Chapters 1 - 2A Jurisdiction, Civil Divisions

Chapter 1 Sovereignty, Jurisdiction, Emergency Operation, General Policies

Section 1.01 Extent.

1.01 Extent.

The sovereignty and jurisdiction of this state extend to all places within its boundaries as defined in the constitution and, concurrently, to the waters forming a common boundary between this and adjoining states, subject only to rights of jurisdiction acquired by the United States over places in it.

HIST: (1) RL s 1; 1984 c 628 art 1 s 1



Section 1.02 Jurisdiction over waters.

1.02 Jurisdiction over waters.

Courts and officers having jurisdiction in a county bordering upon Big Stone Lake, Lake Traverse, Bois de Sioux River, or the Red River of the North, have jurisdiction in civil and criminal cases upon those waters concurrently with the courts and officers of other states bordering on them, to the extent any of them forms a common boundary between this state and any other state.

HIST: (2) 1905 c 242 s 1; 1943 c 349 s 1; 1984 c 628 art 1 s 1



Section 1.03 Waters included.

1.03 Waters included.

The concurrent jurisdiction of a county and of courts and officers exercising jurisdiction throughout it extends over the water area that would be included if the boundary lines of the county were produced in the direction of their approach and extended across the waters to the opposite shore.

HIST: (3) 1905 c 242 s 2; 1943 c 349 s 2; 1984 c 628 art 1 s 1



Section 1.041 Concurrent jurisdiction of state and United States.

1.041 Concurrent jurisdiction of state and United States.

Subdivision 1. Rights of state. Except as otherwise expressly provided, the jurisdiction of the United States over any land or other property in this state owned for national purposes is concurrent with and subject to the jurisdiction and right of the state to cause its civil and criminal process to be executed there, to punish offenses against its laws committed there, and to protect, regulate, control, and dispose of any property of the state there.

Subd. 2. Land exchange commission may concur. In any case not otherwise provided for, the consent of the state to the acquisition by the United States of any land or right or interest in land in this state, desired for any authorized national purpose, with concurrent jurisdiction as defined in subdivision 1, may be given by concurrence of a majority of the members of the Land Exchange Commission created by the Constitution of Minnesota, Article XI, Section 10, upon finding that the acquisition and the methods of the acquisition and the exercise of the jurisdiction are consistent with the best interests of the state, if application for the state's consent is made by an authorized officer of the United States, setting forth a description of the property, with a map when necessary for its proper identification, and the authority for, purpose of, and method used or to be used in acquiring it. The commission may specify the method of acquisition as a condition of its consent.

In case of acquisition by purchase or gift, the state's consent shall be obtained before the execution of any instrument conveying the lands involved or any interest in them to the United States. In case of condemnation, consent shall be obtained before the commencement of a condemnation proceeding.

HIST: 1943 c 343 s 1; 1965 c 51 s 1; 1976 c 2 s 172; 1984 c 628 art 1 s 1



Section 1.042 Consent of state.

1.042 Consent of state.

Subdivision 1. Given for certain purposes. The consent of the State of Minnesota is given in accordance with the Constitution of the United States, Article I, Section 8, Clause 17, to the acquisition by the United States in any manner of any land or right or interest in land in this state required for sites for customs houses, courthouses, hospitals, sanitariums, post offices, prisons, reformatories, jails, forestry depots, supply houses, or offices, aviation fields or stations, radio stations, military or naval camps, bases, stations, arsenals, depots, terminals, cantonments, storage places, target ranges, or any other military or naval purpose of the United States.

Subd. 2. Jurisdiction ceded to United States. So far as jurisdiction, exclusive or partial, in or over any land or place in Minnesota acquired by the United States for any purpose specified in subdivision 1 is accepted by the head or other authorized officer of any department or independent establishment or agency of the United States as provided by the laws of the United States, the jurisdiction is ceded to the United States, subject to the conditions and reservations of subdivision 3. When the premises abut upon the navigable waters of Minnesota, the jurisdiction shall include the underwater lands adjacent to them lying between the line of low-water mark and the bulkhead or pierhead line as now or hereafter established.

Subd. 3. Conditions and reservations. The right of the state to cause its civil and criminal process to be executed in any ceded land or place is reserved to the state. The state also reserves the right to impose the following taxes:

(A) an income tax on persons residing in the land or place or receiving income from transactions occurring or services performed there;

(B) a sales or use tax levied on or measured by sales, receipts from sales, purchases, storage, or use of tangible personal property in the land or place;

(C) a tax on personal property situated in the land or place, or on the use of personal property by a private individual, association, or corporation there, except personal property owned by the United States or by law exempt from taxation; and

(D) a tax on the use of real property within the land or place by a private individual, association, or corporation.

HIST: 1943 c 343 s 2; Ex1959 c 85 s 3,4; 1984 c 628 art 1 s 1



Section 1.043 Jurisdiction, when to vest.

1.043 Jurisdiction, when to vest.

The jurisdiction granted or ceded to the United States over any place in the state under sections 1.041 or 1.042 shall not vest until the United States has acquired the title to or right of possession of the premises affected, and shall continue only while the United States owns or occupies them for the purposes to which the jurisdiction appertains as specified in those sections or until the United States relinquishes to the state full or partial jurisdiction under section 1.0431.

HIST: 1943 c 343 s 3; 1977 c 125 s 1; 1984 c 628 art 1 s 1



Section 1.0431 Retrocession.

1.0431 Retrocession.

Subdivision 1. General power. Notwithstanding any other law, all or any part of the jurisdiction acquired by the United States over any land or place in the state under section 1.041 or 1.042 or any other statute may be retroceded to the state in the manner provided in this section.

Subd. 2. Offer; acceptance; recording. Retrocession of jurisdiction shall be initiated by written offer to the governor by an authorized officer of the United States agency having supervision over the land. Retrocession shall not take effect until

(a) the governor, after consulting with the governing bodies of counties or municipalities where all or part of the federal lands are situated, has accepted jurisdiction on behalf of the state,

(b) a certificate evidencing acceptance is filed with the secretary of state, and

(c) a duplicate is recorded in the office of the county recorder of each county where the lands or any part of them are situated.

Subd. 3. State and local jurisdiction. The jurisdiction ceded to the state under subdivision 1 shall be exercised by the appropriate state authorities and by the local governmental units where all or part of the affected federal lands are situated.

HIST: 1977 c 125 s 2; 1984 c 628 art 1 s 1



Section 1.044 Upper Mississippi River Wild Life and Fish Refuge.

1.044 Upper Mississippi River Wild Life and Fish Refuge.

Consent of the State of Minnesota is given to the acquisition by the United States by purchase, gift, or lease of the areas of land or water, or both, in this state as the United States deems necessary for the establishment of the Upper Mississippi River Wild Life and Fish Refuge in accordance with and for the purposes of the act of Congress approved June 7, 1924, entitled "An act to establish the Upper Mississippi River Wild Life and Fish Refuge," reserving to the state full and complete jurisdiction and authority over the areas compatible with their maintenance and control by the United States for the purposes and under the terms of that act of Congress.

HIST: 1943 c 343 s 4; 1984 c 628 art 1 s 1



Section 1.045 State, consent to acquisition of lands.

1.045 State, consent to acquisition of lands.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Chippewa National Forest and the Superior National Forest for any purpose incident to the development or maintenance of those forests, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

HIST: 1943 c 343 s 5; 1984 c 628 art 1 s 1



Section 1.0451 Limits on consent to federal acquisitions of lands in St. Louis, Lake, and Cook counties; water and land ownership; duties of state officials.

1.0451 Limits on consent to federal acquisitions of lands in St. Louis, Lake, and Cook counties; water and land ownership; duties of state officials.

Subdivision 1. Ownership of navigable waters and beds. Pursuant to applicable federal and state law under which Minnesota was admitted to the union on equal footing with the original 13 states, navigable waters and their beds located within the exterior boundaries of the state are owned by the state. In a few limited circumstances, as in section 1.044, relating to the Upper Mississippi Wildlife and Fish Refuge, the state has expressly granted its consent and concurrent jurisdiction to the United States to acquire interests in water, as well as land, for a limited purpose and in the limited area described in its consent. Unlike section 1.044, the consent granted by the state in section 1.045 to acquisitions by the United States for the Superior National Forest is limited to land, only. The state has never ceded to the United States, either expressly or implicitly, its ownership of and jurisdiction over the navigable waters and their beds that are located within the exterior boundaries of the forest.

Subd. 2. State ownership of and jurisdiction over certain lands. Pursuant to the Organic Act that created the territory of Minnesota (Act of Congress, March 3, 1849, 9 Stat. ch. 121, section 18), and the Enabling Act that authorized the people of the territory of Minnesota to establish the state of Minnesota (Act of Congress, February 26, 1857, 11 Stat. ch. 60, section 5, first paragraph), federal public domain lands located in sections 16 and 36 in every township at the time of statehood were granted to the state for the use of schools, together with equivalent land located in other sections if section 16 or 36 had been disposed of before statehood. In conformity with the terms of the federal grant, the citizens of Minnesota, by constitution, article XI, section 8, have dedicated the proceeds from the sale or other disposition of these school grant lands, and the proceeds from the sale or other disposition of lands subsequently received from the United States under swampland grants, to public school purposes. By constitution, article XI, sections 8 and 10, the disposition of school and swampland grant lands, frequently referred to as trust fund lands, is limited to sale at public auction or exchange. Roughly 100,000 acres of state-owned, mostly trust fund land, is located within that portion of the Superior National Forest that is described as the Boundary Waters Canoe Area Wilderness. Much of this state-owned trust fund land, as well as other state-owned land that is tax-forfeited and is held in trust for local taxing districts, is high-value lakeshore land. The state has not disposed of these lands to the United States and has not ceded jurisdiction over these lands, either expressly or implicitly, to the United States.

Subd. 3. Duties of constitutional officers and other state officials. In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over the navigable waters and their beds, the state trust fund lands and lands held in trust for local taxing districts located in the Superior National Forest, the natural resources related to these lands, waters, and beds, and the associated rights of the state and its citizens arising from the state's ownership and jurisdictional interests in these lands, waters, and beds. In furtherance of their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of their duties, in any exchange or other disposition of state-owned land located within the Boundary Waters Canoe Area Wilderness, the governor, attorney general, state auditor, commissioner of natural resources, and any other public official involved in such matters shall be especially cognizant of the high value of the lakeshore and other state land located within the area.

HIST: 1995 c 124 s 1



Section 1.046 Evidence of consent.

1.046 Evidence of consent.

The consent of the state given under sections 1.041 to 1.048 to the acquisition by the United States of any land or right or interest in land in this state or to the exercise of jurisdiction over any place in this state shall be evidenced by the certificate of the governor, issued in duplicate, under the great seal of the state, upon application by an authorized officer of the United States and upon proof that title to the property has vested in the United States. The certificate shall set forth

(a) a description of the property,

(b) the authority for, purpose of, and method used in acquiring it, and

(c) the conditions of the jurisdiction of the state and the United States over it,

and shall declare the consent of the state under sections 1.041 to 1.048, as the case may require. When necessary for proper identification of the property a map may be attached to the certificate, and the applicant may be required to furnish it. One duplicate of the certificate shall be filed with the secretary of state. The other shall be delivered to the applicant, who shall record it in the office of the county recorder of each county in which the land or any part of it is situated.

HIST: 1943 c 343 s 6; 1976 c 181 s 2; 1984 c 628 art 1 s 1



Section 1.047 Condemnation proceedings in state courts by United States.

1.047 Condemnation proceedings in state courts by United States.

When consent to the acquisition by the United States of any land or any right or interest in land by condemnation is given by sections 1.041 to 1.048, the United States may effect condemnation in the courts of this state in accordance with the laws of this state relating to eminent domain, or may effect condemnation in the courts of the United States as authorized by act of Congress. When consent by the Land Exchange Commission is required by section 1.041 the commission may specify which method of condemnation shall be used as a condition of its consent.

HIST: 1943 c 343 s 7; 1984 c 628 art 1 s 1



Section 1.048 Effect of repeal of certain laws.

1.048 Effect of repeal of certain laws.

Mason's Minnesota Statutes of 1927, sections 4 and 5, as amended by Laws 1941, chapter 66, and Mason's Minnesota Statutes of 1927, Sections 6, 6-2, 6-3, 6-4, 6-5, and 6-6, and Mason's Supplement 1940, Section 6-1, are repealed, but their repeal shall not affect any case in which the consent of the state to the acquisition of property or the exercise of jurisdiction by the United States was given by any of them and the acquisition of the property was completed before the taking effect of Laws 1943, chapter 343, nor any case in which the consent of the state was given by Laws 1941, chapter 66, before the taking effect of Laws 1943, chapter 343.

HIST: 1943 c 343 s 8; 1984 c 628 art 1 s 1



Section 1.049 Acquisition of lands in Tamarac National Wildlife Refuge by United States.

1.049 Acquisition of lands in Tamarac National Wildlife Refuge by United States.

Consent of the State of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the original boundaries of the Tamarac National Wildlife Refuge as established by Executive Order No. 7902 dated May 31, 1938, of the President of the United States for any purpose incident to the development or maintenance of that refuge, other acts notwithstanding.

HIST: 1955 c 346 s 1; 1984 c 628 art 1 s 1



Section 1.05 Waiver of immunity for violations of certain federal statutes.

1.05 Waiver of immunity for violations of certain federal statutes.

Subdivision 1. Age Discrimination in Employment Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Age Discrimination in Employment Act of 1967, United States Code, title 29, section 621, et seq., as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 2. Fair Labor Standards Act. An employee of the state who is aggrieved by the state's violation of the Fair Labor Standards Act of 1938, United States Code, title 29, section 201, et seq., as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 3. Family and Medical Leave Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Family and Medical Leave Act, United States Code, title 29, sections 2601 to 2654, as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

Subd. 4. Americans with Disabilities Act. An employee, former employee, or prospective employee of the state who is aggrieved by the state's violation of the Americans with Disabilities Act of 1990, United States Code, title 42, section 12101, as amended, may bring a civil action against the state in any court of competent jurisdiction for such legal or equitable relief as will effectuate the purposes of the act.

HIST: 2001 c 159 s 1



Section 1.12 Federal flowage easements over highways.

1.12 Federal flowage easements over highways.

When requested by the commissioner of transportation the governor, in behalf of the state, may grant, bargain, sell, and convey to the United States of America any easement for flowage in and upon any easement or fee owned by the State of Minnesota for trunk highway right of way purposes when it is required by the United States to aid a public improvement.

HIST: (6-7) 1937 c 124 s 1; 1976 c 166 s 7; 1984 c 628 art 1 s 1



Section 1.13 Moneys received credited to highway fund.

1.13 Moneys received credited to highway fund.

Any payment so received for the granting of an easement shall be deposited in the trunk highway fund.

HIST: (6-8) 1937 c 124 s 2; 1984 c 628 art 1 s 1



Section 1.135 State seal.

1.135 State seal.

Subdivision 1. Purpose. This section prescribes the design and states the historical symbolism of the Great Seal of the State of Minnesota.

Subd. 2. Official seal. The seal described in subdivision 3 is the "Great Seal of the State of Minnesota." When the seal, the impression of the seal, the scene within the seal, or its likeness is reproduced at state expense, it must conform to subdivision 3 and section 4.04. A seal, impression, scene, or likeness which does not conform to these provisions is not official.

Subd. 3. Design. The design of the seal is as described in this subdivision.

(a) The seal is composed of two concentric borders. The outside forms the border of the seal and the inside forms the border for the illustrations within the seal. The area between the two borders contains lettering.

(b) The seal is two inches in diameter. The outside border has a radius of one inch and resembles the serrated edge of a coin. The width of the border is 1/16 of an inch.

(c) The inside border has a radius of three-fourths of an inch and is composed of a series of closely spaced dots measuring 1/32 of an inch in diameter.

(d) Within the area between the borders "The Great Seal of the State of Minnesota" is printed in capital letters. Under that is the date "1858" with two dagger symbols separating the date and the letters. The lettering is 14-point century bold.

(e) In the area within the inside border is the portrayal of an 1858 Minnesota scene made up of various illustrations that serve to depict a settler plowing the ground near the falls of St. Anthony while he watches an Indian on horseback riding in the distance.

(f) For the purposes of description, when the area within the inside border is divided into quadrants, the following illustrations should be clearly visible in the area described.

(1) In the upper parts of quadrants one and two, the inscription "L'Etoile du Nord" is found on the likeness of a scroll whose length is equal to twice the length of the inscription, but whose ends are twice folded underneath and serve to enhance the inscription. The lettering is 7-point century bold.

(2) In quadrant two is found a likeness of a sun whose ambient rays form a background for a male Indian in loincloth and plume riding on horseback at a gallop. The Indian is sitting erect and is holding a spear in his left hand at an upward 60-degree angle to himself and is looking toward the settler in quadrant four.

(3) In quadrant one, three pine trees form a background for a picturesque resemblance of St. Anthony Falls in 1858.

(4) In quadrants three and four, cultivated ground is found across the lower half of the seal, which provides a background for the scenes in quadrants three and four.

(5) In quadrant three, a tree stump is found with an ax embedded in the stump and a period muzzle loader resting on it. A powder flask is hanging towards the end of the barrel.

(6) In quadrant four, a white barefoot male pioneer wearing clothing and a hat of that period is plowing the earth, using an animal-drawn implement from that period. The animal is not visible. The torso of the man continues into quadrant two, and he has his legs spread apart to simulate movement. He is looking at the Indian.

Subd. 4. Additional effects; size. Every effort shall be made to reproduce the seal with justification to the 12 o'clock position and with attention to the authenticity of the illustrations used to create the scene within the seal. The description of the scene in this section does not preclude the graphic inclusion of the effects of movement, sunlight, or falling water when the seal is reproduced. Nor does this section prohibit the enlargement, proportioned reduction, or embossment of the seal for its use in unofficial acts.

Subd. 5. Historical symbolism of seal. The sun, visible on the western horizon, signifies summer in the northern hemisphere. The horizon's visibility signifies the flat plains covering much of Minnesota. The Indian on horseback is riding due south and represents the great Indian heritage of Minnesota. The Indian's horse and spear and the Pioneer's ax, rifle, and plow represent tools that were used for hunting and labor. The stump symbolizes the importance of the lumber industry in Minnesota's history. The Mississippi River and St. Anthony Falls are depicted to note the importance of these resources in transportation and industry. The cultivated ground and the plow symbolize the importance of agriculture in Minnesota. Beyond the falls three pine trees represent the state tree and the three great pine regions of Minnesota; the St. Croix, Mississippi, and Lake Superior.

Subd. 6. State's duties. State agencies and departments using the seal, its impression, the scene within the seal or its likeness shall make every effort to bring any seal, impression, scene, or likeness currently fixed to a permanent object into accordance with this section and section 4.04. Expendable material to which the seal or any impression, scene, or likeness is currently affixed may be used until the supply is exhausted. All unused dies and engravings of the Great Seal shall be given to the Minnesota historical society, along with all historical information available about the seal, to be retained in the society's permanent collection.

HIST: 1983 c 119 s 1; 1987 c 384 art 1 s 1



Section 1.14 Repealed, 1961 c 561 s 17

1.14 Repealed, 1961 c 561 s 17



Section 1.141 Official state flag.

1.141 Official state flag.

Subdivision 1. Adoption. The design of the state flag proposed by the legislative interim commission acting under Laws 1955, Chapter 632, is adopted as the official state flag.

Subd. 2. Photograph. The secretary of state shall file a photograph of the state flag. The secretary shall also retain custodial control over the sample design flag of the commission for use by the public for copies.

Subd. 3. Description. The design of the flag shall conform substantially to the following description: The staff is surmounted by a bronze eagle with outspread wings; the flag is rectangular in shape and is on a medium blue background with a narrow gold border and a golden fringe. A circular emblem is contained in the center of the blue field. The circular emblem is on a general white background with a yellow border. The word MINNESOTA is inscribed in red lettering on the lower part of the white field. The white emblem background surrounding a center design contains 19 five pointed stars arranged symmetrically in four groups of four stars each and one group of three stars. The latter group is in the upper part of the center circular white emblem. The group of stars at the top in the white emblem consists of three stars of which the uppermost star is the largest and represents the north star. A center design is contained on the white emblem and is made up of the scenes from the great seal of the state of Minnesota, surrounded by a border of intertwining Cypripedium reginae, the state flower, on a blue field of the same color as the general flag background. The flower border design contains the figures 1819, 1858, 1893.

The coloring is the same on both sides of the flag, but the lettering and the figures appear reversed on one side.

Subd. 4. Official flag. The flag described above is the official flag of the state of Minnesota.

Subd. 5. Hours of flying. The official state flag shall be flown on the state capitol grounds at all times between sunrise and sunset.

HIST: 1957 c 155 s 1-4; 1959 c 371 s 1; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.142 State flower.

1.142 State flower.

Subdivision 1. Lady slipper. The pink and white lady slipper, Cypripedium reginae, is the official flower of the state of Minnesota.

Subd. 2. Photograph. A photograph of the pink and white lady slipper, obtained and approved by the commissioner of natural resources, shall be preserved in the office of the secretary of state.

HIST: 1967 c 291 s 1; 1969 c 1129 art 3 s 1; 1984 c 628 art 1 s 1



Section 1.143 State tree, designation.

1.143 State tree, designation.

Subdivision 1. Red or Norway pine. The Red pine (Pinus resinosa), more commonly known as Norway pine, is designated as the official state tree of the state of Minnesota.

Subd. 2. Photograph. A photograph of the Red pine, to be obtained and approved by the commissioner of natural resources, shall be certified and preserved in the office of the secretary of state.

HIST: 1953 c 20 s 1; 1983 c 119 s 2; 1984 c 628 art 1 s 1



Section 1.144 Repealed, 1983 c 119 s 4

1.144 Repealed, 1983 c 119 s 4



Section 1.145 State bird.

1.145 State bird.

Subdivision 1. Loon. The loon, Gavia immer, is the official bird of the state of Minnesota.

Subd. 2. Photograph. A photograph of the loon shall be preserved in the office of the secretary of state.

HIST: 1961 c 76 s 1,2; 1984 c 628 art 1 s 1



Section 1.146 State fish.

1.146 State fish.

Subdivision 1. Walleye. The walleye, Stizostedion v. vitreum, is the official fish of the state of Minnesota.

Subd. 2. Photograph. A photograph of the walleye shall be preserved in the office of the secretary of state.

HIST: 1965 c 576 s 1,2; 1984 c 628 art 1 s 1



Section 1.147 State gemstone.

1.147 State gemstone.

Subdivision 1. Lake Superior agate. The Lake Superior agate is the official gemstone of the state of Minnesota.

Subd. 2. Photograph. A photograph and a typical specimen of the Lake Superior agate shall be preserved in the office of the secretary of state.

HIST: 1969 c 404 s 1; 1984 c 628 art 1 s 1



Section 1.148 State grain.

1.148 State grain.

Subdivision 1. Wild rice. Zizania aquatica, commonly known as wild rice or manomin, is the official state grain of the state of Minnesota.

Subd. 2. Photograph. A photograph of zizania aquatica, commonly known as wild rice or manomin, may be displayed in the office of the secretary of state.

HIST: 1977 c 348 s 1; 1984 c 628 art 1 s 1



Section 1.149 State mushroom.

1.149 State mushroom.

Subdivision 1. Designation. Morchella esculenta, commonly known as the morel, sponge mushroom, or honeycomb morel, is adopted as the official state mushroom of the state of Minnesota.

Subd. 2. Photograph. A photograph of the morel, approved by the commissioner of natural resources, shall be preserved and may be displayed in the office of the secretary of state.

HIST: 1984 c 394 s 1



Section 1.1495 State drink.

1.1495 State drink.

Milk is adopted as the official drink of the state of Minnesota.

HIST: 1984 c 645 s 1



Section 1.1496 State muffin.

1.1496 State muffin.

The blueberry muffin is adopted as the official muffin of the state of Minnesota.

HIST: 1988 c 657 s 1



Section 1.1497 State butterfly.

1.1497 State butterfly.

The Monarch butterfly (Danaus plexippus) is the official butterfly of the state of Minnesota.

HIST: 2000 c 306 s 1



Section 1.15 Boundary Compact; Michigan, Wisconsin, Minnesota.

1.15 Boundary Compact; Michigan, Wisconsin, Minnesota.

The following compact is ratified and approved:

A COMPACT

Entered into by and between the State of Michigan, the State of Minnesota and the State of Wisconsin, states signatory hereto.

The contracting states solemnly agree:

1. That the boundary between the State of Michigan and the State of Wisconsin in the center of Lake Michigan be and it hereby is finally fixed and established as the line marked A-B-C-D-E-F-G on the map, Exhibit A, annexed hereto, which line is more particularly described as follows:

Starting at Point A, a point equidistant from either shore on the line which is the eastward continuation of the boundary line between Wisconsin and Illinois or latitude 42 degrees 29 minutes 37 seconds North;

Thence to Point B, a point equidistant from either shore on the line drawn through the Port Washington Fog Signal and Storm Signal and the White Lake Storm Signal, on a true azimuth of 354 degrees 12 minutes 00 seconds a distance of 61.55 statute miles;

Thence to Point C, a point equidistant from either shore on a line drawn through the Sheboygan Coast Guard Storm Signal, Fog Signal, Radio Beacon and Little Sable Point Light, on a true azimuth of 03 degrees 01 minute 15 seconds, a distance of 22.18 statute miles;

Thence to Point D, a point equidistant from either shore on a line drawn through the Twin River Point Light and Fog Signal and Big Sable Fog and Light Signal, on a true azimuth of 10 degrees 04 minutes 30 seconds, a distance of 30.33 statute miles;

Thence to Point E, a point equidistant from either shore on a line from Bailey's Harbor Inland Light and Point Betsie Fog Signal, Radio Beacon, and Distance Finding Station, on a true azimuth of 17 degrees 09 minutes 55 seconds, a distance of 54.20 statute miles;

Thence to Point F, a point equidistant from either shore on a line drawn through the Pilot Island Light and Fog Signal and Sleeping Bear Point Light, on a true azimuth of 33 degrees 29 minutes 10 seconds, a distance of 17.24 statute miles;

Thence to Point G, the point determined by the United States Supreme Court decree of March 12, 1936 which is a point 45,600 meters from the center of Rock Island Passage on a bearing of South 60 degrees East, on the true azimuth of 40 degrees 34 minutes 10 seconds, a distance of 15.66 statute miles. The latitude and longitude of the named control points is as follows:

Point A - Latitude 42 degrees 29' 37" Longitude 87 degrees 01' 15" Point B - Latitude 43 degrees 22' 50" Longitude 87 degrees 08' 50" Point C - Latitude 43 degrees 42' 00" Longitude 87 degrees 07' 20" Point D - Latitude 44 degrees 07' 55" Longitude 87 degrees 00' 45" Point E - Latitude 44 degrees 52' 50" Longitude 86 degrees 41' 10" Point F - Latitude 45 degrees 05' 20" Longitude 86 degrees 29' 30" Point G - Latitude 45 degrees 14' 10" Longitude 86 degrees 14' 55"

2. That the western boundary of the State of Michigan in the waters of Lake Superior and the eastern boundary in the waters of Lake Superior of the states of Minnesota and Wisconsin be and it hereby is finally fixed and established as the line marked M-N on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point M, the point where the line through the middle of the main channel of the Montreal River enters Lake Superior,

Thence in a direct line to Point N, the point where a line drawn through the most easterly point of Pigeon Point and the most southerly point of Pine Point intersects the international boundary, on a true azimuth of 23 degrees 27 minutes 24 seconds and a distance of 108.86 statute miles.

The latitude and longitude of the named control points is:

Point M - Latitude 46 degrees 34' 05" Longitude 90 degrees 25' 05" Point N - Latitude 48 degrees 00' 50" Longitude 89 degrees 29' 00"

3. That the boundary between the State of Minnesota and the State of Wisconsin in the center of Lake Superior be and it hereby is finally fixed and established as the line marked A-B-C-D on the map, Exhibit B, annexed hereto, which line is more particularly described as follows:

Starting at Point A which is the midpoint on the line M-N described in paragraph 2, supra;

Thence to Point B, the midpoint in a direct line between the mouth of Cross River, Minnesota and the Lighthouse on Outer Island in Wisconsin, on a true azimuth of 272 degrees 17 minutes 10 seconds, a distance of 33.15 statute miles;

Thence to Point C, the midpoint in a direct line between the Lighthouse on shore at Two Harbors, Minnesota and the light on the lakeward end of the government east pier at Port Wing, Wisconsin on a true azimuth of 235 degrees 27 minutes 40 seconds, a distance of 49.60 statute miles;

Thence to Point D, the midpoint in a direct line at right angles to the central axis of the Superior entry between the tops of the eastern ends of the pierheads at the lakeward ends of the United States government breakwaters at the Superior entry of Duluth Superior Harbor, on a true azimuth of 239 degrees 50 minutes 20 seconds, a distance of 26.43 statute miles;

The latitude and longitude of the named control points is as follows:

Point A - Latitude 47 degrees 17' 30" Longitude 89 degrees 57' 00" Point B - Latitude 47 degrees 18' 35" Longitude 90 degrees 39' 15" Point C - Latitude 46 degrees 54' 10" Longitude 91 degrees 31' 25" Point D - Latitude 46 degrees 42' 39.875" Longitude 92 degrees 00' 24.571"

4. All azimuths are measured clockwise from true north.

5. That this compact shall become operative immediately upon its ratification by any state as between it and the other state or states so ratifying. Ratification shall be made by act of the legislature of the ratifying state.

6. That immediately upon ratification of this compact by all three states, each state will appoint two members to a Joint Survey Commission to survey and mark the boundaries defined in this compact by establishing and perpetuating monuments at the reference points on shore by means of which the control points of said boundaries are located. The expense of marking the Lake Michigan Boundary shall be borne jointly by the states of Michigan and Wisconsin; the expense of marking the boundary line described in paragraph 2 above shall be borne equally by the states of Minnesota, Michigan and Wisconsin. The expense of marking the Lake Superior and Superior Bay boundary between Minnesota and Wisconsin shall be borne jointly by the states of Minnesota and Wisconsin.

HIST: 1947 c 589 s 1; 1984 c 628 art 1 s 1



Section 1.16 Maps on file.

1.16 Maps on file.

The maps referred to in the compact in section 1.15 as Exhibits A, B, and C are the original maps on file with the report of the Michigan-Minnesota-Wisconsin boundary conference in the office of the Secretary of State of Wisconsin, of which duplicate original maps are on file in the office of the Secretary of State of Minnesota.

HIST: 1947 c 589 s 2; 1984 c 628 art 1 s 1



Section 1.17 Repealed, 1996 c 310 s 1

1.17 Repealed, 1996 c 310 s 1



Section 1.18 Renumbered 1.049

1.18 Renumbered 1.049



Section 1.21 Great Lakes Basin Compact.

1.21 Great Lakes Basin Compact.

The Great Lakes Basin Compact is ratified, enacted into law, and entered into by this state as a party with any other state or province which, pursuant to Article II of the compact, has legally joined in it in the form substantially as follows:

The party states solemnly agree:

ARTICLE I

The purposes of this compact are, through means of joint or cooperative action:

1. To promote the orderly, integrated, and comprehensive development, use, and conservation of the water resources of the Great Lakes Basin (hereinafter called the Basin),

2. To plan for the welfare and development of the water resources of the Basin as a whole as well as for those portions of the Basin which may have problems of special concern.

3. To make it possible for the states of the Basin and their people to derive the maximum benefit from utilization of public works, in the form of navigational aids or otherwise, which may exist or which may be constructed from time to time.

4. To advise in securing and maintaining a proper balance among industrial, commercial, agricultural, water supply, residential, recreational, and other legitimate uses of the water resources of the Basin.

5. To establish and maintain an intergovernmental agency to the end that the purposes of this compact may be accomplished more effectively.

ARTICLE II

A. This compact shall enter into force and become effective and binding when it has been enacted by the legislatures of any four of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and thereafter shall enter into force and become effective and binding as to any other of said states when enacted by the legislature thereof.

B. The Province of Ontario and the Province of Quebec, or either of them, may become states party to this compact by taking such action as their laws and the laws of the Government of Canada may prescribe for adherence thereto. For the purpose of this compact the word "state" shall be construed to include a province of Canada.

ARTICLE III

The Great Lakes Commission created by Article IV of this compact shall exercise its powers and perform its functions in respect to the Basin which, for the purposes of this compact, shall consist of so much of the following as may be within the party states:

1. Lakes Erie, Huron, Michigan, Ontario, St. Clair, Superior, and the St. Lawrence River, together with any and all natural or man-made water interconnections between or among them.

2. All rivers, ponds, lakes, streams, and other watercourses which, in their natural state or in their prevailing condition, are tributary to Lakes Erie, Huron, Michigan, Ontario, St. Clair, and Superior or any of them or which comprise part of any watershed draining into any of said lakes.

ARTICLE IV

A. There is hereby created an agency of the party states to be known as The Great Lakes Commission (hereinafter called the Commission). In that name the commission may sue and be sued, acquire, hold and convey real and personal property and any interest therein. The commission shall have a seal with the words "The Great Lakes Commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings. Transactions involving real or personal property shall conform to the laws of the state in which the property is located, and the commissioner may by bylaws provide for the execution and acknowledgment of all instruments in its behalf.

B. The commission shall be composed of not less than three commissioners nor more than five commissioners from each party state designated or appointed in accordance with the law of the state which they represent and serving and subject to removal in accordance with such law.

C. Each state delegation shall be entitled to three votes in the commission. The presence of commissioners from a majority of the party states shall constitute a quorum for the transaction of business at any meeting of the commission. Actions of the commission shall be by a majority of the votes cast except that any recommendations made pursuant to Article VI of this compact shall require an affirmative vote of not less than a majority of the votes cast from each of a majority of the states present and voting.

D. The commissioners of any two or more party states may meet separately to consider problems of particular interest to their states but no action taken at any such meeting shall be deemed an action of the commission unless and until the commission shall specifically approve the same.

E. In the absence of any commissioner, his vote may be cast by another representative or commissioner of his state provided that said commissioner or other representative casting said vote shall have a written proxy in proper form as may be required by the commission.

F. The commission shall elect annually from among its members a chairman and vice-chairman. The commission shall appoint an executive director who shall also act as secretary-treasurer, and who shall be bonded in such amount as the commission may require. The executive director shall serve at the pleasure of the commission and at such compensation and under such terms and conditions as may be fixed by it. The executive director shall be custodian of the records of the commission with authority to affix the commission's official seal and to attest to and certify such records or copies thereof.

G. The executive director, subject to the approval of the commission in such cases as its bylaws may provide, shall appoint and remove or discharge such personnel as may be necessary for the performance of the commission's functions. Subject to the aforesaid approval, the executive director may fix their compensation, define their duties, and require bonds of such of them as the commission may designate.

H. The executive director, on behalf of, as trustee for, and with the approval of the commission, may borrow, accept, or contract for the services of personnel from any state or government or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation; and may accept for any of the commission's purposes and functions under this compact any and all donations, gifts, and grants of money, equipment, supplies, materials, and services from any state or government or any subdivision or agency thereof or intergovernmental agency or from any institution, person, firm or corporation and may receive and utilize the same.

I. The commission may establish and maintain one or more offices for the transacting of its business and for such purposes the executive director, on behalf of, as trustee for, and with the approval of the commission, may acquire, hold and dispose of real and personal property necessary to the performance of its functions.

J. No tax levied or imposed by any party state or any political subdivision thereof shall be deemed to apply to property, transactions, or income of the commission.

K. The commission may adopt, amend and rescind bylaws, rules and regulations for the conduct of its business.

L. The organization meeting of the commission shall be held within six months from the effective date of this compact.

M. The commission and its executive director shall make available to the party states any information within its possession and shall always provide free access to its records by duly authorized representatives of such party states.

N. The commission shall keep a written record of its meetings and proceedings and shall annually make a report thereof to be submitted to the duly designated official of each party state.

O. The commission shall make and transmit annually to the legislature and Governor of each party state a report covering the activities of the commission for the preceding year and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

ARTICLE V

A. The members of the commission shall serve without compensation, but the expenses of each commissioner shall be met by the state which he represents in accordance with the law of that state. All other expenses incurred by the commission in the course of exercising the powers conferred upon it by this compact, unless met in some other manner specifically provided by this compact, shall be paid by the commission out of its own funds.

B. The commission shall submit to the executive head or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

C. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Detailed commission budgets shall be recommended by a majority of the votes cast, and the costs shall be allocated equitably among the party states in accordance with their respective interests.

D. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article IV (H) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the commission makes use of funds available to it under Article IV (H) hereof, the commission shall not incur any obligations prior to the allotment of funds by the party states adequate to meet the same.

E. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under the bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

F. The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative or representatives of the party states as may be duly constituted for that purpose and by others who may be authorized by the commission.

ARTICLE VI

The commission shall have power to:

A. Collect, correlate, interpret, and report on data relating to the water resources and the use thereof in the Basin or any portion thereof.

B. Recommend methods for the orderly, efficient, and balanced development, use, and conservation of the water resources of the Basin or any portion thereof to the party states and to any other governments or agencies having interests in or jurisdiction over the Basin or any portion thereof.

C. Consider the need for and desirability of public works and improvements relating to the water resources in the Basin or any portion thereof.

D. Consider means of improving navigation and port facilities in the Basin or any portion thereof.

E. Consider means of improving and maintaining the fisheries of the Basin or any portion thereof.

F. Recommend policies relating to water resources including the institution and alteration of flood plain and other zoning laws, ordinances and regulations.

G. Recommend uniform or other laws, ordinances, or regulations relating to the development, use and conservation of the Basin's water resources to the party states or any of them and to other governments, political subdivisions, agencies or intergovernmental bodies having interests in or jurisdiction sufficient to affect conditions in the Basin or any portion thereof.

H. Consider and recommend amendments or agreements supplementary to this compact to the party states or any of them, and assist in the formulation and drafting of such amendments or supplementary agreements.

I. Prepare and publish reports, bulletins, and publications appropriate to this work and fix reasonable sale prices therefor.

J. With respect to the water resources of the Basin or any portion thereof, recommend agreements between the governments of the United States and Canada.

K. Recommend mutual arrangements expressed by concurrent or reciprocal legislation on the part of Congress and the Parliament of Canada including but not limited to such agreements and mutual arrangements as are provided for by Article XIII of the Treaty of 1909 Relating to Boundary Waters and Questions Arising Between the United States and Canada. (Treaty Series, No. 548.)

L. Cooperate with the governments of the United States and of Canada, the party states and any public or private agencies or bodies having interests in or jurisdiction sufficient to affect the Basin or any portion thereof.

M. At the request of the United States, or in the event that a province shall be a party state, at the request of the Government of Canada, assist in the negotiation and formulation of any treaty or other mutual arrangement or agreement between the United States and Canada with reference to the Basin or any portion thereof.

N. Make any recommendation and do all things necessary and proper to carry out the powers conferred upon the commission by this compact, provided that no action of the commission shall have the force of law in, or be binding upon, any party state.

ARTICLE VII

Each party state agrees to consider the action the commission recommends in respect to:

A. Stabilization of lake levels.

B. Measures for combating pollution, beach erosion, floods, and shore inundation.

C. Uniformity in navigation regulations within the constitutional powers of the states.

D. Proposed navigation aids and improvements.

E. Uniformity or effective coordinating action in fishing laws and regulations and cooperative action to eradicate destructive and parasitical forces endangering the fisheries, wild life and other water resources.

F. Suitable hydroelectric power developments.

G. Cooperative programs for control of soil and bank erosion for the general improvement of the Basin.

H. Diversion of waters from and into the Basin.

I. Other measures the commission may recommend to the states pursuant to Article VI of this compact.

ARTICLE VIII

This compact shall continue in force and remain binding upon each party state until renounced by act of the legislature of such state, in such form and manner as it may choose and as may be valid and effective to repeal a statute of said state, provided that such renunciation shall not become effective until six months after notice of such action shall have been officially communicated in writing to the executive head of the other party states.

ARTICLE IX

It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any state, agency, person or circumstance shall not be affected thereby, provided further that if this compact shall be held contrary to the constitution of the United States, or in the case of a province, to the British North America Act of 1867 as amended, or of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

HIST: 1955 c 691 s 1; 1984 c 628 art 1 s 1



Section 1.22 Commissioners.

1.22 Commissioners.

In pursuance of Article IV of the compact, there shall be five commissioners on the Great Lakes commission from this state. Two shall be members of the house of representatives and two shall be members of the state senate. One member shall be appointed by and serve at the pleasure of the governor. The house members shall be appointed by the speaker of the house and the members of the senate shall be appointed by the committee on committees. The commissioners shall exercise all voting rights conferred by the compact on the commissioners from the party state as provided in Article IV, (B and C) of the compact.

HIST: 1955 c 691 s 2; 1963 c 389 s 1; 1971 c 380 s 1; 1984 c 628 art 1 s 1



Section 1.23 State officers, duties.

1.23 State officers, duties.

All officers of this state shall do all things falling within their respective jurisdictions necessary to or incidental to carrying out the compact in every particular. It is the policy of this state to perform and carry out the compact and to accomplish its purposes. All officers, bureaus, departments and persons of the state government or administration shall, at reasonable times and upon request of the commission, furnish it with information and data possessed by them and aid it by loan of personnel or other means within their legal powers.

HIST: 1955 c 691 s 3; 1984 c 628 art 1 s 1



Section 1.24 Repealed, 1971 c 960 s 12

1.24 Repealed, 1971 c 960 s 12



Section 1.25 Repealed, 1996 c 310 s 1

1.25 Repealed, 1996 c 310 s 1



Section 1.26 Enemy attack, temporary relocation of seats of government.

1.26 Enemy attack, temporary relocation of seats of government.

Subdivision 1. Political subdivision defined. As used in this section, "political subdivision" includes counties, home rule charter and statutory cities, towns, townships, school districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

Subd. 2. State government. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government in the city of St. Paul, Ramsey county, Minnesota, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at a place, or places, in or out of the state as the governor deems advisable under the circumstances, and shall take action and issue orders as necessary for an orderly transition of the affairs of state government to the emergency temporary location, or locations. The emergency temporary location, or locations, shall remain the seat of government until the legislature by law establishes a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.

Subd. 3. Validity of official acts of state government. While the seat of government remains at an emergency temporary location, or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the legislature in regular, extraordinary, or emergency session, shall be as valid and binding when performed at the emergency temporary location, or locations, as if performed at the normal location of the seat of government.

Subd. 4. Local governments. When, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at their regular or usual place or places, the governing body of each political subdivision of this state may meet at any place in or out of the territorial limits of the political subdivision on the call of the presiding officer or any two members of the governing body, and shall designate by ordinance, resolution or other manner, alternate or substitute places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be conducted during the emergency situation. The places may be in or out of the territorial limits of the political subdivision and the state.

Subd. 5. Validity of acts of local governments. While the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision shall exercise, at the location, or locations, all of the executive, legislative, and judicial powers and functions conferred upon it and its officers by its charter and the laws and constitution of this state. Acts of the governing body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

Subd. 6. Conflicting laws. This section shall be supreme if it is employed notwithstanding any other statute, charter or ordinance.

HIST: 1959 c 659 s 1-6; 1973 c 123 art 5 s 7; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.27 Local Interim Emergency Succession Act.

1.27 Local Interim Emergency Succession Act.

Subdivision 1. Short title. This section is the Local Interim Emergency Succession Act.

Subd. 2. Declaration of policy. Because of the existing possibility of a nuclear attack or a natural disaster requiring the declaration of a state of emergency, it is found urgent and necessary to insure the continuity of duly elected and lawful leadership of the political subdivisions of the state.

Subd. 3. Succession to local offices. The governing body of any county or municipality may enact ordinances or resolutions as necessary to provide for the continuity of its government and the emergency interim succession of its key government officials. The ordinances and resolutions shall provide a method for temporary emergency appointments to local public offices.

Subd. 4. Duties and term of successor. An "interim emergency successor," when designated by the governing body of a political subdivision under subdivision 3 shall exercise that office until the duly elected or appointed officer resumes the office or a successor is designated as required by law.

HIST: 1967 c 58 s 1-4; 1984 c 628 art 1 s 1



Section 1.31 Minnesota-Wisconsin Boundary Compact; policy.

1.31 Minnesota-Wisconsin Boundary Compact; policy.

A compact for the purpose of present and future protection, use and development in the public interest, of the boundary lands, river valleys, and waters comprising the boundaries of this state is ratified, enacted into law and entered into with the state of Wisconsin and all other jurisdictions legally joining in it in the form substantially as follows:

COMPACT

Sec. 1. Compact; purpose and intent.

In order to conduct studies and to develop recommendations relating to the present and future protection, use and development in the public interest, of the lands, river valleys and waters which form the boundary between this state and any other state party to this compact; and

In order to assist in coordinating the studies, conservation efforts and planning undertaken by the several departments, agencies or municipalities of the states parties to this compact with respect to such lands, river valleys and waters; and

In order to assist in the participation by states parties to this compact in federal programs which relate to the present and future protection, use and development in the public interest, of such boundary lands, river valleys or waters;

This state hereby solemnly agrees:

To cooperate with any neighboring state party to this compact for the purposes of, and subject to the limitations provided by, this compact;

To establish a boundary area commission;

To consider, and to promote the consideration by its municipalities of, the recommendations of the boundary area commission with respect to:

(1) Joint regional planning for the development of boundary areas;

(2) Measures for controlling air and water pollution, maintaining water quality, and controlling water use;

(3) Programs for control of soil and river bank erosion and the general improvement of the river basins;

(4) Diversion of waters from and into the rivers;

(5) Restrictions and regulation of land use development designed to preserve the scenic and recreational attributes of the river basins;

(6) Other restrictions, regulations or programs the commission may recommend to the party states.

Sec. 2. Commission created.

Subdivision 1. Members. There is hereby created an interstate commission to be known as the boundary area commission of the states parties to this compact. Each party state shall appoint five commissioners. The manner of appointing such commissioners, terms of office and provisions for removal and suspension of commissioners or appointments to fill vacancies shall be determined by each party state pursuant to the laws thereof but each commissioner shall be a resident of the state from which he is appointed.

Subd. 2. Compensation. The members of the commission shall serve without compensation, but the actual and necessary expenses incurred by any commissioner in the performance of his duties shall be met by the state which he represents, according to the laws thereof.

Subd. 3. Officers. The commission shall annually elect from among its members a chairman who cannot succeed himself, a vice chairman who shall not be a citizen of the state represented by the chairman, and a secretary treasurer.

Subd. 4. Meetings. The commission shall meet at the call of the chairman, or at the call of three of its members, upon five days' notice, but at least twice in each calendar year, and such mandatory meetings shall not be held in the same calendar quarter year.

Subd. 5. Advisory committees. In order to assist the commission in the execution of its functions, each party state shall create a legislative advisory committee comprising not more than ten members, and shall create a technical advisory committee consisting of not to exceed ten state administrative officers or employees having expertise in the subject matter areas of this compact. Members of the advisory committees shall be reimbursed as provided in subdivision 2.

Sec. 3. Members and duties.

Subdivision 1. General powers and duties. The boundary area commission shall make recommendations, review and correlate studies of the federal government and other agencies, develop plans and evolve findings and do all things necessary and proper to carry out the powers conferred upon the commission by this compact; provided that no recommendation, plan or finding of the commission shall have the force of law or be binding upon or limit the powers of any party state or its departments, agencies, or municipalities. The commission:

Subd. 2. Cooperation. Shall cooperate with the federal government of the United States and with any public or private agencies having an interest in, or jurisdiction sufficient to affect, the present and future protection, use and development in the public interest, of the lands, river valleys or waters comprising the boundary of this state with any other party state;

Subd. 3. Recommendations. (a) May make recommendations with regard to land and water use in such boundary areas to the proper department, agency or municipality of any party state, including proposed laws, administrative rules, ordinances or other regulations.

(b) For the purpose of obtaining information relative to land and water use in such areas, the commission may hold public hearings.

Subd. 4. Studies. (a) May study any land and water conservation, development and use factors which affect the boundary areas of the party states for the purpose of determining the most beneficial and practicable plan for:

1. Regional development;

2. Navigation, including public access to waters;

3. Dams and improvements for flood control and industry;

4. Agriculture;

5. Fish and wildlife;

6. Recreation, including protection of natural, scenic and other cultural resources;

7. The development of housing, commerce and industry;

8. Control of air and water pollution; and

9. Any other beneficial public purposes.

(b) May appoint subcommittees for the purpose of conducting specific studies under clause (a).

Sec. 4. Staff.

Subdivision 1. Employees. The commission shall, insofar as reasonably possible, maintain an even balance between the party states with respect to the number of employees and the responsibilities thereof, but this compact shall not create a self-executing obligation for the financing of a commission staff by the party states.

Subd. 2. Executive director. The commission may appoint an executive director and such other staff as may be necessary, on a full or part time basis, and may engage consultants as needed. Subject to the control of the commission, the executive director shall be in complete charge of the administrative functions of the commission, and shall have such additional powers and duties as the commission may delegate to and require of him.

Subd. 3. State departments and agencies to cooperate. All officers, employees, departments and agencies of the states parties to this compact are by this compact encouraged to do all things within their respective jurisdictions, to assist the commission in carrying out the duties imposed upon it by this compact.

Sec. 5. Operating reports.

Subdivision 1. Minutes. The commission shall compile and make available to the public a written record of its proceedings and recommendations. The commission may provide for the recording verbatim of any testimony given before it.

Subd. 2. Reports. On or before January 15 of each odd numbered year the commission shall make a report to the governor and legislature of each state party to this compact and such report shall include, without limitation because of enumeration, accounts of:

(a) The activities of the commission during the biennium then concluded, and its intended activities for the biennium then commenced; and

(b) The appropriations, gifts and grants, if any, received by the commission, and of the commission's expenditures from such funds as verified by the audit under section 6, subdivision 3 hereof.

Sec. 6. Finance.

Subdivision 1. Donations, gifts, grants and appropriations. The commission may accept, for any of its purposes and functions, donations, gifts, grants and appropriations of money, equipment, supplies, materials and services from the federal government of the United States, from any party state or from any department, agency or municipality thereof, or from any institution, person, firm or corporation.

Subd. 2. Expenditures. All expenses incurred by the commission in exercising the powers conferred, or executing the duties imposed, upon it by this compact, unless otherwise provided in this compact, shall be paid by the commission out of the funds then available to it. The commission shall not go into debt. Except as provided in section 2, subdivision 2, nothing in this compact shall be construed as obligating any party state to commit its credit for the operation of the commission.

Subd. 3. Annual audit. The commission shall keep accurate accounts of all receipts and disbursements which shall be audited as of December 31 of each year by a qualified public accountant.

Subd. 4. Budget. The commission shall submit to the officer designated by the laws of each party state, at such times as required by the laws of each party state, a budget of its actual past and estimated future expenditures, for such periods as are required by the laws of each party state.

Sec. 7. Entry into force and withdrawal.

Subdivision 1. Signature. The governor of each party state is authorized and directed to witness the ratification of this compact for his state by executing the final draft thereof in his own name as governor for and on behalf of his state and affixing thereto, pursuant to the laws of his state, the official seal of his state.

Subd. 2. Enabling legislation. This compact shall become operative immediately after the passage of an act by any two party states incorporating the provisions of this compact into the laws of such states.

Subd. 3. Withdrawal. Any state acceding to this compact reserves the right at any time to withdraw from such compact, but such withdrawal shall be based upon a law properly enacted according to the constitution and laws of the withdrawing party state.

Sec. 8. Construction and severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact or any part thereof shall be held contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and, as to the state so affected, in full force and effect as to all severable matters. (End of Compact)

HIST: 1965 c 807 s 1; 1984 c 628 art 1 s 1



Section 1.32 Commission, authority.

1.32 Commission, authority.

The Minnesota-Wisconsin boundary area commission has the powers, duties, and functions provided in the compact set out in section 1.31.

HIST: 1965 c 807 s 2; 1984 c 628 art 1 s 1



Section 1.33 Representatives, selection.

1.33 Representatives, selection.

The Minnesota representation on the Minnesota-Wisconsin boundary area commission shall consist of five commissioners appointed by the governor, each for a four-year term. The terms of the commissioners shall be staggered. Vacancies shall be filled by appointment by the governor for the unexpired term.

HIST: 1965 c 807 s 3; 1980 c 476 s 1; 1983 c 305 s 1; 1984 c 628 art 1 s 1



Section 1.331 Repealed, 1996 c 310 s 1

1.331 Repealed, 1996 c 310 s 1



Section 1.34 Legislative advisory committee.

1.34 Legislative advisory committee.

Subdivision 1. Members; selection. To assist the Minnesota-Wisconsin boundary area commission in the performance of its duties, a legislative advisory committee is created to be comprised of five members of the house of representatives appointed by the speaker, and five members of the senate appointed by the committee on committees. The members of the advisory committee shall be selected by January 31 of each odd numbered year. Vacancies, when the legislature is not in regular session, shall be filled by appointment of the last duly elected speaker, in the case of members of the house of representatives, and the last duly elected members of the committee on committees, in the case of members of the senate.

Subd. 2. Officers. The members of the legislative advisory committee shall select a chair and other officers as deemed necessary. The chair of the commission shall rotate every two years between the house and the senate.

HIST: 1965 c 807 s 4; 1973 c 705 s 1; 1984 c 628 art 1 s 1; 1986 c 444; 1997 c 202 art 2 s 1



Section 1.35 Technical advisory task force.

1.35 Technical advisory task force.

Subdivision 1. Appointed by commission. To assist the Minnesota-Wisconsin boundary area commission in the performance of its duties, a technical advisory task force comprised of ten members is created, to be appointed, as found necessary, by the commission and serve at its pleasure. Each member of the technical advisory task force shall have expertise in the subject matter of the duties of the Minnesota-Wisconsin boundary area commission and be an officer or employee of the executive branch of the state government, or of a governmental subdivision, or body politic and corporate of the state.

Subd. 2. Officers. The members of the technical advisory task force shall select a chair and other officers as deemed necessary.

HIST: 1965 c 807 s 5; 1984 c 531 s 1; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.36 Compensation and reimbursement for expenses.

1.36 Compensation and reimbursement for expenses.

Subdivision 1. Commission. Members of the commission shall serve without compensation, but the actual and necessary expenses incurred by any member in the performance of its duties shall be reimbursed from the appropriations made for the support of the commission.

Subd. 2. Advisory committee. Members of the legislative advisory committee shall be compensated and reimbursed for expenses in the same manner that members of legislative standing committees are compensated and reimbursed under section 3.101.

HIST: 1965 c 807 s 6; 1971 c 25 s 1; 1973 c 705 s 2; 1974 c 355 s 63; 1984 c 628 art 1 s 1; 1987 c 384 art 2 s 1



Section 1.37 Cooperation of state officers.

1.37 Cooperation of state officers.

All departments and agencies of the state shall cooperate with the commission and its advisory committees in the execution of their functions, and assist the commission to carry out its duties.

HIST: 1965 c 807 s 7; 1984 c 628 art 1 s 1



Section 1.38 Gifts.

1.38 Gifts.

The Minnesota commissioners may accept on behalf of the state a gift from any source, private or public, and use it for the purposes for which it is tendered, consistent with the duties of the Minnesota-Wisconsin boundary area commission. Money so received shall be deposited in the state treasury and is appropriated annually to the commissioners to carry out the terms of the gift.

HIST: 1965 c 807 s 8; 1984 c 628 art 1 s 1



Section 1.39 Budget.

1.39 Budget.

The Minnesota commissioners shall submit a budget of the estimated expenditures of the commission from time to time to the commissioner of administration for the period and in the form the commissioner of administration requires.

HIST: 1965 c 807 s 9; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.40 Appropriation.

1.40 Appropriation.

Money appropriated by Minnesota for the support of the commission shall be paid in amounts and at times as the Minnesota commissioners direct. A sufficient amount of the money appropriated shall be withheld to reimburse the Minnesota members of the commission and the members of the advisory committees for their expenses. Expenses of the commissioners shall be paid on the authorization of the chair of the commission, or upon the authorization of any other person designated by it. Expenses of the members of the two advisory committees shall be paid on the authorization of the respective chairs or any other member designated by the respective committees.

HIST: 1965 c 807 s 10; 1969 c 399 s 1; 1971 c 25 s 2; 1984 c 628 art 1 s 1; 1986 c 444



Section 1.50 Freedom from violence.

1.50 Freedom from violence.

The state of Minnesota hereby adopts a policy of zero tolerance of violence. It is state policy that every person in the state has a right to live free from violence.

HIST: 1992 c 452 s 1






Chapter 2 Territorial Divisions

Section 2.01 Names and boundaries.

2.01 Names and boundaries.

The state is divided into the several counties named in the following schedule, the boundaries whereof, except as changed or established by vote of the people since the year 1892, are as fixed by the several laws referred to in the schedule after their respective names. The laws so referred to are hereby continued in force so far as they relate to the fixing of county lines at the respective dates of their passage.

SCHEDULE

Aitkin (G.S. 1866 c. 8 s. 2; 1871 c. 96; Sp. L. 1872 c. 145; 1887 c. 117); Anoka (G.S. 1866 c. 8 s. 4; Id. s. 36; Const. art. 11, s. 7); Becker (G.S. 1866 c. 8 s. 5); Beltrami (1866 c. 46; 1879 c. 10 s. 1; 1889 c. 75 s. 1); (Lake of the Woods County formed therefrom 1922); Benton (G.S. 1866 c. 8 s. 6); Big Stone (G.S. 1866 c. 8 s. 7; Sp. L. 1876 c. 159); Blue Earth (G.S. 1866 c. 8 s. 8); Brown (1865 c. 71 s. 3; G.S. 1866 c. 8 s. 9); Carlton (G.S. 1866 c. 8 s. 10); Carver (G.S. 1866 c. 8 s. 11); Cass (G.S. 1866 c. 8 s. 12; 1883 c. 78 s. 1, 1887 c. 116 s. 1, c. 117 s. 1, c. 118 s. 1; 1889 c. 75 s. 2); Chippewa (G.S. 1866 c. 8 s. 13; 1868 c. 113 s. 1); Chisago (G.S. 1866 c. 8 s. 14); Clay (G.S. 1866 c. 8 s. 15); Clearwater (formed by popular vote); Cook (1874 c. 100 s. 1); Cottonwood (1865 c. 71 s. 2; G.S. 1866 c. 16); Crow Wing (G.S. 1866 c. 8 s. 17; 1887 c. 118 s. 2); Dakota (G.S. 1866 c. 8 s. 18; 1871 c. 97 s. 1; 1874 c. 101 s. 1); Dodge (G.S. 1866 c. 8 s. 19); Douglas (G.S. 1866 c. 8 s. 20); Faribault (G.S. 1866 c. 8 s. 21); Fillmore (G.S. 1866 c. 8 s. 22); Freeborn (G.S. 1866 c. 8 s. 23); Goodhue (G.S. 1866 c. 8 s. 24); Grant (1868 c. 109 s. 5); Hennepin (G.S. 1866 c. 8 s. 25); Houston (G.S. 1866 c. 8 s. 26); Hubbard (1883 c. 78 s. 1); Isanti (G.S. 1866 c. 8 s. 27); Itasca (G.S. 1866 c. 8 s. 28; 1871 c. 96; 1887 c. 116 s. 1); (Koochiching County formed therefrom 1906); Jackson (G.S. 1866 c. 8 s. 29); Kanabec (G.S. 1866 c. 8 s. 30); Kandiyohi (G.S. 1866 c. 8 ss. 31, 41; 1870 c. 92 s. 1); Kittson (G.S. 1866 c. 8 s. 49; 1878 c. 59 s. 1; 1879 c. 10 s. 2); Koochiching (formed by popular vote 1906); Lac qui Parle (1871 c. 100 s. 1); Lake (G.S. 1866 c. 8 s. 33; 1874 c. 100 s. 1; 1895 c. 248); Lake of the Woods (formed by popular vote 1922); Le Sueur (Sts. 1849-58 c. 1 s. 71; G.S. 1866 c. 8 s. 34); Lincoln (1873 c. 92 s. 1); Lyon (1868 c. 112 s. 1; 1869 c. 94 s. 1; 1873 c. 92 s. 1); McLeod (G.S. 1866 c. 8 s. 38); Mahnomen (formed by popular vote 1906); Marshall (1879 c. 10 s. 3; 1883 c. 81 s. 1); Martin (G.S. 1866 c. 8 s. 37); Meeker (G.S. 1866 c. 8 s. 39; 1870 c. 97 s. 1); Mille Lacs (G.S. 1866 c. 8 s. 40); Morrison (G.S. 1866 c. 8 s. 42; 1867 c. 116 s. 1; 1870 c. 98 s. 1); Mower (G.S. 1866 c. 8 s. 43); Murray (G.S. 1866 c. 8 s. 44); Nicollet (G.S. 1866 c. 8 s. 45); Nobles (G.S. 1866 c. 8 s. 46); Norman (1881 c. 92 s. 1); (Mahnomen County formed therefrom 1906); Olmsted (G.S. 1866 c. 8 s. 47); Otter Tail (G.S. 1866 c. 8 s. 48; 1872 c. 87 s. 1); Pennington (formed by popular vote 1910); Pine (G.S. 1866 c. 8 s. 50); Pipestone (G.S. 1866 c. 8 s. 51); Polk (G.S. 1866 c. 8 s. 52; 1866 c. 46 s. 1; 1881 c. 92 s. 1); Pope (G.S. 1866 c. 8 s. 53; 1866 c. 44 s. 1); Ramsey (G.S. 1866 c. 8 s. 54; 1874 c. 101 s. 1); Red Lake (formed by popular vote); (Pennington County formed therefrom 1910); Redwood (1865 c. 71 s. 1; G.S. 1866 c. 8 s. 55; 1869 c. 94 s. 1; 1871 c. 98 s. 1; 1871 c. 100 s. 1; 1873 c. 92 s. 1); Renville (G.S. 1866 c. 8 s. 56; 1866 c. 43 s. 1; 1868 c. 10 s. 1; 1870 c. 97 s. 1); Rice (G.S. 1866 c. 8 s. 57); Rock (G.S. 1866 c. 8 s. 58); Roseau (formed by popular vote); St. Louis (G.S. 1866 c. 8 s. 59; 1895 c. 248); Scott (G.S. 1866 c. 8 s. 60; 1871 c. 97 s. 1; Sp. L. 1870 c. 2 subd. 1; Sp. L. 1875 c. 6 subd. 1 s. 2); Sherburne (G.S. 1866 c. 8 s. 61); Sibley (G.S. 1866 c. 8 s. 62); Stearns (G.S. 1866 c. 8 s. 63; 1870 c. 98 s. 1; 1874 c. 102 s. 1); Steele (G.S. 1866 c. 8 s. 64); Stevens (G.S. 1866 c. 8 s. 55; 1868 c. 109 s. 1); Swift (1870 c. 90 s. 1); Todd (G.S. 1866 c. 8 s. 66; 1867 c. 116 s. 2; 1868 c. 114 s. 1; 1874 c. 102 s. 1); Traverse (1881 c. 130 s. 1); Wabasha (G.S. 1866 c. 8 s. 68); Wadena (G.S. 1866 c. 8 s. 69); Waseca (G.S. 1866 c. 8 s. 70); Washington (G.S. 1866 c. 8 s. 71); Watonwan (G.S. 1866 c. 8 s. 72); Wilkin (1872 c. 83 s. 1); Winona (G.S. 1866 c. 8 s. 73); Wright (G.S. 1866 c. 8 s. 74); Yellow Medicine (1871 c. 98 s. 1).

HIST: (7) RL s 5



Section 2.019 Repealed, 1991 c 246 s 69

2.019 Repealed, 1991 c 246 s 69



Section 2.02 MS 1961 Repealed, Ex1966 c 1 s 71

2.02 MS 1957 Repealed, Ex1959 c 45 s 70

2.02 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.021 Number of members.

2.021 Number of members.

For each legislature, until a new apportionment shall have been made, the senate is composed of 67 members and the house of representatives is composed of 134 members.

HIST: Ex1966 c 1 s 1; 1983 c 191 s 3



Section 2.03 MS 1961 Repealed, Ex1966 c 1 s 71

2.03 MS 1957 Repealed, Ex1959 c 45 s 70

2.03 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.031 Apportionment.

2.031 Apportionment.

Subdivision 1. Legislative districts. The representatives in the senate and house of representatives are apportioned throughout the state in 67 senate districts and 134 house districts. Each senate district is entitled to elect one senator and each house district is entitled to elect one representative.

Subd. 2. Definition. The terms "county," "town," "township," "city," "ward," "precinct," "census tract," "block," and "unorganized territory" when used in a description of a legislative district in sections 2.043 to 2.703, mean a geographical area established as such by law and as it existed for purposes of the 1990 federal census.

HIST: Ex1966 c 1 s 2; 1973 c 123 art 5 s 7; 1983 c 191 s 4; 1991 c 246 s 1; 1994 c 612 s 1



Section 2.04 MS 1961 Repealed, Ex1961 c 1 s 71

2.04 MS 1957 Repealed, Ex1959 c 45 s 70

2.04 MS 1961 Repealed, Ex1961 c 1 s 71



Section 2.041 Repealed, 1983 c 191 s 5

2.041 Repealed, 1983 c 191 s 5



Section 2.042 Repealed, 1991 c 246 s 69

2.042 Repealed, 1991 c 246 s 69



Section 2.043 First district.

2.043 First district.

Subdivision 1. Senate district. Senate district 1 consists of all of Kittson, Lake of the Woods, Marshall, Pennington, Red Lake, and Roseau Counties, and that portion of Polk County consisting of the city of East Grand Forks and the townships of Angus, Belgium, Brandt, Brislet, Esther, Euclid, Farley, Grand Forks, Helgeland, Higdem, Huntsville, Keystone, Northland, Rhinehart, Sandsville, Sullivan, and Tabor.

Subd. 2. House districts. Senate district 1 is divided into two house districts as follows:

(a) House district 1A consists of that portion of senate district 1 not included in house district 1B.

(b) House district 1B consists of all of Pennington and Red Lake Counties, that portion of Polk County contained in senate district 1, and that portion of Marshall County consisting of the cities of Alvarado, Oslo, Viking, and Warren, and the townships of Boxville, Comstock, McCrea, Oak Park, Vega, Viking, and Warrenton.

HIST: 1991 c 246 s 2; 1994 c 612 s 2



Section 2.05 MS 1961 Repealed, Ex1966 c 1 s 71

2.05 MS 1957 Repealed, Ex1959 c 45 s 70

2.05 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.051 Repealed, 1983 c 191 s 5

2.051 Repealed, 1983 c 191 s 5



Section 2.052 Repealed, 1991 c 246 s 69

2.052 Repealed, 1991 c 246 s 69



Section 2.053 Second district.

2.053 Second district.

Subdivision 1. Senate district. Senate district 2 consists of all of Clearwater, Mahnomen, and Norman Counties, that portion of Becker County not included in senate district 9 or 11, that portion of Beltrami County consisting of the cities of Blackduck, Funkley, and Kelliher, the townships of Alaska, Battle, Benville, Buzzle, Cormant, Durand, Hagali, Hamre, Hines, Hornet, Kelliher, Langor, Lee, Liberty, Maple Ridge, Minnie, Nebish, O'Brien, Quiring, Roosevelt, Shooks, Shotley, Spruce Grove, Steenerson, Summit, Waskish, and Woodrow, and the unorganized territories of Lower Red Lake, North Beltrami, Shotley Brook, and Upper Red Lake, that portion of Clay County consisting of the cities of Felton, Georgetown, and Ulen, and the townships of Felton, Flowing, Georgetown, Goose Prairie, Hagen, Keene, Kragnes, Morken, Ulen, and Viding, and that portion of Polk County not included in senate district 1.

Subd. 2. House districts. Senate district 2 is divided into two house districts as follows:

(a) House district 2A consists of all of Norman County, that portion of Becker County consisting of the townships of Atlanta, Cuba, Hamden, Riceville, Spring Creek, and Walworth, that portion of Clay County in senate district 2, that portion of Mahnomen County consisting of the cities of Bejou, Mahnomen, and Waubun, and the townships of Bejou, Chief, Gregory, Marsh Creek, Pembina, Popple Grove, and Rosedale, and that portion of Polk County consisting of the cities of Beltrami, Climax, Crookston, Erskine, Fertile, Fisher, McIntosh, Mentor, Nielsville, and Winger, and the townships of Andover, Badger, Bygland, Crookston, Fairfax, Fanny, Fisher, Garden, Garfield, Gentilly, Godfrey, Grove Park, Hammond, Hubbard, Kertsonville, King, Knute, Liberty, Lowell, Nesbit, Onstad, Parnell, Reis, Roome, Russia, Scandia, Sletten, Tilden, Tynsid, Vineland, Winger, and Woodside.

(b) House district 2B consists of that portion of senate district 2 not included in house district 2A.

HIST: 1991 c 246 s 3; 1994 c 612 s 3



Section 2.06 MS 1961 Repealed, Ex1966 c 1 s 71

2.06 MS 1957 Repealed, Ex1959 c 45 s 70

2.06 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.061 Repealed, 1983 c 191 s 5

2.061 Repealed, 1983 c 191 s 5



Section 2.062 Repealed, 1991 c 246 s 69

2.062 Repealed, 1991 c 246 s 69



Section 2.063 Third district.

2.063 Third district.

Subdivision 1. Senate district. Senate district 3 consists of all of Itasca County except the unorganized territory of Bowstring Lake, that portion of Aitkin County consisting of the cities of Aitkin, Hill City, and Palisade, the townships of Aitkin, Ball Bluff, Balsam, Cornish, Fleming, Hill Lake, Jevne, Libby, Logan, Macville, Morrison, Spencer, Turner, Verdon, Waukenabo, and Workman, and the unorganized territories of Northeast Aitkin and Northwest Aitkin, that portion of Koochiching County not included in senate district 6, and that portion of St. Louis County consisting of the city of Floodwood, the townships of Alango, Fine Lakes, Floodwood, French, Halden, Linden Grove, Morcom, Prairie Lake, and Sturgeon, the unorganized territory of McCormack Lake (59-21), that portion of the unorganized territory of Northwest St. Louis consisting of precinct 62-21, and that portion of the unorganized territory of Sand Lake consisting of the precinct of West Sand Lake (60-20).

Subd. 2. House districts. Senate district 3 is divided into two house districts as follows:

(a) House district 3A consists of that portion of senate district 3 not included in house district 3B.

(b) House district 3B consists of that portion of Aitkin County included in senate district 3, that portion of Itasca County consisting of the cities of Bovey, Coleraine, Keewatin, and Warba, the townships of Blackberry, Feeley, Goodland, Grand Rapids, Greenway, Harris, Iron Range, Lone Pine, Nashwauk, Sago, Splithand, Trout Lake, Wawina, and Wildwood, and the unorganized territory of Little Sand Lake, and that portion of St. Louis County consisting of the city of Floodwood and the townships of Fine Lakes, Floodwood, Halden, and Prairie Lake.

HIST: 1991 c 246 s 4; 1994 c 612 s 4



Section 2.07 MS 1961 Repealed, Ex1966 c 1 s 71

2.07 MS 1957 Repealed, Ex1959 c 45 s 70

2.07 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.071 Repealed, 1983 c 191 s 5

2.071 Repealed, 1983 c 191 s 5



Section 2.072 Repealed, 1991 c 246 s 69

2.072 Repealed, 1991 c 246 s 69



Section 2.073 Fourth district.

2.073 Fourth district.

Subdivision 1. Senate district. Senate district 4 consists of all of Hubbard County, that portion of Beltrami County not included in senate district 2, that portion of Cass County not included in senate district 12, that portion of Itasca County consisting of the unorganized territory of Bowstring Lake, and that portion of Wadena County not included in senate district 11.

Subd. 2. House districts. Senate district 4 is divided into two house districts as follows:

(a) House district 4A consists of that portion of Beltrami County in senate district 4, and that portion of Hubbard County consisting of the cities of Akeley and Laporte, and the townships of Akeley, Arago, Clay, Clover, Farden, Fern, Guthrie, Hart Lake, Helga, Hendrickson, Lake Alice, Lake Emma, Lake George, Lake Hattie, Lakeport, Mantrap, Rockwood, Schoolcraft, Steamboat River, Thorpe, and White Oak.

(b) House district 4B consists of that portion of senate district 4 not included in house district 4A.

HIST: 1991 c 246 s 5; 1994 c 612 s 5



Section 2.08 MS 1961 Repealed, Ex1966 c 1 s 71

2.08 MS 1957 Repealed, Ex1959 c 45 s 70

2.08 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.081 Repealed, 1983 c 191 s 5

2.081 Repealed, 1983 c 191 s 5



Section 2.082 Repealed, 1991 c 246 s 69

2.082 Repealed, 1991 c 246 s 69



Section 2.083 Fifth district.

2.083 Fifth district.

Subdivision 1. Senate district. Senate district 5 consists of that portion of St. Louis County consisting of the cities of Biwabik, Brookston, Buhl, Chisholm, Eveleth, Franklin, Gilbert, Hibbing, Iron Junction, Leonidas, McKinley, Meadowlands, Mountain Iron, and Virginia, the townships of Alborn, Angora, Arrowhead, Balkan, Biwabik, Cedar Valley, Cherry, Clinton, Colvin, Cotton, Culver, Ellsburg, Elmer, Embarrass, Fayal, Great Scott, Kelsey, Kugler, Lavell, McDavitt, Meadowlands, Ness, New Independence, Northland, Payne, Pike, Sandy, Stoney Brook, Toivola, Van Buren, Vermilion Lake, White, and Wuori, and the unorganized territories of Hay Lake, Heikkila Lake, Janette Lake, and Potshot Lake, that portion of the unorganized territory of Lake Vermilion consisting of Vermilion Lake Precinct, and that portion of the unorganized territory of Sand Lake consisting of the precincts of East Sand Lake (59-18), 60-18, and 60-19.

Subd. 2. House districts. Senate district 5 is divided into two house districts as follows:

(a) House district 5A consists of that portion of senate district 5 not included in house district 5B.

(b) House district 5B consists of that portion of St. Louis County consisting of the cities of Brookston, Buhl, Chisholm, Hibbing, Iron Junction, and Meadowlands, the townships of Alborn, Arrowhead, Balkan, Cedar Valley, Cherry, Clinton, Cotton, Culver, Ellsburg, Elmer, Great Scott, Kelsey, Lavell, McDavitt, Meadowlands, Ness, New Independence, Northland, Payne, Stoney Brook, Toivola, and Van Buren, and the unorganized territories of Janette Lake and Potshot Lake.

HIST: 1991 c 246 s 6; 1994 c 612 s 6



Section 2.09 MS 1961 Repealed, Ex1966 c 1 s 71

2.09 MS 1957 Repealed, Ex1959 c 45 s 70

2.09 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.091 Repealed, 1983 c 191 s 5

2.091 Repealed, 1983 c 191 s 5



Section 2.092 Repealed, 1991 c 246 s 69

2.092 Repealed, 1991 c 246 s 69



Section 2.093 Sixth district.

2.093 Sixth district.

Subdivision 1. Senate district. Senate district 6 consists of all of Cook and Lake Counties, that portion of Koochiching County consisting of the unorganized territory of Nett Lake, and that portion of St. Louis County not included in senate district 3, 5, 7, or 8.

Subd. 2. House districts. Senate district 6 is divided into two house districts as follows:

(a) House district 6A consists of that portion of senate district 6 not included in house district 6B.

(b) House district 6B consists of that portion of St. Louis County consisting of the townships of Alden, Canosia, Duluth, Fredenburg, Gnesen, Lakewood, Normanna, North Star, and Rice Lake, and that portion of the city of Duluth not included in senate district 7.

HIST: 1991 c 246 s 7; 1994 c 612 s 7



Section 2.10 MS 1961 Repealed, Ex1966 c 1 s 71

2.10 MS 1957 Repealed, Ex1959 c 45 s 70

2.10 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.101 Repealed, 1983 c 191 s 5

2.101 Repealed, 1983 c 191 s 5



Section 2.102 Repealed, 1991 c 246 s 69

2.102 Repealed, 1991 c 246 s 69



Section 2.103 Seventh district.

2.103 Seventh district.

Subdivision 1. Senate district. Senate district 7 consists of that portion of St. Louis County consisting of that portion of the city of Duluth lying west and south of a line described as follows: commencing at the intersection of the northern boundary of the city of Duluth and Calvary Road, easterly along Calvary Road to Woodland Avenue, southerly along Woodland Avenue to Bruce Street, easterly along Bruce Street to Wallace Avenue, southerly along Wallace Avenue to 5th Street, southwesterly along 5th Street to 21st Avenue, southeasterly along 21st Avenue to 4th Street, southwesterly along 4th Street to 15th Avenue, southeasterly along 15th Avenue to 1st Street, southwesterly along 1st Street to 12th Avenue East, southeasterly along 12th Avenue East to London Road, northeasterly along London Road to Chester Creek, southeasterly along Chester Creek to Lake Superior.

Subd. 2. House districts. Senate district 7 is divided into two house districts as follows:

(a) House district 7B consists of that portion of the city of Duluth lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of Duluth and Rice Lake Road, southerly and southeasterly along Rice Lake Road and Arrowhead Road to Mesaba Avenue, southerly along Mesaba Avenue to 13th Street, northeasterly along 13th Street to 6th Avenue East, southeasterly along 6th Avenue East to State Highway 194, southwesterly along State Highway 194 to Mesaba Avenue, southerly along Mesaba Avenue to Lake Avenue, northwesterly along Lake Avenue to 9th Street, southwesterly along 9th Street to 1st Avenue West, northwesterly along 1st Avenue West to Clark House Creek, northwesterly along Clark House Creek to 13th Street, southwesterly along 13th Street to 5th Avenue West, southeasterly along 5th Avenue West to 9th Street, southwesterly along 9th Street to the intersection of 11th Avenue West and Observation Road, northerly and westerly along Observation Road to Arlington Avenue, southerly along Arlington Avenue to U.S. Highway 53, southerly along U.S. Highway 53 to 14th Street, southwesterly along 14th Street to Lincoln Park Drive, southeasterly along Lincoln Park Drive to Miller Creek, southerly along Miller Creek to an extension of 7th Street, northeasterly along the extension of 7th Street to 25th Avenue West, southeasterly along 25th Avenue West to 6th Street, northeasterly along 6th Street to 22nd Avenue West, southeasterly along 22nd Avenue West to Michigan Street, northeasterly along Michigan Street to 21st Avenue West, southeasterly along 21st Avenue West to Interstate Highway 35, southwesterly along Interstate Highway 35 to Interstate Highway 535, southeasterly along Interstate Highway 535 to St. Louis Bay.

(b) House district 7A consists of that portion of senate district 7 not included in house district 7B.

HIST: 1991 c 246 s 8; 1994 c 612 s 8



Section 2.11 MS 1961 Repealed, Ex1966 c 1 s 71

2.11 MS 1957 Repealed, Ex1959 c 45 s 70

2.11 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.111 Repealed, 1983 c 191 s 5

2.111 Repealed, 1983 c 191 s 5



Section 2.112 Repealed, 1991 c 246 s 69

2.112 Repealed, 1991 c 246 s 69



Section 2.113 Eighth district.

2.113 Eighth district.

Subdivision 1. Senate district. Senate district 8 consists of all of Carlton County, that portion of St. Louis County consisting of the cities of Hermantown and Proctor, and the townships of Brevator, Industrial, Midway, and Solway, that portion of Aitkin County not included in senate district 3, and that portion of Pine County not included in senate district 18.

Subd. 2. House districts. Senate district 8 is divided into two house districts as follows:

(a) House district 8A consists of that portion of St. Louis County included in senate district 8, and that portion of Carlton County consisting of the cities of Carlton, Cloquet, Scanlon, and Thomson, and the townships of Thomson and Twin Lakes.

(b) House district 8B consists of that portion of senate district 8 not included in house district 8A.

HIST: 1991 c 246 s 9; 1994 c 612 s 9



Section 2.12 MS 1961 Repealed, Ex1966 c 1 s 71

2.12 MS 1957 Repealed, Ex1959 c 45 s 70

2.12 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.121 Repealed, 1983 c 191 s 5

2.121 Repealed, 1983 c 191 s 5



Section 2.122 Repealed, 1991 c 246 s 69

2.122 Repealed, 1991 c 246 s 69



Section 2.123 Ninth district.

2.123 Ninth district.

Subdivision 1. Senate district. Senate district 9 consists of all of Wilkin County, that portion of Becker County consisting of the cities of Audubon and Lake Park, and the townships of Audubon, Cormorant, Lake Eunice, and Lake Park, that portion of Clay County not included in senate district 2, and that portion of Otter Tail County consisting of the cities of Elizabeth, Erhard, Pelican Rapids, and Rothsay, and the townships of Carlisle, Dunn, Elizabeth, Erhards Grove, Lida, Maplewood, Norwegian Grove, Orwell, Oscar, Pelican, Scambler, Trondhjem, and Western.

Subd. 2. House districts. Senate district 9 is divided into two house districts as follows:

(a) House district 9A consists of that portion of Clay County consisting of the city of Moorhead, Moorhead Township, and those portions of Oakport Township surrounded by the city of Moorhead. Notwithstanding section 2.031, subdivision 2, house district 9A does not include portions of Moorhead township annexed by the city of Dilworth after the 1990 federal census and before April 21, 1997.

(b) House district 9B consists of that portion of senate district 9 not included in house district 9A.

HIST: 1991 c 246 s 10; 1994 c 612 s 10; 1997 c 44 s 1



Section 2.13 MS 1961 Repealed, Ex1966 c 1 s 71

2.13 MS 1957 Repealed, Ex1959 c 45 s 70

2.13 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.131 Repealed, 1983 c 191 s 5

2.131 Repealed, 1983 c 191 s 5



Section 2.132 Repealed, 1991 c 246 s 69

2.132 Repealed, 1991 c 246 s 69



Section 2.133 Tenth district.

2.133 Tenth district.

Subdivision 1. Senate district. Senate district 10 consists of that portion of Douglas County not included in senate district 11 or 13, that portion of Otter Tail County not included in senate district 9 or 11, that portion of Pope County consisting of the cities of Glenwood, Long Beach, Villard, and Westport, and the townships of Glenwood, Grove Lake, Leven, Minnewaska, Reno, and Westport, and that portion of Stearns County consisting of the city of Sauk Centre and the townships of Ashley, Getty, Raymond, and Sauk Centre.

Subd. 2. House districts. Senate district 10 is divided into two house districts as follows:

(a) House district 10A consists of that portion of Douglas County consisting of the cities of Evansville, Millerville, and Miltona, and the townships of Evansville, Leaf Valley, Lund, Millerville, and Miltona, and that portion of Otter Tail County included in senate district 10.

(b) House district 10B consists of that portion of senate district 10 not included in house district 10A.

HIST: 1991 c 246 s 11; 1994 c 612 s 11



Section 2.14 MS 1961 Repealed, Ex1966 c 1 s 71

2.14 MS 1957 Repealed, Ex1959 c 45 s 70

2.14 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.141 Repealed, 1983 c 191 s 5

2.141 Repealed, 1983 c 191 s 5



Section 2.142 Repealed, 1991 c 246 s 69

2.142 Repealed, 1991 c 246 s 69



Section 2.143 Eleventh district.

2.143 Eleventh district.

Subdivision 1. Senate district. Senate district 11 consists of all of Todd County, that portion of Becker County consisting of the cities of Detroit Lakes and Frazee, and the townships of Burlington, Detroit, Erie, and Lake View, that portion of Douglas County consisting of the city of Osakis and the townships of Belle River, Osakis, and Spruce Hill, that portion of Otter Tail County consisting of the cities of Bluffton, Deer Creek, Dent, New York Mills, Perham, Vergas, and Wadena, and the townships of Blowers, Bluffton, Butler, Candor, Compton, Corliss, Deer Creek, Dora, Eastern, Edna, Gorman, Hobart, Homestead, Newton, Oak Valley, Otto, Paddock, Perham, Pine Lake, and Woodside, that portion of Stearns County consisting of the city of St. Rosa, that portion of Melrose Township not surrounded by the city of Melrose, and Millwood Township, and that portion of Wadena County consisting of the cities of Aldrich, Sebeka, Staples, Verndale, and Wadena, and the townships of Aldrich, Bullard, Leaf River, Red Eye, Rockwood, Thomastown, Wadena, and Wing River.

Subd. 2. House districts. Senate district 11 is divided into two house districts as follows:

(a) House district 11A consists of that portion of Becker County included in senate district 11, that portion of Otter Tail County included in senate district 11, excluding the townships of Eastern, Oak Valley, and Woodside, and that portion of Wadena County consisting of the cities of Sebeka and Wadena, and the townships of Leaf River, Red Eye, and Rockwood.

(b) House district 11B consists of that portion of senate district 11 not included in house district 11A.

HIST: 1991 c 246 s 12; 1994 c 612 s 12



Section 2.15 MS 1961 Repealed, Ex1966 c 1 s 71

2.15 MS 1957 Repealed, Ex1959 c 45 s 70

2.15 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.151 Repealed, 1983 c 191 s 5

2.151 Repealed, 1983 c 191 s 5



Section 2.152 Repealed, 1991 c 246 s 69

2.152 Repealed, 1991 c 246 s 69



Section 2.153 Twelfth district.

2.153 Twelfth district.

Subdivision 1. Senate district. Senate district 12 consists of all of Crow Wing County, that portion of Cass County consisting of the cities of Motley and Pillager, and that portion of Morrison County not included in senate district 14 or 17.

Subd. 2. House districts. Senate district 12 is divided into two house districts as follows:

(a) House district 12A consists of that portion of Crow Wing County consisting of the cities of Brainerd, Breezy Point, Crosby, Crosslake, Cuyuna, Emily, Fifty Lakes, Ironton, Jenkins, Manhattan Beach, Nisswa, Pequot Lakes, and Trommald, the townships of Center, Dean Lake, Fairfield, Gail Lake, Ideal, Irondale, Jenkins, Lake Edwards, Little Pine, Mission, Oak Lawn, Pelican, Perry Lake, Rabbit Lake, Ross Lake, Sibley, Timothy, and Wolford, and the unorganized territory of West Crow Wing.

(b) House district 12B consists of that portion of senate district 12 not included in house district 12A.

HIST: 1991 c 246 s 13; 1994 c 612 s 13



Section 2.16 MS 1961 Repealed, Ex1966 c 1 s 71

2.16 MS 1957 Repealed, Ex1959 c 45 s 70

2.16 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.161 Repealed, 1983 c 191 s 5

2.161 Repealed, 1983 c 191 s 5



Section 2.162 Repealed, 1991 c 246 s 69

2.162 Repealed, 1991 c 246 s 69



Section 2.163 Thirteenth district.

2.163 Thirteenth district.

Subdivision 1. Senate district. Senate district 13 consists of all of Big Stone, Grant, Lac qui Parle, Stevens, Swift, and Traverse Counties, that portion of Chippewa County not included in senate district 15, that portion of Douglas County consisting of the city of Kensington and the townships of Holmes City, Solem, and Urness, and that portion of Pope County not included in senate district 10 or 14.

Subd. 2. House districts. Senate district 13 is divided into two house districts as follows:

(a) House district 13A consists of all of Grant, Stevens, and Traverse Counties, that portion of Big Stone County consisting of the cities of Barry and Graceville, and the townships of Browns Valley, Graceville, Malta, Moonshine, and Toqua, that portion of Douglas County contained in senate district 13, that portion of Pope County contained in senate district 13, and that portion of Swift County consisting of the cities of Appleton, Danvers, and Holloway, and the townships of Appleton, Edison, Fairfield, Hegbert, Marysland, Moyer, Shible, Tara, and West Bank.

(b) House district 13B consists of that portion of senate district 13 not included in house district 13A.

HIST: 1991 c 246 s 14; 1994 c 612 s 14



Section 2.17 MS 1961 Repealed, Ex1966 c 1 s 71

2.17 MS 1957 Repealed, Ex1959 c 45 s 70

2.17 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.171 Repealed, 1983 c 191 s 5

2.171 Repealed, 1983 c 191 s 5



Section 2.172 Repealed, 1991 c 246 s 69

2.172 Repealed, 1991 c 246 s 69



Section 2.173 Fourteenth district.

2.173 Fourteenth district.

Subdivision 1. Senate district. Senate district 14 consists of that portion of Benton County consisting of the cities of Rice and Sartell, that portion of Morrison County consisting of the cities of Bowlus, Elmdale, Royalton, and Upsala, and the townships of Bellevue, Elmdale, Swan River, and Two Rivers, that portion of Pope County consisting of the cities of Brooten and Sedan, and the townships of Bangor, and Lake Johanna, and that portion of Stearns County not included in senate district 10, 11, 16, or 20.

Subd. 2. House districts. Senate district 14 is divided into two house districts as follows:

(a) House district 14A consists of that portion of senate district 14 not included in house district 14B.

(b) House district 14B consists of that portion of Pope County contained in senate district 14, and that portion of Stearns County consisting of the cities of Belgrade, Brooten, Cold Spring, Elrosa, Freeport, Greenwald, Kimball Prairie, Lake Henry, Meire Grove, Melrose, New Munich, Paynesville, Richmond, Rockville, Roscoe, St. Martin, and Spring Hill, and the townships of Collegeville, Crow Lake, Crow River, Eden Lake, Fair Haven, Farming, Grove, Lake George, Lake Henry, Luxemburg, Lynden, Maine Prairie, Munson, North Fork, Oak, Paynesville, Rockville, St. Martin, Spring Hill, Wakefield, and Zion, and that portion of Melrose Township surrounded by the city of Melrose.

HIST: 1991 c 246 s 15; 1994 c 612 s 15



Section 2.18 MS 1961 Repealed, Ex1966 c 1 s 71

2.18 MS 1957 Repealed, Ex1959 c 45 s 70

2.18 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.181 Repealed, 1983 c 191 s 5

2.181 Repealed, 1983 c 191 s 5



Section 2.182 Repealed, 1991 c 246 s 69

2.182 Repealed, 1991 c 246 s 69



Section 2.183 Fifteenth district.

2.183 Fifteenth district.

Subdivision 1. Senate district. Senate district 15 consists of all of Kandiyohi and Renville Counties, that portion of Chippewa County consisting of the city of Granite Falls, and Granite Falls Township, that portion of McLeod County consisting of the city of Stewart and the townships of Collins and Lynn, that portion of Meeker County consisting of the cities of Cedar Mills, Cosmos, and Grove City, and the townships of Acton, Cedar Mills, Cosmos, Danielson, and Greenleaf, and that portion of Yellow Medicine County consisting of the city of Granite Falls.

Subd. 2. House districts. Senate district 15 is divided into two house districts as follows:

(a) House district 15A consists of that portion of Kandiyohi County consisting of the cities of Kandiyohi, New London, Pennock, Regal, Spicer, Sunburg, and Willmar, and the townships of Arctander, Burbank, Colfax, Dovre, Green Lake, Harrison, Irving, Kandiyohi, Lake Andrew, Mamre, New London, Norway Lake, Roseville, St. Johns, and Willmar.

(b) House district 15B consists of that portion of senate district 15 not included in house district 15A.

HIST: 1991 c 246 s 16; 1994 c 612 s 16



Section 2.19 MS 1961 Repealed, Ex1966 c 1 s 71

2.19 MS 1957 Repealed, Ex1959 c 45 s 70

2.19 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.191 Repealed, 1983 c 191 s 5

2.191 Repealed, 1983 c 191 s 5



Section 2.192 Repealed, 1991 c 246 s 69

2.192 Repealed, 1991 c 246 s 69



Section 2.193 Sixteenth district.

2.193 Sixteenth district.

Subdivision 1. Senate district. Senate district 16 consists of that portion of Stearns County consisting of the cities of St. Cloud and Waite Park, and the townships of St. Augusta and St. Cloud, and that portion of Benton County consisting of the city of Sauk Rapids, except those portions of the city of Sauk Rapids surrounded by Sauk Rapids Township, the portions of Sauk Rapids Township surrounded by the city of Sauk Rapids, and the city of St. Cloud, except that portion of the city of St. Cloud lying east of a line described as follows: commencing at the intersection of the eastern boundary of the city of St. Cloud and State Highway 23, southwesterly along State Highway 23 to 14th Avenue Southeast, southerly along 14th Avenue Southeast to County Road 8, easterly along County Road 8 to the eastern boundary of the city of St. Cloud.

Subd. 2. House districts. Senate district 16 is divided into two house districts as follows:

(a) House district 16A consists of that portion of Benton County in senate district 16, and that portion of Stearns County consisting of that portion of the city of St. Cloud lying east and north of a line described as follows: commencing at the intersection of the Sauk River and an extension of 33rd Avenue North, southerly along the extension and 33rd Avenue North to 5th Street North, easterly along 5th Street North to 30th Avenue North, southerly along 30th Avenue North and 30th Avenue South to 1st Street South, easterly along 1st Street South to 25th Avenue South, northerly along 25th Avenue South and 25th Avenue North to 2nd Street North, easterly along 2nd Street North to Cooper Avenue North, southerly along Cooper Avenue North to West St. Germain Street, northeasterly along West St. Germain Street to 15th Avenue South, southeasterly along 15th Avenue South to 7th Street South, easterly along 7th Street South to East Lake Boulevard South, northerly along East Lake Boulevard South to 5th Street South, easterly along 5th Street South to 4th Avenue South, southerly along 4th Avenue South to 10th Street South, easterly along 10th Street South to the Mississippi River.

(b) House district 16B consists of that portion of senate district 16 not included in house district 16A.

HIST: 1991 c 246 s 17; 1994 c 612 s 17



Section 2.20 MS 1961 Repealed, Ex1966 c 1 s 71

2.20 MS 1957 Repealed, Ex1959 c 45 s 70

2.20 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.201 Repealed, 1983 c 191 s 5

2.201 Repealed, 1983 c 191 s 5



Section 2.202 Repealed, 1991 c 246 s 69

2.202 Repealed, 1991 c 246 s 69



Section 2.203 Seventeenth district.

2.203 Seventeenth district.

Subdivision 1. Senate district. Senate district 17 consists of Mille Lacs County, that portion of Benton County not included in senate district 14 or 16, that portion of Kanabec County not included in senate district 18, that portion of Sherburne County not included in senate district 19, and that portion of Morrison County consisting of the cities of Buckman, Genola, Harding, Hillman, and Lastrup, and the townships of Buckman, Granite, Hillman, Lakin, Leigh, Morrill, Mount Morris, Pierz, Pulaski, and Richardson.

Subd. 2. House districts. Senate district 17 is divided into two house districts as follows:

(a) House district 17A consists of that portion of senate district 17 not included in house district 17B.

(b) House district 17B consists of those portions of Benton and Sherburne Counties located in senate district 17.

HIST: 1991 c 246 s 18; 1994 c 612 s 18



Section 2.21 MS 1961 Repealed, Ex1966 c 1 s 71

2.21 MS 1957 Repealed, Ex1959 c 45 s 70

2.21 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.211 Repealed, 1983 c 191 s 5

2.211 Repealed, 1983 c 191 s 5



Section 2.212 Repealed, 1991 c 246 s 69

2.212 Repealed, 1991 c 246 s 69



Section 2.213 Eighteenth district.

2.213 Eighteenth district.

Subdivision 1. Senate district. Senate district 18 consists of all of Chisago County, all of Isanti County, that portion of Kanabec County consisting of the cities of Braham and Grasston, and the townships of Brunswick, Grass Lake, and South Fork, and that portion of Pine County consisting of the cities of Pine City and Rock Creek, and the townships of Pine City and Royalton.

Subd. 2. House districts. Senate district 18 is divided into two house districts as follows:

(a) House district 18A consists of all of Isanti County, that portion of Chisago County consisting of the city of Stacy and the township of Lent, that portion of Kanabec County contained in senate district 18, and that portion of Pine County consisting of Royalton Township.

(b) House district 18B consists of that portion of senate district 18 not included in house district 18A.

HIST: 1991 c 246 s 19; 1994 c 612 s 19



Section 2.22 MS 1961 Repealed, Ex1966 c 1 s 71

2.22 MS 1957 Repealed, Ex1959 c 45 s 70

2.22 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.221 Repealed, 1983 c 191 s 5

2.221 Repealed, 1983 c 191 s 5



Section 2.222 Repealed, 1991 c 246 s 69

2.222 Repealed, 1991 c 246 s 69



Section 2.223 Nineteenth district.

2.223 Nineteenth district.

Subdivision 1. Senate district. Senate district 19 consists of that portion of Sherburne County consisting of the cities of Becker, Big Lake, Clear Lake, and Elk River, and the townships of Becker, Big Lake, and Clear Lake, and that portion of Wright County consisting of the cities of Albertville, Annandale, Buffalo, Clearwater, Maple Lake, Monticello, and St. Michael, and the townships of Buffalo, Chatham, Clearwater, Corinna, Frankfort, Maple Lake, Monticello, Otsego, and Silver Creek.

Subd. 2. House districts. Senate district 19 is divided into two house districts as follows:

(a) House district 19A consists of that portion of senate district 19 not included in house district 19B.

(b) House district 19B consists of that portion of Sherburne County consisting of the city of Elk River, and that portion of Wright County consisting of the cities of Albertville, Buffalo, and St. Michael, and the townships of Buffalo, Frankfort, and Otsego.

HIST: 1991 c 246 s 20; 1994 c 612 s 20



Section 2.23 MS 1961 Repealed, Ex1966 c 1 s 71

2.23 MS 1957 Repealed, Ex1959 c 45 s 70

2.23 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.231 Repealed, 1983 c 191 s 5

2.231 Repealed, 1983 c 191 s 5



Section 2.232 Repealed, 1991 c 246 s 69

2.232 Repealed, 1991 c 246 s 69



Section 2.233 Twentieth district.

2.233 Twentieth district.

Subdivision 1. Senate district. Senate district 20 consists of that portion of Carver County consisting of the cities of Hamburg, Norwood, Watertown, and Young America, and the townships of Hollywood, Watertown, and Young America, that portion of McLeod County not included in senate district 15 or 23, that portion of Meeker County not included in senate district 15, that portion of Stearns County consisting of the city of Eden Valley, and that portion of Wright County not included in senate district 19, 33, or 34.

Subd. 2. House districts. Senate district 20 is divided into two house districts as follows:

(a) House district 20A consists of that portion of senate district 20 not included in house district 20B.

(b) House district 20B consists of that portion of Carver County included in senate district 20, that portion of McLeod County consisting of the cities of Lester Prairie, Plato, Silver Lake, and Winsted, and the townships of Bergen, Hale, Helen, Rich Valley, and Winsted, and that portion of Wright County consisting of the cities of Cokato, Howard Lake, Montrose, South Haven, and Waverly, and the townships of Albion, Cokato, French Lake, Marysville, Middleville, Southside, Victor, and Woodland.

HIST: 1991 c 246 s 21; 1994 c 612 s 21



Section 2.24 MS 1961 Repealed, Ex1966 c 1 s 71

2.24 MS 1957 Repealed, Ex1959 c 45 s 70

2.24 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.241 Repealed, 1983 c 191 s 5

2.241 Repealed, 1983 c 191 s 5



Section 2.242 Repealed, 1991 c 246 s 69

2.242 Repealed, 1991 c 246 s 69



Section 2.243 Twenty-first district.

2.243 Twenty-first district.

Subdivision 1. Senate district. Senate district 21 consists of all of Lincoln, Pipestone, and Rock Counties, all of Lyon County except that included in senate district 22, all of Yellow Medicine County excluding the city of Granite Falls, that portion of Murray County consisting of the cities of Chandler and Lake Wilson, and the townships of Cameron, Chanarambie, Ellsborough, and Moulton, that portion of Nobles County consisting of the cities of Adrian, Ellsworth, and Lismore, and the townships of Grand Prairie, Leota, Lismore, and Westside, and that portion of Redwood County consisting of the cities of Lucan, Milroy, Seaforth, Vesta, and Wabasso, and the townships of Gales, Granite Rock, Johnsonville, Sheridan, Underwood, Vail, Vesta, Waterbury, and Westline.

Subd. 2. House districts. Senate district 21 is divided into two house districts as follows:

(a) House district 21A consists of that portion of senate district 21 not included in house district 21B.

(b) House district 21B consists of all of Lincoln, Pipestone, and Rock Counties, that portion of Lyon County consisting of the city of Florence and the townships of Coon Creek, Island Lake, Nordland, and Shelburne, and those portions of Murray and Nobles Counties contained in senate district 21.

HIST: 1991 c 246 s 22; 1994 c 612 s 22



Section 2.25 MS 1961 Repealed, Ex1966 c 1 s 71

2.25 MS 1957 Repealed, Ex1959 c 45 s 70

2.25 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.251 Repealed, 1983 c 191 s 5

2.251 Repealed, 1983 c 191 s 5



Section 2.252 Repealed, 1991 c 246 s 69

2.252 Repealed, 1991 c 246 s 69



Section 2.253 Twenty-second district.

2.253 Twenty-second district.

Subdivision 1. Senate district. Senate district 22 consists of all of Cottonwood and Jackson Counties, that portion of Brown County consisting of the city of Comfrey and the townships of Albin, Bashaw, Mulligan, and Stately, that portion of Lyon County consisting of the cities of Balaton, Garvin, and Tracy, and the townships of Custer, Monroe, and Rock Lake, that portion of Martin County consisting of the cities of Ceylon, Dunnell, Ormsby, Sherburn, Trimont, and Welcome, and the townships of Cedar, Elm Creek, Fox Lake, Galena, Jay, Lake Belt, Lake Fremont, and Manyaska, that portion of Murray County not included in senate district 21, that portion of Nobles County not included in senate district 21, that portion of Redwood County consisting of the cities of Lamberton, Revere, and Walnut Grove, and the townships of Lamberton, North Hero, and Springdale, and that portion of Watonwan County consisting of the cities of Butterfield, Darfur, Odin, and Ormsby, and the townships of Adrian, Butterfield, Long Lake, Nelson, Odin, and St. James.

Subd. 2. House districts. Senate district 22 is divided into two house districts as follows:

(a) House district 22A consists of that portion of Cottonwood County consisting of the city of Westbrook and the townships of Ann, Rose Hill, Southbrook, and Westbrook, that portion of Jackson County consisting of the townships of Alba, Ewington, and La Crosse, that portion of Lyon County included in senate district 22, that portion of Murray County included in senate district 22, that portion of Nobles County included in senate district 22, and that portion of Redwood County consisting of the cities of Revere and Walnut Grove, and the townships of North Hero and Springdale.

(b) House district 22B consists of that portion of senate district 22 not included in house district 22A.

HIST: 1991 c 246 s 23; 1994 c 612 s 23



Section 2.26 MS 1961 Repealed, Ex1966 c 1 s 71

2.26 MS 1957 Repealed, Ex1959 c 45 s 70

2.26 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.261 Repealed, 1983 c 191 s 5

2.261 Repealed, 1983 c 191 s 5



Section 2.262 Repealed, 1991 c 246 s 69

2.262 Repealed, 1991 c 246 s 69



Section 2.263 Twenty-third district.

2.263 Twenty-third district.

Subdivision 1. Senate district. Senate district 23 consists of that portion of Blue Earth County consisting of the townships of Butternut Valley, Cambria, and Judson, except that portion of Judson Township lying within South Bend Township, that portion of Brown County consisting of the cities of Cobden, Evan, Hanska, New Ulm, Sleepy Eye, and Springfield, and the townships of Burnstown, Cottonwood, Eden, Home, Lake Hanska, Leavenworth, Linden, Milford, North Star, Prairieville, Sigel, and Stark, that portion of McLeod County consisting of the cities of Brownton and Glencoe, and the townships of Glencoe, Penn, Round Grove, and Sumter, that portion of Nicollet County not included in senate district 24, that portion of Redwood County not included in senate district 21 or 22, and all of Sibley County except for Faxon Township.

Subd. 2. House districts. Senate district 23 is divided into two house districts as follows:

(a) House district 23A consists of that portion of Brown County consisting of the cities of Cobden, Evan, New Ulm, Sleepy Eye, and Springfield, and the townships of Burnstown, Eden, Home, Milford, North Star, and Prairieville, and that portion of Redwood County included in senate district 23.

(b) House district 23B consists of that portion of senate district 23 not included in house district 23A.

HIST: 1991 c 246 s 24; 1994 c 612 s 24



Section 2.27 MS 1961 Repealed, Ex1966 c 1 s 71

2.27 MS 1957 Repealed, Ex1959 c 45 s 70

2.27 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.271 Repealed, 1983 c 191 s 5

2.271 Repealed, 1983 c 191 s 5



Section 2.272 Repealed, 1991 c 246 s 69

2.272 Repealed, 1991 c 246 s 69



Section 2.273 Twenty-fourth district.

2.273 Twenty-fourth district.

Subdivision 1. Senate district. Senate district 24 consists of that portion of Blue Earth County consisting of the cities of Mankato, North Mankato, and Skyline, the townships of Lime, Mankato, and South Bend, and that portion of Judson Township lying within South Bend Township, that portion of Le Sueur County consisting of the cities of Cleveland, Kasota, and LeSueur, and the townships of Cleveland, Kasota, Ottawa, and Washington, that portion of Nicollet County consisting of the cities of Mankato, North Mankato, and St. Peter, and the townships of Belgrade, Oshawa, and Traverse.

Subd. 2. House districts. Senate district 24 is divided into two house districts as follows:

(a) House district 24A consists of that portion of Nicollet County consisting of the city of Mankato, and that portion of Blue Earth County consisting of that portion of the city of Mankato south of U.S. Highway 14, less those portions of the city of Mankato surrounded by Mankato Township, plus those portions of Mankato Township surrounded by the city of Mankato, the city of Skyline, South Bend Township, and that portion of Judson Township lying within South Bend Township.

(b) House district 24B consists of that portion of senate district 24 not included in house district 24A.

HIST: 1991 c 246 s 25; 1994 c 612 s 25



Section 2.28 MS 1961 Repealed, Ex1966 c 1 s 71

2.28 MS 1957 Repealed, Ex1959 c 45 s 70

2.28 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.281 Repealed, 1983 c 191 s 5

2.281 Repealed, 1983 c 191 s 5



Section 2.282 Repealed, 1991 c 246 s 69

2.282 Repealed, 1991 c 246 s 69



Section 2.283 Twenty-fifth district.

2.283 Twenty-fifth district.

Subdivision 1. Senate district. Senate district 25 consists of all of Rice County, that portion of Dakota County consisting of the city of Northfield, that portion of Scott County consisting of the city of New Prague, that portion of Le Sueur County not included in senate district 24 or 35, and that portion of Waseca County consisting of the city of Elysian.

Subd. 2. House districts. Senate district 25 is divided into two house districts as follows:

(a) House district 25A consists of those portions of Dakota and Scott Counties included in senate district 25, that portion of Le Sueur County consisting of the cities of Heidelberg, Le Center, Montgomery, and New Prague, and the townships of Lanesburgh, Lexington, and Montgomery, and that portion of Rice County consisting of the cities of Dundas, Lonsdale, and Northfield, and the townships of Bridgewater, Forest, Webster, and Wheatland.

(b) House district 25B consists of that portion of senate district 25 not included in house district 25A.

HIST: 1991 c 246 s 26; 1994 c 612 s 26



Section 2.29 MS 1961 Repealed, Ex1966 c 1 s 71

2.29 MS 1957 Repealed, Ex1959 c 45 s 70

2.29 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.291 Repealed, 1983 c 191 s 5

2.291 Repealed, 1983 c 191 s 5



Section 2.292 Repealed, 1991 c 246 s 69

2.292 Repealed, 1991 c 246 s 69



Section 2.293 Twenty-sixth district.

2.293 Twenty-sixth district.

Subdivision 1. Senate district. Senate district 26 consists of all of Faribault County, that portion of Blue Earth County not included in senate district 23 or 24, that portion of Martin County not included in senate district 22, that portion of Waseca County not included in senate district 25 or 28, and that portion of Watonwan County not included in senate district 22.

Subd. 2. House districts. Senate district 26 is divided into two house districts as follows:

(a) House district 26A consists of that portion of senate district 26 not included in house district 26B.

(b) House district 26B consists of all of Faribault County, that portion of Blue Earth County consisting of the cities of Eagle Lake, Good Thunder, Madison Lake, Mapleton, Pemberton, and St. Clair, and the townships of Beauford, Danville, Decoria, Jamestown, Le Ray, Lyra, McPherson, Mapleton, Medo, and Sterling, and that portion of Waseca County consisting of the cities of Janesville, New Richland, and Waldorf, and the townships of Alton, Byron, Freedom, Janesville, New Richland, Vivian, and Wilton.

HIST: 1991 c 246 s 27; 1994 c 612 s 27



Section 2.30 MS 1961 Repealed, Ex1966 c 1 s 71

2.30 MS 1957 Repealed, Ex1959 c 45 s 70

2.30 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.301 Repealed, 1983 c 191 s 5

2.301 Repealed, 1983 c 191 s 5



Section 2.302 Repealed, 1991 c 246 s 69

2.302 Repealed, 1991 c 246 s 69



Section 2.303 Twenty-seventh district.

2.303 Twenty-seventh district.

Subdivision 1. Senate district. Senate district 27 consists of all of Freeborn County, and that portion of Mower County not included in senate district 31.

Subd. 2. House districts. Senate district 27 is divided into two house districts as follows:

(a) House district 27A consists of all of Freeborn County.

(b) House district 27B consists of that portion of senate district 27 not included in house district 27A.

HIST: 1991 c 246 s 28



Section 2.31 MS 1961 Repealed, Ex1966 c 1 s 71

2.31 MS 1957 Repealed, Ex1959 c 45 s 70

2.31 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.311 Repealed, 1983 c 191 s 5

2.311 Repealed, 1983 c 191 s 5



Section 2.312 Repealed, 1991 c 246 s 69

2.312 Repealed, 1991 c 246 s 69



Section 2.313 Twenty-eighth district.

2.313 Twenty-eighth district.

Subdivision 1. Senate district. Senate district 28 consists of all of Steele County, all of Dodge County except Vernon Township, that portion of Goodhue County consisting of the cities of Kenyon and Wanamingo, and the townships of Cherry Grove, Holden, Kenyon, Roscoe, and Wanamingo, that portion of Olmsted County consisting of the city of Byron and Kalmar Township, and that portion of Waseca County consisting of the city of Waseca and the townships of Blooming Grove, Iosco, Otisco, St. Mary, and Woodville.

Subd. 2. House districts. Senate district 28 is divided into two house districts as follows:

(a) House district 28A consists of that portion of Steele County consisting of the city of Owatonna and the townships of Clinton Falls, Deerfield, Meriden, and Owatonna, and that portion of Waseca County consisting of the city of Waseca and the townships of Blooming Grove, Iosco, St. Mary, and Woodville.

(b) House district 28B consists of that portion of senate district 28 not included in house district 28A.

HIST: 1991 c 246 s 29; 1994 c 612 s 28



Section 2.32 MS 1961 Repealed, Ex1966 c 1 s 71

2.32 MS 1957 Repealed, Ex1959 c 45 s 70

2.32 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.321 Repealed, 1983 c 191 s 5

2.321 Repealed, 1983 c 191 s 5



Section 2.322 Repealed, 1991 c 246 s 69

2.322 Repealed, 1991 c 246 s 69



Section 2.323 Twenty-ninth district.

2.323 Twenty-ninth district.

Subdivision 1. Senate district. Senate district 29 consists of Wabasha County, that portion of Dakota County consisting of the city of Hastings, the portion of Marshan Township surrounded by the city of Hastings, and Ravenna Township, and that portion of Goodhue County not included in senate district 28 or 37.

Subd. 2. House districts. Senate district 29 is divided into two house districts as follows:

(a) House district 29A consists of that portion of Dakota County included in senate district 29, and that portion of Goodhue County consisting of the city of Red Wing and Welch Township.

(b) House district 29B consists of that portion of senate district 29 not included in house district 29A.

HIST: 1991 c 246 s 30; 1994 c 612 s 29



Section 2.33 MS 1961 Repealed, Ex1966 c 1 s 71

2.33 MS 1957 Repealed, Ex1959 c 45 s 70

2.33 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.331 Repealed, 1983 c 191 s 5

2.331 Repealed, 1983 c 191 s 5



Section 2.332 Repealed, 1991 c 246 s 69

2.332 Repealed, 1991 c 246 s 69



Section 2.333 Thirtieth district.

2.333 Thirtieth district.

Subdivision 1. Senate district. Senate district 30 consists of that portion of Olmsted County consisting of those portions of the city of Rochester and the townships of Cascade, Marion, and Rochester lying within a line described as follows: commencing at the intersection of Country Club Road Northwest with the Rochester Township boundary and the boundary of the city of Rochester, easterly along Country Club Road Northwest to County Road 122, southerly along County Road 122 to Historic Drive Southwest, southeasterly along Historic Drive Southwest to County Road 122, southerly along County Road 122 to Salem Road Southwest, southeasterly and northeasterly along Salem Road Southwest to 17th Avenue Southwest, southerly along 17th Avenue Southwest to 16th Street Southwest, easterly along 16th Street Southwest to 11th Avenue Southeast, southerly along 11th Avenue Southeast to Pinewood Road Southeast, easterly along Pinewood Road Southeast to the eastern boundary of the city of Rochester, northerly and easterly along the boundary of the city of Rochester to the intersection of the boundary of the city of Rochester and Marion Street, southeasterly along Marion Street to the boundary of the city of Rochester, southeasterly, northerly, easterly, northerly, and westerly along the boundary of the city of Rochester to the intersection of the boundary of the city of Rochester and Sunrise Avenue Southeast, northerly along Sunrise Avenue Southeast to Rose Drive Southeast, northeasterly along Rose Drive Southeast to Harbor Drive Southeast, southeasterly, easterly, and northerly along Harbor Drive Southeast to the boundary of the city of Rochester, easterly along the boundary of the city of Rochester and Eastwood Road Southeast to 40th Avenue Southeast, northerly along 40th Avenue Southeast to the boundary of the city of Rochester, easterly, northerly, westerly, northerly, westerly, southerly, westerly, northerly, westerly, and northerly along the boundary of the city of Rochester to the intersection of West River Road, northerly along West River Road to the boundary of the city of Rochester, northerly and westerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northerly, westerly, southerly, and westerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northerly, westerly, and southerly along the boundary of the city of Rochester to 55th Street Northwest, westerly along 55th Street Northwest to the boundary of the city of Rochester, northwesterly along the boundary to 50th Avenue Northwest, southerly along 50th Avenue Northwest to Valley High Road Northwest, easterly along Valley High Road Northwest to the western boundary of the city of Rochester, southeasterly, westerly, and southerly to 19th Street Northwest, westerly along 19th Street Northwest to the boundary of the city of Rochester, southerly, westerly, southerly, easterly, and southerly along the boundary to the point of origin.

Subd. 2. House districts. Senate district 30 is divided into two house districts as follows:

(a) House district 30A consists of that portion of senate district 30 not included in house district 30B.

(b) House district 30B consists of that portion of senate district 30 lying south and east of a line described as follows: commencing at the intersection of County Road 122 and Country Club Road Northwest, easterly along Country Club Road Northwest to 2nd Street Southwest, easterly along 2nd Street Southwest to the boundary of the city of Rochester, northerly, easterly, and southerly along the boundary of the city of Rochester to 2nd Street Southwest, easterly to the extension of 20th Avenue Southwest, northerly along the extension of 20th Avenue Southwest and 20th Avenue Southwest to the boundary of the city of Rochester, then easterly, southerly, and easterly along the boundary of the city of Rochester to 2nd Street Northwest, easterly along 2nd Street Northwest to 18th Avenue Northwest, northerly along 18th Avenue Northwest and its extension to U.S. Highway 52, northerly along U.S. Highway 52 to 7th Street Northwest, easterly along 7th Street Northwest to 1st Avenue Northeast, northerly along 1st Avenue Northeast to West Silver Lake Road, northwesterly along West Silver Lake Road to North Broadway Avenue, northeasterly along North Broadway Avenue to 14th Street Northeast, southeasterly along 14th Street Northeast to 3rd Avenue Northeast, northerly along 3rd Avenue Northeast to North Broadway Avenue, northeasterly along North Broadway Avenue to Northern Heights Drive Northeast, southeasterly along Northern Heights Drive Northeast to 13th Avenue Northeast, northerly along 13th Avenue Northeast and its extension to the northern boundary of Cascade Township within senate district 30, easterly along the northern boundary of Cascade Township to the eastern boundary of senate district 30.

HIST: 1991 c 246 s 31; 1994 c 612 s 30



Section 2.34 MS 1961 Repealed, Ex1966 c 1 s 71

2.34 MS 1957 Repealed, Ex1959 c 45 s 70

2.34 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.341 Repealed, 1983 c 191 s 5

2.341 Repealed, 1983 c 191 s 5



Section 2.342 Repealed, 1991 c 246 s 69

2.342 Repealed, 1991 c 246 s 69



Section 2.343 Thirty-first district.

2.343 Thirty-first district.

Subdivision 1. Senate district. Senate district 31 consists of that portion of Dodge County consisting of Vernon Township, that portion of Fillmore County not included in senate district 32, that portion of Mower County consisting of the cities of Grand Meadow, Le Roy, Racine, Sargeant, and Taopi, and the townships of Bennington, Clayton, Frankford, Grand Meadow, Le Roy, Lodi, Pleasant Valley, Racine, and Sargeant, that portion of Olmsted County not included in senate district 28 or 30, and that portion of Winona County consisting of the city of St. Charles and the townships of St. Charles and Saratoga.

Subd. 2. House districts. Senate district 31 is divided into two house districts as follows:

(a) House district 31A consists of that portion of senate district 31 not included in house district 31B.

(b) House district 31B consists of those portions of Fillmore, Mower, and Winona Counties in senate district 31, and that portion of Olmsted County consisting of the cities of Chatfield, Dover, and Eyota, and the townships of Dover, Elmira, Eyota, Orion, Quincy, and Viola.

HIST: 1991 c 246 s 32; 1994 c 612 s 31



Section 2.35 MS 1961 Repealed, Ex1966 c 1 s 71

2.35 MS 1957 Repealed, Ex1959 c 45 s 70

2.35 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.351 Repealed, 1983 c 191 s 5

2.351 Repealed, 1983 c 191 s 5



Section 2.352 Repealed, 1991 c 246 s 69

2.352 Repealed, 1991 c 246 s 69



Section 2.353 Thirty-second district.

2.353 Thirty-second district.

Subdivision 1. Senate district. Senate district 32 consists of all of Houston County, that portion of Fillmore County consisting of the cities of Peterson, Rushford, and Rushford Village, and the township of Norway, and that portion of Winona County not included in senate district 31.

Subd. 2. House districts. Senate district 32 is divided into two house districts as follows:

(a) House district 32A consists of that portion of Winona County consisting of the cities of Elba, Goodview, Minneiska City, Minnesota City, Rollingstone, and Winona, and the townships of Elba, Mount Vernon, Rollingstone, Whitewater, and Winona.

(b) House district 32B consists of that portion of senate district 32 not included in house district 32A.

HIST: 1991 c 246 s 33; 1994 c 612 s 32



Section 2.36 MS 1961 Repealed, Ex1966 c 1 s 71

2.36 MS 1957 Repealed, Ex1959 c 45 s 70

2.36 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.361 Repealed, 1983 c 191 s 5

2.361 Repealed, 1983 c 191 s 5



Section 2.362 Repealed, 1991 c 246 s 69

2.362 Repealed, 1991 c 246 s 69



Section 2.363 Thirty-third district.

2.363 Thirty-third district.

Subdivision 1. Senate district. Senate district 33 consists of that portion of Hennepin County consisting of the cities of Corcoran, Dayton, Maple Grove, and Rogers, and the township of Hassan, that portion of the city of Champlin not included in senate district 48, and that portion of the city of Plymouth lying east and north of the line described as follows: commencing at the intersection of the northern boundary of the city of Plymouth and Interstate Highway 494, southerly along Interstate Highway 494 to County Road 47, easterly along County Road 47 to Pine View Lane North, southerly along Pine View Lane North to the Soo Line railroad tracks, easterly along the Soo Line railroad tracks to Larch Lane North, southerly along Larch Lane North to Old Rockford Road, easterly along Old Rockford Road to Zachary Lane North, southerly along Zachary Lane North to 36th Avenue North, easterly along 36th Avenue North to the eastern boundary of the city of Plymouth; and that portion of Wright County consisting of the city of Dayton.

Subd. 2. House districts. Senate district 33 is divided into two house districts as follows:

(a) House district 33A consists of that portion of senate district 33 not included in house district 33B.

(b) House district 33B consists of that portion of the city of Plymouth in senate district 33 and that portion of the city of Maple Grove lying south and east of a line described as follows: commencing at the intersection of the eastern boundary of the city of Maple Grove and 101st Avenue North, westerly along 101st Avenue North to Zachary Lane, southerly along Zachary Lane to the UPA/CPA power transmission line south of 97th Avenue North, westerly along the UPA/CPA power transmission line to the extension of Xenium Lane, southerly along the extension of Xenium Lane and Xenium Lane to County Road 30, westerly along County Road 30 to Interstate Highway 94, southeasterly along Interstate Highway 94 to Weaver Lake Road, westerly along Weaver Lake Road to the creek north of Fish Lake, southerly along the creek to Fish Lake, southerly along the eastern shore of Fish Lake to the boat launch at Fish Lake Regional Park, southerly from the boat launch along the hiking trail west of Fernbrook Lane to Timbercrest Drive, easterly along Timbercrest Drive to Maplewood Drive, northerly along Maplewood Drive to 73rd Avenue North, easterly along 73rd Avenue North and its extension to Interstate Highway 494, southerly along Interstate Highway 494 to the southern boundary of the city of Maple Grove.

HIST: 1991 c 246 s 34; 1994 c 612 s 33



Section 2.37 MS 1961 Repealed, Ex1966 c 1 s 71

2.37 MS 1957 Repealed, Ex1959 c 45 s 70

2.37 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.371 Repealed, 1983 c 191 s 5

2.371 Repealed, 1983 c 191 s 5



Section 2.372 Repealed, 1991 c 246 s 69

2.372 Repealed, 1991 c 246 s 69



Section 2.373 Thirty-fourth district.

2.373 Thirty-fourth district.

Subdivision 1. Senate district. Senate district 34 consists of that portion of Hennepin County consisting of the cities of Greenfield, Hanover, Independence, Long Lake, Loretto, Maple Plain, Medina, Minnetrista, Mound, Rockford, St. Bonifacius, and Spring Park, that portion of the city of Orono not included in senate district 43, and that portion of the city of Plymouth not included in senate district 33 or 45, and that portion of Wright County consisting of the cities of Delano, Hanover, and Rockford, and the townships of Franklin and Rockford.

Subd. 2. House districts. Senate district 34 is divided into two house districts as follows:

(a) House district 34A consists of that portion of Wright County included in senate district 34 and that portion of Hennepin County consisting of the cities of Hanover, Greenfield, Independence, Minnetrista, Mound, Rockford, Spring Park, and St. Bonifacius.

(b) House district 34B consists of that portion of senate district 34 not included in house district 34A.

HIST: 1991 c 246 s 35; 1994 c 612 s 34



Section 2.38 MS 1961 Repealed, Ex1966 c 1 s 71

2.38 MS 1957 Repealed, Ex1959 c 45 s 70

2.38 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.381 Repealed, 1983 c 191 s 5

2.381 Repealed, 1983 c 191 s 5



Section 2.382 Repealed, 1991 c 246 s 69

2.382 Repealed, 1991 c 246 s 69



Section 2.383 Thirty-fifth district.

2.383 Thirty-fifth district.

Subdivision 1. Senate district. Senate district 35 consists of that portion of Carver County not included in senate district 20 or 43, that portion of Le Sueur County consisting of the townships of Derrynane, Sharon, and Tyrone, that portion of Scott County not included in senate district 25, 37, or 41, and that portion of Sibley County consisting of Faxon Township.

Subd. 2. House districts. Senate district 35 is divided into two house districts as follows:

(a) House district 35A consists of that portion of senate district 35 not included in house district 35B.

(b) House District 35B consists of that portion of Scott County consisting of the cities of Jordan, Prior Lake, and Shakopee, and the townships of Jackson, Louisville, Sandcreek, and Spring Lake.

HIST: 1991 c 246 s 36; 1994 c 612 s 35



Section 2.39 MS 1961 Repealed, Ex1966 c 1 s 71

2.39 MS 1957 Repealed, Ex1959 c 45 s 70

2.39 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.391 Repealed, 1983 c 191 s 5

2.391 Repealed, 1983 c 191 s 5



Section 2.392 Repealed, 1991 c 246 s 69

2.392 Repealed, 1991 c 246 s 69



Section 2.393 Thirty-sixth district.

2.393 Thirty-sixth district.

Subdivision 1. Senate district. Senate district 36 consists of that portion of Dakota County consisting of that portion of the city of Burnsville lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Burnsville and County Road 42, easterly along County Road 42 to Burnsville Parkway, northeasterly along Burnsville Parkway to West 136th Street, easterly along West 136th Street to County Road 5, southerly along County Road 5 to West 138th Street, southeasterly along West 138th Street and James Avenue to West 140th Street, southeasterly along West 140th Street to McAndrews Road, easterly along McAndrews Road to Nicollet Avenue, northerly along Nicollet Avenue to State Highway 13, northeasterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, that portion of the city of Apple Valley lying south of a line described as follows: commencing at the intersection of the northern boundary of the city of Apple Valley with State Highway 77, southerly and then easterly along State Highway 77 and County Road 38 to Diamond Path, and southeasterly along Diamond Path to the eastern boundary of the city of Apple Valley, and that portion of the city of Lakeville north and east of a line described as follows: commencing at the intersection of the northern boundary of the city of Lakeville and Flagstaff Avenue, southerly along Flagstaff Avenue to Dodd Boulevard, northeasterly along Dodd Boulevard to the northern boundary of the city of Lakeville.

Subd. 2. House districts. Senate district 36 is divided into two house districts as follows:

(a) House district 36A consists of those portions of the cities of Apple Valley and Lakeville included in senate district 36.

(b) House district 36B consists of that portion of senate district 36 not included in house district 36A.

HIST: 1991 c 246 s 37; 1994 c 612 s 36



Section 2.40 MS 1961 Repealed, Ex1966 c 1 s 71

2.40 MS 1957 Repealed, Ex1959 c 45 s 70

2.40 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.401 Repealed, 1983 c 191 s 5

2.401 Repealed, 1983 c 191 s 5



Section 2.402 Repealed, 1991 c 246 s 69

2.402 Repealed, 1991 c 246 s 69



Section 2.403 Thirty-seventh district.

2.403 Thirty-seventh district.

Subdivision 1. Senate district. Senate district 37 consists of that portion of Dakota County not included in senate district 25, 29, 36, 38, 39, or 41, that portion of Goodhue County consisting of the cities of Cannon Falls and Dennison, and the townships of Cannon Falls, Leon, Stanton, and Warsaw, and that portion of Scott County consisting of the cities of Elko and New Market, and the townships of Cedar Lake, Credit River, and New Market.

Subd. 2. House districts. Senate district 37 is divided into two house districts as follows:

(a) House district 37A consists of that portion of house district 37 not included in house district 37B.

(b) House district 37B consists of that portion of senate district 37 consisting of that portion of Scott County located in senate district 37 and that portion of Dakota County consisting of that portion of the city of Lakeville included in senate district 37 and that portion of the city of Farmington lying north of a line described as follows: commencing at the intersection of the eastern boundary of the city of Farmington and the north branch of the Vermillion River, southwesterly along the north branch of the Vermillion River to Akin Road, northwesterly along Akin Road to 195th Street West, westerly along 195th Street West to Flagstaff Avenue, southerly along Flagstaff Avenue to 200th Street West, westerly along 200th Street West to the western boundary of the city of Farmington.

HIST: 1991 c 246 s 38; 1994 c 612 s 37



Section 2.41 MS 1961 Repealed, Ex1966 c 1 s 71

2.41 MS 1957 Repealed, Ex1959 c 45 s 70

2.41 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.411 Repealed, 1983 c 191 s 5

2.411 Repealed, 1983 c 191 s 5



Section 2.412 Repealed, 1991 c 246 s 69

2.412 Repealed, 1991 c 246 s 69



Section 2.413 Thirty-eighth district.

2.413 Thirty-eighth district.

Subdivision 1. Senate district. Senate district 38 consists of that portion of Dakota County consisting of the cities of Eagan, Lilydale, and Mendota, that portion of the city of Apple Valley not included in senate district 36, that portion of the city of Burnsville north and east of a line described as follows: commencing at the intersection of the northern boundary of the city of Burnsville and Interstate Highway 35W, southerly along Interstate Highway 35W to the Chicago Northwestern Transportation Company railroad tracks, easterly along the Chicago and Northwestern Transportation Company railroad tracks to Cliff Road, southerly and easterly along Cliff Road to Nicollet Avenue, southerly along Nicollet Avenue to State Highway 13, northeasterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, and that portion of the city of Mendota Heights lying west and south of a line described as follows: commencing at the intersection of the northwestern boundary of the city of Mendota Heights and Wachtler Avenue, southerly along Wachtler Avenue to Wentworth Avenue, easterly along Wentworth Avenue to Dodd Road, southwesterly along Dodd Road to Marie Avenue, easterly along Marie Avenue to the eastern boundary of the city of Mendota Heights.

Subd. 2. House districts. Senate district 38 is divided into two house districts as follows:

(a) House district 38A consists of that portion of senate district 38 not included in house district 38B.

(b) House district 38B consists of that portion of the city of Apple Valley in senate district 38, that portion of the city of Burnsville east of a line described as follows: commencing at the intersection of State Highway 13 and the eastern boundary of the city of Burnsville, southwesterly along State Highway 13 to Cliff Road, easterly along Cliff Road to the eastern boundary of the city of Burnsville, and that portion of the city of Eagan lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Eagan and Diffley Road, easterly along Diffley Road to Lexington Avenue, northerly along Lexington Avenue to Yankee Doodle Road, easterly along Yankee Doodle Road to Dodd Road, southeasterly along Dodd Road to the eastern boundary of the city of Eagan.

HIST: 1991 c 246 s 39; 1994 c 612 s 38



Section 2.42 MS 1961 Repealed, Ex1966 c 1 s 71

2.42 MS 1957 Repealed, Ex1959 c 45 s 70

2.42 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.421 Repealed, 1983 c 191 s 5

2.421 Repealed, 1983 c 191 s 5



Section 2.422 Repealed, 1991 c 246 s 69

2.422 Repealed, 1991 c 246 s 69



Section 2.423 Thirty-ninth district.

2.423 Thirty-ninth district.

Subdivision 1. Senate district. Senate district 39 consists of that portion of Dakota County consisting of the cities of Inver Grove Heights, South St. Paul, Sunfish Lake, West St. Paul, and that portion of the city of Mendota Heights not included in senate district 38.

Subd. 2. House districts. Senate district 39 is divided into two house districts as follows:

(a) House district 39A consists of that portion of senate district 39 consisting of the cities of West St. Paul and Sunfish Lake, that portion of the city of Mendota Heights included in senate district 39, that portion of the city of South St. Paul lying north and west of a line described as follows: commencing at the intersection of the southern boundary of the city of South St. Paul and 18th Avenue South, northerly along 18th Avenue South to Southview Boulevard, easterly along Southview Boulevard to 17th Avenue South, northerly along 17th Avenue South to 4th Street North, easterly along 4th Street North to 14th Avenue North, northerly along 14th Avenue North to Wentworth Avenue, easterly along Wentworth Avenue and its extension to the Mississippi River, and that portion of the city of Inver Grove Heights lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Inver Grove Heights and Babcock Trail, southerly along Babcock Trail to Upper 55th Street, westerly along Upper 55th Street to the western boundary of the city of Inver Grove Heights.

(b) House district 39B consists of that portion of senate district 39 not included in house district 39A.

HIST: 1991 c 246 s 40



Section 2.43 MS 1961 Repealed, Ex1966 c 1 s 71

2.43 MS 1957 Repealed, Ex1959 c 45 s 70

2.43 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.431 Repealed, 1983 c 191 s 5

2.431 Repealed, 1983 c 191 s 5



Section 2.432 Repealed, 1991 c 246 s 69

2.432 Repealed, 1991 c 246 s 69



Section 2.433 Fortieth district.

2.433 Fortieth district.

Subdivision 1. Senate district. Senate district 40 consists of that portion of Hennepin County consisting of that portion of the city of Bloomington not included in senate district 41, and that portion of the city of Richfield not included in senate district 63.

Subd. 2. House districts. Senate district 40 is divided into two house districts as follows:

(a) House district 40A consists of that portion of the city of Richfield included in senate district 40 and that portion of the city of Bloomington lying east and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Bloomington and Interstate Highway 35W, southerly along Interstate Highway 35W to the Soo Line railroad tracks, northeasterly along the Soo Line railroad tracks to Lyndale Avenue South, southerly along Lyndale Avenue South to 95th Street, easterly along 95th Street to 3rd Avenue South, northerly along 3rd Avenue South to 95th Street, easterly along 95th Street to Clinton Avenue South, southerly along Clinton Avenue South to 96th Street, easterly along 96th Street to Chicago Avenue South, northerly along Chicago Avenue South to 94th Street, easterly along 94th Street to Riverview Avenue, southerly along Riverview Avenue to Old Shakopee Road, northeasterly along Old Shakopee Road to Old Cedar Avenue, southeasterly along Old Cedar Avenue to the Minnesota River.

(b) House district 40B consists of that portion of senate district 40 not included in house district 40A.

HIST: 1991 c 246 s 41; 1994 c 612 s 39



Section 2.44 MS 1961 Repealed, Ex1966 c 1 s 71

2.44 MS 1957 Repealed, Ex1959 c 45 s 70

2.44 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.441 Repealed, 1983 c 191 s 5

2.441 Repealed, 1983 c 191 s 5



Section 2.442 Repealed, 1991 c 246 s 69

2.442 Repealed, 1991 c 246 s 69



Section 2.443 Forty-first district.

2.443 Forty-first district.

Subdivision 1. Senate district. Senate district 41 consists of that portion of Dakota County consisting of that portion of the city of Burnsville not included in senate district 36 or 38, that portion of Scott County consisting of the city of Savage and that portion of the city of Shakopee lying within a line described as follows: commencing at the intersection of County Road 18 and the eastern boundary of the city of Shakopee, southwesterly along County Road 18 to State Highway 101, and southeasterly along State Highway 101 to the eastern boundary of the city of Shakopee, and that portion of Hennepin County consisting of that portion of the city of Bloomington lying west of a line described as follows: commencing at the intersection of the southern boundary of the city of Bloomington and an extension of Irwin Avenue South, northerly along the extension of Irwin Avenue South and Irwin Avenue South to Overlook Drive, westerly along Overlook Drive to Normandale Boulevard, northerly along Normandale Boulevard to Old Shakopee Road, easterly along Old Shakopee Road to Kell Avenue, southerly along Kell Avenue to 108th Street, easterly along 108th Street to Xerxes Avenue South, northerly along Xerxes Avenue South to Old Shakopee Road, northeasterly along Old Shakopee Road to Nine Mile Creek, northerly and westerly along Nine Mile Creek to West 90th Street, southwesterly along West 90th Street to Poplar Bridge Road, easterly along Poplar Bridge Road to Kingsdale Drive, southwesterly along Kingsdale Drive to Poplar Bridge Road, southwesterly along Poplar Bridge Road to Normandale Boulevard, northerly along Normandale Boulevard to the northern boundary of the city of Bloomington, and that portion of the city of Eden Prairie not included in senate district 42 or 43.

Subd. 2. House districts. Senate district 41 is divided into two house districts as follows:

(a) House district 41A consists of that portion of senate district 41 lying north of a line described as follows: commencing at the intersection of Purgatory Creek and the western boundary of senate district 41, southeasterly along Purgatory Creek to Pioneer Trail, southeasterly along Pioneer Trail to the Bloomington Ferry Road, southerly along the Bloomington Ferry Road to Old Shakopee Road, easterly along Old Shakopee Road to the eastern boundary of senate district 41.

(b) House district 41B consists of that portion of senate district 41 not included in house district 41A.

HIST: 1991 c 246 s 42; 1994 c 612 s 40



Section 2.45 MS 1961 Repealed, Ex1966 c 1 s 71

2.45 MS 1957 Repealed, Ex1959 c 45 s 70

2.45 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.451 Repealed, 1983 c 191 s 5

2.451 Repealed, 1983 c 191 s 5



Section 2.452 Repealed, 1991 c 246 s 69

2.452 Repealed, 1991 c 246 s 69



Section 2.453 Forty-second district.

2.453 Forty-second district.

Subdivision 1. Senate district. Senate district 42 consists of that portion of Hennepin County consisting of the city of Edina, the city of Chanhassen, and that portion of the city of Eden Prairie not included in senate district 43 and lying west and north of a line described as follows: commencing at the intersection of the southern boundary of the city of Eden Prairie with the NSP power transmission line that extends beyond the end of Concord Drive, northerly along the NSP power transmission line to Riverview Road, westerly along Riverview Road to Mooer Lane, northerly along Mooer Lane to Silverwood Drive, easterly along Silverwood Drive to Homeward Hills Road, northerly along Homeward Hills Road to Anderson Lakes Parkway, easterly along Anderson Lakes Parkway to Hidden Oaks Drive, northeasterly along Hidden Oaks Drive and its extension to the southern shore of Anderson Lake, southerly, southeasterly, and northeasterly along the southern shore of Anderson Lake to the eastern boundary of the city of Eden Prairie.

Subd. 2. House districts. Senate district 42 is divided into two house districts as follows:

(a) House district 42A consists of that portion of the city of Edina lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of Edina with State Highway 62, easterly along State Highway 62 to State Highway 100, southerly along State Highway 100 to West 66th Street, easterly along West 66th Street to West Shore Drive, southeasterly along West Shore Drive to Laguna Drive, easterly along Laguna Drive to Wooddale Avenue, southerly along Wooddale Avenue to Dunberry Lane, easterly along Dunberry Lane to Cornelia Drive, southerly along Cornelia Drive to West 70th Street, easterly along West 70th Street to France Avenue, southerly along France Avenue to the southern boundary of the city of Edina.

(b) House district 42B consists of that portion of senate district 42 not contained in house district 42A.

HIST: 1991 c 246 s 43; 1994 c 612 s 41



Section 2.46 MS 1961 Repealed, Ex1966 c 1 s 71

2.46 MS 1957 Repealed, Ex1959 c 45 s 70

2.46 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.461 Repealed, 1983 c 191 s 5

2.461 Repealed, 1983 c 191 s 5



Section 2.462 Repealed, 1991 c 246 s 69

2.462 Repealed, 1991 c 246 s 69



Section 2.463 Forty-third district.

2.463 Forty-third district.

Subdivision 1. Senate district. Senate district 43 consists of that portion of Carver County consisting of the cities of Chanhassen and Victoria, and that portion of Hennepin County consisting of the cities of Deephaven, Excelsior, Greenwood, Minnetonka Beach, Shorewood, Tonka Bay, and Woodland, that portion of the city of Eden Prairie lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Eden Prairie and the Twin Cities and Western railroad tracks, northeasterly along the Twin Cities and Western railroad tracks to Valley View Road, easterly along Valley View Road to Baker Road, northerly along Baker Road to the northern boundary of the city of Eden Prairie, that portion of the city of Minnetonka lying south and west of a line described as follows: commencing at the intersection of the southern boundary of the city of Woodland and State Highway 101, southerly along State Highway 101 to Minnetonka Boulevard, easterly along Minnetonka Boulevard to Williston Road, southerly along Williston Road to Lake Street Extension, easterly along Lake Street Extension to Maple Lane, southerly along Maple Lane to State Highway 7, easterly along State Highway 7 to Interstate Highway 494, and southerly along Interstate Highway 494 to the southern boundary of the city of Minnetonka, and that portion of the city of Orono lying south of West Arm, Crystal Bay, Smith Bay, and Browns Bay of Lake Minnetonka.

Subd. 2. House districts. Senate district 43 is divided into two house districts as follows:

(a) House district 43A consists of that portion of senate district 43 lying in Carver County, and that portion of senate district 43 lying in Hennepin County consisting of the cities of Eden Prairie, Minnetonka Beach, Orono, and Tonka Bay, and that portion of the city of Shorewood lying west of a line described as follows: commencing at the intersection of the southern boundary of the city of Shorewood and Eureka Road, northerly along Eureka Road to Smithtown Road, westerly along Smithtown Road to Eureka Road, northerly along Eureka Road to Birch Bluff Road, easterly along Birch Bluff Road to the western boundary of the city of Tonka Bay, and northerly along that boundary to the southern boundary of the city of Orono.

(b) House district 43B consists of that portion of senate district 43 not included in house district 43A.

HIST: 1991 c 246 s 44; 1994 c 612 s 42



Section 2.47 MS 1961 Repealed, Ex1966 c 1 s 71

2.47 MS 1957 Repealed, Ex1959 c 45 s 70

2.47 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.471 Repealed, 1983 c 191 s 5

2.471 Repealed, 1983 c 191 s 5



Section 2.472 Repealed, 1991 c 246 s 69

2.472 Repealed, 1991 c 246 s 69



Section 2.473 Forty-fourth district.

2.473 Forty-fourth district.

Subdivision 1. Senate district. Senate district 44 consists of that portion of Hennepin County consisting of the cities of Hopkins and St. Louis Park, and that portion of the city of Minnetonka lying south and east of a line described as follows: commencing at the intersection of Interstate Highway 494 and the southern boundary of the city of Minnetonka, northerly along Interstate Highway 494 to Excelsior Boulevard, northeasterly and easterly along Excelsior Boulevard to the eastern boundary of the city of Minnetonka.

Subd. 2. House districts. Senate district 44 is divided into two house districts as follows:

(a) House district 44A consists of that portion of senate district 44 not included in house district 44B.

(b) House district 44B consists of that portion of senate district 44 in the city of St. Louis Park lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of St. Louis Park and Flag Avenue, southerly along Flag Avenue to Westmoreland Lane, easterly along Westmoreland Lane and Franklin Avenue and its extension to Louisiana Avenue, southerly along Louisiana Avenue to the Burlington Northern railroad tracks, southwesterly along the Burlington Northern railroad tracks to Virginia Avenue, southerly along Virginia Avenue to West 28th Street, easterly along West 28th Street to Texas Avenue, southerly along Texas Avenue to the southern boundary of the city of St. Louis Park.

HIST: 1991 c 246 s 45; 1994 c 612 s 43



Section 2.48 MS 1961 Repealed, Ex1966 c 1 s 71

2.48 MS 1957 Repealed, Ex1959 c 45 s 70

2.48 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.481 Repealed, 1983 c 191 s 5

2.481 Repealed, 1983 c 191 s 5



Section 2.482 Repealed, 1991 c 246 s 69

2.482 Repealed, 1991 c 246 s 69



Section 2.483 Forty-fifth district.

2.483 Forty-fifth district.

Subdivision 1. Senate district. Senate district 45 consists of that portion of Hennepin County consisting of the city of Wayzata, that portion of the city of Golden Valley not included in senate district 46, the city of Medicine Lake, that portion of the city of Minnetonka not included in senate district 43 or 44, and that portion of the city of Plymouth lying south and east of a line described as follows: commencing at the intersection of the western boundary of the city of Plymouth with County Road 6, easterly along County Road 6 to Interstate Highway 494, northerly along Interstate Highway 494 to Rockford Road, easterly along Rockford Road to Zachary Lane, southerly along Zachary Lane to 36th Avenue North, easterly along 36th Avenue North to the eastern boundary of the city of Plymouth.

Subd. 2. House districts. Senate district 45 is divided into two house districts as follows:

(a) House district 45A consists of that portion of senate district 45 consisting of the city of Wayzata, that portion of the city of Minnetonka included in senate district 45, and that portion of the city of Plymouth included in senate district 45 lying west of Interstate Highway 494.

(b) House district 45B consists of that portion of senate district 45 not included in house district 45A.

HIST: 1991 c 246 s 46; 1994 c 612 s 44



Section 2.49 MS 1961 Repealed, Ex1966 c 1 s 71

2.49 MS 1957 Repealed, Ex1959 c 45 s 70

2.49 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.491 Repealed, 1983 c 191 s 5

2.491 Repealed, 1983 c 191 s 5



Section 2.492 Repealed, 1991 c 246 s 69

2.492 Repealed, 1991 c 246 s 69



Section 2.493 Forty-sixth district.

2.493 Forty-sixth district.

Subdivision 1. Senate district. Senate district 46 consists of that portion of Hennepin County consisting of the cities of Crystal, New Hope, and Robbinsdale, that portion of the city of Golden Valley lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Golden Valley and an extension of Earl Street, easterly along the extension and Earl Street to Independence Avenue North, northerly along Independence Avenue North to Duluth Street, easterly along Duluth Street to Winnetka Avenue, and northerly along Winnetka Avenue to the northern boundary of the city of Golden Valley, and that portion of the city of Brooklyn Center lying south of a line described as follows: commencing at the intersection of the western boundary of the city of Brooklyn Center and County Road 10, easterly along County Road 10 to Shingle Creek, southerly along Shingle Creek to the southern boundary of the city of Brooklyn Center.

Subd. 2. House districts. Senate district 46 is divided into two house districts as follows:

(a) House district 46A consists of that portion of senate district 46 consisting of the city of New Hope, that portion of the city of Golden Valley included in senate district 46, and that portion of the city of Crystal lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Crystal and County Road 81, southeasterly along County Road 81 to the northern boundary of the city of Robbinsdale, westerly and southerly along the northern and western boundaries of the city of Robbinsdale to 43rd Avenue North, westerly along 43rd Avenue North to Brunswick Avenue North, southerly along Brunswick Avenue North to 42nd Avenue North, and westerly along 42nd Avenue North to the western boundary of the city of Crystal, and that portion of the city of Crystal surrounded by the city of New Hope.

(b) House district 46B consists of that portion of senate district 46 not included in house district 46A.

HIST: 1991 c 246 s 47; 1994 c 612 s 45



Section 2.50 MS 1961 Repealed, Ex1966 c 1 s 71

2.50 MS 1957 Repealed, Ex1959 c 45 s 70

2.50 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.501 Repealed, 1983 c 191 s 5

2.501 Repealed, 1983 c 191 s 5



Section 2.502 Repealed, 1991 c 246 s 69

2.502 Repealed, 1991 c 246 s 69



Section 2.503 Forty-seventh district.

2.503 Forty-seventh district.

Subdivision 1. Senate district. Senate district 47 consists of that portion of Hennepin County consisting of that portion of the city of Brooklyn Center not included in senate district 46 and that portion of the city of Brooklyn Park lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Brooklyn Park and the southern boundary of the city of Osseo, easterly along the southern boundary of the city of Osseo to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to 85th Avenue North, easterly along 85th Avenue North to Xerxes Avenue, southerly along Xerxes Avenue to Pearson Parkway, southeasterly along Pearson Parkway to Newton Avenue, southerly along Newton Avenue to the southern boundary of the city of Brooklyn Park.

Subd. 2. House districts. Senate district 47 is divided into two house districts as follows:

(a) House district 47A consists of that portion of the city of Brooklyn Park contained in senate district 47 lying west of a line described as follows: commencing at the intersection of the northern boundary of senate district 47 and Noble Avenue, southerly along Noble Avenue to 83rd Avenue North, easterly along 83rd Avenue North to 82nd Avenue North, southerly and westerly along 82nd Avenue North to June Avenue, southerly along June Avenue and Brookdale Drive to 75th Avenue North, westerly along 75th Avenue North to Lee Avenue, southerly and westerly along Lee Avenue to Major Avenue, southerly along Major Avenue to 74th Avenue North, westerly along 74th Avenue North to Noble Avenue, southerly along Noble Avenue to the southern boundary of the city of Brooklyn Park.

(b) House district 47B consists of that portion of senate district 47 not located in house district 47A.

HIST: 1991 c 246 s 48; 1994 c 612 s 46



Section 2.51 MS 1961 Repealed, Ex1966 c 1 s 71

2.51 MS 1957 Repealed, Ex1959 c 45 s 70

2.51 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.511 Repealed, 1983 c 191 s 5

2.511 Repealed, 1983 c 191 s 5



Section 2.512 Repealed, 1991 c 246 s 69

2.512 Repealed, 1991 c 246 s 69



Section 2.513 Forty-eighth district.

2.513 Forty-eighth district.

Subdivision 1. Senate district. Senate district 48 consists of that portion of Anoka County consisting of that portion of the city of Coon Rapids not included in senate district 49, the city of Spring Lake Park, that portion of the city of Blaine south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Blaine with the right-of-way of State Highway 610, southeasterly along the right-of-way of State Highway 610 to Central Avenue Northeast, northerly along Central Avenue Northeast to an extension of 91st Avenue Northeast, easterly along the extension and 91st Avenue Northeast to Isanti Street Northeast, southerly along Isanti Street Northeast to Radisson Road Northeast, southwesterly along Radisson Road Northeast to an extension of Hastings Street Northeast, southerly along the extension and Hastings Street Northeast to the southern boundary of the city of Blaine, and that portion of the city of Fridley lying north of a line described as follows: commencing at the intersection of the Mississippi River with Rice Creek, easterly along Rice Creek to East River Road, southeasterly along East River Road to Mississippi Way, easterly along Mississippi Way to Mississippi Street, easterly along Mississippi Street to 7th Street Northeast, southerly along 7th Street Northeast to 61st Avenue Northeast, easterly along 61st Avenue Northeast to West Moore Lake Drive, southeasterly along West Moore Lake Drive to State Highway 65, southerly along State Highway 65 to an extension of Lynde Drive, easterly along the extension and Lynde Drive to Regis Drive, northerly along Regis Drive to Hathaway Lane, easterly along Hathaway Lane and its extension to Matterhorn Drive, northerly along Matterhorn Drive to Gardena Avenue, easterly along Gardena Avenue to the eastern boundary of the city of Fridley, that portion of Ramsey County consisting of the city of Spring Lake Park, and that portion of Hennepin County consisting of that portion of the city of Brooklyn Park not included in senate district 47, the city of Osseo, and that portion of the city of Champlin lying east of a line described as follows: commencing at the intersection of the southern boundary of the city of Champlin with U.S. Highway 169, northerly along U.S. Highway 169 to Hayden Lake Road, westerly along Hayden Lake Road to the north-south NSP power transmission line west of Vera Street, northerly along that power transmission line to French Lake Road, northeasterly along French Lake Road to Dayton Road, southeasterly along Dayton Road to U.S. Highway 169, northerly along U.S. Highway 169 to the Mississippi River.

Subd. 2. House districts. Senate district 48 is divided into two house districts as follows:

(a) House district 48A consists of that portion of senate district 48 not included in house district 48B.

(b) House district 48B consists of that portion of senate district 48 located in Anoka and Ramsey Counties.

HIST: 1991 c 246 s 49; 1994 c 612 s 47



Section 2.52 MS 1961 Repealed, Ex1966 c 1 s 71

2.52 MS 1957 Repealed, Ex1959 c 45 s 70

2.52 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.521 Repealed, 1983 c 191 s 5

2.521 Repealed, 1983 c 191 s 5



Section 2.522 Repealed, 1991 c 246 s 69

2.522 Repealed, 1991 c 246 s 69



Section 2.523 Forty-ninth district.

2.523 Forty-ninth district.

Subdivision 1. Senate district. Senate district 49 consists of that portion of Anoka County consisting of the city of Anoka and that portion of the city of Coon Rapids lying north of a line described as follows: commencing at the intersection of the Mississippi River with Coon Creek, northerly along Coon Creek to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to Coon Rapids Boulevard Extension, easterly along Coon Rapids Boulevard Extension to the north-south Burlington Northern railroad tracks, northerly along the north-south Burlington Northern railroad tracks to Egret Boulevard, easterly along Egret Boulevard to U.S. Highway 10, southeasterly along U.S. Highway 10 to Pleasure Creek, and northeasterly along Pleasure Creek to the eastern boundary of the city of Coon Rapids.

Subd. 2. House districts. Senate district 49 is divided into two house districts as follows:

(a) House district 49A consists of the city of Anoka and that portion of the city of Coon Rapids lying north and west of a line described as follows: commencing at the intersection of the Mississippi River with the southern boundary of the campus of Anoka Ramsey State Community College, easterly along the southern boundary of the campus of Anoka Ramsey State Community College to Mississippi Boulevard, northerly along Mississippi Boulevard to Coon Rapids Boulevard, northwesterly along Coon Rapids Boulevard to Round Lake Boulevard, northerly along Round Lake Boulevard to 119th Avenue Northwest, easterly along 119th Avenue Northwest an extension of Lily Street, northerly along the extension of Lily Street to the Burlington Northern railroad tracks, northwesterly along the Burlington Northern railroad tracks to Main Street, easterly along Main Street to U.S. Highway 10, southeasterly along U.S. Highway 10 to Hanson Boulevard, northeasterly along Hanson Boulevard to Northdale Boulevard, easterly along Northdale Boulevard to Coon Creek, northerly along Coon Creek to Sand Creek, northeasterly and southeasterly along Sand Creek to the eastern boundary of the city of Coon Rapids.

(b) House district 49B consists of that portion of senate district 49 not located in house district 49A.

HIST: 1991 c 246 s 50; 1994 c 612 s 48



Section 2.53 MS 1961 Repealed, Ex1966 c 1 s 71

2.53 MS 1957 Repealed, Ex1959 c 45 s 70

2.53 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.531 Repealed, 1983 c 191 s 5

2.531 Repealed, 1983 c 191 s 5



Section 2.532 Repealed, 1991 c 246 s 69

2.532 Repealed, 1991 c 246 s 69



Section 2.533 Fiftieth district.

2.533 Fiftieth district.

Subdivision 1. Senate district. Senate district 50 consists of that portion of Anoka County consisting of the cities of Andover, Bethel, East Bethel, Ham Lake, Ramsey, and St. Francis, and the townships of Burns, Columbus, Linwood, and Oak Grove, and that portion of the city of Blaine lying north and west of a line described as follows: commencing at the intersection of University Avenue Northeast and Main Street, easterly along Main Street to Jefferson Street Northeast, northerly along Jefferson Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Monroe Street Northeast, southerly along Monroe Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Van Buren Street Northeast, southerly along Van Buren Street Northeast to 127th Lane Northeast, easterly along 127th Lane Northeast to Polk Street Northeast, northerly along Polk Street Northeast to 128th Avenue Northeast, easterly along 128th Avenue Northeast to Taylor Street Northeast, southerly along Taylor Street Northeast to 127th Avenue Northeast, easterly along 127th Avenue Northeast to Buchanan Street Northeast, northerly along Buchanan Street Northeast to 127th Lane Northeast, easterly along 127th Lane Northeast to Central Avenue Service Road, northerly along Central Avenue Service Road to 129th Avenue Northeast, easterly along 129th Avenue Northeast to Central Avenue Northeast, northerly along Central Avenue Northeast to the northern boundary of the city of Blaine.

Subd. 2. House districts. Senate district 50 is divided into two house districts as follows:

(a) House district 50A consists of that portion of senate district 50 not included in house district 50B.

(b) House district 50B consists of that portion of senate district 50 consisting of the cities of Andover and Ramsey, that portion of the city of Blaine included in senate district 50, and that portion of the city of Ham Lake lying west of State Highway 65.

HIST: 1991 c 246 s 51; 1994 c 612 s 49



Section 2.54 MS 1961 Repealed, Ex1966 c 1 s 71

2.54 MS 1957 Repealed, Ex1959 c 45 s 70

2.54 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.541 Repealed, 1983 c 191 s 5

2.541 Repealed, 1983 c 191 s 5



Section 2.542 Repealed, 1991 c 246 s 69

2.542 Repealed, 1991 c 246 s 69



Section 2.543 Fifty-first district.

2.543 Fifty-first district.

Subdivision 1. Senate district. Senate district 51 consists of that portion of Anoka County consisting of the cities of Centerville, Lexington, and Lino Lakes, and that portion of the city of Blaine not included in senate district 48, 50, or 53, and that portion of Washington County consisting of the cities of Forest Lake and Marine-on-St. Croix, the townships of Forest Lake, May, and New Scandia, and that portion of the city of Hugo lying west and north of a line described as follows: commencing at the intersection of the southern boundary of the city of Hugo and Goodview Avenue, northeasterly and northerly along Goodview Avenue to 137th Street North, easterly along 137th Street North to Homestead Avenue North, northerly along Homestead Avenue North to 140th Street North, and easterly along 140th Street North to the eastern boundary of the city of Hugo.

Subd. 2. House districts. Senate district 51 is divided into two house districts as follows:

(a) House district 51A consists of the city of Lexington and that portion of the city of Blaine included in senate district 51.

(b) House district 51B consists of that portion of senate district 51 not included in house district 51A.

HIST: 1991 c 246 s 52; 1994 c 612 s 50



Section 2.55 MS 1961 Repealed, Ex1966 c 1 s 71

2.55 MS 1957 Repealed, Ex1959 c 45 s 70

2.55 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.551 Repealed, 1983 c 191 s 5

2.551 Repealed, 1983 c 191 s 5



Section 2.552 Repealed, 1991 c 246 s 69

2.552 Repealed, 1991 c 246 s 69



Section 2.553 Fifty-second district.

2.553 Fifty-second district.

Subdivision 1. Senate district. Senate district 52 consists of that portion of Anoka County consisting of the cities of Columbia Heights and Hilltop and that portion of the city of Fridley not included in senate district 48, and that portion of Ramsey County consisting of the cities of Blaine, Mounds View, and New Brighton.

Subd. 2. House districts. Senate district 52 is divided into two house districts as follows:

(a) House district 52A consists of that portion of senate district 52 not included in house district 52B.

(b) House district 52B consists of that portion of Ramsey County consisting of the cities of Blaine and Mounds View and that portion of the city of New Brighton lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of New Brighton and 16th Street Northwest, easterly along 16th Street Northwest to Silver Lake Road, and southerly along Silver Lake Road to the southern boundary of the city of New Brighton.

HIST: 1991 c 246 s 53; 1994 c 612 s 51



Section 2.56 MS 1961 Repealed, Ex1966 c 1 s 71

2.56 MS 1957 Repealed, Ex1959 c 45 s 70

2.56 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.561 Repealed, 1983 c 191 s 5

2.561 Repealed, 1983 c 191 s 5



Section 2.562 Repealed, 1991 c 246 s 69

2.562 Repealed, 1991 c 246 s 69



Section 2.563 Fifty-third district.

2.563 Fifty-third district.

Subdivision 1. Senate district. Senate district 53 consists of that portion of Anoka County consisting of the city of Circle Pines and that portion of the city of Blaine lying within a line described as follows: commencing at the intersection of Interstate Highway 35W and the southern boundary of the city of Blaine, northerly along Interstate Highway 35W to an extension of 89th Avenue Northeast, easterly along the extension and 89th Avenue Northeast to Naples Street Northeast, northerly along Naples Street Northeast to Flowerfield Road, easterly along Flowerfield Road to Lexington Avenue, and clockwise along the boundaries of the city of Blaine to the point of origin, and that portion of Ramsey County consisting of the cities of Arden Hills, Gem Lake, North Oaks, Shoreview, and Vadnais Heights; that portion of White Bear Township bordered by boundaries of Anoka County and the cities of Shoreview and North Oaks; those portions of the city of White Bear Lake and White Bear Township lying west and north of a line described as follows: commencing at the intersection of Otter Lake Road and the northern boundary of the city of Gem Lake, northerly along Otter Lake Road to County Road H-2, easterly along County Road H-2 and its extension to the shoreline of Bald Eagle Lake, and northerly along the shoreline of Bald Eagle Lake to the northern boundary of Ramsey County; that portion of the city of Little Canada not included in senate district 54, and that portion of the city of Maplewood lying west and north of a line described as follows: commencing at the intersection of the northern boundary of the city of Maplewood and White Bear Avenue, southerly along White Bear Avenue to County Road C, and westerly along County Road C and its extension to the western boundary of the city of Maplewood.

Subd. 2. House districts. Senate district 53 is divided into two house districts as follows:

(a) House district 53A consists of that portion of senate district 53 not included in house district 53B.

(b) House district 53B consists of that portion of senate district 53 consisting of the cities of Gem Lake, North Oaks, and Vadnais Heights; those portions of the cities of Little Canada, Maplewood, and White Bear Lake, and White Bear Township included in senate district 53; and that portion of the city of Shoreview lying within a line described as follows: commencing at the intersection of State Highway 96 and Hodgson Road, southeasterly along Hodgson Road to Snail Lake Boulevard, westerly, southerly, and westerly along Snail Lake Boulevard to County Road F, westerly along County Road F to the western boundary of the city of Shoreview, and counterclockwise along the boundaries of the city of Shoreview to the point of origin.

HIST: 1991 c 246 s 54; 1994 c 612 s 52



Section 2.57 MS 1961 Repealed, Ex1966 c 1 s 71

2.57 MS 1957 Repealed, Ex1959 c 45 s 70

2.57 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.571 Repealed, 1983 c 191 s 5

2.571 Repealed, 1983 c 191 s 5



Section 2.572 Repealed, 1991 c 246 s 69

2.572 Repealed, 1991 c 246 s 69



Section 2.573 Fifty-fourth district.

2.573 Fifty-fourth district.

Subdivision 1. Senate district. Senate district 54 consists of that portion of Ramsey County consisting of the cities of Falcon Heights, Lauderdale, Roseville, and St. Anthony, that portion of the city of Maplewood lying within a line described as follows: commencing at the intersection of Rice Street and Larpenteur Avenue, easterly along Larpenteur Avenue to the Gateway State Trail, northeasterly along the Gateway State Trail to Hazelwood Street, northerly along Hazelwood Street to State Highway 36, easterly along State Highway 36 to White Bear Avenue, northerly along White Bear Avenue to County Road C, westerly along County Road C and its extension to the western boundary of the city of Maplewood, southerly and westerly along the western boundary of the city of Maplewood to the point of origin; that portion of the city of Little Canada lying south of a line described as follows: commencing at the intersection of the eastern boundary of the city of Little Canada and Keller Parkway, westerly and southerly along Keller Parkway to Little Canada Road, westerly along Little Canada Road to Interstate Highway 35E, northerly along Interstate Highway 35E to Interstate Highway 694, northwesterly along Interstate Highway 694 to the northern boundary of the city of Little Canada, and westerly along the northern boundary of the city of Little Canada to Rice Street, and that portion of Hennepin County consisting of the city of St. Anthony.

Subd. 2. House districts. Senate district 54 is divided into two house districts as follows:

(a) House district 54A consists of that portion of senate district 54 not included in house district 54B.

(b) House district 54B consists of those portions of the cities of Little Canada and Maplewood included in senate district 54, and that portion of the city of Roseville lying within a line described as follows: commencing at the intersection of Snelling Avenue and the northern boundary of the city of Roseville, southerly along Snelling Avenue to County Road C, easterly along County Road C to Hamline Avenue, southerly along Hamline Avenue to State Highway 36, easterly along State Highway 36 to Lexington Avenue, southerly along Lexington Avenue to County Road B, and easterly along County Road B to the eastern boundary of the city of Roseville, and northerly and westerly along the boundaries of the city of Roseville to the point of origin.

HIST: 1991 c 246 s 55; 1994 c 612 s 53



Section 2.58 MS 1961 Repealed, Ex1966 c 1 s 71

2.58 MS 1957 Repealed, Ex1959 c 45 s 70

2.58 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.581 Repealed, 1983 c 191 s 5

2.581 Repealed, 1983 c 191 s 5



Section 2.582 Repealed, 1991 c 246 s 69

2.582 Repealed, 1991 c 246 s 69



Section 2.583 Fifty-fifth district.

2.583 Fifty-fifth district.

Subdivision 1. Senate district. Senate district 55 consists of that portion of Ramsey County consisting of the city of North St. Paul; those portions of the city of White Bear Lake and White Bear Township not included in senate district 53; that portion of the city of Maplewood not included in senate district 53, 54, or 57, and that portion of the city of St. Paul not included in senate district 64, 65, 66, or 67; and that portion of Washington County consisting of the cities of Birchwood Village, White Bear Lake, and Willernie, and that portion of the city of Mahtomedi lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Mahtomedi and Birchwood Road, easterly along Birchwood Road to Wildwood Road, northeasterly along Wildwood Road to Stillwater Road, easterly along Stillwater Road to the western boundary of the city of Willernie, northerly, easterly, and southerly along the boundary of the city of Willernie to Stillwater Road, easterly along Stillwater Road to Hilton Trail, and southerly along Hilton Trail to the southern boundary of the city of Mahtomedi.

Subd. 2. House districts. Senate district 55 is divided into two house districts as follows:

(a) House district 55A consists of that portion of senate district 55 not included in house district 55B.

(b) House district 55B consists of that portion of Ramsey County consisting of the city of North St. Paul and those portions of the cities of Maplewood and St. Paul included in senate district 55.

HIST: 1991 c 246 s 56; 1994 c 612 s 54



Section 2.59 MS 1961 Repealed, Ex1966 c 1 s 71

2.59 MS 1957 Repealed, Ex1959 c 45 s 70

2.59 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.591 Repealed, 1983 c 191 s 5

2.591 Repealed, 1983 c 191 s 5



Section 2.592 Repealed, 1991 c 246 s 69

2.592 Repealed, 1991 c 246 s 69



Section 2.593 Fifty-sixth district.

2.593 Fifty-sixth district.

Subdivision 1. Senate district. Senate district 56 consists of that portion of Washington County not included in senate district 51, 55, or 57.

Subd. 2. House districts. Senate district 56 is divided into two house districts as follows:

(a) House district 56A consists of the cities of Bayport, Dellwood, Oak Park Heights, and Stillwater, those portions of the cities of Hugo and Mahtomedi included in senate district 56, and the townships of Baytown, Grant, and Stillwater.

(b) House district 56B consists of that portion of senate district 56 not included in house district 56A.

HIST: 1991 c 246 s 57; 1994 c 612 s 55



Section 2.60 MS 1961 Repealed, Ex1966 c 1 s 71

2.60 MS 1957 Repealed, Ex1959 c 45 s 70

2.60 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.601 Repealed, 1983 c 191 s 5

2.601 Repealed, 1983 c 191 s 5



Section 2.602 Repealed, 1991 c 246 s 69

2.602 Repealed, 1991 c 246 s 69



Section 2.603 Fifty-seventh district.

2.603 Fifty-seventh district.

Subdivision 1. Senate district. Senate district 57 consists of that portion of Ramsey County consisting of that portion of the city of Maplewood lying south of Larpenteur Avenue, and that portion of Washington County consisting of the cities of Cottage Grove, Landfall, Newport, and St. Paul Park, and the township of Grey Cloud Island, and that portion of the city of Oakdale lying south and west of a line described as follows: commencing at the intersection of the western boundary of the city of Oakdale and the Chicago and Northwestern Transportation Company railroad tracks, easterly along the Chicago and Northwestern Transportation Company railroad tracks to Interstate Highway 694, southerly along Interstate Highway 694 to the southern boundary of the city of Oakdale; and that portion of the city of Woodbury lying west of a line described as follows: commencing at the intersection of the northern boundary of the city of Woodbury and Interstate Highway 494, southerly along Interstate Highway 494 to Valley Creek Road, easterly along Valley Creek Road to Interlachen Parkway, southerly along Interlachen Parkway to Pioneer Drive, southerly along Pioneer Drive to Bailey Road, easterly along Bailey Road to Woodbury Drive, and southerly along Woodbury Drive to the southern boundary of the city of Woodbury.

Subd. 2. House districts. Senate district 57 is divided into two house districts as follows:

(a) House district 57A consists of that portion of Ramsey County consisting of the portion of the city of Maplewood included in senate district 57 and that portion of Washington County consisting of the city of Landfall and those portions of the cities of Oakdale and Woodbury included in senate district 57.

(b) House district 57B consists of that portion of senate district 57 not included in house district 57A.

HIST: 1991 c 246 s 58; 1994 c 612 s 56



Section 2.61 MS 1961 Repealed, Ex1966 c 1 s 71

2.61 MS 1957 Repealed, Ex1959 c 45 s 70

2.61 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.611 Repealed, 1983 c 191 s 5

2.611 Repealed, 1983 c 191 s 5



Section 2.612 Repealed, 1991 c 246 s 69

2.612 Repealed, 1991 c 246 s 69



Section 2.613 Fifty-eighth district.

2.613 Fifty-eighth district.

Subdivision 1. Senate district. Senate district 58 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and Glenwood Avenue, easterly along Glenwood Avenue to the Burlington Northern railroad tracks, southeasterly and northeasterly along the Burlington Northern railroad tracks to Interstate Highway 94, southerly along Interstate Highway 94 to Interstate Highway 394, easterly along Interstate Highway 394 to Hawthorne Avenue, northeasterly along Hawthorne Avenue to 9th Street North, southerly along 9th Street North to Hennepin Avenue, northeasterly along Hennepin Avenue to Washington Avenue North, northwesterly along Washington Avenue North to Plymouth Avenue North, easterly and northeasterly along Plymouth Avenue North to the Mississippi River, northwesterly along the Mississippi River to the northern boundary of the city of Minneapolis, westerly along the northern boundary of the city of Minneapolis to the western boundary of the city of Minneapolis, southerly along the western boundary of the city of Minneapolis to the point of origin.

Subd. 2. House districts. Senate district 58 is divided into two house districts as follows:

(a) House district 58A consists of that portion of senate district 58 lying north of a line described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and 21st Avenue North, easterly along 21st Avenue North to Upton Avenue North, northerly along Upton Avenue North to 24th Avenue North, easterly on 24th Avenue North to Sheridan Avenue North, northerly along Sheridan Avenue North to 26th Avenue North, easterly along 26th Avenue North to Penn Avenue North, northerly along Penn Avenue North to 29th Avenue North, easterly along 29th Avenue North to Humboldt Avenue North, northerly along Humboldt Avenue North to 30th Avenue North, easterly along 30th Avenue North to Dupont Avenue North, northerly along Dupont Avenue North to Lowry Avenue North, easterly along Lowry Avenue North to the Mississippi River.

(b) House district 58B consists of that portion of senate district 58 not included in house district 58A.

HIST: 1991 c 246 s 59; 1994 c 612 s 57



Section 2.62 MS 1961 Repealed, Ex1966 c 1 s 71

2.62 MS 1957 Repealed, Ex1959 c 45 s 70

2.62 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.621 Repealed, 1983 c 191 s 5

2.621 Repealed, 1983 c 191 s 5



Section 2.622 Repealed, 1991 c 246 s 69

2.622 Repealed, 1991 c 246 s 69



Section 2.623 Fifty-ninth district.

2.623 Fifty-ninth district.

Subdivision 1. Senate district. Senate district 59 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the Mississippi River and the northern boundary of the city of Minneapolis, easterly along the northern boundary of the city of Minneapolis to the eastern boundary of the city of Minneapolis, southerly along the eastern boundary of the city of Minneapolis to the Mississippi River, northwesterly along the Mississippi River to State Highway 122, southwesterly along State Highway 122 to Interstate Highway 35W, southwesterly along Interstate Highway 35W to 7th Street South, northwesterly along 7th Street South to 5th Avenue South, southwesterly along 5th Avenue South to 9th Street South, northwesterly along 9th Street South to the eastern boundary of senate district 58, northerly along the eastern boundary of senate district 58 to the point of origin.

Subd. 2. House districts. Senate district 59 is divided into two house districts as follows:

(a) House district 59A consists of that portion of senate district 59 lying north of a line described as follows: commencing at the intersection of the Mississippi River and 8th Avenue Northeast, northeasterly along 8th Avenue Northeast to the east bank of the Mississippi River, southeasterly along the east bank of the Mississippi River to an extension of 3rd Avenue Northeast, northeasterly along the extension and 3rd Avenue Northeast to 5th Street Northeast, northwesterly along 5th Street Northeast to Broadway Street Northeast, easterly along Broadway Street Northeast to Central Avenue Northeast, northerly along Central Avenue Northeast to the Burlington Northern railroad tracks, southeasterly along the Burlington Northern railroad tracks to Fillmore Street Northeast, northerly along Fillmore Street Northeast to 14th Avenue Northeast, easterly along 14th Avenue Northeast to Johnson Street Northeast, southerly along Johnson Street Northeast to Interstate Highway 35W, northeasterly and easterly along Interstate Highway 35W to the eastern boundary of the city of Minneapolis.

(b) House district 59B consists of that portion of senate district 59 not included in house district 59A.

HIST: 1991 c 246 s 60; 1994 c 612 s 58



Section 2.63 MS 1961 Repealed, Ex1966 c 1 s 71

2.63 MS 1957 Repealed, Ex1959 c 45 s 70

2.63 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.631 Repealed, 1983 c 191 s 5

2.631 Repealed, 1983 c 191 s 5



Section 2.632 Repealed, 1991 c 246 s 69

2.632 Repealed, 1991 c 246 s 69



Section 2.633 Sixtieth district.

2.633 Sixtieth district.

Subdivision 1. Senate district. Senate district 60 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and West 50th Street, easterly along West 50th Street to Penn Avenue South, northerly along Penn Avenue South to Lake Harriet Parkway, easterly and northeasterly along Lake Harriet Parkway to West 46th Street, easterly along West 46th Street to Nicollet Avenue South, northerly along Nicollet Avenue South to West 36th Street, westerly along West 36th Street to Blaisdell Avenue South, northerly along Blaisdell Avenue South to West 34th Street, westerly along West 34th Street to Grand Avenue South, northerly along Grand Avenue South to West 32nd Street, westerly along West 32nd Street to Harriet Avenue South, northerly along Harriet Avenue South to West 31st Street, westerly along West 31st Street to Garfield Avenue South, northerly along Garfield Avenue South to West Lake Street, westerly along West Lake Street to Lyndale Avenue South, northerly along Lyndale Avenue South to Interstate Highway 94, easterly along Interstate Highway 94 and Interstate Highway 35W to the southern boundary of senate district 59, northwesterly along the southern boundary of senate district 59 to the southern boundary of senate district 58, westerly along the southern boundary of senate district 58 to the western boundary of the city of Minneapolis, southerly along the western boundary of the city of Minneapolis to the point of origin.

Subd. 2. House districts. Senate district 60 is divided into two house districts as follows:

(a) House district 60A consists of that portion of senate district 60 lying north of West Lake Street.

(b) House district 60B consists of that portion of senate district 60 not included in house district 60A.

HIST: 1991 c 246 s 61; 1994 c 612 s 59



Section 2.64 MS 1961 Repealed, Ex1966 c 1 s 71

2.64 MS 1957 Repealed, Ex1959 c 45 s 70

2.64 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.641 Repealed, 1983 c 191 s 5

2.641 Repealed, 1983 c 191 s 5



Section 2.642 Repealed, 1991 c 246 s 69

2.642 Repealed, 1991 c 246 s 69



Section 2.643 Sixty-first district.

2.643 Sixty-first district.

Subdivision 1. Senate district. Senate district 61 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of Lyndale Avenue South and Interstate Highway 94, easterly along Interstate Highway 94 and northeasterly along Interstate Highway 35W to State Highway 122, easterly along State Highway 122 to Cedar Avenue South, southerly along Cedar Avenue South to Minnehaha Avenue, southeasterly along Minnehaha Avenue to Cedar Avenue South, southwesterly and southerly along Cedar Avenue South to Hiawatha Avenue, southerly along Hiawatha Avenue to East 28th Street, westerly along East 28th Street to 21st Avenue South, southerly along 21st Avenue South to East 32nd Street, westerly along East 32nd Street to 19th Avenue South, southerly along 19th Avenue South to East 34th Street, westerly along East 34th Street to Bloomington Avenue South, southerly along Bloomington Avenue South to East 36th Street, westerly along East 36th Street to 10th Avenue South, southerly along 10th Avenue South to East 38th Street, westerly along East 38th Street to Elliot Avenue South, southerly along Elliot Avenue South to East 44th Street, westerly along East 44th Street to Chicago Avenue South, southerly along Chicago Avenue South to East 50th Street, westerly along East 50th Street to Park Avenue South, southerly along Park Avenue South to East Minnehaha Parkway, westerly along East Minnehaha Parkway to East 50th Street, westerly along East 50th Street to Stevens Avenue South, northerly along Stevens Avenue South to East 46th Street, westerly along East 46th Street to the eastern boundary of senate district 60, northerly along the eastern boundary of senate district 60, to the point of origin.

Subd. 2. House districts. Senate district 61 is divided into two house districts as follows:

(a) House district 61A consists of that portion of senate district 61 lying north of a line described as follows: commencing at the intersection of Lyndale Avenue South and West 25th Street, easterly along West 25th Street to Pillsbury Avenue South, southerly along Pillsbury Avenue South to West 26th Street, easterly along West 26th Street to 1st Avenue South, southerly along 1st Avenue South to West Lake Street, easterly along West Lake Street and East Lake Street to the eastern boundary of senate district 61.

(b) House district 61B consists of that portion of senate district 61 not included in house district 61A.

HIST: 1991 c 246 s 62; 1994 c 612 s 60



Section 2.65 MS 1961 Repealed, Ex1966 c 1 s 71

2.65 MS 1957 Repealed, Ex1959 c 45 s 70

2.65 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.651 Repealed, 1983 c 191 s 5

2.651 Repealed, 1983 c 191 s 5



Section 2.652 Repealed, 1991 c 246 s 69

2.652 Repealed, 1991 c 246 s 69



Section 2.653 Sixty-second district.

2.653 Sixty-second district.

Subdivision 1. Senate district. Senate district 62 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis located within an area described as follows: commencing at the intersection of State Highway 122 and Cedar Avenue South, northeasterly along State Highway 122 to the Mississippi River, southeasterly and southerly along the Mississippi River to an extension of East 54th Street, westerly along the extension of East 54th Street and East 54th Street to 40th Avenue South, southerly along 40th Avenue South to East 55th Street, easterly along East 55th Street to 41st Avenue South, southerly along 41st Avenue South to East 56th Street, westerly along East 56th Street to 28th Avenue South, southerly along 28th Avenue South to East 58th Street, westerly along East 58th Street to Longfellow Avenue South, northerly along Longfellow Avenue South to an extension of East 57th Street, westerly along the extension of East 57th Street to Cedar Avenue South, southerly along Cedar Avenue South to East 58th Street, westerly along East 58th Street to 14th Avenue South, northerly along 14th Avenue South to East 54th Street, easterly along East 54th Street to Bloomington Avenue South, northerly along Bloomington Avenue South to East 48th Street, westerly along East 48th Street to the eastern boundary of senate district 61, northerly along the eastern boundary of senate district 61 to the point of origin.

Subd. 2. House districts. Senate district 62 is divided into two house districts as follows:

(a) House district 62A consists of that portion of senate district 62 lying north of a line described as follows: commencing at the intersection of the western boundary of senate district 62 and East 36th Street, easterly along East 36th Street to Cedar Avenue South, southerly along Cedar Avenue South to East 38th Street, easterly along East 38th Street to Hiawatha Avenue, southeasterly along Hiawatha Avenue to East 42nd Street, easterly along East 42nd Street and its extension to the Mississippi River.

(b) House district 62B consists of that portion of senate district 62 not included in house district 62A.

HIST: 1991 c 246 s 63; 1994 c 612 s 61



Section 2.66 MS 1961 Repealed, Ex1966 c 1 s 71

2.66 MS 1957 Repealed, Ex1959 c 45 s 70

2.66 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.661 Repealed, 1983 c 191 s 5

2.661 Repealed, 1983 c 191 s 5



Section 2.662 Repealed, 1991 c 246 s 69

2.662 Repealed, 1991 c 246 s 69



Section 2.663 Sixty-third district.

2.663 Sixty-third district.

Subdivision 1. Senate district. Senate district 63 consists of that portion of Hennepin County consisting of that portion of the city of Minneapolis not contained in senate district 58, 59, 60, 61, or 62; that portion of the city of Richfield lying north and east of a line described as follows: commencing at the intersection of the western boundary of the city of Richfield and West 67th Street, easterly along West 67th Street and its extension to Interstate Highway 35W, southerly along Interstate Highway 35W to 73rd Street, easterly along 73rd Street to 2nd Avenue South, and southerly along 2nd Avenue South to the southern boundary of the city of Richfield, easterly along the southern boundary of the city of Richfield to the eastern boundary of the city of Richfield; and the unorganized territory of Fort Snelling.

Subd. 2. House districts. Senate district 63 is divided into two house districts as follows:

(a) House district 63A consists of that portion of senate district 63 north of a line described as follows: commencing at the intersection of the western boundary of the city of Minneapolis and State Highway 62, easterly along State Highway 62 to Lyndale Avenue South, northerly along Lyndale Avenue South to West 58th Street, easterly along West 58th Street and East 58th Street and its extension to Interstate Highway 35W, southerly along Interstate Highway 35W to East 60th Street, easterly along East 60th Street to Portland Avenue South, northerly along Portland Avenue South to East 57th Street, southeasterly along East 57th Street to Chicago Avenue South, southerly along Chicago Avenue South to East 58th Street, easterly along East 58th Street to the western boundary of senate district 62.

(b) House district 63B consists of that portion of senate district 63 not included in house district 63A.

HIST: 1991 c 246 s 64; 1994 c 612 s 62



Section 2.67 MS 1961 Repealed, Ex1966 c 1 s 71

2.67 MS 1957 Repealed, Ex1959 c 45 s 70

2.67 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.671 Repealed, 1983 c 191 s 5

2.671 Repealed, 1983 c 191 s 5



Section 2.672 Repealed, 1991 c 246 s 69

2.672 Repealed, 1991 c 246 s 69



Section 2.673 Sixty-fourth district.

2.673 Sixty-fourth district.

Subdivision 1. Senate district. Senate district 64 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the western boundary of the city of St. Paul and the southern boundary of senate district 66, easterly along the southern boundary of senate district 66 to Hamline Avenue, southerly along Hamline Avenue to Ayd Mill Road, southeasterly along Ayd Mill Road to Summit Avenue, easterly along Summit Avenue to Griggs Street, northerly along Griggs Street to Portland Avenue, easterly along Portland Avenue to Victoria Street, southerly along Victoria Street to Portland Avenue, easterly along Portland Avenue to Dale Street, southerly along Dale Street to Summit Avenue, easterly and northeasterly along Summit Avenue to Western Avenue, southerly along Western Avenue and its extension to Ramsey Street, easterly along Ramsey Street and Grand Avenue to Interstate Highway 35E, southwesterly along Interstate Highway 35E to the southern boundary of the city of St. Paul, and clockwise along the boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 64 is divided into two house districts as follows:

(a) House district 64A consists of that portion of senate district 64 lying north of a line described as follows: commencing at the intersection of the western boundary of the city of St. Paul and the extension of St. Clair Avenue, easterly along the extension of St. Clair Avenue and St. Clair Avenue to Snelling Avenue, southerly along Snelling Avenue to Jefferson Avenue, easterly along Jefferson Avenue to Interstate Highway 35E.

(b) House district 64B consists of that portion of senate district 64 not included in house district 64A.

HIST: 1991 c 246 s 65; 1994 c 612 s 63



Section 2.68 MS 1961 Repealed, Ex1966 c 1 s 71

2.68 MS 1957 Repealed, Ex1959 c 45 s 70

2.68 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.681 Repealed, 1983 c 191 s 5

2.681 Repealed, 1983 c 191 s 5



Section 2.682 Repealed, 1991 c 246 s 69

2.682 Repealed, 1991 c 246 s 69



Section 2.683 Sixty-fifth district.

2.683 Sixty-fifth district.

Subdivision 1. Senate district. Senate district 65 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the southern boundary of the city of St. Paul and the eastern boundary of senate district 64, northerly, easterly, northerly, and northeasterly along the eastern boundary of senate district 64 to Grand Avenue, westerly along Grand Avenue and Ramsey Street to the extension of Western Avenue, northerly along the extension of Western Avenue and Western Avenue to Summit Avenue, southwesterly and westerly along Summit Avenue to Dale Street, northerly along Dale Street to Portland Avenue, westerly along Portland Avenue to Victoria Street, northerly along Victoria Street to Portland Avenue, westerly along Portland Avenue to Griggs Street, southerly along Griggs Street to Summit Avenue, westerly along Summit Avenue to Ayd Mill Road, northwesterly along Ayd Mill Road to Hamline Avenue, northerly along Hamline Avenue to Charles Avenue, easterly along Charles Avenue to Lexington Parkway, northerly along Lexington Parkway to Minnehaha Avenue, easterly along Minnehaha Avenue to Dale Street, northerly along Dale Street to the Burlington Northern railroad tracks, easterly along the Burlington Northern railroad tracks past Interstate Highway 35E to the north-south Burlington Northern railroad tracks, southeasterly along the north-south Burlington Northern railroad tracks to an extension of Clermont Street, southwesterly along the extension of Clermont Street to the Mississippi River, southerly along the Mississippi River to the southern boundary of the city of St. Paul, westerly and southwesterly along the southern boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 65 is divided into two house districts as follows:

(a) House district 65A consists of that portion of senate district 65 lying west of a line described as follows: commencing at the intersection of the northern boundary of senate district 65 and Rice Street, southerly along Rice Street to John Ireland Boulevard, southwesterly along John Ireland Boulevard to Summit Avenue, southwesterly along Summit Avenue to the southern boundary of senate district 65.

(b) House district 65B consists of that portion of senate district 65 not included in house district 65A.

HIST: 1991 c 246 s 66; 1994 c 612 s 64



Section 2.69 MS 1961 Repealed, Ex1966 c 1 s 71

2.69 MS 1957 Repealed, Ex1959 c 45 s 70

2.69 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.691 Repealed, 1983 c 191 s 5

2.691 Repealed, 1983 c 191 s 5



Section 2.692 Repealed, 1991 c 246 s 69

2.692 Repealed, 1991 c 246 s 69



Section 2.693 Sixty-sixth district.

2.693 Sixty-sixth district.

Subdivision 1. Senate district. Senate district 66 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the western boundary of the city of St. Paul with the northern boundary of the city of St. Paul, easterly along the northern boundary of the city of St. Paul to Interstate Highway 35E, southerly along Interstate Highway 35E to Arlington Avenue, easterly along Arlington Avenue to Wheelock Parkway, southeasterly along Wheelock Parkway to Johnson Parkway, southeasterly along Johnson Parkway to Maryland Avenue, westerly along Maryland Avenue to Edgerton Street, southerly along Edgerton Street to Cook Avenue, westerly along Cook Avenue to DeSoto Street, southerly along DeSoto Street to Case Avenue, westerly along Case Avenue and its extension to Interstate Highway 35E, southerly along Interstate Highway 35E to the east-west Burlington Northern railroad tracks, westerly along the east-west Burlington Northern railroad tracks to Dale Street, southerly along Dale Street to Minnehaha Avenue, westerly along Minnehaha Avenue to Lexington Parkway, southerly along Lexington Parkway to Charles Avenue, westerly along Charles Avenue to Hamline Avenue, southerly along Hamline Avenue to Interstate Highway 94, westerly along Interstate Highway 94 to the western boundary of the city of St. Paul, northerly along the western boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 66 is divided into two house districts as follows:

(a) House district 66A consists of that portion of senate district 66 lying east of a line described as follows: commencing at the intersection of the northern boundary of the city of St. Paul with Grotto Street, southerly along Grotto Street to Arlington Avenue, westerly along Arlington Avenue to Lexington Parkway, southeasterly along Lexington Parkway to East Como Lake Drive, southeasterly along East Como Lake Drive to East Como Boulevard, southerly along East Como Boulevard to the Burlington Northern railroad tracks, westerly along the Burlington Northern railroad tracks to Chatsworth Street, southerly along Chatsworth Street to Front Avenue, easterly along Front Avenue to Western Avenue, southerly along Western Avenue to the southern boundary of senate district 66.

(b) House district 66B consists of that portion of senate district 66 not included in house district 66A.

HIST: 1991 c 246 s 67; 1994 c 612 s 65



Section 2.70 MS 1961 Repealed, Ex1966 c 1 s 71

2.70 MS 1957 Repealed, Ex1959 c 45 s 70

2.70 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.701 Repealed, 1983 c 191 s 5

2.701 Repealed, 1983 c 191 s 5



Section 2.702 Repealed, 1991 c 246 s 69

2.702 Repealed, 1991 c 246 s 69



Section 2.703 Sixty-seventh district.

2.703 Sixty-seventh district.

Subdivision 1. Senate district. Senate district 67 consists of that portion of Ramsey County consisting of that portion of the city of St. Paul located within an area described as follows: commencing at the intersection of the southern boundary of the city of St. Paul with the eastern boundary of senate district 65, northerly and northwesterly along the eastern boundary of senate district 65 to the northern boundary of senate district 65, westerly along the northern boundary of senate district 65 to the eastern boundary of senate district 66, northerly and easterly along the eastern boundary of senate district 66 to Maryland Avenue, easterly along Maryland Avenue to Kennard Street, northerly along Kennard Street to Sherwood Avenue, easterly along Sherwood Avenue to White Bear Avenue, northerly along White Bear Avenue to the northern boundary of the city of St. Paul, easterly along the northern boundary of the city of St. Paul to the eastern boundary of the city of St. Paul, southerly along the eastern boundary of the city of St. Paul to the southern boundary of the city of St. Paul, westerly and northwesterly along the southern boundary of the city of St. Paul to the point of origin.

Subd. 2. House districts. Senate district 67 is divided into two house districts as follows:

(a) House district 67A consists of that portion of senate district 67 lying north of a line described as follows: commencing at the intersection of the eastern boundary of senate district 67 with Old Hudson Road, westerly along Old Hudson Road to Ruth Street, northerly along Ruth Street to Minnehaha Avenue, westerly along Minnehaha Avenue to Frank Street, northerly along Frank Street to East 7th Street, westerly along East 7th Street to Earl Street, northerly along Earl Street to the Burlington Northern railroad tracks, westerly along the Burlington Northern railroad tracks to the western boundary of senate district 67.

(b) House district 67B consists of that portion of senate district 67 not included in house district 67A.

HIST: 1991 c 246 s 68; 1994 c 612 s 66



Section 2.71 MS 1961 Repealed, Ex1966 c 1 s 71

2.71 MS 1957 Repealed, Ex1959 c 45 s 70

2.71 MS 1961 Repealed, Ex1966 c 1 s 71



Section 2.711 Repealed, 1983 c 191 s 5

2.711 Repealed, 1983 c 191 s 5



Section 2.712 Repealed, 1983 c 191 s 5

2.712 Repealed, 1983 c 191 s 5



Section 2.715 Repealed, Ex1966 c 1 s 71

2.715 Repealed, Ex1966 c 1 s 71



Section 2.72 Repealed, Ex1957 c 14 s 8

2.72 Repealed, Ex1957 c 14 s 8



Section 2.721 Repealed, 1961 c 561 s 17

2.721 Repealed, 1961 c 561 s 17



Section 2.722 Judicial districts.

2.722 Judicial districts.

Subdivision 1. Description. Effective July 1, 1959, the state is divided into ten judicial districts composed of the following named counties, respectively, in each of which districts judges shall be chosen as hereinafter specified:

1. Goodhue, Dakota, Carver, Le Sueur, McLeod, Scott, and Sibley; 33 judges; and four permanent chambers shall be maintained in Red Wing, Hastings, Shakopee, and Glencoe and one other shall be maintained at the place designated by the chief judge of the district;

2. Ramsey; 26 judges;

3. Wabasha, Winona, Houston, Rice, Olmsted, Dodge, Steele, Waseca, Freeborn, Mower, and Fillmore; 23 judges; and permanent chambers shall be maintained in Faribault, Albert Lea, Austin, Rochester, and Winona;

4. Hennepin; 60 judges;

5. Blue Earth, Watonwan, Lyon, Redwood, Brown, Nicollet, Lincoln, Cottonwood, Murray, Nobles, Pipestone, Rock, Faribault, Martin, and Jackson; 16 judges; and permanent chambers shall be maintained in Marshall, Windom, Fairmont, New Ulm, and Mankato;

6. Carlton, St. Louis, Lake, and Cook; 15 judges;

7. Benton, Douglas, Mille Lacs, Morrison, Otter Tail, Stearns, Todd, Clay, Becker, and Wadena; 25 judges; and permanent chambers shall be maintained in Moorhead, Fergus Falls, Little Falls, and St. Cloud;

8. Chippewa, Kandiyohi, Lac qui Parle, Meeker, Renville, Swift, Yellow Medicine, Big Stone, Grant, Pope, Stevens, Traverse, and Wilkin; 11 judges; and permanent chambers shall be maintained in Morris, Montevideo, and Willmar;

9. Norman, Polk, Marshall, Kittson, Red Lake, Roseau, Mahnomen, Pennington, Aitkin, Itasca, Crow Wing, Hubbard, Beltrami, Lake of the Woods, Clearwater, Cass and Koochiching; 22 judges; and permanent chambers shall be maintained in Crookston, Thief River Falls, Bemidji, Brainerd, Grand Rapids, and International Falls; and

10. Anoka, Isanti, Wright, Sherburne, Kanabec, Pine, Chisago, and Washington; 41 judges; and permanent chambers shall be maintained in Anoka, Stillwater, and other places designated by the chief judge of the district.

Subd. 2. Altering boundaries. The supreme court, with the consent of a majority of the chief judges of the judicial districts, may alter the boundaries or change the number of judicial districts, except the second and fourth judicial districts.

Subd. 3. Hennepin and Ramsey probate judges; courts. The probate judges of Ramsey and Hennepin probate courts in office on August 1, 1982, shall be district court judges of the second and fourth judicial districts, respectively, and shall continue in office for the balance of the term for which they were elected and shall be eligible for reelection. The offices of probate court of Ramsey and Hennepin counties, and all of their jurisdiction, records, powers, duties, functions, and personnel, are hereby transferred to the district courts of the second and fourth judicial districts respectively and made divisions of them. The chief judge of the fourth judicial district shall at all times assign at least two judges to the probate court duties.

Subd. 4. Determination of a judicial vacancy. (a) When a judge of the district court dies, resigns, retires, or is removed from office, the supreme court, in consultation with judges and attorneys in the affected district, shall determine within 90 days of receiving notice of a vacancy from the governor whether the vacant office is necessary for effective judicial administration or is necessary for adequate access to the courts. In determining whether the position is necessary for adequate access to the courts, the supreme court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The supreme court may continue the position, may order the position abolished, or may transfer the position to a judicial district where need for additional judges exists, designating the position as either a county, county/municipal or district court judgeship. The supreme court shall certify any vacancy to the governor, who shall fill it in the manner provided by law.

(b) If a judge of district court fails to timely file an affidavit of candidacy and filing fee or petition in lieu of a fee, the official with whom the affidavits of candidacy are required to be filed shall notify the supreme court that the incumbent judge is not seeking reelection. Within five days of receipt of the notice, the supreme court shall determine whether the judicial position is necessary for effective judicial administration or adequate access to the courts and notify the official responsible for certifying the election results of its determination. In determining whether the position is necessary for adequate access to the courts, the supreme court shall consider whether abolition or transfer of the position would result in a county having no chambered judge. The supreme court may continue the position, may order the position abolished, or may transfer the position to a judicial district where the need for additional judgeships exists. If the position is abolished or transferred, the election may not be held. If the position is transferred, the court shall also notify the governor of the transfer. Upon transfer, the position is vacant and the governor shall fill it in the manner provided by law. An order abolishing or transferring a position is effective the first Monday in the next January.

Subd. 4a. Referee vacancy; conversion to judgeship. When a referee of the district court dies, resigns, retires, or is voluntarily removed from the position, the chief judge of the district shall notify the supreme court and may petition to request that the position be converted to a judgeship. The supreme court shall determine within 90 days of the petition whether to order the position abolished or convert the position to a judgeship in the affected or another judicial district. The supreme court shall certify any judicial vacancy to the governor, who shall fill it in the manner provided by law. The conversion of a referee position to a judgeship under this subdivision shall not reduce the total number of judges and referees hearing cases in the family and juvenile courts.

Subd. 5. Judicial employees. The complement for the law clerk and court reporter assigned exclusively to a judgeship that is abolished under this section is abolished upon vacancy of the position. The complement for the law clerk and court reporter shall be transferred to the judicial district to which a judgeship is transferred pursuant to this section.

HIST: (11,12) RL s 7; 1907 c 146 s 1; 1909 c 11 s 1; 1909 c 126 s 12,13; 1911 c 193 s 1,2; 1911 c 205 s 1; 1913 c 150 s 1; 1913 c 320 s 1; 1915 c 16 s 1; 1917 c 484 s 1; 1917 c 490 s 1; 1917 c 494 s 1; 1921 c 329 s 1; 1923 c 199 s 1; 1923 c 222 s 1; 1923 c 387 s 1; 1925 c 75 s 1-4; 1931 c 104 s 1; 1951 c 698 s 1-3; 1953 c 584 s 1-3; 1953 c 687 s 1; 1953 c 694 s 1-3; 1955 c 483 s 1; Ex1957 c 14 s 1,2; 1959 c 701 s 1; Ex1961 c 61 s 1; 1963 c 860 s 1; 1965 c 737 s 1; 1967 c 182 s 1; 1967 c 840 s 1; Ex1967 c 22 s 1; 1971 c 392 s 1; Ex1971 c 7 s 3; Ex1971 c 32 s 21; 1977 c 432 s 1; 1982 c 398 s 1,2; 1Sp1985 c 13 s 57,58; 1987 c 404 s 59; 1990 c 594 art 1 s 38; 1991 c 146 s 1; 1991 c 345 art 1 s 36,37; 1994 c 636 art 8 s 1; 1995 c 226 art 6 s 1,2; 1999 c 216 art 6 s 1; 1Sp2001 c 8 art 5 s 1



Section 2.723 Expired

2.723 Expired



Section 2.724 Chief justice of supreme court, duties.

2.724 Chief justice of supreme court, duties.

Subdivision 1. Appointments. When public convenience and necessity require it, the chief justice of the supreme court may assign any judge of any court to serve and discharge the duties of judge of any court in a judicial district not that judge's own at such times as the chief justice may determine. A judge may appeal an assignment to serve on a court in a judicial district not that judge's own to the supreme court and the appeal shall be decided before the assignment is effective. Notwithstanding the provisions of this subdivision, no judge shall be assigned to serve on a court in a judicial district which is located more than 50 miles from the boundary of that judge's judicial district for more than 15 working days in any 12-month period, unless the judge consents to the assignment.

A transferred judge shall be subject to the assignment powers of the chief judge of the judicial district to which the judge is transferred.

Subd. 2. Procedure. To promote and secure more efficient administration of justice, the chief justice of the supreme court of the state shall supervise and coordinate the work of the courts of the state. The supreme court may provide by rule that the chief justice not be required to write opinions as a member of the supreme court. Its rules may further provide for it to hear and consider cases in divisions. It may by rule assign temporarily any retired justice of the supreme court or one judge of the court of appeals or district court judge at a time to act as a justice of the supreme court or any number of justices or retired justices of the supreme court to act as judges of the court of appeals. Upon the assignment of a court of appeals judge or a district court judge to act as a justice of the supreme court, a judge previously acting as a justice may complete unfinished duties of that position. Any number of justices may disqualify themselves from hearing and considering a case, in which event the supreme court may assign temporarily a retired justice of the supreme court, a court of appeals judge, or a district court judge to hear and consider the case in place of each disqualified justice. A retired justice who is acting as a justice of the supreme court or judge of the court of appeals under this section shall receive, in addition to retirement pay, out of the general fund of the state, an amount to make the retired justice's total compensation equal to the same salary as a justice or judge of the court on which the justice is acting.

Subd. 3. Retired justices and judges. (a) The chief justice of the supreme court may assign a retired justice of the supreme court to act as a justice of the supreme court pursuant to subdivision 2 or as a judge of any other court. The chief justice may assign a retired judge of any court to act as a judge of any court except the supreme court. The chief justice of the supreme court shall determine the pay and expenses to be received by a judge acting pursuant to this paragraph.

(b) A judge who has been elected to office and who has retired as a judge in good standing and is not practicing law may also be appointed to serve as judge of any court except the supreme court. A retired judge acting under this paragraph will receive pay and expenses in the amount established by the supreme court.

Subd. 4. State court supervision. The chief justice shall exercise general supervisory powers over the courts in the state, with powers including, but not limited to:

(a) Supervision of the courts' financial affairs, programs of continuing education for judicial and nonjudicial personnel and planning and operations research;

(b) Serving as chief representative of the court system and as liaison with other governmental agencies for the public; and

(c) Supervision of the administrative operations of the courts.

The chief justice may designate other justices or judges to assist in the performance of duties.

HIST: Ex1957 c 14 s 4,5; 1959 c 657 s 1; 1969 c 399 s 1; 1969 c 543 s 1; 1971 c 3 s 1; 1973 c 18 s 1; 1974 c 417 s 1; 1977 c 432 s 2; 1983 c 247 s 1; 1986 c 444; 1996 c 408 art 11 s 1; 1999 c 86 art 1 s 1; 1Sp2001 c 8 art 5 s 2



Section 2.73 Repealed, 2 Ex1961 c 2 s 10

2.73 Repealed, 2 Ex1961 c 2 s 10



Section 2.731 Number of districts.

2.731 Number of districts.

The state of Minnesota is divided into eight congressional districts, each of which is entitled to elect one representative to the Congress of the United States of America.

HIST: 2 Ex1961 c 2 s 1



Section 2.74 Repealed, 2 Ex1961 c 2 s 10

2.74 Repealed, 2 Ex1961 c 2 s 10



Section 2.741 Repealed, 1994 c 406 s 10

2.741 Repealed, 1994 c 406 s 10



Section 2.742 First district.

2.742 First district.

The first congressional district consists of:

(1) the counties of Blue Earth, Dodge, Faribault, Fillmore, Freeborn, Goodhue, Houston, Mower, Olmsted, Rice, Steele, Wabasha, Waseca, and Winona;

(2) that portion of Dakota county consisting of the cities of Hampton, Miesville, New Trier, Northfield, and Randolph; the townships of Castle Rock, Douglas, Eureka, Greenvale, Hampton, Randolph, Sciota, and Waterford; and that portion of Ravenna township lying south of a line described as follows: commencing at the intersection of the western boundary of Ravenna township and County Road 68, easterly along County Road 68 to Orluck Way, southerly and easterly along Orluck Way to Orono Trail, southeasterly along Orono Trail to Otero Avenue, northerly along Otero Avenue to County Road 68, easterly along County Road 68 to Ravenna Trail, southerly along Ravenna Trail to 205th Street East, easterly along 205th Street East to Rowan Avenue, northerly along Rowan Avenue to 202nd Street East, and easterly along 202nd Street East to the eastern boundary of Ravenna township;

(3) that portion of Le Sueur county consisting of the cities of Cleveland, Elysian, Kasota, Kilkenny, Le Center, Montgomery, and Waterville; the townships of Cleveland, Cordova, Elysian, Kasota, Kilkenny, Lexington, Montgomery, Sharon, Washington, and Waterville; and that portion of Lanesburgh township lying east and south of a line described as follows: commencing at the intersection of the southern boundary of Lanesburgh township and County Road 30, northerly along County Road 30 to County Road 28, easterly along County Road 28 to the Chicago and Northwestern railroad tracks, northerly along the Chicago and Northwestern railroad tracks to County Road 145, and easterly along County Road 145 to the eastern boundary of Lanesburgh township;

(4) that portion of Nicollet county consisting of the cities of Mankato and North Mankato and Belgrade township; and

(5) that portion of Scott county consisting of the cities of Elko and New Market and New Market township.

HIST: 1994 c 406 s 1



Section 2.75 Repealed, 2 Ex1961 c 2 s 10

2.75 Repealed, 2 Ex1961 c 2 s 10



Section 2.751 Repealed, 1994 c 406 s 10

2.751 Repealed, 1994 c 406 s 10



Section 2.752 Second district.

2.752 Second district.

The second congressional district consists of:

(1) the counties of Big Stone, Brown, Carver, Chippewa, Cottonwood, Jackson, Kandiyohi, Lac qui Parle, Lincoln, Lyon, McLeod, Martin, Meeker, Murray, Nobles, Pipestone, Redwood, Renville, Rock, Sibley, Swift, Watonwan, and Yellow Medicine;

(2) that portion of Hennepin county consisting of the city of Chanhassen;

(3) that portion of Le Sueur county not included in the first congressional district;

(4) that portion of Nicollet county not included in the first congressional district;

(5) that portion of Scott county consisting of the cities of Belle Plaine, Jordan, New Prague, Prior Lake, and Shakopee; and the townships of Belle Plaine, Blakeley, Cedar Lake, Credit River, Helena, Jackson, Louisville, St. Lawrence, Sand Creek, and Spring Lake;

(6) that portion of Stearns county consisting of the cities of Eden Valley and Paynesville and Paynesville township; and that portion of Eden Lake township lying west and south of a line described as follows: commencing at the intersection of the southern boundary of Eden Lake township and the Soo Line railroad tracks, northwesterly along the Soo Line railroad tracks to 150th Street, westerly along 150th Street to 248th Avenue, northerly along 248th Avenue to 153rd Street, and westerly along 153rd Street and its extension to the western boundary of Eden Lake township; and

(7) that portion of Wright county consisting of the cities of Albertville, Annandale, Buffalo, Clearwater, Cokato, Delano, Howard Lake, Maple Lake, Monticello, Montrose, St. Michael, South Haven, and Waverly; and the townships of Albion, Buffalo, Chatham, Clearwater, Cokato, Corinna, Frankfort, Franklin, French Lake, Maple Lake, Marysville, Middleville, Monticello, Otsego, Rockford, Silver Creek, Southside, Stockholm, Victor, and Woodland.

HIST: 1994 c 406 s 2



Section 2.76 Repealed, 2 Ex1961 c 2 s 10

2.76 Repealed, 2 Ex1961 c 2 s 10



Section 2.761 Repealed, 1994 c 406 s 10

2.761 Repealed, 1994 c 406 s 10



Section 2.762 Third district.

2.762 Third district.

The third congressional district consists of:

(1) that portion of Dakota county consisting of the city of Burnsville and that portion of the city of Lakeville lying north and west of a line described as follows: commencing at the intersection of the western boundary of the city of Lakeville and 185th Street West, easterly along 185th Street West to Kenyon Avenue, northerly along Kenyon Avenue to Steven Lane, northwesterly along Steven Lane to 172nd Street West, easterly along 172nd Street West to Kenwood Trail, southeasterly along Kenwood Trail to Interstate Highway 35, northerly along Interstate Highway 35 to an extension of 165th Street West, easterly along the extension and 165th Street West to Jaguar Avenue, northerly along Jaguar Avenue to 162nd Street West, easterly along 162nd Street West to Isleton Trail, and northeasterly along Isleton Trail to the northern boundary of the city of Lakeville;

(2) that portion of Hennepin county consisting of the cities of Bloomington, Brooklyn Center, Brooklyn Park, Champlin, Corcoran, Dayton, Deephaven, Eden Prairie, Excelsior, Greenfield, Greenwood, Hanover, Hopkins, Independence, Long Lake, Loretto, Maple Grove, Maple Plain, Medicine Lake, Medina, Minnetonka, Minnetonka Beach, Minnetrista, Mound, Orono, Osseo, Plymouth, Rockford, Rogers, St. Bonifacius, Shorewood, Spring Park, Tonka Bay, Wayzata, and Woodland; Hassan township; and that portion of the city of Edina lying south and west of a line described as follows: commencing at the intersection of the eastern boundary of the city of Edina and West 66th Street, westerly along West 66th Street to France Avenue, northerly along France Avenue to State Highway 62, westerly along State Highway 62 to State Highway 100, northerly along State Highway 100 to an extension of Valley View Road, westerly along the extension and Valley View Road to Clover Ridge, northerly and westerly along Clover Ridge to Tingdale Avenue, northerly along Tingdale Avenue to West 60th Street, westerly along West 60th Street to Hansen Road, northerly along Hansen Road to Benton Avenue, westerly along Benton Avenue to the Soo Line railroad tracks, northeasterly along the Soo Line railroad tracks to Hansen Road, northerly along Hansen Road to the NSP power transmission line, northerly along the NSP power transmission line to a line at right angles to the southern end of Oxford Avenue, easterly along the line to Oxford Avenue, northerly along Oxford Avenue to Division Street, westerly along Division Street to the NSP power transmission line, and northerly along the NSP power transmission line to the northern border of the city of Edina;

(3) that portion of Scott county consisting of the city of Savage; and

(4) that portion of Wright county not included in the second congressional district.

HIST: 1994 c 406 s 3



Section 2.77 Repealed, 2 Ex1961 c 2 s 10

2.77 Repealed, 2 Ex1961 c 2 s 10



Section 2.771 Repealed, 1994 c 406 s 10

2.771 Repealed, 1994 c 406 s 10



Section 2.772 Fourth district.

2.772 Fourth district.

The fourth congressional district consists of:

(1) Ramsey county;

(2) that portion of Dakota county consisting of the cities of Lilydale, Mendota, Mendota Heights, South St. Paul, Sunfish Lake, and West St. Paul; and that portion of the city of Inver Grove Heights lying north of a line described as follows: commencing at the intersection of the western boundary of the city of Inver Grove Heights and Upper 55th Street East, easterly along Upper 55th Street East to Babcock Trail, southerly along Babcock Trail to 70th Street East, easterly along 70th Street East to Blaine Avenue, northerly along Blaine Avenue to 65th Street East, easterly along 65th Street East to Buckley Way, easterly along Buckley Way to Cahill Avenue, southerly along Cahill Avenue to 70th Street East, easterly along 70th Street East to Carleda Avenue, northerly along Carleda Avenue to 69th Street East, easterly along 69th Street East to Carmen Avenue, northerly along Carmen Avenue to 68th Street East, easterly along 68th Street to Cloman Avenue, southerly along Cloman Avenue to 69th Street East, westerly along 69th Street East to Cleve Avenue, southerly along Cleve Avenue to 70th Street East, and easterly along 70th Street East to the northern boundary of the city of Inver Grove Heights; and

(3) that portion of Hennepin county consisting of the city of St. Anthony.

HIST: 1994 c 406 s 4



Section 2.78 Repealed, 2 Ex1961 c 2 s 10

2.78 Repealed, 2 Ex1961 c 2 s 10



Section 2.781 Repealed, 1994 c 406 s 10

2.781 Repealed, 1994 c 406 s 10



Section 2.782 Fifth district.

2.782 Fifth district.

The fifth congressional district consists of that portion of Hennepin county not included in the second, third, or fourth congressional district.

HIST: 1994 c 406 s 5



Section 2.79 Repealed, 2 Ex1961 c 2 s 10

2.79 Repealed, 2 Ex1961 c 2 s 10



Section 2.791 Repealed, 1994 c 406 s 10

2.791 Repealed, 1994 c 406 s 10



Section 2.792 Sixth district.

2.792 Sixth district.

The sixth congressional district consists of:

(1) the counties of Anoka and Washington; and

(2) that portion of Dakota county not included in the first, third, or fourth congressional district.

HIST: 1994 c 406 s 6



Section 2.80 Repealed, 2 Ex1961 c 2 s 10

2.80 Repealed, 2 Ex1961 c 2 s 10



Section 2.801 Repealed, 1994 c 406 s 10

2.801 Repealed, 1994 c 406 s 10



Section 2.802 Seventh district.

2.802 Seventh district.

The seventh congressional district consists of:

(1) the counties of Becker, Beltrami, Clay, Clearwater, Douglas, Grant, Hubbard, Kittson, Lake of the Woods, Mahnomen, Marshall, Norman, Otter Tail, Pennington, Polk, Pope, Red Lake, Roseau, Stevens, Todd, Traverse, Wadena, and Wilkin;

(2) that portion of Benton county consisting of the cities of Rice, St. Cloud, Sartell, and Sauk Rapids; and the townships of Graham, Langola, Mayhew Lake, Minden, Sauk Rapids, and Watab;

(3) that portion of Morrison county consisting of the cities of Bowlus, Elmdale, Flensburg, Motley, Randall, Sobieski, Swanville, and Upsala; and the townships of Culdrum, Cushing, Darling, Elmdale, Green Prairie, Motley, Parker, Pike Creek, Rail Prairie, Rosing, Scandia Valley, Swan River, Swanville, and Two Rivers;

(4) that portion of Sherburne county consisting of the city of St. Cloud, Haven township, and that portion of Palmer township lying within a line described as follows: commencing at the intersection of the southern boundary of Palmer township and 115th Avenue, northerly along 115th Avenue to 57th Street, westerly along 57th Street to 98th Avenue, northerly along 98th Avenue to 50th Street, easterly and northeasterly along 50th Street to 105th Avenue, northeasterly along 105th Avenue to County Road 48, easterly along County Road 48 to the eastern boundary of Palmer township, and northerly, westerly, southerly, and easterly along the boundary of Palmer township to the point of origin; and

(5) that portion of Stearns county not included in the second congressional district.

HIST: 1994 c 406 s 7



Section 2.81 Repealed, 2 Ex1961 c 2 s 10

2.81 Repealed, 2 Ex1961 c 2 s 10



Section 2.811 Repealed, 1994 c 406 s 10

2.811 Repealed, 1994 c 406 s 10



Section 2.812 Eighth district.

2.812 Eighth district.

The eighth congressional district consists of the counties of Aitkin, Carlton, Cass, Chisago, Cook, Crow Wing, Isanti, Itasca, Kanabec, Koochiching, Lake, Mille Lacs, Pine, and St. Louis, and those portions of Benton, Morrison, and Sherburne counties not included in the seventh congressional district.

HIST: 1994 c 406 s 8



Section 2.82 Repealed, 2 Ex1961 c 2 s 10

2.82 Repealed, 2 Ex1961 c 2 s 10



Section 2.91 Redistricting plans.

2.91 Redistricting plans.

Subdivision 1. Distribution. Upon enactment of a redistricting plan for the legislature or for Congress, the legislative coordinating commission shall deposit the plan with the secretary of state. The secretary of state shall provide copies of the relevant portions of the redistricting plan to each county auditor, who shall provide a copy of the relevant portions of the plan to each municipal clerk within the county. The secretary of state, with the cooperation of the commissioner of administration, shall make copies of the plan file, maps, and tables available to the public for the cost of publication. The revisor of statutes shall code a metes and bounds description of the districts in Minnesota Statutes.

Subd. 2. Corrections. The legislature intends that a redistricting plan encompass all the territory of this state, that no territory be omitted or duplicated, that all districts consist of convenient contiguous territory substantially equal in population, and that political subdivisions not be divided more than necessary to meet constitutional requirements. Therefore, in implementing a redistricting plan for the legislature or for Congress, the secretary of state, after notifying the legislative coordinating commission and the revisor of statutes, shall order the following corrections:

(a) If a territory in this state is not named in the redistricting plan but lies within the boundaries of a district, it is a part of the district within which it lies.

(b) If a territory in this state is not named in the redistricting plan but lies between the boundaries of two or more districts, it is a part of the contiguous district having the smallest population.

(c) If a territory in this state is assigned in the redistricting plan to two or more districts, it is part of the district having the smallest population.

(d) If a territory in this state is assigned to a district that consists of other territory containing a majority of the population of the district but with which it is not contiguous, the territory is a part of the contiguous district having the smallest population.

(e) If the description of a district boundary line that divides a political subdivision is ambiguous because a highway, street, railroad track, power transmission line, river, creek, or other physical feature or census block boundary that forms part of the district boundary is omitted or is not properly named or has been changed, or because a compass direction for the boundary line is wrong, the secretary of state shall add or correct the name or compass direction and resolve the ambiguity in favor of creating districts of convenient, contiguous territory of substantially equal population that do not divide political subdivisions more than is necessary to meet constitutional requirements.

Subd. 3. Notice of corrections. The secretary of state shall provide a copy of each correction order to each affected county auditor, municipal clerk, and candidate.

Subd. 4. Recommendations to legislature. The secretary of state and the revisor of statutes shall recommend to the legislature any additional technical corrections to the redistricting plan they deem necessary or desirable.

HIST: 1994 c 406 s 9; 1994 c 612 s 67






Chapter 2A Reapportionment Implementation Act

Section 2A.01 Repealed, 1Sp1981 c 4 art 1 s 186

2A.01 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.02 Repealed, 1Sp1981 c 4 art 1 s 186

2A.02 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.03 Repealed, 1Sp1981 c 4 art 1 s 186

2A.03 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.04 Repealed, 1Sp1981 c 4 art 1 s 186

2A.04 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.05 Repealed, 1Sp1981 c 4 art 1 s 186

2A.05 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.06 Repealed, 1Sp1981 c 4 art 1 s 186

2A.06 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.07 Repealed, 1Sp1981 c 4 art 1 s 186

2A.07 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.08 Repealed, 1Sp1981 c 4 art 1 s 186

2A.08 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.09 Repealed, 1Sp1981 c 4 art 1 s 186

2A.09 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.10 Repealed, 1Sp1981 c 4 art 1 s 186

2A.10 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.11 Repealed, 1Sp1981 c 4 art 1 s 186

2A.11 Repealed, 1Sp1981 c 4 art 1 s 186



Section 2A.12 Repealed, 1Sp1981 c 4 art 1 s 186

2A.12 Repealed, 1Sp1981 c 4 art 1 s 186









Chapters 3 - 3C Legislature

Chapter 3 Legislature

Section 3.01 Subdivisions renumbered, repealed, or no longer in effect

3.01 Subdivision 1. Repealed, 1973 c 1 s 3

Subd. 2. Repealed, 1971 c 71 s 1



Section 3.011 Sessions.

3.011 Sessions.

The legislature shall meet at the seat of government on the first Tuesday after the first Monday in January of each odd-numbered year. When the first Monday in January falls on January 1, it shall meet on the first Wednesday after the first Monday. It shall also meet when called by the governor to meet in special session.

HIST: 1973 c 1 s 1; 1988 c 469 art 1 s 1



Section 3.012 Legislative day.

3.012 Legislative day.

A legislative day is a day when either house of the legislature is called to order. A legislative day begins at seven o'clock a.m. and continues until seven o'clock a.m. of the following calendar day.

HIST: 1973 c 1 s 2; 1988 c 469 art 1 s 1



Section 3.02 Evidence of membership.

3.02 Evidence of membership.

For all purposes of organization of either house of the legislature, a certificate of election to it, duly executed by the secretary of state, is prima facie evidence of the right to membership of the person named in it.

HIST: (25) RL s 10; 1969 c 9 s 1; 1988 c 469 art 1 s 1; 1999 c 132 s 1



Section 3.03 Repealed, 1961 c 561 s 17

3.03 Repealed, 1961 c 561 s 17



Section 3.04 Repealed, 1961 c 561 s 17

3.04 Repealed, 1961 c 561 s 17



Section 3.05 Organization.

3.05 Organization.

At noon of the day appointed for convening the legislature, the members shall meet in their respective chambers. The lieutenant governor shall call the senate to order and the secretary of state, the house of representatives. In the absence of either officer, the oldest member present shall act in the officer's place. The person so acting shall appoint, from the members present, a clerk pro tem, who shall call the legislative districts in the order of their numbers. As each is called, the persons claiming to be members from each shall present their certificates to be filed. All whose certificates are so presented shall then stand and be sworn.

HIST: (28) RL s 13; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.055 Open meetings.

3.055 Open meetings.

Subdivision 1. Meetings to be open. Meetings of the legislature shall be open to the public, including sessions of the senate, sessions of the house of representatives, joint sessions of the senate and the house of representatives, and meetings of a standing committee, committee division, subcommittee, conference committee, or legislative commission, but not including a caucus of the members of any of those bodies from the same house and political party nor a delegation of legislators representing a geographic area or political subdivision. For purposes of this section, a meeting occurs when a quorum is present and action is taken regarding a matter within the jurisdiction of the body. Each house shall provide by rule for posting notices of meetings, recording proceedings, and making the recordings and votes available to the public.

Subd. 1a. Meetings by interactive TV. (a) A meeting governed by this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body; and

(3) at least one member of the body is physically present at the regular meeting location.

(b) Each member of a body participating in a meeting by interactive television is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If interactive television is used to conduct a meeting, to the extent practical, a body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the body incurs as a result of the additional connection.

(d) House and senate rules governing notice of meetings must provide for giving notice that interactive television will be used to conduct a meeting.

Subd. 2. Enforcement. The house of representatives and the senate shall adopt rules to implement this section. Remedies provided by rules of the house and senate are exclusive. No court or administrative agency has jurisdiction to enforce, enjoin, penalize, award damages, or otherwise act upon a violation or alleged violation of this section, to invalidate any provision of law because of a violation of this section, or to otherwise interpret this section.

HIST: 1990 c 608 art 6 s 1; 1993 c 370 s 1; 1997 c 154 s 1



Section 3.056 Designation of successor committee.

3.056 Designation of successor committee.

If a law assigns a power or duty to a named legislative committee or its chair, and the committee has been renamed or no longer exists, the speaker of the house of representatives or the senate committee on rules and administration shall designate the successor committee or chair for the law as provided in this section. If the committee has been renamed but retains jurisdiction of the subject of the power or duty, the speaker or senate committee shall designate the renamed committee as successor. If the committee has been renamed and jurisdiction of the subject of the power or duty has been transferred to another committee, the speaker or senate committee shall designate the committee with current jurisdiction as the successor. If the named committee no longer exists, the speaker or senate committee shall designate as successor the committee with the jurisdiction that most closely corresponds with the former jurisdiction of the named committee. The house of representatives and the senate shall maintain a list on the World Wide Web of renamed or successor committees to committees that are referenced in law.

HIST: 1993 c 4 s 1; 1997 c 202 art 2 s 2



Section 3.06 Officers and employees.

3.06 Officers and employees.

Subdivision 1. Election. Thereupon, if a quorum is present, the houses shall elect the following officers, any of whom may be removed by resolution of the appointing body.

The senate shall elect a secretary, a first and a second assistant secretary, an enrolling clerk, an engrossing clerk, a sergeant-at-arms, an assistant sergeant-at-arms, and a chaplain.

The house shall elect a speaker, who shall be a member of the house, a chief clerk, a first and a second assistant clerk, an index clerk, a chief sergeant-at-arms, a first and a second assistant sergeant-at-arms, a postmaster, an assistant postmaster, and a chaplain.

Subd. 2. Successors. If an officer of the house of representatives or senate resigns or dies, the duties of the officer shall be performed by a successor as provided in the rules of the officer's house until a successor is elected at a regular or special session.

HIST: (29,30) GS 1894 s 220; RL s 14; 1905 c 52 s 1; Ex1936 c 4 s 1; 1947 c 233 s 1; 1Sp1987 c 2 s 1; 1988 c 469 art 1 s 1



Section 3.07 Additional employees.

3.07 Additional employees.

Each house, after its organization, may appoint and at pleasure remove the employees provided for by its permanent rules or recommended by its committee on rules. All officers and employees shall receive the compensation provided by the permanent rules of the electing or appointing body or recommended by its committee on rules. Unless otherwise expressly provided by law, no officer or employee shall receive any other compensation for services.

HIST: (31) RL s 15; 1947 c 233 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 2000 c 457 s 1



Section 3.073 Organization of special session.

3.073 Organization of special session.

The officers elected, the rules adopted, and the committees established by the legislature and by each house during the preceding regular session shall serve and be in effect during a special session, except as the legislature or a house provides otherwise.

HIST: 1978 c 566 s 1; 1988 c 469 art 1 s 1



Section 3.08 Election; duties.

3.08 Election; duties.

In addition to the duties prescribed by law, the officers and employees shall perform the services required of them by rule or vote of the appointing body or by direction of a committee of the appointing body.

HIST: (32) RL s 16; 1947 c 233 s 3; 1988 c 469 art 1 s 1



Section 3.081 Repealed, 1977 c 286 s 21

3.081 Repealed, 1977 c 286 s 21



Section 3.082 Members' employment; continuation.

3.082 Members' employment; continuation.

A member of the legislature of the state of Minnesota who held a position, other than a temporary position, in the employ of a private employer in Minnesota at the commencement of service in a legislative session, who applies for reemployment not later than 30 days after the last legislative day in each calendar year, shall be continued in or restored to the position, or to a position of like seniority, status and pay. Retirement benefits under an employer-sponsored pension or retirement plan shall not be reduced because of time spent in legislative service.

HIST: 1974 c 306 s 1; 1984 c 574 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.083 Retention of seniority, fringe benefits and tenure.

3.083 Retention of seniority, fringe benefits and tenure.

Subdivision 1. Entitlement to benefits and position. A member of the legislature who is continued in or restored to a position in accordance with section 3.082:

(1) shall be continued or restored without loss of seniority;

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices; and

(3) shall not be discharged without good cause from the position for three years after the continuation or restoration except in the reverse order of seniority with the employer within the field of the legislator's training and experience.

Subd. 2. No employer discrimination. No employer or employee organization may discharge or otherwise discriminate against an employee or member who is or was a member of the legislature in retribution for statements made or beliefs held by the employee or member in the capacity as a member of the legislature. For purposes of this subdivision, "employee organization" means a union or organization of employees which exists, in whole or in part, for collective bargaining or dealing with employers concerning grievances or term or conditions of employment.

HIST: 1974 c 306 s 2; 1978 c 650 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.085 Repealed, 1974 c 306 s 5

3.085 Repealed, 1974 c 306 s 5



Section 3.086 Repealed, 1974 c 306 s 5

3.086 Repealed, 1974 c 306 s 5



Section 3.087 Right of action in district court.

3.087 Right of action in district court.

If a private employer fails or refuses to comply with sections 3.082 and 3.083, the district court where the private employer maintains a place of business may, upon the filing of a complaint by the member entitled to the benefits of sections 3.082 and 3.083, specifically require the employer to comply with their provisions and compensate the member for any loss of wages or benefits suffered by reason of the employer's unlawful action. The court shall order a speedy hearing in the case and advance it on the calendar.

HIST: 1955 c 690 s 3; 1974 c 306 s 3; 1988 c 469 art 1 s 1



Section 3.088 Leave of absence.

3.088 Leave of absence.

Subdivision 1. Leave of absence without pay. Subject to this section, any appointed officer or employee of a political subdivision, municipal corporation, or school district of the state or an institution of learning maintained by the state who serves as a legislator or is elected to a full-time city or county office in Minnesota is entitled to a leave of absence from the public office or to employment without pay when on the business of the office, with right of reinstatement as provided in this section.

Subd. 2. Reinstatement. Except as provided in this section, upon the completion of the last legislative day in each calendar year, or, in the case of an elected city or county official, on the completion of the final day of the term to which the official was elected, the officer or employee shall be reinstated in the public position held at the time of entry into the legislature or taking city or county office, or be placed in a public position of like seniority, status, and pay if it is available at the same salary which would have been received if the leave had not been taken, upon the following conditions:

(1) that the position has not been abolished or that its term, if limited, has not expired;

(2) that the legislator makes a written application for reinstatement to the appointing authority within 30 days after the last legislative day in a calendar year or, in the case of an elected city or county official, within 30 days after the expiration of the elected term; and

(3) that the request for reinstatement is made not later than ten years after the granting of the leave.

Upon reinstatement, the officer or employee shall have the same rights with respect to accrued and future seniority status, efficiency rating, vacation, insurance benefits, sick leave, and other benefits as if actually employed during the time of the leave. No public employer is required to compensate a reinstated employee or officer for time spent by that employee or officer away from work for the employer and on the business of the state legislature during the period between the first and last legislative day in each calendar year or on the business of an elected city or county office. No officer or employee reinstated shall be removed or discharged within one year after reinstatement except for cause and after notice and hearing, but this does not extend a term of service limited by law.

Subd. 3. Pension and retirement rights. A public officer or employee who receives leave of absence under this section or is elected as a state constitutional officer and has rights in a state, municipal, or other public pension, retirement, or relief system shall retain all the rights accrued up to the time of taking leave. Time spent by the employee as a member of the legislature or as an elected city or county official or state constitutional officer shall be calculated in the same manner as if the employee had spent that time in the service of the public employer for the purpose of determining vesting of the employee's rights in the employer's pension, retirement, or relief system. Under no circumstances shall two governmental units pay the employee's share of pension contributions when the employee is on leave of absence to serve in the legislature or as an elected city or county official.

Subd. 4. Vacancies to be filled temporarily. When a public officer or employee is absent with leave under this section and it is necessary to provide for the performance of the duties of the absentee's position during the absence, the authority having power to fill a vacancy in the position may appoint an acting incumbent, who shall qualify as required for the regular incumbent, receive the same compensation as fixed by law or proper authority, and have the powers and perform the duties of the position until the return of the regular incumbent. This section does not preclude making other lawful provision for the discharge of the duties of the position.

Subd. 5. Supplementary. The rights and privileges granted by this section do not apply if the elected office is constitutionally or legally incompatible with the public office or employment or the elected person chooses to take leave as provided by other law.

Subd. 6. Pensions. Notwithstanding any other law or ordinance or state, municipal, or other public retirement or relief association rule or bylaw, a person shall not be disqualified from receiving a legislative retirement pension or allowance because the person is entitled to receive a public pension or retirement benefit as a result of employment by another public employer. The person shall receive both the legislative retirement pension or allowance and any state, municipal, or other public pension or retirement benefit for which the person has qualified.

HIST: 1974 c 306 s 4; 1977 c 140 s 1-4; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 308 s 1



Section 3.09 Compensation of employees.

3.09 Compensation of employees.

The compensation of officers and employees shall be at the rates fixed by the permanent rules of the electing or appointing body or recommended by its committee on rules.

HIST: (33) RL s 17; 1907 c 229 s 1; 1909 c 132 s 1; Ex1936 c 115 s 1; Ex1937 c 82 s 1; 1947 c 233 s 5; 1988 c 469 art 1 s 1; 2000 c 457 s 2



Section 3.095 Legislative employees, leaves.

3.095 Legislative employees, leaves.

The legislative coordinating commission shall adopt plans for sick leave and annual leave for the employees of the legislature and of legislative committees and commissions.

HIST: 1965 c 901 s 76; 1973 c 507 s 45; 1980 c 617 s 47; 1981 c 210 s 47; 1988 c 469 art 1 s 1; 2000 c 457 s 3



Section 3.096 Transfer of leave.

3.096 Transfer of leave.

An employee in the classified or unclassified service who accepts a position as an employee of the legislature shall have accrued vacation and sick leave transferred and placed to the employee's credit on the legislative records. An employee of the legislature who accepts a position in the classified or unclassified service shall have accrued vacation and sick leave transferred and placed to the employee's credit on the records of the new appointing authority. Vacation and sick leave are not transferred if the new position does not provide for the leave. The amount of vacation and sick leave that may be transferred is subject to any limitations imposed by the receiving agency's collective bargaining agreement or compensation plan.

HIST: Ex1967 c 48 s 65; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 221 s 2; 2000 c 457 s 4



Section 3.098 Expense reports.

3.098 Expense reports.

The house of representatives and senate shall by rule require detailed quarterly reports of expenditures by the house of representatives and senate to their respective committees on rules and legislative administration. These reports are public information.

HIST: 1993 c 370 s 9; 1999 c 99 s 6



Section 3.099 Members; compensation and expenses, flexible sessions.

3.099 Members; compensation and expenses, flexible sessions.

Subdivision 1. Pay days; mileage; per diem. The compensation of each member of the legislature is due on the first day of the regular legislative session of the term and payable in equal parts on January 15, in the first month of each term and on the first day of each following month during the term for which the member was elected. The compensation of each member of the legislature elected at a special election is due on the day the member takes the oath of office and payable within ten days of taking the oath for the remaining part of the month in which the oath was taken, and then in equal parts on the first day of each following month during the term for which the member was elected.

Each member shall receive mileage for necessary travel to the place of meeting and returning to the member's residence in the amount and for trips as authorized by the senate for senate members and by the house of representatives for house members.

Each member shall also receive per diem living expenses during a regular or special session of the legislature in the amounts and for the purposes as determined by the senate for senate members and by the house of representatives for house members.

On January 15 in the first month of each term and on the first day of each following month, the secretary of the senate and the chief clerk of the house of representatives shall certify to the commissioner of finance, in duplicate, the amount of compensation then payable to each member of their respective houses and its total.

Subd. 2. Repealed, 1987 c 404 s 191

Subd. 3. Leaders. The senate committee on rules and administration for the senate and the house committee on rules and legislative administration for the house may each designate for their respective body up to three leadership positions to receive up to 140 percent of the compensation of other members.

At the commencement of each biennial legislative session, each house of the legislature shall adopt a resolution designating its majority and minority leader.

The majority leader is the person elected by the caucus of members in each house which is its largest political affiliation. The minority leader is the person elected by the caucus which is its second largest political affiliation.

HIST: Ex1971 c 32 s 22 subd 1; 1973 c 492 s 14; 1977 c 35 s 10; 1984 c 654 art 2 s 30; 1Sp1985 c 13 s 59; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.10 Repealed, Ex1971 c 32 s 22 subd 2

3.10 Repealed, Ex1971 c 32 s 22 subd 2



Section 3.101 Living expenses.

3.101 Living expenses.

A member of the legislature in addition to the compensation and mileage otherwise provided by law shall be reimbursed for living and other expenses incurred in the performance of duties or engaging in official business during a regular or special session and when the legislature is not in session in the manner and amount prescribed by the senate committee on rules and administration for senators and by the house committee on rules and legislative administration for house members.

HIST: 1969 c 1139 s 70; 1984 c 648 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.102 Repealed, 1984 c 648 s 2

3.102 Repealed, 1984 c 648 s 2



Section 3.103 Special session living expenses.

3.103 Special session living expenses.

Each member of the legislature, during a special session, shall be reimbursed for expenses incurred in the performance of duties in the same amounts, for the same purposes, and in the same manner as authorized for senators and members of the house of representatives at the last regular session before the special session. Reimbursement for travel shall not exceed one round trip per member for each seven calendar days in which the legislature meets in the special session.

HIST: Ex1971 c 3 s 70; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.11 Repealed, 1957 c 811 s 2

3.11 Repealed, 1957 c 811 s 2



Section 3.12 Repealed, 1961 c 561 s 17

3.12 Repealed, 1961 c 561 s 17



Section 3.13 Repealed, 1977 c 35 s 21

3.13 Repealed, 1977 c 35 s 21



Section 3.14 Contempts.

3.14 Contempts.

Each house may punish, as a contempt, a breach of its privileges, or of the privileges of its members, but only for the following offenses:

(1) arresting or causing to be arrested, a member or officer in violation of the member's privilege from arrest;

(2) disorderly conduct in its view and presence, or in the view and presence of any of its committees, tending to interrupt its proceedings;

(3) giving or offering a bribe to a member, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote.

No person shall be excused from attending and testifying before either house of the legislature, or a committee of either house, for an alleged offense upon an investigation of giving or offering a bribe, or attempting by menace or corrupt or improper means, directly or indirectly, to control or influence a member in giving or withholding the member's vote upon the ground that the person's required testimony or evidence, documentary or otherwise, may tend to convict the person of a crime or subject the person to a penalty. No person shall be prosecuted, or subjected to a penalty for a transaction, matter, or thing concerning which the person may so testify, or produce evidence, documentary or otherwise. No testimony, so given or produced, shall be received against the person in any criminal investigation or proceeding.

HIST: (38) RL s 19; 1907 c 319 s 1; 1971 c 227 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.15 Punishment for contempt.

3.15 Punishment for contempt.

Punishment for contempt shall be by imprisonment. The term of imprisonment shall not extend beyond the session at which it is inflicted. When either house shall direct the imprisonment of a person for a contempt the keeper of the jail of the county in which the seat of government is situated shall receive and detain the person in close confinement during the term fixed by the order of commitment, or until the detainee is discharged by vote of the committing body or due process of law.

HIST: (39) RL s 20; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.151 Disturbing legislature or intimidating member.

3.151 Disturbing legislature or intimidating member.

A person is guilty of a gross misdemeanor who:

(1) willfully disturbs the legislature, or either house of it, while in session;

(2) commits disorderly conduct in the presence and view of either house, tending to interrupt its proceedings or impair the respect due to its authority; or

(3) willfully, by intimidation or otherwise, prevents a member of the legislature from attending a session of the member's house, or of a committee of it, or from giving the member's vote upon a question which may come before the house, or from performing any other official act.

HIST: (10000) RL s 4815; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.152 Repealed, 1971 c 227 s 3

3.152 Repealed, 1971 c 227 s 3



Section 3.153 Legislative subpoenas.

3.153 Legislative subpoenas.

Subdivision 1. Commissions; committees. A joint legislative commission established by law and composed exclusively of legislators or a standing or interim legislative committee, by a two-thirds vote of its members, may request the issuance of subpoenas, including subpoenas duces tecum, requiring the appearance of persons, production of relevant records, and the giving of relevant testimony. Subpoenas shall be issued by the chief clerk of the house or the secretary of the senate upon receipt of the request. A person subpoenaed to attend a meeting of the legislature or a hearing of a legislative committee or commission shall receive the same fees and expenses provided by law for witnesses in district court.

Subd. 2. Service. Service of a subpoena authorized by this section shall be made in the manner provided for the service of subpoenas in civil actions at least seven days before the date fixed in the subpoena for appearance or production of records unless a shorter period is authorized by a majority vote of all the members of the committee or commission.

Subd. 3. Counsel. Any person served with a subpoena may choose to be accompanied by counsel if a personal appearance is required and shall be served with a notice to that effect. The person shall also be served with a copy of the resolution or statute establishing the committee or commission and a general statement of the subject matter of the commission or committee's investigation or inquiry.

Subd. 4. Attachment. To carry out the authority granted by this section, a committee or commission authorized by subdivision 1 to request the issuance of subpoenas may, by a two-thirds vote of its members, request the issuance of an attachment to compel the attendance of a witness who, having been duly subpoenaed to attend, fails to do so. The chief clerk of the house or the secretary of the senate upon receipt of the request shall apply to the district court in Ramsey county for issuance of the attachment.

Subd. 5. Failure to respond. Any person who without lawful excuse fails to respond to a subpoena issued under this section or who, having been subpoenaed, willfully refuses to be sworn or affirm or to answer any material or proper question before a committee or commission is guilty of a misdemeanor.

HIST: 1971 c 227 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 385 s 1



Section 3.16 Members, officers and attorneys excused from court duty.

3.16 Members, officers and attorneys excused from court duty.

No member or officer of, or attorney employed by, the legislature shall be compelled to attend as a witness in a court of this state during a session of the legislature, or while attending a meeting of a legislative committee or commission when the legislature is not in session unless the court in which the action is pending orders it, upon sufficient showing and with the consent of the presiding officer of the body of which the witness is an employee or the consent of the body of which the witness is a member. No cause or proceeding, civil or criminal, in court or before a commission or an officer or referee of a court or commission or a motion or hearing on the cause or proceeding, in which a member or officer of, or an attorney employed by, the legislature is a party, attorney, or witness shall be tried or heard during a session of the legislature or while the member, officer, or attorney is attending a meeting of a legislative committee or commission when the legislature is not in session. The matter shall be continued until the legislature or the committee or commission meeting has adjourned.

The member, officer, or attorney may, with the consent of the body of the legislature of which the person is a member, officer, or employee, waive this privilege. The cause or proceeding, motion, or hearing may then be tried or heard at a time that will not conflict with legislative duties.

HIST: (40) 1909 c 51 s 1; 1925 c 18 s 1; 1927 c 47 s 1; 1929 c 19 s 1; 1941 c 45 s 1; 1957 c 183 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.17 Journals.

3.17 Journals.

A journal of the daily proceedings in each house shall be printed and laid before each member at the beginning of the next day's session. After it has been publicly read and corrected, a copy, kept by the secretary and chief clerk, respectively, and a transcript as approved shall be certified by the secretary or clerk to the printer, who shall print the corrected permanent journal. Executive messages, addresses, reports, communications, and voluminous documents other than amendments to the constitution or to bills and resolutions and the protests of members submitted under the constitution, article 4, section 11, shall be omitted from the journals, unless otherwise ordered by vote. Before distributing journals and other publications to members, legislative staff, and others, each house shall notify prospective recipients of the cost of the publications and the availability of the same information on the Internet.

HIST: (41) RL s 21; 1976 c 2 s 172; 1988 c 469 art 1 s 1; 1999 c 250 art 1 s 36



Section 3.18 Other records.

3.18 Other records.

Each house may determine, by rule or resolution, the number of copies of its journal to be printed, and the form and contents of its other records.

It may have printed, in an appendix to its journal, the documents it desires. If both houses order the same document to be so printed, it shall be inserted only in the appendix to the senate journal.

HIST: (42) RL s 22; 1988 c 469 art 1 s 1



Section 3.185 Altering draft of bill.

3.185 Altering draft of bill.

A person who fraudulently alters the draft of a bill or resolution which has been presented to either house of the legislature to be passed or adopted, with intent to procure its passage or adoption by either house or certification by the presiding officer in language different from that intended by the house, is guilty of a gross misdemeanor.

HIST: (10001) RL s 4816; 1988 c 469 art 1 s 1



Section 3.19 Engrossing and enrolling.

3.19 Engrossing and enrolling.

All bills shall be engrossed or enrolled as provided by section 3C.04 and the rules of the senate and the house of representatives or their joint rules. In engrossing or enrolling bills, copying machines and other labor saving devices and equipment shall be used to the greatest possible extent.

HIST: (43) 1905 c 153 s 1; 1959 c 366 s 1; 1988 c 469 art 1 s 1; 1988 c 479 s 1



Section 3.191 Altering engrossed bill.

3.191 Altering engrossed bill.

A person who fraudulently alters the engrossed copy or enrollment of a bill which has been passed by the legislature, with intent to procure its approval by the governor, certification by the secretary of state, or printing or publication by the printer of the statutes, in language different from that in which it was passed by the legislature, is guilty of a felony.

HIST: (10002) RL s 4817; 1988 c 469 art 1 s 1



Section 3.195 Reports to the legislature.

3.195 Reports to the legislature.

Subdivision 1. Distribution of reports. (a) A report to the legislature required of a department or agency shall be made, unless otherwise specifically required by law, by filing one copy with the secretary of the senate, one copy with the chief clerk of the house of representatives, and six copies with the legislative reference library. The same distribution procedure shall be followed for other reports and publications unless otherwise requested by a legislator or the legislative reference library.

(b) A public entity as defined in section 16B.122, shall not distribute a report or publication to a member or employee of the legislature, except the secretary of the senate, the chief clerk of the house of representatives, and the legislative reference library, unless the entity has determined that the member or employee wants the reports or publications published by that entity or the member or employee has requested the report or publication. This prohibition applies to both mandatory and voluntary reports and publications. A report or publication may be summarized in an executive summary and distributed as the entity chooses. Distribution of a report to legislative committee or commission members during a committee or commission hearing is not prohibited by this section.

(c) A report or publication produced by a public entity may not be sent to both the home address and the office address of a representative or senator unless mailing to both addresses is requested by the representative or senator.

(d) Reports, publications, periodicals, and summaries under this subdivision must be printed in a manner consistent with section 16B.122.

Subd. 2. Identification of documents. When a report or publication as defined in section 3.302, subdivision 3, is submitted by a department or agency to the legislative reference library, the department or agency shall supply to the library the information necessary to identify the document as required by section 3.302, subdivision 3a.

Subd. 3. Checklist of state documents. The legislative reference library shall monthly publish and distribute to legislators a checklist of state documents. Enough copies of the checklist for distribution to all state agencies, public, university and college libraries shall be provided by the documents section, department of administration.

HIST: 1974 c 456 s 1; 1976 c 30 s 1; 1983 c 255 s 1; 1988 c 469 art 1 s 1; 1991 c 337 s 1



Section 3.196 Audits.

3.196 Audits.

The house of representatives and the senate shall each contract with the state auditor or a certified public accountant to perform an audit at least biennially.

HIST: 1993 c 192 s 34



Section 3.197 Required reports.

3.197 Required reports.

A report to the legislature must contain, at the beginning of the report, the cost of preparing the report, including any costs incurred by another agency or another level of government.

HIST: 1994 c 559 s 1



Section 3.198 Repealed, 1Sp1995 c 3 art 9 s 42

3.198 Repealed, 1Sp1995 c 3 art 9 s 42



Section 3.20 Form of act; submission.

3.20 Form of act; submission.

Every act for the submission of an amendment to the constitution shall set forth the section as it will read if the amendment is adopted, with only the other matter necessary to show in what section or article the alteration is proposed. It shall be submitted and voted upon at the next general election as provided by the law relating to general elections. If adopted, the governor shall announce the fact by proclamation.

HIST: (45) RL s 24; 1988 c 469 art 1 s 1



Section 3.21 Notice.

3.21 Notice.

At least four months before the election, the attorney general shall furnish to the secretary of state a statement of the purpose and effect of all amendments proposed, showing clearly the form of the existing sections and how they will read if amended. If a section to which an amendment is proposed exceeds 150 words in length, the statement shall show the part of the section in which a change is proposed, both its existing form and as it will read when amended, together with the portions of the context that the attorney general deems necessary to understand the amendment.

HIST: (46) RL s 25; 1907 c 152; 1913 c 299 s 1; 1941 c 136 s 1; 1951 c 699 s 1; 1974 c 38 s 1; 1974 c 184 s 1; 1978 c 725 s 1; 1979 c 252 s 2; 1984 c 543 s 1; 1Sp1985 c 13 s 60; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 513 art 3 s 17



Section 3.22 Payment.

3.22 Payment.

The publisher of each newspaper publishing the proposed amendments shall, before receiving fees for the publication and before the first day of January following an election year, file with the secretary of state an affidavit showing the qualification and legality of the newspaper and stating that the amendments have been published as required by law.

HIST: 1913 c 299 s 2; 1977 c 42 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.221 Committees and commissions to consider science and technology policy.

3.221 Committees and commissions to consider science and technology policy.

Appropriate committees and commissions of the legislature must consider how proposed legislation that potentially affects scientific and technological development in the state conforms to the state's science and technology policy in section 3.222.

HIST: 1992 c 467 s 1



Section 3.222 Science and technology policy.

3.222 Science and technology policy.

Subdivision 1. Scope. The science and technology policy in this section lists five goals that contribute to Minnesota's long-term economic growth. Development of these goals is critical if the state is to create an environment conducive to the growth and expansion of technology-based companies, as well as to improve the competitive ability of existing industries.

Subd. 2. Encouragement and support of innovation and development of new technologies. (a) Minnesota has a long tradition of innovation and entrepreneurship. However, with the dramatic changes taking place in the global economy, the pace of technological change and shortened product life cycles, entrepreneurs and emerging technology-based companies are finding it increasingly difficult to compete effectively without appropriate resources. These entities represent the future of Minnesota's economy.

(b) To give these entrepreneurs and emerging technology-based companies a greater chance at success, the state must support excellence in innovation and nurture their creative spirit by providing incentives to spur growth.

Subd. 3. Support for industrial modernization and technology transfer to small companies. (a) The vast majority of Minnesota companies, both in rural and metropolitan areas, employ fewer than 50 employees. These small companies generally lack the resources to identify and implement available technologies that can help them modernize their industrial processes and develop their products in a more efficient manner. This is particularly pronounced in the manufacturing area.

(b) The state must play a critical role in improving the competitive ability of these companies by making available information, technical expertise, and other services required to access existing, off-the-shelf technologies.

Subd. 4. Strengthen research and development partnerships between industry and academia. (a) Continued research and development is a prerequisite to the commercialization of new products and the growth of technology-based companies.

(b) State government must play a significant role in supporting applied research and development initiatives. To maximize the impact, these initiatives in research and development must be closely tied to the research needs of the state's technology-based companies.

Subd. 5. Development of literate and technology skilled work force. (a) To compete in the future, communities will have to increasingly rely on knowledge-based economies. Not only will the work force of the future need to be more technically skilled than at present, but the basic level of literacy will also have to continually increase.

(b) State government must continue to invest extensively in Minnesota's human capital and must produce more scientists and engineers. This investment is required throughout the educational system.

Subd. 6. Take advantage of opportunities in technology development. (a) Investment in programs that match federal funds for scientific and technological initiatives, match industry support, or otherwise support the development of research facilities is crucial to scientific and technological development in Minnesota.

(b) The state must have the ability to act on individual opportunities that may occur from time to time and that would enhance Minnesota's technology infrastructure.

HIST: 1992 c 467 s 2



Section 3.225 Professional and technical service contracts.

3.225 Professional and technical service contracts.

Subdivision 1. Application. This section applies to a contract for professional or technical services entered into by the house of representatives, the senate, the legislative coordinating commission, or any group under the jurisdiction of the legislative coordinating commission. For purposes of this section, "professional or technical services" has the meaning defined in section 16C.08, subdivision 1, but does not include legal services for official legislative business.

Subd. 2. Requirements for all contracts. Before entering into a contract for professional or technical services, the contracting entity must determine that:

(1) all provisions of section 16C.16, subdivision 3, relating to purchases from small businesses, have been verified or complied with;

(2) the work to be performed under the contract is necessary to the entity's achievement of its responsibilities;

(3) the contract will not establish an employment relationship between the state or the entity and any persons performing under the contract;

(4) no current legislative employees will engage in the performance of the contract;

(5) no state agency has previously performed or contracted for the performance of tasks which would be substantially duplicated under the proposed contract;

(6) the contracting entity has specified a satisfactory method of evaluating and using the results of the work to be performed; and

(7) the combined contract and amendments will not extend for more than five years.

Subd. 3. Contracts over $5,000. Before an entity may seek to enter into a professional or technical services contract valued in excess of $5,000, it must determine that:

(1) no current legislative employee is able and available to perform the services called for by the contract;

(2) reasonable efforts were made to publicize the availability of the contract to the public;

(3) the entity has received, reviewed, and accepted a detailed work plan from the contractor for performance under the contract; and

(4) the entity has developed, and fully intends to implement, a written plan providing for: the assignment of personnel to a monitoring and liaison function; the periodic review of interim reports or other indications of past performance; and the ultimate utilization of the final product of the services.

Subd. 4. Renewals. The renewal of a professional or technical service contract must comply with all requirements, including notice, applicable to the original contract. A renewal contract must be identified as such. All notices and reports on a renewal contract must state the date of the original contract and the amount previously paid under the contract.

Subd. 5. Reports. (a) The house of representatives, the senate, and the legislative coordinating commission shall submit to the legislative reference library a monthly listing of all contracts for professional or technical services executed in the preceding month. The report must identify the parties and the contract amount, duration, and tasks to be performed.

(b) The monthly report must:

(1) be sorted by contracting entity and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being renewed;

(4) state the termination date of each contract; and

(5) categorize contracts according to subject matter, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems.

(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision, the chief executive of the entity entering into the contract must file a one-page performance report with the legislative reference library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract; and

(3) explain why this amount was a cost-effective way to enable the entity to provide its services or products better or more efficiently.

Subd. 6. Contract terms. (a) A professional or technical services contract must by its terms permit the contracting entity to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the entity determines that further performance under the contract would not serve entity purposes. If the final product of the contract is a written report, a copy must be filed with the legislative reference library.

(b) The terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the person entering into the contract on behalf of the contracting entity, and that person has certified that the contractor has satisfactorily fulfilled the terms of the contract.

HIST: 1995 c 254 art 1 s 35; 1997 c 202 art 2 s 4; 1998 c 386 art 2 s 1,2



Section 3.23 Appropriations.

3.23 Appropriations.

A standing appropriation, within the meaning of this section and section 3.24, is one which sets apart a specified or unspecified and open amount of public money or funds of the state general fund for expenditure for a purpose and makes the amount, or a part of it, available for use continuously and at a time more distant than the end of the second fiscal year after the session of the legislature at which the appropriation is made.

Every appropriation stated to be an "annual appropriation," "payable annually," "appropriated annually," or "annually appropriated," and every appropriation described by equivalent terms or language is a standing appropriation as defined in this section.

HIST: (48) 1913 c 140 s 1; 1969 c 399 s 1; 1988 c 469 art 1 s 1



Section 3.24 Standing appropriation repealed.

3.24 Standing appropriation repealed.

Every provision of law constituting a standing appropriation of money from the general fund, or derived from revenue of the state, or in any way justifying the continuous payment of money from the treasury of the state, is repealed, except:

(1) a provision for a tax levy or fees or receipts for a purpose and set apart in a special fund; and

(2) the miscellaneous receipts of state educational, charitable, and penal institutions, and the state agricultural society.

Acts containing provisions for standing appropriations shall remain unaffected by this section and section 3.23, except as to the appropriations.

HIST: (49) 1913 c 140 s 2; 1969 c 399 s 1; 1988 c 469 art 1 s 1



Section 3.25 Renumbered 16A.575

3.25 Renumbered 16A.575



Section 3.251 Commission on uniform state laws.

3.251 Commission on uniform state laws.

The commission on uniform state laws consists of four appointed commissioners and any persons who have served as appointed commissioners for 20 or more years. Before the first day of June, each odd-numbered year, the governor, the attorney general, and the chief justice of the supreme court shall appoint three persons learned in the law to serve as commissioners for a term of two years, and until their successors are appointed. The fourth appointed commissioner is the revisor of statutes or the revisor's designated assistant. If a vacancy occurs in the commission, the appointing officers shall fill the vacancy for the remainder of the term.

HIST: 1943 c 348 s 1; 1969 c 39 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 68 s 1



Section 3.252 Commissioners to represent state.

3.252 Commissioners to represent state.

The commissioners shall:

(1) represent this state in the National Conference of Commissioners on Uniform State Laws;

(2) examine legal subjects on which uniformity of legislation in the different states is desirable;

(3) ascertain the best means to effect uniformity;

(4) represent Minnesota in conventions of similar commissioners of other states;

(5) cooperate in the consideration and drafting of uniform acts for submission to the legislatures of the several states; and

(6) prepare bills adapting the uniform acts to our statutes for introduction in the legislature.

The commission shall keep a record of all its transactions.

HIST: 1943 c 348 s 2; 1969 c 540 s 1; 1988 c 469 art 1 s 1



Section 3.253 No compensation for commissioners.

3.253 No compensation for commissioners.

The commissioners serve without compensation for services as commissioners.

HIST: 1943 c 348 s 3; 1988 c 469 art 1 s 1



Section 3.254 Expired

3.254 Expired



Section 3.29 Repealed, 1985 c 285 s 54

3.29 Repealed, 1985 c 285 s 54



Section 3.30 Legislative advisory commission.

3.30 Legislative advisory commission.

Subdivision 1. Appropriation; transfers. A general contingent appropriation for each year of the biennium is authorized in the amount the legislature deems sufficient. Additional special contingent appropriations as the legislature deems necessary are authorized. Transfers from the appropriations to the appropriations of the various departments and agencies may be made by the commissioner of finance subject to the following provisions:

(a) Transfers may be authorized by the commissioner of finance not exceeding $5,000 for the same purpose for any quarterly period.

(b) Transfers exceeding $5,000 but not exceeding $10,000 may be authorized by the commissioner of finance with the approval of the governor.

(c) Transfers exceeding $10,000 may be authorized by the governor but no transfer exceeding $10,000 may be made until the governor has consulted the legislative advisory commission and it has made its recommendation on the transfer. Its recommendation is advisory only. Failure or refusal of the commission to make a recommendation is a negative recommendation.

The commissioner of finance shall return to the appropriate contingent account any funds transferred under this subdivision that the commissioner determines are not needed.

Subd. 2. Members; duties. The majority leader of the senate or a designee, the chair of the senate committee on finance, and the chair of the senate division of finance responsible for overseeing the items being considered by the commission, the speaker of the house of representatives or a designee, the chair of the house committee on ways and means, and the chair of the appropriate finance committee, or division of the house committee responsible for overseeing the items being considered by the commissioner, constitute the legislative advisory commission. The division chair of the finance committee in the senate and the division chair of the appropriate finance committee or division in the house shall rotate according to the items being considered by the commission. If any of the members elect not to serve on the commission, the house of which they are members, if in session, shall select some other member for the vacancy. If the legislature is not in session, vacancies in the house membership of the commission shall be filled by the last speaker of the house or, if the speaker is not available, by the last chair of the house rules committee, and by the last senate committee on committees or other appointing authority designated by the senate rules in case of a senate vacancy. The commissioner of finance shall be secretary of the commission and keep a permanent record and minutes of its proceedings, which are public records. The commissioner of finance shall transmit, under section 3.195, a report to the next legislature of all actions of the commission. Members shall receive traveling and subsistence expenses incurred attending meetings of the commission. The commission shall meet from time to time upon the call of the governor or upon the call of the secretary at the request of two or more of its members. A recommendation of the commission must be made at a meeting of the commission unless a written recommendation is signed by all the members entitled to vote on the item.

Subd. 2a. Repealed, 1976 c 231 s 34

Subd. 3. Limitations. This section does not prevent the appropriation of separate contingent funds to the governor and the attorney general or limit their use as authorized by other law.

Subd. 4. Repealed by amendment, 1988 c 469 art 1 s 1

HIST: 1943 c 594 s 1; 1971 c 713 s 1,2; Ex1971 c 48 s 3; 1973 c 492 s 4 subd 2, s 14; 1975 c 271 s 6; 1976 c 149 s 1; 1976 c 231 s 1; 1986 c 444; 1987 c 404 s 60; 1988 c 469 art 1 s 1; 1989 c 139 s 1,2; 1993 c 4 s 2; 1993 c 369 s 35



Section 3.3005 Federal money; expenditure review.

3.3005 Federal money; expenditure review.

Subdivision 1. Definition. As used in this section, the term "state agency" means all agencies in the executive branch of state government, but does not include the Minnesota historical society, the University of Minnesota, or the Minnesota state colleges and universities.

Subd. 2. Governor's request to legislature. A state agency shall not expend money received by it under federal law for any purpose unless a request to spend federal money from that source for that purpose in that fiscal year has been submitted by the governor to the legislature as a part of a budget request submitted during or within ten days before the start of a regular legislative session, or unless specifically authorized by law or as provided by this section. A budget request submitted to the legislature according to this subdivision must be submitted at least 20 days before the deadline set by the legislature for legislative budget committees to act on finance bills.

Subd. 2a. Review of federal funds spending request. Twenty days after a governor's budget request that includes a request to spend federal money is submitted to the legislature under subdivision 2, a state agency may expend money included in that request unless, within the 20-day period, a member of the legislative advisory commission requests further review. If a legislative advisory commission member requests further review of a federal funds spending request, the agency may not expend the federal funds until the request has been satisfied and withdrawn, the expenditure is approved in law, or the regular session of the legislature is adjourned for the year.

Subd. 3. State match. If a request to spend federal money is included in the governor's budget or spending the money is authorized by law but the amount of federal money received requires a state match greater than that included in the budget request or authorized by law, the amount that requires an additional state match may be allotted for expenditure after the requirements of subdivision 5 or 6 are met.

Subd. 3a. Change in purpose. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2a, but the purpose for which the money is to be used changes from the time of the request and approval, the amount may be allotted for expenditure after a revised request is submitted according to subdivision 2 or the requirements of subdivision 5 or 6 are met.

Subd. 3b. Increase in amount. If a request to spend federal money is included in a governor's budget request and approved according to subdivision 2 or 5 and the amount of money available increases after the request is made and authorized, the additional amount may be allotted for expenditure after a revised request is submitted according to subdivision 2, or the requirements of subdivision 5 or 6 are met.

Subd. 4. Interim procedures; urgencies. If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and the availability of money from that source or for that purpose or in that fiscal year could not reasonably have been anticipated and included in the governor's budget request, and an urgency requires that all or part of the money be allotted before the legislature reconvenes or prior to the end of the 20-day period specified in subdivision 2, it may be allotted to a state agency after the requirements of subdivision 5 are met.

Subd. 5. Legislative advisory commission review. Federal money that becomes available under subdivision 3, 3a, 3b, or 4 may be allotted after the commissioner of finance has submitted the request to the members of the legislative advisory commission for their review and recommendation for further review. If a recommendation is not made within ten days, no further review by the legislative advisory commission is required, and the commissioner shall approve or disapprove the request. If a recommendation by any member is for further review the governor shall submit the request to the legislative advisory commission for its review and recommendation. Failure or refusal of the commission to make a recommendation promptly is a negative recommendation.

Subd. 6. Interim procedures; nonurgencies. If federal money becomes available to the state for expenditure after the deadline in subdivision 2 or while the legislature is not in session, and subdivision 4 does not apply, a request to expend the federal money may be submitted by the commissioner of finance to members of the legislative advisory commission for their review and recommendation. This request must be submitted by October 1 of any year. If any member of the commission makes a negative recommendation or a recommendation for further review on a request by October 20 of the same year, the commissioner shall not approve expenditure of that federal money. If a request to expend federal money submitted under this subdivision receives a negative recommendation or a recommendation for further review, the request may be submitted again under subdivision 2. If the members of the commission make a positive recommendation or no recommendation, the commissioner shall approve or disapprove the request and the federal money may be allotted for expenditure.

HIST: Ex1979 c 1 s 14; 1980 c 614 s 35; 1981 c 356 s 250; 1984 c 654 art 2 s 31; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 395 s 18; 1998 c 366 s 14,15; 1999 c 250 art 1 s 35; 1Sp2001 c 10 art 2 s 1-7



Section 3.301 Repealed, 1973 c 598 s 5

3.301 Repealed, 1973 c 598 s 5



Section 3.302 Legislative reference library.

3.302 Legislative reference library.

Subdivision 1. Establishment. A legislative reference library is established under the control of the legislative coordinating commission.

Subd. 2. Collection; purpose. The library shall collect, index, and make available in suitable form information relative to governmental and legislative subjects which will aid members of the legislature to perform their duties in an efficient and economical manner. It shall maintain an adequate collection of public documents of Minnesota and other states. It may enter into loan agreements with other libraries.

Subd. 3. State documents. The library is a depository of all documents published by the state and shall receive them automatically without cost. As used in this chapter, "document" includes any publication issued by the state, constitutional officers, departments, commissions, councils, bureaus, research centers, societies, task forces, including advisory task forces created under section 15.014 or 15.0593, or other agencies supported by state funds, or any publication prepared for the state by private individuals or organizations and issued in print, including all forms of duplicating other than by the use of carbon paper, considered to be of interest or value to the library. Intraoffice or interoffice memos and forms and information concerning only the internal operation of an agency are not included.

Subd. 3a. Identification of documents. For all documents deposited under subdivision 3, the library shall require that the issuing agency supply proper bibliographic identification. The identification shall appear on the title page of each volume and include a complete title, a statement of authorship, the name of the publisher, and the date and place of publication. If possible the document shall be consecutively paged. The issuing agency shall include a statement citing the statute or session law with which the report complies, if there is one.

Subd. 4. Studies and reports. The library may use its collection to prepare studies and reports to provide pertinent information about subjects of concern to members of the legislature. It may publish the studies and reports.

HIST: 1969 c 1130 s 2; 1973 c 598 s 3; 1975 c 271 s 6; 1976 c 30 s 2; 1983 c 255 s 2; 1Sp1985 c 13 s 61; 1988 c 469 art 1 s 1



Section 3.3025 Director of legislative reference library.

3.3025 Director of legislative reference library.

Subdivision 1. The legislative coordinating commission shall appoint a qualified director of the legislative reference library. It shall fix the director's salary if it is not provided by law. The director shall serve at the pleasure of the commission and be reimbursed for necessary travel expenses.

Subd. 2. Subject to the approval of the commission, the director shall employ and may fix the compensation of technical research, clerical, and stenographic assistants as necessary to efficiently discharge the duties imposed upon the office. The director shall procure the necessary furniture and supplies.

Subd. 3. The library shall be kept open during the time provided by law for other state offices. When the legislature is in session, the library shall be kept open at the hours most convenient to members of the legislature.

HIST: 1975 c 252 s 1; 1975 c 271 s 6; 1988 c 469 art 1 s 1



Section 3.3026 Repealed, 1994 c 634 art 1 s 26

3.3026 Repealed, 1994 c 634 art 1 s 26



Section 3.303 Legislative coordinating commission; creation and organization.

3.303 Legislative coordinating commission; creation and organization.

Subdivision 1. The legislative coordinating commission is created to coordinate the legislative activities of the senate and house of representatives.

Subd. 2. The commission consists of the majority leader of the senate, the president of the senate, two senators appointed by the majority leader, the minority leader of the senate, and one senator appointed by the minority leader; and the majority leader of the house of representatives, the speaker of the house of representatives, two representatives appointed by the speaker, the minority leader of the house of representatives, and one representative appointed by the minority leader. Each member shall serve until a successor is named during a regular session following appointment. A vacancy shall be filled for the unexpired term in the same manner as the original appointment.

Subd. 3. The president of the senate and the speaker of the house shall alternate annually as chair of the commission.

Subd. 4. The members of the commission shall serve without compensation but be reimbursed in the same manner as members of standing committees of the senate and the house of representatives.

Subd. 5. The commission shall represent the legislature and assist state agencies to make arrangements to accommodate and appropriately recognize individuals or groups visiting Minnesota as direct or indirect representatives of foreign governments, other states, or subdivisions or agencies of foreign governments or other states and to provide other services determined by the commission.

Subd. 6. The commission may make grants, employ an executive director and other staff, and obtain office space, equipment, and supplies necessary to perform its duties.

HIST: 1973 c 598 s 1; 1975 c 271 s 6; 1Sp1985 c 13 s 62; 1986 c 444; 1987 c 404 s 61; 1988 c 469 art 1 s 1; 1995 c 248 art 2 s 1



Section 3.304 Office of legislative research.

3.304 Office of legislative research.

Subdivision 1. Revisor and legislative reference library; jurisdiction of legislative coordinating commission. The legislative coordinating commission may establish under its jurisdiction and control an office of legislative research and may include within it the office of revisor of statutes and the legislative reference library. The commission may appoint, set salaries for, and delegate authority to, the personnel it deems necessary to perform the functions required.

Subd. 2. Repealed, 1995 c 248 art 2 s 8

Subd. 2a. Joint legislative studies. The legislative coordinating commission shall oversee and coordinate all joint legislative studies mandated by the legislature and may require regular progress reports to the commission and appropriate standing committees of the house of representatives and the senate. Appropriations for all joint legislative studies except those specifically assigned to an existing legislative commission shall be made to the legislative coordinating commission. Responsibility and appropriations for a joint legislative study may be delegated by the legislative coordinating commission to an existing staff office of the house of representatives or senate, a legislative commission, a joint legislative committee or office or a state agency. The office, commission, joint committee, or agency responsible for the study may contract with another agent for assistance.

Subd. 3. State agencies to cooperate with legislative coordinating commission. The legislative coordinating commission may call upon any agency or political subdivision of the state for available data, and the agencies shall cooperate with the commission to the fullest possible extent.

Subd. 4. Repealed, 1975 c 252 s 10

Subd. 5. Expenses of legislative coordinating commission. One-half the expenses of the legislative coordinating commission not including the expenses of the office of the revisor of statutes and the legislative reference library, as determined by the commission, shall be allocated from the legislative expense fund of each house of the legislature to a legislative research account. The expenses of the commission other than the expenses of the office of the revisor of statutes and the legislative reference library, shall be paid from the legislative research account upon vouchers signed by the chair of the commission.

Subd. 6. Repealed, 1975 c 252 s 10

Subd. 7. Repealed, 1975 c 252 s 10

HIST: 1973 c 598 s 2; 1974 c 404 s 1,2; 1975 c 252 s 2-5; 1975 c 271 s 6; 1981 c 356 s 251; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.305 Legislative coordinating commission; bicameral legislative administration.

3.305 Legislative coordinating commission; bicameral legislative administration.

Subdivision 1. Definitions. (a) "Legislative commission" means a joint commission, committee, or other entity in the legislative branch composed exclusively of members of the senate and the house of representatives.

(b) "Joint offices" means the revisor of statutes, legislative reference library, the office of legislative auditor, and any other joint legislative service office.

Subd. 1a. Approval of budgets; compensation. The budget request of a legislative commission or joint office shall be submitted to the legislative coordinating commission for review and approval before its submission to the appropriate fiscal committees of the senate and the house of representatives. In reviewing the budgets, the legislative coordinating commission shall evaluate and make recommendations on how to improve the efficiency and effectiveness of bicameral support functions and services and on whether there is a continuing need for the various legislative commissions. The executive director of the legislative coordinating commission shall recommend and the commission shall establish the compensation of all employees of any legislative commission or joint office, except classified employees of the legislative audit commission.

Subd. 2. Transfers. The legislative coordinating commission may transfer unobligated balances among general fund appropriations to the legislature.

Subd. 3. Employees. All employees of legislative commissions and joint offices are employees of the legislature in the unclassified service of the state, except classified employees in the legislative auditor's office.

Subd. 4. Administrative staff for commissions. The executive director of the legislative coordinating commission shall provide and manage office space and equipment and hire, supervise, and manage all administrative, clerical, and secretarial staff for all legislative commissions, except the legislative advisory commission and the legislative audit commission.

Subd. 5. Geographic information systems. The executive director of the legislative coordinating commission shall maintain a geographic information systems office. The office shall maintain the data, facilities, and technical capacity to draw electoral district boundaries. The legislative coordinating commission shall establish procedures to provide members of the house and senate with geographic information and mapping services on request.

Subd. 6. Bicameral working groups. The legislative coordinating commission may establish joint commissions, committees, subcommittees, task forces, and similar bicameral working groups to assist and advise the coordinating commission in carrying out its duties. The customary appointing authority in each house shall appoint the members of any such entity. The coordinating commission may delegate to an entity, in writing, specific powers and duties of the coordinating commission. All entities established by the commission under this subdivision expire on January 1 of each odd-numbered year, unless renewed by affirmative action of the commission.

Subd. 7. Membership on legislative commissions. The appointment of a member to a legislative commission, except a member serving ex officio, is rendered void by three unexcused absences of the member from the meetings of the commission. If an appointment becomes void, the legislative commission shall notify the appointing authority of this and request another appointment.

Subd. 8. Rule review. Upon written request of two or more of its members or five or more members of the legislature, the legislative coordinating commission shall review a state agency rule as defined in section 14.02, subdivision 4. The commission may perform this review by holding one or more commission meetings or by establishing a bicameral group as provided in subdivision 6 to hold these meetings.

HIST: 1978 c 548 s 1; 1983 c 299 s 1; 1988 c 469 art 1 s 1; 1992 c 513 art 4 s 25; 1995 c 248 art 2 s 2; 1997 c 187 art 5 s 1



Section 3.3056 Committees; task forces.

3.3056 Committees; task forces.

A legislative commission may appoint legislators to a committee, subcommittee, or task force to assist and advise the commission in carrying out its duties. With the consent of the speaker of the house of representatives and the subcommittee on committees of the senate, a commission may appoint legislators who are not members of the commission to the committee, subcommittee, or task force. The legislative commission must pay for any expenses of the committee, subcommittee, or task force out of funds appropriated to the legislative commission.

HIST: 1996 c 470 s 1



Section 3.31 Repealed, 1969 c 1130 s 4 subd 6

3.31 Repealed, 1969 c 1130 s 4 subd 6



Section 3.32 Repealed, 1969 c 1130 s 4 subd 6

3.32 Repealed, 1969 c 1130 s 4 subd 6



Section 3.33 Repealed, 1969 c 1130 s 4 subd 6

3.33 Repealed, 1969 c 1130 s 4 subd 6



Section 3.34 Repealed, 1969 c 1130 s 4 subd 6

3.34 Repealed, 1969 c 1130 s 4 subd 6



Section 3.35 Repealed, 1969 c 1130 s 4 subd 6

3.35 Repealed, 1969 c 1130 s 4 subd 6



Section 3.351 Expired, 1980 c 579 s 34

3.351 Expired, 1980 c 579 s 34



Section 3.36 Repealed, 1969 c 1130 s 4 subd 6

3.36 Repealed, 1969 c 1130 s 4 subd 6



Section 3.37 Repealed, 1969 c 1130 s 4 subd 6

3.37 Repealed, 1969 c 1130 s 4 subd 6



Section 3.38 Repealed, 1969 c 1130 s 4 subd 6

3.38 Repealed, 1969 c 1130 s 4 subd 6



Section 3.39 Repealed, 1969 c 1130 s 4 subd 6

3.39 Repealed, 1969 c 1130 s 4 subd 6



Section 3.40 Expired

3.40 Expired



Section 3.41 Repealed, 1951 c 37 s 1

3.41 Repealed, 1951 c 37 s 1



Section 3.42 Expired, 1953 c 749 s 26

3.42 Expired, 1953 c 749 s 26



Section 3.421 Repealed, 1973 c 660 s 1

3.421 Repealed, 1973 c 660 s 1



Section 3.43 Expired, 1953 c 749 s 26

3.43 Expired, 1953 c 749 s 26



Section 3.431 Repealed, 1973 c 660 s 1

3.431 Repealed, 1973 c 660 s 1



Section 3.44 Expired, 1953 c 749 s 26

3.44 Expired, 1953 c 749 s 26



Section 3.441 Repealed, 1973 c 660 s 1

3.441 Repealed, 1973 c 660 s 1



Section 3.45 Expired, 1953 c 749 s 26

3.45 Expired, 1953 c 749 s 26



Section 3.451 Repealed, 1973 c 660 s 1

3.451 Repealed, 1973 c 660 s 1



Section 3.46 Expired, 1953 c 749 s 26

3.46 Expired, 1953 c 749 s 26



Section 3.461 Repealed, 1973 c 660 s 1

3.461 Repealed, 1973 c 660 s 1



Section 3.47 Expired, 1953 c 749 s 26

3.47 Expired, 1953 c 749 s 26



Section 3.471 Repealed, 1973 c 660 s 1

3.471 Repealed, 1973 c 660 s 1



Section 3.472 Repealed, 1983 c 301 s 235

3.472 Repealed, 1983 c 301 s 235



Section 3.48 Expired, 1953 c 749 s 26

3.48 Expired, 1953 c 749 s 26



Section 3.49 Expired, 1953 c 749 s 26

3.49 Expired, 1953 c 749 s 26



Section 3.50 Expired, 1953 c 749 s 26

3.50 Expired, 1953 c 749 s 26



Section 3.51 Expired, 1953 c 749 s 26

3.51 Expired, 1953 c 749 s 26



Section 3.52 Expired, 1953 c 749 s 26

3.52 Expired, 1953 c 749 s 26



Section 3.53 Expired, 1953 c 749 s 26

3.53 Expired, 1953 c 749 s 26



Section 3.54 Expired, 1953 c 749 s 26

3.54 Expired, 1953 c 749 s 26



Section 3.55 Expired, 1953 c 749 s 26

3.55 Expired, 1953 c 749 s 26



Section 3.56 Expired, 1953 c 749 s 26

3.56 Expired, 1953 c 749 s 26



Section 3.57 Expired, 1953 c 749 s 26

3.57 Expired, 1953 c 749 s 26



Section 3.58 Expired, 1953 c 749 s 26

3.58 Expired, 1953 c 749 s 26



Section 3.59 Expired, 1953 c 749 s 26

3.59 Expired, 1953 c 749 s 26



Section 3.60 Expired, 1953 c 749 s 26

3.60 Expired, 1953 c 749 s 26



Section 3.61 Expired, 1953 c 749 s 26

3.61 Expired, 1953 c 749 s 26



Section 3.62 Expired, 1953 c 749 s 26

3.62 Expired, 1953 c 749 s 26



Section 3.63 Expired, 1953 c 749 s 26

3.63 Expired, 1953 c 749 s 26



Section 3.64 Expired, 1953 c 749 s 26

3.64 Expired, 1953 c 749 s 26



Section 3.65 Expired, 1953 c 749 s 26

3.65 Expired, 1953 c 749 s 26



Section 3.66 Repealed, 1976 c 331 s 42

3.66 Repealed, 1976 c 331 s 42



Section 3.67 Repealed, 1976 c 331 s 42

3.67 Repealed, 1976 c 331 s 42



Section 3.68 Repealed, 1976 c 331 s 42

3.68 Repealed, 1976 c 331 s 42



Section 3.69 Repealed, 1976 c 331 s 42

3.69 Repealed, 1976 c 331 s 42



Section 3.70 Repealed, 1976 c 331 s 42

3.70 Repealed, 1976 c 331 s 42



Section 3.71 Repealed, 1976 c 331 s 42

3.71 Repealed, 1976 c 331 s 42



Section 3.72 Repealed, 1976 c 331 s 42

3.72 Repealed, 1976 c 331 s 42



Section 3.73 Repealed, 1969 c 886 s 8

3.73 Repealed, 1969 c 886 s 8



Section 3.731 Repealed, 1971 c 962 s 12 subd 3

3.731 Repealed, 1971 c 962 s 12 subd 3



Section 3.7311 Repealed, 1976 c 331 s 42

3.7311 Repealed, 1976 c 331 s 42



Section 3.732 Settlement of claims.

3.732 Settlement of claims.

Subdivision 1. Definitions. As used in this section and section 3.736 the terms defined in this section have the meanings given them.

(1) "State" includes each of the departments, boards, agencies, commissions, courts, and officers in the executive, legislative, and judicial branches of the state of Minnesota and includes but is not limited to the housing finance agency, the higher education services office, the higher education facilities authority, the health technology advisory committee, the armory building commission, the zoological board, the iron range resources and rehabilitation board, the state agricultural society, the University of Minnesota, the Minnesota state colleges and universities, state hospitals, and state penal institutions. It does not include a city, town, county, school district, or other local governmental body corporate and politic.

(2) "Employee of the state" means all present or former officers, members, directors, or employees of the state, members of the Minnesota national guard, members of a bomb disposal unit approved by the commissioner of public safety and employed by a municipality defined in section 466.01 when engaged in the disposal or neutralization of bombs or other similar hazardous explosives, as defined in section 299C.063, outside the jurisdiction of the municipality but within the state, or persons acting on behalf of the state in an official capacity, temporarily or permanently, with or without compensation. It does not include either an independent contractor or members of the Minnesota national guard while engaged in training or duty under United States Code, title 10, or title 32, section 316, 502, 503, 504, or 505, as amended through December 31, 1983. Notwithstanding sections 43A.02 and 611.263, for purposes of this section and section 3.736 only, "employee of the state" includes a district public defender or assistant district public defender in the second or fourth judicial district and a member of the health technology advisory committee.

(3) "Scope of office or employment" means that the employee was acting on behalf of the state in the performance of duties or tasks lawfully assigned by competent authority.

(4) "Judicial branch" has the meaning given in section 43A.02, subdivision 25.

Subd. 2. Claims of $7,000 or less. The head of each department or agency of the state, or a designee, acting on behalf of the state, shall attempt to determine, adjust and settle, at any time, any claim for money damages of $7,000 or less against the state for injury to or loss of property or personal injury or death caused by an act or omission of any employee of the state while acting within the scope of office or employment, under circumstances where the state, if a private person, would be liable to the claimant. The settlement is final and conclusive on all officers of the state, unless procured by fraud. The acceptance by the claimant of a settlement is final and conclusive on the claimant and constitutes a complete release of any claim against the state and the employee of the state whose act or omission gave rise to the claim, by reason of the same subject matter.

Subd. 3. Attorney general approval. A settlement made under this section is not valid unless it is supported by a claim in writing, and is approved in writing by the attorney general as to its form and legality. The claim shall be in the form that the attorney general prescribes.

Subd. 4. Repealed, 1978 c 793 s 98

Subd. 5. Action in court. Nothing in this section is to be construed to deny a claimant who is not paid under this section from bringing an action at law in the courts of this state.

Subd. 6. Settlement. The head of each department or agency, or a designee, acting on behalf of the state, may enter into structured settlements, through the negotiation, creation, and use of annuities or similar financial plans for claimants, to resolve claims arising from the alleged negligence of the state, its agencies, or employees. Sections 16C.03, subdivision 4, 16C.05, and 16C.06 do not apply to the state's selection of and contracts with structured settlement consultants or purveyors of structured settlement plans.

HIST: 1971 c 962 s 13; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1974 c 557 s 8-10; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 331 s 30-32; 1978 c 669 s 1; 1983 c 193 s 1; 1983 c 258 s 9; 1983 c 301 s 58; 1984 c 619 s 10; 1985 c 166 s 1; 1Sp1985 c 13 s 374; 1986 c 444; 1987 c 7 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 1; 1988 c 602 s 1; 1988 c 717 s 1; 1989 c 335 art 3 s 1; 1993 c 146 art 2 s 8; 1993 c 345 art 5 s 1; 1995 c 212 art 3 s 59; 1995 c 226 art 4 s 1; 1996 c 395 s 18; 1997 c 17 s 3; 1998 c 386 art 2 s 3



Section 3.735 Repealed, 1976 c 331 s 42

3.735 Repealed, 1976 c 331 s 42



Section 3.736 Tort claims.

3.736 Tort claims.

Subdivision 1. General rule. The state will pay compensation for injury to or loss of property or personal injury or death caused by an act or omission of an employee of the state while acting within the scope of office or employment or a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, under circumstances where the state, if a private person, would be liable to the claimant, whether arising out of a governmental or proprietary function. Nothing in this section waives the defense of judicial or legislative immunity except to the extent provided in subdivision 8.

Subd. 2. Procedure. Claims of various kinds shall be considered and paid only in accordance with the statutory procedures provided. If there is no other applicable statute, a claim shall be brought under this section as a civil action in the courts of the state.

Subd. 3. Exclusions. Without intent to preclude the courts from finding additional cases where the state and its employees should not, in equity and good conscience, pay compensation for personal injuries or property losses, the legislature declares that the state and its employees are not liable for the following losses:

(a) a loss caused by an act or omission of a state employee exercising due care in the execution of a valid or invalid statute or rule;

(b) a loss caused by the performance or failure to perform a discretionary duty, whether or not the discretion is abused;

(c) a loss in connection with the assessment and collection of taxes;

(d) a loss caused by snow or ice conditions on a highway or public sidewalk that does not abut a publicly owned building or a publicly owned parking lot, except when the condition is affirmatively caused by the negligent acts of a state employee;

(e) a loss caused by wild animals in their natural state, except as provided in section 3.7371;

(f) a loss other than injury to or loss of property or personal injury or death;

(g) a loss caused by the condition of unimproved real property owned by the state, which means land that the state has not improved, state land that contains idled or abandoned mine pits or shafts, and appurtenances, fixtures, and attachments to land that the state has neither affixed nor improved;

(h) a loss involving or arising out of the use or operation of a recreational motor vehicle, as defined in section 84.90, subdivision 1, within the right-of-way of a trunk highway, as defined in section 160.02, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(i) a loss incurred by a user arising from the construction, operation, or maintenance of the outdoor recreation system, as defined in section 86A.04, or for a loss arising from the construction, operation, maintenance, or administration of grants-in-aid trails as defined in section 85.018, or for a loss arising from the construction, operation, or maintenance of a water access site created by the iron range resources and rehabilitation board, except that the state is liable for conduct that would entitle a trespasser to damages against a private person. For the purposes of this clause, a water access site, as defined in section 86A.04 or created by the iron range resources and rehabilitation board, that provides access to an idled, water filled mine pit, also includes the entire water filled area of the pit and, further, includes losses caused by the caving or slumping of the mine pit walls;

(j) a loss of benefits or compensation due under a program of public assistance or public welfare, except if state compensation for loss is expressly required by federal law in order for the state to receive federal grants-in-aid;

(k) a loss based on the failure of a person to meet the standards needed for a license, permit, or other authorization issued by the state or its agents;

(l) a loss based on the usual care and treatment, or lack of care and treatment, of a person at a state hospital or state corrections facility where reasonable use of available appropriations has been made to provide care;

(m) loss, damage, or destruction of property of a patient or inmate of a state institution;

(n) a loss for which recovery is prohibited by section 169A.48, subdivision 2;

(o) a loss caused by an aeration, bubbler, water circulation, or similar system used to increase dissolved oxygen or maintain open water on the ice of public waters, that is operated under a permit issued by the commissioner of natural resources;

(p) a loss incurred by a visitor to the Minnesota zoological garden, except that the state is liable for conduct that would entitle a trespasser to damages against a private person;

(q) a loss arising out of a person's use of a logging road on public land that is maintained exclusively to provide access to timber on that land by harvesters of the timber, and is not signed or otherwise held out to the public as a public highway; and

(r) a loss incurred by a user of property owned, leased, or otherwise controlled by the Minnesota National Guard or the department of military affairs, except that the state is liable for conduct that would entitle a trespasser to damages against a private person.

The state will not pay punitive damages.

Subd. 4. Limits. The total liability of the state and its employees acting within the scope of their employment on any tort claim shall not exceed:

(a) $300,000 when the claim is one for death by wrongful act or omission and $300,000 to any claimant in any other case;

(b) $750,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 1998, and before January 1, 2000; or

(c) $1,000,000 for any number of claims arising out of a single occurrence, for claims arising on or after January 1, 2000.

If the amount awarded to or settled upon multiple claimants exceeds the applicable limit under clause (b) or (c), any party may apply to the district court to apportion to each claimant a proper share of the amount available under the applicable limit under clause (b) or (c). The share apportioned to each claimant shall be in the proportion that the ratio of the award or settlement bears to the aggregate awards and settlements for all claims arising out of the occurrence.

The limitation imposed by this subdivision on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

Subd. 4a. Securities claims limits. The total liability of the state and its employees acting within the scope of their employment on any claim of whatever matter arising from the issuance and sale of securities by the state shall not exceed:

(a) $100,000 to any one person or

(b) $500,000 to all claimants in respect of the securities of the same series.

The limitations in clauses (a) and (b) shall not affect the obligation of the issuing state entity to pay the indebtedness under the securities in accordance with their terms and from the sources pledged to their payment.

Subd. 5. Notice required. Except as provided in subdivision 6, every person, whether plaintiff, defendant or third party plaintiff or defendant, who claims compensation from the state or a state employee acting within the scope of employment for or on account of any loss or injury shall present to the attorney general or, in the case of a claim against the University of Minnesota, to the person designated by the regents of the university as the university attorney, and any state employee from whom the claimant will seek compensation, within 180 days after the alleged loss or injury is discovered, a notice stating its time, place and circumstances, the names of any state employees known to be involved, and the amount of compensation or other relief demanded. Actual notice of sufficient facts to reasonably put the state or its insurer on notice of a possible claim complies with the notice requirements of this section. Failure to state the amount of compensation or other relief demanded does not invalidate the notice, but the claimant shall furnish full information available regarding the nature and extent of the injuries and damages within 15 days after demand by the state. The time for giving the notice does not include the time during which the person injured is incapacitated by the injury from giving the notice.

Subd. 6. Claims for wrongful death; notice. When the claim is one for death by wrongful act or omission, the notice may be presented by the personal representative, surviving spouse, or next of kin, or the consular officer of the foreign country of which the deceased was a citizen, within one year after the alleged injury or loss resulting in the death. If the person for whose death the claim is made has presented a notice that would have been sufficient had the person lived, an action for wrongful death may be brought without additional notice.

Subd. 7. Payment. A state agency, including an entity defined as part of the state in section 3.732, subdivision 1, clause (1), incurring a tort claim judgment or settlement obligation or whose employees acting within the scope of their employment incur the obligation shall seek approval to make payment by submitting a written request to the commissioner of finance. The request shall contain a description of the tort claim that causes the request, specify the amount of the obligation and be accompanied by copies of judgments, settlement agreements or other documentation relevant to the obligation for which the agency seeks payment. Upon receipt of the request and review of the claim, the commissioner of finance shall determine the proper appropriation from which to make payment. If there is enough money in an appropriation or combination of appropriations to the agency for its general operations and management to pay the claim without unduly hindering the operation of the agency, the commissioner shall direct that payment be made from that source. Claims relating to activities paid for by appropriations of dedicated receipts shall be paid from those appropriations if practicable. On determining that an agency has sufficient money in these appropriations to pay only part of a claim, the commissioner shall pay the remainder of the claim from the money appropriated to the commissioner for the purpose. On determining that the agency does not have enough money to pay any part of the claim, the commissioner shall pay all of the claim from money appropriated to the commissioner for the purpose. Payment shall be made only upon receipt of a written release by the claimant in a form approved by the attorney general, or the person designated as the university attorney, as the case may be.

No attachment or execution shall issue against the state.

Subd. 8. Liability insurance. A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. Procurement of the insurance is a waiver of the limits of governmental liability under subdivisions 4 and 4a only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Guarantee Fund, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under section 16B.85, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

Subd. 9. Indemnification. The state shall defend, save harmless, and indemnify any employee of the state against expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any tort, civil, or equitable claim or demand, or expenses, attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the employee in connection with any claim or demand arising from the issuance and sale of securities by the state, whether groundless or otherwise, arising out of an alleged act or omission occurring during the period of employment if the employee provides complete disclosure and cooperation in the defense of the claim or demand and if the employee was acting within the scope of employment. Except for elected employees, an employee is conclusively presumed to have been acting within the scope of employment if the employee's appointing authority issues a certificate to that effect. This determination may be overruled by the attorney general. The determination of whether an employee was acting within the scope of employment is a question of fact to be determined by the trier of fact based upon the circumstances of each case:

(i) in the absence of a certification,

(ii) if a certification is overruled by the attorney general,

(iii) if an unfavorable certification is made, or

(iv) with respect to an elected official.

The absence of the certification or an unfavorable certification is not evidence relevant to a determination by the trier of fact. It is the express intent of this provision to defend, save harmless, and indemnify any employee of the state against the full amount of any final judgment rendered by a court of competent jurisdiction arising from a claim or demand described herein, regardless of whether the limitations on liability specified in subdivision 4 or 4a are, for any reason, found to be inapplicable. This subdivision does not apply in case of malfeasance in office or willful or wanton actions or neglect of duty, nor does it apply to expenses, attorneys' fees, judgments, fines, and amounts paid in settlement of claims for proceedings brought by or before responsibility or ethics boards or committees.

Subd. 9a. Peace officer indemnification. The state shall defend, save harmless, and indemnify a peace officer who is not acting on behalf of a private employer and who is acting in good faith under section 629.40, subdivision 4, the same as if the officer were an employee of the state.

Subd. 10. Judgment as bar. The judgment in an action under this section is a complete bar to any action by the claimant, by reason of the same subject matter, against the state employee whose act or omission gave rise to the claim.

Subd. 11. Statute of limitation. The statute of limitations for all tort claims brought against the state is as provided in chapter 541 and other laws.

HIST: 1976 c 331 s 33; 1978 c 669 s 2,3; 1978 c 793 s 32; 1982 c 423 s 1; 1983 c 331 s 1; 1985 c 84 s 1,2; 1985 c 166 s 2,3; 1985 c 248 s 70; 1Sp1985 c 13 s 64; 1Sp1985 c 16 art 1 s 1; 1986 c 444; 1986 c 455 s 1,2; 1987 c 184 s 1; 1987 c 373 s 1; 1988 c 469 art 1 s 1; 1988 c 530 s 2; 1989 c 331 s 1; 1990 c 594 art 1 s 39; 1991 c 313 s 1; 1992 c 513 art 4 s 26; 1997 c 210 s 1; 1997 c 249 s 1; 2000 c 373 s 1; 2000 c 478 art 2 s 7



Section 3.7365 Legal counsel; reimbursement.

3.7365 Legal counsel; reimbursement.

If reimbursement is requested by the officer or employee, a state department or agency may reimburse a state officer or employee for any reasonable costs and reasonable attorney's fees incurred by the person to defend charges of a criminal nature brought against the person that arose out of the reasonable and lawful performance of duties for the state.

HIST: 1998 c 362 s 8



Section 3.737 Livestock owners; compensation for destroyed or crippled animals.

3.737 Livestock owners; compensation for destroyed or crippled animals.

Subdivision 1. Compensation required. (a) Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a livestock owner shall be compensated by the commissioner of agriculture for livestock that is destroyed by a gray wolf or is so crippled by a gray wolf that it must be destroyed. The owner is entitled to the fair market value of the destroyed livestock as determined by the commissioner, upon recommendation of a university extension agent or a conservation officer.

(b) Either the agent or the conservation officer must make a personal inspection of the site. The agent or the conservation officer must take into account factors in addition to a visual identification of a carcass when making a recommendation to the commissioner. The commissioner, upon recommendation of the agent or conservation officer, shall determine whether the livestock was destroyed by a gray wolf and any deficiencies in the owner's adoption of the best management practices developed in subdivision 5. The commissioner may authorize payment of claims only if the agent or the conservation officer has recommended payment. The owner shall file a claim on forms provided by the commissioner and available at the university extension agent's office.

Subd. 2. Deduction from payment. Payments made under this section shall be reduced by amounts received by the owner as proceeds from an insurance policy covering livestock losses, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 3. Rules. The commissioner shall adopt and may amend rules to carry out this section which shall include: methods of valuation of livestock destroyed; criteria for determination of the cause for livestock loss; notice requirements by the owner of destroyed livestock; and other matters determined necessary by the commissioner to carry out this section.

Subd. 4. Payment, denial of compensation. (a) If the commissioner finds that the livestock owner has shown that the loss of the livestock was likely caused by a gray wolf, the commissioner shall pay compensation as provided in this section and in the rules of the department.

(b) For a gray wolf depredation claim submitted by a livestock owner after September 1, 1999, the commissioner shall, based on the report from the university extension agent and conservation officer, evaluate the claim for conformance with the best management practices developed by the commissioner in subdivision 5. The commissioner must provide to the livestock owner an itemized list of any deficiencies in the livestock owner's adoption of best management practices that were noted in the university extension agent's or conservation officer's report.

(c) If the commissioner denies compensation claimed by an owner under this section, the commissioner shall issue a written decision based upon the available evidence. It shall include specification of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision shall be mailed to the owner.

(d) A decision to deny compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but may be reviewed upon a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days of the filing.

Subd. 5. Gray wolf best management practices. By September 1, 1999, the commissioner must develop best management practices to prevent gray wolf depredation on livestock farms. The commissioner shall periodically update the best management practices when new practices are found by the commissioner to prevent gray wolf depredation on livestock farms. The commissioner must provide an updated copy of the best management practices for gray wolf depredation to all livestock owners who are still engaged in livestock farming and have previously submitted livestock claims under this section.

HIST: 1977 c 450 s 4; 1982 c 424 s 130; 1982 c 629 s 1; 1983 c 247 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1998 c 401 s 11-13; 2000 c 463 s 1,22

* NOTE: The amendment to subdivision 1 by Laws 2000, chapter *463, section 1, is effective July 1, 2001. Laws 2000, chapter *463, section 24.



Section 3.7371 Compensation for crop damage caused by elk.

3.7371 Compensation for crop damage caused by elk.

Subdivision 1. Authorization. Notwithstanding section 3.736, subdivision 3, paragraph (e), or any other law, a person who owns an agricultural crop shall be compensated by the commissioner of agriculture for an agricultural crop that is damaged or destroyed by elk as provided in this section.

Subd. 2. Claim form. The crop owner must prepare a claim on forms provided by the commissioner and available at the county extension agent's office. The claim form must be filed with the commissioner. A claim form may not be filed for crop damage or destruction that occurs before June 3, 1987.

Subd. 3. Compensation. The crop owner is entitled to the target price or the market price, whichever is greater, of the damaged or destroyed crop plus adjustments for yield loss determined according to agricultural stabilization and conservation service programs for individual farms, adjusted annually, as determined by the commissioner, upon recommendation of the county extension agent for the owner's county. The commissioner, upon recommendation of the agent, shall determine whether the crop damage or destruction is caused by elk and, if so, the amount of the crop that is damaged or destroyed. In any calendar year, a crop owner may not be compensated for a damaged or destroyed crop that is less than $100 in value and may be compensated up to $20,000, as determined under this section, if normal harvest procedures for the area are followed.

Subd. 4. Insurance deduction. Payments authorized by this section must be reduced by amounts received by the owner as proceeds from an insurance policy covering crop losses, or from any other source for the same purpose including, but not limited to, a federal program.

Subd. 5. Decision on claims; opening land to hunting. If the commissioner finds that the crop owner has shown that the damage or destruction of the owner's crop was caused more probably than not by elk, the commissioner shall pay compensation as provided in this section and the rules of the commissioner. Total compensation to all claimants shall not exceed the amount of funds appropriated for Laws 1987, chapter 373. A crop owner who receives compensation under this section may, by written permission, permit hunting on the land at the landowner's discretion.

Subd. 6. Denial of claim; appeal. (a) If the commissioner denies compensation claimed by a crop owner under this section, the commissioner shall issue a written decision based upon the available evidence including a statement of the facts upon which the decision is based and the conclusions on the material issues of the claim. A copy of the decision must be mailed to the crop owner.

(b) A decision denying compensation claimed under this section is not subject to the contested case review procedures of chapter 14, but a crop owner may have the claim reviewed in a trial de novo in a court in the county where the loss occurred. The decision of the court may be appealed as in other civil cases. Review in court may be obtained by filing a petition for review with the administrator of the court within 60 days following receipt of a decision under this section. Upon the filing of a petition, the administrator shall mail a copy to the commissioner and set a time for hearing within 90 days after the filing.

Subd. 7. Rules. The commissioner shall adopt rules and may adopt emergency rules and amend rules to carry out this section. The rules must include:

(1) methods of valuation of crops damaged or destroyed;

(2) criteria for determination of the cause of the crop damage or destruction;

(3) notice requirements by the owner of the damaged or destroyed crop; and

(4) any other matters determined necessary by the commissioner to carry out this section.

HIST: 1987 c 373 s 2; 1988 c 469 art 1 s 1; 1995 c 33 s 1



Section 3.738 Injury or death of patient or inmate.

3.738 Injury or death of patient or inmate.

Subdivision 1. Legislative authority. Claims and demands arising out of injury to or death of a patient of a state institution under the control of the commissioner of human services or the veterans homes board of directors or an inmate of a state correctional facility while performing assigned duties shall be presented to, heard, and determined by the legislature.

Subd. 2. Evaluation of claims. Claims that are approved under this section shall be paid pursuant to legislative appropriation following evaluation of each claim by the appropriate committees of the senate and house of representatives. Compensation will not be paid for pain and suffering.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies.

HIST: 1977 c 450 s 6; 1979 c 260 s 1; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1; 1993 c 155 s 1; 1999 c 169 s 6



Section 3.739 Injury or death of conditionally released inmate.

3.739 Injury or death of conditionally released inmate.

Subdivision 1. Permissible claims. Claims and demands arising out of the circumstances described in this subdivision shall be presented to, heard, and determined as provided in subdivision 2:

(1) an injury to or death of an inmate of a state, regional, or local correctional facility or county jail who has been conditionally released and ordered to perform compensated or uncompensated work for a state agency, a political subdivision or public corporation of this state, a nonprofit educational, medical, or social service agency, or a private business or individual, as a condition of the release, while performing the work;

(2) an injury to or death of a person sentenced by a court, granted a suspended sentence by a court, or subject to a court disposition order, and who, under court order, is performing work (a) in restitution, (b) in lieu of or to work off fines or court ordered costs, (c) in lieu of incarceration, or (d) as a term or condition of a sentence, suspended sentence, or disposition order, while performing the work;

(3) an injury to or death of a person, who has been diverted from the court system and who is performing work as described in paragraph (1) or (2) under a written agreement signed by the person, and if a juvenile, by a parent or guardian; and

(4) an injury to or death of any person caused by an individual who was performing work as described in paragraph (1), (2), or (3).

Subd. 2. Evaluation and payment of claims. Claims of $500 or less subject to this section shall be investigated by the state or local agency responsible for supervising the work to determine if the claim is valid and if the loss is covered by the claimant's insurance. The investigating agency shall submit all appropriate claims to the department of corrections. Subject to the limitations contained in subdivision 2a, the department shall pay the portion of an approved claim that is not covered by the claimant's insurance. This payment shall be made within a reasonable time. On or before the first day of each legislative session, the department shall submit to the appropriate committees of the senate and the house of representatives a list of the claims paid by it during the preceding calendar year and shall be reimbursed by legislative appropriation for the claims paid. For the purposes of this paragraph, in the case of a juvenile claimant the term "claimant's insurance" includes the insurance of the juvenile's parents if the juvenile is covered by the insurance.

A claim in excess of $500, and a claim that was not paid by the department may be presented to, heard, and determined by the appropriate committees of the senate and the house of representatives and, if approved, shall be paid pursuant to legislative claims procedure.

No juvenile claimant receiving payment under this section may be identified by name either in the list of claimants submitted by the department or in the legislative appropriation.

Subd. 2a. Limitations. Compensation paid under this section is limited to reimbursement for medical expenses and compensation for permanent total disability, permanent partial disability, or death. Reimbursement for medical expenses under this section is limited to the amount which would be payable for the same expenses under the medical assistance program authorized under chapter 256B. No compensation shall be paid under this section for pain and suffering. Payments made under this section shall be reduced by any proceeds received by the claimant or the medical care provider from any insurance policy covering the loss. For the purposes of this section, "insurance policy" does not include the medical assistance program authorized under chapter 256B or the general assistance medical care program authorized under chapter 256D.

Subd. 3. Exclusive remedy. The procedure established by this section is exclusive of all other legal, equitable, and statutory remedies against the state, its political subdivisions, or employees of the state or its political subdivisions.

HIST: 1979 c 260 s 2; 1984 c 513 s 1-3; 1985 c 242 s 1-3; 1986 c 444; 1988 c 469 art 1 s 1; 1996 c 360 s 7,8; 1998 c 367 art 9 s 1; 1999 c 126 s 1; 1999 c 169 s 7; 2000 c 260 s 1



Section 3.74 Expired

3.74 Expired



Section 3.741 Expired

3.741 Expired



Section 3.742 Expired

3.742 Expired



Section 3.743 Expired

3.743 Expired



Section 3.744 Expired

3.744 Expired



Section 3.745 Expired

3.745 Expired



Section 3.746 Expired

3.746 Expired



Section 3.747 Expired

3.747 Expired



Section 3.748 Expired

3.748 Expired



Section 3.749 Legislative claims; filing fee.

3.749 Legislative claims; filing fee.

A person filing a claim with the joint senate-house of representatives subcommittee on claims must pay a filing fee of $5. The money must be deposited by the clerk of the subcommittee in the state treasury and credited to the general fund. A claimant who is successful in obtaining an award from the subcommittee shall be reimbursed for the fee paid.

HIST: 1994 c 620 s 1



Section 3.75 Repealed, 1969 c 1066 s 19 subd 2

3.75 Repealed, 1969 c 1066 s 19 subd 2



Section 3.751 Contract claims.

3.751 Contract claims.

Subdivision 1. Waiver of immunity. When a controversy arises out of a contract for work, services, the delivery of goods, debt obligations of the state incurred under article XI of the Minnesota Constitution, or revenue obligations of a retirement fund incurred under section 356.89 entered into by a state agency through established procedure, in respect to which controversy a party to the contract would be entitled to redress against the state in a court, if the state were suable, and no claim against the state has been made in a bill pending in the legislature for the same redress against it, the state waives immunity from suit in connection with the controversy and confers jurisdiction on the district court to determine it in the manner provided for civil actions in the district court. Only a party to the contract may bring action against the state.

Subd. 2. Limitation of action. No action shall be maintained unless it is commenced within 90 days after the plaintiff has been furnished by the state with a final estimate under the contract, or, at the election of the plaintiff, within six months after the work provided for under the contract is completed.

Subd. 3. Venue; procedure. The action may be brought in the district court in the county where the cause of action or some part of it arose or in the district court in Ramsey county. The action shall be commenced by filing a complaint with the administrator of court and serving a summons and copy of the complaint upon the attorney general at the state capitol. The state shall have 40 days from the date of the service to serve an answer upon the plaintiff. The action shall proceed in the district court as other actions at law.

Subd. 4. Appeal. An appeal from a final order or judgment in the action may be taken as in other civil cases.

Subd. 5. Trunk highways. This section does not apply to controversies arising out of a contract to construct or repair a state trunk highway.

HIST: 1961 c 453 s 4; 1975 c 271 s 6; 1976 c 331 s 34; 1Sp1982 c 3 s 1; 1983 c 247 s 3; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 469 art 1 s 1; 1999 c 222 art 22 s 1



Section 3.752 Repealed, 1976 c 331 s 42

3.752 Repealed, 1976 c 331 s 42



Section 3.753 Repealed, 1976 c 331 s 42

3.753 Repealed, 1976 c 331 s 42



Section 3.754 Budget requests; property improvement claims.

3.754 Budget requests; property improvement claims.

All state departments and agencies including the board of trustees of the Minnesota state colleges and universities shall include in their budget requests the amounts necessary to reimburse counties and municipalities for claims involving assessments for improvements benefiting state-owned property in their communities. Each department and agency shall pay the assessments when due or, if a department or agency feels that it was not fairly assessed, notify the chairs of the committee on finance of the senate and the committee on ways and means of the house of representatives for a review of the assessment. Assessments on state-owned property under the control of the board of trustees of the Minnesota state colleges and universities are governed by section 135A.131. All agencies and departments should negotiate assessment costs with counties and municipalities prior to commencement of improvements benefiting state-owned property.

HIST: 1973 c 349 s 2; 1974 c 557 s 14; 1975 c 321 s 2; 1988 c 469 art 1 s 1; 1994 c 620 s 2; 1996 c 395 s 18; 1997 c 183 art 3 s 38



Section 3.755 Damage by escaping inmates.

3.755 Damage by escaping inmates.

The department of corrections and the department of human services shall pay all claims involving property damage, not covered by insurance, resulting from actions of escaping inmates or runaway patients occurring while making their escape. The departments must verify the reasonableness of the amounts claimed. Upon the approval of the commissioner of human services or the commissioner of corrections as to the institutions under their respective control, the superintendent or chief executive officer of an institution may pay out of the current expense appropriation of the institution to an employee of the institution the amount of any property damage sustained by the employee, not in excess of $250, because of action of a patient or inmate of the institution.

HIST: 1974 c 557 s 12; 1976 c 163 s 1; 1979 c 102 s 13; 1984 c 654 art 5 s 58; 1988 c 469 art 1 s 1



Section 3.756 Misdemeanor.

3.756 Misdemeanor.

A person who knowingly and willfully presents, or attempts to present, a false or fraudulent claim; or a state officer who knowingly and willfully participates, or assists, in the preparation or presentation of a false or fraudulent claim is guilty of a misdemeanor. A state officer convicted of such an offense also forfeits office.

HIST: 1957 c 899 s 19; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.76 Repealed, 1976 c 331 s 42

3.76 Repealed, 1976 c 331 s 42



Section 3.761 Renumbered 15.471

3.761 Renumbered 15.471



Section 3.762 Renumbered 15.472

3.762 Renumbered 15.472



Section 3.763 Renumbered 15.473

3.763 Renumbered 15.473



Section 3.764 Renumbered 15.474

3.764 Renumbered 15.474



Section 3.765 Renumbered 15.475

3.765 Renumbered 15.475



Section 3.77 Repealed, 1976 c 331 s 42

3.77 Repealed, 1976 c 331 s 42



Section 3.78 Repealed, 1976 c 331 s 42

3.78 Repealed, 1976 c 331 s 42



Section 3.79 Repealed, 1976 c 331 s 42

3.79 Repealed, 1976 c 331 s 42



Section 3.80 Repealed, 1976 c 331 s 42

3.80 Repealed, 1976 c 331 s 42



Section 3.81 Repealed, 1976 c 331 s 42

3.81 Repealed, 1976 c 331 s 42



Section 3.82 Repealed, 1976 c 331 s 42

3.82 Repealed, 1976 c 331 s 42



Section 3.83 Repealed, 1976 c 331 s 42

3.83 Repealed, 1976 c 331 s 42



Section 3.84 Renumbered 3.756

3.84 Renumbered 3.756



Section 3.841 Legislative coordinating commission.

3.841 Legislative coordinating commission.

For purposes of sections 3.842 and 3.843, "commission" means the legislative coordinating commission or a legislative commission or subcommittee established by the coordinating commission under section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under sections 3.842 and 3.843 or other law requiring action by the coordinating commission on matters relating to administrative rules.

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1986 c 444; 1989 c 155 s 6; 1993 c 370 s 2; 1994 c 629 s 1; 1997 c 98 s 1



Section 3.842 Review of rules by commission or committee.

3.842 Review of rules by commission or committee.

Subdivision 1. Purpose. The commission shall promote adequate and proper rules by agencies and an understanding upon the part of the public respecting them.

Subd. 2. Jurisdiction. The jurisdiction of the commission includes all rules as defined in section 14.02, subdivision 4. The commission also has jurisdiction of rules filed with the secretary of state in accordance with sections 14.38, subdivisions 5, 6, 7, 8, 9, and 11; 14.386; and 14.388.

The commission may periodically review statutory exemptions to the rulemaking provisions of this chapter.

Subd. 3. Hearings. The commission may hold public hearings to investigate complaints with respect to rules if it considers the complaints meritorious and worthy of attention. If the rules that are the subject of the public hearing were adopted without a rulemaking hearing, it may request the office of administrative hearings to hold the public hearing and prepare a report summarizing the testimony received at the hearing. The office of administrative hearings shall assess the costs of the public hearing to the agency whose rules are the subject of the hearing.

Subd. 4. Repealed, 1997 c 98 s 17

Subd. 4a. Objections to rules. (a) For purposes of this subdivision, "committee" means the house of representatives policy committee or senate policy committee with primary jurisdiction over state governmental operations. The commission or a committee may object to a rule as provided in this subdivision. If the commission or a committee objects to all or some portion of a rule because the commission or committee considers it to be beyond the procedural or substantive authority delegated to the agency, including a proposed rule submitted under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), the commission or committee may file that objection in the office of the secretary of state. The filed objection must contain a concise statement of the commission's or committee's reasons for its action. An objection to a proposed rule submitted by the commission or a committee under section 14.15, subdivision 4, or 14.26, subdivision 3, paragraph (c), may not be filed before the rule is adopted.

(b) The secretary of state shall affix to each objection a certification of the date and time of its filing and as soon after the objection is filed as practicable shall transmit a certified copy of it to the agency issuing the rule in question and to the revisor of statutes. The secretary of state shall also maintain a permanent register open to public inspection of all objections by the commission or committee.

(c) The commission or committee shall publish and index an objection filed under this section in the next issue of the State Register. The revisor of statutes shall indicate the existence of the objection adjacent to the rule in question when that rule is published in Minnesota Rules.

(d) Within 14 days after the filing of an objection by the commission or committee to a rule, the issuing agency shall respond in writing to the objecting entity. After receipt of the response, the commission or committee may withdraw or modify its objection.

(e) After the filing of an objection by the commission or committee that is not subsequently withdrawn, the burden is upon the agency in any proceeding for judicial review or for enforcement of the rule to establish that the whole or portion of the rule objected to is valid.

(f) The failure of the commission or a committee to object to a rule is not an implied legislative authorization of its validity.

(g) In accordance with sections 14.44 and 14.45, the commission or a committee may petition for a declaratory judgment to determine the validity of a rule objected to by the commission or committee. The action must be started within two years after an objection is filed in the office of the secretary of state.

(h) The commission or a committee may intervene in litigation arising from agency action. For purposes of this paragraph, agency action means the whole or part of a rule, or the failure to issue a rule.

Subd. 5. Repealed, 1997 c 98 s 17

Subd. 6. Repealed, 1997 c 98 s 17

Subd. 7. Repealed, 1997 c 98 s 17

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1984 c 655 art 1 s 4; 1Sp1985 c 13 s 84; 1989 c 155 s 2,6; 1994 c 629 s 2,3; 1995 c 233 art 2 s 1-3; 1997 c 98 s 2,3; 2000 c 469 s 1



Section 3.843 Public hearings by state agencies.

3.843 Public hearings by state agencies.

By a vote of a majority of its members, the commission may request any agency issuing rules to hold a public hearing in respect to recommendations made under section 3.842, including recommendations made by the commission to promote adequate and proper rules by that agency and recommendations contained in the commission's biennial report. The agency shall give notice as provided in section 14.14, subdivision 1, of a hearing under this section, to be conducted in accordance with sections 14.05 to 14.28. The hearing must be held not more than 60 days after receipt of the request or within any other longer time period specified by the commission in the request.

HIST: 1974 c 355 s 69; 1975 c 271 s 6; 1980 c 615 s 1; 1980 c 618 s 26; 1981 c 112 s 1,2; 1981 c 253 s 1; 1981 c 342 art 2 s 1; 1982 c 424 s 130; 1989 c 155 s 6; 1995 c 233 art 2 s 56; 1997 c 98 s 4



Section 3.844 Repealed, 1997 c 98 s 17

3.844 Repealed, 1997 c 98 s 17



Section 3.845 Repealed, 1997 c 98 s 17

3.845 Repealed, 1997 c 98 s 17



Section 3.846 Repealed, 1995 c 233 art 2 s 57

3.846 Repealed, 1995 c 233 art 2 s 57



Section 3.85 Legislative commission on pensions and retirement.

3.85 Legislative commission on pensions and retirement.

Subdivision 1. Creation. The legislative commission on pensions and retirement is created to study and investigate public retirement systems.

Subd. 2. Powers. The commission shall make a continuing study and investigation of retirement benefit plans applicable to nonfederal government employees in this state. The powers and duties of the commission include, but are not limited to the following:

(a) studying retirement benefit plans applicable to nonfederal government employees in Minnesota, including federal plans available to the employees;

(b) making recommendations within the scope of its study, including attention to financing of the various pension funds and financing of accrued liabilities;

(c) considering all aspects of pension planning and operation and making recommendations designed to establish and maintain sound pension policy for all funds;

(d) filing a report at least biennially to each session of the legislature;

(e) analyzing each item of proposed pension and retirement legislation, including amendments to each, with particular reference to analysis of their cost, actuarial soundness, and adherence to sound pension policy, and reporting its findings to the legislature;

(f) creating and maintaining a library for reference concerning pension and retirement matters, including information about laws and systems in other states; and

(g) studying, analyzing, and preparing reports in regard to subjects certified to the commission for study.

Subd. 3. Membership. The commission consists of five members of the senate appointed by the subcommittee on committees of the committee on rules and administration and five members of the house of representatives appointed by the speaker. Members shall be appointed at the commencement of each regular session of the legislature for a two-year term beginning January 16 of the first year of the regular session. Members continue to serve until their successors are appointed. Vacancies that occur while the legislature is in session shall be filled like regular appointments. If the legislature is not in session, senate vacancies shall be filled by the last subcommittee on committees of the senate committee on rules and administration or other appointing authority designated by the senate rules, and house vacancies shall be filled by the last speaker of the house, or if the speaker is not available, by the last chair of the house rules committee.

Subd. 4. Office, meetings, officers. The commission shall maintain an office in the capitol group of buildings in space which the commissioner of administration shall provide. The commission shall hold meetings at the times and places it may designate. It shall select a chair, a vice-chair, and other officers from its membership as it deems necessary.

Subd. 5. Staff. The commission may employ professional and technical assistants as it deems necessary to perform the duties prescribed in this section.

Subd. 6. Assistance of other agencies. The commission may request information from any state officer or agency or public pension fund or plan as defined in section 356.615, paragraph (b), including a volunteer firefighters' relief association to which sections 69.771 to 69.776 apply, to assist it to carry out the terms of this section. The officer, agency, or public pension fund or plan shall promptly furnish any data requested.

Subd. 7. Repealed, 1996 c 310 s 1

Subd. 8. Expenses, reimbursement. The members of the commission and its assistants shall be reimbursed for all expenses actually and necessarily incurred in the performance of their duties. Reimbursement for expenses incurred shall be made under the rules governing state employees.

Subd. 9. Expenses and reports. Expenses of the commission shall be approved by the chair or another member as the rules of the commission provide. The expenses shall then be paid like other state expenses. A general summary or statement of expenses incurred by the commission and paid shall be made to the legislature by November 15 of each even-numbered year.

Subd. 10. Standards for pension valuations and cost estimates. The commission shall adopt standards prescribing specific detailed methods to calculate, evaluate, and display current and proposed law liabilities, costs, and actuarial equivalents of all public employee pension plans in Minnesota. These standards shall be consistent with chapter 356 and be updated annually.

Subd. 11. Valuations and reports to legislature. (a) The commission shall contract with an established actuarial consulting firm to conduct annual actuarial valuations for the retirement plans named in paragraph (b). The contract must include provisions for performing cost analyses of proposals for changes in benefit and funding policies.

(b) The contract for actuarial valuation must include the following retirement plans:

(1) the teachers retirement plan, teachers retirement association;

(2) the general state employees retirement plan, Minnesota state retirement system;

(3) the correctional employees retirement plan, Minnesota state retirement system;

(4) the state patrol retirement plan, Minnesota state retirement system;

(5) the judges retirement plan, Minnesota state retirement system;

(6) the Minneapolis employees retirement plan, Minneapolis employees retirement fund;

(7) the public employees retirement plan, public employees retirement association;

(8) the public employees police and fire plan, public employees retirement association;

(9) the Duluth teachers retirement plan, Duluth teachers retirement fund association;

(10) the Minneapolis teachers retirement plan, Minneapolis teachers retirement fund association;

(11) the St. Paul teachers retirement plan, St. Paul teachers retirement fund association;

(12) the legislators retirement plan, Minnesota state retirement system;

(13) the elective state officers retirement plan, Minnesota state retirement system; and

(14) local government correctional service retirement plan, public employees retirement association.

(c) The contract must specify completion of annual actuarial valuation calculations on a fiscal year basis with their contents as specified in section 356.215, and the standards for actuarial work adopted by the commission.

The contract must specify completion of annual experience data collection and processing and a quadrennial published experience study for the plans listed in paragraph (b), clauses (1), (2), and (7), as provided for in the standards for actuarial work adopted by the commission. The experience data collection, processing, and analysis must evaluate the following:

(1) individual salary progression;

(2) rate of return on investments based on current asset value;

(3) payroll growth;

(4) mortality;

(5) retirement age;

(6) withdrawal; and

(7) disablement.

(d) The actuary retained by the commission shall annually prepare a report to the legislature, including the commentary on the actuarial valuation calculations for the plans named in paragraph (b) and summarizing the results of the actuarial valuation calculations. The commission-retained actuary shall include with the report the actuary's recommendations concerning the appropriateness of the support rates to achieve proper funding of the retirement funds by the required funding dates. The commission-retained actuary shall, as part of the quadrennial published experience study, include recommendations to the legislature on the appropriateness of the actuarial valuation assumptions required for evaluation in the study.

(e) If the actuarial gain and loss analysis in the actuarial valuation calculations indicates a persistent pattern of sizable gains or losses, as directed by the commission, the actuary retained by the commission shall prepare a special experience study for a plan listed in paragraph (b), clause (3), (4), (5), (6), (8), (9), (10), (11), (12), (13), or (14), in the manner provided for in the standards for actuarial work adopted by the commission.

(f) The term of the contract between the commission and the actuary retained by the commission is four years. The contract is subject to competitive bidding procedures as specified by the commission.

Subd. 12. Allocation of actuarial cost. (a) The commission shall assess each retirement plan specified in subdivision 11, paragraph (b), its appropriate portion of the compensation paid to the actuary retained by the commission for the actuarial valuation calculations, quadrennial projection valuations, and quadrennial experience studies. The total assessment is 100 percent of the amount of contract compensation for the actuarial consulting firm retained by the commission for actuarial valuation calculations, including any public employees police and fire plan consolidation accounts of the public employees retirement association established before March 2, 1999, for which the municipality declined merger under section 353.665, subdivision 1, or established after March 1, 1999, annual experience data collection and processing, and quadrennial experience studies and quadrennial projection valuations.

The portion of the total assessment payable by each retirement system or pension plan must be determined based on each plan's proportion of the actuarial services required, as determined by the commission's retained actuary, to complete the actuarial valuation calculations, annual experience data collection and processing, and quadrennial experience studies for all plans.

(b) The assessment must be made within 30 days following the end of the fiscal year and must be reported to the executive director of the legislative commission on pensions and retirement and to the chief administrative officers of the applicable retirement plans. The amount of the assessment is appropriated from the retirement fund applicable to the retirement plan. Receipts from assessments must be transmitted to the executive director of the legislative commission on pensions and retirement and must be deposited in the state treasury and credited to the general fund.

HIST: 1967 c 549 s 1-6; 1969 c 399 s 1; 1971 c 818 s 1,2; 1974 c 406 s 53; 1975 c 271 s 6; 1981 c 224 s 1; 1984 c 564 s 1,2; 1Sp1985 c 7 s 1,2,35; 1Sp1985 c 13 s 65; 1986 c 359 s 1; 1986 c 444; 1987 c 259 s 1; 1987 c 404 s 62; 1988 c 469 art 1 s 1; 1991 c 269 art 3 s 1; 1995 c 248 art 2 s 3; 1995 c 254 art 1 s 36; 1997 c 202 art 2 s 5; 1997 c 233 art 1 s 1,2; 1998 c 390 art 8 s 1; 1999 c 222 art 2 s 1,2; art 4 s 1; art 20 s 1; 2000 c 461 art 1 s 1; 2001 c 7 s 1; 1Sp2001 c 10 art 2 s 8



Section 3.855 Employee relations.

3.855 Employee relations.

Subdivision 1. Repealed, 1995 c 248 art 2 s 8

Subd. 1a. Definitions. "Commission" means the legislative coordinating commission or a legislative commission established by the coordinating commission, as provided in section 3.305, subdivision 6, to exercise the powers and discharge the duties of the coordinating commission under this section or other law requiring action by the coordinating commission on matters of public employment or compensation.

Subd. 2. State employee negotiations. (a) The commissioner of employee relations shall regularly advise the commission on the progress of collective bargaining activities with state employees under the state Public Employment Labor Relations Act. During negotiations, the commission may make recommendations to the commissioner as it deems appropriate but no recommendation shall impose any obligation or grant any right or privilege to the parties.

(b) The commissioner shall submit to the chair of the commission any negotiated collective bargaining agreements, arbitration awards, compensation plans, or salaries for legislative approval or disapproval. Negotiated agreements shall be submitted within five days of the date of approval by the commissioner or the date of approval by the affected state employees, whichever occurs later. Arbitration awards shall be submitted within five days of their receipt by the commissioner. If the commission disapproves a collective bargaining agreement, award, compensation plan, or salary, the commission shall specify in writing to the parties those portions with which it disagrees and its reasons. If the commission approves a collective bargaining agreement, award, compensation plan, or salary, it shall submit the matter to the legislature to be accepted or rejected under this section.

(c) When the legislature is not in session, the commission may give interim approval to a negotiated collective bargaining agreement, salary, compensation plan, or arbitration award. When the legislature is not in session, failure of the commission to disapprove a collective bargaining agreement or arbitration award within 30 days constitutes approval. The commission shall submit the negotiated collective bargaining agreements, salaries, compensation plans, or arbitration awards for which it has provided approval to the entire legislature for ratification at a special legislative session called to consider them or at its next regular legislative session as provided in this section. Approval or disapproval by the commission is not binding on the legislature.

(d) When the legislature is not in session, the proposed collective bargaining agreement, arbitration decision, salary, or compensation plan must be implemented upon its approval by the commission, and state employees covered by the proposed agreement or arbitration decision do not have the right to strike while the interim approval is in effect. Wages and economic fringe benefit increases provided for in the agreement or arbitration decision paid in accordance with the interim approval by the commission are not affected, but the wages or benefit increases must cease to be paid or provided effective upon the rejection of the agreement, arbitration decision, salary, or compensation plan, or upon adjournment of the legislature without acting on it.

Subd. 3. Other salaries and compensation plans. The commission shall also:

(1) review and approve, reject, or modify a plan for compensation and terms and conditions of employment prepared and submitted by the commissioner of employee relations under section 43A.18, subdivision 2, covering all state employees who are not represented by an exclusive bargaining representative and whose compensation is not provided for by chapter 43A or other law;

(2) review and approve, reject, or modify a plan for total compensation and terms and conditions of employment for employees in positions identified as being managerial under section 43A.18, subdivision 3, whose salaries and benefits are not otherwise provided for in law or other plans established under chapter 43A;

(3) review and approve, reject, or modify recommendations for salaries submitted by the governor or other appointing authority under section 15A.0815, subdivision 5, covering agency head positions listed in section 15A.0815;

(4) review and approve, reject, or modify recommendations for salaries of officials of higher education systems under section 15A.081, subdivisions 7b and 7c; and

(5) review and approve, reject, or modify plans for compensation, terms, and conditions of employment proposed under section 43A.18, subdivisions 3a and 4.

Subd. 4. Other duties. The commission shall:

(1) continually monitor the state's civil service system provided for in chapter 43A, rules of the commissioner of employee relations, and the collective bargaining process provided for in chapter 179A, as applied to state employees;

(2) research and analyze the need for improvements in those statutory sections;

(3) adopt rules consistent with this section relating to the scheduling and conduct of commission business and other organizational and procedural matters;

(4) perform other related functions delegated to it by the legislature; and

(5) adopt changes, as necessary, to the uniform collective bargaining agreement settlement document developed under section 179A.07, subdivision 7. Any modifications to the form approved by the commission must be submitted to the legislature in the same manner as compensation plans under subdivision 3.

HIST: 1979 c 332 art 1 s 2; 1980 c 617 s 1; 1981 c 314 s 1; 1982 c 560 s 1; 1983 c 299 s 2; 1984 c 462 s 27; 1986 c 444; 1988 c 469 art 1 s 1; 1993 c 4 s 3; 1994 c 560 art 2 s 1-3; 1995 c 239 s 1; 1995 c 248 art 2 s 4; 1996 c 425 s 1; 1997 c 156 s 1; 2Sp1997 c 3 s 1; 1Sp2001 c 10 art 2 s 9



Section 3.86 Repealed, 1983 c 301 s 235

3.86 Repealed, 1983 c 301 s 235



Section 3.861 Repealed, 1995 c 248 art 2 s 8

3.861 Repealed, 1995 c 248 art 2 s 8



Section 3.862 Repealed, 1994 c 587 art 3 s 21

3.862 Repealed, 1994 c 587 art 3 s 21



Section 3.8625 Expired

3.8625 Expired



Section 3.863 Repealed, 1995 c 248 art 2 s 8

3.863 Repealed, 1995 c 248 art 2 s 8



Section 3.864 Repealed, 1995 c 248 art 2 s 8

3.864 Repealed, 1995 c 248 art 2 s 8



Section 3.865 Repealed, 1991 c 265 art 8 s 20

3.865 Repealed, 1991 c 265 art 8 s 20



Section 3.866 Repealed, 1991 c 265 art 8 s 20

3.866 Repealed, 1991 c 265 art 8 s 20



Section 3.87 Repealed, 1974 c 470 s 43

3.87 Repealed, 1974 c 470 s 43



Section 3.873 Repealed, 1999 c 86 art 1 s 83

3.873 Repealed, 1999 c 86 art 1 s 83



Section 3.875 Repealed, 1Sp1985 c 13 s 66 subd 8

3.875 Repealed, 1Sp1985 c 13 s 66 subd 8



Section 3.88 Repealed, 1974 c 470 s 43

3.88 Repealed, 1974 c 470 s 43



Section 3.881 Repealed, 1995 c 248 art 2 s 8

3.881 Repealed, 1995 c 248 art 2 s 8



Section 3.882 Repealed, 1995 c 248 art 2 s 8

3.882 Repealed, 1995 c 248 art 2 s 8



Section 3.884 Legislative commission on Minnesota-Ontario matters.

3.884 Legislative commission on Minnesota-Ontario matters.

Subdivision 1. Establishment. A legislative advisory commission on Minnesota-Ontario matters is established. The commission is made up of 12 Minnesota members appointed as provided in subdivision 2, with the intent of meeting with a like commission of Ontario citizens appointed as provided by the appropriate government authority of Ontario for the purpose of making recommendations regarding Minnesota-Ontario issues of mutual interest involving natural resources, transportation, economic development, and social matters. A report and appropriate recommendations must be made annually to the appointing bodies.

Subd. 2. Minnesota appointees. Six of the Minnesota members must be appointed by the speaker of the house, three from among the members of the house of representatives and three from Minnesota citizens with interest in and knowledge of Minnesota-Ontario issues; and six members appointed by the subcommittee on committees of the committee on rules and administration of the senate, three from among the members of the senate and three from Minnesota citizens with an interest in and knowledge of Minnesota-Ontario issues. The most senior house member shall convene the first meeting of the commission.

Subd. 3. Terms. Minnesota legislative members shall serve for the term of the legislative office to which they were elected. The terms, compensation, and removal of the nonlegislative members of the commission shall be as provided in section 15.059. Notwithstanding section 15.059, subdivision 5, the commission shall continue to exist.

Subd. 4. Officers. (a) There must be cochairs of the commission. The Ontario section must have a chair and the Minnesota section must have a chair. The Ontario chair must conduct meetings held in Canada and the Minnesota chair must conduct meetings held in the United States.

(b) There must be vice-chairs of the respective sections. There must be elected one secretary from the commission at large.

(c) Officers shall be elected by the respective contingent.

(d) The Minnesota chair shall alternate every two years between house and senate appointees.

Subd. 5. Staff. The commission may hire the staff necessary to carry out its duties.

HIST: 2000 c 484 art 2 s 1

* NOTE: This section, as added by Laws 2000, chapter 484, *article 2, section 1, is effective the day after a like *commission is authorized by the appropriate authority of the *government of Ontario. Laws 2000, chapter 484, article 2, *section 3.



Section 3.8841 Legislative commission on metropolitan government.

3.8841 Legislative commission on metropolitan government.

Subdivision 1. Established. The legislative commission on metropolitan government is established to oversee the metropolitan council's operating and capital budgets, work program, and capital improvement program.

Subd. 2. Membership. The commission consists of four senators appointed by the senate subcommittee on committees of the committee on rules and administration, three senators appointed by the senate minority leader, four state representatives appointed by the speaker of the house, and three state representatives appointed by the house minority leader. All members must reside in or represent a portion of the seven-county metropolitan area. The appointing authorities must ensure balanced geographic representation. Each appointing authority must make appointments as soon as possible after the opening of the next regular session of the legislature in each odd-numbered year.

Subd. 3. Terms; vacancies. Members of the commission serve for a two-year term beginning upon appointment and expiring upon appointment of a successor after the opening of the next regular session of the legislature in the odd-numbered year. A vacancy in the membership of the commission must be filled for the unexpired term in a manner that will preserve the representation established by this section.

Subd. 4. Chair. The commission must meet as soon as practicable after members are appointed in each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair serves a two-year term, expiring in the odd-numbered year after a successor is elected. The chair must alternate biennially between the senate and the house.

Subd. 5. Compensation. Members serve without compensation but may be reimbursed for their reasonable expenses as members of the legislature.

Subd. 6. Staff. Legislative staff must provide administrative and research assistance to the commission.

Subd. 7. Meetings; procedures. The commission meets at the call of the chair. If there is a quorum, the commission may take action by a simple majority vote of commission members present.

Subd. 8. Powers; duties; metropolitan council levy, budget oversight. The commission must monitor, review, and make recommendations to the metropolitan council and to the legislature for the following calendar year on:

(1) the tax rate and dollar amount of the metropolitan council's property tax levies and any proposed increases in the rate or dollar amount of tax;

(2) any request for an increase in the debt of the metropolitan council;

(3) the overall work and role of the metropolitan council;

(4) the metropolitan council's proposed operating and capital budgets, work program, and capital improvement program; and

(5) the metropolitan council's implementation of the operating and capital budgets, work program, and capital improvement program.

Subd. 9. Powers; duties; metropolitan council appointments oversight. The commission must monitor appointments to the metropolitan council and may make recommendations on appointments to the nominating committee under section 473.123, subdivision 3, or to the governor before the governor makes the appointments. The commission may also make recommendations to the senate before appointments are presented to the senate for its advice and consent.

HIST: 1Sp2001 c 10 art 2 s 13



Section 3.885 Legislative commission on planning and fiscal policy.

3.885 Legislative commission on planning and fiscal policy.

Subdivision 1. Membership. The legislative commission on planning and fiscal policy consists of 18 members of the senate and the house of representatives appointed by the legislative coordinating commission. Vacancies on the commission are filled in the same manner as original appointments. The commission shall elect a chair and a vice-chair from among its members. The chair alternates between a member of the senate and a member of the house in January of each odd-numbered year.

Subd. 1a. Repealed, 1995 c 248 art 2 s 8

Subd. 2. Compensation. Members of the commission are compensated as provided by section 3.101.

Subd. 3. Repealed, 1995 c 248 art 2 s 8

Subd. 4. Agencies to cooperate. All departments, agencies, and education institutions of the executive and judicial branches must comply with a request of the commission for information, data, estimates, and statistics on the funding revenue operations, and other affairs of the department, agency, or education institution. The commissioner of finance and the commissioner of revenue shall provide the commission with full and free access to information, data, estimates, and statistics in the possession of the finance and revenue departments on the state budget, revenue, expenditures, and tax expenditures.

Subd. 5. Duties. (a) The commission shall:

(1) provide the legislature with research and analysis of current and projected state revenue, state expenditures, and state tax expenditures;

(2) provide the legislature with a report analyzing the governor's proposed levels of revenue and expenditures for biennial budgets submitted under section 16A.11 as well as other supplemental budget submittals to the legislature by the governor;

(3) provide an analysis of the impact of the governor's proposed revenue and expenditure plans for the next biennium;

(4) conduct research on matters of economic and fiscal policy and report to the legislature on the result of the research;

(5) provide economic reports and studies on the state of the state's economy, including trends and forecasts for consideration by the legislature;

(6) conduct budget and tax studies and provide general fiscal and budgetary information;

(7) review and make recommendations on the operation of state programs in order to appraise the implementation of state laws regarding the expenditure of funds and to recommend means of improving their efficiency;

(8) recommend to the legislature changes in the mix of revenue sources for programs, in the percentage of state expenditures devoted to major programs, and in the role of the legislature in overseeing state government expenditures and revenue projections;

(9) make a continuing study and investigation of the building needs of the government of the state of Minnesota, including, but not limited to the following: the current and future requirements of new buildings, the maintenance of existing buildings, rehabilitating and remodeling of old buildings, the planning for administrative offices, and the exploring of methods of financing building and related costs; and

(10) conduct a continuing study of state-local finance, analyzing and making recommendations to the legislature on issues including levels of state support for political subdivisions, basic levels of local need, balances of local revenues and options, relationship of local taxes to individuals' ability to pay, and financial reporting by political subdivisions. In conducting this study, the commission shall consult with the governor, the staff of executive branch agencies, and the governor's advisory commission on state-local relations.

(b) In performing its duties under paragraph (a), the commission shall consider, among other things:

(1) the relative dependence on state tax revenues, federal funds, and user fees to support state-funded programs, and whether the existing mix of revenue sources is appropriate, given the purposes of the programs;

(2) the relative percentages of state expenditures that are devoted to major programs such as education, assistance to local government, aid to individuals, state agencies and institutions, and debt service; and

(3) the role of the legislature in overseeing state government expenditures, including legislative appropriation of money from the general fund, legislative appropriation of money from funds other than the general fund, state agency receipt of money into revolving and other dedicated funds and expenditure of money from these funds, and state agency expenditure of federal funds.

(c) The commission's recommendations must consider the long-term needs of the state. The recommendations must not duplicate work done by standing committees of the senate and house of representatives.

The commission shall report to the legislature on its activities and recommendations by January 15 of each odd-numbered year.

The commission shall provide the public with printed and electronic copies of reports and information for the legislature. Copies must be provided at the actual cost of furnishing each copy.

Subd. 6. Repealed, 1995 c 248 art 2 s 8

Subd. 7. Repealed, 1995 c 248 art 2 s 8

Subd. 8. Repealed, 1995 c 248 art 2 s 8

Subd. 9. Repealed, 1990 c 604 art 10 s 32

HIST: 1987 c 404 s 63; 1988 c 469 art 1 s 1; 1988 c 686 art 1 s 32; 1989 c 155 s 6; 1Sp1989 c 1 art 1 s 4-9; 1990 c 604 art 10 s 1,2; 1991 c 345 art 2 s 5,6



Section 3.887 Repealed, 1989 c 326 art 2 s 1

3.887 Repealed, 1989 c 326 art 2 s 1



Section 3.89 Repealed, 1974 c 470 s 43

3.89 Repealed, 1974 c 470 s 43



Section 3.90 Repealed, 1974 c 470 s 43

3.90 Repealed, 1974 c 470 s 43



Section 3.91 Repealed, 1974 c 470 s 43

3.91 Repealed, 1974 c 470 s 43



Section 3.92 Repealed, 1974 c 470 s 43

3.92 Repealed, 1974 c 470 s 43



Section 3.921 Standing committees as interim study committees.

3.921 Standing committees as interim study committees.

Subdivision 1. Interim studies. Each standing committee or subcommittee of the senate and house of representatives is continued during the intervals between sessions of the legislature to make studies and investigations within its general jurisdiction, as directed by the committee on rules and administration of the senate and the committee on rules and legislative administration of the house of representatives, or by resolution or law.

Subd. 2. Vacancies. Vacancies in a committee or subcommittee during the intervals shall be filled by the last elected speaker of the house of representatives for house committees and by the last elected senate committee on committees for senate committees.

Subd. 3. Expenses. A standing committee of the senate that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the senate committee on rules and administration for its approval. The money must not be spent by the standing committee without prior approval of the senate committee on rules and administration. A standing committee of the house of representatives that requires money to defray expenses of its operations during the interim shall prepare and submit a budget to the rules and legislative administration committee of the house of representatives for its approval. The money must not be spent by the standing committee without prior approval of the rules and legislative administration committee of the house of representatives.

Subd. 4. Certification to finance commissioners. The expenses of a committee shall be paid upon the certification to the commissioner of finance of their amount. Payment of the expenses is directed from any direct appropriation for them to the legislature or either branch of it.

HIST: 1963 c 887 s 1; 1973 c 492 s 14; 1973 c 720 s 69; 1988 c 469 art 1 s 1



Section 3.922 Indian affairs council.

3.922 Indian affairs council.

Subdivision 1. Creation, membership. The state Indian affairs council is created to consist of the following ex officio members:

the governor or a member of the governor's official staff designated by the governor,

the commissioner of children, families, and learning,

the commissioner of human services,

the commissioner of natural resources,

the commissioner of human rights,

the commissioner of trade and economic development,

the commissioner of corrections,

the commissioner of the Minnesota housing finance agency,

the commissioner of iron range resources and rehabilitation,

the commissioner of health,

each of whom may designate a staff member to serve instead, and

three members of the house of representatives appointed by the speaker, and three members of the senate appointed by its subcommittee on committees.

Voting members of the council are the elected tribal chair of:

the Fond du Lac Reservation business committee;

the Grand Portage Reservation business committee;

the Mille Lacs Reservation business committee;

the White Earth Reservation business committee;

the Bois Forte (Nett Lake) Reservation business committee;

the Leech Lake Reservation business committee;

the Red Lake tribal council;

the Upper Sioux board of trustees;

the Lower Sioux tribal council;

the Shakopee-Mdewankanton general council;

the Prairie Island tribal council; and

two members to be selected under subdivision 2.

The chairs of the Indian committees, trusts, or councils may designate in writing a member who has been elected at large to an office in the committee, trust, or council, to serve instead. Members appointed to represent the house of representatives, the senate or tribal governments shall no longer serve on the council when they are no longer members of the bodies which they represent and their offices shall be vacant. A member who is a designee of a tribal chair shall cease to be a member at the end of the term of the designating tribal chair. Ex officio members or their designees on the council shall not vote.

Subd. 2. Additional members. Two members of the council shall be elected at large by Indian residents of Minnesota who are legal members and eligible voters of a federally recognized tribe in accordance with the criteria of the tribe and are not members of any federally recognized tribe with a reservation in Minnesota. The election shall be in a manner prescribed by the secretary of state. The manner of election, certification, and contest shall, as far as reasonably possible, be consistent with procedures employed in general elections in the state to ensure a fair election and ready access to the election process by eligible voters. The voting procedure shall include voting by absentee ballot. A person is eligible to serve as an at-large member of the council if at the time of the election the person is a qualified voter within the requirements of the Minnesota Constitution, article VII and a member of a federally recognized tribe that does not have a reservation in Minnesota. The election shall be certified and regulated by the secretary of state. Elections shall be held by April 14, 1981, and by every fourth April 14 thereafter. The term of office for at-large members is four years commencing on the April 20 following the election and ending at 12:01 a.m., April 20 four years later.

Subd. 3. Compensation; expenses. Compensation of nonlegislator members is as provided in section 15.059, but, because the council performs functions that are not purely advisory, the expiration dates provided in that section do not apply. Expenses of the council must be approved by two of any three members of the council designated by the council and then be paid in the same manner as other state expenses. The executive secretary shall inform the commissioner of finance in writing of the names of the persons authorized to approve expenses.

Subd. 4. Meetings. Meetings may be called by the chair or at the written request of five members of the council. A majority of the voting members of the council is a quorum.

Subd. 5. Officers; personnel; authority. The council shall annually elect a chair and other officers as it may deem necessary. The chair may appoint subcommittees necessary to fulfill the duties of the council. It shall also employ and prescribe the duties of employees and agents as it deems necessary. The compensation of the executive director of the board is as provided by section 43A.18. All employees are in the unclassified service. The chair is an ex officio member of the state board of human rights. Appropriations and other funds of the council are subject to chapter 16C. The council may contract in its own name. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and spend in its own name, grants and gifts of money consistent with the powers and duties specified in this section. The council shall maintain its primary office in Bemidji. It shall also maintain personnel and office space in St. Paul.

Subd. 6. Duties. The primary duties of the council are to:

(1) clarify for the legislature and state agencies the nature of tribal governments and the relationship of tribal governments to the Indian people of Minnesota;

(2) assist the secretary of state in establishing an election of at-large members of the council;

(3) make recommendations to members of the legislature on desired and needed legislation to benefit the statewide Indian community and communicate to the members of the legislature when legislation has or will have an adverse effect on the statewide Indian community;

(4) provide, through the elected apparatus of the council, an effective conduit to the legislature for programs, proposals, and projects submitted by tribal governments, organizations, committees, groups, or individuals;

(5) provide a continuing dialogue with members of the tribal governments to improve their knowledge of the legislative process, state agencies, and governmental due process;

(6) assist in establishing Indian advisory councils in cooperation with state agencies that deliver services to the Indian community;

(7) assist state agencies in defining what groups, organizations, committees, councils, or individuals are eligible for delivery of their respective services;

(8) assist in providing resources, tribal and other, in the delivery of services to the statewide Indian community;

(9) act as a liaison between local, state, and national units of government in the delivery of services to the Indian population of Minnesota;

(10) assist state agencies in implementing and updating studies of services delivered to the Indian community;

(11) provide, for the benefit of all levels of state government, a continuing liaison between governmental bodies and elected tribal governments and officials;

(12) interact with private organizations involved with Indian concerns to develop and implement programs to assist Indian people, as they affect state agencies and departments;

(13) act as an intermediary, when requested and if necessary, between Indian interests and state agencies and departments when questions, problems, or conflicts exist or arise;

(14) provide information for and direction to a program to assist Indian citizens to assume all the rights, privileges, and duties of citizenship, and to coordinate and cooperate with local, state, and national private agencies providing services to the Indian people;

(15) develop educational programs, community organization programs, leadership development programs, motivational programs, and business development programs for Indian persons who have been, are, or will be subject to prejudice and discrimination;

(16) cooperate and consult with appropriate commissioners and agencies to develop plans and programs to most effectively serve the needs of Indians; and

(17) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations on the out-of-home placement of Indian children. Recommendations must be presented to the commissioner and the legislature by February 1, 1990; November 1, 1990; and November 1 of each year thereafter.

Subd. 7. State officials and departments; cooperation. In carrying out these objectives and to ascertain Indian needs, the council shall have the right to confer with state officials and other governmental units and have access to records as necessary to obtain needed information. The council also shall have the right to call upon various state departments for technical advice and service as needed to fulfill its purposes.

Subd. 8. Advisory council. An advisory council on urban Indians shall advise the board on the unique problems and concerns of Minnesota Indians who reside in urban areas of the state. The council must be appointed by the board and consist of six Indians residing in the vicinity of Minneapolis, St. Paul, Bemidji, and Duluth. At least one member of the council must be a resident of each city. The terms, compensation, and removal of members are as provided in section 15.059, but the expiration dates provided in that section do not apply.

Subd. 9. Repealed, 1997 c 7 art 2 s 67

Subd. 10. Rulemaking. Notwithstanding section 116J.64, subdivision 7, or other law, the council does not have authority to adopt, amend, or repeal rules or to adjudicate contested cases or appeals. Rules adopted before July 1, 2001, may continue in effect until amended or repealed by law.

HIST: 1963 c 888 s 2 subd 2-4,6-8; 1965 c 888 s 7 subd 1,3; 1967 c 299 s 9; Ex1967 c 55 s 1,2; 1969 c 540 s 3; 1969 c 975 s 17; 1969 c 1005 s 1,2; 1969 c 1129 art 3 s 1; 1974 c 539 s 1; 1975 c 54 s 1; 1975 c 271 s 6; 1976 c 314 s 1; 1980 c 374 s 1; 1981 c 356 s 68; 1983 c 260 s 1; 1983 c 289 s 115 subd 1; 1983 c 299 s 3; 1983 c 301 s 59; 1984 c 654 art 5 s 58; 1986 c 344 s 1; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 375 s 1; 1988 c 469 art 1 s 1; 1988 c 629 s 1,2; 1988 c 689 art 2 s 1; 1991 c 292 art 3 s 1,2; 1Sp1995 c 3 art 16 s 13; 1996 c 420 s 1,2; 1998 c 386 art 2 s 4; 1999 c 139 art 4 s 2; 2001 c 88 s 1; 1Sp2001 c 4 art 2 s 1



Section 3.9221 Indian tribes; compacts to be negotiated.

3.9221 Indian tribes; compacts to be negotiated.

Subdivision 1. Definition. For purposes of this section, "act" means the Indian Gaming Regulatory Act, Public Law Number 100-497, and future amendments to it.

Subd. 2. Negotiations authorized. The governor or the governor's designated representatives shall, pursuant to section 11 of the act, negotiate in good faith a tribal-state compact regulating the conduct of class III gambling, as defined in section 4 of the act, on Indian lands of a tribe requesting negotiations. The agreement may include any provision authorized under section 11(d)(3)(C) of the act. The attorney general is the legal counsel for the governor or the governor's representatives in regard to negotiating a compact under this section. If the governor appoints designees to negotiate under this subdivision, the designees must include at least two members of the senate and two members of the house of representatives, two of whom must be the chairs of the senate and house of representatives standing committees with jurisdiction over gambling policy.

Subd. 3. Time limits. (a) In the case of negotiations undertaken pursuant to a request for negotiations received before April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after April 20, 1989.

(b) In the case of negotiations undertaken pursuant to a request for negotiations received after April 20, 1989, the authority granted under subdivision 2 to negotiate with an Indian tribe expires 180 days after receipt of the request by the governor.

Subd. 4. Terms of compact; rights of parties. A compact agreed to on behalf of the state under this section must contain:

(1) a provision recognizing the right of each party to the agreement, including the legislature by joint resolution, to request that the agreement be renegotiated or replaced by a new compact, and providing the terms under which either party, including the legislature, can request a renegotiation or the negotiation of a new compact; and

(2) a provision that in the event of a request for a renegotiation or a new compact the existing compact will remain in effect until renegotiated or replaced.

Subd. 5. Report. The governor, the attorney general, and the governor's designated representatives shall report to the house and senate committees having jurisdiction over gambling regulation annually. This report shall contain information on compacts negotiated, and an outline of prospective negotiations.

HIST: 1989 c 44 s 1; 1991 c 336 art 2 s 1; 1994 c 633 art 7 s 1,2



Section 3.9222 Legislative commission on the economic status of women.

3.9222 Legislative commission on the economic status of women.

Subdivision 1. Creation. A legislative commission is created to study and report on the economic status of women in Minnesota.

Subd. 2. Members. The commission consists of five members of the house of representatives appointed by the speaker and five members of the senate appointed by the committee on committees. Members serve until the expiration of their legislative terms.

Subd. 3. Duties. The commission shall study all matters relating to the economic status of women in Minnesota, including:

(1) economic security of homemakers and women in the labor force,

(2) opportunities for education and vocational training,

(3) employment opportunities,

(4) the contributions of women to the economy,

(5) women's access to benefits and services provided to citizens of this state, and

(6) laws and business practices constituting barriers to the full participation by women in the economy.

The commission shall study also the adequacy of programs and services relating to families in Minnesota, including single-parent families and members beyond the nuclear or immediate family.

Subd. 4. Reports. The commission shall report its findings and recommendations to the governor and the legislature by December 15 of each even-numbered year and supplement its findings and recommendations by December 15 of each odd-numbered year. The report shall recommend legislation and administrative action to enable women to achieve full participation in the economy. The report shall also recommend methods to encourage the development of coordinated, interdepartmental goals and objectives and the coordination of programs, services and facilities among all state departments and public and private providers of services related to children, youth and families.

Subd. 5. Meetings; officers. The commission may hold meetings and hearings at the times and places it designates to accomplish the purposes in this section. It shall select a chair and other officers from its membership as it deems necessary.

Subd. 6. Staff, office, services. The legislative coordinating commission shall supply the commission with necessary staff, office space, and administrative services.

Subd. 7. Gifts, grants, loans. When any person, corporation, the United States government, or any other entity offers money to the commission by way of gift, grant, or loan, to assist the commission to carry out its powers and duties, the commission may accept the offer by majority vote. Upon acceptance, the chair shall receive the money subject to the terms of the offer, but no money shall be accepted or received as a loan nor indebtedness incurred except in the manner and under the limitations otherwise provided by law.

HIST: 1976 c 337 s 1; 1978 c 793 s 82,83; 1981 c 356 s 371-373; 3Sp1981 c 2 art 1 s 7; 1983 c 301 s 60; 1984 c 655 art 1 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.9223 Council on affairs of Chicano/Latino people.

3.9223 Council on affairs of Chicano/Latino people.

Subdivision 1. Membership. The state council on affairs of Chicano/Latino people consists of 11 members appointed by the governor, including eight members representing each of the state's congressional districts and three members appointed at large. The demographic composition of the council members must accurately reflect the demographic composition of Minnesota's Chicano/Latino community, including migrant workers, as determined by the state demographer. Membership, terms, compensation, removal of members, and filling of vacancies are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the subcommittee on committees of the committee on rules and administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

Subd. 2. Chicano/Latino people. For purposes of subdivisions 3 to 7, the term "Chicano/Latino person" means a person who was born in, or whose ancestors are from, Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Peru, Panama, Paraguay, Puerto Rico, Uruguay, or Venezuela.

Subd. 3. Duties. The council shall:

(1) advise the governor and the legislature on the nature of the issues confronting Chicano/Latino people in this state, including the unique problems encountered by Chicano/Latino migrant agricultural workers;

(2) advise the governor and the legislature on statutes or rules necessary to ensure Chicano/Latino people access to benefits and services provided to people in this state;

(3) recommend to the governor and the legislature legislation to improve the economic and social condition of Chicano/Latino people in this state;

(4) serve as a conduit to state government for organizations of Chicano/Latino people in the state;

(5) serve as a referral agency to assist Chicano/Latino people to secure access to state agencies and programs;

(6) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Chicano/Latino people of this state;

(7) perform or contract for the performance of studies designed to suggest solutions to problems of Chicano/Latino people in the areas of education, employment, human rights, health, housing, social welfare, and other related programs;

(8) implement programs designed to solve problems of Chicano/Latino people when authorized by other statute, rule, or order; and

(9) publicize the accomplishments of Chicano/Latino people and their contributions to this state.

Subd. 4. Review and recommendation authority. All applications for the receipt of federal money and proposed rules of a state agency that will have their primary effect on Chicano/Latino people must be submitted to the council for review and recommendation at least 15 days before submission to a federal agency or initial publication in the State Register.

Subd. 5. Powers. The council may contract in its own name. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in this section.

The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Chicano/Latino people. The council may delegate to the executive director powers and duties under this section that do not require council approval. The executive director and council staff serve in the unclassified service. The executive director may be removed at any time by a majority vote of the entire council. The executive director shall recommend to the council the appropriate staffing necessary to carry out its duties. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Chicano/Latino people, and list the specific objectives that the council seeks to attain during the next biennium.

HIST: 1978 c 510 s 1-7; 1981 c 356 s 374,375; 1983 c 260 s 2; 1983 c 305 s 2; 1Sp1985 c 13 s 67; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 3; 1988 c 686 art 1 s 33; 1988 c 689 art 2 s 2; 1991 c 292 art 3 s 3; 1996 c 420 s 3



Section 3.9225 Council on Black Minnesotans.

3.9225 Council on Black Minnesotans.

Subdivision 1. Creation. A state council on Black Minnesotans consists of 13 members appointed by the governor. The members of the council must be broadly representative of the Black community of the state and include at least five males and at least five females. One member of the council must be a person whose ethnic heritage is from West Africa, and one member of the council must be a person whose ethnic heritage is from East Africa. Membership terms, compensation, removal of members, and filling of vacancies for nonlegislative members are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed by the speaker and two members of the senate appointed by the subcommittee on committees of the committee on rules and administration shall serve as nonvoting members of the council. The council shall annually elect from its membership a chair and other officers it deems necessary.

Subd. 2. Definitions. For the purpose of this section:

(1) "Black" describes persons who consider themselves as having origin in any of the black racial groups of Africa;

(2) "East Africa" means the eastern region of the continent of Africa, comprising areas occupied by the countries of Burundi, Kenya, Rwanda, Tanzania, Uganda, and Somalia; and

(3) "West Africa" means the western region of the continent of Africa comprising areas occupied by the countries of Mauritania, Senegal, The Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Burkina Faso, and those parts of Mali and Niger south of the Sahara.

Subd. 3. Duties. The council shall:

(a) advise the governor and the legislature on the nature of the issues confronting Black people in this state;

(b) advise the governor and the legislature on statutes or rules necessary to ensure that Black people have access to benefits and services provided to people in this state;

(c) recommend to the governor and the legislature any revisions in the state's affirmative action program and other steps that are necessary to eliminate underutilization of Blacks in the state's work force;

(d) recommend to the governor and the legislature legislation to improve the economic and social condition of Black people in this state;

(e) serve as a conduit to state government for organizations of Black people in the state;

(f) serve as a referral agency to assist Black people to secure access to state agencies and programs;

(g) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Black people of this state;

(h) perform or contract for the performance of studies designed to suggest solutions to problems of Black people in the areas of education, employment, human rights, health, housing, social welfare, and other related areas;

(i) implement programs designed to solve problems of Black people when authorized by other statute, rule, or order;

(j) review data provided by the commissioner of human services under section 260C.215, subdivision 5, and present recommendations on the out-of-home placement of Black children. Recommendations must be presented to the commissioner and the legislature by February 1, 1990; November 1, 1990; and November 1 of each year thereafter; and

(k) publicize the accomplishments of Black people and their contributions to this state.

Subd. 4. Review of grant applications. All applications by a state department or agency for the receipt of federal funds which will have their primary effect on Black Minnesotans shall be submitted to the council for review and recommendation at least 30 days before submission to a federal agency.

Subd. 5. Powers. The council may contract in its own name, but no money shall be accepted or received as a loan nor indebtedness incurred except as otherwise provided by law. Contracts shall be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the power and duties specified in subdivisions 1 to 7.

The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Black people. The council may delegate to the executive director powers and duties under subdivisions 1 to 7 which do not require council approval. The executive director serves in the unclassified service and may be removed at any time by the council. The executive director shall recommend to the council, and the council may appoint the appropriate staff necessary to carry out its duties. Staff members serve in the unclassified service. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. Other state agencies shall supply the council upon request with advisory staff services on matters relating to the jurisdiction of the council. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Black people, and list the specific objectives which the council seeks to attain during the next biennium.

HIST: 1980 c 614 s 187; 1981 c 20 s 1; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 4; 1988 c 686 art 1 s 34; 1988 c 689 art 2 s 3; 1991 c 292 art 3 s 4; 1992 c 408 s 1; 1996 c 420 s 4; 1999 c 139 art 4 s 2; 2001 c 39 s 1,2



Section 3.9226 Council on Asian-Pacific Minnesotans.

3.9226 Council on Asian-Pacific Minnesotans.

Subdivision 1. Membership. The state council on Asian-Pacific Minnesotans consists of 23 members. Nineteen members are appointed by the governor and must be broadly representative of the Asian-Pacific community of the state. Each Asian-Pacific ethnic community from the area described in subdivision 2 may be represented by no more than one council member. In making appointments, the governor shall consider an appointee's proven dedication and commitment to the Asian-Pacific community and any special skills possessed by the appointee that might be beneficial to the council, including at a minimum experience in public policy, legal affairs, social work, business, management, or economics. Terms, compensation, and filling of vacancies for appointed members are as provided in section 15.0575. Because the council performs functions that are not purely advisory, the council is not subject to the expiration date in section 15.059. Two members of the house of representatives appointed under the rules of the house of representatives and two members of the senate appointed under the rules of the senate shall serve as nonvoting members of the council. In making legislative appointments, the speaker of the house of representatives and the subcommittee on committees of the committee on rules and administration of the senate shall consult with the council in an effort to select appointees knowledgeable and interested in the affairs of the Asian-Pacific community. The council shall annually elect from its membership a chair and other officers it deems necessary. The council shall encourage Asian-Pacific ethnic communities and organizations to designate persons to serve as liaisons with the council. Liaisons may participate in council meetings, but may not vote, and may serve on council committees.

The council shall adopt rules to implement designation of Asian-Pacific ethnic communities to be represented with seats on the council.

Subd. 2. Definition. For the purpose of this section, the term Asian-Pacific means a person whose ethnic heritage is from any of the countries in Asia east of, and including, Afghanistan, or the Pacific Islands.

Subd. 3. Duties. The council shall:

(1) advise the governor and the legislature on issues confronting Asian-Pacific people in this state, including the unique problems of non-English-speaking immigrants and refugees;

(2) advise the governor and the legislature of administrative and legislative changes necessary to ensure that Asian-Pacific people have access to benefits and services provided to people in this state;

(3) recommend to the governor and the legislature any revisions in the state's affirmative action program and other steps that are necessary to eliminate underutilization of Asian-Pacific people in the state's work force;

(4) recommend to the governor and the legislature legislation to improve the economic and social condition of Asian-Pacific people in this state;

(5) serve as a conduit to state government for organizations of Asian-Pacific people in the state;

(6) serve as a referral agency to assist Asian-Pacific people to secure access to state agencies and programs;

(7) serve as a liaison with the federal government, local government units, and private organizations on matters relating to the Asian-Pacific people of this state;

(8) perform or contract for the performance of studies designed to suggest solutions to the problems of Asian-Pacific people in the areas of education, employment, human rights, health, housing, social welfare, and other related areas;

(9) implement programs designed to solve the problems of Asian-Pacific people when authorized by other law;

(10) publicize the accomplishments of Asian-Pacific people and their contributions to this state;

(11) work with other state and federal agencies and organizations to develop small business opportunities and promote economic development for Asian-Pacific Minnesotans;

(12) supervise development of an Asian-Pacific trade primer, outlining Asian and Pacific customs, cultural traditions, and business practices, including language usage, for use by Minnesota's export community;

(13) cooperate with other state and federal agencies and organizations to develop improved state trade relations with Asian and Pacific countries; and

(14) assist recent immigrants in adaptation into the culture and promote the study of English as a second language.

Subd. 4. Review of grant applications and budget requests. State departments and agencies shall consult with the council concerning any application for federal money that will have its primary effect on Asian-Pacific Minnesotans before development of the application. The council shall advise the governor and the commissioner of finance concerning any state agency request that will have its primary effect on Asian-Pacific Minnesotans.

Subd. 5. Powers. (a) The council may contract in its own name but may not accept or receive a loan or incur indebtedness except as otherwise provided by law. Contracts must be approved by a majority of the members of the council and executed by the chair and the executive director. The council may apply for, receive, and expend in its own name grants and gifts of money consistent with the powers and duties specified in this section.

(b) The council shall appoint an executive director who is experienced in administrative activities and familiar with the problems and needs of Asian-Pacific people. The council may delegate to the executive director powers and duties under this section that do not require council approval. The executive director serves in the unclassified service and may be removed at any time by the council. The executive director shall appoint the appropriate staff necessary to carry out the duties of the council. All staff members serve in the unclassified service. The commissioner of administration shall provide the council with necessary administrative services.

Subd. 6. State agency assistance. At its request, state agencies shall supply the council with advisory staff services on matters relating to its jurisdiction. The council shall cooperate and coordinate its activities with other state agencies to the highest possible degree.

Subd. 7. Report. The council shall prepare and distribute a report to the governor and legislature by November 15 of each even-numbered year. The report shall summarize the activities of the council since its last report, list receipts and expenditures, identify the major problems and issues confronting Asian-Pacific people, and list the specific objectives that the council seeks to attain during the next biennium.

Subd. 8. Repealed, 1987 c 404 s 191

HIST: 1Sp1985 c 13 s 68; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 629 s 5; 1988 c 686 art 1 s 35; 1988 c 689 art 2 s 4; 1989 c 343 s 1; 1991 c 292 art 3 s 5; 1992 c 408 s 2; 1996 c 420 s 5-8



Section 3.9227 Repealed, 1995 c 248 art 2 s 8

3.9227 Repealed, 1995 c 248 art 2 s 8



Section 3.923 Repealed, 1973 c 377 s 1

3.923 Repealed, 1973 c 377 s 1



Section 3.924 Renumbered 129B.01

3.924 Renumbered 129B.01



Section 3.925 Renumbered 129B.02

3.925 Renumbered 129B.02



Section 3.9251 Renumbered 129B.03

3.9251 Renumbered 129B.03



Section 3.926 Renumbered 129B.04

3.926 Renumbered 129B.04



Section 3.927 Renumbered 129B.05

3.927 Renumbered 129B.05



Section 3.9271 Repealed, 1979 c 334 art 7 s 7

3.9271 Repealed, 1979 c 334 art 7 s 7



Section 3.9272 Repealed, 1979 c 334 art 7 s 7

3.9272 Repealed, 1979 c 334 art 7 s 7



Section 3.9273 Repealed, 1979 c 334 art 7 s 7

3.9273 Repealed, 1979 c 334 art 7 s 7



Section 3.9274 Repealed, 1979 c 334 art 7 s 7

3.9274 Repealed, 1979 c 334 art 7 s 7



Section 3.9275 Repealed, 1979 c 334 art 7 s 7

3.9275 Repealed, 1979 c 334 art 7 s 7



Section 3.9276 Renumbered 129B.06

3.9276 Renumbered 129B.06



Section 3.9277 Renumbered 129B.07

3.9277 Renumbered 129B.07



Section 3.9278 Renumbered 129B.08

3.9278 Renumbered 129B.08



Section 3.9279 Subdivisions renumbered, repealed, or no longer in effect

3.9279 Subdivision 1. Renumbered 129B.09 subdivision 1

Subd. 2. Renumbered 129B.09 subd 2

Subd. 3. Renumbered 129B.09 subd 3

Subd. 4. Renumbered 129B.09 subd 4

Subd. 5. Renumbered 129B.09 subd 5

Subd. 6. Renumbered 129B.09 subd 6

Subd. 7. Renumbered 129B.09 subd 7

Subd. 8. Renumbered 129B.09 subd 8

Subd. 9. Renumbered 129B.09 subd 9

Subd. 10. Renumbered 129B.09 subd 10

Subd. 11. Renumbered 129B.09 subd 11

Subd. 12. Renumbered 129B.09 subd 12

Subd. 13. Repealed, 1981 c 358 art 6 s 45



Section 3.93 Definitions.

3.93 Definitions.

As used in sections 3.93 to 3.96 "attack" means an action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this state through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means.

HIST: 1961 c 572 s 1; 1988 c 469 art 1 s 1



Section 3.94 Place of session.

3.94 Place of session.

Whenever, in the event of an attack, or a finding by the executive council that an attack may be imminent, the governor deems the place of the legislative session then prescribed to be unsafe, the governor may change it to any other place within or without the state which the governor deems safe and convenient.

HIST: 1961 c 572 s 2; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.95 Special session in event of attack.

3.95 Special session in event of attack.

In the event of an attack, if the legislature is not in session, the governor shall convene a special session as soon as practicable, but within 30 days after the inception of the attack. If the governor fails to issue the call, the legislature, on the first Tuesday after the first Monday more than 30 days after the inception of the attack, shall convene without call at the place where the governor then maintains official office.

HIST: 1961 c 572 s 3; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.96 Quorum and vote requirements.

3.96 Quorum and vote requirements.

In the event of an attack the quorum requirement for the legislature is a majority of the members of each house who convene for the session. If the affirmative vote of a specified proportion of members of the legislature would otherwise be required to approve a bill, resolution, or for any other action, the same proportion of the members of each house convening at the session is sufficient.

HIST: 1961 c 572 s 4; 1988 c 469 art 1 s 1



Section 3.965 Subdivisions renumbered, repealed, or no longer in effect

3.965 Subdivision 1. Renumbered 14.39

Subd. 2. Renumbered 14.40

Subd. 3. Renumbered 14.41

Subd. 4. Renumbered 14.42

Subd. 5. Renumbered 14.43

Subd. 6. Repealed, 3Sp1981 c 2 art 1 s 75



Section 3.97 Legislative audit commission.

3.97 Legislative audit commission.

Subdivision 1. Policy. Continuous legislative review of the spending of public funds and financing at all levels of government is required in the public interest to enable the enactment of appropriate legislation.

Subd. 2. Membership; terms; meetings; compensation; powers. The legislative audit commission consists of:

(1) the majority leader of the senate and the president of the senate or their designees;

(2) the chair of the senate committee on governmental operations and reform or a designee who is a member of the committee;

(3) a chair of a senate committee on finance designated by the majority leader;

(4) four members of the senate appointed by the senate minority leader;

(5) the speaker of the house and the chair of the house committee on rules or their designees;

(6) the chair of the house committee on governmental operations and gaming or a designee who is a member of the committee;

(7) the chair of the house ways and means committee or a designee who is a member of the committee; and

(8) four members of the house appointed by the house minority leader.

The appointed members of the commission shall serve for a term commencing upon appointment and expiring at the opening of the next regular session of the legislature in the odd-numbered year and until a successor is appointed. A vacancy in the membership of the commission shall be filled for the unexpired term in a manner that will preserve the representation established by this subdivision.

The commission shall meet in January of each odd-numbered year to elect its chair and other officers as it may determine necessary. A chair shall serve a two-year term, expiring on January 1 in the odd-numbered year following election, and until a successor is elected. The chair shall alternate biennially between the senate and the house. The commission shall meet at the call of the chair or the executive secretary. The members shall serve without compensation but be reimbursed for their reasonable expenses as members of the legislature. The commission may exercise the powers prescribed by section 3.153.

Subd. 3. Transfer of department. The department of public examiner is transferred from the executive to the legislative branch.

Subd. 3a. Evaluation topics. (a) The commission shall periodically select topics for the legislative auditor to evaluate. Topics may include any agency, program, or activity established by law to achieve a state purpose, or any topic that affects the operation of state government, but the commission shall give primary consideration to topics that are likely, upon examination, to produce recommendations for cost savings, increased productivity, or the elimination of duplication among public agencies. Legislators and legislative committees may suggest topics for evaluation, but the legislative auditor shall only conduct evaluations approved by the commission.

(b) The commission is requested to direct the auditor, in response to a suggestion from an individual legislator of an evaluation topic, to estimate the scope of the proposed evaluation and the time required to complete it. The estimate must be reported to the legislator who submitted the suggestion and to the commission. The commission must determine within 60 days of receiving the estimate whether to proceed with the suggested evaluation and must convey its decision to the legislator along with the reasons for its decision.

Subd. 4. Renumbered 3.971, subdivision 1

Subd. 5. Renumbered 3.971, subd. 2

Subd. 6. Renumbered 3.971, subd. 3a

Subd. 7. Renumbered 3.971, subd. 4

Subd. 8. Renumbered 3.971, subd. 5

Subd. 9. Renumbered 3.979, subd. 1

Subd. 10. Renumbered 3.979, subd. 2

Subd. 11. Renumbered 3.979, subd. 3

Subd. 11a. Renumbered 3.979, subd. 4

Subd. 12. Renumbered subdivision 3a

HIST: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 1,23; 1Sp2001 c 10 art 2 s 10



Section 3.971 Legislative auditor.

3.971 Legislative auditor.

Subdivision 1. Appointment and term. The legislative auditor is the executive secretary of the commission. The legislative auditor shall be appointed by the commission for a six-year term and serve in the unclassified service. When in office, the legislative auditor may not at any time hold any other public office. The legislative auditor may not be removed from office before the expiration of the term of service except for cause after public hearing.

Subd. 2. Staff; compensation. The legislative auditor shall establish a financial audits division and a program evaluation division to fulfill the duties prescribed in this section. Each division must be supervised by a deputy auditor, appointed by the legislative auditor, with the approval of the commission, for a term coterminous with the legislative auditor's term. The deputy auditors may be removed before the expiration of their terms only for cause. The legislative auditor and deputy auditors may each appoint a confidential secretary to serve at pleasure. The salaries and benefits of the legislative auditor, deputy auditors and confidential secretaries shall be determined by the compensation plan approved by the legislative coordinating commission. The deputy auditors may perform and exercise the powers, duties and responsibilities imposed by law on the legislative auditor when authorized by the legislative auditor. The deputy auditors and the confidential secretaries serve in the unclassified civil service, but all other employees of the legislative auditor are in the classified civil service. While in office, a person appointed deputy for the financial audit division must hold an active license as a certified public accountant.

Subd. 3. Repealed, 1998 c 366 s 90

Subd. 3a. Transfer of powers, duties, and responsibilities. All the powers, duties, and responsibilities of the department of public examiner relating to the state of Minnesota, its departments and agencies as described in Minnesota Statutes 1971, section 215.03, and any other law concerning powers, duties, and responsibilities of the public examiner not otherwise dealt with by Laws 1973, chapter 492, are transferred to the legislative auditor. Nothing in this subdivision shall supersede the powers conferred upon the commissioner of finance under section 16A.055.

Subd. 4. Prescribed duties. In addition to the legislative auditing duties concerning state financial matters, the legislative auditor shall also exercise and perform duties prescribed by rule of the legislature or either body of it or by the commission.

Subd. 5. Testimonial powers. The legislature may, by rule, provide to the legislative auditor the testimonial powers that are conferred by law on legislative standing commissions or committees.

Subd. 6. Financial audits. The legislative auditor shall audit the financial statements of the state of Minnesota required by section 16A.50 and, as resources permit, shall audit Minnesota state colleges and universities, the University of Minnesota, state agencies, departments, boards, commissions, courts, and other state organizations subject to audit by the legislative auditor, including the state agricultural society, agricultural utilization research institute, Minnesota Technology, Inc., Minnesota historical society, labor interpretive center, Minnesota partnership for action against tobacco, metropolitan sports facilities commission, metropolitan airports commission, and metropolitan mosquito control district. Financial audits must be conducted according to generally accepted government auditing standards. The legislative auditor shall see that all provisions of law respecting the appropriate and economic use of public funds are complied with and may, as part of a financial audit or separately, investigate allegations of noncompliance by employees of departments and agencies of the state government and the other organizations listed in this subdivision.

Subd. 7. Program evaluations. The legislative auditor shall conduct program evaluations to determine the degree to which the activities and programs entered into or funded by the state are accomplishing their goals and objectives, including a critical analysis of goals and objectives, measurement of program results and effectiveness, alternative means of achieving the same results, and efficiency in the allocation of resources. The legislative auditor shall recommend ways to improve the effectiveness of the programs, reduce the cost of providing state services, and eliminate services of one agency that overlap with or duplicate the services performed by another agency. At the direction of the commission the legislative auditor may conduct program evaluations of any state department, board, commission, or agency and any metropolitan agency, board, or commission created under chapter 473; or any program or activity established or funded, in whole or in part, by the state. After an evaluation report has been released, the legislative auditor may periodically conduct a follow-up review to assess what changes have occurred.

Subd. 8. Best practices reviews. (a) The legislative auditor shall conduct best practices reviews that examine the procedures and practices used to deliver local government services, determine the methods of local government service delivery, identify variations in cost and effectiveness, and identify practices to save money or provide more effective service delivery. The legislative auditor shall recommend to local governments service delivery methods and practices to improve the cost-effectiveness of services. The legislative auditor and the board of government innovation and cooperation shall notify each other of projects being conducted relating to improving local government services.

(b) The commission shall approve local government services to be reviewed with advice from an advisory council appointed by the legislative auditor and consisting of:

(1) three representatives from the Association of Minnesota Counties;

(2) three representatives from the League of Minnesota Cities;

(3) two representatives from the Association of Metropolitan Municipalities;

(4) one representative from the Minnesota Association of Townships; and

(5) one representative from the Minnesota Association of School Administrators.

HIST: (53-13,3286-9,3286-16) 1925 c 426 art 3 s 10; 1939 c 431 art 4 s 2,9; 1949 c 33 s 1; 1973 c 492 s 12,27; 1973 c 720 s 76 subd 2; 1975 c 204 s 90,91; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1984 c 638 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1988 c 703 art 1 s 7; 1989 c 351 s 1; 1991 c 345 art 1 s 38,39; 1993 c 4 s 5; 1993 c 192 s 35; 1994 c 632 art 3 s 15,16; 1997 c 184 s 1,2; 1998 c 325 s 1; 1999 c 99 s 2,23



Section 3.972 Audits of agencies.

3.972 Audits of agencies.

Subdivision 1. Public accountant. For the purposes of this section, "public accountant" means a certified public accountant or certified public accounting firm licensed by the board of accountancy under chapter 326A.

Subd. 2. Audits of state and semistate agencies. The legislative auditor shall make a constant audit of all financial affairs of all departments and agencies of the state, and of the financial records and transactions of public boards, associations, and societies supported, wholly or in part, by state funds. Once in each year, if funds and personnel permit, without previous notice, the legislative auditor shall visit each state department and agency, association or society and, so far as practicable,

(1) inspect;

(2) thoroughly examine its books and accounts, verifying the funds, securities, and other assets;

(3) check the items of receipts and disbursements with its voucher records;

(4) ascertain the character of the official bonds for its officers and the financial ability of the bonding institution;

(5) inspect its sources of revenue and the use and disposition of state appropriations and property;

(6) investigate the methods of purchase and sale and the character of contracts on public account;

(7) ascertain proper custody and depository for its funds and securities;

(8) verify the inventory of public property and other assets held in trust; and

(9) ascertain that all financial transactions and operations involving the public funds and property of the state comply with the spirit and purpose of the law, are sound by modern standards of financial management and are for the best protection of the public interest.

Subd. 3. Audit contracts. Notwithstanding any other law, a state department, board, commission, or other state agency shall not negotiate a contract with a public accountant for an audit, except a contract negotiated by the state auditor for an audit of a local government, unless the contract has been reviewed by the legislative auditor. The legislative auditor shall not participate in the selection of the public accountant but shall review and submit written comments on the proposed contract within seven days of its receipt. Upon completion of the audit, the legislative auditor shall be given a copy of the final report.

HIST: (3276) 1913 c 555 s 3; 1949 c 33 s 2; 1973 c 492 s 28; 1983 c 317 s 2; 1986 c 444; 1988 c 469 art 1 s 1; 1992 c 542 s 4; 2001 c 109 art 2 s 1

* NOTE: The amendment to subdivision 1 by Laws 2001, chapter *109, article 2, section 1, is effective January 1, 2003. Laws *2001, chapter 109, article 2, section 10.



Section 3.973 Repealed, 1999 c 99 s 24

3.973 Repealed, 1999 c 99 s 24



Section 3.974 Distribution of written report.

3.974 Distribution of written report.

For each audit, evaluation, or other review completed, the legislative auditor shall provide a written report to the organization or individual audited, evaluated, or reviewed; the legislative reference library; and the legislative audit commission.

HIST: (3286-10) 1939 c 431 art 4 s 3; 1973 c 492 s 29; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 3



Section 3.9741 Cost of certain audits.

3.9741 Cost of certain audits.

Subdivision 1. Metropolitan commission. Upon the audit of the financial accounts and affairs of a commission under section 473.595, 473.604, or 473.703, the affected metropolitan commission is liable to the state for the total cost and expenses of the audit, including the salaries paid to the examiners while actually engaged in making the examination. The legislative auditor may bill the metropolitan commission either monthly or at the completion of the audit. All collections received for the audits must be deposited in the general fund.

Subd. 2. Post-secondary education board. The legislative auditor may enter into an interagency agreement with the board of trustees of the Minnesota state colleges and universities to conduct financial audits, in addition to audits conducted under section 3.972, subdivision 2. All payments received for audits requested by the board shall be added to the appropriation for the legislative auditor.

HIST: 1984 c 638 s 2; 1988 c 469 art 1 s 1; 1993 c 13 art 2 s 2; 1Sp1993 c 2 art 3 s 1; 1995 c 212 art 4 s 1; 1995 c 254 art 1 s 37



Section 3.975 Duties concerning misuse of public money or other resources.

3.975 Duties concerning misuse of public money or other resources.

If a legislative auditor's examination discloses misuse of public money or other public resources, the legislative auditor shall file a report with the legislative audit commission, the attorney general, and the appropriate county attorney. The attorney general shall seek recovery of money and other resources as the evidence may warrant. The county attorney shall cause criminal proceedings to be instituted as the evidence may warrant.

HIST: (3286-11) 1939 c 431 art 4 s 4; 1973 c 492 s 30; 1986 c 444; 1988 c 469 art 1 s 1; 1999 c 99 s 4



Section 3.976 Renumbered 6.74

3.976 Renumbered 6.74



Section 3.977 Renumbered 6.75

3.977 Renumbered 6.75



Section 3.978 Auxiliary powers.

3.978 Auxiliary powers.

Subdivision 1. Subpoena power. In all matters relating to official duties, the legislative auditor has the powers possessed by courts of law to issue and have subpoenas served.

Subd. 2. Inquiry and inspection power; duty to aid legislative auditor. All public officials and their deputies and employees, and all corporations, firms, and individuals having business involving the receipt, disbursement, or custody of public funds shall at all times afford reasonable facilities for examinations by the legislative auditor, make returns and reports required by the legislative auditor, attend and answer under oath the legislative auditor's lawful inquiries, produce and exhibit all books, accounts, documents, and property that the legislative auditor may desire to inspect, and in all things aid the legislative auditor in the performance of duties.

Subd. 3. Penalties. (a) If a person refuses or neglects to obey any lawful direction of the legislative auditor, a deputy or assistant, or withholds any information, book, record, paper or other document called for by the legislative auditor for the purpose of examination, after having been lawfully required by order or subpoena, upon application by the auditor, a judge of the district court in the county where the order or subpoena was made returnable shall compel obedience or punish disobedience as for contempt, as in the case of a similar order or subpoena issued by the court.

(b) A person who swears falsely concerning any matter stated under oath is guilty of a gross misdemeanor.

HIST: 1974 c 118 s 1; 1986 c 444; 1988 c 469 art 1 s 1



Section 3.979 Data classification and disclosure.

3.979 Data classification and disclosure.

Subdivision 1. Data practices. The legislative auditor is subject to the Government Data Practices Act, chapter 13, and shall protect from unlawful disclosure data classified as not public. If data provided by the legislative auditor to the commission is disseminated by the commission or its members or agents in violation of section 13.05, subdivision 4, the commission is subject to liability under section 13.08, subdivisions 1 and 3.

Subd. 2. Access to data by commission members. Members of the commission have access to data that is collected or used by the legislative auditor and classified as not public or as private or confidential only as authorized by resolution of the commission. The commission may not authorize its members to have access to private or confidential data on individuals collected or used in connection with the collection of any tax.

Subd. 3. Audit data. (a) "Audit" as used in this subdivision means a financial audit, review, program evaluation, best practices review, or investigation. Data relating to an audit are not public or with respect to data on individuals are confidential until the final report of the audit has been released by the legislative auditor or the audit is no longer being actively pursued. Upon release of a final audit report by the legislative auditor, data relating to an audit are public except data otherwise classified as not public.

(b) Data related to an audit but not published in the audit report and that the legislative auditor reasonably believes will be used in litigation are not public and with respect to data on individuals are confidential until the litigation has been completed or is no longer being actively pursued.

(c) Data on individuals that could reasonably be used to determine the identity of an individual supplying data for an audit are private if the data supplied by the individual were needed for an audit and the individual would not have provided the data to the legislative auditor without an assurance that the individual's identity would remain private, or the legislative auditor reasonably believes that the subject would not have provided the data.

(d) The definitions of terms provided in section 13.02 apply for purposes of this subdivision.

Subd. 4. Review of data; data protection. If, before releasing a report, the legislative auditor provides a person with data relating to the audit for the purpose of review and verification of the data, the person must protect the data from unlawful disclosure or be subject to the penalties and liabilities provided in sections 13.08 and 13.09.

Subd. 5. Commissioner's opinion; legislative auditor access to data. If, after the commissioner of administration issues an opinion under section 13.072 that a person requesting access to data held by a state agency is entitled to that access, the state agency continues to refuse to provide the data or the person making the request is told that the data sought does not exist, the legislative audit commission may instruct the legislative auditor to review all state agency data related to the request. Following the review, the legislative auditor shall provide all public data obtained, if any, to the legislative audit commission.

HIST: 1973 c 492 s 12; 1973 c 720 s 76 subd 2; 1975 c 204 s 90; 1980 c 484 s 1-3; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 317 s 1; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 1 s 1; 1989 c 351 s 1; 1991 c 345 art 1 s 38; 1993 c 4 s 5; 1994 c 632 art 3 s 15; 1997 c 184 s 1; 1999 c 99 s 23; 1Sp2001 c 10 art 2 s 11



Section 3.98 Fiscal notes.

3.98 Fiscal notes.

Subdivision 1. Preparation. The head or chief administrative officer of each department or agency of the state government, including the supreme court, shall prepare a fiscal note at the request of the chair of the standing committee to which a bill has been referred, or the chair of the house ways and means committee, or the chair of the senate committee on finance.

For purposes of this subdivision, "supreme court" includes all agencies, committees, and commissions supervised or appointed by the state supreme court or the state court administrator.

Subd. 2. Contents. (a) The fiscal note, where possible, shall:

(1) cite the effect in dollar amounts;

(2) cite the statutory provisions affected;

(3) estimate the increase or decrease in revenues or expenditures;

(4) include the costs which may be absorbed without additional funds;

(5) include the assumptions used in determining the cost estimates; and

(6) specify any long-range implication.

(b) The fiscal note may comment on technical or mechanical defects in the bill but shall express no opinions concerning the merits of the proposal.

Subd. 3. Distribution. A copy of the fiscal note shall be delivered to the chair of the appropriations committee of the house of representatives, the chair of the finance committee of the senate, the chair of the standing committee to which the bill has been referred, to the chief author of the bill and to the commissioner of finance.

Subd. 4. Uniform procedure. The commissioner of finance shall prescribe a uniform procedure to govern the departments and agencies of the state in complying with the requirements of this section.

HIST: 1974 c 355 s 34; 1978 c 793 s 33,34; 1986 c 444; 1988 c 469 art 1 s 1; 1991 c 292 art 8 s 1; 1993 c 4 s 6; 1Sp2001 c 10 art 2 s 12



Section 3.981 Repealed, 1Sp1989 c 1 art 1 s 13

3.981 Repealed, 1Sp1989 c 1 art 1 s 13



Section 3.982 Repealed, 1997 c 231 art 11 s 8

3.982 Repealed, 1997 c 231 art 11 s 8



Section 3.983 Repealed, 1Sp1989 c 1 art 1 s 13

3.983 Repealed, 1Sp1989 c 1 art 1 s 13



Section 3.984 Repealed, 1994 c 629 s 6

3.984 Repealed, 1994 c 629 s 6



Section 3.985 Rule notes.

3.985 Rule notes.

The governor or the chair of a standing committee to which a bill delegating rulemaking authority has been referred may require an agency to which the rulemaking authority is granted under a bill to prepare a rulemaking note on the proposed delegation of authority. The rulemaking note shall contain any of the following information requested by the governor or the chair of the standing committee: the reasons for the grant of authority; the person or groups the rules would impact; estimated cost of the rule for affected persons; estimated cost to the agency of adopting the rules; and any areas of controversy anticipated by the agency. The rulemaking note must be delivered to the governor and to the chair of the standing committee to which the bill delegating the rulemaking authority has been referred.

HIST: 1994 c 629 s 4



Section 3.986 Definitions.

3.986 Definitions.

Subdivision 1. Scope. The terms used in sections 3.986 to 3.989 have the meanings given them in this section.

Subd. 2. Local fiscal impact. (a) "Local fiscal impact" means increased or decreased costs or revenues that a political subdivision would incur as a result of a law enacted after June 30, 1997, or rule proposed after December 31, 1999:

(1) that mandates a new program, eliminates an existing mandated program, requires an increased level of service of an existing program, or permits a decreased level of service in an existing mandated program;

(2) that implements or interprets federal law and, by its implementation or interpretation, increases or decreases program or service levels beyond the level required by the federal law;

(3) that implements or interprets a statute or amendment adopted or enacted pursuant to the approval of a statewide ballot measure by the voters and, by its implementation or interpretation, increases or decreases program or service levels beyond the levels required by the ballot measure;

(4) that removes an option previously available to political subdivisions, or adds an option previously unavailable to political subdivisions, thus requiring higher program or service levels or permitting lower program or service levels, or prohibits a specific activity and so forces political subdivisions to use a more costly alternative to provide a mandated program or service;

(5) that requires that an existing program or service be provided in a shorter time period and thus increases the cost of the program or service, or permits an existing mandated program or service to be provided in a longer time period, thus permitting a decrease in the cost of the program or service;

(6) that adds new requirements to an existing optional program or service and thus increases the cost of the program or service because the political subdivisions have no reasonable alternative other than to continue the optional program;

(7) that affects local revenue collections by changes in property or sales and use tax exemptions;

(8) that requires costs previously incurred at local option that have subsequently been mandated by the state; or

(9) that requires payment of a new fee or increases the amount of an existing fee, or permits the elimination or decrease of an existing fee mandated by the state.

(b) When state law is intended to achieve compliance with federal law or court orders, state mandates shall be determined as follows:

(1) if the federal law or court order is discretionary, the state law is a state mandate;

(2) if the state law exceeds what is required by the federal law or court order, only the provisions of the state law that exceed the federal requirements are a state mandate; and

(3) if the state law does not exceed what is required by the federal statute or regulation or court order, the state law is not a state mandate.

Subd. 3. Mandate. A "mandate" is a requirement imposed upon a political subdivision in a law by a state agency or by judicial authority that, if not complied with, results in:

(1) civil liability;

(2) criminal penalty; or

(3) administrative sanctions such as reduction or loss of funding.

Subd. 4. Political subdivision. A "political subdivision" is a county or home rule charter or statutory city.

Subd. 5. Requiring an increased level of service. "Requiring an increased level of service" includes requiring that an existing service be provided in a shorter time.

HIST: 1997 c 231 art 11 s 1; 1998 c 389 art 16 s 1,2; 1999 c 243 art 16 s 1



Section 3.987 Local impact notes for state-mandated actions.

3.987 Local impact notes for state-mandated actions.

Subdivision 1. Local impact notes. The commissioner of finance shall coordinate the development of a local impact note for any proposed legislation introduced after June 30, 1997, or any rule proposed after December 31, 1999, upon request of the chair or the ranking minority member of either legislative tax committee. Upon receipt of a request to prepare a local impact note, the commissioner must notify the authors of the proposed legislation or, for an administrative rule, the head of the relevant executive agency or department, that the request has been made. The local impact note must be made available to the public upon request. If the action is among the exceptions listed in section 3.988, a local impact note need not be requested nor prepared. The commissioner shall make a reasonable and timely estimate of the local fiscal impact on each type of political subdivision that would result from the proposed legislation. The commissioner of finance may require any political subdivision or the commissioner of an administrative agency of the state to supply in a timely manner any information determined to be necessary to determine local fiscal impact. The political subdivision, its representative association, or commissioner shall convey the requested information to the commissioner of finance with a signed statement to the effect that the information is accurate and complete to the best of its ability. The political subdivision, its representative association, or commissioner, when requested, shall update its determination of local fiscal impact based on actual cost or revenue figures, improved estimates, or both. Upon completion of the note, the commissioner must provide a copy to the authors of the proposed legislation or, for an administrative rule, to the head of the relevant executive agency or department.

Subd. 2. Mandate explanations. Before a committee hearing on a bill that seeks to impose program or financial mandates on political subdivisions, the chair or ranking minority member of the committee may request that the author must provide the committee with a note that gives appropriate responses to the following guidelines. The note must state and list:

(1) the policy goals that are sought to be attained and any performance standards that are to be imposed on political subdivisions;

(2) any performance standards that will allow political subdivisions flexibility and innovation of method in achieving those goals;

(3) the process by which each standard governs input such as staffing and other administrative aspects of the program;

(4) the sources of additional revenue, in addition to existing funding for similar programs, that are directly linked to imposition of the mandates that will provide adequate and stable funding for their requirements;

(5) the reasons why financial incentives or voluntary compliance would not yield the equity, efficiency, or desired level of statewide uniformity in the proposed program;

(6) what input has been obtained to ensure that the implementing agencies have the capacity to carry out the delegated responsibilities; and

(7) the efforts put forth, if any, to involve political subdivisions in the creation or development of the proposed mandate.

Subd. 3. Repealed, 1998 c 389 art 16 s 36

Subd. 4. No mandate restriction. Except as specifically provided by this article, nothing in this article restricts or eliminates the authority of the state to create or impose programs by law upon political subdivisions.

HIST: 1997 c 231 art 11 s 2; 1998 c 300 art 3 s 1; 1998 c 389 art 16 s 3,4; 1999 c 243 art 16 s 2



Section 3.988 Exceptions to local impact notes.

3.988 Exceptions to local impact notes.

Subdivision 1. Costs resulting from inflation. A local impact note need not be prepared for increases in the cost of providing an existing service if the increases result directly from inflation. "Resulting directly from inflation" means attributable to maintaining an existing level of service rather than increasing the level of service. A cost-of-living increase in welfare benefits is an example of a cost resulting directly from inflation.

Subd. 2. Costs not the result of a new program or increased service. A local impact note need not be prepared for increased local costs that do not result from a new program or an increased level of service.

Subd. 3. Miscellaneous exceptions. A local impact note or an attachment as provided in section 3.987, subdivision 2, need not be prepared for the cost of a mandated action if the law, including a rulemaking, containing the mandate:

(1) accommodates a specific local request;

(2) results in no new local government duties;

(3) leads to revenue losses from exemptions to taxes;

(4) provided only clarifying or conforming, nonsubstantive charges on local government;

(5) imposes additional net local costs that are minor (an amount less than or equal to one-half of one percent of the local revenue base as defined in section 477A.011, subdivision 27, or $50,000, whichever is less for any single local government if the mandate does not apply statewide or less than $1,000,000 if the mandate is statewide);

(6) is a law or executive order enacted before July 1, 1997, or a rule initially implementing a law enacted before July 1, 1997;

(7) implements something other than a law or executive order, such as a federal, court, or voter-approved mandate;

(8) results in savings that equal or exceed costs;

(9) requires the holding of elections;

(10) ensures due process or equal protection;

(11) provides for the notification and conduct of public meetings;

(12) establishes the procedures for administrative and judicial review of actions taken by political subdivisions;

(13) protects the public from malfeasance, misfeasance, or nonfeasance by officials of political subdivisions;

(14) relates directly to financial administration, including the levy, assessment, and collection of taxes;

(15) relates directly to the preparation and submission of financial audits necessary to the administration of state laws; or

(16) requires uniform standards to apply to public and private institutions without differentiation.

HIST: 1997 c 231 art 11 s 3; 1998 c 389 art 16 s 5



Section 3.989 Reimbursement to local political subdivisions for costs of state mandates.

3.989 Reimbursement to local political subdivisions for costs of state mandates.

Subdivision 1. Definitions. In this section:

(1) "Class A state mandates" means those laws under which the state mandates to political subdivisions, their participation, the organizational structure of the program, and the procedural regulations under which the law must be administered; and

(2) "Class B state mandates" means those mandates resulting from legislation enacted after July 1, 1998, that specifically reference this section and that allow the political subdivisions to opt for administration of a law with program elements mandated beforehand and with an assured revenue level from the state of at least 90 percent of full program and administrative costs.

Subd. 2. Report. The commissioner of finance shall prepare by September 1, 2000, and by September 1 of each even-numbered year thereafter, a report of the costs of local mandates established after June 30, 1997.

The commissioner shall include the statewide total of the statement of costs of local mandates after June 30, 1997, as a notation in the state biennial budget.

Subd. 3. Certain political subdivisions; report. The political subdivisions that have opted to administer class B state mandates shall report to the commissioner of finance by September 1, 1998, and by September 1 of each year thereafter, identifying each instance when revenue for a class B state mandate has fallen below 85 percent of the total cost of the program and the political subdivision intends to cease administration of the program.

The commissioner shall forward a copy of the report to the chairs of the appropriate funding committees of the senate and the house for proposed inclusion of the shortfall as a line item appropriation in the state budget for the next fiscal year.

The political subdivision may exercise its option to cease administration only if the legislature has failed to include the shortfall as an appropriation in the state budget for the next fiscal year.

Subd. 4. Exemptions. Laws and executive orders enumerated in section 3.988 are exempted from this section.

HIST: 1997 c 231 art 11 s 4; 1998 c 389 art 16 s 6,7






Chapter 3A Legislators' Retirement

Section 3A.01 Definitions.

3A.01 Definitions.

Subdivision 1. Purposes. The terms defined in this section for the purposes of this chapter shall be given the meanings ascribed to them.

Subd. 2. Dependent child. "Dependent child" means any natural or adopted child of a deceased member of the legislature or former legislator who is under the age of 18, or who is under the age of 22 and is a full-time student, and who in either case is unmarried and was actually dependent for more than one-half of support upon such legislator for a period of at least 90 days immediately prior to the legislator's death. It also includes any child of the member of the legislature or former legislator conceived during the lifetime of, and born after the death of, the member or former legislator. This subdivision shall be retroactive as to any dependent child under the age of 22 years as of April 1, 1975.

Subd. 3. Member of the legislature. "Member of the legislature" means a member of the house of representatives or the senate of the state of Minnesota who has subscribed to the oath of office.

Subd. 4. Retirement. "Retirement" means the time after a former legislator is entitled to a retirement allowance. "Former legislator" means a legislator who has ceased to be a member of the legislature for any reason, including, but not limited to, expiration of the term for which a member of the legislature was elected, or death of such member.

Subd. 5. Repealed, 1971 c 928 s 11

Subd. 6. Director. "Director" means the executive director of the Minnesota state retirement system.

Subd. 6a. Salary. "Salary" means the regular compensation payable under law to legislators and paid to the person for service as a legislator. The term includes the monthly compensation paid to the legislator, and the per diem payments paid during a regular or special session to the legislator. The term does not include per diem payments paid other than during the regular or special session, additional compensation attributable to a leadership position under section 3.099, subdivision 3, living expense payments under section 3.101, and special session living expense payments under section 3.103.

Subd. 7. Average monthly salary. "Average monthly salary" means the average of the member's highest five successive years of salary received as a member of the legislature and upon which the member has made contributions under section 3A.03, subdivision 1, payments for past service under section 3A.02, subdivision 2, or payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031, prior to July 1, 1994.

Subd. 8. Normal retirement age. "Normal retirement age" means the age of 60 years with regard to any member of the legislature whose service terminates prior to the beginning of the 1981 legislative session, and the age of 62 years with regard to any member of the legislature whose service terminates after the beginning of the 1981 session.

HIST: 1965 c 896 s 1; 1974 c 445 s 1; 1975 c 368 s 1,2; 1978 c 796 s 1,2; 1981 c 224 s 2,3,274; 1986 c 444; 1989 c 319 art 11 s 13; art 16 s 1,2; 1995 c 186 s 1



Section 3A.011 Administration of plan.

3A.011 Administration of plan.

The Minnesota state retirement system shall administer the legislators retirement plan in accordance with chapter 356A.

HIST: 1989 c 319 art 8 s 1



Section 3A.02 Retirement allowance.

3A.02 Retirement allowance.

Subdivision 1. Qualifications. (a) A former legislator is entitled, upon written application to the director, to receive a retirement allowance monthly, if the person:

(1) has served at least six full years, without regard to the application of section 3A.10, subdivision 2, or has served during all or part of four regular sessions as a member of the legislature, which service need not be continuous;

(2) has attained the normal retirement age;

(3) has retired as a member of the legislature; and

(4) has made all contributions provided for in section 3A.03, has made payments for past service under subdivision 2, or has made payments in lieu of contributions under Minnesota Statutes 1992, section 3A.031, prior to July 1, 1994.

(b) This paragraph applies to members of the legislature who terminate service as a legislator before July 1, 1997. For service rendered before the beginning of the 1979 legislative session, but not to exceed eight years of service, the retirement allowance is an amount equal to five percent per year of service of that member's average monthly salary. For service in excess of eight years rendered before the beginning of the 1979 legislative session, and for service rendered after the beginning of the 1979 legislative session, the retirement allowance is an amount equal to 2-1/2 percent per year of service of that member's average monthly salary.

(c) This paragraph applies to members of the legislature who terminate service as a legislator after June 30, 1997. The retirement allowance is an amount equal to the applicable rate or rates under paragraph (b) per year of service of the member's average monthly salary adjusted for that person on an actuarial equivalent basis to reflect the change in the postretirement interest rate actuarial assumption under section 356.215, subdivision 4d, from five percent to six percent. The adjustment must be calculated by or, alternatively, the adjustment procedure must be specified by, the actuary retained by the legislative commission on pensions and retirement. The purpose of this adjustment is to ensure that the total amount of benefits that the actuary predicts an individual member will receive over the member's lifetime under this paragraph will be the same as the total amount of benefits the actuary predicts the individual member would receive over the member's lifetime under the law in effect before enactment of this paragraph.

(d) The retirement allowance accrues beginning with the first day of the month of receipt of the application, but not before age 60, and for the remainder of the former legislator's life, if the former legislator is not serving as a member of the legislature or as a constitutional officer or commissioner as defined in section 352C.021, subdivisions 2 and 3. The annuity does not begin to accrue prior to retirement as a legislator. No annuity payment may be made retroactive for more than 180 days before the date the annuity application is filed with the director.

(e) Any member who has served during all or part of four regular sessions is considered to have served eight years as a member of the legislature.

(f) The retirement allowance ceases with the last payment that accrued to the retired legislator during the retired legislator's lifetime, except that the surviving spouse, if any, is entitled to the retirement allowance for the calendar month in which the retired legislator died.

Subd. 1a. Repealed, 1973 c 653 s 47

Subd. 1b. Reduced retirement allowance. (a) Upon separation from service after the beginning of the 1981 legislative session, a former member of the legislature who has attained the age set by the board of directors of the Minnesota state retirement system and who is otherwise qualified in accordance with subdivision 1 is entitled upon making written application on forms supplied by the director to a retirement allowance in an amount equal to the retirement allowance specified in subdivision 1 reduced so that the reduced annuity is the actuarial equivalent of the annuity that would be payable if the former member of the legislature deferred receipt of the annuity and the annuity amount were augmented at an annual rate of three percent compounded annually from the date the annuity begins to accrue until age 62.

(b) The age set by the board of directors under paragraph (a) cannot be less than the early retirement age under section 352.116, subdivision 1a.

(c) If there is an actuarial cost to the plan of resetting the early retirement age under paragraph (a), the retired legislator is required to pay an additional amount to cover the full actuarial value. The additional amount must be paid in a lump sum within 30 days of the certification of the amount by the executive director.

(d) The executive director of the Minnesota state retirement system shall report to the legislative commission on pensions and retirement on the utilization of this provision on or before September 1, 2000.

Subd. 2. Payment for past service. Any member of the legislature who is a member on July 1, 1965 or thereafter, may, notwithstanding the provisions of subdivision 1, clause (1), receive credit for service rendered as a member of the legislature prior to July 1, 1965, and the pension based thereon provided that the member pays to the director for credit to the member's account an amount equal to nine percent of all salary received for all periods of service rendered as a member of the legislature, even if such periods are not continuous and exceed ten years in duration. Such payment may be made at any time after the commencement of any regular session of the legislature in which the member serves.

Subd. 3. Appropriation. The amounts required for payment of retirement allowances provided by this section are appropriated annually to the director from the participation in the Minnesota postretirement investment fund and shall be paid monthly to the recipients entitled thereto.

Subd. 4. Deferred annuities augmentation. (a) The deferred annuity of any former legislator must be augmented as provided herein. The required reserves applicable to the deferred annuity, determined as of the date the benefit begins to accrue using an appropriate mortality table and an interest assumption of six percent, must be augmented from the first of the month following termination of service, or July 1, 1973, whichever is later, to the first day of the month in which the annuity begins to accrue, at the rate of five percent per annum compounded annually until January 1, 1981, and thereafter at the rate of three percent per annum compounded annually until January 1 of the year in which the former legislator attains age 55. From that date to the effective date of retirement, the rate is five percent compounded annually.

(b) The retirement allowance of, or the survivor benefit payable on behalf of, a former member of the legislature who terminated service before July 1, 1997, which is not first payable until after June 30, 1997, must be increased on an actuarial equivalent basis to reflect the change in the postretirement interest rate actuarial assumption under section 356.215, subdivision 4d, from five percent to six percent under a calculation procedure and tables adopted by the board of directors of the Minnesota state retirement system and approved by the actuary retained by the legislative commission on pensions and retirement.

Subd. 5. Optional annuities. (a) The board of directors shall establish an optional retirement annuity in the form of a joint and survivor annuity and an optional retirement annuity in the form of a period certain and life thereafter. Except as provided in paragraph (b), these optional annuity forms must be actuarially equivalent to the normal annuity computed under this section, plus the actuarial value of any surviving spouse benefit otherwise potentially payable at the time of retirement under section 3A.04, subdivision 1. An individual selecting an optional annuity under this subdivision waives any rights to surviving spouse benefits under section 3A.04, subdivision 1.

(b) If a retired legislator selects the joint and survivor annuity option, the retired legislator must receive a normal single-life annuity if the designated optional annuity beneficiary dies before the retired legislator and no reduction may be made in the annuity to provide for restoration of the normal single-life annuity in the event of the death of the designated optional annuity beneficiary.

(c) The surviving spouse of a legislator who has attained at least age 60 and who dies while a member of the legislature may elect an optional joint and survivor annuity under paragraph (a), in lieu of surviving spouse benefits under section 3A.04, subdivision 1.

HIST: 1965 c 896 s 2; 1967 c 877 s 1,2; 1969 c 155 s 1; 1969 c 399 s 1; 1969 c 1115 s 1; 1971 c 928 s 1,2; 1973 c 653 s 1-3; 1974 c 445 s 2-4; 1975 c 368 s 3-5; 1977 c 35 s 12; 1978 c 796 s 3-6; 1980 c 607 art 14 s 45 subd 2; 1981 c 224 s 4; 1986 c 444; 1989 c 319 art 16 s 3-5; 1993 c 307 art 1 s 1; art 2 s 1; 1994 c 528 art 1 s 1; 1995 c 186 s 2; 1995 c 262 art 8 s 1; 1997 c 233 art 1 s 3,4; 1999 c 222 art 9 s 1



Section 3A.03 Contributions.

3A.03 Contributions.

Subdivision 1. Percentage. Every member of the legislature shall contribute nine percent of total salary, by payroll deduction, to be paid into the state treasury and deposited in the general fund. It shall be the duty of the director to record the periodic contributions of each member of the legislature and credit such contribution to the member's account.

Subd. 2. Refund. (a) Any former member who has made contributions under subdivision 1 and who is no longer a member of the legislature is entitled to receive, upon application to the director, a refund of all contributions credited to the member's account with interest at an annual rate of six percent compounded annually.

(b) The refund of contributions as provided in paragraph (a) terminates all rights of a former member of the legislature or the survivors of the former member under this chapter. If the former member of the legislature again becomes a member of the legislature after having taken a refund as provided in paragraph (a), the member must be considered a new member. However, a new member may reinstate the rights and credit for service forfeited if the new member repays all refunds taken plus interest at an annual rate of 8.5 percent compounded annually.

(c) No person may be required to apply for or to accept a refund.

HIST: 1965 c 896 s 3; 1969 c 399 s 1; 1971 c 928 s 3; 1973 c 653 s 4; 1974 c 445 s 5,6; 1975 c 368 s 6; 1978 c 796 s 7; 1980 c 614 s 37; 1981 c 224 s 274; 1983 c 286 s 1; 1984 c 564 s 3; 1986 c 444; 1990 c 570 art 12 s 1; 1992 c 598 art 1 s 1; 1Sp2001 c 10 art 3 s 1



Section 3A.031 Repealed, 1989 c 319 art 16 s 8

3A.031 Repealed, 1989 c 319 art 16 s 8



Section 3A.04 Survivor benefit.

3A.04 Survivor benefit.

Subdivision 1. Surviving spouse. Upon the death of a member of the legislature while serving as such member after June 30, 1973, or upon the death of a former member of the legislature with at least the number of years of service as required by section 3A.02, subdivision 1, clause (1), the surviving spouse shall be paid a survivor benefit in the amount of one-half of the retirement allowance of the member of the legislature computed as though the member were at least normal retirement age on the date of death and based upon allowable service or eight years whichever is greater. The augmentation provided in section 3A.02, subdivision 4, if applicable, shall be applied to the month of death. Upon the death of a former legislator receiving a retirement allowance, the surviving spouse shall be entitled to one-half of the amount of the allowance being paid to the legislator. Such benefit shall be paid during the lifetime of the surviving spouse.

Subd. 1a. Increase in survivor benefits. Survivor benefits provided in subdivision 1 authorized and in effect on June 3, 1977, shall be increased by 25 percent, effective retroactively to January 1, 1974, or the date the survivor benefit became payable, whichever is later.

Subd. 2. Dependent children. Upon the death of a member of the legislature while serving as a member, or upon the death of a former member of the legislature who has rendered at least the number of years of service as required by section 3A.02, subdivision 1, clause (1) and who was not receiving a retirement allowance, each dependent child of the member or former legislator shall be entitled to receive a survivor benefit in the following amount: First dependent child, a monthly allowance which equals 25 percent of the monthly retirement allowance of the member of the legislature or former legislator computed as though the member or former legislator had attained at least the normal retirement age on the date of death and based upon the average monthly salary as of the date of death or as of the date of termination, whichever is applicable, and the allowable service or eight years whichever is greater; for each additional dependent child, a monthly allowance which equals 12-1/2 percent of the monthly retirement allowance of the member or former legislator computed as in the case of the first child; but the total amount paid to the surviving spouse and dependent children shall not exceed in any one month 100 percent of the monthly retirement allowance of the member or former legislator computed as in the case of the first child. The augmentation provided in section 3A.02, subdivision 4, if applicable, shall be applied from the first day of the month next following the date of termination of service as a member of the legislature to the month of death. Upon the death of a former legislator who was receiving a retirement allowance, the surviving dependent child shall be entitled to the applicable percentage specified above of the amount of the allowance which was paid to the former legislator for the month immediately prior to the date of death. The payments for dependent children shall be made to the surviving spouse or the guardian of the estate of the dependent children, if there is one.

Subd. 3. Payment. The surviving spouse's and dependent children's survivor benefits payable under this section shall be paid by the director monthly in the same manner as retirement allowances are authorized to be paid by this chapter.

Subd. 4. Death refunds. Upon the death of a member of the legislature or former legislator who was not receiving a retirement allowance, without either a surviving spouse or dependent children, the last designated beneficiary named on a form filed with the director before the death of the legislator, or if no designation is filed, the estate of the member or former legislator, upon application, shall be entitled to a refund plus interest as provided in section 3A.03, subdivision 2, clause (2).

HIST: 1965 c 896 s 4; 1967 c 877 s 3,4; 1969 c 399 s 1; 1969 c 1115 s 2,3; 1971 c 928 s 4-6; 1973 c 653 s 5,6; 1974 c 445 s 7,8; 1975 c 368 s 7,8; 1977 c 429 s 1-3; 1978 c 796 s 8,9; 1980 c 614 s 38,39; 1981 c 224 s 5-8,274; 1986 c 444; 1989 c 319 art 11 s 13; 1991 c 269 art 2 s 1; 1996 c 438 art 1 s 1



Section 3A.05 Application for survivor benefit.

3A.05 Application for survivor benefit.

Applications for survivor benefits pursuant to section 3A.04 shall be filed with the director by the surviving spouse and dependent children entitled to benefits pursuant to section 3A.04, or by the guardian of the estate, if there is one, of the dependent children. Survivor benefits shall accrue as of the first day of the month following the death of the member of the legislature or former legislator and payments shall commence as of the first of the month next following the filing of the application, and shall be retroactive to the date the benefit accrues; provided, however, that no payment shall be retroactive for more than 12 months prior to the month the application is filed with the director.

HIST: 1965 c 896 s 5; 1971 c 928 s 7; 1974 c 445 s 9; 1975 c 368 s 9; 1981 c 224 s 9



Section 3A.06 Repealed, 1993 c 307 art 7 s 1

3A.06 Repealed, 1993 c 307 art 7 s 1



Section 3A.07 Application.

3A.07 Application.

(a) Except as provided in paragraph (b), this chapter applies to members of the legislature in service after July 1, 1965, who otherwise meet the requirements of this chapter.

(b) Members of the legislature who were elected for the first time after June 30, 1997, or members of the legislature who were elected before July 1, 1997, and who, after July 1, 1998, elect not to be members of the plan established by this chapter are covered by the unclassified employees retirement program governed by chapter 352D.

(c) The post-July 1, 1998, coverage election under paragraph (b) is irrevocable and must be made on a form prescribed by the director.

HIST: 1965 c 896 s 7; 1981 c 224 s 274; 1997 c 233 art 2 s 1



Section 3A.08 Repealed, 1979 c 303 art 3 s 41

3A.08 Repealed, 1979 c 303 art 3 s 41



Section 3A.09 Membership in P.E.R.A.

3A.09 Membership in P.E.R.A.

Any person who becomes a member of the legislature and who, on the date of becoming a member of the legislature, is a member of the public employees retirement association may elect, within six months of the date of becoming a member of the legislature, to remain a member of the public employees retirement association and shall not be required to make any contributions pursuant to section 3A.03. No person who is a member of the legislature shall belong to the public employees retirement association for service as a member of the legislature and make contributions pursuant to section 3A.03 or accrue rights pursuant to this chapter at the same time. A member of the legislature who is not a member of the public employees retirement association on the date the person becomes a member of the legislature, shall have contributions deducted from salary for all pay periods after the date the person becomes a member of the legislature. A member of the legislature may belong to the public employees retirement association for service performed other than as a member of the legislature and continue to accrue rights pursuant to this chapter and make contributions as required by section 3A.03.

HIST: 1965 c 896 s 9; 1967 c 877 s 5; 1969 c 155 s 2; 1981 c 224 s 10



Section 3A.10 One term of service being a certain time.

3A.10 One term of service being a certain time.

Subdivision 1. Term. In the case of a member of the house of representatives one full term of office shall be considered two full years service notwithstanding the fact that the oath of office may be taken on different days each biennium. In the case of a member of the senate, one full term of office shall be considered four full years service notwithstanding the fact that the oath of office may be taken on different days at the start of each term. For purposes of this chapter, a legislative term shall be deemed to commence on January 1st and to end on December 31st.

Subd. 2. Repealed, 1995 c 262 art 1 s 26

HIST: 1965 c 896 s 10; 1967 c 877 s 6; 1975 c 368 s 10; 1986 c 444



Section 3A.11 Participation in Minnesota postretirement investment fund.

3A.11 Participation in Minnesota postretirement investment fund.

Subdivision 1. Transfer of reserves. The reserves necessary to fund the retirement allowance granted pursuant to section 3A.02 to a former legislator upon retirement shall be appropriated from the general fund to the director and shall be transferred by the director to the Minnesota postretirement investment fund as of the last business day of the month in which the retirement allowance begins to accrue in accord with section 11A.18. The amount of the transfer shall be determined by or determined under a procedure specified by the actuary retained by the legislative commission on pensions and retirement, in accord with the appropriate mortality table adopted by the board of directors of the Minnesota state retirement system based on the experience of the plan as recommended by the commission-retained actuary and the interest rate assumption specified in section 356.215, subdivision 4d.

Subd. 2. Payment adjustments. Annuities and benefits shall be adjusted in accord with the provisions of section 11A.18.

Subd. 3. Repealed, 1980 c 614 s 191

Subd. 4. Automatic increases; exception. Increases in benefit payments pursuant to this section will be made automatically unless the intended recipient files written notice with the director requesting that the increase shall not be made.

HIST: 1973 c 653 s 7; 1974 c 445 s 10,11; 1980 c 607 art 14 s 45 subd 2, s 46; 1981 c 224 s 11,12; 1983 c 286 s 2; 1Sp1985 c 7 s 35; 1987 c 259 s 2; 1995 c 186 s 3



Section 3A.12 Coverage by more than one retirement system or association.

3A.12 Coverage by more than one retirement system or association.

Subdivision 1. Entitlement to annuity. Any legislator who has been an employee covered by the Minnesota state retirement system, or a member of the public employees retirement association including the public employees retirement association police and fire fund, or the teachers retirement association, or the Minneapolis employees retirement fund, or the state patrol retirement fund, or any other public employee retirement system in the state of Minnesota having a like provision but excluding all other funds providing benefits for police or firefighters, shall be entitled when qualified to an annuity from each fund if the total allowable service for which the legislator has credit in all funds or in any two of these funds totals ten or more years, provided no portion of the allowable service upon which the retirement annuity from one fund is based is again used in the computation for benefits from another fund. The annuity from each fund shall be determined by the appropriate provisions of the law except that the requirement that a person must have at least ten years allowable service in the respective system or association shall not apply for the purposes of this section provided the combined service in two or more of these funds equals ten or more years. The augmentation of deferred annuities provided in section 3A.02, subdivision 4, shall apply to the annuities accruing hereunder.

Subd. 2. Refund repayment. Any former legislator who has received a refund as provided in section 3A.03, subdivision 2, who is a currently contributing member of a retirement fund specified in subdivision 1, may repay the refund as provided in section 3A.03, subdivision 2. Any member of the legislature who has received a refund from any of the funds specified in subdivision 1, may repay the refund to the respective fund under such terms and conditions consistent with the law governing such fund if the law governing such fund permits the repayment of refunds. If the total amount to be repaid, including principal and interest exceeds $2,000, repayment may be made in three equal installments over a period of 18 months, with interest accrued during the period of repayment added to the final installment.

HIST: 1975 c 368 s 11; 1977 c 429 s 63; 1981 c 37 s 2; 1981 c 224 s 13; 1981 c 298 s 11; 1986 c 444



Section 3A.13 Exemption from process and taxation; health premium deduction.

3A.13 Exemption from process and taxation; health premium deduction.

The provisions of section 352.15 shall apply to the legislators retirement plan, chapter 3A. The executive director of the Minnesota state retirement system must, at the request of a retired legislator who is enrolled in a health insurance plan covering state employees, deduct the person's health insurance premiums from the person's annuity and transfer the amount of the premium to a health insurance carrier covering state employees.

HIST: 1993 c 307 art 1 s 2; 1998 c 390 art 2 s 1






Chapter 3B The Initiative and Referendum Implementation Act

Section 3B.01 Repealed, 1Sp1981 c 4 art 1 s 187

3B.01 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.02 Repealed, 1Sp1981 c 4 art 1 s 187

3B.02 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.03 Repealed, 1Sp1981 c 4 art 1 s 187

3B.03 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.04 Repealed, 1Sp1981 c 4 art 1 s 187

3B.04 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.05 Repealed, 1Sp1981 c 4 art 1 s 187

3B.05 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.06 Repealed, 1Sp1981 c 4 art 1 s 187

3B.06 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.07 Repealed, 1Sp1981 c 4 art 1 s 187

3B.07 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.08 Repealed, 1Sp1981 c 4 art 1 s 187

3B.08 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.09 Repealed, 1Sp1981 c 4 art 1 s 187

3B.09 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.10 Repealed, 1Sp1981 c 4 art 1 s 187

3B.10 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.11 Repealed, 1Sp1981 c 4 art 1 s 187

3B.11 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.12 Repealed, 1Sp1981 c 4 art 1 s 187

3B.12 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.13 Repealed, 1Sp1981 c 4 art 1 s 187

3B.13 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.14 Repealed, 1Sp1981 c 4 art 1 s 187

3B.14 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.15 Repealed, 1Sp1981 c 4 art 1 s 187

3B.15 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.16 Repealed, 1Sp1981 c 4 art 1 s 187

3B.16 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.17 Repealed, 1Sp1981 c 4 art 1 s 187

3B.17 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.18 Repealed, 1Sp1981 c 4 art 1 s 187

3B.18 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.19 Repealed, 1Sp1981 c 4 art 1 s 187

3B.19 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.20 Repealed, 1Sp1981 c 4 art 1 s 187

3B.20 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.21 Repealed, 1Sp1981 c 4 art 1 s 187

3B.21 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.22 Repealed, 1Sp1981 c 4 art 1 s 187

3B.22 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.23 Repealed, 1Sp1981 c 4 art 1 s 187

3B.23 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.24 Repealed, 1Sp1981 c 4 art 1 s 187

3B.24 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.25 Repealed, 1Sp1981 c 4 art 1 s 187

3B.25 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.26 Repealed, 1Sp1981 c 4 art 1 s 187

3B.26 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.27 Repealed, 1Sp1981 c 4 art 1 s 187

3B.27 Repealed, 1Sp1981 c 4 art 1 s 187



Section 3B.28 Repealed, 1Sp1981 c 4 art 1 s 187

3B.28 Repealed, 1Sp1981 c 4 art 1 s 187






Chapter 3C Revisor of Statutes

Section 3C.01 Appointment of revisor.

3C.01 Appointment of revisor.

The legislative coordinating commission shall appoint a qualified person to the position of revisor of statutes. The revisor shall serve at the pleasure of the commission. The commission shall fix the revisor's salary.

HIST: 1984 c 480 s 1



Section 3C.02 Revisor's powers.

3C.02 Revisor's powers.

Subdivision 1. Regular staff; hiring and salaries. The revisor shall employ and may fix the salaries of drafters and technical, research, and clerical assistants necessary to do the work of the revisor's office.

Subd. 2. Additional staff; contractors. When full-time employees are not available to do the work of the office, the revisor may contract for drafting, technical, research, or clerical services.

Subd. 3. Purchasing. The revisor may purchase necessary office furniture and supplies.

Subd. 4. Contracting. The revisor may enter into contracts to provide necessary services and supplies to the office.

Subd. 5. Limitation of powers. The exercise of the powers set forth in subdivisions 1 to 4 is subject to the control of the legislative coordinating commission.

Subd. 6. Contracts over $50,000. A contract for professional or technical services that is valued at more than $50,000 may be made only after the revisor has consulted with the legislative coordinating commission. The contract is subject to its recommendation as provided by section 3C.10, subdivision 3, for a printing contract.

HIST: 1984 c 480 s 2; 1995 c 254 art 1 s 38



Section 3C.03 Drafting duties of revisor's office.

3C.03 Drafting duties of revisor's office.

Subdivision 1. Limitation. As far as personnel and available appropriations permit, the revisor's office shall perform the drafting duties described in subdivisions 2 to 4.

Subd. 2. Drafting department. The revisor's office shall maintain a drafting department. On request, the office shall draft or help to draft bills, resolutions, and amendments for the governor, members of the legislature, departments or agencies of the state, or special committees or commissions created by the legislature or appointed by the governor to study or revise the laws. The revisor's office also has the rule drafting duties described in chapter 14.

Subd. 3. Requests for drafting services. The persons or bodies listed in subdivision 2 may submit to the revisor's office requests for drafting services. A request must state briefly the policy and purpose of the document to be drafted. Documents must be drafted to conform to the instructions given in the request.

Subd. 4. Drafting manual. The revisor's office shall prepare and issue a bill drafting manual containing styles and forms for drafting bills, resolutions, and amendments.

HIST: 1984 c 480 s 3



Section 3C.035 Bill drafting for departments and agencies.

3C.035 Bill drafting for departments and agencies.

Subdivision 1. Deadlines. A department or agency intending to urge the legislature to adopt a bill shall deliver the drafting request for the bill to the revisor of statutes by November 1 before the regular session of the legislature at which adoption will be urged. A commissioner or agency head, however, may deliver a drafting request later by certifying to the revisor, with supporting facts, that the request is an emergency, relates to a matter that could not reasonably have been foreseen before November 1, or for which there is other reasonable justification for delay. The completed bill draft, in a form ready for introduction, must be delivered by the revisor to a senator or representative as directed by the department or agency. If the draft was requested after November 1, it must be accompanied by a copy of the commissioner's certification to the revisor.

Subd. 2. Repealed, 1991 c 345 art 1 s 117

Subd. 3. Restrictions on outside drafting. A department or agency may not contract with an attorney, consultant, or other person either to provide drafting services to the department or agency or to advise on drafting unless the revisor determines that special expertise is required for the drafting and the expertise is not available from the revisor or the revisor's staff. A department or agency may not request legislative staff, other than the revisor of statutes, to provide drafting services to the department or agency.

HIST: 1Sp1985 c 13 s 69; 1987 c 404 s 64,65; 1988 c 686 art 5 s 1; 1989 c 335 art 1 s 55



Section 3C.04 Other office duties during legislative session.

3C.04 Other office duties during legislative session.

Subdivision 1. Advice concerning effect of bills. The revisor's office shall give members of the legislature advice concerning the legal effect of bills or proposed bills, but only at the request of the members.

Subd. 2. Information gathering. The revisor's office shall gather information about the practical operation and effect of statutes of this and other states.

Subd. 3. Report to legislature. The revisor's office shall report to the legislature any statutory changes recommended or discussed or statutory deficiencies noted in any opinion of the supreme court or the court of appeals of Minnesota. The report must be made by November 15 of each even-numbered year. It must treat opinions filed during the two-year period immediately preceding September 30 of the year before the year in which the session is held. It must include any comment necessary to outline clearly the legislative problem reported.

Subd. 4. Technical bills. The revisor's office shall prepare and submit to the legislature bills clarifying and correcting the statutes and administrative rules.

Subd. 5. Engrossment and enrollment. The revisor's office shall assist in the enrollment and engrossment of bills. Senate bills are to be under the supervision of the secretary of the senate. House bills are to be under the supervision of the chief clerk of the house of representatives.

In preparing an engrossment or enrollment, the revisor may correct misspelled words and other minor clerical errors. No correction of this kind constitutes an alteration or departure from the text as shown in the journals of the Senate and House of Representatives.

In preparing an enrollment of a bill passed at a legislative session, the revisor shall assign the bill a chapter number. As far as practical, the numbers shall be assigned in the order of the date of the legislature's last vote on the bills before presentment to the governor. The revisor, as the agent of the legislature, shall present the enrolled bills to the governor and report to the house of origin the date of presentment of the enrollment. The revisor shall show on the enrollment the date the enrollment was presented to the governor.

Subd. 6. Other services. The revisor's office shall perform other services requested by the legislature or either of its branches.

HIST: 1984 c 480 s 4; 1988 c 479 s 2; 1991 c 199 art 1 s 1; 1992 c 416 s 1; 1992 c 494 s 1



Section 3C.05 Prohibitions and limitations.

3C.05 Prohibitions and limitations.

Subdivision 1. General. The revisor, employees of the revisor's office, and persons assisting the office as part-time employees or independent contractors are subject to the following prohibitions and limitations:

(a) They may not reveal to any person not employed by the revisor's office the content or nature of a request for drafting services. The content of the request and documents and communications relating to the drafting service supplied is not public and is not subject to subpoena, search warrant, deposition, writ of mandamus, interrogatory, or other disclosure.

(b) They may not urge or oppose legislation on issues susceptible to action in the Minnesota legislature.

(c) They may not use office time to conduct legal business other than the business of the revisor's office.

(d) They may not engage in outside activities that violate the ethical considerations concerning independent professional judgment and interests of multiple clients contained in the Code of Professional Responsibility for Lawyers.

(e) They may not engage in activities of a partisan nature.

Subd. 2. Office hours. The revisor's office must be kept open during the time provided by law for other state offices. When the legislature is in session the office must be kept open at the hours most convenient to the members of the legislature.

HIST: 1984 c 480 s 5



Section 3C.055 Repealed, 1988 c 686 art 5 s 10

3C.055 Repealed, 1988 c 686 art 5 s 10



Section 3C.056 Repealed, 1991 c 345 art 1 s 117

3C.056 Repealed, 1991 c 345 art 1 s 117



Section 3C.057 Repealed, 1988 c 686 art 5 s 10

3C.057 Repealed, 1988 c 686 art 5 s 10



Section 3C.06 Laws of Minnesota.

3C.06 Laws of Minnesota.

Subdivision 1. General requirements. As soon as possible after a session of the legislature has adjourned each year, the revisor shall publish the laws of the session in a publication called "Laws of Minnesota." It must be identified by the year of the session and have suitable headnotes and indexes as required by subdivision 4. Each law must be shown with the chapter number assigned to its enrollment under section 3C.04, subdivision 5. For each law, the revisor shall show the date when it was presented to the governor as shown on the enrolled bill and the date and time of day it was:

(1) signed by the governor;

(2) enacted finally without the governor's signature; or

(3) approved by the legislature after the governor's veto.

For any bill that was vetoed, the revisor shall show that it was vetoed. If appropriate, the revisor shall show that the bill was reconsidered and not approved by the legislature. If not reconsidered, the revisor shall show whether or not the legislature has subsequently adjourned sine die.

Subd. 2. Approval dates of local laws. For each special law for which the certificate of local approval required by section 645.021 has been filed with the secretary of state before the printer's copy for Laws of Minnesota is prepared, the published volume must give the date of filing. The published volume containing the special laws must include a table giving the approval date for all special laws adopted during the biennium ending on the previous December 31.

Subd. 3. Table of sections affected. Each edition of Laws of Minnesota must contain a table showing the sections of the Minnesota Statutes and the session laws affected by the acts passed at that session of the legislature.

Subd. 4. Index. Each edition of Laws of Minnesota must contain an alphabetical index of the laws contained in the edition.

HIST: 1984 c 480 s 6; 1988 c 479 s 3



Section 3C.07 Minnesota Statutes, historical status.

3C.07 Minnesota Statutes, historical status.

Subdivision 1. Minnesota Revised Statutes. The compilation and revision of the general and permanent statutes of Minnesota, prepared by the revisor under the provisions of Laws of Minnesota 1943, chapter 545, and filed with the secretary of state on December 28, 1944, is adopted and enacted as Minnesota Revised Statutes. Minnesota Revised Statutes must not be cited, enumerated, or otherwise treated as a session law. Acts passed at the 1945 biennial session of the legislature are not repealed or modified by the adoption of Minnesota Revised Statutes. The laws contained in Minnesota Revised Statutes are continuations of the acts from which compiled and are not new enactments.

Subd. 2. Minnesota Statutes 1945; text, coding, histories. Immediately after the end of the biennial session of the legislature in 1945, the revisor of statutes shall prepare and deliver to the commissioner of administration printer's copy for Minnesota Statutes 1945. This copy must contain all the text embodied in the "Minnesota Revised Statutes" except as provided in this chapter. The revisor shall incorporate with the body of the text of the "Minnesota Revised Statutes" the amendments made to any of its sections at the 1945 biennial session of the legislature and omit any statutes expressly repealed at that session. The laws contained in Minnesota Statutes 1945 are continuations of the acts from which compiled and are not new enactments.

The revisor shall compile and include in Minnesota Statutes 1945, in an appropriate place and classification, all general and permanent laws enacted at the 1945 biennial session. The revisor shall assign these laws appropriate chapter and section identification by the decimal system of numbering.

After each section the revisor shall place a source note indicating the chapter and section of the session law from which the section was derived.

HIST: 1984 c 480 s 7



Section 3C.08 Minnesota Statutes; contents.

3C.08 Minnesota Statutes; contents.

Subdivision 1. Permanent required contents. The revisor's office shall publish editions of Minnesota Statutes. Minnesota Statutes must contain the Constitution of the United States, the Constitution of Minnesota, all general and permanent statutes in force, an alphabetical index, a table of permanent local laws, rules of the supreme court, rules of the district court, rules of other courts, rules applicable to the courts generally, and any other information the revisor considers desirable and practicable.

Subd. 2. Decimal coding system. The decimal system of numbering of sections contained in Minnesota Statutes 1945 must be continued in all future editions of Minnesota Statutes, except that alphabetical letters may be used in addition to the decimal numbers. Chapters and sections of Minnesota Statutes retain the numbers and titles given them in Minnesota Revised Statutes until changed by the revisor or by statute.

Subd. 3. Headnotes. The headnotes of the sections of any edition of the Minnesota Statutes printed in boldface type are mere catchwords to indicate the contents of the section and are not any part of the statute.

Subd. 4. New laws incorporated. As soon as possible after a session of the legislature has adjourned, the revisor's office shall incorporate into the text of Minnesota Statutes the permanent general laws enacted and the amendments made to the statutes at that session and at any extra session of the legislature. The office shall also omit any sections expressly repealed. The office shall assign appropriate chapter and section numbers to these laws and shall arrange them in proper order. After each section the office shall place a source note indicating the chapter and section of the session law from which the section was derived.

Subd. 5. Form and style changes. The form and style of Minnesota Statutes may be changed as necessary to improve its quality and to permit the use of electronic data processing equipment, computer compatible media, and other related equipment in connection with its publication.

HIST: 1984 c 480 s 8; 1998 c 254 art 2 s 1



Section 3C.09 Minnesota Statutes; supplementation.

3C.09 Minnesota Statutes; supplementation.

If the revisor's office does not publish an edition of Minnesota Statutes in a given year, it may publish a supplement to Minnesota Statutes. The supplement must be identified by the year of publication and to the extent possible must otherwise comply with section 3C.08.

HIST: 1984 c 480 s 9; 1984 c 655 art 2 s 19 subd 1



Section 3C.10 Publication powers.

3C.10 Publication powers.

Subdivision 1. Editorial powers for statutes. The revisor's office, in preparing printer's copy for editions of statutes, may not alter the sense, meaning, or effect of any legislative act, but may:

(a) renumber sections or subdivisions and parts of sections or subdivisions;

(b) change the wording of headnotes;

(c) rearrange sections or subdivisions;

(d) combine sections or subdivisions into other sections or other subdivisions, or both;

(e) divide sections or subdivisions into other sections or subdivisions so as to give to distinct subject matters a section or subdivision number;

(f) substitute the proper section, chapter, or subdivision numbers for the terms "this act," "the preceding section," and the like;

(g) substitute figures for written words and vice versa;

(h) substitute the date on which the law becomes effective for the words "the effective date of this act," and the like;

(i) change capitalization for the purpose of uniformity;

(j) correct manifest clerical, typographical, grammatical, or punctuation errors;

(k) correct words misspelled in enrollments;

(l) change reference numbers to agree with renumbered chapters, sections, or subdivisions;

(m) delete the phrases "Minnesota Statutes," "Minnesota Statutes 1980," and phrases identifying other editions of and supplements to Minnesota Statutes if the phrases are used in a reference to a statutory section;

(n) replace gender specific words with gender neutral words and, if necessary, recast the sentences containing gender specific words; and

(o) make similar editorial changes to ensure the accuracy and utility of the publication.

Subd. 2. Agency rules. The revisor's office may integrate agency rules into Minnesota Statutes, or publish the rules as an adjunct to Minnesota Statutes, or coordinate publication of the rules with Minnesota Statutes.

Subd. 3. Negotiated contracts. The revisor's office may negotiate for all or part of the editing, indexing, compiling, and printing of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota and contract with a law book publisher for these services. The provisions of chapter 16C as they relate to competitive bidding do not apply to these contracts. No contract may be made until the revisor of statutes has consulted with the legislative coordinating commission. Failure or refusal of the commission to make a recommendation promptly shall be deemed an affirmative recommendation.

HIST: 1984 c 480 s 10; 1986 c 444 s 4; 1995 c 186 s 4; 1998 c 386 art 2 s 5



Section 3C.11 General publication duties.

3C.11 General publication duties.

Subdivision 1. Certificate of correctness. In preparing an edition of Minnesota Statutes, a supplement to Minnesota Statutes, or an edition of Laws of Minnesota, the revisor's office shall compare each section in the edition with the original section of the statutes or with the original section in the enrolled act from which the section was derived, together with all amendments of the original section. In one copy of the edition, the revisor shall attach a certificate certifying that this comparison has been made and that all sections appear to be correctly printed. The copy containing the revisor's certificate must be filed in the office of the secretary of state as a public record. All other copies of the edition must contain a printed copy of the certificate.

Subd. 2. Pamphlets. The revisor's office shall compose, print, and deliver pamphlets containing parts of Minnesota Statutes, parts of Minnesota Rules, or combinations of parts of the statutes and rules as may be necessary for the use of public officers and departments. The revisor's office shall use a standard form for the pamphlets. The cost of composition, printing, and delivery of the pamphlets, together with a reasonable fee for the revisor's services, is to be borne by the office or department requesting them. The printing must be limited to actual needs as shown by experience or other competent proof. Revenue from the revisor's fee must be deposited in the general fund.

Subd. 3. Slip laws. In the time before Laws of Minnesota is published each year, the revisor's office shall furnish, upon request and without charge, a copy of each law or resolution to a member of the legislature, a legislative staff member, a constitutional officer, a justice of the supreme court, or a judge of the court of appeals.

HIST: 1984 c 480 s 11; 1987 c 404 s 66; 1988 c 686 art 5 s 2



Section 3C.12 Sale and distribution of statutes and laws.

3C.12 Sale and distribution of statutes and laws.

Subdivision 1. Number of copies printed. The revisor shall determine how many copies of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota are to be printed. Subject to the requirements of subdivision 2, the revisor shall determine how the copies are to be distributed and disposed of.

Subd. 2. Free distribution. The revisor shall distribute without charge copies of each edition of Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota to the persons or bodies listed in this subdivision. Before distributing the copies, the revisor shall inform these persons or bodies of the cost of the publication and the availability of statutes and session laws on the Internet, and shall ask whether their work requires the full number of copies authorized by this subdivision. Unless a smaller number is needed, the revisor shall distribute:

(a) 30 copies to the supreme court;

(b) 30 copies to the court of appeals;

(c) one copy to each judge of a district court;

(d) one copy to the court administrator of each district court for use in each courtroom of the district court;

(e) one copy to each judge, district attorney, clerk of court of the United States, and deputy clerk of each division of the United States district court in Minnesota;

(f) 100 copies to the office of the attorney general;

(g) ten copies each to the governor's office, the departments of agriculture, corrections, children, families, and learning, finance, health, transportation, labor and industry, economic security, natural resources, public safety, human services, revenue, and the pollution control agency;

(h) two copies each to the lieutenant governor and the state treasurer;

(i) 20 copies each to the departments of administration and commerce, state auditor, and legislative auditor;

(j) one copy each to other state departments, agencies, boards, and commissions not specifically named in this subdivision;

(k) one copy to each member of the legislature;

(l) 150 copies for the use of the senate and 200 copies for the use of the house of representatives;

(m) 50 copies to the revisor of statutes from which the revisor shall send the appropriate number to the Library of Congress for copyright and depository purposes;

(n) four copies to the secretary of the senate;

(o) four copies to the chief clerk of the house of representatives;

(p) 100 copies to the state law library;

(q) 100 copies to the law school of the University of Minnesota;

(r) five copies each to the Minnesota historical society and the secretary of state;

(s) one copy each to the public library of the largest municipality of each county if the library is not otherwise eligible to receive a free copy under this section or section 15.18; and

(t) one copy to each county library maintained pursuant to chapter 134, except in counties containing cities of the first class. If a county has not established a county library pursuant to chapter 134, the copy shall be provided to any public library in the county.

Subd. 3. Marking of state copies. Copies of Minnesota Statutes distributed to public officers, except members and officers of the legislature and officers of the United States, must be marked with the words "State Copy" and kept for the use of the office.

Subd. 4. Sale to county officers. Each county shall purchase from the revisor one copy each for the use of the county attorney, sheriff, auditor, treasurer, county recorder, and superintendent of schools.

Subd. 5. Sale to city and town officers. Each city and town shall purchase from the revisor the number of copies the city or town determines is needed for the use of each clerk of the city or town.

Subd. 6. Sale to state departments. A department, agency, board, commission, or other instrumentality of the state listed in this section may purchase from the revisor of statutes any additional copies which may be required.

Subd. 7. Sale price. The revisor shall fix a reasonable sale price of an edition of Minnesota Statutes, supplement to Minnesota Statutes, or edition of Laws of Minnesota. Revenue from the sale of the Minnesota Statutes, supplements to Minnesota Statutes, and Laws of Minnesota must be deposited in the general fund.

HIST: 1984 c 480 s 12; 1984 c 654 art 5 s 58; 1985 c 14 s 1; 1985 c 248 s 1; 1Sp1985 c 13 s 73; 1Sp1985 c 14 art 9 s 75; 1Sp1986 c 3 art 1 s 82; 1987 c 275 s 1; 1987 c 404 s 67; 1988 c 686 art 5 s 3; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 254 art 2 s 2; 1999 c 250 art 1 s 37; 1Sp2001 c 4 art 6 s 2



Section 3C.13 Legal status of statutes.

3C.13 Legal status of statutes.

Any volume of Minnesota Statutes, supplement to Minnesota Statutes, and Laws of Minnesota certified by the revisor according to section 3C.11, subdivision 1, is prima facie evidence of the statutes contained in it in all courts and proceedings.

Revised Laws of Minnesota 1905, General Statutes of Minnesota 1913, General Statutes of Minnesota 1923, Mason's Minnesota Statutes 1927, and supplements, appendix and addenda, or added volumes to these publications are prima facie evidence of the statutes contained in them in all courts and proceedings.

HIST: 1984 c 480 s 13; 1984 c 655 art 2 s 19 subd 2









Chapters 4 - 9 Constitutional Offices

Chapter 4 Governor

Section 4.01 Custodian of state property.

4.01 Custodian of state property.

In addition to the powers and duties prescribed by the constitution, the governor shall be the custodian of all property of the state not especially entrusted by law to other officers and may take possession thereof without legal process and adopt such measures for its safekeeping as the governor deems proper.

HIST: (54) RL s 26; 1986 c 444



Section 4.02 Repealed, 1996 c 310 s 1

4.02 Repealed, 1996 c 310 s 1



Section 4.03 Proclamations.

4.03 Proclamations.

When the governor convenes the legislature in extra session it shall be done by proclamation, giving to the members such notice as the governor deems necessary of the time of meeting; and when assembled the governor shall inform them of the purposes for which they are convened. The governor shall set apart and proclaim one day in each year as a day of solemn and public thanksgiving to Almighty God for blessings to the people and no business shall be transacted on that day at any of the departments of state. All proclamations of the governor required or authorized by law shall be filed with the secretary of state.

HIST: (57) RL s 28; 1986 c 444



Section 4.034 Enrolled bills.

4.034 Enrolled bills.

When the governor signs an enrolled bill to finally enact it into law as provided by the constitution, the governor shall note on the enrolled bill the date and time of day of signing. The governor shall then file the bill with the secretary of state.

When the governor vetoes a bill, the governor shall file a notice with the secretary of state indicating the chapter number of the vetoed bill.

When the governor neither signs nor vetoes a bill and legislative adjournment does not prevent its return, then the governor shall file the bill with the secretary of state with a notice that the governor is allowing the bill to become law without the governor's signature. If legislative adjournment does prevent its return, then the governor shall file a notice with the secretary of state indicating that the bill has been pocket vetoed. The notice must identify the enrolled bill by chapter number. The bill itself must be retained in the records of the governor's office.

HIST: 1988 c 479 s 4



Section 4.035 Executive orders.

4.035 Executive orders.

Subdivision 1. Applicability. A written statement or order executed by the governor pursuant to constitutional or statutory authority and denominated as an executive order, or a statement or order of the governor required by law to be in the form of an executive order, shall be uniform in format, shall be numbered consecutively, and shall be effective and expire as provided in this section. Executive orders creating agencies shall be consistent with the provisions of this section and section 15.0593.

Subd. 2. Effective date. An executive order issued pursuant to sections 12.31 to 12.32 or any other emergency executive order issued to protect a person from an imminent threat to health and safety shall be effective immediately and shall be filed with the secretary of state and published in the state register as soon as possible after its issuance. Emergency executive orders shall be identified as such in the order. Any other executive order shall be effective upon 15 days after its publication in the state register and filing with the secretary of state. The governor shall submit a copy of the executive order to the commissioner of administration to facilitate publication in the State Register.

Subd. 3. Expiration date. Unless an earlier date is specified by statute or by executive order, an executive order shall expire 90 days after the date that the governor who issued the order vacates office.

HIST: 1977 c 305 s 2; 1986 c 444



Section 4.04 Powers.

4.04 Powers.

Subdivision 1. Appointments; state seal. The governor shall appoint and when necessary commission all officers and employees of the state whose selection is not otherwise provided for by law and, at pleasure, may remove any such appointee whose term of service is not by law prescribed. The governor shall exercise such powers of appointment, suspension, and removal in respect of other officials as are conferred by law. Whenever the great seal of the state is lost or worn out, the governor shall cause the same to be replaced.

Subd. 2. Delegation to lieutenant governor. The governor may delegate to the lieutenant governor such powers, duties, responsibilities and functions as are prescribed by law to be performed by the governor, subject to the governor's control, by filing a written order specifying such delegation with the secretary of state; provided, however, that no power, duty, responsibility or function imposed upon the governor by the constitution shall be delegated by such written order or otherwise.

HIST: (58) RL s 29; 1971 c 949 s 1; 1986 c 444



Section 4.045 Children's cabinet.

4.045 Children's cabinet.

The children's cabinet shall consist of the commissioners of children, families, and learning, human services, economic security, public safety, corrections, finance, health, administration, housing finance agency, and transportation, and the director of the office of strategic and long-range planning. The governor shall designate one member to serve as cabinet chair. The chair is responsible for ensuring that the duties of the children's cabinet are performed.

HIST: 1993 c 224 art 4 s 6; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13



Section 4.05 Repealed, 1961 c 561 s 17

4.05 Repealed, 1961 c 561 s 17



Section 4.06 Vacancy; succession; disability.

4.06 Vacancy; succession; disability.

(a) When a vacancy occurs, from any cause whatever, in the office of governor, the lieutenant governor shall become governor and the last duly elected president of the senate shall become lieutenant governor for the remainder of the term. When a vacancy occurs, from any cause whatever, in the office of governor and in the office of lieutenant governor, the president of the senate shall become governor for the remainder of the term. If there be no president of the senate, then the speaker of the house of representatives shall become governor for the remainder of the term; or if there be none, then the secretary of state, or the auditor, or the treasurer, or the attorney general, in that order, shall upon resignation from office, become governor for the remainder of the term.

(b) In case of the death or other failure to take office of the governor-elect, the lieutenant governor-elect shall become governor from the same time and in the same manner and for the same term as provided for the governor-elect. In case of the death or other failure to take office of both the governor-elect and lieutenant governor-elect, the last duly elected president of the senate, or in the case of death or other failure to take office, the last duly elected speaker of the house of representatives, or in the case of death or other failure to take office, the secretary of state-elect, or under the same circumstances the auditor-elect, the treasurer-elect or the attorney general-elect, in that order shall become governor from the same time and in the same manner and for the same term as provided for the governor-elect.

(c) If the governor transmits to the president of the senate and the speaker of the house of representatives a written declaration of an inability to discharge the powers and duties of the office of governor, and until the governor transmits a written declaration to the contrary, the powers and duties of the governor shall be discharged by the lieutenant governor.

(d) The governor may be declared unable to discharge the powers and duties of the office if a declaration is signed by four out of five of the following persons and transmitted to the president of the senate and the speaker of the house of representatives: the chief justice of the supreme court, the lieutenant governor, the governor's chief of staff, the governor's personal physician, and a member of the governor's cabinet designated in advance by the governor. If no cabinet member has been designated, three out of four shall be sufficient. The lieutenant governor shall then discharge the powers and duties of the office of governor.

(e) The declaration remains in effect until the governor transmits to the president of the senate and the speaker of the house of representatives a written declaration that no inability exists, unless four out of five of the persons described in paragraph (d), or three out of four if no cabinet member has been designated, sign and transmit to the president of the senate and the speaker of the house of representatives within four days of the governor's declaration a declaration that the governor is unable to discharge the powers and duties of the office. In that event, the lieutenant governor shall continue to discharge the duties of the office until the legislature decides the issue, assembling within 48 hours for that purpose if not in session. If the legislature, within 21 days after receipt of the declaration that the governor is unable to discharge the powers and duties of the office or, if the legislature is not in session, within 21 days after being required to assemble, determines by two-thirds vote of both houses that the governor is unable to discharge the powers and duties of the office, the lieutenant governor shall continue to discharge the powers and duties of the office. Otherwise, the governor shall resume the powers and duties of the office.

HIST: 1961 c 573 s 1; 1973 c 720 s 76 subd 2; 1986 c 444; 1995 c 98 s 1



Section 4.07 Governor as state agency for federal funds.

4.07 Governor as state agency for federal funds.

Subdivision 1. When no state agency is designated. Whenever the United States of America, pursuant to federal law or any rule or regulation promulgated thereunder, makes available to the state of Minnesota or any department, agency, governmental subdivision, or other instrumentality thereof funds for any purpose and no state agency has been otherwise designated by law to apply for, receive, and accept such federal funds, the governor is hereby designated as the state agency for such purpose.

Subd. 2. State agency named to act instead. The governor may designate a state agency or agencies to act for the governor in applying for, receiving, and accepting federal funds under the provisions of subdivision 1. Such designation of a state department or agency shall be filed in the office of the secretary of state.

Subd. 3. Federal and state law; appropriation of funds. The governor or any state department or agency designated by the governor shall comply with any and all requirements of federal law and any rules and regulations promulgated thereunder to enable the application for, the receipt of, and the acceptance of such federal funds. The expenditure of any such funds received shall be governed by the laws of the state except insofar as federal requirements may otherwise provide. All such money received by the governor or any state department or agency designated by the governor for such purpose shall be deposited in the state treasury and, subject to section 3.3005, are hereby appropriated annually in order to enable the governor or the state department or agency designated by the governor for such purpose to carry out the purposes for which the funds are received. None of such federal money so deposited in the state treasury shall cancel and they shall be available for expenditure in accordance with the requirements of federal law.

HIST: 1965 c 901 s 87; 1986 c 444; 1998 c 366 s 16



Section 4.071 Oil overcharge money.

4.071 Oil overcharge money.

Subdivision 1. Appropriation required. "Oil overcharge money" means money received by the state as a result of litigation or settlements of alleged violations of federal petroleum pricing regulations. Oil overcharge money may not be spent until it is specifically appropriated by law.

Subd. 2. Minnesota resources projects. The legislature intends to appropriate one-half of the oil overcharge money for projects that have been reviewed and recommended by the legislative commission on Minnesota resources. A work plan must be prepared for each proposed project for review by the commission. The commission must recommend specific projects to the legislature.

Subd. 3. Repealed, 1998 c 273 s 15

HIST: 1988 c 686 art 1 s 36; 1988 c 690 s 1; 1989 c 335 art 1 s 269; 1990 c 568 art 2 s 1; 1994 c 483 s 1



Section 4.073 Repealed, 1983 c 301 s 235

4.073 Repealed, 1983 c 301 s 235



Section 4.075 Administration of highway safety program; acceptance and disbursement of federal funds.

4.075 Administration of highway safety program; acceptance and disbursement of federal funds.

Subdivision 1. Duties. The governor of this state shall be responsible for the administration of the state's highway safety program and, consistent with state law, may contract and cooperate with, and act as agent for state and federal agencies, political subdivisions, and public and private organizations in order to effectuate the purposes of the National Highway Safety Act of 1966 and any amendments or regulations thereto to the end that available federal money and other benefits for such purposes may be obtained. The governor may designate an appropriate agency of this state through which this state's safety program may be administered.

Subd. 2. Federal money. The governor shall provide for the receipt, allocation, and disbursement of federal money received pursuant to this act in accordance with state and federal laws and regulations.

Subd. 3. Local programs. Counties, cities, towns, municipalities, and other political subdivisions are authorized to administer local highway safety programs which have been approved by the governor as part of the state highway safety program and to receive such funds as may be available for such purposes, subject to applicable federal laws and regulations and the approval of the governor.

HIST: 1967 c 443 s 1-3



Section 4.077 St. Paul landmark authority.

4.077 St. Paul landmark authority.

Subdivision 1. Plan to renovate courts building. (a) The old federal courts building in the city of St. Paul, described in the registry of historic sites in section 138.57, and called in this section the "courts building," is an outstanding example of federal architecture of its period and a significant symbol of constitutional government which spans much of this state's history. Its acquisition, preservation, and appropriate use is a concern of the state and an important aspect of state policy declared in the Historic Sites Act of 1965.

(b) The legislature is informed that feasible renovation and remodeling of the structure of this historic site would make it suitable to meet existing and foreseeable need of the state for school, classroom, and other educational use, or for use in the protection of public health, and such practical adaptation of the courts building should not be incompatible, but rather in keeping with, continued observance of the building as an historic monument.

(c) National policy expressed in enactments of the Congress (including, but not necessarily limited to, the Surplus Property Act of 1944 and Federal Property and Administrative Services Act of 1949) make this historic site, now held by and subject to the control of the administrator of the general service administration, available to this state, its political subdivisions or instrumentalities upon compliance with the conditions of the statutes and rules promulgated thereunder for educational use or use in the protection of the public health, or as an historic monument for the benefit of the public.

Subd. 2. Public corporation created. (a) To implement state and national policy a public corporation sole is hereby created in the persons of the governors of the state of Minnesota, that is, in the person of the incumbent governor and in the person of each successor in turn, named "the governor's office for a Minnesota landmark," but referred to herein as "the corporation."

(b) The purpose of the corporation is the acquisition, preservation, and appropriate use for the public benefit of the courts building, a public purpose, and in pursuance of this purpose it has the powers and duties herein enumerated.

(c) The corporation is empowered to take title to the courts building by a donative grant as an instrumentality of the state, with such restrictions and conditions compatible with appropriate use of the courts building as may be imposed by federal authority, but it shall first determine, after consideration of all relevant factors, including but not limited to potential income from all sources, that ownership and appropriate use will be feasible and probably self-supporting.

(d) "Appropriate use" as a purpose of the corporation created by Laws 1971, chapter 605, means that the corporation will own, control, manage, and use the courts building if the courts building is transferred to it:

(1) to provide space therein by lease or other arrangement to tax supported and other nonprofit educational institutions for school, classroom, or other educational use, or use in protection of public health; or

(2) as an historic monument; and

(3) whether or not used as in clause (1) or (2), for such other use, private and public, as may be compatible with the conditions and restrictions of the grant, permissible under controlling law and rule governing the use under the grant, and in accord with the purpose of the corporation.

Subd. 3. Associates of corporation. Associates of the corporation are:

(1) members of the executive council of the Minnesota historical society;

(2) members of the capitol area architectural and planning board;

(3) the mayor and members of the council of the city of St. Paul; and

(4) members of a Minnesota nonprofit corporation that shows by its application on behalf of its members who desire to be associates that in pursuit of a purpose expressed in its articles it is engaged in an effort to save the courts building for the public benefit,

who request the corporation to be named an associate. An associate is not a member of the corporation.

Subd. 4. Board of advisors. The corporation has a board of advisors consisting of a number, not more than nine, of advisors limited by the corporation bylaws. The corporation may delegate by a bylaw to the board of advisors specified duties and authority in the management of the corporation property and affairs within the area of the authority of the corporation. The term of an advisor is four years except that the first appointments shall be so limited as to result in a staggered ending of terms with about one-half terminating each two years. An advisor receives no compensation but is reimbursed for actual expenses necessarily incurred in the business of the corporation as its bylaws may provide.

Subd. 5. Powers. In addition to the powers elsewhere given to the corporation it has the following general powers:

(1) to have succession until dissolved by law;

(2) to sue and be sued in its corporate name;

(3) to adopt, alter, and use a corporate seal which shall be judicially noticed;

(4) to accept, hold, and administer gifts and bequests of money, securities, or other personal property of whatsoever character, absolutely or on trust, for the purposes for which the corporation is created. Unless otherwise restricted by the terms of the gift or bequest, the corporation is authorized to sell, exchange, or otherwise dispose of and to invest or reinvest in such investments as it may determine from time to time the money, securities, or other property given or bequeathed to it. The principal of such corporate funds and the income therefrom, and all other revenues received by it from any source whatsoever shall be placed in such depositories as the board of directors shall determine and shall be subject to expenditure for corporate purposes.

(5) to enter into contracts generally and to execute all instruments necessary or appropriate to carry out its corporate purposes;

(6) to appoint and prescribe the duties of officers, agents, and employees as may be necessary to carry out its work and to compensate them;

(7) to purchase all supplies and materials necessary for carrying out of its purposes;

(8) to accept from the United States or the state of Minnesota, or any of their agencies, moneys or other assistance whether by gift, loan, or otherwise, to carry out its corporate purposes, and to enter into such contracts with the United States or the state of Minnesota, or any of the agencies of either, or with any of the political subdivisions of the state, as it may deem proper and consistent with the purposes of this section;

(9) to adopt such bylaws and rules as it deems necessary for the administration of its functions and the accomplishment of its purpose, including among other matter the establishment of a business office and the rules, the use of the courts building, and the administration of corporation funds;

(10) to contract and make cooperative agreements with federal, state, and municipal departments and agencies and private corporations, associations, and individuals for the use of the corporation property, including but not limited to rental agreements and concessions;

(11) to convey its property, real and personal, should the accomplishment of its purpose prove to be not feasible or compliance with the terms and conditions of the grant of the courts building appear to be impractical;

(12) to operate and maintain and furnish, restore, and as needed or suitable from time to time, renovate and remodel the courts building; and to accomplish its purpose and in execution of its powers, to borrow money and issue its debentures payable from income either unsecured or secured by pledge of revenues to be derived from the operation of its property or from other sources, or both, and to agree, if in consonance with national policy, that income derived from property conveyed to it by federal authority in excess of costs of repair, rehabilitation, restoration, and maintenance will be used by it only for park or recreational purposes, and to fulfill such agreement; and in its corporate discretion to use any such excess income which has not been so committed for park or recreation purposes, or for educational purposes by supporting educational institutions or activity, or for both of such purposes, and generally to do any and all lawful acts necessary or appropriate to carry out the purposes for which it is created.

Provided, however, that the state of Minnesota is not and shall not be held liable on any contract of the corporation for the payment of money or otherwise except as the legislature may expressly assume or accept responsibility, but this limitation does not prevent or limit the authority of a state department or agency to contract with the corporation for the rental of space, or for any other purpose, if the contract is within the general authority of the department or agency and there are funds available to it.

HIST: 1971 c 605 s 2-6; Ex1971 c 3 s 100 subds 2,4; 1975 c 271 s 6; 1985 c 248 s 70; 1986 c 444



Section 4.08 Repealed, 1973 c 757 s 5

4.08 Repealed, 1973 c 757 s 5



Section 4.09 Repealed, 1987 c 312 art 1 s 25

4.09 Repealed, 1987 c 312 art 1 s 25



Section 4.10 Renumbered 116J.40

4.10 Renumbered 116J.40



Section 4.11 Subdivisions renumbered, repealed, or no longer in effect

4.11 Subdivision 1. Repealed, 1981 c 356 s 247

Subd. 2. Repealed, 1981 c 356 s 247

Subd. 3. Repealed, 1981 c 356 s 247

Subd. 4. Renumbered 116J.41 subdivision 1

Subd. 5. Renumbered 116J.41 subd 2

Subd. 6. Repealed, 1981 c 356 s 247

Subd. 7. Repealed, 1981 c 356 s 247

Subd. 8. Renumbered 116J.41 subd 3



Section 4.12 Renumbered 116J.42

4.12 Renumbered 116J.42



Section 4.125 Renumbered 116J.43

4.125 Renumbered 116J.43



Section 4.13 Renumbered 116J.44

4.13 Renumbered 116J.44



Section 4.14 Repealed, 1973 c 741 s 10

4.14 Repealed, 1973 c 741 s 10



Section 4.15 Repealed, 1981 c 356 s 247

4.15 Repealed, 1981 c 356 s 247



Section 4.16 Subdivisions renumbered, repealed, or no longer in effect

4.16 Subdivision 1. Repealed, 1971 c 25 s 6; 1981 c 356 s 247

Subd. 2. Repealed, 1971 c 25 s 6; 1981 c 356 s 247

Subd. 3. Repealed, 1969 c 894 s 9; 1981 c 356 s 247

Subd. 4. Repealed, 1981 c 356 s 247

Subd. 5. Repealed, 1981 c 356 s 247



Section 4.17 Renumbered 116J.45

4.17 Renumbered 116J.45



Section 4.18 Renumbered 116J.46

4.18 Renumbered 116J.46



Section 4.19 Repealed, 1977 c 455 s 95

4.19 Repealed, 1977 c 455 s 95



Section 4.191 Renumbered 116J.47

4.191 Renumbered 116J.47



Section 4.20 Repealed, 1975 c 61 s 26

4.20 Repealed, 1975 c 61 s 26



Section 4.25 Repealed, 1975 c 61 s 26

4.25 Repealed, 1975 c 61 s 26



Section 4.26 Renumbered 116J.48

4.26 Renumbered 116J.48



Section 4.27 Renumbered 116J.49

4.27 Renumbered 116J.49



Section 4.28 Renumbered 116J.50

4.28 Renumbered 116J.50



Section 4.29 Renumbered 116J.51

4.29 Renumbered 116J.51



Section 4.30 Renumbered 116J.52

4.30 Renumbered 116J.52



Section 4.31 Renumbered 16B.88

4.31 Renumbered 16B.88



Section 4.35 Renumbered 116J.53

4.35 Renumbered 116J.53



Section 4.36 Renumbered 116J.54

4.36 Renumbered 116J.54



Section 4.40 Renumbered 268.96

4.40 Renumbered 268.96



Section 4.45 Repealed, 1996 c 310 s 1

4.45 Repealed, 1996 c 310 s 1



Section 4.46 Washington office.

4.46 Washington office.

The governor may appoint employees for the Washington, D.C., office of the state of Minnesota and may prescribe their duties. In the operation of the office, the governor may expend money appropriated by the legislature for promotional purposes in the same manner as private persons, firms, corporations, and associations expend money for promotional purposes. Promotional expenditures for food, lodging, or travel are not governed by the travel rules of the commissioner of employee relations.

HIST: 1991 c 345 art 2 s 7



Section 4.47 Report on compulsive gambling.

4.47 Report on compulsive gambling.

The governor shall report to the legislature by February 1 of each odd-numbered year on the state's progress in addressing the problem of compulsive gambling. The report must include:

(1) a summary of available data describing the extent of the problem in Minnesota;

(2) a summary of programs, both governmental and private, that

(i) provide diagnosis and treatment for compulsive gambling;

(ii) enhance public awareness of the problem and the availability of compulsive gambling services;

(iii) are designed to prevent compulsive gambling and other problem gambling by elementary and secondary school students and vulnerable adults; and

(iv) offer professional training in the identification, referral, and treatment of compulsive gamblers;

(3) the likely impact on compulsive gambling of each form of gambling; and

(4) budget recommendations for state-level compulsive gambling programs and activities.

HIST: 1994 c 633 art 8 s 1



Section 4.50 Office of citizenship and volunteer services.

4.50 Office of citizenship and volunteer services.

Subdivision 1. Information center for volunteer programs. (a) The office of citizenship and volunteer services is under the supervision and administration of a director appointed by the governor. The office shall: (1) operate as a state information, technical assistance, and promotion center for volunteer programs; and (2) promote and facilitate citizen participation in local governance and public problem solving.

(b) In furtherance of the mission in paragraph (a), clause (2), the office shall:

(1) engage in education and other activities designed to enhance the capacity of citizens to solve problems affecting their communities;

(2) promote and support efforts by citizens, community-based organizations, nonprofits, churches, and local governments to collaborate in solving community problems;

(3) encourage local governments to provide increased opportunities for citizen involvement in public decision making and public problem solving;

(4) refer innovative approaches to encourage greater public access to and involvement in state and local government decisions to appropriate state and local government officials;

(5) encourage units of state and local government to respond to citizen initiatives and ideas;

(6) promote processes for involving citizens in government decisions; and

(7) recognize and publicize models of effective public problem solving by citizens.

Subd. 2. Cooperation with other groups. The director shall cooperate with national, state, and local groups in collecting information on federal, state, and private resources which may encourage and improve volunteer projects within the state. The office shall coordinate its research and other work on citizen engagement with the board of government innovation and cooperation, the Minnesota extension service, and Project Public Life, Humphrey Institute, University of Minnesota.

Subd. 3. Money. The director may accept and disburse public or private funds and gifts made available for the promotion of the office's programs.

Subd. 4. Fee for services. The director may charge a fee for services provided to state agencies, political subdivisions, private and nonprofit organizations, and individuals. Fees collected by the office must be deposited in the state treasury and are appropriated to the director for the purposes of this section.

Subd. 5. Research and information. The director shall: (1) identify methods for increasing the capacity of citizens to influence decisions affecting their lives, identify methods citizens can use to solve problems in their communities, and promote innovative techniques for citizen and community-based organizations to collaborate in understanding and solving community problems; and (2) identify needs of volunteer programs. The director may issue informational materials relating to volunteer programs in Minnesota and results of the director's research.

HIST: 1977 c 389 s 1; 1983 c 260 s 3; 1985 c 285 s 1; 1986 c 444; 1987 c 365 s 1-3,24; 1988 c 613 s 30; 1991 c 114 s 1; 1991 c 238 art 1 s 1; 1995 c 254 art 1 s 60-63; 1Sp2001 c 10 art 2 s 32,96






Chapter 4A Office of Strategic and Long-range Planning

Section 4A.01 Office of strategic and long-range planning.

4A.01 Office of strategic and long-range planning.

The office of strategic and long-range planning is created, with a director appointed by the governor.

The office of strategic and long-range planning must develop an integrated long-range plan for the state. The office must coordinate activities among all levels of government and must stimulate public interest and participation in the future of the state.

The office must act in coordination with the commissioner of finance, affected state agencies, and the legislature in the planning and financing of major public programs.

HIST: 1991 c 345 art 2 s 2



Section 4A.02 State demographer.

4A.02 State demographer.

(a) The director shall appoint a state demographer. The demographer must be professionally competent in demography and must possess demonstrated ability based upon past performance.

(b) The demographer shall:

(1) continuously gather and develop demographic data relevant to the state;

(2) design and test methods of research and data collection;

(3) periodically prepare population projections for the state and designated regions and periodically prepare projections for each county or other political subdivision of the state as necessary to carry out the purposes of this section;

(4) review, comment on, and prepare analysis of population estimates and projections made by state agencies, political subdivisions, other states, federal agencies, or nongovernmental persons, institutions, or commissions;

(5) serve as the state liaison with the United States Bureau of the Census, coordinate state and federal demographic activities to the fullest extent possible, and aid the legislature in preparing a census data plan and form for each decennial census;

(6) compile an annual study of population estimates on the basis of county, regional, or other political or geographical subdivisions as necessary to carry out the purposes of this section and section 4A.03;

(7) by January 1 of each year, issue a report to the legislature containing an analysis of the demographic implications of the annual population study and population projections;

(8) prepare maps for all counties in the state, all municipalities with a population of 10,000 or more, and other municipalities as needed for census purposes, according to scale and detail recommended by the United States Bureau of the Census, with the maps of cities showing precinct boundaries;

(9) prepare an estimate of population and of the number of households for each governmental subdivision for which the metropolitan council does not prepare an annual estimate, and convey the estimates to the governing body of each political subdivision by May 1 of each year;

(10) direct, under section 414.01, subdivision 14, and certify population and household estimates of annexed or detached areas of municipalities or towns after being notified of the order or letter of approval by the Minnesota municipal board; and

(11) prepare, for any purpose for which a population estimate is required by law or needed to implement a law, a population estimate of a municipality or town whose population is affected by action under section 379.02 or 414.01, subdivision 14.

(c) A governing body may challenge an estimate made under paragraph (b) by filing their specific objections in writing with the state demographer by June 10. If the challenge does not result in an acceptable estimate by June 24, the governing body may have a special census conducted by the United States Bureau of the Census. The political subdivision must notify the state demographer by July 1 of its intent to have the special census conducted. The political subdivision must bear all costs of the special census. Results of the special census must be received by the state demographer by the next April 15 to be used in that year's May 1 estimate to the political subdivision under paragraph (b).

HIST: 1991 c 345 art 2 s 3; 1992 c 511 art 5 s 1; 1997 c 87 s 1



Section 4A.03 Population estimates and projections; submission by state agencies.

4A.03 Population estimates and projections; submission by state agencies.

Each state agency shall submit to the director for comment all population estimates and projections prepared by it before:

(1) submitting the estimates and projections to the legislature or the federal government to obtain approval of grants;

(2) the issuance of bonds based upon those estimates and projections; or

(3) releasing a plan based upon the estimates and projections.

HIST: 1991 c 345 art 2 s 4



Section 4A.04 Cooperative contracts.

4A.04 Cooperative contracts.

(a) The director may apply for, receive, and expend money from municipal, county, regional, and other planning agencies; apply for, accept, and disburse grants and other aids for planning purposes from the federal government and from other public or private sources; and may enter into contracts with agencies of the federal government, local governmental units, the University of Minnesota, and other educational institutions, and private persons as necessary to perform the director's duties. Contracts made pursuant to this section are not subject to the provisions of chapter 16C, as they relate to competitive bidding.

(b) The director may apply for, receive, and expend money made available from federal sources or other sources for the purposes of carrying out the duties and responsibilities of the director relating to local and urban affairs.

(c) All money received by the director pursuant to this section shall be deposited in the state treasury and is appropriated to the director for the purposes for which the money has been received. The money shall not cancel and is available until expended.

HIST: 1992 c 513 art 4 s 27; 1998 c 386 art 2 s 6



Section 4A.05 Land management information center.

4A.05 Land management information center.

Subdivision 1. Purpose. The purpose of the land management information center is to foster integration of environmental information and provide services in computer mapping and graphics, environmental analysis, and small systems development. The director, through the center, shall periodically study land use and natural resources on the basis of county, regional, and other political subdivisions.

Subd. 1a. Statewide nitrate database. The director, through the center, shall maintain a statewide nitrate database containing the data described in section 103A.403.

Subd. 2. Fees. The director shall set fees under section 16A.1285 reflecting the actual costs of providing the center's information products and services to clients. Fees collected must be deposited in the state treasury and credited to the land management information center revolving account. Money in the account is appropriated to the director for operation of the land management information system, including the cost of services, supplies, materials, labor, and equipment, as well as the portion of the general support costs and statewide indirect costs of the office that is attributable to the land management information system. The director may require a state agency to make an advance payment to the revolving fund sufficient to cover the agency's estimated obligation for a period of 60 days or more. If the revolving fund is abolished or liquidated, the total net profit from operations must be distributed to the funds from which purchases were made. The amount to be distributed to each fund must bear to the net profit the same ratio as the total purchases from each fund bear to the total purchases from all the funds during a period of time that fairly reflects the amount of net profit each fund is entitled to receive under this distribution.

HIST: 1993 c 192 s 73,74; 1995 c 233 art 2 s 4



Section 4A.055 Commission on the economic status of women.

4A.055 Commission on the economic status of women.

The director must provide staff, office space, and administrative support for the commission on the economic status of women.

HIST: 1Sp2001 c 10 art 2 s 14



Section 4A.06 Firearms report required.

4A.06 Firearms report required.

The criminal justice statistical analysis center of the office of strategic and long-range planning shall report to the legislature no later than January 31 of each year on the number of persons arrested, charged, convicted, and sentenced for violations of each state law affecting the use or possession of firearms. The report must include complete statistics, including the make, model, and serial number of each firearm involved, where that information is available, on each crime committed affecting the use or possession of firearms and a breakdown by county of the crimes committed.

HIST: 1994 c 636 art 3 s 44



Section 4A.07 Sustainable development for local government.

4A.07 Sustainable development for local government.

Subdivision 1. Definitions. (a) "Local unit of government" means a county, statutory or home rule charter city, town, or watershed district.

(b) "Sustainable development" means development that maintains or enhances economic opportunity and community well-being while protecting and restoring the natural environment upon which people and economies depend. Sustainable development meets the needs of the present without compromising the ability of future generations to meet their own needs.

Subd. 2. Planning guide. The office of strategic and long-range planning must develop and publish a planning guide for local units of government to plan for sustainable development, based on the principles of sustainable development adopted by the environmental quality board with advice of the governor's round table on sustainable development. The office must make the planning guide available to local units of government within the state.

Subd. 3. Model ordinance. The office of strategic and long-range planning, in consultation with appropriate and affected parties, must prepare a model ordinance to guide sustainable development.

Subd. 4. Specificity and distribution. The model ordinance must specify the technical and administrative procedures to guide sustainable development. When adopted by a local unit of government, the model ordinance is the minimum regulation to guide sustainable development that may be adopted. Upon completion, the office of strategic and long-range planning must notify local units of government that the model ordinance is available, and must distribute it to interested local units.

Subd. 5. Periodic review. At least once every five years, the planning office must review the model ordinance and its use with local units of government to ensure its continued applicability and relevance.

HIST: 1996 c 454 s 1



Section 4A.08 Community-based planning goals.

4A.08 Community-based planning goals.

The goals of community-based planning are:

(1) Citizen participation. To develop a community-based planning process with broad citizen participation in order to build local capacity to plan for sustainable development and to benefit from the insights, knowledge, and support of local residents. The process must include at least one citizen from each affected unit of local government;

(2) Cooperation. To promote cooperation among communities to work towards the most efficient, planned, and cost-effective delivery of government services by, among other means, facilitating cooperative agreements among adjacent communities and to coordinate planning to ensure compatibility of one community's development with development of neighboring communities;

(3) Economic development. To create sustainable economic development strategies and provide economic opportunities throughout the state that will achieve a balanced distribution of growth statewide;

(4) Conservation. To protect, preserve, and enhance the state's resources, including agricultural land, forests, surface water and groundwater, recreation and open space, scenic areas, and significant historic and archaeological sites;

(5) Livable community design. To strengthen communities by following the principles of livable community design in development and redevelopment, including integration of all income and age groups, mixed land uses and compact development, affordable and life-cycle housing, green spaces, access to public transit, bicycle and pedestrian ways, and enhanced aesthetics and beauty in public spaces;

(6) Housing. To provide and preserve an adequate supply of affordable and life-cycle housing throughout the state;

(7) Transportation. To focus on the movement of people and goods, rather than on the movement of automobiles, in transportation planning, and to maximize the efficient use of the transportation infrastructure by increasing the availability and use of appropriate public transit throughout the state through land-use planning and design that makes public transit economically viable and desirable;

(8) Land-use planning. To establish a community-based framework as a basis for all decisions and actions related to land use;

(9) Public investments. To account for the full environmental, social, and economic costs of new development, including infrastructure costs such as transportation, sewers and wastewater treatment, water, schools, recreation, and open space, and plan the funding mechanisms necessary to cover the costs of the infrastructure;

(10) Public education. To support research and public education on a community's and the state's finite capacity to accommodate growth, and the need for planning and resource management that will sustain growth; and

(11) Sustainable development. To provide a better quality of life for all residents while maintaining nature's ability to function over time by minimizing waste, preventing pollution, promoting efficiency, and developing local resources to revitalize the local economy.

HIST: 1997 c 202 art 4 s 1

* NOTE: This section is repealed by Laws 1999, chapter 250, *article 1, section 115, paragraph (g), effective July 1, 2001. *Laws 1999, chapter 250, article 1, section 116.



Section 4A.09 Technical assistance.

4A.09 Technical assistance.

The office shall provide local governments technical and financial assistance in preparing their comprehensive plans to meet the community-based planning goals in section 4A.08.

HIST: 1997 c 202 art 4 s 2

* NOTE: This section is repealed by Laws 1999, chapter 250, *article 1, section 115, paragraph (g), effective July 1, 2001. *Laws 1999, chapter 250, article 1, section 116.



Section 4A.10 Plan review and comment.

4A.10 Plan review and comment.

The office shall review and comment on community-based comprehensive plans prepared by counties, including the community-based comprehensive plans of municipalities and towns that are incorporated into a county's plan, as required in section 394.232, subdivision 3.

HIST: 1997 c 202 art 4 s 3

* NOTE: This section is repealed by Laws 1999, chapter 250, *article 1, section 115, paragraph (g), effective July 1, 2001. *Laws 1999, chapter 250, article 1, section 116.






Chapter 5 Secretary of State

Section 5.01 Custodian of records and state seal.

5.01 Custodian of records and state seal.

The secretary of state shall be the custodian of the state seal and of all records and documents of the state not expressly required by law to be kept by other state officials.

HIST: (59) RL s 30



Section 5.02 Assistants.

5.02 Assistants.

The secretary of state shall appoint an assistant secretary of state, who shall perform all the duties of the office when the secretary is absent or disabled. The secretary may also employ a chief clerk, a recording clerk, and a stenographer, who, besides the duties indicated by their titles, shall perform such services in connection with the office as the secretary or the assistant may require.

HIST: (60) RL s 31; 1986 c 444



Section 5.03 Clerk of government surveys.

5.03 Clerk of government surveys.

There is hereby created in the office of the secretary of state the position of clerk of government surveys and documents for the purpose of receiving and for the safekeeping of all the records and archives of the office of United States surveyor general for the state as soon as they shall be received from the commissioner of the general land office at Washington, D.C. The secretary of state shall maintain a copy of government survey documents for public inspection. The original documents shall be preserved in a climate controlled environment prescribed by the secretary of state. The documents shall be maintained so that they are available for public inspection.

HIST: (61) 1907 c 416 s 1; 1921 c 197 s 1; 1981 c 244 s 1; 1991 c 205 s 1



Section 5.04 Repealed, 1961 c 561 s 17

5.04 Repealed, 1961 c 561 s 17



Section 5.05 Duties of secretary.

5.05 Duties of secretary.

The secretary of state shall attend at the beginning of each legislative session, to call the members of the house of representatives to order and to preside until a speaker is elected.

HIST: (63) RL s 32; 1961 c 561 s 1



Section 5.06 Amendment to United States Constitution; ratification, notice.

5.06 Amendment to United States Constitution; ratification, notice.

When the legislature shall ratify any amendment to the Constitution of the United States which shall be proposed by Congress, as provided by the Constitution of the United States, it shall be the duty of the secretary of state forthwith to transmit to the administrator of general services of the United States government official notice thereof. Such notice shall include the official certificate of the secretary of state of the action of the legislature ratifying any such amendment under the hand of the secretary of state and attested by the great seal of the state.

HIST: (64) Ex1912 c 13 s 1; 1979 c 50 s 1



Section 5.07 Oaths, acknowledgments.

5.07 Oaths, acknowledgments.

The secretary of state shall have power to administer oaths and take acknowledgments and to certify the same, appending the great seal of the state as the seal of office.

HIST: (64-1) 1927 c 60 s 1; 1986 c 444



Section 5.071 Secretary of state's duties.

5.071 Secretary of state's duties.

The secretary of state shall secure, file, and retain custodial control over a description, photograph, and reproduction proof of the impression of the seal for viewing by the public. The secretary shall also secure and file all historical information pertaining to the reproduction and use of the seal. The department of administration shall respond to any inquiries about duplication of the seal for state agencies.

HIST: 1983 c 119 s 3



Section 5.08 Legislative manual.

5.08 Legislative manual.

Subdivision 1. Preparation. The secretary of state shall prepare, compile, edit, and distribute for use at each regular legislative session, a convenient manual, properly indexed, and containing: The federal and state constitutions; the acts of Congress relating to the organization of the territory and state; the rules of order and joint rules of the two houses, and lists of their members, committees and employees; the names of all state officials, whether elected or appointed, and of all persons holding office from this state under the national government, including postmasters appointed by the president; the places where the said several officials reside, and the annual compensation of each; and statistical and other information of the kind heretofore published in the legislative manuals.

Subd. 2. Distribution. 15,000 copies of the legislative manual shall be printed and distributed as follows:

(1) up to 25 copies shall be available to each member of the legislature on request;

(2) 50 copies to the state historical society;

(3) 25 copies to the state university;

(4) 60 copies to the state library;

(5) two copies each to the Library of Congress, the Minnesota veterans home, the state universities, the state high schools, the public academies, seminaries, and colleges of the state, and the free public libraries of the state;

(6) one copy each to other state institutions, the elective state officials, the appointed heads of departments, the officers and employees of the legislature, the justices of the supreme court, the judges of the court of appeals and the district court, the senators and representatives in Congress from this state, and the county auditors;

(7) one copy to each public school, to be distributed through the superintendent of each school district; and

(8) the remainder may be disposed of as the secretary of state deems best.

HIST: 1943 c 337 s 1,2; 1947 c 108 s 1; 1967 c 148 s 2; 1975 c 204 s 65; 1975 c 321 s 2; 1977 c 455 s 67; 1979 c 333 s 59; 1981 c 356 s 252; 1983 c 247 s 4



Section 5.09 Legislative manual, students' edition.

5.09 Legislative manual, students' edition.

The secretary of state may prepare, compile, edit, and distribute a brief edition of the legislative manual, as provided in section 5.08, suitable for school pupils.

HIST: 1959 c 415 s 1; 1977 c 455 s 68; 1992 c 513 art 3 s 18



Section 5.11 Repealed, 1984 c 618 s 61

5.11 Repealed, 1984 c 618 s 61



Section 5.12 Certificates and certifications.

5.12 Certificates and certifications.

Subdivision 1. Fees. The secretary of state shall charge a fee of $5 for each certificate or certification of a copy of any document filed in the office of the secretary of state. The secretary of state shall charge a fee of $3 for a copy of an original filing of a corporation, limited partnership, trade or service mark, or for the complete record of a certificate of assumed name. The secretary of state shall charge a fee of $3 for a copy of any or all subsequent filings of a corporation, limited partnership, or trade or service mark. The secretary of state shall charge a fee of $1 per page for copies of other nonuniform commercial code documents filed with the secretary of state. At the time of filing, the secretary of state may provide at the public counter, without charge, a copy of a filing, ten or fewer pages in length, to the person making the filing.

Subd. 2. Certificate of good standing. Upon payment of the proper fee, the secretary of state shall issue a certificate of good standing to a person when a business entity is in good standing as defined in section 5.26.

Subd. 3. Certificate of not in good standing. Upon payment of the proper fee, the secretary of state shall issue a certificate of not in good standing to a person when a business entity is not in good standing as defined in section 5.26.

Subd. 4. Certificate of registration. Upon payment of the proper fee, the secretary of state shall issue a certificate of registration to a person when a business filing with the secretary has been made that does not create a separate legal entity.

HIST: 3Sp1981 c 2 art 1 s 9; 1988 c 682 s 1; 1997 c 137 s 1; 2000 c 395 s 1



Section 5.13 Repealed, 1988 c 686 art 5 s 10

5.13 Repealed, 1988 c 686 art 5 s 10



Section 5.14 Transaction surcharge.

5.14 Transaction surcharge.

The secretary of state may impose a surcharge of $20 on each transaction involving expedited service that is provided by the office of the secretary of state.

HIST: 1987 c 404 s 68; 1992 c 513 art 3 s 19; 1995 c 224 s 48; 2000 c 395 s 2



Section 5.15 Acknowledgment or notarization on documents; penalties of perjury.

5.15 Acknowledgment or notarization on documents; penalties of perjury.

No document submitted to the office of the secretary of state shall be required to be notarized. Signing a document submitted to the secretary of state constitutes "acknowledgment" as defined in section 358.41, clause (2), and "verification upon oath or affirmation" as defined in section 358.41, clause (3). A person who signs a document submitted to the secretary of state without authority to sign that document or who signs the document knowing that the document is false in any material respect is subject to the penalties of perjury set forth in section 609.48.

HIST: 1988 c 682 s 2



Section 5.16 Correction of documents.

5.16 Correction of documents.

Subdivision 1. Procedure to correct inaccurate or defective instruments. Whenever an instrument authorized to be filed with the secretary of state has been filed and is an inaccurate record of the action referred to in the instrument, contains an inaccurate or erroneous statement, or was defectively or erroneously executed, sealed, acknowledged, or verified, the instrument may be corrected by articles of correction. Articles of correction must be signed by the person who executed the original instrument or by a person authorized to sign on behalf of that person. In the case of an entity other than a natural person, the articles of correction must be signed by an authorized person.

Subd. 2. Articles of correction. The articles of correction must:

(1) set forth the name of the person or entity who filed the instrument;

(2) identify the instrument to be corrected by description and by the date of its filing with the secretary of state;

(3) identify the inaccuracy, error, or defect to be corrected; and

(4) set forth a statement in corrected form of the portion of the instrument to be corrected.

Subd. 3. Filing articles of correction. The articles of correction shall be delivered to the secretary of state. If the secretary of state finds that the articles of correction conform to law, the secretary of state shall, when all fees have been paid as required by law:

(1) endorse on the articles of correction the word "filed" and the month, day, and year that the articles are filed; and

(2) file and record the document in the office of the secretary of state.

Subd. 4. Effect of filing articles of correction. After articles of correction have been filed and recorded in the office of the secretary of state, the instrument as corrected is considered to have been filed on the date the original instrument was filed; except that as to persons adversely affected by the correction, the instrument as corrected is considered to have been filed on the date the articles of correction were filed. A certificate issued by the secretary of state before an instrument is corrected, with respect to the effect of filing the original instrument, is considered to be applicable to the instrument as corrected as of the date the instrument as corrected is considered to have been filed under this section.

Subd. 5. Fees. The secretary of state shall collect a fee of $35 for filing articles of correction.

HIST: 1988 c 682 s 3; 1991 c 205 s 2



Section 5.17 Substantial compliance.

5.17 Substantial compliance.

The secretary of state may accept a filing if the information on the filing is in substantial compliance with the applicable law, even if information on the filing is not identical to equivalent information in the records of the secretary of state.

HIST: 1989 c 236 s 1



Section 5.18 Repealed, 1989 c 236 s 12

5.18 Repealed, 1989 c 236 s 12



Section 5.21 Repealed, 1980 c 615 s 61

5.21 Repealed, 1980 c 615 s 61



Section 5.22 Contest of registration of name.

5.22 Contest of registration of name.

Subdivision 1. Notice of contest; deposit. A person doing business in this state may contest the subsequent registration of a name with the office of the secretary of state by filing an acknowledged notice of contest with the secretary of state and sending a copy of the notice of contest to the person who subsequently registered the contested name. However, the secretary will not accept a contest between persons registered under sections 333.001 to 333.06. The notice to the secretary of state must be accompanied by a $100 deposit, which the secretary of state shall award to the prevailing party in the contest.

Subd. 2. Procedure. (a) Upon receipt of a notice of contest, the secretary of state shall ask each party to the contest to submit within 30 days an affidavit setting forth the facts, opinions, and arguments for or against the retention of the contested name on the records of the secretary of state. The secretary of state shall review the affidavits and shall make a decision or order a hearing to be held within 30 days.

(b) If a hearing is ordered, the parties shall meet with the secretary of state before the hearing and attempt to settle the contest.

(c) If a settlement is not reached, the secretary of state shall hold a hearing. At the hearing, the secretary of state may consider evidence presented by the parties relating to the factual or legal issues raised by the contest. A record of the hearing is not required. The hearing is not a contested case hearing under chapter 14.

Subd. 3. Standard of review. The secretary of state may order that the contested name be changed on the records of the secretary of state if it is likely that the use of the names will cause confusion, mistake, or deception among the public when applied to the goods or services provided by the businesses. In determining whether confusion, mistake, or deception is likely, the secretary of state shall consider:

(1) the strength or unique nature of the names;

(2) the similarity of sound, appearance, or meaning of the names;

(3) the intent of the parties;

(4) the type of businesses engaged in or to be engaged in by the parties;

(5) the geographic market areas served by each party and the manner of distribution and marketing used in those areas;

(6) the nature and quality of goods or services provided by the parties;

(7) the level of sophistication of potential purchasers of goods or services offered by the parties;

(8) whether the party contesting the subsequent registration of a name failed to make a timely objection or acquiesced to the use of the name so that it would be inequitable to prohibit its registration; and

(9) whether the names in question are in fair use, have been abandoned, or are parodies of other names.

Subd. 4. Decision; enforcement. The secretary of state shall make a decision for one of the parties within ten days of the hearing and may order that the contested name be changed on the records of the office of the secretary of state and the relevant documents be amended by the secretary of state in a manner that results in a new name that is not the same as or deceptively similar to another name registered with the office of the secretary of state.

Subd. 5. Appeal. A party may appeal the decision of the secretary of state to the district court within 20 days. The district court shall consider the factual and legal issues without reference to the decision of the secretary of state.

Subd. 6. Liability. The office of the secretary of state is not liable for damages incurred as a result of the registration of a name found to be the same or deceptively similar to another name already registered with the office of the secretary of state. The office of the secretary of state is not liable for damages that arise from the decision of the secretary of state in a contest under this section.

HIST: 1989 c 292 s 1; 1995 c 128 art 3 s 1



Section 5.23 Removal of documents from the public record.

5.23 Removal of documents from the public record.

Subdivision 1. Failure to pay filing fee. If an instrument authorized to be filed with the secretary of state has been submitted with a payment order or item that is rejected or dishonored, the secretary must remove the instrument from the public record. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item, any service fee, and any additional collection costs incurred to collect the amount. If the payment order or item is honored, the instrument must be returned to the public record as of the date the payment order or item is honored and an instrument is presented for filing. The secretary may impose restrictions on the manner of payment that will be accepted for any future filings. This subdivision does not apply to financing statements filed under chapter 336.

Subd. 2. Failure to pay fee. If a party enters into a continuing agreement with the secretary of state for the receipt of information or products containing information and payment for services or products is made by a payment order or item that is rejected or dishonored, the secretary shall immediately terminate the agreement. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item and any additional costs incurred to collect the amount. If the payment order or item is honored, the agreement may be reinstated and the secretary may impose restrictions on the manner of payment that will be accepted during the course of the agreement.

Subd. 3. Failure to pay direct access charges. If a customer who has subscribed with the secretary of state for direct computer access to the secretary's databases makes payment for information received with a payment order or item that is rejected or dishonored, the secretary shall immediately terminate the customer's access to the databases. The secretary may also pursue collection of the rejected or dishonored payment order or item and recover the face amount of the payment order or item and any additional costs incurred to collect the amount. If the payment order or item is honored, access may be restored and the secretary may impose restrictions on the methods of payment that will be acceptable.

Subd. 4. Collection of all amounts. The secretary of state must collect the face amount of the rejected or dishonored payment order or item, any service fee, and all costs of collection in every possible instance. Collection must occur whether or not the instrument is returned to the public record or the customer continues to receive the information products or access to the database. Uncollectible payment orders and items must be processed according to applicable Minnesota law.

HIST: 1991 c 205 s 3; 1997 c 137 s 2; 1999 c 133 s 1



Section 5.24 Supplemental filing and information services.

5.24 Supplemental filing and information services.

(a) The secretary of state may offer services to the public that supplement filing and information services already authorized by law. The secretary of state may discontinue the supplemental services at any time. The services must be designed to provide the public with a benefit by improving the manner of providing, or by providing an alternative manner of payment for, existing services provided by the secretary of state.

(b) The cost of providing the supplemental services to the public, as determined by the secretary of state, must be recovered from the recipients of the services. The funds collected for the services must be deposited in the Uniform Commercial Code account and are continuously available to the secretary of state for payment of the cost of providing the supplemental services.

HIST: 1991 c 205 s 4



Section 5.25 Service of process.

5.25 Service of process.

Subdivision 1. Who may be served. A process, notice, or demand required or permitted by law to be served upon an entity governed by chapter 221, 302A, 303, 317A, 322A, 322B, 323, 330, 540, or 543 may be served on: (1) the registered agent, if any; (2) if no agent has been appointed then on an officer, manager, or partner of the entity; or (3) if no agent, officer, manager, or partner can be found at the address on file with the secretary of state, the secretary of state as provided in this section.

Subd. 2. Service on motor carriers and unions, groups, or associations. When service of process is to be made on the secretary of state according to section 221.67 or 540.152, the procedure in this subdivision applies. Service must be made by filing the process, notice, or demand with the secretary of state along with the payment of a fee of $35. Within ten days of the filing with the secretary of state, a copy of the process, notice, or demand shall be sent to the defendant's last known address by the person who caused it to be served on the secretary of state.

Subd. 3. Service on certain business entities; auctioneers. When service of process is to be made on the secretary of state for entities governed by chapter 302A, 317A, 322A, 322B, 323, 330, or 543, the procedure in this subdivision applies. Service must be made by filing with the secretary of state one copy of the process, notice, or demand along with payment of a $35 fee.

Subd. 4. Service on foreign corporation. (a) Service of a process, notice, or demand may be made on a foreign corporation authorized to transact business in this state by delivering to and leaving with the secretary of state, or with an authorized deputy or clerk in the secretary of state's office, one copy of it and a fee of $50 in the following circumstances: (1) if the foreign corporation fails to appoint or maintain in this state a registered agent upon whom service of process may be had; (2) whenever a registered agent cannot be found at its registered office in this state, as shown by the return of the sheriff of the county in which the registered office is situated, or by an affidavit of attempted service by a person not a party; (3) whenever a corporation withdraws from the state; or (4) whenever the certificate of authority of a foreign corporation is revoked or canceled.

However, after a foreign corporation withdraws from the state, according to section 303.16, service upon the corporation may be made according to this section only when based upon a liability or obligation of the corporation incurred within this state or arising out of any business done in this state by the corporation before the issuance of a certificate of withdrawal.

(b) A foreign corporation is considered to be doing business in Minnesota if it makes a contract with a resident of Minnesota to be performed in whole or in part by either party in Minnesota, or if it commits a tort in whole or in part in Minnesota against a resident of Minnesota. These acts are considered to be equivalent to the appointment by the foreign corporation of the secretary of state of Minnesota and successors to be its true and lawful attorney upon whom may be served all lawful process in actions or proceedings against the foreign corporation arising from or growing out of the contract or tort. One copy of the process must be served on the secretary of state, together with the address to which service is to be sent and a fee of $50. The making of the contract or the committing of the tort is considered to be the agreement of the foreign corporation that any process against it which is so served upon the secretary of state has the same legal force and effect as if served personally on it within the state of Minnesota.

Subd. 5. Service on dissolved, withdrawn, or revoked business entity. (a) Process, notice, or demand may be served on a dissolved, withdrawn, or revoked business entity that was governed by chapter 302A, 303, 317A, 322A, 322B, or 323 as provided in this subdivision. The court shall determine if service is proper.

(b) If a business entity has voluntarily dissolved or has withdrawn its request for authority to transact business in this state, or a court has entered a decree of dissolution or revocation of authority to do business, service must be made according to subdivision 3 or 4, so long as claims are not barred under the provisions of the chapter that governed the business entity.

(c) If a business entity has been involuntarily dissolved or its authority to transact business in this state has been revoked, service must be made according to subdivision 3 or 4.

Subd. 6. Duties of secretary of state. In the case of service of process according to subdivision 3 or 4, the secretary of state shall immediately cause a copy of a service of process to be forwarded by certified mail addressed to the business entity:

(1) in care of the agent of the business entity, at its registered office in this state as it appears in the records of the secretary of state;

(2) at the address designated in the application for withdrawal, if the business entity has withdrawn from this state in the manner provided by law;

(3) at the address provided by the party submitting the document for service of process if the business entity's authority to do business in this state has been revoked; or

(4) at the address provided by the party submitting the document for service of process if the business entity has never been authorized to do business in this state.

Subd. 7. Time to answer. If a summons is to be served upon the secretary of state according to subdivision 3 or 4, the business entity so served has 30 days from the date of mailing by the secretary of state in which to answer the complaint.

Subd. 8. Other methods of service. Nothing in this section limits the right of a person to serve any process, notice, or demand required or permitted by law to be served upon a business entity in another manner.

HIST: 1995 c 128 art 1 s 1; 1997 c 137 s 3; 1999 c 133 s 2-4



Section 5.26 Good standing.

5.26 Good standing.

Subdivision 1. Definition. "Good standing" means that a business entity has complied with all of the filing and registration requirements with the office of the secretary of state described in the entity's governing chapter.

Subd. 2. Effect of status. (a) When a business entity is in good standing it may amend its organizing document that is on file with the secretary of state.

(b) When a business entity is in good standing, the secretary of state shall issue a certificate of good standing as described in section 5.12.

(c) A business entity that is not in good standing may participate in a merger where it does not survive the merger transaction or may dissolve or terminate its existence. It may not amend its organizing document or file other documents with the secretary of state, other than documents required to return the business entity to good standing.

(d) When a business entity is not in good standing, the secretary of state shall issue a certificate of not in good standing as described in section 5.12. The secretary of state shall not issue a certificate of good standing with respect to a business entity that is not in good standing.

Subd. 3. Reinstatement. Reinstatement of good standing is controlled by the provisions of the chapter that governs the business entity.

HIST: 1997 c 137 s 4



Section 5.29 Bulk agent name and address changes.

5.29 Bulk agent name and address changes.

The filing fee charged for filing an amendment is charged for each document filed when a registered agent changes its name or office address pursuant to sections 302A.123, subdivision 3, 303.10, 308A.025, subdivision 5, 317A.123, subdivision 3, 318.02, and 322B.135, subdivision 3, and chapters 322A, 323, and 323A, but the cumulative fee shall not exceed $10,000 for entities governed by the provisions of chapters 302A, 303, 308A, 317A, 318, 322A, 322B, 323, and 323A.

HIST: 2000 c 395 s 3






Chapter 5A International Student Exchange Organizations

Section 5A.01 Definitions.

5A.01 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. International student exchange visitor placement organization; organization. "International student exchange visitor placement organization" or "organization" means a person, partnership, corporation, or other entity that regularly arranges the placement of international student exchange visitors for the purpose, in whole or in part, of allowing the student an opportunity to attend school in the United States.

Subd. 3. International student exchange visitor; student. "International student exchange visitor" or "student" means a person 18 years of age or under, or up to age 21 if enrolled or to be enrolled in high school in this state, placed by an international student exchange visitor placement organization, who enters the United States with a nonimmigrant visa.

HIST: 1993 c 238 s 1



Section 5A.02 Organization registration.

5A.02 Organization registration.

(a) All international student exchange visitor placement organizations that place students in schools in the state shall register with the secretary of state.

(b) Information provided to the secretary of state under this chapter is a public record.

(c) Registration must not be considered or be represented as an endorsement of the organization by the secretary of state or the state of Minnesota.

HIST: 1993 c 238 s 2



Section 5A.03 Organization application for registration.

5A.03 Organization application for registration.

(a) An application for registration as an international student exchange visitor placement organization must be submitted in the form prescribed by the secretary of state. The application must include:

(1) evidence that the organization meets the standards established by the secretary of state by rule;

(2) the name, address, and telephone number of the organization, its chief executive officer, and the person within the organization who has primary responsibility for supervising placements within the state;

(3) the organization's unified business identification number, if any;

(4) the organization's United States Information Agency number, if any;

(5) evidence of Council on Standards for International Educational Travel listing, if any;

(6) whether the organization is exempt from federal income tax; and

(7) a list of the organization's placements in Minnesota for the previous academic year including the number of students placed, their home countries, the school districts in which they were placed, and the length of their placements.

(b) The application must be signed by the chief executive officer of the organization and the person within the organization who has primary responsibility for supervising placements within Minnesota. If the secretary of state determines that the application is complete, the secretary of state shall file the application and the applicant is registered.

(c) Organizations that have registered shall inform the secretary of state of any changes in the information required under paragraph (a), clause (1), within 30 days of the change. There is no fee to amend a registration.

(d) Registration under this chapter is valid for one year. The registration may be renewed annually. The fee to renew a registration is $50 per year.

(e) Organizations registering for the first time in Minnesota must pay an initial registration fee of $150.

(f) Fees collected by the secretary of state under this section must be deposited in the state treasury and credited to the general fund and are added to the appropriation from which registration costs are paid.

HIST: 1993 c 238 s 3; 1997 c 137 s 5



Section 5A.04 Rules.

5A.04 Rules.

(a) The secretary of state shall adopt by rule standards for international student exchange visitor placement organizations. In adopting the rules, the secretary of state may adopt standards established by the United States Information Agency and the Council on Standards for International Educational Travel. The secretary of state may incorporate standards established by the United States Information Agency or the Council on Standards for International Educational Travel by reference and may accept an organization's designation by the United States Information Agency or acceptance for listing by the Council on Standards for International Educational Travel as evidence of compliance with the standards.

(b) The secretary of state must require that an international student exchange visitor placement organization's application form for participation as a host family include a signed document complying with section 299C.62, subdivision 2, that gives the organization permission to conduct a background check on members of the host family. Sections 299C.60 to 299C.64 apply to the background check, except that for purposes of this section the term "background check crime" includes any felony.

HIST: 1993 c 238 s 4; 1997 c 137 s 6



Section 5A.05 Informational document.

5A.05 Informational document.

International student exchange organizations that have agreed to provide services to place students in the state shall provide an informational document in English, to each student, host family, and superintendent of the school district in which the student is being placed. The document must be provided before placement and must include the following:

(1) an explanation of the services to be performed by the organization for the student, host family, and school district;

(2) a summary of this chapter prepared by the secretary of state; and

(3) telephone numbers that the student, host family, and school district may call for assistance. The telephone numbers shall include, at a minimum, an in-state telephone number for the organization, and the telephone numbers of the organization's national headquarters, if any, the United States Information Agency, and the office of the secretary of state.

HIST: 1993 c 238 s 5



Section 5A.06 Complaints.

5A.06 Complaints.

The secretary of state may, upon receipt of a complaint regarding an international student exchange organization, report the matter to the organization involved, the United States Information Agency, or the Council on Standards for International Educational Travel, as the secretary of state considers appropriate.

HIST: 1993 c 238 s 6



Section 5A.07 Violations; misdemeanor.

5A.07 Violations; misdemeanor.

A person who fails to register as required by this chapter or who willfully and knowingly gives false or incorrect information to the secretary of state in filing statements required by this chapter, whether or not the statement or report is verified, is guilty of a misdemeanor.

HIST: 1993 c 238 s 7






Chapter 6 State Auditor

Section 6.01 Duties, seal.

6.01 Duties, seal.

The state auditor shall superintend and manage the fiscal concerns of the state as required by law. The state auditor may execute in behalf of the state assignments and satisfactions of judgments rendered in its favor. The state auditor shall have a seal bearing the words "Seal of the Auditor of Minnesota" and affix it to all official certificates and conveyances executed by the state auditor.

HIST: (65) RL s 33; 1955 c 863 s 1; 1986 c 444



Section 6.02 Deputies, employees.

6.02 Deputies, employees.

The state auditor shall appoint a deputy, who may perform all the duties of the office when the auditor is absent or disabled. The state auditor may employ and at pleasure dismiss two additional deputies and a private secretary. This section does not increase the complement of the state auditor.

HIST: (66) RL s 34; 1955 c 863 s 2; 1986 c 444; 1992 c 592 s 1



Section 6.03 Renumbered 16A.40

6.03 Renumbered 16A.40



Section 6.04 Renumbered 16A.41

6.04 Renumbered 16A.41



Section 6.05 Renumbered 16A.42

6.05 Renumbered 16A.42



Section 6.06 Renumbered 16A.43

6.06 Renumbered 16A.43



Section 6.07 Repealed, 1955 c 863 s 22

6.07 Repealed, 1955 c 863 s 22



Section 6.08 Renumbered 16A.44

6.08 Renumbered 16A.44



Section 6.09 Repealed, 1955 c 863 s 22

6.09 Repealed, 1955 c 863 s 22



Section 6.10 Renumbered 16A.45

6.10 Renumbered 16A.45



Section 6.11 Renumbered 16A.46

6.11 Renumbered 16A.46



Section 6.12 Renumbered 16A.47

6.12 Renumbered 16A.47



Section 6.13 Repealed, 1955 c 863 s 22

6.13 Repealed, 1955 c 863 s 22



Section 6.135 Repealed, 1947 c 416 s 3

6.135 Repealed, 1947 c 416 s 3



Section 6.136 Renumbered 16A.48

6.136 Renumbered 16A.48



Section 6.137 Renumbered 16A.49

6.137 Renumbered 16A.49



Section 6.14 Repealed, 1955 c 863 s 22

6.14 Repealed, 1955 c 863 s 22



Section 6.15 Repealed, 1955 c 863 s 22

6.15 Repealed, 1955 c 863 s 22



Section 6.16 Repealed, 1955 c 863 s 22

6.16 Repealed, 1955 c 863 s 22



Section 6.17 Repealed, 1955 c 863 s 22

6.17 Repealed, 1955 c 863 s 22



Section 6.18 Renumbered 16A.50

6.18 Renumbered 16A.50



Section 6.19 Renumbered 16A.51

6.19 Renumbered 16A.51



Section 6.20 Renumbered 16A.36

6.20 Renumbered 16A.36



Section 6.21 Renumbered 16A.055

6.21 Renumbered 16A.055



Section 6.211 Renumbered 16A.52

6.211 Renumbered 16A.52



Section 6.212 Renumbered 16A.53

6.212 Renumbered 16A.53



Section 6.213 Renumbered 16A.54

6.213 Renumbered 16A.54



Section 6.214 Renumbered 16A.55

6.214 Renumbered 16A.55



Section 6.215 Obsolete

6.215 Obsolete



Section 6.22 Renumbered 16A.56

6.22 Renumbered 16A.56



Section 6.23 Renumbered 16A.57

6.23 Renumbered 16A.57



Section 6.24 Renumbered 16A.58

6.24 Renumbered 16A.58



Section 6.25 Renumbered 16A.59

6.25 Renumbered 16A.59



Section 6.26 Repealed, 1996 c 310 s 1

6.26 Repealed, 1996 c 310 s 1



Section 6.27 Repealed, 1955 c 863 s 22

6.27 Repealed, 1955 c 863 s 22



Section 6.28 Renumbered 16A.60

6.28 Renumbered 16A.60



Section 6.29 Renumbered 16A.61

6.29 Renumbered 16A.61



Section 6.291 Renumbered 16A.62

6.291 Renumbered 16A.62



Section 6.30 Renumbered 16A.63

6.30 Renumbered 16A.63



Section 6.31 Renumbered 16A.64

6.31 Renumbered 16A.64



Section 6.32 Repealed, 1969 c 399 s 51

6.32 Repealed, 1969 c 399 s 51



Section 6.321 Repealed, 1969 c 399 s 51

6.321 Repealed, 1969 c 399 s 51



Section 6.33 Renumbered 16A.65

6.33 Renumbered 16A.65



Section 6.34 Renumbered 16A.66

6.34 Renumbered 16A.66



Section 6.35 Renumbered 16A.67

6.35 Renumbered 16A.67



Section 6.40 Renumbered 16A.68

6.40 Renumbered 16A.68



Section 6.42 Renumbered 16A.69

6.42 Renumbered 16A.69



Section 6.43 Renumbered 16A.70

6.43 Renumbered 16A.70



Section 6.44 Renumbered 16A.71

6.44 Renumbered 16A.71



Section 6.45 Renumbered 16A.72

6.45 Renumbered 16A.72



Section 6.46 Transfer of powers of public examiner to state auditor.

6.46 Transfer of powers of public examiner to state auditor.

Except as otherwise provided for in Laws 1973, chapter 492, relating to the legislative auditor, all the powers, duties and responsibilities of the public examiner relating to audits of cities of all classes, counties, towns, school districts, and other governmental subdivisions or bodies corporate and politic as contained in sections 6.47 to 6.71, or any other law are hereby transferred to, vested in, and imposed upon the state auditor.

HIST: 1973 c 123 art 5 s 7; 1973 c 492 s 7



Section 6.47 Accounting and budgeting systems; investigation, forms.

6.47 Accounting and budgeting systems; investigation, forms.

The state auditor shall inquire into the accounting and budgeting systems of all local units of government and shall prescribe suitable systems of accounts and budgeting, and forms, books, and instructions concerning the same. At the request of any local unit of government the state auditor may install such systems. The state auditor shall recommend a form for order- and warrant-checks of all local units of government which shall conform, so far as consistent with statutory and charter requirements, to approved banking practice in order to facilitate handling of such instruments by banks and other depositories.

HIST: (3286-14) 1939 c 431 art 4 s 7; 1953 c 319 s 2; 1973 c 492 s 14



Section 6.48 Examination of counties; cost, fees.

6.48 Examination of counties; cost, fees.

All the powers and duties conferred and imposed upon the state auditor shall be exercised and performed by the state auditor in respect to the offices, institutions, public property, and improvements of several counties of the state. At least once in each year, if funds and personnel permit, the state auditor shall visit, without previous notice, each county and make a thorough examination of all accounts and records relating to the receipt and disbursement of the public funds and the custody of the public funds and other property. The state auditor shall prescribe and install systems of accounts and financial reports that shall be uniform, so far as practicable, for the same class of offices. A copy of the report of such examination shall be filed and be subject to public inspection in the office of the state auditor and another copy in the office of the auditor of the county thus examined. The state auditor may accept the records and audit, or any part thereof, of the department of human services in lieu of examination of the county social welfare funds, if such audit has been made within any period covered by the state auditor's audit of the other records of the county. If any such examination shall disclose malfeasance, misfeasance, or nonfeasance in any office of such county, such report shall be filed with the county attorney of the county, and the county attorney shall institute such civil and criminal proceedings as the law and the protection of the public interests shall require.

The county receiving such examination shall pay to the state general fund, notwithstanding the provisions of section 16A.125, the total cost and expenses of such examinations, including the salaries paid to the examiners while actually engaged in making such examination. The state auditor on deeming it advisable may bill counties, having a population of 200,000 or over, monthly for services rendered and the officials responsible for approving and paying claims shall cause said bill to be promptly paid. The general fund shall be credited with all collections made for any such examinations.

HIST: (3278) 1913 c 555 s 5; 1931 c 125 s 1; 1931 c 246 s 1; 1945 c 392 s 1; 1949 c 33 s 3; 1951 c 57 s 1; 1953 c 593 s 2; 1955 c 441 s 1; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1984 c 654 art 5 s 58; 1986 c 444; 1989 c 335 art 4 s 2; 2001 c 185 s 1



Section 6.49 Cities of first class.

6.49 Cities of first class.

All powers and duties conferred and imposed upon the state auditor with respect to state and county officers, institutions, property, and improvements are hereby extended to cities of the first class. Copies of the written report of the state auditor on the financial condition and accounts of such city shall be filed in the state auditor's office, with the mayor, city council, and city comptroller thereof, and with the city commissioners, if such city have such officers. If such report disclose malfeasance, misfeasance, or nonfeasance in office, copies thereof shall be filed with the city attorney thereof and with the county attorney of the county in which such city is located, and these officials of the law shall institute such proceedings, civil or criminal, as the law and the public interest require.

The state auditor may bill said cities monthly for services rendered and the officials responsible for approving and paying claims shall cause said bill to be promptly paid.

HIST: (3279) 1913 c 555 s 6; 1949 c 206 s 1; 1973 c 492 s 14; 1986 c 444



Section 6.495 Examination of fire and police relief associations.

6.495 Examination of fire and police relief associations.

Subdivision 1. Audit and examinations. All powers and duties conferred and imposed upon the state auditor with respect to state, county, and first-class city officers, institutions, and property are hereby extended to the various fire and police relief associations in the state. The state auditor shall annually audit the special and general funds of the relief association or, at the request of the board of trustees or the municipality, the state auditor may contract for an annual audit by a certified public accountant. The state auditor may determine that an annual audit is not necessary, in which case the state auditor shall develop a plan for examination of unaudited relief associations, and shall prescribe suitable systems of accounts and budgeting, and forms, books, and instructions concerning the same.

Copies of the written report of the state auditor on the financial condition and accounts of the relief association shall be filed with the board of trustees of the relief association and the governing body of the municipality associated with the relief association. If the report discloses malfeasance, misfeasance, or nonfeasance with regard to relief association funds, copies thereof shall be filed with the city attorney or county attorney in the city or county in which the relief association is located, and these officials of the law shall institute proceedings, civil or criminal, as the law and public interest require.

Subd. 2. Repealed, 1987 c 404 s 191

Subd. 3. Report to commissioner of revenue. The state auditor shall file with the commissioner of revenue a financial compliance report certifying for each relief association:

(1) the completion of the annual financial report required pursuant to section 69.051 and the auditing or certification of those financial reports pursuant to subdivision 1; and

(2) the receipt of any actuarial valuations required pursuant to section 69.77 or 69.773.

HIST: 1986 c 359 s 2



Section 6.50 Cities of second, third, or fourth class.

6.50 Cities of second, third, or fourth class.

The state auditor shall have like power and duty to supervise the accounts of all cities not included in section 6.49. The state auditor may require the financial officers of any city not included in section 6.49 to send all books, accounts, and vouchers pertaining to the receipt, disbursement, and custody of its public funds to the office of the state auditor for examination. The state auditor may prescribe and install for such cities systems of accounts and reports, which shall be uniform for each class of cities and offices. The state auditor may conduct such examinations of accounts and records as the state auditor may deem the public interest to demand.

The report of such examination shall be filed with the mayor and city council or commission; and, in case of any violation of law, such report shall be filed with the city attorney thereof and with the county attorney of the county in which the administrative offices of such city are located, and these officials of the law shall institute such proceedings as the law and the public interest require.

HIST: (3280) 1913 c 555 s 7; 1949 c 33 s 4; 1951 c 186 s 1; 1961 c 586 s 2; 1973 c 492 s 14; 1986 c 444



Section 6.51 School districts, towns, and statutory cities.

6.51 School districts, towns, and statutory cities.

All powers and duties of the state auditor herein imposed and conferred with respect to the supervision, inspection, and examination of books and accounts of cities in section 6.50 are herewith extended to all school districts, towns, and statutory cities of this state. A copy of the report of such examination shall be filed, subject to public inspection, with the clerk of the town, statutory city, or school district receiving such examination, and an additional copy with the county auditor of the county in which the administrative offices of such town, statutory city, or school district are located. If such report disclose malfeasance, misfeasance, or nonfeasance in office, the state auditor shall file such copy with the county attorney of the county in which the administrative offices of such school district, town, or statutory city are located, and the county attorney shall institute such proceedings as the law and the public interest require.

HIST: (3281) 1913 c 555 s 8; 1961 c 586 s 3; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.515 Audit of federal money.

6.515 Audit of federal money.

The state auditor, in respect to any political subdivision subject to the state auditor's audit jurisdiction provided by this chapter, is empowered to examine all accounts and records of the subdivision relating to funds consisting in whole or part of money received from the federal government or any agency thereof.

HIST: 1977 c 447 art 7 s 1; 1986 c 444



Section 6.52 Testimonial powers.

6.52 Testimonial powers.

In all matters relating to official duties, the state auditor shall have the powers possessed by courts of law to issue subpoenas and cause them to be served and enforced. All state and county auditors, treasurers, and other public officials, and their respective deputies and employees, all officers, directors, and employees of all railway and other companies required by law to pay taxes to the state upon a gross earnings basis, and all persons having dealings with or knowledge of the affairs or methods of such companies, and likewise all corporations, firms, and individuals having business involving the receipt, disbursement, or custody of the public funds shall at all times afford reasonable facilities for such examinations, make such returns and reports to the state auditor as required, attend and answer under oath the auditor's lawful inquiries, produce and exhibit such books, accounts, documents, and property as the auditor may desire to inspect, and in all things aid the auditor in the performance of duties.

HIST: (3283) 1913 c 555 s 10; 1973 c 492 s 14; 1986 c 444



Section 6.53 Refusal to assist; penalty.

6.53 Refusal to assist; penalty.

Every person who shall refuse or neglect to obey any lawful direction of the state auditor, or the auditor's deputy or assistants; withhold any information, book, record, paper, or other thing called for by the auditor for the purpose of examination; willfully obstruct or mislead the auditor in the execution of duties; or swear falsely concerning any matter stated under oath, shall be guilty of a felony, the minimum penalty whereof shall be a fine of $3,000, or imprisonment in the Minnesota correctional facility-Stillwater for one year.

HIST: (3284) 1913 c 555 s 11; 1973 c 492 s 14; 1979 c 102 s 13; 1984 c 628 art 3 s 11; 1986 c 444



Section 6.54 Examination of municipal records pursuant to petition.

6.54 Examination of municipal records pursuant to petition.

The registered voters in a home rule charter or statutory city or the electors at an annual or special town meeting of a town may petition the state auditor to examine the books, records, accounts, and affairs of the home rule charter or statutory city, town, or of any organizational unit, activity, project, enterprise, or fund thereof; and the scope of the examination may be limited by the petition, but the examination shall cover, at least, all cash received and disbursed and the transactions relating thereto, provided that the state auditor shall not examine more than the six latest years preceding the circulation of the petition, unless it appears to the state auditor during the examination that the audit period should be extended to permit a full recovery under bonds furnished by public officers or employees, and may if it appears to the auditor in the public interest confine the period or the scope of audit or both period and scope of audit, to less than that requested by the petition. In the case of a home rule charter or statutory city, the petition shall be signed by a number of registered voters at least equal to 20 percent of those voting in the last presidential election. The eligible voters of any school district may petition the state auditor, who shall be subject to the same restrictions regarding the scope and period of audit, provided that the petition shall be signed by at least ten eligible voters for each 50 resident pupils in average daily membership during the preceding school year as shown on the records in the office of the commissioner of children, families, and learning. In the case of school districts, the petition shall be signed by at least ten eligible voters. At the time it is circulated, every petition shall contain a statement that the cost of the audit will be borne by the city or school district as provided by law. Thirty days before the petition is delivered to the state auditor it shall be presented to the appropriate city or school district clerk and the county auditor. The county auditor shall determine and certify whether the petition is signed by the required number of registered voters or eligible voters as the case may be. The certificate shall be conclusive evidence thereof in any action or proceeding for the recovery of the costs, charges, and expenses of any examination made pursuant to the petition.

HIST: (3286-1) 1929 c 259 s 1; 1937 c 415 s 1; 1951 c 185 s 1; 1953 c 689 s 1; 1959 c 518 s 1; 1973 c 71 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1979 c 82 s 1; 1983 c 314 art 7 s 2; 1984 c 562 s 1; 1987 c 266 art 2 s 1; 1Sp1995 c 3 art 16 s 13



Section 6.55 Examination of records pursuant to resolution of governing body.

6.55 Examination of records pursuant to resolution of governing body.

The governing body of any city, town, county or school district, by appropriate resolution may ask the state auditor to examine the books, records, accounts and affairs of their government, or of any organizational unit, activity, project, enterprise, or fund thereof; and the state auditor shall examine the same upon receiving, pursuant to said resolution, a written request signed by a majority of the members of the governing body; and the governing body of any public utility commission, or of any public corporation having a body politic and corporate, or of any instrumentality joint or several of any city, town, county, or school district, may request an audit of its books, records, accounts and affairs in the same manner; provided that the scope of the examination may be limited by the request, but such examination shall cover, at least, all cash received and disbursed and the transactions relating thereto. Such written request shall be presented to the clerk, or recording officer of such city, town, county, school district, public utility commission, public corporation, or instrumentality, before being presented to the state auditor, who shall determine whether the same is signed by a majority of the members of such governing body and, if found to be so signed, shall certify such fact, and the fact that such resolution was passed, which certificate shall be conclusive evidence thereof in any action or proceedings for the recovery of the costs, charges and expenses of any examination made pursuant to such request. Nothing contained in any of the laws of the state relating to the state auditor, shall be so construed as to prevent any city, town or school district from employing a certified public accountant to examine its books, records, accounts and affairs. For the purposes of this section, the governing body of a town is the town board.

HIST: (3286-2) 1929 c 259 s 2; 1943 c 188 s 1; 1953 c 689 s 2; 1959 c 518 s 2; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1984 c 562 s 2



Section 6.551 Examination of grantees and contractors of local governments.

6.551 Examination of grantees and contractors of local governments.

The state auditor may examine the books, records, documents, and accounting procedures and practices of a contractor or grantee of a local government pursuant to section 16C.05, subdivision 5. The examination shall be limited to the books, records, documents, and accounting procedures and practices that are relevant to the contract or transaction with the local government.

HIST: 1993 c 315 s 1; 1998 c 386 art 2 s 7



Section 6.552 Audit of county or municipal hospitals.

6.552 Audit of county or municipal hospitals.

Notwithstanding the provisions of any law to the contrary, any county or municipal hospital board may employ a certified public accountant to annually audit and examine the books of said hospital. The report of such examination or audit by such certified public accountant shall be submitted to the state auditor who shall review such audit report and may accept such audit or make such additional examinations as the state auditor deems to be in the public interest.

HIST: 1974 c 489 s 1; 1986 c 444



Section 6.56 Cost of examination, payment.

6.56 Cost of examination, payment.

Subdivision 1. Definition. As used in this section, "political subdivision" means any county, home rule charter or statutory city, town, school district, metropolitan or regional agency, or other special purpose district of the state of Minnesota.

Subd. 2. Billings by state auditor. Upon the examination of the books, records, accounts, and affairs of any political subdivision, as provided by law, such political subdivision shall be liable to the state for the total cost and expenses of such examination, including the salaries paid to the examiners while actually engaged in making such examination. The state auditor may bill such political subdivision monthly for service rendered and the officials responsible for approving and paying claims are authorized to pay said bill promptly. Said payments shall be without prejudice to any defense against said claims that may exist or be asserted. The general fund shall be credited with all collections made for any such examinations, including interest payments made pursuant to subdivision 3.

Subd. 3. Payment of interest on late payments required. (a) A political subdivision shall pay interest to the state auditor for undisputed billings when the political subdivision has not paid the billing within 60 days following receipt of the invoice. A negotiated contract or agreement between a political subdivision and the state auditor which requires an audit by the political subdivision before acceptance and payment of the state auditor's invoice shall not be considered past due until 60 days after the completion of the audit by the political subdivision. Before any interest payment is made, the state auditor must invoice the political subdivision for the interest.

(b) The rate of interest paid by the political subdivision on undisputed bills not paid within 60 days shall be 1.5 percent per month or any part of a month.

(c) No interest penalties may accrue against a political subdivision that delays payment of a bill due to a disagreement with the state auditor over the validity of the bill if the dispute is settled within 60 days after the bill became due. Upon the resolution of the dispute, the political subdivision must pay the state auditor accrued interest on all proper invoices for which payment was not received within 60 days following the receipt of the original invoice.

(d) The minimum monthly interest penalty payment that a political subdivision shall pay the state auditor for the unpaid balance for any one overdue bill equal to or in excess of $100, is $10. For unpaid balances of less than $100, the political subdivision shall pay the actual penalty due to the state auditor.

HIST: (3286-3) 1929 c 259 s 3; 1949 c 33 s 5; 1951 c 187 s 1; 1955 c 870 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1989 c 335 art 4 s 3; 1993 c 315 s 2



Section 6.57 Cost of examination, collection.

6.57 Cost of examination, collection.

On July first, of each year, the state auditor shall certify all uncollected claims for the examination of any county, city, town, or school district which have remained unpaid for a period of three months from the date of such claim. The auditor shall forthwith notify the clerk, or recording officer, of each county, city, town, or school district against which the state has a claim that, if the same is not paid, with interest at the rate of six percent per annum from the date of the claim, within 90 days, the full amount thereof will be certified to the county auditor of the county having such examination, or to the county auditor for the county or counties in which such city, town, or school district is situated, for collection by special tax levy, as herein provided. Such notice shall be served by certified mail and the deposit thereof in the United States mail shall constitute due and legal service thereof upon the county, city, town, or school district.

HIST: (3286-4) 1929 c 259 s 4; 1955 c 870 s 1; 1969 c 359 s 2; 1973 c 123 art 5 s 7; 1974 c 406 s 42; 1978 c 674 s 60



Section 6.58 General fund.

6.58 General fund.

The general fund shall be used to provide personnel, pay other expenses, and for the acquisition of equipment used in connection with reimbursable examinations and other duties pursuant to law. When full-time personnel are not available, the state auditor may contract with private persons, firms, or corporations for accounting and other technical services. Notwithstanding any law to the contrary, the acquisition of equipment may include duplicating equipment to be used in producing the reports issued by the department. All receipts from such reimbursable examinations shall be deposited in the general fund. The state auditor is directed to adjust the schedule of charges for such examinations to provide that such charges shall be sufficient to cover all costs of such examinations and that the aggregate charges collected shall be sufficient to pay all salaries and other expenses including charges for the use of the equipment used in connection with such reimbursable examinations and including the cost of contracting for accounting and other technical services. The schedule of charges shall be based upon an estimate of the cost of performing reimbursable examinations including, but not limited to, salaries, office overhead, equipment, authorized contracts, and other expenses. The state auditor may allocate a proportionate part of the total costs to an hourly or daily charge for each person or class of persons engaged in the performance of an examination. The schedule of charges shall reflect an equitable charge for the expenses incurred in the performance of any given examination. The state auditor shall review and adjust the schedule of charges for such examinations at least annually and have all schedules of charges approved by the commissioner of finance before they are adopted so as to ensure that the amount collected shall be sufficient to pay all the costs connected with such examinations during the fiscal year.

HIST: 1947 c 634 s 24; 1959 c 518 s 4; 1969 c 399 s 49; 1974 c 149 s 1; 1978 c 674 s 1; 1980 c 431 s 1; 1986 c 444; 1989 c 335 art 4 s 4



Section 6.582 Personnel plan.

6.582 Personnel plan.

Notwithstanding any law to the contrary, the state auditor shall develop and implement for nonclerical positions in the office of the state auditor a personnel recruitment and hiring plan. The plan shall be approved by the commissioner of employee relations before becoming effective.

HIST: 1980 c 431 s 2; 1982 c 560 s 2



Section 6.59 Claim of state for cost of examination, contest.

6.59 Claim of state for cost of examination, contest.

On or before September first following service of the notice, any such county, city, town, or school district may serve notice, in writing, upon the attorney general that it desires to contest the legality of the state's claim, and the attorney general shall forthwith file with the court administrator of the district court of the county having such examination, or in which such city, town, or school district, or major part thereof, is situated, a verified statement of the state's claim, duly itemized and serve upon the auditor or clerk of such county, city, town, or school district, by certified mail, a copy of such statement. Such county, city, town, or school district may file with the court administrator of such district court, within ten days after the service of such statement upon it, verified objections to the state's claim, and such district court shall thereupon summarily, in or out of term, hear and determine the amount due the state, if any, for such examination, at a time and place fixed by the court therefor. The court administrator of court shall certify to the county auditor of the county having such examination, or to the county auditor of the county or counties in which such city, town, or school district is situated, the amount so determined by the court to be due to the state, if any.

HIST: (3286-5) 1929 c 259 s 5; 1955 c 870 s 1; 1969 c 359 s 3; 1973 c 123 art 5 s 7; 1978 c 674 s 60; 1Sp1986 c 3 art 1 s 82



Section 6.60 State auditor, certification of amounts due.

6.60 State auditor, certification of amounts due.

On October first, of each year, the state auditor shall certify the respective amounts due the state from the various counties, cities, towns, and school districts, including interest computed to July first, following, to the county auditor of the county having such examination, or to the county auditor of the county in which any such city, town, or school district is, in whole or in part, situated. The county auditor, upon receiving a certificate from the state auditor, or a certificate from the court administrator, as provided in section 6.59, shall include the amount of the state's claim, with 25 percent added, in the tax levy for general revenue purposes of the county or municipality liable therefor, and such additional levy shall not be within any limitation imposed by law upon the amount of taxes which may be levied for revenue purposes. Upon completion of the June tax settlement following such levy the county treasurer shall deduct from the amount apportioned to the county or municipality for general revenue purposes, the amount due the state, including interest, and remit the same to the state treasurer.

HIST: (3286-6) 1929 c 259 s 6; 1955 c 870 s 1; 1969 c 359 s 4; 1973 c 123 art 5 s 7; 1974 c 406 s 43; 1Sp1986 c 3 art 1 s 82



Section 6.61 Subject to prior enactment of laws.

6.61 Subject to prior enactment of laws.

Subject to the provisions of Laws 1939, chapter 431, the state auditor shall have and exercise all the rights, powers, and duties conferred upon the former public examiner by Mason's Minnesota Statutes of 1927, sections 3274, 3275, 3276, 3277, 3279, 3280, 3281, 3282, 3283, 3284, and 3286, and the 1938 Supplement to Mason's Minnesota Statutes of 1927, sections 3278, 3286-1, 3286-2, 3286-3, 3286-4, 3286-5, 3286-6, and 3286-7, and acts amendatory thereof or supplementary thereto, and all the provisions thereof shall apply to and govern all matters therein specified respecting the office and department of the state auditor, except that any limitations therein contained as to the number of employees to be appointed by the state auditor shall not apply. The state auditor shall account separately for all of the charges, receipts, and disbursements of the department of the state auditor pertaining to the examining and auditing of all school districts, towns and cities for which charges are made, and after allocating to the expense thereof a proper pro rata share of the administrative expense, such functions of the department of the state auditor shall be sustained, so far as practicable, by the funds collected therefor from such political subdivisions as otherwise provided by law.

HIST: (3286-15) 1939 c 431 art 4 s 8; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.62 Postaudit; tax levy.

6.62 Postaudit; tax levy.

Subdivision 1. Levy of tax. Counties, cities and towns are authorized, if necessary, to levy an amount sufficient to pay the expense of a postaudit by the state auditor.

Subd. 2. Cost of postaudit. The amount of said levy shall be the amount of the claim or claims submitted by the state auditor for such services or the auditor's estimate of the entire cost, and said amount shall be certified by the governing body, after the request or petition for the audit has been filed, to the county auditor, along with amounts requested for other governmental purposes. If such levy has been made in excess of statutory limitations, and if the request or petition is withdrawn after the amount of the levy has been certified but the levy cannot be canceled because it has been spread on the tax lists, the governing body shall cause the proceeds of such levy to be transferred to the general fund and reduce the succeeding year's levy for general purposes accordingly. Provided, however, counties, cities, and other governmental units whose financial affairs are required by statute or charter to be audited at regular intervals may levy annually or biennially in anticipation of the audit expense, without the presentment of such claim or estimate by the state auditor.

Subd. 3. Use of proceeds of levy. The proceeds of said levy shall be set aside and used only to cover the state auditor's claim.

HIST: 1951 c 189 s 1; 1953 c 338 s 1; 1959 c 518 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1978 c 764 s 1; 1983 c 314 art 7 s 3; 1986 c 444; 1Sp1989 c 1 art 5 s 1; 1Sp1995 c 3 art 1 s 1



Section 6.63 Application.

6.63 Application.

The units of government set forth in sections 6.56, 6.57, 6.59, 6.60, and 6.62 shall be construed, where applicable, to include, in addition to those therein specifically named, public utility commissions, public corporations, and instrumentalities.

HIST: 1959 c 518 s 3



Section 6.64 Cooperation with public accountants; public accountant defined.

6.64 Cooperation with public accountants; public accountant defined.

There shall be mutual cooperation between the state auditor and public accountants in the performance of auditing, accounting, and other related services for cities, towns, school districts, and other public corporations. For the purposes of sections 6.64 to 6.71 the term public accountant shall have the meaning ascribed to it in section 412.222.

HIST: 1957 c 631 s 1; 1961 c 560 s 18; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.65 Minimum procedures for auditors, prescribed.

6.65 Minimum procedures for auditors, prescribed.

The state auditor shall prescribe minimum procedures and the audit scope for auditing the books, records, accounts, and affairs of local governments in Minnesota. The minimum scope for audits of all local governments must include financial and legal compliance audits. Audits of all school districts must include a determination of compliance with uniform financial accounting and reporting standards. The state auditor shall promulgate an audit guide for legal compliance audits, in consultation with representatives of the state auditor, the attorney general, towns, cities, counties, school districts, and private sector public accountants.

HIST: 1957 c 631 s 2; 1973 c 492 s 14; 1983 c 301 s 62; 1988 c 629 s 6; 1989 c 67 s 1; 1990 c 562 art 8 s 1; 1993 c 224 art 14 s 1; 2001 c 161 s 1



Section 6.66 Certain practices of public accountants authorized.

6.66 Certain practices of public accountants authorized.

Any public accountant may engage in the practice of auditing the books, records, accounts, and affairs of cities, towns, school districts, and other public corporations which are not otherwise required by law to be audited exclusively by the state auditor.

HIST: 1957 c 631 s 3; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.67 Public accountants; report of evidence pointing to misconduct.

6.67 Public accountants; report of evidence pointing to misconduct.

Whenever a public accountant in the course of auditing the books and affairs of a city, town, school district, or other public corporations, shall discover evidence pointing to nonfeasance, misfeasance, or malfeasance, on the part of an officer or employee in the conduct of duties and affairs, the public accountant shall promptly make a report of such discovery to the state auditor and the county attorney of the county in which the governmental unit is situated and the public accountant shall also furnish a copy of the report of audit upon completion to said officers. The county attorney shall act on such report in the same manner as required by law for reports made to the county attorney by the state auditor.

HIST: 1957 c 631 s 4; 1959 c 518 s 6; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444



Section 6.68 State auditor may assist public accountant in audit.

6.68 State auditor may assist public accountant in audit.

Subdivision 1. Request to governing body. If in an audit of a city, town, school district, or other public corporation, a public accountant has need of the assistance of the state auditor, the accountant may obtain such assistance by requesting the governing body of the governmental unit being examined to request the state auditor to perform such auditing or investigative services, or both, as the matter and the public interest require.

Subd. 2. Auditor's report; payment. The state auditor shall work in close cooperation with the public accountant in rendering the services so requested and the state auditor shall make such report of findings to the county attorney as is required by law to be made of nonfeasance, misfeasance, and malfeasance discovered by the state auditor. The governmental unit shall be liable for the payment of such services so performed by the state auditor in the same manner as if it had requested the services pursuant to section 6.55.

HIST: 1957 c 631 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444



Section 6.69 Information furnished public accountant by state auditor.

6.69 Information furnished public accountant by state auditor.

Subdivision 1. Governmental accounting information. The state auditor, whenever time and facilities permit, shall furnish information to public accountants, when requested by them to do so, concerning governmental accounting and auditing principles, practices, and procedures, and other related matters.

Subd. 2. Charge for services. The state auditor may charge the actual cost of furnishing such information and the public accountant shall pay the amount so charged promptly after receipt of the claim.

HIST: 1957 c 631 s 6; 1973 c 492 s 14



Section 6.70 Access to reports.

6.70 Access to reports.

The state auditor and the public accountants shall have reasonable access to each other's audit reports, working papers, and audit programs concerning audits made by each of cities, towns, school districts, and other public corporations.

HIST: 1957 c 631 s 7; 1973 c 123 art 5 s 7; 1973 c 492 s 14



Section 6.71 Scope of auditor's investigation.

6.71 Scope of auditor's investigation.

Whenever the governing body of a city, town, or school district shall have requested a public accountant to make an audit of its books and affairs, and such audit is in progress or has been completed, and freeholders petition or the governing body requests or both the state auditor to make an examination covering the same, or part of the same, period, the state auditor may, in the public interest, limit the scope of the examination to less than that specified in section 6.54, but the scope shall cover, at least, an investigation of those complaints which are within the state auditor's powers and duties to investigate.

HIST: 1957 c 631 s 8; 1959 c 518 s 7; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444



Section 6.715 Classification of state auditor's data.

6.715 Classification of state auditor's data.

Subdivision 1. Definitions. (a) For purposes of this section, "audit" means an examination, financial audit, compliance audit, or investigation performed by the state auditor.

(b) The definitions in section 13.02 apply to this section.

Subd. 2. Classification. Data relating to an audit are protected nonpublic data or confidential data on individuals, until the final report of the audit has been published or the audit is no longer being actively pursued. Data that support the conclusions of the report and that the state auditor reasonably believes will result in litigation are protected nonpublic data or confidential data on individuals, until the litigation has been completed or is no longer being actively pursued. Data on individuals that could reasonably be used to determine the identity of an individual supplying data for an audit are private if the data supplied by the individual were needed for an audit and the individual would not have provided the data to the state auditor without an assurance that the individual's identity would remain private, or the state auditor reasonably believes that the subject would not have provided the data. Data that could reasonably be used to determine the identity of an individual supplying data pursuant to section 609.456 are private.

Subd. 3. Law enforcement. Notwithstanding any provision to the contrary in subdivision 2, the state auditor may share data relating to an audit with appropriate local law enforcement agencies.

HIST: 1993 c 351 s 1



Section 6.72 State auditor; report to the legislature on volunteer firefighters' relief associations.

6.72 State auditor; report to the legislature on volunteer firefighters' relief associations.

Subdivision 1. Reporting requirements. Commencing November 15, 1981, and every two years thereafter, the state auditor shall report to the legislature on the general financial condition of the various volunteer firefighters' relief associations in the state as of December 31 of the year preceding the filing of the report. Two copies of the report shall be filed with the executive director of the legislative commission on pensions and retirement and ten copies of the report shall be filed with the director of the legislative reference library.

Subd. 2. Contents of report. The report shall include the aggregate totals for all volunteer firefighters' relief associations directly associated with the municipal fire departments and all volunteer firefighters' relief associations subsidiary to independent nonprofit firefighting corporations, the aggregate totals by the various benefit types and the individual results for each volunteer firefighters' relief association listed by various benefit types specified in subdivision 3. The following items shall be reported in each instance:

(1) amount of accrued liability,

(2) amount of assets,

(3) amount of surplus or unfunded accrued liability,

(4) funding ratio,

(5) amount of annual accruing liability or normal cost,

(6) amount of annual required contribution to amortize the unfunded accrued liability,

(7) amount of total required contribution,

(8) amount of fire state aid,

(9) amount of any municipal contributions,

(10) amount of administrative expenses,

(11) amount of service pension disbursements,

(12) amount of other retirement benefit disbursements,

(13) number of active members,

(14) number of retired members,

(15) number of deferred members,

(16) amount of fidelity bond of secretary and treasurer,

(17) amount of lump sum or monthly service pension accrued per year of service credit,

(18) minimum retirement age required for commencement of a service pension,

(19) minimum years of active service credit required for commencement of service pension,

(20) minimum years of active membership credit required for commencement of service pension,

(21) type and amount of other retirement benefits.

Subd. 3. Benefit categories. For purposes of compiling the report required by this section, the various benefit types shall be as follows:

(1) volunteer firefighters' relief associations paying a lump sum service pension of:

(i) less than $50 per year of service,

(ii) $50 or more, but less than $100 per year of service,

(iii) $100 or more, but less than $200 per year of service,

(iv) $200 or more, but less than $300 per year of service,

(v) $300 or more per year of service;

(2) volunteer firefighters' relief associations paying a monthly benefit service pension of:

(i) less than $2 per month per year of service,

(ii) $2 or more per month per year of service;

(3) volunteer firefighters' relief associations paying a defined contribution service pension;

(4) volunteer firefighters' relief associations paying no service pension.

HIST: 1979 c 201 s 20; 1986 c 359 s 3,26



Section 6.74 Information collected from local governments.

6.74 Information collected from local governments.

The state auditor, or a designated agent, shall collect annually from all city, county, and other local units of government, information as to the assessment of property, collection of taxes, receipts from licenses and other sources, the expenditure of public funds for all purposes, borrowing, debts, principal and interest payments on debts, and such other information as may be needful. The data shall be supplied upon blanks prescribed by the state auditor, and all public officials so called upon shall fill out properly and return promptly all blanks so transmitted. The state auditor or assistants, may examine local records in order to complete or verify the information.

HIST: (3286-12) 1939 c 431 art 4 s 5; 1943 c 435 s 1; 1973 c 123 art 5 s 7; 1973 c 492 s 31; 1986 c 444; 1999 c 99 s 5



Section 6.745 Summary budget data to the state auditor.

6.745 Summary budget data to the state auditor.

Subdivision 1. Cities. Annually, upon adoption of the city budget, the city council of each home rule charter or statutory city shall forward summary budget information to the office of the state auditor. The summary budget information shall be provided on forms prescribed by the state auditor. The office of the state auditor shall work with representatives of city government to develop a budget reporting form that conforms with city budgeting practices and provides the necessary summary budget information to the office of the state auditor. The summary budget data must include separately any net unrealized gains or losses from investments. The summary budget data shall be provided to the office of the state auditor no later than January 31 of each budget year.

Subd. 2. Counties. Annually, upon adoption of the county budget, the county board shall forward summary budget information to the office of the state auditor. The summary budget information shall be provided on forms prescribed by the state auditor. The office of the state auditor shall work with representatives of county government to develop a budget reporting form that conforms with county budgeting practices and provides the necessary summary budget information to the office of the state auditor. The summary budget data must include separately any net unrealized gains or losses from investments. The summary budget data shall be provided to the office of the state auditor no later than December 31 of the year preceding each budget year.

HIST: 1993 c 315 s 3; 1995 c 134 s 1; 1996 c 399 art 1 s 1



Section 6.75 Annual report.

6.75 Annual report.

The state auditor shall make and file, annually, in the state auditor's office a summary report of the information collected, with such compilations and analyses and interpretations as may be deemed helpful. Copies of such report may be made and distributed to interested persons and governmental units. A copy of the report shall be forwarded to the legislative auditor.

HIST: (3286-13) 1939 c 431 art 4 s 6; 1945 c 338 s 1; 1973 c 492 s 32; 1986 c 444



Section 6.76 Local governmental expenditures for lobbyists.

6.76 Local governmental expenditures for lobbyists.

(a) On or before January 31 of each year, all counties, cities, school districts, metropolitan agencies, regional railroad authorities, and the metropolitan council shall report to the state auditor, on forms prescribed by the auditor, their estimated expenditures paid for the previous calendar year to a lobbyist as defined in section 10A.01, subdivision 21, except payments to associations of local governments that are reported under paragraph (b), and to any staff person not registered as a lobbyist, over 25 percent of whose time is spent during the legislative session on legislative matters.

(b) Associations of local governments subject to this section shall report annually, on or before January 31, to the state auditor and the association's members the proportionate amount of each member's dues spent for lobbying purposes.

HIST: 1986 c 444; 1Sp1989 c 1 art 3 s 30; 1994 c 628 art 3 s 1; 1997 c 231 art 16 s 1; 1999 c 220 s 50; 2001 c 7 s 2



Section 6.77 Local government expenditures for legal costs.

6.77 Local government expenditures for legal costs.

(a) On or before January 1, 1998, and each year thereafter, the state auditor shall collect from all counties, cities of the first, second, and third class, and school districts with enrollment exceeding 100 students, information as to expenditure of public funds for legal services incurred to defend the entity from lawsuits and amounts paid in voluntary settlements or judgments in any lawsuit. The data must include costs incurred for any fees paid as retainers for outside counsel. Fees paid for attorneys who perform work on criminal or prosecutorial matters must be reported.

(b) The state auditor shall make and file, annually, in the state auditor's office a summary report of the information collected. Copies of the report may be made and distributed to interested persons and governmental units.

HIST: 1997 c 210 s 2






Chapter 7 State Treasurer

Section 7.01 Repealed, 1Sp1985 c 13 s 376

7.01 Repealed, 1Sp1985 c 13 s 376



Section 7.013 Repealed, 1Sp1985 c 13 s 376

7.013 Repealed, 1Sp1985 c 13 s 376



Section 7.02 Repealed, 1Sp1985 c 13 s 376

7.02 Repealed, 1Sp1985 c 13 s 376



Section 7.03 Repealed, 1Sp1985 c 13 s 376

7.03 Repealed, 1Sp1985 c 13 s 376



Section 7.04 Repealed, 1Sp1985 c 13 s 376

7.04 Repealed, 1Sp1985 c 13 s 376



Section 7.05 Repealed, 1Sp1985 c 13 s 376

7.05 Repealed, 1Sp1985 c 13 s 376



Section 7.06 Warrants; discounts.

7.06 Warrants; discounts.

The state treasurer shall in no case purchase, redeem, or receive any warrant at less than its face value, nor receive any fee or reward for transacting any official duty, other than the salary provided by law. If the public revenue shall suffer loss by reason of the treasurer's failure to call delinquents to account when required to do so by law, the treasurer shall be accountable for all sums due from such delinquents as if the same had been paid.

HIST: (86) RL s 46; 1986 c 444



Section 7.07 Repealed, 1981 c 356 s 377

7.07 Repealed, 1981 c 356 s 377



Section 7.08 Repealed, 3Sp1981 c 2 art 7 s 7

7.08 Repealed, 3Sp1981 c 2 art 7 s 7



Section 7.09 Gifts; acceptance.

7.09 Gifts; acceptance.

Subdivision 1. Procedure. The state treasurer is authorized to receive and accept, on behalf of the state, any gift, bequest, devise, or endowment which may be made by any person, by will, deed, gift, or otherwise, to or for the benefit of the state, or any of its departments or agencies, or to or in aid, or for the benefit, support, or maintenance of any educational, charitable, or other institution maintained in whole or in part by the state, or for the benefit of students, employees, or inmates thereof, or for any proper state purpose or function, and the money, property, or funds constituting such gift, bequest, devise, or endowment. No such gift, bequest, devise, or endowment shall be so accepted unless the state treasurer determines that it is for the interest of the state to accept it, and approve of and direct the acceptance. If a gift, bequest, devise, or endowment is money or other negotiable instruments, then the deposit of it does not constitute acceptance. In the event that the money or other negotiable instruments are deposited but not approved, the amount deposited must be refunded. When, in order to effect the purpose for which any gift, bequest, devise, or endowment has been accepted, it is necessary to sell property so received, the state treasurer, upon request of the authority in charge of the agency, department, or institution concerned, may sell it at a price which shall be fixed by the state board of investment.

Subd. 2. Charitable trusts; administration. When a charitable trust is created by will or otherwise for the benefit of the state or any of its departments or agencies or to or in aid, or for the benefit, support or maintenance of any educational, charitable, or other institution maintained in whole or in part by the state, or for the benefit of students, employees, or inmates thereof and any officer or employee of the state or any of its departments or agencies is named in the trust instrument as trustee, it shall be presumed that such trust is a gift to be administered under this section and the courts shall construe the instrument creating the trust accordingly.

Subd. 3. Gift subject to contract. Whenever the gift, bequest, devise, or endowment referred to in subdivisions 1 and 2 consists of real property, or an interest therein, which is subject to a contract for the conveyance thereof made by the donor or a predecessor in interest with another, or of the vendor's interest, or some portion thereof, in such a contract for conveyance, the state treasurer is authorized, on behalf of and in the name of the State of Minnesota, upon receipt from the vendee under such contract for conveyance, or the vendee's personal representatives or assigns, of such amounts as are due the state or the department, agency, or institution involved, to execute a deed conveying to such vendee, or the vendee's personal representatives or assigns, all the right, title, and interest of the state of Minnesota in and to the real property involved.

Subd. 4. Termination of contract. In case of default by the purchaser, or the purchaser's personal representatives or assigns, in the conditions of any such contract for the conveyance of real estate, the state treasurer is authorized, in the name of the state of Minnesota, to terminate such contract under and pursuant to the provisions of Minnesota Statutes 1941, section 559.21.

Subd. 5. Previous gifts. The provisions of subdivisions 3 and 4 apply to gifts, bequests, devises, or endowments heretofore made.

HIST: (89) 1907 c 170 s 1; 1941 c 353 s 1; 1945 c 359 s 1; 1973 c 492 s 14; 1983 c 301 s 63; 1986 c 444; 1995 c 254 art 1 s 39; 1Sp2001 c 10 art 2 s 15



Section 7.10 Administration of gifts.

7.10 Administration of gifts.

In case any such gift, bequest, devise, or endowment is so accepted, the same and the proceeds thereof shall be administered and applied according to the terms of the will, deed of gift, or other instrument defining, providing for, creating, or establishing the same; but all such property and funds shall be held by the state treasurer in an official capacity and paid out and disbursed the same as other state funds.

HIST: (90) 1907 c 170 s 2; 1986 c 444



Section 7.11 Investment of gifts.

7.11 Investment of gifts.

In case it is provided by the terms of such will, deed of gift, or other instrument that the capital of the money, property, or fund constituting such gift, bequest, devise, or endowment, or any part of such capital, shall be kept invested, the same shall be invested and kept invested in the same manner and by the same officers or body as the school funds of the state are by law required to be invested.

HIST: (91) 1907 c 170 s 3



Section 7.12 Payment; appropriation.

7.12 Payment; appropriation.

Subdivision 1. Payment; expenditure. In the event such gift, bequest, devise, or endowment is made or designated by the donor for a certain institution, department, or agency, the state treasurer shall, from time to time, pay out in the usual manner, upon the order of the board, commission, or other body charged with the direct and immediate supervision, control, or management of the designated institution, department, or agency, all money which may become available for such purpose under the terms of such will, deed or gift, or other instrument; and the same shall be expended and applied by this board, commission, or other body as nearly as may be in accordance with the terms and conditions of such gift, bequest, devise, or endowment.

Subd. 2. Appropriation. There is hereby appropriated from the fund in the state treasury created under sections 7.09 to 7.11, to which such money was credited to such person, department, agency, or institution as is entitled to such payment an amount sufficient to carry out the terms and conditions of such gift, bequest, devise, or endowment.

HIST: (92) 1907 c 170 s 4; 1941 c 353 s 2; 1959 c 158 s 1



Section 7.13 Repealed, 1Sp1985 c 13 s 376

7.13 Repealed, 1Sp1985 c 13 s 376



Section 7.14 Repealed, 1Sp1985 c 13 s 376

7.14 Repealed, 1Sp1985 c 13 s 376



Section 7.15 Repealed, 1Sp1985 c 13 s 376

7.15 Repealed, 1Sp1985 c 13 s 376



Section 7.16 Repealed, 1Sp1985 c 13 s 376

7.16 Repealed, 1Sp1985 c 13 s 376



Section 7.17 Repealed, 1Sp1985 c 13 s 376

7.17 Repealed, 1Sp1985 c 13 s 376



Section 7.18 Repealed, 1Sp1985 c 13 s 376

7.18 Repealed, 1Sp1985 c 13 s 376



Section 7.19 Depositories, designation.

7.19 Depositories, designation.

Where any statute of this state requires or permits a bank or trust company to deposit securities with the state treasurer, the latter, on the request of such depositor, may designate some other bank or trust company as the depository of such securities under such depository agreement as may be prescribed and approved by the depositor, and which will not deprive the state treasurer of the control thereof and the charges of such depository shall be paid by the depositing bank or trust company. If such depositing bank or trust company is a member of the federal reserve system, the federal reserve bank in this state may be the depository designated by the state treasurer.

HIST: (107-1) 1933 c 287 s 1; 1986 c 444



Section 7.193 Deposits of certain funds of public corporations, security.

7.193 Deposits of certain funds of public corporations, security.

Subdivision 1. Depository to give bond. If designated treasurer of any public corporation by any statute of this state, the state treasurer may deposit any public corporation funds in any bank or trust company in this state designated by the state treasurer unless otherwise provided in the statutes relating to such public corporation. Such deposits shall be deemed deposits of public funds, and said treasurer may require any bank or trust company in which such funds are deposited to give a corporate surety bond for the repayment of such funds or to deposit collateral securities to secure such deposits. Collateral securities so pledged shall consist of bonds and similar securities which are eligible as collateral security for deposits of state funds deposited in depositories designated by the executive council of this state. Such bond or collateral shall be in such amount as shall be fixed by the treasurer.

Subd. 2. State treasurer relieved from liability. The state treasurer shall not be liable for the safekeeping of money deposited by the treasurer which are secured by a corporate surety bond or a pledge of collateral securities as herein provided.

Subd. 3. Section 7.19 to apply. The provisions of Minnesota Statutes 1941, section 7.19, shall apply to deposits of securities made pursuant to this section.

HIST: 1945 c 298 s 1-3; 1986 c 444



Section 7.20 Inducements to make deposits.

7.20 Inducements to make deposits.

Every person who shall give or promise to the state treasurer, or to any other person having the custody or control of state funds, any credit, service, or benefit, except as expressly authorized by law, as an inducement or consideration to or for the deposit, loan, or forbearance of state funds, shall be guilty of bribery or attempted bribery, as the case may be.

HIST: (108) RL s 55



Section 7.21 Pay for deposit services.

7.21 Pay for deposit services.

The state treasurer may pay a depository for performing services related to the deposit of state funds in accord with agreements entered into by the commissioner of finance under section 16A.27, subdivision 5.

HIST: 1991 c 345 art 1 s 40



Section 7.22 May issue commemorative medallions.

7.22 May issue commemorative medallions.

The state treasurer may issue medallions to commemorate popular contemporaneous events of statewide interest.

The treasurer may make reasonable arrangements with public or private entities for the production, distribution, marketing, and sale of the medallions. The treasurer or other entity may solicit and receive nonstate funds or in-kind contributions in connection with any part of the medallion program. Proceeds from sales, nonstate funds, and in-kind contributions must be deposited in a dedicated account.

Money in the account is appropriated to the treasurer for purposes of the program. Any profit earned on the sale of the medallions must be used for grants to support the event for which the medallions were issued. The state grant must be matched by an equal amount from private sources.

HIST: 1991 c 345 art 1 s 41



Section 7.24 Duplicate bonds issued.

7.24 Duplicate bonds issued.

When any bond, certificate of indebtedness, or other written obligation of the state, issued by the state or by any department, bureau, board, or other agency of the state government according to law, has been lost, destroyed, or stolen, a duplicate of such obligation, with unpaid interest coupons, if any, which were attached at the time of the loss, destruction, or theft, shall be issued to the owner, the owner's guardian, or the representative of the owner's estate, as hereinafter provided, upon the furnishing of satisfactory proof of ownership and of such loss, destruction, or theft to the authority empowered to approve indemnity bonds, as hereinafter provided, and upon the certification of the approval of such proof by such authority to the state treasurer.

HIST: (125-7) 1929 c 192 s 1; 1986 c 444



Section 7.25 Execution of duplicates.

7.25 Execution of duplicates.

Such duplicate obligation shall be prepared by the state treasurer and shall be an exact and complete copy of the original, including the signatures, but need not be a facsimile. Each duplicate obligation shall have written or printed thereon a certificate, the form of which shall be approved by the attorney general, stating, in substance, that the obligation is a duplicate issued pursuant to sections 7.24 to 7.27 with like force and effect as the original. The certificate shall be signed by the state treasurer, attested by the secretary of state, and sealed with the great seal of the state, and bear the approval of the attorney general as to the issuance of the duplicate and the form of the certificate. Each duplicate shall have plainly written or printed thereon across the face or upon the margin the word "duplicate." Each coupon attached to the duplicate obligation shall have plainly written or printed thereon in like manner the word "duplicate," followed by the date of issue and the signature or facsimile signature of the state treasurer.

HIST: (125-8) 1929 c 192 s 2



Section 7.26 Delivery of duplicates; bond.

7.26 Delivery of duplicates; bond.

Such duplicate obligation when executed shall be delivered by the state treasurer to the owner of the original obligation, the owner's guardian, or the representative of the owner's estate; provided, such owner, guardian, or representative shall first file with the state treasurer a bond in the full amount of such obligation and unpaid interest to maturity, with sufficient sureties, approved by the same authority as state depository bonds, indemnifying the state against any loss thereon by reason of the existence of the original obligation or any coupon thereto attached, unless such bond is waived as hereinafter provided; and, provided, such owner, guardian, or representative shall furnish satisfactory proof to the state treasurer that such original obligation and coupons have not been found or presented for payment up to the time of such delivery; and, if any thereof have been found or presented, duplicates shall be delivered only of such as have not been found or presented. A record of the issuance and delivery of each duplicate obligation and attached coupons shall be made by the state treasurer and forthwith reported by the treasurer to the commissioner of finance, who shall also make a record of the same. Such duplicate obligations and coupons, when issued and delivered as hereinbefore provided shall have the same force and effect as the originals.

HIST: (125-9) 1929 c 192 s 3; 1973 c 492 s 14; 1986 c 444



Section 7.27 Bond, when canceled.

7.27 Bond, when canceled.

The authority empowered to approve the indemnity bond required by section 7.26 may waive such bond, in its discretion, at any time six years after the date of the maturity of such lost, destroyed, or stolen bond, certificate of indebtedness, or other written obligation of the state, in any special case where it deems that the person entitled to a duplicate is unable to furnish such indemnity bond without hardship and that it is improbable that the original obligation will ever be found or presented for payment. Such waiver shall be certified to the state treasurer.

HIST: (125-10) 1929 c 192 s 4






Chapter 8 Attorney General

Section 8.01 Appearance.

8.01 Appearance.

The attorney general shall appear for the state in all causes in the supreme and federal courts wherein the state is directly interested; also in all civil causes of like nature in all other courts of the state whenever, in the attorney general's opinion, the interests of the state require it. Upon request of the county attorney, the attorney general shall appear in court in such criminal cases as the attorney general deems proper. Upon request of a county attorney, the attorney general may assume the duties of the county attorney in sexual psychopathic personality and sexually dangerous person commitment proceedings under section 253B.185. Whenever the governor shall so request, in writing, the attorney general shall prosecute any person charged with an indictable offense, and in all such cases may attend upon the grand jury and exercise the powers of a county attorney.

HIST: (109) 1905 c 227 s 1; 1973 c 90 s 1; 1986 c 444; 1992 c 571 art 3 s 1; 1Sp1994 c 1 art 2 s 1



Section 8.02 Deputies, assistants.

8.02 Deputies, assistants.

Subdivision 1. Appointment of deputies and assistants. The attorney general may appoint, and at pleasure remove, six deputy attorneys general and 35 assistant attorneys general. The appointees shall render such aid as is required of them in the discharge of the official duties of the attorney general. To the extent authorized in writing by the attorney general, they shall have authority to appear before grand juries or in any court of this state, as the attorney general personally might do.

The attorney general shall have power to employ such assistance, whether lay, legal, or expert, as the attorney general deems necessary for the protection of the interests of the state through the proper conduct of its legal business.

Subd. 2. Record keeping. The attorney general shall:

(1) keep a record of official correspondence and of all matters presented by the governor, auditor, commissioner of finance, secretary of state, or treasurer, or any officer or board in charge of the business of the state upon which any official action is necessary;

(2) keep a record of all legal proceedings that the attorney general's office institutes or appears in and the several steps taken therein; and

(3) make official opinions in writing and file the opinions in the attorney general's office.

HIST: (110) 1905 c 227 s 2; 1911 c 56 s 1; 1917 c 61 s 1; 1919 c 272 s 1; 1931 c 211 s 1; 1973 c 492 s 14; 1973 c 720 s 68; 1975 c 156 s 1; 1977 c 172 s 1; 1986 c 444; 1987 c 335 s 1



Section 8.023 Repealed, 1977 c 172 s 3

8.023 Repealed, 1977 c 172 s 3



Section 8.024 Repealed, 1977 c 172 s 3

8.024 Repealed, 1977 c 172 s 3



Section 8.025 Part-time special attorneys, payment on hourly basis.

8.025 Part-time special attorneys, payment on hourly basis.

No part-time special attorney assigned to any professional or occupational licensing board of state government, after having received $10,000 for performing official duties in any fiscal year, regardless of the fund from which the payment is made, shall be paid an hourly amount exceeding the equivalent amount paid full-time special assistant attorneys general, plus reasonable office expenses, as approved by the attorney general.

HIST: 1973 c 720 s 72; 1986 c 444



Section 8.026 Repealed, 1977 c 172 s 3

8.026 Repealed, 1977 c 172 s 3



Section 8.03 Prosecutions.

8.03 Prosecutions.

The attorney general shall cause to be prosecuted all assessors and other officials for such delinquencies in connection with revenue laws as may become known; also all bonds of officers and others upon which any liability to the state has accrued. When any corporation shall have offended against the laws of the state, or misused, surrendered, abandoned, or forfeited its corporate authority, or any of its franchises or privileges, the attorney general shall cause proceedings to be instituted against it.

HIST: (111) 1905 c 227 s 3; 1986 c 444



Section 8.04 Public lands.

8.04 Public lands.

The attorney general shall begin and prosecute actions against all persons claiming to own any portion of the school or other public lands adversely to the state, whenever, in the attorney general's opinion, an action can be sustained, and shall cause an appearance to be entered for the state on learning of any application to preempt any such land. In case of any such application the attorney general may require the county attorney of the county in which the same is made to enter such appearance, and may cause witnesses to be subpoenaed, and take such other measures in the premises as the public interests may require.

HIST: (112) 1905 c 227 s 4; 1986 c 444



Section 8.05 Forms prepared; opinions.

8.05 Forms prepared; opinions.

The attorney general shall prepare forms for bonds and other contracts and instruments for the use of state officials, boards, and commissions and give legal advice in all matters relating to their official duties, whenever required by the governor, auditor, treasurer, or secretary of state, or any board or commission created by law. When required by either house of the legislature the attorney general shall give a written opinion upon any question of law. The attorney general similarly shall give a written opinion upon any question of law submitted by a permanent or interim committee or commission of the legislature or of either house of the legislature, including but not limited to an interim committee of the legislature created by law for a county containing a city of the first class.

HIST: (113) 1905 c 227 s 5; 1967 c 43 s 1; 1986 c 444



Section 8.06 Attorney for state officers, boards, or commissions; employ counsel.

8.06 Attorney for state officers, boards, or commissions; employ counsel.

The attorney general shall act as the attorney for all state officers and all boards or commissions created by law in all matters pertaining to their official duties. When requested by the attorney general, it shall be the duty of any county attorney of the state to appear within the county and act as attorney for any such board, commission, or officer in any court of such county. The attorney general may, upon request in writing, employ, and fix the compensation of, a special attorney for any such board, commission, or officer when, in the attorney general's judgment, the public welfare will be promoted thereby. Such special attorney's fees or salary shall be paid from the appropriation made for such board, commission, or officer. Except as herein provided, no board, commission, or officer shall hereafter employ any attorney at the expense of the state.

Whenever the attorney general, the governor, and the chief justice of the supreme court shall certify, in writing, filed in the office of the secretary of state, that it is necessary, in the proper conduct of the legal business of the state, either civil or criminal, that the state employ additional counsel, the attorney general shall thereupon be authorized to employ such counsel and, with the governor and the chief justice, fix the additional counsel's compensation. Except as herein stated, no additional counsel shall be employed and the legal business of the state shall be performed exclusively by the attorney general and the attorney general's assistants.

HIST: (114) 1905 c 227 s 6; 1911 c 56 s 2; 1955 c 861 s 1; 1986 c 444; 1991 c 345 art 1 s 42; 1994 c 636 art 10 s 1



Section 8.07 Opinions; county, city, town, public pension fund, school attorneys, commissioner of children, families, and learning.

8.07 Opinions; county, city, town, public pension fund, school attorneys, commissioner of children, families, and learning.

The attorney general on application shall give an opinion, in writing, to county, city, town, public pension fund attorneys, or the attorneys for the board of a school district or unorganized territory on questions of public importance; and on application of the commissioner of children, families, and learning shall give an opinion, in writing, upon any question arising under the laws relating to public schools. On all school matters such opinion shall be decisive until the question involved shall be decided otherwise by a court of competent jurisdiction.

HIST: (115) 1905 c 227 s 7; 1971 c 67 s 1; 1973 c 123 art 5 s 7; 1986 c 444; 1987 c 372 art 10 s 1; 1Sp1995 c 3 art 16 s 13



Section 8.08 Report.

8.08 Report.

The attorney general shall report to the governor biennially on or before October 1 of each even-numbered year the number, character, and result of all actions and proceedings in which the attorney general has appeared for the state, the expense incurred by the state in each, and the amount of fines, penalties, and other money collected; also the opinions of general interest given by the attorney general's office since the preceding report, with such recommendations for amendment of the laws as the attorney general may deem necessary or proper, and tables shall be appended showing the offenses reported to the attorney general by county attorneys.

HIST: (116) 1905 c 227 s 8; 1955 c 847 s 2; 1986 c 444



Section 8.09 Prosecution, claims of state against United States; agreements with attorneys.

8.09 Prosecution, claims of state against United States; agreements with attorneys.

The attorney general is hereby empowered, authorized, and directed to retain attorneys to take exclusive charge of prosecuting, collecting, and recovering from the United States any such claim which may be developed, and to prosecute, at their own expense, any claim before such tribunal of the government as may be deemed best for the interests of the state, detailed reports to be made, from time to time and whenever requested by the attorney general, of the progress of prosecution of any claim; provided, that no composition of any claim shall be concluded without the written approval of the attorney general.

HIST: (116-1) 1927 c 315 s 1



Section 8.10 Compensation of attorneys.

8.10 Compensation of attorneys.

The compensation of these attorneys for this service shall be 25 percent of the sums and amounts collected and received by the state, such compensation to be contingent upon collection and payment thereof to the state, with no further liability on the part of the state, and the amount of such compensation is hereby appropriated, payable upon the certificate of the attorney general filed with the commissioner of finance.

HIST: (116-2) 1927 c 315 s 2; 1973 c 492 s 14



Section 8.11 Bringing action to recover on bonds.

8.11 Bringing action to recover on bonds.

The attorney general is hereby authorized, with the approval of the governor, to commence any action or proceeding, in the name of the state, to recover upon any bonds or obligations of any other state of the United States which may now or hereafter be held or owned by the state, or any of its boards or departments, and upon any bonds held in any sinking fund or guaranty funds deposited or pledged with the state by trust companies, banks, fidelity or insurance companies, or held by the commissioner of commerce as liquidator.

HIST: (116-3) 1933 c 399 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 8.12 Solicitor general; duties.

8.12 Solicitor general; duties.

There shall be in the office of the attorney general a solicitor general who shall be appointed by the attorney general from within the limitations of the authorized staff, and who shall perform such duties in the place and stead of the attorney general as may lawfully be assigned.

HIST: 1955 c 320 s 1; 1961 c 561 s 3; 1986 c 444



Section 8.13 Contest of barriers on dairy products.

8.13 Contest of barriers on dairy products.

The attorney general is authorized to take such action as the attorney general deems necessary in order to contest or oppose existing statutes, ordinances, rules, orders or other trade barriers which may restrict the sale in other states of milk or other dairy products produced in Minnesota; to study and investigate problems concerning the free movement of milk and other dairy products in interstate commerce and to present the results thereof to such legislative and executive agencies of the federal government and the several states, such studies, investigations and presentations to executive and legislative agencies to be made either individually or jointly with others.

HIST: 1955 c 840 s 1; 1985 c 248 s 70; 1986 c 444



Section 8.14 Actions challenging state expenditures; intervention.

8.14 Actions challenging state expenditures; intervention.

In any action in which the state of Minnesota or any of its officers is a party and the amount of state expenditures for a particular purpose is challenged on the ground that the expenditure is insufficient to enable the state or any of its agencies to comply with the alleged requirements of the constitution of the United States or of federal law, the attorney general shall petition on behalf of and provide representation for (1) an individual taxpayer, who as an authorized representative of a particular class of recipients or beneficiaries of significant state appropriations, has requested the representation or (2) any other state agency that wishes to intervene in the action. The attorney general shall oppose any attempt to require the state to expend money for any purpose in excess of the amounts appropriated for that purpose by law.

HIST: 1975 c 434 s 28



Section 8.15 Attorney general costs.

8.15 Attorney general costs.

Subdivision 1. Fee schedules. The attorney general in consultation with the commissioner of finance shall develop a fee schedule to be used by the attorney general in developing the agreements authorized in subdivision 3. The attorney general must submit a billing rate for the next biennium to the commissioner of finance by August 1 of each even-numbered year.

The attorney general may not assess a county any fee for legal services rendered in connection with a commitment proceeding under section 253B.185 for which the attorney general assumes responsibility under section 8.01.

Subd. 2. Biennial budget request. (a) The attorney general in consultation with the commissioner of finance shall designate which agencies will have their legal service requests included in the budget request of the attorney general.

(b) All other agencies, in consultation with the attorney general and the commissioner of finance, shall include a request for legal services in their biennial budget requests.

(c) The budget request of the attorney general must include a consolidated listing that shows on one page all the appropriations that will be used to support the office of the attorney general and the finance division from which they will be requested.

Subd. 3. Agreements. (a) To facilitate the delivery of legal services, the attorney general may:

(1) enter into agreements with executive branch agencies, political subdivisions, or quasi-state agencies to provide legal services for the benefit of the citizens of Minnesota; and

(2) in addition to funds otherwise appropriated by the legislature, accept and spend funds received under any agreement authorized in clause (1) for the purpose set forth in clause (1), subject to a report of receipts to the chairs of the senate finance committee and the house ways and means committee by October 15 each year.

(b) When entering into an agreement for legal services, the attorney general must notify the committees responsible for funding the office of the attorney general. When the attorney general enters into an agreement with a state agency, the attorney general must also notify the committees responsible for funding that agency.

Funds received under this subdivision must be deposited in the general fund and are appropriated to the attorney general for the purposes set forth in this subdivision.

Subd. 4. Reports. The attorney general shall prepare an annual expenditure report describing actual expenditures for each agency or political subdivision receiving legal services. The report shall describe:

(1) estimated and actual expenditures, including expenditures authorized through agreements;

(2) the type of services provided; and

(3) major current and future legal issues.

The report shall be submitted to the chairs of the senate finance committee and the house ways and means committee by October 15 each year.

Subd. 5. Reimbursements. State agencies receiving legal services from the attorney general for nongeneral funded activities shall reimburse the full cost of those services to the general fund based on periodic billings prepared by the attorney general. Payment must be made to the attorney general for deposit to the general fund as a nondedicated receipt. The attorney general, in consultation with the commissioner of finance, shall develop reimbursement policies and procedures related to legal services.

HIST: 1Sp1985 c 13 s 75; 1987 c 404 s 69; 1988 c 686 art 1 s 39; 1989 c 335 art 1 s 56; 1991 c 345 art 1 s 43; 1992 c 571 art 3 s 2; 1993 c 192 s 36; 1994 c 636 art 10 s 2; 1Sp1994 c 1 art 2 s 2; 1996 c 390 s 9; 1999 c 250 art 1 s 38-40



Section 8.16 Attorney general; administrative subpoenas.

8.16 Attorney general; administrative subpoenas.

Subdivision 1. Authority. The attorney general, or any deputy, assistant, or special assistant attorney general whom the attorney general authorizes in writing, has the authority in any county of the state to subpoena and require the production of any records of telephone companies, cellular phone companies, paging companies, subscribers of private computer networks including Internet service providers or computer bulletin board systems, electric companies, gas companies, water utilities, chemical suppliers, hotels and motels, pawn shops, airlines, buses, taxis, and other entities engaged in the business of transporting people, and freight companies, self-service storage facilities, warehousing companies, package delivery companies, and other entities engaged in the businesses of transport, storage, or delivery, and records of the existence of safe deposit box account numbers and customer savings and checking account numbers maintained by financial institutions and safe deposit companies. Subpoenas may only be issued for records that are relevant to an ongoing legitimate law enforcement investigation.

Subd. 1a. Subpoenas. The attorney general may in any county of the state subpoena and require the production of any records relating to the location of a debtor or the assets of a debtor, as that term is defined in section 16D.02, subdivision 4. Subpoenas may be issued only for records that are relevant to an investigation related to debt collection and exclude the power to subpoena personal appearance of witnesses unless the attorney general is so authorized by other statute or court rule.

Subd. 2. Enforcement. The subpoena shall be enforceable through the district court.

Subd. 3. Expenses. The person directed to produce the records must be paid reasonable expenses incurred in producing the records.

Subd. 4. Disclosure prohibited. The subpoena must state that the person to whom the subpoena is directed may not disclose the fact that the subpoena was issued or the fact that the requested records have been produced except:

(1) insofar as the disclosure is necessary to find and disclose the records; or

(2) pursuant to court order.

Subd. 5. Penalty. The willful failure to produce the documents required by the subpoena is a misdemeanor.

Subd. 6. Ex parte order. Upon the ex parte request of the attorney issuing the subpoena, the district court may issue an order directing the production of the records. It is not necessary for either the request or the order to be filed with the court administrator. Failure to comply with the court order subjects the person who fails to comply to civil or criminal contempt of court, or both.

HIST: 1989 c 336 art 2 s 1; 1993 c 326 art 7 s 1; 1995 c 254 art 5 s 1; 2001 c 197 s 1



Section 8.20 Delegation of contract review.

8.20 Delegation of contract review.

The attorney general may delegate the power to approve contracts as to form and execution to any state official if it is determined that the delegation will produce a significant, demonstrable improvement in the efficiency or operation of state government. The attorney general may condition the delegation as the attorney general determines to be necessary to protect the interests of the state.

HIST: 1987 c 335 s 2



Section 8.30 Compromise of tax and fee claims.

8.30 Compromise of tax and fee claims.

Notwithstanding any other provisions of law to the contrary, the attorney general shall have authority to compromise taxes, fees, surcharges, assessments, penalties, and interest in any case referred to the attorney general by the commissioner of revenue, whether reduced to judgment or not, where, in the attorney general's opinion, it shall be in the best interests of the state to do so. Such a compromise must be in a form prescribed by the attorney general and shall be in writing signed by the attorney general, the taxpayer or taxpayer's representative, and the commissioner of revenue.

HIST: 1969 c 230 s 1; 1973 c 582 s 3; 1986 c 444; 1997 c 84 art 6 s 1; 2000 c 490 art 13 s 1



Section 8.31 Additional duties of the attorney general.

8.31 Additional duties of the attorney general.

Subdivision 1. Investigate offenses against the provisions of certain designated sections; assist in enforcement. The attorney general shall investigate violations of the law of this state respecting unfair, discriminatory, and other unlawful practices in business, commerce, or trade, and specifically, but not exclusively, the Nonprofit Corporation Act (sections 317A.001 to 317A.909), the Act Against Unfair Discrimination and Competition (sections 325D.01 to 325D.07), the Unlawful Trade Practices Act (sections 325D.09 to 325D.16), the Antitrust Act (sections 325D.49 to 325D.66), section 325F.67 and other laws against false or fraudulent advertising, the antidiscrimination acts contained in section 325D.67, the act against monopolization of food products (section 325D.68), the act regulating telephone advertising services (section 325E.39), the Prevention of Consumer Fraud Act (sections 325F.68 to 325F.70), and chapter 53A regulating currency exchanges and assist in the enforcement of those laws as in this section provided.

Subd. 2. Attorney general to assist in discovery and punishment of illegal practices. When the attorney general has information providing a reasonable ground to believe that any person has violated, or is about to violate, any of the laws of this state referred to in subdivision 1, the attorney general shall have power to investigate those violations, or suspected violations, and to take such steps as are necessary to cause the arrest and prosecution of all persons violating any of the statutes specifically mentioned in subdivision 1 or any other laws respecting unfair, discriminatory, or other unlawful practices in business, commerce, or trade. In connection with investigation under this section the attorney general upon specifying the nature of the violation or suspected violation may obtain discovery from any person regarding any matter, fact or circumstance, not privileged, which is relevant to the subject matter involved in the pending investigation, in accordance with the provisions of this subdivision. The discovery may be obtained without commencement of a civil action and without leave of court, except as expressly required by the provisions of subdivision 2a. The applicable protective provisions of rules 26.02, 26.03, and 30.04 of the rules of civil procedure for the district courts shall apply to any discovery procedures instituted pursuant to this section. The attorney general or any person to whom discovery is directed may apply to and obtain leave of the district court in order to reduce or extend the time requirements of this subdivision, and upon a showing of good cause the district court shall order such a reduction or extension. In order to obtain discovery, the attorney general may:

(a) Serve written interrogatories on any person. Within 20 days after service of interrogatories, separate written answers and objections to each interrogatory shall be mailed to the attorney general.

(b) Upon reasonable written notice of no less than 15 days, require any person to produce for inspection and copying any documents, papers, books, accounts, letters, photographs, objects, or tangible things which are in the possession, custody, or control of that person.

(c) Upon reasonable written notice of no less than 15 days, take the testimony of any person by deposition as to any fact or opinion relevant to the subject matter involved in the pending investigation.

For the purposes of this subdivision the term "person" has the meaning specified in section 325F.68.

Subd. 2a. Failure to comply. If any person fails or refuses to answer interrogatories, to produce materials, or to be examined under oath, as required by the provisions of subdivision 2, the attorney general may apply to a district court, upon notice, and the court, on a showing by the attorney general of cause therefor, may issue such order as may be required to compel compliance with the discovery procedures authorized by this section.

Subd. 2b. Assurance of discontinuance. The attorney general may accept an assurance of discontinuance of any act or practice the attorney general deems to be in violation of the laws referred to in subdivision 1 from any person the attorney general alleges is engaging in, or has engaged in, the act or practice. The assurance may include a stipulation for the performance, provision or payment by the alleged violator of any remedies allowable under this section. Any assurance shall be in writing and shall be filed with and subject to the approval of the district court of the county in which the alleged violator resides or has a principal place of business or in Ramsey county. An assurance shall not be considered an admission of a violation for any purpose. Failure to comply with the assurance of discontinuance shall be punishable as contempt.

For the purposes of this subdivision the term "person" has the meaning specified in section 325F.68.

Subd. 2c. Undistributed money to general fund. If a court of competent jurisdiction finds that a sum recovered under this section for the benefit of injured persons cannot reasonably be distributed to the victims, because the victims cannot readily be located or identified, or because the cost of distributing the money would outweigh the benefit to the victims, then the court may order that the money be paid into the general fund. All sums recovered must be deposited into the state treasury and credited to the general fund.

Subd. 3. Injunctive relief. In addition to the penalties provided by law for violation of the laws referred to in subdivision 1, specifically and generally, whether or not injunctive relief is otherwise provided by law, the courts of this state are vested with jurisdiction to prevent and restrain violations of those laws, to require the payment of civil penalties, to require payment into the general fund, and to appoint administrators as provided in subdivision 3c. On becoming satisfied that any of those laws has been or is being violated, or is about to be violated, the attorney general shall be entitled, on behalf of the state; (a) to sue for and have injunctive relief in any court of competent jurisdiction against any such violation or threatened violation without abridging the penalties provided by law; and (b) to sue for and recover for the state, from any person who is found to have violated any of the laws referred to in subdivision 1, a civil penalty, in an amount to be determined by the court, not in excess of $25,000. All sums recovered by the attorney general under this section shall be deposited in the general fund.

Subd. 3a. Private remedies. In addition to the remedies otherwise provided by law, any person injured by a violation of any of the laws referred to in subdivision 1 may bring a civil action and recover damages, together with costs and disbursements, including costs of investigation and reasonable attorney's fees, and receive other equitable relief as determined by the court. The court may, as appropriate, enter a consent judgment or decree without the finding of illegality. In any action brought by the attorney general pursuant to this section, the court may award any of the remedies allowable under this subdivision.

Subd. 3b. Orders and judgments prima facie evidence. Any permanent injunction, judgment or order of the court made pursuant to subdivision 3 shall be prima facie evidence in an action brought under subdivision 3a that the defendant used or employed an act or practice in violation of the laws referred to in subdivision 1, provided that this subdivision shall not apply to consent judgments or decrees where the court makes no finding of illegality, including assurances of discontinuance pursuant to subdivision 2b.

Subd. 3c. Administrators. The courts of this state are vested with jurisdiction to appoint an administrator in actions brought by the attorney general under this section, for purposes of (1) monitoring, maintaining, or winding up the affairs of a business, or (2) collecting, administering, and distributing judgments obtained by the attorney general for the benefit of persons. Upon the order of a court having jurisdiction over the matter, reasonable fees and expenses may be paid to the administrator out of any sums recovered under this section or administered by the administrator.

Subd. 4. Repealed, 1983 c 290 s 173; 1983 c 301 s 235

HIST: 1947 c 587 s 8; 1957 c 821 s 10; 1965 c 51 s 70; 1967 c 302 s 1; 1969 c 6 s 41; 1973 c 35 s 50; 1973 c 155 s 1-5; 1974 c 524 s 2-8; 1980 c 509 s 125; 1985 c 248 s 2; 1986 c 444; 1987 c 366 s 1-4; 1987 c 384 art 2 s 2; 1989 c 304 s 129; 1989 c 335 art 4 s 5,6; 1992 c 377 s 1; 1992 c 504 s 1; 1996 c 305 art 1 s 139



Section 8.32 Consumer affairs.

8.32 Consumer affairs.

Subdivision 1. Generally. The attorney general has the responsibilities and duties prescribed by this section.

Subd. 2. Duties. The attorney general shall:

(a) enforce the provisions of law relating to consumer fraud and unlawful practices in connection therewith as set forth in sections 325F.68 and 325F.69;

(b) enforce the provisions of law set forth in sections 80D.19 and 80D.20 and Laws 1984, chapter 641, section 9;

(c) make recommendations to the governor and the legislature for statutory needs that exist in adequately protecting the consumer.

HIST: 1969 c 1129 art 4 s 4; 1973 c 513 s 1; 1978 c 746 s 1; 1983 c 216 art 1 s 13; 1983 c 289 s 23,24,114 subd 2; 1984 c 641 s 1; 1Sp1986 c 3 art 1 s 1



Section 8.33 Representation of consumer and small business interest in public utility matters.

8.33 Representation of consumer and small business interest in public utility matters.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(1) "Public utility" means a publicly or privately owned entity engaged in supplying utility services to residential utility consumers in this state or to another public utility for ultimate distribution to residential utility consumers in this state and whose rates or charges are subject to approval by the public utilities commission or an agency of the federal government. No municipal or cooperative utility shall be considered a "public utility" for the purposes of this clause.

(2) "Residential and small business utility consumer" or "consumer" means a person or small business that uses utility services at the person's residence or business location in this state and who is billed by or pays a public utility for these services. Small business has the meaning given it in section 645.445.

(3) "Utility services" means electricity, natural gas, or telephone services distributed to residential utility consumers by a public utility.

Subd. 2. Duties. The attorney general is responsible for representing and furthering the interests of residential and small business utility consumers through participation in matters before the public utilities commission involving utility rates and adequacy of utility services to residential or small business utility consumers. The attorney general shall expend a reasonable portion of effort among all three kinds of utility services and shall identify and promote the needs of each class of residential and small business consumers with respect to each of the utility services. When participating in telecommunication matters that affect deployment of the infrastructure, the attorney general may apply the goals of:

(1) achieving economically efficient investment in:

(i) higher speed telecommunication services; and

(ii) greater capacity for voice, video, and data transmission; and

(2) just and reasonable rates.

Subd. 3. Right of intervention. Subject to the limitations of subdivision 2, the attorney general may intervene as of right or participate as an interested party in matters pending before the public utilities commission which affect the distribution by a public utility of utility services to residential or small business utility consumers. The right of the attorney general to participate or intervene does not affect the obligation of the public utilities commission to protect the public interest.

Subd. 4. Notice; procedures. The public utilities commission shall give reasonable notice to the attorney general of any matter scheduled to come before the commission affecting a public utility's rates or adequacy of services to residential or small business utility consumers. Rules of the commission governing procedures before the commission apply to the attorney general and the attorney general's employees or representatives. The attorney general has the same rights and privileges accorded other intervenors or participants in matters pending before the commission.

Subd. 5. Appeals. The attorney general has an interest sufficient to maintain, intervene as of right in, or otherwise participate in any civil action in the courts of this state for the review or enforcement of any public utilities commission action which affects a public utility's rates or adequacy of service to residential or small business utility consumers.

Subd. 6. Intervention in federal proceedings. The attorney general shall represent and further the interests of residential and small business utility consumers through participation as an intervenor or interested party in federal proceedings relating to the regulation of: (a) wholesale rates for energy delivered through interstate facilities; or (b) fuel used in generation of electricity or the manufacture of gas. The attorney general may maintain, intervene in, or otherwise participate in civil actions relating to the federal proceedings.

Subd. 7. Additional powers. The power granted by this section is in addition to powers otherwise provided by law to the attorney general.

HIST: 1978 c 746 s 2; 1980 c 579 s 2; 1980 c 614 s 123; 1983 c 247 s 24; 1983 c 289 s 25-31,114 subd 2; 1986 c 444; 1987 c 241 s 1; 1997 c 223 s 1



Section 8.34 Bias-motivated crime prosecution training.

8.34 Bias-motivated crime prosecution training.

Subdivision 1. Definition. For the purposes of this section, "prosecuting attorney" means a political subdivision's elected or appointed county and city attorney and any of that attorney's assistants who have criminal prosecution responsibility for bias-motivated crimes.

Subd. 2. Repealed, 1994 c 636 art 4 s 41

Subd. 3. Records of attendance. The head of every agency that employs prosecuting attorneys shall maintain records of the number of prosecuting attorneys who have attended the bias-motivated crimes prosecution course and the number of those who have not. The agency head shall report annually to the attorney general on these attendance and nonattendance figures.

HIST: 1990 c 459 s 1



Section 8.35 Public education campaign.

8.35 Public education campaign.

The attorney general, in consultation with the commissioner of human services, may establish a public service campaign designed to educate the public about the necessity of the payment of child support to the well-being of the state's children and taxpayers. The commissioner shall enter into a contract with the attorney general pursuant to Laws 1994, chapter 630, article 11, section 24, subdivision 2, for implementation of the campaign. The campaign may include public service announcements for broadcast through television, radio, and billboard media.

HIST: 1994 c 630 art 11 s 1



Section 8.36 Repealed, 1995 c 226 art 3 s 64

8.36 Repealed, 1995 c 226 art 3 s 64






Chapter 9 Executive Council

Section 9.01 Repealed, 1953 c 492 s 8

9.01 Repealed, 1953 c 492 s 8



Section 9.011 Members; duties, powers.

9.011 Members; duties, powers.

Subdivision 1. Members. The executive council consists of the governor, lieutenant governor, secretary of state, state auditor, and attorney general. The governor is chair.

Subd. 2. Executive secretary. The executive council appoints, fixes the salary of, and removes at pleasure an executive secretary. The executive secretary shall perform such duties as are assigned by the executive council.

Subd. 3. Employees. Within the limits of, and subject to the conditions of, the appropriation for salaries for the council, the executive secretary may employ such personnel as is necessary, and who may be employed in other departments of the state when so assigned.

HIST: 1953 c 492 s 1; 1959 c 693 s 5; 1961 c 561 s 4; 1973 c 394 s 1; 1986 c 444; 1998 c 387 art 2 s 2

* NOTE: The amendment to subdivision 1 by Laws 1998, chapter *387, article 2, section 2, is effective the first Monday in *January 2003.



Section 9.02 Repealed, 1953 c 492 s 8

9.02 Repealed, 1953 c 492 s 8



Section 9.021 Meetings.

9.021 Meetings.

The executive council shall meet upon the call of the governor or upon the call of the executive secretary at the request of three or more members.

HIST: 1953 c 492 s 2



Section 9.03 Repealed, 1953 c 492 s 8

9.03 Repealed, 1953 c 492 s 8



Section 9.031 Depositories for state funds.

9.031 Depositories for state funds.

Subdivision 1. Requirements for depositories. The executive council shall designate banks, trust companies, or credit unions within the state as depositories to receive state funds. The state treasurer is not liable for the safekeeping of the funds so lawfully deposited. The banks, trust companies, or credit unions so designated as depositories must:

(1) have been organized for at least one year; or

(2) have taken over or absorbed a bank, trust company, or credit union that has been organized for at least one year.

Subd. 2. Bond. Except as provided in subdivision 3, a depository shall furnish and file with the state treasurer a corporate surety bond to secure state funds deposited with it. The executive council shall approve the bond.

The executive council shall not approve any depository bond until fully satisfied that the bond is in proper form, the securities sufficient, the depository prosperous and financially sound, and the capital stock claimed by it fully paid up and not impaired. Each depository bond shall provide that during the time the bond is in force the depository will pay all the state funds deposited with it to the state treasurer, free of exchange, at any place in the state designated by the state treasurer. If the deposit is a time deposit it shall be paid, together with interest, only when due. At any time the executive council or the state treasurer may require a new or additional bond from any depository.

Subd. 3. Collateral. In lieu of the corporate bond required in subdivision 2, a depository may deposit with the state treasurer collateral to secure state funds that are to be deposited with it. The executive council must approve the collateral.

The executive council shall not approve any collateral except:

(1) Bonds and certificates of indebtedness, other than bonds secured by real estate, that are legal investments for savings banks under any law of the state; and

(2) Bonds of any insular possession of the United States, of any state, or of any agency of this state, the payment of the principal and interest of which is provided for by other than direct taxation.

The collateral deposited shall be accompanied by an assignment thereof to the state, which assignment shall recite that:

(1) The depository will pay all the state funds deposited with it to the state treasurer, free of exchange or other charge, at any place in this state designated by the state treasurer; if the deposit is a time deposit it shall be paid, together with interest, only when due; and

(2) In case of default by the depository the state may sell the collateral, or as much of it as is necessary to realize the full amount due from the depository, and pay any surplus to the depository or its assigns.

Upon the direction of the executive council, the treasurer, on behalf of the state, may reassign in writing to the depository any registered collateral pledged to the state by assignment thereon.

A depository may deposit collateral of less value than the total designation and may, at any time during the period of its designation, deposit additional collateral, withdraw excess collateral, and substitute other collateral for all or part of that on deposit. Approval of the executive council is not necessary for the withdrawal of excess collateral.

If the depository is not in default the treasurer shall pay the interest collected on the deposited collateral to the depository.

Subd. 4. Bonds and collateral. A depository may furnish more than one bond or both bonds and collateral to secure state funds to be deposited with it. If both bonds and collateral are furnished the depository may withdraw all or any part of the collateral without in any way impairing the bond unless there is a provision in the bond that the collateral will not be withdrawn without the consent of the surety on the bond.

Subd. 5. Maximum deposit. The executive council shall prescribe the maximum amount that may be deposited in each depository. In no case shall the amount of the deposit exceed:

(1) The penalty on the bonds;

(2) 90 percent of the market value of the bonds; or

(3) The penalty on the bonds plus 90 percent of the market value of the collateral, if both are furnished.

Subd. 6. Power to deposit. The state treasurer may deposit in any qualified depository, in the name of the state, state funds in hand.

Subd. 7. Special deposits; interest. The executive council may permit any designated depository to receive from any official, department, institution, or other agency of the state special deposits of state moneys that have not been paid into the state treasury. All moneys so deposited are deemed deposited pursuant to such designation.

Upon direction of the state treasurer a depository may receive and carry as a special deposit an amount of money withdrawn from the treasury that may be immediately required to pay principal or interest, or both, of maturing obligations of the state. Upon the direction of the treasurer the depository may pay out of such deposit the maturing obligations and surrender them to the treasurer for cancellation.

The executive council shall fix the rate of interest to be paid upon the special accounts authorized by this subdivision or may waive payment of interest if in its judgment the average amount deposited is not sufficient to justify charging interest.

Subd. 8. Active and inactive depositories. Depositories shall be divided into two classes to be known as active and inactive. A depository may be designated as a depository of both classes.

All state funds deposited in active depositories are subject to withdrawal by the state treasurer upon demand and no interest shall be charged on these deposits.

Surplus funds not required to meet the state's current disbursements shall be deposited for a definite period in inactive depositories and interest shall be paid on these deposits at a rate of not less than one percent per annum nor more than the maximum rate authorized to be paid by Minnesota state banks other than savings banks. This rate shall be fixed by the executive council in accordance with the current rate upon similar deposits.

Subd. 9. Statement of financial condition. When the executive council deems necessary it may require any depository of state funds or any surety on a depository bond to furnish a sworn statement of the financial condition of the depository or surety. Failure to render a statement within a reasonable time is sufficient ground for revocation of the designation.

Any person who makes a false statement to the executive council with regard to the financial condition of a depository or the surety on a depository bond is guilty of a gross misdemeanor.

Subd. 10. Closing; default. The closing of a depository is a default by the depository and no demand by the state or its treasurer is necessary to establish the default. When a depository closes, any time deposit therein is immediately due and payable.

Subd. 11. Winding up. In any proceeding to wind up an insolvent depository of state funds the state is a preferred creditor.

Where a bond has been given by the depository the state may proceed either as a preferred creditor against the assets of the insolvent depository or as the obligee on the surety bond against the surety thereon or against both as the executive council deems advisable.

If the state receives or recovers any amount of its claim from the surety, the latter is not, by reason thereof, subrogated to the claim of the state against the assets of the insolvent depository as a preferred creditor.

Subd. 12. Revoking designation of depository. The executive council may revoke its designation of any depository at any time. Upon revocation of an active depository the treasurer shall withdraw the state funds deposited therein immediately and shall make no further deposits therein. Upon revocation of an inactive depository the treasurer shall withdraw state funds deposited therein when they become due and shall make no further deposits therein.

Subd. 13. Required community reinvestment rating. Banks and trust companies designated as depositories must have received ratings of "outstanding" or "satisfactory" as their most recent rating under United States Code, title 12, section 2906. If a state depository receives a rating that is below "satisfactory," the executive council shall revoke its designation as a depository. The executive council may delay the effective date of the revocation if necessary to allow a reasonable period of time to arrange for a replacement depository.

HIST: 1953 c 492 s 3; 1965 c 32 s 1; 1965 c 45 s 1; 1976 c 239 s 1; 1986 c 444; 1991 c 42 s 1; 1992 c 587 art 2 s 1; 1995 c 171 s 1; 1996 c 414 art 1 s 1



Section 9.035 Expired

9.035 Expired



Section 9.036 Repealed, 1953 c 492 s 8

9.036 Repealed, 1953 c 492 s 8



Section 9.04 Repealed, 1953 c 492 s 8

9.04 Repealed, 1953 c 492 s 8



Section 9.041 Settlement of certain claims and controversies with United States.

9.041 Settlement of certain claims and controversies with United States.

Subdivision 1. Proposing terms; accepting patents; reconveying. The executive council may consider and propose terms of settlement to the legislature of all claims and controversies between the state and the United States over lands granted to the state by the United States under any act of Congress. It may consider and propose terms of settlement of these claims separately or totally. When the legislature approves a settlement, the executive council may accept patents of land issued by the United States and may reconvey to the United States any lands that it, by unanimous vote, determines should be reconveyed to carry out the provisions of this section.

Subd. 2. Legislative action; small claims. No adjustment or settlement of any claim by the executive council is final until ratified by the legislature. The executive council may make final settlement and adjustment of individual claims of settlers or Indian allottees, where the land in question does not exceed 100 acres.

Subd. 3. Auditor's report. The state auditor shall report to the executive council the status of:

(1) All claims of the state against the United States for lands patented to the state by the United States under any acts or grants relating to lands; and

(2) All claims of the United States against the state for lands alleged to have been wrongfully patented or conveyed to the state by the United States.

Subd. 4. Auditor's expenses. The state auditor shall expend from any fund appropriated to maintain any department of the auditor's office sums for clerk hire, travel, hotel bills, or other expenses necessary to carry out this section. The state auditor shall audit and the executive council shall approve these expenditures. A per diem expenditure may be audited and approved for these purposes.

HIST: 1953 c 492 s 4; 1986 c 444; 1997 c 7 art 2 s 4



Section 9.05 Repealed, 1953 c 492 s 8

9.05 Repealed, 1953 c 492 s 8



Section 9.051 Repealed, 1975 c 106 s 7

9.051 Repealed, 1975 c 106 s 7



Section 9.06 Repealed, 1953 c 492 s 8

9.06 Repealed, 1953 c 492 s 8



Section 9.061 Additional powers; emergencies.

9.061 Additional powers; emergencies.

Subdivision 1. Prevention and relief; commandeering property. The executive council may:

(1) take such measures as are necessary to prevent an impending disaster that threatens to destroy life or property;

(2) grant relief to communities stricken by disease, fire, action of the elements, or extreme economic distress;

(3) prevent the occurrence or spread of any disaster; and

(4) grant relief to individuals or families adversely affected by a major disaster in conformance with federal disaster relief laws and regulations. Any grants made shall be refunded to the state if the financial assistance needed is received from any other source; and

(5) repair state property damaged by a major disaster in conformance with federal disaster relief laws and regulations.

In these emergencies, the executive council may, when necessary, commandeer and use any property, vehicle, means of transportation, means of communication, or public service. The owner of any property taken shall be given a receipt for the property and be paid for its use and for any damages inflicted upon the property while in the service of the executive council.

Subd. 2. Commanding state services. When necessary to grant relief or to prevent disaster, the executive council may use any of the facilities or offices of the state, may command the services of any state military organization, the services of the forces of the state fire marshal or any state department, and the services of employees of the state. These employees shall serve without additional pay, but all proper and necessary expenses incurred while in the performance of duty shall be paid out of funds provided in this section. Members of any state military organization shall be paid for their services while on duty as provided by the Military Code upon warrants drawn by the adjutant general.

Subd. 3. Money. When an emergency exists and the attorney general certifies that money is needed, the executive council shall furnish the requested money from funds provided by this section.

Subd. 4. Report of expenses. The executive council shall transmit to the legislature a detailed report of all its expenses and all money paid out not later than March first of each year in which there is a regular session. It shall transmit information and make recommendations to assist the legislature in the enactment of legislation to prevent calamities.

Subd. 5. Spending power. Where an emergency exists the executive council may expend money as necessary therefor within the limit of appropriations made to the council for this purpose.

Subd. 6. Repealed, 1965 c 830 s 2

Subd. 7. Repealed, 1965 c 830 s 2

Subd. 8. Repealed, 1965 c 830 s 2

Subd. 9. Repealed, 1965 c 830 s 2

Subd. 10. Repealed, 1965 c 830 s 2

HIST: 1953 c 492 s 6; Ex1959 c 87 s 1; 1965 c 830 s 1; 1969 c 399 s 11; 1975 c 48 s 1; 1981 c 356 s 253; 1987 c 320 s 1



Section 9.07 Repealed, 1953 c 492 s 8

9.07 Repealed, 1953 c 492 s 8



Section 9.071 Settlement of claims; other specified powers.

9.071 Settlement of claims; other specified powers.

The council has the powers with respect to:

(1) timberlands provided in sections 90.031, 90.041, and 90.151;

(2) lands acquired from the United States provided in section 94.50;

(3) lands subject to delinquent drainage assessments provided in section 84A.20;

(4) transfer of lands between departments of state government provided in section 15.16;

(5) sale or exchange of lands within national forests provided in sections 92.30 and 92.31;

(6) approval of acquisition of land for camping or parking area provided in sections 97A.135 and 97A.141;

(7) awarding leases to prospect for iron ore provided in section 93.17;

(8) approval of rules for issuance of leases to prospect for minerals under state lands provided in section 93.25; and

(9) construction of dams provided in section 103G.545.

HIST: 1953 c 492 s 7; 1971 c 25 s 7; 1973 c 87 s 1; 1973 c 494 s 2; 1985 c 248 s 70; 1986 c 386 art 4 s 1; 1990 c 391 art 8 s 1; 1995 c 186 s 5; 2000 c 495 s 1



Section 9.08 Repealed, 1953 c 492 s 8

9.08 Repealed, 1953 c 492 s 8



Section 9.09 Repealed, 1953 c 492 s 8

9.09 Repealed, 1953 c 492 s 8



Section 9.10 Repealed, 1953 c 492 s 8

9.10 Repealed, 1953 c 492 s 8



Section 9.11 Repealed, 1953 c 492 s 8

9.11 Repealed, 1953 c 492 s 8



Section 9.12 Repealed, 1953 c 492 s 8

9.12 Repealed, 1953 c 492 s 8



Section 9.13 Repealed, 1953 c 492 s 8

9.13 Repealed, 1953 c 492 s 8



Section 9.14 Repealed, 1953 c 492 s 8

9.14 Repealed, 1953 c 492 s 8



Section 9.15 Repealed, 1953 c 492 s 8

9.15 Repealed, 1953 c 492 s 8



Section 9.16 Renumbered 11.09

9.16 Renumbered 11.09



Section 9.17 Expired, See 84.154, subd. 5

9.17 Expired, See 84.154, subd. 5



Section 9.18 Repealed, 1957 c 804 s 10

9.18 Repealed, 1957 c 804 s 10



Section 9.19 Repealed, 1957 c 804 s 10

9.19 Repealed, 1957 c 804 s 10



Section 9.20 Repealed, 1957 c 804 s 10

9.20 Repealed, 1957 c 804 s 10



Section 9.21 Repealed, 1957 c 804 s 10

9.21 Repealed, 1957 c 804 s 10



Section 9.22 Repealed, 1957 c 804 s 10

9.22 Repealed, 1957 c 804 s 10



Section 9.23 Repealed, 1957 c 804 s 10

9.23 Repealed, 1957 c 804 s 10



Section 9.24 Repealed, 1957 c 804 s 10

9.24 Repealed, 1957 c 804 s 10



Section 9.25 Repealed, 1957 c 804 s 10

9.25 Repealed, 1957 c 804 s 10



Section 9.26 Repealed, 1957 c 804 s 10

9.26 Repealed, 1957 c 804 s 10



Section 9.27 Repealed, 1957 c 804 s 10

9.27 Repealed, 1957 c 804 s 10



Section 9.28 Repealed, 1953 c 492 s 8

9.28 Repealed, 1953 c 492 s 8



Section 9.29 Repealed, 1957 c 804 s 10

9.29 Repealed, 1957 c 804 s 10



Section 9.30 Repealed, 1957 c 804 s 10

9.30 Repealed, 1957 c 804 s 10



Section 9.31 Repealed, 1957 c 804 s 10

9.31 Repealed, 1957 c 804 s 10



Section 9.32 Repealed, 1957 c 804 s 10

9.32 Repealed, 1957 c 804 s 10



Section 9.33 Repealed, 1957 c 804 s 10

9.33 Repealed, 1957 c 804 s 10



Section 9.34 Repealed, 1957 c 804 s 10

9.34 Repealed, 1957 c 804 s 10



Section 9.35 Repealed, 1957 c 804 s 10

9.35 Repealed, 1957 c 804 s 10



Section 9.36 Repealed, 1985 c 254 s 5

9.36 Repealed, 1985 c 254 s 5









Chapters 10 State Government Miscellany

Chapter 10 Multiple Branches or Offices; Observances

Section 10.01 Space for constitutional offices; additional duties.

10.01 Space for constitutional offices; additional duties.

The governor, secretary of state, auditor, treasurer, and attorney general shall keep their offices in rooms provided for them, respectively, in the area known as the capitol, or as the capitol complex, or as the capitol area; and, in addition to the duties heretofore prescribed, shall severally render such other services and be subject to such further obligations as are required of or imposed upon them by law.

HIST: (117) RL s 63; 1967 c 624 s 1



Section 10.02 Repealed, 1984 c 628 art 2 s 4

10.02 Repealed, 1984 c 628 art 2 s 4



Section 10.03 Repealed, 1984 c 628 art 2 s 4

10.03 Repealed, 1984 c 628 art 2 s 4



Section 10.04 Repealed, 1961 c 561 s 17

10.04 Repealed, 1961 c 561 s 17



Section 10.05 Repealed, 1996 c 310 s 1

10.05 Repealed, 1996 c 310 s 1



Section 10.06 Repealed, 1961 c 561 s 17

10.06 Repealed, 1961 c 561 s 17



Section 10.07 Repealed, 1961 c 561 s 17

10.07 Repealed, 1961 c 561 s 17



Section 10.08 Repealed, 1961 c 561 s 17

10.08 Repealed, 1961 c 561 s 17



Section 10.09 Officers appointed by governor, terms.

10.09 Officers appointed by governor, terms.

Except as otherwise provided, the terms of all officers appointed by the governor shall begin upon the date when such officers qualify and assume their official duties, shall continue for the prescribed period thereafter, and until their successors are appointed and have qualified.

HIST: (53-48) 1925 c 426 art 20 s 1; 1969 c 9 s 4; 1973 c 35 s 2



Section 10.10 Repealed, 1961 c 561 s 17

10.10 Repealed, 1961 c 561 s 17



Section 10.11 Subdivisions renumbered, repealed, or no longer in effect

10.11 Subdivision 1. Repealed, 1994 c 632 art 3 s 65

Subd. 2. Renumbered 8.30



Section 10.12 Repealed, 1994 c 632 art 3 s 65

10.12 Repealed, 1994 c 632 art 3 s 65



Section 10.13 Repealed, 1984 c 654 art 2 s 155

10.13 Repealed, 1984 c 654 art 2 s 155



Section 10.14 Repealed, 1994 c 632 art 3 s 65

10.14 Repealed, 1994 c 632 art 3 s 65



Section 10.15 Repealed, 1994 c 632 art 3 s 65

10.15 Repealed, 1994 c 632 art 3 s 65



Section 10.16 Repealed, 1976 c 231 s 34

10.16 Repealed, 1976 c 231 s 34



Section 10.17 Renumbered 16A.138

10.17 Renumbered 16A.138



Section 10.18 Repealed, 1Sp1985 c 13 s 376

10.18 Repealed, 1Sp1985 c 13 s 376



Section 10.19 Repealed, 1Sp1985 c 13 s 376

10.19 Repealed, 1Sp1985 c 13 s 376



Section 10.20 Repealed, 1Sp1985 c 13 s 376

10.20 Repealed, 1Sp1985 c 13 s 376



Section 10.21 Repealed, 1Sp1985 c 13 s 376

10.21 Repealed, 1Sp1985 c 13 s 376



Section 10.22 Repealed, 1Sp1985 c 13 s 376

10.22 Repealed, 1Sp1985 c 13 s 376



Section 10.23 Repealed, 1Sp1985 c 13 s 376

10.23 Repealed, 1Sp1985 c 13 s 376



Section 10.24 Renumbered 7.24

10.24 Renumbered 7.24



Section 10.25 Renumbered 7.25

10.25 Renumbered 7.25



Section 10.26 Renumbered 7.26

10.26 Renumbered 7.26



Section 10.27 Renumbered 7.27

10.27 Renumbered 7.27



Section 10.275 Renumbered 16A.673

10.275 Renumbered 16A.673



Section 10.28 Expired

10.28 Expired



Section 10.29 Repealed, 1965 c 45 s 73

10.29 Repealed, 1965 c 45 s 73



Section 10.30 Employees compensation revolving fund reimbursement.

10.30 Employees compensation revolving fund reimbursement.

In all cases where any state department owes the employees compensation revolving fund, created by sections 176.591 to 176.611, for claims paid its employees, and no direct appropriation is made therefor, such department shall reimburse the revolving fund from the money appropriated for operation of the department.

HIST: (125-13) 1935 c 391 s 39; 1937 c 457 s 38; 1977 c 455 s 69; 1Sp1981 c 4 art 1 s 1



Section 10.31 Renumbered 16A.139

10.31 Renumbered 16A.139



Section 10.32 Renumbered 15.0596

10.32 Renumbered 15.0596



Section 10.33 Repealed, 1965 c 45 s 73

10.33 Repealed, 1965 c 45 s 73



Section 10.34 Repealed, 1969 c 9 s 94; 1969 c 399 s 51

10.34 Repealed, 1969 c 9 s 94; 1969 c 399 s 51



Section 10.35 Repealed, 1969 c 9 s 94

10.35 Repealed, 1969 c 9 s 94



Section 10.36 Repealed, 1969 c 9 s 94

10.36 Repealed, 1969 c 9 s 94



Section 10.37 Holding two appointive offices.

10.37 Holding two appointive offices.

Any appointive state office which the law provides shall be filled by the governor may be held by a person already holding a state office and such person may hold both such offices and perform the functions and duties thereof; but such person shall receive only the salary by law provided for the office first held.

HIST: (128-1) 1925 c 353 s 1; 1986 c 444



Section 10.38 Repealed, 1996 c 310 s 1

10.38 Repealed, 1996 c 310 s 1



Section 10.39 Renumbered 16A.133

10.39 Renumbered 16A.133



Section 10.41 Repealed, 1973 c 680 s 2

10.41 Repealed, 1973 c 680 s 2



Section 10.43 Telephone use; approval.

10.43 Telephone use; approval.

Each representative, senator, constitutional officer, judge, and head of a state department or agency shall sign the person's monthly long-distance telephone bills paid by the state as evidence of the person's approval of each bill.

HIST: 1993 c 370 s 4



Section 10.44 Legislature and other officials; budgets.

10.44 Legislature and other officials; budgets.

The budgets of the house of representatives, senate, constitutional officers, district courts, court of appeals, and supreme court must be submitted to and considered by the appropriate committees of the legislature in the same manner as the budgets of executive agencies.

HIST: 1993 c 370 s 5



Section 10.45 Budgets; information.

10.45 Budgets; information.

The budgets of the house of representatives, the senate, each constitutional officer, the district courts, court of appeals, and supreme court shall be public information and shall be divided into expense categories. The categories shall include, among others, travel and telephone expenses.

HIST: 1993 c 370 s 6



Section 10.46 Telephone records public.

10.46 Telephone records public.

Long-distance telephone bills paid for by the state or a political subdivision, including those of representatives, senators, judges, constitutional officers, heads of departments and agencies, local officials, and employees thereof, are public data.

HIST: 1993 c 370 s 7



Section 10.47 Telephone service; oversight.

10.47 Telephone service; oversight.

Each member, officer, or employee in the legislative, judicial, and executive branches shall report any evidence of misuse of long-distance telephone service to the chief officer of the legislative body, judicial branch, executive office, or executive agency, and to the legislative auditor when appropriate. The legislative auditor shall investigate and report on evidence of misuse of long-distance telephone service of legislators, judges, constitutional officers, heads of executive departments and agencies, and state employees and, where appropriate, refer the evidence to other authorities.

HIST: 1993 c 370 s 8



Section 10.48 Renumbered 3.098

10.48 Renumbered 3.098



Section 10.50 Ethnic American Day.

10.50 Ethnic American Day.

The first Sunday in June is designated Ethnic American Day, in recognition of the diverse population of Minnesota, from the Native Americans who were this land's first inhabitants to other peoples from all parts of the world who also have contributed their cultures, traditions, and values to their fellow citizens. The governor may take any action necessary to promote and encourage the observance of Ethnic American Day. The public schools may offer instruction and programs to foster and preserve ethnic cultures, traditions, and values.

HIST: 1990 c 405 s 1



Section 10.51 Hunting heritage week.

10.51 Hunting heritage week.

The week beginning the third Monday in September is an official week of observance to commemorate the state's valued heritage of hunting game animals. During this week, all residents of the state are urged to:

(1) reflect on hunting as an expression of our culture and heritage;

(2) acknowledge that it is our community of sportsmen, sportswomen, and hunters who have made the greatest contributions to the establishment of current game animal populations; and

(3) celebrate this culture and heritage in all lawful ways.

HIST: 1Sp1995 c 1 s 1



Section 10.55 Juneteenth.

10.55 Juneteenth.

June 19 is designated Juneteenth in recognition of the historical pronouncement of the abolition of slavery on June 19, 1865, when the Emancipation Proclamation was said to have been first publicly read in Texas. The governor may take any action necessary to promote and encourage the observance of Juneteenth and public schools may offer instruction and programs on the occasion.

HIST: 1996 c 390 s 10



Section 10.56 Four Chaplains Day.

10.56 Four Chaplains Day.

February 3 is designated Four Chaplains Day in honor of the four United States army chaplains, George L. Fox, Alexander D. Goode, Clark V. Poling, and John P. Washington, who sacrificed their lives to save the lives of other service personnel while serving on the U.S.S. Dorchester, a United States army troop transport that was sunk off the coast of Greenland on February 3, 1943. Each year the governor shall issue a proclamation of this observance.

HIST: 1998 c 272 s 1



Section 10.57 Mighty Eighth Air Force Week.

10.57 Mighty Eighth Air Force Week.

Beginning in 2000, the week of October 8 to 14 is designated as Mighty Eighth Air Force Week in honor of the Eighth Air Force, the largest military unit to serve in World War II, whose heroic actions during the week of October 8 to 14, 1943, served as a turning point for daytime strategic bombing, despite the loss of 26,000 persons killed in action, over 28,000 prisoners of war, uncounted persons missing in action, and over 100 heavy bombers. Each year thereafter, until 2099, the governor shall issue a proclamation honoring this observance.

HIST: 2000 c 414 s 1



Section 10.58 Combat Wounded Veterans Purple Heart Day.

10.58 Combat Wounded Veterans Purple Heart Day.

Beginning in 2001, the day of August 7 is designated as Combat Wounded Veterans Day in honor of military veterans who were wounded by enemy action while bravely serving their country against enemy forces, and whose sacrifices have entitled them to the Purple Heart decoration. This decoration was created by General George Washington, commander-in-chief of the Revolutionary Army and a founder of our country, on August 7, 1782, and is the oldest military decoration in use in the world. Each year the governor shall issue a proclamation honoring this observance and shall send a written copy to the Minnesota department of the Military Order of the Purple Heart.

HIST: 2001 c 104 s 1









Chapters 10A - 12 Emergency Management

Chapter 10A Campaign Finance and Public Disclosure

Section 10A.01 Definitions.

10A.01 Definitions.

Subdivision 1. Application. For the purposes of this chapter, the terms defined in this section have the meanings given them unless the context clearly indicates otherwise.

Subd. 2. Administrative action. "Administrative action" means an action by any official, board, commission or agency of the executive branch to adopt, amend, or repeal a rule under chapter 14. "Administrative action" does not include the application or administration of an adopted rule, except in cases of rate setting, power plant and powerline siting, and granting of certificates of need under section 216B.243.

Subd. 3. Advance of credit. "Advance of credit" means any money owed for goods provided or services rendered. "Advance of credit" does not mean a loan as defined in subdivision 21.

Subd. 4. Approved expenditure. "Approved expenditure" means an expenditure made on behalf of a candidate by an entity other than the principal campaign committee of the candidate, if the expenditure is made with the authorization or expressed or implied consent of, or in cooperation or in concert with, or at the request or suggestion of the candidate, the candidate's principal campaign committee, or the candidate's agent. An approved expenditure is a contribution to that candidate.

Subd. 5. Associated business. "Associated business" means an association from which the individual receives compensation in excess of $50, except for actual and reasonable expenses, in any month as a director, officer, owner, member, partner, employer or employee, or whose securities the individual holds worth $2,500 or more at fair market value.

Subd. 6. Association. "Association" means a group of two or more persons, who are not all members of an immediate family, acting in concert.

Subd. 7. Ballot question. "Ballot question" means a question or proposition that is placed on the ballot and that may be voted on by all voters of the state. "Promoting or defeating a ballot question" includes activities related to qualifying the question for placement on the ballot.

Subd. 7a. Repealed by amendment, 1999 c 220 s 1

Subd. 7b. Renumbered subdivision 13

Subd. 8. Board. "Board" means the state campaign finance and public disclosure board.

Subd. 9. Campaign expenditure. "Campaign expenditure" or "expenditure" means a purchase or payment of money or anything of value, or an advance of credit, made or incurred for the purpose of influencing the nomination or election of a candidate or for the purpose of promoting or defeating a ballot question.

An expenditure is considered to be made in the year in which the candidate made the purchase of goods or services or incurred an obligation to pay for goods or services.

An expenditure made for the purpose of defeating a candidate is considered made for the purpose of influencing the nomination or election of that candidate or any opponent of that candidate.

Except as provided in clause (1), "expenditure" includes the dollar value of a donation in kind.

"Expenditure" does not include:

(1) noncampaign disbursements as defined in subdivision 26;

(2) services provided without compensation by an individual volunteering personal time on behalf of a candidate, ballot question, political committee, political fund, principal campaign committee, or party unit; or

(3) the publishing or broadcasting of news items or editorial comments by the news media.

Subd. 9a. Renumbered subdivision 16

Subd. 10. Candidate. "Candidate" means an individual who seeks nomination or election as a state constitutional officer, legislator, or judge. An individual is deemed to seek nomination or election if the individual has taken the action necessary under the law of this state to qualify for nomination or election, has received contributions or made expenditures in excess of $100, or has given implicit or explicit consent for any other person to receive contributions or make expenditures in excess of $100, for the purpose of bringing about the individual's nomination or election. A candidate remains a candidate until the candidate's principal campaign committee is dissolved as provided in section 10A.24.

Subd. 10a. Renumbered subdivision 4

Subd. 10b. Renumbered subdivision 18

Subd. 10c. Renumbered subdivision 26

Subd. 11. Contribution. (a) "Contribution" means money, a negotiable instrument, or a donation in kind that is given to a political committee, political fund, principal campaign committee, or party unit.

(b) "Contribution" includes a loan or advance of credit to a political committee, political fund, principal campaign committee, or party unit, if the loan or advance of credit is: (1) forgiven; or (2) repaid by an individual or an association other than the political committee, political fund, principal campaign committee, or party unit to which the loan or advance of credit was made. If an advance of credit or a loan is forgiven or repaid as provided in this paragraph, it is a contribution in the year in which the loan or advance of credit was made.

(c) "Contribution" does not include services provided without compensation by an individual volunteering personal time on behalf of a candidate, ballot question, political committee, political fund, principal campaign committee, or party unit, or the publishing or broadcasting of news items or editorial comments by the news media.

Subd. 12. Depository. "Depository" means a bank, savings association, or credit union organized under federal or state law and transacting business within this state.

Subd. 13. Donation in kind. "Donation in kind" means anything of value that is given, other than money or negotiable instruments. An approved expenditure is a donation in kind.

Subd. 14. Repealed, 1976 c 307 s 35

Subd. 15. Election. "Election" means a primary, special primary, general, or special election.

Subd. 16. Election cycle. "Election cycle" means the period from January 1 following a general election for an office to December 31 following the next general election for that office, except that "election cycle" for a special election means the period from the date the special election writ is issued to 60 days after the special election is held.

Subd. 17. Financial institution. "Financial institution" means a lending institution chartered by an agency of the federal government or regulated by the commissioner of commerce.

Subd. 17a. Renumbered subdivision 30

Subd. 17b. Renumbered subdivision 34

Subd. 18. Independent expenditure. "Independent expenditure" means an expenditure expressly advocating the election or defeat of a clearly identified candidate, if the expenditure is made without the express or implied consent, authorization, or cooperation of, and not in concert with or at the request or suggestion of, any candidate or any candidate's principal campaign committee or agent. An independent expenditure is not a contribution to that candidate. An expenditure by a political party or political party unit in a race where the political party has a candidate on the ballot is not an independent expenditure.

Subd. 19. Repealed by amendment, 1999 c 220 s 1

Subd. 20. Loan. "Loan" means an advance of money or anything of value made to a political committee, political fund, principal campaign committee, or party unit.

Subd. 21. Lobbyist. (a) "Lobbyist" means an individual:

(1) engaged for pay or other consideration, or authorized to spend money by another individual, association, political subdivision, or public higher education system, who spends more than five hours in any month or more than $250, not including the individual's own travel expenses and membership dues, in any year, for the purpose of attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit, by communicating or urging others to communicate with public or local officials; or

(2) who spends more than $250, not including the individual's own traveling expenses and membership dues, in any year for the purpose of attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit, by communicating or urging others to communicate with public or local officials.

(b) "Lobbyist" does not include:

(1) a public official;

(2) an employee of the state, including an employee of any of the public higher education systems;

(3) an elected local official;

(4) a nonelected local official or an employee of a political subdivision acting in an official capacity, unless the nonelected official or employee of a political subdivision spends more than 50 hours in any month attempting to influence legislative or administrative action, or the official action of a metropolitan governmental unit other than the political subdivision employing the official or employee, by communicating or urging others to communicate with public or local officials, including time spent monitoring legislative or administrative action, or the official action of a metropolitan governmental unit, and related research, analysis, and compilation and dissemination of information relating to legislative or administrative policy in this state, or to the policies of metropolitan governmental units;

(5) a party or the party's representative appearing in a proceeding before a state board, commission, or agency of the executive branch unless the board, commission, or agency is taking administrative action;

(6) an individual while engaged in selling goods or services to be paid for by public funds;

(7) a news medium or its employees or agents while engaged in the publishing or broadcasting of news items, editorial comments, or paid advertisements which directly or indirectly urge official action;

(8) a paid expert witness whose testimony is requested by the body before which the witness is appearing, but only to the extent of preparing or delivering testimony; or

(9) a party or the party's representative appearing to present a claim to the legislature and communicating to legislators only by the filing of a claim form and supporting documents and by appearing at public hearings on the claim.

Subd. 22. Local official. "Local official" means a person who holds elective office in a political subdivision or who is appointed to or employed in a public position in a political subdivision in which the person has authority to make, to recommend, or to vote on as a member of the governing body, major decisions regarding the expenditure or investment of public money.

Subd. 23. Major political party. "Major political party" means a major political party as defined in section 200.02, subdivision 7.

Subd. 24. Metropolitan governmental unit. "Metropolitan governmental unit" means any of the seven counties in the metropolitan area as defined in section 473.121, subdivision 2, a regional railroad authority established by one or more of those counties under section 398A.03, a city with a population of over 50,000 located in the seven-county metropolitan area, the metropolitan council, or a metropolitan agency as defined in section 473.121, subdivision 5a.

Subd. 25. Minor political party. "Minor political party" means a minor political party as defined in section 200.02, subdivision 23.

Subd. 26. Noncampaign disbursement. "Noncampaign disbursement" means a purchase or payment of money or anything of value made, or an advance of credit incurred, or a donation in kind received, by a principal campaign committee for any of the following purposes:

(1) payment for accounting and legal services;

(2) return of a contribution to the source;

(3) repayment of a loan made to the principal campaign committee by that committee;

(4) return of a public subsidy;

(5) payment for food, beverages, entertainment, and facility rental for a fundraising event;

(6) services for a constituent by a member of the legislature or a constitutional officer in the executive branch, performed from the beginning of the term of office to adjournment sine die of the legislature in the election year for the office held, and half the cost of services for a constituent by a member of the legislature or a constitutional officer in the executive branch performed from adjournment sine die to 60 days after adjournment sine die;

(7) payment for food and beverages provided to campaign volunteers while they are engaged in campaign activities;

(8) payment of expenses incurred by elected or appointed leaders of a legislative caucus in carrying out their leadership responsibilities;

(9) payment by a principal campaign committee of the candidate's expenses for serving in public office, other than for personal uses;

(10) costs of child care for the candidate's children when campaigning;

(11) fees paid to attend a campaign school;

(12) costs of a postelection party during the election year when a candidate's name will no longer appear on a ballot or the general election is concluded, whichever occurs first;

(13) interest on loans paid by a principal campaign committee on outstanding loans;

(14) filing fees;

(15) post-general election thank-you notes or advertisements in the news media;

(16) the cost of campaign material purchased to replace defective campaign material, if the defective material is destroyed without being used;

(17) contributions to a party unit; and

(18) other purchases or payments specified in board rules or advisory opinions as being for any purpose other than to influence the nomination or election of a candidate or to promote or defeat a ballot question.

The board must determine whether an activity involves a noncampaign disbursement within the meaning of this subdivision.

A noncampaign disbursement is considered to be made in the year in which the candidate made the purchase of goods or services or incurred an obligation to pay for goods or services.

Subd. 27. Political committee. "Political committee" means an association whose major purpose is to influence the nomination or election of a candidate or to promote or defeat a ballot question, other than a principal campaign committee or a political party unit.

Subd. 28. Political fund. "Political fund" means an accumulation of dues or voluntary contributions by an association other than a political committee, principal campaign committee, or party unit, if the accumulation is collected or expended to influence the nomination or election of a candidate or to promote or defeat a ballot question.

Subd. 29. Political party. "Political party" means a major political party or a minor political party. A political party is the aggregate of all its political party units in this state.

Subd. 30. Political party unit or party unit. "Political party unit" or "party unit" means the state committee or the party organization within a house of the legislature, congressional district, county, legislative district, municipality, or precinct.

Subd. 31. Political subdivision. "Political subdivision" means the metropolitan council, a metropolitan agency as defined in section 473.121, subdivision 5a, or a municipality as defined in section 471.345, subdivision 1.

Subd. 32. Population. "Population" means the population established by the most recent federal census, by a special census taken by the United States Bureau of the Census, by an estimate made by the metropolitan council, or by an estimate made by the state demographer under section 4A.02, whichever has the latest stated date of count or estimate.

Subd. 33. Principal. "Principal" means an individual or association that:

(1) spends more than $500 in the aggregate in any calendar year to engage a lobbyist, compensate a lobbyist, or authorize the expenditure of money by a lobbyist; or

(2) is not included in clause (1) and spends a total of at least $50,000 in any calendar year on efforts to influence legislative action, administrative action, or the official action of metropolitan governmental units, as described in section 10A.04, subdivision 6.

Subd. 34. Principal campaign committee. "Principal campaign committee" means a principal campaign committee formed under section 10A.105.

Subd. 35. Public official. "Public official" means any:

(1) member of the legislature;

(2) individual employed by the legislature as secretary of the senate, legislative auditor, chief clerk of the house, revisor of statutes, or researcher, legislative analyst, or attorney in the office of senate counsel and research or house research;

(3) constitutional officer in the executive branch and the officer's chief administrative deputy;

(4) solicitor general or deputy, assistant, or special assistant attorney general;

(5) commissioner, deputy commissioner, or assistant commissioner of any state department or agency as listed in section 15.01 or 15.06;

(6) member, chief administrative officer, or deputy chief administrative officer of a state board or commission that has either the power to adopt, amend, or repeal rules, or the power to adjudicate contested cases or appeals;

(7) individual employed in the executive branch who is authorized to adopt, amend, or repeal rules or adjudicate contested cases;

(8) executive director of the state board of investment;

(9) deputy of any official listed in clauses (7) and (8);

(10) judge of the workers' compensation court of appeals;

(11) administrative law judge or compensation judge in the state office of administrative hearings or referee in the department of economic security;

(12) member, regional administrator, division director, general counsel, or operations manager of the metropolitan council;

(13) member or chief administrator of a metropolitan agency;

(14) director of the division of alcohol and gambling enforcement in the department of public safety;

(15) member or executive director of the higher education facilities authority;

(16) member of the board of directors or president of Minnesota Technology, Inc.; or

(17) member of the board of directors or executive director of the Minnesota state high school league.

Subd. 36. State committee. "State committee" means the organization that, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of the political party at the state level.

HIST: 1974 c 470 s 1; 1975 c 271 s 6; 1976 c 307 s 1-4; 1978 c 463 s 1-18; 1979 c 59 s 1-3; 1980 c 509 s 1; 1980 c 587 art 2 s 1-7; 1980 c 607 art 14 s 45 subd 1; art 17 s 1-8; 1980 c 614 s 40; 1980 c 615 s 60; 1981 c 29 art 7 s 1; 1981 c 346 s 1; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 247 s 5,6; 1983 c 258 s 10; 1983 c 289 s 114 subd 1; 1984 c 619 s 11; 1984 c 640 s 32; 1984 c 654 art 3 s 13; 1984 c 655 art 1 s 92; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1Sp1986 c 3 art 1 s 2; 1987 c 186 s 15; 1988 c 686 art 1 s 40; 1989 c 209 art 1 s 1,2; 1989 c 334 art 6 s 1; 1990 c 562 art 8 s 2; 1990 c 608 art 1 s 1-5; art 3 s 1-3; 1991 c 233 s 109; 1991 c 322 s 19; 1991 c 349 s 1,2; 1993 c 13 art 1 s 1; 1993 c 318 art 2 s 1-4; 1994 c 483 s 1; 1994 c 628 art 3 s 2; 1995 c 189 s 8; 1995 c 202 art 1 s 25; 1996 c 277 s 1; 1997 c 129 art 2 s 15; 1997 c 202 art 2 s 63; 1998 c 254 art 2 s 3; 1999 c 220 s 1,50; 2000 c 260 s 2,3



Section 10A.02 Board of campaign finance and public disclosure.

10A.02 Board of campaign finance and public disclosure.

Subdivision 1. Membership. The campaign finance and public disclosure board is composed of six members. The governor must appoint the members with the advice and consent of three-fifths of both the senate and the house of representatives acting separately. If either house fails to confirm the appointment of a board member within 45 legislative days after appointment or by adjournment sine die, whichever occurs first, the appointment terminates on the day following the 45th legislative day or on adjournment sine die, whichever occurs first. If either house votes not to confirm an appointment, the appointment terminates on the day following the vote not to confirm. Two members must be former members of the legislature who support different political parties; two members must be persons who have not been public officials, held any political party office other than precinct delegate, or been elected to public office for which party designation is required by statute in the three years preceding the date of their appointment; and the other two members must support different political parties. No more than three of the members of the board may support the same political party. No member of the board may currently serve as a lobbyist.

Subd. 2. Vacancy; terms. An appointment to fill a vacancy is made only for the unexpired term of a member who is being replaced and the appointee must meet the same stated qualifications as the member being replaced. The membership terms, compensation, and removal of members on the board are as provided in section 15.0575, except that the extension of terms and the filling of vacancies are subject to the advice and consent of the legislature in the same manner as provided in subdivision 1.

Subd. 3. Vote required. The concurring vote of four members of the board is required to decide any matter before the board.

Subd. 4. Officers. The board must elect from among its members a chair and a vice-chair. Meetings of the board are at the call of the chair or at the call of any four members of the board acting together.

Subd. 5. Executive director; staff. The board must appoint an executive director. The executive director is in the unclassified service. The executive director serves as secretary of the board and must keep a record of all proceedings and actions by the board. The board may also employ and prescribe the duties of other permanent or temporary employees in the unclassified service as may be necessary to administer this chapter, subject to appropriation. The executive director and all other employees serve at the pleasure of the board. Expenses of the board must be approved by the chair or another member as the rules of the board may provide and the expenses must then be paid in the same manner as other state expenses are paid.

Subd. 6. Repealed, 1976 c 134 s 79

Subd. 7. Political activity. All members and employees of the board are subject to any provisions of law regulating political activity by state employees. In addition, no member or employee of the board may be a candidate for, or holder of, (1) a national, state, congressional district, legislative district, county, or precinct office in a political party, or (2) an elected public office for which party designation is required by statute.

Subd. 8. Duties. (a) The board must report at the close of each fiscal year to the legislature, the governor, and the public concerning the action it has taken, the names, salaries, and duties of all individuals in its employ, and the money it has disbursed. The board must include and identify in its report any other reports it has made during the fiscal year. It may indicate apparent abuses and offer legislative recommendations.

(b) The board must prescribe forms for statements and reports required to be filed under this chapter and make the forms available to individuals required to file them.

(c) The board must make available to the individuals required to file the reports and statements a manual setting forth the recommended uniform methods of bookkeeping and reporting.

(d) The board must develop a filing, coding, and cross-indexing system consistent with the purposes of this chapter.

(e) The board must make the reports and statements filed with it available for public inspection and copying by the end of the second day following the day on which they were received. An individual may copy a report or statement by hand or by duplicating machine and the board must provide duplicating services at cost for this purpose.

(f) Notwithstanding section 138.163, the board must preserve reports and statements for a period of five years from the date of receipt.

(g) The board must compile and maintain a current list and summary of all statements or parts of statements pertaining to each candidate.

(h) The board may prepare and publish reports it considers appropriate.

Subd. 9. Documents; information. The executive director must inspect all material filed with the board as promptly as necessary to comply with this chapter and other provisions of law requiring the filing of a document with the board. The executive director must immediately notify the individual required to file a document with the board if a written complaint is filed with the board alleging, or it otherwise appears, that a document filed with the board is inaccurate or does not comply with this chapter, or that the individual has failed to file a document required by this chapter. The executive director may provide an individual required to file a document under this chapter with factual information concerning the limitations on corporate campaign contributions imposed by section 211B.15.

Subd. 10. Audits and investigations. The board may make audits and investigations with respect to statements and reports that are filed or that should have been filed under this chapter. In all matters relating to its official duties, the board has the power to issue subpoenas and cause them to be served. If a person does not comply with a subpoena, the board may apply to the district court of Ramsey county for issuance of an order compelling obedience to the subpoena. A person failing to obey the order is punishable by the court as for contempt.

Subd. 11. Violations; enforcement. (a) The board may investigate any alleged violation of this chapter. The board must investigate any violation that is alleged in a written complaint filed with the board and must within 30 days after the filing of the complaint make a public finding of whether there is probable cause to believe a violation has occurred, except that if the complaint alleges a violation of section 10A.25 or 10A.27, the board must either enter a conciliation agreement or make a public finding of whether there is probable cause, within 60 days after the filing of the complaint. The deadline for action on a written complaint may be extended by majority vote of the board.

(b) Within a reasonable time after beginning an investigation of an individual or association, the board must notify the individual or association of the fact of the investigation. The board must not make a finding of whether there is probable cause to believe a violation has occurred without notifying the individual or association of the nature of the allegations and affording an opportunity to answer those allegations.

(c) A hearing or action of the board concerning a complaint or investigation other than a finding concerning probable cause or a conciliation agreement is confidential. Until the board makes a public finding concerning probable cause or enters a conciliation agreement:

(1) a member, employee, or agent of the board must not disclose to an individual information obtained by that member, employee, or agent concerning a complaint or investigation except as required to carry out the investigation or take action in the matter as authorized by this chapter; and

(2) an individual who discloses information contrary to this subdivision is guilty of a misdemeanor.

(d) Except as provided in section 10A.28, after the board makes a public finding of probable cause the board must report that finding to the appropriate law enforcement authorities.

Subd. 11a. Data privacy. If, after making a public finding concerning probable cause or entering a conciliation agreement, the board determines that the record of the investigation contains statements, documents, or other matter that, if disclosed, would unfairly injure the reputation of an innocent individual, the board may:

(1) retain the statement, document, or other matter as a private record, as defined in section 13.02, subdivision 12, for a period of one year, after which it must be destroyed; or

(2) return the statement, document, or other matter to the individual who supplied it to the board.

Subd. 12. Advisory opinions. (a) The board may issue and publish advisory opinions on the requirements of this chapter based upon real or hypothetical situations. An application for an advisory opinion may be made only by an individual or association who wishes to use the opinion to guide the individual's or the association's own conduct. The board must issue written opinions on all such questions submitted to it within 30 days after receipt of written application, unless a majority of the board agrees to extend the time limit.

(b) A written advisory opinion issued by the board is binding on the board in a subsequent board proceeding concerning the person making or covered by the request and is a defense in a judicial proceeding that involves the subject matter of the opinion and is brought against the person making or covered by the request unless:

(1) the board has amended or revoked the opinion before the initiation of the board or judicial proceeding, has notified the person making or covered by the request of its action, and has allowed at least 30 days for the person to do anything that might be necessary to comply with the amended or revoked opinion;

(2) the request has omitted or misstated material facts; or

(3) the person making or covered by the request has not acted in good faith in reliance on the opinion.

(c) A request for an opinion and the opinion itself are nonpublic data. The board, however, may publish an opinion or a summary of an opinion, but may not include in the publication the name of the requester, the name of a person covered by a request from an agency or political subdivision, or any other information that might identify the requester, unless the person consents to the inclusion.

Subd. 12a. Advisory opinions; rules. If the board intends to apply principles of law or policy announced in an advisory opinion issued under subdivision 12 more broadly than to the individual or association to whom the opinion was issued, the board must adopt these principles or policies as rules under chapter 14.

Subd. 13. Rules. Chapter 14 applies to the board. The board may adopt rules to carry out the purposes of this chapter.

Subd. 14. Legal services. Notwithstanding section 8.15, the board must not be assessed the cost of legal services rendered to it by the attorney general's office.

HIST: 1974 c 470 s 2; 1975 c 271 s 6; 1976 c 134 s 5; 1976 c 307 s 5-8; 1978 c 463 s 19-27; 1978 c 793 s 36; 1981 c 311 s 39; 1982 c 424 s 130; 1982 c 545 s 24; 1986 c 444; 1987 c 214 s 1; 1989 c 291 art 1 s 1; 1990 c 608 art 1 s 6; 1991 c 233 s 36; 1991 c 349 s 3-8; 1994 c 377 s 1; 1994 c 629 s 5; 1997 c 202 art 2 s 63; 1999 c 1 s 1; 1999 c 220 s 2,50



Section 10A.025 Filing requirements.

10A.025 Filing requirements.

Subdivision 1. Filing date. If a scheduled filing date under this chapter falls on a Saturday, Sunday, or legal holiday, the filing date is the next regular business day.

Subd. 2. Penalty for false statements. A report or statement required to be filed under this chapter must be signed and certified as true by the individual required to file the report. An individual who signs and certifies to be true a report or statement knowing it contains false information or who knowingly omits required information is guilty of a gross misdemeanor.

Subd. 3. Recordkeeping; penalty. A person required to file a report or statement must maintain records on the matters required to be reported, including vouchers, canceled checks, bills, invoices, worksheets, and receipts, that will provide in sufficient detail the necessary information from which the filed reports and statements may be verified, explained, clarified, and checked for accuracy and completeness. The person must keep the records available for audit, inspection, or examination by the board or its authorized representatives for four years from the date of filing of the reports or statements or of changes or corrections to them. A person who knowingly violates this subdivision is guilty of a misdemeanor.

Subd. 4. Changes and corrections. Material changes in information previously submitted and corrections to a report or statement must be reported in writing to the board within ten days following the date of the event prompting the change or the date upon which the person filing became aware of the inaccuracy. The change or correction must identify the form and the paragraph containing the information to be changed or corrected. A person who willfully fails to report a material change or correction is guilty of a gross misdemeanor.

HIST: 1974 c 470 s 10,22,23; 1975 c 271 s 6; 1976 c 307 s 20; 1978 c 463 s 38; 1986 c 444; 1990 c 608 art 3 s 8; 1999 c 220 s 3,13,24,26,50



Section 10A.03 Lobbyist registration.

10A.03 Lobbyist registration.

Subdivision 1. First registration. A lobbyist must file a registration form with the board within five days after becoming a lobbyist.

Subd. 2. Form. The board must prescribe a registration form, which must include:

(1) the name and address of the lobbyist;

(2) the principal place of business of the lobbyist;

(3) the name and address of each individual, association, political subdivision, or public higher education system, if any, by whom the lobbyist is retained or employed or on whose behalf the lobbyist appears; and

(4) a general description of the subject or subjects on which the lobbyist expects to lobby.

If the lobbyist lobbies on behalf of an association, the registration form must include the name and address of the officers and directors of the association.

Subd. 3. Failure to file. The board must notify by certified mail or personal service any lobbyist who fails to file a registration form within five days after becoming a lobbyist. If a lobbyist fails to file a form within seven days after receiving this notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing with the eighth day after receiving notice. The board must further notify by certified mail or personal service any lobbyist who fails to file a form within 21 days of receiving a first notice that the lobbyist may be subject to a criminal penalty for failure to file the form. A lobbyist who knowingly fails to file a form within seven days after receiving a second notice from the board is guilty of a misdemeanor.

HIST: 1974 c 470 s 3; 1975 c 271 s 6; 1978 c 463 s 28,29; 1986 c 444; 1999 c 220 s 4,50



Section 10A.04 Lobbyist reports.

10A.04 Lobbyist reports.

Subdivision 1. Reports required. A lobbyist must file reports of the lobbyist's activities with the board as long as the lobbyist continues to lobby. A lobbyist may file a termination statement at any time after ceasing to lobby.

Subd. 2. Time of reports. Each report must cover the time from the last day of the period covered by the last report to 15 days before the current filing date. The reports must be filed with the board by the following dates:

(1) January 15;

(2) April 15; and

(3) July 15.

Subd. 3. Information to lobbyist. An employer or employee about whose activities a lobbyist is required to report must provide the information required by subdivision 4 to the lobbyist no later than five days before the prescribed filing date.

Subd. 4. Content. (a) A report under this section must include information the board requires from the registration form and the information required by this subdivision for the reporting period.

(b) A lobbyist must report the lobbyist's total disbursements on lobbying, separately listing lobbying to influence legislative action, lobbying to influence administrative action, and lobbying to influence the official actions of a metropolitan governmental unit, and a breakdown of disbursements for each of those kinds of lobbying into categories specified by the board, including but not limited to the cost of publication and distribution of each publication used in lobbying; other printing; media, including the cost of production; postage; travel; fees, including allowances; entertainment; telephone and telegraph; and other expenses.

(c) A lobbyist must report the amount and nature of each gift, item, or benefit, excluding contributions to a candidate, equal in value to $5 or more, given or paid to any official, as defined in section 10A.071, subdivision 1, by the lobbyist or an employer or employee of the lobbyist. The list must include the name and address of each official to whom the gift, item, or benefit was given or paid and the date it was given or paid.

(d) Each lobbyist must report each original source of money in excess of $500 in any year used for the purpose of lobbying to influence legislative action, administrative action, or the official action of a metropolitan governmental unit. The list must include the name, address, and employer, or, if self-employed, the occupation and principal place of business, of each payer of money in excess of $500.

Subd. 4a. Repealed by amendment, 1999 c 220 s 5

Subd. 5. Late filing. The board must notify by certified mail or personal service any lobbyist who fails after seven days after a filing date imposed by this section to file a report or statement required by this section. If a lobbyist fails to file a report within seven days after receiving this notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing with the eighth day after receiving notice. The board must further notify by certified mail or personal service any lobbyist who fails to file a report within 21 days after receiving a first notice that the lobbyist may be subject to a criminal penalty for failure to file the report. A lobbyist who knowingly fails to file such a report or statement within seven days after receiving a second notice from the board is guilty of a misdemeanor.

Subd. 6. Principal reports. (a) A principal must report to the board as required in this subdivision by March 15 for the preceding calendar year.

(b) The principal must report which of the following categories includes the total amount, rounded to the nearest dollar, spent by the principal during the preceding calendar year to influence legislative action, administrative action, and the official action of metropolitan governmental units:

(1) $501 to $50,000;

(2) $50,001 to $150,000; or

(3) $150,001 to $250,000.

(c) Beyond $250,000, each additional $250,000 constitutes an additional category, and each principal must report which of the categories includes the total amount spent by the principal for the purposes provided in this subdivision.

(d) The principal must report under this subdivision a total amount that includes:

(1) all direct payments by the principal to lobbyists in this state;

(2) all expenditures for advertising, mailing, research, analysis, compilation and dissemination of information, and public relations campaigns related to legislative action, administrative action, or the official action of metropolitan governmental units in this state; and

(3) all salaries and administrative expenses attributable to activities of the principal relating to efforts to influence legislative action, administrative action, or the official action of metropolitan governmental units in this state.

Subd. 7. Financial records. The board may randomly audit the financial records of lobbyists and principals required to report under this section.

Subd. 8. Repealed by amendment, 1999 c 220 s 5

HIST: 1974 c 470 s 4; 1975 c 271 s 6; 1976 c 307 s 9,10; 1978 c 463 s 30-32; 1984 c 654 art 2 s 37; 1986 c 444; 1Sp1986 c 3 art 1 s 3; 1990 c 608 art 1 s 7-11; 1993 c 318 art 2 s 5; 1994 c 377 s 2; 1999 c 220 s 5,50



Section 10A.05 Lobbyist report.

10A.05 Lobbyist report.

Within 30 days after each lobbyist filing date set by section 10A.04, the executive director of the board must publish the names of the lobbyists registered who were not previously reported, the names of the individuals, associations, political subdivisions, or public higher education systems whom they represent as lobbyists, the subject or subjects on which they are lobbying, and whether in each case they lobby to influence legislative action, administrative action, or the official action of a metropolitan governmental unit.

HIST: 1974 c 470 s 5; 1975 c 271 s 6; 1990 c 608 art 1 s 12; 1999 c 220 s 6,50



Section 10A.06 Contingent fees prohibited.

10A.06 Contingent fees prohibited.

No person may act as or employ a lobbyist for compensation that is dependent upon the result or outcome of any legislative or administrative action, or of the official action of a metropolitan governmental unit. A person who violates this section is guilty of a gross misdemeanor.

HIST: 1974 c 470 s 6; 1990 c 608 art 1 s 13; 1999 c 220 s 7



Section 10A.065 Subdivisions renumbered, repealed, or no longer in effect

10A.065 Subdivision 1. MS 1998 Renumbered 10A.273, subdivision 1

Subd. 1a. MS 1998 Renumbered 10A.273, subd. 2

Subd. 2. MS 1998 Renumbered 10A.273, subd. 3

Subd. 3. MS 1998 Renumbered 10A.273, subd. 4

Subd. 4. MS 1998 Renumbered 10A.273, subd. 5

Subd. 5. MS 1998 Repealed, 1999 c 220 s 51



Section 10A.07 Conflicts of interest.

10A.07 Conflicts of interest.

Subdivision 1. Disclosure of potential conflicts. A public official or a local official elected to or appointed by a metropolitan governmental unit who in the discharge of official duties would be required to take an action or make a decision that would substantially affect the official's financial interests or those of an associated business, unless the effect on the official is no greater than on other members of the official's business classification, profession, or occupation, must take the following actions:

(1) prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict of interest;

(2) deliver copies of the statement to the official's immediate superior, if any; and

(3) if a member of the legislature or of the governing body of a metropolitan governmental unit, deliver a copy of the statement to the presiding officer of the body of service.

If a potential conflict of interest presents itself and there is insufficient time to comply with clauses (1) to (3), the public or local official must orally inform the superior or the official body of service or committee of the body of the potential conflict.

Subd. 2. Required actions. If the official is not a member of the legislature or of the governing body of a metropolitan governmental unit, the superior must assign the matter, if possible, to another employee who does not have a potential conflict of interest. If there is no immediate superior, the official must abstain, if possible, in a manner prescribed by the board from influence over the action or decision in question. If the official is a member of the legislature, the house of service may, at the member's request, excuse the member from taking part in the action or decision in question. If the official is not permitted or is otherwise unable to abstain from action in connection with the matter, the official must file a statement describing the potential conflict and the action taken. A public official must file the statement with the board and a local official must file the statement with the governing body of the official's political subdivision. The statement must be filed within a week of the action taken.

Subd. 3. Interest in contract; local officials. This section does not apply to a local official with respect to a matter governed by sections 471.87 and 471.88.

HIST: 1974 c 470 s 7; 1975 c 271 s 6; 1978 c 463 s 33; 1986 c 444; 1990 c 608 art 2 s 1; 1974 c 470 s 7; 1975 c 271 s 6; 1978 c 463 s 33; 1986 c 444; 1990 c 608 art 2 s 1; 1999 c 220 s 50



Section 10A.071 Certain gifts by lobbyists and principals prohibited.

10A.071 Certain gifts by lobbyists and principals prohibited.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Gift" means money, real or personal property, a service, a loan, a forbearance or forgiveness of indebtedness, or a promise of future employment, that is given and received without the giver receiving consideration of equal or greater value in return.

(c) "Official" means a public official, an employee of the legislature, or a local official of a metropolitan governmental unit.

Subd. 2. Prohibition. A lobbyist or principal may not give a gift or request another to give a gift to an official. An official may not accept a gift from a lobbyist or principal.

Subd. 3. Exceptions. (a) The prohibitions in this section do not apply if the gift is:

(1) a contribution as defined in section 10A.01, subdivision 11;

(2) services to assist an official in the performance of official duties, including but not limited to providing advice, consultation, information, and communication in connection with legislation, and services to constituents;

(3) services of insignificant monetary value;

(4) a plaque or similar memento recognizing individual services in a field of specialty or to a charitable cause;

(5) a trinket or memento of insignificant value;

(6) informational material of unexceptional value; or

(7) food or a beverage given at a reception, meal, or meeting away from the recipient's place of work by an organization before whom the recipient appears to make a speech or answer questions as part of a program.

(b) The prohibitions in this section do not apply if the gift is given:

(1) because of the recipient's membership in a group, a majority of whose members are not officials, and an equivalent gift is given to the other members of the group; or

(2) by a lobbyist or principal who is a member of the family of the recipient, unless the gift is given on behalf of someone who is not a member of that family.

HIST: 1994 c 377 s 5; 1999 c 220 s 50



Section 10A.08 Representation disclosure.

10A.08 Representation disclosure.

A public official who represents a client for a fee before an individual, board, commission, or agency that has rulemaking authority in a hearing conducted under chapter 14, must disclose the official's participation in the action to the board within 14 days after the appearance. The board must notify by certified mail or personal service any public official who fails to disclose the participation within 14 days after the appearance. If the public official fails to disclose the participation within seven days of this notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing on the eighth day after receiving notice.

HIST: 1974 c 470 s 8; 1975 c 271 s 6; 1978 c 463 s 34; 1982 c 424 s 130; 1986 c 444; 1999 c 220 s 11,50



Section 10A.09 Statements of economic interest.

10A.09 Statements of economic interest.

Subdivision 1. Time for filing. Except for a candidate for elective office in the judicial branch, an individual must file a statement of economic interest with the board:

(1) within 60 days of accepting employment as a public official or a local official in a metropolitan governmental unit;

(2) within 14 days after filing an affidavit of candidacy or petition to appear on the ballot for an elective state office or an elective local office in a metropolitan governmental unit;

(3) in the case of a public official requiring the advice and consent of the senate, within 14 days after undertaking the duties of office; or

(4) in the case of members of the Minnesota racing commission, the director of the Minnesota racing commission, chief of security, medical officer, inspector of pari-mutuels, and stewards employed or approved by the commission or persons who fulfill those duties under contract, within 60 days of accepting or assuming duties.

Subd. 2. Notice to board. The secretary of state or the appropriate county auditor, upon receiving an affidavit of candidacy or petition to appear on the ballot from an individual required by this section to file a statement of economic interest, and any official who nominates or employs a public or local official required by this section to file a statement of economic interest, must notify the board of the name of the individual required to file a statement and the date of the affidavit, petition, or nomination.

Subd. 3. Notice of filing. The board must notify the presiding officer of the house that will approve or disapprove the nomination, of the name of an individual who has filed a statement of economic interest with the board, a copy of the statement, and the date on which the statement was filed.

Subd. 4. Repealed, 1978 c 463 s 109

Subd. 5. Form. A statement of economic interest required by this section must be on a form prescribed by the board. The individual filing must provide the following information:

(1) name, address, occupation, and principal place of business;

(2) the name of each associated business and the nature of that association;

(3) a listing of all real property within the state, excluding homestead property, in which the individual holds: (i) a fee simple interest, a mortgage, a contract for deed as buyer or seller, or an option to buy, whether direct or indirect, if the interest is valued in excess of $2,500; or (ii) an option to buy, if the property has a fair market value of $50,000 or more;

(4) a listing of all real property within the state in which a partnership of which the individual is a member holds: (i) a fee simple interest, a mortgage, a contract for deed as buyer or seller, or an option to buy, whether direct or indirect, if the individual's share of the partnership interest is valued in excess of $2,500; or (ii) an option to buy, if the property has a fair market value of $50,000 or more. A listing under clause (3) or (4) must indicate the street address and the municipality or the section, township, range and approximate acreage, whichever applies, and the county in which the property is located; and

(5) a listing of any investments, ownership, or interests in property connected with pari-mutuel horse racing in the United States and Canada, including a race horse, in which the individual directly or indirectly holds a partial or full interest or an immediate family member holds a partial or full interest.

Subd. 6. Supplementary statement. Each individual who is required to file a statement of economic interest must file a supplementary statement on April 15 of each year that the individual remains in office if information on the most recently filed statement has changed. The supplementary statement, if required, must include the amount of each honorarium in excess of $50 received since the previous statement and the name and address of the source of the honorarium. The board must maintain a statement of economic interest submitted by an officeholder in the same file with the statement submitted as a candidate.

Subd. 6a. Local officials. A local official required to file a statement under this section must file it with the governing body of the official's political subdivision. The governing body must maintain statements filed with it under this subdivision as public data.

Subd. 7. Late filing. The board must notify by certified mail or personal service any individual who fails within the prescribed time to file a statement of economic interest required by this section. If an individual fails to file a statement within seven days after receiving this notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing on the eighth day after receiving notice. The board must further notify by certified mail or personal service any individual who fails to file a statement within 21 days after receiving a first notice that the individual may be subject to a criminal penalty for failure to file a statement. An individual who fails to file a statement within seven days after a second notice is guilty of a misdemeanor.

Subd. 8. Failure to file; suspension. A public official, except a member of the legislature or a constitutional officer, who is required to file a statement of economic interest and fails to do so by the prescribed deadline must be suspended without pay by the board in the manner prescribed in the contested case procedures in chapter 14.

HIST: 1974 c 470 s 9; 1975 c 271 s 6; 1976 c 307 s 11; 1978 c 463 s 35-37; 1982 c 424 s 130; 1983 c 214 s 30,31; 1983 c 305 s 3,4; 1986 c 444; 1989 c 334 art 6 s 2; 1990 c 608 art 2 s 2-4; 1991 c 233 s 109; 1997 c 202 art 2 s 6; 1999 c 220 s 12,50



Section 10A.10 Renumbered 10A.025, subd. 2

10A.10 Renumbered 10A.025, subd. 2



Section 10A.105 Principal campaign committee.

10A.105 Principal campaign committee.

Subdivision 1. Single committee. A candidate must not accept contributions from a source, other than self, in aggregate in excess of $100 or accept a public subsidy unless the candidate designates and causes to be formed a single principal campaign committee for each office sought. A candidate may not authorize, designate, or cause to be formed any other political committee bearing the candidate's name or title or otherwise operating under the direct or indirect control of the candidate. However, a candidate may be involved in the direct or indirect control of a party unit.

Subd. 2. Replacement of officers. A candidate may at any time without cause remove and replace the chair, treasurer, deputy treasurer, or any other officer of the candidate's principal campaign committee.

HIST: 1974 c 470 s 19; 1976 c 307 s 13; 1978 c 463 s 50; 1986 c 444; 1993 c 318 art 2 s 14; 1999 c 220 s 22,50



Section 10A.11 Organization of committees and party units.

10A.11 Organization of committees and party units.

Subdivision 1. Chair and treasurer. A political committee, principal campaign committee, or party unit must have a chair and a treasurer. The chair and treasurer may be the same individual.

Subd. 2. Treasurer vacancy. A political committee, principal campaign committee, or party unit may not accept a contribution or make an expenditure or permit an expenditure to be made on its behalf while the office of treasurer is vacant.

Subd. 3. Deputy treasurers. The treasurer of a political committee, principal campaign committee, or party unit may appoint as many deputy treasurers as necessary and is responsible for their accounts.

Subd. 4. Depositories. The treasurer of a political committee, principal campaign committee, or party unit may designate one or two depositories in each county in which a campaign is conducted.

Subd. 5. Commingling prohibited. A political committee, principal campaign committee, or party unit may not commingle its funds with personal funds of officers, members, or associates of the committee.

Subd. 6. Repealed, 1978 c 463 s 109

Subd. 7. Penalty. A person who knowingly violates this section is guilty of a misdemeanor.

HIST: 1974 c 470 s 11; 1978 c 463 s 39; 1986 c 444; 1999 c 220 s 14



Section 10A.12 Political funds.

10A.12 Political funds.

Subdivision 1. When required. An association other than a political committee or party unit may not contribute more than $100 in aggregate in any one year to candidates, political committees, or party units or make any approved or independent expenditure or expenditure to promote or defeat a ballot question unless the contribution or expenditure is made from a political fund.

Subd. 2. Commingling prohibited. The contents of a political fund may not be commingled with other funds or with the personal funds of an officer or member of the fund.

Subd. 3. Treasurer. An association that has a political fund must elect or appoint a treasurer of the political fund.

Subd. 4. Treasurer vacancy. A political fund may not accept a contribution or make an expenditure or contribution from the political fund while the office of treasurer of the political fund is vacant.

Subd. 5. Dues or membership fees. An association may, if not prohibited by other law, deposit in its political fund money derived from dues or membership fees. Under section 10A.20, the treasurer of the fund must disclose the name of any member whose dues, membership fees, and contributions deposited in the political fund together exceed $100 in a year.

Subd. 6. Penalty. A person who knowingly violates this section is guilty of a misdemeanor.

HIST: 1974 c 470 s 12; 1978 c 463 s 40-42; 1980 c 587 art 2 s 8; 1980 c 607 art 17 s 9; 1987 c 214 s 2; 1999 c 220 s 15,50



Section 10A.13 Accounts that must be kept.

10A.13 Accounts that must be kept.

Subdivision 1. Accounts; penalty. The treasurer of a political committee, political fund, principal campaign committee, or party unit must keep an account of:

(1) the sum of all contributions, except any donation in kind valued at $20 or less, made to the committee, fund, or party unit;

(2) the name and address of each source of a contribution made to the committee, fund, or party unit in excess of $20, together with the date and amount of each;

(3) each expenditure made by the committee, fund, or party unit, together with the date and amount;

(4) each approved expenditure made on behalf of the committee, fund, or party unit, together with the date and amount; and

(5) the name and address of each political committee, political fund, principal campaign committee, or party unit to which contributions in excess of $20 have been made, together with the date and amount.

Any individual who knowingly violates this subdivision is guilty of a misdemeanor.

Subd. 2. Receipts. The treasurer must obtain a receipted bill, stating the particulars, for every expenditure over $100 made by, or approved expenditure over $100 made on behalf of, the committee, fund, or party unit, and for any expenditure or approved expenditure in a lesser amount if the aggregate amount of lesser expenditures and approved expenditures made to the same individual or association during the same year exceeds $100.

HIST: 1974 c 470 s 13; 1978 c 463 s 43; 1999 c 220 s 16,50



Section 10A.14 Registration.

10A.14 Registration.

Subdivision 1. First registration. The treasurer of a political committee, political fund, principal campaign committee, or party unit must register with the board by filing a statement of organization no later than 14 days after the committee, fund, or party unit has made a contribution, received contributions, or made expenditures in excess of $100.

Subd. 2. Form. The statement of organization must include:

(1) the name and address of the committee, fund, or party unit;

(2) the name and address of the chair of a political committee, principal campaign committee, or party unit;

(3) the name and address of any supporting association of a political fund;

(4) the name and address of the treasurer and any deputy treasurers;

(5) a listing of all depositories or safety deposit boxes used; and

(6) for the state committee of a political party only, a list of its party units.

Subd. 3. Repealed, 1976 c 307 s 35

Subd. 4. Failure to file; penalty. The board must notify by certified mail or personal service any individual who fails to file a statement required by this section. If an individual fails to file a statement within seven days after receiving a notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing with the eighth day after receiving notice. The board must further notify by certified mail or personal service any individual who fails to file a statement within 21 days after receiving a first notice that such individual may be subject to a criminal penalty for failure to file the report. An individual who knowingly fails to file the statement within seven days after receiving a second notice from the board is guilty of a misdemeanor.

HIST: 1974 c 470 s 14; 1975 c 271 s 6; 1976 c 307 s 12; 1978 c 463 s 44-46; 1979 c 59 s 4; 1986 c 444; 1993 c 318 art 2 s 8; 1999 c 220 s 17,50



Section 10A.15 Contributions.

10A.15 Contributions.

Subdivision 1. Anonymous contributions. A political committee, political fund, principal campaign committee, or party unit may not retain an anonymous contribution in excess of $20, but must forward it to the board for deposit in the general account of the state elections campaign fund.

Subd. 2. Source; amount; date. An individual who receives a contribution in excess of $20 for a political committee, political fund, principal campaign committee, or party unit must, on demand of the treasurer, inform the treasurer of the name and, if known, the address of the source of the contribution, the amount of the contribution, and the date it was received.

Subd. 3. Deposit. All contributions received by or on behalf of a candidate, principal campaign committee, political committee, political fund, or party unit must be deposited in an account designated "Campaign Fund of ..... (name of candidate, committee, fund, or party unit)." All contributions must be deposited promptly upon receipt and, except for contributions received during the last three days of a reporting period as described in section 10A.20, must be deposited during the reporting period in which they were received. A contribution received during the last three days of a reporting period must be deposited within 72 hours after receipt and must be reported as received during the reporting period whether or not deposited within that period. A candidate, principal campaign committee, political committee, political fund, or party unit may refuse to accept a contribution. A deposited contribution may be returned to the contributor within 60 days after deposit. A contribution deposited and not returned within 60 days after that deposit must be reported as accepted.

Subd. 3a. Excess. A treasurer of a principal campaign committee of a candidate may not deposit a contribution that on its face exceeds the limit on contributions to the candidate prescribed by section 10A.27 unless, at the time of deposit, the treasurer issues a check to the source for the amount of the excess.

Subd. 3b. Attributable contributions. Contributions made to a candidate or principal campaign committee that are directed to the candidate or principal campaign committee by a political fund, committee, or party unit must be reported as attributable to the political fund, committee, or party unit and count toward the contribution limits of that fund, committee, or party unit specified in section 10A.27, if the fund, committee, or party unit was organized or is operated primarily to direct contributions other than from its own money to one or more candidates or principal campaign committees. The treasurer of the political fund, committee, or party unit must advise the candidate or the candidate's principal campaign committee if the contribution or contributions are not from the money of the fund, committee, or party unit and the original source of the money. As used in this subdivision, the term "direct" includes, but is not limited to, order, command, control, or instruct. A violation of this subdivision is a violation of section 10A.29.

Subd. 3c. Related committees. An individual, association, political committee, political fund, or party unit may establish, finance, maintain, or control a political committee, political fund, or party unit. One who does this is a "parent." The political committee, fund, or party unit so established, financed, maintained, or controlled is a "subsidiary." If the parent is an association, the association must create a political committee or political fund to serve as the parent for reporting purposes. A subsidiary must report its contribution to a candidate or principal campaign committee as attributable to its parent, and the contribution is counted toward the contribution limits in section 10A.27 of the parent as well as of the subsidiary.

Subd. 4. Penalty. An individual violating this section is guilty of a misdemeanor.

Subd. 5. Registration number on checks. A contribution made to a candidate by a lobbyist, political committee, political fund, or party unit must show the name of the lobbyist, political committee, political fund, or party unit and the number under which it is registered with the board.

HIST: 1974 c 470 s 15; 1975 c 271 s 6; 1978 c 463 s 47; 1988 c 707 s 1; 1990 c 603 s 1; 1993 c 318 art 2 s 9,10; 1999 c 220 s 18,50



Section 10A.16 Earmarking contributions prohibited.

10A.16 Earmarking contributions prohibited.

An individual, political committee, political fund, principal campaign committee, or party unit may not solicit or accept a contribution from any source with the express or implied condition that the contribution or any part of it be directed to a particular candidate other than the initial recipient. An individual, political committee, political fund, principal campaign committee, or party unit that knowingly accepts any earmarked contribution is guilty of a gross misdemeanor.

HIST: 1974 c 470 s 16; 1975 c 271 s 6; 1978 c 463 s 48; 1993 c 318 art 2 s 11; 1999 c 220 s 19



Section 10A.17 Expenditures.

10A.17 Expenditures.

Subdivision 1. Authorization. A political committee, political fund, principal campaign committee, or party unit may not expend money unless the expenditure is authorized by the treasurer or deputy treasurer of that committee, fund, or party unit.

Subd. 2. Written authorization. An individual or association may not make an approved expenditure of more than $20 without receiving written authorization from the treasurer of the principal campaign committee of the candidate who approved the expenditure stating the amount that may be spent and the purpose of the expenditure.

Subd. 3. Petty cash. The treasurer or deputy treasurer of a political committee, principal campaign committee, or party unit may sign vouchers for petty cash of up to $100 per week for statewide elections or $20 per week for legislative elections, to be used for miscellaneous expenditures.

Subd. 4. Independent expenditures. An individual, political committee, political fund, principal campaign committee, or party unit that independently solicits or accepts contributions or makes independent expenditures on behalf of a candidate must publicly disclose that the expenditure is an independent expenditure. All written communications with those from whom contributions are independently solicited or accepted or to whom independent expenditures are made on behalf of a candidate must contain a statement in conspicuous type that the activity is an independent expenditure and is not approved by the candidate nor is the candidate responsible for it. Similar language must be included in all oral communications, in conspicuous type on the front page of all literature and advertisements published or posted, and at the end of all broadcast advertisements made by that individual, political committee, political fund, principal campaign committee, or party unit on the candidate's behalf.

Subd. 5. Penalty. A person who knowingly violates subdivision 2 is guilty of a misdemeanor. A person who knowingly violates subdivision 4 or falsely claims that an expenditure was an independent expenditure is guilty of a gross misdemeanor.

HIST: 1974 c 470 s 17; 1978 c 463 s 49; 1986 c 444; 1993 c 318 art 2 s 12,13; 1999 c 220 s 20,50



Section 10A.18 Time for rendering bills, charges, or claims; penalty.

10A.18 Time for rendering bills, charges, or claims; penalty.

A person who has a bill, charge, or claim against a political committee, political fund, principal campaign committee, or party unit for an expenditure must render in writing to the treasurer of the committee, fund, or party unit the bill, charge, or claim within 60 days after the material or service is provided. Violation of this section is a misdemeanor.

HIST: 1974 c 470 s 18; 1999 c 220 s 21,50



Section 10A.19 Renumbered 10A.105

10A.19 Renumbered 10A.105



Section 10A.20 Campaign reports.

10A.20 Campaign reports.

Subdivision 1. First filing; duration. The treasurer of a political committee, political fund, principal campaign committee, or party unit must begin to file the reports required by this section in the first year it receives contributions or makes expenditures in excess of $100 and must continue to file until the committee, fund, or party unit is terminated.

Subd. 2. Time for filing. (a) The reports must be filed with the board on or before January 31 of each year and additional reports must be filed as required and in accordance with paragraphs (b) and (c).

(b) In each year in which the name of the candidate is on the ballot, the report of the principal campaign committee must be filed 15 days before a primary and ten days before a general election, seven days before a special primary and a special election, and ten days after a special election cycle.

(c) In each general election year, a political committee, political fund, or party unit must file reports 15 days before a primary and ten days before a general election.

Subd. 3. Contents of report. (a) The report must disclose the amount of liquid assets on hand at the beginning of the reporting period.

(b) The report must disclose the name, address, and employer, or occupation if self-employed, of each individual or association that has made one or more contributions to the reporting entity, including the purchase of tickets for a fund-raising effort, that in aggregate within the year exceed $100 for legislative or statewide candidates or ballot questions, together with the amount and date of each contribution, and the aggregate amount of contributions within the year from each source so disclosed. A donation in kind must be disclosed at its fair market value. An approved expenditure must be listed as a donation in kind. A donation in kind is considered consumed in the reporting period in which it is received. The names of contributors must be listed in alphabetical order. Contributions from the same contributor must be listed under the same name. When a contribution received from a contributor in a reporting period is added to previously reported unitemized contributions from the same contributor and the aggregate exceeds the disclosure threshold of this paragraph, the name, address, and employer, or occupation if self-employed, of the contributor must then be listed on the report.

(c) The report must disclose the sum of contributions to the reporting entity during the reporting period.

(d) The report must disclose each loan made or received by the reporting entity within the year in aggregate in excess of $100, continuously reported until repaid or forgiven, together with the name, address, occupation, and principal place of business, if any, of the lender and any endorser and the date and amount of the loan. If a loan made to the principal campaign committee of a candidate is forgiven or is repaid by an entity other than that principal campaign committee, it must be reported as a contribution for the year in which the loan was made.

(e) The report must disclose each receipt over $100 during the reporting period not otherwise listed under paragraphs (b) to (d).

(f) The report must disclose the sum of all receipts of the reporting entity during the reporting period.

(g) The report must disclose the name and address of each individual or association to whom aggregate expenditures, including approved expenditures, have been made by or on behalf of the reporting entity within the year in excess of $100, together with the amount, date, and purpose of each expenditure and the name and address of, and office sought by, each candidate on whose behalf the expenditure was made, identification of the ballot question that the expenditure was intended to promote or defeat, and in the case of independent expenditures made in opposition to a candidate, the candidate's name, address, and office sought. A reporting entity making an expenditure on behalf of more than one candidate for state or legislative office must allocate the expenditure among the candidates on a reasonable cost basis and report the allocation for each candidate.

(h) The report must disclose the sum of all expenditures made by or on behalf of the reporting entity during the reporting period.

(i) The report must disclose the amount and nature of an advance of credit incurred by the reporting entity, continuously reported until paid or forgiven. If an advance of credit incurred by the principal campaign committee of a candidate is forgiven by the creditor or paid by an entity other than that principal campaign committee, it must be reported as a donation in kind for the year in which the advance of credit was made.

(j) The report must disclose the name and address of each political committee, political fund, principal campaign committee, or party unit to which contributions have been made that aggregate in excess of $100 within the year and the amount and date of each contribution.

(k) The report must disclose the sum of all contributions made by the reporting entity during the reporting period.

(l) The report must disclose the name and address of each individual or association to whom noncampaign disbursements have been made that aggregate in excess of $100 within the year by or on behalf of the reporting entity and the amount, date, and purpose of each noncampaign disbursement.

(m) The report must disclose the sum of all noncampaign disbursements made within the year by or on behalf of the reporting entity.

(n) The report must disclose the name and address of a nonprofit corporation that provides administrative assistance to a political committee or political fund as authorized by section 211B.15, subdivision 17, the type of administrative assistance provided, and the aggregate fair market value of each type of assistance provided to the political committee or political fund during the reporting period.

Subd. 3a. Repealed by amendment, 1999 c 220 s 23

Subd. 4. Period of report. A report must cover the period from the last day covered by the previous report to seven days before the filing date, except that the report due on January 31 must cover the period from the last day covered by the previous report to December 31.

Subd. 5. Preelection reports. In a statewide election any loan, contribution, or contributions from any one source totaling $2,000 or more, or in any judicial district or legislative election totaling more than $400, received between the last day covered in the last report before an election and the election must be reported to the board in one of the following ways:

(1) in person within 48 hours after its receipt;

(2) by telegram or mailgram within 48 hours after its receipt; or

(3) by certified mail sent within 48 hours after its receipt.

These loans and contributions must also be reported in the next required report.

The 48-hour notice requirement does not apply with respect to a primary in which the statewide or legislative candidate is unopposed.

Subd. 6. Report when no committee. A candidate who does not designate and cause to be formed a principal campaign committee and an individual who makes independent expenditures or expenditures expressly advocating the approval or defeat of a ballot question in aggregate in excess of $100 in a year must file with the board a report containing the information required by subdivision 3. Reports required by this subdivision must be filed on the dates on which reports by committees, funds, and party units are filed.

Subd. 6a. Statement of independence. An individual, political committee, political fund, or party unit filing a report or statement disclosing an independent expenditure under subdivision 3 or 6 must file with the report a sworn statement that the disclosed expenditures were not made with the authorization or expressed or implied consent of, or in cooperation or in concert with, or at the request or suggestion of any candidate or any candidate's principal campaign committee or agent.

Subd. 6b. Independent expenditures; notice. (a) Within 24 hours after an individual, political committee, or political fund makes or becomes obligated by oral or written agreement to make an independent expenditure in excess of $100, other than an expenditure by an association targeted to inform solely its own dues-paying members of the association's position on a candidate, the individual, political committee, or political fund must file with the board an affidavit notifying the board of the intent to make the independent expenditure and serve a copy of the affidavit on each candidate in the affected race and on the treasurer of the candidate's principal campaign committee. The affidavit must contain the information with respect to the expenditure that is required to be reported under subdivision 3, paragraph (g); except that if an expenditure is reported before it is made, the notice must include a reasonable estimate of the anticipated amount. Each new expenditure requires a new notice.

(b) An individual or the treasurer of a political committee or political fund who fails to give notice as required by this subdivision, or who files a false affidavit of notice, is guilty of a gross misdemeanor and is subject to a civil fine of up to four times the amount of the independent expenditure stated in the notice or of which notice was required, whichever is greater.

Subd. 7. Statement of inactivity. If a reporting entity has no receipts or expenditures during a reporting period, the treasurer must file with the board at the time required by this section a statement to that effect.

Subd. 8. Exemption from disclosure. The board must exempt a member of or contributor to an association or any other individual, from the requirements of this section if the member, contributor, or other individual demonstrates by clear and convincing evidence that disclosure would expose the member or contributor to economic reprisals, loss of employment, or threat of physical coercion.

An association may seek an exemption for all of its members or contributors if it demonstrates by clear and convincing evidence that a substantial number of its members or contributors would suffer a restrictive effect on their freedom of association if members were required to seek exemptions individually.

Subd. 9. Repealed, 1978 c 463 s 109

Subd. 10. Exemption procedure. An individual or association seeking an exemption under subdivision 8 must submit a written application for exemption to the board. The board, without hearing, must grant or deny the exemption within 30 days after receiving the application and must issue a written order stating the reasons for its action. The board must publish its order in the State Register and give notice to all parties known to the board to have an interest in the matter. If the board receives a written objection to its action from any party within 20 days after publication of its order and notification of interested parties, the board must hold a contested case hearing on the matter. Upon the filing of a timely objection from the applicant, an order denying an exemption is suspended pending the outcome of the contested case. If no timely objection is received, the exemption continues in effect until a written objection is filed with the board in a succeeding election year. The board by rule must establish a procedure so that an individual seeking an exemption may proceed anonymously if the individual would be exposed to the reprisals listed in subdivision 8 if the individual's identity were to be revealed for the purposes of a hearing.

Subd. 11. Renumbered 10A.36

Subd. 12. Failure to file; penalty. The board must notify by certified mail or personal service an individual who fails to file a statement required by this section. If an individual fails to file a statement due January 31 within seven days after receiving a notice, the board may impose a late filing fee of $5 per day, not to exceed $100, commencing on the eighth day after receiving notice. If an individual fails to file a statement due before a primary or election within three days after the date due, regardless of whether the individual has received any notice, the board may impose a late filing fee of $50 per day, not to exceed $500, commencing on the fourth day after the date the statement was due. The board must further notify by certified mail or personal service an individual who fails to file a statement within 14 days after receiving a first notice from the board that the individual may be subject to a criminal penalty for failure to file a statement. An individual who knowingly fails to file the statement within seven days after receiving a second notice from the board is guilty of a misdemeanor.

Subd. 13. Third-party reimbursement. An individual or association filing a report disclosing an expenditure or noncampaign disbursement that must be reported and itemized under subdivision 3, paragraph (g) or (l), that is a reimbursement to a third party must report the purpose of each expenditure or disbursement for which the third party is being reimbursed. An expenditure or disbursement is a reimbursement to a third party if it is for goods or services that were not directly provided by the individual or association to whom the expenditure or disbursement is made. Third-party reimbursements include payments to credit card companies and reimbursement of individuals for expenses they have incurred.

Subd. 14. Reports by solicitors. An individual or association, other than a candidate or the members of a candidate's principal campaign committee, that directly solicits and causes others to make contributions to candidates or a party unit in a house of the legislature, that aggregate more than $5,000 between January 1 of a general election year and the end of the reporting period must file with the board a report disclosing the amount of each contribution, the names of the contributors, and to whom the contributions were given. The report must be filed 15 days before a primary and ten days before a general election. The report for each calendar year must be filed with the board by January 31 of the following year.

HIST: 1974 c 470 s 20; 1975 c 271 s 6; 1976 c 307 s 14-18; 1977 c 346 s 1; 1978 c 463 s 51-59; 1978 c 793 s 37; 1979 c 59 s 5; 1980 c 587 art 2 s 9,10; 1980 c 607 art 17 s 10,11; 1985 c 40 s 1; 1986 c 444; 1987 c 214 s 3,4; 1990 c 608 art 3 s 5-7; 1991 c 349 s 11,12; 1993 c 318 art 2 s 15-18; 1996 c 459 s 1; 1997 c 202 art 2 s 7; 1999 c 220 s 23,50



Section 10A.21 Repealed, 1997 c 202 art 2 s 64

10A.21 Repealed, 1997 c 202 art 2 s 64



Section 10A.22 Subdivisions renumbered, repealed, or no longer in effect

10A.22 Subdivision 1. MS 1998 Repealed, 1999 c 220 s 51

Subd. 2. MS 1974 Repealed, 1976 c 307 s 35

Subd. 3. MS 1976 Repealed, 1978 c 463 s 109

Subd. 4. MS 1998 Repealed, 1999 c 220 s 51

Subd. 5. MS 1998 Repealed, 1999 c 220 s 51

Subd. 6. MS 1998 Renumbered 10A.025, subd. 3

Subd. 7. MS 1998 Renumbered 10A.27, subd. 13

Subd. 8. MS 1974 Repealed, 1976 c 307 s 35



Section 10A.23 Renumbered 10A.025, subd. 4

10A.23 Renumbered 10A.025, subd. 4



Section 10A.24 Dissolution or termination.

10A.24 Dissolution or termination.

Subdivision 1. Termination report. A political committee, political fund, principal campaign committee, or party unit may not dissolve until it has settled all of its debts and disposed of all its assets in excess of $100 and filed a termination report. "Assets" include credit balances at vendors and physical assets such as computers and postage stamps. Physical assets must be listed at their fair market value. The termination report may be made at any time and must include all information required in periodic reports.

Subd. 2. Termination allowed. Notwithstanding subdivision 1, a committee, fund, or party unit that has debts incurred more than six years previously, has disposed of all its assets, and has met the requirements of section 10A.20, subdivision 7, may notify any remaining creditors by certified mail and then file a termination report.

HIST: 1974 c 470 s 24; 1978 c 463 s 66; 1990 c 608 art 3 s 9; 1993 c 318 art 2 s 19; 1999 c 220 s 27



Section 10A.241 Transfer of debts.

10A.241 Transfer of debts.

Notwithstanding section 10A.24, a candidate may terminate the candidate's principal campaign committee for one state office by transferring any debts of that committee to the candidate's principal campaign committee for another state office if all outstanding unpaid bills or loans from the committee being terminated are assumed and continuously reported by the committee to which the transfer is being made until paid or forgiven. A loan that is forgiven is covered by section 10A.20 and, for purposes of section 10A.324, is a contribution to the principal campaign committee from which the debt was transferred under this section.

HIST: 1986 c 475 s 1; 1991 c 199 art 2 s 1; 1999 c 220 s 28



Section 10A.242 Dissolution of inactive committees and funds.

10A.242 Dissolution of inactive committees and funds.

Subdivision 1. Dissolution required. A political committee, political fund, or principal campaign committee must be dissolved within 60 days after receiving notice from the board that the committee or fund has become inactive. The assets of the committee or fund must be spent for the purposes authorized by section 211B.12 and other applicable law or liquidated and deposited in the general account of the state elections campaign fund within 60 days after the board notifies the committee or fund that it has become inactive.

Subd. 2. Inactivity defined. (a) A principal campaign committee becomes inactive on the later of the following dates:

(1) when six years have elapsed since the last election in which the person was a candidate for the office sought or held at the time the principal campaign committee registered with the board; or

(2) when six years have elapsed since the last day on which the individual for whom it exists served in an elective office subject to this chapter.

(b) A political committee or fund becomes inactive when two years have elapsed since the end of a reporting period during which the political committee or fund made an expenditure or disbursement requiring disclosure under this chapter.

Subd. 3. Remaining debts. If a committee or fund becomes inactive when it still has unpaid debts, the committee or fund must liquidate available assets to pay the debts. If insufficient assets exist to pay the debts, the board may set up a payment schedule and allow the committee or fund to defer dissolution until all debts are paid. This section does not extinguish debts incurred by the committee or fund.

HIST: 1990 c 608 art 3 s 10; 1999 c 220 s 29,50



Section 10A.25 Spending limits.

10A.25 Spending limits.

Subdivision 1. Limits are voluntary. The expenditure limits imposed by this section apply only to a candidate who has signed an agreement under section 10A.322 to be bound by them as a condition of receiving a public subsidy for the candidate's campaign.

Subd. 2. Amounts. (a) In a year in which an election is held for an office sought by a candidate, the principal campaign committee of the candidate must not make campaign expenditures nor permit approved expenditures to be made on behalf of the candidate that result in aggregate expenditures in excess of the following:

(1) for governor and lieutenant governor, running together, $1,926,127;

(2) for attorney general, $321,023;

(3) for secretary of state and state auditor, separately, $160,514;

(4) for state senator, $50,630;

(5) for state representative, $25,320.

(b) In addition to the amount in paragraph (a), clause (1), a candidate for endorsement for the office of lieutenant governor at the convention of a political party may make campaign expenditures and approved expenditures of five percent of that amount to seek endorsement.

(c) If a special election cycle occurs during a general election cycle, expenditures by or on behalf of a candidate in the special election do not count as expenditures by or on behalf of the candidate in the general election.

(d) The expenditure limits in this subdivision for an office are increased by ten percent for a candidate who is running for that office for the first time and who has not run previously for any other office whose territory now includes a population that is more than one-third of the population in the territory of the new office.

Subd. 2a. Aggregated expenditures. If a candidate makes expenditures from more than one principal campaign committee for nomination or election to statewide office in the same election year, the amount of expenditures from all of the candidate's principal campaign committees for statewide office for that election year must be aggregated for purposes of applying the limits on expenditures under subdivision 2.

Subd. 3. Governor and lieutenant governor a single candidate. For the purposes of sections 10A.11 to 10A.34, a candidate for governor and a candidate for lieutenant governor, running together, are considered a single candidate. Except as provided in subdivision 2, paragraph (b), all expenditures made by or all approved expenditures made on behalf of the candidate for lieutenant governor are considered to be expenditures by or approved expenditures on behalf of the candidate for governor.

Subd. 4. Repealed by amendment, 1999 c 220 s 30

Subd. 5. Contested primary races. Notwithstanding the limits imposed by subdivision 2, the winning candidate in a contested race in a primary who received fewer than twice as many votes as any one of the candidate's opponents in that primary may make expenditures and permit approved expenditures to be made on behalf of the candidate equal to 120 percent of the applicable limit as set forth in subdivision 2, but no more than 100 percent of the limit until after the primary.

Subd. 6. Limit in nonelection year. During an election cycle, in any year before the election year for the office held or sought by the candidate, a candidate must not make campaign expenditures nor permit approved expenditures to be made on behalf of the candidate that exceed 20 percent of the expenditure limit set forth in subdivision 2.

Subd. 7. Repealed by amendment, 1999 c 220 s 30

Subd. 8. Repealed, 1978 c 463 s 109

Subd. 9. Repealed, 1978 c 463 s 109

Subd. 10. Effect of opponent's conduct. (a) A candidate who has agreed to be bound by the expenditure limits imposed by this section as a condition of receiving a public subsidy for the candidate's campaign is released from the expenditure limits but remains eligible to receive a public subsidy if the candidate has an opponent who does not agree to be bound by the limits and receives contributions or makes or becomes obligated to make expenditures during that election cycle in excess of the following limits:

(1) up to ten days before the primary election, receipts or expenditures equal to 20 percent of the expenditure limit for that office as set forth in subdivision 2; or

(2) after ten days before the primary election, cumulative receipts or expenditures during that election cycle equal to 50 percent of the expenditure limit for that office as set forth in subdivision 2.

(b) A candidate who has not agreed to be bound by expenditure limits, or the candidate's principal campaign committee, must file written notice with the board and provide written notice to any opponent of the candidate for the same office within 24 hours of exceeding the limits in paragraph (a), clause (2). The notice must state only that the candidate or candidate's principal campaign committee has received contributions or made or become obligated to make campaign expenditures in excess of the limits in paragraph (a), clause (2). Upon receipt of the notice, the candidate who had agreed to be bound by the limits is no longer bound by the expenditure limits.

Subd. 11. Renumbered 10A.257, subdivision 1

Subd. 12. Renumbered 10A.257, subd. 2

Subd. 13. Repealed by amendment, 1999 c 220 s 30

HIST: 1974 c 470 s 25; 1975 c 271 s 6; 1976 c 307 s 21-23; 1978 c 463 s 67-74; 1986 c 444; 1987 c 214 s 5,6; 1988 c 686 art 1 s 41; 1988 c 707 s 2; 1990 c 608 art 3 s 11-15; 1991 c 349 s 13-15; 1993 c 318 art 2 s 20-25; 1996 c 459 s 2; 1999 c 220 s 30,50

* NOTE: See section 10A.255, subdivision 3.



Section 10A.255 Adjustment by consumer price index.

10A.255 Adjustment by consumer price index.

Subdivision 1. Method of calculation. The dollar amounts in section 10A.25, subdivision 2, must be adjusted for general election years as provided in this section. Each general election year, the executive director of the board must determine the percentage increase in the consumer price index from December of the year preceding the last general election year to December of the year preceding the year in which the determination is made. The dollar amounts used for the preceding general election year must be multiplied by that percentage. The product of the calculation must be added to each dollar amount to produce the dollar limitations to be in effect for the next general election. The product must be rounded up to the next highest $10 increment. The index used must be the revised consumer price index for all urban consumers for the St. Paul-Minneapolis metropolitan area prepared by the United States Department of Labor.

Subd. 2. Repealed, 1999 c 220 s 51

Subd. 3. Publication of expenditure limit. By April 15 of each election year the board must publish in the State Register the expenditure limit for each office for that calendar year under section 10A.25 as adjusted by this section. The revisor of statutes must code the adjusted amounts in the next edition of Minnesota Statutes, section 10A.25, subdivision 2.

HIST: 1980 c 587 art 3 s 3; 1987 c 214 s 7; 1988 c 707 s 3; 1990 c 608 art 3 s 16; 1991 c 349 s 16; 1999 c 220 s 31,32,50



Section 10A.257 Carryforward.

10A.257 Carryforward.

Subdivision 1. Unused funds. After all campaign expenditures and noncampaign disbursements for an election cycle have been made, an amount up to 50 percent of the election year expenditure limit for the office may be carried forward. Any remaining amount up to the total amount of the public subsidy from the state elections campaign fund must be returned to the state treasury for credit to the general fund under section 10A.324. Any remaining amount in excess of the total public subsidy must be contributed to the state elections campaign fund or a political party for multicandidate expenditures as defined in section 10A.275.

Subd. 2. Unused postage and credit balances carried forward. Postage that is purchased but not used during an election cycle and credit balances at vendors that exceed a combined total of $500 must be carried forward and counted as expenditures during the election cycle during which they are used.

HIST: 1974 c 470 s 25; 1975 c 271 s 6; 1976 c 307 s 21-23; 1978 c 463 s 67-74; 1986 c 444; 1987 c 214 s 5,6; 1988 c 686 art 1 s 41; 1988 c 707 s 2; 1990 c 608 art 3 s 11-15; 1991 c 349 s 13-15; 1993 c 318 art 2 s 20-25; 1996 c 459 s 2; 1999 c 220 s 30,50



Section 10A.26 Repealed, 1978 c 463 s 109

10A.26 Repealed, 1978 c 463 s 109



Section 10A.265 Renumbered 10A.37

10A.265 Renumbered 10A.37



Section 10A.27 Contribution limits.

10A.27 Contribution limits.

Subdivision 1. Contribution limits. (a) Except as provided in subdivision 2, a candidate must not permit the candidate's principal campaign committee to accept aggregate contributions made or delivered by any individual, political committee, or political fund in excess of the following:

(1) to candidates for governor and lieutenant governor running together, $2,000 in an election year for the office sought and $500 in other years;

(2) to a candidate for attorney general, $1,000 in an election year for the office sought and $200 in other years;

(3) to a candidate for the office of secretary of state or state auditor, $500 in an election year for the office sought and $100 in other years;

(4) to a candidate for state senator, $500 in an election year for the office sought and $100 in other years; and

(5) to a candidate for state representative, $500 in an election year for the office sought and $100 in the other year.

(b) The following deliveries are not subject to the bundling limitation in this subdivision:

(1) delivery of contributions collected by a member of the candidate's principal campaign committee, such as a block worker or a volunteer who hosts a fund raising event, to the committee's treasurer; and

(2) a delivery made by an individual on behalf of the individual's spouse.

Subd. 2. Political party limit. A candidate must not permit the candidate's principal campaign committee to accept contributions from any political party units in aggregate in excess of ten times the amount that may be contributed to that candidate as set forth in subdivision 1.

Subd. 3. Repealed, 1978 c 463 s 109

Subd. 4. Repealed by amendment, 1999 c 220 s 34

Subd. 5. Repealed by amendment, 1999 c 220 s 34

Subd. 6. Repealed, 1993 c 318 art 2 s 51

Subd. 7. Repealed by amendment, 1999 c 220 s 34

Subd. 8. Excess loans prohibited. A candidate must not permit the candidate's principal campaign committee to accept a loan from other than a financial institution for an amount in excess of the contribution limits imposed by this section. A candidate must not permit the candidate's principal campaign committee to accept a loan from a financial institution for which the financial institution may hold an endorser of the loan liable to pay an amount in excess of the amount that the endorser may contribute to that candidate.

Subd. 9. Contributions to and from other candidates. (a) A candidate or the treasurer of a candidate's principal campaign committee must not accept a contribution from another candidate's principal campaign committee or from any other committee bearing the contributing candidate's name or title or otherwise authorized by the contributing candidate, unless the contributing candidate's principal campaign committee is being dissolved. A candidate's principal campaign committee must not make a contribution to another candidate's principal campaign committee, except when the contributing committee is being dissolved.

(b) A candidate's principal campaign committee must not accept a contribution from, or make a contribution to, a committee associated with a person who seeks nomination or election to the office of President, Senator, or Representative in Congress of the United States.

(c) A candidate or the treasurer of a candidate's principal campaign committee must not accept a contribution from a candidate for political subdivision office in any state, unless the contribution is from the personal funds of the candidate for political subdivision office. A candidate or the treasurer of a candidate's principal campaign committee must not make a contribution from the principal campaign committee to a candidate for political subdivision office in any state.

Subd. 10. Limited personal contributions. A candidate who accepts a public subsidy may not contribute to the candidate's own campaign during a year more than ten times the candidate's election year contribution limit under subdivision 1.

Subd. 11. Contributions from certain types of contributors. A candidate must not permit the candidate's principal campaign committee to accept a contribution from a political committee, political fund, lobbyist, or large contributor, if the contribution will cause the aggregate contributions from those types of contributors to exceed an amount equal to 20 percent of the expenditure limits for the office sought by the candidate. For purposes of this subdivision, "large contributor" means an individual, other than the candidate, who contributes an amount that is more than $100 and more than one-half the amount an individual may contribute.

Subd. 12. Repealed by amendment, 1999 c 220 s 34

Subd. 13. Unregistered association limit; statement; penalty. (a) The treasurer of a political committee, political fund, principal campaign committee, or party unit must not accept a contribution of more than $100 from an association not registered under this chapter unless the contribution is accompanied by a written statement that meets the disclosure and reporting period requirements imposed by section 10A.20. This statement must be certified as true and correct by an officer of the contributing association. The committee, fund, or party unit that accepts the contribution must include a copy of the statement with the report that discloses the contribution to the board. This subdivision does not apply when a national political party contributes money to its affiliate in this state.

(b) An unregistered association may provide the written statement required by this subdivision to no more than three committees, funds, or party units in a calendar year. Each statement must cover at least the 30 days immediately preceding and including the date on which the contribution was made. An unregistered association or an officer of it is subject to a civil penalty up to $1,000 if the association or its officer:

(1) fails to provide a written statement as required by this subdivision; or

(2) fails to register after giving the written statement required by this subdivision to more than three committees, funds, or party units in a calendar year.

An officer of an association who violates this paragraph is guilty of a misdemeanor.

HIST: 1974 c 470 s 22,27; 1975 c 271 s 6; 1976 c 307 s 24; 1978 c 463 s 62-65,76-82; 1978 c 793 s 38; 1986 c 444; 1990 c 608 art 3 s 8,17,18; 1991 c 349 s 17; 1993 c 318 art 2 s 26-31; 1Sp1993 c 3 s 2; 1996 c 305 art 1 s 1; 1999 c 220 s 34,50



Section 10A.273 Contributions and solicitations during legislative session.

10A.273 Contributions and solicitations during legislative session.

Subdivision 1. Contributions during legislative session. A candidate for the legislature or for constitutional office, the candidate's principal campaign committee, or a political committee or party unit established by all or a part of the party organization within a house of the legislature, must not solicit or accept a contribution from a registered lobbyist, political committee, or political fund, or from a party unit established by the party organization within a house of the legislature, during a regular session of the legislature.

Subd. 2. Party unit solicitations. A political party unit must not solicit or receive at an event hosted by a candidate for the legislature or by a candidate for constitutional office a contribution from a lobbyist, political committee, political fund, or party unit during a regular session of the legislature.

Subd. 3. Definition. For purposes of this section, "regular session" does not include a special session or the interim between the two annual sessions of a biennium.

Subd. 4. Civil penalty. A candidate, political committee, or party unit that violates this section is subject to a civil fine of up to $500. If the board makes a public finding that there is probable cause to believe a violation of this section has occurred, the board must bring an action, or transmit the finding to a county attorney who must bring an action, in the district court of Ramsey county, to collect a civil fine as imposed by the board. Fines paid under this section must be deposited in the general fund in the state treasury.

Subd. 5. Special election. This section does not apply to a candidate or a candidate's principal campaign committee in a legislative special election during the period beginning when the person becomes a candidate in the special election and ending on the day of the special election.

HIST: 1990 c 608 art 3 s 4; 1991 c 349 s 9,10; 1993 c 318 art 2 s 6,7; 1994 c 377 s 3,4; 1999 c 220 s 8-10,50



Section 10A.275 Multicandidate political party expenditures.

10A.275 Multicandidate political party expenditures.

Subdivision 1. Exceptions. Notwithstanding other provisions of this chapter, the following expenditures by a party unit, or two or more party units acting together, with at least one party unit being either: the state committee or the party organization within a congressional district, county, or legislative district, are not considered contributions to or expenditures on behalf of a candidate for the purposes of section 10A.25 or 10A.27 and must not be allocated to candidates under section 10A.20, subdivision 3, paragraph (g):

(1) expenditures on behalf of candidates of that party generally without referring to any of them specifically in a published, posted, or broadcast advertisement;

(2) expenditures for the preparation, display, mailing, or other distribution of an official party sample ballot listing the names of three or more individuals whose names are to appear on the ballot;

(3) expenditures for a telephone conversation including the names of three or more individuals whose names are to appear on the ballot;

(4) expenditures for a political party fundraising effort on behalf of three or more candidates; or

(5) expenditures for party committee staff services that benefit three or more candidates.

Subd. 2. Repealed, 1999 c 220 s 51

Subd. 3. Repealed, 1999 c 220 s 51

HIST: 1978 c 463 s 83; 1983 c 216 art 1 s 1; 1990 c 608 art 3 s 19; 1999 c 220 s 35



Section 10A.28 Penalty for exceeding limits.

10A.28 Penalty for exceeding limits.

Subdivision 1. Exceeding expenditure limits. A candidate subject to the expenditure limits in section 10A.25 who permits the candidate's principal campaign committee to make expenditures or permits approved expenditures to be made on the candidate's behalf in excess of the limits imposed by section 10A.25, as adjusted by section 10A.255, is subject to a civil fine up to four times the amount by which the expenditures exceeded the limit.

Subd. 2. Exceeding contribution limits. A candidate who permits the candidate's principal campaign committee to accept contributions in excess of the limits imposed by section 10A.27 is subject to a civil fine of up to four times the amount by which the contribution exceeded the limits.

Subd. 3. Conciliation agreement. If the board finds that there is reason to believe that excess expenditures have been made or excess contributions accepted contrary to subdivision 1 or 2, the board must make every effort for a period of at least 14 days after its finding to correct the matter by informal methods of conference and conciliation and to enter a conciliation agreement with the person involved. A conciliation agreement under this subdivision is a matter of public record. Unless violated, a conciliation agreement is a bar to any civil proceeding under subdivision 4.

Subd. 4. Civil action. If the board is unable after a reasonable time to correct by informal methods a matter that constitutes probable cause to believe that excess expenditures have been made or excess contributions accepted contrary to subdivision 1 or 2, the board must make a public finding of probable cause in the matter. After making a public finding, the board must bring an action, or transmit the finding to a county attorney who must bring an action, in the district court of Ramsey county or, in the case of a legislative candidate, the district court of a county within the legislative district, to collect a civil fine as imposed by the board under subdivision 1 or 2. All money recovered under this section must be deposited in the general fund of the state.

HIST: 1974 c 470 s 28; 1975 c 271 s 6; 1978 c 463 s 84; 1986 c 444; 1990 c 608 art 3 s 20; 1993 c 318 art 2 s 32; 1999 c 220 s 36,50



Section 10A.29 Circumvention prohibited.

10A.29 Circumvention prohibited.

Any attempt by an individual or association to circumvent this chapter by redirecting a contribution through, or making a contribution on behalf of, another individual or association is a gross misdemeanor.

HIST: 1974 c 470 s 29; 1978 c 463 s 85; 1999 c 220 s 37



Section 10A.30 State elections campaign fund.

10A.30 State elections campaign fund.

Subdivision 1. Establishment. An account is established in the special revenue fund of the state known as the "state elections campaign fund."

Subd. 2. Separate account. Within the state elections campaign fund account there must be maintained a separate political party account for the state committee and the candidates of each political party and a general account.

HIST: 1974 c 470 s 30; 1976 c 307 s 25; 1978 c 463 s 86; 1990 c 608 art 3 s 21; 1991 c 349 s 18; 1999 c 220 s 38,50



Section 10A.31 Designation of income tax payments.

10A.31 Designation of income tax payments.

Subdivision 1. Designation. An individual resident of this state who files an income tax return or a renter and homeowner property tax refund return with the commissioner of revenue may designate on their original return that $5 be paid from the general fund of the state into the state elections campaign fund. If a husband and wife file a joint return, each spouse may designate that $5 be paid. No individual is allowed to designate $5 more than once in any year. The taxpayer may designate that the amount be paid into the account of a political party or into the general account.

Subd. 2. Repealed by amendment, 1999 c 220 s 39

Subd. 3. Form. The commissioner of revenue must provide on the first page of the income tax form and the renter and homeowner property tax refund return a space for the individual to indicate a wish to pay $5 ($10 if filing a joint return) from the general fund of the state to finance election campaigns. The form must also contain language prepared by the commissioner that permits the individual to direct the state to pay the $5 (or $10 if filing a joint return) to: (1) one of the major political parties; (2) any minor political party that qualifies under subdivision 3a; or (3) all qualifying candidates as provided by subdivision 7. The renter and homeowner property tax refund return must include instructions that the individual filing the return may designate $5 on the return only if the individual has not designated $5 on the income tax return.

Subd. 3a. Qualification of political parties. (a) A major political party qualifies for inclusion on the income tax form and property tax refund return as provided in subdivision 3 if it qualifies as a major political party by July 1 of the taxable year.

(b) A minor political party qualifies for inclusion on the income tax form and property tax refund return as provided in subdivision 3 if it qualifies as a minor party statewide by July 1 of the taxable year.

(c) The secretary of state shall notify each major and minor political party by the first Monday in January of each odd-numbered year of the conditions necessary for the party to participate in income tax form and property tax refund return programs.

(d) The secretary of state shall notify each political party, the commissioner of revenue, and the campaign finance and public disclosure board by July 1 of each year and following certification of the results of each general election of the political parties that qualify for inclusion on the income tax form and property tax refund return as provided in subdivision 3.

Subd. 4. Appropriation. (a) The amounts designated by individuals for the state elections campaign fund, less three percent, are appropriated from the general fund, must be transferred and credited to the appropriate account in the state elections campaign fund, and are annually appropriated for distribution as set forth in subdivisions 5, 5a, 6, and 7. The remaining three percent must be kept in the general fund for administrative costs.

(b) In addition to the amounts in paragraph (a), $1,500,000 for each general election is appropriated from the general fund for transfer to the general account of the state elections campaign fund.

Subd. 5. Allocation. (a) General account. In each calendar year the money in the general account must be allocated to candidates as follows:

(1) 21 percent for the offices of governor and lieutenant governor together;

(2) 4.2 percent for the office of attorney general;

(3) 2.4 percent each for the offices of secretary of state and state auditor;

(4) in each calendar year during the period in which state senators serve a four-year term, 23-1/3 percent for the office of state senator, and 46-2/3 percent for the office of state representative; and

(5) in each calendar year during the period in which state senators serve a two-year term, 35 percent each for the offices of state senator and state representative.

(b) Party account. In each calendar year the money in each party account must be allocated as follows:

(1) 14 percent for the offices of governor and lieutenant governor together;

(2) 2.8 percent for the office of attorney general;

(3) 1.6 percent each for the offices of secretary of state and state auditor;

(4) in each calendar year during the period in which state senators serve a four-year term, 23-1/3 percent for the office of state senator, and 46-2/3 percent for the office of state representative;

(5) in each calendar year during the period in which state senators serve a two-year term, 35 percent each for the offices of state senator and state representative; and

(6) ten percent for the state committee of a political party.

Money allocated to each state committee under clause (6) must be deposited in a separate account and must be spent for only those items enumerated in section 10A.275. Money allocated to a state committee under clause (6) must be paid to the committee by the board as it is received in the account on a monthly basis, with payment on the 15th day of the calendar month following the month in which the returns were processed by the department of revenue, provided that these distributions would be equal to 90 percent of the amount of money indicated in the department of revenue's weekly unedited reports of income tax returns and property tax refund returns processed in the month, as notified by the department of revenue to the board. The amounts paid to each state committee are subject to biennial adjustment and settlement at the time of each certification required of the commissioner of revenue under subdivisions 7 and 10. If the total amount of payments received by a state committee for the period reflected on a certification by the department of revenue is different from the amount that should have been received during the period according to the certification, each subsequent monthly payment must be increased or decreased to the fullest extent possible until the amount of the overpayment is recovered or the underpayment is distributed.

Subd. 5a. Party account for legislative candidates. To ensure that money will be returned to the counties from which it was collected and to ensure that the distribution of money rationally relates to the support for particular parties or for particular candidates within legislative districts, money from the party accounts for legislative candidates must be distributed as provided in this subdivision.

Each candidate for the state senate and state house of representatives whose name is to appear on the ballot in the general election must receive money from the candidate's party account allocated to candidates for the state senate or state house of representatives, whichever applies, according to the following formula:

For each county within the candidate's district, the candidate's share of the dollars designated by taxpayers who resided in that county and credited to the candidate's party account and allocated to that office must be:

(1) the sum of the votes cast in the last general election in that part of the county in the candidate's district for all candidates of that candidate's party whose names appeared on the ballot statewide and for the state senate and state house of representatives, divided by

(2) the sum of the votes cast in the entire county in the last general election for all candidates of that candidate's party whose names appeared on the ballot statewide and for the state senate and state house of representatives, multiplied by

(3) the amount in the candidate's party account designated by taxpayers who resided in that county and allocated to that office.

The sum of all the county shares calculated in the formula above is the candidate's share of the candidate's party account.

In a year in which an election for the state senate occurs, with respect to votes for candidates for the state senate only, "last general election" means the last general election in which an election for the state senate occurred.

For a party under whose name no candidate's name appeared on the ballot statewide in the last general election, amounts in the party's account must be allocated based on (i) the number of people voting in the last general election in that part of the county in the candidate's district, divided by (ii) the number of the people voting in the entire county in the last general election, multiplied by (iii) the amount in the candidate's party account designated by taxpayers who resided in that county and allocated to that office.

In the first general election after the legislature is redistricted, "the candidate's district" means the newly drawn district and voting data from the last general election must be applied to the area encompassing the newly drawn district, notwithstanding that the area was in a different district in the last general election.

If in a district there was no candidate of a party for the state senate or state house of representatives in the last general election, or if a candidate for the state senate or state house of representatives was unopposed, the vote for that office for that party is the average vote of all the remaining candidates of that party in each county of that district whose votes are included in the sums in clauses (1) and (2). The average vote must be added to the sums in clauses (1) and (2) before the calculation is made for all districts in the county.

Subd. 6. Distribution of party accounts. As soon as the board has obtained from the secretary of state the results of the primary election, but no later than one week after certification by the state canvassing board of the results of the primary, the board must distribute the available money in each party account, as certified by the commissioner of revenue on September 1, to the candidates of that party who have signed a spending limit agreement under section 10A.322 and filed the affidavit of contributions required by section 10A.323, who were opposed in either the primary election or the general election, and whose names are to appear on the ballot in the general election, according to the allocations set forth in subdivisions 5 and 5a. The public subsidy from the party account may not be paid in an amount greater than the expenditure limit of the candidate or the expenditure limit that would have applied to the candidate if the candidate had not been freed from expenditure limits under section 10A.25, subdivision 10. If a candidate files the affidavit required by section 10A.323 after September 1 of the general election year, the board must pay the candidate's allocation to the candidate at the next regular payment date for public subsidies for that election cycle that occurs at least 15 days after the candidate files the affidavit.

Subd. 6a. Party account money not distributed. Money from a party account not distributed to candidates for state senator or representative in any election year must be returned to the general fund of the state, except that the subsidy from the party account an unopposed candidate would otherwise have been eligible to receive must be paid to the state committee of the candidate's political party to be deposited in a special account under subdivision 5, paragraph (b), clause (6), and used for only those items permitted under section 10A.275. Money from a party account not distributed to candidates for other offices in an election year must be returned to the party account for reallocation to candidates as provided in subdivision 5, paragraph (b), in the following year.

Subd. 7. Distribution of general account. (a) As soon as the board has obtained the results of the primary election from the secretary of state, but no later than one week after certification of the primary results by the state canvassing board, the board must distribute the available money in the general account, as certified by the commissioner of revenue on September 1 and according to allocations set forth in subdivision 5, in equal amounts to all candidates of a major political party whose names are to appear on the ballot in the general election and who:

(1) have signed a spending limit agreement under section 10A.322;

(2) have filed the affidavit of contributions required by section 10A.323;

(3) have filed the agreement required under paragraph (c); and

(4) were opposed in either the primary election or the general election.

(b) The public subsidy under this subdivision may not be paid in an amount that would cause the sum of the public subsidy paid from the party account plus the public subsidy paid from the general account to exceed 50 percent of the expenditure limit for the candidate or 50 percent of the expenditure limit that would have applied to the candidate if the candidate had not been freed from expenditure limits under section 10A.25, subdivision 10. Money from the general account not paid to a candidate because of the 50 percent limit must be distributed equally among all other qualifying candidates for the same office until all have reached the 50 percent limit or the balance in the general account is exhausted.

(c) No later than one week after the primary results have been certified by the state canvassing board, a candidate wishing to receive money distributed by the board under this subdivision must execute and file an agreement with the board. The agreement must provide that:

(1) if the candidate does not expend or promise to disburse 50 percent of the money distributed by the board under this subdivision no later than the end of the final reporting period preceding the general election, then the candidate agrees to repay to the board the remainder of the money distributed to the candidate under this subdivision no later than six months following the date of the general election; and

(2) the candidate agrees to reimburse the board for all reasonable costs, including litigation costs, incurred in collecting any amount due following that date.

If the board determines that a candidate has failed to repay money as required by an agreement under this subdivision, the board may not distribute any additional money to the candidate under this subdivision until the entirety of the unexpended money is repaid or discharged.

Subd. 8. Repealed, 1993 c 318 art 2 s 51

Subd. 9. Repealed, 1993 c 318 art 2 s 51

Subd. 10. December distribution. In the event that on the date of either certification by the commissioner of revenue as provided in subdivision 6 or 7, less than 98 percent of the tax returns have been processed, the commissioner of revenue must certify to the board by December 1 the amount accumulated in each account since the previous certification. By December 15, the board must distribute to each candidate according to the allocations in subdivisions 5 and 5a the amounts to which the candidates are entitled.

Subd. 10a. Form of distribution. A distribution to a candidate must be in the form of a check made "payable to the campaign fund of ......(name of candidate)......."

Subd. 10b. Remainder. Money accumulated after the final certification must be kept in the respective accounts for distribution in the next general election year.

Subd. 11. Write-in candidate. For the purposes of this section, a write-in candidate is a candidate only upon complying with sections 10A.322 and 10A.323.

Subd. 12. Repealed by amendment, 1999 c 220 s 39

HIST: 1974 c 470 s 31; 1975 c 271 s 6; 1976 c 307 s 26-33; 1978 c 463 s 87-95; 1980 c 587 art 3 s 4-6; 1981 c 343 s 1; 1982 c 523 art 5 s 1; 1983 c 216 art 1 s 2; 1984 c 502 art 2 s 1,2; 1984 c 514 art 2 s 1; 1985 c 248 s 3; 1Sp1985 c 14 art 1 s 1,2; 1986 c 444; 1987 c 268 art 1 s 1-3; 1988 c 686 art 1 s 42; 1Sp1989 c 1 art 10 s 1; 1990 c 480 art 5 s 1; 1991 c 199 art 2 s 1; 1991 c 349 s 19,20; 1992 c 513 art 3 s 20; 1993 c 13 art 2 s 1; 1993 c 318 art 2 s 33-36; 1Sp1993 c 3 s 3,4; 1996 c 471 art 1 s 1; 1997 c 202 art 2 s 63; 1999 c 220 s 39,50; 2000 c 467 s 1; 1Sp2001 c 10 art 18 s 1,2



Section 10A.315 Special election subsidy.

10A.315 Special election subsidy.

(a) Each eligible candidate for a legislative office in a special election must be paid a public subsidy equal to the sum of:

(1) the party account money at the last general election for the candidate's party for the office the candidate is seeking; and

(2) the general account money paid to a candidate for the same office at the last general election.

(b) A candidate who wishes to receive this public subsidy must submit a signed agreement under section 10A.322 to the board and must meet the contribution requirements of section 10A.323. The special election subsidy must be distributed in the same manner as money in the party and general accounts is distributed to legislative candidates in a general election.

(c) The amount necessary to make the payments required by this section is appropriated from the general fund to the board.

HIST: 1990 c 608 art 3 s 22; 1993 c 318 art 2 s 38; 1999 c 220 s 40



Section 10A.316 Never effective

10A.316 Never effective



Section 10A.32 Subdivisions renumbered, repealed, or no longer in effect

10A.32 Subdivision 1. Repealed, 1990 c 608 art 3 s 32

Subd. 2. Repealed, 1990 c 608 art 3 s 32

Subd. 3. Repealed, 1990 c 608 art 3 s 32

Subd. 3a. Repealed, 1990 c 608 art 3 s 32

Subd. 3b. Repealed, 1988 c 686 art 1 s 83; 1988 c 707 s 5

Subd. 4. Repealed, 1990 c 608 art 3 s 32



Section 10A.321 Estimates of minimum amounts to be received.

10A.321 Estimates of minimum amounts to be received.

Subdivision 1. Calculation and certification of estimates. The commissioner of revenue must calculate and certify to the board before July 1 in each election year an estimate of the total amount in the state general account of the state elections campaign fund and the amount of money each candidate who qualifies, as provided in section 10A.31, subdivisions 6 and 7, may receive from the candidate's party account in the state elections campaign fund. This estimate must be based upon the allocations and formulas in section 10A.31, subdivisions 5 and 5a, any necessary vote totals provided by the secretary of state to apply the formulas in section 10A.31, subdivisions 5 and 5a, and the amount of money expected to be available after 100 percent of the tax returns have been processed.

Subd. 2. Publication, certification, and notification procedures. Before the first day of filing for office, the board must publish and forward to all filing officers the estimates calculated and certified under subdivision 1 along with a copy of section 10A.25, subdivision 10. Within seven days after the last day for filing for office, the secretary of state must certify to the board the name, address, office sought, and party affiliation of each candidate who has filed with that office an affidavit of candidacy or petition to appear on the ballot. The auditor of each county must certify to the board the same information for each candidate who has filed with that county an affidavit of candidacy or petition to appear on the ballot. By August 15, the board must notify all candidates of their estimated minimum amount. The board must include with the notice a form for the agreement provided in section 10A.322 along with a copy of section 10A.25, subdivision 10.

HIST: 1990 c 608 art 3 s 23; 1999 c 220 s 41,50



Section 10A.322 Spending limit agreements.

10A.322 Spending limit agreements.

Subdivision 1. Agreement by candidate. (a) As a condition of receiving a public subsidy, a candidate must sign and file with the board a written agreement in which the candidate agrees that the candidate will comply with sections 10A.25; 10A.27, subdivision 10; and 10A.324.

(b) Before the first day of filing for office, the board must forward agreement forms to all filing officers. The board must also provide agreement forms to candidates on request at any time. The candidate must file the agreement with the board by September 1 preceding the candidate's general election or a special election held at the general election. An agreement may not be filed after that date. An agreement once filed may not be rescinded.

(c) The board must notify the commissioner of revenue of any agreement signed under this subdivision.

(d) Notwithstanding paragraph (b), if a vacancy occurs that will be filled by means of a special election and the filing period does not coincide with the filing period for the general election, a candidate may sign and submit a spending limit agreement not later than the day after the candidate files the affidavit of candidacy or nominating petition for the office.

Subd. 2. How long agreement is effective. The agreement, insofar as it relates to the expenditure limits in section 10A.25, as adjusted by section 10A.255, and the contribution limit in section 10A.27, subdivision 10, remains effective for candidates until the dissolution of the principal campaign committee of the candidate or the end of the first election cycle completed after the agreement was filed, whichever occurs first.

Subd. 3. Repealed by amendment, 1999 c 220 s 42

Subd. 4. Refund receipt forms; penalty. The board must make available to a political party on request and to any candidate for whom an agreement under this section is effective, a supply of official refund receipt forms that state in boldface type that (1) a contributor who is given a receipt form is eligible to claim a refund as provided in section 290.06, subdivision 23, and (2) if the contribution is to a candidate, that the candidate has signed an agreement to limit campaign expenditures as provided in this section. The forms must provide duplicate copies of the receipt to be attached to the contributor's claim. A candidate who does not sign an agreement under this section and who willfully issues an official refund receipt form or a facsimile of one to any of the candidate's contributors is guilty of a misdemeanor.

HIST: 1990 c 608 art 3 s 24; 1991 c 291 art 6 s 1,2; 1993 c 318 art 2 s 39,40; 1999 c 220 s 42,50



Section 10A.323 Affidavit of contributions.

10A.323 Affidavit of contributions.

In addition to the requirements of section 10A.322, to be eligible to receive a public subsidy under section 10A.31 a candidate or the candidate's treasurer must file an affidavit with the board stating that during that calendar year the candidate has accumulated contributions from persons eligible to vote in this state in at least the amount indicated for the office sought, counting only the first $50 received from each contributor:

(1) candidates for governor and lieutenant governor running together, $35,000;

(2) candidates for attorney general, $15,000;

(3) candidates for secretary of state and state auditor, separately, $6,000;

(4) candidates for the senate, $3,000; and

(5) candidates for the house of representatives, $1,500.

The affidavit must state the total amount of contributions that have been received from persons eligible to vote in this state, disregarding the portion of any contribution in excess of $50.

The candidate or the candidate's treasurer must submit the affidavit required by this section to the board in writing by September 1 of the general election year to receive the payment made following the primary election and by November 1 to receive the payment made following the general election.

A candidate for a vacancy to be filled at a special election for which the filing period does not coincide with the filing period for the general election must submit the affidavit required by this section to the board within five days after filing the affidavit of candidacy.

HIST: 1990 c 608 art 3 s 25; 1993 c 318 art 2 s 41; 1998 c 254 art 1 s 1; 1999 c 220 s 43,50



Section 10A.324 Return of public subsidy.

10A.324 Return of public subsidy.

Subdivision 1. When return required. A candidate must return all or a portion of the public subsidy received from the state elections campaign fund or the public subsidy received under section 10A.315, under the circumstances in this section or section 10A.257, subdivision 1.

To the extent that the amount of public subsidy received exceeds the aggregate of: (1) actual expenditures made by the principal campaign committee of the candidate; and (2) approved expenditures made on behalf of the candidate, the treasurer of the candidate's principal campaign committee must return an amount equal to the difference to the board. The cost of postage that was not used during an election cycle and payments that created credit balances at vendors at the close of an election cycle are not considered expenditures for purposes of determining the amount to be returned. Expenditures in excess of the candidate's spending limit do not count in determining aggregate expenditures under this paragraph.

Subd. 2. Repealed, 1999 c 220 s 51

Subd. 3. How return determined. Whether or not a candidate is required under subdivision 1 to return all or a portion of the public subsidy must be determined from the report required to be filed with the board by that candidate by January 31 of the year following an election. An amount required to be returned must be submitted in the form of a check or money order and must accompany the report filed with the board. The board must deposit the check or money order in the state treasury for credit to the general fund. The amount returned must not exceed the amount of public subsidy received by the candidate.

Subd. 4. Repealed, 1999 c 220 s 51

Subd. 5. Repealed, 1996 c 459 s 5

HIST: 1990 c 608 art 3 s 26; 1991 c 349 s 21; 1993 c 318 art 2 s 42-44; 1999 c 220 s 44,45,50



Section 10A.325 Repealed, 1999 c 220 s 51

10A.325 Repealed, 1999 c 220 s 51



Section 10A.33 Repealed, 1990 c 608 art 3 s 32

10A.33 Repealed, 1990 c 608 art 3 s 32



Section 10A.335 Repealed, 1999 c 220 s 51

10A.335 Repealed, 1999 c 220 s 51



Section 10A.34 Remedies.

10A.34 Remedies.

Subdivision 1. Personal liability. A person charged with a duty under this chapter is personally liable for the penalty for failing to discharge it.

Subd. 1a. Recovering late fees. The board may bring an action in the district court in Ramsey county to recover a late filing fee imposed under this chapter. Money recovered must be deposited in the general fund of the state.

Subd. 2. Injunction. The board or a county attorney may seek an injunction in the district court to enforce this chapter.

Subd. 3. Not a crime. Unless otherwise provided, a violation of this chapter is not a crime.

HIST: 1974 c 470 s 34; 1975 c 271 s 6; 1978 c 463 s 104; 1999 c 220 s 46



Section 10A.35 Commercial use of information prohibited.

10A.35 Commercial use of information prohibited.

Information copied from reports and statements filed with the board may not be sold or used by an individual or association for a commercial purpose. Purposes related to elections, political activities, or law enforcement are not commercial purposes. An individual or association who violates this section is subject to a civil penalty of up to $1,000. An individual who knowingly violates this section is guilty of a misdemeanor.

HIST: 1999 c 220 s 47



Section 10A.36 Reprisals prohibited; penalty.

10A.36 Reprisals prohibited; penalty.

An individual or association must not engage in economic reprisals or threaten loss of employment or physical coercion against an individual or association because of that individual's or association's political contributions or political activity. This subdivision does not apply to compensation for employment or loss of employment if the political affiliation or viewpoint of the employee is a bona fide occupational qualification of the employment. An individual or association that violates this section is guilty of a gross misdemeanor.

HIST: 1974 c 470 s 20; 1975 c 271 s 6; 1976 c 307 s 14-18; 1977 c 346 s 1; 1978 c 463 s 51-59; 1978 c 793 s 37; 1979 c 59 s 5; 1980 c 587 art 2 s 9,10; 1980 c 607 art 17 s 10,11; 1985 c 40 s 1; 1986 c 444; 1987 c 214 s 3,4; 1990 c 608 art 3 s 5-7; 1991 c 349 s 11,12; 1993 c 318 art 2 s 15-18; 1996 c 459 s 1; 1997 c 202 art 2 s 7; 1999 c 220 s 23,50



Section 10A.37 Freedom to associate and communicate.

10A.37 Freedom to associate and communicate.

Nothing in this chapter may be construed to abridge the right of an association to communicate with its members.

HIST: 1978 c 463 s 75; 1999 c 220 s 33,50



Section 10A.40 Repealed, 1999 c 220 s 51

10A.40 Repealed, 1999 c 220 s 51



Section 10A.41 Repealed, 1999 c 220 s 51

10A.41 Repealed, 1999 c 220 s 51



Section 10A.42 Repealed, 1999 c 220 s 51

10A.42 Repealed, 1999 c 220 s 51



Section 10A.43 Repealed, 1999 c 220 s 51

10A.43 Repealed, 1999 c 220 s 51



Section 10A.44 Repealed, 1999 c 220 s 51

10A.44 Repealed, 1999 c 220 s 51



Section 10A.45 Repealed, 1999 c 220 s 51

10A.45 Repealed, 1999 c 220 s 51



Section 10A.46 Repealed, 1999 c 220 s 51

10A.46 Repealed, 1999 c 220 s 51



Section 10A.47 Repealed, 1999 c 220 s 51

10A.47 Repealed, 1999 c 220 s 51



Section 10A.48 Repealed, 1999 c 220 s 51

10A.48 Repealed, 1999 c 220 s 51



Section 10A.49 Repealed, 1999 c 220 s 51

10A.49 Repealed, 1999 c 220 s 51



Section 10A.50 Repealed, 1999 c 220 s 51

10A.50 Repealed, 1999 c 220 s 51



Section 10A.51 Repealed, 1999 c 220 s 51

10A.51 Repealed, 1999 c 220 s 51






Chapter 11 State Board of Investment

Section 11.01 Repealed, 1980 c 607 art 14 s 48

11.01 Repealed, 1980 c 607 art 14 s 48



Section 11.015 Repealed, 1980 c 607 art 14 s 48

11.015 Repealed, 1980 c 607 art 14 s 48



Section 11.02 Repealed, 1959 c 693 s 7

11.02 Repealed, 1959 c 693 s 7



Section 11.03 Repealed, 1959 c 693 s 7

11.03 Repealed, 1959 c 693 s 7



Section 11.04 Repealed, 1980 c 607 art 14 s 48

11.04 Repealed, 1980 c 607 art 14 s 48



Section 11.05 Repealed, 1980 c 607 art 14 s 48

11.05 Repealed, 1980 c 607 art 14 s 48



Section 11.06 Repealed, 1980 c 607 art 14 s 48

11.06 Repealed, 1980 c 607 art 14 s 48



Section 11.07 Repealed, 1961 c 561 s 17

11.07 Repealed, 1961 c 561 s 17



Section 11.08 Repealed, 1980 c 607 art 14 s 48

11.08 Repealed, 1980 c 607 art 14 s 48



Section 11.09 Repealed, 1961 c 561 s 17

11.09 Repealed, 1961 c 561 s 17



Section 11.10 Subdivisions renumbered, repealed, or no longer in effect

11.10 Subdivision 1. Repealed, 1980 c 607 art 14 s 48

Subd. 2. Renumbered 16A.25

Subd. 3. Repealed, 1980 c 607 art 14 s 48



Section 11.11 Repealed, 1980 c 607 art 14 s 48

11.11 Repealed, 1980 c 607 art 14 s 48



Section 11.115 Repealed, 1980 c 607 art 14 s 48

11.115 Repealed, 1980 c 607 art 14 s 48



Section 11.117 Subdivisions renumbered, repealed, or no longer in effect

11.117 Subdivision 1. Repealed, 1980 c 607 art 14 s 48

Subd. 2. Repealed, 1980 c 607 art 14 s 48

Subd. 3. Repealed, 1980 c 607 art 14 s 48

Subd. 4. Repealed, 1980 c 607 art 14 s 48

Subd. 5. Repealed, 1980 c 607 art 14 s 48

Subd. 6. Repealed, 1980 c 607 art 14 s 48

Subd. 7. Repealed, 1980 c 607 art 14 s 48



Section 11.118 Repealed, 1980 c 607 art 14 s 48

11.118 Repealed, 1980 c 607 art 14 s 48



Section 11.12 Repealed, 1980 c 607 art 14 s 48

11.12 Repealed, 1980 c 607 art 14 s 48



Section 11.13 Repealed, 1980 c 607 art 14 s 48

11.13 Repealed, 1980 c 607 art 14 s 48



Section 11.14 Repealed, 1980 c 607 art 14 s 48

11.14 Repealed, 1980 c 607 art 14 s 48



Section 11.145 Repealed, 1980 c 607 art 14 s 48

11.145 Repealed, 1980 c 607 art 14 s 48



Section 11.15 Repealed, 1980 c 607 art 14 s 48

11.15 Repealed, 1980 c 607 art 14 s 48



Section 11.16 Repealed, 1980 c 607 art 14 s 48

11.16 Repealed, 1980 c 607 art 14 s 48



Section 11.17 Repealed, 1980 c 607 art 14 s 48

11.17 Repealed, 1980 c 607 art 14 s 48



Section 11.18 Repealed, 1980 c 607 art 14 s 48

11.18 Repealed, 1980 c 607 art 14 s 48



Section 11.19 Repealed, 1980 c 607 art 14 s 48

11.19 Repealed, 1980 c 607 art 14 s 48



Section 11.20 Repealed, 1980 c 607 art 14 s 48

11.20 Repealed, 1980 c 607 art 14 s 48



Section 11.21 Repealed, 1980 c 607 art 14 s 48

11.21 Repealed, 1980 c 607 art 14 s 48



Section 11.22 Repealed, 1980 c 607 art 14 s 48

11.22 Repealed, 1980 c 607 art 14 s 48



Section 11.23 Repealed, 1980 c 607 art 14 s 48

11.23 Repealed, 1980 c 607 art 14 s 48



Section 11.24 Repealed, 1980 c 607 art 14 s 48

11.24 Repealed, 1980 c 607 art 14 s 48



Section 11.25 Repealed, 1980 c 607 art 14 s 48

11.25 Repealed, 1980 c 607 art 14 s 48



Section 11.26 Repealed, 1980 c 607 art 14 s 48

11.26 Repealed, 1980 c 607 art 14 s 48



Section 11.27 Repealed, 1980 c 607 art 14 s 48

11.27 Repealed, 1980 c 607 art 14 s 48



Section 11.28 Repealed, 1980 c 607 art 14 s 48

11.28 Repealed, 1980 c 607 art 14 s 48






Chapter 11A Investment of State and Pension Assets

Section 11A.01 Statement of purpose.

11A.01 Statement of purpose.

The purpose of this chapter is to establish standards, in addition to the applicable standards of chapter 356A, to ensure that state and pension assets subject to this legislation will be responsibly invested to maximize the total rate of return without incurring undue risk.

HIST: 1980 c 607 art 14 s 1; 1989 c 319 art 8 s 2



Section 11A.02 Definitions.

11A.02 Definitions.

Subdivision 1. Applicability. For the purposes of sections 11A.01 to 11A.25, the terms defined in this section shall have the meanings given them.

Subd. 2. State board. "State board" means the Minnesota state board of investment created by article XI, section 8 of the Constitution of the state of Minnesota for the purpose of administering and directing the investment of all state funds and pension funds.

Subd. 3. Council. "Council" means the investment advisory council created by section 11A.08.

Subd. 4. Fund. "Fund" means any of the individual funds, including but not limited to the permanent school fund, general fund of the state, retirement funds and other funds and accounts for which the state board has responsibilities.

Subd. 5. Director. "Director" means the executive director of the state board.

Subd. 6. Management. "Management" means the performance or delegation of general management duties relating to any fund established pursuant to this chapter.

HIST: 1980 c 607 art 14 s 2



Section 11A.03 State board; membership; organization.

11A.03 State board; membership; organization.

Pursuant to article XI, section 8, of the Constitution of the state of Minnesota, the state board shall be composed of the governor, state auditor, secretary of state, and attorney general. The governor shall serve as ex officio chair of the state board.

HIST: 1980 c 607 art 14 s 3; 1986 c 444; 1998 c 387 art 2 s 3

* NOTE: The amendment to this section by Laws 1998, chapter *387, article 2, section 3, is effective the first Monday in *January 2003.



Section 11A.04 Duties and powers.

11A.04 Duties and powers.

The state board shall:

(1) Act as trustees for each fund for which it invests or manages money in accordance with the standard of care set forth in section 11A.09 if state assets are involved and in accordance with chapter 356A if pension assets are involved.

(2) Formulate policies and procedures deemed necessary and appropriate to carry out its functions. Procedures adopted by the board must allow fund beneficiaries and members of the public to become informed of proposed board actions. Procedures and policies of the board are not subject to the Administrative Procedure Act.

(3) Employ an executive director as provided in section 11A.07.

(4) Employ investment advisors and consultants as it deems necessary.

(5) Prescribe policies concerning personal investments of all employees of the board to prevent conflicts of interest.

(6) Maintain a record of its proceedings.

(7) As it deems necessary, establish advisory committees subject to section 15.059 to assist the board in carrying out its duties.

(8) Not permit state funds to be used for the underwriting or direct purchase of municipal securities from the issuer or the issuer's agent.

(9) Direct the state treasurer to sell property other than money that has escheated to the state when the board determines that sale of the property is in the best interest of the state. Escheated property must be sold to the highest bidder in the manner and upon terms and conditions prescribed by the board.

(10) Undertake any other activities necessary to implement the duties and powers set forth in this section.

(11) Establish a formula or formulas to measure management performance and return on investment. Public pension funds in the state shall utilize the formula or formulas developed by the state board.

(12) Except as otherwise provided in article XI, section 8, of the constitution of the state of Minnesota, employ, at its discretion, qualified private firms to invest and manage the assets of funds over which the state board has investment management responsibility. There is annually appropriated to the state board, from the assets of the funds for which the state board utilizes a private investment manager, sums sufficient to pay the costs of employing private firms. Each year, by January 15, the board shall report to the governor and legislature on the cost and the investment performance of each investment manager employed by the board.

(13) Adopt an investment policy statement that includes investment objectives, asset allocation, and the investment management structure for the retirement fund assets under its control. The statement may be revised at the discretion of the state board. The state board shall seek the advice of the council regarding its investment policy statement. Adoption of the statement is not subject to chapter 14.

HIST: 1980 c 607 art 14 s 4; 1982 c 587 s 1; 1986 c 444; 1987 c 372 art 8 s 1; 1989 c 319 art 8 s 3; 1993 c 244 art 2 s 1; 1998 c 254 art 1 s 2



Section 11A.041 Report on postretirement investment fund investment performance and adjustment calculation.

11A.041 Report on postretirement investment fund investment performance and adjustment calculation.

The state board of investment shall annually report to the legislative commission on pensions and retirement, the house of representatives governmental operations and gaming committee, and the senate governmental operations and reform committee on the investment performance investment activities, and postretirement adjustment calculations of the Minnesota postretirement investment fund established under section 11A.18. The annual report must be filed before January 1. The contents of the report must include the reporting requirements specified by the legislative commission on pensions and retirement as part of the standards adopted by the commission under section 3.85, subdivision 10. The report also may include any additional information that the state board of investment determines is appropriate.

HIST: 1992 c 530 s 3; 1993 c 4 s 7



Section 11A.07 Executive director.

11A.07 Executive director.

Subdivision 1. Selection. The state board shall select an executive director.

Subd. 2. Qualifications. The director of the state board shall be well qualified by training to administer and invest the money available for investment and possess experience in the management of institutional investment portfolios. The director shall be in the unclassified state service and serve at the pleasure of the state board.

Subd. 3. Repealed, 1983 c 305 s 28

Subd. 4. Duties and powers. The director, at the direction of the state board, shall:

(1) Plan, direct, coordinate, and execute administrative and investment functions in conformity with the policies and directives of the state board and the requirements of this chapter and of chapter 356A.

(2) Employ professional and clerical staff as is necessary within the complement limits established by the legislature. Employees whose primary responsibility is to invest or manage money or employees who hold positions designated as unclassified under section 43A.08, subdivision 1a, are in the unclassified service of the state. Other employees are in the classified service.

(3) Report to the state board on all operations under the director's control and supervision.

(4) Maintain accurate and complete records of securities transactions and official activities.

(5) Establish a policy relating to the purchase and sale of securities on the basis of competitive offerings or bids. The policy is subject to board approval.

(6) Cause securities acquired to be kept in the custody of the state treasurer or other depositories consistent with chapter 356A, as the state board deems appropriate.

(7) Prepare and file with the director of the legislative reference library, by December 31 of each year, a report summarizing the activities of the state board, the council, and the director during the preceding fiscal year. The report must be prepared so as to provide the legislature and the people of the state with a clear, comprehensive summary of the portfolio composition, the transactions, the total annual rate of return, and the yield to the state treasury and to each of the funds whose assets are invested by the state board, and the recipients of business placed or commissions allocated among the various commercial banks, investment bankers, and brokerage organizations. The report must contain financial statements for funds managed by the board prepared in accordance with generally accepted accounting principles.

(8) Require state officials from any department or agency to produce and provide access to any financial documents the state board deems necessary in the conduct of its investment activities.

(9) Receive and expend legislative appropriations.

(10) Undertake any other activities necessary to implement the duties and powers set forth in this subdivision consistent with chapter 356A.

Subd. 5. Apportionment of expenses. The executive director shall apportion the actual expenses incurred by the board on an accrual basis among the several funds whose assets are invested by the board based on the weighted average assets under management during each quarter. The charge to each fund must be calculated, billed, and paid on a quarterly basis in accordance with procedures for interdepartmental payments established by the commissioner of finance. The amounts necessary to pay these charges are appropriated from the investment earnings of each fund. Receipts must be credited to the general fund as nondedicated receipts.

HIST: 1980 c 607 art 14 s 5; 1982 c 560 s 3; 1983 c 324 s 1; 1Sp1985 c 13 s 76; 1986 c 444; 1989 c 319 art 8 s 4; 1990 c 594 art 1 s 40



Section 11A.075 Disclosure of expense reimbursement.

11A.075 Disclosure of expense reimbursement.

(a) A member or employee of the state board must annually disclose expenses paid for or reimbursed by: (1) each investment advisor, consultant, or outside money manager under contract to the state board; (2) each investment advisor, consultant, or outside money manager that has bid on a contract offered by the state board during that year; and (3) each business, including officers or employees of the business, in which the state board has invested money under the board's control during the annual reporting period. The disclosure requirement of this paragraph does not apply to expenses or reimbursements from an investment advisor, consultant, money manager or business if the board member or employee received less than $50 during the annual reporting period from that person or entity.

(b) For purposes of this section, expenses include payments or reimbursements for meals, entertainment, transportation, lodging, and seminars.

(c) The disclosure required by this section must be filed with the campaign finance and public disclosure board by April 15 each year. Each disclosure report must cover the previous calendar year. The statement must be on a form provided by the campaign finance and public disclosure board. An individual who fails to file the form required by this section or who files false information, is subject to penalties specified in sections 10A.09 and 10A.025, subdivision 2.

HIST: 1993 c 192 s 37; 1997 c 202 art 2 s 63; 1999 c 220 s 50



Section 11A.08 Investment advisory council.

11A.08 Investment advisory council.

Subdivision 1. Membership. There is created an investment advisory council consisting of 17 members. Ten of these members shall be experienced in general investment matters. They shall be appointed by the state board. The other seven members shall be: the commissioner of finance; the executive director of the Minnesota state retirement system; the executive director of the public employees retirement association; the executive director of the teachers retirement association; a retiree currently receiving benefits from the postretirement investment fund; and two public employees who are active members of funds whose assets are invested by the state board. The retiree and the public employees shall be appointed by the governor for four-year terms.

Subd. 2. Duties and powers. The council shall:

(1) Advise the state board and the director on general policy matters relating to investments;

(2) Advise the state board and the director on methods to improve the rate of return on invested money while insuring adequate security for that money;

(3) Advise the state board and the director on the form and content of the report required by section 11A.07, subdivision 4, clause (7), so that the report clearly and objectively discloses the investment activities of the state board and the director;

(4) Perform other tasks of an advisory nature as requested by the state board.

Subd. 3. Officers; meetings. The council shall annually elect a chair and vice-chair from among its members, and may elect other officers as necessary. The council shall meet upon the call of the chair of the council or the chair of the state board.

Subd. 4. Terms; compensation; removal; vacancies; expiration. The membership terms, compensation, removal of members appointed by the state board, and filling of vacancies of members shall be as provided in section 15.059 except that council members shall not receive a per diem. The council is not subject to the expiration date provisions of section 15.059.

Subd. 5. Liability; indemnification. A member of the council shall be indemnified and held harmless by the state for any reasonable costs or expenses incurred as a result of any actual or threatened litigation or administrative proceedings arising out of the performance of the member's duties, except an action brought by the state or agency thereof arising from the failure of a council member to perform duties in the manner prescribed in section 11A.09.

Subd. 6. Conflict of interest; economic interest statement. No member of the council may participate in deliberations or vote on any matter before the council which will or is likely to result in direct, measurable economic gain to the member. Additionally, no member of the council appointed by the state board may participate in deliberations or vote on any matter before the council which will or is likely to result in direct, measurable economic gain to that member's employer. Members of the council shall file with the board of ethical practices an economic interest statement in a manner as prescribed by section 10A.09, subdivisions 5 and 6.

HIST: 1980 c 607 art 14 s 6; 1981 c 298 s 3; 3Sp1982 c 1 art 2 s 3; 1983 c 260 s 4; 1983 c 324 s 2; 1984 c 654 art 2 s 38; 1986 c 444; 1993 c 300 s 1



Section 11A.09 Standard of care.

11A.09 Standard of care.

In the discharge of their respective duties, the members of the state board, director, board staff, and members of the council and any other person charged with the responsibility of investing money pursuant to the standards set forth in sections 11A.01 to 11A.25 shall act in good faith and shall exercise that degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of their capital as well as the probable income to be derived therefrom. In addition, for the investment of pension fund assets, the members and director of the state board and members of the investment advisory council shall act in accordance with chapter 356A.

HIST: 1980 c 607 art 14 s 7; 1989 c 319 art 8 s 5



Section 11A.10 Duties of other officials.

11A.10 Duties of other officials.

Subdivision 1. Custody of securities. The state treasurer and other custodians of securities belonging to the various funds shall provide in the appropriate cases the state board and its delegates with reasonable access thereto. Each security shall be held as an asset of the fund from which the investment expenditure was made.

Subd. 2. Escheated property. The commissioner of finance shall report immediately to the state board all personal property other than money received by the state of Minnesota as escheated property. If the state board elects to sell escheated property, all money received from the sale shall be credited to the general fund of the state.

Subd. 3. Audits. State audits of the activities of the state board and its delegates shall be conducted by the legislative auditor.

Subd. 4. Office space. The commissioner of administration shall provide the director and staff with suitable office and storage space in the state capitol complex as near as practicable to the office of the state treasurer.

HIST: 1980 c 607 art 14 s 8



Section 11A.11 Investment and expense appropriation.

11A.11 Investment and expense appropriation.

There is appropriated to the state board annually, and from time to time, the various moneys as are available for investment in the various funds subject to their supervision and control, for the purposes of the purchase, sale, exchange and lending of securities, reinvestment activities, payment of the execution expenses of securities transactions, amortization of premiums or accumulation of discounts, and contribution and redemption of participation in the funds.

HIST: 1980 c 607 art 14 s 9



Section 11A.12 Gains and losses; disposition.

11A.12 Gains and losses; disposition.

All interest and profit accruing from and all losses incurred by investment activity shall be credited to or borne by the fund from which the investment was made.

HIST: 1980 c 607 art 14 s 10



Section 11A.13 Assets and documentation.

11A.13 Assets and documentation.

Subdivision 1. Legal title to fund assets. Legal title to the assets of state funds to be invested by the state board must be in the state of Minnesota, or its nominees. Legal title to pension funds to be invested by the state board must be as specified in section 356A.06.

Subd. 2. Rights of employees; validity of documentation. The rights of any public employee to any assets in the retirement funds shall be as fixed by the law or laws authorizing or requiring a retirement fund to purchase or order the redemption of investment participations or units on behalf of the public employee. The state board may rely on the documents, forms and applications of the various retirement funds which accompany money for investment or orders to redeem assets as being made in concert with the applicable law and with the rights of the public employees concerned. Accordingly, the state board need not inquire into the legality or validity of any documents, forms and applications.

HIST: 1980 c 607 art 14 s 11; 1989 c 319 art 8 s 6



Section 11A.14 Minnesota combined investment funds.

11A.14 Minnesota combined investment funds.

Subdivision 1. Establishment. The Minnesota combined investment funds are established for the purpose of providing investment vehicles for assets of the participating public retirement plans and nonretirement funds. The assets of participating nonretirement funds may not be commingled with the assets of participating public retirement plans. The combined funds shall consist of the following investment accounts: cash management accounts, equity accounts, fixed income accounts, and any other accounts determined appropriate by the state board.

Subd. 2. Assets. The assets of the combined investment funds shall consist of the money certified to and received by the state board from participating retirement plans and nonretirement funds which shall be used to purchase investment shares in the appropriate investment accounts. Each participating plan or fund shall own an undivided participation in all the assets of the particular accounts of the combined funds in which it participates. As of any date, the total claim of a participating plan or fund on the assets in each account shall be equal to the ratio of units owned by a plan or fund in each account to the total issued units then outstanding.

Subd. 3. Management. The combined investment funds shall be managed by the state board.

Subd. 4. Investments. The assets of the combined investment funds shall be invested by the state board subject to the provisions of section 11A.24, except that any individual account may be completely invested in a single asset class or managed in a separate account by the state board at its discretion.

Subd. 5. Participation in Minnesota combined investment funds. Any public retirement plan or nonretirement fund authorized by law to have its assets managed by the state board may participate in the Minnesota combined investment funds.

Subd. 6. Initial transfer of assets. As of July 1, 1980, or a later date as determined by the state board, the participating funds shall transfer to the combined investment funds all appropriate securities then held together with cash necessary for the purchase of units in the combined fund accounts.

Subd. 7. Initial valuation of assets and units. All assets transferred to the Minnesota combined investment funds shall be valued at their current market value as determined by the state board, including accrued interest. The initial value of each account unit shall be $1,000 with each participating fund allocated units in the various accounts of the Minnesota combined investment funds in the same proportion as their assets are to the total assets in each account.

Subd. 8. Realized appreciation (depreciation). Any realized gains or losses in the value of investments incurred by a transferring fund pursuant to subdivision 7 shall be recognized on the date of the transfer.

Subd. 9. Valuation of units. (1) Valuation of units for the accounts in the Minnesota combined investment funds shall be performed as of the last business day of each month, or more frequently should the state board determine that additional valuation dates are necessary.

(2) The value of a unit for each account shall be determined by the following procedure:

(a) As of the close of business on the valuation date the state board shall determine the fair market value of each asset in each account, using the references, pricing services, consultants, or other methods as the state board deems appropriate.

(b) The sum total of the market value of all securities plus cash, less the value of undistributed income in each account, shall be divided by the number of units issued and outstanding for the account to determine the value per account unit.

Subd. 10. Purchase and redemption of units. Purchase and redemption of units shall be on the first business day following the valuation date. All transactions shall be at the unit value established on the immediately preceding valuation date. Except for the initial purchase of units by an authorized participant, all purchases and redemptions shall be made in cash unless the state board determines that an exception is necessary.

Subd. 11. Earnings defined. Investment earnings shall be the sum total of the following of each account:

(1) Dividends receivable on securities trading ex-dividend to and including the valuation date.

(2) Cash dividends received to and including the valuation date that were not accounted for on a previous valuation date.

(3) Accrued interest to and including the valuation date.

(4) Interest received which had not been accrued and accounted for on a prior valuation date.

(5) Income from the sale of options, rights, warrants, or security lending.

(6) Other income received to and including the valuation date.

Subd. 12. Distribution of earnings. At least once each year the state board shall distribute to each participant net earnings determined proportionately in accordance with their average unit holdings in each account during the period. Unless otherwise directed by the participating fund, any distributions shall be used to purchase additional units in the accounts.

Subd. 13. Records required. The executive director of the state board shall keep accounting records. The records shall reflect the number of units in the Minnesota combined investment funds owned by each participating fund. No certificates or other evidence of ownership shall be required.

Subd. 14. Reports required. As of each valuation date, or as often as the state board determines, each participant shall be informed of the number of units owned and the current value of the units. Annually, the state board shall provide each participant financial statements prepared in accordance with generally accepted accounting principles.

HIST: 1980 c 607 art 14 s 12; 1981 c 37 s 2; 1984 c 383 s 1; 1985 c 224 s 1; 1990 c 426 art 1 s 3; 1992 c 539 s 1; 1993 c 300 s 2-5



Section 11A.15 State bond fund.

11A.15 State bond fund.

Subdivision 1. Establishment. Pursuant to article XI, section 7, of the Constitution of the state of Minnesota, there is hereby established a state bond fund for the purpose of the timely payment of principal and interest on bonds for which the full faith and credit of the state has been pledged. The state bond fund shall be a continuation of the state bond fund in existence on January 1, 1980.

Subd. 2. Assets. Any money appropriated to the state bond fund, any income arising from the invested assets of the state bond fund which is not immediately required to pay the principal or interest on state bonds and any proceeds arising from the sale of any securities in the state bond fund shall constitute the assets of the state bond fund.

Subd. 3. Management. The state bond fund shall be managed by the state treasurer who shall, from time to time, certify to the state board those portions of the state bond fund which in the judgment of the state treasurer are not required for immediate use.

Subd. 4. Investment. The state board shall invest assets of the state bond fund subject to the provisions of section 11A.25.

Subd. 5. Withdrawal of assets. Securities sufficient to equal the amount of money certified by the state treasurer as necessary to pay the principal or interest due on state bonds in excess of any cash on hand shall be sold at the request of the state treasurer and the certified amount of money shall be transferred to the state treasurer.

Subd. 6. Credit of income towards subsequent appropriations. Notwithstanding provisions of section 11A.12, the net income of the state bond fund after the recovery of any losses from the sale of securities shall be deducted from the amount of any subsequent appropriations for the payment of principal and interest of state bonds.

HIST: 1980 c 607 art 14 s 13



Section 11A.16 Permanent school fund.

11A.16 Permanent school fund.

Subdivision 1. Establishment. Pursuant to article XI, section 8, of the Constitution of the state of Minnesota, there is hereby established a permanent school fund which shall be a continuation of the permanent school fund in existence on January 1, 1980.

Subd. 2. Assets. The permanent school fund shall consist of the proceeds derived from the school lands, the swamp lands and the internal improvement lands granted to the state and all cash and investments credited to the permanent school fund, to the swamp land fund and to the internal improvement land fund.

Subd. 3. Management. The permanent school fund shall be managed by the commissioner of finance.

Subd. 4. Investment. The permanent school fund shall be invested by the state board subject to the provisions of section 11A.24.

Subd. 5. Calculation of income. As of the end of each fiscal year, the state board shall calculate the investment income earned by the permanent school fund. The investment income earned by the fund shall equal the amount of interest on debt securities and dividends on equity securities. Gains and losses arising from the sale of securities shall be apportioned as follows:

(a) If the sale of securities results in a net gain during a fiscal year, the gain shall be apportioned in equal installments over the next ten fiscal years to offset net losses in those years. If any portion of an installment is not needed to recover subsequent losses identified in paragraph (b) it shall be added to the principal of the fund.

(b) If the sale of securities results in a net loss during a fiscal year, the net loss shall be recovered first from the gains in paragraph (a) apportioned to that fiscal year. If these gains are insufficient, any remaining net loss shall be recovered from interest and dividend income in equal installments over the following ten fiscal years.

Subd. 6. Disposition of income. Notwithstanding provisions of section 11A.12, the income of the permanent school fund as calculated pursuant to subdivision 5, shall be credited to the permanent school fund, and transferred to the school endowment fund as needed for payments made pursuant to section 127A.32.

HIST: 1980 c 607 art 14 s 14; 1984 c 482 s 3; 1992 c 539 s 2; 1999 c 86 art 1 s 3



Section 11A.17 Minnesota supplemental investment fund.

11A.17 Minnesota supplemental investment fund.

Subdivision 1. Purpose. The purpose of the supplemental investment fund is to provide an investment vehicle for the assets of various public retirement plans and funds. The fund consists of seven investment accounts: an income share account, a growth share account, an international share account, a money market account, a fixed interest account, a bond market account, and a common stock index account. The supplemental investment fund is a continuation of the supplemental retirement fund in existence on January 1, 1980.

Subd. 2. Assets. The assets of the supplemental investment fund shall consist of the money certified and transmitted to the state board from the participating public retirement plans and funds or from the board of the Minnesota state colleges and universities under section 136F.45. The assets must be used to purchase investment shares in the investment accounts specified by the plan or fund.

Subd. 3. Management. The supplemental investment fund shall be managed by the state board.

Subd. 4. Investment. The assets of the supplemental investment fund must be invested by the state board subject to section 11A.24; provided, however, that:

(1) the bond market account and the money market account must be invested entirely in debt obligations;

(2) the growth share account and the common stock index account may be invested entirely in corporate stocks;

(3) the international share account may be invested entirely in international stocks; and

(4) the fixed interest account may be invested in guaranteed investment contracts and debt obligations.

Subd. 5. Participating public retirement plans or funds. Any public retirement plan or fund authorized or required by law to invest its assets in the supplemental investment fund may from time to time as provided by law certify moneys to the state board for the purchase of investment shares in the investment accounts of the supplemental investment account. The state board shall credit each purchase of investment shares to the appropriate participating public retirement plan or fund and shall confirm each purchase in writing to the appropriate plan or fund. Each participating public retirement plan or fund shall maintain adequate records to account for money certified to the supplemental investment fund.

Subd. 6. Participation in fund. Each public retirement plan or fund which has certified money to the state board for investment in the supplemental investment fund shall have a participation in each investment account of the fund in which it has money invested. The participation shall be determined by the ratio of the number of shares credited to the public retirement plan or fund to the total number of shares in that account.

Subd. 7. Purchase of shares. The state board shall allocate shares in the investment account or accounts at least monthly following the receipt of the funds for purchase of shares from the public retirement plan or fund as specified in the certification. The purchase price for shares shall be determined using the procedure specified in subdivision 9.

Subd. 8. Redemption of shares. The state board shall redeem shares in the investment account or accounts on the first business day after the valuation date next following the receipt of the request for redemption of shares from the public retirement plan or fund. The redemption value for shares shall be determined using the procedure specified in subdivision 9. Money representing the value of the redeemed shares shall be transmitted to the public retirement plan or fund making the request.

Subd. 9. Valuation of investment shares. The value of investment shares in the income share account, the growth share account, the international share account, the bond market account, and the common stock index account must be determined by dividing the total market value of the securities constituting the respective account by the total number of shares then outstanding in the investment account. The value of investment shares in the money market account and the fixed interest account is $1 a share. Terms as to withdrawal schedules will be agreed upon by the public retirement fund and the state board.

Subd. 10. Certifications for investment and requests for redemption. The state board may specify the required forms for certifications of money for investment and requests for redemption of investment shares and may require the filing of any other documents which it deems necessary.

Subd. 10a. Repealed, 1998 c 390 art 2 s 21 para (a)

Subd. 11. Prospectus. Annually, by July 2, the state board shall prepare and shall issue a prospectus for the supplemental investment fund with separate exhibits for each investment account. The exhibit for each account must include its investment objectives, asset allocation, and past investment performance. Upon request, the board shall provide a list of each security in the fund and show the following items, whichever are applicable:

(1) the purchase price of the security;

(2) the current market value of the security;

(3) the current dividend or interest rate of the security;

(4) the rating of a debt security issued by a nationally recognized rating agency if it is other than a security issued or guaranteed by the United States government.

The state board shall transmit sufficient copies of the prospectus to each public retirement plan or fund participating in the supplemental investment account to meet the plan or fund's distribution requirements. Ten copies of the prospectus must be filed with the director of the legislative reference library.

Subd. 12. Repealed, 1988 c 453 s 12

Subd. 13. Repealed, 1988 c 453 s 12

Subd. 14. Repealed, 1998 c 390 art 2 s 21 para (a)

HIST: 1980 c 607 art 14 s 15; 1981 c 208 s 1; 1981 c 224 s 14; 1983 c 324 s 3; 1985 c 224 s 2; 1986 c 356 s 1-5; 1988 c 453 s 1-5; 1992 c 539 s 3-7; 1994 c 604 art 1 s 1-5; 1998 c 390 art 2 s 2



Section 11A.18 Minnesota postretirement investment fund.

11A.18 Minnesota postretirement investment fund.

Subdivision 1. Establishment. There is hereby established a postretirement investment fund for the purpose of providing an investment vehicle for the reserves for various retirement annuities and benefits payable by the participating retirement funds and plans. The postretirement investment fund shall be a continuation of the Minnesota adjustable fixed benefit fund in existence on January 1, 1980.

Subd. 2. Assets. The assets of the postretirement investment fund shall consist of the money representing the reserves for various retirement annuities and benefits payable by participating retirement funds and plans which have been certified to and received by the state board from the participating public retirement funds and plans.

Subd. 3. Management. The postretirement investment fund shall be managed by the state board.

Subd. 4. Investment. The assets of the postretirement investment fund shall be invested by the state board subject to the provisions of section 11A.24.

Subd. 5. Deferred yield adjustment account. There is hereby established a deferred yield adjustment account which shall be increased by the sale or disposition of any debt securities at less than book value and shall be decreased by the sale or disposition of debt securities at more than book value. At the end of each fiscal year, a portion of the balance of this account shall be offset against the investment income for that year. The annual portion of the balance to be offset shall be proportional to the reciprocal of the average remaining life of the bonds sold, unless the amounts are offset by gains on the future sales of these securities. The amount of this account shall be included in the recognized value of assets other than corporate stocks and all other equity investments. In any fiscal year in which the gains on the sales of debt securities exceed the discounts realized on the sales of such securities, the excess shall be used to reduce the balance of the account. If the realized capital gains are sufficient to reduce the balance of the account to zero, any excess gains shall be available for the calculation of postretirement adjustments made according to subdivision 9.

Subd. 6. Participating public retirement funds or plans; transfer of required reserves. (a) Any public retirement fund or plan authorized by law to participate in the postretirement investment fund shall no later than the last business day of the month in which the benefit payment from the postretirement investment fund begins to accrue, certify and transfer to the state board money equal to the reserves required for those retirement annuities and benefits which are payable by the public retirement fund or plan and which are specified in law to be included in the participation in the fund as determined by or determined under a procedure specified by the actuary retained by the legislative commission on pensions and retirement.

(b) If the exact amount of the actuarially determined required reserves is not readily calculable on the required transfer date, the initial transfer must be based on the best estimate for the teachers retirement fund and the public employees retirement fund and may be based on the best estimate for the other participating funds. Any necessary adjustments based on specific calculations of actuarially determined required reserves must be made in later transfers. If a transfer is insufficient, the later transfer from the retirement fund must include interest on the amount of the required reserve insufficiency at the preretirement interest assumption for the retirement fund as specified in section 356.215, subdivision 4d, stated as a monthly rate.

Interest on the amount of a required reserve insufficiency payable by a retirement fund shall be compounded on a monthly basis. No interest shall be payable from the postretirement investment fund in the event of a required reserve oversufficiency.

(c) The state board shall confirm in writing each certification and transfer of money made by a participating public retirement fund or plan. Each participating public retirement fund or plan shall maintain adequate records to account for money transferred to or from the postretirement investment fund.

Subd. 7. Participation and financial reporting in fund. (a) Each participating public retirement fund or plan which has transferred money to the state board for investment in the postretirement investment fund shall have an undivided participation in the fund. The participation on any valuation date must be determined by adding to the participation on the prior valuation date:

(1) funds transferred in accordance with subdivision 6;

(2) the amount of required investment income on its participation as defined in subdivision 9, paragraph (c), clause (1); and

(3) the reserves for any benefit adjustment made as of the current valuation date with the result adjusted for any mortality gains or losses determined under subdivision 11.

(b) The total fair market value of the postretirement fund as of June 30 must be calculated in accordance with generally accepted accounting principles. The fair market value share of each fund participating in the postretirement investment fund must be allocated by adding to the fair market value at the beginning of the fiscal year:

(1) 100 percent of the funds transferred in accordance with subdivision 6; and

(2) a pro rata distribution of unrealized gains or losses, based on a weighted percentage of participation at the end of each month of the fiscal year.

Subd. 8. Withdrawal of money. Upon certification by the applicable executive director that a portion of the certified money representing the required reserves for various retirement annuities or benefits payable from the participating public retirement fund or plan are required for the payment of a retirement annuity or benefit, the state board shall sell sufficient securities or transfer sufficient available cash to equal the amount of money certified as required and shall order the transfer of that amount to the appropriate executive director.

Subd. 9. Calculation of postretirement adjustment. (a) Annually, following June 30, the state board shall use the procedures in paragraphs (b), (c), and (d) to determine whether a postretirement adjustment is payable and to determine the amount of any postretirement adjustment.

(b) If the Consumer Price Index for urban wage earners and clerical workers all items index published by the Bureau of Labor Statistics of the United States Department of Labor increases from June 30 of the preceding year to June 30 of the current year, the state board shall certify the percentage increase. The amount certified must not exceed the lesser of the difference between the preretirement interest assumption and postretirement interest assumption in section 356.215, subdivision 4d, paragraph (a), or 2.5 percent. For the Minneapolis employees retirement fund, the amount certified must not exceed 3.5 percent.

(c) In addition to any percentage increase certified under paragraph (b), the board shall use the following procedures to determine if a postretirement adjustment is payable under this paragraph:

(1) The state board shall determine the market value of the fund on June 30 of that year;

(2) The amount of reserves required for the annuity or benefit payable to an annuitant and benefit recipient of the participating public pension plans or funds must be determined by the commission-retained actuary as of the current June 30. An annuitant or benefit recipient who has been receiving an annuity or benefit for at least 12 full months as of the current June 30 is eligible to receive a full postretirement adjustment. An annuitant or benefit recipient who has been receiving an annuity or benefit for at least one full month, but less than 12 full months as of the current June 30, is eligible to receive a partial postretirement adjustment. Each fund shall report separately the amount of the reserves for those annuitants and benefit recipients who are eligible to receive a full postretirement benefit adjustment. This amount is known as "eligible reserves." Each fund shall also report separately the amount of the reserves for those annuitants and benefit recipients who are not eligible to receive a postretirement adjustment. This amount is known as "noneligible reserves." For an annuitant or benefit recipient who is eligible to receive a partial postretirement adjustment, each fund shall report separately as additional "eligible reserves" an amount that bears the same ratio to the total reserves required for the annuitant or benefit recipient as the number of full months of annuity or benefit receipt as of the current June 30 bears to 12 full months. The remainder of the annuitant's or benefit recipient's reserves must be separately reported as additional "noneligible reserves." The amount of "eligible" and "noneligible" required reserves must be certified to the board by the commission-retained actuary as soon as is practical following the current June 30;

(3) The state board shall determine the percentage increase certified under paragraph (b) multiplied by the eligible required reserves, as adjusted for mortality gains and losses under subdivision 11, determined under clause (2);

(4) The state board shall add the amount of reserves required for the annuities or benefits payable to annuitants and benefit recipients of the participating public pension plans or funds as of the current June 30 to the amount determined under clause (3);

(5) The state board shall subtract the amount determined under clause (4) from the market value of the fund determined under clause (1);

(6) The state board shall adjust the amount determined under clause (5) by the cumulative current balance determined pursuant to clause (8) and any negative balance carried forward under clause (9);

(7) A positive amount resulting from the calculations in clauses (1) to (6) is the excess market value. A negative amount is the negative balance;

(8) The state board shall allocate one-fifth of the excess market value or one-fifth of the negative balance to each of five consecutive years, beginning with the fiscal year ending the current June 30; and

(9) To calculate the postretirement adjustment under this paragraph based on investment performance for a fiscal year, the state board shall add together all excess market value allocated to that year and subtract from the sum all negative balances allocated to that year. If this calculation results in a negative number, the entire negative balance must be carried forward and allocated to the next year. If the resulting amount is positive, a postretirement adjustment is payable under this paragraph. The board shall express a positive amount as a percentage of the total eligible required reserves certified to the board under clause (2).

(d) The state board shall determine the amount of any postretirement adjustment which is payable using the following procedure:

(1) The total "eligible" required reserves as of the first of January next following the end of the fiscal year for the annuitants and benefit recipients eligible to receive a full or partial postretirement adjustment as determined by clause (2) must be certified to the state board by the commission-retained actuary. The total "eligible" required reserves must be determined by the commission-retained actuary on the assumption that all annuitants and benefit recipients eligible to receive a full or partial postretirement adjustment will be alive on the January 1 in question; and

(2) The state board shall add the percentage certified under paragraph (b) to any positive percentage calculated under paragraph (c). The board shall not subtract from the percentage certified under paragraph (b) any negative amount calculated under paragraph (c). The sum of these percentages must be carried to five decimal places and must be certified to each participating public pension fund or plan as the full postretirement adjustment percentage.

(e) A retirement annuity payable in the event of retirement before becoming eligible for social security benefits as provided in section 352.116, subdivision 3; 353.29, subdivision 6; or 354.35 must be treated as the sum of a period certain retirement annuity and a life retirement annuity for the purposes of any postretirement adjustment. The period certain retirement annuity plus the life retirement annuity must be the annuity amount payable until age 62 or 65, whichever applies. A postretirement adjustment granted on the period certain retirement annuity must terminate when the period certain retirement annuity terminates.

Subd. 10. Payment of postretirement adjustment. Upon receiving the certification of the amount of the full postretirement adjustment from the state board, each participating public pension fund or plan shall determine the amount of the postretirement adjustment payable to each eligible annuitant and benefit recipient. The dollar amount of the postretirement adjustment shall be calculated by applying the certified postretirement adjustment percentage to the amount of the monthly annuity or benefit payable to each eligible annuitant or benefit recipient eligible for a full adjustment.

The dollar amount of the partial postretirement adjustment payable to each annuitant or benefit recipient eligible for a partial adjustment shall be calculated by first determining a partial percentage amount that bears the same ratio to the certified full adjustment percentage amount as the number of full months of annuity or benefit receipt as of the current June 30 bears to 12 full months. The partial percentage amount determined shall then be applied to the amount of the monthly annuity or benefit payable to each annuitant or benefit recipient eligible to receive a partial postretirement adjustment. The postretirement adjustments shall commence to be paid on January 1 following the calculations required pursuant to this section and shall thereafter be included in the monthly annuity or benefit paid to the recipient. Any adjustments pursuant to this section shall be paid automatically unless the intended recipient files a written notice with the applicable participating public pension fund or plan requesting that the adjustment not be paid.

Subd. 11. Adjustment for mortality gains and losses. As of June 30 annually, the commission-retained actuary shall calculate the amount of required reserves representing any mortality gains and any mortality losses incurred by each participating public pension fund or plan during the fiscal year and report the results of those calculations to the applicable participating public pension fund or plan. The actuary shall report separately the amount of the reserves for annuitants and benefit recipients who are eligible for a postretirement benefit adjustment and the amount of reserves for annuitants and benefit recipients who are not eligible for a postretirement benefit adjustment. If the net amount of required reserves represents a mortality gain, the participating public pension fund or plan shall certify that amount to the state board, which shall sell sufficient securities or transfer sufficient available cash to equal the amount of money certified. If the amount of required reserves represents a mortality loss, the participating public pension fund or plan shall transfer to the state board an amount equal to the amount of the net mortality loss. The amount of the transfers shall be determined before any postretirement benefit adjustments have been made. All transfers resulting from mortality adjustments shall be completed annually by December 31 for the preceding June 30. Interest shall be charged or credited on any transfers after December 31 based upon the preretirement interest assumption for the participating plan or fund as specified in section 356.215, subdivision 4d, stated as a monthly rate. Book values of the assets of the fund for the purposes of subdivision 9 shall be determined only after all adjustments for mortality gains and losses for the fiscal year have been made.

Subd. 12. Appropriation of required amounts. All money necessary to meet the requirements of the certification of withdrawals and all money necessary to pay postretirement adjustments pursuant to this section are hereby and from time to time appropriated from the postretirement investment fund to the state board.

HIST: 1980 c 607 art 14 s 16; 1981 c 208 s 2; 1982 c 424 s 1; 1983 c 324 s 4-6; 1987 c 259 s 3-5; 1989 c 319 art 14 s 1,2; 1990 c 570 art 9 s 1; 1992 c 530 s 1; 1992 c 539 s 8; 1994 c 604 art 1 s 6; 1995 c 186 s 6; 1997 c 233 art 1 s 5; 1Sp2001 c 10 art 3 s 2



Section 11A.19 Subdivisions renumbered, repealed, or no longer in effect

11A.19 Subdivision 1. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 2. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 3. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 4. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 5. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 6. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 7. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 8. Repealed, 1990 c 426 art 1 s 1; 1990 c 570 art 12 s 64

Subd. 9. Repealed, 1990 c 426 art 1 s 2; 1990 c 570 art 12 s 64



Section 11A.20 Investment of state treasury funds not currently needed.

11A.20 Investment of state treasury funds not currently needed.

Subdivision 1. Certification of state treasury funds not currently needed. When there are funds in the state treasury over and above the amount that the commissioner of finance has determined are currently needed, the commissioner shall certify to the state board the amount thereof.

Subd. 2. Investment. The certified amount of state treasury funds not currently needed shall be invested by the state board subject to the provisions of section 11A.25.

Subd. 3. Crediting of investment income. Notwithstanding provisions of section 11A.12, all investment income and all investment losses attributable to the investment of state treasury funds, other than the game and fish fund, not currently needed shall be credited to the general fund.

HIST: 1980 c 607 art 14 s 18; 1981 c 356 s 254; 1Sp1985 c 13 s 77



Section 11A.21 Investment of highway funds.

11A.21 Investment of highway funds.

Subdivision 1. Certification of highway funds. The commissioner of transportation shall certify to the state board those portions of the highway user tax distribution fund established pursuant to article XIV, section 5 of the Constitution of the state of Minnesota; the trunk highway fund established pursuant to article XIV, section 6 of the Constitution of the state of Minnesota; the county state-aid highway fund established pursuant to article XIV, section 7 of the Constitution of the state of Minnesota; and the municipal state-aid street fund established pursuant to article XIV, section 8 of the Constitution of the state of Minnesota, which in the judgment of the commissioner are not required for immediate use.

Subd. 2. Investment. The certified amount of highway funds not currently needed shall be invested by the state board subject to the provisions of section 11A.25.

HIST: 1980 c 607 art 14 s 19; 1993 c 266 s 14



Section 11A.22 Repealed, 1989 c 335 art 4 s 109

11A.22 Repealed, 1989 c 335 art 4 s 109



Section 11A.23 Investment of retirement funds and plans.

11A.23 Investment of retirement funds and plans.

Subdivision 1. Certification of assets not needed for immediate use. Each executive director administering a retirement fund or plan enumerated in subdivision 4 shall, from time to time, certify to the state board for investment those portions of the assets of the retirement fund or plan which in the judgment of the executive director are not required for immediate use. Assets of the fund or plan required for participation in the Minnesota postretirement adjustment fund, the combined investment fund, or the supplemental investment fund shall be transferred to those funds as provided by sections 11A.01 to 11A.25.

Subd. 2. Investment. Retirement fund assets certified to the state board pursuant to subdivision 1 shall be invested by the state board subject to the provisions of section 11A.24. Retirement fund assets transferred to the Minnesota postretirement investment fund, the combined investment fund or the supplemental investment fund shall be invested by the state board as part of those funds.

Subd. 3. Withdrawal of assets. When an executive director administering a retirement fund or plan enumerated in subdivision 4, certifies to the state board that invested assets of the fund or plan are required for immediate use, the state board shall sell securities to equal the amount of assets certified as required and shall order the transfer of the assets to the appropriate executive director.

Subd. 4. Covered retirement funds and plans. The provisions of this section shall apply to the following retirement funds and plans:

(1) board of trustees of the Minnesota state colleges and universities supplemental retirement plan established under chapter 354C;

(2) state employees retirement fund established pursuant to chapter 352;

(3) correctional employees retirement plan established pursuant to chapter 352;

(4) state patrol retirement fund established pursuant to chapter 352B;

(5) unclassified employees retirement plan established pursuant to chapter 352D;

(6) public employees retirement fund established pursuant to chapter 353;

(7) public employees police and fire fund established pursuant to chapter 353;

(8) teachers' retirement fund established pursuant to chapter 354;

(9) judges' retirement fund established pursuant to chapter 490; and

(10) any other funds required by law to be invested by the board.

HIST: 1980 c 607 art 14 s 21; 1981 c 37 s 2; 1981 c 208 s 10; 1981 c 224 s 15; 1992 c 464 art 1 s 2; art 2 s 1; 1993 c 13 art 1 s 8; 1995 c 141 art 4 s 1; 1995 c 212 art 4 s 64



Section 11A.24 Authorized investments.

11A.24 Authorized investments.

Subdivision 1. Securities generally. The state board shall have the authority to purchase, sell, lend or exchange the following securities for funds or accounts specifically made subject to this section including puts and call options and future contracts traded on a contract market regulated by a governmental agency or by a financial institution regulated by a governmental agency. These securities may be owned as units in commingled trusts that own the securities described in subdivisions 2 to 6. Any agreement to lend securities must be concurrently collateralized with cash or securities with a market value of not less than 100 percent of the market value of the loaned securities at the time of the agreement. Any agreement for put and call options and futures contracts may only be entered into with a fully offsetting amount of cash or securities. Only securities authorized by this section, excluding those under subdivision 6, paragraph (a), clauses (1) to (4), may be accepted as collateral or offsetting securities.

Subd. 2. Government obligations. The state board may invest funds in governmental bonds, notes, bills, mortgages, and other evidences of indebtedness provided the issue is backed by the full faith and credit of the issuer or the issue is rated among the top four quality rating categories by a nationally recognized rating agency. The obligations in which the board may invest under this subdivision include guaranteed or insured issues of (a) the United States, its agencies, its instrumentalities, or organizations created and regulated by an act of Congress; (b) Canada and its provinces, provided the principal and interest is payable in United States dollars; (c) the states and their municipalities, political subdivisions, agencies or instrumentalities; (d) the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, or any other United States Government sponsored organization of which the United States is a member, provided the principal and interest is payable in United States dollars.

Subd. 3. Corporate obligations. (a) The state board may invest funds in bonds, notes, debentures, transportation equipment obligations, or any other longer term evidences of indebtedness issued or guaranteed by a corporation organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof provided that:

(1) the principal and interest of obligations of corporations incorporated or organized under the laws of the Dominion of Canada or any province thereof shall be payable in United States dollars; and

(2) obligations shall be rated among the top four quality categories by a nationally recognized rating agency.

(b) The state board may invest in unrated corporate obligations or in corporate obligations that are not rated among the top four quality categories as provided in paragraph (a), clause (2), provided that:

(1) the aggregate value of these obligations may not exceed five percent of the market or book value, whichever is less, of the fund for which the state board is investing;

(2) the state board's participation is limited to 50 percent of a single offering subject to this paragraph; and

(3) the state board's participation is limited to 25 percent of an issuer's obligations subject to this paragraph.

Subd. 4. Other obligations. (a) The state board may invest funds in bankers acceptances, certificates of deposit, deposit notes, commercial paper, mortgage securities and asset backed securities, repurchase agreements and reverse repurchase agreements, guaranteed investment contracts, savings accounts, and guaranty fund certificates, surplus notes, or debentures of domestic mutual insurance companies if they conform to the following provisions:

(1) bankers acceptances and deposit notes of United States banks are limited to those issued by banks rated in the highest four quality categories by a nationally recognized rating agency;

(2) certificates of deposit are limited to those issued by (i) United States banks and savings institutions that are rated in the top four quality categories by a nationally recognized rating agency or whose certificates of deposit are fully insured by federal agencies; or (ii) credit unions in amounts up to the limit of insurance coverage provided by the National Credit Union Administration;

(3) commercial paper is limited to those issued by United States corporations or their Canadian subsidiaries and rated in the highest two quality categories by a nationally recognized rating agency;

(4) mortgage securities shall be rated in the top four quality categories by a nationally recognized rating agency;

(5) collateral for repurchase agreements and reverse repurchase agreements is limited to letters of credit and securities authorized in this section;

(6) guaranteed investment contracts are limited to those issued by insurance companies or banks rated in the top four quality categories by a nationally recognized rating agency or to alternative guaranteed investment contracts where the underlying assets comply with the requirements of this section;

(7) savings accounts are limited to those fully insured by federal agencies; and

(8) asset backed securities shall be rated in the top four quality categories by a nationally recognized rating agency.

(b) Sections 16A.58, 16C.03, subdivision 4, and 16C.05 do not apply to certificates of deposit and collateralization agreements executed by the state board under paragraph (a), clause (2).

(c) In addition to investments authorized by paragraph (a), clause (4), the state board may purchase from the Minnesota housing finance agency all or any part of a pool of residential mortgages, not in default, that has previously been financed by the issuance of bonds or notes of the agency. The state board may also enter into a commitment with the agency, at the time of any issue of bonds or notes, to purchase at a specified future date, not exceeding 12 years from the date of the issue, the amount of mortgage loans then outstanding and not in default that have been made or purchased from the proceeds of the bonds or notes. The state board may charge reasonable fees for any such commitment and may agree to purchase the mortgage loans at a price sufficient to produce a yield to the state board comparable, in its judgment, to the yield available on similar mortgage loans at the date of the bonds or notes. The state board may also enter into agreements with the agency for the investment of any portion of the funds of the agency. The agreement must cover the period of the investment, withdrawal privileges, and any guaranteed rate of return.

Subd. 5. Corporate stocks. The state board may invest funds in stocks or convertible issues of any corporation organized under the laws of the United States or the states thereof, the Dominion of Canada or its provinces, or any corporation listed on an exchange regulated by an agency of the United States or Canadian national government, if they conform to the following provisions:

(a) The aggregate value of corporate stock investments, as adjusted for realized profits and losses, shall not exceed 85 percent of the market or book value, whichever is less, of a fund, less the aggregate value of investments according to subdivision 6;

(b) Investments shall not exceed five percent of the total outstanding shares of any one corporation, except that the state board may hold up to 20 percent of the shares of a real estate investment trust and up to 20 percent of the shares of a closed-end mutual fund.

Subd. 6. Other investments. (a) In addition to the investments authorized in subdivisions 1 to 5, and subject to the provisions in paragraph (b), the state board may invest funds in:

(1) venture capital investment businesses through participation in limited partnerships, trusts, private placements, limited liability corporations, limited liability companies, limited liability partnerships, and corporations;

(2) real estate ownership interests or loans secured by mortgages or deeds of trust or shares of real estate investment trusts through investment in limited partnerships, bank sponsored collective funds, trusts, mortgage participation agreements, and insurance company commingled accounts, including separate accounts;

(3) regional and mutual funds through bank sponsored collective funds and open-end investment companies registered under the Federal Investment Company Act of 1940, and closed-end mutual funds listed on an exchange regulated by a governmental agency;

(4) resource investments through limited partnerships, trusts, private placements, limited liability corporations, limited liability companies, limited liability partnerships, and corporations; and

(5) international securities.

(b) The investments authorized in paragraph (a) must conform to the following provisions:

(1) the aggregate value of all investments made according to paragraph (a), clauses (1) to (4), may not exceed 35 percent of the market value of the fund for which the state board is investing;

(2) there must be at least four unrelated owners of the investment other than the state board for investments made under paragraph (a), clause (1), (2), (3), or (4);

(3) state board participation in an investment vehicle is limited to 20 percent thereof for investments made under paragraph (a), clause (1), (2), (3), or (4); and

(4) state board participation in a limited partnership does not include a general partnership interest or other interest involving general liability. The state board may not engage in any activity as a limited partner which creates general liability.

Subd. 7. Appropriation. There is annually appropriated to the state board, from the assets of the funds for which the state board invests pursuant to subdivision 6, clause (a), sums sufficient to pay the costs for the management of these funds by private management firms.

HIST: 1980 c 607 art 14 s 22; 1981 c 208 s 3-6,9; 1982 c 587 s 2; 1983 c 216 art 1 s 5; 1983 c 324 s 7-9; 1984 c 382 s 1; 1984 c 383 s 2,3; 1985 c 224 s 3-5; 1987 c 72 s 1; 1987 c 372 art 8 s 2-6; 1988 c 453 s 7,8; 1991 c 47 s 1; 1991 c 206 s 1; 1992 c 539 s 9; 1992 c 587 art 2 s 2; 1992 c 592 s 2; 1993 c 300 s 6,7; 1994 c 604 art 1 s 7-11; 1995 c 122 s 1; 1998 c 386 art 2 s 8; 2000 c 392 s 1,2



Section 11A.241 Investment in Northern Ireland.

11A.241 Investment in Northern Ireland.

Subdivision 1. List of investments. (a) By January 1 of each year, the state board shall:

(1) compile a list of corporations that, directly or through a subsidiary, do business in Northern Ireland and in whose stocks or obligations the board has invested under section 11A.24, subdivision 3 or 5; and

(2) determine whether each corporation on the list has, during the preceding year, taken affirmative action to eliminate religious or ethnic discrimination in Northern Ireland.

(b) In making the determination required by paragraph (a), clause (2), the state board shall consider whether a corporation has, during the preceding year, taken substantial action designed to lead toward the achievement of the following goals:

(1) increasing representation of persons from underrepresented religious groups at all levels in its work force;

(2) providing adequate security for employees who are members of minority religious groups, both at the workplace and while traveling to and from work;

(3) creating a climate in the workplace free from religious or political provocation;

(4) publicly advertising all job openings and making special recruiting efforts to attract applicants from underrepresented religious groups;

(5) providing that layoff, recall, and termination procedures do not favor workers who are members of particular religious groups;

(6) abolishing job reservations, apprenticeship restrictions, and differential employment criteria that discriminate on the basis of religious or ethnic origin;

(7) developing new programs and expanding existing programs to prepare current employees who are members of minority religious groups for skilled jobs;

(8) establishing procedures to assess, identify, and recruit employees who are members of minority religious groups and who have potential for advancement; and

(9) appointing senior management employees to oversee affirmative action efforts and the setting of timetables for carrying out clauses (1) to (8).

Subd. 2. Affirmative action policy. Whenever feasible, the board shall sponsor, cosponsor, or support shareholder resolutions designed to encourage corporations in which the board has invested to pursue a policy of affirmative action in Northern Ireland.

Subd. 3. Divestment not required. Nothing in this section may be construed to require the state board to dispose of existing investments or to make future investments that violate sound investment policy for public pensions.

HIST: 1988 c 687 s 1



Section 11A.25 Additional investment provisions.

11A.25 Additional investment provisions.

When investing assets of any funds or accounts specifically made subject to this section or not otherwise referred to in sections 11A.01 to 11A.25, all securities shall be debt obligations and shall conform to the applicable provisions of section 11A.24.

HIST: 1980 c 607 art 14 s 23; 1987 c 372 art 8 s 7






Chapter 12 Emergency Management

Section 12.01 Citation.

12.01 Citation.

This chapter may be cited as the "Minnesota Emergency Management Act of 1996."

HIST: 1951 c 694 s 1; 1996 c 344 s 1



Section 12.02 Policy declaration.

12.02 Policy declaration.

Subdivision 1. Findings. Because of the existing and increasing possibility of the occurrence of natural and other disasters of major size and destructiveness and in order to (1) ensure that preparations of this state will be adequate to deal with disasters, (2) generally protect the public peace, health, and safety, and (3) preserve the lives and property of the people of the state, the legislature finds and declares it necessary:

(1) to create a state division of emergency management, and to require the creation of local organizations for emergency management in the political subdivisions of the state;

(2) to confer upon the governor and upon governing bodies of the political subdivisions of the state the emergency and disaster powers provided in this chapter;

(3) to provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with Canadian provinces and to cooperate with the federal government with respect to carrying out of emergency management functions; and

(4) to ensure that financial assistance made available to the state of Minnesota and to eligible applicants in the state, as a result of natural or other disasters, is provided in accord with established rules and regulations.

Subd. 2. Policy. It is further declared to be the purpose of this chapter and the policy of the state that all emergency management functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, including its various departments and agencies, of other states and localities, and of private agencies of every type, to the end that the most effective preparations and use may be made of the nation's labor supply, resources, and facilities for dealing with any disaster that may occur.

HIST: 1951 c 694 s 2; 1953 c 745 s 2; 1965 c 660 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; Ex1979 c 2 s 1; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 2



Section 12.03 Definitions.

12.03 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, each term defined in this section has the meaning ascribed to it.

Subd. 1a. Activated. "Activated" means engaged in emergency management activities listed in this chapter and authorized by the state director of the division of emergency management.

Subd. 1b. City. "City" means a statutory or home rule charter city.

Subd. 2. Disaster. "Disaster" means a situation that creates an actual or imminent serious threat to the health and safety of persons, or a situation that has resulted or is likely to result in catastrophic loss to property or the environment, and for which traditional sources of relief and assistance within the affected area are unable to repair or prevent the injury or loss.

Subd. 2a. Division. "Division" means the division of emergency management in the department of public safety.

Subd. 2b. Dry cask storage facility. "Dry cask storage facility" means a high-level radioactive waste facility for storage of spent nuclear fuel produced by a nuclear reactor at Prairie Island nuclear generating plant.

Subd. 3. Emergency. "Emergency" means an unforeseen combination of circumstances that calls for immediate action to prevent a disaster from developing or occurring.

Subd. 4. Emergency management. "Emergency management" means the preparation for and the carrying out of emergency functions, other than functions for which military forces are primarily responsible, to prevent, minimize and repair injury and damage resulting from disasters, from acute shortages of energy, or from incidents occurring at nuclear power plants that pose radiological or other health hazards. These functions include, without limitation, firefighting services, police services, medical and health services, rescue, engineering, warning services, communications, radiological, chemical and other special weapons defense, evacuation of persons from stricken areas, emergency human services, emergency transportation, existing or properly assigned functions of plant protection, temporary restoration of public utility services, implementation of energy supply emergency conservation and allocation measures, and other functions related to civilian protection, together with all other activities necessary or incidental to preparing for and carrying out these functions.

Subd. 4a. Renumbered subd 4c

Subd. 4b. Emergency response personnel. "Emergency response personnel" means an individual, organization, or team authorized by the state to supplement state or local resources for emergency response in a stricken area.

Subd. 4c. Energy supply emergency. "Energy supply emergency" means a state of emergency declared by the executive council or the legislature pursuant to section 216C.15 and rules adopted under that section.

Subd. 5. Federal government. "Federal government" means the United States of America.

Subd. 5a. Renumbered subd 5c

Subd. 5b. Hazard mitigation. "Hazard mitigation" means an action taken to reduce or eliminate the long-term risk to human life and property from natural and other types of hazards.

Subd. 5c. Imminent. "Imminent" means clear and present danger to life or property rights as a result of an emergency or disaster.

Subd. 6. Local organization for emergency management. "Local organization for emergency management" means an organization created in accordance with this chapter by the state or a political subdivision to perform local emergency management functions.

Subd. 7. Repealed by amendment, 1996 c 344 s 3

Subd. 7a. Person. "Person" includes an individual, firm, corporation, association, limited liability company, partnership, limited liability partnership, and other business organizations.

Subd. 8. Renumbered subd 10

Subd. 9. Political subdivision. "Political subdivision" means a county, city, town, or a metropolitan airports commission organized and existing under sections 473.601 to 473.679.

Subd. 10. Renumbered subd 5a

Subd. 10. Specialized equipment. "Specialized equipment" means equipment and supplies essential for emergency management in excess of equipment and supplies provided for normal operation of the state or a political subdivision, to the acquisition of which the state or federal government may contribute.

Subd. 11. Renumbered subd 4a

HIST: 1951 c 694 s 3; 1953 c 745 s 3; 1963 c 660 s 1; 1963 c 678 s 1; 1973 c 123 art 5 s 7; 1976 c 266 s 1; 1979 c 65 s 1; Ex1979 c 2 s 2,3; 1980 c 611 s 1; 1981 c 356 s 248; 1Sp1981 c 4 art 1 s 2; 1987 c 312 art 1 s 10 subd 1; 1996 c 344 s 3,33



Section 12.04 Division of emergency management.

12.04 Division of emergency management.

Subdivision 1. Division created. A division in the department of public safety to be known as the division of emergency management is hereby created, under the supervision and control of a state director. The commissioner of public safety may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

Subd. 2. Repealed by amendment, 1996 c 344 s 4

HIST: 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1982 c 560 s 4; 1986 c 444; 1987 c 71 s 1; 1996 c 344 s 4



Section 12.05 Repealed, 1982 c 560 s 65

12.05 Repealed, 1982 c 560 s 65



Section 12.06 Repealed, 1996 c 344 s 34

12.06 Repealed, 1996 c 344 s 34



Section 12.07 Repealed, 1996 c 344 s 34

12.07 Repealed, 1996 c 344 s 34



Section 12.08 Repealed, 1996 c 344 s 34

12.08 Repealed, 1996 c 344 s 34



Section 12.09 Duties of division of emergency management.

12.09 Duties of division of emergency management.

Subdivision 1. Coordination. The division shall coordinate state agency preparedness for and emergency response to all types of natural and other emergencies and disasters, including discharges of oil and hazardous substances.

Subd. 2. State emergency plan. The division shall develop and maintain a comprehensive state emergency operations plan and emergency management program in accord with section 12.21, subdivision 3, clause (2), and ensure that other state emergency plans that may be developed are coordinated and consistent with the comprehensive state emergency operations plan.

Subd. 3. State answering point system. The division shall establish and maintain a single state answering point system for use by persons responsible for reporting emergency incidents and conditions involving hazardous substances or oil, nuclear power plant incidents or accidents, or other emergencies or disasters to state agencies, and for requesting state or federal assistance during and following an emergency or disaster.

Subd. 4. Activation of emergency operations centers. The division shall activate the state and regional emergency operations centers when an emergency or disaster threatens or has occurred.

Subd. 5. Assistance to political subdivisions. The division shall provide guidance, information, and training sufficient to allow local political subdivisions to request state and federal disaster assistance.

Subd. 6. Coordination of local programs. The division shall coordinate the development and maintenance of emergency operations plans and emergency management programs by the political subdivisions of this state, with the plans and programs integrated into and coordinated with the emergency operations plan and emergency management program of this state to the fullest possible extent.

Subd. 7. Hazard mitigation plan. The division shall develop and maintain a comprehensive hazard mitigation plan for this state, with the plan integrated into and coordinated with the hazard mitigation plans of the federal government to the fullest possible extent. The division shall coordinate the preparation of hazard mitigation plans by the political subdivisions, with the plans integrated into and coordinated with the hazard mitigation plan of this state to the fullest possible extent.

Subd. 8. Exercise coordination. The division shall coordinate the development and conduct of emergency preparedness drills and exercises involving multiple Minnesota state agencies.

Subd. 9. Volunteer resources coordination. The division shall provide ongoing coordination of a network of state, local, and federal government agencies and private organizations to ensure the smooth coordination of donations and volunteerism during major disasters. Duties include:

(1) hotline management, including training, staffing, information distribution, and coordination with emergency operations management;

(2) coordination between government and private relief agencies;

(3) networking with volunteer organizations;

(4) locating resources for anticipated disaster needs and making these resources available to local governments in a database;

(5) training in disaster preparation;

(6) revising existing plans based on experience with disasters and testing the plans with simulated disasters; and

(7) maintaining public information about disaster donations and volunteerism.

HIST: 1986 c 444; 1996 c 344 s 5; 1998 c 367 art 11 s 1



Section 12.11 State director; personnel.

12.11 State director; personnel.

Subdivision 1. Division created in department of public safety. A division of emergency management is established within the department of public safety under the supervision and control of the governor and a state director of emergency management. The commissioner of public safety shall appoint the state director, who shall not hold any other state office.

Subd. 2. Personnel. (a) As may be necessary to carry out the purposes of this chapter, the state director may:

(1) employ technical, clerical, and other personnel; and

(2) with the approval of the governor, make expenditures within the appropriation made for that purpose or, with the approval of the executive council, from other funds made available to the state director for purposes of emergency management.

(b) Division personnel, except the director of emergency management, must be in the classified service of the state civil service.

Subd. 3. Facilities and resources provided. The state director and other personnel of the division of emergency management must be provided with appropriate facilities and resources in the same manner as provided for personnel of other state agencies.

HIST: 1951 c 694 s 101; 1957 c 227 s 1; 1961 c 3 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1985 c 248 s 70; 1986 c 444; 1987 c 71 s 2; 1987 c 384 art 2 s 1; 1996 c 344 s 6



Section 12.12 Repealed, 1975 c 61 s 26

12.12 Repealed, 1975 c 61 s 26



Section 12.13 Nuclear power plant emergency response planning.

12.13 Nuclear power plant emergency response planning.

Subdivision 1. Plan development. The state director, in cooperation with the commissioner of health and affected political subdivisions, shall develop the state and local portions of the emergency operations plans specified in the licensing of each nuclear power plant located in Minnesota.

Subd. 2. Need assessment; program development. In addition to requirements imposed by federal law, the state director shall assess the need for protective actions required to mitigate the effect of an incident at a nuclear power plant, and carry out nuclear power plant emergency operations planning including, but not limited to:

(1) purchasing equipment for the state and political subdivisions, including public warning systems, protective devices, and communication systems, and preparing public information materials and educational programs;

(2) coordinating the development of a detailed state and local nuclear emergency operations planning information system for areas surrounding each nuclear plant;

(3) training state and local emergency response personnel;

(4) developing accident scenarios and exercises for nuclear emergency operations plans; and

(5) providing other specialized response equipment necessary.

Subd. 3. Assistance. The director shall provide necessary assistance to other state agencies and political subdivisions to improve the state's nuclear power plant emergency response capacity.

HIST: 1980 c 611 s 2; 1996 c 344 s 7



Section 12.14 Assessment for Nuclear Safety Preparedness Act.

12.14 Assessment for Nuclear Safety Preparedness Act.

A person in the business of owning or operating a nuclear power plant or dry cask storage facility located in Minnesota, shall pay quarterly assessments to cover the cost of nuclear power plant emergency response programs necessary to deal with incidents resulting from either facility. An assessment of up to one quarter of the projected annual cost must be paid to the state director on July 1 of each year. An assessment must be billed by the state director based on actual costs for each quarter of the fiscal year starting with the first quarter ending September 30. The July 1 assessment must be deducted from the final quarterly billing for the fiscal year. The assessment collected must be credited to the nuclear safety preparedness account in the special revenue fund.

HIST: 1980 c 611 s 5; 1981 c 357 s 24; 1983 c 293 s 28; 1Sp1985 c 10 s 37; 1987 c 358 s 38; 1989 c 269 s 36; 1991 c 233 s 37; 1996 c 344 s 8



Section 12.21 Governor.

12.21 Governor.

Subdivision 1. General authority. The governor (1) has general direction and control of emergency management, (2) may carry out the provisions of this chapter, and (3) during a national security emergency declared as existing under section 12.31, during the existence of an energy supply emergency as declared under section 216C.15, or during the existence of an emergency resulting from an incident at a nuclear power plant that poses a radiological or other health hazard, may assume direct operational control over all or any part of the emergency management functions within this state.

Subd. 2. Cooperation. In performing duties under this chapter, the governor may cooperate with the federal government, with other states, with Canadian provinces, and with private agencies, in all matters pertaining to the emergency management of this state and of the nation.

Subd. 3. Specific authority. In performing duties under this chapter and to effect its policy and purpose, the governor may:

(1) make, amend, and rescind the necessary orders and rules to carry out the provisions of this chapter and section 216C.15 within the limits of the authority conferred by this section, with due consideration of the plans of the federal government and without complying with sections 14.001 to 14.69, but no order or rule has the effect of law except as provided by section 12.32;

(2) ensure that a comprehensive emergency operations plan and emergency management program for this state are developed and maintained, and are integrated into and coordinated with the emergency plans of the federal government and of other states to the fullest possible extent;

(3) in accordance with the emergency operations plan and the emergency management program of this state, procure supplies and equipment, institute training programs and public information programs, and take all other preparatory steps, including the partial or full activation of emergency management organizations in advance of actual disaster to ensure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need;

(4) make studies and surveys of the industries, resources, and facilities in this state as may be necessary to ascertain the capabilities of the state for emergency management and to plan for the most efficient emergency use of those industries, resources, and facilities;

(5) on behalf of this state, enter into mutual aid arrangements or cooperative agreements with other states and with Canadian provinces, and coordinate mutual aid plans between political subdivisions of this state;

(6) delegate administrative authority vested in the governor under this chapter, except the power to make rules, and provide for the subdelegation of that authority;

(7) cooperate with the president and the heads of the armed forces, the emergency management agency of the United States and other appropriate federal officers and agencies, and with the officers and agencies of other states in matters pertaining to the emergency management of the state and nation, including the direction or control of:

(i) emergency preparedness drills and exercises;

(ii) warnings and signals for drills or actual emergencies and the mechanical devices to be used in connection with them;

(iii) shutting off water mains, gas mains, electric power connections and the suspension of all other utility services;

(iv) the conduct of persons in the state and the movement and cessation of movement of pedestrians and vehicular traffic during, prior, and subsequent to drills or actual emergencies;

(v) public meetings or gatherings; and

(vi) the evacuation, reception, and sheltering of persons;

(8) contribute to a political subdivision, within the limits of the appropriation for that purpose, not more than 25 percent of the cost of acquiring organizational equipment that meets standards established by the governor;

(9) formulate and execute, with the approval of the executive council, plans and rules for the control of traffic in order to provide for the rapid and safe movement over public highways and streets of troops, vehicles of a military nature, materials for national defense and war or for use in any war industry, for the conservation of critical materials or for emergency management purposes, and coordinate the activities of the departments or agencies of the state and its political subdivisions concerned directly or indirectly with public highways and streets, in a manner that will best effectuate those plans;

(10) alter or adjust by executive order, without complying with sections 14.01 to 14.69, the working hours, work days and work week of, and annual and sick leave provisions and payroll laws regarding all state employees in the executive branch as the governor deems necessary to minimize the impact of the disaster or emergency, conforming the alterations or adjustments to existing state laws, rules, and collective bargaining agreements to the extent practicable;

(11) authorize the commissioner of children, families, and learning to alter school schedules, curtail school activities, or order schools closed without affecting state aid to schools, as defined in section 120A.05, subdivisions 9, 11, 13, and 17, and including charter schools under section 124D.10, and elementary schools enrolling prekindergarten pupils in district programs.

Subd. 4. Plan review, availability. The governor, or state director as designee, shall ensure the conduct of an annual review by state and local officials of the state emergency operations plan specified in the licensing of each nuclear power plant. The review must include, but is not limited to such factors as changes in traffic patterns, population densities, and new construction. Opportunity for full public participation in the annual review shall be provided. Copies of a state emergency operations plan must be published, publicized, and distributed to the news media of the affected community and to the appropriate officials of affected communities and made available to the general public upon request, at no more than the cost of reproduction.

HIST: 1951 c 694 s 201; 1961 c 560 s 1; 1963 c 660 s 2; 1969 c 1129 art 1 s 14; 1975 c 204 s 67; Ex1979 c 2 s 4-6; 1980 c 611 s 3,4; 1981 c 356 s 248; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1987 c 312 art 1 s 10 subd 1; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1991 c 199 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 344 s 9; 1997 c 162 art 1 s 1; 1Sp1997 c 4 art 7 s 1; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 4



Section 12.22 Assistance, acceptance, rules.

12.22 Assistance, acceptance, rules.

Subdivision 1. Federal aid. Whenever the federal government, or an agency or officer of the federal government, offers to the state, or through the state to any political subdivision of the state, services, equipment, supplies, materials, or funds by way of gift, grant or loan, for the purposes of emergency management, the state, acting through the governor, or the political subdivision, acting with the consent of the governor and through its governing body, may accept the offer and then may authorize an officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, or funds on behalf of the state or the political subdivision and subject to the terms of the offer and the rules, if any, of the agency making the offer. However, no money or other funds may be accepted or received as a loan nor any indebtedness incurred except as provided by law.

Subd. 2. Offers of aid, political subdivisions or persons. Whenever a person offers to the state or to a political subdivision of the state, services, equipment, supplies, materials, real property, or funds by the way of gift, grant, or loan, for purposes of civil emergency management, the state, acting through the governor, or a political subdivision, acting through its governing body, may accept the offer and then may authorize an officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, real property, or funds on behalf of the state or political subdivision, and subject to the terms of the offer. However, no money or other funds may be accepted or received as a loan nor any indebtedness incurred except as provided by law. Real property so accepted must be treated as, and subject to the same immunities during time of national security emergency as, real property owned by the state.

Subd. 2a. Volunteer assistance. Individuals who volunteer to assist a local political subdivision during an emergency or disaster, who register with that subdivision, and who are under the direction and control of that subdivision, are considered an employee of that subdivision.

Subd. 3. Governor may establish rules. (a) The governor may establish rules in accordance with the law for the proper and efficient operation and administration of the emergency management program including methods relating to the establishment and maintenance of personnel standards on a merit basis for all employees of local emergency management agencies. However, the governor shall exercise no authority with respect to the selection, tenure of office, and compensation of any individual employed in accordance with those methods.

(b) The governor may, by rule, cooperate with the federal government as necessary to qualify for federal aid to carry out the provisions herein expressed. The governor may, by rule, also cooperate with other political units or subdivisions in establishing and maintaining personnel standards on a merit basis.

HIST: 1951 c 694 s 202; Ex1959 c 13 s 1; 1963 c 660 s 3; 1985 c 248 s 70; 1996 c 344 s 10



Section 12.221 Minnesota natural disaster assistance.

12.221 Minnesota natural disaster assistance.

Subdivision 1. Disaster assistance agreement. The division of emergency management may enter into an agreement with the Federal Emergency Management Agency (FEMA) for the maintenance of the Minnesota natural disaster assistance program and for administration of federal disaster assistance programs as provided for under provisions of federal law and regulation.

Subd. 2. Federal assistance for program. Under the agreement, the Federal Emergency Management Agency will provide $50,000 in federal funds annually toward the cost incurred by implementation of the natural disaster assistance program. The division of emergency management shall provide two planners and the necessary equipment and facilities for project operations.

Subd. 3. Governor's authorized representative. The state director may serve as the governor's authorized representative. As such, the state director may apply for and enter into an agreement with any federal agency to accept and administer federal financial assistance made available to the state as a result of a disaster declaration. Federal money received is appropriated to the state director, who shall report its expenditure to the chairs of the house of representatives ways and means committee and the appropriate senate finance committee.

Subd. 4. Subgrant agreements. The state director, serving as the governor's authorized representative, may enter into subgrant agreements with eligible applicants to provide federal and state financial assistance made available as a result of a disaster declaration.

Subd. 5. Requirements waived. Pursuant to any federal-state agreement entered into by the state director, serving as the governor's authorized representative, in the acceptance of federal money made available as a result of a disaster declaration, and upon the review and acceptance by the attorney general's office of the language contained in the subgrant agreement and any amendments to the agreement, the requirements of section 16C.05, subdivision 2, paragraph (a), clause (3), must be waived.

HIST: 1978 c 661 s 1; 1987 c 71 s 2; 1993 c 176 s 1; 1996 c 344 s 11; 1997 c 12 art 3 s 1; 1998 c 386 art 2 s 9



Section 12.23 Facilities, utilization.

12.23 Facilities, utilization.

In carrying out the provisions of this chapter, the governor and the governing bodies of the political subdivisions of the state shall utilize the services, equipment, supplies, and facilities of existing departments, offices, and agencies of the state and of the political subdivisions of the state to the maximum extent practicable. The officers and personnel of the departments, offices, and agencies shall cooperate with and extend services and facilities to the governor and to the emergency management organizations of the state upon request.

HIST: 1951 c 694 s 203; 1996 c 344 s 12



Section 12.24 Regional disaster offices.

12.24 Regional disaster offices.

Subdivision 1. Authorization. The state director may create and establish such number of regional disaster offices as may be necessary to provide both administrative assistance and operational support following a disaster, and with due consideration of the plans of the federal government and of other states. The director shall designate staff for each regional disaster office who shall have primary responsibility for the organization, administration, and operation of the office.

Subd. 2. Personnel training, expenses. When the state director considers it necessary to send (1) an employee of the division of emergency management or any other individual, whether or not that individual is a state employee, to a school, training or indoctrination program, or place for training or indoctrination in matter legitimately connected with emergency management, or (2) any individual, whether or not a state employee, to any place in this or another state for any purpose connected with emergency management, the state director may authorize the payment of travel expenses and reasonable subsistence for the period that the employee or other individual is required to remain at the place. These payments must be made from money appropriated to the department. Upon certification by the state director of the purpose and amount of the payment, the commissioner of finance shall draw a warrant upon the state treasurer, and the latter shall pay the amount so certified. The stipulations in this section are subject to section 43A.18.

The state director may devise and formulate a procedure for the processing and certification of travel and subsistence expenses that allows the employee or other individual to submit monthly statements of expenses incurred during the preceding month.

HIST: 1951 c 694 s 204; 1953 c 745 s 6; 1969 c 1129 art 1 s 14; 1973 c 492 s 14; 1974 c 428 s 5; 1977 c 410 s 1; 1981 c 210 s 54; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 13



Section 12.25 Local organizations.

12.25 Local organizations.

Subdivision 1. Director; responsibility. Each political subdivision shall establish a local organization for emergency management in accordance with the state emergency management program, but no town shall establish a local organization for emergency management without approval of the state director. Each local organization for emergency management must have a director appointed forthwith: in a city by the mayor, in a town by the town board, and for a public corporation organized and existing under sections 473.601 to 473.679 by its governing body. The local director is directly responsible for the organization, administration, and operation of the local organization for emergency management, subject to the direction and control of the local governing body.

Subd. 2. County director, responsibility. (a) Each county emergency management organization must have a director and one or more deputy directors. They must be appointed by the county board.

(b) A county organization for emergency management has jurisdiction throughout the county outside of a city or of a town that has a local emergency management organization.

(c) In addition to the other powers granted by this subdivision, county organizations shall:

(1) coordinate the activities of and may assist in the training of emergency management organizations of political subdivisions throughout the county;

(2) plan for the emergency operations of county government in cooperation with the county attorney, who shall give legal advice to the county organization, and with other appropriate county government officials and private sector representatives;

(3) acquire equipment necessary in connection with these activities; and

(4) expend funds provided by the county board out of general revenue funds for such purposes.

Subd. 3. Local organizations; territorial limits. Each local and county organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized and, in addition, shall conduct these functions outside of its territorial limits as may be required pursuant to sections 12.23, 12.27, and 12.32 or any other applicable law.

Subd. 4. Repealed, 1979 c 65 s 3

Subd. 5. Common organization agreements. With approval of the state director, two or more political subdivisions may enter into agreements determining the boundaries of the geographic areas of their respective emergency management responsibilities or providing for a common emergency management organization, which for the purposes of this chapter must be a local emergency management organization.

HIST: 1951 c 694 s 205; 1957 c 626 s 1; 1959 c 459 s 1; 1963 c 678 s 2; 1965 c 660 s 2,3; 1973 c 123 art 5 s 7; 1Sp1981 c 4 art 1 s 3; 1996 c 344 s 14



Section 12.26 Local governmental subdivisions, appropriations.

12.26 Local governmental subdivisions, appropriations.

Subdivision 1. Appropriation for expenses. Each political subdivision may make appropriations in the manner provided by law for making appropriations for the ordinary expenses of the political subdivision for the payment of expenses of its local organizations for emergency management, and any local contingent of the civil air patrol.

Subd. 2. Power to tax, emergency management expenditures. To provide money for the emergency management purposes authorized by this chapter, a political subdivision may levy annually upon all taxable property in the political subdivision, except as provided in subdivision 4, a tax in excess of and over and above all taxing limitations in an amount as may be necessary to pay expenditures incurred for emergency management purposes.

Subd. 3. Power to tax, organizational equipment. (a) To provide money to purchase organizational equipment that is to be paid for in part by the federal government, a political subdivision may levy a tax upon all taxable property in the political subdivision, except as provided in subdivision 4, in excess of and over and above all taxing limitations, including those provided in subdivision 2, in an amount as may be necessary to pay its share of the cost of the organizational equipment, provided that the governor has approved the purchase.

(b) Each political subdivision that has initiated the purchase of organizational equipment may:

(1) pay into the state treasury, in trust, its share of the cost of organizational equipment required by the federal government to be paid in advance;

(2) pay into the state treasury, in trust, its share of the reimbursement of the federal government by the state as part of its share of the cost of organizational equipment purchased for the political subdivision and initially wholly paid for from the federal treasury;

(3) pay the entire cost of organizational equipment from funds derived from tax levies authorized by this section, but within the limitations of subdivision 2. Organizational equipment purchased entirely from funds of a political subdivision need not be in excess of equipment provided for normal operation of a political subdivision and may be of a type and kind usable for both local and emergency management purposes.

Subd. 4. Power to tax by county. When levied by a county, the taxes authorized in subdivisions 2 and 3, respectively, must be spread wholly and exclusively upon property within the portion of the county over which the county local organization for emergency management has jurisdiction as provided in section 12.25, subdivision 1; provided, however, that a county may levy annually a tax upon all taxable property within any city or town within the county that has a local emergency management organization.

Subd. 5. Expired

Subd. 6. Minneapolis, exception. Notwithstanding the limitation contained in subdivision 2, the limitation applicable to the city of Minneapolis continues at 20 cents per capita, and no levy may be made by Hennepin county on property within the city of Minneapolis pursuant to subdivision 4.

HIST: 1951 c 694 s 206; 1955 c 737 s 1; 1961 c 364 s 1; 1969 c 700 s 1-3; 1973 c 123 art 5 s 7; 1973 c 583 s 1,2; 1994 c 505 art 3 s 1; 1996 c 344 s 15



Section 12.27 Mutual aid, arrangements.

12.27 Mutual aid, arrangements.

Subdivision 1. Authority; organizations in Minnesota. The director of each local organization for emergency management may, in collaboration with other public and private agencies within this state, develop or cause to be developed mutual aid arrangements for reciprocal emergency management aid and assistance in an emergency or disaster too great to be dealt with unassisted. These arrangements must be consistent with the local emergency operations plan and, in time of emergency, each local organization for emergency management and its members shall render assistance in accordance with the provisions of the mutual aid arrangements.

Subd. 2. Authority; organizations in other states. The state director or the director of each local organization for emergency management may, subject to the approval of the governor, enter into mutual aid arrangements with emergency management agencies or organizations in other states for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Subd. 2a. Authority; organizations in Canadian provinces. Subject to the approval of the governor, the state director may enter into mutual aid agreements with emergency management agencies or organizations in Canadian provinces for reciprocal emergency management aid and assistance in case of disaster too great to be dealt with unassisted.

Subd. 3. Local delegation of authority. (a) No later than 90 days after August 1, 1996, the governing body of a political subdivision shall designate a city administrator or manager, public safety director, police chief, fire chief, public works director, or other officer who, exercising discretion and considering the needs of the political subdivision and its inhabitants, may dispatch equipment and personnel as considered necessary if a danger of fire, hazard, casualty, or another similar occurrence exists outside the political subdivision and by its suddenness it would be impractical for the governing body itself to authorize the dispatch of equipment and personnel to combat that emergency or disaster.

(b) Action under this subdivision is an act of the political subdivision. All provisions for compensation of personnel, rental of equipment, liability insurance coverage, workers' compensation insurance, and other matters pertaining to the political subdivision, its equipment, and personnel, apply in each case as if specifically authorized and directed.

(c) The officer shall end the use of equipment and personnel when the need no longer exists or earlier at the officer's discretion if it appears to be in the best interest of the political subdivision.

Subd. 4. Providing assistance to another state. At the request of another state, the governor, exercising discretion and considering the needs of this state and its inhabitants, may dispatch state equipment and personnel as deemed necessary if there is an emergency or disaster outside of this state.

The governor shall end the use of equipment and personnel when the need no longer exists or earlier at the governor's discretion if it appears to be in the best interest of the state.

HIST: 1951 c 694 s 207; 1988 c 422 s 1; 1996 c 344 s 16



Section 12.28 Orders, rules; enforcement.

12.28 Orders, rules; enforcement.

Every organization for emergency management established pursuant to this chapter and its officers shall execute and enforce orders and rules as may be made by the governor under authority of this chapter or section 216C.15. Each organization must have available for inspection at its office all orders and rules made by the governor, or under the governor's authority.

HIST: 1951 c 694 s 208; Ex1979 c 2 s 7; 1981 c 356 s 248; 1985 c 248 s 70; 1986 c 444; 1987 c 312 art 1 s 10 subd 1; 1996 c 344 s 17



Section 12.29 Local emergencies.

12.29 Local emergencies.

Subdivision 1. Authority to declare emergency. A local emergency may be declared only by the mayor of a municipality or the chair of a county board of commissioners or their legal successors. It may not be continued for a period in excess of three days except by or with the consent of the governing body of the political subdivision. Any order or proclamation declaring, continuing, or terminating a local emergency must be given prompt and general publicity and filed promptly by the chief of the local recordkeeping agency of the political subdivision.

Subd. 2. Effect of declaration of emergency. A declaration of a local emergency invokes necessary portions of the response and recovery aspects of applicable local or interjurisdictional disaster plans, and may authorize aid and assistance under those plans.

Subd. 3. Interjurisdictional agencies. No interjurisdictional agency or official may declare a local emergency unless expressly authorized by the agreement under which the agency functions. However, an interjurisdictional disaster agency shall provide aid and services in accordance with the agreement under which it functions.

HIST: 1976 c 266 s 2; 1986 c 444; 1996 c 344 s 18



Section 12.301 Community disaster loans.

12.301 Community disaster loans.

Whenever, at the request of the governor, the president has declared a major disaster to exist in this state, the governor is authorized to take the following actions:

(a) Upon the governor's determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, the governor may apply to the federal government, on behalf of the political subdivision, for a loan, and receive and disburse the proceeds of the approved loan to the applicant political subdivision.

(b) The governor may determine the amount needed by an applicant political subdivision to restore or resume its governmental functions, and certify that amount to the federal government. No application amount may exceed 25 percent of the annual operating budget of the applicant for the fiscal year in which the major disaster occurs.

(c) The governor may recommend to the federal government, based upon the governor's review, the cancellation of all or any part of repayment when, in the first three full fiscal year period following the major disaster, the revenues of the political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character.

HIST: 1976 c 266 s 3; 1986 c 444; 1996 c 344 s 19



Section 12.31 National security or peacetime emergency; declaration.

12.31 National security or peacetime emergency; declaration.

Subdivision 1. Declaration of national security emergency. When information from the President of the United States, the Federal Emergency Management Agency, the Department of Defense, or the National Warning System indicates the imminence of a national security emergency within the United States, which means the several states, the District of Columbia, and the Commonwealth of Puerto Rico, or the occurrence within the state of Minnesota of a major disaster from enemy sabotage or other hostile action, the governor may, by proclamation, declare that a national security emergency exists in all or any part of the state. If the legislature is then in regular session or, if it is not, if the governor concurrently with the proclamation declaring the emergency issues a call convening immediately both houses of the legislature, the governor may exercise for a period not to exceed 30 days the powers and duties conferred and imposed by sections 12.31 to 12.37. The lapse of these emergency powers does not, as regards any act occurring or committed within the 30-day period, deprive any person, political subdivision, municipal corporation, or body politic of any right to compensation or reimbursement that it may have under this chapter.

Subd. 2. Declaration of peacetime emergency. The governor may declare a peacetime emergency. A peacetime declaration of emergency may be declared only when an act of nature, a technological failure or malfunction, a terrorist incident, an industrial accident, a hazardous materials accident, or a civil disturbance endangers life and property and local government resources are inadequate to handle the situation. It must not be continued for more than five days unless extended by resolution of the executive council up to 30 days. An order, or proclamation declaring, continuing, or terminating an emergency must be given prompt and general publicity and filed with the secretary of state.

Subd. 3. Effect of declaration of peacetime emergency. A declaration of a peacetime emergency invokes the necessary portions of the state emergency operations plan developed pursuant to section 12.21, subdivision 3, relating to response and recovery aspects and may authorize aid and assistance under the plan.

HIST: 1951 c 694 s 301; 1959 c 34 s 1; 1961 c 561 s 5; 1979 c 65 s 2; 1986 c 444; 1996 c 344 s 20; 1999 c 250 art 2 s 1; 2001 c 7 s 3



Section 12.32 Governor's orders and rules, effect.

12.32 Governor's orders and rules, effect.

Orders and rules promulgated by the governor under authority of section 12.21, subdivision 3, clause (1), when approved by the executive council and filed in the office of the secretary of state, have, during a national security or energy supply emergency, the full force and effect of law. Rules and ordinances of any agency or political subdivision of the state inconsistent with the provisions of this chapter or with any order or rule having the force and effect of law issued under the authority of this chapter, is suspended during the period of time and to the extent that the emergency exists.

HIST: 1951 c 694 s 302; Ex1979 c 2 s 8; 1985 c 248 s 70; 1996 c 344 s 21



Section 12.33 Assistance between political subdivisions.

12.33 Assistance between political subdivisions.

Subdivision 1. Authority. When the public interest requires it because of an imminent emergency, the governor may authorize and direct the police, firefighting, health, or other force of a political subdivision, called the sending political subdivision, to go to the assistance of another political subdivision, called the receiving political subdivision, and to take and use the personnel, equipment, and supplies of the sending political subdivision as the governor may direct.

Subd. 2. Effect. While engaged in the activities described in subdivision 1, the officers and members of those forces have the same powers, duties, rights, privileges, and immunities as if they were performing like service in the sending political subdivision and are considered to be acting within the scope of and in the course of their regular employment, as employees of the sending political subdivision.

Subd. 3. Reimbursement by local government receiving assistance. The receiving political subdivision shall reimburse the sending political subdivision for the supplies used and the compensation paid to the officers and members of the forces furnished, during such time as the rendition of aid prevents them from performing their duties in the sending political subdivision, for the actual traveling and maintenance expenses of the officers and members while so engaged. A claim for loss, damage, or expense in using equipment or supplies or for additional expenses incurred in operating or maintaining them must not be allowed unless within 90 days after the loss, damage, or expense is sustained or incurred an itemized notice of it, verified by an officer or employee of the municipality having knowledge of the facts, is filed with the clerk of the receiving political subdivision.

Subd. 4. Reimbursement by state. It is the policy of the state to reimburse the sending political subdivision for loss or damage to equipment used outside of the corporate limits of the sending political subdivision and to reimburse the sending political subdivision for additional expenses incurred in operating and maintaining the equipment outside of its corporate limits. A claim for loss, damage, or expense in using equipment or for additional expenses incurred in operating or maintaining the equipment must not be allowed unless within 90 days after it is sustained or incurred an itemized notice of the claim, verified by an officer or employee of the sending political subdivision having knowledge of the facts, is filed with the state director.

HIST: 1951 c 694 s 303; 1986 c 444; 1996 c 344 s 22; 1999 c 86 art 1 s 5



Section 12.331 Local assistance between political subdivisions.

12.331 Local assistance between political subdivisions.

Subdivision 1. Authority between political subdivisions. When the public interest requires it because of an emergency, a political subdivision may request the assistance of another political subdivision. Upon receiving such a request, a political subdivision, called the "sending political subdivision," may go to the assistance of the requesting political subdivision, called the "receiving political subdivision." The receiving political subdivision may accept and use the personnel, equipment, and supplies of the sending political subdivision as agreed upon by both political subdivisions.

Subd. 2. Effect. Unless there is a written agreement between the political subdivisions establishing the rules for conducting these activities, the provisions of paragraphs (a) to (d) shall apply while the political subdivisions are engaged in the activities described in subdivision 1.

(a) For the purposes of worker's compensation insurance, the employees, officers, and members of the sending political subdivision have the same powers, duties, rights, privileges, and immunities as if they were performing similar services in the sending political subdivision and are considered to be acting within the scope of and in the course of their regular employment, as employees of the sending political subdivision.

(b) For the purposes of chapter 466, the employees and officers of the sending political subdivision are deemed to be employees, as defined in section 466.01, subdivision 6, of the receiving political subdivision.

(c) The sending political subdivision shall be responsible for any damages to its equipment.

(d) The receiving political subdivision shall reimburse the sending political subdivision for the supplies used and the compensation paid to the officers and members of the forces furnished, during the time when the rendition of aid prevents them from performing their duties in the sending political subdivision, and for the actual travel and maintenance expenses of the officers and members while so engaged. A claim for loss, damage, or expense in using equipment or supplies or for additional expenses incurred in operating or maintaining them must not be allowed unless within 90 days after the loss, damage, or expense is sustained or incurred, an itemized notice of it, verified by an officer or employee of the municipality having knowledge of the facts, is filed with the clerk of the receiving political subdivision.

Subd. 3. Retroactive effect. Notwithstanding other laws this section is effective retroactive to March 29, 1998.

HIST: 1998 c 383 s 19



Section 12.34 Persons required to assist.

12.34 Persons required to assist.

Subdivision 1. Emergency powers. When necessary to save life, property, or the environment during a national security emergency, the governor, the state director, or a member of a class of members of a state or local emergency management organization designated by the governor, may (1) require any person, except members of the federal or state military forces and officers of the state or a political subdivision, to perform services for emergency management purposes as directed by any of the persons described above, and (2) commandeer, during a national security emergency, any motor vehicle, tools, appliances, or other personal property.

Subd. 2. Compensation. The owner of commandeered property must be promptly paid just compensation for its use and all damages done to the property while so used for emergency management purposes. The governor or the governing body of the political subdivision concerned, respectively, according to the use of the property, shall make a formal order determining the amount of compensation. The owner may appeal to the district court of the county in which the property was commandeered if, within 30 days from the date of the order, the owner serves upon the governor or the political subdivision concerned and files with the court administrator of the district court a written notice of appeal setting forth the order appealed from and, in detail, the amount claimed as compensation. Upon appeal, the issue is the amount of damages to which the appellant is entitled. It may be noticed for trial as in the case of a civil action and the court may require other parties to be joined and to plead when necessary to a proper determination of the questions involved. The cause must be tried without a jury de novo and the court shall determine the damages and the person or persons entitled to them. Except as herein otherwise provided, the trial must be conducted and the cause disposed of according to the rules applicable to civil actions in the district court. The court in its discretion may award to the prevailing party the costs and disbursements of the appeal.

Subd. 3. Penalty. An able-bodied person required to perform services for emergency management who refuses, neglects, or otherwise fails to perform the services required under subdivision 1 is guilty of a misdemeanor and must be punished by imprisonment in the county jail for not less than ten days or more than 90 days.

HIST: 1951 c 694 s 304; 1963 c 660 s 4; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1996 c 344 s 23



Section 12.35 Activating emergency response personnel.

12.35 Activating emergency response personnel.

Subdivision 1. Repealed by amendment, 1996 c 344 s 24

Subd. 2. Personnel rights, duties, privileges. Emergency response personnel, while activated by the state, are considered state employees and have the powers, duties, rights, privileges, and immunities provided by law for the employees of this state.

Subd. 3. Local government reimbursement; emergency response. The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of employees of the political subdivision while they are activated by the state director as emergency response personnel. Reimbursement must also be provided for all payments for death, disability, or injury in the course of duty, and for all losses of or damage to supplies and equipment of the political subdivision resulting from the operations of the emergency response personnel.

Subd. 3a. Local government reimbursement; training. The state shall also reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of employees of the political subdivision while they are activated by the state director in order to participate in specifically authorized training and exercises.

Subd. 4. Reimbursement of other state. When emergency management personnel of another state render aid in Minnesota pursuant to the orders of the governor of its home state, and upon the request of the governor of Minnesota, this state shall reimburse the other state for (1) the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of the personnel of the other state while rendering aid as emergency management personnel, (2) all payments for death, disability, or injury of those personnel incurred in the course of rendering that aid, and (3) all losses of or damage to supplies and equipment of the other state, or a governmental subdivision of the other state, resulting from the rendering of aid; provided, that the laws of the other state contain provisions substantially similar to this section.

Subd. 5. Repealed by amendment, 1996 c 344 s 24

HIST: 1951 c 694 s 305; 1996 c 344 s 24



Section 12.36 Governor may contract.

12.36 Governor may contract.

(a) The governor, during an emergency or disaster and notwithstanding any other law, may:

(1) enter into contracts and incur obligations necessary to combat the disaster by protecting the health and safety of persons and the safety of property and by providing emergency assistance to the victims of the disaster; and

(2) exercise the powers vested by this subdivision in the light of the exigencies of the disaster without compliance with time-consuming procedures and formalities prescribed by law pertaining to:

(i) the performance of public work;

(ii) entering into contract;

(iii) incurring of obligations;

(iv) employment of temporary workers;

(v) rental of equipment;

(vi) purchase of supplies and materials, for example, but not limited to, publication of calls for bids;

(vii) provisions of the Civil Service Act and rules;

(viii) provisions relating to low bids; and

(ix) requirements for the budgeting and allotment of funds.

(b) All contracts must be in writing, executed on behalf of the state by the governor or a person delegated by the governor in writing so to do, and must be promptly filed with the commissioner of finance, who shall forthwith encumber funds appropriated for the purposes of the contract for the full contract liability and certify thereon that the encumbrance has been made.

HIST: 1951 c 694 s 306; 1973 c 492 s 14; 1986 c 444; 1996 c 344 s 25



Section 12.37 Political subdivisions, authority to enter into contracts.

12.37 Political subdivisions, authority to enter into contracts.

During an emergency or disaster, each political subdivision, notwithstanding any statutory or charter provision to the contrary, and through its governing body acting within or without the corporate limits of the political subdivision, may:

(1) enter into contracts and incur obligations necessary to combat the disaster by protecting the health and safety of persons and property and by providing emergency assistance to the victims of the disaster; and

(2) exercise the powers vested by this subdivision in the light of the exigencies of the disaster without compliance with time-consuming procedures and formalities prescribed by law pertaining to:

(i) the performance of public work;

(ii) entering into contracts;

(iii) incurring of obligations;

(iv) employment of temporary workers;

(v) rental of equipment;

(vi) purchase of supplies and materials;

(vii) limitations upon tax levies; and

(viii) the appropriation and expenditure of public funds, for example, but not limited to, publication of ordinances and resolutions, publication of calls for bids, provisions of civil service laws and rules, provisions relating to low bids, and requirements for budgets.

The failure or malfunction of public infrastructure or systems critical to the delivery of municipal services due to year 2000 problems with computers and electronically controlled devices shall constitute an emergency for the purposes of this section.

HIST: 1951 c 694 s 307; 1957 c 171 s 1; 1996 c 344 s 26; 1999 c 250 art 2 s 2



Section 12.38 State agencies; temporary waiver of fees.

12.38 State agencies; temporary waiver of fees.

Notwithstanding any law to the contrary, a state agency as defined in section 16B.01, subdivision 2, with the approval of the governor, may waive fees that would otherwise be charged for agency services. The waiver of fees must be confined to geographic areas within a presidentially declared disaster area, and to the minimum periods of time necessary to deal with the emergency situation. The requirements of section 14.05, subdivision 4, do not apply to a waiver made under this section. The agency must promptly report the reasons for and the impact of any suspended fees to the chairs of the legislative committees that oversee the policy and budgetary affairs of the agency.

HIST: 1Sp2001 c 5 art 20 s 1



Section 12.41 Repealed, 1963 c 798 s 16

12.41 Repealed, 1963 c 798 s 16



Section 12.42 Out-of-state license holders; powers, duties.

12.42 Out-of-state license holders; powers, duties.

During an emergency or disaster, a person who holds a license, certificate, or other permit issued by a state of the United States, evidencing the meeting of qualifications for professional, mechanical, or other skills, may render aid involving those skills in this state. The license, certificate, or other permit of the person, while rendering aid, has the same force and effect as if issued in this state.

HIST: 1951 c 694 s 402; 1996 c 344 s 27



Section 12.43 Subversives; hiring, using; oaths.

12.43 Subversives; hiring, using; oaths.

No person may be employed or associated in any capacity in an emergency management organization established under this chapter who advocates or has advocated a change by force or violence in the constitutional form of the Government of the United States or in this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for emergency management shall, before entering upon any duties, take an oath, in writing, before a person authorized to administer oaths in this state, which must be substantially as follows:

"I, .........., do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of ..... against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the Government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of emergency management organization), I will not advocate nor become a member of any political party or organization that advocates the overthrow of the Government of the United States, or of this state, by force or violence."

HIST: 1951 c 694 s 403; 1953 c 745 s 1; 1969 c 1129 art 1 s 14; 1974 c 428 s 5; 1986 c 444; 1987 c 71 s 2; 1996 c 344 s 28



Section 12.44 Political activities.

12.44 Political activities.

No organization for emergency management established under the authority of this chapter shall participate in any form of political activity, nor be employed directly or indirectly for political purposes, nor be employed in a legitimate labor dispute.

HIST: 1951 c 694 s 404; 1996 c 344 s 29



Section 12.45 Violations, penalties.

12.45 Violations, penalties.

Unless a different penalty or punishment is specifically prescribed, a person who willfully violates a provision of this chapter or a rule or order having the force and effect of law issued under authority of this chapter is guilty of a misdemeanor and upon conviction must be punished by a fine not to exceed $700, or by imprisonment for not more than 90 days.

HIST: 1951 c 694 s 405; 1985 c 248 s 70; 1996 c 344 s 30



Section 12.46 Limitation of powers.

12.46 Limitation of powers.

Nothing in this chapter authorizes the governor or the director:

(1) by subpoena or otherwise to require any person to appear before any person or to produce any records for inspection by any person, or to examine any person under oath; and

(2) to remove summarily from office any person, other than a person appointed under this chapter, except as now provided by law or as herein specifically authorized.

HIST: 1951 c 694 s 406; 1986 c 444; 1996 c 344 s 31



Section 12.51 Expired

12.51 Expired



Section 12.52 Expired

12.52 Expired



Section 12.53 Expired

12.53 Expired



Section 12.56 Repealed, 1978 c 762 s 9

12.56 Repealed, 1978 c 762 s 9



Section 12.57 Repealed, 1978 c 762 s 9

12.57 Repealed, 1978 c 762 s 9









Chapters 13 - 13C Data Practices

Chapter 13 Government Data Practices

Section 13.01 Government data.

13.01 Government data.

Subdivision 1. Applicability. All state agencies, political subdivisions and statewide systems shall be governed by this chapter.

Subd. 2. Citation. This chapter may be cited as the "Minnesota Government Data Practices Act."

Subd. 3. Scope. This chapter regulates the collection, creation, storage, maintenance, dissemination, and access to government data in state agencies, statewide systems, and political subdivisions. It establishes a presumption that government data are public and are accessible by the public for both inspection and copying unless there is federal law, a state statute, or a temporary classification of data that provides that certain data are not public.

Subd. 4. Headnotes. The headnotes printed in boldface type before paragraphs in this chapter are mere catchwords to indicate the content of a paragraph and are not part of the statute.

Subd. 5. Provisions coded in other chapters. (a) The sections referenced in this chapter that are codified outside this chapter classify government data as other than public, place restrictions on access to government data, or involve data sharing.

(b) Those sections are governed by the definitions and general provisions in sections 13.01 to 13.07 and the remedies and penalties provided in sections 13.08 and 13.09, except:

(1) for records of the judiciary, as provided in section 13.90; or

(2) as specifically provided otherwise by law.

HIST: 1979 c 328 s 1; 1981 c 311 s 1,39; 1Sp1981 c 4 art 1 s 4,5; 1982 c 545 s 24; 1991 c 319 s 1; 1999 c 227 s 22; 2000 c 468 s 1,2



Section 13.02 Collection, security, and dissemination of records; definitions.

13.02 Collection, security, and dissemination of records; definitions.

Subdivision 1. Applicability. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of administration.

Subd. 3. Confidential data on individuals. "Confidential data on individuals" means data which is made not public by statute or federal law applicable to the data and is inaccessible to the individual subject of that data.

Subd. 3a. Criminal justice agencies. "Criminal justice agencies" means all state and local prosecution authorities, all state and local law enforcement agencies, the sentencing guidelines commission, the bureau of criminal apprehension, the department of corrections, and all probation officers who are not part of the judiciary.

Subd. 4. Data not on individuals. "Data not on individuals" means all government data which is not data on individuals.

Subd. 5. Data on individuals. "Data on individuals" means all government data in which any individual is or can be identified as the subject of that data, unless the appearance of the name or other identifying data can be clearly demonstrated to be only incidental to the data and the data are not accessed by the name or other identifying data of any individual.

Subd. 6. Designee. "Designee" means any person designated by a responsible authority to be in charge of individual files or systems containing government data and to receive and comply with requests for government data.

Subd. 7. Government data. "Government data" means all data collected, created, received, maintained or disseminated by any state agency, political subdivision, or statewide system regardless of its physical form, storage media or conditions of use.

Subd. 7a. Government entity. "Government entity" means a state agency, statewide system, or political subdivision.

Subd. 8. Individual. "Individual" means a natural person. In the case of a minor or an individual adjudged mentally incompetent, "individual" includes a parent or guardian or an individual acting as a parent or guardian in the absence of a parent or guardian, except that the responsible authority shall withhold data from parents or guardians, or individuals acting as parents or guardians in the absence of parents or guardians, upon request by the minor if the responsible authority determines that withholding the data would be in the best interest of the minor.

Subd. 8a. Not public data. "Not public data" means any government data which is classified by statute, federal law, or temporary classification as confidential, private, nonpublic, or protected nonpublic.

Subd. 9. Nonpublic data. "Nonpublic data" means data not on individuals that is made by statute or federal law applicable to the data: (a) not accessible to the public; and (b) accessible to the subject, if any, of the data.

Subd. 10. Person. "Person" means any individual, partnership, corporation, association, business trust, or a legal representative of an organization.

Subd. 11. Political subdivision. "Political subdivision" means any county, statutory or home rule charter city, school district, special district, any town exercising powers under chapter 368 and located in the metropolitan area, as defined in section 473.121, subdivision 2, and any board, commission, district or authority created pursuant to law, local ordinance or charter provision. It includes any nonprofit corporation which is a community action agency organized pursuant to the Economic Opportunity Act of 1964 (Public Law Number 88-452) as amended, to qualify for public funds, or any nonprofit social service agency which performs services under contract to any political subdivision, statewide system or state agency, to the extent that the nonprofit social service agency or nonprofit corporation collects, stores, disseminates, and uses data on individuals because of a contractual relationship with state agencies, political subdivisions or statewide systems.

Subd. 12. Private data on individuals. "Private data on individuals" means data which is made by statute or federal law applicable to the data: (a) not public; and (b) accessible to the individual subject of that data.

Subd. 13. Protected nonpublic data. "Protected nonpublic data" means data not on individuals which is made by statute or federal law applicable to the data (a) not public and (b) not accessible to the subject of the data.

Subd. 14. Public data not on individuals. "Public data not on individuals" means data which is accessible to the public pursuant to section 13.03.

Subd. 15. Public data on individuals. "Public data on individuals" means data which is accessible to the public in accordance with the provisions of section 13.03.

Subd. 16. Responsible authority. "Responsible authority" in a state agency or statewide system means the state official designated by law or by the commissioner as the individual responsible for the collection, use and dissemination of any set of data on individuals, government data, or summary data. "Responsible authority" in any political subdivision means the individual designated by the governing body of that political subdivision as the individual responsible for the collection, use, and dissemination of any set of data on individuals, government data, or summary data, unless otherwise provided by state law.

Subd. 17. State agency. "State agency" means the state, the University of Minnesota, and any office, officer, department, division, bureau, board, commission, authority, district or agency of the state.

Subd. 18. Statewide system. "Statewide system" includes any record keeping system in which government data is collected, stored, disseminated and used by means of a system common to one or more state agencies or more than one of its political subdivisions or any combination of state agencies and political subdivisions.

Subd. 19. Summary data. "Summary data" means statistical records and reports derived from data on individuals but in which individuals are not identified and from which neither their identities nor any other characteristic that could uniquely identify an individual is ascertainable.

HIST: 1974 c 479 s 1; 1975 c 401 s 1; 1976 c 239 s 2; 1976 c 283 s 1-5; 1977 c 375 s 1-5; 1978 c 790 s 1; 1979 c 328 s 2-6; 1980 c 603 s 1-6; 1980 c 618 s 25; 1981 c 311 s 2-6,39; 1982 c 545 s 1,24; 1984 c 436 s 1; 1989 c 351 s 2; 1996 c 440 art 1 s 1; 1999 c 227 s 22; 2000 c 468 s 3; 2001 c 202 s 1



Section 13.03 Access to government data.

13.03 Access to government data.

Subdivision 1. Public data. All government data collected, created, received, maintained or disseminated by a state agency, political subdivision, or statewide system shall be public unless classified by statute, or temporary classification pursuant to section 13.06, or federal law, as nonpublic or protected nonpublic, or with respect to data on individuals, as private or confidential. The responsible authority in every state agency, political subdivision and statewide system shall keep records containing government data in such an arrangement and condition as to make them easily accessible for convenient use. Photographic, photostatic, microphotographic, or microfilmed records shall be considered as accessible for convenient use regardless of the size of such records.

Subd. 2. Procedures. (a) The responsible authority in every state agency, political subdivision, and statewide system shall establish procedures, consistent with this chapter, to insure that requests for government data are received and complied with in an appropriate and prompt manner.

(b) The responsible authority shall prepare public access procedures in written form and update them no later than August 1 of each year as necessary to reflect any changes in personnel or circumstances that might affect public access to government data. The responsible authority shall make copies of the written public access procedures easily available to the public by distributing free copies of the procedures to the public or by posting a copy of the procedures in a conspicuous place within the government entity that is easily accessible to the public.

(c) Full convenience and comprehensive accessibility shall be allowed to researchers including historians, genealogists and other scholars to carry out extensive research and complete copying of all records containing government data except as otherwise expressly provided by law.

A responsible authority may designate one or more designees.

Subd. 3. Request for access to data. (a) Upon request to a responsible authority or designee, a person shall be permitted to inspect and copy public government data at reasonable times and places, and, upon request, shall be informed of the data's meaning. If a person requests access for the purpose of inspection, the responsible authority may not assess a charge or require the requesting person to pay a fee to inspect data.

(b) For purposes of this section, "inspection" includes, but is not limited to, the visual inspection of paper and similar types of government data. Inspection does not include printing copies by the government entity, unless printing a copy is the only method to provide for inspection of the data. In the case of data stored in electronic form and made available in electronic form on a remote access basis to the public by the government entity, inspection includes remote access to the data by the public and the ability to print copies of or download the data on the public's own computer equipment. Nothing in this section prohibits a government entity from charging a reasonable fee for remote access to data under a specific statutory grant of authority. A government entity may charge a fee for remote access to data where either the data or the access is enhanced at the request of the person seeking access.

(c) The responsible authority or designee shall provide copies of public data upon request. If a person requests copies or electronic transmittal of the data to the person, the responsible authority may require the requesting person to pay the actual costs of searching for and retrieving government data, including the cost of employee time, and for making, certifying, compiling, and electronically transmitting the copies of the data or the data, but may not charge for separating public from not public data. If the responsible authority or designee is not able to provide copies at the time a request is made, copies shall be supplied as soon as reasonably possible.

(d) When a request under this subdivision involves any person's receipt of copies of public government data that has commercial value and is a substantial and discrete portion of or an entire formula, pattern, compilation, program, device, method, technique, process, database, or system developed with a significant expenditure of public funds by the agency, the responsible authority may charge a reasonable fee for the information in addition to the costs of making, certifying, and compiling the copies. Any fee charged must be clearly demonstrated by the agency to relate to the actual development costs of the information. The responsible authority, upon the request of any person, shall provide sufficient documentation to explain and justify the fee being charged.

(e) The responsible authority of a state agency, statewide system, or political subdivision that maintains public government data in a computer storage medium shall provide to any person making a request under this section a copy of any public data contained in that medium, in electronic form, if the government entity can reasonably make the copy or have a copy made. This does not require a government entity to provide the data in an electronic format or program that is different from the format or program in which the data are maintained by the government entity. The entity may require the requesting person to pay the actual cost of providing the copy.

(f) If the responsible authority or designee determines that the requested data is classified so as to deny the requesting person access, the responsible authority or designee shall inform the requesting person of the determination either orally at the time of the request, or in writing as soon after that time as possible, and shall cite the specific statutory section, temporary classification, or specific provision of federal law on which the determination is based. Upon the request of any person denied access to data, the responsible authority or designee shall certify in writing that the request has been denied and cite the specific statutory section, temporary classification, or specific provision of federal law upon which the denial was based.

Subd. 4. Change in classification of data; effect of dissemination among agencies. (a) The classification of data in the possession of an agency shall change if it is required to do so to comply with either judicial or administrative rules pertaining to the conduct of legal actions or with a specific statute applicable to the data in the possession of the disseminating or receiving agency.

(b) If data on individuals is classified as both private and confidential by this chapter, or any other statute or federal law, the data is private.

(c) To the extent that government data is disseminated to state agencies, political subdivisions, or statewide systems by another state agency, political subdivision, or statewide system, the data disseminated shall have the same classification in the hands of the agency receiving it as it had in the hands of the entity providing it.

(d) If a state agency, statewide system, or political subdivision disseminates data to another state agency, statewide system, or political subdivision, a classification provided for by law in the hands of the entity receiving the data does not affect the classification of the data in the hands of the entity that disseminates the data.

Subd. 5. Copyright or patent of government data. A state agency, statewide system, or political subdivision may enforce a copyright or acquire a patent for a computer software program or components of a program created by that government agency without statutory authority. In the event that a government agency acquires a patent to a computer software program or component of a program, the data shall be treated as trade secret information pursuant to section 13.37.

Subd. 6. Discoverability of not public data. If a state agency, political subdivision, or statewide system opposes discovery of government data or release of data pursuant to court order on the grounds that the data are classified as not public, the party that seeks access to the data may bring before the appropriate presiding judicial officer, arbitrator, or administrative law judge an action to compel discovery or an action in the nature of an action to compel discovery.

The presiding officer shall first decide whether the data are discoverable or releasable pursuant to the rules of evidence and of criminal, civil, or administrative procedure appropriate to the action.

If the data are discoverable the presiding officer shall decide whether the benefit to the party seeking access to the data outweighs any harm to the confidentiality interests of the agency maintaining the data, or of any person who has provided the data or who is the subject of the data, or to the privacy interest of an individual identified in the data. In making the decision, the presiding officer shall consider whether notice to the subject of the data is warranted and, if warranted, what type of notice must be given. The presiding officer may fashion and issue any protective orders necessary to assure proper handling of the data by the parties. If the data are a videotape of a child victim or alleged victim alleging, explaining, denying, or describing an act of physical or sexual abuse, the presiding officer shall consider the provisions of section 611A.90, subdivision 2, paragraph (b).

Subd. 7. Data transferred to archives. When government data that is classified as not public by this chapter or any other statute, including private data on decedents and confidential data on decedents, is physically transferred to the state archives, the data shall no longer be classified as not public and access to and use of the data shall be governed by section 138.17.

Subd. 8. Change to classification of data not on individuals. Except for security information, nonpublic and protected nonpublic data shall become public either ten years after the creation of the data by the government agency or ten years after the data was received or collected by any governmental agency unless the responsible authority for the originating or custodial agency for the data reasonably determines that, if the data were made available to the public or to the data subject, the harm to the public or to a data subject would outweigh the benefit to the public or to the data subject. If the responsible authority denies access to the data, the person denied access may challenge the denial by bringing an action in district court seeking release of the data. The action shall be brought in the district court located in the county where the data are being maintained, or, in the case of data maintained by a state agency, in any county. The data in dispute shall be examined by the court in camera. In deciding whether or not to release the data, the court shall consider the benefits and harms in the same manner as set forth above. The court shall make a written statement of findings in support of its decision.

Subd. 9. Effect of changes in classification of data. Unless otherwise expressly provided by a particular statute, the classification of data is determined by the law applicable to the data at the time a request for access to the data is made, regardless of the data's classification at the time it was collected, created, or received.

Subd. 10. Costs for providing copies of data. Money collected by a responsible authority in a state agency for the actual cost to the agency of providing copies or electronic transmittal of government data is appropriated to the agency and added to the appropriations from which the costs were paid.

Subd. 11. Treatment of data classified as not public; public meetings. Not public data may be discussed at a meeting open to the public to the extent provided in section 13D.05.

HIST: 1979 c 328 s 7; 1980 c 603 s 7; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 6; 1982 c 545 s 2,24; 1984 c 436 s 2-4; 1985 c 298 s 1-4; 1987 c 351 s 1; 1990 c 573 s 1; 1991 c 319 s 2; 1991 c 345 art 1 s 44; 1992 c 569 s 1,2; 1994 c 618 art 1 s 1,2; 1995 c 259 art 4 s 1; 1996 c 440 art 1 s 2; 1999 c 227 s 1,22; 1999 c 250 art 1 s 41; 2000 468 s 4,5



Section 13.04 Rights of subjects of data.

13.04 Rights of subjects of data.

Subdivision 1. Type of data. The rights of individuals on whom the data is stored or to be stored shall be as set forth in this section.

Subd. 2. Information required to be given individual. An individual asked to supply private or confidential data concerning the individual shall be informed of: (a) the purpose and intended use of the requested data within the collecting state agency, political subdivision, or statewide system; (b) whether the individual may refuse or is legally required to supply the requested data; (c) any known consequence arising from supplying or refusing to supply private or confidential data; and (d) the identity of other persons or entities authorized by state or federal law to receive the data. This requirement shall not apply when an individual is asked to supply investigative data, pursuant to section 13.82, subdivision 5, to a law enforcement officer.

Subd. 3. Access to data by individual. Upon request to a responsible authority, an individual shall be informed whether the individual is the subject of stored data on individuals, and whether it is classified as public, private or confidential. Upon further request, an individual who is the subject of stored private or public data on individuals shall be shown the data without any charge and, if desired, shall be informed of the content and meaning of that data. After an individual has been shown the private data and informed of its meaning, the data need not be disclosed to that individual for six months thereafter unless a dispute or action pursuant to this section is pending or additional data on the individual has been collected or created. The responsible authority shall provide copies of the private or public data upon request by the individual subject of the data. The responsible authority may require the requesting person to pay the actual costs of making, certifying, and compiling the copies.

The responsible authority shall comply immediately, if possible, with any request made pursuant to this subdivision, or within ten days of the date of the request, excluding Saturdays, Sundays and legal holidays, if immediate compliance is not possible.

Subd. 4. Procedure when data is not accurate or complete. (a) An individual subject of the data may contest the accuracy or completeness of public or private data. To exercise this right, an individual shall notify in writing the responsible authority describing the nature of the disagreement. The responsible authority shall within 30 days either: (1) correct the data found to be inaccurate or incomplete and attempt to notify past recipients of inaccurate or incomplete data, including recipients named by the individual; or (2) notify the individual that the authority believes the data to be correct. Data in dispute shall be disclosed only if the individual's statement of disagreement is included with the disclosed data.

The determination of the responsible authority may be appealed pursuant to the provisions of the Administrative Procedure Act relating to contested cases. Upon receipt of an appeal by an individual, the commissioner shall, before issuing the order and notice of a contested case hearing required by chapter 14, try to resolve the dispute through education, conference, conciliation, or persuasion. If the parties consent, the commissioner may refer the matter to mediation. Following these efforts, the commissioner shall dismiss the appeal or issue the order and notice of hearing.

(b) Data on individuals that have been successfully challenged by an individual must be completed, corrected, or destroyed by a state agency, political subdivision, or statewide system without regard to the requirements of section 138.17.

After completing, correcting, or destroying successfully challenged data, a state agency, political subdivision, or statewide system may retain a copy of the commissioner of administration's order issued under chapter 14 or, if no order were issued, a summary of the dispute between the parties that does not contain any particulars of the successfully challenged data.

Subd. 5. Education records; child with a disability. Nothing in this chapter shall be construed as limiting the frequency of inspection of the educational records of a child with a disability by the child's parent or guardian or by the child upon the child reaching the age of majority. An agency or institution may not charge a fee to search for or to retrieve the educational records. An agency or institution that receives a request for copies of the educational records of a child with a disability may charge a fee that reflects the costs of reproducing the records except when to do so would impair the ability of the child's parent or guardian, or the child who has reached the age of majority, to exercise their right to inspect and review those records.

HIST: 1974 c 479 s 4; 1975 c 401 s 4; 1977 c 375 s 7; 1980 c 603 s 12; 1981 c 311 s 9,39; 1982 c 545 s 4,24; 1984 c 436 s 5; 1Sp1985 c 14 art 1 s 3; 1986 c 444; 1987 c 351 s 2; 1988 c 670 s 1; 1994 c 647 art 3 s 1; 1999 c 227 s 2



Section 13.05 Duties of responsible authority.

13.05 Duties of responsible authority.

Subdivision 1. Public document of data categories. The responsible authority shall prepare a public document containing the authority's name, title and address, and a description of each category of record, file, or process relating to private or confidential data on individuals maintained by the authority's state agency, statewide system, or political subdivision. Forms used to collect private and confidential data shall be included in the public document. Beginning August 1, 1977 and annually thereafter, the responsible authority shall update the public document and make any changes necessary to maintain the accuracy of the document. The document shall be available from the responsible authority to the public in accordance with the provisions of sections 13.03 and 15.17.

Subd. 2. Copies to commissioner. The commissioner may require responsible authorities to submit copies of the public document required in subdivision 1, and may request additional information relevant to data collection practices, policies and procedures.

Subd. 3. General standards for collection and storage. Collection and storage of all data on individuals and the use and dissemination of private and confidential data on individuals shall be limited to that necessary for the administration and management of programs specifically authorized by the legislature or local governing body or mandated by the federal government.

Subd. 4. Limitations on collection and use of data. Private or confidential data on an individual shall not be collected, stored, used, or disseminated by political subdivisions, statewide systems, or state agencies for any purposes other than those stated to the individual at the time of collection in accordance with section 13.04, except as provided in this subdivision.

(a) Data collected prior to August 1, 1975, and which have not been treated as public data, may be used, stored, and disseminated for the purposes for which the data was originally collected or for purposes which are specifically approved by the commissioner as necessary to public health, safety, or welfare.

(b) Private or confidential data may be used and disseminated to individuals or agencies specifically authorized access to that data by state, local, or federal law enacted or promulgated after the collection of the data.

(c) Private or confidential data may be used and disseminated to individuals or agencies subsequent to the collection of the data when the responsible authority maintaining the data has requested approval for a new or different use or dissemination of the data and that request has been specifically approved by the commissioner as necessary to carry out a function assigned by law.

(d) Private data may be used by and disseminated to any person or agency if the individual subject or subjects of the data have given their informed consent. Whether a data subject has given informed consent shall be determined by rules of the commissioner. Informed consent shall not be deemed to have been given by an individual subject of the data by the signing of any statement authorizing any person or agency to disclose information about the individual to an insurer or its authorized representative, unless the statement is:

(1) in plain language;

(2) dated;

(3) specific in designating the particular persons or agencies the data subject is authorizing to disclose information about the data subject;

(4) specific as to the nature of the information the subject is authorizing to be disclosed;

(5) specific as to the persons or agencies to whom the subject is authorizing information to be disclosed;

(6) specific as to the purpose or purposes for which the information may be used by any of the parties named in clause (5), both at the time of the disclosure and at any time in the future;

(7) specific as to its expiration date which should be within a reasonable period of time, not to exceed one year except in the case of authorizations given in connection with applications for life insurance or noncancelable or guaranteed renewable health insurance and identified as such, two years after the date of the policy.

The responsible authority may require a person requesting copies of data under this paragraph to pay the actual costs of making, certifying, and compiling the copies.

(e) Private or confidential data on an individual may be discussed at a meeting open to the public to the extent provided in section 13D.05.

Subd. 5. Data protection. The responsible authority shall (1) establish procedures to assure that all data on individuals is accurate, complete, and current for the purposes for which it was collected; and (2) establish appropriate security safeguards for all records containing data on individuals.

Subd. 6. Contracts. Except as provided in section 13.46, subdivision 5, in any contract between a governmental unit subject to this chapter and any person, when the contract requires that data on individuals be made available to the contracting parties by the governmental unit, that data shall be administered consistent with this chapter. A contracting party shall maintain the data on individuals which it received according to the statutory provisions applicable to the data.

Subd. 7. Preparation of summary data. The use of summary data derived from private or confidential data on individuals under the jurisdiction of one or more responsible authorities is permitted. Unless classified pursuant to section 13.06, another statute, or federal law, summary data is public. The responsible authority shall prepare summary data from private or confidential data on individuals upon the request of any person if the request is in writing and the cost of preparing the summary data is borne by the requesting person. The responsible authority may delegate the power to prepare summary data (1) to the administrative officer responsible for any central repository of summary data; or (2) to a person outside of its agency if the person's purpose is set forth, in writing, and the person agrees not to disclose, and the agency reasonably determines that the access will not compromise private or confidential data on individuals.

Subd. 8. Publication of access procedures. The responsible authority shall prepare a public document setting forth in writing the rights of the data subject pursuant to section 13.04 and the specific procedures in effect in the state agency, statewide system or political subdivision for access by the data subject to public or private data on individuals.

Subd. 9. Intergovernmental access of data. A responsible authority shall allow another responsible authority access to data classified as not public only when the access is authorized or required by statute or federal law. An agency that supplies government data under this subdivision may require the requesting agency to pay the actual cost of supplying the data.

Subd. 10. International dissemination. No state agency or political subdivision shall transfer or disseminate any private or confidential data on individuals to the private international organization known as Interpol, except through the Interpol-United States National Central Bureau, United States Department of Justice.

Subd. 11. Privatization. (a) If a government entity enters into a contract with a private person to perform any of its functions, the government entity shall include in the contract terms that make it clear that all of the data created, collected, received, stored, used, maintained, or disseminated by the private person in performing those functions is subject to the requirements of this chapter and that the private person must comply with those requirements as if it were a government entity. The remedies in section 13.08 apply to the private person under this subdivision.

(b) This subdivision does not create a duty on the part of the private person to provide access to public data to the public if the public data are available from the government entity, except as required by the terms of the contract.

Subd. 12. Identification or justification. Unless specifically authorized by statute, government entities may not require persons to identify themselves, state a reason for, or justify a request to gain access to public government data. A person may be asked to provide certain identifying or clarifying information for the sole purpose of facilitating access to the data.

Subd. 13. Data practices compliance official. By December 1, 2000, each responsible authority or other appropriate authority in every government entity shall appoint or designate an employee of the government entity to act as the entity's data practices compliance official. The data practices compliance official is the designated employee of the government entity to whom persons may direct questions or concerns regarding problems in obtaining access to data or other data practices problems. The responsible authority may be the data practices compliance official.

HIST: 1974 c 479 s 2; 1975 c 401 s 2; 1976 c 239 s 3; 1976 c 283 s 6,7; 1978 c 790 s 3; 1979 c 328 s 8; 1981 c 311 s 7,39; 1Sp1981 c 4 art 1 s 7; 1982 c 545 s 24; 1984 c 436 s 6-9; 1986 c 444; 1987 c 351 s 3; 1992 c 569 s 3; 1994 c 618 art 1 s 3; 1999 c 227 s 22; 1999 c 250 art 1 s 42; 2000 c 468 s 6,7



Section 13.06 Temporary classification.

13.06 Temporary classification.

Subdivision 1. Application to commissioner. Notwithstanding the provisions of section 13.03, the responsible authority of a state agency, political subdivision, or statewide system may apply to the commissioner for permission to classify data or types of data on individuals as private or confidential, or data not on individuals as nonpublic or protected nonpublic, for its own use and for the use of other similar agencies, political subdivisions, or statewide systems on a temporary basis until a proposed statute can be acted upon by the legislature. The application for temporary classification is public.

Upon the filing of an application for temporary classification, the data which is the subject of the application shall be deemed to be classified as set forth in the application for a period of 45 days, or until the application is disapproved, rejected, or granted by the commissioner, whichever is earlier.

If the commissioner determines that an application has been submitted for purposes not consistent with this section, the commissioner may immediately reject the application, give notice of that rejection to the applicant, and return the application. When the applicant receives the notice of rejection from the commissioner, the data which was the subject of the application shall have the classification it had before the application was submitted to the commissioner.

Subd. 2. Contents of application for private or confidential data. An application for temporary classification of data on individuals shall include and the applicant shall have the burden of clearly establishing that no statute currently exists which either allows or forbids classification as private or confidential; and either

(a) That data similar to that for which the temporary classification is sought has been treated as either private or confidential by other state agencies or political subdivisions, and by the public; or

(b) That a compelling need exists for immediate temporary classification, which if not granted could adversely affect the public interest or the health, safety, well being or reputation of the data subject.

Subd. 3. Contents of application for nonpublic or nonpublic protected data. An application for temporary classification of government data not on individuals shall include and the applicant shall have the burden of clearly establishing that no statute currently exists which either allows or forbids classification as nonpublic or protected nonpublic; and either

(a) That data similar to that for which the temporary classification is sought has been treated as nonpublic or protected nonpublic by other state agencies or political subdivisions, and by the public; or

(b) Public access to the data would render unworkable a program authorized by law; or

(c) That a compelling need exists for immediate temporary classification, which if not granted could adversely affect the health, safety or welfare of the public.

Subd. 4. Procedure when classification affects others. If the commissioner determines that an application for temporary classification involves data which would reasonably be classified in the same manner by all agencies, political subdivisions, or statewide systems similar to the one which made the application, the commissioner may approve or disapprove the classification for data of the kind which is the subject of the application for the use of all agencies, political subdivisions, or statewide systems similar to the applicant. On deeming this approach advisable, the commissioner shall provide notice of the proposed action by publication in the State Register within ten days of receiving the application. Within 30 days after publication in the State Register an affected agency, political subdivision, the public, or statewide system may submit comments on the commissioner's proposal. The commissioner shall consider any comments received when granting or denying a classification for data of the kind which is the subject of the application, for the use of all agencies, political subdivisions, or statewide systems similar to the applicant. Within 45 days after the close of the period for submitting comment, the commissioner shall grant or disapprove the application. Applications processed under this subdivision shall be either approved or disapproved by the commissioner within 90 days of the receipt of the application. For purposes of subdivision 1, the data which is the subject of the classification shall be deemed to be classified as set forth in the application for a period of 90 days, or until the application is disapproved or granted by the commissioner, whichever is earlier. If requested in the application, or determined to be necessary by the commissioner, the data in the application shall be so classified for all agencies, political subdivisions, or statewide systems similar to the applicant until the application is disapproved or granted by the commissioner, whichever is earlier. Proceedings after the grant or disapproval shall be governed by the provisions of subdivision 5.

Subd. 5. Determination. The commissioner shall either grant or disapprove the application for temporary classification within 45 days after it is filed. On disapproving an application, the commissioner shall set forth in detail reasons for the disapproval, and shall include a statement of belief as to what classification is appropriate for the data which is the subject of the application. Twenty days after the date of the commissioner's disapproval of an application, the data which is the subject of the application shall become public data, unless the responsible authority submits an amended application for temporary classification which requests the classification deemed appropriate by the commissioner in the statement of disapproval or which sets forth additional information relating to the original proposed classification. Upon the filing of an amended application, the data which is the subject of the amended application shall be deemed to be classified as set forth in the amended application for a period of 20 days or until the amended application is granted or disapproved by the commissioner, whichever is earlier. The commissioner shall either grant or disapprove the amended application within 20 days after it is filed. Five working days after the date of the commissioner's disapproval of the amended application, the data which is the subject of the application shall become public data. No more than one amended application may be submitted for any single file or system.

If the commissioner grants an application for temporary classification, it shall become effective immediately, and the complete record relating to the application shall be submitted to the attorney general, who shall review the classification as to form and legality. Within 25 days, the attorney general shall approve the classification, disapprove a classification as confidential but approve a classification as private, or disapprove the classification. If the attorney general disapproves a classification, the data which is the subject of the classification shall become public data five working days after the date of the attorney general's disapproval.

Subd. 6. Repealed, 1995 c 259 art 1 s 62

Subd. 7. Legislative consideration of temporary classifications; expiration. On or before January 15 of each year, the commissioner shall submit all temporary classifications in effect on January 1 in bill form to the legislature. The temporary classification expires June 1 of the year following its submission to the legislature.

HIST: 1976 c 283 s 8; 1977 c 375 s 6; 1978 c 790 s 2; 1979 c 328 s 9-13; 1980 c 603 s 8-11; 1981 c 311 s 8,39; 1982 c 545 s 3,24; 1984 c 436 s 10,11; 1986 c 444; 1995 c 259 art 1 s 1; 2001 c 7 s 4



Section 13.07 Duties of the commissioner.

13.07 Duties of the commissioner.

The commissioner shall with the advice of the intergovernmental information services advisory council promulgate rules, in accordance with the rulemaking procedures in the Administrative Procedure Act which shall apply to state agencies, statewide systems and political subdivisions to implement the enforcement and administration of this chapter. The rules shall not affect section 13.04, relating to rights of subjects of data. Prior to the adoption of rules authorized by this section the commissioner shall give notice to all state agencies and political subdivisions in the same manner and in addition to other parties as required by section 14.06 of the date and place of hearing, enclosing a copy of the rules to be adopted.

HIST: 1975 c 271 s 6; 1975 c 401 s 7; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 11; 1982 c 424 s 130; 1982 c 545 s 24; 1985 c 248 s 70



Section 13.072 Opinions by the commissioner.

13.072 Opinions by the commissioner.

Subdivision 1. Opinion; when required. (a) Upon request of a state agency, statewide system, or political subdivision, the commissioner may give a written opinion on any question relating to public access to government data, rights of subjects of data, or classification of data under this chapter or other Minnesota statutes governing government data practices. Upon request of any person who disagrees with a determination regarding data practices made by a state agency, statewide system, or political subdivision, the commissioner may give a written opinion regarding the person's rights as a subject of government data or right to have access to government data. If the commissioner determines that no opinion will be issued, the commissioner shall give the state agency, statewide system, political subdivision, or person requesting the opinion notice of the decision not to issue the opinion within five days of receipt of the request. If this notice is not given, the commissioner shall issue an opinion within 20 days of receipt of the request. For good cause and upon written notice to the person requesting the opinion, the commissioner may extend this deadline for one additional 30-day period. The notice must state the reason for extending the deadline. The state agency, statewide system, or political subdivision must be provided a reasonable opportunity to explain the reasons for its decision regarding the data. The commissioner or the state agency, statewide system, or political subdivision may choose to give notice to the subject of the data concerning the dispute regarding the data.

(b) This section does not apply to a determination made by the commissioner of health under section 13.3805, subdivision 1, paragraph (b), or 144.6581.

(c) A written opinion issued by the attorney general shall take precedence over an opinion issued by the commissioner under this section.

Subd. 2. Effect. Opinions issued by the commissioner under this section are not binding on the state agency, statewide system, or political subdivision whose data is the subject of the opinion, but must be given deference by a court in a proceeding involving the data. The commissioner shall arrange for public dissemination of opinions issued under this section. This section does not preclude a person from bringing any other action under this chapter or other law in addition to or instead of requesting a written opinion. A government entity or person that acts in conformity with a written opinion of the commissioner issued to the government entity or person or to another party is not liable for compensatory or exemplary damages or awards of attorneys fees in actions under section 13.08 or for a penalty under section 13.09.

Subd. 3. Repealed, 1Sp1997 c 3 s 47

Subd. 4. Data submitted to commissioner. A state agency, statewide system, or political subdivision may submit not public data to the commissioner for the purpose of requesting or responding to a person's request for an opinion. Government data submitted to the commissioner by a state agency, statewide system, or political subdivision or copies of government data submitted by other persons have the same classification as the data have when held by the state agency, statewide system, or political subdivision. If the nature of the opinion is such that the release of the opinion would reveal not public data, the commissioner may issue an opinion using pseudonyms for individuals. Data maintained by the commissioner, in the record of an opinion issued using pseudonyms that would reveal the identities of individuals protected by the use of the pseudonyms, are private data on individuals.

HIST: 1993 c 192 s 38,110; 1995 c 259 art 1 s 2,3,56; 2001 c 202 s 2



Section 13.073 Public information policy training program.

13.073 Public information policy training program.

Subdivision 1. Establishment. The commissioner may establish a program for training state and local government officials and employees on public information policy, including government data practices laws and official records and records management statutes. The program may provide for the development of broad-based expertise within state and local government entities. The program components may include basic training, specific training for specialized service sectors, and policy analysis and support.

Subd. 2. General provisions. The commissioner may publicize the development and implementation of the training program under this section and seek input from state and local government entities. The commissioner may prepare a training guide that includes an overview of the training program and its components.

Subd. 3. Basic training. The basic training component should be designed to meet the basic information policy needs of all government employees and public officials with a focus on key data practices laws and procedures that apply to all government entities. The commissioner should design the basic training component in a manner that minimizes duplication of the effort and cost for government entities to provide basic training. The commissioner may develop general programs and materials for basic training such as video presentations, data practices booklets, and training guides. The commissioner may assist state and local government agencies in developing training expertise within their own agencies and offer assistance for periodic training sessions for this purpose.

Subd. 4. Sector-specific training. (a) The sector-specific training component should be designed to provide for the development of specific expertise needed to deal with information policy issues within a particular service area. Service areas may include government entities such as state agencies, counties, cities, or school districts, or functional areas such as education, human services, child protection, or law enforcement. This component should focus on training individuals who implement or administer data practices and other information policy laws within their government entity.

(b) The commissioner may provide technical assistance and support and help coordinate efforts to develop sector-specific training within different sectors. Elements of sector-specific training should include:

(1) designation, training, and coordination of data practices specialists with responsibility for clarification and resolution of sector-specific information policy issues;

(2) development of telephone hot lines within different sectors for handling information policy inquiries;

(3) development of forums under which individuals with ongoing information policy administrative responsibilities may meet to discuss issues arising within their sectors;

(4) availability of expertise for coaching and consultation on specific issues; and

(5) preparation of publications, including reference guides to materials and resource persons.

Subd. 5. Policy analysis and support. The policy analysis and support component should be designed to address information policy issues at the policy level and to provide ongoing consultation and support regarding major areas of concern with a goal of developing a coherent and coordinated approach to information policy within the state. The commissioner may assist in the development and implementation of information policy and provide a clearinghouse for ideas, information, and resources. The commissioner may review public information policy and identify how that policy can be updated, simplified, and made consistent.

Subd. 6. Preparation of model policies and procedures. The commissioner shall, in consultation with affected government entities, prepare model policies and procedures to assist government entities in complying with the requirements of this chapter that relate to public access to government data and rights of subjects of data. Upon completion of a model for a governmental level, the commissioner shall offer that model for formal adoption by that level of government. Government entities may adopt or reject the model offered by the commissioner. A government entity that adopts the commissioner's model shall notify the commissioner in a form prescribed by the commissioner.

HIST: 1995 c 259 art 2 s 1; 1999 c 250 art 1 s 43



Section 13.08 Civil remedies.

13.08 Civil remedies.

Subdivision 1. Action for damages. Notwithstanding section 466.03, a political subdivision, responsible authority, statewide system, or state agency which violates any provision of this chapter is liable to a person or representative of a decedent who suffers any damage as a result of the violation, and the person damaged or a representative in the case of private data on decedents or confidential data on decedents may bring an action against the political subdivision, responsible authority, statewide system or state agency to cover any damages sustained, plus costs and reasonable attorney fees. In the case of a willful violation, the political subdivision, statewide system or state agency shall, in addition, be liable to exemplary damages of not less than $100, nor more than $10,000 for each violation. The state is deemed to have waived any immunity to a cause of action brought under this chapter.

Subd. 2. Injunction. A political subdivision, responsible authority, statewide system or state agency which violates or proposes to violate this chapter may be enjoined by the district court. The court may make any order or judgment as may be necessary to prevent the use or employment by any person of any practices which violate this chapter.

Subd. 3. Venue. An action filed pursuant to this section may be commenced in the county in which the individual alleging damage or seeking relief resides, or in the county wherein the political subdivision exists, or, in the case of the state, any county.

Subd. 4. Action to compel compliance. (a) In addition to the remedies provided in subdivisions 1 to 3 or any other law, any aggrieved person seeking to enforce the person's rights under this chapter or obtain access to data may bring an action in district court to compel compliance with this chapter and may recover costs and disbursements, including reasonable attorney's fees, as determined by the court. If the court determines that an action brought under this subdivision is frivolous and without merit and a basis in fact, it may award reasonable costs and attorney fees to the responsible authority. If the court issues an order to compel compliance under this subdivision, the court may impose a civil penalty of up to $300 against the government entity. This penalty is payable to the state general fund and is in addition to damages under subdivision 1. The matter shall be heard as soon as possible. In an action involving a request for government data under section 13.03 or 13.04, the court may inspect in camera the government data in dispute, but shall conduct its hearing in public and in a manner that protects the security of data classified as not public. If the court issues an order to compel compliance under this subdivision, the court shall forward a copy of the order to the commissioner of administration.

(b) In determining whether to assess a civil penalty under this subdivision, the court shall consider whether the government entity has substantially complied with general data practices under this chapter, including but not limited to, whether the government entity has:

(1) designated a responsible authority under section 13.02, subdivision 16;

(2) designated a data practices compliance official under section 13.05, subdivision 13;

(3) prepared the public document that names the responsible authority and describes the records and data on individuals that are maintained by the government entity under section 13.05, subdivision 1;

(4) developed public access procedures under section 13.03, subdivision 2; procedures to guarantee the rights of data subjects under section 13.05, subdivision 8; and procedures to ensure that data on individuals are accurate and complete and to safeguard the data's security under section 13.05, subdivision 5;

(5) sought an oral, written, or electronic opinion from the commissioner of administration related to the matter at issue and acted in conformity with that opinion or acted in conformity with an opinion issued under section 13.072 that was sought by another person; or

(6) provided ongoing training to government entity personnel who respond to requests under this chapter.

Subd. 5. Immunity from liability. A state agency, statewide system, political subdivision, or person that releases not public data pursuant to an order under section 13.03, subdivision 6 is immune from civil and criminal liability.

Subd. 6. Immunity from liability; personnel settlement. No cause of action may arise as a result of the release of data contained in a termination or personnel settlement agreement if the data were not public data as defined in section 13.02, at the time the agreement was executed but become public data under a law enacted after execution.

HIST: 1974 c 479 s 5; 1975 c 401 s 5; 1976 c 239 s 4,5; 1979 c 328 s 14; 1980 c 603 s 13; 1981 c 311 s 39; 1Sp1981 c 4 art 1 s 8-10; 1982 c 545 s 24; 1985 c 298 s 5,6; 1986 c 444; 1991 c 319 s 30; 1999 c 227 s 22; 2000 c 468 s 8; 2001 c 202 s 3



Section 13.081 Repealed, 2001 c 202 s 21

13.081 Repealed, 2001 c 202 s 21



Section 13.09 Penalties.

13.09 Penalties.

Any person who willfully violates the provisions of this chapter or any rules adopted under this chapter is guilty of a misdemeanor. Willful violation of this chapter by any public employee constitutes just cause for suspension without pay or dismissal of the public employee.

HIST: 1974 c 479 s 6; 1975 c 401 s 6; 1976 c 239 s 6; 1981 c 311 s 39; 1982 c 545 s 24; 1985 c 298 s 7



Section 13.10 Data on decedents.

13.10 Data on decedents.

Subdivision 1. Definitions. As used in this chapter:

(a) "Confidential data on decedents" means data which, prior to the death of the data subject, were classified by statute, federal law, or temporary classification as confidential data.

(b) "Private data on decedents" means data which, prior to the death of the data subject, were classified by statute, federal law, or temporary classification as private data.

(c) "Representative of the decedent" means the personal representative of the estate of the decedent during the period of administration, or if no personal representative has been appointed or after discharge, the surviving spouse, any child of the decedent, or, if there is no surviving spouse or children, the parents of the decedent.

Subd. 2. Classification of data on decedents. Upon the death of the data subject, private data and confidential data shall become, respectively, private data on decedents and confidential data on decedents. Private data on decedents and confidential data on decedents shall become public when ten years have elapsed from the actual or presumed death of the individual and 30 years have elapsed from the creation of the data. For purposes of this subdivision, an individual is presumed to be dead if either 90 years elapsed since the creation of the data or 90 years have elapsed since the individual's birth, whichever is earlier, except that an individual is not presumed to be dead if readily available data indicate that the individual is still living.

Subd. 3. Rights. Rights conferred by this chapter on individuals who are the subjects of private or confidential data shall, in the case of private data on decedents or confidential data on decedents, be exercised by the representative of the decedent. Nonpublic data concerning a decedent, created or collected after death, are accessible by the representative of the decedent. Nothing in this section may be construed to prevent access to appropriate data by a trustee appointed in a wrongful death action.

Subd. 4. Court review. Any person may bring an action in the district court located in the county where the data is being maintained or, in the case of data maintained by a state agency, in any county, to authorize release of private data on decedents or confidential data on decedents. Individuals clearly identified in the data or the representative of the decedent may be given notice if doing so does not cause an undue delay in hearing the matter and, in any event, shall have standing in the court action. The responsible authority for the data being sought or any interested person may provide information regarding the possible harm or benefit from granting the request. The data in dispute shall be examined by the court in camera. The court may order all or part of the data to be released to the public or to the person bringing the action. In deciding whether or not to release the data, the court shall consider whether the harm to the surviving spouse, children, or next of kin of the decedent, the harm to any other individual identified in the data, or the harm to the public outweighs the benefit to the person bringing the action or the benefit of the public. The court shall make a written statement of findings in support of its decision.

Subd. 5. Adoption records. Notwithstanding any provision of this chapter, adoption records shall be treated as provided in sections 259.53, 259.61, 259.79, and 259.83 to 259.89.

Subd. 6. Retention of data. Nothing in this section may be construed to require retention of government data, including private data on decedents or confidential data on decedents, for periods of time other than those established by the procedures provided in section 138.17, or any other statute.

HIST: 1985 c 298 s 8; 1986 c 444; 1989 c 351 s 3; 1990 c 573 s 2; 1994 c 631 s 31; 1995 c 259 art 1 s 4



Section 13.201 Rideshare data.

13.201 Rideshare data.

The following data on participants, collected by the Minnesota department of transportation and the metropolitan council to administer rideshare programs, are classified as private under section 13.02, subdivision 12: residential address and telephone number; beginning and ending work hours; current mode of commuting to and from work; and type of rideshare service information requested.

HIST: 1999 c 227 s 8,22



Section 13.202 Political subdivision data coded elsewhere.

13.202 Political subdivision data coded elsewhere.

Subdivision 1. Scope. The sections referenced in subdivisions 2 to 12 are codified outside this chapter. Those sections classify political subdivision data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. County boards; property tax abatement. Certain data in an application for property tax abatement are classified under section 375.192, subdivision 2.

Subd. 3. Hennepin county. (a) Records of closed county board meetings. Records of Hennepin county board meetings permitted to be closed under section 383B.217, subdivision 7, are classified under that subdivision.

(b) Medical examiner investigations. Certain data on deceased persons collected or created by the Hennepin county medical examiner are classified under section 383B.225.

Subd. 4. Coroner; inquest data. Certain data collected or created in the course of a coroner's or medical examiner's inquest are classified under sections 390.11, subdivision 7, and 390.32, subdivision 6.

Subd. 5. Solid waste management; collector audit. Data obtained in an audit of a solid waste collector under section 400.08, subdivision 4, are classified under that subdivision.

Subd. 6. 911 emergency telephone service; public utility data. Public utility data and names, addresses, and telephone numbers provided to a 911 system under section 403.07, subdivisions 3 and 4, are classified under those subdivisions.

Subd. 7. Public facilities authority; financial data. Financial information received or prepared by a public facilities authority is classified under section 446A.11, subdivision 11.

Subd. 8. Municipalities; rule and law waiver requests. Data obtained in a rule or law waiver request are classified under section 465.797, subdivision 7.

Subd. 9. Municipal rights. (a) Self-insurer claims. Disclosure of information about individual claims filed by the employees of a municipality which is a self-insurer is governed by section 471.617, subdivision 5.

(b) Meetings of governing bodies. Treatment of data discussed at meetings of governing bodies is governed by section 13D.05.

(c) Job evaluation system reports. Treatment of reports containing the results of job evaluation systems is governed by section 471.995.

(d) Pay equity compliance. Implementation reports of equitable compensation plans are classified by section 471.9981, subdivision 5b.

Subd. 10. Capital intensive public service proposals and negotiation documents. Proposals received from vendors, and all government data received from vendors or generated by a municipality relating to negotiations with vendors, for capital intensive public services are classified under section 471A.03, subdivision 3.

Subd. 11. Metropolitan government. (a) Affirmative action plans. Treatment of data relating to metropolitan agency affirmative action plans is governed by section 473.143, subdivisions 5 and 7.

(b) Contracts for management services. Data relating to compensation of personnel who work under a management service contract are classified by section 473.405, subdivision 12.

(c) Arena acquisition. Certain data in connection with a decision whether to acquire a sports arena are classified under section 473.598, subdivision 4.

(d) Airports commission. Certain airline data submitted to the metropolitan airports commission in connection with the issuance of revenue bonds are classified under section 473.6671, subdivision 3.

(e) Solid waste landfill fee. Information obtained from the operator of a mixed municipal solid waste disposal facility under section 473.843 is classified under section 473.843, subdivision 4.

Subd. 12. Public indebtedness; municipal obligation register data. Information contained in a register with respect to the ownership of certain municipal obligations is classified under section 475.55, subdivision 6.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.30 Renumbered 13.393

13.30 Renumbered 13.393



Section 13.31 Renumbered 13.462

13.31 Renumbered 13.462



Section 13.319 Children, families, and learning data coded elsewhere.

13.319 Children, families, and learning data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside this chapter. Those sections classify children, families, and learning data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Grants to service provider programs; abused children service. Treatment of data related to grants for programs which provide abused children services is governed by section 119A.21, subdivision 4.

Subd. 3. Program services. Data on individuals receiving services under certain programs administered by the department of children, families, and learning are classified under sections 119A.376, subdivision 4; 119A.44, subdivision 7; and 119A.50, subdivision 2.

Subd. 4. Energy programs. Treatment of data on individuals applying for benefits or services under energy programs is governed by section 119A.425.

Subd. 5. Transitional housing data. Certain data collected, used, or maintained by the recipient of a grant to provide transitional housing are classified under section 119A.43, subdivision 9.

Subd. 6. Lead abatement program; testing and evaluation. Treatment of data relating to testing under the lead abatement program is governed by section 119A.46, subdivision 8.

Subd. 7. Child care assistance program. Data collected for purposes of administering the child care assistance program are classified under section 119B.02, subdivision 6.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 468 s 17; 2001 c 178 art 2 s 1



Section 13.32 Educational data.

13.32 Educational data.

Subdivision 1. Definitions. As used in this section:

(a) "Educational data" means data on individuals maintained by a public educational agency or institution or by a person acting for the agency or institution which relates to a student.

Records of instructional personnel which are in the sole possession of the maker thereof and are not accessible or revealed to any other individual except a substitute teacher, and are destroyed at the end of the school year, shall not be deemed to be government data.

Records of a law enforcement unit of a public educational agency or institution which are maintained apart from education data and are maintained solely for law enforcement purposes, and are not disclosed to individuals other than law enforcement officials of the jurisdiction are not educational data; provided, that education records maintained by the educational agency or institution are not disclosed to the personnel of the law enforcement unit. The University of Minnesota police department is a law enforcement agency for purposes of section 13.82 and other sections of Minnesota Statutes dealing with law enforcement records. Records of organizations providing security services to a public educational agency or institution must be administered consistent with section 13.861.

Records relating to a student who is employed by a public educational agency or institution which are made and maintained in the normal course of business, relate exclusively to the individual in that individual's capacity as an employee, and are not available for use for any other purpose are classified pursuant to section 13.43.

(b) "Juvenile justice system" includes criminal justice agencies and the judiciary when involved in juvenile justice activities.

(c) "Student" means an individual currently or formerly enrolled or registered, applicants for enrollment or registration at a public educational agency or institution, or individuals who receive shared time educational services from a public agency or institution.

(d) "Substitute teacher" means an individual who performs on a temporary basis the duties of the individual who made the record, but does not include an individual who permanently succeeds to the position of the maker of the record.

Subd. 2. Student health and census data; data on parents. (a) Health data concerning students, including but not limited to, data concerning immunizations, notations of special physical or mental problems and records of school nurses are educational data. Access by parents to student health data shall be pursuant to section 13.02, subdivision 8.

(b) Pupil census data, including emergency information and family information are educational data.

(c) Data concerning parents are private data on individuals but may be treated as directory information if the same procedures that are used by a school district to designate student data as directory information under subdivision 5 are followed.

Subd. 3. Private data; when disclosure is permitted. Except as provided in subdivision 5, educational data is private data on individuals and shall not be disclosed except as follows:

(a) Pursuant to section 13.05;

(b) Pursuant to a valid court order;

(c) Pursuant to a statute specifically authorizing access to the private data;

(d) To disclose information in health and safety emergencies pursuant to the provisions of United States Code, title 20, section 1232g(b)(1)(I) and Code of Federal Regulations, title 34, section 99.36;

(e) Pursuant to the provisions of United States Code, title 20, sections 1232g(b)(1), (b)(4)(A), (b)(4)(B), (b)(1)(B), (b)(3) and Code of Federal Regulations, title 34, sections 99.31, 99.32, 99.33, 99.34, and 99.35;

(f) To appropriate health authorities to the extent necessary to administer immunization programs and for bona fide epidemiologic investigations which the commissioner of health determines are necessary to prevent disease or disability to individuals in the public educational agency or institution in which the investigation is being conducted;

(g) When disclosure is required for institutions that participate in a program under title IV of the Higher Education Act, United States Code, title 20, chapter 1092;

(h) To the appropriate school district officials to the extent necessary under subdivision 6, annually to indicate the extent and content of remedial instruction, including the results of assessment testing and academic performance at a post-secondary institution during the previous academic year by a student who graduated from a Minnesota school district within two years before receiving the remedial instruction;

(i) To appropriate authorities as provided in United States Code, title 20, section 1232g(b)(1)(E)(ii), if the data concern the juvenile justice system and the ability of the system to effectively serve, prior to adjudication, the student whose records are released; provided that the authorities to whom the data are released submit a written request for the data that certifies that the data will not be disclosed to any other person except as authorized by law without the written consent of the parent of the student and the request and a record of the release are maintained in the student's file;

(j) To volunteers who are determined to have a legitimate educational interest in the data and who are conducting activities and events sponsored by or endorsed by the educational agency or institution for students or former students;

(k) To provide student recruiting information, from educational data held by colleges and universities, as required by and subject to Code of Federal Regulations, title 32, section 216;

(l) To the juvenile justice system if information about the behavior of a student who poses a risk of harm is reasonably necessary to protect the health or safety of the student or other individuals;

(m) With respect to social security numbers of students in the adult basic education system, to Minnesota state colleges and universities and the department of economic security for the purpose and in the manner described in section 124D.52, subdivision 7; or

(n) To the commissioner of children, families, and learning for purposes of an assessment or investigation of a report of alleged maltreatment of a student as mandated by section 626.556. Upon request by the commissioner of children, families, and learning, data that are relevant to a report of maltreatment and are from charter school and school district investigations of alleged maltreatment of a student must be disclosed to the commissioner, including, but not limited to, the following:

(1) information regarding the student alleged to have been maltreated;

(2) information regarding student and employee witnesses;

(3) information regarding the alleged perpetrator; and

(4) what corrective or protective action was taken, if any, by the school facility in response to a report of maltreatment by an employee or agent of the school or school district.

Subd. 4. Student's access to private data. A student shall not have the right of access to private data provided in section 13.04, subdivision 3, as to financial records and statements of the student's parents or any information contained therein.

Subd. 5. Directory information. Information designated as directory information pursuant to the provisions of United States Code, title 20, section 1232g and Code of Federal Regulations, title 34, section 99.37 which are in effect on July 1, 1993, is public data on individuals. When conducting the directory information designation and notice process required by federal law, an educational agency or institution shall give parents and students notice of the right to refuse to let the agency or institution designate any or all data about the student as directory information. This notice may be given by any means reasonably likely to inform the parents and students of the right.

Subd. 5a. Military recruitment. A secondary institution shall release to military recruiting officers the names, addresses, and home telephone numbers of students in grades 11 and 12 within 60 days after the date of the request, except as otherwise provided by this subdivision. A secondary institution shall give parents and students notice of the right to refuse release of this data to military recruiting officers. Notice may be given by any means reasonably likely to inform the parents and students of the right. Data released to military recruiting officers under this subdivision:

(1) may be used only for the purpose of providing information to students about military service, state and federal veterans' education benefits, and other career and educational opportunities provided by the military; and

(2) shall not be further disseminated to any other person except personnel of the recruiting services of the armed forces.

Subd. 6. Admissions forms; remedial instruction. (a) Minnesota post-secondary education institutions, for purposes of reporting and research, may collect on the 1986-1987 admissions form, and disseminate to any public educational agency or institution the following data on individuals: student sex, ethnic background, age, and disabilities. The data shall not be required of any individual and shall not be used for purposes of determining the person's admission to an institution.

(b) A school district that receives information under subdivision 3, paragraph (h) from a post-secondary institution about an identifiable student shall maintain the data as educational data and use that data to conduct studies to improve instruction. Public post-secondary systems annually shall provide summary data to the department of children, families, and learning indicating the extent and content of the remedial instruction received in each system during the prior academic year by, and the results of assessment testing and the academic performance of, students who graduated from a Minnesota school district within two years before receiving the remedial instruction. The department shall evaluate the data and annually report its findings to the education committees of the legislature.

(c) This section supersedes any inconsistent provision of law.

Subd. 7. Uses of data. School officials who receive data on juveniles, as authorized under sections 260B.171 and 260C.171, may use and share that data within the school district or educational entity as necessary to protect persons and property or to address the educational and other needs of students. A school district, its agents, and employees who use and share this data in good faith are immune from civil or criminal liability that might otherwise result from their actions.

Subd. 8. Access by juvenile justice system. (a) Upon request, the following education data shall be disclosed under subdivision 3, clause (i), to the juvenile justice system: a student's full name, home address, telephone number, date of birth; a student's school schedule, attendance record, and photographs, if any; and parents' names, home addresses, and telephone numbers.

(b) In addition, the following data on behavior by a student who is on probation may be disclosed under subdivision 3, clause (i) or (1), to the juvenile justice system:

(1) use of a controlled substance, alcohol, or tobacco;

(2) assaultive or threatening conduct that could result in dismissal from school under section 121A.45, subdivision 2, clause (b) or (c);

(3) possession or use of weapons or look-alike weapons;

(4) participation in gang activity as defined by the criminal gang oversight council under section 299A.64, subdivision 2, paragraph (b);

(5) theft; or

(6) vandalism or other damage to property.

Any request for access to data under this paragraph must contain an explanation of why access to the data is necessary to serve the student or to protect students or staff.

(c) A superintendent of a school district or chief administrative officer of a school who discloses information about a student to the juvenile justice system under this paragraph shall, to the extent permitted by federal law, notify the student's parent or guardian of the disclosure.

(d) Nothing in this subdivision shall limit the disclosure of educational data pursuant to court order.

HIST: 1979 c 328 s 18; 1980 c 603 s 26; 1981 c 311 s 14,39; 1982 c 545 s 24; 1984 c 436 s 14; 1985 c 298 s 9,10; 1986 c 444; 1989 c 351 s 4,5; 1993 c 13 art 1 s 9,10; 1993 c 351 s 2-4; 1994 c 618 art 1 s 4; 1994 c 636 art 4 s 1; 1995 c 259 art 1 s 6; 1Sp1995 c 3 art 16 s 13; 1996 c 440 art 1 s 3,4; 1Sp1997 c 3 s 1-3; 1999 c 139 art 4 s 2; 1999 c 227 s 3,4,22; 2000 c 451 s 1; 2000 c 468 s 10; 2000 c 489 art 1 s 1; 2001 c 178 art 2 s 2; 2001 c 202 s 4



Section 13.321 Prekindergarten-grade 12 educational data coded elsewhere.

13.321 Prekindergarten-grade 12 educational data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 9 are codified outside this chapter. Those sections classify prekindergarten to grade 12 educational data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Curriculum and assessment; testing data. Data sharing involving the statewide testing and reporting system is governed by sections 120B.30, subdivision 3, and 120B.31, subdivision 4.

Subd. 3. Disposition orders received by schools. Access to disposition orders received by schools is governed by section 121A.75.

Subd. 4. Student rights, responsibilities, and behavior. (a) Immunization data. Data sharing involving immunization records is governed by section 121A.15, subdivision 7.

(b) Developmental screening. Data collected in early childhood developmental screening programs are classified under section 121A.18.

(c) Exclusions and expulsions. Data sharing involving exclusions and expulsions is classified under section 121A.53.

Subd. 5. Teachers; license reporting. Data on certain teacher discharges and resignations reported under section 122A.20 are classified under that section.

Subd. 6. School district powers; energy efficiency projects. Data involving energy efficiency project contracts are governed by section 123B.65, subdivision 10.

Subd. 7. Education programs. (a) School readiness program. Data on a child participating in a school readiness program are classified under section 124D.15, subdivision 9.

(b) Family services collaborative. Data sharing involving family services collaboratives is governed by section 124D.23, subdivision 5.

(c) Performance tracking system. Data sharing related to the performance tracking system is governed by section 124D.52.

Subd. 8. Special education. (a) Third party payment. Disclosure of student data to health plan companies is governed by section 125A.21, subdivision 7.

(b) Agency access. Agency access to data about a child with a disability is governed by section 125A.23.

(c) Interagency early intervention committees. Data sharing involving interagency early intervention committees is governed by sections 125A.027, subdivision 1, and 125A.30.

Subd. 9. High school league. Data involving the high school league are governed by section 128C.17.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 451 s 2



Section 13.322 Post-secondary education data coded elsewhere.

13.322 Post-secondary education data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify higher education data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Public post-secondary education; immunization files. Data sharing of immunization records is governed by section 135A.14, subdivision 4.

Subd. 3. Higher education services office. (a) General. Data sharing involving the higher education services office and other institutions is governed by section 136A.05.

(b) Student financial aid. Data collected and used by the higher education services office on applicants for financial assistance are classified under section 136A.162.

(c) Minnesota college savings plan data. Account owner data, account data, and data on beneficiaries of accounts under the Minnesota college savings plan are classified under section 136G.05, subdivision 10.

(d) School financial records. Financial records submitted by schools registering with the higher education services office are classified under section 136A.64.

Subd. 4. Private career schools; inspection. Data obtained from an inspection of the financial records of a school are governed by section 141.30.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2001 c 202 s 5; 1Sp2001 c 1 art 3 s 1,23



Section 13.33 Renumbered 13.601, subd. 2

13.33 Renumbered 13.601, subd. 2



Section 13.34 Examination data.

13.34 Examination data.

Data consisting solely of testing or examination materials, or scoring keys used solely to determine individual qualifications for appointment or promotion in public service, or used to administer a licensing examination, or academic examination, the disclosure of which would compromise the objectivity or fairness of the testing or examination process are classified as nonpublic, except pursuant to court order. Completed versions of personnel, licensing, or academic examinations shall be accessible to the individual who completed the examination, unless the responsible authority determines that access would compromise the objectivity, fairness, or integrity of the examination process. Notwithstanding section 13.04, the responsible authority shall not be required to provide copies of completed examinations or answer keys to any individual who has completed an examination.

HIST: 1980 c 603 s 14; 1981 c 311 s 10,39; 1982 c 545 s 24



Section 13.35 Federal contracts data.

13.35 Federal contracts data.

To the extent that a federal agency requires it as a condition for contracting with a state agency or political subdivision, all government data collected and maintained by the state agency or political subdivision because that agency contracts with the federal agency are classified as either private or nonpublic depending on whether the data are data on individuals or data not on individuals.

HIST: 1980 c 603 s 19; 1981 c 311 s 39; 1982 c 545 s 24



Section 13.36 Renumbered 13.87, subd. 2

13.36 Renumbered 13.87, subd. 2



Section 13.37 General nonpublic data.

13.37 General nonpublic data.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them.

(a) "Security information" means government data the disclosure of which would be likely to substantially jeopardize the security of information, possessions, individuals or property against theft, tampering, improper use, attempted escape, illegal disclosure, trespass, or physical injury. "Security information" includes crime prevention block maps and lists of volunteers who participate in community crime prevention programs and their home addresses and telephone numbers.

(b) "Trade secret information" means government data, including a formula, pattern, compilation, program, device, method, technique or process (1) that was supplied by the affected individual or organization, (2) that is the subject of efforts by the individual or organization that are reasonable under the circumstances to maintain its secrecy, and (3) that derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use.

(c) "Labor relations information" means management positions on economic and noneconomic items that have not been presented during the collective bargaining process or interest arbitration, including information specifically collected or created to prepare the management position.

(d) "Parking space leasing data" means the following government data on an applicant for, or lessee of, a parking space: residence address, home telephone number, beginning and ending work hours, place of employment, work telephone number, and location of the parking space.

(e) "Internal competitive proposal" means a proposal to provide government services that is prepared by the staff of a political subdivision in competition with proposals solicited by the political subdivision from the private sector.

Subd. 2. Classification. The following government data is classified as nonpublic data with regard to data not on individuals, pursuant to section 13.02, subdivision 9, and as private data with regard to data on individuals, pursuant to section 13.02, subdivision 12: Security information; trade secret information; sealed absentee ballots prior to opening by an election judge; sealed bids, including the number of bids received, prior to the opening of the bids; internal competitive proposals prior to the time specified by a political subdivision for the receipt of private sector proposals for the services; parking space leasing data; and labor relations information, provided that specific labor relations information which relates to a specific labor organization is classified as protected nonpublic data pursuant to section 13.02, subdivision 13.

Subd. 3. Data dissemination. Crime prevention block maps and names, home addresses, and telephone numbers of volunteers who participate in community crime prevention programs may be disseminated to volunteers participating in crime prevention programs.

HIST: 1980 c 603 s 15; 1981 c 311 s 11,39; 1982 c 545 s 24; 1984 c 436 s 15; 1985 c 248 s 4; 1990 c 573 s 3,4; 1996 c 440 art 1 s 5,6; 1997 c 111 s 6; 1998 c 371 s 1



Section 13.38 Renumbered 13.3805, subdivision 1

13.38 Renumbered 13.3805, subdivision 1



Section 13.3805 Public health data.

13.3805 Public health data.

Subdivision 1. Health data generally. (a) Definitions. As used in this subdivision:

(1) "Commissioner" means the commissioner of health.

(2) "Health data" means data on individuals created, collected, received, or maintained by the department of health, political subdivisions, or statewide systems relating to the identification, description, prevention, and control of disease or as part of an epidemiologic investigation the commissioner designates as necessary to analyze, describe, or protect the public health.

(b) Data on individuals. (1) Health data are private data on individuals. Notwithstanding section 13.05, subdivision 9, health data may not be disclosed except as provided in this subdivision and section 13.04.

(2) The commissioner or a local board of health as defined in section 145A.02, subdivision 2, may disclose health data to the data subject's physician as necessary to locate or identify a case, carrier, or suspect case, to establish a diagnosis, to provide treatment, to identify persons at risk of illness, or to conduct an epidemiologic investigation.

(3) With the approval of the commissioner, health data may be disclosed to the extent necessary to assist the commissioner to locate or identify a case, carrier, or suspect case, to alert persons who may be threatened by illness as evidenced by epidemiologic data, to control or prevent the spread of serious disease, or to diminish an imminent threat to the public health.

(c) Health summary data. Summary data derived from data collected under section 145.413 may be provided under section 13.05, subdivision 7.

Subd. 2. Huntington's disease data. All data created, collected, received, or maintained by the commissioner of health on individuals relating to genetic counseling services for Huntington's Disease provided by the department of health are private data on individuals. The data may be permanently transferred from the department to the Hennepin county medical center, and once transferred, shall continue to be classified as private data on individuals.

HIST: 1981 c 311 s 31,39; 1982 c 545 s 24; 1987 c 309 s 24; 1987 c 351 s 4; 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 5,17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27,58; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.3806 Public health data coded elsewhere.

13.3806 Public health data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 20 are codified outside this chapter. Those sections classify data on public health as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Certain epidemiologic studies. Use of data collected by the commissioner of health under sections 176.234, 268.19, and 270B.14, subdivision 11, is governed by section 144.0525.

Subd. 3. Public health studies. Data held by the commissioner of health in connection with public health studies are classified under section 144.053.

Subd. 4. Vital statistics. (a) Parents' social security number; birth record. Parents' social security numbers provided for a child's birth record are classified under section 144.215, subdivision 4.

(b) Foundling registration. The report of the finding of an infant of unknown parentage is classified under section 144.216, subdivision 2.

(c) New record of birth. In circumstances in which a new record of birth may be issued under section 144.218, the original record of birth is classified as provided in that section.

(d) Vital records. Physical access to vital records is governed by section 144.225, subdivision 1.

(e) Birth record of child of unmarried parents. Access to the birth record of a child whose parents were not married to each other when the child was conceived or born is governed by sections 144.225, subdivisions 2 and 4, and 257.73.

(f) Health data for birth registration. Health data collected for birth registration or fetal death reporting are classified under section 144.225, subdivision 2a.

(g) Group purchaser identity for birth registration. Classification of and access to the identity of a group purchaser collected in association with birth registration is governed by section 144.225, subdivision 6.

Subd. 5. School health records. (a) Student health data. Data collected for the health record of a school child are governed by section 144.29.

(b) Tuberculosis screening. Access to health records of persons enrolled in or employed by a school or school district for tuberculosis screening purposes is governed by section 144.441, subdivision 8.

Subd. 6. Health records. Access to health records is governed by section 144.335.

Subd. 7. Immunization data. Sharing of immunization data is governed by section 144.3351.

Subd. 8. Hepatitis B maternal carrier. Sharing of information regarding the hepatitis B infection status of a newborn's mother is governed by section 144.3352.

Subd. 9. Human leukocyte antigen type registry. Data identifying a person and the person's human leukocyte antigen type which is maintained by a government entity are classified under section 144.336, subdivision 1.

Subd. 10. Health threat procedures. Data in a health directive issued by the commissioner of health or a board of health are classified in section 144.4186.

Subd. 11. Tuberculosis health threat. Data collected by the commissioner of health in connection with a tuberculosis health threat are classified under section 144.4813.

Subd. 12. Epidemiologic data. Epidemiologic data that identify individuals are classified under section 144.6581.

Subd. 13. Traumatic injury. Data on individuals with a brain or spinal injury collected by the commissioner of health are classified under section 144.665.

Subd. 14. Cancer surveillance system. Data on individuals collected by the cancer surveillance system are classified pursuant to section 144.69.

Subd. 15. Bloodborne pathogens. Data sharing between the emergency medical services agency and facilities is governed by section 144.7402, subdivision 3.

Subd. 16. Test information. Information concerning test results is governed by section 144.7411.

Subd. 17. Lead exposure. Data on individuals exposed to lead in their residences are classified under sections 144.9502, subdivision 9, and 144.9504, subdivision 2.

Subd. 18. Terminated pregnancies. Disclosure of reports of terminated pregnancies made to the commissioner of health is governed by section 145.413, subdivision 1.

Subd. 19. Repealed, 2001 c 211 s 4

Subd. 19a. Maternal death. Access to and classification of medical data and health records related to maternal death studies are governed by section 145.901.

Subd. 20. Hazardous substance exposure. Disclosure of data related to hazardous substance exposure is governed by section 145.94.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2001 c 211 s 1; 1Sp2001 c 9 art 15 s 32



Section 13.381 Health regulatory data coded elsewhere.

13.381 Health regulatory data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 17 are codified outside this chapter. Those sections classify health regulatory data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Health occupations data. (a) Health-related licensees and registrants. The collection, analysis, reporting, and use of data on individuals licensed or registered by the commissioner of health or health-related licensing boards are governed by sections 144.051, subdivision 2, and 144.052.

(b) Health services personnel. Data collected by the commissioner of health for the database on health services personnel are classified under section 144.1485.

Subd. 3. Nursing home residents. Access to certain data on assessments of care and services to nursing home residents is governed by section 144.0721, subdivision 2.

Subd. 4. Rural hospital grants. Financial data on individual hospitals under the rural hospital grant program are classified under section 144.147, subdivision 5.

Subd. 5. Certain health inspections. Disclosure of certain data received by the commissioner of health under sections 144.50 to 144.56 is governed by section 144.58.

Subd. 6. Public hospital meetings. Data from a closed meeting of a public hospital are classified under section 144.581, subdivision 5.

Subd. 7. Medical malpractice claims reports. Reports of medical malpractice claims submitted by an insurer to the commissioner of health under section 144.693 are classified as provided in section 144.693, subdivisions 1 and 2.

Subd. 8. Health test results. Health test results obtained under sections 144.7401 to 144.7415 are classified under section 144.7411.

Subd. 9. Nursing home noncompliance. Data from correction orders of or notices of noncompliance by nursing homes are governed under section 144A.10.

Subd. 10. Home care hospice program. Data regarding a home care hospice program under sections 144A.43 to 144A.48 are governed by section 144A.45.

Subd. 11. Health facility complaints. Information gathered by the director of the office of health facility complaints is classified under section 144A.53, subdivision 13.

Subd. 12. Ambulance service data. Data required to be reported by ambulance services under section 144E.123 are classified under that section.

Subd. 13. Review organization data. Disclosure of data and information acquired by a review organization as defined in section 145.61, subdivision 5, is governed by section 145.64.

Subd. 14. Family planning grants. Information gathered under section 145.925 is classified under section 145.925, subdivision 6.

Subd. 15. Mortuary science interns. Data collected in case reports filed with the commissioner of health by mortuary science interns are classified under section 149A.20, subdivision 6.

Subd. 16. Funeral establishments. Data on individuals in annual reports required of certain funeral establishments are classified under section 149A.97, subdivision 11.

Subd. 17. Technology assistance review panel. Data maintained by the technology assistance review panel under section 256.9691, subdivision 6, are classified under that section.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 1



Section 13.383 Health occupations investigative data coded elsewhere.

13.383 Health occupations investigative data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 16 are codified outside this chapter. Those sections classify health occupations investigative data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. EMT, EMT-I, EMT-P, or first responders. Reports of emergency medical technician, emergency medical technician-intermediate, emergency medical technician-paramedic, or first responder misconduct are classified under section 144E.305, subdivision 3.

Subd. 3. Unlicensed practitioners. Data relating to investigations and disciplinary actions under section 146A.06 are governed by subdivision 2 of that section.

Subd. 4. Physicians. (a) Disciplinary data generally. Data held by the board of medical practice in connection with disciplinary matters are classified under section 147.01, subdivision 4. The administrative record of any disciplinary action taken by the board of medical practice under sections 147.01 to 147.22 is sealed upon judicial review as provided in section 147.151.

(b) Required examinations; physician's medical record. Data obtained by the board of medical practice when requiring a mental or physical examination of a physician or when accessing a physician's medical records are classified under section 147.091, subdivision 6.

(c) Sexual misconduct. Certain data relating to sexual misconduct are classified under section 147.092.

(d) Reports of violations. Certain reports of violations submitted to the board of medical practice are classified under section 147.121.

(e) Patient medical records. Patient medical records provided to the board of medical practice under section 147.131 are classified under that section.

Subd. 5. Physician assistants. (a) Required examinations; physician assistant's medical records. Data obtained by the medical practices board when requiring a mental or physical examination of a physician assistant or when accessing a physician assistant's medical records are classified under section 147A.13, subdivision 6.

(b) Sharing complaint information. Sharing of complaint information regarding a physician assistant is governed by section 147A.26.

Subd. 6. Chiropractors. Data of the board of chiropractic examiners and the peer review committee are classified under sections 148.10, subdivision 1, and 148.106, subdivision 10.

Subd. 7. Nurses. (a) Required examinations; nurse's medical records. Data obtained by the board of nursing when requiring a mental or physical examination of a nurse or when accessing a nurse's medical records are classified under section 148.261, subdivision 5.

(b) Reports of violations. Certain reports of violations submitted to the board of nursing are classified under section 148.264.

(c) Patient medical records. Medical records of a patient cared for by a nurse who is under review by the board of nursing are classified under sections 148.191, subdivision 2, and 148.265.

(d) Records of nurse disciplinary action. The administrative records of any disciplinary action taken by the board of nursing under sections 148.171 to 148.285 are sealed upon judicial review as provided in section 148.266.

Subd. 8. Psychologists and psychological practitioners. Client records of a patient cared for by a psychologist or psychological practitioner who is under review by the board of psychology are classified under section 148.941, subdivision 4.

Subd. 9. Marriage and family therapists. (a) Disciplinary data generally. Data held by the board of marriage and family therapy in connection with disciplinary matters are classified under sections 148B.04 and 148B.175, subdivisions 2 and 5.

(b) Reports of violations. Certain reports of violations submitted to the board of marriage and family therapy are classified under section 148B.08.

(c) Client records. Client records of a patient cared for by a marriage and family therapist who is under review by the board of marriage and family therapy are classified under sections 148B.09 and 148B.11.

Subd. 10. Social workers. (a) Disciplinary data generally. Data held by the board of social work in connection with disciplinary matters are classified under sections 148B.281, subdivisions 2 and 5, and 148B.285.

(b) Reports of violations. Certain reports of violations submitted to the board of social work are classified under section 148B.284.

(c) Client records. Client records of a patient cared for by a social worker who is under review by the board of social work are classified under sections 148B.282 and 148B.286, subdivision 3.

Subd. 11. Unlicensed mental health practitioner. (a) Disciplinary data generally. Data held by the commissioner of health in connection with the investigation of an unlicensed mental health practitioner are classified under section 148B.66, subdivision 2. The administrative records of disciplinary action taken by the commissioner of health pursuant to sections 148B.60 to 148B.71 are sealed upon judicial review as provided in section 148B.65.

(b) Client records. Client records of a patient cared for by an unlicensed mental health practitioner who is under review by the commissioner of health are classified under section 148B.66, subdivision 1.

(c) Required examinations; practitioner's medical records. Data obtained by the commissioner of health when requiring a mental or physical examination of an unlicensed mental health practitioner or when accessing the practitioner's medical records are classified under section 148B.68, subdivision 3.

Subd. 12. Mortuary science practitioners. Data on investigations and disciplinary actions of mortuary science practitioners by the commissioner of health are classified under section 149A.04, subdivision 5.

Subd. 13. Dentists, dental hygienists, and dental assistants. (a) Required examinations; medical records. Data obtained by the board of dentistry when requiring a mental or physical examination of a dentist, dental hygienist, or dental assistant or when accessing the medical records of a dentist, dental hygienist, or dental assistant are classified under sections 150A.08, subdivisions 5 and 6, and 150A.081.

(b) Patient records. Patient records of a patient cared for by a dentist, dental hygienist, or dental assistant who is under review by the board of dentistry are classified under section 150A.081.

Subd. 14. Doctors of podiatric medicine. (a) Patient records. Patient records of a patient cared for by a doctor of podiatric medicine who is under review by the board of podiatric medicine are classified under section 153.20.

(b) Access to doctor's medical data. Access to the medical data of a doctor of podiatric medicine who is under review by the board of podiatric medicine is governed by section 153.21, subdivision 2.

Subd. 15. Hearing instrument dispensers. (a) Sharing complaint information. Sharing of complaint information regarding a hearing instrument dispenser is governed by section 153A.15, subdivision 3.

(b) Medical records. Medical records obtained by the commissioner of health in the course of reviewing a hearing instrument dispenser are classified under section 153A.15, subdivision 3a.

Subd. 16. Veterinarians. (a) Client records. Veterinary records on clients of a veterinarian who is under review by the board of veterinary medicine are classified under section 156.082.

(b) Required examinations; veterinarian's medical record. Data obtained by the board of veterinary medicine when requiring a mental or physical examination of a veterinarian or when accessing the veterinarian's medical records are classified under section 156.125.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.384 Medical data.

13.384 Medical data.

Subdivision 1. Definition. As used in this section: (a) "Directory information" means name of the patient, date admitted, and general condition.

(b) "Medical data" means data collected because an individual was or is a patient or client of a hospital, nursing home, medical center, clinic, health or nursing agency operated by a state agency or political subdivision including business and financial records, data provided by private health care facilities, and data provided by or about relatives of the individual.

Subd. 2. Public hospitals; directory information. (a) During the time that a person is a patient in a hospital operated by a state agency or political subdivision under legal commitment, directory information is public data. After the person is released by termination of the person's legal commitment, the directory information is private data on individuals.

(b) If a person is a patient other than pursuant to commitment in a hospital controlled by a state agency or political subdivision, directory information is public data unless the patient requests otherwise, in which case it is private data on individuals.

(c) Directory information about an emergency patient who is unable to communicate which is public under this subdivision shall not be released until a reasonable effort is made to notify the next of kin. Although an individual has requested that directory information be private, the hospital may release directory information to a law enforcement agency pursuant to a lawful investigation pertaining to that individual.

Subd. 3. Classification of medical data. Unless the data is summary data or a statute specifically provides a different classification, medical data are private but are available only to the subject of the data as provided in section 144.335, and shall not be disclosed to others except:

(a) Pursuant to section 13.05;

(b) Pursuant to section 253B.0921;

(c) Pursuant to a valid court order;

(d) To administer federal funds or programs;

(e) To the surviving spouse, parents, children, and siblings of a deceased patient or client or, if there are no surviving spouse, parents, children, or siblings, to the surviving heirs of the nearest degree of kindred;

(f) To communicate a patient's or client's condition to a family member or other appropriate person in accordance with acceptable medical practice, unless the patient or client directs otherwise; or

(g) As otherwise required by law.

HIST: 1979 c 328 s 16; 1980 c 603 s 27,28; 1981 c 311 s 16,39; 1982 c 545 s 24; 1989 c 175 s 1; 1995 c 189 s 1; 1996 c 440 art 1 s 8,9; 1997 c 217 art 1 s 1,2; 1999 c 227 s 22



Section 13.385 Renumbered 13.3805, subd. 2

13.385 Renumbered 13.3805, subd. 2



Section 13.39 Civil investigation.

13.39 Civil investigation.

Subdivision 1. Definitions. A "pending civil legal action" includes but is not limited to judicial, administrative or arbitration proceedings. Whether a civil legal action is pending shall be determined by the chief attorney acting for the state agency, political subdivision or statewide system.

Subd. 2. Civil actions. (a) Except as provided in paragraph (b), data collected by state agencies, political subdivisions, or statewide systems as part of an active investigation undertaken for the purpose of the commencement or defense of a pending civil legal action, or which are retained in anticipation of a pending civil legal action, are classified as protected nonpublic data pursuant to section 13.02, subdivision 13, in the case of data not on individuals and confidential pursuant to section 13.02, subdivision 3, in the case of data on individuals. Any agency, political subdivision, or statewide system may make any data classified as confidential or protected nonpublic pursuant to this subdivision accessible to any person, agency or the public if the agency, political subdivision, or statewide system determines that the access will aid the law enforcement process, promote public health or safety or dispel widespread rumor or unrest.

(b) A complainant has access to a statement provided by the complainant to a state agency, statewide system, or political subdivision under paragraph (a).

Subd. 2a. Disclosure of data. During the time when a civil legal action is determined to be pending under subdivision 1, any person may bring an action in the district court in the county where the data is maintained to obtain disclosure of data classified as confidential or protected nonpublic under subdivision 2. The court may order that all or part of the data be released to the public or to the person bringing the action. In making the determination whether data shall be disclosed, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, the agency, or any person identified in the data. The data in dispute shall be examined by the court in camera.

Subd. 3. Inactive investigative data. Inactive civil investigative data are public, unless the release of the data would jeopardize another pending civil legal action, and except for those portions of a civil investigative file that are classified as not public data by this chapter or other law. Any civil investigative data presented as evidence in court or made part of a court record shall be public. Civil investigative data become inactive upon the occurrence of any of the following events:

(1) a decision by the state agency, political subdivision, or statewide system or by the chief attorney acting for the state agency, political subdivision, or statewide system not to pursue the civil action;

(2) expiration of the time to file a complaint under the statute of limitations or agreement applicable to the civil action; or

(3) exhaustion of or expiration of rights of appeal by either party to the civil action.

Data determined to be inactive under clause (1) may become active if the state agency, political subdivision, statewide system, or its attorney decides to renew the civil action.

HIST: 1981 c 311 s 22,39; 1982 c 545 s 11,24; 1985 c 298 s 11; 1987 c 351 s 5; 1994 c 618 art 1 s 6,7



Section 13.391 Renumbered 13.821

13.391 Renumbered 13.821



Section 13.392 Internal auditing data.

13.392 Internal auditing data.

Subdivision 1. Confidential data or protected nonpublic data. Data, notes, and preliminary drafts of reports created, collected, and maintained by the internal audit offices of state agencies and political subdivisions, or persons performing audits for state agencies and political subdivisions, and relating to an audit or investigation are confidential data on individuals or protected nonpublic data until the final report has been published or the audit or investigation is no longer being pursued actively, except that the data shall be disclosed as required to comply with section 6.67 or 609.456. This section does not limit in any way:

(1) the state auditor's access to government data of political subdivisions or data, notes, or preliminary drafts of reports of persons performing audits for political subdivisions; or

(2) the public or a data subject's access to data classified by section 13.43.

Subd. 2. Private data on individuals. Data on an individual supplying information for an audit or investigation, that could reasonably be used to determine the individual's identity, are private data on individuals if the information supplied was needed for an audit or investigation and would not have been provided to the internal audit office or person performing audits without an assurance to the individual that the individual's identity would remain private.

HIST: 1989 c 351 s 11; 1998 c 371 s 3,22



Section 13.393 Attorneys.

13.393 Attorneys.

Notwithstanding the provisions of this chapter and section 15.17, the use, collection, storage, and dissemination of data by an attorney acting in a professional capacity for the state, a state agency or a political subdivision shall be governed by statutes, rules, and professional standards concerning discovery, production of documents, introduction of evidence, and professional responsibility; provided that this section shall not be construed to affect the applicability of any statute, other than this chapter and section 15.17, which specifically requires or prohibits disclosure of specific information by the attorney, nor shall this section be construed to relieve any responsible authority, other than the attorney, from duties and responsibilities pursuant to this chapter and section 15.17.

HIST: 1979 c 328 s 19; 1981 c 311 s 39; 1982 c 545 s 24; 1986 c 444; 1999 c 227 s 22



Section 13.40 Library and historical data.

13.40 Library and historical data.

Subdivision 1. Records subject to this chapter. (a) For purposes of this section, "historical records repository" means an archives or manuscript repository operated by any state agency, statewide system, or political subdivision whose purpose is to collect and maintain data to further the history of a geographic or subject area. The term does not include the state archives as defined in section 138.17, subdivision 1, clause (5).

(b) Data collected, maintained, used, or disseminated by a library or historical records repository operated by any state agency, political subdivision, or statewide system shall be administered in accordance with the provisions of this chapter.

Subd. 2. Private data; library borrowers. (a) Except as provided in paragraph (b), the following data maintained by a library are private data on individuals and may not be disclosed for other than library purposes except pursuant to a court order:

(1) data that link a library patron's name with materials requested or borrowed by the patron or that link a patron's name with a specific subject about which the patron has requested information or materials; or

(2) data in applications for borrower cards, other than the name of the borrower.

(b) A library may release reserved materials to a family member or other person who resides with a library patron and who is picking up the material on behalf of the patron. A patron may request that reserved materials be released only to the patron.

Subd. 3. Nongovernmental data. Data held in the custody of a historical records repository that were not originally created, received, maintained, or disseminated by a state agency, statewide system, or political subdivision are not government data. These data are accessible to the public unless:

(1) the data are contributed by private persons under an agreement that restricts access, to the extent of any lawful limitation; or

(2) access would significantly endanger the physical or organizational integrity of the data.

HIST: 1980 c 603 s 21; 1981 c 311 s 39; 1982 c 545 s 6,24; 1991 c 319 s 3; 1992 c 499 art 10 s 1; 1996 c 440 art 1 s 7



Section 13.401 Library and historical data coded elsewhere.

13.401 Library and historical data coded elsewhere.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section places a restriction on access to government data.

Subd. 2. Restrictions on access to archives records. Limitations on access to records transferred to the state archives are provided in section 138.17, subdivision 1c.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.41 Licensing data.

13.41 Licensing data.

Subdivision 1. Definition. As used in this section "licensing agency" means any board, department or agency of this state which is given the statutory authority to issue professional or other types of licenses, except the various agencies primarily administered by the commissioner of human services. Data pertaining to persons or agencies licensed or registered under authority of the commissioner of human services shall be administered pursuant to section 13.46, subdivision 4.

Subd. 2. Private data; designated addresses and telephone numbers. (a) The following data collected, created or maintained by any licensing agency are classified as private, pursuant to section 13.02, subdivision 12: data, other than their names and designated addresses, submitted by applicants for licenses; the identity of complainants who have made reports concerning licensees or applicants which appear in inactive complaint data unless the complainant consents to the disclosure; the nature or content of unsubstantiated complaints when the information is not maintained in anticipation of legal action; the identity of patients whose medical records are received by any health licensing agency for purposes of review or in anticipation of a contested matter; inactive investigative data relating to violations of statutes or rules; and the record of any disciplinary proceeding except as limited by subdivision 4.

(b) An applicant for a license shall designate on the application a residence or business address and telephone number at which the applicant can be contacted in connection with the license application. A licensee shall designate a residence or business address and telephone number at which the licensee can be contacted in connection with the license. By designating an address under this paragraph other than a residence address, the applicant or licensee consents to accept personal service of process by service on the licensing agency for legal or administrative proceedings. The licensing agency shall mail a copy of the documents to the applicant or licensee at the last known residence address.

Subd. 3. Board of peace officer standards and training. The following government data of the board of peace officer standards and training are private data:

(1) home addresses of licensees and applicants for licenses; and

(2) data that identify the state agency, statewide system, or political subdivision that employs a licensed peace officer.

The board may disseminate private data on applicants and licensees as is necessary to administer law enforcement licensure or to provide data under section 626.845, subdivision 1, to law enforcement agencies who are conducting employment background investigations.

Subd. 4. Confidential data. The following data collected, created or maintained by any licensing agency are classified as confidential, pursuant to section 13.02, subdivision 3: active investigative data relating to the investigation of complaints against any licensee.

Subd. 5. Public data. Licensing agency minutes, application data on licensees, orders for hearing, findings of fact, conclusions of law and specification of the final disciplinary action contained in the record of the disciplinary action are classified as public, pursuant to section 13.02, subdivision 15. The entire record concerning the disciplinary proceeding is public data pursuant to section 13.02, subdivision 15, in those instances where there is a public hearing concerning the disciplinary action. If the licensee and the licensing agency agree to resolve a complaint without a hearing, the agreement and the specific reasons for the agreement are public data. The license numbers, the license status, and continuing education records issued or maintained by the board of peace officer standards and training are classified as public data, pursuant to section 13.02, subdivision 15.

Subd. 6. Releasing data. Any licensing agency may make any data classified as private or confidential pursuant to this section accessible to an appropriate person or agency if the licensing agency determines that failure to make the data accessible is likely to create a clear and present danger to public health or safety.

HIST: 1981 c 311 s 27,39; 1982 c 545 s 12-14,24; 1984 c 436 s 16; 1984 c 654 art 5 s 58; 1987 c 351 s 6; 1990 c 573 s 5; 1993 c 351 s 5; 1994 c 618 art 1 s 8; 1997 c 214 s 1; 1Sp1997 c 3 s 4; 1999 c 227 s 22; 2000 c 468 s 11



Section 13.411 Licensing data coded elsewhere.

13.411 Licensing data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 8 are codified outside this chapter. Those sections classify licensing data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Home care providers. Data from criminal background studies of the owner or managerial official of a home care provider that are given to the commissioner of health are classified under section 144A.46, subdivision 5.

Subd. 3. Unlicensed complementary and alternative health care practitioners and clients. Data obtained by the commissioner of health on unlicensed complementary and alternative health care practitioners and clients are classified under sections 146A.06 and 146A.08.

Subd. 4. Marriage and family therapists. Residence addresses and telephone numbers of marriage and family therapist licensees are classified under section 148B.04, subdivision 6.

Subd. 5. Social workers. Residence addresses and telephone numbers of social worker licensees are classified under section 148B.285, subdivision 5.

Subd. 6. Practitioners of mortuary science. (a) Mortuary science. Data submitted to the commissioner of health for a license, reciprocal license, or renewal of a license to practice mortuary science are classified under sections 149A.20, subdivision 13, 149A.30, subdivision 7, and 149A.40, subdivision 10.

(b) Operation of funeral establishment. Data submitted to the commissioner of health for a license or renewal of a license to operate a funeral establishment are classified under sections 149A.50, subdivision 9, and 149A.51, subdivision 9.

(c) Operation of a crematory. Data submitted to the commissioner of health for a license or renewal of a license to operate a crematory are classified under sections 149A.52, subdivision 8, and 149A.53, subdivision 8.

Subd. 7. Examining and licensing boards. (a) Health licensing boards. Data held by health licensing boards are classified under sections 214.10, subdivision 8, and 214.25, subdivision 1.

(b) Combined boards data. Data held by licensing boards participating in a health professional services program are classified under sections 214.34 and 214.35.

Subd. 8. Private detective license. Certain data on applicants for licensure as private detectives are classified under section 326.3382, subdivision 3.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 460 s 1

* NOTE: Subdivision 3, as added by Laws 2000, chapter 460, *section 1, is effective July 1, 2001. Laws 2000, chapter 460, *section 67.



Section 13.42 Renumbered 13.384

13.42 Renumbered 13.384



Section 13.43 Personnel data.

13.43 Personnel data.

Subdivision 1. Definition. As used in this section, "personnel data" means data on individuals collected because the individual is or was an employee of or an applicant for employment by, performs services on a voluntary basis for, or acts as an independent contractor with a state agency, statewide system or political subdivision or is a member of or an applicant for an advisory board or commission.

Subd. 2. Public data. (a) Except for employees described in subdivision 5, the following personnel data on current and former employees, volunteers, and independent contractors of a state agency, statewide system, or political subdivision and members of advisory boards or commissions is public:

(1) name; employee identification number, which must not be the employee's social security number; actual gross salary; salary range; contract fees; actual gross pension; the value and nature of employer paid fringe benefits; and the basis for and the amount of any added remuneration, including expense reimbursement, in addition to salary;

(2) job title and bargaining unit; job description; education and training background; and previous work experience;

(3) date of first and last employment;

(4) the existence and status of any complaints or charges against the employee, regardless of whether the complaint or charge resulted in a disciplinary action;

(5) the final disposition of any disciplinary action together with the specific reasons for the action and data documenting the basis of the action, excluding data that would identify confidential sources who are employees of the public body;

(6) the terms of any agreement settling any dispute arising out of an employment relationship, including a buyout agreement as defined in section 123B.143, subdivision 2, paragraph (a); except that the agreement must include specific reasons for the agreement if it involves the payment of more than $10,000 of public money;

(7) work location; a work telephone number; badge number; and honors and awards received; and

(8) payroll time sheets or other comparable data that are only used to account for employee's work time for payroll purposes, except to the extent that release of time sheet data would reveal the employee's reasons for the use of sick or other medical leave or other not public data; and city and county of residence.

(b) For purposes of this subdivision, a final disposition occurs when the state agency, statewide system, or political subdivision makes its final decision about the disciplinary action, regardless of the possibility of any later proceedings or court proceedings. In the case of arbitration proceedings arising under collective bargaining agreements, a final disposition occurs at the conclusion of the arbitration proceedings, or upon the failure of the employee to elect arbitration within the time provided by the collective bargaining agreement. Final disposition includes a resignation by an individual when the resignation occurs after the final decision of the state agency, statewide system, political subdivision, or arbitrator.

(c) The state agency, statewide system, or political subdivision may display a photograph of a current or former employee to a prospective witness as part of the state agency's, statewide system's, or political subdivision's investigation of any complaint or charge against the employee.

(d) A complainant has access to a statement provided by the complainant to a state agency, statewide system, or political subdivision in connection with a complaint or charge against an employee.

(e) Notwithstanding paragraph (a), clause (5), upon completion of an investigation of a complaint or charge against a public official, or if a public official resigns or is terminated from employment while the complaint or charge is pending, all data relating to the complaint or charge are public, unless access to the data would jeopardize an active investigation or reveal confidential sources. For purposes of this paragraph, "public official" means:

(1) the head of a state agency and deputy and assistant state agency heads;

(2) members of boards or commissions required by law to be appointed by the governor or other elective officers; and

(3) executive or administrative heads of departments, bureaus, divisions, or institutions.

Subd. 2a. Data disclosure by statewide pension plans. Notwithstanding any law to the contrary, with respect to data collected and maintained on members, survivors, and beneficiaries by statewide retirement systems that is classified as public data in accordance with subdivision 2, those retirement systems may be only required to disclose name, gross pension, and type of benefit awarded, except as required by sections 13.03, subdivisions 4 and 6; and 13.05, subdivisions 4 and 9.

Subd. 3. Applicant data. Except for applicants described in subdivision 5, the following personnel data on current and former applicants for employment by a state agency, statewide system or political subdivision or appointment to an advisory board or commission is public: veteran status; relevant test scores; rank on eligible list; job history; education and training; and work availability. Names of applicants shall be private data except when certified as eligible for appointment to a vacancy or when applicants are considered by the appointing authority to be finalists for a position in public employment. For purposes of this subdivision, "finalist" means an individual who is selected to be interviewed by the appointing authority prior to selection. Names and home addresses of applicants for appointment to and members of an advisory board or commission are public.

Subd. 4. Other data. All other personnel data is private data on individuals but may be released pursuant to a court order.

Subd. 5. Undercover law enforcement officer. All personnel data maintained by any state agency, statewide system or political subdivision relating to an individual employed as or an applicant for employment as an undercover law enforcement officer are private data on individuals. When the individual is no longer assigned to an undercover position, the data described in subdivisions 2 and 3 become public unless the law enforcement agency determines that revealing the data would threaten the personal safety of the officer or jeopardize an active investigation.

Subd. 6. Access by labor organizations. Personnel data may be disseminated to labor organizations to the extent that the responsible authority determines that the dissemination is necessary to conduct elections, notify employees of fair share fee assessments, and implement the provisions of chapters 179 and 179A. Personnel data shall be disseminated to labor organizations and to the bureau of mediation services to the extent the dissemination is ordered or authorized by the commissioner of the bureau of mediation services.

Subd. 7. Employee assistance data. All data created, collected or maintained by any state agency or political subdivision to administer employee assistance programs similar to the one authorized by section 43A.319 are classified as private, pursuant to section 13.02, subdivision 12. This section shall not be interpreted to authorize the establishment of employee assistance programs.

Subd. 8. Harassment data. When allegations of sexual or other types of harassment are made against an employee, the employee does not have access to data that would identify the complainant or other witnesses if the responsible authority determines that the employee's access to that data would:

(1) threaten the personal safety of the complainant or a witness; or

(2) subject the complainant or witness to harassment.

If a disciplinary proceeding is initiated against the employee, data on the complainant or witness shall be available to the employee as may be necessary for the employee to prepare for the proceeding.

Subd. 9. Peer counseling debriefing data. (a) Data acquired by a peer group member in a public safety peer counseling debriefing is private data on the person being debriefed.

(b) For purposes of this subdivision, "public safety peer counseling debriefing" means a group process oriented debriefing session held for peace officers, firefighters, medical emergency persons, dispatchers, or other persons involved with public safety emergency services, that is established by any agency providing public safety emergency services and is designed to help a person who has suffered an occupation-related traumatic event begin the process of healing and effectively dealing with posttraumatic stress.

Subd. 10. Prohibition on agreements limiting disclosure or discussion of personnel data. (a) A state agency, statewide system, or political subdivision may not enter into an agreement settling a dispute arising out of the employment relationship with the purpose or effect of limiting access to or disclosure of personnel data or limiting the discussion of information or opinions related to personnel data. An agreement or portion of an agreement that violates this paragraph is void and unenforceable.

(b) Paragraph (a) applies to the following, but only to the extent that the data or information could otherwise be made accessible to the public:

(1) an agreement not to discuss, publicize, or comment on personnel data or information;

(2) an agreement that limits the ability of the subject of personnel data to release or consent to the release of data; or

(3) any other provision of an agreement that has the effect of limiting the disclosure or discussion of information that could otherwise be made accessible to the public, except a provision that limits the ability of an employee to release or discuss private data that identifies other employees.

(c) Paragraph (a) also applies to a court order that contains terms or conditions prohibited by paragraph (a).

Subd. 11. Protection of employee or others. (a) If the responsible authority or designee of a state agency, statewide system, or political subdivision reasonably determines that the release of personnel data is necessary to protect an employee from harm to self or to protect another person who may be harmed by the employee, data that are relevant to the concerns for safety may be released as provided in this subdivision.

(b) The data may be released:

(1) to the person who may be harmed and to an attorney representing the person when the data are relevant to obtaining a restraining order;

(2) to a prepetition screening team conducting an investigation of the employee under section 253B.07, subdivision 1; or

(3) to a court, law enforcement agency, or prosecuting authority.

(c) Section 13.03, subdivision 4, paragraph (c), applies to data released under this subdivision, except to the extent that the data have a more restrictive classification in the possession of the agency or authority that receives the data. If the person who may be harmed or the person's attorney receives data under this subdivision, the data may be used or released further only to the extent necessary to protect the person from harm.

Subd. 12. Sharing of law enforcement personnel background investigation data. A law enforcement agency shall share data from a background investigation done under section 626.87 with the peace officer standards and training board or with a law enforcement agency doing an investigation of the subject of the data under section 626.87.

Subd. 13. Dissemination of data to department of economic security. Private personnel data must be disclosed to the department of economic security for the purpose of administration of the unemployment benefits program under chapter 268.

Subd. 14. Maltreatment data. When a report of alleged maltreatment of a student in a school facility, as defined in section 626.556, subdivision 2, paragraph (f), is made to the commissioner of children, families, and learning under section 626.556, data that are relevant to a report of maltreatment and are collected by the school facility about the person alleged to have committed maltreatment must be provided to the commissioner of children, families, and learning upon request for purposes of an assessment or investigation of the maltreatment report. Data received by the commissioner of children, families, and learning pursuant to these assessments or investigations are classified under section 626.556.

HIST: 1979 c 328 s 17; 1980 c 603 s 24,25,29; 1981 c 311 s 12,13,17,39; 1982 c 545 s 9,10,24; 1984 c 436 s 17; 1984 c 544 s 89; 1985 c 298 s 12; 1987 c 186 s 15; 1987 c 284 art 1 s 1; 1987 c 351 s 7; 1987 c 384 art 1 s 2; 1988 c 598 s 1; 1990 c 550 s 1; 1991 c 319 s 4-6; 1993 c 351 s 6,7; 1994 c 618 art 1 s 9; 1995 c 259 art 1 s 7-9; 1Sp1995 c 3 art 9 s 1; 1996 c 440 art 1 s 10-12; 1997 c 214 s 2; 1998 c 397 art 11 s 3; 1999 c 107 s 66; 1999 c 182 s 1; 1999 c 227 s 6; 1999 c 250 art 1 s 114; 2000 c 343 s 4; 2001 c 70 s 1; 2001 c 178 art 2 s 3



Section 13.435 Salary benefit survey data.

13.435 Salary benefit survey data.

Salary and personnel benefit survey data purchased from consulting firms, nonprofit corporations or associations or obtained from employers with the written understanding that the data shall not be made public which is maintained by state agencies, political subdivisions or statewide systems are classified as nonpublic pursuant to section 13.02, subdivision 9.

HIST: 1981 c 311 s 19,39; 1982 c 545 s 24; 1999 c 227 s 22



Section 13.44 Property data.

13.44 Property data.

Subdivision 1. Real property; complaint data. The identities of individuals who register complaints with state agencies or political subdivisions concerning violations of state laws or local ordinances concerning the use of real property are classified as confidential data, pursuant to section 13.02, subdivision 3.

Subd. 2. Real property; building code violations. Code violation records pertaining to a particular parcel of real property and the buildings, improvements, and dwelling units located on it that are kept by any state, county, or city agency charged by the governing body of the appropriate political subdivision with the responsibility for enforcing a state, county, or city health, housing, building, fire prevention, or housing maintenance code are public data; except as otherwise provided by section 13.39, subdivision 2; 13.44; or 13.82, subdivision 7.

Subd. 3. Real property; appraisal data. (a) Confidential or protected nonpublic data. Estimated or appraised values of individual parcels of real property which are made by personnel of the state, its agencies and departments, or a political subdivision or by independent appraisers acting for the state, its agencies and departments, or a political subdivision for the purpose of selling or acquiring land through purchase or condemnation are classified as confidential data on individuals or protected nonpublic data.

(b) Public data. The data made confidential or protected nonpublic by the provisions of paragraph (a) shall become public upon the occurrence of any of the following:

(1) the negotiating parties exchange appraisals;

(2) the data are submitted to a court appointed condemnation commissioner;

(3) the data are presented in court in condemnation proceedings; or

(4) the negotiating parties enter into an agreement for the purchase and sale of the property.

HIST: 1980 c 603 s 20; 1981 c 311 s 39; 1982 c 545 s 5,21,24; 1983 c 143 s 1; 1984 c 436 s 18; 1987 c 351 s 12; 1995 c 259 art 1 s 14; 1999 c 227 s 5,22



Section 13.441 Property data coded elsewhere.

13.441 Property data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify property data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Trusts. (a) Charitable trust data. Data filed by a charitable trust with the attorney general are governed by section 501B.39.

(b) Charitable trust data sharing. Data sharing of records of a charitable trust is governed by section 501B.40, subdivision 3.

Subd. 3. Probate; international will registration. Information on the execution of international wills is classified under section 524.2-1010, subdivision 1.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.442 Renumbered 13.44, subd. 2

13.442 Renumbered 13.44, subd. 2



Section 13.45 Renumbered 13.435

13.45 Renumbered 13.435



Section 13.46 Welfare data.

13.46 Welfare data.

Subdivision 1. Definitions. As used in this section:

(a) "Individual" means an individual according to section 13.02, subdivision 8, but does not include a vendor of services.

(b) "Program" includes all programs for which authority is vested in a component of the welfare system according to statute or federal law, including, but not limited to, the aid to families with dependent children program formerly codified in sections 256.72 to 256.87, Minnesota Family Investment Program, medical assistance, general assistance, general assistance medical care, and child support collections.

(c) "Welfare system" includes the department of human services, local social services agencies, county welfare agencies, the public authority responsible for child support enforcement, human services boards, community mental health center boards, state hospitals, state nursing homes, the ombudsman for mental health and mental retardation, and persons, agencies, institutions, organizations, and other entities under contract to any of the above agencies to the extent specified in the contract.

(d) "Mental health data" means data on individual clients and patients of community mental health centers, established under section 245.62, mental health divisions of counties and other providers under contract to deliver mental health services, or the ombudsman for mental health and mental retardation.

(e) "Fugitive felon" means a person who has been convicted of a felony and who has escaped from confinement or violated the terms of probation or parole for that offense.

Subd. 2. General. (a) Unless the data is summary data or a statute specifically provides a different classification, data on individuals collected, maintained, used, or disseminated by the welfare system is private data on individuals, and shall not be disclosed except:

(1) according to section 13.05;

(2) according to court order;

(3) according to a statute specifically authorizing access to the private data;

(4) to an agent of the welfare system, including a law enforcement person, attorney, or investigator acting for it in the investigation or prosecution of a criminal or civil proceeding relating to the administration of a program;

(5) to personnel of the welfare system who require the data to determine eligibility, amount of assistance, and the need to provide services of additional programs to the individual;

(6) to administer federal funds or programs;

(7) between personnel of the welfare system working in the same program;

(8) the amounts of cash public assistance and relief paid to welfare recipients in this state, including their names, social security numbers, income, addresses, and other data as required, upon request by the department of revenue to administer the property tax refund law, supplemental housing allowance, early refund of refundable tax credits, and the income tax. "Refundable tax credits" means the dependent care credit under section 290.067, the Minnesota working family credit under section 290.0671, the property tax refund under section 290A.04, and, if the required federal waiver or waivers are granted, the federal earned income tax credit under section 32 of the Internal Revenue Code;

(9) between the department of human services, the department of children, families, and learning, and the department of economic security for the purpose of monitoring the eligibility of the data subject for unemployment benefits, for any employment or training program administered, supervised, or certified by that agency, for the purpose of administering any rehabilitation program or child care assistance program, whether alone or in conjunction with the welfare system, or to monitor and evaluate the Minnesota family investment program by exchanging data on recipients and former recipients of food stamps, cash assistance under chapter 256, 256D, 256J, or 256K, child care assistance under chapter 119B, or medical programs under chapter 256B, 256D, or 256L;

(10) to appropriate parties in connection with an emergency if knowledge of the information is necessary to protect the health or safety of the individual or other individuals or persons;

(11) data maintained by residential programs as defined in section 245A.02 may be disclosed to the protection and advocacy system established in this state according to Part C of Public Law Number 98-527 to protect the legal and human rights of persons with mental retardation or other related conditions who live in residential facilities for these persons if the protection and advocacy system receives a complaint by or on behalf of that person and the person does not have a legal guardian or the state or a designee of the state is the legal guardian of the person;

(12) to the county medical examiner or the county coroner for identifying or locating relatives or friends of a deceased person;

(13) data on a child support obligor who makes payments to the public agency may be disclosed to the higher education services office to the extent necessary to determine eligibility under section 136A.121, subdivision 2, clause (5);

(14) participant social security numbers and names collected by the telephone assistance program may be disclosed to the department of revenue to conduct an electronic data match with the property tax refund database to determine eligibility under section 237.70, subdivision 4a;

(15) the current address of a Minnesota family investment program participant may be disclosed to law enforcement officers who provide the name of the participant and notify the agency that:

(i) the participant:

(A) is a fugitive felon fleeing to avoid prosecution, or custody or confinement after conviction, for a crime or attempt to commit a crime that is a felony under the laws of the jurisdiction from which the individual is fleeing; or

(B) is violating a condition of probation or parole imposed under state or federal law;

(ii) the location or apprehension of the felon is within the law enforcement officer's official duties; and

(iii) the request is made in writing and in the proper exercise of those duties;

(16) the current address of a recipient of general assistance or general assistance medical care may be disclosed to probation officers and corrections agents who are supervising the recipient and to law enforcement officers who are investigating the recipient in connection with a felony level offense;

(17) information obtained from food stamp applicant or recipient households may be disclosed to local, state, or federal law enforcement officials, upon their written request, for the purpose of investigating an alleged violation of the Food Stamp Act, according to Code of Federal Regulations, title 7, section 272.1(c);

(18) the address, social security number, and, if available, photograph of any member of a household receiving food stamps shall be made available, on request, to a local, state, or federal law enforcement officer if the officer furnishes the agency with the name of the member and notifies the agency that:

(i) the member:

(A) is fleeing to avoid prosecution, or custody or confinement after conviction, for a crime or attempt to commit a crime that is a felony in the jurisdiction the member is fleeing;

(B) is violating a condition of probation or parole imposed under state or federal law; or

(C) has information that is necessary for the officer to conduct an official duty related to conduct described in subitem (A) or (B);

(ii) locating or apprehending the member is within the officer's official duties; and

(iii) the request is made in writing and in the proper exercise of the officer's official duty;

(19) the current address of a recipient of Minnesota family investment program, general assistance, general assistance medical care, or food stamps may be disclosed to law enforcement officers who, in writing, provide the name of the recipient and notify the agency that the recipient is a person required to register under section 243.166, but is not residing at the address at which the recipient is registered under section 243.166;

(20) certain information regarding child support obligors who are in arrears may be made public according to section 518.575;

(21) data on child support payments made by a child support obligor and data on the distribution of those payments excluding identifying information on obligees may be disclosed to all obligees to whom the obligor owes support, and data on the enforcement actions undertaken by the public authority, the status of those actions, and data on the income of the obligor or obligee may be disclosed to the other party;

(22) data in the work reporting system may be disclosed under section 256.998, subdivision 7;

(23) to the department of children, families, and learning for the purpose of matching department of children, families, and learning student data with public assistance data to determine students eligible for free and reduced price meals, meal supplements, and free milk according to United States Code, title 42, sections 1758, 1761, 1766, 1766a, 1772, and 1773; to allocate federal and state funds that are distributed based on income of the student's family; and to verify receipt of energy assistance for the telephone assistance plan;

(24) the current address and telephone number of program recipients and emergency contacts may be released to the commissioner of health or a local board of health as defined in section 145A.02, subdivision 2, when the commissioner or local board of health has reason to believe that a program recipient is a disease case, carrier, suspect case, or at risk of illness, and the data are necessary to locate the person;

(25) to other state agencies, statewide systems, and political subdivisions of this state, including the attorney general, and agencies of other states, interstate information networks, federal agencies, and other entities as required by federal regulation or law for the administration of the child support enforcement program;

(26) to personnel of public assistance programs as defined in section 256.741, for access to the child support system database for the purpose of administration, including monitoring and evaluation of those public assistance programs;

(27) to monitor and evaluate the Minnesota family investment program by exchanging data between the departments of human services and children, families, and learning, on recipients and former recipients of food stamps, cash assistance under chapter 256, 256D, 256J, or 256K, child care assistance under chapter 119B, or medical programs under chapter 256B, 256D, or 256L;

(28) to evaluate child support program performance and to identify and prevent fraud in the child support program by exchanging data between the department of human services, department of revenue under section 270B.14, subdivision 1, paragraphs (a) and (b), without regard to the limitation of use in paragraph (c), department of health, department of economic security, and other state agencies as is reasonably necessary to perform these functions; or

(29) counties operating child care assistance programs under chapter 119B may disseminate data on program participants, applicants, and providers to the commissioner of children, families, and learning.

(b) Information on persons who have been treated for drug or alcohol abuse may only be disclosed according to the requirements of Code of Federal Regulations, title 42, sections 2.1 to 2.67.

(c) Data provided to law enforcement agencies under paragraph (a), clause (15), (16), (17), or (18), or paragraph (b), are investigative data and are confidential or protected nonpublic while the investigation is active. The data are private after the investigation becomes inactive under section 13.82, subdivision 5, paragraph (a) or (b).

(d) Mental health data shall be treated as provided in subdivisions 7, 8, and 9, but is not subject to the access provisions of subdivision 10, paragraph (b).

For the purposes of this subdivision, a request will be deemed to be made in writing if made through a computer interface system.

Subd. 3. Investigative data. Data on persons, including data on vendors of services and data on licensees, that is collected, maintained, used, or disseminated by the welfare system in an investigation, authorized by statute and relating to the enforcement of rules or law, is confidential data on individuals pursuant to section 13.02, subdivision 3, or protected nonpublic data not on individuals pursuant to section 13.02, subdivision 13, and shall not be disclosed except:

(a) pursuant to section 13.05;

(b) pursuant to statute or valid court order;

(c) to a party named in a civil or criminal proceeding, administrative or judicial, for preparation of defense; or

(d) to provide notices required or permitted by statute.

The data referred to in this subdivision shall be classified as public data upon its submission to an administrative law judge or court in an administrative or judicial proceeding. Inactive welfare investigative data shall be treated as provided in section 13.39, subdivision 3.

Subd. 4. Licensing data. (a) As used in this subdivision:

(1) "licensing data" means all data collected, maintained, used, or disseminated by the welfare system pertaining to persons licensed or registered or who apply for licensure or registration or who formerly were licensed or registered under the authority of the commissioner of human services;

(2) "client" means a person who is receiving services from a licensee or from an applicant for licensure; and

(3) "personal and personal financial data" means social security numbers, identity of and letters of reference, insurance information, reports from the bureau of criminal apprehension, health examination reports, and social/home studies.

(b)(1) Except as provided in paragraph (c), the following data on current and former licensees are public: name, address, telephone number of licensees, date of receipt of a completed application, dates of licensure, licensed capacity, type of client preferred, variances granted, type of dwelling, name and relationship of other family members, previous license history, class of license, and the existence and status of complaints. When a correction order or fine has been issued, a license is suspended, immediately suspended, revoked, denied, or made conditional, or a complaint is resolved, the following data on current and former licensees are public: the substance and investigative findings of the complaint, licensing violation, or substantiated maltreatment; the record of informal resolution of a licensing violation; orders of hearing; findings of fact; conclusions of law; specifications of the final correction order, fine, suspension, immediate suspension, revocation, denial, or conditional license contained in the record of licensing action; and the status of any appeal of these actions. When an individual licensee is a substantiated perpetrator of maltreatment, and the substantiated maltreatment is a reason for the licensing action, the identity of the licensee as a perpetrator is public data. For purposes of this clause, a person is a substantiated perpetrator if the maltreatment determination has been upheld under section 626.556, subdivision 10i, 626.557, subdivision 9d, or 256.045, or an individual or facility has not timely exercised appeal rights under these sections.

(2) For applicants who withdraw their application prior to licensure or denial of a license, the following data are public: the name of the applicant, the city and county in which the applicant was seeking licensure, the dates of the commissioner's receipt of the initial application and completed application, the type of license sought, and the date of withdrawal of the application.

(3) For applicants who are denied a license, the following data are public: the name of the applicant, the city and county in which the applicant was seeking licensure, the dates of the commissioner's receipt of the initial application and completed application, the type of license sought, the date of denial of the application, the nature of the basis for the denial, and the status of any appeal of the denial.

(4) The following data on persons subject to disqualification under section 245A.04 in connection with a license to provide family day care for children, child care center services, foster care for children in the provider's home, or foster care or day care services for adults in the provider's home, are public: the nature of any disqualification set aside under section 245A.04, subdivision 3b, and the reasons for setting aside the disqualification; and the reasons for granting any variance under section 245A.04, subdivision 9.

(5) When maltreatment is substantiated under section 626.556 or 626.557 and the victim and the substantiated perpetrator are affiliated with a program licensed under chapter 245A, the commissioner of human services, local social services agency, or county welfare agency may inform the license holder where the maltreatment occurred of the identity of the substantiated perpetrator and the victim.

(c) The following are private data on individuals under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9: personal and personal financial data on family day care program and family foster care program applicants and licensees and their family members who provide services under the license.

(d) The following are private data on individuals: the identity of persons who have made reports concerning licensees or applicants that appear in inactive investigative data, and the records of clients or employees of the licensee or applicant for licensure whose records are received by the licensing agency for purposes of review or in anticipation of a contested matter. The names of reporters under sections 626.556 and 626.557 may be disclosed only as provided in section 626.556, subdivision 11, or 626.557, subdivision 12b.

(e) Data classified as private, confidential, nonpublic, or protected nonpublic under this subdivision become public data if submitted to a court or administrative law judge as part of a disciplinary proceeding in which there is a public hearing concerning a license which has been suspended, immediately suspended, revoked, or denied.

(f) Data generated in the course of licensing investigations that relate to an alleged violation of law are investigative data under subdivision 3.

(g) Data that are not public data collected, maintained, used, or disseminated under this subdivision that relate to or are derived from a report as defined in section 626.556, subdivision 2, or 626.5572, subdivision 18, are subject to the destruction provisions of sections 626.556, subdivision 11c, and 626.557, subdivision 12b.

(h) Upon request, not public data collected, maintained, used, or disseminated under this subdivision that relate to or are derived from a report of substantiated maltreatment as defined in section 626.556 or 626.557 may be exchanged with the department of health for purposes of completing background studies pursuant to section 144.057.

(i) Data on individuals collected according to licensing activities under chapter 245A, and data on individuals collected by the commissioner of human services according to maltreatment investigations under sections 626.556 and 626.557, may be shared with the department of human rights, the department of health, the department of corrections, the ombudsman for mental health and retardation, and the individual's professional regulatory board when there is reason to believe that laws or standards under the jurisdiction of those agencies may have been violated.

(j) In addition to the notice of determinations required under section 626.556, subdivision 10f, if the commissioner or the local social services agency has determined that an individual is a substantiated perpetrator of maltreatment of a child based on sexual abuse, as defined in section 626.556, subdivision 2, and the commissioner or local social services agency knows that the individual is a person responsible for a child's care in another facility, the commissioner or local social services agency shall notify the head of that facility of this determination. The notification must include an explanation of the individual's available appeal rights and the status of any appeal. If a notice is given under this paragraph, the government entity making the notification shall provide a copy of the notice to the individual who is the subject of the notice.

Subd. 5. Medical data; contracts. Data relating to the medical, psychiatric, or mental health of any individual, including diagnosis, progress charts, treatment received, case histories, and opinions of health care providers, that is collected, maintained, used, or disseminated by any agency to the welfare system is private data on individuals and will be available to the data subject, unless the private health care provider has clearly requested in writing that the data be withheld pursuant to section 144.335. Data on individuals that is collected, maintained, used, or disseminated by a private health care provider under contract to any agency of the welfare system is private data on individuals, and is subject to the provisions of sections 13.02 to 13.07 and this section, except that the provisions of section 13.04, subdivision 3, shall not apply. Access to medical data referred to in this subdivision by the individual who is the subject of the data is subject to the provisions of section 144.335. Access to information that is maintained by the public authority responsible for support enforcement and that is needed to enforce medical support is subject to the provisions of section 518.171.

Subd. 6. Other data. Data collected, used, maintained, or disseminated by the welfare system that is not data on individuals is public pursuant to section 13.03, except the following data:

(a) investigative data classified by section 13.39;

(b) welfare investigative data classified by section 13.46, subdivision 3; and

(c) security information classified by section 13.37, subdivision 2.

Subd. 7. Mental health center data. (a) Mental health data are private data on individuals and shall not be disclosed, except:

(1) pursuant to section 13.05, as determined by the responsible authority for the community mental health center, mental health division, or provider;

(2) pursuant to court order;

(3) pursuant to a statute specifically authorizing access to or disclosure of mental health data; or

(4) with the consent of the client or patient.

(b) An agency of the welfare system may not require an individual to consent to the release of mental health data as a condition for receiving services or for reimbursing a community mental health center, mental health division of a county, or provider under contract to deliver mental health services.

Subd. 8. Access for auditing. To the extent required by state or federal law, representatives of federal, state, or local agencies shall have access to data maintained by public or private community mental health centers, mental health divisions of counties, and other providers under contract to deliver mental health services which is necessary to achieve the purpose of auditing. Public or private community mental health centers, mental health divisions of counties, and other providers under contract to deliver mental health services shall not permit this data to identify any particular patient or client by name or contain any other unique personal identifier.

Subd. 9. Fraud. In cases of suspected fraud, in which access to mental health data maintained by public or private community mental health centers or mental health divisions of counties and other providers under contract to deliver mental health services is necessary to a proper investigation, the county board or the appropriate prosecutorial authority shall refer the matter to the commissioner of human services. The commissioner and agents of the commissioner, while maintaining the privacy rights of individuals and families, shall have access to mental health data to conduct an investigation. Upon deeming it appropriate as a result of the investigation, the commissioner shall refer the matter to the appropriate legal authorities and may disseminate to those authorities whatever mental health data are necessary to properly prosecute the case.

Subd. 10. Responsible authority. (a) Notwithstanding any other provision of this chapter to the contrary, the responsible authority for each component of the welfare system listed in subdivision 1, clause (c), shall be as follows:

(1) the responsible authority for the department of human services, state hospitals, and nursing homes is the commissioner of the department of human services;

(2) the responsible authority of a county welfare agency is the director of the county welfare agency;

(3) the responsible authority for a local social services agency, human services board, or community mental health center board is the chair of the board;

(4) the responsible authority of any person, agency, institution, organization, or other entity under contract to any of the components of the welfare system listed in subdivision 1, clause (c), is the person specified in the contract; and

(5) the responsible authority of the public authority for child support enforcement is the head of the public authority for child support enforcement.

(b) A responsible authority shall allow another responsible authority in the welfare system access to data classified as not public data when access is necessary for the administration and management of programs, or as authorized or required by statute or federal law.

Subd. 11. Nursing home appraisals. Names, addresses, and other data that could identify nursing homes selected as part of a random sample to be appraised by the department of human services in its rate setting process are classified as protected nonpublic data until the sample has been completed.

HIST: 1979 c 328 s 15; 1980 c 603 s 23; 1980 c 615 s 34; 1981 c 311 s 39; 1982 c 545 s 8,24; 1983 c 15 s 1; 1983 c 312 art 8 s 1; 1984 c 436 s 19-24; 1984 c 579 s 1-5; 1984 c 640 s 32; 1984 c 654 art 5 s 58; 1985 c 293 s 1,2; 1985 c 298 s 13-17; 1986 c 337 s 1; 1986 c 444; 1987 c 333 s 22; 1987 c 351 s 8-11; 1987 c 352 s 1; 1988 c 598 s 3; 1989 c 209 art 1 s 4; art 2 s 2; 1989 c 282 art 5 s 1; 1989 c 351 s 6; 1990 c 568 art 3 s 1; 1990 c 573 s 6,7; 1991 c 292 art 5 s 1; 1993 c 171 s 1; 1993 c 351 s 8-10; 1994 c 483 s 1; 1994 c 488 s 8; 1994 c 618 art 1 s 10,11; 1994 c 630 art 11 s 2; 1994 c 631 s 31; 1994 c 636 art 4 s 2; 1995 c 178 art 3 s 1; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 1; 1995 c 257 art 1 s 1; 1995 c 259 art 1 s 10-12; 1996 c 412 art 1 s 1; 1996 c 440 art 1 s 13; 1997 c 85 art 4 s 1,2; 1997 c 203 art 6 s 1; 1Sp1997 c 3 s 5; 1998 c 371 s 2; 1998 c 397 art 11 s 3; 1999 c 99 s 7; 1999 c 107 s 66; 1999 c 159 s 1,; 1999 c 205 art 1 s 1; 1999 c 227 s 22; 1999 c 241 art 9 s 1; 1999 c 245 art 7 s 1; 2000 c 260 s 87,90; 2000 c 311 art 6 s 1; 2000 c 343 s 4; 2001 c 178 art 2 s 4; 1Sp2001 c 9 art 10 s 66; art 14 s 1



Section 13.461 Human services data coded elsewhere.

13.461 Human services data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 26 are codified outside this chapter. Those subdivisions classify human services data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Adult mental health. (a) Client consent. Consent for release of information needed to bill the county for services provided to clients is governed by section 245.467, subdivision 5.

(b) Identity disclosure. Disclosure of the names and addresses of persons receiving mental health services is governed by section 245.467, subdivision 6.

Subd. 3. Child mental health. (a) Client consent. Informed written consent necessary for a child to receive mental health services is governed by section 245.4876, subdivision 5.

(b) Identity disclosure. Disclosure of identities of children receiving mental health services under sections 245.487 to 245.4887, and the identities of their families, is governed by section 245.4876, subdivision 7.

(c) Children's mental health collaborative. Data shared on individuals served by the collaborative are governed by section 245.493.

Subd. 4. Mental health clinics and centers. Data collected by mental health clinics and centers approved by the commissioner of human services are classified under section 245.69, subdivision 2.

Subd. 5. Data collection system. Research involving effective mental health treatment methods and access to data and other information is governed by section 245.696, subdivision 2.

Subd. 6. Ombudsman for mental health and retardation. Access by the ombudsman for mental health and mental retardation to private data on individuals is provided under section 245.94, subdivision 1.

Subd. 7. Application procedures. Tribal licensing agency access to criminal history data is governed by section 245A.04, subdivision 3, paragraph (h).

Subd. 8. State hospital patients. Contents of, and access to, records of state hospital patients required to be kept by the commissioner of human services are governed by section 246.13.

Subd. 9. Chemical dependency service agreements. Certain data received by the commissioner of human services from chemical dependency programs are classified under section 246.64, subdivision 4.

Subd. 10. Blood test results. Blood test results obtained under sections 246.71 to 246.722 are classified under section 246.719.

Subd. 11. Bloodborne pathogen test results. Data relating to bloodborne pathogen test results are governed by sections 246.719 and 246.72.

Subd. 12. Prepetition screening. Prepetition screening investigations for judicial commitments are classified as private under section 253B.07, subdivision 1, paragraph (b).

Subd. 13. Medical records. Access to health records of a patient being treated for a mental illness for purposes of medication administration is governed by section 253B.0921.

Subd. 14. Civil commitment. County attorney access to data relating to commitment of certain persons under section 253B.185 is governed by that section.

Subd. 15. Subject of research; recipients of alcohol or drug abuse treatment. Access to records of individuals who are the subject of research or who receive information, assessment, or treatment concerning alcohol or drug abuse is governed by section 254A.09.

Subd. 16. Child mortality review panel. Data practices of the commissioner of human services as part of the child mortality review panel are governed by section 256.01, subdivision 12.

Subd. 17. Maltreatment review panels. Data of the vulnerable adult maltreatment review panel or the child maltreatment review panel are classified under section 256.021 or 256.022.

Subd. 18. State agency hearings. Disclosure of private data relating to an investigation conducted by the agency is governed by section 256.045.

Subd. 19. Action to recover assistance furnished. Disclosure of private data on the location of a party to the action is governed by section 256.87.

Subd. 20. Ombudsman for older Minnesotans. Access to data of a state agency that is required to fulfill the ombudsman's duties is governed by section 256.9742.

Subd. 21. Ombudsman on aging. Data held by the ombudsman on aging are classified under section 256.9744.

Subd. 22. Child support. Access to information and disclosure of information collected for purposes of child support enforcement is governed by section 256.978, subdivisions 1 and 2.

Subd. 23. Medical assistance dental plans. Access to welfare data by dental plans contracted to provide services under the medical assistance program is governed by section 256B.037.

Subd. 24. Medical assistance cost reports. Medical records of medical assistance recipients obtained by the commissioner of human services for purposes of section 256B.27, subdivision 5, are classified under that section.

Subd. 25. Medical assistance enrollee safeguards. Privacy, data collection, and confidentiality safeguards under the coordinated service delivery system are required under section 256B.77, subdivision 9.

Subd. 26. MinnesotaCare. Data sharing with other government agencies that is needed to verify income for eligibility and premium payment is governed by section 256L.05.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 2; 2000 c 465 s 1; 1Sp2001 c 9 art 11 s 1



Section 13.462 Benefit data.

13.462 Benefit data.

Subdivision 1. Definition. As used in this section, "benefit data" means data on individuals collected or created because an individual seeks information about becoming, is, or was an applicant for or a recipient of benefits or services provided under various housing, home ownership, rehabilitation and community action agency, Head Start, and food assistance programs administered by state agencies, political subdivisions, or statewide systems. Benefit data does not include welfare data which shall be administered in accordance with section 13.46.

Subd. 2. Public data. The names and addresses of applicants for and recipients of benefits, aid, or assistance through programs administered by any political subdivision, state agency, or statewide system that are intended to assist with the purchase of housing or other real property are classified as public data on individuals.

Subd. 3. Private data. Unless otherwise provided by law, all other benefit data are private data on individuals, and shall not be disclosed except pursuant to court order or to an agent of the state agency, political subdivision, or statewide system, including appropriate law enforcement personnel, who are acting in an investigation or prosecution of a criminal or civil proceeding relating to the administration of a program described in subdivision 1.

HIST: 1981 c 311 s 29,39; 1982 c 545 s 24; 1984 c 436 s 12,13; 1995 c 259 art 1 s 5; 1999 c 227 s 22



Section 13.465 Domestic relations data coded elsewhere.

13.465 Domestic relations data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 14 are codified outside this chapter. Those sections classify domestic relations data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Child support parties. Certain data regarding the location of parties in connection with child support proceedings are governed by sections 256.87, subdivision 8; 257.70; and 518.005, subdivision 5. Certain data regarding the suspension of licenses of persons owing child support are governed by section 518.551, subdivision 13a, and certain data on newly hired employees maintained by the public authority for support enforcement are governed by section 256.998.

Subd. 3. Records of artificial insemination. Access to records held by a court or other agency concerning artificial insemination performed on a married woman with her husband's consent is governed by section 257.56, subdivision 1.

Subd. 4. Parentage action records. Inspection of records in parentage actions held by the court, the commissioner of human services, or elsewhere is governed by section 257.70.

Subd. 5. Adoption background check. Data related to background checks of prospective adoptive parents are governed by section 259.41, subdivision 3.

Subd. 6. Fathers' adoption registry. Data in the fathers' adoption registry are classified under section 259.52, subdivision 4.

Subd. 7. Commissioner's records of adoption. Records of adoption held by the commissioner of human services are classified, and access to them is governed by section 259.79, subdivisions 1 and 3.

Subd. 8. Adoption records. Various adoption records are classified under section 259.53, subdivision 1. Access to the original birth record of a person who has been adopted is governed by section 259.89.

Subd. 9. Parent education program. Certain data involving participation in a parent education program are governed by section 518.157, subdivision 5.

Subd. 10. Visitation dispute resolution. Certain data involving visitation dispute resolution are governed by section 518.1751, subdivision 4a.

Subd. 11. Child custody proceedings. Court records of child custody proceedings may be sealed as provided in section 518.168.

Subd. 12. Child support attorneys. Certain data provided by an applicant or recipient of child support enforcement services are classified under section 518.255.

Subd. 13. Custody mediation. Child custody or visitation mediation records are classified under section 518.619, subdivision 5.

Subd. 14. Domestic abuse; petitioner's residence. Court records on the location or residence of a petitioner in a domestic abuse proceeding are governed by section 518B.01, subdivision 3b.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 9 art 15 s 32



Section 13.467 Foster care data.

13.467 Foster care data.

Subdivision 1. General. The following data collected, created and maintained by a community action agency in a study of the impact of foster care policies on families are classified as confidential data, pursuant to section 13.02, subdivision 3: names of persons interviewed; foster care placement plans obtained from other public and private agencies; and all information gathered during interviews with study participants.

Subd. 2. Hennepin county foster care review team. The foster care policy redesign commission and the foster care review team created by the Hennepin county board of commissioners to review the foster care system shall have access to not public data as defined in Minnesota Statutes, section 13.02, subdivision 8a, as provided in this section. The commission and the team shall have access to not public data on foster care cases. Access is limited to records created, collected, or maintained by any local social services agency that provided services to a child or a child's family during the five years immediately preceding any out-of-home placement of the child and continuing throughout the period of the placement until the child was returned to the custody of a parent, adopted, or otherwise was no longer the subject of a case plan developed by a county social service agency. A county social service agency shall provide the not public data described in this section to the foster care review team or the foster care policy redesign commissioner upon request.

Not public data received by the foster care review team or the foster care policy redesign commission maintains the same classification in the possession of the team or commission as it had in the possession of the entity providing the data. Not public data received under this section shall be returned to the entity providing it upon completion of the work of the foster care policy redesign commission and the foster care review team.

HIST: 1981 c 311 s 28,39; 1982 c 545 s 24; 1999 c 227 s 22



Section 13.47 Employment and training data.

13.47 Employment and training data.

Subdivision 1. Definition. (a) "Employment and training data" means data on individuals collected, maintained, used, or disseminated because an individual applies for, is currently enrolled in, or has been enrolled in employment and training programs funded with federal, state, or local resources, including those provided under the Workforce Investment Act of 1998, United States Code, title 29, section 2801.

(b) "Employment and training service provider" means an entity certified, or seeking to be certified, by the commissioner of economic security to deliver employment and training services under section 268.0122, subdivision 3, or an organization that contracts with a certified entity or the department of economic security to deliver employment and training services.

(c) "Provider of training services" means an organization or entity that provides training under the Workforce Investment Act of 1998, United States Code, title 29, section 2801.

Subd. 2. Classification. Employment and training data are private data on individuals.

Subd. 3. Dissemination. Employment and training data may be disseminated by employment and training service providers:

(a) to other employment and training service providers to coordinate the employment and training services for the data subject or to determine eligibility or suitability for services from other programs;

(b) to local and state welfare agencies for monitoring the eligibility of the participant for assistance programs, or for any employment or training program administered by those agencies; and

(c) to the commissioner of economic security.

Subd. 4. Data preparation. To produce data required to certify the eligibility of training service providers under section 268.0122, subdivision 3, clause (7), the Workforce Investment Act of 1998, United States Code, title 29, section 2801, or other studies required by law, the commissioner of economic security, in consultation with the governor's workforce development council, may:

(1) enter into a data exchange agreement with a training service provider whereby the commissioner of economic security shall furnish to the provider wage information under section 268.044 on individuals who have received training services from the provider. The provider shall use this wage information to prepare summary data determined necessary by the commissioner in consultation with the governor's workforce development council. The provider may use this wage information for conducting studies to improve instruction; or

(2) if there is no agreement under clause (1), require the training service provider to furnish employment and training data determined necessary by the commissioner in consultation with the governor's workforce development council.

Subd. 5. Summary data. The commissioner of economic security shall provide the training service providers, as well as make available to the public, summary data on the performance of the training services.

HIST: 1988 c 598 s 2; 1994 c 483 s 1; 1999 c 227 s 7



Section 13.475 Department of economic security data coded elsewhere.

13.475 Department of economic security data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 9 are codified outside this chapter. Those sections classify economic security data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Program data. Program data collected on individuals are classified by section 268.0122, subdivision 7.

Subd. 3. Reemployment insurance hearings. Disclosure of reemployment insurance hearing data is governed by section 268.105, subdivision 5.

Subd. 4. Commissioner of economic security. Data maintained by the commissioner of economic security are classified under section 268.19.

Subd. 5. Wage subsidy program. Data on individuals collected under section 268.552, subdivision 7, are classified under that subdivision.

Subd. 6. Minnesota youth program. Data on individuals under the Minnesota youth program are classified under section 268.561, subdivision 7.

Subd. 7. Emergency jobs program. Data maintained by the commissioner of economic security for the emergency jobs program are classified under section 268.673, subdivision 5.

Subd. 8. Employment and training programs; data sharing. Data sharing of employment and training program data between the commissioner of economic security, the commissioner of human services, state agency personnel, and other users of the inventory, referral and intake system, is governed by section 268.86, subdivision 10.

Subd. 9. Vocational rehabilitation data. Disclosure of data obtained by the commissioner of economic security regarding the vocational rehabilitation of an injured or disabled employee is governed by section 268A.05.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.48 Award data.

13.48 Award data.

Financial data on business entities submitted to a state agency, statewide system, or political subdivision for the purpose of presenting awards to business entities for achievements in business development or performance are private data on individuals or nonpublic data.

HIST: 1991 c 319 s 7



Section 13.485 Corporation data coded elsewhere.

13.485 Corporation data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify corporation data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Repealed, 2001 c 7 s 91

Subd. 3. Social and charitable organizations. (a) Solicitation investigations. Disclosure of investigative information relating to charitable organizations is governed under section 309.533.

(b) Books and records. Access to books and records, including registration statements, annual reports, and other documents of charitable organizations, is governed under section 309.54.

(c) Names of contributors. Disclosure of names of contributors to charitable organizations is governed under section 309.55.

(d) Reciprocal agreements; exchange of information. Interstate sharing of charitable contribution information is authorized under section 309.60.

Subd. 4. Professional corporations or firms. Access to records of a professional firm held by a licensing board under section 319B.11 is governed by that section.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.487 Trade regulation and consumer data coded elsewhere.

13.487 Trade regulation and consumer data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify trade regulation and consumer protection data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Motor vehicles; informal dispute settlement mechanism. Disclosure of data relating to informal dispute settlement mechanisms is governed by section 325F.665, subdivision 12.

Subd. 3. Data on videotape consumers. Personally identifiable information on videotape consumers received by law enforcement agencies is classified under section 325I.02, subdivision 2.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.49 Social security numbers.

13.49 Social security numbers.

Subdivision 1. General. The social security numbers of individuals collected or maintained by a state agency, statewide system, or political subdivision are private data on individuals, except to the extent that access to the social security number is specifically authorized by law.

Subd. 2. County recorder or registrar of titles. Subdivision 1 does not apply to social security numbers that appear in documents or records filed or recorded with the county recorder or registrar of titles, other than documents filed under section 600.23.

HIST: 1994 c 618 art 1 s 12; 1995 c 259 art 1 s 13



Section 13.491 Renumbered 13.201; 13.72, subd. 9

13.491 Renumbered 13.201; 13.72, subd. 9



Section 13.495 Lodging tax data.

13.495 Lodging tax data.

Data, other than basic taxpayer identification data, collected from taxpayers under a lodging tax ordinance are nonpublic.

HIST: 1990 c 573 s 8; 1999 c 227 s 22



Section 13.4961 General tax data coded elsewhere.

13.4961 General tax data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Revenue department. (a) Revenue department access to criminal justice data communications network. Access to the criminal justice data communications network by designated employees of the revenue department is governed under section 270.062.

(b) Criminal tax investigations. Disclosure of revenue department information to prosecuting attorneys in criminal tax investigations is governed under section 270.064.

(c) Equalization real property tax hearing. Access to commissioner of revenue data, records, and files regarding real property, which is the subject of a hearing, by municipalities participating in the hearing, is governed under section 270.21.

Subd. 3. Revenue Recapture Act. Data maintained by the commissioner of revenue under the Revenue Recapture Act are classified under section 270A.11.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.4963 Classification and disclosure tax data coded elsewhere.

13.4963 Classification and disclosure tax data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 18 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Generally. Classification and disclosure of tax data created, collected, or maintained by the department of revenue under chapter 290, 290A, 291, or 297A are governed by chapter 270B.

Subd. 3. Data subjects. Disclosure of tax return information to defined data subjects is governed under section 270B.03.

Subd. 4. Statistical data. Disclosure of tax statistical data to specified parties is governed under section 270B.04.

Subd. 5. Tax proceeding. Disclosure of tax return information in a judicial or administrative proceeding pertaining to or relating to tax administration is governed under section 270B.05.

Subd. 6. Investigations. Disclosure of tax return information for investigative purposes is governed under section 270B.06.

Subd. 7. Licensing authorities. Disclosure of tax return information to licensing authorities of the state, political subdivisions, and certain boards, to the extent necessary to enforce license clearance programs, is governed under section 270B.07.

Subd. 8. Sales tax permits. Disclosure of information regarding the issuance of sales tax permits to retailers is governed under section 270B.08.

Subd. 9. Sales tax exemption certificates. Disclosure of information regarding issuance of sales tax exemption certificates is governed under section 270B.081.

Subd. 10. Collection actions. Disclosure of information regarding collection actions following execution of writs of entry are governed under section 270B.085.

Subd. 11. Contracts with state or political subdivision. Disclosure to state agencies or political subdivisions regarding vendor uncontested delinquent tax liabilities is governed under section 270B.09.

Subd. 12. Disclosure to locate taxpayers owed refunds. Disclosure of lists of names of persons owed tax refunds to newspapers or other media is governed under section 270B.11.

Subd. 13. State, federal, and county taxing authorities. Disclosure of tax return information to governmental taxing authorities is governed under section 270B.12.

Subd. 14. Access to data by vendors performing services. Access to classified tax data for certain vendors performing services for the department of revenue is governed under section 270B.13.

Subd. 15. Disclosure for purposes other than tax administration. Disclosure of tax return information to governmental entities for purposes other than tax administration is governed under section 270B.14.

Subd. 16. Legislative auditor. Disclosure of tax return information to the legislative auditor is governed under section 270B.15.

Subd. 17. Discovery or subpoena. Disclosure of tax data by discovery or subpoena is governed under section 270B.16.

Subd. 18. Data on mine value of ore. Data regarding value of mine ore for tax purposes are governed under section 270B.161.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.4965 Property tax data coded elsewhere.

13.4965 Property tax data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Certificate of value. Data in a real estate certificate of value filed with the county auditor are classified under section 272.115, subdivision 1.

Subd. 3. Homestead applications. The classification and disclosure of certain information collected to determine homestead classification are governed by section 273.124, subdivision 13.

Subd. 4. Assessor's records. Disclosure of assessor's real estate tax records for litigation purposes is governed under section 278.05.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.4967 Other tax data coded elsewhere.

13.4967 Other tax data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 7 are codified outside this chapter. Those sections classify tax data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Political contribution refund. Certain political contribution refund data in the revenue department are classified under section 290.06, subdivision 23.

Subd. 3. Gross earnings taxes. Certain patient data provided to the department of revenue under chapter 295 are classified under section 295.57, subdivision 2.

Subd. 4. Motor vehicle registrar data. Disclosure of certain information obtained by motor vehicle registrars is governed by section 297B.12.

Subd. 5. Marijuana and controlled substance tax information. Disclosure of information obtained under chapter 297D is governed by section 297D.13, subdivisions 1 to 3.

Subd. 6. Gambling taxes. (a) Administration of taxes. Records concerning administration of gambling taxes are classified under section 297E.02, subdivision 9.

(b) Sports bookmaking tax. Disclosure of facts contained in a sports bookmaking tax return is prohibited by section 297E.03, subdivision 8.

Subd. 7. Mineral rights filings. Data filed pursuant to section 298.48 with the commissioner of revenue by owners or lessees of mineral rights are classified under section 298.48, subdivision 4.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.50 Renumbered 13.44, subd. 3

13.50 Renumbered 13.44, subd. 3



Section 13.51 Assessor's data.

13.51 Assessor's data.

Subdivision 1. Generally. The following data collected, created and maintained by political subdivisions are classified as private, pursuant to section 13.02, subdivision 12, or nonpublic depending on the content of the specific data:

Data contained on sales sheets received from private multiple listing service organizations where the contract with the organizations requires the political subdivision to refrain from making the data available to the public.

Subd. 2. Income property assessment data. The following data collected by political subdivisions from individuals or business entities concerning income properties are classified as private or nonpublic data pursuant to section 13.02, subdivisions 9 and 12:

(a) detailed income and expense figures for the current year plus the previous three years;

(b) average vacancy factors for the previous three years;

(c) verified net rentable areas or net usable areas, whichever is appropriate;

(d) anticipated income and expenses for the current year;

(e) projected vacancy factor for the current year; and

(f) lease information.

Subd. 3. Data on income of individuals. Income information on individuals collected and maintained by political subdivisions to determine eligibility of property for class 4d under section 273.126 and 273.13, is private data on individuals as defined in section 13.02, subdivision 12.

HIST: 1981 c 311 s 30,39; 1982 c 545 s 15,24; 1991 c 291 art 1 s 1,2; 2001 c 7 s 5



Section 13.511 Renumbered 13.495

13.511 Renumbered 13.495



Section 13.52 Deferred assessment data.

13.52 Deferred assessment data.

Any data, collected by political subdivisions pursuant to section 435.193, which indicate the amount or location of cash or other valuables kept in the homes of applicants for deferred assessment, are private data pursuant to section 13.02, subdivision 12.

HIST: 1980 c 603 s 16; 1981 c 311 s 39; 1982 c 545 s 24



Section 13.521 Renumbered 13.72, subd. 10

13.521 Renumbered 13.72, subd. 10



Section 13.528 Renumbered 13.467, subd. 2

13.528 Renumbered 13.467, subd. 2



Section 13.53 Renumbered 13.467, subdivision 1

13.53 Renumbered 13.467, subdivision 1



Section 13.531 Renumbered 13.643, subd. 2

13.531 Renumbered 13.643, subd. 2



Section 13.54 Housing agency data.

13.54 Housing agency data.

Subdivision 1. Definition. For purposes of this section "housing agency" means the public housing agency or housing and redevelopment authority of a political subdivision.

Subd. 2. Confidential data. The following data on individuals maintained by the housing agency are classified as confidential data, pursuant to section 13.02, subdivision 3: correspondence between the agency and the agency's attorney containing data collected as part of an active investigation undertaken for the purpose of the commencement or defense of potential or actual litigation, including but not limited to: referrals to the office of the inspector general or other prosecuting agencies for possible prosecution for fraud; initiation of lease terminations and unlawful detainer actions; admission denial hearings concerning prospective tenants; commencement of actions against independent contractors of the agency; and tenant grievance hearings.

Subd. 3. Protected nonpublic data. The following data not on individuals maintained by the housing agency are classified as protected nonpublic data, pursuant to section 13.02, subdivision 13: correspondence between the agency and the agency's attorney containing data collected as part of an active investigation undertaken for the purpose of the commencement or defense of potential or actual litigation, including but not limited to, referrals to the office of the inspector general or other prosecuting bodies or agencies for possible prosecution for fraud and commencement of actions against independent contractors of the agency.

Subd. 4. Nonpublic data. The following data not on individuals maintained by the housing agency are classified as nonpublic data, pursuant to section 13.02, subdivision 9: all data pertaining to negotiations with property owners regarding the purchase of property. With the exception of the housing agency's evaluation of properties not purchased, all other negotiation data shall be public at the time of the closing of the property sale.

Subd. 5. Private data on individuals. Income information on individuals collected and maintained by a housing agency to determine eligibility of property for class 4d under sections 273.126 and 273.13, is private data on individuals as defined in section 13.02, subdivision 12. The data may be disclosed to the county and local assessors responsible for determining eligibility of the property for classification 4d.

Subd. 6. Law enforcement access to certain data. A public housing agency that enters a contract for assistance under United States Code, title 42, sections 1437 to 1440, shall furnish a local, state, or federal law enforcement officer, upon the officer's request, with the current address, social security number, and photograph, if available, of a recipient of assistance under United States Code, title 42, sections 1437 to 1440, if the officer:

(1) provides the name of the recipient to the housing agency; and

(2) notifies the agency that:

(i) the recipient:

(A) is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the jurisdiction from which the individual is fleeing, for a crime which is a felony under the laws of that jurisdiction;

(B) is violating a condition of probation or parole imposed under state or federal law;

(C) is a person required to register under section 243.166 and is not residing at the address at which the person is registered under section 243.166; or

(D) has information necessary for the officer to conduct the officer's official duties;

(ii) the location or apprehension of the individual is within the officer's official duties; and

(iii) the request is made in writing and in the proper exercise of the officer's official duties.

HIST: 1981 c 311 s 32,39; 1982 c 545 s 24; 1991 c 291 art 1 s 3; 1Sp1997 c 3 s 6; 1999 c 227 s 22; 2000 c 311 art 6 s 2; 2001 c 7 s 6



Section 13.5401 Housing data coded elsewhere.

13.5401 Housing data coded elsewhere.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section classifies housing agency data as other than public.

Subd. 2. Housing finance agency; financial data. Financial information regarding a housing finance agency loan or grant recipient is classified under section 462A.065.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.541 Emergency services for homeless persons; private data.

13.541 Emergency services for homeless persons; private data.

(a) "Grant recipient" includes a local government unit or nonprofit organization that receives grants from a state agency to provide emergency services for homeless persons.

(b) Data on individuals maintained by a grant recipient from which the identity of any individual receiving emergency services may be determined are private data on individuals and the grant recipient shall maintain the data in accordance with this chapter.

HIST: 1Sp1997 c 3 s 7



Section 13.55 Convention center data.

13.55 Convention center data.

Subdivision 1. Not public classification. The following data received, created, or maintained by or for publicly owned and operated convention facilities, civic center authorities, or the metropolitan sports facilities commission are classified as nonpublic data pursuant to section 13.02, subdivision 9; or private data on individuals pursuant to section 13.02, subdivision 12:

(a) a letter or other documentation from any person who makes inquiry to or who is contacted by the facility regarding the availability of the facility for staging events;

(b) identity of firms and corporations which contact the facility;

(c) type of event which they wish to stage in the facility;

(d) suggested terms of rentals; and

(e) responses of authority staff to these inquiries.

Subd. 2. Public data. The data made not public by the provisions of subdivision 1 shall become public upon the occurrence of any of the following:

(a) five years elapse from the date on which the lease or contract is entered into between the facility and the inquiring party or parties or the event which was the subject of inquiry occurs at the facility, whichever occurs earlier;

(b) the event which was the subject of inquiry does not occur; or

(c) the event which was the subject of inquiry occurs elsewhere.

Subd. 3. Exhibitor data. The names, addresses, and contact persons for individual exhibitors at an exhibition may be withheld at the discretion of the facility to protect the competitive position of the facility or its customers.

HIST: 1981 c 311 s 39; 1982 c 545 s 19,24; 1991 c 319 s 8



Section 13.551 Renumbered 13.592 and 13.593

13.551 Renumbered 13.592 and 13.593



Section 13.552 Human rights data coded elsewhere.

13.552 Human rights data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside this chapter. Those sections classify human rights data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Data of a political subdivision; investigative data. Data maintained by the human rights department of a political subdivision, including human rights investigative data and data contained in closed or open case files, are classified the same as and administered in accordance with chapter 363.

Subd. 3. Data provided under subpoena. Data supplied by a state agency, statewide system, or political subdivision pursuant to a subpoena issued by the commissioner of human rights is governed by section 363.05, subdivision 2.

Subd. 4. Human rights conciliation efforts. Disclosure of information concerning efforts in a particular case to resolve a charge through education conference, conciliation, and persuasion is governed by section 363.06, subdivision 6.

Subd. 5. Access to documents. Access to a copy of the charge and the respondent's answer to the charge is governed by section 363.06, subdivision 8.

Subd. 6. Access to case files. Access to human rights department investigative data by persons other than department employees is governed by section 363.061.

HIST: 1989 c 351 s 7; 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.56 Renumbered 13.822

13.56 Renumbered 13.822



Section 13.57 Social recreational data.

13.57 Social recreational data.

The following data collected and maintained by political subdivisions for the purpose of enrolling individuals in recreational and other social programs are classified as private, pursuant to section 13.02, subdivision 12: the name, address, telephone number, any other data that identifies the individual, and any data which describes the health or medical condition of the individual, family relationships and living arrangements of an individual or which are opinions as to the emotional makeup or behavior of an individual.

HIST: 1981 c 311 s 21,39; 1982 c 545 s 24; 1994 c 618 art 1 s 13



Section 13.58 Repealed, 1987 c 268 art 6 s 53

13.58 Repealed, 1987 c 268 art 6 s 53



Section 13.59 Housing and redevelopment data.

13.59 Housing and redevelopment data.

Subdivision 1. Private survey data. The following data collected in surveys of individuals conducted by cities and housing and redevelopment authorities for the purposes of planning, development, and redevelopment, are classified as private data pursuant to section 13.02, subdivision 12: the names and addresses of individuals and the legal descriptions of property owned by individuals.

Subd. 2. Nonpublic survey data. The following data collected in surveys of businesses conducted by cities and housing and redevelopment authorities, for the purposes of planning, development, and redevelopment, are classified as nonpublic data pursuant to section 13.02, subdivision 9: the names, addresses, and legal descriptions of business properties and the commercial use of the property to the extent disclosure of the use would identify a particular business.

Subd. 3. Financial assistance data. (a) The following data that are submitted to a housing and redevelopment authority by persons who are requesting financial assistance are private data on individuals or nonpublic data:

(1) financial statements;

(2) credit reports;

(3) business plans;

(4) income and expense projections;

(5) customer lists;

(6) balance sheets;

(7) income tax returns; and

(8) design, market, and feasibility studies not paid for with public funds.

(b) Data submitted to the authority under paragraph (a) become public data if the authority provides financial assistance to the person, except that the following data remain private or nonpublic:

(1) business plans;

(2) income and expense projections not related to the financial assistance provided;

(3) customer lists;

(4) income tax returns; and

(5) design, market, and feasibility studies not paid for with public funds.

Subd. 4. Definition. For purposes of this section, "housing and redevelopment authority" has the meaning given in section 469.002, subdivision 2, and includes a government entity exercising powers under sections 469.001 to 469.047.

HIST: 1984 c 436 s 26; 1999 c 227 s 22; 2001 c 202 s 6



Section 13.591 Business data.

13.591 Business data.

Subdivision 1. Not public data when benefit requested. The following data, that are submitted to a government entity by a business requesting financial assistance or a benefit financed by public funds, are private or nonpublic data: financial information about the business, including credit reports; financial statements; net worth calculations; business plans; income and expense projections; balance sheets; customer lists; income tax returns; and design, market, and feasibility studies not paid for with public funds.

Subd. 2. Public data when benefit received. Data submitted to a government entity under subdivision 1 become public when public financial assistance is provided or the business receives a benefit from the government entity, except that the following data remain private or nonpublic: business plans; income and expense projections not related to the financial assistance provided; customer lists; income tax returns; and design, market, and feasibility studies not paid for with public funds.

Subd. 3. Business as vendor. (a) Data submitted by a business to a government entity in response to a request for bids as defined in section 16C.02, subdivision 11, are private or nonpublic until the bids are opened. Once the bids are opened, the name of the bidder and the dollar amount specified in the response are read and become public. All other data in a bidder's response to a bid are private or nonpublic data until completion of the selection process. For purposes of this section, "completion of the selection process" means that the government entity has completed its evaluation and has ranked the responses. After a government entity has completed the selection process, all remaining data submitted by all bidders are public with the exception of trade secret data as defined and classified in section 13.37. A statement by a bidder that submitted data are copyrighted or otherwise protected does not prevent public access to the data contained in the bid.

If all responses to a request for bids are rejected prior to completion of the selection process, all data, other than that made public at the bid opening, remain private or nonpublic until a resolicitation of bids results in completion of the selection process or a determination is made to abandon the purchase. If the rejection occurs after the completion of the selection process, the data remain public. If a resolicitation of bids does not occur within one year of the bid opening date, the remaining data become public.

(b) Data submitted by a business to a government entity in response to a request for proposal, as defined in section 16C.02, subdivision 12, are private or nonpublic until the responses are opened. Once the responses are opened, the name of the responder is read and becomes public. All other data in a responder's response to a request for proposal are private or nonpublic data until completion of the evaluation process. For purposes of this section, "completion of the evaluation process" means that the government entity has completed negotiating the contract with the selected vendor. After a government entity has completed the evaluation process, all remaining data submitted by all responders are public with the exception of trade secret data as defined and classified in section 13.37. A statement by a responder that submitted data are copyrighted or otherwise protected does not prevent public access to the data contained in the response.

If all responses to a request for proposal are rejected prior to completion of the evaluation process, all data, other than that made public at the response opening, remain private or nonpublic until a resolicitation of the requests for proposal results in completion of the evaluation process or a determination is made to abandon the purchase. If the rejection occurs after the completion of the evaluation process, the data remain public. If a resolicitation of proposals does not occur within one year of the proposal opening date, the remaining data become public.

HIST: 2001 c 202 s 7



Section 13.592 Repealed, 2001 c 202 s 21

13.592 Repealed, 2001 c 202 s 21



Section 13.5921 Repealed, 2001 c 202 s 21

13.5921 Repealed, 2001 c 202 s 21



Section 13.5922 Repealed, 2001 c 202 s 21

13.5922 Repealed, 2001 c 202 s 21



Section 13.593 Repealed, 2001 c 202 s 21

13.593 Repealed, 2001 c 202 s 21



Section 13.594 Repealed, 2001 c 202 s 21

13.594 Repealed, 2001 c 202 s 21



Section 13.5951 Repealed, 2001 c 202 s 21

13.5951 Repealed, 2001 c 202 s 21



Section 13.5952 Repealed, 2001 c 202 s 21

13.5952 Repealed, 2001 c 202 s 21



Section 13.5953 Repealed, 2001 c 202 s 21

13.5953 Repealed, 2001 c 202 s 21



Section 13.596 Repealed, 2001 c 202 s 21

13.596 Repealed, 2001 c 202 s 21



Section 13.5965 Repealed, 2001 c 202 s 21

13.5965 Repealed, 2001 c 202 s 21



Section 13.598 Development data coded elsewhere.

13.598 Development data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside this chapter and include classification of development data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. World trade center. Certain data received or developed by the commissioner of trade and economic development with respect to the Minnesota world trade center are classified in section 116J.9665, subdivision 7.

Subd. 3. Minnesota Technology, Inc. Data on a tape of a closed board meeting of Minnesota Technology, Inc. are classified under section 116O.03, subdivision 6. Certain data disclosed to the board or employees of Minnesota Technology, Inc. are classified under section 116O.03, subdivision 7.

Subd. 4. Aircraft facilities. Specified data about an airline submitted in connection with state financing of certain aircraft maintenance facilities are classified under section 116R.02, subdivision 3.

Subd. 5. Minnesota Business Finance, Inc. Various data held by Minnesota Business Finance, Inc. are classified under section 116S.02, subdivision 8.

Subd. 6. Local economic development data. (a) Preliminary information. Access to preliminary information submitted to the commissioner of trade and economic development under sections 469.142 to 469.151 or sections 469.152 to 469.165 is limited under section 469.154, subdivision 2.

(b) Enterprise zones. Data sharing between the commissioner of revenue and the commissioner of trade and economic development or a municipality receiving an enterprise zone designation is governed by section 469.173, subdivision 5.

(c) Tax incentives. Disclosure of data by the department of revenue to determine eligibility for tax incentives available under section 272.0212, 469.1732, or 469.1734, is governed by section 469.1733, subdivision 1.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 260 s 5



Section 13.60 Renumbered 13.601, subdivision 1

13.60 Renumbered 13.601, subdivision 1



Section 13.601 Elected and appointed officials.

13.601 Elected and appointed officials.

Subdivision 1. Financial disclosure statements. Financial disclosure statements of elected or appointed officials which, by requirement of the political subdivision, are filed with the political subdivision, are public data on individuals.

Subd. 2. Correspondence. Correspondence between individuals and elected officials is private data on individuals, but may be made public by either the sender or the recipient.

HIST: 1979 c 328 s 22; 1981 c 311 s 39; 1982 c 545 s 24; 1984 c 436 s 27; 1999 c 227 s 22



Section 13.602 Elected and appointed official data coded elsewhere.

13.602 Elected and appointed official data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify elected and appointed official data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. State auditor data. (a) Public accountants. Data sharing between the state auditor and public accountants is governed by section 6.69, subdivision 1.

(b) Audit data. Data relating to an audit under chapter 6 are classified under section 6.715.

(c) Local records. Data sharing between the state auditor and legislative auditor of information collected from local governments is governed by section 6.74.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.605 Legislative data.

13.605 Legislative data.

Subdivision 1. Legislative and budget proposal data. (a) Definition. As used in this section, "state administration" means the governor's office, the department of finance, and any state agency that is under the direct control of the governor.

(b) Classifications. Legislative and budget proposals, including preliminary drafts, that are created, collected, or maintained by the state administration are protected nonpublic data. After the budget is presented to the legislature by the state administration, supporting data, including agency requests, are public data. Supporting data do not include preliminary drafts. The state administration may disclose any of the data within the state administration and to the public at any time if disclosure would aid the administration in considering and preparing its proposals.

Subd. 2. Indian affairs council data. All financial information on individuals and business entities including, but not limited to, credit reports, financial statements, and net worth calculations, that are contained in applications received by the Indian affairs council in its administration of the Indian business development loan program are classified as private data with regard to data on individuals and as nonpublic data with regard to data not on individuals.

HIST: 1985 c 298 s 26; 1995 c 259 art 1 s 16; 1999 c 227 s 22



Section 13.606 Legislative data coded elsewhere.

13.606 Legislative data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 5 are codified outside this chapter. Those sections classify legislative data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Legislative coordinating commission. Sharing of data with the legislative coordinating commission is governed by section 3.885, subdivision 4.

Subd. 3. Council on Black Minnesotans. Data sharing between the commissioner of human services and the council on Black Minnesotans is governed by section 3.9225, subdivision 3, paragraph (j).

Subd. 4. Legislative audit data. Data relating to an audit performed under sections 3.97, 3.971, and 3.979 are governed by section 3.979.

Subd. 5. Revisor of statutes. Disclosure of data relating to drafting services provided by the revisor of statutes is governed by section 3C.05, subdivision 1, paragraph (a).

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.607 Ethics and election data coded elsewhere.

13.607 Ethics and election data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 7 are codified outside this chapter. Those sections classify campaign, ethics, and election data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Campaign finance and public disclosure board information. Disclosure by the campaign finance and public disclosure board of information about a complaint or investigation is governed by section 10A.02, subdivision 11.

Subd. 3. Ethical practices investigation data. The record of certain investigations conducted under chapter 10A is classified, and disposition of certain information is governed, by section 10A.02, subdivision 11a.

Subd. 4. Campaign finance and public disclosure board opinions. A request for a campaign finance and public disclosure board advisory opinion and the opinion itself are classified under section 10A.02, subdivision 12.

Subd. 5. Statements of economic interest. Disclosure of statements of economic interest filed by local officials is governed by section 10A.09, subdivision 6a.

Subd. 6. Registered voter lists. Access to registered voter lists is governed by section 201.091.

Subd. 7. Absentee ballots. Disclosure of names of voters submitting absentee ballots is governed by section 203B.12, subdivision 7.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.61 Renumbered 13.714

13.61 Renumbered 13.714



Section 13.612 Renumbered 13.685

13.612 Renumbered 13.685



Section 13.62 Renumbered 13.594

13.62 Renumbered 13.594



Section 13.621 Renumbered 13.5951

13.621 Renumbered 13.5951



Section 13.622 Renumbered 13.5952

13.622 Renumbered 13.5952



Section 13.63 Retirement data.

13.63 Retirement data.

Subdivision 1. Minneapolis employees retirement fund data. (a) Beneficiary and survivor data. The following data on beneficiaries and survivors of Minneapolis employees retirement fund members are private data on individuals: home address, date of birth, direct deposit account number, and tax withholding data.

(b) Limits on disclosure. Required disclosure of data about members, survivors, and beneficiaries is limited to name, gross pension, and type of benefit awarded.

Subd. 2. Teachers retirement association data. The following data on beneficiaries and survivors of teachers retirement association members are considered private data on individuals:

(1) address;

(2) birth date;

(3) direct deposit account number; and

(4) tax withholding data.

Subd. 3. Public employees retirement association data. The following data on individual beneficiaries and survivors of public employment retirement association members are classified as private: home address, date of birth, direct deposit account number, and tax withholding data.

HIST: 1987 c 284 art 1 s 3; 1987 c 351 s 15; 1993 c 351 s 11; 1999 c 227 s 22



Section 13.631 Retirement data coded elsewhere.

13.631 Retirement data coded elsewhere.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. That section governs the disclosure of retirement data.

Subd. 2. Retirement systems, generally; marriage dissolution; access to data. Access to and disclosure of retirement data, in the event of marriage dissolution, is governed by section 356.80.

HIST: 1999 c 227 s 22



Section 13.632 Teachers retirement fund association data; certain cities.

13.632 Teachers retirement fund association data; certain cities.

Subdivision 1. Beneficiary and survivor data. The following data on beneficiaries and survivors of the Minneapolis teachers retirement fund association, the St. Paul teachers retirement fund association, and the Duluth teachers retirement fund association members are private data on individuals: home address, date of birth, direct deposit number, and tax withholding data.

Subd. 2. Limits on disclosure. Required disclosure of data about members, survivors, and beneficiaries is limited to name, gross annuity or benefit amount, and type of annuity or benefit awarded.

HIST: 1Sp2001 c 10 art 3 s 3



Section 13.635 General state agency data coded elsewhere.

13.635 General state agency data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify state agency data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Official records; generally. Access to government data kept pursuant to section 15.17 is governed by sections 13.03 and 138.17.

Subd. 3. Commissioners of finance and administration. Access to government data of all state departments and agencies by the commissioner of finance and the commissioner of administration is governed by section 15.08.

Subd. 4. Capitol area architectural and planning board. Disclosure of data to the capitol area architectural and planning board's advisory committee is governed by section 15.50, subdivision 2, paragraph (h).

HIST: 1999 c 227 s 22



Section 13.64 Department of administration data.

13.64 Department of administration data.

(a) Notes and preliminary drafts of reports created, collected, or maintained by the management analysis division, department of administration, and prepared during management studies, audits, reviews, consultations, or investigations are classified as confidential or protected nonpublic data until the final report has been published or preparation of the report is no longer being actively pursued.

(b) Data that support the conclusions of the report and that the commissioner of administration reasonably believes will result in litigation are confidential or protected nonpublic until the litigation has been completed or until the litigation is no longer being actively pursued.

(c) Data on individuals that could reasonably be used to determine the identity of an individual supplying data for a report are private if:

(1) the data supplied by the individual were needed for a report; and

(2) the data would not have been provided to the management analysis division without an assurance to the individual that the individual's identity would remain private, or the management analysis division reasonably believes that the individual would not have provided the data.

HIST: 1984 c 436 s 28; 1986 c 444; 1989 c 351 s 8; 2001 c 162 s 1



Section 13.6401 Administration and finance data coded elsewhere.

13.6401 Administration and finance data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside this chapter. Those sections classify administration and finance data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of finance. (a) Financial documents. Data sharing of financial documents between agencies and the commissioner of finance is governed by section 16A.055.

(b) Electronic payments. Data relating to government services transactions is governed by section 16A.626.

(c) Register of ownership of bonds or certificates. Information in a register of ownership of state bonds or certificates is classified under section 16A.672, subdivision 11.

Subd. 3. State agency information technology activities. The commissioner of administration's responsibilities regarding state agency information technology activities is governed by section 16B.415.

Subd. 4. State procurement; information in bids and proposals. Data relating to vendor bids and proposals is governed by section 16C.06, subdivision 3.

Subd. 5. State debt collection; data. Data on debtors received, collected, created, or maintained by the commissioner of finance are classified under section 16D.06.

Subd. 6. Office of technology. (a) Business data. Data submitted to the office of technology by businesses are governed by section 16E.06.

(b) North Star. Data sharing involving North Star, the state's comprehensive government online information service, is governed by section 16E.07, subdivisions 2 and 3.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.641 Repealed, 1990 c 573 s 23

13.641 Repealed, 1990 c 573 s 23



Section 13.642 Renumbered 13.63, subd. 2

13.642 Renumbered 13.63, subd. 2



Section 13.643 Agricultural data.

13.643 Agricultural data.

Subdivision 1. Department of agriculture data. (a) Loan and grant applicant data. The following data on applicants, collected by the department of agriculture in its sustainable agriculture revolving loan and grant programs under sections 17.115 and 17.116, are private or nonpublic: nonfarm income; credit history; insurance coverage; machinery and equipment list; financial information; and credit information requests.

(b) Farm advocate data. The following data supplied by farmer clients to Minnesota farm advocates and to the department of agriculture are private data on individuals: financial history, including listings of assets and debts, and personal and emotional status information.

Subd. 2. Farm assistance data. The following data collected and maintained by counties that provide assistance to individual farmers who are experiencing economic or emotional distress are classified as private data: financial history, including listings of assets and debts, and personal and emotional status information.

Subd. 3. Aquaculture permit data. The following data collected and maintained by an agency issuing aquaculture permits under sections 17.47 to 17.498 are classified as private or nonpublic: the names and addresses of customers provided in the permit application.

Subd. 4. Repealed, 2001 c 202 s 21

HIST: 1985 c 298 s 27; 1987 c 351 s 13; 1990 c 573 s 10; 1991 c 309 s 1; 1993 c 351 s 12; 1999 c 227 s 22



Section 13.6435 Agricultural data coded elsewhere.

13.6435 Agricultural data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 12 are codified outside this chapter. Those sections classify agricultural data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of agriculture. (a) Agriculture best management practices loan program. Data collected by the commissioner on applicants or borrowers for the agriculture best management practices loan program are governed by section 17.117.

(b) Aquaculture data. Data on aquatic farming held by the pollution control agency are classified under section 17.498.

(c) Aquatic farm license. Data, kept by licensees, on the operation of an aquatic farm are governed by section 17.4984, subdivision 7.

(d) Agricultural commodities promotion council. Financial information on producers of agricultural commodities that is provided to the agricultural commodities promotion council is governed by section 17.62.

(e) Agricultural producer association and commodity handlers. Access to data filed with the commissioner of agriculture by agricultural producer associations and agricultural commodity handlers is governed by section 17.694, subdivision 1.

Subd. 3. Pesticide control. (a) Registration. Disclosure of data relating to pesticide registration is governed by section 18B.26, subdivision 3, paragraph (c).

(b) Dealer and applicator records. Records of pesticide dealers and applicators inspected or copied by the commissioner of agriculture are classified under sections 18B.37, subdivision 5, and 18B.38.

Subd. 4. Agricultural applications; protection of trade secrets. Treatment of data submitted to the commissioner of agriculture for the purpose of substantiating claims made by a product under section 18C.401 is governed by section 18C.405.

Subd. 5. Wholesale produce dealers. Financial data submitted by a license applicant are classified under section 27.04, subdivision 2.

Subd. 6. Meat inspection data. Access to information obtained by the commissioner of agriculture under the meat inspection law is governed by section 31A.27, subdivision 3.

Subd. 7. Repealed, 1Sp2001 c 2 s 162

Subd. 8. Dairy products. Financial and production information obtained by the commissioner of agriculture to administer chapter 32 are classified under section 32.71, subdivision 2.

Subd. 9. Family farm security. Data received or prepared by the commissioner of agriculture regarding family farm security loans are classified in section 41.63.

Subd. 10. Rural finance authority. Certain data received or prepared by the rural finance authority are classified pursuant to section 41B.211.

Subd. 11. Farm products; grain buyer licensee data. Financial data submitted to the commissioner by grain buyer's license applicants are classified under section 223.17, subdivision 6.

Subd. 12. Farmer-lender mediation. Data on debtors and creditors under the Farmer-Lender Mediation Act are classified under section 583.29.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 2 s 17



Section 13.644 Repealed, 1993 c 351 s 41

13.644 Repealed, 1993 c 351 s 41



Section 13.645 Renumbered 13.643, subd. 3

13.645 Renumbered 13.643, subd. 3



Section 13.646 Renumbered 13.605, subdivision 1

13.646 Renumbered 13.605, subdivision 1



Section 13.65 Attorney general data.

13.65 Attorney general data.

Subdivision 1. Private data. The following data created, collected and maintained by the office of the attorney general are classified as private data on individuals:

(a) the record, including but not limited to, the transcript and exhibits of all disciplinary proceedings held by a state agency, board or commission, except in those instances where there is a public hearing;

(b) communications and noninvestigative files regarding administrative or policy matters which do not evidence final public actions;

(c) consumer complaint data, other than that data classified as confidential, including consumers' complaints against businesses and follow-up investigative materials;

(d) investigative data, obtained in anticipation of, or in connection with litigation or an administrative proceeding where the investigation is not currently active; and

(e) data collected by the consumer division of the attorney general's office in its administration of the home protection hot line including: the name, address, and phone number of the consumer; the name and address of the mortgage company; the total amount of the mortgage; the amount of money needed to bring the delinquent mortgage current; the consumer's place of employment; the consumer's total family income; and the history of attempts made by the consumer to renegotiate a delinquent mortgage.

Subd. 2. Confidential data. The following data created, collected and maintained by the office of the attorney general are classified as confidential, pursuant to section 13.02, subdivision 3: data acquired through communications made in official confidence to members of the attorney general's staff where the public interest would suffer by disclosure of the data.

Subd. 3. Public data. Data describing the final disposition of disciplinary proceedings held by any state agency, board or commission are classified as public, pursuant to section 13.02, subdivision 15.

HIST: 1981 c 311 s 35,39; 1982 c 545 s 24; 1985 c 298 s 20



Section 13.66 Renumbered 13.855, subds. 1-3

13.66 Renumbered 13.855, subds. 1-3



Section 13.67 Employee relations data.

13.67 Employee relations data.

The following data collected, created, or maintained by the department of employee relations are classified as nonpublic data pursuant to section 13.02, subdivision 9:

(a) The commissioner's plan prepared by the department, pursuant to section 3.855, which governs the compensation and terms and conditions of employment for employees not covered by collective bargaining agreements until the plan is submitted to the legislative commission on employee relations;

(b) Data pertaining to grievance or interest arbitration that has not been presented to the arbitrator or other party during the arbitration process;

(c) Notes and preliminary drafts of reports prepared during personnel investigations and personnel management reviews of state departments and agencies;

(d) The managerial plan prepared by the department pursuant to section 43A.18 that governs the compensation and terms and conditions of employment for employees in managerial positions, as specified in section 43A.18, subdivision 3, until the plan is submitted to the legislative commission on employee relations; and

(e) Claims experience and all related information received from carriers and claims administrators participating in either the state group insurance plan, the Minnesota employee insurance program, the state workers' compensation program, or the public employees insurance program as defined in chapter 43A, and survey information collected from employees and employers participating in these plans and programs, except when the department determines that release of the data will not be detrimental to the plan or program.

HIST: 1981 c 311 s 34,39; 1982 c 545 s 24; 1984 c 436 s 29; 1988 c 670 s 2; 1994 c 429 s 1; 1995 c 248 art 10 s 1; 1997 c 97 s 1



Section 13.6705 Employee relations data coded elsewhere.

13.6705 Employee relations data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify employee relations data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of employee relations. (a) Personnel data. The commissioner of employee relation's access to personnel data is governed by section 43A.04.

(b) Code of ethics; confidential data. Use and disclosure of confidential data by employees in the executive branch are governed by section 43A.38, subdivision 3.

HIST: 1999 c 227 s 22



Section 13.671 Renumbered 13.5953

13.671 Renumbered 13.5953



Section 13.679 Public utility data.

13.679 Public utility data.

Subdivision 1. Tenant. Data collected by the commissioner of commerce that reveals the identity of a tenant who makes a complaint regarding energy efficiency standards for rental housing are private data on individuals.

Subd. 2. Utility or telephone company employee or customer. (a) The following are private data on individuals: data collected by the commissioner of commerce or the public utilities commission, including the names or any other data that would reveal the identity of either an employee or customer of a telephone company or public utility who files a complaint or provides information regarding a violation or suspected violation by the telephone company or public utility of any federal or state law or rule; except this data may be released as needed to law enforcement authorities.

(b) The following are private data on individuals: data collected by the commission or the commissioner of commerce on individual public utility or telephone company customers or prospective customers, including copies of tax forms, needed to administer federal or state programs that provide relief from telephone company bills, public utility bills, or cold weather disconnection. The determination of eligibility of the customers or prospective customers may be released to public utilities or telephone companies to administer the programs.

HIST: 1987 c 351 s 16; 1993 c 351 s 13; 1999 c 227 s 22; 1Sp2001 c 4 art 6 s 3



Section 13.68 Energy and financial data and statistics.

13.68 Energy and financial data and statistics.

Subdivision 1. Nonpublic data. Energy and financial data, statistics, and information furnished to the commissioner of commerce development by a coal supplier or petroleum supplier, or information on individual business customers of a public utility pursuant to section 216C.16 or 216C.17, either directly or through a federal department or agency are classified as nonpublic data as defined by section 13.02, subdivision 9.

Subd. 2. Energy audit data. Data contained in copies of bids, contracts, letters of agreement between utility companies and third party auditors and firms, and in utility statements or documents showing costs for employee performance of energy audits which are received by the commissioner of commerce in order to arbitrate disputes arising from complaints concerning the award of contracts to perform energy conservation audits are classified as protected nonpublic data not on individuals as defined by section 13.02, subdivision 13.

HIST: 1981 c 85 s 1; 1981 c 311 s 39; 1981 c 356 s 248; 1982 c 545 s 7,24; 1983 c 231 s 1; 1983 c 289 s 115 subd 1; 1Sp1985 c 13 s 78; 1987 c 312 art 1 s 10 subds 1,2; 1Sp2001 c 4 art 6 s 77



Section 13.681 Energy and utilities data coded elsewhere.

13.681 Energy and utilities data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify certain energy or utility data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Energy forecasts, statistics. Certain energy data maintained by the commissioner of commerce are classified under section 216C.17, subdivision 4.

Subd. 3. Energy audit of residential or commercial building. Certain data gathered about consumer comments on state programs of energy audits of residential and commercial buildings may be shared under section 216C.31.

Subd. 4. Energy conservation investment loan. Data contained in applications for energy conservation investment loans, including supporting technical documentation, are governed by section 216C.37, subdivisions 3a and 3b.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 1Sp2001 c 4 art 6 s 77



Section 13.685 Municipal utility customer data.

13.685 Municipal utility customer data.

Data on customers of municipal electric utilities are private data on individuals or nonpublic data, but may be released to:

(1) a law enforcement agency that requests access to the data in connection with an investigation;

(2) a school for purposes of compiling pupil census data;

(3) the metropolitan council for use in studies or analyses required by law;

(4) a public child support authority for purposes of establishing or enforcing child support; or

(5) a person where use of the data directly advances the general welfare, health, or safety of the public; the commissioner of administration may issue advisory opinions construing this clause pursuant to section 13.072.

HIST: 1999 c 227 s 9,22



Section 13.69 Public safety department data.

13.69 Public safety department data.

Subdivision 1. Classifications. (a) The following government data of the department of public safety are private data:

(1) medical data on driving instructors, licensed drivers, and applicants for parking certificates and special license plates issued to physically handicapped persons;

(2) other data on holders of a disability certificate under section 169.345, except that data that are not medical data may be released to law enforcement agencies;

(3) social security numbers in driver's license and motor vehicle registration records, except that social security numbers must be provided to the department of revenue for purposes of tax administration and the department of labor and industry for purposes of workers' compensation administration and enforcement; and

(4) data on persons listed as standby or temporary custodians under section 171.07, subdivision 11, except that the data must be released to:

(i) law enforcement agencies for the purpose of verifying that an individual is a designated caregiver; or

(ii) law enforcement agencies who state that the license holder is unable to communicate at that time and that the information is necessary for notifying the designated caregiver of the need to care for a child of the license holder.

(b) The following government data of the department of public safety are confidential data: data concerning an individual's driving ability when that data is received from a member of the individual's family.

Subd. 2. Repealed, 1995 c 259 art 1 s 62

HIST: 1981 c 311 s 18,37,39; 1982 c 545 s 24; 1990 c 573 s 12; 1995 c 85 s 1; 1995 c 231 art 2 s 1; 1996 c 455 art 6 s 1; 1997 c 65 s 5; 1999 c 227 s 22



Section 13.6905 Public safety data coded elsewhere.

13.6905 Public safety data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 32 are codified outside this chapter. Those sections classify department of public safety data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Vehicle registration application data. Certain information provided in applications for motor vehicle registrations is governed under section 168.10, subdivision 1.

Subd. 3. Motor vehicle registration. Various data on motor vehicle registrations are classified under sections 168.345 and 168.346.

Subd. 4. Accident report. Release of accident reports provided to the department of public safety under section 169.09 is governed by section 169.09, subdivision 13.

Subd. 5. Chemical use assessment. A report of an assessment conducted in connection with a conviction for driving while intoxicated is governed by section 169A.70, subdivisions 3 and 4.

Subd. 6. Driver's license cancellations. Access to data on individuals whose driver's licenses have been canceled is governed by section 171.043.

Subd. 7. Driver's license photograph or image. Photographs or electronically produced images taken by the commissioner of public safety for drivers' licenses are classified under section 171.07, subdivision 1a.

Subd. 8. Driver's license photograph; exceptions. Allowing headwear in a driver's license photograph or allowing driver's license identification other than a photograph, under certain circumstances, are governed under section 171.071.

Subd. 9. Driver's alcohol concentration. Data on the alcohol concentration of a driver whose driver's license is revoked or suspended are classified under section 171.12, subdivision 2a.

Subd. 10. Driver's license address. The residence address of certain individuals provided to the commissioner of public safety in drivers' license applications is classified under section 171.12, subdivision 7.

Subd. 11. Driver's license cancellation due to blindness. Data on a visual examination performed for purposes of driver's license cancellation are classified under section 171.32, subdivision 3.

Subd. 12. Criminal alert network. Data on private sector members of the criminal alert network are classified under section 299A.61, subdivision 2.

Subd. 13. Undercover buy fund. Records relating to applications for grants under section 299C.065 are classified under section 299C.065, subdivision 4.

Subd. 14. Criminal gang investigative data system. Data in the criminal gang investigative data system are classified in section 299C.091.

Subd. 15. Registered predatory offenders. Data maintained relating to predatory offenders are governed by section 299C.093.

Subd. 16. Juvenile history data. Data maintained by the bureau of criminal apprehension in the juvenile history record system are governed by section 299C.095.

Subd. 17. DNA evidence. DNA identification data maintained by the bureau of criminal apprehension are governed by section 299C.155.

Subd. 18. Criminal justice information network. Data collected by the criminal justice data communications network are classified under section 299C.46, subdivision 5.

Subd. 19. Access to criminal justice database. Access by criminal justice agencies to the criminal justice data communications network maintained by the department of public safety is governed by section 299C.48.

Subd. 20. Missing children. Identifying information on missing children is governed under sections 299C.53 and 299C.56.

Subd. 21. Residence managers. Data gathered for a background check of a residence manager are governed by section 299C.68.

Subd. 22. Fire department access to criminal history data. Access to criminal history data by fire departments is governed by section 299F.035.

Subd. 23. Arson investigative data system. Data in the arson investigative data system are classified in section 299F.04, subdivision 3a.

Subd. 24. Arson investigation; reporting. Arson investigation data relating to reporting requirements are governed by section 299F.05.

Subd. 25. Fire insurance information. Data gathered by an insurance company following a fire loss or related to a potential fire loss are governed by sections 299F.054, 299F.055, and 299F.056.

Subd. 26. Arson investigation; evidence, enforcement. Data maintained as part of arson investigations are governed by sections 299F.055 and 299F.056.

Subd. 27. Hazardous substance emergency. Data collected by a fire department under sections 299F.091 to 299F.099 are classified under sections 299F.095 and 299F.096, subdivision 1.

Subd. 28. Records of state fire marshal. Records on file in the state fire marshal's office are governed by section 299F.28.

Subd. 29. Pipeline safety. Data related to the pipeline safety responsibilities of the commissioner of public safety are governed by section 299F.63.

Subd. 30. Office of pipeline safety. Data obtained by the director of the office of pipeline safety are classified under section 299J.13.

Subd. 31. Director of alcohol and gambling enforcement. Access by the director of alcohol and gambling enforcement of the department of public safety to criminal history data on licensees, contractors, and employees of the state lottery, racing commission, or gambling control board is governed by section 299L.03, subdivision 4.

Subd. 32. Gambling enforcement investigative data. Data provided to the director of the division of alcohol and gambling enforcement by a governmental entity located outside Minnesota for use in an authorized investigation, audit, or background check are governed by section 299L.03, subdivision 11.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.691 Renumbered 13.63, subd. 3

13.691 Renumbered 13.63, subd. 3



Section 13.692 Renumbered 13.679

13.692 Renumbered 13.679



Section 13.70 Repealed, 1989 c 184 art 1 s 20

13.70 Repealed, 1989 c 184 art 1 s 20



Section 13.71 Subdivisions renumbered, repealed, or no longer in effect

13.71 Subdivision 1. Renumbered 13.715

Subd. 2. Renumbered 13.719, subd. 3, para. (a)

Subd. 3. Renumbered 13.719, subd. 3, para. (b)

Subd. 4. Renumbered 13.719, subd. 4

Subd. 5. Renumbered 13.719, subd. 5

Subd. 6. Renumbered 13.719, subdivision 1

Subd. 7. Renumbered 13.719, subd. 2

Subd. 8. Renumbered 13.711

Subd. 9. Repealed, 1995 c 259 art 1 s 62

Subd. 10. Repealed, 1995 c 259 art 1 s 62

Subd. 11. Repealed, 1995 c 259 art 1 s 62

Subd. 12. Repealed, 1995 c 259 art 1 s 62

Subd. 13. Repealed, 1995 c 259 art 1 s 62

Subd. 14. Repealed, 1995 c 259 art 1 s 62

Subd. 15. Repealed, 1995 c 259 art 1 s 62

Subd. 16. Repealed, 1995 c 259 art 1 s 62

Subd. 17. Repealed, 1995 c 259 art 1 s 62

Subd. 18. Repealed, 1Sp1997 c 3 s 47

Subd. 19. Repealed, 1Sp1997 c 3 s 47

Subd. 20. Repealed, 1Sp1997 c 3 s 47

Subd. 21. Repealed, 1Sp1997 c 3 s 47



Section 13.711 Department of commerce data; release of complaint to respondent.

13.711 Department of commerce data; release of complaint to respondent.

The commissioner may provide a copy of a complaint to the subject of the complaint when the commissioner determines that the access is necessary in order to effectively conduct the investigation.

HIST: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22



Section 13.712 Commerce data coded elsewhere.

13.712 Commerce data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside chapter 13. Those sections classify department of commerce data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of commerce; generally. (a) Certain data received by commissioner of commerce. Certain data received because of the participation of the commissioner of commerce in various organizations are classified under section 45.012.

(b) Investigations. Classification, disclosure, and collection of data relating to investigations conducted by the commissioner of commerce pursuant to section 45.027, are governed by subdivisions 1, 7, and 7a of that section.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.713 Banking data coded elsewhere.

13.713 Banking data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify banking data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. General banking powers. (a) Incorporators data. Financial data on individuals submitted by incorporators proposing to organize a bank are classified under section 46.041, subdivision 1.

(b) Commerce department data on financial institutions. The disclosure by the commissioner of commerce of facts and information obtained in the course of examining financial institutions and in relation to complaints filed with the commissioner is governed by section 46.07, subdivisions 2 and 3.

Subd. 3. Financial corporations. (a) Electronic financial terminal data. Information obtained by the commissioner of commerce in the course of verifying electronic financial terminal equipment is classified under section 47.66.

(b) Electronic financial transaction confidential information. Disclosure of confidential information acquired in the course of electronic financial terminal transactions is governed by section 47.69, subdivision 2.

Subd. 4. Currency exchanges; reports. Financial information in annual reports submitted to the commissioner of commerce by currency exchanges is classified in section 53A.081, subdivision 4.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.714 Insurance trust data; private and nonpublic data.

13.714 Insurance trust data; private and nonpublic data.

The following data collected or created by the league of Minnesota cities insurance trust, association of Minnesota counties insurance trust, or by the Minnesota school board association insurance trust in order to process claims for workers' compensation are classified as either private data in regard to claims when the insured worker is living, or nonpublic data in regard to claims when the insured worker is deceased: name, address, phone number, and social security account number of the claimant if the claimant is not a public employee; claim number, date of claimed injury, employee's social security number, home phone number, home address, date of birth, sex, and marital status; whether claimed injury caused loss of time from work; whether the employee lost time from work on the day of the claimed injury and the number of hours lost; whether the employee has returned to work; whether full or partial wages were paid for the first day of lost time and the amount paid, time of day, and location where injury occurred; whether the injury occurred on employer's premises; the name, address, and phone number of the treating physician or practitioner; identification of the hospital where treated; nature of the claimed injury or occupational illness; part of body affected; name or type of object involved in causing the injury; nature of injury; type of accident; description of actions taken to prevent recurrence; names of coworker witnesses; and all data collected or created as a result of the investigation of the claim including, but not limited to, physicians' reports; other data on the medical condition of the claimant; data collected from the claimant's physicians; and data collected in interviews of the claimant's employer, coworkers, family members, and neighbors.

HIST: 1985 c 298 s 18; 1999 c 227 s 22



Section 13.715 General insurance powers data; surplus line insurance.

13.715 General insurance powers data; surplus line insurance.

All data appearing on copies of surplus line insurance policies collected by the department of commerce pursuant to sections 60A.195 to 60A.209 are classified as private data.

HIST: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22



Section 13.716 General insurance powers data coded elsewhere.

13.716 General insurance powers data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 7 are codified outside chapter 13. Those sections classify general insurance powers data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Examination of insurance companies. Information obtained by the commissioner of commerce in the course of supervising or examining insurance companies is classified under section 60A.03, subdivision 9. An examination report of a domestic or foreign insurance company prepared by the commissioner is classified pursuant to section 60A.031, subdivision 4.

Subd. 3. Material transaction reports. Reports required to be filed by insurers regarding certain material transactions are classified under section 60A.135, subdivision 4.

Subd. 4. Surplus lines insurer data. Reports and recommendations on the financial condition of eligible surplus lines insurers submitted to the commissioner of commerce are classified under section 60A.208, subdivision 7.

Subd. 5. Risk-based capital data. Risk-based capital reports and related reports, data, and orders maintained by the commissioner of commerce are classified under section 60A.67.

Subd. 6. Insurance company information. Data received by the department of commerce under section 60A.93 are classified as provided by that section.

Subd. 7. Viatical settlements data. Viatical settlements data provided to the commissioner of commerce are classified under section 60A.968, subdivision 2.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.717 Insurance; health care cost containment data coded elsewhere.

13.717 Insurance; health care cost containment data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 10 are codified outside chapter 13. Those sections classify health care cost containment data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Health technology data. Data obtained by the health technology advisory committee about a specific technology are classified under section 62J.152, subdivision 7.

Subd. 3. Provider conflicts of interest. Certain data in transition plans submitted by providers to comply with section 62J.23, subdivision 2, on conflicts of interest are classified under that section.

Subd. 4. Information clearinghouse. Data sharing involving the information clearinghouse is governed by section 62J.2930.

Subd. 5. Health data and research initiatives. Data collected by the commissioner of health for data and research initiatives are classified under section 62J.321, subdivision 5. Data collected for purposes of section 62J.301 to 62J.42 that identify patients or providers are classified under section 62J.321, subdivision 5.

Subd. 6. Prescription drug disclosure. Data collected under section 62J.381 are governed by section 62J.321, subdivision 5a.

Subd. 7. Provider data. Provider data shared by the commissioner of commerce with the commissioners of revenue and health is governed by section 62J.41, subdivision 2.

Subd. 8. Health data institute data. Data created, collected, received, maintained, or disseminated by the Minnesota health data institute established under section 62J.451 are classified under section 62J.452; access to and disclosure of such data are governed by section 62J.452.

Subd. 9. Health care cost containment. Data required to be submitted under health care cost containment provisions are classified by sections 62J.321, subdivision 5, and 62J.452, subdivision 2.

Subd. 10. Ambulance services financial data. Data collected by the emergency medical services regulatory board are classified by section 62J.49, subdivision 2.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.719 Miscellaneous insurance data.

13.719 Miscellaneous insurance data.

Subdivision 1. Comprehensive health insurance data. The following data on eligible persons and enrollees of the state comprehensive health insurance plan are classified as private: all data collected or maintained by the Minnesota comprehensive health association, the writing carrier, and the department of commerce.

The Minnesota comprehensive health association is considered a state agency for purposes of this chapter.

The Minnesota comprehensive health association may disclose data on eligible persons and enrollees of the state comprehensive health insurance plan to conduct actuarial and research studies, notwithstanding the classification of this data, if:

(1) the board authorizes the disclosure;

(2) no individual may be identified in the actuarial or research report;

(3) materials allowing an individual to be identified are returned or destroyed as soon as they are no longer needed; and

(4) the actuarial or research organization agrees not to disclose the information unless the disclosure would be permitted under this chapter is made by the association.

Subd. 2. Classification of PPO agreement data. Data described in section 62E.13, subdivision 11, are nonpublic data.

Subd. 3. Workers' compensation self-insurance. (a) Group workers' compensation self-insurance data. Financial data relating to nonpublic companies that are submitted to the commissioner of commerce for the purpose of obtaining approval to self-insure workers' compensation liability as a group are classified as nonpublic data.

(b) Workers' compensation self-insurance data. Financial documents, including income statements, balance sheets, statements of changes in financial positions, and supporting financial information, submitted by nonpublic companies seeking to self-insure their workers' compensation liability or to be licensed as self-insurance plan administrators are classified as nonpublic data.

Subd. 4. Pollution liability insurance survey data. Data that could identify a company that responded to a pollution liability insurance survey taken by the department of commerce are classified as nonpublic data.

Subd. 5. Data on insurance companies and township mutual companies. The following data collected and maintained by the department of commerce are classified as nonpublic data:

(a) that portion of any of the following data which would identify the affected insurance company or township mutual company: (1) any order issued pursuant to section 60A.031, subdivision 5, or 67A.241, subdivision 4, and based in whole or in part upon a determination or allegation by the commerce department or commissioner that an insurance company or township mutual company is in an unsound, impaired, or potentially unsound or impaired condition; or (2) any stipulation, consent agreement, letter agreement, or similar document evidencing the settlement of any proceeding commenced pursuant to an order of a type described in clause (1), or an agreement between the department and an insurance company or township mutual company entered in lieu of the issuance of an order of the type described in clause (1); and

(b) any correspondence or attachments relating to the data listed in this subdivision.

Subd. 6. Automobile insurance. (a) Group self-insurance data. Financial data relating to nonpublic companies that are submitted to the commissioner of commerce for the purpose of obtaining approval to self-insure liability for automobile coverage as a group are classified as nonpublic data.

(b) Self-insurance; plan administrator data. Financial documents, including income statements, balance sheets, statements of change in financial positions, and supporting financial information submitted by nonpublic companies seeking to self-insure their automobile liability or to be licensed as self-insurance plan administrators are classified as nonpublic data.

HIST: 1980 c 603 s 18; 1981 c 311 s 39; 1982 c 545 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 298 s 21; 1986 c 313 s 1; 1987 c 384 art 2 s 1; 1990 c 523 s 1; 1991 c 165 s 1; 1994 c 400 s 1,2; 1994 c 618 art 2 s 1-8; 1995 c 151 s 1; 1995 c 214 s 1; 1995 c 253 s 1; 1996 c 414 art 1 s 2; 1999 c 227 s 22; 2001 c 202 s 8



Section 13.7191 Miscellaneous insurance data coded elsewhere.

13.7191 Miscellaneous insurance data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 18 are codified outside chapter 13. Those sections classify insurance data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Proceeding and records in summary proceedings against insurers. Access to proceedings and records of summary proceedings by the commissioner of commerce against insurers and judicial review of such proceedings is governed by section 60B.14, subdivisions 1, 2, and 3.

Subd. 3. Insurance guaranty association. (a) Powers of commissioner. The commissioner may share data with the board of the Minnesota Insurance Guaranty Association as provided by section 60C.14, subdivision 2.

(b) Insurer financial condition data. Recommendations on the financial condition of an insurer submitted to the commissioner of commerce by the insurance guaranty association are classified under section 60C.15.

Subd. 4. Insurance holding company systems; various insurance data. Disclosure of information obtained by the commissioner of commerce under section 60D.18, 60D.19, or 60D.20 is governed by section 60D.22.

Subd. 5. Insurer supervision data. Data on insurers supervised by the commissioner of commerce under chapter 60G are classified under section 60G.03, subdivision 1.

Subd. 6. Insurance producer licensing; termination. Access to data on insurance producer terminations held by the commissioner of commerce is governed by section 60K.51.

Subd. 7. Life and health guaranty association data. Certain data submitted to the commissioner of commerce by a life and health guaranty association are classified under section 61B.28, subdivision 2.

Subd. 8. Nonprofit health service plan corporation; solicitor or agent data. Data relating to suspension or revocation of a solicitor's or agent's license are classified under section 62C.17, subdivision 4.

Subd. 9. Health maintenance organizations. (a) Financial statements. Unaudited financial statements submitted to the commissioner by a health maintenance organization are classified under section 62D.08, subdivision 6.

(b) Examinations. Data obtained by the commissioner of health in the course of an examination of the affairs of a health maintenance organization are classified under section 62D.14, subdivisions 1 and 4a.

(c) Disclosure. Disclosure of certain information held by health maintenance organizations is governed by section 62D.145.

(d) Access to data. Data obtained by any person or committee conducting a review of a health maintenance organization or a participating entity is authorized by section 62D.22, subdivision 10.

(e) Filings and reports. Filings, reports, and other data required under sections 62D.10 to 62D.30 are classified under section 62D.23.

Subd. 10. Preferred provider agreements. The terms and conditions of certain preferred provider agreements are classified under section 62E.13, subdivision 11.

Subd. 11. Repealed, 2001 c 215 s 41

Subd. 12. Small employer insurance reform. (a) Health carrier data. Data received by the commissioner from health carriers under chapter 62L are classified under section 62L.10, subdivision 3.

(b) Small employer reinsurance association data. Patient identifying data held by the reinsurance association are classified under section 62L.16, subdivision 6.

Subd. 13. Utilization review of health care. (a) Data sharing. Data sharing involving utilization review organizations are governed by section 62M.04, subdivision 5.

(b) Confidentiality of data. Confidentiality of certain data obtained by a utilization review organization is governed by section 62M.08.

Subd. 14. Requirements for health plan companies. (a) Minnesota risk adjustment association. Data privacy issues concerning the Minnesota risk adjustment association are governed by section 62Q.03, subdivision 9.

(b) Essential community provider. Data on applications for designation as an essential community provider are classified under section 62Q.19, subdivision 2.

(c) Disclosure of executive compensation. Disclosure of certain data to consumer advisory boards is governed by section 62Q.64.

Subd. 15. Automobile insurance; theft data. The sharing of data on automobile thefts between law enforcement and prosecutors and insurers is governed by section 65B.82.

Subd. 16. Regulation of trade practices. (a) Insurance contract data. Certain insurance contract data held by the commissioner of commerce are classified under section 72A.20, subdivision 15.

(b) Health claims appeals. Documents that are part of an appeal from denial of health care coverage for experimental treatment are classified under section 72A.327.

Subd. 17. Workers' compensation insurance; ratemaking data. Access to ratemaking data is governed by section 79.096.

Subd. 18. Workers' compensation self-insurance. (a) Self-insurers' advisory committee. Data received by the self-insurers' advisory committee from the commissioner are classified under section 79A.02, subdivision 2.

(b) Self-insurers' security fund. Disclosure of certain data received by the self-insurers' security is governed by section 79A.09, subdivision 4.

(c) Commercial self-insurers' security fund. Disclosure of certain data received by the commercial self-insurers' security fund is governed by section 79A.26, subdivision 4.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 468 s 16; 2001 c 117 art 2 s 1

* NOTE: The amendment to subdivision 6 by Laws 2001, chapter *117, article 2, section 1, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 13.72 Transportation department data.

13.72 Transportation department data.

Subdivision 1. Estimates for construction projects. An estimate of the cost of a construction project of the Minnesota department of transportation prepared by department employees is nonpublic data and is not available to the public from the time of final design until the project is awarded.

Subd. 2. Repealed, 1999 c 227 s 23

Subd. 3. Repealed, 1988 c 544 s 27; 1988 c 670 s 14

Subd. 4. Motor carrier accident data. All data submitted to the department of transportation in the form of motor vehicle carrier accident reports, except the portions of the report forms in which the carrier and the driver provide their version of the accident, are classified as nonpublic data with regard to data not on individuals, and private data with regard to data on individuals.

Subd. 5. Motor carrier accident version data. Those portions of the motor vehicle carrier accident report forms, that motor vehicle carriers are required to submit to the department of transportation, that contain the carrier's and driver's version of the accident are classified as protected nonpublic data with regard to data not on individuals, and confidential data with regard to data on individuals.

Subd. 6. Complaint data. Names of complainants, complaint letters, and other unsolicited data furnished to the department of transportation by a person other than the data subject or department employee, which provide information that a person who is subject to chapter 221 or rules adopted under that chapter may not be in compliance with those requirements, are classified as confidential data or protected nonpublic data.

Subd. 7. Public investigative data. The following data created, collected, or maintained about persons subject to chapter 221 and rules adopted under that chapter are public: data contained in inspection and compliance forms and data contained in audit reports that are not prepared under contract to the federal highway administration.

Subd. 8. Motor carrier operating data. The following data submitted by Minnesota intrastate motor carriers to the department of transportation are nonpublic data: all payroll reports including wages, hours or miles worked, hours earned, employee benefit data, and terminal and route-specific operating data including percentage of revenues paid to agent operated terminals, line-haul load factors, pickup and delivery (PUD) activity, and peddle driver activity.

Subd. 9. Rideshare data. The following data on participants, collected by the Minnesota department of transportation and the metropolitan council to administer rideshare programs, are classified as private under section 13.02, subdivision 12: residential address and telephone number; beginning and ending work hours; current mode of commuting to and from work; and type of rideshare service information requested.

Subd. 10. Transportation service data. Personal, medical, financial, familial, or locational information data pertaining to applicants for or users of services providing transportation for the disabled or elderly, with the exception of the name of the applicant or user of the service, are private.

HIST: 1981 c 209 s 1; 1981 c 311 s 39; 1982 c 545 s 20,24; 1985 c 298 s 22-24; 1989 c 318 s 1,2; 1990 c 573 s 9; 1991 c 339 s 2; 1993 c 351 s 14; 1999 c 227 s 8,22



Section 13.721 Transportation data coded elsewhere.

13.721 Transportation data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 7 are codified outside this chapter. Those sections classify transportation data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Special transportation service provider. Certain data relating to alleged violations by special transportation service providers are governed under section 174.30, subdivision 9.

Subd. 3. Special transportation service; ambulance service. Data relating to a person's physical condition or medical treatment gathered by the commissioner of transportation or the commissioner of health in an investigation of an alleged violation by a special transportation service provider, are governed by section 174.315.

Subd. 4. Transporting hazardous material or waste; permit application. Data submitted under section 221.0355, subdivision 9, and received by the commissioner of transportation on applications for permits to transport hazardous material or hazardous waste are classified under section 221.0355, subdivision 9.

Subd. 5. Rail service data. Information provided to the commissioner of transportation under the Rail Service Improvement Act is governed under section 222.54.

Subd. 6. Rail carrier data. Certain data submitted to the commissioner of transportation and the attorney general by acquiring and divesting rail carriers are classified under section 222.86, subdivision 3.

Subd. 7. Aeronautical accident data. Information relating to aeronautical accidents is governed under section 360.015.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.73 Repealed, 1985 c 298 s 45

13.73 Repealed, 1985 c 298 s 45



Section 13.74 Renumbered 13.741, subd. 3

13.74 Renumbered 13.741, subd. 3



Section 13.741 Pollution control; environmental quality data.

13.741 Pollution control; environmental quality data.

Subdivision 1. Harmful substance compensation board data. The following data on individuals filing claims for compensation with the harmful substance compensation board for injury from harmful substances are classified as confidential while the claim is being investigated and private after a decision is made by the board about the claim: the name, address, and all other information that may identify an individual filing a claim; all medical data provided to the board by the claimant or providers of health care to the claimant, including reports of physical examinations, mental health treatment, hospital care, physical therapy, laboratory testing, X-ray studies, and prescriptions; and all financial data provided to the board by the claimant or the claimant's employer, insurance carrier, or other provider of benefits, including state or federal tax forms, W-2 forms, salary records, records of insurance payments, unemployment or disability benefits.

Subd. 2. Pollution control agency data. Data that identify specific locations within the state where intensive and global survey site investigations are under way, or are determined by the pollution control agency as appropriate for studying the cause of malformations in frogs, are nonpublic data until the agency determines that it will not investigate or has completed its scientific investigation at the reported abnormal frog site.

Subd. 3. Environmental quality data. The following data collected and maintained by the environmental quality board are classified as private data pursuant to section 13.02, subdivision 12: the names and addresses of individuals who submitted information and letters concerning personal health problems associated with transmission lines.

HIST: 1984 c 436 s 30; 1987 c 351 s 18; 1989 c 325 s 78; 1999 c 227 s 10,22



Section 13.7411 Pollution control and environmental quality data coded elsewhere.

13.7411 Pollution control and environmental quality data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 9 are codified outside this chapter. Those sections classify pollution control and environmental quality data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Environmental audits; performance schedules. Information that is a trade secret and is submitted to the commissioner of the pollution control agency as part of an environmental audit performance schedule is classified under section 114C.23.

Subd. 3. Office of environmental assistance. Information held by the director of the office of environmental assistance that is trade secret or sales information is governed by section 115A.06, subdivision 13.

Subd. 4. Waste management. (a) Transfer station data. Data received by a county or district from a transfer station under section 115A.84, subdivision 5, are classified under that section.

(b) Solid waste records. Records of solid waste facilities received, inspected, or copied by a county pursuant to section 115A.882 are classified pursuant to section 115A.882, subdivision 3.

(c) Customer lists. Customer lists provided to counties or cities by solid waste collectors are classified under section 115A.93, subdivision 5.

Subd. 5. Environmental response and liability. (a) Responsible persons. Certain data obtained by the pollution control agency from a person who may be responsible for a release are classified in section 115B.17, subdivision 5.

(b) Hazardous waste generators. Data exchanged between the pollution control agency and the department of revenue under sections 115B.24 and 116.075, subdivision 2, are classified under section 115B.24, subdivision 5.

(c) Harmful substance compensation board. Access to data collected and maintained by the harmful substance compensation board is governed by sections 115B.28, subdivision 2; and 115B.35, subdivision 2.

(d) Drycleaners environmental account. Disclosure of data collected under section 115B.49, subdivision 4, is governed by chapter 270B.

Subd. 6. Petroleum tank release. Certain data in connection with a petroleum tank release are classified under section 115C.03, subdivision 3.

Subd. 7. Toxic pollution prevention plans. Toxic pollution prevention plans are classified under section 115D.09.

Subd. 8. Pollution control agency. (a) Hazardous waste generators. Information provided by hazardous waste generators under section 473.151 and for which confidentiality is claimed is governed by section 116.075, subdivision 2.

(b) Tests. Trade secret information made available by applicants for certain projects of the pollution control agency is classified under section 116.54.

Subd. 9. Environmental quality board. (a) Study data for radioactive waste disposal. Access to data derived from testing or studies for the disposal of radioactive waste is governed by section 116C.724, subdivision 3.

(b) Low-level radioactive waste. Certain data given to the pollution control agency by persons who generate, transport, or dispose of low-level radioactive waste are classified under section 116C.840.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.745 Pari-mutuel horse racing coded elsewhere.

13.745 Pari-mutuel horse racing coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivision 2 are codified outside this chapter. Those sections classify horse racing data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Access to criminal data. (a) Racetrack licenses. The Minnesota racing commission's access to criminal history data, in determining whether to grant a class A license, is governed by section 240.06, subdivision 3.

(b) Racing licenses. The Minnesota racing commission's access to criminal history data, in determining whether to grant a class B license, is governed by section 240.07, subdivision 2.

(c) Occupation licenses. The Minnesota racing commission's access to criminal history, in determining whether to grant a class C license, is governed by section 240.08, subdivision 3.

(d) County fair licenses. The director of the Minnesota racing commission's access to criminal history data, in determining whether to grant a class D license, is governed by section 240.09, subdivision 3a.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.746 Gaming data coded elsewhere.

13.746 Gaming data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify gaming data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Lawful gambling; access to criminal data. The gambling control board's access to criminal history data of licensees and applicants is governed by section 349.151, subdivision 8.

Subd. 3. State lottery. (a) Access to criminal data. The state lottery director's access to criminal history data on certain persons is governed by sections 349A.06, subdivision 4, and 349A.07, subdivision 2.

(b) Lottery prize winners. Certain data on lottery prize winners are classified under section 349A.08, subdivision 9.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.75 Renumbered 13.79, subd. 2

13.75 Renumbered 13.79, subd. 2



Section 13.76 Renumbered 13.596

13.76 Renumbered 13.596



Section 13.761 Renumbered 13.605, subd. 2

13.761 Renumbered 13.605, subd. 2



Section 13.77 Renumbered 13.643, subd. 4

13.77 Renumbered 13.643, subd. 4



Section 13.771 Renumbered 13.741, subdivision 1

13.771 Renumbered 13.741, subdivision 1



Section 13.772 Renumbered 13.741, subd. 2

13.772 Renumbered 13.741, subd. 2



Section 13.78 Renumbered 13.5965

13.78 Renumbered 13.5965



Section 13.785 Veterans data coded elsewhere.

13.785 Veterans data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 and 3 are codified outside this chapter. Those sections classify veterans data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of veterans affairs. (a) Certain veterans benefits. Access to files pertaining to claims for certain veterans benefits is governed by section 196.08.

(b) Agent Orange Information and Assistance Act. Disclosure of summary data and of the identity of a veteran about whom information is received under sections 196.19 to 196.26, is governed by section 196.25.

Subd. 3. Veterans rewards and privileges; service officers. Data maintained by veterans service officers are classified under section 197.603.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.79 Department of labor and industry data.

13.79 Department of labor and industry data.

Subdivision 1. Identity of employees making complaints. Data that identify complaining employees and that appear on complaint forms received by the department of labor and industry concerning alleged violations of the Fair Labor Standards Act, section 181.75 or 181.9641, are classified as private data.

Subd. 2. Labor relations; bureau of mediation services data. (a) Representation data. Authorization signatures or cards furnished in support of a petition filed or election conducted under sections 179.16, 179.18 to 179.25, and 179A.12, and all ballots, prior to the time of tabulation, are classified as protected nonpublic data with regard to data not on individuals pursuant to section 13.02, subdivision 13, and as confidential data on individuals with regard to data on individuals pursuant to section 13.02, subdivision 3.

(b) Mediation data. All data received or maintained by the commissioner or staff of the bureau of mediation services during the course of providing mediation services to the parties to a labor dispute under the provisions of chapter 179 are classified as protected nonpublic data with regard to data not on individuals, pursuant to section 13.02, subdivision 13, and as confidential data on individuals pursuant to section 13.02, subdivision 3, except to the extent the commissioner of the bureau of mediation services determines such data are necessary to fulfill the requirements of section 179A.16, or to identify the general nature of or parties to a labor dispute.

HIST: 1984 c 436 s 31; 1985 c 298 s 29; 1986 c 444; 1987 c 186 s 15; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 3; 1995 c 259 art 1 s 17; 1999 c 227 s 22



Section 13.7905 Labor and industry data coded elsewhere.

13.7905 Labor and industry data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 6 are codified outside chapter 13. Those sections classify labor and industry data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Department of labor and industry. (a) Workers' compensation division. Disclosure of proceedings of the workers' compensation division is governed by section 175.10.

(b) Computer access to data. Computer access to and electronic data interchange of data maintained by the department of labor and industry are governed by section 175.171.

(c) Reporters. Disclosure of the names of certain persons supplying information to the department of labor and industry is prohibited by sections 175.24 and 175.27.

Subd. 3. Workers' compensation. (a) Loggers; payroll data. Data sharing of payroll data by the commissioner of labor and industry with a workers' compensation insurer or the workers' compensation insurance association, is governed by section 176.130, subdivision 5.

(b) Medical data. Access to medical data in connection with a workers' compensation claim is governed by section 176.138.

(c) Employment status. Data sharing, between the commissioner of labor and industry and other persons, regarding the employment status of individuals, is governed by section 176.181, subdivision 8.

(d) Identity of reporters. Access to the identity of anyone reporting that an employer may not have workers' compensation insurance is governed by section 176.184, subdivision 5.

(e) Report of death or injury to labor and industry. Access to a report of worker injury or death during the course of employment filed by an employer under section 176.231 is governed by sections 176.231, subdivisions 8 and 9, and 176.234.

Subd. 4. Employee organization; authorization signatures. Representation authorization signatures, contained in employee organization petitions or joint requests, are classified by section 179A.12, subdivision 6.

Subd. 5. Terms of employment. (a) Disclosure of lie detector tests. Disclosure of lie detector tests is governed by section 181.76.

(b) Identity of employees making complaints. The disclosure of the identity of employees making certain complaints is also governed by section 181.932, subdivision 2.

(c) Employee drug and alcohol test results. Test results and other information acquired in the drug and alcohol testing process, with respect to public sector employees and applicants, are classified by section 181.954, subdivision 2, and access to them is governed by section 181.954, subdivision 3.

Subd. 6. Occupational safety and health. Certain data gathered or prepared by the commissioner of labor and industry as part of occupational safety and health inspections are classified under sections 182.659, subdivision 8, and 182.668, subdivision 2.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.791 Rehabilitation data.

13.791 Rehabilitation data.

Subdivision 1. General. Unless the data is summary data or is otherwise classified by statute or federal law, all data collected and maintained by the department of labor and industry or the department of economic security that pertain to individuals applying for or receiving rehabilitation services is private data on individuals.

Subd. 2. Harmful data. Medical, psychological, or other rehabilitation data determined to be harmful to the individual by either the commissioner of labor and industry or the commissioner of economic security shall not be released directly to the individual but must be provided through the individual's legal representative, a physician, or a psychological practitioner.

Subd. 3. Data on blind vendors. The commissioner of economic security may release the name, business address, and business telephone number of an individual licensed under section 248.07, subdivision 8. The state committee of blind vendors organized in accordance with Code of Federal Regulations, title 34, section 395.14, has access to private data in the department of economic security on an individual licensed under section 248.07, subdivision 8, to the extent necessary to complete its duties.

HIST: 1986 c 337 s 2; 1988 c 670 s 3; 1989 c 86 s 1,2; 1991 c 255 s 19; 1992 c 464 art 1 s 3; 1993 c 13 art 1 s 11; 1994 c 483 s 1



Section 13.792 Private donor gift data.

13.792 Private donor gift data.

The following data maintained by the Minnesota zoological garden, the University of Minnesota, the Minnesota state colleges and universities, and any related entity subject to chapter 13 are classified as private or nonpublic:

(1) research information about prospects and donors gathered to aid in determining appropriateness of solicitation and level of gift request;

(2) specific data in prospect lists that would identify prospects to be solicited, dollar amounts to be requested, and name of solicitor;

(3) portions of solicitation letters and proposals that identify the prospect being solicited and the dollar amount being requested;

(4) letters, pledge cards, and other responses received from donors regarding prospective gifts in response to solicitations;

(5) portions of thank-you letters and other gift acknowledgment communications that would identify the name of the donor and the specific amount of the gift, pledge, or pledge payment;

(6) donor financial or estate planning information, or portions of memoranda, letters, or other documents commenting on any donor's financial circumstances; and

(7) data detailing dates of gifts, payment schedule of gifts, form of gifts, and specific gift amounts made by donors.

Names of donors and gift ranges are public data.

HIST: 1988 c 670 s 4; 1993 c 351 s 15; 1996 c 395 s 18



Section 13.793 Natural resource data; mineral data.

13.793 Natural resource data; mineral data.

(a) Nonpublic data. Except as provided in paragraph (b), the following data received and maintained by the commissioner of natural resources are nonpublic data:

(1) a letter or other documentation from a person that is supplied to the commissioner before a public lease sale of metallic or other minerals for the purpose of making suggestions or recommendations about which state lands may be offered for public lease sale;

(2) a written report or other documentation of private analyses of a state-owned or controlled drill core that is public data and is under the custody of the commissioner; or

(3) exploration data received by the commissioner under the terms of a state mineral lease.

(b) Data become public. (1) Data under paragraph (a), clause (1), become public data three years after the date the lease sale was held or, if not held, within three years after the date the lease sale was scheduled to be held. Except as provided in clause (2), data under paragraph (a), clause (2), become public data one year after receipt by the commissioner. Except as provided in clause (3) or as otherwise provided for by law, data under paragraph (a), clause (3), become public data upon termination of the state mineral lease under which the data were gathered.

(2) If data under paragraph (a), clause (2), relate to private land that is under mineral lease to the person submitting the data, and the mineral lease is in force at the time the data are submitted, the data become public data only after the mineral lease is no longer in force. The person submitting the data that relate to private land that is under mineral lease shall provide to the commissioner at the time the data are submitted and annually thereafter, in a format designated by the commissioner, satisfactory evidence that the mineral lease is in effect. If, in a given year, satisfactory evidence that the mineral lease is still in effect is not provided to the commissioner before the anniversary date of receipt of the data by the commissioner, the data immediately become public data.

(3) If data under paragraph (a), clause (3), are nonpublic data under the provisions of section 103I.605, subdivision 4, clause (c), the data become public data pursuant to the provisions of section 103I.605, subdivision 4, clauses (c) and (d).

HIST: 1989 c 182 s 1; 1991 c 228 s 1; 1995 c 259 art 1 s 18; 1999 c 227 s 22



Section 13.7931 Natural resource data coded elsewhere.

13.7931 Natural resource data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 4 are codified outside this chapter. Those sections classify natural resource data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Forest resource data. The development and use of forest resource data are coordinated by the interagency information cooperative established under section 89A.09.

Subd. 3. Private fish hatchery data. Information on production, harvest, and sales of aquatic life by a private fish hatchery is classified under section 97C.211, subdivision 6.

Subd. 4. Exploratory boring data. Data submitted in applying for a permit for mineral deposit evaluation and as a result of exploration are classified under sections 103I.601, subdivision 7, and 103I.605, subdivisions 2 and 4.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.794 Renumbered 13.392

13.794 Renumbered 13.392



Section 13.80 Domestic abuse data.

13.80 Domestic abuse data.

All government data on individuals which is collected, created, received or maintained by police departments, sheriffs' offices or clerks of court pursuant to the Domestic Abuse Act, section 518B.01, are classified as confidential data, pursuant to section 13.02, subdivision 3, until a temporary court order made pursuant to subdivision 5 or 7 of section 518B.01 is executed or served upon the data subject who is the respondent to the action.

HIST: 1981 c 311 s 23,39; 1982 c 545 s 24



Section 13.81 Repealed, 1985 c 298 s 45

13.81 Repealed, 1985 c 298 s 45



Section 13.82 Comprehensive law enforcement data.

13.82 Comprehensive law enforcement data.

Subdivision 1. Application. This section shall apply to agencies which carry on a law enforcement function, including but not limited to municipal police departments, county sheriff departments, fire departments, the bureau of criminal apprehension, the Minnesota state patrol, the board of peace officer standards and training, the department of commerce, and the department of labor and industry fraud investigation unit, the program integrity section of, and county human service agency client and provider fraud prevention and control units operated or supervised by the department of human services.

Subd. 2. Arrest data. The following data created or collected by law enforcement agencies which documents any actions taken by them to cite, arrest, incarcerate or otherwise substantially deprive an adult individual of liberty shall be public at all times in the originating agency:

(a) Time, date and place of the action;

(b) Any resistance encountered by the agency;

(c) Any pursuit engaged in by the agency;

(d) Whether any weapons were used by the agency or other individual;

(e) The charge, arrest or search warrants, or other legal basis for the action;

(f) The identities of the agencies, units within the agencies and individual persons taking the action;

(g) Whether and where the individual is being held in custody or is being incarcerated by the agency;

(h) The date, time and legal basis for any transfer of custody and the identity of the agency or person who received custody;

(i) The date, time and legal basis for any release from custody or incarceration;

(j) The name, age, sex and last known address of an adult person or the age and sex of any juvenile person cited, arrested, incarcerated or otherwise substantially deprived of liberty;

(k) Whether the agency employed wiretaps or other eavesdropping techniques, unless the release of this specific data would jeopardize an ongoing investigation;

(l) The manner in which the agencies received the information that led to the arrest and the names of individuals who supplied the information unless the identities of those individuals qualify for protection under subdivision 17; and

(m) Response or incident report number.

Subd. 3. Request for service data. The following data created or collected by law enforcement agencies which documents requests by the public for law enforcement services shall be public government data:

(a) The nature of the request or the activity complained of;

(b) The name and address of the individual making the request unless the identity of the individual qualifies for protection under subdivision 17;

(c) The time and date of the request or complaint; and

(d) The response initiated and the response or incident report number.

Subd. 4. Audio recording of 911 call. The audio recording of a call placed to a 911 system for the purpose of requesting service from a law enforcement, fire, or medical agency is private data on individuals with respect to the individual making the call, except that a written transcript of the audio recording is public, unless it reveals the identity of an individual otherwise protected under subdivision 17. A transcript shall be prepared upon request. The person requesting the transcript shall pay the actual cost of transcribing the call, in addition to any other applicable costs provided under section 13.03, subdivision 3. The audio recording may be disseminated to law enforcement agencies for investigative purposes. The audio recording may be used for public safety and emergency medical services training purposes.

Subd. 5. Domestic abuse data. The written police report required by section 629.341, subdivision 4, of an alleged incident described in section 629.341, subdivision 1, and arrest data, request for service data, and response or incident data described in subdivision 2, 3, or 6 that arise out of this type of incident or out of an alleged violation of an order for protection must be released upon request at no cost to an organization designated by the Minnesota center for crime victims services, the department of corrections, or the department of public safety as providing services to victims of domestic abuse. The executive director or the commissioner of the appropriate state agency shall develop written criteria for this designation in consultation with the advisory council on battered women and domestic abuse.

Subd. 6. Response or incident data. The following data created or collected by law enforcement agencies which documents the agency's response to a request for service including, but not limited to, responses to traffic accidents, or which describes actions taken by the agency on its own initiative shall be public government data:

(a) date, time and place of the action;

(b) agencies, units of agencies and individual agency personnel participating in the action unless the identities of agency personnel qualify for protection under subdivision 17;

(c) any resistance encountered by the agency;

(d) any pursuit engaged in by the agency;

(e) whether any weapons were used by the agency or other individuals;

(f) a brief factual reconstruction of events associated with the action;

(g) names and addresses of witnesses to the agency action or the incident unless the identity of any witness qualifies for protection under subdivision 17;

(h) names and addresses of any victims or casualties unless the identities of those individuals qualify for protection under subdivision 17;

(i) the name and location of the health care facility to which victims or casualties were taken;

(j) response or incident report number;

(k) dates of birth of the parties involved in a traffic accident;

(l) whether the parties involved were wearing seat belts; and

(m) the alcohol concentration of each driver.

Subd. 7. Criminal investigative data. Except for the data defined in subdivisions 2, 3, and 6, investigative data collected or created by a law enforcement agency in order to prepare a case against a person, whether known or unknown, for the commission of a crime or other offense for which the agency has primary investigative responsibility is confidential or protected nonpublic while the investigation is active. Inactive investigative data is public unless the release of the data would jeopardize another ongoing investigation or would reveal the identity of individuals protected under subdivision 17. Photographs which are part of inactive investigative files and which are clearly offensive to common sensibilities are classified as private or nonpublic data, provided that the existence of the photographs shall be disclosed to any person requesting access to the inactive investigative file. An investigation becomes inactive upon the occurrence of any of the following events:

(a) a decision by the agency or appropriate prosecutorial authority not to pursue the case;

(b) expiration of the time to bring a charge or file a complaint under the applicable statute of limitations, or 30 years after the commission of the offense, whichever comes earliest; or

(c) exhaustion of or expiration of all rights of appeal by a person convicted on the basis of the investigative data.

Any investigative data presented as evidence in court shall be public. Data determined to be inactive under clause (a) may become active if the agency or appropriate prosecutorial authority decides to renew the investigation.

During the time when an investigation is active, any person may bring an action in the district court located in the county where the data is being maintained to authorize disclosure of investigative data. The court may order that all or part of the data relating to a particular investigation be released to the public or to the person bringing the action. In making the determination as to whether investigative data shall be disclosed, the court shall consider whether the benefit to the person bringing the action or to the public outweighs any harm to the public, to the agency or to any person identified in the data. The data in dispute shall be examined by the court in camera.

Subd. 8. Child abuse identity data. Active or inactive investigative data that identify a victim of child abuse or neglect reported under section 626.556 are private data on individuals. Active or inactive investigative data that identify a reporter of child abuse or neglect under section 626.556 are confidential data on individuals, unless the subject of the report compels disclosure under section 626.556, subdivision 11.

Subd. 9. Inactive child abuse data. Investigative data that become inactive under subdivision 7, clause (a) or (b), and that relate to the alleged abuse or neglect of a child by a person responsible for the child's care, as defined in section 626.556, subdivision 2, are private data.

Subd. 10. Vulnerable adult identity data. Active or inactive investigative data that identify a victim of vulnerable adult maltreatment under section 626.557 are private data on individuals. Active or inactive investigative data that identify a reporter of vulnerable adult maltreatment under section 626.557 are private data on individuals.

Subd. 11. Inactive vulnerable adult maltreatment data. Investigative data that becomes inactive under subdivision 7, paragraph (a) or (b), and that relate to the alleged maltreatment of a vulnerable adult by a caregiver or facility are private data on individuals.

Subd. 12. Name change data. Data on court records relating to name changes under section 259.10, subdivision 2, which is held by a law enforcement agency is confidential data on an individual while an investigation is active and is private data on an individual when the investigation becomes inactive.

Subd. 13. Access to data for crime victims. On receipt of a written request, the prosecuting authority shall release investigative data collected by a law enforcement agency to the victim of a criminal act or alleged criminal act or to the victim's legal representative unless the release to the individual subject of the data would be prohibited under section 13.821 or the prosecuting authority reasonably believes:

(a) that the release of that data will interfere with the investigation; or

(b) that the request is prompted by a desire on the part of the requester to engage in unlawful activities.

Subd. 14. Withholding public data. A law enforcement agency may temporarily withhold response or incident data from public access if the agency reasonably believes that public access would be likely to endanger the physical safety of an individual or cause a perpetrator to flee, evade detection or destroy evidence. In such instances, the agency shall, upon the request of any person, provide a statement which explains the necessity for its action. Any person may apply to a district court for an order requiring the agency to release the data being withheld. If the court determines that the agency's action is not reasonable, it shall order the release of the data and may award costs and attorney's fees to the person who sought the order. The data in dispute shall be examined by the court in camera.

Subd. 15. Public benefit data. Any law enforcement agency may make any data classified as confidential or protected nonpublic pursuant to subdivision 7 accessible to any person, agency, or the public if the agency determines that the access will aid the law enforcement process, promote public safety, or dispel widespread rumor or unrest.

Subd. 16. Public access. When data is classified as public under this section, a law enforcement agency shall not be required to make the actual physical data available to the public if it is not administratively feasible to segregate the public data from the confidential. However, the agency must make the information described as public data available to the public in a reasonable manner. When investigative data becomes inactive, as described in subdivision 7, the actual physical data associated with that investigation, including the public data, shall be available for public access.

Subd. 17. Protection of identities. A law enforcement agency or a law enforcement dispatching agency working under direction of a law enforcement agency shall withhold public access to data on individuals to protect the identity of individuals in the following circumstances:

(a) when access to the data would reveal the identity of an undercover law enforcement officer, as provided in section 13.43, subdivision 5;

(b) when access to the data would reveal the identity of a victim or alleged victim of criminal sexual conduct or of a violation of section 617.246, subdivision 2;

(c) when access to the data would reveal the identity of a paid or unpaid informant being used by the agency if the agency reasonably determines that revealing the identity of the informant would threaten the personal safety of the informant;

(d) when access to the data would reveal the identity of a victim of or witness to a crime if the victim or witness specifically requests not to be identified publicly, unless the agency reasonably determines that revealing the identity of the victim or witness would not threaten the personal safety or property of the individual;

(e) when access to the data would reveal the identity of a deceased person whose body was unlawfully removed from a cemetery in which it was interred;

(f) when access to the data would reveal the identity of a person who placed a call to a 911 system or the identity or telephone number of a service subscriber whose phone is used to place a call to the 911 system and: (1) the agency determines that revealing the identity may threaten the personal safety or property of any person; or (2) the object of the call is to receive help in a mental health emergency. For the purposes of this paragraph, a voice recording of a call placed to the 911 system is deemed to reveal the identity of the caller;

(g) when access to the data would reveal the identity of a juvenile witness and the agency reasonably determines that the subject matter of the investigation justifies protecting the identity of the witness; or

(h) when access to the data would reveal the identity of a mandated reporter under sections 626.556 and 626.557.

Data concerning individuals whose identities are protected by this subdivision are private data about those individuals. Law enforcement agencies shall establish procedures to acquire the data and make the decisions necessary to protect the identity of individuals described in clauses (c), (d), (f), and (g).

Subd. 18. Data retention. Nothing in this section shall require law enforcement agencies to create, collect or maintain data which is not required to be created, collected or maintained by any other applicable rule or statute.

Subd. 19. Data in arrest warrant indices. Data in arrest warrant indices are classified as confidential data until the defendant has been taken into custody, served with a warrant, or appears before the court, except when the law enforcement agency determines that the public purpose is served by making the information public.

Subd. 20. Property data. Data that uniquely describe stolen, lost, confiscated, or recovered property are classified as either private data on individuals or nonpublic data depending on the content of the not public data.

Subd. 21. Reward program data. To the extent that the release of program data would reveal the identity of an informant or adversely affect the integrity of the fund, financial records of a program that pays rewards to informants are protected nonpublic data in the case of data not on individuals or confidential data in the case of data on individuals.

Subd. 22. Data on registered criminal offenders. Data described in section 243.166 shall be classified as described in that section.

Subd. 23. Data in missing children bulletins. Data described in section 299C.54 shall be classified as described in that section.

Subd. 24. Exchanges of information. Nothing in this chapter prohibits the exchange of information by law enforcement agencies provided the exchanged information is pertinent and necessary to the requesting agency in initiating, furthering, or completing an investigation, except not public personnel data.

Subd. 25. Deliberative processes. Data that reflect deliberative processes or investigative techniques of law enforcement agencies are confidential data on individuals or protected nonpublic data; provided that information, reports, or memoranda that have been adopted as the final opinion or justification for a decision of a law enforcement agency are public data.

Subd. 26. Booking photographs. (a) For purposes of this subdivision, "booking photograph" means a photograph or electronically produced image taken by law enforcement for identification purposes in connection with the arrest of a person.

(b) Except as otherwise provided in this subdivision, a booking photograph is public data. A law enforcement agency may temporarily withhold access to a booking photograph if the agency determines that access will adversely affect an active investigation.

Subd. 27. Pawnshop data. Data that would reveal the identity of persons who are customers of a licensed pawnbroker or secondhand goods dealer are private data on individuals. Data describing the property in a regulated transaction with a licensed pawnbroker or secondhand goods dealer are public.

HIST: 1979 c 328 s 21; 1981 c 311 s 36,39; 1982 c 545 s 24; 1982 c 558 s 1; 1984 c 552 s 2; 1985 c 298 s 30-36; 1986 c 444; 1988 c 625 s 1; 1989 c 177 s 1; 1989 c 351 s 12,13; 1990 c 402 s 1; 1991 c 285 s 1,2; 1991 c 319 s 9,10; 1993 c 351 s 16-18; 1994 c 618 art 1 s 14,15; 1994 c 636 art 4 s 3; 1995 c 229 art 3 s 1-3; 1995 c 231 art 2 s 2; 1995 c 259 art 1 s 19-23; art 4 s 3; 1996 c 440 art 1 s 16,17; 1997 c 85 art 5 s 1; 1998 c 371 s 4; 1999 c 227 s 22; 2000 c 445 art 2 s 1



Section 13.821 Videotapes of child abuse victims.

13.821 Videotapes of child abuse victims.

(a) Notwithstanding section 13.04, subdivision 3, an individual subject of data may not obtain a copy of a videotape in which a child victim or alleged victim is alleging, explaining, denying, or describing an act of physical or sexual abuse without a court order under section 13.03, subdivision 6, or 611A.90. The definitions of physical abuse and sexual abuse in section 626.556, subdivision 2, apply to this section, except that abuse is not limited to acts by a person responsible for the child's care or in a significant relationship with the child or position of authority.

(b) This section does not limit other rights of access to data by an individual under section 13.04, subdivision 3, other than the right to obtain a copy of the videotape, nor limit rights of access pursuant to discovery in a court proceeding.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 2,4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.822 Sexual assault data.

13.822 Sexual assault data.

Subdivision 1. Definitions. (a) "Community-based program" means any office, institution, or center offering assistance to victims of sexual assault and their families through crisis intervention, medical, and legal accompaniment and subsequent counseling.

(b) "Sexual assault counselor" means a person who has undergone at least 40 hours of crisis counseling training and works under the direction of a supervisor in a crisis center, whose primary purpose is the rendering of advice, counseling, or assistance to victims of sexual assault.

(c) "Victim" means a person who consults a sexual assault counselor for the purpose of securing advice, counseling, or assistance concerning a mental, physical, or emotional condition caused by a sexual assault.

(d) "Sexual assault communication data" means all information transmitted in confidence between a victim of sexual assault and a sexual assault counselor and all other information received by the sexual assault counselor in the course of providing assistance to the victim. The victim shall be deemed the subject of sexual assault communication data.

Subd. 2. Classification. All sexual assault communication data are classified as private data on individuals.

HIST: 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 558 s 2; 1999 c 227 s 22



Section 13.83 Medical examiner data.

13.83 Medical examiner data.

Subdivision 1. Definition. As used in this section, "medical examiner data" means data relating to deceased individuals and the manner and circumstances of their death which is created, collected, used or maintained by a county coroner or medical examiner in the fulfillment of official duties pursuant to chapter 390, or any other general or local law on county coroners or medical examiners.

Subd. 2. Public data. Unless specifically classified otherwise by state statute or federal law, the following data created or collected by a medical examiner or coroner on a deceased individual is public: name of the deceased; date of birth; date of death; address; sex; race; citizenship; height; weight; hair color; eye color; build; complexion; age, if known, or approximate age; identifying marks, scars and amputations; a description of the decedent's clothing; marital status; location of death including name of hospital where applicable; name of spouse; whether or not the decedent ever served in the armed forces of the United States; occupation; business; father's name (also birth name, if different); mother's name (also birth name, if different); birthplace; birthplace of parents; cause of death; causes of cause of death; whether an autopsy was performed and if so, whether it was conclusive; date and place of injury, if applicable, including work place; how injury occurred; whether death was caused by accident, suicide, homicide, or was of undetermined cause; certification of attendance by physician; physician's name and address; certification by coroner or medical examiner; name and signature of coroner or medical examiner; type of disposition of body; burial place name and location, if applicable; date of burial, cremation or removal; funeral home name and address; and name of local register or funeral director.

Subd. 3. Unidentified individual; public data. A county coroner or medical examiner unable during an investigation to identify a deceased individual, may release to the public any relevant data which would assist in ascertaining identity.

Subd. 4. Investigative data. Data created or collected by a county coroner or medical examiner which is part of an active investigation mandated by chapter 390, or any other general or local law relating to coroners or medical examiners is confidential data or protected nonpublic data, until the completion of the coroner's or medical examiner's final summary of findings but may be disclosed to a state or federal agency charged by law with investigating the death of the deceased individual about whom the medical examiner or coroner has medical examiner data. Upon completion of the coroner's or medical examiner's final summary of findings, the data collected in the investigation and the final summary of it are private or nonpublic data. However, if the final summary and the record of death indicate the manner of death is homicide, undetermined, or pending investigation and there is an active law enforcement investigation, within the meaning of section 13.82, subdivision 7, relating to the death of the deceased individual, the data remain confidential or protected nonpublic. Upon review by the county attorney of the jurisdiction in which the law enforcement investigation is active, the data may be released to persons described in subdivision 8 if the county attorney determines release would not impede the ongoing investigation. When the law enforcement investigation becomes inactive, the data are private or nonpublic data. Nothing in this subdivision shall be construed to make not public the data elements identified in subdivision 2 at any point in the investigation or thereafter.

Subd. 5. Other data on deceased individuals. All other medical examiner data on deceased individuals are nonpublic and shall not be disclosed except:

(1) pursuant to the provisions of chapter 390, or any other general or local law on county coroners or medical examiners;

(2) to a state or federal agency charged by law with investigating the death of the deceased individual about whom the medical examiner or coroner has medical examiner data; or

(3) pursuant to a valid court order.

Subd. 6. Classification of other data. Unless a statute specifically provides a different classification, all other data created or collected by a county coroner or medical examiner that is not data on deceased individuals or the manner and circumstances of their death is public pursuant to section 13.03.

Subd. 7. Court review. Any person may petition the district court located in the county where medical examiner data is being maintained to authorize disclosure of nonpublic, protected nonpublic, or confidential medical examiner data. The petitioner shall notify the medical examiner or coroner. The court may notify other interested persons and require their presence at a hearing. A hearing may be held immediately if the parties agree, and in any event shall be held as soon as practicable. After examining the data in camera, the court may order disclosure of the data if it determines that disclosure would be in the public interest.

Subd. 8. Access to nonpublic data. The data made nonpublic by this section are accessible to the physician who attended the decedent at the time of death, the legal representative of the decedent's estate and to the decedent's surviving spouse, parents, children, and siblings and their legal representatives.

Subd. 9. Change in classification. Data classified as nonpublic, protected nonpublic, or confidential by this section shall be classified as public 30 years after the date of death of the decedent.

Subd. 10. Classification of certain medical examiner and coroner data. Data described in sections 383B.225, subdivision 6, 390.11, subdivision 7, and 390.32, subdivision 6, shall be classified as described therein.

HIST: 1981 c 311 s 24,39; 1982 c 545 s 24; 1985 c 298 s 37; 1986 c 444; 1987 c 49 s 1; 1989 c 175 s 2; 1990 c 573 s 13-17; 1991 c 319 s 11-13; 1995 c 29 s 1,2; 1995 c 259 art 1 s 24; 1Sp2001 c 9 art 15 s 32



Section 13.84 Court services data.

13.84 Court services data.

Subdivision 1. Definition. As used in this section "court services data" means data that are created, collected, used or maintained by a court services department, parole or probation authority, correctional agency, or by an agent designated by the court to perform studies or other duties and that are on individuals who are or were defendants, parolees or probationers of a municipal, district or county court, participants in diversion programs, petitioners or respondents to a family court, or juveniles adjudicated delinquent and committed, detained prior to a court hearing or hearings, or found to be dependent or neglected and placed under the supervision of the court.

Subd. 2. General. Unless the data is summary data or a statute, including sections 609.115 and 257.70, specifically provides a different classification, the following court services data are classified as private pursuant to section 13.02, subdivision 12:

(a) Court services data on individuals gathered at the request of a municipal, district or county court to determine the need for any treatment, rehabilitation, counseling, or any other need of a defendant, parolee, probationer, or participant in a diversion program, and used by the court to assist in assigning an appropriate sentence or other disposition in a case;

(b) Court services data on petitioners or respondents to a family court gathered at the request of the court for purposes of, but not limited to, individual, family, marriage, chemical dependency and marriage dissolution adjustment counseling, including recommendations to the court as to the custody of minor children in marriage dissolution cases;

(c) Court services data on individuals gathered by psychologists in the course of providing the court or its staff with psychological evaluations or in the course of counseling individual clients referred by the court for the purpose of assisting them with personal conflicts or difficulties.

Subd. 3. Third party information. Whenever, in the course of gathering the private data specified above, a psychologist, probation officer or other agent of the court is directed by the court to obtain data on individual defendants, parolees, probationers, or petitioners or respondents in a family court, and the source of that data provides the data only upon the condition of its being held confidential, that data and the identity of the source shall be confidential data on individuals, pursuant to section 13.02, subdivision 3.

Subd. 4. Probation data. Progress reports and other reports and recommendations provided at the request of the court by parole or probation officers for the purpose of determining the appropriate legal action or disposition regarding an individual on probation are confidential data on individuals.

Subd. 5. Disclosure. Private or confidential court services data shall not be disclosed except:

(a) Pursuant to section 13.05;

(b) Pursuant to a statute specifically authorizing disclosure of court services data;

(c) With the written permission of the source of confidential data;

(d) To the court services department, parole or probation authority or state or local correctional agency or facility having statutorily granted supervision over the individual subject of the data;

(e) Pursuant to subdivision 6; or

(f) Pursuant to a valid court order.

Subd. 6. Public benefit data. (a) The responsible authority or its designee of a parole or probation authority or correctional agency may release private or confidential court services data related to:

(1) criminal acts to any law enforcement agency, if necessary for law enforcement purposes; and

(2) criminal acts or delinquent acts to the victims of criminal or delinquent acts to the extent that the data are necessary for the victim to assert the victim's legal right to restitution.

(b) A parole or probation authority, a correctional agency, or agencies that provide correctional services under contract to a correctional agency may release to a law enforcement agency the following data on defendants, parolees, or probationers: current address, dates of entrance to and departure from agency programs, and dates and times of any absences, both authorized and unauthorized, from a correctional program.

(c) The responsible authority or its designee of a juvenile correctional agency may release private or confidential court services data to a victim of a delinquent act to the extent the data are necessary to enable the victim to assert the victim's right to request notice of release under section 611A.06. The data that may be released include only the name, home address, and placement site of a juvenile who has been placed in a juvenile correctional facility as a result of a delinquent act.

Subd. 7. Public data. The following court services data on adult individuals is public:

(a) name, age, date of birth, sex, occupation and the fact that an individual is a parolee, probationer or participant in a diversion program, and if so, at what location;

(b) the offense for which the individual was placed under supervision;

(c) the dates supervision began and ended and the duration of supervision;

(d) court services data which was public in a court or other agency which originated the data;

(e) arrest and detention orders, orders for parole or probation revocation and the reasons for revocation;

(f) the conditions of parole, probation or participation and the extent to which those conditions have been or are being met;

(g) identities of agencies, units within agencies and individuals providing supervision; and

(h) the legal basis for any change in supervision and the date, time and locations associated with the change.

Subd. 8. Limitation. Nothing in this section shall limit public access to data made public by section 13.82.

Subd. 9. Child abuse data; release to child protective services. A court services agency may release private or confidential data on an active case involving assessment or investigation of actions that are defined as sexual abuse, physical abuse, or neglect under section 626.556 to a local welfare agency if:

(1) the local welfare agency has an active case involving a common client or clients who are the subject of the data; and

(2) the data are necessary for the local welfare agency to effectively process the agency's case, including investigating or performing other duties relating to the case required by law.

Court services data disclosed under this subdivision may be used only for purposes of the active case described in clause (1) and may not be further disclosed to any other person or agency, except as authorized by law.

HIST: 1981 c 311 s 39; 1982 c 545 s 18,24; 1985 c 298 s 38,39; 1988 c 670 s 5,6; 1989 c 278 s 1; 1990 c 573 s 18; 1990 c 579 s 1; 1991 c 319 s 14; 1994 c 618 art 1 s 16; 1999 c 227 s 22; 2000 c 468 s 15



Section 13.841 Court services data coded elsewhere.

13.841 Court services data coded elsewhere.

Subdivision 1. Scope. The section referred to in subdivision 2 is codified outside this chapter. This section classifies court services data as other than public, places restrictions on access to government data, or involves data sharing.

Subd. 2. Name changes of protected witnesses and victims. Court records of name changes of participants in a witness and victim protection program are governed by section 259.10, subdivision 2.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.85 Corrections and detention data.

13.85 Corrections and detention data.

Subdivision 1. Definition. As used in this section, "corrections and detention data" means data on individuals created, collected, used or maintained because of their lawful confinement or detainment in state reformatories, prisons and correctional facilities, municipal or county jails, lockups, work houses, work farms and all other correctional and detention facilities.

Subd. 2. Corrections and detention private data. Unless the data are summary data or arrest data, or a statute specifically provides a different classification, corrections and detention data on individuals are classified as private pursuant to section 13.02, subdivision 12, to the extent that the release of the data would either (a) disclose medical, psychological, or financial information, or personal information not related to their lawful confinement or detainment or (b) endanger an individual's life.

Subd. 3. Corrections and detention confidential data. Corrections and detention data are confidential, pursuant to section 13.02, subdivision 3, to the extent that release of the data would: (a) endanger an individual's life, (b) endanger the effectiveness of an investigation authorized by statute and relating to the enforcement of rules or law, (c) identify a confidential informant, or (d) clearly endanger the security of any institution or its population.

Subd. 4. Corrections and detention public data. After any presentation to a court, any data made private or confidential by this section shall be public to the extent reflected in court records.

Subd. 5. Corrections and detention public benefit data. The responsible authority or its designee of any agency that maintains corrections and detention data may release private or confidential corrections and detention data to any law enforcement agency, if necessary for law enforcement purposes, or to the victim of a criminal act where the data are necessary for the victim to assert the victim's legal right to restitution.

HIST: 1981 c 311 s 39; 1982 c 545 s 17,24; 1988 c 670 s 7; 1998 c 371 s 5; 1999 c 227 s 22



Section 13.851 Corrections and detention data coded elsewhere.

13.851 Corrections and detention data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 8 are codified outside this chapter. Those sections classify corrections and detention data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Blood test results. Blood test results obtained under sections 241.33 to 241.342 are classified under section 241.339.

Subd. 3. Sex offender treatment information. Access to sex offender treatment information prepared by sex offender treatment facilities by the commissioner of corrections is governed by section 241.67, subdivision 9.

Subd. 4. Predatory offenders. (a) Use of information. Data provided under section 243.166, subdivision 7, are classified under that section.

(b) Availability of information. Requests to treat offender information as private is governed by section 243.166, subdivision 7a.

Subd. 5. Sex offenders; civil commitment determination; commissioner of corrections. Data provided to the county attorney under section 244.05, subdivision 7, are governed by that section.

Subd. 6. Predatory offenders; end-of-confinement review committee. Certain data classified under chapter 13 are made accessible to the end-of-confinement review committee in state correctional facilities under section 244.052.

Subd. 7. Registration of predatory offenders; data sharing. Release of information about predatory offenders to certain persons under the community notification provisions of section 244.052 is governed by section 244.053, subdivision 2.

Subd. 8. Release of predatory offenders. Release of information about persons convicted of an offense which requires registration as a predatory offender under section 243.166 and who are released on probation is governed by section 244.10, subdivision 2a.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 422 s 2



Section 13.855 Corrections ombudsman data.

13.855 Corrections ombudsman data.

Subdivision 1. Private data. The following data maintained by the ombudsman for corrections are classified as private, pursuant to section 13.02, subdivision 12:

(a) All data on individuals pertaining to contacts made by clients seeking the assistance of the ombudsman, except as specified in subdivisions 2 and 3;

(b) Data recorded from personal and phone conversations and in correspondence between the ombudsman's staff and persons interviewed during the course of an investigation;

(c) Client index cards;

(d) Case assignment data; and

(e) Monthly closeout data.

Subd. 2. Confidential data. The following data maintained by the ombudsman are classified as confidential, pursuant to section 13.02, subdivision 3: the written summary of the investigation to the extent it identifies individuals.

Subd. 3. Public data. The following data maintained by the ombudsman are classified as public, pursuant to section 13.02, subdivision 15: client name, client location; and the inmate identification number assigned by the department of corrections.

Subd. 4. Access to data. The ombudsman for corrections has access to corrections and detention data and medical data as provided under section 241.441.

HIST: 1981 c 311 s 33,39; 1982 c 545 s 24; 1999 c 227 s 22



Section 13.86 Investigative detention data.

13.86 Investigative detention data.

Subdivision 1. Definition. As used in this section, "investigative detention data" means government data created, collected, used or maintained by the state correctional facilities, municipal or county jails, lockups, work houses, work farms and other correctional and detention facilities which: (a) if revealed, would disclose the identity of an informant who provided information about suspected illegal activities, and (b) if revealed, is likely to subject the informant to physical reprisals by others.

Subd. 2. General. Investigative detention data is confidential and shall not be disclosed except:

(a) Pursuant to section 13.05 or any other statute;

(b) Pursuant to a valid court order; or

(c) To a party named in a civil or criminal proceeding, whether administrative or judicial, to the extent required by the relevant rules of civil or criminal procedure.

HIST: 1979 c 102 s 13; 1980 c 603 s 22; 1981 c 311 s 20,39; 1982 c 545 s 24



Section 13.861 Security service data.

13.861 Security service data.

Subdivision 1. Definitions. As used in this section:

(a) "Security service" means an organization that provides security services to a state agency or political subdivision as a part of the governmental entity or under contract to it. Security service does not include a law enforcement agency.

(b) "Security service data" means all data collected, created, or maintained by a security service for the purpose of providing security services.

Subd. 2. Classification. Security service data that are similar to the data described as request for service data and response or incident data in section 13.82, subdivisions 3 and 4, are public. If personnel of a security service make a citizen's arrest, then any security service data that are similar to the data described as arrest data in section 13.82, subdivision 2, are public. If a security service participates in but does not make an arrest it shall, upon request, provide data that identify the arresting law enforcement agency. All other security service data are security information pursuant to section 13.37.

HIST: 1993 c 351 s 19



Section 13.87 Criminal justice data.

13.87 Criminal justice data.

Subdivision 1. Criminal history data. (a) Definition. For purposes of this subdivision, "criminal history data" means all data maintained in criminal history records compiled by the bureau of criminal apprehension and disseminated through the criminal justice information system, including, but not limited to fingerprints, photographs, identification data, arrest data, prosecution data, criminal court data, custody and supervision data.

(b) Classification. Criminal history data maintained by agencies, political subdivisions and statewide systems are classified as private, pursuant to section 13.02, subdivision 12, except that data created, collected, or maintained by the bureau of criminal apprehension that identify an individual who was convicted of a crime and the offense of which the individual was convicted are public data for 15 years following the discharge of the sentence imposed for the offense.

The bureau of criminal apprehension shall provide to the public at the central office of the bureau the ability to inspect in person, at no charge, through a computer monitor the criminal conviction data classified as public under this subdivision.

(c) Limitation. Nothing in paragraph (a) or (b) shall limit public access to data made public by section 13.82.

Subd. 2. Firearms data. All data pertaining to the purchase or transfer of firearms and applications for permits to carry firearms which are collected by state agencies, political subdivisions or statewide systems pursuant to sections 624.712 to 624.719 are classified as private, pursuant to section 13.02, subdivision 12.

Subd. 3. Internet access. (a) Notwithstanding section 13.03, subdivision 3, paragraph (a), the bureau of criminal apprehension may charge a fee for Internet access to public criminal history data provided through August 1, 2003. The fee may not exceed $5 per inquiry or the amount needed to recoup the actual cost of implementing and providing Internet access, whichever is less.

(b) The Web site must include a notice to the subject of data of the right to contest the accuracy or completeness of data, as provided under section 13.04, subdivision 4, and provide a telephone number and address that the subject may contact for further information on this process.

(c) The Web site must include the effective date of data that is posted.

(d) The Web site must include a description of the types of criminal history data not available on the site, including arrest data, juvenile data, criminal history data from other states, federal data, data on convictions where 15 years have elapsed since discharge of the sentence, and other data that are not accessible to the public.

(e) A person who intends to access the Web site to obtain information regarding an applicant for employment, housing, or credit should disclose to the applicant the intention to do so. The Web site must include a notice that a person obtaining such access should notify the applicant that a background check using this Web site may be conducted. This paragraph does not create a civil cause of action on behalf of the data subject.

HIST: 1981 c 311 s 20,39; 1982 c 545 s 16,24; 1987 c 384 art 2 s 1; 1993 c 171 s 2; 1993 c 326 art 11 s 1; 1999 c 227 s 22; 1Sp2001 c 8 art 5 s 3



Section 13.871 Criminal justice data coded elsewhere.

13.871 Criminal justice data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 8 are codified outside this chapter. Those sections classify criminal justice data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Controlled substance convictions. Data on certain convictions for controlled substances offenses may be expunged under section 152.18, subdivision 3.

Subd. 3. Criminal code. (a) Sources of presentence investigation reports. Disclosure of confidential sources in presentence investigation reports is governed by section 609.115, subdivision 4.

(b) Domestic abuse investigation report. Data contained in domestic abuse investigation reports are classified under section 609.2244.

(c) Use of motor vehicle to patronize prostitutes. Use of a motor vehicle in the commission of an offense under section 609.324 is noted on the offender's driving records and the notation is classified pursuant to section 609.324, subdivision 5.

(d) Sex offender assessment. Assessor access to data relevant to sex offender assessments is governed under section 609.3452.

(e) Sexual assault crime victims. Data on sexual assault victims are governed by section 609.3471.

(f) Data for assessment of offenders. Access to data for the purpose of a mental health assessment of a convicted harassment offender is governed by section 609.749, subdivision 6.

Subd. 4. Public defenders. (a) Disclosure of financial information. Disclosure of financial information provided by a defendant seeking public defender services is governed by section 611.17.

(b) Criminal justice data. Access to the criminal justice data network is governed by section 611.272.

Subd. 5. Crime victims. (a) Crime victim notice of release. Data on crime victims who request notice of an offender's release are classified under section 611A.06.

(b) Sex offender HIV tests. Results of HIV tests of sex offenders under section 611A.19, subdivision 2, are classified under that section.

(c) Battered women. Data on battered women maintained by grantees for emergency shelter and support services for battered women are governed by section 611A.32, subdivision 5.

(d) Victims of domestic abuse. Data on battered women and victims of domestic abuse maintained by grantees and recipients of per diem payments for emergency shelter for battered women and support services for battered women and victims of domestic abuse are governed by sections 611A.32, subdivision 5, and 611A.371, subdivision 3.

(e) Crime victim claims for reparations. Claims and supporting documents filed by crime victims seeking reparations are classified under section 611A.57, subdivision 6.

(f) Crime victim ombudsman. Data maintained by the crime victim ombudsman are classified under section 611A.74, subdivision 2.

Subd. 6. Training; investigation; apprehension; reports. (a) Reports of gunshot wounds. Disclosure of the name of a person making a report under section 626.52, subdivision 2, is governed by section 626.53.

(b) Child abuse report records. Data contained in child abuse report records are classified under section 626.556.

(c) Interstate data exchange. Disclosure of child abuse reports to agencies of another state is classified under section 626.556, subdivision 10g.

(d) Release to family court services. Release of child abuse data to a court services agency is authorized under section 626.556, subdivision 10h.

(e) Release of data to mandated reporters. Release of child abuse data to mandated reporters who have an ongoing responsibility for the health, education, or welfare of a child affected by the data is authorized under section 626.556, subdivision 10j.

(f) Release of child abuse investigative records to other counties. Release of child abuse investigative records to local welfare agencies is authorized under section 626.556, subdivision 10k.

(g) Classifying and sharing records and reports of child abuse. The classification of child abuse data and the sharing of records and reports of child abuse by and between local welfare agencies and law enforcement agencies are governed under section 626.556, subdivision 11.

(h) Disclosure of information not required in certain cases. Disclosure of certain data obtained from interviewing a minor is governed by section 626.556, subdivision 11a.

(i) Data received from law enforcement. Classifying child abuse data received by certain agencies from law enforcement agencies is governed under section 626.556, subdivision 11b.

(j) Disclosure in child fatality cases. Disclosure of information relating to a child fatality is governed under section 626.556, subdivision 11d.

(k) Reports of alcohol abuse. Data on persons making reports under section 626.5563 are classified under section 626.5563, subdivision 5.

(l) Vulnerable adult report records. Data contained in vulnerable adult report records are classified under section 626.557, subdivision 12b.

(m) Adult protection team information sharing. Sharing of local welfare agency vulnerable adult data with a protection team is governed by section 626.5571, subdivision 3.

(n) Child protection team. Data acquired by a case consultation committee or subcommittee of a child protection team are classified by section 626.558, subdivision 3.

(o) Child maltreatment reports peer review panel. Sharing data of cases reviewed by the panel is governed under section 626.5593, subdivision 2.

(p) Peace officer discipline procedures. Access by an officer under investigation to the investigating agency's investigative report on the officer is governed by section 626.89, subdivision 6.

Subd. 7. Domestic abuse police reports. Police reports on domestic incidents are classified under section 629.341.

Subd. 8. Board of pardons records. Access to board of pardons records is governed by section 638.07.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2; 2000 c 445 art 2 s 2



Section 13.875 Juvenile justice data coded elsewhere.

13.875 Juvenile justice data coded elsewhere.

Subdivision 1. Scope. The sections referred to in subdivisions 2 to 5 are codified outside this chapter. Those sections classify juvenile justice data as other than public, place restrictions on access to government data, or involve data sharing.

Subd. 2. Peace officers, court services, and corrections records of juveniles. Inspection and maintenance of juvenile records held by police and the commissioner of corrections and disclosure to school officials of court services data on juveniles adjudicated delinquent are governed by section 260B.171.

Subd. 3. Juvenile sex offenders. Certain data on children classified under chapters 13, 144, 260B, and 626 are made accessible to persons assessing whether a child adjudicated a sex offender is in need of and amenable to sex offender treatment under section 260B.198.

Subd. 4. Court records. Court records of dispositions involving placement outside this state are classified under section 260B.235, subdivision 8.

Subd. 5. Information for child placement. Certain data on children classified under chapters 13, 144, and 260C are made accessible to agencies with the legal responsibility for the residential placement of a child under section 260C.208.

HIST: 1991 c 106 s 6; 1992 c 511 art 7 s 1; 1992 c 569 s 4; 1993 c 13 art 1 s 12; 1993 c 65 s 1; 1993 c 177 s 1; 1993 c 240 s 1; 1993 c 326 art 2 s 1; 1993 c 345 art 3 s 18; 1993 c 351 s 20-22; 1994 c 483 s 1; 1994 c 589 s 1; 1994 c 616 s 1; 1994 c 618 art 1 s 17; art 2 s 9-64; 1994 c 632 art 2 s 10; art 3 s 17; 1994 c 636 art 4 s 4; 1995 c 142 s 1; 1995 c 155 s 1,2; 1995 c 186 s 8; 1995 c 212 art 3 s 59; 1995 c 229 art 4 s 3; 1995 c 234 art 5 s 1; 1995 c 259 art 1 s 27; art 4 s 4; art 5 s 1-51; 1996 c 305 art 1 s 3-5; 1996 c 334 s 1; 1996 c 408 art 9 s 1; 1996 c 415 s 1; 1996 c 440 art 1 s 18; art 2 s 1-14; 1996 c 471 art 7 s 1; 1997 c 7 art 1 s 3; 1997 c 22 art 2 s 1,8; 1997 c 66 s 79; 1997 c 129 art 2 s 15; 1997 c 193 s 1; 1997 c 199 s 14; 1997 c 202 art 2 s 63; 1997 c 203 art 6 s 2; 1997 c 215 s 1; 1997 c 218 s 1; 1997 c 239 art 8 s 1; 1Sp1997 c 3 s 8-18; 1998 c 273 s 1; 1998 c 361 s 1; 1998 c 367 art 11 s 2; 1998 c 371 s 6,7; 1998 c 373 s 1; 1998 c 382 art 2 s 1; 1998 c 397 art 11 s 3; 1998 c 407 art 2 s 1; 1999 c 99 s 23; 1999 c 139 art 4 s 2; 1999 c 205 art 1 s 70; 1999 c 227 s 22; 1999 c 245 art 9 s 1,2



Section 13.88 Community dispute resolution center data.

13.88 Community dispute resolution center data.

The guidelines shall provide that all files relating to a case in a community dispute resolution program are to be classified as private data on individuals, pursuant to section 13.02, subdivision 12, with the following exceptions:

(1) When a party to the case has been formally charged with a criminal offense, the data are to be classified as public data on individuals, pursuant to section 13.02, subdivision 15.

(2) Data relating to suspected neglect or physical or sexual abuse of children or maltreatment of vulnerable adults are to be subject to the reporting requirements of sections 626.556 and 626.557.

HIST: 1984 c 654 art 2 s 39; 1995 c 229 art 4 s 2



Section 13.89 Dissemination of data to protection and advocacy systems.

13.89 Dissemination of data to protection and advocacy systems.

Subdivision 1. Mental retardation. Data on clients and residents of facilities or programs licensed pursuant to sections 144.50 to 144.58, 245A.01 to 245A.16, and 252.28, subdivision 2, may be disseminated to the protection and advocacy system established in this state pursuant to Part C of Public Law Number 98-527 to protect the legal and human rights of persons with mental retardation or other related conditions who live in residential facilities or programs for these persons if:

(1) the protection and advocacy system receives a complaint by or on behalf of that person; and

(2) the person does not have a legal guardian or the state or a designee of the state is the legal guardian of the person.

Subd. 2. Mental illness or emotional impairment. Data on an individual who has significant mental illness or emotional impairment and who is an inpatient or resident in a facility rendering care or treatment may be disseminated to the protection and advocacy system established in this state pursuant to Public Law Number 99-319 to protect the rights of mentally ill individuals if:

(1) the protection and advocacy system receives a complaint by or on behalf of the person or there is probable cause to believe that the person has been subjected to abuse or neglect, as defined in Public Law Number 99-319;

(2) the person is by reason of a mental or physical condition unable to authorize the system to have access to data; and

(3) the person does not have a legal guardian or the state is the legal guardian of the person.

HIST: 1985 c 298 s 42; 1987 c 236 s 1; 1989 c 209 art 2 s 1; 1995 c 259 art 1 s 25



Section 13.90 Judiciary exempt.

13.90 Judiciary exempt.

Subdivision 1. Definition. For purposes of this section, "judiciary" means any office, officer, department, division, board, commission, committee, or agency of the courts of this state, whether or not of record, including but not limited to the board of law examiners, the lawyer's professional responsibility board, the board of judicial standards, the lawyer's trust account board, the state law library, the state court administrator's office, the district court administrator's office, and the office of the court administrator.

Subd. 2. Exemption. The judiciary is not governed by this chapter. Access to data of the judiciary is governed by rules adopted by the supreme court.

HIST: 1985 c 298 s 44; 1Sp1986 c 3 art 1 s 82; 1995 c 259 art 1 s 26



Section 13.99 Subdivisions renumbered, repealed, or no longer in effect

13.99 Subdivision 1. Repealed, 2001 c 7 s 91

Subd. 2. Repealed, 1996 c 305 art 1 s 2

Subd. 3. Renumbered 13.606, subd. 4

Subd. 3a. Renumbered 13.602, subd. 2, para (b)

Subd. 4. Renumbered 13.607, subd. 2

Subd. 5. Renumbered 13.607, subd. 3

Subd. 5a. Renumbered 13.607, subd. 4

Subd. 6. Renumbered 13.6401, subd. 2, para (b)

Subd. 6a. Renumbered 13.6401, subd. 5

Subd. 6b. Renumbered 13.6435, subd. 2, para (a)

Subd. 6c. Renumbered 13.6435, subd. 2, para (b)

Subd. 6d. Renumbered 13.6435, subd. 2, para (e)

Subd. 6e. Renumbered 13.6435, subd. 2, para (d)

Subd. 7. Renumbered 13.6435, subd. 3, para (b)

Subd. 7a. Renumbered 13.6435, subd. 5

Subd. 7b. Renumbered 13.6435, subd. 6

Subd. 8. Renumbered 13.6435, subd. 8, para (a)

Subd. 8a. Renumbered 13.6435, subd. 8, para (b)

Subd. 9. Renumbered 13.6435, subd. 9

Subd. 10. Renumbered 13.6435, subd. 10

Subd. 11. Renumbered 13.598, subd. 2

Subd. 11a. Renumbered 13.712, subd. 2

Subd. 11b. Renumbered 13.713, subd. 2, para (a)

Subd. 12. Renumbered 13.713, subd. 2, para (b)

Subd. 12a. Renumbered 13.,713, subd. 3, para (a)

Subd. 13. Repealed, 1997 c 157 s 72

Subd. 13a. Renumbered 13.713, subd. 4

Subd. 14. Renumbered 13.716, subd. 2

Subd. 14a. Renumbered 13.716, subd. 4

Subd. 14b. Renumbered 13.716, subd. 3

Subd. 14c. Renumbered 13.716, subd. 5

Subd. 15. Renumbered 13.716, subd. 6

Subd. 15a. Renumbered 13.716, subd. 7

Subd. 16. Renumbered 13.7191, subd. 2

Subd. 17. Renumbered 13.7191, subd 3, para (a)

Subd. 17a. Renumbered 13.7191, subd. 9, para (a)

Subd. 17b. Renumbered 13.7191, subd. 3, para (b)

Subd. 18. Renumbered 13.7191, subd. 4

Subd. 18a. Renumbered 13.7191, subd. 5

Subd. 18b. Renumbered 13.7191, subd. 6

Subd. 18c. Renumbered 13.7191, subd. 7

Subd. 18d. Renumbered 13.7191, subd. 8

Subd. 19. Renumbered 13.7191, subd. 9, para (b)

Subd. 19a. Renumbered 13.717, subd. 2

Subd. 19b. Renumbered 13.717, subd. 3

Subd. 19c. Renumbered 13.717, subd. 5

Subd. 19d. Renumbered 13.7191, subd. 12, para (a)

Subd. 19e. Renumbered 13.7191, subd. 12, para (b)

Subd. 19f. Renumbered 13.7191, subd. 11

Subd. 19g. Repealed, 1998 c 254 art 1 s 3

Subd. 19h. Renumbered 13.717, subd. 9

Subd. 19i. Renumbered 13.717, subd. 8

Subd. 19j. Renumbered 13.7191, subd. 14, para (b)

Subd. 19k. Renumbered 13.7191, subd. 10

Subd. 19l. Renumbered 13.7191, subd. 14, para (a)

Subd. 19m. Repealed, 1999 c 245 art 2 s 45

Subd. 20. Renumbered 13.7191, subd. 15

Subd. 20a. Renumbered 13.7191, subd. 16, para (a)

Subd. 20b. Renumbered 13.7191, subd. 16, para (b)

Subd. 20c. Renumbered 13.7191, subd. 18, para (a)

Subd. 21. Renumbered 13.7191, subd. 18, para (b)

Subd. 21a. Renumbered 13.7931, subd. 4

Subd. 21b. Renumbered 13.7411, subd. 4, para (a)

Subd. 21c. Renumbered 13.7411, subd. 4, para (c)

Subd. 21d. Repealed, 1997 c 7 art 1 s 1

Subd. 21e. Renumbered 13.7411, subd. 4, para (a)

Subd. 22. Renumbered 13.7411, subd. 5

Subd. 23. Renumbered 13.7411, subd. 5, para (b)

Subd. 24. Renumbered 13.7411, subds. 4, para (b) and (c)

Subd. 24a. Repealed, 1997 c 7 art 1 s 2

Subd. 24b. Renumbered 13.7411, subd. 6

Subd. 24c. Renumbered 13.7411, subd. 7

Subd. 25. Renumbered 13.7411, subd. 8, para (a)

Subd. 26. Renumbered 13.7411, subd. 8, para (b)

Subd. 27. Renumbered 13.7411, subd. 9, para (b)

Subd. 27a. Renumbered 13.598, subd. 3

Subd. 27b. Renumbered 13.598, subd. 4

Subd. 27c. Renumbered 13.598, subd. 5

Subd. 27d. Renumbered 13.321, subd. 7, para (a)

Subd. 27e. Renumbered 13.321, subd. 4, para (b)

Subd. 27f. Renumbered 13.321, subd. 5

Subd. 28. Renumbered 13.322, subd. 3, para (b)

Subd. 28a. Renumbered 13.322, subd. 3, para (c)

Subd. 28b. Renumbered 13.381, subd. 3

Subd. 29. Renumbered 13.401, subd. 2

Subd. 29a. Renumbered 13.3806, subd. 4, para (a)

Subd. 29b. Renumbered 13.3806, subd. 3

Subd. 29c. Renumbered 13.381, subd. 4

Subd. 30. Renumbered 13.3806, subd. 4, para (b)

Subd. 31. Renumbered 13.3806, subd. 4, para (c)

Subd. 31a. Renumbered 13.3806, subd. 4, para (d)

Subd. 32. Renumbered 13.3806, subd. 4, para (e)

Subd. 33. Renumbered 13.3806, subd. 9

Subd. 34. Renumbered 13.3806, subd. 10

Subd. 35. Renumbered 13.381, subd. 5

Subd. 35a. Renumbered 13.381, subd. 6

Subd. 35b. Renumbered 13.3806, subd. 12

Subd. 35c. Renumbered 13.3806, subd. 13

Subd. 36. Renumbered 13.3806, subd. 14

Subd. 37. Renumbered 13.381, subd. 7

Subd. 38. Renumbered 13.381, subd. 8

Subd. 38a. Renumbered 13.381, subd. 12

Subd. 38b. Renumbered 13.381, subd. 17

Subd. 39. Renumbered 13.411, subd. 2

Subd. 39a. Repealed, 1996 c 305 art 1 s 6

Subd. 39b. Renumbered 13.383, subd. 2

Subd. 40. Renumbered 13.3806, subd. 18

Subd. 41. Renumbered 13.381, subd. 13

Subd. 42. Renumbered 13.381, subd. 14

Subd. 42a. Renumbered 13.383, subd. 4, paras (a),(b)

Subd. 42b. Renumbered 13.383, subd. 4, para (d)

Subd. 43. Renumbered 13.383, subd. 4, para (e)

Subd. 44. Renumbered 13.383, subd. 4, paras (a),(c)

Subd. 45. Renumbered 13.383, subd. 6

Subd. 46. Renumbered 13.383, subd. 7, para (a)

Subd. 47. Renumbered 13.383, subd. 7, para (c)

Subd. 48. Renumbered 13.383, subd. 7, para (d)

Subd. 48a. Renumbered 13.411, subd. 4

Subd. 49. Renumbered 13.383, subd. 9, paras (a)-(c)

Subd. 50. Renumbered 13.383, subd. 10, para (a)

Subd. 51. Renumbered 13.383, subd. 10, para (a)

Subd. 52. Renumbered 13.383, subd. 11, para (a)

Subd. 52a. Renumbered 13.383, subd. 12,16

Subd. 52b. Renumbered 13.383, subd. 11, para (a)

Subd. 53. Renumbered 13.383, subd. 13, paras (a),(b)

Subd. 53a. Renumbered 13.871, subd. 2

Subd. 53b. Renumbered 13.383, subd. 16, paras (a),(b)

Subd. 54. Renumbered 13.6905, subd. 3

Subd. 54a. Renumbered 13.6905, subd. 5

Subd. 54b. Renumbered 13.6905, subd. 6

Subd. 55. Renumbered 13.6905, subd. 7

Subd. 56. Renumbered 13.6905, subd. 10

Subd. 56a. Renumbered 13. 6905, subd. 11

Subd. 57. Renumbered 13.6905, subd. 4

Subd. 57a. Renumbered 13.721, subd. 2

Subd. 57b. Renumbered 13.721, subd. 3

Subd. 58. Renumbered 13.7905, subd. 2, para (c)

Subd. 58a. Renumbered 13.7905, subd. 3, para (b)

Subd. 58b. Renumbered 13.7905, subd 3, para (d)

Subd. 59. Renumbered 13.7905, subd. 3, para (e)

Subd. 59a. Renumbered 13.7905, subd. 5, para (c)

Subd. 59b. Renumbered 13.7905, subd. 5, para (b)

Subd. 60. Renumbered 13.7905, subd. 6

Subd. 61. Renumbered 13.7905, subd. 5, para (c)

Subd. 62. Renumbered 13.785, subd. 2, para (a)

Subd. 63. Renumbered 13.785, subd. 3

Subd. 63a. Renumbered 13.607, subd. 6

Subd. 64. Renumbered 13.411, subd. 2, para (a)

Subd. 64a. Renumbered 13.411, subd. 2, para (b)

Subd. 65. Renumbered 13.681, subd. 2

Subd. 65a. Renumbered 13.681, subd. 4

Subd. 65b. Renumbered 13.721, subd. 4

Subd. 65c. Renumbered 13.721, subd. 6

Subd. 65d. Renumbered 13.6435, subd. 11

Subd. 65e. Renumbered 13.851, subd. 4

Subd. 66. Renumbered 13.461, subd. 2, para (b)

Subd. 67. Renumbered 13.461, subd. 3, para (b)

Subd. 68. Renumbered 13.461, subd. 4

Subd. 68a. Renumbered 13.461, subd. 6

Subd. 69. Renumbered 13.461, subd. 8

Subd. 70. Renumbered 13.461, subd. 9

Subd. 71. Repealed, 1995 c 186 s 7

Subd. 72. Renumbered 13.461, subd. 12

Subd. 73. Renumbered 13.461, subd. 15

Subd. 74. Renumbered 13.461, subd. 16

Subd. 74a. Renumbered 13.381, subd. 17

Subd. 74b. Renumbered 13.461, subd. 24

Subd. 74c. Renumbered 13.461, subd. 21

Subd. 75. Renumbered 13.465, subd. 3

Subd. 76. Renumbered 13.465, subd. 4

Subd. 76a. Renumbered 13.841, subd. 2

Subd. 76b. Renumbered 13.465, subd. 6

Subd. 77. Renumbered 13. 465, subd. 7

Subd. 78. Renumbered 13.465, subd. 8

Subd. 79. Renumbered 13.875, subd. 2

Subd. 79a. Renumbered 13.875, subd. 4

Subd. 80. Renumbered 13.475, subd. 4

Subd. 81. Renumbered 13.319, subd. 5

Subd. 81a. Renumbered 13. 475, subd. 5

Subd. 81b. Renumbered 13.475, subd. 6

Subd. 82. Renumbered 13.475, subd. 7

Subd. 83. Renumbered 13.475, subd. 9

Subd. 84. Renumbered 13.4961, subd 3

Subd. 85. Renumbered 13.4963, subd. 2

Subd. 85a. Renumbered 13.4965, subd. 2

Subd. 86. Renumbered 13.4965, subd. 3

Subd. 86a. Renumbered 13.4967, subd. 2

Subd. 86b. Renumbered 13.4967, subd. 3

Subd. 87. Renumbered 13.4967, subd. 4

Subd. 88. Renumbered 13.4967, subd. 5

Subd. 89. Renumbered 13.4967, subd. 7

Subd. 89a. Renumbered 13.6905, subd. 12

Subd. 90. Renumbered 13.6905, subd. 13

Subd. 90a. Renumbered 13.6905, subd. 18

Subd. 90b. Renumbered 13.6905, subd. 14

Subd. 90c. Renumbered 13.6905, subd. 23

Subd. 91. Renumbered 13.6905, subd. 26

Subd. 91a. Renumbered 13.6905, subd. 27

Subd. 92. Renumbered 13.6905, subd. 30

Subd. 92a. Renumbered 13.6905, subd. 32

Subd. 92b. Renumbered 13.487, subd. 3

Subd. 92c. Renumbered 13.4967, subd. 6, para (b)

Subd. 92d. Renumbered 13.746, subd. 3, para (b)

Subd. 92e. Renumbered 13.485, subd. 4

Subd. 92f. Renumbered 13.487, subd. 4

Subd. 92g. Renumbered 13.746, subd. 3, para (b)

Subd. 93. Renumbered 13.552, subd. 4

Subd. 94. Renumbered 13.552, subd. 6

Subd. 94a. Renumbered 13.202, subd. 2

Subd. 95. Renumbered 13.202, subd. 3, para (a)

Subd. 95a. Renumbered 13.202, subd. 3, para (b)

Subd. 96. Renumbered 13.202, subd. 4

Subd. 96a. Renumbered 13.202, subd. 5

Subd. 96b. Renumbered 13.202, subd. 6

Subd. 96c. Renumbered 13.202, subd. 7

Subd. 96d. Renumbered 13.5401, subd. 2

Subd. 97. Repealed, 1996 c 471 art 7 s 34

Subd. 97a. Renumbered 13.598, subd. 6, para (a)

Subd. 97b. Renumbered 13.202, subd. 10

Subd. 98. Renumbered 13.202, subd. 9, para (a)

Subd. 98a. Renumbered 13.202, subd. 11, para (c)

Subd. 98b. Renumbered 13.202, subd. 11, para (d)

Subd. 99. Renumbered 13.202, subd. 11, para (e)

Subd. 100. Renumbered 13.202, subd. 12

Subd. 100a. Renumbered 13.465, subd. 12

Subd. 101. Renumbered 13.465, subd. 11

Subd. 101a. Renumbered 13.465, subd. 13

Subd. 101b. Renumbered 13.469, subd. 2

Subd. 101c. Renumbered 13.465, subd. 14

Subd. 101d. Renumbered 13.465, subd. 2

Subd. 102. Renumbered 13.6435, subd. 12

Subd. 103. Renumbered 13.871, subd. 3, para (a)

Subd. 104. Renumbered 13.871, subd. 3, para (c)

Subd. 105. Renumbered 13.871, subd. 3, para (e)

Subd. 105a. Renumbered 13.871, subd. 3, para (f)

Subd. 106. Renumbered 13.871, subd. 4

Subd. 107. Renumbered 13.871, subd. 5, para (a)

Subd. 107a. Renumbered 13.871, subd. 5, para (b)

Subd. 108. Renumbered 13.871, subd. 5, para (c)

Subd. 109. Renumbered 13.871, subd. 5, para (d)

Subd. 110. Renumbered 13.871, subd. 5, para (e)

Subd. 110a. Renumbered 13.821

Subd. 111. Renumbered 13.871, subd. 6, para (a)

Subd. 112. Renumbered 13.871, subd. 6, para (b)

Subd. 112a. Renumbered 13.871, subd. 6, para (k)

Subd. 113. Renumbered 13.871, subd. 6, para (l)

Subd. 113a. Renumbered 13.871, subd. 6, para (n)

Subd. 114. Renumbered 13.871, subd. 6, para (p)

Subd. 114a. Renumbered 13.871, subd. 7

Subd. 115. Renumbered 13.717, subd 8






Chapter 13A Release of Information by Financial Institutions

Section 13A.01 Definitions.

13A.01 Definitions.

Subdivision 1. Scope. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Financial institution. "Financial institution" means any office of a bank, savings bank, industrial loan company, trust company, savings and loan, building and loan, credit union, or consumer finance institution, located in the state.

Subd. 3. Financial record. "Financial record" means an original of, a copy of, or information known to have been derived from, any record held by a financial institution pertaining to a customer's relationship with the financial institution.

Subd. 4. Government authority. "Government authority" means any agency or department of the state or a local unit of government, or any officer, employee, or agent of it.

Subd. 5. Customer. "Customer" means any natural person or authorized representative of that person who utilized or is utilizing any service of a financial institution, or for whom a financial institution is acting or has acted as a fiduciary, in relation to an account maintained in the person's name.

Subd. 6. Law enforcement inquiry. "Law enforcement inquiry" means a lawful investigation or official proceeding inquiring into a violation of, or failure to comply with, any criminal or civil statute or any rule or order issued pursuant to it.

HIST: 1983 c 225 s 1



Section 13A.02 Access to financial records by government authorities prohibited.

13A.02 Access to financial records by government authorities prohibited.

Subdivision 1. Access by government. Except as authorized by this chapter, no government authority may have access to, or obtain copies of, or the information contained in, the financial records of any customer from a financial institution unless the financial records are reasonably described and:

(1) the customer has authorized the disclosure;

(2) the financial records are disclosed in response to a search warrant;

(3) the financial records are disclosed in response to a judicial or administrative subpoena; or

(4) the financial records are disclosed pursuant to section 609.535 or other statute or rule.

Subd. 2. Release prohibited. No financial institution, or officer, employee, or agent of a financial institution, may provide to any government authority access to, or copies of, or the information contained in, the financial records of any customer except in accordance with the provisions of this chapter.

Nothing in this chapter shall require a financial institution to inquire or determine that those seeking disclosure have duly complied with the requirements of this chapter, provided only that the customer authorization, search warrant, subpoena, or written certification pursuant to section 609.535, subdivision 6, or other statute or rule, served on or delivered to a financial institution shows compliance on its face.

Subd. 3. Notice to customer. Within 180 days after a government authority obtains access to the financial records of a customer pursuant to a search warrant or a judicial or administrative subpoena, it shall notify the customer of its action unless a delay of notice is obtained pursuant to section 13A.03. The notice shall be sufficient to inform the customer of the name of the government authority or government authorities having had access to the records, the financial records to which access was obtained, and the purpose of the law enforcement inquiry, including transfers of financial records made pursuant to subdivision 5. Notice may be given by providing the customer with a copy of the search warrant or subpoena.

Subd. 4. Duty of financial institutions. Upon receipt of a request for financial records made by a government authority, the financial institution shall, unless otherwise provided by law, proceed to assemble the records requested within a reasonable time and be prepared to deliver the records to the government authority upon receipt of the search warrant or subpoena required under this section.

Subd. 5. Use of information. Financial records originally obtained pursuant to this chapter may be transferred to another government authority provided the transferred records are pertinent and necessary to the receiving authority in initiating, furthering, or completing a law enforcement inquiry.

When financial records subject to this chapter are transferred to another government authority, the transferring authority shall include the name of the receiving authority and the financial records transferred in the notice required by subdivision 3 of this section or, if the transfer occurs after the notice has been sent to the customer, the transferring authority shall, upon written request by the customer, inform the customer of the name of the government authority to which the financial records were transferred.

Subd. 6. Status of records. All financial records obtained by a government authority pursuant to this section are subject to the provisions of section 13.82, subdivision 7.

HIST: 1983 c 225 s 2; 1999 c 227 s 22



Section 13A.03 Delayed notice.

13A.03 Delayed notice.

Subdivision 1. Application. Upon application of the government authority, a customer notice pursuant to section 13A.02, subdivision 3, may be delayed by order of an appropriate court if the judge finds that:

(1) the law enforcement inquiry being conducted is within the lawful jurisdiction of the government authority seeking the financial records;

(2) there is reason to believe that the records being sought are relevant to a legitimate law enforcement inquiry; and

(3) there is reason to believe that the notice will result in (i) endangering life or physical safety of any person; (ii) flight from prosecution; (iii) destruction of or tampering with evidence; (iv) intimidation of potential witnesses; or (v) otherwise seriously jeopardizing an investigation or official proceeding or unduly delaying a trial or ongoing official proceeding.

An application for delay must be made with reasonable specificity.

Subd. 2. Order. If the court makes the findings required in subdivision 1, it shall enter an ex parte order granting the requested delay for a period not to exceed 180 days and an order prohibiting the financial institution from disclosing that records have been obtained. If the court finds that there is reason to believe that the notice may endanger the life or physical safety of any person, the court may specify that the delay be indefinite.

Extensions of the delay of notice of up to 90 days each may be granted by the court upon application.

Subd. 3. Notice. Upon expiration of the period of delay of notification under this section, the customer shall be served with a copy of the notice required by section 13A.02, subdivision 3.

HIST: 1983 c 225 s 3



Section 13A.04 Exceptions.

13A.04 Exceptions.

Subdivision 1. Statutory violations. Nothing in this chapter precludes any financial institution, or any officer, employee, or agent of a financial institution, from notifying a government authority that the institution, or officer, employee, or agent has information which may be relevant to a possible violation of any statute or rule and providing access to financial records relevant to the possible violation.

Subd. 2. Release incident to another proceeding. Nothing in this chapter precludes a financial institution, as an incident to perfecting a security interest, proving a claim in bankruptcy, or otherwise collecting on a debt owing either to the financial institution itself or in its role as a fiduciary, from providing copies of any financial record to any court or government authority.

Subd. 3. Government assistance programs. Nothing in this chapter precludes a financial institution, as an incident to processing an application for assistance to a customer in the form of a government loan, loan guaranty, or loan insurance agreement, or as an incident to processing a default on, or administering a government guaranteed or insured loan, from providing access to an appropriate government authority with any financial record necessary to permit the authority to carry out its responsibilities under a loan, loan guaranty, or loan insurance agreement.

Whenever a customer applies for participation in a government loan, loan guaranty, or loan insurance program, the government authority administering the program shall give the customer written notice of the authority's access rights under this subdivision. No further notification shall be required for subsequent access by that authority during the term of the loan, loan guaranty, or loan insurance agreement.

Financial records obtained pursuant to this subdivision may be used only for the purpose for which they were originally obtained.

Subd. 4. Other exceptions. Nothing in this chapter:

(a) prohibits the disclosure of any financial records or information which is not identified with or identifiable as being derived from the financial records of a particular customer;

(b) prohibits examination by or disclosure to the commissioner of commerce of financial records or information in the exercise of the commissioner's supervisory, regulatory, or monetary functions with respect to a financial institution;

(c) shall apply when financial records are sought by a government authority under the rules of civil or criminal procedure in connection with litigation to which the government authority and the customer are parties;

(d) shall apply when financial records are sought by a government authority in connection with a lawful proceeding, investigation, examination, or inspection directed at the financial institution in possession of the records or at a legal entity which is not a customer;

(e) shall apply to any subpoena or court order issued in connection with proceedings before a grand jury;

(f) shall apply to subpoenas issued in civil cases pursuant to the rules of civil procedure; or

(g) shall apply when a government authority is seeking only the name, address, account number, and type of account of any customer or ascertainable group of customers associated with a financial transaction or class of financial transaction.

HIST: 1983 c 225 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444






Chapter 13B Matching Programs; Computerized Comparison of Data

Section 13B.01 Definitions.

13B.01 Definitions.

Subdivision 1. General. For purposes of this chapter, the following terms have the meanings given them.

Subd. 2. Benefit program. "Benefit program" means a program administered by a public entity or agent of a public entity that provides cash or in-kind assistance in the form of payments, grants, subsidies, loans, loan guarantees, or any other form of financial assistance to individuals.

Subd. 3. Front end verification. "Front end verification" means a computerized procedure operated by a public entity that checks the accuracy and truthfulness of data provided by an individual as part of an application with the public entity.

Subd. 4. Government data. "Government data" has the meaning given the term in section 13.02, subdivision 7.

Subd. 5. Individual. "Individual" has the meaning given the term in section 13.02, subdivision 8.

Subd. 6. Law enforcement agency. "Law enforcement agency" means an agency of the state, a political subdivision, or the University of Minnesota with the power to conduct criminal investigations or make arrests or an attorney authorized by law to prosecute or participate in the prosecution of criminal offenses.

Subd. 7. Matching program. "Matching program" means a computerized comparison of government data to government or nongovernment data for use by a public entity for purposes of determining the eligibility of individuals for a license, privilege, benefit program, or employment. Matching program does not include a comparison performed:

(1) by a public entity if all data used in the comparison are government data of one responsible authority within the public entity, other than personnel or payroll data;

(2) by a law enforcement agency after initiation of a law enforcement investigation for gathering evidence for a law enforcement proceeding against an identified individual;

(3) to produce aggregate statistical data without data that identify individuals in the final product; or

(4) to support a research or statistical project, the specific data of which may not be used to make decisions concerning the rights, benefits, or privileges of specific individuals.

Subd. 8. Public entity. "Public entity" means a state agency or statewide system as those terms are defined in section 13.02.

Subd. 9. Responsible authority. "Responsible authority" has the meaning given in section 13.02, subdivision 16.

HIST: 1990 c 566 s 1



Section 13B.02 Matching agreements.

13B.02 Matching agreements.

Before participating in a matching program, the responsible authority in each public entity that participates in the matching program shall enter into a written agreement with the other person specifying:

(1) the rationale, purpose, and legal authority for conducting the program;

(2) a description of the data that will be matched, including each data element that will be used, the approximate number of records that will be matched, and the projected starting and completion dates of the matching program;

(3) procedures for retention and destruction of data created by the matching program consistent with section 138.17;

(4) procedures for ensuring the security of the data;

(5) prohibitions on duplication and redisclosure of data by the person who receives the data, unless authorized by the public entity that releases the data;

(6) procedures governing the use of the data provided by the public entity for the matching program, including procedures governing return to the public entity or destruction of the data consistent with section 138.17; and

(7) information on assessments that have been made on the accuracy of the data that will be used in the matching program.

HIST: 1990 c 566 s 2,9; 1992 c 569 s 36; 1994 c 618 art 1 s 47; 1995 c 259 art 1 s 62



Section 13B.03 Front end verification and matching programs; rights of subjects.

13B.03 Front end verification and matching programs; rights of subjects.

A public entity may not suspend, terminate, reduce, or make a final denial of employment or a license or other privilege or of assistance under a benefit program, or take other adverse action against an individual as a result of data produced by a matching program or front end verification, until the entity has independently verified the data. If independent verification shows that the data are correct, the entity shall give the individual written notice of its findings and an opportunity to contest the findings. The requirements of this section may be satisfied by verification, notice, hearing, and appeal rights governing the particular benefit program or employment or licensing procedure from which data were obtained to be used in the matching program.

HIST: 1990 c 566 s 3



Section 13B.04 Repealed, 1995 c 259 art 1 s 62

13B.04 Repealed, 1995 c 259 art 1 s 62



Section 13B.05 Remedies.

13B.05 Remedies.

The remedies and penalties in sections 13.08 and 13.09 apply to this chapter.

HIST: 1995 c 259 art 1 s 28



Section 13B.06 Child support or maintenance obligor data matches.

13B.06 Child support or maintenance obligor data matches.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Account" means a demand deposit account, checking or negotiable withdraw order account, savings account, time deposit account, or money market mutual fund.

(b) "Account information" means the type of account, the account number, whether the account is singly or jointly owned, and in the case of jointly owned accounts the name and address of the nonobligor account owner if available.

(c) "Financial institution" means any of the following that do business within the state:

(1) federal or state commercial banks and federal or state savings banks, including savings and loan associations and cooperative banks;

(2) federal and state chartered credit unions;

(3) benefit associations;

(4) life insurance companies;

(5) safe deposit companies; and

(6) money market mutual funds.

(d) "Obligor" means an individual who is in arrears in court-ordered child support or maintenance payments, or both, in an amount equal to or greater than five times the obligor's total monthly support and maintenance payments.

(e) "Public authority" means the public authority responsible for child support enforcement.

Subd. 2. Data match system established. The commissioner of human services shall establish a process for the comparison of account information data held by financial institutions with the public authority's database of child support obligors. The commissioner shall inform the financial industry of the requirements of this section and the means by which financial institutions can comply. The commissioner may contract for services to carry out this section.

Subd. 3. Duty to provide data. On written request by a public authority, a financial institution shall provide to the public authority on a quarterly basis the name, address, social security number, tax identification number if known, and all account information for each obligor who maintains an account at the financial institution.

Subd. 4. Method to provide data. To comply with the requirements of this section, a financial institution may either:

(1) provide to the public authority a list containing only the names and other necessary personal identifying information of all account holders for the public authority to compare against its list of child support obligors for the purpose of identifying which obligors maintain an account at the financial institution; the names of the obligors who maintain an account at the institution shall then be transmitted to the financial institution which shall provide the public authority with account information on those obligors; or

(2) obtain a list of child support obligors from the public authority and compare that data to the data maintained at the financial institution to identify which of the identified obligors maintains an account at the financial institution.

A financial institution shall elect either method in writing upon written request of the public authority, and the election remains in effect unless the public authority agrees in writing to a change.

The commissioner shall keep track of the number of financial institutions that elect to report under clauses (1) and (2) respectively and shall report this information to the legislature by December 1, 1999.

Subd. 5. Means to provide data. A financial institution may provide the required data by submitting electronic media in a compatible format, delivering, mailing, or telefaxing a copy of the data, or by other means authorized by the commissioner of human services that will result in timely reporting.

Subd. 6. Access to data. (a) With regard to account information on all account holders provided by a financial institution under subdivision 4, clause (1), the commissioner of human services shall retain the reported information only until the account information is compared against the public authority's obligor database. Notwithstanding section 138.17, all account information that does not pertain to an obligor listed in the public authority's database must be immediately discarded, and no retention or publication may be made of that data by the public authority. All account information that does pertain to an obligor listed in the public authority's database must be incorporated into the public authority's database. Access to that data is governed by chapter 13. Notwithstanding section 16D.06, data collected pursuant to this chapter is available for the collection of child support debt only and is not available for other debt collection activities undertaken by the state under chapter 16D.

(b) With regard to data on obligors provided by the public authority to a financial institution under subdivision 4, clause (2), the financial institution shall retain the reported information only until the financial institution's database is compared against the public authority's database. Data that do not pertain to an account holder at the financial institution must be immediately discarded, and no retention or publication may be made of that data by the financial institution.

Subd. 7. Fees. A financial institution may charge and collect a fee from the public authority for providing account information to the public authority. The commissioner may pay a financial institution up to $150 each quarter if the commissioner and the financial institution have entered into a signed agreement that complies with federal law. The commissioner shall develop procedures for the financial institutions to charge and collect the fee. Payment of the fee is limited by the amount of the appropriation for this purpose. If the appropriation is insufficient, or if fund availability in the fourth quarter would allow payments for actual costs in excess of $150, the commissioner shall prorate the available funds among the financial institutions that have submitted a claim for the fee. No financial institution shall charge or collect a fee that exceeds its actual costs of complying with this section. The commissioner, together with an advisory group consisting of representatives of the financial institutions in the state, shall evaluate whether the fee paid to financial institutions compensates them for their actual costs, including start-up costs, of complying with this section and shall submit a report to the legislature by July 1, 2002, with a recommendation for retaining or modifying the fee.

Subd. 8. Failure to respond to request for information. The public authority shall send by certified mail a written notice of noncompliance to a financial institution that fails to respond to a first written request for information under this section. The notice of noncompliance must explain the requirements of this section and advise the financial institution of the penalty for noncompliance. A financial institution that receives a second notice of noncompliance is subject to a civil penalty of $1,000 for its failure to comply. A financial institution that continues to fail to comply with this section is subject to a civil penalty of $5,000 for the third and each subsequent failure to comply. These penalties may be imposed and collected by the public authority.

A financial institution that has been served with a notice of noncompliance and incurs a second or subsequent notice of noncompliance has the right to a contested case hearing under chapter 14. A financial institution has 20 days from the date of the service of the notice of noncompliance to file a request for a contested case hearing with the commissioner. The order of the administrative law judge constitutes the final decision in the case.

Subd. 9. Immunity. A financial institution that provides or reasonably attempts to provide information to the public authority in compliance with this section is not liable to any person for disclosing the information or for taking any other action in good faith as authorized by this section or chapter 552.

Subd. 10. Civil action for unauthorized disclosure by financial institution. (a) An account holder may bring a civil action in district court against a financial institution for unauthorized disclosure of data received from the public authority under subdivision 4, clause (2). A financial institution found to have violated this subdivision shall be liable as provided in paragraph (b) or (c).

(b) Any financial institution that willfully and maliciously discloses data received from the public authority under subdivision 4 is liable to that account holder in an amount equal to the sum of:

(1) any actual damages sustained by the account holder as a result of the disclosure; and

(2) in the case of any successful action to enforce any liability under this section, the costs of the action taken plus reasonable attorney's fees as determined by the court.

(c) Any financial institution that negligently discloses data received from the public authority under subdivision 4 is liable to that account holder in an amount equal to any actual damages sustained by the account holder as a result of the disclosure.

(d) A financial institution may not be held liable in any action brought under this subdivision if the financial institution shows, by a preponderance of evidence, that the disclosure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any error.

HIST: 1997 c 203 art 6 s 3; 1997 c 245 art 3 s 1-4; 1999 c 196 art 2 s 1; 2000 c 458 s 1; 1Sp2001 c 9 art 12 s 1






Chapter 13C Access to Consumer Reports

Section 13C.001 Definitions.

13C.001 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Consumer. "Consumer" means an individual.

Subd. 3. Consumer report. (a) "Consumer report" means a written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used or collected in whole or in part for:

(1) the purpose of serving as a factor in establishing the consumer's eligibility for credit or insurance to be used primarily for personal, family, or household purposes;

(2) employment purposes; or

(3) other purposes authorized under United States Code, title 15, section 1681b.

(b) Consumer report does not include:

(1) a report containing information solely as to transactions or experiences between the consumer and the person making the report;

(2) an authorization or approval of a specific extension of credit directly or indirectly by the issuer of a credit card or similar device; or

(3) a report in which a person who has been requested by a third party to make a specific extension of credit directly or indirectly to a consumer conveys a decision with respect to the request, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the disclosures to the consumer required under United States Code, title 15, section 1681m.

Subd. 4. Consumer reporting agency. "Consumer reporting agency" means a person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

Subd. 5. Employment purposes. "Employment purposes" means evaluating a consumer for hiring, compensation, promotion, reassignment, retention, or with respect to other terms and conditions of employment.

Subd. 6. Investigative consumer report. "Investigative consumer report" means a consumer report in which information on a consumer's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with neighbors, friends, or associates of the consumer or with others with whom the consumer is acquainted or who may have knowledge concerning the information. "Investigative consumer report" does not include specific factual information on a consumer's credit record obtained directly from a creditor of the consumer or from a consumer reporting agency when the information was obtained directly from a creditor of the consumer or from the consumer.

HIST: 1993 c 292 s 1



Section 13C.01 Access to consumer reports prepared by consumer reporting agencies.

13C.01 Access to consumer reports prepared by consumer reporting agencies.

Subdivision 1. Fee for report. (a) A consumer who is the subject of a consumer report maintained by a consumer reporting agency is entitled to request and receive by mail, for a charge not to exceed $3, a copy of the consumer report once in any 12-month period. The mailing must contain a statement of the consumer's right to dispute and correct any errors and of the procedures set forth in the federal Fair Credit Reporting Act, United States Code, title 15, sections 1681 et seq., for that purpose. The consumer reporting agency shall respond to a request under this subdivision within 30 days.

(b) A consumer who exercises the right to dispute and correct errors is entitled, after doing so, to request and receive by mail, without charge, a copy of the consumer report in order to confirm that the consumer report was corrected.

(c) A consumer is entitled to a free copy of a consumer report if the consumer satisfies the procedures set forth in the federal Fair Credit Reporting Act, United States Code, title 15, sections 1681 et seq.

Subd. 2. Repealed, 1993 c 292 s 6

HIST: 1992 c 569 s 5; 1993 c 292 s 2; 1999 c 244 s 1



Section 13C.02 Disclosure of use of consumer reports for employment purposes.

13C.02 Disclosure of use of consumer reports for employment purposes.

Subdivision 1. Disclosure required. A person may not obtain or cause to be prepared a consumer report on a consumer for employment purposes unless the person clearly and accurately discloses to the consumer that a consumer report may be obtained or caused to be prepared. The disclosure must inform the consumer of the right to request additional information on the nature of the report under subdivision 3. In the case of an investigative consumer report, the disclosure under this subdivision must inform the consumer that the report may include information obtained through personal interviews regarding the consumer's character, general reputation, personal characteristics, or mode of living.

Subd. 2. Form; copy. The disclosure required under subdivision 1 must be in writing and must be provided to the consumer before the consumer report is obtained or caused to be prepared. If a written application is provided for employment purposes by an employer or prospective employer, the disclosure must be included in or accompany the application. The disclosure must include a box that the person may check off and return to receive a copy of the consumer report. If the consumer requests a copy of the report, the person requesting the report shall request the person preparing the report to provide a copy to the consumer. The report must be sent to the consumer by the person preparing the report within 24 hours of providing it to the person requesting the report. The report to the consumer must include a statement of the consumer's right to dispute and correct any errors and of the procedures under United States Code, title 15, sections 1681 to 1681t. A consumer may not be charged for a report provided under this section. If no report exists, the consumer reporting agency has no obligation to the consumer under this section.

Subd. 3. Further disclosure if requested. A consumer reporting agency shall, upon written request from the consumer, make a complete and accurate disclosure of the nature and scope of the report. The disclosure under this subdivision must be in writing and must be mailed or delivered to the consumer within five days after the request for the disclosure was received or the consumer report was requested, whichever date is later.

Subd. 4. Exception. This section does not apply to:

(1) a consumer report to be used for employment purposes for which the consumer has not specifically applied; or

(2) a consumer report used for an investigation of a current violation of a criminal or civil statute by a current employee or an investigation of employee conduct for which the employer may be liable, until the investigation is completed.

HIST: 1993 c 292 s 3



Section 13C.03 Notice of adverse action.

13C.03 Notice of adverse action.

If employment is denied or other adverse action for employment purposes is taken against a consumer wholly or partly because of information contained in a consumer report, the user of the report shall so advise the consumer and notify the consumer of the consumer's right to receive a copy of the report if a copy was not received pursuant to section 13C.02, subdivision 2. The user of the report shall also give the consumer the name and address of the consumer reporting agency making the report and a notice of the consumer's right to dispute and correct any errors and of the procedures under United States Code, title 15, sections 1681 to 1681t. Upon written request from the consumer, the consumer reporting agency shall provide a copy of the report to the consumer within five days of receipt of the request. A consumer may not be charged for a report provided under this section.

HIST: 1993 c 292 s 4



Section 13C.04 Enforcement; remedies.

13C.04 Enforcement; remedies.

This chapter may be enforced by the attorney general or the county attorney pursuant to section 8.31 or 325F.70 and the public and private remedies available under those sections apply to this chapter.

HIST: 1993 c 292 s 5









Chapters 13D Meetings of Public Bodies

Chapter 13D Open Meeting Law

Section 13D.01 Meetings must be open to the public; exceptions.

13D.01 Meetings must be open to the public; exceptions.

Subdivision 1. In executive branch, local government. All meetings, including executive sessions, must be open to the public

(a) of a state

(1) agency,

(2) board,

(3) commission, or

(4) department,

when required or permitted by law to transact public business in a meeting;

(b) of the governing body of a

(1) school district however organized,

(2) unorganized territory,

(3) county,

(4) statutory or home rule charter city,

(5) town, or

(6) other public body;

(c) of any

(1) committee,

(2) subcommittee,

(3) board,

(4) department, or

(5) commission,

of a public body; and

(d) of the governing body or a committee of:

(1) a statewide public pension plan defined in section 356A.01, subdivision 24; or

(2) a local public pension plan governed by section 69.77, sections 69.771 to 69.775, or chapter 354A, 422A, or 423B.

Subd. 2. Exceptions. This chapter does not apply

(1) to meetings of the commissioner of corrections;

(2) to a state agency, board, or commission when it is exercising quasi-judicial functions involving disciplinary proceedings; or

(3) as otherwise expressly provided by statute.

Subd. 3. Subject of and grounds for closed meeting. Before closing a meeting, a public body shall state on the record the specific grounds permitting the meeting to be closed and describe the subject to be discussed.

Subd. 4. Votes to be kept in journal. (a) The votes of the members of the state agency, board, commission, or department; or of the governing body, committee, subcommittee, board, department, or commission on an action taken in a meeting required by this section to be open to the public must be recorded in a journal kept for that purpose.

(b) The vote of each member must be recorded on each appropriation of money, except for payments of judgments, claims, and amounts fixed by statute.

Subd. 5. Public access to journal. The journal must be open to the public during all normal business hours where records of the public body are kept.

Subd. 6. Public copy of members' materials. (a) In any meeting which under subdivisions 1, 2, 4, and 5, and section 13D.02 must be open to the public, at least one copy of any printed materials relating to the agenda items of the meeting prepared or distributed by or at the direction of the governing body or its employees and:

(1) distributed at the meeting to all members of the governing body;

(2) distributed before the meeting to all members; or

(3) available in the meeting room to all members;

shall be available in the meeting room for inspection by the public while the governing body considers their subject matter.

(b) This subdivision does not apply to materials classified by law as other than public as defined in chapter 13, or to materials relating to the agenda items of a closed meeting held in accordance with the procedures in section 13D.03 or other law permitting the closing of meetings.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 1Sp2001 c 10 art 4 s 1



Section 13D.02 Meetings conducted by interactive TV; conditions.

13D.02 Meetings conducted by interactive TV; conditions.

Subdivision 1. Conditions. A meeting governed by section 13D.01, subdivisions 1, 2, 4, and 5, and this section may be conducted by interactive television so long as:

(1) all members of the body participating in the meeting, wherever their physical location, can hear and see one another and can hear and see all discussion and testimony presented at any location at which at least one member is present;

(2) members of the public present at the regular meeting location of the body can hear and see all discussion and testimony and all votes of members of the body;

(3) at least one member of the body is physically present at the regular meeting location; and

(4) each location at which a member of the body is present is open and accessible to the public.

Subd. 2. Members are present for quorum, participation. Each member of a body participating in a meeting by electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

Subd. 3. Monitoring from remote site; costs. If interactive television is used to conduct a meeting, to the extent practical, a public body shall allow a person to monitor the meeting electronically from a remote location. The body may require the person making such a connection to pay for documented marginal costs that the public body incurs as a result of the additional connection.

Subd. 4. Notice of regular and all member sites. If interactive television is used to conduct a regular, special, or emergency meeting, the public body shall provide notice of the regular meeting location and notice of any site where a member of the public body will be participating in the meeting by interactive television. The timing and method of providing notice must be as described in section 13D.04.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.03 Closed meetings for labor negotiations strategy.

13D.03 Closed meetings for labor negotiations strategy.

Subdivision 1. Procedure. (a) Section 13D.01, subdivisions 1, 2, 4, 5, and section 13D.02 do not apply to a meeting held pursuant to the procedure in this section.

(b) The governing body of a public employer may by a majority vote in a public meeting decide to hold a closed meeting to consider strategy for labor negotiations, including negotiation strategies or developments or discussion and review of labor negotiation proposals, conducted pursuant to sections 179A.01 to 179A.25.

(c) The time of commencement and place of the closed meeting shall be announced at the public meeting.

(d) A written roll of members and all other persons present at the closed meeting shall be made available to the public after the closed meeting.

Subd. 2. Meeting must be recorded. (a) The proceedings of a closed meeting to discuss negotiation strategies shall be tape-recorded at the expense of the governing body.

(b) The recording shall be preserved for two years after the contract is signed and shall be made available to the public after all labor contracts are signed by the governing body for the current budget period.

Subd. 3. If violation claimed. (a) If an action is brought claiming that public business other than discussions of labor negotiation strategies or developments or discussion and review of labor negotiation proposals was transacted at a closed meeting held pursuant to this section during the time when the tape is not available to the public, the court shall review the recording of the meeting in camera.

(b) If the court finds that this section was not violated, the action shall be dismissed and the recording shall be sealed and preserved in the records of the court until otherwise made available to the public pursuant to this section.

(c) If the court finds that this section was violated, the recording may be introduced at trial in its entirety subject to any protective orders as requested by either party and deemed appropriate by the court.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.04 Notice of meetings.

13D.04 Notice of meetings.

Subdivision 1. Regular meetings. A schedule of the regular meetings of a public body shall be kept on file at its primary offices. If a public body decides to hold a regular meeting at a time or place different from the time or place stated in its schedule of regular meetings, it shall give the same notice of the meeting that is provided in this section for a special meeting.

Subd. 2. Special meetings. (a) For a special meeting, except an emergency meeting or a special meeting for which a notice requirement is otherwise expressly established by statute, the public body shall post written notice of the date, time, place, and purpose of the meeting on the principal bulletin board of the public body, or if the public body has no principal bulletin board, on the door of its usual meeting room.

(b) The notice shall also be mailed or otherwise delivered to each person who has filed a written request for notice of special meetings with the public body. This notice shall be posted and mailed or delivered at least three days before the date of the meeting.

(c) As an alternative to mailing or otherwise delivering notice to persons who have filed a written request for notice of special meetings, the public body may publish the notice once, at least three days before the meeting, in the official newspaper of the public body or, if there is none, in a qualified newspaper of general circulation within the area of the public body's authority.

(d) A person filing a request for notice of special meetings may limit the request to notification of meetings concerning particular subjects, in which case the public body is required to send notice to that person only concerning special meetings involving those subjects.

(e) A public body may establish an expiration date for requests for notices of special meetings pursuant to this subdivision and require refiling of the request once each year.

(f) Not more than 60 days before the expiration date of a request for notice, the public body shall send notice of the refiling requirement to each person who filed during the preceding year.

Subd. 3. Emergency meetings. (a) For an emergency meeting, the public body shall make good faith efforts to provide notice of the meeting to each news medium that has filed a written request for notice if the request includes the news medium's telephone number.

(b) Notice of the emergency meeting shall be given by telephone or by any other method used to notify the members of the public body.

(c) Notice shall be provided to each news medium which has filed a written request for notice as soon as reasonably practicable after notice has been given to the members.

(d) Notice shall include the subject of the meeting. Posted or published notice of an emergency meeting is not required.

(e) An "emergency" meeting is a special meeting called because of circumstances that, in the judgment of the public body, require immediate consideration by the public body.

(f) If matters not directly related to the emergency are discussed or acted upon at an emergency meeting, the minutes of the meeting shall include a specific description of the matters.

(g) The notice requirement of this subdivision supersedes any other statutory notice requirement for a special meeting that is an emergency meeting.

Subd. 4. Recessed or continued meetings. (a) If a meeting is a recessed or continued session of a previous meeting, and the time and place of the meeting was established during the previous meeting and recorded in the minutes of that meeting, then no further published or mailed notice is necessary.

(b) For purposes of this subdivision, the term "meeting" includes a public hearing conducted pursuant to chapter 429 or any other law or charter provision requiring a public hearing by a public body.

Subd. 5. Closed meetings. The notice requirements of this section apply to closed meetings.

Subd. 6. State agencies. (a) For a meeting of an agency, board, commission, or department of the state, the notice requirements of this section apply only if a statute governing meetings of the agency, board, or commission does not contain specific reference to the method of providing notice.

(b) All provisions of this section relating to publication are satisfied by publication in the State Register.

Subd. 7. Actual notice. If a person receives actual notice of a meeting of a public body at least 24 hours before the meeting, all notice requirements of this section are satisfied with respect to that person, regardless of the method of receipt of notice.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.05 Meetings having data classified as not public.

13D.05 Meetings having data classified as not public.

Subdivision 1. General principles. (a) Except as provided in this chapter, meetings may not be closed to discuss data that are not public data.

(b) Data that are not public data may be discussed at a meeting subject to this chapter without liability or penalty, if the disclosure relates to a matter within the scope of the public body's authority and is reasonably necessary to conduct the business or agenda item before the public body.

(c) Data discussed at an open meeting retain the data's original classification; however, a record of the meeting, regardless of form, shall be public.

Subd. 2. When meeting must be closed. (a) Any portion of a meeting must be closed if expressly required by other law or if the following types of data are discussed:

(1) data that would identify alleged victims or reporters of criminal sexual conduct, domestic abuse, or maltreatment of minors or vulnerable adults;

(2) active investigative data as defined in section 13.82, subdivision 5, or internal affairs data relating to allegations of law enforcement personnel misconduct collected or created by a state agency, statewide system, or political subdivision; or

(3) educational data, health data, medical data, welfare data, or mental health data that are not public data under section 13.32, 13.3805, subdivision 1, 13.384, or 13.46, subdivision 2 or 7.

(b) A public body shall close one or more meetings for preliminary consideration of allegations or charges against an individual subject to its authority. If the members conclude that discipline of any nature may be warranted as a result of those specific charges or allegations, further meetings or hearings relating to those specific charges or allegations held after that conclusion is reached must be open. A meeting must also be open at the request of the individual who is the subject of the meeting.

Subd. 3. What meetings may be closed. (a) A public body may close a meeting to evaluate the performance of an individual who is subject to its authority. The public body shall identify the individual to be evaluated prior to closing a meeting. At its next open meeting, the public body shall summarize its conclusions regarding the evaluation. A meeting must be open at the request of the individual who is the subject of the meeting.

(b) Meetings may be closed if the closure is expressly authorized by statute or permitted by the attorney-client privilege.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2; 1999 c 227 s 22



Section 13D.06 Civil fines; forfeiture of office; other remedies.

13D.06 Civil fines; forfeiture of office; other remedies.

Subdivision 1. Personal liability for $300 fine. Any person who intentionally violates this chapter shall be subject to personal liability in the form of a civil penalty in an amount not to exceed $300 for a single occurrence, which may not be paid by the public body.

Subd. 2. Who may bring action; where. An action to enforce the penalty in subdivision 1 may be brought by any person in any court of competent jurisdiction where the administrative office of the governing body is located.

Subd. 3. Forfeit office if three violations. (a) If a person has been found to have intentionally violated this chapter in three or more actions brought under this chapter involving the same governing body, such person shall forfeit any further right to serve on such governing body or in any other capacity with such public body for a period of time equal to the term of office such person was then serving.

(b) The court determining the merits of any action in connection with any alleged third violation shall receive competent, relevant evidence in connection therewith and, upon finding as to the occurrence of a separate third violation, unrelated to the previous violations, issue its order declaring the position vacant and notify the appointing authority or clerk of the governing body.

(c) As soon as practicable thereafter the appointing authority or the governing body shall fill the position as in the case of any other vacancy.

Subd. 4. Other remedies; requirements; limits. (a) In addition to other remedies, the court may award reasonable costs, disbursements, and reasonable attorney fees of up to $13,000 to any party in an action under this chapter.

(b) The court may award costs and attorney fees to a defendant only if the court finds that the action under this chapter was frivolous and without merit.

(c) A public body may pay any costs, disbursements, or attorney fees incurred by or awarded against any of its members in an action under this chapter.

(d) No monetary penalties or attorney fees may be awarded against a member of a public body unless the court finds that there was a specific intent to violate this chapter.

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2



Section 13D.07 Citation.

13D.07 Citation.

This chapter may be cited as the "Minnesota Open Meeting Law."

HIST: 1957 c 773 s 1; 1967 c 462 s 1; 1973 c 123 art 5 s 7; 1973 c 654 s 15; 1973 c 680 s 1,3; 1975 c 271 s 6; 1981 c 174 s 1; 1983 c 137 s 1; 1983 c 274 s 18; 1984 c 462 s 27; 1987 c 313 s 1; 1990 c 550 s 2,3; 1991 c 292 art 8 s 12; 1991 c 319 s 22; 1994 c 618 art 1 s 39; 1997 c 154 s 2









Chapters 14 - 16 State Agencies

Chapter 14 Administrative Procedure

Section 14.001 Statement of purpose.

14.001 Statement of purpose.

The purposes of the Administrative Procedure Act are:

(1) to provide oversight of powers and duties delegated to administrative agencies;

(2) to increase public accountability of administrative agencies;

(3) to ensure a uniform minimum procedure;

(4) to increase public access to governmental information;

(5) to increase public participation in the formulation of administrative rules;

(6) to increase the fairness of agencies in their conduct of contested case proceedings; and

(7) to simplify the process of judicial review of agency action as well as increase its ease and availability.

In accomplishing its objectives, the intention of this chapter is to strike a fair balance between these purposes and the need for efficient, economical, and effective government administration. The chapter is not meant to alter the substantive rights of any person or agency. Its impact is limited to procedural rights with the expectation that better substantive results will be achieved in the everyday conduct of state government by improving the process by which those results are attained.

HIST: 1990 c 422 s 1



Section 14.002 State regulatory policy.

14.002 State regulatory policy.

The legislature recognizes the important and sensitive role for administrative rules in implementing policies and programs created by the legislature. However, the legislature finds that some regulatory rules and programs have become overly prescriptive and inflexible, thereby increasing costs to the state, local governments, and the regulated community and decreasing the effectiveness of the regulatory program. Therefore, whenever feasible, state agencies must develop rules and regulatory programs that emphasize superior achievement in meeting the agency's regulatory objectives and maximum flexibility for the regulated party and the agency in meeting those goals.

HIST: 1998 c 303 s 1



Section 14.01 Citation.

14.01 Citation.

Sections 14.001 to 14.69 may be cited as the Administrative Procedure Act.

HIST: 1957 c 806 s 1; 1961 c 136 s 1; 1963 c 633 s 1; 1969 c 9 s 6; 1969 c 599 s 1; 1975 c 380 s 1; 1976 c 2 s 1; 1977 c 430 s 1; 1977 c 443 s 1,8; 1978 c 674 s 2; 1979 c 50 s 2; 1979 c 332 art 1 s 8; 1980 c 615 s 2; 1981 c 253 s 3,47; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 14.02 Definitions.

14.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 14.001 to 14.69 the terms defined in this section have the meanings ascribed to them.

Subd. 2. Agency. "Agency" means any state officer, board, commission, bureau, division, department, or tribunal, other than a judicial branch court and the tax court, having a statewide jurisdiction and authorized by law to make rules or to adjudicate contested cases. "Agency" also means the capitol area architectural and planning board.

Subd. 3. Contested case. "Contested case" means a proceeding before an agency in which the legal rights, duties, or privileges of specific parties are required by law or constitutional right to be determined after an agency hearing. "Contested case" does not include hearings held by the department of corrections involving the discipline or transfer of inmates or other hearings relating solely to inmate management.

Subd. 4. Rule. "Rule" means every agency statement of general applicability and future effect, including amendments, suspensions, and repeals of rules, adopted to implement or make specific the law enforced or administered by that agency or to govern its organization or procedure.

HIST: 1957 c 806 s 1; 1959 c 263 s 3; 1961 c 136 s 1; 1963 c 633 s 1; Ex1967 c 1 s 6; 1969 c 9 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; art 3 s 1; 1973 c 254 s 3; 1973 c 654 s 15; 1975 c 271 s 6; 1975 c 359 s 23; 1975 c 380 s 1; 1976 c 2 s 1; 1976 c 68 s 1,2; 1976 c 134 s 78; 1977 c 430 s 7; 1977 c 443 s 1; 1978 c 674 s 2,3; 1979 c 50 s 2; 1979 c 332 art 1 s 8; 1980 c 615 s 2; 1981 c 253 s 3,4,47; 1982 c 424 s 130; 1985 c 285 s 2; 1Sp1985 c 4 s 1; 1986 c 386 art 4 s 2; 1987 c 384 art 2 s 1,3; 1989 c 290 art 2 s 1; 1990 c 422 s 2,10



Section 14.03 Nonapplicability.

14.03 Nonapplicability.

Subdivision 1. Administrative procedure generally. The Administrative Procedure Act in sections 14.001 to 14.69 does not apply to (a) agencies directly in the legislative or judicial branches, (b) emergency powers in sections 12.31 to 12.37, (c) the department of military affairs, (d) the comprehensive health association provided in section 62E.10, (e) the tax court provided by section 271.06, or (f) the regents of the University of Minnesota.

Subd. 2. Contested case procedures. The contested case procedures of the Administrative Procedure Act provided in sections 14.57 to 14.69 do not apply to (a) the Minnesota municipal board, (b) the commissioner of corrections, (c) the unemployment insurance benefits program and the social security disability determination program in the department of economic security, (d) the commissioner of mediation services, (e) the workers' compensation division in the department of labor and industry, (f) the workers' compensation court of appeals, or (g) the board of pardons.

Subd. 3. Rulemaking procedures. (a) The definition of a rule in section 14.02, subdivision 4, does not include:

(1) rules concerning only the internal management of the agency or other agencies that do not directly affect the rights of or procedures available to the public;

(2) an application deadline on a form; and the remainder of a form and instructions for use of the form to the extent that they do not impose substantive requirements other than requirements contained in statute or rule;

(3) the curriculum adopted by an agency to implement a statute or rule permitting or mandating minimum educational requirements for persons regulated by an agency, provided the topic areas to be covered by the minimum educational requirements are specified in statute or rule;

(4) procedures for sharing data among government agencies, provided these procedures are consistent with chapter 13 and other law governing data practices.

(b) The definition of a rule in section 14.02, subdivision 4, does not include:

(1) rules of the commissioner of corrections relating to the placement and supervision of inmates serving a supervised release term, the internal management of institutions under the commissioner's control, and rules adopted under section 609.105 governing the inmates of those institutions;

(2) rules relating to weight limitations on the use of highways when the substance of the rules is indicated to the public by means of signs;

(3) opinions of the attorney general;

(4) the data element dictionary and the annual data acquisition calendar of the department of children, families, and learning to the extent provided by section 125B.07;

(5) the occupational safety and health standards provided in section 182.655;

(6) revenue notices and tax information bulletins of the commissioner of revenue;

(7) uniform conveyancing forms adopted by the commissioner of commerce under section 507.09; or

(8) the interpretive guidelines developed by the commissioner of human services to the extent provided in chapter 245A.

Subd. 3a. Policy for future exclusions. The legislature will consider granting further exemptions from the rulemaking requirements of this chapter for rules that are necessary to comply with a requirement in federal law or that are necessary to avoid a denial of funds or services from the federal government that would otherwise be available to the state.

HIST: 1957 c 806 s 1; 1961 c 136 s 1; 1963 c 633 s 1; 1969 c 9 s 6; 1969 c 599 s 1; 1975 c 380 s 1; 1976 c 2 s 1; 1977 c 430 s 1; 1977 c 443 s 1,8; 1978 c 674 s 2; 1979 c 50 s 2; 1979 c 332 art 1 s 8; 1980 c 615 s 2; 1981 c 253 s 3,47; 1982 c 424 s 130; 1983 c 274 s 18; 1984 c 640 s 1; 1Sp1985 c 14 art 9 s 75; 1987 c 384 art 2 s 1; 1990 c 422 s 3; 1991 c 259 s 3; 1991 c 291 art 21 s 1; 1992 c 582 s 1; 1994 c 388 art 1 s 1; 1994 c 483 s 1; 1995 c 207 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 66 s 80; 1997 c 187 art 5 s 2,3; 1998 c 397 art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4



Section 14.04 Agency organization; guidebook.

14.04 Agency organization; guidebook.

To assist interested persons dealing with it, each agency must, in a manner prescribed by the commissioner of administration, prepare a description of its organization, stating the general course and method of its operations and where and how the public may obtain information or make submissions or requests. The commissioner of administration must publish these descriptions at least once every four years commencing in 1981 in a guidebook of state agencies. Notice of the publication of the guidebook must be published in the State Register and given in newsletters, newspapers, or other publications, or through other means of communication. The commissioner must make an electronic version of the guidebook available on the Internet free of charge through the North Star information service.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1987 c 365 s 4; 1995 c 233 art 2 s 5; 1998 c 366 s 17



Section 14.045 Agencies; limits on penalties.

14.045 Agencies; limits on penalties.

Subdivision 1. Limit on penalties. An agency may not, under authority of rule, levy a total fine or penalty of more than $700 for a single violation unless the agency has specific statutory authority to levy a fine in excess of that amount.

Subd. 2. Criminal penalty. An agency may not, by rule, establish a criminal penalty unless the agency has specific statutory authority to do so.

Subd. 3. Factors. (a) If a statute or rule gives an agency discretion over the amount of a fine, the agency must take the following factors into account in determining the amount of the fine:

(1) the willfulness of the violation;

(2) the gravity of the violation, including damage to humans, animals, and the natural resources of the state;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person by allowing or committing the violation; and

(6) other factors that justice may require.

(b) For a violation after an initial violation, the following factors must be considered in addition to the factors in paragraph (a):

(1) similarity of previous violations to the current violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 4. Effect on other law. This section does not affect the right of an agency to deny a permit, revoke a license, or take similar action, other than the imposition of a fine, even if the cost of the denial, revocation, or other action to the affected party exceeds $700.

Subd. 5. Effective date. Subdivisions 1, 2, and 4 apply only to fines and penalties imposed under rules for which notice of intent to adopt rules is published after July 1, 1996.

HIST: 1996 c 390 s 11



Section 14.05 General authority.

14.05 General authority.

Subdivision 1. Authority to adopt original rules restricted. Each agency shall adopt, amend, suspend, or repeal its rules in accordance with the procedures specified in sections 14.001 to 14.69, and only pursuant to authority delegated by law and in full compliance with its duties and obligations. If a law authorizing rules is repealed, the rules adopted pursuant to that law are automatically repealed on the effective date of the law's repeal unless there is another law authorizing the rules. Except as provided in section 14.06, sections 14.001 to 14.69 shall not be authority for an agency to adopt, amend, suspend, or repeal rules.

Subd. 2. Authority to modify proposed rule. (a) An agency may modify a proposed rule in accordance with the procedures of the Administrative Procedure Act. However, an agency may not modify a proposed rule so that it is substantially different from the proposed rule in the notice of intent to adopt rules or notice of hearing.

(b) A modification does not make a proposed rule substantially different if:

(1) the differences are within the scope of the matter announced in the notice of intent to adopt or notice of hearing and are in character with the issues raised in that notice;

(2) the differences are a logical outgrowth of the contents of the notice of intent to adopt or notice of hearing and the comments submitted in response to the notice; and

(3) the notice of intent to adopt or notice of hearing provided fair warning that the outcome of that rulemaking proceeding could be the rule in question.

(c) In determining whether the notice of intent to adopt or notice of hearing provided fair warning that the outcome of that rulemaking proceeding could be the rule in question the following factors must be considered:

(1) the extent to which persons who will be affected by the rule should have understood that the rulemaking proceeding on which it is based could affect their interests;

(2) the extent to which the subject matter of the rule or issues determined by the rule are different from the subject matter or issues contained in the notice of intent to adopt or notice of hearing; and

(3) the extent to which the effects of the rule differ from the effects of the proposed rule contained in the notice of intent to adopt or notice of hearing.

Subd. 3. Authority to withdraw proposed rule. An agency may withdraw a rule any time before filing it with the secretary of state. An agency may withdraw a portion of a rule unless the remaining rule is substantially different from the rule as published. It shall publish notice that the rule has been withdrawn in the State Register. If a rule is withdrawn, the agency may again propose it for adoption, either in the original or modified form, but the agency shall comply with all procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge.

Subd. 4. Authority to grant variance to rule. Unless otherwise provided by law, an agency may grant a variance to a rule. Before an agency grants a variance, it shall adopt rules setting forth procedures and standards by which variances shall be granted and denied. An agency receiving a request for a variance shall set forth in writing its reasons for granting or denying the variance. This subdivision shall not constitute authority for an agency to grant variances to statutory standards.

Subd. 5. Review and repeal of rules. By December 1 of each year, an agency must submit to the governor, the legislative coordinating commission, the policy and funding committees and divisions with jurisdiction over the agency, and the revisor of statutes, a list of any rules or portions of rules that are obsolete, unnecessary, or duplicative of other state or federal statutes or rules. The list must also include an explanation of why the rule or portion of the rule is obsolete, unnecessary, or duplicative of other state or federal statutes or rules. By December 1, the agency must either report a timetable for repeal of the rule or portion of the rule, or must develop a bill for submission to the appropriate policy committee to repeal the obsolete, unnecessary, or duplicative rule. Such a bill must include proposed authorization to use the expedited procedures of section 14.389 to repeal or amend the obsolete, unnecessary, or duplicative rule. A report submitted under this subdivision must be signed by the person in the agency who is responsible for identifying and initiating repeal of obsolete rules. The report also must identify the status of any rules identified in the prior year's report as obsolete, unnecessary, or duplicative. If none of an agency's rules are obsolete, unnecessary, or duplicative, an agency's December 1 report must state that conclusion.

Subd. 6. Veto of adopted rules. The governor may veto all or a severable portion of a rule of an agency as defined in section 14.02, subdivisions 2 and 4, by submitting notice of the veto to the State Register within 14 days of receiving a copy of the rule from the secretary of state under section 14.16, subdivision 3, 14.26, subdivision 3, or 14.386 or the agency under section 14.389, subdivision 3, or section 14.3895. The veto is effective when the veto notice is submitted to the State Register. This authority applies only to the extent that the agency itself would have authority, through rulemaking, to take such action. If the governor vetoes a rule or portion of a rule under this section, the governor shall notify the chairs of the legislative committees having jurisdiction over the agency whose rule was vetoed.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1995 c 233 art 2 s 6,7,56; 1997 c 98 s 5; 1998 c 303 s 2; 1999 c 129 s 1; 2001 c 106 s 1; 2001 c 179 s 1



Section 14.055 Rule variances; standards.

14.055 Rule variances; standards.

Subdivision 1. Authority. A person or entity may petition an agency for a variance from a rule adopted by the agency, as it applies to the circumstances of the petitioner.

Subd. 2. General terms. The following general terms apply to variances granted pursuant to this section:

(1) the agency may attach any conditions to the granting of a variance that the agency determines are needed to protect public health, safety, or the environment;

(2) a variance has prospective effect only;

(3) conditions attached to the granting of a variance are an enforceable part of the rule to which the variance applies; and

(4) the agency may not grant a variance from a statute or court order.

Subd. 3. Mandatory variances. An agency shall grant a variance from a rule as applied to the particular circumstances of the petitioner, if the agency finds that the application of the rule, as applied to the circumstances of that petitioner, would not serve any of the purposes of the rule.

Subd. 4. Discretionary variances. An agency may grant a variance if the agency finds that:

(1) application of the rule to the petitioner would result in hardship or injustice;

(2) variance from the rule would be consistent with the public interest; and

(3) variance from the rule would not prejudice the substantial legal or economic rights of any person or entity.

Subd. 5. Rules. An agency may adopt rules under section 14.389 establishing general standards for granting mandatory or discretionary variances from its rules. Section 14.389, subdivision 5, applies to these rules. An agency also may grant variances based on standards specified in other law.

Subd. 6. When not applicable. This section and section 14.056 do not apply if another state or federal law or rule authorizes or requires the granting of variances by an agency or in certain circumstances.

HIST: 2001 c 179 s 2

* NOTE: This section, as added by Laws 2001, chapter 179, *section 2, is effective July 1, 2002. Laws 2001, chapter 179, *section 12.



Section 14.056 Rule variances; procedures.

14.056 Rule variances; procedures.

Subdivision 1. Contents of variance petition. A petition for a variance under section 14.055 must include the following information:

(1) the name and address of the person or entity for whom a variance is being requested;

(2) a description of and, if known, a citation to the specific rule for which a variance is requested;

(3) the variance requested, including the scope and duration of the variance;

(4) the reasons that the petitioner believes justify a variance, including a signed statement attesting to the accuracy of the facts asserted in the petition;

(5) a history of the agency's action relative to the petitioner, as relates to the variance request;

(6) information regarding the agency's treatment of similar cases, if known; and

(7) the name, address, and telephone number of any person the petitioner knows would be adversely affected by the grant of the petition.

Subd. 2. Fees. (a) An agency may charge a petitioner a variance fee. The fee is:

(1) $10, which must be submitted with the petition, and is not refundable; or

(2) the estimated cost for the agency to process the variance petition, if the agency estimates that the cost will be more than $20.

(b) If an agency intends to charge costs to the petitioner under paragraph (a), clause (2):

(1) the agency and the petitioner must agree on the costs and the timing and manner of payment;

(2) for purposes of the 60-day limit in subdivision 5, the petition is not complete until there is agreement with the petitioner on the costs and timing and manner of payment; and

(3) if the payment made by the petitioner exceeds the agency's actual costs, the agency must refund the overpayment to the petitioner. The payment is not otherwise refundable.

(c) Proceeds from fees charged under this subdivision are appropriated to the commissioner of finance. The commissioner of finance may transfer amounts to the fund and agency that supports the program that is the subject of the variance petition when the agency makes a request for the fee proceeds and the commissioner of finance determines the agency needs the fee proceeds to implement this section. Annually, the commissioner of finance must transfer proceeds from fees that are not transferred to agencies to the general fund.

Subd. 3. Notice. In addition to any notice required by other law, an agency shall make reasonable efforts to ensure that persons or entities who may be affected by the variance have timely notice of the request for a variance. The agency may require the petitioner to serve notice on any other person or entity in the manner specified by the agency.

Subd. 4. Additional information. Before granting or denying a variance petition, an agency may request additional information from the petitioner.

Subd. 5. Order; timing. An agency must issue a written order granting or denying a variance and specifying the scope and period of any variance granted. The order must contain an agency statement of the relevant facts and the reasons for the agency's action. The agency shall grant or deny a variance petition as soon as practicable, and within 60 days of receipt of the completed petition, unless the petitioner agrees to a later date. Failure of the agency to act on a petition within 60 days constitutes approval of the petition.

Subd. 6. Order; delivery. Within five days of issuing a variance order, the agency shall send the order to the petitioner and to any other person entitled to notice under other law.

Subd. 7. Record. An agency shall maintain a record of all orders granting and denying variances under section 14.055. The records must be indexed by rule and be available for public inspection to the extent provided in chapter 13.

HIST: 2001 c 179 s 3

* NOTE: This section, as added by Laws 2001, chapter 179, *section 3, is effective July 1, 2002. Laws 2001, chapter 179, *section 12.



Section 14.06 Required rules.

14.06 Required rules.

(a) Each agency shall adopt rules, in the form prescribed by the revisor of statutes, setting forth the nature and requirements of all formal and informal procedures related to the administration of official agency duties to the extent that those procedures directly affect the rights of or procedures available to the public.

(b) Upon the request of any person, and as soon as feasible and to the extent practicable, each agency shall adopt rules to supersede those principles of law or policy lawfully declared by the agency as the basis for its decisions in particular cases it intends to rely on as precedents in future cases. This paragraph does not apply to the public utilities commission.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1995 c 233 art 2 s 8



Section 14.07 Form of rule.

14.07 Form of rule.

Subdivision 1. Rule drafting assistance provided. (a) The revisor of statutes shall:

(1) maintain an agency rules drafting department to draft or aid in the drafting of rules or amendments to rules for any agency in accordance with subdivision 3 and the objective or other instructions which the agency shall give the revisor; and,

(2) prepare and publish an agency rules drafting guide which shall set out the form and method for drafting rules and amendments to rules, and to which all rules shall comply.

(b) An agency may not contract with an attorney, consultant, or other person either to provide rule drafting services to the agency or to advise on drafting unless the revisor determines that special expertise is required for the drafting and the expertise is not available from the revisor or the revisor's staff.

Subd. 2. Approval of form. No agency decision to adopt a rule or an emergency, exempt, or expedited rule, including a decision to amend or modify a proposed rule or proposed emergency, exempt, or expedited rule, is effective unless the agency has presented the rule to the revisor of statutes and the revisor has certified that its form is approved.

Subd. 3. Standards for form. In determining the drafting form of rules the revisor shall:

(1) minimize duplication of statutory language;

(2) not permit incorporations into the rules by reference of publications or other documents which are not conveniently available to the public;

(3) to the extent practicable, use plain language in rules and avoid technical language; and

(4) amend rules by showing the portion of the rule being amended as necessary to provide adequate notice of the nature of the proposed amendment, as it is shown in the latest compilation or supplement, or, if not yet published in a compilation or supplement, then as the text is shown in the files of the secretary of state, with changes shown by striking and underlining words.

Subd. 4. Incorporations by reference. (a) An agency may incorporate by reference into its rules the text from Minnesota Statutes, Minnesota Rules, United States Statutes at Large, United States Code, Laws of Minnesota, Code of Federal Regulations, the Federal Register, and other publications and documents which are determined by the revisor of statutes, to be conveniently available to the public. If the rule incorporates by reference other publications and documents, the rule must contain a statement of incorporation. The statement of incorporation by reference must include the words "incorporated by reference"; must identify by title, author, publisher, and date of publication the standard or material to be incorporated; must state whether the material is subject to frequent change; and must contain a statement of availability. When presented with a rule for certification pursuant to subdivision 2 and this subdivision, the revisor of statutes should indicate in the certification that the rule incorporates by reference text from other publications or documents. If the revisor certifies that the form of a rule is approved, that approval constitutes the revisor's finding that the publication or other document other than one listed by name in this subdivision, and which is incorporated by reference into the rules, is conveniently available to the public.

(b) For the purposes of paragraph (a), "conveniently available to the public" means available for loan or inspection and copying to a person living anywhere in Minnesota through a statewide interlibrary loan system or in a public library without charge except for reasonable copying fees and mailing costs.

Subd. 5. Repealed, 1984 c 640 s 33

Subd. 6. Style and form revisions. The revisor of statutes may periodically prepare style and form revisions of rules to clarify, modernize, or simplify the text without material change to the rules' substance or effect. Before beginning any revision, the revisor shall consult the agency whose rules will be subject to the revision. After the revision is prepared, the revisor shall present it to the agency and receive its consent to proceed to seek adoption of the revision. Upon receiving consent, the revisor shall seek adoption of the rules in accordance with sections 14.05 to 14.28. However, the need and reasonableness statement and any hearing shall be restricted to the issue of whether any material change in the substance and effect of the rule is proposed by the revisor. The revisor shall mail notice of any hearing to the persons registered with the agency whose rules are the subject of the revision. The revisor shall pay all costs to publish notices in the State Register and to replenish the agency's stock of rules which exist at the time the revisor adopts the revised rules.

Subd. 7. Technical changes. The revisor may approve the form of a rule amendment which does not meet the requirements of subdivision 3, clause (4), if, in the revisor's judgment, the amendment does not change the substance of the rule and the amendment is:

(a) a relettering or renumbering instruction;

(b) the substitution of one name for another when an organization or position is renamed;

(c) the substitution of a reference to Minnesota Statutes for a corresponding reference to Laws of Minnesota;

(d) the correction of a citation to rules or laws which has become inaccurate since the rule was adopted because of repealing or renumbering of the rule or law cited; or

(e) the correction of a similar formal defect.

This subdivision does not limit the revisor's authority to make the changes described in clauses (a) to (e) during the publication process under section 14.47.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50,57; 1981 c 253 s 5-19,37-46; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 1; 1984 c 640 s 2,3; 1Sp1985 c 13 s 79,80; 1988 c 686 art 5 s 4,5; 1991 c 345 art 1 s 45,46; 1995 c 233 art 2 s 56; 2001 c 106 s 2



Section 14.08 Approval of rule and rule form; costs.

14.08 Approval of rule and rule form; costs.

(a) One copy of a rule adopted under section 14.26 must be submitted by the agency to the chief administrative law judge. The chief administrative law judge shall request from the revisor certified copies of the rule when it is submitted by the agency under section 14.26. Within five days after the request for certification of the rule is received by the revisor, excluding weekends and holidays, the revisor shall either return the rule with a certificate of approval of the form of the rule to the chief administrative law judge or notify the chief administrative law judge and the agency that the form of the rule will not be approved.

If the chief administrative law judge disapproves a rule, the agency may modify it and the agency shall submit one copy of the modified rule, approved as to form by the revisor, to the chief administrative law judge.

(b) One copy of a rule adopted after a public hearing must be submitted by the agency to the chief administrative law judge. The chief administrative law judge shall request from the revisor certified copies of the rule when it is submitted by the agency. Within five working days after receipt of the request, the revisor shall either return the rule with a certificate of approval to the chief administrative law judge or notify the chief administrative law judge and the agency that the form of the rule will not be approved.

(c) If the revisor refuses to approve the form of the rule, the revisor's notice must revise the rule so it is in the correct form.

(d) The chief administrative law judge shall assess an agency for the actual cost of processing rules under this section. Each agency shall include in its budget money to pay the assessments. Receipts from the assessment must be deposited in the administrative hearings account established in section 14.54.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 2; 1984 c 640 s 4; 1Sp1985 c 13 s 81; 1987 c 404 s 70; 1988 c 686 art 5 s 6; 1991 c 345 art 1 s 47; 1995 c 233 art 2 s 9; 2001 c 106 s 3



Section 14.09 Petition for adoption of rule.

14.09 Petition for adoption of rule.

Any person may petition an agency requesting the adoption, amendment, or repeal of any rule. The petition shall be specific as to what action is requested and the need for the action. Upon receiving a petition an agency shall have 60 days in which to make a specific and detailed reply in writing as to its planned disposition of the request and the reasons for its planned disposition of the request. If the agency states its intention to hold a public hearing on the subject of the request, it shall proceed according to sections 14.05 to 14.28. The chief administrative law judge shall prescribe by rule the form for all petitions under this section and may prescribe further procedures for their submission, consideration, and disposition.

HIST: 1957 c 806 s 5; 1975 c 380 s 6; 1981 c 253 s 21; 1982 c 424 s 130; 1995 c 233 art 2 s 10



Section 14.091 Petition; unit of local government.

14.091 Petition; unit of local government.

(a) The elected governing body of a statutory or home rule city, a county, or a sanitary district may petition for amendment or repeal of a rule or a specified portion of a rule. The petition must be adopted by resolution of the elected governing body and must be submitted in writing to the agency and to the office of administrative hearings, must specify what amendment or repeal is requested, and must demonstrate that one of the following has become available since the adoption of the rule in question:

(1) significant new evidence relating to the need for or reasonableness of the rule; or

(2) less costly or intrusive methods of achieving the purpose of the rule.

(b) Within 30 days of receiving a petition, an agency shall reply to the petitioner in writing stating either that the agency, within 90 days of the date of the reply, will give notice under section 14.389 of intent to adopt the amendment or repeal requested by the petitioner or that the agency does not intend to amend or repeal the rule and has requested the office of administrative hearings to review the petition. If the agency intends to amend or repeal the rule in the manner requested by the petitioner, the agency must use the process under section 14.389 to amend or repeal the rule. Section 14.389, subdivision 5, applies.

(c) Upon receipt of an agency request under paragraph (b), the chief administrative law judge shall assign an administrative law judge, who was not involved when the rule or portion of a rule that is the subject of the petition was adopted or amended, to review the petition to determine whether the petitioner has complied with the requirements of paragraph (a). The petitioner, the agency, or any interested person, at the option of any of them, may submit written material for the assigned administrative law judge's consideration within ten days of the chief administrative law judge's receipt of the agency request. The administrative law judge shall dismiss the petition if the judge determines that:

(1) the petitioner has not complied with the requirements of paragraph (a);

(2) the rule is required to comply with a court order; or

(3) the rule is required by federal law or is required to maintain authority to administer a federal program.

(d) If the administrative law judge assigned by the chief administrative law judge determines that the petitioner has complied with the requirements of paragraph (a), the administrative law judge shall conduct a hearing and issue a decision on the petition within 120 days of its receipt by the office of administrative hearings. The agency shall give notice of the hearing in the same manner required for notice of a proposed rule hearing under section 14.14, subdivision 1a. At the public hearing, the agency shall make an affirmative presentation of facts establishing the need for and reasonableness of the rule or portion of the rule in question. If the administrative law judge determines that the agency has not established the continued need for and reasonableness of the rule or portion of the rule, the rule or portion of the rule does not have the force of law, effective 90 days after the administrative law judge's decision, unless the agency has before then published notice in the State Register of intent to amend or repeal the rule in accordance with paragraph (e).

(e) The agency may amend or repeal the rule in the manner requested by the petitioner, or in another manner that the administrative law judge has determined is needed and reasonable. Amendments under this paragraph may be adopted under the expedited process in section 14.389. Section 14.389, subdivision 5, applies to this adoption. If the agency uses the expedited process and no public hearing is required, the agency must complete the amendment or repeal of the rule within 90 days of the administrative law judge's decision under paragraph (d). If a public hearing is required, the agency must complete the amendment or repeal of the rule within 180 days of the administrative law judge's decision under paragraph (d). A rule or portion of a rule that is not amended or repealed in the time prescribed by this paragraph does not have the force of law upon expiration of the deadline. A rule that is amended within the time prescribed in this paragraph has the force of law, as amended.

(f) The chief administrative law judge shall report the decision under paragraph (d) within 30 days to the chairs of the house and senate committees having jurisdiction over governmental operations and the chairs of the house and senate committees having jurisdiction over the agency whose rule or portion of a rule was the subject of the petition.

(g) The chief administrative law judge shall assess a petitioner half the cost of processing a petition and conducting a public hearing under paragraph (d).

(h) This section expires July 31, 2006.

HIST: 1999 c 193 s 1; 2000 c 335 s 1



Section 14.10 Repealed, 1995 c 233 art 2 s 57

14.10 Repealed, 1995 c 233 art 2 s 57



Section 14.101 Advice on possible rules.

14.101 Advice on possible rules.

Subdivision 1. Required notice. In addition to seeking information by other methods designed to reach persons or classes of persons who might be affected by the proposal, an agency, at least 60 days before publication of a notice of intent to adopt or a notice of hearing, shall solicit comments from the public on the subject matter of a possible rulemaking proposal under active consideration within the agency by causing notice to be published in the State Register. The notice must include a description of the subject matter of the proposal and the types of groups and individuals likely to be affected, and must indicate where, when, and how persons may comment on the proposal and whether and how drafts of any proposal may be obtained from the agency.

This notice must be published within 60 days of the effective date of any new or amendatory law requiring rules to be adopted, amended, or repealed.

Subd. 2. Advisory committees. Each agency may also appoint committees to comment, before publication of a notice of intent to adopt or a notice of hearing, on the subject matter of a possible rulemaking under active consideration within the agency.

Subd. 3. Effect of good faith compliance. If an agency has made a good faith effort to comply with this section, a rule may not be invalidated on the grounds that the contents of this notice are insufficient or inaccurate.

Subd. 4. Reduction of time period. The chief administrative law judge shall reduce the time period before publication from 60 to 30 days for good cause.

HIST: 1995 c 233 art 2 s 11; 2001 c 106 s 4-6



Section 14.11 Repealed, 1995 c 233 art 2 s 57

14.11 Repealed, 1995 c 233 art 2 s 57



Section 14.111 Farming operations.

14.111 Farming operations.

Before an agency adopts or repeals rules that affect farming operations, the agency must provide a copy of the proposed rule change to the commissioner of agriculture, no later than 30 days prior to publication of the proposed rule in the State Register.

A rule may not be invalidated for failure to comply with this section if an agency has made a good faith effort to comply.

HIST: 1995 c 233 art 1 s 1



Section 14.115 Repealed, 1995 c 233 art 2 s 57

14.115 Repealed, 1995 c 233 art 2 s 57



Section 14.116 Notice to legislature.

14.116 Notice to legislature.

When an agency mails notice of intent to adopt rules under section 14.14 or 14.22, the agency must send a copy of the same notice and a copy of the statement of need and reasonableness to the chairs and ranking minority party members of the legislative policy and budget committees with jurisdiction over the subject matter of the proposed rules.

In addition, if the mailing of the notice is within two years of the effective date of the law granting the agency authority to adopt the proposed rules, the agency shall make reasonable efforts to send a copy of the notice and the statement to all sitting legislators who were chief house and senate authors of the bill granting the rulemaking authority. If the bill was amended to include this rulemaking authority, the agency shall make reasonable efforts to send the notice and the statement to the chief house and senate authors of the amendment granting rulemaking authority, rather than to the chief authors of the bill.

HIST: 1998 c 303 s 3; 2001 c 179 s 4



Section 14.12 Repealed, 1995 c 233 art 2 s 57

14.12 Repealed, 1995 c 233 art 2 s 57



Section 14.125 Time limit on authority to adopt, amend, or repeal rules.

14.125 Time limit on authority to adopt, amend, or repeal rules.

An agency shall publish a notice of intent to adopt rules or a notice of hearing within 18 months of the effective date of the law authorizing or requiring rules to be adopted, amended, or repealed. If the notice is not published within the time limit imposed by this section, the authority for the rules expires. The agency shall not use other law in existence at the time of the expiration of rulemaking authority under this section as authority to adopt, amend, or repeal these rules.

An agency that publishes a notice of intent to adopt rules or a notice of hearing within the time limit specified in this section may subsequently amend or repeal the rules without additional legislative authorization.

HIST: 1995 c 233 art 2 s 12



Section 14.126 Committee authority over rule adoption.

14.126 Committee authority over rule adoption.

Subdivision 1. Delay action. If the standing committee of the house of representatives and the standing committee of the senate with jurisdiction over the subject matter of a proposed rule both vote to advise an agency that a proposed rule should not be adopted as proposed, the agency may not adopt the rule until the legislature adjourns the annual legislative session that began after the vote of the committees. The speaker of the house of representatives and the president of the senate shall determine if a standing committee has jurisdiction over a rule before a committee may act under this section.

Subd. 2. Vote. A committee vote under this section must be by a majority of the committee. The vote may occur any time after the publication of the rulemaking notice under section 14.14, subdivision 1a, 14.22, 14.389, subdivision 2, or 14.3895, subdivision 3, and before notice of adoption is published in the State Register under section 14.18, 14.27, 14.389, subdivision 3, or 14.3895, subdivision 3. A committee voting under this section shall notify the agency, the revisor of statutes, and the chief administrative law judge of the vote as soon as possible. The committee shall publish notice of the vote in the State Register as soon as possible.

HIST: 2001 c 179 s 5



Section 14.13 Repealed, 1984 c 640 s 33

14.13 Repealed, 1984 c 640 s 33



Section 14.131 Statement of need and reasonableness.

14.131 Statement of need and reasonableness.

By the date of the section 14.14, subdivision 1a, notice, the agency must prepare, review, and make available for public review a statement of the need for and reasonableness of the rule. The statement of need and reasonableness must be prepared under rules adopted by the chief administrative law judge and must include the following to the extent the agency, through reasonable effort, can ascertain this information:

(1) a description of the classes of persons who probably will be affected by the proposed rule, including classes that will bear the costs of the proposed rule and classes that will benefit from the proposed rule;

(2) the probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenues;

(3) a determination of whether there are less costly methods or less intrusive methods for achieving the purpose of the proposed rule;

(4) a description of any alternative methods for achieving the purpose of the proposed rule that were seriously considered by the agency and the reasons why they were rejected in favor of the proposed rule;

(5) the probable costs of complying with the proposed rule; and

(6) an assessment of any differences between the proposed rule and existing federal regulations and a specific analysis of the need for and reasonableness of each difference.

The statement must describe how the agency, in developing the rules, considered and implemented the legislative policy supporting performance-based regulatory systems set forth in section 14.002.

The statement must also describe the agency's efforts to provide additional notification under section 14.14, subdivision 1a, to persons or classes of persons who may be affected by the proposed rule or must explain why these efforts were not made.

The agency must send a copy of the statement of need and reasonableness to the legislative reference library when the notice of hearing is mailed under section 14.14, subdivision 1a.

HIST: 1984 c 640 s 7,32; 1Sp1985 c 10 s 38; 1990 c 422 s 4; 1995 c 233 art 2 s 13; 1997 c 98 s 6; 1998 c 303 s 4; 1999 c 250 art 3 s 1; 2001 c 106 s 7

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 14.1311 Repealed, 1995 c 233 art 2 s 57

14.1311 Repealed, 1995 c 233 art 2 s 57



Section 14.14 Hearing on rule.

14.14 Hearing on rule.

Subdivision 1. Required hearing. When a public hearing is required under section 14.25 or when an agency decides to proceed directly to a public hearing, the agency shall proceed under the provisions of sections 14.14 to 14.20 and hold a public hearing affording all affected interests an opportunity to participate.

Subd. 1a. Notice of rule hearing. (a) Each agency shall maintain a list of all persons who have registered with the agency for the purpose of receiving notice of rule proceedings. The agency may inquire as to whether those persons on the list wish to maintain their names on it and may remove names for which there is a negative reply or no reply within 60 days. The agency shall, at least 30 days before the date set for the hearing, give notice of its intention to adopt rules by United States mail to all persons on its list, and by publication in the State Register. The mailed notice must include either a copy of the proposed rule or an easily readable and understandable description of its nature and effect and an announcement that a free copy of the proposed rule is available on request from the agency. In addition, each agency shall make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule being proposed by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. The notice in the State Register must include the proposed rule or an amended rule in the form required by the revisor under section 14.07, together with an easily readable and understandable summary of the overall nature and effect of the proposed rule, a citation to the most specific statutory authority for the proposed rule, a statement of the place, date, and time of the public hearing, a statement that persons may register with the agency for the purpose of receiving notice of rule proceedings and notice that the agency intends to adopt a rule and other information required by law or rule. When an entire rule is proposed to be repealed, the agency need only publish that fact, along with an easily readable and understandable summary of the overall nature of the rules proposed for repeal, and a citation to the rule to be repealed.

(b) The chief administrative law judge may authorize an agency to omit from the notice of rule hearing the text of any proposed rule, the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient if:

(1) knowledge of the rule is likely to be important to only a small class of persons;

(2) the notice of rule hearing states that a free copy of the entire rule is available upon request to the agency; and

(3) the notice of rule hearing states in detail the specific subject matter of the omitted rule, cites the statutory authority for the proposed rule, and details the proposed rule's purpose and motivation.

Subd. 1b. Farming operations. When a public hearing is conducted on a proposed rule that affects farming operations, at least one public hearing must be conducted in an agricultural area of the state.

Subd. 2. Establishment of need and reasonableness of rule. At the public hearing the agency shall make an affirmative presentation of facts establishing the need for and reasonableness of the proposed rule and fulfilling any relevant substantive or procedural requirements imposed on the agency by law or rule. The agency may, in addition to its affirmative presentation, rely upon facts presented by others on the record during the rule proceeding to support the rule adopted.

Subd. 2a. Hearing procedure. When a hearing is held on a proposed rule, it shall be conducted by an administrative law judge assigned by the chief administrative law judge. The administrative law judge shall ensure that all persons involved in the rule hearing are treated fairly and impartially. The agency shall submit into the record the jurisdictional documents, including the statement of need and reasonableness, and any written exhibits in support of the proposed rule. The agency may also present additional oral evidence. Interested persons may present written and oral evidence. The administrative law judge shall allow questioning of agency representatives or witnesses, or of interested persons making oral statements, in order to explain the purpose or intended operation of a proposed rule, or a suggested modification, or for other purposes if material to the evaluation or formulation of the proposed rule. The administrative law judge may limit repetitive or immaterial oral statements and questioning.

Subd. 3. Hearing transcript. If the agency, the chief administrative law judge, or the attorney general requests, the administrative law judge shall cause a transcript to be prepared of the hearing.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 4; 1983 c 301 s 64; 1984 c 640 s 8,9,32; 1995 c 233 art 1 s 2; art 2 s 14; 1997 c 98 s 7; 2001 c 106 s 8



Section 14.15 Administrative law judge's report.

14.15 Administrative law judge's report.

Subdivision 1. Time of preparation. After allowing a comment period during which written material may be submitted and recorded in the hearing record for five working days after the public hearing ends, or for a longer period not to exceed 20 days if ordered by the administrative law judge, the administrative law judge assigned to the hearing shall write a report as provided for in section 14.50. Before writing the report, the administrative law judge shall allow the agency and interested persons a rebuttal period of five working days after the comment period ends to respond in writing to any new information submitted. During the comment period and five-day rebuttal period, the agency may indicate in writing whether there are amendments suggested by other persons which the agency is willing to adopt. Additional evidence may not be submitted during this five-day rebuttal period. The written responses must be added to the rulemaking record.

Subd. 2. Deadline to complete report; extensions. The report shall be completed within 30 days after the close of the hearing record unless the chief administrative law judge, upon written request of the agency or the administrative law judge, orders an extension. An extension shall not be granted if the chief administrative law judge determines that an extension would prohibit a rule from being adopted or becoming effective until after a date for adoption or effectiveness as required by statute. The report shall be available to all affected persons upon request for at least five working days before the agency takes any further action on the rule.

Subd. 3. Finding of substantial difference. If the report contains a finding that a rule has been modified in a way which makes it substantially different, as determined under section 14.05, subdivision 2, from that which was originally proposed, or that the agency has not met the requirements of sections 14.131 to 14.18, it shall be submitted to the chief administrative law judge for approval. If the chief administrative law judge approves the finding of the administrative law judge, the chief administrative law judge shall advise the agency and the revisor of statutes of actions which will correct the defects. The agency shall not adopt the rule until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

Subd. 4. Need or reasonableness not established. If the chief administrative law judge determines that the need for or reasonableness of the rule has not been established pursuant to section 14.14, subdivision 2, and if the agency does not elect to follow the suggested actions of the chief administrative law judge to correct that defect, then the agency shall submit the proposed rule to the legislative coordinating commission and to the house of representatives and senate policy committees with primary jurisdiction over state governmental operations for advice and comment. The agency may not adopt the rule until it has received and considered the advice of the commission and committees. However, the agency is not required to wait for advice for more than 60 days after the commission and committees have received the agency's submission.

Subd. 5. Harmless errors. The administrative law judge shall disregard any error or defect in the proceeding due to the agency's failure to satisfy any procedural requirement imposed by law or rule if the administrative law judge finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the agency has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 5-7; 1984 c 640 s 10,32; 1987 c 384 art 2 s 1; 1992 c 494 s 3,4; 1995 c 233 art 2 s 15,16; 1997 c 98 s 8; 2000 c 469 s 2; 2001 c 106 s 9



Section 14.16 Adoption of rule; chief administrative law judge; filing of rule.

14.16 Adoption of rule; chief administrative law judge; filing of rule.

Subdivision 1. Review of modifications. If the report of the administrative law judge finds no defects, the agency may proceed to adopt the rule. After receipt of the administrative law judge's report, if the agency makes any modifications to the rule, it must return the rule, approved as to form by the revisor, to the chief administrative law judge for a review of legality, including the issue of whether the rule as modified is substantially different, as determined under section 14.05, subdivision 2, from the rule as originally proposed. If the chief administrative law judge determines that the modified rule is substantially different from the rule that was originally proposed, the chief administrative law judge shall advise the agency of actions that will correct the defects. The agency may not adopt the modified rule until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

The agency shall give notice to all persons who requested to be informed that the rule has been adopted and filed with the secretary of state. This notice must be given on the same day that the rule is filed.

Subd. 2. Correction of defects. If the chief administrative law judge approves the administrative law judge's finding of a defect and advises the agency of actions which will correct the defect pursuant to subdivision 3 of section 14.15, the agency must either withdraw the rule or make the modifications required. The agency shall then resubmit the rule to the chief administrative law judge for a determination as to whether the defects have been corrected.

Subd. 3. Filing. After the agency has adopted the rule, the agency shall promptly file three copies of it in the office of the secretary of state. The secretary of state shall forward one copy of each rule filed to the revisor of statutes and to the governor.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1984 c 640 s 11,32; 1995 c 233 art 2 s 17; 1999 c 129 s 2; 2001 c 106 s 10



Section 14.17 Repealed, 1984 c 640 s 33

14.17 Repealed, 1984 c 640 s 33



Section 14.18 Publication of adopted rule; effective date.

14.18 Publication of adopted rule; effective date.

Subdivision 1. Generally. A rule is effective after it has been subjected to all requirements described in sections 14.131 to 14.20 and five working days after the notice of adoption is published in the State Register unless a later date is required by section 14.126 or other law or specified in the rule. If the rule adopted is the same as the proposed rule, publication may be made by publishing notice in the State Register that the rule has been adopted as proposed and by citing the prior publication. If the rule adopted differs from the proposed rule, the portions of the adopted rule that differ from the proposed rule must be included in the notice of adoption together with a citation to the prior State Register publication of the remainder of the proposed rule. The nature of the modifications must be clear to a reasonable person when the notice of adoption is considered together with the State Register publication of the proposed rule, except that modifications may also be made that comply with the form requirements of section 14.07, subdivision 7.

If the agency omitted from the notice of proposed rule adoption the text of the proposed rule, as permitted by section 14.14, subdivision 1a, paragraph (b), the chief administrative law judge may provide that the notice of the adopted rule need not include the text of any changes from the proposed rule. However, the notice of adoption must state in detail the substance of the changes made from the proposed rule, and must state that a free copy of the portion of the adopted rule that was the subject of the rulemaking proceeding, not including any material adopted by reference as permitted by section 14.07, is available upon request to the agency.

Subd. 2. Pollution control agency fees. A new fee or fee increase adopted by the pollution control agency is subject to legislative approval during the next biennial budget session following adoption. The commissioner shall submit a report of fee adjustments to the legislature as a supplement to the biennial budget. Any new fee or fee increase remains in effect unless the legislature passes a bill disapproving the new fee or fee increase. A fee or fee increase disapproved by the legislature becomes null and void on July 1 following adjournment.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 9; 1987 c 384 art 2 s 1; 1991 c 254 art 2 s 1; 1995 c 233 art 2 s 18; 1997 c 98 s 9; 2001 c 179 s 6



Section 14.19 Deadline to complete rulemaking.

14.19 Deadline to complete rulemaking.

Within 180 days after issuance of the administrative law judge's report or that of the chief administrative law judge, the agency shall submit its notice of adoption, amendment, or repeal to the State Register for publication. If the agency has not submitted its notice to the State Register within 180 days, the rule is automatically withdrawn. The agency may not adopt the withdrawn rules without again following the procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge. The agency shall report to the legislative coordinating commission, other appropriate committees of the legislature, and the governor its failure to adopt rules and the reasons for that failure. The 180-day time limit of this section does not include:

(1) any days used for review by the chief administrative law judge or the commission if the review is required by law; or

(2) days during which the rule cannot be adopted, because of votes by legislative committees under section 14.126.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 10; 1984 c 640 s 32; 1995 c 233 art 2 s 19,56; 1997 c 98 s 10; 2001 c 106 s 11; 2001 c 179 s 7



Section 14.20 Approval of form.

14.20 Approval of form.

No rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the rule's form is approved.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130



Section 14.21 Repealed, 1984 c 640 s 33

14.21 Repealed, 1984 c 640 s 33



Section 14.22 Notice of proposed adoption of rules.

14.22 Notice of proposed adoption of rules.

Subdivision 1. Contents. (a) Unless an agency proceeds directly to a public hearing on a proposed rule and gives the notice prescribed in section 14.14, subdivision 1a, the agency shall give notice of its intention to adopt a rule without public hearing. The notice must be given by publication in the State Register and by United States mail to persons who have registered their names with the agency under section 14.14, subdivision 1a. The mailed notice must include either a copy of the proposed rule or an easily readable and understandable description of its nature and effect and an announcement that a free copy of the proposed rule is available on request from the agency. In addition, each agency shall make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. The notice in the State Register must include the proposed rule or the amended rule in the form required by the revisor under section 14.07, an easily readable and understandable summary of the overall nature and effect of the proposed rule, a citation to the most specific statutory authority for the proposed rule, a statement that persons may register with the agency for the purpose of receiving notice of rule proceedings and notice that a rule has been submitted to the chief administrative law judge, and other information required by law or rule. When an entire rule is proposed to be repealed, the notice need only state that fact, along with an easily readable and understandable summary of the overall nature of the rules proposed for repeal, and a citation to the rule to be repealed. The notice must include a statement advising the public:

(1) that the public has 30 days in which to submit comment in support of or in opposition to the proposed rule and that comment is encouraged;

(2) that each comment should identify the portion of the proposed rule addressed, the reason for the comment, and any change proposed;

(3) that if 25 or more persons submit a written request for a public hearing within the 30-day comment period, a public hearing will be held;

(4) of the manner in which persons must request a public hearing on the proposed rule;

(5) of the requirements contained in section 14.25 relating to a written request for a public hearing, and that the requester is encouraged to propose any change desired;

(6) that the proposed rule may be modified if the modifications are supported by the data and views submitted; and

(7) that if a hearing is not required, notice of the date of submission of the proposed rule to the chief administrative law judge for review will be mailed to any person requesting to receive the notice.

In connection with the statements required in clauses (1) and (3), the notice must also include the date on which the 30-day comment period ends.

(b) The chief administrative law judge may authorize an agency to omit from the notice of intent to adopt the text of any proposed rule, the publication of which would be unduly cumbersome, expensive, or otherwise inexpedient if:

(1) knowledge of the rule is likely to be important to only a small class of persons;

(2) the notice of intent to adopt states that a free copy of the entire rule is available upon request to the agency; and

(3) the notice of intent to adopt states in detail the specific subject matter of the omitted rule, cites the statutory authority for the proposed rule, and details the proposed rule's purpose and motivation.

Subd. 2. Dual notices. The agency may, at the same time notice is given under subdivision 1, give notice of a public hearing and of its intention to proceed under sections 14.14 to 14.20, if one is required under section 14.25. The notice must include a statement advising the public of its intention to cancel the public hearing if 25 or more persons do not request one. If a hearing is required, there must be at least ten calendar days between the last day for requesting a hearing and the day of the hearing.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 12; 1984 c 640 s 12; 1992 c 494 s 5; 1995 c 233 art 2 s 20; 1997 c 98 s 11; 2001 c 106 s 12



Section 14.225 Dual notice rules.

14.225 Dual notice rules.

The chief administrative law judge shall adopt rules prescribing the form and content of the notice authorized by section 14.22, subdivision 2. The rules may provide for a consolidated notice that satisfies the requirements of sections 14.14, 14.22, and 14.50, and the requirements of the rules of the office of administrative hearings.

HIST: 1992 c 494 s 9; 1997 c 98 s 12



Section 14.23 Statement of need and reasonableness.

14.23 Statement of need and reasonableness.

By the date of the section 14.22 notice, the agency shall prepare a statement of need and reasonableness, which must be available to the public. The statement of need and reasonableness must include the analysis required in section 14.131. The statement must also describe the agency's efforts to provide additional notification under section 14.22 to persons or classes of persons who may be affected by the proposed rules or must explain why these efforts were not made. For at least 30 days following the notice, the agency shall afford the public an opportunity to request a public hearing and to submit data and views on the proposed rule in writing.

The agency shall send a copy of the statement of need and reasonableness to the legislative reference library when the notice of intent to adopt is mailed.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1984 c 640 s 13; 1990 c 422 s 6; 1995 c 233 art 2 s 21; 1997 c 98 s 13; 1999 c 250 art 3 s 2; 2001 c 106 s 13

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 14.235 Repealed, 1995 c 233 art 2 s 57

14.235 Repealed, 1995 c 233 art 2 s 57



Section 14.24 Modifications of proposed rule.

14.24 Modifications of proposed rule.

The proposed rule may be modified if the modifications are supported by the data and views submitted to the agency and do not result in a substantially different rule, as determined under section 14.05, subdivision 2, from the rule as originally proposed. An agency may adopt a substantially different rule after satisfying the rule requirements for the adoption of a substantially different rule.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1995 c 233 art 2 s 22



Section 14.25 Public hearing.

14.25 Public hearing.

Subdivision 1. Requests for hearing. If, during the 30-day period allowed for comment, 25 or more persons submit to the agency a written request for a public hearing of the proposed rule, the agency shall proceed under the provisions of sections 14.14 to 14.20. The written request must include: (1) the name and address of the person requesting the public hearing; and (2) the portion or portions of the rule to which the person objects or a statement that the person opposes the entire rule. If not previously published under section 14.22, subdivision 2, a notice of the public hearing must be published in the State Register and mailed to those persons who submitted a written request for the public hearing. Unless the agency has modified the proposed rule, the notice need not include the text of the proposed rule but only a citation to the State Register pages where the text appears.

A written request for a public hearing that does not comply with the requirements of this section is invalid and may not be counted by the agency for purposes of determining whether a public hearing must be held.

Subd. 2. Withdrawal of hearing requests. If a request for a public hearing has been withdrawn so as to reduce the number of requests below 25, the agency must give written notice of that fact to all persons who have requested the public hearing. No public hearing may be canceled by an agency within three working days of the hearing. The notice must explain why the request is being withdrawn, and must include a description of any action the agency has taken or will take that affected or may have affected the decision to withdraw the requests. The notice must also invite persons to submit written comments within five working days to the agency relating to the withdrawal. The notice and any written comments received by the agency is part of the rulemaking record submitted to the administrative law judge under section 14.14 or 14.26. The administrative law judge shall review the notice and any comments received and determine whether the withdrawal is consistent with section 14.001, clauses (2), (4), and (5).

This subdivision applies only to a withdrawal of a hearing request that affects whether a public hearing must be held and only if the agency has taken any action to obtain the withdrawal of the hearing request.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1984 c 640 s 14; 1990 c 422 s 8; 1995 c 233 art 2 s 23; 2001 c 106 s 14



Section 14.26 Adoption of proposed rule; submission to administrative law judge.

14.26 Adoption of proposed rule; submission to administrative law judge.

Subdivision 1. Submission. If no hearing is required, the agency shall submit to an administrative law judge assigned by the chief administrative law judge the proposed rule and notice as published, the rule as adopted, any written comments received by the agency, and a statement of need and reasonableness for the rule. The agency shall give notice to all persons who requested to be informed that these materials have been submitted to the administrative law judge. This notice must be given on the same day that the record is submitted. If the proposed rule has been modified, the notice must state that fact, and must also state that a free copy of the proposed rule, as modified, is available upon request from the agency. The rule and these materials must be submitted to the administrative law judge within 180 days of the day that the comment period for the rule is over or the rule is automatically withdrawn. The agency may not adopt the withdrawn rules without again following the procedures of sections 14.05 to 14.28, with the exception of section 14.101, if the noncompliance is approved by the chief administrative law judge. The agency shall report its failure to adopt the rules and the reasons for that failure to the legislative coordinating commission, other appropriate legislative committees, and the governor.

Subd. 2. Resubmission. Even if the 180-day period expires while the administrative law judge reviews the rule, if the administrative law judge rejects the rule, the agency may resubmit it after taking corrective action. The resubmission must occur within 30 days of when the agency receives written notice of the disapproval. If the rule is again disapproved, the rule is withdrawn. An agency may resubmit at any time before the expiration of the 180-day period. If the agency withholds some of the proposed rule, it may not adopt the withheld portion without again following the procedures of sections 14.14 to 14.28.

Subd. 3. Review. (a) Within 14 days, the administrative law judge shall approve or disapprove the rule as to its legality and its form to the extent that the form relates to legality, including the issues of whether the rule if modified is substantially different, as determined under section 14.05, subdivision 2, from the rule as originally proposed, whether the agency has the authority to adopt the rule, and whether the record demonstrates a rational basis for the need for and reasonableness of the proposed rule. If the rule is approved, the administrative law judge shall promptly file four copies of it in the office of the secretary of state. The secretary of state shall forward one copy of each rule to the revisor of statutes, one to the agency, and one to the governor. If the rule is disapproved, the administrative law judge shall state in writing the reasons for the disapproval and make recommendations to overcome the defects.

(b) The written disapproval must be submitted to the chief administrative law judge for approval. If the chief administrative law judge approves of the findings of the administrative law judge, the chief administrative law judge shall send the statement of the reasons for disapproval of the rule to the agency, the legislative coordinating commission, the house of representatives and senate policy committees with primary jurisdiction over state governmental operations, and the revisor of statutes and advise the agency and the revisor of statutes of actions that will correct the defects. The rule may not be filed in the office of the secretary of state, nor be published, until the chief administrative law judge determines that the defects have been corrected or, if applicable, that the agency has satisfied the rule requirements for the adoption of a substantially different rule.

(c) If the chief administrative law judge determines that the need for or reasonableness of the rule has not been established, and if the agency does not elect to follow the suggested actions of the chief administrative law judge to correct that defect, then the agency shall submit the proposed rule to the legislative coordinating commission and to the house of representatives and senate policy committees with primary jurisdiction over state governmental operations for advice and comment. The agency may not adopt the rule until it has received and considered the advice of the commission and committees. However, the agency need not wait for advice for more than 60 days after the commission and committees have received the agency's submission.

(d) The administrative law judge shall disregard any error or defect in the proceeding due to the agency's failure to satisfy any procedural requirements imposed by law or rule if the administrative law judge finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the agency has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

Subd. 4. Costs. The office of administrative hearings shall assess an agency for the actual cost of processing rules under this section. Each agency shall include in its budget money to pay the assessment. Receipts from the assessment must be deposited in the administrative hearings account created in section 14.54.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130; 1983 c 210 s 13; 1984 c 640 s 15,32; 1Sp1985 c 13 s 82; 1987 c 404 s 71; 1992 c 494 s 6; 1995 c 233 art 2 s 24; 1997 c 98 s 14,15; 1999 c 129 s 3; 2000 c 469 s 3; 2001 c 106 s 15,16



Section 14.27 Publication of adopted rule; effective date.

14.27 Publication of adopted rule; effective date.

The rule is effective upon publication of the notice of adoption in the State Register in the same manner as provided for adopted rules in section 14.18.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130



Section 14.28 Approval of form.

14.28 Approval of form.

No rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the rule is approved as to form.

HIST: 1957 c 806 s 2; 1974 c 344 s 1-3; 1975 c 380 s 2; 1975 c 413 s 1; 1976 c 138 s 1; 1977 c 443 s 2; 1980 c 615 s 3-7,9-11,39-50; 1981 c 253 s 5-19; 1981 c 357 s 25; 1Sp1981 c 4 art 2 s 1; 1982 c 424 s 130



Section 14.29 Repealed, 1995 c 233 art 2 s 57

14.29 Repealed, 1995 c 233 art 2 s 57



Section 14.30 Repealed, 1995 c 233 art 2 s 57

14.30 Repealed, 1995 c 233 art 2 s 57



Section 14.305 Repealed, 1995 c 233 art 2 s 57

14.305 Repealed, 1995 c 233 art 2 s 57



Section 14.31 Repealed, 1995 c 233 art 2 s 57

14.31 Repealed, 1995 c 233 art 2 s 57



Section 14.32 Repealed, 1995 c 233 art 2 s 57

14.32 Repealed, 1995 c 233 art 2 s 57



Section 14.33 Repealed, 1995 c 233 art 2 s 57

14.33 Repealed, 1995 c 233 art 2 s 57



Section 14.34 Repealed, 1995 c 233 art 2 s 57

14.34 Repealed, 1995 c 233 art 2 s 57



Section 14.35 Repealed, 1995 c 233 art 2 s 57

14.35 Repealed, 1995 c 233 art 2 s 57



Section 14.36 Repealed, 1995 c 233 art 2 s 57

14.36 Repealed, 1995 c 233 art 2 s 57



Section 14.365 Official rulemaking record.

14.365 Official rulemaking record.

The agency shall maintain the official rulemaking record for every rule adopted under sections 14.05 to 14.389. The record must be available for public inspection. The record required by this section constitutes the official and exclusive agency rulemaking record with respect to agency action on or judicial review of the rule. The record must contain:

(1) copies of all publications in the State Register pertaining to the rule;

(2) all written petitions, and all requests, submissions, or comments received by the agency or the administrative law judge after publication of the notice of intent to adopt or the notice of hearing in the State Register pertaining to the rule;

(3) the statement of need and reasonableness for the rule;

(4) the official transcript of the hearing if one was held, or the tape recording of the hearing if a transcript was not prepared;

(5) the report of the administrative law judge, if any;

(6) the rule in the form last submitted to the administrative law judge under sections 14.14 to 14.20 or first submitted to the administrative law judge under sections 14.22 to 14.28;

(7) the administrative law judge's written statement of required modifications and of approval or disapproval by the chief administrative law judge, if any;

(8) any documents required by applicable rules of the office of administrative hearings;

(9) the agency's order adopting the rule;

(10) the revisor's certificate approving the form of the rule; and

(11) a copy of the adopted rule as filed with the secretary of state.

HIST: 1984 c 640 s 23,32; 1995 c 233 art 2 s 25; 2001 c 106 s 17



Section 14.366 Public rulemaking docket.

14.366 Public rulemaking docket.

(a) Each agency shall maintain a current, public rulemaking docket.

(b) The rulemaking docket must contain a listing of the precise subject matter of each possible proposed rule currently under active consideration within the agency for proposal, the name and address of agency personnel with whom persons may communicate with respect to the matter, and an indication of its present status within the agency.

(c) The rulemaking docket must list each pending rulemaking proceeding. A rulemaking proceeding is pending from the time it is begun, by publication of the notice of solicitation, the notice of intent to adopt, or notice of hearing, to the time it is terminated, by publication of a notice of withdrawal or the rule becoming effective. For each rulemaking proceeding, the docket must indicate:

(1) the subject matter of the proposed rule;

(2) a citation to all published notices relating to the proceeding;

(3) where written comments on the proposed rule may be inspected;

(4) the time during which written comments may be made;

(5) the names of persons who have made written requests for a public hearing, where those requests may be inspected, and where and when the hearing will be held;

(6) the current status of the proposed rule and any agency determinations with respect to the rule;

(7) any known timetable for agency decisions or other action in the proceeding;

(8) the date of the rule's adoption;

(9) the date the rule was filed with the secretary of state; and

(10) when the rule will become effective.

HIST: 1995 c 233 art 2 s 26



Section 14.3691 Rule review and legislative oversight.

14.3691 Rule review and legislative oversight.

Subdivision 1. Reports. An entity whose rules are scheduled for review under this section must report to the governor and the appropriate committees of the legislature by August 1 of the year before the legislative session in which the entity's rules are scheduled for review. The speaker of the house of representatives and the senate committee on rules and administration shall designate the appropriate committees to receive these reports. The report must: (1) list any rules that the entity recommends for repeal; (2) list and briefly describe the rationale for rules that the entity believes should remain in effect; and (3) suggest any changes in rules that would improve the agency's ability to meet the regulatory objectives prescribed by the legislature, while reducing any unnecessary burdens on regulated parties. Any costs of preparing this report must be absorbed within funds otherwise appropriated to the entity.

Subd. 2. Schedule. (a) Rules of the administration department, agriculture department, children, families, and learning department, commerce department, corrections department, economic security department, employee relations department, and health department will be reviewed before and during the legislative session in 2002. Policies and procedures of the board of trustees of the Minnesota state colleges and universities that would be rules if they were not exempt from chapter 14 will be reviewed before and during the legislative session in 2002.

(b) Rules of the environmental assistance office, board of teaching, housing finance agency, human rights department, human services department, labor and industry department, and mediation services bureau will be reviewed before and during the legislative session in 2003.

(c) Rules of the natural resources department, pollution control agency, public safety department, public service department, and revenue department will be reviewed before and during the legislative session in 2004.

(d) Rules of the state planning agency, trade and economic development department, transportation department, and veterans affairs department will be reviewed before and during the legislative session in 2005.

Subd. 3. Expiration. This section expires June 30, 2005.

HIST: 2000 c 469 s 4



Section 14.37 Effect of publication.

14.37 Effect of publication.

Subdivision 1. State Register publication. The publication or citation of a rule or order in the State Register in a manner as required by sections 14.001 to 14.69 raises a rebuttable presumption that:

(1) The rule or order was duly adopted, issued, or promulgated;

(2) The rule or order was duly filed with the secretary of state and available for public inspection at the day and hour endorsed thereon; and

(3) The copy of the rule or order published in the State Register is a true copy of the original.

Judicial notice shall be taken of material published in the State Register.

Subd. 2. Compiled rules. The text of the rules in the first compilation published by the revisor is prima facie evidence of the text of the rules as against any previous documents. However, the previous documents may be used to construe the text of a rule. Except as provided in section 14.47, subdivision 6, the compilation shall not be construed as repealing any unpublished rule. The rules published in the compilation shall be construed as continuations of prior rules and not as new rules.

Any subsequent compilation or supplement published by the revisor and containing the revisor's certificate is prima facie evidence of the administrative rules in all courts and proceedings. Except as provided in section 14.47, subdivision 6, a compilation or supplement shall not be construed as repealing an unpublished rule. If there is any material inconsistency through omission or otherwise between the first compilation, a subsequent compilation or supplement, the State Register, and a rule filed with the secretary of state, and the omission or change was not due to the provisions of section 14.47, subdivision 6 or the correction of an obvious error or unintentional omission as required by subdivision 3, the rule filed with the secretary shall prevail.

HIST: 1945 c 590 s 4,5; 1975 c 380 s 10,11; 1977 c 443 s 6; 1980 c 615 s 57; 1981 c 253 s 37-46; 1982 c 424 s 130; 1986 c 444; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 14.38 Effect of adoption of rules.

14.38 Effect of adoption of rules.

Subdivision 1. Original rules. Every rule, regardless of whether it might be known as a substantive, procedural, or interpretive rule, which is filed in the office of the secretary of state as provided in sections 14.05 to 14.28 shall have the force and effect of law five working days after its notice of adoption is published in the State Register unless a different date is required by statute or a later date is specified in the rule. The secretary of state shall keep a permanent record of rules filed with that office open to public inspection.

Subd. 2. Retroactive application. Every existing rule, regardless of whether it might be known as a substantive, procedural, or interpretive rule, has the force and effect of law retroactive to the date on which the rule became effective if:

(1) the rule was adopted in compliance with the provisions of the Administrative Procedure Act in effect at the time the rule was adopted;

(2) the rule was approved by the attorney general or office of administrative hearings before becoming effective; and

(3) the adopting agency had statutory authority to adopt the rule.

Subd. 3. Limitation. Subdivisions 1 and 2 do not apply to any rule specifically held not to have the force and effect of law by the state supreme court before May 8, 1981.

Subd. 4. Amendments; repealers; suspended rules. Each rule hereafter amended, suspended, or repealed is amended, suspended, or repealed five working days after the appropriate notice is published in the State Register unless a later date is required by law or specified in the rule.

Subd. 5. Repealed, 1997 c 187 art 5 s 36

Subd. 6. Repealed, 1997 c 187 art 5 s 36

Subd. 7. Repealed, 1997 c 187 art 5 s 36

Subd. 8. Repealed, 1997 c 187 art 5 s 36

Subd. 9. Repealed, 1997 c 187 art 5 s 36

Subd. 10. Previously filed rules; previously exempt agencies. Rules excluded from the Administrative Procedure Act in Minnesota Statutes 1978, section 15.0411, subdivision 2, but included in the rulemaking provisions of the act in Minnesota Statutes 1980, section 15.0411, subdivision 2, have the force and effect of law and shall be published by the revisor of statutes pursuant to section 14.47, to the extent the rules are still in effect, if the rules were:

(1) adopted by an agency; and,

(2) filed with the secretary of state before April 25, 1980.

Subd. 11. Unfiled rules; previously exempt agencies. Rules excluded from the Administrative Procedure Act in Minnesota Statutes 1978, section 15.0411, subdivision 2, but included in the rulemaking provisions of the act in Minnesota Statutes 1980, section 15.0411, subdivision 2, shall have the force and effect of law and be published by the revisor of statutes pursuant to section 14.47, to the extent the rules are still in effect, if:

(1) the rules were adopted by an agency;

(2) the rules were not filed with the secretary of state before April 25, 1980; and,

(3) a copy of the rules which were effective on April 25, 1980, but unfiled with the secretary of state are filed with both the secretary of state and the revisor of statutes before September 1, 1981.

HIST: 1957 c 806 s 3; 1963 c 822 s 1; 1969 c 399 s 1; 1974 c 344 s 4-7; 1975 c 380 s 3-5; 1977 c 443 s 3; 1980 c 615 s 12,13,51; 1981 c 109 s 1-3; 1981 c 253 s 20; 1Sp1981 c 4 art 4 s 9; 1982 c 424 s 130; 1983 c 138 s 1; 1984 c 640 s 24; 1986 c 386 art 4 s 3; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1991 c 259 s 6; 1995 c 233 art 2 s 56; 2001 c 106 s 18



Section 14.381 Unadopted rules.

14.381 Unadopted rules.

Subdivision 1. Petition. (a) A person may petition the office of administrative hearings seeking an order of an administrative law judge determining that an agency is enforcing or attempting to enforce a policy, guideline, bulletin, criterion, manual standard, or similar pronouncement as though it were a duly adopted rule. The petition must be supported by affidavit and must be served upon the agency. The agency shall respond in writing to the petition within ten working days. The administrative law judge may order oral argument on the petition, but only if necessary to a decision.

(b) An agency determination is not considered an unadopted rule when the agency enforces a law or rule by applying the law or rule to specific facts on a case-by-case basis.

Subd. 2. Order. The order of the administrative law judge must direct the agency to cease enforcement of the unadopted rule that is the subject of the petition. The order must be served upon the parties and the legislative coordinating commission by first class mail and must be published by the agency in the State Register. The decision of the administrative law judge may be appealed under sections 14.44 and 14.45.

Subd. 3. Costs. The agency is liable for all office of administrative hearings costs associated with review of the petition. If the administrative law judge rules in favor of the agency, the agency may recover all or a portion of the costs from the petitioner unless the petitioner is entitled to proceed in forma pauperis under section 563.01 or the administrative law judge determines that the petition was brought in good faith and that an assessment of the costs would constitute an undue hardship for the petitioner. If an agency has reason to believe it will prevail in the consideration of a petition, and that an effort to recover costs from the petitioner will be unsuccessful, it may request the chief administrative law judge to require the petitioner to provide bond or a deposit to the agency in an amount the chief administrative law judge estimates will be the cost to the office of administrative hearings to review the petition.

HIST: 2001 c 179 s 8



Section 14.385 Effect of nonpublication of exempt rules.

14.385 Effect of nonpublication of exempt rules.

No rule, as defined in section 14.02, subdivision 4, which is exempt from the rulemaking provisions of this chapter has the force and effect of law as of January 1, 1985, unless prior to that date it has been submitted to the revisor for publication in Minnesota Rules.

The revisor has the same editorial powers over these rules as the revisor has over nonexempt rules.

HIST: 1984 c 640 s 25



Section 14.386 Procedure for adopting exempt rules; duration.

14.386 Procedure for adopting exempt rules; duration.

(a) A rule adopted, amended, or repealed by an agency, under a statute enacted after January 1, 1997, authorizing or requiring rules to be adopted but excluded from the rulemaking provisions of chapter 14 or from the definition of a rule, has the force and effect of law only if:

(1) the revisor of statutes approves the form of the rule by certificate;

(2) the person authorized to adopt the rule on behalf of the agency signs an order adopting the rule;

(3) the office of administrative hearings approves the rule as to its legality within 14 days after the agency submits it for approval and files four copies of the rule with the revisor's certificate in the office of the secretary of state; and

(4) a copy is published by the agency in the State Register.

The secretary of state shall forward one copy of the rule to the governor.

A statute enacted after January 1, 1997, authorizing or requiring rules to be adopted but excluded from the rulemaking provisions of chapter 14 or from the definition of a rule does not excuse compliance with this section unless it makes specific reference to this section.

(b) A rule adopted under this section is effective for a period of two years from the date of publication of the rule in the State Register. The authority for the rule expires at the end of this two-year period.

(c) The chief administrative law judge shall adopt rules relating to the rule approval duties imposed by this section and section 14.388, including rules establishing standards for review.

(d) This section does not apply to:

(1) any group or rule listed in section 14.03, subdivisions 1 and 3, except as otherwise provided by law;

(2) game and fish rules of the commissioner of natural resources adopted under section 84.027, subdivision 13, or sections 97A.0451 to 97A.0459;

(3) experimental and special management waters designated by the commissioner of natural resources under sections 97C.001 and 97C.005;

(4) game refuges designated by the commissioner of natural resources under section 97A.085; or

(5) transaction fees established by the commissioner of natural resources for electronic or telephone sales of licenses, stamps, permits, registrations, or transfers under section 84.027, subdivision 15, paragraph (a), clause (3).

(e) If a statute provides that a rule is exempt from chapter 14, and section 14.386 does not apply to the rule, the rule has the force of law unless the context of the statute delegating the rulemaking authority makes clear that the rule does not have force of law.

HIST: 1995 c 233 art 2 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 410 s 1; 1997 c 187 art 5 s 4; 1999 c 129 s 4; 1999 c 231 s 19; 2001 c 106 s 19



Section 14.387 Repealed, 1997 c 187 art 5 s 36

14.387 Repealed, 1997 c 187 art 5 s 36



Section 14.388 Good cause exemption.

14.388 Good cause exemption.

If an agency for good cause finds that the rulemaking provisions of this chapter are unnecessary, impracticable, or contrary to the public interest when adopting, amending, or repealing a rule to:

(1) address a serious and immediate threat to the public health, safety, or welfare;

(2) comply with a court order or a requirement in federal law in a manner that does not allow for compliance with sections 14.14 to 14.28;

(3) incorporate specific changes set forth in applicable statutes when no interpretation of law is required; or

(4) make changes that do not alter the sense, meaning, or effect of a rule,

the agency may adopt, amend, or repeal the rule after satisfying the requirements of section 14.386, paragraph (a), clauses (1) to (3). The agency shall incorporate its findings and a brief statement of its supporting reasons in its order adopting, amending, or repealing the rule.

The office of administrative hearings shall determine whether the agency has provided adequate justification for its use of this section.

Rules adopted, amended, or repealed under clauses (1) and (2) are effective for a period of two years from the date of publication of the rule in the State Register.

Rules adopted, amended, or repealed under clause (3) or (4) are effective upon publication in the State Register.

HIST: 1995 c 233 art 2 s 29; 2001 c 106 s 20



Section 14.389 Expedited process.

14.389 Expedited process.

Subdivision 1. Application. This section applies when a law requiring or authorizing rules to be adopted states that this section must or may be used to adopt the rules. When a law refers to this section, the process in this section is the only process an agency must follow for its rules to have the force and effect of law. Sections 14.19 and 14.366 apply to rules adopted under this section.

Subd. 2. Notice and comment. The agency must publish notice of the proposed rule in the State Register and must mail the notice to persons who have registered with the agency to receive mailed notices. The mailed notice must include either a copy of the proposed rule or a description of the nature and effect of the proposed rule and a statement that a free copy is available from the agency upon request. The notice in the State Register must include the proposed rule or the amended rule in the form required by the revisor under section 14.07, an easily readable and understandable summary of the overall nature and effect of the proposed rule, and a citation to the most specific statutory authority for the rule, including authority for the rule to be adopted under the process in this section. The agency must allow 30 days after publication in the State Register for comment on the rule.

Subd. 3. Adoption. The agency may modify a proposed rule if the modifications do not result in a substantially different rule, as defined in section 14.05, subdivision 2, paragraphs (b) and (c). If the final rule is identical to the rule originally published in the State Register, the agency must publish a notice of adoption in the State Register. If the final rule is different from the rule originally published in the State Register, the agency must publish a copy of the changes in the State Register. The agency must also file a copy of the rule with the governor. The rule is effective upon publication in the State Register.

Subd. 4. Legal review. Before publication of the final rule in the State Register, the agency must submit the rule to an administrative law judge in the office of administrative hearings. The administrative law judge shall within 14 days approve or disapprove the rule as to its legality and its form to the extent the form relates to legality.

Subd. 5. Option. A law authorizing or requiring rules to be adopted under this section may refer specifically to this subdivision. If the law contains a specific reference to this subdivision, as opposed to a general reference to this section:

(1) the notice required in subdivision 2 must include a statement that a public hearing will be held if 100 or more people request a hearing. The request must be in the manner specified in section 14.25; and

(2) if 100 or more people submit a written request for a public hearing, the agency may adopt the rule only after complying with all of the requirements of chapter 14 for rules adopted after a public hearing.

HIST: 1997 c 187 art 5 s 5; 1999 c 129 s 5; 2001 c 106 s 21



Section 14.3895 Process for repealing obsolete rules.

14.3895 Process for repealing obsolete rules.

Subdivision 1. Application. An agency may use this section to repeal rules identified in the agency's annual obsolete rules report under section 14.05, subdivision 5, unless a law specifically requires another process or unless 25 requests are received under subdivision 4. Sections 14.19, 14.20, 14.365, and 14.366 apply to rules repealed under this section.

Subd. 2. Notice plan; prior approval. The agency shall draft a notice plan under which the agency will make reasonable efforts to notify persons or classes of persons who may be significantly affected by the rule repeal by giving notice of its intention in newsletters, newspapers, or other publications, or through other means of communication. Before publishing the notice in the State Register and implementing the notice plan, the agency shall obtain prior approval of the notice plan by the chief administrative law judge.

Subd. 3. Notice and comment. The agency shall publish notice of the proposed rule repeal in the State Register. The agency shall also mail the notice to persons who have registered with the agency to receive mailed notices and to the chairs and ranking minority party members of the legislative policy and budget committees with jurisdiction over the subject matter of the proposed rule repeal. The agency shall also give notice according to the notice plan approved under subdivision 2. The mailed notice must include either a copy of the rule proposed for repeal or a description of the nature and effect of the proposed rule repeal and a statement that a free copy is available from the agency upon request. The notice must include a statement that, if 25 or more people submit a written request, the agency will have to meet the requirements of sections 14.131 to 14.20 for rules adopted after a hearing or the requirements of sections 14.22 to 14.28 for rules adopted without a hearing, including the preparation of a statement of need and reasonableness and the opportunity for a hearing. The agency shall allow 60 days after publication in the State Register for comment on the proposed rule repeal.

Subd. 4. Requests. If 25 or more people submit a written request, the agency may repeal the rule only after complying with sections 14.131 to 14.20 or the requirements of sections 14.22 to 14.28. The requests must be in the manner specified in section 14.25.

Subd. 5. Adoption. If the final repeal is identical to the action originally published in the State Register, the agency shall publish a notice of repealers in the State Register. If the final action is different from the action originally published in the State Register, the agency shall publish a copy of the changes in the State Register. The agency shall also file a copy of the repealed rule with the governor. The repeal is effective after it has been subjected to all requirements described in this section or sections 14.131 to 14.20 or 14.22 to 14.28 and five working days after the notice of repeal is published in the State Register unless a later date is required by law or specified in the rule repeal proposal.

Subd. 6. Legal review. Before publication of the final rule in the State Register, the agency shall submit the rule to the chief administrative law judge in the office of administrative hearings. The chief administrative law judge shall within 14 days approve or disapprove the rule as to its legality and its form to the extent the form relates to legality.

HIST: 2001 c 179 s 9



Section 14.39 Renumbered 3.841

14.39 Renumbered 3.841



Section 14.40 Renumbered 3.842

14.40 Renumbered 3.842



Section 14.41 Renumbered 3.843

14.41 Renumbered 3.843



Section 14.42 Renumbered 3.844

14.42 Renumbered 3.844



Section 14.43 Renumbered 3.845

14.43 Renumbered 3.845



Section 14.431 Repealed, 1998 c 389 art 16 s 36

14.431 Repealed, 1998 c 389 art 16 s 36



Section 14.44 Determination of validity of rule.

14.44 Determination of validity of rule.

The validity of any rule may be determined upon the petition for a declaratory judgment thereon, addressed to the court of appeals, when it appears that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair the legal rights or privileges of the petitioner. The agency shall be made a party to the proceeding. The declaratory judgment may be rendered whether or not the petitioner has first requested the agency to pass upon the validity of the rule in question, and whether or not the agency has commenced an action against the petitioner to enforce the rule.

HIST: 1957 c 806 s 6; 1982 c 424 s 130; 1984 c 640 s 26



Section 14.45 Rule declared invalid.

14.45 Rule declared invalid.

In proceedings under section 14.44, the court shall declare the rule invalid if it finds that it violates constitutional provisions or exceeds the statutory authority of the agency or was adopted without compliance with statutory rulemaking procedures. Any party to proceedings under section 14.44, including the agency, may appeal an adverse decision of the court of appeals to the supreme court as in other civil cases.

HIST: 1957 c 806 s 7; 1977 c 443 s 4; 1982 c 424 s 130; 1983 c 247 s 7; 1984 c 640 s 27



Section 14.46 Publication in State Register.

14.46 Publication in State Register.

Subdivision 1. Contents. The commissioner of administration shall publish a State Register containing all notices for hearings concerning rules, giving time, place and purpose of the hearing and the full text of the action being proposed. Further, the register shall contain all rules, amendments, suspensions, or repeals thereof, pursuant to the provisions of this chapter. The commissioner shall further publish any executive order issued by the governor which shall become effective 15 days after publication except as provided in section 4.035, subdivision 2. The commissioner shall further publish any official notices in the register which a state agency requests to be published. Such notices shall include, but shall not be limited to, the date on which a new agency becomes operational, the assumption of a new function by an existing state agency, or the appointment of commissioners. The commissioner may prescribe the form, excluding the form of the rules, and manner in which agencies submit any material for publication in the State Register and may withhold publication of any material not submitted according to the form or procedures prescribed.

The commissioner of administration may organize and distribute the contents of the register according to such categories as will provide economic publication and distribution and will offer easy access to information by any interested party.

Subd. 2. Form and manner. The commissioner of administration shall publish the State Register whenever necessary, except that no material properly submitted for publication shall remain unpublished for more than ten working days.

The State Register shall have a distinct and permanent masthead with the title "State Register" and the words "state of Minnesota" prominently displayed. All issues of the State Register shall be numbered and dated.

To the extent that editing, composition, printing, distribution or other work on the State Register cannot be performed in the department of administration, or it is uneconomical to do so, the commissioner shall obtain competitive bids and enter into contracts to have the services performed by the lowest responsible bidder. The duration of any contracts shall not exceed the end of the state's fiscal biennium.

Subd. 3. Submission of items for publication. Any state agency which desires to publish a notice of hearing, rule or change thereof shall submit a copy of the entire document, including dates when adopted, and filed with the secretary of state, to the commissioner of administration in addition to any other copies which may be required to be filed with the commissioner by other law.

The revisor of statutes shall provide assistance to the commissioner if requested. Alternatively, the commissioner may designate a contract compositor to whom the assistance is to be supplied. The assistance, in either case, shall consist of furnishing a machine readable computer tape, or similar services, for rules which are available in the revisor's computer data base and for which a written copy has been submitted by an agency to the commissioner for publication in the State Register.

Subd. 4. Cost; distribution. When an agency properly submits a rule, proposed rule, notice, or other material to the commissioner of administration, the commissioner must then be accountable for the publication of the same in the State Register. The commissioner of administration must require each agency which requests the publication of rules, proposed rules, notices, or other material in the State Register to pay its proportionate cost of the State Register unless other funds are provided and are sufficient to cover the cost of the State Register.

The State Register must be offered for public sale at a location centrally located as determined by the commissioner of administration and at a price as the commissioner of administration determines. The commissioner of administration must further provide for the mailing of the State Register to any person, agency, or organization if so requested, provided that reasonable costs are borne by the requesting party. The supply and expense appropriation to any state agency is deemed to include funds to purchase the State Register. Ten copies of each issue of the State Register, however, must be provided without cost to the legislative reference library and ten copies to the state law library. One copy must be provided without cost to a public library in each county seat in the state or, if there is no public library in a county seat, to a public library in the county as designated by the county board. The commissioner must advise the recipient libraries of the significance and content of the State Register and encourage efforts to promote its usage.

The commissioner must make an electronic version of the State Register available on the Internet free of charge through the North Star information service.

Subd. 5. Publication account. A State Register publication account is created in the state treasury. All receipts from the sale of the State Register shall be deposited in the account. All funds in the State Register publication account in the state treasury are appropriated annually to the commissioner of administration to carry out the provisions of subdivisions 1 to 4.

HIST: 1974 c 344 s 8; 1975 c 380 s 12-15; 1977 c 305 s 3,4; 1977 c 323 s 1; 1977 c 443 s 7; 1980 c 615 s 25,52-54; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1998 c 366 s 18



Section 14.47 Publication in compiled form.

14.47 Publication in compiled form.

Subdivision 1. Plan of publication and supplementation. The revisor of statutes shall:

(1) formulate a plan for the compilation of all permanent agency rules and, to the extent practicable, other rules, adopted pursuant to the Administrative Procedure Act or filed pursuant to the provisions of section 14.38, subdivisions 5 to 9 or section 14.386 which were in effect at the time the rules were filed or subdivision 11, including their order, classification, arrangement, form, and indexing, and any appropriate tables, annotations, cross references, citations to applicable statutes, explanatory notes, and other appropriate material to facilitate use of the rules by the public, and for the compilation's composition, printing, binding, and distribution;

(2) publish the compilation of permanent agency rules and, if practicable, other rules, adopted pursuant to the Administrative Procedure Act or filed pursuant to the provisions of section 14.38, subdivisions 5 to 9 or section 14.386 which were in effect at the time the rules were filed or subdivision 11, which shall be called "Minnesota Rules";

(3) periodically either publish a supplement or a new compilation, which includes all rules adopted since the last supplement or compilation was published and removes rules incorporated in prior compilations or supplements which are no longer effective;

(4) include in Minnesota Rules a consolidated list of publications and other documents incorporated by reference into the rules after June 30, 1981, and found conveniently available by the revisor under section 14.07, subdivision 4, indicating where the publications or documents are conveniently available to the public; and

(5) copyright any compilations and or supplements in the name of the state of Minnesota.

Subd. 2. Restrictions on compilation. The revisor of statutes shall not:

(1) alter the sense, meaning, or effect of any rule in the course of compiling or publishing it;

(2) aid an agency in the preparation of any statement concerning the need for or reasonableness of a rule except as provided by section 14.07, subdivision 6;

(3) act as legal counsel for an agency before an administrative law judge except as provided by section 14.07, subdivision 6.

Subd. 3. Source of text. In order to ensure that the complete text of rules is included in the first compilation published pursuant to subdivision 1, clause (2), and containing the revisor's certificate, the revisor may use the Minnesota Code of Agency Rules, the State Register, the rule files of the secretary of state, the files of individual agencies, the records of the administrative law judge's office, and the records of the attorney general. The revisor is not required to compare the text of a rule as shown by the other possible source documents with the text of the rule in the secretary of state's file.

If any comparison of documents shows there is a material discrepancy in the text of the rule, the revisor shall include in Minnesota Rules the text in the secretary of state's files unless the discrepancy between the secretary of state's files and any of the other documents is the result of an obvious unintentional omission or clerical error. The text published by the revisor shall correct those omissions and errors. The revisor shall add an appropriate footnote describing the apparent discrepancy in text. Before publication of Minnesota Rules, the revisor shall also notify the agency whose rules are affected, the attorney general, the chief administrative law judge, and the legislative coordinating commission about the omission or error.

If any comparison of documents shows that a rule has been filed with the secretary of state but apparently has not been published in the State Register as required by law the revisor may, unless the attorney general objects, include the rule in Minnesota Rules or omit the rule if the rule was a repeal but shall add an appropriate footnote describing the apparent fault. Before publication of Minnesota Rules, the revisor shall notify the agency whose rules are affected, the attorney general, the chief administrative law judge, and the legislative commission to review administrative rules about the apparent lack of publication.

If a comparison of documents shows that a rule as adopted in the State Register has apparently not been filed with the secretary of state, the revisor may not publish the rule in Minnesota Rules unless the attorney general approves the publication. Before publication of Minnesota Rules the revisor shall notify the agency affected, the attorney general, the chief administrative law judge and the legislative commission to review administrative rules of the apparent lack of filing of the rule. If the revisor publishes the rule, the revisor shall add an appropriate footnote describing the apparent lack of filing.

Subd. 4. Certification and filing of compilation. The revisor of statutes shall file with the secretary of state one copy of each compilation or supplement which is published. The first compilation shall contain the revisor's certificate that the rules contained in it have been incorporated into the compilation in the manner required by law and that the incorporation is correct. Each copy thereafter shall contain the revisor's certificate that the rules added to the compilation or supplement have been compared to the original rules filed with the secretary of state and are correctly incorporated into the compilation.

Subd. 5. Powers of revisor. (a) In preparing a compilation or supplement, the revisor may:

(1) renumber rules, paragraphs, clauses or other parts of a rule;

(2) combine or divide rules, paragraphs, clauses or other parts of a rule;

(3) rearrange the order of rules, paragraphs, clauses, or other parts of a rule;

(4) move paragraphs, clauses, or other parts of a rule to another rule;

(5) remove redundant language;

(6) make minor punctuation and grammatical changes to facilitate the renumbering, combining, dividing, and rearranging of rules or parts of rules;

(7) change reference numbers to agree with renumbered rules, paragraphs, clauses or other parts of a rule;

(8) change reference numbers to agree with renumbered statutes or parts of statutes;

(9) substitute the proper rule, paragraph, clause, or other part of a rule for the term "this rule," "the preceding rule" and the like;

(10) substitute numbers for written words and written words for numbers;

(11) substitute the term "rule" for the term "regulation" when "regulation" refers to a Minnesota rule;

(12) substitute the date on which the rule becomes effective for the words "the effective date of this rule," and the like;

(13) change capitalization, punctuation, and forms of citation for the purpose of uniformity;

(14) convert citations of Laws of Minnesota to citations of Minnesota Statutes;

(15) correct manifest clerical or typographical errors;

(16) correct all misspelled words;

(17) correct manifest grammatical and punctuation errors;

(18) replace gender specific words with gender neutral words and, if necessary, recast sentences containing gender specific words; and

(19) make other editorial changes to ensure the accuracy and utility of the compilation or supplement.

(b) The revisor shall provide headnotes as catch words to rules and, if appropriate, to paragraphs, clauses, or other parts of a rule. The headnotes are not part of the rule even if included with the rule when adopted. The revisor shall change headnotes to clearly indicate the subject matter of the rules. "Headnote" means any text functioning as catch words to the substance of text and not itself communicating the substantive content of the rule.

Subd. 6. Omission of text. (a) For purposes of any compilation or publication of the rules, the revisor, unless the attorney general objects, may omit any extraneous descriptive or informative text that is not an operative portion of the rule. The revisor may also omit effective date provisions, statements that a rule is repealed, prefaces, appendices, guidelines, organizational descriptions, explanations of federal or state law, and similar material. The revisor shall consult with the agency, the attorney general, the legislative coordinating commission, and the chief administrative law judge before omitting text from publication.

(b) For the purposes of any compilation or publication of the rules, the revisor, unless the attorney general objects, may omit any rules that, by their own terms, are no longer effective or have been repealed directly by the agency, repealed by the legislature, or declared unconstitutional or otherwise void by a court of last resort. The revisor shall consult the agency involved, the attorney general, the chief administrative law judge, and the legislative coordinating commission before omitting a rule from publication.

Subd. 7. Equipment used by revisor. Insofar as economically feasible, the revisor shall utilize the same equipment, computer assistance and procedures for drafting agency rules and publishing compilations and supplements as for preparing bill drafts and statutory publications.

Subd. 8. Sales and distribution of compilation. Any compilation, reissue, or supplement published by the revisor shall be sold by the revisor for a reasonable fee and its proceeds deposited in the general fund. An agency shall purchase from the revisor the number of copies of the compilation or supplement needed by the agency. The revisor shall provide without charge copies of each edition of any compilation, reissue, or supplement to the persons or bodies listed in this subdivision. Those copies must be marked with the words "State Copy" and kept for the use of the office. The revisor shall distribute:

(a) 25 copies to the office of the attorney general;

(b) two copies to the leader of each caucus in the house of representatives and the senate, two copies to the legislative reference library, and one copy each to the house of representatives research department and the office of senate counsel and research;

(c) three copies to the revisor of statutes for transmission to the Library of Congress for copyright and depository purposes;

(d) 150 copies to the state law library;

(e) ten copies to the law school of the University of Minnesota; and

(f) one copy of any compilation or supplement to each county library maintained pursuant to section 134.12 upon its request, except in counties containing cities of the first class. If a county has not established a county library pursuant to section 134.12, the copy will be provided to any public library in the county upon its request.

Subd. 9. Contracting for publication of Minnesota Rules. Notwithstanding any provision of law to the contrary, the revisor of statutes may obtain competitive bids from and enter into contracts with the lowest responsible bidder for compiling, editing, indexing, composition, printing, binding, distribution, or other services, if the work either cannot be performed by the revisor or it is uneconomical for the revisor to do so.

HIST: 1980 c 615 s 57,58; 1981 c 253 s 37-46; 1982 c 424 s 130; 1983 c 210 s 15-17; 1984 c 640 s 32; 1985 c 248 s 5; 1985 c 265 art 13 s 1; 1Sp1985 c 13 s 85; 1988 c 686 art 5 s 7; 1991 c 199 art 1 s 2; 1996 c 305 art 2 s 1; 1997 c 98 s 16; 1997 c 187 art 5 s 6; 1997 c 202 art 2 s 8; 1998 c 254 art 1 s 4



Section 14.48 Office of administrative hearings.

14.48 Office of administrative hearings.

Subdivision 1. Creation. A state office of administrative hearings is created.

Subd. 2. Chief administrative law judge. The office shall be under the direction of a chief administrative law judge who shall be learned in the law and appointed by the governor, with the advice and consent of the senate, for a term ending on June 30 of the sixth calendar year after appointment. Senate confirmation of the chief administrative law judge shall be as provided by section 15.066. The chief administrative law judge may hear cases and shall appoint additional administrative law judges and compensation judges to serve in the office as necessary to fulfill the duties prescribed in chapters 14 and 176. The chief administrative law judge may delegate to a subordinate employee the exercise of a specified statutory power or duty as deemed advisable, subject to the control of the chief administrative law judge. Every delegation must be by written order filed with the secretary of state. The chief administrative law judge is subject to the provisions of the Minnesota Constitution, article VI, section 6, the jurisdiction of the board on judicial standards, and the provisions of the code of judicial conduct.

Subd. 3. Administrative law judges and compensation judges. (a) All administrative law judges and compensation judges shall be in the classified service except that the chief administrative law judge shall be in the unclassified service, but may be removed only for cause.

(b) All administrative law judges and workers' compensation judges must be learned in the law and must be free of any political or economic association that would impair their ability to function in a fair and impartial manner. Administrative law judges shall have demonstrated knowledge of administrative procedures and workers' compensation judges shall have demonstrated knowledge of workers' compensation laws.

(c) The appointment of individuals as workers' compensation judges or as administrative law judges does not preclude the chief administrative law judge from establishing a system of training to enable them to acquire demonstrable knowledge and to become qualified to conduct hearings in the area other than the area of their original appointment. Conducting hearings in the other area does not affect an administrative law judge's or workers' compensation judge's job class established pursuant to section 43A.07 or seniority within that job class. The chief administrative law judge shall annually notify the department of finance of the amount of credit payable to the workers' compensation special fund for time spent by workers' compensation judges on noncompensation proceedings.

(d) Administrative law judges and compensation judges are subject to the provisions of the code of judicial conduct. Administrative law and compensation judges may, however, serve as a member of a governmental board when so directed by the legislature. The chief administrative law judge shall provide training to administrative law and compensation judges about the requirements of the code and shall apply the provisions of the code to their actions. Only administrative law judges serving as temporary judges under a written contract are considered to be part-time judges for purposes of the code. Reports required to be filed by the code must be filed with the chief administrative law judge. The chief administrative law judge shall apply the provisions of the code of judicial conduct, to the extent applicable, to the other administrative law and compensation judges in a manner consistent with interpretations made by the board on judicial standards. The chief administrative law judge shall follow the procedural requirements of the commissioner's plan for state employees if any adverse personnel action is taken based in whole or in part as a violation of the code of judicial conduct.

(e) In addition to other duties provided by law, workers' compensation and administrative law judges may mediate, arbitrate, or take other appropriate action on matters referred to the office of administrative hearings by any member of the federal or state judicial branch or by the workers' compensation court of appeals.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1983 c 305 s 5; 1984 c 640 s 32; 1Sp1985 c 13 s 86; 1986 c 444; 1987 c 332 s 1; 1995 c 233 art 2 s 30; 2000 c 355 s 1



Section 14.49 Temporary administrative law judges.

14.49 Temporary administrative law judges.

When regularly appointed administrative law judges or compensation judges are not available, the chief administrative law judge may contract with qualified individuals to serve as administrative law judges or compensation judges. Such temporary administrative law judges or compensation judges shall not be employees of the state.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32



Section 14.50 Hearings before administrative law judge.

14.50 Hearings before administrative law judge.

All hearings of state agencies required to be conducted under this chapter shall be conducted by an administrative law judge assigned by the chief administrative law judge or by a workers' compensation judge assigned by the chief administrative law judge as provided in section 14.48. All hearings required to be conducted under chapter 176 shall be conducted by a compensation judge assigned by the chief administrative law judge or by an administrative law judge assigned by the chief administrative law judge as provided in section 14.48. In assigning administrative law judges or compensation judges to conduct such hearings, the chief administrative law judge shall attempt to utilize personnel having expertise in the subject to be dealt with in the hearing. It shall be the duty of the judge to: (1) advise an agency as to the location at which and time during which a hearing should be held so as to allow for participation by all affected interests; (2) conduct only hearings for which proper notice has been given; (3) see to it that all hearings are conducted in a fair and impartial manner. Except in the case of workers' compensation hearings involving claims for compensation it shall also be the duty of the judge to make a report on each proposed agency action in which the administrative law judge functioned in an official capacity, stating findings of fact and conclusions and recommendations, taking notice of the degree to which the agency has (i) documented its statutory authority to take the proposed action, (ii) fulfilled all relevant substantive and procedural requirements of law or rule, and (iii) in rulemaking proceedings, demonstrated the need for and reasonableness of its proposed action with an affirmative presentation of facts.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 2000 c 355 s 2



Section 14.51 Procedural rules.

14.51 Procedural rules.

The chief administrative law judge shall adopt rules to govern: (1) the procedural conduct of all hearings, relating to both rule adoption, amendment, suspension or repeal hearings, contested case hearings, and workers' compensation hearings, and to govern the conduct of voluntary mediation sessions for rulemaking and contested cases other than those within the jurisdiction of the bureau of mediation services; and (2) the review of rules adopted without a public hearing. The procedural rules shall be binding upon all agencies and shall supersede any other agency procedural rules with which they may be in conflict. The procedural rules shall include in addition to normal procedural matters provisions relating to the procedure to be followed when the proposed final rule of an agency is substantially different, as determined under section 14.05, subdivision 2, from that which was proposed. The procedural rules shall establish a procedure whereby the proposed final rule of an agency shall be reviewed by the chief administrative law judge on the issue of whether the proposed final rule of the agency is substantially different than that which was proposed or failure of the agency to meet the requirements of chapter 14. The rules must also provide: (1) an expedited procedure, consistent with section 14.001, clauses (1) to (5), for the adoption of substantially different rules by agencies; and (2) a procedure to allow an agency to receive prior binding approval of its plan regarding the additional notice contemplated under sections 14.101, 14.131, 14.14, 14.22, and 14.23. Upon the chief administrative law judge's own initiative or upon written request of an interested party, the chief administrative law judge may issue a subpoena for the attendance of a witness or the production of books, papers, records or other documents as are material to the matter being heard. The subpoenas shall be enforceable through the district court in the district in which the subpoena is issued.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1Sp1985 c 13 s 87; 1986 c 444; 1987 c 384 art 2 s 1; 1995 c 233 art 2 s 31



Section 14.52 Court reporters; audio recordings.

14.52 Court reporters; audio recordings.

The office of administrative hearings may maintain a court reporter system and in addition to or in lieu thereof may contract with nongovernmental sources for court reporter services. The court reporters may additionally be utilized as the chief administrative law judge directs. Unless the chief administrative law judge determines that the use of a court reporter is more appropriate, an audio magnetic recording device shall be used to keep a record at any hearing which takes place under this chapter. In all cases, the chief administrative law judge shall use audio magnetic recording devices to keep the record of hearings except when there are more than two primary parties in a case and the chief administrative law judge determines that the use of a court reporter is more appropriate. If the chief administrative law judge determines that the use of a court reporter is more appropriate, the cost of the court reporter shall be paid by the state. If the chief administrative law judge determines that the use of an audio magnetic recording device is more appropriate in a hearing, any party to that hearing may provide a court reporter at the party's expense. Court reporters provided by a party shall be selected from the chief administrative law judge's list of nongovernmental sources.

The fee charged by a court reporter to a party shall not exceed the fee which would be charged to the state pursuant to the court reporter's contract with the state.

Court reporters serving in the court reporter system of the office of administrative hearings shall be in the classified service. Notwithstanding the provisions of section 15.17, subdivision 4, copies of transcriptions of hearings conducted pursuant to sections 14.48 to 14.56 may be obtained only through the office of administrative hearings.

The departmental and classification seniority of an individual who was employed as a court reporter in state service prior to appointment as a court reporter in the office of administrative hearings pursuant to Laws 1975, chapter 380, section 16, shall carry forward and be credited to the individual's employment with the office of administrative hearings.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 3Sp1981 c 2 art 1 s 10; 1982 c 424 s 130; 1982 c 568 s 11; 1983 c 210 s 18; 1984 c 640 s 32; 1986 c 444



Section 14.53 Costs assessed.

14.53 Costs assessed.

In consultation with the commissioner of administration the chief administrative law judge shall assess agencies the cost of services rendered to them in the conduct of hearings. All agencies shall include in their budgets provisions for such assessments.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32



Section 14.54 Administrative hearings account.

14.54 Administrative hearings account.

A state office of administrative hearings account is hereby created in the state treasury. All receipts from services rendered by the state office of administrative hearings shall be deposited in the account, and all funds in the account shall be annually appropriated to the state office of administrative hearings for carrying out the duties specified in sections 14.48 to 14.56.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130



Section 14.55 Contracts with political subdivisions.

14.55 Contracts with political subdivisions.

The chief administrative law judge may enter into contracts with political subdivisions of the state and such political subdivisions of the state may contract with the chief administrative law judge for the purpose of providing administrative law judges and reporters for administrative proceedings or informal dispute resolution. The contract may define the scope of the administrative law judge's duties, which may include the preparation of findings, conclusions, or a recommendation for action by the political subdivision. For such services there shall be an assessment in the manner provided in section 14.53.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 640 s 32; 1Sp1985 c 13 s 88



Section 14.56 Employees transferred.

14.56 Employees transferred.

In consultation and agreement with the chief administrative law judge, the commissioner of administration shall pursuant to authority given in section 16B.37, transfer from state agencies, such employees as the commissioner deems necessary to the state office of administrative hearings. Such action shall include the transfer of any state employee currently employed as an administrative law judge, if the employee qualifies under sections 14.48 to 14.56.

HIST: 1975 c 380 s 16; 1977 c 443 s 9,10; 1980 c 509 s 2; 1980 c 615 s 26-33; 1981 c 346 s 2-6; 1Sp1981 c 4 art 4 s 40; 1982 c 424 s 130; 1984 c 544 s 89; 1984 c 640 s 32; 1986 c 444



Section 14.57 Initiation; decision.

14.57 Initiation; decision.

An agency shall initiate a contested case proceeding when one is required by law. Unless otherwise provided by law, an agency shall decide a contested case only in accordance with the contested case procedures of the Administrative Procedure Act.

HIST: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130



Section 14.58 Notice and hearing.

14.58 Notice and hearing.

In any contested case all parties shall be afforded an opportunity for hearing after reasonable notice. The notice shall state the time, place and issues involved, but if, by reason of the nature of the case, the issues cannot be fully stated in advance of the hearing, or if subsequent amendment of the issues is necessary, they shall be fully stated as soon as practicable, and opportunity shall be afforded all parties to present evidence and argument with respect thereto. Prior to assignment of a case to an administrative law judge as provided by sections 14.48 to 14.56, all papers shall be filed with the agency. Subsequent to assignment of the case, the agency shall certify the official record to the office of administrative hearings, and thereafter, all papers shall be filed with that office. The office of administrative hearings shall maintain the official record which shall include subsequent filings, testimony and exhibits. All filings are deemed effective upon receipt. The record shall contain a written transcript of the hearing only if preparation of a transcript is requested by the agency, a party, or the chief administrative law judge. The agency or party requesting a transcript shall bear the cost of preparation. When the chief administrative law judge requests preparation of the transcript, the agency shall bear the cost of preparation. Upon issuance of the administrative law judge's report, the official record shall be certified to the agency.

HIST: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130; 1984 c 640 s 32



Section 14.59 Informal disposition.

14.59 Informal disposition.

Informal disposition may also be made of any contested case by stipulation, agreed settlement, consent order or default.

HIST: 1957 c 806 s 8; 1976 c 68 s 3; 1980 c 615 s 14; 1982 c 424 s 130



Section 14.60 Evidence in contested case hearings.

14.60 Evidence in contested case hearings.

Subdivision 1. Admissibility. In contested cases agencies may admit and give probative effect to evidence which possesses probative value commonly accepted by reasonable prudent persons in the conduct of their affairs. They shall give effect to the rules of privilege recognized by law. They may exclude incompetent, irrelevant, immaterial and repetitious evidence.

Subd. 2. Made part of record. All evidence, including records and documents containing information classified by law as not public, in the possession of the agency of which it desires to avail itself or which is offered into evidence by a party to a contested case proceeding, shall be made a part of the hearing record of the case. No factual information or evidence shall be considered in the determination of the case unless it is part of the record. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. When the hearing record contains information which is not public, the administrative law judge or the agency may conduct a closed hearing to discuss the information, issue necessary protective orders, and seal all or part of the hearing record.

Subd. 3. Cross-examination of witnesses. Every party or agency shall have the right of cross-examination of witnesses who testify, and shall have the right to submit rebuttal evidence.

Subd. 4. Official notice. Agencies may take notice of judicially cognizable facts and in addition may take notice of general, technical, or scientific facts within their specialized knowledge. Parties shall be notified in writing either before or during hearing, or by reference in preliminary reports or otherwise, or by oral statement in the record, of the material so noticed, and they shall be afforded an opportunity to contest the facts so noticed. Agencies may utilize their experience, technical competence, and specialized knowledge in the evaluation of the evidence in the hearing record.

HIST: 1957 c 806 s 9; 1980 c 615 s 15-17; 1982 c 424 s 130; 1984 c 640 s 32



Section 14.61 Agency decision in contested case.

14.61 Agency decision in contested case.

In all contested cases the decision of the officials of the agency who are to render the final decision shall not be made until the report of the administrative law judge as required by sections 14.48 to 14.56, has been made available to parties to the proceeding for at least ten days and an opportunity has been afforded to each party adversely affected to file exceptions and present argument to a majority of the officials who are to render the decision. This section does not apply to a contested case under which the report or order of the administrative law judge constitutes the final decision in the case.

HIST: 1957 c 806 s 10; 1975 c 380 s 7; 1982 c 424 s 130; 1984 c 640 s 32; 1995 c 264 art 9 s 1



Section 14.62 Decisions, orders.

14.62 Decisions, orders.

Subdivision 1. Writing required. Every decision and order rendered by an agency in a contested case shall be in writing, shall be based on the record and shall include the agency's findings of fact and conclusions on all material issues. A copy of the decision and order shall be served upon each party or the party's representative and the administrative law judge by first class mail.

Subd. 2. Failure to make decision. Unless otherwise provided by law, if an agency fails to render a decision and order in a contested case within 90 days after the submission of the final administrative law judge report and subsequent exceptions and arguments under section 14.61, if any, any party may petition the court of appeals for an order requiring the agency to render a decision and order on the contested case within such time as the court determines to be appropriate. The order shall be issued unless the agency shows that further delay is reasonable.

Subd. 3. Award of fees and other expenses. Fees and expenses must be awarded as provided in sections 15.471 to 15.474.

Subd. 4. Applicability. This section does not apply to a contested case under which the report or order of the administrative law judge constitutes the final decision in the case.

HIST: 1957 c 806 s 11; 1980 c 615 s 18; 1982 c 424 s 130; 1983 c 247 s 8; 1984 c 640 s 32; 1986 c 377 s 6; 1986 c 444; 1995 c 264 art 9 s 2; 1997 c 7 art 2 s 68



Section 14.63 Application.

14.63 Application.

Any person aggrieved by a final decision in a contested case is entitled to judicial review of the decision under the provisions of sections 14.63 to 14.68, but nothing in sections 14.63 to 14.68 shall be deemed to prevent resort to other means of review, redress, relief, or trial de novo provided by law. A petition for a writ of certiorari by an aggrieved person for judicial review under sections 14.63 to 14.68 must be filed with the court of appeals and served on the agency not more than 30 days after the party receives the final decision and order of the agency.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 9



Section 14.64 Petition; service.

14.64 Petition; service.

Proceedings for review under sections 14.63 to 14.68 shall be instituted by serving a petition for a writ of certiorari personally or by certified mail upon the agency and by promptly filing the proof of service in the office of the clerk of the appellate courts and the matter shall proceed in the manner provided by the rules of civil appellate procedure.

If a request for reconsideration is made within ten days after the decision and order of the agency, the 30-day period provided in section 14.63 shall not begin to run until service of the order finally disposing of the application for reconsideration. Nothing herein shall be construed as requiring that an application for reconsideration be filed with and disposed of by the agency as a prerequisite to the institution of a review proceeding under sections 14.63 to 14.68.

Copies of the writ shall be served, personally or by certified mail, upon all parties to the proceeding before the agency in the proceeding in which the order sought to be reviewed was made. For the purpose of service, the agency upon request shall certify to the petitioner the names and addresses of all parties as disclosed by its records. The agency's certification shall be conclusive. The agency and all parties to the proceeding before it shall have the right to participate in the proceedings for review. A copy of the petition shall be provided to the attorney general at the time of service of the parties.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 10



Section 14.65 Stay of decision; stay of other appeals.

14.65 Stay of decision; stay of other appeals.

The filing of the writ of certiorari shall not stay the enforcement of the agency decision; but the agency may do so, or the court of appeals may order a stay upon such terms as it deems proper. When review of or an appeal from a final decision is commenced under sections 14.63 to 14.68 in the court of appeals, any other later appeal under sections 14.63 to 14.68 from the final decision involving the same subject matter shall be stayed until final decision of the first appeal.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 11



Section 14.66 Transmittal of record.

14.66 Transmittal of record.

Within 30 days after service of the writ of certiorari, or within any further time as the court allows, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 12



Section 14.67 New evidence, hearing by agency.

14.67 New evidence, hearing by agency.

If, before the date set for hearing, application is made to the court of appeals for leave to present additional evidence on the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and decision by reason of the additional evidence and shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 13



Section 14.68 Procedure on review.

14.68 Procedure on review.

The review shall be confined to the record, except that in cases of alleged irregularities in procedure, not shown in the record, the court of appeals may transfer the case to the district court for the county in which the agency has its principal office or the county in which the contested case hearing was held. The district court shall have jurisdiction to take testimony and to hear and determine the alleged irregularities in procedure. Appeal from the district court determination may be taken to the court of appeals as in other civil cases.

HIST: 1963 c 809 s 1; 1965 c 698 s 3; Ex1967 c 1 s 6; 1969 c 567 s 3; 1969 c 1129 art 2 s 1; 1971 c 25 s 67; 1973 c 254 s 3; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1977 c 307 s 29; 1977 c 430 s 25 subd 1; 1978 c 674 s 60; 1980 c 615 s 19-21; 1982 c 424 s 130; 1983 c 247 s 14



Section 14.69 Scope of judicial review.

14.69 Scope of judicial review.

In a judicial review under sections 14.63 to 14.68, the court may affirm the decision of the agency or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the administrative finding, inferences, conclusion, or decisions are:

(a) In violation of constitutional provisions; or

(b) In excess of the statutory authority or jurisdiction of the agency; or

(c) Made upon unlawful procedure; or

(d) Affected by other error of law; or

(e) Unsupported by substantial evidence in view of the entire record as submitted; or

(f) Arbitrary or capricious.

HIST: 1963 c 809 s 2; 1980 c 615 s 22; 1982 c 424 s 130



Section 14.70 Repealed, 1983 c 247 s 219

14.70 Repealed, 1983 c 247 s 219






Chapter 15 State Agencies in General

Section 15.01 Departments of the state.

15.01 Departments of the state.

The following agencies are designated as the departments of the state government: the department of administration; the department of agriculture; the department of commerce; the department of corrections; the department of children, families, and learning; the department of economic security; the department of trade and economic development; the department of finance; the department of health; the department of human rights; the department of labor and industry; the department of military affairs; the department of natural resources; the department of employee relations; the department of public safety; the department of human services; the department of revenue; the department of transportation; the department of veterans affairs; and their successor departments.

HIST: (53-1, 53-1a) 1925 c 426 art 1 s 1; 1939 c 431 art 1 s 1; 1939 c 441 s 1; 1961 c 113 s 2; 1969 c 1129 art 3 s 1; 1973 c 492 s 14; 1973 c 507 s 45; 1973 c 582 s 3; 1975 c 271 s 1; 1976 c 149 s 2; 1976 c 166 s 7; 1977 c 430 s 5,25 subd 2; 1977 c 444 s 1; 1980 c 617 s 47; 1981 c 356 s 87; 1983 c 289 s 115 subd 1; 1984 c 654 art 5 s 58; 1Sp1985 c 14 art 9 s 75; 1987 c 312 art 1 s 26 subd 2; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 4



Section 15.012 State agencies; designation by type.

15.012 State agencies; designation by type.

A multimember state agency hereafter created whose membership includes two or more appointed members shall be named according to the following:

(a) An agency in the executive branch, other than a department, whose primary purpose is to perform prescribed official or representative functions shall be designated a "board." To be classified as a board, an agency must have at least one of the following powers: (i) the power to perform administrative acts, which may include the expenditure of state money, (ii) the power to issue and revoke licenses or certifications, (iii) the power to make rules, or (iv) the power to adjudicate contested cases or appeals.

(b) An agency in the executive branch whose primary purpose is to advise state officers, departments, boards, or other agencies shall be designated a "committee." To be classified as a committee, an agency must have none of the powers available to boards other than the power to compensate its members.

(c) A committee of which at least one-half of the members are required to be certain officers or representatives of specified businesses, occupations, industries, political subdivisions, organizations, or other groupings of persons other than geographical regions shall be designated a "council."

(d) An agency in the legislative branch composed exclusively of members of the legislature shall be designated a "legislative commission."

(e) An agency in the executive branch other than a department whose primary purpose is to issue bonds for the financing, ownership and development of facilities within the state shall be designated an "authority."

(f) A committee or council scheduled upon its creation to expire two years after the effective date of the act creating it or the date of appointment of its members, whichever is later, unless a shorter term is specified in statute, shall be designated an "advisory task force."

HIST: 1975 c 271 s 2; 1976 c 149 s 3



Section 15.014 Advisory task forces.

15.014 Advisory task forces.

Subdivision 1. Policy. It is the policy of the legislature to encourage state agencies to solicit and receive advice from members of the public. This advice can best be rendered by an advisory task force of a reasonable number of persons working for a limited duration on a specific and clearly defined subject. By this section it is the intent of the legislature to provide for a common nomenclature scheme, facilitate the gathering of advice, and limit the proliferation of costly, unnecessary or outmoded advisory agencies.

Subd. 2. Creation; limitations. A commissioner of a state department, a state board or other agency having the powers of a board as defined in section 15.012, may create advisory task forces to advise the commissioner or agency on specific programs or topics within the jurisdiction of the department or agency. A task force so created shall have no more than 15 members. The task force shall expire and the terms and removal of members shall be as provided in section 15.059, subdivision 6. The members of no more than four task forces created pursuant to this section in a department or agency may be paid expenses in the same manner and amount as authorized by the commissioner's plan adopted according to section 43A.18, subdivision 2. No member of a task force shall be compensated for services in a manner not provided for in statute. A commissioner, board, council, committee, or other state agency may not create any other multimember agency unless specifically authorized by statute or unless the creation of the agency is authorized by federal law as a condition precedent to the receipt of federal money.

Subd. 3. Task force for curriculum development purposes. In addition to the task forces for which compensation of members is authorized in subdivision 2, the commissioner of children, families, and learning may create not to exceed ten task forces, to be compensated as provided in section 15.059, subdivision 6. A task force created pursuant to this subdivision shall be for curriculum development purposes only and shall expire within one year after its creation. The task force shall report to the commissioner before its expiration or upon the completion of its task, whichever occurs first.

HIST: 1976 c 149 s 4; 1977 c 163 s 1; 1984 c 544 s 1; 1986 c 444; 1998 c 398 art 5 s 55



Section 15.015 Repealed, 1981 c 253 s 48

15.015 Repealed, 1981 c 253 s 48



Section 15.02 Repealed, 1981 c 253 s 48

15.02 Repealed, 1981 c 253 s 48



Section 15.03 Repealed, 1981 c 253 s 48

15.03 Repealed, 1981 c 253 s 48



Section 15.039 Effect of transfer of powers among agencies.

15.039 Effect of transfer of powers among agencies.

Subdivision 1. Application of section. The provisions of this section apply whenever the responsibilities of an agency are transferred by law to another agency unless the act directing the transfer provides otherwise. The term "responsibilities" includes powers, duties, rights, obligations, and other authority imposed by law on an agency. The term "new agency" means the agency to which responsibilities have been transferred from another agency.

Subd. 2. In general. The new agency is a continuation of the former agency as to those matters within the jurisdiction of the former agency that are transferred to the new agency. Following a transfer the new agency shall carry out the assigned responsibilities as though the responsibilities of the former agency had not been transferred. A transfer is not a new authority for the purpose of succession to all responsibilities of the former agency as constituted at the time of the transfer.

Subd. 3. Rules. All rules adopted pursuant to responsibilities that are transferred to another agency remain effective and shall be enforced until amended or repealed in accordance with law by the new agency. Any rulemaking authority that existed to implement the responsibilities that are transferred is transferred to the new agency.

Subd. 4. Court actions. Any proceeding, court action, prosecution, or other business or matter pending on the effective date of a transfer of responsibilities may be conducted and completed by the new agency in the same manner under the same terms and conditions, and with the same effect, as though it involved or were commenced and conducted or completed by the former agency prior to the transfer.

Subd. 5. Contracts; records. The agency whose responsibilities are transferred shall give all contracts, books, maps, plans, papers, records, and property of every description relating to the transferred responsibilities and within its jurisdiction or control to the new agency. The new agency shall accept the material presented. The transfer shall be made in accordance with the directions of the new agency.

Subd. 5a. Obligations. The new agency is the legal successor in all respects of the agency whose responsibilities are transferred. The bonds, resolutions, contracts, and liabilities of the agency whose responsibilities are transferred become the bonds, resolutions, contracts, and liabilities of the new agency.

Subd. 6. Unexpended funds. The unexpended balance of any appropriation to an agency for the purposes of any responsibilities that are transferred to another agency are reappropriated under the same conditions as the original appropriation to the new agency effective on the date of the transfer of responsibilities. If the responsibilities are transferred to more than one agency, the commissioner of finance shall allocate any unexpended appropriation to the agencies affected. The new agencies shall pay all valid claims presented against those appropriations.

Subd. 7. Personnel. All classified and unclassified positions associated with the responsibilities being transferred are transferred with their incumbents to the new agency. The approved complement for the agency whose responsibilities are being transferred is decreased accordingly. The approved complement for the new agency is increased accordingly. Personnel changes are effective on the date of transfer of responsibilities. Nothing in this subdivision shall be construed as abrogating or modifying any rights now enjoyed by affected employees under the managerial or commissioner's plan under section 43A.18 or the terms of an agreement between an exclusive representative of public employees and the state or one of its appointing authorities.

Subd. 8. Transfer of property; sales tax. All transfers of motor vehicles or other tangible personal property between agencies or political subdivisions under this section are exempt from the motor vehicle sales tax under chapter 297B and the general sales tax under chapter 297A.

HIST: 1981 c 253 s 2; 1983 c 289 s 1; 1987 c 386 art 5 s 1; 1995 c 264 art 2 s 1



Section 15.04 Repealed, 1981 c 253 s 48

15.04 Repealed, 1981 c 253 s 48



Section 15.041 MS 1953 Repealed, 1957 c 806 s 13

15.041 MS 1953 Repealed, 1957 c 806 s 13

15.041 Subdivision 1. MS 1980 Renumbered 14.01

Subd. 2. MS 1980 Renumbered 14.03 subdivision 1

Subd. 3. MS 1980 Renumbered 14.03 subd 2



Section 15.0411 Subdivisions renumbered, repealed, or no longer in effect

15.0411 Subdivision 1. Renumbered 14.02 subdivision 1

Subd. 2. Renumbered 14.02 subd 2

Subd. 3. Renumbered 14.02 subd 4

Subd. 4. Renumbered 14.02 subd 3



Section 15.0412 Subdivisions renumbered, repealed, or no longer in effect

15.0412 Subdivision 1. Renumbered 14.05 subds 1-3 and 14.07 subd 5

Subd. 1a. Renumbered 14.05 subd 4

Subd. 2. Renumbered 14.04

Subd. 2a. Renumbered 14.07 subds 2,4

Subd. 3. Renumbered 14.06

Subd. 4. Renumbered 14.14 subdivision 1

Subd. 4a. Repealed, 1981 c 253 s 48

Subd. 4b. Renumbered 14.13

Subd. 4c. Renumbered 14.14 subd 2

Subd. 4d. Renumbered 14.15 subds 1-4

Subd. 4e. Renumbered 14.14 subd 3, 14.16 and 14.17

Subd. 4f. Renumbered 14.18

Subd. 4g. Renumbered 14.20

Subd. 4h. Renumbered 14.21 to 14.28

Subd. 5. Renumbered 14.29 to 14.36

Subd. 6. Renumbered 14.10

Subd. 7. Renumbered 14.11 subdivision 1

Subd. 7a. Renumbered 14.11 subd 2

Subd. 8. Renumbered 14.12

Subd. 9. Renumbered 14.19

Subd. 10. Renumbered 14.08



Section 15.0413 Subdivisions renumbered, repealed, or no longer in effect

15.0413 Subdivision 1. Renumbered 14.38 subdivision 1

Subd. 1a. Renumbered 14.38 subd 2

Subd. 1b. Renumbered 14.38 subd 3

Subd. 2. Renumbered 14.38 subd 4

Subd. 3. Renumbered 14.38 subds 5-9

Subd. 3a. Renumbered 14.38 subd 10

Subd. 3b. Renumbered 14.38 subd 11

Subd. 4. Repealed, 1975 c 380 s 22

Subd. 5. Repealed, 1975 c 380 s 22

Subd. 6. Repealed, 1975 c 380 s 22



Section 15.0414 Repealed, 1963 c 822 s 4

15.0414 Repealed, 1963 c 822 s 4



Section 15.0415 Renumbered 14.09

15.0415 Renumbered 14.09



Section 15.0416 Renumbered 14.44

15.0416 Renumbered 14.44



Section 15.0417 Renumbered 14.45

15.0417 Renumbered 14.45



Section 15.0418 Subdivisions renumbered, repealed, or no longer in effect

15.0418 Subdivision 1. Renumbered 14.57

Subd. 2. Renumbered 14.58

Subd. 3. Renumbered 14.59



Section 15.0419 Renumbered 14.60

15.0419 Renumbered 14.60



Section 15.042 Repealed, 1957 c 806 s 13

15.042 Repealed, 1957 c 806 s 13



Section 15.0421 Renumbered 14.61

15.0421 Renumbered 14.61



Section 15.0422 Renumbered 14.62

15.0422 Renumbered 14.62



Section 15.0423 Repealed, 1980 c 615 s 61

15.0423 Repealed, 1980 c 615 s 61



Section 15.0424 Subdivisions renumbered, repealed, or no longer in effect

15.0424 Subdivision 1. Renumbered 14.63

Subd. 2. Renumbered 14.64

Subd. 3. Renumbered 14.65

Subd. 4. Renumbered 14.66

Subd. 5. Renumbered 14.67

Subd. 6. Renumbered 14.68



Section 15.0425 Renumbered 14.69

15.0425 Renumbered 14.69



Section 15.0426 Renumbered 14.70

15.0426 Renumbered 14.70



Section 15.043 Repealed, 1957 c 806 s 13

15.043 Repealed, 1957 c 806 s 13



Section 15.044 Repealed, 1957 c 806 s 13

15.044 Repealed, 1957 c 806 s 13



Section 15.045 Repealed, 1955 c 603 s 4

15.045 Repealed, 1955 c 603 s 4



Section 15.046 Repealed, 1975 c 61 s 26; 1976 c 149 s 63

15.046 Repealed, 1975 c 61 s 26; 1976 c 149 s 63



Section 15.047 Subdivisions renumbered, repealed, or no longer in effect

15.047 Subdivision 1. Repealed, 1980 c 615 s 62

Subd. 2. Repealed, 1980 c 615 s 62

Subd. 3. Repealed, 1963 c 822 s 4



Section 15.0471 Obsolete

15.0471 Obsolete



Section 15.048 Renumbered 14.37 subdivision 1

15.048 Renumbered 14.37 subdivision 1



Section 15.049 Renumbered 14.37 subdivision 1

15.049 Renumbered 14.37 subdivision 1



Section 15.05 Renumbered 14.46 subd 5

15.05 Renumbered 14.46 subd 5



Section 15.051 Renumbered 14.46 subds 1-4

15.051 Renumbered 14.46 subds 1-4



Section 15.052 Subdivisions renumbered, repealed, or no longer in effect

15.052 Subdivision 1. Renumbered 14.48

Subd. 2. Renumbered 14.49

Subd. 3. Renumbered 14.50

Subd. 4. Renumbered 14.51

Subd. 5. Renumbered 14.52

Subd. 5a. Renumbered 14.52

Subd. 6. Renumbered 14.53

Subd. 7. Renumbered 14.54

Subd. 8. Renumbered 14.55

Subd. 9. Renumbered 14.56



Section 15.053 Use of the National Guard Education Center at Camp Ripley.

15.053 Use of the National Guard Education Center at Camp Ripley.

The military reservation at Camp Ripley is designated as the "State of Minnesota Education and Training Center." State agencies may use the National Guard Education Center at Camp Ripley for official conferences, sessions, meetings, seminars, and any other gathering of state employees that otherwise would not be held in the agency's normal place of business.

State agencies are encouraged to coordinate with the adjutant general for availability of the Camp Ripley facilities. In the event the Camp Ripley facilities are being used for military training or are otherwise unavailable, the state agencies may contract for use alternative conference facilities. This section is not intended to preclude adherence to rules of the commissioner of employee relations.

HIST: 1996 c 332 s 1



Section 15.054 Public employees not to purchase merchandise from governmental agencies; exceptions; penalty.

15.054 Public employees not to purchase merchandise from governmental agencies; exceptions; penalty.

No officer or employee of the state or any of its political subdivisions shall sell or procure for sale or possess or control for sale to any other officer or employee of the state or subdivision, as appropriate, any property or materials owned by the state or subdivision except pursuant to conditions provided in this section. Property or materials owned by the state or a subdivision, except real property, and not needed for public purposes, may be sold to an employee of the state or subdivision after reasonable public notice at a public auction or by sealed response, if the employee is not directly involved in the auction or process pertaining to the administration and collection of sealed responses. Requirements for reasonable public notice may be prescribed by other law or ordinance so long as at least one week's published notice is specified. An employee of the state or a political subdivision may purchase no more than one motor vehicle from the state in any 12-month period. A person violating the provisions of this section is guilty of a misdemeanor. This section shall not apply to the sale of property or materials acquired or produced by the state or subdivision for sale to the general public in the ordinary course of business. Nothing in this section shall prohibit an employee of the state or a political subdivision from selling or possessing for sale public property if the sale or possession for sale is in the ordinary course of business or normal course of the employee's duties.

HIST: 1977 c 347 s 5; 1986 c 444; 1998 c 386 art 1 s 1



Section 15.055 Repealed, 1977 c 347 s 4

15.055 Repealed, 1977 c 347 s 4



Section 15.056 Repealed, 1965 c 45 s 73

15.056 Repealed, 1965 c 45 s 73



Section 15.057 Publicity representatives.

15.057 Publicity representatives.

No state department, bureau, or division, whether the same operates on funds appropriated or receipts or fees of any nature whatsoever, except the department of transportation, the department of trade and economic development, the game and fish division, the department of economic security, and the state agricultural society shall use any of such funds for the payment of the salary or expenses of a publicity representative. The head of any such department, bureau, or division shall be personally liable for funds used contrary to this provision. This section shall not be construed, however, as preventing any such department, bureau, or division from sending out any bulletins or other publicity required by any state law or necessary for the satisfactory conduct of the business for which such department, bureau, or division was created.

HIST: 1965 c 901 s 54; 1967 c 299 s 9; 1967 c 475 s 1; 1969 c 567 s 3; 1973 c 254 s 3; 1976 c 166 s 7; 1977 c 430 s 25 subd 1; 1981 c 356 s 88; 1983 c 289 s 115 subd 1; 1Sp1985 c 14 art 9 s 75; 1987 c 312 art 1 s 26 subd 2; 1994 c 483 s 1



Section 15.0575 Administrative boards and agencies.

15.0575 Administrative boards and agencies.

Subdivision 1. Procedure. The membership terms, compensation, and removal of members and the filling of membership vacancies of boards shall be governed by this section whenever specifically provided by law. As used in this section, "boards" shall refer to all boards, commissions, agencies, committees, councils, authorities and courts whose provisions are governed by this section.

Subd. 2. Membership terms. An appointment to an administrative board or agency must be made in the manner provided in section 15.0597. The terms of the members shall be four years with the terms ending on the first Monday in January. The appointing authority shall appoint as nearly as possible one-fourth of the members to terms expiring each year. If the number of members is not evenly divisible by four, the greater number of members, as necessary, shall be appointed to terms expiring in the year of commencement of the governor's term and the year or years immediately thereafter. If the number of terms which can be served by a member of a board or agency is limited by law, a partial term must be counted for this purpose if the time served by a member is greater than one-half of the duration of the regular term. If the membership is composed of categories of members from occupations, industries, political subdivisions, the public or other groupings of persons, and if the categories have two or more members each, the appointing authority shall appoint as nearly as possible one-fourth of the members in each category at each appointment date. Members may serve until their successors are appointed and qualify but in no case later than July 1 in a year in which a term expires unless reappointed.

Subd. 3. Compensation. (a) Members of the boards may be compensated at the rate of $55 a day spent on board activities, when authorized by the board, plus expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Members who, as a result of time spent attending board meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon board authorization.

(b) Members who are state employees or employees of the political subdivisions of the state must not receive the daily payment for activities that occur during working hours for which they are compensated by the state or political subdivision. However, a state or political subdivision employee may receive the daily payment if the employee uses vacation time or compensatory time accumulated in accordance with a collective bargaining agreement or compensation plan for board activities. Members who are state employees or employees of the political subdivisions of the state may receive the expenses provided for in this subdivision unless the expenses are reimbursed by another source. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their working hours.

(c) Each board must adopt internal standards prescribing what constitutes a day spent on board activities for purposes of making daily payments under this subdivision.

Subd. 4. Removal; vacancies. A member may be removed by the appointing authority at any time (1) for cause, after notice and hearing, or (2) after missing three consecutive meetings. The chair of the board shall inform the appointing authority of a member missing the three consecutive meetings. After the second consecutive missed meeting and before the next meeting, the secretary of the board shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the board, the appointing authority shall appoint, subject to the advice and consent of the senate if the member is appointed by the governor, a person to fill the vacancy for the remainder of the unexpired term.

Subd. 5. Membership vacancies within three months of appointment. When a membership on a board becomes vacant within three months after being filled through the open appointments process, the appointing authority may, upon notification to the office of secretary of state, choose a new member from the applications on hand and need not repeat the process.

HIST: 1976 c 134 s 1; 1982 c 560 s 5; 1983 c 305 s 6; 1984 c 531 s 2; 1986 c 444; 1987 c 354 s 1; 1989 c 343 s 2; 1990 c 506 art 2 s 1; 1993 c 80 s 1; 2001 c 61 s 1; 1Sp2001 c 10 art 2 s 16



Section 15.058 Licensing board members, compensation, terms, removal, reports.

15.058 Licensing board members, compensation, terms, removal, reports.

Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements for those agencies in the executive branch other than departments whose primary functions include licensing, certification or registration of persons in specified professions or occupations shall be as provided in sections 214.07 to 214.09.

HIST: 1975 c 136 s 76



Section 15.059 Advisory councils and committees.

15.059 Advisory councils and committees.

Subdivision 1. Application. The terms, compensation and removal of members, and the expiration date of an advisory council or committee shall be governed by this section whenever specifically provided by law. As used in this section "council or committee" shall mean all advisory boards, councils, committees and commissions whose provisions are governed by this section.

Subd. 2. Membership terms. An appointment to an advisory council or committee must be made in the manner provided in section 15.0597. The terms of the members of the advisory councils and committees shall be four years. The terms of one-half of the members shall be coterminous with the governor and the terms of the remaining one-half of the members shall end on the first Monday in January one year after the terms of the other members. If there is an odd number of members, the smallest possible majority of the members shall have terms coterminous with the governor. If the number of terms which can be served by a member of an advisory council or committee is limited by law, a partial term must be counted for this purpose if the time served by a member is greater than one-half of the duration of the regular term. If the membership is composed of categories of members from occupations, industries, political subdivisions, the public or other groupings of persons, and if the categories as specified in statute have two or more members each, the appointing authority shall appoint as nearly as possible one-half of the members in each category at each appointment date. Members may serve until their successors are appointed and qualify. If a successor has not been appointed by the July 1 after the scheduled end of a member's term, the term of the member for whom a successor has not been appointed shall be extended until the first Monday in January four years after the scheduled end of the term.

Subd. 3. Compensation. (a) Members of the advisory councils and committees may be compensated at the rate of $55 a day spent on council or committee activities, when authorized by the council or committee, plus expenses in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. Members who, as a result of time spent attending council or committee meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon council or committee authorization.

(b) Members who are state employees or employees of political subdivisions must not receive the daily compensation for activities that occur during working hours for which they are compensated by the state or political subdivision. However, a state or political subdivision employee may receive the daily payment if the employee uses vacation time or compensatory time accumulated in accordance with a collective bargaining agreement or compensation plan for council or committee activity. Members who are state employees or employees of the political subdivisions of the state may receive the expenses provided for in this section unless the expenses are reimbursed by another source. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their working hours.

(c) Each council and committee must adopt internal standards prescribing what constitutes a day spent on council or committee activities for purposes of making daily payments under this subdivision.

Subd. 4. Removal. A member may be removed by the appointing authority at any time at the pleasure of the appointing authority. The chair of the advisory council or committee shall inform the appointing authority of a member missing the three consecutive meetings. After the second consecutive missed meeting and before the next meeting, the secretary of the council or committee shall notify the member in writing that the member may be removed for missing the next meeting. In the case of a vacancy on the board, the appointing authority shall appoint a person to fill the vacancy for the remainder of the unexpired term.

Subd. 5. Expiration date. (a) Unless a different date is specified by law, the existence of each advisory council and committee expires on the date specified in the law establishing the group or on June 30, 2003, whichever is sooner. This subdivision applies whether or not the law establishing the group provides that the group is governed by this section.

(b) An advisory council or committee does not expire in accordance with paragraph (a) if it:

(1) is an occupational licensure advisory group to a licensing board or agency;

(2) administers and awards grants; or

(3) is required by federal law or regulation.

Subd. 5a. Repealed, 2001 c 161 s 58

Subd. 5b. Continuation dependent on federal law. Notwithstanding this section, the following councils and committees do not expire unless federal law no longer requires the existence of the council or committee:

(1) rehabilitation council for the blind, created in section 248.10;

(2) juvenile justice advisory committee, created in section 268.29;

(3) governor's workforce development council, created in section 268.665;

(4) local workforce councils, created in section 268.666, subdivision 2;

(5) rehabilitation council, created in section 268A.02, subdivision 2; and

(6) statewide independent living council, created in section 268A.02, subdivision 2.

Subd. 6. Advisory task forces. If the existence of an advisory task force is mandated by statute, the task force shall expire on the date specified in the enabling legislation. If no expiration date is specified, the task force shall expire two years after the effective date of the act creating the advisory task force. If the existence of a task force is authorized but not mandated by statute, the task force shall expire at the pleasure of the person or group which creates the task force, or two years after the first members of the task force are appointed, whichever is sooner. A person or group mandated or with discretionary authority to create a task force may create another task force to continue the work of a task force which expires, unless the enabling legislation specifies an expiration date or creation of another task force is prohibited by other law.

Members of advisory task forces shall not receive the per diem specified in this section but shall receive expenses in the same manner and amount as provided in the commissioner's plan under section 43A.18, subdivision 2. Members who, as a result of time spent attending task force meetings, incur child care expenses that would not otherwise have been incurred, may be reimbursed for those expenses upon task force authorization. Members who are state employees or employees of political subdivisions of the state may be reimbursed for child care expenses only for time spent on board activities that are outside their normal working hours. Members appointed to these advisory task forces shall serve until the expiration date of the advisory task force and may be removed pursuant to subdivision 4.

HIST: 1975 c 315 s 1; 1976 c 149 s 5,6; 1977 c 444 s 2; 1982 c 560 s 6; 1983 c 260 s 5,6; 1984 c 571 s 1; 1986 c 444; 1987 c 354 s 2,3; 1988 c 629 s 7-9; 1989 c 343 s 3,4; 1990 c 506 art 2 s 2; 1993 c 80 s 2; 1993 c 286 s 1; 1993 c 337 s 1; 1997 c 7 art 1 s 4; 1997 c 192 s 1,2; 1998 c 359 s 1; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 6; 1999 c 139 art 4 s 2; 1999 c 216 art 2 s 28; 1999 c 241 art 10 s 8; 1999 c 245 art 2 s 1; 2000 c 445 art 2 s 3; 2001 c 61 s 2; 2001 c 161 s 2,54; 1Sp2001 c 10 art 2 s 17



Section 15.0591 Representative of older population.

15.0591 Representative of older population.

Subdivision 1. Addition of members. The membership of state boards, commissions, advisory councils, task forces, or committees listed in subdivision 2 that have more than three public members shall include at least one member, 60 years of age or over. For purposes of this section, a public member is a person who is not a representative of a specified business, occupation, industry, political subdivision, organization, or other grouping of persons other than geographical regions. At least one of the members over 60 shall not be actively engaged in or retired from an occupation, profession, or industry, if any, to be regulated.

Subd. 2. Bodies affected. A member meeting the qualifications in subdivision 1 must be appointed to the following boards, commissions, advisory councils, task forces, or committees:

(1) advisory council on battered women and domestic abuse;

(2) advisory task force on the use of state facilities;

(3) alcohol and other drug abuse advisory council;

(4) board of examiners for nursing home administrators;

(5) board on aging;

(6) chiropractic examiners board;

(7) consumer advisory council on vocational rehabilitation;

(8) council on disability;

(9) council on affairs of Chicano/Latino people;

(10) council on Black Minnesotans;

(11) dentistry board;

(12) department of economic security advisory council;

(13) higher education services office;

(14) housing finance agency;

(15) Indian advisory council on chemical dependency;

(16) medical practice board;

(17) medical policy directional task force on mental health;

(18) Minnesota employment and economic development task force;

(19) Minnesota office of citizenship and volunteer services advisory committee;

(20) Minnesota state arts board;

(21) nursing board;

(22) optometry board;

(23) pharmacy board;

(24) board of physical therapy;

(25) podiatry board;

(26) psychology board;

(27) veterans advisory committee.

HIST: 1984 c 654 art 4 s 8; 1985 c 285 s 3; 1Sp1985 c 9 art 2 s 103; 1Sp1985 c 10 s 39; 1Sp1985 c 14 art 9 s 75; 1987 c 354 s 8; 1988 c 613 s 1; 1988 c 629 s 10; 1991 c 106 s 6; 1994 c 483 s 1; 1995 c 212 art 3 s 59; 1996 c 305 art 1 s 7; 1997 c 7 art 3 s 1; 1998 c 254 art 1 s 5; 2000 c 260 s 6; 2000 c 445 art 2 s 4



Section 15.0593 Agencies created by executive order.

15.0593 Agencies created by executive order.

The governor may by executive order create in the governor's office advisory task forces, councils and committees to advise or assist on matters relating to the laws of this state. A task force, council or committee so created shall have no more than 15 members, and vacancies may be filled by the governor. Members of a task force, council or committee shall receive no per diem but may be paid expenses as authorized by the commissioner's plan adopted according to section 43A.18, subdivision 2. A task force, council or committee shall expire two years after the date of order unless otherwise specified consistent with section 4.035, subdivision 3. The task force, council or committee shall be named beginning with the prefix "Governor's Task Force on," "Governor's Council on" or "Governor's Committee on." The governor shall not create a board, commission, authority or other similar multimember agency except as provided in this section. A multimember agency previously created by executive order shall be renamed and shall be consistent with the provisions of this section. Nothing in this section shall apply, to the extent inconsistent with statute or federal law, to any multimember agency specifically authorized by statute or specifically authorized by federal law as a condition precedent to the receipt of federal money.

HIST: 1977 c 305 s 5; 1984 c 544 s 2; 1986 c 444



Section 15.0594 Commissioner's approval required.

15.0594 Commissioner's approval required.

No person may be employed or consultant retained by an entity created under section 15.0593 without written approval of the commissioner of the department of employee relations.

HIST: 1997 c 97 s 3



Section 15.0595 Compensation and per diem; source of funds.

15.0595 Compensation and per diem; source of funds.

The source of payment of per diems and expenses for agencies governed by sections 15.0575 and 15.058 shall be appropriations or funds otherwise available to the agencies. The source of payment of per diems and expenses for agencies governed by section 15.059 shall be appropriations or funds otherwise available to the appointing authority of agency members.

HIST: 1977 c 444 s 3



Section 15.0596 Additional compensation from contingent fund prohibited.

15.0596 Additional compensation from contingent fund prohibited.

In all cases where the compensation of an officer of the state is fixed by law at a specified sum, it shall be unlawful for any such officer or employee to receive additional compensation for the performance of official services out of the contingent fund of the officer or the department, and it shall be unlawful for the head of any department of the state government to direct the payment of such additional compensation out of the contingent fund; and the commissioner of finance is hereby prohibited from issuing a warrant upon such contingent fund in payment of such additional compensation.

Every person offending against the provisions of this section shall be guilty of a misdemeanor.

HIST: (127,128) 1909 c 395 s 1,2; 1971 c 23 s 1; 1973 c 492 s 14; 1986 c 444



Section 15.0597 Appointments to multimember agencies.

15.0597 Appointments to multimember agencies.

Subdivision 1. Definitions. As used in this section, the following terms shall have the meanings given them.

(a) "Agency" means (1) a state board, commission, council, committee, authority, task force, including an advisory task force created under section 15.014 or 15.0593, a group created by executive order of the governor, or other similar multimember agency created by law and having statewide jurisdiction; and (2) the metropolitan council, metropolitan agency, capitol area architectural and planning board, and any agency with a regional jurisdiction created in this state pursuant to an interstate compact.

(b) "Vacancy" or "vacant agency position" means (1) a vacancy in an existing agency, or (2) a new, unfilled agency position. Vacancy includes a position that is to be filled through appointment of a nonlegislator by a legislator or group of legislators; vacancy does not mean (1) a vacant position on an agency composed exclusively of persons employed by a political subdivision or another agency, or (2) a vacancy to be filled by a person required to have a specific title or position.

(c) "Secretary" means the secretary of state.

Subd. 2. Collection of data. The chair of an existing agency or the chair's designee, or the appointing authority for the members of a newly created agency, shall provide the secretary, on forms prepared and distributed by the secretary, with the following data pertaining to that agency:

(1) the name of the agency, its mailing address, and telephone number;

(2) the legal authority for the creation of the agency and the name of the person appointing agency members;

(3) the powers and duties of the agency;

(4) the number of authorized members, together with any prescribed restrictions on eligibility such as employment experience or geographical representation;

(5) the dates of commencement and expiration of the membership terms and the expiration date of the agency, if any;

(6) the compensation of members, and appropriations or other funds available to the agency;

(7) the regular meeting schedule, if any, and approximate number of hours per month of meetings or other activities required of members;

(8) the roster of current members, including mailing addresses and telephone numbers; and

(9) a breakdown of the membership showing distribution by county, legislative district, and congressional district, and, only if the member has voluntarily supplied the information, the sex, political party preference or lack of party preference, race, and national origin of the members.

The secretary may provide for the submission of data in accordance with this subdivision by electronic means. The publication requirement under clause (8) may be met by publishing a member's home or business address and telephone number, the address and telephone number of the agency to which the member is appointed, the member's electronic mail address, if provided, or any other information that would enable the public to communicate with the member.

Subd. 3. Publication of agency data. The secretary of state shall provide for annual updating of the required data and shall annually arrange for the publication in the state register of the compiled data from all agencies on or about October 15 of each year. Copies of the compilation must be delivered to the governor and the legislature. Copies of the compilation must be made available by the secretary to any interested person at cost, and copies must be available for viewing by interested persons. The chair of an agency who does not submit data required by this section or who does not notify the secretary of a vacancy in the agency, is not eligible for a per diem or expenses in connection with agency service until December 1 of the following year.

Subd. 4. Notice of vacancies. The chair of an existing agency, shall notify the secretary of a vacancy scheduled to occur in the agency as a result of the expiration of membership terms at least 45 days before the vacancy occurs. The chair of an existing agency shall give written notification to the secretary of each vacancy occurring as a result of newly created agency positions and of every other vacancy occurring for any reason other than the expiration of membership terms as soon as possible upon learning of the vacancy and in any case within 15 days after the occurrence of the vacancy. The appointing authority for newly created agencies shall give written notification to the secretary of all vacancies in the new agency within 15 days after the creation of the agency. The secretary may provide for the submission of notices required by this subdivision by electronic means. The secretary shall publish monthly in the State Register a list of all vacancies of which the secretary has been so notified. Only one notice of a vacancy shall be so published, unless the appointing authority rejects all applicants and requests the secretary to republish the notice of vacancy. One copy of the listing shall be made available at the office of the secretary to any interested person. The secretary shall distribute by mail copies of the listings to requesting persons. The listing for all vacancies scheduled to occur in the month of January shall be published in the State Register together with the compilation of agency data required to be published pursuant to subdivision 3.

If a vacancy occurs within three months after an appointment is made to fill a regularly scheduled vacancy, the appointing authority may, upon notification to the secretary, fill the vacancy by appointment from the list of persons submitting applications to fill the regularly scheduled vacancy.

Subd. 5. Nominations for vacancies. Any person may make a self-nomination for appointment to an agency vacancy by completing an application on a form prepared and distributed by the secretary. The secretary may provide for the submission of the application by electronic means. Any person or group of persons may, on the prescribed application form, nominate another person to be appointed to a vacancy so long as the person so nominated consents in writing on the application form to the nomination. The application form shall specify the nominee's name, mailing address, telephone number, preferred agency position sought, a statement that the nominee satisfies any legally prescribed qualifications, and any other information the nominating person feels would be helpful to the appointing authority. The nominating person has the option of indicating the nominee's sex, political party preference or lack thereof, status with regard to disability, race, and national origin on the application form. The application form shall make the option known. If a person submits an application at the suggestion of an appointing authority, the person shall so indicate on the application form. Twenty-one days after publication of a vacancy in the State Register pursuant to subdivision 4, the secretary shall submit copies of all applications received for a position to the appointing authority charged with filling the vacancy. If no applications have been received by the secretary for the vacant position by the date when copies must be submitted to the appointing authority, the secretary shall so inform the appointing authority. Applications received by the secretary shall be deemed to have expired one year after receipt of the application. An application for a particular agency position shall be deemed to be an application for all vacancies in that agency occurring prior to the expiration of the application and shall be public information.

Subd. 6. Appointments. In making an appointment to a vacant agency position, the appointing authority shall consider applications for positions in that agency supplied by the secretary. No appointing authority may appoint someone to a vacant agency position until (1) ten days after receipt of the applications for positions in that agency from the secretary or (2) receipt of notice from the secretary that no applications have been received for vacant positions in that agency. At least five days before the date of appointment, the appointing authority shall issue a public announcement and inform the secretary in writing of the name of the person the appointing authority intends to appoint to fill the agency vacancy and the expiration date of that person's term. If the appointing authority intends to appoint a person other than one for whom an application was submitted pursuant to this section, the appointing authority shall complete an application form on behalf of the appointee and submit it to the secretary indicating on the application that it is submitted by the appointing authority.

Subd. 7. Report. Together with the compilation required in subdivision 3, the secretary shall annually deliver to the governor and the legislature a report containing the following information:

(1) the number of vacancies occurring in the preceding year;

(2) the number of vacancies occurring as a result of scheduled ends of terms, unscheduled vacancies and the creation of new positions;

(3) breakdowns by county, legislative district, and congressional district, and, if known, the sex, political party preference or lack thereof, status with regard to disability, race, and national origin, for members whose agency membership terminated during the year and appointees to the vacant positions; and

(4) the number of vacancies filled from applications submitted by (i) the appointing authorities for the positions filled, (ii) nominating persons and self-nominees who submitted applications at the suggestion of appointing authorities, and (iii) all others.

Subd. 8. Transfer of administrative functions. The commissioner of administration with the approval of the governor may determine that the administration of the open appointment process provided for in this section more properly belongs in another agency of the state. On making that determination, the commissioner may, on or after July 1, 1981, transfer this function to that agency by reorganization order.

HIST: 1978 c 592 s 1,2; 1980 c 614 s 42-46; 1983 c 305 s 7; 1984 c 654 art 3 s 14; 1Sp1985 c 13 s 89; 1986 c 444; 1990 c 426 art 1 s 6; 1992 c 513 art 3 s 21; 1993 c 80 s 3-5; 1994 c 480 s 1-4; 1994 c 628 art 3 s 3; 1997 c 192 s 3,4; 1997 c 202 art 2 s 9,10



Section 15.0598 Exceptions to open appointments.

15.0598 Exceptions to open appointments.

The open appointments program shall not apply to any appointments made jointly by the governor, attorney general, and chief justice.

HIST: 1980 c 614 s 186



Section 15.0599 Registration of multimember agencies.

15.0599 Registration of multimember agencies.

Subdivision 1. Applicability. For purposes of this section, "agency" means:

(1) a state board, commission, council, committee, authority, task force, including an advisory task force established under section 15.014 or 15.0593, other multimember agency, however designated, established by statute or order and having statewide jurisdiction;

(2) the metropolitan council established by section 473.123, a metropolitan agency as defined in section 473.121, subdivision 5a, or a multimember body, however designated, appointed by the metropolitan council or a metropolitan agency if the membership includes at least one person who is not a member of the council or the agency;

(3) a multimember body whose members are appointed by the legislature if the body has at least one nonlegislative member; and

(4) any other multimember body established by law with at least one appointed member, without regard to the appointing authority.

"Secretary" means the secretary of state.

Subd. 2. Registration of new agencies. Within 30 days after the appointment of members to a new agency, the appointing authority shall register the agency with the secretary, providing the information required in subdivision 4, paragraph (a).

Subd. 3. Annual registration of existing agencies. Unless an agency has submitted its initial registration under subdivision 2 within the last 90 days, the chair of an existing agency shall register the agency with the secretary by July 15 of each year, providing the information required in subdivision 4, paragraph (b), and updating, if necessary, any of the information previously provided in accordance with subdivision 4, paragraph (a).

Subd. 4. Registration; information required. (a) The appointing authority of a newly established agency or the authority's designee shall provide the secretary with the following information:

(1) the name, mailing address, and telephone number of the agency;

(2) the legal authority for the establishment of the agency and the name and the title of the person or persons appointing agency members;

(3) the powers and duties of the agency and whether the agency, however designated, is best described by section 15.012, paragraph (a), (b), (c), (e), or (f);

(4) the number of authorized members, together with any prescribed restrictions on eligibility;

(5) the roster of current members, including mailing addresses and telephone numbers;

(6) a breakdown of the membership showing distribution by county, legislative district, and congressional district and compliance with any restrictions listed in accordance with clause (4);

(7) if any members have voluntarily provided the information, the sex, age, political preference or lack of preference, status with regard to disability, race, and national origin of those members;

(8) the dates of commencement and expiration of membership terms and the expiration date of the agency, if any;

(9) the compensation of members and appropriations or other money available to the agency;

(10) the name of the state agency or other entity, if any, required to provide staff or administrative support to the agency;

(11) the regular meeting schedule, if any, and the approximate number of hours a month of meetings or other activities required of members; and

(12) a brief statement of the goal or purpose of the agency, along with a summary of what an existing agency has done, or what a newly established agency plans to do to achieve its goal or purpose.

The publication requirement under clause (5) may be met by publishing a member's home or business address and telephone number, the address and telephone number of the agency to which the member is appointed, the member's electronic mail address, or any other information that would enable the public to communicate with the member.

(b) The chair of an existing agency or the chair's designee shall provide information, covering the fiscal year in which it is registering, on the number of meetings it has held, its expenses, and the number of staff hours, if any, devoted to its support. The chair or designee shall also, if necessary, update any of the information previously provided in accordance with paragraph (a).

(c) The secretary shall provide forms for the reporting of information required by this subdivision and may provide for reporting by electronic means.

Subd. 4a. Eligibility for compensation. The members of an agency that submits all the information required by this section by the prescribed deadlines are eligible to receive compensation, but no compensation, including reimbursement for expenses, may be paid to members of an agency not in compliance with this section. If an agency has not submitted all required information by its applicable deadline, the secretary shall notify the agency that it is not in compliance and that it has 30 days from the date of the notice to achieve compliance. If the agency is out of compliance at the end of the 30-day period, the secretary shall notify the commissioner of finance that members of the agency are not entitled to compensation. If the agency subsequently complies with this section, the secretary shall notify the commissioner that the agency's members are eligible for compensation from the date of compliance. No retroactive compensation may be paid, however, for any period during which the agency was out of compliance.

Subd. 5. Reporting by secretary. By October 15 of each year, the secretary shall furnish copies and a summary of the information collected under subdivision 4 to the legislative reference library.

Subd. 6. Electronic publication. Any material that under sections 15.0597 to 15.0599 is required to be published in the State Register may instead be published on the World Wide Web.

If that option is used, the secretary of state shall publish notice of that fact in the State Register at least once a year and shall send the same notice by United States mail to all persons who have registered with the secretary for the purpose of receiving notice of the secretary's listings.

HIST: 1994 c 480 s 5; 1997 c 192 s 5-9; 1997 c 202 art 2 s 11



Section 15.06 Appointment of department heads; terms; deputies.

15.06 Appointment of department heads; terms; deputies.

Subdivision 1. Applicability. This section applies to the following departments or agencies: the departments of administration, agriculture, commerce, corrections, economic security, children, families, and learning, employee relations, trade and economic development, finance, health, human rights, labor and industry, natural resources, public safety, human services, revenue, transportation, and veterans affairs; the housing finance and pollution control agencies; the office of commissioner of iron range resources and rehabilitation; the bureau of mediation services; and their successor departments and agencies. The heads of the foregoing departments or agencies are "commissioners."

Subd. 2. Term of office; successor. The term of a commissioner shall end with the term of the office of governor. If the appointing authority is the governor, the term shall end on the date the governor who appointed the commissioner vacates office. The appointing authority shall submit to the president of the senate the name of an appointee as permanent commissioner as provided by section 15.066, subdivision 2, within 45 legislative days after the end of the term of a commissioner and within 45 legislative days after the occurrence of a vacancy. The appointee shall take office as permanent commissioner when the senate notifies the appointing authority that it has consented to the appointment. A commissioner shall serve at the pleasure of the appointing authority.

Subd. 3. Vacancy; temporary commissioner. The purpose of this subdivision is to provide a procedure to insure the immediate accession to office of a temporary commissioner in the event of a vacancy in the office of commissioner. If at the end of a term of a commissioner the incumbent commissioner is not designated as acting commissioner pursuant to subdivision 4, or if a vacancy occurs in the office of a commissioner, the deputy commissioner as defined in subdivision 7 shall immediately become temporary commissioner without further official action. If there is more than one deputy commissioner, the appointing authority of the commissioner shall designate which of the deputies shall be temporary commissioner. If there is no deputy commissioner, the appointing authority of the commissioner shall designate a temporary commissioner.

Subd. 4. End of term; vacancy; acting commissioner. The purpose of this subdivision is to provide alternative means whereby an appointing authority may designate a person other than a temporary commissioner to serve as acting commissioner until advice and consent of the senate is received in respect to a permanent appointee. These alternative means include the following:

(1) At the end of the term of a commissioner, the incumbent commissioner may at the discretion of the appointing authority serve as acting commissioner until a successor is appointed and qualifies.

(2) An appointing authority may appoint a person other than a deputy to serve as acting commissioner and to replace any other acting or temporary commissioner designated pursuant to subdivision 3 or 4.

(3) Prior to the advice and consent of the senate, the appointing authority may designate the permanent appointee as commissioner.

Subd. 5. Effect of designation of acting or temporary commissioner. A person who is designated acting commissioner or temporary commissioner pursuant to subdivisions 3 or 4 shall immediately have all the powers and emoluments and perform all the duties of the office. A person who is designated permanent commissioner shall have all the powers and may perform all the duties of the office upon receipt of the letter of appointment by the president of the senate pursuant to section 15.066. Upon the appointment of a permanent commissioner or acting commissioner to succeed any other acting or temporary commissioner, the subsequent appointee shall immediately take the place of any other acting or temporary commissioner. No person shall serve as a permanent commissioner or acting commissioner after the senate has voted to refuse to consent to the person's appointment as permanent commissioner. Notice of the designation of a commissioner or acting commissioner, or the assumption of office by a temporary commissioner, shall be filed with the president of the senate and the speaker of the house with a copy delivered to the secretary of state and published in the next available edition of the State Register.

Subd. 6. General powers of commissioners. Except as otherwise expressly provided by law, a commissioner shall have the following powers:

(1) To delegate to any subordinate employee the exercise of specified statutory powers or duties as the commissioner may deem advisable, subject to the commissioner's control; provided, that every delegation shall be made by written order, filed with the secretary of state; and further provided that only a deputy commissioner may have all the powers or duties of the commissioner;

(2) To appoint all subordinate employees and to prescribe their duties; provided, that all departments and agencies shall be subject to the provisions of chapter 43A;

(3) With the approval of the commissioner of administration, to organize the department or agency as deemed advisable in the interest of economy and efficiency; and

(4) To prescribe procedures for the internal management of the department or agency to the extent that the procedures do not directly affect the rights of or procedure available to the public.

Subd. 7. Deputy commissioner. For purposes of this section, a "deputy commissioner" shall also include a "deputy director" when the department head bears the title "director". A deputy commissioner of a department or agency specified in subdivision 1 shall be in the unclassified civil service and shall be immediately subordinate to the commissioner. The deputy commissioner shall have all the powers and authority of the commissioner unless the commissioner directs otherwise, and shall speak for the commissioner within and without the department or agency. The primary duty of a deputy shall be to assist the commissioner in the general management of the entire department or agency or of major parts thereof, and shall not consist of operating single functional areas. A deputy commissioner serves at the pleasure of the commissioner.

Subd. 8. Number of deputy commissioners. Unless specifically authorized by statute, other than section 43A.08, subdivision 2, no department or agency specified in subdivision 1 shall have more than one deputy commissioner.

Subd. 9. Private employment. No former commissioner or deputy commissioner may, within one year after leaving the position of commissioner or deputy commissioner in a department or agency, appear or participate in proceedings of that department or agency representing the interests of private persons.

HIST: (53-1g) 1939 c 431 art 8 s 6; 1977 c 305 s 1; 1977 c 430 s 25; 1981 c 210 s 54; 1983 c 289 s 2,3; 1983 c 305 s 8,9; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1987 c 186 s 1; 1987 c 312 art 1 s 26 subd 2; 1991 c 345 art 2 s 8; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 5



Section 15.061 Professional or technical services.

15.061 Professional or technical services.

In accordance with sections 16C.03 and 16C.08, the head of a state department or agency may, with the approval of the commissioner of administration, contract for professional or technical services in connection with the operation of the department or agency. A contract negotiated under this section is not subject to the competitive bidding requirements of chapter 16C.

HIST: 1969 c 1139 s 64; 1978 c 480 s 1; 1984 c 544 s 89; 1995 c 186 s 9; 1995 c 254 art 1 s 40; 1998 c 386 art 2 s 10



Section 15.063 Biennial reports; submission.

15.063 Biennial reports; submission.

Notwithstanding any law to the contrary, the biennial reports required to be submitted to the legislature by various departments and agencies shall be submitted by November 15 of each even-numbered year.

HIST: Ex1971 c 3 s 63



Section 15.065 Repealed, 1997 c 98 s 17

15.065 Repealed, 1997 c 98 s 17



Section 15.066 Confirmation of appointments.

15.066 Confirmation of appointments.

Subdivision 1. Applicability. This section applies to all appointments which by statute require the advice and consent of the senate. For the purpose of this section, the term "agency" includes state departments, boards, committees, councils, commissions, authorities, and advisory task forces created by statute.

Subd. 2. Procedure. In all appointments to state agencies which require the advice and consent of the senate, the following procedure shall apply:

(a) The appointing authority shall provide to the president of the senate a letter of appointment which shall include the position title to which the appointment is being made; the name, street address, city and county of the appointee; and the term of the appointment;

(b) For those positions for which a statement of economic interest is required to be filed by section 10A.09, the appointing authority shall give the notice to the campaign finance and public disclosure board required by section 10A.09, subdivision 2, at the time the letter of appointment is directed to the president of the senate;

(c) If the appointment is subject to the open appointments program provided by section 15.0597, the appointing authority shall provide the senate with a copy of the application provided by section 15.0597, at the time the letter of appointment is directed to the president of the senate; and

(d) The appointment shall be effective and the appointee may commence to exercise the duties of the office upon the receipt of the letter of appointment by the president of the senate.

HIST: 1983 c 305 s 10; 1997 c 202 art 2 s 63



Section 15.07 Repealed, 1996 c 310 s 1

15.07 Repealed, 1996 c 310 s 1



Section 15.08 Commissioners of finance and administration; access to records.

15.08 Commissioners of finance and administration; access to records.

The commissioner of finance and the commissioner of administration and their designated agents shall have free access to the records of all state departments and agencies, and may issue subpoenas for and compel the attendance of witnesses and the giving of testimony and the production of books, records, accounts, documents, and papers; and may administer oaths to witnesses or take their affirmation. If any person shall fail or refuse to appear or testify regarding that upon which the person may be lawfully interrogated, or to produce any books, records, accounts, documents or papers material in the matter under consideration, after having been lawfully required by order or subpoena, any judge of the district court in any county of the state where the order or subpoena was made returnable, on application of the commissioner of finance or commissioner of administration, as the case may be, shall compel obedience or punish disobedience as for contempt, as in the case of disobedience of a similar order or subpoena issued by such court.

HIST: (53-1d) 1939 c 431 art 8 s 3; 1973 c 492 s 14; 1986 c 444



Section 15.082 Obligations of public corporations.

15.082 Obligations of public corporations.

Notwithstanding any other law, the state is not liable for obligations of a public corporation created by statute. Upon dissolution of the public corporation, its wholly-owned assets become state property. Partially owned assets become state property to the extent that state money was used to acquire them.

This section does not apply to a public corporation governed by chapter 119.

HIST: 1990 c 594 art 1 s 41



Section 15.09 Repealed, 1996 c 310 s 1

15.09 Repealed, 1996 c 310 s 1



Section 15.10 Records delivered to department heads.

15.10 Records delivered to department heads.

The head of a department or other agency whose functions, powers, and duties are by Laws 1939, chapter 431, assigned and transferred to another department or agency, shall transfer and deliver to such other department or agency all contracts, books, maps, plans, papers, records, and property of every description within the department head's jurisdiction or control, and shall also transfer thereto any or all employees engaged in the exercise of such functions, powers, or duties. The head of such other department or agency to which such assignment or transfer is made is hereby authorized to take possession of the property, and shall take charge of the employees and shall employ them in the exercise of their respective functions, powers, and duties transferred as aforesaid, without reduction of compensation; subject to change or termination of employment or compensation as may be otherwise provided by law.

HIST: (53-1k) 1939 c 431 art 8 s 10; 1986 c 444



Section 15.11 Repealed, 1961 c 561 s 17

15.11 Repealed, 1961 c 561 s 17



Section 15.12 Repealed, 1961 c 561 s 17

15.12 Repealed, 1961 c 561 s 17



Section 15.13 Repealed, 1976 c 2 s 3

15.13 Repealed, 1976 c 2 s 3



Section 15.14 Repealed, 1996 c 310 s 1

15.14 Repealed, 1996 c 310 s 1



Section 15.15 Repealed, 1996 c 310 s 1

15.15 Repealed, 1996 c 310 s 1



Section 15.16 Transfer of lands between departments.

15.16 Transfer of lands between departments.

Subdivision 1. Agreement. To facilitate the transfer of the control of state-owned lands between state departments and agencies of government and to avoid the necessity of condemning state lands by a department or agency of government of the state, a department or agency of the state government of Minnesota may acquire the control of state lands for public purposes from the department or agency of state government having those lands under its control and supervision, upon terms and conditions that are mutually agreed upon by the heads of the interested state departments or agencies.

Subd. 2. Executive council to determine terms. If the heads of the departments or agencies acting under subdivision 1 are unable to agree on the terms and conditions of a transfer of control of state lands, the executive council, upon application of a state department or agency having the power to acquire lands for public purposes, shall determine the terms and conditions and may order the transfer of the control of state lands to the department or agency requesting the transfer.

Subd. 3. Commissioner of finance and treasurer to transfer funds. The commissioner of finance and the state treasurer are authorized and directed to transfer funds between state departments and agencies to effect the terms and conditions to transfer the control of real estate as provided in this section.

Subd. 4. Attorney general to prescribe form of transfer. The transfer of control of real estate as provided under this section must be made on transfer documents prescribed by the attorney general, and the transfer documents must be permanently filed in the office of the commissioner of finance.

Subd. 5. Obtaining recommendation. No control of state-owned lands may be transferred between state departments or agencies without the departments or agencies first consulting the chairs of the senate finance committee and house of representatives appropriations committee and obtaining their recommendations. The recommendations are advisory only. Failure to obtain a prompt recommendation is deemed a negative recommendation.

HIST: 1941 c 387 s 1-4; 1973 c 492 s 14; 1973 c 720 s 52; 1983 c 301 s 65; 1986 c 444; 1990 c 506 art 2 s 3



Section 15.161 Acceptance of federal lands or buildings; consultation with legislative committees.

15.161 Acceptance of federal lands or buildings; consultation with legislative committees.

The head of a state department or agency shall consult with the chair of the house ways and means committee and the chair of the senate finance committee before accepting any federal land or buildings thereon or any interest therein which is declared surplus by federal authorities and obtaining a recommendation thereon which shall be advisory only. Failure to obtain a recommendation thereon promptly shall be deemed a negative recommendation.

HIST: 1973 c 720 s 60; 1986 c 444; 1993 c 4 s 8



Section 15.1611 Renumbered 13.01

15.1611 Renumbered 13.01



Section 15.162 Subdivisions renumbered, repealed, or no longer in effect

15.162 Subdivision 1. Renumbered 13.02 subdivision 1

Subd. 1a. Repealed, 1981 c 311 s 40

Subd. 2. Renumbered 13.02 subd 2

Subd. 2a. Renumbered 13.02 subd 3

Subd. 3. Renumbered 13.02 subd 5

Subd. 3a. Renumbered 13.02 subd 4

Subd. 4. Renumbered 13.02 subd 8

Subd. 5. Renumbered 13.02 subd 11

Subd. 5a. Renumbered 13.02 subd 12

Subd. 5b. Renumbered 13.02 subd 15

Subd. 5c. Renumbered 13.02 subd 9

Subd. 5d. Renumbered 13.02 subd 13

Subd. 5e. Renumbered 13.02 subd 14

Subd. 6. Renumbered 13.02 subd 16

Subd. 7. Renumbered 13.02 subd 17

Subd. 8. Renumbered 13.02 subd 18

Subd. 9. Renumbered 13.02 subd 19

Subd. 10. Renumbered 13.02 subd 6

Subd. 11. Renumbered 13.02 subd 7

Subd. 12. Renumbered 13.02 subd 10



Section 15.1621 Renumbered 13.03

15.1621 Renumbered 13.03



Section 15.163 Renumbered 13.05 subds 1-9

15.163 Renumbered 13.05 subds 1-9



Section 15.164 Repealed, 1975 c 401 s 9

15.164 Repealed, 1975 c 401 s 9



Section 15.1641 Repealed, 1979 c 328 s 24

15.1641 Repealed, 1979 c 328 s 24



Section 15.1642 Subdivisions renumbered, repealed, or no longer in effect

15.1642 Subdivision 1. Renumbered 13.06 subdivision 1

Subd. 2. Renumbered 13.06 subd 2

Subd. 2a. Renumbered 13.06 subd 3

Subd. 2b. Renumbered 13.06 subd 4

Subd. 3. Renumbered 13.06 subd 5

Subd. 4. Repealed, 1979 c 328 s 24

Subd. 5. Renumbered 13.06 subd 6

Subd. 5a. Renumbered 13.06 subd 7



Section 15.1643 Renumbered 13.05 subd 10

15.1643 Renumbered 13.05 subd 10



Section 15.165 Renumbered 13.04

15.165 Renumbered 13.04



Section 15.166 Renumbered 13.08

15.166 Renumbered 13.08



Section 15.167 Renumbered 13.09

15.167 Renumbered 13.09



Section 15.1671 Renumbered 13.07

15.1671 Renumbered 13.07



Section 15.1672 Renumbered 13.34

15.1672 Renumbered 13.34



Section 15.1673 Renumbered 13.37

15.1673 Renumbered 13.37



Section 15.1674 Renumbered 13.52

15.1674 Renumbered 13.52



Section 15.1675 Renumbered 13.70 subdivision 1

15.1675 Renumbered 13.70 subdivision 1



Section 15.1676 Renumbered 13.71

15.1676 Renumbered 13.71



Section 15.1677 Renumbered 13.35

15.1677 Renumbered 13.35



Section 15.1678 Renumbered 13.44

15.1678 Renumbered 13.44



Section 15.1679 Renumbered 13.40

15.1679 Renumbered 13.40



Section 15.168 Repealed, 1975 c 401 s 9

15.168 Repealed, 1975 c 401 s 9



Section 15.1681 Renumbered 13.86

15.1681 Renumbered 13.86



Section 15.1682 Renumbered 13.68

15.1682 Renumbered 13.68



Section 15.1683 Renumbered 13.72 subdivision 1

15.1683 Renumbered 13.72 subdivision 1



Section 15.169 Repealed, 1979 c 328 s 24

15.169 Repealed, 1979 c 328 s 24



Section 15.1691 Renumbered 13.46

15.1691 Renumbered 13.46



Section 15.1692 Subdivisions renumbered, repealed, or no longer in effect

15.1692 Subdivision 1. Renumbered 13.43 subdivision 1

Subd. 2. Renumbered 13.43 subd 2

Subd. 3. Renumbered 13.43 subd 3

Subd. 4. Repealed, 1980 c 603 s 32

Subd. 5. Renumbered 13.43 subd 4

Subd. 6. Renumbered 13.43 subd 5

Subd. 7. Renumbered 13.43 subd 6



Section 15.1693 Subdivisions renumbered, repealed, or no longer in effect

15.1693 Subdivision 1. Renumbered 13.32 subdivision 1

Subd. 1a. Renumbered 13.32 subd 2

Subd. 2. Renumbered 13.32 subd 3

Subd. 3. Renumbered 13.32 subd 4

Subd. 4. Renumbered 13.32 subd 5



Section 15.1694 Renumbered 13.30

15.1694 Renumbered 13.30



Section 15.1695 Renumbered 13.81

15.1695 Renumbered 13.81



Section 15.1696 Renumbered 13.82 subd 6

15.1696 Renumbered 13.82 subd 6



Section 15.1697 Renumbered 13.33

15.1697 Renumbered 13.33



Section 15.1698 Subdivisions renumbered, repealed, or no longer in effect

15.1698 Subdivision 1. Renumbered 13.42 subdivision 1

Subd. 2. Repealed, 1980 c 603 s 32

Subd. 3. Renumbered 13.42 subd 2

Subd. 4. Renumbered 13.42 subd 3



Section 15.1699 Renumbered 13.43 subd 7

15.1699 Renumbered 13.43 subd 7



Section 15.17 Official records.

15.17 Official records.

Subdivision 1. Must be kept. All officers and agencies of the state, counties, cities, towns, school districts, municipal subdivisions or corporations, or other public authorities or political entities within the state, hereinafter "public officer," shall make and preserve all records necessary to a full and accurate knowledge of their official activities. Government records may be produced in the form of computerized records. All government records shall be made on a physical medium of a quality to insure permanent records. Every public officer is empowered to reproduce records if the records are not deemed to be of permanent or archival value by the commissioner of administration and the records disposition panel under section 138.17. The public officer is empowered to reproduce these records by any photographic, photostatic, microphotographic, optical disk imaging system, microfilming, or other reproduction method that clearly and accurately reproduces the records. If a record is deemed to be of permanent or archival value, any reproduction of the record must meet archival standards specified by the Minnesota historical society provided, however, that this section does not prohibit the use of nonerasable optical imaging systems for the preservation of archival records without the preservation of paper or microfilm copies. Each public officer may order that those photographs, photostats, microphotographs, microfilms, optical images, or other reproductions, be substituted for the originals of them. The public officer may direct the destruction or sale for salvage or other disposition of the originals from which they were made, in accordance with the disposition requirements of section 138.17. Photographs, photostats, microphotographs, microfilms, optical images, or other reproductions are for all purposes deemed the original recording of the papers, books, documents, and records reproduced when so ordered by any public officer and are admissible as evidence in all courts and proceedings of every kind. A facsimile or exemplified or certified copy of a photograph, photostat, microphotograph, microfilm, optical image, or other reproduction, or an enlargement or reduction of it, has the same effect and weight as evidence as would a certified or exemplified copy of the original.

Subd. 2. Responsibility for records. The chief administrative officer of each public agency shall be responsible for the preservation and care of the agency's government records, which shall include written or printed books, papers, letters, contracts, documents, maps, plans, computer-based data, and other records made or received pursuant to law or in connection with the transaction of public business. It shall be the duty of each agency, and of its chief administrative officer, to carefully protect and preserve government records from deterioration, mutilation, loss, or destruction. Records or record books may be repaired, renovated, or rebound when necessary to preserve them properly.

Subd. 3. Delivery to successor. Every legal custodian of government records, at the expiration of that official's term of office or authority, or on the official's death a legal representative, shall deliver to a successor in office all government records in custody; and the successor shall receipt therefor to the predecessor or legal representative and shall file in the office a signed acknowledgment of the delivery. Every public officer shall demand from a predecessor in office, or the predecessor's legal representative, the delivery of all government records belonging to the office.

Subd. 4. Accessible to public. Access to records containing government data is governed by sections 13.03 and 138.17.

HIST: 1941 c 553 s 1-4; 1957 c 28 s 1,2; 1973 c 123 art 5 s 7; 1973 c 422 s 1; 1979 c 328 s 23; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 573 s 1; 1986 c 444; 1990 c 506 art 2 s 4; 1993 c 71 s 1; 1999 c 227 s 11,12



Section 15.171 Repealed, 1997 c 206 s 13

15.171 Repealed, 1997 c 206 s 13



Section 15.172 Repealed, 1997 c 206 s 13

15.172 Repealed, 1997 c 206 s 13



Section 15.173 Repealed, 1997 c 206 s 13

15.173 Repealed, 1997 c 206 s 13



Section 15.174 Repealed, 1997 c 206 s 13

15.174 Repealed, 1997 c 206 s 13



Section 15.18 Distribution of publications.

15.18 Distribution of publications.

Except as provided in sections 3C.12, subdivision 2, and 5.08 and chapter 16B, when any department, agency, or official of the state issues for public distribution any book, document, journal, map, pamphlet, or report copies thereof shall be delivered immediately as follows:

Four copies to the Minnesota historical society;

One copy to the general library of the University of Minnesota, and may, upon request of the librarian, deliver additional copies;

Two copies to the state library, and such additional copies as the state librarian deems necessary for exchange with other libraries, with other states, with the United States, and with governments of foreign countries;

One copy to the public library of any city of the first class;

One copy to the library of each state university as defined in chapter 136.

HIST: 1947 c 365 s 1; 1963 c 179 s 1; 1975 c 321 s 2; 1984 c 480 s 14; 1984 c 544 s 89; 1984 c 655 art 2 s 19 subd 3



Section 15.181 Renumbered 43.33

15.181 Renumbered 43.33



Section 15.185 Mailing lists.

15.185 Mailing lists.

A department, agency, or official of the state issuing for public distribution any book, document, journal, map, pamphlet, or report on a regular basis to a list of persons who have asked to receive regular publications shall insert into at least one publication per person per year a returnable card which must be returned by that person in order to receive future similar publications from that department, agency, or official.

HIST: 1982 c 562 s 3



Section 15.19 Repealed, 1969 c 265 s 2

15.19 Repealed, 1969 c 265 s 2



Section 15.191 Imprest cash funds.

15.191 Imprest cash funds.

Subdivision 1. Emergency disbursements. Imprest cash funds for the purpose of making minor disbursements, providing for change, and providing employees with travel advances or a portion or all of their payroll warrant where the warrant has not been received through the payroll system, may be established by state departments or agencies from existing appropriations in the manner prescribed by this section.

Subd. 2. Approval. Before an imprest cash fund is established an application showing the need therefor shall be presented to the commissioner of finance who shall fix the amount of the fund for the department or agency. Upon the approval of the application by the commissioner of finance, the imprest cash fund is established and the commissioner of finance shall notify the applicant.

Subd. 3. Warrant against designated appropriation. Imprest cash funds established under this section shall be created by warrant drawn against the appropriation designated by the commissioner of finance.

HIST: 1969 c 265 s 1; 1973 c 492 s 14; 1976 c 231 s 2; 1979 c 333 s 62; 1991 c 345 art 1 s 48



Section 15.21 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.

15.21 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.



Section 15.22 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.

15.22 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.



Section 15.23 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.

15.23 Obsolete by Law 1957 c 936, see sections 15A.02 to 15A.15.



Section 15.31 State employees, liability insurance, payment of premiums.

15.31 State employees, liability insurance, payment of premiums.

The state shall pay premiums on insurance policies insuring its employees against liability from claims for bodily injuries, death or property damage made upon such employees while operating state-owned vehicles in the performance of, in connection with or incidental to their duties as state employees. Payment of such premiums shall be made from funds appropriated or otherwise available to the various departments and agencies of the state. The payment of such premiums shall not impose upon the state any liability whatsoever for the payment of damages as a result of a claim against the state employee.

HIST: 1953 c 676 s 1



Section 15.315 Repealed, 1976 c 331 s 43

15.315 Repealed, 1976 c 331 s 43



Section 15.35 Repealed, 1965 c 780 s 9

15.35 Repealed, 1965 c 780 s 9



Section 15.36 Repealed, 1965 c 780 s 9

15.36 Repealed, 1965 c 780 s 9



Section 15.37 Repealed, 1967 c 103 s 10

15.37 Repealed, 1967 c 103 s 10



Section 15.375 Subdivisions renumbered, repealed, or no longer in effect

15.375 Subdivision 1. Repealed, 1983 c 355 s 4

Subd. 2. Renumbered 16A.134



Section 15.38 Noninsurance of state property; exceptions.

15.38 Noninsurance of state property; exceptions.

Subdivision 1. Insurance prohibited. No public funds shall be expended on account of any insurance upon state property against loss or damage by fire or tornado, nor shall any state officer or board contract for or incur any indebtedness against the state on account of any such insurance, except as specifically authorized in this section, section 15.39, or other law.

Subd. 2. Stillwater prison. The commissioner of corrections may insure the state of Minnesota against loss by fire or tornado to the Minnesota correctional facility-Stillwater, or the contents thereof, in any insurance companies licensed to do business in this state, in such an amount as the commissioner may from time to time determine and to pay the premiums therefor from the revolving fund of the institution.

Subd. 3. Minnesota state colleges and universities. The board of trustees of the Minnesota state colleges and universities may purchase insurance coverage as it deems necessary and appropriate to protect buildings and contents and for activities ancillary to the programs of the state colleges and universities.

Subd. 4. Repealed, 1995 c 212 art 4 s 65

Subd. 5. Family farm security program. The commissioner of agriculture may purchase insurance as authorized in section 41.56, subdivision 7.

Subd. 6. Department of military affairs. The adjutant general may purchase insurance coverage deemed necessary to indemnify the department of military affairs for workers' compensation awards paid for state employees employed under federal cooperative funding agreements.

Subd. 7. Iron range resources and rehabilitation board. The iron range resources and rehabilitation board may purchase insurance it considers necessary and appropriate to insure facilities operated by the board.

Subd. 8. Authorized purchases. The commissioner of administration may authorize the purchase of insurance on state property that agencies of state government deem necessary and appropriate to protect buildings and contents.

Subd. 9. Sibley House. The Sibley House association may purchase fire, wind, hail, and vandalism insurance and insurance coverage for fine art objects from state appropriations.

HIST: (3599) 1919 c 256 s 1; 1929 c 78 s 1; 1953 c 593 s 2; 1959 c 263 s 2; 1974 c 406 s 3; 1979 c 102 s 13; 1981 c 359 s 12; 1983 c 332 s 17; 1986 c 329 s 1; 1986 c 444; 1Sp1986 c 1 art 10 s 2; 1988 c 423 s 1; 1990 c 506 art 2 s 5; 1993 c 369 s 36; 1995 c 212 art 4 s 2



Section 15.39 Economic security department buildings.

15.39 Economic security department buildings.

Subdivision 1. Notwithstanding other law to the contrary, the commissioner of the department of economic security of the state of Minnesota may purchase insurance against loss to state-owned buildings occupied by the department, from any insurance companies licensed to do business in this state in an amount that the commissioner may from time to time determine and pay premiums for the insurance from federal funds granted for the administration of the department of economic security.

Subd. 2. The commissioner is authorized to requisition from the economic security administration fund any amount necessary to pay premiums for the insurance specified in subdivision 1 and money in the amount necessary is appropriated for that purpose.

HIST: 1961 c 515 s 1,2; 1969 c 567 s 3; 1973 c 254 s 3; 1977 c 430 s 25 subd 1; 1983 c 216 art 1 s 87; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1990 c 506 art 2 s 6; 1991 c 199 art 1 s 3; 1994 c 483 s 1



Section 15.40 Lack of care in keeping property safe from fire loss, nonfeasance in office.

15.40 Lack of care in keeping property safe from fire loss, nonfeasance in office.

Every state officer, board, or other authority having the control of any state buildings or property shall keep the same at all times as safe from fire loss as is reasonably possible. Failure of any state officer, board, or authority having control over any state property to keep the same as safe from fire loss as is reasonably possible shall constitute nonfeasance in office and be grounds for removal.

HIST: (3602) 1919 c 256 s 4



Section 15.41 Construction permits, requisites.

15.41 Construction permits, requisites.

Subdivision 1. Every agency of the state of Minnesota and every political subdivision thereof shall specify on every construction permit the name and address of the applicant therefor, and the general contractor thereon if there be one. This information shall be a matter of public record, and available to any interested person during business hours.

Subd. 2. All construction permits shall be posted in a conspicuous and accessible place at the premises or site of construction.

HIST: 1957 c 125 s 1,2



Section 15.415 Corrections in transactions, waiver.

15.415 Corrections in transactions, waiver.

In any instance where a correction concerning any state department or agency transaction involves an amount less than the administrative cost of making the correction, the correction shall be waived unless it is possible at a relatively nominal expense to include the correction in a later transaction. If the amount of any correction is less than $5 it shall be prima facie evidence that the cost of the correction would exceed the amount involved.

HIST: 1971 c 390 s 1; 1995 c 254 art 1 s 41



Section 15.42 Renumbered 15.041

15.42 Renumbered 15.041



Section 15.43 Acceptance of advantage by state employee; penalty.

15.43 Acceptance of advantage by state employee; penalty.

Subdivision 1. Financial interest of agents. No employee of the state or of the University of Minnesota in direct contact with suppliers or potential suppliers to the state or the university, or who may directly or indirectly influence a purchasing decision or contract by establishing specification, testing purchased products, evaluating contracted services, or otherwise has official involvement in the purchasing or contracting process may:

(1) Have any financial interest or have any personal beneficial interest directly or indirectly in contracts or purchase orders for goods or services used by, or purchased for resale or furnished to a department or agency of the state or the university; or

(2) Accept directly or indirectly from a person, firm, or corporation to which a contract or purchase order has been or may be, awarded, a rebate, gift, money, or anything of value other than items of nominal value. No such employee may further accept any promise, obligation or contract for future reward.

Subd. 2. Textbooks exempted. Textbooks, software, and other course materials authored by an employee of the Minnesota state colleges and universities or of the University of Minnesota may be used as required course material. Instructors in state institutions and at the university may accept free samples of textbooks and related teaching materials.

Subd. 3. Other exemptions. The commissioners of human services and corrections may by rule prescribe procedures for the acceptance of gifts from any person or organization, provided that such gifts are accepted by the commissioner, or a designated representative of the commissioner, and that such gifts are used solely for the direct benefit of patients or inmates under the jurisdiction of the accepting state officer.

Subd. 4. Penalties. A violation of this section is a misdemeanor.

HIST: 1973 c 349 s 2; 1973 c 400 s 1; 1975 c 321 s 2; 1982 c 560 s 7; 1984 c 654 art 5 s 58; 1986 c 444; 1996 c 398 s 1,2



Section 15.435 Airline travel credit.

15.435 Airline travel credit.

(a) Whenever public funds are used to pay for airline travel by an elected official or public employee, any credits or other benefits issued by any airline must accrue to the benefit of the public body providing the funding. In the event the issuing airline will not honor a transfer or assignment of any credit or benefit, the individual passenger shall report receipt of the credit or benefit to the public body issuing the initial payment within 90 days of receipt.

(b) By July 1, 1993, the appropriate authorities in the executive, legislative, and judicial branches of the state and the governing body of each political subdivision shall develop and implement policies covering accrual of credits or other benefits issued by an airline whenever public funds are used to pay for airline travel by a public employee or an elected or appointed official. The policies must apply to all airline travel, regardless of where or how tickets are purchased. The policies must include procedures for reporting receipt of credits or other benefits.

HIST: 1992 c 592 s 20



Section 15.44 Aids for handicapped at state meetings.

15.44 Aids for handicapped at state meetings.

After July 1, 1980, a state agency which sponsors, in whole or in part, a meeting or conference for the public or for state employees shall ensure that a physically handicapped participant who gives reasonable advance notice to the agency will receive the auxiliary aids necessary for effective participation. Auxiliary aids may include taped or Brailled materials, interpreters or other effective means of making orally delivered material available to participants with hearing impairments, and equipment adaptable for use by participants with manual impairments and other similar services and action; however, nothing in this section shall (1) require a state agency to provide attendants, individually prescribed devices, or other devices or services of a personal nature or (2) apply to the Minnesota state colleges and universities or the University of Minnesota with respect to classes, seminars or training programs which are offered by them. When sign language interpreters are provided, they shall be provided in a manner so that hearing impaired participants will be able to see their signing clearly. For the purposes of this section, "physically handicapped" has the meaning given in section 16B.60, subdivision 7. For the purposes of this section, "agency" means any state officer, employee, board, commission, authority, department or other agency or the executive branch of state government.

HIST: 1980 c 574 s 8; 1984 c 544 s 89; 1996 c 395 s 18



Section 15.441 Communications services.

15.441 Communications services.

Subdivision 1. State agencies; bilingual employees. Every state agency that is directly involved in furnishing information or rendering services to the public and that serves a substantial number of non-English-speaking people shall employ enough qualified bilingual persons in public contact positions, or enough interpreters to assist those in these positions, to ensure provision of information and services in the language spoken by a substantial number of non-English-speaking people.

The commissioner of administration shall determine the application of this section to each state agency, in consultation with the council on affairs of Chicano/Latino people, groups representing other non-English-speaking people, and the head of the agency. In determining what constitutes a substantial number of non-English-speaking people, the commissioner shall consider:

(1) the number of people served by the agency;

(2) the number of non-English-speaking people served by the agency;

(3) the frequency with which non-English-speaking people are served by the agency; and

(4) the extent to which information or services rendered by the agency affect legal rights, privileges, or duties.

Subd. 2. Translations of materials explaining agency services. Every state agency that serves a substantial number of non-English-speaking people and that provides materials in English explaining services is encouraged to provide equivalent materials in any non-English language spoken by a substantial number of the people served by the agency. An agency should give highest priority to providing in a non-English language materials that notify people of legal rights, duties, or privileges they are entitled to, and the steps they must take to obtain or maintain those rights, duties, or privileges. When notice of the availability of material explaining services available is given, orally or in writing, it should be given in English and the non-English language into which any material has been translated.

Subd. 3. Translated materials for local offices. A state agency is encouraged to provide its local offices with written materials in the appropriate foreign language when:

(1) the local office or facility serves a substantial number of non-English-speaking people;

(2) written materials such as forms, applications, questionnaires, letters, or notices are used to ask or order a person to provide information or to give a person information; and

(3) the information asked for or given could affect the person's rights, duties, or privileges with regard to the agency's services or benefits.

Subd. 4. Limitations. (a) A state agency may not dismiss an employee or increase its complement to carry out the purposes of this section. A state agency need only implement this section by filling employee public contact positions made vacant by retirement or normal attrition.

(b) This section shall be implemented to the extent permissible under federal law, civil service laws governing state agencies, and collective bargaining agreements.

HIST: 1Sp1985 c 17 s 1; 1997 c 7 art 3 s 2



Section 15.45 Definitions.

15.45 Definitions.

Subdivision 1. For the purposes of this section and section 15.46, the terms defined in this section have the meanings given them.

Subd. 2. "Preventive health services" means services intended to:

(1) Protect state employees against health hazards in their work environment;

(2) Insure and facilitate the placement and suitability of employees, according to their physical capacities and their emotional make up, in work which they can reasonably perform with an acceptable degree of efficiency and without endangering their own health and safety or that of their fellow employees; and

(3) Encourage personal health maintenance.

Subd. 3. Repealed, 1987 c 186 s 16

HIST: 1963 c 766 s 1; 1977 c 305 s 45; 1991 c 199 art 2 s 2



Section 15.46 Preventive health services for state and county employees.

15.46 Preventive health services for state and county employees.

The commissioner of the department of employee relations may establish and operate a program of preventive health services for state employees and shall provide the staff, equipment, and facilities necessary to do so. The commissioner shall develop these services in accordance with the accepted practices of and standards for occupational preventive health services in the state of Minnesota. Specific services must be directed to the work environment and to the health of the employee in relation to the job. The commissioner shall cooperate with the department of health as well as other private and public community agencies providing health, safety, employment, and welfare services. A county may establish and operate a program of preventive health and employee recognition services for county employees and may provide necessary staff, equipment, and facilities and may expend funds as necessary to achieve the objectives of the program.

HIST: 1963 c 766 s 2; 1977 c 305 s 45; 1986 c 444; 1987 c 186 s 2; 1991 c 128 s 1; 1991 c 292 art 2 s 1



Section 15.47 Repealed, 1987 c 186 s 16

15.47 Repealed, 1987 c 186 s 16



Section 15.471 Definitions.

15.471 Definitions.

Subdivision 1. Terms defined. For purposes of this section and sections 15.471 to 15.474, the terms defined in this section have the meanings given them.

Subd. 2. Administrative law judge. "Administrative law judge" means the official assigned to conduct a contested case hearing under chapter 14.

Subd. 3. Contested case. "Contested case" means a proceeding defined in section 14.02, subdivision 3, in which the position of the state is represented by counsel. It does not include a contested case to establish or fix a rate or grant or renew a license.

Subd. 4. Expenses. "Expenses" means the costs incurred by the party in the litigation, including:

(1) filing fees;

(2) subpoena fees and mileage;

(3) transcript costs and court reporter fees;

(4) expert witness fees;

(5) the reasonable cost of any study, analysis, engineering report, test, or project;

(6) photocopying and printing costs;

(7) postage and delivery costs; and

(8) service of process fees.

Subd. 5. Fees. "Fees" means the reasonable attorney fees or reasonable fees charged by a person not an attorney who is authorized by law or rule to represent the party and may include reasonable charges by the party, the party's employee, or agent. The amount of fees must be based upon prevailing market rates for the kind and quality of the services furnished, subject to the following limitations:

(a) In a court action, an expert witness may not be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the state.

(b) In a contested case proceeding, an expert witness may not be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the state agency involved.

(c) Attorney or agent fees may not be awarded in excess of $125 per hour unless the court or administrative law judge determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys or agents for the proceedings involved, justifies a higher fee.

Subd. 6. Party. (a) Except as modified by paragraph (b), "party" means a person named or admitted as a party, or seeking and entitled to be admitted as a party, in a court action or contested case proceeding, or a person admitted by an administrative law judge for limited purposes, and who is:

(1) an unincorporated business, partnership, corporation, association, or organization, having not more than 500 employees at the time the civil action was filed or the contested case proceeding was initiated; and

(2) an unincorporated business, partnership, corporation, association, or organization whose annual revenues did not exceed $7,000,000 at the time the civil action was filed or the contested case proceeding was initiated.

(b) "Party" also includes a partner, officer, shareholder, member, or owner of an entity described in paragraph (a), clauses (1) and (2).

(c) "Party" does not include a person providing services pursuant to licensure or reimbursement on a cost basis by the department of health or the department of human services, when that person is named or admitted or seeking to be admitted as a party in a matter which involves the licensing or reimbursement rates, procedures, or methodology applicable to those services.

Subd. 7. State. "State" means the state of Minnesota or an agency or official of the state acting in an official capacity.

Subd. 8. Substantially justified. "Substantially justified" means that the state's position had a reasonable basis in law and fact, based on the totality of the circumstances before and during the litigation or contested case proceeding.

HIST: 1986 c 377 s 1; 1988 c 469 art 1 s 1; 1997 c 7 art 2 s 69; 2000 c 439 s 1-3



Section 15.472 Fees and expenses; civil action or contested case proceeding involving state.

15.472 Fees and expenses; civil action or contested case proceeding involving state.

(a) If a prevailing party other than the state, in a civil action or contested case proceeding other than a tort action, brought by or against the state, shows that the position of the state was not substantially justified, the court or administrative law judge shall award fees and other expenses to the party unless special circumstances make an award unjust.

(b) A party seeking an award of fees and other expenses shall, within 30 days of final judgment in the action, submit to the court or administrative law judge an application of fees and other expenses which shows that the party is a prevailing party and is eligible to receive an award, and the amount sought, including an itemized statement from any attorney or expert witness representing or appearing on behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. The party shall also allege that the position of the state was not substantially justified.

(c) The court or administrative law judge may reduce the amount to be awarded under this section, or deny an award, to the extent that the prevailing party during the proceedings engaged in conduct that unduly and unreasonably protracted the final resolution of the matter in controversy. The decision of an administrative law judge under this section must be made a part of the record containing the final decision of the agency and must include written findings and conclusions.

(d) This section does not preclude a party from recovering costs, disbursements, fees, and expenses under other applicable law.

HIST: 1986 c 377 s 2; 1988 c 469 art 1 s 1; 2000 c 439 s 4



Section 15.473 Payment of costs and fees.

15.473 Payment of costs and fees.

Subdivision 1. Civil action. A judgment against the state in a civil action for fees and expenses under section 15.472 must be paid from funds of the agency.

Subd. 2. Contested case proceeding. Fees and other expenses awarded in a contested case proceeding under section 15.472 must be paid by the agency over which the party prevails from funds of the agency.

HIST: 1986 c 377 s 3; 1988 c 469 art 1 s 1



Section 15.474 Procedure for award of fees; contested case.

15.474 Procedure for award of fees; contested case.

Subdivision 1. Applications. The chief administrative law judge shall by rule establish uniform procedures for the submission and consideration of applications for an award of fees and expenses in a contested case proceeding. If a court reviews the underlying decision of the contested case under sections 14.63 to 14.68, an award for fees and expenses may be made only under subdivision 3.

Subd. 2. Appeal. A party dissatisfied with the fee determination made under subdivision 1 may petition for leave to appeal to the court having jurisdiction to review the merits of the underlying decision of the contested case. If the court denies the petition for leave to appeal, no appeal may be taken from the denial. If the court grants the petition, it may modify the determination only if it finds that the failure to make an award, or the calculation of the amount of the award, was an abuse of discretion.

Subd. 3. Judicial review. (a) In awarding fees and expenses under subdivision 1 to a prevailing party in an action for judicial review of a contested case under sections 14.63 to 14.68, the court shall include in that award fees and expenses to the extent authorized in section 15.472.

(b) Fees and expenses awarded under this subdivision may be paid in accordance with section 15.473, subdivision 2.

HIST: 1986 c 377 s 4; 1988 c 469 art 1 s 1



Section 15.475 Repealed, 1997 c 7 art 2 s 67

15.475 Repealed, 1997 c 7 art 2 s 67



Section 15.50 Capitol area architectural and planning board.

15.50 Capitol area architectural and planning board.

Subdivision 1. Purpose, members, officers. (a) The legislature finds that the purposes of the board are to (1) preserve and enhance the dignity, beauty and architectural integrity of the capitol, the buildings immediately adjacent to it, the capitol grounds, and the capitol area; (2) protect, enhance, and increase the open spaces within the capitol area when deemed necessary and desirable for the improvement of the public enjoyment thereof; (3) develop proper approaches to the capitol area for pedestrian movement, the highway system, and mass transit system so that the area achieves its maximum importance and accessibility; and (4) establish a flexible framework for growth of the capitol buildings which will be in keeping with the spirit of the original design.

(b) The capitol area architectural and planning board, herein referred to as the board, consists of ten members. The lieutenant governor shall be a member of the board. Four members shall be appointed by the governor; three members, one of whom shall be a resident of the district planning council area containing the capitol area, shall be appointed by the mayor of the city of Saint Paul, with the advice and consent of the city council. The speaker of the house shall appoint a member of the house of representatives and the president of the senate shall appoint one senator to be members of the board. Each person appointed to the board shall qualify by taking the oath of office.

(c) The lieutenant governor is the chair of the board. The attorney general is the legal advisor to the board. The board may elect a vice-chair who may preside at meetings in the absence of the lieutenant governor and such other officers as it may deem necessary to carry out its duties.

(d) The board shall select an executive secretary to serve the board. It may employ such other officers and employees as it may deem necessary all of whom shall be in the classified service of the state civil service. The board may contract for professional and other similar service on such terms as it may deem desirable.

Subd. 2. Capitol area plan. (a) The board shall prepare, prescribe, and from time to time, after a public hearing, amend a comprehensive use plan for the capitol area, called the area in this subdivision, which consists of that portion of the city of Saint Paul comprehended within the following boundaries: Beginning at the point of intersection of the center line of the Arch-Pennsylvania freeway and the center line of Marion Street, thence southerly along the center line of Marion Street extended to a point 50 feet south of the south line of Concordia Avenue, thence southeasterly along a line extending 50 feet from the south line of Concordia Avenue to a point 125 feet from the west line of John Ireland Boulevard, thence southwesterly along a line extending 125 feet from the west line of John Ireland Boulevard to the south line of Dayton Avenue, thence northeasterly from the south line of Dayton Avenue to the west line of John Ireland Boulevard, thence northeasterly to the center line of the intersection of Old Kellogg Boulevard and Summit Avenue, thence northeasterly along the center line of Summit Avenue to the center line of the new West Kellogg Boulevard, thence southerly along the east line of the new West Kellogg Boulevard, to the east line of the right-of-way of Interstate Highway 35-E, thence northeasterly along the east line of the right-of-way of Interstate Highway 35-E to the south line of the right-of-way of Interstate Highway 94, thence easterly along the south line of the right-of-way of Interstate Highway 94 to the west line of St. Peter Street, thence southerly to the south line of Exchange Street, thence easterly along the south line of Exchange Street to the west line of Cedar Street, thence northerly along the west line of Cedar Street to the center line of Tenth Street, thence northeasterly along the center line of Tenth Street to the center line of Minnesota Street, thence northwesterly along the center line of Minnesota Street to the center line of Eleventh Street, thence northeasterly along the center line of Eleventh Street to the center line of Jackson Street, thence northwesterly along the center line of Jackson Street to the center line of the Arch-Pennsylvania freeway extended, thence westerly along the center line of the Arch-Pennsylvania freeway extended and Marion Street to the point of origin.

Under the comprehensive plan, or a portion of it, the board may regulate, by means of zoning rules adopted under the Administrative Procedure Act, the kind, character, height, and location, of buildings and other structures constructed or used, the size of yards and open spaces, the percentage of lots that may be occupied, and the uses of land, buildings and other structures, within the area. To protect and enhance the dignity, beauty, and architectural integrity of the capitol area, the board is further empowered to include in its zoning rules design review procedures and standards with respect to any proposed construction activities in the capitol area significantly affecting the dignity, beauty, and architectural integrity of the area. No person may undertake these construction activities as defined in the board's rules in the capitol area without first submitting construction plans to the board, obtaining a zoning permit from the board, and receiving a written certification from the board specifying that the person has complied with all design review procedures and standards. Violation of the zoning rules is a misdemeanor. The board may, at its option, proceed to abate any violation by injunction. The board and the city of Saint Paul shall cooperate in assuring that the area adjacent to the capitol area is developed in a manner that is in keeping with the purpose of the board and the provisions of the comprehensive plan.

(b) The commissioner of administration shall act as a consultant to the board with regard to the physical structural needs of the state. The commissioner shall make studies and report the results to the board when it requests reports for its planning purpose.

(c) No public building, street, parking lot, or monument, or other construction may be built or altered on any public lands within the area unless the plans for the project conform to the comprehensive use plan as specified in paragraph (d) and to the requirement for competitive plans as specified in paragraph (e). No alteration substantially changing the external appearance of any existing public building approved in the comprehensive plan or the exterior or interior design of any proposed new public building the plans for which were secured by competition under paragraph (e) may be made without the prior consent of the board. The commissioner of administration shall consult with the board regarding internal changes having the effect of substantially altering the architecture of the interior of any proposed building.

(d) The comprehensive plan must show the existing land uses and recommend future uses including: areas for public taking and use; zoning for private land and criteria for development of public land, including building areas, open spaces, monuments, and other memorials; vehicular and pedestrian circulation; utilities systems; vehicular storage; elements of landscape architecture. No substantial alteration or improvement may be made to public lands or buildings in the area without the written approval of the board.

(e) The board shall secure by competitions plans for any new public building. Plans for any comprehensive plan, landscaping scheme, street plan, or property acquisition that may be proposed, or for any proposed alteration of any existing public building, landscaping scheme or street plan may be secured by a similar competition. A competition must be conducted under rules prescribed by the board and may be of any type which meets the competition standards of the American Institute of Architects. Designs selected become the property of the state of Minnesota, and the board may award one or more premiums in each competition and may pay the costs and fees that may be required for its conduct. At the option of the board, plans for projects estimated to cost less than $1,000,000 may be approved without competition provided the plans have been considered by the advisory committee described in paragraph (h). Plans for projects estimated to cost less than $400,000 and for construction of streets need not be considered by the advisory committee if in conformity with the comprehensive plan.

(f) Notwithstanding paragraph (e), an architectural competition is not required for the design of any light rail transit station and alignment within the capitol area. The board and its advisory committee shall select a preliminary design for any transit station in the capitol area. Each stage of any station's design through working drawings must be reviewed by the board's advisory committee and approved by the board to ensure that the station's design is compatible with the comprehensive plan for the capitol area and the board's design criteria. The guideway and track design of any light rail transit alignment within the capitol area must also be reviewed by the board's advisory committee and approved by the board.

(g) Of the amount available for the light rail transit design, adequate funds must be available to the board for design framework studies and review of preliminary plans for light rail transit alignment and stations in the capitol area.

(h) The board may not adopt any plan under paragraph (e) unless it first receives the comments and criticism of an advisory committee of three persons, each of whom is either an architect or a planner, who have been selected and appointed as follows: one by the board of the arts, one by the board, and one by the Minnesota Society of the American Institute of Architects. The authority for appointment of an advisory committee does not expire. Members of the committee may not be contestants under paragraph (e). The comments and criticism must be a matter of public information. The committee shall advise the board on all architectural and planning matters. For that purpose, the committee must be kept currently informed concerning, and have access to, all data, including all plans, studies, reports and proposals, relating to the area as the data are developed or in the process of preparation, whether by the commissioner of administration, the commissioner of trade and economic development, the metropolitan council, the city of Saint Paul, or by any architect, planner, agency or organization, public or private, retained by the board or not retained and engaged in any work or planning relating to the area, and a copy of any data prepared by any public employee or agency must be filed with the board promptly upon completion.

The board may employ stenographic or technical help that may be reasonable to assist the committee to perform its duties.

When so directed by the board, the committee may serve as, and any member or members of the committee may serve on, the jury or as professional advisor for any architectural competition, and the board shall select the architectural advisor and jurors for any competition with the advice of the committee.

The city of Saint Paul shall advise the board.

(i) The comprehensive plan for the area must be developed and maintained in close cooperation with the commissioner of trade and economic development, the planning department and the council for the city of Saint Paul, and the board of the arts, and no plan or amendment of a plan may be effective without 90 days' notice to the planning department of the city of Saint Paul and the board of the arts and without a public hearing with opportunity for public testimony.

(j) The board and the commissioner of administration, jointly, shall prepare, prescribe, and from time to time revise standards and policies governing the repair, alteration, furnishing, appearance, and cleanliness of the public and ceremonial areas of the state capitol building. The board shall consult with and receive advice from the director of the Minnesota state historical society regarding the historic fidelity of plans for the capitol building. The standards and policies developed under this paragraph are binding upon the commissioner of administration. The provisions of chapter 14, including section 14.386, do not apply to this paragraph.

(k) The board in consultation with the commissioner of administration shall prepare and submit to the legislature and the governor no later than October 1 of each even-numbered year a report on the status of implementation of the comprehensive plan together with a program for capital improvements and site development, and the commissioner of administration shall provide the necessary cost estimates for the program. The board shall report any changes to the comprehensive plan adopted by the board to the committee on governmental operations and gambling of the house of representatives and the committee on governmental operations and reform of the senate and upon request shall provide testimony concerning the changes. The board shall also provide testimony to the legislature on proposals for memorials in the capitol area as to their compatibility with the standards, policies, and objectives of the comprehensive plan.

(l) The state shall, by the attorney general upon the recommendation of the board and within appropriations available for that purpose, acquire by gift, purchase, or eminent domain proceedings any real property situated in the area described in this section, and it may also acquire an interest less than a fee simple interest in the property, if it finds that the property is needed for future expansion or beautification of the area.

(m) The board is the successor of the state veterans service building commission, and as such may adopt rules and may reenact the rules adopted by its predecessor under Laws 1945, chapter 315, and amendments to it.

(n) The board shall meet at the call of the chair and at such other times as it may prescribe.

(o) The commissioner of administration shall assign quarters in the state veterans service building to (1) the department of veterans affairs, of which a part that the commissioner of administration and commissioner of veterans affairs may mutually determine must be on the first floor above the ground, and (2) the American Legion, Veterans of Foreign Wars, Disabled American Veterans, Military Order of the Purple Heart, United Spanish War Veterans, and Veterans of World War I, and their auxiliaries, incorporated, or when incorporated, under the laws of the state, and (3) as space becomes available, to other state departments and agencies as the commissioner may deem desirable.

Subd. 2a. Membership terms, compensation, removal, vacancies. The membership terms, compensation, removal of members and filling of vacancies on the board shall be as provided in section 15.0575.

Subd. 3. Administrative and planning expenses. With the exception of the administrative and planning expenses of the board for federally funded capital expenditures, the board's administrative and planning expenses shall be borne by the state. If federal money is available for capital expenditures, the board's administrative and planning expenses must be reimbursed to the state upon receipt of that money. State agencies and other public bodies considering capitol area projects shall consult with the board prior to developing plans for capital improvements or capital budget proposals for submission to the legislature and governor. These public agencies shall provide adequate funds for the board's review and planning purposes if the board determines its review and planning services are necessary. The expenses of the board for competition premiums, land acquisition or improvement or any other capital expenditures in or upon properties owned or to be owned by the state shall be borne by the state. The expenses of any other public body for such expenditures shall be borne by the body concerned. The city of Saint Paul may expend moneys currently in the city of Saint Paul Capitol Approach Improvement Fund established by Laws 1945, chapter 315, and acts amendatory thereof for capital improvements contained in the city's approved capital improvement budget. The budget is to be adopted in accordance with provisions contained in the city charter.

Subd. 4. Repealed, 1974 c 580 s 18

Subd. 5. Repealed, 1996 c 463 s 61

Subd. 6. Land conveyances. (a) The city of Saint Paul shall have the power to convey without compensation therefor to the state any property owned by it within the boundaries of the capitol area pursuant to the plan adopted by the board; and the state shall have the authority to transfer to the city of Saint Paul without compensation any property acquired by it for the purposes of Laws 1969, chapter 1150, which lies within the street lines of the streets to be established as a part of the city's portion of said plan.

(b) The tax-forfeited lands which are held by the state in trust for the several taxing subdivisions of the state and which are within the boundaries of the capitol area as fixed by the plan recommended to the governor by the governor's advisory committee or by the plan adopted by the board as provided in Laws 1969, chapter 1150, shall not, except as provided in this subdivision, be subject to sale or repurchase under any act, now in effect or hereafter enacted unless it shall be expressly provided in such act that the provisions of Laws 1969, chapter 1150, shall be superseded, modified or repealed.

The following procedure shall be used with respect to the tax-forfeited lands within the boundaries of the capitol area:

(1) When the state gains custody of the tax-forfeited lands in the capitol area which are to be held in trust for taxing subdivisions of the state, the Ramsey county board of commissioners shall compile a list of these lands after the fee ownership has been recorded in the county recorder's office and submit the list to the board. The list shall include a property description of the tax-forfeited parcel and a listing of the buildings or structures thereon.

(2) Within 90 calendar days after receipt of the Ramsey county board of commissioners' list, the board, at its discretion, may: (i) direct the commissioner of revenue to release the tax-forfeited parcel from the trust for the taxing subdivision of the state, which action shall vest unencumbered title to the property in the name of the state; or (ii) authorize the parcel to be disposed of pursuant to chapter 282, provided that the parcel be thereafter utilized in accord with a portion or all of the standards, policies or guidelines in the board's comprehensive use plan. All conveyances of property under subclauses (i) and (ii) shall be subject to any restrictive easements which the board may determine to be necessary for implementation of the comprehensive plan. Any parcel which became tax-forfeited before February 28, 1982 shall be conveyed pursuant to this section without compensation.

(3) If the board fails to act within the prescribed 90-day period, the tax-forfeited parcel's disposition shall be governed by chapter 282.

(4) Unless and until the commissioner of revenue releases a tax-forfeited parcel from the trust for the taxing subdivision and during the aforementioned 90-day waiting period, the Ramsey county board of commissioners is authorized to maintain the parcel to minimize risks to persons and property contiguous to the parcel. If the parcel is conveyed from the trust to the state, the commissioner of administration shall assume these maintenance responsibilities.

(c) Repealed, 1974 c 435 art 6 s 1

(d) The commissioner of revenue shall, upon application by the board, release any lands referred to in clause (b) from the trust in favor of the taxing subdivisions of the state. Upon the execution of such release, the commissioner shall certify the fact of such release to the county auditor of Ramsey county. The forms of such release and certificate shall be prescribed by the attorney general.

(e) Neither any member of the board, nor any person employed or retained by the board shall have any financial interest, direct or indirect, in any business enterprise or activity, or in the construction or maintenance of facilities for such enterprise or activity, within the capitol area for which approval of the board is in any way required by law. Any person violating the provisions of this paragraph shall be guilty of a gross misdemeanor.

(f) At any time after acquiring a tax-forfeited parcel of property pursuant to the provisions of this subdivision, the board may direct the commissioner of administration to convey the parcel of property by quitclaim deed to the city of Saint Paul housing and redevelopment agency. The conveyance of property shall be without compensation and shall be subject to any restrictive easements which the board may determine to be necessary for implementation of the comprehensive plan.

Subd. 7. Advertising. No advertising devices may be erected after June 10, 1969, within the boundaries of the capitol area unless done so pursuant to reasonable rules of the board. "Advertising device" means any billboard, sign, poster, display or other device visible to and primarily intended to advertise or to attract, and shall include any structure erected primarily for use in connection with the display of any such device and all lighting or other attachments used in connection therewith. Advertising devices to advertise a business conducted on the premises where the advertising device is located may be permitted and erected in accordance with reasonable rules established by the board. Advertising devices which do not meet the requirements of the rules may be ordered by the board to be removed. The owner of the advertising device and the owner of the real property involved shall be paid just compensation for their interests affected.

Any person who shall violate the provisions of this section shall be guilty of a misdemeanor.

Subd. 8. Repealed, 1974 c 580 s 18

Subd. 9. Capital budget requests. For capital budget requests in the capitol area as defined in subdivision 2, paragraph (a), the commissioner of administration shall consult with the capitol area architectural and planning board regarding building sites and design standards.

Subd. 10. Native vegetation planting. As part of its comprehensive plan and adopted zoning rules, the board shall give priority to the planting of native trees and shrubs, or native grasses wherever appropriate, within the capitol area.

HIST: Ex1967 c 13 s 13; 1969 c 399 s 1; 1969 c 1150 s 1-6; 1971 c 25 s 9,10; 1971 c 926 s 1-3; 1973 c 501 s 1; 1973 c 582 s 3; 1974 c 580 s 4-7; 1975 c 271 s 6; 1976 c 134 s 6,7; 1976 c 234 s 6; 1976 c 239 s 129,130; 1977 c 410 s 2; 1980 c 614 s 47,48; 1981 c 301 s 5; 1981 c 356 s 89,248; 1Sp1981 c 4 art 2 s 2; 1982 c 422 s 1; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1983 c 305 s 11; 1985 c 248 s 70; 1Sp1985 c 13 s 90; 1Sp1985 c 15 s 31; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1989 c 335 art 1 s 57; 1990 c 426 art 1 s 7,8; 1991 c 345 art 1 s 49,50; 1993 c 144 s 1; 1993 c 369 s 37; 1994 c 632 art 4 s 18; 1995 c 220 s 24; 1995 c 233 art 2 s 56; 1995 c 254 art 1 s 42; 1997 c 187 art 5 s 7; 1999 c 250 art 1 s 44; 2001 c 161 s 3



Section 15.51 Declaration of policy.

15.51 Declaration of policy.

The state of Minnesota recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.

HIST: Ex1967 c 46 s 1



Section 15.52 Definitions.

15.52 Definitions.

Subdivision 1. Application. For the purposes of sections 15.51 to 15.57 the following words and phrases have the meanings ascribed to them in this section.

Subd. 2. Sending agency. "Sending agency" means any department, political subdivision or agency of the federal government or a state government which sends any employee thereof to another government agency under sections 15.51 to 15.57.

Subd. 3. Receiving agency. "Receiving agency" means any department, political subdivision or agency of the federal government or a state government which receives an employee of another government agency under sections 15.51 to 15.57.

HIST: Ex1967 c 46 s 2; 1969 c 1140 s 1,2



Section 15.53 Authority to interchange employees.

15.53 Authority to interchange employees.

Subdivision 1. No interchange except as authorized. No department, agency, political subdivision or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, the state, or another state, as a sending or receiving agency except in accordance with sections 15.51 to 15.57.

Subd. 2. Period of assignment. The period of individual assignment or detail under an interchange program shall not exceed 24 months, nor shall any person be assigned or detailed for more than 24 months during any 36-month period, except when the assignment or detail is made to coincide with an unclassified appointment under section 15.06. However, the head of an agency may extend the period of assignment for not more than two additional years. A school district, a county, or a public health entity may make an assignment for a period not to exceed five years if the assignment is made pursuant to section 124D.23, subdivision 8. Details relating to any matter covered in sections 15.51 to 15.57 may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

Subd. 3. Political subdivisions. A state department or agency must report to the department of employee relations an interchange with a political subdivision in which it is participating either as a sending or receiving agency. The report must include identification of the political subdivision, the length of the individual assignment, and the duties of the individual assignment.

HIST: Ex1967 c 46 s 3; 1969 c 1140 s 3; Ex1971 c 48 s 11 subd 1; 1990 c 594 art 1 s 42; 1991 c 269 art 1 s 1; 1997 c 97 s 2; 1997 c 162 art 2 s 1; 1998 c 397 art 11 s 3



Section 15.54 Status of employees of this state.

15.54 Status of employees of this state.

Subdivision 1. Employees considered on regular work assignments. Employees of a sending agency participating in an exchange of personnel as authorized in section 15.53 may be considered during such participation to be on detail to regular work assignments of the sending agency.

Subd. 2. Salary and benefits. Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

Subd. 3. Personal injury. Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

HIST: Ex1967 c 46 s 4; 1986 c 444



Section 15.55 Travel expenses of employees of this state.

15.55 Travel expenses of employees of this state.

A sending agency in this state may, in accordance with the travel rules of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail. Such per diem allowance shall be in lieu of, but not to exceed, the travel expense allowable under the plan adopted by the commissioner of employee relations pursuant to section 43A.18, subdivision 2.

HIST: Ex1967 c 46 s 5; 1977 c 347 s 7; 1980 c 617 s 47; 1981 c 210 s 48; 1985 c 248 s 70



Section 15.56 Status of employees of other governments.

15.56 Status of employees of other governments.

Subdivision 1. Status of employees. When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of sections 15.51 to 15.57 may be considered to be on detail to the receiving agency.

Subd. 2. Application of appointment laws or rules. Appointments of persons so assigned may be made without regard to the laws or rules governing the selection of employees of the receiving agency. Such person shall be in the unclassified service of the state.

Subd. 3. Not considered employees. Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subdivision 4. The salary and supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

Subd. 4. Personal injury. Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee elects to receive similar benefits as an employee under the sending agency's employee compensation program.

Subd. 5. Contracts between agencies. Sending and receiving agencies may contract for the services of interchanged employees and by contract arrange for the method and amount of payment for employees and other terms of their employment, so far as not governed by sections 15.51 to 15.57. Any interchange of employees contemplated by a department, agency, or instrumentality of the state which is subject to the provisions of chapter 16B, shall be submitted for review to the commissioner of administration before arrangements are entered into for such interchange.

Subd. 6. Consultants. Consultants who are not full-time employees may be paid by both the sending and receiving agencies, but not for the same work. Sections 15.51 to 15.57 shall not affect the method of paying or employing persons for full-time or part-time service in the military service of the state or the United States.

HIST: Ex1967 c 46 s 6; 1969 c 1140 s 4,5; 1975 c 276 s 1; 1985 c 248 s 70; 1986 c 444; 1995 c 186 s 10



Section 15.57 Travel expenses of employees of other governments.

15.57 Travel expenses of employees of other governments.

A receiving agency in this state may, in accordance with the travel rules of such agency, pay travel expenses of persons assigned thereto under sections 15.51 to 15.57 during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

HIST: Ex1967 c 46 s 7; 1985 c 248 s 70



Section 15.58 Agreements between federal and receiving agencies.

15.58 Agreements between federal and receiving agencies.

Notwithstanding the provisions of sections 15.51 to 15.57, a receiving agency in this state participating in an interchange of employees under the Intergovernmental Personnel Act of 1970 may enter into a written agreement with a federal agency. Such agreement may provide for the state agency to pay all or a portion of the salary and fringe benefits of the federal employee assigned. Such payments may be made directly to the employee or as reimbursement to the federal agency.

HIST: Ex1971 c 48 s 11 subd 2



Section 15.59 Employee interchange between state and private industry.

15.59 Employee interchange between state and private industry.

In addition to the interchange of government employees, any department, political subdivision or agency of state government and private industry may serve as sending and receiving agencies as provided in section 15.52, and interchange employees pursuant to the requirements of sections 15.53 to 15.57.

HIST: 1974 c 320 s 1



Section 15.61 Unemployed and underemployed; employment by state and other governmental units.

15.61 Unemployed and underemployed; employment by state and other governmental units.

Subdivision 1. The state of Minnesota, its departments, agencies, and instrumentalities, and any county, city, town, school district or other body corporate and politic, may employ unemployed and underemployed persons as defined in the federal Emergency Employment Act of 1971, as amended, and Comprehensive Employment and Training Act of 1973, as amended, pursuant to the terms of those acts.

Subd. 2. The provisions of Minnesota Statutes 1969, sections 197.455 to 197.48 and 43A.11 and any other law or ordinance relating to preference in employment and promotion of persons having served in the armed services, the provisions of any law, rule, or regulation, the provisions of any city charter or any ordinance or resolution, or the provisions of any other law or statute in conflict with the provisions of the federal Emergency Employment Act of 1971, as amended, and Comprehensive Employment and Training Act of 1973, as amended, shall not be applicable to the employment of the persons specified in subdivision 1.

HIST: Ex1971 c 25 s 1; 1974 c 511 s 15; 1975 c 2 s 1; 1975 c 271 s 6; 1981 c 210 s 54; 1Sp1981 c 4 art 1 s 16; 1983 c 312 art 7 s 17; 1987 c 384 art 2 s 4



Section 15.62 Athletic leave of absence.

15.62 Athletic leave of absence.

Subdivision 1. For the purposes of this section, the terms defined in this subdivision shall have the meanings here given them:

(a) "public employee" has the meaning given it in section 179A.03;

(b) "team" includes any group leader, coach, official or athlete who comprise the official delegation of the United States to world or olympic competition.

Subd. 2. A public employee who qualifies as a member of a United States team for athletic competition on the world championship, Pan American, or Olympic team in a sport sanctioned by the International Olympic Committee, shall be granted a leave of absence without loss of pay or other benefits or rights for the purpose of preparing for and engaging in the competition. In no event shall the paid leave under this section exceed the period of the official training camp and competition combined or 90 calendar days a year, whichever is less.

Subd. 3. If the public employee granted the leave is an employee of a school district, university system or other political subdivision, the state shall reimburse the employer for the actual cost to the employer of employing a substitute.

HIST: 1977 c 354 s 1; 1979 c 208 s 1; 1984 c 462 s 27; 1984 c 544 s 3; 1984 c 642 s 8; 1Sp1985 c 17 s 2



Section 15.71 Public contracts; security for completion of performance; definitions.

15.71 Public contracts; security for completion of performance; definitions.

Subdivision 1. For the purposes of sections 15.71 to 15.74 unless the context clearly indicates otherwise, the terms defined in this section have the meanings given them.

Subd. 2. "Public contract" means any purchase, lease or sale by a public agency of personal property, public improvements or services, other than agreements which are exclusively for personal services.

Subd. 3. "Public agency" or "public contracting agency" means any agency of the state of Minnesota or any of its political subdivisions authorized by law to enter into public contracts.

Subd. 4. "Public improvement" means any construction of improvements on real property or highways by or for a public agency.

Subd. 5. "Retainage" means the difference between the amount earned by the contractor on a public contract and the amount paid on the contract by the public contracting agency.

HIST: 1980 c 464 s 1



Section 15.72 Progress payments on public contracts; retainage.

15.72 Progress payments on public contracts; retainage.

Subdivision 1. Unless the terms of the contract provide otherwise, a public contracting agency shall make progress payments on a public contract for a public improvement monthly as the work progresses. Payments shall be based upon estimates of work completed as approved by the public contracting agency. A progress payment shall not be considered acceptance or approval of any work or waiver of any defects therein.

Subd. 2. A public contracting agency may reserve as retainage from any progress payment on a public contract for a public improvement an amount not to exceed five percent of the payment. A public agency may reduce the amount of the retainage and may eliminate retainage on any monthly contract payment if, in the agency's opinion, the work is progressing satisfactorily.

HIST: 1980 c 464 s 2



Section 15.73 Alternative form of retainage.

15.73 Alternative form of retainage.

Subdivision 1. At the option of the contractor, retainage shall be paid to the contractor in accordance with this section.

Subd. 2. The contractor may deposit bonds or securities with the public contracting agency or in any bank or trust company to be held in lieu of cash retainage for the benefit of the public contracting agency. In that event the public agency shall reduce the retainage in an amount equal to the value of the bonds and securities and pay the amount of the reduction to the contractor. Interest on the bonds or securities shall be payable to the contractor as it accrues.

Subd. 3. Bonds and securities deposited or acquired in lieu of retainage, as permitted by subdivision 2, shall be of a character approved by the state treasurer, including but not limited to:

(1) bills, certificates, notes or bonds of the United States;

(2) other obligations of the United States or its agencies;

(3) obligations of any corporation wholly owned by the federal government; or

(4) indebtedness of the Federal National Mortgage Association.

Subd. 4. If the public agency incurs additional costs as a result of the exercise of the option described in this section, the agency may recover the costs from the contractor by reducing the final payment due under the contract. As work on the contract progresses, the agency shall, upon demand, inform the contractor of all accrued costs.

HIST: 1980 c 464 s 3



Section 15.74 Exceptions to application.

15.74 Exceptions to application.

Sections 15.71 to 15.73 apply to all public contracts except those contracts in which receipt of federal financing is conditioned on adherence to terms and conditions which are inconsistent with sections 15.71 to 15.73.

HIST: 1980 c 464 s 4



Section 15.75 Contracts with regional organizations.

15.75 Contracts with regional organizations.

Subdivision 1. Purpose. The purpose of this section is to promote efficient and effective delivery of government services throughout greater Minnesota by encouraging state agencies to cooperate in the provision of services with a system of regional organizations that have the capacity to coordinate state resources with resources of local government units.

Subd. 2. Authority. A state agency may contract with a system of regional organizations in greater Minnesota for delivery of services not currently delivered at the regional level on behalf of the state agency.

Subd. 3. Designation of service delivery area. For the purposes of this section, the service delivery areas of the system are the challenge grant regions designated under section 116J.415, subdivision 2.

Subd. 4. Designation of regional organization. The system of regional organizations that may provide services for state agencies in service delivery areas are as established in paragraphs (a) to (d).

(a) If a service delivery area is identical to the region designated under section 462.385, the regional development commission established under section 462.387 shall perform the services.

(b) If a service delivery area contains more than one region designated under section 462.385, services must be performed on the basis of contractual agreements among all regional development commissions in the service delivery area.

(c) If a service delivery area is only partially served by active regional development commissions, state funds for the service must first be offered to potential service providers in the area not served by an active commission. If no provider agrees to provide the service, an active commission or other regional entity in the area not served by an active commission, may, on the basis of an agreement with local units of government in the service delivery area, perform the services.

(d) If a service delivery area does not contain an active regional development commission, state funds for the service must first be offered to potential service providers in the area. If no provider agrees to provide the service, a state agency may enter into an agreement with another regional entity to provide services. In this case, the regional entity providing services shall create an advisory committee which includes elected officials of counties, cities, and towns in the region.

(e) This subdivision does not limit the authority of a state agency to enter into contractual agreements for services with other agencies or with local units of government.

Subd. 5. Agreements with department of trade and economic development. The commissioner of trade and economic development may enter into agreements with regional entities established under subdivision 4 to prepare plans to ensure coordination of the department's business development, community development, trade and tourism functions with programs of local units of government and other public and private development agencies in the regions. The plans will identify regional development priorities and serve as a guide for the implementation of the department's programs in the regions.

HIST: 1993 c 139 s 1; 1996 c 369 s 12



Section 15.771 Renumbered 13.69 subdivision 1

15.771 Renumbered 13.69 subdivision 1



Section 15.772 Renumbered 13.45

15.772 Renumbered 13.45



Section 15.773 Renumbered 13.36

15.773 Renumbered 13.36



Section 15.774 Renumbered 13.57

15.774 Renumbered 13.57



Section 15.775 Renumbered 13.39

15.775 Renumbered 13.39



Section 15.776 Renumbered 13.80

15.776 Renumbered 13.80



Section 15.777 Renumbered 13.83

15.777 Renumbered 13.83



Section 15.778 Renumbered 13.73

15.778 Renumbered 13.73



Section 15.779 Renumbered 13.70 subd 2

15.779 Renumbered 13.70 subd 2



Section 15.781 Renumbered 13.41

15.781 Renumbered 13.41



Section 15.782 Renumbered 13.53

15.782 Renumbered 13.53



Section 15.783 Renumbered 13.31

15.783 Renumbered 13.31



Section 15.784 Renumbered 13.51

15.784 Renumbered 13.51



Section 15.785 Renumbered 13.38

15.785 Renumbered 13.38



Section 15.786 Renumbered 13.54

15.786 Renumbered 13.54



Section 15.787 Renumbered 13.66

15.787 Renumbered 13.66



Section 15.788 Renumbered 13.67

15.788 Renumbered 13.67



Section 15.789 Renumbered 13.65

15.789 Renumbered 13.65



Section 15.791 Subdivisions renumbered, repealed, or no longer in effect

15.791 Subdivision 1. Renumbered 13.82 subdivision 1

Subd. 2. Renumbered 13.82 subd 2

Subd. 3. Renumbered 13.82 subd 3

Subd. 4. Renumbered 13.82 subd 4

Subd. 5. Renumbered 13.82 subd 5

Subd. 6. Renumbered 13.82 subd 7

Subd. 7. Renumbered 13.82 subd 8

Subd. 8. Renumbered 13.82 subd 9

Subd. 9. Renumbered 13.82 subd 10

Subd. 10. Renumbered 13.82 subd 11



Section 15.792 Renumbered 13.69 subd 2

15.792 Renumbered 13.69 subd 2



Section 15.793 Repealed, 1996 c 310 s 1

15.793 Repealed, 1996 c 310 s 1



Section 15.801 Renumbered 13.87

15.801 Renumbered 13.87



Section 15.802 Renumbered 13.85

15.802 Renumbered 13.85



Section 15.803 Renumbered 13.84

15.803 Renumbered 13.84



Section 15.804 Renumbered 13.55

15.804 Renumbered 13.55



Section 15.805 Renumbered 13.72 subd 2

15.805 Renumbered 13.72 subd 2



Section 15.806 Renumbered 13.50

15.806 Renumbered 13.50



Section 15.811 Renumbered 13.56

15.811 Renumbered 13.56



Section 15.85 Discipline for racial harassment.

15.85 Discipline for racial harassment.

It is the policy of this state that each public employee has the right to work in an environment free from harassment based on race or disability and that any public employee who harasses another public employee because of disability, race, creed, color, or national origin will be subject to disciplinary action, including discharge.

HIST: 1989 c 96 s 1



Section 15.86 State agency actions.

15.86 State agency actions.

Subdivision 1. Statement of zero tolerance of violence. In furtherance of the state policy in section 1.50, by January 1, 1993, each house of the legislature, each state agency, and each public corporation created in statute must adopt a goal of zero tolerance of violence. Each agency is encouraged to develop a plan that describes how the agency will:

(1) seek to eliminate any potential for violence in and around the agency workplace; and

(2) seek to eliminate any potential for violence by affecting the attitudes and behavior of people that the agency serves or regulates.

Agency statements and any plans must be filed with the legislative reference library, where they will be available for public inspection.

Subd. 2. Workplace plans. An agency plan for eliminating potential for violence in and around the workplace may include:

(1) elimination of sexual harassment, as defined in section 363.01, subdivision 41; and

(2) assuring that areas in and around the workplace, such as parking facilities and areas between the workplace and parking facilities, are designed and operated in a manner that provides for the safety of employees and guests.

Subd. 3. Client plans. An agency plan for eliminating violence by affecting attitudes and behavior of persons that the agency serves or regulates may include, but is not limited to, the following:

(1) educational programs;

(2) incorporating the policy of zero tolerance of violence into the agency's direct service and regulatory programs; and

(3) attempting to assure that persons and businesses receiving grants from or providing goods or services to the agency adopt zero tolerance of violence policies.

Subd. 4. Liability. This section does not create any civil liability on the part of the state of Minnesota.

HIST: 1992 c 452 s 2



Section 15.87 Victims of violence.

15.87 Victims of violence.

In furtherance of the state policy of zero tolerance for violence in section 1.50, the state shall have a goal of providing:

(1) every victim of violence in Minnesota, regardless of the county of residence, access to necessary services, including, but not limited to:

(i) crisis intervention services, including a 24-hour emergency telephone line;

(ii) safe housing;

(iii) counseling and peer support services; and

(iv) assistance in pursuing legal remedies and appropriate medical care; and

(2) every child who is a witness to abuse or who is a victim of violence, access to necessary services, including, but not limited to:

(i) crisis child care;

(ii) safe supervised parenting time or independent, neutral exchange locations for parenting time, when needed;

(iii) age appropriate counseling and support; and

(iv) assistance with legal remedies, medical care, and needed social services.

HIST: 1996 c 408 art 7 s 1; 2000 c 444 art 2 s 1



Section 15.90 Repealed, 1999 c 250 art 1 s 115

15.90 Repealed, 1999 c 250 art 1 s 115



Section 15.91 Repealed, 1999 c 250 art 1 s 115

15.91 Repealed, 1999 c 250 art 1 s 115



Section 15.92 Repealed, 1999 c 250 art 1 s 115

15.92 Repealed, 1999 c 250 art 1 s 115



Section 15.95 Repealed, 1997 c 202 art 3 s 36

15.95 Repealed, 1997 c 202 art 3 s 36



Section 15.96 Repealed, 1997 c 202 art 3 s 36

15.96 Repealed, 1997 c 202 art 3 s 36



Section 15.97 Information and telecommunications institute.

15.97 Information and telecommunications institute.

The legislature intends to establish an institute of telecommunications technology applications and education. The institute must be structured as a collaboration between at least the computer science, health science, teacher education, and extension programs at the University of Minnesota, other post-secondary educational institutions in the state, Minnesota Technology, Inc., the department of trade and economic development, libraries, and other institutions and entities that have an interest in applications for and education on telecommunications and information technology. The mission of the institute will be to:

(1) engage in applied research in order to develop applications and methodologies for use of existing and expanded telecommunications and information resources and networks particularly in the areas of provision of health care, education, business, and employment communications and services; and

(2) provide technical assistance, education, and information to current and potential users of telecommunications networks and systems, including at least health care providers, teachers, employers, and employees and to advocate and promote appropriate and efficient use of the networks and systems to improve efficiency and flexibility of the networks and systems and of their users.

HIST: 1994 c 632 art 3 s 22



Section 15.98 Indoor ice facilities.

15.98 Indoor ice facilities.

This section applies to an indoor ice arena operated by a political subdivision, a state agency, the University of Minnesota, a state higher education institution, or any other organization that makes an arena available to the public. If the arena provides more prime ice time to groups of one gender than to groups of the other gender, the arena may not deny a request for prime ice time from the group of the underrepresented gender, provided that the group of the underrepresented gender pays the same price charged to groups of the other gender. An underrepresented gender group must be allowed up to 15 percent of prime ice time for the 1994-1995 season, up to 30 percent by the 1995-1996 season, and up to 50 percent by the 1996-1997 season. This section does not: (1) require an arena to allocate more time to any one group than is generally allocated to other groups; or (2) affect a political subdivision's ability to grant preference to groups based in the political subdivision, provided this preference is not based on gender. For purposes of this section, prime ice time means the hours of 4:00 p.m. to 10:00 p.m. Monday to Friday and 9:00 a.m. to 8:00 p.m. on Saturdays and Sundays. Any group that generates revenue as a result of tickets sold to persons in attendance at arena events must be excluded in determining if the arena provides more prime ice time to groups of one gender than the other.

HIST: 1994 c 632 art 3 s 23



Section 15.99 Time deadline for agency action.

15.99 Time deadline for agency action.

Subdivision 1. Definition. For purposes of this section, "agency" means a department, agency, board, commission, or other group in the executive branch of state government; a statutory or home rule charter city, county, town, or school district; any metropolitan agency or regional entity; and any other political subdivision of the state.

Subd. 2. Deadline for response. Except as otherwise provided in this section and notwithstanding any other law to the contrary, an agency must approve or deny within 60 days a written request relating to zoning, septic systems, or expansion of the metropolitan urban service area for a permit, license, or other governmental approval of an action. Failure of an agency to deny a request within 60 days is approval of the request. If an agency denies the request, it must state in writing the reasons for the denial at the time that it denies the request.

Subd. 3. Application; extensions. (a) The time limit in subdivision 2 begins upon the agency's receipt of a written request containing all information required by law or by a previously adopted rule, ordinance, or policy of the agency. If an agency receives a written request that does not contain all required information, the 60-day limit starts over only if the agency sends notice within ten business days of receipt of the request telling the requester what information is missing.

(b) If an action relating to zoning, septic systems, or expansion of the metropolitan urban service area requires the approval of more than one state agency in the executive branch, the 60-day period in subdivision 2 begins to run for all executive branch agencies on the day a request containing all required information is received by one state agency. The agency receiving the request must forward copies to other state agencies whose approval is required.

(c) An agency response meets the 60-day time limit if the agency can document that the response was sent within 60 days of receipt of the written request.

(d) The time limit in subdivision 2 is extended if a state statute, federal law, or court order requires a process to occur before the agency acts on the request, and the time periods prescribed in the state statute, federal law, or court order make it impossible to act on the request within 60 days. In cases described in this paragraph, the deadline is extended to 60 days after completion of the last process required in the applicable statute, law, or order. Final approval of an agency receiving a request is not considered a process for purposes of this paragraph.

(e) The time limit in subdivision 2 is extended if: (1) a request submitted to a state agency requires prior approval of a federal agency; or (2) an application submitted to a city, county, town, school district, metropolitan or regional entity, or other political subdivision requires prior approval of a state or federal agency. In cases described in this paragraph, the deadline for agency action is extended to 60 days after the required prior approval is granted.

(f) An agency may extend the time limit in subdivision 2 before the end of the initial 60-day period by providing written notice of the extension to the applicant. The notification must state the reasons for the extension and its anticipated length, which may not exceed 60 days unless approved by the applicant.

HIST: 1995 c 248 art 18 s 1; 1996 c 283 s 1



Section 15.991 Customer service.

15.991 Customer service.

Subdivision 1. Definitions. For purposes of this section and section 15.992:

(1) "business license" or "license" has the meaning given it in section 116J.70, subdivision 2, and also includes licenses and other forms of approval listed in section 116J.70, subdivision 2a, clauses (7) and (8), but does not include those listed in subdivision 2a, clauses (1) to (6);

(2) "customer" means an individual; a small business as defined in section 645.445, but also including a nonprofit corporation that otherwise meets the criteria in that section; a family farm, family farm corporation, or family farm partnership as defined in section 500.24, subdivision 2; or a political subdivision as defined in section 103G.005, subdivision 14a;

(3) "initial agency" means the state agency to which a customer submits an application for a license or inquires about submitting an application; and

(4) "responsible agency" means the initial agency or another state agency that agrees to be designated the responsible agency.

Subd. 2. Responsibility for customer needs. (a) When a customer applies to a state agency for a license to engage in activity, the agency is responsible for providing the customer with information the customer needs from the state to complete the application, including information on any other agency or agencies that must take action before the license may be granted or that must issue a separate license before the customer may proceed with the activity. The employee of the initial agency or responsible agency who accepts the customer's application or inquiry regarding an application shall provide the customer with the employee's name, title, and work telephone number and shall inform the customer that the employee will be available to provide assistance and information as the customer proceeds with the application and awaits the agency's action on it.

(b) If the responsible agency determines that another state agency or agencies must act on an application, the responsible agency shall forward all necessary application forms and other required information to the other agency or agencies and shall coordinate with the other agency or agencies in an effort to assure that all action on the application is completed within the time specified in section 15.992.

(c) At the request of a customer, the responsible agency shall prepare a written work plan, which is not a binding contract, setting out the steps necessary for the customer to complete the application, the time when the responsible agency may be expected to take action on the application, the steps the responsible agency will take to forward an application or required information to any other state agency or agencies that must take action, and the process by which the other agency or agencies may be expected to act. The work plan must include information on the deadline for agency action under section 15.992 and on the result of agency failure to meet the deadline. The work plan must be provided to a customer no later than 20 working days after the customer requested the plan.

HIST: 1995 c 248 art 19 s 1; 1996 c 305 art 1 s 8



Section 15.992 Time limitation.

15.992 Time limitation.

Subdivision 1. Deadline for action. Unless a shorter period is provided by law, all state agencies that must act on a customer's application for a license shall take final action on it within 60 days after the customer's submission of a completed application to the responsible agency or within 60 days after the customer has been provided with a work plan under section 15.991, subdivision 2, paragraph (c), whichever is later. If action on the application is not completed within 60 days, the license is deemed to be granted. The time period specified in this subdivision does not begin to run until the customer has completed any required application in complete, correct form and has provided any additional required information or documentation.

Subd. 2. Longer time limits. An agency may provide for a longer time for the conclusion of action on an application, by itself and by another agency or agencies, if:

(1) the agency states in writing to the customer that a longer time is needed to protect against serious and significant harm to the public health, safety, or welfare, states the reason why, and specifies the additional time needed;

(2) the agency states in writing to the customer that a longer time is needed to comply with state or federal requirements, states the requirements, and specifies the additional time needed; or

(3) an agency that must take action on an application is a multimember board that meets periodically, in which case the agency must complete its action within 60 days after its first meeting after receipt of the application, or within a longer period established under clause (1) or (2).

Subd. 3. Exclusions. This section does not apply to an application requiring one or more public hearings or an environmental impact statement or environmental assessment worksheet.

Subd. 4. Compliance. When a license is deemed granted under subdivision 1, this section does not limit the right of an agency to suspend, limit, revoke, or change a license for failure of the customer to comply with applicable laws or rules.

Subd. 5. Limit on review. A decision of an agency under subdivision 2 that a time longer than 60 days is needed to complete action on an application is not subject to judicial review.

HIST: 1995 c 248 art 19 s 2



Section 15.993 Other law.

15.993 Other law.

A state agency action that is subject to section 15.99 is governed by section 15.99 if there is a conflict between that section and sections 15.991 and 15.992.

HIST: 1995 c 248 art 19 s 3



Section 15.994 Internet grant information.

15.994 Internet grant information.

A state agency with an Internet site must provide information on grants available through the agency and must provide a link to any grant application under section 16B.467.

HIST: 2000 c 332 s 1






Chapter 15A Public Officers and Employees; Compensation and Allowances

Section 15A.01 Amount.

15A.01 Amount.

Subdivision 1. When paid. The yearly salaries of the state officers and employees mentioned in this chapter shall be as herein fixed subject to the provisions of section 16A.17.

Subd. 2. To be in full payment for services. The salaries provided in this chapter for the officers and employees named herein shall be in full payment for all services that may be rendered by them either in the performance of their regular or special duties or while acting as a member or employee of any state board or commission.

Subd. 3. Fees collected paid into state treasury. All fees of any nature collected by any officer or employee named in this chapter in the performance of official duties for the state shall be paid into the state treasury.

HIST: (252,252-1,253,254) 1913 c 400 s 1-3; 1921 c 379 s 1; 1961 c 561 s 11; Ex1971 c 32 s 28; 1986 c 444



Section 15A.02 Repealed, Ex1971 c 32 s 33

15A.02 Repealed, Ex1971 c 32 s 33



Section 15A.021 Repealed, 1974 c 511 s 16

15A.021 Repealed, 1974 c 511 s 16



Section 15A.03 Repealed, Ex1971 c 32 s 33

15A.03 Repealed, Ex1971 c 32 s 33



Section 15A.031 Repealed, 1974 c 511 s 16

15A.031 Repealed, 1974 c 511 s 16



Section 15A.04 Repealed, Ex1971 c 32 s 33

15A.04 Repealed, Ex1971 c 32 s 33



Section 15A.041 Repealed, 1974 c 511 s 16

15A.041 Repealed, 1974 c 511 s 16



Section 15A.05 Repealed, Ex1971 c 32 s 33

15A.05 Repealed, Ex1971 c 32 s 33



Section 15A.06 Repealed, Ex1971 c 32 s 33

15A.06 Repealed, Ex1971 c 32 s 33



Section 15A.07 Repealed, Ex1971 c 32 s 33

15A.07 Repealed, Ex1971 c 32 s 33



Section 15A.071 Repealed, 1975 c 381 s 23

15A.071 Repealed, 1975 c 381 s 23



Section 15A.08 Repealed, Ex1971 c 32 s 33

15A.08 Repealed, Ex1971 c 32 s 33



Section 15A.081 Salaries; expenses; leave transfers.

15A.081 Salaries; expenses; leave transfers.

Subdivision 1. Repealed, 2Sp1997 c 3 s 19

Subd. 1a. Repealed, 1976 c 239 s 7

Subd. 2. Repealed, 1974 c 511 s 16

Subd. 3. Repealed, 1974 c 511 s 16

Subd. 4. Repealed, 1977 c 35 s 21

Subd. 5. Repealed, 1980 c 617 s 45

Subd. 6. Repealed, 1987 c 404 s 191

Subd. 7. Repealed, 2Sp1997 c 3 s 19

Subd. 7a. Repealed, 1Sp1985 c 16 art 2 s 39 subd 1

Subd. 7b. Higher education services office director. The higher education services council shall set the salary rate for the director of the higher education services office. The council shall submit the proposed salary change to the legislative coordinating commission for approval, modification, or rejection in the manner provided in section 3.855.

In deciding whether to recommend a salary increase, the council shall consider the performance of the director, including the director's progress toward attaining affirmative action goals and program administration, as outlined in section 136A.01.

Subd. 7c. Minnesota state colleges and universities chancellor. The board of trustees of the Minnesota state colleges and universities shall establish a salary range for the position of chancellor of the Minnesota state colleges and universities. The board shall submit the proposed salary range to the legislative coordinating commission for approval, modification, or rejection in the manner provided in section 3.855. The board shall establish the salary for the chancellor within the approved salary range.

In deciding whether to approve a salary increase, the board shall consider the performance of the chancellor in areas including educational leadership, student success, system management, human resources, and affirmative action.

Subd. 8. Expense allowance. Notwithstanding any law to the contrary, positions listed in section 15A.0815, subdivisions 2 and 3, constitutional officers, and the commissioner of iron range resources and rehabilitation are authorized an annual expense allowance not to exceed $1,500 for necessary expenses in the normal performance of their duties for which no other reimbursement is provided. The expenditures under this subdivision are subject to any laws and rules relating to budgeting, allotment and encumbrance, preaudit and postaudit. The commissioner of finance may adopt rules to assure the proper expenditure of these funds and to provide for reimbursement.

Subd. 9. Transfer of vacation and sick leave; certain appointees. (a) This subdivision governs transfers of accumulated vacation leave and sick leave if the governor appoints the incumbent of a position listed in section 15A.0815 to another position listed in section 15A.0815.

(b) An appointee moving between positions in the executive branch shall transfer all vacation leave and sick leave hours to the appointee's credit at the time of the new appointment.

(c) The governor may authorize an appointee to transfer accumulated vacation leave and sick leave hours under the following conditions:

(1) an appointee moving to a position in the executive branch from a position outside the executive branch may be permitted to transfer no more than 275 hours of accumulated unliquidated vacation leave and no more than 900 hours of accumulated unliquidated sick leave; and

(2) an appointee moving to a position outside the executive branch from a position within the executive branch may be permitted to transfer accumulated unliquidated vacation leave and sick leave hours up to the maximum accumulations permitted by the personnel policies governing the new position.

The governor shall notify the commissioner of employee relations of any transfers authorized under this paragraph.

HIST: Ex1971 c 32 s 11; 1973 c 5 s 1; 1973 c 254 s 3; 1973 c 349 s 2; 1973 c 582 s 3; 1973 c 596 s 1; 1975 c 156 s 2; 1975 c 271 s 6; 1975 c 321 s 2; 1975 c 359 s 23; 1976 c 134 s 8,78; 1976 c 166 s 7; 1977 c 35 s 1,2,5,9; 1977 c 430 s 6; 1979 c 192 s 1; 1979 c 332 art 2 s 1; 1980 c 516 s 2; 1980 c 534 s 12; 1980 c 607 art 14 s 25; 1980 c 614 s 123; 1980 c 615 s 60; 1981 c 356 s 90; 1Sp1981 c 4 art 4 s 48; 1983 c 299 s 4-7; 1984 c 619 s 12; 1984 c 640 s 32; 1984 c 654 art 2 s 40,41; art 3 s 15; art 5 s 58; 1985 c 11 s 2; 1Sp1985 c 10 s 40,41; 1Sp1985 c 11 s 9,10; 1Sp1985 c 13 s 91,92; 1Sp1985 c 14 art 9 s 2; art 10 s 1; 1Sp1985 c 16 art 2 s 40 subd 1; 1Sp1985 c 17 s 3,4,13; 1986 c 444; 1Sp1986 c 1 art 10 s 3; 1987 c 186 s 15; 1987 c 403 art 2 s 1; 1987 c 404 s 72-74; 1988 c 667 s 1,2; 1989 c 334 art 6 s 3; 1989 c 335 art 1 s 58; 1990 c 375 s 3; 1990 c 506 art 2 s 7; 1990 c 571 s 1,2; 1991 c 233 s 38; 1991 c 345 art 2 s 9; 1991 c 356 art 9 s 1; 1993 c 146 art 3 s 6; 1994 c 483 s 1; 1994 c 560 art 2 s 4-6; 1994 c 628 art 1 s 1; art 3 s 4,5; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 247 art 2 s 54; 1995 c 248 art 2 s 7; 1Sp1995 c 3 art 16 s 13; 1996 c 425 s 2; 2Sp1997 c 3 s 2-4; 2000 c 453 s 1,2



Section 15A.0815 Salary limits for certain employees.

15A.0815 Salary limits for certain employees.

Subdivision 1. Salary limits. The governor or other appropriate appointing authority shall set the salary rates for positions listed in this section within the salary limits listed in subdivisions 2 to 4, subject to approval of the legislative coordinating commission and the legislature as provided by subdivision 5 and sections 3.855 and 15A.081, subdivision 7b.

Subd. 2. Group I salary limits. The salaries for positions in this subdivision may not exceed 95 percent of the salary of the governor:

Commissioner of administration;

Commissioner of agriculture;

Commissioner of children, families, and learning;

Commissioner of commerce;

Commissioner of corrections;

Commissioner of economic security;

Commissioner of employee relations;

Commissioner of finance;

Commissioner of health;

Executive director, higher education services office;

Commissioner, housing finance agency;

Commissioner of human rights;

Commissioner of human services;

Executive director, state board of investment;

Commissioner of labor and industry;

Commissioner of natural resources;

Director of office of strategic and long-range planning;

Commissioner, pollution control agency;

Commissioner of public safety;

Commissioner of revenue;

Commissioner of trade and economic development;

Commissioner of transportation; and

Commissioner of veterans affairs.

Subd. 3. Group II salary limits. The salaries for positions in this subdivision may not exceed 85 percent of the salary of the governor:

Ombudsman for corrections;

Executive director of gambling control board;

Commissioner, iron range resources and rehabilitation board;

Commissioner, bureau of mediation services;

Ombudsman for mental health and retardation;

Chair, metropolitan council;

Executive director of pari-mutuel racing;

Executive director, public employees retirement association;

Commissioner, public utilities commission;

Executive director, state retirement system; and

Executive director, teachers retirement association.

Subd. 4. Group III salary limits. The salary for a position in this subdivision may not exceed 25 percent of the salary of the governor:

Chair, metropolitan airports commission.

Subd. 5. Appointing authorities to recommend certain salaries. (a) The governor, or other appropriate appointing authority, may submit to the legislative coordinating commission recommendations for salaries within the salary limits for the positions listed in subdivisions 2 to 4. An appointing authority may also propose additions or deletions of positions from those listed.

(b) Before submitting the recommendations, the appointing authority shall consult with the commissioner of employee relations concerning the recommendations.

(c) In making recommendations, the appointing authority shall consider the criteria established in section 43A.18, subdivision 8, and the performance of individual incumbents. The performance evaluation must include a review of an incumbent's progress toward attainment of affirmative action goals. The appointing authority shall establish an objective system for quantifying knowledge, abilities, duties, responsibilities, and accountabilities, and in determining recommendations, rate each position by this system.

(d) Before the appointing authority's recommended salaries take effect, the recommendations must be reviewed and approved, rejected, or modified by the legislative coordinating commission and the legislature under section 3.855, subdivisions 2 and 3. If, when the legislature is not in session, the commission fails to reject or modify salary recommendations of the governor within 30 calendar days of their receipt, the recommendations are deemed to be approved.

(e) The appointing authority shall set the initial salary of a head of a new agency or a chair of a new metropolitan board or commission whose salary is not specifically prescribed by law after consultation with the commissioner, whose recommendation is advisory only. The amount of the new salary must be comparable to the salary of an agency head or commission chair having similar duties and responsibilities.

(f) The salary of a newly appointed head of an agency or chair of a metropolitan agency listed in subdivisions 2 to 4, may be increased or decreased by the appointing authority from the salary previously set for that position within 30 days of the new appointment after consultation with the commissioner. If the appointing authority increases a salary under this paragraph, the appointing authority shall submit the new salary to the legislative coordinating commission and the full legislature for approval, modification, or rejection under section 3.855, subdivisions 2 and 3. If, when the legislature is not in session, the commission fails to reject or modify salary recommendations of the governor within 30 calendar days of their receipt, the recommendations are deemed to be approved.

HIST: 2Sp1997 c 3 s 5; 1998 c 351 s 1; 2000 c 501 s 1,2; 1Sp2001 c 4 art 6 s 6; 1Sp2001 c 10 art 2 s 18,19



Section 15A.082 Compensation council.

15A.082 Compensation council.

Subdivision 1. Creation. A compensation council is created each even-numbered year to assist the legislature in establishing the compensation of constitutional officers, members of the legislature, justices of the supreme court, judges of the court of appeals and district court, and the heads of state and metropolitan agencies included in section 15A.0815.

Subd. 2. Membership. The compensation council consists of 16 members: two members of the house of representatives appointed by the speaker of the house of representatives; two members of the senate appointed by the majority leader of the senate; one member of the house of representatives appointed by the minority leader of the house of representatives; one member of the senate appointed by the minority leader of the senate; two nonjudges appointed by the chief justice of the supreme court; and one member from each congressional district appointed by the governor, of whom no more than four may belong to the same political party. Appointments must be made by October 1. The compensation and removal of members appointed by the governor or the chief justice shall be as provided in section 15.059, subdivisions 3 and 4. The legislative coordinating commission shall provide the council with administrative and support services.

Subd. 3. Submission of recommendations. (a) By May 1 in each odd-numbered year, the compensation council shall submit to the speaker of the house of representatives and the president of the senate salary recommendations for constitutional officers, legislators, justices of the supreme court, and judges of the court of appeals and district court. The recommended salary for each office must take effect on the first Monday in January of the next odd-numbered year, with no more than one adjustment, to take effect on January 1 of the year after that. The salary recommendations for legislators, judges, and constitutional officers take effect if an appropriation of money to pay the recommended salaries is enacted after the recommendations are submitted and before their effective date. Recommendations may be expressly modified or rejected. The salary recommendations for legislators are subject to additional terms that may be adopted according to section 3.099, subdivisions 1 and 3.

(b) The council shall also submit to the speaker of the house of representatives and the president of the senate recommendations for the salary ranges of the heads of state and metropolitan agencies, to be effective retroactively from January 1 of that year if enacted into law. The recommendations shall include the appropriate group in section 15A.0815 to which each agency head should be assigned and the appropriate limitation on the maximum range of the salaries of the agency heads in each group, expressed as a percentage of the salary of the governor.

Subd. 4. Criteria. In making compensation recommendations, the council shall consider the amount of compensation paid in government service and the private sector to persons with similar qualifications, the amount of compensation needed to attract and retain experienced and competent persons, and the ability of the state to pay the recommended compensation. In making recommendations for legislative compensation, the council shall also consider the average length of a legislative session, the amount of work required of legislators during interim periods, and opportunities to earn income from other sources without neglecting legislative duties.

Subd. 4a. Constitutional officers. No constitutional officer whose compensation is set under this section may receive monetary compensation for unused vacation or sick leave accruals.

Subd. 5. Repealed, 1987 c 404 s 191

Subd. 6. Expiration. Each compensation council shall expire upon submission of the recommendations required by subdivision 3.

HIST: 1983 c 299 s 8; 1984 c 654 art 2 s 42; 1Sp1985 c 13 s 93,94; 1988 c 686 art 1 s 43; 1991 c 22 s 1; 1991 c 345 art 1 s 51; 1992 c 592 s 4; 1994 c 560 art 2 s 7,8; 1994 c 628 art 1 s 2; 1995 c 236 s 1; 2Sp1997 c 3 s 18; 1998 c 254 art 2 s 4,5



Section 15A.083 Salaries for positions in the judicial branch.

15A.083 Salaries for positions in the judicial branch.

Subdivision 1. Repealed, 1987 c 404 s 191

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Ranges for other judicial positions. Salaries or salary ranges are provided for the following positions in the judicial branch of government. The appointing authority of any position for which a salary range has been provided shall fix the individual salary within the prescribed range, considering the qualifications and overall performance of the employee. The supreme court shall set the salary of the state court administrator and the salaries of district court administrators. The salary of the state court administrator or a district court administrator may not exceed the salary of a district court judge. If district court administrators die, the amounts of their unpaid salaries for the months in which their deaths occur must be paid to their estates. The salary of the state public defender shall be fixed by the state board of public defense but must not exceed the salary of a district court judge.

Salary or Range Effective July 1, 1994 Board on judicial standards executive director $44,000-60,000

Subd. 4a. Repealed, 1979 c 332 art 2 s 7

Subd. 5. Tax court. The salary of a judge of the tax court is 98.52 percent of the salary for a district court judge. The salary of the chief tax court judge is 98.52 percent of the salary for a chief district court judge.

Subd. 6. Referee salaries. Notwithstanding any other law or ordinance to the contrary, no referee or administrative law judge employed by a court in this state shall receive a salary which is in excess of 90 percent of the salary paid a judge of the employing court.

Subd. 6a. Administrative law judge; salaries. The salary of the chief administrative law judge is 98.52 percent of the salary of a district court judge. The salaries of the assistant chief administrative law judge and administrative law judge supervisors are 93.60 percent of the salary of a district court judge. The salary of an administrative law judge employed by the office of administrative hearings is 88.67 percent of the salary of a district court judge as set under section 15A.082, subdivision 3.

Subd. 7. Workers' compensation court of appeals and compensation judges. Salaries of judges of the workers' compensation court of appeals are 98.52 percent of the salary for district court judges. The salary of the chief judge of the workers' compensation court of appeals is 98.52 percent of the salary for a chief district court judge. Salaries of compensation judges are 88.67 percent of the salary of district court judges. The chief workers' compensation judge at the department of labor and industry may be paid an annual salary that is up to five percent greater than the salary of workers' compensation settlement judges at the department of labor and industry.

HIST: Ex1971 c 32 s 12; 1973 c 564 s 3; 1973 c 596 s 2; 1973 c 598 s 4; 1974 c 355 s 35; 1975 c 381 s 1; 1976 c 2 s 2; 1976 c 134 s 78; 1977 c 35 s 13; 1977 c 307 s 1,29; 1977 c 432 s 46; 1978 c 674 s 4; 1978 c 793 s 40,41; 1979 c 332 art 2 s 2-4; 1980 c 614 s 49; 1981 c 224 s 16; 1981 c 346 s 7; 1983 c 299 s 9-11; 1983 c 301 s 66,236; 1984 c 640 s 32; 1984 c 654 art 2 s 43; 1986 c 444; 1986 c 464 s 1; 1987 c 404 s 75; 1988 c 667 s 3; 1990 c 571 s 3-5; 1992 c 567 art 3 s 1; 1993 c 122 s 1; 1994 c 560 art 2 s 9; 2Sp1997 c 3 s 6-8; 1998 c 366 s 89; 1998 c 390 art 5 s 1-3; 1Sp2001 c 9 art 18 s 8



Section 15A.084 Repealed, 1974 c 511 s 16

15A.084 Repealed, 1974 c 511 s 16



Section 15A.085 Repealed, 1974 c 511 s 16

15A.085 Repealed, 1974 c 511 s 16



Section 15A.086 Limits on bonus payments.

15A.086 Limits on bonus payments.

Notwithstanding any law to the contrary, an employee of the state lottery or of a public corporation or nonprofit corporation created by law may not receive bonus payments in any year that exceed ten percent of the employee's base salary for that year. For purposes of this section, bonus payments include any combination of merit pay, achievement awards, or any other cash payments in addition to base salary, other than severance pay or overtime or holiday pay. Groups covered by this section include, but are not limited to, the Workers' Compensation Reinsurance Association, the Minnesota Insurance Guaranty Association, the Fair plan, the Joint Underwriters Association, the Minnesota Joint Underwriters Association, the Life and Health Guaranty Association, the Minnesota Comprehensive Health Association, the Minnesota State High School League, Minnesota Technology, Inc., Agricultural Utilization Research Institute, Minnesota Project Outreach Corporation, State Fund Mutual Insurance Company, and the State Agricultural Society. This section does not give any entity authority to grant a bonus not otherwise authorized by law.

HIST: 1993 c 192 s 42; 2000 c 260 s 7



Section 15A.09 Repealed, Ex1971 c 32 s 33

15A.09 Repealed, Ex1971 c 32 s 33



Section 15A.091 Repealed, Ex1971 c 32 s 33

15A.091 Repealed, Ex1971 c 32 s 33



Section 15A.10 Repealed, Ex1971 c 32 s 33

15A.10 Repealed, Ex1971 c 32 s 33



Section 15A.101 Renumbered 16A.16

15A.101 Renumbered 16A.16



Section 15A.11 Repealed, Ex1971 c 32 s 33

15A.11 Repealed, Ex1971 c 32 s 33



Section 15A.12 Renumbered 43.068

15A.12 Renumbered 43.068



Section 15A.13 Other terms and conditions of employment.

15A.13 Other terms and conditions of employment.

The annual salaries prescribed by chapter 15A for positions in the unclassified service of the executive branch of the state government are in addition to other terms and conditions of their employment as now or hereafter prescribed by law or the commissioner of employee relations pursuant to section 43A.18, subdivision 3.

HIST: 1957 c 936 s 12; Ex1971 c 32 s 17; 1979 c 332 art 1 s 9; 1980 c 617 s 47; 1981 c 210 s 54



Section 15A.14 Repealed, 1973 c 507 s 47; 1974 c 511 s 16

15A.14 Repealed, 1973 c 507 s 47; 1974 c 511 s 16



Section 15A.15 Repealed, 1996 c 310 s 1

15A.15 Repealed, 1996 c 310 s 1



Section 15A.16 Repealed, Ex1971 c 32 s 33

15A.16 Repealed, Ex1971 c 32 s 33



Section 15A.17 Repealed, Ex1971 c 32 s 33

15A.17 Repealed, Ex1971 c 32 s 33



Section 15A.18 Appellate courts employees.

15A.18 Appellate courts employees.

Within the limits of their appropriations for salaries and subject to the conditions of the appropriations, the appellate courts may employ such technical, clerical, stenographic, and other personnel as is necessary.

HIST: (252(2)) 1913 c 400 s 1 cl 2; Ex1919 c 29 s 1; Ex1919 c 30 s 1; 1921 c 504 s 1; 1923 c 377 s 1; 1925 c 268 s 1; 1941 c 548 s 3; 1945 c 507 s 1; 1947 c 427 s 1; 1951 c 455 s 3; 1983 c 247 s 15



Section 15A.19 Repealed, Ex1971 c 32 s 33

15A.19 Repealed, Ex1971 c 32 s 33



Section 15A.20 Subdivisions renumbered, repealed, or no longer in effect

15A.20 Subdivision 1. MS 1969 Repealed, Ex1971 c 3 s 76 subd 3

Subdivision 1. MS 1971 Renumbered 43.328 subdivision 1

Subd. 2. Renumbered 43.328 subd 2

Subd. 3. Renumbered 43.328 subd 3

Subd. 4. Repealed, 1974 c 364 s 23

Subd. 5. Repealed, 1974 c 364 s 23



Section 15A.21 Repealed, 1973 c 720 s 79

15A.21 Repealed, 1973 c 720 s 79



Section 15A.22 Public employees; religious holidays.

15A.22 Public employees; religious holidays.

Any employee of the state, its political subdivisions, or a municipality therein who observes a religious holiday on days which do not fall on a Sunday or a legal holiday, shall be entitled to such days off from employment for such observance. Such days off shall be taken off without pay except where the employee has accumulated annual leave, and in that case such days shall be charged against the accumulated annual leave of the employee or unless the employee is able to work an equivalent number of days at some other time during the fiscal year to compensate for the days lost.

HIST: 1971 c 583 s 1; 1986 c 444






Chapter 16 Department of Administration

Section 16.01 Repealed, 1984 c 544 s 90

16.01 Repealed, 1984 c 544 s 90



Section 16.011 Repealed, 1984 c 544 s 90

16.011 Repealed, 1984 c 544 s 90



Section 16.012 Repealed, 1984 c 544 s 90

16.012 Repealed, 1984 c 544 s 90



Section 16.014 Repealed, 1984 c 544 s 90

16.014 Repealed, 1984 c 544 s 90



Section 16.015 Repealed, 1978 c 792 s 29

16.015 Repealed, 1978 c 792 s 29



Section 16.016 Repealed, 1978 c 792 s 29

16.016 Repealed, 1978 c 792 s 29



Section 16.02 Subdivisions renumbered, repealed, or no longer in effect

16.02 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 2a. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 544 s 90

Subd. 5a. Repealed, 1984 c 544 s 90

Subd. 6. Repealed, 1984 c 544 s 90

Subd. 6a. Repealed, 1984 c 544 s 90

Subd. 6b. Repealed, 1984 c 544 s 90

Subd. 7. Repealed, 1984 c 544 s 90

Subd. 8. Repealed, 1984 c 544 s 90

Subd. 9. Repealed, 1984 c 544 s 90

Subd. 10. Repealed, 1984 c 544 s 90

Subd. 10a. Repealed, 1984 c 544 s 90

Subd. 11. Repealed, 1973 c 492 s 33

Subd. 12. Repealed, 1973 c 492 s 33

Subd. 13. Repealed, 1984 c 544 s 90

Subd. 14. Repealed, 1984 c 544 s 90

Subd. 15. Repealed, 1984 c 544 s 90

Subd. 16. Repealed, 1984 c 544 s 90

Subd. 17. Repealed, 1984 c 544 s 90

Subd. 18. Repealed, 1984 c 544 s 90

Subd. 19. Repealed, 1984 c 544 s 90

Subd. 20. Repealed, 1973 c 507 s 47

Subd. 20a. Repealed, 1973 c 653 s 47

Subd. 21. Repealed, 1977 c 410 s 19

Subd. 22. Repealed, 1973 c 507 s 47

Subd. 23. Repealed, 1963 c 766 s 3

Subd. 24. Repealed, 1984 c 544 s 90; renumbered 16B.53

Subd. 25. Repealed, 1984 c 544 s 90

Subd. 26. Repealed, 1984 c 544 s 90

Subd. 27. Repealed, 1984 c 544 s 90

Subd. 28. Repealed, 1984 c 544 s 90

Subd. 29. Repealed, 1984 c 544 s 90

Subd. 30. Renumbered 16B.16 subd 2

Subd. 31. Renumbered 16B.04 subd 2 clause (12)



Section 16.021 Repealed, 1984 c 544 s 90

16.021 Repealed, 1984 c 544 s 90



Section 16.022 Repealed, 1984 c 544 s 90

16.022 Repealed, 1984 c 544 s 90



Section 16.023 Repealed, 1984 c 544 s 90

16.023 Repealed, 1984 c 544 s 90



Section 16.0231 Repealed, 1984 c 544 s 90

16.0231 Repealed, 1984 c 544 s 90



Section 16.024 Repealed, 1984 c 544 s 90

16.024 Repealed, 1984 c 544 s 90



Section 16.025 Repealed, 1984 c 544 s 90

16.025 Repealed, 1984 c 544 s 90



Section 16.026 Repealed, 1984 c 544 s 90; renumbered in part 16B.51 subd 5

16.026 Repealed, 1984 c 544 s 90; renumbered in part 16B.51 subd 5



Section 16.027 Renumbered 16A.17

16.027 Renumbered 16A.17



Section 16.028 Repealed, 1984 c 544 s 90

16.028 Repealed, 1984 c 544 s 90



Section 16.03 Repealed, 1984 c 544 s 90

16.03 Repealed, 1984 c 544 s 90



Section 16.04 Repealed, 1984 c 544 s 90

16.04 Repealed, 1984 c 544 s 90



Section 16.05 Repealed, 1984 c 544 s 90

16.05 Repealed, 1984 c 544 s 90



Section 16.06 Repealed, 1984 c 544 s 90

16.06 Repealed, 1984 c 544 s 90



Section 16.061 Repealed, 1984 c 544 s 90

16.061 Repealed, 1984 c 544 s 90



Section 16.062 Repealed, 1984 c 544 s 90

16.062 Repealed, 1984 c 544 s 90



Section 16.063 Repealed, 1984 c 544 s 90

16.063 Repealed, 1984 c 544 s 90



Section 16.064 Repealed, 1984 c 544 s 90

16.064 Repealed, 1984 c 544 s 90



Section 16.065 Repealed, 1984 c 544 s 90

16.065 Repealed, 1984 c 544 s 90



Section 16.066 Repealed, 1984 c 544 s 90

16.066 Repealed, 1984 c 544 s 90



Section 16.068 Repealed, 1984 c 544 s 90

16.068 Repealed, 1984 c 544 s 90



Section 16.07 Repealed, 1984 c 544 s 90

16.07 Repealed, 1984 c 544 s 90



Section 16.071 Expired

16.071 Expired



Section 16.072 Repealed, 1984 c 440 s 3; 1984 c 544 s 90

16.072 Repealed, 1984 c 440 s 3; 1984 c 544 s 90



Section 16.0721 Repealed, 1984 c 544 s 90; renumbered 16B.101

16.0721 Repealed, 1984 c 544 s 90; renumbered 16B.101



Section 16.073 Repealed, 1984 c 440 s 3; 1984 c 544 s 90

16.073 Repealed, 1984 c 440 s 3; 1984 c 544 s 90



Section 16.075 Repealed, 1984 c 544 s 90

16.075 Repealed, 1984 c 544 s 90



Section 16.08 Repealed, 1984 c 544 s 90

16.08 Repealed, 1984 c 544 s 90



Section 16.081 Repealed, 1984 c 544 s 90; renumbered 16B.089

16.081 Repealed, 1984 c 544 s 90; renumbered 16B.089



Section 16.082 Repealed, 1984 c 544 s 90

16.082 Repealed, 1984 c 544 s 90



Section 16.083 Repealed, 1984 c 544 s 90; renumbered 16B.19

16.083 Repealed, 1984 c 544 s 90; renumbered 16B.19



Section 16.084 Repealed, 1984 c 544 s 90

16.084 Repealed, 1984 c 544 s 90



Section 16.085 Repealed, 1984 c 544 s 90

16.085 Repealed, 1984 c 544 s 90



Section 16.086 Subdivisions renumbered, repealed, or no longer in effect

16.086 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90



Section 16.09 Repealed, 1984 c 544 s 90

16.09 Repealed, 1984 c 544 s 90



Section 16.095 Repealed, 1984 c 544 s 90

16.095 Repealed, 1984 c 544 s 90



Section 16.096 Repealed, 1984 c 544 s 90

16.096 Repealed, 1984 c 544 s 90



Section 16.098 Subdivisions renumbered, repealed, or no longer in effect

16.098 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 544 s 90

Subd. 6. Repealed, 1984 c 544 s 90

Subd. 7. Repealed, 1984 c 544 s 90

Subd. 8. Repealed, 1984 c 544 s 90

Subd. 9. Repealed, 1984 c 544 s 90

Subd. 10. Repealed, 1984 c 544 s 90

Subd. 11. Repealed, 1984 c 544 s 90



Section 16.10 Repealed, 1978 c 480 s 3

16.10 Repealed, 1978 c 480 s 3



Section 16.11 Repealed, 1973 c 400 s 2

16.11 Repealed, 1973 c 400 s 2



Section 16.12 Repealed, 1984 c 544 s 90

16.12 Repealed, 1984 c 544 s 90



Section 16.125 Repealed, 1984 c 544 s 90

16.125 Repealed, 1984 c 544 s 90



Section 16.13 Repealed, 1977 c 305 s 46

16.13 Repealed, 1977 c 305 s 46



Section 16.135 Repealed, 1984 c 544 s 90

16.135 Repealed, 1984 c 544 s 90



Section 16.138 Renumbered 16A.09

16.138 Renumbered 16A.09



Section 16.139 Repealed, 1984 c 544 s 90

16.139 Repealed, 1984 c 544 s 90



Section 16.14 Renumbered 16A.10

16.14 Renumbered 16A.10



Section 16.141 Subdivisions renumbered, repealed, or no longer in effect

16.141 Subdivision 1. Repealed, 1976 c 231 s 34

Subd. 2. Repealed, 1976 c 231 s 34

Subd. 3. Repealed, 1973 c 720 s 64 subd 2

Subd. 3a. Repealed, 1976 c 231 s 34



Section 16.15 Renumbered 16A.11

16.15 Renumbered 16A.11



Section 16.155 Renumbered 16A.12

16.155 Renumbered 16A.12



Section 16.16 Subdivisions renumbered, repealed, or no longer in effect

16.16 Subdivision 1. Repealed, 1976 c 231 s 34

Subd. 2. Repealed, 1976 c 231 s 34

Subd. 3. Repealed, 1976 c 231 s 34

Subd. 4. Repealed, 1976 c 231 s 34

Subd. 5. Repealed, 1976 c 231 s 34

Subd. 6. Renumbered 16A.15 subdivision 1

Subd. 7. Renumbered 16A.15 subd 2

Subd. 8. Renumbered 16A.15 subd 3

Subd. 8a. Renumbered 16A.15 subd 4



Section 16.161 Repealed, 1976 c 231 s 34

16.161 Repealed, 1976 c 231 s 34



Section 16.162 Repealed, 1969 c 159 s 2

16.162 Repealed, 1969 c 159 s 2



Section 16.164 Repealed, 1976 c 231 s 34

16.164 Repealed, 1976 c 231 s 34



Section 16.165 Repealed, 1973 c 720 s 63 subd 3

16.165 Repealed, 1973 c 720 s 63 subd 3



Section 16.17 Renumbered 16A.28

16.17 Renumbered 16A.28



Section 16.171 Repealed, 1978 c 793 s 98

16.171 Repealed, 1978 c 793 s 98



Section 16.172 Repealed, 1984 c 544 s 90

16.172 Repealed, 1984 c 544 s 90



Section 16.173 Repealed, 1977 c 455 s 95

16.173 Repealed, 1977 c 455 s 95



Section 16.18 Repealed, 1976 c 231 s 34

16.18 Repealed, 1976 c 231 s 34



Section 16.19 Repealed, 1976 c 231 s 34

16.19 Repealed, 1976 c 231 s 34



Section 16.20 Renumbered 16A.125

16.20 Renumbered 16A.125



Section 16.201 Repealed, 1955 c 714 s 3

16.201 Repealed, 1955 c 714 s 3



Section 16.21 Repealed, 1984 c 544 s 90

16.21 Repealed, 1984 c 544 s 90



Section 16.22 Repealed, 1984 c 544 s 90

16.22 Repealed, 1984 c 544 s 90



Section 16.23 Repealed, 1984 c 544 s 90

16.23 Repealed, 1984 c 544 s 90



Section 16.231 Repealed, 1955 c 303 s 7

16.231 Repealed, 1955 c 303 s 7



Section 16.24 Repealed, 1984 c 544 s 90

16.24 Repealed, 1984 c 544 s 90



Section 16.243 Repealed, 1984 c 544 s 90

16.243 Repealed, 1984 c 544 s 90



Section 16.244 Repealed, 1984 c 544 s 90

16.244 Repealed, 1984 c 544 s 90



Section 16.245 Renumbered 16A.128

16.245 Renumbered 16A.128



Section 16.25 Renumbered 16A.129

16.25 Renumbered 16A.129



Section 16.251 Repealed, 1984 c 544 s 90

16.251 Repealed, 1984 c 544 s 90



Section 16.26 Repealed, 1961 c 561 s 17

16.26 Repealed, 1961 c 561 s 17



Section 16.27 Repealed, 1961 c 561 s 17

16.27 Repealed, 1961 c 561 s 17



Section 16.28 Repealed, 1984 c 544 s 90

16.28 Repealed, 1984 c 544 s 90



Section 16.281 Repealed, 1984 c 544 s 90

16.281 Repealed, 1984 c 544 s 90



Section 16.29 Repealed, 1961 c 561 s 17

16.29 Repealed, 1961 c 561 s 17



Section 16.30 Repealed, 1961 c 561 s 17

16.30 Repealed, 1961 c 561 s 17



Section 16.31 Repealed, 1961 c 561 s 17

16.31 Repealed, 1961 c 561 s 17



Section 16.32 Subdivisions renumbered, repealed, or no longer in effect

16.32 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90



Section 16.321 Repealed, 1984 c 544 s 90

16.321 Repealed, 1984 c 544 s 90



Section 16.33 Repealed, 1961 c 561 s 17

16.33 Repealed, 1961 c 561 s 17



Section 16.34 Repealed, 1984 c 544 s 90

16.34 Repealed, 1984 c 544 s 90



Section 16.35 Repealed, 1961 c 561 s 17

16.35 Repealed, 1961 c 561 s 17



Section 16.36 Repealed, 1961 c 561 s 17

16.36 Repealed, 1961 c 561 s 17



Section 16.365 Repealed, 1984 c 544 s 90; renumbered 16B.102

16.365 Repealed, 1984 c 544 s 90; renumbered 16B.102



Section 16.37 Repealed, 1965 c 45 s 73

16.37 Repealed, 1965 c 45 s 73



Section 16.38 Repealed, 1961 c 561 s 17

16.38 Repealed, 1961 c 561 s 17



Section 16.381 Repealed, 1984 c 544 s 90

16.381 Repealed, 1984 c 544 s 90



Section 16.51 Repealed, 1984 c 544 s 90

16.51 Repealed, 1984 c 544 s 90



Section 16.52 Repealed, 1984 c 544 s 90

16.52 Repealed, 1984 c 544 s 90



Section 16.53 Repealed, 1984 c 544 s 90

16.53 Repealed, 1984 c 544 s 90



Section 16.531 Expired

16.531 Expired



Section 16.54 Repealed, 1984 c 544 s 90

16.54 Repealed, 1984 c 544 s 90



Section 16.55 Repealed, 1984 c 544 s 90

16.55 Repealed, 1984 c 544 s 90



Section 16.56 Repealed, 1984 c 544 s 90

16.56 Repealed, 1984 c 544 s 90



Section 16.57 Repealed, 1969 c 1150 s 7

16.57 Repealed, 1969 c 1150 s 7



Section 16.61 Repealed, 1980 c 471 s 3

16.61 Repealed, 1980 c 471 s 3



Section 16.62 Renumbered 16A.13

16.62 Renumbered 16A.13



Section 16.63 Renumbered 16A.131

16.63 Renumbered 16A.131



Section 16.64 Renumbered 16A.132

16.64 Renumbered 16A.132



Section 16.66 Repealed, 1982 c 573 s 14

16.66 Repealed, 1982 c 573 s 14



Section 16.723 Repealed, 1984 c 544 s 90

16.723 Repealed, 1984 c 544 s 90



Section 16.73 Repealed, 1984 c 544 s 90

16.73 Repealed, 1984 c 544 s 90



Section 16.75 Subdivisions renumbered, repealed, or no longer in effect

16.75 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 544 s 90

Subd. 6. Repealed, 1984 c 544 s 90

Subd. 7. Repealed, 1984 c 544 s 90

Subd. 8. Repealed, 1984 c 544 s 90

Subd. 9. Repealed, 1984 c 544 s 90



Section 16.753 Subdivisions renumbered, repealed, or no longer in effect

16.753 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 544 s 90

Subd. 6. Repealed, 1984 c 544 s 90



Section 16.755 Repealed, 1976 c 233 s 13

16.755 Repealed, 1976 c 233 s 13



Section 16.756 Subdivisions renumbered, repealed, or no longer in effect

16.756 Subdivision 1. Repealed, 1984 c 544 s 90; renumbered in part 16B.56 subdivision 1

Subd. 1a. Repealed, 1984 c 544 s 90; renumbered in part 16B.56 subd 2

Subd. 2. Repealed, 1984 c 544 s 90; renumbered in part 16B.56 subd 3

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 408 s 4



Section 16.76 Repealed, 1984 c 544 s 90

16.76 Repealed, 1984 c 544 s 90



Section 16.77 Repealed, 1984 c 544 s 90

16.77 Repealed, 1984 c 544 s 90



Section 16.78 Repealed, 1984 c 544 s 90

16.78 Repealed, 1984 c 544 s 90



Section 16.81 Repealed, 1984 c 544 s 90

16.81 Repealed, 1984 c 544 s 90



Section 16.811 Repealed, 1984 c 544 s 90

16.811 Repealed, 1984 c 544 s 90



Section 16.82 Subdivisions renumbered, repealed, or no longer in effect

16.82 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90



Section 16.821 Repealed, 1984 c 544 s 90

16.821 Repealed, 1984 c 544 s 90



Section 16.822 Repealed, 1984 c 544 s 90

16.822 Repealed, 1984 c 544 s 90



Section 16.823 Repealed, 1984 c 544 s 90

16.823 Repealed, 1984 c 544 s 90



Section 16.824 Repealed, 1984 c 544 s 90

16.824 Repealed, 1984 c 544 s 90



Section 16.825 Repealed, 1984 c 544 s 90

16.825 Repealed, 1984 c 544 s 90



Section 16.826 Repealed, 1984 c 544 s 90

16.826 Repealed, 1984 c 544 s 90



Section 16.827 Repealed, 1984 c 544 s 90

16.827 Repealed, 1984 c 544 s 90



Section 16.83 Repealed, 1984 c 544 s 90

16.83 Repealed, 1984 c 544 s 90



Section 16.84 Repealed, 1984 c 544 s 90

16.84 Repealed, 1984 c 544 s 90



Section 16.85 Repealed, 1984 c 544 s 90

16.85 Repealed, 1984 c 544 s 90



Section 16.851 Subdivisions renumbered, repealed, or no longer in effect

16.851 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Renumbered 16B.61 subd 3 paragraph (d)



Section 16.852 Expired

16.852 Expired



Section 16.853 Repealed, 1983 c 260 s 68

16.853 Repealed, 1983 c 260 s 68



Section 16.854 Repealed, 1984 c 544 s 90

16.854 Repealed, 1984 c 544 s 90



Section 16.86 Repealed, 1984 c 544 s 90

16.86 Repealed, 1984 c 544 s 90



Section 16.861 Subdivisions renumbered, repealed, or no longer in effect

16.861 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 3a. Renumbered 16B.65 subd 7

Subd. 4. Repealed, 1984 c 544 s 90

Subd. 5. Repealed, 1984 c 544 s 90

Subd. 6. Repealed, 1984 c 544 s 90

Subd. 7. Repealed, 1984 c 544 s 90



Section 16.862 Repealed, 1984 c 544 s 90

16.862 Repealed, 1984 c 544 s 90



Section 16.863 Repealed, 1984 c 544 s 90

16.863 Repealed, 1984 c 544 s 90



Section 16.8632 Repealed, 1984 c 544 s 90

16.8632 Repealed, 1984 c 544 s 90



Section 16.864 Repealed, 1984 c 544 s 90

16.864 Repealed, 1984 c 544 s 90



Section 16.865 Repealed, 1984 c 544 s 90

16.865 Repealed, 1984 c 544 s 90



Section 16.866 Subdivisions renumbered, repealed, or no longer in effect

16.866 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90



Section 16.867 Repealed, 1984 c 544 s 90

16.867 Repealed, 1984 c 544 s 90



Section 16.868 Repealed, 1984 c 544 s 90

16.868 Repealed, 1984 c 544 s 90



Section 16.869 Repealed, 1984 c 544 s 90

16.869 Repealed, 1984 c 544 s 90



Section 16.87 Repealed, 1971 c 561 s 17

16.87 Repealed, 1971 c 561 s 17



Section 16.871 Repealed, 1984 c 544 s 90

16.871 Repealed, 1984 c 544 s 90



Section 16.872 Repealed, 1984 c 544 s 90

16.872 Repealed, 1984 c 544 s 90



Section 16.873 Expired

16.873 Expired



Section 16.874 Repealed, 1984 c 544 s 90

16.874 Repealed, 1984 c 544 s 90



Section 16.88 Repealed, 1984 c 544 s 90

16.88 Repealed, 1984 c 544 s 90



Section 16.89 Repealed, 1984 c 544 s 90

16.89 Repealed, 1984 c 544 s 90



Section 16.90 Subdivisions renumbered, repealed, or no longer in effect

16.90 Subdivision 1. Repealed, 1984 c 544 s 90

Subd. 2. Repealed, 1984 c 544 s 90

Subd. 3. Repealed, 1984 c 544 s 90

Subd. 4. Repealed, 1984 c 544 s 90



Section 16.91 Repealed, 1984 c 544 s 90

16.91 Repealed, 1984 c 544 s 90



Section 16.911 Repealed, 1984 c 544 s 90; renumbered in part 16B.42

16.911 Repealed, 1984 c 544 s 90; renumbered in part 16B.42



Section 16.92 Repealed, 1974 c 494 s 4

16.92 Repealed, 1974 c 494 s 4



Section 16.93 Repealed, 1980 c 609 art 7 s 18

16.93 Repealed, 1980 c 609 art 7 s 18



Section 16.931 Repealed, 1984 c 544 s 90

16.931 Repealed, 1984 c 544 s 90



Section 16.94 Repealed, 1984 c 544 s 90

16.94 Repealed, 1984 c 544 s 90



Section 16.95 Repealed, 1984 c 544 s 90

16.95 Repealed, 1984 c 544 s 90



Section 16.955 Repealed, 1984 c 544 s 90

16.955 Repealed, 1984 c 544 s 90



Section 16.96 Repealed, 1984 c 544 s 90

16.96 Repealed, 1984 c 544 s 90



Section 16.965 Repealed, 1980 c 614 s 191 subd 2

16.965 Repealed, 1980 c 614 s 191 subd 2



Section 16.97 Repealed, 1984 c 544 s 90

16.97 Repealed, 1984 c 544 s 90









Chapters 16A - 16E Administration and Finance

Chapter 16A Department of Finance

Section 16A.01 Department of finance; commissioner; employees.

16A.01 Department of finance; commissioner; employees.

Subdivision 1. Commissioner. The commissioner of finance manages the department of finance. The commissioner is the state's controller and chief accounting and financial officer.

Subd. 2. Appointment; qualification. The governor appoints the commissioner under section 15.06. The commissioner must have broad experience as an executive financial manager.

Subd. 3. Deputy; confidential secretary. The commissioner may appoint a deputy and a confidential secretary. Each serves at the commissioner's pleasure in the unclassified service.

Subd. 4. Organize, hire, delegate. The commissioner shall:

(1) organize the department;

(2) hire the agents and classified civil service employees necessary to run the department;

(3) define their duties; and

(4) set conditions for, and control, delegation of the commissioner's powers, duties, and responsibilities to them.

HIST: 1973 c 492 s 1; 1977 c 305 s 8,9; 1984 c 628 art 2 s 1



Section 16A.011 Definitions.

16A.011 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Agency. Except when otherwise modified, "agency" includes an office, department, board, council, committee, authority, or commission of state government.

Subd. 3. Allotment. "Allotment" means a limit placed by the commissioner on the amount to be spent or encumbered during a period of time pursuant to an appropriation.

Subd. 4. Appropriation. "Appropriation" means an authorization by law to expend or encumber an amount in the treasury.

Subd. 5. Renumbered subd 17

Subd. 6. Biennium. "Biennium" means a period of two consecutive fiscal years beginning in an odd-numbered calendar year and ending in the next odd-numbered calendar year.

Subd. 7. Commissioner. "Commissioner" means the commissioner of finance unless a different commissioner is specified.

Subd. 8. Constitution. "Constitution" means the state Constitution.

Subd. 9. Department. Except in subdivision 2, "department" means the department of finance unless a different department is specified.

Subd. 10. Employee. "Employee" includes elected officials, officers, and employees of the state, or agency, as the context requires.

Subd. 11. Encumbrance. "Encumbrance" means the commitment of a portion or all of an allotment in order to meet an obligation that is expected to be incurred to pay for goods or services received by the state or to pay a grant.

Subd. 12. Executive agency. "Executive agency" means an agency in the executive branch of state government.

Subd. 12a. Executive branch state agency. "Executive branch state agency" means an agency in the executive branch of state government, but does not include constitutional officers.

Subd. 13. Finance committee. "Finance committee" means the finance committee of the Senate.

Subd. 14. Fiscal year. "Fiscal year" means the period beginning at midnight between June 30 and July 1 and ending 12 months later.

Subd. 15. Treasurer. "Treasurer" means the state treasurer.

Subd. 16. Treasury. Unless otherwise modified, "treasury" means the state treasury.

Subd. 17. Ways and means committee. "Ways and means committee" means the chief fiscal committee of the house of representatives.

HIST: 1984 c 597 s 31; 1984 c 628 art 2 s 1; art 6 s 1; 1993 c 192 s 43-45; 2000 c 395 s 4



Section 16A.02 Repealed, 1984 c 628 art 2 s 4

16A.02 Repealed, 1984 c 628 art 2 s 4



Section 16A.04 Budget and cash projection.

16A.04 Budget and cash projection.

Subdivision 1. To prepare, consult, supervise. The commissioner shall prepare the biennial budget with projections of revenues and expenditures for both the biennial budget period and the biennium following the biennial budget period. The governor shall supervise the preparation unless there is a governor-elect, who then shall provide the supervision.

Subd. 2. Repealed, 1984 c 628 art 2 s 4

Subd. 3. Repealed, 1984 c 628 art 2 s 4

Subd. 4. Renumbered 16A.041

HIST: 1973 c 492 s 4; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 51,52; 1993 c 192 s 46



Section 16A.041 Rulemaking.

16A.041 Rulemaking.

The commissioner may make rules on the powers, duties, and responsibilities given to the department or the commissioner under state law.

HIST: 1973 c 492 s 4; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 51,52



Section 16A.05 Repealed, 1977 c 410 s 19

16A.05 Repealed, 1977 c 410 s 19



Section 16A.055 Some of the commissioner's duties.

16A.055 Some of the commissioner's duties.

Subdivision 1. List. The commissioner shall:

(1) receive and record all money paid into the state treasury and safely keep it until lawfully paid out;

(2) manage the state's financial affairs;

(3) keep the state's general account books according to generally accepted government accounting principles;

(4) keep expenditure and revenue accounts according to generally accepted government accounting principles;

(5) develop, provide instructions for, prescribe, and manage a state uniform accounting system;

(6) provide to the state the expertise to ensure that all state funds are accounted for under generally accepted government accounting principles; and

(7) coordinate the development of, and maintain standards for, internal auditing in state agencies and, in cooperation with the commissioner of administration, report to the legislature and the governor by January 31 of odd-numbered years, on progress made.

Subd. 2. Accounting system required. An agency must use the uniform accounting system prescribed by the commissioner.

Subd. 3. Access to records. An agency must give the commissioner or a designee of the commissioner free access to its financial documents.

Subd. 4. Commissioner's designee. The commissioner may assign a designee to an agency to monitor its financial activities and to ensure compliance with statutes and administrative requirements promulgated by the commissioner. The designee may assist the agency as the commissioner considers appropriate. The agency's head shall supervise its employees and develop a budget consistent with its goals, responsibilities, and priorities.

Subd. 5. Retirement fund reporting. (a) The commissioner may not require a public retirement fund to use financial or actuarial reporting practices or procedures different from those required by section 356.20 or 356.215.

(b) The commissioner may contract with the consulting actuary retained by the legislative commission on pensions and retirement for the preparation of quadrennial projection valuations as required under section 356.215, subdivisions 2 and 2a. The initial projection valuation under this paragraph, if any, is due on May 1, 2003, and subsequent projection valuations are due on May 1 each fourth year thereafter. The commissioner of finance shall assess the applicable statewide and major local retirement plan or plans the cost of the quadrennial projection valuation.

Subd. 6. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

HIST: (80-2) 1939 c 431 art 3 s 1; 1955 c 863 s 15; 1973 c 492 s 3; 1976 c 231 s 3; 1979 c 314 s 1; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 95; 1989 c 351 s 14; 1993 c 192 s 47; 1995 c 248 art 11 s 1; 1996 c 457 s 2; 1998 c 366 s 20; 2000 c 461 art 1 s 2



Section 16A.06 Other commissioner duties and powers.

16A.06 Other commissioner duties and powers.

Subdivision 1. Agency to comply. The commissioner has the duties and powers stated in this section. An executive agency must do what the commissioner requires of it under this section.

Subd. 2. Financial reports. The commissioner from time to time shall require an executive agency to prepare financial reports on department forms so the administration and the legislature can compare spending plans with appropriations for programs and activities.

Subd. 3. Evaluate and compare costs. The commissioner shall provide a system to measure the effect of fund expenditures so as to evaluate and compare the cost of functions or programs.

Subd. 4. Reporting agency performance. Executive agencies shall prepare performance-based budget plans according to schedules, forms, and standards as established by the commissioner. The commissioner may also require other periodic reports of agency performance.

Subd. 5. Estimates. The commissioner from time to time shall require an executive agency to report estimates of its income and receipts. The commissioner shall use the estimates to evaluate the state's financial condition.

Subd. 6. Report on financial affairs. The commissioner shall, when directed, report on the state's financial affairs to the governor.

Subd. 7. Information for policy making. The commissioner shall obtain from an executive agency any information needed to make state financial policy.

Subd. 8. Repealed, 1994 c 632 art 3 s 65

Subd. 9. First class city teacher retirement funds aids reporting. Each year, on or before April 15, the commissioner of finance shall report to the chairs of the senate finance committee and the house ways and means committee on expenditures for state aids to the Minneapolis and Saint Paul teacher retirement fund associations under sections 354A.12 and 423A.02, subdivision 3. This report shall include the amounts expended in the most recent fiscal year and estimates of expected expenditures for the current and next fiscal year.

Subd. 10. Technology budget book. The department must prepare a separate budget book containing all of the administration's technology initiatives. The book must be in the same format as other biennial budget books.

HIST: 1973 c 492 s 6; 1973 c 582 s 3; 1984 c 628 art 2 s 1; 1984 c 654 art 2 s 53; 1987 c 275 s 2; 1993 c 192 s 48; 1996 c 438 art 4 s 1; 1Sp2001 c 10 art 2 s 20



Section 16A.065 Prepay software, subscriptions, United States documents.

16A.065 Prepay software, subscriptions, United States documents.

Notwithstanding section 16A.41, subdivision 1, the commissioner may allow an agency to make advance deposits or payments for software or software maintenance services for state-owned or leased electronic data processing equipment, for sole source maintenance agreements where it is not cost-effective to pay in arrears, for exhibit booth space rental when required by the renter to guarantee the availability of space, for registration fees where advance payment is required or advance payment discount is provided, and for newspaper, magazine, and other subscription fees customarily paid for in advance. The commissioner may also allow advance deposits by any department with the Library of Congress and federal Supervisor of Documents for items to be purchased from those federal agencies.

HIST: 1980 c 614 s 54; 1984 c 544 s 4; 1984 c 628 art 2 s 1; 1984 c 654 art 2 s 54; 1985 c 248 s 6; 1989 c 271 s 1; 1993 c 192 s 49



Section 16A.07 Repealed, 1984 c 628 art 2 s 4

16A.07 Repealed, 1984 c 628 art 2 s 4



Section 16A.08 Repealed, 1984 c 628 art 2 s 4

16A.08 Repealed, 1984 c 628 art 2 s 4



Section 16A.09 Repealed, 1976 c 231 s 34

16A.09 Repealed, 1976 c 231 s 34



Section 16A.095 State budget system.

16A.095 State budget system.

Subdivision 1. MS 1976 Repealed, 1977 c 455 s 95

Subdivision 1. Rules and instructions. The commissioner shall make rules and instructions for budget preparation. They must deal with classifying expenditures and with the content and submission of budget requests and appropriation measures.

Subd. 2. Budget improvements. The commissioner may choose executive agencies to test improvements in the budget system. The commissioner shall recommend required legislation to install improvements in the budget system for all executive agencies. The budget system must, to the greatest extent practicable, emphasize alternative approaches in program development and criteria to evaluate and measure performance.

Subd. 2a. Mutual cooperation; due regard. Executive agencies must cooperate with the commissioner in making a budget. The budget must meet the commissioner's requirements while giving due regard to the executive agencies' requirements.

Subd. 3. Repealed, 1993 c 192 s 110

HIST: 1976 c 231 s 4; 1977 c 455 s 71; 1984 c 628 art 2 s 1



Section 16A.10 Budget preparation.

16A.10 Budget preparation.

Subdivision 1. Budget format. In each even-numbered calendar year the commissioner shall prepare budget forms and instructions for all agencies, including guidelines for reporting agency performance measures, subject to the approval of the governor. The commissioner shall request and receive advisory recommendations from the chairs of the senate finance committee and house of representatives ways and means committee before adopting a format for the biennial budget document. By June 15, the commissioner shall send the proposed budget forms to the appropriations and finance committees. The committees have until July 15 to give the commissioner their advisory recommendations on possible improvements. To facilitate this consultation, the commissioner shall establish a working group consisting of executive branch staff and designees of the chairs of the senate finance and house of representatives ways and means committees. The commissioner must involve this group in all stages of development of budget forms and instructions. The budget format must show actual expenditures and receipts for the two most recent fiscal years, estimated expenditures and receipts for the current fiscal year, and estimates for each fiscal year of the next biennium. Estimated expenditures must be classified by funds and character of expenditures and may be subclassified by programs and activities. Agency revenue estimates must show how the estimates were made and what factors were used. Receipts must be classified by funds, programs, and activities. Expenditure and revenue estimates must be based on the law in existence at the time the estimates are prepared.

Subd. 1a. Purpose of performance data. Performance data shall be presented in the budget proposal to:

(1) provide information so that the legislature can determine the extent to which state programs are successful;

(2) encourage agencies to develop clear goals and objectives for their programs; and

(3) strengthen accountability to Minnesotans by providing a record of state government's performance in providing effective and efficient services.

Subd. 1b. Performance data format. Agencies shall present performance data that measures the performance of programs in meeting program goals and objectives. Measures reported may include indicators of outputs, efficiency, outcomes, and other measures relevant to understanding each program. Agencies shall present as much historical information as needed to understand major trends and shall set targets for future performance issues where feasible and appropriate. The information shall appropriately highlight agency performance issues that would assist legislative review and decision making.

Subd. 1c. Performance measures for change items. For each change item in the budget proposal requesting new or increased funding, the budget document must present proposed performance measures that can be used to determine if the new or increased funding is accomplishing its goals.

Subd. 2. By October 15 and November 30. By October 15 of each even-numbered year, an agency must file the following with the commissioner:

(1) budget estimates for the most recent and current fiscal years;

(2) its upcoming biennial budget estimates;

(3) a comprehensive and integrated statement of agency missions and outcome and performance measures; and

(4) a concise explanation of any planned changes in the level of services or new activities.

The commissioner shall prepare and file the budget estimates for an agency failing to file them. By November 30, the commissioner shall send the final budget format, agency budget estimates for the next biennium, and copies of the filed material to the ways and means and finance committees, except that the commissioner shall not be required to transmit information that identifies executive branch budget decision items. At this time, a list of each employee's name, title, and salary must be available to the legislature, either on paper or through electronic retrieval.

Subd. 3. Duties to governor-elect. Immediately after the election of a new governor, the commissioner shall report the budget estimates and make available to the governor-elect all department information, staff, and facilities relating to the budget.

HIST: (53-18m) 1939 c 431 art 3 s 14; 1977 c 455 s 72,73; 1984 c 628 art 2 s 1; 1989 c 335 art 1 s 59; 1993 c 192 s 50,51; 1997 c 202 art 2 s 12; 1998 c 366 s 21; 1Sp2001 c 10 art 2 s 21



Section 16A.101 Service contracts.

16A.101 Service contracts.

The state accounting system must list expenditures for professional and technical service contracts, as defined in section 16C.08, subdivision 1, as a separate category. No other expenditures may be included in this category.

HIST: 1995 c 254 art 1 s 44; 1998 c 386 art 2 s 11



Section 16A.102 Budgeting revenues relative to personal income.

16A.102 Budgeting revenues relative to personal income.

Subdivision 1. Governor's recommendation. By the fourth Tuesday in January of each odd-numbered year, the governor shall submit to the legislature a recommended revenue target for the next two bienniums. The recommended revenue target must specify:

(1) the maximum share of Minnesota personal income to be collected in taxes and other revenues to pay for state and local government services;

(2) the division of the share between state and local government revenues; and

(3) the mix and rates of income, sales, and other state and local taxes including property taxes and other revenues.

The recommendations must be based on the November forecast prepared under section 16A.103.

Subd. 2. Legislative budget resolution. By March 15 of each odd-numbered year, the legislature shall by concurrent resolution adopt revenue targets for the next two bienniums. The resolution must specify:

(1) the maximum share of Minnesota personal income to be collected in taxes and other revenues to pay for state and local government services;

(2) the division of the share between state and local government services; and

(3) the mix and rates of income, sales, and other state and local taxes including property taxes and other revenues.

The resolution must be based on the February forecast prepared under section 16A.103 and take into consideration the revenue targets recommended by the governor under subdivision 1.

Subd. 3. Even-numbered year and special sessions. The governor or the legislature may elect to modify their revenue targets in a special session or an even-numbered year regular session. The requirements of subdivisions 1 and 2 apply, except that within ten days of the start of the session the dates provided in those subdivisions must be modified to be consistent with the planned date of adjournment.

HIST: 1994 c 587 art 7 s 1; 1998 c 389 art 16 s 8,9; 1999 c 250 art 1 s 45



Section 16A.103 Forecasts of revenue and expenditures.

16A.103 Forecasts of revenue and expenditures.

Subdivision 1. State revenue and expenditures. In February and November each year, the commissioner shall prepare a forecast of state revenue and expenditures. The November forecast must be delivered to the legislature and governor no later than the end of the first week of December. The February forecast must be delivered to the legislature and governor by the end of February. Forecasts must be delivered to the legislature and governor on the same day. If requested by the legislative commission on planning and fiscal policy, delivery to the legislature must include a presentation to the commission.

Subd. 1a. Forecast parameters. The forecast must assume the continuation of current laws and reasonable estimates of projected growth in the national and state economies and affected populations. Revenue must be estimated for all sources provided for in current law. Expenditures must be estimated for all obligations imposed by law and those projected to occur as a result of inflation and variables outside the control of the legislature.

Subd. 1b. Forecast variable. In determining the rate of inflation, the application of inflation, the amount of state bonding as it affects debt service, the calculation of investment income, and the other variables to be included in the expenditure part of the forecast, the commissioner must consult with the chairs and lead minority members of the senate state government finance committee and the house ways and means committee, and legislative fiscal staff. This consultation must occur at least three weeks before the forecast is to be released. No later than two weeks prior to the release of the forecast, the commissioner must inform the chairs and lead minority members of the senate state government finance committee and the house ways and means committee, and legislative fiscal staff of any changes in these variables from the previous forecast.

Subd. 1c. Expenditure data. State agencies must submit any revisions in expenditure data the commissioner determines necessary for the forecast to the commissioner at least four weeks prior to the release of the forecast. The information submitted by state agencies and any modifications to that information made by the commissioner must be made available to legislative fiscal staff no later than three weeks prior to the release of the forecast.

Subd. 1d. Revenue data. On a monthly basis, the commissioner must provide legislative fiscal staff with an update of the previous month's state revenues no later than 12 days after the end of that month.

Subd. 1e. Economic information. The commissioner must review economic information including economic forecasts with legislative fiscal staff no later than two weeks before the forecast is released. The commissioner must invite the chairs and lead minority members of the senate state government finance committee and the house ways and means committee, and legislative fiscal staff to attend any meetings held with outside economic advisors. The commissioner must provide legislative fiscal staff with monthly economic forecast information received from outside sources.

Subd. 1f. Personal income. In addition, the commissioner shall forecast Minnesota personal income for each of the years covered by the forecast and include these estimates in the forecast documents.

Subd. 1g. Period to be forecast. A forecast prepared during the first fiscal year of a biennium must cover that biennium and the next biennium. A forecast prepared during the second fiscal year of a biennium must cover that biennium and the next two bienniums.

Subd. 2. Local revenue. In February and November of each year, the commissioner of revenue shall prepare and deliver to the governor and the legislature forecasts of revenue to be received by school districts as a group, counties as a group, and the group of cities and towns that have a population of more than 2,500. The forecasts must assume the continuation of current laws, projections of valuation changes in real property, and reasonable estimates of projected growth in the national and state economies and affected populations. Revenue must be estimated for property taxes, state and federal aids, local sales taxes, if any, and a single projection for all other revenue for each group of affected local governmental units. As part of the February forecast, the commissioner of revenue shall report to the governor and legislature on which groups of local government units exceeded the revenue targets of the governor and legislature in the most recent biennium.

Subd. 3. Repealed, 1999 c 250 art 1 s 115

HIST: 1994 c 587 art 7 s 2; 1997 c 202 art 2 s 13; 1998 c 366 s 22; 1999 c 250 art 1 s 46; 2000 c 488 art 12 s 9



Section 16A.105 Debt capacity forecast.

16A.105 Debt capacity forecast.

In February and November of each year the commissioner shall prepare a debt capacity forecast to be delivered to the governor and legislature according to section 16A.103, subdivision 1. The debt capacity forecast must include statements of the indebtedness of the state for bonds, notes, and other forms of long-term general obligation indebtedness. The forecast must show the actual amount of the debt service for at least the past two completed fiscal years, and the estimated amount for the current fiscal year and the next six fiscal years, the debt authorized and unissued, and the borrowing capacity for the next six fiscal years.

HIST: 1991 c 342 s 1; 1993 c 192 s 52; 1998 c 404 s 28



Section 16A.11 Budget to legislature.

16A.11 Budget to legislature.

Subdivision 1. When. The governor shall submit a three-part budget to the legislature. Parts one and two, the budget message and detailed operating budget, must be submitted by the fourth Tuesday in January in each odd-numbered year. However, in a year following the election of a governor who had not been governor the previous year, parts one and two must be submitted by the third Tuesday in February. Part three, the detailed recommendations as to capital expenditure, must be submitted as follows: agency capital budget requests by July 1 of each odd-numbered year, and governor's recommendations by January 15 of each even-numbered year. Detailed recommendations as to information technology expenditure must be submitted as part of the detailed operating budget. Information technology recommendations must include projects to be funded during the next biennium and planning estimates for an additional two bienniums. Information technology recommendations must specify purposes of the funding such as infrastructure, hardware, software, or training.

Subd. 2. Part one: message. Part one of the budget, the governor's message, shall include the governor's recommendations on the financial policy of the state for the coming biennium, describing the important features of the budget plan, embracing a general budget summary setting forth the aggregate figures of the budget so as to show the balanced relation between the total proposed expenditures and the total anticipated income, with the basis and factors on which the estimates are made, the amount to be borrowed, and other means of financing the budget for the coming biennium, compared with the corresponding figures for at least the last two completed fiscal years and the current year. The budget plan shall be supported by explanatory schedules or statements, classifying its expenditures by agencies and funds, and the income by agencies, sources, funds, and the proposed amount of new borrowing, as well as proposed new tax or revenue sources. The budget plan shall be submitted for all special and dedicated funds, as well as the general fund, and shall include the estimated amounts of federal aids, for whatever purpose provided, together with estimated expenditures from them.

Subd. 3. Part two: detailed budget. (a) Part two of the budget, the detailed budget estimates both of expenditures and revenues, must contain any statements on the financial plan which the governor believes desirable or which may be required by the legislature. The detailed estimates shall include the governor's budget arranged in tabular form.

(b) The detailed estimates must include a separate line listing the total number of professional or technical service contracts and the total cost of those contracts for the prior biennium and the projected number of professional or technical service contracts and the projected costs of those contracts for the current and upcoming biennium. They must also include a summary of the personnel employed by the agency, reflected as full-time equivalent positions, and the number of professional or technical service consultants for the current biennium.

(c) The detailed estimates for internal service funds must include the number of full-time equivalents by program; detail on any loans from the general fund, including dollar amounts by program; proposed investments in technology or equipment of $100,000 or more; an explanation of any operating losses or increases in retained earnings; and a history of the rates that have been charged, with an explanation of any rate changes and the impact of the rate changes on affected agencies.

Subd. 3a. Part three: detailed capital budget. The detailed capital budget must include recommendations for capital projects to be funded during the next six fiscal years. It must be submitted with projects recommended by the governor and in order of importance among that agency's requests as determined by the agency originating the request.

Subd. 3b. Repealed, 1998 c 366 s 90

Subd. 3c. Repealed, 1998 c 366 s 90

Subd. 4. Information; hearings. The commissioner shall, on request, give the governor or the legislature information on the budget and attend legislative budget hearings.

Subd. 5. Capital facilities note. The commissioner shall prepare a facilities note on each capital project, estimating program cost impacts and efficiencies stemming from the approval of that project.

Subd. 6. Building maintenance. The detailed operating budget must include amounts necessary to maintain state buildings. The commissioner of finance, in consultation with the commissioner of administration, the board of trustees of the Minnesota state colleges and universities, and the regents of the University of Minnesota, shall establish budget guidelines for building maintenance appropriations. Unless otherwise provided by the commissioner of finance, the amount to be budgeted each year for building maintenance is two percent of the cost of the building, adjusted up or down depending on the age and condition of the building.

Subd. 7. Fees. The detailed operating budget for each executive branch agency must include proposals for any new fees or any increases in existing fees. For purposes of this section, "fees" has the meaning given in section 16A.1283, but excludes charges listed in paragraph (b) of that section.

HIST: (53-18n) 1939 c 431 art 2 s 15; 1969 c 399 s 1; 1973 c 35 s 5; 1974 c 355 s 43; 1977 c 455 s 74,75; 1978 c 791 s 17; 1984 c 628 art 2 s 1; 1989 c 81 s 1; 1990 c 594 art 1 s 43; 1991 c 342 s 2-5; 1993 c 192 s 53,54; 1995 c 254 art 1 s 45; 1996 c 390 s 12,13; 1997 c 202 art 2 s 14-16; 1998 c 366 s 23,24; 1998 c 404 s 29,30; 1999 c 250 art 1 s 47; 2000 c 488 art 12 s 10

* NOTE: Subdivision 7, as added by Laws 1999, chapter 250, *article 1, section 47, is effective July 1, 2001. Laws 1999, *chapter 250, article 1, section 116.



Section 16A.115 Relocation requests.

16A.115 Relocation requests.

An agency request for an appropriation to fund relocation of all or part of the agency must include a statement of the cost per square foot of space currently occupied by the affected part of the agency, and the anticipated cost per square foot of the space the affected part of the agency will occupy after the proposed relocation.

HIST: 1994 c 643 s 32



Section 16A.12 Repealed, 1977 c 455 s 95

16A.12 Repealed, 1977 c 455 s 95



Section 16A.122 Work force planning and reporting.

16A.122 Work force planning and reporting.

Subdivision 1. Agency authorized work force. Within any limits imposed by law, state agencies may establish full-time, part-time, or seasonal positions as necessary to carry out assigned responsibilities and missions except that actual levels of employment are limited by availability of appropriated funding for salaries and benefits.

Subd. 2. Transfers from grants prohibited. Unless otherwise provided by law, an agency must not use grant or flow-through funds for salaries or other operating purposes.

Subd. 3. Work force reporting. The commissioner shall prepare quarterly work force reports as required for accurate reporting of state employment levels, whether for internal analysis or for nationwide comparisons of public employment levels. The reports shall express total employment in terms of full-time equivalent positions; shall indicate changes from previous reporting periods; and shall take into account all positions, including full-time, part-time, temporary, and other employees. In this subdivision, a full-time equivalent position means 2,080 working hours per year; except that the number of work hours may vary, depending upon the exact number of working days in any given year. Independent contractors are not to be included within the definition of a full-time equivalent position.

Subd. 4. Budget reporting. For purposes of budgetary reporting, position counts must be expressed as full-time equivalents as stipulated in subdivision 3. Estimated positions must be based on actual funding in the year indicated. The biennial budget document submitted to the legislature by the governor shall indicate full-time equivalent base level positions, the number of projected positions, and the number of positions for each of the two years before the base year. The governor's budget recommendations shall clearly specify any proposed changes in full-time equivalent positions. All fiscal notes and any other budgetary items submitted to the legislature shall specify relevant changes, both in full-time equivalent positions and accompanying changes in salary dollars.

HIST: 1993 c 192 s 55



Section 16A.123 Repealed, 1993 c 192 s 110

16A.123 Repealed, 1993 c 192 s 110



Section 16A.124 Prompt payment of state agency bills required.

16A.124 Prompt payment of state agency bills required.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings here given them.

(a) "Commissioner" means the commissioner of finance.

(b) "State agency" has the meaning assigned to it in section 16B.01.

Subd. 1a. State agencies are vendors. For purposes of this section, a state agency that bills another state agency for a service or commodity is considered a vendor like any nonstate vendor.

Subd. 2. Commissioner supervision. The commissioner shall monitor state agencies to insure the prompt payment of vendor obligations.

Subd. 3. Payment required. State agencies must pay each valid vendor obligation so that the vendor receives payment within the vendor's early payment discount period. If there is no early payment discount period, the state agency must pay the vendor within 30 days following the receipt of the invoice for the completed delivery of the product or service.

Subd. 4. Invoice errors. If an invoice is incorrect, defective, or otherwise improper, the agency must notify the vendor within ten days of discovering the error. Upon receiving a corrected invoice, the agency must pay the bill within the time limitation contained in subdivision 3.

Subd. 4a. Invoice errors; department of human services. For purposes of department of human services payments to hospitals receiving reimbursement under the medical assistance and general assistance medical care programs, if an invoice is incorrect, defective, or otherwise improper, the department of human services must notify the hospital of all errors, within 30 days of discovery of the errors.

Subd. 4b. Health care payments. (a) The commissioner of human services must pay or deny a valid vendor obligation for health services under the medical assistance, general assistance medical care, or MinnesotaCare program within 30 days after receipt. A "valid vendor obligation" means a clean claim submitted directly to the commissioner by an eligible health care provider for health services provided to an eligible recipient. A "clean claim" means an original paper or electronic claim with correct data elements, prepared in accordance with the commissioner's published specifications for claim preparation, that does not require an attachment or text information to pay or deny the claim. Adjustment claims, claims with attachments and text information, and claims submitted to the commissioner as the secondary or tertiary payer, that have been prepared in accordance with the commissioner's published specifications, must be adjudicated within 90 days after receipt.

For purposes of this subdivision, paragraphs (b) and (c) apply.

(b) The agency is not required to make an interest penalty payment on claims for which payment has been delayed for purposes of reviewing potentially fraudulent or abusive billing practices, if there is an eventual finding by the agency of fraud or abuse.

(c) The agency is not required to make an interest penalty payment of less than $2.

Subd. 5. Payment of interest on late payments required. (a) A state agency shall pay interest to a vendor for undisputed billings when the agency has not paid the billing within 30 days following receipt of the invoice, merchandise, or service whichever is later. A negotiated contract or agreement between a vendor and a state agency which requires an audit by the state agency prior to acceptance and payment of the vendor's invoice shall not be considered past due until 30 days after the completion of the audit by the state agency. Before any interest payment is made, the vendor must invoice the state agency for such interest.

(b) The rate of interest paid by the agency on undisputed bills not paid within 30 days shall be 1-1/2 percent per month or any part thereof.

(c) All interest penalties and collection costs must be paid from the agency's current operating budget. No agency may seek to increase its appropriation for the purpose of obtaining funds to pay interest penalties or collection costs.

(d) Any vendor who prevails in a civil action to collect interest penalties from a state agency shall be awarded its costs and disbursements, including attorney's fees, incurred in bringing the actions.

(e) No interest penalties may accrue against an agency that delays payment of a bill due to a disagreement with the vendor; provided, that the dispute must be settled within 30 days after the bill became overdue. Upon the resolution of the dispute, the agency must pay the vendor accrued interest on all proper invoices for which payment was not received within the applicable time limit contained in subdivision 3.

(f) The minimum monthly interest penalty payment that a state agency shall pay a vendor for the unpaid balance for any one overdue bill equal to or in excess of $100 is $10. For unpaid balances of less than $100, the state agency shall pay the actual penalty due to the vendor.

Subd. 5a. University of Minnesota; payment of interest on late payments authorized. The University of Minnesota may comply with the requirements of subdivision 5.

Subd. 6. Repealed, 1994 c 632 art 3 s 65

Subd. 7. Report to legislature. The commissioner shall report to the legislature by December 31 of each year summarizing the state's payment record for the preceding fiscal year. The report shall include the amount of interest penalties and the specific steps being taken to reduce the incidence of late payments in the future.

Subd. 8. Applicability. Subdivisions 1 to 7 apply to all agency purchases, leases, rentals, and contracts for services, including construction and remodeling contracts, except for:

(1) purchases from or contracts for service with a public utility as defined in section 216B.02 or a telephone company as defined in section 237.01 that has on file with the public utilities commission an approved practice regarding late fees; and

(2) provider billings to and contracts with the commissioner of human services for health care services, which are subject only to subdivisions 4a and 4b.

HIST: 1984 c 502 art 14 s 1; 1985 c 136 s 1-4; 1985 c 248 s 68; 1992 c 549 art 5 s 1; 1994 c 632 art 3 s 24,25; 1995 c 241 s 1,2; 1996 c 457 s 3,4; 1997 c 203 art 9 s 1



Section 16A.1245 Prompt payment to subcontractors.

16A.1245 Prompt payment to subcontractors.

Each state agency contract must require the prime contractor to pay any subcontractor within ten days of the prime contractor's receipt of payment from the state for undisputed services provided by the subcontractor. The contract must require the prime contractor to pay interest of 1-1/2 percent per month or any part of a month to the subcontractor on any undisputed amount not paid on time to the subcontractor. The minimum monthly interest penalty payment for an unpaid balance of $100 or more is $10. For an unpaid balance of less than $100, the prime contractor shall pay the actual penalty due to the subcontractor. A subcontractor who prevails in a civil action to collect interest penalties from a prime contractor must be awarded its costs and disbursements, including attorney's fees, incurred in bringing the action.

HIST: 1990 c 541 s 1



Section 16A.125 State trust lands.

16A.125 State trust lands.

Subdivision 1. Repealed, 1976 c 231 s 34

Subd. 2. Repealed, 1976 c 231 s 34

Subd. 3. Repealed, 1976 c 231 s 34

Subd. 4. Repealed, 1969 c 399 s 51

Subd. 5. Forest trust lands. The term "state forest trust fund lands" as used in this subdivision, means public land in trust under the constitution set apart as "forest lands under the authority of the commissioner" of natural resources as defined by section 89.001, subdivision 13.

The commissioner of finance and the treasurer shall credit the revenue from the forest trust fund lands to the forest suspense account. The account must specify the trust funds interested in the lands and the respective receipts of the lands.

After a fiscal year, the commissioner of finance shall certify the total costs incurred for forestry during that year under appropriations for the protection, improvement, administration, and management of state forest trust fund lands and construction and improvement of forest roads to enhance the forest value of the lands. The certificate must specify the trust funds interested in the lands. The commissioner of natural resources shall supply the commissioner of finance with the information needed for the certificate.

After a fiscal year, the commissioner and the treasurer shall distribute the receipts credited to the suspense account during that fiscal year as follows:

(a) The amount of the certified costs incurred by the state for forest management during the fiscal year shall be transferred to the general fund.

(b) The balance of the receipts shall then be returned prorated to the trust funds in proportion to their respective interests in the lands which produced the receipts.

Subd. 5a. Appropriation from state forest development account. Money accruing and credited to the state forest development account is appropriated to the division of forestry in the department of natural resources to apply state forest resource management policy and plans to forest trust fund lands. The appropriation is supervised and controlled by the commissioner of natural resources.

The appropriation shall be spent according to law and remains available until spent. The appropriation is not available for spending until any estimates required by law are approved by the commissioner of finance. An obligation to spend money may not be made unless there is an available balance not otherwise encumbered in the appropriation.

Subd. 6. Repealed by amendment, 1995 c 220 s 26

Subd. 6a. Repealed, 1996 c 395 s 17

Subd. 7. Repealed, 1976 c 231 s 34

Subd. 8. Repealed, 1976 c 231 s 34

Subd. 9. Repealed, 1976 c 231 s 34

Subd. 10. Repealed, 1976 c 231 s 34

HIST: (53-18s) 1939 c 431 art 2 s 20; 1953 c 741 s 60; 1955 c 714 s 1,2; 1957 c 140 s 1; 1957 c 852 s 1-4; 1959 c 344 s 1-4; 1959 c 667 s 1,2; 1961 c 571 s 1; 1965 c 901 s 57 subd 6; 1967 c 314 s 1; 1967 c 905 s 9; 1969 c 399 s 1; 1969 c 567 s 3; 1969 c 1129 art 3 s 1; 1971 c 24 s 2; 1973 c 254 s 3; 1973 c 492 s 14; 1973 c 507 s 45; 1974 c 10 s 1; 1974 c 224 s 1; 1976 c 239 s 10; 1982 c 511 s 31; 1983 c 301 s 88; 1984 c 628 art 2 s 1,4; art 6 s 1; 1984 c 654 art 2 s 55,56; 1989 c 335 art 4 s 7; 1994 c 465 art 3 s 4; 1995 c 220 s 26



Section 16A.126 Revolving fund billing.

16A.126 Revolving fund billing.

Subdivision 1. Set rates. The commissioner shall approve the rates an agency must pay to a revolving fund for services.

Subd. 2. Immediate needs. To reduce reserves for unforeseen needs, and so reduce these rates, the commissioner may transfer money from the general fund to a revolving fund. Before doing so, the commissioner must decide there is not enough money in the revolving fund for an immediate, necessary expenditure. The amount necessary to make the transfer is appropriated from the general fund to the commissioner of finance. The commissioner shall report the amount and purpose of the transfer to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the department of finance.

Subd. 3. Repayment schedules. The commissioner shall make schedules for repayment to the general fund of the transferred money. A schedule to repay money used to buy equipment may extend over the equipment's useful life. Otherwise, a schedule may not extend beyond five years. The repayment must include interest at a rate comparable to the rate earned by the state on invested treasurer's cash, as determined monthly by the commissioner. An amount necessary to pay the interest is appropriated from the revolving fund to which the transfer was made.

HIST: 1976 c 231 s 5; 1977 c 410 s 5; 1979 c 333 s 72; 1980 c 614 s 55; 1984 c 628 art 2 s 1; 1987 c 275 s 3; 1999 c 250 art 1 s 48; 2000 c 488 art 12 s 11



Section 16A.127 Indirect costs.

16A.127 Indirect costs.

Subdivision 1. Statewide and agency indirect costs. (a) As used in this section, "statewide indirect costs" means all general fund expenditures made by any state agency attributable to providing general support services to any other state agency.

(b) As used in this section, "agency indirect costs" means all general support costs within any agency that cannot be directly charged to any agency program.

(c) For purposes of this section, "agency" means any entity receiving general support services.

Subd. 2. Statewide plan. The commissioner shall annually prepare a plan identifying the sources and amounts of each agency's statewide indirect costs for the current fiscal year. The commissioner shall submit the plan to the cognizant federal agency for approval, and provide copies to the governor and the legislature.

Subd. 3. General reimbursement. (a) Unless indirect cost recoveries are specifically appropriated in law, agencies are obligated to reimburse the general fund for all statewide indirect costs, and that portion of agency indirect costs attributable to recoveries of general fund expenditures. However, the commissioner may, for reasons of sound financial management, waive the reimbursement under this subdivision for certain nongeneral fund activities.

(b) The commissioner shall record the reimbursement to the general fund of the statewide and agency indirect costs attributable to an agency's nongeneral fund activities for the fiscal year. All nonfederal agency indirect cost receipts are appropriated to the agency to pay administrative expenses, unless they are determined to be a reimbursement of general fund expenditures.

Subd. 3a. Appropriation. There is annually appropriated from all direct appropriated nongeneral funds an amount sufficient to reimburse the general fund for both statewide indirect costs, and any agency indirect costs attributable to general fund expenditures.

Subd. 4. Federal proposals. Agency applications for federal money shall include necessary submissions to recover both statewide and agency indirect costs. The indirect cost submission must have the prior approval of the commissioner. An agency indirect cost plan is unnecessary if the commissioner determines that the costs incurred in preparing and maintaining it exceed the benefit received by the state. If less than the entire agency proposal is federally approved, the commissioner may accept reimbursement of less than all of the federal receipts. If no federal funds are approved for indirect costs, the agency must document that fact to the commissioner.

Subd. 5. Federal reimbursement. Agencies shall reimburse the general fund for all federal money received as a recovery of statewide indirect costs. All federal agency indirect cost receipts are appropriated to the agency to pay administrative expenses, unless they are determined to be a reimbursement of general fund expenditures.

Subd. 6. Required information. Agencies must supply the information required by the commissioner, as needed, to carry out the provisions of this section.

Subd. 7. Audit fees. The legislative auditor may recommend waiver, and the legislative audit commission may waive all or part of a fee for an audit. A state audited agency whose funds are not administered by the treasurer must transfer to the general fund the amount of the cost of the audit attributable to the agency's nongeneral fund receipts.

Subd. 8. Exemptions. (a) No statewide or agency indirect cost liability shall be accrued to any program, appropriation, or account that is specifically exempted from the liability in federal or state law, or if the commissioner determines the funds to be held in trust, or to be a pass-through, workshop, or seminar account. Accounts receiving proceeds from bond issues and general fund accounts are also exempt from this section.

(b) Except for the costs of the legislative auditor to conduct financial audits of federal funds, this section does not apply to the board of trustees of the Minnesota state colleges and universities. Receipts attributable to financial audits conducted by the legislative auditor of federal funds administered by the board shall be deposited in the general fund.

Subd. 9. Provision for natural resources. (a) The department of natural resources is exempt from recovering agency indirect costs except where federal funds are involved.

(b) The commissioner of natural resources need not bill the federal government, other states, or Canadian provinces for the indirect costs of providing emergency fire fighting services, and need not reimburse the general fund for those indirect costs if the waiver is reciprocated.

HIST: 1976 c 231 s 6; 1983 c 301 s 89,90; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 57; 1Sp1985 c 13 s 97-100; 1987 c 264 s 1; 1987 c 275 s 4; 1987 c 404 s 76; 1990 c 375 s 3; 1Sp1993 c 2 art 3 s 2; 1994 c 632 art 3 s 26; 1995 c 254 art 1 s 46; 1996 c 395 s 18



Section 16A.128 Repealed, 1993 c 192 s 110

16A.128 Repealed, 1993 c 192 s 110



Section 16A.1281 Repealed, 1993 c 192 s 110

16A.1281 Repealed, 1993 c 192 s 110



Section 16A.1283 Legislative approval required.

16A.1283 Legislative approval required.

(a) Notwithstanding any law to the contrary, an executive branch state agency may not impose a new fee or increase an existing fee unless the new fee or increase is approved by law. For purposes of this section, a fee is any charge for goods, services, regulation, or licensure, and, notwithstanding paragraph (b), clause (3), includes charges for admission to or for use of public facilities owned by the state.

(b) This section does not apply to:

(1) charges billed within or between state agencies, or billed to federal agencies;

(2) the Minnesota state colleges and universities system;

(3) charges for goods and services provided for the direct and primary use of a private individual, business, or other entity; or

(4) charges that authorize use of state-owned lands and minerals administered by the commissioner of natural resources by the issuance of leases, easements, cooperative farming agreements, and land and water crossing licenses and charges for sales of state-owned lands administered by the commissioner of natural resources.

(c) An executive branch agency may reduce a fee that was set by rule before July 1, 2001, without legislative approval. Chapter 14 does not apply to fee reductions under this paragraph.

HIST: 1999 c 250 art 1 s 49; 2001 c 206 s 1



Section 16A.1285 Departmental earnings.

16A.1285 Departmental earnings.

Subdivision 1. Definitions. In this section, "departmental earnings" means any charge for goods and services and any regulatory, licensure, or other similar charges levied by any state agency and paid by individuals, businesses, or other nonstate entities. This definition must not be construed to include general taxes collected by a state agency or charges for services provided by one state agency to another state agency.

Subd. 2. Policy. Unless otherwise provided by law, specific charges falling within definitions stipulated in subdivision 1 must be set at a level that neither significantly over recovers nor under recovers costs, including overhead costs, involved in providing the services.

Unless specifically provided otherwise in statute, in setting, adjusting, or authorizing charges that in whole or in part recover previously unrecovered costs, recovery is limited to those unrecovered costs incurred during the two fiscal years immediately preceding the setting, adjustment, or authorization.

Subd. 3. Duties of commissioner of finance. The commissioner of finance shall classify, monitor, analyze, and report all departmental earnings that fall within the definition established in subdivision 1. Specifically, the commissioner shall:

(1) establish and maintain a classification system that clearly defines and distinguishes categories and types of departmental earnings and takes into account the purpose of the various earnings types and the extent to which various earnings types serve a public or private interest;

(2) prepare a biennial report that documents collection costs, purposes, and yields of all departmental earnings, the report to be submitted to the legislature on or before the fourth Tuesday in January in each odd-numbered year and to include estimated data for the year in which the report is prepared, actual data for the two years immediately before, and estimates for the two years immediately following; and

(3) prepare and maintain a detailed directory of all departmental earnings.

Subd. 4. Rulemaking. (a) Unless otherwise exempted or unless specifically set by law, all charges for goods and services, licenses, and regulation must be established or adjusted as provided in chapter 14; except that agencies may establish or adjust the following kinds of charges:

(1) charges for goods and services provided for the direct and primary use of a private individual, business, or other similar entity;

(2) nonrecurring charges;

(3) charges that would produce insignificant revenues;

(4) charges billed within or between state agencies;

(5) charges for admissions to or for use of public facilities operated by the state, if the charges are set according to prevailing market conditions to recover operating costs; or

(6) proposed adjustments to charges that are within consumer price level (CPI) ranges stipulated by the commissioner of finance and do not change the type or purpose of the item being adjusted.

(b) Departmental earnings changes or adjustments authorized by the commissioner of finance or listed in paragraph (a), clause (1), (5), or (6), must be reported by the commissioner of finance to the chairs of the senate committee on finance and the house ways and means committee before November 30 of each year.

Subd. 5. Procedure. The commissioner of finance shall review and comment on all departmental charges submitted under chapter 14. The commissioner's comments and recommendations must be included in the statement of need and reasonableness and must address any fiscal and policy concerns raised during the review process.

HIST: 1993 c 192 s 56; 1995 c 233 art 2 s 32-34; 1997 c 202 art 2 s 17

* NOTE: Subdivisions 4 and 5 are repealed by Laws 1999, *chapter 250, article 1, section 115, paragraph (d), effective *July 1, 2001. Laws 1999, chapter 250, article 1, section 116.



Section 16A.1286 Statewide systems account.

16A.1286 Statewide systems account.

Subdivision 1. Continuation. The statewide systems account is a separate account in the special revenue fund. All money resulting from billings for statewide systems services must be deposited in the account. For the purposes of this section, statewide systems includes the state accounting system, payroll system, human resources systems, procurement system, and related information access systems.

Subd. 2. Billing procedures. The commissioner may bill up to $7,520,000 in each fiscal year for statewide systems services provided to state agencies, judicial branch agencies, the University of Minnesota, the Minnesota state colleges and universities, and other entities. Billing must be based only on usage of services relating to statewide systems provided by the intertechnologies division. Each agency shall transfer from agency operating appropriations to the statewide systems account the amount billed by the commissioner. Billing policies and procedures related to statewide systems services must be developed by the commissioner in consultation with the commissioners of employee relations and administration, the University of Minnesota, and the Minnesota state colleges and universities.

Subd. 3. Appropriation. Money transferred into the account is appropriated to the commissioner to pay for statewide systems services during the biennium in which it is appropriated.

Subd. 4. Supersede. This section supersedes section 8.31, subdivision 2c.

Subd. 5. Expiration. This section expires June 30, 2003.

HIST: 1Sp2001 c 10 art 2 s 22



Section 16A.129 Other commissioner powers.

16A.129 Other commissioner powers.

Subdivision 1. List of salaries. The commissioner may require a list of the employees of an agency, and that their salaries conform with the scale of compensation established by law.

Subd. 2. Classified budget, accounts. The commissioner may classify expenditures and revenue for budget making and accounting.

Subd. 3. Cash advances. When the operations of any nongeneral fund account would be impeded by projected cash deficiencies resulting from delays in the receipt of grants, dedicated income, or other similar receivables, and when the deficiencies would be corrected within the budget period involved, the commissioner of finance may use general fund cash reserves to meet cash demands. If funds are transferred from the general fund to meet cash flow needs, the cash flow transfers must be returned to the general fund as soon as sufficient cash balances are available in the account to which the transfer was made. Any interest earned on general fund cash flow transfers accrues to the general fund and not to the accounts or funds to which the transfer was made. The commissioner may advance general fund cash reserves to nongeneral fund accounts where the receipts from other governmental units cannot be collected within the budget period.

HIST: (53-7) 1925 c 426 art 3 s 4; 1939 c 441 s 39; 1973 c 492 s 14; 1973 c 507 s 45; 1976 c 2 s 5; 1976 c 231 s 7; 1977 c 347 s 8; 1978 c 674 s 5; 1984 c 628 art 2 s 1; 1993 c 192 s 57; 1995 c 254 art 1 s 47; 1997 c 202 art 2 s 18; 1999 c 250 art 1 s 50; 2000 c 464 art 1 s 1; 2000 c 488 art 12 s 12



Section 16A.13 Federal tax withholding.

16A.13 Federal tax withholding.

Subdivision 1. Custodian; bond. The treasurer is the custodian of all money deposited with the treasurer for federal tax withheld from the pay of any officer or employee of the state of Minnesota. The treasurer's bond to the state shall cover the liability for the custodian's acts. The deposits are subject to laws on keeping and paying out state money.

Subd. 2. Commissioner as federal agent. The commissioner may cooperate with and act as agent for the United States of America in collecting federal tax from the pay of employees.

Subd. 2a. Procedure. The commissioner shall see that the deduction for the withheld tax is made from an employee's pay on the payroll abstract. The commissioner shall approve one warrant payable to the treasurer for the total amount deducted on the abstract. Deductions from the pay of an employee paid direct by an agency shall be made by the employee's payroll authority. A later deduction must correct an error made on an earlier deduction. The paying authority shall see that a warrant or check for the deductions is promptly sent to the treasurer. The treasurer shall deposit the amount of the warrant or check to the credit of the proper federal authority or other person authorized by federal law to receive it.

Subd. 2b. Appropriation. There is appropriated the amount necessary to discharge the state's obligation under federal law requiring the deductions from pay in this section.

Subd. 3. Reports; payments. The commissioner shall report as required by federal law on the deductions made under this section and see that the deducted money is paid out as required.

Subd. 4. Employees to provide information. An employee shall prepare and send to the commissioner the information and forms the commissioner requires under this section.

HIST: 1943 c 1 s 1-4; 1973 c 492 s 14; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 58,59; 1986 c 444



Section 16A.131 Deductions for United States securities, transit cards.

16A.131 Deductions for United States securities, transit cards.

Subdivision 1. Federal securities. An employee may direct the payroll officer of the employing agency, in writing, to deduct stated amounts from the employee's pay to buy federal securities. The commissioner shall see that the deduction from the employee's pay is made on the payroll abstract. The commissioner shall approve one warrant payable to the treasurer for the total amount deducted on the payroll abstract. Deductions from the pay of an employee paid direct by an agency shall be made by the employee's paying authority. The authority shall send a warrant or check for the amount of the deductions to the treasurer payable to the treasurer. With it must go a list of the names of employees with the amount deducted for each. The treasurer shall pay out the amount deposited, when authorized by the governor by state warrant payable to the proper federal authority or to the directing employee, as the case may require.

Subd. 2. Transit cards. An employee may direct the commissioner, in writing, to deduct a stated amount from the employee's pay to buy mass transit ridership cards. The commissioner shall deposit the amount in the special account authorized by section 16B.58, subdivision 7.

HIST: 1951 c 678 s 1; 1980 c 614 s 56; 1984 c 544 s 89; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 60



Section 16A.132 Repealed, 1984 c 628 art 2 s 4; 1984 c 654 art 2 s 155

16A.132 Repealed, 1984 c 628 art 2 s 4; 1984 c 654 art 2 s 155



Section 16A.133 Credit union, parking, other deductions.

16A.133 Credit union, parking, other deductions.

Subdivision 1. Payroll direct deposit and deductions. An agency head in the executive, judicial, and legislative branch shall, upon written request signed by an employee, directly deposit all or part of an employee's pay in any credit union or financial institution, as defined in section 47.015, designated by the employee. An agency head may, upon written request of an employee, deduct from the pay of the employee a requested amount to be paid to the Minnesota benefit association, or to any organization contemplated by section 179A.06, of which the employee is a member, or to a company that has contracted to insure the employee for the medical costs of cancer or intensive care. If an employee is a member of or has accounts with more than one credit union or financial institution or more than one organization under section 179A.06, or is insured by more than one company, only one credit union or financial institution may be paid money by direct deposit, and one credit union, one organization, and one company may be paid money by payroll deduction from the employee's pay.

Subd. 2. Parking, and the like. With the written consent of an employee, an agency head shall deduct from the employee's pay the amount needed to pay for services or facilities supplied under law to the employee by the state. Food and housing, garage and parking facilities, and other facilities and services may be paid for in this way.

Subd. 3. Repealed, 1989 c 335 art 1 s 270

HIST: 1941 c 464 s 1; 1955 c 108 s 1; 1969 c 130 s 1; 1971 c 841 s 1,2; 1973 c 35 s 3; 1980 c 607 art 19 s 1; 1984 c 628 art 2 s 2; 1985 c 248 s 7; 1987 c 337 s 1; 1989 c 335 art 1 s 61; 1990 c 594 art 1 s 44; 1991 c 238 art 4 s 1



Section 16A.134 Charitable organizations payroll deductions.

16A.134 Charitable organizations payroll deductions.

An employee's contribution to a registered combined charitable organization defined in section 309.501 may be deducted from the employee's pay. On the employee's written request, the commissioner shall deduct a requested amount from the pay of the employee for each pay period. The commissioner shall issue a warrant in that amount to the specified organization.

HIST: 1965 c 766 s 1; 1973 c 492 s 14; 1984 c 628 art 2 s 3



Section 16A.138 Officials not to exceed appropriation.

16A.138 Officials not to exceed appropriation.

When there has been an appropriation for any purpose it shall be unlawful for any state board or official to incur indebtedness on behalf of the board, the official, or the state in excess of the appropriation made for such purpose. It is hereby made unlawful for any state board or official to incur any indebtedness in behalf of the board, the official, or the state of any nature until after an appropriation therefor has been made by the legislature. Any official violating these provisions shall be guilty of a misdemeanor and the governor is hereby authorized and empowered to remove any such official from office.

HIST: (125) 1907 c 272 s 2; Ex1919 c 35 s 11



Section 16A.139 Misappropriation of money.

16A.139 Misappropriation of money.

It is illegal for any official or head of any state department, or any employee thereof, to use moneys appropriated by law, or fees collected for any other purpose than the purpose for which the moneys have been appropriated, and any such act by any head of a department, or any state official, is cause for immediate removal of the official or head of a state department from the position held with the government of this state.

HIST: (125-14) 1937 c 457 s 36; 1979 c 333 s 60; 1986 c 444



Section 16A.14 Allotment and encumbrance system.

16A.14 Allotment and encumbrance system.

Subdivision 1. Less than fiscal year. The commissioner may set an allotment period shorter than and not extending beyond the fiscal year.

Subd. 1a. Permanent improvements. Subdivision 1 does not apply for allotments of appropriations for permanent improvements, including acquisition of real property.

Subd. 2. Application. The allotment and encumbrance system applies to all appropriations and funds except as provided in subdivisions 2a, 2b, and 2c.

Subd. 2a. Exceptions. The allotment and encumbrance system does not apply to:

(1) appropriations for the courts or the legislature;

(2) payment of unemployment benefits.

Subd. 2b. Impractical allotments. With permanent improvement contracts and transactions for the acquisition of real estate, equipment, repair, rehabilitation, appurtenances or utility systems to be used for public purposes, the commissioner may do away with periodic allotments as impractical and make rules to ensure the proper application and encumbering of funds.

Subd. 2c. Contingent funds. Contingent appropriations for the governor and the attorney general are not subject to allotment. They are subject to the prescriptions in this chapter relating to spending and encumbering of funds.

Subd. 3. Spending plan. An appropriation to an agency may not be made available for spending in the next allotment period until the agency has submitted a spending plan to the commissioner on the commissioner's form with the amount required for each activity and each purpose for which money is to be spent. The spending plan must also be approved or modified by the commissioner and funds allotted for the plan before the money is made available.

Subd. 4. Approval. The commissioner shall approve the estimated amount for expenditure if the spending plan is within the amount and purpose of the appropriation. In doing so, the commissioner must keep in mind the probable needs of the agency for the rest of the term of the appropriation, and whether there is a need for the appropriation in the next allotment period. Otherwise the commissioner shall modify the spending plan and the allotment to conform with the appropriation and the future needs of the agency. The commissioner shall act promptly on a spending plan. The commissioner shall notify an agency of its allotments at least five days before an allotment period. Allotments to an agency for an appropriation term may not exceed the amount appropriated for that term.

Subd. 5. Modification. After approval, the commissioner may modify a spending plan for cause. An agency may apply for and must be notified of the modification. The modification may not result in a deficit or an undue reduction of funds to meet future agency needs.

HIST: 1976 c 166 s 7; 1976 c 231 s 8; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 61; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4



Section 16A.15 Accounting system; allotment and encumbrance.

16A.15 Accounting system; allotment and encumbrance.

Subdivision 1. Renumbered 16A.152 subd 4

Subd. 2. Accounting system. The commissioner shall keep an accounting system in the department's office showing by fund and item:

(1) the amounts appropriated for and the estimated revenue of the agency;

(2) the amount allotted and available for expenditure;

(3) the amount of expenditures or obligations authorized to be incurred;

(4) the actual receipts and disbursements;

(5) actual balances on hand; and

(6) the unencumbered balances after deduction of all actual and authorized expenditures.

Subd. 3. Allotment and encumbrance. (a) A payment may not be made without prior obligation. An obligation may not be incurred against any fund, allotment, or appropriation unless the commissioner has certified a sufficient unencumbered balance or the accounting system shows sufficient allotment or encumbrance balance in the fund, allotment, or appropriation to meet it. The commissioner shall determine when the accounting system may be used to incur obligations without the commissioner's certification of a sufficient unencumbered balance. An expenditure or obligation authorized or incurred in violation of this chapter is invalid and ineligible for payment until made valid. A payment made in violation of this chapter is illegal. An employee authorizing or making the payment, or taking part in it, and a person receiving any part of the payment, are jointly and severally liable to the state for the amount paid or received. If an employee knowingly incurs an obligation or authorizes or makes an expenditure in violation of this chapter or takes part in the violation, the violation is just cause for the employee's removal by the appointing authority or by the governor if an appointing authority other than the governor fails to do so. In the latter case, the governor shall give notice of the violation and an opportunity to be heard on it to the employee and to the appointing authority. A claim presented against an appropriation without prior allotment or encumbrance may be made valid on investigation, review, and approval by the agency head in accordance with the commissioner's policy, if the services, materials, or supplies to be paid for were actually furnished in good faith without collusion and without intent to defraud. The commissioner may then draw a warrant to pay the claim just as properly allotted and encumbered claims are paid.

(b) The commissioner may approve payment for materials and supplies in excess of the obligation amount when increases are authorized by section 16C.03, subdivision 3.

(c) To minimize potential construction delay claims, an agency with a project funded by a building appropriation may allow a contractor to proceed with supplemental work within the limits of the appropriation before money is encumbered. Under this circumstance, the agency may requisition funds and allow contractors to expeditiously proceed with a construction sequence. While the contractor is proceeding, the agency shall immediately act to encumber the required funds.

Subd. 4. Periodic allotment. In the case of appropriations made for permanent improvements, including acquisition of real property, which appropriations do not lapse until the purposes of the appropriations are accomplished or abandoned, the commissioner may dispense with periodic allotments and shall make rules to ensure the proper application and encumbrance of funds.

Subd. 5. Renumbered 16A.152 subd 6

Subd. 6. Renumbered 16A.152 subdivision 1

Subd. 7. Renumbered 16A.152 subd 7

HIST: 1973 c 492 s 23-26; 1976 c 231 s 10; 1978 c 793 s 47; 1981 c 1 s 2; 1Sp1981 c 5 s 1; 2Sp1981 c 1 s 3; 3Sp1981 c 1 art 1 s 1; 3Sp1981 c 2 art 2 s 3; 1983 c 342 art 18 s 1-3; 1984 c 502 art 1 s 1; 1984 c 544 s 89; 1984 c 628 art 2 s 1; 1Sp1985 c 14 art 18 s 1,2; 1Sp1986 c 1 art 5 s 1,2; 1987 c 268 art 18 s 1,2; 1988 c 719 art 13 s 1; 1Sp1989 c 1 art 15 s 1; 1991 c 291 art 21 s 2; 1992 c 511 art 9 s 1; 1992 c 514 s 1; 1993 c 192 s 58-60,111; 1993 c 375 art 17 s 1; 1994 c 632 art 3 s 27; 1997 c 202 art 2 s 19; 1998 c 386 art 2 s 12



Section 16A.151 Proceeds of litigation or settlement.

16A.151 Proceeds of litigation or settlement.

Subdivision 1. State funds; general fund. (a) This subdivision applies, notwithstanding any law to the contrary, except as provided in subdivision 2.

(b) A state official may not commence, pursue, or settle litigation, or settle a matter that could have resulted in litigation, in a manner that would result in money being distributed to a person or entity other than the state.

(c) Money recovered by a state official in litigation or in settlement of a matter that could have resulted in litigation is state money and must be deposited in the general fund.

Subd. 2. Exceptions. (a) If a state official litigates or settles a matter on behalf of specific injured persons or entities, this section does not prohibit distribution of money to the specific injured persons or entities on whose behalf the litigation or settlement efforts were initiated. If money recovered on behalf of injured persons or entities cannot reasonably be distributed to those persons or entities because they cannot readily be located or identified or because the cost of distributing the money would outweigh the benefit to the persons or entities, the money must be paid into the general fund.

(b) Money recovered on behalf of a fund in the state treasury other than the general fund may be deposited in that fund.

(c) This section does not prohibit a state official from distributing money to a person or entity other than the state in litigation or potential litigation in which the state is a defendant or potential defendant.

Subd. 3. Definitions. For purposes of this section:

(1) "litigation" includes civil, criminal, and administrative actions;

(2) "money recovered" includes actual damages, punitive or exemplary damages, statutory damages, and civil and criminal penalties; and

(3) "state official" means the attorney general, another constitutional officer, an agency, or an agency employee, acting in official capacity.

HIST: 1Sp2001 c 10 art 2 s 23



Section 16A.152 Budget reserve and cash flow account.

16A.152 Budget reserve and cash flow account.

Subdivision 1. Cash flow account established. (a) A cash flow account is created in the general fund in the state treasury. The commissioner of finance shall restrict part or all of the balance before reserves in the general fund as may be necessary to fund the cash flow account as provided by law.

(b) The commissioner of finance shall transfer the amount necessary to bring the total amount of the cash flow account to $350,000,000 on July 1, 1995. The amounts restricted shall remain in the account until drawn down and used to meet cash flow deficiencies resulting from uneven distribution of revenue collections and required expenditures during a fiscal year.

Subd. 1a. Budget reserve. A budget reserve account of $653,000,000 is created in the general fund in the state treasury. The commissioner of finance shall transfer to the budget reserve account on July 1 of each odd-numbered year any amounts specifically appropriated by law to the budget reserve.

Subd. 2. Additional revenues; priority. If on the basis of a forecast of general fund revenues and expenditures, the commissioner of finance determines that there will be a positive unrestricted budgetary general fund balance at the close of the biennium, the commissioner of finance must allocate money to the budget reserve until the total amount in the account equals the amount set in this section.

The amounts necessary to meet the requirements of this section are appropriated from the general fund within two weeks after the forecast is released.

Subd. 3. Use. The use of the budget reserve should be governed by principles based on the full economic cycle rather than the budget cycle. The budget reserve may be used when a negative budgetary balance is projected and when objective measures, such as reduced growth in total wages, retail sales, or employment, reflect downturns in the state's economy.

Subd. 4. Reduction. (a) If the commissioner determines that probable receipts for the general fund will be less than anticipated, and that the amount available for the remainder of the biennium will be less than needed, the commissioner shall, with the approval of the governor, and after consulting the legislative advisory commission, reduce the amount in the budget reserve account as needed to balance expenditures with revenue.

(b) An additional deficit shall, with the approval of the governor, and after consulting the legislative advisory commission, be made up by reducing unexpended allotments of any prior appropriation or transfer. Notwithstanding any other law to the contrary, the commissioner is empowered to defer or suspend prior statutorily created obligations which would prevent effecting such reductions.

(c) If the commissioner determines that probable receipts for any other fund, appropriation, or item will be less than anticipated, and that the amount available for the remainder of the term of the appropriation or for any allotment period will be less than needed, the commissioner shall notify the agency concerned and then reduce the amount allotted or to be allotted so as to prevent a deficit.

(d) In reducing allotments, the commissioner may consider other sources of revenue available to recipients of state appropriations and may apply allotment reductions based on all sources of revenue available.

(e) In like manner, the commissioner shall reduce allotments to an agency by the amount of any saving that can be made over previous spending plans through a reduction in prices or other cause.

Subd. 5. Restoration. The restoration of the budget reserve should be governed by principles based on the full economic cycle rather than the budget cycle. Restoration of the budget reserve should occur when objective measures, such as increased growth in total wages, retail sales, or employment, reflect upturns in the state's economy. The budget reserve should be restored before new or increased spending commitments are made.

Subd. 6. Notice to committees. The commissioner shall notify the committees on finance and taxes and tax laws of the senate and the committees on ways and means and taxes of the house of representatives of a reduction in an allotment under this section. The notice must be in writing and delivered within 15 days of the commissioner's act. The notice must specify:

(1) the amount of the reduction in the allotment;

(2) the agency and programs affected;

(3) the amount of any payment withheld; and

(4) any additional information the commissioner determines is appropriate.

Subd. 7. Delay; reduction. The commissioner may delay paying up to 15 percent of an appropriation to a special taxing district or a system of higher education in that entity's fiscal year for up to 60 days after the start of its next fiscal year. The delayed amount is subject to allotment reduction under subdivision 4.

HIST: 1973 c 492 s 23; 1978 c 793 s 47; 1981 c 1 s 2; 1Sp1981 c 5 s 1; 2Sp1981 c 1 s 3; 3Sp1981 c 1 art 1 s 1; 3Sp1981 c 2 art 2 s 3; 1983 c 342 art 18 s 1-3; 1984 c 502 art 1 s 1; 1984 c 628 art 2 s 1; 1Sp1985 c 14 art 18 s 1,2,4; 1Sp1986 c 1 art 5 s 1-3; 1987 c 268 art 18 s 1-3; 1988 c 690 art 2 s 1; 1988 c 719 art 13 s 1,2; 1989 c 329 art 1 s 1; 1Sp1989 c 1 art 15 s 1,2; 1990 c 604 art 10 s 4; 1991 c 291 art 21 s 2; 1992 c 511 art 9 s 1; 1993 c 192 s 58-63,111; 1993 c 375 art 17 s 1,2; 1994 c 632 art 5 s 1; 1994 c 647 art 1 s 1; 1995 c 264 art 6 s 1; 1Sp1995 c 3 art 14 s 1-3; 1996 c 461 s 1; 1996 c 471 art 10 s 1; 1997 c 231 art 9 s 1; 1998 c 389 art 9 s 1; 1Sp2001 c 5 art 20 s 2,3; 1Sp2001 c 10 art 2 s 24



Section 16A.1521 Repealed, 1Sp2001 c 5 art 20 s 24

16A.1521 Repealed, 1Sp2001 c 5 art 20 s 24



Section 16A.1522 Rebate requirements.

16A.1522 Rebate requirements.

Subdivision 1. Forecast. If, on the basis of a forecast of general fund revenues and expenditures in November of an even-numbered year or February of an odd-numbered year, the commissioner projects a positive unrestricted budgetary general fund balance at the close of the biennium that exceeds one-half of one percent of total general fund biennial revenues, the commissioner shall designate the entire balance as available for rebate to the taxpayers of this state. In forecasting, projecting, or designating the unrestricted budgetary general fund balance or general fund biennial revenue under this section, the commissioner shall not include any balance or revenue attributable to settlement payments received after July 1, 1998, and before July 1, 2001, as defined in Section IIB of the settlement document, filed May 18, 1998, in State v. Philip Morris, Inc., No. C1-94-8565 (Minnesota District Court, Second Judicial District).

Subd. 2. Plan. If the commissioner designates an amount for rebate in either forecast, the governor shall present a plan to the legislature for rebating that amount. The plan must provide for payments to begin no later than August 15 of the odd-numbered year. By April 15 of each odd-numbered year, the legislature shall enact, modify, or reject the plan presented by the governor.

Subd. 3. Certification. By July 15 of each odd-numbered year, based on a preliminary analysis of the general fund balance at the end of the fiscal year June 30, the commissioner of finance shall certify to the commissioner of revenue the amount available for rebate.

Subd. 4. Transfer to tax relief account. Any positive unrestricted budgetary general fund balance on June 30 of an odd-numbered year is appropriated to the commissioner for transfer to the tax relief account.

Subd. 5. Appropriation. A sum sufficient to pay any rebate due under the plan enacted under subdivision 2 is appropriated from the general fund to the commissioner of revenue.

HIST: 1999 c 243 art 15 s 1



Section 16A.1523 Local government aid reform account.

16A.1523 Local government aid reform account.

Subdivision 1. Account established. A local government aid reform account is established in the general fund. Amounts in this account are available for and may only be spent in conjunction with reforming local government aids under chapter 477A. The reforms may include, but are not limited to:

(1) changes to the local government aid distribution formula; and

(2) supplemental aids to address local government aid disparity problems.

The balance in the account does not cancel and remains in the account until appropriated for local government aid reform.

Subd. 2. Appropriation. Beginning in fiscal year 2003, and in each fiscal year thereafter, $14,000,000 is appropriated from the general fund to the local government aid reform account established in subdivision 1. In fiscal year 2004, and each year thereafter, until the balance of the account is appropriated by the legislature to local government aid reform, an amount equal to the balance at the end of the fiscal year times 2.5 percent is also appropriated from the general fund to the account.

HIST: 1Sp2001 c 5 art 3 s 1



Section 16A.153 Repealed, 1983 c 342 art 18 s 4

16A.153 Repealed, 1983 c 342 art 18 s 4



Section 16A.154 Repealed, 1Sp1986 c 1 art 5 s 12

16A.154 Repealed, 1Sp1986 c 1 art 5 s 12



Section 16A.1541 Renumbered 16A.152 subd 2

16A.1541 Renumbered 16A.152 subd 2



Section 16A.155 Refunds; charged when paid.

16A.155 Refunds; charged when paid.

Notwithstanding sections 16A.14 and 16A.15, or any other law to the contrary, the payment of a refund shall be charged to the fund, appropriation, allotment or encumbrance for the period in which the refund is paid.

HIST: 1976 c 231 s 11; 1984 c 628 art 2 s 1



Section 16A.16 Repealed, 1983 c 299 s 36

16A.16 Repealed, 1983 c 299 s 36



Section 16A.17 Preparation of state payroll.

16A.17 Preparation of state payroll.

Subdivision 1. Salaries; when paid. The commissioner, with the approval of the governor, may choose to pay salaried employees semimonthly or biweekly.

Subd. 2. Repealed, 1976 c 231 s 34

Subd. 3. Equal payments. The commissioner may adjust the salary of an employee to provide equal payments through the year and to make use of modern accounting in preparing the payroll. Adjusted salaries must be based on a year of 2088 working hours. Fractions may be dropped or added in order to permit equal payments even if the salary is then slightly changed.

Subd. 4. Allocations. The commissioner shall set procedures for allocating and encumbering equal salary payments when a payroll period extends beyond the end of the fiscal year.

Subd. 4a. Application. Subdivision 4 applies to salaries of state officers and employees payable in equal payments throughout the year notwithstanding any other provision in Minnesota Statutes. No provision of any subsequent law relating to the budget, allotment, and encumbrance system or to appropriations for the payment of salaries of state officers and employees shall be construed as inconsistent with this subdivision except as expressly provided in the subsequent act that subdivision 4 does not apply or is superseded, modified, amended, or repealed.

Subd. 5. Payroll duties. When the department prepares the payroll for an agency, the commissioner assumes the agency head's duties to make authorized or required deductions from, or employer contributions on, the pay of the agency's employees and to prepare and issue the necessary warrants.

Subd. 5a. Voluntary deductions. The commissioner may require an employee making a voluntary deduction and the recipient of the deduction to provide information on the amount of or a change in the amount of the deduction. The employee making a voluntary deduction must sign and send the deduction instructions to the intended recipient of the deduction. The intended recipient shall forward the original signed instruction and other required information to the employee's payroll preparer.

Subd. 6. Branch payrolls. The commissioner shall prepare the payroll for the executive branch. Upon request of the rules committee of the senate or house of representatives or the supreme court, as appropriate, the commissioner shall prepare the payrolls of the legislative and judicial branches in a similar way.

Subd. 7. Certify hours. The commissioner may authorize an official to certify the hours worked for payroll purposes in anticipation of the hours actually worked.

Subd. 8. MS 1974 Repealed, 1975 c 273 s 3

Subd. 8. Exceptions. The commissioner shall prescribe procedures to assure payment is made only for hours worked except:

(1) for leave under a collective bargaining agreement;

(2) for leave under a plan according to section 43A.18 or the rules of the department of employee relations; or

(3) to resolve a formal employee grievance permitted by law or collective bargaining agreement.

Subd. 8a. Overpayment. The head of an agency shall release to the commissioner money held for an employee when the commissioner certifies to the head that the money is required to correct an overpayment to an employee. An employee's contribution to a retirement fund may not be released until the person otherwise entitled to the employee's retirement account has been notified of the release certification and is eligible to apply for a refund. Released funds are the equivalent of a refund. Funds may not be released if the employee or a survivor is entitled to an immediate or deferred annuity or to a survivor's benefit.

Subd. 9. Agencies share. If a direct appropriation for payroll preparation is made, the commissioner shall bill an agency for its share of payroll costs. The billing shall be done through the indirect cost billing system. Money collected must be deposited in the general fund.

HIST: 1957 c 414 s 1; 1961 c 222 s 1,2; 1969 c 281 s 1; 1971 c 803 s 1,2; Ex1971 c 32 s 19; 1973 c 435 s 1; 1973 c 492 s 14; 1976 c 231 s 12-17; 1977 c 340 s 1; 1977 c 410 s 6; 1980 c 617 s 47; 1981 c 210 s 49; 1984 c 628 art 2 s 1



Section 16A.18 Accounting, payroll for courts, legislature.

16A.18 Accounting, payroll for courts, legislature.

The judicial and legislative branches are not required to use the state accounting system or a computerized payroll system.

HIST: 1973 c 720 s 74; 1984 c 628 art 2 s 1



Section 16A.19 Retirement, social security deficiencies.

16A.19 Retirement, social security deficiencies.

Subdivision 1. Procedure. If a direct appropriation for retirement contributions, benefits, or administrative expenses, or for social security contributions under section 355.46, is determined by the chief administrative official of the agency to which or by the officer to whom the appropriation was made to be insufficient to meet the state's obligation under the program for which it is made for the fiscal year for which it is made, the official or the officer shall certify to the finance committee, the appropriations committee, and the commissioner the amount necessary to meet the deficiency. Upon this certification, the commissioner shall transfer the necessary amounts to the appropriate accounts.

Subd. 2. Appropriation. The amount necessary to make the transfer under subdivision 1 is appropriated from the general fund in the state treasury to the agency to which or to the officer to whom the transfer is made.

HIST: 1980 c 614 s 57; 1981 c 224 s 17; 1984 c 628 art 2 s 1



Section 16A.25 Sale of securities before maturity.

16A.25 Sale of securities before maturity.

The commissioner shall notify the board of investment if invested funds are needed for current purposes before maturity of the securities held. The board of investment shall then order the needed amount of securities sold or cashed.

HIST: 1973 c 492 s 10; 1984 c 628 art 2 s 1



Section 16A.26 One depository account for each tax.

16A.26 One depository account for each tax.

Notwithstanding sections 297F.10, 297G.10, 298.17, 298.282, 298.39, and 298.396, and similar laws to the contrary relating to the depositing, disposition, or apportionment of tax receipts, the commissioner may use one depository account for each tax. To do so, there must be enough information to identify and dispose of or apportion the tax under law. The commissioner shall ask the appropriate officials for the transfers and necessary certifications. The commissioner may issue directives to carry out this section.

HIST: 1973 c 492 s 14; 1973 c 720 s 65; 1978 c 674 s 6; 1980 c 509 s 4; 1984 c 628 art 2 s 1; 1985 c 305 art 12 s 5; 1Sp1985 c 16 art 2 s 26; 1987 c 268 art 9 s 1; 1989 c 209 art 2 s 4; 1997 c 106 art 2 s 1; 1997 c 179 art 2 s 1



Section 16A.27 State funds; deposit; control by commissioner.

16A.27 State funds; deposit; control by commissioner.

Subdivision 1. Treasurer to comply. The commissioner shall, in the public interest, control the amount and manner of deposit of state funds in depositories by the treasurer. The treasurer shall comply with the controls.

Subd. 2. Daily report. By 9:00 a.m. every business day, a depository holding a total of over $100,000 in non-interest-bearing state deposits shall report the balances as of the close of the last business day to the treasurer and the commissioner. The commissioner shall record the balances and send a copy of them to the legislative reference library.

Subd. 3. Competitive bids. The depository for a state account must be selected by competitive bid. The commissioner shall invite bids by written notice to designated depositories. The notice must specify the considerations, financial activities, and conditions the commissioner requires for the bid. The account must be awarded to the lowest bidding depository that can, in the opinion of the commissioner, meet the requirements.

Subd. 4. Exceptions. In exceptional cases, the commissioner may dispense with bidding. The commissioner shall report the circumstances and reasons to the legislative audit commission within five days after opening the account.

Subd. 5. Charges, compensating balances. The commissioner may, after consulting with the state treasurer, agree that the treasurer may pay a depository a reasonable charge from appropriated money, maintain appropriate compensating balances with the depository, or purchase non-interest-bearing certificates of deposit from the depository for performing depository related services.

HIST: 1973 c 492 s 8; 1977 c 403 s 2; 1984 c 628 art 2 s 1; 1989 c 271 s 2; 1991 c 345 art 1 s 52; 1999 c 99 s 8



Section 16A.275 Agency receipts; deposit, report, credit.

16A.275 Agency receipts; deposit, report, credit.

Subdivision 1. If $250, daily. Except as otherwise provided by law, an agency shall deposit receipts totaling $250 or more in the state treasury daily. The depositing agency shall send a report to the commissioner on the disposition of receipts since the last report. The commissioner shall credit the deposits received during a month to the proper funds not later than the first day of the next month.

Notwithstanding the general rule stated above, the commissioner of revenue is not required to make daily deposits if (1) the volume of tax receipts cannot be processed daily with available resources, or (2) receipts cannot be immediately identified for posting to accounts.

Subd. 2. Exception. The commissioner may authorize an agency to deposit receipts totaling $250 or more less frequently than daily for those locations where the agency furnishes documentation to the commissioner that the cost of making daily deposits exceeds the lost interest earnings and the risk of loss or theft of the receipts.

HIST: 1976 c 231 s 18; 2Sp1981 c 1 s 4; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 103; 1987 c 268 art 18 s 4; 1987 c 275 s 5



Section 16A.276 Cash overage and shortage account.

16A.276 Cash overage and shortage account.

The commissioner may keep accounts to record daily the difference between actual and recorded cash receipts including losses from forged and uncollectible checks. At the end of the fiscal year, the commissioner shall clear the accounts by transferring the balances to the general fund and paying the deficits from operating accounts of the agencies charged with the deficit.

HIST: 1978 c 793 s 48; 1984 c 628 art 2 s 1; 1997 c 7 art 2 s 5



Section 16A.28 Treatment of unused appropriations.

16A.28 Treatment of unused appropriations.

Subdivision 1. Carryforward. Agencies may carry forward unexpended and unencumbered nongrant operating balances from the first year of a biennium into the second year of the biennium.

Subd. 2. Use of carryforward. No money shall be carried forward without the approval of the commissioner of finance.

Subd. 3. Lapse. Any portion of any appropriation not carried forward and remaining unexpended and unencumbered at the close of a fiscal year lapses to the fund from which it was originally appropriated. Any appropriation amounts not carried forward and remaining unexpended and unencumbered at the close of a biennium lapse to the fund from which the appropriation was made.

Subd. 4. Reinstatement; final lapse. The commissioner may reinstate a lapsed appropriation within three months of the lapse. A reinstated appropriation lapses again no later than three months after it first lapsed. A payment under a reinstated appropriation may be made only under section 16A.15, subdivision 3.

Subd. 5. Permanent improvements. An appropriation to acquire or better public land or buildings or other public improvements of a capital nature, including the acquisition of real property does not lapse until the purposes of the appropriation are determined by the commissioner, after consultation with the affected agencies, to be accomplished or abandoned. This subdivision also applies to any part of an appropriation for a fiscal year that has been requisitioned to acquire real property or construct permanent improvements. An appropriation to pay moving expenses lapses at the end of the third fiscal year during which it was made available.

Subd. 6. Canceled October 15. On October 15 all allotments and encumbrances for the last fiscal year shall be canceled unless an agency head certifies to the commissioner that there is an encumbrance for services rendered or goods ordered in the last fiscal year, or certifies that funding will be carried forward under subdivision 1. The commissioner may: reinstate the part of the cancellation needed to meet the certified encumbrance or charge the certified encumbrance against the current year's appropriation.

Subd. 7. Exceptions. Except as otherwise expressly provided by law, subdivisions 1 to 6 apply to every appropriation of a stated sum for a specified purpose or purposes heretofore or hereafter made, but do not, unless expressly provided by law, apply to any fund or balance of a fund derived wholly or partly from special taxes, fees, earnings, fines, federal grants, or other sources that are by law appropriated for special purposes by standing, continuing, or revolving appropriations.

Subd. 8. Historical society. Except as provided by law, an appropriation made to the Minnesota historical society, if not spent during the first year, may be spent during the second year of a biennium. An unexpended balance remaining at the end of a biennium lapses and shall be returned to the fund from which appropriated. An appropriation made to the society for all or part of a biennium may be spent in either year of the biennium.

HIST: (53-18p) 1939 c 431 art 2 s 17; 1969 c 399 s 1; 1973 c 720 s 77; 1976 c 231 s 19; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 62; 1993 c 192 s 64; 1993 c 369 s 39; 1995 c 254 art 1 s 48,49; 1996 c 463 s 29



Section 16A.281 Appropriations to legislature.

16A.281 Appropriations to legislature.

Except as provided in this section, section 16A.28 applies to appropriations made to the legislature, the senate, the house of representatives, or its committees or commissions. An appropriation made to the legislature, the senate, the house of representatives, or a legislative commission or committee other than a standing committee, if not spent during the first year, may be spent during the second year of a biennium. An unexpended balance not carried forward and remaining unexpended and unencumbered at the end of a biennium lapses and shall be returned to the fund from which appropriated. Balances may be carried forward into the next biennium and credited to special accounts to be used only as follows: (1) for nonrecurring expenditures on investments that enhance efficiency or improve effectiveness; (2) to pay expenses associated with special sessions, interim activities, public hearings, or other public outreach efforts and related activities; and (3) to pay severance costs of involuntary terminations. The approval of the commissioner of finance under section 16A.28, subdivision 2, does not apply to the legislature. An appropriation made to the legislature, the senate, the house of representatives, or a standing committee for all or part of a biennium may be spent in either year of the biennium.

HIST: 1978 c 793 s 49; 1984 c 628 art 2 s 1; 1993 c 192 s 65



Section 16A.283 Appropriations to courts.

16A.283 Appropriations to courts.

If an appropriation for the courts or for an agency in the judicial branch for either fiscal year of a biennium is insufficient, the appropriation for the other fiscal year of the biennium is available for it.

HIST: 1Sp1985 c 13 s 104



Section 16A.284 Appropriations to constitutional officers.

16A.284 Appropriations to constitutional officers.

If an appropriation for a constitutional officer for either fiscal year of a biennium is insufficient, the appropriation for the other fiscal year of the biennium is available for it.

HIST: 1987 c 404 s 77



Section 16A.285 Allowed appropriation transfers.

16A.285 Allowed appropriation transfers.

An agency in the executive, legislative, or judicial branch may transfer state agency operational money between programs within the same fund if: (1) the agency first notifies the commissioner as to the type and intent of the transfer; and (2) the transfer is consistent with legislative intent. If an amount is specified for an item within an activity, that amount must not be transferred or used for any other purpose.

The commissioner shall report the transfers to the chairs of the senate finance and house of representatives ways and means committees.

HIST: 1993 c 192 s 66; 1995 c 226 art 1 s 18



Section 16A.30 Applications for nonstate funds.

16A.30 Applications for nonstate funds.

Subdivision 1. On original application; rules and approval. An executive agency may not apply for nonstate money without getting the approval of the commissioner on the original of the application. The commissioner may make rules and directives to carry out this section.

Subd. 2. Historical society. Subdivision 1 does not apply to the Minnesota historical society.

HIST: 1976 c 231 s 20; 1984 c 628 art 2 s 1



Section 16A.35 Repealed, 1993 c 192 s 110

16A.35 Repealed, 1993 c 192 s 110



Section 16A.36 Grants from and advances to United States.

16A.36 Grants from and advances to United States.

Subdivision 1. Use of grants. Money received by the state from the federal government as federal assistance must be used only for the purpose for which the money is received. If required by the proper federal authorities, interest or income arising from the money received may be credited by the commissioner to the particular account for which the money is received and used only for the purpose of that federal assistance program, or may be repaid to the federal treasury. If not so required, the interest or income shall be credited to the general fund or to another fund authorized to receive the interest or income.

Subd. 2. Reciprocal interest policy. The commissioner may, if required by the federal government or by agreement with the proper federal authorities, establish an equitable policy providing for the state to pay interest on undisbursed federal money, and providing for the federal government to pay interest to the state on state funds advanced for a federal assistance program. The amount needed to pay the interest is appropriated from the general fund or another fund earning the interest on undisbursed federal money. The interest received from the federal government shall be deposited in the fund that lost interest on state funds advanced for a federal assistance program.

HIST: (53-18a) 1937 c 25 s 1; 1955 c 863 s 14; 1973 c 717 s 8; 1983 c 301 s 92; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 63; 1987 c 275 s 6



Section 16A.40 Warrants.

16A.40 Warrants.

Money must not be paid out of the state treasury except upon the warrant of the commissioner or an electronic fund transfer approved by the commissioner. Warrants must be drawn on printed blanks that are in numerical order. The commissioner shall enter, in numerical order in a warrant register, the number, amount, date, and payee for every warrant issued.

HIST: (67) RL s 35; 1917 c 480 s 1; 1955 c 863 s 3; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 105; 1995 c 254 art 1 s 50



Section 16A.41 Claims against state.

16A.41 Claims against state.

Subdivision 1. Certified. Except as provided in subdivision 1a, when claims against the state are made for which there is an appropriation available, an official with authority to pay a claim shall approve the claim by certifying that the service was performed, the goods or material furnished, or monthly telephone service is in effect. The claim must be sent to the commissioner accompanied by a transmittal form as prescribed by the commissioner.

Subd. 1a. Exception to certification. When a claim against the state is made by a county, municipality, or other governmental subdivision, under an agreement with the commissioner of transportation, and that agreement provides for payment of the state's contractual obligations before commencing the work, certification that the services have been performed or that the goods or materials have been furnished is not required as a prerequisite to payment of the claim.

Subd. 2. Declaration. The commissioner may require a claimant to declare that the claim and its amount are just and correct and that no part of it has been paid. The following form may be used:

"I declare under the penalties of perjury that this claim is just and correct and that no part of it has been paid.

Signature of Claimant."

Subd. 3. Declaration same as oath. To sign the declaration in subdivision 2 is the same as to sign and swear under oath.

HIST: (68) 1905 c 96 s 1; 1909 c 120 s 1; 1917 c 480 s 2; 1955 c 863 s 4; 1957 c 93 s 1; 1973 c 492 s 14; 1984 c 416 s 1,2; 1984 c 628 art 2 s 1; art 6 s 1; 1988 c 613 s 2



Section 16A.42 Claims: form, approval, register.

16A.42 Claims: form, approval, register.

Subdivision 1. Form. The commissioner shall prescribe the form of a claim.

Subd. 2. Approval. If the claim is approved, the commissioner shall complete and sign a warrant in the amount of the claim.

Subd. 3. Repealed, 1Sp1985 c 13 s 376

Subd. 4. Register. The commissioner shall enter a warrant in the warrant register as if it were a cash payment.

HIST: (69) 1905 c 96 s 1; 1909 c 120 s 2; 1909 c 169 s 1; 1917 c 480 s 3; 1955 c 863 s 5; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 106



Section 16A.43 Warrant a receipt.

16A.43 Warrant a receipt.

The endorsement by the payee of a warrant is a receipt in full for the claim paid by the warrant.

HIST: (70) 1905 c 96 s 2; 1909 c 120 s 3; 1917 c 480 s 4; 1955 c 863 s 6; 1984 c 628 art 2 s 1



Section 16A.44 Commissioner may compel testimony.

16A.44 Commissioner may compel testimony.

The commissioner may subpoena, administer oaths to, and examine under oath, the parties and witnesses to any transaction between the state and a person, partnership, or corporation.

HIST: (72) 1917 c 498 s 2; 1955 c 863 s 7; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.45 Outstanding unpaid warrants, cancellation.

16A.45 Outstanding unpaid warrants, cancellation.

Subdivision 1. Cancel; credit. Once each fiscal year the commissioner and the treasurer shall cancel upon their books all outstanding unpaid commissioner's warrants that have been issued and delivered on or before June 30 of the preceding year and credit state amounts subject to section 345.43 and federal amounts to the appropriate account in the federal fund. These warrants are presumed abandoned under section 345.38 and are subject to sections 345.31 to 345.60.

Subd. 2. Repealed, 1993 c 192 s 110

Subd. 3. Repealed, 1993 c 192 s 110

Subd. 4. Locating unpaid warrants. A person may not seek or receive from another person, or contract with a person for, a fee or compensation for locating outstanding unpaid commissioner's warrants before the warrants have been reported to the commissioner of commerce under section 345.41.

HIST: (73) 1923 c 288 s 1,2; 1955 c 863 s 8; 1969 c 399 s 1; 1973 c 492 s 14; 1984 c 628 art 2 s 1; art 6 s 1; 1984 c 654 art 2 s 64; 1Sp1985 c 13 s 107; 1991 c 345 art 1 s 53; 1992 c 513 art 4 s 28,29; 1999 c 250 art 1 s 51



Section 16A.46 Lost or destroyed warrant duplicate; indemnity.

16A.46 Lost or destroyed warrant duplicate; indemnity.

The commissioner may issue a duplicate to an owner if the loss or destruction of an unpaid warrant is documented by affidavit. When the duplicate is issued, the original is void. The commissioner may require an indemnity bond from the applicant to the state for double the amount of the warrant for anyone damaged by the issuance of the duplicate. The commissioner may refuse to issue a duplicate of an unpaid state warrant. If the commissioner acts in good faith the commissioner is not liable, whether the application is granted or denied. For an unpaid refund or rebate issued under a tax law administered by the commissioner of revenue that has been lost or destroyed, an affidavit is not required for the commissioner to issue a duplicate if the duplicate is issued to the same name and social security number as the original warrant and that information is verified on a tax return filed by the recipient.

HIST: (74) RL s 36; 1955 c 863 s 9; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 2000 c 490 art 13 s 2



Section 16A.47 Commissioner's account, document duties.

16A.47 Commissioner's account, document duties.

The commissioner shall make and keep in the department's office a record of all accounts and documents required by law to be returned to or filed with the commissioner. The commissioner shall file and keep all official receipts and vouchers. The commissioner shall also keep an account for each appropriation, showing the disbursements. The commissioner shall keep other accounts needed to show the daily condition of state finances.

HIST: (75) RL s 37; 1955 c 863 s 10; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 108



Section 16A.48 Refund of erroneous deposits.

16A.48 Refund of erroneous deposits.

Subdivision 1. Procedure. A verified claim may be submitted to the concerned agency head for refund of money in the treasury to which the state is not entitled. The claimant must submit with the claim a complete statement of facts and reasons for the refund. The agency head shall consider and approve or disapprove the claim, attach a statement of reasons, and forward the claim to the commissioner for settlement.

Subd. 2. Appropriation. The amount needed to pay a refund under subdivision 1 is appropriated to the person entitled to it from the fund to which the money was credited.

HIST: 1947 c 416 s 1,2; 1955 c 863 s 11; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1987 c 268 art 19 s 1; 1992 c 513 art 4 s 30



Section 16A.49 Refunds of $1 or less.

16A.49 Refunds of $1 or less.

A refund of $1 or less may not be paid from the treasury unless the receipts giving rise to the refund were $1 or less. The commissioner shall set requirements for the small refunds, which may differ from the procedure in section 16A.48.

HIST: Ex1967 c 48 s 69; 1973 c 492 s 4 subd 3; 1984 c 628 art 2 s 1



Section 16A.50 Financial report to legislature.

16A.50 Financial report to legislature.

By December 31 of each year, the commissioner shall report to the legislature on the operation of all state funds during the last fiscal year. The report shall contain financial statements and disclosures which show the state's financial operations and position. The report must conform with generally accepted government accounting principles.

HIST: (79) RL s 40; 1955 c 847 s 1; 1955 c 863 s 12; 1959 c 51 s 1; 1973 c 492 s 14; 1974 c 406 s 56; 1979 c 314 s 2; 1983 c 301 s 93; 1984 c 628 art 2 s 1



Section 16A.501 Report on expenditure of bond proceeds.

16A.501 Report on expenditure of bond proceeds.

The commissioner of finance must report annually to the legislature on the degree to which entities receiving appropriations of bond proceeds have encumbered or expended that money. The report must be submitted to the chairs of the house of representatives ways and means committee and the senate finance committee by February 1 of each year.

HIST: 1994 c 643 s 33; 1998 c 404 s 31



Section 16A.51 Repealed, 1984 c 654 art 2 s 155

16A.51 Repealed, 1984 c 654 art 2 s 155



Section 16A.52 Repealed, 1984 c 628 art 2 s 4

16A.52 Repealed, 1984 c 628 art 2 s 4



Section 16A.53 Bookkeeping accounts.

16A.53 Bookkeeping accounts.

Subdivision 1. Fund creates accounts. When a law creates a fund in the treasury into which are deposited certain revenues and out of which certain expenditures are appropriated, the commissioner may consider the creation of the fund as the creation of a bookkeeping account in the state's general books of account so as to reflect the revenues deposited in the treasury and credited to the account and the expenditures appropriated from the treasury and charged to the account.

Subd. 2. Exception. Subdivision 1 does not apply to a fund created by the constitution or to a fund required to be created in the treasury by federal law.

HIST: 1959 c 30 s 2; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.531 Funds created.

16A.531 Funds created.

Subdivision 1. Environmental fund. There is created in the state treasury an environmental fund as a special revenue fund for deposit of receipts from environmentally related fees and activities conducted by the state.

Subd. 2. Natural resources fund. There is created in the state treasury a natural resources fund as a special revenue fund for deposit of certain receipts from fees and services associated with natural resource management by the state.

Subd. 3. Agricultural fund. There is created in the state treasury an agricultural fund as a special revenue fund for deposit of receipts from agricultural related fees and activities conducted by the state.

HIST: 1989 c 335 art 4 s 8; 1999 c 231 s 20



Section 16A.532 Minnesota state colleges and universities enterprise account.

16A.532 Minnesota state colleges and universities enterprise account.

There is created in the state enterprise fund a Minnesota state colleges and universities account. The commissioner must report to committees of the legislature having jurisdiction over the account on activity in this account at the same time fund balance statements are issued for the general fund. The amounts in this account earn investment income as provided in section 136F.71, subdivision 3.

HIST: 1Sp2001 c 1 art 2 s 1



Section 16A.54 General fund defined.

16A.54 General fund defined.

Except as provided in section 16A.671, subdivision 3, the term "general fund" appearing in any existing or hereafter enacted law relating to revenues deposited in or expenditures appropriated from the treasury means such moneys as have been deposited in the treasury for the usual, ordinary, running, and incidental expenses of the state government and does not include moneys deposited in the treasury for a special or dedicated purpose.

HIST: 1959 c 30 s 3; 1969 c 399 s 2; 1984 c 597 s 32; 1984 c 628 art 2 s 1; art 6 s 1



Section 16A.55 Repealed, 1984 c 628 art 2 s 4

16A.55 Repealed, 1984 c 628 art 2 s 4



Section 16A.56 Commissioner's receipt and claim duties.

16A.56 Commissioner's receipt and claim duties.

The commissioner or a designee shall examine every receipt and claim, and if proper, approve them, name the account to be charged or credited, and issue warrants to pay claims.

HIST: (80-3) 1939 c 431 art 3 s 2; 1955 c 863 s 16; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.57 Appropriation, allotment, and warrant needed.

16A.57 Appropriation, allotment, and warrant needed.

Unless otherwise expressly provided by law, state money may not be spent or applied without an appropriation, an allotment, and issuance of a warrant or electronic fund transfer.

HIST: (80-4) 1939 c 431 art 3 s 3; 1955 c 863 s 17; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1995 c 254 art 1 s 51



Section 16A.575 Appropriations; not disclosing source.

16A.575 Appropriations; not disclosing source.

If money is appropriated from the state treasury and the appropriation does not disclose its source, the appropriation is from the general fund.

HIST: Ex1971 c 3 s 97; 1988 c 469 art 1 s 1



Section 16A.58 Commissioner custodian of payment documents.

16A.58 Commissioner custodian of payment documents.

The commissioner or the head of a state agency designated by the commissioner is the custodian of original documents on which money has been or may be paid out of or received in the state treasury.

HIST: (80-5) 1939 c 431 art 3 s 4; 1955 c 863 s 18; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1Sp1985 c 13 s 109; 1989 c 271 s 3; 1993 c 192 s 67



Section 16A.59 Repealed, 1984 c 654 art 2 s 155

16A.59 Repealed, 1984 c 654 art 2 s 155



Section 16A.60 Cost to collect highway taxes to general fund.

16A.60 Cost to collect highway taxes to general fund.

The commissioner, when authorized from time to time by law, shall transfer money from the highway user tax distribution fund to the general fund. The transfer is to reimburse the general fund for the cost of collecting the taxes mentioned in the constitution, article XIV.

HIST: 1959 c 403 s 1; 1973 c 492 s 14; 1976 c 2 s 172; 1978 c 793 s 50; 1984 c 628 art 2 s 1



Section 16A.61 Certificate money to general fund.

16A.61 Certificate money to general fund.

The commissioner shall transfer money credited to a fund set up for paying off certificates of indebtedness to the general fund when the purpose of the certificates is accomplished.

HIST: Ex1961 c 88 s 57; 1969 c 399 s 3; Ex1971 c 3 s 56; 1973 c 492 s 14; 1984 c 628 art 2 s 1



Section 16A.62 Money in abolished fund to general fund.

16A.62 Money in abolished fund to general fund.

Each June 30, the commissioner shall transfer to and credit to the general fund, money in a special fund or account abolished by law.

HIST: Ex1967 c 48 s 97; 1969 c 399 s 4; 1984 c 628 art 2 s 1



Section 16A.625 Repealed, 1988 c 646 art 5 s 10

16A.625 Repealed, 1988 c 646 art 5 s 10



Section 16A.626 Electronic payments.

16A.626 Electronic payments.

(a) For purposes of this section, the terms defined in this paragraph have the meaning given them. "Agency" means a state officer, employee, board, commission, authority, department, entity, or organization of the executive branch of state government. "Government services transaction" means the conduct of business between an agency and an individual or business entity where the individual or business entity is paying a license or permit fee or tax or purchasing goods or services.

(b) Notwithstanding any other provision of law, rule, or regulation to the contrary, an agency may accept credit cards, charge cards, debit cards, or other method of electronic funds transfer for payment in government services transactions, including electronic transactions.

(c) The commissioner of finance, in consultation with the state treasurer, shall contract with one or more entities for the purpose of enabling agencies to accept and process credit cards and other electronic financial transactions. All agencies shall process their credit card and other electronic financial transactions through the contracts negotiated by the commissioner of finance, unless the commissioner of finance grants a waiver allowing an agency to negotiate its own contract with an entity. These contracts must be approved by the commissioner of finance.

(d) Agencies that accept credit cards, charge cards, debit cards, or other method of electronic funds transfer for payment may impose a convenience fee to be added to each transaction, except that the department of revenue shall not impose a fee under this section on any payment of tax that is required by law or rule to be made by electronic funds transfer. The total amount of such convenience fee must be equal to the transaction fee charged by a processing contractor for such credit services during the most recent collection period. An agency imposing a convenience fee must notify the person using the credit services of the fee before the transaction is processed. Fees collected under this section are appropriated to the agency collecting the fee for purposes of paying the processing contractor.

(e) A convenience fee imposed by an agency under this section is in addition to any tax, fee, charge, or cost otherwise imposed for a license, permit, tax, service, or good provided by the agency.

(f) Credit card, charge card, debit card, or other method of electronic funds transfer account numbers are nonpublic data not on individuals as defined in section 13.02, subdivision 9, or private data on individuals as defined in section 13.02, subdivision 12.

HIST: 2000 c 419 s 1



Section 16A.63 Repealed, 1984 c 597 s 55

16A.63 Repealed, 1984 c 597 s 55



Section 16A.631 Bond proceeds fund.

16A.631 Bond proceeds fund.

The bond proceeds fund is established to receive the proceeds of state bonds issued under the constitution, article XI, section 5, clause (a). The commissioner shall establish in the fund accounts having titles that reflect the state purpose or program for which the bond proceeds are appropriated and authorized to be expended.

HIST: 1984 c 597 s 33; 1Sp1986 c 3 art 1 s 4; 1989 c 271 s 4; 1990 c 610 art 1 s 33



Section 16A.632 Capital asset preservation and replacement account.

16A.632 Capital asset preservation and replacement account.

Subdivision 1. Establishment. A capital asset preservation and replacement account is established in the state bond proceeds fund established by section 16A.631, separate from any other accounts maintained in that fund, to receive state bond proceeds appropriated to the commissioner of administration to be expended for the purpose and in accordance with the standards and criteria set forth in this section.

Subd. 2. Standards. Article XI, section 5, clause (a), of the constitution states general obligation bonds may be issued to finance only the acquisition or betterment of state land, buildings, and improvements of a capital nature. In interpreting this and applying it to the purposes of the program contemplated in this section, the following standards are adopted for the disbursement of money from the capital asset preservation and replacement account:

(a) No new land, buildings, or major new improvements will be acquired. These projects, including all capital expenditures required to permit their effective use for the intended purpose on completion, will be estimated and provided for individually through a direct appropriation for each project.

(b) An expenditure will be made from the account only when it is a capital expenditure on a capital asset previously owned by the state, within the meaning of accepted accounting principles as applied to public expenditures. The commissioner of administration will consult with the commissioner of finance to the extent necessary to ensure this and will furnish the commissioner of finance a list of projects to be financed from the account in order of their priority. The commissioner shall also furnish each revision of the list. The legislature assumes that many provisions for preservation and replacement of portions of existing capital assets will constitute betterments and capital improvements within the meaning of the constitution and capital expenditures under correct accounting principles, and will be financed more efficiently and economically under the program than by direct appropriations for specific projects. However, the purpose of the program is to accumulate data showing how additional costs may be saved by appropriating money from the general fund for preservation measures, the necessity of which is predictable over short periods.

(c) The commissioner of administration will furnish instructions to agencies to apply for funding of capital expenditures for preservation and replacement from the account, will review applications, will make initial allocations among types of eligible projects enumerated below, will determine priorities, and will allocate money in priority order until the available appropriation has been committed.

(d) Categories of projects considered likely to be most needed and appropriate for financing are the following:

(1) unanticipated emergencies of all kinds, for which a relatively small amount should be initially reserved, replaced from money allocated to low-priority projects, if possible, as emergencies occur, and used for stabilization rather than replacement if the cost would exhaust the account and should be specially appropriated;

(2) projects to remove life safety hazards, like replacement of mechanical systems, building code violations, or structural defects, at costs not large enough to require major capital requests to the legislature;

(3) elimination or containment of hazardous substances like asbestos or PCBs; and

(4) moderate cost replacement and repair of roofs, windows, tuckpointing, and structural members necessary to preserve the exterior and interior of existing buildings.

Subd. 3. Criteria for priority. Criteria can be stated only in general terms, as it is the purpose of the program to improve the allocation of limited amounts of borrowed money by enlisting the engineering expertise of the department of administration and the closer knowledge and experience of this and all other agencies in determining relative needs as they develop. The following criteria must be considered:

(a) Urgency in ensuring the safety of use of existing buildings is the first criterion to be applied. It will require judgments, for example, about the useful life of electric and mechanical systems and roofs, in relation to the remaining useful life of each building, and about the presence of hazardous substances and structural defects in the light of present building regulations.

(b) Economy is also to be determined and may even reinforce a decision based on the first criterion, if the project would forestall a larger future capital expenditure or would reduce operating expense.

(c) Absolute cost must also be considered. It may be too high to warrant funding except by an additional appropriation, or so high as to warrant a recommendation to abandon or to replace the building. It may be so low as to permit payment out of an agency's operating budget.

Subd. 4. Report. By January 15 of each year the commissioner of administration, with respect to each state agency, shall submit to the commissioner of finance, the chairs of the finance divisions that oversee the appropriations to that state agency, and to the chairs of the senate finance committee and the house of representatives capital investment committee, a list of the projects in the agency that have been funded with money from the capital asset preservation and replacement account during the preceding calendar year, as well as a list of those priority projects for which CAPRA appropriations will be sought for the agency in that year's legislative session.

HIST: 1990 c 610 art 1 s 34; 1996 c 463 s 30; 1997 c 187 art 3 s 1



Section 16A.633 Capital funding contingent on maintaining data.

16A.633 Capital funding contingent on maintaining data.

Subdivision 1. State agencies. Each state agency shall provide to the commissioner of administration the data necessary for the commissioner to maintain the department's database on the location, description, and condition of state-owned facilities. The data must be provided by September 1 each year. The commissioner of administration must maintain both the current inventory data and historical data. A state agency is not eligible to receive capital funding unless the agency has provided the data required.

Subd. 2. Minnesota state colleges and universities. The board of trustees of the Minnesota state colleges and universities shall establish and maintain data on the location, description, and condition of board-owned facilities that is comparable with the database established by the department of administration. The data must be updated annually and the board must maintain both current inventory data and historical data. The board is not eligible to receive capital funding unless the board has established and maintains the data required.

Subd. 3. University of Minnesota. The board of regents of the University of Minnesota is requested to establish and maintain data on the location, description, and condition of university-owned facilities that is comparable with the database established by the department of administration. The university is requested to update the data annually and maintain both current inventory data and historical data. The board of regents is not eligible to receive capital funding unless the board has established and maintains the data required.

HIST: 2000 c 488 art 12 s 13

* NOTE: This section, as added by Laws 2000, chapter 488, *article 12, section 13, is effective June 30, 2001. Laws 2000, *chapter 488, article 12, section 26.



Section 16A.64 Repealed, 1984 c 597 s 55

16A.64 Repealed, 1984 c 597 s 55



Section 16A.641 State bonds; appropriations.

16A.641 State bonds; appropriations.

Subdivision 1. Authority. When authorized by a law enacted in accordance with the constitution, article XI, sections 5 and 7, the commissioner shall sell and issue general obligation bonds of the state evidencing public debt incurred for any purpose stated in those sections. The full faith, credit, and taxing powers of the state are irrevocably pledged for the prompt and full payment of the bonds and interest. The decision of the commissioner on when to sell bonds must be based on the funding needs of the capital projects, the timing of the bond issue to achieve favorable interest rates, managing cash flow requirements for debt service, other state debt management considerations, and legal factors.

Subd. 2. Report. Before a sale of general obligation bonds, the commissioner shall report the amount of bonds to be issued and a detailed list of the projects or a statement of the program to be financed to the chairs of the house appropriations and tax committees and of the senate finance and tax committees, and the minority leaders of the house and senate, for their advisory recommendation. The recommendation is positive if not received within ten days.

Subd. 3. Series of bonds. Bonds authorized by a law may be issued in more than one series, and bonds authorized by more than one law may be combined in a single series, as determined by order of the commissioner. The order must state the principal amount of the bonds to be issued under each law, and the aggregate principal amount and the maturity dates and amounts of the bonds included in the series that are to be issued for the purpose of each special fund.

At any time during the 18 months following the issuance of any series of bonds, the commissioner may, by amendment to the order authorizing their issuance, determine that any portion of the bonds were issued, or shall be deemed to have been issued, pursuant to a law other than the one specified in the original order and for a different purpose, and reallocate and transfer their proceeds to the appropriate account in the bond proceeds fund or the appropriate special fund, for expenditure pursuant to the law pursuant to which the amendment determines they were issued. No such amendment shall be adopted unless:

(1) on the date of the original order, the bonds could have been issued and their proceeds expended as determined in the amended order;

(2) all actions required for the issuance of the transferred bonds have been taken on or before the date of the amendment; and

(3) the commissioner determines upon advice of counsel that the taxability of the interest on the bonds for federal income tax purposes will not be affected by the amendment.

Subd. 4. Sale and issuance. State bonds must be sold and issued upon competitive bids in the manner and on the terms and conditions determined by the commissioner in accordance with the laws authorizing them and subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. For each series, in addition to provisions required by subdivision 3, the commissioner may determine:

(1) the time, place, and notice of sale and method of comparing bids;

(2) the price, not less than par for highway bonds;

(3) the principal amount and date of issue;

(4) the interest rates and payment dates;

(5) the maturity amounts and dates, not more than 20 years from the date of issue, subject to subdivision 5;

(6) the terms, if any, on which the bonds may or must be redeemed before maturity, including notice, times, and redemption prices; and

(7) the form of the bonds and the method of execution, delivery, payment, registration, conversion, and exchange, in accordance with section 16A.672.

Subd. 5. Planning maturities. In issuing each series of state bonds the commissioner shall try to establish the maturities and other terms so that transfers to the state bond fund required in each year of the then current biennium under subdivision 10 may be made with the least practical effect on orderly spending plans for other appropriations from the general fund.

Subd. 6. Taxability; certification. The commissioner shall ascertain from state records and certify to the holders of each series of state bonds, subject to the approval of the attorney general, that all conditions exist and all actions have been taken that are needed to make the bonds valid and binding general obligations of the state in accordance with their terms.

The bonds may be issued with or without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. If it is intended that the interest on the bonds be exempt from federal income taxes, the commissioner shall certify for the state on the date of issue the facts, estimates, and circumstances that lead the commissioner reasonably to expect that the proceeds of the bonds and the projects financed by them will not be used in a way that would cause the interest on the bonds to be subject to federal income taxes. The commissioner may covenant with the holders of the bonds that the state will comply with the provisions of the United States Internal Revenue Code then or later enacted that apply or may apply to the bonds and that establish conditions under which the interest to be paid on the bonds will not be subject to federal income taxes. The commissioner and all other state officers shall act or refrain from acting as necessary to comply with the covenants. A sum sufficient to meet the cost of compliance is annually appropriated to the commissioner from the general fund.

Subd. 7. Credit of proceeds. (a) Proceeds of bonds issued under each law must be credited by the commissioner to a special fund, as provided in this subdivision.

(b) Accrued interest and any premium received on sale of the bonds must be credited to the state bond fund created by the constitution, article XI, section 7.

(c) Except as otherwise provided by law, proceeds of state bonds issued under the constitution, article XI, section 5, clause (a), must be credited to the bond proceeds fund established by section 16A.631.

(d) Proceeds of state highway bonds must be credited to the trunk highway fund under the constitution, article XIV, section 6.

(e) Proceeds of bonds issued for programs of grants or loans to political subdivisions must be credited to special accounts in the bond proceeds fund or to special funds established by laws stating the purposes of the grants or loans, and the standards and criteria under which an executive agency is authorized to make them.

(f) Proceeds of refunding bonds must be credited to the state bond fund as provided in section 16A.66, subdivision 1.

(g) Proceeds of other bonds must be credited as provided in the law authorizing their issuance.

Subd. 8. Appropriation of proceeds. (a) The proceeds of bonds issued under each law are appropriated for the purposes described in the law and in this subdivision. This appropriation may never be canceled.

(b) Before the proceeds are received in the proper special fund, the commissioner may transfer to that fund from the general fund amounts not exceeding the expected proceeds from the next bond sale. The commissioner shall return these amounts to the general fund by transferring proceeds when received. The amounts of these transfers are appropriated from the general fund and from the bond proceeds.

(c) Actual and necessary travel and subsistence expenses of employees and all other nonsalary expenses incidental to the sale, printing, execution, and delivery of bonds must be paid from the proceeds. The proceeds are appropriated for this purpose. Bond proceeds must not be used to pay any part of the salary of a state employee involved in the sale, printing, execution, or delivery of the bonds.

(d) Bond proceeds remaining in a special fund after the purposes for which the bonds were issued are accomplished or abandoned, as certified by the head of the agency administering the special fund, or as determined by the commissioner, unless devoted under the appropriation act to another purpose designated in the act, must be transferred to the state bond fund.

(e) Before the proceeds of state highway bonds are received in the trunk highway fund, the commissioner may either:

(1) transfer funds to the trunk highway fund from the general fund; or

(2) authorize the use of funds in the trunk highway fund, in an amount not exceeding the expected proceeds from the next state highway bond sale.

These funds must be used in accordance with the legislative authorization to sell state highway bonds. The commissioner shall return these funds to the general fund or replace the funds used from the trunk highway fund by transferring proceeds when received. The amounts of these transfers are appropriated from the general fund and from the state highway bond proceeds.

Subd. 9. Special accounts; appropriation. (a) The commissioner shall establish separate accounts in the state bond fund for:

(1) state building bonds, and for other state bonds issued for each program of grants to political subdivisions for a particular class of capital expenditures, to record debt service payments and receipts of amounts appropriated from the general fund under subdivision 10;

(2) state highway bonds, to record debt service payments, receipts of amounts appropriated for debt service from the trunk highway fund pursuant to the constitution, article XIV, section 6, and additional receipts, if any, of amounts appropriated from the general fund under subdivision 10;

(3) state bonds issued for each capital loan and for each program of capital loans to agencies or political subdivisions, to record debt service payments, receipts of loan repayments appropriated for debt service or reimbursement of debt service by the law authorizing the loan or program, and any additional receipts of amounts appropriated from the general fund under subdivision 10; and

(4) refunding bonds, as provided in section 16A.66, subdivision 1.

(b) All money credited, transferred, or appropriated to the state bond fund and all income from the investment of that money is appropriated to the commissioner for the payment of principal and interest on state bonds.

Subd. 10. Appropriation from general fund. There is annually appropriated to the state bond fund from the general fund the amount that, added to the amount in the state bond fund on November 1 each year for state bonds issued by January 1, 1985, and the amount that added to the amount in the state bond fund on December 1 each year for state bonds issued after January 1, 1985, is needed to pay the principal of and interest on all state bonds due and to become due through July 1 in the second ensuing year. The money appropriated must be available in the state bond fund each year before the tax otherwise required by the constitution, article XI, section 7, is levied.

Subd. 11. Constitutional tax levy. Under the constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the state bond fund, to pay all principal and interest on state bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limitation of rate or amount. However, the amount of money appropriated from other sources as provided in subdivision 10, and actually received and on hand prior to the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the state bond fund.

Subd. 12. Supplemental appropriation from general fund. If the proceeds of the tax levied under subdivision 11 are ever insufficient to make the principal and interest payments on state bonds when due, the balance must be paid out of the general fund. The amount needed to pay the balance is appropriated from the general fund to the commissioner.

Subd. 13. Application. This section applies to all state bonds issued after January 1, 1985, notwithstanding other laws relating to specific bonding programs.

HIST: 1984 c 597 s 34; 1Sp1985 c 13 s 111,112; 1Sp1985 c 14 art 4 s 2; 1986 c 444; 1989 c 271 s 5; 1990 c 610 art 1 s 35,36; 1991 c 345 art 1 s 54; 1994 c 643 s 34; 1996 c 463 s 31; 1997 c 187 art 4 s 1; 1998 c 404 s 32; 2000 c 492 art 1 s 28; 1Sp2001 c 8 art 2 s 8



Section 16A.642 State bonds: reports; cancellations.

16A.642 State bonds: reports; cancellations.

Subdivision 1. Reports. (a) The commissioner of finance shall report to the chairs of the senate committee on finance and the house of representatives committees on ways and means and on capital investment by February 1 of each odd-numbered year on the following:

(1) all laws authorizing the issuance of state bonds or appropriating general fund money for state or local government capital investment projects enacted more than four years before February 1 of that odd-numbered year; the projects authorized to be acquired and constructed for which less than 100 percent of the authorized total cost has been expended, encumbered, or otherwise obligated; the cost of contracts to be let in accordance with existing plans and specifications shall be considered expended for this report; and the amount of general fund money appropriated but not spent or otherwise obligated, and the amount of bonds not issued and bond proceeds held but not previously expended, encumbered, or otherwise obligated for these projects; and

(2) all laws authorizing the issuance of state bonds or appropriating general fund money for state or local government capital programs or projects other than those described in clause (1), enacted more than four years before February 1 of that odd-numbered year; and the amount of general fund money appropriated but not spent or otherwise obligated, and the amount of bonds not issued and bond proceeds held but not previously expended, encumbered, or otherwise obligated for these programs and projects.

(b) The commissioner shall also report on general fund appropriations for capital projects, bond authorizations or bond proceed balances that may be canceled because projects have been canceled, completed, or otherwise concluded, or because the purposes for which the money was appropriated or bonds were authorized or issued have been canceled, completed, or otherwise concluded. The general fund appropriations, bond authorizations or bond proceed balances that are unencumbered or otherwise not obligated that are reported by the commissioner under this subdivision are canceled, effective July 1 of the year of the report, unless specifically reauthorized by act of the legislature.

Subd. 2. Cancellation. If the commissioner determines that the purposes for which general obligation bonds of the state have been issued or for which general fund monies were appropriated are accomplished or abandoned, after consultation with the affected agencies, and there is a remaining authorization or appropriation for a specific project of $500 or less, the commissioner may cancel the remaining authorization or appropriation for that project. The commissioner must notify the chairs of the senate finance committee and the house capital investment committee of any bond authorizations or general fund appropriations canceled under this subdivision.

Subd. 3. Application of unused bond proceeds. All canceled bond proceeds shall be transferred to the state bond fund and used to pay or redeem bonds from which they were derived.

Subd. 4. General fund cancellations. All canceled general fund appropriations for capital improvement projects under this section are canceled to the general fund.

HIST: 1Sp1995 c 2 art 1 s 16; 1997 c 202 art 2 s 20,21; 2000 c 492 art 1 s 29



Section 16A.643 Assessments if agency must pay debt service.

16A.643 Assessments if agency must pay debt service.

Subdivision 1. When payment required. The commissioner of finance shall assess each board, agency, or other public entity, other than the higher education systems described in Laws 1992, chapter 558, section 31, for the amount that would otherwise need to be paid for debt service with respect to general obligation bonds sold to finance capital improvement projects for the entity if the law authorizing the project requires debt service for the project to be paid by the agency.

Subd. 2. Method of payment. After each sale of state general obligation bonds, the commissioner of finance shall notify the entity of the amounts for which the entity is responsible under subdivision 1 for each year for the life of the bonds. Each entity shall pay its assessment of debt service payments to the commissioner of finance by December 1 each year. If an entity fails to make an assessment payment when due, the commissioner of finance shall reduce allotments for appropriations from the appropriate accounts to be used by the entity to pay the assessment payment and apply the amount of the reduction to cover the missed payment. The commissioner of finance shall credit the payments received from the entities, or the amount of the reduction made, to the bond debt service account in the state bond fund each December 1 before money is transferred from the general fund under section 16A.641, subdivision 10.

HIST: 1992 c 558 s 32



Section 16A.645 Gopher state bonds.

16A.645 Gopher state bonds.

Subdivision 1. Establishment of program. The commissioner of finance, in consultation with the University of Minnesota, the Minnesota state colleges and universities, and the private college council, shall establish a college savings bond program, to be known as "gopher state bonds" to encourage individuals to save for higher education costs by investing in state general obligation bonds. The program consists of: (1) issuing a portion of the state general obligation bonds in zero coupon form and in denominations and maturities that will be attractive to individuals saving to pay for higher education costs; and (2) developing a program for marketing the bonds to investors who are saving to pay for higher education costs. The commissioner of finance may designate all or a portion of each state general obligation bond sale as "gopher state bonds."

Subd. 2. Denominations; maturities. The commissioner shall determine the appropriate denominations and maturities for gopher state bonds. It is the intent of the legislature to make bonds available in as small denominations as is feasible given the costs of marketing and administering the bond issue. Minimum denominations of $500 must be made available. The minimum denomination bonds need not be made available for bonds of all maturities. For purposes of this section, "denomination" means the compounded maturity amount of the bond.

Subd. 3. Direct sale permitted. Notwithstanding the provisions of section 16A.646, subdivision 5, the commissioner may sell any series of gopher state bonds directly to the public or to financial institutions for prompt resale to the public upon the terms and conditions and the restrictions the commissioner prescribes. The commissioner may enter into all contracts deemed necessary or desirable to accomplish the sale in a cost-effective manner including a private or negotiated sale, but the commissioner may contract for investment banking and banking services only after receiving competitive proposals for the services.

Subd. 4. Marketing plan. The commissioner and the higher education advisory council shall develop a plan for marketing gopher state bonds.

The plan must include strategies to:

(1) inform parents and relatives about the availability of the bonds;

(2) take orders for the bonds;

(3) target the sale of the bonds to Minnesota residents, especially parents and relatives of children who are likely to seek higher education;

(4) ensure that purchase of the bonds by corporations will not prevent individuals and relatives of future students from buying them; and

(5) market the bonds at the lowest cost to the state.

Subd. 5. Effect on student grants. The first $25,000 of gopher state bonds purchased for the benefit of a student must not be considered in determining the financial need of an applicant for the state grant program under section 136A.121. This $25,000 is in addition to any other asset exclusion authorized under chapter 136A.

HIST: 1997 c 183 art 2 s 1



Section 16A.646 Zero coupon bonds.

16A.646 Zero coupon bonds.

Subdivision 1. Authority to issue. When authorized by law to issue state general obligation bonds, the commissioner may issue all or part of the bonds as serial maturity bonds or as zero coupon bonds or a combination of the two.

Subd. 2. Definitions. For purposes of this section and section 16A.645, the following terms have the meanings given them.

(a) "Compounded maturity" means the amount of principal and interest payable at maturity on zero coupon bonds.

(b) "Serial maturity bonds" means bonds maturing on a specified day in two or more consecutive years and bearing interest at a specified rate payable periodically to maturity or prior redemption.

(c) "Zero coupon bonds" means bonds in a stated principal amount, maturing on a specified date or dates, and bearing interest that accrues and compounds to and is payable only at maturity or upon prior redemption of the bonds.

Subd. 3. Method of sale; principal amount. Except as otherwise provided by this section or section 16A.645, any series of bonds including zero coupon bonds must be issued and sold under the provisions of section 16A.641. The stated principal amount of zero coupon bonds must be used to determine the principal amount of bonds issued under the laws authorizing issuance of state general obligation bonds.

Subd. 4. Sinking fund. The commissioner's order authorizing the issuance of zero coupon bonds shall establish a separate sinking fund account for the zero coupon bonds in the state bond fund. There is annually appropriated from the general fund to each zero coupon bond account, beginning in the year in which the zero coupon bonds are issued, an amount not less than the sum of:

(1) the total stated principal amount of the zero coupon bonds that would have matured from their date of issue to and including the second July 1 following the transfer of appropriated money, if the bonds matured serially in an equal principal amount in each year during their term and in the same month as their stated maturity date; plus

(2) the total amount of interest accruing on the stated principal amount of the bonds and on interest previously accrued, from bonds date of issue to and including the second July 1 following the transfer of appropriated money; less

(3) the amount in the sinking fund account for the payment of the compounded maturity amount of the bonds, including interest earnings on amounts in the account. This appropriation is in lieu of all other appropriations made with respect to zero coupon bonds. The appropriated amounts must be transferred from the general fund to the sinking fund account in the state bond fund by December 1 of each year.

Subd. 5. Sale. Except as otherwise provided in section 16A.645, zero coupon bonds, or a series of bonds including zero coupon bonds, must be sold at public sale at a price not less than 98 percent of their stated principal amount. No state trunk highway bond may be sold for a price of less than par and accrued interest.

HIST: 1997 c 183 art 2 s 2



Section 16A.65 Subdivisions renumbered, repealed, or no longer in effect

16A.65 Subdivision 1. Repealed, 1984 c 597 s 55

Subd. 2. Repealed, 1984 c 597 s 55

Subd. 3. Repealed, 1984 c 597 s 55; 1984 c 628 art 2 s 4

Subd. 4. Repealed, 1984 c 597 s 55



Section 16A.651 Repealed, 1990 c 610 art 1 s 59

16A.651 Repealed, 1990 c 610 art 1 s 59



Section 16A.66 Refunding bonds.

16A.66 Refunding bonds.

Subdivision 1. Authority; reduction of tax and appropriation for refunded bonds. The commissioner may, with the approval by resolution of the executive council, issue state bonds in accordance with section 16A.641 to refund any outstanding state bonds and interest on them. The proceeds of refunding bonds shall be credited to the account established within the state bond fund for the bonds to be refunded, and shall be credited only against the appropriations in section 16A.641, subdivisions 9 and 10 and the tax required by the Constitution with respect to the refunded bonds and interest.

Subd. 2. Special provisions for sale and issuance. Refunding bonds may be sold publicly, or directly to the state board of investment without bids, or may be exchanged for bonds refunded by agreement with their holders. The refunding bonds must be prepared, executed, delivered, and secured in the same way as the refunded bonds. The proceeds of refunding bonds may be deposited, invested, and applied to accomplish the refunding as provided in section 475.67, subdivisions 5 to 10. The interest rate on refunding bonds may exceed that on the refunded bonds if the purpose of refunding is to extend the maturities and to reduce the amount needed annually to pay and to secure the debt.

Subd. 3. Appropriation. The money needed to carry out this section is appropriated annually.

HIST: 1969 c 1047 s 2; 1973 c 35 s 1; 1973 c 492 s 14; 1976 c 2 s 172; 1Sp1981 c 1 art 10 s 1; 1983 c 301 s 96-98; 1984 c 597 s 36; 1984 c 628 art 2 s 1; art 6 s 1



Section 16A.661 General obligation special tax bonds.

16A.661 General obligation special tax bonds.

Subdivision 1. Authority. When authorized by law enacted in accordance with the constitution, article XI, sections 5 and 7, the commissioner may by order sell and issue general obligation special tax bonds of the state evidencing public debt incurred for any purpose stated in the law. The bonds are payable primarily from the proceeds of special taxes appropriated to special tax bond debt service accounts established in subdivision 3 and other money on hand in that fund from time to time; however, the bonds are general obligations of the state, and the full faith and credit of the state are pledged for their payment.

Subd. 2. Manner of issuance; maturities. The bonds must be issued and sold in accordance with section 16A.641, except that the maturities of the bonds and the interest rates applicable to the bonds must be fixed so that the principal and interest coming due in the 1987-1989 biennium on all bonds outstanding at any time does not exceed $46,750,000. Sections 16A.672 and 16A.675 apply to the bonds.

Subd. 3. Establishment of debt service fund; appropriation of debt service fund money. (a) There is established within the state bond fund a separate and special account designated as a general obligation special tax bond debt service account. There must be credited to this debt service account in each fiscal year from the tobacco tax revenue fund established in section 297F.10 an amount sufficient to increase the balance on hand in the debt service account on each December 1 to an amount equal to the full amount of principal and interest to come due on all outstanding bonds whose debt service is payable primarily from proceeds of the tax to and including the second following July 1. The money on hand in the debt service account must be used solely for the payment of the principal of, and interest on, the bonds, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

(b) There is established within the state bond fund a separate and special account designated as a general obligation special tax bond debt service account. There must be credited to this debt service account in each fiscal year from the sports and health club sales tax revenue fund established in section 297A.94 an amount sufficient to increase the balance on hand in the debt service account on each December 1 to an amount equal to the full amount of principal and interest to come due on all outstanding bonds whose debt service is payable primarily from proceeds of the tax to and including the second following July 1. The money on hand in the debt service account must be used solely for the payment of the principal of, and interest on, the bonds, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

Subd. 4. Appropriation from general fund. There is annually appropriated to the general obligation special tax bond debt service accounts from the general fund the amount that, added to the amount in the general obligation special tax bond debt service accounts on December 1 each year, after giving effect to subdivision 3, is equal to the full amount of principal and interest to come due on all bonds to and including July 1 in the second ensuing year.

Subd. 5. Constitutional tax levy. Under the constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the general obligation special tax bond debt service accounts, to pay all principal and interest on the bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limit as to rate or amount. However, the amount of money appropriated from other sources as provided in subdivisions 3 and 4, and actually received and on hand before the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the appropriate general obligation special tax bond debt service account.

Subd. 6. Repealed, 1990 c 610 art 1 s 59

Subd. 7. Application and appropriation of proceeds. The proceeds of the bonds must be deposited and spent as provided in this subdivision and are appropriated for those purposes. Any accrued interest and any premium received on the sale of the bonds, and any amount of bond proceeds determined by the commissioner to be needed to pay interest payable on the bonds up to 18 months following their issuance, must be credited to the appropriate general obligation special tax bond debt service account. Except as otherwise required by law, the balance of the bond proceeds shall be credited to the bond proceeds fund and spent for the purposes specified in the law authorizing the issuance of the bonds. So much of the proceeds as is necessary must be used to pay costs incurred in issuing and selling the bonds.

HIST: 1987 c 400 s 31; 1988 c 633 s 1; 1989 c 271 s 6; 1997 c 106 art 2 s 2; 2000 c 418 art 1 s 44



Section 16A.662 Infrastructure development bonds.

16A.662 Infrastructure development bonds.

Subdivision 1. Infrastructure development fund. The infrastructure development fund is created as an account in the state treasury. The commissioner of finance shall credit to the fund income from the sources provided by law. The commissioner of finance shall from time to time certify to the state board of investment the assets of the fund not currently needed. The amount certified must be invested by the state board of investment subject to section 11A.24. Investment income and investment losses attributable to investment of fund assets must be credited to or borne by the fund.

Subd. 2. Bonds authorized. When authorized by law enacted in accordance with the constitution, article XI, sections 5 and 7, the commissioner may by order sell and issue bonds of the state evidencing public debt incurred for any purpose stated in the law. The bonds are general obligations of the state, and the full faith and credit of the state are pledged for their payment.

Subd. 3. Manner of issuance; maturities. The bonds must be issued and sold in accordance with section 16A.641. Sections 16A.672 and 16A.675 apply to the bonds.

Subd. 4. Establishment of debt service account; appropriation of debt service account money. There is established within the state bond fund a separate and special account designated as the infrastructure development bond debt service account. The money on hand in the debt service account must be used solely for the payment of the principal of and interest on bonds issued under Laws 1990, chapter 610, article 1, section 30, subdivision 2, and is appropriated for this purpose. This appropriation does not cancel as long as any of the bonds remain outstanding.

Subd. 5. Assessment to higher education systems. (a) In order to reduce the amount otherwise required to be transferred to the state bond fund with respect to bonds heretofore or hereafter issued under Laws 1990, chapter 610, article 1, section 30, subdivision 2, the commissioner of finance shall assess each higher education system for one-third the amount that would otherwise need to be transferred with respect to those bonds sold to finance capital improvement projects at institutions under the control of the system; provided that, to the extent that the amount to be transferred is for payment of principal and interest on bonds sold to finance life safety improvements, the commissioner must not assess the higher education systems for the transfer.

(b) After each sale of the bonds, the commissioner of finance shall notify the board of trustees of the Minnesota state colleges and universities and the regents of the University of Minnesota of the amounts for which each system is responsible for each year for the life of the bonds. The amounts payable each year are reduced by one-third of the net income from investment of those bond proceeds that must be allocated among the systems in proportion to the amount of principal and interest otherwise required to be paid by each. Each higher education system shall pay its annual share of debt service payments to the commissioner of finance by December 1 each year. If a higher education system fails to make a payment when due, the commissioner of finance shall reduce allotments for appropriations from the general fund otherwise payable to the system to cover the amount of the missed debt service payment. The commissioner of finance shall credit the payments received from the higher education systems to the infrastructure development bond debt service account in the state bond fund each December 1 before the transfer is made under subdivision 4.

Subd. 6. Appropriation from general fund. There is annually appropriated from the general fund for transfer to the infrastructure development bond debt service account the amount that, added to the amount in the infrastructure development bond debt service account on December 1 each year, after giving effect to subdivisions 4 and 5, is equal to the full amount of principal and interest to come due on all bonds to and including July 1 in the second ensuing year.

Subd. 7. Constitutional tax levy. Under the constitution, article XI, section 7, the state auditor must levy each year on all taxable property within the state a tax sufficient, with the amount then on hand in the infrastructure development bond debt service account, to pay all principal and interest on the bonds due and to become due to and including July 1 in the second ensuing year. The tax is not subject to limit as to rate or amount. However, the amount of money appropriated from other sources as provided in subdivisions 4, 5, and 6, and actually received and on hand before the levy in any year, reduces the amount of the tax otherwise required to be levied. The proceeds of the tax must be credited to the infrastructure development bond debt service account.

Subd. 8. Application and appropriation of proceeds. The proceeds of the bonds must be deposited and spent as provided in this subdivision and are appropriated for those purposes. Any accrued interest and any premium received on the sale of the bonds must be credited to the infrastructure development bond debt service account. Except as otherwise required by law, the balance of the bond proceeds shall be credited to the infrastructure development fund and spent for the purposes specified in the law authorizing the issuance of the bonds. So much of the proceeds as is necessary must be used to pay costs incurred in issuing and selling the bonds.

HIST: 1990 c 610 art 1 s 37; 1991 c 233 s 39-41; 1991 c 345 art 1 s 55; 1997 c 183 art 3 s 38



Section 16A.67 MS 1980 Repealed, 2Sp1981 c 1 s 7

16A.67 Repealed, 1Sp2001 c 10 art 2 s 102

16A.67 MS 1980 Repealed, 2Sp1981 c 1 s 7



Section 16A.6701 Repealed, 1Sp2001 c 10 art 2 s 102

16A.6701 Repealed, 1Sp2001 c 10 art 2 s 102



Section 16A.671 Certificates of indebtedness.

16A.671 Certificates of indebtedness.

Subdivision 1. Authority; advisory recommendation. To ensure that cash is available when needed to pay warrants drawn on the general fund under appropriations and allotments, the commissioner may (1) issue certificates of indebtedness in anticipation of the collection of taxes levied for and other revenues appropriated to the general fund for expenditure during each biennium; and (2) issue additional certificates to refund outstanding certificates and interest on them, under the constitution, article XI, section 6.

Subd. 2. Advisory recommendation. Before certificates are initially sold by any of the methods authorized in subdivision 6, the commissioner shall seek the advisory recommendation of the legislative advisory commission, or if there is no commission, the executive council, on (1) the necessity of issuing them, (2) the terms and conditions of the sale, and (3) the maximum amount to be issued and outstanding under the authorization. If the commission or council does not make a recommendation promptly, the recommendation is negative. An additional recommendation is not required for refunding outstanding certificates or for each issuance of certificates in accordance with an approved line of credit, underwriting, or placement agreement.

Subd. 3. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them:

(a) "General fund" means all cash and investments from time to time received and held in the treasury, except proceeds of state bonds and amounts received and held in special or dedicated funds created by the constitution, or by or pursuant to federal laws or regulations, or by bond or trust instruments, pension contracts, or other agreements of the state or its agencies with private persons, entered into under state law.

(b) "Maximum current cash flow requirement" means the commissioner's written estimate of the largest of the amounts by which, on a particular designated date in each month of the term for which certificates are to be issued, the sum of (1) the warrants then outstanding against the general fund plus (2) those that must be drawn on the fund before the same date in the following month, in payment of claims due for expenditure under all appropriations and allotments, will exceed the amount of cash or cash equivalent assets held in the general fund on the first of these dates, excluding the proceeds of the certificates to be issued.

Subd. 4. Limitations of amount. The principal amount of certificates to be issued at any time must not exceed the lesser of the following:

(1) An amount which, with interest thereon to maturity, added to the then outstanding amount of certificates not simultaneously paid and retired, will equal the then unexpended balance of all money which will be credited to the general fund during the current biennium under existing laws, as estimated by the commissioner; or

(2) The maximum current cash flow requirement.

Subd. 5. Terms. The commissioner may establish by order with the approval of the attorney general, but not subject to chapter 14, including section 14.386, the terms of each series of certificates of indebtedness including:

(1) the manner of sale under subdivision 6;

(2) the price, principal amount, and date of issue;

(3) the interest rate or rates and payment dates, or the basis of computation of a variable rate;

(4) the maturity date or dates, within the current biennium except as provided in subdivision 10;

(5) the terms, if any, of redemption before maturity;

(6) the form and method of execution, delivery, payment, registration, conversion, and exchange, under section 16A.672.

Subd. 6. Sale. Certificates of indebtedness may be sold in any of the ways listed in paragraphs (a) to (e).

(a) The commissioner may advertise for competitive bids.

(b) The commissioner may negotiate contracts with suitable banks in or out of state to establish lines of credit, for an agreed compensation. The contracts must provide that the commissioner may issue certificates of indebtedness up to a maximum outstanding amount within an agreed period, bearing interest at a fixed or variable rate. The certificates must be subject to redemption at par plus accrued interest at any time at the commissioner's option.

(c) The commissioner may negotiate contracts with firms of underwriters that will purchase or act as agents in the placement of certificates of indebtedness issued within an agreed period, up to a maximum amount outstanding. The certificates may be sold to the underwriters or investors (1) at an agreed discount with the interest included in the face amount payable at maturity, or (2) bearing interest at a stated interest rate on the face amount, payable on one or more dates. For the further security of these certificates the commissioner may negotiate agreements for lines of credit under paragraph (b) to pay the certificates with interest to maturity, if necessary, by the issuance of new certificates under the lines of credit.

(d) The commissioner may make contracts for agreed fees with suitable banks in or out of state to authenticate, issue, pay principal and interest on, cancel, and otherwise deal as fiscal agents of the state with certificates of indebtedness issued under paragraph (a), (b), or (c).

(e) The commissioner may sell certificates of indebtedness to the state board of investment without advertising for bids. The board must determine that the terms are not less favorable than those available at the time for the purchase of direct obligations of the federal government or its agencies, of comparable maturities. The board may purchase the certificates with any money under its control except money in a pension fund.

Subd. 6a. Fiscal agent bank. The commissioner may enter into an agreement with a suitable bank or banks located within or outside the state to authenticate, issue, pay principal and interest on, cancel or otherwise deal with certificates of indebtedness issued pursuant to this section, for an agreed compensation.

Subd. 7. Appropriation of proceeds. The proceeds of all certificates of indebtedness must be deposited in the general fund, and shall be available for spending under any appropriation from that fund for any purpose, subject to subdivision 9.

Subd. 8. Appropriation and accounting for payment of certificates and expenses from the general fund. The amounts needed for the purposes in this subdivision are appropriated and must be paid from the general fund. These appropriations are irrevocable and shall not be canceled. They must be included in the computation of current cash flow requirements and of amounts available for allotment. The purposes of the appropriations are:

(1) payment of the principal of and interest and premium, if any, on all certificates when due;

(2) actual and necessary travel and subsistence expenses of state officers and employees and other expenses incidental to the sale or placement, printing, execution, and delivery of certificates; and

(3) costs of lines of credit.

Subd. 9. Priority of certificate payments; covenants. (a) The proceeds of certificates of indebtedness issued in whole or in part to refund outstanding certificates and interest as authorized in the constitution are available only for that purpose until the refunded certificates and interest are paid.

(b) The commissioner may covenant by order, on behalf of the state, for the security of the holders of any certificates, to segregate cash and cash equivalent assets in a special account within the general fund in the amounts and at the times in advance of the due dates that the commissioner determines to be advisable for marketing the certificates, and to act under section 16A.152, subdivision 4, to perform the covenant. The amount in the account is available only to pay the principal of and interest and premium, if any, on the certificates referred to in the order.

Subd. 10. Covenant to refund. If cash and cash equivalent assets in the general fund in excess of the amount of outstanding warrants is not sufficient to pay any certificates of indebtedness or interest when due, the commissioner may issue refunding certificates maturing not later than December 1 in the next calendar year to pay the deficiency. With the approval of the governor, the commissioner may covenant on behalf of the state, in the order issuing any certificates, to offer refunding certificates for sale if a deficiency is expected.

Subd. 11. Constitutional tax levy. If cash and cash equivalent assets in the general fund in excess of the amount of outstanding warrants, on December 1 immediately following the close of a biennium, is not sufficient to pay:

(1) all refunding certificates of indebtedness;

(2) all other certificates outstanding at the end of the biennium and not refunded; and

(3) all interest accrued on the certificates referred to in clauses (1) and (2);

the state auditor shall levy upon all taxable property in the state the tax required by the constitution, article XI, section 6, collectible in the next calendar year and sufficient to pay all amounts described in clauses (1), (2), and (3) on or before December 1 in the collection year with interest to the date or dates of payment.

HIST: 2Sp1981 c 1 s 5; 3Sp1981 c 2 art 7 s 2-5; 1982 c 424 s 130; 1982 c 639 s 28; 1Sp1982 c 3 s 2,3; 1984 c 597 s 37; 1984 c 628 art 2 s 1; art 6 s 1; 1993 c 192 s 111; 1997 c 187 art 4 s 2; 2000 c 492 art 1 s 33,34



Section 16A.672 Bonds and certificates of indebtedness.

16A.672 Bonds and certificates of indebtedness.

Subdivision 1. Authority. The commissioner may issue, execute, deliver, register, and pay bonds and certificates of indebtedness in the form and manner provided in this section, when authorized under section 16A.641 or 16A.671.

Subd. 2. Application of commercial code. All bonds and certificates are securities under sections 336.8-101 to 336.8-603. The commissioner may do for the state whatever may or must be done under those sections to comply with the orders authorizing them. The bonds or certificates may be issued:

(1) in one or more denominations;

(2) in bearer form, with interest coupons attached; and

(3) with provision for registration as to principal only; or

(4) in fully registered form; and

(5) with provision for registration of conversion and exchange of forms and denominations, transfer of ownership, and replacement of lost or damaged bonds.

Subd. 3. Preparation and execution. (a) Bonds and certificates of indebtedness may be printed or otherwise reproduced in the style and form the commissioner prescribes. They may state in a general way the purpose for which they are issued and the security provided for their payment or may incorporate the authorizing order by reference.

(b) They must be executed by the commissioner under the commissioner's official seal. The signature may be a reproduced facsimile, but no bond or certificate is valid for any purpose unless it is manually signed on its face by the commissioner or by a duly authorized representative of a bank or trust company named by the commissioner as an agent of the state to authenticate it.

Subd. 4. Delivery. The commissioner may name a bank or trust company in or out of the state to act as the state's agent to deliver bonds or certificates to the initial purchaser upon payment of the purchase price.

Subd. 5. Registrar. The commissioner, in order to issue any bonds or certificates, may name a registrar to act for the state under sections 336.8-101 to 336.8-603, and to authenticate and deliver obligations upon initial issuance and registration of transfer, exchange, or conversion. The registrar must be an incorporated bank or trust company, in or out of the state, authorized by the laws of the United States or the state in which it is located to perform these duties.

Subd. 6. Payment. The order authorizing bonds or certificates to be issued may contain provisions that the commissioner considers necessary to ensure full and prompt payment of principal and interest when due. The order may provide for payment at the office of a bank or trust company in or out of the state. The order may provide that interest due on any interest payment date is payable to the person or entity shown as the owner of the bond or certificate in the register on a specified date preceding the interest payment date, by check, draft, or other transfer to the order of that owner.

Subd. 7. Agreements. The commissioner may make agreements to carry out orders issued under this section. The agreements may provide for the paying for services performed and expenses incurred on behalf of the state, from:

(1) proceeds of the bonds or certificates;

(2) other money appropriated to the commissioner;

(3) charges to holders of the bonds or certificates; or

(4) a combination of sources in clauses (1), (2), and (3).

Subd. 8. Appropriations. The proceeds of the bonds or certificates under subdivision 7 are appropriated as necessary to pay expenses incurred under that subdivision.

Subd. 9. Appropriation. The money needed to pay when due the compensation and expenses of registrars, delivery agents, and paying agents, and the expenses of other agreements under subdivision 7 is appropriated annually to the commissioner from the general fund.

Subd. 9a. Taxability; certification. Certificates may be issued with or without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. If it is intended that the interest on the certificates be exempt from federal income taxes, the commissioner shall certify for the state on the date of issue the facts, estimates, and circumstances that lead the commissioner reasonably to expect that the proceeds of the certificates will not be used in a way that would cause the interest on the certificates to be subject to federal income taxes. The commissioner may covenant with the holders of the certificates that the state will comply with the provisions of the United States Internal Revenue Code then or later enacted that apply or may apply to the certificates and that establish conditions under which the interest to be paid on the certificates will not be subject to federal income taxes. The commissioner and all other state officers shall act or refrain from acting as necessary to comply with the covenants. A sum sufficient to meet the cost of compliance is annually appropriated to the commissioner from the general fund.

Subd. 10. Approval by attorney general. An agreement under subdivision 7 is not effective until approved as to form and execution by the attorney general or a designee.

Subd. 11. Registration not public information. Information in any register of ownership of bonds or certificates is nonpublic data under section 13.02, subdivision 9, or private data on individuals under section 13.02, subdivision 12. The information is open only to the subject of it, except as disclosure:

(1) is necessary for the registrar, the commissioner, the treasurer, or the legislative auditor to perform a duty; or

(2) is requested by an authorized representative of the state commissioner of revenue, the state attorney general, or the United States commissioner of internal revenue to determine the application of a tax; or

(3) is required under section 13.03, subdivision 4.

Subd. 12. Exchange listing. The commissioner may provide for listing of any bonds or certificates of indebtedness on an exchange or similar arrangement to facilitate their sale and exchange in the secondary market.

Subd. 13. Continuing disclosure agreements. The commissioner and any other officer of a state department or state agency charged with the responsibility of issuing bonds for or on behalf of the state department or agency, may enter into written agreements or contracts relating to the continuing disclosure of information necessary to comply with, or facilitate the issuance of bonds in accordance with, federal securities laws, rules, and regulations, including securities and exchange commission rules and regulations, section 240.15c2-12. An agreement may be in the form of covenants with purchasers and holders of bonds set forth in the order or resolution authorizing the issuance of the bonds, or a separate document authorized by the order or resolution.

HIST: 1983 c 301 s 99; 1984 c 597 s 38; 1984 c 628 art 2 s 1; art 6 s 1; 1Sp1985 c 13 s 113-115; 1986 c 444; 1990 c 610 art 1 s 39; 1991 c 345 art 1 s 56; 1Sp1995 c 2 art 1 s 17,18; 1997 c 7 art 1 s 5,6



Section 16A.673 Certificates of indebtedness issued by state, negotiability.

16A.673 Certificates of indebtedness issued by state, negotiability.

Certificates of indebtedness and interest coupons appurtenant thereto, heretofore or hereafter issued by the state of Minnesota in anticipation of the collection of taxes and payable as to principal and interest exclusively from the proceeds of such taxes, shall be negotiable instruments within the meaning and for all purposes of the Uniform Commercial Code, notwithstanding that they may be payable from a particular fund.

HIST: 1959 c 1 s 1; 1965 c 812 s 27



Section 16A.675 Persons executing obligations not liable.

16A.675 Persons executing obligations not liable.

No officer or other person executing state bonds or certificates is liable personally on them or accountable by reason of issuing them.

HIST: 1977 c 410 s 7; 1984 c 597 s 39; 1984 c 628 art 2 s 1; art 6 s 1



Section 16A.68 Federal funds to the game and fish account.

16A.68 Federal funds to the game and fish account.

Subdivision 1. Pittman-Robertson Act funds. Federal aid reimbursements for the Pittman-Robertson account shall be deposited to the credit of the game and fish receipts account in the treasury.

Subd. 2. Dingell-Johnson Act funds. Federal aid reimbursements for the Dingell-Johnson account shall be deposited to the credit of the game and fish receipts account in the treasury.

HIST: Ex1967 c 48 s 74; 1984 c 628 art 2 s 1



Section 16A.69 Appropriations into single project account.

16A.69 Appropriations into single project account.

Subdivision 1. Appropriations into single project account. The commissioner shall place the money from two or more appropriations for the same or related projects in one account if all the appropriations do not lapse until their purposes are accomplished or abandoned. The agency to whom the appropriation was made shall first certify which accounts are involved to the commissioner.

Subd. 2. Transfer between accounts. Upon the awarding of final contracts for the completion of a project for construction or other permanent improvement, or upon the abandonment of the project, the agency to whom the appropriation was made may transfer the unencumbered balance in the project account to another project enumerated in the same section of that appropriation act, or may transfer unencumbered balances from agency operating funds. The transfer must be made only to cover bids for the other project that were higher than was estimated when the appropriation for the other project was made and not to cover an expansion of the other project. The money transferred under this section is appropriated for the purposes for which transferred. For transfers for technical colleges by the board of trustees of the Minnesota state colleges and universities, the total cost of both projects and the required local share for both projects are adjusted accordingly. The agency proposing a transfer shall obtain approval from the commissioner of finance and the chair of the senate finance committee and the chair of the house of representatives ways and means committee before the transfer is made under this subdivision.

Subd. 3. Capitol area planning. The department shall set aside from a state appropriation available for that purpose funds for the planning and consulting services of the capitol area architectural and planning board when a state agency or the Minnesota historical society plans and constructs any capital improvement in the capitol area as defined in section 15.50, subdivision 2, paragraph (a).

HIST: 1969 c 1155 s 11; 1973 c 492 s 14; 1984 c 628 art 2 s 1; 1989 c 300 art 1 s 24; 1990 c 375 s 3; 1990 c 610 art 1 s 40; 1991 c 345 art 1 s 57; 1993 c 4 s 10; 1993 c 192 s 68; 1997 c 183 art 3 s 1; 1999 c 240 art 1 s 15



Section 16A.695 Property purchased with state bond proceeds.

16A.695 Property purchased with state bond proceeds.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "State bond financed property" means property acquired or bettered in whole or in part with the proceeds of state general obligation bonds authorized to be issued under article XI, section 5, clause (a), of the Minnesota Constitution.

(c) "Public officer or agency" means a state officer or agency, the University of Minnesota, the Minnesota historical society, and any county, home rule charter or statutory city, school district, special purpose district, or other public entity, or any officer or employee thereof.

(d) "Fair market value" means, with respect to the sale of state bond financed property, the price that would be paid by a willing and qualified buyer to a willing and qualified seller as determined by an appraisal of the property, or the price bid by a purchaser under a public bid procedure after reasonable public notice.

(e) "Outstanding state bonds" means the dollar amount certified by the commissioner, upon the request of a public officer or agency, to be the principal amount of state bonds, including any refunding bonds, issued with respect to the state bond financed property, less the principal amount of state bonds paid or defeased before the date of the request.

Subd. 2. Leases and management contracts. (a) A public officer or agency that is authorized by law to lease or enter into a management contract with respect to state bond financed property shall comply with this subdivision.

(b) The lease or management contract may be entered into for the express purpose of carrying out a governmental program established or authorized by law and established by official action of the contracting public officer or agency, in accordance with orders of the commissioner intended to ensure the legality and tax-exempt status of bonds issued to finance the property, and with the approval of the commissioner. A lease or management contract, including any renewals that are solely at the option of the lessee, must be for a term substantially less than the useful life of the property, but may allow renewal beyond that term upon a determination by the lessor that the use continues to carry out the governmental program. A lease or management contract must be terminable by the contracting public officer or agency if the other contracting party defaults under the contract or if the governmental program is terminated or changed, and must provide for program oversight by the contracting public officer or agency. Money received by the public officer or agency under the lease or management contract that is not needed to pay and not authorized to be used to pay operating costs of the property, or to pay the principal, interest, redemption premiums, and other expenses when due on debt related to the property other than state bonds, must be:

(1) paid to the commissioner in the same proportion as the state bond financing is to the total public debt financing for the property, excluding debt issued by a unit of government for which it has no financial liability;

(2) deposited in the state bond fund; and

(3) used to pay or redeem or defease bonds issued to finance the property in accordance with the commissioner's order authorizing their issuance.

The money paid to the commissioner is appropriated for this purpose.

(c) With the approval of the commissioner, a lease or management contract between a city and a nonprofit corporation under section 471.191, subdivision 1, need not require the lessee to pay rentals sufficient to pay the principal, interest, redemption premiums, and other expenses when due with respect to state bonds issued to acquire and better the facilities.

Subd. 3. Sale of property. A public officer or agency shall not sell any state bond financed property unless the public officer or agency determines by official action that the property is no longer usable or needed by the public officer or agency to carry out the governmental program for which it was acquired or constructed, the sale is made as authorized by law, the sale is made for fair market value, and the sale is approved by the commissioner. If any state bonds issued to purchase or better the state bond financed property that is sold remain outstanding on the date of sale, the net proceeds of sale must be applied as follows:

(1) if the state bond financed property was acquired and bettered solely with state bond proceeds, the net proceeds of sale must be paid to the commissioner, deposited in the state bond fund, and used to pay or redeem or defease the outstanding state bonds in accordance with the commissioner's order authorizing their issuance, and the proceeds are appropriated for this purpose; or

(2) if the state bond financed property was acquired or bettered partly with state bond proceeds and partly with other money, the net proceeds of sale must be used: first, to pay to the state the amount of state bond proceeds used to acquire or better the property; second, to pay in full any outstanding public or private debt incurred to acquire or better the property; and third, any excess over the amount needed for those purposes must be divided in proportion to the shares contributed to the acquisition or betterment of the property and paid to the interested public and private entities, other than any private lender already paid in full, and the proceeds are appropriated for this purpose.

When all of the net proceeds of sale have been applied as provided in this subdivision, this section no longer applies to the property.

Subd. 3a. Involuntary sale of property. Notwithstanding subdivision 3, this subdivision applies to the sale of state bond financed property by a lender that has provided money to acquire or better the property. Purchase by the lender in a foreclosure sale, acceptance of a deed in lieu of foreclosure, or enforcement of a security interest in personal property, by the lender, is not a sale. Following purchase by the lender, the lender shall not operate the property in a manner inconsistent with the governmental program established as provided in subdivision 2, paragraph (b). The lender shall exercise its best efforts to sell the property to a third party as soon as feasible following acquisition of marketable title to the property by the lender. A sale by the lender must be made as authorized by law and must be made for fair market value.

Subd. 4. Relation to other laws. This section applies to all state bond financed property unless otherwise provided by law.

Subd. 5. Program funding. Recipients of grants from money appropriated from the bond proceeds fund must demonstrate to the commissioner of the agency making the grant that the recipient has the ability and a plan to fund the program intended for the facility. A private nonprofit organization that leases or manages a facility acquired or bettered with grant money appropriated from the bond proceeds fund must demonstrate to the commissioner of the agency making the grant that the organization has the ability and a plan to fund the program intended for the facility.

HIST: 1994 c 643 s 36; 1Sp1995 c 2 art 1 s 19-22; 1996 c 463 s 32



Section 16A.70 Repealed, 1994 c 416 art 1 s 65

16A.70 Repealed, 1994 c 416 art 1 s 65



Section 16A.71 Repealed, 1994 c 416 art 1 s 65

16A.71 Repealed, 1994 c 416 art 1 s 65



Section 16A.711 Subdivisions renumbered, repealed, or no longer in effect

16A.711 Subdivision 1. Repealed, 1994 c 587 art 3 s 21

Subd. 2. Repealed, 1994 c 587 art 3 s 21

Subd. 3. Repealed, 1992 c 511 art 1 s 26; 1994 c 587 art 3 s 21

Subd. 4. Repealed, 1994 c 587 art 3 s 21

Subd. 5. Repealed, 1994 c 587 art 3 s 21



Section 16A.712 Repealed, 1994 c 587 art 3 s 21

16A.712 Repealed, 1994 c 587 art 3 s 21



Section 16A.72 Income credited to general fund; exceptions.

16A.72 Income credited to general fund; exceptions.

All income, including fees or receipts of any nature, shall be credited to the general fund, except:

(1) federal aid;

(2) contributions, or reimbursements received for any account of any division or department for which an appropriation is made by law;

(3) income to the University of Minnesota;

(4) income to revolving funds now established in institutions under the control of the commissioners of corrections or human services;

(5) investment earnings resulting from the master lease program, except that the amount credited to another fund or account may not exceed the amount of the additional expense incurred by that fund or account through participation in the master lease program;

(6) investment earnings resulting from any gift, donation, device, endowment, trust, or court ordered or approved escrow account or trust fund, which should be credited to the fund or account and appropriated for the purpose for which it was received;

(7) receipts from the operation of patients' and inmates' stores and vending machines, which shall be deposited in the social welfare fund in each institution for the benefit of the patients and inmates;

(8) money received in payment for services of inmate labor employed in the industries carried on in the state correctional facilities which receipts shall be credited to the current expense fund of those facilities;

(9) as provided in sections 16B.57 and 85.22;

(10) income to the Minnesota historical society;

(11) the percent of income collected by a private collection agency and retained by the collection agency as its collection fee; or

(12) as otherwise provided by law.

HIST: Ex1971 c 3 s 54; 1976 c 163 s 3; 1979 c 102 s 13; 1984 c 544 s 89; 1984 c 628 art 2 s 1; 1984 c 654 art 5 s 58; 1Sp1986 c 3 art 4 s 1; 1993 c 192 s 69; 1993 c 369 s 40; 1995 c 254 art 5 s 2; 1998 c 366 s 25



Section 16A.721 State seminar fees, appropriation.

16A.721 State seminar fees, appropriation.

Subdivision 1. Account, rules. The commissioner may make rules for charging fees for seminars and workshops conducted by agencies. The commissioner may keep accounts for deposit of the seminar and workshop fee receipts. The commissioner may allow the unobligated balances in these accounts to be carried forward provided that the funds are expended in the following fiscal year. Unobligated balances that are not carried forward shall cancel to the general fund.

Subd. 2. Appropriation. The receipts collected under subdivision 1 are appropriated for payment of expenses relating to the workshops and seminars.

HIST: 1978 c 793 s 52; 1980 c 614 s 59; 1984 c 628 art 2 s 1; 1991 c 345 art 1 s 58



Section 16A.722 Loss or damage to state property.

16A.722 Loss or damage to state property.

Notwithstanding any other law to the contrary, an agency that receives a reimbursement for the loss of or damage to state property may deposit the reimbursement in the current year's account. The reimbursement is reappropriated for the purpose of replacing or repairing the state property.

HIST: 1984 c 544 s 5



Section 16A.723 Governor's residence; reimbursement of expenses.

16A.723 Governor's residence; reimbursement of expenses.

Subdivision 1. Account procedures. The commissioner may establish procedures to accept funds for reimbursement of expenditures at the governor's residence.

Subd. 2. Appropriation. The reimbursements collected under subdivision 1 are appropriated for payment of residence expenses, including dry cleaning, carpet cleaning, and the repair and replacement of household equipment and supplies used for events conducted at the governor's residence.

HIST: 1991 c 345 art 1 s 59; 1992 c 513 art 4 s 31



Section 16A.724 Health care access fund.

16A.724 Health care access fund.

A health care access fund is created in the state treasury. The fund is a direct appropriated special revenue fund. The commissioner shall deposit to the credit of the fund money made available to the fund. Notwithstanding section 11A.20, after June 30, 1997, all investment income and all investment losses attributable to the investment of the health care access fund not currently needed shall be credited to the health care access fund.

HIST: 1992 c 549 art 9 s 1; 1995 c 234 art 9 s 1



Section 16A.73 Repealed, 1984 c 654 art 2 s 155

16A.73 Repealed, 1984 c 654 art 2 s 155



Section 16A.75 Repealed, 1981 c 356 s 377

16A.75 Repealed, 1981 c 356 s 377



Section 16A.751 Repealed, 1981 c 356 s 377

16A.751 Repealed, 1981 c 356 s 377



Section 16A.752 Repealed, 1981 c 356 s 377

16A.752 Repealed, 1981 c 356 s 377



Section 16A.753 Repealed, 1981 c 356 s 377

16A.753 Repealed, 1981 c 356 s 377



Section 16A.754 Repealed, 1981 c 356 s 377

16A.754 Repealed, 1981 c 356 s 377



Section 16A.76 Repealed, 1Sp2001 c 5 art 14 s 9

16A.76 Repealed, 1Sp2001 c 5 art 14 s 9



Section 16A.79 Matching federal appropriations.

16A.79 Matching federal appropriations.

Specific appropriations that are made to match federal appropriations shall be considered change requests in the following biennial budget submission if, during the biennium, the federal funding has been reduced or eliminated.

HIST: 1990 c 594 art 1 s 45



Section 16A.80 Repealed, 1993 c 192 s 110

16A.80 Repealed, 1993 c 192 s 110



Section 16A.85 Master lease.

16A.85 Master lease.

Subdivision 1. Authorization. The commissioner of administration may determine, in conjunction with the commissioner of finance, the personal property needs of the various state departments, agencies, boards, commissions and the legislature that may be economically funded through a master lease program and request the commissioner of finance to execute a master lease.

The commissioner of finance may authorize the sale and issuance of certificates of participation relative to a master lease in an amount sufficient to fund these personal property needs. The term of the certificates must be less than the expected useful life of the equipment whose purchase is financed by the certificates. The commissioner of administration may use the proceeds from the master lease or the sale of the certificates of participation to acquire the personal property through the appropriate procurement procedure in chapter 16C. Money appropriated for the lease or acquisition of this personal property is appropriated to the commissioner of finance to make master lease payments.

Subd. 2. Covenants. The commissioner of finance may covenant in a master lease that the state will abide by the terms and provisions that are customary in net lease or lease-purchase transactions including, but not limited to, covenants providing that the state:

(1) will maintain insurance as required under the terms of the lease agreement;

(2) is responsible to the lessor for any public liability or property damage claims or costs related to the selection, use, or maintenance of the leased equipment, to the extent of insurance or self-insurance maintained by the lessee, and for costs and expenses incurred by the lessor as a result of any default by the lessee;

(3) authorizes the lessor to exercise the rights of a secured party with respect to the equipment subject to the lease in the event of default by the lessee and, in addition, for the present recovery of lease rentals due during the current term of the lease as liquidated damages.

Subd. 3. Master leases not debt. The commissioner of finance may not enter into a master lease unless the commissioner of finance has conducted a demand survey of the amount of projected rentals and determines that money has been appropriated and allotted for the payment of the maximum amount of rentals that are projected to be payable from state money and that are projected to be due or to become due during the appropriation period in which the lease contract is entered into. A master lease does not constitute or create a general or moral obligation or indebtedness of the state in excess of the money from time to time appropriated or otherwise available for the payment of rent coming due under the lease, and the state has no continuing obligation to appropriate money for the payment of rent or other obligations under the lease. Rent due under a master lease during a current lease term for which money has been appropriated is a current expense of the state.

Subd. 4. Tax exemption. Property subject to a master lease is not subject to personal property taxes. Property purchased by a lessor for lease to the state under a valid master lease and rent due under the lease are not subject to sales tax.

Subd. 5. Investment income. The net income from investment of the proceeds of the certificates of participation, as estimated by the commissioner of finance, must be credited to the fund whose assets will be used to pay off the certificates of participation.

Subd. 6. Budget offset. The commissioner of finance shall reduce the operating budgets of state agencies that use the master lease program. The amount of the reduction is the difference between the budgeted purchase price of the equipment and the actual master lease payments.

HIST: 1Sp1985 c 13 s 116; 1987 c 404 s 78; 1989 c 271 s 7,8; 1990 c 506 art 2 s 8; 1994 c 643 s 38; 1998 c 386 art 2 s 13; 1999 c 250 art 1 s 52



Section 16A.86 Capital project grants to political subdivisions.

16A.86 Capital project grants to political subdivisions.

Subdivision 1. Projects covered. The capital improvement projects covered by this section are only those not covered by another state program of assistance to political subdivisions.

Subd. 2. Budget request. A political subdivision that requests an appropriation of state money for a local capital improvement project is encouraged to submit a preliminary request to the commissioner of finance by June 15 of an odd-numbered year to ensure its full consideration. The final request must be submitted by November 1. The requests must be submitted in the form and with the supporting documentation required by the commissioner of finance. All requests timely received by the commissioner must be forwarded to the legislature, along with agency requests, by the deadline established in section 16A.11, subdivision 1.

Subd. 3. Evaluation. (a) The commissioner shall evaluate all requests from political subdivisions for state assistance based on the following criteria:

(1) the political subdivision has provided for local, private, and user financing for the project to the maximum extent possible;

(2) the project helps fulfill an important state mission;

(3) the project is of regional or statewide significance;

(4) the project will not require new or any additional state operating subsidies;

(5) the project will not expand the state's role in a new policy area;

(6) state funding for the project will not create significant inequities among local jurisdictions;

(7) the project will not compete with other facilities in such a manner that they lose a significant number of users to the new project; and

(8) the governing bodies of those political subdivisions primarily benefiting from the project have passed resolutions in support of the project.

(b) The commissioner's evaluation of each request, including whether it meets each of the criteria in paragraph (a), must be submitted to the legislature along with the governor's recommendations under section 16A.11, subdivision 1, whether or not the governor recommends that the request be funded.

Subd. 4. Funding. (a) The state share of a project covered by this section must be no more than half the total cost of the project, including predesign, design, construction, furnishings, and equipment, except as provided in paragraph (b). This subdivision does not apply to a project proposed by a school district or other school organization.

(b) The state share may be more than half the total cost of a project if the project is deemed needed as a result of a disaster or to prevent a disaster or is located in a political subdivision with a very low average net tax capacity.

(c) Nothing in this section prevents the governor from recommending, or the legislature from considering or funding, projects that do not meet the deadlines in subdivision 2 or the criteria in this subdivision or subdivision 3 when the governor or the legislature determines that there is a compelling reason for the recommendation or funding.

HIST: 1999 c 192 s 1



Section 16A.87 Tobacco settlement fund.

16A.87 Tobacco settlement fund.

Subdivision 1. Establishment; purpose. The tobacco settlement fund is established as a clearing account in the state treasury.

Subd. 2. Deposit of money. The commissioner shall credit to the tobacco settlement fund the tobacco settlement payments received by the state on September 5, 1998, January 4, 1999, January 3, 2000, January 2, 2001, January 2, 2002, and January 2, 2003, as a result of the settlement of the lawsuit styled as State v. Philip Morris Inc., No. C1-94-8565 (Minnesota District Court, Second Judicial District).

Subd. 3. Appropriation. (a) Of the amounts credited to the fund prior to January 2, 2002, 61 percent is appropriated for transfer to the tobacco use prevention and local public health endowment fund created in section 144.395 and 39 percent is appropriated for transfer to the medical education endowment fund created in section 62J.694.

(b) The entire amount credited to the fund from the payment made on January 2, 2002, and January 2, 2003, is appropriated for transfer to the academic health center account under section 62J.694, subdivision 1, paragraph (b), in the medical education endowment fund created under section 62J.694, subdivision 1.

Subd. 4. Sunset. The tobacco settlement fund expires June 30, 2004.

HIST: 1999 c 245 art 11 s 1,7; 1Sp2001 c 1 art 2 s 2



Section 16A.88 Transit funds.

16A.88 Transit funds.

Subdivision 1. Greater Minnesota transit fund. The greater Minnesota transit fund is established within the state treasury. Money in the fund is annually appropriated to the commissioner of transportation for assistance to transit systems outside the metropolitan area under section 174.24.

Subd. 2. Metropolitan area transit fund. The metropolitan area transit fund is established within the state treasury. All money in the fund is annually appropriated to the metropolitan council for the funding of transit systems within the metropolitan area under sections 473.384, 473.387, 473.388, and 473.405 to 473.449.

Subd. 3. Metropolitan area transit appropriation account. The metropolitan area transit appropriation account is established within the general fund. Money in the account is to be used for the funding of transit systems in the metropolitan area, subject to legislative appropriation.

HIST: 1Sp2001 c 5 art 3 s 2

* NOTE: This section, as added by Laws 2001, First Special *Session chapter 5, article 3, section 2, is effective July 1, *2002. Laws 2001, First Special Session chapter 5, article 3, *section 2, the effective date.






Chapter 16B Department of Administration

Section 16B.01 Definitions.

16B.01 Definitions.

Subdivision 1. Applicability. For purposes of this chapter, the following terms have the meanings given them, unless the context clearly indicates otherwise.

Subd. 2. Agency. "Agency" means any state officer, employee, board, commission, authority, department, or other agency of the executive branch of state government. Unless specifically provided elsewhere in this chapter, agency does not include the Minnesota state colleges and universities.

Subd. 3. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 4. State contract. "State contract" means any written instrument or electronic document containing the elements of offer, acceptance and consideration to which a state agency is a party.

Subd. 5. Supplies, materials, and equipment. "Supplies," "materials," and "equipment" includes articles and things used by or furnished to an agency, including printing, binding, and publication of books and records, repairs, and improvements.

Subd. 6. Utility services. "Utility services" includes telephone, telegraph, postal, electric light, and power service, and all other services required for the maintenance, operation, and upkeep of buildings and offices.

HIST: 1984 c 544 s 6; 1994 c 632 art 3 s 28; 1996 c 398 s 3



Section 16B.02 Department of administration.

16B.02 Department of administration.

The department of administration is under the supervision and control of the commissioner of administration, who is appointed by the governor under section 15.06.

HIST: 1984 c 544 s 7



Section 16B.03 Appointments.

16B.03 Appointments.

The commissioner is authorized to appoint staff, including two deputy commissioners, in accordance with chapter 43A.

HIST: 1984 c 544 s 8; 1999 c 250 art 1 s 53



Section 16B.04 Authority.

16B.04 Authority.

Subdivision 1. Rulemaking authority. Subject to chapter 14, the commissioner may adopt, amend, and rescind rules relating to any purpose, responsibility, or authorization in this chapter. Rules adopted must comply with any provisions in this chapter which specify or restrict the adoption of particular rules.

Subd. 2. Powers and duties, general. Subject to other provisions of this chapter, the commissioner is authorized to:

(1) supervise, control, review, and approve all state contracts and purchasing;

(2) provide agencies with supplies and equipment and operate all central store or supply rooms serving more than one agency;

(3) approve all computer plans and contracts, and oversee the state's data processing system;

(4) investigate and study the management and organization of agencies, and reorganize them when necessary to ensure their effective and efficient operation;

(5) manage and control state property, real and personal;

(6) maintain and operate all state buildings, as described in section 16B.24, subdivision 1;

(7) supervise, control, review, and approve all capital improvements to state buildings and the capitol building and grounds;

(8) provide central duplicating, printing, and mail facilities;

(9) oversee publication of official documents and provide for their sale;

(10) manage and operate parking facilities for state employees and a central motor pool for travel on state business;

(11) establish and administer a state building code; and

(12) provide rental space within the capitol complex for a private day care center for children of state employees. The commissioner shall contract for services as provided in this chapter. The commissioner shall report back to the legislature by October 1, 1984, with the recommendation to implement the private day care operation.

Subd. 3. Delegation from governor. The governor, unless otherwise provided by law, may delegate to the commissioner the administration of programs and projects of the office of the governor directed by either state or federal law, or which may be made available to the state under a grant of funds either public or private. Unless specifically prohibited by law, the governor may delegate to the commissioner general supervision of any program or activity of any agency the head of which is either appointed by the governor or by a gubernatorially appointed board. The provisions of this subdivision shall not be construed as authority to transfer programs or activities, or part of them, from one department to another.

Subd. 4. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

HIST: 1984 c 485 s 1; 1984 c 544 s 9; 1984 c 655 art 2 s 13 subd 1; 1995 c 248 art 11 s 2; 1998 c 359 s 2; 1998 c 366 s 26



Section 16B.05 Delegation by commissioner.

16B.05 Delegation by commissioner.

Subdivision 1. Delegation of duties by commissioner. The commissioner may delegate duties imposed by this chapter to the head of an agency and to any subordinates of the head. Delegated duties are to be exercised in the name of the commissioner and under the commissioner's supervision and control.

Subd. 2. Facsimile or digital signatures and electronic approvals. When authorized by the commissioner, facsimile signatures, electronic approvals, or digital signatures may be used in accordance with the commissioner's delegated authority and instructions. Copies of the delegated authority and instructions must be filed with the commissioner of finance, state treasurer, and the secretary of state. A facsimile signature, electronic approval, or digital signature, when used in accordance with the commissioner's delegated authority and instructions, is as effective as an original signature.

HIST: 1984 c 544 s 10; 1986 c 444; 1994 c 632 art 3 s 29; 1997 c 202 art 3 s 1



Section 16B.052 Authority to transfer funds.

16B.052 Authority to transfer funds.

The commissioner may, with the approval of the commissioner of finance, transfer from an internal service or enterprise fund account to another internal service or enterprise fund account, any contributed capital appropriated by the legislature. The transfer may be made only to provide working capital or positive cash flow in the account to which the money is transferred. The commissioner shall report the amount and purpose of the transfer to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the department of administration. The transfer must be repaid within 18 months.

HIST: 1988 c 613 s 3; 2000 c 488 art 12 s 14



Section 16B.053 Grants.

16B.053 Grants.

The commissioner may apply for, receive, and expend money made available from federal or other sources for the purposes of carrying out the duties and responsibilities of the commissioner under sections 16B.054 and 16B.055.

All moneys received by the commissioner under sections 16B.054 and 16B.055 must be deposited in the state treasury and are appropriated to the commissioner for the purpose for which the moneys are received. The money does not cancel and is available until expended.

HIST: 1998 c 359 s 3



Section 16B.054 Developmental disabilities.

16B.054 Developmental disabilities.

The department of administration is designated as the responsible agency to assist the Minnesota governor's council on developmental disabilities in carrying out all responsibilities under United States Code, title 42, section 6021 et seq., as well as those responsibilities relating to the program which are not delegated to the council.

HIST: 1998 c 359 s 4



Section 16B.055 Lead agency.

16B.055 Lead agency.

Subdivision 1. Governor's advisory council on technology for people with disabilities. The department of administration shall serve as the lead agency to assist the Minnesota governor's advisory council on technology for people with disabilities in carrying out all responsibilities pursuant to United States Code, title 29, section 2211 et seq., and any other responsibilities related to that program.

Subd. 2. Duties of council. The council has the following duties related to technology for people with disabilities:

(1) to identify individuals with disabilities, including individuals from underserved groups, who reside in the state and conduct an ongoing evaluation of their needs for technology-related assistance;

(2) to identify and coordinate state policies, resources, and services relating to the provision of assistive technology devices and assistive technology services to individuals with disabilities, including entering into interagency agreements;

(3) to provide assistive technology devices and assistive technology services to individuals with disabilities and payment for the provision of assistive technology devices and assistive technology services;

(4) to disseminate information relating to technology-related assistance and sources of funding for assistive technology devices and assistive technology services to individuals with disabilities, the families or representatives of individuals with disabilities, individuals who work for public agencies, and private entities that have contact with individuals with disabilities, including insurers, employers, and other appropriate individuals;

(5) to provide training and technical assistance relating to assistive technology devices and assistive technology services to individuals with disabilities, the families or representatives of individuals with disabilities, individuals who work for public agencies, and private entities that have contact with individuals with disabilities, including insurers, employers, and other appropriate individuals;

(6) to conduct a public awareness program focusing on the efficacy and availability of assistive technology devices and assistive technology services for individuals with disabilities;

(7) to assist statewide and community-based organizations or systems that provide assistive technology services to individuals with disabilities;

(8) to support the establishment or continuation of partnerships and cooperative initiatives between the public sector and the private sector;

(9) to develop standards, or where appropriate, apply existing standards to ensure the availability of qualified personnel for assistive technology devices;

(10) to compile and evaluate appropriate data relating to the program; and

(11) to establish procedures providing for the active involvement of individuals with disabilities, the families or representatives of the individuals, and other appropriate individuals in the development and implementation of the program, and for individuals with disabilities who use assistive technology devices and assistive technology services, for their active involvement, to the maximum extent appropriate in decisions relating to the assistive technology devices and assistive technology services.

Subd. 3. Expiration. Notwithstanding section 15.059, the council expires June 30, 2003.

HIST: 1998 c 359 s 5; 1999 c 250 art 1 s 114; 2001 c 162 s 2



Section 16B.06 Repealed, 1998 c 386 art 1 s 35

16B.06 Repealed, 1998 c 386 art 1 s 35



Section 16B.07 Repealed, 1998 c 386 art 1 s 35

16B.07 Repealed, 1998 c 386 art 1 s 35



Section 16B.08 Repealed, 1998 c 386 art 1 s 35

16B.08 Repealed, 1998 c 386 art 1 s 35



Section 16B.089 Renumbered 16B.189

16B.089 Renumbered 16B.189



Section 16B.09 Repealed, 1998 c 386 art 1 s 35

16B.09 Repealed, 1998 c 386 art 1 s 35



Section 16B.10 Repealed, 1984 c 544 s 88

16B.10 Repealed, 1984 c 544 s 88



Section 16B.101 Repealed, 1998 c 386 art 1 s 35

16B.101 Repealed, 1998 c 386 art 1 s 35



Section 16B.102 Repealed, 1998 c 386 art 1 s 35

16B.102 Repealed, 1998 c 386 art 1 s 35



Section 16B.103 Repealed, 1998 c 386 art 1 s 35

16B.103 Repealed, 1998 c 386 art 1 s 35



Section 16B.104 Renumbered 16C.145

16B.104 Renumbered 16C.145



Section 16B.11 Repealed, 1984 c 544 s 88

16B.11 Repealed, 1984 c 544 s 88



Section 16B.12 Repealed, 1984 c 544 s 88

16B.12 Repealed, 1984 c 544 s 88



Section 16B.121 Purchase of recycled, repairable, and durable materials.

16B.121 Purchase of recycled, repairable, and durable materials.

The commissioner shall take the recycled content and recyclability of commodities to be purchased into consideration in bid specifications. When feasible and when the price of recycled materials does not exceed the price of nonrecycled materials by more than ten percent, the commissioner, and state agencies when purchasing under delegated authority, shall purchase recycled materials. In order to maximize the quantity and quality of recycled materials purchased, the commissioner, and state agencies when purchasing under delegated authority, may also use other appropriate procedures to acquire recycled materials at the most economical cost to the state.

When purchasing commodities and services, the commissioner, and state agencies when purchasing under delegated authority, shall apply and promote the preferred waste management practices listed in section 115A.02, with special emphasis on reduction of the quantity and toxicity of materials in waste. The commissioner, and state agencies when purchasing under delegated authority, in developing bid specifications, shall consider the extent to which a commodity or product is durable, reusable, or recyclable and marketable through the state resource recovery program and the extent to which the commodity or product contains postconsumer material.

HIST: 1Sp1989 c 1 art 18 s 1; 1992 c 514 s 3; 1992 c 593 art 1 s 1; 1993 c 249 s 1



Section 16B.122 Purchase and use of paper stock; printing.

16B.122 Purchase and use of paper stock; printing.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Copier paper" means paper purchased for use in copying machines.

(b) "Office paper" means notepads, loose-leaf fillers, tablets, and other paper commonly used in offices.

(c) "Postconsumer material" means a finished material that would normally be discarded as a solid waste, having completed its life cycle as a consumer item.

(d) "Practicable" means capable of being used, consistent with performance, in accordance with applicable specifications, and availability within a reasonable time.

(e) "Printing paper" means paper designed for printing, other than newsprint, such as offset and publication paper.

(f) "Public entity" means the state, an office, agency, or institution of the state, the metropolitan council, a metropolitan agency, the metropolitan mosquito control district, the legislature, the courts, a county, a statutory or home rule charter city, a town, a school district, another special taxing district, or any contractor acting pursuant to a contract with a public entity.

(g) "Soy-based ink" means printing ink made from soy oil.

(h) "Uncoated" means not coated with plastic, clay, or other material used to create a glossy finish.

Subd. 2. Purchases; printing. (a) Whenever practicable, a public entity shall:

(1) purchase uncoated office paper and printing paper;

(2) purchase recycled content paper with at least ten percent postconsumer material by weight;

(3) purchase paper which has not been dyed with colors, excluding pastel colors;

(4) purchase recycled content paper that is manufactured using little or no chlorine bleach or chlorine derivatives;

(5) use no more than two colored inks, standard or processed, except in formats where they are necessary to convey meaning;

(6) use reusable binding materials or staples and bind documents by methods that do not use glue;

(7) use soy-based inks; and

(8) produce reports, publications, and periodicals that are readily recyclable within the state resource recovery program.

(b) Paragraph (a), clause (1), does not apply to coated paper that is made with at least 50 percent postconsumer material.

(c) A public entity shall print documents on both sides of the paper where commonly accepted publishing practices allow.

(d) Notwithstanding paragraph (a), clause (2), and section 16B.121, copier paper purchased by a state agency must contain at least ten percent postconsumer material by fiber content.

Subd. 3. Public entity purchasing. (a) Notwithstanding section 365.37, 375.21, 412.311, or 473.705, a public entity may purchase recycled materials when the price of the recycled materials does not exceed the price of nonrecycled materials by more than ten percent. In order to maximize the quantity and quality of recycled materials purchased, a public entity also may use other appropriate procedures to acquire recycled materials at the most economical cost to the public entity.

(b) When purchasing commodities and services, a public entity shall apply and promote the preferred waste management practices listed in section 115A.02, with special emphasis on reduction of the quantity and toxicity of materials in waste. A public entity, in developing bid specifications, shall consider the extent to which a commodity or product is durable, reusable, or recyclable and marketable through the applicable local or regional recycling program and the extent to which the commodity or product contains postconsumer material. When a project by a public entity involves the replacement of carpeting, the public entity may require all persons who wish to bid on the project to designate a carpet recycling company in their bids.

HIST: 1Sp1989 c 1 art 18 s 2; 1991 c 337 s 3; 1992 c 464 art 1 s 7; 1992 c 593 art 1 s 2; 1993 c 249 s 2; 1994 c 465 art 1 s 1; 1995 c 247 art 1 s 1



Section 16B.123 Repealed, 1998 c 386 art 1 s 35

16B.123 Repealed, 1998 c 386 art 1 s 35



Section 16B.124 Consideration of environmental impacts of metal recycling facilities.

16B.124 Consideration of environmental impacts of metal recycling facilities.

(a) The state, counties, towns, and home rule charter or statutory cities shall include consideration of environmental impacts in selecting a recycling facility for the recycling of scrap metal.

(b) For the purposes of this section, "recycling facility" has the meaning given in section 115A.03, subdivision 25c.

HIST: 1995 c 247 art 1 s 2



Section 16B.125 Repealed, 1991 c 337 s 90

16B.125 Repealed, 1991 c 337 s 90



Section 16B.126 Funds for energy efficient bulbs.

16B.126 Funds for energy efficient bulbs.

State agencies in the executive, legislative, and judicial branches that purchase replacement bulbs in accordance with section 16B.61, subdivision 3, paragraph (k), must use money allocated for utility expenditures for the purchase.

HIST: 1991 c 149 s 1; 2001 c 7 s 8



Section 16B.13 Repealed, 1998 c 386 art 1 s 35

16B.13 Repealed, 1998 c 386 art 1 s 35



Section 16B.14 Repealed, 1998 c 386 art 1 s 35

16B.14 Repealed, 1998 c 386 art 1 s 35



Section 16B.15 Repealed, 1998 c 386 art 1 s 35

16B.15 Repealed, 1998 c 386 art 1 s 35



Section 16B.16 Repealed, 1998 c 386 art 1 s 35

16B.16 Repealed, 1998 c 386 art 1 s 35



Section 16B.165 Repealed, 1999 c 135 s 10

16B.165 Repealed, 1999 c 135 s 10



Section 16B.167 Repealed, 1998 c 386 art 1 s 35

16B.167 Repealed, 1998 c 386 art 1 s 35



Section 16B.17 Repealed, 1998 c 386 art 1 s 35

16B.17 Repealed, 1998 c 386 art 1 s 35



Section 16B.171 Renumbered 16C.081

16B.171 Renumbered 16C.081



Section 16B.175 Repealed, 1998 c 386 art 1 s 35

16B.175 Repealed, 1998 c 386 art 1 s 35



Section 16B.18 Repealed, 1998 c 386 art 1 s 35

16B.18 Repealed, 1998 c 386 art 1 s 35



Section 16B.181 Purchases from corrections industries.

16B.181 Purchases from corrections industries.

Subdivision 1. Definitions. As used in this section:

(1) "public entity" or "public entities" includes the state and an agency, department, or institution of the state, any governmental unit as defined in section 471.59, the state legislative and judicial branches, and state colleges and universities; and

(2) "items" includes articles, products, supplies, and services.

Subd. 2. Public entities; purchases from corrections industries. (a) The commissioner of corrections, in consultation with the commissioner of administration, shall prepare updated lists of the items available for purchase from department of corrections industries and annually forward a copy of the most recent list to all public entities within the state. A public entity that is supported in whole or in part with funds from the state treasury may purchase items directly from corrections industries. The bid solicitation process is not required for these purchases.

(b) The commissioner of administration shall develop a contract or contracts to enable public entities to purchase items directly from corrections industries. The commissioner of administration, in consultation with the commissioner of corrections, shall determine the fair market price for listed items. The commissioner of administration shall require that all requests for bids or proposals, for items provided by corrections industries, be forwarded to the commissioner of corrections to enable corrections industries to submit bids. The commissioner of corrections shall consult with the commissioner of administration prior to introducing new products to the state agency market.

(c) No public entity may evade the intent of this section by adopting slight variations in specifications, when Minnesota corrections industry items meet the reasonable needs and specifications of the public entity.

(d) The commissioners of administration and corrections shall develop annual performance measures outlining goals to maximize inmate work program participation. The commissioners of administration and corrections shall appoint cochairs for a task force whose purpose is to determine additional methods to achieve the performance goals for public entity purchasing. The task force shall include representatives from the Minnesota house of representatives, Minnesota senate, the Minnesota state colleges and universities, University of Minnesota, Minnesota League of Cities, Minnesota Association of Counties, and administrators with purchasing responsibilities from the Minnesota state departments of corrections, public safety, finance, transportation, natural resources, human services, health, and economic security. Notwithstanding section 15.059, the task force created in this paragraph expires on June 30, 2003.

(e) If performance goals for public entity purchasing are not achieved in two consecutive fiscal years, public entities shall purchase items available from corrections industries. The commissioner of administration shall be responsible for notifying public entities of this requirement.

HIST: 1995 c 226 art 5 s 1; 1996 c 408 art 8 s 1; 1998 c 386 art 1 s 2; 2001 c 210 s 1

* NOTE: Subdivision 2 was also amended by Laws 2001, chapter *161, section 4, to read as follows:

* "Subd. 2. PUBLIC ENTITIES; PURCHASES FROM CORRECTIONS *INDUSTRIES. (a) The commissioner of corrections, in *consultation with the commissioner of administration, shall *prepare updated lists of the items available for purchase from *department of corrections industries and annually forward a copy *of the most recent list to all public entities within the *state. A public entity that is supported in whole or in part *with funds from the state treasury may purchase items directly *from corrections industries. The bid solicitation process is *not required for these purchases.

* (b) The commissioner of administration shall develop a *contract or contracts to enable public entities to purchase *items directly from corrections industries. The commissioner of *administration, in consultation with the commissioner of *corrections, shall determine the fair market price for listed *items. The commissioner of administration shall require that *all requests for bids or proposals, for items provided by *corrections industries, be forwarded to the commissioner of *corrections to enable corrections industries to submit bids. *The commissioner of corrections shall consult with the *commissioner of administration prior to introducing new products *to the state agency market.

* (c) No public entity may evade the intent of this section *by adopting slight variations in specifications, when Minnesota *corrections industry items meet the reasonable needs and *specifications of the public entity.

* (d) The commissioners of administration and corrections *shall develop annual performance measures outlining goals to *maximize inmate work program participation. The commissioners *of administration and corrections shall appoint cochairs for a *task force whose purpose is to determine additional methods to *achieve the performance goals for public entity purchasing. The *task force shall include representatives from the Minnesota *house of representatives, Minnesota senate, the Minnesota state *colleges and universities, University of Minnesota, Minnesota *League of Cities, Minnesota Association of Counties, and *administrators with purchasing responsibilities from the *Minnesota state departments of corrections, public safety, *finance, transportation, natural resources, human services, *health, and economic security. The task force required by this *paragraph expires June 30, 2003.

* (e) If performance goals for public entity purchasing are *not achieved in two consecutive fiscal years, public entities *shall purchase items available from corrections industries. The *commissioner of administration shall be responsible for *notifying public entities of this requirement."



Section 16B.185 Repealed, 1998 c 386 art 1 s 35

16B.185 Repealed, 1998 c 386 art 1 s 35



Section 16B.189 Repealed, 1990 c 541 s 31

16B.189 Repealed, 1990 c 541 s 31



Section 16B.19 Repealed, 1998 c 386 art 1 s 35

16B.19 Repealed, 1998 c 386 art 1 s 35



Section 16B.20 Repealed, 1998 c 386 art 1 s 35

16B.20 Repealed, 1998 c 386 art 1 s 35



Section 16B.21 Repealed, 1998 c 386 art 1 s 35

16B.21 Repealed, 1998 c 386 art 1 s 35



Section 16B.22 Repealed, 1998 c 386 art 1 s 35

16B.22 Repealed, 1998 c 386 art 1 s 35



Section 16B.226 Repealed, 1998 c 386 art 1 s 35

16B.226 Repealed, 1998 c 386 art 1 s 35



Section 16B.227 Repealed, 1998 c 386 art 1 s 35

16B.227 Repealed, 1998 c 386 art 1 s 35



Section 16B.23 Repealed, 1998 c 386 art 1 s 35

16B.23 Repealed, 1998 c 386 art 1 s 35



Section 16B.24 General authority.

16B.24 General authority.

Subdivision 1. Operation and maintenance of buildings. The commissioner is authorized to maintain and operate the state capitol building and grounds, subject to whatever standards and policies are set for its appearance and cleanliness by the capitol area architectural and planning board and the commissioner under section 15.50, subdivision 2, clause (j), and all other buildings, cafeterias, and grounds in state-owned buildings in the capitol area under section 15.50, subdivision 2, clause (a), the state department of public safety, bureau of criminal apprehension building in St. Paul, the state department of health building in Minneapolis, the Duluth government services center in Duluth, 321 Grove Street buildings in St. Paul, any other properties acquired by the department of administration, and, when the commissioner considers it advisable and practicable, any other building or premises owned or rented by the state for the use of a state agency. The commissioner shall assign and reassign office space in the capitol and state buildings to make an equitable division of available space among agencies. The commissioner shall regularly update the long-range strategic plan for locating agencies and shall follow the plan in assigning and reassigning space to agencies. The plan must include locational and urban design criteria, a cost-analysis method to be used in weighing state ownership against leasing of space in specific instances, and a transportation management plan. If the commissioner determines that a deviation from the plan is necessary or desirable in a specific instance, the commissioner shall provide the legislature with a timely written explanation of the reasons for the deviation. The power granted in this subdivision does not apply to state hospitals or to educational, penal, correctional, or other institutions not enumerated in this subdivision the control of which is vested by law in some other agency.

Subd. 2. Repairs. The commissioner shall supervise and control the making of necessary repairs to all state buildings and structures, except:

(1) structures, other than buildings, under the control of the state transportation department; and

(2) buildings and structures under the control of the board of trustees of the Minnesota state colleges and universities.

All repairs to the public and ceremonial areas and the exterior of the state capitol building shall be carried out subject to the standards and policies of the capitol area architectural and planning board and the commissioner of administration adopted pursuant to section 15.50, subdivision 2, clause (h).

Subd. 3. Disposal of old buildings. The commissioner, upon request of the head of an agency which has control of a state-owned building which is no longer used or which is a fire or safety hazard, shall, after obtaining approval of the chairs of the senate finance committee and house of representatives appropriations committee, sell, wreck, or otherwise dispose of the building. In the event a sale is made the proceeds shall be deposited in the proper account or in the general fund.

Subd. 3a. Sale of real property. By February 1 of each year, the commissioner shall report to the chairs of the senate committee on finance and the house of representatives committees on ways and means and capital investment all sales or other transfers of real property owned by the state that have taken place in the preceding calendar year. The report shall include a description of the property, reason for the sale, the name of the buyer, and the price for which the property was sold. Sales of easements need not be included. This subdivision does not apply to real property held by the department of natural resources, the department of transportation, or the board of water and soil resources, except for real property that has been used for office space by any of those agencies. This subdivision does not apply to property owned by the board of trustees of the Minnesota state colleges and universities or the University of Minnesota.

Subd. 4. Inspections; appraisals; inventories. The commissioner shall provide for the periodic inspection and appraisal of all state property, real and personal, and for current and perpetual inventories of all state property. The commissioner shall require agencies to make reports of the real and personal property in their custody at the intervals and in the form the commissioner considers necessary.

Subd. 5. Renting out state property. (a) Authority. The commissioner may rent out state property, real or personal, that is not needed for public use, if the rental is not otherwise provided for or prohibited by law. The property may not be rented out for more than five years at a time without the approval of the state executive council and may never be rented out for more than 25 years. A rental agreement may provide that the state will reimburse a tenant for a portion of capital improvements that the tenant makes to state real property if the state does not permit the tenant to renew the lease at the end of the rental agreement.

(b) Restrictions. Paragraph (a) does not apply to state trust fund lands, other state lands under the jurisdiction of the department of natural resources, lands forfeited for delinquent taxes, lands acquired under section 298.22, or lands acquired under section 41.56 which are under the jurisdiction of the department of agriculture.

(c) Fort Snelling Chapel; rental. The Fort Snelling Chapel, located within the boundaries of Fort Snelling State Park, is available for use only on payment of a rental fee. The commissioner shall establish rental fees for both public and private use. The rental fee for private use by an organization or individual must reflect the reasonable value of equivalent rental space. Rental fees collected under this section must be deposited in the general fund.

(d) Rental of living accommodations. The commissioner shall establish rental rates for all living accommodations provided by the state for its employees. Money collected as rent by state agencies pursuant to this paragraph must be deposited in the state treasury and credited to the general fund.

(e) Lease of space in certain state buildings to state agencies. The commissioner may lease portions of the state-owned buildings in the capitol complex, the capitol square building, the health building, the Duluth government center, and the building at 1246 University Avenue, St. Paul, Minnesota, to state agencies and the court administrator on behalf of the judicial branch of state government and charge rent on the basis of space occupied. Notwithstanding any law to the contrary, all money collected as rent pursuant to the terms of this section shall be deposited in the state treasury. Money collected as rent to recover the bond interest costs of a building funded from the state bond proceeds fund shall be credited to the general fund. Money collected as rent to recover the depreciation costs of a building funded from the state bond proceeds fund and money collected as rent to recover capital expenditures from capital asset preservation and replacement appropriations and statewide building access appropriations shall be credited to a segregated account in a special revenue fund. Money in the account is appropriated to the commissioner to be expended for asset preservation projects as determined by the commissioner. Money collected as rent to recover the depreciation and interest costs of a building built with other state dedicated funds shall be credited to the dedicated fund which funded the original acquisition or construction. All other money received shall be credited to the general services revolving fund.

Subd. 6. Property leases. (a) Leases. The commissioner shall lease land and other premises when necessary for state purposes. Notwithstanding subdivision 6a, paragraph (a), the commissioner may lease land or premises for up to ten years, subject to cancellation upon 30 days' written notice by the state for any reason except lease of other non-state-owned land or premises for the same use. The commissioner may not lease non-state-owned land and buildings or substantial portions of land or buildings within the capitol area as defined in section 15.50 unless the commissioner first consults with the capitol area architectural and planning board. If the commissioner enters into a lease-purchase agreement for buildings or substantial portions of buildings within the capitol area, the commissioner shall require that any new construction of non-state-owned buildings conform to design guidelines of the capitol area architectural and planning board. Lands needed by the department of transportation for storage of vehicles or road materials may be leased for five years or less, such leases for terms over two years being subject to cancellation upon 30 days' written notice by the state for any reason except lease of other non-state-owned land or premises for the same use. An agency or department head must consult with the chairs of the house appropriations and senate finance committees before entering into any agreement that would cause an agency's rental costs to increase by ten percent or more per square foot or would increase the number of square feet of office space rented by the agency by 25 percent or more in any fiscal year.

(b) Use vacant public space. No agency may initiate or renew a lease for space for its own use in a private building unless the commissioner has thoroughly investigated presently vacant space in public buildings, such as closed school buildings, and found that none is available or use of the space is not feasible, prudent, and cost-effective compared with available alternatives.

(c) Preference for certain buildings. For needs beyond those which can be accommodated in state-owned buildings, the commissioner shall acquire and utilize space in suitable buildings of historical, architectural, or cultural significance for the purposes of this subdivision unless use of that space is not feasible, prudent and cost-effective compared with available alternatives. Buildings are of historical, architectural, or cultural significance if they are listed on the national register of historic places, designated by a state or county historical society, or designated by a municipal preservation commission.

(d) Recycling space. Leases for space of 30 days or more for 5,000 square feet or more must require that space be provided for recyclable materials.

Subd. 6a. Lease-purchase agreement; cancellation. (a) With the approval of the commissioner of finance and the recommendation of the legislative advisory commission, the commissioner of administration may enter into lease-purchase agreements. A lease-purchase agreement must provide the state with a unilateral right to purchase the leased premises at specified times for specified amounts. Under these lease agreements, the lease rental rates shall not be more than market rental rates. Notwithstanding subdivision 6, the term of the lease may be for more than ten years, but must not exceed 20 years. Prior to exercising the state's right to purchase the premises, the purchase must be approved by an act of the legislature.

(b) A lease-purchase agreement entered into under paragraph (a) must be subject to cancellation by the state for any reason except lease of other non-state-owned land or premises for the same use.

Subd. 7. Power, heating, and lighting plants. The commissioner shall inspect all state power, heating, and lighting plants, make rules governing their operation, and recommend improvements in the plants which will promote their economical and efficient operation.

Subd. 8. Regional service center. The commissioner may establish a regional service center on a demonstration basis. The commissioner shall select agencies to participate in the demonstration service center and determine equitable methods of sharing space, personnel and equipment. The commissioner may enter into a lease for a base term of five years with a five year leasehold renewal option to acquire suitable space for the service center.

Subd. 9. Smoking in state buildings. (a) To protect the public health, comfort, and environment and to protect the nonsmoker's right to a smoke-free environment, smoking in all buildings managed or leased by the commissioner under subdivisions 1 and 6 is prohibited except in veterans homes where smoking areas have been designated under a policy adopted in accordance with paragraph (b).

(b) A veterans home may permit smoking only in designated areas, providing that existing physical barriers and ventilation systems can be used to prevent the presence of smoke in adjacent nonsmoking areas.

No employee complaining of a violation of this subdivision to a lessor, lessee, manager, or supervisor may be subjected to any disciplinary action as a result of making the complaint.

Subd. 10. Child care/workplace school space. For state office space that is leased, purchased, or substantially remodeled after August 1, 1988, the commissioner shall consider including space usable for child care services or for a workplace school. Space must be included if the commissioner determines that it is needed and that it could be provided at reasonable cost. The commissioner may prepare sites as a common usage space for the capitol complex.

Subd. 11. Recycling of fluorescent lamps. When a fluorescent lamp containing mercury is removed from service in a building or premises owned by the state or rented by the state, the commissioner shall ensure that the lamp is recycled if a recycling facility, which has been licensed or permitted by the agency or is operated subject to a compliance agreement with, or other approval by, the commissioner, is available in this state.

HIST: 1983 c 216 art 1 s 87; 1984 c 544 s 29; 1Sp1985 c 13 s 121; 1986 c 444; 1987 c 98 s 1; 1988 c 613 s 9,10; 1988 c 685 s 1; 1988 c 686 art 1 s 44,45; 1989 c 335 art 1 s 62; 1990 c 506 art 2 s 11; 1990 c 572 s 4,5; 1990 c 594 art 1 s 46; 1991 c 345 art 1 s 60; 1992 c 514 s 5,6; 1992 c 558 s 33; 1993 c 192 s 70; 1993 c 249 s 4; 1994 c 483 s 1; 1994 c 634 art 1 s 2; 1994 c 643 s 39; 1Sp1995 c 2 art 1 s 23; 1996 c 395 s 18; 1996 c 463 s 33,34; 1997 c 202 art 2 s 23; 1997 c 206 s 1,2; 1998 c 359 s 6; 1999 c 250 art 1 s 55

* NOTE: The amendment to subdivision 5 by Laws 1999, chapter *250, article 1, section 55, is effective July 1, 2001. Laws *1999, chapter 250, article 1, section 116.



Section 16B.241 Coordinated facility planning.

16B.241 Coordinated facility planning.

The commissioner of administration shall develop a coordinated facility planning process for offices located outside the metropolitan area for the following agencies: the departments of health, agriculture, and natural resources; the pollution control agency; and the board of water and soil resources. Any proposals for consolidation or construction of facilities for these agencies that are included in budget documents submitted to the legislature under section 16A.11 must first be considered as part of the planning process required by this section.

HIST: 1994 c 643 s 40



Section 16B.25 Lost property on state lands.

16B.25 Lost property on state lands.

Subdivision 1. Permits. The commissioner may grant a permit to search upon lands, highways, or in buildings owned by the state for lost or abandoned property. Conditions of a permit may include a formula for dividing between the state and the finder the proceeds of any property found and unclaimed.

Subd. 2. Notice. Lost or abandoned property found on state lands is placed in the custody of the commissioner. If the rightful owner is known, the owner must be notified by certified mail and may reclaim the property on paying the expenses of the search.

Subd. 3. Disposal. Unclaimed property may be sold at public sale, disposed of as state surplus property, or destroyed, based on the commissioner's judgment of its value.

Subd. 4. Money. All lost or abandoned money found under a permit granted pursuant to this section, and the proceeds from the sale of other abandoned or lost property found under a permit, must be deposited in the general fund.

HIST: 1984 c 544 s 30; 1Sp2001 c 10 art 2 s 25



Section 16B.26 Utility companies, permits to cross state-owned lands.

16B.26 Utility companies, permits to cross state-owned lands.

Subdivision 1. Easements. (a) Authority. Except where the authority conferred by this section has been imposed on some other state or county office, the commissioner may grant an easement or permit over, under, or across any land owned by the state for the purpose of constructing roads, streets, telephone, telegraph, and electric power lines, cables or conduits, underground or otherwise, or mains or pipe lines for gas, liquids, or solids in suspension. This authority does not apply to land under the jurisdiction of the commissioner of natural resources or land obtained for trunk highway purposes.

(b) Notice of revocation. An easement or permit is revocable by written notice given by the commissioner if at any time its continuance will conflict with a public use of the land over, under, or upon which it is granted, or for any other reason. The notice must be in writing and is effective 90 days after the notice is sent by certified mail to the last known address of the record holder of the easement. If the address of the holder of the easement or permit is not known, it expires 90 days after the notice is recorded in the office of the county recorder of the county in which the land is located. Upon revocation of an easement, the commissioner may allow a reasonable time to vacate the premises affected.

(c) Easement runs with land. State land subject to an easement or permit granted by the commissioner remains subject to sale or lease, and the sale or lease does not revoke the permit or easement granted.

Subd. 2. Land controlled by other agencies. If the easement or permit involves land under the jurisdiction of an agency other than the department of administration, it is subject to the approval of the head of the agency and is subject to revocation by the commissioner as provided in this section, on request of the head of the agency.

Subd. 3. Application. An application for easement or permit under this section must be in quadruplicate and must include: a legal description of the land affected; a map showing the area affected by the easement or permit; and a detailed design of any structures to be placed on the land. The commissioner may require that the application be in another form and include other descriptions, maps, or designs. The commissioner may at any time order changes or modifications respecting construction or maintenance of structures or other conditions of the easement which the commissioner finds necessary to protect the public health and safety.

Subd. 4. Form; duration. The easement or permit must be in a form prescribed by the attorney general and must describe the location of the easement granted. The easement or permit continues until revoked by the commissioner, subject to change or modification as provided in this section.

Subd. 5. Consideration; terms. The commissioner may prescribe consideration and conditions for granting an easement or permit. Money received by the state under this section must be credited to the fund to which income or proceeds of sale from the land would be credited, if provision for the sale is made by law. Otherwise, it must be credited to the general fund.

HIST: 1984 c 544 s 31



Section 16B.27 Governor's residence.

16B.27 Governor's residence.

Subdivision 1. Use. The governor's residence must be used for official ceremonial functions of the state, and to provide suitable living quarters for the governor of the state.

Subd. 2. Maintenance. The commissioner shall maintain the governor's residence in the same way as other state buildings are maintained and shall rehabilitate, decorate, and furnish the building. The decoration and furnishing shall be guided by the governor's residence council.

Subd. 3. Council. The governor's residence council consists of the following 19 members: the commissioner; the spouse or a designee of the governor; the executive director of the Minnesota state arts board; the director of the Minnesota historical society; a member of the senate appointed pursuant to the rules of the senate; a member of the house of representatives appointed pursuant to the rules of the house of representatives; 13 persons appointed by the governor including one in the field of higher education, one member of the American Society of Interior Designers, Minnesota Chapter, one member of the American Institute of Architects, Minnesota chapter, one member of the American Society of Landscape Architects, Minnesota Chapter, one member of the family that donated the governor's residence to the state, if available, and eight public members with four public members' terms being coterminous with the governor who appoints them. Members of the council serve without compensation. Membership terms, removal, and filling of vacancies for members appointed by the governor are governed by section 15.0575. The council shall elect a chair and a secretary from among its members. The council expires on June 30, 2003.

Subd. 4. Duties. The council shall develop an overall restoration plan for the governor's residence and surrounding grounds and approve alterations in the existing structure.

Subd. 5. Gifts. (a) To maintain and improve the quality of furnishings for the public areas of the building, the council may solicit and accept donated money, furnishings, objects of art and other items the council determines may have historical value in keeping with the building's period and purpose. The gift acceptance procedures of sections 7.09 to 7.12 do not apply to this subdivision.

(b) Notwithstanding sections 7.09 to 7.12, the council may solicit contributions for the renovation of and capital improvements to the governor's residence.

(c) Gifts for the benefit of the governor's residence and surrounding grounds are not accepted by the state unless accepted by the council. The council shall maintain a complete inventory of all gifts and articles received.

HIST: 1984 c 544 s 32; 1984 c 655 art 1 s 5; art 2 s 13 subd 1; 1986 c 444; 1988 c 629 s 12; 1993 c 46 s 1; 1998 c 359 s 7; 2001 c 161 s 5; 2001 c 162 s 3



Section 16B.275 Capitol area cafeterias.

16B.275 Capitol area cafeterias.

In entering into contracts for operation of cafeterias in the capitol complex, the commissioner must attempt to ensure the department does not receive revenues in excess of those needed to operate and maintain the cafeteria space.

HIST: 1997 c 202 art 2 s 24



Section 16B.28 Repealed, 1998 c 386 art 1 s 35

16B.28 Repealed, 1998 c 386 art 1 s 35



Section 16B.29 Repealed, 1998 c 386 art 1 s 35

16B.29 Repealed, 1998 c 386 art 1 s 35



Section 16B.295 Notice of documents to libraries.

16B.295 Notice of documents to libraries.

The commissioner of administration shall make available to educational institution libraries and public libraries documents the department of administration receives, does not need, and would otherwise discard. For purposes of this section, "documents" has the meaning given in section 3.302, subdivision 3.

HIST: 1986 c 320 s 1



Section 16B.30 General authority.

16B.30 General authority.

(a) Subject to other provisions in this chapter, the commissioner shall supervise and control the making of all contracts for the construction of buildings and for other capital improvements to state buildings and structures, other than buildings and structures under the control of the board of trustees of the Minnesota state colleges and universities. Except as provided in paragraphs (b) and (c), a state agency may not undertake improvements of a capital nature without specific legislative authority.

(b) Specific legislative authority is not required for repairs or minor capital projects financed with operating appropriations or agency receipts that:

(1) are undertaken for asset preservation or code compliance purposes; or

(2) do not materially increase the net square footage of a facility; and in either case

(3) do not materially increase the cost of agency programs.

(c) Unless the commissioner determines that an urgency exists, the commissioner of an agency undertaking a project with a cost in excess of $50,000 pursuant to paragraph (b) shall notify the chairs of the senate finance committee, the house capital investment committee, the house ways and means committee, the appropriate house and senate finance divisions, and the director of the legislative coordinating commission prior to incurring any contractual obligation with regard to the project. Any agency undertaking any project pursuant to this paragraph during fiscal year 1999 must report all such projects to the legislature by January 1, 2000.

HIST: 1984 c 544 s 35; 1992 c 558 s 34; 1996 c 395 s 18; 1996 c 457 s 5; 1998 c 404 s 33; 1999 c 240 art 1 s 16



Section 16B.305 Capital budget requests.

16B.305 Capital budget requests.

Subdivision 1. Architectural and cost standards. The commissioner shall discuss various architectural and cost standards with experts from the public and private sector and recommend the use of appropriate design and cost standards for all capital budget requests.

Subd. 2. Review of requests. The commissioner shall review agency requests for state buildings and help agencies prepare adequate plans for use in presenting their capital budget requests to the commissioner of finance, the governor, and the legislature. The commissioner shall provide information on how a building project is consistent with the department's long-range strategic plan for locating state agencies in the commissioner's recommendations on a request.

Subd. 3. Consultation required. State agencies and other public bodies considering capitol area projects shall consult with the capitol area architectural and planning board before developing plans for capital improvements or capital budget proposals for submission to the legislature and governor. The board shall provide to the governor and legislature a statement as to the request's impact upon the capitol area and its compatibility with the comprehensive plan for the capitol area.

HIST: 1991 c 342 s 6; 1994 c 643 s 41



Section 16B.31 Commissioner must approve plans.

16B.31 Commissioner must approve plans.

Subdivision 1. Construction plans and specifications. The commissioner shall (1) have plans and specifications prepared for the construction, alteration, or enlargement of all state buildings, structures, and other improvements except highways and bridges, and except for buildings and structures under the control of the board of trustees of the Minnesota state colleges and universities; (2) approve those plans and specifications; (3) advertise for bids and award all contracts in connection with the improvements; (4) supervise and inspect all work relating to the improvements; (5) approve all lawful changes in plans and specifications after the contract for an improvement is let; and (6) approve estimates for payment. This subdivision does not apply to the construction of the zoological gardens.

Subd. 2. Appropriations. Plans must be paid for out of money appropriated for the purpose of improving or constructing the building. No part of the balance may be expended until the commissioner has secured suitable plans and specifications, prepared by a competent architect or engineer, and accompanied by a detailed statement of the cost, quality, and description of all material and labor required for the completion of the work. No plan may be adopted, and no improvement made or building constructed by the commissioner or any other agency to whom an appropriation is made for a capital improvement, that contemplates the expenditure for its completion of more money than the appropriation for it, unless otherwise provided in this section or the act making the appropriation. The commissioner or other agency may not direct or permit any expenditure beyond that appropriated, and any agent of the commissioner violating this provision is guilty of a gross misdemeanor.

Subd. 3. Federal aid. (a) Application for aid. The commissioner, or any other agency to whom an appropriation is made for a capital improvement, shall apply for the maximum federal share for each project.

(b) Acceptance of aid. The commissioner is the state agency empowered to accept money provided for or made available to this state by the United States of America or any federal department or agency for the construction and equipping of any building for state purposes not otherwise provided for by law, other than University of Minnesota buildings, in accordance with the provisions of federal law and any rules or regulations promulgated under federal law. The commissioner may do whatever is required of this state by federal law, rules, and regulations in order to obtain the federal money.

(c) Federal funds considered part of appropriation. The commissioner may after consultation with the chairs of the senate finance committee and house of representatives appropriations committee, adopt a plan, provide for an improvement, or construct a building that contemplates expenditure for its completion of more money than the appropriation for it, if the excess money is provided by the United States government and granted to the state of Minnesota under federal law or any rule or regulation promulgated under federal law. This federal money, for the purpose of this section, is a part of the appropriation for the project.

(d) Delayed federal money. If an amount is payable to a creditor of the state from a project account which is financed partly with federal money and the project is included in appropriations made to the commissioner for public buildings and equipment, and the amount cannot be paid on time because of a deficiency of money in the project account caused by a delay in the receipt of federal money, the commissioner may provide money needed to pay the amount by temporarily transferring the sum to the project account from any other appropriation made to the commissioner in the same act. Required money for a payment is appropriated for that purpose. When the delayed federal money is received, the commissioner shall have the amount of money transferred returned to the account from which it came.

Subd. 4. Capitol area architectural and planning board. (a) Comprehensive use plan; competitions. Notwithstanding any provision of this section to the contrary, plans for proposed new buildings and for features of existing public buildings in the capitol area which the capitol area architectural and planning board consider to possess architectural significance are subject to section 15.50, subdivision 2, clauses (c) and (e).

(b) Approval required. The preparation of plans and specifications for the capitol area, as defined in section 15.50, may not be initiated, contracted for, or conducted without consultation with the capitol area architectural and planning board to the extent the plans and specifications involve the public and ceremonial areas and the exterior of the capitol building and the lobbies, public concourses, and other features of other public buildings in the capitol area which the capitol area architectural and planning board considers to have architectural significance. The commissioner may not approve or adopt plans or specifications for the capitol area unless they have been approved by the capitol area architectural and planning board. The capitol area architectural and planning board must also be advised of and approve changes in plans and specifications which affect projects within the capitol area.

Subd. 5. Methods of acquisition. If money has been appropriated to the commissioner to acquire lands or sites for public buildings or real estate, the acquisition may be by gift, purchase, or condemnation proceedings. Condemnation proceedings must be under chapter 117.

Subd. 6. State buildings. (a) The commissioner of administration, in cooperation with the commissioner of finance shall:

(1) establish a state building classification system for state-owned buildings, with each class representing a different quality of building construction, to be incorporated into the capital budget format and instructions; and

(2) create and maintain an inventory of all major state buildings and office space owned or leased by the state, including a classification system on the condition and suitability of each major building.

(b) The commissioner of administration shall present to the legislature a supportable cost analysis whenever the commissioner proposes, for the purpose of providing state agency office space, to:

(1) enter into a lease for more than 50,000 square feet or for more than ten years;

(2) enter into a lease-purchase agreement or an agreement to lease with option to buy property;

(3) purchase an existing building; or

(4) construct a new building.

Subd. 7. Department may keep litigation money. Notwithstanding any law to the contrary, the department of administration may keep money received from successful litigations by or against the department involving capital improvements to state buildings. Awards made to the state or the department resulting from litigation against or by the department must be kept by the department to the credit of the account or accounts from which the litigation and capital improvement project were originally funded. Awards may be used to pay for litigation costs and the cost to correct the deficiencies which were the subject of the litigation. The department shall report on any awards it receives as part of its biennial budget request.

HIST: 1984 c 544 s 36; 1986 c 444; 1989 c 300 art 1 s 25,26; 1990 c 610 art 1 s 41; 1992 c 514 s 7; 1992 c 558 s 35; 1996 c 395 s 18; 1996 c 457 s 6; 1999 c 250 art 1 s 56



Section 16B.32 Energy use.

16B.32 Energy use.

Subdivision 1. Alternative energy sources. Plans prepared by the commissioner for a new building or for a renovation of 50 percent or more of an existing building or its energy systems must include designs which use active and passive solar energy systems, earth sheltered construction, and other alternative energy sources where feasible.

Subd. 2. Energy conservation goals. The commissioner of administration in consultation with the commissioner of commerce, in cooperation with one or more public utilities or comprehensive energy services providers, may conduct a shared-savings program involving energy conservation expenditures on state-owned and wholly state-leased buildings. The public utility or energy services provider shall contract with appropriate state agencies to implement energy efficiency improvements in the selected buildings. A contract must require the public utility or energy services provider to include all energy efficiency improvements in selected buildings that are calculated to achieve a cost payback within ten years. The contract must require that the public utility or energy services provider be repaid solely from energy cost savings and only to the extent of energy cost savings. Repayments must be interest-free. The goal of the program in this paragraph is to demonstrate that through effective energy conservation the total energy consumption per square foot of state-owned and wholly state-leased buildings could exceed existing energy code by at least 30 percent. All agencies must report to the commissioner of administration their monthly energy usage, building schedules, inventory of energy-consuming equipment, and other information as needed by the commissioner to manage and evaluate the program.

Subd. 3. Gifts. The commissioner may accept gifts for energy efficiency improvements in state-owned and wholly leased buildings. Energy cost savings from these improvements, up to the cost of these improvements, shall be deposited in a special revenue fund established in the state treasury. Money in the special revenue fund is appropriated to the commissioner to implement further energy efficiency improvements in state-owned or wholly leased buildings.

HIST: 1984 c 544 s 37; 1991 c 235 art 5 s 1,3; 1994 c 632 art 3 s 32; 1994 c 634 art 1 s 3; 1995 c 254 art 1 s 91; 1999 c 250 art 1 s 57,115; 2001 c 212 art 1 s 1; 1Sp2001 c 4 art 6 s 7

* NOTE: Subdivision 2 was also amended by Laws 2001, chapter *162, section 4, to read as follows:

* "Subd. 2. Energy conservation goals; efficiency *program. (a) The commissioner of administration in *consultation with the department of public service, in *cooperation with one or more public utilities or comprehensive *energy services providers, may conduct a shared-savings program *involving energy conservation expenditures on state-owned *buildings. The public utility or energy services provider shall *contract with appropriate state agencies to implement energy *efficiency improvements in the selected buildings. A contract *must require the public utility or energy services provider to *include all energy efficiency improvements in selected buildings *that are calculated to achieve a cost payback within ten years. *The contract must require that the public utility or energy *services provider be repaid solely from energy cost savings and *only to the extent of energy cost savings. Repayments must be *interest-free. The goal of the program in this paragraph is to *demonstrate that through effective energy conservation the total *energy consumption per square foot of state-owned and wholly *state-leased buildings could be reduced by at least 25 percent *from consumption in the base year of 1990. All agencies *participating in the program must report to the commissioner of *administration their monthly energy usage, building schedules, *inventory of energy-consuming equipment, and other information *as needed by the commissioner to manage and evaluate the program.

* (b) The commissioner may exclude from the program of *paragraph (a) a building in which energy conservation measures *are carried out. "Energy conservation measures" means measures *that are applied to a state building that improve energy *efficiency and have a simple return of investment in ten years *or within the remaining period of a lease, whichever time is *shorter, and involves energy conservation, conservation *facilities, renewable energy sources, improvements in operations *and maintenance efficiencies, or retrofit activities.

* (c) This subdivision expires January 1, 2006."



Section 16B.325 Sustainable building guidelines.

16B.325 Sustainable building guidelines.

The department of administration and the department of commerce, with the assistance of other agencies, shall develop sustainable building design guidelines for all new state buildings by January 15, 2003. The primary objectives of these guidelines are to ensure that all new state buildings initially exceed existing energy code, as established in Minnesota Rules, chapter 7676, by at least 30 percent. The guidelines must focus on achieving the lowest possible lifetime cost for new buildings and allow for changes in the guidelines that encourage continual energy conservation improvements in new buildings. The design guidelines must establish sustainability guidelines that include air quality and lighting standards and that create and maintain a healthy environment and facilitate productivity improvements; specify ways to reduce material costs; and must consider the long-term operating costs of the building, including the use of renewable energy sources and distributed electric energy generation that uses a renewable source or natural gas or a fuel that is as clean or cleaner than natural gas. In developing the guidelines, the departments shall use an open process, including providing the opportunity for public comment. The guidelines established under this section are mandatory for all new buildings receiving funding from the bond proceeds fund after January 1, 2004.

HIST: 2001 c 212 art 1 s 2



Section 16B.33 Designer selection board.

16B.33 Designer selection board.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them:

(a) "Agency" has the meaning given in section 16B.01.

(b) "Architect" means an architect or landscape architect registered to practice under sections 326.02 to 326.15.

(c) "Board" means the state designer selection board.

(d) "Designer" means an architect or engineer, or a partnership, association, or corporation comprised primarily of architects or engineers or of both architects and engineers.

(e) "Engineer" means an engineer registered to practice under sections 326.02 to 326.15.

(f) "Person" includes an individual, corporation, partnership, association, or any other legal entity.

(g) "Primary designer" means the designer who is to have primary design responsibility for a project, and does not include designers who are merely consulted by the user agency and do not have substantial design responsibility, or designers who will or may be employed or consulted by the primary designer.

(h) "Project" means an undertaking to construct, erect, or remodel a building by or for the state or an agency.

(i) "User agency" means the agency undertaking a specific project.

Subd. 2. Organization of board. (a) Membership. The state designer selection board consists of seven individuals, the majority of whom must be Minnesota residents. Each of the following four organizations shall nominate one individual whose name and qualifications shall be submitted to the commissioner of administration for consideration: the Consulting Engineers Council of Minnesota after consultation with other professional engineering societies in the state; the AIA Minnesota; the Minnesota chapter of the Associated General Contractors after consultation with other commercial contractor associations in the state; and the Minnesota board of the arts. The commissioner may appoint the four named individuals to the board but may reject a nominated individual and request another nomination. The fifth member shall be a representative of the user agency, the University of Minnesota, or the Minnesota state colleges and universities, designated by the user agency. The remaining two citizen members shall also be appointed by the commissioner.

(b) Nonvoting member. In addition to the seven members of the board, one nonvoting member representing the commissioner shall participate in the interviewing and selection of designers pursuant to this section.

(c) Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies on the board are as provided in section 15.0575. No individual may serve for more than two consecutive terms.

(d) Officers, rules. At its first meeting, the board shall elect a voting member of the board as chair. The board shall also elect other officers necessary for the conduct of its affairs. The board shall adopt rules governing its operations and the conduct of its meetings. The rules shall provide for the terms of the chair and other officers.

(e) Meetings. The board shall meet as often as is necessary, not less than twice annually, in order to act expeditiously on requests submitted to it for selection of primary designers.

(f) Office, staff, records. The department of administration shall provide the board with suitable quarters to maintain an office, hold meetings, and keep records. The commissioner shall designate an employee of the department of administration to serve as executive secretary to the board and shall furnish a secretarial staff to the board as necessary for the expeditious conduct of the board's duties and responsibilities.

Subd. 3. Agencies must request designer. (a) Application. Upon undertaking a project with an estimated cost greater than $750,000 or a planning project with estimated fees greater than $60,000, every user agency, except the capitol area architectural and planning board, shall submit a written request for a primary designer for its project to the commissioner, who shall forward the request to the board. The University of Minnesota and the Minnesota state colleges and universities shall follow the process in subdivision 3a to select designers for their projects. The written request must include a description of the project, the estimated cost of completing the project, a description of any special requirements or unique features of the proposed project, and other information which will assist the board in carrying out its duties and responsibilities set forth in this section.

(b) Reactivated project. If a project for which a designer has been selected by the board becomes inactive, lapses, or changes as a result of project phasing, insufficient appropriations, or other reasons, the commissioner, the Minnesota state colleges and universities, or the University of Minnesota may, if the project is reactivated, retain the same designer to complete the project.

(c) Fee limit reached after designer selected. If a project initially estimated to be below the cost and planning fee limits of this subdivision has its cost or planning fees revised so that the limits are exceeded, the project must be referred to the board for designer selection even if a primary designer has already been selected. In this event, the board may, without conducting interviews, elect to retain the previously selected designer if it determines that the interests of the state are best served by that decision and shall notify the commissioner of its determination.

Subd. 3a. Higher education projects. (a) When the University of Minnesota or the Minnesota state colleges and universities undertakes a project involving construction or major remodeling, as defined in section 16B.335, subdivision 1, with an estimated cost greater than $2,000,000 or a planning project with estimated fees greater than $200,000, the system shall submit a written request for a primary designer to the commissioner, as provided in subdivision 3.

(b) When the University of Minnesota or the Minnesota state colleges and universities undertakes a project involving renovation, repair, replacement, or rehabilitation, the system office may submit a written request for a primary designer to the commissioner as provided in subdivision 3.

(c) For projects at the University of Minnesota or the state colleges and universities, the board shall select at least two primary designers under subdivision 4 for recommendation to the board of regents or the board of trustees. Meeting records or written evaluations that document the final selection are public records. The board of regents or the board of trustees shall notify the commissioner of the designer selected from the recommendations.

Subd. 4. Designer selection process. (a) Publicity. Upon receipt of a request from a user agency for a primary designer, the board shall publicize the proposed project in order to determine the identity of designers interested in the design work on the project. The board shall establish criteria for the selection process and make this information public, and shall compile data on and conduct interviews of designers. The board's selection criteria must include consideration of each interested designer's performance on previous projects for the state or any other person. Upon completing the process, the board shall select the primary designer and shall state its reasons in writing. Notification to the commissioner of the selection shall be made not more than 60 days after receipt from a user agency of a request for a primary designer. The commissioner shall promptly notify the designer and the user agency. The commissioner shall negotiate the designer's fee and prepare the contract to be entered into between the designer and the user agency.

(b) Conflict of interest. A board member may not participate in the review, discussion, or selection of a designer or firm in which the member has a financial interest.

(c) Selection by commissioner. In the event the board receives a request for a primary designer on a project, the estimated cost of which is less than the limit established by subdivision 3, or a planning project with estimated fees of less than the limit established by subdivision 3, the board may submit the request to the commissioner of administration, with or without recommendations, and the commissioner shall thereupon select the primary designer for the project.

(d) Second selection. If the designer selected for a project declines the appointment or is unable to reach agreement with the commissioner on the fee or the terms of the contract, the commissioner shall, within 60 days after the first appointment, request the board to make another selection.

(e) Sixty days to select. If the board fails to make a selection and forward its recommendation to the commissioner within 60 days of the user agency's request for a designer, the commissioner may appoint a designer to the project without the recommendation of the board.

(f) Less than satisfactory performance. The commissioner, or the University of Minnesota and the Minnesota state colleges and universities for projects under their supervision, shall forward to the board a written report describing each instance in which the performance of a designer selected by the board or the commissioner has been less than satisfactory. Criteria for determining satisfaction include the ability of the designer to complete design work on time, to provide a design responsive to program needs within the constraints of the budget, to solve design problems and achieve a design consistent with the proposed function of the building, to avoid costly design errors or omissions, and to observe the construction work. These reports are public data and are available for inspection under section 13.03.

HIST: 1984 c 544 s 38; 1985 c 285 s 5; 1986 c 444; 1992 c 514 s 8; 1996 c 398 s 7-10; 2000 c 384 s 1,2; 2001 c 33 s 1



Section 16B.335 Review of plans and projects.

16B.335 Review of plans and projects.

Subdivision 1. Construction and major remodeling. (a) The commissioner, or any other recipient to whom an appropriation is made to acquire or better public lands or buildings or other public improvements of a capital nature, must not prepare final plans and specifications for any construction, major remodeling, or land acquisition in anticipation of which the appropriation was made until the agency that will use the project has presented the program plan and cost estimates for all elements necessary to complete the project to the chair of the senate finance committee and the chair of the house ways and means committee and the chairs have made their recommendations, and the chair of the house capital investment committee is notified. "Construction or major remodeling" means construction of a new building, a substantial addition to an existing building, or a substantial change to the interior configuration of an existing building. The presentation must note any significant changes in the work that will be done, or in its cost, since the appropriation for the project was enacted or from the predesign submittal. The program plans and estimates must be presented for review at least two weeks before a recommendation is needed. The recommendations are advisory only. Failure or refusal to make a recommendation is considered a negative recommendation. The chairs of the senate finance committee, the house capital investment committee, and the house ways and means committee must also be notified whenever there is a substantial change in a construction or major remodeling project, or in its cost.

(b) Capital projects exempt from the requirements of this subdivision include demolition or decommissioning of state assets, hazardous material projects, utility infrastructure projects, environmental testing, parking lots, exterior lighting, fencing, highway rest areas, truck stations, storage facilities not consisting primarily of offices or heated work areas, roads, bridges, trails, pathways, campgrounds, athletic fields, dams, floodwater retention systems, water access sites, harbors, sewer separation projects, water and wastewater facilities, port development projects for which the commissioner of transportation has entered into an assistance agreement under section 457A.04, ice centers, a local government project with a construction cost of less than $1,500,000, or any other capital project with a construction cost of less than $750,000.

Subd. 2. Other projects. All other capital projects for which a specific appropriation is made must not proceed until the recipient undertaking the project has notified the chair of the senate finance committee, the chair of the house capital investment committee, and the chair of the house ways and means committee that the work is ready to begin. Notice is not required for capital projects needed to comply with the Americans with Disabilities Act or funded by an agency's operating budget or by a capital asset preservation and replacement account under section 16A.632, or a higher education capital asset preservation and renewal account under section 135A.046.

Subd. 3. Predesign requirement. The definitions in paragraphs (a) and (b) apply to this section.

(a) "Predesign" means the stage in the development of a project during which the purpose, scope, cost, and schedule of the complete project are defined and instructions to design professionals are produced.

(b) "Design" means the stage in the development of a project during which schematic, design development, and contract documents are produced.

(c) A recipient to whom an appropriation is made for a project subject to review under subdivision 1 or notice under subdivision 2 shall prepare a predesign package and submit it to the commissioner for review and recommendation before proceeding with design activities. The commissioner must complete the review and recommendation within ten working days after receiving it. Failure to review and recommend within the ten days is considered a positive recommendation. The predesign package must be sufficient to define the purpose, scope, cost, and schedule of the project and must demonstrate that the project has been analyzed according to appropriate space needs standards.

Subd. 4. Energy conservation. A recipient to whom a direct appropriation is made for a capital improvement project shall ensure that the project complies with the applicable energy conservation standards contained in law, including sections 216C.19 to 216C.20, and rules adopted thereunder. The recipient may obtain information and technical assistance from the state energy office in the department of commerce on energy conservation and alternative energy development relating to the planning and construction of the capital improvement project.

Subd. 5. Information technology. Agency requests for construction and remodeling funds shall include money for cost-effective information technology investments that would enable an agency to reduce its need for office space, provide more of its services electronically, and decentralize its operations. The office of technology must review and approve the information technology portion of construction and major remodeling program plans before the plans are submitted to the chairs of the senate finance committee and the house of representatives ways and means committee for their recommendations and the chair of the house of representatives capital investment committee is notified as required by subdivision 1.

Subd. 6. Information technology review precondition. No state agency or department shall propose and the legislature shall not consider building or relocation projects without reviewing implications of utilizing information technology on space utilization.

HIST: 1989 c 300 art 1 s 27; 1990 c 591 art 6 s 1; 1990 c 610 art 1 s 42; 1992 c 513 art 4 s 23; 1993 c 4 s 11; 1994 c 643 s 42-45; 1Sp1995 c 2 art 1 s 24-26; 1996 c 463 s 35; 1997 c 159 art 2 s 5; 1997 c 202 art 3 s 35; 1997 c 246 s 11; 1998 c 404 s 34; 1999 c 86 art 1 s 9; 1Sp2001 c 4 art 6 s 8; 1Sp2001 c 12 s 12



Section 16B.34 Inmate labor.

16B.34 Inmate labor.

At a state institution or state park or in the maintenance of a state armory, an appropriation for construction, improvements, or maintenance may be expended through the use of inmate or project labor when authorized by the commissioner with the concurrence of the head of the interested state department.

HIST: 1984 c 544 s 39



Section 16B.35 Art in state buildings.

16B.35 Art in state buildings.

Subdivision 1. Percent of appropriations for art. An appropriation for the construction or alteration of any state building may contain an amount not to exceed one percent of the total appropriation for the building for the acquisition of works of art, excluding landscaping, which may be an integral part of the building or its grounds, attached to the building or grounds or capable of being displayed in other state buildings. Money used for this purpose is available only for the acquisition of works of art to be exhibited in areas of a building or its grounds accessible, on a regular basis, to members of the public. For the purposes of this section "state building" means a building the construction or alteration of which is paid for wholly or in part by the state.

Subd. 1a. Not in prisons. Notwithstanding subdivision 1, no part of a state appropriation may be used to acquire or install works of art in a state correctional facility.

Subd. 1b. Exception. A prohibition on using state appropriations to pay for art in correctional facilities does not apply to art produced through programming in correctional facilities.

Subd. 2. Exempt buildings. A building for which the appropriation is less than $500,000 for construction or alteration or a building for which the commissioner of administration has determined that this section is inappropriate is exempt from the requirements of this section.

Subd. 3. Unused funds. If an amount made available under subdivision 1 is not expended for works of art for the building, the unexpended portion is available to the Minnesota board of the arts for the commission or purchase of works of art for state buildings existing or for which an appropriation was made prior to June 15, 1983, and is not available to pay construction costs of the building.

Subd. 4. Campuses. Art for a building on a public college or university campus shall be selected by the campus, in consultation with the arts board. Consideration of the artwork of faculty and students on that campus is encouraged.

Subd. 5. Contractor's bond not required. Sections 574.26 to 574.32 do not apply to this section.

HIST: 1984 c 544 s 40; 1996 c 398 s 11; 1997 c 202 art 2 s 25; 1999 c 126 s 2; 1999 c 216 art 4 s 1



Section 16B.36 Investigations.

16B.36 Investigations.

Subdivision 1. Authority. The commissioner may examine, investigate, or make a survey of the organization, administration, and management of state agencies and institutions under their control, and may assist state agencies by providing analytical, statistical, and organizational development services to them in order to secure greater efficiency and economy through reorganization or consolidation of agencies or functions and to eliminate duplication of function, effort, or activity, so far as possible. The commissioner shall periodically submit to the legislature a list of the studies being conducted for this purpose and any future studies scheduled at the time the list is submitted. For purposes of this section, the Minnesota state colleges and universities is a state agency.

Subd. 2. Hearings. The commissioner shall recommend to the legislature any necessary changes in the laws of the state as a result of a survey or investigation, or otherwise, in order to secure a better organization of the state government or greater efficiency and economy in administration. For this purpose, the commissioner may hold hearings, and issue subpoenas for and compel the attendance of witnesses, the giving of testimony, and the production of books, records, accounts, documents, and papers, as provided in section 15.08.

HIST: 1984 c 544 s 41; 1Sp1985 c 13 s 123; 1991 c 345 art 1 s 61; 1996 c 398 s 12



Section 16B.37 Reorganization of agencies.

16B.37 Reorganization of agencies.

Subdivision 1. Commissioner's authority. To improve efficiency and avoid duplication, the commissioner may transfer personnel, powers, or duties, or any combination of them, from a state agency to another state agency that has been in existence for at least one year prior to the date of transfer. A transfer must have received the prior approval of the governor. The commissioner shall no later than January 15 of each year submit to the legislature a bill making all statutory changes required by reorganization orders issued by the commissioner during the preceding calendar year. For purposes of this section, the Minnesota state colleges and universities is a state agency.

Subd. 2. Reorganization order. A transfer made pursuant to subdivision 1 must be in the form of a reorganization order. A proposed reorganization order must be submitted to the chairs of the governmental operations committees in the house of representatives and the senate at least 30 days before being filed with the secretary of state. A reorganization order must be filed with the secretary of state, be uniform in format, and be numbered consecutively. An order is effective upon filing with the secretary of state and remains in effect until amended or superseded. Copies of the filed order must be delivered promptly by the commissioner to the secretary of the senate, the chief clerk of the house, and the chairs of the governmental operations committees in the senate and house of representatives. A reorganization order which transfers all or substantially all of the powers or duties or personnel of a department, the housing finance agency, or the pollution control agency is not effective until it is ratified by concurrent resolution or enacted into law.

Subd. 3. Appropriation. The commissioner of finance shall determine the fractional part of the appropriation to the transferor agency that is represented by the transferred personnel, power, or duty, and that part of the appropriation is reappropriated to the transferee agency.

Subd. 4. Work of department for another. To avoid duplication and improve efficiency, the commissioner may direct an agency to do work for another agency or may direct a division or section of an agency to do work for another division or section within the same agency and shall require reimbursement for the work. Reimbursements received by an agency are reappropriated to the account making the original expenditure in accordance with the transfer warrant procedure established by the commissioner of finance.

Subd. 5. Employees assigned. With the approval of the governor and by agreement of the heads of the departments or agencies concerned, any appointive subordinate officer or employee of a department or agency may be employed by or assigned to perform duties under another department or agency.

HIST: 1984 c 544 s 42; 1986 c 444; 1991 c 262 s 1; 1996 c 398 s 13



Section 16B.38 Dissolved or suspended agencies.

16B.38 Dissolved or suspended agencies.

The commissioner shall undertake all necessary administrative functions of an agency which has been temporarily or permanently dissolved or suspended. These functions may include but are not limited to: authorizing payment of all obligations of the dissolved or suspended agency including payroll certifications; serving as custodian for and disposing of all property of the agency; and, in the event that the agency is only temporarily dissolved or suspended, serving as its chief administrative officer with all necessary powers until the agency is reconstituted. To implement these responsibilities the commissioner may spend any necessary money from a dissolved or suspended agency's appropriation.

HIST: 1984 c 544 s 43



Section 16B.39 Programs for state employees.

16B.39 Programs for state employees.

Subdivision 1. Repealed, 1987 c 365 s 25

Subd. 1a. Endowment fund. The commissioner of administration may establish an endowment fund to reward state agencies and their employees for improving productivity and service quality. The commissioner shall use gift money to establish the fund. The interest earnings are appropriated to the commissioner to make agency and employee awards.

Subd. 2. Renumbered 43A.319

HIST: 1984 c 531 s 3; 1984 c 544 s 44; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1987 c 365 s 11; 1989 c 343 s 5; 1993 c 337 s 2; 1999 c 250 art 1 s 114



Section 16B.40 Repealed, 1997 c 202 art 3 s 36

16B.40 Repealed, 1997 c 202 art 3 s 36



Section 16B.405 Software sales.

16B.405 Software sales.

Subdivision 1. Authorization. The commissioner may sell or license computer software products or services developed by state agencies or custom developed by a vendor, through whatever sales method the commissioner considers appropriate. Prices for the software products or services may be based on market considerations.

Subd. 2. Software sale fund. (a) Except as provided in paragraphs (b) and (c), proceeds of the sale or licensing of software products or services by the commissioner must be credited to the intertechnologies revolving fund. If a state agency other than the department of administration has contributed to the development of software sold or licensed under this section, the commissioner may reimburse the agency by discounting computer services provided to that agency.

(b) Proceeds of the sale or licensing of software products or services developed by the pollution control agency, or custom developed by a vendor for the agency, must be credited to the environmental fund.

(c) Proceeds of the sale or licensing of software products or services developed by the department of children, families, and learning, or custom developed by a vendor for the agency, to support the achieved savings assessment program, must be appropriated to the commissioner of children, families, and learning and credited to the weatherization program to support weatherization activities.

HIST: 1987 c 365 s 12; 1990 c 506 art 2 s 12; 1991 c 199 art 1 s 6; 1995 c 220 s 27; 1999 c 205 art 4 s 1



Section 16B.41 Repealed, 1997 c 202 art 3 s 36

16B.41 Repealed, 1997 c 202 art 3 s 36



Section 16B.415 Operation of information systems.

16B.415 Operation of information systems.

The commissioner, through a division of technology management, is responsible for ongoing operations of state agency information technology activities. These include records management, activities relating to the Government Data Practices Act, arranging for operation of the state information infrastructure, and activities necessary to make state information systems year 2000 compliant.

HIST: 1997 c 202 art 3 s 2; 1998 c 359 s 8; 1999 c 250 art 1 s 58



Section 16B.42 Expired

16B.42 Expired



Section 16B.43 Repealed, 1997 c 202 art 3 s 36

16B.43 Repealed, 1997 c 202 art 3 s 36



Section 16B.44 Modification of operating and management procedures.

16B.44 Modification of operating and management procedures.

When improved program effectiveness, better use of services, and greater efficiency and economy in state government can be demonstrated, the commissioner with the approval of the governor may require a state agency to adjust its operating and management procedures to take advantage of improved systems, procedures, and methods resulting from systems analysis and information science technology.

HIST: 1984 c 544 s 49



Section 16B.45 Function of legislative auditor.

16B.45 Function of legislative auditor.

The legislative auditor may conduct performance evaluations of all systems analysis, information services, and computerization efforts of agencies, the University of Minnesota, and metropolitan boards, agencies, and commissions. Upon request of the governing body or the state information systems advisory council, the legislative auditor shall conduct the same services for political subdivisions of the state and report the findings to the governor and the legislature. The cost of these evaluations must be paid by the agencies being evaluated.

HIST: 1984 c 544 s 50



Section 16B.46 Telecommunication; powers.

16B.46 Telecommunication; powers.

The commissioner shall supervise and control all state telecommunication facilities and services, including any transmission, emission, or reception of signs, signals, writing, images, and sounds or intelligence of any nature by wire, radio, optical, or other electromagnetic systems. Nothing in this section or section 16B.465 modifies, amends, or abridges any powers and duties presently vested in or imposed upon the commissioner of transportation or the commissioner of public safety relating to telecommunications facilities or the commissioner of transportation relating only to radio air navigation facilities or other air navigation facilities.

HIST: 1984 c 544 s 51; 1999 c 250 art 1 s 60



Section 16B.465 State information infrastructure.

16B.465 State information infrastructure.

Subdivision 1. Policy. (a) The state through its departments and agencies shall seek ways to meet its telecommunications needs in a manner that will help to promote investment and growth of the private sector information infrastructure throughout the state.

(b) The commissioner shall ensure that telecommunications services are acquired in a manner that:

(1) promotes the availability of technologies with statewide high-speed or advanced telecommunications capability for both public and private customers in a reasonable and timely fashion;

(2) enables the cost-effective provision of telecommunications services to the entities identified in this section;

(3) uses standards-based open, interoperable networks to the extent practicable;

(4) promotes fair and open competition in the delivery of telecommunications services;

(5) allows effective state information infrastructure network management, responsiveness, and fault protection;

(6) provides networkwide security and confidentiality as appropriate for promoting public safety, health, and welfare; and

(7) meets performance standards that are reasonable and necessary.

(c) The state may purchase, own, or lease customer premises equipment. Customer premises equipment consists of terminal and associated equipment and inside wire located at an end user's premises and connected with communication channels at the point established in a building or a complex to separate customer equipment from the network. Customer premises equipment also includes, but is not limited to, communications devices eligible for distribution to communications impaired persons under section 237.51, subdivision 1.

(d) This section does not prohibit the commissioner or other governmental entity from owning, leasing, operating, and staffing a network operation center that allows the commissioner to test, troubleshoot, and maintain network operations.

Subd. 1a. Creation. Except as provided in subdivision 4, the commissioner, through the state information infrastructure, shall arrange for the provision of voice, data, video, and other telecommunications transmission services to state agencies. The state information infrastructure may also serve educational institutions, including public schools as defined in section 120A.05, subdivisions 9, 11, 13, and 17, nonpublic, church or religious organization schools that provide instruction in compliance with sections 120A.22, 120A.24, and 120A.41, and private colleges; public corporations; Indian tribal governments; and state political subdivisions. It is not a telephone company for purposes of chapter 237. The commissioner may purchase, own, or lease any telecommunications network facilities or equipment after first seeking bids or proposals and having determined that the private sector cannot, will not, or is unable to provide these services, facilities, or equipment as bid or proposed in a reasonable or timely fashion consistent with policy set forth in this section. The commissioner shall not resell or sublease any services or facilities to nonpublic entities except to serve private schools and colleges. The commissioner has the responsibility for planning, development, and operations of the state information infrastructure in order to provide cost-effective telecommunications transmission services to state information infrastructure users consistent with the policy set forth in this section.

Subd. 2. Repealed by amendment, 1998 c 359 s 9

Subd. 3. Duties. (a) The commissioner shall:

(1) arrange for voice, data, video, and other telecommunications transmission services to the state and to political subdivisions through an account in the intertechnologies revolving fund;

(2) manage vendor relationships, network function, and capacity planning in order to be responsive to the needs of the state information infrastructure users;

(3) set rates and fees for services;

(4) approve contracts for services, facilities, or equipment relating to the system;

(5) develop a system plan and the annual program and fiscal plans for the system; and

(6) in consultation with the commissioner of children, families, and learning in regard to schools, assist state agencies, political subdivisions of the state, and higher education institutions, including private colleges and public and private schools, to identify their telecommunication needs, and develop plans for interoperability of the network consistent with the policies in subdivision 1, paragraphs (a) and (b). When requested, the commissioner may also assist in identifying, purchasing, or leasing their customer premises equipment.

(b) The commissioner may purchase, own, or lease any telecommunications network facilities or equipment after first seeking bids or proposals and having determined that the private sector cannot, will not, or is unable to provide these services, facilities, or equipment as bid or proposed in a reasonable and timely fashion consistent with the policy set forth in this section.

Subd. 4. Program participation. The commissioner may require the participation of state agencies and the commissioner of children, families, and learning, and may request the participation of the board of regents of the University of Minnesota and the board of trustees of the Minnesota state colleges and universities, in the planning and implementation of the network to provide interconnective technologies. The board of trustees of the Minnesota state colleges and universities may opt out of participation as a subscriber on the network, in whole or in part, if the board is able to secure telecommunications services from another source that ensures it will achieve the policy objectives set forth in subdivision 1.

Subd. 4a. Alternative aggregation. The commissioner may, but is not required to, approve community-based aggregation of demand for telecommunications services for state agencies, including Minnesota state colleges and universities. To be considered a community-based aggregation project:

(1) the project must aggregate telecommunications demands of state agencies with that of the private sector in a community or a group of communities in a geographic region to the extent permitted by law; and

(2) the aggregation must result in telecommunications infrastructure improvements that ensure the policy set forth in subdivision 1, paragraphs (a) and (b).

Subd. 4b. Rates. (a) The commissioner shall establish reimbursement rates in cooperation with the commissioner of finance to be billed to participating agencies and educational institutions sufficient to cover the operating, maintenance, and administrative costs of the system.

(b) Except as otherwise provided in subdivision 4, a direct appropriation made to an educational institution for usage costs associated with the state information infrastructure must only be used by the educational institution for payment of usage costs of the network as billed by the commissioner of administration.

Subd. 5. Repealed, 1990 c 506 art 2 s 24

Subd. 6. Appropriation. Money appropriated for the state information infrastructure and fees for telecommunications services must be deposited in an account in the intertechnologies fund. Money in the account is appropriated annually to the commissioner to carry out the purposes of this section.

Subd. 7. Exemption. The system is exempt from the five-year limitation on contracts set by sections 16C.05, subdivision 2, paragraph (a), clause (5), 16C.08, subdivision 3, clause (7), and 16C.09, clause (6).

HIST: 1989 c 246 s 2; 1989 c 335 art 1 s 64; 1990 c 594 art 1 s 47; 1991 c 345 art 1 s 64; 1992 c 514 s 10-12; 1994 c 634 art 1 s 8,9; 1Sp1995 c 3 art 12 s 1; 1996 c 398 s 15; 1997 c 202 art 3 s 4; 1998 c 359 s 9; 1998 c 386 art 2 s 14; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 86 art 1 s 10; 1999 c 214 art 2 s 1; 1999 c 250 art 1 s 61; 2001 c 162 s 5



Section 16B.466 Administration of state computer facilities.

16B.466 Administration of state computer facilities.

Subdivision 1. Commissioner's responsibility. The commissioner shall integrate and operate the state's centralized computer facilities to serve the needs of state government. The commissioner shall provide technical assistance to state agencies in the design, development, and operation of their computer systems.

Subd. 2. Joint actions. The commissioner may, within available funding, join with the federal government, other states, local governments, and organizations representing those groups either jointly or severally in the development and implementation of systems analysis, information services, and computerization projects.

HIST: 1997 c 202 art 3 s 5



Section 16B.467 Electronic conduct of state business.

16B.467 Electronic conduct of state business.

The commissioner of administration shall develop and implement a system under which:

(1) state business can be conducted and permits or licenses obtained through electronic communication with the appropriate state agencies; and

(2) applications for grants can be made electronically to state agencies when feasible.

HIST: 1994 c 559 s 2; 1997 c 202 art 3 s 6; 2000 c 332 s 2



Section 16B.47 Micrographics.

16B.47 Micrographics.

The commissioner shall provide micrographics services and products to meet agency needs. Within available resources, the commissioner may also provide micrographic services to political subdivisions. Agency plans and programs for micrographics must be submitted to and receive the approval of the commissioner prior to implementation. Upon the commissioner's approval, subsidiary or independent microfilm operations may be implemented in other state agencies. The commissioner may direct that copies of official state documents be distributed to official state depositories on microfilm.

HIST: 1984 c 544 s 52



Section 16B.48 General services and intertechnologies revolving funds.

16B.48 General services and intertechnologies revolving funds.

Subdivision 1. Reimbursements. Fees prescribed under section 16B.51, for the rendering of the services provided in that section are deposited in the state treasury by the collecting agency and credited to the general services revolving fund.

Subd. 2. Purpose of funds. Money in the state treasury credited to the general services revolving fund and money that is deposited in the fund is appropriated annually to the commissioner for the following purposes:

(1) to operate a central store and equipment service;

(2) to operate a central duplication and printing service;

(3) to operate the central mailing service, including purchasing postage and related items and refunding postage deposits;

(4) to operate a documents service as prescribed by section 16B.51;

(5) to provide services for the maintenance, operation, and upkeep of buildings and grounds managed by the commissioner of administration;

(6) to operate a materials handling service, including interagency mail and product delivery, solid waste removal, courier service, equipment rental, and vehicle and equipment maintenance;

(7) to provide analytical, statistical, and organizational development services to state agencies, local units of government, metropolitan and regional agencies, and school districts;

(8) to operate a records center and provide micrographics products and services; and

(9) to perform services for any other agency. Money may be expended for this purpose only when directed by the governor. The agency receiving the services shall reimburse the fund for their cost, and the commissioner shall make the appropriate transfers when requested. The term "services" as used in this clause means compensation paid officers and employees of the state government; supplies, materials, equipment, and other articles and things used by or furnished to an agency; and utility services and other services for the maintenance, operation, and upkeep of buildings and offices of the state government.

Subd. 3. Intertechnologies revolving fund. Money in the intertechnologies revolving fund is appropriated annually to the commissioner to operate information and telecommunications services, including management, consultation, and design services.

Subd. 4. Reimbursements. Except as specifically provided otherwise by law, each agency shall reimburse intertechnologies and general services revolving funds for the cost of all services, supplies, materials, labor, and depreciation of equipment, including reasonable overhead costs, which the commissioner is authorized and directed to furnish an agency. The cost of all publications or other materials produced by the commissioner and financed from the general services revolving fund must include reasonable overhead costs. The commissioner of administration shall report the rates to be charged for each revolving fund no later than July 1 each year to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the department of administration. The commissioner of finance shall make appropriate transfers to the revolving funds described in this section when requested by the commissioner of administration. The commissioner of administration may make allotments, encumbrances, and, with the approval of the commissioner of finance, disbursements in anticipation of such transfers. In addition, the commissioner of administration, with the approval of the commissioner of finance, may require an agency to make advance payments to the revolving funds in this section sufficient to cover the agency's estimated obligation for a period of at least 60 days. All reimbursements and other money received by the commissioner of administration under this section must be deposited in the appropriate revolving fund. Any earnings remaining in the fund established to account for the documents service prescribed by section 16B.51 at the end of each fiscal year not otherwise needed for present or future operations, as determined by the commissioners of administration and finance, must be transferred to the general fund.

Subd. 5. Liquidation. If the intertechnologies or general services revolving fund is abolished or liquidated, the total net profit from the operation of each fund must be distributed to the various funds from which purchases were made. The amount to be distributed to each fund must bear to the net profit the same ratio as the total purchases from each fund bears to the total purchases from all the funds during the same period of time.

HIST: 1984 c 544 s 53; 1984 c 654 art 2 s 50; 1984 c 655 art 2 s 13 subd 1; 1Sp1985 c 13 s 125; 1986 c 363 s 7; 1988 c 613 s 13; 1989 c 335 art 4 s 10; 1990 c 506 art 2 s 13; 1991 c 345 art 1 s 65; 1994 c 634 art 1 s 10,11; 1996 c 457 s 8; 2000 c 488 art 12 s 15



Section 16B.481 Fees for training and maintenance.

16B.481 Fees for training and maintenance.

The commissioner may charge state agencies and political subdivisions a fee for the cost of energy conservation training and preventive maintenance programs. Fees collected by the commissioner must be deposited in the state treasury and are appropriated to the commissioner to pay the cost of the training and maintenance programs.

HIST: 1987 c 365 s 13



Section 16B.482 Repealed, 1998 c 386 art 1 s 35

16B.482 Repealed, 1998 c 386 art 1 s 35



Section 16B.4821 Provision of materials and services to MNSCU.

16B.4821 Provision of materials and services to MNSCU.

Subdivision 1. Materials and services available. Notwithstanding any law to the contrary, the Minnesota state colleges and universities may request from the commissioner of administration any services and materials available to any state agency under this chapter, including but not limited to purchasing, contracting, leasing, energy conservation, communications systems, construction, and all other programs and contracts administered by the department of administration, whether administered directly or indirectly by contract or otherwise. The commissioner of administration shall make reasonable efforts to comply with any such request. The chancellor of the Minnesota state colleges and universities and the commissioner of administration shall cooperate to identify services and materials available to state agencies from the department of administration.

Subd. 2. Status requested by chancellor. The Minnesota state colleges and universities shall be a state agency where being a state agency is a prerequisite to obtaining or participating in any services, materials acquisition, or programs under this chapter which are requested by the chancellor.

Subd. 3. Notification. The Minnesota state colleges and universities shall be a state agency for purposes of being included on any state agency's list to receive notices and information appropriate to the purposes of the Minnesota state colleges and universities.

HIST: 1996 c 398 s 17



Section 16B.483 Intellectual property.

16B.483 Intellectual property.

Before executing a contract or license agreement involving intellectual property developed or acquired by the state, a state agency shall seek review and comment from the attorney general on the terms and conditions of the contract or agreement.

HIST: 1994 c 632 art 3 s 33



Section 16B.485 Interfund loans.

16B.485 Interfund loans.

The commissioner may, with the approval of the commissioner of finance, make loans from an internal service or enterprise fund to another internal service or enterprise fund, and the amount necessary is appropriated from the fund that makes the loan. The commissioner shall report the amount and purpose of the loan to the chair of the committee or division in the senate and house of representatives with primary jurisdiction over the budget of the department of administration. The term of a loan made under this section must be not more than 24 months.

HIST: 1995 c 254 art 1 s 59; 2000 c 488 art 12 s 16



Section 16B.49 Central mailing system.

16B.49 Central mailing system.

The commissioner shall maintain and operate for state agencies, departments, institutions, and offices a central mail handling unit. Official, outgoing mail for units in St. Paul must be delivered unstamped to the unit. The unit shall also operate an interoffice mail distribution system. The department may add personnel and acquire equipment that may be necessary to operate the unit efficiently and cost-effectively. Account must be kept of the postage required on that mail, which is then a proper charge against the agency delivering the mail. To provide funds for the payment of postage, each agency shall make advance payments to the commissioner sufficient to cover its postage obligations for at least 60 days. For purposes of this section, the Minnesota state colleges and universities is a state agency.

HIST: 1984 c 544 s 54; 1994 c 634 art 1 s 13; 1996 c 398 s 18; 1997 c 206 s 4



Section 16B.50 Communications.media division.

16B.50 Communications.media division.

The commissioner shall maintain and operate for agencies a communications.media division that is responsible for all duplicating and printing services. The commissioner shall prescribe and designate classes of state printing. The duplicating and printing work to be done by the division is restricted to producing any form, booklet or pamphlet to the extent the commissioner deems appropriate.

HIST: 1984 c 544 s 55; 1997 c 206 s 5



Section 16B.51 Agency reports.

16B.51 Agency reports.

Subdivision 1. Supervision by commissioner. The commissioner shall supervise and control the making and distribution of all reports and other publications of all kinds issued by the state and state agencies when not otherwise prescribed by law. The commissioner shall also prescribe the manner and form of issuing reports required by sections 8.08; 16A.50; 35.03; 129D.02, subdivision 5; 256.01; 299C.18; and 360.015, subdivision 17.

Subd. 2. Prescribe fees. The commissioner may prescribe fees to be charged for services rendered by the state or an agency in furnishing to those who request them certified copies of records or other documents, certifying that records or documents do not exist and furnishing other reports, publications, data, or related material which is requested. The fees, unless otherwise prescribed by law, may be fixed at the market rate. The commissioner of finance is authorized to approve the prescribed rates for the purpose of assuring that they, in total, will result in receipts greater than costs in the fund. Fees prescribed under this subdivision are deposited in the state treasury by the collecting agency and credited to the general services revolving fund. Nothing in this subdivision permits the commissioner of administration to furnish any service which is now prohibited or unauthorized by law.

Subd. 3. Sale of publications. The commissioner may sell official reports, documents, data, and publications of all kinds, may delegate their sale to state agencies, and may establish facilities for their sale within the department of administration and elsewhere within the state service. The commissioner may remit a portion of the price of any publication or data to the agency producing the publication or data. Money that is remitted to an agency is annually appropriated to that agency to discharge the costs of preparing the publications or data.

Subd. 4. Exceptions. This section does not apply to the Regents of the University of Minnesota or to the state agricultural society.

Subd. 5. Limitations on subject matter prohibited. The commissioner may not adopt rules to prescribe the fees permitted by subdivision 2 or which limit in any way the subject matter of a report or publication which the law requires or authorizes an agency to produce.

HIST: 1984 c 544 s 56; 1984 c 654 art 2 s 45,46; 1984 c 655 art 2 s 13 subd 1; 1987 c 365 s 14; 1987 c 394 s 1; 1994 c 634 art 1 s 14,15; 1998 c 254 art 1 s 6



Section 16B.52 Misuse of state publications.

16B.52 Misuse of state publications.

Subdivision 1. Permissible publications; pictures. No elected, administrative, or executive state officer, may have printed, nor may the commissioner authorize the printing of, at government expense, official reports and other publications intended for general public circulation except those authorized by law or included in the intent of the appropriation out of which the cost will be defrayed. Executive officers shall, before presenting their annual reports and other publications to the commissioner, examine them and exclude from them pictures of elected and administrative officials, and any other pictorial device calculated to or tending to attribute the publication to an individual instead of the department of state government from which it emanates. All other engravings, maps, drawings and illustrations must be excluded from the reports and publications, except those the executive officers certify when they present the reports for printing to be necessary and to relate entirely to the transaction of the state's business, or to be reasonably required to present for clear understanding the substance of the report.

Subd. 2. Attribution of publications. A report or publication authorized by law and paid for from public funds must carry the imprimatur of the agency under whose authority it is issued, but it may not carry the name of an official in any way that might imply attributing the publication to any person, except where certification of the officer is required for authenticity of the document.

Subd. 3. Distribution. No report or publication distributed by or from an administrative or executive officer may contain any notice that it is sent with "the compliments" and may not carry letters of personal greeting from an official.

Subd. 4. Exception. This section does not apply to the legislative manuals provided for in chapter 5.

Subd. 5. Publications by department of administration. Notwithstanding the provisions of this section or any other law relating to the subject matter of this section, the department of administration may continue to publish reports, documents, and related materials of the same manner described in its catalogs of Minnesota state publications.

HIST: 1984 c 544 s 57



Section 16B.53 Sale of laws and resolutions.

16B.53 Sale of laws and resolutions.

Subdivision 1. Authority. The commissioner shall provide for the sale and distribution of copies of laws and resolutions on file in the office of the secretary of state in accordance with this section. The secretary of state shall cooperate with the commissioner in furnishing the services provided for in this section.

Subd. 2. Charges. The commissioner shall establish charges for those laws and resolutions sufficient to cover their cost. Fees established for the sale and distribution of laws and resolutions, including mailing and postage charges, may be accepted by the commissioner in advance, and any unused portions amounting to $1 or more may be returned to the person entitled to them upon request, notwithstanding the provision of any other law prohibiting refunds.

Subd. 3. Revolving fund. Money collected by the commissioner under this section must be deposited in the general services revolving fund in the state treasury. Money in that fund is annually appropriated to the commissioner for the purposes of carrying out this section.

HIST: 1984 c 480 s 15; 1984 c 544 s 58; 1984 c 655 art 2 s 13 subd 1; 1990 c 426 art 1 s 9



Section 16B.531 Travel services.

16B.531 Travel services.

The commissioner may offer a centralized travel service to all state departments and agencies, and to the Minnesota state colleges and universities, and may, in connection with that service, accept payments from travel agencies under contracts for the provision of travel services. The payments must be deposited in the motor pool revolving account established by section 16B.54, subdivision 8, and must be used for the expenses of managing the centralized travel service. Revenues in excess of the management costs of the centralized service must be returned to the general fund.

HIST: 1987 c 365 s 15; 1996 c 398 s 19



Section 16B.54 Central motor pool; establishment.

16B.54 Central motor pool; establishment.

Subdivision 1. Motor pools. The commissioner shall manage a central motor pool of passenger motor vehicles and trucks used by state agencies with principal offices in the city of St. Paul and may provide for branch central motor pools at other places within the state. For purposes of this section, (1) "agencies" includes the Minnesota state colleges and universities, and (2) "truck" means a pickup or panel truck up to one ton carrying capacity.

Subd. 2. Vehicles. (a) The commissioner may direct an agency to make a transfer of a passenger motor vehicle or truck currently assigned to it. The transfer must be made to the commissioner for use in the central motor pool. The commissioner shall reimburse an agency whose motor vehicles have been paid for with funds dedicated by the constitution for a special purpose and which are assigned to the central motor pool. The amount of reimbursement for a motor vehicle is its average wholesale price as determined from the midwest edition of the National Automobile Dealers Association official used car guide.

(b) To the extent that funds are available for the purpose, the commissioner may purchase or otherwise acquire additional passenger motor vehicles and trucks necessary for the central motor pool. The title to all motor vehicles assigned to or purchased or acquired for the central motor pool is in the name of the department of administration.

(c) On the request of an agency, the commissioner may transfer to the central motor pool any passenger motor vehicle or truck for the purpose of disposing of it. The department or agency transferring the vehicle or truck must be paid for it from the motor pool revolving account established by this section in an amount equal to two-thirds of the average wholesale price of the vehicle or truck as determined from the midwest edition of the National Automobile Dealers Association official used car guide.

(d) The commissioner shall provide for the uniform marking of all motor vehicles. Motor vehicle colors must be selected from the regular color chart provided by the manufacturer each year. The commissioner may further provide for the use of motor vehicles without marking by:

(1) the governor;

(2) the lieutenant governor;

(3) the division of criminal apprehension, the division of alcohol and gambling enforcement, and arson investigators of the division of fire marshal in the department of public safety;

(4) the financial institutions division of the department of commerce;

(5) the division of disease prevention and control of the department of health;

(6) the state lottery;

(7) criminal investigators of the department of revenue;

(8) state-owned community service facilities in the department of human services;

(9) the investigative staff of the department of economic security;

(10) the office of the attorney general; and

(11) the investigative staff of the gambling control board.

Subd. 3. Responsible person; personnel. The commissioner is responsible for the control, regulation, acquisition, operation, maintenance, repair, and disposal of all motor vehicles of the central motor pool. The commissioner may employ a director and other necessary classified employees for the operation of the central motor pool in accordance with chapter 43A.

Subd. 4. Maintenance, repair, and storage; appropriation. (a) Maintenance, repair, storage. The commissioner may contract with the head of an agency or another person operating facilities for the maintenance, repair, and storage of motor vehicles to provide for maintenance, repair, and storage of motor vehicles of the central motor pool.

(b) Appropriation. Money received by the head of an agency under a contract with the commissioner under this subdivision is annually appropriated to the agency for the same purposes as money expended by the agency head for the operation of state-owned facilities for the maintenance, repair, and storage of motor pool vehicles.

Subd. 5. Use of motor vehicles. The motor vehicles in the central motor pool are for official state business only. An agency requiring the services of a motor vehicle shall request it from the central motor pool on either a temporary or permanent basis. No privately owned motor vehicle may be used for official state business except when authorized by the commissioner.

Subd. 6. Schedule of charges. An agency using the facilities of the central motor pool shall periodically reimburse the commissioner for the services, in accordance with the schedule of charges the commissioner establishes. This schedule of charges must be based on the costs incurred in operating the central motor pool, including reasonable overhead costs, vehicle depreciation, insurance for public liability and property damage, and other costs. The commissioner must retain records and reports and all schedules used as a basis for charging state agencies for the services furnished.

Subd. 7. Exceptions. This section does not apply to motor vehicles of the state patrol or the University of Minnesota, or to motor vehicles of any other agency which are specially equipped for the needs of that agency.

Subd. 8. Motor pool revolving account. (a) Account established. Money or reimbursements the commissioner receives from the operation of the central motor pool is deposited in the state treasury and credited to a motor pool revolving account. Money in the account is annually appropriated to the commissioner to carry out this section. The motor pool revolving account may be used to provide material transfer services to agencies.

(b) Unobligated excess transferred. When the unobligated amount of money in the state treasury credited to the motor pool revolving account exceeds the average monthly operating expense at the end of the fiscal year, the unobligated amount in excess of one month's operating expense must be transferred to the general fund in the state treasury.

HIST: 1984 c 544 s 59; 1Sp1985 c 13 s 126; 1986 c 444; 1989 c 277 art 1 s 1; 1989 c 334 art 6 s 4; 1990 c 506 art 2 s 14; 1990 c 572 s 8; 1991 c 233 s 109; 1992 c 486 s 1; 1994 c 483 s 1; 1996 c 269 s 1; 1996 c 398 s 20; 1997 c 129 art 2 s 1; 1997 c 206 s 6; 1Sp2001 c 8 art 2 s 9



Section 16B.55 Use of state vehicles; compensation for use of personal vehicles.

16B.55 Use of state vehicles; compensation for use of personal vehicles.

Subdivision 1. Definition. For purposes of this section, "state vehicle" means a vehicle owned or leased by the state or loaned to the state.

Subd. 2. Prohibited uses. A state vehicle may be used only for authorized state business. A state vehicle may not be used for transportation to or from the residence of a state employee, except as provided in subdivision 3.

Subd. 3. Permitted uses. A state vehicle may be used by a state employee to travel to or from the employee's residence:

(1) on a day on which it may be necessary for the employee to respond to a work-related emergency during hours when the employee is not normally working;

(2) if the employee has been assigned the use of a state vehicle for authorized state business on an extended basis, and the employee's primary place of work is not the state work station to which the employee is permanently assigned;

(3) if the employee has been assigned the use of a state vehicle for authorized state business away from the work station to which the employee is permanently assigned, and the number of miles traveled, or the time needed to conduct the business, will be minimized if the employee uses a state vehicle to travel to the employee's residence before or after traveling to the place of state business; or

(4) if the employee is authorized to participate in a ridesharing program established by the commissioner pursuant to section 174.257.

Use of a state vehicle under this subdivision requires the prior approval of the agency head or the designee of the agency head.

Subd. 4. Personal vehicles. No state employee shall be compensated by the state for use of a personal vehicle for travel between the employee's residence and the state work station to which the employee is permanently assigned, except pursuant to a collective bargaining agreement negotiated under chapter 179A or a compensation plan adopted by the commissioner of employee relations under section 43A.05. A collective bargaining agreement or compensation plan may only provide for this compensation in cases in which an employee is called back to work during hours when the employee is not normally working.

Subd. 5. Exclusions. Subdivisions 2 to 4 do not apply to the van pooling program established in section 16B.56, to a ridesharing program established by the department of transportation, to a trooper employed by the state patrol, or to use of a state vehicle by the governor or lieutenant governor.

Subd. 6. Vehicle operating procedures. The commissioner shall set operating procedures for use of state vehicles. These operating procedures are not subject to the Administrative Procedure Act.

HIST: 1984 c 544 s 60; 1986 c 444; 1988 c 613 s 14,15; 2001 c 7 s 9



Section 16B.56 Commuter vans; use by state employees and spouses and others.

16B.56 Commuter vans; use by state employees and spouses and others.

Subdivision 1. Employee transportation program. (a) Establishment. To conserve energy and alleviate traffic congestion around state offices, the commissioner shall, in cooperation with the commissioner of transportation, the state energy office in the department of commerce, and interested nonprofit agencies, establish and operate an employee transportation program using commuter vans with a capacity of not less than seven nor more than 16 passengers. Commuter vans may be used by state employees and others to travel between their homes and their work locations. However, only state employee drivers may use the van for personal purposes after working hours, not including partisan political activity. The commissioner shall acquire or lease commuter vans, or otherwise contract for the provision of commuter vans, and shall make the vans available for the use of state employees and others in accordance with standards and procedures adopted by the commissioner. The commissioner shall promote the maximum participation of state employees and others in the use of the vans.

(b) Administrative policies. The commissioner shall adopt standards and procedures under this section without regard to chapter 14. The commissioner shall provide for the recovery by the state of vehicle acquisition, lease, operation, and insurance costs through efficient and convenient assignment of vans, and for the billing of costs and collection of fees. A state employee using a van for personal use shall pay, pursuant to the standards and procedures adopted by the commissioner, for operating and routine maintenance costs incurred as a result of the personal use. Fees collected under this subdivision shall be deposited in the accounts from which the costs of operating, maintaining, and leasing or amortization for the specific vehicle are paid.

Subd. 2. Eligible participants. State employees and their spouses and other people are eligible for the employee transportation program established by this section, if the driver and substitute driver of every van pool are state employees and if state employees constitute a majority of the members of every van pool. Available space in van pools must, whenever possible, be filled by state employees.

Subd. 3. Areas of use. Use of the vans pursuant to this section is limited to areas not having adequate public transportation between the residences of state employees and others and their places of employment.

Subd. 4. Repealed, 1994 c 634 art 1 s 26

Subd. 5. Insurance; limitations. Notwithstanding section 15.31 or any other law to the contrary, the commissioner may purchase, pursuant to this chapter, collision insurance coverage for the commuter vans. Notwithstanding sections 16B.54, subdivision 2, and 168.012, the vans may not be marked. The vans may not be equipped with tax-exempt motor vehicle number plates.

Subd. 6. Repealed, 1984 c 408 s 4

HIST: 1984 c 408 s 1-3; 1984 c 544 s 61; 1984 c 655 art 2 s 13 subd 1; 1987 c 312 art 1 s 10 subd 2; 1Sp2001 c 4 art 6 s 9



Section 16B.57 Gasoline and petroleum products, source of supply for agencies.

16B.57 Gasoline and petroleum products, source of supply for agencies.

Subdivision 1. Petroleum products facilities. The commissioner may require a state agency which has facilities for the storage and distribution of gasoline and other petroleum products to furnish gasoline and other petroleum products to any other state agency and shall require payment to compensate for the cost of those products. The commissioner shall prescribe all procedures for the guidance of state agencies in carrying out the requirements of this section.

Subd. 2. Appropriation. Money paid by one state agency to another to compensate for the cost of products furnished under subdivision 1 is annually appropriated to the state agency which furnishes those products.

HIST: 1984 c 544 s 62



Section 16B.58 State parking facilities.

16B.58 State parking facilities.

Subdivision 1. Powers and duties of commissioner. No person may park a motor vehicle, either privately or publicly owned, upon any parking lot or facility owned or operated by the state except as authorized by this section. The commissioner shall operate and supervise all state parking lots and facilities associated with buildings described in section 16B.24, subdivision 1, or when the commissioner considers it advisable and practicable, any other parking lots or facilities owned or rented by the state for the use of a state agency or state employees. The commissioner may also provide employee shuttle service and promote alternative transportation modes, including initiatives to increase the number of multi-occupancy vehicles. The commissioner may fix and collect rents, charges, or fees in connection with and for the use of any state parking lot or facility within the cities of St. Paul and Minneapolis except for any state lot or facility the control of which is vested by law in a state agency other than the department of administration.

Subd. 2. Rules. Copies of the commissioner's rules under this section must be provided to all contract parkers. Each parking lot or facility must be posted with notice of who is entitled to park there.

Subd. 3. Removal and impounding of vehicles. A motor vehicle parked on a state parking lot or facility in violation of the rules of the commissioner is a public nuisance and the commissioner shall provide for the abatement of the nuisance by rules, including provision for the removal and impounding of the motor vehicle. The cost of the removal and impounding is a lien against the motor vehicle until paid.

Subd. 4. Violations. A person, elective or appointed state official, firm, association, or corporation which violates any of the provisions of this section or any rule made by the commissioner under this section is guilty of a misdemeanor.

Subd. 5. Money collected. Money collected by the commissioner as rents, charges, or fees in connection with and for the use of a parking lot or facility is appropriated to the commissioner for the purpose of operating, maintaining, improving, and replacing parking lots or facilities owned or operated by the state, including providing necessary and suitable uniforms for employees, and to carry out the purposes of this section, except as provided in subdivision 7.

Subd. 6. Legislative parking resolutions. The provisions of this section do not affect rules of parking adopted by resolution of the legislature during legislative sessions.

Subd. 7. Repealed, 2001 c 162 s 10

Subd. 8. Repealed, 1997 c 202 art 2 s 64

HIST: 1984 c 544 s 63; 1984 c 597 s 30; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1990 c 572 s 9; 1992 c 514 s 13; 1994 c 628 art 3 s 6; 1998 c 359 s 10



Section 16B.581 Distinctive tax-exempt license plates.

16B.581 Distinctive tax-exempt license plates.

Vehicles owned or leased by the state of Minnesota must display distinctive tax-exempt license plates unless otherwise exempted under section 168.012. The commissioner shall design these distinctive plates subject to the approval of the registrar. An administrative fee of $20 and a license plate fee of $10 for two plates per vehicle or a license plate fee of $5 for one plate per trailer is paid at the time of registration. The license plate registration is valid for the life of the vehicle or until the vehicle is no longer owned or leased by the state of Minnesota.

When the state of Minnesota applies for distinctive tax-exempt plates on vehicles previously owned by local units of government, it shall pay an administrative fee of $10 and a plate fee that covers the cost of replacement.

HIST: 1994 c 634 art 1 s 16



Section 16B.59 State Building Code; policy and purpose.

16B.59 State Building Code; policy and purpose.

The State Building Code governs the construction, reconstruction, alteration, and repair of buildings and other structures to which the code is applicable. The commissioner shall administer and amend a state code of building construction which will provide basic and uniform performance standards, establish reasonable safeguards for health, safety, welfare, comfort, and security of the residents of this state and provide for the use of modern methods, devices, materials, and techniques which will in part tend to lower construction costs. The construction of buildings should be permitted at the least possible cost consistent with recognized standards of health and safety.

HIST: 1984 c 544 s 64; 1995 c 254 art 2 s 1



Section 16B.60 Definitions, State Building Code.

16B.60 Definitions, State Building Code.

Subdivision 1. Scope. For the purposes of sections 16B.59 to 16B.75, the terms defined in this section have the meanings given them.

Subd. 2. City. "City" means a home rule charter or statutory city.

Subd. 3. Municipality. "Municipality" means a city, county, or town, the University of Minnesota, or the state for public buildings and state licensed facilities.

Subd. 4. Code. "Code" means the State Building Code adopted by the commissioner in accordance with sections 16B.59 to 16B.75.

Subd. 5. Agricultural building. "Agricultural building" means a structure on agricultural land as defined in section 273.13, subdivision 23, designed, constructed, and used to house farm implements, livestock, or agricultural produce or products used by the owner, lessee, and sublessee of the building and members of their immediate families, their employees, and persons engaged in the pickup or delivery of agricultural produce or products.

Subd. 6. Public building. "Public building" means a building and its grounds the cost of which is paid for by the state or a state agency regardless of its cost, and a school district building project the cost of which is $100,000 or more.

Subd. 7. Physically handicapped. "Physically handicapped" means having sight disabilities, hearing disabilities, disabilities of incoordination, disabilities of aging, or other disabilities that significantly reduce mobility, flexibility, coordination, or perceptiveness.

Subd. 8. Remodeling. "Remodeling" means deliberate reconstruction of an existing public building in whole or in part in order to bring it up to date in conformity with present uses of the structure and to which other rules on the upgrading of health and safety provisions are applicable.

Subd. 9. Historic building. "Historic building" means a state-owned building that is on the National Register of Historic Places.

Subd. 10. Equivalent protection. "Equivalent protection" means a measure other than a code requirement that provides essentially the same protection that would be provided by a code requirement.

Subd. 11. State licensed facilities. "State licensed facilities" means a building and its grounds that are licensed by the state as a hospital, nursing home, supervised living facility, free-standing outpatient surgical center, or correctional facility.

Subd. 12. Designate. "Designate" means the formal designation by a municipality's administrative authority of a certified building official accepting responsibility for code administration.

Subd. 13. Administrative authority. "Administrative authority" means a municipality's governing body or their assigned administrative authority.

HIST: 1984 c 544 s 65; 1Sp1985 c 14 art 4 s 3; 1987 c 387 s 1,2; 1989 c 329 art 5 s 1; 1990 c 458 s 1; 1990 c 572 s 10,11; 1994 c 634 art 2 s 1,2; 1995 c 254 art 2 s 2,3; 1Sp2001 c 10 art 2 s 26-28



Section 16B.61 General powers of commissioner; State Building Code.

16B.61 General powers of commissioner; State Building Code.

Subdivision 1. Adoption of code. Subject to sections 16B.59 to 16B.75, the commissioner shall by rule establish a code of standards for the construction, reconstruction, alteration, and repair of buildings, governing matters of structural materials, design and construction, fire protection, health, sanitation, and safety, including design and construction standards regarding heat loss control, illumination, and climate control. The code must also include duties and responsibilities for code administration, including procedures for administrative action, penalties, and suspension and revocation of certification. The code must conform insofar as practicable to model building codes generally accepted and in use throughout the United States, including a code for building conservation. In the preparation of the code, consideration must be given to the existing statewide specialty codes presently in use in the state. Model codes with necessary modifications and statewide specialty codes may be adopted by reference. The code must be based on the application of scientific principles, approved tests, and professional judgment. To the extent possible, the code must be adopted in terms of desired results instead of the means of achieving those results, avoiding wherever possible the incorporation of specifications of particular methods or materials. To that end the code must encourage the use of new methods and new materials. Except as otherwise provided in sections 16B.59 to 16B.75, the commissioner shall administer and enforce the provisions of those sections.

The commissioner shall develop rules addressing the plan review fee assessed to similar buildings without significant modifications including provisions for use of building systems as specified in the industrial/modular program specified in section 16B.75. Additional plan review fees associated with similar plans must be based on costs commensurate with the direct and indirect costs of the service.

Subd. 1a. Administration by commissioner. The commissioner shall administer and enforce the State Building Code as a municipality with respect to public buildings and state licensed facilities in the state. The commissioner shall establish appropriate permit, plan review, and inspection fees for public buildings and state licensed facilities. Fees and surcharges for public buildings and state licensed facilities must be remitted to the commissioner, who shall deposit them in the state treasury for credit to the special revenue fund.

Municipalities other than the state having a contractual agreement with the commissioner for code administration and enforcement service for public buildings and state licensed facilities shall charge their customary fees, including surcharge, to be paid directly to the contractual jurisdiction by the applicant seeking authorization to construct a public building or a state licensed facility. The commissioner shall contract with a municipality other than the state for plan review, code administration, and code enforcement service for public buildings and state licensed facilities in the contractual jurisdiction if the building officials of the municipality meet the requirements of section 16B.65 and wish to provide those services and if the commissioner determines that the municipality has enough adequately trained and qualified building inspectors to provide those services for the construction project.

Administration and enforcement in a municipality under this section must apply any optional provisions of the State Building Code adopted by the municipality. A municipality adopting any optional code provision shall notify the state building official within 30 days of its adoption.

The commissioner shall administer and enforce the provisions of the code relating to elevators statewide, except as provided for under section 16B.747, subdivision 3.

Subd. 2. Enforcement by certain bodies. Under the direction and supervision of the commissioner, the provisions of the code relating to electrical installations shall be enforced by the state board of electricity, pursuant to the Minnesota Electrical Act, the provisions relating to plumbing shall be enforced by the commissioner of health, the provisions relating to high pressure steam piping and appurtenances shall be enforced by the department of labor and industry. Fees for inspections conducted by the state board of electricity shall be paid in accordance with the rules of the state board of electricity. Under direction of the commissioner of public safety, the state fire marshal shall enforce the Minnesota Uniform Fire Code as provided in chapter 299F. The commissioner, in consultation with the commissioner of labor and industry, shall adopt amendments to the mechanical code portion of the State Building Code to implement standards for process piping.

Subd. 3. Special requirements. (a) Space for commuter vans. The code must require that any parking ramp or other parking facility constructed in accordance with the code include an appropriate number of spaces suitable for the parking of motor vehicles having a capacity of seven to 16 persons and which are principally used to provide prearranged commuter transportation of employees to or from their place of employment or to or from a transit stop authorized by a local transit authority.

(b) Smoke detection devices. The code must require that all dwellings, lodging houses, apartment houses, and hotels as defined in section 299F.362 comply with the provisions of section 299F.362.

(c) Doors in nursing homes and hospitals. The State Building Code may not require that each door entering a sleeping or patient's room from a corridor in a nursing home or hospital with an approved complete standard automatic fire extinguishing system be constructed or maintained as self-closing or automatically closing.

(d) Child care facilities in churches; ground level exit. A licensed day care center serving fewer than 30 preschool age persons and which is located in a below ground space in a church building is exempt from the State Building Code requirement for a ground level exit when the center has more than two stairways to the ground level and its exit.

(e) Child care facilities in churches; vertical access. Until August 1, 1996, an organization providing child care in an existing church building which is exempt from taxation under section 272.02, subdivision 6, shall have five years from the date of initial licensure under chapter 245A to provide interior vertical access, such as an elevator, to persons with disabilities as required by the State Building Code. To obtain the extension, the organization providing child care must secure a $2,500 performance bond with the commissioner of human services to ensure that interior vertical access is achieved by the agreed upon date.

(f) Family and group family day care. Until the legislature enacts legislation specifying appropriate standards, the definition of Group R-3 occupancies in the State Building Code applies to family and group family day care homes licensed by the department of human services under Minnesota Rules, chapter 9502.

(g) Enclosed stairways. No provision of the code or any appendix chapter of the code may require stairways of existing multiple dwelling buildings of two stories or less to be enclosed.

(h) Double cylinder dead bolt locks. No provision of the code or appendix chapter of the code may prohibit double cylinder dead bolt locks in existing single-family homes, townhouses, and first floor duplexes used exclusively as a residential dwelling. Any recommendation or promotion of double cylinder dead bolt locks must include a warning about their potential fire danger and procedures to minimize the danger.

(i) Relocated residential buildings. A residential building relocated within or into a political subdivision of the state need not comply with the State Energy Code or section 326.371 provided that, where available, an energy audit is conducted on the relocated building.

(j) Automatic garage door opening systems. The code must require all residential buildings as defined in section 325F.82 to comply with the provisions of sections 325F.82 and 325F.83.

(k) Exit sign illumination. For a new building on which construction is begun on or after October 1, 1993, or an existing building on which remodeling affecting 50 percent or more of the enclosed space is begun on or after October 1, 1993, the code must prohibit the use of internally illuminated exit signs whose electrical consumption during nonemergency operation exceeds 20 watts of resistive power. All other requirements in the code for exit signs must be complied with.

(l) Exterior wood decks, patios, and balconies. The code must permit the decking surface and upper portions of exterior wood decks, patios, and balconies to be constructed of (1) heartwood from species of wood having natural resistance to decay or termites, including redwood and cedars, (2) grades of lumber which contain sapwood from species of wood having natural resistance to decay or termites, including redwood and cedars, or (3) treated wood. The species and grades of wood products used to construct the decking surface and upper portions of exterior decks, patios, and balconies must be made available to the building official on request before final construction approval.

Subd. 3a. Recycling space. The code must require suitable space for the separation, collection, and temporary storage of recyclable materials within or adjacent to new or significantly remodeled structures that contain 1,000 square feet or more. Residential structures with fewer than four dwelling units are exempt from this subdivision.

Subd. 4. Review of plans for public buildings and state licensed facilities. Construction or remodeling may not begin on any public building or state licensed facility until the plans and specifications have been approved by the commissioner or municipality under contractual agreement pursuant to subdivision 1a. The plans and specifications must be submitted for review, and within 30 days after receipt of the plans and specifications, the commissioner or municipality under contractual agreement shall notify the submitting authority of any corrections.

Subd. 5. Accessibility. (a) Public buildings. The code must provide for making public buildings constructed or remodeled after July 1, 1963, accessible to and usable by physically handicapped persons, although this does not require the remodeling of public buildings solely to provide accessibility and usability to the physically handicapped when remodeling would not otherwise be undertaken.

(b) Leased space. No agency of the state may lease space for agency operations in a non-state-owned building unless the building satisfies the requirements of the State Building Code for accessibility by the physically handicapped, or is eligible to display the state symbol of accessibility. This limitation applies to leases of 30 days or more for space of at least 1,000 square feet.

(c) Meetings or conferences. Meetings or conferences for the public or for state employees which are sponsored in whole or in part by a state agency must be held in buildings that meet the State Building Code requirements relating to accessibility for physically handicapped persons. This subdivision does not apply to any classes, seminars, or training programs offered by the Minnesota state colleges and universities or the University of Minnesota. Meetings or conferences intended for specific individuals none of whom need the accessibility features for handicapped persons specified in the State Building Code need not comply with this subdivision unless a handicapped person gives reasonable advance notice of an intent to attend the meeting or conference. When sign language interpreters will be provided, meetings or conference sites must be chosen which allow hearing impaired participants to see their signing clearly.

(d) Exemptions. The commissioner may grant an exemption from the requirements of paragraphs (b) and (c) in advance if an agency has demonstrated that reasonable efforts were made to secure facilities which complied with those requirements and if the selected facilities are the best available for access for handicapped persons. Exemptions shall be granted using criteria developed by the commissioner in consultation with the council on disability.

(e) Symbol indicating access. The wheelchair symbol adopted by Rehabilitation International's Eleventh World Congress is the state symbol indicating buildings, facilities, and grounds which are accessible to and usable by handicapped persons. In the interests of uniformity, this symbol is the sole symbol for display in or on all public or private buildings, facilities, and grounds which qualify for its use. The secretary of state shall obtain the symbol and keep it on file. No building, facility, or grounds may display the symbol unless it is in compliance with the rules adopted by the commissioner under subdivision 1. Before any rules are proposed for adoption under this paragraph, the commissioner shall consult with the council on disability. Rules adopted under this paragraph must be enforced in the same way as other accessibility rules of the State Building Code.

(f) Municipal enforcement. Municipalities which have not adopted the State Building Code may enforce the building code requirements for handicapped persons by either entering into a joint powers agreement for enforcement with another municipality which has adopted the State Building Code; or contracting for enforcement with an individual certified under section 16B.65, subdivision 3, to enforce the State Building Code.

(g) Equipment allowed. The code must allow the use of vertical wheelchair lifts and inclined stairway wheelchair lifts in public buildings. An inclined stairway wheelchair lift must be equipped with light or sound signaling device for use during operation of the lift. The stairway or ramp shall be marked in a bright color that clearly indicates the outside edge of the lift when in operation. The code shall not require a guardrail between the lift and the stairway or ramp. Compliance with this provision by itself does not mean other handicap accessibility requirements have been met.

Subd. 6. Energy efficiency. The code must provide for building new low-income housing in accordance with energy efficiency standards adopted under subdivision 1. For purposes of this subdivision, low-income housing means residential housing built for low-income persons and families under a program of a housing and redevelopment authority, the Minnesota housing finance agency, or another entity receiving money from the state to construct such housing.

Subd. 7. Access for the hearing-impaired. All rooms in the state office building and in the capitol that are used by the house of representatives or the senate for legislative hearings, and the public galleries overlooking the house and senate chambers, must be fitted with assistive listening devices for the hearing-impaired. Each hearing room and the public galleries must have a sufficient number of receivers available so that hearing-impaired members of the public may participate in the committee hearings and public sessions of the house and senate.

HIST: 1984 c 544 s 66; 1984 c 655 art 2 s 13 subd 1; 1984 c 658 s 1; 1985 c 194 s 30; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 4 s 2; 1987 c 291 s 192; 1987 c 354 s 8; 1987 c 387 s 3; 1988 c 608 s 1; 1988 c 685 s 2; 1989 c 82 s 1; 1989 c 335 art 1 s 65; 1990 c 414 s 1; 1991 c 104 s 1; 1991 c 134 s 1; 1991 c 149 s 2; 1991 c 235 art 3 s 1; 1991 c 240 s 1; 1991 c 337 s 4; 1992 c 597 s 1; 1993 c 327 s 1; 1994 c 480 s 6; 1994 c 567 s 1; 1994 c 634 art 2 s 3,4; 1995 c 100 s 1; 1995 c 166 s 1,2,17; 1995 c 213 art 1 s 1; 1995 c 254 art 2 s 4-6; 1996 c 395 s 18; 1999 c 135 s 1,2; 1999 c 185 s 1; 2000 c 297 s 1; 2001 c 7 s 10; 2001 c 207 s 1,2; 1Sp2001 c 10 art 2 s 29



Section 16B.615 Restroom facilities.

16B.615 Restroom facilities.

Subdivision 1. Definition. For purposes of this section, "place of public accommodation" means a publicly or privately owned sports or entertainment arena, stadium, theater, community or convention hall, special event center, amusement facility, or special event center in a public park, that is designed for occupancy by 200 or more people.

Subd. 2. Application. This section applies only to a place of public accommodation for which construction, or alterations exceeding 50 percent of the estimated replacement value of the existing facility, begins after July 1, 1995.

Subd. 3. Ratio. In a place of public accommodation subject to this section, the ratio of water closets for women to the total of water closets and urinals provided for men must be at least three to two, unless there are two or fewer fixtures for men.

Subd. 4. Rules. The commissioner of administration shall adopt rules to implement this section. The rules may provide for a greater ratio of women's to men's facilities for certain types of occupancies than is required in subdivision 3, and may apply the required ratios to categories of occupancies other than those defined as places of public accommodation under subdivision 1.

HIST: 1994 c 632 art 3 s 34



Section 16B.616 Bleacher safety.

16B.616 Bleacher safety.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given.

(b) "Place of public accommodation" means a public or privately owned sports or entertainment arena, gymnasium, auditorium, stadium, hall, special event center in a public park, or other facility for public assembly.

(c) "Bleacher" refers to any tiered or stepped seating facility, whether temporary or permanent, used in a place of public accommodation for the seating of its occupants.

Subd. 2. Application. All places of public accommodation must comply with the provisions of this section.

Subd. 3. Safety requirements. In places of public accommodation using bleacher seating, all bleachers or bleacher open spaces over 55 inches above grade or the floor below, and all bleacher guardrails if any part of the guardrail is over 30 inches above grade or the floor below must conform to the following safety requirements:

(1) the open space between bleacher footboards, seats, and guardrails must not exceed four inches, unless approved safety nets are installed, except that retractable bleachers already in place as of January 1, 2001, may have open spaces not exceeding nine inches and any bleachers owned by the University of Minnesota, the Minnesota state colleges and universities, or a private college or university may have open spaces not exceeding nine inches;

(2) bleachers must have vertical perimeter guardrails with no more than four-inch rail spacing between vertical rails or other approved guardrails that address climbability and are designed to prevent accidents; and

(3) the state building official shall determine whether the safety nets and guardrail climbability meet the requirements of the alternate design section of the State Building Code. All new bleachers manufactured, installed, sold, or distributed after January 1, 2001, must comply with the State Building Code in effect and this subdivision.

Subd. 4. Enforcement. (a) A statutory or home rule charter city that is not covered by the code because of action taken under section 16B.72 or 16B.73 is responsible for enforcement in the city of the code's requirements for bleacher safety. In all other areas where the code does not apply because of action taken under section 16B.72 or 16B.73, the county is responsible for enforcement of those requirements.

(b) Municipalities that have not adopted the code may enforce the code requirements for bleacher safety by either entering into a joint powers agreement for enforcement with another municipality that has adopted the code or contracting for enforcement with a qualified and certified building official or state licensed design professional to enforce the code.

(c) Municipalities, school districts, organizations, individuals, and other persons operating or owning places of public accommodation with bleachers that are subject to the safety requirements in subdivision 3 shall provide a signed certification of compliance to the commissioner by January 1, 2002. For bleachers subject to the exception in subdivision 3, clause (1), entities covered by this paragraph must have on file a bleacher safety management plan and amortization schedule. The certification shall be prepared by a qualified and certified building official or state licensed design professional and shall certify that the bleachers have been inspected and are in compliance with the requirements of this section and are structurally sound. For bleachers owned by a school district or nonpublic school, the person the district or nonpublic school designates to be responsible for buildings and grounds may make the certification.

Subd. 5. Noncomplying bleachers prohibited. The commissioner, in addition to other remedies provided for violations of this chapter, shall forbid use of bleachers not in compliance with this section.

Subd. 6. Periodic inspections. Bleacher footboards and guardrails must be reinspected at least every five years and a structural inspection must be made at least every ten years. Inspections may be completed in the same manner as provided in subdivision 4. This section does not preclude a municipal authority from establishing additional reinspections under the State Building Code.

HIST: 1999 c 250 art 1 s 62; 2000 c 417 s 1,2; 2000 c 492 art 1 s 35,36; 1Sp2001 c 6 art 4 s 1



Section 16B.617 Energy code rules remain in effect.

16B.617 Energy code rules remain in effect.

(a) Notwithstanding Laws 1999, chapter 135, section 9, Minnesota Rules, chapter 7670, does not expire on April 15, 2000, but remains in effect for residential buildings not covered by Minnesota Rules, chapter 7676. The provisions of Minnesota Rules, chapter 7670, that apply to category 1 buildings govern new, detached single one- and two-family R-3 occupancy residential buildings. All new, detached single one- and two-family R-3 occupancy buildings subject to Minnesota Rules, chapter 7670, submitting an application for a building permit after April 14, 2000, must meet the requirements for category 1 buildings, as set out in Minnesota Rules, chapter 7670. All new detached single one- and two-family R-3 occupancy buildings having fuel burning equipment using nonsolid fuels for space heating, service water heating, or hearth products must install direct vent, power vent, or sealed combustion equipment. All new detached single one- and two-family R-3 occupancy buildings must have a mechanical ventilation system which replaces, by direct or indirect means, air from habitable rooms with outdoor air. If any single exhaust device over 300 cubic feet per minute is installed, sealed combustion space heating equipment or an alternative make-up air source must be used.

(b) As an alternative to compliance with paragraph (a), compliance with Minnesota Rules, chapters 7672 and 7674, is optional for a contractor or owner.

(c) The department of administration, building codes and standards division (BCSD), shall issue a report to the legislature by December 1, 2001, addressing the cost benefit, as well as air quality, building durability, moisture, enforcement, enforceability, and liability regarding implementation of Minnesota Rules, chapters 7670, 7672, and 7674. The report must include a feasibility study of establishing new criteria for category 2 detached single one- and two-family R-3 occupancy buildings that are energy efficient, enforceable, and provide sufficient nonmechanical ventilation or permeability for a home to maintain good air quality, building durability, and adequate release of moisture.

HIST: 2000 c 407 s 1



Section 16B.62 State Building Code; application.

16B.62 State Building Code; application.

Subdivision 1. Municipal enforcement. The State Building Code applies statewide and supersedes the building code of any municipality. A municipality must not by ordinance or through development agreement require building code provisions regulating components or systems of any residential structure that are different from any provision of the State Building Code. A municipality may, with the approval of the state building official, adopt an ordinance that is more restrictive than the State Building Code where geological conditions warrant a more restrictive ordinance. A municipality may appeal the disapproval of a more restrictive ordinance to the commissioner. An appeal under this subdivision is subject to the schedule, fee, procedures, cost provisions, and appeal rights set out in section 16B.67. The State Building Code does not apply to agricultural buildings except with respect to state inspections required or rulemaking authorized by sections 103F.141, 216C.19, subdivision 8, and 326.244. All municipalities shall adopt and enforce the State Building Code with respect to new construction within their respective jurisdictions.

If a city has adopted or is enforcing the State Building Code on June 3, 1977, or determines by ordinance after that date to undertake enforcement, it shall enforce the code within the city. A city may by ordinance extend the enforcement of the code to contiguous unincorporated territory not more than two miles distant from its corporate limits in any direction. Where two or more noncontiguous cities which have elected to enforce the code have boundaries less than four miles apart, each is authorized to enforce the code on its side of a line equidistant between them. Once enforcement authority is extended extraterritorially by ordinance, the authority may continue to be exercised in the designated territory even though another city less than four miles distant later elects to enforce the code. After the extension, the city may enforce the code in the designated area to the same extent as if the property were situated within its corporate limits.

A city which, on June 3, 1977, had not adopted the code may not commence enforcement of the code within or outside of its jurisdiction until it has provided written notice to the commissioner, the county auditor, and the town clerk of each town in which it intends to enforce the code. A public hearing on the proposed enforcement must be held not less than 30 days after the notice has been provided. Enforcement of the code by the city outside of its jurisdiction commences on the first day of January in the year following the notice and hearing.

Municipalities may provide for the issuance of permits, inspection, and enforcement within their jurisdictions by means which are convenient, and lawful, including by means of contracts with other municipalities pursuant to section 471.59, and with qualified individuals. The other municipalities or qualified individuals may be reimbursed by retention or remission of some or all of the building permit fee collected or by other means. In areas of the state where inspection and enforcement is unavailable from qualified employees of municipalities, the commissioner shall train and designate individuals available to carry out inspection and enforcement on a fee basis. Nothing in this section prohibits a municipality from adopting ordinances relating to zoning, subdivision, or planning unless the ordinance conflicts with a provision of the State Building Code that regulates components or systems of any residential structure.

Subd. 2. Enforcement by state building official. If the commissioner determines that a municipality is not properly administering and enforcing the State Building Code as provided in section 16B.71, the commissioner may have the administration and enforcement in the involved municipality undertaken by the state building official. The commissioner shall notify the affected municipality in writing immediately upon making the determination, and the municipality may challenge the determination as a contested case before the commissioner pursuant to the Administrative Procedure Act. In municipalities not properly administering and enforcing the State Building Code, and in municipalities who determine not to administer and enforce the State Building Code, the commissioner shall have administration and enforcement undertaken by the state building official or by another inspector certified by the state. In carrying out administration and enforcement under this subdivision, the commissioner shall apply any optional provision of the State Building Code adopted by the municipality. A municipality adopting any optional code provision shall notify the state building official within 30 days of its adoption. The commissioner shall determine appropriate fees to be charged for the administration and enforcement service rendered. Any cost to the state arising from the state administration and enforcement of the State Building Code shall be borne by the subject municipality.

HIST: 1984 c 544 s 67; 1987 c 312 art 1 s 10 subd 1; 1990 c 391 art 8 s 2; 1994 c 634 art 2 s 5,10; 1999 c 135 s 3; 2001 c 207 s 3



Section 16B.625 Exemptions.

16B.625 Exemptions.

The commissioner may exempt a part of a historic building occupied by the state from the state or another building, fire, safety, or other code if the exemption is necessary to preserve the historic or esthetic character of the building or to prevent theft, vandalism, terrorism, or another crime. When the commissioner grants an exemption, the commissioner shall consider providing equivalent protection. A certificate of occupancy may not be denied because of an exemption under this section.

HIST: 1990 c 572 s 12



Section 16B.63 State building official.

16B.63 State building official.

Subdivision 1. Appointment. The commissioner shall appoint a state building official who under the direction and supervision of the commissioner shall administer the code.

Subd. 2. Qualifications. To be eligible for appointment as state building official an individual must be competent in the field of administration and shall have the experience in building design, construction, and supervision which the commissioner considers necessary.

Subd. 3. Powers and duties. The state building official may, with the approval of the commissioner, employ personnel necessary to carry out the inspector's function under sections 16B.59 to 16B.75. The state building official shall distribute without charge one copy of the code to each municipality within the state. Additional copies shall be made available to municipalities and interested parties for a fee prescribed by the commissioner. The state building official shall perform other duties in administering the code assigned by the commissioner.

Subd. 4. Accessibility specialists. The state building official shall, with the approval of the commissioner, assign three department employees to assist municipalities in complying with section 16B.61, subdivision 5.

Subd. 5. Interpretative authority. To achieve uniform and consistent application of the State Building Code, the state building official has final interpretative authority applicable to all codes adopted as part of the State Building Code except for the plumbing code and the electrical code when enforced by the state board of electricity. A final interpretative committee composed of seven members, consisting of three building officials, two inspectors from the affected field, and two construction industry representatives, shall review requests for final interpretations relating to that field. A request for final interpretation must come from a local or state level building code board of appeals. The state building official must establish procedures for membership of the interpretative committees. The appropriate committee shall review the request and make a recommendation to the state building official for the final interpretation within 30 days of the request. The state building official must issue an interpretation within ten business days from the recommendation from the review committee. A final interpretation may be appealed within 30 days of its issuance to the commissioner under section 16B.67. The final interpretation must be published within ten business days of its issuance and made available to the public. Municipal building officials shall administer all final interpretations issued by the state building official until the final interpretations are considered for adoption as part of the State Building Code.

HIST: 1984 c 544 s 68; 1986 c 444; 1991 c 345 art 1 s 66; 1994 c 634 art 2 s 10; 1995 c 254 art 2 s 7; 2001 c 207 s 4



Section 16B.64 Application of Administrative Procedure Act.

16B.64 Application of Administrative Procedure Act.

Subdivision 1. Applicability. Subject to this section, the adoption of the code and amendment is subject to the Administrative Procedure Act.

Subd. 2. Distribution of incorporations by reference. The commissioner need not publish or distribute those parts of the code which are adopted by reference pursuant to section 14.07, subdivision 4.

Subd. 3. Filing. The commissioner shall file one copy of the complete code with the secretary of state, except that all standards referred to in any model or statewide specialty code or any of the modifications of a code need not be filed. All standards referred to in the code must be kept on file and available for inspection in the office of the commissioner.

Subd. 4. Hearings. The commissioner shall hold all state hearings and make all determinations regarding any subject matter dealt with in the code including those in which another state agency proposes to adopt or amend rules which are incorporated by reference into the code or whenever the commissioner proposes to incorporate those rules into the State Building Code. In no event may a state agency subsequently authorized to adopt rules involving State Building Code subject matter proceed to adopt the rules without prior consultation with the commissioner.

Subd. 5. Proposed amendments; hearings. Any interested person may propose amendments to the code which may be either applicable to all municipalities or, where it is alleged and established that conditions exist within a municipality which are not generally found within other municipalities, amendments may be restricted in application to that municipality. Notice of public hearings on proposed amendments shall be given to the governing bodies of all municipalities in addition to those persons entitled to notice under the Administrative Procedure Act.

Subd. 6. Adoption. The commissioner shall approve any proposed amendments deemed by the commissioner to be reasonable in conformity with the policy and purpose of the code and justified under the particular circumstances involved. Upon adoption, a copy of each amendment must be distributed to the governing bodies of all affected municipalities.

Subd. 7. Investigation and research. With the approval of the commissioner the state building official shall investigate or provide for investigations, or may accept authenticated reports from authoritative sources, concerning new materials or modes of construction intended for use in the construction of buildings or structures, and shall propose amendments to the code setting forth the conditions under which the new materials or modes may be used.

HIST: 1984 c 544 s 69; 1985 c 248 s 8; 1986 c 444; 1987 c 312 art 1 s 10 subd 1; 1994 c 634 art 2 s 10; 1999 c 135 s 4



Section 16B.65 Building officials.

16B.65 Building officials.

Subdivision 1. Designation. By January 1, 2002, each municipality shall designate a building official to administer the code. A municipality may designate no more than one building official responsible for code administration defined by each certification category established in rule. Two or more municipalities may combine in the designation of a building official for the purpose of administering the provisions of the code within their communities. In those municipalities for which no building officials have been designated, the state building official may use whichever state employees are necessary to perform the duties of the building official until the municipality makes a temporary or permanent designation. All costs incurred by virtue of these services rendered by state employees must be borne by the involved municipality and receipts arising from these services must be paid into the state treasury and credited to the general fund.

Subd. 2. Qualifications. A building official, to be eligible for designation, must be certified and have the experience in design, construction, and supervision which the commissioner deems necessary and must be generally informed on the quality and strength of building materials, accepted building construction requirements, and the nature of equipment and needs conducive to the safety, comfort, and convenience of building occupants. No person may be designated as a building official for a municipality unless the commissioner determines that the official is qualified as provided in subdivision 3.

Subd. 3. Certification. The commissioner shall:

(1) prepare and conduct written and practical examinations to determine if a person is qualified pursuant to subdivision 2 to be a building official;

(2) accept documentation of successful completion of testing programs developed by nationally recognized testing agencies, as proof of qualification pursuant to subdivision 2; or

(3) determine qualifications by both clauses (1) and (2).

Upon a determination of qualification under clause (1), (2), or both of them, the commissioner shall issue a certificate to the building official stating that the official is certified. Each person applying for examination and certification pursuant to this section shall pay a nonrefundable fee of $70. The commissioner or a designee may establish categories of certification that will recognize the varying complexities of code enforcement in the municipalities within the state. The commissioner shall provide educational programs designed to train and assist building officials in carrying out their responsibilities.

The department of employee relations may, at the request of the commissioner, provide statewide testing services.

Subd. 4. Duties. Building officials shall, in the municipality for which they are designated, be responsible for all aspects of code administration for which they are certified, including the issuance of all building permits and the inspection of all manufactured home installations. The commissioner may direct a municipality with a building official to perform services for another municipality, and in that event the municipality being served shall pay the municipality rendering the services the reasonable costs of the services. The costs may be subject to approval by the commissioner.

Subd. 5. Oversight committee. (a) The commissioner shall establish a code administration oversight committee to evaluate, mediate, and recommend to the commissioner any administrative action, penalty, suspension, or revocation with respect to complaints filed with or information received by the commissioner alleging or indicating the unauthorized performance of official duties or unauthorized use of the title certified building official, or a violation of statute, rule, or order that the commissioner has issued or is empowered to enforce. The committee consists of five certified building officials, at least two of whom must be from nonmetropolitan counties. Committee members must be compensated according to section 15.059, subdivision 3. The commissioner's designee shall act as an ex-officio member of the oversight committee.

(b) If the commissioner has a reasonable basis to believe that a person has engaged in an act or practice constituting the unauthorized performance of official duties, the unauthorized use of the title certified building official, or a violation of a statute, rule, or order that the commissioner has issued or is empowered to enforce, the commissioner may proceed with administrative actions or penalties as described in subdivision 5a or suspension or revocation as described in subdivision 5b.

Subd. 5a. Administrative action and penalties. The commissioner shall, by rule, establish a graduated schedule of administrative actions for violations of sections 16B.59 to 16B.75 and rules adopted under those sections. The schedule must be based on and reflect the culpability, frequency, and severity of the violator's actions. The commissioner may impose a penalty from the schedule on a certification holder for a violation of sections 16B.59 to 16B.75 and rules adopted under those sections. The penalty is in addition to any criminal penalty imposed for the same violation. Administrative monetary penalties imposed by the commissioner must be paid to the general fund.

Subd. 5b. Suspension; revocation. Except as otherwise provided for by law, the commissioner may, upon notice and hearing, revoke or suspend or refuse to issue or reissue a building official certification if the applicant, building official, or certification holder:

(1) violates a provision of sections 16B.59 to 16B.75 or a rule adopted under those sections;

(2) engages in fraud, deceit, or misrepresentation while performing the duties of a certified building official;

(3) makes a false statement in an application submitted to the commissioner or in a document required to be submitted to the commissioner; or

(4) violates an order of the commissioner.

Notice must be provided and the hearing conducted in accordance with the provisions of chapter 14 governing contested case proceedings. Nothing in this subdivision limits or otherwise affects the authority of a municipality to dismiss or suspend a building official at its discretion, except as otherwise provided for by law.

Subd. 6. Vacancies. In the event that a designated building official position is vacant within a municipality, that municipality shall designate a certified building official to fill the vacancy as soon as possible. The commissioner must be notified of any vacancy or designation in writing within 15 days. If the municipality fails to designate a certified building official within 15 days of the occurrence of the vacancy, the state building official may provide state employees to serve that function as provided in subdivision 1 until the municipality makes a temporary or permanent designation. Municipalities must not issue permits without a designated certified building official.

Subd. 7. Continuing education. Subject to sections 16B.59 to 16B.75, the commissioner may by rule establish or approve continuing education programs for municipal building officials dealing with matters of building code administration, inspection, and enforcement.

Each person certified as a building official for the state must satisfactorily complete applicable educational programs established or approved by the commissioner every three calendar years to retain certification.

Each person certified as a building official must submit in writing to the commissioner an application for renewal of certification within 60 days of the last day of the third calendar year following the last certificate issued. Each application for renewal must be accompanied by proof of satisfactory completion of minimum continuing education requirements and the certification renewal fee established by the commissioner.

HIST: 1984 c 544 s 70; 1984 c 578 s 1; 1984 c 655 art 2 s 13 subd 1; 1Sp1985 c 17 s 6; 1986 c 444; 1988 c 613 s 16; 1995 c 254 art 2 s 8-11; 1998 c 359 s 11,12; 1Sp2001 c 10 art 2 s 30



Section 16B.66 Certain inspections.

16B.66 Certain inspections.

The state building official may, upon an application setting forth a set of plans and specifications that will be used in more than one municipality to acquire building permits, review and approve the application for the construction or erection of any building or structure designed to provide dwelling space for no more than two families if the set of plans meets the requirements of the State Building Code. All costs incurred by the state building official by virtue of the examination of the set of plans and specifications must be paid by the applicant. A building official shall issue a building permit upon application and presentation to the official of a set of plans and specifications bearing the approval of the state building official if the requirements of all other local ordinances are satisfied.

HIST: 1984 c 544 s 71; 1986 c 444; 1994 c 634 art 2 s 6,10



Section 16B.665 Permit fee limitation on minor residential improvements.

16B.665 Permit fee limitation on minor residential improvements.

A municipality as defined in section 16B.60, subdivision 3, or a town may not charge a permit fee that exceeds $15 or 5 percent of the cost of the improvement, installation, or replacement, whichever is greater, for the improvement, installation, or replacement of a residential fixture or appliance that:

(1) does not require modification to electric or gas service;

(2) has a total cost of $500 or less, excluding the cost of the fixture or appliance; and

(3) is improved, installed, or replaced by the home owner or a licensed contractor.

HIST: 2001 c 207 s 5



Section 16B.67 Appeals.

16B.67 Appeals.

A person aggrieved by the final decision of any municipality as to the application of the code, including any rules adopted under sections 471.465 to 471.469, may, within 180 days of the decision, appeal to the commissioner. Appellant shall submit a nonrefundable fee of $70, payable to the commissioner, with the request for appeal. An appeal must be heard as a contested case under chapter 14. The commissioner shall submit written findings to the parties. The party not prevailing shall pay the costs of the contested case hearing, including fees charged by the office of administrative hearings and the expense of transcript preparation. Costs under this section do not include attorney fees. Any person aggrieved by a ruling of the commissioner may appeal in accordance with chapter 14. For the purpose of this section "any person aggrieved" includes the council on disability. No fee or costs shall be required when the council on disability is the appellant.

HIST: 1984 c 544 s 72; 1986 c 444; 1987 c 354 s 4; 1988 c 613 s 17; 1995 c 254 art 2 s 12



Section 16B.68 Certain permits.

16B.68 Certain permits.

Building permits or certificates of occupancy validly issued before July 1, 1972, regarding buildings or structures being constructed or altered according to the permits or certificates, are valid after that date. The construction may be completed according to the building permit, unless the building official determines that life or property is in jeopardy.

HIST: 1984 c 544 s 73



Section 16B.685 Annual report.

16B.685 Annual report.

Beginning with the first report filed by April 1, 2003, each municipality shall annually report by April 1 to the department, in a format prescribed by the department, all construction and development-related fees collected by the municipality from developers, builders, and subcontractors. The report must include:

(1) the number and valuation of units for which fees were paid;

(2) the amount of building permit fees, plan review fees, administrative fees, engineering fees, infrastructure fees, and other construction and development-related fees; and

(3) the expenses associated with the municipal activities for which fees were collected.

HIST: 2001 c 207 s 6



Section 16B.69 Violation, penalty.

16B.69 Violation, penalty.

A violation of the code is a misdemeanor.

HIST: 1984 c 544 s 74



Section 16B.70 Surcharge.

16B.70 Surcharge.

Subdivision 1. Computation. To defray the costs of administering sections 16B.59 to 16B.75, a surcharge is imposed on all permits issued by municipalities in connection with the construction of or addition or alteration to buildings and equipment or appurtenances after June 30, 1971, as follows:

If the fee for the permit issued is fixed in amount the surcharge is equivalent to one-half mill (.0005) of the fee or 50 cents, whichever amount is greater. For all other permits, the surcharge is as follows:

(1) if the valuation of the structure, addition, or alteration is $1,000,000 or less, the surcharge is equivalent to one-half mill (.0005) of the valuation of the structure, addition, or alteration;

(2) if the valuation is greater than $1,000,000, the surcharge is $500 plus two-fifths mill (.0004) of the value between $1,000,000 and $2,000,000;

(3) if the valuation is greater than $2,000,000, the surcharge is $900 plus three-tenths mill (.0003) of the value between $2,000,000 and $3,000,000;

(4) if the valuation is greater than $3,000,000, the surcharge is $1,200 plus one-fifth mill (.0002) of the value between $3,000,000 and $4,000,000;

(5) if the valuation is greater than $4,000,000, the surcharge is $1,400 plus one-tenth mill (.0001) of the value between $4,000,000 and $5,000,000; and

(6) if the valuation exceeds $5,000,000, the surcharge is $1,500 plus one-twentieth mill (.00005) of the value that exceeds $5,000,000.

Subd. 2. Collection and reports. All permit surcharges must be collected by each municipality and a portion of them remitted to the state. Each municipality having a population greater than 20,000 people shall prepare and submit to the commissioner once a month a report of fees and surcharges on fees collected during the previous month but shall retain the greater of two percent or that amount collected up to $25 to apply against the administrative expenses the municipality incurs in collecting the surcharges. All other municipalities shall submit the report and surcharges on fees once a quarter but shall retain the greater of four percent or that amount collected up to $25 to apply against the administrative expenses the municipalities incur in collecting the surcharges. The report, which must be in a form prescribed by the commissioner, must be submitted together with a remittance covering the surcharges collected by the 15th day following the month or quarter in which the surcharges are collected. All money collected by the commissioner through surcharges and other fees prescribed by sections 16B.59 to 16B.75 shall be deposited in the state government special revenue fund and is appropriated to the commissioner for the purpose of administering and enforcing the State Building Code under sections 16B.59 to 16B.75.

Subd. 3. Revenue to equal costs. Revenue received from the surcharge imposed in subdivision 1 should approximately equal the cost, including the overhead cost, of administering sections 16B.59 to 16B.75. By November 30 each year, the commissioner must report to the commissioner of finance and to the legislature on changes in the surcharge imposed in subdivision 1 needed to comply with this policy. In making this report, the commissioner must assume that the services associated with administering sections 16B.59 to 16B.75 will continue to be provided at the same level provided during the fiscal year in which the report is made.

HIST: 1984 c 544 s 75; 1Sp1985 c 13 s 127; 1989 c 303 s 1; 1989 c 335 art 4 s 11; 1991 c 2 art 7 s 5; 1994 c 634 art 2 s 7; 1995 c 254 art 2 s 13; 1997 c 202 art 2 s 26; 1Sp2001 c 10 art 2 s 31



Section 16B.71 Permit fees, to whom applicable.

16B.71 Permit fees, to whom applicable.

Municipal building officials shall administer and enforce the State Building Code with respect to all subject structures constructed within their jurisdiction, including all buildings constructed by municipalities other than the state, as defined in section 16B.60, and the University of Minnesota. These governmental bodies shall pay the building permit fees and surcharges that the inspecting municipality customarily imposes for its administration and enforcement of the code.

HIST: 1984 c 544 s 76; 1987 c 387 s 4



Section 16B.72 Referenda on State Building Code in nonmetropolitan counties.

16B.72 Referenda on State Building Code in nonmetropolitan counties.

Notwithstanding any other provision of law to the contrary, a county that is not a metropolitan county as defined by section 473.121, subdivision 4, may provide, by a vote of the majority of its electors residing outside of municipalities that have adopted the State Building Code before January 1, 1977, that no part of the State Building Code except the building requirements for handicapped persons, the requirements for bleacher safety, and the requirements for elevator safety applies within its jurisdiction.

The county board may submit to the voters at a regular or special election the question of adopting the building code. The county board shall submit the question to the voters if it receives a petition for the question signed by a number of voters equal to at least five percent of those voting in the last general election. The question on the ballot must be stated substantially as follows:

"Shall the State Building Code be adopted in .......... County?"

If the majority of the votes cast on the proposition is in the negative, the State Building Code does not apply in the subject county, outside home rule charter or statutory cities or towns that adopted the building code before January 1, 1977, except the building requirements for handicapped persons, the requirements for bleacher safety, and the requirements for elevator safety do apply.

Nothing in this section precludes a municipality or town that has not adopted the State Building Code from adopting and enforcing by ordinance or other legal means the State Building Code within its jurisdiction.

HIST: 1984 c 544 s 77; 1994 c 634 art 2 s 8; 1995 c 166 s 3; 1997 c 206 s 7; 1998 c 359 s 13; 1999 c 250 art 1 s 63



Section 16B.73 State Building Code in municipalities under 2,500; local option.

16B.73 State Building Code in municipalities under 2,500; local option.

The governing body of a municipality whose population is less than 2,500 may provide that the State Building Code, except the requirements for handicapped persons, the requirements for bleacher safety, and the requirements for elevator safety, will not apply within the jurisdiction of the municipality, if the municipality is located in whole or in part within a county exempted from its application under section 16B.72. If more than one municipality has jurisdiction over an area, the State Building Code continues to apply unless all municipalities having jurisdiction over the area have provided that the State Building Code, except the requirements for handicapped persons, the requirements for bleacher safety, and the requirements for elevator safety, does not apply within their respective jurisdictions. Nothing in this section precludes a municipality or town from adopting and enforcing by ordinance or other legal means the State Building Code within its jurisdiction.

HIST: 1984 c 544 s 78; 1994 c 634 art 2 s 9; 1995 c 166 s 4; 1997 c 206 s 8; 1999 c 250 art 1 s 64



Section 16B.735 Enforcement of requirements for handicapped persons.

16B.735 Enforcement of requirements for handicapped persons.

A statutory or home rule charter city that is not covered by the State Building Code because of action taken under section 16B.72 or 16B.73 is responsible for enforcement in the city of the State Building Code's requirements for handicapped persons. In all other areas where the State Building Code does not apply because of action taken under section 16B.72 or 16B.73, the county is responsible for enforcement of those requirements.

HIST: 1998 c 359 s 14



Section 16B.74 Definitions.

16B.74 Definitions.

Subdivision 1. As used in sections 16B.74 to 16B.746 the terms "passenger or freight elevator," "automatic operation" and "continuous pressure operation" shall have the following meanings.

Subd. 2. Passenger or freight elevator. "Passenger or freight elevator" means all elevators except those that comply with the safety rules of the department of administration relating to construction and installation and that have automatic operation or continuous pressure operation.

Subd. 3. Automatic operation shall mean operation wherein the starting of the elevator car is effected in response to momentary actuation of operating devices at the landing or of operating devices in the car identified with the landings, or both, or in response to an automatic starting mechanism and wherein the car is stopped automatically at the landings.

Subd. 4. Continuous pressure operation shall mean operation by means of buttons or switches in the car and at the landing, any one of which may be used to control the movement of the car as long as the button or switch is manually maintained in the actuating position.

Subd. 5. Elevator. As used in this chapter, "elevator" means moving walks and vertical transportation devices such as escalators, passenger elevators, freight elevators, dumbwaiters, handpowered elevators, endless belt lifts, and wheelchair platform lifts, but does not include external temporary material lifts or temporary construction personnel elevators at sites of construction of new or remodeled buildings.

Subd. 6. Municipality. "Municipality," as used in sections 16B.74 to 16B.748, means a city, county, or town meeting the requirements of section 368.01, subdivision 1.

HIST: 1955 c 561 s 1; Ex1967 c 1 s 6; 1985 c 248 s 70; 1989 c 303 s 5,6; 1995 c 166 s 5,6,17



Section 16B.741 Elevator available for inspection.

16B.741 Elevator available for inspection.

A person, firm, entity, or corporation that owns or controls a building or other structure housing an elevator that is subject to inspection by the department, shall, upon request, provide access at a reasonable hour to the elevator for purposes of inspection.

HIST: 1989 c 303 s 4; 1995 c 166 s 17



Section 16B.742 Elevator operators.

16B.742 Elevator operators.

The owner, manager, or lessee of any building in which there is installed a passenger or freight elevator, as hereinafter defined, shall designate a competent person or competent persons regularly to operate such elevator; provided, however, that any such owner, manager or lessee may arrange with one or more tenants of such building to designate one or more of their employees regularly to operate such elevator. No person not so designated shall operate any such elevator and no person shall employ or permit a person not so designated to operate any such elevator. The foregoing prohibitions shall not apply during any period of time when any such elevator is being constructed, installed, inspected, repaired or maintained.

HIST: 1955 c 561 s 1; 1986 c 444; 1995 c 166 s 17



Section 16B.743 Licensing authorities.

16B.743 Licensing authorities.

Any municipality may by ordinance establish a licensing authority with jurisdiction over all passenger and freight elevators within such municipality, fix the initial and renewal fee for, and the period of duration of, licenses to operate such elevators, and setting forth the requirements for applicants for and the terms and conditions of licenses to operate such elevators.

HIST: 1955 c 561 s 2; 1973 c 123 art 5 s 7; 1995 c 166 s 7,17



Section 16B.744 Elevators, entrances sealed.

16B.744 Elevators, entrances sealed.

It shall be the duty of the department of administration and the licensing authority of any municipality which adopts any such ordinance whenever it finds any such elevator under its jurisdiction in use in violation of any provision of sections 16B.74 to 16B.745 to seal the entrances of such elevator and attach a notice forbidding the use of such elevator until the provisions thereof are complied with.

HIST: 1955 c 561 s 3; Ex1967 c 1 s 6; 1973 c 123 art 5 s 7; 1995 c 166 s 8,17



Section 16B.745 Violations, penalties.

16B.745 Violations, penalties.

Subdivision 1. Removal of seal. No person, firm, or corporation may remove any seal or notice forbidding the use of an elevator, except by authority of the department of administration or the licensing authority having jurisdiction over the elevator, or operate an elevator after a notice has been attached forbidding its use, unless the notice has been removed by authority of the department of administration or the licensing authority having jurisdiction over the elevator.

Subd. 2. False certification. No inspector, or other party authorized by this section or by rule to inspect elevators, may falsely certify the safety of an elevator, or grant a license or permit contrary to any provision of this chapter.

Subd. 3. Minimum requirements. No person, firm, or corporation may construct, install, alter, remove, or repair an elevator that does not meet the minimum requirements of this chapter, adopted rules, or national codes adopted by rule. Notwithstanding any provision of rule or national code adopted by rule to the contrary, however, a stairway chair lift that is not hard-wired to the building's electrical system, but is instead plugged into an electrical outlet, may be installed in a private residence for the use of its occupants.

Subd. 4. Penalties. The commissioner of administration shall administer sections 16B.74 to 16B.749. In addition to the remedies provided for violations of this chapter, the commissioner may impose a penalty of up to $1,000 for a violation of any provision of sections 16B.74 to 16B.749.

HIST: 1955 c 561 s 4; Ex1967 c 1 s 6; 1989 c 303 s 7; 1995 c 166 s 9-11,17; 1999 c 185 s 2



Section 16B.746 Licenses for operators.

16B.746 Licenses for operators.

In the event an operator is employed to operate an automatic elevator or continuous pressure elevator as provided in sections 16B.74 to 16B.745, such operator shall be duly licensed as provided in sections 16B.74 to 16B.745.

HIST: 1955 c 561 s 5; 1995 c 166 s 17



Section 16B.747 Fees for licensure and inspection.

16B.747 Fees for licensure and inspection.

Subdivision 1. Permits. No person, firm, or corporation may construct, install, alter, or remove an elevator without first filing an application for a permit with the department of administration or a municipality authorized by subdivision 3 to inspect elevators. Upon successfully completing inspection and the payment of the appropriate fee, the owner must be granted an operating permit for the elevator.

Subd. 2. Contractor licenses. The commissioner may establish criteria for the qualifications of elevator contractors and issue licenses based upon proof of the applicant's qualifications.

Subd. 3. Permissive municipal regulation. A municipality may conduct a system of elevator inspection in conformity with this chapter, State Building Code requirements, and adopted rules that includes the inspection of elevator installation, repair, alteration, and removal, construction, and the routine and periodic inspection and testing of existing elevators. The municipality shall employ inspectors meeting the minimum requirements established by Minnesota Rules to perform the inspections and to witness the tests. A municipality may establish and retain its own fees for inspection of elevators and related devices in its jurisdiction. A municipality may not adopt standards that do not conform to the uniform standards prescribed by the department.

If the commissioner determines that a municipality is not properly administering and enforcing the law, rules, and codes, the commissioner shall have the inspection, administration, and enforcement undertaken by a qualified inspector employed by the department.

Subd. 4. Deposit of fees. Fees received under this section must be deposited in the state treasury and credited to the special revenue fund.

HIST: 1989 c 303 s 8; 1995 c 166 s 12,13,17; 1997 c 206 s 9



Section 16B.748 Rules.

16B.748 Rules.

The commissioner may adopt rules for the following purposes:

(1) to establish minimum qualifications for elevator inspectors that must include possession of a current elevator constructor electrician's license issued by the state board of electricity and proof of successful completion of the national elevator industry education program examination or equivalent experience;

(2) to establish criteria for the qualifications of elevator contractors;

(3) to establish elevator standards under sections 16B.61, subdivisions 1 and 2, and 16B.64;

(4) to establish procedures for appeals of decisions of the commissioner under chapter 14 and procedures allowing the commissioner, before issuing a decision, to seek advice from the elevator trade, building owners or managers, and others knowledgeable in the installation, construction, and repair of elevators; and

(5) to establish requirements for the registration of all elevators.

HIST: 1989 c 303 s 9; 1995 c 166 s 14,17; 1996 c 305 art 3 s 1; 1999 c 250 art 3 s 3

* NOTE: The amendment to this section by Laws 1999, chapter *250, article 3, section 3, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 16B.749 Conflict of laws.

16B.749 Conflict of laws.

Nothing in sections 16B.74 to 16B.749 supersedes the Minnesota Electrical Act in chapter 326.

HIST: 1995 c 166 s 15,17



Section 16B.75 Interstate Compact on Industrialized/Modular Buildings.

16B.75 Interstate Compact on Industrialized/Modular Buildings.

The state of Minnesota ratifies and approves the following compact:

INTERSTATE COMPACT ON INDUSTRIALIZED/MODULAR BUILDINGS ARTICLE I FINDINGS AND DECLARATIONS OF POLICY

(1) The compacting states find that:

(a) Industrialized/modular buildings are constructed in factories in the various states and are a growing segment of the nation's affordable housing and commercial building stock.

(b) The regulation of industrialized/modular buildings varies from state to state and locality to locality, which creates confusion and burdens state and local building officials and the industrialized/modular building industry.

(c) Regulation by multiple jurisdictions imposes additional costs, which are ultimately borne by the owners and users of industrialized/modular buildings, restricts market access and discourages the development and incorporation of new technologies.

(2) It is the policy of each of the compacting states to:

(a) Provide the states which regulate the design and construction of industrialized/modular buildings with a program to coordinate and uniformly adopt and administer the states' rules and regulations for such buildings, all in a manner to assure interstate reciprocity.

(b) Provide to the United States Congress assurances that would preclude the need for a voluntary preemptive federal regulatory system for modular housing, as outlined in Section 572 of the Housing and Community Development Act of 1987, including development of model standards for modular housing construction, such that design and performance will insure quality, durability and safety; will be in accordance with life-cycle cost-effective energy conservation standards; all to promote the lowest total construction and operating costs over the life of such housing.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(1) "Commission" means the interstate industrialized/modular buildings commission.

(2) "Industrialized/modular building" means any building which is of closed construction, i.e. constructed in such a manner that concealed parts or processes of manufacture cannot be inspected at the site, without disassembly, damage or destruction, and which is made or assembled in manufacturing facilities, off the building site, for installation, or assembly and installation, on the building site. "Industrialized/modular building" includes, but is not limited to, modular housing which is factory-built single-family and multifamily housing (including closed wall panelized housing) and other modular, nonresidential buildings. "Industrialized/modular building" does not include any structure subject to the requirements of the National Manufactured Home Construction and Safety Standards Act of 1974.

(3) "Interim reciprocal agreement" means a formal reciprocity agreement between a noncompacting state wherein the noncompacting state agrees that labels evidencing compliance with the model rules and regulations for industrialized/modular buildings, as authorized in Article VIII, section (9), shall be accepted by the state and its subdivisions to permit installation and use of industrialized/modular buildings. Further, the noncompacting state agrees that by legislation or regulation, and appropriate enforcement by uniform administrative procedures, the noncompacting state requires all industrialized/modular building manufacturers within that state to comply with the model rules and regulations for industrialized/modular buildings.

(4) "State" means a state of the United States, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(5) "Uniform administrative procedures" means the procedures adopted by the commission (after consideration of any recommendations from the rules development committee) which state and local officials, and other parties, in one state, will utilize to assure state and local officials, and other parties, in other states, of the substantial compliance of industrialized/modular building construction with the construction standard of requirements of such other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies.

(6) "Model rules and regulations for industrialized/modular buildings" means the construction standards adopted by the commission (after consideration of any recommendations from the rules development committee) which govern the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The construction standards and any amendments thereof shall conform insofar as practicable to model building codes and referenced standards generally accepted and in use throughout the United States.

ARTICLE III CREATION OF COMMISSION

The compacting states hereby create the Interstate Industrialized/Modular Buildings Commission, hereinafter called commission. Said commission shall be a body corporate of each compacting state and an agency thereof. The commission shall have all the powers and duties set forth herein and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states.

ARTICLE IV SELECTION OF COMMISSIONERS

The commission shall be selected as follows. As each state becomes a compacting state, one resident shall be appointed as commissioner. The commissioner shall be selected by the governor of the compacting state, being designated from the state agency charged with regulating industrialized/modular buildings or, if such state agency does not exist, being designated from among those building officials with the most appropriate responsibilities in the state. The commissioner may designate another official as an alternate to act on behalf of the commissioner at commission meetings which the commissioner is unable to attend.

Each state commissioner shall be appointed, suspended, or removed and shall serve subject to and in accordance with the laws of the state which said commissioner represents; and each vacancy occurring shall be filled in accordance with the laws of the state wherein the vacancy exists.

For every three state commissioners that have been appointed in the manner described, those state commissioners shall select one additional commissioner who shall be a representative of manufacturers of residential- or commercial-use industrialized/modular buildings. For every six state commissioners that have been appointed in the manner described, the state commissioners shall select one additional commissioner who shall be a representative of consumers of industrialized/modular buildings. In the event states withdraw from the compact or, for any other reason, the number of state commissioners is reduced, the state commissioners shall remove the last added representative commissioner as necessary to maintain the ratio of state commissioners to representative commissioners described herein.

Upon a majority vote of the state commissioners, the state commissioners may remove, fill a vacancy created by, or replace any representative commissioner, provided that any replacement is made from the same representative group and the ratio described herein is maintained. Unless provided otherwise, the representative commissioners have the same authority and responsibility as the state commissioners.

In addition, the commission may have as a member one commissioner representing the United States government if federal law authorizes such representation. Such commissioner shall not vote on matters before the commission. Such commissioner shall be appointed by the President of the United States, or in such other manner as may be provided by Congress.

ARTICLE V VOTING

Each commissioner (except the commissioner representing the United States government) shall be entitled to one vote on the commission. A majority of the commissioners shall constitute a quorum for the transaction of business. Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the quorum present and voting.

ARTICLE VI ORGANIZATION AND MANAGEMENT

The commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The commission shall also select a secretariat, which shall provide an individual who shall serve as secretary of the commission. The commission shall fix and determine the duties and compensation of the secretariat. The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

The commission shall adopt a seal.

The commission shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations.

The commission shall establish and maintain an office at the same location as the office maintained by the secretariat for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call additional meetings and upon the request of a majority of the commissioners of three or more of the compacting states shall call an additional meeting.

The commission annually shall make the governor and legislature of each compacting state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

ARTICLE VII COMMITTEES

The commission will establish such committees as it deems necessary, including, but not limited to, the following:

(1) An executive committee which functions when the full commission is not meeting, as provided in the bylaws of the commission. The executive committee will ensure that proper procedures are followed in implementing the commission's programs and in carrying out the activities of the compact. The executive committee shall be elected by vote of the commission. It shall be comprised of at least three and no more than nine commissioners, selected from the state commissioners and one member of the industry commissioners and one member of the consumer commissioners.

(2) A rules development committee appointed by the commission. The committee shall be consensus-based and consist of not less than seven nor more than 21 members. Committee members will include state building regulatory officials; manufacturers of industrialized/modular buildings; private, third-party inspection agencies; and consumers. This committee may recommend procedures which state and local officials, and other parties, in one state, may utilize to assure state and local officials, and other parties, in other states, of the substantial compliance of industrialized/modular building construction with the construction standard requirements of such other states; to assess the adequacy of building systems; and to verify and assure the competency and performance of evaluation and inspection agencies. This committee may also recommend construction standards for the design, manufacture, handling, storage, delivery and installation of industrialized/modular buildings and building components. The committee will submit its recommendations to the commission, for the commission's consideration in adopting and amending the uniform administrative procedures and the model rules and regulations for industrialized/modular buildings. The committee may also review the regulatory programs of the compacting states to determine whether those programs are consistent with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings and may make recommendations concerning the states' programs to the commission. In carrying out its functions, the rules committee may conduct public hearings and otherwise solicit public input and comment.

(3) Any other advisory, coordinating or technical committees, membership on which may include private persons, public officials, associations or organizations. Such committees may consider any matter of concern to the commission.

(4) Such additional committees as the commission's bylaws may provide.

ARTICLE VIII POWER AND AUTHORITY

In addition to the powers conferred elsewhere in this compact, the commission shall have power to:

(1) Collect, analyze and disseminate information relating to industrialized/modular buildings.

(2) Undertake studies of existing laws, codes, rules and regulations, and administrative practices of the states relating to industrialized/modular buildings.

(3) Assist and support committees and organizations which promulgate, maintain and update model codes or recommendations for uniform administrative procedures or model rules and regulations for industrialized/modular buildings.

(4) Adopt and amend uniform administrative procedures and model rules and regulations for industrialized/modular buildings.

(5) Make recommendations to compacting states for the purpose of bringing such states' laws, codes, rules and regulations and administrative practices into conformance with the uniform administrative procedures or the model rules and regulations for industrialized/modular buildings, provided that such recommendations shall be made to the appropriate state agency with due consideration for the desirability of uniformity while also giving appropriate consideration to special circumstances which may justify variations necessary to meet unique local conditions.

(6) Assist and support the compacting states with monitoring of plan review programs and inspection programs, which will assure that the compacting states have the benefit of uniform industrialized/modular building plan review and inspection programs.

(7) Assist and support organizations which train state and local government and other program personnel in the use of uniform industrialized/modular building plan review and inspection programs.

(8) Encourage and promote coordination of state regulatory action relating to manufacturers, public or private inspection programs.

(9) Create and sell labels to be affixed to industrialized/modular building units, constructed in or regulated by compacting states, where such labels will evidence compliance with the model rules and regulations for industrialized/modular buildings, enforced in accordance with the uniform administrative procedures. The commission may use receipts from the sale of labels to help defray the operating expenses of the commission.

(10) Assist and support compacting states' investigations into and resolutions of consumer complaints which relate to industrialized/modular buildings constructed in one compacting state and sited in another compacting state.

(11) Borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, association, person, firm or corporation.

(12) Accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(13) Establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(14) Enter into contracts and agreements, including but not limited to, interim reciprocal agreements with noncompacting states.

ARTICLE IX FINANCE

The commission shall submit to the governor or designated officer or officers of each compacting state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the compacting states. The total amount of appropriations requested under any such budget shall be apportioned among the compacting states as follows: one-half in equal shares; one-fourth among the compacting states in accordance with the ratio of their populations to the total population of the compacting states, based on the last decennial federal census; and one-fourth among the compacting states in accordance with the ratio of industrialized/modular building units manufactured in each state to the total of all units manufactured in all of the compacting states.

The commission shall not pledge the credit of any compacting state. The commission may meet any of its obligations in whole or in part with funds available to it by donations, grants, or sale of labels: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it by donations, grants or sale of labels, the commission shall not incur any obligation prior to the allotment of funds by the compacting states adequate to meet the same.

The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the compacting states and any person authorized by the commission.

Nothing contained in this article shall be construed to prevent commission compliance relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE X ENTRY INTO FORCE AND WITHDRAWAL

This compact shall enter into force when enacted into law by any three states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all compacting states whenever there is a new enactment of the compact.

Any compacting state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a compacting state prior to the time of such withdrawal.

ARTICLE XI RECIPROCITY

If the commission determines that the standards for industrialized/modular buildings prescribed by statute, rule or regulation of compacting state are at least equal to the commission's model rules and regulations for industrialized/modular buildings, and that such state standards are enforced by the compacting state in accordance with the uniform administrative procedures, industrialized/modular buildings approved by such a compacting state shall be deemed to have been approved by all the compacting states for placement in those states in accordance with procedures prescribed by the commission.

ARTICLE XII EFFECT ON OTHER LAWS AND JURISDICTION

Nothing in this compact shall be construed to:

(1) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction pursuant to this compact, is expressly conferred upon another agency or body.

(2) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XIII CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

HIST: 1990 c 458 s 2; 1995 c 254 art 4 s 1



Section 16B.76 Construction codes advisory council.

16B.76 Construction codes advisory council.

Subdivision 1. Membership. (a) The construction codes advisory council consists of the following members:

(1) the commissioner of administration or the commissioner's designee representing the department's building codes and standards division;

(2) the commissioner of health or the commissioner's designee representing an environmental health section of the department;

(3) the commissioner of public safety or the commissioner's designee representing the department's state fire marshal division;

(4) the commissioner of commerce or the commissioner's designee representing the department's state energy office; and

(5) one member representing each of the following occupations or entities, appointed by the commissioner of administration:

(i) a certified building official;

(ii) a fire service representative;

(iii) a licensed architect;

(iv) a licensed engineer;

(v) a building owners and managers representative;

(vi) a licensed residential building contractor;

(vii) a commercial building contractor;

(viii) a heating and ventilation contractor;

(ix) a plumbing contractor;

(x) a representative of a construction and building trades union; and

(xi) a local unit of government representative.

(b) For members who are not state officials or employees, terms, compensation, removal, and the filling of vacancies are governed by section 15.059. The council shall select one of its members to serve as chair.

(c) The council expires June 30, 2003.

Subd. 2. Duties of council. The council shall review laws, codes, rules, standards, and licensing requirements relating to building construction and may:

(1) recommend ways to eliminate inconsistencies, to streamline construction regulation and construction processes, and to improve procedures within and among jurisdictions;

(2) review and comment on current and proposed laws and rules to promote coordination and consistency;

(3) advise agencies on possible changes in rules to make them easier to understand and apply; and

(4) promote the coordination, within each jurisdiction, of the administration and enforcement of construction codes.

The council shall report its findings and recommendations to the commissioner of administration and the head of any other affected agency by the end of each calendar year. The council may recommend changes in laws or rules governing building construction. The council may establish subcommittees to facilitate its work. If the council establishes subcommittees, it shall include in their memberships representation from entities and organizations expressing an interest in membership. The commissioner of administration shall maintain a list of interested entities and organizations.

Subd. 3. Agency cooperation. State agencies and local governmental units shall cooperate with the council and, so far as possible, provide information or assistance to it upon its request. The commissioner of administration shall provide necessary staff and administrative support to the council.

HIST: 1998 c 366 s 28; 2001 c 161 s 6; 2001 c 162 s 6; 1Sp2001 c 4 art 6 s 10



Section 16B.85 Risk management.

16B.85 Risk management.

Subdivision 1. Alternatives to conventional insurance. The commissioner may implement programs of insurance or alternatives to the purchase of conventional insurance. This authority does not extend to areas of risk subject to: (1) collective bargaining agreements, (2) plans established under section 43A.18, or (3) programs established under sections 176.5401 to 176.611, except for the department of administration. The mechanism for implementing possible alternatives to conventional insurance is the risk management fund created in subdivision 2.

Subd. 2. Risk management fund. (a) All state agencies, political subdivisions, and the Minnesota state colleges and universities, may, in cooperation with the commissioner, participate in insurance programs and other funding alternative programs provided by the risk management fund.

(b) When an entity described in paragraph (a) enters into an insurance or self-insurance program, each entity shall contribute the appropriate share of its costs as determined by the commissioner.

(c) The money in the fund to pay claims arising from state activities and for administrative costs, including costs for the adjustment and defense of the claims, is appropriated to the commissioner.

(d) Interest earned from the investment of money in the fund shall be credited to the fund and be available to the commissioner for the expenditures authorized in this subdivision.

(e) The fund is exempt from the provisions of section 16A.152, subdivision 4. In the event that proceeds in the fund are insufficient to pay outstanding claims and associated administrative costs, the commissioner, in consultation with the commissioner of finance, may assess entities participating in the fund amounts sufficient to pay the costs. The commissioner shall determine the proportionate share of the assessment of each entity.

Subd. 3. Responsibilities. The commissioner shall:

(1) review the state's exposure to various types of potential risks in consultation with affected entities and advise them as to the reduction of risk and fiscal management of those losses;

(2) be responsible for statewide risk management coordination, evaluation of funding and insuring alternatives, and the approval of all insurance purchases in consultation with affected entities;

(3) identify ways to eliminate redundant efforts in the management of state risk management and insurance programs;

(4) maintain the state risk management information system; and

(5) administer and maintain the state risk management fund.

Subd. 4. Competitive bidding. The commissioner may request bids from insurance carriers or negotiate with insurance carriers and may enter into contracts of insurance carriers that in the judgment of the division are best qualified to underwrite and service the insurance programs.

Subd. 5. Risk management fund not considered insurance. A state agency, including an entity defined as a part of the state in section 3.732, subdivision 1, clause (1), may procure insurance against liability of the agency and its employees for damages resulting from the torts of the agency and its employees. The procurement of this insurance constitutes a waiver of the limits of governmental liability under section 3.736, subdivisions 4 and 4a, only to the extent that valid and collectible insurance, including where applicable, proceeds from the Minnesota Guarantee Fund, exceeds those limits and covers the claim. Purchase of insurance has no other effect on the liability of the agency and its employees. Procurement of commercial insurance, participation in the risk management fund under this section, or provisions of an individual self-insurance plan with or without a reserve fund or reinsurance does not constitute a waiver of any governmental immunities or exclusions.

HIST: 1986 c 455 s 3; 1988 c 613 s 18; 1992 c 513 art 4 s 32; 1993 c 192 s 111; 1994 c 634 art 1 s 17; 1996 c 398 s 21; 2001 c 162 s 7,8



Section 16B.86 Productivity loan account.

16B.86 Productivity loan account.

The productivity loan account is a special account in the state treasury. Money in the account is appropriated to the commissioner of administration to make loans to finance agency projects that will result in either reduced operating costs or increased revenues, or both, for a state agency.

HIST: 1987 c 365 s 16



Section 16B.87 Award and repayment of productivity loans.

16B.87 Award and repayment of productivity loans.

Subdivision 1. Committee. The productivity loan committee consists of the commissioners of administration, finance, revenue, and employee relations, and the state planning director. The commissioner of administration serves as chair of the committee. The members serve without compensation or reimbursement for expenses.

Subd. 2. Award and terms of loans. An agency shall apply for a loan on a form provided by the commissioner of administration. The committee shall review applications for loans and shall award a loan based upon criteria adopted by the committee. The committee shall determine the amount, interest, and other terms of the loan. The time for repayment of a loan may not exceed five years.

Subd. 3. Repayment. An agency receiving a loan under this section shall repay the loan according to the terms of the loan agreement. The principal and interest must be paid to the commissioner of administration who shall deposit it in the productivity loan fund.

Subd. 4. Repealed, 1997 c 7 art 2 s 67

HIST: 1987 c 365 s 17



Section 16B.875 Review by commissioner of administration.

16B.875 Review by commissioner of administration.

The commissioner of administration shall review on a regular basis the duties and responsibilities of the various state departments, agencies and boards which have an operational effect upon the safety of the public, and recommend to the governor and the legislature such organizational and statutory policies as will best serve the purposes of Laws 1969, Chapter 1129.

HIST: 1969 c 1129 art 1 s 1; 1976 c 5 s 1; 1977 c 305 s 35,36; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1985 c 248 s 70; 1Sp1985 c 10 s 87; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 29; 1995 c 248 art 11 s 21; 1998 c 366 s 68; 1999 c 238 art 2 s 69



Section 16B.88 Subdivisions renumbered, repealed, or no longer in effect

16B.88 Subdivision 1. Renumbered 4.50 subd 1

Subd. 2. Renumbered 4.50 subd 2

Subd. 3. Renumbered 4.50 subd 3

Subd. 3a. Renumbered 4.50 subd 4

Subd. 4. Renumbered 4.50 subd 5

Subd. 5. Repealed, 1999 c 86 art 2 s 6

Subd. 6. Repealed, 1997 c 206 s 13



Section 16B.89 Repealed, 1998 c 386 art 1 s 35

16B.89 Repealed, 1998 c 386 art 1 s 35



Section 16B.92 Renumbered 4A.05

16B.92 Renumbered 4A.05



Section 16B.93 Definitions.

16B.93 Definitions.

Subdivision 1. Applicability. For purposes of sections 16B.93 to 16B.96, the terms in this section have the meanings given them.

Subd. 2. Contractor. "Contractor" means an individual, business entity, or other private organization that is awarded a contract by the commissioner to negotiate and administer the price contracts for prescription drugs under section 16B.94, subdivision 2.

Subd. 3. Nongovernmental Pharmaceutical Contracting Alliance or Nongovernmental Alliance. "Nongovernmental Pharmaceutical Contracting Alliance" or "Nongovernmental Alliance" means the alliance established and administered by the commissioner under the authority granted in section 16B.94.

Subd. 4. Manufacturer. "Manufacturer" means a manufacturer as defined under section 151.44, paragraph (c).

Subd. 5. Prescription drug. "Prescription drug" means a drug as defined in section 151.44, paragraph (d).

Subd. 6. Purchaser. "Purchaser" means a pharmacy as defined in section 151.01, subdivision 2, including pharmacies operated by health maintenance organizations and hospitals.

Subd. 7. Seller. "Seller" means a person, other than a manufacturer, who sells or distributes drugs to purchasers or other sellers within the state.

HIST: 1997 c 202 art 2 s 27



Section 16B.94 Nongovernmental Pharmaceutical Contracting Alliance.

16B.94 Nongovernmental Pharmaceutical Contracting Alliance.

Subdivision 1. Establishment and administration. The commissioner, in consultation with appropriate experts on pharmaceutical pricing, shall establish and administer a Nongovernmental Pharmaceutical Contracting Alliance. The Nongovernmental Alliance shall negotiate contracts for prescription drugs with manufacturers and sellers and shall make the contract prices negotiated available to purchasers. The commissioner shall select the prescription drugs for which price contracts are negotiated. The commissioner shall, to the greatest extent feasible, operate the alliance using the administrative and contracting procedures of the Minnesota Multistate Governmental Contracting Alliance for Pharmaceuticals administered by the commissioner under the authority granted in section 471.59. The commissioner may negotiate a price differential based on volume purchasing and may also grant multiple awards.

Subd. 2. Use of contractor. The commissioner may contract with an individual, business entity, or other private organization to serve as a contractor to negotiate and administer the price contracts for prescription drugs. In developing requirements for the contractor, the commissioner shall consult with appropriate experts on pharmaceutical pricing.

Subd. 3. Administrative costs. The commissioner may charge manufacturers and sellers that enter into prescription drug price contracts with the commissioner under subdivision 1 a fee to cover the commissioner's expenses in negotiating and administering the price contracts. The fee established shall have the force and effect of law if the requirements of section 14.386, paragraph (a), are met. Section 14.386, paragraph (b), does not apply. Fees collected by the commissioner under this subdivision must be deposited in the state treasury and credited to a special account. Money in the account is appropriated to the commissioner to pay the costs of negotiating and administering price contracts under this section.

Subd. 4. Expansion to other states. The commissioner may expand the Nongovernmental Alliance to other states and make the contract prices negotiated available to non-Minnesota purchasers.

HIST: 1997 c 202 art 2 s 28



Section 16B.95 State contract price.

16B.95 State contract price.

Subdivision 1. Manufacturer and seller requirement. A manufacturer or seller that contracts with the commissioner shall make the contract price negotiated available to all purchasers.

Subd. 2. Purchaser requirement. The commissioner shall require purchasers that purchase prescription drugs at the contract price to pass at least 75 percent of the savings resulting from purchases at the negotiated contract price to consumers. The commissioner may require a purchaser that plans to purchase prescription drugs at the contract price negotiated by the commissioner to submit any information regarding prescription drug purchase projections the commissioner determines is necessary for contract price negotiations.

HIST: 1997 c 202 art 2 s 29



Section 16B.96 Nondiscrimination.

16B.96 Nondiscrimination.

A health plan company, as defined in section 62Q.01, shall not discriminate against a purchaser for taking advantage of the contract price negotiated by the commissioner.

HIST: 1997 c 202 art 2 s 30






Chapter 16C State Procurement

Section 16C.01 Repealed, 1985 c 285 s 54

16C.01 Repealed, 1985 c 285 s 54



Section 16C.02 Definitions.

16C.02 Definitions.

Subdivision 1. Applicability. For purposes of this chapter, the following terms have the meanings given them, unless the context clearly indicates otherwise.

Subd. 2. Agency. "Agency" means any state officer, employee, board, commission, authority, department, entity, or organization of the executive branch of state government.

Unless specifically provided elsewhere in this chapter, agency does not include the Minnesota state colleges and universities.

Subd. 3. Award. "Award" means a commissioner's written acceptance of a bid or proposal to provide goods, services, or utilities.

Subd. 4. Best value. "Best value" describes a result intended in the acquisition of all goods and services. Price must be one of the evaluation criteria when acquiring goods and services. Other evaluation criteria may include, but are not limited to, environmental considerations, quality, and vendor performance.

Subd. 5. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 6. Contract. "Contract" means any written instrument or electronic document containing the elements of offer, acceptance, and consideration to which an agency is a party.

Subd. 7. Formal solicitation. "Formal solicitation" means a solicitation which requires a sealed response.

Subd. 8. Goods. "Goods" means all types of personal property including commodities, materials, supplies, and equipment.

Subd. 9. Informal solicitation. "Informal solicitation" means a solicitation which does not require a sealed response.

Subd. 10. Lease. "Lease" means a contract conveying from one entity to another the use of real or personal property for a designated period of time in return for payment or other consideration.

Subd. 10a. Organizational conflict of interest. "Organizational conflict of interest" means that because of existing or planned activities or because of relationships with other persons:

(1) the vendor is unable or potentially unable to render impartial assistance or advice to the state;

(2) the vendor's objectivity in performing the contract work is or might be otherwise impaired; or

(3) the vendor has an unfair advantage.

Subd. 11. Request for bid or RFB. "Request for bid" or "RFB" means a solicitation in which the terms, conditions, and specifications are described and responses are not subject to negotiation.

Subd. 12. Request for proposal or RFP. "Request for proposal" or "RFP" means a solicitation in which it is not advantageous to set forth all the actual, detailed requirements at the time of solicitation and responses are subject to negotiation.

Subd. 13. Resident vendor. "Resident vendor" means a person, firm, or corporation authorized to conduct business in the state of Minnesota on the date a solicitation for a contract is first advertised or announced. It includes a foreign corporation duly authorized to engage in business in Minnesota.

Subd. 14. Response. "Response" means the offer received from a vendor in response to a solicitation. A response includes submissions commonly referred to as "offers," "bids," "quotes," or "proposals."

Subd. 15. Sealed. "Sealed" means a method determined by the commissioner to prevent the contents being revealed or known before the deadline for submission of responses.

Subd. 16. Service contract. "Service contract" means a contract for any nonprofessional or technical services.

Subd. 17. Services. "Services" means, unless otherwise indicated, both professional or technical services and service performed under a service contract.

Subd. 18. Single source. "Single source" means an acquisition where, after a search, only one supplier is determined to be reasonably available for the required product, service, or construction item.

Subd. 19. Solicitation. "Solicitation" means the process used to communicate procurement requirements and to request responses from interested vendors. A solicitation may be, but is not limited to, a request for bid and request for proposal.

HIST: 1998 c 386 art 1 s 3; 1Sp2001 c 10 art 2 s 33



Section 16C.03 Commissioner's authority; powers and duties.

16C.03 Commissioner's authority; powers and duties.

Subdivision 1. Scope. The commissioner's authority in this section applies to an agency and is subject to other provisions of this chapter and chapter 16B. Unless otherwise provided, the provisions in this chapter and chapter 16B do not apply to the Minnesota state colleges and universities.

Subd. 2. Rulemaking authority. Subject to chapter 14, the commissioner may adopt rules, consistent with this chapter and chapter 16B, relating to the following topics:

(1) solicitations and responses to solicitations, bid security, vendor errors, opening of responses, award of contracts, tied bids, and award protest process;

(2) contract performance and failure to perform;

(3) authority to debar or suspend vendors, and reinstatement of vendors;

(4) contract cancellation;

(5) procurement from rehabilitation facilities; and

(6) organizational conflicts of interest.

Subd. 3. Acquisition authority. The commissioner shall acquire all goods, services, and utilities needed by agencies. The commissioner shall acquire goods, services, and utilities by requests for bids, requests for proposals, reverse auctions as provided in section 16C.10, subdivision 7, or other methods provided by law, unless a section of law requires a particular method of acquisition to be used. The commissioner shall make all decisions regarding acquisition activities. The determination of the acquisition method and all decisions involved in the acquisition process, unless otherwise provided for by law, shall be based on best value which includes an evaluation of price and may include other considerations including, but not limited to, environmental considerations, quality, and vendor performance. A best value determination must be based on the evaluation criteria detailed in the solicitation document. If criteria other than price are used, the solicitation document must state the relative importance of price and other factors. Unless it is determined by the commissioner that an alternative solicitation method provided by law should be used to determine best value, a request for bid must be used to solicit formal responses for all building and construction contracts. Any or all responses may be rejected. When using the request for bid process, the bid must be awarded to the lowest responsive and responsible bidder, taking into consideration conformity with the specifications, terms of delivery, the purpose for which the contract or purchase is intended, the status and capability of the vendor, and other considerations imposed in the request for bids. The commissioner may decide which is the lowest responsible bidder for all purchases and may use the principles of life-cycle costing, where appropriate, in determining the lowest overall bid. The duties set forth in this subdivision are subject to delegation pursuant to this section.

Subd. 4. Contracting authority. The commissioner shall conduct all contracting by, for, and between agencies and perform all contract management and review functions for contracts, except those functions specifically delegated to be performed by the contracting agency, the attorney general, or otherwise provided for by law.

Subd. 4a. Commissioner approval. Notwithstanding any law to the contrary, after January 1, 2002, any contract entered into by the department of transportation must be approved by the commissioner, unless the commissioner has delegated approval authority to the department of transportation under subdivision 16.

Subd. 5. Amendments, cancellations, and appeals. The commissioner shall, in addition to the duties set forth in subdivisions 3 and 4, make all decisions regarding amendments, cancellations, and appeals of all agency acquisition activities unless the duties are delegated pursuant to this section.

Subd. 6. Lease and installment purchases. The commissioner is authorized to enter into lease purchases or installment purchases for periods not exceeding the anticipated useful life of the items acquired unless otherwise prohibited by law.

Subd. 7. Lease, rental, and installment agreements. The commissioner is authorized to enter into lease, lease purchase, rental, or installment agreements for the use or acquisition, whichever is applicable, of real or personal property.

Subd. 8. Policy and procedures. The commissioner is authorized to issue policies, procedures, and standards applicable to all acquisition activities by and for agencies.

Subd. 9. Employee purchasing. The commissioner is authorized to enter into contracts under which a vendor agrees to sell computer equipment and related products to state employees, for their own use related to work, at contract prices. Employees may make only one purchase under this subdivision. Under no circumstances shall the state be liable for purchases made under this subdivision. The provisions of section 43A.38, subdivisions 4 and 5, clause (a), do not apply to this subdivision.

Subd. 10. Cooperative purchasing. The commissioner is authorized to enter into a cooperative purchasing agreement for the provision of goods, services, and utilities with one or more other states or governmental units, as described in section 471.59, subdivision 1. The commissioner is authorized to enter into cooperative purchasing agreements for the purchase of goods, services, and utilities with health care facilities that are required to provide indigent care.

Subd. 11. Surplus property. The commissioner is authorized to purchase, accept, transfer, warehouse, sell, distribute, or dispose of surplus property in accordance with state and federal rules and regulations. The commissioner may charge a fee to cover any expenses incurred in connection with any of these acts.

Subd. 12. Central distribution center. The commissioner is authorized to provide and manage a central distribution center for federal and state surplus personal property, as defined in section 16C.23, and may provide and manage a warehouse facility.

Subd. 13. Central stores. The commissioner is authorized to provide agencies with supplies and equipment and operate all central stores and supply rooms serving more than one agency.

Subd. 14. Provision of goods, services, and utilities. The commissioner has the authority to provide goods, services, and utilities under this chapter to state legislative and judicial branch agencies, political subdivisions, the Minnesota state colleges and universities, the University of Minnesota, and federal government agencies.

Subd. 15. Reimbursement for goods, services, and utilities. The commissioner is authorized to charge a fee to cover costs and expenses associated with operating a revolving fund or an enterprise fund to acquire goods, services, and utilities. The fees are appropriated to the commissioner to administer and manage the programs and facilities covered under this section.

Subd. 16. Delegation of duties. The commissioner may delegate duties imposed by this chapter to the head of an agency and to any subordinate of the agency head. Delegated duties shall be exercised in the name of the commissioner and under the commissioner's direct supervision and control. A delegation of duties may include, but is not limited to, allowing individuals within agencies to acquire goods, services, and utilities within dollar limitations and for designated types of acquisitions. Delegation of contract management and review functions must be filed with the secretary of state and may not, except with respect to delegations within the department of administration, exceed two years in duration. The commissioner may withdraw any delegation at the commissioner's sole discretion.

HIST: 1998 c 386 art 1 s 4; 2000 c 420 s 1; 1Sp2001 c 10 art 2 s 34,35



Section 16C.04 Ethical practices and conflict of interest.

16C.04 Ethical practices and conflict of interest.

Subdivision 1. Duty. An employee of the executive branch involved directly or indirectly in the acquisition process, at any level, is subject to the code of ethics in section 43A.38.

Subd. 2. Conflict of interest policy development. (a) The commissioner must develop policies regarding code of ethics and conflict of interest designed to prevent conflicts of interest for employees involved in the acquisition of goods, services, and utilities. The policies must apply to employees who are directly or indirectly involved in the acquisition of goods, services, and utilities, developing requests for proposals, evaluating bids or proposals, awarding the contract, selecting the final vendor, drafting and entering into contracts, evaluating performance under these contracts, and authorizing payments under the contract.

(b) The policies must contain a process for making employees aware of policy and laws relating to conflict of interest, and for training employees on how to avoid and deal with potential conflicts.

(c) The policies must contain a process under which an employee who has a conflict of interest or a potential conflict of interest must disclose the matter, and a process under which work on the contract may be assigned to another employee if possible.

Subd. 3. Organizational conflicts of interest. (a) The commissioner shall make reasonable efforts to avoid, mitigate, or neutralize organizational conflicts of interest. To avoid an organizational conflict of interest, the commissioner may utilize methods including disqualifying a vendor from eligibility for a contract award or canceling the contract if the conflict is discovered after a contract has been issued. To mitigate or neutralize a conflict, the commissioner may use methods such as revising the scope of work to be conducted, allowing vendors to propose the exclusion of task areas that create a conflict, or providing information to all vendors to assure that all facts are known to all vendors.

(b) In instances where a conflict or potential conflict has been identified and the commissioner determines that vital operations of the state will be jeopardized if a contract with the vendor is not established, the commissioner may waive the requirements in paragraph (a).

HIST: 1998 c 386 art 1 s 5; 1Sp2001 c 10 art 2 s 36



Section 16C.05 Contract management; validity and review.

16C.05 Contract management; validity and review.

Subdivision 1. Agency cooperation. Agencies shall fully cooperate with the commissioner in the management and review of state contracts.

Subd. 2. Creation and validity of contracts. (a) A contract is not valid and the state is not bound by it unless:

(1) it has first been executed by the head of the agency or a delegate who is a party to the contract;

(2) it has been approved by the commissioner;

(3) it has been approved by the attorney general or a delegate as to form and execution;

(4) the accounting system shows an obligation in an expense budget or encumbrance for the amount of the contract liability; and

(5) the combined contract and amendments shall not exceed five years without specific, written approval by the commissioner according to established policy, procedures, and standards, or unless otherwise provided for by law. The term of the original contract must not exceed two years unless the commissioner determines that a longer duration is in the best interest of the state.

(b) Grants, interagency agreements, purchase orders, work orders, and annual plans need not, in the discretion of the commissioner and attorney general, require the signature of the commissioner and/or the attorney general. A signature is not required for work orders and amendments to work orders related to department of transportation contracts. Bond purchase agreements by the Minnesota public facilities authority do not require the approval of the commissioner.

(c) A fully executed copy of every contract must be kept on file at the contracting agency.

Subd. 3. Exception. The requirements of subdivision 2 do not apply to contracts of the department of economic security distributing state and federal funds for the purpose of subcontracting the provision of program services to eligible recipients. For these contracts, the commissioner of economic security is authorized to directly enter into agency contracts and encumber available funds. For contracts distributing state or federal funds pursuant to the federal Economic Dislocation and Worker Adjustment Assistance Act, United States Code, title 29, section 1651 et seq., or sections 268.9771, 268.978, 268.9781, and 268.9782, the commissioner of economic security is authorized to directly enter into agency contracts with approval of the workforce development council and encumber available funds to ensure a rapid response to the needs of dislocated workers. The commissioner of economic security shall adopt internal procedures to administer and monitor funds distributed under these contracts. This exception also applies to any contracts entered into by the commissioner of children, families, and learning and the jobs skills partnership board that were previously entered into by the commissioner of economic security.

Subd. 4. Contract administration. A contracting agency shall diligently administer and monitor any contract it has entered into, pursuant to a delegation of duties from the commissioner. The commissioner may require an agency to report to the commissioner at any time on the status of any contracts to which the agency is a party.

Subd. 5. Subject to audit. A contract or any pass-through disbursement of public funds to a vendor of goods or services or a grantee made by or under the supervision of the commissioner or any county or unit of local government must include, expressed or implied, an audit clause that provides that the books, records, documents, and accounting procedures and practices of the vendor or other party, that are relevant to the contract or transaction, are subject to examination by the contracting agency and either the legislative auditor or the state auditor, as appropriate, for a minimum of six years. If the contracting agency is a local unit of government, and the governing body of the local unit of government requests that the state auditor examine the books, records, documents, and accounting procedures and practices of the vendor or other party pursuant to this subdivision, the contracting agency shall be liable for the cost of the examination. If the contracting agency is a local unit of government, and the grantee, vendor, or other party requests that the state auditor examine all books, records, documents, and accounting procedures and practices related to the contract, the grantee, vendor, or other party that requested the examination shall be liable for the cost of the examination. An agency contract made for purchase, lease, or license of software and data from the state is not required to contain this audit clause.

Subd. 6. Authority of attorney general. The attorney general may pursue remedies available by law to avoid the obligation of an agency to pay under a contract or to recover payments made if services performed or goods received under the contract are so unsatisfactory, incomplete, or inconsistent that payment would involve unjust enrichment. The contrary opinion of the contracting agency does not affect the power of the attorney general under this subdivision.

Subd. 7. Contracts with Indian tribes and bands. Notwithstanding any other law, an agency may not require an Indian tribe or band to deny its sovereignty as a requirement or condition of a contract with an agency.

HIST: 1998 c 386 art 1 s 6; 1999 c 86 art 1 s 11; 1999 c 230 s 1; 2000 c 488 art 2 s 1; 1Sp2001 c 8 art 2 s 10; 1Sp2001 c 10 art 2 s 37



Section 16C.055 Barter arrangements limited.

16C.055 Barter arrangements limited.

Subdivision 1. Report. By January 15, 2002, the legislative auditor shall report to the legislature and governor on agency use of barter agreements in furtherance of an agency's mission. The report shall list the type and approximate value of each agency's agreement or agreements.

Subd. 2. Restriction. After July 1, 2002, an agency may not contract or otherwise agree with a nongovernmental entity to receive total nonmonetary consideration valued at more than $100,000 in exchange for the agency providing nonmonetary consideration, unless such an agreement is specifically authorized by law. This subdivision does not apply to the state lottery.

HIST: 1Sp2001 c 10 art 2 s 38



Section 16C.06 Acquisitions.

16C.06 Acquisitions.

Subdivision 1. Publication requirements. Notices of solicitations for acquisitions estimated to be more than $25,000, or $100,000 in the case of a department of transportation acquisition, must be publicized in a manner designated by the commissioner.

Subd. 2. Solicitation process. (a) A formal solicitation must be used to acquire all goods, service contracts, and utilities estimated at or more than $50,000, or in the case of a department of transportation solicitation, at or more than $100,000, unless otherwise provided for. All formal responses must be sealed when they are received and must be opened in public at the hour stated in the solicitation. Formal responses must be authenticated by the responder in a manner specified by the commissioner.

(b) An informal solicitation may be used to acquire all goods, service contracts, and utilities that are estimated at less than $50,000, or in the case of a department of transportation solicitation, at or less than $100,000. The number of vendors required to receive solicitations may be determined by the commissioner. Informal responses must be authenticated by the responder in a manner specified by the commissioner.

Subd. 3. Repealed, 2001 c 202 s 21

Subd. 4. Multiple awards. The commissioner may award a contract to more than one vendor if, in the opinion of the commissioner, it is in the best interest of the state.

Subd. 5. State as responder. The head of an agency, in consultation with the requesting agency and the commissioner, may respond to a solicitation or request if the goods and services meet the needs of the requesting agency and provide the state with the best value. When an agency responds to a solicitation, all work product relating to the response is nonpublic data as defined in section 13.02, and shall become public information in accordance with subdivision 3.

Subd. 6. Awards. Awards must be based on best value, which includes an evaluation of price, and may include other considerations including, but not limited to, environmental considerations, quality, and vendor performance. If criteria other than price are used, the solicitation document must state the relative importance of price and other factors.

Subd. 7. Other states with resident preference. Acquisition of goods and services must be awarded according to the provisions of this chapter except that a resident vendor shall be allowed a preference over a nonresident vendor from a state that gives or requires a preference to vendors from that state. The preference shall be equal to the preference given or required by the state of the nonresident vendor.

Subd. 8. Federally funded projects exempt. Subdivision 7 does not apply to a contract for any project in which federal funds are expended.

Subd. 9. Rejection. At the discretion of the commissioner, any or all responses may be rejected if it is determined to be in the best interest of the state.

Subd. 10. Preferences not cumulative. The preferences provided for under subdivision 7 and sections 16B.121 and 16C.16 are not cumulative. The total percentage of preference granted on a contract may not exceed the highest percentage of preference allowed for that contract under any one of these statutory sections.

HIST: 1998 c 386 art 1 s 7; 1Sp2001 c 8 art 2 s 11,12; 1Sp2001 c 10 art 2 s 39

* NOTE: Subdivision 3 was also amended by Laws 2001, First *Special Session chapter 10, article 2, section 40, to read as follows:

* "Subd. 3. Information in bids and proposals. (a) *Only the name of the vendor and dollar amounts specified in a *response to a request for bids shall be read at the time of *opening. Only the name of the responding vendors to all *requests for proposals shall be read at the time of opening. *All other information contained in a vendor's response to a bid *is classified as nonpublic data, as defined in section 13.02, *and remains nonpublic data until completion of the selection *process. All other information contained in a vendor's response *to a request for proposal, other than the name of the vendor, is *classified as nonpublic data, as defined in section 13.02, and *remains nonpublic data until the completion of the evaluation *process.

* (b) All responses are public information at the time of the *award unless otherwise provided for. All responses and *documents pertaining to the final award of an acquisition must *be retained and made a part of a permanent file or record and *remain open to public inspection, after award, unless otherwise *provided for by law.

* (c) If the commissioner rejects all responses to a *solicitation, information in the responses, other than the *information made public pursuant to paragraph (a), remains *nonpublic data, as defined in section 13.02, until a selection *is made based on responses to a resolicitation of bids, the *evaluation process is completed based on responses to a *resolicitation of a request for proposals, or a determination is *made to abandon the purchase."



Section 16C.065 Repealed, 2000 c 492 art 1 s 88

16C.065 Repealed, 2000 c 492 art 1 s 88



Section 16C.066 Cost-benefit analysis.

16C.066 Cost-benefit analysis.

(a) The commissioner or an agency official to whom the commissioner has delegated duties under section 16C.03, subdivision 16, may not approve a contract or purchase of goods or services for transit or other transportation purposes in an amount greater than $10,000,000 unless a cost-benefit analysis has been completed and shows a positive benefit to the public. The management analysis division must perform or direct the performance of the analysis. A cost-benefit analysis must be performed for a project if an aggregation of contracts or purchases for a project exceeds $10,000,000.

(b) All cost-benefit analysis documents under this section, including preliminary drafts and notes, are public data.

(c) This section applies to contracts for goods or services that are expected to have a useful life of more than three years. This section does not apply for purchase of goods or services for response to a natural disaster if an emergency has been declared by the governor.

(d) This section expires June 30, 2003.

HIST: 1Sp2001 c 10 art 2 s 41



Section 16C.07 Employee skills inventory.

16C.07 Employee skills inventory.

The commissioner of employee relations shall develop a directory of services that state agencies commonly provide that are professional or technical in nature.

Before an agency may seek approval of a professional or technical services contract valued at a total cost in excess of $25,000, it must certify to the commissioner that it has publicized the contract by posting notice at appropriate worksites within agencies and has made reasonable efforts to determine that no state employee or agency, including an employee or agency outside the contracting agency, is able and available to perform the required services. When possible, this posting should be done electronically.

HIST: 1998 c 386 art 1 s 8



Section 16C.08 Professional or technical services.

16C.08 Professional or technical services.

Subdivision 1. Definition. For the purposes of this section, "professional or technical services" means services that are intellectual in character, including consultation, analysis, evaluation, prediction, planning, programming, or recommendation, and result in the production of a report or the completion of a task. Professional or technical contracts do not include the provision of supplies or materials except by the approval of the commissioner or except as incidental to the provision of professional or technical services.

Subd. 2. Duties of contracting agency. Before an agency may seek approval of a professional or technical services contract valued in excess of $5,000, it must certify to the commissioner that:

(1) no current state employee is able and available to perform the services called for by the contract;

(2) the normal competitive bidding mechanisms will not provide for adequate performance of the services;

(3) the contractor has certified that the product of the services will be original in character;

(4) reasonable efforts were made to publicize the availability of the contract to the public;

(5) the agency has received, reviewed, and accepted a detailed work plan from the contractor for performance under the contract, if applicable;

(6) the agency has developed, and fully intends to implement, a written plan providing for the assignment of specific agency personnel to a monitoring and liaison function, the periodic review of interim reports or other indications of past performance, and the ultimate utilization of the final product of the services; and

(7) the agency will not allow the contractor to begin work before funds are fully encumbered.

Subd. 3. Procedure for professional or technical services contracts. Before approving a proposed contract for professional or technical services, the commissioner must determine, at least, that:

(1) all provisions of subdivision 2 and section 16C.16 have been verified or complied with;

(2) the work to be performed under the contract is necessary to the agency's achievement of its statutory responsibilities and there is statutory authority to enter into the contract;

(3) the contract will not establish an employment relationship between the state or the agency and any persons performing under the contract;

(4) the contractor and agents are not employees of the state;

(5) no agency has previously performed or contracted for the performance of tasks which would be substantially duplicated under the proposed contract;

(6) the contracting agency has specified a satisfactory method of evaluating and using the results of the work to be performed; and

(7) the combined contract and amendments will not exceed five years, unless otherwise provided for by law. The term of the original contract must not exceed two years unless the commissioner determines that a longer duration is in the best interest of the state.

Subd. 4. Reports. (a) The commissioner shall submit to the governor, the chairs of the house ways and means and senate finance committees, and the legislative reference library a yearly listing of all contracts for professional or technical services executed. The report must identify the contractor, contract amount, duration, and services to be provided. The commissioner shall also issue yearly reports summarizing the contract review activities of the department by fiscal year.

(b) The fiscal year report must be submitted by September 1 of each year and must:

(1) be sorted by agency and by contractor;

(2) show the aggregate value of contracts issued by each agency and issued to each contractor;

(3) distinguish between contracts that are being issued for the first time and contracts that are being extended;

(4) state the termination date of each contract; and

(5) identify services by commodity code, including topics such as contracts for training, contracts for research and opinions, and contracts for computer systems.

(c) Within 30 days of final completion of a contract over $40,000 covered by this subdivision, the head of the agency entering into the contract must submit a one-page report to the commissioner who must submit a copy to the legislative reference library. The report must:

(1) summarize the purpose of the contract, including why it was necessary to enter into a contract;

(2) state the amount spent on the contract; and

(3) explain why this amount was a cost-effective way to enable the agency to provide its services or products better or more efficiently.

Subd. 5. Contract terms. (a) A professional or technical services contract must by its terms permit the commissioner to unilaterally terminate the contract prior to completion, upon payment of just compensation, if the commissioner determines that further performance under the contract would not serve agency purposes.

(b) The terms of a contract must provide that no more than 90 percent of the amount due under the contract may be paid until the final product has been reviewed by the head of the agency entering into the contract and the head of the agency has certified that the contractor has satisfactorily fulfilled the terms of the contract, unless specifically excluded in writing by the commissioner. This paragraph does not apply to contracts for professional services as defined in sections 326.02 to 326.15.

Subd. 6. Filing copy. If the final product of the contract is a written report, a copy must be filed with the legislative reference library.

Subd. 7. Exclusions. This section does not apply to contracts with individuals or organizations for administration of employee pension plans authorized under chapter 354B or 354C.

HIST: 1998 c 386 art 1 s 9; 1999 c 116 s 1



Section 16C.081 Exception for federal contracts.

16C.081 Exception for federal contracts.

Notwithstanding any law to the contrary, an agency may, when required by a federal agency entering into an intergovernmental contract, negotiate contract terms providing for full or partial prepayment to the federal agency before work is performed or services are provided.

HIST: 1998 c 403 s 1; 1999 c 86 art 1 s 7,8; 1999 c 231 s 21; 1Sp2001 c 10 art 2 s 42



Section 16C.09 Procedure for service contracts.

16C.09 Procedure for service contracts.

(a) Before entering into or approving a service contract, the commissioner must determine, at least, that:

(1) no current state employee is able and available to perform the services called for by the contract;

(2) the work to be performed under the contract is necessary to the agency's achievement of its statutory responsibilities and there is statutory authority to enter into the contract;

(3) the contract will not establish an employment relationship between the state or the agency and any persons performing under the contract;

(4) the contractor and agents are not employees of the state;

(5) the contracting agency has specified a satisfactory method of evaluating and using the results of the work to be performed; and

(6) the combined contract and amendments will not exceed five years without specific, written approval by the commissioner according to established policy, procedures, and standards, or unless otherwise provided for by law. The term of the original contract must not exceed two years, unless the commissioner determines that a longer duration is in the best interest of the state.

(b) For purposes of paragraph (a), clause (1), employees are available if qualified and:

(1) are already doing the work in question; or

(2) are on layoff status in classes that can do the work in question.

An employee is not available if the employee is doing other work, is retired, or has decided not to do the work in question.

HIST: 1998 c 386 art 1 s 10; 1999 c 230 s 2



Section 16C.095 Selection of certain professional service contractors.

16C.095 Selection of certain professional service contractors.

Subdivision 1. Professional services covered. This section applies to an agency contract for professional services of persons regulated by the board of architecture, engineering, land surveying, landscape architecture, geoscience, and interior design for which the agency, with the approval of the commissioner, decides to use procedures under this section. If the agency, with the approval of the commissioner, decides to use procedures under this section, it must comply with subdivisions 2, 3, and 4. This section does not apply to an agency contract that is subject to section 16B.33.

Subd. 2. Qualification-based selection. Notwithstanding section 16C.06, subdivision 6, an agency must rank contractors described in subdivision 1 on the basis of qualifications, as described in subdivision 3, for the type of professional service required. An agency may solicit pricing information from a single responder at a time in rank order, commencing with the highest ranked contractor, to determine contractor compensation only after the agency has ranked prospective contractors based on the factors the agency specifies in accordance with subdivisions 3 and 4.

Subd. 3. Procedures. Subject to subdivision 2, procedures for screening and selection of contractors are within the sole discretion of the agency and must be approved by the commissioner when the agency seeks approval to use this alternative. Procedures may be adjusted to accommodate the agency's cost, scope, and schedule objectives for a particular project. Screening and selection procedures may include a consideration of each contractor's:

(1) specialized expertise, capabilities, and technical competence as demonstrated by the proposed approach and methodology to meet the project requirements;

(2) resources available to perform the work, including any specialized services, within the specified time limits for the project;

(3) record of past performance, including but not limited to price and cost data from previous projects, quality of work, ability to meet schedules, cost control, and contract administration;

(4) ownership status and employment practices regarding women, minorities, and emerging small businesses or historically underutilized businesses;

(5) availability to the project locale;

(6) familiarity with the project locale;

(7) proposed project management techniques; and

(8) ability and proven history in handling special project constraints.

Subd. 4. Selection. (a) The agency shall rank prospective contractors based on the factors approved by the commissioner, which the agency must specify in the request for proposal, in accordance with this section. The agency and the highest ranked contractor shall mutually discuss and refine the scope of services for the project and shall negotiate conditions, including but not limited to compensation and performance schedule, based on the scope of the services. The compensation level paid must be reasonable and fair to the agency, as determined solely by the agency.

(b) If the agency and the highest ranked contractor are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the agency, the agency shall, either orally or in writing, terminate negotiations with this contractor. The agency may then negotiate with the next highest ranked contractor, as provided in this subdivision. The negotiation process may continue through successive contractors, according to agency ranking, until an agreement is reached or the agency terminates the contracting process.

HIST: 2001 c 100 s 1



Section 16C.10 Exceptions to the solicitation process.

16C.10 Exceptions to the solicitation process.

Subdivision 1. Single source. The solicitation process described in this chapter is not required when there is clearly and legitimately only a single source for the goods and services and the commissioner determines that the price has been fairly and reasonably established.

Subd. 2. Emergency acquisition. (a) For the purpose of this subdivision, "emergency" means a threat to public health, welfare, or safety that threatens the functioning of government, the protection of property, or the health or safety of people.

(b) The solicitation process described in this chapter is not required in emergencies. In emergencies, the commissioner may make any purchases necessary for the repair, rehabilitation, and improvement of a state-owned structure or may authorize an agency to do so and may purchase, or may authorize an agency to purchase, goods, services, or utility services directly for immediate use.

Subd. 3. Federal agency price schedules. Notwithstanding anything in this chapter to the contrary, the commissioner may, instead of soliciting bids, contract for purchases with suppliers who have published schedules of prices effective for sales to any federal agency of the United States. These contracts may be entered into, regardless of the amount of the purchase price, if the commissioner considers them advantageous and if the purchase price of all the commodities purchased under the contract do not exceed the price specified by the schedule.

Subd. 4. Cooperative agreements. The solicitation process described in this chapter is not required for cooperative agreements. The commissioner may enter into contracts or accept prices effective for sales to any governmental unit as defined in section 471.59, through a cooperative agreement as defined in section 471.59.

Subd. 5. Specific purchases. The solicitation process described in this chapter is not required for acquisition of the following:

(1) merchandise for resale purchased under policies determined by the commissioner;

(2) farm and garden products which, as determined by the commissioner, may be purchased at the prevailing market price on the date of sale;

(3) goods and services from the Minnesota correctional facilities;

(4) goods and services from rehabilitation facilities and sheltered workshops that are certified by the commissioner of economic security;

(5) goods and services for use by a community-based facility operated by the commissioner of human services;

(6) goods purchased at auction or when submitting a sealed bid at auction provided that before authorizing such an action, the commissioner consult with the requesting agency to determine a fair and reasonable value for the goods considering factors including, but not limited to, costs associated with submitting a bid, travel, transportation, and storage. This fair and reasonable value must represent the limit of the state's bid; and

(7) utility services where no competition exists or where rates are fixed by law or ordinance.

Subd. 6. Expenditures under specified amounts. The solicitation process described in this chapter is not required for:

(1) acquisition of goods or services, other than professional or technical services, in an amount of $2,500 or less; or

(2) acquisition of professional or technical services in an amount of $5,000 or less, provided the requirements of section 16C.08, subdivisions 3 to 6, are met.

Subd. 7. Reverse auction. (a) For the purpose of this subdivision, "reverse auction" means a purchasing process in which vendors compete to provide goods at the lowest selling price in an open and interactive environment.

(b) The provisions of section 16C.06, subdivisions 2 and 3, do not apply when the commissioner determines that a reverse auction is the appropriate purchasing process.

HIST: 1998 c 386 art 1 s 11; 1999 c 245 art 5 s 1; 2000 c 420 s 2



Section 16C.11 Cooperative purchasing venture; purchasing revolving fund.

16C.11 Cooperative purchasing venture; purchasing revolving fund.

The commissioner may enter into joint or cooperative purchasing agreements with any entity that is authorized under section 471.59 to do so. The cooperative purchasing venture revolving fund is a separate account in the state treasury. The commissioner may charge a fee to cover the commissioner's administrative expenses to governmental units that have joint or cooperative purchasing agreements with the state under section 471.59. The fees collected must be deposited in the revolving fund established by this section. Money in the fund is appropriated to the commissioner to administer the programs and services covered by this chapter.

HIST: 1998 c 386 art 1 s 12



Section 16C.12 Agricultural food products grown in state.

16C.12 Agricultural food products grown in state.

The commissioner shall encourage and make a reasonable attempt to identify and purchase food products that are grown in the state.

HIST: 1998 c 386 art 1 s 13



Section 16C.13 Certain vehicles.

16C.13 Certain vehicles.

Upon the written request of the commissioner of public safety, motor vehicles for use by investigative and undercover agents of the department of public safety must be purchased by the brand, make, and model specified by the agency.

HIST: 1998 c 386 art 1 s 14



Section 16C.14 Energy efficiency installment purchases.

16C.14 Energy efficiency installment purchases.

Subdivision 1. Contract conditions. The commissioner may contract to purchase by installment payments capital or other equipment or services intended to improve the energy efficiency of a state building or facility if:

(1) the term of the contract does not exceed ten years, with not more than a ten-year payback beginning at the completion of the project;

(2) the entire cost of the contract is a percentage of the resultant savings in energy costs only. "Savings in energy cost" means a comparison of energy cost and energy usage under the precontract conditions, including reasonable projections of energy cost and usage if no change is made to the precontract conditions, against energy cost and usage with the changes made under the contract. If it is impractical to directly measure energy cost and/or energy usage, reasonable engineering estimates may be substituted for measured results;

(3) the contract for purchase must be completed using a solicitation;

(4) the commissioner has determined that the contract vendor is a responsible vendor;

(5) the contract vendor can finance or obtain financing for the performance of the contract without state assistance or guarantee; and

(6) the state may unilaterally cancel the agreement if the legislature fails to appropriate funds to continue the contract or if the contractor at any time during the term of the contract fails to perform its contractual obligations, including failure to deliver or install equipment or materials, failure to replace faulty equipment or materials in a timely fashion, and failure to maintain the equipment as agreed in the contract.

Subd. 2. Energy appropriation. The commissioner may spend money appropriated for energy costs in payment of a contract under this section.

Subd. 3. Energy conservation incentives. Notwithstanding any other law to the contrary, fuel cost savings resulting from energy conservation actions shall be available at the managerial level at which the actions took place for expenditure for other purposes within the biennium in which the actions occur or in the case of a shared savings agreement for the contract period of the shared savings agreement. For purposes of this subdivision "shared savings agreement" means a contract meeting the terms and conditions of subdivision 1.

Subd. 4. Energy costs. The entire cost of an energy efficiency installment purchase contract must be a percentage of the resultant savings in energy costs. Neither the state nor any agency is liable to make payments on the contract except to the extent that there are savings in energy costs that must be shared with other parties to the contract.

HIST: 1998 c 386 art 1 s 15; 1999 c 250 art 1 s 66



Section 16C.145 Nonvisual technology access standards.

16C.145 Nonvisual technology access standards.

(a) The commissioner shall develop nonvisual technology access standards. The standards must be included in all contracts for the procurement of information technology by, or for the use of, agencies, political subdivisions, and the Minnesota state colleges and universities. The University of Minnesota is encouraged to consider similar standards.

(b) The nonvisual access standards must include the following minimum specifications:

(1) that effective, interactive control and use of the technology including the operating system, applications programs, prompts, and format of the data presented, are readily achievable by nonvisual means;

(2) that the nonvisual access technology must be compatible with information technology used by other individuals with whom the blind or visually impaired individual must interact;

(3) that nonvisual access technology must be integrated into networks used to share communications among employees, program participants, and the public; and

(4) that the nonvisual access technology must have the capability of providing equivalent access by nonvisual means to telecommunications or other interconnected network services used by persons who are not blind or visually impaired.

(c) Nothing in this section requires the installation of software or peripheral devices used for nonvisual access when the information technology is being used by individuals who are not blind or visually impaired.

HIST: 1998 c 366 s 27; 1999 c 250 art 1 s 54



Section 16C.15 Sheltered workshops and services work activity programs.

16C.15 Sheltered workshops and services work activity programs.

The commissioner, in consultation with the commissioner of economic security, shall prepare a list containing products and services of state-certified rehabilitation facilities, sheltered workshops, and work activity programs for acquisition by state agencies and institutions.

HIST: 1998 c 386 art 1 s 16



Section 16C.16 Designation of procurements from small businesses.

16C.16 Designation of procurements from small businesses.

Subdivision 1. Small business procurements. The commissioner shall for each fiscal year ensure that small businesses receive at least 25 percent of the value of anticipated total state procurement of goods and services, including printing and construction. The commissioner shall divide the procurements so designated into contract award units of economically feasible production runs in order to facilitate offers or bids from small businesses. In making the annual designation of such procurements the commissioner shall attempt (1) to vary the included procurements so that a variety of goods and services produced by different small businesses are obtained each year, and (2) to designate small business procurements in a manner that will encourage proportional distribution of such awards among the geographical regions of the state. To promote the geographical distribution of awards, the commissioner may designate a portion of the small business procurement for award to bidders from a specified congressional district or other geographical region specified by the commissioner. The failure of the commissioner to designate particular procurements shall not be deemed to prohibit or discourage small businesses from seeking the procurement award through the normal process.

Subd. 2. Small business. The commissioner shall adopt rules defining "small business" for purposes of sections 16C.16 to 16C.21, 137.31, 137.35, 161.321, and 473.142. The definition must include only businesses with their principal place of business in Minnesota. The definition must establish different size standards for various types of businesses. In establishing these standards, the commissioner must consider the differences among industries caused by the size of the market for goods or services and the relative size and market share of the competitors operating in those markets.

Subd. 3. Professional or technical procurements. Every state agency must for each fiscal year designate for awarding to small businesses at least 25 percent of the value of anticipated procurements of that agency for professional or technical services. The set-aside under this subdivision is in addition to that provided by subdivision 1, but must otherwise comply with section 16C.08.

Subd. 4. Targeted group purchasing. The commissioner shall establish a program for purchasing goods and services from targeted group businesses, as designated in subdivision 5. The purpose of the program is to remedy the effects of past discrimination against members of targeted groups. In furtherance of this purpose, the commissioner shall attempt to ensure that purchases from targeted group businesses reflect a fair and equitable representation of all the state's purchasing.

Subd. 5. Designation of targeted groups. (a) The commissioner of administration shall periodically designate businesses that are majority owned and operated by women, persons with a substantial physical disability, or specific minorities as targeted group businesses within purchasing categories as determined by the commissioner. A group may be targeted within a purchasing category if the commissioner determines there is a statistical disparity between the percentage of purchasing from businesses owned by group members and the representation of businesses owned by group members among all businesses in the state in the purchasing category.

(b) In addition to designations under paragraph (a), an individual business may be included as a targeted group business if the commissioner determines that inclusion is necessary to remedy discrimination against the owner based on race, gender, or disability in attempting to operate a business that would provide goods or services to public agencies.

(c) The designations of purchasing categories and businesses under paragraphs (a) and (b) are not rules for purposes of chapter 14, and are not subject to rulemaking procedures of that chapter.

Subd. 6. Purchasing methods. (a) The commissioner may award up to a six percent preference in the amount bid for specified goods or services to small targeted group businesses.

(b) The commissioner may designate a purchase of goods or services for award only to small businesses or small targeted group businesses if the commissioner determines that at least three small businesses or small targeted group businesses are likely to bid.

(c) The commissioner, as a condition of awarding a construction contract or approving a contract for professional or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to small businesses or small targeted group businesses. The commissioner must establish a procedure for granting waivers from the subcontracting requirement when qualified small businesses or small targeted group businesses are not reasonably available. The commissioner may establish financial incentives for prime contractors who exceed the goals for use of small business or small targeted group business subcontractors and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are small businesses or small targeted group businesses.

Subd. 7. Economically disadvantaged areas. (a) Except as otherwise provided in paragraph (b), the commissioner may award up to a six percent preference in the amount bid on state procurement to small businesses located in an economically disadvantaged area.

(b) The commissioner may award up to a four percent preference in the amount bid on state construction to small businesses located in an economically disadvantaged area.

(c) A business is located in an economically disadvantaged area if:

(1) the owner resides in or the business is located in a county in which the median income for married couples is less than 70 percent of the state median income for married couples;

(2) the owner resides in or the business is located in an area designated a labor surplus area by the United States Department of Labor; or

(3) the business is a rehabilitation facility or work activity program.

(d) The commissioner may designate one or more areas designated as targeted neighborhoods under section 469.202 or as enterprise zones under section 469.167 as economically disadvantaged areas for purposes of this subdivision if the commissioner determines that this designation would further the purposes of this section. If the owner of a small business resides or is employed in a designated area, the small business is eligible for any preference provided under this subdivision.

(e) The department of revenue shall gather data necessary to make the determinations required by paragraph (c), clause (1), and shall annually certify counties that qualify under paragraph (c), clause (1). An area designated a labor surplus area retains that status for 120 days after certified small businesses in the area are notified of the termination of the designation by the United States Department of Labor.

Subd. 8. Surety bonds. Surety bonds guaranteed by the federal Small Business Administration and second party bonds are acceptable security for a construction award under this section. "Second party bond" means a bond that designates as principal, guarantor, or both, a person or persons in addition to the person to whom the contract is proposed for award.

Subd. 9. Determination of ability to perform. Before making an award under the preference programs established in subdivisions 4 to 7, the commissioner shall evaluate whether the small business or small targeted group business scheduled to receive the award is able to perform the contract. This determination shall include consideration of production and financial capacity and technical competence.

Subd. 10. Limits. At least 75 percent of the value of the subcontracts awarded to small businesses or small targeted group businesses under subdivision 6, paragraph (c), must be performed by the business to which the subcontract is awarded or by another small business or small targeted group business.

Subd. 11. Procurement procedures. All laws and rules pertaining to solicitations, bid evaluations, contract awards, and other procurement matters apply equally to procurements designated for small businesses or small targeted group businesses. In the event of conflict with other rules, section 16C.15 and rules adopted under it govern, if section 16C.15 applies. If it does not apply, sections 16C.16 to 16C.21 and rules adopted under those sections govern.

Subd. 12. Applicability. This section does not apply to construction contracts or contracts for professional or technical services under section 16C.08 that are financed in whole or in part with federal funds and that are subject to federal disadvantaged business enterprise regulations.

HIST: 1998 c 386 art 1 s 17; 1999 c 232 s 1



Section 16C.17 Encouragement of participation; advisory council.

16C.17 Encouragement of participation; advisory council.

Subdivision 1. Commissioner of administration. The commissioners of administration and trade and economic development shall publicize the provisions of the purchasing programs in sections 16C.16 to 16C.21, attempt to locate small businesses or small targeted group businesses able to perform under the programs, and encourage participation through education, technical assistance, mentoring, and other means. When the commissioner of administration determines that a small business or small targeted group business is unable to perform under a program established in sections 16C.16 to 16C.21, the commissioner shall inform the commissioner of trade and economic development who shall assist the small business or small targeted group business in attempting to remedy the causes of the inability to perform the award. In assisting the small business or small targeted group business, the commissioner of trade and economic development in cooperation with the commissioner of administration shall use management or financial assistance programs made available by or through the department of trade and economic development, other state or governmental agencies, or private sources.

Subd. 2. Advisory council. The small business procurement advisory council consists of 13 members appointed by the commissioner of administration. A chair of the advisory council shall be elected from among the members. The appointments are subject to the appointments program provided by section 15.0597. The terms, compensation, and removal of members are as provided in section 15.059. Notwithstanding section 15.059, the council expires June 30, 2003.

Subd. 3. Duties. The small business procurement advisory council shall:

(1) advise the commissioner of administration on matters relating to the small business and small targeted group business procurement program;

(2) review complaints or grievances from small businesses and small targeted group businesses who are doing or attempting to do business under the program; and

(3) review the reports of the commissioners of administration and trade and economic development provided by section 16C.18 to ensure compliance with the goals of the program.

HIST: 1998 c 386 art 1 s 18; 2001 c 162 s 9



Section 16C.18 Reports.

16C.18 Reports.

Subdivision 1. Commissioner of administration. The commissioner shall submit an annual report pursuant to section 3.195 to the governor and the legislature with a copy to the commissioner of trade and economic development indicating the progress being made toward the objectives and goals of sections 16C.16 to 16C.21, 161.321, and 473.142 during the preceding fiscal year.

Subd. 2. Commissioner of trade and economic development. The commissioner of trade and economic development shall submit an annual report to the governor and the legislature pursuant to section 3.195 with a copy to the commissioner of administration. This report shall include the following information:

(1) the efforts undertaken to publicize the provisions of the small business and small targeted group business procurement program during the preceding fiscal year;

(2) the efforts undertaken to identify small businesses and small targeted group businesses and the efforts undertaken to encourage participation in the targeted group purchasing program;

(3) the efforts undertaken by the commissioner to remedy the inability of small businesses and small targeted group businesses to perform on potential awards; and

(4) the commissioner's recommendations for strengthening the small business and small targeted group business procurement program and delivery of services to small businesses.

Subd. 3. Reports from other agencies. The commissioner of transportation, and each metropolitan agency listed in section 473.143, subdivision 1, shall report to the commissioner of administration all information that the commissioner requests to make reports required under this section. The information must be reported at the time and in the manner requested by the commissioner of administration.

HIST: 1998 c 386 art 1 s 19



Section 16C.19 Eligibility; rules.

16C.19 Eligibility; rules.

(a) A small business wishing to participate in the programs under section 16C.16, subdivisions 4 to 7, must be certified by the commissioner. The commissioner shall adopt by rule standards and procedures for certifying that small businesses, small targeted group businesses, and small businesses located in economically disadvantaged areas are eligible to participate under the requirements of sections 16C.16 to 16C.21. The commissioner shall adopt by rule standards and procedures for hearing appeals and grievances and other rules necessary to carry out the duties set forth in sections 16C.16 to 16C.21.

(b) The commissioner may make rules which exclude or limit the participation of nonmanufacturing business, including third-party lessors, brokers, franchises, jobbers, manufacturers' representatives, and others from eligibility under sections 16C.16 to 16C.21.

(c) The commissioner may make rules that set time limits and other eligibility limits on business participation in programs under sections 16C.16 to 16C.21.

HIST: 1998 c 386 art 1 s 20



Section 16C.20 Certification.

16C.20 Certification.

A business that is certified by the commissioner of administration as a small business, small targeted group business or a small business located in an economically disadvantaged area is eligible to participate under the requirements of sections 137.31 and 161.321 and, if certified as a small business or small targeted group business, under section 473.142 without further certification by the contracting agency.

HIST: 1998 c 386 art 1 s 21



Section 16C.21 Criminal penalty.

16C.21 Criminal penalty.

A person who knowingly provides false information to a public official or employee for the purpose of obtaining or retaining certification as a small targeted group business or a small business located in an economically disadvantaged area under sections 16C.16 to 16C.20, 137.31, 137.35, 161.321, or 473.142 is guilty of a misdemeanor.

HIST: 1998 c 386 art 1 s 22



Section 16C.22 District heating.

16C.22 District heating.

Notwithstanding any other law, general or special, the commissioner is authorized to enter into or approve a written agreement not to exceed 31 years with a district heating or cooling utility that will specify, but not be limited to, the appropriate terms and conditions for the interchange of district heating or cooling services.

HIST: 1998 c 386 art 1 s 23; 1Sp2001 c 10 art 2 s 43



Section 16C.23 Surplus property acquisition, distribution, and disposal.

16C.23 Surplus property acquisition, distribution, and disposal.

Subdivision 1. Definitions. "Governmental unit or nonprofit organization" means a governmental unit as defined in section 471.59, subdivision 1, an Indian tribal government, and any nonprofit and tax-exempt medical institution, hospital, clinic, health center, school, school system, college, university, or other institution organized and existing for any purpose authorized by federal law to accept surplus federal property.

Subd. 2. Surplus property. "Surplus property" means state or federal commodities, equipment, materials, supplies, books, printed matter, buildings, and other personal or real property that is obsolete, unused, not needed for a public purpose, or ineffective for current use.

Subd. 3. Authorization. (a) The commissioner is the state agency designated to transfer, purchase, accept, sell, or dispose of surplus property for the state and for the benefit of any other governmental unit or nonprofit organization for any purpose authorized by state and federal law and in accordance with state and federal rules and regulations. Any governmental unit or nonprofit organization may designate the commissioner to purchase or accept surplus property for it upon mutually agreeable terms and conditions. The commissioner may acquire, accept, warehouse, and distribute surplus property and charge a fee to cover any expenses incurred in connection with any of these acts.

(b) Federal surplus property that has been transferred to the state for donation to public agencies and nonprofit organizations must be transferred or sold in accordance with the plan developed under paragraph (c). Expenses incurred in connection with the acquisition, warehousing, distribution, and disposal of federal surplus property must be paid from the surplus services revolving fund. Proceeds of sales, minus any expenses, must be deposited in the surplus services revolving fund.

(c) The commissioner shall develop a detailed plan for disposal of donated federal property in conformance with state law and federal regulations. The plan must be submitted to the governor for certification and submission to the federal administrator of general services.

(d) The commissioner, after consultation with one or more nonprofit organizations with an interest in providing housing for homeless veterans and their families, may acquire property from the United States government that is designated by the General Services Administration as surplus property. The commissioner may lease the property to a qualified nonprofit organization that agrees to develop or rehabilitate the property for the purpose of providing suitable housing for veterans and their families. The lease agreement with the nonprofit organization may require that the property be developed for use as housing for homeless and displaced veterans and their families and for veterans and their families who lose their housing.

Subd. 4. Deposit of receipts. The surplus services revolving fund is a separate fund in the state treasury. All money resulting from the acquisition, acceptance, warehousing, distribution, and public sale of surplus property, must be deposited in the fund. Money paid into the surplus services revolving fund is appropriated to the commissioner for the purposes of the programs and services referred to in this section.

Subd. 5. Transfer or sale. (a) When the state or an agency operating under a legislative appropriation obtains surplus property from the commissioner, the commissioner of finance must, at the commissioner's request, transfer the cost of the surplus property, including any expenses of acquiring, accepting, warehousing, and distributing the surplus property, from the appropriation of the agency receiving the surplus property to the surplus services revolving fund. The determination of the commissioner is final as to the cost of the surplus property to the agency receiving the property.

(b) When any governmental unit or nonprofit organization other than an agency receives surplus property from the commissioner, the governmental unit or nonprofit organization must reimburse the surplus services revolving fund for the cost of the property, including the expenses of acquiring, accepting, warehousing, and distributing it, in an amount the commissioner sets. The commissioner may, however, require the governmental unit or nonprofit organization to deposit in advance in the surplus services revolving fund the cost of the surplus property upon mutually agreeable terms and conditions.

(c) The commissioner may transfer or sell state surplus property to any person at public auction, at prepriced sale, or by sealed bid process in accordance with applicable state laws.

Subd. 6. State surplus property. The commissioner may do any of the following to dispose of state surplus property:

(1) transfer it to or between state agencies;

(2) transfer it to a governmental unit or nonprofit organization in Minnesota; or

(3) sell it and charge a fee to cover expenses incurred by the commissioner in the disposal of the surplus property.

The proceeds of the sale less the fee are appropriated to the agency for whose account the sale was made, to be used and expended by that agency to purchase similar state property.

Subd. 7. Gifts. The commissioner is authorized to solicit and accept donated money and fixed and consumable property for the benefit of the state and any other governmental unit or nonprofit organization for any purpose authorized by state and federal law and in accordance with federal regulations and rules. The gift acceptance procedures of sections 7.09 to 7.12 do not apply to this subdivision.

HIST: 1998 c 386 art 1 s 24



Section 16C.24 Rules.

16C.24 Rules.

Minnesota Rules, parts 1230.0100 to 1230.4300, adopted under chapter 16B, govern under this chapter until amended, repealed, or superseded by rules adopted under chapter 16B or this chapter. In the event rules adopted under chapter 16B conflict with provisions of this chapter, this chapter governs.

HIST: 1998 c 386 art 1 s 25



Section 16C.25 Building and construction contracts.

16C.25 Building and construction contracts.

Notwithstanding any contrary law, the provisions of Minnesota Statutes 1996, section 16B.07, 16B.08, 16B.09, and all other laws applicable to competitive bidding for building and construction contracts on June 30, 1998, apply to building and construction contracts entered into on or after July 1, 1998.

HIST: 1998 c 386 art 1 s 26






Chapter 16D State Debt Collection

Section 16D.01 Citation and scope.

16D.01 Citation and scope.

Subdivision 1. Citation. This chapter may be cited as the "Debt Collection Act."

Subd. 2. Scope. The collection procedures and remedies under this chapter are in addition to any other procedure or remedy available by law. If the referring agency's applicable state or federal law provides for the use of a particular remedy or procedure for the collection of a debt, that particular remedy or procedure governs the collection of that debt to the extent the procedure or remedy is inconsistent with this chapter.

HIST: 1994 c 632 art 3 s 35



Section 16D.02 Definitions.

16D.02 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of revenue.

Subd. 3. Debt. "Debt" means an amount owed to the state directly, or through a state agency, on account of a fee, duty, lease, direct loan, loan insured or guaranteed by the state, rent, service, sale of real or personal property, overpayment, fine, assessment, penalty, restitution, damages, interest, tax, bail bond, forfeiture, reimbursement, liability owed, an assignment to the state including assignments under section 256.741, the Social Security Act, or other state or federal law, recovery of costs incurred by the state, or any other source of indebtedness to the state. Debt also includes amounts owed to individuals as a result of civil, criminal, or administrative action brought by the state or a state agency pursuant to its statutory authority or for which the state or state agency acts in a fiduciary capacity in providing collection services in accordance with the regulations adopted under the Social Security Act at Code of Federal Regulations, title 45, section 302.33. Debt also includes an amount owed to the courts or University of Minnesota for which the commissioner provides collection services pursuant to contract.

Subd. 4. Debtor. "Debtor" means an individual, corporation, partnership, an unincorporated association, a limited liability company, a trust, an estate, or any other public or private entity, including a state, local, or federal government, or an Indian tribe, that is liable for a debt or against whom there is a claim for a debt.

Subd. 5. Debt qualification plan. "Debt qualification plan" means an agreement entered into between a referring agency and the commissioner that defines the terms and conditions by which the commissioner will provide collection services to the referring agency.

Subd. 6. Referring agency. "Referring agency" means a state agency or a court that has entered into a debt qualification plan with the commissioner to refer debts to the commissioner for collection.

Subd. 7. State agency. "State agency" means a state office, officer, board, commission, bureau, division, department, authority, agency, public corporation, or other unit of state government.

Subd. 8. Enterprise. "Enterprise" means the Minnesota collection enterprise, a separate unit established by the commissioner to carry out the provisions of this chapter.

HIST: 1994 c 632 art 3 s 36; 1995 c 254 art 5 s 3,4; 1996 c 390 s 14,15; 1998 c 366 s 29; 1999 c 159 s 3



Section 16D.03 Supervision of state debt collection.

16D.03 Supervision of state debt collection.

Subdivision 1. Responsibility. The commissioner of finance shall supervise and report on state debt collection.

Subd. 2. State agency reports. State agencies shall report quarterly to the commissioner of finance the debts owed to them. The commissioner of finance, in consultation with the commissioners of revenue and human services, and the attorney general, shall establish internal guidelines for the recognition, tracking, reporting, and collection of debts owed the state. The internal guidelines must include accounting standards, performance measurements, and uniform reporting requirements applicable to all state agencies. The commissioner of finance shall require a state agency to recognize, track, report, and attempt to collect debts according to the internal guidelines.

Subd. 3. Report of the commissioner. By January 15 of each year, the commissioner of finance shall report on the management of debts owed the state, including performance measurements and progress of the debt collection efforts undertaken by state agencies and the commissioner. The report must be made to the governor and the chairs of the committee on finance of the senate and the committee on ways and means of the house of representatives.

HIST: 1994 c 632 art 3 s 37; 1996 c 390 s 16,17



Section 16D.04 Collection activities.

16D.04 Collection activities.

Subdivision 1. Duties. The commissioner shall provide services to the state and its agencies to collect debts owed the state. The commissioner is not a collection agency as defined by section 332.31, subdivision 3, and is not licensed, bonded, or regulated by the commissioner of commerce under sections 332.31 to 332.35 or 332.38 to 332.45. The commissioner is subject to section 332.37, except clause (9), (10), (12), or (19). Debts referred to the commissioner for collection under section 256.9792 may in turn be referred by the commissioner to the enterprise. An audited financial statement may not be required as a condition of debt placement with a private agency if the private agency: (1) has errors and omissions coverage under a professional liability policy in an amount of at least $1,000,000; or (2) has a fidelity bond to cover actions of its employees, in an amount of at least $100,000. In cases of debts referred under section 256.9792, the provisions of this chapter and section 256.9792 apply to the extent they are not in conflict. If they are in conflict, the provisions of section 256.9792 control. For purposes of this chapter, the referring agency for such debts remains the department of human services.

Subd. 2. Agency participation. (a) A state agency may, at its option, refer debts to the commissioner for collection. The ultimate responsibility for the debt, including the reporting of the debt to the commissioner of finance and the decision with regard to the continuing collection and uncollectibility of the debt, remains with the referring state agency.

(b) When a debt owed to a state agency becomes 121 days past due, the state agency must refer the debt to the commissioner for collection. This requirement does not apply if there is a dispute over the amount or validity of the debt, if the debt is the subject of legal action or administrative proceedings, or the agency determines that the debtor is adhering to acceptable payment arrangements. The commissioner, in consultation with the commissioner of finance, may provide that certain types of debt need not be referred to the commissioner for collection under this paragraph. Methods and procedures for referral must follow internal guidelines prepared by the commissioner of finance.

Subd. 3. Services. The commissioner shall provide collection services for a state agency, and may provide for collection services for a court, in accordance with the terms and conditions of a signed debt qualification plan.

Subd. 4. Authority to contract. The commissioners of revenue and finance may contract with credit bureaus, private collection agencies, and other entities as necessary for the collection of debts. A private collection agency acting under a contract with the commissioner of revenue or finance is subject to sections 332.31 to 332.45, except that the private collection agency may indicate that it is acting under a contract with the state. The commissioner may not delegate the powers provided under section 16D.08 to any nongovernmental entity.

HIST: 1994 c 632 art 3 s 38; 1995 c 254 art 5 s 5,6; 1996 c 390 s 18,19; 1998 c 366 s 30,31; 1999 c 250 art 1 s 67



Section 16D.045 Staff.

16D.045 Staff.

If there is an increase in the complement of collectors employed by the commissioner of revenue to work for the Minnesota collection enterprise above the complement employed on June 30, 1998, the new complement of collectors must be located in the Ely office.

HIST: 1998 c 366 s 32; 1998 c 408 s 8



Section 16D.05 Priority of satisfaction of debts.

16D.05 Priority of satisfaction of debts.

Subdivision 1. Multiple debts. If two or more debts owed by the same debtor are submitted to the commissioner, amounts collected on those debts must be applied as prescribed in this section.

Subd. 2. Enforcement of liens. If the money received is collected on a judgment lien under chapter 550, a lien provided by chapter 514, a consensual lien or security interest, protection of an interest in property through chapter 570, by collection process provided by chapters 551 and 571, or by any other process by which the commissioner is enforcing rights in a particular debt, the money must be applied to that particular debt.

Subd. 3. Other methods of collection. If the money is collected in any manner not specified in subdivision 2, the money collected must apply first to the satisfaction of any debts for child support. Any debts other than child support must be satisfied in the order in time in which the commissioner received the debts from the referring agency.

HIST: 1994 c 632 art 3 s 39



Section 16D.06 Debtor information.

16D.06 Debtor information.

Subdivision 1. Access to government data not public. Notwithstanding chapter 13 or any other state law classifying or restricting access to government data, upon request from the commissioner or the attorney general, state agencies, political subdivisions, and statewide systems shall disseminate not public data to the commissioner or the attorney general for the sole purpose of collecting debt. Not public data disseminated under this subdivision is limited to financial data of the debtor or data related to the location of the debtor or the assets of the debtor.

Subd. 2. Disclosure of data. Data received, collected, created, or maintained by the commissioner or the attorney general to collect debts are classified as private data on individuals under section 13.02, subdivision 12, or nonpublic data under section 13.02, subdivision 9. The commissioner or the attorney general may disclose not public data:

(1) under section 13.05;

(2) under court order;

(3) under a statute specifically authorizing access to the not public data;

(4) to provide notices required or permitted by statute;

(5) to an agent of the commissioner or the attorney general, including a law enforcement person, attorney, or investigator acting for the commissioner or the attorney general in the investigation or prosecution of a criminal or civil proceeding relating to collection of a debt;

(6) to report names of debtors, amount of debt, date of debt, and the agency to whom debt is owed to credit bureaus;

(7) to locate the debtor, locate the assets of the debtor, or to enforce or implement the collection of a debt, provided that the commissioner or the attorney general may disclose only the data that are necessary to enforce or implement collection of the debt; and

(8) to the commissioner of revenue for tax administration purposes.

The commissioner and the attorney general may not disclose data that is not public to a private collection agency or other entity with whom the commissioner has contracted under section 16D.04, subdivision 4, unless disclosure is otherwise authorized by law.

HIST: 1994 c 632 art 3 s 40; 1995 c 254 art 5 s 7; 1996 c 390 s 20; 1998 c 366 s 33



Section 16D.07 Notice to debtor.

16D.07 Notice to debtor.

The referring agency shall send notice to the debtor by United States mail or personal delivery at the debtor's last known address at least 20 days before the debt is referred to the commissioner. The notice must state the nature and amount of the debt, identify to whom the debt is owed, and inform the debtor of the remedies available under this chapter.

HIST: 1994 c 632 art 3 s 41



Section 16D.08 Collection duties and powers.

16D.08 Collection duties and powers.

Subdivision 1. Duties. The commissioner shall take all reasonable and cost-effective actions to collect debts referred to the commissioner.

Subd. 2. Powers. (a) In addition to the collection remedies available to private collection agencies in this state, the commissioner, with legal assistance from the attorney general, may utilize any statutory authority granted to a referring agency for purposes of collecting debt owed to that referring agency. The commissioner may also delegate to the enterprise the tax collection remedies in sections 270.06, clauses (7) and (17), excluding the power to subpoena witnesses; 270.66; 270.69, excluding subdivisions 7 and 13; 270.70, excluding subdivision 14; 270.7001 to 270.72; and 290.92, subdivision 23, except that a continuous wage levy under section 290.92, subdivision 23, is only effective for 70 days, unless no competing wage garnishments, executions, or levies are served within the 70-day period, in which case a wage levy is continuous until a competing garnishment, execution, or levy is served in the second or a succeeding 70-day period, in which case a continuous wage levy is effective for the remainder of that period. A debtor who qualifies for cancellation of collection costs under section 16D.11, subdivision 3, clause (1), can apply to the commissioner for reduction or release of a continuous wage levy, if the debtor establishes that the debtor needs all or a portion of the wages being levied upon to pay for essential living expenses, such as food, clothing, shelter, medical care, or expenses necessary for maintaining employment. The commissioner's determination not to reduce or release a continuous wage levy is appealable to district court. The word "tax" or "taxes" when used in the tax collection statutes listed in this subdivision also means debts referred under this chapter.

(b) For debts other than state taxes, child support, or student loans, before any of the tax collection remedies listed in this subdivision can be used, except for the remedies in section 270.06, clauses (7) and (17), if the referring agency has not already obtained a judgment or filed a lien, the commissioner must first obtain a judgment against the debtor. For student loans when the referring agency has not obtained a judgment or filed a lien, before using the tax collection remedies listed in this subdivision, except for the remedies in section 270.06, clauses (7) and (17), the commissioner shall give the debtor 30 days' notice in writing, which may be served in any manner permitted in section 270.68 for service of a summons and complaint. The notice must advise the debtor of the debtor's right to request that the commissioner commence a court action, and that if no such request is made within 30 days after service of the notice, the commissioner may use these tax collection remedies. If a timely request is made, the commissioner shall obtain a judgment before using these tax collection remedies.

HIST: 1994 c 632 art 3 s 42; 1995 c 254 art 5 s 8; 1996 c 390 s 21; 1998 c 366 s 34; 1Sp2001 c 5 art 7 s 1



Section 16D.09 Uncollectible debts.

16D.09 Uncollectible debts.

Subdivision 1. Generally. When a debt is determined by a state agency to be uncollectible, the debt may be written off by the state agency from the state agency's financial accounting records and no longer recognized as an account receivable for financial reporting purposes. A debt is considered to be uncollectible when (1) all reasonable collection efforts have been exhausted, (2) the cost of further collection action will exceed the amount recoverable, (3) the debt is legally without merit or cannot be substantiated by evidence, (4) the debtor cannot be located, (5) the available assets or income, current or anticipated, that may be available for payment of the debt are insufficient, (6) the debt has been discharged in bankruptcy, (7) the applicable statute of limitations for collection of the debt has expired, or (8) it is not in the public interest to pursue collection of the debt. The determination of the uncollectibility of a debt must be reported by the state agency along with the basis for that decision as part of its quarterly reports to the commissioner of finance. Determining that the debt is uncollectible does not cancel the legal obligation of the debtor to pay the debt, except in the case of a debt related to a tax liability that is canceled by the department of revenue.

Subd. 2. Notification of action by department of revenue. When the department of revenue has determined that a debt is uncollectible and has written off that debt as provided in subdivision 1, the commissioner of revenue must make a reasonable attempt to notify the debtor of that action and of the release of any liens imposed under section 270.69 related to that debt, within 30 days after the determination has been reported to the commissioner of finance. A lien imposed under section 270.69 need not be released unless after the write-off of uncollectible debt there is no remaining collectible liability recorded on the lien.

HIST: 1994 c 632 art 3 s 43; 1996 c 390 s 22; 1999 c 243 art 2 s 1; 2000 c 490 art 13 s 3



Section 16D.10 Case reviewer.

16D.10 Case reviewer.

The commissioner shall make a case reviewer available to debtors. The reviewer must be available to answer a debtor's questions concerning the collection process and to review the collection activity taken. If the reviewer reasonably believes that the particular action being taken is unreasonable or unfair, the reviewer may make recommendations to the commissioner in regard to the collection action.

HIST: 1994 c 632 art 3 s 44



Section 16D.11 Collection costs.

16D.11 Collection costs.

Subdivision 1. Imposition. As determined by the commissioner of finance, collection costs shall be added to the debts referred to the commissioner or private collection agency for collection. Collection costs are collectible by the commissioner or private agency from the debtor at the same time and in the same manner as the referred debt. The referring agency shall advise the debtor of collection costs under this section and the debtor's right to cancellation of collection costs under subdivision 3 at the time the agency sends notice to the debtor under section 16D.07. If the commissioner or private agency collects an amount less than the total due, the payment is applied proportionally to collection costs and the underlying debt unless the commissioner of finance has waived this requirement for certain categories of debt pursuant to the department's internal guidelines. Collection costs collected by the commissioner under this subdivision or retained under subdivision 6 shall be deposited in the general fund as nondedicated receipts. Collection costs collected by private agencies are appropriated to the referring agency to pay the collection fees charged by the private agency. Collections of collection costs in excess of collection agency fees must be deposited in the general fund as nondedicated receipts.

Subd. 2. Computation. At the time a debt is referred, the amount of collection costs is equal to 15 percent of the debt, or 25 percent of the debt remaining unpaid if the commissioner or private collection agency has to take enforced collection action by serving a summons and complaint on or entering judgment against the debtor, or by utilizing any of the remedies authorized under section 16D.08, subdivision 2, except for the remedies in sections 270.06, clause (7), and 270.66 or when referred by the commissioner for additional collection activity by a private collection agency. If, after referral of a debt to a private collection agency, the debtor requests cancellation of collection costs under subdivision 3, the debt must be returned to the commissioner for resolution of the request.

Subd. 3. Cancellation. Collection costs imposed under subdivision 1 shall be canceled and subtracted from the amount due if:

(1) the debtor's household income as defined in section 290A.03, subdivision 5, excluding the exemption subtractions in subdivision 3, paragraph (3) of that section, for the 12 months preceding the date of referral is less than twice the annual federal poverty guideline under United States Code, title 42, section 9902, subsection (2);

(2) within 60 days after the first contact with the debtor by the enterprise or collection agency, the debtor establishes reasonable cause for the failure to pay the debt prior to referral of the debt to the enterprise;

(3) a good faith dispute as to the legitimacy or the amount of the debt is made, and payment is remitted or a payment agreement is entered into within 30 days after resolution of the dispute;

(4) good faith litigation occurs and the debtor's position is substantially justified, and if the debtor does not totally prevail, the debt is paid or a payment agreement is entered into within 30 days after the judgment becomes final and nonappealable; or

(5) collection costs have been added by the referring agency and are included in the amount of the referred debt.

Subd. 4. Appeal. Decisions of the commissioner denying an application to cancel collection costs under subdivision 3 are subject to the contested case procedure under chapter 14.

Subd. 5. Refund. If collection costs are collected and then canceled, the amount of the collection costs shall be refunded to the debtor within 30 days. The amount necessary to pay the refunds is annually appropriated to the commissioner.

Subd. 6. Charge to referring agency. If collection costs are canceled under subdivision 3, an amount equal to the penalty is retained by the commissioner from the debt collected, and is accounted for and subject to the same provisions of this chapter as if the penalty had been collected from the debtor.

Subd. 7. Adjustment of rate. By June 1 of each year, the commissioner of finance shall determine the rate of collection costs for debts referred to the enterprise during the next fiscal year. The rate is a percentage of the debts in an amount that most nearly equals the costs of the enterprise necessary to process and collect referred debts under this chapter. In no event shall the rate of collection costs when a debt is first referred exceed three-fifths of the maximum collection costs, and in no event shall the rate of the maximum collection costs exceed 25 percent of the debt. Determination of the rate of collection costs under this section is not subject to the fee setting requirements of section 16A.1285.

HIST: 1995 c 254 art 5 s 9; 1996 c 390 s 23,24; 1997 c 187 art 3 s 3; 1998 c 366 s 35



Section 16D.12 Payment of collection agency fees.

16D.12 Payment of collection agency fees.

Unless otherwise expressly prohibited by law, a state agency may pay for the services of the commissioner or a private collection agency from the money collected. The portion of the money collected which must be paid to the commissioner or the collection agency as its collection fee is appropriated from the fund to which the collected money is due.

HIST: 1995 c 254 art 5 s 10; 1996 c 390 s 25



Section 16D.13 Interest.

16D.13 Interest.

Subdivision 1. Authority. Unless otherwise provided by contract out of which the debt arises or by state or federal law, a state agency shall charge simple interest on debts owed to the state at the rate provided in subdivision 2 if notice has been given in accordance with this subdivision. Interest charged under this section begins to accrue on the 30th calendar day following the state agency's first written demand for payment that includes notification to the debtor that interest will begin to accrue on the debt in accordance with this section.

Subd. 2. Computation. Notwithstanding chapter 334, the rate of interest is the rate determined by the state court administrator under section 549.09, subdivision 1, paragraph (c).

Subd. 3. Exclusion. A state agency may not charge interest under this section on overpayments of assistance benefits under the programs formerly codified in sections 256.031 to 256.0361, 256.72 to 256.87, and under chapters 256D and 256I, or the federal food stamp program. Notwithstanding this prohibition, any debts that have been reduced to judgment under these programs are subject to the interest charges provided under section 549.09.

HIST: 1995 c 254 art 5 s 11; 1999 c 159 s 4



Section 16D.14 Venue.

16D.14 Venue.

Subdivision 1. Authorization. The commissioner or the attorney general may bring an action to recover debts owed to the state in Ramsey county district court or Ramsey county conciliation court at the discretion of the state. In order to bring a cause of action under this section in any county other than the county where the debtor resides or where the cause of action arose, the commissioner or the attorney general must notify the debtor as provided in subdivisions 2 to 4, unless that venue is authorized by other law.

Subd. 2. Conciliation court; claims for $2,500 or less. (a) The commissioner or the attorney general may bring a conciliation court action where the cause of action arose or where the debtor resides. Before bringing a conciliation court action for a claim for $2,500 or less under this section in any county other than where the debtor resides or where the cause of action arose, the commissioner or the attorney general shall send a form by first class mail to the debtor's last known address notifying the debtor of the intent to bring an action in Ramsey county. The commissioner or attorney general must enclose a form for the debtor to use to request that the action not be brought in Ramsey county and a self-addressed, postage paid envelope. The form must advise the debtor of the right to request that the action not be brought in Ramsey county and that the debtor has 30 days from the date of the form to make this request.

(b) If the debtor timely returns the form requesting the action not be brought in Ramsey county, the commissioner or attorney general may only file the action in the county of the debtor's residence, the county where the cause of action arose, or as provided by other law. The commissioner or attorney general shall notify the debtor of the action taken. If the debtor does not timely return the form, venue is as chosen by the commissioner or attorney general as authorized under this section.

(c) If a judgment is obtained in Ramsey county conciliation court when the form was sent by first class mail under this subdivision and the debtor reasonably demonstrates that the debtor did not reside at the address where the form was sent or that the debtor did not receive the form, the commissioner or the attorney general shall vacate the judgment without prejudice and return any funds collected as a result of enforcement of the judgment. Evidence of the debtor's correct address include, but are not limited to, a driver's license, homestead declaration, school registration, utility bills, or a lease or rental agreement.

Subd. 3. Conciliation court claims exceeding $2,500. (a) The commissioner or the attorney general may bring a conciliation court action where the cause of action arose or where the debtor resides. In order to bring a conciliation court claim that exceeds $2,500 under this section in a county other than where the debtor resides or where the cause of action arose, the commissioner or the attorney general shall serve with the conciliation court claim a change of venue form for the debtor to use to request that venue be changed and a self-addressed, postage paid return envelope. This form must advise the debtor that the form must be returned within 30 days of the date of service or venue will remain in Ramsey county.

(b) If the debtor timely returns the change of venue form requesting a change of venue, the commissioner or attorney general shall change the venue of the action to the county of the debtor's residence, the county where the cause of action arose, as provided by other law, or dismiss the action. The commissioner or attorney general must notify the debtor of the action taken. If the debtor does not timely return the form, venue is as chosen by the commissioner or attorney general as authorized under this section. The commissioner or the attorney general shall file the signed return receipt card or the proof of service with the court.

Subd. 4. District court. (a) In order to bring a district court action under this section in any county other than where the debtor resides or where the cause of action arose, the commissioner or attorney general shall serve the change of venue form with the summons and complaint or petition commencing the collection action. Two copies of the form must be served along with a self-addressed, postage paid return envelope. The form must advise the debtor that the form must be returned within 20 days of the date of service or venue will remain in Ramsey county. If the debtor timely returns the change of venue form, the time to answer the summons and complaint or petition runs from the date of debtor's request for change of venue.

(b) If the debtor timely returns the change of venue form requesting that the action not be brought in Ramsey county, the commissioner or attorney general shall change the venue of the action to the county of the debtor's residence, the county where the cause of action arose, as provided by other law, or dismiss the action. The commissioner or attorney general shall notify the debtor of the action taken. If the debtor is served the form to change venue along with the district court summons and complaint or petition, in accordance with court rules, but does not return the form within the statutory timelines, venue is as chosen by the commissioner or attorney general as authorized under this section. The commissioner or attorney general shall file the proof of service along with the summons and complaint or petition commencing the lawsuit.

Subd. 5. Fees. No court filing fees, docketing fees, release of judgment fees, or any other fees or costs for court services may be assessed against the state for actions filed by the state or a state agency seeking monetary relief in favor of the state.

HIST: 1995 c 254 art 5 s 12; 1998 c 366 s 36-38



Section 16D.15 Compromise of debt.

16D.15 Compromise of debt.

Unless expressly prohibited by other federal or state law, a state agency may compromise debts owed to the state, whether reduced to judgment or not, where the state agency determines that it is in the best interests of the state to do so.

HIST: 1995 c 254 art 5 s 13



Section 16D.16 Setoffs.

16D.16 Setoffs.

Subdivision 1. Authorization. Unless prohibited by other law, the state agency utilizes a more specific setoff statute, or the state payments are subject to a more specific setoff statute, the commissioner or a state agency may automatically deduct the amount of a debt owed to the state from any state payment due to the debtor. Tax refunds, earned income tax credit, child care credit, funds exempt under section 550.37, or funds owed to an individual who is receiving assistance under the provisions of chapter 256 are not subject to setoff under this section. If a debtor has entered into a written payment plan with respect to payment of a specified debt, the right of setoff may not be used to satisfy that debt. Notwithstanding section 181.79, the state may deduct from the wages due or earned by a state employee to collect a debt, subject to the limitations in section 571.922.

Subd. 2. Notice and hearing. Before setoff, the commissioner or state agency shall mail written notice by certified mail to the debtor, addressed to the debtor's last known address, that the commissioner or state agency intends to set off a debt owed to the state by the debtor against future payments due the debtor from the state. For debts owed to the state that have not been reduced to judgment, if no administrative appeal process or a hearing by an impartial decision maker on the validity or accuracy of the debt has yet been made available to the debtor, before setoff for a prejudgment debt, the notice to the debtor must advise that the debtor has a right to make a written request for a contested case hearing on the validity of the debt or the right to setoff. The debtor has 30 days from the date of that notice to make a written request for a contested case hearing to contest the validity of the debt or the right to setoff. The debtor's request must state the debtor's reasons for contesting the debt or the right to setoff. If the commissioner or state agency desires to pursue the right to setoff following receipt of the debtor's request for a hearing, the commissioner or state agency shall schedule a contested case hearing within 30 days of the receipt of the request for the hearing. If the commissioner or state agency decides not to pursue the right to setoff, the debtor must be notified of that decision.

HIST: 1995 c 254 art 5 s 14; 1998 c 366 s 39



Section 16D.17 Enforcement of statutory penalties.

16D.17 Enforcement of statutory penalties.

A state agency may enforce a final penalty order imposed for violations of state law in the same manner as a district court judgment if:

(1) notice and opportunity for a hearing on the penalty has been provided and the notice gives at least 30 days to request a hearing, unless the agency statute provides for a different timeline; and

(2) the notice or order of the penalty states that when the order becomes final, the agency may file and enforce the penalty as a judgment without further notice or additional proceedings.

The administrative order may be filed with a district court administrator along with an affidavit of identification and amount owed, and the court administrator shall enter and docket the administrative order as a civil judgment.

HIST: 1998 c 366 s 40






Chapter 16E Office of Technology

Section 16E.01 Office of technology.

16E.01 Office of technology.

Subdivision 1. Purpose. The office of technology, referred to in this chapter as the "office," is under the supervision of the commissioner of administration. The office shall provide leadership and direction for information and communications technology policy in Minnesota. The office shall coordinate strategic investments in information and communications technology to encourage the development of a technically literate society and to ensure sufficient access to and efficient delivery of government services.

Subd. 2. Discretionary powers. The office may:

(1) enter into contracts for goods or services with public or private organizations and charge fees for services it provides;

(2) apply for, receive, and expend money from public agencies;

(3) apply for, accept, and disburse grants and other aids from the federal government and other public or private sources;

(4) enter into contracts with agencies of the federal government, local governmental units, the University of Minnesota and other educational institutions, and private persons and other nongovernmental organizations as necessary to perform its statutory duties;

(5) appoint committees and task forces of not more than two years' duration to assist the office in carrying out its duties;

(6) sponsor and conduct conferences and studies, collect and disseminate information, and issue reports relating to information and communications technology issues;

(7) participate in the activities of standards bodies and other appropriate conferences related to information and communications technology issues;

(8) review the technology infrastructure of regions of the state and cooperate with and make recommendations to the governor, legislature, state agencies, local governments, local technology development agencies, the federal government, private businesses, and individuals for the realization of information and communications technology infrastructure development potential;

(9) sponsor, support, and facilitate innovative and collaborative economic and community development and government services projects, including technology initiatives related to culture and the arts, with public and private organizations; and

(10) review and recommend alternative sourcing strategies for state information and communications systems.

Subd. 3. Duties. The office shall:

(1) coordinate the efficient and effective use of available federal, state, local, and private resources to develop statewide information and communications technology and its infrastructure;

(2) review state agency and intergovernmental information and communications systems development efforts involving state or intergovernmental funding, provide information to the legislature regarding projects reviewed, and recommend projects for inclusion in the governor's budget under section 16A.11;

(3) encourage cooperation and collaboration among state and local governments in developing intergovernmental communication and information systems, and define the structure and responsibilities of the information policy council;

(4) cooperate and collaborate with the legislative and judicial branches in the development of information and communications systems in those branches;

(5) continue the development of North Star, the state's official comprehensive online service and information initiative;

(6) promote and collaborate with the state's agencies in the state's transition to an effectively competitive telecommunications market;

(7) collaborate with entities carrying out education and lifelong learning initiatives to assist Minnesotans in developing technical literacy and obtaining access to ongoing learning resources;

(8) promote and coordinate public information access and network initiatives, consistent with chapter 13, to connect Minnesota's citizens and communities to each other, to their governments, and to the world;

(9) promote and coordinate electronic commerce initiatives to ensure that Minnesota businesses and citizens can successfully compete in the global economy;

(10) promote and coordinate the regular and periodic reinvestment in the core information and communications technology infrastructure so that state and local government agencies can effectively and efficiently serve their customers;

(11) facilitate the cooperative development of standards for information systems, electronic data practices and privacy, and electronic commerce among international, national, state, and local public and private organizations; and

(12) work with others to avoid unnecessary duplication of existing services provided by other public and private organizations while building on the existing governmental, educational, business, health care, and economic development infrastructures.

HIST: 1997 c 202 art 3 s 7; 1998 c 366 s 41; 1999 c 250 art 1 s 68



Section 16E.02 Office of technology structure and personnel.

16E.02 Office of technology structure and personnel.

Subdivision 1. Office management and structure. The commissioner of administration is the state's chief information officer and technology advisor to the governor. The staff of the office must include individuals knowledgeable in information and communications technology.

Subd. 2. Intergovernmental participation. The commissioner of administration or the commissioner's designee shall serve as a member of the Minnesota education telecommunications council, the geographic information systems council, the library planning task force, or their respective successor organizations, and as a member of Minnesota Technology, Inc. and the Minnesota health data institute as a nonvoting member.

HIST: 1997 c 202 art 3 s 8; 1999 c 250 art 1 s 69; 2000 c 260 s 8



Section 16E.03 Administration of state information and communications systems.

16E.03 Administration of state information and communications systems.

Subdivision 1. Definitions. For the purposes of sections 16E.03 to 16E.05, the following terms have the meanings given them.

(a) "Information and communications technology project" means the development or acquisition of information and communications technology devices and systems, but does not include the state information infrastructure or its contractors.

(b) "Data processing device or system" means equipment or computer programs, including computer hardware, firmware, software, and communication protocols, used in connection with the processing of information through electronic data processing means, and includes data communication devices used in connection with computer facilities for the transmission of data.

(c) "State agency" means an agency in the executive branch of state government and includes the Minnesota higher education services office.

Subd. 2. Commissioner's responsibility. The commissioner shall coordinate the state's information and communications technology systems to serve the needs of the state government. The commissioner shall:

(1) coordinate the design of a master plan for information and communications technology systems in the state and its political subdivisions and shall report on the plan to the governor and legislature at the beginning of each regular session;

(2) coordinate all information and communications technology plans and contracts and oversee the state's information and communications systems;

(3) establish standards for information and communications systems that encourage competition and support open systems environments and that are compatible with national and international standards; and

(4) maintain a library of systems and programs developed by the state and its political subdivisions for use by agencies of government.

Subd. 3. Evaluation and approval. A state agency may not undertake an information and communications technology project until it has been evaluated according to the procedures developed under subdivision 4. The governor or governor's designee shall give written approval of the proposed project. If the proposed project is not approved, the commissioner of finance shall cancel the unencumbered balance of any appropriation allotted for the project. This subdivision does not apply to acquisitions or development of information and communications systems that have anticipated total cost of less than $100,000. The Minnesota state colleges and universities shall submit for approval any project related to acquisitions or development of information and communications systems that has a total anticipated cost of more than $250,000.

Subd. 4. Evaluation procedure. The commissioner shall establish and, as necessary, update and modify procedures to evaluate information and communications projects proposed by state agencies. The evaluation procedure must assess the necessity, design and plan for development, ability to meet user requirements, feasibility, and flexibility of the proposed data processing device or system, its relationship to other state data processing devices or systems, and its costs and benefits when considered by itself and when compared with other options.

Subd. 5. Report to legislature. The commissioner shall submit to the legislature, at the same time as the governor's budget required by section 16A.11, a concise narrative explanation of any information and communication technology project that involves collaboration between state agencies and an explanation of how the budget requests of the several agencies collaborating on the project relate to each other.

Subd. 6. System development methods. The commissioner shall establish and, as necessary, update and modify methods for developing information and communications systems appropriate to the specific needs of individual state agencies. The development methods shall be used to define the design, programming, and implementation of systems. The development methods must also enable and require a data processing system to be defined in terms of its computer programs, input requirements, output formats, administrative procedures, and processing frequencies.

Subd. 7. Data security systems. In consultation with the attorney general and appropriate agency heads, the commissioner shall develop data security policies, guidelines, and standards, and the commissioner of administration shall install and administer state data security systems on the state's centralized computer facility consistent with these policies, guidelines, standards, and state law to ensure the integrity of computer-based and other data and to ensure applicable limitations on access to data, consistent with the public's right to know as defined in chapter 13. Each department or agency head is responsible for the security of the department's or agency's data.

Subd. 8. Joint actions. The commissioner may join with the federal government, other states, local governments, and organizations representing those groups either jointly or severally in the development and implementation of systems analysis, information services, and computerization projects.

HIST: 1997 c 202 art 3 s 9; 1997 c 212 s 3,4; 1998 c 359 s 15; 1998 c 366 s 42-45; 1999 c 250 art 1 s 114



Section 16E.035 Technology inventory.

16E.035 Technology inventory.

The commissioner of administration must prepare an inventory of technology owned or leased by state agencies. The inventory must include: (1) information on how the technology fits into the state's information technology architecture; and (2) a projected replacement schedule. The commissioner must report the inventory to the legislative committees with primary jurisdiction over state technology issues by July 1 of each even-numbered year.

HIST: 1Sp2001 c 10 art 2 s 44



Section 16E.04 Information and communications technology policy.

16E.04 Information and communications technology policy.

Subdivision 1. Development. The office shall coordinate with state agencies in developing and establishing policies and standards for state agencies to follow in developing and purchasing information and communications systems and training appropriate persons in their use. The office shall develop, promote, and coordinate state technology, architecture, standards and guidelines, information needs analysis techniques, contracts for the purchase of equipment and services, and training of state agency personnel on these issues.

Subd. 2. Responsibilities. (a) In addition to other activities prescribed by law, the office shall carry out the duties set out in this subdivision.

(b) The office shall develop and establish a state information architecture to ensure that further state agency development and purchase of information and communications systems, equipment, and services is designed to ensure that individual agency information systems complement and do not needlessly duplicate or conflict with the systems of other agencies. When state agencies have need for the same or similar public data, the commissioner, in coordination with the affected agencies, shall promote the most efficient and cost-effective method of producing and storing data for or sharing data between those agencies. The development of this information architecture must include the establishment of standards and guidelines to be followed by state agencies.

(c) The office shall assist state agencies in the planning and management of information systems so that an individual information system reflects and supports the state agency's mission and the state's requirements and functions.

(d) The office shall review agency requests for legislative appropriations for the development or purchase of information systems equipment or software.

(e) The office shall review major purchases of information systems equipment to:

(1) ensure that the equipment follows the standards and guidelines of the state information architecture;

(2) ensure that the equipment is consistent with the information management principles adopted by the information policy council;

(3) evaluate whether the agency's proposed purchase reflects a cost-effective policy regarding volume purchasing; and

(4) ensure that the equipment is consistent with other systems in other state agencies so that data can be shared among agencies, unless the office determines that the agency purchasing the equipment has special needs justifying the inconsistency.

(f) The office shall review the operation of information systems by state agencies and provide advice and assistance to ensure that these systems are operated efficiently and continually meet the standards and guidelines established by the office. The standards and guidelines must emphasize uniformity that encourages information interchange, open systems environments, and portability of information whenever practicable and consistent with an agency's authority and chapter 13.

(g) The office shall conduct a comprehensive review at least every three years of the information systems investments that have been made by state agencies and higher education institutions. The review must include recommendations on any information systems applications that could be provided in a more cost-beneficial manner by an outside source. The office must report the results of its review to the legislature and the governor.

Subd. 3. Risk assessment and mitigation. (a) A risk assessment and risk mitigation plan are required for an information systems development project estimated to cost more than $1,000,000 that is undertaken by a state agency in the executive or judicial branch or by a constitutional officer. The commissioner of administration must contract with an entity outside of state government to conduct the assessment and prepare the mitigation plan for a project estimated to cost more than $5,000,000. The outside entity conducting the risk assessment and preparing the mitigation plan must not have any other direct or indirect financial interest in the project. The risk assessment and risk mitigation plan must provide for periodic monitoring by the commissioner until the project is completed.

(b) The risk assessment and risk mitigation plan must be paid for with money appropriated for the information systems development project. No more than ten percent of the amount anticipated to be spent on the project, other than the money spent on the risk assessment and risk mitigation plan, may be spent until the risk assessment and mitigation plan are reported to the commissioner of administration and the commissioner has approved the risk mitigation plan.

HIST: 1997 c 202 art 3 s 10; 1999 c 250 art 1 s 114; 2000 c 488 art 12 s 17; 2001 c 7 s 11; 1Sp2001 c 10 art 2 s 45



Section 16E.0465 Technology approval.

16E.0465 Technology approval.

Subdivision 1. Application. This section applies to an appropriation of more than $1,000,000 of state or federal funds to a state agency for any information and communications technology project or data processing device or system or for any phase of such a project, device, or system. For purposes of this section, an appropriation of state or federal funds to a state agency includes an appropriation:

(1) to the Minnesota state colleges and universities;

(2) to a constitutional officer;

(3) for a project that includes both a state agency and units of local government; and

(4) to a state agency for grants to be made to other entities.

Subd. 2. Required review and approval. (a) A state agency receiving an appropriation for an information and communications technology project or data processing device or system subject to this section must divide the project into phases.

(b) The commissioner of finance may not authorize the encumbrance or expenditure of an appropriation of state funds to a state agency for any phase of a project, device, or system subject to this section unless the office of technology has reviewed each phase of the project, device, or system, and based on this review, the commissioner of administration has determined for each phase that:

(1) the project is compatible with the state information architecture and other policies and standards established by the commissioner of administration; and

(2) the agency is able to accomplish the goals of the phase of the project with the funds appropriated.

Subd. 3. Role of commissioner. Unless money is appropriated directly to the commissioner of administration, the role of the commissioner and the office of technology is to review and approve projects under this section, and not to design or implement the projects.

HIST: 1Sp2001 c 10 art 2 s 46



Section 16E.05 Government information access.

16E.05 Government information access.

Subdivision 1. Duties. The office, in consultation with interested persons, shall:

(1) coordinate statewide efforts by units of state and local government to plan for and develop a system for providing access to government services;

(2) make recommendations to facilitate coordination and assistance of demonstration projects; and

(3) explore ways and means to improve citizen and business access to public services, including implementation of technological improvements.

Subd. 2. Approval of state agency initiatives. A state agency shall coordinate with the office when implementing a new initiative for providing electronic access to state government information.

Subd. 3. Capital investment. No state agency may propose or implement a capital investment plan for a state office building unless:

(1) the agency has developed a plan for increasing telecommuting by employees who would normally work in the building, or the agency has prepared a statement describing why such a plan is not practicable; and

(2) the plan or statement has been reviewed by the office.

HIST: 1997 c 202 art 3 s 11



Section 16E.055 Common Web format.

16E.055 Common Web format.

A state agency that implements electronic government services for fees, licenses, sales, or other purposes must use a common Web page format approved by the commissioner of administration for those electronic government services. The commissioner may create a single entry site for all agencies to use for electronic government services.

HIST: 1Sp2001 c 10 art 2 s 47



Section 16E.06 Data privacy.

16E.06 Data privacy.

The following data submitted to the office by businesses are private data on individuals or nonpublic data: financial statements, business plans, income and expense projections, customer lists, and market and feasibility studies not paid for with public funds.

HIST: 1997 c 202 art 3 s 12



Section 16E.07 North Star.

16E.07 North Star.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) Core services. "Core services" means information system applications required to provide secure information services and online applications and content to the public from government units. Online applications may include, but are not limited to:

(1) standardized public directory services and standardized content services;

(2) online search systems;

(3) general technical services to support government unit online services;

(4) electronic conferencing and communication services;

(5) secure electronic transaction services;

(6) digital audio, video, and multimedia services; and

(7) government intranet content and service development.

(c) Government unit. "Government unit" means a state department, agency, commission, council, board, task force, or committee; a constitutional office; a court entity; the Minnesota state colleges and universities; a county, statutory or home rule charter city, or town; a school district; a special district; or any other board, commission, district, or authority created under law, local ordinance, or charter provision.

Subd. 2. Established. The office shall establish "North Star" as the state's comprehensive government online information service. North Star is the state's governmental framework for coordinating and collaborating in providing online government information and services. Government agencies that provide electronic access to government information are requested to make available to North Star their most frequently requested public data.

Subd. 3. Access to data. The legislature determines that the greatest possible access to certain government information and data is essential to allow citizens to participate fully in a democratic system of government. Certain information and data, including, but not limited to the following, must be provided free of charge or for a nominal cost associated with reproducing the information or data:

(1) directories of government services and institutions, including an electronic version of the guidebook to state agency services published by the commissioner of administration;

(2) legislative and rulemaking information, including an electronic version of the State Register, public information newsletters, bill text and summaries, bill status information, rule status information, meeting schedules, and the text of statutes and rules;

(3) supreme court and court of appeals opinions and general judicial information;

(4) opinions of the attorney general;

(5) campaign finance and public disclosure board and election information;

(6) public budget information;

(7) local government documents, such as codes, ordinances, minutes, meeting schedules, and other notices in the public interest;

(8) official documents, releases, speeches, and other public information issued by government agencies; and

(9) the text of other government documents and publications that government agencies determine are important to public understanding of government activities.

Subd. 4. Staff. The commissioner shall appoint the manager of the North Star online information service and hire staff to carry out the responsibilities of the service.

Subd. 5. Participation; consultation; guidelines. The North Star staff shall consult with governmental and nongovernmental organizations to establish rules for participation in the North Star service. Government units planning, developing, or providing publicly accessible online services shall provide access through and collaborate with North Star and formally register with the office. The University of Minnesota is requested to establish online connections and collaborate with North Star. Units of the legislature shall make their services available through North Star. Government units may be required to submit standardized directory and general content for core services but are not required to purchase core services from North Star. North Star shall promote broad public access to the sources of online information or services through multiple technologies.

Subd. 6. Fees. The office shall establish fees for technical and transaction services for government units through North Star. Fees must be credited to the North Star account. The office may not charge a fee for viewing or inspecting data made available through North Star or linked facilities, unless specifically authorized by law.

Subd. 7. North Star account. The North Star account is created in the special revenue fund. The account consists of:

(1) grants received from nonstate entities;

(2) fees and charges collected by the office;

(3) gifts, donations, and bequests made to the office; and

(4) other money credited to the account by law.

Money in the account is appropriated to the office to be used to continue the development of the North Star project.

Subd. 8. Secure transaction system. The office shall plan and develop a secure transaction system to support delivery of government services electronically.

Subd. 9. Aggregation of service demand. The office shall identify opportunities to aggregate demand for technical services required by government units for online activities and may contract with governmental or nongovernmental entities to provide services. These contracts are not subject to the requirements of chapters 16B and 16C, except sections 16C.04, 16C.07, 16C.08, and 16C.09.

Subd. 10. Outreach. The office may promote the availability of government online information and services through public outreach and education. Public network expansion in communities through libraries, schools, colleges, local government, and other community access points must include access to North Star. North Star may make materials available to those public sites to promote awareness of the service.

Subd. 11. Advanced development collaboration. The office shall identify information technology services with broad public impact and advanced development requirements. Those services shall assist in the development of and utilization of core services to the greatest extent possible where appropriate, cost-effective, and technically feasible. This includes, but is not limited to, higher education, statewide online library, economic and community development, and K-12 educational technology services. North Star shall participate in electronic commerce research and development initiatives with the University of Minnesota and other partners. The statewide online library service shall consult, collaborate, and work with North Star to ensure development of proposals for advanced government information locator and electronic depository and archive systems.

HIST: 1997 c 202 art 2 s 63; art 3 s 13; 1998 c 366 s 46; 1998 c 386 art 2 s 15; 1999 c 250 art 1 s 114



Section 16E.08 Repealed, 1Sp2001 c 10 art 2 s 102

16E.08 Repealed, 1Sp2001 c 10 art 2 s 102



Section 16E.09 Technology enterprise fund.

16E.09 Technology enterprise fund.

Subdivision 1. Fund established. A technology enterprise fund is established. Money deposited in the fund is appropriated to the commissioner of administration for the purpose of funding technology projects among government entities that promote cooperation, innovation, and shared use of technology and technology standards, and electronic government services. Savings generated by information technology and communications projects may be deposited in the fund upon agreement by the commissioner of administration and the executive of the government entity generating the funds. The transfer of funds between state agencies is subject to the approval of the commissioner of finance. The commissioner of finance shall notify the chairs of the committees funding the affected state agencies of the transfers. Funds are available until June 30, 2005.

Subd. 2. Technology enterprise board. A technology enterprise board is established to advise the state chief information officer, the office of technology, the governor, the executive branch, and the legislature regarding information technology funding and expenditures from the technology enterprise fund. The board shall consist of up to 18 members representing public and private entities with general expertise in information technology and telecommunications initiatives and planning. The state chief information officer shall act as chair and the office of technology shall provide necessary staff support. Nonlegislator members shall be appointed by the governor, including one nominee representing the state executive council, one nominee representing the supreme court, and one nominee representing the higher education advisory council; and seven at-large members representing the private sector with experience in business. The speaker of the house of representatives and the senate subcommittee on committees shall each appoint two legislators to the board. Legislator members serve at the pleasure of the appointing authority. Membership terms, compensation, and removal of nonlegislator board members are governed by section 15.059, except that terms are three years and the board expires on June 30, 2005.

Subd. 3. Report to legislature. By February 1 each year, the commissioner of administration shall report to the chairs of the finance committees in the senate and house of representatives with jurisdiction over governmental operations on expenditures and activities under this section.

Subd. 4. Expiration. This section expires June 30, 2005.

HIST: 1Sp2001 c 10 art 2 s 48



Section 16E.11 Repealed, 1999 c 250 art 1 s 115

16E.11 Repealed, 1999 c 250 art 1 s 115



Section 16E.12 Repealed, 1999 c 250 art 1 s 115

16E.12 Repealed, 1999 c 250 art 1 s 115



Section 16E.13 Repealed, 1999 c 250 art 1 s 115

16E.13 Repealed, 1999 c 250 art 1 s 115









Chapters 17 - 43 Agriculture

Chapter 17 Department of Agriculture

Section 17.01 Creation of department; commissioner; deputy.

17.01 Creation of department; commissioner; deputy.

There is created a department of agriculture, which shall be in the charge of a commissioner of agriculture, in this chapter called the commissioner, who shall be appointed by the governor under the provisions of section 15.06. Before entering upon the duties of office, the commissioner shall take the oath required of state officials. The commissioner may appoint a deputy commissioner.

HIST: (6023, 53-27 1/2) 1919 c 444 s 1; 1921 c 78 s 1; 1923 c 261 s 1; 1929 c 387; 1951 c 713 s 4; 1961 c 113 s 1; 1961 c 128 s 1; 1969 c 1129 art 8 s 2; 1977 c 305 s 12; 1986 c 444



Section 17.013 Delegations of powers to deputy commissioner.

17.013 Delegations of powers to deputy commissioner.

The commissioner of agriculture may designate the deputy commissioner of agriculture to act in the commissioner's stead as a member, with all the commissioner's rights and privileges therein, of any board, committee or commission that the commissioner is made a member of by law. The designation shall be filed with secretary of state.

HIST: 1957 c 267 s 1; 1961 c 113 s 1; 1986 c 444



Section 17.02 Repealed, 1961 c 128 s 20

17.02 Repealed, 1961 c 128 s 20



Section 17.03 Powers and duties of commissioner.

17.03 Powers and duties of commissioner.

Subdivision 1. Development of agricultural industries. The commissioner shall encourage and promote the development of agricultural industries, investigate marketing conditions affecting the marketing of farm products, and assist farmers, producers, and consumers in the organization and management of cooperative enterprises and the cooperative marketing of farm products; advise and assist in the location and establishment of local markets when the commissioner determines that the public necessity or the welfare of the community requires such markets, if satisfied that such markets will be successfully operated by a cooperative company or municipality. It shall be the duty of the department of agriculture and the department of agriculture of the University of Minnesota to cooperate in all ways that may be beneficial to the agricultural interests of the state. It is intended that police and organizational powers in reference to agriculture shall be exercised by the state department of agriculture and that the department of agriculture of the University of Minnesota shall retain its present powers and duties relating to obtaining and disseminating agricultural information and conducting agricultural research, and shall retain custody of scientific collections.

Subd. 2. Statistics and information. The commissioner may collect, compile, and supply statistics and information in regard to the agricultural products of the state and agricultural industries and, to attain this result, may cause a farm census at least once in two years, and may do so annually if deemed advisable.

Subd. 3. Cooperation with federal agencies. The commissioner shall cooperate with the government of the United States, with financial agencies created to assist in the development of the agricultural resources of this state, and so far as practicable may use the facilities provided by the existing state departments and the various state and local organizations. This subdivision is intended to relate to every function and duty which devolves upon the commissioner.

Subd. 4. Publication of information. The commissioner is authorized to publish, from time to time, such marketing or other information as may be deemed necessary to the welfare of agriculture, and to that end may investigate marketing or other conditions relating to agriculture in this and in other states, and to make these investigations public in such manner as shall in the commissioner's judgment be most effective.

Subd. 5. Repealed, 1987 c 312 art 1 s 25; 1987 c 396 art 10 s 7

Subd. 6. Cooperation with Minnesota trade division. The commissioner of agriculture, the commissioner of trade and economic development, and the director of the Minnesota trade division shall cooperate with each other to promote the beneficial agricultural interests of the state. The commissioner of trade and economic development and the director of the Minnesota trade division have primary responsibility for promoting state agricultural interests to international markets. The commissioner of trade and economic development and the director of the Minnesota trade division are also responsible for the promotion of national trade programs related to international marketing. The commissioner of agriculture has primary responsibility for promoting the agriculture interests of producers, promoting state agricultural markets, and promoting agricultural interests of the state in cooperative production and marketing efforts with other states and the United States Department of Agriculture. The commissioner of agriculture is also responsible for promoting the national marketing of state agricultural products.

Subd. 7. Agricultural diversification. The commissioner shall establish a program of agricultural diversification. The commissioner must assist the horticultural industry, help producers diversify farming operations, and coordinate state agency efforts regarding agricultural diversification, after consulting with farm groups, the University of Minnesota, and applicable institutions of higher learning. The commissioner shall report to the governor and legislature annually on activities and actions that should be taken in these matters.

Subd. 7a. Nontraditional agriculture; promotion. (a) The commissioner shall devise means of advancing the production and marketing of nontraditional agricultural products of the state. The commissioner shall also seek the cooperation and involvement of every department or agency of the state, and such public and nonpublic organizations as the commissioner deems appropriate, for the promotion of nontraditional agricultural products.

(b) The production and marketing of nontraditional agricultural products are considered agricultural pursuits.

(c) Except as otherwise provided in law, the commissioner may adopt appropriate rules concerning health standards for nontraditional agriculture.

(d) Except as otherwise provided in law, the slaughter of all meat producing animals, fowl, or fish that are nontraditional agriculture intended for sale in commercial outlets must occur at an inspected slaughterhouse.

(e) Except as otherwise provided in law, it is the responsibility of an owner to take all reasonable actions to maintain the nontraditional agriculture on property owned or leased by the owner, including the construction of fences, enclosures, or other barriers, and housing of a suitable design.

(f) For purposes of this subdivision, "nontraditional agriculture" and "nontraditional agricultural products" includes but is not limited to aquaculture as defined in section 17.47, subdivision 2, and the production of animals domesticated from wild stock, either native or nonnative, that are kept in confinement by the owner.

Subd. 8. Cooperation with Minnesota trade office. The commissioner of agriculture, the commissioner of trade and economic development, and the director of the Minnesota trade office shall cooperate with each other to promote the beneficial agricultural interests of the state. The commissioner of trade and economic development and the director of the Minnesota trade office have primary responsibility for promoting state agricultural interests to international markets. The commissioner of agriculture has primary responsibility for promoting the agricultural interests of producers, promoting state agricultural markets, and promoting agricultural interests of the state in cooperative production and marketing efforts with other states and the United States Department of Agriculture.

Subd. 9. Farm crisis assistance fees; liability. (a) The department may charge a fee for farm crisis assistance services it provides to persons outside of the department.

(b) The state is not liable for the actions of persons under contract with the department who provide farm crisis assistance services as part of their contractual duties. Persons who provide farm crisis assistance are not subject to liability for their actions that are within the scope of their contract. The immunity from liability in this subdivision is in addition to and not a limitation of immunity otherwise accorded to the state and its contractors under law.

(c) Fees collected by the department under this subdivision must be deposited in the general fund.

(d) Persons under contract with the department to provide farm crisis assistance are not employees of the state.

Subd. 10. Gifts; publication fees; advertising; appropriation. (a) The commissioner may accept for and on behalf of the state any gift, bequest, devise, grant, or interest in money or personal property of any kind tendered to the state for any purpose pertaining to the activities of the department of agriculture or any of its divisions.

(b) The commissioner may charge a fee for reports, publications, or other promotional or informational material produced by the department of agriculture. The commissioner may solicit and accept advertising revenue for any departmental publications or promotional materials.

(c) The fees collected by the commissioner under this section are to recover all or part of the costs of providing services for which the fees are paid.

(d) Money received by the commissioner for these activities may be credited to one or more special accounts in the state treasury. Money in those special accounts is annually appropriated to the commissioner to provide the services for which the money was received.

Subd. 11. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 12. Contracts; appropriation. The commissioner may accept money as part of a contract with any public or private entity to provide statutorily prescribed services by the department. A contract must specify the services to be provided by the department and the amount and method of reimbursement. Money generated in a contractual agreement under this section must be deposited in a special revenue fund and is appropriated to the department for purposes of providing services specified in the contracts. Contracts under this section must be processed in accordance with section 16C.05. The commissioner must report revenues collected and expenditures made under this section to the chairs of the environment and natural resources finance committee in the house of representatives and the environment and agriculture budget division in the senate by January 15 of each odd-numbered year.

Subd. 13. Semiannual reports. (a) By October 15 and April 15 of each year, the commissioner shall submit to the legislative committees having jurisdiction over appropriations from the agricultural fund in section 16A.531 a report on the amount of revenue raised in each fee account within the fund, the expenditures from each account, and the purposes for which the expenditures were made.

(b) The report delivered on October 15 of each year must include the commissioner's recommendations, if any, for changes in statutes relating to the fee accounts of the agricultural fund.

HIST: (6024,6027) 1919 c 444 s 2,6; 1921 c 78 s 2,5; 1923 c 261 s 2,5; 1945 c 27 s 1; 1961 c 113 s 1; 1975 c 319 s 1; 1975 c 339 s 1; 1984 c 654 art 2 s 66; 1986 c 444; 1987 c 312 art 1 s 11; 1987 c 396 art 8 s 1; art 10 s 1; 1992 c 513 art 2 s 12,13; 1994 c 642 s 1; 1995 c 248 art 11 s 3; 1996 c 305 art 3 s 2; 1997 c 27 s 1; 1997 c 187 art 2 s 1; 1997 c 216 s 18; 1998 c 366 s 47; 1998 c 386 art 2 s 16; 1999 c 231 s 22



Section 17.031 Repealed, 1983 c 300 s 28

17.031 Repealed, 1983 c 300 s 28



Section 17.032 Repealed, 1983 c 300 s 28

17.032 Repealed, 1983 c 300 s 28



Section 17.037 Enforcement of laws by commissioner.

17.037 Enforcement of laws by commissioner.

Subdivision 1. Actions commenced; forfeiture of license; annulment of corporate existence. The commissioner is authorized, if upon investigation the commissioner is satisfied that the laws of the state, relative to any laws placed within the commissioner's jurisdiction, have been violated, to cause to be instituted, in the commissioner's own name as commissioner or in the name of the state, actions in the proper court, to secure punishment of the guilty party; and, if the party complained against is a corporation, to secure the cancellation of its authority and the annulment of its corporate existence, if a domestic corporation; or, if a foreign corporation, the forfeiture of its license to do business in this state.

Subd. 2. Reports to prosecuting officers. If, after an investigation, it appears to the commissioner that the laws of this state have been violated in any respect, the commissioner shall present all available information bearing upon such apparent violation to the proper law enforcing or prosecuting officer of the state or of the United States.

Subd. 3. Food manufacturer, processor, or distributor; licensing, preemption by state. When a food manufacturer, processor, or distributor is licensed by the commissioner of agriculture, the food manufacturer, processor or distributor is exempt from the licensing requirements of any municipal corporation or subdivision of state government, except for licensing requirements which may be imposed by the municipal corporation or subdivision of state government in which the manufacturer, processor, or distributor locates a plant. All delivery equipment used by such a food manufacturer, processor or distributor is included within the meaning of this section, whether owned or operated, independently contracted, or contracted with a common carrier approved by the commissioner of agriculture. This delivery equipment is exempt from licensing by any municipal corporation or subdivision of state government except for those requirements which may be imposed by the municipal corporation or subdivision of state government in which the equipment is principally located. Delivery equipment approved by the commissioner of agriculture shall carry, at all times, a certificate of approval for the purposes for which the equipment is utilized. Nothing in this section is intended to permit the enactment of an ordinance regulating an activity where the state has preempted the field.

HIST: (6025,6244) 1919 c 444 s 3; Ex1919 c 47 s 4; 1921 c 78 s 3; 1923 c 261 s 3; 1967 c 756 s 1; 1986 c 444



Section 17.038 Statistical services account.

17.038 Statistical services account.

The statistical services account is established in the agricultural fund. All payments for statistical services performed by the agricultural statistics division of the department of agriculture must be deposited in the agricultural fund and credited to the statistical services account. The money in the account is appropriated to the commissioner of agriculture to administer the programs of the agricultural statistics division.

HIST: 1Sp1985 c 10 s 42; 1999 c 231 s 23



Section 17.039 Ethical guidelines for farm advocates.

17.039 Ethical guidelines for farm advocates.

Ethical guidelines developed by the commissioner must be part of the contract with each farm advocate.

HIST: 1986 c 398 art 22 s 1; 1Sp2001 c 2 s 18



Section 17.04 Enforcement of food laws.

17.04 Enforcement of food laws.

The commissioner shall cause to be enforced all the provisions of all laws designed to prevent fraud and deception in the manufacture and sale of food and the several ingredients thereof, and shall have authority to take all proper educational measures to foster and promote the manufacture and sale of pure food products.

HIST: (3793) 1921 c 495 s 6; 1961 c 128 s 2



Section 17.042 Repealed, 1Sp2001 c 2 s 162

17.042 Repealed, 1Sp2001 c 2 s 162



Section 17.045 Food processors; investigation of complaints.

17.045 Food processors; investigation of complaints.

The commissioner of the department of agriculture, with the cooperation and assistance of the attorney general, may investigate any complaint which suggests that an establishment licensed by the state and engaging in the production, processing or handling of meat, fish, poultry, dairy or other food products has been subjected to food handling requirements which are inconsistent with the published laws, rules or standards of a federal, state or local agency. The findings of any such investigation shall be promptly reported to the complainant, to any trade association with whom the complainant is associated or which has requested a copy of the report of findings, and to any agency or official against which the complaint is directed or which has jurisdiction over the matter complained of. Provided, however, that the provisions of this section shall not apply to an official establishment which is operating under inspection programs pursuant to the Federal Meat Inspection Act or the Federal Poultry Products Inspection Act.

HIST: 1973 c 745 s 1; 1985 c 248 s 70



Section 17.05 Repealed, 1955 c 92 s 3

17.05 Repealed, 1955 c 92 s 3



Section 17.06 Repealed, 1Sp2001 c 2 s 162

17.06 Repealed, 1Sp2001 c 2 s 162



Section 17.07 Repealed, 1Sp2001 c 2 s 162

17.07 Repealed, 1Sp2001 c 2 s 162



Section 17.08 Repealed, 1961 c 128 s 20

17.08 Repealed, 1961 c 128 s 20



Section 17.09 Renumbered 17.03 subd 4

17.09 Renumbered 17.03 subd 4



Section 17.10 Biennial reports.

17.10 Biennial reports.

The commissioner shall, biennially, on or before November 15 in each even-numbered year, submit to the governor and the legislature a report of the department, with such recommendations and suggestions as the interests of agriculture and foods and marketing conditions require, and shall report, on or before November 15 of each even-numbered year, concerning official acts, showing official receipts and disbursements, and may issue public bulletins of information from time to time.

HIST: (6028) 1919 c 444 s 8; 1921 c 78 s 7; 1923 c 261 s 6; 1974 c 406 s 58; 1986 c 444



Section 17.101 Promotional activities.

17.101 Promotional activities.

Subdivision 1. Departmental duties. For the purposes of expanding, improving, and developing production and marketing of products of Minnesota agriculture, the commissioner shall encourage and promote the production and marketing of these products by means of:

(a) advertising Minnesota agricultural products;

(b) assisting state agricultural commodity organizations;

(c) developing methods to increase processing and marketing of agricultural commodities including commodities not being produced in Minnesota on a commercial scale, but which may have economic potential in national and international markets;

(d) investigating and identifying new marketing technology and methods to enhance the competitive position of Minnesota agricultural products;

(e) evaluating livestock marketing opportunities;

(f) assessing and developing national and international markets for Minnesota agricultural products;

(g) studying the conversion of raw agricultural products to manufactured products including ethanol;

(h) hosting the visits of foreign trade teams to Minnesota and defraying the teams' expenses;

(i) assisting Minnesota agricultural businesses desiring to sell their products;

(j) conducting research to eliminate or reduce specific production or technological barriers to market development and trade; and

(k) other activities the commissioner deems appropriate to promote Minnesota agricultural products, provided that the activities do not duplicate programs or services provided by the Minnesota trade division or the Minnesota world trade center.

Subd. 2. Agricultural development grants and contracts. In order to carry out the duties in subdivision 1, the commissioner, in addition to whatever other resources the department may commit, shall make grants and enter into contracts to fulfill the obligations of subdivision 1. The commissioner may enter into partnerships or seek gifts to carry out subdivision 1. The commissioner may contract with, among others, agricultural commodity organizations, the University of Minnesota, and agriculture related businesses to fulfill the duties. The commissioner shall make permanent rules for the administration of these grants and contracts. The rules shall specify at a minimum:

(a) eligibility criteria;

(b) application procedures;

(c) provisions for application review and project approval;

(d) provisions for program monitoring and review for all approved grants and contracts; and

(e) other provisions the commissioner finds necessary.

Contracts entered into by the commissioner pursuant to this subdivision shall not exceed 75 percent of the cost of the project supported by the commissioner's grant. In any biennium, no organization shall receive more than $70,000 in grants from the commissioner.

Subd. 3. Audits. The books, records, documents, and accounting procedures and practices of any organization receiving a grant or contract from the commissioner under the provisions of subdivision 2 shall be subject to examination by the department. The commissioner may prescribe uniform methods of accounting to be used by grant or contract recipients.

Subd. 4. Advisory group. The commissioner may establish an ad hoc advisory group to assist in evaluating grant requests made under subdivision 2.

Subd. 5. Value-added agricultural product processing and marketing grant program. (a) For purposes of this section:

(1) "agricultural commodity" means a material produced for use in or as food, feed, seed, or fiber and includes crops for fiber, food, oilseeds, seeds, livestock, livestock products, dairy, dairy products, poultry, poultry products, and other products or by-products of the farm produced for the same or similar use, except ethanol; and

(2) "agricultural product processing facility" means land, buildings, structures, fixtures, and improvements located or to be located in Minnesota and used or operated primarily for the processing or production of marketable products from agricultural commodities produced in Minnesota.

(b) The commissioner shall establish and implement a value-added agricultural product processing and marketing grant program to help farmers finance new cooperatives that organize for the purposes of operating agricultural product processing facilities, forming marketing cooperatives, and marketing activities related to the sale and distribution of processed agricultural products.

(c) To be eligible for this program a grantee must:

(1) be a cooperative organized under chapter 308A;

(2) certify that all of the control and equity in the cooperative is from farmers, family farm partnerships, family farm limited liability companies, or family farm corporations as defined in section 500.24, subdivision 2, who are actively engaged in agricultural commodity production;

(3) be operated primarily for the processing of agricultural commodities produced in Minnesota;

(4) receive agricultural commodities produced primarily by shareholders or members of the cooperative; and

(5) have no direct or indirect involvement in the production of agricultural commodities.

(d) The commissioner may receive applications from and make grants up to $50,000 for feasibility, marketing analysis, assistance with organizational development, financing and managing new cooperatives, product development, development of business and marketing plans, and predesign of facilities including site analysis, development of bid specifications, preliminary blueprints and schematics, and completion of purchase agreements and other necessary legal documents to eligible cooperatives. The commissioner shall give priority to applicants who use the grants for planning costs related to an application for financial assistance from the United States Department of Agriculture, Rural Business - Cooperative Service.

HIST: 1963 c 486 s 1; 1983 c 293 s 29; 1984 c 640 s 32; 1986 c 444; 1987 c 312 art 1 s 12; 1987 c 396 art 10 s 2; 1995 c 233 art 2 s 56; 1997 c 216 s 19; 1998 c 401 s 14; 2000 c 260 s 9; 2000 c 477 s 1; 1Sp2001 c 2 s 19



Section 17.1015 Promotional expenditures.

17.1015 Promotional expenditures.

In order to accomplish the purposes of section 17.101, the commissioner may participate jointly with private persons in appropriate programs and projects and may enter into contracts to carry out those programs and projects. The contracts may not include the acquisition of land or buildings and are not subject to the provisions of chapter 16C relating to competitive bidding.

The commissioner may spend money appropriated for the purposes of section 17.101, and expenditures made pursuant to section 17.101 for food, lodging, or travel are not governed by the travel rules of the commissioner of employee relations.

HIST: 1983 c 300 s 1; 1995 c 186 s 11; 1998 c 386 art 2 s 17



Section 17.102 Minnesota grown label.

17.102 Minnesota grown label.

Subdivision 1. Establishment and use of label. (a) The commissioner shall establish a "Minnesota grown" logo or labeling statement for use in identifying agricultural products that are grown, processed, or manufactured in this state. The commissioner may develop labeling statements that apply to specific marketing or promotional needs. One version of a labeling statement must identify food products certified as organically grown in this state. The Minnesota grown logo or labeling statement may be used on raw agricultural products only if 80 percent or more of the agricultural product is produced in this state.

(b) The Minnesota grown logo or labeling statement may not be used without a license from the commissioner except that wholesalers and retailers may use the Minnesota grown logo and labeling statement for displaying and advertising products that qualify for use of the Minnesota grown logo or labeling statement.

Subd. 2. Label does not replace other requirements. The logo or labeling statement does not supersede or replace any federal label or grade standard that is required by law.

Subd. 3. License. A person may not use the Minnesota grown logo or labeling without an annual license from the commissioner. The commissioner shall issue licenses for a fee of $5.

Subd. 4. Minnesota grown account. The Minnesota grown account is established as an account in the agricultural fund. License fee receipts and penalties collected under this section must be deposited in the agricultural fund and credited to the Minnesota grown account. The money in the account is continuously appropriated to the commissioner to implement and enforce this section and to promote the Minnesota grown logo and labeling.

Subd. 5. Penalty. A person who is required to have a license and uses the Minnesota grown logo or labeling without a license after being notified by the commissioner that a license is required is subject to a civil penalty up to $1,000.

Subd. 6. Rules. The commissioner shall promulgate rules authorizing and licensing the use of the logo or labeling statement.

HIST: 1979 c 36 s 1; 1987 c 396 art 6 s 1; 1988 c 688 art 4 s 1; 1999 c 231 s 24; 1Sp2001 c 2 s 20



Section 17.1025 Minnesota certification program.

17.1025 Minnesota certification program.

Subdivision 1. Establishment. In cooperation with the University of Minnesota, the department of trade and economic development, and the board of animal health, the commissioner shall establish a program to certify agricultural production methods and agricultural products grown or processed within the state to assure the integrity of claims made by participating businesses. The commissioner may select and cooperate with private organizations that have established procedures and safeguards to justify claimed characteristics of the production process or the final certified product to conduct certification activities for third party producers.

Subd. 2. Certification process. The commissioner may establish guidelines for the certification program, which are not subject to chapter 14. Applications for certification must be submitted to the commissioner and must be evaluated by representatives of the commissioner, the University of Minnesota, the department of trade and economic development, other state agencies with regulatory authority or expertise in the subject matter of the application or in the certification process, and any other person named by the commissioner.

The commissioner shall make the final certification decision after the certification group prepares a recommendation. The application may be accepted, denied, or returned to the applicant for further action. The recommendation must be based upon the benefit of the certification to the producer or processor, the benefit to the state's agricultural economy, the costs to the state involved in certification and ongoing monitoring, the quality of internal and external audit controls to assure compliance with the terms of the certification, and other factors appropriate to best benefit the participants and the state.

Subd. 3. Intellectual property. The commissioner shall develop a logo and develop promotional material to best promote the use of certified products and procedures, and explore and implement procedures to best use the resources of the Internet in the promotion and distribution of Minnesota certified products and processes. To the extent practical, the Minnesota certification program must be coordinated with the Minnesota grown program under section 17.102 to accomplish the goals of both programs.

Subd. 4. Certification revocation or suspension; misdemeanor. A certification may be revoked or suspended by the commissioner without hearing if the terms of the certification are not being followed, the certification has become unused or obsolete, or the continued use of the certification is contrary to the interests of the state or the purpose of the certification program. Use of the certification after suspension or revocation is a misdemeanor and may also be enjoined by the commissioner in an action in district court.

Subd. 5. Minnesota certified account. A Minnesota certified account is created in the agricultural fund. The commissioner may establish fees in an amount estimated to make the certification program self-supporting. Fees may be determined on a case-by-case basis based on the services provided. All fees and reimbursements collected under this section must be deposited in the account. Money in the account, including interest earned, is annually appropriated to the commissioner to administer the Minnesota certification program.

Subd. 6. No guarantee or warranty. Certification does not constitute a guarantee or warranty as to any characteristic of any product or production process. The state and other parties involved in the certification decision may not be found liable for a certification or refusal to certify.

Subd. 7. Expiration. This section expires June 30, 2007.

HIST: 2000 c 477 s 2; 1Sp2001 c 2 s 21



Section 17.103 Renumbered 116J.9671

17.103 Renumbered 116J.9671



Section 17.104 Renumbered 116J.9672

17.104 Renumbered 116J.9672



Section 17.105 Renumbered 116J.9673

17.105 Renumbered 116J.9673



Section 17.106 Repealed, 1984 c 654 art 2 s 155

17.106 Repealed, 1984 c 654 art 2 s 155



Section 17.107 Farm equipment safety and maintenance program for youth.

17.107 Farm equipment safety and maintenance program for youth.

Subdivision 1. Program coordination. The Minnesota extension service, in cooperation with the commissioner of agriculture, shall implement a voluntary farm equipment safety program for training and certifying rural youth. The program must be designed to teach young operators to safely maintain and operate tractors and other farm implements. The extension service shall maintain records adequate to verify the names and addresses of students certified by the safety program.

Subd. 2. Instructor development. Not later than August 1, 1991, the Minnesota extension service shall design a program for the recruitment and development of qualified instructors for the youth farm equipment safety program created under subdivision 1.

Subd. 3. Payment to instructors. From within public or nonpublic funds made available for the youth farm equipment safety program created under subdivision 1, the commissioner of agriculture may make payments of $25 per student to qualified instructors on a per-student basis.

HIST: 1991 c 254 art 3 s 1



Section 17.108 Repealed, 1Sp2001 c 2 s 162

17.108 Repealed, 1Sp2001 c 2 s 162



Section 17.109 Minnesota grown matching account.

17.109 Minnesota grown matching account.

Subdivision 1. Establishment. The Minnesota grown matching account is established as a separate account in the agricultural fund. The account shall be administered by the commissioner of agriculture as provided in this section.

Subd. 2. Funding sources. The Minnesota grown matching account shall consist of contributions from private sources and appropriations.

Subd. 3. Appropriations must be matched by private funds. Appropriations to the Minnesota grown matching account may be expended only to the extent that they are matched with contributions to the account from private sources on a basis of $4 of the appropriation to each $1 of private contributions. Matching funds are not available after the appropriation is encumbered. For the purposes of this subdivision, "private contributions" includes, but is not limited to, advertising revenue, listing fees, and revenues from the development and sale of promotional materials.

Subd. 4. Expenditures. The amount in the Minnesota grown matching account that is matched by private contributions and the private contributions are appropriated to the commissioner of agriculture for promotion of products using the Minnesota grown logo and labeling.

HIST: 1987 c 396 art 6 s 2; 1991 c 254 art 3 s 29; 1999 c 231 s 25; 1Sp2001 c 2 s 22



Section 17.11 Repealed, 1955 c 92 s 3

17.11 Repealed, 1955 c 92 s 3



Section 17.110 Beaver damage control grants.

17.110 Beaver damage control grants.

Subdivision 1. Establishment. The commissioner of agriculture shall establish a beaver damage control grant program to provide grants for the control of beaver activities causing damage to public waters, roads, and ditches and adjacent private property. The grants may only be made to a joint powers board established under section 471.59 by two or more governmental units and may include Indian tribal governments.

Subd. 2. Grant amount. The commissioner may provide up to 50 percent of the costs of implementing a beaver damage control program by a joint powers board.

Subd. 3. Awarding of grants. Applications for grants must be made to the commissioner on forms prescribed by the commissioner. The commissioner shall consult with town supervisors and county commissioners representing different areas of the state in developing the application form. A joint powers board seeking a grant may be required to supply information on the beaver control program it has adopted, the extent of the problem in the geographic area covered by the joint powers agreement, and the ability of the joint powers board to match the state grant. The commissioner may prioritize the grant applications based upon the information requested as part of the grant application.

Subd. 4. Report. (a) Within one year after receiving a grant under this section, a joint powers board must report to the commissioner on the board's efforts to control beaver in the area.

(b) The commissioner shall report to the senate and house environment and natural resources committees on the efforts under this section to control beaver by December 15 of each even-numbered year.

HIST: 1997 c 216 s 20



Section 17.114 Sustainable agriculture.

17.114 Sustainable agriculture.

Subdivision 1. Purpose. To assure the viability of agriculture in this state, the commissioner shall investigate, demonstrate, report on, and make recommendations on the current and future sustainability of agriculture in this state. The department of agriculture is the lead state agency on sustainable agriculture and integrated pest management.

Subd. 2. Definitions. For purposes of this section, the following definitions apply:

(a) "Sustainable agriculture" represents the best aspects of traditional and modern agriculture by using a fundamental understanding of nature as well as the latest scientific advances to create integrated, self-reliant, resource conserving practices that enhance the enrichment of the environment and provide short- and long-term productive and economical agriculture.

(b) "Integrated pest management" means use of a combination of approaches, incorporating the judicious application of ecological principles, management techniques, cultural and biological controls, and chemical methods, to keep pests below levels where they do economic damage.

Subd. 3. Duties. (a) The commissioner shall:

(1) establish a clearinghouse and provide information, appropriate educational opportunities and other assistance to individuals, producers, and groups about sustainable agricultural techniques, practices, and opportunities;

(2) survey producers and support services and organizations to determine information and research needs in the area of sustainable agricultural practices;

(3) demonstrate the on-farm applicability of sustainable agriculture practices to conditions in this state;

(4) coordinate the efforts of state agencies regarding activities relating to sustainable agriculture;

(5) direct the programs of the department so as to work toward the sustainability of agriculture in this state;

(6) inform agencies of how state or federal programs could utilize and support sustainable agriculture practices;

(7) work closely with farmers, the University of Minnesota, and other appropriate organizations to identify opportunities and needs as well as assure coordination and avoid duplication of state agency efforts regarding research, teaching, and extension work relating to sustainable agriculture; and

(8) report to the environmental quality board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture every even-numbered year.

(b) The report under paragraph (a), clause (8), must include:

(1) the presentation and analysis of findings regarding the current status and trends regarding the economic condition of producers; the status of soil and water resources utilized by production agriculture; the magnitude of off-farm inputs used; and the amount of nonrenewable resources used by Minnesota farmers;

(2) a description of current state or federal programs directed toward sustainable agriculture including significant results and experiences of those programs;

(3) a description of specific actions the department of agriculture is taking in the area of sustainable agriculture;

(4) a description of current and future research needs at all levels in the area of sustainable agriculture; and

(5) suggestions for changes in existing programs or policies or enactment of new programs or policies that will affect farm profitability, maintain soil and water quality, reduce input costs, or lessen dependence upon nonrenewable resources.

Subd. 3a. Repealed, 1994 c 557 s 6

Subd. 4. Integrated pest management. (a) The state shall promote and facilitate the use of integrated pest management through education, technical or financial assistance, information and research.

(b) The commissioner shall coordinate the development of a state approach to the promotion and use of integrated pest management, which shall include delineation of the responsibilities of the state, public post-secondary institutions, Minnesota extension service, local units of government, and the private sector; establishment of information exchange and integration; procedures for identifying research needs and reviewing and preparing informational materials; procedures for factoring integrated pest management into state laws, rules, and uses of pesticides; and identification of barriers to adoption.

(c) The commissioner shall report to the environmental quality board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture every even-numbered year. The report shall be combined with the report required in subdivision 3.

HIST: 1989 c 326 art 2 s 2; 1994 c 557 s 4-7; 1999 c 86 art 3 s 1,2



Section 17.115 Shared savings loan program.

17.115 Shared savings loan program.

Subdivision 1. Establishment. The commissioner shall establish a shared savings loan program to provide loans that enable farmers to adopt best management practices that emphasize sufficiency and self-sufficiency in agricultural inputs, including energy efficiency, reduction or improved management of inputs, increasing energy production by agricultural producers, and environmental improvements.

Subd. 2. Loan criteria. (a) The shared savings loan program must provide loans for purchase of new or used machinery and installation of equipment for projects that make environmental improvements or enhance farm profitability. Eligible loan uses do not include seed, fertilizer, or fuel.

(b) Loans may not exceed $25,000 per individual applying for a loan and may not exceed $100,000 for loans to four or more individuals on joint projects. The loan repayment period may be up to seven years as determined by project cost and energy savings. The interest on the loans is six percent.

(c) Loans may only be made to residents of this state engaged in farming.

Subd. 3. Awarding of loans. (a) Applications for loans must be made to the commissioner on forms prescribed by the commissioner.

(b) The applications must be reviewed, ranked, and recommended by a loan review panel appointed by the commissioner. The loan review panel shall consist of two lenders with agricultural experience, two resident farmers of the state using sustainable agriculture methods, two resident farmers of the state using organic agriculture methods, a farm management specialist, a representative from a post-secondary education institution, and a chair from the department.

(c) The loan review panel shall rank applications according to the following criteria:

(1) realize savings to the cost of agricultural production;

(2) reduce or make more efficient use of energy or inputs;

(3) increase overall farm profitability; and

(4) result in environmental benefits.

(d) A loan application must show that the loan can be repaid by the applicant.

(e) The commissioner must consider the recommendations of the loan review panel and may make loans for eligible projects.

Subd. 4. Administration; information dissemination. The amount in the revolving loan account is appropriated to the commissioner to make loans under this section and administer the loan program. The interest on the money in the revolving loan account and the interest on loans repaid to the state may be spent by the commissioner for administrative expenses. The commissioner shall collect and disseminate information relating to projects for which loans are given under this section.

Subd. 5. Farm manure digester technology. Appropriations in Laws 1998, chapter 401, section 6, must be used for revolving loans for demonstration projects of farm manure digester technology. Notwithstanding the limitations of subdivision 2, paragraphs (b) and (c), loans under this subdivision are no-interest loans in principal amounts not to exceed $200,000 and may be made to any resident of this state. Loans for one or more projects must be made only after the commissioner seeks applications. Loans under this program may be used as a match for federal loans or grants. Money repaid from loans must be returned to the revolving fund for future projects.

HIST: 1986 c 444; 1988 c 688 art 15 s 1; 1999 c 231 s 26; 1Sp2001 c 2 s 23



Section 17.116 Sustainable agriculture demonstration grants.

17.116 Sustainable agriculture demonstration grants.

Subdivision 1. Establishment. The commissioner shall establish a grant program for sustainable agriculture methods that demonstrates best management practices, including farm input reduction or management, enterprise diversification including new crops and livestock, farm energy efficiency or production, or the transfer of technologies that enhance the environment and farm profitability. The commissioner shall use the program to demonstrate and publicize the energy efficiency, environmental benefit, and profitability of sustainable agriculture techniques or systems from production through marketing. The grants must fund research or demonstrations on farms consistent with the program objectives.

Subd. 2. Eligibility. (a) Grants may only be made to farmers, educational institutions, individuals at educational institutions, or nonprofit organizations residing or located in the state for research or demonstrations on farms in the state.

(b) Grants may only be made for projects that show:

(1) the ability to maximize direct or indirect energy savings or production;

(2) a positive effect or reduced adverse effect on the environment; and

(3) increased profitability for the individual farm by reducing costs or improving marketing opportunities.

Subd. 3. Awarding of grants. (a) Applications for grants must be made to the commissioner on forms prescribed by the commissioner.

(b) The applications must be reviewed, ranked, and recommended by a technical review panel appointed by the commissioner. The technical review panel shall consist of a soil scientist, an agronomist, a representative from a post-secondary educational institution, an agricultural marketing specialist, two resident farmers of the state using sustainable agriculture methods, two resident farmers of the state using organic agriculture methods, and a chair from the department.

(c) The technical review panel shall rank applications according to the following criteria:

(1) direct or indirect energy savings or production;

(2) environmental benefit;

(3) farm profitability;

(4) the number of farms able to apply the techniques or the technology proposed;

(5) the effectiveness of the project as a demonstration;

(6) the immediate transferability of the project to farms; and

(7) the ability of the project to accomplish its goals.

(d) The commissioner shall consider the recommendations of the technical review panel and may award grants for eligible projects. Priority must be given to applicants who are farmers or groups of farmers.

(e) Grants for eligible projects may not exceed $25,000 unless the portion above $25,000 is matched on an equal basis by the applicant's cash or in-kind land use contribution. Grant funding of projects may not exceed $50,000 under this section, but applicants may utilize other funding sources. A portion of each grant must be targeted for public information activities of the project.

(f) A project may continue for up to three years. Multiyear projects must be reevaluated by the technical review panel and the commissioner before second or third year funding is approved. A project is limited to one grant for its funding.

HIST: 1986 c 444; 1988 c 688 art 15 s 2; 1997 c 216 s 21,22; 1999 c 231 s 27; 1Sp2001 c 2 s 24



Section 17.1161 Sustainable development of Minnesota agriculture program.

17.1161 Sustainable development of Minnesota agriculture program.

Subdivision 1. Establishment; framework. The Minnesota institute for sustainable agriculture shall establish a framework for participatory problem-solving in local communities throughout rural Minnesota that will strengthen the connection between local communities, regions, and the land-grant university; invest research, education, and outreach dollars to meet agreed-upon local and regional needs; and foster the development of integrated agricultural systems that are profitable, enhance environmental quality, and support rural communities. The framework must include regional, community-controlled agricultural sustainable development centers located at University of Minnesota regional experiment stations. At each center, the Minnesota institute for sustainable agriculture shall facilitate the development of a leadership team comprised of farmers, researchers, public agencies, and other local community representatives to identify problems, chart trends in problems over time, and develop an understanding of the agricultural system as a whole, common goals for development of the system, and five-year action plans to address those goals. The Minnesota institute for sustainable agriculture shall appoint a statewide oversight group of persons with a thorough knowledge of agriculture-related issues, including farmers' organizations, commodity groups, rural economic development groups, the department of agriculture and other public agencies, academic personnel, the agricultural utilization research institute, the Minnesota extension service, and representatives from each regional leadership team. The oversight group shall review and comment on the regional centers' action plans and integrate them into a comprehensive agenda for long-term basic and applied research, education, and outreach activities. The oversight group shall use this agenda to make recommendations on the allocation of funds for regional or statewide use. The Minnesota institute for sustainable agriculture board of directors shall review and give final approval of the allocation of funds after consultation with the dean of the college of agricultural, food, and environmental sciences at the University of Minnesota.

Subd. 2. Program areas. Long-term research and education activities must be focused in four program areas:

(1) sustainable cropping systems;

(2) development of markets and agriculture-related businesses;

(3) sustainable livestock systems; and

(4) intergenerational transfer in agriculture.

HIST: 1996 c 407 s 11



Section 17.117 Agriculture best management practices loan program.

17.117 Agriculture best management practices loan program.

Subdivision 1. Purpose. The purpose of the agriculture best management practices loan program is to provide low or no interest financing to farmers, agriculture supply businesses, and rural landowners for the implementation of agriculture and other best management practices that reduce environmental pollution.

Subd. 2. Authority. The commissioner may develop administrative guidelines specifying criteria, standards, and procedures for making loans and establish, adopt rules for, and implement a program to make loans or otherwise provide funds to local units of government, federal authorities, lending institutions, and other appropriate organizations who will in turn provide loans to landowners and businesses for facilities, fixtures, equipment, or other best management practices that prevent or mitigate pollution or other adverse environmental impacts. The agriculture best management practices loan program must provide a consistent programmatic framework for the disbursement and administration of funds available to the commissioner designated to the program for protection of environmental quality or remediation or mitigation of adverse environmental impacts. The distribution of loans or funds through the program must comply with all limitations, provisions, or requirements of the respective funding sources. Unless otherwise limited by the funding source, the commissioner shall manage the program using perpetual revolving fund accounts.

Subd. 3. Appropriations. Up to $140,000,000 of the balance in the water pollution control revolving fund in section 446A.07, as determined by the public facilities authority, is appropriated to the commissioner for the establishment of this program. In addition, the commissioner may receive appropriations from the legislature and grants or funds from other sources for implementation of the program.

Subd. 4. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Agricultural and environmental revolving accounts" means accounts in the agricultural fund, controlled by the commissioner, which hold funds available to the program.

(c) "Agriculture supply business" means a person, partnership, joint venture, corporation, limited liability company, association, firm, public service company, or cooperative that provides materials, equipment, or services to farmers or agriculture-related enterprises.

(d) "Allocation" means the funds awarded to an applicant for implementation of best management practices through a competitive or noncompetitive application process.

(e) "Applicant" means a local unit of government eligible to participate in this program that requests an allocation of funds as provided in subdivision 6b.

(f) "Best management practices" has the meaning given in sections 103F.711, subdivision 3, and 103H.151, subdivision 2, or other practices, techniques, and measures that have been demonstrated to the satisfaction of the commissioner to prevent or reduce adverse environmental impacts by using the most effective and practicable means of achieving environmental goals.

(g) "Borrower" means a farmer, an agriculture supply business, or a rural landowner applying for a low-interest loan.

(h) "Commissioner" means the commissioner of agriculture, including when the commissioner is acting in the capacity of chair of the rural finance authority, or the designee of the commissioner.

(i) "Committed project" means an eligible project scheduled to be implemented at a future date:

(1) that has been approved and certified by the local government unit; and

(2) for which a local lender has obligated itself to offer a loan.

(j) "Comprehensive water management plan" means a state approved and locally adopted plan authorized under section 103B.231, 103B.255, 103B.311, 103C.331, 103D.401, or 103D.405.

(k) "Cost incurred" means expenses for implementation of a project accrued because the borrower has agreed to purchase equipment or is obligated to pay for services or materials already provided as a result of implementing a prior approved eligible project.

(l) "Farmer" means a person, partnership, joint venture, corporation, limited liability company, association, firm, public service company, or cooperative that regularly participates in physical labor or operations management of farming and files a Schedule F as part of filing United States Internal Revenue Service Form 1040 or indicates farming as the primary business activity under Schedule C, K, or S, or any other applicable report to the United States Internal Revenue Service.

(m) "Lender agreement" means an agreement entered into between the commissioner and a local lender which contains terms and conditions of participation in the program.

(n) "Local government unit" means a county, soil and water conservation district, or an organization formed for the joint exercise of powers under section 471.59 with the authority to participate in the program.

(o) "Local lender" means a local government unit as defined in paragraph (n), a state or federally chartered bank, a savings association, a state or federal credit union, Agribank and its affiliated organizations, or a nonprofit economic development organization or other financial lending institution approved by the commissioner.

(p) "Local revolving loan account" means the account held by a local government unit and a local lender into which principal repayments from borrowers are deposited and new loans are issued in accordance with the requirements of the program and lender agreements.

(q) "Nonpoint source" has the meaning given in section 103F.711, subdivision 6.

(r) "Program" means the agriculture best management practices loan program in this section.

(s) "Project" means one or more components or activities located within Minnesota that are required by the local government unit to be implemented for satisfactory completion of an eligible best management practice.

(t) "Rural landowner" means the owner of record of Minnesota real estate located in an area determined by the local government unit to be rural after consideration of local land use patterns, zoning regulations, jurisdictional boundaries, local community definitions, historical uses, and other pertinent local factors.

Subd. 5. Uses of funds. Use of funds under this section must be in compliance with the rules and regulations of the funding source or appropriation. Use of funds from the public facilities authority must comply with the federal Water Pollution Control Act, section 446A.07, and eligible activities listed in the intended use plan authorized in section 446A.07, subdivision 4.

Subd. 5a. Agricultural and environmental revolving accounts. (a) There shall be established in the agricultural fund revolving accounts to receive appropriations and money from other sources. All repayments of loans granted under this section, including principal and interest, must be deposited into the appropriate revolving account created in this subdivision or the account created in subdivision 13. Interest earned in an account accrues to that account.

(b) The money in the revolving accounts and the account created in subdivision 13 is appropriated to the commissioner for the purposes of this section.

Subd. 6. Application. (a) Only the following local government units may apply for funds under this program:

(1) counties or their designees;

(2) soil and water conservation districts; and

(3) joint power organizations consisting of counties or their designees or soil and water conservation districts.

(b) A county may submit an application for an allocation. A county or a group of counties may designate another local government unit to submit a local allocation request on their behalf. If a county does not submit an application, and does not designate another local government unit, a soil and water conservation district may submit an application for an allocation. If the local soil and water conservation district does not submit an application, then an eligible joint powers organization may submit an application for an allocation. In all instances, there may be only one application representing any geographic area. The applicant must coordinate and submit requests on behalf of other units of government within the geographic jurisdiction of the applicant.

(c) The commissioner must prescribe forms and establish an application process for applicants to apply for an allocation of funds. The application must include but need not be limited to (1) the geographic area served; (2) the type and estimated cost of activities or projects for which they are seeking an allocation; and (3) prioritization or targeting of proposed activities or projects.

(d) If an application is rejected, the applicant must be notified in writing as to the reasons for the rejection and given 30 days to submit a revised application. The revised application shall be reviewed according to the same procedure used to review the initial application. Failure of an applicant to be awarded funds does not constitute a rejection of the application.

Subd. 6a. Review and ranking of applications. (a) The commissioner shall chair the subcommittee established in section 103F.761, subdivision 2, paragraph (b), for purposes of reviewing and ranking applications and recommending to the commissioner allocation amounts. The subcommittee consists of representatives of the departments of agriculture, natural resources, and health; the pollution control agency; the board of water and soil resources; the Farm Service Agency and the Natural Resource Conservation Service of the United States Department of Agriculture; the Association of Minnesota Counties; the Minnesota Association of Soil and Water Conservation Districts; and other agencies or associations the commissioner determines are appropriate.

(b) The subcommittee must use the criteria in clauses (1) to (9) as well as other criteria it determines appropriate in carrying out the review and ranking:

(1) whether the proposed activities are identified in a comprehensive water management plan or other appropriate local planning documents as priorities;

(2) the potential that the proposed activities have for improving or protecting environmental quality;

(3) the extent that the proposed activities support areawide or multijurisdictional approaches to protecting environmental quality based on defined watershed or similar geographic areas;

(4) whether the activities are needed for compliance with existing environmental laws or rules;

(5) whether the proposed activities demonstrate participation, coordination, and cooperation between local units of government and other public agencies;

(6) whether there is coordination with other public and private funding sources and programs;

(7) whether the applicant has targeted specific best management practices to resolve specific environmental problems;

(8) past performance of the applicant in completing projects identified in prior applications and allocation agreements; and

(9) whether there are off-site public benefits.

Subd. 6b. Allocation amount. (a) The subcommittee created in subdivision 6a shall recommend to the commissioner the amount of allocation for each applicant. This allocation must include:

(1) the amount of repayments received by the commissioner during the previous year from prior completed projects approved by the local government unit; and

(2) the amount of funds previously designated to committed projects.

(b) Within the limits of the funds available to the commissioner, the subcommittee may recommend an increased allocation award to the applicant based on:

(1) the ranking of the local government unit application under subdivision 6a; and

(2) the amount of unallocated or uncommitted funds in, or that will be received by, the agricultural and environmental revolving accounts within one year.

(c) Notwithstanding paragraphs (a) and (b), the commissioner may reserve up to two percent of all funds appropriated to the agricultural and environmental revolving accounts to be allocated to applicants that disburse or commit all of their current allocations or to local lenders who wish to provide financial assistance.

The commissioner may add, for the purposes of calculating future allocations under paragraphs (a) and (b), the loan amount for projects financed from these reserved funds to the allocation for the respective local government units in which jurisdiction the project was completed.

Subd. 7. Payments to local lenders. (a) Payments made from the commissioner to the local lender must be made in accordance with applicable state and federal laws and rules governing the payments and the lender agreement.

(b) Payments from the commissioner to the local lender must be disbursed on a cost-incurred basis. The request must be made in accordance with requirements and procedures established by the commissioner. Payment requests must be reviewed and approved by the commissioner.

Subd. 8. Allocation agreement. (a) Eligible local government units with an allocation award may enter into an allocation agreement with the commissioner and participate in this program.

(b) The allocation agreement must contain terms and conditions for participation in this program and providing of funds through this program, including, but not limited to: program requirements, reporting requirements, project eligibility and limitations, allowable expenses, limitations, rescission and cancellation provisions, and the responsibilities of the commissioner, local government unit, and local lender.

(c) If the commissioner determines that a local government unit is not in compliance with the terms of the allocation agreement, the commissioner may rescind all or part of any allocation awarded through this program.

Subd. 9. Allocation rescission. (a) Continued availability of allocations granted to a local government unit is contingent upon the commissioner's approval of the local government unit's annual report. The commissioner shall review this annual report to ensure that the past and future uses of the funds are consistent with the comprehensive water management plan, other local planning documents, the requirements of the funding source, and compliance to program requirements. If the commissioner concludes the past or intended uses of the money are not consistent with these requirements, the commissioner shall rescind all or part of the allocation awarded to a local government unit.

(b) The commissioner may rescind funds allocated to the local government unit that are not designated to committed projects or disbursed within one year from the date of the allocation agreement.

(c) An additional year to use the undisbursed portion of an allocation may be granted by the commissioner under extenuating circumstances.

Subd. 9a. Authority and responsibilities of the local government units. (a) A local government unit that enters into an allocation agreement with the commissioner:

(1) is responsible for the local administration and implementation of the program in accordance with this section;

(2) may submit applications for allocations to the commissioner;

(3) shall identify, develop, determine eligibility, define and approve projects, designate maximum loan amounts for projects, and certify completion of projects implemented under this program. In areas where no local government unit has applied for funds under this program, the commissioner may appoint a local government unit to review and certify projects or the commissioner may assume the authority and responsibility of the local government unit;

(4) shall certify as eligible only projects that are within its geographic jurisdiction or within the geographic area identified in its local comprehensive water management plans or other local planning documents;

(5) may require withholding by the local lender of all or a portion of the loan to the borrower until satisfactory completion of all required components of a certified project;

(6) must identify which account is used to finance an approved project if the local government unit has allocations from multiple accounts in the agricultural and environmental revolving accounts;

(7) shall report to the commissioner annually the past and intended uses of allocations awarded; and

(8) may request additional funds in excess of their allocation when funds are available in the agricultural and environmental revolving accounts, as long as all other allocation awards to the local government unit have been used or committed.

(b) If a local government unit withdraws from participation in this program, the local government unit, or the commissioner in accordance with the priorities established under subdivision 6a, may designate another local government unit that is eligible under subdivision 6 as the new local government unit responsible for local administration of this program. This designated local government unit may accept responsibility and administration of allocations awarded to the former responsible local government unit.

Subd. 9b. Lender agreement. (a) Any local lender entering into a lender agreement with the commissioner may participate in this program.

(b) The lender agreement will contain terms and conditions for participation in this program and providing funds to the local lenders, including but not limited to, program requirements, loan and account management requirements, payments, repayments, term limits, allowable expenses, fee limitations, rescission and cancellation provisions, collateral and security requirements, reporting requirements, review and appeal procedure for cancellation of the loan agreement or disqualification as a local lender, and the responsibilities of the commissioner, local government unit, and local lender.

(c) If the commissioner determines that a local lender is not in compliance with the terms of the lender agreement, the commissioner may take the following actions:

(1) disqualifying the local lender as a participating lender in this program for a period of up to five years from the date that the commissioner determines noncompliance to the lender agreement; and

(2) requiring immediate or accelerated repayment of all or part of all funds provided to the local lender.

(d) Existing lender agreements, executed prior to July 1, 2001, may be amended by mutual consent of all signatory parties, to comply with this section, to establish a single allocation agreement that includes the amount of prior allocation awards and defines the terms and conditions required under subdivision 8, or to modify the amount of allocation awarded.

Subd. 10. Authority and responsibilities of local lenders. (a) Local lenders may enter into lender agreements with the commissioner.

(b) Local lenders may enter into loan agreements with borrowers to finance eligible projects under this section.

(c) The local lender shall notify the local government unit of the loan amount issued to the borrower after the closing of each loan.

(d) Local lenders with local revolving loan accounts created before July 1, 2001, may continue to retain and use those accounts in accordance with their lending agreements for the full term of those agreements.

(e) Local lenders, including local government units designating themselves as the local lender, may enter into participation agreements with other lenders.

(f) Local lenders may enter into contracts with other lenders for the limited purposes of loan review, processing and servicing, or to enter into loan agreements with borrowers to finance projects under this section. Other lenders entering into contracts with local lenders under this section must meet the definition of local lender in subdivision 4, must comply with all provisions of the lender agreement and this section, and must guarantee repayment of the loan funds to the local lender.

(g) When required by the local government unit, a local lender must withhold all or a portion of the loan disbursement for a project until notified by the local government unit that the project has been satisfactorily completed.

(h) The local lender is responsible for repaying all funds provided by the commissioner to the local lender.

(i) The local lender is responsible for collecting repayments from borrowers. If a borrower defaults on a loan issued by the local lender, it is the responsibility of the local lender to obtain repayment from the borrower. Default on the part of borrowers shall have no effect on the local lender's responsibility to repay its obligations to the commissioner whether or not the local lender fully recovers defaulted amounts from borrowers.

(j) The local lender shall provide sufficient collateral or protection to the commissioner for the funds provided to the local lender. The commissioner must approve the collateral or protection provided.

Subd. 11. Loans issued to borrower. (a) Local lenders may issue loans only for projects that are approved and certified by the local government unit as meeting priority needs identified in a comprehensive water management plan or other local planning documents, are in compliance with accepted practices, standards, specifications, or criteria, and are eligible for financing under Environmental Protection Agency or other applicable guidelines.

(b) The local lender may use any additional criteria considered necessary to determine the eligibility of borrowers for loans.

(c) Local lenders shall set the terms and conditions of loans to borrowers, except that:

(1) no loan to a borrower may exceed $50,000;

(2) no loan for a project may exceed $50,000; and

(3) no borrower shall, at any time, have multiple loans from this program with a total outstanding loan balance of more than $50,000.

(d) The maximum term length for conservation tillage and individual sewage treatment system projects is five years. The maximum term length for other projects in this paragraph is ten years.

(e) Fees charged at the time of closing must:

(1) be in compliance with normal and customary practices of the local lender;

(2) be in accordance with published fee schedules issued by the local lender;

(3) not be based on participation program; and

(4) be consistent with fees charged other similar types of loans offered by the local lender.

(f) The interest rate assessed to an outstanding loan balance by the local lender must not exceed three percent per year.

Subd. 11a. Eligible projects. All projects that remediate or mitigate adverse environmental impacts are eligible if:

(1) the project is eligible under the allocation agreement and funding sources designated by the local government unit to finance the project; and

(2) manure management projects remediate or mitigate impacts from facilities with less than 1,000 animal units as defined in Minnesota Rules, chapter 7020.

Subd. 12. Data privacy. The following data on local government units, local lenders, or borrowers collected by the commissioner under this section are private for data on individuals as provided in section 13.02, subdivision 12, or nonpublic for data not on individuals as provided in section 13.02, subdivision 9: financial information, including, but not limited to, credit reports, financial statements, tax returns and net worth calculations received or prepared by the commissioner.

Subd. 13. Establishment of account. The public facilities authority shall establish an account called the agriculture best management practices revolving account to provide loans and other forms of financial assistance authorized under section 446A.07. The account must be credited with repayments.

Subd. 14. Repealed by amendment, 1Sp2001 c 2 s 25

Subd. 15. Commissioner's report. (a) The commissioner shall prepare and submit a report to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture by October 15 of each odd-numbered year.

(b) The report shall include, but need not be limited to, matters such as loan allocations and uses, the extent to which the financial assistance is helping implement local water and other environmental planning priorities, the integration or coordination that has occurred with related programs, and other matters deemed pertinent to the implementation of the program.

Subd. 16. Liens against property. (a) The amount of loans and accruing interest made by counties acting as local lenders under this section is a lien against the real property for which the improvement was made and must be assessed against the property or properties benefited unless the amount is prepaid. An amount loaned under the program and its accruing interest assessed against the property is a priority lien only against subsequent liens.

(b) The county may bill amounts due on the loan on the tax statement for the property. Enforcement of the lien created by this subdivision must, at the county's option, be in the manner set forth in chapter 580 or 581. When the amount due and all interest has been paid, the county shall file a satisfaction of the lien created under this subdivision.

(c) A county may also secure amounts due on a loan under this section by taking a purchase money security interest in equipment in accordance with chapter 336, article 9, and may enforce the purchase money security interest in accordance with chapters 336, article 9, and 565.

Subd. 17. Referendum exemption. For the purpose of obtaining a loan from the commissioner, a local government unit acting as a local lender may provide to the commissioner its general obligation note. All obligations incurred by a local government unit in obtaining a loan from the commissioner must be in accordance with chapter 475, except that so long as the obligations are issued to evidence a loan from the commissioner to the local government unit, an election is not required to authorize the obligations issued, and the amount of the obligations shall not be included in determining the net indebtedness of the local government unit under the provisions of any law or chapter limiting the indebtedness.

HIST: 1994 c 632 art 2 s 11; 1995 c 202 art 1 s 25; 1995 c 220 s 28-39; 1996 c 407 s 12; 1999 c 86 art 3 s 3; 1999 c 231 s 28; 1Sp2001 c 2 s 25



Section 17.12 Repealed, 1955 c 92 s 3

17.12 Repealed, 1955 c 92 s 3



Section 17.13 Repealed, 1955 c 92 s 3

17.13 Repealed, 1955 c 92 s 3



Section 17.135 Farm disposal of solid waste.

17.135 Farm disposal of solid waste.

(a) A permit is not required from a state agency, except under sections 88.16, 88.17, and 88.22 for a person who owns or operates land used for farming that buries, or burns and buries, solid waste generated from the person's household or as part of the person's farming operation if the burying is done in a nuisance free, pollution free, and aesthetic manner on the land used for farming. This exception does not apply if regularly scheduled pickup of solid waste is reasonably available at the person's farm, as determined by resolution of the county board of the county where the person's farm is located.

(b) This exemption does not apply to burning tires or plastics, except plastic baling twine, or to burning or burial of the following materials:

(1) household hazardous waste as defined in section 115A.96, subdivision 1;

(2) appliances, including but not limited to, major appliances as defined in section 115A.03, subdivision 17a;

(3) household batteries;

(4) used motor oil; and

(5) lead acid batteries from motor vehicles.

HIST: 1989 c 131 s 2; 1993 c 249 s 5



Section 17.136 Feedlot and manure management advisory committee.

17.136 Feedlot and manure management advisory committee.

(a) The commissioner of agriculture and the commissioner of the pollution control agency shall establish a feedlot and manure management advisory committee to identify needs, goals, and suggest policies for research, monitoring, and regulatory activities regarding feedlot and manure management. In establishing the committee, the commissioner shall give first consideration to members of the existing feedlot advisory group.

(b) The committee must include representation from beef, dairy, pork, chicken, and turkey producer organizations. The committee shall not exceed 21 members, but, after June 30, 1999, must include representatives from at least four environmental organizations, eight livestock producers, four experts in soil and water science, nutrient management, and animal husbandry, one commercial solid manure applicator who is not a producer, one commercial liquid manure applicator who is not a producer, and one member from an organization representing local units of government, and chairs of the senate and the house of representatives committees that deal with agricultural policy or the designees of the chairs. In addition, the departments of agriculture, health, and natural resources, the pollution control agency, board of water and soil resources, soil and water conservation districts, the federal Natural Resource Conservation Service, the association of Minnesota counties, and the Farm Service Agency shall serve on the committee as ex officio nonvoting members.

(c) The advisory committee shall elect a chair and a vice-chair from its members. The department and the agency shall provide staff support to the committee.

(d) The commissioner of agriculture and the commissioner of the pollution control agency shall consult with the advisory committee during the development of any policies, rules, or funding proposals or recommendations relating to feedlots or feedlot-related manure management.

(e) The commissioner of agriculture shall consult with the advisory committee on establishing a list of manure management research needs and priorities.

(f) The advisory committee shall advise the commissioners on other appropriate matters.

(g) Nongovernment members of the advisory committee shall receive expenses, in accordance with section 15.059, subdivision 6. The advisory committee expires on June 30, 2003.

HIST: 1994 c 619 s 1; 1997 c 192 s 11; 1999 c 231 s 29; 2001 c 161 s 7



Section 17.138 Manure management research and monitoring priorities; coordination of research.

17.138 Manure management research and monitoring priorities; coordination of research.

Subdivision 1. Priorities. (a) The commissioner, in consultation with the commissioner of the pollution control agency and the feedlot and manure management advisory committee, shall develop and maintain a list of manure management research and monitoring needs and priorities.

(b) The commissioner shall solicit the needs and ideas of livestock producers and consult with producers in developing the list.

(c) The commissioner shall also consult with agricultural and environmental researchers, state and federal agencies, and other appropriate organizations to identify current efforts as well as to assist in the development of research and monitoring needs and priorities.

Subd. 2. Coordination of research. The commissioner shall coordinate manure management research and monitoring and make recommendations on manure management research and monitoring funding priorities to funding bodies other than the legislature.

Subd. 3. Best management practices. The commissioner of the pollution control agency, in consultation with the commissioner and the feedlot and manure management advisory committee, shall develop voluntary best management practices for odor control at feedlots.

HIST: 1994 c 619 s 2; 1995 c 233 art 1 s 3; 1997 c 7 art 2 s 6



Section 17.139 Repealed, 1Sp2001 c 2 s 162

17.139 Repealed, 1Sp2001 c 2 s 162



Section 17.14 Definitions.

17.14 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the terms defined in subdivisions 2, 3, and 4 shall, for the purposes of sections 17.15 to 17.19, and 17.037, subdivisions 1 and 2, be given the meanings subjoined to them.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Farm products. "Farm products" means butter, milk, cream, butterfat, cheese, other dairy products, honey, eggs, poultry, poultry products, perishable fresh fruits and vegetables, and all livestock and products of livestock such as wool, mohair, hides, and meats.

Subd. 4. Bona fide competitor. The term "bona fide competitor" means a duly licensed dealer in farm products maintaining a place of business in the same trade territory.

HIST: (6248-2,10522-4) 1927 c 252 s 2; 1935 c 100 s 1; 1937 c 420 s 1; 1990 c 530 s 1



Section 17.15 Discrimination.

17.15 Discrimination.

Any person engaged in the business of buying any farm products for manufacture or sale thereof, who shall discriminate between different sections, localities, communities, or cities, or between persons in the same community, in this state, by purchasing any farm products at a higher price or rate in one locality or from one person than is paid for farm products of the same kind, quality, and grade by such person in another section, locality, community, or city, or than is paid to another person of the same community, after making due allowance for the difference, if any, in the reasonable cost of transportation from the locality of purchase to the locality of manufacture or sale, or who shall fail to deduct reasonable transportation costs from the purchase price paid, or who shall fail to deduct the reasonable costs of hauling when such products are gathered by wagon or truck, or who shall pay or offer to pay in trade or in exchange for goods, wares or merchandise a higher price for such farm products than the cash price paid or offered to be paid for such farm products, shall be deemed guilty of unfair discrimination, which is hereby prohibited and declared to be unlawful. Wherever the transportation costs actually charged for hauling cream shall be two cents or more per pound for butterfat therein contained, and 15 cents per 100 pounds for transportation of whole milk, such charge shall be deemed a compliance with the terms of sections 17.14 to 17.19. It shall not be unfair discrimination for any person to pay, in any section, locality, community, or city, a price equal to that actually paid on the same day by any bona fide competitor in such place for farm products of the same kind and grade, provided such price is paid in good faith effort to meet such competition, and the burden of proving such facts shall be upon the defendant.

HIST: (6248-3) 1927 c 252 s 3; 1937 c 420 s 2; 1945 c 122 s 1; 1973 c 123 art 5 s 7



Section 17.16 Prima facie evidence of discrimination.

17.16 Prima facie evidence of discrimination.

Proof that any person has paid a higher price for any such farm products in one section, locality, community, or city than in another, after due allowance for the cost of transportation has been made, shall be prima facie evidence of a violation of sections 17.14 to 17.19.

HIST: (6248-4) 1927 c 252 s 4; 1973 c 123 art 5 s 7



Section 17.17 Complaints; investigations; prosecutions; forfeitures; injunctions.

17.17 Complaints; investigations; prosecutions; forfeitures; injunctions.

If complaint be made to the commissioner that any person is guilty of unfair discrimination defined by section 17.15, the commissioner shall investigate such complaint and may, upon personal initiative, investigate whether or not section 17.15 has been violated; and, in either event, for that purpose, may subpoena witnesses, administer oaths, take testimony, and if, in the commissioner's opinion, sufficient ground exists therefor, may prosecute an action, in the name of the state, in the proper court, to annul the act of incorporation or the existence of a corporation engaged in such business practice. If any corporation is adjudged by any court guilty of unfair discrimination as defined by section 17.15, such court may vacate the charter or revoke the authority of such corporation to do business in this state and may permanently enjoin it from transacting business in this state.

HIST: (6248-6) 1927 c 252 s 6; 1986 c 444



Section 17.18 Prosecutions instituted by others.

17.18 Prosecutions instituted by others.

The authority hereby extended to the commissioner shall be considered as duties only and shall not be construed to preclude any prosecuting officer or any party interested from instituting proceedings, civil or criminal, for the enforcement of any of the provisions of sections 17.14 to 17.19.

HIST: (6248-8) 1927 c 252 s 8



Section 17.181 Penalty.

17.181 Penalty.

Any person violating the provisions of section 17.15 shall, upon conviction thereof, be fined not less than $50 for each offense; or in default of the payment of such fine by imprisonment in the county jail for not less than three months nor more than one year.

HIST: (6248-7) 1927 c 252 s 7



Section 17.19 Construction.

17.19 Construction.

Nothing in sections 17.14 to 17.19 shall be construed as repealing any other act or part of any other act, unless inconsistent herewith, but the remedies therein provided shall be cumulative to all other remedies provided by law.

HIST: (6248-9) 1927 c 252 s 9; 1937 c 420 s 3



Section 17.20 Repealed, 1949 c 559 s 20

17.20 Repealed, 1949 c 559 s 20



Section 17.201 Repealed, 1971 c 638 s 20

17.201 Repealed, 1971 c 638 s 20



Section 17.202 Repealed, 1971 c 638 s 20

17.202 Repealed, 1971 c 638 s 20



Section 17.203 Repealed, 1971 c 638 s 20

17.203 Repealed, 1971 c 638 s 20



Section 17.204 Repealed, 1971 c 638 s 20

17.204 Repealed, 1971 c 638 s 20



Section 17.205 Repealed, 1971 c 638 s 20

17.205 Repealed, 1971 c 638 s 20



Section 17.206 Repealed, 1971 c 638 s 20

17.206 Repealed, 1971 c 638 s 20



Section 17.207 Repealed, 1971 c 638 s 20

17.207 Repealed, 1971 c 638 s 20



Section 17.208 Repealed, 1971 c 638 s 20

17.208 Repealed, 1971 c 638 s 20



Section 17.209 Repealed, 1971 c 638 s 20

17.209 Repealed, 1971 c 638 s 20



Section 17.21 Repealed, 1949 c 559 s 20

17.21 Repealed, 1949 c 559 s 20



Section 17.211 Repealed, 1971 c 638 s 20

17.211 Repealed, 1971 c 638 s 20



Section 17.212 Repealed, 1971 c 638 s 20

17.212 Repealed, 1971 c 638 s 20



Section 17.213 Repealed, 1971 c 638 s 20

17.213 Repealed, 1971 c 638 s 20



Section 17.214 Repealed, 1971 c 638 s 20

17.214 Repealed, 1971 c 638 s 20



Section 17.215 Repealed, 1971 c 638 s 20

17.215 Repealed, 1971 c 638 s 20



Section 17.216 Repealed, 1971 c 638 s 20

17.216 Repealed, 1971 c 638 s 20



Section 17.217 Repealed, 1971 c 638 s 20

17.217 Repealed, 1971 c 638 s 20



Section 17.218 Repealed, 1971 c 638 s 20

17.218 Repealed, 1971 c 638 s 20



Section 17.219 Repealed, 1971 c 638 s 20

17.219 Repealed, 1971 c 638 s 20



Section 17.22 Repealed, 1949 c 559 s 20

17.22 Repealed, 1949 c 559 s 20



Section 17.23 Conservation of certain wildflowers.

17.23 Conservation of certain wildflowers.

Subdivision 1. Prohibition. No person within the state shall buy, sell, offer or expose for sale, the state flower (Cypripedium reginae), or any species of lady slipper (Cypripedieae), or any member of the orchid family, trillium of any species, lotus (Nelumbolutea), gentian (Gentiana), arbutus (Epigaea repens), or any species of lilies (Lilium), or any thereof, dug, cut, plucked, pulled, or gathered in any manner from any public land or from the land of any private owner without the written consent of such owner or other occupant of such land, and then only upon written permission of the commissioner, and for scientific and herbarium purposes; except, that any persons may upon their own lands cultivate for sale and sell these flowers by registering the purpose to do the same with the commissioner.

Subd. 2. Prosecution. The commissioner shall administer this section, and when, by investigation, complaint or otherwise, it shall be made to appear that any person has violated any of the provisions of subdivision 1, shall assemble the facts and transmit the same to the attorney general, or may act through the county attorney of the county in which the violation was committed, whose duty it shall be to forthwith institute proceedings and prosecute the same against any person or persons charged with such violation. It is hereby made the duty of the county attorney to prosecute any and all cases submitted by the commissioner or the attorney general.

Subd. 3. Punishment. Any person who violates any of the provisions of subdivision 1 shall be guilty of a misdemeanor; and, upon conviction, shall be fined not less than $10 and the costs of such prosecution nor more than $50 and the costs of such prosecution, or in default of payment thereof shall be imprisoned in the county jail for not less than ten nor more than 30 days for each and every such conviction. All fines and money thus collected shall be deposited in the state treasury.

HIST: (10522-1,10522-2,10522-3) 1925 c 409 s 1-3; 1935 c 100 s 1; 1986 c 444



Section 17.231 Native grasses and wildflower seed production incentive loan program.

17.231 Native grasses and wildflower seed production incentive loan program.

(a) The commissioner shall prepare a plan to establish a seed production loan program to provide loans that enable people to begin or expand efforts to develop and produce new, local-origin, native grass, and native wildflower seed species.

(b) In the plan, the commissioner shall use the ecological regions identified by the commissioner of natural resources covering the entire state. In the plan, the commissioner shall design the loan program to produce at least ten local variety native grass species and 40 local variety native wildflower species for each region. In the plan, the commissioner shall look at the possibility of producing 100 acres of native grass seed production and ten acres of native wildflower seed production in each region.

HIST: 1995 c 220 s 40



Section 17.24 Subdivisions renumbered, repealed, or no longer in effect

17.24 Subdivision 1. Renumbered 17.037

Subd. 2. Renumbered 17.037

Subd. 3. Repealed, 1961 c 128 s 20



Section 17.25 Renumbered 17.042

17.25 Renumbered 17.042



Section 17.26 Repealed, 1955 c 92 s 3

17.26 Repealed, 1955 c 92 s 3



Section 17.27 Repealed, 1955 c 92 s 3

17.27 Repealed, 1955 c 92 s 3



Section 17.28 Renumbered 308.92

17.28 Renumbered 308.92



Section 17.29 Subdivisions renumbered, repealed, or no longer in effect

17.29 Subdivision 1. Renumbered 17.181

Subd. 2. Repealed, 1949 c 559 s 20

Subd. 3. Renumbered 30.59

Subd. 4. Renumbered 17.219



Section 17.30 Renumbered 30.55

17.30 Renumbered 30.55



Section 17.31 Renumbered 30.56

17.31 Renumbered 30.56



Section 17.32 Renumbered 30.57

17.32 Renumbered 30.57



Section 17.33 Renumbered 30.58

17.33 Renumbered 30.58



Section 17.34 Repealed, Ex1959 c 73 s 1

17.34 Repealed, Ex1959 c 73 s 1



Section 17.35 Repealed, 1985 c 44 s 5

17.35 Repealed, 1985 c 44 s 5



Section 17.351 Definitions.

17.351 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 17.352 to 17.354.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Fur-bearing animal. "Fur-bearing animal" means a fox, mink, fitch, chinchilla, karakul, marten, nutria, or fisher that is the second or later generation raised in captivity.

Subd. 4. Fur farmer. "Fur farmer" means a person engaged in breeding, raising, producing, and marketing fur-bearing animals or the products of fur-bearing animals.

HIST: 1985 c 44 s 1



Section 17.352 Agricultural products and pursuits.

17.352 Agricultural products and pursuits.

Fur-bearing animals are domestic animals and products of fur-bearing animals are agricultural products. A fur farmer is engaged in an agricultural pursuit.

HIST: 1985 c 44 s 2



Section 17.353 Fur farmer registration.

17.353 Fur farmer registration.

Subdivision 1. Registration system. The commissioner shall establish a registration system for fur farmers. The registration system shall be designed to maintain information required by the commissioner, United States Department of Agriculture, and other agencies.

Subd. 2. Registration. A fur farmer may register with the commissioner by submitting a completed registration form and a fee of $10 to the commissioner by December 31. The registration is valid for a calendar year. The registration form must state the name of the applicant, the location of the fur farming activity, the species of fur-bearing animals on the fur farm, and other information required by the commissioner.

Subd. 3. Tags for transportation and sale. The commissioner shall, if requested, furnish registered fur farmers tags, without a fee, for the transport and sale of fur-bearing animals and their products. A fur farmer transporting or selling pelts of fur-bearing animals may attach the tag to a package containing pelts.

Subd. 4. Annual reports of pelts sold. A registered fur farmer must file a verified report of the number of pelts of each species of fur-bearing animal sold during the preceding calendar year. The report must be filed with the commissioner by December 31.

HIST: 1985 c 44 s 3



Section 17.354 Application.

17.354 Application.

Sections 17.351 to 17.353 do not affect provisions of law relating to wild animals.

HIST: 1985 c 44 s 4



Section 17.36 Renumbered 31.73

17.36 Renumbered 31.73



Section 17.37 Repealed, 1961 c 128 s 20

17.37 Repealed, 1961 c 128 s 20



Section 17.41 Grain defined.

17.41 Grain defined.

Unless the language or context clearly indicates that a different meaning is intended, the term "grain" shall mean whole seeds or entire grains or any broken parts thereof, of field peas, field beans, soybeans or entire legumes, or flax, wheat, rye, barley, oats, corn, sorghum, spelt or emmer, vetch, buckwheat, or any other cereals.

HIST: 1955 c 415 s 1



Section 17.42 Chemically treated grain, sale.

17.42 Chemically treated grain, sale.

Subdivision 1. It shall be unlawful for any person, firm, corporation, or association to sell, or offer for sale, or expose for sale, or to purchase for the purpose of resale, any grain for human, animal, or poultry consumption, if such grain contains toxic chemicals in sufficient quantities to be harmful to humans, animals, or poultry, providing such person, firm, corporation or association knew or upon the exercise of reasonable diligence could have known of the presence in the grains in question of toxic chemicals in sufficient quantities to be harmful to humans, animals or poultry.

Subd. 2. It shall also be unlawful for any person knowingly to sell, or offer for sale, or expose for sale any grain for human, animal or poultry consumption, containing toxic chemicals in any quantity, without informing the purchaser, in writing, of such fact.

HIST: 1955 c 415 s 2



Section 17.43 Violations; penalties.

17.43 Violations; penalties.

Any person violating section 17.42, shall be guilty of a gross misdemeanor and shall be fined not less than $250 or be imprisoned for not less than 60 days, or both.

HIST: 1955 c 415 s 3



Section 17.44 Seizure of chemically treated grain; reconditioning.

17.44 Seizure of chemically treated grain; reconditioning.

Subdivision 1. In the event grain is sold or offered for sale for the purpose of human, animal, or poultry consumption, which contains toxic chemicals in sufficient quantities to be harmful to humans, animals, or poultry, the district court of the judicial district in which the grain is found may, upon complaint and showing made by the commissioner of agriculture, order said grain to be seized. In the event the court finds that the grain is subject to seizure, it shall order the grain to be sold or otherwise disposed of for purposes other than human, animal, or poultry consumption. To this end the court may require the grain to be specially labeled, dyed, or otherwise altered in appearance. Upon application of the owner or any other person interested in the grain, the court shall permit such person at the person's own expense to recondition said grain and if, after reconditioning, it appears to the satisfaction of the court that the toxic chemicals have been removed so that the grain is no longer harmful to humans, animals, or poultry, the court then shall release the grain.

Subd. 2. The court at any time after seizure and up to a reasonable time before trial shall allow any interested party, or the party's attorney or agent, to obtain a representative sample of the grain seized and a true copy of the analysis on which the seizure is based.

HIST: 1955 c 415 s 4; 1961 c 113 s 1; 1986 c 444



Section 17.45 Repealed, 1Sp2001 c 2 s 162

17.45 Repealed, 1Sp2001 c 2 s 162



Section 17.451 Definitions.

17.451 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 17.452.

Subd. 2. Farmed cervidae. "Farmed cervidae" means members of the cervidae family that are:

(1) raised for the purpose of producing fiber, meat, or animal by-products, as pets, or as breeding stock; and

(2) registered in a manner approved by the board of animal health.

Subd. 3. Owner. "Owner" means a person who owns or is responsible for the raising of farmed cervidae.

HIST: 1993 c 375 art 9 s 1; 1995 c 39 s 1



Section 17.452 Farm-raised cervidae.

17.452 Farm-raised cervidae.

Subdivision 1. Promotion and coordination. The commissioner shall promote the commercial raising of farmed cervidae and shall coordinate programs and rules related to the commercial raising of farmed cervidae. Farmed cervidae research, projects, and demonstrations must be reported to the commissioner before state appropriations for the research projects or demonstrations are encumbered. The commissioner shall maintain a data base of information on raising farmed cervidae.

Subd. 2. Development program. The commissioner may establish a Minnesota development and aid program that may support applied research, demonstration, financing, marketing, promotion, breeding development, registration, and other services for owners.

Subd. 3. Repealed, 1997 c 7 art 2 s 67

Subd. 4. Farmed cervidae are livestock. Farmed cervidae are livestock and are not wild animals for purposes of game farm, hunting, or wildlife laws. Farmed cervidae and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 5. Raising farmed cervidae is an agricultural pursuit. Raising farmed cervidae is agricultural production and an agricultural pursuit.

Subd. 6. Running at large prohibited. (a) An owner may not allow farmed cervidae to run at large. The owner must make all reasonable efforts to return escaped farmed cervidae to their enclosures as soon as possible. The owner must notify the commissioner of natural resources of the escape of farmed red deer if the farmed red deer are not returned or captured by the owner within 72 hours of their escape.

(b) An owner is liable for expenses of another person in capturing, caring for, and returning farmed cervidae that have left their enclosures if the person capturing the farmed cervidae contacts the owner as soon as possible.

(c) If an owner is unwilling or unable to capture escaped farmed cervidae, the commissioner of natural resources may destroy the escaped farmed cervidae under this paragraph if the escaped farmed cervidae are a threat to the health or population of native species. The commissioner must allow the owner to attempt to capture the escaped farmed cervidae prior to destroying the farmed cervidae. Farmed cervidae that are not captured by 14 days after escape may be destroyed.

(d) The owner must notify the commissioner of natural resources of the escape of farmed cervidae from a quarantined herd if the farmed cervidae are not returned to or captured by the owner within 72 hours of their escape. The escaped farmed cervidae from the quarantined herd may be destroyed by the commissioner of natural resources if the escaped farmed cervidae are a threat to the health or population of native species.

Subd. 7. Farming in native elk area. A person may not raise farmed red deer in the native elk area without written approval of the commissioner of natural resources. The native elk area is the area north of U.S. Highway 2 and west of U.S. Highway 71 and trunk highway 72. The commissioner shall review the proposed farming operation and approve with any condition or deny approval based on risks to the native elk population.

Subd. 8. Slaughter. Farmed cervidae must be slaughtered and inspected in accordance with the United States Department of Agriculture voluntary program for exotic animals, Code of Federal Regulations, title 9, part 352.

Subd. 9. Sales of farmed cervidae and meat products. Persons selling or buying farmed cervidae sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 31, 31A, and 31B.

Subd. 10. Fencing. (a) Farmed cervidae must be confined in a manner designed to prevent escape. Fencing must meet the requirements in this subdivision unless an alternative is specifically approved by the commissioner. The board of animal health shall follow the guidelines established by the United States Department of Agriculture in the program for eradication of bovine tuberculosis. Perimeter fencing must be of the following heights:

(1) for fences constructed before August 1, 1995, for farmed deer, at least 75 inches;

(2) for fences constructed before August 1, 1995, for farmed elk, at least 90 inches; and

(3) for fences constructed on or after August 1, 1995, for all farmed cervidae, at least 96 inches.

(b) The farmed cervidae advisory committee shall establish guidelines designed to prevent the escape of farmed cervidae and other appropriate management practices.

(c) The commissioner of agriculture in consultation with the commissioner of natural resources shall adopt rules prescribing fencing criteria for farmed cervidae.

Subd. 11. Disease inspection. Farmed cervidae herds are subject to chapter 35 and the rules of the board of animal health in the same manner as livestock and domestic animals, including provisions relating to importation and transportation.

Subd. 12. Identification. (a) Farmed cervidae must be identified by United States Department of Agriculture metal ear tags, electronic implants, or other means of identification approved by the board of animal health in consultation with the commissioner of natural resources. Newborn or imported animals are required to be identified by March 1 of each year. The board shall authorize discrete permanent identification for farmed cervidae in public displays or other forums where visible identification is objectionable.

(b) Identification of farmed cervidae is subject to sections 35.821 to 35.831.

(c) The board of animal health shall register farmed cervidae upon request of the owner. The owner must submit the registration request on forms provided by the board. The forms must include sales receipts or other documentation of the origin of the cervidae. The board shall provide copies of the registration information to the commissioner of natural resources upon request. The owner must keep written records of the acquisition and disposition of registered farmed cervidae.

Subd. 13. Inspection. The commissioner of agriculture and the board of animal health may inspect farmed cervidae and farmed cervidae records. The commissioner of natural resources may inspect farmed cervidae and farmed cervidae records with reasonable suspicion that laws protecting native wild animals have been violated. The owner must be notified in writing at the time of the inspection of the reason for the inspection and informed in writing after the inspection of whether (1) the cause of the inspection was unfounded; or (2) there will be an ongoing investigation or continuing evaluation.

Subd. 14. Contested case hearing. A person raising farmed cervidae that is aggrieved with any decision regarding the farmed cervidae may request a contested case hearing under chapter 14.

HIST: 1993 c 375 art 9 s 2; 1995 c 39 s 2,3; 1999 c 86 art 2 s 1



Section 17.453 Definitions.

17.453 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 17.454.

Subd. 2. Owner. "Owner" means a person who owns or is responsible for the raising of ratitae.

Subd. 3. Ratitae. "Ratitae" means members of the ratitae family (including ostriches, emus, and rheas) that are raised for the purpose of producing fiber, meat, or animal by-products or as breeding stock.

HIST: 1993 c 375 art 9 s 3



Section 17.454 Ratitae.

17.454 Ratitae.

Subdivision 1. Ratitae are livestock. Ratitae are livestock and are not wild animals for purposes of hunting or wildlife laws. Ratitae and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 2. Raising ratitae is an agricultural pursuit. Raising ratitae is agricultural production and an agricultural pursuit.

Subd. 3. Sales of ratitae and meat products. Persons selling or buying ratitae sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 28A, 31, 31A, and 31B.

Subd. 4. Slaughter. Ratitae must be slaughtered and inspected in accordance with the United States Department of Agriculture voluntary inspection program for exotic animals, Code of Federal Regulations, title 9, part 352.

Subd. 5. Disease inspection. Ratitae are subject to chapter 35 and the rules of the board of animal health in the same manner as livestock and domestic animals, including provisions relating to importation and transportation.

HIST: 1993 c 375 art 9 s 4



Section 17.455 Definitions.

17.455 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 17.456.

Subd. 2. Llama. "Llama" means a member of the genus lama that is raised for the purpose of producing fiber, meat, or animal by-products or as breeding stock.

Subd. 3. Owner. "Owner" means a person who owns or is responsible for the raising of llamas.

HIST: 1993 c 375 art 9 s 5



Section 17.456 Llama.

17.456 Llama.

Subdivision 1. Llamas are livestock. Llamas are livestock and are not wild animals for purposes of hunting or wildlife laws. Llamas and their products are farm products and livestock for purposes of financial transactions and collateral.

Subd. 2. Raising llamas is an agricultural pursuit. Raising llamas is agricultural production and an agricultural pursuit.

Subd. 3. Sales of llamas and meat products. Persons selling or buying llamas sold as livestock, sold for human consumption, or sold for slaughter must comply with chapters 17A, 28A, 31, 31A, and 31B.

Subd. 4. Repealed, 1997 c 220 s 5

Subd. 5. Disease inspection. Llamas are subject to chapter 35 and the rules of the board of animal health in the same manner as livestock and domestic animals, including provisions relating to importation and transportation.

HIST: 1993 c 375 art 9 s 6



Section 17.457 Restricted species.

17.457 Restricted species.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Commissioner" means the commissioner of agriculture.

(c) "Restricted species" means Eurasian wild pigs and their hybrids (Sus scrofa subspecies and Sus scrofa hybrids), excluding domestic hogs (S. scrofa domesticus).

(d) "Release" means an intentional introduction or escape of a species from the control of the owner or responsible party.

Subd. 2. Importation; possession; release of restricted species. It is unlawful for a person to import, possess, propagate, transport, or release restricted species, except as provided in subdivision 3.

Subd. 3. Permits. (a) The commissioner may issue permits for the transportation, possession, purchase, or importation of restricted species for scientific, research, educational, or commercial purposes. A permit issued under this subdivision may be revoked by the commissioner if the conditions of the permit are not met by the permittee or for any unlawful act or omission, including accidental escapes.

(b) The commissioner may issue permits for a person to possess and raise a restricted species for commercial purposes if the person was in possession of the restricted species on March 1, 1993. Under the permit, the number of breeding stock of the restricted species in the possession of the person may not increase by more than 25 percent and the person must comply with the certification requirements in subdivision 7.

(c) A person may possess a restricted species without a permit for a period not to exceed two days for the purpose of slaughtering the restricted species for human consumption.

Subd. 4. Notice of escape of restricted species. In the event of an escape of a restricted species, the owner must notify within 24 hours a conservation officer and the board of animal health and is responsible for the recovery of the species. The commissioner may capture or destroy the escaped animal at the owner's expense.

Subd. 5. Enforcement. This section may be enforced under sections 97A.205 and 97A.211.

Subd. 6. Penalty. A person who violates subdivision 2, 4, or 7 is guilty of a misdemeanor.

Subd. 7. Certification and identification requirements. (a) A person who possesses restricted species on July 1, 1993, must submit certified numbers of restricted species in the person's possession to the board of animal health by June 1, 1993.

(b) Restricted species in the possession of a person must be marked in a permanent fashion to identify ownership. The restricted species must be marked as soon as practicable after birth or purchase.

Subd. 8. Containment. The commissioner, in consultation with the commissioner of natural resources, shall develop criteria for approved containment measures for restricted species with the assistance of producers of restricted species.

Subd. 9. Bond; security. A person who possesses restricted species must file a bond or deposit with the commissioner security in the form and in the amount determined by the commissioner to pay for the costs and damages caused by an escape of a restricted species.

Subd. 10. Fee. The commissioner shall impose a fee for permits in an amount sufficient to cover the costs of issuing the permits and for facility inspections. The fee may not exceed $50. Fee receipts must be deposited in the general fund.

HIST: 1993 c 129 s 3; 1994 c 623 art 1 s 16-18,46; 1999 c 231 s 30; 1Sp2001 c 2 s 26



Section 17.458 Agroforestry.

17.458 Agroforestry.

Subdivision 1. Definition. "Agroforestry" means the cultivation of short-rotation woody crops using agricultural practices to produce timber or forest products.

Subd. 2. Agricultural pursuit. Agroforestry is an agricultural pursuit.

HIST: 1997 c 216 s 23



Section 17.46 Short title.

17.46 Short title.

Laws 1991, chapter 309, sections 4 to 16, may be cited as the Aquaculture Development Act.

HIST: 1991 c 309 s 3



Section 17.47 Definitions.

17.47 Definitions.

Subdivision 1. Scope. The definitions in this section apply to Laws 1991, chapter 309, sections 2 to 16.

Subd. 2. Aquaculture. "Aquaculture" means the culture of private aquatic life for consumption or sale.

Subd. 3. Aquatic farm. "Aquatic farm" means a facility used for the purpose of culturing private aquatic life in waters, including but not limited to artificial ponds, vats, tanks, raceways, other indoor or outdoor facilities that an aquatic farmer owns or where an aquatic farmer has exclusive control of, or private fish hatcheries licensed under section 97C.211 for the sole purpose of processing or cultivating aquatic life.

Subd. 4. Aquatic farmer. "Aquatic farmer" means an individual who practices aquaculture.

Subd. 5. Repealed, 1996 c 310 s 1

Subd. 6. Department. "Department" means the department of agriculture.

Subd. 7. Private aquatic life. "Private aquatic life" means fish, shellfish, mollusks, crustaceans, and any other aquatic animals cultured within an aquatic farm. Private aquatic life is the property of the aquatic farmer.

HIST: 1991 c 309 s 4; 1994 c 465 art 2 s 3



Section 17.49 Aquaculture program and promotion.

17.49 Aquaculture program and promotion.

Subdivision 1. Repealed, 2001 c 161 s 58

Subd. 2. Coordination. Aquaculture programs in the state must be coordinated through the commissioner of agriculture. The commissioner of agriculture shall direct the development of aquaculture in the state. Aquaculture research, projects, and demonstrations must be reported to the commissioner before state appropriations for the research, projects, and demonstrations are encumbered. The commissioner shall maintain a database of aquaculture research, demonstrations, and other related information pertaining to aquaculture in the state.

Subd. 2a. Development program. The commissioner may establish a Minnesota aquaculture development and aid program that may support applied research, demonstration, financing, marketing, promotion, broodstock development, and other services.

Subd. 3. Report. The commissioner shall prepare an annual report on the amount of fish and aquaculture products produced in the state, where the products were produced, the opportunities in the state for aquaculture development, and impediments to Minnesota development of aquaculture.

HIST: 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 318 s 1; 1989 c 350 art 4 s 1; 1990 c 502 s 1,2; 1991 c 309 s 5; 1991 c 345 art 2 s 11; 1993 c 163 art 1 s 1; 1997 c 192 s 12



Section 17.491 Aquaculture is agricultural pursuit.

17.491 Aquaculture is agricultural pursuit.

Aquaculture is an agricultural pursuit.

HIST: 1989 c 350 art 4 s 2



Section 17.492 Repealed, 1991 c 309 s 17

17.492 Repealed, 1991 c 309 s 17



Section 17.494 Aquaculture permits; rules.

17.494 Aquaculture permits; rules.

The commissioner shall act as permit or license coordinator for aquatic farmers and shall assist aquatic farmers to obtain licenses or permits.

By July 1, 1992, a state agency issuing multiple permits or licenses for aquaculture shall consolidate the permits or licenses required for every aquatic farm location. The department of natural resources transportation permits are exempt from this requirement. State agencies shall adopt rules or issue commissioner's orders that establish permit and license requirements, approval timelines, and compliance standards.

Nothing in this section modifies any state agency's regulatory authority over aquaculture production.

HIST: 1991 c 309 s 6



Section 17.495 Appeal procedures.

17.495 Appeal procedures.

A state agency that denies a license or permit to an aquatic farmer shall provide the aquatic farmer with a written notice specifying the reasons for refusal.

An aquatic farmer may appeal a state agency's denial of the license or permit in a contested case proceeding under chapter 14.

HIST: 1991 c 309 s 7



Section 17.496 Quarantine facility; rules.

17.496 Quarantine facility; rules.

By July 1, 1992, the commissioner of natural resources shall adopt rules, in consultation with the commissioner of agriculture and the aquaculture advisory committee, for the construction and operation of a quarantine facility for fish eggs presently requiring quarantine and disposition of fish from the facility. Fish in a quarantine station that are determined to be disease-free under the procedures developed by the commissioner of natural resources may be bought, sold, or transported.

HIST: 1991 c 309 s 8



Section 17.497 Exotic species importation; rules.

17.497 Exotic species importation; rules.

The commissioner of natural resources shall establish rules, in consultation with the commissioner of agriculture and the aquaculture advisory committee, for approving or rejecting importation of "exotic" or genetically altered aquatic species to protect the integrity of the natural ecosystem and provide aquatic farmers with information that may affect business decisions.

HIST: 1991 c 309 s 9



Section 17.498 Rules; financial assurance.

17.498 Rules; financial assurance.

(a) The commissioner of the pollution control agency, after consultation and cooperation with the commissioners of agriculture and natural resources, shall present proposed rules to the pollution control agency board prescribing water quality permit requirements for aquaculture facilities by May 1, 1992. The rules must consider:

(1) best available proven technology, best management practices, and water treatment practices that prevent and minimize degradation of waters of the state considering economic factors, availability, technical feasibility, effectiveness, and environmental impacts;

(2) classes, types, sizes, and categories of aquaculture facilities;

(3) temporary reversible impacts versus long-term impacts on water quality;

(4) effects on drinking water supplies that cause adverse human health concerns; and

(5) aquaculture therapeutics, which shall be regulated by the pollution control agency.

(b) Net pen aquaculture and other aquaculture facilities with similar effects must submit an annual report to the commissioner of the pollution control agency analyzing changes in water quality trends from previous years, documentation of best management practices, documentation of costs to restore the waters used for aquaculture to the trophic state existing before aquatic farming was initiated, and documentation of financial assurance in an amount adequate to pay for restoration costs. The trophic state, which is the productivity of the waters measured by total phosphorus, dissolved oxygen, algae abundance as chlorophyll-a, and secchi disk depth of light penetration, and the condition of the waters measured by raw drinking water parameters, shall be determined to the extent possible before aquatic farming is initiated. The financial assurance may be a trust fund, letter of credit, escrow account, surety bond, or other financial assurance payable to the commissioner for restoration of the waters if the permittee cannot or will not restore the waters after termination of aquatic farming operations or revocation of the permit.

(c) Information received as part of a permit application or as otherwise requested must be classified according to chapter 13. Information about processes, aquatic farming procedures, feed and therapeutic formulas and rates, and tests on aquatic farming products that have economic value is nonpublic data under chapter 13, if requested by the applicant or permittee.

HIST: 1991 c 309 s 10; 1999 c 86 art 3 s 4



Section 17.4981 General conditions for regulation of aquatic farms.

17.4981 General conditions for regulation of aquatic farms.

Aquatic farms are licensed to culture private aquatic life. Cultured aquatic life is not wildlife. Aquatic farms must be licensed and given classifications to prevent or minimize impacts on natural resources. The purpose of sections 17.4981 to 17.4997 is to:

(1) prevent public aquatic life from entering an aquatic farm;

(2) prevent release of nonindigenous or exotic species into public waters without approval of the commissioner;

(3) protect against release of disease pathogens to public waters;

(4) protect existing natural aquatic habitats and the wildlife dependent on them; and

(5) protect private aquatic life from unauthorized taking or harvest.

Private aquatic life that is legally acquired and possessed is an article of interstate commerce and may be restricted only as necessary to protect state fish and water resources.

HIST: 1992 c 566 s 1



Section 17.4982 Definitions.

17.4982 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 17.4981 to 17.4998.

Subd. 2. Approved laboratory methods. "Approved laboratory methods" means methods described in the latest edition of the "Procedures for the Detection and Identification of Certain Fish Pathogens" published by the American Fisheries Society Fish Health Section known as the Fish Health Blue Book.

Subd. 2a. Aquaculture therapeutics. "Aquaculture therapeutics" means drugs, medications, and disease control chemicals that are approved for aquaculture use by the United States Food and Drug Administration or the United States Environmental Protection Agency.

Subd. 3. Aquarium facilities. "Aquarium facilities" means facilities that rear or hold private aquatic life for sale for aquarium or display purposes.

Subd. 4. Aquatic farm. "Aquatic farm" means a licensed facility used for hatching, raising, rearing, and culturing private aquatic life in waters and preparing aquatic life for sale, including, but not limited to, ponds, vats, tanks, raceways, and other indoor or outdoor facilities that an aquatic farmer owns or waters of which an aquatic farmer has the use.

Subd. 5. Aquatic life. "Aquatic life" has the meaning given to "private aquatic life" in section 17.47, subdivision 7, and for purposes of commercial transactions, aquatic life is livestock.

Subd. 6. Certifiable diseases. "Certifiable diseases" include channel catfish virus, bacterial kidney disease, bacterial furunculosis, enteric redmouth disease, enteric septicemia of catfish, infectious hematopoietic necrosis virus, infectious pancreatic necrosis virus, whirling disease, proliferative kidney disease, viral hemorrhagic septicemia virus, epizootic epitheliotropic virus, ceratomyxosis, and any emergency disease.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Containment facility. "Containment facility" means a licensed facility for salmonids or catfish that complies with clauses (1), (3), and (4), or clauses (2), (3), and (4):

(1) disinfects its effluent to the standards in section 17.4991 before the effluent is discharged to public waters;

(2) does not discharge to public waters or to waters of the state directly connected to public waters;

(3) raises aquatic life that is prohibited from being released into the wild and must be kept in a facility approved by the commissioner unless processed for food consumption;

(4) contains aquatic life requiring a fish health inspection prior to transportation.

Subd. 8a. Emergency enzootic disease area. "Emergency enzootic disease area" means an enzootic disease area that harbors an emergency fish disease. Trout, salmon, or catfish species are from an emergency enzootic disease area only if the individual species in question can carry one or more of the emergency fish disease pathogens present.

Subd. 9. Emergency fish disease. "Emergency fish disease" means designated fish diseases not already present in this state that could impact populations of aquatic life if inadvertently released by infected aquatic life, including channel catfish virus, viral hemorrhagic septicemia virus, infectious hematopoietic necrosis virus, infectious pancreatic necrosis virus, whirling disease, ceratomyxosis, proliferative kidney disease, and epizootic epitheliotropic virus disease.

Subd. 10. Enzootic disease area. "Enzootic disease area" means an area with well-defined geographic boundaries which harbors one or more certifiable diseases pathogens.

Subd. 11. Fish Health Blue Book. "Fish Health Blue Book" means the standardized set of procedures and guidelines established and published by the American Fisheries Society Fish Health Section for the detection and isolation of fish pathogens.

Subd. 12. Fish health inspection. "Fish health inspection" means an on-site, statistically based sampling in accordance with processes in the Fish Health Blue Book for all lots of fish in a facility. The inspection must include at least viral testing of ovarian fluids at the 95 percent confidence level of detecting two percent incidence of disease (ovarian fluids must be sampled for certification of viral hemorrhagic septicemia and infectious hematopoietic necrosis). Bacterial diseases must be sampled at the 95 percent confidence level with a five percent incidence of disease. The inspection must be performed by a fish health inspector in cooperation with the producer with subsequent examination of the collected tissues and fluids for the detection of certifiable diseases.

Subd. 13. Fish health inspector. "Fish health inspector" means an individual certified as a fish health inspector by the American Fisheries Society or state, federal, or provincial resource management agency, except that a certification may not be made by an inspector who has a conflict of interest in connection with the outcome of the certification.

Subd. 14. Game fish. "Game fish" has the meaning given in section 97A.015, subdivision 25, except that green or orange spotted sunfish are not game fish for purposes of determining fish of significant public value.

Subd. 15. Intensive culture. "Intensive culture" means the rearing of fish at densities greater than can be supported in the natural environment.

Subd. 16. Licensed facility. "Licensed facility" means a licensed aquatic farm, including all licensed waters.

Subd. 17. Lot. "Lot" means a group of fish of the same species and age that originated from the same discrete spawning population and that always have shared a common water supply, or various age groups of adult brood stock of the same species that have shared the same containers for one brood cycle.

Subd. 18. Minnows. "Minnows" has the meaning given in section 97A.015, subdivision 29, except the 12-inch restriction on sucker minnows does not apply.

Subd. 18a. Nonindigenous species. "Nonindigenous species" means a species of fish or other aquatic life that is:

(1) not known to have been historically present in the state;

(2) not known to be naturally occurring in a particular part of the state; or

(3) designated by rule as a prohibited or restricted exotic species.

Subd. 18b. Nonindigenous strain. "Nonindigenous strain" means a species of fish or other aquatic life that:

(1) has an original source outside of this state and contiguous states;

(2) is an unnaturally occurring hybrid or genetically engineered species; or

(3) in areas north of marked state highway 210, is a walleye, the original source of which is from south of marked state highway 210 or from outside the state.

Subd. 18c. Processing. "Processing" means rendering a species of aquatic life for food, bait, or other purposes so that it is no longer alive.

Subd. 19. Public waters. "Public waters" has the meaning given in section 103G.005, subdivision 15.

Subd. 20. Quarantine facility. "Quarantine facility" means a culture system that is enclosed in a building and is separated from other fish culture facilities where fish can be isolated and maintained while preventing their introduction and pathogen introduction into the environment.

Subd. 21. Standard facility. "Standard facility" means a licensed facility that is not a quarantine or containment facility.

Subd. 22. Waters of the state. "Waters of the state" has the meaning given in section 103G.005, subdivision 17.

HIST: 1992 c 566 s 2; 1993 c 226 s 1-3; 1996 c 410 s 3-7; 1997 c 226 s 1-3



Section 17.4983 Aquatic farm operations.

17.4983 Aquatic farm operations.

Subdivision 1. Acquisition and sale of private aquatic life. Aquatic life legally possessed may be bought, acquired, and sold by licensed facilities as provided in sections 17.4981 to 17.4997.

Subd. 2. Acquisition from state. (a) The commissioner may sell aquatic life to licensed facilities at fair wholesale market value. Fair wholesale market value must be determined by the average market price charged in this state and contiguous states and provinces for similar quantities.

(b) The commissioner shall establish procedures to make aquatic life available to licensed facilities if state aquatic life would otherwise die or go to waste, such as in cases of winterkill lakes, waters where piscicides will be applied, and waters subject to extreme draw-down. The public must be given angling opportunities if public access is available.

(c) The commissioner shall attempt to provide opportunities to make brood stock available to licensed facilities to reduce reliance on out-of-state sources without causing adverse impacts to game fish populations.

(d) If the commissioner denies approval to obtain aquatic life outside the state, a written notice must be submitted to the applicant stating the reasons for denial, and the commissioner shall:

(1) designate approved sources if available to obtain the desired aquatic life; or

(2) sell the aquatic life from state hatcheries at fair wholesale market value if there is a surplus from state operations.

Subd. 3. Methods to harvest aquatic life. Licensed facilities may use all reasonable methods to operate and harvest aquatic life from licensed facilities, including available nets.

Subd. 4. Discharge may require permit. The discharge from an aquatic farm must comply with discharge permits required by the Minnesota pollution control agency.

Subd. 5. Ownership of aquatic life. (a) Notwithstanding other provisions of law, aquatic life lawfully acquired and possessed by a licensed facility is private aquatic life and property of the owner of the licensed facility.

(b) The state may not seize or otherwise confiscate private aquatic life without due process of law, except that private aquatic life in public waters may become property of the state if the waters are not part of a licensed facility. The commissioner shall notify the licensee that the aquatic life in a facility that is no longer licensed will become property of the state if the aquatic life is not removed. If the licensee does not respond in writing within 30 days after receiving the notice and make alternative arrangements, or does not remove the aquatic life by 60 ice-free days after receiving the notice, the private aquatic life becomes property of the state.

(c) Private aquatic life that is transferred to the state or released into public waters that are not part of a licensed facility is owned by the state and may be considered wildlife.

Subd. 6. Control of licensed waters. (a) If the public cannot legally access waters of the state that are part of a licensed aquatic farm except by permission of the licensee, the use of the waters by the public is subject to restriction by the licensee.

(b) Waters of the state may not be licensed for aquaculture use to more than one licensee.

Subd. 7. Angling in licensed waters. A person may not take fish by angling from waters subject to subdivision 6 unless the person has written permission from the licensee and:

(1) has an invoice when in possession of fish; or

(2) takes fish under an angling license, subject to the limits and conditions in the game and fish laws.

Subd. 8. Interference prohibited. A person may not knowingly damage, disturb, or interfere with legal aquatic farm operations.

HIST: 1992 c 566 s 3; 1993 c 226 s 4; 1997 c 226 s 4



Section 17.4984 Aquatic farm license.

17.4984 Aquatic farm license.

Subdivision 1. License required. (a) A person or entity may not operate an aquatic farm without first obtaining an aquatic farm license from the commissioner.

(b) Applications for an aquatic farm license must be made on forms provided by the commissioner.

(c) Licenses are valid for five years and are transferable upon notification to the commissioner.

(d) The commissioner shall issue an aquatic farm license on payment of the required license fee under section 17.4988.

(e) A license issued by the commissioner is not a determination of private property rights, but is only based on a determination that the licensee does not have a significant detrimental impact on the public resource.

Subd. 2. Listed waters. (a) An aquatic farm license must list:

(1) the specific waters of the state that may be used in connection with the licensed aquatic farm and the species approved for each licensed water; and

(2) whether aeration requiring a permit is approved.

Additional waters may not be used until they are approved by the commissioner.

(b) The right to use waters licensed for private fish hatchery or aquatic farm purposes may be transferred between licensees with prior approval by the commissioner if requirements for species to be raised are met. Waters that are continually connected by a permanent watercourse to other waters must not be approved for aquatic farm use, except that connected waters that are isolated from other waters may be licensed as a single water body. Waters that are intermittently connected or may become connected with other waters may be denied, or screening or other measures may be required to prevent passage of aquatic life. Listed waters may be changed on approval by the area fisheries supervisor or the commissioner.

(c) The commissioner shall conduct an inspection of waters to be licensed prior to approving or denying initial licensing of the waters. When artificial tanks, jars, or other containers are added to existing licensed facilities, an additional inspection is not required.

(d) Waters containing game fish of significant public value may be denied licensing unless the applicant can demonstrate exclusive riparian control.

(e) Waters containing game fish of significant public value may be denied licensing unless the game fish of significant public value are, at the commissioner's option, and taking into consideration the recommendation of the licensed applicant, sold to the licensee, or removed by the department of natural resources or disposed of as provided in writing by the commissioner.

(f) Waters licensed under an aquatic farm license may be aerated during open water periods without a separate aeration permit.

(g) Carp and bullheads may be removed from licensed waters, and transported and disposed of by the licensee.

Subd. 3. Listed species. (a) An aquatic farm license must list the species of aquatic life appropriate for the classification of the waters. Listed species of aquatic life may be changed on written request to and approval by the area fisheries supervisor. Species of aquatic life regulated under chapter 97A, 97B, or 97C may not be cultured unless listed on the license.

(b) All waters licensed before July 1, 1992, under a private fish farm or fish hatchery license must be approved for species listed under current licenses if other conditions for licensing are met.

(c) If licensed waters are located within a 25-year floodplain and are not enclosed within a building, species of aquatic life may be licensed at the discretion of the commissioner.

(d) Licensed waters located outside of a 25-year floodplain or enclosed within a building may be licensed for any species, except that the commissioner may deny licensing for species not present in the state.

Subd. 4. Single license for aquatic farming operation. The commissioner shall issue a single license for aquatic farming, with the following information and endorsements:

(1) waters covered by the license;

(2) classification of each of the licensed waters;

(3) aeration endorsement for each licensed water where the licensee has exclusive control of riparian access or where the conditions for an aeration permit have been met; and

(4) endorsements requested by the licensee.

Subd. 5. State list of waters. If the state uses waters of the state for aquatic farming, the state shall acquire legal access to the waters and make documentation of the access available to the public.

Subd. 6. Inspections and enforcement. (a) The premises, property, vehicles, private aquatic life, and equipment where private aquatic farm operations are being conducted are subject to reasonable and necessary inspections at reasonable times by conservation officers. The reason for the inspection must be provided in writing. The owner, operator, or designee may be present when inspections are conducted.

(b) Conservation officers may enforce sections 17.4981 to 17.4997 under section 97A.205.

Subd. 7. Nonpublic records. (a) Licensees must keep complete, up-to-date, nonpublic records of the operation of the aquatic farm. The records must remain available for at least three years.

(b) The records must be in English and include the following information:

(1) for each species acquired, the number or pounds of fish or eggs acquired, names and addresses of the sources from which acquired, and the dates of receipt;

(2) for each species sold or disposed of, the number or pounds of fish sold or disposed of, the names and addresses of the purchasers or persons to whom the conveyances are made, and the dates of sale; and

(3) for fish sperm or viable eggs, the amount acquired or sold, the names and addresses of the sources from which acquired, the purchasers to whom conveyed, and the dates of purchase or sale.

(c) On or before March 1 of each year, the licensee shall submit a complete annual report on a form furnished by the commissioner, covering the number or pounds of all species sold or purchased in the preceding licensed year.

(d) An aquatic farmer shall maintain records for reasonable inspection by the commissioner. Information on aquatic life production, harvest, and sales is nonpublic information.

HIST: 1992 c 566 s 4; 1993 c 226 s 5; 1996 c 410 s 8,9; 2000 c 331 s 1-3



Section 17.4985 Transportation of aquatic life.

17.4985 Transportation of aquatic life.

Subdivision 1. Requirements for importation, transportation within the state, or stocking of fish. Except as provided in subdivision 3, a licensee may not import aquatic life into the state, transport aquatic life within the state, or stock waters of the state with aquatic life without first obtaining a bill of lading or transportation permit from the commissioner, with disease certification, if applicable.

Subd. 2. Bill of lading. (a) A state-issued bill of lading is required for:

(1) intrastate transportation of aquatic life other than salmonids and catfish between licensed private fish hatcheries, aquatic farms, or aquarium facilities licensed for the species being transported if the aquatic life is being transported into a watershed where it is not currently present, if walleyes whose original source is south of marked state highway No. 210 are being transported to a facility north of marked state highway No. 210, or if the original source of the aquatic life is outside Minnesota and contiguous states; and

(2) stocking of waters other than public waters with aquatic life other than salmonids and catfish.

(b) When aquatic life is transported under paragraph (a), a copy of the bill of lading must be submitted to the regional fisheries manager at least 72 hours before the transportation.

(c) For transportation and stocking of waters that are not public waters:

(1) a bill of lading must be submitted to the regional fisheries manager 72 hours before transporting fish for stocking;

(2) a bill of lading must be submitted to the regional fisheries manager within five days after stocking if the waters to be stocked are confirmed by telecopy or telephone prior to stocking by the regional fisheries office not to be public waters; or

(3) a completed bill of lading may be submitted to the regional fisheries office by telecopy prior to transporting fish for stocking. Confirmation that the waters to be stocked are not public waters may be made by returning the bill of lading by telecopy or in writing, in which cases additional copies need not be submitted to the department of natural resources.

(d) Bill of lading forms may only be issued by the department of natural resources in St. Paul, and new bill of lading forms may not be issued until all previously issued forms have been returned.

Subd. 3. Exemptions for transportation permits and bills of lading. (a) A state-issued bill of lading or transportation permit is not required by an aquatic farm licensee for importation, transportation, or export for the following:

(1) minnows taken under an aquatic farm license in this state and transported intrastate;

(2) aquarium or ornamental fish including goldfish and tropical, subtropical, and saltwater species that cannot survive in the waters of the state, which may be imported or transported if accompanied by shipping documents;

(3) fish or fish eggs that have been processed for use as food, bait, or other purposes unrelated to fish propagation;

(4) live fish from a licensed aquatic farm, which may be transported directly to an outlet for processing or for other food purposes if accompanied by shipping documents;

(5) fish being exported if accompanied by shipping documents;

(6) sucker eggs, sucker fry, or fathead minnows transported intrastate for bait propagation or feeding of cultural aquatic life;

(7) species of fish that are found within the state used in connection with public shows, exhibits, demonstrations, or fishing pools for periods not exceeding 14 days;

(8) fish being transported through the state if accompanied by shipping documents; or

(9) intrastate transportation of aquatic life between or within licensed private fish hatcheries, aquatic farms, or aquarium facilities licensed for the species being transported, except where required in subdivision 2 and except that salmonids and catfish may only be transferred or transported intrastate without a transportation permit if they had no record of bacterial kidney disease at the time they were imported into the state and if they have had a fish health inspection within the preceding year that has shown no certifiable diseases to be present.

Aquatic life being transferred between licensed private fish hatcheries, aquatic farms, or aquarium facilities must be accompanied by shipping documents and salmonids and catfish being transferred or transported intrastate without a transportation permit must be accompanied by a copy of their most recent fish health inspection.

(b) Shipping documents required under paragraph (a) must show the place of origin, owner or consignee, destination, number, and species.

Subd. 4. Transportation permit requirements. A transportation permit is required for all importation, transportation, or stocking of private aquatic life not covered by subdivision 2 or exempted in subdivision 3. A transportation permit may be used for multiple shipments within the 30-day term for the permit if the source and the destination remains the same. Transportation permits, which may authorize importation or stocking of public waters, may be issued through department of natural resources regional offices or the St. Paul office, and must be obtained prior to shipment.

Subd. 5. Permit application. An application for a transportation permit must be made on forms provided by the commissioner. An incomplete application must be rejected. An application for a transportation permit for salmonids and catfish, their eggs, or sperm must be accompanied by certification that the source of the eggs or sperm are free of certifiable diseases, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported, transported, or stocked following treatment approved by the commissioner, and fish with bacterial kidney disease may be imported, transported, or stocked into areas where the disease has been previously introduced. A copy of the transportation permit showing the date of certification inspection must accompany the shipment of fish while in transit and must be available for inspection by the commissioner. By 14 days after a completed application is received, the commissioner must approve or deny the importation permits as provided in this section.

Subd. 6. Vehicle identification. (a) A vehicle used by a licensee for transporting aquatic life must be identified with the licensee's name and town of residence as it appears on the license and the license number.

(b) A vehicle used by a licensee must have identification displayed so that it is readily visible from either side of the vehicle in letters and numbers not less than 2-1/2 inches high and with a three-eighths inch wide stroke. Identification may be permanently affixed to vehicles or displayed on removable plates or placards placed on opposite doors of the vehicle or on the tanks carried on the vehicle.

(c) An application to license a vehicle for minnow transport or export or for use as a fish vendor that is received by the commissioner is a temporary license until it is approved or denied.

HIST: 1992 c 566 s 5; 1993 c 226 s 6,7; 1996 c 410 s 10,11



Section 17.4986 Importation of aquatic life.

17.4986 Importation of aquatic life.

Subdivision 1. Importation and stocking restrictions. A person may not import fish into or stock fish in the state without first obtaining a transportation permit with a disease certification when required or a bill of lading from the commissioner, unless the person is exempted.

Subd. 2. Licensed facilities. (a) The commissioner shall issue transportation permits to import:

(1) indigenous and naturalized species except trout, salmon, and catfish from any source to a standard facility;

(2) trout, salmon, and catfish from a nonemergency enzootic disease area to a containment facility if the fish are certified within the previous year to be free of certifiable diseases, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease may be imported into areas where the disease has been previously introduced; and

(3) trout, salmon, and catfish from a facility in a nonemergency enzootic disease area with a disease-free history of three years or more to a standard facility, except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease may be imported into areas where the disease has been previously introduced.

(b) If a source facility in a nonemergency enzootic disease area cannot demonstrate a history free from disease, aquatic life may only be imported into a quarantine facility.

Subd. 3. Emergency enzootic disease area. Except as otherwise provided and except that eggs with enteric redmouth, whirling disease, or furunculosis may be imported following treatment approved by the commissioner, and fish with bacterial kidney disease may be imported into areas where the disease has been previously introduced, fish may be imported from emergency enzootic disease areas only as fertilized eggs under the following conditions:

(1) to be imported into a standard facility, fertilized eggs must have a disease-free history for at least five years;

(2) to be imported into a containment facility, fertilized eggs must have a disease-free history for at least three years; or

(3) to be imported into a quarantine facility, fertilized eggs may have a disease-free history of less than three years.

Subd. 4. Disease-free history. Disease-free histories required under this section must include the results of a fish health inspection. When disease-free histories of more than one year are required for importing salmonids or catfish, the disease history must be of consecutive years that include the year previous to, or the year of, the transportation request.

HIST: 1992 c 566 s 6; 1993 c 226 s 8,9; 1996 c 410 s 12



Section 17.4987 Stocking private aquatic life.

17.4987 Stocking private aquatic life.

(a) A person may not release private aquatic life into public waters that are not licensed as part of an aquatic farm without first obtaining a transportation permit from the commissioner. The commissioner may deny issuance of a permit if releasing the private aquatic life is not consistent with the management plan for the public waters. The commissioner shall make management plans available to the public.

(b) If a permit is denied, the commissioner must provide reasons for the denial in writing.

HIST: 1992 c 566 s 7



Section 17.4988 License and inspection fees.

17.4988 License and inspection fees.

Subdivision 1. Requirements for issuance. A permit or license must be issued by the commissioner if the requirements of law are met and the license and permit fees specified in this section are paid.

Subd. 2. Aquatic farming license. (a) The annual fee for an aquatic farming license is $70.

(b) The aquatic farming license may contain endorsements for the rights and privileges of the following licenses under the game and fish laws. The endorsement must be made upon payment of the license fee prescribed in section 97A.475 for the following licenses:

(1) minnow dealer license;

(2) minnow retailer license for sale of minnows as bait;

(3) minnow exporting license;

(4) aquatic farm vehicle endorsement, which includes a minnow dealer vehicle license, a minnow retailer vehicle license, an exporting minnow vehicle license, and a fish vendor license;

(5) sucker egg taking license; and

(6) game fish packers license.

Subd. 3. Inspection fees. The fees for the following inspections are:

(1) initial inspection of each water to be licensed, $50;

(2) fish health inspection and certification, $20 plus $100 per lot thereafter; and

(3) initial inspection for containment and quarantine facility inspections, $50.

Subd. 4. Aquarium facility. (a) A person operating a commercial aquarium facility must have a commercial aquarium facility license issued by the commissioner if the facility contains species of aquatic life that are for sale and that are present in waters of the state. The commissioner may require an aquarium facility license for aquarium facilities importing or holding species of aquatic life that are for sale and that are not present in Minnesota if those species can survive in waters of the state. The fee for an aquarium facility license is $19.

(b) Game fish transferred by an aquarium facility must be accompanied by a receipt containing the information required on a shipping document by section 17.4985, subdivision 3, paragraph (b).

HIST: 1992 c 566 s 8; 1996 c 410 s 13,14; 1997 c 216 s 24; 2000 c 488 art 3 s 8



Section 17.4991 Disease transmission.

17.4991 Disease transmission.

Subdivision 1. Facility designation. (a) The licensee may apply to the commissioner for designation of all or a portion of a facility as a standard, containment, or quarantine facility on forms prescribed by the commissioner as part of the license application or separately.

(b) By 15 business days after an application is submitted, the commissioner must notify the applicant if there are any deficiencies in the application. By 30 business days after a complete application is submitted, the commissioner shall approve or deny the designation requested. A denial must include an assessment of the actual risk to wildlife populations at the particular site. A containment designation must be approved if the facility meets the disinfection requirements of subdivision 2 and complies with section 17.4982, subdivision 8.

Subd. 2. Disinfection. (a) Containment facilities must disinfect effluent prior to discharge to public waters. The effluent required to be disinfected includes water used by a containment facility in the production of the aquatic life of concern, waste or mortalities from the aquatic life of concern, and live forage or commercial feed discarded from the containment facility. Runoff from precipitation and excess water from natural springs, wells, or other sources that is not used in the production of aquatic life is not effluent to be disinfected.

(b) The disinfection must minimize the potential release of disease pathogens to wildlife susceptible to the pathogens based on a reasonable risk assessment. Disinfection treatment processes may include chlorination or other processes. If chlorine disinfection is utilized, a measurable residual level of 1.0 parts per million of active chlorine in the effluent must be maintained for one hour of retention time. The effluent must be sufficiently dechlorinated to prevent toxic adverse impacts to wildlife after discharge to public waters.

(c) A disinfection treatment process must ensure uninterrupted effluent treatment in the event of electrical power failure, a primary system failure, or other similar events that would cause treatment interruptions.

(d) The effluent disinfection process must be sited, designed, and operated in a manner that allows inspection by the commissioner at all times to determine whether adequate effluent disinfection is maintained.

(e) The commissioner may prescribe reasonable documentation of daily monitoring of treatment system performance to be included in the licensee's annual report. The records must be available for daily inspection by the commissioner during normal business hours and maintained for three years.

Subd. 3. Fish health inspection. (a) An aquatic farm propagating trout, salmon, or catfish and having an effluent discharge from the aquatic farm into public waters must have a fish health inspection conducted at least once every 12 months by a certified fish health inspector. Testing must be conducted according to approved laboratory methods.

(b) A health inspection fee must be charged based on each lot of fish sampled. The fee by check or money order payable to the department of natural resources must be prepaid or paid at the time a bill or notice is received from the commissioner that the inspection and processing of samples is completed.

(c) Upon receipt of payment and completion of inspection, the commissioner shall notify the operator and issue a fish health certificate. The certification must be made according to the Fish Health Blue Book by a person certified as a fish health inspector.

(d) All aquatic life in transit or held at transfer stations within the state may be inspected by the commissioner. This inspection may include the collection of stock for purposes of pathological analysis. Sample size necessary for analysis will follow guidelines listed in the Fish Health Blue Book.

(e) Salmonids and catfish must have a fish health inspection before being transported from a containment facility, unless the fish are being transported directly to an outlet for processing or other food purposes or unless the commissioner determines that an inspection is not needed. A fish health inspection conducted for this purpose need only be done on the lot or lots of fish that will be transported. The commissioner must conduct a fish health inspection requested for this purpose within five working days of receiving written notice. Salmonids and catfish may be immediately transported from a containment facility to another containment facility once a sample has been obtained for a health inspection or once the five-day notice period has expired.

Subd. 4. Emergency disease determination. If emergency diseases exist, the commissioner may order the aquatic life in the facility to be impounded, confiscated, sold, or destroyed and the facility disinfected. The commissioner shall make every effort to allow disposed aquatic life to be sold for market if there is no imminent danger of a significant adverse impact on natural fish populations or of escape of the pathogen to public waters.

Subd. 5. Aquaculture therapeutics registration. (a) Aquaculture therapeutics must be registered and labeled in accordance with rules adopted by the commissioner of agriculture relating to drugs and feed additives.

(b) The department of agriculture may not require registration of those aquaculture therapeutics designated as low regulatory priority by the United States Food and Drug Administration.

HIST: 1992 c 566 s 9; 1993 c 226 s 10-12; 1996 c 410 s 15



Section 17.4992 Game fish.

17.4992 Game fish.

Subdivision 1. Acquisition and purchase. Game fish sperm, viable game fish eggs, or live game fish may not be taken from public waters for aquaculture purposes, but may be purchased from the state or acquired from aquatic farms.

Subd. 2. Restriction on the sale of game fish. (a) Except as provided in paragraph (b), species of the family salmonidae or ictaluridae, except bullheads, must be free of certifiable diseases if sold for stocking or transfer to another aquatic farm.

(b) The following exceptions apply to paragraph (a):

(1) Eggs with enteric redmouth, whirling disease, or furunculosis may be transferred between licensed facilities or stocked following treatment approved by the commissioner.

(2) Fish with bacterial kidney disease may be transferred between licensed facilities or stocked in areas where the disease has been previously introduced.

(3) The commissioner may allow transfer between licensed facilities or stocking of fish with enteric redmouth or furunculosis when the commissioner determines that doing so would pose no threat to the state's aquatic resources.

Subd. 3. Acquisition of fish for brood stock. (a) Game fish brood stock may be sold to private fish hatcheries or aquatic farms by the state at fair wholesale market value. For brood stock development, up to 20 pair of adults of each species requested may be provided to a licensee once every three years, if available, by the state through normal operations.

(b) If brood stock is not available by the June 1 following the request under paragraph (a) and a permit to take brood stock by angling is requested by the licensee, within 30 days of the request, the commissioner may issue a permit to the licensee to take, by angling, up to 20 pairs of each species requested. Game and fish laws and rules relating to daily limits, seasons, and methods apply to the taking of fish by angling pursuant to a permit issued under this paragraph.

Subd. 4. Sale of eggs by the state. The commissioner may offer for sale as eggs or fry up to two percent of the department's annual game fish egg harvest. Additional eggs or fry may be sold if they are surplus to this state's program needs.

Subd. 5. Purchase of eggs dependent upon facility. Licensees may purchase game fish eggs or fry from the state at a rate based on the capacity of their facility to hatch and rear fish. Licensees may purchase walleye at a rate of no more than one-half quart of eggs or 5,000 fry for each acre or fraction of licensed surface water. This limitation may be waived if an aquatic farm is an intensive culture facility. The allowable purchase of trout or salmon eggs must be based on the capacity of rearing tanks and flow of water through the aquatic farm facility.

Subd. 6. Stocking walleyes north of marked state highway No. 210. Walleyes from outside of the area of the state north of marked state highway No. 210 may not be stocked in waters of the state north of marked state highway No. 210 without approval by the commissioner.

HIST: 1992 c 566 s 10; 1993 c 226 s 13; 1996 c 410 s 16,17; 2000 c 331 s 4



Section 17.4993 Minnows.

17.4993 Minnows.

Subdivision 1. Taking from public waters. A licensee may take minnow sperm, minnow eggs, and live minnows from public waters for aquatic farm purposes under an aquatic farm license, except that sucker eggs and sperm may only be taken with a sucker egg license endorsement as provided by section 17.4994.

Subd. 2. Importation of live minnows. Minnows from outside the state may not be imported live by a licensee for purposes other than processing or feeding aquatic farm fish.

HIST: 1992 c 566 s 11; 1996 c 410 s 18



Section 17.4994 Sucker eggs.

17.4994 Sucker eggs.

Sucker eggs may be taken from public waters with a sucker egg license endorsement, which authorizes sucker eggs to be taken at a rate of one quart of eggs for each 1-1/2 acres of licensed surface waters except that for intensive culture systems, sucker eggs may be taken at a rate of two quarts per 1,000 muskellunge fry being reared. The taking of sucker eggs from public waters is subject to chapter 97C and may be supervised by the commissioner.

HIST: 1992 c 566 s 12



Section 17.4995 Receipts to the game and fish fund.

17.4995 Receipts to the game and fish fund.

Money received by the state under sections 17.4981 to 17.4997 must be deposited in the state treasury and credited to the game and fish fund.

HIST: 1992 c 566 s 13



Section 17.4996 White Earth Indian Reservation.

17.4996 White Earth Indian Reservation.

Until the commissioner reaches an agreement with the White Earth Indian Reservation regarding the acquisition and sale of aquatic life from public waters, an aquatic farm licensee may acquire and transport rough fish, as defined in section 97A.015, subdivision 43, and yellow perch lawfully acquired and possessed by a tribal member for sale under tribal laws and regulations on the White Earth Reservation. Transportation of yellow perch off the reservation must be accompanied by documentation showing the source and number of the yellow perch.

HIST: 1992 c 566 s 14



Section 17.4997 Rules.

17.4997 Rules.

The commissioner may adopt rules that are consistent with sections 17.4981 to 17.4996. The commissioner must notify the Minnesota aquaculture commission and the commissioner of agriculture prior to publication of the proposed rules.

HIST: 1992 c 566 s 15



Section 17.4998 Violations; penalty.

17.4998 Violations; penalty.

Subdivision 1. Misdemeanor. Unless a different penalty is prescribed, a violation of a provision of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is a misdemeanor.

Subd. 2. Petty misdemeanor. A first and second violation, within a three-year period, of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is a petty misdemeanor if it does not involve intentionally falsifying records and does not put public waters or other fish hatchery facilities at risk from harmful nonindigenous species, nonindigenous strains, or emergency fish diseases.

Subd. 3. License void. The license of a person convicted of a violation of sections 17.4981 to 17.4997 or a rule of the commissioner governing the operation of an aquatic farm, private fish hatchery, or quarantine facility is void for a period of one year after the conviction if the person is convicted of two or more misdemeanors within a three-year period. If the commissioner determines that the public welfare will not be injured, the commissioner may reinstate a license voided under this subdivision.

HIST: 1993 c 226 s 14; 1997 c 226 s 5



Section 17.4999 Storage, handling, and disposal of fish manure.

17.4999 Storage, handling, and disposal of fish manure.

Fish manure from aquatic farm operations:

(1) is subject to the same requirements under state law and rules as other animal manures; and

(2) if managed in a pond system, may be applied as a manipulated manure under chapter 18C if certified by the commissioner.

HIST: 1994 c 561 s 1



Section 17.50 Policy.

17.50 Policy.

The state must explore alternative uses for agricultural products to enable the state's agricultural economy to reach its full potential. The state must promote and encourage cooperative efforts between public and private interests in conducting basic research and disseminating the results on agricultural commodity utilization.

HIST: 1987 c 396 art 8 s 2



Section 17.51 Citation; Agricultural Commodities Promotion Act.

17.51 Citation; Agricultural Commodities Promotion Act.

Sections 17.51 to 17.69 may be cited as the Agricultural Commodities Promotion Act.

HIST: 1969 c 1021 s 1



Section 17.52 Purpose.

17.52 Purpose.

It is hereby declared to be in the interest of the public welfare that Minnesota farmers who produce agricultural commodities for domestic and foreign markets shall be permitted to act separately, or jointly in cooperation with handlers, dealers and processors of such products, with the Minnesota department of agriculture, the university of Minnesota, and any other interested agencies, to promote and stimulate the use, sale and consumption of such commodities and to improve methods of production, processing and marketing thereof; it is further declared that provision for the establishment of Minnesota agricultural commodity research and promotion councils is deemed an appropriate means to accomplish such objectives. Sections 17.51 to 17.69 shall not be construed to abrogate or limit in any way the rights, powers, duties and functions of the commissioner of agriculture or any other agency of the state, but shall be supplementary thereto, and in aid and cooperation therewith.

HIST: 1969 c 1021 s 2; 1976 c 149 s 8,62 subd 2



Section 17.53 Definitions.

17.53 Definitions.

Subdivision 1. Scope of application. As used in sections 17.51 to 17.69, the terms defined in this section shall have the following meanings.

Subd. 2. Agricultural commodity. (a) Except as provided in paragraph (b), "agricultural commodity" means any agricultural product, including, without limitation, animals and animal products, grown, raised, produced, or fed within Minnesota for use as food, feed, seed, or any industrial or chemurgic purpose.

(b) For wheat, barley, and cultivated wild rice, "agricultural commodity" means wheat, barley, and cultivated wild rice including, without limitation, wheat, barley, and cultivated wild rice grown or produced within or outside Minnesota, for use as food, feed, seed, or any industrial or chemurgic purpose.

Subd. 3. Commercial channels. "Commercial channels" means the processes of sale of any agricultural commodity to any commercial buyer, dealer, processor, cooperative or to any person, public or private, who resells such commodity or any product produced from such commodity for slaughter, storage, processing or distribution.

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Cooperative. "Cooperative" means a nonprofit association legally constituted under the laws of Minnesota or of another state of producers who have gathered together for purposes of bargaining for a price for marketing their commodity. This includes all cooperatives domiciled inside or outside of the state which buy commodities from Minnesota producers.

Subd. 6. Council. "Council" means a council created under the provisions of sections 17.51 to 17.69.

Subd. 7. First handler. "First handler" means a person, whether an owner, agent or other person, who initially places a commodity into commercial channels, or who is engaged in the processing of the commodity into food for human consumption in any form, except for potato flour or potato starch.

Subd. 8. First purchaser. (a) Except as provided in paragraph (b), "first purchaser" means any person that buys agricultural commodities for movement into commercial channels from the producer; or any lienholder, secured party or pledgee, public or private, or assignee of said lienholder, secured party or pledgee, who gains title to the agricultural commodity from the producer as the result of exercising any legal rights by the lienholder, secured party, pledgee, or assignee thereof, regardless of when the lien, security interest or pledge was created and regardless of whether the first purchaser is domiciled within the state or without. "First purchaser" does not mean the commodity credit corporation when a commodity is used as collateral for a federal nonrecourse loan unless the commissioner determines otherwise.

(b) For wheat, barley, and cultivated wild rice, "first purchaser" means a person who buys, receives delivery of, or provides storage for the agricultural commodity from a producer for movement into commercial channels; or a lienholder, secured party, or pledgee, who gains title to the agricultural commodity from the producers as the result of exercising any legal rights by the lienholder, secured party, pledgee, or assignee, regardless of when the lien, security interest, or pledge was created and regardless of whether or not the first purchaser is domiciled in the state. "First purchaser" does not mean the commodity credit corporation when the wheat, barley, or cultivated wild rice is used as collateral for a federal nonrecourse loan unless the commissioner determines otherwise.

Subd. 9. Marketing year. "Marketing year" means a one-year period from July 1 through June 30, or any other one-year period determined by the promotion order of a specific council.

Subd. 10. Participating producer. "Participating producer" means a producer of an agricultural commodity for which a promotional order has been issued and exists, who produces that commodity in the organized area and meets the minimal requirements established by the council to qualify as a producer.

Subd. 11. Repealed, 1996 c 310 s 1

Subd. 12. Private processor. "Private processor" means a privately owned commodity processor legally constituted under the laws of Minnesota for the purpose of buying or marketing the commodity and commodity products, whether the processor is domiciled within the state or without.

Subd. 13. Producer. (a) Except as provided in paragraph (b), "producer" means any person who owns or operates an agricultural producing or growing facility for an agricultural commodity and shares in the profits and risk of loss from such operation, and who grows, raises, feeds or produces the agricultural commodity in Minnesota during the current or preceding marketing year.

(b) For wheat, barley, and cultivated wild rice, "producer" means in addition to the meaning in paragraph (a) and for the purpose of the payment or the refund of the checkoff fee paid pursuant to sections 17.51 to 17.69 only, a person who delivers into, stores within, or makes the first sale of the agricultural commodity in Minnesota.

Subd. 14. Producer-processor. "Producer-processor" means a producer who processes and markets the producer's own product. For the purpose of collecting the checkoff fee, a producer-processor is the first purchaser.

Subd. 15. Promotional order. "Promotional order" means an order issued by the commissioner, with the advice and consent of a council and after a referendum pursuant to this chapter, which establishes a program for promotion, advertising, production, market research, and market development of the growing, processing, distributing, sale or handling of an agricultural commodity and provides for the collection of checkoff fees.

Subd. 16. Qualified voter. "Qualified voter" means a producer who would be subject to the payment of fees to finance the activities described in sections 17.51 to 17.69 and who shares directly in the profits and risk of loss from the agricultural operation which produces or grows the commodity.

Subd. 17. Retailer. "Retailer" means a person who sells directly to the consumer in small quantities or broken lots.

Subd. 18. Sale. "Sale" means any passing of title from the producer to the first purchaser. Sale includes any pledge, security interest or lien after harvest.

HIST: 1969 c 1021 s 3; 1976 c 149 s 9,62 subd 2; 1982 c 582 s 1; 1986 c 444; 1994 c 452 s 1-3; 1Sp2001 c 2 s 27-29



Section 17.54 Councils.

17.54 Councils.

Subdivision 1. Creation. A commodity research and promotion council may be created for the producers of each agricultural commodity by filing with the commissioner a petition requesting that the producers of such commodity be subjected to the provisions of sections 17.51 to 17.69. The petition must be signed by 1,000 producers or 15 percent of the producers proposed to be covered by the promotion order, whichever is less. At least two producers shall certify under oath that the petition has been signed only by producers of the commodity involved.

Subd. 2. Membership. Upon petition of the required number of producers the commissioner shall, after consultation with the various producer or commodity organizations of the particular commodity petitioning for a referendum, determine the size of the council and distribution of the council membership.

Subd. 3. Nominating committee. Within 30 days after the filing of the petition by the required number of producers of an agricultural commodity the commissioner shall appoint a nominating committee of at least five producers of that commodity who shall, within 60 days from the filing of the petition, nominate at least two producer candidates for each council position and certify the names of such nominees to the commissioner. Nominees shall be selected with a view to establishing a fair representation of all producers of the particular commodity throughout the area to be organized, which shall comprise the entire state unless the commissioner determines that at least 95 percent of the production of the commodity is in a lesser area, in which event the commissioner shall define the area following county lines. Whenever possible, the areas represented by council members shall correspond to state crop reporting districts as defined by the Minnesota crop and livestock reporting service.

Subd. 4. Election. Upon receipt of the nominations the commissioner shall promptly arrange an election to be held at places designated by the commissioner reasonably convenient to all producers in the organized area and provide notice of the election to all of the media having a general circulation in the organized area. Ballots setting forth the names of the nominated candidates and providing for write-in candidates shall be made available at all polling places. Only producers of the agricultural commodity involved shall be qualified to vote. General polling procedures shall be established by the commissioner by rule pursuant to chapter 14 to avoid voting by other than qualified producers. An impartial committee appointed by the commissioner shall tabulate the votes, and the candidates receiving the most votes shall be declared elected to the first council.

After the first council for a commodity is elected, an election shall be held annually to elect members of the council. The election shall be held in the same manner as prescribed for the first council election except that the manner of choosing nominating committee members, the time of nominations and the time and place of elections shall be fixed by the commissioner. Mail balloting may be permitted by the commissioner.

Subd. 5. Terms. At the first meeting of the first council for each commodity the commissioner shall determine by lot one-third of the council members whose terms shall expire June 30 in the calendar year following the year of the first election, one-third of the council members whose terms shall expire June 30 in the second calendar year and the remaining council members whose terms shall expire June 30 in the third calendar year. In the event the commissioner has designated specific areas for representation on the council, the terms of council members in any one area shall not expire in the same year. All council members elected in succeeding elections shall serve three year terms and until their successors are elected and qualified. All terms shall expire on June 30 of the last year of the term unless another date is established by the commissioner for specific councils. In the event a council member ceases to have any of the qualifications herein established, that office shall be deemed vacant. An interim vacancy on the council shall be filled by the council for the remainder of the term vacated. The successor so appointed shall be a commodity producer residing in the same crop reporting district as the former member.

Subd. 6. Organization. (a) The commissioner shall serve as a member of each council without vote. Each council shall elect from its own membership a chair, a vice-chair, a secretary, and other officers the council deems appropriate. An executive committee of no more than five members including the officers may also be elected. Except as provided in paragraph (b), terms of the officers shall expire on June 30 of each year; however, they may serve until their successors have been elected but not beyond July 15.

(b) If the commissioner establishes an alternative expiration date for a specific council under subdivision 5 or 13, council members may serve on the council until their successors have been elected but not beyond 15 days after the expiration date.

Subd. 7. Meetings; quorum. Subject to the requirements of sections 17.51 to 17.69, a council shall meet at times and places as it may determine or upon call of the chair or of any three members or one-third of the council, whichever is greater. A majority of the voting members of a council shall constitute a quorum for the transaction of all business in carrying out the duties of the council.

Subd. 8. Existing councils. Any council established pursuant to any act on or before July 1, 1982 may maintain the number and regional distribution of council members in effect at that time and council members elected under the provisions of any act in effect prior to July 1, 1982 may serve out their terms according to those provisions. Any promotional order in effect prior to July 1, 1982 shall remain in effect until the promotional order would terminate under the terms of the promotional order itself, or under the provisions of the legislation authorizing that promotional order, or until the promotional order is terminated pursuant to section 17.64, whichever occurs first. No referendum need be held by the commissioner to establish any promotion order in effect prior to July 1, 1982. No referendum need be held by the commissioner to bring any promotion order into early compliance with Laws 1982, chapter 582, sections 1 to 11 when the proposed changes in the promotion order are requested by the council members and approved by the commissioner.

Subd. 9. Potato industry promotion. For the purpose of the administration of sections 17.51 to 17.69 as they pertain to a Minnesota area potato research and promotion council established pursuant to Laws 1967, chapter 417, as amended, the state is divided into two areas. Area number one includes the counties of Kittson, Marshall, Polk, Pennington, Red Lake, Norman, Mahnomen, Clay, Wilkin, Roseau, Lake of the Woods, Beltrami, Clearwater, and Becker. Area number two includes the rest of the counties of the state. Sections 17.51 to 17.69 shall apply to any of the above areas of the state where the commissioner has determined that the area was organized prior to July 1, 1982, pursuant to section 30.464, subdivision 3, as amended through June 30, 1982.

Subd. 10. Existing area potato councils. For the purposes of sections 17.51 to 17.69, any area potato council established pursuant to section 30.465, prior to July 1, 1982 shall maintain the number and distribution of council members in effect at that time. Council members elected or appointed under the provisions of section 30.465 may serve out their terms. For the purposes of sections 17.51 to 17.69, the provisions of sections 30.462, 30.463, 30.467, 30.469 and 30.472 as amended through June 30, 1982, shall be considered to be the promotional order for an area potato council, and shall remain in effect as a promotional order until terminated or modified by referendum.

Subd. 11. Membership and terms; area potato councils. Notwithstanding subdivisions 3, 4, and 5, any area potato council which continues in existence pursuant to subdivision 10 shall include one voting member who is a private processor of potatoes and one voting member who represents potato wash plants. These two members shall be appointed by the governor for four-year terms coterminous with that of the governor.

Subd. 12. Dairy industry promotion. For the purpose of the administration of sections 17.51 to 17.69 as they pertain to the dairy research and promotion council established pursuant to Laws 1969, chapter 851, as amended, the vote in the name of a cooperative association of producers may be deemed the vote of all members of that cooperative association. The commissioner shall schedule and specify procedures for bloc voting by a cooperative. A ballot prepared by the council and the commissioner shall be sent by each cooperative to all member and nonmember producers with a return envelope addressed to the commissioner. The ballot shall indicate that the cooperative association intends to vote in favor of or in opposition to the question. In the case of members the ballot shall indicate the expiration date of the ballot and state that if the ballot is not returned by that date the ballot shall be considered to be in favor of the vote of the association. The cooperative shall return the completed bloc vote ballot to the commissioner. A cooperative association shall not be required to bloc vote its producers but in that event it shall inform each producer of its decision and provide each producer with an individual referendum ballot with a return envelope addressed to the commissioner.

Each private processor of dairy products and each cooperative shall file with the commissioner a list of producers who market the bulk of their production with that private processor or cooperative. The polling procedures established by the commissioner pursuant to subdivision 4 shall ensure that dairy producers marketing the bulk of their production with a private processor have the option to vote in any referendum held pursuant to Laws 1982, chapter 586, sections 1 to 11.

Subd. 13. Terms; dairy council. Notwithstanding subdivision 5, the term of office of members of any council established for the producers of cows' milk or products derived from cows' milk shall be as provided in this subdivision. The term of office shall be two years, with the terms of half the council members expiring in odd-numbered years, and the terms of the remaining council members expiring in even-numbered years. All terms expire on June 30 of the last year of the term unless another date is established by the commissioner for the council.

HIST: 1969 c 1021 s 4; 1973 c 237 s 1; 1973 c 242 s 1; 1976 c 149 s 10,62 subd 2; 1982 c 424 s 130; 1982 c 582 s 2; 1986 c 318 s 1; 1986 c 444; 1990 c 417 s 1; 1997 c 187 art 3 s 4; 2000 c 285 s 1,2



Section 17.55 Repealed, 1982 c 582 s 14

17.55 Repealed, 1982 c 582 s 14



Section 17.56 Council to formulate and submit promotional order.

17.56 Council to formulate and submit promotional order.

Subdivision 1. Formulation. Within 15 days after certification by the commissioner of its election the first council for producers of a particular commodity shall meet and formulate a promotional order establishing a program for development, promotion, advertising, research, distribution and the expansion of the sale, use and consumption of the commodity it represents and establishing a checkoff fee to be paid by producers to finance the proposed activities.

Subd. 2. Hearings. The commissioner, after consultation with the council, shall hold public hearings on the proposed promotional order in areas and at times affording reasonable opportunities for producers to attend. After such hearings and after consultation with the council, the commissioner shall determine whether or not the promotional order shall be amended, modified or supplemented. If changes or additions of substance are made, commissioner shall hold public hearings on the amended or supplemented promotional order.

Subd. 3. Referendum. Following the hearings, the commissioner shall conduct a referendum on the proposed final promotional order. At least ten days' notice of the time and places of such referendum shall be published in a legal newspaper of general circulation in each county affected. Notice shall also be given to other media in each county affected. A complete copy of the promotional order shall be given to each county extension office in any county involved in the referendum to afford all producers of the commodity access to complete information about the promotional order and the referendum.

Subd. 4. Adoption. The promotional order shall become effective if approved by a majority of those voting.

Subd. 5. Failed referendum. If a referendum is conducted and a proposed promotional order is not approved, the commissioner shall not conduct another referendum on any promotional order for the same commodity until one year has elapsed, except for the Minnesota canola council, for which six months must have elapsed.

HIST: 1969 c 1021 s 6; 1973 c 242 s 2; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 3; 1996 c 290 s 1; 1997 c 187 art 3 s 5



Section 17.57 Additional powers and duties of council.

17.57 Additional powers and duties of council.

Subdivision 1. Adoption of rules. Each council shall at its regular meetings adopt rules consistent with sections 17.51 to 17.69 for the administration of the promotional order.

Subd. 2. Budget. Each council shall prepare and submit to the commissioner on a date the commissioner determines an estimated budget for the operation of the promotional order.

Subd. 3. Report. Each council shall prepare an annual report on the programs pursuant to its promotional order for the previous operating year. The report shall be mailed to each county extension office in any county involved in the promotional order.

Subd. 4. Collection of checkoff fees and data. The promotion order shall provide a procedure for the collection of the checkoff fee by each council to finance promotional orders and for the collection of information and data which are necessary for the proper administration of orders.

Subd. 5. Donations. Each council is authorized to accept donations of funds, property, services or other assistance from public or private sources for the purpose of furthering the objectives of sections 17.51 to 17.69.

Subd. 6. Right to sue and be sued. Each council shall have the right to investigate and prosecute in the name of the state of Minnesota any action or suit to enforce the collection or insure payment of the checkoff fees authorized by the provisions of sections 17.51 to 17.69, to sue and be sued in the name of the council to hire attorneys as necessary and to do all other things necessary to the administration and implementation of sections 17.51 to 17.69.

Subd. 7. Financial statement. Each council shall make available an annual financial statement of the council to any producer upon request.

HIST: 1969 c 1021 s 7; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 4; 1986 c 444; 1997 c 187 art 3 s 6



Section 17.58 Powers and duties of commissioner.

17.58 Powers and duties of commissioner.

Subdivision 1. Contracts. A council, with the approval of the commissioner, may contract and cooperate with any person, firm, corporation or association, or with any local, state, federal or international agency or institution, for market development, education, publicity, promotion, research, transportation and advertising within the purposes of sections 17.51 to 17.69.

Subd. 2. Personnel. The council, with the approval of the commissioner, shall appoint, employ, provide necessary bond, discharge, fix compensation for and prescribe the duties of the first chief administrative officer of any council established after July 1, 1982. The council, after consultation with the commissioner, shall appoint, employ, provide necessary bond, discharge, fix compensation for and provide duties of subsequent chief administrative officers. A council may employ other personnel as it deems necessary.

Subd. 3. General powers. In administering sections 17.51 to 17.69, the commissioner shall have such other powers as may be conferred by law not inconsistent with the provisions of sections 17.51 to 17.69. The commissioner is authorized to cooperate with any appropriate agency of any state for the purpose of carrying out the provisions of sections 17.51 to 17.69, and in securing uniformity of administration and enforcement.

Subd. 4. Rules. The organization, conduct of elections, referenda, and meetings of a council and the administration of a promotional order for any commodity shall be governed by rules promulgated by the commissioner pursuant to chapter 14.

Subd. 5. Audits. Each year the commissioner shall conduct a fiscal audit, and at least every three years the commissioner shall conduct a compliance audit of each council. A compliance audit is an audit to determine that a council has complied with the terms of sections 17.51 to 17.69, with all other applicable federal or state laws, and with the terms of any promotional orders established.

HIST: 1969 c 1021 s 8; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 5; 1986 c 444



Section 17.59 Fees to defray expenses.

17.59 Fees to defray expenses.

Subdivision 1. Checkoff fees. For the purpose of providing funds to defray the necessary expenses incurred by the commissioner and the council in formulating, submitting to referendum, issuing, administering and enforcing a promotional order, the promotional order shall provide for checkoff fees in amounts sufficient to defray such expenses, and shall indicate the maximum checkoff rate which shall not exceed one percent of the market value of the year's production of participating producers. Any increase in the maximum checkoff provided for in the promotional order must be within the limit herein prescribed and must be approved by the majority of voting participating producers in a referendum held for that purpose after reasonable notice of such proposed increase.

Subd. 1a. Dairy industry checkoff rate. (a) Notwithstanding subdivision 1, the Minnesota dairy research and promotion order, or any provision to the contrary in this chapter or rules adopted under this chapter, the checkoff rate applicable to the dairy research and promotion council must be equal to the maximum credit allowed under the Dairy Promotion and Research Order, adopted under the Dairy Production Stabilization Act of 1983, United States Code, title 7, sections 4501 to 4538, for producers participating in a qualified state or regional dairy product promotion or nutrition education program. The checkoff rate provided in this subdivision is effective and must be automatically adjusted without amendment to the Minnesota dairy research and promotion order.

(b) Subdivision 1 applies for the establishment of the checkoff rate applicable to the dairy research and promotion council if:

(1) the Dairy Production Stabilization Act of 1983 is repealed;

(2) the Dairy Promotion and Research Order is suspended or terminated, in which case subdivision 1 applies only during the period of suspension or termination; or

(3) the federal credit for participation in a qualified state or regional dairy product or nutrition education program is eliminated.

Subd. 2. Payment. The commissioner shall establish the procedure for the timely payment of the checkoff fee by the producer to the council. The procedure shall be clearly outlined in the proposed promotional order. The procedure must be fair, reasonable and the checkoff fee shall be deducted by the first purchaser at the time of sale. The first purchaser shall submit to the council any checkoff fees so deducted once every 30 days in accordance with the commissioner's rules.

Subd. 3. Financing referendums. The commissioner shall require producers petitioning for a promotional order to deposit in advance an amount necessary to defray the expense of electing the first council, formulating an order, submitting it to referendum and issuing the order. Funds received for that purpose shall be deposited in the commodity research and promotion account. If the order is issued, the producers shall be reimbursed when funds are available from assessments. If the order is not issued the commissioner shall refund only that portion of the deposit remaining after payment of expenses incurred on a pro rata basis.

Subd. 4. Deposit and use of checkoff fees. Checkoff fees collected pursuant to sections 17.51 to 17.69 shall be deposited in a federally insured depository institution and shall be disbursed by the officers and employees approved by the council for the necessary expenses incurred in the administration of sections 17.51 to 17.69. Checkoff fees collected shall be used exclusively for the purpose collected and not to support or oppose a political party or a candidate for nomination or election to a public office.

Subd. 5. Commodities research and promotion account. All fees collected by the department under sections 17.51 to 17.69 and any other fees and income received by the department in the administration of these statutes shall be deposited in a separate account known as the commodity research and promotion account in the agricultural fund. Money in the account, including interest, is appropriated to the commissioner to carry out the duties of sections 17.51 to 17.69.

HIST: 1969 c 1021 s 9; 1976 c 149 s 62 subd 2; 1981 c 41 s 1-3; 1981 c 356 s 256; 1982 c 582 s 6-8; 1987 c 384 art 2 s 5; 1989 c 350 art 5 s 1; 1993 c 172 s 21; 1999 c 231 s 31



Section 17.60 Compensation and expenses.

17.60 Compensation and expenses.

Each member of a council, except the commissioner, shall be entitled to a reasonable per diem, not exceeding the same rate of compensation per day as is authorized for payment to members of advisory councils and committees pursuant to section 15.059, subdivision 3, while engaged in the performance of duties, and actual expenses incurred while attending council meetings or executive committee meetings. Payments to council members for other official business of the council require approval by the council.

HIST: 1969 c 1021 s 10; 1976 c 149 s 62 subd 2; 1982 c 582 s 9; 1986 c 444



Section 17.601 Repealed, 1982 c 582 s 14

17.601 Repealed, 1982 c 582 s 14



Section 17.61 Legal counsel.

17.61 Legal counsel.

The council may appoint an attorney who shall act for the council and the commissioner when required. The council shall fix the compensation and terms of employment of such attorney. The provisions of chapter 8 shall not apply to this attorney.

HIST: 1969 c 1021 s 11; 1976 c 149 s 62 subd 2



Section 17.62 Records of the council.

17.62 Records of the council.

All of the records of a council, except as otherwise provided in this section, shall be open to the public and shall be available for inspection by any person for any lawful purpose, provided, however, that the council shall be empowered to make reasonable rules concerning the inspection of the records, the time or place of inspection, or the manner in which the information shall be made available. Financial information pertaining to individual participating producers shall not be open to the public.

HIST: 1969 c 1021 s 12; 1976 c 149 s 62 subd 2; 1982 c 582 s 10



Section 17.63 Refund of fees.

17.63 Refund of fees.

(a) Any producer, except a producer of potatoes in area number one, as listed in section 17.54, subdivision 9, a producer of wheat or barley, or a producer of cultivated wild rice, may, by the use of forms to be provided by the commissioner and upon presentation of such proof as the commissioner requires, have the checkoff fee paid pursuant to sections 17.51 to 17.69 fully or partially refunded, provided the checkoff fee was remitted on a timely basis. The request for refund must be received in the office of the commissioner within the time specified in the promotion order following the payment of the checkoff fee. In no event shall these requests for refund be accepted more often than 12 times per year. Refund shall be made by the commissioner and council within 30 days of the request for refund provided that the checkoff fee sought to be refunded has been received. Rules governing the refund of checkoff fees for all commodities shall be formulated by the commissioner, shall be fully outlined in the promotion order, and shall be available for the information of all producers concerned with the referendum.

(b) The commissioner must allow partial refund requests from corn producers who have checked off and must allow for assignment of payment to the Minnesota corn growers association if the Minnesota corn research and promotion council requests such action by the commissioner.

(c) The Minnesota corn research and promotion council shall not elect to impose membership on any individual producer not requesting a partial refund or assignment of payment to the association.

(d) For any wheat, barley, or cultivated wild rice for which the checkoff fee must be paid pursuant to sections 17.51 to 17.69 and for which a checkoff fee or fee that serves a comparable purpose in a jurisdiction outside Minnesota had been previously paid for the same wheat, barley, or cultivated wild rice, the producer of the wheat, barley, or cultivated wild rice is exempt from payment of the checkoff fee. The commissioner, in consultation with the wheat research and promotion council, barley research and promotion council, and cultivated wild rice research and promotion council, shall determine jurisdictions outside of Minnesota which collect a checkoff fee or fee that serves a comparable purpose. In order to qualify for the exemption, the producer must demonstrate to the first purchaser that a checkoff fee or fee has been paid to such a jurisdiction.

HIST: 1969 c 1021 s 13; 1976 c 149 s 62 subd 2; 1982 c 582 s 11; 1986 c 444; 1990 c 477 s 1; 1991 c 191 s 1; 1992 c 513 art 2 s 14; 1994 c 452 s 4; 1Sp2001 c 2 s 30



Section 17.64 Termination of the order.

17.64 Termination of the order.

Subdivision 1. By council. The council after consultation with the commissioner and by a majority vote shall suspend or terminate a promotional order whenever it finds, after a public hearing, that an order is contrary to or does not effectuate the purposes or provisions of sections 17.51 to 17.69, provided that the suspension or termination shall not become effective until the expiration of the current marketing year.

Subd. 2. By referendum. Upon petition of the same number of producers as required to initiate the promotional order, the commissioner shall within 60 days conduct a referendum to determine whether or not the promotional order shall be continued. The commissioner shall terminate the order at the end of the current marketing year if a majority of the producers voting in the referendum vote in favor of termination. The petition of producers shall include a statement certifying that the signatures are those of qualified producers of the commodity involved. The commissioner shall not conduct a referendum for termination of a promotional order if a referendum for termination of the same promotional order has been conducted within the preceding year.

HIST: 1969 c 1021 s 14; 1976 c 149 s 62 subd 2; 1982 c 424 s 130; 1982 c 582 s 12; 1986 c 444; 1997 c 187 art 3 s 7



Section 17.65 Repealed, 1982 c 582 s 14

17.65 Repealed, 1982 c 582 s 14



Section 17.66 Association of producers not illegal.

17.66 Association of producers not illegal.

No activity, including meetings, undertaken in pursuance of the provisions of sections 17.51 to 17.69 and intended to benefit the producers, handlers and processors of such agricultural commodity shall be deemed or considered illegal or in restraint of trade.

HIST: 1969 c 1021 s 16



Section 17.67 Penalty for violations.

17.67 Penalty for violations.

Any person who violates any provision of sections 17.51 to 17.69 or any rule of the commissioner promulgated pursuant to sections 17.51 to 17.69 is guilty of a misdemeanor. Any first handler who fails to make collections or to file a return or to pay any assessment within the time required by sections 17.51 to 17.69, or who files a falsified return, shall be liable to the council for the amount due, plus a penalty of six percent of the amount due, plus one percent of the amount for each month of delay. If satisfied that the delay was excusable, the council may return all or any part of the penalty. Penalties shall be paid to the council and disposed of as provided with respect to other money collected under sections 17.51 to 17.69.

HIST: 1969 c 1021 s 17; 1976 c 149 s 62 subd 2; 1982 c 582 s 13



Section 17.68 Repealed, 1982 c 582 s 14

17.68 Repealed, 1982 c 582 s 14



Section 17.69 Nonliability of state.

17.69 Nonliability of state.

No liability shall be imposed upon the state of Minnesota for any acts or omissions of the commissioner or any council established pursuant to sections 17.51 to 17.69.

HIST: 1969 c 1021 s 19; 1976 c 149 s 62 subd 2



Section 17.691 Citation.

17.691 Citation.

Sections 17.691 to 17.701 shall be known and may be cited as the "Agricultural Marketing and Bargaining Act of 1973."

HIST: 1973 c 736 s 1



Section 17.692 Declaration of policy.

17.692 Declaration of policy.

Agricultural products are produced in Minnesota by many individual farmers, ranchers, and handlers scattered throughout the state. The efficient production and marketing of agricultural products by farmers, ranchers, and handlers is of vital concern to their welfare and to the general economy of Minnesota. The marketing and bargaining position of individual farmers, ranchers, and handlers will be adversely affected unless they are free to join together voluntarily in cooperative organizations as authorized by law. Interference with this right is contrary to the public interest, adversely affects the free and orderly flow of goods in interstate and foreign commerce, and affects the welfare of the people of Minnesota. It is, therefore, declared to be the policy of this state and the purpose of this chapter to establish standards of fair practices required of handlers and producers in their dealings in agricultural products and to encourage settlement of disputes between handlers and producers of agricultural products.

HIST: 1973 c 736 s 2; 1998 c 373 s 2



Section 17.693 Definitions.

17.693 Definitions.

Subdivision 1. Scope. For the purposes of sections 17.691 to 17.702, the terms defined in this section have the meanings given them.

Subd. 2. Association; association of producers. "Association" or "association of producers" means an association of producers of agricultural commodities engaged in marketing, bargaining, shipping, or processing an agricultural commodity into agricultural products on behalf of its members who are producers of the agricultural commodity, which has been accredited by the commissioner.

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Producer. "Producer" means any person, who in any one calendar year within the previous two calendar years, produces or causes to be produced any agricultural commodity in quantity beyond the person's own family use, and who is able to transfer, during the calendar year, to a handler or an association a merchantable title to the agricultural commodity or provide management, labor, machinery, facilities, or any other production input, with the assumption of risk, for the production of the agricultural commodity under a written contract.

Subd. 5. Agricultural commodity. "Agricultural commodity" includes all agricultural goods produced under contract for marketing as defined by the commissioner of agriculture. It does not include any commodity sold by a producer to another producer for the other's own exclusive use and not for resale. The kinds, types and subtypes of products to be classed together as an agricultural commodity for the purposes of sections 17.691 to 17.701 shall be determined by the commissioner on the basis of common usage and practice.

Subd. 6. Handler. "Handler" means a person, other than an association, engaged in the business or practice of acquiring agricultural commodities from producers or associations for processing or sale; grading, packaging, handling, storing, or processing agricultural commodities received from producers or associations; contracting or negotiating contracts or other arrangements with or on behalf of producers or associations with respect to the production of any agricultural commodity; or acting as an agent or broker for a handler in the performance of any function or act specified above. It does not include a producer who sells at a retail establishment which the producer owns and operates or who sells at a produce market, agricultural commodities produced by the producer and agricultural commodities produced by another producer subject to value limitation established by the commissioner.

Subd. 7. Repealed, 1996 c 310 s 1

Subd. 8. Marketing year. "Marketing year" shall mean, generally, any time between the second day of February of the previous calendar year and the first day of February of the subsequent year, unless the commissioner shall determine an alternative time period for a specific agricultural commodity to be designated as its marketing year.

HIST: 1973 c 736 s 3; 1986 c 444; 1998 c 373 s 3-5; 2001 c 161 s 57



Section 17.694 Accreditation.

17.694 Accreditation.

Subdivision 1. Procedures. Any association accredited under this section may engage in bargaining as provided for under sections 17.691 to 17.702.

(1) An association desiring accreditation shall file with the commissioner in the form required by the commissioner. The request shall contain properly certified evidence that the association meets the standards for accreditation and shall be accompanied by a report of the names and addresses of member producers, the name of each handler to whom the member producer delivered or contracted to deliver the agricultural commodity during the previous two calendar years. A fee to cover the costs of the commissioner in processing the request shall be established pursuant to chapter 14, and paid by the association when the request is filed.

(2) The commissioner shall notify all handlers named in the request for accreditation of an association of producers. The notice must be sent to the handlers named in the request by first class mail within ten days of the commissioner receiving the request for accreditation. The commissioner shall maintain records indicating the date of mailing.

(3) The commissioner may require all handlers of an agricultural commodity produced in a bargaining unit area as individuals to file within 30 days following a request, a report, properly certified, showing the correct names and addresses of all producers of the agricultural commodity who have delivered the agricultural commodity to the handler during the two calendar years preceding the filing of the report.

(4) Data submitted to the commissioner by producer associations under clause (1) and by commodity handlers under clause (3) are private data on individuals or nonpublic data, as defined in section 13.02, subdivision 9 or 12.

Subd. 2. Bargaining unit determination. In determination of accreditation, the commissioner shall determine the appropriate bargaining unit by plant, but may define the bargaining unit by processor or company if there is a history of identical contracts offered to producers on a processor or company-wide basis. This determination shall be the unit area for the bargaining provisions of sections 17.691 to 17.702 as is applicable to associations and handlers. In making a determination, the commissioner shall define as appropriate the bargaining unit area in terms of the agricultural commodity produced, the definition of the agricultural commodity, geographic area covered, and number of producers included as is consistent with the following criteria:

(1) the community of interest of the producers included;

(2) the potential serious conflicts of interests among members of the proposed unit;

(3) the effect of exclusions on the capacity of the association to effectively bargain for the bargaining unit as defined;

(4) the kinds, types, and subtypes of products to be classed together as agricultural commodity for which the bargaining unit is proposed;

(5) whether the producers eligible for membership in the proposed bargaining unit meet the definition of "producer" for the agricultural commodity involved;

(6) the wishes of the producers; and

(7) the pattern of past marketing of the commodity.

Subd. 3. Standards. An association shall be accredited only if it complies with the following:

(a) The association meets the requirements of the Capper-Volstead Act, United States Code, title 7, section 291-2.

(b) The association has submitted a copy of its bylaws which provide that: Each member of the association shall have one vote in all votes of the membership of the association; that officers or directors shall be elected by a majority of the members voting or by delegates representing a majority of the membership; and that all elections shall be by secret ballot.

(c) The association would have marketing and bargaining contracts for the current or next marketing year with more than 50 percent of the producers of an agricultural commodity who are in the bargaining unit area. An association whose main purpose is bargaining but which processes a surplus into a form which is not the subject of bargaining is not a processing cooperative. The contracts with members shall specify the agricultural commodity and that the members have appointed the association as their exclusive agent in negotiations with handlers for prices and other terms of trade with respect to the sale and marketing of the agricultural commodity and obligate the members of the association to dispose of their production or holdings of the agricultural commodity through or at the direction of the association.

Subd. 4. Accreditation determination. Within 60 days of the filing date of the request for accreditation by an association, the commissioner shall determine whether the association shall be accredited. If the commissioner determines that insufficient evidence was filed by the association, the commissioner may permit the association to file an amended request for accreditation within 30 days following the determination and notification of the association. The commissioner shall then determine, within 30 days of the filing of the amended request, whether the association shall be accredited. An association which is denied accreditation after filing of an amended request may not file another request for accreditation for a period of one year.

Subd. 4a. Hearing; appeal. Within 30 days of a decision by the commissioner denying accreditation to an association, the association may request a hearing before the commissioner. The commissioner shall then conduct a hearing to determine whether the association shall be accredited. This hearing shall be governed by the provisions of sections 14.57 and 14.60. If the commissioner, after this hearing has been held, determines that the association should not be accredited, the association may appeal this decision in accordance with sections 14.63 and 14.69. Only an association denied certification after such hearing may appeal under this chapter.

Subd. 5. Date of accreditation. Accreditation of the association by the commissioner shall be effective upon receipt by the association of the notice of accreditation from the commissioner.

Subd. 6. Revocation. The commissioner shall consider revocation of accreditation upon any of the following conditions:

(a) Upon receipt of a request from an accredited association for its own disaccreditation.

(b) Upon receipt of a petition requesting that the accredited association be disaccredited and bearing the signatures of at least ten percent of the producers of an accredited association in the bargaining unit. Within ten days following the receipt of a petition bearing the signatures of at least ten percent of the producers of an accredited association in a bargaining unit, the commissioner shall order a referendum, to take place at least seven days but not more than 20 days after the order, among the members of the accredited association and if in the referendum 50 percent of association members approve, the association accreditation shall be revoked by the commissioner. The commissioner shall have representatives of the department present at the referendum vote to conduct the referendum and take action to prevent unfair practices by the association of producers or handlers to obstruct or influence voting. Tabulation of the vote is the responsibility of the department. The department may adopt rules governing any referendum for repeal of accreditation. A request for a revocation of accreditation may occur only during the first three months of a marketing year.

Subd. 7. Representation. The accredited association shall represent all member producers who are in the bargaining unit area and it shall act as exclusive sales agents for the members of the accredited association in the bargaining unit area in negotiations with handlers. The association may not assess, bargain for, or claim to represent those producers who choose not to be represented by the association or choose not to have a bargaining committee bargain for them.

HIST: 1973 c 736 s 4; 1975 c 88 s 1,2; 1982 c 424 s 130; 1986 c 444; 1998 c 373 s 6-10; 2001 c 161 s 57



Section 17.695 Marketing and bargaining committee.

17.695 Marketing and bargaining committee.

Subdivision 1. Establishment. After accreditation of the association, the association shall establish and authorize a marketing and bargaining committee to negotiate, as the association's exclusive agent, with handlers for the sale and marketing of the agricultural commodity for which the association was accredited.

Subd. 2. Membership. This committee shall be comprised of members of the association elected by the association in a secret ballot election, except that the association may contract with legal counsel who shall, at the discretion of the association, be eligible for membership on the committee.

Subd. 3. Eligibility. The production of the agricultural commodity shall comprise a significant portion of the total producing operation of each committee member.

Subd. 4. Ineligible members. Members who have any quantity contracted with a producer owned and controlled processing cooperative are not eligible to serve on a marketing and bargaining committee for such a commodity.

HIST: 1973 c 736 s 5



Section 17.696 Unfair practices of handlers and associations.

17.696 Unfair practices of handlers and associations.

Subdivision 1. Unfair practices by handler. Producers of agricultural commodities are free to join together voluntarily in associations as authorized by law without interference by handlers. A handler shall not engage in any of the following practices, defined as unfair practices:

(a) To coerce a producer in the exercise of the right to join and belong to or to refrain from joining or belonging to an association or to refuse to deal with a producer because of the exercise of the right to join and belong to an association.

(b) To discriminate against a producer with respect to price, quantity, quality or other terms of purchase, acquisition or other handling of agricultural products because of membership in or contract with an association.

(c) To coerce or intimidate a producer to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a handler.

(d) To pay or loan money, give anything of value or offer any other inducement or reward to a producer for refusing or ceasing to belong to an association.

(e) To make or circulate unsubstantiated reports about the finances, management or activities of associations or other handlers.

(f) To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of sections 17.691 to 17.701.

(g) To refuse to bargain with an association with whom the handler has had prior dealings or with an association whose producers in the bargaining units have had dealings with the handler prior to July 1, 1973.

Subd. 2. Unfair practices by association. An association shall not engage nor permit an employee or agent to engage in the following practices, defined as unfair practices:

(1) coerce a producer in the exercise of the right to join and belong to or to refrain from joining or belonging to an association or refuse to deal with a producer because of the exercise of the right to join and belong to or refrain from joining an association;

(2) enter into a contract which discriminates against a producer represented by that association;

(3) act in a manner contrary to the bylaws of the association;

(4) coerce or intimidate a handler to breach, cancel, or terminate an agreement or marketing contract with an association or a contract with a producer;

(5) make or circulate unsubstantiated reports about the finances, management, or activities of other associations or handlers; or

(6) conspire, combine, agree, or arrange with another person to do or aid or abet the doing of any practice which is in violation of sections 17.691 to 17.702.

HIST: 1973 c 736 s 6; 1986 c 444; 1998 c 373 s 11; 2001 c 161 s 57



Section 17.697 Informational exchanges; dispute resolution.

17.697 Informational exchanges; dispute resolution.

Subdivision 1. Definition. As used in sections 17.691 to 17.702, "informational exchange" means the mutual obligation of a handler and an association or their designated representatives to meet at a mutually agreed upon time in conformance with sections 17.691 to 17.702 and confer and provide information about their expectations for the upcoming marketing year. The informational exchange must be a serious, fair, and reasonable attempt to reach agreement by acknowledging or refuting with reason points brought up by either party with respect to the terms and conditions of a contract relative to trading between handlers and producers of the agricultural commodity. The topics may include, but are not limited to, the following:

(1) prices and terms of sale;

(2) quality specifications;

(3) quantity to be marketed by acreage or weight;

(4) transactions involving products and services utilized by one party and provided by the other party; and

(5) checkoff procedures pursuant to assessments levied by the association whereby a portion of the producers' annual production payments under a contract are collected by handlers from producers within the bargaining unit and paid to the association on some other arrangement.

Subd. 2. First two meetings. The handler and an association of producers or their designated representatives shall meet at least two times for informational exchanges prior to 60 days before the beginning of the marketing year. Neither party, however, is required to disclose proprietary business or financial records or information. Both parties shall inform the department in writing of the time of both informational exchanges at least ten days prior to the first meeting. Verification of completion of training in negotiation, as described in section 17.702, must be included with the notification sent to the commissioner.

Subd. 3. Continuing negotiations. After the conclusion of the second informational exchange and no agreement is reached, negotiations may continue between the parties at mutually agreed upon times. Mediation may be requested in accordance with this section by any party.

Subd. 4. Agreement not required. The parties may reach agreement for a contract during the informational exchanges. However, the obligation to meet for informational exchanges does not require either party to agree to a proposal, to make a concession, or to enter into a contract.

Subd. 5. If no agreement is reached. If an agreement is not reached during the informational exchanges, negotiations must be considered to continue and either party may request mediation as provided in this section. Negotiations may continue without mediation and an agreement may be reached without the use of mediation. Negotiations must be a serious, fair, and reasonable attempt to reach agreement by acknowledging or refuting with reason points brought up by either party with respect to the terms and conditions of a contract relative to trading between handlers and producers of the agricultural commodity. A request for mediation requires both parties to the negotiation to complete the mediation process described in this section, but does not obligate either party to agree to a proposal, to make a concession, or to enter into a contract. However, the parties are required to perform according to any agreement reached at the conclusion of the mediation process.

Subd. 6. Mediation request. An association of producers or a handler may request mediation only within ten days after the second informational exchange meeting. Written notice requesting mediation must be mailed to the commissioner and postmarked within ten days of the second informational exchange, with a copy to the nonrequesting party, and the notice for mediation must contain the last offer made by the party requesting mediation. Within three days after receiving the request for mediation, the commissioner shall require the nonrequesting party to provide reasons for rejecting the last offer made by the requesting party and revisions to the last offer that might be required to reach an agreement. The nonrequesting party will have five days from the date of the postmark to provide a response to the commissioner and also provide a copy of the response to the requesting party. The commissioner shall request the American Arbitration Association or a comparable dispute resolution organization to make available a list of at least three qualified mediators, but not more than six, for the parties to select one individual to mediate the dispute. Qualified mediators are those who have met the training requirements of Rule 114.12 of the Minnesota General Rules of Practice for the District Courts, are familiar with sections 17.691 to 17.702, and have served as mediator in at least three other commercial disputes or have commensurate experience. The handler and the association may agree on a mediator or, failing agreement, the commissioner may select the mediator from the list provided by allowing each party to strike one mediator and choosing one from the remaining names on the list.

Subd. 7. Mediation rules. The American Arbitration Association mediation rules must be followed during the mediation process. If there is a conflict between those rules and this statute, the statute prevails. Any information shared in the mediation process or offers to settle are to be considered confidential and must not be used against either party in any other proceeding, court action, or dispute resolution process unless otherwise discoverable from outside of the mediation process.

Subd. 8. Duration of mediation. The mediation process must conclude not more than 20 days after the mediator has been selected and notified by the department. If the mediator feels that additional time may result in an agreement between the parties, the mediator may extend the mediation process for an additional five days. However, the mediation must conclude, under any circumstance, no later than 15 days prior to the start of the marketing year, unless the parties agree to a different date, but no later than the first day of the marketing year.

Subd. 9. Mediation costs. All costs for retaining a mediator and proceedings during the mediation process must be shared equally by both parties.

Subd. 10. Subpoenas. The commissioner has the subpoena authority to compel participation in the mediation process for either party after the informational exchanges.

Subd. 11. Enforceability. Any final written agreement reached during the mediation procedure is enforceable under the law and in the courts of this state. The parties are not required to reach an agreement, but they are required to proceed through the mediation process as outlined in this section.

Subd. 12. Binding arbitration. If an agreement is not reached during the mediation process, and upon written consent by both parties, binding arbitration as set forth in this chapter may be used to create a contract or resolve the dispute.

Subd. 13. Notification. The parties shall each notify the commissioner after the end of the mediation period, if an agreement has not been reached, of their desire to use binding arbitration to settle the dispute. An arbitrator must be selected as provided in subdivision 18. The notification must include its final offer in which it shall identify all matters as to which the parties agree with contractual language setting forth these agreements and all matters as to which the parties do not agree with contractual language setting forth the party's final offer for resolution of those disagreements.

Subd. 14. Process. For all matters submitted to arbitration, the arbitrator may choose between the final offers of the parties or fashion a different solution between, but not exceeding, the final offers of the parties. If the parties reach an agreement on the matters under arbitration before the arbitrator issues a decision, they may submit a joint final offer that the arbitrator shall accept and render as the decision. The arbitrator may hold hearings and administer oaths, examine witnesses and documents, take testimony and receive evidence, and issue subpoenas to compel the attendance of witnesses and the production of records. A person who fails to obey the subpoena of an arbitrator may be punished for contempt of court on application by the arbitrator to the district court for the county in which the failure occurs. The arbitrator may use other information in addition to that provided by or elicited from the parties. The arbitrator shall issue a decision within ten days of the commencement of arbitration and that decision is binding on the parties. If the parties reach an agreement on the matters in the arbitrator's decision prior to signing the contract, they may submit a joint final offer to the arbitrator. The arbitrator shall rescind the previous decision and accept and render the joint final offer as the decision.

Subd. 15. Contract. Within five days after the arbitrator's decision, the handler shall prepare a contract that must include all terms agreed to by the parties in bargaining or awarded in arbitration and shall present the contract to the association of producers who must accept the terms of the contract within five days of its presentation.

Subd. 16. List of arbitrators. The commissioner, in consultation with the American Arbitration Association or comparable dispute resolution organization, shall establish a list of arbitrators who are qualified by education, training, and experience to carry out the responsibilities of an arbitrator under this section.

Subd. 17. Costs of arbitration. All costs of arbitration must be borne equally by the parties. The arbitrator shall submit a statement of charges and expenses to the parties and to the commissioner. Each party shall pay the arbitrator directly.

Subd. 18. Selection of arbitrator. The arbitrator must be selected by the commissioner. The commissioner shall submit a list composed of the names of three persons knowledgeable in the marketing of the agricultural commodity from which the arbitrator must be chosen. Qualified arbitrators are those who have met the training requirements of Rule 114.12 of the Minnesota General Rules of Practice for the District Courts, are familiar with sections 17.691 to 17.702, and have served as an arbitrator in at least three other commercial disputes or have commensurate experience. The selection must be made by the association representative and the handler representative, each striking one name from the list. If two names remain, the commissioner shall decide which one is the arbitrator.

HIST: 1973 c 736 s 7; 1975 c 88 s 3; 1986 c 444; 1998 c 373 s 12; 2001 c 161 s 57



Section 17.698 Factors to be considered in mediation and arbitration.

17.698 Factors to be considered in mediation and arbitration.

All decisions of mediation and arbitration which result from section 17.697 must consider the following factors:

(1) prices or projected prices for the agricultural commodity paid by the competing handlers in the market area or competing market areas worldwide;

(2) amount of the commodity produced or projections of production in the production area or competing marketing areas worldwide;

(3) relationship between the quantity produced and the quantity handled by the handler;

(4) the producers cost of production including the cost which would be involved in paying farm labor a fair wage rate and providing them with adequate housing;

(5) the efficiency of farm operations of similar size and the projected prices of alternative agricultural commodities grown in the market area;

(6) the cost of production of similar sized handlers;

(7) the average consumer prices for goods and services, commonly known as the cost of living;

(8) the component of the agricultural commodity that makes up the producer's income;

(9) the impact of the award on the competitive position of the handler in the marketing area or competing areas worldwide;

(10) the impact of the award on the competitive position of the agricultural commodity in relationship to competing commodities;

(11) a fair return on investment;

(12) kind, quality, or grade of the commodity involved;

(13) stipulation of the parties; and

(14) other factors which are normally or traditionally taken into consideration in determining prices, quality, quantity, and the costs of other services involved.

HIST: 1973 c 736 s 8; 1998 c 373 s 13



Section 17.699 Repealed, 1998 c 373 s 20

17.699 Repealed, 1998 c 373 s 20



Section 17.70 Violation procedure.

17.70 Violation procedure.

Subdivision 1. Commissioner's duties. For the purpose of sections 17.691 to 17.702, the commissioner may receive complaints with respect to violations or threatened violations. The commissioner may make all necessary investigations, examinations or inspections of any violation or threatened violation specified in the sworn complaint filed with the commissioner. If, upon such investigation, the commissioner considers that there is reasonable cause to believe that the person charged has committed a practice in violation of sections 17.691 to 17.702, the commissioner shall issue and cause to be served a complaint upon the person. The complaint shall summon the person to a hearing before the commissioner at the time and place fixed.

Subd. 2. Findings of fact; order. If the commissioner determines that the person complained of has committed a practice in violation of sections 17.691 to 17.702, the commissioner shall state findings of fact and shall issue and cause to be served on the person an order to cease the violation and shall order further affirmative action as will effectuate the policies of sections 17.691 to 17.702.

Subd. 3. Dismissal. If the commissioner is of the opinion that the person complained of has not committed a practice in violation of sections 17.691 to 17.702, the commissioner shall make findings of fact and issue an order dismissing the complaint.

Subd. 4. Until the record in a case has been filed in a court the commissioner may, at any time upon reasonable notice and in such manner as the commissioner deems proper, modify or set aside, in whole or in part, any finding or order made or issued, with jurisdiction for such a change specified in additional findings of fact.

Subd. 5. Enforcement. The commissioner may request the attorney general of the state of Minnesota to seek the appropriate temporary relief or restraining order of injunction in district court to insure the enforcement of the commissioner's findings.

HIST: 1973 c 736 s 10; 1986 c 444; 1998 c 373 s 14-16; 2001 c 161 s 57



Section 17.701 Rules.

17.701 Rules.

The commissioner may promulgate rules necessary for the administration of sections 17.691 to 17.702 in accordance with sections 17.691 to 17.702 and chapter 14.

HIST: 1973 c 736 s 11; 1982 c 424 s 130; 1998 c 373 s 17; 2001 c 161 s 57



Section 17.702 Negotiation classes required.

17.702 Negotiation classes required.

Upon accreditation of an association of producers, at least two members of bargaining teams from both the association and the handler named in the application must attend instructional classes covering negotiation, mediation, arbitration, and facilitation approved by the commissioner. The instruction period must be at least three hours. The informational exchanges may not commence unless certificates of completion are on file with the commissioner. After an association has been accredited for a period exceeding one year, the association and the handler must have at least one member of their bargaining team in informational exchanges or negotiations complete training in the previous year of at least three hours in negotiation, mediation, arbitration, and facilitation, as described in this section, before the dates for informational exchanges are determined. Verification of training must accompany the notification to the commissioner that informational exchanges are scheduled.

HIST: 1998 c 373 s 18



Section 17.703 Repealed, 2001 c 161 s 58

17.703 Repealed, 2001 c 161 s 58



Section 17.710 Agricultural production contracts.

17.710 Agricultural production contracts.

A production contract entered into, renewed, or amended on or after July 1, 1999, between an agricultural producer and a processor of agricultural products must not contain provisions that prohibit the producer from disclosing terms, conditions, and prices contained in the contract. Any provision prohibiting disclosure by the producer is void.

HIST: 1999 c 231 s 32



Section 17.711 Repealed, 1989 c 326 art 6 s 34

17.711 Repealed, 1989 c 326 art 6 s 34



Section 17.712 Repealed, 1989 c 326 art 6 s 34

17.712 Repealed, 1989 c 326 art 6 s 34



Section 17.713 Repealed, 1989 c 326 art 6 s 34

17.713 Repealed, 1989 c 326 art 6 s 34



Section 17.714 Repealed, 1989 c 326 art 6 s 34

17.714 Repealed, 1989 c 326 art 6 s 34



Section 17.715 Repealed, 1989 c 326 art 6 s 34

17.715 Repealed, 1989 c 326 art 6 s 34



Section 17.7155 Repealed, 1989 c 326 art 6 s 34

17.7155 Repealed, 1989 c 326 art 6 s 34



Section 17.716 Repealed, 1989 c 326 art 6 s 34

17.716 Repealed, 1989 c 326 art 6 s 34



Section 17.717 Repealed, 1989 c 326 art 6 s 34

17.717 Repealed, 1989 c 326 art 6 s 34



Section 17.718 Repealed, 1989 c 326 art 6 s 34

17.718 Repealed, 1989 c 326 art 6 s 34



Section 17.719 Repealed, 1989 c 326 art 6 s 34

17.719 Repealed, 1989 c 326 art 6 s 34



Section 17.72 Repealed, 1989 c 326 art 6 s 34

17.72 Repealed, 1989 c 326 art 6 s 34



Section 17.721 Repealed, 1989 c 326 art 6 s 34

17.721 Repealed, 1989 c 326 art 6 s 34



Section 17.722 Repealed, 1989 c 326 art 6 s 34

17.722 Repealed, 1989 c 326 art 6 s 34



Section 17.723 Repealed, 1989 c 326 art 6 s 34

17.723 Repealed, 1989 c 326 art 6 s 34



Section 17.724 Repealed, 1975 c 227 s 10

17.724 Repealed, 1975 c 227 s 10



Section 17.7241 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7241 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.7242 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7242 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.7243 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7243 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.7244 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7244 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.7245 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7245 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.7246 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34

17.7246 Repealed, 1988 c 688 art 7 s 8; 1989 c 326 art 6 s 34



Section 17.725 Repealed, 1989 c 326 art 6 s 34

17.725 Repealed, 1989 c 326 art 6 s 34



Section 17.726 Repealed, 1989 c 326 art 6 s 34

17.726 Repealed, 1989 c 326 art 6 s 34



Section 17.727 Repealed, 1989 c 326 art 6 s 34

17.727 Repealed, 1989 c 326 art 6 s 34



Section 17.728 Repealed, 1989 c 326 art 6 s 34

17.728 Repealed, 1989 c 326 art 6 s 34



Section 17.7285 Repealed, 1989 c 326 art 6 s 34

17.7285 Repealed, 1989 c 326 art 6 s 34



Section 17.729 Repealed, 1989 c 326 art 6 s 34

17.729 Repealed, 1989 c 326 art 6 s 34



Section 17.73 Repealed, 1989 c 326 art 6 s 34

17.73 Repealed, 1989 c 326 art 6 s 34



Section 17.74 Repealed, 1974 c 167 s 1

17.74 Repealed, 1974 c 167 s 1



Section 17.75 Repealed, 1974 c 167 s 1

17.75 Repealed, 1974 c 167 s 1



Section 17.76 Repealed, 2001 c 161 s 58; 1Sp2001 c 2 s 162

17.76 Repealed, 2001 c 161 s 58; 1Sp2001 c 2 s 162



Section 17.80 State agricultural land preservation and conservation policy.

17.80 State agricultural land preservation and conservation policy.

Subdivision 1. Policy. It is the policy of the state to preserve agricultural land and conserve its long-term use for the production of food and other agricultural products by:

(a) Protection of agricultural land and certain parcels of open space land from conversion to other uses;

(b) Conservation and enhancement of soil and water resources to ensure their long-term quality and productivity;

(c) Encouragement of planned growth and development of urban and rural areas to ensure the most effective use of agricultural land, resources and capital; and

(d) Fostering of ownership and operation of agricultural land by resident farmers.

Subd. 2. Methods. The legislature finds that the policy in subdivision 1 will be best met by:

(a) Defining and locating lands well suited for the production of agricultural and forest products, and the use of that information as part of any local planning and zoning decision;

(b) Providing local units of government with coordinating guidelines, tools and incentives to prevent the unplanned and unscheduled conversion of agricultural and open space land to other uses;

(c) Providing relief from escalating property taxes and special assessments and protection of normal farm operations in agricultural areas subject to development pressures;

(d) Development of state policy to increase implementation of soil and water conservation by farmers;

(e) Assuring that state agencies act to maximize the preservation and conservation of agricultural land and minimize the disruption of agricultural production, in accordance with local social, economic and environmental considerations of the agricultural community;

(f) Assuring that public agencies employ and promote the use of management procedures which maintain or enhance the productivity of lands well suited to the production of food and other agricultural products;

(g) Guiding the orderly development and maintenance of transportation systems in rural Minnesota while preserving agricultural land to the greatest possible extent;

(h) Guiding the orderly construction and development of energy generation and transmission systems and enhancing the development of alternative energy to meet the needs of rural and urban communities and preserve agricultural land to the greatest possible extent by reducing energy costs and minimizing the use of agricultural land for energy production facilities; and

(i) Guiding the orderly development of solid and hazardous waste management sites to meet the needs and safety of rural and urban communities and preserve agricultural land to the greatest possible extent by minimizing the use of agricultural land for waste management sites.

HIST: 1982 c 512 s 1



Section 17.81 Definitions.

17.81 Definitions.

Subdivision 1. Applicability. For the purposes of sections 17.80 to 17.84, the terms defined in this section have the meanings given them.

Subd. 2. Action which adversely affects. "Action which adversely affects" means any of the following actions taken in respect to agricultural land which have or would have the effect of substantially restricting the agricultural use of the land: (1) acquisition for a nonagricultural use except acquisition for any unit of the outdoor recreation system described in section 86A.05, other than a trail described in subdivision 4 of that section; (2) granting of a permit, license, franchise or other official authorization for nonagricultural use; (3) lease of state-owned land for nonagricultural use except for mineral exploration or mining; or (4) granting or loaning of state funds for purposes which are not consistent with agricultural use.

Subd. 3. Agricultural land. "Agricultural land" means land which is in agricultural use, and which has been identified as agricultural land by a local unit of government pursuant to sections 394.21 to 394.37, 462.351 to 462.364, 366.10 to 366.19 or 473H.04, or which is composed of predominantly class I, II, III, or IV soils as identified in the land capability classification system of the United States Department of Agriculture Soil Conservation Service and the county soil survey, if completed.

Subd. 4. Agricultural use. "Agricultural use" means use of land for the production of livestock, dairy animals, dairy products, poultry and poultry products, fur bearing animals, horticultural and nursery stock which is under sections 18.44 to 18.61, fruit of all kinds, vegetables, forage, grains, bees, and apiary products. Wetlands, pasture and woodlands accompanying land in agricultural use shall be considered to be in agricultural use.

Subd. 5. Agency. "Agency" means a department identified in section 15.01, and any other agency of the state whose actions are by virtue of other law governed by the provisions of sections 17.80 to 17.84.

Subd. 6. Repealed, 1996 c 310 s 1

HIST: 1982 c 512 s 2



Section 17.82 Prohibited agency action.

17.82 Prohibited agency action.

Any agency action which the agency determines will adversely affect ten acres or more of agricultural land shall be referred to the commissioner to be reviewed and acted upon as provided in section 17.84. No agency shall take any action which adversely affects ten acres or more of agricultural land without first attempting to find alternative methods or locations for the action or otherwise attempting to reduce the adverse affects. If, after evaluating the alternatives, the agency determines that the benefit to the state from preserving the agricultural use of the land is less than the cost of implementing an alternative action, the agency shall inform the commissioner of that determination in writing.

An agency action is not subject to review under this section or section 17.84 if the action is reviewed as required by chapter 116D and the environmental review rules adopted under that chapter, or if a political subdivision is required by law to review and approve the action.

HIST: 1982 c 512 s 3



Section 17.83 Repealed, 1995 c 233 art 2 s 57

17.83 Repealed, 1995 c 233 art 2 s 57



Section 17.84 Duties of commissioner.

17.84 Duties of commissioner.

Within 30 days of the receipt of the notice provided in section 17.82, the commissioner shall review the agency's proposed action, shall negotiate with the agency, and shall recommend to the agency in writing the implementation either of the action as proposed or an alternative. In making recommendations, the commissioner shall follow the statement of policy contained in section 17.80. If the agency receives no response from the commissioner within 30 days, it shall be deemed a recommendation that the agency take the action as proposed.

HIST: 1982 c 512 s 5; 1995 c 233 art 2 s 35



Section 17.85 Laboratory services.

17.85 Laboratory services.

Subdivision 1. Account. A laboratory services account is established in the agricultural fund. Payments for laboratory services performed by the laboratory services division of the department of agriculture must be deposited in the agricultural fund and credited to the laboratory services account. Money in the account, including interest earned on the account, is annually appropriated to the commissioner of agriculture to administer the programs of the laboratory services division.

Subd. 2. Agriculture laboratory. The agriculture laboratory exists to provide analytical and technical services in support of agency programs that protect and enhance the states' agriculture, environment, and food chain. The laboratory may provide analytical and technical services for a fee to any public or private entity as requested or required to meet department objectives in support of Minnesota agriculture and a national food safety system.

HIST: 1988 c 688 art 20 s 1; 1999 c 231 s 33; 1Sp2001 c 2 s 31



Section 17.86 Urban forest promotion and development.

17.86 Urban forest promotion and development.

Subdivision 1. Overall. The following course of action is intended as a basis for prompt action to the maximum extent practical within the limits of state, local, and commercial resources. The assignment of a basic responsibility to a particular agency is not intended to confer exclusive responsibility or authority unless specifically stated, for joint action is intended as the key to a successful program.

Subd. 2. Research. The University of Minnesota and its extension service in cooperation with the commissioner of agriculture shall institute a continuing research program on tree varieties most suitable for growth within the state; and the proper placement of individual trees and groups of trees in new or existing commercial, industrial, and residential settings to maximize energy saving benefits. The University of Minnesota and the commissioner shall work closely with nurseries and other suppliers of trees to assure a constant and reliable supply of the desirable varieties is available for planting.

Subd. 3. Information. The University of Minnesota extension service, in cooperation with the commissioners of agriculture, children, families, and learning, natural resources, and commerce, shall serve as the principal agency for publishing and circulating information derived from research under subdivision 2 among the various municipalities and individual property owners in the state. Where practical, the extension service and the state energy office in the department of commerce shall secure the advice and assistance of various energy utilities interested and concerned with conservation. The commissioner of agriculture shall establish an information source for requests for nursery stock, to match needs of municipalities with stocks of trees available for planting from private and governmental sources.

Subd. 4. Transportation plantings. The commissioner of transportation shall utilize information on varieties and placement of trees to provide maximum forestation in rest areas and other areas controlled by the department. The commissioner of transportation should consider the use of trees in conjunction with solid noise walls along urban freeways to the maximum extent practical.

Subd. 5. School Arbor Day activities. The commissioners of children, families, and learning, agriculture, and natural resources, with the state arbor month committee and its individual public and private members, shall jointly work to expand and strengthen programs available to all levels of schools in forestry education and shall encourage reinstitution of Arbor Day activities. Information on desirable shade tree varieties and efficient spacing and location of shade trees shall be made available for use in related adult education courses.

Subd. 6. Municipal action. A city of the first or second class shall, by ordinance, require of the developer the use of properly placed trees in new subdivisions and plantings on lands dedicated to parks and open spaces. Cities of the third and fourth class may adopt such ordinances. Counties may assist and encourage the smaller cities in tree planting programs. A municipality may contract on a long-term basis with nurseries and shade tree wholesalers to assure continued availability of nursery stock of the desirable shade tree varieties.

HIST: 1990 c 445 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp2001 c 4 art 6 s 11



Section 17.861 Replacement of mercury manometers.

17.861 Replacement of mercury manometers.

The commissioner, in cooperation with the pollution control agency, the office of environmental assistance, dairy equipment manufacturers and suppliers, and other interested parties, shall develop a program to provide replacement nonmercury manometers for a $50 fee and to arrange for the acceptance, disposal, and recycling of the mercury, apparatus, and manometers at no cost to the dairy farmer. The mercury, manometers, and apparatus shall be managed in accordance with sections 115A.932 and 116.92.

HIST: 1997 c 216 s 26



Section 17.90 Definitions.

17.90 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 17.90 to 17.98.

Subd. 1a. Agricultural contract. "Agricultural contract" means any written contract between a contractor and a producer.

Subd. 2. Agricultural commodity. "Agricultural commodity" means a material produced for use in or as food, feed, seed, or fiber and includes crops for fiber, food, oilseeds, seeds, livestock, livestock products, poultry, poultry products, and other products or by-products of the farm produced for the same or similar use.

Subd. 3. Contractor. "Contractor" means a person who in the ordinary course of business buys agricultural commodities grown or raised in this state or who contracts with a producer to grow or raise agricultural commodities in this state.

Subd. 3a. Legible type. "Legible type" means a typeface at least as large as ten-point modern type, one-point leaded.

Subd. 4. Producer. "Producer" means a person who produces or causes to be produced an agricultural commodity in a quantity beyond the person's own family use and:

(1) is able to transfer title to another; or

(2) provides management, labor, machinery, facilities, or any other production input for the production of an agricultural commodity.

HIST: 1990 c 517 s 1; 2000 c 470 s 1-3



Section 17.91 Required language.

17.91 Required language.

Subdivision 1. Mediation; arbitration. A contract for an agricultural commodity between a contractor and a producer must contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute, either party may make a written request to the commissioner for mediation or arbitration services as specified in the contract, to facilitate resolution of the dispute.

Subd. 2. Written disclosure of risks. An agricultural contract must be accompanied by a clear written disclosure setting forth the nature of the material risks faced by the producer if the producer enters into the contract. The statement must meet the plain language requirements of section 17.943. The statement may be in the form of a written statement or checklist and may be developed in cooperation with producers or producer organizations. A contractor may submit a sample material risk disclosure statement to the commissioner for examination. If the commissioner approves of the statement or fails to respond within 30 days of receipt of the statement, the statement will be deemed to comply with this subdivision and with the plain language requirements of section 17.943.

HIST: 1990 c 517 s 2; 2000 c 470 s 4



Section 17.92 Recapture of capital investment required by an agricultural contract.

17.92 Recapture of capital investment required by an agricultural contract.

Subdivision 1. Notice and damages to be paid. A contractor must not terminate or cancel a contract that requires a producer of agricultural commodities to make a capital investment in buildings or equipment that cost $100,000 or more and have a useful life of five or more years until:

(1) the producer has been given written notice of the intention to terminate or cancel the contract at least 180 days before the effective date of the termination or cancellation or as provided in subdivision 3; and

(2) the producer has been reimbursed for damages incurred by an investment in buildings or equipment that was made for the purpose of meeting minimum requirements of the contract.

Subd. 2. Notice when producer breaches contract. Except as provided in subdivision 3, if a producer fails to comply with the provisions of a contract that requires a capital investment subject to subdivision 1, a contractor may not terminate or cancel that contract until:

(1) the contractor has given written notice with all the reasons for the termination or cancellation at least 90 days before termination or cancellation or as provided in subdivision 3; and

(2) the recipient of the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice.

Subd. 3. Immediate effect of notice. The 180-day notice period under subdivision 1, clause (1), and the 90-day notice period and 60-day notice period under subdivision 2, clauses (1) and (2), are waived and the contract may be canceled or terminated immediately if the alleged grounds for termination or cancellation are:

(1) voluntary abandonment of the contract relationship by the producer; or

(2) conviction of the producer of an offense directly related to the business conducted under the contract.

HIST: 1990 c 517 s 3



Section 17.93 Parent company responsibility for contracts of subsidiaries.

17.93 Parent company responsibility for contracts of subsidiaries.

Subdivision 1. Licensing. If a contractor is required to obtain a license to purchase agricultural commodities, the licensing authority may require the parent company of a licensee subsidiary to guarantee payment or contract performance as a condition of licensing.

Subd. 2. Parent company liability. If an agricultural contractor is the subsidiary of another corporation, partnership, or association, the parent corporation, partnership, or association is liable to a seller for the amount of any unpaid claim or contract performance claim if the contractor fails to pay or perform according to the terms of the contract.

HIST: 1990 c 517 s 4



Section 17.94 Implied promise of good faith.

17.94 Implied promise of good faith.

There is an implied promise of good faith as defined in section 336.1-201, subsection (19), by all parties in all agricultural contracts. In an action to recover damages, if the court finds that there has been a violation of this provision, damages, court costs, and attorney fees may be recovered.

HIST: 1990 c 517 s 5



Section 17.941 Producer's right to cancel.

17.941 Producer's right to cancel.

A producer may cancel an agricultural contract by mailing a written cancellation notice to the contractor within three business days after the producer receives a copy of the signed contract, or before a later cancellation deadline if a later deadline is specified in the contract. The producer's right to cancel, the method by which the producer may cancel, and the deadline for canceling the contract shall be clearly disclosed in every agricultural contract.

HIST: 2000 c 470 s 5



Section 17.942 Cover sheet requirements.

17.942 Cover sheet requirements.

Subdivision 1. Mandatory cover page. An agricultural contract entered into or substantively amended after January 1, 2001, must contain as the first page, or first page of text if it is preceded by a title page or pages, a cover sheet as provided in this section.

Subd. 2. Requirements. The cover sheet or sheets must comply with section 17.943, and must contain the following:

(1) a brief statement that the document is a legal contract between the contractor and the producer;

(2) the statement "READ YOUR CONTRACT CAREFULLY. This cover sheet provides only a brief summary of your contract. This is not the contract and only the terms of the actual contract are legally binding. The contract itself sets forth, in detail, the rights and obligations of both you and the contractor. IT IS THEREFORE IMPORTANT THAT YOU READ YOUR CONTRACT CAREFULLY.";

(3) the written disclosure of material risks required by section 17.91, subdivision 2;

(4) a statement detailing, in plain language, the producer's right to review the contract as described in section 17.941; and

(5) an index of the major provisions of the contract and the pages on which they are found, including:

(i) the names of all parties to the contract;

(ii) the definition sections of the contract;

(iii) the provisions governing cancellation, renewal, or amendment of the contract by either party;

(iv) the duties or obligations of each party; and

(v) any provisions subject to change in the contract.

HIST: 2000 c 470 s 6



Section 17.943 Contract format.

17.943 Contract format.

Subdivision 1. Readability. An agricultural contract must be in legible type, appropriately divided and captioned by its various sections, and written in clear and coherent language using words and grammar that are understandable by a person of average intelligence, education, and experience within the industry.

Subd. 2. Exceptions. Subdivision 1 does not apply to particular words, phrases, provisions, or forms of agreement specifically required, recommended, or endorsed by a state or federal statute, rule, or regulation.

Subd. 3. Customarily used terms. An agricultural contract may include technical terms to describe the services or property which are the subject of the contract, if the terms are customarily used by producers in the ordinary course of business in connection with the services or property being described.

HIST: 2000 c 470 s 7



Section 17.944 Review by commissioner.

17.944 Review by commissioner.

Subdivision 1. Agricultural contracts. For purposes of this section and section 17.943, "agricultural contract" includes, where applicable, the cover sheet as defined in section 17.942, and material risk disclosure statement required by section 17.91, subdivision 2.

Subd. 2. Process of review. A contractor may submit an agricultural contract to the commissioner for review as to whether it complies with section 17.943. After reviewing the contract, the commissioner shall:

(1) certify that the contract complies with section 17.943;

(2) decline to certify that the contract complies with section 17.943 and note objections;

(3) decline to review the contract because the contract's compliance with section 17.943 is subject to pending litigation; or

(4) decline to review the contract because the contract is not subject to section 17.943.

Subd. 3. Factors in determining readability. In determining whether a contract or cover sheet is readable within the meaning of section 17.943, the commissioner shall consider at least the following factors:

(1) the simplicity of the sentence structure;

(2) the extent to which commonly used and understood words are employed;

(3) the extent to which esoteric legal terms are avoided;

(4) the extent to which references to other sections or provisions of the contract are minimized;

(5) the Flesch scale analysis readability score as outlined in section 72C.09;

(6) the extent to which clear definitions are used in the text of the contract; and

(7) additional factors relevant to the contract being easy to read and understand.

Subd. 4. Process not reviewable. Actions of the commissioner under subdivision 1 are not subject to chapter 14 and are not appealable.

Subd. 5. Limited effect of certification. A contract certified under subdivision 1 is deemed to comply with section 17.943. Certification of a contract under subdivision 1 does not constitute an approval of the contract's legality or legal effect.

If the commissioner certifies a contract or fails to respond within 30 days of receipt of the contract, the contractor will have complied with sections 17.91 and 17.943, and the remedies stated in subdivisions 7 and 8 are not available.

Subd. 6. Review not required. Failure to submit a contract to the commissioner for review under subdivision 1 does not show a lack of good faith or raise a presumption that the contract violates section 17.943.

Subd. 7. Enforcement remedies. A violation of section 17.943 is a violation subject to section 8.31, subdivision 1. The remedies in section 8.31, subdivisions 3 and 3a, are limited by section 17.9441.

Subd. 8. Reformation. (a) In addition to the remedies provided in section 8.31, a court reviewing an agricultural contract may change the terms of the contract or limit a provision to avoid an unfair result if it finds that:

(1) a material provision of the contract violates section 17.943;

(2) the violation caused the producer to be substantially confused about any of the rights, obligations, or remedies of the contract; and

(3) the violation has caused or is likely to cause financial detriment to the producer.

(b) If the court reforms or limits a provision of a contract, the court shall also make orders necessary to avoid unjust enrichment. Bringing a claim for relief under this subdivision does not entitle a producer to withhold performance of an otherwise valid contractual obligation. No relief may be granted under this subdivision unless the claim is brought before the obligations of the contract have been fully performed.

HIST: 2000 c 470 s 8



Section 17.9441 Limits on remedies.

17.9441 Limits on remedies.

Subdivision 1. Penalties. In a proceeding in which civil penalties are claimed from a party for a violation of section 17.943, it is a defense to the claim that the party made a good faith and reasonable effort to comply with section 17.943.

Subd. 2. Attorney's fees. A party who has made a good faith and reasonable effort to comply with section 17.943 may not be assessed attorney's fees or costs of investigation in an action for violating section 17.943.

Subd. 3. Class action attorney's fees. In a class action or series of class actions that arise from the use by a contractor of an agricultural contract found to violate section 17.943, the amount of attorney's fees and costs of investigation assessed against that contractor and in favor of the class or classes may not exceed $10,000.

Subd. 4. Limits on producer actions. Violation of section 17.943 is not a defense to a claim arising from a producer's breach of an agricultural contract. A producer may recover actual damages caused by a violation of section 17.943 only if the violation caused the producer to not understand the rights, obligations, or remedies of the contract.

Subd. 5. Statute of limitations. A claim that an agricultural contract violates section 17.943 must be raised within six years of the date the contract is executed by the producer.

HIST: 2000 c 470 s 9



Section 17.9442 Applicability of contract requirements.

17.9442 Applicability of contract requirements.

The requirements for the written disclosure of material risks under section 17.91, subdivision 2; the three-day review period under section 17.941; the cover sheet requirement under section 17.942; and the contract readability requirements under section 17.943, subdivision 1, do not apply to contracts which provide for:

(1) the sale and purchase of a fixed amount of a commodity for delivery at a set price;

(2) price-later grain contracts;

(3) contracts agreed to between a processor and an accredited bargaining organization under sections 17.691 to 17.702;

(4) future contracts which involve the sale or purchase of a standardized quantity of a commodity for future delivery on a regulated commodity exchange;

(5) agricultural marketing contracts between a capital stock cooperative and its members under section 308A.205; or

(6) occasional sales between persons who produce or cause to be produced food, feed, or fiber in a quantity beyond their own family use.

HIST: 2000 c 470 s 10; 2001 c 161 s 57



Section 17.9443 Waiver of contract provisions is void.

17.9443 Waiver of contract provisions is void.

Any provision of an agricultural contract which waives or attempts to waive any provision of sections 17.90 to 17.97 is void.

HIST: 2000 c 470 s 11



Section 17.945 Rules.

17.945 Rules.

The commissioner may adopt rules to implement sections 17.90 to 17.98, including the prohibition of specific trade practices.

HIST: 1990 c 517 s 6



Section 17.95 Department of agriculture ombudsman.

17.95 Department of agriculture ombudsman.

A position is created in the department of agriculture to provide information, investigate complaints arising from this chapter, and provide or facilitate dispute resolutions.

HIST: 1990 c 517 s 7



Section 17.97 Agricultural input prepayments.

17.97 Agricultural input prepayments.

If a producer makes a prepayment for agricultural production inputs that include but are not limited to seed, feed, fertilizer, pesticides, or fuel for future delivery, the producer may demand a letter of credit or bank guarantee from the provider of the inputs to ensure reimbursement if delivery does not occur.

HIST: 1990 c 517 s 8



Section 17.98 Dairy marketing contracts excepted.

17.98 Dairy marketing contracts excepted.

Dairy marketing agreements between producers and purchasers of milk are not contracts for purposes of sections 17.90 to 17.98.

HIST: 1990 c 517 s 9



Section 17.981 Repealed, 1996 c 310 s 1

17.981 Repealed, 1996 c 310 s 1



Section 17.982 Criminal and administrative penalties.

17.982 Criminal and administrative penalties.

Subdivision 1. Criminal penalties. A person who violates chapter 29, 31, 31A, 31B, or 34 for which a penalty has not been prescribed is guilty of a misdemeanor.

Subd. 2. Administrative penalties. (a) The commissioner may, as an alternative to misdemeanor prosecution, impose an administrative penalty on a person who violates a statute or rule enforceable by the commissioner. For a first violation, the commissioner may impose an administrative penalty of not more than $1,000 for each violation. For a second or succeeding violation, the commissioner may impose an administrative penalty of not more than $1,500 for each violation. Each day a violation continues is a separate violation.

(b) In determining the amount of the administrative penalty the commissioner may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the person's history of past violations;

(4) the number of violations;

(5) the economic benefit from the violation; and

(6) other factors identified in the commissioner's citation.

(c) For a second or succeeding violation, the commissioner shall determine the amount of a penalty by considering the factors in paragraph (b) and:

(1) similarity between the violations;

(2) time elapsed since the last violation; and

(3) the person's response to the most recent violation.

HIST: 1991 c 316 s 2; 1999 c 231 s 34



Section 17.983 Administrative penalties and enforcement.

17.983 Administrative penalties and enforcement.

Subdivision 1. Administrative penalties; citation. If a person has violated chapter 29, 31, 31A, 31B, 32, or 34, the commissioner may issue a written citation to the person by personal service or by certified mail. The citation shall describe the nature of the violation and the statute or rule alleged to have been violated; state the time for correction; and the amount of any proposed fine. The citation must advise the person to notify the commissioner in writing within 30 days if the person wishes to appeal the citation. If the person fails to appeal the citation, the citation is the final order and not subject to further review.

Subd. 2. Failure to correct. If a person fails to correct a violation within the time prescribed by the commissioner, the commissioner shall notify the person by certified mail of the failure to correct and the penalty amount assessed. The notice must state that the person must notify the commissioner in writing within 30 days if the person wishes to appeal the penalty. If the person fails to appeal the penalty in writing within 30 days of receipt of the notice, the penalty is a final order and not subject to further review.

Subd. 3. Contested case. If a person appeals a citation or a penalty assessment within the time limits in subdivisions 1 and 2, the commissioner, within 40 days after receiving the appeal, shall initiate a contested proceeding under chapter 14. The report of the administrative law judge is the final decision of the commissioner of agriculture.

HIST: 1991 c 316 s 3; 1993 c 65 s 2; 1999 c 231 s 35



Section 17.984 Investigation.

17.984 Investigation.

Subdivision 1. Authority. To carry out the commissioner's enforcement duties under chapter 29, 31, 31A, 32, or 34, the commissioner may, upon presenting appropriate credentials, during regular working hours and at other reasonable times, inspect premises subject to the commissioner's enforcement and licensing authority for reasons related to the commissioner's enforcement and licensing authority; request information from persons with information relevant to an inspection; and inspect relevant papers and records, including business records. The commissioner may issue notices in lieu of citations for minor violations if a notice is in the public interest.

Subd. 2. Failure to comply. The commissioner may administer oaths, take and cause to be taken depositions of witnesses, and issue subpoenas, and may petition the district court in the county in which the premises is located to compel compliance with subpoenas or to permit an inspection.

HIST: 1991 c 316 s 4; 1993 c 65 s 3



Section 17.985 Passing on the farm center.

17.985 Passing on the farm center.

Subdivision 1. Purpose; objectives. The Passing on the Farm Center is established as a part of Southwest Technical College in Granite Falls to assist individuals beginning farming and family farming operations. The center shall also assist in facilitating the transition of farming operations from established farmers to beginning farmers by creating and maintaining an information base inventorying land and facilities available for acquisition and bringing them together to increase the number of family farming operations in this state. The objectives of the center include, but are not limited to, the following:

(1) using the services of a certified public accountant, real estate agents, and attorneys to provide education in estate planning and farm transfer programs for interested retiring farmers;

(2) assessing needs of beginning farmers and retiring farmers in order to identify program and service opportunities including developing statewide apprenticeship programs between beginning and retiring farmers; and

(3) developing, coordinating, and delivering statewide through Southwest Technical College in Granite Falls and other entities, as appropriate, targeted education to beginning farmers and retiring farm families.

Subd. 2. Programs and services. Programs and services provided by the center must include, but are not limited to, the development of skills and knowledge in farm estate planning and other topics related to intergenerational farm transfer. The center shall develop and distribute a detailed questionnaire for interested retired farmers and landowners and beginning farmers for the purpose of connecting them with each other and to develop computerized lists. The center shall coordinate to the extent practicable with agricultural information centers.

Subd. 3. Annual report. The center shall submit a report annually to the legislature on or before February 1. The report shall include, but is not limited to, recommendations for methods by which more individuals may be encouraged to enter agriculture.

HIST: 1995 c 220 s 41



Section 17.986 Entry into farm animal facilities.

17.986 Entry into farm animal facilities.

No law enforcement, peace, or animal control officer may enter a facility where confined farm animals are kept unless the officer follows a procedure and directive for biosecurity measures that are identified by the commissioner of natural resources and the board of animal health.

This section does not apply to emergency or exigent circumstances.

HIST: 1997 c 55 s 1



Section 17.987 Repealed, 1Sp2001 c 2 s 162

17.987 Repealed, 1Sp2001 c 2 s 162






Chapter 17A Livestock Market Licensing

Section 17A.01 Citation.

17A.01 Citation.

This chapter may be cited as the Minnesota Livestock Market Agency and Dealer Licensing Act.

HIST: 1974 c 347 s 1; 1991 c 288 s 1



Section 17A.02 Purpose.

17A.02 Purpose.

This chapter establishes jurisdiction and authority with the commissioner of agriculture over livestock marketing by requiring financial responsibility and fair trade practices for the benefit and protection of farmers, livestock producers, marketing agencies, dealers, any business entity engaged in the marketing process, and the public.

HIST: 1974 c 347 s 2; 1981 c 54 s 1



Section 17A.03 Definitions.

17A.03 Definitions.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Department. "Department" means the Minnesota department of agriculture.

Subd. 3. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's representative.

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Livestock. "Livestock" means cattle, sheep, swine, horses intended for slaughter, mules, farmed cervidae, as defined in section 17.451, subdivision 2, llamas, as defined in section 17.455, subdivision 2, ratitae, as defined in section 17.453, subdivision 3, bison (buffalo), and goats.

Subd. 6. Livestock market agency. "Livestock market agency" means any person who sells consigned livestock for the account of others, but does not include an occasional or special event or disposal sale.

Subd. 7. Livestock dealer. "Livestock dealer" means any person, including a packing company, engaged in the business of buying or selling livestock on a regular basis for the person's own account or for the account of others.

"Livestock dealer" does not include:

(a) persons licensed under section 28A.04 who are primarily engaged in the sale of meats at retail and persons operating as frozen food processing plants; and

(b) persons engaged in the business of farming, when purchasing livestock for breeding or herd replacement purposes or feeding programs, and when selling the livestock they have owned and raised, fed out or fattened for slaughter in their specific farming program.

Subd. 8. Agent. "Agent" means any individual who is engaged by a livestock dealer to act as the dealer's representative.

Subd. 9. Feeder pig market. "Feeder pig market" means a trading place where producers sell feeder pigs directly to livestock dealers or other farmers.

Subd. 10. Packing plants and slaughtering houses. "Packing plants" and "slaughtering houses" means places of business where livestock purchased or acquired is slaughtered.

Subd. 11. Buying station. "Buying station" means any stockyard or concentration point, other than a public stockyard, at which livestock is bought and sold or assembled for shipment to a packing plant or a public stockyard, or graded or weighed for the purpose of establishing a basis for sale or reshipment.

Subd. 12. Public stockyard. "Public stockyard" means an assembly point operated as a public livestock market for livestock producers, feeders, market agencies and buyers; providing the services and facilities for loading and unloading, yarding and sale of all classes of livestock, for individuals or organizations granted the privilege of the market by the management of the public stockyards.

Subd. 13. State livestock weighmaster. "State livestock weighmaster" means a person employed by the department and appointed by the commissioner to weigh livestock and issue official certificates of state weight.

Subd. 14. Public livestock weigher. "Public livestock weigher" means a person employed by the company to be responsible and accountable for weighing and recording the weights of livestock.

Subd. 15. Commercial livestock scale. "Commercial livestock scale" means a livestock scale or monorail scale used in the purchase or sale of livestock or livestock carcasses. For purposes of this subdivision, "livestock scale" means a scale equipped with stock racks and gates and adapted to weighing single or multiple heads of livestock standing on the scale platform, and "monorail scale" means a scale, also called an abattoir scale, a track scale, or a rail scale, the load receiving element of which is part of a monorail conveyor system and which is used primarily for the weighing of livestock carcasses.

HIST: 1974 c 347 s 3; 1977 c 299 s 1,2; 1981 c 54 s 2; 1984 c 654 art 3 s 16-18; 1986 c 444; 1991 c 288 s 2-4; 1993 c 375 art 9 s 7; 2000 c 477 s 3; 2000 c 488 art 3 s 9; 1Sp2001 c 2 s 32



Section 17A.036 Custodial account for shipper proceeds.

17A.036 Custodial account for shipper proceeds.

Every market agency engaged in selling livestock on a commission or agency basis in this state shall establish and maintain a separate bank account designated as "custodial account for shippers proceeds."

HIST: 1990 c 530 s 19



Section 17A.04 Licenses.

17A.04 Licenses.

Subdivision 1. Licensing provisions. Licenses shall be issued to livestock market agencies and public stockyards annually and shall expire on December 31 each year, renewable annually thereafter. A separate license must be obtained for each separate geographical location even though operated under the same management or same person, partnership, firm, corporation, or livestock market. The license issued to a livestock market agency and public stockyard shall be conspicuously posted at the licensee's place of business. Licenses shall be required for livestock dealers and their agents for the period beginning July 1 each year and ending June 30. The license issued to a livestock dealer or the agent of a livestock dealer shall be carried by the person so licensed. The livestock dealer shall be responsible for the acts of the dealer's agents. Licensed livestock market agencies, public stockyards, and livestock dealers shall be responsible for the faithful performance of duty of the public livestock weighers at their places of business. The license issued to a livestock market agency, public stockyard or livestock dealer or agent of a livestock dealer is not transferable. The operation of livestock market agencies, livestock dealers, agents and packers at a public stockyard are exempt from sections 17A.01 to 17A.091, and 17A.12 to 17A.17.

Subd. 1a. Repealed, 1986 c 322 s 4

Subd. 2. Application. Any person desiring to carry on the business of a livestock market agency or livestock dealer, or both, or a public stockyard shall make application to the commissioner on a form or forms provided by the commissioner.

Subd. 3. Financial statement or volume report. Each new applicant for a license to operate as a livestock market agency or livestock dealer shall file with the application a current balance sheet and financial statement and shall with each subsequent annual renewal application file a report of the business volume for the preceding calendar or fiscal year on a form prescribed by the commissioner, which report shall be for the purpose of determining the amount and adequacy of the applicant's bond. The commissioner may at any time require an applicant or licensee to submit a current balance sheet and financial statement if the commissioner deems it necessary for the protection of the public.

Subd. 4. Surety bonds required. Each livestock market agency and livestock dealer applying for a license under Laws 1974, chapter 347 shall file with the commissioner a valid and effective bond issued by a surety company licensed to do business in this state, or meeting the requirements of section 17A.05, in the form and amount set forth in section 17A.05. No bond shall be required of a public stockyard or any agent of a bonded livestock dealer. The commissioner may at any time raise or lower bond requirements if it appears that a modification of such bond requirements is justified and will protect the public. The bonds of livestock market agencies and dealers whose residence or principal place of business is within the state of Minnesota shall name the commissioner as the trustee. Any license issued under Laws 1974, chapter 347 shall automatically become void upon the termination of the surety bond covering the licensed operations.

Subd. 5. License fee. The applicant shall submit to the commissioner the following applicable fees and penalties for late renewal:

(a) $300 for each livestock market agency and public stockyard license, penalty $75;

(b) $100 for each livestock dealer license, penalty $25;

(c) $50 for each agent of a livestock dealer license, penalty $15;

(d) $100 for each meat packing company license, penalty $25;

(e) $50 for each agent of a meat packing company license, penalty $15.

Subd. 6. Refusal to license. The commissioner shall refuse to issue a livestock market agency or livestock dealer license if the applicant has not filed a surety bond in the form and amount required under this section and section 17A.05; the commissioner may refuse to issue a license if the applicant (1) has not satisfactorily demonstrated by a current balance sheet and financial statement that the applicant's assets exceed liabilities; (2) has been found by the department to have failed to pay, without reasonable cause, obligations incurred in connection with livestock transactions; (3) has failed to maintain and operate livestock or monorail scales in a manner to ensure accurate and correct weights; or (4) has failed to comply with other statutes, rules, or regulations enforced by the commissioner, the board of animal health, the division of weights and measures of the department of commerce, or the federal Packers and Stockyards Administration.

Subd. 7. Revocation of license. Whenever the commissioner finds that any livestock market agency or livestock dealer has violated the provisions of this chapter, or has failed to comply with other laws, rules, or regulations enforced by the board of animal health, the division of weights and measures of the department of commerce, or the federal Packers and Stockyards Administration, the commissioner may, by order, pursuant to the provisions of chapter 14, and this subdivision, revoke the license of the offender. Before any such license shall be revoked, the licensee shall be furnished with a statement of the complaints made against the licensee, and a hearing shall be had before the commissioner upon at least ten days' notice to the licensee to determine whether such license shall be revoked, which notice may be served either by certified mail addressed to the address of the licensee as shown in the license application or in the manner provided by law for the service of a summons. At the time and place fixed for hearing, the commissioner or any official, employee or agent of the department authorized by the commissioner, shall receive evidence, administer oaths, examine witnesses, hear the testimony and thereafter file an order either dismissing the proceedings or revoking the license.

Subd. 8. Suspension of license. Whenever the commissioner finds that the licensee has violated provisions of this chapter, or has failed to comply with other laws, rules, or regulations enforced by the board of animal health, the division of weights and measures of the department of commerce, or the federal Packers and Stockyards Administration, and that the continued activity of a licensee may cause irreparable injury or loss to persons engaged in business with the licensee, the commissioner may, without hearing, suspend the license of the licensee, provided that when a license is so suspended, the commissioner shall immediately initiate procedures to afford the licensee a hearing pursuant to subdivision 7 except that the ten days' notice required in subdivision 7 may be waived by the licensee.

HIST: 1974 c 347 s 4; 1977 c 299 s 3,4; 1978 c 674 s 60; 1980 c 467 s 31; 1981 c 356 s 257; 1982 c 424 s 130; 1983 c 293 s 30; 1984 c 654 art 3 s 19-22; 1985 c 233 s 1-3; 1986 c 322 s 1,2; 1986 c 444; 1987 c 358 s 39; 1987 c 384 art 2 s 6; 1991 c 288 s 5; 1997 c 131 s 1; 1Sp2001 c 4 art 6 s 77



Section 17A.05 Amount of bonds.

17A.05 Amount of bonds.

Subdivision 1. Livestock market agencies. The amount of each livestock market agency bond filed with the commissioner shall be not less than $10,000 or such larger amount as required, based on the commissioner's consideration of the principal's financial statement, the volume of business reported, or any other factor the commissioner deems pertinent for the protection of the public. Each such bond shall be executed on a Packers and Stockyards Act form and shall contain the condition clause applicable when the principal sells on commission. A bond equivalent executed in accordance with the Packers and Stockyards Act, 1921, as amended, (United States Code, title 7, section 181 et seq.) is acceptable.

Subd. 2. Livestock dealers. The amount of each livestock dealer bond filed with the commissioner shall be not less than $10,000 or such larger amount as required, based on the commissioner's consideration of the principal's financial statement, the volume of business reported, or any other factor the commissioner deems pertinent for the protection of the public. Each such bond shall contain the condition clause applicable when the principal buys on commission or as a dealer. A livestock dealer's bond shall be executed on a form furnished by the commissioner or in accordance with the Packers and Stockyards Act, 1921, as amended, (United States Code, title 7, section 181 et seq.).

When a bond is executed on a state form furnished by the commissioner, the bond shall be for the protection of both the buyer and the seller named in the transaction when the principal fails to pay when due for livestock purchased or sold for the principal's own account or the account of others and shall be limited to the protection of claimants whose residence or principal place of livestock business is in the state of Minnesota at the time of the transaction. If the bond is filed on a form in accordance with the Packers and Stockyards Act, the bond shall cover claimants regardless of place of residence.

HIST: 1974 c 347 s 5; 1977 c 299 s 5; 1984 c 654 art 3 s 23; 1986 c 444; 2000 c 477 s 4



Section 17A.06 Claims against bonds.

17A.06 Claims against bonds.

Subdivision 1. Filing of claims. Any person claiming to be damaged by any breach of the conditions of a bond given by a licensee may enter complaint thereof to the commissioner, which complaint shall be a written statement of the facts constituting the complaint, accompanied by documentary proof of the claim against the licensee.

Subd. 2. Hearing on claims. In case of default by the licensee, the commissioner shall have the power to have the matter heard as a contested case pursuant to procedures outlined in chapter 14. No hearing shall be required if all affected parties to a bond claim proceeding waive their right to a hearing and agree to accept the commissioner's determination as to the validity of the claim and the allocation of the proceeds of the bond.

Subd. 3. Public notice. Prior to a hearing, the commissioner shall publish a notice setting forth the default of the licensee and requiring all claimants to file proof of claim with the commissioner within 45 days of the date such notice is published or be barred from participating in the proceeds of the bond. Such publication shall be made in a newspaper published in the county in which the licensee's principal place of business is located. The commissioner shall also fulfill any notice requirements prescribed by chapter 14 and rules of the office of administrative hearings. No claim shall be allowed unless it is filed with the commissioner within one year of the date of the transaction. If a livestock market agency or livestock dealer has on file a Packers and Stockyards Act bond and is registered with the Packers and Stockyards Administration, the terms of the bond or that federal agency's regulations will control.

HIST: 1974 c 347 s 6; 1977 c 299 s 7; 1977 c 346 s 2,3; 1982 c 424 s 130; 1983 c 216 art 1 s 8; 1984 c 654 art 3 s 24; 1986 c 444



Section 17A.07 Prohibited conduct.

17A.07 Prohibited conduct.

It shall be unlawful for any person to (1) carry on the business of a livestock market agency, livestock dealer, or public stockyard without a valid and effective license issued by the commissioner under the provisions of section 17A.04; (2) carry on the business of a livestock market agency or livestock dealer without filing and maintaining a valid and effective surety bond in conformity with sections 17A.04 and 17A.05; (3) carry on the business of a livestock market agency or livestock dealer if the person cannot pay debts as they become due or ceases to pay debts in the ordinary course of business as they become due; (4) use or allow to be used any livestock scale or monorail scale which has not been certified and approved for official use or has been found to be inaccurate; (5) fail to maintain and operate livestock or monorail scales in a manner to ensure accurate and correct weights; (6) weigh livestock or carcasses at other than true and correct weights or issue accounts and records on the basis of inaccurate or incorrect weights; (7) engage in or use any unfair or deceptive practice or device in connection with marketing of livestock; (8) willfully make or cause to be made any false entry or statement of fact in any application, financial statement or report filed with the department under this chapter.

HIST: 1974 c 347 s 7; 1984 c 654 art 3 s 25; 1986 c 444



Section 17A.08 Recordkeeping.

17A.08 Recordkeeping.

Every person shall make and retain such accounts, records, and memoranda necessary to fully and correctly disclose all transactions involved in the person's business, including the true ownership of such business by stockholding or otherwise. Whenever the commissioner finds that the accounts, records, and memoranda of any such person do not fully and correctly disclose all transactions involved in the person's business, the commissioner may prescribe the manner or form and length of time for retention which such accounts, records, and memoranda shall be kept. The commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against.

HIST: 1974 c 347 s 8; 1986 c 444



Section 17A.09 Feeder pig markets.

17A.09 Feeder pig markets.

The commissioner may, by rules promulgated in accordance with sections 14.05 to 14.28, establish requirements for record making and retention, of livestock purchases and sales by operators of feeder pig markets, as the commissioner deems necessary to protect the public.

HIST: 1974 c 347 s 9; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56



Section 17A.091 Subdivisions renumbered, repealed, or no longer in effect

17A.091 Subdivision 1. Repealed, 1Sp2001 c 2 s 162

Subd. 2. Repealed, 1996 c 310 s 1



Section 17A.10 Livestock scales and weighing.

17A.10 Livestock scales and weighing.

Subdivision 1. Commercial livestock scales. All livestock scales and monorail scales used for the purpose of buying or selling livestock or livestock carcasses within the state must meet the construction, maintenance, testing, and certification requirements of the division of weights and measures of the department of commerce, and be in compliance with the scales and weighing regulations of the Packers and Stockyards Administration of the United States Department of Agriculture and be tested and certified by the state division of weights and measures. The division of weights and measures or an authorized scale company shall test all livestock scales at least twice per year. The department of agriculture may perform scale maintenance inspections at least twice per year at intervals that will provide alternate testing or inspection of each scale every 90 days. Special tests may be required as necessary. The basic maintenance tolerance for livestock scales is one pound per 1,000 pounds of test load. The responsibility for compliance of a scale with these requirements rests with the owner or manager of the scale.

Subd. 2. State livestock weighmasters. The commissioner shall appoint state employees as necessary to provide state weighing service at public stockyards, packing plants, slaughtering houses, buying stations, or livestock market agencies on application from the business entity requesting official state livestock weighing. State livestock weighmasters shall weigh all livestock coming to these places for sale, keep a record of the weights, and furnish the interested parties a certificate of state weight stating the number of animals weighed and the weight of the animals. The certificate is prima facie evidence of the facts certified. An application for official state livestock weighing constitutes an agreement between the business entity requesting state weighing and the commissioner. The agreement is for one year beginning July 1 and ending the following June 30. The agreement automatically renews each year unless the business entity gives the commissioner a written notice of intent to terminate at least 360 days prior to July 1. Otherwise the commissioner shall continue to provide state weighing services in accordance with this chapter.

Subd. 3. Supervision and enforcement. State livestock weighmasters have charge over the scales on which official certificates of state weight are issued to ensure compliance with scale maintenance and testing requirements and proper weighing procedures.

The commissioner shall appoint law compliance personnel as necessary to provide maintenance inspections, checkweighing, comparison weighing, and record audits and to investigate complaints in order to enforce this chapter.

The regulations pertaining to livestock and monorail scales adopted by the Packers and Stockyards Administration of the United States Department of Agriculture are applicable in Minnesota, and a memorandum of understanding with the Packers and Stockyards Administration provides for a cooperative state and federal enforcement program.

HIST: 1974 c 347 s 10; 1977 c 299 s 8; 1984 c 654 art 3 s 26; 1Sp1985 c 10 s 44; 1Sp2001 c 4 art 6 s 77



Section 17A.11 Fees for livestock weighing.

17A.11 Fees for livestock weighing.

The commissioner shall prescribe the fee necessary to cover the cost of state weighing, to be assessed and collected from the seller in the manner the commissioner may prescribe. The fee assessed must be the same, and the manner of collection of the fee must be uniform at all facilities. At any location where state weighing is performed in accordance with this chapter and the total annual fees collected are insufficient to pay the cost of the weighing, the annual deficit shall be assessed and collected in the manner the commissioner may prescribe. Additional money arising from the weighing of animals by the commissioner, which has been collected and retained by any person, shall be paid on demand to the commissioner. All money collected by the commissioner shall be deposited in the agricultural fund and credited to the livestock weighing account. Money in the account is appropriated to the commissioner to carry out the duties of section 17A.10 and for activities and duties required under chapter 31B.

HIST: 1974 c 347 s 11; 1977 c 299 s 9; 1984 c 654 art 3 s 27; 1985 c 241 s 1; 1Sp1985 c 10 s 45; 1993 c 172 s 22; 1999 c 231 s 36



Section 17A.12 Qualifications.

17A.12 Qualifications.

No state livestock weighmaster shall, during the weighmaster's term of service, be in any manner financially interested in the handling, shipping, purchase, or sale of livestock or in the employment of any person engaged therein.

HIST: 1974 c 347 s 12; 1984 c 654 art 3 s 28



Section 17A.13 Gross misdemeanors.

17A.13 Gross misdemeanors.

Any weigher who shall knowingly or carelessly weigh any livestock improperly, or give any false certificate of weight, or accept money or other consideration directly or indirectly for any neglect or improper performance of duty, or who shall be guilty of any neglect of duty, and any person who shall improperly influence or attempt to influence any such weigher in the performance of a duty by preventing proper access to the scales used in the weighing of livestock, or otherwise, is guilty of a gross misdemeanor.

HIST: 1974 c 347 s 13; 1986 c 444



Section 17A.14 Penalties.

17A.14 Penalties.

Subdivision 1. Criminal penalties. Any person, duly licensed or otherwise, who violates this chapter, for which violation a penalty has not been specifically set out, is guilty of a misdemeanor. Any subsequent violation is a gross misdemeanor.

Subd. 2. Civil penalties. (a) The commissioner, as an alternate to misdemeanor prosecution, may impose a civil penalty on a person who violates a statute or rule enforceable by the commissioner. For a first violation, the commissioner may impose a civil penalty of not more than $500 for each violation. For a second or succeeding violation, the commissioner may impose a penalty of not more than $1,000 for each violation.

(b) In determining the amount of the civil penalty, the commissioner may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation;

(3) the person's history of past violations;

(4) the number of violations;

(5) the economic benefit from the violations; and

(6) other factors identified in the commissioner's citation.

(c) For a second or succeeding violation, the commissioner shall determine the amount of a penalty by considering the factors in paragraph (b) and:

(1) similarity between the violations;

(2) time elapsed since the last violation; and

(3) the person's response to the most recent violation.

HIST: 1974 c 347 s 14; 1981 c 54 s 3; 1991 c 288 s 6



Section 17A.145 Civil penalty procedures.

17A.145 Civil penalty procedures.

Subdivision 1. Citation. If the commissioner believes that a person has violated this chapter or a rule or order adopted under this chapter, the commissioner shall issue a written citation to the person by personal service or by certified mail. The citation must describe with particularity the nature of the violation, including a reference to the statute, rule, or order alleged to have been violated. In addition, the citation must fix a reasonable time for the abatement of the violation and notify the person of the penalty, if any, proposed to be assessed. The citation must also advise that the person has 30 working days within which to notify the commissioner in writing that the person wishes to contest the citation, proposed penalty assessment, or time allowed for correction. The commissioner may issue notices instead of citations with respect to minor violations if the commissioner believes a notice will best serve the public interest.

Subd. 2. Final order. If within 30 working days after receiving the commissioner's notice or citation the person fails to notify the commissioner in writing that the person intends to contest the citation, proposed penalty, assessment, or time allowed for correction in the citation, the citation and assessment as proposed become a final order and are not subject to further review. For good cause shown the commissioner may extend the time period for responding.

Subd. 3. Appeal. The time allowed for correcting a violation does not begin to run until the entry of a final order if the person has initiated review proceedings under this section in good faith. If the commissioner has reason to believe that a person has failed to correct a violation for which a citation has been issued within the time allowed, the commissioner shall notify the person by certified mail of the failure. The notification must state the penalty proposed to be assessed for the failure under section 17A.14 and must state that the person has 30 working days to notify the commissioner in writing that the person wishes to contest the notification or the proposed penalty assessment. If within 30 working days after receiving the notification the person fails to notify the commissioner in writing that the person intends to contest the notification or proposed penalty assessment, the notification and assessment as proposed become a final order and are not subject to further review. For good cause shown the commissioner may extend the time period for responding.

Subd. 4. Citation contest. If a person who has received a citation or a proposed penalty assessment notifies the commissioner that the person intends to contest the citation or the proposed penalty assessment within the time limits in subdivisions 2 and 3, the commissioner shall file a complaint with the office of administrative hearings and serve a copy on the respondent by first class mail. The complaint must be served and copies filed within 40 days of receiving the notice of contest. The complaint must set forth all alleged violations and proposed penalties that are contested.

Subd. 5. Contested case hearing. Notwithstanding chapter 14, after an answer has been timely filed the case must be heard as a contested case except that the report of the administrative law judge is the final decision of the department of agriculture.

HIST: 1991 c 288 s 7



Section 17A.15 Powers and duties of the commissioner.

17A.15 Powers and duties of the commissioner.

The commissioner shall enforce the provisions of Laws 1974, chapter 347 and shall promulgate, in the manner provided by law, such rules as the commissioner deems necessary or desirable, and may cooperate with any department of state or government, to carry out the provisions of sections 17A.01 to 17A.15. The commissioner or a duly authorized agent shall have the power to issue subpoenas, administer oaths and affirmations, examine witnesses, receive evidence, and shall have the power to require by subpoena the attendance and testimony of witnesses and the production of all such documentary evidence relating to any matter under investigation or administrative proceeding.

HIST: 1974 c 347 s 15; 1985 c 248 s 70; 1986 c 444



Section 17A.151 Duty to prosecute.

17A.151 Duty to prosecute.

It is the duty of each county attorney or city attorney to whom the commissioner reports a violation of this chapter to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before a violation of this chapter is reported to a county attorney or city attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated must be given appropriate notice and an opportunity to present views before the commissioner or the commissioner's designated agent, either orally or in writing, in person, or by attorney, with regard to the contemplated proceeding.

HIST: 1991 c 288 s 8



Section 17A.16 Injunctive remedy.

17A.16 Injunctive remedy.

The operation of a livestock market agency or the buying or selling of livestock as a dealer by a person not licensed and bonded as required by this chapter may be enjoined by the district court on petition from the commissioner upon a showing that a person is engaged in the business of a livestock market agency or livestock dealer as defined in section 17A.03 without the license and bond required by this chapter. The court shall enjoin the person from further activities as a livestock market agency or livestock dealer until the license and bond have been properly obtained. It is not necessary to show that any individual has been injured by the actions complained of in order to obtain the issuance of the injunction. The injunctive relief provided by this section is an additional remedy to the criminal penalties provided in this chapter.

HIST: 1981 c 54 s 4



Section 17A.17 Audit by department.

17A.17 Audit by department.

The department may audit records, including incoming purchase records of a livestock packer and shipping weights or transfer of weight invoices, in order to ensure there are no weight discrepancies in hot weight or grade and yield transactions.

HIST: 1984 c 654 art 3 s 29






Chapter 17B Grain Inspection

Section 17B.01 Citation.

17B.01 Citation.

Sections 17B.01 to 17B.29 may be cited as the Minnesota Grain Inspection, Weighing, Sampling, and Analysis Act.

HIST: 1974 c 548 s 1



Section 17B.02 Definitions.

17B.02 Definitions.

Subdivision 1. Scope. As used in sections 17B.01 to 17B.29, the terms defined in this section have the meanings given them.

Subd. 2. Department. "Department" means the Minnesota department of agriculture.

Subd. 3. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's authorized representative.

Subd. 3a. Discount. "Discount" means an offer or purchase price for grain that is lower than the base or standard price offered by a buyer at a certain time and at a specified location. A discount price represents the lower than normal value of the grain because of inferior quality as determined by measurement of grade, dockage, test weight, or other factors.

Subd. 4. Person. "Person" means any individual, firm, copartnership, cooperative, company, association, and corporation, or their lessees, trustees, or receivers.

Subd. 5. Premium. "Premium" means an offer or a purchase price for corn, soybeans, or wheat that exceeds the base or standard price offered by a buyer at a certain time and at a specified location. A premium price represents the higher than normal value of the grain because of superior quality as determined by measurement of grade, dockage, test weight, or other factors.

Subd. 6. Test equipment. "Test equipment" means the mechanical and electronic devices commonly used in measurement of grain qualities including protein content, moisture content, and test weight.

Subd. 7. Test equipment operator. "Test equipment operator" means a person assigned by the management of an elevator or grain storage facility who is chiefly responsible for the preparation and analysis of grain samples for protein content, test weight, moisture content, and other qualities upon which price is determined.

HIST: 1974 c 548 s 2; 1986 c 444; 1988 c 688 art 6 s 1



Section 17B.03 Grain weighing, sampling, analysis; laboratory evaluation.

17B.03 Grain weighing, sampling, analysis; laboratory evaluation.

Subdivision 1. Commissioner's powers. The commissioner of agriculture shall exercise general supervision over the inspection, grading, weighing, sampling, and analysis of grain within the state of Minnesota subject to the provisions of the United States Grain Standards Act of 1976 and the rules promulgated thereunder by the United States Department of Agriculture.

Subd. 2. Samples. The commissioner also may accept upon request samples drawn by and certified to by contracting parties for inspection, analysis and grading by state laboratory personnel.

Subd. 3. Laboratories. The commissioner may establish a procedure to be used in evaluating grain testing laboratories and their laboratory procedures and methodology to the end that such laboratory procedures and methodology may be uniform with state procedures and methodology.

HIST: 1974 c 548 s 3; 1978 c 610 s 1



Section 17B.04 State inspection and weighing.

17B.04 State inspection and weighing.

Subdivision 1. Furnishing service. The commissioner, upon proper application for state inspection or weighing of grain by any person interested at any point within the state, may furnish such service, if the commissioner deems it expedient; provided, such person first agrees to pay all costs of the service. Rules governing state inspection and weighing at other terminals shall apply at such points.

Subd. 2. Shipper to affix tags. Every shipper of grain shall fasten upon the inside of each car shipped a card giving the number and initials or other distinctive mark of such car, the date of shipment, and the exact weight of the grain in such car, as claimed by the shipper. If the shipper fails to do so, the official weight shall be prima facie evidence of the quantity of grain shipped in such car.

Subd. 3. Samples to be furnished; fees. The commissioner is hereby authorized to furnish persons entitled thereto, when requested by them, samples of grain from any car from which samples are taken for inspection and grading. The fees for the furnishing of such samples shall be fixed by the commissioner.

HIST: 1974 c 548 s 4; 1978 c 610 s 2; 1986 c 444



Section 17B.041 Commissioner to review accuracy of test equipment and test equipment operators.

17B.041 Commissioner to review accuracy of test equipment and test equipment operators.

Subdivision 1. Periodic review; equipment and operators. The commissioner shall implement, by rule, a program for the periodic review of protein analysis, test weight, dockage testing devices, moisture testing equipment, and other equipment used to determine qualities upon which price is determined, and the operators of the equipment. If a review is performed by department personnel at the site of the test equipment, the review must consist of the performance of routine tests and analysis on one or more samples of grain by the principal operator of the test equipment.

Subd. 2. Tagging of out-of-compliance test equipment. Personnel of the department who perform an on-site review of test equipment and operators shall prohibit the further use of test equipment that fails to meet and maintain acceptable tolerance levels established by rule.

Subd. 3. Follow-up review upon request. The commissioner shall arrange for a follow-up review within seven business days of a periodic review if a follow-up review is requested by the test equipment operator.

Subd. 4. Request for commissioner to schedule a review. A purchaser or seller of grain may request the commissioner to perform a review of the test equipment and test equipment operator that is used to test the grain. A signed request must be submitted to the commissioner and upon receipt of a request, the commissioner shall schedule a review at a reasonable time considering other duties and responsibilities of the department personnel.

Subd. 5. State not liable. The state is not liable to a seller or purchaser of grain for losses resulting from erroneous tests or analysis by test equipment or test equipment operators, whether reviewed by the department or not, if the commissioner and the department have exercised due care in the scheduling and conduct of reviews under subdivisions 1 and 3.

HIST: 1988 c 688 art 6 s 2; 1995 c 233 art 2 s 56



Section 17B.0451 Grain quality; premiums; discounts.

17B.0451 Grain quality; premiums; discounts.

Subdivision 1. Corn; weight. A purchaser of corn who provides a discount for corn that falls below the standard test weight for corn must offer an equal or greater premium for corn that has a test weight higher than the standard test weight.

Subd. 2. Soybeans; weight. A purchaser of soybeans who provides a discount for soybeans that fall below the standard test weight for soybeans must offer an equal or greater premium for soybeans that have a test weight higher than the standard test weight.

Subd. 3. Wheat; weight. A purchaser of wheat who provides a discount for wheat that falls below the standard test weight for wheat must offer an equal or greater premium for wheat that has a test weight higher than the standard test weight.

Subd. 4. Corn; foreign material. A purchaser of corn who provides a discount for corn that falls below the standard for foreign material for corn must offer an equal or greater premium for corn that has less foreign material than the standard. For corn, foreign material includes broken corn and foreign material.

Subd. 5. Soybeans; foreign material. A purchaser of soybeans who provides a discount for soybeans that fall below the standard for foreign material for soybean must offer an equal or greater premium for soybeans that have less foreign material than the standard.

Subd. 6. Wheat; foreign material. A purchaser of wheat who provides a discount for wheat that falls below the standard for foreign material for wheat must offer an equal or greater premium for wheat that has less foreign material than the standard.

Subd. 7. Corn; damage. A purchaser of corn who provides a discount for corn that falls below the standard for total damaged kernels for corn must offer an equal or greater premium for corn that has less total damaged kernels than the standard.

Subd. 8. Soybeans; damage. A purchaser of soybeans who provides a discount for soybeans that fall below the standard for total damaged kernels for soybeans must offer an equal or greater premium for soybeans that have less total damaged kernels than the standard.

Subd. 9. Wheat; damage. A purchaser of wheat who provides a discount for wheat that falls below the standard for total damaged kernels for wheat must offer an equal or greater premium for wheat that has less total damaged kernels than the standard.

Subd. 10. Effective date. Subdivision 1, 2, 3, 4, 5, 6, 7, 8, or 9 is effective 30 days after at least three states representing 30 percent or more of the national production of that grain according to the current United States Department of Agriculture crop production summary requires that a premium be paid for the grain based on the factors provided in the section. Subdivision 1, 2, 3, 4, 5, 6, 7, 8, or 9 applies to purchasers of grain in this state 30 days after the commissioner publishes notice in the State Register that the subdivision is effective. The commissioner must notify affected licensed purchasers of grain that subdivision 1, 2, 3, 4, 5, 6, 7, 8, or 9 is effective by ten days after notice is published in the State Register.

HIST: 1988 c 688 art 6 s 3-11,14



Section 17B.048 Loads may be averaged.

17B.048 Loads may be averaged.

Subdivision 1. Loads averaged by mutual agreement. A purchaser and a seller of grain may, by mutual agreement, average the measurements from multiple loads of acceptable quality grain with respect to those factors used to determine price.

Subd. 2. Notice to be posted. A business licensed to buy or receive grain must post the following notice in a conspicuous place. The notice must be at least 8-1/2 by 11 inches in size with letters at least one-half inch in size stating: "UNDER MINNESOTA STATUTES, SECTION 17B.048, A PURCHASER AND A SELLER OF GRAIN MAY, BY MUTUAL AGREEMENT, AVERAGE THE MEASUREMENTS FROM MULTIPLE LOADS OF ACCEPTABLE QUALITY GRAIN WITH RESPECT TO THOSE FACTORS USED TO DETERMINE PRICE." The commissioner shall provide copies of the notice to each business licensed to buy or receive grain.

HIST: 1988 c 688 art 6 s 12; 1989 c 310 s 1



Section 17B.05 Disputes on grades, dockage; state arbitration.

17B.05 Disputes on grades, dockage; state arbitration.

(a) If a disagreement arises between a person receiving and a person delivering grain in this state as to the proper grade, dockage, moisture content, protein content, or other factors used in establishing the market price of the grain, an average sample of the grain in dispute may be taken by either or both of the parties interested. The commissioner shall prescribe a procedure for taking samples and having the samples certified by both the person receiving and the person delivering the grain as being true samples of the grain in dispute on the day the grain is delivered and sampled. Samples must be forwarded prepaid in suitable air-tight containers, with the names and addresses of the person receiving and the person delivering the grain, to the head of the grain inspection division of the department. The head of the grain inspection division shall examine samples submitted, and determine the proper grade, dockage, moisture content, protein content, and other factors used in establishing the market price of the samples of grain in accordance with the inspection rules and the standards established by the United States Department of Agriculture and the state of Minnesota. The test results must be based on the arithmetic mean of the samples submitted. If a person requesting the inspection asks for determination of some but not all of the factors that affect market price, the department shall perform only the requested tests on the samples. A person requesting the inspection must pay the required fee before the results of the inspection are released. The fee charged must be the same as that required for similar services rendered by the grain inspection division. Payment for the grain involved in a disagreement must be made on the basis of grade, dockage, moisture content, protein content, and other market pricing factors certified by the department on samples submitted. An appeal of the determination made by the department may be made as provided under the United States Grain Standards Act, United States Code, title 7, section 79, subsection (c), and the Code of Federal Regulations, title 7, sections 800.125 to 800.140. A person receiving or delivering grain that is subject to this section is liable for damages resulting from not abiding by the determination made by the department. A person who violates this section is subject to penalties prescribed in section 17B.29.

(b) A licensed business that uses test equipment as defined in section 17B.02 to perform tests or analysis on grain to be purchased or placed in storage must post at the place of business a notice informing persons selling or delivering grain of their right to have a representative sample of the grain forwarded to the grain inspection division for analysis. The commissioner shall provide copies of the notice to each business licensed to buy or receive grain. The business must display the notice in a conspicuous location as prescribed by the commissioner.

HIST: 1974 c 548 s 5; 1987 c 199 s 1; 1988 c 688 art 6 s 13



Section 17B.06 Board of grain standards.

17B.06 Board of grain standards.

There is hereby created a board of grain standards. The board shall consist of the head of the grain inspection program of the department and two principal assistants selected by the commissioner for terms specified by the commissioner. This board shall have jurisdiction over all grain standards hereafter established in Minnesota.

HIST: 1974 c 548 s 6; 1986 c 444



Section 17B.07 Official title of board; meetings.

17B.07 Official title of board; meetings.

The official title of the board shall be "The Minnesota board of grain standards" and it shall have jurisdiction over all grain appeal cases brought before it.

The board shall meet as needed and shall establish the grades of all grain subject to state inspection which shall be known as the "Minnesota grades," and all grain received at any public warehouse shall be graded accordingly. Such grades shall not be changed without the concurrence of at least two members of the board. At the time of establishing Minnesota grades, the board also shall adopt such rules, in accordance with the Administrative Procedure Act, as it deems necessary for the enforcement of this section and section 17B.06. In establishing the grades, in addition to the physical qualities of the grain, there shall be taken into consideration the milling and bread-producing quality of all grain products used as human food. The board shall determine the grade, and dockage, if any, of all grain in all cases where appeals from the decisions of the chief inspector have been taken and for such purpose they may request fresh samples of such grain to be furnished directly to the board.

HIST: 1974 c 548 s 7; 1985 c 248 s 70; 2000 c 477 s 5



Section 17B.08 Repealed, 1979 c 68 s 6

17B.08 Repealed, 1979 c 68 s 6



Section 17B.09 Repealed, 1979 c 68 s 6

17B.09 Repealed, 1979 c 68 s 6



Section 17B.10 Standard samples.

17B.10 Standard samples.

The commissioner shall furnish standard samples of grain of each Minnesota grade to any grain warehouse operator in the state, upon request and payment of the actual cost thereof.

HIST: 1974 c 548 s 10; 1986 c 444



Section 17B.11 Duty of inspectors.

17B.11 Duty of inspectors.

The commissioner shall inspect and grade all grain received at any terminal warehouse when requested to do so by any person having a contractual or other financial interest in such grain as the owner, seller, purchaser, warehouse operator, or carrier or otherwise. The commissioner shall provide inspection service for interhouse transfers or when grain is "run for grade" within a house if requested by the warehouse operator. All rights and privileges covering reinspection and appeal in all such cases are hereby preserved to all interested parties.

HIST: 1974 c 548 s 11; 1986 c 444



Section 17B.12 Appeals; procedure.

17B.12 Appeals; procedure.

Any owner, consignee, or shipper of grain, or any warehouse operator, who is dissatisfied with the inspection of grain may appeal to the board of grain standards by filing a notice of appeal with the commissioner and paying a fee to be fixed by the commissioner. The commissioner shall promptly transmit the notice to the board of grain standards. The decision of the board fixing the grade of the grains is final.

HIST: 1974 c 548 s 12; 1986 c 444; 2000 c 477 s 6



Section 17B.13 Weighers, restrictions, bonding.

17B.13 Weighers, restrictions, bonding.

Subdivision 1. Export and other terminal points. The commissioner shall appoint at each designated export terminal point weighers as may be necessary to control the weighing of all grain received at or shipped from each designated export terminal point, except when the shipment is specifically exempted by the administrator of the federal grain inspection service. These weighers shall have the supervision or control of the other weighing of grain at other terminal points when requested by the operator of the facility desiring the service.

Subd. 2. Licensed persons. The commissioner may hire as official inspection personnel any individual who is licensed to perform functions of official inspection under the United States Grain Standards Act.

HIST: 1974 c 548 s 13; 1978 c 610 s 3; 1979 c 68 s 1



Section 17B.14 Records and certificates.

17B.14 Records and certificates.

Subdivision 1. Furnishing of certificates; evidence. Every weigher shall keep such records as may be prescribed by the commissioner, and shall furnish to any person for whom weighing is done a signed certificate, showing the amount of each weight, the number and initial letter or other distinctive mark of each car weighed, the place and date of weighing, and the contents of the car. Such certificate shall be prima facie evidence of the facts therein certified.

Subd. 2. Certificates; inspection; weighing. Every person operating any elevator, building, or place in this state for the purchase, storage, or deposit of any grain or other farm commodity shall be entitled to receive from, and shall demand of, the officer whose duty it is to issue the same the official certificate of inspection in duplicate, together with the weighing certificate in duplicate, for any grain or other farm commodity shipped from such elevator, building, or place, and inspected and weighed as provided by the laws of this state.

Subd. 3. Duplicate to be delivered to buyer. Within ten days from the delivery of any certificate, as provided in subdivision 2, the person receiving the same shall deliver to the local buyer at the place where such grain or other farm commodity is purchased, stored, or deposited, one of the duplicate certificates and the same shall be retained by such local buyer in the buyer's office or place of business for 30 days thereafter and be subject to examination by any person desiring to inspect same.

Subd. 4. Failure to deliver; penalty. Any person mentioned in subdivision 2 who shall fail to deliver any certificate mentioned in subdivision 2 within the time and as provided in subdivision 3 shall be guilty of a misdemeanor; and the weight and grade of the grain or other farm commodity, as shown by the records of the local buyer, shall be taken as a basis of settlement between the local buyer of any such grain or farm commodity and the person failing to deliver the certificate.

HIST: 1974 c 548 s 14; 1986 c 444



Section 17B.15 Fees for inspection and weighing; dedicated account.

17B.15 Fees for inspection and weighing; dedicated account.

Subdivision 1. Administration; appropriation. The fees for inspection and weighing shall be fixed by the commissioner and be a lien upon the grain. The commissioner shall set fees for all inspection and weighing in an amount adequate to pay the expenses of carrying out and enforcing the purposes of sections 17B.01 to 17B.22, including the portion of general support costs and statewide indirect costs of the agency attributable to that function, with a reserve sufficient for up to six months. The commissioner shall review the fee schedule twice each year. Fee adjustments are not subject to chapter 14. Payment shall be required for services rendered.

All fees collected and all fines and penalties for violation of any provision of this chapter shall be deposited in the grain inspection and weighing account, which is created in the agricultural fund for carrying out the purpose of sections 17B.01 to 17B.23. The money in the account, including interest earned on the account, is annually appropriated to the commissioner of agriculture to administer the provisions of sections 17B.01 to 17B.23. When money from any other account is used to administer sections 17B.01 to 17B.23, the commissioner shall notify the chairs of the agriculture, environment and natural resources finance, and ways and means committees of the house of representatives; the agriculture and rural development and finance committees of the senate; and the finance division of the environment and natural resources committee of the senate.

Subd. 2. Repealed, 1983 c 300 s 28

Subd. 3. Minimum charge. The schedule of fees shall provide that any elevator, mill, or other business requesting a weighing or inspection service, shall pay a minimum charge per hour for each employee requested or assigned. Any fees earned by the employee shall be credited against the charge made therefor. The minimum charge shall be assessed only after taking into consideration all fees earned and all hours charged. When deemed necessary by the commissioner, a charge for actual overtime costs may be made.

HIST: 1974 c 548 s 15; 1975 c 204 s 70; 1977 c 296 s 1; 1981 c 356 s 258; 1983 c 300 s 2; 1986 c 444; 1987 c 396 art 11 s 1; 1994 c 632 art 2 s 12; 1996 c 407 s 14; 1999 c 231 s 37; 2000 c 477 s 7; 1Sp2001 c 2 s 33



Section 17B.16 Qualifications.

17B.16 Qualifications.

No inspector, sampler, nor weigher shall during that person's term of service be in any way interested in the handling, storing, shipping, purchasing, or selling of grain or any of its products, nor in the employment of any person engaged therein, nor shall the inspector, sampler, or weigher be a member of any board of trade or organization of like character.

HIST: 1974 c 548 s 16; 1986 c 444



Section 17B.17 Removal of employee.

17B.17 Removal of employee.

Upon written complaint filed with the commissioner, charging any inspector, sampler, or weigher with official misconduct, inefficiency, incompetency, or neglect of duty, the commissioner shall investigate such charge and, if it be sustained, remove such employee.

HIST: 1974 c 548 s 17



Section 17B.18 Obstructing weigher.

17B.18 Obstructing weigher.

Any person who shall obstruct any state weigher in the performance of the weigher's official duties, by preventing proper access to the scales used in weighing grain or otherwise, is guilty of a misdemeanor.

HIST: 1974 c 548 s 18; 1986 c 444



Section 17B.19 Repealed, 1975 c 227 s 10

17B.19 Repealed, 1975 c 227 s 10



Section 17B.20 Breaking of seals; penalty; examination of cars.

17B.20 Breaking of seals; penalty; examination of cars.

Subdivision 1. Who may break seals. No person shall knowingly break the seal on any car of grain subject to state inspection prior to delivery thereof, except the employees of the department, and the owner of the grain, or the owner's authorized agent, under rules prescribed by the commissioner.

Subd. 2. Unauthorized breaking of seals; misdemeanor. Any person who, without legal authority, shall break or remove any seal upon any car loaded with grain, or otherwise break or enter such car, shall be guilty of a misdemeanor.

Subd. 3. Examination of cars. An employee of the department before opening the doors of any cars containing grain, upon their arrival at any of the several places designated by law as terminal points in this state, for the purposes of inspecting the same, shall first ascertain the condition of such cars and determine whether any leakages have occurred while the cars were in transit; also whether or not the doors were properly secured and sealed, making a record of such facts in all cases and recording the same in a proper book to be kept for the purpose. After such examination shall have been made and recorded and the inspection of such grain has been made, the above mentioned employee shall securely close and reseal such car doors as have been opened, using a special seal of the department for the purpose. A record of all original seals broken by the employee and the time when broken, a record of all state seals substituted therefor and the time when such state seals were substituted, together with a full description of the seals, with their numbers, shall be made by the employee.

HIST: 1974 c 548 s 20; 1986 c 444



Section 17B.21 Repealed, 1Sp2001 c 2 s 162

17B.21 Repealed, 1Sp2001 c 2 s 162



Section 17B.22 Employee; misconduct; personation.

17B.22 Employee; misconduct; personation.

Subdivision 1. Falsely acting as inspector. Any person not duly appointed and qualified who shall assume to act as a state inspector of grain shall be guilty of a misdemeanor.

Subd. 2. Misconduct of employees. Any employee of the department who shall knowingly or carelessly inspect or weigh any grain improperly, or give any false certificate of inspection or weight, or accept money or other consideration directly or indirectly for any neglect or improper performance of duty or who shall be guilty of any neglect of duty, and any person who shall improperly influence or attempt to influence any such officer in the performance of an official duty shall be guilty of a gross misdemeanor.

Subd. 3. Repealed, 1977 c 347 s 9

HIST: 1974 c 548 s 22; 1986 c 444



Section 17B.23 Repealed, 1Sp2001 c 2 s 162

17B.23 Repealed, 1Sp2001 c 2 s 162



Section 17B.24 Repealed, 1Sp2001 c 2 s 162

17B.24 Repealed, 1Sp2001 c 2 s 162



Section 17B.25 Repealed, 1Sp2001 c 2 s 162

17B.25 Repealed, 1Sp2001 c 2 s 162



Section 17B.26 Repealed, 1Sp2001 c 2 s 162

17B.26 Repealed, 1Sp2001 c 2 s 162



Section 17B.27 Repealed, 1Sp2001 c 2 s 162

17B.27 Repealed, 1Sp2001 c 2 s 162



Section 17B.28 Enforcement; rules.

17B.28 Enforcement; rules.

The commissioner shall enforce the provisions of Laws 1974, chapter 548 including semiannual adjustment of the fees for services rendered and shall promulgate, in the manner provided by law, such rules as the commissioner deems necessary or desirable to carry out the provisions of sections 17B.01 to 17B.29. Until such rules are promulgated, the rules of the public service commission, Chapter Five, PSC 150 to 169, as amended, promulgated pursuant to Minnesota Statutes, sections 14.05 to 14.28, and not inconsistent with sections 17B.01 to 17B.29, shall remain in full force and effect and shall be enforced by the commissioner until amended or repealed by the commissioner in accordance with the Administrative Procedure Act.

HIST: 1974 c 548 s 28; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56



Section 17B.29 Penalties.

17B.29 Penalties.

Any person who shall violate any of the provisions of sections 17B.01 to 17B.29 where no specific penalty is prescribed shall be guilty of a gross misdemeanor.

HIST: 1974 c 548 s 29






Chapter 18 Pest Control

Section 18.01 Repealed, 1959 c 35 s 19

18.01 Repealed, 1959 c 35 s 19



Section 18.011 Definition.

18.011 Definition.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: 1961 c 113 s 1; 1961 c 128 s 3



Section 18.012 Policy.

18.012 Policy.

The purpose of this Local Pest Control Act is to authorize subdivisions of state government to establish and fund their own programs to control pests that may be detrimental to the health and welfare of humans or animals and to the environment. To assure that these local programs are conducted in a safe and proper manner, these programs must be formulated and conducted in accordance with the directions and recommendations prescribed by the commissioner.

HIST: 1975 c 180 s 1; 1986 c 444



Section 18.02 Repealed, 1959 c 35 s 19

18.02 Repealed, 1959 c 35 s 19



Section 18.021 Definitions.

18.021 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms shall, for the purposes of section 18.022, be given the meanings subjoined to them.

Subd. 2. Insect pest. "Insect pest" includes grasshoppers, cutworms, army worms, European corn borers, Japanese beetles, European elm bark beetles, native elm bark beetles, forest tent caterpillars, bee diseases, and any other insects which the commissioner may designate as dangerous to crops or the welfare of the people.

Subd. 3. Destructive or nuisance animals. "Destructive or nuisance animals" includes such animals as rats, gophers, mice, and other unprotected wild animals as defined in section 97B.655, which the commissioner may designate as dangerous to the welfare of the people.

Subd. 4. Diseases. The term "diseases" refers to such dangerous plant diseases and bee diseases as the commissioner may designate as dangerous to agriculture, horticulture, and forestry.

HIST: (6145-24,6145-25,6145-26) 1935 c 29 s 9-11; 1953 c 641 s 2; 1957 c 552 s 14; 1965 c 768 s 1; 1967 c 799 s 1; 1986 c 386 art 4 s 4



Section 18.022 Insect pests, plant diseases, bee diseases, and destructive or nuisance animals.

18.022 Insect pests, plant diseases, bee diseases, and destructive or nuisance animals.

Subdivision 1. Control. When recommended so to do by the commissioner of agriculture, the governing body of any county, city, or town of this state is hereby authorized and empowered to appropriate money for the control of insect pests, plant diseases, bee diseases, or destructive or nuisance animals. Such money shall be expended according to technical and expert opinions and plans as shall be designated by the commissioner and the work shall be carried on under the direction of the commissioner.

Subd. 2. Cost. The governing body of the political subdivision may levy a tax on the taxable property within the subdivision to defray the cost of the activities authorized under subdivision 1.

Subd. 3. Certificates of indebtedness. To provide funds for such activities in advance of collection of the tax levies under subdivision 2, the governing body may, at any time after the tax has been levied and certified to the county auditor for collection, issue certificates of indebtedness in anticipation of the collection and payment of such tax. The total amount of such certificates, including principal and interest, shall not exceed 90 percent of the amount of such levy and shall be payable from the proceeds of such levy and not later than two years from the date of issuance. They shall be issued on such terms and conditions as the governing body may determine and shall be sold as provided in section 475.60. If the governing body determines that an emergency exists, it may make appropriations from the proceeds of such certificates for authorized purposes without complying with statutory or charter provisions requiring that expenditures be based on a prior budget authorization or other budgeting requirement.

Subd. 4. Deposit of proceeds in separate fund. The proceeds of any tax levied under subdivision 2 or of any issue of certificates of indebtedness under subdivision 3 shall be deposited in the municipal treasury in a separate fund and expended only for purposes authorized by this section. If no disbursement is made from the fund for a period of five years, any money remaining therein may be transferred to the general fund.

Subd. 5. Penalty. Any person who shall prevent, obstruct, or in any manner interfere with the county authorities or their agents in carrying out the provisions of subdivisions 1 to 4, or neglects to comply with the rules and regulations of the county commissioners promulgated under authority thereof, shall be guilty of a misdemeanor.

Subd. 6. Regulations, scope. The council of any city by ordinance and the board of county commissioners of any county and the town board of any town by resolution may adopt and enforce regulations to control and prevent the spread of plant pests and diseases. Such regulations may authorize appropriate officers and employees to enter and inspect any public or private place which might harbor plant pests, as defined in section 18.46, subdivision 13, may provide for the summary removal of diseased trees from public or private places where deemed necessary to prevent the spread of the disease, may require the owner to destroy or treat plant pests, diseased plants or other disease bearing material and in default thereof to provide for such work at the expense of the owner, which expense shall be a lien upon the property and may be collected as a special assessment as provided by section 429.101 or by charter. In this subdivision, the term private place means every place except a private home.

Subd. 7. Failure of political subdivision to act; commissioner's duties. If the governing body of a political subdivision does not appropriate money for the control of Dutch elm disease pursuant to subdivision 1, or does not adopt and enforce regulations to control and prevent the spread of Dutch elm disease pursuant to subdivision 6, and if the commissioner determines that economic, recreational, or esthetic losses will result, the commissioner shall proceed as provided in section 18.48, subdivisions 1 and 4, to control the spread of Dutch elm disease. However, the expense of these control activities performed on land owned by a county, city, or town is a charge upon the county, city, or town owning the land and shall be paid by the governing body from money which it shall appropriate pursuant to subdivision 1 and, if necessary, for which it shall levy taxes pursuant to subdivision 2. The purpose of this subdivision and of the increased maximum tax levies authorized by subdivision 2, clause (b), is to protect elm trees from Dutch elm disease and thus prevent the economic, recreational, and esthetic losses which occur when elm trees are killed by Dutch elm disease.

Subd. 8. Rules. The commissioner may make reasonable rules after a public hearing, in a manner provided by law, to properly carry out the purposes of this section and section 18.012.

Subd. 9. Rules. The commissioner may adopt rules in accordance with chapter 14 prescribing control measures to be used to prevent the spread of shade tree diseases and shall include the following: (a) A definition of shade tree, (b) qualifications for inspectors, (c) methods of identifying diseased shade trees, (d) procedures for giving reasonable notice of inspection of private real property, (e) measures for the treatment and removal of any shade tree which may contribute to the spread of shade tree disease, and (f) such other matters as shall be determined to be necessary by the commissioner to prevent the spread of shade tree disease and enforce the provisions of this section. The rules of the commissioner shall apply in a county, city or town unless the county, city or town adopts an ordinance or resolution pursuant to subdivision 6 which is determined by the commissioner to be more stringent than the rules of the commissioner. The rules of the commissioner or the more stringent ordinance or resolution of the city, county or town shall apply to all state agencies and special purpose districts which own or control land within any county, city or town exercising the powers granted in this section.

HIST: (6145-16,6145-23) 1935 c 29 s 1,8; 1953 c 641 s 1; 1957 c 552 s 12; 1961 c 113 s 1; 1965 c 323 s 1; 1965 c 768 s 2; 1967 c 799 s 2,3; 1973 c 123 art 5 s 7; 1973 c 583 s 3; 1973 c 773 s 1; 1975 c 180 s 2; 1975 c 253 s 6; 1982 c 424 s 130; 1985 c 248 s 70; 1989 c 350 art 10 s 1; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 1 s 10; 1991 c 291 art 12 s 1; 1994 c 505 art 2 s 1; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 8



Section 18.0223 Grasshopper control zones.

18.0223 Grasshopper control zones.

The commissioner of agriculture shall designate townships of counties that have had grasshopper surveys showing economic damage or potential economic damage as a grasshopper control zone where control programs under sections 18.0223 to 18.0229, will be undertaken.

HIST: 1989 c 350 art 10 s 2; 1991 c 199 art 2 s 1



Section 18.0225 Grasshopper control program.

18.0225 Grasshopper control program.

(a) The commissioner of agriculture shall develop and implement a grasshopper control program to prevent crop damage in the grasshopper control zone. Within grasshopper control zones the commissioner, counties, local weed inspectors, and landowners have the same authorities and duties under chapter 18 for grasshoppers as if grasshoppers are noxious weeds under chapter 18. After consultation and cooperation with the Minnesota extension service entomologist, the commissioner must develop the program to economically and efficiently control grasshoppers and to minimize adverse environmental impact, including the selection of pesticides and prescription of application rates.

(b) Notwithstanding the provisions of this chapter, the board of a town designated by the commissioner as a grasshopper control zone may appoint a grasshopper control advisory committee of members who are residents of the township. The advisory committee must include:

(1) at least one owner of land enrolled in the conservation reserve program if any land is enrolled and an owner of enrolled land is willing to serve; and

(2) at least one dairy farmer if dairying occurs in the township and a dairy farmer is willing to serve.

If the town board appoints a grasshopper control advisory committee, the board must seek the advice of the advisory committee before the issuance of each order for grasshopper control or the advisory committee may adopt guidelines for issuing grasshopper control orders.

(c) The grasshopper control program must utilize proven methods of grasshopper control and the commissioner may make grants for experimental methods of control in selected areas.

(d) Before any grasshopper control measures, including, but not limited to, spraying or the deposit of pelletized controls, are applied on or to streams, lakes, waterways, or public waters, the commissioner shall seek the review and approval of the commissioner of natural resources. As used in this paragraph, "streams, lakes, waterways, or public waters," does not include farm ditches, drainage ditches, or county ditches.

(e) The commissioner, upon written request from any person or organization, may exempt from grasshopper control measures a parcel of land that the commissioner, in consultation with the commissioner of natural resources, determines to be of particular, unique scientific or natural significance or is particularly sensitive to the use of insecticides or other control methods being used. The commissioner must consider previous pesticide applications to the property to be exempted and agricultural practices conducted on the property. The exemption may be conditional, may apply to all or part of the property requested, and may be revoked by the commissioner at any time. An exemption granted under this paragraph is for mandatory grasshopper control and does not affect liability under other law.

(f) The request for exemption must include at least the following:

(1) the name and address of the person or organization making the request;

(2) the acreage and legal description of the parcel;

(3) a statement of the specific reasons why an exemption is requested; and

(4) any agreements for grasshopper control and any other information required by the commissioner.

(g) Upon notice of the approval of an exemption, the owner of the exempted property must mail the following notice to adjoining landowners:

"(Name of exempt landowner) has requested and the commissioner of agriculture has exempted (description of land exempted) from mandatory grasshopper control measures due to the scientific or natural significance or sensitivity to insecticides of the property. It is the intent of (landowner's name) not to control grasshoppers on the property. If you have questions about how you may make an agreement for grasshopper control you may contact (exempt landowner's name, address, and phone number).

Cost-sharing may be available for treatment of grasshoppers on your property. For more information contact the commissioner of agriculture.

The exemption does not affect liability under other law."

(h) A decision of the commissioner under paragraph (e) must be in writing and delivered to the person or organization making the request and the clerk of the town in which the property is located. The commissioner, counties, towns, and their agents are not liable for damages from exemptions granted under this section.

(i) From funds appropriated for this purpose, the commissioner must reimburse a person for the cost of grasshopper control measures in a 20-rod wide buffer area on property adjacent to property exempted from grasshopper control measures under paragraph (e), to the extent funds are available. Reimbursement to a person must be made only upon receipt of a completed application form indicating the need for treatment based on an inspector's determination that the exempted property has grasshoppers in densities greater than the density determined by the commissioner to cause economic or potential economic damage for all affected lands and identifying the location of the treatment. For each application, reimbursement must be 50 percent of cost not to exceed $4 reimbursement per acre for aerial spraying and $2.50 reimbursement per acre for ground spraying.

HIST: 1989 c 350 art 10 s 3; 1990 c 607 s 1



Section 18.0226 Repealed, 1990 c 607 s 8

18.0226 Repealed, 1990 c 607 s 8



Section 18.0227 Experimental grasshopper control.

18.0227 Experimental grasshopper control.

Subdivision 1. Authorization. The commissioner of agriculture may designate certain areas or types of controls for an experimental control program for methods that are not commonly used in the state or have not been proven to be effective.

Subd. 2. Eligible participants. Public and private entities willing to participate in the experimental grasshopper control program may not be required to pay more than 20 percent of the cost of the experimental control methods on property they are responsible for controlling.

Subd. 3. Administration. The commissioner shall develop the experimental grasshopper control program and may adopt rules, guidelines, and procedures notwithstanding chapter 14 to implement the program, except the commissioner must comply with section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to these rules, guidelines, and procedures.

HIST: 1989 c 350 art 10 s 5; 1997 c 187 art 5 s 9



Section 18.0228 Control provisions.

18.0228 Control provisions.

Subdivision 1. Pesticide selection. (a) The commissioner, in consultation with the Minnesota extension service entomologist, shall prepare a list of registered pesticides and their federal label requirements for use in the grasshopper control program. The commissioner shall recommend pesticides and application methods in designated grasshopper control zones that will minimize the adverse impact on foraging bees. The pesticides must economically and efficiently control grasshoppers and minimize adverse environmental impacts. Grasshopper control may only be conducted under this chapter with pesticides used according to their label requirements.

(b) The commissioner shall prescribe methods to determine grasshopper densities and densities causing economic or potential economic damage.

Subd. 2. Individual notices. (a) The individual notices required under this chapter for the grasshopper control program must be in a form prescribed by the commissioner and state at least the following:

(1) the legal description of the property covered by the notice to control;

(2) the date the notice is issued;

(3) the name and work telephone number of the inspector issuing the notice;

(4) the grasshopper counts found on the property;

(5) the approximate date the grasshoppers on the property will be controlled by the county or municipality if the owner or occupant does not comply with the notice, which must be at least three days after the date the notice was served;

(6) that the costs of the control will be a lien and applied against the property's tax roll; and

(7) that the owner or occupant may contact the inspector about the notice before the time that the county or the municipality will control grasshoppers, which must be at least three days after the date the notice was served.

(b) The commissioner, a county agricultural inspector, or a local weed inspector issuing a notice under this subdivision shall provide the same number of days for compliance under paragraph (a), clause (5), for property controlled by a private land owner or occupant as for property controlled by a unit of state or local government.

Subd. 3. Effects on foraging bees. (a) The Minnesota extension service shall hold meetings in grasshopper control zone areas explaining grasshopper control methods and procedures to minimize adverse effects on foraging bees.

(b) Not later than May 1 of each year, an owner of honeybee colonies must notify the commissioner as to the number and location of the colonies. Notification under this section must be accomplished by identifying on a map provided by the commissioner the location of colonies. The notice must include the name, address, and telephone number of the owner. If an owner of honeybee colonies relocates the colonies the owner must report the relocation orally, by phone, or in writing to the extension agent, the town clerk, and the commissioner within ten days after the relocation.

(c) The commissioner shall prepare maps of the location of all registered honeybee colonies, including identification of the name, address, and telephone number of the owner. The maps must be updated at least once each 14 days if owners of registered honeybee colonies give notice of relocations.

(d) The commissioner shall provide a list of licensed commercial and noncommercial pesticide applicators, including the applicator's name, business address, and phone number, to the registered beekeepers in designated grasshopper control zones.

(e) The commissioner shall prescribe a system by which owners of honeybee colonies, licensed commercial and noncommercial pesticide applicators, and county extension agents must, and town clerks may, be advised of the location of registered honeybee colonies reported under this section, of the federal pesticide label requirements pertaining to foraging bees, and of penalties for violating label requirements.

(f) The commissioner shall also develop guidelines for a voluntary system to facilitate the exchange of information between owners of registered honeybee colonies and pesticide applicators regarding the pesticide selected for use, the anticipated date and time of application, and the location of honeybee colonies.

(g) In a year in which grasshopper control zones are designated, the commissioner shall report to the chairs of the house and senate agriculture and environment committees on the number of acres treated for grasshopper control, the pesticides recommended for use, the pesticides used, the results of research and application of nonpesticide grasshopper control, the number of acres exempted from grasshopper control, and any evidence of negative environmental impacts of the grasshopper control program.

HIST: 1990 c 607 s 2



Section 18.0229 Liability; appeals.

18.0229 Liability; appeals.

Subdivision 1. Counties and townships. Counties and townships and their agents are not liable for damages from the grasshopper control program for actions conducted in accordance with sections 18.0223 to 18.0229.

Subd. 2. Access for inspection. An inspector may enter any land to inspect grasshopper densities.

Subd. 3. Appeal to county board. A person who is ordered to control grasshoppers under sections 18.0225 to 18.0229 and is charged for grasshopper control may appeal the cost of grasshopper control to the county board of the county where the grasshopper control measures were undertaken within 30 days after being charged. The county board shall determine the amount and approve the charge and filing of a lien against the property if it determines that:

(1) the owner, or occupant if other than the owner, responsible for controlling grasshoppers did not comply with the order of the inspector; and

(2) the grasshopper densities on the property exceeded the densities determined by the commissioner to cause economic or potential economic damage.

Subd. 4. Court appeal of costs; petition. (a) A land owner who has appealed the cost of grasshopper control measures under subdivision 3 may petition for judicial review. The petition must be filed within 30 days after the conclusion of the hearing before the county board. The petition must be filed with the court administrator in the county in which the real property where the grasshopper control measures were undertaken is located, together with proof of service of a copy of the petition on the commissioner and the county auditor. The petition must be accompanied by the standard filing fee for civil actions. No responsive pleadings may be required of the commissioner or the county, and no court fees may be charged for the appearance of the commissioner or the county in the matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and the commissioner of agriculture and the respective county as respondents. The petition must include the petitioner's name, the legal description of the real estate involved, a copy of the notice to control grasshoppers, and the date or dates on which appealed control measures were undertaken.

(c) The petition must state with specificity the grounds upon which the petitioner seeks to avoid the imposition of a lien for the cost of grasshopper control measures.

Subd. 5. Hearing. (a) A hearing under subdivisions 4 to 6 must be held at the earliest practicable date, and in no event later than 90 days following the filing of the petition of objection. The hearing must be before a district judge in the county in which the real property where the grasshopper control measures were undertaken is located, and must be conducted in accordance with the district court rules of civil procedure.

(b) The court shall either order that a lien representing part or all of the costs for grasshopper control measures be imposed against the real property or that the land owner be relieved of responsibility for payment of grasshopper control measures undertaken.

Subd. 6. Further appeal. A party aggrieved by the decision of the reviewing court may appeal the decision as provided in the rules of appellate procedure.

HIST: 1990 c 607 s 3



Section 18.023 Shade tree disease control.

18.023 Shade tree disease control.

Subdivision 1. Definitions. As used in subdivisions 1 to 12 the terms defined in this subdivision shall have the meanings given them.

(a) "Metropolitan area" means the area comprising the counties of Hennepin, Ramsey, Anoka, Dakota, Washington, Scott and Carver.

(b) "Commissioner" means the commissioner of agriculture.

(c) "Municipality" means any home rule charter or statutory city or any town exercising municipal powers pursuant to section 368.01, or any general or special law, located in the metropolitan area; or any special park district as organized under chapter 398; or any special purpose park and recreation board organized under the city charter of a city of the first class located in the metropolitan area; or any county in the metropolitan area for the purposes of county owned property or any portion of a county located outside the geographic boundaries of a city or town exercising municipal powers; and any municipality or county located outside the metropolitan area with an approved disease control program.

(d) "Shade tree disease" means Dutch elm disease, oak wilt, or any disorder affecting the growth and life of shade trees.

(e) "Wood utilization or disposal system" means facilities, equipment or systems used for the removal and disposal of diseased shade trees which includes the collection, transportation, processing or storage of wood and which aids in the recovery of materials or energy from wood.

(f) "Approved disease control program" means the municipal plan as approved by the commissioner to control shade tree disease.

(g) "Disease control area" means an area approved by the commissioner within which a municipality will conduct an approved disease control program.

(h) "Sanitation" means the identification, inspection, disruption of a common root system, girdling, trimming, removal, and disposal of dead or diseased wood of shade trees, including subsidies for trees removed pursuant to subdivision 4, on public or private property within a disease control area.

(i) "Reforestation" means the replacement of shade trees removed from public property and the planting of any species of tree as part of a municipal disease control program. For purposes of this clause, "public property" shall include private property within five feet of the boulevard or street terrace in any city which has enacted an ordinance on or before January 1, 1977, that prohibits or requires a permit for the planting of trees in the public right-of-way.

Subd. 1a. Repealed, 1987 c 396 art 11 s 21

Subd. 2. Commissioner to adopt rules. The commissioner shall adopt and may amend rules relating to shade tree disease control in any municipality, as defined in subdivision 1. The rules shall prescribe control measures to be used to prevent the spread of shade tree diseases and shall include the following: (a) A definition of shade tree, (b) qualifications for tree inspectors, (c) methods of identifying diseased shade trees, (d) procedures for giving reasonable notice of inspection of private real property, (e) measures for the removal of any shade tree which may contribute to the spread of shade tree disease, and for reforestation of disease control areas, (f) approved methods of treatment of shade trees, (g) criteria for priority designation areas in an approved disease control program, and (h) any other matters determined necessary by the commissioner to prevent the spread of shade tree disease and enforce the provisions of this section. After reasonable notice of inspection an owner of the real property on which a diseased shade tree is located shall remove or treat the tree within the period of time and in the manner established by the commissioner. Diseased shade trees which are not removed or treated in compliance with the commissioner's rules shall be declared a public nuisance and removed or treated by approved methods by the municipality which may assess the total expense, which shall be limited to the lowest contract rates available, provided said rates include wage levels which meet Minnesota minimum wage standards, or any part thereof to the property and the expense shall become a lien on the property. A municipality may assess not more than 50 percent of the expense of treating with an approved method or removing diseased shade trees located on street terraces or boulevards to the abutting properties and the assessment shall become a lien on the property.

Subd. 3. Rules; applicability to municipalities. The rules of the commissioner shall apply in a municipality unless the municipality adopts an ordinance which is determined by the commissioner to be more stringent than the rules of the commissioner. The rules of the commissioner or the more stringent ordinance of the municipality shall be in effect 60 days from March 31, 1974. The rules of the commissioner or the municipality shall apply to all state agencies, special purpose districts and metropolitan commissions as defined in section 473.121, subdivision 5a, which own or control land adjacent to or within a shade tree disease control area in Laws 1975, chapter 253.

Subd. 3a. Grants to municipalities. (a) The commissioner may, in the name of the state and within the limit of appropriations provided, make grants-in-aid to a municipality with an approved disease control program for the partial funding of municipal sanitation and reforestation programs to replace trees lost to disease or natural disaster. The commissioner may make grants-in-aid to any home rule charter or statutory city, or any special purpose park and recreation board organized under a charter of a city of the first class or any nonprofit corporation serving a city of the first class or any county having an approved disease control program for the acquisition or implementation of a wood utilization or disposal system.

(b) The commissioner shall promulgate rules for the administration of grants authorized by this subdivision. The rules shall establish and contain as a minimum:

(1) Procedures for grant applications;

(2) Conditions and procedures for the administration of grants;

(3) Criteria of eligibility for grants including, but not limited to, those specified in this subdivision; and

(4) Other matters the commissioner may find necessary to the proper administration of the grant program.

(c) Grants-in-aid payments for wood utilization and disposal systems made by the commissioner pursuant to this subdivision shall not exceed 50 percent of the total cost of the system. Grants for sanitation and reforestation shall be combined into one grant program. Grants to any municipality for sanitation shall not exceed 50 percent of sanitation costs approved by the commissioner including any amount of sanitation costs paid by special assessments, ad valorem taxes, federal grants or other funds. A municipality shall not specially assess a property owner any amount greater than the amount of the tree's sanitation cost minus the amount of the tree's sanitation cost reimbursed by the commissioner. Grants to municipalities for reforestation shall not exceed 50 percent of the cost, but not more than $50 per tree, of trees planted pursuant to the reforestation program; provided that a reforestation grant to any county may include 90 percent of the cost, but not more than $60 per tree, of the first 50 trees planted on public property in a town not described in subdivision 1 and of less than 1,000 population upon the town's application to the county. Reforestation grants to towns and home rule charter or statutory cities as described in subdivision 1 of less than 4,000 population with an approved disease control program may include 90 percent of the cost, but not more than $60 per tree, of the first 50 trees planted on public property with the approval of the 1979 application. The governing body of any municipality which receives a reforestation grant pursuant to this section shall appoint up to seven residents of the municipality or designate an existing municipal board or committee to serve as a reforestation advisory committee to advise the governing body of the municipality in the administration of the reforestation program. For the purpose of this subdivision, "cost" shall not include the value of a gift or dedication of trees required by a municipal ordinance but shall include documented "in kind" services or voluntary work for municipalities with a population of less than 1,000 according to the most recent federal census.

(d) Based upon estimates submitted by the municipality to the commissioner, which shall state the estimated costs of sanitation and reforestation in the succeeding quarter under an approved program, the commissioner shall direct quarterly advance payments to be made by the state to the municipality commencing April 1, 1979. The commissioner shall direct adjustment of any overestimate in a succeeding quarter. A municipality may elect to receive the proceeds of its sanitation and reforestation grants on a periodic cost reimbursement basis.

(e) A home rule charter or statutory city, or county outside the metropolitan area or any municipality, as defined in subdivision 1, may submit an application for a grant authorized by this subdivision concurrently with its request for approval of a disease control program.

Subd. 3b. Limitations upon grants to metropolitan area. The commissioner shall not make grants for sanitation and reforestation or wood utilization and disposal systems in excess of 67 percent of the amounts appropriated for those purposes to the municipalities located within the metropolitan area, as defined in subdivision 1.

Subd. 4. Subsidies to certain owners. A municipality may provide subsidies to nonprofit organizations, to owners of private residential property of five acres or less, to owners of property used for a homestead of more than five acres but less than 20 acres and to nonprofit cemeteries, however organized, for the approved treatment or removal of diseased shade trees.

Notwithstanding any law to the contrary, an owner of property on which shade trees are located may contract with a municipality to provide protection against the cost of approved treatment or removal of diseased shade trees or shade trees that will contribute to the spread of shade tree diseases. Under such contracts, the municipality shall pay for the removal or approved treatment under such terms and conditions as may be determined by the governing body of the municipality.

Subd. 5. Tree inspector. (a) Within 75 days from March 31, 1974, the governing body of each municipality shall appoint a qualified person to administer the rules of the commissioner or the more stringent shade tree disease control ordinance who shall be known as the tree inspector. In accordance with the provisions of section 471.59, two or more municipalities may jointly appoint a tree inspector for the purpose of administering the rules or ordinance within their communities. In those municipalities which have not appointed a tree inspector upon the expiration of 75 days from March 31, 1974, the commissioner may appoint a tree inspector to serve the municipality until the municipality has made an appointment. If the commissioner is unable to make such appointment, the commissioner may assign a qualified employee of the department of agriculture to perform the duties of the tree inspector. The expense of a tree inspector appointed by the commissioner shall be paid by the municipality. If an employee of the department of agriculture performs such duties the expense shall be billed to the municipality and paid into the state treasury and credited to the general fund.

(b) Upon a determination by the commissioner that a candidate for the position of the inspector is qualified, the commissioner shall issue a certificate of qualification to the tree inspector. Any person certified as a tree inspector by the commissioner is authorized upon prior notification to enter and inspect any public or private property which might harbor diseased shade trees.

(c) The commissioner may upon notice and hearing, decertify any tree inspector when it appears that said tree inspector has failed to act competently or in the public interest in the performance of duties. Such notice shall be provided and the hearing conducted in accordance with the provisions of chapter 14, governing contested case proceedings. Nothing in this clause shall limit or otherwise affect the authority of a municipality to dismiss or suspend a tree inspector at its discretion; except as otherwise provided by law.

Subd. 6. Repealed, 1977 c 90 s 15

Subd. 7. Financing. (a) A municipality may collect the amount assessed against the property under subdivision 2 as a special assessment and may issue obligations as provided in section 429.101, subdivision 1, provided that a municipality at its option make any assessment levied payable with interest in installments not to exceed five years from the date of the assessment.

(b) After a contract for the sanitation or approved treatment of trees on private property has been let, or the work commenced, the municipality may issue obligations to defray the expense of any such work financed by special assessments imposed upon private property. Section 429.091 shall apply to such obligations with the following modifications:

(1) such obligations shall be payable not more than five years from the date of issuance; and

(2) no election shall be required.

The certificates shall not be included in the net debt of the issuing municipality.

Subd. 8. Deposit of proceeds in separate fund. The proceeds of any tax levied, assessments and interest collected, or any bonds or certificates of indebtedness issued under subdivision 7 and any grants received under subdivision 3a, shall be deposited in the municipal treasury in a separate fund and expended only for the purposes authorized by this section.

Subd. 9. Diagnostic laboratory. The commissioner of agriculture shall operate a diagnostic laboratory for culturing diseased trees for positive identification of diseased shade trees.

Subd. 10. Cooperation by university. The University of Minnesota college of agriculture shall cooperate with the department of agriculture in control of shade tree disease. The college of agriculture shall also conduct research into means for identifying diseased shade trees, shall develop and evaluate control measures, shall develop means for disposing of and utilizing diseased shade trees.

Subd. 10a. Experimental programs. The commissioner may establish experimental programs for sanitation or treatment of shade tree diseases and for research into tree varieties most suitable for municipal reforestation. The research must include considerations of disease resistance, energy conservation, and other factors considered appropriate. The commissioner may make grants to municipalities, or enter into contracts with municipalities, nurseries, colleges, universities, or state or federal agencies in connection with experimental shade tree programs including research to assist municipalities in establishing priority designation areas for shade tree disease control and energy conservation.

Subd. 11. Report to the legislature. On or before January 31 each odd-numbered year, the commissioner shall report to the legislature on community shade tree disease and insect control programs and any experimental programs conducted under subdivision 10a during the previous fiscal biennium.

Subd. 12. Sections 18.021 to 18.022 superseded. The provisions of sections 18.021 to 18.022, which are inconsistent with Laws 1974, chapter 355 are hereby superseded for any municipality as defined in subdivision 1, clause (c).

Subd. 13. Municipal option to participate in program. After December 31, 1981, the term "municipality" shall include only those municipalities which have informed the commissioner of their intent to continue an approved disease control program. Any municipality desiring to participate in the grants-in-aid for the partial funding of municipal sanitation and reforestation programs must notify the commissioner in writing before the beginning of the calendar year in which it wants to participate and must have an approved disease control program during any year in which it receives grants-in-aid. Notwithstanding the provisions of any law to the contrary, no municipality shall be required to have an approved disease control program after December 31, 1981.

HIST: 1974 c 355 s 66; 1975 c 253 s 1-3,5; 1977 c 90 s 1-9; 1978 c 773 s 1,2; 1979 c 50 s 5; 1979 c 257 s 1,2,4; 1981 c 261 s 2; 1981 c 356 s 97; 1Sp1981 c 1 art 5 s 1; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1984 c 640 s 32; 1985 c 248 s 70; 1Sp1985 c 14 art 4 s 4; 1986 c 444; 1987 c 312 art 1 s 1; 1987 c 396 art 11 s 2; 1Sp1989 c 1 art 5 s 2; 1991 c 116 s 1,2; 1995 c 233 art 2 s 56; 1997 c 7 art 1 s 7; 2000 c 477 s 8



Section 18.024 Diseased shade tree use.

18.024 Diseased shade tree use.

Subdivision 1. Wood use. The departments of agriculture and natural resources, after consultation with the Minnesota shade tree advisory committee and the state energy office in the department of commerce, shall investigate, evaluate, and make recommendations to the legislature concerning the potential uses of wood from community trees removed due to disease or other disorders. These recommendations shall include maximum resource recovery through recycling, use as an alternative energy source, or use in construction or the manufacture of new products. Wood utilization or disposal systems as defined in section 18.023 must be included to ensure maximum utilization of diseased shade trees with designs and procedures to ensure public safety and to assure compliance with approved disease control programs.

Subd. 2. Municipalities' programs. A municipality operating a program of sanitation as defined in section 18.023 and conforming to all rules relating to shade tree disease control may, with due attention to the recommendations developed pursuant to subdivision 1, institute a program of wood utilization and disposal which will, to the extent practicable, encourage utilization of diseased trees including but not limited to making the trees available to the public for use as firewood.

HIST: 1979 c 299 s 1; 1981 c 356 s 98; 1983 c 289 s 115 subd 1; 1985 c 248 s 70; 1987 c 312 art 1 s 2; 1991 c 116 s 3; 1993 c 163 art 1 s 2; 1Sp2001 c 4 art 6 s 12



Section 18.03 Repealed, 1959 c 35 s 19

18.03 Repealed, 1959 c 35 s 19



Section 18.031 Repealed, 1976 c 53 s 29

18.031 Repealed, 1976 c 53 s 29



Section 18.032 Repealed, 1976 c 53 s 29

18.032 Repealed, 1976 c 53 s 29



Section 18.0321 Repealed, 1976 c 53 s 29

18.0321 Repealed, 1976 c 53 s 29



Section 18.0322 Repealed, 1976 c 53 s 29

18.0322 Repealed, 1976 c 53 s 29



Section 18.0323 Repealed, 1976 c 53 s 29

18.0323 Repealed, 1976 c 53 s 29



Section 18.0324 Repealed, 1976 c 53 s 29

18.0324 Repealed, 1976 c 53 s 29



Section 18.033 Repealed, 1976 c 53 s 29

18.033 Repealed, 1976 c 53 s 29



Section 18.034 Repealed, 1976 c 53 s 29

18.034 Repealed, 1976 c 53 s 29



Section 18.035 Repealed, 1976 c 53 s 29

18.035 Repealed, 1976 c 53 s 29



Section 18.036 Repealed, 1976 c 53 s 29

18.036 Repealed, 1976 c 53 s 29



Section 18.04 Repealed, 1959 c 35 s 19

18.04 Repealed, 1959 c 35 s 19



Section 18.041 Definitions.

18.041 Definitions.

In sections 18.041 to 18.161, unless the context otherwise indicates: (a) "governmental unit" means any city, county, or town; (b) "governing body" means a council, board, body or persons in which the powers of the governmental unit are vested; and (c) "mosquito abatement" means the control, abatement, or prevention of breeding of mosquitoes or such other insects or arachnids (ticks, mites, spiders) as provided in section 18.091.

HIST: 1949 c 404 s 1; 1973 c 123 art 5 s 7; 1983 c 216 art 2 s 28



Section 18.05 Repealed, 1959 c 35 s 19

18.05 Repealed, 1959 c 35 s 19



Section 18.051 Declaration of policy.

18.051 Declaration of policy.

The abatement or suppression of mosquitoes of any kind, whether disease bearing or merely pestiferous, within any or all areas of the state, is advisable and necessary for the maintenance and betterment of the health, welfare and prosperity of the people thereof; and is found and declared to be for public purposes. All areas wherein mosquitoes incubate or hatch are declared to be public nuisances, as harmful or inimical to the health, welfare and prosperity of the inhabitants and may be abated as hereinafter provided. Therefore mosquito abatement may be undertaken, as provided in sections 18.041 to 18.161, in any or all areas of the state by any governmental unit.

HIST: 1949 c 404 s 2



Section 18.06 Repealed, 1959 c 35 s 19

18.06 Repealed, 1959 c 35 s 19



Section 18.061 Mosquito abatement; procedure.

18.061 Mosquito abatement; procedure.

Subdivision 1. Establishing local board. Any governmental unit in this state shall have power to engage in mosquito abatement and to establish a mosquito abatement board (a) upon the adoption of a resolution to that effect by the governing body thereof, or (b) upon the adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in subdivision 2.

Subd. 2. Petition; hearing; election. If a petition signed by five percent of the freeholders in a governmental unit according to the last assessment list, or 250 such freeholders, whichever is the lesser number, is presented to the governing body of any governmental unit requesting it to engage in mosquito abatement a public hearing shall be held thereon by the governing body within 15 days after the presentation of the petition and, if said governing body does not within 15 days thereafter adopt a resolution to undertake mosquito abatement, and if such petitioners within 15 days thereafter pay to the governing body the cost of publishing notice of the election, the governing body to whom the petition is addressed shall order a vote to be taken at the next regular election in the governmental unit (or town meeting in the case of the town) on the proposal to undertake mosquito abatement within said governmental unit. The governing body shall provide ballots to be used at the election or meeting. The ballot shall bear the words "Shall the (governmental unit) of ................ engage in mosquito abatement?" The question shall be followed with a line with the word "Yes" and a square after it and another line with the word "No" and a square after it. The voters shall indicate their choice by placing a cross mark in one of said squares and a direction to so indicate their choice shall be printed on the ballot. Such ballot shall be deposited in a separate ballot box to be provided and the result of such voting shall be duly canvassed, certified, and returned in the same manner and at the same time as other facts and returns of the election. If the majority of the electors voting on the question vote in the affirmative, the governing body shall take appropriate action as soon as possible to carry on mosquito abatement. If a proposal to undertake mosquito abatement be rejected by the voters it shall not be resubmitted to the voters for two years.

Subd. 3. Discontinuing program. Whenever any governmental unit by action of its governing body or voters shall have voted to engage in mosquito abatement, such abatement program may be discontinued in the following manner: (a) If the mosquito abatement was originally undertaken by resolution of the governing body, then by the adoption of a resolution to that effect by the governing body, or by the adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in subdivision 4; and (b) if the mosquito abatement was originally undertaken by the adoption of a proposal to that effect by the voters of the governmental unit, then only by the adoption of a proposal to that effect by the voters of the governmental unit in the manner provided in subdivision 4.

Subd. 4. Petition; hearing; and election to discontinue. If a petition signed by five percent of the freeholders in a governmental unit according to the last assessment list, or 250 such freeholders, whichever is the lesser number, is presented to the governing body of any governmental unit engaged in mosquito abatement requesting it to discontinue mosquito abatement a public hearing shall be held thereon by the governing body within 15 days after presentation of the petition, and if said governing body does not within 15 days thereafter adopt a resolution to discontinue mosquito abatement, and if such petitioners within 15 days thereafter pay to the governing body the cost of publishing notice of the election, the governing body to whom the petition is addressed shall order a vote to be taken at the next regular election in the governmental unit (or town meeting in the case of a town) on the proposal to discontinue mosquito abatement within said governmental unit. The governing body shall provide ballots to be used at the election or meeting. The ballot shall bear the words "Shall the (governmental unit) of ................ discontinue mosquito abatement?" The question shall be followed with a line with the word "Yes" and a square after it and another line with the word "No" and a square after it. The voters shall indicate their choice by placing a cross mark in one of said squares and a direction to so indicate their choice shall be printed on the ballot. Such ballot shall be deposited in a separate ballot box to be provided and the result of such voting shall be duly canvassed, certified and returned in the same manner and at the same time as other facts and returns of the election. If a majority of the electors voting on the question vote in the affirmative, the governing body shall take appropriate action as soon as possible to discontinue mosquito abatement. If a proposal to discontinue mosquito abatement be rejected by the voters it shall not be resubmitted to the voters for two years.

HIST: 1949 c 404 s 3



Section 18.07 Repealed, 1959 c 35 s 19

18.07 Repealed, 1959 c 35 s 19



Section 18.071 Abatement board.

18.071 Abatement board.

Whenever any governmental unit has decided, in the manner required by section 18.061 to engage in mosquito abatement, the governing body of the governmental unit shall appoint three freeholders of the unit to serve as members of a mosquito abatement board, which board shall have the powers specified in section 18.091. Each member of said board shall hold office at the pleasure of the governing body appointing that member and shall serve without compensation, except that board members may be reimbursed for actual expenses incurred in fulfillment of their duties on the board not in excess of $60 annually.

HIST: 1949 c 404 s 4; 1986 c 444



Section 18.08 Repealed, 1959 c 35 s 19

18.08 Repealed, 1959 c 35 s 19



Section 18.081 Officers; meetings.

18.081 Officers; meetings.

Immediately after their appointment and at the first meeting in each calendar year thereafter the board shall elect one of their number as chair, one as secretary, and one as treasurer, and shall elect such other officers as they consider necessary. The board shall provide for the time and place of holding regular meetings and may establish rules for proceedings. All meetings of the board shall be open to the public. Two members of the board shall constitute a quorum, but one member may adjourn from day to day. The board shall keep a written record of its proceedings and an itemized account of all expenditures and disbursements and such record and account shall be open at all reasonable times for public inspection.

HIST: 1949 c 404 s 5; 1986 c 444



Section 18.09 Repealed, 1959 c 35 s 19

18.09 Repealed, 1959 c 35 s 19



Section 18.091 Powers of board.

18.091 Powers of board.

Any mosquito abatement board, and any joint board established pursuant to section 18.131, shall have power, either by board action or through its members, officers, agent or employees, as may be appropriate: (a) to enter upon any property within the governmental unit at reasonable times to determine whether mosquito breeding exists thereon; (b) to take all necessary and proper steps for the abatement of mosquitoes and such insects and arachnids (ticks, mites, spiders) as the commissioner of agriculture may designate; (c) and subject to the paramount control of county and state authorities, to lagoon and clean up any stagnant pool of water and to clean up shores of lakes and streams and other breeding places for mosquitoes within the boundaries of the governmental unit; (d) to spray with insecticides, approved by the commissioner of agriculture, any area within the boundaries of the governmental unit that it finds to be a breeding place for mosquitoes or other insects or arachnids designated pursuant to (b) above; (e) to purchase such supplies and equipment and employ such labor and assistants as may be necessary and proper in mosquito abatement; (f) to accept gifts of money or equipment to be used for mosquito abatement; and (g) to enter into such contracts as may be necessary and proper to accomplish mosquito abatement.

HIST: 1949 c 404 s 6



Section 18.10 Repealed, 1959 c 35 s 19

18.10 Repealed, 1959 c 35 s 19



Section 18.101 Cooperate with state departments.

18.101 Cooperate with state departments.

Each mosquito abatement board and each governmental unit engaged in mosquito abatement shall cooperate with the University of Minnesota, the state department of agriculture, the state commissioner of health, the state department of natural resources, the state agricultural experiment station, and the state transportation department.

HIST: 1949 c 404 s 7; 1969 c 1129 art 3 s 1; 1976 c 166 s 7; 1977 c 305 s 45



Section 18.11 Repealed, 1959 c 35 s 19

18.11 Repealed, 1959 c 35 s 19



Section 18.111 Tax levy; collection; certificates of indebtedness.

18.111 Tax levy; collection; certificates of indebtedness.

Subdivision 1. Levy. An annual tax may be levied for mosquito abatement purposes on all taxable property in any governmental unit undertaking mosquito abatement as provided in sections 18.041 to 18.161. The tax shall be certified, levied, and collected in the same manner as other taxes levied by the governmental unit.

Subd. 2. Certificates of indebtedness. At any time after the annual tax levy has been certified to the county auditor, and not earlier than October tenth in any year, any governing body may, for the purpose of providing the necessary funds for mosquito abatement for the succeeding year, by resolution, issue and sell as many certificates of indebtedness as may be needed in anticipation of the collection of taxes so levied for the mosquito abatement fund, but certificates shall not be issued in excess of 50 percent of the amount named in the tax levy, as spread by the county auditor, to be collected for the use and benefit of the mosquito abatement fund, and no certificate shall be issued to become due and payable later than December thirty-first of the year succeeding the year in which the tax levy, certified to the county auditor, as aforesaid, was made. The certificates shall not be sold for less than par and accrued interest, and shall not bear a greater rate of interest than five percent per annum. Each certificate shall state upon its face that the proceeds of the certificate shall be used for the mosquito abatement fund, the total amount of the certificates so issued, and the whole amount embraced in the tax levy for that particular purpose. They shall be numbered consecutively and be in denominations of $100 or a multiple thereof, and may have interest coupons attached, and shall be otherwise of such form and terms and be made payable at such place as will best aid in their negotiation. The proceeds of the tax assessed and collected, as aforesaid, on account of the fund, shall be irrevocably pledged for the redemption of the certificates so issued. The certificates shall be paid solely from the money derived from the levy for the year against which the certificates were issued, or, if they be not sufficient for such purpose, from the levy for the mosquito abatement fund in the next succeeding year. The money derived from the sale of the certificates shall be credited to the mosquito abatement fund for the calendar year immediately succeeding the making of the levy and shall not be used or spent until such succeeding year. No certificates for any year shall be issued until all certificates for prior years have been paid, nor shall any certificate be extended.

Subd. 3. Deposit and use of funds. All money received for mosquito abatement purposes, either by way of tax collection or the sale of certificates of indebtedness, shall be deposited in the treasury of the governmental unit to the credit of a special fund to be designated as the mosquito abatement fund, shall not be used for any other purpose, and shall be drawn upon by the proper officials of the governmental unit upon the properly authenticated voucher of the mosquito abatement board. No money shall be paid from such fund except on orders drawn upon the officer of the governmental unit having charge of the custody of the mosquito abatement fund and signed by the chair and the secretary of the mosquito abatement board. Each mosquito abatement board shall annually file with the governing body of its governmental unit an itemized statement of all receipts and disbursements.

HIST: 1949 c 404 s 8; 1973 c 773 s 1; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 3; 1994 c 505 art 2 s 2



Section 18.12 Repealed, 1959 c 35 s 19

18.12 Repealed, 1959 c 35 s 19



Section 18.121 Rules, mosquito abatement.

18.121 Rules, mosquito abatement.

Subdivision 1. Agriculture. The commissioner of agriculture, (a) may establish rules for the conduct of mosquito abatement operations of governmental units and boards engaged in mosquito abatement; (b) shall approve mosquito control plans and budgets of mosquito control boards before such plans can be put into operation; (c) may, if the commissioner considers it necessary, modify or revoke any approval the commissioner may have given to any mosquito control plan upon written notice to the governing body or mosquito abatement board; and (d) shall be ex officio a member of each mosquito abatement board, and the commissioner may appoint representatives to act for the commissioner as ex officio member of any such board.

Subd. 2. Natural resources. The commissioner of natural resources shall approve mosquito abatement plans or make such modifications as the commissioner deems necessary for the protection of public water, wild animals and natural resources before control operations are started and any such approval may, if the commissioner considers it necessary, be modified or revoked by the commissioner of natural resources at any time upon written notice to the governing body or mosquito abatement board.

Subd. 3. Joint approval. If any revision of previously approved plans are necessary during the mosquito control season, any such revision shall be made through joint approval of the commissioner of agriculture and the commissioner of natural resources.

HIST: 1949 c 404 s 9; 1961 c 113 s 1; 1969 c 1129 art 3 s 1; 1985 c 248 s 70; 1986 c 444



Section 18.13 Repealed, 1961 c 127 art 1 s 8

18.13 Repealed, 1961 c 127 art 1 s 8



Section 18.131 Cooperation between governmental units.

18.131 Cooperation between governmental units.

When two or more adjacent governmental units shall have authorized mosquito abatement and appointed the members of the mosquito abatement board, the governing bodies of any such two or more governmental units may, by written contract, arrange for pooling mosquito abatement funds, apportioning all costs, cooperating in the use of equipment and personnel and for engaging jointly in mosquito abatement upon such terms and conditions and subject to such rules as may be mutually agreed upon. The immediate control and management of the joint project may, by the terms of the written contract, be entrusted to a joint committee composed of the chair of each of the boards or such other board members as may be agreed upon.

HIST: 1949 c 404 s 10; 1985 c 248 s 70; 1986 c 444



Section 18.14 Renumbered 18.022 subds 1-4

18.14 Renumbered 18.022 subds 1-4



Section 18.141 Unorganized towns; powers of county board.

18.141 Unorganized towns; powers of county board.

In any township of this state that is unorganized politically, the county board of the county wherein the township is situated shall have all the rights, powers and duties conferred by sections 18.041 to 18.161 upon the governing bodies of towns (including town boards) and in any such case the county board shall act as though it were the governing body and town board of said township and may authorize and undertake mosquito abatement in any such township and cause taxes to be levied for mosquito abatement the same as though said township were organized politically and said county board were the governing body and town board thereof: Provided, that the cost of mosquito abatement in any such township shall be paid solely by a tax levy on the property within the township where mosquito abatement is undertaken and no part of the expense of mosquito abatement in said township shall be county expense or be paid by any such county.

HIST: 1949 c 404 s 11



Section 18.15 Repealed, 1953 c 641 s 3

18.15 Repealed, 1953 c 641 s 3



Section 18.151 Cost of state's service; refundment.

18.151 Cost of state's service; refundment.

The actual cost to the state of any service rendered or expense incurred by the department of agriculture and department of natural resources under the provisions of sections 18.041 to 18.161 to or for the benefit of any mosquito abatement board shall be billed to the mosquito abatement board benefiting therefrom and be paid by it as other expenses of mosquito abatement.

HIST: 1949 c 404 s 12; 1969 c 1129 art 3 s 1



Section 18.16 Repealed, 1953 c 641 s 3

18.16 Repealed, 1953 c 641 s 3



Section 18.161 Public funds, expenditure, limitation.

18.161 Public funds, expenditure, limitation.

Nothing contained in sections 18.041 to 18.151 shall be construed to authorize the expenditure of public funds by any governmental unit in excess of the amounts fixed in any law limiting the expenditures of any governmental unit on a per capita basis.

HIST: 1949 c 404 s 13



Section 18.17 Repealed, 1953 c 641 s 3

18.17 Repealed, 1953 c 641 s 3



Section 18.171 Repealed, 1992 c 500 s 16

18.171 Repealed, 1992 c 500 s 16



Section 18.18 Repealed, 1953 c 641 s 3

18.18 Repealed, 1953 c 641 s 3



Section 18.181 Repealed, 1992 c 500 s 16

18.181 Repealed, 1992 c 500 s 16



Section 18.182 Repealed, 1992 c 500 s 16

18.182 Repealed, 1992 c 500 s 16



Section 18.189 Repealed, 1992 c 500 s 16

18.189 Repealed, 1992 c 500 s 16



Section 18.19 Repealed, 1953 c 641 s 3

18.19 Repealed, 1953 c 641 s 3



Section 18.191 Repealed, 1992 c 500 s 16

18.191 Repealed, 1992 c 500 s 16



Section 18.192 Repealed, 1992 c 500 s 16

18.192 Repealed, 1992 c 500 s 16



Section 18.20 Repealed, 1953 c 641 s 3

18.20 Repealed, 1953 c 641 s 3



Section 18.201 Repealed, 1992 c 500 s 16

18.201 Repealed, 1992 c 500 s 16



Section 18.205 Repealed, 1Sp2001 c 2 s 162

18.205 Repealed, 1Sp2001 c 2 s 162



Section 18.21 Subdivisions renumbered, repealed, or no longer in effect

18.21 Subdivision 1. Repealed, 1959 c 35 s 19

Subd. 2. Renumbered 18.022 subd 5



Section 18.211 Repealed, 1992 c 500 s 16

18.211 Repealed, 1992 c 500 s 16



Section 18.22 Renumbered 18.021

18.22 Renumbered 18.021



Section 18.221 Repealed, 1992 c 500 s 16

18.221 Repealed, 1992 c 500 s 16



Section 18.23 Repealed, 1955 c 503 s 6

18.23 Repealed, 1955 c 503 s 6



Section 18.231 Repealed, 1992 c 500 s 16

18.231 Repealed, 1992 c 500 s 16



Section 18.24 Repealed, 1955 c 503 s 6

18.24 Repealed, 1955 c 503 s 6



Section 18.241 Repealed, 1992 c 500 s 16

18.241 Repealed, 1992 c 500 s 16



Section 18.25 Repealed, 1955 c 503 s 6

18.25 Repealed, 1955 c 503 s 6



Section 18.251 Repealed, 1992 c 500 s 16

18.251 Repealed, 1992 c 500 s 16



Section 18.26 Repealed, 1955 c 503 s 6

18.26 Repealed, 1955 c 503 s 6



Section 18.261 Repealed, 1992 c 500 s 16

18.261 Repealed, 1992 c 500 s 16



Section 18.271 Repealed, 1992 c 500 s 16

18.271 Repealed, 1992 c 500 s 16



Section 18.272 Repealed, 1992 c 500 s 16

18.272 Repealed, 1992 c 500 s 16



Section 18.281 Repealed, 1992 c 500 s 16

18.281 Repealed, 1992 c 500 s 16



Section 18.291 Repealed, 1992 c 500 s 16

18.291 Repealed, 1992 c 500 s 16



Section 18.301 Repealed, 1992 c 500 s 16

18.301 Repealed, 1992 c 500 s 16



Section 18.31 Renumbered 18.041

18.31 Renumbered 18.041



Section 18.311 Repealed, 1992 c 500 s 16

18.311 Repealed, 1992 c 500 s 16



Section 18.312 Repealed, 1992 c 500 s 16

18.312 Repealed, 1992 c 500 s 16



Section 18.315 Repealed, 1992 c 500 s 16

18.315 Repealed, 1992 c 500 s 16



Section 18.316 Repealed, 1996 c 385 art 2 s 8

18.316 Repealed, 1996 c 385 art 2 s 8



Section 18.317 Repealed, 1996 c 385 art 2 s 8

18.317 Repealed, 1996 c 385 art 2 s 8



Section 18.32 Renumbered 18.051

18.32 Renumbered 18.051



Section 18.321 Repealed, 1992 c 500 s 16

18.321 Repealed, 1992 c 500 s 16



Section 18.322 Repealed, 1992 c 500 s 16

18.322 Repealed, 1992 c 500 s 16



Section 18.323 Repealed, 1992 c 500 s 16

18.323 Repealed, 1992 c 500 s 16



Section 18.33 Renumbered 18.061

18.33 Renumbered 18.061



Section 18.331 Certain barberry and mahonia bushes declared nuisances.

18.331 Certain barberry and mahonia bushes declared nuisances.

All barberry (Berberis Sp.) bushes and all Mahonia (Mahonia Sp.) bushes, except the species and variety known as Japanese barberry (Berberis thunbergii), are rust-producing species and are hereby declared to be a public nuisance and a menace to the public welfare and their maintenance, propagation, sale, or introduction into the state is forbidden. It shall be the duty of every person owning, occupying or having charge of any premises on which such bushes of the rust-producing varieties are grown, or at any time found growing, to forthwith destroy such bushes.

HIST: (6146) 1919 c 81 s 1



Section 18.332 Authority of commissioner.

18.332 Authority of commissioner.

The commissioner shall cause all such rust-producing Mahonia bushes or barberry bushes to be eradicated, shall make rules relating to the most convenient and expedient method of eradicating and destroying such rust-producing Mahonia bushes or barberry bushes, and shall appoint agents to enforce the provisions of sections 18.331 to 18.334. The commissioner and agents shall have free access, at all reasonable hours, to any premises to determine whether such rust-producing Mahonia bushes or barberry bushes are growing thereon. The commissioner shall require reports from the owners or occupants of any premises as to the presence of such bushes thereon.

HIST: (6147) 1919 c 81 s 2; 1957 c 724 s 2; 1985 c 248 s 70; 1986 c 444



Section 18.333 Destruction of bushes.

18.333 Destruction of bushes.

In pursuance of powers granted by sections 18.331 to 18.334, when the commissioner, or the commissioner's agents, shall have found Mahonia bushes or barberry bushes of such rust-producing varieties on any premises, it shall be the duty of the commissioner or the agents, as the case may be, to immediately notify, or cause to be notified, the owner or occupant of the premises on which such bushes are growing; such notice shall be sent to the owner or occupant in such form as the commissioner shall prescribe, and it shall be the duty of every occupant of land or, if the land is unoccupied, the owner thereof, or the owner's agent, or the public official in charge thereof, to cut down, otherwise destroy, or eradicate all such Mahonia bushes or barberry bushes as defined in section 18.77, subdivision 8, standing, being, or growing upon such land, or in such manner and at such times as may be directed or ordered by the commissioner or the commissioner's agents. The expense of such destruction shall be paid to the state commissioner by the owner of the premises within ten days after the rendition of a bill therefor, and if such costs shall not be paid within that time, the bill is hereby made a legal charge against the county or municipality in which the lands are located. After such cutting down, otherwise destroying or eradicating of noxious weeds, the officer causing the same to be done shall file verified and itemized statements of the costs of all services rendered in connection with serving of notices and cutting down, otherwise destroying or eradicating the noxious bushes on each separate tract or lot of land, with the county auditor or with the clerk of the municipality in which such lands are located, who shall immediately issue proper warrants to the persons named therein for the amount specified. The amount of such expenses shall constitute and be a lien in favor of the county or municipality, as the case may be, against the land involved and shall be certified to by the county auditor, the municipal clerk, and entered by the county auditor on the tax books as a tax upon such land, and shall be collected in the same manner as other real estate taxes are collected. The amount of such expenses, when collected shall be used to reimburse the county or municipality for its expenditure in this regard. Where the lands involved are located in unorganized territory, the expense of eradicating or destroying such bushes shall be paid by the county auditor out of the general revenue fund of the county, upon the verified itemized statement of the commissioner or the commissioner's agent and the amount of such payment shall be entered on the tax books as a tax on such lands and shall constitute and be a lien in favor of such county against the lands involved and shall be collected in the same manner as other real estate taxes are collected.

HIST: (6148) 1919 c 81 s 3; 1957 c 724 s 3; 1986 c 444; 1993 c 13 art 2 s 1



Section 18.334 Certificate of commissioner.

18.334 Certificate of commissioner.

The commissioner or the commissioner's agent may, or when requested by any resident of the state shall, determine, or cause to be determined, whether or not the Mahonia bushes or barberry bushes grown on certain premises are of the rust-producing varieties. The commissioner shall make a certificate of findings and determination on the premises, which certificate shall be prima facie evidence of the facts therein recited. Such certificate may be received in evidence in any civil action arising under the provisions of sections 18.331 to 18.334.

HIST: (6149) 1919 c 81 s 4; 1957 c 724 s 4; 1986 c 444



Section 18.335 Penalty.

18.335 Penalty.

Any person violating any of the provisions of sections 18.331 to 18.334 is guilty of a misdemeanor.

HIST: 1961 c 127 art 1 s 4



Section 18.34 Renumbered 18.071

18.34 Renumbered 18.071



Section 18.341 Renumbered 89.51

18.341 Renumbered 89.51



Section 18.35 Renumbered 18.081

18.35 Renumbered 18.081



Section 18.351 Renumbered 89.52

18.351 Renumbered 89.52



Section 18.36 Renumbered 18.091

18.36 Renumbered 18.091



Section 18.361 Renumbered 89.53

18.361 Renumbered 89.53



Section 18.37 Renumbered 18.101

18.37 Renumbered 18.101



Section 18.371 Renumbered 89.54

18.371 Renumbered 89.54



Section 18.38 Renumbered 18.111

18.38 Renumbered 18.111



Section 18.381 Renumbered 89.55

18.381 Renumbered 89.55



Section 18.39 Renumbered 18.121

18.39 Renumbered 18.121



Section 18.391 Renumbered 89.56

18.391 Renumbered 89.56



Section 18.40 Renumbered 18.131

18.40 Renumbered 18.131



Section 18.401 Renumbered 89.57

18.401 Renumbered 89.57



Section 18.41 Renumbered 18.141

18.41 Renumbered 18.141



Section 18.411 Renumbered 89.58

18.411 Renumbered 89.58



Section 18.42 Renumbered 18.151

18.42 Renumbered 18.151



Section 18.421 Renumbered 89.59

18.421 Renumbered 89.59



Section 18.422 Renumbered 89.60

18.422 Renumbered 89.60



Section 18.423 Renumbered 89.61

18.423 Renumbered 89.61



Section 18.43 Renumbered 18.161

18.43 Renumbered 18.161



Section 18.431 Repealed, 1987 c 109 s 13

18.431 Repealed, 1987 c 109 s 13



Section 18.432 Repealed, 1987 c 109 s 13

18.432 Repealed, 1987 c 109 s 13



Section 18.433 Repealed, 1987 c 109 s 13

18.433 Repealed, 1987 c 109 s 13



Section 18.434 Repealed, 1987 c 109 s 13

18.434 Repealed, 1987 c 109 s 13



Section 18.435 Repealed, 1987 c 109 s 13

18.435 Repealed, 1987 c 109 s 13



Section 18.436 Repealed, 1987 c 109 s 13

18.436 Repealed, 1987 c 109 s 13



Section 18.44 Plant Pest Act.

18.44 Plant Pest Act.

Sections 18.44 to 18.61 are the Plant Pest Act.

HIST: 1959 c 35 s 1



Section 18.45 Policy.

18.45 Policy.

The purpose of the Plant Pest Act is to prevent the introduction into and the propagation and dissemination within this state of plant pests and to provide for their suppression and control.

HIST: 1959 c 35 s 2



Section 18.46 Definitions.

18.46 Definitions.

Subdivision 1. The terms appearing in the Plant Pest Act mean and include:

Subd. 2. Plant: Any living organism, consisting of one or more cells, which does not typically exhibit voluntary motion or possess sensory or nervous organs.

Subd. 3. Nursery stock: Nursery stock includes: all hardy deciduous and evergreen trees, shrubs, vines, and other plants having a woody stem, whether wild or cultivated, and parts thereof which are for and capable of propagation.

Subd. 3a. Hardy. "Hardy" describes a plant that can survive the normal winters in Minnesota without artificial protection.

Subd. 4. Certified nursery stock: The term certified nursery stock means nursery stock which has been inspected and found apparently free of plant pests by the commissioner.

Subd. 5. A nursery: A nursery is any place where nursery stock is grown for sale or distribution.

Subd. 6. Nursery stock grower. "Nursery stock grower" means a person who owns, leases, manages, or is in charge of a nursery.

Subd. 7. Nursery inspector: A nursery inspector is one who has been assigned the duties of nursery inspection by the commissioner.

Subd. 8. A person: A person includes a corporation, company, society, association, partnership, or any individual or combination of individuals or any political subdivision or school district of the state.

Subd. 9. Nursery stock dealer. "Nursery stock dealer" means a person who obtains nursery stock for the purpose of sale or distribution and includes any person who sells and distributes for more than one nursery stock grower. A person who purchases more than half of the nursery stock offered for sale at a sales location during the current certificate year shall be considered a nursery stock dealer rather than a nursery stock grower for the purposes of determining a proper fee schedule.

Subd. 9a. Landscaper. "Landscaper" is a nursery stock dealer who obtains certified nursery stock for immediate sale, distribution, or installation and who does not grow or maintain nursery stock for resale.

Subd. 10. An agent: An agent is any person who sells or offers for sale nursery stock under the partial or full control of a nursery operator or a dealer.

Subd. 11. Greenhouse: A greenhouse is an enclosure of glass or similar material, which is ordinarily used to maintain suitable conditions under which plants may be grown.

Subd. 12. A greenhouse operator: A greenhouse operator means any person who operates a commercial greenhouse.

Subd. 13. Plant pests: Plant pests shall include any form of plant or animal life, including any disease producing organism dangerous to plants of the state. Alternate hosts of any plant disease are included in this definition.

Subd. 14. Repealed, 1996 c 310 s 1

Subd. 15. Tag: A tag is a label which has been approved by the commissioner for use in the transportation or sale of nursery stock.

Subd. 16. Private places: Private places shall be deemed to include every place except a private home.

HIST: 1959 c 35 s 3; 1961 c 113 s 1; 1973 c 550 s 1; 1986 c 444; 1991 c 254 art 3 s 2-4; 1993 c 138 s 1,2



Section 18.47 Commissioner to employ entomologists.

18.47 Commissioner to employ entomologists.

The commissioner may employ entomologists and such other employees as are necessary to carry out the provisions of the Plant Pest Act who shall be classified civil service employees.

HIST: 1959 c 35 s 4



Section 18.48 Authority.

18.48 Authority.

Subdivision 1. Entry and inspection. The commissioner may enter and inspect any public and private place which might harbor plant pests and may require that the owner destroy or treat plant pests, plants or other material. Should the owner fail to properly comply with a directive of the commissioner within a given period of time, the commissioner may have any necessary work done at the owner's expense. If the owner does not reimburse the commissioner for such expense within a time period to be specified by the commissioner, the expense is a charge upon the county as provided in subdivision 4. If a dangerous plant pest infestation or infection threatens plants of any area within the state, the commissioner shall have the power to take any measures necessary to eliminate or alleviate the danger. The commissioner has the authority to collect fees as may be required by the Plant Pest Act. The commissioner may issue and enforce a written or printed "stop-sale" order to the owner or custodian of any nursery stock if fees required by the Plant Pest Act are not paid. The commissioner's order shall direct that the nursery stock shall be held at a designated place until the required fees have been paid and the nursery stock is released in writing by the commissioner. However, the owner or custodian has the right to appeal from such order to a court of competent jurisdiction in the county or city where the nursery stock is found, praying for a judgment as to the justification of the order, and for the discharge of the nursery stock from the order prohibiting the sale in accordance with the findings of the court. The provisions of this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the Plant Pest Act. The commissioner shall release the nursery stock held under any stop-sale order when the required fees have been paid and upon payment of all reasonable costs and expenses incurred in connection with such order. The commissioner may not be held liable for the deterioration of nursery stock during the period for which it is held pursuant to a stop-sale order.

Subd. 2. Rules. The commissioner may make reasonable rules, after a public hearing, in the manner provided by law, to properly carry out purposes of sections 18.44 to 18.61 and acts amendatory thereof, including but not limited to rules in regard to labeling and the maintenance of viability and vigor of nursery stock.

Subd. 3. Quarantines. The commissioner may promulgate a quarantine to restrict or prohibit the transportation of plants or other materials capable of carrying plant pests into or through any part of the state.

Subd. 4. Collection of charges for work done for owner. Should the commissioner be caused any expense in conjunction with carrying out any of the provisions of subdivision 1 and not be reimbursed by the owner of the land, such expense is hereby made a legal charge against the county in which the land is located. After such expense is incurred, the commissioner shall file verified and itemized statements of the cost of all service rendered with the county auditor of the county in which the land is located, who shall immediately issue proper warrants to the persons named therein, for the amount specified. The amount of such expense is a lien in favor of the county against the land involved and shall be certified to by the county auditor and entered on the auditor's tax books as a tax upon such lands and shall be collected as other real estate taxes are collected. The amount of such expenses, when collected, shall be used to reimburse the county in this regard.

HIST: 1959 c 35 s 5; Ex1961 c 63 s 1; 1963 c 114 s 1,2; 1985 c 248 s 70; 1986 c 444



Section 18.49 Inspection required.

18.49 Inspection required.

Subdivision 1. Yearly inspection. It shall be unlawful for any person to sell or offer for sale any nursery stock which has not within the preceding 12 months been officially inspected and found apparently free from plant pests.

Subd. 2. Certificate. It is unlawful for a person to sell or distribute nursery stock to a nursery stock dealer or nursery stock grower who does not have a valid grower's or dealer's certificate.

HIST: 1959 c 35 s 6; Ex1961 c 63 s 2; 1986 c 444; 1991 c 254 art 3 s 5



Section 18.50 The sale of viable nursery stock.

18.50 The sale of viable nursery stock.

All nursery stock and related plant products sold or offered for sale shall be in a sound, healthy condition and shall be stored and displayed under conditions which will maintain their vigor. Said stock which is dead or so seriously weakened by drying, excessive heat or cold, or any other condition that, in the judgment of the nursery inspector, it will be unable to grow with normal vigor when given reasonable care, shall not be sold or offered for sale.

HIST: 1959 c 35 s 7



Section 18.51 Nursery stock grower's certificate.

18.51 Nursery stock grower's certificate.

Subdivision 1. Certificate required. Each nursery stock grower shall obtain a nursery stock grower's certificate from the commissioner. Said certificate shall be obtained before offering nursery stock for sale or distribution. Each certificate shall expire on December 31 of each year.

Subd. 2. Fees; penalty. A nursery stock grower shall pay an annual fee before the commissioner shall issue a certificate of inspection. This fee shall be based on the area of all of the nursery stock grower's nurseries as follows:

Nurseries: (1) 1/2 acre or less $70 per nursery stock grower (2) Over 1/2 acre to and including 2 acres $85 per nursery stock grower (3) Over 2 acres to and including 10 acres $150 per nursery stock grower (4) Over 10 acres to and including 50 acres $400 per nursery stock grower (5) Over 50 acres $725 per nursery stock grower for the first 50 acres and $1 per acre for each additional acre

A penalty of 25 percent of the fee due shall be charged for any application for renewal not received by January 1 of the year following expiration of a certificate.

HIST: 1959 c 35 s 8; 1969 c 1148 s 1; 1973 c 550 s 2; 1981 c 356 s 259; 1983 c 293 s 31; 1986 c 444; 1987 c 358 s 40; 1991 c 254 art 3 s 6



Section 18.52 Dealers' and agents' certificates.

18.52 Dealers' and agents' certificates.

Subdivision 1. Certificates required. A nursery stock dealer certificate shall be obtained by every nursery stock dealer for each location before offering nursery stock for sale or distribution unless the nursery stock dealer holds a valid greenhouse or nursery stock grower's certificate either of which will permit a single sales location. This certificate or a duplicate thereof shall be displayed in a prominent manner at each place where nursery stock is offered for sale. A certificate to sell or distribute certified nursery stock may be obtained by a nursery stock dealer or by an agent through a principal, from the commissioner. The commissioner may refuse to issue a nursery stock dealer or agent certificate for cause.

Subd. 2. Expiration. Said certificate shall expire annually on December 31.

Subd. 3. List of sources. Each person applying for a certificate shall list the sources of nursery stock the person proposes to sell and distribute and shall furnish the commissioner such other reports as may be required.

Subd. 4. Agents. Each agent shall carry an agent's certificate which bears a copy of the nursery certificate held by the principal. This certificate shall be offered upon any reasonable request for identification. The agent's certificate shall be issued by the commissioner upon the written request of the principal.

Subd. 5. Fees; penalty. A nursery stock dealer shall pay an annual fee based on the dealer's gross sales during the preceding certificate year. A nursery stock dealer operating for the first year will pay the minimum fee.

Dealers: (1) Gross sales up to at a location $5,000 $70 per location (2) Gross sales over $5,000 at a location up to $10,000 $100 per location (3) Gross sales over $10,000 at a location up to $25,000 $200 per location (4) Gross sales over $25,000 at a location up to $75,000 $300 per location (5) Gross sales over $75,000 at a location up to $100,000 $400 per location (6) Gross sales over $100,000 at a location up to $250,000 $500 per location (7) Gross sales over $250,000 at a location $600 per location

In addition to the above fees, a penalty of 25 percent of the fee due shall be charged for any application for renewal not received by January 1 of the year following expiration of a certificate.

HIST: 1959 c 35 s 9; 1963 c 114 s 3; 1969 c 1148 s 2; 1973 c 550 s 3; 1981 c 356 s 260; 1983 c 293 s 32; 1986 c 444; 1987 c 358 s 41; 1991 c 254 art 3 s 7,8; 1996 c 330 s 1,2



Section 18.525 Exempt sales.

18.525 Exempt sales.

An organization does not need to obtain a nursery stock dealer certificate before offering certified nursery stock for sale or distribution if the organization:

(1) is a nonprofit charitable, educational, or religious organization;

(2) conducts sales or distributions of certified nursery stock on 14 or fewer days in a calendar year; and

(3) uses the proceeds from its certified nursery stock sales or distributions for charitable, educational, or religious purposes.

The organization must notify the commissioner, prior to any sales or distributions of certified nursery stock and must demonstrate to the commissioner, if requested, that such sales or distributions will be conducted on 14 or fewer days in the calendar year, as provided in clause (2).

HIST: 1993 c 138 s 3; 1993 c 209 s 1; 1993 c 366 s 24



Section 18.53 Greenhouse certification.

18.53 Greenhouse certification.

The commissioner may inspect and certify greenhouses and greenhouse plants as being free from plant pests upon request of the greenhouse operator and issue a greenhouse certificate. The fee is $50 for each greenhouse operator. The certificate expires on December 31 next following the date of issue.

HIST: 1959 c 35 s 10; 1975 c 412 s 3; 1983 c 293 s 33; 1986 c 444; 1987 c 358 s 42; 1996 c 330 s 3



Section 18.54 Local sales and miscellaneous.

18.54 Local sales and miscellaneous.

Subdivision 1. Services and fees. The commissioner may make small lot inspections or perform other necessary services for which another charge is not specified. For these services the commissioner shall set a fee plus expenses that will recover the cost of performing this service. The commissioner may set an additional acreage fee for inspection of seed production fields for exporters in order to meet domestic and foreign plant quarantine requirements.

Subd. 2. Virus disease-free certification. The commissioner shall have the authority to provide special services such as virus disease-free certification and other similar programs. Participation by nursery stock growers shall be voluntary. Plants offered for sale as certified virus-free must be grown according to certain procedures in a manner defined by the commissioner for the purpose of eliminating viruses and other injurious disease or insect pests. The commissioner shall collect reasonable fees from participating nursery stock growers for services and materials that are necessary to conduct this type of work.

HIST: 1959 c 35 s 11; Ex1961 c 63 s 3; 1969 c 1148 s 3; 1975 c 412 s 4; 1981 c 356 s 261; 1983 c 293 s 34; 1986 c 444; 1991 c 254 art 3 s 9; 1996 c 305 art 3 s 3,4; 1999 c 250 art 3 s 4

* NOTE: The amendment to this section by Laws 1999, chapter *250, article 3, section 4, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 18.55 Reciprocity with other states.

18.55 Reciprocity with other states.

Subdivision 1. Out-of-state nursery stock grower, dealer, or agent. A nursery stock grower, dealer, or agent from another state which issues certificates to nursery stock growers, dealers, or agents of Minnesota on the same or similar basis as to nursery stock growers, dealers, or agents of such state may operate in Minnesota upon complying with the Plant Pest Act without procuring a Minnesota certificate. Any person from another state shipping nursery stock into Minnesota shall be accorded treatment similar to that which is required of Minnesota nursery stock growers, dealers, or agents who ship or sell nursery stock in such state. No reciprocity shall be extended under this section until the commissioner has first determined which states issue certificates to nursery stock growers, dealers, or agents of Minnesota on the same or similar basis as to nursery stock growers, dealers, or agents of such states.

Subd. 2. Filing out-of-state certificates of inspection. Each out-of-state nursery stock grower or dealer whose nursery stock is sold, offered for sale, or distributed within this state shall file a certified current copy of an out-of-state certificate in the office of the commissioner. The commissioner may accept, in lieu of such individual certificates, a certified list of current certified nursery stock growers or dealers from the regulatory agency having jurisdiction in the state of origin, and may distribute such lists to persons in the state of Minnesota requesting them. The commissioner also may supply certified lists of certified Minnesota nursery stock growers and dealers offering nursery stock for sale in Minnesota and other states on request of any person. If any certified nursery stock grower or dealer has violated any provisions of the Plant Pest Act, the filed certificate will be voided or the person's name will be stricken from the appropriate certified list.

HIST: 1959 c 35 s 12; 1975 c 180 s 3; 1986 c 444; 1991 c 254 art 3 s 10



Section 18.56 Tags.

18.56 Tags.

A tag bearing a reasonable facsimile of the nursery stock grower or dealer certificate shall be attached to every package or bundle of nursery stock sold or transported by any person. The form of each tag shall be approved by the commissioner before being used.

HIST: 1959 c 35 s 13; 1991 c 254 art 3 s 11



Section 18.57 Carriers not to accept untagged stock.

18.57 Carriers not to accept untagged stock.

All carriers for hire, including railroad companies, express companies and truck lines shall not accept nursery stock which is not tagged with a valid tag of the nursery stock grower or dealer making the shipment. The carrier shall promptly notify the commissioner regarding any prohibited shipment.

HIST: 1959 c 35 s 14; 1991 c 254 art 3 s 12



Section 18.58 Repealed, 1996 c 310 s 1

18.58 Repealed, 1996 c 310 s 1



Section 18.59 Violations.

18.59 Violations.

It shall be a violation of the Plant Pest Act for any person:

(1) to hinder or prevent the commissioner from carrying out the duties of the act.

(2) to sell, transport, or offer for sale nursery stock which has not been inspected and certified, by a duly authorized nursery inspector, to be apparently free of plant pests.

(3) to fail to carry out the treatment or destruction of condemned plants or other material after official notification by the commissioner.

(4) to use an invalid certificate of inspection or shipping tag in the sale or distribution of nursery stock covered by sections 18.44 to 18.61.

(5) to misrepresent or mislabel nursery stock as to vigor, hardiness and viability.

(6) to violate any quarantine promulgated by the commissioner in accordance with the act.

(7) to fail to comply with any provision of the Plant Pest Act, or any rules promulgated thereunder.

(8) to possess nursery stock or have it on the premises for the purposes of sale or disposition without a valid certificate of inspection, dealer's certificate or greenhouse certificate.

HIST: 1959 c 35 s 16; Ex1961 c 63 s 4; 1985 c 248 s 70; 1986 c 444



Section 18.60 Penalties.

18.60 Penalties.

Subdivision 1. Certificate revocation. In addition to or in lieu of administrative penalties under subdivision 2, the certificate of any person violating any of the provisions of the Plant Pest Act may be suspended or revoked by the commissioner.

Subd. 2. Administrative penalty. The commissioner may impose an administrative penalty on a person who violates sections 18.44 to 18.61. For a first violation, the commissioner may impose an administrative penalty of not more than $1,000 for each violation. For a second or succeeding violation, the commissioner may impose an administrative penalty of not more than $1,500 for each violation. Each day a violation continues is a separate violation. In determining the amount of the administrative penalty to be assessed under this section, the commissioner shall consider the gravity of the offense, the size of the business involved, and the effect of the penalty on the person's ability to continue in business.

Subd. 3. Appeal. A person adversely affected by an act, order, or ruling made under this section, or a rule adopted under the Plant Pest Act, may appeal under chapter 14.

HIST: 1959 c 35 s 17; 1985 c 248 s 70; 1986 c 444; 1991 c 254 art 3 s 13



Section 18.61 Enforcement.

18.61 Enforcement.

It shall be the duty of every prosecuting officer to whom the commissioner shall report any violation of the Plant Pest Act or any of the rules promulgated thereunder to cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay for the enforcement of the penalties as provided in such case.

HIST: 1959 c 35 s 18; 1985 c 248 s 70; 1986 c 444



Section 18.62 Enactment; insurance fund; administration; finance.

18.62 Enactment; insurance fund; administration; finance.

The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT ARTICLE I Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

ARTICLE II Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (a) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing Board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive Committee" means the committee established pursuant to Article V (e) of this compact.

ARTICLE III The Insurance Fund

There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

ARTICLE IV The Insurance Fund, Internal Operations and Management

(a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and Executive Committee pursuant to this compact shall be deemed the actions of the Insurance Fund.

(b) The members of the Governing Board shall be entitled to one vote each on such Board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board are cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

(d) The Governing Board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The Governing Board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

ARTICLE V Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the Governing Board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or on the Executive Committee thereof.

(c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

(d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

(e) The Executive Committee shall be composed of the chairman of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such Committee are present and vote in favor thereof. Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

ARTICLE VI Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the Governing Board may require consistent with the provisions of this compact.

(d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or the Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states and any other entities concerned.

ARTICLE VII Advisory and Technical Committees

The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the Governing Board or Executive Committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same: Provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

ARTICLE VIII Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

(c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

ARTICLE IX Finance

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: One-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV (g) of this compact, provided that the Governing Board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV (g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

ARTICLE X Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XI Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

HIST: 1969 c 1020 s 1



Section 18.63 State cooperation.

18.63 State cooperation.

Consistent with law and within available appropriations, the departments, agencies and officers of this state may cooperate with the insurance fund established by the Pest Control Compact.

HIST: 1969 c 1020 s 2



Section 18.64 Bylaws and amendments; filing.

18.64 Bylaws and amendments; filing.

Pursuant to article IV (h) of the compact, copies of bylaws and amendments thereto shall be filed in the office of the department of agriculture of the state of Minnesota.

HIST: 1969 c 1020 s 3



Section 18.65 Administrator; commissioner of agriculture.

18.65 Administrator; commissioner of agriculture.

The compact administrator for this state shall be the commissioner of agriculture appointed by the governor. The duties of the compact administrator shall be deemed a regular part of the duties of the commissioner's office.

HIST: 1969 c 1020 s 4; 1986 c 444



Section 18.66 Request for assistance.

18.66 Request for assistance.

Within the meaning of article VI (b) or VIII (a), a request or application for assistance from the Insurance Fund may be made by the governor or the commissioner of agriculture whenever in the official's judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

HIST: 1969 c 1020 s 5; 1986 c 444



Section 18.67 Appropriation; acceptance of funds.

18.67 Appropriation; acceptance of funds.

There is hereby appropriated out of the general fund in the state treasury to the department of agriculture for the purposes of sections 18.62 to 18.71 during the biennium beginning on July 1, 1969, the sum of $29,000. The department of agriculture shall have credited to its account in the state treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof, and moneys so credited are appropriated to the department of agriculture for the purposes of sections 18.62 to 18.71.

HIST: 1969 c 399 s 1; 1969 c 1020 s 6



Section 18.68 Filing of documents; notices.

18.68 Filing of documents; notices.

Filing of documents as required by the compact set forth in sections 18.62 to 18.71 shall be with the department of agriculture. Any and all notices required by commission bylaws to be given pursuant to article VI, clause (d) of the compact shall be given to the commissioner of agriculture of this state or the commissioner's alternate, if any.

HIST: 1969 c 1020 s 7; 1986 c 444



Section 18.69 Budget; limitations.

18.69 Budget; limitations.

Pursuant to article IX, clause (a) of the compact, the governing board shall submit its budget to the commissioner of agriculture. Such budget and the state's share thereof shall be subject to the provisions of chapter 16A, and any act amendatory thereof.

HIST: 1969 c 1020 s 8; 1977 c 410 s 10



Section 18.70 Legislative auditor.

18.70 Legislative auditor.

Pursuant to article IX, clause (f) of the compact, the legislative auditor is hereby empowered and authorized to inspect the accounts of the insurance fund as a part of the auditor's audit of the department of agriculture.

HIST: 1969 c 1020 s 9; 1973 c 492 s 14; 1986 c 444



Section 18.71 Governor as executive head.

18.71 Governor as executive head.

As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

HIST: 1969 c 1020 s 10



Section 18.75 Purpose.

18.75 Purpose.

It is the policy of the legislature that residents of the state be protected from the injurious effects of noxious weeds on public health, the environment, public roads, crops, livestock, and other property. Sections 18.76 to 18.88 contain procedures for controlling and eradicating noxious weeds on all lands within the state.

HIST: 1992 c 500 s 1



Section 18.76 Citation.

18.76 Citation.

Sections 18.76 to 18.88 may be cited as the "Minnesota Noxious Weed Law."

HIST: 1992 c 500 s 2



Section 18.77 Definitions.

18.77 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 18.76 to 18.88.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Control. "Control" means to destroy the aboveground growth of noxious weeds by a lawful method that prevents the maturation and spread of noxious weed propagating parts from one area to another.

Subd. 4. Eradicate. "Eradicate" means to destroy the aboveground growth and the roots of noxious weeds by a lawful method that prevents the maturation and spread of noxious weed propagating parts from one area to another.

Subd. 5. Growing crop. "Growing crop" means an agricultural, horticultural, or forest crop that has been planted or regularly maintained and intended for harvest.

Subd. 6. Land. "Land" means a parcel or tract of real estate including wetlands and public waters but not including buildings unless they are a place of business and open to the general public.

Subd. 7. Municipality. "Municipality" means a home rule charter or statutory city or a township.

Subd. 8. Noxious weed. "Noxious weed" means an annual, biennial, or perennial plant that the commissioner designates to be injurious to public health, the environment, public roads, crops, livestock, or other property.

Subd. 9. Occupant. "Occupant" means a person who uses land as a principal residence or who leases land or both.

Subd. 10. Permanent pasture, hay meadow, woodlot, and other noncrop area. "Permanent pasture, hay meadow, woodlot, and other noncrop area" means an area of predominantly native or seeded perennial plants that can be used for grazing or hay purposes but is not harvested on a regular basis and is not considered to be a growing crop.

Subd. 11. Person. "Person" means an individual, partnership, corporation, society, association, firm, public agency, or an agent for one of those entities.

Subd. 12. Propagating parts. "Propagating parts" means plant parts, including seeds, that are capable of producing new plants.

HIST: 1992 c 500 s 3



Section 18.78 Control or eradication of noxious weeds.

18.78 Control or eradication of noxious weeds.

Subdivision 1. Generally. Except as provided in section 18.85, a person owning land, a person occupying land, or a person responsible for the maintenance of public land shall control or eradicate all noxious weeds on the land at a time and in a manner ordered by the commissioner, the county agricultural inspector, or a local weed inspector.

Subd. 2. Control of purple loosestrife. An owner of nonfederal lands underlying public waters or wetlands designated under section 103G.201 is not required to control or eradicate purple loosestrife below the ordinary high water level of the public water or wetland. The commissioner of natural resources is responsible for control and eradication of purple loosestrife on public waters and wetlands designated under section 103G.201, except those located upon lands owned in fee title or managed by the United States. The officers, employees, agents, and contractors of the commissioner of natural resources may enter upon public waters and wetlands designated under section 103G.201 and, after providing notification to the occupant or owner of the land, may cross adjacent lands as necessary for the purpose of investigating purple loosestrife infestations, formulating methods of eradication, and implementing control and eradication of purple loosestrife. The commissioner, after consultation with the commissioner of agriculture, shall, by June 1 of each year, compile a priority list of purple loosestrife infestations to be controlled in designated public waters. The commissioner of agriculture must distribute the list to county agricultural inspectors, local weed inspectors, and their appointed agents. The commissioner of natural resources shall control listed purple loosestrife infestations in priority order within the limits of appropriations provided for that purpose. This procedure shall be the exclusive means for control of purple loosestrife on designated public waters by the commissioner of natural resources and shall supersede the other provisions for control of noxious weeds set forth elsewhere in this chapter. The responsibility of the commissioner of natural resources to control and eradicate purple loosestrife on public waters and wetlands located on private lands and the authority to enter upon private lands ends ten days after receipt by the commissioner of a written statement from the landowner that the landowner assumes all responsibility for control and eradication of purple loosestrife under sections 18.78 to 18.88. State officers, employees, agents, and contractors of the commissioner of natural resources are not liable in a civil action for trespass committed in the discharge of their duties under this section and are not liable to anyone for damages, except for damages arising from gross negligence.

HIST: 1992 c 500 s 4



Section 18.79 Duties of the commissioner.

18.79 Duties of the commissioner.

Subdivision 1. Enforcement. The commissioner of agriculture shall administer and enforce sections 18.76 to 18.88.

Subd. 2. Authorized agents. The commissioner shall authorize department of agriculture personnel and may authorize, in writing, county agricultural inspectors to act as agents in the administration and enforcement of sections 18.76 to 18.88.

Subd. 3. Entry upon land. To administer and enforce sections 18.76 to 18.88, the commissioner, authorized agents of the commissioner, county agricultural inspectors, and local weed inspectors may enter upon land without consent of the owner and without being subject to an action for trespass or any damages.

Subd. 4. Rules. The commissioner may adopt necessary rules under chapter 14 for the proper enforcement of sections 18.76 to 18.88.

Subd. 5. Order for control or eradication of noxious weeds. The commissioner, a county agricultural inspector, or a local weed inspector may order the control or eradication of noxious weeds on any land within the state.

Subd. 6. Educational programs for control or eradication of noxious weeds. The commissioner shall conduct education programs considered necessary for weed inspectors in the enforcement of the Noxious Weed Law. The director of the Minnesota extension service may conduct educational programs for the general public that will aid compliance with the noxious weed law.

Subd. 7. Meetings and reports. The commissioner shall designate by rule the reports that are required to be made and the meetings that must be attended by weed inspectors.

Subd. 8. Prescribed forms. The commissioner shall prescribe the forms to be used by weed inspectors in the enforcement of sections 18.76 to 18.88.

Subd. 9. Injunction. If the commissioner applies to a court for a temporary or permanent injunction restraining a person from violating or continuing to violate sections 18.76 to 18.88, the injunction may be issued without requiring a bond.

Subd. 10. Prosecution. On finding that a person has violated sections 18.76 to 18.88, the commissioner may start court proceedings in the locality in which the violation occurred. The county attorney may prosecute actions under sections 18.76 to 18.88 within the county attorney's jurisdiction.

Subd. 11. Quarantine. The commissioner may establish a noxious weed quarantine according to section 18.85 and may hire additional employees and purchase the necessary equipment, supplies, or services to properly carry out the eradication of noxious weeds on quarantined land.

Subd. 12. Noxious-weed-free forage and mulch certification agency. The official certification agency for noxious-weed-free forage and mulch shall be determined by the commissioner of agriculture in consultation with the director of the Minnesota agricultural experiment station.

HIST: 1986 c 444; 1992 c 500 s 5; 1997 c 216 s 27



Section 18.80 Inspectors.

18.80 Inspectors.

Subdivision 1. County agricultural inspectors. The county board shall appoint one or more county agricultural inspectors that meet the qualifications prescribed by rule. The appointment must be for a period of time which is sufficient to accomplish the duties assigned to this position. A notice of the appointment must be delivered to the commissioner within ten days of the appointment and it must establish the initial number of hours to be worked annually.

Subd. 2. Local weed inspectors. The supervisors of each town board and the mayor of each city shall act as local weed inspectors within their respective municipalities.

Subd. 3. Assistant weed inspectors. A municipality may appoint one or more assistants to act on behalf of the appointing authority as a weed inspector for the municipality. The appointed assistant or assistants have the power, authority, and responsibility of the town board members or the city mayor in the capacity of weed inspector.

HIST: 1992 c 500 s 6



Section 18.81 Duties of inspectors.

18.81 Duties of inspectors.

Subdivision 1. County agricultural inspectors. It is the duty of county agricultural inspectors:

(1) to see that sections 18.76 to 18.88 and rules adopted under those sections are carried out within their jurisdiction;

(2) to see that sections 21.80 to 21.92 and rules adopted under those sections are carried out within their jurisdiction;

(3) to see that sections 21.71 to 21.78 and rules adopted under those sections are carried out within their jurisdiction;

(4) to participate in the control programs for feed, fertilizer, pesticide, and insect pests when requested, in writing, to do so by the commissioner;

(5) to participate in other agricultural programs under the control of the commissioner when requested to do so, subject to veto by the county board;

(6) to administer the distribution of funds allocated by the county board to the county agricultural inspector for noxious weed control and eradication within the county;

(7) to submit reports and attend meetings that the commissioner requires; and

(8) to publish a general weed notice of the legal duty to control noxious weeds in one or more legal newspapers of general circulation throughout the county.

Subd. 2. Local weed inspectors. Local weed inspectors shall:

(1) examine all lands, including highways, roads, alleys, and public ground in the territory over which their jurisdiction extends to ascertain if section 18.78 and related rules have been complied with;

(2) see that the control or eradication of noxious weeds is carried out in accordance with section 18.83 and related rules;

(3) issue permits in accordance with section 18.82 and related rules for the transportation of materials or equipment infested with noxious weed propagating parts; and

(4) submit reports and attend meetings that the commissioner requires.

Subd. 3. Nonperformance by inspectors; reimbursement for expenses. (a) If local weed inspectors neglect or fail to do their duty as prescribed in this section, the commissioner shall issue a notice to the inspector providing instructions on how and when to do their duty. If, after the time allowed in the notice, the local weed inspector has not complied as directed, the county agricultural inspector may perform the duty for the local weed inspector. A claim for the expense of doing the local weed inspector's duty is a legal charge against the municipality in which the inspector has jurisdiction. The county agricultural inspector doing the work may file an itemized statement of costs with the clerk of the municipality in which the work was performed. The municipality shall immediately issue proper warrants to the county for the work performed. If the municipality fails to issue the warrants, the county auditor may include the amount contained in the itemized statement of costs as part of the next annual tax levy in the municipality and withhold that amount from the municipality in making its next apportionment.

(b) If a county agricultural inspector fails to perform the duties as prescribed in this section, the commissioner shall issue a notice to the inspector providing instructions on how and when to do that duty.

(c) The commissioner shall by rule establish procedures to carry out the enforcement actions for nonperformance required by this subdivision.

HIST: 1992 c 500 s 7



Section 18.82 Transportation of noxious weed propagating parts in infested material or equipment.

18.82 Transportation of noxious weed propagating parts in infested material or equipment.

Subdivision 1. Permits. Except as provided in section 21.74, if a person wants to transport along a public highway materials or equipment containing the propagating parts of weeds designated as noxious by the commissioner, the person must secure a written permit for transportation of the material or equipment from a local weed inspector or county agricultural inspector. Inspectors may issue permits to persons residing or operating within their jurisdiction. If the noxious weed propagating parts are removed from materials and equipment or devitalized before being transported, a permit is not needed.

Subd. 2. Conditions of permit issuance. The following conditions must be met before a permit under subdivision 1 may be issued:

(1) any material or equipment containing noxious weed propagating parts that is about to be transported along a public highway must be in a container that is sufficiently tight and closed or otherwise covered to prevent the blowing or scattering of the material along the highway or on other lands or water; and

(2) the destination for unloading and the use of the material or equipment containing noxious weed propagating parts must be stated on the permit along with the method that will be used to destroy the viability of the propagating parts and thereby prevent their being dumped or scattered upon land or water.

Subd. 3. Duration of permit; revocation. A permit under subdivision 1 is valid for up to one year after the date it is issued unless otherwise specified by the weed inspector issuing the permit. The permit may be revoked if a county agricultural inspector or local weed inspector determines that the applicant has not complied with this section.

HIST: 1992 c 500 s 8



Section 18.83 Controlling or eradicating noxious weeds; notices; expenses.

18.83 Controlling or eradicating noxious weeds; notices; expenses.

Subdivision 1. General weed notice. A general notice for noxious weed control or eradication must be published on or before May 15 of each year and at other times the commissioner directs. Failure of the county agricultural weed inspector to publish the general notice does not relieve a person from the necessity of full compliance with sections 18.76 to 18.88 and related rules. The published notice is legal and sufficient notice when an individual notice cannot be served.

Subd. 2. Individual notice. A weed inspector may find it necessary to secure more prompt or definite control or eradication of noxious weeds than is accomplished by the published general notice. In these special or individual instances, involving one or a limited number of persons, the weed inspector having jurisdiction shall serve individual notices in writing upon the person who owns the land and the person who occupies the land, or the person responsible for or charged with the maintenance of public land, giving specific instructions on when and how named noxious weeds are to be controlled or eradicated. Individual notices provided for in this section must be served in the same manner as a summons in a civil action in the district court or by certified mail. Service on a person living temporarily or permanently outside of the weed inspector's jurisdiction may be made by sending the notice by certified mail to the last known address of the person, to be ascertained, if necessary, from the last tax list in the county treasurer's office.

Subd. 3. Appeal of individual notice; appeal committee. (1) A recipient of an individual notice may appeal, in writing, the order for control or eradication of noxious weeds. This appeal must be filed with a member of the appeal committee in the county where the land is located within two working days of the time the notice is received. The committee must inspect the land specified in the notice and report back to the recipient and the inspector who issued the notice within five working days, either agreeing, disagreeing, or revising the order. The decision may be appealed in district court. If the committee agrees or revises the order, the control or eradication specified in the order, as approved or revised by the committee, may be carried out.

(2) The county board of commissioners shall appoint members of the appeal committee. The membership must include a county commissioner or municipal official and a landowner residing in the county. The expenses of the members may be reimbursed by the county upon submission of an itemized statement to the county auditor.

Subd. 4. Control or eradication by inspector. If a person does not comply with an individual notice served on the person or an individual notice cannot be served, the weed inspector having jurisdiction shall have the noxious weeds controlled or eradicated within the time and in the manner the weed inspector designates.

Subd. 5. Control or eradication by inspector in growing crop. A weed inspector may consider it necessary to control or eradicate noxious weeds along with all or a part of a growing crop to prevent the maturation and spread of noxious weeds within the inspector's jurisdiction. If this situation exists, the weed inspector may have the noxious weeds controlled or eradicated together with the crop after the appeal committee has reviewed the matter as outlined in subdivision 3 and reported back agreement with the order.

Subd. 6. Authorization for person hired to enter upon land. The weed inspector may hire a person to control or eradicate noxious weeds if the person who owns the land, the person who occupies the land, or the person responsible for the maintenance of public land has failed to comply with an individual notice or with the published general notice when an individual notice cannot be served. The person hired must have authorization, in writing, from the weed inspector to enter upon the land.

Subd. 7. Expenses; reimbursements. A claim for the expense of controlling or eradicating noxious weeds, which may include the costs of serving notices, is a legal charge against the county in which the land is located. The officers having the work done must file with the county auditor a verified and itemized statement of cost for all services rendered on each separate tract or lot of land. The county auditor shall immediately issue proper warrants to the persons named on the statement as having rendered services. To reimburse the county for its expenditure in this regard, the county auditor shall certify the total amount due and, unless an appeal is made in accordance with section 18.84, enter it on the tax roll as a tax upon the land and it must be collected as other real estate taxes are collected.

If public land is involved, the amount due must be paid from funds provided for maintenance of the land or from the general revenue or operating fund of the agency responsible for the land. Each claim for control or eradication of noxious weeds on public lands must first be approved by the commissioner of agriculture.

HIST: 1992 c 500 s 9



Section 18.84 Liability; appeals.

18.84 Liability; appeals.

Subdivision 1. Counties and municipalities. Counties and municipalities are not liable for damages from the noxious weed control program for actions conducted in accordance with sections 18.76 to 18.88.

Subd. 2. Appeal to county board. A person who is ordered to control noxious weeds under sections 18.76 to 18.88 and is charged for noxious weed control may appeal the cost of noxious weed control to the county board of the county where the noxious weed control measures were undertaken within 30 days after being charged. The county board shall determine the amount and approve the charge and filing of a lien against the property if it determines that the owner, or occupant if other than the owner, responsible for controlling noxious weeds did not comply with the order of the inspector.

Subd. 3. Court appeal of costs; petition. (a) A landowner who has appealed the cost of noxious weed control measures under subdivision 2 may petition for judicial review. The petition must be filed within 30 days after the conclusion of the hearing before the county board. The petition must be filed with the court administrator in the county in which the land where the noxious weed control measures were undertaken is located, together with proof of service of a copy of the petition on the commissioner and the county auditor. No responsive pleadings may be required of the commissioner or the county, and no court fees may be charged for the appearance of the commissioner or the county in this matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and the commissioner of agriculture and respective county as respondents. The petition must include the petitioner's name, the legal description of the land involved, a copy of the notice to control noxious weeds, and the date or dates on which appealed control measures were undertaken.

(c) The petition must state with specificity the grounds upon which the petitioner seeks to avoid the imposition of a lien for the cost of noxious weed control measures.

Subd. 4. Hearing. (a) A hearing under subdivisions 3 to 5 must be held at the earliest practicable date, and in no event later than 90 days following the filing of the petition of objection. The hearing must be before a district judge in the county in which the land where the noxious weed control measures were undertaken is located, and must be conducted in accordance with the district court rules of civil procedure.

(b) The court shall either order that a lien representing part or all of the costs for noxious weed control measures be imposed against the land or that the landowner be relieved of responsibility for payment of noxious weed control measures undertaken.

Subd. 5. Further appeal. A party aggrieved by the decision of the reviewing court may appeal the decision as provided in the rules of appellate procedure.

HIST: 1992 c 500 s 10



Section 18.85 Noxious weed quarantine.

18.85 Noxious weed quarantine.

Subdivision 1. Need for quarantine. If there is an infestation of noxious weeds beyond the ability of the person who owns or occupies the land to eradicate it, the commissioner may, upon request of the person who owns the land or on the commissioner's own initiative, take necessary steps to prevent the further spread of the weed. To this end, the commissioner may quarantine a tract of land that is infested and put into operation the necessary means for the eradication of the weed; provided that the county and municipality in which the land is located must approve of the quarantine before it can be initiated.

Subd. 2. Notice of quarantine. The commissioner, upon entering a tract of land for the purpose of this section, shall notify in writing the persons who own or occupy the land of the entry and quarantine. If the necessary means of eradication have been completed, the commissioner shall notify, in writing, the persons who own or occupy the land that the quarantine effort is complete.

Subd. 3. Expenses. The expenses for eradication of noxious weeds on quarantined land must be paid by the commissioner from the funds provided for this purpose.

Counties, municipalities, and owners or occupants must reimburse the commissioner before January 1 of each year. The county shall pay 20 percent of the expenses, the municipality shall pay ten percent, and the owner or occupant shall pay ten percent.

HIST: 1992 c 500 s 11



Section 18.86 Unlawful acts.

18.86 Unlawful acts.

No person may:

(1) hinder or obstruct in any way the commissioner, the commissioner's authorized agents, county agricultural inspectors, or local weed inspectors in the performance of their duties as provided in sections 18.76 to 18.88 or related rules;

(2) neglect, fail, or refuse to comply with section 18.82 or related rules in the transportation and use of material or equipment infested with noxious weed propagating parts;

(3) sell material containing noxious weed propagating parts to a person who does not have a permit to transport that material or to a person who does not have a screenings permit issued in accordance with section 21.74; or

(4) neglect, fail, or refuse to comply with a general notice or an individual notice to control or eradicate noxious weeds.

HIST: 1992 c 500 s 12



Section 18.87 Penalty.

18.87 Penalty.

A violation of section 18.86 or a rule adopted under that section is a misdemeanor. County agricultural inspectors, local weed inspectors, or their appointed assistants are not subject to the penalties of this section for failure, neglect, or refusal to perform duties imposed on them by sections 18.76 to 18.88.

HIST: 1992 c 500 s 13



Section 18.88 Noxious weed program funding.

18.88 Noxious weed program funding.

Subdivision 1. County. The county board shall pay, from the general revenue or other fund for the county, the expenses for the county agricultural inspector position, for noxious weed control or eradication on all land owned by the county or on land that the county is responsible for the maintenance of, for the expenses of the appeal committee, and for necessary expenses as required for quarantines within the county.

Subd. 2. Municipality. The municipality shall pay, from the general revenue or other fund for the municipality, the necessary expenses of the local weed inspector in the performance of duties required for quarantines within the municipality, and for noxious weed control or eradication on land owned by the municipality or on land for which the municipality is responsible for its maintenance.

HIST: 1992 c 500 s 14






Chapter 18A Pesticide Control

Section 18A.01 Repealed, 1976 c 53 s 29

18A.01 Repealed, 1976 c 53 s 29



Section 18A.02 Repealed, 1976 c 53 s 29

18A.02 Repealed, 1976 c 53 s 29



Section 18A.03 Repealed, 1976 c 53 s 29

18A.03 Repealed, 1976 c 53 s 29



Section 18A.04 Repealed, 1976 c 53 s 29

18A.04 Repealed, 1976 c 53 s 29



Section 18A.05 Repealed, 1976 c 53 s 29

18A.05 Repealed, 1976 c 53 s 29



Section 18A.06 Repealed, 1976 c 53 s 29

18A.06 Repealed, 1976 c 53 s 29



Section 18A.07 Repealed, 1976 c 53 s 29

18A.07 Repealed, 1976 c 53 s 29



Section 18A.08 Repealed, 1976 c 53 s 29

18A.08 Repealed, 1976 c 53 s 29



Section 18A.09 Repealed, 1976 c 53 s 29

18A.09 Repealed, 1976 c 53 s 29



Section 18A.10 Repealed, 1976 c 53 s 29

18A.10 Repealed, 1976 c 53 s 29



Section 18A.11 Repealed, 1976 c 53 s 29

18A.11 Repealed, 1976 c 53 s 29



Section 18A.21 Repealed, 1987 c 358 s 132

18A.21 Repealed, 1987 c 358 s 132



Section 18A.22 Repealed, 1987 c 358 s 132

18A.22 Repealed, 1987 c 358 s 132



Section 18A.23 Repealed, 1987 c 358 s 132

18A.23 Repealed, 1987 c 358 s 132



Section 18A.24 Repealed, 1987 c 358 s 132

18A.24 Repealed, 1987 c 358 s 132



Section 18A.25 Repealed, 1987 c 358 s 132

18A.25 Repealed, 1987 c 358 s 132



Section 18A.26 Repealed, 1987 c 358 s 132

18A.26 Repealed, 1987 c 358 s 132



Section 18A.27 Repealed, 1987 c 358 s 132

18A.27 Repealed, 1987 c 358 s 132



Section 18A.28 Repealed, 1987 c 358 s 132

18A.28 Repealed, 1987 c 358 s 132



Section 18A.29 Repealed, 1987 c 358 s 132

18A.29 Repealed, 1987 c 358 s 132



Section 18A.30 Repealed, 1987 c 358 s 132

18A.30 Repealed, 1987 c 358 s 132



Section 18A.31 Repealed, 1987 c 358 s 132

18A.31 Repealed, 1987 c 358 s 132



Section 18A.32 Repealed, 1987 c 358 s 132

18A.32 Repealed, 1987 c 358 s 132



Section 18A.33 Repealed, 1987 c 358 s 132

18A.33 Repealed, 1987 c 358 s 132



Section 18A.34 Repealed, 1987 c 358 s 132

18A.34 Repealed, 1987 c 358 s 132



Section 18A.35 Repealed, 1987 c 358 s 132

18A.35 Repealed, 1987 c 358 s 132



Section 18A.36 Repealed, 1987 c 358 s 132

18A.36 Repealed, 1987 c 358 s 132



Section 18A.37 Repealed, 1987 c 358 s 132

18A.37 Repealed, 1987 c 358 s 132



Section 18A.38 Repealed, 1987 c 358 s 132

18A.38 Repealed, 1987 c 358 s 132



Section 18A.39 Repealed, 1987 c 358 s 132

18A.39 Repealed, 1987 c 358 s 132



Section 18A.40 Repealed, 1987 c 358 s 132

18A.40 Repealed, 1987 c 358 s 132



Section 18A.41 Repealed, 1987 c 358 s 132

18A.41 Repealed, 1987 c 358 s 132



Section 18A.42 Repealed, 1987 c 358 s 132

18A.42 Repealed, 1987 c 358 s 132



Section 18A.43 Repealed, 1987 c 358 s 132

18A.43 Repealed, 1987 c 358 s 132



Section 18A.44 Repealed, 1987 c 358 s 132

18A.44 Repealed, 1987 c 358 s 132



Section 18A.45 Repealed, 1987 c 358 s 132

18A.45 Repealed, 1987 c 358 s 132



Section 18A.48 Repealed, 1987 c 358 s 132

18A.48 Repealed, 1987 c 358 s 132



Section 18A.49 Repealed, 1989 c 326 art 5 s 53

18A.49 Repealed, 1989 c 326 art 5 s 53






Chapter 18B Pesticide Control

Section 18B.01 Definitions.

18B.01 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Approved agency. "Approved agency" means a state agency, other than the department of agriculture, or an agency of a county, municipality, or other political subdivision that has signed a joint powers agreement under section 471.59 with the commissioner.

Subd. 3. Beneficial insects. "Beneficial insects" means insects that are: (1) effective pollinators of plants; (2) parasites or predators of pests; or (3) otherwise beneficial.

Subd. 4. Bulk pesticide. "Bulk pesticide" means a pesticide that is held in an individual container, with a pesticide content of 56 United States gallons or more, or 100 pounds or greater net dry weight.

Subd. 4a. Collection site. "Collection site" means a permanent or temporary designated location with scheduled hours for authorized collection where pesticide end users may bring their waste pesticides.

Subd. 5. Commercial applicator. "Commercial applicator" means a person who has or is required to have a commercial applicator license.

Subd. 6. Commissioner. "Commissioner" means the commissioner of agriculture or an agent authorized by the commissioner.

Subd. 6a. Container. "Container" means a portable device in which a material is stored, transported, treated, disposed of, or otherwise handled.

Subd. 6b. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up an incident.

Subd. 7. Device. "Device" means an instrument or contrivance, other than a firearm, that is intended or used to destroy, repel, or mitigate a pest, a form of plant or animal life other than humans, or a bacterium, virus, or other microorganism on or in living animals, including humans. A device does not include equipment used for the application of pesticides if the equipment is sold separately from the instrument or contrivance.

Subd. 8. Distribute. "Distribute" means offer for sale, sell, barter, ship, deliver for shipment, receive and deliver, and offer to deliver pesticides in this state.

Subd. 9. Environment. "Environment" means surface water, ground water, air, land, plants, humans, and animals and their interrelationships.

Subd. 9a. Fixed location. "Fixed location" means all stationary restricted and bulk pesticide facility operations owned or operated by a person located in the same plant location or locality.

Subd. 10. FIFRA. "FIFRA" means the Federal Insecticide, Fungicide, Rodenticide Act, United States Code, title 7, sections 136 to 136y, and regulations under Code of Federal Regulations, title 40, subchapter E, parts 150 to 180.

Subd. 10a. Genetic engineering. "Genetic engineering" means the modification of the genetic composition of an organism using molecular techniques. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 10b. Genetically engineered pesticide. "Genetically engineered pesticide" means an organism that has been modified through the use of genetic engineering, intended to prevent, destroy, repel, or mitigate a pest, and an organism that has been modified through the use of genetic engineering, intended for use as a plant regulator, defoliant, or desiccant.

Subd. 11. Hazardous waste. "Hazardous waste" means any substance identified or listed as hazardous waste in the rules adopted under section 116.07, subdivision 4.

Subd. 12. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, leak, spill, emission discharge, escape, disposal, or other event that releases or immediately threatens to release a pesticide accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. "Incident" does not include a release from normal use of a pesticide or practice in accordance with law.

Subd. 13. Label. "Label" means the written, printed, or graphic matter on, or attached to, the pesticide or device or their containers or wrappers.

Subd. 14. Labeling. "Labeling" means all labels and other written, printed, or graphic matter:

(1) accompanying the pesticide or device;

(2) referred to by the label or literature accompanying the pesticide or device; or

(3) that relates or refers to the pesticide or to induce the sale of the pesticide or device.

"Labeling" does not include current official publications of the United States Environmental Protection Agency, United States Department of Agriculture, United States Department of Interior, United States Department of Health, Education and Welfare, state agricultural experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

Subd. 14a. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, soil and water conservation district, watershed district, another special purpose district, and local or regional board.

Subd. 15. Noncommercial applicator. "Noncommercial applicator" means a person who has or is required to have a noncommercial applicator license.

Subd. 15a. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 15b. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including a person who has legal title to property and a person who has the right to use or contract use of the property under a lease, contract for deed, or license.

Subd. 16. Repealed, 1996 c 310 s 1

Subd. 17. Pest. "Pest" means an insect, rodent, nematode, fungus, weed, terrestrial or aquatic plant, animal life, virus, bacteria, or other organism designated by rule as a pest, except a virus, bacteria, or other microorganism on or in living humans or other living animals.

Subd. 18. Pesticide. "Pesticide" means a substance or mixture of substances intended to prevent, destroy, repel, or mitigate a pest, and a substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

Subd. 19. Pesticide dealer. "Pesticide dealer" means a person who has or is required to have a pesticide dealer license.

Subd. 19a. Pesticide end user. "Pesticide end user" means a farmer or other person who uses, intends to use, or owns a pesticide. Pesticide end user does not include a dealer, manufacturer, formulator, or packager.

Subd. 20. Plant regulator. "Plant regulator" means a substance or mixture of substances intended through physiological action to accelerate or retard the rate of growth or rate of maturation of a plant, or to otherwise alter the behavior of ornamental or crop plants or the produce of the plants. Plant regulator does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.

Subd. 21. Private applicator. "Private applicator" means a person certified or required to be certified to use restricted use pesticides.

Subd. 22. Registrant. "Registrant" means a person that has registered a pesticide under this chapter.

Subd. 22a. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 23. Responsible party. "Responsible party" means a person who at the time of an incident has custody of, control of, or responsibility for a pesticide, pesticide container, or pesticide rinsate.

Subd. 24. Restricted use pesticide. "Restricted use pesticide" means a pesticide formulation designated as a restricted use pesticide under FIFRA or by the commissioner under this chapter.

Subd. 24a. Returnable container. "Returnable container" means a container for distributing pesticides that enables the unused pesticide product to be returned to the distributor, manufacturer, or packager, and includes bulk, mini-bulk, or dedicated containers designed to protect the integrity of the pesticide and prevent contamination through the introduction of unauthorized materials.

Subd. 25. Rinsate. "Rinsate" means a dilute mixture of a pesticide or pesticides with water, solvents, oils, commercial rinsing agents, or other substances, that is produced by or results from the cleaning of pesticide application equipment or pesticide containers.

Subd. 26. Safeguard. "Safeguard" means a facility, equipment, device, or system, or a combination of these, designed to prevent an incident as required by rule.

Subd. 26a. School pest management coordinator. "School pest management coordinator" means a person employed by a Minnesota kindergarten through 12th grade public school who is responsible for the school's pest management plans and implementation of pest management at the school, including the application of pesticides to the inside or outdoor property of the school.

Subd. 27. Site. "Site" means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances, and machinery whether fixed or mobile, including anything used for transportation.

Subd. 28. Structural pest. "Structural pest" means a pest, other than a plant, in, on, under, or near a structure.

Subd. 29. Structural pest control. "Structural pest control" means the control of any structural pest through the use of a device, a procedure, or application of pesticides in or around a building or other structures, including trucks, boxcars, ships, aircraft, docks, and fumigation vaults, and the business activity related to use of a device, a procedure, or application of a pesticide.

Subd. 30. Structural pest control applicator. "Structural pest control applicator" means a person who has or is required to have a structural pest control applicator license.

Subd. 30a. Substantially altering; substantially alter; substantial alteration. "Substantially altering," "substantially alter," or "substantial alteration" means modifying a bulk agricultural chemical storage facility by:

(1) changing the capacity of a safeguard;

(2) adding storage containers in excess of the capacity of a safeguard as required by rule; or

(3) increasing the size of the single largest storage container in a safeguard as approved or permitted by the department of agriculture. This does not include routine maintenance of safeguards, storage containers, appurtenances, piping, mixing, blending, weighing, or handling equipment.

Subd. 31. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means any unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

Subd. 31a. Waste pesticide. "Waste pesticide" means a pesticide that the pesticide end user considers a waste. A waste pesticide can be a canceled pesticide, an unusable pesticide, or a usable pesticide.

Subd. 32. Wildlife. "Wildlife" means all living things that are not human, domesticated, or pests.

HIST: 1987 c 358 s 43; 1989 c 326 art 5 s 1-15; 1991 c 250 s 6-9; 1993 c 367 s 1,2; 1Sp2001 c 2 s 34



Section 18B.02 Preemption of local law.

18B.02 Preemption of local law.

Except as specifically provided in this chapter, the provisions of this chapter preempt ordinances by local governments that prohibit or regulate any matter relating to the registration, labeling, distribution, sale, handling, use, application, or disposal of pesticides. It is not the intent of this section to preempt local responsibilities for zoning, fire codes, or hazardous waste disposal.

HIST: 1987 c 358 s 44



Section 18B.03 Powers and duties of commissioner.

18B.03 Powers and duties of commissioner.

Subdivision 1. Administration by commissioner. The commissioner shall administer, implement, and enforce this chapter and the department of agriculture is the lead state agency for the regulation of pesticides.

Subd. 2. Delegation of duties. The functions vested in the commissioner by this chapter may be delegated to designated employees or agents of the department of agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreements, delegate specific inspection, enforcement, and other regulatory duties of this chapter to officials of approved agencies.

HIST: 1987 c 358 s 45



Section 18B.04 Pesticide impact on environment.

18B.04 Pesticide impact on environment.

The commissioner shall:

(1) determine the impact of pesticides on the environment, including the impacts on surface water and groundwater in this state;

(2) develop best management practices involving pesticide distribution, storage, handling, use, and disposal; and

(3) cooperate with and assist other state agencies and local governments to protect public health and the environment from harmful exposure to pesticides.

HIST: 1987 c 358 s 46; 1989 c 326 art 5 s 16



Section 18B.045 Pesticide management plan.

18B.045 Pesticide management plan.

Subdivision 1. Development. The commissioner shall develop a pesticide management plan for the prevention, evaluation, and mitigation of occurrences of pesticides or pesticide breakdown products in groundwaters and surface waters of the state. The pesticide management plan must include components promoting prevention, developing appropriate responses to the detection of pesticides or pesticide breakdown products in groundwater and surface waters, and providing responses to reduce or eliminate continued pesticide movement to groundwater and surface water. By September 1 of each even-numbered year, the commissioner must submit a status report on the plan to the environmental quality board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture.

Subd. 2. Coordination. The pesticide management plan shall be coordinated and developed with other state agency plans and with other state agencies through the environmental quality board. In addition, the University of Minnesota extension service, farm organizations, farmers, environmental organizations, and industry shall be involved in the pesticide management plan development.

HIST: 1989 c 326 art 5 s 17; 1994 c 557 s 8; 1999 c 86 art 3 s 5



Section 18B.05 Pesticide regulatory account.

18B.05 Pesticide regulatory account.

Subdivision 1. Establishment. A pesticide regulatory account is established in the agricultural fund. Fees and penalties collected under this chapter must be deposited in the agricultural fund and credited to the pesticide regulatory account. Money in the account, including interest, is appropriated to the commissioner for the administration and enforcement of this chapter.

Subd. 2. Expenditures. Subject to appropriation by the legislature, money in the account, including the amount of interest attributable to money in the account and any money appropriated for the purposes of this chapter, may be used by the commissioner for the administration and enforcement of this chapter.

HIST: 1987 c 358 s 47; 1991 c 199 art 2 s 4; 1993 c 172 s 23; 1999 c 231 s 38



Section 18B.06 Rules.

18B.06 Rules.

Subdivision 1. Authority. The commissioner shall adopt rules to implement and enforce this chapter including procedures addressing local control of pesticide regulation. Rules adopted under this chapter are part of this chapter and a violation of the rules is a violation of a provision of this chapter.

Subd. 2. Conformity with FIFRA. Rules adopted under this chapter:

(1) may not allow pesticide use that is prohibited by FIFRA; or

(2) relating to private applicators of restricted use pesticides and special local needs registrations, may not be inconsistent with the requirements of FIFRA.

Subd. 3. Pesticide use, handling, and disposal. The commissioner shall adopt rules to govern the distribution, use, storage, handling, and disposal of pesticides, rinsates, and pesticide containers.

HIST: 1987 c 358 s 48; 1995 c 233 art 2 s 56



Section 18B.063 State uses of pesticides and nutrients.

18B.063 State uses of pesticides and nutrients.

The state shall use integrated pest management techniques in its management of public lands, including roadside rights-of-way, parks, and forests; and shall use planting regimes that minimize the need for pesticides and added nutrients.

HIST: 1989 c 326 art 5 s 18



Section 18B.064 Pesticide use information.

18B.064 Pesticide use information.

The commissioner shall monitor urban and rural pesticide use on a biennial basis. Information shall be collected and automated consistent with section 103B.151, subdivision 1.

HIST: 1989 c 326 art 5 s 19; 1990 c 391 art 10 s 3



Section 18B.065 Waste pesticide collection program.

18B.065 Waste pesticide collection program.

Subdivision 1. Collection and disposal. The commissioner of agriculture shall establish and operate a program to collect waste pesticides. The program shall be made available to pesticide end users whose waste generating activity occurs in this state.

Subd. 2. Implementation. (a) The commissioner may obtain a United States Environmental Protection Agency hazardous waste identification number to manage the waste pesticides collected.

(b) The commissioner may limit the type and quantity of waste pesticides accepted for collection and may assess pesticide end users for portions of the costs incurred.

Subd. 2a. Disposal site requirement. The commissioner must designate a place that is available at least every other year for the residents of each county in the state to dispose of unused portions of pesticides.

Subd. 3. Information and education. The commissioner shall provide informational and educational materials regarding waste pesticides and the proper management of waste pesticides to the public.

Subd. 4. Consultation with pollution control agency. The commissioner shall develop the program in this section in consultation and cooperation with the pollution control agency.

Subd. 5. Waste pesticide collection account; appropriation. A waste pesticide account is established in the agricultural fund. Assessments collected under subdivision 2 shall be deposited in the state treasury and credited to the waste pesticide account. Money in the account is appropriated to the commissioner to pay for costs incurred to implement the waste pesticide collection program.

Subd. 6. Repealed, 1996 c 310 s 1

Subd. 7. Cooperative agreements. The commissioner may enter into cooperative agreements with state agencies and local units of government for administration of the waste pesticide collection program.

HIST: 1989 c 326 art 5 s 20; 1993 c 367 s 3; 1Sp2001 c 2 s 35



Section 18B.07 Pesticide use, application, and equipment cleaning.

18B.07 Pesticide use, application, and equipment cleaning.

Subdivision 1. Pesticide use. Pesticides must be applied in accordance with the product label or labeling and in a manner that will not cause unreasonable adverse effects on the environment within limits prescribed by this chapter and FIFRA.

Subd. 2. Prohibited pesticide use. (a) A person may not use, store, handle, distribute, or dispose of a pesticide, rinsate, pesticide container, or pesticide application equipment in a manner:

(1) that is inconsistent with a label or labeling as defined by FIFRA;

(2) that endangers humans, damages agricultural products, food, livestock, fish, or wildlife; or

(3) that will cause unreasonable adverse effects on the environment.

(b) A person may not direct a pesticide onto property beyond the boundaries of the target site. A person may not apply a pesticide resulting in damage to adjacent property.

(c) A person may not directly apply a pesticide on a human by overspray or target site spray.

(d) A person may not apply a pesticide in a manner so as to expose a worker in an immediately adjacent, open field.

Subd. 3. Posting. Sites being treated with pesticides through irrigation systems must be posted throughout the period of pesticide treatment. The posting must be done in accordance with labeling and rules adopted under this chapter.

Subd. 4. Pesticide safeguards at application sites. A person may not allow a pesticide, rinsate, or unrinsed pesticide container to be stored, kept, or to remain in or on any site without safeguards adequate to prevent an incident.

Subd. 5. Use of public water supplies for filling equipment. A person may not fill pesticide application equipment directly from a public water supply, as defined in section 144.382, unless the outlet from the public water supply is equipped with a backflow prevention device that complies with the Minnesota Plumbing Code under Minnesota Rules, parts 4715.2000 to 4715.2280.

Subd. 6. Use of public waters for filling equipment. (a) A person may not fill pesticide application equipment directly from public or other waters of the state, as defined in section 103G.005, subdivision 15, unless the equipment contains proper and functioning anti-backsiphoning mechanisms. The person may not introduce pesticides into the application equipment until after filling the equipment from the public waters.

(b) This subdivision does not apply to permitted applications of aquatic pesticides to public waters.

Subd. 7. Cleaning equipment in or near surface water. (a) A person may not:

(1) clean pesticide application equipment in surface waters of the state; or

(2) fill or clean pesticide application equipment adjacent to surface waters, ditches, or wells where, because of the slope or other conditions, pesticides or materials contaminated with pesticides could enter or contaminate the surface waters, ground water, or wells, as a result of overflow, leakage, or other causes.

(b) This subdivision does not apply to permitted application of aquatic pesticides to public waters.

Subd. 8. Pesticide, rinsate, and container disposal. A person may only dispose of pesticide, rinsate, and pesticide containers in accordance with this chapter and FIFRA. The manner of disposal must not cause unreasonable adverse effects on the environment.

HIST: 1987 c 358 s 49; 1989 c 326 art 5 s 21-24; 1990 c 391 art 8 s 4; 1994 c 482 s 1; 1994 c 619 s 4; 1995 c 95 s 1



Section 18B.08 Chemigation.

18B.08 Chemigation.

Subdivision 1. Permit required. (a) A person may not apply pesticides through an irrigation system without a chemigation permit from the commissioner. A chemigation permit is required for one or more wells or other sources of irrigation water that are protected from contamination by devices as required by rule. The commissioner may allow irrigation to be used to apply pesticides on crops and land, including agricultural, nursery, turf, golf course, and greenhouse sites.

(b) A person must apply for a chemigation permit on forms prescribed by the commissioner.

Subd. 2. Pesticide. A pesticide used under a chemigation permit must be suitable and labeled for application through an irrigation system.

Subd. 3. Equipment. A chemigation system must be fitted with effective antisiphon devices or check valves that prevent the backflow of pesticides or pesticide-water mixtures into water supplies or other materials during times of irrigation system failure or equipment shutdown. The devices or valves must be installed between:

(1) the irrigation system pump or water source discharge and the point of pesticide injection; and

(2) the point of pesticide injection and the pesticide supply.

Subd. 4. Application fee. A person initially applying for a chemigation permit must pay a nonrefundable application fee of $50. A person who holds a fertilizer chemigation permit under section 18C.205, is exempt from the fee in this subdivision.

Subd. 5. Repealed, 1996 c 310 s 1

HIST: 1987 c 358 s 50; 1989 c 326 art 5 s 25-27



Section 18B.09 Pesticide application in cities.

18B.09 Pesticide application in cities.

Subdivision 1. Applicability. This section applies only to statutory and home rule charter cities that enact ordinances as provided in this section.

Subd. 2. Authority. Statutory and home rule charter cities may enact an ordinance containing the pesticide application warning information contained in subdivision 3, including their own licensing, penalty, and enforcement provisions. Statutory and home rule charter cities may not enact an ordinance that contains more restrictive pesticide application warning information than is contained in subdivision 3.

Subd. 3. Warning signs for pesticide application. (a) All commercial or noncommercial applicators who apply pesticides to turf areas must post or affix warning signs on the property where the pesticides are applied.

(b) Warning signs must project at least 18 inches above the top of the grass line. The warning signs must be of a material that is rain-resistant for at least a 48-hour period and must remain in place up to 48 hours from the time of initial application.

(c) The following information must be printed on the warning sign in contrasting colors and capitalized letters measuring at least one-half inch, or in another format approved by the commissioner. The sign must provide the following information:

(1) the name of the business organization, entity, or person applying the pesticide; and

(2) the following language: "This area chemically treated. Keep children and pets off until ...(date of safe entry)..." or a universally accepted symbol and text approved by the commissioner that is recognized as having the same meaning or intent as specified in this paragraph. The warning sign may include the name of the pesticide used.

(d) The warning sign must be posted on a lawn or yard between two feet and five feet from the sidewalk or street. For parks, golf courses, athletic fields, playgrounds, or other similar recreational property, the warning signs must be posted immediately adjacent to areas within the property where pesticides have been applied and at or near the entrances to the property.

HIST: 1987 c 358 s 51



Section 18B.095 Pesticide application in schools.

18B.095 Pesticide application in schools.

Subdivision 1. Authorized applicators. To the extent authorized under this chapter, application of a pesticide to the inside or outdoor property of a Minnesota kindergarten through 12th grade public school must be performed by a:

(1) structural pest control applicator;

(2) commercial or noncommercial pesticide applicator with appropriate use category certification; or

(3) school pest management coordinator or a school employee with school pest management knowledge.

Subd. 2. Exemption. Pesticides determined by the commissioner to be sanitizers or disinfectants are exempt from subdivision 1.

Subd. 3. Registry and information. The commissioner, in consultation with the departments of health; administration; and children, families, and learning; the University of Minnesota Extension Service; the Minnesota School Boards Association; and other persons as necessary and appropriate, must:

(1) establish and maintain a registry of school pest management coordinators; and

(2) provide information on a regular and periodic basis to school pest management coordinators on pest management techniques and programs, including model school policies; proper pesticide use, storage, handling, and disposal; and other relevant pesticide and pest management information.

HIST: 1Sp2001 c 2 s 36

* NOTE: This section, as added by Laws 2001, First Special *Session chapter 2, section 36, is effective August 1, 2002. *Laws 2001, First Special Session chapter 2, section 36, the *effective date.



Section 18B.10 Action to prevent ground water contamination.

18B.10 Action to prevent ground water contamination.

The commissioner may, by rule, special order, or delegation through written regulatory agreement with officials of other approved agencies, take action necessary to prevent the contamination of ground water resulting from leaching of pesticides through the soil, from the backsiphoning or backflowing of pesticides through water wells, or from the direct flowage of pesticides to ground water.

HIST: 1987 c 358 s 52



Section 18B.11 Sale or use of TCDD.

18B.11 Sale or use of TCDD.

A person may not sell, offer for sale, or use a pesticide containing in excess of 0.1 parts per million of 2,3,7, 8-tetrachlorodibenzo-para-dioxin (TCDD).

HIST: 1987 c 358 s 53



Section 18B.115 Sale or use of chlordane or heptachlor.

18B.115 Sale or use of chlordane or heptachlor.

The state, a state agency, a political subdivision of the state, a person, or other legal entity may not sell, use, or apply the pesticide chlordane or its derivative heptachlor within the state.

HIST: 1989 c 326 art 5 s 28



Section 18B.12 Sale and distribution of adulterated pesticides.

18B.12 Sale and distribution of adulterated pesticides.

A person may not offer for sale or distribute a pesticide that is determined by the commissioner to be adulterated, including a pesticide that has:

(1) a strength or purity that does not meet the standard of quality expressed on its label;

(2) a constituent entirely or partially substituted; or

(3) an important or necessary constituent entirely or partially removed.

HIST: 1987 c 358 s 54



Section 18B.13 Sale and distribution of misbranded pesticides and devices.

18B.13 Sale and distribution of misbranded pesticides and devices.

A person may not offer for sale or distribute a pesticide or device determined by the commissioner to be misbranded, including a pesticide or device that:

(1) is an imitation of or is offered for sale under the name of another pesticide or device; or

(2) does not comply with the labeling requirements under this chapter or FIFRA.

HIST: 1987 c 358 s 55



Section 18B.135 Sale of pesticides in returnable containers and management of unused portions.

18B.135 Sale of pesticides in returnable containers and management of unused portions.

Subdivision 1. Acceptance of pesticide containers. (a) A person distributing, offering for sale, or selling a pesticide must accept empty pesticide containers from a pesticide end user if:

(1) the person does not participate in a designated collection program for pesticide containers after July 1, 1994;

(2) the empty container is prepared for disposal in accordance with label instructions and is returned to the place of purchase within the state; and

(3) a collection site that is seasonably accessible on multiple days has not been designated either by the county board or by agreement with other counties, the agricultural chemical dealer(s) in their respective counties, or the commissioner for the public to return empty pesticide containers for the purpose of reuse or recycling or following other approved management practices for pesticide containers in the order of preference established in section 115A.02, paragraph (b), and the county or counties have notified the commissioner of their intentions annually by February 1, in writing, to manage the empty pesticide containers.

(b) This subdivision does not prohibit the use of refillable and reusable pesticide containers.

(c) A person who has been notified by the county or counties of the designated collection site and who sells pesticides to a pesticide end user must notify purchasers of pesticides at the time of sale of the date and location designated for disposal of empty containers.

(d) For purposes of this section, pesticide containers do not include containers that have held sanitizers and disinfectants, containers made of metal or paper, plastic bags, bag-in-a-box, water soluble bags, and aerosol packaging, pesticides labeled primarily for use on humans or pets, or pesticides not requiring dilution or mixing.

Subd. 2. Rules. The commissioner may adopt rules to implement this section, including procedures and standards prescribing the exemption of certain pesticide products and pesticide containers.

HIST: 1989 c 326 art 5 s 29; 1993 c 367 s 4; 1994 c 557 s 9



Section 18B.14 Pesticide storage.

18B.14 Pesticide storage.

Subdivision 1. Display and storage. (a) A person may store or display pesticides and their containers only in the original container and separated from food, feed, seed, livestock remedies, drugs, plants, and other products or materials stored, displayed, or offered for sale in a manner that prevents contamination which would cause injury or damage to the other products or materials.

(b) A person may not allow open pesticide containers to be displayed for sale under any circumstances.

Subd. 2. Bulk pesticide storage. (a) A person storing pesticides in containers of a rated capacity of 500 gallons or more for more than ten consecutive days at a bulk pesticide storage facility must obtain a pesticide storage permit from the commissioner as required by rule.

(b) Applications must be on forms provided by the commissioner containing information established by rule. The initial application for a permit must be accompanied by a nonrefundable application fee of $100 for each location where the pesticides are stored. An application for a facility that includes both fertilizers as regulated under chapter 18C and bulk pesticides as regulated under this chapter shall pay only one application fee of $100.

(c) The commissioner shall by rule develop and implement a program to regulate bulk pesticides. The rules must include installation of secondary containment devices, storage site security, safeguards, notification of storage site locations, criteria for permit approval, a schedule for compliance, and other appropriate requirements necessary to minimize potential adverse effects on the environment. The rules must conform with existing rules of the pollution control agency.

(d) A person must obtain a permit from the commissioner on forms provided by the commissioner before the person constructs or substantially alters a bulk pesticide storage facility. If an application is incomplete, the commissioner must notify the applicant as soon as possible. The permit must be acted upon within 30 days after receiving a completed application.

(e) An application to substantially alter a facility must be accompanied by a $50 fee. An application for a facility that includes both fertilizers regulated under chapter 18C and bulk pesticides regulated under this chapter shall pay only one application fee of $50.

(f) An additional fee of $250 must be paid by a person who begins construction of or substantially alters a bulk agricultural chemical storage facility before a permit is issued by the commissioner, except that the $250 additional fee may not be assessed if the person submits a permit application with the required fee to the commissioner before completing the construction or substantial alteration.

HIST: 1987 c 358 s 56; 1990 c 597 s 1; 1993 c 367 s 5



Section 18B.15 Repealed, 1989 c 326 art 5 s 53

18B.15 Repealed, 1989 c 326 art 5 s 53



Section 18B.16 Repealed, 1989 c 326 art 5 s 53

18B.16 Repealed, 1989 c 326 art 5 s 53



Section 18B.17 Cooperative inspection and enforcement agreements.

18B.17 Cooperative inspection and enforcement agreements.

Subdivision 1. Cooperative agreements. The commissioner may enter into cooperative agreements with federal and state agencies for training, certification, inspection, and enforcement programs and may make reports to the United States Environmental Protection Agency and other federal agencies as required or requested. The commissioner may adopt and enforce federal standards, regulations, or orders relating to pesticide regulation when determined to be in the best interest of citizens of the state.

Subd. 2. Training agreements. For purposes of training only, the commissioner may enter into agreements with qualified public or private organizations that wish to offer training programs.

HIST: 1987 c 358 s 59



Section 18B.18 Repealed, 1989 c 326 art 5 s 53

18B.18 Repealed, 1989 c 326 art 5 s 53



Section 18B.19 Repealed, 1989 c 326 art 5 s 53

18B.19 Repealed, 1989 c 326 art 5 s 53



Section 18B.20 Repealed, 1989 c 326 art 5 s 53

18B.20 Repealed, 1989 c 326 art 5 s 53



Section 18B.21 Repealed, 1989 c 326 art 5 s 53

18B.21 Repealed, 1989 c 326 art 5 s 53



Section 18B.22 Repealed, 1989 c 326 art 5 s 53

18B.22 Repealed, 1989 c 326 art 5 s 53



Section 18B.23 Repealed, 1989 c 326 art 5 s 53

18B.23 Repealed, 1989 c 326 art 5 s 53



Section 18B.24 Unsatisfied judgments.

18B.24 Unsatisfied judgments.

(a) An applicant for a commercial, noncommercial, or structural pest control license and a commercial, noncommercial, or structural pest control applicator may not allow a final judgment against the applicant or applicator for damages arising from a violation of a provision of this chapter to remain unsatisfied for a period of more than 30 days.

(b) Failure to satisfy within 30 days a final judgment resulting from these pest control activities will result in automatic suspension of the applicator license.

HIST: 1987 c 358 s 66



Section 18B.25 Repealed, 1989 c 326 art 5 s 53

18B.25 Repealed, 1989 c 326 art 5 s 53



Section 18B.26 Pesticide registration.

18B.26 Pesticide registration.

Subdivision 1. Requirement. (a) Except as provided in paragraphs (b) to (d), a person may not use or distribute a pesticide in this state unless it is registered with the commissioner. Pesticide registrations expire on December 31 of each year and may be renewed on or before that date for the following calendar year.

(b) Registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and used solely at the plant or warehouse as an ingredient in the formulation of a pesticide that is registered under this chapter.

(c) An unregistered pesticide that was previously registered with the commissioner may be used for a period of two years following the cancellation of the registration of the pesticide, unless the commissioner determines that the continued use of the pesticide would cause unreasonable adverse effects on the environment, or with the written permission of the commissioner. To use the unregistered pesticide at any time after the two-year period, the pesticide end user must demonstrate to the satisfaction of the commissioner, if requested, that the pesticide has been continuously registered under a different brand name or by a different manufacturer and has similar composition, or, the pesticide end user obtains the written permission of the commissioner.

(d) The commissioner may allow specific pesticide products that are not registered with the commissioner to be distributed in this state for use in another state.

(e) Each pesticide with a unique United States Environmental Protection Agency pesticide registration number or a unique brand name must be registered with the commissioner.

Subd. 2. Application. (a) A person must file an application for registration with the commissioner. The application must include:

(1) the name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant;

(2) the brand name of the pesticide;

(3) other necessary information required by the registration application form;

(4) a true and complete copy of the labeling accompanying the pesticide as provided for in FIFRA; and

(5) current material safety data sheets for each pesticide.

(b) As part of the application, the commissioner may require the submission of any relevant information including the complete formula of a pesticide, including the active and inert ingredients. The commissioner may also require the registrant to supply analytical standards and methods for the pesticide, pesticide breakdown products, or metabolites.

Subd. 3. Application fee. (a) A registrant shall pay an annual application fee for each pesticide to be registered, and this fee is set at one-tenth of one percent for calendar year 1990, at one-fifth of one percent for calendar year 1991, and at two-fifths of one percent for calendar year 1992 and thereafter of annual gross sales within the state and annual gross sales of pesticides used in the state, with a minimum nonrefundable fee of $250. The registrant shall determine when and which pesticides are sold or used in this state. The registrant shall secure sufficient sales information of pesticides distributed into this state from distributors and dealers, regardless of distributor location, to make a determination. Sales of pesticides in this state and sales of pesticides for use in this state by out-of-state distributors are not exempt and must be included in the registrant's annual report, as required under paragraph (c), and fees shall be paid by the registrant based upon those reported sales. Sales of pesticides in the state for use outside of the state are exempt from the application fee in this paragraph if the registrant properly documents the sale location and distributors. A registrant paying more than the minimum fee shall pay the balance due by March 1 based on the gross sales of the pesticide by the registrant for the preceding calendar year. The fee for disinfectants and sanitizers shall be the minimum. The minimum fee is due by December 31 preceding the year for which the application for registration is made. Of the amount collected after calendar year 1990, at least $600,000 per fiscal year must be credited to the waste pesticide account under section 18B.065, subdivision 5.

(b) An additional fee of $100 must be paid by the applicant for each pesticide to be registered if the application is a renewal application that is submitted after December 31.

(c) A registrant must annually report to the commissioner the amount and type of each registered pesticide sold, offered for sale, or otherwise distributed in the state. The report shall be filed by March 1 for the previous year's registration. The commissioner shall specify the form of the report and require additional information deemed necessary to determine the amount and type of pesticides annually distributed in the state. The information required shall include the brand name, amount, and formulation of each pesticide sold, offered for sale, or otherwise distributed in the state, but the information collected, if made public, shall be reported in a manner which does not identify a specific brand name in the report.

Subd. 4. Effect of registration after renewal application. If a registration is in effect on December 31 and a renewal application has been made and the application fee paid, the registration continues in full force and effect until the commissioner notifies the applicant that the registration is denied or canceled, or the renewed registration expires.

Subd. 5. Review and registration. (a) The commissioner may not deny the registration of a pesticide because the commissioner determines the pesticide is not essential.

(b) The commissioner shall review each application and may approve, deny, or cancel the registration of any pesticide. The commissioner may impose state use and distribution restrictions on a pesticide as part of the registration to prevent unreasonable adverse effects on the environment.

(c) The commissioner must notify the applicant of the approval, denial, cancellation, state use or distribution restrictions.

(d) The applicant may request a hearing on any adverse action of the commissioner within 30 days after being notified.

(e) The commissioner may exempt pesticides that have been deregulated or classified as minimum risk by the United States Environmental Protection Agency from the requirement of registration.

Subd. 6. Discontinuance of registration. To ensure complete withdrawal from distribution or further use of a pesticide, a person who intends to discontinue a pesticide registration must:

(1) terminate a further distribution within the state and continue to register the pesticide annually for two successive years;

(2) initiate and complete a total recall of the pesticide from all distribution in the state within 60 days from the date of notification to the commissioner of intent to discontinue registration; or

(3) submit to the commissioner evidence adequate to document that no distribution of the registered pesticide has occurred in the state.

HIST: 1987 c 358 s 68; 1989 c 326 art 5 s 30-33; 1990 c 597 s 2; 1991 c 309 s 11; 1992 c 439 s 1; 1992 c 513 art 2 s 15; 1992 c 603 s 22; 1993 c 226 s 15; 1993 c 367 s 6,7; 1999 c 6 s 1; 1999 c 231 s 39



Section 18B.27 Pesticide registration for special local needs.

18B.27 Pesticide registration for special local needs.

Subdivision 1. Application. (a) A person must file an application for a special local need application with the commissioner. The application must meet the requirements of section 18B.26, subdivision 2, and the commissioner may require other relevant information.

(b) The commissioner may require a full description of tests and test results upon which claims are based for:

(1) a pesticide use that is not registered under section 18B.26 or FIFRA; or

(2) a pesticide on which restrictions are being considered.

(c) The applicant may request in writing privacy of information submitted as provided in section 18B.38.

Subd. 2. Application review. (a) After reviewing the application accompanied by the application fee, the commissioner shall, subject to the terms and conditions of the authorization by the administrator of the United States Environmental Protection Agency to register pesticides to meet special local needs, register pesticides if the commissioner determines that:

(1) the pesticide's composition warrants the proposed claims for the pesticide;

(2) the pesticide's label and other material required to be submitted comply with this chapter;

(3) the pesticide will perform its intended function without unreasonable adverse effect on the environment;

(4) the pesticide will not generally cause unreasonable adverse effects on the environment when used in accordance with label directions; and

(5) a special local need for the pesticide exists.

(b) The commissioner may revoke or modify a special local need registration if the commissioner determines that the terms or conditions of the registration do not comply with paragraph (a).

Subd. 3. Application fee. An application fee for a special local need registration must be accompanied by a nonrefundable fee of $150.

HIST: 1987 c 358 s 69; 1990 c 597 s 3



Section 18B.28 Experimental use pesticide product registration.

18B.28 Experimental use pesticide product registration.

Subdivision 1. Requirement. A person may not use or distribute an experimental use pesticide product in the state until it is registered with the commissioner. Experimental use pesticide product registrations expire on December 31 of each year and may be renewed on or before that date.

Subd. 2. Application review and registration. (a) After reviewing the application accompanied by the application fee, the commissioner may issue an experimental use pesticide product registration if the commissioner determines that the applicant needs the registration to accumulate information necessary to register a pesticide under section 18B.26. The commissioner may prescribe terms, conditions, and a limited period of time for the experimental use product registration. After an experimental use pesticide product registration is issued, the commissioner may revoke or modify the registration at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of an experimental use pesticide product registration permit if the commissioner determines that issuance of a registration is not warranted or that the use to be made of the pesticide under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person must file an application for experimental use pesticide product registration with the commissioner. An application to register an experimental use pesticide product must include:

(1) the name and address of the applicant;

(2) a federal environmental protection agency approval document;

(3) the purpose or objectives of the experimental use product;

(4) an accepted experimental use pesticide product label;

(5) the name, address, and telephone number of cooperators or participants in this state;

(6) the amount of material to be shipped or used in this state; and

(7) other information requested by the commissioner.

Subd. 4. Application fee. (a) An application for registration of an experimental use pesticide product must be accompanied by a nonrefundable application fee of $150.

(b) An additional fee of $200 must be paid by the applicant for each pesticide distributed or used in the state before an initial experimental use pesticide product registration was issued for the pesticide.

HIST: 1987 c 358 s 70; 1990 c 597 s 4



Section 18B.285 Experimental genetically engineered pesticide product registration.

18B.285 Experimental genetically engineered pesticide product registration.

Subdivision 1. Requirement. (a) A person may not use, distribute, or conduct release experiments with a genetically engineered pesticide in any amount in the state until it is registered under this section or section 18B.26. Use, distribution, or release of a genetically engineered pesticide must be registered under this section until the commissioner determines by rule or order that the genetically engineered pesticide may be subject to section 18B.26. Experimental genetically engineered pesticide product registrations expire on December 31 of each year and may be renewed on or before that date.

(b) After reviewing a completed application, the commissioner may issue an experimental genetically engineered pesticide product registration if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions, including, but not limited to, the period for the experimental genetically engineered pesticide product registration, the amount or number of genetically engineered pesticide product to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a registration issued under this section. After an experimental genetically engineered pesticide product registration is issued, the commissioner may revoke or change the registration at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(c) The commissioner may deny issuance of an experimental genetically engineered pesticide product registration if the commissioner determines that the use to be made of the pesticide under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 2. Application. A person must file an application for experimental genetically engineered pesticide product registration with the commissioner. An application to register an experimental genetically engineered pesticide product must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency regulatory application or approval document required under federal law or rule;

(3) the purpose or objectives of the product;

(4) an experimental genetically engineered pesticide product use label;

(5) the name, address, and telephone number of cooperators or participants in this state;

(6) the amount of material to be shipped or used in this state; and

(7) other information requested by the commissioner.

Subd. 3. Application fee. An application for registration of an experimental genetically engineered pesticide product must be accompanied by a nonrefundable application fee of $125.

HIST: 1991 c 250 s 10



Section 18B.29 Reciprocal licensing and certification agreements.

18B.29 Reciprocal licensing and certification agreements.

The commissioner may waive all or part of the examination requirements provided for in sections 18B.29 to 18B.35 on a reciprocal basis with any other jurisdiction which has substantially the same requirements. Licenses or certificates issued under sections 18B.29 to 18B.35 may be suspended or revoked upon suspension or revocation of the license or certificate of another jurisdiction supporting the issuance of a Minnesota license or certificate and in the same manner as other licenses and certificates.

HIST: 1987 c 358 s 71



Section 18B.30 Pesticide use license requirement.

18B.30 Pesticide use license requirement.

A person may not use a restricted use pesticide without a license or certification required under sections 18B.29 to 18B.35 and the use may only be done under conditions prescribed by the commissioner.

HIST: 1987 c 358 s 72; 1997 c 131 s 2



Section 18B.305 Pesticide education and training.

18B.305 Pesticide education and training.

Subdivision 1. Education and training. (a) The commissioner shall develop, in conjunction with the University of Minnesota extension service, innovative educational and training programs addressing pesticide concerns including:

(1) water quality protection;

(2) endangered species;

(3) pesticide residues in food and water;

(4) worker protection;

(5) chronic toxicity;

(6) integrated pest management; and

(7) pesticide disposal.

(b) The commissioner shall appoint educational planning committees which must include representatives of industry.

(c) Specific current regulatory concerns must be discussed and, if appropriate, incorporated into each training session.

(d) The commissioner may approve programs from private industry and nonprofit organizations that meet minimum requirements for education, training, and certification.

Subd. 2. Training manual and examination development. The commissioner, in conjunction with the University of Minnesota extension service, shall continually revise and update pesticide applicator training manuals and examinations. The manuals and examinations must be written to meet or exceed the minimum standards required by the United States Environmental Protection Agency and pertinent state specific information. Questions in the examinations must be determined by the responsible agencies. Manuals and examinations must include pesticide management practices that discuss prevention of pesticide occurrence in groundwaters of the state.

Subd. 3. Pesticide applicator education and examination review board. (a) The commissioner shall establish and chair a pesticide applicator education and examination review board. This board, consisting of 15 members, must meet at least once a year before the initiation of pesticide educational planning programs. The purpose of the board is to discuss topics of current concern that can be incorporated into pesticide applicator training sessions and appropriate examinations. This board shall review and evaluate the various educational programs recently conducted and recommend options to increase overall effectiveness.

(b) Membership on this board must include applicators representing various licensing categories, such as agriculture, turf and ornamental, aerial, aquatic, and structural pest control and private pesticide applicators, and other governmental agencies, including the University of Minnesota, the pollution control agency, department of health, department of natural resources, and department of transportation.

(c) Membership on the board must include representatives from environmental protection organizations.

(d) This board shall review licensing and certification requirements for private, commercial, and noncommercial applicators. This board shall review category requirements and provide recommendations to the commissioner. This board expires on June 30, 2003.

HIST: 1989 c 326 art 5 s 34; 1997 c 192 s 13; 2001 c 161 s 8



Section 18B.31 Pesticide dealer license.

18B.31 Pesticide dealer license.

Subdivision 1. Requirement. (a) Except as provided in paragraph (b), no fixed location may offer for sale or sell a restricted use or bulk pesticide to a pesticide end user without a pesticide dealer license.

(b) A pesticide dealer license is not required for:

(1) a licensed commercial applicator, noncommercial applicator, or structural pest control applicator who uses restricted use pesticides only as an integral part of a pesticide application service;

(2) a federal, state, county, or municipal agency using restricted use pesticides for its own programs;

(3) a licensed pharmacist, physician, dentist, or veterinarian when administering or dispensing a restricted use pesticide for use in the pharmacist's, physician's, dentist's, or veterinarian's practice; or

(4) a person at a fixed location that is not used to offer for sale or sell restricted use or bulk pesticides including, but not limited to, warehouses or other storage sites.

(c) A licensed pesticide dealer may sell restricted use pesticides only to an applicator licensed or certified by the commissioner, unless a sale is allowed by rule.

(d) A pesticide dealer license is required for an individual not located in Minnesota who offers for sale or sells a restricted use or bulk pesticide to a pesticide end user located in Minnesota.

(e) Only one pesticide dealer license is required per fixed location from which a restricted use or bulk pesticide is offered for sale or sold to a pesticide end user.

Subd. 2. Responsibility. A pesticide dealer is responsible for the acts of a person who assists the dealer in the solicitation and sale of restricted use pesticides.

Subd. 3. License. A pesticide dealer license:

(1) expires on December 31 of each year unless it is suspended or revoked before that date;

(2) is not transferable to another location; and

(3) must be prominently displayed to the public in the pesticide dealer's place of business.

Subd. 4. Application. (a) A person must apply to the commissioner for a pesticide dealer license on the forms and in the manner required by the commissioner.

(b) The commissioner may require an additional demonstration of dealer qualification if the dealer has had a license suspended or revoked, or has otherwise had a history of violations of this chapter.

Subd. 5. Application fee. (a) An application for a pesticide dealer license must be accompanied by a nonrefundable application fee of $50.

(b) If an application for renewal of a pesticide dealer license is not filed before January 1 of the year for which the license is to be issued, an additional fee of $20 must be paid by the applicant before the license is issued.

HIST: 1987 c 358 s 73; 1989 c 326 art 5 s 35-37; 1993 c 367 s 8; 1995 c 95 s 2



Section 18B.315 Aquatic pest control license.

18B.315 Aquatic pest control license.

Subdivision 1. Requirement. (a) A person may not engage in aquatic pest control applications:

(1) for hire without an aquatic pest control license; and

(2) as a sole proprietorship, company, partnership, or corporation unless the person is or employs a licensed master in aquatic pest control operations.

(b) An aquatic pest control licensee must have a valid license identification card when applying pesticides for hire and must display it upon demand by an authorized representative of the commissioner or law enforcement officer. The license identification card must contain information required by the commissioner.

Subd. 2. Licenses. (a) An aquatic pest control license:

(1) expires on December 31 of the year for which the license is issued;

(2) is not transferable; and

(3) must be prominently displayed to the public in the aquatic pest controller's place of business.

(b) The commissioner shall establish categories of master and journeyman for a person to be licensed under an aquatic pest control license.

Subd. 3. Application. (a) A person must apply to the commissioner for an aquatic pest control license on forms and in a manner required by the commissioner. The commissioner shall require the applicant to pass a written, closed-book, monitored examination or oral examination, or both, and may also require a practical demonstration regarding aquatic pest control. The commissioner shall establish the examination procedure, including the phases and contents of the examination.

(b) The commissioner may license a person as a master under an aquatic pest control license if the person has the necessary qualifications through knowledge and experience to properly plan, determine, and supervise the selection and application of pesticides in aquatic pest control. To demonstrate the qualifications and become licensed as a master under the aquatic pest control license, a person must:

(1) pass a closed-book test administered by the commissioner;

(2) have direct experience as a licensed journeyman under an aquatic pest control license for at least two years by this state or a state with equivalent certification requirements, or have at least 1,600 hours of qualifying experience in the previous four years as determined by the commissioner; and

(3) show practical knowledge and field experience under clause (2) in the actual selection and application of pesticides under varying conditions.

(c) The commissioner may license a person as a journeyman under an aquatic pest control license if the person:

(1) has the necessary qualifications in the practical selection and application of pesticides;

(2) has passed a closed-book examination given by the commissioner; and

(3) is engaged as an employee of or is working under the direction of a person licensed as a master under an aquatic pest control license.

Subd. 4. Renewal. (a) An aquatic pest control applicator license may be renewed on or before the expiration of an existing license subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competency and ability to use pesticides safely and properly. The commissioner may require an additional demonstration of applicator qualification if the applicator has had a license suspended or revoked or has otherwise had a history of violations of this chapter.

(b) If a person fails to renew an aquatic pest control license within three months of its expiration, the person must obtain an aquatic pest control license subject to the requirements, procedures, and fees required for an initial license.

Subd. 5. Financial responsibility. (a) An aquatic pest control license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by:

(1) proof of net assets equal to or greater than $50,000; or

(2) a performance bond or insurance of a kind and in an amount determined by the commissioner.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner shall immediately suspend the license of a person who fails to maintain the required bond or insurance. The performance bond or insurance policy must contain a provision requiring the insurance or bonding company to notify the commissioner by ten days before the effective date of cancellation, termination, or any other change of the bond or insurance. If there is recovery against the bond or insurance, additional coverage must be secured to maintain financial responsibility equal to the original amount required.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under this section must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 6. Fees. (a) An applicant for an aquatic pest control license for a business must pay a nonrefundable application fee of $100. An employee of a licensed business must pay a nonrefundable application fee of $50 for an individual aquatic pest control license.

(b) An application received after expiration of the aquatic pest control license is subject to a penalty of 50 percent of the application fee.

(c) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

HIST: 1996 c 330 s 4



Section 18B.32 Structural pest control license.

18B.32 Structural pest control license.

Subdivision 1. Requirement. (a) A person may not engage in structural pest control applications:

(1) for hire without a structural pest control license; and

(2) as a sole proprietorship, company, partnership, or corporation unless the person is or employs a licensed master in structural pest control operations.

(b) A structural pest control licensee must have a valid license identification card when applying pesticides for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The license identification card must contain information required by the commissioner.

(c) Notwithstanding the licensing requirements of this subdivision, a person may control the following nuisance or economically damaging wild animals, by trapping, without a structural pest control license:

(1) fur-bearing animals, as defined in section 97A.015, with a valid trapping license or special permit from the commissioner of natural resources; and

(2) skunks, woodchucks, gophers, porcupines, coyotes, moles, and weasels.

Subd. 2. Licenses. (a) A structural pest control license:

(1) expires on December 31 of the year for which the license is issued;

(2) is not transferable; and

(3) must be prominently displayed to the public in the structural pest controller's place of business.

(b) The commissioner shall establish categories of master, journeyman, and fumigator for a person to be licensed under a structural pest control license.

Subd. 3. Application. (a) A person must apply to the commissioner for a structural pest control license on forms and in the manner required by the commissioner. The commissioner shall require the applicant to pass a written, closed-book, monitored examination or oral examination, or both, and may also require a practical demonstration regarding structural pest control. The commissioner shall establish the examination procedure, including the phases and contents of the examination.

(b) The commissioner may license a person as a master under a structural pest control license if the person has the necessary qualifications through knowledge and experience to properly plan, determine, and supervise the selection and application of pesticides in structural pest control. To demonstrate the qualifications and become licensed as a master under a structural pest control license, a person must:

(1) pass a closed-book test administered by the commissioner;

(2) have direct experience as a licensed journeyman under a structural pest control license for at least two years by this state or a state with equivalent certification requirements or as a full-time licensed master in another state with equivalent certification requirements; and

(3) show practical knowledge and field experience under clause (2) in the actual selection and application of pesticides under varying conditions.

(c) The commissioner may license a person as a journeyman under a structural pest control license if the person:

(1) has the necessary qualifications in the practical selection and application of pesticides;

(2) has passed a closed-book examination given by the commissioner; and

(3) is engaged as an employee of or is working under the direction of a person licensed as a master under a structural pest control license.

(d) The commissioner may license a person as a fumigator under a structural pest control license if the person:

(1) has knowledge of the practical selection and application of fumigants;

(2) has passed a closed-book examination given by the commissioner; and

(3) is licensed by the commissioner as a master or journeyman under a structural pest control license.

Subd. 4. Renewal. (a) A structural pest control applicator license may be renewed on or before the expiration of an existing license subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competency and ability to use pesticides safely and properly. The commissioner may require an additional demonstration of applicator qualification if the applicator has had a license suspended or revoked or has otherwise had a history of violations of this chapter.

(b) If a person fails to renew a structural pest control license within three months of its expiration, the person must obtain a structural pest control license subject to the requirements, procedures, and fees required for an initial license.

Subd. 5. Financial responsibility. (a) A structural pest control license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by:

(1) proof of net assets equal to or greater than $50,000; or

(2) a performance bond or insurance of a kind and in an amount determined by the commissioner.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner must immediately suspend the license of a person who fails to maintain the required bond or insurance. The performance bond or insurance policy must contain a provision requiring the insurance or bonding company to notify the commissioner by ten days before the effective date of cancellation, termination, or any other change of the bond or insurance. If there is recovery against the bond or insurance, additional coverage must be secured to maintain financial responsibility equal to the original amount required.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under the provisions of this section must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 6. Fees. (a) An applicant for a structural pest control license for a business must pay a nonrefundable application fee of $100. An employee of a licensed business must pay a nonrefundable application fee of $50 for an individual structural pest control license.

(b) An application received after expiration of the structural pest control license is subject to a penalty fee of 50 percent of the application fee.

(c) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

HIST: 1987 c 358 s 74; 1989 c 326 art 5 s 38; 1993 c 283 s 1; 1994 c 623 art 1 s 8; 1996 c 330 s 5



Section 18B.33 Commercial applicator license.

18B.33 Commercial applicator license.

Subdivision 1. Requirement. (a) A person may not apply a pesticide for hire without a commercial applicator license for the appropriate use categories or a structural pest control license or aquatic pest control license.

(b) A person with a commercial applicator license may not apply pesticides on or into surface waters without an aquatic pest control license under section 18B.315, except an aquatic pest control license is not required for licensed commercial applicators applying pesticides for the purposes of:

(1) pest control on cultivated wild rice;

(2) mosquito and black fly control operations;

(3) pest control on rights-of-way;

(4) aerial pest control operations for emergent vegetation control;

(5) aerial application of piscicides; and

(6) pest control for silvicultural operations.

(c) A commercial applicator licensee must have a valid license identification card when applying pesticides for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The commissioner shall prescribe the information required on the license identification card.

Subd. 2. Responsibility. A person required to be licensed under this section who performs pesticide applications for hire or who employs a licensed applicator to perform pesticide application for pro rata compensation is responsible for proper application of the pesticide or device.

Subd. 3. License. A commercial applicator license:

(1) expires on December 31 of the year for which it is issued, unless suspended or revoked before that date;

(2) is not transferable to another person; and

(3) must be prominently displayed to the public in the commercial applicator's place of business.

Subd. 4. Application. (a) A person must apply to the commissioner for a commercial applicator license on forms and in the manner required by the commissioner. The commissioner must prescribe and administer a closed-book, monitored examination, or equivalent measure to determine if the applicant is eligible for the commercial applicator license.

(b) Aerial applicators must also fulfill applicable requirements in chapter 360.

Subd. 5. Renewal application. (a) A person must apply to the commissioner to renew a commercial applicator license. The commissioner may renew a commercial applicator license accompanied by the application fee, subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competence and ability to use pesticides safely and properly. The applicant may renew a commercial applicator license within 12 months after expiration of the license without having to meet initial testing requirements. The commissioner may require additional demonstration of applicator qualification if a person has had a license suspended or revoked or has had a history of violations of this chapter.

(b) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

Subd. 6. Financial responsibility. (a) A commercial applicator license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by: (1) proof of net assets equal to or greater than $50,000; or (2) by a performance bond or insurance of the kind and in an amount determined by the commissioner.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner must immediately suspend the license of a person who fails to maintain the required bond or insurance. The performance bond or insurance policy must contain a provision requiring the insurance or bonding company to notify the commissioner by ten days before the effective date of cancellation, termination, or any other change of the bond or insurance. If there is recovery against the bond or insurance, additional coverage must be secured to maintain financial responsibility equal to the original amount required.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under the provisions of this section must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 7. Application fees. (a) A person initially applying for or renewing a commercial applicator license must pay a nonrefundable application fee of $50.

(b) If a renewal application is not filed before March 1 of the year for which the license is to be issued, an additional penalty fee of $10 must be paid before the commercial applicator license may be issued.

(c) An application for a duplicate commercial applicator license must be accompanied by a nonrefundable application fee of $10.

HIST: 1987 c 358 s 75; 1989 c 326 art 5 s 39-41; 1993 c 283 s 2,3; 1996 c 330 s 6; 1997 c 7 art 1 s 8



Section 18B.34 Noncommercial applicator license.

18B.34 Noncommercial applicator license.

Subdivision 1. Requirement. (a) Except for a licensed commercial applicator, certified private applicator, a licensed aquatic pest control applicator, or licensed structural pest control applicator, a person, including a government employee, may not use a restricted use pesticide in performance of official duties without having a noncommercial applicator license for an appropriate use category.

(b) A licensed noncommercial applicator may not apply pesticides into or on surface waters without an aquatic pest control license, except an aquatic pest control license is not required for licensed noncommercial applicators applying pesticides for the purposes of:

(1) mosquito and black fly control operations;

(2) pest control on rights-of-way;

(3) pest control operations for purple loosestrife control;

(4) application of piscicides; and

(5) pest control for silvicultural operations.

(c) A licensee must have a valid license identification card when applying pesticides and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The license identification card must contain information required by the commissioner.

Subd. 2. License. A noncommercial applicator license:

(1) expires on December 31 of the year for which it is issued unless suspended or revoked before that date;

(2) is not transferable; and

(3) must be prominently displayed to the public in the noncommercial applicator's place of business.

Subd. 3. Application. A person must apply to the commissioner for a noncommercial applicator license on forms and in the manner required by the commissioner. The commissioner must prescribe and administer a closed-book, monitored examination, or equivalent measure to determine if the applicant is eligible to acquire a noncommercial applicator license.

Subd. 4. Renewal. (a) A person must apply to the commissioner to renew a noncommercial applicator license. The commissioner may renew a license subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the applicator with information regarding changing technology and to help assure a continuing level of competence and ability to use pesticides safely and properly. The commissioner may require an additional demonstration of applicator qualification if the applicator has had a license suspended or revoked or has otherwise had a history of violations of this chapter.

(b) An applicant that meets renewal requirements by reexamination instead of attending workshops must pay the equivalent workshop fee for the reexamination as determined by the commissioner.

(c) An applicant has 12 months to renew the license after expiration without having to meet initial testing requirements.

Subd. 5. Fees. (a) A person initially applying for or renewing a noncommercial applicator license must pay a nonrefundable application fee of $50, except an applicant who is a government employee who uses pesticides in the course of performing official duties must pay a nonrefundable application fee of $10.

(b) If an application for renewal of a noncommercial license is not filed before March 1 in the year for which the license is to be issued, an additional penalty fee of $10 must be paid before the renewal license may be issued.

(c) An application for a duplicate noncommercial applicator license must be accompanied by a nonrefundable application fee of $10.

HIST: 1987 c 358 s 76; 1989 c 326 art 5 s 42-44; 1993 c 283 s 4,5; 1996 c 330 s 7



Section 18B.345 Pesticide application on golf courses.

18B.345 Pesticide application on golf courses.

(a) Application of a pesticide to the property of a golf course must be performed by:

(1) a structural pest control applicator;

(2) a commercial or noncommercial pesticide applicator with appropriate use certification; or

(3) an aquatic pest control applicator.

(b) Pesticides determined by the commissioner to be sanitizers and disinfectants are exempt from the requirements in paragraph (a).

HIST: 1Sp2001 c 2 s 37



Section 18B.35 Application categories within applicator licenses.

18B.35 Application categories within applicator licenses.

Subdivision 1. Establishment. (a) The commissioner may establish categories of structural pest control, commercial applicator, and noncommercial applicator licenses for administering and enforcing this chapter. The categories may include pest control operators and ornamental, agricultural, aquatic, forest, and right-of-way pesticide applicators. Separate subclassifications of categories may be specified as to ground, aerial, or manual methods to apply pesticides or to the use of pesticides to control insects, plant diseases, rodents, or weeds.

(b) Each category is subject to separate testing procedures and requirements.

Subd. 2. No additional fee. A person may not be required to pay an additional fee for a category or subclassification of a category of a license.

HIST: 1987 c 358 s 77



Section 18B.36 Private applicator certification.

18B.36 Private applicator certification.

Subdivision 1. Requirement. (a) Except for a licensed commercial or noncommercial applicator, only a certified private applicator may use a restricted use pesticide to produce an agricultural commodity:

(1) as a traditional exchange of services without financial compensation;

(2) on a site owned, rented, or managed by the person or the person's employees; or

(3) when the private applicator is one of two or fewer specified individuals employed as agricultural employment as defined by section 268.035, subdivision 2, and the owner or operator is a certified private applicator or is licensed as a noncommercial applicator.

(b) A private applicator may not purchase a restricted use pesticide without presenting a certified private applicator card or the card number.

Subd. 2. Certification. (a) The commissioner shall prescribe certification requirements and provide training that meets or exceeds United States Environmental Protection Agency standards to certify private applicators and provide information relating to changing technology to help ensure a continuing level of competency and ability to use pesticides properly and safely. The training may be done through cooperation with other government agencies and must be a minimum of three hours in duration.

(b) A person must apply to the commissioner for certification as a private applicator. After completing the certification requirements, which must include an examination as determined by the commissioner, an applicant must be certified as a private applicator to use restricted use pesticides. The certification shall expire March 1 of the third calendar year after the initial year of certification.

(c) The commissioner shall issue a private applicator card to a private applicator.

Subd. 3. Fees. (a) A person applying to be certified as a private applicator must pay a nonrefundable $10 application fee for the certification period.

(b) A $5 fee must be paid for the issuance of a duplicate private applicator card.

HIST: 1987 c 358 s 78; 1989 c 326 art 5 s 45,46; 1993 c 367 s 9; 1995 c 95 s 3; 1997 c 131 s 3; 2001 c 7 s 12



Section 18B.37 Records, reports, plans, and inspections.

18B.37 Records, reports, plans, and inspections.

Subdivision 1. Pesticide dealer. (a) A pesticide dealer must maintain records of all sales of restricted use pesticides as required by the commissioner. Records must be kept at the time of sale on forms supplied by the commissioner or on the pesticide dealer's forms if they are approved by the commissioner.

(b) Records must be submitted annually with the renewal application for a pesticide dealer license or upon request of the commissioner.

(c) Copies of records required under this subdivision must be maintained by the pesticide dealer for a period of five years after the date of the pesticide sale.

Subd. 2. Commercial and noncommercial applicators. (a) A commercial or noncommercial applicator, or the applicator's authorized agent, must maintain a record of pesticides used on each site. Noncommercial applicators must keep records of restricted use pesticides. The record must include the:

(1) date of the pesticide use;

(2) time the pesticide application was completed;

(3) brand name of the pesticide, the United States Environmental Protection Agency registration number, and dosage used;

(4) number of units treated;

(5) temperature, wind speed, and wind direction;

(6) location of the site where the pesticide was applied;

(7) name and address of the customer;

(8) name and signature of applicator, name of company, license number of applicator, and address of applicator company; and

(9) any other information required by the commissioner.

(b) Portions of records not relevant to a specific type of application may be omitted upon approval from the commissioner.

(c) All information for this record requirement must be contained in a single page document for each pesticide application, except a map may be attached to identify treated areas. For the rights-of-way and wood preservative categories, the required record may not exceed five pages. An invoice containing the required information may constitute the required record. The commissioner shall make sample forms available to meet the requirements of this paragraph.

(d) A commercial applicator must give a copy of the record to the customer.

(e) Records must be retained by the applicator, company, or authorized agent for five years after the date of treatment.

Subd. 3. Structural pest control applicators. (a) A structural pest control applicator must maintain a record of each structural pest control application conducted by that person or by the person's employees. The record must include the:

(1) date of structural pest control application;

(2) target pest;

(3) brand name of the pesticide, United States Environmental Protection Agency registration number, and amount used;

(4) for fumigation, the temperature and exposure time;

(5) time the pesticide application was completed;

(6) name and address of the customer;

(7) name and signature of structural pest control applicator; name of company and address of applicator or company, applicator's signature, and license number of applicator; and

(8) any other information required by the commissioner.

(b) All information for this record requirement must be contained in a single-page document for each pesticide application. An invoice containing the required information may constitute the record.

(c) Records must be retained for five years after the date of treatment.

(d) A copy of the record must be given to a person who ordered the application that is present at the site where the structural pest control application is conducted, placed in a conspicuous location at the site where the structural pest control application is conducted immediately after the application of the pesticides, or delivered to the person who ordered an application or the owner of the site. The commissioner must make sample forms available that meet the requirements of this subdivision.

Subd. 4. Storage, handling, and disposal plan. A commercial, noncommercial, or structural pest control applicator or the business that the applicator is employed by must develop and maintain a plan that describes its pesticide storage, handling, and disposal practices. The plan must be kept at a principal business site or location within this state and must be submitted to the commissioner upon request on forms provided by the commissioner. The plan must be available for inspection by the commissioner.

Subd. 5. Inspection of records. The commissioner may enter a commercial, noncommercial, or structural pest control applicator's business and inspect the records required in this section at any reasonable time and may make copies of the records. Unless required for enforcement of this chapter, the information in the records in this section is private or nonpublic.

HIST: 1987 c 358 s 79; 1989 c 326 art 5 s 47-50; 1993 c 367 s 10



Section 18B.38 Protection of trade secrets.

18B.38 Protection of trade secrets.

Subdivision 1. Requirements. In submitting data required by this chapter, the applicant may:

(1) clearly mark any portions that in the applicant's opinion are trade secrets, commercial, or financial information; and

(2) submit the marked material separately from other material.

Subd. 2. Information revealed. After consideration of the applicant's request submitted under subdivision 1, the commissioner shall not make any information public that in the commissioner's judgment contains or relates to trade secrets or to commercial or financial information obtained from an applicant. When necessary, information relating to formulas of products may be revealed to any state or federal agency consulted with similar protection of trade secret authority and may be revealed at a public hearing or in findings of facts issued by the commissioner.

Subd. 3. Notification. If the commissioner proposes to release information that the applicant or registrant believes to be protected from disclosure under subdivision 2, the commissioner shall notify the applicant or registrant by certified mail. The commissioner shall not make the information available for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under this section.

HIST: 1987 c 358 s 80



Section 18B.39 Existing rules.

18B.39 Existing rules.

Rules of the commissioner of agriculture in effect on July 1, 1987, relating to the distribution, use, storage, handling, and disposal of pesticides, rinsates, and pesticide containers remain in effect until they are superseded by new rules.

HIST: 1987 c 358 s 81; 1996 c 305 art 2 s 2






Chapter 18C Fertilizer, Soil Amendment, and Plant Amendment Law

Section 18C.001 Citation.

18C.001 Citation.

This chapter may be cited as the "Fertilizer, Soil Amendment, and Plant Amendment Law."

HIST: 1989 c 326 art 6 s 1



Section 18C.005 Definitions.

18C.005 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. Anhydrous ammonia. "Anhydrous ammonia" means a compound formed by the chemical combination of the elements nitrogen and hydrogen in the molar proportion of one part nitrogen to three parts hydrogen. This relationship is shown by the chemical formula, NH3. On a weight basis, the ratio is 14 parts nitrogen to three parts hydrogen or approximately 82 percent nitrogen to 18 percent hydrogen. Anhydrous ammonia may exist in either a gaseous or a liquid state.

Subd. 2. Best management practices. "Best management practices" means practices, techniques, and measures developed under section 103H.151, subdivision 2.

Subd. 3. Brand. "Brand" means a term, design, or trademark used in connection with one or several grades of fertilizers or soil and plant amendment materials.

Subd. 4. Chemigation. "Chemigation" means a process of applying fertilizers to land or crops including agricultural, nursery, turf, golf course, or greenhouse sites in or with irrigation water during the irrigation process.

Subd. 5. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 6. Compost. "Compost" is a biologically stable material derived from the composting process.

Subd. 6a. Composting. "Composting" is the biological decomposition of organic matter. It is accomplished by mixing and piling in such a way as to promote aerobic or anaerobic decay or both. The process inhibits pathogens, viable weed seeds, and odors.

Subd. 7. Custom apply. "Custom apply" means to apply a fertilizer, soil amendment, or plant amendment product for compensation.

Subd. 7a. Custom blend fertilizer. "Custom blend fertilizer" means a fertilizer blended according to the specifications that are furnished to a distributor by a consumer prior to blending.

Subd. 8. Deficiency. "Deficiency" means that amount of nutrient found by analysis is less than the amount guaranteed resulting from a lack of nutrient ingredients or from lack of uniformity.

Subd. 9. Distributor. "Distributor" means a person who imports, consigns, manufactures, produces, compounds, mixes, or blends fertilizer, or who offers for sale, sells, barters, or otherwise supplies fertilizer or soil and plant amendments in this state.

Subd. 10. Environment. "Environment" means surface water, groundwater, air, land, plants, humans, and animals and their interrelationships.

Subd. 11. Fertilizer. "Fertilizer" means a substance containing one or more recognized plant nutrients that is used for its plant nutrient content and designed for use or claimed to have value in promoting plant growth. Fertilizer does not include animal and vegetable manures that are not manipulated, marl, lime, limestone, and other products exempted by rule by the commissioner.

Subd. 12. Fixed location. "Fixed location" means all stationary fertilizer facility operations, owned or operated by a person, located in the same plant location or locality.

Subd. 12a. Genetic engineering. "Genetic engineering" means the modification of the genetic composition of an organism using molecular techniques. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 12b. Genetically engineered fertilizer. "Genetically engineered fertilizer" means an organism that has been modified through the use of genetic engineering, containing one or more recognized plant nutrients that is used for its plant nutrient content and designed for use or claimed to have value in promoting plant growth. Genetically engineered fertilizer does not include animal and vegetable manures that are not manipulated, marl, lime, limestone, and other products exempted by rule by the commissioner.

Subd. 12c. Genetically engineered plant amendment. "Genetically engineered plant amendment" means an organism that has been modified through the use of genetic engineering, and that when applied to plants or seeds is intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants except fertilizers, soil amendments, agricultural liming materials, pesticides, and other materials that are exempted by rule.

Subd. 12d. Genetically engineered soil amendment. "Genetically engineered soil amendment" means an organism that has been modified directly or indirectly using genetic engineering, intended to improve the physical characteristics of the soil for agricultural production, except fertilizers, agricultural liming materials, pesticides, and other materials exempted by rule.

Subd. 13. Grade. "Grade" means the percentage of total nitrogen (N), available phosphate (P2O5), and soluble potash (K2 O) stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis except the grade of custom blends and their raw materials, bone meals, manures, and similar raw materials may be stated in fractional units, and specialty fertilizers may be stated in fractional units of less than one percent of total nitrogen, available phosphate, and soluble potash.

Subd. 14. Guarantor. "Guarantor" means the person who is guaranteeing the material to be as stated in the guaranteed analysis.

Subd. 15. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, portable container rupture, leak, spill, emission, discharge, escape, disposal, or other event that releases or immediately threatens to release a fertilizer, soil amendment, or plant amendment accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. Incident does not include a release resulting from the normal use of a product or practice in accordance with law.

Subd. 16. Investigational allowance. "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer.

Subd. 17. Label. "Label" means the display of all written, printed or graphic matter upon the immediate container or the statement accompanying a fertilizer, soil amendment, or plant amendment.

Subd. 18. Labeling. "Labeling" means all written, printed or graphic matter on or accompanying a fertilizer, soil amendment, or plant amendment or advertisements, brochures, posters, television, radio or other announcements used in promoting the sale of fertilizers, soil amendments, or plant amendments.

Subd. 19. Manipulated. "Manipulated" means fertilizers that are manufactured, blended, or mixed, or animal or vegetable manures that have been treated in any manner, including mechanical drying, grinding, pelleting, and other means, or by adding other chemicals or substances.

Subd. 20. Mobile mechanical unit. "Mobile mechanical unit" means a portable machine or apparatus used to manufacture fertilizers.

Subd. 21. Official sample. "Official sample" means a sample of fertilizer, soil amendment, or plant amendment taken by the commissioner according to methods prescribed by this chapter or by rule.

Subd. 22. Organic fertilizer. "Organic fertilizer" means a material containing carbon and one or more elements other than hydrogen and oxygen essential for plant growth.

Subd. 22a. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 23. Percent; percentage. "Percent" or "percentage" means the percentage by weight.

Subd. 24. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization, the state, a state agency, or a political subdivision.

Subd. 25. Plant amendment. "Plant amendment" means a substance applied to plants or seeds that is intended to improve germination, growth, yield, product quality, reproduction, flavor, or other desirable characteristics of plants except fertilizers, soil amendments, agricultural liming materials, pesticides, and other materials that are exempted by rule.

Subd. 26. Plant food. "Plant food" means a plant nutrient generally recognized as beneficial for plant growth, including nitrogen, phosphorus, potassium, calcium, magnesium, sulfur, boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, and zinc.

Subd. 27. Registrant. "Registrant" means the person who registers fertilizer, soil amendment, or plant amendment under this chapter.

Subd. 27a. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 28. Rinsate. "Rinsate" means a dilute mixture of a fertilizer or fertilizer with water, solvents, oils, commercial rinsing agents, or other substances.

Subd. 29. Safeguard. "Safeguard" means a facility, equipment, device, or system, individually or in combination, designed to prevent an incident as required by rule.

Subd. 30. Sell. "Sell," in reference to the sale of fertilizer, soil amendment, or plant amendment, includes:

(1) the act of selling, transferring ownership;

(2) the offering and exposing for sale, exchange, distribution, giving away, and transportation in, and into, this state;

(3) the possession with intent to sell, exchange, distribute, give away or transport in, and into, this state;

(4) the storing, carrying, and handling in aid of trafficking fertilizers, plant amendments, or soil amendments, whether done in person or through an agent, employee or others; and

(5) receiving, accepting, and holding of consignment for sale.

Subd. 31. Sewage sludge. "Sewage sludge" means the solids and associated liquids in municipal wastewater that are encountered and concentrated by a municipal wastewater treatment plant. Sewage sludge does not include incinerator residues and grit, scum, or screenings removed from other solids during treatment.

Subd. 32. Site. "Site" includes land and water areas, air space, and plants, animals, structures, buildings, contrivances, and machinery, whether fixed or mobile, including anything used for transportation.

Subd. 33. Soil amendment. "Soil amendment" means a substance intended to improve the structural, physical, or biological characteristics of the soil or modify organic matter at or near the soil surface, except fertilizers, agricultural liming materials, pesticides, and other materials exempted by the commissioner's rules.

Subd. 34. Specialty fertilizer. "Specialty fertilizer" means a fertilizer labeled and distributed for, but not limited to, the following uses: greenhouses, nurseries, home gardens, house plants, lawn fertilizer, shrubs, golf courses, municipal parks, and cemeteries.

Subd. 35. Substantially altering; substantially alter; substantial alteration. "Substantially altering," "substantially alter," or "substantial alteration" means modifying a bulk agricultural chemical storage facility by:

(1) changing the capacity of a safeguard;

(2) adding storage containers in excess of the capacity of a safeguard as required by rule;

(3) increasing the size of the largest storage container in a safeguard as approved or permitted by the commissioner of agriculture; or

(4) adding or changing anhydrous ammonia storage containers or adding ammonia loading or unloading stations. This does not include routine maintenance of safeguards, storage containers, appurtenances, piping, or existing mixing, blending, weighing, or handling equipment. For dry bulk fertilizer, a person may decrease storage capacity without a substantial alteration permit and may increase storage capacity up to 150 tons per location annually without a substantial alteration permit.

Subd. 35a. Tamper. "Tamper" means action taken by a person not authorized to take that action by law or by the owner or authorized custodian of an anhydrous ammonia container or of equipment where anhydrous ammonia is used, stored, distributed, or transported.

Subd. 36. Ton. "Ton" means a net ton of 2,000 pounds avoirdupois.

Subd. 37. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the economic, social, and environmental costs and benefits of the use of a fertilizer.

Subd. 38. Wildlife. "Wildlife" means living things that are not human, domesticated, or pests.

HIST: 1989 c 326 art 6 s 2; 1991 c 250 s 11-16; 1993 c 367 s 11,12; 1996 c 330 s 8-14; 2000 c 477 s 9-12



Section 18C.105 Repealed, 1996 c 310 s 1

18C.105 Repealed, 1996 c 310 s 1



Section 18C.111 Powers and duties of commissioner.

18C.111 Powers and duties of commissioner.

Subdivision 1. Administration by commissioner. The commissioner shall administer, implement, and enforce this chapter and the department of agriculture is the lead state agency for the regulation of fertilizer, including storage, handling, distribution, use, and disposal of fertilizer.

Subd. 2. Delegation of duties. The commissioner may delegate duties under this chapter to designated employees or agents of the department of agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreements, delegate specific inspection, enforcement, and other regulatory duties of this chapter to officials of other agencies. The delegation may only be made to a state agency, a political subdivision, or a political subdivision's agency that has signed a joint powers agreement with the commissioner as provided in section 471.59.

HIST: 1989 c 326 art 6 s 4



Section 18C.115 Adoption of national standards.

18C.115 Adoption of national standards.

Subdivision 1. Policy of uniformity. It is the policy of this state to achieve and maintain uniformity as much as possible with national standards and with other states in the regulation and control of the manufacture, distribution, and sale of fertilizer in this state.

Subd. 2. Adoption of national standards. Applicable national standards contained in the 1996 official publication, number 49, of the Association of American Plant Food Control Officials including the rules and regulations, statements of uniform interpretation and policy, and the official fertilizer terms and definitions, and not otherwise adopted by the commissioner, may be adopted as fertilizer rules of this state.

HIST: 1989 c 326 art 6 s 5; 1993 c 367 s 13; 1996 c 330 s 15



Section 18C.121 Rules.

18C.121 Rules.

Subdivision 1. Administration. The commissioner may adopt rules necessary to implement and enforce this chapter. The rules must conform to national standards in a manner that is practicable and consistent with state law.

Subd. 2. Liming materials. The commissioner may adopt rules governing the labeling, registration, and distribution of liming materials sold for agricultural purposes.

Subd. 3. Certification of laboratories. The commissioner may adopt rules establishing procedures and requirements for certification of soil and plant food testing laboratories operating in or outside of the state for the benefit of state residents. The rules shall include but not be limited to standardization of procedures and recommendations relating to application of plant food materials. Basic data and reference material for establishment of rules will include but not be limited to findings of the University of Minnesota soil testing laboratory.

Subd. 4. Hearings. Hearings authorized or required by law must be conducted by the commissioner or an officer, agent, or employee the commissioner designates.

HIST: 1989 c 326 art 6 s 6; 1997 c 7 art 5 s 1



Section 18C.131 Fertilizer inspection account.

18C.131 Fertilizer inspection account.

A fertilizer inspection account is established in the state treasury. The fees collected under this chapter and interest attributable to money in the account must be deposited in the state treasury and credited to the fertilizer inspection account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of this chapter.

HIST: 1989 c 326 art 6 s 7; 1993 c 172 s 24; 1999 c 231 s 40



Section 18C.135 Application of requirements to sewage sludge and compost.

18C.135 Application of requirements to sewage sludge and compost.

Subdivision 1. Sewage sludge without charge exempt. Sewage sludge that is transferred between parties without compensation is exempt from the requirements of this chapter except the labeling requirements of this chapter.

Subd. 2. Sewage sludge analysis meets labeling requirements. A copy of the sewage sludge analysis required by the rules of the pollution control agency is sufficient to meet the labeling requirements.

Subd. 3. Compost without charge exempt. Compost that is transferred between parties without compensation is exempt from all requirements of this chapter.

HIST: 1989 c 326 art 6 s 8



Section 18C.141 Soil and manure testing laboratory certification.

18C.141 Soil and manure testing laboratory certification.

Subdivision 1. Program establishment. The commissioner shall establish a program to certify the accuracy of analyses from soil and manure testing laboratories and promote standardization of soil and manure testing procedures and analytical results.

Subd. 2. Check sample system. (a) The commissioner shall institute a system of check samples that requires a laboratory to be certified to analyze at least two multiple soil or manure check samples during the calendar year. The samples must be supplied by the commissioner or by a person under contract with the commissioner to prepare and distribute the samples.

(b) Within 30 days after the laboratory receives check samples, the laboratory shall report to the commissioner the results of the analyses for all requested elements or compounds or for the elements or compounds the laboratory makes an analytical determination of as a service to others.

(c) The commissioner shall compile analytical data submitted by laboratories and provide laboratories submitting samples with a copy of the data without laboratory names or code numbers.

(d) The commissioner may conduct check samples on laboratories that are not certified.

Subd. 3. Analyses reporting standards. (a) The results obtained from soil, manure, or plant analysis must be reported in accordance with standard reporting units established by the commissioner by rule. The standard reporting units must conform as far as practical to uniform standards that are adopted on a regional or national basis.

(b) If a certified laboratory offers a recommendation, the University of Minnesota recommendation or that of another land grant college in a contiguous state must be offered in addition to other recommendations, and the source of the recommendation must be identified on the recommendation form. If relative levels such as low, medium, or high are presented to classify the analytical results, the corresponding relative levels based on the analysis as designated by the University of Minnesota or the land grant college in a contiguous state must also be presented.

Subd. 4. Revocation of certification. If the commissioner determines that analysis being performed by a laboratory is inaccurate as evidenced by check sample results, the commissioner may deny, suspend, or revoke certification.

Subd. 5. Certification fees. (a) A laboratory applying for certification shall pay an application fee of $100 and a certification fee of $100 before the certification is issued.

(b) Certification is valid for one year and the renewal fee is $100. The commissioner shall charge an additional application fee of $100 if a certified laboratory allows certification to lapse before applying for renewed certification.

(c) The commissioner shall notify a certified lab that its certification lapses within 30 to 60 days of the date when the certification lapses.

Subd. 6. Rules. The commissioner shall adopt rules for the establishment of minimum standards for laboratories, equipment, procedures, and personnel used in soil and manure analysis and rules necessary to administer and enforce this section. The commissioner shall consult with representatives of the fertilizer industry, representatives of the laboratories doing business in this state, and with the University of Minnesota college of agriculture before proposing rules.

HIST: 1989 c 326 art 6 s 9; 1998 c 401 s 16



Section 18C.201 Prohibited fertilizer activities.

18C.201 Prohibited fertilizer activities.

Subdivision 1. Storage, handling, distribution, or disposal. A person may not store, handle, distribute, or dispose of a fertilizer, rinsate, fertilizer container, or fertilizer application equipment in a manner:

(1) that endangers humans, damages agricultural products, food, livestock, fish, or wildlife;

(2) that will cause unreasonable adverse effects on the environment; or

(3) that will cause contamination of public or other waters of the state, as defined in section 103G.005, subdivisions 15 and 17, from backsiphoning or backflowing of fertilizers through water wells or from the direct flowage of fertilizers.

Subd. 2. Use of public water supplies for filling equipment. A person may not fill fertilizer application equipment directly from a public water supply, as defined in section 144.382, unless the outlet from the public water supply is equipped with a backflow prevention device that complies with Minnesota Rules, parts 4715.2000 to 4715.2280.

Subd. 3. Use of public waters for filling equipment. A person may not fill fertilizer application equipment directly from public or other waters of the state, as defined in section 103G.005, subdivisions 15 and 17, unless the equipment contains proper and functioning anti-backsiphoning mechanisms.

Subd. 4. Cleaning equipment in or near surface water. A person may not:

(1) clean fertilizer application equipment in surface waters of the state; or

(2) fill or clean fertilizer application equipment adjacent to surface waters, ditches, or wells where, because of the slope or other conditions, fertilizers or materials contaminated with fertilizers could enter or contaminate the surface waters, groundwater, or wells, as a result of overflow, leakage, or other causes.

Subd. 5. Fertilizer, rinsate, and container disposal. A person may only dispose of fertilizer, rinsate, and fertilizer containers in accordance with this chapter. The manner of disposal must not cause unreasonable adverse effects on the environment.

Subd. 6. Anhydrous ammonia. (a) A person may not:

(1) place, have placed, or possess anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to contain or transport anhydrous ammonia;

(2) transport anhydrous ammonia in a container that is not designed, constructed, maintained, and authorized to transport anhydrous ammonia;

(3) use, deliver, receive, sell, or transport a container designed and constructed to contain anhydrous ammonia without the express consent of the owner or authorized custodian of the container; or

(4) tamper with any equipment or facility used to contain, store, or transport anhydrous ammonia.

(b) For the purposes of this subdivision, containers designed and constructed for the storage and transport of anhydrous ammonia are described in rules adopted under section 18C.121, subdivision 1, or in Code of Federal Regulations, title 49.

Subd. 7. No cause of action. (a) Except as provided in paragraph (b), a person tampering with anhydrous ammonia containers or equipment under subdivision 6 shall have no cause of action for damages arising out of the tampering against (1) the owner or lawful custodian of the container or equipment; (2) a person responsible for the installation or maintenance of the container or equipment; or (3) a person lawfully selling or offering for sale the anhydrous ammonia.

(b) Paragraph (a) does not apply to a cause of action against a person who unlawfully obtained the anhydrous ammonia or anhydrous ammonia container or who possesses the anhydrous ammonia or anhydrous ammonia container for any unlawful purpose.

HIST: 1989 c 326 art 6 s 10; 1990 c 391 art 10 s 3; 2000 c 477 s 13,14



Section 18C.205 Chemigation.

18C.205 Chemigation.

Subdivision 1. Authorization. The commissioner may issue chemigation permits for irrigation to be used to apply fertilizers on crops and land, including agricultural, nursery, turf, golf course, and greenhouse sites.

Subd. 2. Permit required. A person may not apply fertilizers through an irrigation system without a chemigation permit from the commissioner. A chemigation permit is required for one or more wells or other sources of irrigation water that are protected from contamination by the same devices as required by rule.

Subd. 3. Application. (a) A person must apply for a chemigation permit on forms prescribed by the commissioner.

(b) A person initially applying for a chemigation permit must pay a nonrefundable application fee of $50. A person who holds a valid pesticide chemigation permit as required in chapter 18B is exempt from the fee in this subdivision.

Subd. 4. Permit requirements. An irrigation system operating under a chemigation permit must be fitted with effective antisiphon devices or check valves that prevent the backflow of fertilizers or fertilizer-water mixtures into water supplies or other materials during times of irrigation system failure or equipment shutdown. The devices or valves must be installed between:

(1) the irrigation system pump or other source discharge and the point of fertilizer injection; and

(2) the point of fertilizer injection and the fertilizer supply.

Subd. 5. Rules. The commissioner shall adopt rules prescribing conditions and restrictions for applying fertilizers by irrigation.

HIST: 1989 c 326 art 6 s 11; 1990 c 597 s 5



Section 18C.211 Guaranteed analysis.

18C.211 Guaranteed analysis.

Subdivision 1. N, P, and K nutrient content stated. (a) Until the commissioner prescribes the alternative form of guaranteed analysis, it must be stated as provided in this subdivision.

(b) A guaranteed analysis must state the percentage of plant nutrient content, if claimed, in the following form:

"Total Nitrogen (N) ... percent Available Phosphate (P2O5) ... percent Soluble Potash (K2O) ... percent"

(c) For unacidulated mineral phosphatic materials and basic slag, bone, tankage, and other organic phosphate materials, the total phosphate or degree of fineness may also be stated.

Subd. 2. Guarantees of the nutrients. (a) A person may guarantee plant nutrients other than nitrogen, phosphorus, and potassium only if allowed or required by commissioner's rule.

(b) The guarantees for the plant nutrients must be expressed in the elemental form.

(c) The sources of other elements, oxides, salt, and chelates, may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the commissioner and with the advice of the director of the agricultural experiment station.

(d) If plant nutrients or other substances or compounds are guaranteed, the plant nutrients are subject to inspection and analyses in accord with the methods and rules prescribed by the commissioner.

(e) The commissioner may, by rule, require the potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of 100 pounds per ton.

Subd. 3. Repealed, 1993 c 367 s 41

Subd. 4. Guaranteed analysis of soil or plant amendment. The guaranteed analysis of a soil amendment or plant amendment must be an accurate statement of composition including the percentages of each ingredient. If the product is a microbiological product, the number of viable microorganisms per milliliter for a liquid or the number of viable microorganisms per gram for a dry product must also be listed.

HIST: 1989 c 326 art 6 s 12; 1993 c 367 s 14



Section 18C.215 Fertilizer labeling.

18C.215 Fertilizer labeling.

Subdivision 1. Packaged fertilizers. (a) A person may not sell or distribute specialty fertilizer in bags or other containers in this state unless a label is placed on or affixed to the bag or container stating in a clear, legible, and conspicuous form the following information:

(1) the net weight;

(2) the brand and grade, except the grade is not required if primary nutrients are not claimed;

(3) the guaranteed analysis;

(4) the name and address of the guarantor;

(5) directions for use, except directions for use are not required for custom blend specialty fertilizers; and

(6) a derivatives statement.

(b) A person may not sell or distribute fertilizer for agricultural purposes in bags or other containers in this state unless a label is placed on or affixed to the bag or container stating in a clear, legible, and conspicuous form the information listed in paragraph (a), clauses (1) to (4), except:

(1) the grade is not required if primary nutrients are not claimed; and

(2) the grade on the label is optional if the fertilizer is used only for agricultural purposes and the guaranteed analysis statement is shown in the complete form as in section 18C.211.

(c) The labeled information must appear:

(1) on the front or back side of the container;

(2) on the upper one-third of the side of the container;

(3) on the upper end of the container; or

(4) printed on a tag affixed to the upper end of the container.

(d) If a person sells a custom blend specialty fertilizer in bags or other containers, the information required in paragraph (a) must either be affixed to the bag or container as required in paragraph (c) or be furnished to the customer on an invoice or delivery ticket in written or printed form.

Subd. 2. Blended, mixed, bulk, and custom applied fertilizer. (a) A distributor who blends or mixes fertilizer or distributes fertilizer, for agricultural use, in bulk, must furnish each purchaser with an invoice or delivery ticket in written or printed form showing:

(1) the net weight and guaranteed analysis of each of the materials used in the mixture and the name and address of the guarantor; or

(2) the net weight and guaranteed analysis of the final mixture and the name and address of the guarantor.

(b) A person may not custom apply specialty fertilizer in this state unless a label, invoice, or delivery ticket is given to each purchaser stating in a clear, legible, and conspicuous form the following information:

(1) the net weight, which may be listed as the total net weight applied or the net weight applied per unit treated;

(2) the guaranteed analysis;

(3) the name and address of the guarantor;

(4) the number of units treated in square feet, acres, or another unit of measure; and

(5) a derivative statement.

(c) Copies of invoices or delivery tickets must be kept for five years after the sale, delivery, or application.

Subd. 2a. Information to customer. If a person sells a custom blend specialty fertilizer in bulk, the information required in subdivision 1, paragraph (a), must be furnished to the customer on an invoice or delivery ticket in written or printed form.

Subd. 3. Repealed, 1993 c 367 s 41

Subd. 4. Plant food content must be uniform. The plant food content of a given lot of fertilizer must remain uniform and may not become segregated within the lot.

Subd. 5. Fertilizer in bulk storage. Fertilizer in bulk storage must be identified with a label attached to the storage bin or container stating the appropriate grade or guaranteed analysis.

HIST: 1989 c 326 art 6 s 13; 1993 c 367 s 15; 1996 c 330 s 16,17; 2000 c 477 s 15-17



Section 18C.221 Fertilizer plant food content.

18C.221 Fertilizer plant food content.

(a) Products that are deficient in plant food content are subject to this subdivision.

(b) An analysis must show that a fertilizer is deficient:

(1) in one or more of its guaranteed primary plant nutrients beyond the investigational allowances and compensations as established by regulation; or

(2) if the overall index value of the fertilizer is shown below the level established by rule.

(c) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.

(d) For the purpose of determining the commercial index value to be applied, the commissioner shall determine at least annually the values per unit of nitrogen, available phosphoric acid, and soluble potash in fertilizers in this state.

(e) If a fertilizer in the possession of the consumer is found by the commissioner to be short in weight, the registrant or licensee of the fertilizer must submit a penalty payment of two times the value of the actual shortage to the consumer within 30 days after official notice from the commissioner.

HIST: 1989 c 326 art 6 s 14



Section 18C.225 Misbranded products.

18C.225 Misbranded products.

Subdivision 1. Sale and distribution prohibited. A person may not sell or distribute a misbranded fertilizer, soil amendment, or plant amendment.

Subd. 2. Factors causing misbranding. A fertilizer, soil amendment, or plant amendment is misbranded if:

(1) it carries a false or misleading statement on the container, on the label attached to the container; or

(2) false or misleading statements concerning the fertilizer, soil amendment, or plant amendment are disseminated in any manner or by any means.

HIST: 1989 c 326 art 6 s 15



Section 18C.231 Adulteration.

18C.231 Adulteration.

Subdivision 1. Sale and distribution prohibited. A person may not sell or distribute an adulterated fertilizer, soil amendment, or plant amendment product.

Subd. 2. Factors causing adulteration. A fertilizer, soil amendment, or plant amendment is adulterated if:

(1) it contains a deleterious or harmful ingredient in an amount to render it injurious to plant life if applied in accordance with directions for use on the label;

(2) the composition falls below or differs from that which the product is purported to possess by its labeling; or

(3) the product contains unwanted crop seed or weed seed.

Subd. 3. Certain adulterated products must be disposed. Adulterated products that cannot be reconditioned must be disposed of according to methods approved by the commissioner.

HIST: 1989 c 326 art 6 s 16



Section 18C.235 Contingency plan for storage of bulk products.

18C.235 Contingency plan for storage of bulk products.

Subdivision 1. Plan required. A person who stores fertilizers, soil amendment, or plant amendment products in bulk must develop and maintain a contingency plan that describes the storage, handling, disposal, and incident handling practices.

Subd. 2. Plan availability. (a) The plan must be kept at a principal business site or location within this state and must be submitted to the commissioner upon request.

(b) The plan must be available for inspection by the commissioner.

HIST: 1989 c 326 art 6 s 17



Section 18C.301 Mixing pesticide with fertilizer, soil amendment, or plant amendment.

18C.301 Mixing pesticide with fertilizer, soil amendment, or plant amendment.

A distributor who blends, mixes, or otherwise adds pesticides to fertilizers, soil amendments, or plant amendments must:

(1) be licensed under section 18C.415; and

(2) comply with the provisions of chapter 18B and the federal Insecticide, Fungicide and Rodenticide Act, Public Law Number 92-516, as amended.

HIST: 1989 c 326 art 6 s 18



Section 18C.305 Fertilizer facilities.

18C.305 Fertilizer facilities.

Subdivision 1. Construction permit. A person must obtain a permit from the commissioner on forms provided by the commissioner before the person constructs or substantially alters:

(1) safeguards; or

(2) an existing facility used for the distribution, handling, or bulk storage of fertilizers, soil amendments, or plant amendments. The commissioner may not grant a permit for a site without safeguards that are adequate to prevent the escape or movement of the fertilizers from the site.

Subd. 2. Permit fees. (a) An application for a new facility must be accompanied by a nonrefundable application fee of $100 for each location where fertilizer is stored.

(b) An application to substantially alter a facility must be accompanied by a nonrefundable $50 fee.

(c) An additional fee of $250 must be paid by a person who begins construction of, or substantially alters a bulk agricultural chemical storage facility before a permit is issued by the commissioner, except that the $250 additional fee may not be assessed if the person submits a permit application with the required fee to the commissioner before completing the construction or substantial alteration.

(d) An application for a facility that includes both fertilizers, as regulated under this chapter, and pesticides as regulated under chapter 18B shall pay only one application fee of $100.

HIST: 1989 c 326 art 6 s 19; 1990 c 597 s 6; 1993 c 367 s 16



Section 18C.310 Genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit.

18C.310 Genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit.

Subdivision 1. Requirement. A person may not conduct a release of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment in any amount in the state until a permit for the release has been obtained from the commissioner under this section, a registration has been obtained under section 18C.411, or a license has been obtained under section 18C.415. A release of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment must have a permit under this section until the commissioner determines by rule or order that the release may be subject to sections 18C.411 and 18C.415, or is otherwise exempt from this section. Each new release requires a new permit.

Subd. 2. Permit application and review. (a) After reviewing a completed application, the commissioner may issue a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions including, but not limited to, the period for the genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit, the amount or number of genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a permit issued under this section. After a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit is issued, the commissioner may revoke or change the permit at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit if the commissioner determines that the use to be made of the genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person shall file an application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit with the commissioner. An application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency, United States Department of Agriculture, or other federal agency regulatory application or approval document, if required under federal law or rule;

(3) the purpose or objectives of the product;

(4) the name, address, and telephone number of cooperators or participants in this state;

(5) the amount of material to be shipped or used in this state; and

(6) other information requested by the commissioner.

HIST: 1991 c 250 s 17



Section 18C.401 General licensing and registration conditions.

18C.401 General licensing and registration conditions.

Subdivision 1. Substantiation of claims. The commissioner may require a person applying for a license or registration to manufacture or distribute a product for use in this state to submit authentic experimental evidence or university research data to substantiate the claims made for the product. The commissioner may rely on experimental data, evaluations, or advice furnished by experts at the University of Minnesota as evidence to substantiate claims and may accept or reject additional sources of evidence in evaluating a fertilizer, soil amendment, or plant amendment. The experimental evidence must relate to conditions in this state for which the product is intended. The commissioner may also require evidence of value when used as directed or recommended.

Subd. 2. Insufficient evidence. If the commissioner determines that the evidence submitted does not substantiate the product's usefulness in this state, the commissioner may require the applicant to submit samples, conduct tests, or submit additional information, including conditions affecting performance, to evaluate the product's performance and usefulness.

Subd. 3. Refusal to license or register. The commissioner may refuse to license a person or register a specialty fertilizer, soil amendment, or plant amendment if:

(1) the application for license or registration is not complete;

(2) the commissioner determines that the fertilizer, soil amendment, plant amendment, or other additive with substantially the same contents will not or is not likely to produce the results or effects claimed if used as directed;

(3) the commissioner determines that the fertilizer, soil amendment, plant amendment, or other additive with substantially the same contents is not useful in this state; or

(4) the facility does not properly safeguard for bulk storage.

Subd. 4. Conditional license and registration. (a) After reviewing an application accompanied by the application fee, the commissioner may issue a conditional license or registration:

(1) to prevent unreasonable adverse effects on the environment; or

(2) if the commissioner determines that the applicant needs the license or registration to accumulate information necessary to substantiate claims; or

(3) to correct minor label violations.

(b) The commissioner may prescribe terms, conditions, and a limited period of time for the conditional license or registration.

(c) The commissioner may revoke or modify a conditional license or registration if the commissioner finds that the terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(d) The commissioner may deny issuance of a conditional license or registration if the commissioner determines that issuance of a license or registration is not warranted or that the use to be made of the product under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

HIST: 1989 c 326 art 6 s 20



Section 18C.405 Protection of trade secrets.

18C.405 Protection of trade secrets.

Subdivision 1. Notation of protected information. In submitting data required by this chapter, the applicant may:

(1) clearly mark any portions that in the applicant's opinion are trade secrets, or commercial or financial information; and

(2) submit the marked material separately from other material.

Subd. 2. Protection of information by commissioner. (a) After consideration of the applicant's request submitted under subdivision 1, the commissioner may not allow the information to become public that the commissioner determines to contain or relate to trade secrets or to commercial or financial information obtained from an applicant. If necessary, information relating to formulas of products may be revealed to a state or federal agency consulted with similar protection of trade secret authority and may be revealed at a public hearing or in findings of facts issued by the commissioner.

(b) If the commissioner proposes to release information that the applicant or registrant believes to be protected from disclosure under paragraph (a), the commissioner must notify the applicant or registrant by certified mail. The commissioner may not make the information available for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may begin an action in an appropriate court for a declaratory judgment as to whether the information is subject to protection under this section.

HIST: 1989 c 326 art 6 s 21



Section 18C.411 Registration of specialty fertilizers, soil amendments, and plant amendments.

18C.411 Registration of specialty fertilizers, soil amendments, and plant amendments.

Subdivision 1. Registration required. (a) A person may not sell brands or grades of specialty fertilizers, soil amendments, or plant amendments in this state unless they are registered with the commissioner.

(b) Registration of the materials is not a warranty by the commissioner or the state.

(c) Specialty fertilizers custom applied are exempt from the registration requirements of this section.

(d) Custom blend specialty fertilizers are exempt from the registration requirements of this section if the distributor is licensed as required by section 18C.415 and the fertilizer is labeled as required by section 18C.215.

Subd. 2. Application. The application for registration must include:

(1) for specialty fertilizers:

(i) the name and address of the guarantor and registrant;

(ii) the brand and grade;

(iii) the guaranteed analysis as required by section 18C.211;

(iv) the sources from which nitrogen, phosphorus, potassium, or other elements or materials are derived; and

(v) the amount and formulas of inert ingredients; and

(2) for soil amendments and plant amendments:

(i) the name and address of the guarantor and registrant;

(ii) the brand name;

(iii) the sources from which the ingredients used in the product are derived; and

(iv) the guaranteed analysis as required by section 18C.211.

Subd. 3. Copy of label, and labeling material. Application for registration of a specialty fertilizer, a soil amendment, or a plant amendment must include:

(1) a label or label facsimile of each product for which registration is requested; and

(2) a copy of all labeling material used in this state for promotion and sale of each product being registered.

Subd. 4. Yearly registration. A registration is effective until January 1 following the date of issuance or approval. A product registration is not transferable from one person to another or from the ownership to whom the registration is issued to another ownership.

HIST: 1989 c 326 art 6 s 22; 2000 c 477 s 18



Section 18C.415 Fertilizer licenses.

18C.415 Fertilizer licenses.

Subdivision 1. License required. (a) A person may not sell or distribute bulk fertilizers for use on agricultural lands, custom apply fertilizers, or manufacture, blend, or otherwise manipulate fertilizers without obtaining a license from the commissioner from each fixed location where the person does business within the state and one license for all fixed locations that are located outside of the state.

(b) A distributor may not manipulate fertilizer by means of a mobile mechanical unit without a license from the commissioner for each mobile mechanical unit. For the purposes of this section, fertilizer application equipment owned or operated by a person licensed under paragraph (a) is not considered a mobile mechanical unit.

Subd. 2. Copy of label and labeling material. Application for license must include:

(1) a designation of the formula such as is provided on an invoice, delivery ticket, label, or label facsimile, for each product manufactured or formulated; and

(2) a copy of all labeling material used in this state for promotion of each product manufactured or formulated.

Subd. 3. Effective period. Other licenses are for the period from January 1 to the following December 31 and must be renewed annually by the licensee before January 1. A license is not transferable from one person to another, from the ownership to whom issued to another ownership, or from one location to another location.

Subd. 4. Posting of license. The license must be posted in a conspicuous place in each fixed location in this state and accompany each mobile mechanical unit operated in this state.

HIST: 1989 c 326 art 6 s 23; 1996 c 330 s 18



Section 18C.421 Distributor's tonnage report.

18C.421 Distributor's tonnage report.

Subdivision 1. Semiannual statement. (a) Each licensed distributor of fertilizer and each registrant of a specialty fertilizer, soil amendment, or plant amendment must file a semiannual statement for the periods ending December 31 and June 30 with the commissioner on forms furnished by the commissioner stating the number of net tons and grade of each raw fertilizer material distributed or the number of net tons of each brand or grade of fertilizer, soil amendment, or plant amendment distributed in this state during the reporting period.

(b) Tonnage reports are not required to be filed with the commissioner from licensees who distributed fertilizer solely by custom application.

(c) A report from a licensee who sells to an ultimate consumer must be accompanied by records or invoice copies indicating the name of the distributor who paid the inspection fee, the net tons received, and the grade or brand name of the products received.

(d) The report is due on or before the last day of the month following the close of each reporting period of each calendar year.

(e) The inspection fee at the rate stated in section 18C.425, subdivision 6, must accompany the statement.

Subd. 2. Additional reports. The commissioner may by rule require additional reports for the purpose of gathering statistical data relating to fertilizer, soil amendments, and plant amendments distribution in the state.

Subd. 3. Late report and fee penalty. (a) If a distributor does not file the semiannual statement or pay the inspection fees by 31 days after the end of the reporting period, the commissioner shall assess a penalty of the greater of $25 or ten percent of the amount due against the licensee or registrant.

(b) The fees due, plus the penalty, may be recovered in a civil action against the licensee or registrant.

(c) The assessment of the penalty does not prevent the commissioner from taking other actions as provided in this chapter.

Subd. 4. Responsibility for inspection fees. If more than one person is involved in the distribution of a fertilizer, soil amendment, or plant amendment, the distributor who imports, manufactures, or produces the fertilizer or who has the specialty fertilizer, soil amendment, or plant amendment registered is responsible for the inspection fee on products produced or brought into this state. The distributor must separately list the inspection fee on the invoice to the licensee. The last licensee must retain the invoices showing proof of inspection fees paid for three years and must pay the inspection fee on products brought into this state before July 1, 1989, unless the reporting and paying of fees have been made by a prior distributor of the fertilizer.

Subd. 5. Verification of statements. The commissioner may verify the records on which the statement of tonnage is based.

HIST: 1989 c 326 art 6 s 24; 1997 c 216 s 28; 2000 c 477 s 19



Section 18C.425 Application and inspection fees.

18C.425 Application and inspection fees.

Subdivision 1. Fertilizer license. (a) An application for a license for each fixed location to be covered by the license within the state must be accompanied by a nonrefundable application fee of $100.

(b) An application for a license for all fixed locations of a firm outside of the state must be accompanied by a nonrefundable application fee of $100.

(c) An application for a license to cover mobile mechanical units must be accompanied by a nonrefundable application fee of $100 for the first unit operated by one distributor and $50 for each additional mobile mechanical unit.

Subd. 2. Specialty fertilizer registration. An application for registration of a specialty fertilizer must be accompanied by a nonrefundable application fee of $100 for each brand and grade to be sold or distributed as provided in section 18C.411.

Subd. 3. Soil amendment and plant amendment registration. An application for registration of a soil amendment or plant amendment must be accompanied by a nonrefundable application fee of $200 for each brand sold or distributed as provided in section 18C.411.

Subd. 3a. Genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit. An application for a genetically engineered fertilizer, genetically engineered soil amendment, or genetically engineered plant amendment permit must be accompanied by a nonrefundable application fee of $125.

Subd. 4. Fee for late application. If an application for renewal of a fertilizer license or registration of a specialty fertilizer, soil amendment, or plant amendment is not filed before January 1 or July 1 of a year, as required, an additional application fee of one-half of the amount due must be paid before the renewal license or registration may be issued.

Subd. 5. Fee for product use without initial registration or license. An additional application fee equal to the amount due must be paid by an applicant for each license or registration required for products distributed or used in this state before an initial license or registration for the products distributed or used is issued by the commissioner.

Subd. 6. Inspection fees. The person responsible for payment of the inspection fees for fertilizers, soil amendments, or plant amendments sold and used in this state must pay an inspection fee of 15 cents per ton of fertilizer, soil amendment, and plant amendment sold or distributed in this state, with a minimum of $10 on all tonnage reports. Products sold or distributed to manufacturers or exchanged between them are exempt from the inspection fee imposed by this subdivision if the products are used exclusively for manufacturing purposes.

HIST: 1989 c 326 art 6 s 25; 1991 c 250 s 18; 1997 c 216 s 29-32



Section 18C.430 Commercial animal waste technician.

18C.430 Commercial animal waste technician.

Subdivision 1. Requirement. (a) Except as provided in paragraph (c), after March 1, 2000, a person may not manage or apply animal wastes for hire without a valid commercial animal waste technician license. This section does not apply to a person managing or applying animal waste on land managed by the person's employer.

(b) A person managing or applying animal wastes for hire must have a valid license identification card when managing or applying animal wastes for hire and must display it upon demand by an authorized representative of the commissioner or a law enforcement officer. The commissioner shall prescribe the information required on the license identification card.

(c) A person who is not a licensed commercial animal waste technician who has had at least two hours of training or experience in animal waste management may manage or apply animal waste for hire under the supervision of a commercial animal waste technician.

Subd. 2. Responsibility. A person required to be licensed under this section who performs animal waste management or application for hire or who employs a person to perform animal waste management or application for compensation is responsible for proper management or application of the animal wastes.

Subd. 3. License. A commercial animal waste technician license:

(1) is valid for three years and expires on December 31 of the third year for which it is issued, unless suspended or revoked before that date;

(2) is not transferable to another person; and

(3) must be prominently displayed to the public in the commercial animal waste technician's place of business.

Subd. 4. Application. (a) A person must apply to the commissioner for a commercial animal waste technician license on forms and in the manner required by the commissioner and must include the application fee. The commissioner shall prescribe and administer an examination or equivalent measure to determine if the applicant is eligible for the commercial animal waste technician license.

(b) The commissioner of agriculture, in cooperation with the Minnesota extension service and appropriate educational institutions, shall establish and implement a program for training and licensing commercial animal waste technicians.

Subd. 5. Renewal application. A person must apply to the commissioner of agriculture to renew a commercial animal waste technician license and must include the application fee. The commissioner may renew a commercial animal waste technician license, subject to reexamination, attendance at workshops approved by the commissioner, or other requirements imposed by the commissioner to provide the animal waste technician with information regarding changing technology and to help ensure a continuing level of competence and ability to manage and apply animal wastes properly. The applicant may renew a commercial animal waste technician license within 12 months after expiration of the license without having to meet initial testing requirements. The commissioner may require additional demonstration of animal waste technician qualification if a person has had a license suspended or revoked or has had a history of violations of this section.

Subd. 6. Financial responsibility. (a) A commercial animal waste technician license may not be issued unless the applicant furnishes proof of financial responsibility. The financial responsibility may be demonstrated by (1) proof of net assets equal to or greater than $50,000, or (2) a performance bond or insurance of the kind and in an amount determined by the commissioner of agriculture.

(b) The bond or insurance must cover a period of time at least equal to the term of the applicant's license. The commissioner shall immediately suspend the license of a person who fails to maintain the required bond or insurance.

(c) An employee of a licensed person is not required to maintain an insurance policy or bond during the time the employer is maintaining the required insurance or bond.

(d) Applications for reinstatement of a license suspended under paragraph (b) must be accompanied by proof of satisfaction of judgments previously rendered.

Subd. 7. Application fee. A person initially applying for or renewing a commercial animal waste technician license must pay a nonrefundable application fee of $50 and a fee of $10 for each additional identification card requested.

HIST: 1998 c 401 s 17



Section 18C.432 Manure applicator education and training.

18C.432 Manure applicator education and training.

Subdivision 1. Education and training. (a) The commissioner shall develop, in conjunction with the University of Minnesota extension service, innovative educational and training programs addressing manure applicator concerns, including water quality protection and the development of manure management plans.

(b) The commissioner shall appoint educational planning committees which must include representatives of industry.

(c) Specific current regulatory concerns must be discussed and, if appropriate, incorporated into each training session.

(d) The commissioner may approve programs from private industry and nonprofit organizations that meet minimum requirements for education, training, and certification.

(e) The commissioner shall report to the house and senate agriculture policy and funding committees by January 30, 2001, with recommendations for training, examination, certification, and costs of a private applicator manure certification program.

Subd. 2. Training manual and examination development. The commissioner, in conjunction with the University of Minnesota extension service, shall continually revise and update manure applicator training manuals and examinations. Questions in the examinations must be determined by the commissioner. Manuals and examinations must include manure management practices that discuss prevention of manure occurrence in waters of the state.

HIST: 2000 c 435 s 1



Section 18C.433 Private manure applicator certification.

18C.433 Private manure applicator certification.

Subdivision 1. Requirement. Beginning January 1, 2005, except for a commercial animal waste technician, only a certified private manure applicator may apply animal waste from a feedlot that:

(1) has a capacity of 300 animal units or more; and

(2) does not have an updated manure management plan that meets the requirements of pollution control agency rules.

Subd. 2. Certification. (a) The commissioner shall prescribe certification requirements and provide training. The training may be done in cooperation with other government agencies and must be at least three hours in duration.

(b) A person must apply to the commissioner for certification as a private manure applicator. The certification expires March 1 of the third calendar year after the initial year of certification.

(c) The commissioner shall issue a private manure applicator card to a certified private manure applicator.

Subd. 3. Fees. (a) A person applying to be certified as a private manure applicator must pay a nonrefundable $10 application fee.

(b) A $5 fee must be paid for the issuance of a duplicate private manure applicator card.

HIST: 2000 c 435 s 2



Section 18C.501 Repealed, 1989 c 326 art 6 s 34

18C.501 Repealed, 1989 c 326 art 6 s 34



Section 18C.505 Repealed, 1989 c 326 art 6 s 34

18C.505 Repealed, 1989 c 326 art 6 s 34



Section 18C.511 Repealed, 1989 c 326 art 6 s 34

18C.511 Repealed, 1989 c 326 art 6 s 34



Section 18C.515 Repealed, 1989 c 326 art 6 s 34

18C.515 Repealed, 1989 c 326 art 6 s 34



Section 18C.521 Repealed, 1989 c 326 art 6 s 34

18C.521 Repealed, 1989 c 326 art 6 s 34



Section 18C.525 Repealed, 1989 c 326 art 6 s 34

18C.525 Repealed, 1989 c 326 art 6 s 34



Section 18C.530 Citation.

18C.530 Citation.

Sections 18C.531 to 18C.575 are known and may be cited as the "Minnesota Agricultural Liming Materials Law."

HIST: 1990 c 561 s 1



Section 18C.531 Definitions.

18C.531 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 18C.531 to 18C.575.

Subd. 2. Agricultural liming materials. "Agricultural liming materials" means materials whose calcium or magnesium compounds, or both, account for an ENP of 20 percent or more and includes, but is not limited to, burnt lime, hydrated lime, industrial by-product, limestone, and marl.

Subd. 3. Brand. "Brand" means the term designating trademark, product name, or other specific designation under which individual agricultural liming material is offered for sale.

Subd. 4. Bulk. "Bulk" means in nonpackaged form.

Subd. 5. Burnt lime. "Burnt lime" means a material made from limestone that consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

Subd. 5a. Calcium carbonate equivalent; CCE. "Calcium carbonate equivalent" or "CCE" means the acid neutralizing capacity of an agricultural liming material expressed as a weight percentage of pure calcium carbonate. CCE is often referred to as the "chemical purity" of an agricultural liming material.

Subd. 6. Repealed, 1996 c 310 s 1

Subd. 7. Distributor. "Distributor" means a person who imports, consigns, produces, or offers for sale, sells, barters, or otherwise supplies agricultural liming material in this state.

Subd. 8. ENP. "ENP" means effective neutralizing power and is an expression of the neutralizing value of liming material based on the calcium carbonate equivalent and fineness which is expressed as a dry weight percentage.

Subd. 9. Fineness. "Fineness" means the percentage by weight of material that will pass sieves of specified sizes.

Subd. 10. Guaranteed analysis. "Guaranteed analysis" means the plant food claim in addition to claims for ENP or the ability to neutralize soil acidity.

Subd. 11. Repealed, 1996 c 310 s 1

Subd. 12. Hydrated lime. "Hydrated lime" means a material made from burnt lime that consists of calcium hydroxide or a combination of calcium hydroxide with either magnesium oxide, magnesium hydroxide, or both.

Subd. 13. Industrial by-product. "Industrial by-product" means an industrial waste or by-product or the by-product of a municipal water treatment process containing calcium or magnesium or both in a form that may neutralize soil acidity.

Subd. 14. Label. "Label" means the display of all written, printed, or graphic matter on the immediate container or the statement accompanying a bulk shipment of agricultural liming material.

Subd. 15. Labeling. "Labeling" means written, printed, or graphic matter on or accompanying agricultural liming material and advertisements, brochures, posters, and television, radio, or other announcements used in promoting their sale.

Subd. 16. Limestone. "Limestone" means a material consisting of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

Subd. 17. Marl. "Marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate.

Subd. 18. Official sample. "Official sample" means a sample of agricultural liming material taken by the commissioner according to methods prescribed in section 18C.561.

Subd. 19. Repealed, 1996 c 310 s 1

Subd. 20. Repealed, 1996 c 310 s 1

Subd. 21. Plant food. "Plant food" means one of the following plant nutrients or an additional plant nutrient that might be generally recognized as beneficial for plant growth: nitrogen, phosphorus, potassium, calcium, magnesium, sulfur, boron, chlorine, cobalt, copper, iron, manganese, molybdenum, sodium, and zinc.

Subd. 22. Producer. "Producer" means a person who operates a source of production or who blends an agricultural liming material to form a stockpile.

Subd. 23. Sell. "Sell" means:

(1) selling or transferring ownership;

(2) offering and exposing for sale, exchange, distribution, and transportation in and into this state;

(3) possession with intent to sell, exchange, distribute, or transport in and into this state;

(4) storing, carrying, and handling in aid of traffic, whether done in person or through an agent, employee, or others; or

(5) receiving, accepting, and holding a consignment for sale.

Subd. 24. Source of production. "Source of production" means a plant or facility where agricultural liming materials are produced or stockpiled.

Subd. 25. Stockpile. "Stockpile" means a supply of agricultural liming material stored for future use.

Subd. 26. Repealed, 1996 c 330 s 23

Subd. 27. Repealed, 1996 c 310 s 1

Subd. 28. Weight. "Weight" means the weight of material as offered for sale.

HIST: 1990 c 561 s 2; 1996 c 330 s 19,20; 1997 c 216 s 33



Section 18C.535 Powers and duties of commissioner.

18C.535 Powers and duties of commissioner.

Subdivision 1. Administration. The commissioner shall administer, implement, and enforce sections 18C.531 to 18C.575. The department of agriculture is the lead state agency for the regulation of agricultural liming materials which includes the storage, handling, distribution, and use of agricultural liming materials.

Subd. 2. Delegation of duties. The commissioner may delegate authorities and duties under sections 18C.531 to 18C.575 to designated employees or agents of the department of agriculture.

Subd. 3. Delegation to approved agencies. The commissioner may, by written agreement, delegate specific inspection, enforcement, and other regulatory duties of sections 18C.531 to 18C.575 to officials of approved agencies as defined in section 18B.01, subdivision 2.

HIST: 1990 c 561 s 3



Section 18C.541 License.

18C.541 License.

Subdivision 1. License to sell. Before a person may sell, offer for sale, or dispose of in this state agricultural liming material to be used for the correction of soil acidity or soil fertility, the distributor and producer must obtain a license by filing with the commissioner an acceptable application for a license to sell, together with the license fee, on or before January 1 of each year. The application must state the name of the producer or distributor, the location of the principal office of the producer or distributor, the number and location of each source of production covered by the license, and the name, brand, or trademark under which the agricultural liming material will be sold.

Subd. 2. Effective dates. A license is effective until January 1 following the date of its issuance or approval. A license may not be transferred from one person to another.

Subd. 3. License posting. The license must be posted in a conspicuous place in each location where agricultural liming materials are sold.

Subd. 4. Substantiation of claims. The commissioner may require a person applying for a license to sell or produce an agricultural liming material for use in this state to submit authentic experimental evidence or university research data to substantiate the claims made for the product. As evidence to substantiate claims, the commissioner may rely on experimental data, evaluations, or advice furnished by experts at the University of Minnesota and may accept or reject additional sources of evidence in evaluating the agricultural liming material. In all cases, the experimental evidence must relate to conditions in this state for which use of the product is intended. The commissioner may also require evidence of value of the product when used as directed or recommended.

Subd. 5. Insufficient evidence. If the commissioner determines that the evidence submitted under subdivision 4 does not substantiate the product's usefulness in this state, the commissioner may require the applicant to submit samples, conduct tests, or submit additional information, including conditions affecting performance, to evaluate its performance and usefulness.

Subd. 6. Industrial by-product without charge exempt. Industrial by-product lime material that is transferred between parties without compensation, except for a fair and reasonable transportation charge, is exempt from fees for licensing and inspection.

HIST: 1990 c 561 s 4



Section 18C.545 Labeling.

18C.545 Labeling.

Subdivision 1. Product label. An agricultural liming material offered for sale in this state must be labeled in accordance with rules adopted under this chapter.

Subd. 2. Bagged and bulk shipment label. If agricultural liming material is transported or sold in bags or bulk, an invoice or delivery ticket in written or printed form as required by subdivision 1 must accompany each delivery and be supplied to each purchaser at the time of delivery.

HIST: 1990 c 561 s 5; 1996 c 330 s 21



Section 18C.551 Application, sampling, and inspection fees.

18C.551 Application, sampling, and inspection fees.

Subdivision 1. Agricultural liming materials license. An application for a license must be accompanied by a nonrefundable application fee of $150. This fee does not apply to occasional sales of 50 tons or less on an annual basis.

Subd. 2. Fee for late application. If an application for license renewal is not filed before January 1, an additional nonrefundable application fee of 50 percent of the amount due may be assessed before the renewal license is issued.

Subd. 2a. Fee for product use without initial license. An applicant shall pay an additional application fee equal to the amount due for each license required if the applicant has distributed or used products in this state before the commissioner has issued an initial license for the products distributed or used.

Subd. 3. Inspection fees. A person shall pay an inspection fee of five cents per ton to the commissioner for all agricultural liming material offered for sale or sold in this state with a minimum of $10 on all tonnage reports. If more than one person is involved in the distribution of agricultural liming material, the person who first sells the agricultural liming material is responsible for the inspection fee. A person licensed under section 18C.541 must retain invoices showing proof of inspection fees paid.

Subd. 4. Sample and analysis fee. The commissioner may sample agricultural liming material from a source of production to the extent the commissioner considers necessary to implement sections 18C.531 to 18C.575. The commissioner shall charge a sampling fee of $40 for each sample collected. If the sample and analysis fee is not paid before 60 days after billing, the commissioner shall assess an additional nonrefundable late payment fee of 50 percent of the total sample and analysis fee due.

Subd. 5. Deposit of fees. Fees and penalties collected under sections 18C.531 to 18C.575 must be deposited in the general fund.

HIST: 1990 c 561 s 6; 1993 c 13 art 1 s 14; 1997 c 216 s 34



Section 18C.555 Tonnage report.

18C.555 Tonnage report.

Subdivision 1. Semiannual statement. A licensed distributor or producer of agricultural liming material shall file with the commissioner on forms furnished by the commissioner a semiannual statement for the periods ending December 31 and June 30 setting forth the number of net tons of agricultural liming material sold in this state during the reporting period. The report is due on or before the last day of the month following the close of each reporting period of each calendar year. For a tonnage report that is not filed within 31 days after the end of the reporting period, a penalty of $50 must be paid by the licensee and may be recovered in a civil action against the licensee. The assessment of this penalty does not prevent the department from taking other actions as provided in sections 18C.531 to 18C.575.

Subd. 2. Record verification. Submission of each tonnage report gives authority to the commissioner to verify the records upon which the statement of tonnage is based.

HIST: 1990 c 561 s 7



Section 18C.561 Sampling methods.

18C.561 Sampling methods.

The methods of sampling and analysis of agricultural liming materials must be those adopted by the Association of Official Analytical Chemists. In cases not covered by those methods, or in cases where methods are available in which improved applicability has been demonstrated, the commissioner may adopt appropriate methods from other sources.

HIST: 1990 c 561 s 8



Section 18C.565 False or misleading statements.

18C.565 False or misleading statements.

A person may not sell a misbranded agricultural liming material. An agricultural liming material is misbranded if it carries a false or misleading statement on the container or on the label attached to the container or if false or misleading statements concerning the agricultural liming material are disseminated in any manner or by any means.

HIST: 1990 c 561 s 9



Section 18C.571 Adulteration.

18C.571 Adulteration.

A person may not sell an adulterated agricultural liming material. An agricultural liming material is adulterated if:

(1) it contains a deleterious or harmful ingredient in sufficient amount to render it injurious to plant life or the environment when applied in accordance with directions for use on the label;

(2) its composition falls below or differs from that it is purported to possess by its labeling; or

(3) it contains unwanted crop seed or weed seed. Adulterated products that cannot be reconditioned must be disposed of by methods approved by the commissioner.

HIST: 1990 c 561 s 10



Section 18C.575 Rules.

18C.575 Rules.

Subdivision 1. For administration. The commissioner may adopt rules necessary to administer sections 18C.531 to 18C.575.

Subd. 2. Liming materials. The commissioner may adopt rules governing the distribution, labeling, sale, handling, certification, use, application, storage, sampling, and analysis of liming materials.

HIST: 1990 c 561 s 11; 1997 c 7 art 5 s 2






Chapter 18D Agricultural Chemical Liability

Section 18D.01 Definitions.

18D.01 Definitions.

Subdivision 1. Definitions in chapters 18B, 18C, and 18F apply. The definitions in chapters 18B, 18C, and 18F apply to this chapter.

Subd. 2. Applicability of definitions in this section. The definitions in this section apply to this chapter.

Subd. 3. Agricultural chemical. "Agricultural chemical" means a pesticide as defined under chapter 18B or a fertilizer, agricultural liming material, plant amendment, or soil amendment as defined under chapter 18C.

Subd. 3a. Contaminated media. "Contaminated media" means any soil, water, sediment, debris, or other material which contains an agricultural chemical at a concentration that may cause unreasonable adverse effects on the environment and is not the result of a legal use, as determined by the commissioner.

Subd. 4. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up an incident.

Subd. 5. Hazardous waste. "Hazardous waste" means a substance identified or listed as hazardous waste in the rules adopted under section 116.07, subdivision 4.

Subd. 6. Incident. "Incident" means a flood, fire, tornado, transportation accident, storage container rupture, portable container rupture, leak, spill, emission, discharge, escape, disposal, or other event that releases or immediately threatens to release an agricultural chemical accidentally or otherwise into the environment, and may cause unreasonable adverse effects on the environment. Incident does not include a release resulting from the normal use of a product or practice in accordance with law.

Subd. 7. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including without limitation a person who may be a fee owner, lessee, renter, tenant, lessor, contract for deed vendee, licensor, licensee, or occupant.

Subd. 8. Person. "Person" means an individual, firm, corporation, partnership, association, trust, joint stock company, or unincorporated organization, the state, a state agency, or a political subdivision.

Subd. 9. Provision of this chapter. "Provision of this chapter" means a provision of this chapter, chapter 18B, 18C, 18F, or a rule adopted under those chapters.

Subd. 10. Responsible party. "Responsible party" means a person who at the time of an incident has custody of, control of, or responsibility for a pesticide, fertilizer, pesticide or fertilizer container, or pesticide or fertilizer rinsate.

HIST: 1989 c 326 art 7 s 1; 1990 c 561 s 12; 1991 c 250 s 19,20; 1995 c 95 s 4



Section 18D.101 Liability for application.

18D.101 Liability for application.

(a) Notwithstanding other law relating to liability for agricultural chemical use, an end user or landowner is not liable for the cost of active cleanup, or damages associated with or resulting from agricultural chemicals in groundwater if the person has applied or has had others apply agricultural chemicals in compliance with state law, with any applicable labeling, and orders of the commissioner.

(b) It is a complete defense for liability if the person has complied with the provisions in paragraph (a).

HIST: 1989 c 326 art 7 s 2



Section 18D.103 Report of incidents required.

18D.103 Report of incidents required.

Subdivision 1. Report to commissioner. A responsible party or an owner of real property must, on discovering an incident has occurred, immediately report the incident to the commissioner. The responsible party must immediately take all reasonable action necessary to minimize or abate the incident and to recover any agricultural chemicals involved in the incident with or without a directive from the commissioner.

Subd. 2. Written report. The responsible party must submit a written report of the incident to the commissioner in the form and by the time prescribed by the commissioner.

Subd. 3. Exception. A responsible party or an owner of real property who is a licensed or certified private or commercial pesticide applicator is not required to report an incident to the commissioner under this section if the amount of pesticide involved in the release plus any other releases which have occurred at the site during the preceding year is less than the maximum amount of the pesticide that, consistent with its label, can be applied to one acre of agricultural crop land unless the release occurred into or near public water or groundwater.

HIST: 1989 c 326 art 7 s 3; 1990 c 597 s 7; 1993 c 367 s 17



Section 18D.105 Corrective action orders.

18D.105 Corrective action orders.

Subdivision 1. Corrective action orders. (a) After determining an incident has occurred, the commissioner may order the responsible party to take reasonable and necessary corrective actions.

(b) The commissioner shall notify the owner of real property where corrective action is ordered that access to the property will be required for the responsible party or the commissioner to take corrective action.

(c) A political subdivision may not request or order any person to take an action that conflicts with the corrective action ordered by the commissioner.

(d) The attorney general on request of the commissioner may bring an action to compel corrective action.

Subd. 2. Commissioner's corrective actions. The commissioner may take corrective action if:

(1) a responsible party cannot be identified; or

(2) an identified responsible party cannot or will not comply with a corrective action order issued under subdivision 1.

Subd. 3. Emergency corrective action. (a) To assure an adequate response to an incident, the commissioner may take corrective action without following the procedures of subdivision 1 if the commissioner determines that the incident constitutes a clear and immediate danger requiring immediate action to prevent, minimize, or mitigate damage to the public health and welfare or the environment.

(b) Before taking an action under this subdivision, the commissioner must make all reasonable efforts, taking into consideration the urgency of the situation, to order a responsible party to take a corrective action and notify the owner of real property where the corrective action is to be taken.

Subd. 3a. Passive bioremediation. Passive bioremediation must be considered for pesticide and fertilizer cleanups whenever an assessment of the site determines that there is a low potential risk to public health and the environment. The assessment may include the soil types involved, leaching potential, underlying geology, proximity to ground and surface water, and the soil half-life of the pesticides.

Subd. 4. Agriculture is lead agency. The department of agriculture is the lead state agency in taking corrective action for incidents.

HIST: 1989 c 326 art 7 s 4; 1993 c 367 s 18; 1995 c 95 s 5



Section 18D.1051 Response to agricultural chemical incidents.

18D.1051 Response to agricultural chemical incidents.

The commissioner of agriculture may take corrective action under this chapter, or response and remedial action under chapter 115B, or both, as provided under those chapters, in responding to an agricultural chemical incident, release, or threatened release.

HIST: 1990 c 597 s 72



Section 18D.1052 Land application of agricultural chemical contaminated soil and other media.

18D.1052 Land application of agricultural chemical contaminated soil and other media.

Subdivision 1. Application of contaminated media. The commissioner may, upon request, provide a written authorization to a responsible party, owner of real property, or other person, for land application of contaminated media. A written land application request must be submitted to the commissioner, in a form prescribed by the commissioner, and approved by the commissioner prior to any land application. The commissioner may approve a land application request if the commissioner determines that the land application will not cause unreasonable adverse effects on the environment. An authorization for land application must prescribe appropriate application rates and other operational control practices to protect human health and the environment and must identify each site or sites where land application is authorized to be performed.

Subd. 2. Exceptions. A land application specifically allowed under a state or federal permit, license, or other written approval by an authorized state or federal agency is exempt from this section. In the event of an emergency, or for small quantities of contaminated media, as determined by the commissioner, contaminated media may be land applied without prior written approval, providing that the land application is orally approved by the commissioner prior to the application. The commissioner shall confirm the oral approval in writing within three business days of an oral approval.

HIST: 1995 c 95 s 6



Section 18D.111 Liability for costs.

18D.111 Liability for costs.

Subdivision 1. Corrective action costs. (a) A responsible party is liable for the costs, including for a corrective action administrative cost incurred after the corrective action order has been issued, or for emergency corrective action, all costs. The commissioner may issue an order for recovery of the costs.

(b) A responsible party is liable for the costs of any destruction to wildlife. Payments of costs for wildlife destruction shall be deposited in the game and fish fund of the state treasury.

Subd. 2. Owner of real property. An owner of real property is not a responsible party for an incident on the owner's property unless that owner:

(1) was engaged in manufacturing, formulating, transporting, storing, handling, applying, distributing, or disposing of an agricultural chemical on the property;

(2) knowingly permitted any person to make regular use of the property for disposal of agricultural chemicals; or

(3) violated this chapter in a way that contributed to the incident.

Subd. 3. Liability for employees. A person licensed under chapter 18B or 18C is civilly liable for violations of this chapter, chapter 18B, or 18C by the person's employees and agents.

Subd. 4. Avoidance of liability. (a) A responsible party may not avoid liability by means of a conveyance of a right, title, or interest in real property, or by an indemnification, hold harmless agreement, or similar agreement.

(b) This subdivision does not:

(1) prohibit a person who may be liable from entering an agreement by which the person is insured, held harmless, or indemnified for part or all of the liability;

(2) prohibit the enforcement of an insurance, hold harmless, or indemnification agreement; or

(3) bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.

Subd. 5. Defense. As a defense to a penalty or liability for damages, a person may prove that a violation was caused solely by an act of God, an act of war, or an act or failure to act that constitutes sabotage or vandalism, or a combination of these defenses.

HIST: 1989 c 326 art 7 s 5



Section 18D.115 Apportionment of liability and contribution.

18D.115 Apportionment of liability and contribution.

Subdivision 1. Right of apportionment. (a) A responsible party held liable under this chapter has the right to have the trier of fact apportion liability among the responsible parties as provided in this section. The burden is on each responsible party to show how that responsible party's liability should be apportioned. The trier of fact shall reduce the amount of damages in proportion to the amount of liability apportioned to the party recovering.

(b) In apportioning the liability of a party under this section, the trier of fact shall consider the following:

(1) the extent to which that responsible party contributed to the incident;

(2) the amount of agricultural chemical involved;

(3) the degree of toxicity of the agricultural chemical involved;

(4) the degree of involvement of and care exercised by the responsible party in manufacturing, formulating, handling, storing, distributing, transporting, applying, and disposing of the agricultural chemical;

(5) the degree of cooperation by the responsible party with federal, state, or local officials to prevent any harm to the public health or the environment; and

(6) knowledge by the responsible party of the hazardous nature of the agricultural chemical.

Subd. 2. Contribution. If a responsible party is held liable under this chapter and establishes a proportionate share of the aggregate liability, the provisions of section 604.02, subdivisions 1 and 2, shall apply with respect to contribution and reallocation of any uncollectible amounts, except that an administrative law judge may also perform the functions of a court identified in section 604.02, subdivision 2.

HIST: 1989 c 326 art 7 s 6



Section 18D.201 Inspection, sampling, analysis.

18D.201 Inspection, sampling, analysis.

Subdivision 1. Access and entry. (a) The commissioner, upon presentation of official department credentials, must be granted access at reasonable times without delay to sites:

(1) where a person manufactures, formulates, distributes, uses, disposes of, stores, or transports an agricultural chemical; or

(2) which the commissioner reasonably believes are affected, or possibly affected, by the use of an agricultural chemical, agricultural chemical container, agricultural chemical rinsate, or agricultural chemical device in violation of this chapter.

(b) The commissioner may enter sites for:

(1) inspection of equipment for the manufacture, formulation, blending, distribution, disposal, or application of agricultural chemicals and the premises on which the equipment is stored;

(2) sampling of sites actually or reportedly exposed to agricultural chemicals;

(3) inspection of storage, handling, distribution, use, or disposal areas of agricultural chemicals or their containers;

(4) inspection or investigation of complaints of injury to the environment;

(5) sampling of agricultural chemicals;

(6) observation of the use and application of an agricultural chemical;

(7) inspection of records related to the manufacture, distribution, storage, handling, use, or disposal of an agricultural chemical;

(8) investigating the source, nature, and extent of an incident, and the extent of the adverse effects on the environment; and

(9) other purposes necessary to implement this chapter, chapter 18B, or 18C.

(c) The commissioner may enter any public or private premises during or after regular business hours without a notice of inspection when a suspected incident may threaten public health or the environment.

Subd. 2. Notice of inspection samples and analyses. (a) The commissioner shall provide the owner, operator, or agent in charge with a receipt describing any samples obtained. If requested, the commissioner shall split any samples obtained and provide them to the owner, operator, or agent in charge. If an analysis is made of the samples, a copy of the results of the analysis must be furnished to the owner, operator, or agent in charge within 30 days after an analysis has been performed. If an analysis is not performed, the commissioner must notify the owner, operator, or agent in charge within 30 days of the decision not to perform the analysis.

(b) The methods of sampling and analysis must be those adopted by the United States Environmental Protection Agency or the association of official analytical chemists. In cases not covered by those methods, or in cases where methods are available in which improved applicability has been demonstrated, the commissioner may adopt appropriate methods from other sources.

(c) In sampling a lot of agricultural chemical that is registered, a single package may constitute the official sample.

Subd. 3. Inspection requests by others. (a) A person who believes that a violation of this chapter has occurred may request an inspection by giving notice to the commissioner of the violation. The notice must be in writing, state with reasonable particularity the grounds for the notice, and be signed by the person making the request. If the pesticide application is alleged to have damaged a crop or vegetation, the request for inspection must be submitted within 45 days of the date of the pesticide application.

(b) If after receiving a notice of violation the commissioner reasonably believes that a violation has occurred, the commissioner shall make a special inspection in accordance with the provisions of this section as soon as practicable, to determine if a violation has occurred.

(c) An inspection conducted pursuant to a notice under this subdivision may cover an entire site and is not limited to the portion of the site specified in the notice. If the commissioner determines that reasonable grounds to believe that a violation occurred do not exist, the commissioner must notify the person making the request in writing of the determination.

Subd. 4. Order to enter after refusal. After a refusal or an anticipated refusal based on a prior refusal to allow entrance on a prior occasion by an owner, operator, or agent in charge to allow entry as specified in this chapter, the commissioner may apply for an order in the district court in the county where a site is located, that compels a person with authority to allow the commissioner to enter and inspect the site.

Subd. 5. Violator liable for inspection costs. (a) The cost of reinspection and reinvestigation may be assessed by the commissioner if the person subject to the corrective action order or remedial action order does not comply with the order in a reasonable time as provided in the order.

(b) The commissioner may enter an order for recovery of the inspection and investigation costs.

Subd. 6. Investigation authority. (a) In making inspections under this chapter, the commissioner may administer oaths, certify official acts, issue subpoenas to take and cause to be taken depositions of witnesses, and compel the attendance of witnesses and production of papers, books, documents, records, and testimony.

(b) If a person fails to comply with a subpoena, or a witness refuses to produce evidence or to testify to a matter about which the person may be lawfully questioned, the district court shall, on application of the commissioner, compel obedience proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify in court.

HIST: 1989 c 326 art 7 s 7; 2000 c 477 s 20



Section 18D.301 Enforcement.

18D.301 Enforcement.

Subdivision 1. Enforcement required. (a) The commissioner shall enforce this chapter and chapters 18B, 18C, and 18F.

(b) Violations of chapter 18B, 18C, or 18F or rules adopted under chapter 18B, 18C, or 18F are a violation of this chapter.

(c) Upon the request of the commissioner, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws shall take action to the extent of their authority necessary or proper for the enforcement of this chapter or special orders, standards, stipulations, and agreements of the commissioner.

Subd. 2. Commissioner's discretion. If minor violations of this chapter, chapter 18B, 18C, or 18F occur or when the commissioner believes the public interest will be best served by a suitable notice of warning in writing, this chapter does not require the commissioner to:

(1) report the violation for prosecution;

(2) institute seizure proceedings; or

(3) issue a withdrawal from distribution or stop-sale order.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the commissioner. A county attorney may bring a civil judicial enforcement action upon the request of the commissioner and agreement by the attorney general.

Subd. 4. Injunction. The commissioner may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of this chapter.

Subd. 5. Criminal actions. For a criminal action, the county attorney from the county where a criminal violation occurred is responsible for prosecuting a violation of this chapter. If the county attorney refuses to prosecute, the attorney general on request of the commissioner may prosecute.

Subd. 6. Agent for service of process. All nonresident commercial and structural pest control applicator licensees licensed as individuals must appoint the commissioner as the agent upon whom all legal process may be served and service upon the commissioner is deemed to be service on the licensee.

HIST: 1989 c 326 art 7 s 8; 1991 c 250 s 21,22



Section 18D.305 Administrative action.

18D.305 Administrative action.

Subdivision 1. Administrative remedies. The commissioner may seek to remedy violations by a written warning, administrative meeting, cease and desist, stop-use, stop-sale, removal, correction order, or other special order, seizure, stipulation, agreement, or administrative penalty, if the commissioner determines that the remedy is in the public interest.

Subd. 2. Revocation and suspension. The commissioner may, after written notice and hearing, revoke, suspend, or refuse to grant or renew a registration, permit, license, or certification if a person violates a provision of this chapter or has a history within the last three years of violations of this chapter.

Subd. 3. Cancellation of registration. (a) The commissioner may cancel the registration of a specialty fertilizer, soil amendment, or plant amendment or refuse to register a brand of specialty fertilizer, soil amendment, or plant amendment after receiving satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasion or attempted evasion of the provisions of this chapter.

(b) Registration may not be revoked until the registrant has been given opportunity for a hearing by the commissioner.

Subd. 4. Cancellation of license. (a) The commissioner may cancel a license issued under this chapter after receiving satisfactory evidence that the licensee has used fraudulent and deceptive practices in the evasion or attempted evasion of the provisions of this chapter.

(b) A license may not be revoked until the licensee has been given opportunity for a hearing by the commissioner.

Subd. 5. Cancellation of facility and equipment approval. (a) The commissioner may cancel the approval of a facility or equipment if:

(1) hazards to people's lives, adjoining property, or the environment exist; or

(2) there is satisfactory evidence that the person to whom the approval was issued has used fraudulent or deceptive practices to evade or attempt to evade the provisions of this chapter.

(b) An approval may not be canceled until the person has been given an opportunity for a hearing by the commissioner.

Subd. 6. Service of order or notice. (a) If a person is not available for service of an order, the commissioner may attach the order to the agricultural chemical container, rinsate, equipment, or device or facility and notify the owner, custodian, other responsible party, or registrant.

(b) The agricultural chemical container, rinsate, equipment, or device may not be sold, used, or removed until the agricultural chemical container, rinsate, equipment, or device has been released under conditions specified by the commissioner, by an administrative law judge, or by a court.

HIST: 1989 c 326 art 7 s 9



Section 18D.311 Damages against state for administrative action without cause.

18D.311 Damages against state for administrative action without cause.

If the commissioner did not have probable cause for an administrative action, including the issuance of a stop-sale, stop-use, or removal order, a court may allow recovery for damages caused by the administrative action.

HIST: 1989 c 326 art 7 s 10



Section 18D.315 Administrative penalties.

18D.315 Administrative penalties.

Subdivision 1. Assessment. (a) In determining the amount of the administrative penalty, the commissioner shall consider the economic gain received by the person allowing or committing the violation, the gravity of the violation in terms of actual or potential damage to human health and the environment, and the violator's culpability, good faith, and history of violations.

(b) The commissioner may assess an administrative penalty of up to $1,500 per day for a violation of a corrective action order or remedial action order.

(c) An administrative penalty may be assessed if the person subject to a corrective action order or remedial action order does not comply with the order in the time provided in the order. The commissioner must state the amount of the administrative penalty in the corrective action order or remedial action order.

Subd. 2. Collection of penalty. (a) If a person subject to an administrative penalty fails to pay the penalty, which must be part of a final order by the commissioner, by 30 days after the final order is issued, the commissioner may commence a civil action for double the assessed penalty plus attorney fees and costs.

(b) An administrative penalty may be recovered in a civil action in the name of the state brought in the district court of the county where the violation is alleged to have occurred or the district court where the commissioner has an office.

HIST: 1989 c 326 art 7 s 11



Section 18D.321 Appeal of commissioner's orders.

18D.321 Appeal of commissioner's orders.

Subdivision 1. Notice of appeal. (a) After service of an order, a person has 45 days from receipt of the order to notify the commissioner in writing that the person intends to contest the order.

(b) If the person fails to notify the commissioner that the person intends to contest the order, the order is a final order of the commissioner and not subject to further judicial or administrative review.

Subd. 2. Administrative review. If a person notifies the commissioner that the person intends to contest an order issued under this chapter, the state office of administrative hearings shall conduct a hearing in accordance with the applicable provisions of chapter 14 for hearings in contested cases. For contested corrective action orders, the state office of administrative hearings shall conduct an administrative hearing not later than 14 days after notification that a corrective action order is contested.

Subd. 3. Judicial review. Judicial review of a final decision in a contested case is available as provided in chapter 14.

HIST: 1989 c 326 art 7 s 12; 1990 c 597 s 8



Section 18D.323 Crediting of penalties, fees, and costs.

18D.323 Crediting of penalties, fees, and costs.

Except for money repaid to the agricultural chemical response and reimbursement account under section 18E.04, subdivision 6, penalties, cost reimbursements, fees, and other moneys collected under this chapter must be deposited into the state treasury and credited to the appropriate pesticide or fertilizer regulatory account.

HIST: 1990 c 597 s 9



Section 18D.325 Civil penalties.

18D.325 Civil penalties.

Subdivision 1. General penalty. Except as provided in subdivisions 2 and 3, a person who violates this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner is subject to a civil penalty of up to $7,500 per day of violation as determined by the court.

Subd. 2. Disposal that becomes hazardous waste. A person who violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner that relates to disposal of agricultural chemicals so that they become hazardous waste, is subject to the penalties in section 115.071.

Subd. 3. Defense to civil remedies and damages. As a defense to a civil penalty or claim for damages under subdivisions 1 and 2, the defendant may prove that the violation was caused solely by an act of God, an act of war, or an act or failure to act that constitutes sabotage or vandalism, or any combination of these defenses.

Subd. 4. Actions to compel performance. In an action to compel performance of an order of the commissioner to enforce a provision of this chapter, the court may require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 5. Recovery of penalties by civil action. The civil penalties and payments provided for in this section may be recovered by a civil action brought by the county attorney or the attorney general in the name of the state.

HIST: 1989 c 326 art 7 s 13; 1991 c 250 s 23,24



Section 18D.331 Criminal penalties.

18D.331 Criminal penalties.

Subdivision 1. General violation. Except as provided in subdivisions 2 and 3, a person is guilty of a misdemeanor if the person violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 2. Violation endangering humans. A person is guilty of a gross misdemeanor if the person violates a provision of this chapter, chapter 18B, 18C, or 18F or a special order, standard, stipulation, agreement, or schedule of compliance of the commissioner, and the violation endangers humans.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates a provision of this chapter, chapter 18B, 18C, or 18F or a standard, special order, stipulation, agreement, or schedule of compliance of the commissioner.

Subd. 4. Disposal that becomes hazardous waste. A person who knowingly disposes of an agricultural chemical in violation of this chapter, chapter 18B or 18C, or a standard, special order, stipulation agreement, or schedule of compliance of the commissioner and the agricultural chemical is hazardous waste is subject to the penalties in section 609.671, subdivision 4.

Subd. 5. Anhydrous ammonia containment, tampering, theft, transport. A person who knowingly violates section 18C.201, subdivision 6, is guilty of a felony and may be sentenced to imprisonment for not more than five years, or to payment of a fine of not more than $50,000, or both.

HIST: 1989 c 326 art 7 s 14; 1991 c 250 s 25-27; 1991 c 347 art 3 s 1; 2000 c 477 s 21






Chapter 18E Agricultural Chemical Response and Reimbursement Law

Section 18E.01 Citation.

18E.01 Citation.

This chapter may be cited as the Agricultural Chemical Response and Reimbursement Law.

HIST: 1989 c 326 art 8 s 1



Section 18E.02 Definitions.

18E.02 Definitions.

Subdivision 1. Definitions in chapters 18B, 18C, and 18D apply. The definitions contained in this section and chapters 18B, 18C, and 18D apply to this chapter.

Subd. 2. Account. "Account" means the agricultural chemical response and reimbursement account.

Subd. 3. Agricultural chemical. "Agricultural chemical" means pesticide, fertilizer, plant amendment, or soil amendment but does not include nitrate and related nitrogen from a natural source.

Subd. 4. Board. "Board" means the agricultural chemical response compensation board.

Subd. 5. Eligible person. "Eligible person" means:

(1) a responsible party or an owner of real property, but does not include the state, a state agency, a political subdivision of the state, except as provided in clause (2), the federal government, or an agency of the federal government;

(2) the owners of municipal airports in Minnesota where a licensed aerial pesticide applicator has caused an incident through storage, handling, or distribution operations for agricultural chemicals if (i) the commissioner has determined that corrective action is necessary and (ii) the commissioner determines, and the agricultural chemical response compensation board concurs, that based on an affirmative showing made by the owner, a responsible party cannot be identified or the identified responsible party is unable to comply with an order for corrective action; or

(3) a person involved in a transaction relating to real property who is not a responsible party or owner of the real property and who voluntarily takes corrective action on the property in response to a request or order for corrective action from the commissioner.

Subd. 6. Single site. "Single site" for purposes of this chapter means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances, and machinery whether fixed or mobile including anything used for transportation within a one-half mile radius of a discovered or reported incident where agricultural chemical handling, storage, disposal, and distribution activities have occurred or are now occurring.

HIST: 1989 c 326 art 8 s 2; 1992 c 500 s 15; 1995 c 182 s 1; 1996 c 407 s 15; 1999 c 231 s 41



Section 18E.03 Agricultural chemical response and reimbursement account.

18E.03 Agricultural chemical response and reimbursement account.

Subdivision 1. Establishment. The agricultural chemical response and reimbursement account is established as an account in the agricultural fund.

Subd. 2. Expenditures. (a) Money in the agricultural chemical response and reimbursement account may only be used:

(1) to pay for the commissioner's responses to incidents under chapters 18B, 18C, and 18D that are not eligible for payment under section 115B.20, subdivision 2;

(2) to pay for emergency responses that are otherwise unable to be funded;

(3) to reimburse and pay corrective action costs under section 18E.04; and

(4) by the board to reimburse the commissioner for board staff and other administrative costs up to $175,000 per fiscal year.

(b) Money in the agricultural chemical response and reimbursement account is appropriated to the commissioner to make payments as provided in this subdivision.

Subd. 3. Determination of response and reimbursement fee. (a) The commissioner shall determine the amount of the response and reimbursement fee under subdivision 4 after a public hearing based on:

(1) the amount needed to maintain an unencumbered balance in the account of $1,000,000;

(2) the amount estimated to be needed for responses to incidents as provided in subdivision 2, clauses (1) and (2); and

(3) the amount needed for payment and reimbursement under section 18E.04.

(b) The commissioner shall determine the response and reimbursement fee so that the total balance in the account does not exceed $5,000,000.

(c) Money from the response and reimbursement fee shall be deposited in the treasury and credited to the agricultural chemical response and reimbursement account.

Subd. 4. Fee. (a) The response and reimbursement fee consists of the surcharges and any adjustments made by the commissioner in this subdivision and shall be collected by the commissioner. The amount of the response and reimbursement fee shall be determined and imposed annually by the commissioner as required to satisfy the requirements in subdivision 3. The commissioner shall adjust the amount of the surcharges imposed in proportion to the amount of the surcharges listed in this subdivision.

(b) The commissioner shall impose a surcharge on pesticides registered under chapter 18B to be collected as a surcharge on the registration application fee under section 18B.26, subdivision 3, that is equal to 0.1 percent of sales of the pesticide in the state and sales of pesticides for use in the state during the previous calendar year, except the surcharge may not be imposed on pesticides that are sanitizers or disinfectants as determined by the commissioner. No surcharge is required if the surcharge amount based on percent of annual gross sales is less than $10. The registrant shall determine when and which pesticides are sold or used in this state. The registrant shall secure sufficient sales information of pesticides distributed into this state from distributors and dealers, regardless of distributor location, to make a determination. Sales of pesticides in this state and sales of pesticides for use in this state by out-of-state distributors are not exempt and must be included in the registrant's annual report, as required under section 18B.26, subdivision 3, paragraph (c), and fees shall be paid by the registrant based upon those reported sales. Sales of pesticides in the state for use outside of the state are exempt from the surcharge in this paragraph if the registrant properly documents the sale location and the distributors.

(c) The commissioner shall impose a ten cents per ton surcharge on the inspection fee under section 18C.425, subdivision 6, for fertilizers, soil amendments, and plant amendments.

(d) The commissioner shall impose a surcharge on the license application of persons licensed under chapters 18B and 18C consisting of:

(1) a $75 surcharge for each site where pesticides are stored or distributed, to be imposed as a surcharge on pesticide dealer application fees under section 18B.31, subdivision 5;

(2) a $75 surcharge for each site where a fertilizer, plant amendment, or soil amendment is distributed, to be imposed on persons licensed under sections 18C.415 and 18C.425;

(3) a $50 surcharge to be imposed on a structural pest control applicator license application under section 18B.32, subdivision 6, for business license applications only;

(4) a $20 surcharge to be imposed on commercial applicator license application fees under section 18B.33, subdivision 7;

(5) a $20 surcharge to be imposed on noncommercial applicator license application fees under section 18B.34, subdivision 5, except a surcharge may not be imposed on a noncommercial applicator that is a state agency, political subdivision of the state, the federal government, or an agency of the federal government; and

(6) a $20 surcharge to be imposed on aquatic pest control licenses under section 18B.315.

(e) A $1,000 fee shall be imposed on each site where pesticides are stored and sold for use outside of the state unless:

(1) the distributor properly documents that it has less than $2,000,000 per year in wholesale value of pesticides stored and transferred through the site; or

(2) the registrant pays the surcharge under paragraph (b) and the registration fee under section 18B.26, subdivision 3, for all of the pesticides stored at the site and sold for use outside of the state.

(f) Paragraphs (c) to (e) apply to sales, licenses issued, applications received for licenses, and inspection fees imposed on or after July 1, 1990.

Subd. 5. Repealed, 1993 c 367 s 41

Subd. 6. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to the agricultural chemical response and reimbursement account:

(1) the proceeds of the fees imposed by subdivisions 3 and 4;

(2) money recovered by the state for expenses paid with money from the account;

(3) interest attributable to investment of money in the account; and

(4) money received by the commissioner in the form of gifts, grants other than federal grants, reimbursements, and appropriations from any source intended to be used for the purposes of the account.

Subd. 7. Appropriation and reimbursement. The amount of the response and reimbursement fee imposed under subdivisions 3 and 4 is appropriated from the general fund to the agricultural chemical response and reimbursement account to be reimbursed when the fee is collected.

HIST: 1989 c 326 art 8 s 3; 1990 c 597 s 10-13; 1991 c 355 s 1,2; 1993 c 367 s 19-23; 1995 c 233 art 2 s 36; 1996 c 330 s 22; 1997 c 7 art 1 s 9; 1999 c 231 s 42



Section 18E.035 Financial security; municipal airports.

18E.035 Financial security; municipal airports.

As a condition for the use of space or facilities for the storage, handling, or distribution of agricultural chemicals on the grounds of a municipal airport, a licensed aerial pesticide applicator shall hold the owner of the airport harmless for any expenses to cover necessary corrective actions caused by the applicator.

HIST: 1999 c 231 s 43



Section 18E.04 Reimbursement or payment of response costs.

18E.04 Reimbursement or payment of response costs.

Subdivision 1. Reimbursement of response costs. The commissioner shall reimburse an eligible person from the agricultural chemical response and reimbursement account for the reasonable and necessary costs incurred by the eligible person in taking corrective action as provided in subdivision 4, if the board determines:

(1) the eligible person takes all reasonable action necessary to minimize and abate an incident and the action is subsequently approved by the commissioner;

(2) the eligible person complies with any reasonable requests for corrective action issued to the eligible person by the commissioner;

(3) the eligible person complied with corrective action orders if issued to the eligible person by the commissioner; and

(4) the incident was reported as required in chapters 18B, 18C, and 18D.

Subd. 2. Payment of corrective action costs. (a) On request by an eligible person, the board may pay the eligible person for the reasonable and necessary cash disbursements for corrective action costs incurred by the eligible person as provided under subdivision 4 if the board determines:

(1) the eligible person pays the first $1,000 of the corrective action costs;

(2) the eligible person provides the board with a sworn affidavit and other convincing evidence that the eligible person is unable to pay additional corrective action costs;

(3) the eligible person continues to assume responsibility for carrying out the requirements of corrective action orders issued to the eligible person or that are in effect;

(4) the incident was reported as required in chapters 18B, 18C, and 18D; and

(5) the eligible person submits an application for payment or reimbursement to the department within three years of (i) incurring eligible corrective action costs, or (ii) approval of a corrective action report, whichever is later.

(b) The eligible person must submit an application for payment or reimbursement of eligible cost incurred prior to July 1, 2001, no later than June 1, 2004.

(c) An eligible person is not eligible for payment or reimbursement and must refund amounts paid or reimbursed by the board if false statements or misrepresentations are made in the affidavit or other evidence submitted to the commissioner to show an inability to pay corrective action costs.

(d) The board may pay the eligible person and one or more designees by multiparty check.

Subd. 2a. Ineligibility for reimbursement or payment. Pesticides that are sanitizers and disinfectants and are exempt from surcharges are ineligible for reimbursement or payment under this section.

Subd. 3. Partial reimbursement. If the board determines that an incident was caused by a violation of chapter 18B, 18C, or 18D, the board may reimburse or pay a portion of the corrective action costs of the eligible person based on the culpability of the eligible person and the percentage of the costs not attributable to the violation.

Subd. 4. Reimbursement payments. (a) The board shall pay a person that is eligible for reimbursement or payment under subdivisions 1, 2, and 3 from the agricultural chemical response and reimbursement account for:

(1) 90 percent of the total reasonable and necessary corrective action costs greater than $1,000 and less than or equal to $200,000;

(2) 80 percent of the total reasonable and necessary corrective action costs greater than $200,000 but less than or equal to $300,000; and

(3) 60 percent of the total reasonable and necessary corrective action costs greater than $300,000 but less than or equal to $350,000.

(b) A reimbursement or payment may not be made until the board has determined that the costs are reasonable and are for a reimbursement of the costs that were actually incurred.

(c) The board may make periodic payments or reimbursements as corrective action costs are incurred upon receipt of invoices for the corrective action costs.

(d) Money in the agricultural chemical response and reimbursement account is appropriated to the commissioner to make payments and reimbursements directed by the board under this subdivision.

(e) The board may not make reimbursement greater than the maximum allowed under paragraph (a) for all incidents on a single site which:

(1) were not reported at the time of release but were discovered and reported after July 1, 1989; and

(2) may have occurred prior to July 1, 1989, as determined by the commissioner.

(f) The board may only reimburse an eligible person for separate incidents within a single site if the commissioner determines that each incident is completely separate and distinct in respect of location within the single site or time of occurrence.

Subd. 5. Reimbursement or payment decisions. (a) The board may issue a letter of intent on whether a person is eligible for payment or reimbursement. The letter is not binding on the board.

(b) The board must issue an order granting or denying a request within 30 days following the board meeting at which the board votes to grant or deny a request for reimbursement or for payment under subdivision 1, 2, or 3.

(c) After an initial request is made for reimbursement, notwithstanding subdivisions 1 to 4, the board may deny additional requests for reimbursement.

(d) An eligible person adversely affected by the board's disapproval of a reimbursement or payment application under paragraph (b) or a partial reimbursement under subdivision 3 may, within 60 days of receipt of the board's order, request a hearing of determination before the board. A request for a hearing must be made in writing and specify the grounds for the request.

(e) Within 30 days of the receipt of a request for hearing under paragraph (d), the eligible person must be notified either as to the date of the hearing for determination or of the denial of the request for a hearing. A hearing must be scheduled immediately following the next regularly scheduled board meeting as determined by the notification letter.

(f) If a dispute related to the disapproval of a reimbursement is not resolved after a hearing under paragraph (e) or if a request is denied, the eligible person may appeal the decision as a contested case hearing under chapter 14. A request for a contested case hearing must be submitted in writing to the board within 30 days of the date of the hearing or within 30 days of the receipt of notification of denial of the hearing request under paragraph (e).

Subd. 6. Subrogation. (a) If a person other than a responsible party is paid or reimbursed from the response reimbursement account as a condition of payment or reimbursement, the state is subrogated to the rights of action the person paid or reimbursed has against the responsible party. The commissioner shall collect the amounts from the responsible party and on request of the commissioner on behalf of the board the attorney general shall bring an action to enforce the collection.

(b) Amounts collected under this subdivision must be credited to the agricultural chemical response and reimbursement account.

HIST: 1989 c 326 art 8 s 4; 1990 c 597 s 14; 1991 c 355 s 3,4; 1993 c 367 s 24; 1995 c 182 s 2,3; 2000 c 477 s 22; 2000 c 488 art 3 s 10; 1Sp2001 c 2 s 38-40



Section 18E.05 Agricultural chemical response compensation board.

18E.05 Agricultural chemical response compensation board.

Subdivision 1. Membership. (a) The agricultural chemical response compensation board is created to consist of the commissioner of agriculture, the commissioner of commerce, and three private industry members consisting of: one representative of agricultural chemical manufacturers and wholesalers; one representative of farmers; and one representative of dealers who sell the agricultural chemicals at retail. The governor shall appoint the private industry members. Appointment, vacancies, removal, terms, and payment of compensation and expenses of members, but not expiration of the board itself, are governed by section 15.0575.

(b) The commissioner of agriculture shall provide staff to support the activities of the board.

(c) The board shall adopt rules regarding its practices and procedures, the application form and procedures for determining eligibility for and the amount of reimbursement, and procedures for investigation of claims.

Subd. 2. Duties. The board shall:

(1) accept applications for reimbursement from the account;

(2) determine the eligibility of applicants for reimbursement;

(3) determine the amount of reimbursement due each eligible applicant and the reimbursement payment schedule where applicable; and

(4) order reimbursement and notify the commissioner of the eligible person, the amount of reimbursement due, and the payment schedule, if any.

Subd. 3. Procedures. The board must receive a completed application at least 30 days before a board meeting in order for a request for reimbursement or payment to be considered at that meeting, unless the applicant and the commissioner agree to a longer time period. The board may waive the 30-day requirement if it determines that undue financial hardship to the applicant will result if action is delayed until the next regular meeting. The board must act upon a completed application request at the next regular board meeting, unless additional information is required from the applicant or the commissioner. If the board denies reimbursement or payment, its decision may be appealed in a contested case proceeding under chapter 14.

HIST: 1989 c 326 art 8 s 5; 1991 c 355 s 5; 1996 c 305 art 2 s 3



Section 18E.06 Report.

18E.06 Report.

By September 1 of each year, the agricultural chemical response compensation board and the commissioner shall submit to the house of representatives committee on ways and means, the senate committee on finance, the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture, and the environmental quality board a report detailing the activities and reimbursements for which money from the account has been spent during the previous year.

HIST: 1989 c 326 art 8 s 6; 1993 c 4 s 13; 1994 c 557 s 10; 1999 c 86 art 3 s 6






Chapter 18F Genetically Engineered Organisms

Section 18F.01 Purpose.

18F.01 Purpose.

The purpose of sections 18F.01 to 18F.13 is to establish permits for the release of certain genetically engineered agriculturally related organisms to protect humans and the environment from the potential for significant adverse effects of those releases.

HIST: 1991 c 250 s 1; 1994 c 454 s 1



Section 18F.02 Definitions.

18F.02 Definitions.

Subdivision 1. Scope. As used in sections 18F.01 to 18F.13, the terms defined in this section have the meanings given them.

Subd. 2. Agency. "Agency" means the department of agriculture.

Subd. 2a. Agriculturally related organism. "Agriculturally related organism" means any organism that is used in agricultural production or processing of agricultural products. It includes livestock and livestock products; dairy animals and dairy products; poultry and poultry products; domestic fur-bearing animals; animal feeds; horticultural stock; nursery stock, as defined in section 18.46, subdivision 3; fruit; vegetables; forage grain; wild rice; seeds; bees; apiary products; and products for the control or mitigation of noxious weeds. It excludes vaccines and drugs for use in humans; genetic engineering of human germ cells and human somatic cells intended for use in human gene therapy; vaccines for use in livestock, dairy animals, poultry, domestic fur-bearing animals, or private aquatic life; genetically engineered wild animals; and forestry products.

Subd. 3. Commissioner. "Commissioner" means the commissioner of agriculture or an agent authorized by the commissioner.

Subd. 4. Genetic engineering. "Genetic engineering" means the introduction of new genetic material to an organism or the regrouping of an organism's genes using techniques or technology designed by humans. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 5. Genetically engineered organism. "Genetically engineered organism" means an organism that has been modified directly or indirectly using genetic engineering.

Subd. 6. Organism. "Organism" means an animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 7. Repealed, 1994 c 454 s 14

Subd. 8. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under other conditions not specifically determined by the commissioner to be adequately contained.

Subd. 9. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means an unreasonable risk to humans or the environment, taking into account the environmental costs and benefits of the use of a genetically engineered organism.

HIST: 1991 c 250 s 2; 1994 c 454 s 2-4



Section 18F.04 Powers and duties of the commissioner.

18F.04 Powers and duties of the commissioner.

The commissioner shall administer, implement, and enforce sections 18F.01 to 18F.13. The board of animal health shall be consulted on permits that relate to livestock and domestic animals.

HIST: 1991 c 250 s 3; 1994 c 454 s 5



Section 18F.07 Genetically engineered agriculturally related organism permit.

18F.07 Genetically engineered agriculturally related organism permit.

Subdivision 1. Requirement. A person may not conduct a release of a genetically engineered agriculturally related organism until a permit for the release has been obtained from the commissioner. Each release of a genetically engineered agriculturally related organism requires a new permit until the commissioner determines by rule that the proposed use of the agriculturally related organism is no longer subject to regulation under this chapter.

Subd. 2. Permit application and review. (a) After reviewing a completed application, the commissioner may issue a genetically engineered agriculturally related organism permit if the commissioner determines that the applicant has adequately demonstrated that the proposed release does not have the potential for unreasonable adverse effects on the environment. The commissioner may prescribe terms and conditions including, but not limited to, the period for the genetically engineered agriculturally related organism permit, the amount or number of genetically engineered agriculturally related organisms to be used, monitoring activities, department inspection schedules, reporting of experiment results, and experiment termination procedures. A person may not violate terms or conditions of a permit issued under this section. After a genetically engineered agriculturally related organism permit is issued, the commissioner may revoke or change the permit at any time if the commissioner finds that its terms or conditions are being violated or are inadequate to avoid unreasonable adverse effects on the environment.

(b) The commissioner may deny issuance of a genetically engineered agriculturally related organism permit if the commissioner determines that the use to be made of the agriculturally related organisms under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

Subd. 3. Application. A person shall file an application for a genetically engineered agriculturally related organism permit with the commissioner. The application must include:

(1) the name and address of the applicant;

(2) any United States Environmental Protection Agency, United States Department of Agriculture, or other federal agency regulatory application or approval document, if required under federal law or rule;

(3) the purpose or objectives of the agriculturally related organism;

(4) the name, address, and telephone number of cooperators or participants in this state;

(5) the amount or number of organisms, materials, cultures, or seeds to be shipped or used in this state; and

(6) other information requested by the commissioner.

Subd. 4. Application fee. An application for a permit for a genetically engineered agriculturally related organism must be accompanied by a nonrefundable application fee of $125.

HIST: 1991 c 250 s 4; 1994 c 454 s 6



Section 18F.12 Rules.

18F.12 Rules.

The commissioner shall adopt rules governing the issuance of permits for proposed releases of genetically engineered agriculturally related organisms, experimental genetically engineered pesticides, and genetically engineered fertilizers, genetically engineered soil amendments, and genetically engineered plant amendments. The rules must include a requirement for environmental review subject to the provisions of chapter 116D and rules adopted under it. The rules must also include provisions requiring concurrent permit review for proposed releases that would require more than one permit under this chapter, chapter 18B or 18C.

HIST: 1991 c 250 s 5; 1994 c 454 s 7



Section 18F.13 Exemptions.

18F.13 Exemptions.

(a) The commissioner may provide exemptions to the requirements to prepare an environmental assessment worksheet and obtain a permit for release of genetically engineered agriculturally related organisms for which substantial evidence, including past releases, has shown that the organism can be released without adverse effects on humans and the environment.

(b) The commissioner may provide exemptions from the requirements to prepare an environmental assessment worksheet and obtain a permit for release of genetically engineered agriculturally related organisms for which substantial evidence, including past releases, has shown that the organism can be released under alternative oversight without adverse effects to humans and the environment.

HIST: 1994 c 454 s 8






Chapter 19 Apiaries

Section 19.01 Repealed, 1951 c 324 s 24

19.01 Repealed, 1951 c 324 s 24



Section 19.02 Repealed, 1951 c 324 s 24

19.02 Repealed, 1951 c 324 s 24



Section 19.03 Repealed, 1951 c 324 s 24

19.03 Repealed, 1951 c 324 s 24



Section 19.04 Repealed, 1951 c 324 s 24

19.04 Repealed, 1951 c 324 s 24



Section 19.05 Repealed, 1951 c 324 s 24

19.05 Repealed, 1951 c 324 s 24



Section 19.06 Repealed, 1951 c 324 s 24

19.06 Repealed, 1951 c 324 s 24



Section 19.07 Repealed, 1951 c 324 s 24

19.07 Repealed, 1951 c 324 s 24



Section 19.08 Repealed, 1951 c 324 s 24

19.08 Repealed, 1951 c 324 s 24



Section 19.09 Repealed, 1951 c 324 s 24

19.09 Repealed, 1951 c 324 s 24



Section 19.10 Repealed, 1951 c 324 s 24

19.10 Repealed, 1951 c 324 s 24



Section 19.11 Repealed, 1951 c 324 s 24

19.11 Repealed, 1951 c 324 s 24



Section 19.12 Repealed, 1951 c 324 s 24

19.12 Repealed, 1951 c 324 s 24



Section 19.13 Repealed, 1951 c 324 s 24

19.13 Repealed, 1951 c 324 s 24



Section 19.14 Repealed, 1951 c 324 s 24

19.14 Repealed, 1951 c 324 s 24



Section 19.15 Repealed, 1951 c 324 s 24

19.15 Repealed, 1951 c 324 s 24



Section 19.16 Repealed, 1951 c 324 s 24

19.16 Repealed, 1951 c 324 s 24



Section 19.17 Repealed, 1951 c 324 s 24

19.17 Repealed, 1951 c 324 s 24



Section 19.18 Repealed, 1983 c 31 s 17

19.18 Repealed, 1983 c 31 s 17



Section 19.19 Repealed, 1983 c 31 s 17

19.19 Repealed, 1983 c 31 s 17



Section 19.20 Repealed, 1983 c 31 s 17

19.20 Repealed, 1983 c 31 s 17



Section 19.21 Repealed, 1983 c 31 s 17

19.21 Repealed, 1983 c 31 s 17



Section 19.22 Repealed, 1983 c 31 s 17

19.22 Repealed, 1983 c 31 s 17



Section 19.23 Repealed, 1983 c 31 s 17

19.23 Repealed, 1983 c 31 s 17



Section 19.24 Repealed, 1983 c 31 s 17

19.24 Repealed, 1983 c 31 s 17



Section 19.25 Repealed, 1983 c 31 s 17

19.25 Repealed, 1983 c 31 s 17



Section 19.26 Repealed, 1983 c 31 s 17

19.26 Repealed, 1983 c 31 s 17



Section 19.27 Repealed, 1983 c 31 s 17

19.27 Repealed, 1983 c 31 s 17



Section 19.28 Repealed, 1983 c 31 s 17

19.28 Repealed, 1983 c 31 s 17



Section 19.29 Repealed, 1983 c 31 s 17

19.29 Repealed, 1983 c 31 s 17



Section 19.30 Repealed, 1983 c 31 s 17

19.30 Repealed, 1983 c 31 s 17



Section 19.31 Repealed, 1983 c 31 s 17

19.31 Repealed, 1983 c 31 s 17



Section 19.32 Repealed, 1983 c 31 s 17

19.32 Repealed, 1983 c 31 s 17



Section 19.33 Repealed, 1983 c 31 s 17

19.33 Repealed, 1983 c 31 s 17



Section 19.34 Repealed, 1983 c 31 s 17

19.34 Repealed, 1983 c 31 s 17



Section 19.35 Repealed, 1983 c 31 s 17

19.35 Repealed, 1983 c 31 s 17



Section 19.36 Repealed, 1983 c 31 s 17

19.36 Repealed, 1983 c 31 s 17



Section 19.37 Repealed, 1983 c 31 s 17

19.37 Repealed, 1983 c 31 s 17



Section 19.38 Repealed, 1983 c 31 s 17

19.38 Repealed, 1983 c 31 s 17



Section 19.39 Repealed, 1961 c 292 s 3

19.39 Repealed, 1961 c 292 s 3



Section 19.40 Repealed, 1983 c 31 s 17

19.40 Repealed, 1983 c 31 s 17



Section 19.41 Repealed, 1983 c 31 s 17

19.41 Repealed, 1983 c 31 s 17



Section 19.50 Definitions.

19.50 Definitions.

Subdivision 1. Scope. For the purposes of sections 19.50 to 19.65 the terms defined in this section have the meanings given them.

Subd. 2. Apiary. "Apiary" means a place where a collection of one or more hives or colonies of bees or the nuclei of bees are kept.

Subd. 3. Abandoned apiary. "Abandoned apiary" means any apiary not regularly attended in accordance with good beekeeping practices and which constitutes a disease or parasite hazard to the beekeeping industry.

Subd. 4. Bee diseases. "Bee diseases" means infectious, contagious, or harmful diseases including but not limited to: American or European foulbrood, sacbrood, chalkbrood, Nosema, bee paralysis, or abnormal condition of egg, larval, pupal, or adult stages of bees.

Subd. 5. Bee equipment. "Bee equipment" means hives, supers, frames, veils, gloves, and any apparatus, tool, machine, vehicle, or other device used in the handling, moving, or manipulating of bees, honey, wax, or hives, including containers of honey or wax which may be used in an apiary or in transporting bees and their products and apiary supplies.

Subd. 6. Beekeeper. "Beekeeper" means a person who keeps bees.

Subd. 7. Beekeeping. "Beekeeping" means the moving, raising, and producing of bees, beeswax, honey, related products, and pollination.

Subd. 8. Bees. "Bees" means any stage of the common honey bee, Apis mellifera (L).

Subd. 9. Colony. "Colony" means the aggregate of worker bees, drones, the queen, and developing young bees living together as a family unit in a hive or other dwelling.

Subd. 10. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's authorized agents.

Subd. 11. Department. "Department" means the department of agriculture.

Subd. 12. Exotic parasite. "Exotic parasite" means any parasite harmful to bees including but not limited to: Varroa jacobsoni, Tropilaelaps clareae, or Acarapis woodi.

Subd. 12a. Africanized honeybees. "Africanized honeybees" means Africanized honeybees using United States Department of Agriculture standards.

Subd. 13. Hive. "Hive" means a frame hive, box hive, box, barrel, log gum, skep, or any other receptacle or container, natural or artificial, or any part of one, which is used as domicile for bees.

Subd. 14. Inspection certificate. "Inspection certificate" means an official record, recorded on a form prescribed by the department, which shows that the apiary has been inspected by the department and which states any diseases found.

Subd. 15. Permit. "Permit" means a written statement of authorization to allow bees or equipment to enter the state or to move within the state.

Subd. 16. Repealed, 1996 c 310 s 1

Subd. 17. Queen apiary. "Queen apiary" means any apiary or premises in which queen bees are reared or kept for sale or gift.

Subd. 18. Authorized agent. "Authorized agent" means an individual who is not a state employee and who performs inspections under sections 19.50 to 19.65 under contract with the commissioner.

HIST: 1983 c 31 s 1; 1986 c 444; 1993 c 233 s 1



Section 19.51 Commissioner's duties.

19.51 Commissioner's duties.

Subdivision 1. Enforcement; rules. The commissioner shall enforce sections 19.50 to 19.65. The commissioner may make all necessary examinations and inspections, and adopt rules necessary to enforce sections 19.50 to 19.65 promptly and effectively. The commissioner may employ classified civil service employees necessary to administer sections 19.50 to 19.65, and may contract with individuals to serve as authorized agents.

Subd. 2. Prevention of disease, exotic parasites, exotic strains. The commissioner shall take measures necessary to prevent the introduction, spread, or dissemination of infectious diseases, exotic parasites, or exotic strains of honey bees and to bring actions and proceedings to enforce sections 19.50 to 19.65.

Subd. 3. Repealed, 1993 c 233 s 13

HIST: 1983 c 31 s 2; 1984 c 640 s 32; 1997 c 7 art 5 s 3



Section 19.52 Inspections; access to property; impeding commissioner.

19.52 Inspections; access to property; impeding commissioner.

Subdivision 1. Access for inspection and enforcement. The commissioner may enter upon any public or private premises at all reasonable times, after providing notification to the owner or operator, to inspect any apiary or other structure which contains bees, honey, bee equipment, or comb; to ascertain the existence of or treat any contagious or infectious bee disease; or to destroy diseased bees or bee equipment which are a public nuisance. For purposes of this subdivision, notification means providing at least 24 hours' advance notice by telephone, mail, or facsimile of the commissioner's entry upon the premises. The commissioner is not required to provide notification if: (1) the owner or operator cannot be readily identified; (2) the entry upon the premises is in response to a complaint to the commissioner; (3) the entry is upon the request of the owner or operator; or (4) the entry is in response to a declared emergency by the commissioner. The commissioner may open any hive, colony, package, or receptacle which contains, or which the commissioner has reason to believe contains, any bees, comb, bee products, used bee equipment, or anything else which is capable of transmitting infectious bee diseases or exotic parasites. The commissioner may stop pedestrians and motor vehicles when they are carrying any bees, comb, used bee equipment, or anything else which is capable of transmitting infectious diseases or parasites of bees. The commissioner may inspect at any time or place, any bees, bee products, or used bee equipment shipped in or into the state.

Subd. 2. Impeding commissioner unlawful. It is unlawful to deny to the commissioner access to any premises which the commissioner is authorized to enter for purposes of inspection or to resist, thwart, or hinder the commissioner in carrying out any authorized inspection, by misrepresentation, concealment of facts or conditions, or otherwise.

HIST: 1983 c 31 s 3; 1986 c 444; 1993 c 233 s 2; 1999 c 86 art 1 s 12



Section 19.53 Sanitary inspection of apiary or storage place.

19.53 Sanitary inspection of apiary or storage place.

The commissioner may inspect the sanitary conditions of any apiary or honey house or building or portion of building or container in which honey is stored, graded, or processed. If the commissioner finds any unsanitary conditions, the commissioner shall notify the owner or operator in writing to put the honey house, building, or portion of building or container in a sanitary condition within a reasonable length of time. Any operator or owner of a honey house, building, or container who fails to obey the notice is guilty of a misdemeanor.

HIST: 1983 c 31 s 4; 1986 c 444



Section 19.54 Repealed, 1993 c 233 s 13

19.54 Repealed, 1993 c 233 s 13



Section 19.55 Inspection; notification of diseases.

19.55 Inspection; notification of diseases.

If, upon inspection of a bee colony, the commissioner finds any bee disease, exotic parasite, or Africanized honeybees, the commissioner shall notify the owner or operator of the bees in writing, stating the nature of the problem. If the commissioner orders it, the disease, exotic parasite, or Africanized honeybees must be eliminated, treated, or controlled by the owner or operator within the time period and in the manner ordered by the commissioner. The written notice may be served by handing a copy to the owner or operator of the apiary or by either registered or certified mail addressed to the last known address of the owner or operator of the apiary.

HIST: 1983 c 31 s 6; 1984 c 517 s 1; 1986 c 444; 1993 c 233 s 3



Section 19.56 Public nuisances; destruction of bees.

19.56 Public nuisances; destruction of bees.

Apiaries whose owners or operators have not eliminated, treated, or controlled bee diseases, exotic parasites, or Africanized honeybees within the time specified and in the manner ordered by the commissioner, as provided in section 19.55; and colonies of bees, queen nuclei, or shipments of used bee equipment which entered this state in violation of section 19.58 are a public nuisance. The commissioner, after written notice to the owner or operator of the bees and equipment, may destroy, by burning or otherwise, without any remuneration to the owner, infected or infested bees, hives, or used bee equipment which are a public nuisance under this section. The notice may be served by handing a copy to the owner or operator or by registered or certified mail addressed to the last known address of the owner or operator of the apiary.

HIST: 1983 c 31 s 7; 1984 c 517 s 2; 1986 c 444; 1993 c 233 s 4



Section 19.561 Africanized honeybees; possession.

19.561 Africanized honeybees; possession.

A beekeeper may not use a swarm of honeybees positively identified as being Africanized in a beekeeping operation.

HIST: 1993 c 233 s 5



Section 19.57 Quarantine.

19.57 Quarantine.

Where it has been determined that disease, an exotic parasite, or an exotic strain of honey bees has been found in an apiary, the commissioner may quarantine the apiary to restrict, regulate, or prevent movement of bee colonies. The commissioner shall post any quarantined apiary with a notice of quarantine and shall send a written notice to the owner or operator of the apiary. No person may violate the terms of a quarantine issued by the commissioner.

HIST: 1983 c 31 s 8; 1984 c 517 s 3



Section 19.58 Interstate movement of bees and used bee equipment.

19.58 Interstate movement of bees and used bee equipment.

Subdivision 1. Entry permit. No person may bring into this state any bees on comb, including nuclei, or used bee equipment without an entry permit issued by the commissioner. A person who wishes to bring any bees on comb or used bee equipment into the state shall apply for an entry permit at least 60 days before the date of entry. No entry permit may be issued without a valid compliance agreement signed by the commissioner and the beekeeper. The compliance agreement must be based on the model honeybee certification plan. The 60-day requirement may be waived by the commissioner.

Before entry, any person required to obtain an entry permit shall furnish to the commissioner a copy of a valid certificate of inspection signed by a responsible official of the state where the bees or equipment originated unless the person's bees have been inspected in Minnesota within 12 months before entry. The certificate must be based on an inspection. A person may not bring into the state any bees on comb including nuclei, combless bees, or used bee equipment from any county or parish where Africanized honeybees have been found unless it is demonstrated to the satisfaction of the commissioner that there will be no risk of introduction of Africanized honeybees into the state. Bees or equipment brought into the state in violation of this subdivision are a public nuisance and may be destroyed without notice by the commissioner.

This subdivision does not apply to a common carrier transporting bees or used bee equipment from a point of origin outside of the state to a destination outside of the state.

Subd. 2. Certificate of inspection from state of origin. No person may bring any combless bees, including queen bees, into this state without a statement showing the names and addresses of the consignors or shippers, the consignees or persons to whom shipped, and the locality of origin, and a certificate of inspection signed by a responsible official of the state from which it was brought. The statement must appear clearly and legibly in a conspicuous place on the package containing the material, or on a tag or other device attached to the package or the vehicle carrying the package. The certificate of inspection must show that the beekeeper is using certified European queen bees in all colonies.

Subd. 3. Repealed, 1993 c 233 s 13

Subd. 4. Effect of inspection certificates. A certificate of inspection from another state is prima facie evidence of the facts stated in the certificate. The commissioner may inspect any bees or used bee equipment brought into the state with a certificate of inspection from the state of origin and may subject the materials to treatment or return them to the consignor at the consignor's expense if the commissioner finds Africanized honeybees.

Subd. 5. Denial of permit. The commissioner may deny a permit for just cause after five days' notice and an opportunity for the person to be heard.

Subd. 6. Repealed, 1984 c 517 s 8

Subd. 7. Repealed, 1993 c 233 s 13

Subd. 8. Repealed, 1993 c 233 s 13

Subd. 9. Nuisance; removal. Bees and used bee equipment brought into the state in violation of this section may be declared a nuisance by the commissioner, and must be removed from the state within seven days after notification by the commissioner. If the bees and used bee equipment are not removed from the state, the commissioner may proceed as provided in section 19.56.

HIST: 1983 c 31 s 9; 1984 c 517 s 4,5; 1987 c 396 art 11 s 3; 1993 c 233 s 6-8



Section 19.59 Abandoned apiaries.

19.59 Abandoned apiaries.

An abandoned apiary is subject to quarantine. If an abandoned apiary remains abandoned for 20 days after the owner or operator has been notified by the commissioner to cease the abandonment and neglect of the apiary, the commissioner shall take possession of the apiary. The commissioner may dispose of the abandoned apiary equipment by sale, destruction, or distribution to another beekeeper. A purchaser at the public sale shall receive a certificate of purchase signed by the commissioner reciting the description of the apiary purchased and the amount paid.

After deducting the expense of the public sale and applying the unpaid balance upon all encumbrances or liens existing against the abandoned apiary sold, the balance of the proceeds shall be paid to the owner of the apiary which was sold.

HIST: 1983 c 31 s 10; 1993 c 233 s 9



Section 19.60 Repealed, 1993 c 233 s 13

19.60 Repealed, 1993 c 233 s 13



Section 19.61 Mailing queen bees.

19.61 Mailing queen bees.

Subdivision 1. Candy for mailing cages. It is unlawful for any person who sells queen bees in this state in mailing cages to place any candy containing honey in any mailing cage.

Subd. 2. Repealed, 1993 c 233 s 13

HIST: 1983 c 31 s 12



Section 19.62 Repealed, 1993 c 233 s 13

19.62 Repealed, 1993 c 233 s 13



Section 19.63 Revocation of inspection certificate.

19.63 Revocation of inspection certificate.

An inspection certificate issued by the commissioner may be revoked for just cause.

HIST: 1983 c 31 s 14



Section 19.64 Registration; fees.

19.64 Registration; fees.

Subdivision 1. Registration. Every person who owns, leases, or possesses colonies of bees or who intends to bring bees into the state under an entry permit shall register the bees with the commissioner on or before April 15 of each year. The registration application shall include the name and address of the applicant, a description of the exact location of each of the applicant's apiaries by county, township, range and quarter section, and other information required by the commissioner. The fee for registration under this subdivision is $10. The commissioner shall provide registered beekeepers with the Minnesota pest report.

Subd. 2. Repealed, 1993 c 233 s 13

Subd. 3. Repealed, 1993 c 233 s 13

Subd. 4. Repealed, 1993 c 233 s 13

Subd. 4a. Other fees. On request the commissioner may make inspections for sale of bees, bee equipment, or appliances or perform other necessary services. The commissioner shall charge a fee or charge for expenses so as to recover the cost of performing these inspections or services. If a person for whom these inspections or services are to be performed requests it, the commissioner shall provide to the person in advance an estimate of the fees or expenses that will be charged.

Subd. 5. Repealed, 1996 c 310 s 1

HIST: 1983 c 31 s 15; 1984 c 517 s 6,7; 1993 c 233 s 10,11



Section 19.65 Violation; penalty.

19.65 Violation; penalty.

A person who violates any provision of sections 19.50 to 19.65 is guilty of a misdemeanor. A person whose agents or representatives violate any provision of sections 19.50 to 19.65 is also guilty of a misdemeanor. A person who violates sections 19.50 to 19.65 is subject to an administrative penalty under sections 17.982, subdivision 2, to 17.984.

HIST: 1983 c 31 s 16; 1993 c 233 s 12






Chapter 20 Noxious Bushes and Weeds

Section 20.01 Subdivisions renumbered, repealed, or no longer in effect

20.01 Subdivision 1. Repealed, 1961 c 127 art 1 s 8

Subd. 2. Renumbered 18.171 subd 2

Subd. 3. Renumbered 18.171 subd 3

Subd. 4. Renumbered 18.171 subd 4

Subd. 5. Renumbered 18.171 subd 5

Subd. 6. Renumbered 18.171 subd 6

Subd. 7. Repealed, 1961 c 127 art 1 s 8

Subd. 8. Renumbered 18.171 subd 7

Subd. 9. Renumbered 18.431 subd 2

Subd. 10. Renumbered 18.431 subd 3

Subd. 11. Renumbered 18.431 subd 4

Subd. 12. Renumbered 18.431 subd 5

Subd. 13. Renumbered 18.431 subd 6



Section 20.02 Renumbered 18.331

20.02 Renumbered 18.331



Section 20.03 Renumbered 18.332

20.03 Renumbered 18.332



Section 20.04 Renumbered 18.333

20.04 Renumbered 18.333



Section 20.05 Renumbered 18.334

20.05 Renumbered 18.334



Section 20.06 Renumbered 18.181

20.06 Renumbered 18.181



Section 20.07 Renumbered 18.191

20.07 Renumbered 18.191



Section 20.08 Renumbered 18.201

20.08 Renumbered 18.201



Section 20.09 Renumbered 18.211

20.09 Renumbered 18.211



Section 20.10 Renumbered 18.221

20.10 Renumbered 18.221



Section 20.11 Renumbered 18.231

20.11 Renumbered 18.231



Section 20.12 Renumbered 18.241

20.12 Renumbered 18.241



Section 20.13 Renumbered 18.251

20.13 Renumbered 18.251



Section 20.14 Renumbered 18.261

20.14 Renumbered 18.261



Section 20.15 Renumbered 18.271

20.15 Renumbered 18.271



Section 20.16 Repealed, 1945 c 534 s 9

20.16 Repealed, 1945 c 534 s 9



Section 20.17 Repealed, 1957 c 724 s 17

20.17 Repealed, 1957 c 724 s 17



Section 20.18 Repealed, 1945 c 534 s 9

20.18 Repealed, 1945 c 534 s 9



Section 20.19 Renumbered 18.281

20.19 Renumbered 18.281



Section 20.20 Renumbered 18.291

20.20 Renumbered 18.291



Section 20.21 Renumbered 18.301

20.21 Renumbered 18.301



Section 20.22 Renumbered 18.311

20.22 Renumbered 18.311



Section 20.23 Repealed, 1957 c 724 s 18

20.23 Repealed, 1957 c 724 s 18



Section 20.24 Repealed, 1957 c 724 s 19

20.24 Repealed, 1957 c 724 s 19



Section 20.25 Repealed, 1957 c 724 s 20

20.25 Repealed, 1957 c 724 s 20



Section 20.26 Renumbered 18.321

20.26 Renumbered 18.321



Section 20.27 Renumbered 18.322

20.27 Renumbered 18.322



Section 20.28 Subdivisions renumbered, repealed, or no longer in effect

20.28 Subdivision 1. Renumbered 18.272

Subd. 2. Renumbered 18.312



Section 20.31 Renumbered 18.031

20.31 Renumbered 18.031



Section 20.32 Renumbered 18.032

20.32 Renumbered 18.032



Section 20.33 Renumbered 18.033

20.33 Renumbered 18.033



Section 20.34 Renumbered 18.034

20.34 Renumbered 18.034



Section 20.35 Renumbered 18.035

20.35 Renumbered 18.035



Section 20.36 Repealed, 1961 c 127 art 1 s 8

20.36 Repealed, 1961 c 127 art 1 s 8



Section 20.37 Renumbered 18.432

20.37 Renumbered 18.432



Section 20.38 Renumbered 18.433

20.38 Renumbered 18.433



Section 20.39 Renumbered 18.434

20.39 Renumbered 18.434



Section 20.40 Renumbered 18.435

20.40 Renumbered 18.435






Chapter 21 Seeds

Section 21.001 Definition.

21.001 Definition.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: 1961 c 113 s 1; 1961 c 128 s 4



Section 21.01 Subdivisions renumbered, repealed, or no longer in effect

21.01 Subdivision 1. Repealed, 1951 c 552 s 1

Subd. 2. Repealed, 1951 c 552 s 1

Subd. 3. Repealed, 1951 c 552 s 1

Subd. 4. Repealed, 1951 c 552 s 1

Subd. 5. Repealed, 1951 c 552 s 1

Subd. 6. Repealed, 1951 c 552 s 1

Subd. 7. Repealed, 1951 c 552 s 1

Subd. 8. Repealed, 1951 c 552 s 1

Subd. 9. Repealed, 1951 c 552 s 1

Subd. 10. Repealed, 1951 c 552 s 1

Subd. 11. Repealed, 1951 c 552 s 1

Subd. 12. Repealed, 1951 c 552 s 1

Subd. 13. Repealed, 1951 c 552 s 1

Subd. 14. Repealed, 1951 c 465 s 1

Subd. 15. Repealed, 1951 c 465 s 1

Subd. 16. Repealed, 1951 c 465 s 1

Subd. 17. Repealed, 1951 c 465 s 1

Subd. 18. MS 1941 Repealed, 1945 c 543 s 1

Subd. 18. MS 1949 Superseded, 1951 c 552 s 2 subd 4

Subd. 19. Repealed, 1951 c 552 s 1

Subd. 20. Repealed, 1951 c 552 s 1

Subd. 21. Repealed, 1951 c 552 s 1

Subd. 22. Repealed, 1951 c 552 s 1

Subd. 23. Repealed, 1951 c 552 s 1

Subd. 24. Repealed, 1951 c 552 s 1



Section 21.02 Repealed, 1951 c 552 s 1

21.02 Repealed, 1951 c 552 s 1



Section 21.03 Repealed, 1951 c 552 s 1

21.03 Repealed, 1951 c 552 s 1



Section 21.031 Repealed, 1951 c 552 s 1

21.031 Repealed, 1951 c 552 s 1



Section 21.032 Repealed, 1951 c 552 s 1

21.032 Repealed, 1951 c 552 s 1



Section 21.04 Repealed, 1951 c 552 s 1

21.04 Repealed, 1951 c 552 s 1



Section 21.05 Repealed, 1951 c 552 s 1

21.05 Repealed, 1951 c 552 s 1



Section 21.06 Repealed, 1951 c 552 s 1

21.06 Repealed, 1951 c 552 s 1



Section 21.07 Repealed, 1951 c 552 s 1

21.07 Repealed, 1951 c 552 s 1



Section 21.08 Repealed, 1951 c 552 s 1

21.08 Repealed, 1951 c 552 s 1



Section 21.09 Repealed, 1951 c 552 s 1

21.09 Repealed, 1951 c 552 s 1



Section 21.10 Repealed, 1951 c 552 s 1

21.10 Repealed, 1951 c 552 s 1



Section 21.101 Repealed, 1951 c 552 s 1

21.101 Repealed, 1951 c 552 s 1



Section 21.11 Repealed, 1951 c 465 s 1

21.11 Repealed, 1951 c 465 s 1



Section 21.111 Definitions.

21.111 Definitions.

Subdivision 1. Scope. When used in sections 21.111 to 21.122 the terms defined in this section shall have the meanings ascribed to them.

Subd. 2. Inspected. "Inspected" means that the potato plants are examined in the field and that the harvested potatoes produced by such plants are examined by or under the authority of the commissioner.

Subd. 3. Certified. "Certified" means that the potatoes were inspected while growing in the field and again after being harvested, and were thereafter duly certified by or under the authority of the commissioner, as provided in sections 21.111 to 21.122, and as provided by rules adopted and published by the commissioner.

Subd. 4. Repealed, 1955 c 287 s 1

Subd. 5. Seed potatoes. "Seed potatoes" means potatoes used, sold, offered or exposed for sale, or held with intent to sell or as a sample representing any lot or stock of potatoes offered or exposed for sale or held with intent to sell within this state, for the purpose of planting.

Subd. 6. Person. "Person" includes an individual, partnership, corporation, company, society, association, and firms.

HIST: 1951 c 465 s 2; 1985 c 248 s 70; 1986 c 444



Section 21.112 Commissioner, duties; seed potatoes.

21.112 Commissioner, duties; seed potatoes.

Subdivision 1. Duties, employees. The commissioner shall provide the means and direct the work for the inspection, certification, promotion of quality, and creation of demand and sale of seed potatoes. The commissioner may enter into contracts and ground leases for planting and growing potatoes outside of the state for experimental and research purposes. The commissioner shall provide such forms as are necessary and keep a record of the work performed, and shall appoint, designate, or employ such officers, inspectors, and employees as may be deemed necessary and fix their compensation.

Subd. 2. Advisory seed potato certification task force. The commissioner may appoint an advisory seed potato certification task force. If the task force is appointed each member shall be a grower in Minnesota of certified seed potatoes. The terms, compensation and removal of members shall be as provided in section 15.059. The task force shall expire June 30, 2003.

HIST: 1951 c 465 s 3; 1983 c 260 s 12; 1986 c 444; 1997 c 192 s 14; 2001 c 161 s 9



Section 21.113 Certificates of inspection.

21.113 Certificates of inspection.

The commissioner shall cause certificates of inspection to be issued only when seed potatoes have been inspected while growing in the field and again after being harvested. Such certificates shall show the varietal purity and the freedom from disease and physical injury of such potatoes and shall contain such other information as may be prescribed by rules adopted and published under sections 21.111 to 21.122.

HIST: 1951 c 465 s 4; 1985 c 248 s 70



Section 21.114 Repealed, 1979 c 68 s 6

21.114 Repealed, 1979 c 68 s 6



Section 21.115 Fees; seed potato inspection account.

21.115 Fees; seed potato inspection account.

The commissioner shall fix the fees for all inspections and certifications in such amounts as from time to time may be found necessary to pay the expenses of carrying out and enforcing the purposes of sections 21.111 to 21.122, with a reasonable reserve, and shall require the same to be paid before such inspections or certifications are made. All moneys collected as fees or as penalties for violations of any of the provisions of such sections shall be paid into the agricultural fund and credited to the seed potato inspection account of the commissioner, which account is hereby created and appropriated for carrying out the purposes of sections 21.111 to 21.122. Interest, if any, received on deposits of these moneys shall be credited to the account, and there shall be paid into this fund any sum provided by the legislature for the purpose of carrying out the provisions of such sections.

HIST: 1951 c 465 s 6; 1993 c 172 s 25; 1999 c 231 s 44



Section 21.116 Expenses.

21.116 Expenses.

All necessary expenses incurred in carrying out the provisions of sections 21.111 to 21.122 and the compensation of officers, inspectors, and employees appointed, designated, or employed by the commissioner, as provided in such sections, together with their necessary traveling expenses, together with the traveling expenses of the members of the advisory seed potato certification committee, and other expenses necessary in attending committee meetings, shall be paid from, and only from, the seed potato inspection account, on order of the commissioner and commissioner of finance's voucher warrant.

HIST: 1951 c 465 s 7; 1973 c 492 s 14; 1999 c 231 s 45



Section 21.117 Applications for inspections; withdrawals.

21.117 Applications for inspections; withdrawals.

Any person may make application to the commissioner for inspection or certification of seed potatoes growing or to be grown. Upon receiving such application and the required fee and such other information as may be required, the commissioner shall cause such potatoes to be inspected or certified in accordance with the provisions of sections 21.111 to 21.122 and the rules adopted and published thereunder.

If a grower wishes to withdraw a field after having made application for inspection and such withdrawal is requested before the field inspection has been made, the fee paid shall be refunded to said grower.

HIST: 1951 c 465 s 8; 1985 c 248 s 70; 1986 c 444



Section 21.118 Rules.

21.118 Rules.

It shall be the duty of the commissioner to promulgate reasonable rules for carrying out the purposes and enforcing the provisions of sections 21.111 to 21.122.

HIST: 1951 c 465 s 9; 1985 c 248 s 70



Section 21.119 Use of certain terms forbidden; exceptions.

21.119 Use of certain terms forbidden; exceptions.

It shall be unlawful to use or employ the term "certified" or the term "inspected," or any term or terms conveying a meaning substantially equivalent to the meaning of either of these terms, either orally or in writing, printing, marking, or otherwise in reference to or in connection with, or in advertising or characterizing or labeling seed potatoes or the containers thereof, unless such potatoes shall have been duly inspected and certified pursuant to the provisions of sections 21.111 to 21.122.

HIST: 1951 c 465 s 10; 1955 c 287 s 2



Section 21.1195 Minimum standards for planting.

21.1195 Minimum standards for planting.

Seed potatoes may not be planted in the state in lots of ten or more acres unless the seed meets the minimum disease standards prescribed by the commissioner. Seed potatoes may meet the standards by being certified in accordance with this chapter and rules adopted by the commissioner, or under the certification program of another state or province which, in the judgment of the commissioner, provides equivalent assurances of seed potato quality. Seed potatoes may be planted without certification if they have had at least field inspection as required for certified seed potatoes, have passed the field inspection standards of disease tolerance, and are free from ring rot. A person that plants seed potatoes in violation of this section is subject to a civil penalty of $20 per acre for each acre or part of an acre planted in violation of this section. Failure to maintain complete and accurate records in accordance with this section or rules adopted by the commissioner is an additional violation resulting in a separate civil penalty of $200 for each failure.

If there is not available to be planted in this state, in any year, a sufficient volume of potato seed meeting certified seed potato disease standards, in any or all varieties, the commissioner may, upon application by one or more growers, permit seed that does not comply with this section to be planted for that growing season if the seed does not pose a serious disease threat.

Each grower shall keep records of each lot of seed potatoes planted. For each growing season, the records must include, by field, the variety and source of the seed potatoes. Each grower shall file records as prescribed by the commissioner. All records must be made available for inspection by the commissioner or the commissioner's agents during normal business hours.

In addition to the enforcement powers and penalties in this section, the commissioner may issue a subpoena to a grower in order to compel delivery of records which are required under this section. These subpoenas are enforceable by any court of competent jurisdiction.

HIST: 1987 c 124 s 1



Section 21.1196 Restricted seed potato growing area.

21.1196 Restricted seed potato growing area.

Subdivision 1. Definition. (a) "Restricted seed potato growing area" means Clearwater, Kittson, Koochiching, and Roseau counties; the portions of Marshall and Pennington counties that lie east of United States highway No. 59; the portion of Red Lake county that lies east of United States highway No. 59 and north of Minnesota highway No. 92; the portion of Polk county that lies north of Minnesota highway No. 92; and the portion of Beltrami county that lies north of Beltrami county highway No. 32 and west of Minnesota highway No. 72.

(b) "Historic certified seed potato area" means the portion of Marshall county included in the towns of Augsburg and Nelson Park that are north of Marshall county highway No. 5.

Subd. 2. Restriction. (a) The seed potato certification requirements under sections 21.111 to 21.122 apply to potatoes grown in plots of ten acres or more in the restricted seed potato growing area. Qualifying potatoes grown in the restricted seed potato growing area must be certified as seed potatoes.

(b) The commissioner may enter and inspect plots subject to paragraph (a) during the growing season.

Subd. 3. Penalty. A potato grower who violates subdivision 2, paragraph (a), is subject to a penalty of $100 per acre of potatoes grown and not certified.

HIST: 1990 c 479 s 1; 1992 c 397 s 1; 1994 c 422 s 1



Section 21.12 Repealed, 1951 c 465 s 1

21.12 Repealed, 1951 c 465 s 1



Section 21.121 Violations; reports, prosecutions.

21.121 Violations; reports, prosecutions.

It shall be the duty of every prosecuting officer, to whom the commissioner shall report any violation of sections 21.111 to 21.122, to cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay for the enforcement of the penalties in such case as provided in such sections.

HIST: 1951 c 465 s 11



Section 21.122 Penalties.

21.122 Penalties.

Any person violating any provision of sections 21.111 to 21.121 or any rule promulgated by the commissioner thereunder shall be guilty of a misdemeanor; and upon conviction for a first offense shall be punished by a fine of not less than $25 nor more than $700 or by imprisonment for not less than 10 days nor more than 90 days; and for each second and subsequent offense such persons shall be guilty of a gross misdemeanor and shall be punished by a fine of not less than $50 nor more than $3,000 or by imprisonment for not less than 30 days nor more than six months. Upon conviction for such second offense the commissioner shall refuse the violator the privilege of handling in any way certified seed potatoes during the season in which such second offense was committed.

HIST: 1951 c 465 s 12; 1984 c 628 art 3 s 11; 1985 c 248 s 70



Section 21.13 Repealed, 1951 c 465 s 1

21.13 Repealed, 1951 c 465 s 1



Section 21.14 Repealed, 1951 c 465 s 1

21.14 Repealed, 1951 c 465 s 1



Section 21.15 Repealed, 1951 c 465 s 1

21.15 Repealed, 1951 c 465 s 1



Section 21.16 Repealed, 1951 c 465 s 1

21.16 Repealed, 1951 c 465 s 1



Section 21.17 Repealed, 1951 c 465 s 1

21.17 Repealed, 1951 c 465 s 1



Section 21.18 Repealed, 1951 c 465 s 1

21.18 Repealed, 1951 c 465 s 1



Section 21.19 Repealed, 1951 c 465 s 1

21.19 Repealed, 1951 c 465 s 1



Section 21.20 Repealed, 1951 c 465 s 1

21.20 Repealed, 1951 c 465 s 1



Section 21.21 Repealed, 1951 c 552 s 1

21.21 Repealed, 1951 c 552 s 1



Section 21.22 Repealed, 1951 c 552 s 1

21.22 Repealed, 1951 c 552 s 1



Section 21.23 Repealed, 1945 c 543 s 12

21.23 Repealed, 1945 c 543 s 12



Section 21.24 Repealed, 1951 c 552 s 1

21.24 Repealed, 1951 c 552 s 1



Section 21.31 Renumbered 30.31

21.31 Renumbered 30.31



Section 21.32 Renumbered 30.32

21.32 Renumbered 30.32



Section 21.33 Renumbered 30.33

21.33 Renumbered 30.33



Section 21.34 Renumbered 30.34

21.34 Renumbered 30.34



Section 21.35 Renumbered 30.35

21.35 Renumbered 30.35



Section 21.36 Renumbered 30.36

21.36 Renumbered 30.36



Section 21.37 Renumbered 30.37

21.37 Renumbered 30.37



Section 21.38 Renumbered 30.38

21.38 Renumbered 30.38



Section 21.39 Renumbered 30.39

21.39 Renumbered 30.39



Section 21.40 Renumbered 30.40

21.40 Renumbered 30.40



Section 21.41 Renumbered 30.41

21.41 Renumbered 30.41



Section 21.42 Renumbered 30.42

21.42 Renumbered 30.42



Section 21.43 Renumbered 30.43

21.43 Renumbered 30.43



Section 21.44 Renumbered 30.44

21.44 Renumbered 30.44



Section 21.45 Renumbered 30.45

21.45 Renumbered 30.45



Section 21.46 Renumbered 30.46

21.46 Renumbered 30.46



Section 21.47 Repealed, 1983 c 293 s 115

21.47 Repealed, 1983 c 293 s 115



Section 21.48 Repealed, 1983 c 293 s 115

21.48 Repealed, 1983 c 293 s 115



Section 21.49 Repealed, 1983 c 293 s 115

21.49 Repealed, 1983 c 293 s 115



Section 21.50 Repealed, 1983 c 293 s 115

21.50 Repealed, 1983 c 293 s 115



Section 21.502 Repealed, 1983 c 293 s 115

21.502 Repealed, 1983 c 293 s 115



Section 21.503 Repealed, 1983 c 293 s 115

21.503 Repealed, 1983 c 293 s 115



Section 21.51 Repealed, 1983 c 293 s 115

21.51 Repealed, 1983 c 293 s 115



Section 21.52 Repealed, 1983 c 293 s 115

21.52 Repealed, 1983 c 293 s 115



Section 21.53 Repealed, 1983 c 293 s 115

21.53 Repealed, 1983 c 293 s 115



Section 21.54 Subdivisions renumbered, repealed, or no longer in effect

21.54 Subdivision 1. Repealed, 1983 c 293 s 115

Subd. 2. Repealed, 1983 c 293 s 115

Subd. 3. Repealed, 1983 c 293 s 115

Subd. 4. Repealed, Ex1961 c 6 s 5; 1983 c 293 s 115



Section 21.55 Repealed, 1983 c 293 s 115

21.55 Repealed, 1983 c 293 s 115



Section 21.56 Repealed, 1983 c 293 s 115

21.56 Repealed, 1983 c 293 s 115



Section 21.57 Repealed, 1983 c 293 s 115

21.57 Repealed, 1983 c 293 s 115



Section 21.58 Repealed, 1983 c 293 s 115

21.58 Repealed, 1983 c 293 s 115



Section 21.71 Citation, Minnesota Screenings Act.

21.71 Citation, Minnesota Screenings Act.

Sections 21.71 to 21.78 may be cited as the Minnesota Screenings Act.

HIST: 1959 c 172 s 1



Section 21.72 Definitions.

21.72 Definitions.

Subdivision 1. Scope. As used in sections 21.73 to 21.78, the terms defined in this section have the meanings given them.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Vendor. "Vendor" means any person who sells any weed-seed infested agricultural seeds and grains, or screenings.

Subd. 4. Sell. "Sell" when applying to weed-seed infested agricultural seeds and grains, or screenings, and samples thereof, shall be construed as including:

(1) the act of selling, transferring ownership;

(2) the offering and exposing for sale, exchange, distribution, giving away, and transportation in, and into, this state;

(3) the having in possession with intent to sell, exchange, distribute, give away, or transport in, and into, this state;

(4) the storing, carrying, and handling in aid of traffic therein, whether done in person or through an agent, employee, or others; and

(5) receiving, accepting, and holding on consignment for sale.

Subd. 5. Advertisement. "Advertisement" means all representation disseminated in any manner or by any means relating to weed-seed infested agricultural seeds and grains, or screenings, within the scope of sections 21.71 to 21.78.

Subd. 6. Consumer. "Consumer" refers to any person that uses for the purpose of feeding any weed-seed infested agricultural seeds and grains, or screenings.

Subd. 7. Record. "Record" includes all information relating to the shipment, or shipments, involved in a lot of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 8. Lot. "Lot" means a definite quantity of weed-seed infested agricultural seeds and grains, or screenings, which can be definitely identified.

Subd. 9. Seizure. "Seizure" means a legal process carried out by court order against a definite amount of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 10. Stop-sale. "Stop-sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a definite amount of weed-seed infested agricultural seeds and grains, or screenings.

Subd. 11. Screenings. "Screenings" means chaff, florets, immature seed, weed seeds, inert matter, and other foreign material removed in any way from any seeds or grains in any kind of cleaning and processing, or obtained from any other source.

Subd. 12. Agricultural seeds and grains. "Agricultural seeds and grains" includes the seeds of grass, forage, cereal, and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural or field seeds, lawn seeds, and mixtures of such seeds.

Subd. 13. Weed seeds. "Weed seeds" includes the seeds of all plants generally recognized as weeds within this state, including noxious weed seeds.

Subd. 14. Noxious weed seeds. "Noxious weed seeds" includes restricted noxious weed seeds as defined in subdivision 15.

Subd. 15. Restricted weed seeds. "Restricted weed seeds" are those weed seeds which, if present in weed-seed infested agricultural seeds and grains, or screenings, shall not be present singly or collectively in excess of the rate of 90 per pound. Restricted weed seeds are seeds of buckhorn plantain (Plantago lanceolata), dodder (Cuscuta spp.), Frenchweed (Thlaspi arvense), hoary alyssum (Berteroa incana), horse nettle (Solanum carolinense), wild mustard (Brassica ssp.), quack grass (Agropyron repens), Canada thistle (Cirsium arvense), field bindweed (Convolvulus arvensis), leafy spurge (Euphorbia esula), perennial peppergrass (Cardaria draba), perennial sow thistle (Sonchus arvensis), and Russian knapweed (Centaurea repens).

HIST: 1959 c 172 s 2; 1961 c 127 art 2 s 4



Section 21.73 Prohibited acts.

21.73 Prohibited acts.

Subdivision 1. Infested feed grain; screenings. It is unlawful for any person to feed or to sell, offer for sale, or expose for sale, or transport, to the consumer, for feeding purposes, any weed-seed infested agricultural seeds and grains, or screenings:

(1) Containing restricted weed seeds in excess of the legal limit;

(2) Containing more than ten percent total weed seeds by weight.

Subd. 2. False advertisement; obstruction; noncompliance with orders. It is unlawful for any person:

(1) to disseminate any false or misleading advertisement concerning weed-seed infested agricultural seeds and grains, or screenings, in any manner or by any means;

(2) to hinder or obstruct in any way any authorized person in the performance of duties under sections 21.71 to 21.78; and

(3) to fail to comply with a stop-sale order.

HIST: 1959 c 172 s 3; 1961 c 127 art 2 s 5; 1986 c 444



Section 21.74 Exceptions.

21.74 Exceptions.

The provisions of section 21.73 shall not apply to:

(1) Agricultural seeds and grains, or screenings, not intended for feeding purposes;

(2) Weed-seed infested agricultural seeds and grains, or screenings, being transported upon any public highway to or from a cleaning or processing establishment for cleaning or processing, which same are carried or transported in such vehicles or containers as will prevent the leaking or scattering thereof;

(3) Weed-seed infested agricultural seeds and grains, or screenings, which have first been devitalized by grinding, heating, chemical treatment, or any other suitable method;

(4) The sale of weed-seed infested agricultural seeds and grains, or screenings, to each other by jobbers, manufacturers, or processors who mix or grind concentrated commercial feeding stuff for sale; provided that the restrictions applying to clause (2), are complied with;

(5) The sale of weed-seed infested agricultural seeds and grains, or screenings, by any vendor to a consumer, provided that the restrictions set forth in clauses (2) and (3) are complied with. However, where the vendor is not equipped to devitalize weed seeds, the vendor may sell weed-seed infested agricultural seeds, grains, or screenings only to a consumer who holds a permit issued by the commissioner for such a purchase. The commissioner shall issue such a permit annually to a consumer only if the consumer has the necessary facilities for devitalization, as determined by the commissioner, or has access to such facilities. The consumer shall devitalize such weed-seed infested agricultural seeds, grains, or screenings. The commissioner may revoke a permit after due notice and a hearing if the consumer does not comply with the provisions of this clause. The provisions of this clause shall not apply to the sale at a farm auction of a vendors agricultural seeds or grains for feeding or processing purposes. "Farm auction" for the purpose of this clause means the final sale at auction of the personal property of the farmer to the highest bidder. However, if such agricultural seeds and grains are sold under variety names, and in such manner and at such prices as to indicate that it is intended to use the seeds and grains for seeding purposes, the seeds and grains are then subject to all laws relating to cleaning, testing, and labeling of agricultural seed as set forth in the agricultural seed laws and the agricultural weed laws of the state of Minnesota and such rules as have been promulgated by the commissioner of agriculture thereunder; and

(6) Weed-seed infested agricultural seed and grains or screenings, produced by the farmer and fed on the farmer's own farm, provided it does not contain restricted weed seeds in excess of the legal limit.

HIST: 1959 c 172 s 4; 1961 c 127 art 2 s 6; 1961 c 713 s 1; 1963 c 592 s 1; 1985 c 248 s 70; 1986 c 444



Section 21.75 Powers and duties of commissioner of agriculture.

21.75 Powers and duties of commissioner of agriculture.

Subdivision 1. Enforcement; rulemaking. The duty of enforcing sections 21.71 to 21.78 and carrying out the provisions and requirements thereof is vested in the commissioner of agriculture. The commissioner, personally or through agents, shall:

(1) Sample, inspect, make analysis of, and test weed-seed infested agricultural seeds and grains, or screenings, transported, sold, or offered, or exposed for sale within this state for any purpose, at such time and place, and to such extent as the commissioner may deem necessary to determine whether such weed-seed infested agricultural seeds and grain, or screenings, is in compliance with the provisions of sections 21.71 to 21.78, and to notify promptly the person who transported, sold, offered, or exposed the weed-seed infested agricultural seeds and grains, or screenings, for sale of any violation;

(2) Prescribe and, after public hearing following due public notice, adopt such rules as may be necessary to secure the efficient enforcement of sections 21.71 to 21.78. Such rules are to be adopted in accordance with the law; and

(3) Prescribe and, after public hearing following due public notice, establish, add to, or subtract therefrom by rules a restricted noxious weed-seed list.

Subd. 2. Entry, orders, and testing. The commissioner of agriculture, personally or through agents, is further authorized to:

(1) enter upon any public or private premises, excluding the home, during regular business hours in order to have access to weed-seed infested agricultural seeds and grains, or screenings, subject to sections 21.71 to 21.78, and the rules thereunder;

(2) issue and enforce a written or printed stop-sale order to the owner or custodian of any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, which the commissioner finds is in violation of any of the provisions of sections 21.71 to 21.78, which order shall prohibit further sale of such weed-seed infested agricultural seeds and grains, or screenings, until such officer has evidence that the law has been complied with; provided, that no stop-sale order shall be issued or attached to any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, without first giving the owner or custodian of such weed-seed infested agricultural seeds and grains, or screenings, an opportunity to comply with the law; provided, further, that in respect to weed-seed infested agricultural seeds and grains, or screenings, which have been denied sale as provided in this paragraph, the owner or custodian of such weed-seed infested agricultural seeds and grains, or screenings, shall have the right to appeal from such order to a court of competent jurisdiction in the locality in which the weed-seed infested agricultural seeds and grains, or screenings, are found, praying for a judgment as to the justification of said order and for the discharge of such weed-seed infested agricultural seeds and grains, or screenings, from the order prohibiting the sale in accordance with the findings of the court; and provided, further, that the provisions of this paragraph shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of 21.71 to 21.78;

(3) test weed-seed infested agricultural seeds and grains, or screenings, under presently existing facilities; and

(4) make or provide for making tests of weed-seed infested agricultural seeds and grains, or screenings, for farmers and dealers on request; to prescribe rules governing such testing; and to fix and collect charges for the tests made.

HIST: 1959 c 172 s 5; 1961 c 127 art 1 s 7; 1985 c 248 s 70; 1986 c 444



Section 21.76 Injunction; bond.

21.76 Injunction; bond.

When in the performance of duties the commissioner applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 21.71 to 21.78, or any rules thereunder, said injunction, if any be granted, shall be issued without bond.

HIST: 1959 c 172 s 6; 1985 c 248 s 70; 1986 c 444



Section 21.77 Seizure.

21.77 Seizure.

Any lot or amount of weed-seed infested agricultural seeds and grains, or screenings, not in compliance with the provisions of sections 21.71 to 21.78, is subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the weed-seed infested agricultural seeds and grains, or screenings, are located. In the event that the court finds the weed-seed infested agricultural seeds and grains, or screenings, to be in violation of said sections and orders the condemnation of said weed-seed infested agricultural seeds and grains, or screenings, they shall be denatured, processed, destroyed, or otherwise disposed of in compliance with the laws of this state; provided, that in no instance shall the court order such disposition of said weed-seed infested agricultural seeds and grains, or screenings, without first having given the claimant any opportunity to apply to the court for the release of said weed-seed infested agricultural seeds and grains, or screenings, or permission to process them to bring them into compliance with these sections.

HIST: 1959 c 172 s 7



Section 21.78 Violations; enforcement.

21.78 Violations; enforcement.

Subdivision 1. Misdemeanor. Any person violating any of the provisions of sections 21.71 to 21.78, or any of the rules promulgated by the commissioner thereunder, is guilty of a misdemeanor.

Subd. 2. Duty to prosecute. It is the duty of every prosecuting officer to whom the commissioner shall report any violation of sections 21.71 to 21.78, or of any of the rules promulgated thereunder, to cause appropriate proceedings to be commenced and prosecuted in the proper courts without delay for the enforcement of the penalties as in such case provided.

HIST: 1959 c 172 s 8; 1985 c 248 s 70



Section 21.80 Minnesota Seed Law.

21.80 Minnesota Seed Law.

Sections 21.80 to 21.92 may be cited as the "Minnesota Seed Law."

HIST: 1983 c 293 s 39



Section 21.81 Definitions.

21.81 Definitions.

Subdivision 1. Scope. The terms used in sections 21.80 to 21.92 have the meanings given them in this section.

Subd. 2. Advertisement. "Advertisement" means any representation, other than on a label, disseminated in any manner or by any means, relating to seed within the scope of sections 21.80 to 21.92.

Subd. 3. Agricultural seeds. "Agricultural seeds" includes the seeds of grass, forage, cereal, oil, fiber crops, seeds of vegetables grown for processing, and any other kinds of seeds commonly recognized within this state as agricultural or field seeds, lawn seeds, or mixtures of those seeds, and may include noxious weed seed when the commissioner determines that the seed is being used as agricultural seed.

Subd. 4. Blend. "Blend" means seed consisting of more than one variety of a kind, each in excess of five percent of the whole.

Subd. 5. Certified seed. "Certified seed" means certified, registered, or foundation seed, or any other term conveying a similar meaning when referring to seed that has been produced, conditioned, and labeled in compliance with the rules of an officially recognized seed certification agency.

Subd. 6. Commissioner. "Commissioner" means the commissioner of agriculture or an authorized agent and may include a county agricultural inspector.

Subd. 7. Conditioning. "Conditioning" means cleaning to remove chaff, sterile florets, immature seeds, weed seeds, inert matter, and other crop seeds, scarifying, combining to obtain uniform quality, or any other operation which would change the purity or germination of the seed and require retesting to determine the quality of the seed. Conditioning does not include such operations as packaging, labeling, combining uniform lots of the same kind or variety without cleaning or preparing a mixture without cleaning, if it would not require retesting to determine the quality of the seed.

Subd. 8. Flower seeds. "Flower seeds" includes seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name of flower seeds in this state.

Subd. 9. Genuine grower's declaration. A "genuine grower's declaration" is a statement signed by the grower which gives for a lot of agricultural seed, the lot number, kind, variety, origin, weight, year of production, date of shipment, and to whom it was sold, shipped, or delivered.

Subd. 10. Germination. "Germination" means the percentage of seeds other than hard seeds which are capable of producing normal seedlings under favorable growing conditions. Broken, weak, diseased, malformed, or abnormal seedlings shall not be considered as having germinated.

Subd. 11. Hybrid. "Hybrid" when applied to kinds or varieties of seed means the first generation seed of a cross produced by controlling the pollination and by combining (a) two or more inbred lines; (b) one inbred or a single cross with an open pollinated variety; or (c) two selected clones, seed lines, varieties, or species. "Controlling the pollination" means to use a method of hybridization which will produce pure seed which is at least 75 percent hybrid seed. The second generation or subsequent generations from these crosses are not hybrids. Hybrid designations shall be treated as variety names.

Subd. 12. Initial labeler. "Initial labeler" means a person who is the first to label for sale within this state an agricultural, vegetable, flower, tree, or shrub seed.

Subd. 13. Kind. "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, such as wheat, oats, or sweet clover.

Subd. 14. Label. "Label" includes a tag or other device attached to or written, stamped, or printed on any container or accompanying any lot of bulk seeds purporting to set forth the kind of seeds contained, or any other information relating to the labeled seed and includes invoices under which any seed is imported into the state.

Subd. 15. Lot. "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

Subd. 16. Mixture. "Mixture" means seeds consisting of more than one kind, each in excess of five percent of the whole.

Subd. 17. Noxious weed seeds. "Noxious weed seeds" includes prohibited and restricted noxious weed seeds.

Subd. 18. Repealed, 1996 c 310 s 1

Subd. 19. Prohibited noxious weed seeds. "Prohibited noxious weed seeds" are those weed seeds which are prohibited from being present in any agricultural, vegetable, flower, tree or shrub seed. They are the seeds of weeds which are highly destructive and difficult to control by good cultural practices or by the use of herbicides. They not only reproduce by seed but also may spread by underground reproductive parts such as roots and rootstocks and aboveground reproductive parts such as runners and stolons.

Subd. 20. Pure live seed. "Pure live seed" means the product of the percent germination multiplied by the percent pure seed divided by 100 percent.

Subd. 21. Pure seed. "Pure seed" means seed exclusive of inert matter and all other seeds not of the kind of seed being considered as defined by the rules for testing seeds of the association of official seed analysts.

Subd. 22. Record. "Record" includes all information relating to seed shipments and includes a file sample of each lot of seed. For tree and shrub seed, the record includes all documents regarding statement of origin and elevation where the seed originated.

Subd. 23. Restricted noxious weed seeds. "Restricted noxious weed seeds" are those weed seeds which, if present in agricultural, vegetable, flower, tree or shrub seed, shall be named on the label together with the number per pound of seed specified and which shall not exceed the legal limit. They are seeds of weeds which are objectionable in fields, lawns, and gardens of this state and can be controlled by good cultural practice and use of herbicides.

Subd. 24. Screenings. "Screenings" means chaff, sterile florets, immature seed, weed seeds, inert matter, and other material removed from seed in any kind of conditioning and which contains less than 25 percent by weight of live agricultural or vegetable seed.

Subd. 25. Seizure. "Seizure" means a legal process carried out by a court order against a definite amount of seed.

Subd. 26. Sell. "Sell," when applying to agricultural, vegetable, flower, tree or shrub seed, and seed samples, includes:

(a) selling or transferring ownership;

(b) offering and exposing for sale, exchange, distribution, giving away, and transportation in or into this state;

(c) having in possession with intent to sell, exchange, distribute, give away, or transport in or into this state;

(d) storing, carrying, and handling in aid of traffic in seeds, whether done in person or through an agent, employee, or other person; and

(e) receiving, accepting, and holding on consignment for sale.

Subd. 27. Stop sale. "Stop sale" means an administrative order restraining the sale, use, disposition, and movement of a definite amount of seed.

Subd. 28. Treated. "Treated" means that the seed has received an application of a substance or that it has been subjected to a process for which a claim is made.

Subd. 29. Tree and shrub seeds. "Tree and shrub seeds" includes seeds of woody plants commonly known and sold as tree and shrub seeds in this state.

Subd. 30. Tree seed collector's declaration. A "tree seed collector's declaration" is a statement signed by a grower or person having knowledge of the place of collection which gives for a lot of seed: the lot number, common or scientific name of the species, subspecies if appropriate, origin, elevation, and quantity of tree and shrub seed.

Subd. 31. Type. "Type" means a group of varieties so nearly similar that individual varieties cannot be clearly differentiated except under special conditions.

Subd. 32. Vegetable seeds. "Vegetable seeds" includes the seeds of those crops which are grown in gardens and on truck farms that are generally known and sold under the name of vegetable or herb seeds in this state.

Subd. 33. Variety. "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics by which it can be differentiated from other plants of the same kind.

Subd. 34. Weed seeds. "Weed seeds" includes the seeds of all plants generally recognized as weeds within this state, including noxious weed seeds.

HIST: 1983 c 293 s 40; 1986 c 444



Section 21.82 Label requirements; agricultural, vegetable, or flower seeds.

21.82 Label requirements; agricultural, vegetable, or flower seeds.

Subdivision 1. Form. Each container of agricultural, vegetable, or flower seed which is offered for sale for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label or tag in the English language giving the information required by this section. This statement shall not be modified or denied in the labeling or on another label attached to the container.

Subd. 2. Content. For agricultural, vegetable, or flower seeds, except as otherwise provided in subdivisions 4, 5, 6, 7 and 8, the label shall contain:

(a) The name of the kind or kind and variety for each agricultural or vegetable seed component in excess of five percent of the whole and the percentage by weight of each in order of its predominance. The commissioner shall by rule designate the kinds that are required to be labeled as to variety. If the variety of those kinds generally labeled as to variety is not stated and it is not required to be stated, the label shall show the name of the kind and the words: "Variety not stated."

(1) The percentage that is hybrid shall be at least 95 percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds or varieties are present in excess of five percent and are named on the label, each that is hybrid shall be designated as hybrid on the label. Any one kind or kind and variety that has pure seed which is less than 95 percent but more than 75 percent hybrid seed as a result of incompletely controlled pollination in a cross shall be labeled to show the percentage of pure seed that is hybrid seed or a statement such as "contains from 75 percent to 95 percent hybrid seed." No one kind or variety of seed shall be labeled as hybrid if the pure seed contains less than 75 percent hybrid seed. The word hybrid shall be shown on the label in conjunction with the kind.

(2) Blends shall be listed on the label using the term "blend" in conjunction with the kind.

(3) Mixtures shall be listed on the label using the term "mixture," "mix," or "mixed."

(b) Lot number or other lot identification.

(c) Origin, if known, or that the origin is unknown.

(d) Percentage by weight of all weed seeds present in agricultural, vegetable, or flower seed. This percentage may not exceed one percent. If weed seeds are not present in vegetable or flower seeds, the heading "weed seeds" may be omitted from the label.

(e) Name and rate of occurrence per pound of each kind of restricted noxious weed seeds present. They shall be listed under the heading "noxious weed seeds." If noxious weed seeds are not present in vegetable or flower seeds, the heading "noxious weed seeds" may be omitted from the label.

(f) Percentage by weight of agricultural, vegetable, or flower seeds other than those required to be named on the label. They shall be listed under the heading "other crop." If "other crop" seeds are not present in vegetable or flower seeds, the heading "other crop" may be omitted from the label.

(g) Percentage by weight of inert matter.

(h) Net weight of contents, to appear on either the container or the label, except that in the case of vegetable or flower seed containers with contents of 200 seeds or less, a statement indicating the number of seeds in the container may be listed along with or in lieu of the net weight of contents.

(i) For each named agricultural or vegetable seed:

(1) percentage of germination, exclusive of hard seed;

(2) percentage of hard seed, if present; and

(3) the calendar month and year the percentages were determined by test.

(j) Name and address of the person who labeled the seed or who sells the seed within this state, or a code number which has been registered with the commissioner.

Subd. 3. Treated seed. For all named agricultural, vegetable, or flower seeds which are treated, for which a separate label may be used, the label shall contain:

(a) a word or statement to indicate that the seed has been treated;

(b) the commonly accepted, coined, chemical, or abbreviated generic chemical name of the applied substance;

(c) the caution statement "Do not use for food, feed, or oil purposes" if the substance in the amount present with the seed is harmful to human or other vertebrate animals;

(d) in the case of mercurials or similarly toxic substances, a poison statement and symbol;

(e) a word or statement describing the process used when the treatment is not of pesticide origin; and

(f) the date beyond which the inoculant is considered ineffective if the seed is treated with an inoculant. It shall be listed on the label as "inoculant: expires (month and year)" or wording that conveys the same meaning.

Subd. 4. Hybrid seed corn. For hybrid seed corn purposes a label shall contain:

(a) a statement indicating the number of seeds in the container may be listed along with or in lieu of the net weight of contents; and

(b) for each variety of hybrid seed field corn, the day classification as determined by the originator or owner. The day classification shall approximate the number of days of growing season necessary from emergence of the corn plant above ground to relative maturity and shall conform to the day classification established by the director of the Minnesota agricultural experiment station for the appropriate zone.

Subd. 5. Grass seed. For grass seed and mixtures of grass seeds intended for lawn and turf purposes, the requirements in clauses (a) to (c) must be met.

(a) The label shall contain the percentage by weight of inert matter, up to ten percent by weight except for those kinds specified by rule. The percentage by weight of foreign material not common to grass seed must be listed as a separate item in close association with the inert matter percentage.

(b) If the seed contains no "other crop" seed, the following statement may be used and may be flagged: "contains no other crop seed."

(c) When grass seeds are sold outside their original containers, the labeling requirements are met if the seed is weighed from a properly labeled container in the presence of the purchaser.

Subd. 6. Coated agricultural seeds. For coated agricultural seeds the label shall contain:

(a) percentage by weight of pure seeds with coating material removed;

(b) percentage by weight of coating material shown as a separate item in close association with the percentage of inert matter; and

(c) percentage of germination determined on 400 pellets with or without seeds.

Subd. 7. Vegetable seeds. For vegetable seeds prepared for use in home gardens or household plantings the requirements in clauses (a) to (d) apply. The origin may be omitted from the label.

(a) The label shall contain the following:

(1) the year for which the seed was packed for sale listed as "packed for (year)," or the percentage of germination and the calendar month and year that the percentages were determined by test; and

(2) for vegetable seeds which germinate less than the standard last established by the commissioner:

(i) percentage of germination, exclusive of hard seed;

(ii) percentage of hard seed, if present; and

(iii) the words "below standard" in not less than eight point type and the month and year the percentages were determined by test.

(b) The percentage by weight of pure seed may be omitted from a label if the total is more than 90 percent.

(c) The percentage by weight of inert matter may be omitted from a label if it is less than ten percent.

(d) The labeling requirements for vegetable seeds sold outside their original containers are met if the seed is weighed from a properly labeled container in the presence of the purchaser.

Subd. 8. Flower seeds. (a) All flower seed labels shall contain:

(1) the name of the kind and variety or a statement of type and performance characteristics as prescribed by rules;

(2) the year for which the seed was packed for sale listed as "packed for (year)," or the percentage of germination and the calendar month and year that the percentage was determined by test; and

(3) for flower seeds which germinate less than the standard last established by the commissioner:

(i) the percentage of germination exclusive of hard seed; and

(ii) the words "below standard" in not less than eight point type and the month and year this percentage was determined by test.

(b) The origin may be omitted from the label.

(c) The percentage by weight of pure seed may be omitted from a label if the total is more than 90 percent.

(d) The percentage by weight of inert matter may be omitted from a label if it is less than ten percent.

HIST: 1983 c 293 s 41



Section 21.83 Label requirements; tree or shrub seeds.

21.83 Label requirements; tree or shrub seeds.

Subdivision 1. Form. Each container of tree or shrub seed which is offered for sale for sowing purposes shall bear or have attached in a conspicuous place a plainly written or printed label or tag in the English language giving the information required by this section. This label statement shall not be modified or denied in the labeling or on another label attached to the container, except that labeling of seed supplied under a contractual agreement may be made by an invoice accompanying the shipment or by an analysis tag attached to the invoice if each bag or other container is clearly identified by a lot number stenciled on the container. Each bag or container that is not so stenciled must carry complete labeling.

Subd. 2. Label content. For all tree or shrub seed subject to this section the label shall contain:

(a) the common name of the species, and the subspecies if appropriate;

(b) the scientific name of the genus and species, and the subspecies if appropriate;

(c) the lot number or other lot identification;

(d) for seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county;

(e) for seed collected from a predominantly nonindigenous stand, the identity of the area of collection and the origin of the stand or the words "origin not indigenous";

(f) the elevation or the upper and lower limits of elevation within which the seed was collected;

(g) the percentage of pure seed by weight;

(h) for those kinds of seed for which standard testing procedures are prescribed:

(1) the percentage of germination exclusive of hard seed;

(2) the percentage of hard seed, if present; and

(3) the calendar month and year the percentages were determined by test; or

(4) in lieu of the requirements of clauses (1) to (3), the seed may be labeled "test is in progress, results will be supplied upon request";

(i) for those species for which standard germination testing procedures have not been prescribed by the commissioner, the calendar year in which the seed was collected; and

(j) the name and address of the person who labeled the seed or who sells the seed within this state.

Subd. 3. Treated seed. For all treated tree and shrub seeds for which a separate label may be used the label shall contain:

(a) a word or statement to indicate that the seed has been treated;

(b) the commonly accepted, coined, chemical, or abbreviated generic chemical name of the applied substance;

(c) the caution statement "Do not use for food, feed, or oil purposes" if the substance in the amount present with the seed is harmful to human or other vertebrate animals;

(d) in the case of mercurials or similarly toxic substances, a poison statement and symbol;

(e) a word or statement describing the process used when the treatment is not of pesticide origin;

(f) if the seed has been treated with an inoculant, the date beyond which the inoculant is considered ineffective. It shall be listed on the label as "inoculant: expires (month and year)" or wording which conveys the same meaning.

HIST: 1983 c 293 s 42



Section 21.84 Records.

21.84 Records.

Each person whose name appears on the label of agricultural, vegetable, flower, tree or shrub seeds subject to section 21.82 or 21.83 shall keep for three years complete records of each lot of agricultural, vegetable, flower, tree or shrub seed sold in this state and shall keep for one year a file sample of each lot of seed after disposition of the lot. In addition, the grower shall have as a part of the record a "genuine grower's declaration" or a "tree seed collector's declaration."

HIST: 1983 c 293 s 43



Section 21.85 Commissioner's powers and duties.

21.85 Commissioner's powers and duties.

Subdivision 1. Enforcement. The commissioner shall administer and enforce sections 21.80 to 21.92.

Subd. 2. Seed laboratory. The commissioner shall establish and maintain a seed laboratory for seed testing, employing necessary agents and assistants to administer and enforce sections 21.80 to 21.92, who shall be governed by chapter 43A.

Subd. 3. Entry upon premises. For the purpose of administering and enforcing sections 21.80 to 21.92 the commissioner may enter upon any public or private premises during regular business hours in order to have access to seeds and the records concerning the seeds that are subject to sections 21.80 to 21.92, and to enter any truck or other conveyor by land, water, or air at any time when the conveyor is accessible, for the same purpose.

Subd. 4. Inspection and sampling. The commissioner shall sample, inspect, make analysis of and test seeds subject to sections 21.80 to 21.92 that are offered for sale for sowing purposes at the time and place and to the extent necessary to determine whether the seeds are in compliance with sections 21.80 to 21.92.

Subd. 5. Notice of violation. The commissioner shall promptly notify the person who sold, labeled, or transported seed that has been:

(1) found to be in violation of sections 21.80 to 21.92;

(2) placed under a stop sale order; or

(3) seized on complaint of the commissioner to a court of competent jurisdiction.

Subd. 6. Stop sale orders. The commissioner may issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of seed which the commissioner finds to be in violation of sections 21.80 to 21.92. The order shall prohibit further sale, conditioning, and movement of the seed, except on approval of the enforcing officer, until the officer has evidence that the law has been complied with and has issued a release from the "stop sale" order. With respect to seed which has been denied sale, conditioning, or movement, the owner or custodian of the seed may appeal from the order to a court where the seeds are found, for the discharge of the seeds from the order prohibiting the sale, conditioning, or movement in accordance with the findings of the court. This subdivision does not limit the right of the enforcement officer to proceed in a different fashion.

Subd. 7. Seizure. Any lot of seed not in compliance with sections 21.80 to 21.92 is subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality where the seed is located. If the court finds the seed to be in violation and orders the condemnation of the seed, it shall be denatured, destroyed, relabeled, or otherwise disposed of in compliance with law. In no instance shall the court order dispose of the seed without first giving the claimant an opportunity to apply to the court for the release of the seed or permission to condition or relabel it into compliance.

Subd. 8. Injunction. When the commissioner applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate sections 21.80 to 21.92, the injunction shall be issued without requiring a bond.

Subd. 9. Prosecutions. The commissioner, on finding that a person has violated any part of sections 21.80 to 21.92, may initiate court proceedings in the locality in which the violation occurred. No prosecution shall be instituted without a person having an opportunity to appear in person or by a representative before the commissioner to provide evidence. Either a county attorney or the attorney general may prosecute actions under sections 21.80 to 21.92.

Subd. 10. Commissioner may alter requirements in emergencies. In the event of acute shortages of any seed or seeds, or the occurrence of other conditions which in the opinion of the commissioner create an emergency which would make impractical the enforcement of any requirement of sections 21.80 to 21.92 relating to the percentage of purity, weed seed content, and the variety name of any seed or seeds, the commissioner may temporarily change and alter any requirement relating to percentage of purity, weed seed content, and the variety name for the duration of the emergency.

Subd. 11. Rules. The commissioner may make necessary rules for the proper enforcement of sections 21.80 to 21.92. Existing rules shall remain in effect unless permanent rules are made that supersede them.

Subd. 12. Service testing and identification. The commissioner shall provide for purity and germination tests of seeds and identification of seeds and plants for farmers, dealers, and others, and shall establish schedules to recover the cost of services provided. Money collected must be deposited in the laboratory services account in the agricultural fund.

Subd. 13. Sampling export seed. The commissioner may sample agricultural, vegetable, flower, tree or shrub seeds which are destined for export to other countries, and may establish and collect suitable fees from the exporter for this service.

Subd. 14. Cooperation with United States Department of Agriculture. The commissioner shall cooperate with the United States Department of Agriculture in Seed Law enforcement.

HIST: 1983 c 293 s 44; 1984 c 640 s 32; 1986 c 444; 1992 c 567 art 3 s 2; 1993 c 367 s 25; 1995 c 233 art 2 s 56; 1Sp2001 c 2 s 41



Section 21.86 Unlawful acts.

21.86 Unlawful acts.

Subdivision 1. Prohibitions. A person may not advertise or sell any agricultural, vegetable, flower, or tree and shrub seed if:

(a) Except as provided in clauses (1) to (3), a test to determine the percentage of germination required by sections 21.82 and 21.83 has not been completed within a nine-month period, exclusive of the calendar month in which the test was completed.

(1) When advertised or offered for sale as agricultural seed, native grass and forb seeds must have been tested for percentage of germination as required by section 21.82 within a 14-month period, exclusive of the calendar month in which the test was completed.

(2) This prohibition does not apply to tree, shrub, agricultural, or vegetable seeds packaged in hermetically sealed containers. Seeds packaged in hermetically sealed containers under the conditions defined by rule may be offered for sale for a period of 36 months after the last day of the month that the seeds were tested for germination prior to packaging.

(3) If seeds in hermetically sealed containers are offered for sale more than 36 months after the last day of the month in which they were tested prior to packaging, they must be retested within a nine-month period, exclusive of the calendar month in which the retest was completed;

(b) It is not labeled in accordance with sections 21.82 and 21.83 or has false or misleading labeling;

(c) False or misleading advertisement has been used in respect to its sale;

(d) It contains prohibited noxious weed seeds;

(e) It consists of or contains restricted noxious weed seeds in excess of 25 seeds per pound or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(f) It contains more than one percent by weight of all weed seeds;

(g) It contains less than the stated net weight of contents;

(h) It contains less than the stated number of seeds in the container;

(i) It contains any labeling, advertising, or other representation subject to sections 21.82 and 21.83 representing the seed to be certified unless:

(1) it has been determined by a seed certifying agency that the seed conformed to standards of purity and identity as to kind, species, subspecies, or variety, and also that tree seed was found to be of the origin and elevation claimed, in compliance with the rules pertaining to the seed; and

(2) the seed bears an official label issued for it by a seed certifying agency stating that the seed is of a certified class and a specified kind, species, subspecies, or variety;

(j) It is labeled with a variety name but not certified by an official seed certifying agency when it is a variety for which a United States certificate of plant variety protection has been granted under United States Code, title 7, sections 2481 to 2486, specifying sale by variety name only as a class of certified seed. Seed from a certified lot may be labeled as to variety name when used in a blend or mixture by or with approval of the owner of the variety; or

(k) The person whose name appears on the label does not have complete records including a file sample of each lot of agricultural, vegetable, flower, tree or shrub seed sold in this state as required in section 21.84.

Subd. 2. Miscellaneous violations. No person may:

(a) detach, alter, deface, or destroy any label required in sections 21.82 and 21.83 or alter or substitute seed in a manner that may defeat the purposes of sections 21.82 and 21.83;

(b) hinder or obstruct in any way any authorized person in the performance of duties under sections 21.80 to 21.92;

(c) fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a stop sale order or attached tags, except with express permission of the enforcing officer for the purpose specified;

(d) use the word "type" in any labeling in connection with the name of any agricultural seed variety;

(e) use the word "trace" as a substitute for any statement which is required; or

(f) plant any agricultural seed which the person knows contains weed seeds or noxious weed seeds in excess of the limits for that seed.

HIST: 1983 c 293 s 45; 2000 c 477 s 23



Section 21.87 Exemption.

21.87 Exemption.

Sections 21.82 and 21.83 do not apply:

(a) to seed or grain not intended for sowing purposes;

(b) to seed in storage in or being transported or consigned to a conditioning establishment for conditioning, provided that the invoice or label accompanying any shipment of the seeds bears the statement "seeds for conditioning," and provided that any labeling or other representation which may be made with respect to the unconditioned seed is subject to the provisions of sections 21.82 and 21.83; or

(c) to any carrier with respect to seed transported or delivered for transportation in the ordinary course of its business as a carrier, provided that the carrier is not engaged in producing, conditioning, or marketing seeds subject to sections 21.82 and 21.83.

HIST: 1983 c 293 s 46



Section 21.88 Penalties.

21.88 Penalties.

Subdivision 1. Misdemeanor; gross misdemeanor. A violation of sections 21.80 to 21.92 or a rule adopted under section 21.85 is a misdemeanor. Each additional day of violation is a separate offense. A subsequent violation by a person is a gross misdemeanor.

Subd. 2. Unlawful practice. In addition to other penalties provided by law, a person who violates a provision of sections 21.80 to 21.92 or a rule adopted under section 21.85 has committed an unlawful practice under sections 325F.68 and 325F.69 and is subject to the remedies provided in sections 8.31 and 325F.70.

Subd. 3. Penalties not to apply. A person is not subject to the penalties in subdivision 1 or 2 for having sold seeds which were incorrectly labeled or represented as to kind, species, subspecies, if appropriate, variety, type, origin and year, elevation or place of collection if required, if the seeds cannot be identified by examination unless the person has failed to obtain an invoice or genuine grower's or tree seed collector's declaration or other labeling information and to take other reasonable precautions to ensure the identity is as stated.

HIST: 1983 c 293 s 47; 1986 c 444



Section 21.89 Seed fee permits.

21.89 Seed fee permits.

Subdivision 1. Seed fee. In order to pay for administering and enforcing sections 21.80 to 21.92, the commissioner shall establish the fees charged for various seeds and shall collect the fees on all seeds covered by sections 21.82 to 21.92.

Subd. 2. Permits; issuance and revocation. The commissioner shall issue a permit to the initial labeler of agricultural, vegetable, or flower seeds which are sold for use in Minnesota and which conform to and are labeled under sections 21.80 to 21.92. The person shall furnish to the commissioner an itemized statement of all seeds sold in Minnesota for the periods established by the commissioner. This statement shall be delivered, along with the payment of the fee, to the commissioner no later than 30 days after the end of each reporting period. Any person holding a permit shall show as part of the analysis labels or invoices on all agricultural, vegetable, flower, tree or shrub seeds all information the commissioner requires. The commissioner may revoke any permit in the event of failure to comply with applicable laws and rules.

Subd. 3. Penalty. A penalty fee established by the commissioner shall be assessed any permit holder who fails to submit a statement and pay the fee due within the 30 days following the end of each reporting period.

Subd. 4. Exemptions. An initial labeler who sells for use in Minnesota agricultural, vegetable, or flower seeds must have a seed fee permit unless:

(a) The person labels and sells less than 50,000 pounds of agricultural seed in Minnesota each calendar year. If more than 50,000 pounds are labeled and sold in Minnesota by any person, the person must have a seed fee permit and pay fees on all seed sold. A person who labels and sells grass seeds and mixtures of grass seeds intended for lawn or turf purposes is not exempted from having a permit and paying seed fees on all seeds in this category sold in Minnesota; or

(b) the agricultural, vegetable, or flower seeds are of the breeder or foundation seed classes of varieties developed by publicly financed research agencies intended for the purpose of increasing the quantity of seed available.

HIST: 1983 c 293 s 48; 1989 c 312 s 1,2



Section 21.90 Hybrid seed field corn variety registration.

21.90 Hybrid seed field corn variety registration.

Subdivision 1. Growing zones. The director of the agricultural experiment station at the University of Minnesota shall determine, establish, and number or otherwise identify corn growing zones of the state and determine and publish a list of day classifications for each zone which will approximate the number of days growing season necessary for corn from emergence of the corn plants above ground after planting to relative maturity.

Subd. 2. Fees. A record of each hybrid seed field corn variety to be sold in Minnesota shall be registered with the commissioner by February 1 of each year by the originator or owner. The commissioner shall establish the annual fee for registration for each variety. The record shall include the permanent designation of the hybrid as well as the day classification and zone of adaptation, as determined under subdivision 1, which the originator or owner declares to be the zone in which the variety is adapted. In addition, at the time of the first registration of a hybrid seed field corn variety, the originator or owner shall include a sworn statement that the declaration of the zone of adaptation was based on actual field trials in that zone and that the field trials substantiate the declaration as to the day and zone classifications to which the variety is adapted. The name or number used to designate a hybrid seed field corn variety in the registration is the only name of all seed corn covered by or sold under that registration.

Subd. 3. Tests of varieties. If the commissioner needs to verify that a hybrid seed field corn variety is adapted to the corn growing zone declared by the originator or owner, it must, when grown in several official comparative trials by the director of the Minnesota agricultural experiment station in the declared zone of adaptation, have an average kernel moisture at normal harvest time which does not differ from the average kernel moisture content of three or more selected standard varieties adapted for grain production in that particular growing zone by more than four percentage points. If a new variety when tested has more than six percentage points of moisture over the standard variety, it must have the relative maturity increased by five days in the correct zone of adaptation before it can be sold the second year. If it does not exceed the standard varieties by more than five percentage points of moisture the second year tested, it can be sold the third year with the same relative maturity. If upon being tested the third year the moisture percentage points are found to be over the four percentage points allowed, the variety then must have the relative maturity increased by five days in the correct zone. The varieties to be used as standard varieties for determining adaptability to a zone shall be selected for each zone by the director of the Minnesota agricultural experiment station with the advice and consent of the commissioner of agriculture. Should a person, firm, originator, or owner of a hybrid seed field corn variety wish to offer hybrid seed for sale or distribution in this state, the person, firm, originator, or owner not having distributed any products in Minnesota during the past ten years, or not having any record of testing by an agency acceptable to the commissioner, then after registration of the variety the commissioner is required to have the variety tested for one year by the director of the Minnesota agricultural experiment station before it may be distributed in Minnesota. Should any person, firm, originator, or owner of a seed field corn variety be guilty of two successive violations with respect to the declaration of relative maturity date and zone number, then the violator must commence a program of pretesting for varieties as determined by the commissioner. The list of varieties to be used as standards in each growing zone shall be sent by the commissioner not later than February 1 of each year to each seed firm registering hybrid varieties with the commissioner as of the previous April 1. To assist in defraying the expenses of the Minnesota agricultural experiment station in carrying out the provisions of this section, there shall be transferred annually from the seed inspection account to the agricultural experiment station a sum which shall at least equal 80 percent of the total revenue from all hybrid seed field corn variety registrations.

HIST: 1983 c 293 s 49; 1986 c 444; 1999 c 231 s 46



Section 21.901 Brand name registration.

21.901 Brand name registration.

The owner or originator of a variety of nonhybrid seed that is to be sold in this state must annually register the variety with the commissioner if the variety is to be sold only under a brand name. The registration must include the brand name and the variety of seed. The brand name for a blend or mixture need not be registered.

The fee is $15 for each variety registered for sale by brand name.

HIST: 1996 c 407 s 16



Section 21.91 Seed certification agencies.

21.91 Seed certification agencies.

Subdivision 1. Minnesota. The official seed certification agency for Minnesota shall be determined by the commissioner of agriculture and the director of the Minnesota agricultural experiment station.

Subd. 2. Other jurisdictions. The official seed certification agency for other jurisdictions shall be determined and the identity filed as a public record in the office of the commissioner of agriculture. The determination shall be made by the commissioner of agriculture and the director of the Minnesota agricultural experiment station.

HIST: 1983 c 293 s 50



Section 21.92 Seed inspection account.

21.92 Seed inspection account.

There is established in the agricultural fund an account known as the seed inspection account. Fees and penalties collected by the commissioner under sections 21.80 to 21.92 and interest attributable to money in the account shall be deposited into this account. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of sections 21.80 to 21.92.

HIST: 1983 c 293 s 51; 1985 c 248 s 9; 1993 c 172 s 26; 1996 c 305 art 3 s 5; 1999 c 231 s 47; 1999 c 250 art 3 s 5

* NOTE: The amendment to this section by Laws 1999, chapter *250, article 3, section 5, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.






Chapter 21A Soybeans

Section 21A.01 Repealed, 1982 c 582 s 14

21A.01 Repealed, 1982 c 582 s 14



Section 21A.02 Repealed, 1982 c 582 s 14

21A.02 Repealed, 1982 c 582 s 14



Section 21A.03 Repealed, 1982 c 582 s 14

21A.03 Repealed, 1982 c 582 s 14



Section 21A.04 Repealed, 1982 c 582 s 14

21A.04 Repealed, 1982 c 582 s 14



Section 21A.05 Repealed, 1982 c 582 s 14

21A.05 Repealed, 1982 c 582 s 14



Section 21A.06 Repealed, 1982 c 582 s 14

21A.06 Repealed, 1982 c 582 s 14



Section 21A.07 Repealed, 1982 c 582 s 14

21A.07 Repealed, 1982 c 582 s 14



Section 21A.08 Repealed, 1982 c 582 s 14

21A.08 Repealed, 1982 c 582 s 14



Section 21A.09 Repealed, 1982 c 582 s 14

21A.09 Repealed, 1982 c 582 s 14



Section 21A.10 Repealed, 1982 c 582 s 14

21A.10 Repealed, 1982 c 582 s 14



Section 21A.11 Repealed, 1982 c 582 s 14

21A.11 Repealed, 1982 c 582 s 14



Section 21A.115 Repealed, 1982 c 582 s 14

21A.115 Repealed, 1982 c 582 s 14



Section 21A.12 Repealed, 1982 c 582 s 14

21A.12 Repealed, 1982 c 582 s 14



Section 21A.13 Repealed, 1982 c 582 s 14

21A.13 Repealed, 1982 c 582 s 14



Section 21A.14 Repealed, 1982 c 582 s 14

21A.14 Repealed, 1982 c 582 s 14



Section 21A.15 Repealed, 1982 c 582 s 14

21A.15 Repealed, 1982 c 582 s 14



Section 21A.16 Repealed, 1982 c 582 s 14

21A.16 Repealed, 1982 c 582 s 14



Section 21A.17 Repealed, 1982 c 582 s 14

21A.17 Repealed, 1982 c 582 s 14



Section 21A.18 Repealed, 1977 c 28 s 14

21A.18 Repealed, 1977 c 28 s 14



Section 21A.19 Repealed, 1982 c 582 s 14

21A.19 Repealed, 1982 c 582 s 14






Chapter 22 Cooperative Marketing

Section 22.01 Renumbered 308.51

22.01 Renumbered 308.51



Section 22.02 Renumbered 308.52

22.02 Renumbered 308.52



Section 22.03 Renumbered 308.53

22.03 Renumbered 308.53



Section 22.04 Renumbered 308.54

22.04 Renumbered 308.54



Section 22.05 Renumbered 308.55

22.05 Renumbered 308.55



Section 22.06 Renumbered 308.56

22.06 Renumbered 308.56



Section 22.07 Renumbered 308.57

22.07 Renumbered 308.57



Section 22.08 Renumbered 308.58

22.08 Renumbered 308.58



Section 22.09 Renumbered 308.59

22.09 Renumbered 308.59



Section 22.10 Renumbered 308.60

22.10 Renumbered 308.60



Section 22.11 Renumbered 308.61

22.11 Renumbered 308.61



Section 22.12 Renumbered 308.62

22.12 Renumbered 308.62



Section 22.13 Renumbered 308.63

22.13 Renumbered 308.63



Section 22.14 Renumbered 308.64

22.14 Renumbered 308.64



Section 22.15 Renumbered 308.65

22.15 Renumbered 308.65



Section 22.16 Renumbered 308.66

22.16 Renumbered 308.66



Section 22.17 Renumbered 308.67

22.17 Renumbered 308.67



Section 22.18 Renumbered 308.68

22.18 Renumbered 308.68



Section 22.19 Renumbered 308.69

22.19 Renumbered 308.69



Section 22.20 Renumbered 308.70

22.20 Renumbered 308.70



Section 22.21 Renumbered 308.71

22.21 Renumbered 308.71



Section 22.22 Renumbered 308.72

22.22 Renumbered 308.72



Section 22.23 Renumbered 308.73

22.23 Renumbered 308.73



Section 22.24 Renumbered 308.74

22.24 Renumbered 308.74



Section 22.25 Renumbered 308.75

22.25 Renumbered 308.75



Section 22.26 Renumbered 308.76

22.26 Renumbered 308.76



Section 22.27 Renumbered 308.77

22.27 Renumbered 308.77



Section 22.28 Renumbered 308.78

22.28 Renumbered 308.78



Section 22.29 Renumbered 308.79

22.29 Renumbered 308.79



Section 22.30 Renumbered 308.80

22.30 Renumbered 308.80



Section 22.31 Renumbered 308.81

22.31 Renumbered 308.81



Section 22.32 Renumbered 308.82

22.32 Renumbered 308.82



Section 22.33 Renumbered 308.83

22.33 Renumbered 308.83



Section 22.34 Renumbered 308.84

22.34 Renumbered 308.84



Section 22.35 Renumbered 308.85

22.35 Renumbered 308.85



Section 22.353 Renumbered 308.853

22.353 Renumbered 308.853



Section 22.354 Renumbered 308.854

22.354 Renumbered 308.854



Section 22.36 Renumbered 308.902

22.36 Renumbered 308.902



Section 22.37 Renumbered 308.903

22.37 Renumbered 308.903



Section 22.38 Renumbered 308.904

22.38 Renumbered 308.904



Section 22.39 Renumbered 308.905

22.39 Renumbered 308.905



Section 22.40 Renumbered 17.031

22.40 Renumbered 17.031



Section 22.41 Renumbered 17.032

22.41 Renumbered 17.032



Section 22.42 Renumbered 38.33

22.42 Renumbered 38.33



Section 22.43 Renumbered 38.34

22.43 Renumbered 38.34



Section 22.44 Repealed, 1961 c 90 s 1

22.44 Repealed, 1961 c 90 s 1



Section 22.441 Repealed, 1961 c 90 s 1

22.441 Repealed, 1961 c 90 s 1



Section 22.45 Renumbered 38.35

22.45 Renumbered 38.35



Section 22.46 Renumbered 38.36

22.46 Renumbered 38.36



Section 22.47 Renumbered 38.37

22.47 Renumbered 38.37



Section 22.48 Renumbered 38.38

22.48 Renumbered 38.38



Section 22.49 Repealed, 1947 c 124 s 6

22.49 Repealed, 1947 c 124 s 6



Section 22.491 Repealed, 1961 c 90 s 1

22.491 Repealed, 1961 c 90 s 1



Section 22.50 Renumbered 137.14

22.50 Renumbered 137.14



Section 22.51 Renumbered 137.15

22.51 Renumbered 137.15






Chapter 23 Cooperative Credits

Section 23.01 Repealed, 1949 c 278 s 1

23.01 Repealed, 1949 c 278 s 1



Section 23.02 Repealed, 1949 c 278 s 1

23.02 Repealed, 1949 c 278 s 1



Section 23.03 Repealed, 1949 c 278 s 1

23.03 Repealed, 1949 c 278 s 1



Section 23.04 Repealed, 1949 c 278 s 1

23.04 Repealed, 1949 c 278 s 1



Section 23.05 Repealed, 1949 c 278 s 1

23.05 Repealed, 1949 c 278 s 1



Section 23.06 Repealed, 1949 c 278 s 1

23.06 Repealed, 1949 c 278 s 1



Section 23.07 Repealed, 1949 c 278 s 1

23.07 Repealed, 1949 c 278 s 1



Section 23.08 Repealed, 1949 c 278 s 1

23.08 Repealed, 1949 c 278 s 1



Section 23.09 Repealed, 1949 c 278 s 1

23.09 Repealed, 1949 c 278 s 1



Section 23.10 Repealed, 1949 c 278 s 1

23.10 Repealed, 1949 c 278 s 1



Section 23.11 Repealed, 1949 c 278 s 1

23.11 Repealed, 1949 c 278 s 1



Section 23.12 Repealed, 1949 c 278 s 1

23.12 Repealed, 1949 c 278 s 1



Section 23.13 Repealed, 1949 c 278 s 1

23.13 Repealed, 1949 c 278 s 1



Section 23.14 Repealed, 1949 c 278 s 1

23.14 Repealed, 1949 c 278 s 1






Chapter 24 Chemical Compounds

Section 24.001 Repealed, 1Sp2001 c 2 s 162

24.001 Repealed, 1Sp2001 c 2 s 162



Section 24.002 Repealed, 1Sp2001 c 2 s 162

24.002 Repealed, 1Sp2001 c 2 s 162



Section 24.01 Repealed, Ex1961 c 58 s 12

24.01 Repealed, Ex1961 c 58 s 12



Section 24.02 Subdivisions renumbered, repealed, or no longer in effect

24.02 Subdivision 1. Obsolete

Subd. 2. Repealed, Ex1961 c 58 s 12

Subd. 3. Repealed, Ex1961 c 58 s 12

Subd. 4. Renumbered 31.401

Subd. 5. Repealed, 1961 c 231 s 11

Subd. 6. Renumbered 24.069 subd 2

Subd. 7. Renumbered 24.069 subd 3

Subd. 8. Renumbered 24.069 subd 4

Subd. 9. Renumbered 24.069 subd 5

Subd. 10. Renumbered 24.069 subd 6

Subd. 11. Renumbered 24.069 subd 7

Subd. 12. Renumbered 24.069 subd 8

Subd. 13. Renumbered 24.069 subd 9

Subd. 14. Renumbered 24.069 subd 10

Subd. 15. Renumbered 24.069 subd 11

Subd. 16. Renumbered 24.069 subd 12

Subd. 17. Renumbered 24.069 subd 13



Section 24.03 Repealed, Ex1961 c 58 s 12

24.03 Repealed, Ex1961 c 58 s 12



Section 24.04 Repealed, Ex1961 c 58 s 12

24.04 Repealed, Ex1961 c 58 s 12



Section 24.05 Repealed, Ex1961 c 58 s 12

24.05 Repealed, Ex1961 c 58 s 12



Section 24.06 Repealed, Ex1961 c 58 s 12

24.06 Repealed, Ex1961 c 58 s 12



Section 24.069 Repealed, 1976 c 53 s 29

24.069 Repealed, 1976 c 53 s 29



Section 24.07 Repealed, 1945 c 427 s 11

24.07 Repealed, 1945 c 427 s 11



Section 24.071 Repealed, 1976 c 53 s 29

24.071 Repealed, 1976 c 53 s 29



Section 24.072 Repealed, 1976 c 53 s 29

24.072 Repealed, 1976 c 53 s 29



Section 24.0721 Repealed, 1976 c 53 s 29

24.0721 Repealed, 1976 c 53 s 29



Section 24.073 Repealed, 1976 c 53 s 29

24.073 Repealed, 1976 c 53 s 29



Section 24.074 Repealed, 1976 c 53 s 29

24.074 Repealed, 1976 c 53 s 29



Section 24.075 Repealed, 1976 c 53 s 29

24.075 Repealed, 1976 c 53 s 29



Section 24.076 Repealed, 1976 c 53 s 29

24.076 Repealed, 1976 c 53 s 29



Section 24.077 Repealed, 1976 c 53 s 29

24.077 Repealed, 1976 c 53 s 29



Section 24.08 Repealed, 1945 c 427 s 11

24.08 Repealed, 1945 c 427 s 11



Section 24.09 Repealed, 1945 c 427 s 11

24.09 Repealed, 1945 c 427 s 11



Section 24.10 Repealed, 1945 c 427 s 11

24.10 Repealed, 1945 c 427 s 11



Section 24.11 Repealed, 1945 c 427 s 11

24.11 Repealed, 1945 c 427 s 11



Section 24.12 Repealed, 1Sp2001 c 2 s 162

24.12 Repealed, 1Sp2001 c 2 s 162



Section 24.13 Repealed, 1961 c 231 s 11

24.13 Repealed, 1961 c 231 s 11



Section 24.131 Repealed, 1Sp2001 c 2 s 162

24.131 Repealed, 1Sp2001 c 2 s 162



Section 24.135 Repealed, 1Sp2001 c 2 s 162

24.135 Repealed, 1Sp2001 c 2 s 162



Section 24.14 Repealed, 1961 c 231 s 11

24.14 Repealed, 1961 c 231 s 11



Section 24.141 Repealed, 1Sp2001 c 2 s 162

24.141 Repealed, 1Sp2001 c 2 s 162



Section 24.145 Repealed, 1Sp2001 c 2 s 162

24.145 Repealed, 1Sp2001 c 2 s 162



Section 24.15 Repealed, 1961 c 231 s 11

24.15 Repealed, 1961 c 231 s 11



Section 24.151 Repealed, 1Sp2001 c 2 s 162

24.151 Repealed, 1Sp2001 c 2 s 162



Section 24.155 Repealed, 1Sp2001 c 2 s 162

24.155 Repealed, 1Sp2001 c 2 s 162



Section 24.16 Repealed, 1961 c 231 s 11

24.16 Repealed, 1961 c 231 s 11



Section 24.161 Repealed, 1Sp2001 c 2 s 162

24.161 Repealed, 1Sp2001 c 2 s 162



Section 24.165 Repealed, 1996 c 310 s 1

24.165 Repealed, 1996 c 310 s 1



Section 24.17 Repealed, 1961 c 231 s 11

24.17 Repealed, 1961 c 231 s 11



Section 24.171 Repealed, 1Sp2001 c 2 s 162

24.171 Repealed, 1Sp2001 c 2 s 162



Section 24.175 Repealed, 1Sp2001 c 2 s 162

24.175 Repealed, 1Sp2001 c 2 s 162



Section 24.18 Repealed, 1Sp2001 c 2 s 162

24.18 Repealed, 1Sp2001 c 2 s 162



Section 24.181 Repealed, 1Sp2001 c 2 s 162

24.181 Repealed, 1Sp2001 c 2 s 162



Section 24.19 Renumbered 31.402

24.19 Renumbered 31.402



Section 24.20 Renumbered 31.403

24.20 Renumbered 31.403



Section 24.21 Renumbered 31.404

24.21 Renumbered 31.404



Section 24.22 Renumbered 24.002

24.22 Renumbered 24.002



Section 24.23 Subdivisions renumbered, repealed, or no longer in effect

24.23 Subdivision 1. Repealed, Ex1961 c 58 s 12

Subd. 2. Renumbered 24.181

Subd. 3. Renumbered 31.405



Section 24.24 Repealed, 1983 c 293 s 115

24.24 Repealed, 1983 c 293 s 115



Section 24.25 Repealed, 1983 c 293 s 115

24.25 Repealed, 1983 c 293 s 115



Section 24.26 Repealed, 1983 c 293 s 115

24.26 Repealed, 1983 c 293 s 115



Section 24.27 Repealed, 1983 c 293 s 115

24.27 Repealed, 1983 c 293 s 115



Section 24.28 Repealed, 1983 c 293 s 115

24.28 Repealed, 1983 c 293 s 115



Section 24.29 Repealed, 1983 c 293 s 115

24.29 Repealed, 1983 c 293 s 115



Section 24.30 Repealed, 1983 c 293 s 115

24.30 Repealed, 1983 c 293 s 115



Section 24.31 Repealed, 1983 c 293 s 115

24.31 Repealed, 1983 c 293 s 115



Section 24.32 Repealed, 1993 c 367 s 41

24.32 Repealed, 1993 c 367 s 41



Section 24.33 Repealed, 1993 c 367 s 41

24.33 Repealed, 1993 c 367 s 41



Section 24.34 Repealed, 1993 c 367 s 41

24.34 Repealed, 1993 c 367 s 41



Section 24.35 Repealed, 1993 c 367 s 41

24.35 Repealed, 1993 c 367 s 41



Section 24.36 Repealed, 1993 c 367 s 41

24.36 Repealed, 1993 c 367 s 41



Section 24.37 Repealed, 1993 c 367 s 41

24.37 Repealed, 1993 c 367 s 41



Section 24.38 Repealed, 1993 c 367 s 41

24.38 Repealed, 1993 c 367 s 41



Section 24.39 Repealed, 1993 c 367 s 41

24.39 Repealed, 1993 c 367 s 41



Section 24.40 Repealed, 1993 c 367 s 41

24.40 Repealed, 1993 c 367 s 41



Section 24.41 Repealed, 1993 c 367 s 41

24.41 Repealed, 1993 c 367 s 41



Section 24.42 Repealed, 1993 c 367 s 41

24.42 Repealed, 1993 c 367 s 41






Chapter 25 Commercial Feed

Section 25.01 Repealed, 1959 c 170 s 16

25.01 Repealed, 1959 c 170 s 16



Section 25.02 Repealed, 1959 c 170 s 16

25.02 Repealed, 1959 c 170 s 16



Section 25.03 Repealed, 1959 c 170 s 16

25.03 Repealed, 1959 c 170 s 16



Section 25.04 Repealed, 1959 c 170 s 16

25.04 Repealed, 1959 c 170 s 16



Section 25.05 Repealed, 1959 c 170 s 16

25.05 Repealed, 1959 c 170 s 16



Section 25.06 Repealed, 1959 c 170 s 16

25.06 Repealed, 1959 c 170 s 16



Section 25.07 Repealed, 1959 c 170 s 16

25.07 Repealed, 1959 c 170 s 16



Section 25.08 Repealed, 1959 c 170 s 16

25.08 Repealed, 1959 c 170 s 16



Section 25.09 Repealed, 1959 c 170 s 16

25.09 Repealed, 1959 c 170 s 16



Section 25.10 Repealed, 1959 c 170 s 16

25.10 Repealed, 1959 c 170 s 16



Section 25.11 Repealed, 1959 c 170 s 16

25.11 Repealed, 1959 c 170 s 16



Section 25.12 Repealed, 1959 c 170 s 16

25.12 Repealed, 1959 c 170 s 16



Section 25.13 Repealed, 1959 c 170 s 16

25.13 Repealed, 1959 c 170 s 16



Section 25.14 Repealed, 1959 c 170 s 16

25.14 Repealed, 1959 c 170 s 16



Section 25.15 Repealed, 1971 c 433 s 16

25.15 Repealed, 1971 c 433 s 16



Section 25.16 Repealed, 1971 c 433 s 16

25.16 Repealed, 1971 c 433 s 16



Section 25.17 Repealed, 1971 c 433 s 16

25.17 Repealed, 1971 c 433 s 16



Section 25.18 Repealed, 1971 c 433 s 16

25.18 Repealed, 1971 c 433 s 16



Section 25.19 Repealed, 1971 c 433 s 16

25.19 Repealed, 1971 c 433 s 16



Section 25.20 Repealed, 1971 c 433 s 16

25.20 Repealed, 1971 c 433 s 16



Section 25.21 Repealed, 1971 c 433 s 16

25.21 Repealed, 1971 c 433 s 16



Section 25.22 Repealed, 1971 c 433 s 16

25.22 Repealed, 1971 c 433 s 16



Section 25.23 Repealed, 1971 c 433 s 16

25.23 Repealed, 1971 c 433 s 16



Section 25.24 Repealed, 1971 c 433 s 16

25.24 Repealed, 1971 c 433 s 16



Section 25.25 Repealed, 1971 c 433 s 16

25.25 Repealed, 1971 c 433 s 16



Section 25.26 Repealed, 1971 c 433 s 16

25.26 Repealed, 1971 c 433 s 16



Section 25.27 Repealed, 1971 c 433 s 16

25.27 Repealed, 1971 c 433 s 16



Section 25.28 Repealed, 1971 c 433 s 16

25.28 Repealed, 1971 c 433 s 16



Section 25.29 Repealed, 1971 c 433 s 16

25.29 Repealed, 1971 c 433 s 16



Section 25.31 Citation, Commercial Feed Law.

25.31 Citation, Commercial Feed Law.

Sections 25.31 to 25.43 are known and may be cited as the Minnesota Commercial Feed Law.

HIST: 1971 c 433 s 1; 1980 c 509 s 5; 1997 c 216 s 35



Section 25.32 Enforcing official.

25.32 Enforcing official.

Sections 25.31 to 25.43 shall be administered by the commissioner.

HIST: 1971 c 433 s 2; 1980 c 509 s 6; 1997 c 216 s 36



Section 25.33 Definitions.

25.33 Definitions.

Subdivision 1. Scope. When used in sections 25.31 to 25.43, the terms defined in this section have the meanings given them.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Distribute. "Distribute" means to offer for sale, sell, exchange, or barter, commercial feed; or to supply, furnish, or otherwise provide commercial feed to a contract feeder.

Subd. 4. Distributor. "Distributor" means any person who distributes commercial feed in this state.

Subd. 5. Commercial feed. "Commercial feed" means materials or combinations of materials that are distributed or intended to be distributed for use as feed or for mixing in feed, including feed for aquatic animals, unless the materials are specifically exempted. Unmixed whole seeds and physically altered entire unmixed seeds, if the whole or physically altered seeds are not chemically changed or are not adulterated within the meaning of section 25.37, paragraph (a), are exempt. The commissioner by rule may exempt from this definition, or from specific provisions of sections 25.31 to 25.43, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances if those commodities, compounds, or substances are not intermixed with other materials, and are not adulterated within the meaning of section 25.37, paragraph (a).

Subd. 6. Feed ingredient. "Feed ingredient" means each of the constituent materials making up a commercial feed.

Subd. 7. Mineral feed. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

Subd. 8. Drug. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body.

Subd. 9. Customer formula feed. "Customer formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

Subd. 10. Manufacture. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

Subd. 11. Brand name. "Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

Subd. 12. Product name. "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

Subd. 13. Label. "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

Subd. 14. Labeling. "Labeling" means all labels and other written, printed, or graphic matter upon a commercial feed or any of its containers or wrapper or accompanying or supporting such commercial feed.

Subd. 15. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

Subd. 16. Percent; percentages. "Percent" or "percentages" means percentages by weights.

Subd. 17. Official sample. "Official sample" means a sample of feed taken by the commissioner or the commissioner's agent in accordance with the provisions of section 25.41, subdivision 3, 5, or 6.

Subd. 18. Contract feeder. "Contract feeder" means a person who as an independent contractor, feeds commercial feed to animals, pursuant to a contract whereby such commercial feed is supplied, furnished, or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product.

Subd. 19. Pet food. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

Subd. 20. Pet. "Pet" means a domesticated dog or cat normally maintained in or near the household of its owner.

Subd. 21. Commissioner. "Commissioner" means the commissioner of agriculture or a designated representative.

Subd. 22. Specialty pet. "Specialty pet" means a domesticated animal normally maintained in a cage or tank, including, but not limited to, a gerbil, hamster, canary, psittacine bird, mynah, finch, tropical fish, goldfish, snake, or turtle. "Specialty pet" does not include a dog, cat, horse, rabbit, or wild bird.

Subd. 23. Specialty pet food. "Specialty pet food" means commercial feed prepared and distributed for consumption by specialty pets.

Subd. 24. Quantity statement. "Quantity statement" means a statement of the net weight (mass), net volume (liquid or dry), count, or other form of measurement.

HIST: 1971 c 433 s 3; 1980 c 509 s 7,8; 1985 c 248 s 70; 1986 c 444; 1991 c 309 s 12; 1997 c 216 s 37-45



Section 25.34 Repealed, 1997 c 216 s 160

25.34 Repealed, 1997 c 216 s 160



Section 25.341 Licensing.

25.341 Licensing.

Subdivision 1. Requirement. Before a person may: (1) manufacture a commercial feed in the state; (2) distribute a commercial feed in or into the state; or (3) have the person's name appear on the label of a commercial feed as guarantor, the person must have a commercial feed license for each manufacturing or distributing facility. A person who makes only retail sales of commercial feed bearing labeling or another approved indication that the commercial feed is from a licensed manufacturer, guarantor, or distributor who has assumed full responsibility for the tonnage inspection fee due under sections 25.31 to 25.43 is not required to obtain a license.

Subd. 2. Application; fee; term. A person who is required to have a commercial feed license shall submit an application on a form provided or approved by the commissioner accompanied by a license fee of $25 paid to the commissioner for each facility. The license year is the calendar year. A license expires on December 31 of the year for which it is issued, except that a license is valid through January 31 of the next year or until the issuance of the renewal license, whichever comes first, if the licensee has filed a renewal application with the commissioner on or before December 31 of the year for which the current license was issued. A new applicant who fails to obtain a license within 15 working days of notification of the requirement to obtain a license, or a licensee who fails to comply with license renewal requirements, shall pay a $50 late fee in addition to the license fee. The commissioner may issue a withdrawal from distribution order on any commercial feed that an unlicensed person produces or distributes in the state until a license is issued.

Subd. 3. Copies of labels. The commissioner may request from a licensee copies of labels and labeling in order to determine compliance with sections 25.31 to 25.43.

Subd. 4. Denial; revocation; suspension; limits. The commissioner may deny a license to a person or suspend or revoke the license of a person who is not in compliance with sections 25.31 to 25.43. The commissioner may impose conditions that limit production or distribution of a particular commercial feed on the license of a person who is not in compliance with sections 25.31 to 25.43. A license may not be made conditional, suspended, refused, or revoked unless the applicant or licensee has been given an opportunity to be heard before the commissioner in order to comply with the requirements of sections 25.31 to 25.43.

HIST: 1997 c 216 s 46



Section 25.35 Labeling.

25.35 Labeling.

(a) A commercial feed, except a customer formula feed, must be accompanied by a label bearing the following information:

(1) the product name and the brand name, if any, under which the commercial feed is distributed;

(2) the guaranteed analysis, stated in terms the commissioner requires by rule, to advise the user of the composition of the feed or to support claims made in the labeling. The substances or elements must be determinable by laboratory methods such as the methods published by the AOAC International or other generally recognized methods;

(3) the common or usual name of each ingredient used in the manufacture of the commercial feed. The commissioner may by rule permit the use of a collective term for a group of ingredients which perform a similar function, or may exempt commercial feeds or any group of commercial feeds from this requirement on finding that an ingredient statement is not required in the interest of consumers;

(4) the name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(5) adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by rule as necessary for their safe and effective use;

(6) precautionary statements which the commissioner determines by rule are necessary for the safe and effective use of the commercial feed; and

(7) a quantity statement.

(b) A customer formula feed must be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) name and address of the manufacturer;

(2) name and address of the purchaser;

(3) date of delivery;

(4) the product name and either (i) the quantity of each commercial feed and each other ingredient used in the mixture, or (ii) a guaranteed analysis and list of ingredients in paragraph (a), clauses (2) and (3);

(5) adequate directions for use for all customer formula feeds containing drugs and for other feeds the commissioner requires by rule as necessary for their safe and effective use;

(6) precautionary statements the commissioner determines by rule are necessary for the safe and effective use of the customer formula feed;

(7) if a product containing a drug is used:

(i) the purpose of the medication (claim statement); and

(ii) the established name of each active drug ingredient and the level of each drug used in the final mixture expressed in a manner required by the commissioner by rule; and

(8) for a customer formula feed for which the formula is developed by someone other than the manufacturer, a disclaimer may be included on the label stating "THIS FEED IS A CUSTOMER FORMULA FEED DEVELOPED BY SOMEONE OTHER THAN THE MANUFACTURER. THE MANUFACTURER DOES NOT CLAIM, REPRESENT, WARRANT, OR GUARANTEE, AND IS NOT RESPONSIBLE FOR THE NUTRITIONAL ADEQUACY OF THIS FEED OR THE NUTRITIONAL SUITABILITY OF THIS FEED FOR ITS INTENDED PURPOSE."

(c) The manufacturer of a customer formula feed the formula of which is developed by someone other than the manufacturer is not responsible or liable for the nutritional adequacy or the nutritional suitability of the feed for its intended purpose if: (1) the manufacturer does not make a claim of nutritional adequacy for the customer formula feed and does not make a claim for nutritional suitability of the feed for its intended purpose; and (2) the manufacturer includes the disclaimer in paragraph (b), clause (8). A person other than the manufacturer who develops or recommends a formula for a customer formula feed is responsible for providing to the manufacturer of the feed the appropriate labeling information and for providing the appropriate use information to the feed manufacturer.

HIST: 1971 c 433 s 5; 1985 c 248 s 70; 1986 c 444; 1997 c 216 s 47



Section 25.36 Misbranding.

25.36 Misbranding.

A commercial feed is misbranded if:

(1) its labeling is false or misleading in any particular;

(2) it is distributed under the name of another commercial feed;

(3) it is not labeled as required in section 25.35;

(4) it purports to be or is represented as a commercial feed or it purports to contain or is represented as containing a commercial feed ingredient unless that commercial feed or feed ingredient conforms to the definition, if any, prescribed by rule by the commissioner;

(5) any word, statement, or other information required by or under authority of sections 25.31 to 25.43 to appear on the label or labeling is not prominently placed on it with such conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(6) its labeling would deceive or mislead the purchaser with respect to its composition or suitability.

HIST: 1971 c 433 s 6; 1980 c 509 s 10; 1985 c 248 s 70; 1997 c 216 s 48



Section 25.37 Adulteration.

25.37 Adulteration.

(a) A commercial feed or a material exempted from the definition of commercial feed under section 25.33, subdivision 5, is adulterated if:

(1) it bears or contains a poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, the commercial feed is not considered adulterated if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health;

(2) it bears or contains an added poisonous, deleterious, or nonnutritive substance which is unsafe within the meaning of section 406 of the federal Food, Drug, and Cosmetic Act, other than the one which is a pesticide chemical in or on a raw agricultural commodity, or a food additive;

(3) it is unsafe or bears or contains any food additive which is unsafe within the meaning of section 409 of the federal Food, Drug, and Cosmetic Act;

(4) it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the federal Food, Drug, and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the federal Food, Drug, and Cosmetic Act and that raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed is not unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of section 408(a) of the federal Food, Drug, and Cosmetic Act;

(5) it is, or it bears or contains any color additive which is unsafe within the meaning of section 706 of the federal Food, Drug, and Cosmetic Act;

(6) it is, or it bears or contains, any new animal drug which is unsafe within the meaning of section 512 of the federal Food, Drug, and Cosmetic Act;

(7) it consists, in whole or in part, of any filthy, putrid, or decomposed substance, or is otherwise unfit for feed;

(8) it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or may have been rendered injurious to health;

(9) it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter which is unsafe within the meaning of section 402(a)(1) or (2) of the federal Food, Drug, and Cosmetic Act;

(10) its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(11) it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under section 409 of the federal Food, Drug, and Cosmetic Act.

(b) A commercial feed is adulterated if:

(1) any valuable constituent has been in whole or in part omitted or abstracted from it or any less valuable substance substituted for a constituent;

(2) its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(3) it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules promulgated by the commissioner to assure that the drug meets the safety requirements of sections 25.31 to 25.43 and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In adopting rules under this clause, the commissioner shall adopt the current good manufacturing practice rules for medicated feed premixes and for medicated feeds established under authority of the federal Food, Drug, and Cosmetic Act, unless the commissioner determines that they are not appropriate to the conditions which exist in this state; or

(4) it contains viable weed seeds in amounts exceeding limits established by the commissioner by rule.

HIST: 1971 c 433 s 7; 1985 c 248 s 70; 1986 c 444; 1997 c 216 s 49



Section 25.38 Prohibited acts.

25.38 Prohibited acts.

The following acts and causing the following acts in Minnesota are prohibited:

(1) manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) adulteration or misbranding of any commercial feed;

(3) distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of section 25.37, paragraph (a);

(4) removal or disposal of a commercial feed in violation of an order under section 25.42;

(5) failure or refusal to obtain a commercial feed license under section 25.341 or to provide a small package listing under section 25.39; or

(6) failure to pay inspection fees or file reports as required by section 25.39.

HIST: 1971 c 433 s 8; 1997 c 216 s 50



Section 25.39 Inspection fees and reports.

25.39 Inspection fees and reports.

Subdivision 1. Amount of fee. (a) An inspection fee at the rate of 16 cents per ton must be paid to the commissioner on commercial feeds distributed in this state by the person who first distributes the commercial feed, except that no fee needs to be paid on:

(1) a commercial feed if the payment has been made by a previous distributor;

(2) customer formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients; or

(3) commercial feeds used as ingredients for the manufacture of commercial feeds if the fee has been paid by a previous distributor. If the fee has already been paid, credit must be given for that payment. A Minnesota feed distributor who distributes commercial feed to purchasers outside the state may purchase commercial feeds, without payment by any person of the inspection fee required on those purchases, under a permit issued by the commissioner. Such permits shall only be issued to commercial feed distributors who comply with rules adopted by the commissioner relative to recordkeeping, tonnage of commercial feed distributed in Minnesota, total of all commercial feed tonnage distributed, and all other information which the commissioner may require so as to ensure that proper inspection fee payment has been made.

(b) In the case of pet food distributed in the state only in packages of ten pounds or less, a listing of each product and a current label for each product must be submitted annually on forms provided by the commissioner and accompanied by an annual fee of $50 for each product in lieu of the inspection fee. This annual fee is due by July 1. The inspection fee required by paragraph (a) applies to pet food distributed in packages exceeding ten pounds.

(c) In the case of specialty pet food distributed in the state only in packages of ten pounds or less, a listing of each product and a current label for each product must be submitted annually on forms provided by the commissioner and accompanied by an annual fee of $25 for each product in lieu of the inspection fee. This annual fee is due by July 1. The inspection fee required by paragraph (a) applies to specialty pet food distributed in packages exceeding ten pounds.

(d) The minimum inspection fee is $10 per annual reporting period.

Subd. 1a. Containers of ten pounds or less. A distributor who is subject to the annual fee specified in subdivision 1, paragraph (b) or (c), shall do the following:

(1) before beginning distribution, file with the commissioner a listing of pet and specialty pet foods to be distributed in the state only in containers of ten pounds or less, on forms provided by the commissioner. The listing under this clause must be renewed annually before July 1 and is the basis for the payment of the annual fee. New products added during the year must be submitted to the commissioner as a supplement to the annual listing before distribution; and

(2) if the annual renewal of the listing is not received before July 1 or if an unlisted product is distributed, pay a late filing fee of $10 per product in addition to the normal charge for the listing. The late filing fee under this clause is in addition to any other penalty under this chapter.

Subd. 2. Annual statement. A person who is liable for the payment of a fee under this section shall file with the commissioner on forms furnished by the commissioner an annual statement setting forth the number of net tons of commercial feeds distributed in this state during the calendar year. The report is due by the 31st of each January. The inspection fee at the rate specified in subdivision 1 must accompany the statement. For each tonnage report not filed or payment of inspection fees not made on time, a penalty of ten percent of the amount due, with a minimum penalty of $10, must be assessed against the registrant, and the amount of fees due, plus penalty, is a debt and may be recovered in a civil action against the registrant. The assessment of this penalty does not prevent the department from taking other actions as provided in this chapter.

Subd. 3. Records. Each person required to pay an inspection fee or to report in accordance with this section shall keep records that are necessary or required by the commissioner to indicate accurately the tonnage of commercial feed distributed in this state, and the commissioner may examine those records to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply with this section is sufficient cause for the cancellation of the commercial feed license of the distributor.

Subd. 4. Commercial feed inspection account. A commercial feed inspection account is established in the agricultural fund. Fees and penalties collected under sections 25.35 to 25.43 and interest attributable to money in the account must be deposited in the agricultural fund and credited to the commercial feed inspection account. Money in the account, including interest earned, is appropriated to the commissioner for the administration and enforcement of sections 25.341 to 25.43.

HIST: 1971 c 433 s 9; 1973 c 448 s 1; 1985 c 248 s 70; 1Sp1985 c 10 s 46; 1993 c 172 s 27; 1997 c 216 s 51; 1999 c 231 s 48



Section 25.40 Rules.

25.40 Rules.

Subdivision 1. The commissioner may promulgate such rules for commercial feeds and pet foods as are authorized in sections 25.31 to 25.43 and such other reasonable rules as may be necessary for the efficient enforcement of sections 25.31 to 25.43. In the interest of uniformity the commissioner shall by rule adopt, unless the commissioner determines that they are inconsistent with the provisions of sections 25.31 to 25.43 or are not appropriate to conditions which exist in this state, the following:

(a) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and

(b) Any rule promulgated pursuant to the authority of the federal Food, Drug, and Cosmetic Act, provided, that the commissioner would have the authority under sections 25.31 to 25.43 to promulgate such rules.

Subd. 2. Before the issuance, amendment, or repeal of any rule authorized by sections 25.31 to 25.43, the commissioner shall publish the proposed rule, amendment, or notice to repeal an existing rule in a manner reasonably calculated to give interested parties, including all current registrants, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the commissioner shall take appropriate action to issue the proposed rule or to amend or repeal an existing rule. The provisions of this subdivision notwithstanding, if the commissioner, pursuant to the authority of sections 25.31 to 25.43, adopts the official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the federal Food, Drug, and Cosmetic Act, any amendment or modification adopted by said association or by the secretary of health, education and welfare in the case of regulations promulgated pursuant to the federal Food, Drug, and Cosmetic Act, shall be adopted automatically under sections 25.31 to 25.43 without regard to the publication of the notice required by this subdivision unless the commissioner, by order specifically determines that said amendment or modification shall not be adopted.

HIST: 1971 c 433 s 10; 1980 c 509 s 11; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10



Section 25.41 Inspection, sampling, and analysis.

25.41 Inspection, sampling, and analysis.

Subdivision 1. Authorization; limitation. For the purpose of enforcement of sections 25.31 to 25.43, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, and a written notice to the owner, operator, or agent in charge, are authorized (1) to enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold such feeds; and (2) to inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice rules established under section 25.37, clause (h).

Subd. 2. Notification; promptness. A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

Subd. 3. Receipt for samples. If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

Subd. 4. Refusal to admit inspector. If the owner of any factory, warehouse, or establishment described in subdivision 1, or the owner's agent, refuses to admit the commissioner or the commissioner's agent to inspect in accordance with subdivisions 1 and 2, the commissioner is authorized to obtain from the district court of the county in which the premises are located a warrant directing such owner or agent to submit the premises described in such warrant to inspection.

Subd. 5. Entry of premises. For the purpose of the enforcement of sections 25.31 to 25.43, the commissioner or the commissioner's duly designated agent is authorized to enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

Subd. 6. Methods. Sampling and analysis must be conducted in accordance with methods published by the AOAC International or other generally recognized methods.

Subd. 7. Notice of analysis. The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicated a commercial feed has been adulterated or misbranded and upon request within 30 days following receipt of the analysis the commissioner shall furnish to the registrant a portion of the sample concerned.

Subd. 8. Use of official sample. The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in section 25.33, subdivision 17 and obtained and analyzed as provided for in subdivisions 3, 5, and 6.

HIST: 1971 c 433 s 11; 1980 c 509 s 12,13; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10; 1997 c 216 s 52



Section 25.42 Detained commercial feeds.

25.42 Detained commercial feeds.

Subdivision 1. Withdrawal from distribution order. When the commissioner or the commissioner's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of sections 25.31 to 25.43 or of any of the prescribed rules under sections 25.31 to 25.43, the commissioner or agent may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when said provisions and rules have been complied with. If compliance is not obtained within 30 days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

Subd. 2. Seizure; disposition. Any lot of commercial feed not in compliance with said provisions and rules shall be subject to seizure on complaint of the commissioner to the district court of the county in which said commercial feed is located. In the event the court finds the commercial feed to be in violation of sections 25.31 to 25.43 and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state; provided, that in no instance, shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with sections 25.31 to 25.43.

HIST: 1971 c 433 s 12; 1980 c 509 s 14; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10



Section 25.43 Penalties.

25.43 Penalties.

Subdivision 1. Misdemeanor. Any person convicted of violating any of the provisions of sections 25.31 to 25.43 or who shall impede, hinder, or otherwise prevent, or attempt to prevent, said commissioner or duly authorized agent in performance of a duty in connection with the provisions of sections 25.31 to 25.43, shall be guilty of a misdemeanor.

Subd. 2. Minor violations. Nothing in sections 25.31 to 25.43 shall be construed as requiring the commissioner or the commissioner's representative to: (1) report for prosecution, or (2) institute seizure proceedings, or (3) issue a withdrawal from distribution order, as a result of minor violations of sections 25.31 to 25.43, or when the commissioner or representative believes the public interest will best be served by suitable notice of warning in writing.

Subd. 3. County attorney duties. Each county attorney to whom any violation is reported shall cause appropriate proceedings to be instituted and prosecuted in the district court or other court of competent jurisdiction without delay. Before the commissioner reports a violation for such prosecution, an opportunity shall be given the distributor to present views to the commissioner.

Subd. 4. Injunction. The commissioner may apply to the district court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of sections 25.31 to 25.43 or any rule promulgated under the act notwithstanding the existence of other remedies at law.

Subd. 5. Appeal. Any person adversely affected by an act, order, or ruling made pursuant to the provisions of sections 25.31 to 25.43 may seek judicial review in accordance with chapter 14.

HIST: 1971 c 433 s 13; 1980 c 509 s 15; 1982 c 424 s 130; 1983 c 247 s 17; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 10



Section 25.44 Repealed, 1996 c 310 s 1

25.44 Repealed, 1996 c 310 s 1



Section 25.45 Repealed, 1975 c 227 s 10

25.45 Repealed, 1975 c 227 s 10



Section 25.46 Repealed, 1996 c 310 s 1

25.46 Repealed, 1996 c 310 s 1



Section 25.47 Repealed, 1Sp2001 c 2 s 162

25.47 Repealed, 1Sp2001 c 2 s 162






Chapter 26 Produce Warehouses

Section 26.01 Repealed, 1955 c 95 s 1

26.01 Repealed, 1955 c 95 s 1



Section 26.02 Repealed, 1955 c 95 s 1

26.02 Repealed, 1955 c 95 s 1



Section 26.03 Repealed, 1955 c 95 s 1

26.03 Repealed, 1955 c 95 s 1



Section 26.04 Repealed, 1955 c 95 s 1

26.04 Repealed, 1955 c 95 s 1



Section 26.05 Repealed, 1955 c 95 s 1

26.05 Repealed, 1955 c 95 s 1



Section 26.06 Repealed, 1955 c 95 s 1

26.06 Repealed, 1955 c 95 s 1



Section 26.07 Repealed, 1955 c 95 s 1

26.07 Repealed, 1955 c 95 s 1



Section 26.08 Repealed, 1955 c 95 s 1

26.08 Repealed, 1955 c 95 s 1



Section 26.09 Repealed, 1955 c 95 s 1

26.09 Repealed, 1955 c 95 s 1



Section 26.10 Repealed, 1955 c 95 s 1

26.10 Repealed, 1955 c 95 s 1



Section 26.11 Repealed, 1955 c 95 s 1

26.11 Repealed, 1955 c 95 s 1



Section 26.12 Repealed, 1955 c 95 s 1

26.12 Repealed, 1955 c 95 s 1



Section 26.13 Repealed, 1955 c 95 s 1

26.13 Repealed, 1955 c 95 s 1



Section 26.14 Repealed, 1955 c 95 s 1

26.14 Repealed, 1955 c 95 s 1



Section 26.15 Repealed, 1955 c 95 s 1

26.15 Repealed, 1955 c 95 s 1



Section 26.16 Repealed, 1955 c 95 s 1

26.16 Repealed, 1955 c 95 s 1



Section 26.17 Repealed, 1955 c 95 s 1

26.17 Repealed, 1955 c 95 s 1



Section 26.18 Repealed, 1955 c 95 s 1

26.18 Repealed, 1955 c 95 s 1



Section 26.19 Repealed, 1955 c 95 s 1

26.19 Repealed, 1955 c 95 s 1



Section 26.20 Repealed, 1955 c 95 s 1

26.20 Repealed, 1955 c 95 s 1



Section 26.21 Repealed, 1955 c 95 s 1

26.21 Repealed, 1955 c 95 s 1



Section 26.22 Repealed, 1955 c 95 s 1

26.22 Repealed, 1955 c 95 s 1



Section 26.23 Repealed, 1955 c 95 s 1

26.23 Repealed, 1955 c 95 s 1



Section 26.24 Repealed, 1955 c 95 s 1

26.24 Repealed, 1955 c 95 s 1






Chapter 27 Wholesale Produce Dealers

Section 27.001 Public policy.

27.001 Public policy.

The legislature recognizes that perishable agricultural products are important sources of revenue to a large number of citizens of this state engaged in producing, processing, manufacturing, or selling such products and that such products cannot be repossessed in case of default. It is therefore declared to be the policy of the legislature that certain financial protection be afforded those who are producers on the farm; farmer cooperatives which are not wholesale produce dealers as described in section 27.01, subdivision 8; and licensed wholesale produce dealers, including the retail merchant purchasing produce directly from farmers. The provisions of this chapter which relate to perishable agricultural commodities shall be liberally construed to achieve these ends and shall be administered and enforced with a view to carrying out the above declaration of policy.

HIST: 1969 c 471 s 1; 1975 c 227 s 1



Section 27.01 Definitions.

27.01 Definitions.

Subdivision 1. Repealed, 1996 c 310 s 1

Subd. 2. Produce. "Produce" means:

(1) perishable fresh fruits and vegetables;

(2) milk and cream and products manufactured from milk and cream; and

(3) poultry and poultry products.

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Voluntary extension of credit. The term "voluntary extension of credit" means a written agreement between the seller and the licensee wherein the time of payment for the purchase price of produce is extended beyond the due date.

Subd. 5. Due date. "Due date" means ten days from the date of delivery of produce by the seller to the licensee if the due date is not specified in the contract. For purposes of this definition a signed invoice with a due date is a contract.

If produce is consigned, "due date" means ten days from the date the sale is made by the broker or handler, except as to milk processing plants, where the due date means 15 days following the monthly day of accounting subsequent to deliveries following the date fixed by each milk processing plant for that accounting.

Subd. 6. Repealed, 1996 c 310 s 1

Subd. 7. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

Subd. 8. Wholesale produce dealer. (a) "Wholesale produce dealer" or "dealer at wholesale" means:

(1) a person who buys from or contracts with a seller for production or sale of produce in wholesale lots for resale;

(2) a person engaging in the business of a broker or agent, who handles or deals in produce for a commission or fee;

(3) a truck owner or operator who buys produce in wholesale lots for resale; and

(4) a person engaged in the business of a cannery, food manufacturer, or food processor, who purchases produce in wholesale lots as a part of that business.

(b) For purposes of paragraph (a), "wholesale lots" means purchases from Minnesota sellers must total more than $12,000 annually.

(c) "Wholesale produce dealer" or "dealer at wholesale" does not include:

(1) a truck owner and operator who regularly engages in the business of transporting freight, including produce, for a transportation fee only, and who does not purchase, contract to purchase, or sell produce;

(2) a marketing cooperative association in which substantially all of the voting stock is held by patrons who patronize the association and in which at least 75 percent of the business of the association is transacted with member or stockholder patrons;

(3) a person who purchases Minnesota seasonally grown perishable fresh fruits and vegetables, and pays cash, including lawful money of the United States, a cashier's check, a certified check, or a bank draft;

(4) a person who handles and deals in only canned, packaged, or processed produce or packaged dairy products that are no longer perishable as determined by the commissioner by rule; or

(5) retail merchants who purchase produce, defined in subdivision 2, directly from farmers, which in the aggregate does not exceed $500 per month.

Subd. 9. Repealed, 1996 c 310 s 1

Subd. 10. Seller. "Seller" means a farmer or wholesale produce dealer, whether the person is the owner of the produce or produces it for another person who holds title to it.

HIST: (6240-18 1/2a) 1931 c 394 s 2; 1939 c 251 s 2; 1943 c 479 s 1; 1953 c 345 s 1; 1961 c 113 s 1; 1961 c 128 s 9; 1961 c 163 s 1; 1965 c 787 s 1; 1969 c 471 s 2; 1975 c 227 s 2-4; 1Sp1981 c 4 art 1 s 38; 1990 c 530 s 2-5; 2000 c 477 s 24



Section 27.02 Repealed, 1969 c 471 s 5

27.02 Repealed, 1969 c 471 s 5



Section 27.03 Dealer regulation.

27.03 Dealer regulation.

Subdivision 1. License. A person may not engage in, or purport to be engaged in, or hold out as being engaged in, the business of a dealer at wholesale, or as being a dealer at wholesale, unless licensed and bonded by the commissioner.

Subd. 2. Repealed, 1986 c 322 s 4

Subd. 3. Brokers. (a) A wholesale produce dealer operating as a broker, upon negotiating the sale of farm products, shall issue to both buyer and seller a written memorandum of sale before the close of the next business day showing price, date of delivery, quality, and other details of the transaction.

(b) The memorandum required in paragraph (a) must have an individual identifying number printed upon it. Numbers must be organized and printed on the memoranda so that each memorandum can be identified and accounted for sequentially. Unused or damaged memoranda must be retained by the broker for accounting purposes.

(c) A wholesale produce dealer operating as a broker may not alter the terms of a transaction specified on the original memorandum of sale required in paragraph (a) without the consent of both parties to the transaction. Upon making a change, the broker is required to issue a clearly marked corrected memorandum of sale indicating the date and time when the adjustment or change was made. The broker shall transmit the corrected memorandum to both the buyer and seller before the close of the next business day.

Subd. 4. Payments for produce. If there is a contract between a seller and a wholesale produce dealer to buy produce, the wholesale produce dealer must pay for the produce that is delivered to the wholesale produce dealer at the time and in the manner specified in the contract with the seller. If the due date is not set by the contract, the wholesale produce dealer shall pay for the produce by ten days after delivery or taking possession of the produce. A payment received after the due date must include payment of 12 percent annual interest prorated for the number of days past the due date.

HIST: (6240-18 1/2b) 1931 c 394 s 3; 1975 c 227 s 5; 1985 c 233 s 4; 1986 c 444; 1990 c 530 s 6-8



Section 27.04 Application for license.

27.04 Application for license.

Subdivision 1. Issuance. The commissioner shall issue a wholesale produce dealer's license to engage in the business of a dealer at wholesale to persons submitting an application, paying the prescribed fee, and complying with the conditions in this section.

Subd. 2. Application contents. (a) The application must be in writing, accompanied by the prescribed fee, and state:

(1) the place or places where the applicant intends to carry on the business for which the license is desired;

(2) the estimated amount of business to be done monthly;

(3) the amount of business done during the preceding year, if any;

(4) the full names of the persons constituting the firm for a partnership, and for a corporation the names of the officers of the corporation and where incorporated;

(5) a financial statement showing the value and character of the assets and the amount of liabilities of the applicant;

(6) the income and expenses for the most recent year;

(7) the names and addresses of all shareholders who own at least five percent of a corporate applicant's shares of stock;

(8) whether the applicant or any of its officers, partners, or agents have been involved in any litigation relating to the business of a wholesale produce dealer in the previous five years; and

(9) any other information relevant to the conduct of its business as a wholesale produce dealer in the previous five years, as the commissioner may require.

(b) If a contract is used in a transaction, a copy of the contract must also be filed with the commissioner.

(c) Financial data required of an applicant under this section is classified as private data with regard to data on individuals and as nonpublic data with regard to data not on individuals under section 13.02.

Subd. 3. Filing. Applications shall be filed annually.

HIST: (6240-18 1/2c) 1931 c 394 s 4; 1935 c 186 s 1; 1955 c 233 s 1; 1955 c 846 s 1; 1957 c 561 s 1; 1959 c 17 s 1; 1969 c 471 s 3; 1969 c 1148 s 6; 1975 c 227 s 6; 1986 c 444; 1990 c 530 s 9



Section 27.0405 Investigations.

27.0405 Investigations.

Subdivision 1. Production and review of information. (a) Upon special order, the commissioner may require persons engaged in the business of a dealer at wholesale to file at the time and in the manner the commissioner directs, sworn or unsworn reports or answers in writing to specific questions on any matter which the commissioner may investigate.

(b) For the purposes of this section, the commissioner or the commissioner's authorized agents may audit and review any records relating to the financial condition of any dealer at wholesale and any transactions between the dealer and persons entitled to the protections of this chapter, if the records are in the possession of or under the case, custody, or control of the dealer or the dealer's authorized agent.

Subd. 2. False and incomplete information. A person may not willfully make any false entries or statements or fail to make full and true entries and statements in a report, answer required, or document demanded under this chapter.

Subd. 3. Preservation of documents. A person may not remove from the state, mutilate, or alter a document relevant to an investigation, hearing, or proceeding conducted under chapter 27.

HIST: 1990 c 530 s 10



Section 27.041 Bonds; licenses.

27.041 Bonds; licenses.

Subdivision 1. Bonds. (a) The applicant required to be bonded shall execute and file with the commissioner a surety bond to the state of Minnesota to be approved by the commissioner, the amount, form, and effective date to be determined by the commissioner with the maximum not to exceed $1,000,000. In lieu of the surety bond, the commissioner may accept a duly executed letter of credit. The bond or letter of credit shall be conditioned on the faithful performance of the applicant's duties as a dealer at wholesale, including:

(1) the observance of all laws relating to the carrying on of the business of a dealer at wholesale;

(2) payment when due, unless it appears to the commissioner that a voluntary extension of credit has been given on the produce by the seller to the licensee beyond the due date;

(3) the prompt settlement and payment of all claims and charges due the state for services rendered or otherwise;

(4) the prompt reporting of sales as required by law to all persons consigning produce to the licensee for sale on commission; and

(5) the prompt payment to the persons entitled thereto of the proceeds of the sales, less lawful charges, disbursements, and commissions.

(b) The bond shall cover all wholesale produce business subject to the protection outlined in section 27.001 which is:

(1) transacted within this state; or

(2) transacted in part within this state and in part within the states and provinces contiguous with this state and sold by Minnesota sellers.

Subd. 1a. Additional bonds. (a) The commissioner, after determining a bond given by a licensee is inadequate for the proper protection of the public, may require the licensee to give additional bonds in amounts as determined by the commissioner, with sureties to be approved by the commissioner, and conditioned as provided in this section.

(b) To set or change the amount of a bond, the commissioner may require a licensee to provide verified statements of the licensee's business.

(c) Failure of the licensee to furnish the information or to give a new or additional bond is cause for:

(1) suspension of the licensee's license for as long as the failure continues; or

(2) revocation of the license, on ten days' notice to the licensee and opportunity to be heard.

(d) If the commissioner determines it is in the public's interest, the commissioner may suspend the license after giving notice and holding a hearing.

Subd. 2. Licenses. (a) The license, or a certified copy of the license, must be kept posted in the office of the licensee at each place within the state where the licensee transacts business. A wholesale produce dealer may not appoint, delegate, or authorize a person, firm, or company to purchase produce unless a certified copy, identification card, or truck decal has been issued at the request of the wholesale produce dealer to that person, firm, or company acting as the buyer or agent.

(b) A license expires June 30 following its issuance and must be renewed July 1 of each year.

(c) A license issued under this subdivision is automatically void upon the termination of the surety bond covering the licensed operation.

(d) The fee for each license must include a $75 registration fee and an additional fee of .045 percent of the total annual dollar amount of produce purchased the previous year from sellers within the state of Minnesota subject to this chapter. Fees may not exceed $2,000 per license. In addition, a fee of $20 shall be charged for each certified copy of a license, $5 for each license identification card, and $10 for each license identification truck decal.

(e) A penalty amounting to ten percent of the fees due may be imposed by the commissioner for each month for which the fees are delinquent.

(f) A licensee who sells, disposes of, or discontinues the licensee's business during the lifetime of a license shall, at the time the action is taken, notify the commissioner in writing, and upon demand produce before the commissioner a full statement of all assets and liabilities as of the date of transfer or discontinuance of the business.

HIST: 1975 c 227 s 7; 1981 c 356 s 265; 1983 c 293 s 52; 1986 c 444; 1987 c 358 s 83; 1990 c 530 s 11; 1Sp2001 c 2 s 42



Section 27.05 Repealed, 1990 c 530 s 27

27.05 Repealed, 1990 c 530 s 27



Section 27.06 Complaints to commissioner, hearing; action on bond.

27.06 Complaints to commissioner, hearing; action on bond.

A person claiming to be damaged by a breach of the conditions of a bond given by a licensee may submit a complaint to the commissioner within 40 days after the due date. The complaint must be a written statement of the facts constituting the complaint. After receiving a filed complaint, the commissioner shall investigate the charges made and may have the matter heard as a contested case pursuant to chapter 14 if an affected party requests a hearing.

HIST: (6240-18 1/2e) 1931 c 394 s 6; 1935 c 186 s 2; 1955 c 233 s 3; 1961 c 163 s 3; 1969 c 471 s 4; 1975 c 227 s 8; 1977 c 346 s 4; 1982 c 424 s 130; 1986 c 444; 1990 c 530 s 12



Section 27.069 Definition of produce for grading and inspection laws.

27.069 Definition of produce for grading and inspection laws.

For the purposes of Minnesota Statutes 1961, sections 27.07 to 27.10, and acts amendatory thereof, the term "produce" means decorative forest products and the products of farms and waters of this state.

HIST: 1965 c 787 s 2



Section 27.07 Grades established; inspection.

27.07 Grades established; inspection.

Subdivision 1. Commissioner's power. The commissioner shall have power to establish grades on all produce and when deemed necessary shall provide for inspecting and grading produce subject to sale at such marketing points within the state as the commissioner may designate.

Subd. 2. Certificates. The commissioner shall provide for the issuing of certificates of inspection showing the grade, quality, and conditions of the produce, and may charge and collect a reasonable fee therefor, a schedule thereof to be adopted and published from time to time. Such certificates of inspection shall be prima facie evidence in all courts of this state as to the grade, quality, and condition of the produce at the time the inspection was made.

Subd. 3. Application for inspector's services. Any person who wants produce to be inspected may apply to the commissioner for the service of an inspector and, if it appears to the commissioner that the volume of the produce is sufficient to justify the request, the commissioner may grant the service upon terms and conditions fixed by the commissioner and this section.

Subd. 4. Deposit agreement. The commissioner may require an agreement, prior to the establishment of the inspection service, requiring the user of the inspection service to at all times have on deposit with the department a sufficient amount of money to pay the estimated costs of such inspection service for a period of not less than 15 days in advance. When any such agreement shall terminate by action of either party thereto, the commissioner shall pay to the depositor any money remaining to the depositor's credit after the deduction of the costs at the time such agreement terminates.

Subd. 5. Fees. Fees for inspection shall be determined by the commissioner and shall be reviewed and adjusted every six months. In determining the fees to be charged, the commissioner shall take into consideration fees charged in other states offering similar inspection services to the end that the fees charged will provide a competitive marketing position for Minnesota produce.

Subd. 6. Cooperative agreements; fees; account. The commissioner may collect fees as provided for in cooperative agreements between the commissioner and the United States Department of Agriculture for the inspection of fresh fruits, vegetables, and other products. The fees and interest attributable to money in the account must be deposited in the agricultural fund and credited to a fruit and vegetables inspection account. Money in the account, including interest earned, is appropriated to the commissioner to administer the cooperative agreements.

HIST: (6240-18 1/2f) 1931 c 394 s 7; 1955 c 232 s 1; 1961 c 163 s 4; 1975 c 204 s 97; 1977 c 234 s 1; 1986 c 444; 1987 c 358 s 84; 1993 c 172 s 28; 1999 c 231 s 49



Section 27.08 Dealers may file brands or labels.

27.08 Dealers may file brands or labels.

Any person producing, manufacturing, or handling, in this state, any of the products mentioned in section 27.01, except cheese and butter, and preparing, packing, and offering the same for sale, may file with the commissioner a brand or label, and the applicant may place upon this brand or label such descriptive or locative matter as shall be approved by the commissioner. The commissioner may issue to such applicant for brands and labels a permit to use the same, subject to such rules and restrictions as to quality of product so branded as the commissioner may determine. The brand or label shall be recorded in the office of the commissioner and any person who shall, without authority of the commissioner, brand and label therewith products or commodities of a quality below the standard permitted under the brand or label, shall be subject to the penal provisions of section 27.19.

HIST: (6240-18 1/2g) 1931 c 394 s 8; 1961 c 163 s 5; 1985 c 248 s 70



Section 27.09 Inspection certificate.

27.09 Inspection certificate.

When produce is ready for sale, or is on its way to market, the owner thereof, or the conveyor, or the prospective buyer, or any other interested party, may call for and shall be entitled to inspection of such produce and to an inspection certificate, as provided for in section 27.07.

HIST: (6240-18 1/2h) 1931 c 394 s 9



Section 27.10 Produce examined, when.

27.10 Produce examined, when.

When produce is shipped to or received by a dealer at wholesale for handling, purchase, or sale in this state at any market point therein giving inspection service, as provided for in section 27.07, and the dealer at wholesale finds the same to be in a spoiled, damaged, unmarketable, or unsatisfactory condition, unless both parties shall waive inspection before sale or other disposition thereof, the dealer shall cause the same to be examined by an inspector assigned by the commissioner for that purpose, and the inspector shall execute and deliver a certificate to the applicant thereof stating the day, the time and place of the inspection, and the condition of the produce and mail or deliver a copy of the certificate to the shipper thereof.

HIST: (6240-18 1/2i) 1931 c 394 s 10; 1986 c 444



Section 27.11 Shipments on consignment.

27.11 Shipments on consignment.

When any dealer at wholesale to whom produce has been shipped or consigned for sale on a commission basis or on consignment or under any circumstances wherein the title to the produce remains with the shipper, has received the same, the dealer shall, within a reasonable time thereafter, make a written report to the shipper, which report shall include the exact time of arrival, the quantity, quality, and price per unit of the produce and at the same time shall pay the shipper the net amount due.

HIST: (6240-18 1/2j) 1931 c 394 s 11; 1986 c 444



Section 27.12 Shipper may complain to commissioner.

27.12 Shipper may complain to commissioner.

When a shipper, after demand therefor, shall have received no remittance or report of sale, or shall be dissatisfied with the remittance, sale, or report, the shipper may complain in writing to the commissioner, who shall investigate the matter complained of.

HIST: (6240-18 1/2k) 1931 c 394 s 12; 1986 c 444



Section 27.13 Investigation of complaints; suspension or revocation of license.

27.13 Investigation of complaints; suspension or revocation of license.

The commissioner is authorized to receive complaints against any persons dealing in, shipping, transporting, storing, or selling produce, and shall have authority to make any and all necessary investigations relative to the handling of, or storing, shipping, or dealing in produce at wholesale and shall, at all times, have access to all buildings, yards, warehouses, storage and transportation facilities in which any produce is kept, stored, handled or transacted. For the purpose of enforcing the provisions of sections 27.01 to 27.14 and 27.19, the commissioner shall have the authority, upon complaint being filed for any alleged violation of the provisions thereof, or the rules issued thereunder, or upon information furnished by an inspector of the department of agriculture, to suspend while violation continues or revoke any license issued by the commissioner upon ten days notice to the licensee and an opportunity to be heard. Where the public interest requires it the commissioner may suspend a license after such notice pending hearing and decision. The commissioner shall have, and is hereby granted, full authority to issue subpoenas requiring the attendance of witnesses before the commissioner, with books, papers, and other documents, articles, or instruments, and to compel the disclosure by such witnesses of all facts known to them relative to the matter under investigation, and shall have full authority to administer oaths and to take testimony; and the commissioner shall thereafter give the complainant a written report of the investigation. Such report shall be prima facie evidence of the matters therein contained. All parties disobeying the orders or subpoenas of the commissioner shall be guilty of contempt as in proceedings in district courts of the state and may be punished in like manner.

HIST: (6240-18 1/2l) 1931 c 394 s 13; 1955 c 232 s 2; 1961 c 113 s 1; 1961 c 163 s 6; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 12



Section 27.131 Mediation and arbitration.

27.131 Mediation and arbitration.

A contract for produce between a buyer and a seller must contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute, either party may make a written request to the department for mediation or arbitration, as specified in the contract to facilitate resolution of the dispute.

HIST: 1990 c 530 s 13



Section 27.133 Parent company liability.

27.133 Parent company liability.

If a wholesale produce dealer is a subsidiary of another corporation, partnership, or association, the parent corporation, partnership, or association is liable to a seller for the amount of any unpaid claim or contract performance claim if the wholesale produce dealer fails to pay or perform according to the terms of the contract and this chapter.

HIST: 1990 c 530 s 14



Section 27.137 Definitions.

27.137 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 27.138.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Proceeds. "Proceeds" means whatever is received upon the sale, exchange, collection, or transfer of produce, products of produce, or proceeds from the produce or products of produce.

Subd. 6. Repealed, 1996 c 310 s 1

Subd. 7. Products of produce. "Products of produce" means products derived from produce through manufacturing, processing, or packaging.

Subd. 8. Repealed, 1996 c 310 s 1

Subd. 9. Trust assets. "Trust assets" means produce, products of produce, and proceeds from the produce or products of produce.

Subd. 10. Wholesale produce dealer. "Wholesale produce dealer" has the meaning given in section 27.01, subdivision 8, and includes the person whether or not the person is licensed.

HIST: 1990 c 530 s 15



Section 27.138 Wholesale produce dealers' trust.

27.138 Wholesale produce dealers' trust.

Subdivision 1. Trust establishment and maintenance. (a) The produce and products of produce of a wholesale produce dealer and proceeds are held in trust for the benefit of unpaid sellers.

(b) The trust assets are to be maintained as a nonsegregated floating trust. Commingling of the trust assets is contemplated.

(c) The wholesale produce dealer must maintain the trust assets in a manner that makes the trust assets freely available to satisfy the amounts owed to unpaid sellers and may not divert trust assets in a manner that impairs the ability of unpaid sellers to recover amounts due.

(d) A wholesale produce dealer must maintain the trust assets in trust until payment has been made in full to unpaid sellers. Payment is not made if a seller receives a payment instrument that is dishonored.

(e) A wholesale produce dealer holds trust assets in trust for the seller, except that the wholesale produce dealer may transfer title to trust assets if the proceeds of the transfer are maintained as trust assets. Until a seller is paid, a wholesale produce dealer does not transfer title to trust assets:

(1) in a transaction made to another wholesale produce dealer;

(2) in a transaction intended to impair the ability of unpaid sellers to recover amounts due; or

(3) for which the value is inadequate to satisfy filed beneficiaries notices.

Subd. 2. Sellers' rights to trust assets. (a) An unpaid seller may recover trust assets for the net amount unpaid after the due date after allowing deductions of contemplated expenses or advances made in connection with the transaction. An amount is considered unpaid if a seller receives a payment instrument that is dishonored.

(b) An unpaid seller may recover trust assets after filing a beneficiaries notice with the wholesale produce dealer to whom the produce was transferred and the commissioner, and after filing in the central filing system under section 336.9-501 as if the trust were a security interest in the trust assets by 40 days after the due date for the payment to the seller or 40 days after a payment instrument to the seller for the produce is dishonored, whichever is later.

Subd. 3. Beneficiaries notice. (a) A beneficiaries notice must be in writing and in a form prescribed by the commissioner.

(b) The beneficiaries notice must contain:

(1) the name and address of the seller;

(2) the name and address of the wholesale produce dealer maintaining the trust assets;

(3) the produce, amount of produce, amount to be paid the seller, and the due date of transactions that are unpaid or, if appropriate, the date a payment instrument was dishonored; and

(4) a description of the trust assets.

(c) The filing officer shall enter on the initial financing statement filed pursuant to this section the time of day and date of filing. The filing officer shall accept filings, amendments, and terminations of an initial financing statement filed pursuant to this section and charge the same filing fees as provided in section 336.9-525. An initial financing statement filed pursuant to this section is void and may be removed from the filing system 18 months after the date of filing. The beneficiaries notice may be physically destroyed 30 months after the date of filing.

Subd. 4. Priority of unpaid sellers' interests in trust assets. (a) The unpaid seller's interest in trust assets is paramount to all other liens, security interests, and encumbrances in the trust assets. An unpaid seller who recovers trust assets recovers them free of any liens, security interests, or encumbrances.

(b) If the trust assets are inadequate to pay unpaid sellers the amount due, the unpaid sellers shall share proportionately in the trust assets.

Subd. 5. Recovery actions. An action to recover trust assets may be brought in district court in a county where trust assets are located after the beneficiaries notice is filed. The beneficiaries notice may be amended, except the amount due, by leave of the court in furtherance of justice. An action to recover trust assets is barred if it is not brought by 18 months after the date the beneficiaries notice is filed.

Subd. 6. Terminations of beneficiaries notice. A seller must terminate a beneficiaries notice by ten days after the amount due for the wholesale produce dealer is paid. The commissioner may terminate a beneficiaries notice upon request and demonstration by the wholesale produce dealer that the amounts due under the beneficiaries notice have been paid.

HIST: 1990 c 530 s 16; 1991 c 199 art 1 s 7; 2001 c 195 art 2 s 1,2



Section 27.14 Rules.

27.14 Rules.

In the manner provided by law, the commissioner, from time to time, shall make and publish uniform rules, not inconsistent with law, for carrying out and enforcing the provisions of sections 27.01 to 27.14 and 27.19 and governing the rates charged by, and the buying, selling, advertising and trading practices of, dealers at wholesale.

HIST: (6240-18 1/2m) 1931 c 394 s 14; 1961 c 163 s 7; 1985 c 248 s 70; 1997 c 7 art 1 s 12



Section 27.15 Repealed, 1996 c 310 s 1

27.15 Repealed, 1996 c 310 s 1



Section 27.16 Renumbered 29.201

27.16 Renumbered 29.201



Section 27.17 Renumbered 29.203

27.17 Renumbered 29.203



Section 27.18 Renumbered 29.205

27.18 Renumbered 29.205



Section 27.185 Repealed, 1Sp2001 c 2 s 162

27.185 Repealed, 1Sp2001 c 2 s 162



Section 27.19 Violations, penalties.

27.19 Violations, penalties.

Subdivision 1. Prohibited acts. (a) A person subject to the provisions of this section and sections 27.01 to 27.14 may not:

(1) operate or advertise to operate as a dealer at wholesale without a license;

(2) make any false statement or report as to the grade, condition, markings, quality, or quantity of produce, as defined in section 27.069, received or delivered, or act in any manner to deceive a consignor or purchaser;

(3) refuse to accept a shipment contracted for by the person, unless the refusal is based upon the showing of a state inspection certificate secured with reasonable promptness after the receipt of the shipment showing that the kind and quality of produce, as defined in section 27.069, is other than that purchased or ordered by the person;

(4) fail to account or make a settlement for produce within the required time;

(5) violate or fail to comply with the terms or conditions of a contract entered into by the person for the purchase, production, or sale of produce;

(6) purchase for a person's own account any produce received on consignment, either directly or indirectly, without the consent of the consignor;

(7) issue a false or misleading market quotation, or cancel a quotation during the period advertised by the person;

(8) increase the sales charges on produce shipped to the person by means of "dummy" or fictitious sales;

(9) receive decorative forest products and the products of farms and waters from foreign states or countries for sale or resale, either within or outside of the state, and give the purchaser the impression, through any method of advertising or description, that the produce is of Minnesota origin;

(10) fail to notify in writing all suppliers of produce of the protection afforded to suppliers by the person's licensee bond, including: availability of a bond, notice requirements, and any other conditions of the bond;

(11) make a false statement to the commissioner on an application for license or bond or in response to written questions from the commissioner regarding the license or bond;

(12) commit to pay and not pay in full for all produce committed for. A processor may not pay an amount less than the full contract price if the crop produced is satisfactory for processing and is not harvested for reasons within the processor's control. If the processor sets the date for planting, then bunching, unusual yields, and a processor's inability or unwillingness to harvest must be considered to be within the processor's control. Under this clause growers must be compensated for passed acreage at the same rate for grade and yield as they would have received had the crop been harvested in a timely manner minus any contractual provision for green manure or feed value. Both parties are excused from payment or performance for crop conditions that are beyond the control of the parties; or

(13) discriminate between different sections, localities, communities, or cities, or between persons in the same community, by purchasing produce from farmers of the same grade, quality, and kind, at different prices, except that price differentials are allowed if directly related to the costs of transportation, shipping, and handling of the produce and a person is allowed to meet the prices of a competitor in good faith, in the same locality for the same grade, quality, and kind of produce. A showing of different prices by the commissioner is prima facie evidence of discrimination.

(b) A separate violation occurs with respect to each different person involved, each purchase or transaction involved, and each false statement.

Subd. 2. Civil penalty. (a) A person who violates a provision of this chapter or rules adopted under this chapter is subject to a civil penalty not to exceed $500 per violation.

(b) In addition, the person's license may be suspended, revoked, or canceled by the commissioner, upon ten days' notice and opportunity to be heard. Action under this subdivision is a civil penalty.

(c) A civil penalty amount received by the commissioner under this section must be deposited in the wholesale produce dealer account.

Subd. 3. Criminal penalty. (a) A person who willfully violates a provision of this chapter or rules adopted under this chapter is guilty of a misdemeanor.

(b) Upon conviction, or upon conviction in a federal court for violation of the federal statutes relative to fraudulent use of the mails or in any court of other criminal acts under a federal food or drug statute or a statute of this state administered by the commissioner of agriculture pertaining to the conduct of the person's business, the commissioner may immediately revoke and cancel the license of the person convicted, without further hearing.

Subd. 4. Settlements. (a) The commissioner or the commissioner's authorized representative may enter into a written agreement with a person in settlement of an alleged violation whether or not a hearing is held. An agreement must be construed as a "no contest" pleading and may encompass sanctions, penalties, and affirmative actions that are mutually satisfactory and are consistent with the intent and purpose of this chapter.

(b) The agreement is final and conclusive with respect to the action, except upon a showing of fraud or malfeasance or misrepresentation of a material fact. The matter agreed upon in the agreement may not be reopened or modified by an officer, employee, or agent of the state. In an action, suit, or proceeding, the agreement and any determination or payment made under the agreement is final and conclusive and may not be annulled, modified, set aside, or disregarded.

HIST: (6240-18 1/2o) 1931 c 394 s 16; 1955 c 232 s 4; 1959 c 17 s 2; 1961 c 113 s 1; 1961 c 163 s 9; 1965 c 787 s 3; 1975 c 227 s 9; 1985 c 248 s 70; 1986 c 444; 1990 c 530 s 18; 1991 c 254 art 3 s 14; 1997 c 7 art 1 s 12; 2000 c 477 s 25



Section 27.20 Enforcement.

27.20 Enforcement.

The commissioner shall be charged with the enforcement of the provisions of sections 27.01 to 27.14 and 27.19 and of the rules made and published thereunder. Upon complaint made it shall be the duty of the county attorney to prosecute all cases arising in the attorney's county for violation of sections 27.01 to 27.14 and 27.19, or of the rules made and published thereunder. The commissioner and duly authorized agents and inspectors appointed by the commissioner for the purpose of enforcing the provisions of sections 27.01 to 27.14 and 27.19 shall have the power of police officers in this enforcement.

HIST: (6240-18 1/2p) 1931 c 394 s 17; 1935 c 186 s 3; 1955 c 232 s 5; 1961 c 163 s 10; 1985 c 248 s 70; 1986 c 444; 1997 c 7 art 1 s 12






Chapter 28 Cold Storage

Section 28.01 Definitions.

28.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms shall, for the purposes of this chapter, be given the meanings subjoined to them.

Subd. 2. Cold storage. "Cold storage" means the storing or keeping of articles of food in a cold storage warehouse or in any refrigerated space leased for public use other than an individual locker.

Subd. 3. Cold storage warehouse. The term "cold storage warehouse" means and includes every place other than an individual locker, whether a single room or enclosed space, or a group of rooms that is cooled, mechanically or by any artificial means, including the cooling by use of ice, in which articles of food are placed and held for 30 days or more. Any room in a cold storage warehouse leased, controlled, and operated apart from the general storage business of such warehouse and to which the general public has not access for storage purposes, is hereby declared a separate cold storage warehouse, subject to licensing and supervision under this chapter. Refrigerator cars and ships, when used solely for the transportation, as distinguished from the storage, of foods shall not be regarded as cold storage warehouses, nor shall the ice boxes of retail food establishments, private homes, hotels, or restaurants, and chill-rooms used only for the holding of food for periods of less than 30 days be so regarded. The commissioner shall, for the proper enforcement of this chapter, have the right of inspection of such chill-rooms and as well of the food held therein.

Subd. 4. Articles of food. "Articles of food" mean every article used for, entering into the consumption of, or used or intended for use in the preparation of, food, drink, confectionery, or condiment, whether simple, mixed, or compound for either human or animal consumption.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: (6207) 1921 c 310 s 1; 1923 c 233 s 1; 1943 c 232 s 1; 1961 c 113 s 1; 1961 c 128 s 10; 1969 c 319 s 1



Section 28.02 Repealed, 1971 c 339 s 27

28.02 Repealed, 1971 c 339 s 27



Section 28.03 Repealed, 1971 c 339 s 27

28.03 Repealed, 1971 c 339 s 27



Section 28.04 Records; reports.

28.04 Records; reports.

Every person, firm or corporation operating a cold storage warehouse under sections 28.01 to 28.15 shall keep accurate records of the articles of food received in, and of the articles of food withdrawn from, the cold storage warehouse and the commissioner shall have free access to such records at any time. Said person, firm or corporation shall submit a monthly report to the commissioner setting forth its itemized particulars and the quantity and kinds of articles of food in the cold storage warehouse. These monthly reports shall be filed pursuant to the rules of the commissioner and a summary only of these reports if prepared by the commissioner be open to public inspection.

HIST: (6210) 1921 c 310 s 4; 1923 c 233 s 4; 1969 c 319 s 3; 1985 c 248 s 70; 1986 c 444



Section 28.05 Inspection.

28.05 Inspection.

The commissioner shall inspect and supervise all cold storage warehouses and make such inspection of articles of food therein as the commissioner may deem necessary to secure the proper enforcement of this chapter, and the commissioner shall have access to all cold storage warehouses, together with all related offices, toilet, wash and locker rooms, egg-candling rooms, power houses or rooms, loading and unloading platforms, passageways, approaches, and other spaces, the state of sanitation of which may affect the sanitary conditions of the cold storage foods, or which may require visitation or inspection for the enforcement of any of the provisions of this chapter, at all reasonable times. The commissioner may appoint such persons as the commissioner deems qualified to make any inspection under this chapter.

HIST: (6211) 1921 c 310 s 5; 1923 c 233 s 5; 1986 c 444



Section 28.06 Food which may be placed in cold storage.

28.06 Food which may be placed in cold storage.

No article of food intended for human consumption shall be placed, received, or kept in any cold storage warehouse unless the same is in an apparently pure and wholesome condition. A food will be deemed "wholesome" only when it is in all respects fit for human consumption. The commissioner may seize and condemn any articles of food in cold storage warehouses which are found to be unfit for human consumption, and these articles of food shall be destroyed or otherwise disposed of under such conditions as the commissioner shall prescribe.

HIST: (6212) 1921 c 310 s 6; 1923 c 233 s 6



Section 28.07 Marking articles of food.

28.07 Marking articles of food.

No person, firm, or corporation shall place, receive, or keep in any cold storage warehouse in this state, articles of food unless the same shall be plainly marked, stamped, or tagged, either upon the container in which they are packed, or upon the articles of food itself, with a lot number; and no person, firm, or corporation shall remove or allow to be removed such articles of food from any cold storage warehouse unless the same shall be plainly marked, stamped, or tagged, either on the container in which it is enclosed or upon the article of food itself, with the lot number, and such marks, stamps, and tags shall be prima facie evidence by which to trace the receipt, and removal, and of the date thereof. It shall be unlawful to remove, deface, add to, alter, or change any mark, or marks placed upon the container, wrapper, or upon the articles of food itself, or upon the label or tag attached thereto, which marks are required under the provisions of this chapter, or in compliance with rules adopted by the commissioner or under the provisions of the Cold Storage Act of any other state, without permission or under the direction of the commissioner.

If the articles of food are stored by the lessee of a room or rooms in a cold storage warehouse, the lessee shall be responsible for the goods placed by the lessee or the lessee's employees in said leased space, and also for the placing upon them of the required marks. Cold storage products may be removed from one container to another for the purpose of grading or repacking into more convenient commercial form, either during cold storage or at the time of withdrawal therefrom providing that the old container was properly marked; the lot number or numbers, shall be marked also upon the new container.

HIST: (6213) 1921 c 310 s 7; 1923 c 233 s 7; 1943 c 232 s 2; 1985 c 248 s 70; 1986 c 444



Section 28.08 Length of storage period.

28.08 Length of storage period.

No person, firm, or corporation shall keep or permit to remain in any cold storage warehouse any article of food which has been held in cold storage either within or without the state for a longer aggregate period than 12 months, except with the consent of the commissioner, as herein provided.

The commissioner upon written application made and presented during the 12-month period may extend the allowable storage period for any particular article of food, provided the same upon examination is found to be in proper condition for further cold storage. If the commissioner shall grant the application for such further cold storage period the commissioner shall enter an order specifying the period for which such additional storage may be permitted. The commissioner shall make written report on each case in which such extension of storage is granted, including therein the information relating to the reason for the action taken, specifying the kinds and amounts of the articles of food covered by such extension order and the length of time for which the extension is granted, and this report and the order based thereon shall be kept on file in the office of the commissioner at all times open to the public.

In case the owner of any article of food in storage in a cold storage warehouse fails or refuses to remove the same before the expiration of the period of time within which the storage may lawfully be continued, then and in such case the commissioner may sell or order the same to be sold under a procedure specified by the commissioner.

HIST: (6214) 1921 c 310 s 8; 1923 c 233 s 8; 1943 c 232 s 3; 1986 c 444



Section 28.09 Shortening storage period.

28.09 Shortening storage period.

When, in the opinion of the commissioner, the market condition of food articles, resulting from hoarding or deterioration is such as to require the release for immediate sale of food stuffs held in cold storage, so that there is immediate market therefor at fair and reasonable prices, the commissioner, by order, may shorten the 12 months storage period herein provided for as to any particular article of food and may, by order, fix and establish a shorter storage period for the article of food, and thereupon the article covered by the order shall, upon the expiration of the shortened period, be released from storage and removed from the storage warehouse.

HIST: (6215) 1921 c 310 s 9; 1923 c 233 s 9; 1986 c 444



Section 28.12 Returning food to cold storage; transfer.

28.12 Returning food to cold storage; transfer.

After food has been withdrawn from a cold storage warehouse, for the purpose of placing it on the market for sale, it shall be unlawful for any person, firm, or corporation to return such food, or any portion thereof, to that cold storage warehouse, or to any similar warehouse. Subject to such rules as may be prescribed by the commissioner, food may be transferred from one cold storage warehouse or refrigerating plant to another. The total length of time this food shall remain in such cold storage for the purpose of sale shall not exceed the time specified in section 28.08.

HIST: (6218) 1921 c 310 s 12; 1923 c 233 s 12; 1985 c 248 s 70



Section 28.13 Rules.

28.13 Rules.

In the manner provided by law, the commissioner shall make and publish uniform rules for the purpose of protecting the public health and interest and may make and publish uniform rules to make public current tariff rates and cold storage holdings.

HIST: (6219) 1921 c 310 s 13; 1923 c 233 s 13; 1961 c 128 s 11; 1969 c 319 s 4; 1985 c 248 s 70



Section 28.14 Repealed, 1971 c 339 s 27

28.14 Repealed, 1971 c 339 s 27



Section 28.15 Penalties.

28.15 Penalties.

Any person, firm, or corporation violating any provision of this chapter relating to cold storage warehousing shall be guilty of a gross misdemeanor and, upon conviction, punished for the first offense by a fine of not to exceed $700 or by imprisonment in the jail of the proper county for a period of not more than three months, or by both such fine and imprisonment, and for the second or subsequent offense by a fine of not to exceed $3,000 or by imprisonment in the jail of the proper county for a period of not to exceed one year or by both such fine and imprisonment.

HIST: (6220) 1921 c 310 s 14; 1923 c 233 s 14; 1984 c 628 art 3 s 11






Chapter 28A Licensing Food Handlers

Section 28A.01 Citation, Minnesota Consolidated Food Licensing Law.

28A.01 Citation, Minnesota Consolidated Food Licensing Law.

Sections 28A.01 to 28A.16 shall be known as the "Minnesota Consolidated Food Licensing Law."

HIST: 1971 c 339 s 1



Section 28A.02 Declaration of policy.

28A.02 Declaration of policy.

It is hereby declared to be the policy of the legislature, recognizing that food in its various forms is essential to the health and well-being of the people of this state and that its production, processing, packaging, labeling, handling, distribution and sale may create health hazards, misinform consumers, perpetuate frauds or otherwise jeopardize the public health and welfare and in order to effect an efficient and simple form of licensing, to require that every person who handles food in a manner described herein, shall obtain a license therefor from the commissioner and that all producers, processors, packagers, labelers, handlers, distributors and vendors of food, whether or not subject to licensing, shall be required to comply with all applicable rules adopted by the commissioner.

HIST: 1971 c 339 s 2; 1985 c 248 s 70



Section 28A.03 Definitions.

28A.03 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 28A.01 to 28A.16.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Person. "Person" means any individual, firm, corporation, company, association, cooperative, or partnership and includes any trustee, receiver, assignee, or other similar representative thereof.

Subd. 4. Place of business. "Place of business" means every location where food or food items are manufactured, processed, sold, stored, or handled, including buildings, locations, permanent or portable structures, carnivals, circuses, fairs, or any other permanent or temporary location.

Any vehicle or similar mobile unit from which food is sold shall be considered a place of business for purposes of this section if the food therefrom has been manufactured, packaged or dispensed from bulk, or processed in any manner thereon.

Subd. 5. Food. "Food" includes every article used for, entering into the consumption of, or used or intended for use in the preparation of food, drink, confectionery, or condiment for humans, whether simple, mixed or compound.

(a) "Perishable food" is food which includes, but is not limited to fresh fruits, fresh vegetables, and other products which need protection from extremes of temperatures in order to avoid decomposition by microbial growth or otherwise.

(b) "Readily perishable food" is food or a food ingredient consisting in whole or in part of milk, milk products, eggs, meat, fish, poultry or other food or food ingredient which is capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms.

(c) "Frozen food" is food which is processed and preserved by freezing in accordance with good commercial practices and which is intended to be sold in the frozen state.

(d) For the purposes of this definition, packaged food in hermetically sealed containers processed by heat to prevent spoilage; packaged pickles; jellies, jams and condiments in sealed containers; bakery products such as bread, rolls, buns, donuts, fruit-filled pies and pastries; dehydrated packaged food; and dry or packaged food so low in moisture content as to preclude development of microorganisms are not "perishable food," "readily perishable food," or "frozen food" within the meaning of paragraphs (a), (b), and (c), when they are stored and handled in accordance with good commercial practices.

(e) "Nonperishable food" is food described in paragraph (d) with a shelf life of more than 90 days.

Subd. 6. Sell; sale. "Sell" and "sale" include the keeping, offering, or exposing for sale, use, transporting, transferring, negotiating, soliciting, or exchange of food, the having in possession with intent to sell, use, transport, negotiate, solicit, or exchange the same and the storing, or carrying thereof in aid of traffic therein whether done or permitted in person or through others.

Subd. 7. Principal mode of business. "Principal mode of business" means that type of business described under paragraph (a), (b), (c) or (d) in section 28A.05 within which category the greatest amount of the applicant's food business lies.

Subd. 8. Custom processor. "Custom processor" means a person who slaughters animals or processes noninspected meat for the owner of the animals, and returns the meat products derived from the slaughter or processing to the owner. "Custom processor" does not include a person who slaughters animals or poultry or processes meat for the owner of the animals or poultry on the farm or premises of the owner of the animals, meat, or poultry. For the purpose of this clause, "animals" or "meat" do not include poultry or game animals or meat derived therefrom.

Subd. 9. Major violations. "Major violation" includes conditions that cause food products to become adulterated, as defined in section 31.121, or fraudulently misbranded, as defined in section 31.123.

HIST: 1971 c 339 s 3; 1975 c 412 s 9; 1977 c 160 s 1; 1978 c 502 s 1; 1983 c 300 s 3; 1986 c 444; 1995 c 220 s 42; 1996 c 407 s 17



Section 28A.04 License required; custom processing permit applications; renewals.

28A.04 License required; custom processing permit applications; renewals.

Subdivision 1. Application; date of issuance. (a) No person shall engage in the business of manufacturing, processing, selling, handling, or storing food without having first obtained from the commissioner a license for doing such business. Applications for such license shall be made to the commissioner in such manner and time as required and upon such forms as provided by the commissioner and shall contain the name and address of the applicant, address or description of each place of business, and the nature of the business to be conducted at each place, and such other pertinent information as the commissioner may require.

(b) A retail or wholesale food handler license shall be issued for the period July 1 to June 30 following and shall be renewed thereafter by the licensee on or before July 1 each year, except that licenses for all mobile food concession units and retail mobile units shall be issued for the period April 1 to March 31, and shall be renewed thereafter by the licensee on or before April 1 each year. A license for a food broker or for a food processor or manufacturer shall be issued for the period January 1 to December 31 following and shall be renewed thereafter by the licensee on or before January 1 of each year, except that a license for a wholesale food processor or manufacturer operating only at the state fair shall be issued for the period July 1 to June 30 following and shall be renewed thereafter by the licensee on or before July 1 of each year. A penalty for a late renewal shall be assessed in accordance with section 28A.08.

(c) A person applying for a new license up to 14 calendar days before the effective date of the new license period under paragraph (b) must be issued a license for the 14 days and the next license year as a single license and pay a single license fee as if the 14 days were part of the upcoming license period.

Subd. 2. Custom processing permit. In addition to the license requirements set forth in subdivision 1, every custom processor shall obtain a custom processing permit. Application for a permit shall be made on forms provided by the commissioner. The commissioner shall cause the custom processor's place of business to be inspected and if the commissioner finds that the applicant's place of business complies with state standards relating to meat processing plants, a custom processing permit shall be issued to the applicant. No additional fee shall be charged for a custom processing permit.

HIST: 1971 c 339 s 4; 1975 c 412 s 10; 1977 c 160 s 2; 1996 c 407 s 18; 1999 c 59 s 1; 1Sp2001 c 2 s 43



Section 28A.05 Classification.

28A.05 Classification.

All persons required to have a license under section 28A.04 shall be classified into one of the following classes of food handlers, according to their principal mode of business.

(a) Retail food handlers are persons who sell or process and sell food directly to the ultimate consumer or who custom process meat or poultry. The term includes a person who sells food directly to the ultimate consumer through the use of coin actuated vending machines, and a person who sells food for consumption on-site or off-site if the sale is conducted on the premises that are part of a grocery or convenience store operation.

(b) Wholesale food handlers are persons who sell to others for resale. A person who handles food in job lots (jobbers) is included in this classification.

(c) Wholesale food processors or manufacturers are persons who process or manufacture raw materials and other food ingredients into food items, or who reprocess food items, or who package food for sale to others for resale, or who commercially slaughter animals or poultry. Included herein are persons who can, extract, ferment, distill, pickle, bake, freeze, dry, smoke, grind, mix, stuff, pack, bottle, recondition, or otherwise treat or preserve food for sale to others for resale, cold storage warehouse operators as defined in section 28.01, subdivision 3, salvage food processors as defined in section 31.495, subdivision 1, dairy plants as defined in section 32.01, subdivision 6, and nonresident manufacturers of frozen foods as described in section 32.59.

(d) A food broker is a person who buys and sells food and who negotiates between a buyer and a seller of food, but who at no time has custody of the food being bought and sold.

HIST: 1971 c 339 s 5; 1974 c 2 s 1; 1975 c 412 s 11; 1986 c 375 s 1; 1986 c 444; 1991 c 52 s 1



Section 28A.06 Extent of license.

28A.06 Extent of license.

No person, except as described in sections 27.03 and 27.04, shall be required to hold more than one license in order to engage in any aspect of food handling described in section 28A.05 provided, that each issued license shall be valid for no more than one place of business, except that a license for a mobile unit or a portable structure is valid statewide and is required to be issued only once each year unless the licensee fails to display the license as required by section 28A.07.

HIST: 1971 c 339 s 6



Section 28A.065 License requirements for a carnival, circus, or fair.

28A.065 License requirements for a carnival, circus, or fair.

No person whose place of business is a carnival, circus, or fair and who holds a license pursuant to this chapter or chapter 157 shall be required to obtain any additional license or permit pursuant to the provisions of an ordinance or rule of a political subdivision in order to engage in any aspect of food handling or to operate a restaurant.

This section does not exempt the person from compliance with the provisions of chapters 37 and 38, any sanitation, public health or zoning ordinance, privilege license requirements or other rule of the fair or political subdivision having jurisdiction over the area in which the carnival, circus, or fair is conducted.

HIST: 1982 c 625 s 1; 1985 c 248 s 70



Section 28A.07 Issuance of license.

28A.07 Issuance of license.

Prior to the issuance or renewal of any license herein, the commissioner may cause appropriate inspections to be made to determine under applicable statutory and promulgated rule requirements, the applicant's fitness to engage in the mode(s) of business described in that person's license application. A valid and properly displayed license shall be sufficient to allow the licensee to engage in the manner of food handling so described in the licensee's application, provided that the commissioner may withhold authorization to engage in any aspects of business for which the applicant is not deemed fit under this section. A licensee may, at any time, apply to change such application which shall then be considered by the commissioner in the same manner as a new or renewal application hereunder.

HIST: 1971 c 339 s 7



Section 28A.075 Delegation to local board of health.

28A.075 Delegation to local board of health.

(a) At the request of a local board of health that licensed and inspected grocery and convenience stores on January 1, 1999, the commissioner must enter into agreements before January 1, 2001, with local boards of health to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. At the request of a local board of health that licensed and inspected part of any grocery or convenience store on January 1, 1999, the commissioner must enter into agreements before July 1, 2001, with local boards of health to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. At any time thereafter, the commissioner may enter into an agreement with a local board of health that licensed and inspected all or part of any grocery or convenience store on January 1, 1999, to delegate to the appropriate local board of health the licensing and inspection duties of the commissioner pertaining to retail food handlers that are grocery or convenience stores. Retail grocery or convenience stores inspected under the state meat inspection program of chapter 31A are exempt from delegation.

(b) A local board of health must adopt an ordinance consistent with the Minnesota Food Code, Minnesota Rules, chapter 4626, for all of its jurisdiction to regulate grocery and convenience stores and the ordinance (Food Code) must not be in conflict with standards set in law or rule.

(c) A fee to recover the estimated costs of enforcement of this chapter must be established by ordinance and must be fair, reasonable, and proportionate to the actual cost of the licensing and inspection services. The fee must only be maintained and used for the estimated costs of enforcing this chapter.

HIST: 1991 c 52 s 2; 1999 c 231 s 50; 2000 c 477 s 26; 1Sp2001 c 2 s 44



Section 28A.0752 Delegation of powers and duties.

28A.0752 Delegation of powers and duties.

Subdivision 1. Agreements to perform duties of the commissioner. (a) Agreements to delegate licensing and inspection duties pertaining to retail grocery or convenience stores shall include licensing, inspection, reporting, and enforcement duties authorized under sections 17.04, 28A.13, 29.21, 29.23, 29.235, 29.236, 29.237, 29.24, 29.25, 29.26, 29.27, 29.28, 30.003, 30.01, 30.099, 30.103, 30.104, 30.15, 30.19, 30.49, 30.55, 30.56, 30.57, 30.58, and 30.59, appropriate sections of the Minnesota Food Law, chapter 31, and applicable Minnesota food rules.

(b) Agreements are subject to subdivision 3.

(c) This subdivision does not affect agreements entered into under section 28A.075 or current cooperative agreements which base inspections and licensing responsibility on the firm's most predominant mode of business.

Subd. 2. Agreements to perform duties of the commissioner. An agreement to delegate licensing and inspection of retail food handlers that are grocery or convenience stores to a local board of health must be approved by the commissioner and is subject to subdivision 3.

Subd. 3. Terms of agreements. (a) Agreements authorized under this section must be in writing and signed by the delegating authority and the designated agent.

(b) The agreement must list criteria the delegating authority will use to determine if the designated agent's performance meets appropriate standards and is sufficient to replace performance by the delegating authority.

(c) The agreement may specify minimum staff requirements and qualifications, set procedures for the assessment of costs, and provide for termination procedures if the delegating authority determines that the designated agent has failed to comply with the agreement.

(d) The delegating authority and the designated agent are required to perform inspections utilizing the Minnesota Food Code's minimum and maximum standards.

(e) A designated agent must not perform licensing, inspection, or enforcement duties under the agreement in territory outside its jurisdiction unless approved by the commissioner and governing body for that territory through a separate agreement.

(f) The scope of agreements established under this section is limited to duties and responsibilities agreed upon by the parties. The agreement may provide for automatic renewal and for notice of intent to terminate by either party.

(g) During the life of the agreement, the delegating authority shall not perform duties that the designated agent is required to perform under the agreement, except inspections necessary to determine compliance with the agreement and this section or as agreed to by the parties.

(h) The delegating authority shall consult with, advise, and assist a designated agent in the performance of its duties under the agreement.

(i) This section does not alter the responsibility of the delegating authority for the performance of duties specified by law and rule.

HIST: 1999 c 231 s 51; 1Sp2001 c 2 s 45



Section 28A.08 License fees; penalties.

28A.08 License fees; penalties.

Subdivision 1. General. License fees, penalties for late renewal of licenses, and penalties for not obtaining a license before conducting business in food handling that are set in this section apply to the sections named except as provided under section 28A.09. Except as specified herein, bonds and assessments based on number of units operated or volume handled or processed which are provided for in said laws shall not be affected, nor shall any penalties for late payment of said assessments, nor shall inspection fees, be affected by this chapter. The penalties may be waived by the commissioner. Fees for all new licenses must be based on the anticipated future gross annual food sales.

Subd. 2. Repealed, 1995 c 220 s 141

Subd. 3. Fees effective July 1, 1999.

Penalties Type of food handler License Late No Fee Renewal License Effective July 1, 1999 1. Retail food handler (a) Having gross sales of only prepackaged nonperishable food of less than $15,000 for the immediately previous license or fiscal year and filing a statement with the commissioner $ 48 $ 16 $ 27 (b) Having under $15,000 gross sales including food preparation or having $15,000 to $50,000 gross sales for the immediately previous license or fiscal year $ 65 $ 16 $ 27 (c) Having $50,000 to $250,000 gross sales for the immediately previous license or fiscal year $126 $ 37 $ 80 (d) Having $250,000 to $1,000,000 gross sales for the immediately previous license or fiscal year $216 $ 54 $107 (e) Having $1,000,000 to $5,000,000 gross sales for the immediately previous license or fiscal year $601 $107 $187 (f) Having $5,000,000 to $10,000,000 gross sales for the immediately previous license or fiscal year $842 $161 $321 (g) Having over $10,000,000 gross sales for the immediately previous license or fiscal year $962 $214 $375 2. Wholesale food handler (a) Having gross sales or service of less than $25,000 for the immediately previous license or fiscal year $ 54 $ 16 $ 16 (b) Having $25,000 to $250,000 gross sales or service for the immediately previous license or fiscal year $241 $ 54 $107 (c) Having $250,000 to $1,000,000 gross sales or service from a mobile unit without a separate food facility for the immediately previous license or fiscal year $361 $ 80 $161 (d) Having $250,000 to $1,000,000 gross sales or service not covered under paragraph (c) for the immediately previous license or fiscal year $480 $107 $214 (e) Having $1,000,000 to $5,000,000 gross sales or service for the immediately previous license or fiscal year $601 $134 $268 (f) Having over $5,000,000 gross sales for the immediately previous license or fiscal year $692 $161 $321 3. Food broker $120 $ 32 $ 54 4. Wholesale food processor or manufacturer (a) Having gross sales of less than $125,000 for the immediately previous license or fiscal year $161 $ 54 $107 (b) Having $125,000 to $250,000 gross sales for the immediately previous license or fiscal year $332 $ 80 $161 (c) Having $250,001 to $1,000,000 gross sales for the immediately previous license or fiscal year $480 $107 $214 (d) Having $1,000,001 to 5,000,000 gross sales for the immediately previous license or fiscal year $601 $134 $268 (e) Having $5,000,001 to $10,000,000 gross sales for the immediately previous license or fiscal year $692 $161 $321 (f) Having over $10,000,000 gross sales for the immediately previous license or fiscal year $963 $214 $375 5. Wholesale food processor of meat or poultry products under supervision of the U. S. Department of Agriculture (a) Having gross sales of less than $125,000 for the immediately previous license or fiscal year $107 $ 27 $ 54 (b) Having $125,000 to $250,000 gross sales for the immediately previous license or fiscal year $181 $ 54 $ 80 (c) Having $250,001 to $1,000,000 gross sales for the immediately previous license or fiscal year $271 $ 80 $134 (d) Having $1,000,001 to $5,000,000 gross sales for the immediately previous license or fiscal year $332 $ 80 $161 (e) Having $5,000,001 to $10,000,000 gross sales for the immediately previous license or fiscal year $392 $107 $187 (f) Having over $10,000,000 gross sales for the immediately previous license or fiscal year $535 $161 $268 6. Wholesale food processor or manufacturer operating only at the state fair $125 $ 40 $ 50 7. Wholesale food manufacturer having the permission of the commissioner to use the name Minnesota Farmstead cheese $ 30 $ 10 $ 15 8. Nonresident frozen dairy manufacturer $200 $ 50 $ 75 9. Wholesale food manufacturer processing less than 700,000 pounds per year of raw milk $ 30 $ 10 $ 15 10. A milk marketing organization without facilities for processing or manufacturing that purchases milk from milk producers for delivery to a licensed wholesale food processor or manufacturer $ 50 $ 15 $ 25

HIST: 1971 c 339 s 8; 1975 c 412 s 12; 1977 c 114 s 2; 1981 c 356 s 266; 1983 c 293 s 53; 1987 c 396 art 11 s 4; 1991 c 254 art 3 s 15; 1992 c 513 art 2 s 17; 1995 c 220 s 43; 1996 c 407 s 19; 1997 c 216 s 53; 1999 c 59 s 2; 1999 c 231 s 52



Section 28A.081 Certificate fees.

28A.081 Certificate fees.

A fee of $75 for each certificate shall be charged to all food establishments that request certificates issued by the Minnesota department of agriculture to facilitate the movement of Minnesota processed and manufactured foods destined for export from the state of Minnesota. Certificates include, but are not limited to, a certificate of free sale, certificate of export, certificate of sanitation, sanitary certificate, certificate of origin and/or free sale, certificate of health and/or free sale, sanitation, and purity, certificate of free trade, certificate of free sale, sanitation, purity, and origin, certificate of health, sanitation, purity, and free sale, and letter of plant certification.

The commissioner shall bill a food establishment within seven days after issuing a certificate to the establishment. The operator of the food establishment must submit payment for a certificate within ten days of the billing date. If a certificate fee payment is not received within 15 days of the billing date, the commissioner may not issue any future certificates until previous fees due are paid in full.

HIST: 1999 c 231 s 53



Section 28A.082 Food handler plan review fees.

28A.082 Food handler plan review fees.

Subdivision 1. Fees; application. The fees for review of food handler facility floor plans under the Minnesota Food Code are based upon the square footage of the structure being newly constructed, remodeled, or converted. The fees for the review shall be:

square footage .. review fee

0 - 4,999 .......... $156.25

5,000 - 24,999 ..... $218.75

25,000 plus ........ $343.75

The applicant must submit the required fee, review application, plans, equipment specifications, materials lists, and other required information on forms supplied by the department at least 30 days prior to commencement of construction, remodeling, or conversion.

Subd. 2. Food handler plan review account; appropriation. A food handler plan review account is created in the agricultural fund. Fees paid under subdivision 1 must be deposited in the food handler plan review account. Money in the account, including interest accrued, is appropriated to the commissioner for the costs of the food handler plan review program.

HIST: 1Sp2001 c 2 s 46



Section 28A.085 Reinspection fees.

28A.085 Reinspection fees.

Subdivision 1. Violations; prohibited acts. The commissioner may charge a reinspection fee for each reinspection of a food handler that:

(1) is found with a major violation of requirements in chapter 28, 29, 30, 31, 31A, 32, 33, or 34, or rules adopted under one of those chapters;

(2) is found with a violation of section 31.02, 31.161, or 31.165, and requires a follow-up inspection after an administrative meeting held pursuant to section 31.14; or

(3) fails to correct equipment and facility deficiencies as required in rules adopted under chapter 28, 29, 30, 31, 31A, 32, or 34. The first reinspection of a firm with gross food sales under $1,000,000 must be assessed at $25. The fee for a firm with gross food sales over $1,000,000 is $50. The fee for a subsequent reinspection of a firm for the same violation is 50 percent of their current license fee. The establishment must be issued written notice of violations with a reasonable date for compliance listed on the notice. An initial inspection relating to a complaint is not a reinspection.

Subd. 2. Market withdrawal; food safety emergency. A food handler that requires a reinspection due to adulteration or misbranded foods that result in a food being recalled from commerce may be assessed for reasonable and direct reinspection costs incurred by the commissioner, including personnel, travel, laboratory analysis, and attorney general costs. Reinspection related to floods, earthquakes, storms, accidental fires, and power outages are excluded. The commissioner, upon request of the food handler, shall provide, within a reasonable time, an estimate of the anticipated cost for resolving the food safety emergency.

Subd. 3. Manner and timing of payment. Unless an appeal is filed under subdivision 5, a food handler must pay all fees and assessments in the manner and timing requested by the commissioner. If a timely appeal is requested, the fees and assessments are stayed until a decision on the appeal is issued by the hearing officer. A license may not be renewed until all fees and penalties under this chapter are paid.

Subd. 4. Food handler reinspection account; appropriation. A food handler reinspection account is established in the agricultural fund. All reinspection fees and assessments collected must be deposited in the state treasury and are credited to the food handler reinspection account. Money in the account, including interest accrued, is appropriated to the commissioner to pay the expenses relating to reinspections conducted under the chapters listed in subdivision 1.

Subd. 5. Appeals. Food handlers may appeal reinspection fees and assessments to the department hearing officer within 30 days of receipt of the notice of fee assessment. The appeal must be submitted to the commissioner in writing.

HIST: 1995 c 220 s 44; 1Sp2001 c 2 s 47



Section 28A.09 Inspection fees for vending machines.

28A.09 Inspection fees for vending machines.

Subdivision 1. Annual fee; exceptions. Every coin-operated food vending machine is subject to an annual state inspection fee of $15 for each nonexempt machine except nut vending machines which are subject to an annual state inspection fee of $5 for each machine, provided that:

(a) Food vending machines may be inspected by either a home rule charter or statutory city, or a county, but not both, and if inspected by a home rule charter or statutory city, or a county they shall not be subject to the state inspection fee, but the home rule charter or statutory city, or the county may impose an inspection or license fee of no more than the state inspection fee. A home rule charter or statutory city or county that does not inspect food vending machines shall not impose a food vending machine inspection or license fee.

(b) Vending machines dispensing only gum balls, hard candy, unsorted candy, or ice manufactured and packaged by another shall be exempt from the state inspection fee, but may be inspected by the state. A home rule charter or statutory city may impose by ordinance an inspection or license fee of no more than the state inspection fee for nonexempt machines on the vending machines described in this paragraph. A county may impose by ordinance an inspection or license fee of no more than the state inspection fee for nonexempt machines on the vending machines described in this paragraph which are not located in a home rule charter or statutory city.

(c) Vending machines dispensing only bottled or canned soft drinks are exempt from the state, home rule charter or statutory city, and county inspection fees, but may be inspected by the commissioner or the commissioner's designee.

Subd. 2. Identification; rules. The commissioner may require that a vending machine must be identified in accordance with rules promulgated pursuant to chapter 14.

HIST: 1971 c 339 s 9; 1978 c 502 s 2; 1982 c 424 s 130; 1983 c 293 s 54; 1983 c 300 s 4; 1984 c 503 s 1; 1986 c 375 s 2; 1987 c 58 s 1; 1987 c 384 art 3 s 15; 1996 c 407 s 20



Section 28A.10 Posting of license; rules.

28A.10 Posting of license; rules.

All such licenses shall be issued for a period of one year and shall be posted or displayed in a conspicuous place at the place of business so licensed. Except as provided in sections 29.22, subdivision 4 and 31.39, all such license fees and penalties collected by the commissioner shall be deposited into the state treasury and credited to the general fund. The commissioner may adopt such rules in conformity with law as the commissioner deems necessary to effectively and efficiently carry out the provisions of sections 28A.01 to 28A.16.

HIST: 1971 c 339 s 10; 1985 c 248 s 70; 1986 c 444



Section 28A.11 Adjustments.

28A.11 Adjustments.

The commissioner shall make appropriate license fee adjustments for up to one year from July 1, 1971 for persons required to be licensed hereunder, who hold validly issued licenses as of the date of this act under the provisions of law amended or repealed herein. The commissioner may also make appropriate license fee adjustments for licensees changing their classification under section 28A.05 prior to the expiration date of their current license.

HIST: 1971 c 339 s 11



Section 28A.12 Violations.

28A.12 Violations.

Any person who does not comply with the provisions of sections 28A.01 to 28A.16 or rules issued thereunder shall be guilty of a misdemeanor.

HIST: 1971 c 339 s 12; 1985 c 248 s 70



Section 28A.13 Power to suspend or revoke licenses.

28A.13 Power to suspend or revoke licenses.

Whenever the commissioner has reason to believe that any provision of law relating to the manufacturing, processing, distribution, handling and sale of food, or rule issued by the commissioner thereunder, has been violated, the commissioner may suspend or revoke a license or permit granted under section 28A.04, or may limit the permission of the license or permit to only those aspects of the licensee's or permittee's business which are in conformity with the law and rules. Any person may be restrained by injunction from engaging in any business operation or category thereof for which that person is not validly licensed or for which a permit has not been issued. This suspension or revocation shall be made only after notice to the licensee or permittee and an opportunity to be heard with reference to the grounds for suspension or revocation, and this action by the commissioner shall in no way exempt such licensee or permittee from the penalties otherwise imposed in this chapter. The commissioner shall serve upon the licensee or permittee by registered letter containing a copy thereof, an order to show cause why the license or permit should not be permanently revoked, stating the grounds thereof, and the time and place of hearing, which time shall not be less than ten days after the date of mailing of the order. At the appointed time and place, and at such times as the matter may be adjourned to, the commissioner, or an appointed hearing officer, shall hear all proper evidence relating to the cause of the proposed revocation and, within a reasonable time thereafter, shall make and file a decision of the matter and forthwith mail to the licensee or permittee a copy thereof.

HIST: 1971 c 339 s 13; 1977 c 160 s 3; 1985 c 248 s 70; 1986 c 444



Section 28A.14 Transfer of business.

28A.14 Transfer of business.

A transfer of a business or a discontinuance of its operation by the licensee at the address covered by the license voids the license and the license certificate shall be surrendered to the commissioner immediately by anyone in possession of the same.

HIST: 1971 c 339 s 14



Section 28A.15 Exclusions.

28A.15 Exclusions.

Subdivision 1. The licensing provisions of sections 28A.01 to 28A.16 shall not apply to the following:

Subd. 2. Persons selling the products of the farm or garden occupied and cultivated by them, or to persons not regularly engaged in the business of manufacturing and selling food and who prepare food only on order of and for sale directly to the ultimate consumer, or to educational, charitable or religious organizations not regularly engaged in the business of manufacturing, processing, or selling food at their established educational, charitable or religious institutions.

Subd. 3. A farmer slaughtering personal animals, rabbits or poultry, on the farmer's own farm for: (a) personal use; or (b) the use of the farmer's immediate family.

Subd. 4. Any persons required to be licensed under chapter 19 or trucks operating under a certificate or permit issued pursuant to chapter 221 or warehouse operators, other than cold storage warehouse operators, offering storage or warehouse facilities for compensation.

Subd. 5. Persons whose principal mode of business is licensed under section 157.16 or 327.15; provided that the holding of any license pursuant to section 157.16 or 327.15 shall not exempt any person from the applicable requirements of the laws and rules administered by the commissioner, as they relate to composition, standards of identity, adulteration, labeling or misbranding of food.

Subd. 6. Repealed, 1978 c 502 s 3

Subd. 7. Persons whose principal business is not food handling but who sell only ice manufactured and prepackaged by another, bottled or canned soft drinks, prepackaged candy or nuts at retail, or persons who for their own convenience or the convenience of their employees have available for rehydration and consumption on the premises such nonperishable items as dehydrated coffee, soup, hot chocolate or other dehydrated food or beverage.

Subd. 8. A licensed pharmacy selling only food additives, food supplements, canned or prepackaged infant formulae, ice manufactured and packaged by another, or bottled or canned soft drinks and prepackaged candy or nuts at retail.

Subd. 9. An individual who prepares and sells food that is not potentially hazardous food, as defined in rules adopted under section 31.11, at a community event or farmer's market on ten or fewer days in a calendar year and with gross receipts of $1,000 or less in a calendar year. If the food is not prepared in a kitchen that is licensed or inspected, the seller must post a visible sign or placard stating that: "These products are homemade and not inspected."

HIST: 1971 c 339 s 15; 1974 c 2 s 2-4; 1975 c 412 s 13; 1980 c 509 s 17; 1985 c 237 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 7; 1992 c 602 s 1,2; 1996 c 407 s 21-23; 1996 c 451 art 4 s 70



Section 28A.16 Persons selling liquor.

28A.16 Persons selling liquor.

The provisions of the Minnesota consolidated food licensing law, sections 28A.01 to 28A.16 and acts amendatory thereto, shall not apply to persons licensed to sell 3.2 percent malt liquor "on-sale" as provided in section 340A.403, or to persons licensed to sell intoxicating liquors "on-sale" or "off-sale" as provided in sections 340A.404 to 340A.407, provided that these persons sell only ice manufactured and packaged by another, or bottled or canned soft drinks and prepacked candy at retail.

HIST: 1971 c 339 s 16; 1974 c 2 s 5; 1985 c 305 art 12 s 5; 1Sp1985 c 16 art 2 s 26; 1991 c 249 s 31; 1996 c 407 s 24



Section 28A.17 License renewal.

28A.17 License renewal.

Licenses for food processors or manufacturers or food brokers shall be renewed annually on January 1. Licenses for retail and wholesale food handlers shall be renewed annually on July 1. Licenses for mobile food concessions and for retail mobile units shall be renewed annually on April 1.

HIST: 1976 c 2 s 7; 1996 c 407 s 25



Section 28A.20 Food safety task force.

28A.20 Food safety task force.

Subdivision 1. Establishment. A food safety task force is established to advise the commissioner and the legislature on food issues and food safety.

Subd. 2. Membership. (a) The food safety task force consists of:

(1) the commissioner of agriculture;

(2) the commissioner of health;

(3) a representative of the United States Food and Drug Administration;

(4) a representative of the United States Department of Agriculture;

(5) a representative of the agricultural utilization research institute;

(6) one person from the University of Minnesota knowledgeable in food and food safety issues; and

(7) nine members appointed by the governor who are interested in food and food safety, of whom:

(i) two persons are health or food professionals;

(ii) one person represents a statewide general farm organization;

(iii) one person represents a local food inspection agency; and

(iv) one person represents a food-oriented consumer group.

(b) Members shall serve without compensation. Members appointed by the governor shall serve four-year terms.

Subd. 3. Organization. (a) The task force shall meet monthly or as determined by the chair.

(b) The members of the task force shall annually elect a chair and other officers as they determine necessary.

Subd. 4. Staff. The commissioner of agriculture shall provide support staff, office space, and administrative services for the task force.

Subd. 5. Duties. The task force shall:

(1) coordinate educational efforts about various aspects of food safety;

(2) provide advice and coordination to state agencies as requested by the agencies;

(3) serve as a source of information and referral for the public, news media, and others concerned with food safety; and

(4) make recommendations to Congress, the legislature, and others about appropriate action to improve food safety in the state.

Subd. 6. Expiration. This section expires on June 30, 2003.

HIST: 1990 c 511 s 1; 1997 c 192 s 15,16; 2001 c 161 s 10






Chapter 29 Poultry, Eggs

Section 29.001 Definition.

29.001 Definition.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: 1961 c 113 s 1; 1961 c 128 s 12



Section 29.01 Repealed, 1949 c 211 s 11

29.01 Repealed, 1949 c 211 s 11



Section 29.011 Repealed, 1975 c 61 s 26

29.011 Repealed, 1975 c 61 s 26



Section 29.013 Repealed, 1975 c 61 s 26

29.013 Repealed, 1975 c 61 s 26



Section 29.02 Repealed, 1949 c 211 s 11

29.02 Repealed, 1949 c 211 s 11



Section 29.021 Commissioner's powers and duties.

29.021 Commissioner's powers and duties.

The commissioner of agriculture shall have the power to employ such persons as are necessary to carry out the provisions of sections 29.021 to 29.081, and to fix all salaries and provide for expenses generally not inconsistent with law. The commissioner is authorized and directed to formulate and adopt plans whereby owners of poultry flocks and poultry breeding flocks may, upon application, have their flocks culled, inspected, and supervised, to the end that these flocks may be accredited and certified for standard type and egg quality and production; and likewise, poultry hatcheries and dealers may be accredited and certified as hatching and selling products produced only from accredited and certified flocks. The commissioner is authorized to make, publish, and enforce rules to these ends, not inconsistent with law, and to define, prescribe, and authorize the use of uniform terminology to apply to varying degrees of accreditation and certification. The commissioner is authorized to adopt the "standard breeding plan" of accreditation and certification sponsored by the United States Department of Agriculture, or any other plan, and to cooperate with that department in matters of poultry improvement, egg quality and production. The commissioner is authorized to prescribe and collect fees for inspection and supervision, and to prescribe and furnish labels, leg bands, and certificates of accreditation and certification and such other supplies as may be necessary, and to prescribe and collect fees for the same. Fees shall be fixed by the commissioner at the beginning of each fiscal year and reviewed and adjusted, if necessary, at the end of each six-month period in order that the fees prescribed shall, insofar as practicable, cover the cost of all services rendered. The commissioner is authorized to do such other things as the commissioner may deem needful and expedient to improve poultry breeding and practices and egg quality and production and to give effect to sections 29.021 to 29.081, in connection with those parties who wish to comply with the programs promulgated in accordance with this section.

HIST: (5460-9) 1931 c 408 s 3; 1957 c 672 s 2; 1959 c 116 s 1; 1961 c 110 s 3; 1961 c 113 s 1; 1975 c 204 s 71; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 2 s 1; 1995 c 186 s 12



Section 29.025 Repealed, 1Sp2001 c 2 s 162

29.025 Repealed, 1Sp2001 c 2 s 162



Section 29.03 Repealed, 1949 c 211 s 11

29.03 Repealed, 1949 c 211 s 11



Section 29.031 Advertising.

29.031 Advertising.

Owners of accredited and certified poultry breeding flocks and hatcheries shall have the right to use the terminology prescribed by the commissioner of agriculture in their literature and advertising and on shipping labels. The commissioner may, by rule, require the submission of all or any part of such literature and advertising matter to the commissioner for review and approval before publication or issuance.

HIST: (5460-10) 1931 c 408 s 4; 1957 c 672 s 3; 1961 c 113 s 1; 1985 c 248 s 70; 1986 c 444



Section 29.04 Repealed, 1949 c 211 s 11

29.04 Repealed, 1949 c 211 s 11



Section 29.041 Repealed, 1957 c 819 s 9

29.041 Repealed, 1957 c 819 s 9



Section 29.042 Repealed, 1957 c 819 s 9

29.042 Repealed, 1957 c 819 s 9



Section 29.043 Repealed, 1957 c 819 s 9

29.043 Repealed, 1957 c 819 s 9



Section 29.044 Repealed, 1957 c 819 s 9

29.044 Repealed, 1957 c 819 s 9



Section 29.045 Repealed, 1957 c 819 s 9

29.045 Repealed, 1957 c 819 s 9



Section 29.046 Repealed, 1957 c 819 s 9

29.046 Repealed, 1957 c 819 s 9



Section 29.047 Repealed, 1957 c 819 s 9

29.047 Repealed, 1957 c 819 s 9



Section 29.048 Repealed, 1957 c 819 s 9

29.048 Repealed, 1957 c 819 s 9



Section 29.049 Repealed, 1Sp2001 c 2 s 162

29.049 Repealed, 1Sp2001 c 2 s 162



Section 29.05 Repealed, 1959 c 49 s 2

29.05 Repealed, 1959 c 49 s 2



Section 29.051 Poultry disease eradication.

29.051 Poultry disease eradication.

The board of animal health shall cooperate with the commissioner of agriculture in all ways consistent with law. The board shall have exclusive jurisdiction and control over all matters pertaining to poultry diseases and the control and eradication thereof. The board is authorized to formulate, adopt, and enforce rules whereby owners of poultry breeding flocks may, upon agreement with the board, have flocks examined, tested, and officially designated as meeting the qualifications for any stage of eradication of any specified communicable infectious disease when and as approved methods for official testing for the other disease may be adopted by the board, if personnel is available and funds are appropriated for the use of the board in making the tests and inspections.

HIST: (5460-12) 1931 c 408 s 6; 1957 c 672 s 5; 1961 c 113 s 1; 1980 c 467 s 32



Section 29.06 Repealed, 1959 c 49 s 2

29.06 Repealed, 1959 c 49 s 2



Section 29.061 Products to be labeled.

29.061 Products to be labeled.

All poultry and poultry products shipped under the authority of sections 29.021 to 29.081 shall be uniformly labeled with designs prescribed and furnished by the commissioner of agriculture; provided that all labeling pertaining to disease or freedom therefrom shall first be approved by the board of animal health.

HIST: (5460-13) 1931 c 408 s 7; 1957 c 672 s 6; 1961 c 113 s 1; 1980 c 467 s 33; 1987 c 384 art 2 s 1



Section 29.07 Repealed, 1959 c 49 s 2

29.07 Repealed, 1959 c 49 s 2



Section 29.071 Certain advertising forbidden.

29.071 Certain advertising forbidden.

No person, firm, association, partnership, or corporation shall use in literature, advertising material or on shipping labels, or otherwise, any language, words or phrases implying or indicating a breeding or a disease eradication or control status in conjunction with either the word "state" or the word "Minnesota," or both, as related to a poultry hatchery or a poultry breeding flock, except under the authority of sections 29.021 to 29.081.

HIST: (5460-14) 1931 c 408 s 8; 1957 c 672 s 7; 1987 c 384 art 2 s 1



Section 29.08 Repealed, 1955 c 46 s 4

29.08 Repealed, 1955 c 46 s 4



Section 29.081 May cancel certificates.

29.081 May cancel certificates.

The commissioner of agriculture may cancel any certificate of accreditation or certification issued under the commissioner's authority, and likewise the secretary and executive officer of the board of animal health may cancel any certificate of testing, approval, or accreditation issued under the authority of the board, for violation of sections 29.021 to 29.081, or any rule adopted thereunder; and any person, firm, association, partnership, or corporation who shall violate any provision of sections 29.021 to 29.081, or any rule adopted thereunder, shall be guilty of a misdemeanor.

HIST: (5460-15) 1931 c 408 s 9; 1957 c 672 s 8; 1961 c 113 s 1; 1980 c 467 s 34; 1986 c 444; 1987 c 384 art 2 s 1



Section 29.09 Repealed, 1949 c 211 s 11

29.09 Repealed, 1949 c 211 s 11



Section 29.091 Repealed, 1981 c 261 s 22

29.091 Repealed, 1981 c 261 s 22



Section 29.10 Repealed, 1949 c 211 s 11

29.10 Repealed, 1949 c 211 s 11



Section 29.11 Repealed, 1949 c 211 s 11

29.11 Repealed, 1949 c 211 s 11



Section 29.12 Repealed, 1949 c 211 s 11

29.12 Repealed, 1949 c 211 s 11



Section 29.13 Repealed, 1959 c 49 s 2

29.13 Repealed, 1959 c 49 s 2



Section 29.14 Repealed, 1982 c 582 s 14

29.14 Repealed, 1982 c 582 s 14



Section 29.15 Repealed, 1982 c 582 s 14

29.15 Repealed, 1982 c 582 s 14



Section 29.16 Repealed, 1982 c 582 s 14

29.16 Repealed, 1982 c 582 s 14



Section 29.17 Repealed, 1982 c 582 s 14

29.17 Repealed, 1982 c 582 s 14



Section 29.18 Repealed, 1982 c 582 s 14

29.18 Repealed, 1982 c 582 s 14



Section 29.19 Repealed, 1982 c 582 s 14

29.19 Repealed, 1982 c 582 s 14



Section 29.201 Buyers of domestic fowl; dealers' registers.

29.201 Buyers of domestic fowl; dealers' registers.

Every person who engages in the business of buying chickens, turkeys, or other domestic fowl of any kind shall keep and maintain a complete record of all such transactions in a ledger or other suitable book of account permanently bound, which for the purposes of sections 29.201 to 29.205 shall be known as such dealer's register. In such register the buyer shall enter a complete record of each purchase of chickens, turkeys, or other domestic fowl, to which the buyer was a party; and shall show the name and address of the person from whom the same was bought, and, when the transaction is with a person other than a regular customer of the buyer from whom the buyer has made similar purchases within one year from the date of such transaction, the means by which the same were transported to the place of purchase, the type of conveyance, and if by truck or other motor vehicle the license number of such truck or motor vehicle, the date of such purchase, and the number, kind, species and a general description of all such chickens, turkeys, or other domestic fowl involved in such transaction.

HIST: (6240-19) 1927 c 319 s 1; 1943 c 102 s 1; 1986 c 444



Section 29.203 Register prima facie evidence.

29.203 Register prima facie evidence.

Every register made or kept in compliance with the provisions of sections 29.201 to 29.205 shall be prima facie evidence of the truth and accuracy of the facts therein stated or appearing as required thereby. Every such register shall at all times be open to inspection and examination by any peace officer or any public official charged with the duty of law enforcement, as often as and when required.

HIST: (6240-20) 1927 c 319 s 2; 1986 c 444



Section 29.205 Failure to keep registers; false entry therein.

29.205 Failure to keep registers; false entry therein.

Any person who fails to keep such record or causes to be entered or recorded any false, untruthful, deceptive, or misleading statement or data in any register required to be kept by sections 29.201 to 29.205, or who changes, alters, destroys, mutilates, injures, secretes, conceals, or withholds from inspection any such register, or any part thereof, shall be guilty of a misdemeanor. This misdemeanor shall be deemed separate, apart from, and in addition to, any other crime or offense against the law committed by such person in connection with such transaction.

HIST: (6240-21) 1927 c 319 s 3



Section 29.21 Definitions.

29.21 Definitions.

Subdivision 1. Person. The word "person" when used in sections 29.21 to 29.28 means any individual, firm, partnership, corporation, company, association, joint stock association, and shall include any officer, employee, agent, trustee, receiver, assignee, or other similar representative thereof, provided that neither a producer of eggs when selling shell eggs produced on a farm occupied and cultivated by the producer, nor a hatchery which produces or purchases shell eggs solely for hatching shall be deemed a "person."

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Department. The word "department" means the department of agriculture unless otherwise indicated.

Subd. 4. Checks. "Checks" means eggs that have cracks or breaks in the shell but have intact shell membranes that do not leak.

Subd. 5. Dirties. "Dirties" means eggs with adhering dirt, foreign material, prominent stains, or moderate stains covering more than 1/32 of the shell surface, if localized, or 1/16 of the shell surface, if scattered.

Subd. 6. Egg handler. "Egg handler" means a person who buys, sells, transports, stores, processes, or in any other way receives or has shell eggs. This includes farmers who sell candled and graded eggs off their premises.

Subd. 7. Grading. "Grading" means assigning an identifying classification to a group of eggs that demonstrates that those eggs have the same degree of quality.

Subd. 8. Incubator rejects. "Incubator rejects" means eggs that have been subjected to incubation and have been removed during the hatching operation as infertile or otherwise unhatchable.

Subd. 9. Leakers. "Leakers" means eggs that have a crack or break in the shell and shell membrane to the extent that the contents pass or are free to pass through the shell.

Subd. 10. Loss. "Loss" means eggs that are unfit for human consumption because they are smashed, broken, leaking, overheated, frozen, contaminated, or incubator rejects, or because they contain bloody whites, large meat spots, a large quantity of blood, or other foreign material.

Subd. 11. Restricted eggs. "Restricted eggs" means eggs that contain dirties, checks, leakers, inedibles, loss, and incubator rejects.

HIST: 1957 c 819 s 1; 1961 c 113 s 1; 1961 c 406 s 1; 1967 c 141 s 1; 1986 c 444; 1991 c 179 s 1-8



Section 29.22 Egg handlers annual inspection fee; disposition of fees.

29.22 Egg handlers annual inspection fee; disposition of fees.

Subdivision 1. Repealed, 1971 c 339 s 27

Subd. 2. Fee. In addition to the annual food handler's license, required under section 28A.04, there is an annual inspection fee applicable to every person who engages in the business of buying for resale, selling, or trading in eggs except a retail grocer who sells eggs previously candled and graded. The fee must be computed on the basis of the number of cases of shell eggs handled at each place of business during the highest volume month of each licensing year. If a given lot of eggs is moved from one location of business to a second location of business and the food handler's license is held by the same person at both locations, the given lot of eggs must be counted in determining the volume of business on which the inspection fee is based at the first location of business but must not enter into the computation of volume of business for the second location. For the purpose of determining fees, "case" means one of 30 dozen capacity. The schedule of fees is as follows:

HIGHEST VOLUME OF CASES EACH FEE LICENSING YEAR 1 - 50 $ 12.50 51 - 100 $ 31.25 101 - 1000 $ 62.50 1001 - 2000 $ 93.75 2001 - 4000 $125.00 4001 - 6000 $156.25 6001 - 8000 $187.50 8001 - 10,000 $250.00 OVER 10,000 $312.00

Each person subject to the inspection fee in this section shall, under the direction of the commissioner, keep records necessary to accurately determine the volume of shell eggs on which the inspection fee is due and shall prepare annually a written report of the volume upon forms supplied by the commissioner. This report, together with the required inspection fee, must be filed with the department on or before the last day of May of each year.

Subd. 3. Candlers and graders. The commissioner has general supervisory powers over the candlers and graders of eggs and may conduct, in collaboration with the college of agriculture and the extension service of the University of Minnesota, an educational and training program to improve the efficiency and quality of the work done by candlers.

Subd. 4. Egg breaking. Any person engaged in the business of breaking eggs for resale shall at all times comply with the rules of the department in respect to the conduct of that business. The commissioner shall collect from each egg breaking plant laboratory fees for routine analysis and full reimbursement for services performed by a state inspector assigned to that plant on a continuous basis under section 29.27.

Subd. 5. Disposition of fees. All fees collected and all fines paid for a violation of sections 29.21 to 29.28 or rules promulgated under those sections, as well as all license fees and penalties must be deposited in the agricultural fund, and credited to a separate account to be known as the egg law inspection account, which is hereby created, set aside, and appropriated as a revolving account to be used by the department to help defray the expense of inspection, supervision, and enforcement of sections 29.21 to 29.28 and is in addition to and not in substitution for the sums regularly appropriated or otherwise made available for this purpose to the department.

HIST: 1957 c 819 s 2; 1959 c 49 s 1; 1961 c 406 s 2-4; 1969 c 231 s 1; 1971 c 339 s 17-19; 1985 c 248 s 70; 1986 c 444; 1991 c 254 art 3 s 16; 1999 c 231 s 54; 1Sp2001 c 2 s 48



Section 29.23 Grading.

29.23 Grading.

Subdivision 1. Grades, weight classes and standards for quality. All eggs purchased on the basis of grade by the first licensed buyer shall be graded in accordance with grade and weight classes established by the commissioner. The commissioner shall establish, by rule, and from time to time, may amend or revise, grades, weight classes, and standards for quality. When grades, weight classes, and standards for quality have been fixed by the secretary of the department of agriculture of the United States, they may be accepted and published by the commissioner as definitions or standards for eggs in interstate commerce.

Subd. 2. Equipment. The commissioner shall also by rule provide for minimum plant and equipment requirements for candling, grading, handling and storing eggs, and shall define candling. Equipment in use before July 1, 1991, that does not meet the design and fabrication requirements of this chapter may remain in use if it is in good repair, capable of being maintained in a sanitary condition, and capable of maintaining a temperature of 45 degrees Fahrenheit (7 degrees Celsius) or less.

Subd. 3. Egg temperature. Eggs must be held at a temperature not to exceed 45 degrees Fahrenheit (7 degrees Celsius) after being received by the egg handler except for cleaning, sanitizing, grading, and further processing when they must immediately be placed under refrigeration that is maintained at 45 degrees Fahrenheit (7 degrees Celsius) or below. Eggs offered for retail sale must be held at a temperature not to exceed 45 degrees Fahrenheit (7 degrees Celsius). Equipment in use prior to August 1, 1991, is not subject to this requirement.

Subd. 4. Vehicle temperature. A vehicle used for the transportation of shell eggs from a warehouse, retail store, candling and grading facility, or egg holding facility must have an ambient air temperature of 45 degrees Fahrenheit (7 degrees Celsius) or below.

HIST: 1957 c 819 s 3; 1961 c 406 s 5; 1973 c 29 s 1; 1985 c 248 s 70; 1991 c 179 s 9; 1Sp2001 c 2 s 49-51



Section 29.235 Sale of shell eggs.

29.235 Sale of shell eggs.

Subdivision 1. Restriction. Checks and dirties must not be sold for human consumption as shell eggs, but may be sold as such to be processed for human consumption by a processor licensed by the commissioner to break eggs for resale, except that a producer may sell such shell eggs of the producer's own production on the producer's premises directly to a household consumer for the consumer's own personal use.

Subd. 2. Package label. All eggs offered for sale in cartons, boxes or cases, racks, or other packaging materials must contain the statement: "Perishable. Keep Refrigerated."

HIST: 1969 c 231 s 3; 1983 c 300 s 5; 1986 c 444; 1991 c 179 s 10



Section 29.236 Eggs in uncooked or undercooked foods.

29.236 Eggs in uncooked or undercooked foods.

Pasteurized eggs must be used in uncooked or undercooked food or food containing unpasteurized eggs must be processed under a method approved by the commissioner sufficient to destroy the pathogen salmonella. This section does not exclude the use of shell eggs certified free of pathogens by a process or mechanism approved by the commissioner.

HIST: 1991 c 179 s 11



Section 29.237 Uniformity with federal law.

29.237 Uniformity with federal law.

Subdivision 1. Shell eggs. Federal regulations governing the grading of shell eggs and United States standards, grades, and weight classes for shell eggs, in effect on July 1, 2000, as provided by Code of Federal Regulations, title 7, part 56, are the grading and candling rules in this state, subject to amendment by the commissioner under chapter 14, the Administrative Procedure Act.

Subd. 2. Inspection. Federal regulations governing the inspection of eggs and egg products, in effect on May 1, 2000, as provided by Code of Federal Regulations, title 7, part 59, are the inspection of egg and egg products rules in this state, subject to amendment by the commissioner under chapter 14, the Administrative Procedure Act.

HIST: 1991 c 179 s 12; 1Sp2001 c 2 s 52



Section 29.24 Adulterated or inedible eggs, sale forbidden.

29.24 Adulterated or inedible eggs, sale forbidden.

No person shall buy, sell, offer or expose for sale, or possess for sale, eggs for human consumption that are inedible or adulterated. Eggs that are filthy, putrid, decomposed, or otherwise unfit for food in whole or in part, shall be deemed to be adulterated. Eggs which contain black rots, white rots, mixed rots (addled eggs), sour eggs with green whites, eggs with stuck yolks, moldy eggs, musty eggs, eggs showing blood rings, eggs containing embryo chicks (at or beyond the blood ring stage), or any other eggs that are filthy, decomposed, or putrid shall be deemed to be inedible.

HIST: 1957 c 819 s 4; 1986 c 444



Section 29.25 Dockage; overgrade or undergrade of eggs; records of sales and purchases.

29.25 Dockage; overgrade or undergrade of eggs; records of sales and purchases.

No person in buying or selling eggs shall take or give a greater or lesser dockage for eggs unfit for human food, as herein defined, than the actual dockage as determined by the correct candling of the eggs purchased or sold. No person in buying or selling eggs shall overgrade or undergrade eggs. All licensed persons shall keep such candling and grading records of eggs purchased or sold as may be required by the rules promulgated by the commissioner, which records shall be available at all reasonable times for inspection and examination by the commissioner, inspector or employees of the department of agriculture.

HIST: 1957 c 819 s 5; 1961 c 113 s 1; 1985 c 248 s 70



Section 29.26 Eggs in possession of retailer.

29.26 Eggs in possession of retailer.

All eggs sold or offered for sale at retail must have been candled and graded and must be clearly labeled according to Minnesota consumer grades as established by rule under section 29.23. No eggs shall be sold or offered for sale as "ungraded," "unclassified," or by any other name that does not clearly designate the grade. All eggs in possession of the retailer, either in temporary storage or on display, must be held at a temperature not to exceed 45 degrees Fahrenheit (7 degrees Celsius).

Candled and graded eggs held 31 days past the coded pack date lose their grades and must be removed from sale.

HIST: 1957 c 819 s 6; 1961 c 406 s 6; 1985 c 248 s 70; 1991 c 179 s 13



Section 29.27 Rules.

29.27 Rules.

The department may supervise, regulate, and, in the manner provided by law make reasonable rules relative to grading, candling, cleaning, breaking, purchasing, and selling of eggs and egg products for purpose of preserving and protecting the public health. In addition hereto, it is the express purpose herein that inasmuch as the breaking of eggs for resale is a matter of state concern, the surroundings in which such product is handled must be maintained in a sanitary condition, and, therefore, the department may establish, in the manner provided by law, reasonable rules relative to the inspection of all establishments wherein the business of breaking eggs for resale is maintained, and when the sanitary conditions of any such establishment are such that the product is rendered, or is likely to be rendered, unclean, unsound, unhealthful, unwholesome, or otherwise unfit for human consumption, it may revoke such license to break eggs for resale until such time as the department is satisfied that the establishment is maintained in a sanitary condition. The department shall have the right, from time to time, to adopt rules in the same manner as herein set forth. All liquid, frozen or dried egg products sold or offered for sale shall be processed under continuous supervision of an inspector of the department or of the United States Department of Agriculture.

HIST: 1957 c 819 s 7; 1961 c 110 s 1; 1963 c 286 s 1; 1969 c 231 s 2; 1985 c 248 s 70; 1991 c 179 s 14



Section 29.28 Violations, penalties.

29.28 Violations, penalties.

A person violating this chapter is guilty of a misdemeanor. Each day a violation continues is a separate offense.

HIST: 1957 c 819 s 8; 1986 c 444; 1991 c 179 s 15






Chapter 30 Potatoes, Wild Rice, Fruit

Section 30.001 Definition.

30.001 Definition.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: 1961 c 113 s 1; 1961 c 128 s 13



Section 30.002 Enforcement.

30.002 Enforcement.

It shall be the duty of the commissioner to enforce the provisions of this chapter.

HIST: (3945-11, 3945-18, 3945-18i, 3945-22) 1931 c 70 s 11; 1933 c 420 s 2; Ex1934 c 41 s 4; 1935 c 164 s 8; 1937 c 282 s 5



Section 30.003 Declaration of policy.

30.003 Declaration of policy.

The intent and purpose of this section and sections 30.01 to 30.201 is to regulate the grade and to improve the quality of potatoes offered for sale in Minnesota.

HIST: 1977 c 234 s 2



Section 30.01 Definitions.

30.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the terms defined in subdivisions 2 and 6 shall, for the purposes of sections 30.099 to 30.201, have the meanings given to them.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Repealed, 1961 c 145 s 14

Subd. 4. Renumbered 30.099

Subd. 5. Renumbered 30.159

Subd. 6. Container or package. "Container" or "package" means cloth, burlap, or fiber sacks, barrels, boxes, crates, cartons, hampers, or baskets, or any container which is either sewed, tied, nailed, or otherwise secured.

Subd. 7. Repealed, 1961 c 145 s 14

Subd. 8. Repealed, 1961 c 145 s 14

HIST: (3945-13) 1935 c 164 s 2; 1961 c 145 s 1,4; 1969 c 782 s 1; 1969 c 828 s 1



Section 30.02 Repealed, 1961 c 145 s 14

30.02 Repealed, 1961 c 145 s 14



Section 30.03 Repealed, 1961 c 145 s 14

30.03 Repealed, 1961 c 145 s 14



Section 30.04 Renumbered 30.121

30.04 Renumbered 30.121



Section 30.05 Repealed, 1961 c 145 s 14

30.05 Repealed, 1961 c 145 s 14



Section 30.06 Renumbered 30.151

30.06 Renumbered 30.151



Section 30.07 Repealed, 1961 c 145 s 14

30.07 Repealed, 1961 c 145 s 14



Section 30.08 Renumbered 30.152

30.08 Renumbered 30.152



Section 30.09 Repealed, 1961 c 145 s 14

30.09 Repealed, 1961 c 145 s 14



Section 30.099 Definition of potatoes.

30.099 Definition of potatoes.

For the purposes of this chapter, "potatoes" means all varieties of the tuber (solanum tuberosum L.) commonly known as Irish potatoes offered for sale within the state of Minnesota.

HIST: (3945-13) 1935 c 164 s 2; 1961 c 145 s 2; 1969 c 782 s 2; 1969 c 828 s 2



Section 30.10 Potato grades.

30.10 Potato grades.

All potatoes sold or offered for sale at retail in a closed container must be graded and clearly labeled according to grades as established by section 30.102. This shall not apply to potatoes grown by a producer and sold by the producer directly to the consumer.

HIST: (3945-12) 1935 c 164 s 1; 1961 c 145 s 7; 1969 c 828 s 3; 1977 c 234 s 3



Section 30.101 Repealed, 1977 c 20 s 1

30.101 Repealed, 1977 c 20 s 1



Section 30.102 Standard grades.

30.102 Standard grades.

The commissioner shall establish by rule standard grades for potatoes offered for sale in Minnesota. The standard grades shall conform insofar as practical to the latest generally accepted grades in use throughout the United States, except that additional consumer grades may be established if deemed necessary.

HIST: 1977 c 234 s 4



Section 30.103 Seed potatoes exempt.

30.103 Seed potatoes exempt.

Seed potatoes inspected and certified under authority of the commissioner are not affected by the provisions of sections 27.07 and 30.01 to 30.201, but shall be inspected, certified and tagged as required under sections 21.111 to 21.122.

HIST: 1977 c 234 s 5



Section 30.104 Sale of artificially colored potatoes prohibited.

30.104 Sale of artificially colored potatoes prohibited.

No person, firm, corporation or officer, employee or agent thereof shall sell at retail to a consumer any potato which is artificially colored. The commissioner shall by rule prescribe the meaning of "artificially colored."

HIST: 1977 c 234 s 6; 1985 c 248 s 70



Section 30.11 Repealed, 1969 c 828 s 7

30.11 Repealed, 1969 c 828 s 7



Section 30.12 Repealed, 1969 c 828 s 7

30.12 Repealed, 1969 c 828 s 7



Section 30.121 Repealed, 1977 c 234 s 9

30.121 Repealed, 1977 c 234 s 9



Section 30.13 Repealed, 1977 c 234 s 9

30.13 Repealed, 1977 c 234 s 9



Section 30.14 Repealed, 1977 c 234 s 9

30.14 Repealed, 1977 c 234 s 9



Section 30.15 Commissioner to enforce.

30.15 Commissioner to enforce.

The commissioner shall at all times have access to all buildings, yards, warehouses, storage and transportation facilities in which potatoes are kept, stored, handled, or transported, to inspect the same as to grade, quality, condition, and packs, tagging, branding, and labeling.

HIST: (3945-18) 1935 c 164 s 8



Section 30.151 Freedom of contract not impaired.

30.151 Freedom of contract not impaired.

Nothing in sections 30.10 to 30.15 shall be construed in any manner to impair the freedom of contract between individuals relative to the sale and disposal of potatoes between the owners thereof and the persons purchasing the same. When any seller or buyer of potatoes shall, by a contract in writing, agree to sell and dispose of to any person potatoes in any lots or quantities of the grades and varieties specified herein, or of any other grade and variety or quality concerning which the persons desire to contract, the seller or buyer shall have the legal right to do so and shall be bound by the terms of such contract so entered into, and in case any seller attempts to tender in fulfillment of any such contract potatoes of a lower standard or quality than those specified in such a contract the purchaser of the same shall have the legal right to either reject or accept them upon a tolerance basis commensurate in value between the market price of the grade and quality contracted for and the grade and quality of the potatoes tendered in delivery thereon.

HIST: (3945-6) 1931 c 70 s 6; 1961 c 145 s 6; 1986 c 444



Section 30.152 Not to pay inspectors.

30.152 Not to pay inspectors.

No person shall, directly or indirectly, hire or pay the compensation of any state inspector to determine the grade or quality of potatoes offered or exposed for sale in the state, other than the state of Minnesota, whose duly constituted officers shall, in due form and in accordance with law, issue commissions to inspectors duly authorizing and empowering them to act as such.

Nothing herein shall prevent any person paying the proper inspection fees, duly established, to the proper persons duly authorized to receive the same, but the payment or allowance of any gratuity, commission, or allowance in addition thereto shall constitute the crime of bribery and shall be punished by law as such.

HIST: (3945-8) (3945-17a) 1931 c 70 s 8; 1935 c 164 s 7; 1969 c 782 s 3



Section 30.159 Repealed, 1969 c 782 s 6; 1969 c 828 s 7

30.159 Repealed, 1969 c 782 s 6; 1969 c 828 s 7



Section 30.16 Potatoes may be inspected.

30.16 Potatoes may be inspected.

All potatoes shipped by any person may be inspected by an authorized federal-state inspector to determine the grade, quality, and condition of such shipment. All fees shall be assessed against the inspection certificate applicant and shall be collected by the commissioner from the firm or individual against whom the fee is assessed. An application for inspection service shall be denied if the applicant has not paid all fees for prior inspection service assessed against the applicant, the initial billings for which were deposited in the mail addressed to the applicant more than 30 days before the application in question.

HIST: (3945-18e) 1937 c 282 s 1; 1941 c 292 s 1; 1957 c 379 s 1; 1963 c 96 s 1; 1967 c 564 s 1; 1971 c 94 s 1; 1986 c 444



Section 30.161 Certificate of inspector.

30.161 Certificate of inspector.

In determining controversies and standards between the parties, including but not limited to growers, as to the quality and condition of potatoes offered for sale or tendered in performance of contracts for sale in this state, the certificates of a fully authorized and commissioned inspector of the commissioner shall be prima facie evidence both of the grade and quality of the potatoes offered for sale or tendered in performance of any such contract.

HIST: 1977 c 234 s 7



Section 30.17 Place of inspection.

30.17 Place of inspection.

The commissioner shall designate points at which lots of potatoes may be inspected. If inspection service is requested at other points, mileage costs at the regular rates paid by the state for private car driving may be charged and added to the inspection fee.

HIST: (3945-18f) 1937 c 282 s 2; 1961 c 145 s 11; 1967 c 564 s 2; 1971 c 94 s 2



Section 30.18 Repealed, 1961 c 145 s 14

30.18 Repealed, 1961 c 145 s 14



Section 30.19 Rules.

30.19 Rules.

The commissioner shall promulgate in the manner provided by law and rules establishing Minnesota consumer grades for potatoes, appropriate labeling therefor, and such other rules as may be necessary for the enforcement of this chapter.

HIST: (3945-18h) 1937 c 282 s 4; 1961 c 145 s 12; 1969 c 828 s 4; 1985 c 248 s 70



Section 30.20 Fees.

30.20 Fees.

Fees for inspection shall be determined by the commissioner as provided in section 27.07.

HIST: (3945-18j) 1937 c 282 s 6; 1975 c 204 s 72; 1977 c 234 s 8



Section 30.201 Penalties.

30.201 Penalties.

Any person violating any of the provisions of this chapter, or any rules made thereunder, shall be guilty of a misdemeanor.

HIST: (3945-10) 1931 c 70 s 9; Ex1934 c 41 s 3; 1961 c 145 s 13; 1969 c 828 s 5; 1985 c 248 s 70



Section 30.21 Renumbered 30.50

30.21 Renumbered 30.50



Section 30.22 Renumbered 30.51

30.22 Renumbered 30.51



Section 30.23 Renumbered 30.002

30.23 Renumbered 30.002



Section 30.24 Subdivisions renumbered, repealed, or no longer in effect

30.24 Subdivision 1. Renumbered 30.201

Subd. 2. Repealed, 1961 c 145 s 14

Subd. 3. Repealed, 1961 c 145 s 14



Section 30.31 Repealed, 1967 c 417 s 18

30.31 Repealed, 1967 c 417 s 18



Section 30.32 Repealed, 1967 c 417 s 18

30.32 Repealed, 1967 c 417 s 18



Section 30.33 Repealed, 1967 c 417 s 18

30.33 Repealed, 1967 c 417 s 18



Section 30.34 Repealed, 1967 c 417 s 18

30.34 Repealed, 1967 c 417 s 18



Section 30.35 Repealed, 1967 c 417 s 18

30.35 Repealed, 1967 c 417 s 18



Section 30.36 Repealed, 1967 c 417 s 18

30.36 Repealed, 1967 c 417 s 18



Section 30.37 Repealed, 1967 c 417 s 18

30.37 Repealed, 1967 c 417 s 18



Section 30.38 Repealed, 1967 c 417 s 18

30.38 Repealed, 1967 c 417 s 18



Section 30.39 Repealed, 1967 c 417 s 18

30.39 Repealed, 1967 c 417 s 18



Section 30.40 Repealed, 1967 c 417 s 18

30.40 Repealed, 1967 c 417 s 18



Section 30.41 Repealed, 1967 c 417 s 18

30.41 Repealed, 1967 c 417 s 18



Section 30.42 Repealed, 1967 c 417 s 18

30.42 Repealed, 1967 c 417 s 18



Section 30.43 Repealed, 1967 c 417 s 18

30.43 Repealed, 1967 c 417 s 18



Section 30.44 Repealed, 1967 c 417 s 18

30.44 Repealed, 1967 c 417 s 18



Section 30.45 Repealed, 1967 c 417 s 18

30.45 Repealed, 1967 c 417 s 18



Section 30.46 Repealed, 1967 c 417 s 18

30.46 Repealed, 1967 c 417 s 18



Section 30.461 Repealed, 1982 c 582 s 14

30.461 Repealed, 1982 c 582 s 14



Section 30.462 Repealed, 1982 c 582 s 14

30.462 Repealed, 1982 c 582 s 14



Section 30.463 Repealed, 1982 c 582 s 14

30.463 Repealed, 1982 c 582 s 14



Section 30.464 Subdivisions renumbered, repealed, or no longer in effect

30.464 Subdivision 1. Repealed, 1982 c 582 s 14

Subd. 2. Repealed, 1982 c 582 s 14

Subd. 3. Repealed, 1982 c 582 s 14

Subd. 4. Repealed, 1971 c 534 s 11



Section 30.465 Repealed, 1982 c 582 s 14

30.465 Repealed, 1982 c 582 s 14



Section 30.466 Repealed, 1982 c 582 s 14

30.466 Repealed, 1982 c 582 s 14



Section 30.467 Repealed, 1982 c 582 s 14

30.467 Repealed, 1982 c 582 s 14



Section 30.468 Repealed, 1982 c 582 s 14

30.468 Repealed, 1982 c 582 s 14



Section 30.469 Repealed, 1982 c 582 s 14

30.469 Repealed, 1982 c 582 s 14



Section 30.47 Repealed, 1982 c 582 s 14

30.47 Repealed, 1982 c 582 s 14



Section 30.471 Repealed, 1971 c 534 s 11

30.471 Repealed, 1971 c 534 s 11



Section 30.472 Repealed, 1982 c 582 s 14

30.472 Repealed, 1982 c 582 s 14



Section 30.473 Repealed, 1982 c 582 s 14

30.473 Repealed, 1982 c 582 s 14



Section 30.474 Repealed, 1982 c 582 s 14

30.474 Repealed, 1982 c 582 s 14



Section 30.475 Repealed, 1982 c 582 s 14

30.475 Repealed, 1982 c 582 s 14



Section 30.476 Repealed, 1982 c 582 s 14

30.476 Repealed, 1982 c 582 s 14



Section 30.477 Repealed, 1982 c 582 s 14

30.477 Repealed, 1982 c 582 s 14



Section 30.478 Repealed, 1977 c 234 s 9

30.478 Repealed, 1977 c 234 s 9



Section 30.479 Repealed, 1982 c 582 s 14

30.479 Repealed, 1982 c 582 s 14



Section 30.49 Wild rice labeling.

30.49 Wild rice labeling.

Subdivision 1. Cultivated wild rice. Wild rice containing a portion of wild rice that is cultivated and offered for wholesale or retail sale in this state must be plainly and conspicuously labeled as either "paddy" or as "cultivated" in letters of a size and form prescribed by the commissioner.

Subd. 2. Natural lake or river wild rice. (a)(i) A package containing only 100 percent natural lake or river wild rice that is offered for sale at wholesale or retail sale in this state must be plainly and conspicuously labeled as "100 percent naturally grown, lake and river wild rice" in letters of a size and form prescribed by the commissioner. A package of wild rice labeled "100 percent naturally grown, lake and river wild rice" must also contain the license number issued under section 84.152 of the last licensed dealer, if any, who handled the wild rice.

(ii) A package containing only 100 percent natural lake or river wild rice that contains a portion of wild rice grown in Canada and offered for wholesale or retail sale in Minnesota must be plainly and conspicuously labeled as "Canadian" wild rice in letters of a size and form prescribed by the commissioner.

(b) A package that does not contain 100 percent natural lake or river wild rice may not contain a label authorized under paragraph (a).

(c) A package containing a portion of 100 percent naturally grown lake and river wild rice that is harvested by use of mechanical harvesting devices and that is offered for sale at wholesale or retail in this state must be plainly and conspicuously labeled as "machine harvested" in letters of a size and form prescribed by the commissioner. In addition, the letters "machine harvested" must be placed near the product's identity on the label. Packages containing 100 percent hand-harvested wild rice may be labeled as "hand harvested."

Subd. 2a. Place of origin. A package of cultivated or natural lake or river wild rice offered for sale at wholesale or retail in this state must specify the place of origin of the wild rice by a plain and conspicuous label placed near the product's identity on the label in letters of a size and form prescribed by the commissioner. Only packages containing cultivated or natural lake or river wild rice that is 100 percent grown in Minnesota may be labeled as "grown in Minnesota."

Subd. 3. Records. (a) A person who buys, sells, processes, or markets over 500 pounds of cultivated or natural lake or river wild rice not for use in packaged blended rice and ready-to-eat rice must maintain the following records for a period of three years. A person who buys or sells, processes, or markets cultivated or natural lake or river wild rice not for use in packaged blended rice and ready-to-eat rice shall provide the department, on demand, relevant information from the records required under this section.

(b) Except for persons who sell or offer cultivated or natural lake or river wild rice for sale at retail, the records must contain:

(1) the date of each transaction;

(2) the quantity of wild rice bought or sold;

(3) an identification of whether the wild rice is cultivated or paddy grown, or, whether it is naturally grown lake and river wild rice and whether it is machine harvested or hand harvested;

(4) an identification of the place of origin of the wild rice;

(5) the names and addresses of the parties of the transaction and the department of natural resources license or permit numbers;

(6) the lot numbers of all the wild rice bought or sold in each transaction; and

(7) documents that track the rice, by lot number, through processing and the assignment of a final lot number on the finished product offered for distribution or sale in Minnesota.

(c) The records for persons who sell or offer wild rice for sale at retail must include an invoice indicating:

(1) the actual name of the product;

(2) the amount purchased;

(3) the date of the purchase; and

(4) the name, address, zip code, and telephone number of the supplier.

Subd. 4. Fair packaging and labeling. Natural lake and river-harvested wild rice from public waters and cultivated or paddy grown wild rice are separate and distinct ingredients under the fair packaging and labeling provisions of section 31.103.

Subd. 4a. Bulk sales. For purposes of this section, the bulk food product module labeling requirements contained in section 31.82 for cultivated or natural lake or river wild rice offered for sale at retail in bulk include the place of origin of the wild rice, and, if the wild rice is 100 percent natural lake or river wild rice and is machine harvested, the letters "machine harvested." The place of origin must be placed near the product's identity in letters of a size and form prescribed by the commissioner. The letters "machine harvested" must be placed near the product's identity in letters of a size and form prescribed by the commissioner.

Subd. 5. Misbranding relating to Indian harvested or processed wild rice. A wild rice label that implies the wild rice is harvested or processed by Indians is misbranded unless the package contains only 100 percent natural lake or river wild rice harvested by Indians.

Subd. 5a. Misbranding relating to wild rice grown in Minnesota. A wild rice label that implies the wild rice is grown within the boundaries of the state of Minnesota is misbranded unless the package contains only 100 percent wild rice grown in Minnesota.

Subd. 6. Packaged blended rice and ready-to-eat rice. A package containing a blend of wild rice and at least 40 percent other grains or food products, and puffed or ready-to-eat wild rice, are exempt from this section, except subdivisions 3, 5, and 7.

Subd. 7. Penalty. Any person who sells wild rice at wholesale or retail which is not labeled as required by this section is guilty of a misdemeanor.

Subd. 8. Exception. This section does not apply to cultivated or natural lake or river wild rice sold at wholesale or retail outside this state.

HIST: 1981 c 249 s 1; 1989 c 350 art 19 s 1; 1992 c 521 s 1-7; 1994 c 563 s 1



Section 30.50 Repealed, 1Sp2001 c 2 s 162

30.50 Repealed, 1Sp2001 c 2 s 162



Section 30.51 Repealed, 1Sp2001 c 2 s 162

30.51 Repealed, 1Sp2001 c 2 s 162



Section 30.55 Apples, standard grades.

30.55 Apples, standard grades.

The commissioner shall by rule establish official standards for grading and classifying all apples offered for sale in Minnesota.

HIST: 1941 c 371 s 1; 1953 c 94 s 1; 1955 c 435 s 1



Section 30.56 Apples, packages plainly marked.

30.56 Apples, packages plainly marked.

All apples offered for retail sale and each closed package of apples offered or exposed or packed for retail sale shall be conspicuously marked with a label bearing the name and address of the grower or packer, the name of the variety, the minimum size and the grade, except that when apples are sold at retail from open bins, open containers, or in bags, each bin or display of such containers or bags shall be marked with a label bearing the name of the variety and the grade. All apples which fail to meet the requirements of any of the established Minnesota grades shall be plainly and conspicuously marked with a label bearing the word "utility" in letters of a size and form to be prescribed by the commissioner.

HIST: 1941 c 371 s 2; 1955 c 435 s 2



Section 30.57 Enforcement.

30.57 Enforcement.

The commissioner shall be charged with the enforcement of the provisions of sections 30.55 to 30.57 and for that purpose has the power:

(1) To enter and inspect personally, or through any authorized representative, any place within the state where apples are sold, offered or exposed or packed for sale, and to inspect such places and all apples and apple containers found in any such place.

(2) To make, publish, and enforce such uniform rules as are necessary for carrying out the provisions of sections 30.55 to 30.57.

HIST: 1941 c 371 s 3; 1955 c 435 s 3; 1985 c 248 s 70



Section 30.58 Application.

30.58 Application.

Sections 30.55 to 30.57 shall not apply to any grower or producer selling less than 25 bushels of apples in any year.

HIST: 1941 c 371 s 5; 1955 c 435 s 4



Section 30.59 Penalty.

30.59 Penalty.

Any person violating any of the provisions of sections 30.55 to 30.58 shall be guilty of a misdemeanor. In addition, any apples found to be offered or exposed or packed for sale in violation of these sections may be ordered temporarily withdrawn from sale by the commissioner pending either (1) informal adjustment according to law between the commissioner, or the commissioner's duly authorized representative, and the person in charge of the apples in question, or (2) by the filing of a formal complaint, without undue delay, with the attorney general or prosecuting attorney.

HIST: 1941 c 371 s 6; 1986 c 444






Chapter 31 Food

Section 31.001 Citation.

31.001 Citation.

This chapter may be cited as the Minnesota Food Law.

HIST: 1974 c 84 s 1



Section 31.002 Policy.

31.002 Policy.

It is the policy of this state to seek to achieve and maintain uniformity with the federal government and with other states insofar as possible, of regulation and control of the manufacture, distribution and sale of food in this state. To that end it is desirable and necessary that federal regulations adopted under authority of the federal act become state rules, and such rules shall be promulgated pursuant to state law.

HIST: 1974 c 84 s 2; 1985 c 248 s 70



Section 31.01 Definitions.

31.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the words, terms, and phrases defined in this section shall for the purposes of this chapter, have the meanings given to them.

Subd. 2. Person. "Person" means any individual, firm, partnership, copartnership, society, association, company, or corporation and includes any trustee, receiver, assignee or other similar representative thereof.

Subd. 3. Food. "Food" means articles used for food or drink for humans or other animals, chewing gum, and articles used for components of any such article.

Subd. 4. Sell and sale. "Sell" and "sale" shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article, and the supplying or applying of any such article in the conduct of any food operation.

Subd. 5. Repealed, 1974 c 84 s 38

Subd. 6. Renumbered 32.55 subd 2

Subd. 7. Renumbered 32.55 subd 3

Subd. 8. Renumbered 32.55 subd 4

Subd. 9. Renumbered 32.55 subd 5

Subd. 10. Renumbered 32.55 subd 6

Subd. 11. Renumbered 32.55 subd 7

Subd. 12. Renumbered 32.55 subd 8

Subd. 13. Renumbered 32.55 subd 9

Subd. 14. Renumbered 32.55 subd 10

Subd. 15. Renumbered 32.55 subd 11

Subd. 16. Renumbered 32.55 subd 12

Subd. 17. Renumbered 32.55 subd 13

Subd. 18. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

Subd. 19. Repealed, 1974 c 84 s 38

Subd. 20. Consumer commodity. "Consumer commodity," except as otherwise specifically provided by this subdivision, means any food as defined in subdivision 3 or by the federal act. Such term does not include:

(a) Any tobacco or tobacco product.

(b) Any commodity subject to packaging or labeling requirements imposed under chapter 24.

(c) Any drug subject to the provisions of sections 151.34 to 151.40.

(d) Any beverage subject to the provisions of chapter 340A.

(e) Any commodity subject to the provisions of chapter 21.

Subd. 21. Label. "Label" means a display of written, printed, or graphic matter upon the immediate container of any article, and includes a like display, if required by law or rule, on the outside container or wrapper, if any there be, of the retail package of such article.

Subd. 22. Principal display panel. "Principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

Subd. 23. Immediate container. "Immediate container" does not include package liners.

Subd. 24. Package. "Package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchases, but does not include:

(a) Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof; or

(b) Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

Subd. 25. Labeling. "Labeling" means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers, or accompanying such article.

Subd. 26. Advertisement. "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food.

Subd. 27. Contaminated with filth. "Contaminated with filth" applies to any food not securely protected from dust, dirt and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

Subd. 28. Pesticide chemical. "Pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is an "economic poison" within the meaning of chapter 24, or the Federal Insecticide, Fungicide and Rodenticide Act (United States Code, title 7, sections 135-135k), as amended, and which is used in the production, storage, or transportation of raw agricultural commodities.

Subd. 29. Raw agricultural commodity. "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

Subd. 30. Food additive. "Food additive" means any substance the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food; including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of radiation intended for any such use; if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures, or in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food, to be safe under the conditions of its intended use; except that such term does not include:

(a) A pesticide chemical in or on a raw agricultural commodity; or

(b) A pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity; or

(c) A color additive; or

(d) Any substance used in accordance with a sanction or approval granted prior to the enactment of the food additives amendment of 1958, pursuant to the federal act; the Poultry Products Inspection Act (United States Code, title 21, section 451 et seq.) of the Meat Inspection Act of March 4, 1907 (Statutes at Large, volume 34, page 1260), as amended and extended (United States Code, title 21, section 71 et seq.).

Subd. 31. Color additive. "Color additive" means a material which

(a) is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from the vegetable, animal, mineral, or other source, and

(b) when added or applied to a food is capable, alone or through reaction with other substance, of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the federal act.

"Color" includes black, white and intermediate grays. Nothing in this subdivision shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

Subd. 32. Federal act. "Federal act" means the federal Food, Drug, and Cosmetic Act, as amended (United States Code, title 21, section 301 et seq.).

HIST: (3790,3791,3792,3871) 1921 c 495 s 3,5,84; 1953 c 518 s 1; 1961 c 113 s 1; 1961 c 128 s 14; 1961 c 144 art 1 s 1-3; 1967 c 672 s 1; 1969 c 90 s 1; 1974 c 84 s 3-18; 1983 c 300 s 6; 1985 c 248 s 70; 1986 c 444



Section 31.02 Prohibited acts.

31.02 Prohibited acts.

The following acts set out in this section and the causing of such acts within this state are prohibited.

(a) The manufacture, sale, or delivery, holding or offering for sale of any food that is adulterated or misbranded;

(b) The adulteration or misbranding of any food;

(c) The receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(d) The distribution in commerce of a consumer commodity, as defined in section 31.01, subdivision 20, if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to the provisions of law and of rules promulgated pursuant to section 31.101; provided, however, that this prohibition shall not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons are engaged in the packaging or labeling of such commodities, or prescribe or specify by any means the manner in which such commodities are packaged or labeled;

(e) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 31.131;

(f) The dissemination of any false advertisement;

(g) The refusal to permit entry or inspection, or to permit the taking of a sample, or to permit access to or copying of any record as authorized by section 31.04;

(h) The giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the state of Minnesota from whom the relying person received in good faith the food;

(i) The removal or disposal of a detained or embargoed article in violation of section 31.05;

(j) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food if such act is done while such article is held for sale and results in such article being adulterated or misbranded;

(k) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by rules promulgated under the provisions of section 31.101 or of the federal act;

(l) The using by any person to the person's own advantage, or revealing, other than to the commissioner or the commissioner's authorized representative or to the courts when relevant in any judicial proceeding of any information acquired under authority of the Minnesota Food Law concerning any method or process which as a trade secret is entitled to protection; and

(m) The identification or sale as food for human consumption of any product which has previously been labeled or otherwise identified as animal food or seed which has received a seed treatment.

HIST: (3789) 1921 c 495 s 2; 1961 c 144 art 2 s 1; 1974 c 84 s 19; 1980 c 442 s 1; 1985 c 248 s 70; 1986 c 444



Section 31.021 Determination of misleading.

31.021 Determination of misleading.

If an article is alleged to be misbranded because the label is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

HIST: 1974 c 84 s 20



Section 31.023 Renumbered 31.75

31.023 Renumbered 31.75



Section 31.031 Injunction proceedings.

31.031 Injunction proceedings.

In addition to the remedies hereinafter provided and irrespective of whether there exists an adequate remedy at law, the commissioner is hereby authorized to apply to the district courts of this state, and other appropriate courts, for a temporary restraining order or a temporary or permanent injunction restraining any person from violating any provisions of section 31.02, and prohibiting any person from engaging in any actions which the commissioner deems likely to cause or result in violations of section 31.02.

HIST: 1974 c 84 s 21



Section 31.032 Penalties and guaranty.

31.032 Penalties and guaranty.

Subdivision 1. Any person who violates any of the provisions of section 31.02 is guilty of a misdemeanor.

Subd. 2. No person shall be subject to the penalties of subdivision 1 for having violated section 31.02, clauses (b) or (d), if the person establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the state of Minnesota from whom the person received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of the Minnesota Food Law.

Subd. 3. No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section for the dissemination of such false advertisement.

HIST: 1974 c 84 s 22; 1986 c 444



Section 31.04 Inspection authority.

31.04 Inspection authority.

Subdivision 1. For purposes of enforcement of the Minnesota Food Law, the commissioner, or any of the commissioner's authorized agents, is authorized upon presenting appropriate credentials to the owner, operator or agent in charge:

(a) To enter at reasonable times any factory, warehouse, or establishment in which food is manufactured, processed, packed or held for introduction into commerce or after such introduction or to enter any vehicle being used to transport or hold such food in commerce;

(b) To inspect at reasonable times and within reasonable limits and in a reasonable manner such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein; and to obtain samples necessary to the enforcement of the Minnesota Food Law; and;

(c) To have access to and to copy all records of carriers in commerce showing the movement in commerce of any food or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; provided, that evidence obtained under this clause shall not be used in a criminal prosecution of the person from whom obtained; and provided, further, that carriers shall not be subject to the other provisions of the Minnesota Food Law by reason of their receipt, carriage, holding, or delivery of food in the usual course of business as carriers.

Subd. 2. Upon completion of any such inspection of a factory, warehouse, or other establishment and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator or agent in charge a report in writing setting forth any conditions or practices observed which in the agent's judgment indicate that any food in such establishment:

(a) Consists in whole or in part of any filthy, putrid, or decomposed substance, or

(b) Has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

A copy of such report shall be sent promptly to the commissioner.

Subd. 3. An authorized agent making any such inspection of a factory, warehouse or other establishment who has obtained any sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

Subd. 4. When in the course of any such inspection of a factory or other establishment where food is manufactured, processed or packed, the officer or employee making the inspection obtains a sample of any such food and an analysis is made of such sample for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid or decomposed substance or is otherwise unfit for food, a copy of the result of such analysis shall be furnished promptly to the owner, operator or agent in charge.

HIST: (3798) 1921 c 495 s 9; 1961 c 144 art 2 s 2; 1974 c 84 s 23; 1986 c 444



Section 31.041 Reporting minor violations.

31.041 Reporting minor violations.

Nothing in the Minnesota Food Law shall be construed as requiring the commissioner to report minor violations for the institution of proceedings when the commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

HIST: 1974 c 84 s 24



Section 31.05 Embargoes and condemnations.

31.05 Embargoes and condemnations.

Subdivision 1. A duly authorized agent of the commissioner who finds or has probable cause to believe that any food or consumer commodity is adulterated or so misbranded as to be dangerous or fraudulent, or is in violation of section 31.131 shall affix to such article a tag or other appropriate marking giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

Subd. 2. When an article detained or embargoed under subdivision 1 has been found by such agent to be adulterated, or misbranded, the agent shall petition the district court in the county in which the article is detained or embargoed for an order and decree for the condemnation of such article. Any such agent who has found that an article so detained or embargoed is not adulterated or misbranded, shall remove the tag or other marking.

Subd. 3. If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or the claimant's agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to claimant thereof for such labeling or processing under the supervision of an agent of the commissioner. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant and the bond shall be discharged on the representation to the court by the commissioner that the article is no longer in violation and that the expenses of such supervision have been paid.

Subd. 4. Whenever the commissioner or any of the commissioner's authorized agents shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles of food which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the commissioner, or the commissioner's authorized agent, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food, and no one shall have any cause of action against the commissioner or the commissioner's authorized agent on account of such action.

HIST: (3799) 1921 c 495 s 10; 1961 c 144 art 2 s 3; 1974 c 84 s 25; 1986 c 444



Section 31.06 Repealed, 1963 c 849 s 17

31.06 Repealed, 1963 c 849 s 17



Section 31.07 Price not collectible.

31.07 Price not collectible.

No action shall be maintained for the purchase price or value of any food, the sale of which is now or hereafter prohibited by law or which is manufactured, used, sold, transported, kept or offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport in violation of any law now or hereafter enacted; nor shall any person be liable for the price or value of food or board furnished in violation of any such law.

HIST: (3801) 1921 c 495 s 12; 1961 c 144 art 2 s 5



Section 31.08 Additional powers and authority; food in transit.

31.08 Additional powers and authority; food in transit.

The commissioner or any of the commissioner's assistants, inspectors, agents, or employees, in addition to the authority and powers otherwise conferred by law, is authorized and empowered to have and to take access to any and all trucks, aeroplanes, airships, vehicles, and railroad cars of every sort and nature transported or being within this state, all railroad stations, storage houses, warehouses, express offices, or other places wherein at any time there may be food transported or shipped into from without this state, whether or not such food has been manufactured, sold, or given away without the state; provided, that such food was manufactured, sold, or given away with the intent that it be delivered, had, or used within this state; and the commissioner shall have the same power and authority to open any package, car, or vessel containing food so transported or shipped into from without the state, which contains, or which the commissioner has reason to believe contains, any such food; to inspect the contents thereof and to take samples for analysis and examination, all after the same manner and with the same procedure as obtains by law in reference to similar goods manufactured, sold, transported, offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport within this state. If it shall appear that any such food is adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious, the commissioner shall have the same rights and remedies and shall enforce the same in the same manner as in the case of food manufactured, sold, transported, offered for sale, use, or transportation, or had in possession with intent to sell, use, or transport within this state. On receiving notice from the commissioner or any authorized agent or employee of a desire to inspect the contents of any such package, can, or vessel, it shall be the duty of any common carrier, storage agent, warehouse operator, or their employees, or other person having the same in possession or under control, to withhold the same from delivery within this state for such period of time as may be reasonably necessary for the inspection, examination, and analysis thereof. It is further made the duty of all such persons to render to the commissioner and the commissioner's agents and employees all the assistance in their power when so required to effectuate the purposes of laws now or hereafter enacted relating to food. In case such inspection, examination, or analysis of any such food shall disclose it to be adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious, such persons shall, on demand, disclose to the commissioner the names and addresses of the consignor and consignee of the package, can, or vessel containing the same, and the commissioner, before proceeding further, shall notify such consignor and consignee, in writing, at their respective addresses, of the result of the inspection, examination, or analysis as so disclosed. Any common carrier, warehouse operator, storage agent, employee, or other person having such food in possession or under control, failing or refusing to comply with any of the provisions of this section shall be guilty of a misdemeanor.

HIST: (3802) 1921 c 495 s 13; 1961 c 144 art 2 s 6; 1986 c 444



Section 31.09 Commissioner to render certain food unsalable.

31.09 Commissioner to render certain food unsalable.

The commissioner and the commissioner's assistants, inspectors, agents, and employees, shall also have power and authority, in their discretion, to render unsalable for use as food, any food the sale or use of which is now or hereafter prohibited by law, or which is manufactured, sold, used, transported, offered for sale or transportation, or had in possession with intent to use, sell, or transport in violation of any provision thereof, or in violation of any provision of any rule, definition, standard, or ruling made, adopted, and published thereunder, and the commissioner and assistants, inspectors, agents, and employees shall be exempt from liability for any such action. The test of the condition of any such food shall be its condition at the time of discovery. Any reasonable and necessary means may be adopted for rendering such food unsalable for use as food.

HIST: (3803) 1921 c 495 s 14; 1961 c 144 art 2 s 7; 1985 c 248 s 70; 1986 c 444



Section 31.095 Denaturing and labeling.

31.095 Denaturing and labeling.

All food originally designated as food for human consumption which is diverted to animal food channels or to seed must be labeled in compliance with animal food or seed laws and rules, and any which has been embargoed pursuant to section 31.05 must be denatured in a manner approved by the Minnesota department of agriculture.

HIST: 1980 c 442 s 2; 1981 c 261 s 3; 1985 c 248 s 70



Section 31.10 Standards, definitions; promulgation.

31.10 Standards, definitions; promulgation.

For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall be the duty of the commissioner to fix, adopt, and publish, from time to time, by rulings, in writing, definitions and standards of quality, purity, identity, composition, analysis, content and strength of articles of food, for which no definitions and standards are prescribed by law, and such definitions and standards so fixed, adopted, and published by the commissioner shall be the lawful definitions and standards thereof before all courts; provided that when definitions and standards have been or may be fixed by the secretary of the department of agriculture, or the secretary of the department of health and human services of the United States, except in cases where definitions or standards otherwise are prescribed by law, they may be accepted by the commissioner and if accepted, published as definitions or standards for Minnesota. All definitions and standards promulgated and adopted by the commissioner shall be done in the manner provided by law. Until such definitions and standards are promulgated and adopted in the manner stated, the definitions and standards heretofore prescribed by law or promulgated and adopted by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall manufacture, use, sell, transport, package, offer for sale or transportation, or have in possession with the intent to sell, package, repackage, offer for sale or transportation, or use, or transport, any article of food, which does not conform to such definitions or standards so fixed, adopted, and published, shall be guilty of a misdemeanor.

HIST: (3804) 1921 c 495 s 15; 1953 c 518 s 2; 1955 c 538 s 4; 1961 c 144 art 2 s 8; 1983 c 300 s 7; 1985 c 248 s 70



Section 31.101 Rules; hearings; uniformity with federal law.

31.101 Rules; hearings; uniformity with federal law.

Subdivision 1. Authority. The commissioner may promulgate and amend rules for the efficient administration and enforcement of the Minnesota Food Law. The rules when applicable must conform, insofar as practicable and consistent with state law, with those promulgated under the federal law. This rulemaking authority is in addition to that in sections 31.10, 31.11, and 31.12. Rules adopted under this section may be amended by the commissioner under chapter 14, subject to the limitation in subdivision 7.

Subd. 2. Hearings. Hearings authorized or required by law must be conducted by the commissioner or an officer, agent, or employee the commissioner designates for the purpose.

Subd. 3. Pesticide chemical rules. Federal pesticide chemical regulations in effect on April 1, 2000, adopted under authority of the Federal Insecticide, Fungicide and Rodenticide Act, as provided by United States Code, title 7, chapter 6, are the pesticide chemical rules in this state.

Subd. 4. Food additive rules. Federal food additive regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 21, parts 170 to 199, are the food additive rules in this state.

Subd. 5. Color additive rules. Federal color additive regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 21, parts 70 to 82, are the color additive rules in this state.

Subd. 6. Special dietary use rules. Federal special dietary use regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 21, parts 104 and 105, are the special dietary use rules in this state.

Subd. 7. Fair packaging and labeling rules. Federal regulations in effect on April 1, 2000, adopted under the Fair Packaging and Labeling Act, as provided by United States Code, title 15, sections 1451 to 1461, are the rules in this state. The commissioner may not adopt amendments to these rules or adopt other rules which are contrary to the labeling requirements for the net quantity of contents required pursuant to section 4 of the Fair Packaging and Labeling Act and the regulations adopted under that act.

Subd. 8. Food and drugs rules. Applicable federal regulations including recodification contained in Code of Federal Regulations, title 21, parts 0-1299, Food and Drugs, in effect April 1, 2000, and not otherwise adopted herein, also are adopted as food rules of this state.

Subd. 9. Fishery products rules. Federal regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 50, parts 260 to 267, are incorporated as part of the fishery products rules in this state for state inspections performed under a cooperative agreement with the United States Department of Commerce, National Marine Fisheries Service.

Subd. 10. Meat and poultry rules. Federal regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 9, part 301, et seq., are incorporated as part of the meat and poultry rules in this state.

Subd. 11. Standards for fresh fruits, vegetables, and other products. Federal regulations in effect on April 1, 2000, as provided by Code of Federal Regulations, title 7, parts 51 and 52, are incorporated as part of the rules in this state.

Subd. 12. Dairy grade rules; manufacturing plant standards. Federal grading and inspection standards for manufacturing dairy plants and products and amendments thereto in effect on January 1, 2001, as provided by Code of Federal Regulations, title 7, part 58, subparts B-W, are adopted as the dairy grade rules and manufacturing plant standards in this state.

HIST: 1974 c 84 s 26; 1975 c 412 s 14; 1979 c 68 s 5; 1980 c 442 s 3; 1983 c 300 s 8-13; 1985 c 248 s 70; 1987 c 396 art 11 s 5-10; 1989 c 350 art 11 s 1; 1990 c 511 s 2; 1994 c 571 s 1; 1997 c 220 s 1; 1999 c 231 s 55; 2000 c 477 s 27; 1Sp2001 c 2 s 53



Section 31.102 Definitions, standards of identity; temporary permits.

31.102 Definitions, standards of identity; temporary permits.

Subdivision 1. Identity, quantity, and fill of container rules. Federal definitions and standards of identity, quality, and fill of container in effect on April 1, 2000, adopted under authority of the federal act, are the definitions and standards of identity, quality, and fill of container in this state. The rules may be amended by the commissioner under chapter 14.

Subd. 2. The commissioner may issue temporary permits for intrastate shipment of experimental packs of food. Such permits shall specify the conditions and terms of shipment, and the conditions may be at variance from the requirements of the rules relating to definitions and standards of identity as provided for in subdivision 1 when necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded. Rules relating to the issuance of such permits may be promulgated by the commissioner.

HIST: 1974 c 84 s 27; 1975 c 412 s 15; 1985 c 248 s 70; 1989 c 350 art 11 s 2; 1994 c 571 s 2; 1997 c 220 s 2; 2000 c 477 s 28



Section 31.103 Fair packaging and labeling provisions.

31.103 Fair packaging and labeling provisions.

Subdivision 1. Consumer commodities labeling rules. All labels of consumer commodities must conform with the requirements for the declaration of net quantity of contents of section 4 of the Fair Packaging and Labeling Act (United States Code, title 15, section 1451 et seq.) and federal regulations in effect on April 1, 2000, adopted under authority of that act, except to the extent that the commissioner amends the rules under chapter 14. Consumer commodities exempted from the requirements of section 4 of the Fair Packaging and Labeling Act are also exempt from this subdivision.

Subd. 2. The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

Subd. 3. No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of net quantity of contents required by subdivision 1, but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents; provided, that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

Subd. 4. Whenever the commissioner determines that rules containing prohibitions or requirements other than those prescribed by subdivision 1, are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the commissioner shall promulgate, with respect to that commodity, rules effective to:

(a) Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity, but this paragraph shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity;

(b) Regulate the placement upon any package containing any commodity, or upon any label affixed to such commodity, of any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

(c) Require that the label on each package of a consumer commodity bear the common or usual name of such consumer commodity, if any, and, in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, but nothing in this clause shall be deemed to require that any trade secret be divulged; or

(d) Prevent the nonfunctional slack-fill of packages containing consumer commodities.

For the purposes of clause (d), a package shall be deemed to be nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than protection of the contents of such package or the requirements of machines used for enclosing the contents in such package.

HIST: 1974 c 84 s 28; 1975 c 412 s 16; 1985 c 248 s 70; 1986 c 444; 1989 c 350 art 11 s 3; 1994 c 571 s 3; 1997 c 220 s 3; 2000 c 477 s 29



Section 31.104 Food labeling exemption rules.

31.104 Food labeling exemption rules.

The commissioner shall promulgate rules exempting from any labeling requirement food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded upon removal from such processing, labeling or repacking establishment.

Federal regulations in effect on April 1, 2000, adopted under authority of the federal act relating to such exemptions are effective in this state unless the commissioner amends them. The commissioner also may amend existing rules concerning exemptions under chapter 14.

HIST: 1974 c 84 s 29; 1975 c 412 s 17; 1985 c 248 s 70; 1986 c 444; 1989 c 350 art 11 s 4; 1994 c 571 s 4; 1997 c 220 s 4; 2000 c 477 s 30



Section 31.11 Rules.

31.11 Rules.

Subdivision 1. Food laws. For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall also be the duty of the commissioner to make and publish uniform rules, not inconsistent with law, for carrying out and enforcing the provisions of laws now or hereafter enacted relating to food; which rules shall be made in the manner provided by law. Until such rules are made and published, the rules heretofore made by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall manufacture, use, sell, transport, offer for use, sale or transportation, or have in possession with intent to use, sell or transport, any article of food contrary to the provisions of any such rule, or who shall fail to comply with any such rule, shall be guilty of a misdemeanor.

Subd. 2. Repealed, 1Sp2001 c 2 s 162

HIST: (3805) 1921 c 495 s 16; 1961 c 144 art 2 s 9; 1985 c 248 s 70; 1989 c 350 art 11 s 5



Section 31.12 Labeling.

31.12 Labeling.

For the purpose of preventing fraud and deception in the manufacture, use, sale, and transportation of food, or for the purpose of protecting and preserving the public health, it shall be the duty of the commissioner, by rulings not inconsistent with law, to require that any article of food, or the package, receptacle, or container thereof, before it be sold, transported, used, offered for sale or transportation, or had in possession with intent to use, sell or transport within this state, shall be labeled, stamped, stenciled, marked, or branded in such manner as to plainly exhibit to the purchaser any or all of the following data or information: The percentages and true composition of such food article, its quality, strength, quantity, source of its manufacture or production or the person by or for whom the same is manufactured, produced, packed, or shipped. The commissioner shall also have authority to prescribe by such rulings the date on which the same shall take effect and be in force, and also the form, size, style, and wording of, and the place, time, method, means and manner of use of all such labels, stamps, stencils, brands, and markings, which rulings shall be made in the manner provided by law. Until such rulings are made and in effect the rulings heretofore made by the commissioner shall remain in full force and effect, except as otherwise prescribed by law. Any person who shall fail to comply with such ruling or rulings shall be guilty of a misdemeanor.

HIST: (3806) 1921 c 495 s 17; 1961 c 144 art 2 s 10



Section 31.121 Food adulteration.

31.121 Food adulteration.

A food shall be deemed to be adulterated:

(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health; or

(b) If it bears or contains any added poisonous or added deleterious substance, other than one which is a pesticide chemical in or on a raw agricultural commodity; a food additive; or a color additive, which is unsafe within the meaning of section 31.122; or

(c) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 31.122; or

(d) If it is or it bears or contains any food additive which is unsafe within the meaning of section 31.122; provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under section 31.122, and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of section 31.122 and this clause, not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity; or

(e) If it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or

(f) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health; or

(g) If it is in whole or in part the product of a diseased animal or of an animal which has died otherwise than by slaughter, or of an animal that has been fed upon the uncooked offal from a slaughterhouse; or

(h) If its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health; or

(i) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a rule or exemption in effect pursuant to section 31.122 or section 409 of the federal act; or

(j) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

(k) If any substance has been substituted wholly or in part therefor; or

(l) If damage or inferiority has been concealed in any manner; or

(m) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is; or

(n) If it is confectionery, and (1) has partially or completely imbedded therein any nonnutritive object; provided, that this clause shall not apply in the case of any nonnutritive object if in the judgment of the commissioner, as provided by rules, such object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health; or (2) bears or contains any nonnutritive substance; provided, that this clause shall not apply to (i) a confection containing alcohol as defined in section 31.76, or (ii) a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of such confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of the Minnesota Food Law; and provided further, that the commissioner may, for the purpose of avoiding or resolving uncertainty as to the application of this clause, issue rules allowing or prohibiting the use of particular nonnutritive substances; or

(o) If it is or bears or contains any color additive which is unsafe within the meaning of section 31.122; or

(p) If it is oleomargarine or margarine or butter and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance, or such oleomargarine or margarine or butter is otherwise unfit for food.

HIST: 1974 c 84 s 30; 1985 c 248 s 70; 1990 c 554 s 1; 1992 c 486 s 2



Section 31.122 Food; tolerances for added poisonous ingredients.

31.122 Food; tolerances for added poisonous ingredients.

Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, shall with respect to any particular use or intended use be deemed unsafe for the purpose of application of section 31.121, clause (b) with respect to any food, unless there is in effect a rule pursuant to section 31.101 limiting the quantity of such substance, and the use or intended use of such substance conforms to the terms prescribed by such rule. While such rules relating to such substance are in effect, a food shall not, by reason of bearing or containing such substance in accordance with the rules, be considered adulterated within the meaning of section 31.121, clause (a).

HIST: 1974 c 84 s 31; 1985 c 248 s 70



Section 31.123 Food misbranding.

31.123 Food misbranding.

A food shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular, or if its labeling, whether on the commodity itself, its container or its package, fails to conform with the requirements of Laws 1974, chapter 84;

(b) If it is offered for sale under the name of another food;

(c) If it is an imitation of another food for which a definition and standard of identity have been prescribed by rules as provided by sections 31.10 and 31.102; or if it is an imitation of another food that is not subject to clause (g), unless in either case its label bears in type of uniform size and prominence the word "imitation" and immediately thereafter the name of the food imitated;

(d) If its container is so made, formed, or filled as to be misleading;

(e) If in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor, and (2) an accurate statement of the net quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; provided, that under this subclause reasonable variations shall be permitted, and exemptions as to small packages shall be established by rules prescribed by the commissioner;

(f) If any word, statement, or other information required by or under authority of the Minnesota Food Law to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(g) If it purports to be or is represented as a food for which a definition and standard of identity have been prescribed by rules as provided by sections 31.10 and 31.102, unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such rules, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

(h) If it purports to be or is represented as (1) a food for which a standard of quality has been prescribed by rules as provided by sections 31.10 and 31.102, and its quality falls below such standard unless its label bears, in such manner and form as such rules specify, a statement that it falls below such standard, or (2) a food for which a standard or standards of fill of container have been prescribed by rule as provided by sections 31.10 and 31.102, and it falls below the standard of fill of container applicable thereto unless its label bears, in such manner and form as such rules specify, a statement that it falls below such standard;

(i) If it is not subject to the provisions of clause (g), unless it bears labeling clearly giving (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that to the extent that compliance with the requirements of this subclause is impractical or results in deception or unfair competition, exemptions shall be established by rules promulgated by the commissioner;

(j) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the commissioner determines to be, and by rules prescribes as, necessary in order to fully inform purchasers as to its value for such uses;

(k) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this clause is impracticable, exemptions shall be established by rules promulgated by the commissioner. The provisions of this clause and clauses (g) and (i) with respect to artificial coloring do not apply to butter, cheese or ice cream. The provisions with respect to chemical preservatives do not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the product of the soil;

(l) If it is a raw agricultural commodity which is the product of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical; provided, however, that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade;

(m) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded;

(n) If it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of the federal act.

HIST: 1974 c 84 s 32; 1985 c 248 s 70



Section 31.124 False advertising.

31.124 False advertising.

An advertisement of a food shall be deemed to be false if it is false or misleading in any particular.

HIST: 1974 c 84 s 33



Section 31.13 Analysis; evidence.

31.13 Analysis; evidence.

It shall be the duty of the chief chemist and assistants to make analyses and examinations of such articles as shall be furnished to them by the commissioner, for the purpose of determining from such examination whether such articles are adulterated, misbranded, insufficiently labeled, unwholesome, poisonous, or deleterious and whether such articles have been manufactured, used, sold, transported, offered for use, sale, or transportation, or had in possession with intent to use, sell, or transport in violation of any law now or hereafter enacted relating to food, or of any definition, standard, rule, or ruling made and published thereunder, and to certify the result of such analysis and examination to the commissioner. A copy of the result of the examination or analysis of any such article, duly authenticated, by the chemist making such analysis or examination, under oath of such chemist, shall be prima facie evidence in all courts of the matters and facts therein contained.

HIST: (3807) 1921 c 495 s 18; 1961 c 144 art 2 s 11; 1985 c 248 s 70



Section 31.131 Emergency permit control.

31.131 Emergency permit control.

Subdivision 1. Temporary conditional permits. Whenever the commissioner finds after investigation that the distribution in the state of Minnesota of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, the commissioner then, and in such case only, shall promulgate rules providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packaging, or packing of such class of food, for such temporary period of time as may be necessary to protect the public health; and after the effective date of such rules, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the commissioner as provided by such rules.

Subd. 2. Immediate permit suspension. The commissioner is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended may at any time apply for the reinstatement of such permit, and the commissioner shall, immediately after prompt hearing and inspection of the establishment, reinstate such permit or issue an amended permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

Subd. 3. Inspection. Any officer or employee duly designated by the commissioner shall have access to any factory or establishment, the operator of which holds a permit from the commissioner, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

HIST: 1974 c 84 s 34; 1985 c 248 s 70; 1986 c 444



Section 31.132 Publicity.

31.132 Publicity.

Subdivision 1. Reports. The commissioner may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under the Minnesota Food Law, including the nature of the charge and the disposition thereof.

Subd. 2. Public health information. The commissioner may also disseminate such substantiated information regarding food as the commissioner deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the commissioner from collecting, reporting, and illustrating the results of the investigations of the commissioner.

HIST: 1974 c 84 s 35; 1986 c 444



Section 31.14 Duty to prosecute.

31.14 Duty to prosecute.

It shall be the duty of each county attorney, or city attorney to whom the commissioner reports any violation of the Minnesota Food Law, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of the Minnesota Food Law is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present views before the commissioner or the commissioner's designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.

HIST: (3808) 1921 c 495 s 19; 1961 c 144 art 2 s 12; 1974 c 84 s 36; 1986 c 444



Section 31.15 Disposal of receipts.

31.15 Disposal of receipts.

In all prosecutions under section 31.14, save as therein specifically provided, the fine or fines collected by and under the same shall be forthwith transmitted by the officer collecting the same to the state treasurer, to the credit of the general fund, and all other fees and payments made to the commissioner, except as aforesaid, shall be accounted for and disposed of in the same manner.

HIST: (3810) 1921 c 495 s 21; 1961 c 144 art 2 s 13; 1969 c 399 s 1



Section 31.16 Renumbered 31.601

31.16 Renumbered 31.601



Section 31.161 Food; insanitary conditions prohibited.

31.161 Food; insanitary conditions prohibited.

No person, firm, or corporation shall operate any bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room, eating house, fruit box, receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or food products are manufactured, packed, stored, deposited, collected, prepared, produced, or served for the purpose of sale or profit, or sold for any purpose whatever, if the same is in a filthy, unclean, or insanitary condition, or is permitted to be in a filthy, unclean, or insanitary condition.

HIST: (3832) 1921 c 495 s 43



Section 31.165 Removal of insanitary conditions.

31.165 Removal of insanitary conditions.

If, in the opinion of the commissioner or the commissioner's assistant, inspector, or agent, after an investigation thereof, any bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room, or eating house, fruit box, receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced, served or sold for any purpose whatever, is operated in violation of section 31.161, the commissioner, assistant, inspector, or agent shall notify, in writing, the proprietor, owner, or manager of such bakery, confectionery, creamery, dairy, dairy barn, milk depot, laboratory, hotel, restaurant, cafe, dining room or eating house, fruit box or receptacle, fruit stand, or vehicle of any kind, packing or slaughter house, ice cream plant, or any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced, served, or sold for any purpose, to place the same in a clean and sanitary condition within a reasonable time to be stated in the notice, which time so stated shall in no case be less than two days, and failure to comply with such notice within the time so stated shall be deemed a violation of the provisions of sections 31.161 to 31.171.

HIST: (3833) 1921 c 495 s 44; 1961 c 144 art 2 s 14; 1986 c 444



Section 31.17 Renumbered 31.611

31.17 Renumbered 31.611



Section 31.171 Employment of diseased person.

31.171 Employment of diseased person.

It shall be unlawful for any person to work in or about any place where any fruit or any food products are manufactured, packed, stored, deposited, collected, prepared, produced or sold, whose condition is such that disease may be spread to associates direct, or through the medium of milk, cream, butter, other food or food products, likely to be eaten without being cooked after handling, whether such condition be due to a contagious, infectious, or venereal disease, in its active or convalescent stage, or to the presence of disease germs, whether accompanied by, or without, any symptoms of the disease itself.

It shall be the duty of the commissioner, or the commissioner's assistant, inspector, or agent, to report to the state commissioner of health for investigation, any person suspected to be dangerous to the public health, as provided for in this section, and immediately to exclude such person from such employment pending investigation and during the period of infectiousness, if such person is certified by the state commissioner of health, or an authorized agent, to be dangerous to the public health.

HIST: (3834) 1921 c 495 s 45; 1977 c 305 s 45; 1986 c 444



Section 31.175 Water, plumbing, and sewage.

31.175 Water, plumbing, and sewage.

A person who is required by statutes administered by the department of agriculture, or by rules adopted pursuant to those statutes, to provide a suitable water supply, or plumbing or sewage disposal system, may not engage in the business of manufacturing, processing, selling, handling, or storing food at wholesale or retail unless the person's water supply is satisfactory under plumbing codes adopted by the department of health and the person's sewage disposal system satisfies the rules of the pollution control agency.

HIST: 1983 c 300 s 14; 1986 c 444



Section 31.18 Renumbered 31.651

31.18 Renumbered 31.651



Section 31.185 Repealed, 1Sp2001 c 2 s 162

31.185 Repealed, 1Sp2001 c 2 s 162



Section 31.19 Renumbered 32.56

31.19 Renumbered 32.56



Section 31.20 Renumbered 32.57

31.20 Renumbered 32.57



Section 31.21 Renumbered 32.58

31.21 Renumbered 32.58



Section 31.22 Renumbered 32.59

31.22 Renumbered 32.59



Section 31.23 Renumbered 32.60

31.23 Renumbered 32.60



Section 31.24 Renumbered 32.61

31.24 Renumbered 32.61



Section 31.25 Renumbered 32.62

31.25 Renumbered 32.62



Section 31.26 Renumbered 32.63

31.26 Renumbered 32.63



Section 31.27 Renumbered 32.64

31.27 Renumbered 32.64



Section 31.28 Renumbered 31.161

31.28 Renumbered 31.161



Section 31.29 Renumbered 31.165

31.29 Renumbered 31.165



Section 31.30 Renumbered 31.171

31.30 Renumbered 31.171



Section 31.31 Commercial canneries, regulation.

31.31 Commercial canneries, regulation.

All commercial canneries shall be under the supervision and regulation of the commissioner. For the purpose of sections 31.31 to 31.392, a commercial cannery is defined to mean any place or building where food is received in a raw or partly processed form, except for meats and meat products frozen in retail stores for sale directly to the consumer, for the purpose of canning in hermetically sealed containers and where sterilization by heat is used, or where preservation of vegetable products is accomplished by the use of approved chemical preservatives, sugar, salt or acidity factors introduced as ingredients or additives, or by freezing food for sale as and for food in any other type of vessel, bottle, can, bag, container or other type or form of package, and the products placed on the market for general consumption as human food; but shall not include private homes where farmers or others may pack or preserve vegetables, fruits, fish or other food products for their own use, or a food establishment that processes meat or poultry products under supervision of the U.S. department of agriculture. At such times as the commissioner may deem proper, the commissioner shall cause all commercial canneries to be inspected, and shall require the correction of all unsanitary conditions or practices found therein, and may search and enter all cupboards, closets, or any other places in such canneries for the purpose of enforcing the provisions of laws and rules provided therefor.

HIST: (3835) 1921 c 495 s 46; 1927 c 177 s 1; 1947 c 558 s 1; 1955 c 499 s 1; 1961 c 144 art 4 s 1; 1967 c 673 s 1; 1975 c 412 s 18; 1985 c 248 s 70; 1986 c 444



Section 31.311 Inspection under supervision of commissioner.

31.311 Inspection under supervision of commissioner.

The inspection of commercial canneries shall be under the supervision of the commissioner of the department of agriculture. The commissioner shall appoint trained and qualified sanitarians who shall inspect commercial canneries as often as is necessary, conduct bacteriological surveys, make sanitary inspections, and assist the canning industry. All commercial canneries shall comply with all food and sanitary laws and related rules; shall use only proper raw materials and ingredients in the preparation of food products; and shall utilize approved processing techniques in the packing and preservation of food products. In making inspections of commercial canneries the quality of any raw materials or ingredients used in canning, packing, or preserving food products shall be examined, and any raw materials or other ingredients thereof unfit for use in the packaging, canning, or preservation of food products shall be condemned. All such trained and qualified sanitarians and bacteriologists employed under the provisions of Laws 1967, chapter 673, shall be subject to the provisions of chapter 43A. All analyses, examinations, and assays of food samples and specimens either obtained during inspections or submitted to the laboratories of the Minnesota department of agriculture pursuant to law or rules shall be examined, analyzed, or assayed under the supervision of a bacteriologist of the department of agriculture.

HIST: 1947 c 558 s 2; 1957 c 114 s 1; 1961 c 113 s 1; 1967 c 673 s 2; 1981 c 210 s 54; 1985 c 248 s 70



Section 31.32 Reports; information furnished.

31.32 Reports; information furnished.

The commissioner shall issue public bulletins of information, report and publish the conditions found in canning factories, furnish and disseminate information regarding the canning industry, and for that purpose may arrange for educational exhibits and demonstrations, public meetings, and give instructions to processors and superintendents of canneries; such information shall be available to any person who is a resident of this state, or those now engaged in the business of canning, and to those who may hereafter engage therein who may properly apply therefor.

HIST: (3836) 1921 c 495 s 47



Section 31.33 Repealed, 1971 c 339 s 27

31.33 Repealed, 1971 c 339 s 27



Section 31.34 Repealed, 1947 c 558 s 6

31.34 Repealed, 1947 c 558 s 6



Section 31.35 Repealed, 1947 c 558 s 6

31.35 Repealed, 1947 c 558 s 6



Section 31.36 Rules for canneries.

31.36 Rules for canneries.

The commissioner, in the manner provided by law, may prescribe rules for the operations of canneries, and proper labels, standards, and definitions of grades on products of canneries.

HIST: (3840) 1921 c 495 s 51; 1961 c 144 art 4 s 2; 1985 c 248 s 70



Section 31.37 Notice of intention to operate.

31.37 Notice of intention to operate.

Any person owning or operating a canning factory shall, by written notice on or before June first, of each year, notify the commissioner whether or not such factory is to be operated during that season or year, giving kinds and varieties of products to be canned or manufactured that season. At least ten days prior to the beginning of operation of any canning factory, the commissioner shall be notified, in writing, of such intended operation. On or before November fifteenth, of each year, the owner, manager, or superintendent of such factory shall furnish the commissioner, agent, or inspector, with a report giving such information concerning the factory as the commissioner, agent, or inspector may require.

HIST: (3841) 1921 c 495 s 52; 1986 c 444



Section 31.38 Certificate of inspection, commercial canneries; labels, brands.

31.38 Certificate of inspection, commercial canneries; labels, brands.

The commissioner shall furnish to each commercial cannery that shall have fully complied with the provisions of sections 31.31 to 31.392, a certificate of inspection that such cannery has been inspected and has complied with all laws and rules applying thereto. The commissioner may authorize the proprietor of such cannery to use the following or similar label or brand on products: "Packed under rules of, and in cannery inspected by Minnesota department of agriculture," or such other label, trademark, device, brand, or guarantee certificate as the commissioner may designate or adopt.

HIST: (3842) 1921 c 495 s 53; 1927 c 177 s 4; 1961 c 113 s 1; 1961 c 144 art 4 s 3; 1985 c 248 s 70; 1986 c 444



Section 31.39 Assessments; inspection services; commercial canneries account.

31.39 Assessments; inspection services; commercial canneries account.

Subdivision 1. Assessments. The commissioner is hereby authorized and directed to collect from each commercial cannery an assessment for inspection and services furnished, and for maintaining a bacteriological laboratory and employing such bacteriologists and trained and qualified sanitarians as the commissioner may deem necessary. The assessment to be made on each commercial cannery, for each and every packing season, shall not exceed one-half cent per case on all foods packed, canned, or preserved therein, nor shall the assessment in any one calendar year to any one cannery exceed $6,000, and the minimum assessment to any cannery in any one calendar year shall be $100. The commissioner shall provide appropriate deductions from assessments for the net weight of meat, chicken, or turkey ingredients which have been inspected and passed for wholesomeness by the United States Department of Agriculture. The commissioner may, when the commissioner deems it advisable, graduate and reduce the assessment to such sum as is required to furnish the inspection and laboratory services rendered. The amount of the assessment shall be due and payable on or before December 31, of each year, and if not paid on or before February 15 following, shall bear interest after that date at the rate of seven percent per annum, and a penalty of ten percent on the amount of the assessment shall also be added and collected.

Subd. 2. Commercial canneries inspection account; appropriation. A commercial canneries inspection account is created in the agricultural fund. The assessments collected under subdivision 1 shall be deposited in the commercial canneries inspection account. Money in the account is appropriated to the commissioner to meet the expense of special inspection, laboratory, and other services rendered, as provided in sections 31.31 to 31.392.

HIST: (3843) 1921 c 495 s 55; 1923 c 379 s 1; 1925 c 385 s 1; 1927 c 177 s 5; 1947 c 558 s 3; 1961 c 144 art 4 s 4; 1967 c 673 s 3; 1971 c 339 s 21; 1975 c 412 s 19; 1986 c 444; 1991 c 254 art 3 s 17; 1Sp2001 c 2 s 54



Section 31.391 Repealed, 1967 c 673 s 4

31.391 Repealed, 1967 c 673 s 4



Section 31.392 Canning in dwelling or basement.

31.392 Canning in dwelling or basement.

No commercial canning of any food products shall be permitted in a house or dwelling or in the basement of any building.

HIST: 1947 c 558 s 5



Section 31.393 Penalties.

31.393 Penalties.

Whoever shall, without permission of the commissioner, use any brand, label, or device authorized by the commissioner, or who shall fail to furnish reports containing information required or within the time specified, or who shall fail to obey any lawful direction of the commissioner given while carrying out the provisions of sections 31.31 to 31.392, or shall use any raw materials, articles, or substances forbidden to be used in canning, packing, or preserving vegetables or fruits, or shall violate, or fail to comply with, any of the provisions of sections 31.31 to 31.392, or the rules made thereunder, shall be guilty of a misdemeanor.

HIST: (3844) 1921 c 495 s 54; 1927 c 177 s 6; 1949 c 229 s 3; 1953 c 518 s 4; 1961 c 144 art 4 s 5; 1985 c 248 s 70; 1986 c 444



Section 31.40 Renumbered 31.90

31.40 Renumbered 31.90



Section 31.401 Repealed, 1983 c 300 s 28

31.401 Repealed, 1983 c 300 s 28



Section 31.402 Repealed, 1983 c 300 s 28

31.402 Repealed, 1983 c 300 s 28



Section 31.403 Repealed, 1983 c 300 s 28

31.403 Repealed, 1983 c 300 s 28



Section 31.404 Repealed, 1983 c 300 s 28

31.404 Repealed, 1983 c 300 s 28



Section 31.405 Repealed, 1983 c 300 s 28

31.405 Repealed, 1983 c 300 s 28



Section 31.406 Repealed, 1983 c 300 s 28

31.406 Repealed, 1983 c 300 s 28



Section 31.41 Renumbered 31.903

31.41 Renumbered 31.903



Section 31.411 Repealed, 1971 c 339 s 27

31.411 Repealed, 1971 c 339 s 27



Section 31.42 Repealed, 1961 c 144 art 6 s 6

31.42 Repealed, 1961 c 144 art 6 s 6



Section 31.421 Repealed, 1971 c 339 s 27

31.421 Repealed, 1971 c 339 s 27



Section 31.43 Renumbered 31.905

31.43 Renumbered 31.905



Section 31.431 Repealed, 1971 c 339 s 27

31.431 Repealed, 1971 c 339 s 27



Section 31.435 Renumbered 31.621

31.435 Renumbered 31.621



Section 31.436 Renumbered 31.631

31.436 Renumbered 31.631



Section 31.44 Subdivisions renumbered, repealed, or no longer in effect

31.44 Subdivision 1. Renumbered 31.91 subdivision 1

Subd. 2. Renumbered 32.645 subdivision 1

Subd. 3. Renumbered 32.645 subd 2

Subd. 4. Renumbered 31.393

Subd. 5. Renumbered 31.91 subd 2



Section 31.441 Repealed, 1971 c 339 s 27

31.441 Repealed, 1971 c 339 s 27



Section 31.451 Repealed, 1971 c 339 s 27

31.451 Repealed, 1971 c 339 s 27



Section 31.461 Repealed, 1971 c 339 s 27

31.461 Repealed, 1971 c 339 s 27



Section 31.471 Repealed, 1971 c 339 s 27

31.471 Repealed, 1971 c 339 s 27



Section 31.481 Repealed, 1971 c 339 s 27

31.481 Repealed, 1971 c 339 s 27



Section 31.491 Repealed, 1971 c 339 s 27

31.491 Repealed, 1971 c 339 s 27



Section 31.492 Repealed, 1971 c 339 s 27

31.492 Repealed, 1971 c 339 s 27



Section 31.495 Regulation of food salvage operations.

31.495 Regulation of food salvage operations.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them:

(a) "Distressed food" means any food, the label of which has been lost, defaced, or obliterated, or food which has been subjected to possible damage due to accident, fire, flood, adverse weather, or to any other similar cause; or food which is suspected of having been rendered unsafe or unsuitable for food use.

(b) "Reconditionable or salvageable food" is distressed food which it is possible to reclaim for food, feed, or seed use as determined by examination by the commissioner or the commissioner's representatives.

(c) "Reconditioned or salvaged food" is reconditionable or salvageable food which has been reconditioned or salvaged under supervision of the commissioner so as to comply with the standards established under this section.

(d) "Reconditioning" or "salvaging" is the act of cleaning, culling, sorting, scouring, labeling, relabeling, or in any way treating "distressed food" so that it may be deemed to be "reconditioned" or "salvaged food" and therefore is acceptable for sale or use as human food, animal feed, or seed as provided therefor by the commissioner.

(e) "Salvage food processor" is a person who holds a license under section 28A.04 to operate as a salvage food processor and who receives supervision of the salvaging operations from the commissioner.

(f) "Labeling" means any legend or descriptive matter or design appearing upon an article of food or its container, and includes circulars, pamphlets and the like, which are packed and go with the article to the purchaser, and placards which may be allowed to be used to describe the food.

(g) "Salvage food distributor" means a person who engages in the business of selling, distributing, or otherwise trafficking at wholesale in any distressed or salvaged food.

Subd. 2. Licensing; permit. (a) It is unlawful for any person either to claim to be a salvage food processor, or to engage in the activities of reconditioning or salvaging distressed food, or both, without a license issued under section 28A.04 authorizing that person to operate as a salvage food processor, which license may not be issued absent compliance with all the provisions of this section and all rules promulgated under this section.

(b) Before issuing a license, the commissioner shall determine that the applicant's salvage establishment meets at least the minimum requirements adopted by rule for such an establishment which shall include but not be limited to adequacy of buildings, location, water supply, waste disposal, equipment, hand washing and toilet facilities, and sanitation practices, as the same relate to the protection of the public health and welfare.

(c) It is unlawful for any person either to claim to be a salvaged food distributor or to engage in the activities of selling, distributing, or otherwise trafficking in any distressed or salvaged food, or both, at wholesale, without a license issued under section 28A.04 authorizing that person to operate as a salvage food distributor, which license may not be issued absent compliance with all the provisions of this section and all rules adopted under this section.

Subd. 3. Repealed, 1974 c 2 s 8

Subd. 4. Sale of distressed food. (a) No salvage food processor shall sell distressed food for human food, animal feed, or seed without first notifying the commissioner who shall inspect and examine the distressed food and determine if it needs to be salvaged. If the commissioner determines that the distressed food is reconditionable or salvageable, the commissioner shall issue a stop sale order which shall require the distressed food to be held inviolate pending supervision of the reconditioning or salvaging of the distressed food by the commissioner. If distressed food is found to be in need of salvage and is salvageable, the commissioner shall direct it to be salvaged by any salvage food processor who holds a valid license and is duly authorized by the owner of the food or the owner's agent to salvage it, after which the salvaged food shall be released by the commissioner for sale. If it is found not to be salvageable for human food, it may be salvaged for animal feed or seed, unless it is not suitable for animal feed or seed, in which case the commissioner shall render such distressed food unsalable for use as human food, animal feed, or seed and order it disposed of under the commissioner's supervision.

(b) No person shall offer for sale as human food any distressed food which has been diverted to animal feed or seed use or has been rendered unsalable as human food by the commissioner or the commissioner's assistants.

Subd. 4a. Labeling requirements. (a) Any container of food with the label or mandatory information missing that cannot be identified and relabeled correctly must not be sold. When original labels are missing or illegible, relabeling or overlabeling is required.

(b) All salvaged food, except as described in paragraph (e), shall be identified to indicate that the food has been salvaged by clearly marking the term "salvaged food" on all invoices, bills of lading, shipping invoices, receipts, and inventory records.

(c) All persons selling salvaged food, at retail, except as described in paragraph (e), shall notify the consumer that the food is salvaged either by (1) labeling each retail package or container "salvaged" or "reconditioned" or (2) posting a conspicuous placard at the retail display location stating "salvaged food" or "reconditioned food." Placards must be readable, using letters of not less than 1-1/2 inch type. Placards shall also state "This item has been reconditioned and has been determined wholesome for human consumption under applicable state requirements by (name of food seller)."

(d) All salvaged food in containers must be provided with labels that comply with the requirements contained in this chapter and chapters 29, 30, 31A, 32, 33, and 34. If original labels are removed from containers that are to be resold or redistributed, the replacement labels must show as the distributor the name and address of the salvage food processor and the date of reconditioning for sale or distribution.

(e) Paragraphs (b) and (c) do not apply to food products damaged in the normal course of handling and transportation, where the food is intact in its original container and has not been subject to fire, chemical spills, temperature abuse in perishable food products, immersion in water, or other similar risk of contamination.

(f) The commissioner, in consultation with the commissioner of health, may adopt rules providing for the identification and labeling of food products pursuant to this subdivision.

Subd. 4b. Recordkeeping requirements. A written record or receipt of distressed, salvageable, and salvaged food must be kept by the salvage food processor and distributor for inspection by the commissioner during business hours. The records must include the name of the product, the source of the distressed food, the date received, the type of damage, the salvage process conducted, and the purchaser of the salvaged food. These records must be kept on the premises of the salvage food processor and distributor for a period of one year following the completion of transactions involving the food.

Subd. 5. Exceptions. The provisions of this section do not apply to:

(a) any food manufacturer, distributor, retailer, or processor who in the normal course of the business of manufacturing, processing, retailing, or distributing of food engages in the activities of reconditioning and salvaging distressed food manufactured, distributed or processed by or for that person and not purchased by that person solely for the purpose of reconditioning, salvaging, and sale; or

(b) any person who reassembles or disposes of undamaged food which is from lots in which food or packaging materials or containers are damaged in the normal course of commerce or while in that person's possession and which is not purchased by that person solely for the purpose of reconditioning, salvaging, and sale, or any common carrier or agent of the common carrier who disposes of or otherwise transfers undamaged or distressed food to a person exempt under this section or to a salvage food processor who holds a valid license under this section; or

(c) any person who stores, handles or processes grain or oil seeds in the normal course of business except when such person purchases for the purpose of reconditioning, salvaging, and sale as human food grain or oil seeds contaminated by bird, rodent or animal excreta or by chemicals poisonous, injurious or detrimental to human life or health.

HIST: 1967 c 635 s 1; 1969 c 399 s 1; 1971 c 339 s 22,23; 1974 c 406 s 5,6; 1985 c 248 s 70; 1986 c 444; 1994 c 563 s 2-6; 1995 c 186 s 13,14



Section 31.50 Repealed, 1994 c 623 art 5 s 3

31.50 Repealed, 1994 c 623 art 5 s 3



Section 31.51 Definitions.

31.51 Definitions.

Subdivision 1. Scope. For the purpose of sections 31.51 to 31.58, the terms defined in this section have the meaning ascribed to them.

Subd. 2. Slaughter house. "Slaughter house" means an establishment in which animals other than poultry are slaughtered, eviscerated, or dressed for human food.

Subd. 3. Retail meat market; wholesale meat processing establishment. "Retail meat market" or "wholesale meat processing establishment" means an establishment with or without slaughtering facilities, where animal carcasses or edible products derived therefrom are cured, salted, processed, packaged, or otherwise prepared for sale as food intended for human consumption; provided, however, that retail meat market or wholesale meat processing establishment does not include: (1) a purveyor of meals, or (2) a frozen food processing plant licensed under section 31.185 and in which no slaughtering operations are conducted.

Subd. 4. Sausage plant. "Sausage plant" means an establishment in which meats are processed into sausages or other similar products and packed for shipment, storage, or for wholesale sales.

Subd. 5. Repealed, 1969 c 87 s 7

Subd. 6. Poultry dressing plant. "Poultry dressing plant" means an establishment in which poultry is killed and dressed for human food.

Subd. 7. Repealed, 1969 c 87 s 7

Subd. 8. Rabbit dressing plant. "Rabbit dressing plant" means an establishment in which rabbits are killed and dressed for human food.

Subd. 9. Animal. "Animal" means cattle, swine, sheep, goats, farmed cervidae, as defined in section 17.451, subdivision 2, horses, mules or other equines, llamas as defined in section 17.455, subdivision 2, and ratitae, as defined in section 17.453, subdivision 3.

Subd. 10. Repealed, 1996 c 310 s 1

Subd. 11. Repealed, 1963 c 598 s 4

Subd. 12. Repealed, 1996 c 310 s 1

Subd. 13. Repealed, 1969 c 87 s 7

Subd. 14. Purveyor of meals. "Purveyor of meals" means a person who cooks or otherwise prepares for sale directly to the consumer meat or poultry products from animals or poultry which have been slaughtered or processed in a state licensed establishment, or an establishment holding a state permit or in an establishment which is under the inspection program of the United States Department of Agriculture.

HIST: 1955 c 494 s 1; 1959 c 284 s 1-5; 1961 c 113 s 1; 1961 c 560 s 2,3; 1963 c 598 s 1; 1969 c 87 s 1-4; 1983 c 300 s 15; 1993 c 375 art 9 s 8



Section 31.52 Repealed, 1971 c 339 s 27

31.52 Repealed, 1971 c 339 s 27



Section 31.53 Inspections; corrective orders.

31.53 Inspections; corrective orders.

The commissioner shall at such times as the commissioner deems necessary cause any plant processor or place of business where animal or poultry slaughtering, packing or processing occurs, to be inspected and shall make such order as is necessary to correct unsanitary conditions in any such plant. Each order shall specify the time within which it shall be complied with, and such order shall be served in person or by certified mail. Failure to comply with such orders within the time stated shall be deemed a violation of this section. The commissioner or any of the commissioner's representatives or inspectors may enter any plant or any place of business in which such operations are being conducted, at any reasonable hour for inspection purposes. Free access to every part of the premises shall be afforded and aid and assistance necessary to enable the person making the inspection to make a thorough and complete examination shall be given.

HIST: 1955 c 494 s 3; 1969 c 87 s 6; 1978 c 674 s 60; 1986 c 444



Section 31.54 Rules.

31.54 Rules.

The commissioner may, in order to supplement federal regulation and inspection of any plant, processor or place of business, promulgate rules covering the construction and operation of such plants or processor, the water supply, sanitary conditions and disposal of sewage, offal, vapors, odors and gases and all other sanitary conditions and precautions for the purpose of insuring the purity of the products prepared at any such plant or place of business in which such operations will be or are conducted, where such operations are not then federally inspected or licensed.

HIST: 1955 c 494 s 4



Section 31.55 Repealed, 1971 c 339 s 27

31.55 Repealed, 1971 c 339 s 27



Section 31.56 Limitation.

31.56 Limitation.

Subdivision 1. Farmer's own animals. Sections 31.51 to 31.58 do not apply to a farmer slaughtering the farmer's own rabbits or poultry on the farmer's own farm for: (1) personal use, (2) the use of the farmer's immediate family, or (3) sale directly to the ultimate consumer; or to the farmer slaughtering the farmer's own animals on the farmer's own farm for personal use or the use of the farmer's household and nonpaying guests and employees.

Subd. 2. No animals, poultry, or rabbits that were in a dying condition when killed, nor animals that have died as a result of accident or of natural causes or disease, shall be accepted, for any purpose whatsoever into any establishment licensed under sections 28A.04 to 28A.10.

Subd. 3. When it is necessary to slaughter an injured animal at a location other than in an approved establishment, the carcass may be accepted into an approved establishment provided that the carcass with the head and all viscera, except the stomach, bladder and intestines, held by the natural attachments is inspected and approved for further processing by a licensed veterinarian.

Subd. 4. Every animal which is eviscerated in a state licensed establishment must have been killed and bled in the establishment.

Subd. 5. Except as provided in this section, no person shall sell, offer for sale, or possess with intent to sell any meat, poultry, or rabbit product unless said product comes from animals, poultry, or rabbits which have been slaughtered or processed in establishments which are licensed by the state or are under the inspection program of the United States Department of Agriculture.

HIST: 1955 c 494 s 6; 1959 c 284 s 7; 1963 c 598 s 3; 1971 c 25 s 14; 1971 c 339 s 24; 1983 c 300 s 16; 1986 c 444



Section 31.57 Repealed, 1971 c 339 s 27

31.57 Repealed, 1971 c 339 s 27



Section 31.58 Violations, penalties.

31.58 Violations, penalties.

Any person violating any of the provisions of sections 31.51 to 31.56 or any rules made hereunder is guilty of a misdemeanor; and upon conviction, may be punished by a fine of not less than $25, or by imprisonment in the county jail for not less than 30 days for the first offense, and in the sum of not less than $50 or by imprisonment in the county jail for not less than 60 days for each subsequent offense.

HIST: 1955 c 494 s 8; 1Sp1981 c 4 art 1 s 39; 1985 c 248 s 70



Section 31.59 Humane slaughter of livestock; definitions.

31.59 Humane slaughter of livestock; definitions.

Subdivision 1. Scope. For the purposes of sections 31.59 to 31.592 the following terms have the meanings given them.

Subd. 2. Slaughterer. "Slaughterer" means any person, partnership, corporation, or association regularly engaged in the commercial slaughtering of livestock.

Subd. 3. Livestock. "Livestock" means cattle, horses, swine, sheep and goats.

Subd. 4. Humane methods. "Humane methods" means:

(1) Any method of slaughtering livestock which normally causes animals to be rendered insensible to pain by a single blow of a mechanical instrument or shot of a firearm or by chemical, or other means that are rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or

(2) The methods of preparation necessary to safe handling of the animals for Halal ritual slaughter, Jewish ritual slaughter and of slaughtering required by the ritual of the Islamic or Jewish faith, whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

Subd. 5. Inhumane method. The use of a manually operated hammer or sledge is declared an inhumane method of slaughter.

HIST: 1959 c 670 s 1; 2001 c 54 s 1



Section 31.591 Slaughter must be humane.

31.591 Slaughter must be humane.

After July 1, 1961, no slaughterer may slaughter livestock or handle livestock in connection with slaughter except by humane method.

HIST: 1959 c 670 s 2



Section 31.592 Penalty.

31.592 Penalty.

Any slaughterer who by act or failure to act violates section 31.591 is guilty of a misdemeanor and shall be punished accordingly.

HIST: 1959 c 670 s 3



Section 31.60 Meat industry division.

31.60 Meat industry division.

Subdivision 1. Division duties; director; personnel. A meat industry division is created in the department of agriculture which shall enforce and administer laws enforced and administered by the commissioner of agriculture relating to meat, fish, and dressed poultry, except laws enforced and administered by the division of poultry industries. The meat industry division is under the supervision of a director. The commissioner shall appoint the director from the register as certified by the Minnesota department of employee relations, who shall be experienced and knowledgeable in the meat industry.

Subd. 2. Repealed, 1983 c 260 s 68

Subd. 3. Repealed, 1983 c 260 s 68

HIST: Ex1967 c 36 s 1; 1973 c 507 s 45; 1975 c 271 s 6; 1975 c 315 s 5,6; 1980 c 617 s 47



Section 31.601 Protection of meat.

31.601 Protection of meat.

Every dealer in meats, fish, fowl, or game for human food, at the place of offering or exposing for sale, and in the transportation of such food from place to place to customers, shall protect the same from dust, flies, and other vermin or substance which may injuriously affect it, by securely covering it while being so offered or exposed for sale or transported. Every violation of the foregoing provision shall be a misdemeanor.

HIST: (3825) 1921 c 495 s 36



Section 31.602 Sale of unwholesome poultry or game.

31.602 Sale of unwholesome poultry or game.

Every person who shall offer or expose for sale at retail, for human food, at any public market, store, shop, or house, or in or about any street or other public place, any domestic or wild fowls, or any slaughtered rabbits, squirrels, or other small animals, wild or tame, unless the entrails, crops, or other offensive parts are properly drawn and removed shall be guilty of a misdemeanor.

HIST: (10251) RL s 4994



Section 31.611 Veal.

31.611 Veal.

No person shall sell, offer or expose for sale, or have in possession with intent to sell, the veal of calves killed when less than four weeks old. Any person violating any of the provisions of this section shall be guilty of a misdemeanor and shall be fined not less than $50, or by imprisonment for not less than 60 days.

HIST: (3826) 1921 c 495 s 37



Section 31.621 Sale of horse meat for human consumption.

31.621 Sale of horse meat for human consumption.

Subdivision 1. Requirements. It shall be unlawful for any person to sell, offer or expose for sale, or have in possession with intent to sell, horse meat for human consumption:

(a) Unless a sign is posted in a conspicuous place both inside and outside the store, eating establishment, or building in which said meat is sold or offered or exposed for sale, reading "horse meat sold here";

(b) Unless the counter or container in which the same is offered or exposed for sale is plainly and conspicuously marked with the words "horse meat" and no other meat of any kind shall be placed in the same container with horse meat; if horse meat is placed in the same counter with other cuts of meat each cut shall be plainly labeled "horse meat";

(c) Unless all packages, boxes or containers in which horse meat is delivered to the purchaser shall be plainly and conspicuously marked with the words "horse meat."

Subd. 2. Sales in restaurants and boarding houses. It shall be unlawful for any restaurant, boarding house or other place where food is served to the public to prepare or serve horse meat to any customer or patron unless a sign is posted in a conspicuous place, both inside and outside the building or restaurant in which such meat is prepared and sold reading "horse meat served here," and unless the same words are printed or typed on all menus used therein.

Subd. 3. Mixed meat. In the event that horse meat is mixed with any other kind of meat, the mixture shall be considered as horse meat and its sale, preparation or serving shall be subject to all of the provisions of this section.

Subd. 4. Enforcement. The commissioner shall enforce the provisions of this section.

Subd. 5. Violation a misdemeanor. Any person violating any of the provisions of this section shall be deemed guilty of a gross misdemeanor.

HIST: 1943 c 446 s 1-5; 1959 c 606 s 10; 1961 c 144 art 2 s 18; 1965 c 45 s 3



Section 31.631 Horse meat intended for other than human consumption.

31.631 Horse meat intended for other than human consumption.

Subdivision 1. Preparation. It shall be unlawful for any person to offer or expose for sale, or possess or traffic in, any horse meat with intent to use or sell the same for other than human consumption unless it is denatured or decharacterized so as to make it readily distinguishable from horse meat intended for human consumption, or unless it complies with federal laws and regulations applicable thereto.

Subd. 2. Labels. All packing boxes and containers containing denatured horse meat shall bear thereon in a conspicuous manner in bold face type not less than one-half inch in height the statement "FOR ANIMAL FOOD ONLY." Such statement shall be printed or form a part of the main label affixed to or stamped on such packing boxes or containers, or shall be stamped on the same end or side of such packing boxes or containers that such main label is affixed or stamped thereon.

Subd. 3. Inspection. For obtaining information regarding compliance with law the commissioner of agriculture, and any of the commissioner's agents, representatives or employees, shall have access to all places, buildings or premises, and to all wagons, automobiles, vehicles or cars used in the preparation, production, distribution, transportation, exposing for sale or sale of any horse meat not intended for sale or use for human consumption and shall have such other authority as is provided in section 31.04.

Subd. 4. Violation, penalty. Any person violating any provisions of this section shall be guilty of a gross misdemeanor.

HIST: 1953 c 583 s 1-4; 1961 c 113 s 1; 1986 c 444



Section 31.632 Minnesota approved meats and poultry; use of label.

31.632 Minnesota approved meats and poultry; use of label.

The commissioner may authorize, pursuant to rules promulgated in the manner provided by law, the use of the label "Minnesota Approved" on meats, meat products, poultry, and poultry products processed by persons licensed under sections 31.51 to 31.58, or by establishments under the inspection program of the United States Department of Agriculture, if the ingredients of the poultry, poultry products, meats, and meat products are meat, meat by-products, poultry, poultry products, or meat food products which have been inspected and passed by the United States Department of Agriculture, or the Minnesota department of agriculture and further if the poultry, poultry products, meats, and meat products, after such processing, are sound, healthful, wholesome, and fit for human food. A person or establishment desiring to label poultry, poultry products, meats, and meat products as provided in this section shall apply to the commissioner for authority to do so. The commissioner shall grant this authority to the applicant if the applicant complies with the provisions of this section and rules promulgated pursuant to this section. A person using the label "Minnesota Approved" on poultry, poultry products, meat, or meat products contrary to law is guilty of a misdemeanor.

HIST: 1963 c 187 s 1; 1969 c 663 s 1; 1985 c 248 s 70; 2000 c 477 s 31



Section 31.633 Meat or poultry substitutes; indication on menu; penalties.

31.633 Meat or poultry substitutes; indication on menu; penalties.

Subdivision 1. Menu requirement. Any restaurant, eating place, or other establishment serving meat or poultry in any form to the public that has any filler or meat or poultry substitute added to it or incorporated in it, shall clearly and prominently indicate on its menu or bill of fare the meat entrees that contain filler or meat or poultry substitutes.

Subd. 2. Any person who violates the provisions of subdivision 1 is guilty of a misdemeanor.

HIST: 1975 c 133 s 1; 2000 c 477 s 32



Section 31.651 Kosher products, unlawful sale.

31.651 Kosher products, unlawful sale.

Subdivision 1. Kosher requirements. No person shall sell or expose for sale any poultry, poultry products, meat, or meat preparations and falsely represent the same to be kosher, whether such poultry, poultry products, meat, or meat preparations be raw or prepared for human consumption; nor shall the person permit any such products or the contents of any package or container to be labeled or to have inscribed thereon the word "kosher" in any language unless such products shall have been prepared or processed in accordance with orthodox Hebrew religious requirements sanctioned by a recognized rabbinical council.

Subd. 2. Notice required. Any person who sells or exposes for sale in the same place of business both kosher and nonkosher poultry, meat, or meat preparations, either raw or prepared for human consumption, shall indicate on window signs and all display advertising, in block letters at least four inches in height, "kosher and nonkosher meat and poultry sold here"; and shall display over each kind of poultry, meat, or meat preparation so exposed a sign, in block letters at least two inches in height, reading, "kosher meat," "kosher poultry," "nonkosher meat," or "nonkosher poultry," as the case may be; provided that subdivision 2 shall not apply to persons selling or offering for sale kosher poultry, poultry products, meats, or meat products solely in separate consumer packages, which have been prepackaged and properly labeled "kosher."

Subd. 3. Presumption. Possession of nonkosher poultry, poultry products, meat, or meat preparations in any place of business shall be presumptive evidence that the person in possession thereof exposes the same for sale.

Subd. 4. Prima facie evidence. The absence of a duly sanctioned kosher "plumba," mark, stamp, tag, brand, or label from any poultry, poultry products, meat, meat preparation, or food product shall be prima facie evidence that such product is nonkosher.

HIST: (3826-1) 1929 c 398 s 1; 1959 c 563 s 1; 1986 c 444; 2000 c 477 s 33



Section 31.658 Halal products.

31.658 Halal products.

Subdivision 1. Halal food requirements. A person must not:

(1) serve, sell, or expose for sale food or food products, meat or meat products, or poultry or poultry products that are falsely represented as Halal;

(2) permit food, food products, meat or meat products, or poultry or poultry products, or the contents of a package or container to be labeled or inscribed with the "Halal" sign unless the food or food products, meat or meat products, or poultry or poultry products have been prepared and maintained in compliance with the laws and customs of the Islamic religion; or

(3) make an oral or written statement that deceives or otherwise leads a reasonable person to believe that non-Halal food or food products, meat or meat products, or poultry or poultry products are Halal.

Subd. 2. Presumption. Possession of non-Halal food or food products, meat or meat products, or poultry or poultry products in a place of business is presumptive evidence that the person in possession of them exposes them for sale.

Subd. 3. Defense. It is a defense against a charge of misrepresenting non-Halal food or food products, meat or meat products, or poultry or poultry products as Halal that the person relied in good faith upon the representation of a slaughterhouse, manufacturer, processor, packer, distributor, or person or organization which certifies or represents a food or food product, meat or meat product, or poultry or poultry product as having been prepared under or sanctioned by Islamic religious requirements.

HIST: 2001 c 54 s 2



Section 31.661 Marks, stamps, tags, brands, or labels.

31.661 Marks, stamps, tags, brands, or labels.

No person shall:

(1) willfully mark, stamp, tag, brand, label, or in any other way or by any other means of identification, represent or cause to be marked, stamped, tagged, branded, labeled, or represented as kosher or as having been prepared in accordance with the orthodox Hebrew religious requirements food or food products not kosher or not so prepared;

(2) willfully mark, stamp, tag, brand, label, or in any other way or by any other means of identification, represent or cause to be marked, stamped, tagged, branded, labeled, or represented as Halal or as having been prepared in accordance with the Islamic religious requirements, food or food products, meat or meat products, or poultry or poultry products not Halal or not so prepared;

(3) willfully remove, deface, obliterate, cover, alter, or destroy or cause to be removed, defaced, obliterated, covered, altered, or destroyed the original slaughterhouse plumba or any other mark, stamp, tag, brand, label, or any other means of identification affixed to foods or food products to indicate that such foods or food products are kosher or have been prepared in accordance with the orthodox Hebrew religious requirements;

(4) willfully remove, deface, obliterate, cover, alter, or destroy or cause to be removed, defaced, obliterated, covered, altered, or destroyed the original Halal sign, mark, stamp, tag, brand, label, or any other means of identification affixed to foods or food products, meat or meat products, or poultry or poultry products to indicate that the foods or food products, meat or meat products, or poultry or poultry products are Halal or have been prepared in accordance with Islamic religious requirements;

(5) knowingly sell, dispose of, or possess for the purpose of resale to any person as kosher, any food or food products not having affixed thereto the original slaughterhouse plumba or any other mark, stamp, tag, brand, label, or other means of identification employed to indicate that such food or food products are kosher or have been prepared in accordance with the orthodox Hebrew religious requirements or any food or food products to which such plumba, mark, stamp, tag, brand, label, or other means of identification has or have been fraudulently affixed; or

(6) knowingly sell, dispose of, or possess for the purpose of resale to any person as Halal, any food or food products, meat or meat products, or poultry or poultry products not having affixed the original Halal sign, mark, stamp, tag, brand, label, or other means of identification employed to indicate that the food or food products, meat or meat products, or poultry or poultry products are Halal or have been prepared in accordance with Islamic religious requirements or any food or food products, meat or meat products, or poultry or poultry products to which the original Halal mark, stamp, tag, brand, label, or other means of identification has been fraudulently affixed.

HIST: 1959 c 563 s 2; 1986 c 444; 2001 c 54 s 3



Section 31.671 Rules.

31.671 Rules.

The commissioner of agriculture shall have the power to promulgate rules for the purpose of carrying out the provisions of sections 31.651 to 31.681.

HIST: 1959 c 563 s 3; 1961 c 113 s 1; 1985 c 248 s 70



Section 31.681 Violations.

31.681 Violations.

Any person violating the provisions of sections 31.651 to 31.681 or the rules made pursuant thereto shall be guilty of a misdemeanor.

HIST: 1959 c 563 s 4; 1985 c 248 s 70



Section 31.73 Repealed, 1Sp2001 c 2 s 162

31.73 Repealed, 1Sp2001 c 2 s 162



Section 31.74 Sale of imitation honey.

31.74 Sale of imitation honey.

Subdivision 1. Honey defined. As used in this section "honey" means the nectar and saccharine exudation of plants, gathered, modified and stored in the comb by honey bees, which is levorotatory, contains not more than 25 percent of water, not more than 25/100 percent of ash, and not more than eight percent sucrose.

Subd. 2. Prohibited sale. Notwithstanding any law or rule to the contrary, it is unlawful for any person to sell or offer for sale any product which is in semblance of honey and which is labeled, advertised, or otherwise represented to be honey, if it is not honey. The word "imitation" shall not be used in the name of a product which is in semblance of honey whether or not it contains any honey. The label for a product which is not in semblance of honey and which contains honey may include the word "honey" in the name of the product and the relative position of the word "honey" in the product name, and in the list of ingredients, when required, shall be determined by its prominence as an ingredient in the product.

Subd. 3. Enforcement, injunctive relief. The commissioner of agriculture shall enforce the provisions of this section and may enjoin the sale or offer for sale of any product packaged, labeled or advertised in violation of this section.

HIST: 1974 c 71 s 1; 1985 c 248 s 70



Section 31.75 Artificial sweetening; labeling; rules.

31.75 Artificial sweetening; labeling; rules.

Subdivision 1. It is lawful for any person, firm, or corporation to manufacture and sell, or cause to be sold, within the state any article of food or beverage intended for human consumption as a special dietary product when such food or beverage is sweetened or made palatable with saccharin, sulfamate, or other artificial sweetening product approved by the commissioner of agriculture, when saccharin, sulfamate, or other approved artificial sweetening product is completely substituted for sugar or other nutritive sweetener in any defined article of food or beverage. The container in which any such food or beverage is sold or offered for sale to the public shall be clearly, legibly, and noticeably labeled. Such label shall contain the following information:

"FOR DIETARY PURPOSES," or "FOR DIETETIC USE," or "ARTIFICIALLY SWEETENED," or substantially similar statements approved by the commissioner, and a statement that the product contains (Name of approved artificial form of sweetening product), and a statement to the effect that the food contains a nonnutritive artificial sweetener, for use by persons who desire to restrict their intake of ordinary sweets.

Subd. 2. For the purpose of protecting the public interest in the manufacture, use, sale and transportation of food and promoting the free flow of approved foods in interstate commerce, and cooperation with the secretary of the United States Department of Agriculture and the commissioner of food and drugs of the United States Food and Drug Administration, the commissioner may prescribe, according to law and rules for the use of nutritive sweeteners and approved artificial, nonnutritive sweeteners separately or in combination in food, which are consistent as is practicable with the rules and regulations established under federal laws.

HIST: 1953 c 323 s 1; 1961 c 112 s 1; 1961 c 113 s 1; 1969 c 91 s 1; 1969 c 1067 s 1; 1985 c 248 s 70



Section 31.76 Confections containing alcohol.

31.76 Confections containing alcohol.

Subdivision 1. Definition. "Confection containing alcohol" is a confection that contains or bears not more than five percent alcohol by volume where the alcohol is in a nonliquid form by reason of being mixed with other substances in the manufacture of the confection. "Confection containing alcohol" does not include liqueur-filled candy as defined in section 340A.101, subdivision 15b.

Subd. 2. Regulations. (a) A confection containing alcohol may not be sold to any person under the age of 21 years.

(b) Each confection containing alcohol must bear a label that contains (i) a conspicuous, readily legible statement that reads "This product may not be sold to anyone under age 21 years of age," and (ii) a conspicuous, readily legible statement to the effect that the product contains less than five percent alcohol by volume.

(c) A confection containing alcohol may be sold only by (i) an exclusive liquor store licensed under chapter 340A, or (ii) a business establishment that derives more than 50 percent of its gross sales from the sale of confections.

HIST: 1992 c 486 s 3



Section 31.77 Sanitation and products standards.

31.77 Sanitation and products standards.

No city or other lawful authority may require sanitary requirements for bakeries, appurtenances, distribution vehicles, and bakery products, or standards of identity or labeling requirements for bakery products, which are not consistent with laws of this state administered by the state department of agriculture or rules promulgated by the commissioner of agriculture. Within 90 days after May 18, 1967, the commissioner shall promulgate rules relating to sanitary requirements for bakeries, appurtenances, distribution vehicles, bakery products, standards of identity and labeling requirements for bakery products which are at least equal to and no lower than those fixed by the Food and Drug Administration of the United States Department of Health, Education, and Welfare.

HIST: 1967 c 522 s 1; 1973 c 123 art 5 s 7; 1985 c 248 s 70



Section 31.781 Declaration of policy.

31.781 Declaration of policy.

The legislature recognizes the entire food industry in the nation as leaders in the world in providing wholesome, nutritious, fresh and clean food to its citizens and to others. The Minnesota department of agriculture is hereby authorized and directed to promulgate rules which provide for a quality assurance date on perishable foods, to assure this industry's continuation and the degree of improvement reasonable and feasible, so as to provide people with wholesome, nutritious, fresh and clean food.

HIST: 1973 c 686 s 1; 1985 c 248 s 70



Section 31.782 Definitions.

31.782 Definitions.

Subdivision 1. Scope. As used in sections 31.781 to 31.789, the following terms shall have the meanings ascribed to them.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Perishable food. "Perishable food" means any food intended for human consumption (other than meat and poultry, frozen food, or fresh fruit or vegetables), which has a quality assurance date.

Subd. 4. Quality assurance date. "Quality assurance date" means any date after which the manufacturer or processor reasonably determines that the product may, by spoilage, wiltage, drying or any other foreseeable and normal natural phenomenon, lose its palatability or its desired or nutritive properties. The date shall include the day, month, and, if appropriate, the year.

HIST: 1973 c 686 s 2



Section 31.783 Rules, scope.

31.783 Rules, scope.

Subdivision 1. Rules. The commissioner shall administer and enforce the provisions of sections 31.781 to 31.789 by rules adopted prior to October 1, 1973 pursuant to the Administrative Procedure Act.

Subd. 2. 90 days or less. Perishable foods which bear a quality assurance date of 90 days or less from the date of packaging shall be dated in accordance with the rules adopted pursuant to sections 31.781 to 31.789.

Subd. 3. More than 90 days. Perishable foods which bear a quality assurance date of more than 90 days from the date of packaging may require dating in accordance with rules adopted pursuant to sections 31.781 to 31.789.

Subd. 4. Waiver of rule. Whenever the commissioner has reason to believe that any rule adopted pursuant to sections 31.781 to 31.789 is inappropriate or unsuitable to any particular perishable food product or products, the commissioner may, in accordance with the Administrative Procedure Act, waive the application of such rules as to such product or products.

HIST: 1973 c 686 s 3; 1985 c 248 s 70



Section 31.784 Expiration of quality assurance date.

31.784 Expiration of quality assurance date.

Nothing contained in sections 31.781 to 31.789 or any rule adopted pursuant hereto shall require the removal from sale of a perishable food product after the expiration of the quality assurance date on the product nor imply that after the expiration of the quality assurance date on the product, the product is not wholesome or safe for human consumption.

HIST: 1973 c 686 s 4; 1985 c 248 s 70



Section 31.785 Regulations of other states and the federal government.

31.785 Regulations of other states and the federal government.

If any other state, or the federal government, adopts an open dating statute or regulation which provides for information and enforcement equal to or greater than that of sections 31.781 to 31.789, the commissioner may, by rule, exempt any product from the provisions of sections 31.781 to 31.789 if it is in compliance with such other statute or regulation.

HIST: 1973 c 686 s 5; 1985 c 248 s 70



Section 31.786 Local ordinances preempted.

31.786 Local ordinances preempted.

No subordinate unit of government may adopt or enforce any rule or ordinance regarding open dating of perishable foods other than sections 31.781 to 31.789.

HIST: 1973 c 686 s 6



Section 31.787 Enforcement.

31.787 Enforcement.

In enforcing the provisions of sections 31.781 to 31.789, the commissioner may receive complaints and investigate possible violations. The commissioner and the commissioner's employees shall have reasonable access to all places wherein any item of perishable food regulated pursuant to sections 31.781 to 31.789 is sold or held or offered for sale, and may take samples of perishable food for analysis. The attorney general, acting for the commissioner, or any municipal or county official responsible for the enforcement of rules or ordinances, may bring an action to restrain violations of sections 31.781 to 31.789.

HIST: 1973 c 686 s 7; 1986 c 444



Section 31.788 Penalties.

31.788 Penalties.

Any person injured by a violation of sections 31.781 to 31.789 may bring a civil action and recover damages, together with costs and disbursements.

HIST: 1973 c 686 s 8



Section 31.789 Exemption.

31.789 Exemption.

Nothing in sections 31.781 to 31.789 shall apply to any sale exempt from a license by the Minnesota Constitution, article 13, section 7.

HIST: 1973 c 686 s 9; 1976 c 2 s 172



Section 31.80 Definitions.

31.80 Definitions.

Subdivision 1. Scope. For the purposes of sections 31.80 to 31.875, the terms defined in this section have the meanings given them.

Subd. 2. Bulk food. "Bulk food" means unpackaged and unwrapped food in aggregate containers from which quantities are withdrawn by the consumer, excluding fresh fruits, fresh vegetables, nuts in the shell, and food in salad bars.

Subd. 3. Product module. "Product module" means a multiuse or single service food contact container designed for customer self-service of bulk food by either direct or indirect means.

HIST: 1984 c 476 s 1



Section 31.81 Scope.

31.81 Scope.

Sections 31.80 to 31.875 apply to persons required to be licensed as retail food handlers under chapter 28A.

HIST: 1984 c 476 s 2



Section 31.82 Labeling.

31.82 Labeling.

Bulk food product modules must be conspicuously labeled with the common name of the product, a list of ingredients in order of predominance, and a declaration of artificial color or flavor and any chemical preservatives contained in the product. This section does not apply to bulk food manufactured on the premises or manufactured by the same person.

HIST: 1984 c 476 s 3



Section 31.83 Protection.

31.83 Protection.

Subdivision 1. Containers and display. Bulk food and product modules must be protected from contamination during display, customer self-service, refilling, and storage. Each product module must have a tight-fitting lid that is kept in a closed position at all times except during stocking and customer service. Containers supplied by customers may not be used by others in a manner that contaminates bulk food. Take-home containers, including bags, cups, and lids, provided for customer use must be stored and dispensed in a sanitary manner. Pet food and nonfood items must be separated from product modules and bulk food.

Subd. 2. Food sold as bulk food. Food that consists in whole or in part of milk or milk products, eggs, meat, poultry, fish, shellfish, edible crustacea, or other ingredients in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms may not be sold as bulk food. Clean, whole, uncracked, odor-free shell eggs and food that has a pH level of 4.6 or below or a water activity value of 0.85 or less at 25 degrees centigrade may be sold as bulk food. Bulk food removed from a product module by a consumer may not be offered for resale.

HIST: 1984 c 476 s 4



Section 31.84 Dispensing.

31.84 Dispensing.

Subdivision 1. Dispensing devices. Bulk food may be dispensed by: mechanical dispensing devices including gravity dispensers, pumps, extruders, and augers; or manual dispensing utensils including tongs, scoops, ladles, and spatulas.

Subd. 2. Utensils. A manual dispensing utensil must have a handle long enough to avoid consumer contact with the bulk food. When not in use, dispensing utensils must be stored either in the food with the handle extended out of the food, or in a protective enclosure attached or adjacent to the display unit with the utensil on a tether of easily cleanable material short enough to prevent contact with the floor.

HIST: 1984 c 476 s 5



Section 31.85 Construction; materials.

31.85 Construction; materials.

Subdivision 1. Product modules and utensils. Product modules and utensils must be metal or plastic and corrosion resistant, nonabsorbent, smooth, easily cleanable, and durable under conditions of normal use. They may not impart odors, color, taste, or contamination to the food. Product modules must be easily removable from the display unit for servicing unless they can be effectively cleaned and sanitized without removal by a procedure that will not contaminate bulk food or related equipment.

Subd. 2. Noncontact surfaces. Surfaces of product module display units, tethers, and all display equipment not intended for food contact, but exposed to food debris or other soiling, must be nonabsorbent, smooth, cleanable, durable under conditions of normal use, and free of unnecessary ledges, projections, and crevices. Tethers must be easily removable for cleaning. Racks that hold food containers must be constructed of material that is smooth, easily cleanable, and nonabsorbent. The materials for surfaces that do not come in contact with food must be nonabsorbent or made nonabsorbent by being finished and sealed with a cleanable coating.

HIST: 1984 c 476 s 6



Section 31.86 Cleaning frequency.

31.86 Cleaning frequency.

Except in municipalities with less than 1,000 inhabitants, or in towns, manual dispensing utensils and tethers must be cleaned and sanitized at least daily, or at more frequent intervals based on the type of food and the food particle accumulation or soiling. Manual dispensing utensils and tethers in retail stores in municipalities with less than 1,000 inhabitants, or in towns, shall be cleaned and sanitized at frequent intervals based on the types of food and the food particle accumulation or soiling. Product modules, lids, and other equipment must be cleaned prior to restocking, when soiled, or at intervals on a schedule based on the type of food and amount of food particle accumulation. Food contact surfaces must be cleaned and sanitized immediately if contamination is observed or suspected.

HIST: 1984 c 476 s 7



Section 31.87 Sign.

31.87 Sign.

A sign must be posted conspicuously within the immediate display area directing customers for health reasons to use the utensils provided when serving themselves, not to handle the food directly, and not to consume food on the premises.

HIST: 1984 c 476 s 8



Section 31.874 Disease control.

31.874 Disease control.

If the commissioner of agriculture finds that a disease or foreign matter is actually transmitted by a method of dispensing bulk foods that is permitted by section 31.84, the commissioner may adopt rules more restrictive on the sale of that food than section 31.84. The rules must address the specific relationship between the disease or foreign matter being transmitted and the dispensing methods permitted by section 31.84.

HIST: 1984 c 476 s 9; 1984 c 640 s 32; 1997 c 7 art 5 s 4



Section 31.875 Local standards.

31.875 Local standards.

A local unit of government may not adopt standards governing persons, facilities, or activities covered by sections 31.80 to 31.874 that conflict with the provisions in sections 31.80 to 31.874.

HIST: 1984 c 476 s 10



Section 31.90 Repealed, 1965 c 45 s 73

31.90 Repealed, 1965 c 45 s 73



Section 31.903 Evidence of intent; act of agent that of principal.

31.903 Evidence of intent; act of agent that of principal.

No person who shall commit or assist in committing any offense defined in the laws relating to food administered by the department of agriculture, shall be exempt from conviction and punishment therefor for the reason that the person acted as the agent, employee, or representative of another. When construing and enforcing the provisions thereof, the act, omission, or failure of any officer, agent, or other person acting for or employed by any corporation, copartnership, company, society, or association within the scope of an employment or office, shall, in every case, be also deemed to be the act, omission, or failure of such corporation, copartnership, company, society, or association, as well as that of the person.

The having in possession of any article, the manufacture, sale, use or transportation of which is restricted, regulated, or forbidden thereunder shall be deemed prima facie evidence of intent to sell, manufacture, transport, or use the same in violation of laws.

HIST: (3871) 1921 c 495 s 84; 1961 c 113 s 1; 1961 c 144 art 6 s 2; 1986 c 444



Section 31.905 Repealed, 1965 c 45 s 73

31.905 Repealed, 1965 c 45 s 73



Section 31.91 Penalties.

31.91 Penalties.

Subdivision 1. Except where otherwise specifically provided, any person violating, or failing to comply with, any of the provisions of this chapter or any act amendatory thereof, or any of the provisions of any of the rules, definitions, standards, or rulings made and filed with the secretary of state thereunder, shall be guilty of a misdemeanor. Each separate violation of this chapter, or any act amendatory thereof, shall be, unless otherwise specifically provided therein, a separate offense, except that in the case of a violation through continuing failure or neglect to obey the provisions of this chapter, or any act amendatory thereof, each day of continuance of such failure or neglect shall be deemed a separate offense.

Subd. 2. In addition to the remedies herein provided, the commissioner may commence proceedings in the district court of any county in which any violation of this chapter, or any act amendatory thereof, has occurred or is threatening to occur for a temporary or permanent injunction against any person violating or threatening to violate any provision of this chapter, or any act amendatory thereof.

HIST: (3809) 1921 c 495 s 20; 1949 c 229 s 3; 1953 c 518 s 4; 1961 c 144 art 6 s 4,5; 1985 c 248 s 70



Section 31.92 Definitions.

31.92 Definitions.

Subdivision 1. Scope. As used in sections 31.92 to 31.94, the terms defined in this section have the meanings given.

Subd. 1a. Repealed, 1996 c 310 s 1

Subd. 2. Department. "Department" means the department of agriculture.

Subd. 2a. Minnesota grown. "Minnesota grown" means a product licensed to use the logo or labeling statement under section 17.102, subdivision 1.

Subd. 3. Organic food. "Organic food" means any food product, including meat, dairy, and beverage, that is marketed using the term "organic" or any derivative of "organic" in its labeling or advertising.

Subd. 4. Producer. "Producer" means a person who is responsible for growing or raising organic food.

Subd. 5. Vendor. "Vendor" means anyone who sells organic food to the consumer or another vendor.

HIST: 1985 c 237 s 3; 1990 c 547 s 1,2



Section 31.93 Requirements.

31.93 Requirements.

Subdivision 1. Growth; composition. Organic food must be grown, raised, or composed of ingredients that were grown or raised without the use of synthetic fertilizers, pesticides, hormones, antibiotics, growth stimulants, and arsenicals. Other natural substances, such as diatomaceous earth, soaps, elemental sulfur, lime sulfur, and basic copper sulfate may be used in the growing of organic food.

Where untreated seed is unavailable, treated seed may be used.

Soil on which organic food is grown or raised must have been free of synthetic fertilizers, pesticides, hormones, antibiotics, growth stimulants, and arsenicals for at least one year. After March 31, 1987, the soil must have been free of those synthetics for at least two years. After March 31, 1988, the soil must have been free of those synthetics for at least three years.

Subd. 2. Information. Growers, manufacturers, and sellers of products regulated by sections 31.92 to 31.94 shall provide the department, upon demand, with relevant information from records required under subdivision 2.

Subd. 3. Storage. Organic food may be stored in a regular, cold, or controlled atmosphere. If fumigation is needed, only diatomaceous earth or inert gas may be used.

HIST: 1985 c 237 s 4



Section 31.94 Commissioner duties.

31.94 Commissioner duties.

(a) The commissioner shall enforce sections 31.92 to 31.95. The commissioner shall withhold from sale or trade any product sold, labeled, or advertised in violation of sections 31.92 to 31.95.

(b) The commissioner shall investigate the offering for sale, labeling, or advertising of an article or substance as organically grown, organically processed, or produced in an organic environment if there is reason to believe that action is in violation of sections 31.92 to 31.95.

(c) The commissioner may adopt rules that further clarify organic food standards and marketing practices.

(d) In order to promote opportunities for organic agriculture in Minnesota, the commissioner shall:

(1) survey producers and support services and organizations to determine information and research needs in the area of organic agriculture practices;

(2) work with the University of Minnesota to demonstrate the on-farm applicability of organic agriculture practices to conditions in this state;

(3) direct the programs of the department so as to work toward the promotion of organic agriculture in this state;

(4) inform agencies of how state or federal programs could utilize and support organic agriculture practices; and

(5) work closely with farmers, the University of Minnesota, the Minnesota trade office, and other appropriate organizations to identify opportunities and needs as well as ensure coordination and avoid duplication of state agency efforts regarding research, teaching, and extension work relating to organic agriculture.

(e) By November 15 of each even-numbered year the commissioner, in conjunction with the task force created in section 31.95, subdivision 3a, shall report on the status of organic agriculture in Minnesota to the legislative policy and finance committees and divisions with jurisdiction over agriculture. The report must include:

(1) a description of current state or federal programs directed toward organic agriculture, including significant results and experiences of those programs;

(2) a description of specific actions the department of agriculture is taking in the area of organic agriculture, including the proportion of the department's budget spent on organic agriculture;

(3) a description of current and future research needs at all levels in the area of organic agriculture; and

(4) suggestions for changes in existing programs or policies or enactment of new programs or policies that will affect organic agriculture.

HIST: 1985 c 237 s 5; 1990 c 547 s 3; 1995 c 233 art 2 s 56; 1999 c 231 s 56



Section 31.95 Organic certification.

31.95 Organic certification.

Subdivision 1. Designation. The commissioner shall designate one or more organizations made up of organic food growers, manufacturers, or sellers, to certify organically grown seeds, products, and food.

Subd. 2. Repealed by amendment, 1990 c 547 s 4

Subd. 3. Certification requirement. An organic certification agency may not refuse services or certification to a person:

(1) whose seeds, products, and food meet certification requirements; and

(2) who has paid certification fees.

Subd. 3a. Certification organizations. (a) A Minnesota grown organic product that is labeled "certified" must be certified by a designated certification organization.

(b) A certified organic product sold in this state must be certified by a designated certification organization or by a certification organization approved by the commissioner. Before approving a certification organization, the commissioner must seek the evaluation and recommendation of the Minnesota organic advisory task force.

(c) The commissioner shall appoint a Minnesota organic advisory task force to advise the commissioner on policies and practices to improve organic agriculture in Minnesota. The task force shall consist of the following residents of the state:

(1) three farmers using organic agriculture methods;

(2) one organic food retailer or distributor;

(3) one representative of organic food certification agencies;

(4) one organic food processor;

(5) one representative from the Minnesota extension service;

(6) one representative from an environmental nonprofit organization;

(7) two at-large members; and

(8) one representative from the agricultural utilization research institute.

Terms, compensation, and removal of members are governed by section 15.059, subdivision 6. The task force must meet at least twice each year and expires on June 30, 2003.

Subd. 4. Rules. The organic certification organization may draft rules for submission to the commissioner to adopt for implementation of the organically grown certification program.

HIST: 1988 c 688 art 8 s 1; 1990 c 547 s 4; 1997 c 192 s 17; 1999 c 231 s 57



Section 31.96 Food handler certification.

31.96 Food handler certification.

The commissioner may require certification of retail food handlers in establishments licensed under section 28A.05, paragraph (a), for retail food preparation, handling, and service practices. A retail food handler licensed under section 28A.05, paragraph (a), shall comply with the requirements for the manager certification program under section 157.011, subdivision 2. An interagency agreement with the department of health must be established for the transfer of funds to the commissioner to cover the cost of administering the manager certification program.

HIST: 1997 c 161 s 1






Chapter 31A Meat and Poultry Inspection

Section 31A.01 Policy.

31A.01 Policy.

Meat, poultry, poultry food products, and meat food products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that meat, poultry, and meat food products distributed to them are wholesome, unadulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded meat, poultry, poultry food products, or meat food products injure the public welfare, destroy markets for wholesome, unadulterated, and properly labeled and packaged meat, poultry, poultry food products, and meat food products, and result in losses to livestock producers and processors of meat, poultry, poultry food products, and meat food products and injury to consumers. Unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with wholesome, unadulterated, and properly labeled and packaged articles, to the detriment of consumers and the general public.

Regulation by the commissioner and cooperation between this state and the United States under this chapter are appropriate to protect the health and welfare of consumers and accomplish the purposes of this chapter.

HIST: 1969 c 225 s 1; 1988 c 469 art 2 s 1; 1999 c 231 s 58; 2000 c 477 s 34



Section 31A.02 Definitions.

31A.02 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture or the commissioner's delegate.

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Animals. "Animals" means cattle, swine, sheep, goats, poultry, farmed cervidae, as defined in section 17.451, subdivision 2, llamas, as defined in section 17.455, subdivision 2, ratitae, as defined in section 17.453, subdivision 3, horses, equines, and other large domesticated animals.

Subd. 5. Custom processing. "Custom processing" means slaughtering, eviscerating, dressing, or processing an animal or processing meat products or poultry products for the owner of the animal or of the meat products and poultry products, if all meat products or poultry products derived from the custom operation are returned to the owner of the animal or of the meat products or poultry products. No person may sell, offer for sale, or possess with intent to sell meat derived from custom processing.

Subd. 6. Meat broker. "Meat broker" means a person in the business of buying or selling carcasses, parts of carcasses, meat, meat food products, poultry, or poultry products of animals on commission, or otherwise negotiating purchases or sales of those articles other than for the person's own account or as an employee of another person, firm, or corporation.

Subd. 7. Renderer. "Renderer" means a person in the business of rendering carcasses, or parts or products of the carcasses of animals, except rendering conducted under inspection under sections 31A.01 to 31A.16.

Subd. 8. Animal food manufacturer. "Animal food manufacturer" means a person in the business of manufacturing or processing animal food derived wholly or in part from animal carcasses or carcass parts or products.

Subd. 9. Intrastate commerce. "Intrastate commerce" means commerce within this state.

Subd. 10. Meat food product; poultry food product. "Meat food product" or "poultry food product" means a product usable as human food and made wholly or in part from meat or poultry or a portion of the carcass of cattle, sheep, swine, poultry, farmed cervidae, as defined in section 17.451, subdivision 2, llamas, as defined in section 17.455, subdivision 2, ratitae, as defined in section 17.453, subdivision 3, or goats. "Meat food product" or "poultry food product" does not include products which contain meat, poultry, or other portions of the carcasses of cattle, sheep, swine, farmed cervidae, llamas, ratitae, or goats only in a relatively small proportion or that historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product or poultry food product by the commissioner under the conditions the commissioner prescribes to assure that the meat or other portions of carcasses contained in the products are not adulterated and that the products are not represented as meat food products or poultry food products.

"Meat food product," as applied to products of equines, has a meaning comparable to that for cattle, sheep, swine, farmed cervidae, llamas, ratitae, and goats.

Subd. 11. Usable as human food. "Usable as human food" means that a carcass, or part or product of a carcass, of an animal (1) is not denatured or otherwise identified as required by rules of the commissioner to deter its use as human food, or (2) is not naturally inedible by humans.

Subd. 12. Prepared. "Prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

Subd. 13. Adulterated. "Adulterated" means a carcass, part of a carcass, meat, poultry, poultry food product, or meat food product under one or more of the following circumstances:

(a) if it bears or contains a poisonous or harmful substance which may render it injurious to health; but if the substance is not an added substance, the article is not adulterated if the quantity of the substance in or on the article does not ordinarily make it injurious to health;

(b) if it bears or contains, by administration of a substance to the live animal or otherwise, an added poisonous or harmful substance, other than (1) a pesticide chemical in or on a raw agricultural commodity; (2) a food additive; or (3) a color additive, which may, in the judgment of the commissioner, make the article unfit for human food;

(c) if it is, in whole or in part, a raw agricultural commodity that bears or contains a pesticide chemical which is unsafe within the meaning of section 408 of the Federal Food, Drug, and Cosmetic Act;

(d) if it bears or contains a food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;

(e) if it bears or contains a color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act;

(f) if it contains a filthy, putrid, or decomposed substance or is for any other reason unfit for human food;

(g) if it has been prepared, packed, or held under unsanitary conditions so that it may be contaminated with filth or harmful to health;

(h) if it is wholly or partly the product of an animal which has died otherwise than by slaughter;

(i) if its container is wholly or partly composed of a poisonous or harmful substance which may make the contents harmful to health;

(j) if it has been intentionally subjected to radiation, unless the use of the radiation conformed with a regulation or exemption in effect under section 409 of the Federal Food, Drug, and Cosmetic Act;

(k) if a valuable constituent has been wholly or partly omitted or removed from it; if a substance has been wholly or partly substituted for it; if damage or inferiority has been concealed; or if a substance has been added to it or mixed or packed with it so as to increase its bulk or weight, reduce its quality or strength, or make it appear better or of greater value than it is; or

(l) if it is margarine containing animal fat and any of the raw material used in it wholly or partly consisted of a filthy, putrid, or decomposed substance.

Subd. 14. Misbranded. "Misbranded" means a carcass, part of a carcass, meat, poultry, poultry food product, or meat food product under one or more of the following circumstances:

(a) if its labeling is false or misleading;

(b) if it is offered for sale under the name of another food;

(c) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" followed immediately by the name of the food imitated;

(d) if its container is made, formed, or filled so as to be misleading;

(e) if its package or other container does not have a label showing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count subject to reasonable variations permitted and exemptions for small packages established in rules of the commissioner;

(f) if a word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently and conspicuously placed on the label or labeling in terms that make it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(g) if it is represented as a food for which a definition and standard of identity or composition has been prescribed by rules of the commissioner under section 31A.07, unless (1) it conforms to the definition and standard, and (2) its label bears the name of the food specified in the definition and standard and, if required by the rules, the common names of optional ingredients, other than spices, flavoring, and coloring, present in the food;

(h) if it is represented as a food for which a standard of fill of container has been prescribed by rules of the commissioner under section 31A.07, and it falls below the applicable standard of fill of container, unless its label bears, in the manner and form the rules specify, a statement that it falls below the standard;

(i) if it is not subject to paragraph (g), unless its label bears (1) the usual name of the food, if there is one, and (2) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient; except that spices, flavorings, and colorings may, when authorized by the commissioner, be designated as spices, flavorings, and colorings without naming each. To the extent that compliance with clause (2) is impracticable, or results in deception or unfair competition, the commissioner shall establish exemptions by rule;

(j) if it purports to be or is represented for special dietary uses, unless its label bears the information concerning its vitamin, mineral, and other dietary properties that the commissioner, after consultation with the Secretary of Agriculture of the United States, determines by rule to be necessary to inform purchasers of its value for special dietary uses;

(k) if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact;

(l) if it fails to bear, directly or on its container, as the commissioner by rule prescribes, the inspection legend and other information the commissioner may require by rule to assure that it will not have false or misleading labeling and that the public will be told how to keep the article wholesome.

Subd. 15. Label. "Label" means a display of written, printed, or graphic matter on an article's immediate container, not including package liners.

Subd. 16. Labeling. "Labeling" means labels and other written, printed, or graphic matter (1) on an article or its containers or wrappers, or (2) accompanying an article.

Subd. 17. Federal Meat Inspection Act. "Federal Meat Inspection Act" means the Federal Meat Inspection Act.

Subd. 17a. Federal Poultry Inspection Act. "Federal Poultry Inspection Act" means the Federal Poultry Products Inspection Act, as amended.

Subd. 18. Federal Food, Drug, and Cosmetic Act. "Federal Food, Drug, and Cosmetic Act" means the Federal Food, Drug, and Cosmetic Act, as amended.

Subd. 19. Pesticide chemical; food additive; color additive; raw agricultural commodity. "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" have the meanings given them in the Federal Food, Drug, and Cosmetic Act.

Subd. 20. Official mark. "Official mark" means the official inspection legend or other symbol prescribed by rule of the commissioner to identify the status of an article or animal under this chapter.

Subd. 21. Official inspection legend. "Official inspection legend" means a symbol prescribed by rule of the commissioner showing that an article was inspected and passed under this chapter.

Subd. 22. Official certificate. "Official certificate" means a certificate prescribed by rule of the commissioner for issuance by an inspector or other person performing official functions under this chapter.

Subd. 23. Official device. "Official device" means a device prescribed or authorized by the commissioner for use in applying an official mark.

Subd. 24. Poultry. "Poultry" means any domesticated bird, including, but not limited to, chickens, turkeys, ducks, geese, or guineas.

HIST: 1969 c 225 s 2; 1983 c 300 s 17; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 1993 c 375 art 9 s 9,10; 1999 c 231 s 59-61; 2000 c 477 s 35-39



Section 31A.03 Inspection of live animals; disposition of defective animals.

31A.03 Inspection of live animals; disposition of defective animals.

To prevent the use in intrastate commerce of adulterated meat, meat food products, poultry, and poultry food products, the commissioner shall appoint inspectors and have them examine and inspect all animals before the animals enter a slaughtering, packing, meat canning, rendering, or similar establishment in this state in which slaughtering of animals and preparation of meat, meat food products, poultry, and poultry food products are conducted solely for intrastate commerce. Animals found on inspection to show symptoms of disease must be set apart and slaughtered separately from other animals. The carcasses of those animals must be carefully examined and inspected under rules of the commissioner.

HIST: 1969 c 225 s 3; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 40



Section 31A.04 Inspection of carcasses and parts; marking; disposition of condemned carcasses.

31A.04 Inspection of carcasses and parts; marking; disposition of condemned carcasses.

Inspectors appointed by the commissioner for that purpose shall make a postmortem examination and inspection of the carcasses and parts of all animals usable as human food prepared at a slaughtering, meat canning, salting, packing, rendering, or similar establishment in this state in which carcasses or parts are prepared solely for intrastate commerce. Carcasses and parts of animals found to be unadulterated must be marked, stamped, tagged, or labeled, as "Inspected and Passed." The inspectors shall label, mark, stamp, or tag as "Inspected and Condemned" carcasses and parts of animals found to be adulterated. Carcasses and animal parts inspected and condemned must be destroyed for food purposes by the establishment in the presence of an inspector. The commissioner may remove inspectors from an establishment which fails to destroy a condemned carcass or animal part.

After the first inspection, inspectors shall, if they consider it necessary, reinspect the carcasses or animal parts to determine whether they have become adulterated since the first inspection. If a carcass or animal part is then found to be adulterated, it must be destroyed for food purposes by the establishment in the presence of an inspector. The commissioner may remove inspectors from an establishment which fails to destroy a condemned carcass or animal part.

HIST: 1969 c 225 s 4; 1988 c 469 art 2 s 1



Section 31A.05 Application of inspection provisions.

31A.05 Application of inspection provisions.

Sections 31A.03 and 31A.04 apply to carcasses or parts of animals, poultry, or poultry food products, and meat or meat products derived from them that are usable as human food, when these items are brought into a slaughtering, meat canning, salting, packing, rendering, or similar establishment, where inspection under sections 31A.01 to 31A.16 is done. Examination and inspection must be made before the carcasses or animal parts may enter into a department where they are to be treated and prepared for meat food products or poultry food products.

Sections 31A.03 and 31A.04 also apply to products which, after having been issued from a slaughtering, meat canning, salting, packing, rendering, or similar establishment, must be returned to it or to a similar establishment where inspection is done.

The commissioner may limit the entry of carcasses, parts of carcasses, poultry, poultry food products, meat, meat food products, and other materials into an establishment where inspection under sections 31A.01 to 31A.16 is done to conditions the commissioner prescribes to assure that allowing the entry of articles into inspected establishments is consistent with the purposes of this chapter.

HIST: 1969 c 225 s 5; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 41



Section 31A.06 Inspectors' duties.

31A.06 Inspectors' duties.

The commissioner shall appoint inspectors to examine and inspect poultry food products and meat food products prepared in a slaughtering, meat canning, salting, packing, rendering, or similar establishment, where the articles are prepared solely for intrastate commerce. For examination and inspection purposes, the inspectors must be given access at all times, whether the establishment is operated or not, to every part of the establishment. The inspectors shall mark, stamp, tag, or label as "Minnesota Inspected and Passed" all products found to be unadulterated, and the inspectors shall label, mark, stamp, or tag as "Minnesota Inspected and Condemned" all products found to be adulterated. Condemned meat food products or poultry food products must be destroyed for food purposes under section 31A.04. The commissioner may remove inspectors from an establishment which fails to destroy condemned poultry food products or meat food products.

HIST: 1969 c 225 s 6; 1988 c 469 art 2 s 1; 2000 c 477 s 42



Section 31A.07 Marking or labeling of inspected articles.

31A.07 Marking or labeling of inspected articles.

Subdivision 1. Labeling; packing. When poultry, poultry food products, meat, or meat food products prepared for intrastate commerce which have been inspected and marked "Minnesota Inspected and Passed" is placed or packed in a can, pot, tin, canvas, or other receptacle or covering in an establishment where inspection is done under sections 31A.01 to 31A.31, the person, firm, or corporation preparing the product shall have a label attached to the can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector. The label must state that the contents have been "Minnesota Inspected and Passed" under sections 31A.01 to 31A.31. An inspection or examination of poultry, poultry food products, meat, or meat food products deposited or enclosed in cans, tins, pots, canvas, or other receptacles or coverings in an establishment where inspection is done under this chapter is not complete until the poultry, poultry food products, meat, or meat food products have been sealed or enclosed in the can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

Subd. 2. Labels; marks. All carcasses, parts of carcasses, poultry, poultry food products, meat, and meat food products inspected at an establishment under this chapter and found not to be adulterated, must when they leave the establishment bear, directly or on their containers, legible labels or official marks as required by the commissioner.

Subd. 3. Labeling styles, sizes; standards of identity, composition, and fill. If the commissioner determines that it is necessary for the protection of the public, the commissioner may prescribe:

(1) the styles and sizes of type to be used in material required to be incorporated in labeling to avoid false or misleading labeling of articles or animals subject to sections 31A.01 to 31A.20; and

(2) definitions and standards of identity, composition, or fill of container for articles subject to sections 31A.01 to 31A.16 consistent with standards established under the Federal Food, Drug, and Cosmetic Act or the Federal Meat Inspection Act. The commissioner and the Secretary of Agriculture of the United States shall consult before issuance of standards to avoid inconsistent state and federal standards.

Subd. 4. Misleading labeling or containers. No article subject to sections 31A.01 to 31A.16 may be sold or offered for sale by a person in intrastate commerce under a name or other marking or labeling which is false or misleading or in a container of a misleading form or size. Established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the commissioner are permitted.

Subd. 5. Commissioner's orders. If the commissioner has reason to believe that a marking or labeling or the size or form of a container in use or proposed for use with an article subject to sections 31A.01 to 31A.16 is false or misleading, the commissioner may direct that its use be withheld unless the marking, labeling, or container is modified in a manner the commissioner prescribes so that it will not be false or misleading. If the person using or proposing to use the marking, labeling, or container does not accept the determination of the commissioner, the person may request a hearing. The use of the marking, labeling, or container must, if the commissioner so directs, be withheld pending hearing and final determination by the commissioner. A determination by the commissioner is conclusive unless the person adversely affected appeals to the district court within 30 days after receiving the notice of final determination.

HIST: 1969 c 225 s 7; 1971 c 24 s 5,6; 1971 c 25 s 15; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 43,44



Section 31A.08 Rules.

31A.08 Rules.

The commissioner shall have experts in sanitation or other competent inspectors inspect all slaughtering, meat canning, salting, packing, rendering, or similar establishments in which animals are slaughtered and their poultry, poultry food products, meat, and meat food products are prepared solely for intrastate commerce. The inspections must be conducted as necessary for the commissioner to know the sanitary conditions of the establishments, and to prescribe the rules of sanitation under which the establishments must be maintained. If an establishment has sanitary conditions that allow poultry, poultry food products, meat, or meat food products to become adulterated, the commissioner shall refuse to allow the poultry, poultry food products, meat, or meat food products to be labeled, marked, stamped, or tagged as "Minnesota Inspected and Passed."

HIST: 1969 c 225 s 8; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 45



Section 31A.09 Nighttime inspections.

31A.09 Nighttime inspections.

Inspections under section 31A.08 must be made at night as well as during the daytime if slaughtering of animals or preparation of food products is conducted at night.

HIST: 1969 c 225 s 9; 1988 c 469 art 2 s 1



Section 31A.10 Prohibitions.

31A.10 Prohibitions.

No person may, with respect to an animal, carcass, part of a carcass, poultry, poultry food product, meat, or meat food product:

(1) slaughter an animal or prepare an article that is usable as human food, at any establishment preparing articles solely for intrastate commerce, except in compliance with this chapter;

(2) sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce (i) articles which are usable as human food and are adulterated or misbranded at the time of sale, transportation, offer for sale or transportation, or receipt for transportation; or (ii) articles required to be inspected under sections 31A.01 to 31A.16 that have not been inspected and passed;

(3) do something to an article that is usable as human food while the article is being transported in intrastate commerce or held for sale after transportation, which is intended to cause or has the effect of causing the article to be adulterated or misbranded; or

(4) sell, offer for sale, or possess with intent to sell meat derived from custom processing.

HIST: 1969 c 225 s 10; 1983 c 300 s 18; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 46



Section 31A.11 Forging of official marks or certificates.

31A.11 Forging of official marks or certificates.

Subdivision 1. Unauthorized marks or certificates. No brand manufacturer, printer, or other person may cast, print, lithograph, or otherwise make a device containing an official mark, simulation of an official mark, label bearing a mark or simulation, or form of official certificate or simulation, except as authorized by the commissioner.

Subd. 2. Prohibitions. No person may:

(1) forge an official device, mark, or certificate;

(2) without authorization from the commissioner use a real or simulated official device, mark, or certificate, or alter, detach, deface, or destroy an official device, mark, or certificate;

(3) contrary to the rules prescribed by the commissioner, detach, deface, destroy, or fail to use an official device, mark, or certificate;

(4) knowingly possess, without promptly notifying the commissioner or the commissioner's representative, an official device, a counterfeit, simulated, forged, or improperly altered official certificate, or a device, label, or carcass, part, or product of an animal bearing a counterfeit, simulated, forged, or improperly altered official mark;

(5) knowingly make a false statement in a shipper's certificate or other certificate provided for in the rules of the commissioner; or

(6) knowingly represent falsely that an article has been inspected and passed, or exempted, under this chapter.

HIST: 1969 c 225 s 11; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.12 Horse meat.

31A.12 Horse meat.

No person may sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce, whole or parts of carcasses of horses, mules, or other equines or meat or meat food products derived from them, unless they are plainly and conspicuously marked, labeled, or otherwise identified as required by rules prescribed by the commissioner to show the kinds of animals from which they were derived. When required by the commissioner with respect to establishments where inspection is done under sections 31A.01 to 31A.16, equines and their carcasses, parts, meat, and meat food products must be prepared in establishments separate from those in which cattle, sheep, swine, or goats are slaughtered or their carcasses, parts, meat, or meat food products are prepared.

HIST: 1969 c 225 s 12; 1971 c 24 s 7; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.13 Inspectors.

31A.13 Inspectors.

The commissioner shall appoint inspectors to inspect animals, whole or parts of carcasses, poultry, poultry food products, meat, and meat food products the inspection of which is provided for by law, and the sanitary conditions of all establishments in which the poultry, poultry food products, meat, and meat food products are prepared. Inspectors shall refuse to stamp, mark, tag, or label a whole or part of a carcass or a meat food product derived from it, prepared in an establishment covered by sections 31A.01 to 31A.12, until it has actually been inspected and found to be not adulterated. Inspectors shall perform other duties required by this chapter or by rules adopted by the commissioner that are necessary for the efficient execution of this chapter. Inspections under this chapter must conform to the rules adopted by the commissioner consistent with this chapter.

HIST: 1969 c 225 s 13; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 47



Section 31A.14 Bribery.

31A.14 Bribery.

A person who gives or receives anything of value in order to influence the performance of sections 31A.01 to 31A.31 violates section 609.42 or 609.43.

HIST: 1969 c 225 s 14; 1988 c 469 art 2 s 1



Section 31A.15 Exemptions.

31A.15 Exemptions.

Subdivision 1. Inspection. The provisions of sections 31A.01 to 31A.16 requiring inspection of the slaughter of animals and the preparation of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products at establishments conducting slaughter and preparation do not apply:

(1) to the processing by a person of the person's own animals and the owner's preparation and transportation in intrastate commerce of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products of those animals exclusively for use by the owner and members of the owner's household, nonpaying guests, and employees; or

(2) to the custom processing by a person of cattle, sheep, swine, poultry, or goats delivered by the owner for processing, and the preparation or transportation in intrastate commerce of the carcasses, parts of carcasses, meat, poultry, poultry food products, and meat food products of animals, exclusively for use in the household of the owner by the owner and members of the owner's household, nonpaying guests, and employees. Meat from custom processing of cattle, sheep, swine, poultry, or goats must be identified and handled as required by the commissioner, during all phases of processing, chilling, cooling, freezing, preparation, storage, and transportation. The custom processor may not engage in the business of buying or selling carcasses, parts of carcasses, meat, poultry, poultry food products, or meat food products of animals usable as human food unless the carcasses, parts of carcasses, meat, poultry, poultry food products, or meat food products have been inspected and passed and are identified as inspected and passed by the Minnesota department of agriculture or the United States Department of Agriculture.

Subd. 2. Sanitary conditions. The processing of animals and preparation of articles referred to in subdivision 1, clause (2), must be conducted in accordance with sanitary conditions that the commissioner may by rule prescribe.

Subd. 3. Adulteration and misbranding. The adulteration and misbranding provisions of sections 31A.01 to 31A.16, other than the requirement of the inspection legend, apply to articles which are not required to be inspected under this section.

HIST: 1969 c 225 s 15; 1983 c 300 s 19; 1986 c 444; 1988 c 469 art 2 s 1; 1999 c 231 s 62; 2000 c 477 s 48



Section 31A.16 Storing and handling conditions.

31A.16 Storing and handling conditions.

The commissioner may adopt rules prescribing conditions under which carcasses, parts of carcasses, poultry, poultry food products, meat, and meat food products of animals usable as human food must be stored or otherwise handled by a person in the business of buying, selling, freezing, storing, or transporting them, in or for intrastate commerce, if the commissioner considers action necessary to assure that the articles will not be adulterated or misbranded when delivered to the consumer.

HIST: 1969 c 225 s 16; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1; 2000 c 477 s 49



Section 31A.17 Articles not intended as human food.

31A.17 Articles not intended as human food.

Inspection must not be provided under sections 31A.01 to 31A.16 at an establishment for the slaughter of animals or the preparation of carcasses or parts or products of animals which are not intended for use as human food. Before they are offered for sale or transportation in intrastate commerce, those articles must be denatured or otherwise identified as prescribed by rules of the commissioner to deter their use for human food, unless they are naturally inedible by humans. No person may buy, sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, carcasses, parts of carcasses, poultry, poultry food products, meat, or meat food products of animals which are not intended for use as human food unless they are denatured or otherwise identified as required by the rules of the commissioner or are naturally inedible by humans.

HIST: 1969 c 225 s 17; 1985 c 248 s 70; 1988 c 469 art 2 s 1; 2000 c 477 s 50



Section 31A.18 Records.

31A.18 Records.

Subdivision 1. Who must keep. The following classes of persons shall keep records that fully and correctly disclose all transactions involved in their businesses:

(1) persons in the business, for intrastate commerce, of slaughtering animals or preparing, freezing, packaging, or labeling animal carcasses, parts, or products of carcasses for use as human or animal food;

(2) persons in the intrastate business of buying or selling (as meat brokers, wholesalers, or otherwise), transporting, or storing animal carcasses or parts or products of animal carcasses; and

(3) persons in the intrastate business of rendering, or in the intrastate business of buying, selling, or transporting dead, dying, disabled, or diseased animals or parts of the carcasses of animals that died other than by slaughter.

Subd. 1a. Examination of records, facilities. Upon notice by an authorized representative of the commissioner, persons subject to this section shall, at all reasonable times, give the representative and an authorized representative of the Secretary of Agriculture of the United States accompanied by a representative of the commissioner access to their places of business and opportunity to examine the facilities, inventory, and records of the business, to copy business records, and to take reasonable samples of their inventory upon payment of the fair market value of the samples.

Subd. 2. Retention. Records required by this section must be maintained for the period of time the commissioner prescribes by rule.

HIST: 1969 c 225 s 18; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.19 Registration of businesses.

31A.19 Registration of businesses.

No person may engage in intrastate business as:

(1) a meat broker, renderer, or animal food manufacturer;

(2) a wholesaler of animal carcasses, carcass parts, or products of carcasses, intended for human food or other purposes;

(3) a public warehouse operator storing carcasses or parts of carcasses of animals in or for intrastate commerce; or

(4) a buyer, seller, or transporter of dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of animals that died other than by slaughter unless, when required by rule of the commissioner, the person has provided the commissioner with the person's name and the address of each place of business at which, and all trade names under which, the person conducts business.

HIST: 1969 c 225 s 19; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.20 Dead, dying, disabled or diseased animals; rules.

31A.20 Dead, dying, disabled or diseased animals; rules.

This section covers dead, dying, or disabled animals and the whole or partial carcasses of animals that died other than by slaughter.

The commissioner may adopt rules to assure that items covered by this section are not used as human food. A person in the intrastate business of buying, selling, or transporting items covered by this section must comply with those rules.

HIST: 1969 c 225 s 20; 1985 c 248 s 70; 1988 c 469 art 2 s 1



Section 31A.21 Cooperation with federal government.

31A.21 Cooperation with federal government.

Subdivision 1. Designation. The Minnesota department of agriculture is the state agency responsible for cooperating with the United States Secretary of Agriculture under section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act to develop and administer the state meat inspection program under this chapter so that its requirements at least equal those imposed under titles I and IV of the Federal Meat Inspection Act and of the Poultry Products Inspection Act to develop and administer the state program under sections 31A.17 to 31A.20 to carry out the purposes of this chapter and the federal act.

Subd. 2. Federal assistance. In its cooperative efforts, the Minnesota department of agriculture may accept from the United States Secretary of Agriculture (1) advisory assistance in planning and otherwise developing the state program, (2) technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and (3) financial and other aid for the administration of the program.

Subd. 3. Advice; consultation. The Minnesota department of agriculture may recommend to the United States Secretary of Agriculture officials or employees of this state for appointment to the advisory committees provided for in section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act. The Minnesota department of agriculture shall serve as the representative of the governor for consultation with the secretary under paragraph (c) of section 301 of the Federal Meat Inspection Act and of the Poultry Products Inspection Act unless the governor selects another representative.

Subd. 4. Municipalities; government subdivisions. If the state program includes performance of functions by a municipality or other subdivision of state government, the municipality or subdivision is part of the Minnesota department of agriculture for the purposes of this section.

Subd. 5. Application to operate inspection service. A municipality or other subdivision of state government, through the agent of a board of health as authorized under section 145A.04 or other appropriate authority, may apply in writing for designation to operate a state-approved inspection service under supervision of the commissioner. Applications must be filed on forms obtained from the commissioner and include the information the commissioner requires.

Subd. 6. Inspection and designation. On receipt of an application under subdivision 5, the commissioner shall determine whether the applicant's inspection service conforms with this chapter and the designation to operate under the commissioner's supervision as an approved inspection service. A municipality or other subdivision of state government may be designated only after the commissioner determines that each establishment under supervision of the municipality or other subdivision conforms with this chapter and the rules of the commissioner and that the municipality or subdivision is effectively enforcing laws and rules equivalent to sections 31A.01 to 31A.31 and the rules of the commissioner. The department shall make regular inspections and surveys to determine if the inspection service continues to comply. The commissioner may revoke the designation of inspection service by an agency if the commissioner finds that there is a failure to conform to the provisions of this chapter or the rules.

Subd. 7. Reimbursement by state. If a municipality or other subdivision of state government performs inspection service under this section, the agency may be reimbursed for the service at a rate contracted with Minnesota department of agriculture.

HIST: 1969 c 225 s 21; 1985 c 248 s 70; 1986 c 444; 1987 c 309 s 24; 1988 c 469 art 2 s 1; 1999 c 231 s 63,64; 1Sp2001 c 2 s 55



Section 31A.22 Refusal or withdrawal of inspection.

31A.22 Refusal or withdrawal of inspection.

The commissioner may, for a length of time the commissioner considers necessary to carry out the purposes of this chapter, refuse to provide, or withdraw, inspection service under sections 31A.01 to 31A.16 from an establishment. The commissioner may refuse or withdraw inspection service if the commissioner determines, after giving the applicant for or recipient of the service an opportunity for a hearing, that the applicant or recipient is unfit to engage in any business requiring inspection under sections 31A.01 to 31A.16 because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in a federal or state court, of (1) a felony, or (2) more than one violation of a law, other than a felony, based on acquiring, handling, or distributing unwholesome, mislabeled, or deceptively packaged food or on fraud in connection with transactions in food. This section does not affect other provisions of this chapter for withdrawal of inspection services under sections 31A.01 to 31A.16 from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat, or meat food products.

For the purpose of this section a person is responsibly connected with a business if the person is a partner, officer, director, holder, or owner of ten percent or more of its voting stock or an employee in a managerial or executive capacity.

A determination and order of the commissioner under this section is final unless the affected applicant for or recipient of inspection service applies for judicial review within 30 days after the effective date of the order in the district court. Judicial review of an order must be based on the same record as the determination and order.

HIST: 1969 c 225 s 22; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.23 Detention of animals or products.

31A.23 Detention of animals or products.

This section applies to a carcass, part of a carcass, meat, or meat food product of an animal, a product exempted from the definition of a meat food product, or a dead, dying, disabled, or diseased animal. If an authorized representative of the commissioner finds such an article or animal on premises where it is held for purposes of, during, or after distribution in intrastate commerce, and there is reason to believe that it is adulterated or misbranded and is usable as human food, or that it has not been inspected, in violation of sections 31A.01 to 31A.16, the Federal Meat Inspection Act, or the Federal Food, Drug, and Cosmetic Act, or that the article or animal has been or is intended to be distributed in violation of a provision of those laws, it may be detained by the representative for up to 20 days pending action under section 31A.24 or notification of federal authorities having jurisdiction over the article or animal. It must not be moved by a person, firm, or corporation from the place at which it is located when detained, until released by the representative. The representative may require all official marks to be removed from the article or animal before it is released unless the commissioner is satisfied that the article or animal is eligible to retain the official marks.

HIST: 1969 c 225 s 23; 1988 c 469 art 2 s 1



Section 31A.24 Seizure and condemnation.

31A.24 Seizure and condemnation.

Subdivision 1. What can be seized. This section applies to a carcass, part of a carcass, meat or meat food product of animals or to a dead, dying, disabled, or diseased animal that is being transported in intrastate commerce, or is held for sale in this state after transportation in intrastate commerce. These articles or animals may be proceeded against, seized, and condemned, if (1) they are or have been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of sections 31A.01 to 31A.31; (2) they are usable as human food and are adulterated or misbranded; or (3) they are in any other way in violation of sections 31A.01 to 31A.31. The department may act against the article or animal at any time, on a complaint in the district court of the judicial district where the article or animal is found.

Subd. 2. Sale of condemned items. If the article or animal is condemned it must, after entry of the decree, be disposed of by destruction or sale as the court directs. If it is sold, the proceeds must be paid to the state, less the court costs and fees and storage and other proper expenses, but the article or animal must not be sold contrary to this chapter, the Federal Meat Inspection Act, or the Federal Food, Drug, and Cosmetic Act. If a bond is delivered conditioned that the article or animal must not be sold or otherwise disposed of contrary to this chapter or federal law, the court may direct that the article or animal be delivered to its owner subject to supervision by authorized representatives of the commissioner that is necessary to assure compliance with the applicable laws.

Subd. 3. Types of proceedings; awards of costs. When a decree of condemnation is entered against the article or animal and it is released under bond or destroyed, court costs and fees and storage and other proper expenses must be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings for condemnation must be in rem. Either party may demand trial by jury of any issue of fact joined in any case, and all proceedings must be at the suit of and in the name of the state.

This section does not change the authority for condemnation or seizure conferred by other provisions of this chapter, or other laws.

HIST: 1969 c 225 s 24; 1988 c 469 art 2 s 1



Section 31A.25 Access by inspectors.

31A.25 Access by inspectors.

To get information about suspected violations of law, the commissioner and the commissioner's assistants, inspectors, appointees, agents and employees must be given access to the following:

(1) places where food or something else, the manufacture, sale, use, or transportation of which is restricted, regulated, or prohibited by a law of this state, is or may be manufactured, prepared, stored, sold, used, transported, offered for sale or transportation, or had in possession with intent to use, sell, or transport, or where cows or other animals are pastured or stabled;

(2) cars or other carriages used to transport the articles or animals; and

(3) places where food is or may be cooked, prepared, sold, or kept for sale to or for the public or distributed as a part of the compensation of an employee or agent, including public and private hospitals, lumber and railroad camps, inns, boarding and eating houses, drinking places, dining cars, boats, and other places where any of these articles may be manufactured, sold, used, offered for sale or transportation, or possessed with intent to use, sell, or transport.

They may inspect a package, receptacle, or container found in those places apparently containing food, a food ingredient, or something else the manufacture, use, sale, or transportation of which is restricted, regulated, or forbidden by state law, and may take samples from it for analysis. A person obstructing entry or inspection, or failing upon request to assist in the inspection, is guilty of a misdemeanor.

HIST: 1969 c 225 s 25; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.26 Violations and penalties.

31A.26 Violations and penalties.

Subdivision 1. Misdemeanors. A person who violates a provision of this chapter or a rule adopted under it for which no other criminal penalty is provided is guilty of a misdemeanor.

Subd. 2. Minor violations. This chapter does not require the commissioner to report for prosecution or for the institution of injunction proceedings minor violations of sections 31A.01 to 31A.31 if the commissioner believes that the public interest will be adequately served by a suitable written warning.

HIST: 1969 c 225 s 26; 1985 c 248 s 70; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.27 Powers of commissioner.

31A.27 Powers of commissioner.

Subdivision 1. To gather information. The commissioner may, for the purposes of this chapter:

(1) gather and compile information concerning and investigate the organization, business, conduct, practices, and management of a person in intrastate commerce and the person's relation to other persons; and

(2) require, by general or special orders, a person, persons, or a class of persons engaged in intrastate commerce to file with the commissioner, in the form the commissioner prescribes, annual and special reports or answers in writing to specific questions, giving the commissioner the information the commissioner requires about the organization, business, conduct, practices, management, and relation to other persons, of the person filing the reports or answers. The reports and answers must be made under oath, or otherwise, as the commissioner prescribes, and filed with the commissioner within a reasonable time the commissioner prescribes, unless additional time is granted by the commissioner.

Subd. 2. To examine documents for evidence. (a) For the purposes of this chapter, the commissioner must at all reasonable times be allowed to examine and copy documentary evidence of a person being investigated or proceeded against. The commissioner may subpoena witnesses and require the production of documentary evidence of a person relating to any matter under investigation. The commissioner may sign subpoenas, administer oaths and affirmations, examine witnesses, and receive evidence.

(b) Attendance of witnesses and the production of documentary evidence may be required at a designated hearing place. In case of disobedience to a subpoena, the commissioner may invoke the aid of the district court to require the attendance and testimony of witnesses and the production of documentary evidence.

(c) The district court, in case of refusal to obey a subpoena issued to a person, may issue an order requiring the person to appear before the commissioner or to produce documentary evidence if ordered, or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as a contempt.

(d) Upon the application of the attorney general of this state at the request of the commissioner, the district court may order a person to comply with sections 31A.01 to 31A.31 or an order of the commissioner made under those sections.

(e) The commissioner may order testimony to be taken by deposition in a proceeding or investigation pending under this chapter at any state of the proceeding or investigation. Depositions may be taken before a person designated by the commissioner and having power to administer oaths. The testimony must be reduced to writing by the person taking the deposition or under the person's direction and must then be signed by the witness. A person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the commissioner.

(f) Witnesses summoned before the commissioner may be paid the same fees and mileage that are paid witnesses in the district courts. Witnesses whose depositions are taken and the persons taking them may be entitled to the fees that are paid for those services in the district court.

(g) A person is not excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the commissioner or in obedience to the subpoena of the commissioner whether the subpoena is signed or issued by the commissioner or the commissioner's delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of an alleged violation of this chapter because the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No person may be prosecuted or subjected to a penalty or forfeiture on account of a matter concerning which the person is compelled, after having claimed a privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that a witness is not exempt from prosecution and punishment for perjury committed in testifying.

Subd. 3. Penalties related to testimony and records. (a) A person who neglects or refuses to attend and testify, to answer a lawful inquiry, or to produce documentary evidence, if it is in the person's power to do so, in obedience to the subpoena or lawful requirement of the commissioner is guilty of a misdemeanor.

(b) A person who willfully (1) makes or causes to be made a false entry or statement of fact in a report required under this chapter; (2) makes or causes to be made a false entry in an account, record, or memorandum kept by a person subject to this chapter; (3) neglects or fails to make or to cause to be made full and correct entries in the accounts, records, or memoranda, of all facts and transactions relating to the person's business; (4) leaves the jurisdiction of this state; (5) mutilates, alters, or by any other means falsifies documentary evidence of a person subject to this chapter; or (6) refuses to submit to the commissioner, for inspection and copying, any documentary evidence of a person subject to this chapter in the person's possession or control, is guilty of a misdemeanor.

(c) A person required by this chapter to file an annual or special report who fails to do so within the time fixed by the commissioner for filing the report and continues the failure for 30 days after notice of failure to file, is guilty of a misdemeanor.

(d) An officer or employee of this state who makes public information obtained by the commissioner without the commissioner's authority, unless directed by a court, is guilty of a misdemeanor.

HIST: 1969 c 225 s 27; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.28 Repealed, 1999 c 231 s 207

31A.28 Repealed, 1999 c 231 s 207



Section 31A.29 Cost of administration; overtime work.

31A.29 Cost of administration; overtime work.

The cost of administering this chapter, including the cost of inspection, must be paid from appropriations made for this purpose, except to the extent of federal contributions as provided in section 31A.21. The commissioner may pay employees of the department of agriculture employed in establishments subject to this chapter for overtime work performed at the establishments. The commissioner may accept from the establishments where the overtime work is performed reimbursement for sums paid by the commissioner for overtime work. Reimbursements must be deposited in the treasury and credited to the accounts from which the overtime costs were paid.

HIST: 1969 c 225 s 29; 1986 c 444; 1988 c 469 art 2 s 1



Section 31A.30 Repealed, 1996 c 310 s 1

31A.30 Repealed, 1996 c 310 s 1



Section 31A.31 Citation.

31A.31 Citation.

This chapter may be cited as the Minnesota Meat and Poultry Inspection Act.

HIST: 1969 c 225 s 31; 1988 c 469 art 2 s 1; 1999 c 231 s 65






Chapter 31B Packers and Stockyards

Section 31B.01 Citation.

31B.01 Citation.

This chapter is known and may be cited as the "Minnesota Packers and Stockyards Act."

HIST: 1990 c 530 s 20



Section 31B.02 Definitions.

31B.02 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Dealer. "Dealer" means a person, other than a market agency in the business of buying or selling livestock, either on the person's own account or as the employee or agent of the vendor or purchaser.

Subd. 4. Livestock. "Livestock" means live or dead cattle, sheep, swine, horses, mules, farmed cervidae, as defined in section 17.451, subdivision 2, llamas, as defined in section 17.455, subdivision 2, ratitae, as defined in section 17.453, subdivision 3, bison (buffalo), or goats.

Subd. 5. Livestock products. "Livestock products" means products and by-products other than meats and meat food products of the slaughtering and meat-packing industry derived in whole or in part from livestock.

Subd. 6. Market agency. "Market agency" means a person engaged in the business of (1) buying or selling livestock on a commission basis, or (2) furnishing stockyard services and includes a person who sells or offers for sale livestock located in this state by satellite video auction.

Subd. 7. Meat food products. "Meat food products" means edible products and by-products of the slaughtering and meat-packing industry.

Subd. 8. Packer. "Packer" means a person in the business of (1) buying livestock for purposes of slaughter, (2) manufacturing or preparing meats or meat food products for sale or shipment, or (3) marketing meats, meat food products, or livestock products in an unmanufactured form acting as a wholesale broker, dealer, or distributor.

Subd. 9. Stockyard. "Stockyard" means a place, establishment, or facility commonly known as a stockyard conducted, operated, or managed for profit or nonprofit as a public market for livestock producers, feeders, market agencies, and buyers, consisting of pens, or other enclosures, and their appurtenances, in which live cattle, sheep, swine, horses, mules, or goats are received, held, or kept for sale or shipment.

Subd. 10. Stockyard owner. "Stockyard owner" means a person in the business of conducting or operating a stockyard.

Subd. 11. Stockyard services. "Stockyard services" means services or facilities furnished at a stockyard in connection with the receiving, buying, or selling on a commission basis or otherwise, marketing, feeding, watering, holding, delivery, shipment, weighing, or handling of livestock.

HIST: 1990 c 530 s 21; 1993 c 375 art 9 s 11; 2000 c 477 s 51



Section 31B.03 Reporting requirements.

31B.03 Reporting requirements.

A packer, stockyard owner, market agency, and dealer and grain and feed businesses with livestock contracts shall file annually with the commissioner a copy of the annual report form of the federal packers and stockyards regulations filed with the federal packers and stockyards administration and any additional information that may be required on a form prescribed by the commissioner. The report and any additional information must be filed with the commissioner not later than April 15 following the end of the calendar year or, if the records are kept on a fiscal year basis, not later than 90 days after the close of the fiscal year.

The commissioner shall require: (1) a packer to annually complete a form showing the maximum capacity of each of the packer's packing plants; and (2) a copy of each contract a packer has entered into with a livestock producer and each agreement that will become part of the contract that a packer has with a livestock producer for the purchase or contracting of livestock.

HIST: 1990 c 530 s 22



Section 31B.04 Prompt payment for purchase of livestock.

31B.04 Prompt payment for purchase of livestock.

Subdivision 1. Kind of payment; time required. A packer, market agency, or dealer purchasing livestock shall, before the close of the next business day following the purchase of livestock and transfer of its possession, deliver to the seller or the seller's authorized representative the full amount of the purchase price. If a packer, market agency, or dealer is purchasing livestock for slaughter, that person shall, before the close of the next business day following purchase of livestock and transfer of its possession, actually deliver at the point of transfer of possession to the seller or the seller's authorized representative a check or shall wire transfer funds to the seller's account for the full amount of the purchase price; or, in the case of a purchase on a carcass or "grade and yield" basis, the purchaser shall make payment by check at the point of transfer of possession or shall wire transfer funds to the seller's account for the full amount of the purchase price not later than the close of the first business day following determination of the purchase price. If the seller or a duly authorized representative is not present to receive payment at the point of transfer of possession, the packer, market agency, or dealer shall wire funds or place a check in the United States mail for the full amount of the purchase price properly addressed to the seller within the time limits specified in this section, and that action complies with the requirement for prompt payment.

Subd. 2. Waiver. Notwithstanding subdivision 1 and subject to terms and conditions the commissioner may prescribe, the parties to the purchase and sale of livestock may expressly agree in writing, before the purchase or sale, to effect payment in a manner other than that required in subdivision 1. The agreement must be disclosed in the records of the market agency or dealer selling the livestock, and in the purchaser's records and on the accounts or other documents issued by the purchaser relating to the transaction.

Subd. 3. Delay in payment or attempt to delay. Any delay or attempt to delay by a market agency, dealer, or packer purchasing livestock, the collection of funds under this section, or otherwise for the purpose of or resulting in extending the normal period of payment for the livestock is an "unfair practice" in violation of this chapter.

HIST: 1990 c 530 s 23



Section 31B.05 Unfulfilled contract to buy livestock.

31B.05 Unfulfilled contract to buy livestock.

A packer who has committed either orally or in writing to buy more livestock than the packer's plant can process and who cannot fulfill the commitment to the producer within 30 days of the delivery date of the contract is subject to denial, suspension, or revocation of the packer's license.

HIST: 1990 c 530 s 24



Section 31B.06 Packer and processor accounting requirements.

31B.06 Packer and processor accounting requirements.

Hog, cattle, sheep, and dairy processors with annual sales greater than $10,000,000 are required to conduct all financial transactions relating to a contract feeding operation through a separate and exclusive bank account. This separate account is subject to audit and inspection at any reasonable time by the commissioner.

Grain and feed businesses with annual sales greater than $10,000,000 are required to conduct all financial transactions relating to contract feeding of hogs, cattle, sheep, or dairy cows through a separate and exclusive bank account. This separate account is subject to audit and inspection at any reasonable time by the commissioner.

HIST: 1990 c 530 s 25



Section 31B.07 Repealed, 1Sp2001 c 2 s 162

31B.07 Repealed, 1Sp2001 c 2 s 162






Chapter 32 Dairy Products

Section 32.01 Definitions.

32.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the words defined in this section, shall for the purposes of this chapter, have the meanings given to them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Repealed, 1961 c 147 art 3 s 3

Subd. 6. Dairy plant. "Dairy plant" means any place where a dairy product is manufactured, processed, or handled and includes milk-receiving stations, creameries, cheese factories, condenseries, milk plants, transfer stations, cream stations, marketing organizations not operating dairy plants, but purchasing milk and cream directly from producers for resale, and other establishments, as those terms are used in this chapter and chapters 17, 27, 31, and 33; but does not include a dairy farm or an establishment where no dairy products are processed, but dairy products are sold at wholesale or retail only.

Subd. 7. Repealed, 1999 c 154 s 4

Subd. 8. Overrun. "Overrun" is the difference between the weight of any given amount of pure butterfat and the weight of the butter manufactured therefrom; and this difference, ascertained in any case, divided by the given amount of pure butterfat in such case and multiplied by 100, is the "percentage of overrun" in the manufacture of butter.

Subd. 9. Milk-receiving station. "Milk-receiving station" means any dairy plant where raw milk for pasteurization or for manufacture is received, handled, or prepared for processing or for resale as unpasteurized milk or fluid milk products.

Subd. 10. Dairy product. "Dairy product" means milk, cream, any product or by-product of either, or any commodity among the principal constituents or ingredients of which is one or a combination of two or more of them, as determined by standards, grades, or rules duly adopted by the commissioner.

Subd. 11. Adulterated. "Adulterated" has the meaning given it in section 31.01, subdivision 19, and acts amendatory thereof.

Subd. 12. Misbranded. "Misbranded" or "misbranding" has the meaning given in section 31.01, subdivision 5, and acts amendatory thereof.

HIST: (3821-1, 3871, 3873-1, 3928-4) 1921 c 495 s 84; 1927 c 162 s 1; 1927 c 169 s 1; 1935 c 61 s 1; 1949 c 192 s 2; 1949 c 196 s 1; 1955 c 146 s 1-4; 1961 c 113 s 1; 1961 c 147 art 1 s 1-3; 1967 c 219 s 1; 1971 c 339 s 25; 1985 c 248 s 70; 1995 c 186 s 15



Section 32.02 Repealed, 1949 c 196 s 3

32.02 Repealed, 1949 c 196 s 3



Section 32.021 Duties and powers of commissioner.

32.021 Duties and powers of commissioner.

Subdivision 1. Enforcement. The commissioner shall be charged with the enforcement of the provisions of this chapter.

Subd. 2. Power and authority. For the purpose of enforcing the provisions of chapter 32 and amendatory acts the commissioner and the commissioner's assistants, agents, and employees, shall have the power and authority granted under the provisions of sections 31.02 to 31.171.

HIST: (3928-11) 1935 c 61 s 8; 1949 c 192 s 2; 1961 c 147 art 2 s 1; 1974 c 84 s 37; 1986 c 444



Section 32.03 Repealed, 1949 c 196 s 3

32.03 Repealed, 1949 c 196 s 3



Section 32.04 Repealed, 1949 c 196 s 3

32.04 Repealed, 1949 c 196 s 3



Section 32.05 Repealed, 1949 c 196 s 3

32.05 Repealed, 1949 c 196 s 3



Section 32.06 Repealed, 1949 c 196 s 3

32.06 Repealed, 1949 c 196 s 3



Section 32.07 Repealed, 1949 c 176 s 10; 1949 c 196 s 3

32.07 Repealed, 1949 c 176 s 10; 1949 c 196 s 3



Section 32.071 Milk and cream buyer and tester, license.

32.071 Milk and cream buyer and tester, license.

No person shall operate a milk or cream testing apparatus for the purpose of determining the percentage of butterfat in milk or cream, and no person shall grade milk or cream either by apparatus or by an organoleptic method for the purpose of purchasing the same either personally or for others without first securing a license from the commissioner as hereinafter provided.

HIST: 1949 c 176 s 1; 1986 c 444



Section 32.072 Application for license.

32.072 Application for license.

Any person desiring to secure such license shall make application therefor on forms to be prepared and provided by the commissioner, and before a license is issued the commissioner shall determine that the applicant is competent and qualified to use such testing apparatus and to make accurate tests with them, and to make accurate organoleptic tests. No person who is not a resident of the United States shall be licensed under the provisions of sections 32.071 to 32.078.

HIST: 1949 c 176 s 2



Section 32.073 Licenses; examinations, qualifications.

32.073 Licenses; examinations, qualifications.

A grading and testing license shall be issued by the commissioner to a person making application therefor, after the commissioner has determined that the applicant is competent and qualified to grade and test milk and cream, and that the applicant understands and is familiar with the provisions of sections 32.01 to 32.532. Any conviction for violating sections 32.01 to 32.532 or the standards, grades, and rules adopted by the commissioner shall be taken into consideration in determining whether or not the applicant is competent and qualified.

HIST: 1949 c 176 s 3; 1955 c 835 s 1; 1985 c 248 s 70



Section 32.074 Licensed dairy plant; licensed person to grade and test.

32.074 Licensed dairy plant; licensed person to grade and test.

Every milk and cream buyer shall maintain at each licensed dairy plant where milk and cream is purchased, a licensed person to grade and test milk and cream. Any person gathering cream or milk and transporting it by bulk pickup and not in individual containers from farm to plant shall have a license to grade and sample such milk and cream.

HIST: 1949 c 176 s 4; 1953 c 679 s 1



Section 32.075 Term of license; transferability; fees and penalties.

32.075 Term of license; transferability; fees and penalties.

Every license issued by the commissioner shall be for a period ending on the 31st day of December next following, and shall not be transferable. The fee for each such initial license shall be $50 and each renewal thereof shall be $25 and shall be paid to the commissioner before any license or renewal thereof is issued. If a license renewal is not applied for on or before January 1 of each year, a penalty of $10 shall be imposed. A person who does not renew a license within one year following its December 31 expiration date, except those persons who do not renew such license while engaged in active military service, shall be required to prove competency and qualification pursuant to section 32.073, before a license is issued. The commissioner may require any other person who renews a license to prove competency and qualification in the same manner. All license fees and penalties received by the commissioner shall be paid into the state treasury.

HIST: 1949 c 176 s 5; 1955 c 820 s 5; 1959 c 19 s 3; 1963 c 102 s 1; 1963 c 123 s 4; 1969 c 1148 s 9; 1975 c 412 s 20; 1981 c 356 s 267; 1983 c 293 s 55; 1986 c 444; 1987 c 358 s 86



Section 32.076 Offenses.

32.076 Offenses.

The grading or testing of each lot of milk and cream by an unlicensed person shall constitute a separate offense.

HIST: 1949 c 176 s 6



Section 32.077 Repealed, 1996 c 310 s 1

32.077 Repealed, 1996 c 310 s 1



Section 32.078 Suspension or cancellation.

32.078 Suspension or cancellation.

The commissioner is empowered to suspend or cancel any license issued pursuant to the provisions of sections 32.071 to 32.076 after a hearing upon written notice containing the grounds therefor, which notice shall be served personally upon the licensee or the licensee's agent at least five days prior to such hearing.

HIST: 1949 c 176 s 8; 1986 c 444; 1997 c 7 art 1 s 13



Section 32.08 Repealed, 1961 c 147 art 4 s 2

32.08 Repealed, 1961 c 147 art 4 s 2



Section 32.09 Repealed, 1971 c 339 s 27

32.09 Repealed, 1971 c 339 s 27



Section 32.10 Licenses; suspension, revocation.

32.10 Licenses; suspension, revocation.

When any person licensed under sections 28A.04 and 32.10 shall have been convicted of a violation of any provision of any law of this state relating to the manufacture or sale of butter or cheese or other dairy products, or the operation of dairy plants, or other establishments in which dairy products or goat milk, as defined in section 32.391, subdivision 1, are manufactured, processed, or handled, or for transportation, or of any provision of any rule of the commissioner made and promulgated under the provisions of law or there has been a continued course of conduct by such licensee or any agent, representative or employee of such licensee which deceives or defrauds producers or consumers, the license (1) may be suspended for the time stated in order of suspension, (2) may be revoked or canceled by the commissioner, or (3) upon application for a renewal license, the commissioner may refuse to issue the same, upon ten days' written notice with opportunity to be heard. The commissioner shall promulgate procedural rules governing the notice, hearing, evidence, findings, order, and record to be kept in such hearings, in the manner provided by law. Upon conviction of a second or any subsequent offense, the commissioner may revoke and cancel such license with or without notice of hearing, in the commissioner's discretion, and in such case the commissioner shall not issue another license for the operation of such plant or establishment for a term of one year from the date of such cancellation or revocation.

HIST: (3935-3) 1927 c 187 s 3; 1955 c 608 s 1; 1961 c 147 art 3 s 2; 1963 c 101 s 2; 1973 c 35 s 11; 1985 c 248 s 70; 1986 c 444



Section 32.101 Repealed, 1996 c 310 s 1

32.101 Repealed, 1996 c 310 s 1



Section 32.102 Prosecutions.

32.102 Prosecutions.

It shall be the duty of every prosecuting officer to whom the commissioner shall report any violation of sections 28A.04 and 32.10 to cause appropriate proceedings to be instituted and to be prosecuted in the proper courts, without delay, for the enforcement as in such cases therein provided. All fines imposed and paid thereunder shall be paid into the state treasury.

HIST: (3935-5) 1927 c 187 s 5; 1973 c 35 s 13



Section 32.103 Inspection of dairies.

32.103 Inspection of dairies.

(a) At times the commissioner determines proper, the commissioner shall cause to be inspected all places where dairy products are made, stored, or served as food for pay, and all places where cows are kept by persons engaged in the sale of milk, and shall require the correction of all insanitary conditions and practices found. During routine inspections or as necessary, the commissioner shall inspect for:

(1) evidence of use of rBGH in violation of section 32.75, by producers providing affidavits of nontreatment under that section; and

(2) mercury manometers in violation of section 116.92.

(b) A refusal or physical threat that prevents the completion of an inspection or neglect to obey a lawful direction of the commissioner or the commissioner's agent given while carrying out this section may result in the suspension of the offender's permit or certification. The offender is required to meet with a representative of the offender's plant or marketing organization and a representative of the commissioner within 48 hours excluding holidays or weekends or the suspension will take effect. A producer may request a hearing before the commissioner or the commissioner's agent if a serious concern exists relative to the retention of the offender's permit or certification to sell milk.

HIST: (3819) 1921 c 495 s 30; 1986 c 444; 1989 c 312 s 3; 1990 c 511 s 3; 1994 c 632 art 2 s 13; 1997 c 216 s 54



Section 32.104 Local inspection.

32.104 Local inspection.

Notwithstanding any law to the contrary, the governing authority of any municipal corporation or other subdivision of state government may, by ordinance, provide for the inspection of milk, cream, butter, or other dairy products sold within its limits, and of dairy plants, dairy farms and dairy herds kept for the production of such milk, cream, butter, or other dairy products and may prescribe the terms upon which such sales may be made and fix penalties for violation thereof, but no such ordinance shall conflict with any law of this state, or with any rule of the commissioner for the inspection of dairy herds or dairy plants or dairy farms or impose any additional requirement for the sale of milk, cream, butter or other dairy products processed outside the corporate limits of the municipality than is imposed by law or by the rules of the commissioner, or require a duplication of inspection of dairy plants, dairy farms, or dairy herds producing milk, cream, butter or other dairy products sold within its corporate limits, or otherwise interfere with any power or duty of the commissioner or the commissioner's official subordinates.

When a dairy plant is licensed by the commissioner of agriculture, the plant, including all distribution facilities and vehicles, is exempt from the licensing requirements of any subdivision of state government except for licensing requirements which the city in which the plant is located may impose.

HIST: (3820) 1921 c 495 s 31; 1957 c 885 s 1; 1965 c 118 s 1; 1967 c 313 s 1; 1973 c 123 art 5 s 7; 1985 c 248 s 70; 1986 c 444



Section 32.105 Milk procurement fee.

32.105 Milk procurement fee.

Each dairy plant operator within the state must pay to the commissioner on or before the 18th of each month a fee of .71 cents per hundredweight of milk purchased the previous month. If a milk producer within the state ships milk out of the state for sale, the producer must pay the fee to the commissioner unless the purchaser voluntarily pays the fee.

Producers who ship milk out of state or processors must submit monthly reports as to milk purchases along with the appropriate procurement fee to the commissioner. The commissioner may have access to all relevant purchase or sale records as necessary to verify compliance with this section and may require the producer or purchaser to produce records as necessary to determine compliance.

The fees collected under this section must be deposited in the dairy services account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

HIST: 1Sp2001 c 2 s 56



Section 32.106 Multiuse dairy product containers.

32.106 Multiuse dairy product containers.

Subdivision 1. Cleaning. Before being reused, dairy product containers which may be used more than once shall be cleaned in accordance with rules promulgated in the manner provided by law by the commissioner, except, that in no instance shall such rules serve to eliminate any producers product from the market, whose present method of production, bears no evidence of endangering the health of the consumers. All rules heretofore adopted by the commissioner relating to the cleaning of dairy product containers which are in effect at the time Laws 1961, chapter 147, article 4, section 1 takes effect and which are not in conflict with this section, shall remain in effect until amended, modified, or repealed by the commissioner.

Subd. 2. Return. Every person, receiving any dairy product in containers which may be used more than once and which are to be returned to the sender or seller shall cause such containers to be promptly emptied, thoroughly cleansed as required by rules promulgated by the commissioner, and immediately returned.

HIST: (3816) 1921 c 495 s 27; 1957 c 119 s 1; 1961 c 147 art 4 s 1; 1985 c 248 s 70



Section 32.11 Repealed, 1Sp2001 c 2 s 162

32.11 Repealed, 1Sp2001 c 2 s 162



Section 32.12 Repealed, 1Sp2001 c 2 s 162

32.12 Repealed, 1Sp2001 c 2 s 162



Section 32.13 Repealed, 1961 c 147 art 3 s 3

32.13 Repealed, 1961 c 147 art 3 s 3



Section 32.14 Repealed, 1961 c 147 art 3 s 3

32.14 Repealed, 1961 c 147 art 3 s 3



Section 32.15 Repealed, 1961 c 147 art 3 s 3; art 4 s 2

32.15 Repealed, 1961 c 147 art 3 s 3; art 4 s 2



Section 32.16 Repealed, 1961 c 147 art 3 s 3

32.16 Repealed, 1961 c 147 art 3 s 3



Section 32.17 Repealed, 1961 c 147 art 3 s 3

32.17 Repealed, 1961 c 147 art 3 s 3



Section 32.18 Repealed, 1Sp2001 c 2 s 162

32.18 Repealed, 1Sp2001 c 2 s 162



Section 32.19 Repealed, 1Sp2001 c 2 s 162

32.19 Repealed, 1Sp2001 c 2 s 162



Section 32.20 Repealed, 1Sp2001 c 2 s 162

32.20 Repealed, 1Sp2001 c 2 s 162



Section 32.201 Repealed, 1996 c 310 s 1

32.201 Repealed, 1996 c 310 s 1



Section 32.203 Repealed, 1Sp2001 c 2 s 162

32.203 Repealed, 1Sp2001 c 2 s 162



Section 32.204 Repealed, 1Sp2001 c 2 s 162

32.204 Repealed, 1Sp2001 c 2 s 162



Section 32.205 Repealed, 1996 c 310 s 1

32.205 Repealed, 1996 c 310 s 1



Section 32.206 Repealed, 1Sp2001 c 2 s 162

32.206 Repealed, 1Sp2001 c 2 s 162



Section 32.207 Repealed, 1996 c 310 s 1

32.207 Repealed, 1996 c 310 s 1



Section 32.208 Repealed, 1Sp2001 c 2 s 162

32.208 Repealed, 1Sp2001 c 2 s 162



Section 32.21 Adulterated dairy products.

32.21 Adulterated dairy products.

Subdivision 1. Purchase and sale prohibition. A person may not sell or knowingly buy adulterated dairy products.

Subd. 2. Manufacture of food for human consumption from adulterated milk or cream prohibited. An article of food for human consumption may not be manufactured from adulterated milk or cream, except as provided in section 32.22 or the federal Food, Drug, and Cosmetic Act, United States Code, title 21, section 301 et seq., and related federal regulations.

Prior to processing milk, all bulk milk pickup tankers must be tested for the presence of beta lactum drug residues and for other residues as determined necessary by the commissioner. Test methods must be those approved by the Association of Analytical Chemists (AOAC) or under the AOAC C2 program. Bulk milk tankers testing positive must be reported to the commissioner or the commissioner's agent within 24 hours. This report must include how and where the milk was disposed of, the volume, the responsible producer, and the possible cause of the violative residue. All milk sample residue results must be recorded and retained for examination by the commissioner or the commissioner's agent for six months by the receiving plant. Milk received from a producer in other than a bulk milk pickup tanker is also subject to this section.

Subd. 3. Adulterated milk. For purposes of this section and section 32.22, milk is adulterated if it:

(1) is drawn in a filthy or unsanitary place;

(2) is drawn from unhealthy or diseased cows;

(3) is drawn from cows that are fed garbage or an unwholesome animal or vegetable substance;

(4) is drawn from cows within 15 days before calving, or five days after calving;

(5) contains water in excess of that normally found in milk;

(6) contains a substance that is not a normal constituent of the milk except as allowed in this chapter; or

(7) contains drug residues or other chemical or biological substances in amounts above the tolerances or safe levels established by rule or under section 32.415.

Subd. 4. Penalties. (a) A person, other than a milk producer, who violates this section is guilty of a misdemeanor or subject to a civil penalty up to $1,000.

(b) A milk producer may not change milk plants within 30 days, without permission of the commissioner, after receiving notification from the commissioner under paragraph (c) or (d) that the milk producer has violated this section.

(c) A milk producer who violates subdivision 3, clause (1), (2), (3), (4), or (5), is subject to clauses (1) to (3) of this paragraph.

(1) Upon notification of the first violation in a 12-month period, the producer must meet with the dairy plant field service representative to initiate corrective action within 30 days.

(2) Upon the second violation within a 12-month period, the producer is subject to a civil penalty of $300. The commissioner shall notify the producer by certified mail stating the penalty is payable in 30 days, the consequences of failure to pay the penalty, and the consequences of future violations.

(3) Upon the third violation within a 12-month period, the producer is subject to an additional civil penalty of $300 and possible revocation of the producer's permit or certification. The commissioner shall notify the producer by certified mail that all civil penalties owed must be paid within 30 days and that the commissioner is initiating administrative procedures to revoke the producer's permit or certification to sell milk for at least 30 days.

(d) The producer's shipment of milk must be immediately suspended if the producer is identified as an individual source of milk containing residues causing a bulk load of milk to test positive in violation of subdivision 3, clause (6) or (7). The Grade A or manufacturing grade permit must be converted to temporary status for not more than 30 days and shipment may resume only after subsequent milk has been sampled by the commissioner or the commissioner's agent and found to contain no residues above established tolerances or safe levels.

The Grade A or manufacturing grade permit may be restored if the producer completes the "Milk and Dairy Beef Residue Prevention Protocol" with a licensed veterinarian, displays the signed certificate in the milkhouse, and sends verification to the commissioner within the 30-day temporary permit status period. If the producer does not comply within the temporary permit status period, the Grade A or manufacturing grade permit must be suspended. A milk producer whose milk supply is in violation of subdivision 3, clause (6) or (7), and has caused a bulk load to test positive is subject to clauses (1) to (3) of this paragraph.

(1) For the first violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pick-ups are prohibited until subsequent testing reveals the milk is free of drug residue. A farm inspection must be completed by the plant representative and the producer to determine the cause of the residue and actions required to prevent future violations.

(2) For the second violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pick-ups are prohibited until subsequent testing reveals the milk is free of drug residue. A farm inspection must be completed by the regulatory agency or its agent to determine the cause of the residue and actions required to prevent future violations.

(3) For the third violation in a 12-month period, the penalty is the value of all milk on the contaminated load plus any costs associated with the disposition of the contaminated load. Future pick-ups are prohibited until subsequent testing reveals the milk is free of drug residue. The commissioner or the commissioner's agent shall also notify the producer by certified mail that the commissioner is initiating administrative procedures to revoke the producer's right to sell milk for a minimum of 30 days.

(4) If a bulk load of milk tests negative for residues and there is a positive producer sample on the load, no civil penalties may be assessed to the producer. The plant must report the positive result within 24 hours and reject further milk shipments from that producer until the producer's milk tests negative. A farm inspection must be completed by the plant representative and the producer to determine the cause of the residue and actions required to prevent future violations. The department shall suspend the producer's permit and count the violation on the producer's record. The Grade A or manufacturing grade permit must be converted to temporary status for not more than 30 days during which time the producer must review the "Milk and Dairy Beef Residue Prevention Protocol" with a licensed veterinarian, display the signed certificate in the milkhouse, and send verification to the commissioner. If these conditions are met, the Grade A or manufacturing grade permit must be reinstated. If the producer does not comply within the temporary permit status period, the Grade A or manufacturing grade permit must be suspended.

(e) A milk producer that has been certified as completing the "Milk and Dairy Beef Residue Prevention Protocol" within 12 months of the first violation of subdivision 3, clause (7), need only review the cause of the violation with a field service representative within three days to maintain Grade A or manufacturing grade permit and shipping status if all other requirements of this section are met.

(f) Civil penalties collected under this section must be deposited in the milk inspection services account established in this chapter.

HIST: (3811) 1921 c 495 s 22; 1961 c 147 art 5 s 1; 1967 c 219 s 2; 1985 c 93 s 1; 1987 c 20 s 1; 1990 c 511 s 4; 1992 c 602 s 3; 1996 c 407 s 26; 1999 c 231 s 67; 2000 c 385 s 1; 1Sp2001 c 2 s 57



Section 32.211 Expired 60 days following cessation of hostilities, World War II. Proclamation No. 2714.

32.211 Expired 60 days following cessation of hostilities, World War II. Proclamation No. 2714.



Section 32.212 Milk houses for bulk tanks.

32.212 Milk houses for bulk tanks.

Any producer using a bulk tank for cooling and storage of milk to be used for manufacturing purposes shall have an enclosed milk room which shall conform to the standards provided by this section and section 32.213. The floor shall be constructed of concrete or other impervious material, maintained in good repair, and graded to provide proper drainage. The walls and ceilings of the room shall be sealed and constructed of smooth easily cleaned material. All windows shall be screened and doors shall be self-closing. It shall be well ventilated and must meet the following requirements:

(1) The bulk tank shall not be located over a drain or under a ventilator.

(2) The hose port shall be located in an exterior wall and fitted with a tight self-closing door.

(3) Each milk room shall have an adequate supply of water readily accessible with facilities for heating the water, to insure the cleaning and sanitizing of the bulk tank, utensils and equipment and the keeping of the milk room clean.

(4) No lights shall be placed directly over the bulk tank.

(5) The bulk tank shall be properly located in the milk room for easy access to all areas for cleaning and servicing.

(6) The milkhouse shall be used only for storage of milk, milk utensils, and supplies incidental to the production of milk.

(7) This section and section 32.213 are effective for all bulk tanks for milk produced for manufacturing purposes.

(8) No milk processor shall buy milk from any producer of milk using a bulk tank to be used for manufacturing purposes unless such producer has complied with the provisions of this section.

(9) After July 1, 1965, no person shall install a bulk tank except in a milk room or milkhouse which complies with the provisions of this section and section 32.213.

(10) The enforcement of this section and section 32.213 shall be administered by the Minnesota department of agriculture.

(11) Any person violating any provisions of this section and section 32.213 shall be punished by a fine of not more than $50.

HIST: 1965 c 530 s 1; 1967 c 257 s 1; 1969 c 337 s 1; 1983 c 216 art 1 s 9



Section 32.213 Information on sale of bulk tanks.

32.213 Information on sale of bulk tanks.

No bulk tank designed for the cooling and storage of milk shall be sold to anyone other than a wholesaler or dealer in such bulk tanks without the seller delivering to the buyer an exact copy of this section and section 32.212 at or prior to the time of delivery of such bulk tank to the buyer.

HIST: 1965 c 530 s 2; 1983 c 216 art 1 s 10



Section 32.22 Skimmed milk.

32.22 Skimmed milk.

Notwithstanding the provisions of section 32.21, milk from which the cream has been removed, if such milk is otherwise wholesome and unadulterated, may be sold as such to makers of skimmed milk cheese, and by licensed dealers; but in the latter case only from vessels legibly marked "skimmed milk" in plain, common black letters upon a light colored background, each letter being at least one inch high and one-half inch wide, and these words being placed on the top or side of such vessel. These requirements shall not apply to skimmed or separated milk delivered to any patron of a creamery who furnishes milk thereto, but all skimmed milk from creameries and all whey from cheese factories so delivered to patrons shall first be pasteurized at a minimum temperature of 145 degrees Fahrenheit for not less than 30 minutes, or at a minimum temperature of 180 degrees Fahrenheit for continuous flow pasteurization.

HIST: (3812) 1921 c 495 s 23



Section 32.23 Repealed, 1959 c 606 s 12

32.23 Repealed, 1959 c 606 s 12



Section 32.24 Repealed, 1959 c 606 s 12

32.24 Repealed, 1959 c 606 s 12



Section 32.25 Milk, cream, skim milk, and buttermilk bought by weight; testing methods.

32.25 Milk, cream, skim milk, and buttermilk bought by weight; testing methods.

Subdivision 1. Milk fat, protein, and solids not fat bases of payment; tests. Milk must be purchased from producers using a formula based on one or more of the following:

(1) payment of a standard rate with uniform differentials for milk testing above or below 3.5 percent milk fat;

(2) payment of a standard rate for the pounds of milk fat contained in the milk;

(3) payment of a standard rate for the pounds of protein contained in the milk;

(4) payment of a standard rate for the pounds of solids not fat contained in the milk; or

(5) payment of standard rates based on other attributes of value in the milk.

In addition, an adjustment may be made on the basis of milk quality and other premiums.

Testing procedures for determining the percentages of milk fat, protein, and solids not fat must comply with the Association of Analytical Chemists approved methods or be as adopted by rule.

Subd. 2. Apparatus to conform to specifications. All glassware, test-bottles, pipettes, acid measures, chemicals, scales, and other apparatus used in the operation of these tests shall conform to the specifications set forth for the particular test method.

Subd. 3. Penalties for violations. Any person

(1) who shall employ any test other than those tests authorized by rule promulgated by the commissioner, or any methods other than the standard official methods for determining the milk fat content of milk or cream, or

(2) who shall incorrectly sample milk or cream purchased or sold, or

(3) who shall incorrectly weigh milk or cream purchased or sold, or

(4) who shall incorrectly grade milk or cream purchased or sold, or

(5) who shall make a false entry of the weight, or test result, or grade of any milk or cream purchased or sold, or

(6) who shall incorrectly sample, weigh, test, or record or report weights or tests of skim milk or buttermilk purchased or sold, or

(7) who shall underread the tests, or

(8) who shall falsify the reading of the tests, or

(9) who shall manipulate the reading of the tests, or

(10) who shall falsely state, certify, or use in the purchase or sale of milk or cream a misreading of such tests, whether the tests or actual reading shall have been made by such person or by any other person, shall be guilty of a misdemeanor.

HIST: (3815) 1921 c 495 s 26; 1927 c 154 s 1; 1941 c 327 s 1; 1945 c 164 s 1; 1947 c 461 s 1; 1955 c 521 s 1; 1961 c 147 art 5 s 2; 1963 c 90 s 1; 1965 c 310 s 2,3; 1984 c 509 s 1; 1985 c 248 s 70; 1993 c 367 s 27; 1999 c 154 s 1



Section 32.26 Renumbered 32.106

32.26 Renumbered 32.106



Section 32.27 Renumbered 32.208

32.27 Renumbered 32.208



Section 32.28 Repealed, 1957 c 91 s 1

32.28 Repealed, 1957 c 91 s 1



Section 32.29 Renumbered 32.103

32.29 Renumbered 32.103



Section 32.30 Renumbered 32.104

32.30 Renumbered 32.104



Section 32.31 Renumbered 32.471

32.31 Renumbered 32.471



Section 32.32 Renumbered 32.203

32.32 Renumbered 32.203



Section 32.33 Renumbered 32.204

32.33 Renumbered 32.204



Section 32.34 Renumbered 32.206

32.34 Renumbered 32.206



Section 32.35 Repealed, 1947 c 55 s 1

32.35 Repealed, 1947 c 55 s 1



Section 32.36 Renumbered 32.472

32.36 Renumbered 32.472



Section 32.37 Renumbered 32.473

32.37 Renumbered 32.473



Section 32.38 Repealed, 1955 c 833 s 1

32.38 Repealed, 1955 c 833 s 1



Section 32.381 Renumbered 32.481

32.381 Renumbered 32.481



Section 32.382 Renumbered 32.482

32.382 Renumbered 32.482



Section 32.383 Renumbered 32.483

32.383 Renumbered 32.483



Section 32.384 Renumbered 32.484

32.384 Renumbered 32.484



Section 32.385 Renumbered 32.485

32.385 Renumbered 32.485



Section 32.39 Repealed, 1947 c 104 s 2

32.39 Repealed, 1947 c 104 s 2



Section 32.391 Definitions.

32.391 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 1a. Milk. "Milk" is defined as the whole, fresh, clean lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows. When prepared for market in final package form for beverage use, milk shall contain not less than 8.7 percent milk solids-not-fat and not less than 3.25 percent of milk fat. The name milk, unqualified, means cow's milk.

Subd. 1b. Skim milk. "Skim milk" is milk from which milk fat has been removed so that its milk fat content is less than .25 percent. Skim milk in final package form for beverage use must contain at least nine percent milk solids-not-fat, for a total of at least 9.25 percent milk solids. Skim milk may be homogenized.

Subd. 1c. Lowfat milk. "Lowfat milk" is milk from which milk fat has been removed so that its milk fat content is from one-half to two percent, within limits of good manufacturing practices. Lowfat milk in final package form for beverage use must contain at least ten percent milk solids-not-fat. Lowfat milk may be homogenized.

Milk solids-not-fat may be added to fluid milk products to meet the above standards from the following sources: partially-skimmed milk, skim milk, concentrated partially-skimmed milk, concentrated skim milk, and nonfat dry milk, used alone or in any combination.

Subd. 1d. Milk solids-not-fat. "Milk solids-not-fat" is the portion of a milk product that is not water and is not fat as determined by procedures outlined in Standard Methods For The Examination Of Dairy Products (current edition).

Subd. 1e. Fluid milk products. "Fluid milk products" means cream, sour cream, half and half, reconstituted half and half, concentrated milk, concentrated milk products, skim milk, nonfat milk, chocolate flavored milk, chocolate flavored drink, chocolate flavored reconstituted milk, chocolate flavored reconstituted drink, buttermilk, cultured buttermilk, cultured milk, vitamin D milk, reconstituted or recombined milk, reconstituted cream, reconstituted skim milk, homogenized milk, and any other fluid milk product made by the addition of any substance to milk or to any of the above enumerated fluid milk products, when the same is declared to be a fluid milk product by rule promulgated by the commissioner.

Subd. 1f. Goat milk. "Goat milk" is a whole, fresh, clean lacteal secretion free from colostrum, obtained by the complete milking of one or more healthy goats.

Subd. 1g. Sheep milk. "Sheep milk" is a whole, fresh, clean lacteal secretion free from colostrum, obtained by the complete milking of one or more healthy sheep.

Subd. 2. Pasteurization. (a) The terms "pasteurization," "pasteurized," and similar terms mean:

(1) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to a temperature of at least 145 degrees Fahrenheit and holding the temperature for at least 30 minutes;

(2) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to a temperature of at least 161 degrees Fahrenheit and holding the temperature for at least 15 seconds; or

(3) the process of heating every particle of milk, fluid milk products, goat milk, or sheep milk, in properly operated equipment approved by the commissioner, to the temperatures and holding for the times as the commissioner may prescribe by rule adopted in accordance with law containing standards more stringent than those imposed by this subdivision.

(b) Nothing contained in this definition shall be construed as excluding any other process which has been demonstrated to be equally efficient and is approved by the commissioner.

Subd. 3. Cooling after pasteurization. Immediately following pasteurization, all milk, fluid milk products, goat milk, and sheep milk shall be cooled, in properly operated equipment approved by the commissioner, to a temperature of 45 degrees Fahrenheit or lower, and maintained at 45 degrees Fahrenheit or lower until delivered; provided, however, that if the milk, fluid milk products, goat milk, or sheep milk is to be cultured immediately after pasteurization, then such cooling may be delayed until after the culturing process is completed; provided further that the commissioner may prescribe by rule adopted in accordance with law standards more stringent than those imposed by this subdivision.

HIST: 1945 c 384 s 1,2; 1953 c 536 s 1; 1967 c 219 s 3-5; 1985 c 248 s 70; 1986 c 354 s 1; 1990 c 511 s 5



Section 32.392 Approval of dairy plants.

32.392 Approval of dairy plants.

No person shall operate a dairy plant in this state unless the dairy plant, and the equipment, water supply and plumbing system connected therewith shall have been first approved by the commissioner and a permit issued to operate the same. At the time of filing the application for a permit, the applicant shall submit to the commissioner duplicate floor plans of such plant which shall show the placement of equipment, the source of water supply and method of distribution, and the location of the plumbing system, including the disposal of wastes. All new construction or alteration of any existing dairy plants shall be made only with the approval of the commissioner and duplicate plans for such construction or alteration shall be submitted to the commissioner for approval. Any permit may be revoked by the commissioner for due cause after the holder of the permit has been given the opportunity for a hearing, in which case the holder of the permit shall be notified in writing, at least seven days prior to the date of such hearing, of the time and place of such hearing.

The fee for approval services is $45 per hour of department staff time spent in the approval process. The fees must be deposited in the dairy services account in the agricultural fund. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

HIST: 1945 c 384 s 3; 1949 c 403 s 1; 1953 c 536 s 2; 1955 c 658 s 1; 1967 c 219 s 6; 1986 c 444; 1Sp2001 c 2 s 58



Section 32.393 Limitation on sale.

32.393 Limitation on sale.

Subdivision 1. Pasteurization. No milk, fluid milk products, goat milk, or sheep milk shall be sold, advertised, offered or exposed for sale or held in possession for sale for the purpose of human consumption in fluid form in this state unless the same has been pasteurized and cooled, as defined in section 32.391; provided, that this section shall not apply to milk, cream, skim milk, goat milk, or sheep milk occasionally secured or purchased for personal use by any consumer at the place or farm where the milk is produced.

Subd. 2. Labels. All pasteurized milk, fluid milk products, goat milk, or sheep milk sold, offered or exposed for sale or held in possession for sale shall be labeled or otherwise designated as pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, or pasteurized sheep milk, and in case of pasteurized fluid milk products the label shall also state the name of the specific product.

HIST: 1945 c 384 s 4; 1949 c 403 s 1; 1953 c 536 s 3; 1986 c 444; 1990 c 511 s 6



Section 32.394 Grade A pasteurized milk.

32.394 Grade A pasteurized milk.

Subdivision 1. Grade A pasteurized bacteria counts. Grade A pasteurized milk, fluid milk products and goat milk are Grade A raw milk, fluid milk products and goat milk for pasteurization which have been pasteurized, cooled and prepared for distribution in a dairy plant approved by the commissioner, the bacterial count of which at no time after pasteurization and until delivery exceeds 20,000 bacteria per milliliter. The coliform count must not exceed ten per milliliter except that bulk tank transport shipments must not exceed 100 per milliliter. The standard plate count standard shall be omitted in the case of sour cream, cultured buttermilk, other cultured fluid milk products and cultured goat milk; provided further that the commissioner may prescribe standards and rules adopted in accordance with law more stringent than those imposed by this subdivision.

Subd. 2. Grade A raw bacteria counts. Grade A raw milk or goat milk for pasteurization purposes is raw milk or goat milk which complies with all the requirements for its production, the bacterial count of which does not exceed 100,000 bacteria per milliliter prior to commingling with other producer milk at which time the bacteria count must not exceed 300,000 per milliliter prior to pasteurization. The commissioner may prescribe standards and rules adopted in accordance with law more stringent than those imposed by this subdivision.

Subd. 3. Exemption Nothing in this section shall be construed to mean compulsory grading of pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization, or raw goat milk for pasteurization; such grade shall apply only to pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization, or raw goat milk for pasteurization on which the grade is declared on the label.

Subd. 4. Rules. The commissioner shall by rule promulgate identity, production and processing standards for milk, milk products and goat milk which are intended to bear the Grade A label.

In the exercise of the authority to establish requirements for Grade A milk, milk products and goat milk, the commissioner adopts definitions, standards of identity, and requirements for production and processing contained in the "1999 Grade A Pasteurized Milk Ordinance" and the "1995 Grade A Condensed and Dry Milk Ordinance" of the United States Department of Health and Human Services, in a manner provided for and not in conflict with law.

Subd. 5. Sales as Grade A milk. No person shall sell, offer or expose for sale, any milk, milk products or goat milk labeled Grade A, unless the milk, milk products or goat milk have been produced and processed in accordance with the requirements of Minnesota law and rule. Any processor desiring to use the Grade A label on milk, milk products or goat milk shall make application for a permit to the commissioner on a form prescribed and furnished by the commissioner. The permit shall be issued by the commissioner when the commissioner has determined that the applicant has complied with the requirements of Minnesota law and rule. Permits shall not be transferable with respect to person or location. A permit may be suspended by the commissioner upon failure by the holder of the permit to comply with any of the terms of Minnesota law and rule or for interference with inspection, and may be revoked by the commissioner for due cause after the holder of the permit has been given the opportunity for a hearing, in which case the holder of the permit shall be given a notice in writing of the time and place of such hearing at least seven days before the date of such hearing.

Subd. 6. Inspection service. To assure compliance with the laws and rules governing the production, handling, processing, and sale of Grade A milk, Grade A milk products and Grade A goat milk, the commissioner is hereby authorized to provide a service to be performed by trained and duly qualified milk sanitarians, for the inspection of such milk, milk products and goat milk, and of the premises and plants where such milk, milk products and goat milk are produced, handled and processed. Such service shall be for acquainting the processor and producers with the requirements for a Grade A milk supply, for preliminary inspection to determine if a processor has brought the processor's farms and plant to the state of compliance which will qualify the processor's products for the Grade A label, and for continuous inspection to assure that any farms and plants so accepted and all products therefrom so labeled shall remain in compliance. Said Grade A processor shall provide a continuous field service to assist the producers, who sell their milk to the processor's plant, to attain and to maintain compliance with Grade A requirements. Any person who performs such field service for such Grade A processor first shall obtain a permit therefor from the commissioner. Any person desiring to secure such permit shall make application therefor on a form provided by the commissioner, and before a permit is issued the commissioner shall determine that the applicant is competent and qualified to perform such field service. Said permit shall not be transferable and may be revoked for due cause after the holder of the permit has been given the opportunity for a hearing in which case the holder of the permit shall be given a notice in writing of the time and place of such hearing at least seven days before the date of such hearing.

Subd. 7. Availability. The aforesaid state service shall be available to all processors who wish to use the Grade A label on their milk, milk products and goat milk and who have not available to them substantially equivalent service, imposed with equal effectiveness by a city within the state.

Subd. 8. Grade A inspection fees. A processor or marketing organization of milk, milk products, sheep milk, or goat milk who wishes to market Grade A milk or use the Grade A label must apply for Grade A inspection service from the commissioner. A pasteurization plant requesting Grade A inspection service must hold a Grade A permit and pay an annual inspection fee of no more than $500. For Grade A farm inspection service, the fee must be no more than $50 per farm, paid annually by the processor or by the marketing organization on behalf of its patrons. For a farm requiring a reinspection in addition to the required biannual inspections, an additional fee of no more than $25 per reinspection must be paid by the processor or by the marketing organization on behalf of its patrons. The Grade A farm inspection fee must not exceed the lesser of (1) 40 percent of the department's actual average cost per farm inspection or reinspection; or (2) the dollar limits set in this subdivision. No fee increase may be implemented until after the commissioner has held three or more public hearings.

Subd. 8a. Laboratory certification. A laboratory, before conducting a test the results of which are to be used in the enforcement of requirements for distribution of milk, milk products or goat milk under the Grade A label, must be certified as meeting the requirements for laboratory approval that are established by rule of the commissioner, and must receive a permit from the commissioner. The permit shall remain valid without renewal unless suspended or revoked by the commissioner for failure to comply with the requirements. Satisfactory analytical procedures and results for split samples, the nature, number and frequency of which shall be in accordance with rules established by the commissioner, shall be required of a certified laboratory for retention of its certification and permit.

An application for initial certification or biennial recertification, or for recertification following suspension or revocation of a permit shall be accompanied by an annual fee based on the number of analysts approved and the number of specific tests for which they are approved. The fee is not less than $150 or more than $200 for each analyst approved and not less than $35 or more than $50 for each test approved. The commissioner may annually adjust assessments within the limits established by this subdivision to meet the cost recovery of the services required by this subdivision.

Subd. 8b. Manufacturing grade farm certification. A processor or marketing organization of milk, milk products, sheep milk, or goat milk who wishes to market other than Grade A milk must apply for a manufacturing grade farm certification inspection from the commissioner. A manufacturing plant that pasteurizes milk or milk by-products must pay an annual fee based on the number of pasteurization units. This fee must not exceed $140 per unit. The fee for farm certification inspection must not be more than $25 per farm to be paid annually by the processor or by the marketing organization on behalf of its patrons. For a farm requiring more than the one inspection for certification, a reinspection fee of no more than $25 must be paid by the processor or by the marketing organization on behalf of its patrons. The fee must be set by the commissioner in an amount necessary to cover 40 percent of the department's actual cost of providing the annual inspection but must not exceed the limits in this subdivision. No fee increase may be implemented until after the commissioner has held three or more public hearings.

Subd. 8c. Grade A or manufacturing grade raw milk. Grade A or manufacturing grade raw milk must not have been stored longer than 76 hours when it is picked up at the farm by the receiving plant. The commissioner or an agent of the commissioner may waive the 76-hour time limit in a case of hardship, emergency, or natural disaster. On farms permitted or certified for bulk tank storage, the milk may only be picked up from approved bulk milk tanks in proper working order.

Subd. 8d. Processor assessment. (a) A manufacturer shall pay to the commissioner a fee for fluid milk processed and milk used in the manufacture of fluid milk products sold for retail sale in Minnesota. Beginning May 1, 1993, the fee is six cents per hundredweight. If the commissioner determines that a different fee, not less than five cents and not more than nine cents per hundredweight, when combined with general fund appropriations and fees charged under sections 31.39 and 32.394, subdivision 8, is needed to provide adequate funding for the Grades A and B inspection programs and the administration and enforcement of Laws 1993, chapter 65, the commissioner may, by rule, change the fee on processors within the range provided within this subdivision.

(b) Processors must report quantities of milk processed under paragraph (a) on forms provided by the commissioner. Processor fees must be paid monthly. The commissioner may require the production of records as necessary to determine compliance with this subdivision.

(c) The commissioner may create within the department a dairy consulting program to provide assistance to dairy producers who are experiencing problems meeting the sanitation and quality requirements of the dairy laws and rules.

The commissioner may use money appropriated from the dairy services account created in subdivision 9 to pay for the program authorized in this paragraph.

Subd. 8e. Farm bulk milk pick-up tankers. Farm bulk milk pick-up tankers, milk transports, and tankers used to transport milk products must be inspected and obtain a permit issued by the commissioner annually by July 1. The owner or operator must pay a $25 permit fee per tanker to the commissioner. The commissioner may appoint such persons as the commissioner deems qualified to make inspections.

Subd. 9. Payments; refunds; disposition. Fees are payable by a processor or marketing organization by July 1 of each year for Grade A, and by January 1 of each year for manufacturing grade, and if not paid within 30 days of the due date, the service must be discontinued, and permission to market manufacturing grade or Grade A milk or milk products or use the Grade A label must be withdrawn. A processor may terminate payment and service without loss of the Grade A label if written notice of that intention is given prior to the due date of the payment of an assessment and if the continuous inspection of the plant is assumed by a city whose milk control ordinance is substantially equivalent to Minnesota law and rule and is enforced with equal effectiveness. If a farm discontinues the production of milk within six months of the billing date, a request for a refund based on inspection services not received may be made by the processor or by the marketing organization on behalf of its patrons. This request must be made in writing by July 1 for manufacturing grade, or by December 31 for Grade A, and on approval by the commissioner refunds must be made to the processor or marketing organization.

The fees for services performed by the activities of this section must be deposited in the agricultural fund and constitute a separate account to be known as the dairy services account, which is hereby created. Money in the account, including interest earned, is appropriated to the commissioner to administer this chapter.

Subd. 10. Repealed, 1961 c 147 art 5 s 7

Subd. 11. Waiver of rules; water well distance requirement. A dairy farmer who wishes to be permitted to produce grade A milk may not be denied the grade A permit solely because of provisions in rules adopted by the commissioner of health requiring a minimum distance between a water well and a dairy barn. To be eligible for a grade A permit, the following conditions must be met:

(1) the water well must have been in place prior to January 1, 1974;

(2) the water well must comply with all rules of the commissioner of health other than the minimum distance requirement; and

(3) water from the well must be tested at least once every six months in compliance with guidelines established by the commissioner of agriculture unless the water from the well meets water quality requirements for three consecutive years, in which case the water must be tested only once every 12 months until the water fails to meet water quality requirements during one of the tests.

Subd. 12. Water testing guidelines. The commissioner of agriculture, in consultation with the commissioner of health, shall establish guidelines for the testing required under section 32.394, subdivision 11, clause (3).

HIST: 1945 c 384 s 5; 1949 c 403 s 1; 1953 c 536 s 4; 1953 c 752 s 1; 1955 c 379 s 1; 1959 c 400 s 1; 1961 c 113 s 1; 1967 c 219 s 7-11; 1971 c 703 s 1,2; 1973 c 123 art 5 s 7; 1975 c 412 s 21-23; 1977 c 120 s 1,2; 1983 c 300 s 20; 1985 c 248 s 70; 1986 c 444; 1987 c 384 art 3 s 1; 1987 c 396 art 11 s 11-13; 1990 c 511 s 7-10; 1991 c 254 art 3 s 18-20; 1992 c 544 s 2,3; 1993 c 65 s 4,5; 1993 c 172 s 29; 1997 c 187 art 1 s 1; 1997 c 216 s 55; 1999 c 231 s 68; 1Sp2001 c 2 s 59-61



Section 32.395 Milk other than Grade A.

32.395 Milk other than Grade A.

Subdivision 1. Pasteurized milk, fluid milk products and goat milk, other than Grade A. Pasteurized milk, fluid milk products and goat milk, other than Grade A, are raw milk, fluid milk products and goat milk for pasteurization which have been pasteurized, cooled and prepared for distribution in a plant approved by the commissioner, the bacterial count of which at no time after pasteurization and until delivery, exceeds 50,000 bacteria per milliliter, standard plate count, as determined by averaging the logarithms of the results of the last four consecutive tests of samples taken on separate days, except that such average may be over 50,000 bacteria per milliliter if the last individual result is 50,000 bacteria per milliliter or lower, and not more than one of the last four coliform counts of which shall exceed ten per milliliter unless the last individual result is ten per milliliter or lower; provided that the standard plate count standard shall be omitted in the case of sour cream, cultured buttermilk, other cultured fluid milk products and cultured goat milk.

Subd. 2. Raw milk or raw goat milk for pasteurization purposes, other than Grade A. Raw milk or raw goat milk for pasteurization purposes, other than Grade A, is raw milk or raw goat milk which complies with all the requirements for its production, the bacterial count of which does not exceed 500,000 bacteria per milliliter, standard plate count or direct microscopic clump count, as determined by averaging the logarithms of the results of the last four consecutive tests of samples taken on separate days, except that such average may be over 500,000 bacteria per milliliter if the last individual result is 500,000 bacteria per milliliter or lower.

Subd. 3. Rules. The commissioner is authorized to promulgate by rule production and processing standards for pasteurized milk, pasteurized fluid milk products, pasteurized goat milk, raw milk for pasteurization and raw goat milk for pasteurization.

Subd. 4. Other methods. The commissioner may authorize, in respect to raw milk or raw goat milk for pasteurization purposes, any other method or methods of determining bacterial count.

HIST: 1945 c 384 s 6; 1953 c 536 s 5; 1985 c 248 s 70; 1986 c 444



Section 32.396 Repealed, 1953 c 536 s 6

32.396 Repealed, 1953 c 536 s 6



Section 32.397 Enforcement standards.

32.397 Enforcement standards.

The standards set forth in sections 32.391 to 32.398 and rules adopted thereunder by the commissioner shall be the only such standards for use in the state of Minnesota. No municipality or other subdivision of state government shall provide, by ordinance more stringent or comprehensive standards than are contained in sections 32.391 to 32.398 and rules adopted thereunder by the commissioner.

HIST: 1945 c 384 s 9; 1961 c 147 art 5 s 5; 1967 c 219 s 12; 1985 c 248 s 70



Section 32.398 Enforcement and violations.

32.398 Enforcement and violations.

Subdivision 1. Enforcement. The commissioner shall enforce the provisions of sections 32.391 to 32.398.

Subd. 2. Repealed, 1996 c 310 s 1

HIST: 1945 c 384 s 8,10; 1961 c 144 art 2 s 20



Section 32.40 Repealed, 1949 c 176 s 10

32.40 Repealed, 1949 c 176 s 10



Section 32.401 Milk and cream for manufacturing.

32.401 Milk and cream for manufacturing.

Subdivision 1. Standards, grades, and price differentials. In order to protect the public health and welfare, to promote the interests of the dairy industry in Minnesota, and to secure uniformity, the commissioner of agriculture may adopt standards, grades and price differentials between various grades of milk and cream for milk and cream purchased for manufacturing purposes. Before adopting any standards, grades, or price differentials for milk and cream, the commissioner shall hold a public hearing thereon, as provided by law. Until such standards, grades and price differentials are made and filed, the standards, grades, and price differential heretofore made by the commissioner remain in effect except as otherwise prescribed by law.

Subd. 2. Statement of purchases furnished to seller. All milk or cream purchased for manufacturing purposes shall be purchased on the basis of the standards, grades, and price differentials between grades so adopted. Every purchaser of milk or cream for manufacturing purposes shall, at time of payment therefor, furnish the person from whom purchased a statement showing the date of grading, the grade, and the price paid therefor. The statement may be included on the check delivered by the purchaser to the seller in payment of the milk or cream.

Subd. 3. Enforcement. The commissioner of agriculture shall enforce the provisions of this section.

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Application. This section shall not apply to any action now pending in any of the courts of this state, or to any cause of action arising, or violation which occurred, prior to April 18, 1955.

HIST: 1947 c 396 s 1-4; 1949 c 196 s 2; 1953 c 197 s 1; 1955 c 481 s 1; 1961 c 113 s 1; 1961 c 144 art 2 s 21; 1961 c 147 art 5 s 6; 1976 c 61 s 1; 1985 c 248 s 70



Section 32.41 Repealed, 1949 c 176 s 10

32.41 Repealed, 1949 c 176 s 10



Section 32.411 Uniform quality standards for milk, cream, fluid milk products.

32.411 Uniform quality standards for milk, cream, fluid milk products.

Subdivision 1. Requirements. For the purpose of maintaining uniform quality standards in the purchase of milk, cream, and fluid milk products for manufacturing purposes or for resale to another for manufacturing purposes, the requirements set forth in subdivisions 2 to 4 shall be complied with.

Subd. 2. Record of quality tests. Every licensed purchaser of milk, cream and fluid milk products for manufacturing purposes or for resale to another for manufacturing purposes, herein called licensed purchaser, shall demand and receive with the first milk or cream delivery received from a producer a copy of the record of quality tests of the producer's milk or cream made by a former licensed purchaser during the three months immediately preceding such delivery, unless the producer has not delivered such products to any other purchaser during that period. If the previous purchaser, after receiving a written request for such record from the producer or from the new purchaser, refuses or is unable to comply with such request, the new purchaser shall immediately report such failure or refusal to the commissioner.

Subd. 3. Establishment of new quality records. If a milk or cream producer fails to deliver the quality records or quality tests, the licensed purchaser shall establish a new producer's quality record in lieu thereof, by taking the first four consecutive deliveries from such producer and making on such products all tests required by law and by rules thereunder relating to milk, cream, and fluid milk products for manufacturing purposes administered by the commissioner of agriculture. The establishment of such records shall be immediately reported to the commissioner by the new purchaser.

Subd. 4. Change of purchasing plants. The changing of purchasing plants for manufacturing purposes to which a producer of milk, cream, and fluid milk products makes delivery, shall not alter the status of such producer's previous quality record for purposes of section 32.401, and rules thereunder administered by the commissioner.

Subd. 5. Penalty. Any licensed purchaser of milk, cream, or fluid milk products who neglects to furnish to any milk or cream producer upon written request a copy of a record of quality tests and farm inspections, or any licensed purchaser or producer who fails to comply with this section, is guilty of a misdemeanor.

Subd. 6. Repealed, 1996 c 310 s 1

HIST: 1955 c 208 s 1,2; 1959 c 97 s 1,2; 1961 c 113 s 1; 1985 c 248 s 70; 1986 c 444



Section 32.415 Milk for manufacturing; quality standards.

32.415 Milk for manufacturing; quality standards.

(a) The commissioner may adopt rules to provide uniform quality standards, and producers of milk used for manufacturing purposes shall conform to the standards contained in Subparts B, C, D, E, and F of the United States Department of Agriculture Consumer and Marketing Service Recommended Requirements for Milk for Manufacturing Purposes and its Production and Processing, as revised through November 12, 1996, except that the commissioner shall develop methods by which producers can comply with the standards without violation of religious beliefs.

(b) The commissioner shall perform or contract for the performance of the inspections necessary to implement this section or shall certify dairy industry personnel to perform the inspections.

(c) The commissioner and other employees of the department shall make every reasonable effort to assist producers in achieving the milk quality standards at minimum cost and to use the experience and expertise of the University of Minnesota and the agricultural extension service to assist producers in achieving the milk quality standards in the most cost-effective manner.

(d) The commissioner shall consult with producers, processors, and others involved in the dairy industry in order to prepare for the implementation of this section including development of informational and educational materials, meetings, and other methods of informing producers about the implementation of standards under this section.

HIST: 1983 c 232 s 1; 1984 c 640 s 32; 1990 c 511 s 11; 1996 c 407 s 29; 1997 c 216 s 56; 1Sp2001 c 2 s 62



Section 32.417 Investment reimbursements to manufactured milk producers.

32.417 Investment reimbursements to manufactured milk producers.

An operator of a dairy farm that produces milk for sale in cans may apply for a reimbursement in the amount of $100 for the first $500 or fraction thereof, and ten percent of the next $2,000, of the net expenditures by the operator for any capital improvements or equipment installed primarily for the purpose of conforming to the standards adopted in section 32.415. No reimbursement may be made to an applicant unless:

(a) the applicant provides receipts for the expenditures;

(b) a dairy inspector authorized by the commissioner certifies that the applicant's dairy operation complies with the standards adopted in section 32.415 as a result of the installation of the improvements or equipment; and

(c) the expenditures for the improvements and equipment were made on or after June 2, 1983, but before July 1, 1985.

The commissioner shall provide an application form for the reimbursement program. No reimbursement application may be approved after June 30, 1985.

HIST: 1983 c 232 s 2; 1984 c 640 s 32; 1996 c 305 art 2 s 4



Section 32.42 Repealed, 1949 c 176 s 10

32.42 Repealed, 1949 c 176 s 10



Section 32.43 Repealed, 1957 c 91 s 1

32.43 Repealed, 1957 c 91 s 1



Section 32.44 Repealed, 1957 c 91 s 1

32.44 Repealed, 1957 c 91 s 1



Section 32.45 Repealed, 1957 c 91 s 1

32.45 Repealed, 1957 c 91 s 1



Section 32.46 Repealed, 1957 c 91 s 1

32.46 Repealed, 1957 c 91 s 1



Section 32.47 Repealed, 1957 c 91 s 1

32.47 Repealed, 1957 c 91 s 1



Section 32.471 Subdivisions renumbered, repealed, or no longer in effect

32.471 Subdivision 1. Repealed, 1Sp2001 c 2 s 162

Subd. 2. Repealed, 1996 c 310 s 1



Section 32.472 Repealed, 1983 c 300 s 28

32.472 Repealed, 1983 c 300 s 28



Section 32.473 Repealed, 1983 c 300 s 28

32.473 Repealed, 1983 c 300 s 28



Section 32.474 Repealed, 1Sp2001 c 2 s 162

32.474 Repealed, 1Sp2001 c 2 s 162



Section 32.475 Butter, grading and labeling.

32.475 Butter, grading and labeling.

Subdivision 1. Definitions. As used in this section, score or grade means the grading of butter by its examination for flavor and aroma, body and texture, color, and salt, and by the use of other tests or procedures approved by the commissioner of agriculture, for ascertaining the quality of butter in whole or in part.

Subd. 2. Minnesota grades. It is unlawful to sell, offer or expose for sale, or have in possession with intent to sell any butter at retail unless it has been graded and labeled with such grades as follows:

(a) Grade, Minnesota, AA -- U.S. Grade AA

(b) Grade, Minnesota, A -- U.S. Grade A

(c) Grade, Minnesota, B -- U.S. Grade B

(d) Grade, Minnesota, undergrade -- all butter below Minnesota B.

For the purposes of this section "sale at retail" shall include all sales to a restaurant or eating establishment that serves butter to its patrons or that uses butter in the preparation of any food which is served to its patrons.

Subd. 3. United States grades. United States AA, A and B grades, or as such grades may be amended or as they may be administered by the United States Department of Agriculture, shall be accepted in lieu of the corresponding Minnesota AA, A and B grades, but all United States grades below B shall, for the purpose of this section, correspond to Minnesota undergrade.

Subd. 4. Methods and procedures, promulgation by commissioner of agriculture. Methods and procedures to be used for ascertaining quality, grades, grading, labeling, and for arbitrating disputes with respect to grades may be promulgated by the commissioner of agriculture.

Subd. 5. Foreign butter. Butter from outside of the state of Minnesota sold within this state shall comply with the state grade and labeling standards provided in this section; and, unless marked with United States AA, A, and B grades, shall indicate the grade in a manner equivalent to the requirements for butter manufactured and sold within this state.

Subd. 6. Advertisement for retail sale, indication of grade. Any advertisement of butter offered for sale at retail to the public at a given price shall plainly and conspicuously indicate the grade of such butter.

Subd. 7. Penalty. Any person violating any provision of this section shall be guilty of a misdemeanor.

HIST: 1955 c 219 s 1; 1957 c 145 s 1; 1971 c 23 s 5; 1Sp2001 c 2 s 63



Section 32.48 Repealed, 1947 c 275 s 1

32.48 Repealed, 1947 c 275 s 1



Section 32.481 Cheese.

32.481 Cheese.

Subdivision 1. Definition. "Cheese" as used in sections 32.481 to 32.484 includes all varieties of cheese, cheese spreads, cheese foods, cheese compounds, or processed cheese, made or manufactured in whole or in part from cow's, goat's, or sheep's milk.

Subd. 2. Repealed, 1Sp2001 c 2 s 162

HIST: 1947 c 184 s 1; 1990 c 407 s 3; 1997 c 7 art 1 s 14



Section 32.482 Manufacture of cheese, requirements in process.

32.482 Manufacture of cheese, requirements in process.

No person, firm, or corporation shall manufacture, transport, sell, offer, or expose for sale or have in possession with intent to sell, at retail to a consumer any cheese which has not been (a) manufactured from milk or milk products which have been pasteurized in accordance with sections 32.391 and 32.392 or (b) subjected to a heat treatment equivalent to pasteurization during the process of manufacture or processing, or (c) subjected to an aging process whereby it has been kept for at least 60 days after manufacture at a temperature not lower than 35 degrees Fahrenheit. Any cheese which has been made from unpasteurized milk and which has been repackaged, handled or processed in any manner so as to obliterate or destroy its date of manufacture shall be labeled to show the true date of manufacture or in lieu thereof bear a statement that such cheese is more than 60 days of age.

HIST: 1947 c 184 s 2; 1955 c 484 s 1; 1959 c 29 s 1



Section 32.483 Statement by manufacturer.

32.483 Statement by manufacturer.

Each cheese or packaged cheese sold, offered, or exposed for sale or held in possession with intent to sell at either retail or wholesale, within this state, shall have affixed thereto by the manufacturer a statement clearly setting forth:

(a) The factory number where manufactured, or in states where official factory numbers are not assigned, the name of the manufacturer and address of the plant where manufactured; provided, however, that in case of process cheese, cheese spreads, cheese foods and cheese compounds, the name and address of the jobber or distributor may be substituted for the name of the manufacturer and address of the plant where manufactured;

(b) The name of the variety or the distinctive name of the product and the word "Pasteurized" if made from pasteurized milk;

(c) The name of the variety or the distinctive name of the product and the date of manufacture if made from unpasteurized milk;

(d) The name of the variety or the distinctive name of the product and the word "Pasteurized" if made from milk which is pasteurized in the curd form during the making process.

When a cheese is repackaged or divided into wholesale cuts, the distributor shall affix to each package or cut a label containing the information required in clause (b) or (c), which appears on the original cheese, together with the name and address of the distributor. When selling cheese to the consumer, that portion to which the label is affixed shall be sold last.

HIST: 1947 c 184 s 3



Section 32.484 Enforcement.

32.484 Enforcement.

The commissioner of agriculture shall be charged with the enforcement of sections 32.481 to 32.483 and shall have authority to promulgate in the manner provided by law all such rules as are necessary to the enforcement thereof.

HIST: 1947 c 184 s 4; 1961 c 113 s 1; 1961 c 144 art 2 s 19; 1985 c 248 s 70



Section 32.485 Repealed, 1996 c 310 s 1

32.485 Repealed, 1996 c 310 s 1



Section 32.486 Cultured dairy food; farmstead cheese.

32.486 Cultured dairy food; farmstead cheese.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Cultured dairy food" means a dairy product other than a grade A cultured dairy product.

(c) "Minnesota farmstead cheese" means cheese manufactured within the state of Minnesota on the same farm on which the milk is produced that is used in the manufacture.

Subd. 1a. Processing requirements. (a) Milk used to manufacture Minnesota farmstead cheese may not be more than 48 hours old when used.

(b) Before requiring pasteurization, the commissioner shall provide a plan at least 60 days before the next inspection to the manufacturer to assist the manufacturer in meeting the processing and facility requirements. The commissioner may require pasteurization if test samples demonstrate cheese and cultured dairy foods are not free of pathogens. The commissioner must inspect facilities at least four times each year.

Subd. 2. Use of name restricted. No cheese or packaged cheese that is sold, offered, or exposed for sale or held in possession with intent to sell at either retail or wholesale within this state may be labeled or described as "Minnesota farmstead cheese" unless it meets the criteria set forth in subdivision 1, and the manufacturer has obtained a written permit to use the name from the commissioner of agriculture, or the commissioner's designate.

Subd. 3. Permit. The commissioner or the commissioner's designate shall issue a permit authorizing the use of the name "Minnesota farmstead cheese" upon application made therefor on forms furnished by the commissioner, if the commissioner or the commissioner's designate is satisfied that the cheese manufactured by the applicant meets the requirements prescribed by subdivision 1. The commissioner or the commissioner's designated agents shall inspect the farm at reasonable times to insure compliance with subdivision 1. The permit may be suspended or revoked by the commissioner if the commissioner finds that the permittee is not in compliance with subdivision 1.

HIST: 1977 c 114 s 1; 1986 c 444; 1989 c 123 s 1,2; 1991 c 327 s 1



Section 32.49 Renumbered 32.5311

32.49 Renumbered 32.5311



Section 32.491 Renumbered 32.401

32.491 Renumbered 32.401



Section 32.492 Renumbered 32.411

32.492 Renumbered 32.411



Section 32.494 Renumbered 32.207

32.494 Renumbered 32.207



Section 32.50 Subdivisions renumbered, repealed, or no longer in effect

32.50 Subdivision 1. Repealed, 1961 c 147 art 4 s 2

Subd. 2. Renumbered 32.201

Subd. 3. Omitted 32.48 Repealed, 1947 c 275 s 1

Subd. 4. Repealed, 1949 c 196 s 3

Subd. 5. Renumbered 32.205

Subd. 6. Renumbered 32.101

Subd. 7. Renumbered 32.534

Subd. 8. Repealed, 1961 c 147 art 3 s 3

Subd. 9. Repealed, 1961 c 147 art 3 s 3

Subd. 10. Repealed, 1961 c 147 art 2 s 2

Subd. 11. Renumbered 32.90



Section 32.51 Subdivisions renumbered, repealed, or no longer in effect

32.51 Subdivision 1. Renumbered 32.021 subdivision 1

Subd. 2. Repealed, 1961 c 147 art 2 s 2

Subd. 3. Repealed, 1949 c 196 s 3

Subd. 4. Repealed, 1961 c 147 art 2 s 2

Subd. 5. Repealed, 1961 c 147 art 2 s 2

Subd. 6. Repealed, 1961 c 147 art 2 s 2

Subd. 7. Repealed, 1961 c 147 art 2 s 2



Section 32.511 Subdivisions renumbered, repealed, or no longer in effect

32.511 Subdivision 1. Renumbered 32.021 subd 2

Subd. 2. Renumbered 32.01 subd 12



Section 32.52 Subdivisions renumbered, repealed, or no longer in effect

32.52 Subdivision 1. Repealed, 1961 c 147 art 4 s 2

Subd. 2. Omitted 32.48 Repealed, 1947 c 275 s 1

Subd. 3. Renumbered 32.102



Section 32.529 Repealed, 1Sp2001 c 2 s 162

32.529 Repealed, 1Sp2001 c 2 s 162



Section 32.53 Repealed, 1Sp2001 c 2 s 162

32.53 Repealed, 1Sp2001 c 2 s 162



Section 32.531 Subdivisions renumbered, repealed, or no longer in effect

32.531 Subdivision 1. Repealed, 1Sp2001 c 2 s 162

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Repealed, 1996 c 310 s 1

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Repealed, 1Sp2001 c 2 s 162

Subd. 6. Repealed, 1Sp2001 c 2 s 162

Subd. 7. Repealed, 1Sp2001 c 2 s 162



Section 32.5311 Repealed, 1Sp2001 c 2 s 162

32.5311 Repealed, 1Sp2001 c 2 s 162



Section 32.5312 Repealed, 1Sp2001 c 2 s 162

32.5312 Repealed, 1Sp2001 c 2 s 162



Section 32.532 Repealed, 1Sp2001 c 2 s 162

32.532 Repealed, 1Sp2001 c 2 s 162



Section 32.533 Repealed, 1Sp2001 c 2 s 162

32.533 Repealed, 1Sp2001 c 2 s 162



Section 32.534 Repealed, 1Sp2001 c 2 s 162

32.534 Repealed, 1Sp2001 c 2 s 162



Section 32.55 Definitions; frozen dairy foods.

32.55 Definitions; frozen dairy foods.

Subdivision 1. Terms. For the purposes of subdivisions 2 to 13 and sections 32.56 to 32.645, and acts amendatory thereof, the terms defined in subdivisions 2 to 13, and acts amendatory thereof, have the meanings given them.

Subd. 2. Frozen food. "Frozen foods" means ice cream, frozen custard, French ice cream, French custard ice cream, ice milk, fruit sherbets, water ices, frozen malted milk, frozen milk shakes, frozen malts, frozen yogurt, frozen low-fat yogurt, frozen nonfat yogurt, reduced-fat ice cream, low-fat ice cream, nonfat ice cream, or any frozen food for which the commissioner has established a standard of identity, but shall not include frozen vegetables, fruits, meats, poultry, or bakery products.

Subd. 3. Milk products. "Milk products" means pure, clean, and wholesome cream, dried cream, plastic cream -- sometimes known as concentrated milk fat, butter, butter oil, milk, concentrated milk, evaporated milk, sweetened condensed milk, superheated condensed milk, dried milk, skim milk, concentrated skim milk, evaporated skim milk, condensed skim milk, superheated condensed skim milk, sweetened condensed skim milk, sweetened condensed part-skim milk, nonfat dry milk, sweet cream buttermilk, condensed sweet cream buttermilk, dried sweet cream buttermilk, whey, concentrated whey, and dry whey, and shall include any of the foregoing products from which lactose has been wholly or partially removed.

Subd. 4. Mix, ice cream mix. "Mix" means the unfrozen combination of all ingredients of a frozen food with or without fruit, fruit juices, candy, nut meats, flavoring, or coloring. "Ice cream mix" means the mix from which ice cream is frozen, made from a combination of milk products and such other ingredients in such quantities as are consistent with such ingredients and quantities in definitions and standards established by the commissioner. Ice cream mix in concentrated or condensed form shall contain such relative amounts of ingredients that, when diluted according to directions, it shall comply with the definition of ice cream mix.

Subd. 5. Mix base; ice cream mix base. "Mix base" means mix powder or dry base and is the product resulting from the removal of water from mix and contains not more than five percent of moisture.

"Ice cream mix base" means ice cream powder or dry ice cream mix and is the product resulting from the removal of water from ice cream mix and contains not more than five percent of moisture.

Subd. 6. Repealed, 1965 c 119 s 7

Subd. 7. Repealed, 1965 c 119 s 7

Subd. 8. Repealed, 1965 c 119 s 7

Subd. 9. Repealed, 1965 c 119 s 7

Subd. 10. Repealed, 1965 c 119 s 7

Subd. 11. Repealed, 1965 c 119 s 7

Subd. 12. Imitation ice cream. "Imitation ice cream" means any frozen substance, mixture or compound regardless of the name under which it is represented, which is made in imitation or semblance of ice cream, or is prepared or frozen as ice cream is customarily prepared or frozen and which is not a frozen food as provided for in this section.

Subd. 13. Manufacture. "Manufacture" means processing or freezing, or both.

Subd. 14. Frozen yogurt; frozen low-fat yogurt; frozen nonfat yogurt. "Frozen yogurt," "frozen low-fat yogurt," or "frozen nonfat yogurt" means a frozen dairy food made from a mix containing safe and suitable ingredients including, but not limited to, milk products. All or a part of the milk products must be cultured with a characterizing live bacterial culture that contains the lactic acid producing bacteria Lactobacillus bulgaricus and Streptococus thermopilus and may contain other lactic acid producing bacteria.

Subd. 15. Repealed, 1Sp2001 c 2 s 162

Subd. 16. Repealed, 1Sp2001 c 2 s 162

Subd. 17. Repealed, 1Sp2001 c 2 s 162

HIST: (3827-6) 1937 c 101 s 1; 1941 c 62 s 1; 1949 c 658 s 1; 1955 c 538 s 1-3; 1957 c 263 s 1; 1961 c 144 art 1 s 4; 1961 c 533 s 1-9; 1965 c 119 s 1-3,6; 1967 c 434 s 1,2; 1990 c 407 s 4-8



Section 32.555 Compliance with federal regulations.

32.555 Compliance with federal regulations.

(a) Frozen yogurt, frozen low-fat yogurt, and frozen nonfat yogurt must comply with Code of Federal Regulations, title 21, and sections 32.55 to 32.90.

(b) Reduced-fat ice cream, low-fat ice cream, and nonfat ice cream must comply with the frozen dessert provisions in Code of Federal Regulations, title 21, part 135.

HIST: 1990 c 407 s 9



Section 32.56 Manufacturers of frozen foods to obtain license.

32.56 Manufacturers of frozen foods to obtain license.

No person shall manufacture frozen foods, mix, ice cream mix, mix base, or ice cream mix base for resale, without first having obtained a license therefor from the department of agriculture, which is charged with the duty and power of administering and enforcing the provisions of sections 32.56 to 32.64. The commissioner shall establish standards in the manner provided in section 31.10, and acts amendatory thereof, for frozen foods for which no Minnesota standards exist. In the exercise of the authority to establish standards for frozen foods, the commissioner shall adopt definitions and standards of identity established pursuant to the federal Food, Drug and Cosmetic Act insofar as said definitions and standards do not conflict with law. Nothing in sections 32.56 to 32.64 shall apply to educational institutions or to charitable, fraternal or religious organizations not regularly engaged in the manufacture of frozen foods, mix, ice cream mix, mix base, or ice cream mix base or to private homes manufacturing for their own use.

HIST: (3827-7) 1937 c 101 s 2; 1961 c 113 s 1; 1961 c 147 art 7 s 1; 1965 c 119 s 4



Section 32.57 Inspection of frozen foods.

32.57 Inspection of frozen foods.

No frozen foods not manufactured in this state shall be sold, offered, exposed, exchanged, or held in possession with intent to sell within this state, unless the same are first inspected and registered with the department of agriculture, as provided in section 32.59.

HIST: (3827-8) 1937 c 101 s 3; 1961 c 113 s 1



Section 32.58 Repealed, 1971 c 339 s 27

32.58 Repealed, 1971 c 339 s 27



Section 32.59 Nonresident manufacturer license.

32.59 Nonresident manufacturer license.

Any person who manufactures frozen foods, mix, ice cream mix, mix base, or ice cream mix base outside of the state, for sale within the state, shall apply for registration with the department of agriculture in the form and with the information the commissioner requires. Samples of all frozen foods, mix, ice cream mix, mix base, or ice cream mix base, so manufactured for sale and sold within this state, must be submitted to the department. Each application for registration must be accompanied by a fee of $200, which is the registration fee if a certificate of registration is granted. If the department of agriculture finds that the samples submitted are up to the accepted standards and otherwise comply with the laws of this state, it shall issue to the applicant a certificate of registration. The penalty for a late registration application is $50 if the registration is not renewed by January 1 of any year.

HIST: (3827-10) 1937 c 101 s 5; 1955 c 538 s 6; 1955 c 820 s 4; 1961 c 113 s 1; 1969 c 1148 s 12; 1974 c 2 s 6; 1975 c 412 s 24; 1981 c 356 s 268; 1983 c 293 s 56; 1987 c 358 s 87



Section 32.60 Repealed, 1971 c 339 s 27

32.60 Repealed, 1971 c 339 s 27



Section 32.61 Licenses; revocation, suspension.

32.61 Licenses; revocation, suspension.

The department of agriculture shall have the power to suspend or revoke any license or certificate of registration thus granted, for failure to comply with the provisions of sections 32.56 to 32.64, or rules made thereunder.

HIST: (3827-12) 1937 c 101 s 7; 1955 c 538 s 7; 1961 c 113 s 1; 1961 c 147 art 7 s 2; 1985 c 248 s 70



Section 32.62 Containers, labels.

32.62 Containers, labels.

Subdivision 1. Contents of labels. All cans or containers used in the sale or distribution of mix, ice cream mix, mix base, or ice cream mix base shall bear a label attached to the same giving the following information:

(1) Name of product;

(2) Percentage of milk fat contained in product;

(3) Percentage of total solids in products;

(4) Statement of net contents; and

(5) Name and address of manufacturer or distributor.

Every package of frozen foods packed by the manufacturer shall bear a label. The label shall give the name of the product, the name and address of the manufacturer or distributor, a statement of the net contents, and such other information as the commissioner may require pursuant to section 31.12, and acts amendatory thereof. When the name and address of the distributor is given on the label of mix, ice cream mix, mix base, ice cream mix base or frozen foods, the name and address of the manufacturer also shall be given or in lieu of the name and address of the manufacturer an identification number or code assigned by the commissioner of agriculture may be used to represent such manufacturer.

Subd. 2. Frozen foods, restrictions. (1) No person shall sell, advertise or expose for sale, or offer for sale a frozen food, or mix, or mix base therefor, unless it conforms to a standard of identity prescribed by the commissioner in accordance with law.

(2) When ice milk is sold, offered or exposed for sale in a package form, there shall be conspicuously printed thereon in ink upon a contrasting background, in type not less than 24-point Gothic capitals, the words "ice milk." When ice milk is served to a consumer, the owner, operator or manager of such retail establishment shall have signs conspicuously posted on the inside of such retail establishment with lettering large enough to be distinctly seen and read containing the words "ice milk sold here." Such signs shall remain posted so long as ice milk is sold or offered for sale to consumers.

(3) No person shall sell, advertise or offer or expose for sale any imitation ice cream.

(4) No person shall sell, offer for sale or advertise for sale any frozen food or mix, or mix base therefor, if the brand name of the frozen food, or mix, or mix base or label upon it, or the advertising accompanying it, shall give a false indication of origin, character, composition, name of manufacturer, or is otherwise false or misleading in any particular.

HIST: (3827-13) 1937 c 101 s 8; 1949 c 229 s 2; 1953 c 518 s 3; 1955 c 538 s 8,9; 1961 c 533 s 10; 1965 c 119 s 5; 1967 c 434 s 3; 1974 c 170 s 1



Section 32.63 Plants kept sanitary.

32.63 Plants kept sanitary.

Any plant or establishment for the manufacture of frozen foods, mix, ice cream mix, mix base, or ice cream mix base operated under the provisions of sections 32.56 to 32.64 shall be so located, constructed, and equipped that it may be kept in a clean and sanitary condition, in accordance with the rules promulgated by the commissioner in the manner provided by law.

HIST: (3827-14) 1937 c 101 s 9; 1955 c 538 s 10; 1961 c 147 art 7 s 3; 1985 c 248 s 70



Section 32.64 Pasteurization.

32.64 Pasteurization.

Subdivision 1. Requirement; definition. All mix or ice cream mix shall be pasteurized. Pasteurization is hereby defined as the process of heating every particle of mix or ice cream mix in properly operated equipment approved by the commissioner to such temperatures and holding for such times as have been recognized by the United States public health service and which have been adopted by the commissioner in accordance with law. Nothing contained in this definition shall be construed as excluding any other process which has been demonstrated to be equally efficient and is approved by the commissioner.

Subd. 2. Cooling. Immediately after pasteurization such mix or ice cream mix shall be cooled in properly operated equipment approved by the commissioner to such temperature as the commissioner shall prescribe by rule and held at or below that temperature until frozen.

Subd. 3. Record chart. A recording thermometer record chart, properly dated, of each batch of mix or ice cream mix pasteurized for use in the manufacture of frozen foods, mix base, or ice cream mix base, shall be available at the plant of pasteurization at all reasonable times, for inspection by the department of agriculture.

Subd. 4. Bacterial count tests. At no time after pasteurization shall frozen foods, mix, ice cream mix, reconstituted mix base, or reconstituted ice cream mix base have a bacterial count or a coliform count exceeding standards set forth in rules adopted by the commissioner in accordance with law. Such tests shall be made of a representative sample of frozen foods, mix, ice cream mix, mix base, reconstituted mix base, ice cream mix base, or reconstituted ice cream mix base taken from an unbroken package in the possession of the manufacturer, but in the event that no unbroken package is available when sample is requested, then it shall be taken from a broken package in the possession of the manufacturer.

HIST: (3827-15) 1937 c 101 s 10; 1955 c 538 s 11; 1961 c 113 s 1; 1963 c 34 s 1; 1967 c 434 s 4-6; 1985 c 248 s 70



Section 32.645 Penalties.

32.645 Penalties.

Subdivision 1. Any person licensed under the provisions of sections 28A.04, 28A.14, 32.56, and 32.59, who knowingly violates, or who directs or knowingly permits any officer, agent, or employee to violate section 32.62, subdivision 2, clause (1) or (3), shall be guilty of a gross misdemeanor and upon conviction thereof, be punished by a fine of not more than $3,000, or 30 days imprisonment in the county jail, or both. For each subsequent offense, in addition to any fine or imprisonment imposed under this subdivision, upon conviction thereof, the commissioner of agriculture shall revoke or withhold issuing to such offender any license required under the provisions of sections 28A.04, 28A.14, 32.56, and 32.59, and in such case of revocation of license the commissioner shall not issue any license for the operation of such frozen food manufacturing plant for a period of one year from the date of such revocation.

Subd. 2. Any person violating section 32.62, subdivision 2, clause (2) or (4), for each first offense shall, upon conviction thereof, be punished by a fine of not less than $25 nor more than $200 and for each subsequent offense, upon conviction thereof, by a fine of not less than $100 nor more than $250, or 30 days imprisonment in the county jail, or both.

HIST: (3827-16) 1937 c 101 s 11; 1953 c 518 s 4; 1973 c 35 s 14; 1984 c 628 art 3 s 11; 1987 c 329 s 21



Section 32.70 Definitions.

32.70 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 32.70 to 32.74.

Subd. 2. Basic cost. (a) "Basic cost" for a processor means the actual cost of the raw milk plus 75 percent of the actual processing and handling costs for a selected class I or class II dairy product.

(b) "Basic cost" for a wholesaler means the actual cost of the selected class I or class II dairy product purchased from the processor or another wholesaler.

(c) "Basic cost" for a retailer means the actual cost of the selected class I or class II dairy product purchased from a processor or wholesaler.

Subd. 3. Bona fide charity. "Bona fide charity" means a corporation, trust, fund, or foundation organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes.

Subd. 4. Processor. "Processor" means a person engaged in manufacturing or processing selected class I or class II dairy products in the person's own plant for sale in Minnesota.

Subd. 5. Producer. "Producer" means a person who operates a dairy herd or herds in Minnesota producing milk or cream commercially and whose milk or cream is sold to, or received or handled by, a distributor or processor. "Producer" does not include an incorporated or unincorporated association of producers.

Subd. 6. Responsible person. "Responsible person" means the business entity that makes payment to an individual Grade A or Grade B milk producer.

Subd. 7. Selected class I dairy products. "Selected class I dairy products" means milk for human consumption in fluid form and all other class I dairy products as defined by the Upper Midwest Milk Marketing Order, Code of Federal Regulations, title 7, part 1030.40, or successor orders.

Subd. 8. Selected class II dairy products. "Selected class II dairy products" means milk for human consumption processed into fluid cream, eggnog, yogurt, and all other class II dairy products as defined by the Upper Midwest Milk Marketing Order, Code of Federal Regulations, title 7, part 1030.40, or successor orders.

Subd. 9. Sell at retail; sale at retail; retail sales. "Sell at retail," "sale at retail," and "retail sales" mean a retail sale or offer for retail sale of a selected class I or class II dairy product for ultimate consumption or use.

Subd. 10. Sell at wholesale; sale at wholesale; wholesale sales. "Sell at wholesale," "sale at wholesale," and "wholesale sales" mean sale or offer for sale of a selected class I dairy product for purposes of resale or further processing or manufacturing, but does not include a producer selling or delivering milk to a processor.

Subd. 11. Wholesaler. "Wholesaler" means a person including a distributor in the business of making sales of selected class I or class II dairy products, at wholesale in Minnesota. In the case of a person making sales at both retail and wholesale, "wholesaler" applies only to the sales at wholesale.

HIST: 1993 c 65 s 6; 1993 c 367 s 29; 1998 c 254 art 1 s 7,8; 1Sp2001 c 2 s 64,65



Section 32.71 Duties and powers of the commissioner; data privacy.

32.71 Duties and powers of the commissioner; data privacy.

Subdivision 1. Duties; rules. The commissioner shall adopt rules to implement and administer sections 32.70 to 32.74 as necessary.

Subd. 2. Data privacy. Financial and production information received by the commissioner on processors, wholesalers, or retailers including, but not limited to, financial statements, fee reports, price schedules, cost documentation, books, papers, records, or other documentation for the purpose of administration and enforcement of this chapter shall be classified private data or nonpublic data pursuant to chapter 13. That classification shall not limit the use of the information in the preparation, institution, or conduct of a legal proceeding by the commissioner in enforcing this chapter.

HIST: 1993 c 65 s 7; 1997 c 7 art 5 s 6



Section 32.72 Sales below cost prohibited; exceptions.

32.72 Sales below cost prohibited; exceptions.

Subdivision 1. Policy; processors; wholesalers; retailers. (a) It is the intent of the legislature to accomplish partial deregulation of milk marketing with a minimum negative impact upon small volume retailers.

(b) A processor or wholesaler may not sell or offer for sale selected class I or class II dairy products at a price lower than the processor's or wholesaler's basic cost.

(c) A retailer may not sell or offer for sale selected class I or class II dairy products at a retail price lower than (1) 105 percent of the retailer's basic cost until June 30, 1994; and (2) the retailer's basic cost beginning July 1, 1994, and thereafter. A retailer may not use any method or device in the sale or offer for sale of a selected dairy product that results in a violation of this section.

Subd. 2. Exceptions. The minimum processor, wholesaler, and retailer prices of subdivision 1 do not apply:

(i) to a sale complying with section 325D.06, clauses (1) to (4);

(ii) to a retailer giving away selected class I and class II dairy products free if the customer is not required to make a purchase; or

(iii) to a processor, wholesaler, or retailer giving away selected class I and class II dairy products free or at a reduced cost to a bona fide charity.

HIST: 1993 c 65 s 8; 1993 c 367 s 30; 1994 c 558 s 1



Section 32.73 Repealed, 1997 c 244 s 3

32.73 Repealed, 1997 c 244 s 3



Section 32.74 Redress for injury or threatened injury.

32.74 Redress for injury or threatened injury.

A person injured by a violation of sections 32.70 to 32.74 may commence a legal action based on the violation in a court of competent jurisdiction and may recover economic damages and the costs of the action, including reasonable attorneys' fees. A person injured or who is threatened with injury or loss by reason of violation of sections 32.70 to 32.74 may commence a legal action based on the violation and obtain injunctive relief in a court of competent jurisdiction against persons involved in a violation or threatened violation of sections 32.70 to 32.74 to prevent and restrain violations or threatened violations of sections 32.70 to 32.74 without alleging or proving actual damages or that an adequate remedy at law does not exist, so that injunctive relief can be obtained promptly and without awaiting evidence of injury or actual damage. This injunctive relief does not abridge and is not in lieu of any other civil remedy provided in sections 32.70 to 32.74.

HIST: 1993 c 65 s 10



Section 32.745 Annual suspension of Dairy Trade Practices Act.

32.745 Annual suspension of Dairy Trade Practices Act.

The provisions of section 32.72 are suspended during the months of June, July, and August 1997, and for the month of June each year thereafter in honor of "Dairy Month."

HIST: 1997 c 244 s 1



Section 32.75 Recombinant bovine growth hormone labeling.

32.75 Recombinant bovine growth hormone labeling.

Subdivision 1. Definition. For purposes of this section and sections 32.103, 151.01, and 151.15, "recombinant bovine growth hormone" or "rBGH" means a growth hormone, intended for use in bovine animals, that has been produced through recombinant DNA techniques, described alternately as recombinant bovine somatotropin, or rBST.

Subd. 2. Labeling. (a) Products offered for wholesale or retail sale in this state which contain milk, cream, or any product or by-product of milk or cream, which have been processed and handled pursuant to the requirements of this section, may be labeled: "Milk in this product is from cows not treated with rBGH." Labeling of dairy products under this section which are offered for sale within this state may also include an indication that the milk used is "farmer certified rBGH-free." Products offered for wholesale or retail sale in this state need not contain any further label information relative to the use of rBGH in milk production.

(b) The label described in paragraph (a) may appear on the principal display panel, as defined in section 31.01, subdivision 22, of a packaged product, be conspicuously attached to the container of a bulk product, or appear in any advertisement, as defined in section 31.01, subdivision 26, for a product, including media advertising, or displays or placards posted in retail stores.

Subd. 3. Affidavit; records. (a) A dairy plant purchasing milk or cream to be used in products labeled pursuant to subdivision 2 shall require an affidavit approved by the commissioner from producers supplying such milk. This affidavit must be signed by the producer or authorized representative and state that all cows used in the producer's dairy operations have not and will not be treated with rBGH, without advanced written notice of at least 30 days to the dairy plant.

(b) Dairy plants shall keep original affidavits on file for a period of not less than two years after receiving written notice from the producer of anticipated rBGH use, as provided in paragraph (a). These affidavits and corresponding records must be made available for inspection by the commissioner. Dairy plants supplying milk or cream to a processor or manufacturer of a product to be labeled pursuant to subdivision 2, for use in that product, shall supply a certification to that processor or manufacturer stating that producers of the supplied milk or cream have executed and delivered affidavits pursuant to paragraph (a).

Subd. 4. Separation of nontreated cows and milk. All milk or cream from non-rBGH-treated cows used in manufacturing or processing of products labeled pursuant to subdivision 2, or milk or cream supplied by a producer under an affidavit pursuant to subdivision 3, must be kept fully separate from any other milk or cream through all stages of storage, transportation, and processing until the milk or resulting dairy products are in final packaged form in a properly labeled container. Records of the separation must be kept by the dairy plant and product processor or manufacturer at all stages and made available to the commissioner for inspection.

HIST: 1994 c 632 art 2 s 14



Section 32.90 Penalty.

32.90 Penalty.

Any person, firm, corporation, association or copartnership violating any of the provisions of this chapter or any amendatory act for which no specific penalty is provided shall be guilty of a misdemeanor.

HIST: 1949 c 122 s 1; 1971 c 23 s 6






Chapter 32A Dairy Unfair Trade Practices

Section 32A.01 Repealed, 1993 c 65 s 15

32A.01 Repealed, 1993 c 65 s 15



Section 32A.02 Repealed, 1993 c 65 s 15

32A.02 Repealed, 1993 c 65 s 15



Section 32A.03 Repealed, 1993 c 65 s 15

32A.03 Repealed, 1993 c 65 s 15



Section 32A.04 Repealed, 1993 c 65 s 15

32A.04 Repealed, 1993 c 65 s 15



Section 32A.05 Repealed, 1993 c 65 s 15

32A.05 Repealed, 1993 c 65 s 15



Section 32A.06 Repealed, 1975 c 220 s 5

32A.06 Repealed, 1975 c 220 s 5



Section 32A.07 Repealed, 1993 c 65 s 15

32A.07 Repealed, 1993 c 65 s 15



Section 32A.071 Repealed, 1993 c 65 s 15

32A.071 Repealed, 1993 c 65 s 15



Section 32A.08 Repealed, 1993 c 65 s 15

32A.08 Repealed, 1993 c 65 s 15



Section 32A.09 Repealed, 1993 c 65 s 15

32A.09 Repealed, 1993 c 65 s 15






Chapter 32B Dairy Promotion Act

Section 32B.01 Repealed, 1982 c 582 s 14

32B.01 Repealed, 1982 c 582 s 14



Section 32B.02 Repealed, 1982 c 582 s 14

32B.02 Repealed, 1982 c 582 s 14



Section 32B.03 Repealed, 1982 c 582 s 14

32B.03 Repealed, 1982 c 582 s 14



Section 32B.04 Repealed, 1982 c 582 s 14

32B.04 Repealed, 1982 c 582 s 14



Section 32B.05 Repealed, 1982 c 582 s 14

32B.05 Repealed, 1982 c 582 s 14



Section 32B.06 Repealed, 1982 c 582 s 14

32B.06 Repealed, 1982 c 582 s 14



Section 32B.07 Repealed, 1982 c 582 s 14

32B.07 Repealed, 1982 c 582 s 14



Section 32B.08 Repealed, 1982 c 582 s 14

32B.08 Repealed, 1982 c 582 s 14



Section 32B.09 Repealed, 1982 c 582 s 14

32B.09 Repealed, 1982 c 582 s 14



Section 32B.10 Repealed, 1982 c 582 s 14

32B.10 Repealed, 1982 c 582 s 14



Section 32B.11 Repealed, 1982 c 582 s 14

32B.11 Repealed, 1982 c 582 s 14



Section 32B.12 Repealed, 1982 c 582 s 14

32B.12 Repealed, 1982 c 582 s 14



Section 32B.13 Repealed, 1982 c 582 s 14

32B.13 Repealed, 1982 c 582 s 14






Chapter 33 Butter Substitutes

Section 33.001 Repealed, 1Sp2001 c 2 s 162

33.001 Repealed, 1Sp2001 c 2 s 162



Section 33.002 Repealed, 1Sp2001 c 2 s 162

33.002 Repealed, 1Sp2001 c 2 s 162



Section 33.01 Repealed, 1Sp2001 c 2 s 162

33.01 Repealed, 1Sp2001 c 2 s 162



Section 33.011 Repealed, 1Sp2001 c 2 s 162

33.011 Repealed, 1Sp2001 c 2 s 162



Section 33.02 Repealed, 1Sp2001 c 2 s 162

33.02 Repealed, 1Sp2001 c 2 s 162



Section 33.03 Repealed, 1Sp2001 c 2 s 162

33.03 Repealed, 1Sp2001 c 2 s 162



Section 33.031 Repealed, 1Sp2001 c 2 s 162

33.031 Repealed, 1Sp2001 c 2 s 162



Section 33.032 Repealed, 1Sp2001 c 2 s 162

33.032 Repealed, 1Sp2001 c 2 s 162



Section 33.04 Repealed, 1963 c 832 s 7

33.04 Repealed, 1963 c 832 s 7



Section 33.05 Repealed, 1959 c 606 s 12; 1961 c 128 s 20

33.05 Repealed, 1959 c 606 s 12; 1961 c 128 s 20



Section 33.06 Repealed, 1Sp2001 c 2 s 162

33.06 Repealed, 1Sp2001 c 2 s 162



Section 33.07 Repealed, 1Sp2001 c 2 s 162

33.07 Repealed, 1Sp2001 c 2 s 162



Section 33.08 Repealed, 1Sp2001 c 2 s 162

33.08 Repealed, 1Sp2001 c 2 s 162



Section 33.09 Repealed, 1Sp2001 c 2 s 162

33.09 Repealed, 1Sp2001 c 2 s 162



Section 33.091 Repealed, 1Sp2001 c 2 s 162

33.091 Repealed, 1Sp2001 c 2 s 162



Section 33.095 Repealed, 1975 c 222 s 2

33.095 Repealed, 1975 c 222 s 2



Section 33.096 Repealed, 1975 c 222 s 2

33.096 Repealed, 1975 c 222 s 2



Section 33.10 Repealed, 1978 c 674 s 7

33.10 Repealed, 1978 c 674 s 7



Section 33.11 Repealed, 1978 c 674 s 7

33.11 Repealed, 1978 c 674 s 7



Section 33.111 Repealed, 1Sp2001 c 2 s 162

33.111 Repealed, 1Sp2001 c 2 s 162



Section 33.12 Repealed, 1978 c 674 s 7

33.12 Repealed, 1978 c 674 s 7



Section 33.13 Repealed, 1978 c 674 s 7

33.13 Repealed, 1978 c 674 s 7



Section 33.14 Repealed, 1978 c 674 s 7

33.14 Repealed, 1978 c 674 s 7



Section 33.15 Repealed, 1978 c 674 s 7

33.15 Repealed, 1978 c 674 s 7



Section 33.16 Renumbered 33.095

33.16 Renumbered 33.095



Section 33.17 Subdivisions renumbered, repealed, or no longer in effect

33.17 Subdivision 1. Repealed, 1975 c 204 s 106

Subd. 2. Repealed, 1975 c 204 s 106

Subd. 3. Repealed, 1965 c 809 s 35



Section 33.171 Repealed, 1978 c 674 s 7

33.171 Repealed, 1978 c 674 s 7



Section 33.18 Renumbered 33.002

33.18 Renumbered 33.002



Section 33.19 Renumbered 33.011

33.19 Renumbered 33.011



Section 33.20 Renumbered 33.031

33.20 Renumbered 33.031



Section 33.21 Subdivisions renumbered, repealed, or no longer in effect

33.21 Subdivision 1. Renumbered 33.032

Subd. 2. Renumbered 33.091

Subd. 3. Renumbered 33.171

Subd. 4. Repealed, 1961 c 484 s 2






Chapter 34 Nonalcoholic Beverages

Section 34.001 Definition.

34.001 Definition.

Subdivision 1. Scope. Except where the context otherwise indicates, for the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of the department of agriculture.

HIST: 1961 c 113 s 1; 1961 c 128 s 17



Section 34.01 Definitions.

34.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the terms defined in subdivisions 2 and 3, for the purposes of sections 34.02 to 34.11, shall have the meanings given them.

Subd. 2. Soft drinks and other nonalcoholic beverages. The term "soft drinks and other nonalcoholic beverages" means and includes (1) carbonated or still beverages, (2) natural and mineral waters, carbonated, plain or otherwise, (3) apple or fruit ciders, natural or reconstituted fruit juices, or cereal beverages and other finished beverages.

Subd. 3. Adulterated soft drinks and nonalcoholic beverages. In addition to the requirements of other laws relating to adulteration of food which are administered by the department of agriculture, all soft drinks and other nonalcoholic beverages not conforming to the provisions of sections 34.02 to 34.11, or to the rules, definitions, and standards made thereunder, shall be deemed to be adulterated.

Subd. 4. Renumbered 34.119

HIST: (3965-3, 3965-9) 1927 c 42 s 3,9; 1933 c 378 s 1; 1937 c 359 s 1; 1945 c 39 s 1; 1947 c 447 s 1; 1953 c 586 s 1; 1961 c 113 s 1; 1961 c 128 s 18; 1961 c 144 art 2 s 23; 1967 c 92 s 1



Section 34.02 Licenses; exceptions.

34.02 Licenses; exceptions.

No person may manufacture, mix, or compound any soft drinks or other nonalcoholic beverage, to be sold in bottles, barrels, kegs, jars, coolers, cans, glasses or tumblers, or other containers, without first having obtained a license from the commissioner. License fees shall be established in accordance with section 28A.05, clause (c). Sections 34.02 to 34.11 do not apply to beverages manufactured, mixed, or compounded in quantities of one quart or less at one time.

HIST: (3965-1) 1927 c 42 s 1; 1947 c 447 s 2; 1953 c 586 s 2; 1983 c 293 s 57



Section 34.03 Soft drinks inspected; registration.

34.03 Soft drinks inspected; registration.

Soft drinks or other nonalcoholic beverages, that are mixed, compounded, or sold for home consumption are subject to rules established under section 34.09.

HIST: (3965-2) 1927 c 42 s 2; 1957 c 106 s 1; 1986 c 375 s 3



Section 34.04 Repealed, 1971 c 339 s 27

34.04 Repealed, 1971 c 339 s 27



Section 34.05 Subdivisions renumbered, repealed, or no longer in effect

34.05 Subdivision 1. Repealed, 1986 c 375 s 5

Subd. 2. Repealed, 1980 c 411 s 2; 1986 c 375 s 5



Section 34.06 Repealed, 1971 c 339 s 27

34.06 Repealed, 1971 c 339 s 27



Section 34.07 Beverage inspection account; appropriation.

34.07 Beverage inspection account; appropriation.

A beverage inspection account is created in the agricultural fund. All fees and fines collected under this chapter shall be credited to the beverage inspection account. Money in the account is appropriated to the commissioner for inspection and supervision under this chapter.

HIST: (3965-7) 1927 c 42 s 7; 1986 c 444; 1Sp2001 c 2 s 66



Section 34.08 Repealed, 1971 c 339 s 27

34.08 Repealed, 1971 c 339 s 27



Section 34.09 Sanitation; rules.

34.09 Sanitation; rules.

The commissioner shall promulgate rules covering those persons licensed under section 28A.04, who manufacture, sell, or dispense soft drinks and other nonalcoholic beverages establishing minimum sanitary requirements which are reasonably necessary to protect the public health and interest. The rules must include, but are not limited to, sanitary practices involving beverage manufacturing plants, beverage dispensing equipment, and the use of sterile containers in packaging beverages for home consumption. Rules must be adopted in accordance with chapter 14.

HIST: (3965-10) 1927 c 42 s 10; 1967 c 92 s 2; 1985 c 248 s 70; 1986 c 375 s 4



Section 34.10 Repealed, 1967 c 92 s 4

34.10 Repealed, 1967 c 92 s 4



Section 34.11 Restrictions on use of trade names.

34.11 Restrictions on use of trade names.

No person shall label or represent soft drinks or nonalcoholic beverages by using any trademark, trade name or proprietary name other than one owned by the person, unless the soft drink or beverage is marketed or sold under franchise, license, permit or contract with the owner or holder of the trademark, trade name or proprietary name.

HIST: (3965-12) 1927 c 42 s 12; 1947 c 447 s 4; 1969 c 411 s 1; 1986 c 444



Section 34.112 Enforcement.

34.112 Enforcement.

The commissioner, and the commissioner's inspectors, assistants, and employees, shall enforce the provisions of sections 34.02 to 34.11.

HIST: (3965-1, 3965-13) 1927 c 42 s 1,13; 1961 c 144 art 2 s 25; 1986 c 444



Section 34.113 Penalty.

34.113 Penalty.

Any person violating any of the provisions of sections 34.02 to 34.11, or of any rules made thereunder or now in force, shall be guilty of a misdemeanor and be punished by a fine of not less than $25 or by imprisonment in the county jail for not less than 30 days for the first offense; and in the sum of not less than $50 or by imprisonment in the county jail for not less than 60 days for each subsequent offense.

HIST: (3965-14) 1927 c 42 s 14; 1985 c 248 s 70



Section 34.119 Repealed, 1987 c 310 s 14; 1987 c 381 s 6

34.119 Repealed, 1987 c 310 s 14; 1987 c 381 s 6



Section 34.12 Repealed, 1987 c 310 s 14; 1987 c 381 s 6

34.12 Repealed, 1987 c 310 s 14; 1987 c 381 s 6



Section 34.13 Repealed, 1987 c 310 s 14; 1987 c 381 s 6

34.13 Repealed, 1987 c 310 s 14; 1987 c 381 s 6



Section 34.14 Repealed, 1987 c 310 s 14; 1987 c 381 s 6

34.14 Repealed, 1987 c 310 s 14; 1987 c 381 s 6






Chapter 35 Animal Health

Section 35.01 Definitions.

35.01 Definitions.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the words defined in this section as used in this chapter have the meanings given them.

Subd. 2. Board; state board. "Board" or "state board" means the board of animal health.

Subd. 3. MS 1978 Repealed, 1980 c 467 s 44

Subd. 3. Livestock, domestic animals. "Livestock" and "domestic animals" include poultry.

Subd. 4. MS 1978 Repealed, 1980 c 467 s 44

Subd. 4. MS 1994 Repealed, 1996 c 310 s 1; 1997 c 7 art 1 s 171

Subd. 5. Repealed, 1980 c 467 s 44

Subd. 6. Repealed, 1980 c 467 s 44

Subd. 7. Repealed, 1980 c 467 s 44

Subd. 8. Renumbered subd 3

HIST: (5395, 5433) RL s 2155; 1913 c 160 s 1; 1923 c 112 s 2; 1953 c 98 s 1; 1957 c 113 s 1; 1980 c 467 s 1,2; 1985 c 265 art 1 s 1; 1997 c 7 art 1 s 15



Section 35.02 Board of animal health.

35.02 Board of animal health.

Subdivision 1. Members; officers. The board has five members appointed by the governor with the advice and consent of the senate, three of whom are producers of livestock in the state, and two of whom are practicing veterinarians licensed in Minnesota. The dean of the college of veterinary medicine of the University of Minnesota may serve as consultant to the board without vote. Appointments to fill unexpired terms must be made from the classes to which the retiring members belong. The board shall elect a president and a vice-president from among its members and a veterinarian licensed in Minnesota who is not a member to be its executive director for a term of one year and until a successor qualifies. The board shall set the duties of the director.

Subd. 2. Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies on the board are governed by section 15.0575.

HIST: (53-43, 5395) RL s 2155; 1913 c 160 s 1; 1925 c 426 art 16 s 1; 1951 c 713 s 5; 1959 c 23 s 1; 1976 c 134 s 13; 1980 c 467 s 3; 1985 c 265 art 1 s 1; 1999 c 231 s 69



Section 35.03 Powers, duties, and reports.

35.03 Powers, duties, and reports.

The board shall protect the health of Minnesota domestic animals and carry out the provisions of this chapter. The board shall make rules necessary to protect the health of domestic animals. The board shall meet at least quarterly. Officers must be elected each April. On or before November 1 of each year the board shall publish an annual report.

HIST: (5396) RL s 2156; 1955 c 847 s 3; 1980 c 467 s 4; 1985 c 100 s 1; 1985 c 265 art 1 s 1; art 12 s 1



Section 35.04 Repealed, 1Sp2001 c 2 s 162

35.04 Repealed, 1Sp2001 c 2 s 162



Section 35.05 Authority of state board.

35.05 Authority of state board.

(a) The state board may quarantine or kill any domestic animal infected with, or which has been exposed to, a contagious or infectious dangerous disease if it is necessary to protect the health of the domestic animals of the state.

(b) The board may regulate or prohibit the arrival in and departure from the state of infected or exposed animals and, in case of violation of any rule or prohibition, may detain any animal at its owner's expense. The board may regulate or prohibit the importation of domestic animals which, in its opinion, may injure the health of Minnesota livestock.

(c) The board may implement the United States Voluntary Johne's Disease Herd Status Program for Cattle.

(d) Rules adopted by the board under authority of this chapter must be published in the State Register.

HIST: (5398) RL s 2158; 1980 c 467 s 5; 1985 c 100 s 2; 1985 c 265 art 1 s 1; 1999 c 231 s 71



Section 35.06 Reporting disease; compelling testimony.

35.06 Reporting disease; compelling testimony.

A person who knows or reasonably suspects that a contagious or infectious disease exists in a domestic animal shall immediately notify the board. The board, or any member or authorized agent of the board, may examine under oath all persons believed to have knowledge of the existence or threat of disease among domestic animals and, for this purpose, may take depositions and compel witnesses to attend and testify.

HIST: (5399) RL s 2159; 1980 c 467 s 6; 1985 c 265 art 1 s 1



Section 35.063 Quarantine maintained.

35.063 Quarantine maintained.

The board may establish and maintain, at the owner's expense, a quarantine of domestic animals imported into the state when, in its judgment, a quarantine is necessary to protect the health of Minnesota domestic animals. The quarantine must specify its terms, conditions, scope, and application.

HIST: (5460-17) 1933 c 33 s 1; 1980 c 467 s 7; 1985 c 265 art 1 s 1



Section 35.065 May not break quarantine.

35.065 May not break quarantine.

It is unlawful for the owner or the person having the custody or control of domestic animals subject to a quarantine to remove any of them from their first location within the state after the interstate shipment or transportation is completed until they are released by authority of the board.

HIST: (5460-18) 1933 c 33 s 2; 1980 c 467 s 8; 1985 c 265 art 1 s 1



Section 35.0661 Temporary emergency restrictions on movement of people, livestock, machinery, and other personal property.

35.0661 Temporary emergency restrictions on movement of people, livestock, machinery, and other personal property.

Subdivision 1. Disastrous animal disease outbreaks; declaration of emergency. (a) If the board determines that a confirmed case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population, it shall certify the case to the governor. After receiving certification from the board, the governor may declare an emergency under this section for purposes of allowing the board to establish quarantine zones of control to protect the health of domestic animals from animal diseases of potentially disastrous proportions. The governor may declare an emergency under this section without declaring a peacetime emergency under section 12.31. A declaration under this section may specify that it applies to all or certain units of state or local government, must specify the time period for which it applies, and must be filed with the secretary of state. This section is in addition to and does not limit authority granted to the governor or local government officials by chapter 12 or other law.

(b) The board may meet by electronic means without violating state open meeting laws for the purpose of declaring that a confirmed case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population. If the board meets by electronic means for this purpose, it shall comply with the emergency meeting notice provisions of section 13D.04, subdivision 3, and, to the fullest extent possible, provide public and media access to the meeting.

Subd. 2. Quarantine zones. Upon an emergency declaration by the governor under subdivision 1, the board or any licensed veterinarian designated by the board may establish quarantine zones of control in any area where a specific animal is deemed by a licensed veterinarian as likely to be infected with the disease based on an actual veterinary examination or laboratory testing. Quarantine zones of control must be the smallest size practicable to prevent the spread of disease and must exist for the shortest duration consistent with effective disease control. A quarantine zone of control must not extend beyond a radius of three miles from an animal deemed as likely to be infected with the disease, unless the board has adopted a rule regarding a specific disease requiring a larger quarantine zone of control.

Subd. 3. Restrictions on movement out of quarantine zones. (a) The board may issue orders restricting the movement of persons, livestock, machinery, and personal property out of zones designated by the board as quarantined under subdivision 2. The executive director of the board or any licensed veterinarian designated by the board may issue the orders. An order may be issued upon a determination that reasonable cause exists to believe that the movement of persons or personal property out of a quarantine zone will reasonably threaten to transport a dangerous, infectious, or communicable disease outside of the quarantine zone.

(b) The order must be served upon any person subject to the order. The restrictions sought by the board on movement out of a quarantine zone must be limited to the greatest extent possible consistent with the paramount disease control objectives as determined by the board. An order under this section may be served on any day at any time. The order must include a notice of the person's rights under this section, including the ability to enter into an agreement to abide by disease control measures under paragraph (c) and the right to request a court hearing under paragraph (d).

(c) No person may be restricted by an order under this subdivision for longer than 72 hours, exclusive of Saturdays, Sundays, and legal holidays, so long as the person agrees to abide by the disease control measures established by the board. The person shall sign an acknowledgment form prepared by the board evidencing the person's agreement to abide by the disease control measures established by the board.

(d) A person whose movements are restricted by an order under this subdivision may seek a district court hearing on the order at any time after it is served on the person. The hearing may be held by electronic means as soon as possible. The subject of the order may:

(1) contest imposition of the order on grounds that it is an abuse of the board's discretion under this section; or

(2) seek a variance from it to allow movement of a person inconsistent with the order, upon a showing that the person would otherwise suffer irreparable harm.

Subd. 4. Expiration. This section expires July 31, 2003.

HIST: 2001 c 192 s 1



Section 35.0662 Temporary emergency restrictions hearing.

35.0662 Temporary emergency restrictions hearing.

Subdivision 1. Grounds. If the board determines that a person is not reasonably likely to abide by the disease control measures established by the board, the board may request a court hearing to determine if the emergency temporary restrictions should continue. The court shall schedule the hearing as expeditiously as possible. When the board requests a court hearing under this section, restrictions under section 35.0661, subdivision 3, continue to apply to the person until the court has held the temporary emergency restrictions hearing and issues an order.

Subd. 2. Time of notice. If the board requests a court hearing pursuant to this section, notice of the hearing must be served upon the person or persons to be restricted at least 24 hours before the hearing.

Subd. 3. Contents of notice. The notice must contain the following information:

(1) the time, date, and place of the hearing;

(2) the grounds and underlying facts upon which continued restrictions are sought;

(3) the person's right to appear by electronic means at the hearing and the right to have a representative appear in person at the hearing;

(4) the person's right to present and cross-examine witnesses; and

(5) the person's right to counsel, including the right, if the person is indigent, to representation by counsel designated by the court or county of venue.

Subd. 4. Order for continued temporary restrictions. The court may order the continued restriction on the movement of the person if it finds, by a preponderance of the evidence, that travel outside of the quarantine zone by the person would pose an imminent threat of transporting a dangerous, infectious, or communicable disease outside of the boundaries of the quarantine zone. If the person agrees to sign and comply with the acknowledgment form referred to in section 35.0661, subdivision 3, the temporary restrictions must not continue longer than 30 days. If the person refuses to sign and comply with the acknowledgment form, the temporary restrictions may continue for a longer time specified by the court. Refusal by the person to sign and comply with the acknowledgment form constitutes a knowing violation of section 35.0661 and subjects the person to the penalties specified in section 35.96.

HIST: 2001 c 192 s 2



Section 35.067 Repealed, 1Sp1986 c 3 art 1 s 5

35.067 Repealed, 1Sp1986 c 3 art 1 s 5



Section 35.069 Repealed, 1988 c 485 s 15

35.069 Repealed, 1988 c 485 s 15



Section 35.07 Repealed, 1980 c 467 s 44

35.07 Repealed, 1980 c 467 s 44



Section 35.08 Killing of diseased animals.

35.08 Killing of diseased animals.

If the board decides upon the killing of an animal affected with tuberculosis, paratuberculosis, or brucellosis, it shall notify the animal's owner or keeper of the decision. If the board, through its executive director, orders that an animal may be transported for immediate slaughter to any abattoir where the meat inspection division of the United States Department of Agriculture maintains inspection, or where the animal and plant health inspection service of the United States Department of Agriculture or the board establishes field postmortem inspection, the owner must receive the value of the net salvage of the carcass.

Before the animal is removed from the premises of the owner, the representative or authorized agent of the board must agree with the owner in writing as to the value of the animal. In the absence of an agreement, three competent, disinterested persons, one appointed by the board, one by the owner, and a third by the first two, shall appraise the animal at its full replacement cost taking into consideration the purpose and use of the animal.

The appraisement made under this section must be in writing, signed by the appraisers, and certified by the board to the commissioner of finance, who shall draw a warrant on the state treasurer for the amount due the owner.

HIST: (5402) RL s 2160; 1905 c 115; 1909 c 401; 1913 c 148 s 1; 1915 c 114 s 1; 1921 c 485 s 1; 1925 c 230 s 1; 1929 c 35 s 1; 1935 c 32; 1939 c 171 s 1; 1945 c 328 s 1; 1965 c 472 s 1; 1973 c 492 s 14; 1974 c 161 s 2; 1980 c 467 s 9; 1985 c 265 art 1 s 1; 1999 c 231 s 72



Section 35.09 Inspection before killing; owner's indemnity.

35.09 Inspection before killing; owner's indemnity.

Subdivision 1. General rule. Notwithstanding any provision of this chapter to the contrary, cattle affected with tuberculosis, paratuberculosis, or brucellosis may not be killed for that reason until they have been inspected by a veterinarian appointed by the board and are determined by the veterinarian to have one of those diseases.

For each animal slaughtered because of tuberculosis, paratuberculosis, or brucellosis, the value of the net salvage of the carcass must be deducted from the appraised value of the living animal. Two-thirds of the remainder must be paid to the owner by the state. If the animal and plant health inspection service of the United States Department of Agriculture compensates the owner for the animal, in whole or in part, the amount of the compensation received from the federal government must be deducted from the amount of indemnity payable by the state. No payment may be more than $37.50 for grade animals or more than $75 for a registered purebred animal, and no payment may be made unless the owner has complied with all rules of the board.

Subd. 2. Exceptions. The owner of an animal is entitled to the indemnity provided in subdivision 1, except in the following cases:

(1) steers;

(2) animals which have not been kept in good faith for one year or since their birth in the state;

(3) animals brought into the state, contrary to law or rules of the board;

(4) animals diseased on arrival in the state;

(5) animals belonging to the United States;

(6) animals belonging to institutions maintained by the state, a county, or a municipality;

(7) animals which the owner or claimant knew or should have known were diseased at the time they were acquired;

(8) animals exposed to brucellosis through the owner's negligence;

(9) animals which have been injected with brucellosis vaccine, bacterin, or other preparations made from or through the agency of Brucella Microorganisms unless it was done in compliance with the rules of the board;

(10) animals belonging to a person who has received indemnity as a result of a former inspection or tests and has then introduced into the same herd any animals which have not passed the tuberculin or brucellosis test;

(11) animals if the owner, agent, or person in possession of them has not complied with the rules of the board with respect to condemned animals;

(12) condemned animals which are not destroyed within 15 days after the date of appraisal, or for which the owner refuses to sign the appraisal or report of the members of the appraisal board, except that in extraordinary circumstances and in meritorious cases and at the discretion of the executive director of the board the time limit of 15 days may be extended an additional 15 days if the owner receives permission from the executive director within 15 days of the date of appraisal;

(13) livestock affected with tuberculosis, paratuberculosis, or brucellosis unless the entire herd of which the affected livestock is a part, or from which the affected livestock has originated, is examined and tested under the supervision of the board, in order to determine if they are free from the disease;

(14) livestock affected with tuberculosis, paratuberculosis, or brucellosis unless the owner has carried out the instructions of the board relating to cleaning, disinfection, and rendering the stables and premises in a sanitary condition within 15 days of the time of removal of the animals from the premises, except when, because of inclement weather or other extenuating circumstances, the time is extended by the executive director of the board;

(15) livestock affected with tuberculosis, paratuberculosis, or brucellosis, if the owner has fed milk or milk products derived from creameries which was not pasteurized as required by state laws; and

(16) animals owned by a nonresident if neither the owner nor the owner's agent breed livestock in Minnesota.

If, at any time, the annual appropriation for payment of indemnities becomes exhausted as a result of condemnation and slaughter of animals, the board shall discontinue making further official tests or authorizing tests unless an owner signs a waiver on blanks furnished by the board of payment of indemnity for any animals that may be condemned as the result of a test and inspection which releases the state from any obligation to pay indemnity from any future appropriation.

Subd. 2a. Nonreactors; cattle ineligible for test. The board may condemn and appraise nonreactors to the brucellosis test and exposed cattle not eligible to be tested from herds affected with brucellosis and may pay the owner the difference between the appraisal value and the salvage value up to $300 for grade animals or $600 for purebred registered animals if the board through its executive director has determined according to criteria adopted by the board that herd depopulation is essential to the goal of bovine brucellosis eradication. Indemnity payable by the state must be reduced by the amount paid by the United States Department of Agriculture. No indemnity may be paid for steers.

Subd. 3. Emergencies. (a) When it is determined by the board that it is necessary to eradicate any dangerous, infectious, communicable disease among domestic animals in the state, the presence of which constitutes an emergency declared by resolution of the board, order of the governor, or by the United States Department of Agriculture, the board may take reasonable and necessary steps to suppress and eradicate the disease. The board may cooperate with the animal and plant health inspection service of the United States Department of Agriculture, federally recognized Indian tribes, state or local government agencies, or any other private or public entity in the suppression and eradication of the disease.

(b) When an emergency has been declared, the board may appraise and destroy animals affected with, or which have been exposed to the disease, or which are highly susceptible to exposure to the disease because of proximity to diseased animals, appraise and destroy personal property in order to remove the infection and complete the cleaning and disinfection of the premises, temporarily commandeer real property under paragraph (c) for the purpose of disposing of animals, and do any act and incur any other expense reasonably necessary to suppress the disease.

(c) The governor, at the request of the board, may temporarily commandeer agricultural or other suitable nonresidential land under the provisions of chapter 12 to be used for disposal of the destroyed animals when an emergency has been declared by the governor under section 35.0661 and the board determines that:

(1) the owner of destroyed animals lacks sufficient land to properly dispose of the animals;

(2) the animals cannot be transported to other sites;

(3) no landowner within the appropriate area will consent to voluntarily provide land for animal disposal;

(4) time pressures prevent formal condemnation procedures; and

(5) other means of animal disposal are either impractical or contrary to good disease control practices.

After the land has been used for animal disposal, possession shall return to the owner or occupant. Damages resulting from the temporary taking shall be paid in the same amount and manner as if the land had been temporarily condemned for other public purposes.

(d) The board may accept, on behalf of the state, the rules adopted by the animal and plant health inspection service of the United States Department of Agriculture pertaining to the disease, authorized under an act of Congress, or the portion of the regulations deemed necessary, suitable, or applicable, and cooperate with the animal and plant health inspection service of the United States Department of Agriculture, in the enforcement of those rules. Alternatively, the board may follow the procedure only as to quarantine, inspection, condemnation, appraisal, compensation, destruction, burial of animals, disinfection, or other acts the board considers reasonably necessary for the suppression of the disease, as agreed upon and adopted by the board and representatives or authorized agents of the animal and plant health inspection service of the United States Department of Agriculture.

(e) For the purpose of compensation under paragraph (f), appraisals of animals or personal property destroyed in order to remove the infection and complete the cleaning and disinfection of premises where the animals are found, must be made by an appraisal board consisting of a representative of the board, a representative of the animal and plant health inspection service of the United States Department of Agriculture, and the owner of the animals or the owner's representative. Notwithstanding any law to the contrary, when, in the judgment of the board, physical appraisal of the animals to be killed or personal property to be destroyed poses a disease threat, appraisals may be conducted after the animals are killed based on documents, testimony, or other relevant evidence. Appraisals must be in writing and signed by the appraisers, and must be made at the true market value of all animals and personal property appraised, unless otherwise provided by applicable federal law or regulation when compensation is paid by federal funds.

(f) Upon destruction of animals or personal property, or temporary commandeering of real property, and burial or other disposition of the carcasses of the animals in accordance with the law and rules of the board and the animal and plant health inspection service of the United States Department of Agriculture, and the completion of the cleaning and disinfection of the premises, the board shall certify the appraisal or the condemnation award to the commissioner of finance, who shall draw a warrant on the state treasurer for the proper amount payable to the owner, excluding any compensation received by the owner from other sources, from appropriations made available for this purpose.

(g) No entity of any kind may begin or proceed with any proceeding to collect a debt from the owner of animals or personal property destroyed under this subdivision, until the owner has received compensation under paragraph (d). For purposes of this paragraph, "proceeding to collect a debt" includes foreclosure, repossession, garnishment, levy, contract for deed cancellation, an action to obtain a court judgment, a proceeding to collect real estate taxes or special assessments, eviction, and any other in-court and out-of-court proceedings to collect a debt. The term does not include sending bills or other routine communications to the owner. If an entity refuses to comply with this paragraph after being informed that the owner qualifies for relief under this paragraph, the owner may apply to the district court in the county in which the owner resides for a court order directing the entity to comply with this paragraph and to reimburse the owner for reasonable attorney fees incurred in obtaining the court order. This paragraph does not affect the validity of a mortgage foreclosure, contract for deed cancellation or other proceeding involving the title to real property, unless the owner records in the office of the county recorder, or files in the office of the registrar of titles, prior to completion of the proceeding to collect a debt, a certified copy of a court order, which includes a legal description of the property, determining that the owner qualifies for relief under this paragraph. For purposes of proceedings involving title to real property, the court order must provide that it expires 90 days after the court order was applied for, unless the court extends the court order prior to that date for good cause shown. A certified copy of any extension of the court order must be recorded or filed in order to affect the validity of a proceeding affecting the title to real property. For purposes of this paragraph, "completion of a proceeding to collect a debt" means, in the case of a mortgage foreclosure under chapter 580 or 581 or of a foreclosure of any other lien on real property, the filing or recording of the sheriff's certificate of sale; and, in the case of a contract for deed cancellation under section 559.21, the end of the cancellation period provided in that section.

HIST: (5403) RL s 2161; 1921 c 485 s 2; 1923 c 319 s 1; 1925 c 230 s 2; 1939 c 171 s 2; 1941 c 67 s 1; 1945 c 328 s 2; 1953 c 223 s 1; 1965 c 472 s 2,3; 1973 c 492 s 14; 1976 c 227 s 1,2; 1980 c 467 s 10; 1985 c 248 s 10; 1985 c 265 art 1 s 1; art 12 s 1; 1999 c 231 s 73,74; 2001 c 192 s 3

* NOTE: The amendment to subdivision 3 by Laws 2001, chapter *192, section 3, expires July 31, 2003, and the subdivision as it *read prior to that amendment is revived and includes any *subsequent enactments. Laws 2001, chapter 192, section 4.



Section 35.10 Indemnity subject to lien or mortgage on animals.

35.10 Indemnity subject to lien or mortgage on animals.

If an animal is condemned and killed by the state pursuant to law, indemnity is provided, the animal is subject to a mortgage or other lien, and written notice of the lien is given by the lienholder to the board or officer whose duty it is to order payment of the indemnity before the indemnity is ordered paid, then the lien attaches to the indemnity to the same extent it attached to the animal and the indemnity is payable to the owner and the lienholder.

If the owner and lienholder execute and deliver to the board or officer, on blanks furnished by the board or officer, a written agreement providing for the distribution and payment of an indemnity, payment must be made as specified and directed in the agreement, a copy of which must be transmitted by the board or officer to the officer by whom payment is to be made; otherwise the indemnity must be placed in the custody of the district court of the county in which the animal was condemned, in the manner provided by the rules of civil procedure for the deposit of money claimed adversely by two or more persons, and the state is relieved from further liability for the indemnity.

HIST: (5403-3) 1927 c 274; 1969 c 6 s 2; 1980 c 467 s 11; 1985 c 265 art 1 s 1



Section 35.11 Expenses of autopsies and appraisals.

35.11 Expenses of autopsies and appraisals.

The expense of autopsies and appraisals must be defrayed by the state, except that in cases of protest where the animal is found infected, the charges of the expert appointed by the owner shall be paid by the owner. The compensation of experts and appraisers must be fixed by the board, which must approve before payment all claims made under this chapter. No employee of the board may receive any fee for acting as an expert or appraiser.

HIST: (5404) RL s 2162; 1980 c 467 s 12; 1985 c 265 art 1 s 1



Section 35.12 Expenses of killing, burial, and quarantine; lien.

35.12 Expenses of killing, burial, and quarantine; lien.

The expense of killing and burial or destruction of a diseased animal, if the killing was ordered by the board, must be borne by the board. The expense of quarantine, if the animal is taken from the possession of its owner, must be defrayed by the state. If a quarantined animal is left upon the premises of its owner or keeper, that person shall bear the expense. If an animal is quarantined while being shipped into the state, the expense must be borne by the owner or keeper. If the owner or keeper of any animal becomes liable for an expense incurred by the board under this chapter, the board has a lien on the animal and may also maintain an action for the amount.

HIST: (5405) RL s 2163; 1980 c 467 s 13; 1985 c 265 art 1 s 1



Section 35.13 Entry to premises forbidden.

35.13 Entry to premises forbidden.

During the prevalence among domestic animals of any of the diseases referred to in this chapter, any owner or keeper of these animals may post upon the premises a notice forbidding all persons to enter any building or enclosure in which animals are kept. No person may then enter, except a member or agent of the board.

HIST: (5406) RL s 2164; 1980 c 467 s 14; 1985 c 265 art 1 s 1



Section 35.131 Repealed, 1980 c 467 s 44

35.131 Repealed, 1980 c 467 s 44



Section 35.132 Repealed, 1980 c 467 s 44

35.132 Repealed, 1980 c 467 s 44



Section 35.133 Repealed, 1980 c 467 s 44

35.133 Repealed, 1980 c 467 s 44



Section 35.134 Repealed, 1980 c 467 s 44

35.134 Repealed, 1980 c 467 s 44



Section 35.135 Repealed, 1980 c 467 s 44

35.135 Repealed, 1980 c 467 s 44



Section 35.136 Repealed, 1980 c 467 s 44

35.136 Repealed, 1980 c 467 s 44



Section 35.137 Repealed, 1980 c 467 s 44

35.137 Repealed, 1980 c 467 s 44



Section 35.14 Repealed, 1Sp2001 c 2 s 162

35.14 Repealed, 1Sp2001 c 2 s 162



Section 35.15 Transportation of livestock; compliance with rules.

35.15 Transportation of livestock; compliance with rules.

Subdivision 1. Importation of animals and poultry. Animals or poultry may not be brought into the state for work, feeding, breeding, dairy purposes, or sale except in compliance with the rules of the board.

Subd. 2. Repealed, 1988 c 485 s 15

HIST: (5409) 1907 c 355 s 1; 1935 c 31 s 1; 1965 c 40 s 1; 1965 c 91 s 1; 1980 c 467 s 15; 1981 c 37 s 2; 1985 c 265 art 1 s 1



Section 35.16 Transportation companies to hold livestock and poultry.

35.16 Transportation companies to hold livestock and poultry.

If rules of the board have not been complied with, transportation companies shall notify the board and shall hold the animals or poultry at the first station within Minnesota where there are suitable facilities for holding animals or poultry for inspection by the board. The inspection must be at the owner's expense.

HIST: (5410) 1907 c 355 s 2; 1935 c 31 s 2; 1980 c 467 s 16; 1985 c 265 art 1 s 1



Section 35.165 Liability for illegally transporting livestock.

35.165 Liability for illegally transporting livestock.

A transportation company or corporation or its agent, the owner or driver of a vehicle for hire or a private vehicle used to haul livestock, or a person violating section 35.15 or 35.16 is liable in a civil action to a person injured for the full amount of damages that may result from a violation of section 35.15 or 35.16. Action may be brought in a county where the livestock is sold, offered for sale, delivered to a purchaser, or detained in transit.

HIST: 1988 c 485 s 1



Section 35.17 Repealed, 1980 c 467 s 44

35.17 Repealed, 1980 c 467 s 44



Section 35.18 Repealed, 1980 c 467 s 44

35.18 Repealed, 1980 c 467 s 44



Section 35.19 Repealed, 1980 c 467 s 44

35.19 Repealed, 1980 c 467 s 44



Section 35.20 Repealed, 1980 c 467 s 44

35.20 Repealed, 1980 c 467 s 44



Section 35.21 Repealed, 1980 c 467 s 44

35.21 Repealed, 1980 c 467 s 44



Section 35.22 Repealed, 1980 c 467 s 44

35.22 Repealed, 1980 c 467 s 44



Section 35.23 Repealed, 1980 c 467 s 44

35.23 Repealed, 1980 c 467 s 44



Section 35.24 Repealed, 1980 c 467 s 44

35.24 Repealed, 1980 c 467 s 44



Section 35.243 Rules for control of brucellosis in cattle.

35.243 Rules for control of brucellosis in cattle.

The board of animal health shall adopt rules to provide for the control of brucellosis in cattle. The rules may include provisions for quarantine, tests, and vaccinations, and such other measures as the board deems appropriate.

HIST: 1992 c 433 s 1



Section 35.245 Repealed, 1999 c 231 s 207

35.245 Repealed, 1999 c 231 s 207



Section 35.25 Repealed, 1980 c 467 s 44

35.25 Repealed, 1980 c 467 s 44



Section 35.251 Anaplasmosis testing.

35.251 Anaplasmosis testing.

Breeding cattle entering Minnesota from a country or a state not exempted by the board must have a certificate of veterinary inspection evidencing a negative test for anaplasmosis conducted at a state or federal laboratory within 30 days of entry. Cattle without a certificate must be immediately quarantined and tested for anaplasmosis at the expense of the cattle owner. Cattle having a positive reaction to the anaplasmosis test must remain quarantined until they test free of anaplasmosis or be slaughtered. An anaplasmosis test is not required of steers, cattle shipped directly to a slaughtering establishment, cattle sent to a quarantine feed lot, and other cattle excepted by board rule. The board may adopt rules to implement this section.

HIST: 1980 c 467 s 35; 1983 c 216 art 1 s 11; 1985 c 265 art 1 s 1; 1992 c 433 s 4



Section 35.255 Pseudorabies program rules.

35.255 Pseudorabies program rules.

The board of animal health shall adopt rules to implement a program to control pseudorabies in swine, including pseudorabies testing of breeding swine and restricted movement of feeder pigs.

HIST: 1983 c 367 s 1; 1985 c 265 art 1 s 1



Section 35.26 Repealed, 1980 c 467 s 44

35.26 Repealed, 1980 c 467 s 44



Section 35.27 Repealed, 1980 c 467 s 44

35.27 Repealed, 1980 c 467 s 44



Section 35.28 Repealed, 1980 c 467 s 44

35.28 Repealed, 1980 c 467 s 44



Section 35.29 Repealed, 1980 c 467 s 44

35.29 Repealed, 1980 c 467 s 44



Section 35.30 Repealed, 1980 c 467 s 44

35.30 Repealed, 1980 c 467 s 44



Section 35.31 Repealed, 1980 c 467 s 44

35.31 Repealed, 1980 c 467 s 44



Section 35.32 Repealed, 1980 c 467 s 44

35.32 Repealed, 1980 c 467 s 44



Section 35.33 Repealed, 1980 c 467 s 44

35.33 Repealed, 1980 c 467 s 44



Section 35.34 Repealed, 1980 c 467 s 44

35.34 Repealed, 1980 c 467 s 44



Section 35.35 Repealed, 1980 c 467 s 44

35.35 Repealed, 1980 c 467 s 44



Section 35.36 Repealed, 1959 c 406 s 5

35.36 Repealed, 1959 c 406 s 5



Section 35.37 Repealed, 1959 c 406 s 5

35.37 Repealed, 1959 c 406 s 5



Section 35.38 Repealed, 1959 c 406 s 5

35.38 Repealed, 1959 c 406 s 5



Section 35.39 Repealed, 1959 c 406 s 5

35.39 Repealed, 1959 c 406 s 5



Section 35.40 Repealed, 1980 c 467 s 44

35.40 Repealed, 1980 c 467 s 44



Section 35.41 Repealed, 1980 c 467 s 44

35.41 Repealed, 1980 c 467 s 44



Section 35.42 Repealed, 1980 c 467 s 44

35.42 Repealed, 1980 c 467 s 44



Section 35.43 Repealed, 1980 c 467 s 44

35.43 Repealed, 1980 c 467 s 44



Section 35.44 Repealed, 1980 c 467 s 44

35.44 Repealed, 1980 c 467 s 44



Section 35.45 Repealed, 1980 c 467 s 44

35.45 Repealed, 1980 c 467 s 44



Section 35.46 Repealed, 1980 c 467 s 44

35.46 Repealed, 1980 c 467 s 44



Section 35.47 Repealed, 1980 c 467 s 44

35.47 Repealed, 1980 c 467 s 44



Section 35.48 Repealed, 1980 c 467 s 44

35.48 Repealed, 1980 c 467 s 44



Section 35.49 Repealed, 1980 c 467 s 44

35.49 Repealed, 1980 c 467 s 44



Section 35.50 Repealed, 1980 c 467 s 44

35.50 Repealed, 1980 c 467 s 44



Section 35.51 Repealed, 1980 c 467 s 44

35.51 Repealed, 1980 c 467 s 44



Section 35.52 Repealed, 1967 c 166 s 3

35.52 Repealed, 1967 c 166 s 3



Section 35.53 Repealed, 1967 c 166 s 3

35.53 Repealed, 1967 c 166 s 3



Section 35.54 Repealed, 1959 c 406 s 5

35.54 Repealed, 1959 c 406 s 5



Section 35.55 Repealed, 1980 c 467 s 44

35.55 Repealed, 1980 c 467 s 44



Section 35.56 Repealed, 1980 c 467 s 44

35.56 Repealed, 1980 c 467 s 44



Section 35.57 Repealed, 1980 c 467 s 44

35.57 Repealed, 1980 c 467 s 44



Section 35.58 Repealed, 1980 c 467 s 44

35.58 Repealed, 1980 c 467 s 44



Section 35.59 Repealed, 1959 c 406 s 5

35.59 Repealed, 1959 c 406 s 5



Section 35.60 Repealed, 1980 c 467 s 44

35.60 Repealed, 1980 c 467 s 44



Section 35.605 Repealed, 1980 c 467 s 44

35.605 Repealed, 1980 c 467 s 44



Section 35.61 Repealed, 1959 c 406 s 5

35.61 Repealed, 1959 c 406 s 5



Section 35.62 Repealed, 1959 c 406 s 5

35.62 Repealed, 1959 c 406 s 5



Section 35.63 Repealed, 1959 c 406 s 5

35.63 Repealed, 1959 c 406 s 5



Section 35.64 Repealed, 1959 c 406 s 5

35.64 Repealed, 1959 c 406 s 5



Section 35.65 Repealed, 1959 c 406 s 5

35.65 Repealed, 1959 c 406 s 5



Section 35.66 Repealed, 1967 c 147 s 1

35.66 Repealed, 1967 c 147 s 1



Section 35.67 Rabies investigation.

35.67 Rabies investigation.

If the executive director of the board of animal health, or a board of health as defined in section 145A.02, subdivision 2, receives a written complaint that rabies exists in a town or city in the board's jurisdiction, the board of health shall investigate, either personally or through subordinate officers, the truth of the complaint. A board of health may also make an investigation and determination independently, without having received a complaint. The fact that a board of health has investigated and determined that rabies does not exist in a jurisdiction does not deprive the executive director of the board of animal health of jurisdiction or authority to make an investigation and determination with reference to the territory. For the purposes of sections 35.67 to 35.69, the jurisdiction of the executive director of the board of animal health is the entire state.

HIST: (5389) 1913 c 541 s 1; 1973 c 123 art 5 s 7; 1980 c 467 s 18; 1985 c 265 art 1 s 1; 1987 c 309 s 14; 1999 c 231 s 75



Section 35.68 Rabies proclamation.

35.68 Rabies proclamation.

If a board of health as defined in section 145A.02, subdivision 2, investigates and finds that rabies does exist in a town or city the board of health shall make and file a proclamation of the investigation and determination which prohibits the owner or custodian of any dog from allowing the dog to be at large within the town or city unless the dog is effectively muzzled so that it cannot bite any other animal or person.

If the executive director of the board of animal health, after investigation, has determined that rabies exists in any territory in the state, similar proclamations must be issued in all towns and cities within the territory or area in which it is necessary to control the outbreak and prevent the spread of the disease. The proclamation must prohibit the owner or custodian of any dog within the designated territory from permitting or allowing the dog to be at large within the territory unless the dog is effectively muzzled so that it cannot bite any other animal or person.

All local peace officers and boards of health shall enforce sections 35.67 to 35.69.

A proclamation issued by the board of health must be filed with the clerk of the political subdivision responsible for the board of health. One issued by the executive director of the board of animal health must be filed with the clerk of each town and city within the territory it covers.

Each officer with whom the proclamation is filed shall publish a copy of it in one issue of a legal newspaper published in the clerk's town or city if one is published there. If no newspaper is published there, the clerk must post a copy of the proclamation in three public places. Publication is at the expense of the municipality.

Proof of publication must be by affidavit of the publisher and proof of posting must be by the person doing the posting. The affidavit must be filed with the proclamation. The proclamation is effective five days after the publication or posting and remains effective for the period of time not exceeding six months specified in it by the board of health making the proclamation.

HIST: (5390) 1913 c 541 s 2; 1929 c 34; 1973 c 123 art 5 s 7; 1980 c 467 s 19; 1985 c 265 art 1 s 1; 1987 c 309 s 15; 1988 c 485 s 3; 1999 c 231 s 76



Section 35.69 Unmuzzled dogs not permitted at large.

35.69 Unmuzzled dogs not permitted at large.

The owner or custodian of a dog may not permit it to be at large, either on the premises of the owner or elsewhere, within any city or town covered by a proclamation made under section 35.68, during the time the proclamation is in force, unless the dog is effectively muzzled so that it cannot bite any other animal or person.

Any person may kill a dog running at large on the public streets or roads in violation of sections 35.67 to 35.69. The owner of the dog has no claim against the person who kills the dog.

Peace officers and agents of a board of health as authorized under section 145A.04 shall file a complaint concerning any known violation of sections 35.67 to 35.69.

HIST: (5391) 1913 c 541 s 3; 1973 c 123 art 5 s 7; 1985 c 265 art 1 s 1; 1987 c 309 s 24



Section 35.695 Repealed, 1982 c 514 s 21

35.695 Repealed, 1982 c 514 s 21



Section 35.70 Repealed, 1988 c 485 s 15

35.70 Repealed, 1988 c 485 s 15



Section 35.701 Influencing a sale of diseased animal.

35.701 Influencing a sale of diseased animal.

A veterinarian who is an agent or representative of the board or another public official may not suggest, recommend, or try to influence or persuade the owner of an animal affected with a disease listed in section 35.08, directly or indirectly, to sell, barter, exchange, ship, or otherwise dispose of the animal to a particular person, firm, association, or corporation.

HIST: 1988 c 485 s 4



Section 35.71 Unclaimed and unredeemed animals impounded; scientific use or other disposition.

35.71 Unclaimed and unredeemed animals impounded; scientific use or other disposition.

Subdivision 1. Definitions. As used in this section, "establishment" means any public or private agency, person, society, or corporation having custody of animals which are seized under the authority of the state or any political subdivision of the state and "institution" means a school or college of agriculture, veterinary medicine, medicine, pharmacy, or dentistry, or an educational or scientific establishment properly concerned with investigation or instruction concerning the structure or functions of living organisms or the cause, prevention, control, or cure of diseases or abnormal conditions of human beings or animals.

Subd. 2. Application for license. An institution may apply to the board for a license to obtain animals from establishments. If, after investigation, the board finds that the institution requesting a license is a fit and proper agency to receive a license, and that the public interest will be served by granting it a license, the board may issue a license to the institution authorizing it to obtain animals under this section.

Subd. 3. Stray animals; seizure, disposition. All animals seized by public authority must be held for redemption by the owner for at least five regular business days of the impounding agency or for a longer time specified by municipal ordinance. For the purpose of this subdivision, "regular business day" means a day during which the establishment having custody of an animal is open to the public not less than four consecutive hours between the hours of 8:00 a.m. and 7:00 p.m. Establishments must maintain the following records of the animals in custody, and preserve the records for at least six months:

(a) the description of the animal by species, breed, sex, approximate age, and other distinguishing traits;

(b) the location at which the animal was seized;

(c) the date of seizure;

(d) the name and address of the person from whom any animal three months of age or over was received; and

(e) the name and address of the person to whom any animal three months of age or over was transferred.

The records must be maintained in a form permitting easy perusal by the public. A person may view the records and animals in custody at any time during which the establishment is open to the public. At the end of the five-day period, all animals which remain unredeemed must be made available to any licensed institution which has requested that number of animals. However, if a tag affixed to the animal or a statement by the animal's owner after the animal's seizure specifies that the animal may not be used for research, the animal must not be made available to any institution and may, in the discretion of the establishment, be destroyed after the expiration of the five-day period. If a request is made by a licensed institution to an establishment for more animals than are available at the time of the request, the establishment must withhold from destruction all unclaimed and unredeemed animals until the request has been filled. The actual expense of holding animals beyond the time of notice to the institution of their availability must be borne by the institution receiving them. An establishment which fails or refuses to comply with this section is ineligible for any further public funds from any county or municipality. Upon receipt of a sworn statement by an authorized officer or employee of a licensed institution of noncompliance by any establishment with this section, the treasurer of any municipality or other political subdivision of the state may not pay any public funds to the establishment until the complainant withdraws its statement of noncompliance or until the board either determines that the complaint of noncompliance was without foundation or that the establishment has given adequate assurance of future compliance and the treasurer of the municipality or other political subdivision has been notified of the determination in writing. If it appears upon a person's complaint that an officer, agent, or employee of an establishment is violating or failing to carry out the provisions of this section, the attorney general or county attorney of the county in which the establishment is located, in addition to any other remedies, may bring an action in the name of the state against the establishment, officer, agent, or employee to enjoin compliance with this section.

Subd. 4. Transportation of animals. A licensed institution must provide, at its own expense, for the transportation of animals from the establishment to the institution and must use them only in the conduct of its scientific and educational activities.

Subd. 5. Annual license fee. Each licensed institution must pay to the board a license fee of $50 for each calendar year or part of a calendar year. License fees must be deposited in the general fund of the state treasury.

Subd. 6. Revocation of license. After 15 days' written notice and an opportunity to be heard, the board may revoke the license granted any institution if the institution has (1) violated this section, or (2) failed to comply with the conditions of the board in respect to the issuance of its license.

Subd. 7. Rules. The board may adopt rules consistent with this section necessary to carry out the provisions of this section, and may, if the board considers it advisable or in the public interest, inspect or investigate any institution which has applied for a license or has been granted a license under this section.

Subd. 8. Repealed, 1988 c 485 s 15

HIST: 1949 c 195 s 1-8; 1955 c 112 s 1,2; 1969 c 246 s 1; 1969 c 399 s 1; 1976 c 1 s 1; 1978 c 457 s 1; 1980 c 467 s 24,25; 1985 c 265 art 1 s 1



Section 35.72 Milk or cream; testing by board.

35.72 Milk or cream; testing by board.

Subdivision 1. Establishment defined. As used in this section "establishment" means a creamery, milk or cream collecting station, or place of business where milk or cream is purchased or assembled for processing or sale.

Subd. 2. Right of entry on premises. The board or its authorized agents may enter the premises or buildings of any establishment to collect samples of milk or cream delivered to the establishment.

Subd. 3. Samples, procurement. Upon demand of the board or its authorized agents, the operator of an establishment shall submit containers of milk or cream delivered to the establishment to the board or agents before any milk or cream is removed or any substance or thing is added, and shall allow the board or agent to take a sample of one ounce in weight or less of milk or cream from each container for the purpose of applying any recognized test to determine the existence of disease in the cattle which produced the milk or cream.

Subd. 4. Names, addresses. The operator of the establishment shall furnish the board or agents the name and address of the person delivering each container of milk or cream to the establishment, and the name and address of the owner or caretaker of the cattle which produced the milk or cream.

Subd. 5. Contamination, prevention. The board or agent shall use due diligence to prevent contamination of the milk or cream while procuring samples and to delay as little as possible the normal operation of the establishment.

Subd. 6. Repealed, 1988 c 485 s 15

HIST: 1951 c 221 s 1-6; 1985 c 265 art 1 s 1



Section 35.73 Definitions.

35.73 Definitions.

Subdivision 1. Terms. For the purposes of sections 35.73 to 35.80 the terms defined in this section have the meanings given.

Subd. 2. Repealed, 1980 c 467 s 44

Subd. 3. Repealed, 1996 c 310 s 1; 1997 c 7 art 1 s 171

Subd. 4. Garbage. "Garbage" means animal or vegetable refuse, including all waste material, by-products of a kitchen, restaurant, or slaughter house, and refuse accumulation of animal, fruit, or vegetable matter, liquid or solid, but does not mean vegetable waste or by-products resulting from the manufacture or processing of canned or frozen vegetables or materials exempted under section 35.751.

HIST: 1953 c 355 s 1; 1985 c 265 art 1 s 1; 1992 c 381 s 1; 1996 c 310 s 1; 1997 c 7 art 1 s 15,171



Section 35.74 Exceptions.

35.74 Exceptions.

Sections 35.73 to 35.80 do not apply to a person who has animals or poultry who are fed garbage obtained only from the person's private household.

HIST: 1953 c 355 s 2; 1985 c 265 art 1 s 1; 1986 c 444



Section 35.75 Licenses.

35.75 Licenses.

Subdivision 1. Requirement, renewal. No person shall feed garbage to livestock or poultry without first securing a license from the board, and no person shall transport garbage over the public highways of this state for the purpose of feeding it to livestock or poultry unless the person has a license. A license must be renewed on or before the first day of July each year.

Subd. 2. Application. A person desiring a license or the renewal of a license to feed garbage to livestock and poultry shall make written application to the board in accordance with its rules.

Subd. 3. Revocation; refusal to issue. Upon determination that a person who has or has applied for a license issued under sections 35.73 to 35.80 has violated or failed to comply with sections 35.73 to 35.80 or any rules made under those sections, the board may revoke the license or refuse to issue a license to the applicant.

HIST: 1953 c 355 s 3-5; 1985 c 265 art 1 s 1



Section 35.751 Exempt materials permit.

35.751 Exempt materials permit.

Subdivision 1. Permit required. If it is considered by the board to be in the best interest of the livestock industry of the state and not detrimental to the public health, safety, or general welfare, the board may adopt rules authorizing an exempt materials permit for specified materials of a nonmeat nature. No person may feed material exempted under section 35.73, subdivision 4, to livestock or poultry without first securing a permit from the board, and no person may transport exempted material over the public highways of the state for the purpose of feeding it to livestock or poultry unless the person has a permit. A permit must be renewed on or before July 1 each year.

Subd. 2. Application. A person desiring a permit or the renewal of a permit under this section shall make written application to the board in accordance with its rules.

Subd. 3. Revocation; denial. Upon determination that a person who has a permit or who has applied for a permit issued under this section has violated sections 35.73 to 35.79 or any rules made under those sections, the board may revoke the permit or refuse to issue a permit to the applicant.

HIST: 1992 c 381 s 2



Section 35.76 Garbage, treatment.

35.76 Garbage, treatment.

No person may feed garbage to livestock or poultry until it has been thoroughly heated to at least 212 degrees Fahrenheit for a continuous period of at least 30 minutes unless it is treated in some other manner which is approved in writing by the board as being equally effective for the protection of public health and the control of livestock diseases, and no person may knowingly permit livestock or poultry owned or controlled by that person to have access to any garbage which has not been heated or otherwise treated pursuant to this section.

HIST: 1953 c 355 s 6; 1985 c 265 art 1 s 1; 1986 c 444



Section 35.77 Quarantine, permit for removal of livestock or poultry.

35.77 Quarantine, permit for removal of livestock or poultry.

All premises on which garbage is fed to livestock or poultry are under quarantine and must be maintained in a reasonably sanitary condition. Livestock or poultry to which garbage has been fed may not be removed from the premises except under a permit from the board.

HIST: 1953 c 355 s 7; 1985 c 265 art 1 s 1



Section 35.78 Inspection and investigation of premises, records.

35.78 Inspection and investigation of premises, records.

An authorized representative of the board may enter any property at reasonable times for the purpose of inspecting and investigating conditions relating to the feeding and treating of garbage to be fed to livestock and poultry. An authorized representative of the board may examine records or memoranda pertaining to the feeding of garbage to livestock and poultry, or pertaining to the acquisition and sale of garbage-fed livestock and poultry. The board may require the maintenance of records relating to the operation of equipment for a procedure of treating garbage to be fed to swine. Copies of the records must be submitted to the board on request.

HIST: 1953 c 355 s 8; 1985 c 265 art 1 s 1



Section 35.79 Enforcement.

35.79 Enforcement.

The board shall administer and enforce sections 35.73 to 35.80 and may make and enforce reasonable rules it considers necessary to carry out their provisions.

HIST: 1953 c 355 s 9; 1985 c 265 art 1 s 1



Section 35.80 Violations.

35.80 Violations.

A person violates sections 35.73 to 35.80, who fails to perform any duties imposed by those sections or violates any rule made under those sections.

HIST: 1953 c 355 s 10; 1985 c 265 art 1 s 1; 1988 c 485 s 5



Section 35.81 Transportation of animals and poultry, rules.

35.81 Transportation of animals and poultry, rules.

The board may make reasonable rules for the cleaning and disinfection of railroad cars, automobiles, trucks, and other vehicles used as public carriers for the transportation of live animals and poultry over the public highways and railroads within the state.

HIST: (4882) 1921 c 179 s 2; 1927 c 182; 1980 c 467 s 26; 1985 c 265 art 1 s 1



Section 35.82 Rendering plant permits; disposition of carcasses.

35.82 Rendering plant permits; disposition of carcasses.

Subdivision 1. Permit required. No person may engage in the business of rendering all or parts of animals, poultry, or fish, including scraps and grease, without first obtaining a permit from the board in accordance with the rules adopted by the board relative to transportation, rendering, and other provisions the board considers necessary to prevent the spread of disease.

Subd. 1a. Repealed, 1974 c 159 s 5

Subd. 1b. Carcasses for pet or mink food. (a) The board, through its executive director, may issue a permit to the owner or operator of a pet food processing establishment, a mink rancher, or a supplier of an establishment, located within the boundaries of Minnesota, to transport the carcasses of domestic animals that have died or have been killed, other than by being slaughtered for human or animal consumption, over the public highways to the establishment for pet food or mink food purposes only. The owners and operators of pet food processing establishments or their suppliers and mink ranch operators located in any adjacent state with which a reciprocal agreement is in effect under subdivision 3 are not required to possess a permit issued under this subdivision. The permit is valid for one year following the date of issue unless it is revoked.

(b) The owner or operator of a pet food processing plant or mink ranch shall employ an official veterinarian. A veterinarian named in the permit application who is accepted by the board to act as the official veterinarian is authorized to act as its representative.

(c) Carcasses collected by owners or operators under permit may be used for pet food or mink food purposes if the official veterinarian examines them and finds them suitable for pet food or mink food purposes.

(d) Carcasses not passed by the official veterinarian for pet food or mink food purposes must be disposed of by a rendering plant operating under permit from the board.

(e) The board must require pet food processing establishments, owners and operators of mink ranches, and suppliers of these establishments to conform to rules of the board applicable to rendering plants within the state.

Subd. 2. Disposition of carcasses. (a) Except as provided in subdivision 1b and paragraph (d), every person owning or controlling any domestic animal that has died or been killed otherwise than by being slaughtered for human or animal consumption, shall as soon as reasonably possible bury the carcass at a depth adequate to prevent scavenging by other animals in the ground or thoroughly burn it or dispose of it by another method approved by the board as being effective for the protection of public health and the control of livestock diseases. The board, through its executive director, may issue permits to owners of rendering plants located in Minnesota which are operated and conducted as required by law, to transport carcasses of domestic animals and fowl that have died, or have been killed otherwise than by being slaughtered for human or animal consumption, over the public highways to their plants for rendering purposes in accordance with the rules adopted by the board relative to transportation, rendering, and other provisions the board considers necessary to prevent the spread of disease. The board may issue permits to owners of rendering plants located in an adjacent state with which a reciprocal agreement is in effect under subdivision 3.

(b) Carcasses collected by rendering plants under permit may be used for pet food or mink food if the owner or operator meets the requirements of subdivision 1b.

(c) An authorized employee or agent of the board may enter private or public property and inspect the carcass of any domestic animal that has died or has been killed other than by being slaughtered for human or animal consumption. Failure to dispose of the carcass of any domestic animal within the period specified by this subdivision is a public nuisance. The board may petition the district court of the county in which a carcass is located for a writ requiring the abatement of the public nuisance. A civil action commenced under this paragraph does not preclude a criminal prosecution under this section. No person may sell, offer to sell, give away, or convey along a public road or on land the person does not own, the carcass of a domestic animal when the animal died or was killed other than by being slaughtered for human or animal consumption unless it is done with a special permit pursuant to this section. The carcass or parts of a domestic animal that has died or has been killed other than by being slaughtered for human or animal consumption may be transported along a public road for a medical or scientific purpose if the carcass is enclosed in a leakproof container to prevent spillage or the dripping of liquid waste. The board may adopt rules relative to the transportation of the carcass of any domestic animal for a medical or scientific purpose. A carcass on a public thoroughfare may be transported for burial or other disposition in accordance with this section.

No person who owns or controls diseased animals shall negligently or willfully permit them to escape from that control or to run at large.

(d) A sheep producer may compost sheep carcasses owned by the producer on the producer's land without a permit and is exempt from compost facility specifications contained in rules of the board.

(e) The board shall develop best management practices for dead animal disposal and the pollution control agency feedlot program shall distribute them to livestock producers in the state.

Subd. 3. Reciprocity. The executive director of the board may enter into a reciprocal agreement on behalf of this state with an adjacent state which provides for permits to be issued to rendering plants, pet food processing establishments or suppliers of establishments, and mink ranch operators located in either state to transport carcasses to their plants, establishments, or ranches over the public highways of this state and the reciprocating state.

This subdivision applies if the adjacent state has in effect standards and requirements which are the equivalent of the standards and requirements of this state as established by the board.

Subd. 4. Domestic animals. The term "domestic animal" as used in this section does not include any species of domestic animal which in common practice is maintained in the home of the owner whether or not the particular domestic animal was so housed at any time prior to its death. Nothing in this section limits the authority of local governmental units to regulate the disposition of carcasses of domestic animals excluded from the provisions of this section by this subdivision.

HIST: (10273) RL s 5011; 1921 c 486 s 1; 1927 c 218; 1939 c 104; 1949 c 484 s 1; 1961 c 625 s 1; 1967 c 275 s 1,2; 1967 c 305 s 1; 1969 c 32 s 1,2; 1974 c 159 s 1-4; 1980 c 467 s 27; 1985 c 265 art 1 s 1; 1986 c 444; 1988 c 485 s 6; 1991 c 37 s 1,2; 1995 c 233 art 1 s 4; 1998 c 401 s 18; 1999 c 231 s 77-79



Section 35.821 Definitions.

35.821 Definitions.

Subdivision 1. Scope. Unless the context clearly indicates otherwise, for the purposes of sections 35.821 to 35.831 the terms defined in this section have the meanings given them.

Subd. 2. Repealed, 1980 c 467 s 44

Subd. 3. Brand. "Brand" means a permanent identification mark, of which the letters, numbers, and figures used are each four inches or more in length or diameter and applied using the technique of freeze branding or burned into the hide of a live animal with a hot iron, which is to be considered in relation to its location on the animal. The term relates to both the mark burned into the hide and its location. In the case of sheep, the term includes, but is not limited to, a painted mark which is renewed after each shearing.

Subd. 3a. Freeze branding. "Freeze branding" means the application of an intensely cold iron to the hide of a live animal.

Subd. 4. Mark. "Mark" means a permanent identification cut from the ear or ears of a live animal and for farmed cervidae, as defined in section 17.451, subdivision 2, means a tag, collar, electronic implant, tattoo, or other means of identification approved by the board.

Subd. 5. Animal. The term "animal" means any cattle, horse, sheep, or mule.

HIST: 1965 c 291 s 1; 1985 c 265 art 1 s 1; 1993 c 375 art 9 s 12; 1996 c 407 s 30,31



Section 35.822 Registration of marks or brands with board.

35.822 Registration of marks or brands with board.

The board shall approve marks or brands for registration, issue certificates of approval, and administer sections 35.821 to 35.831. The board shall publish a state brand book containing a facsimile of each mark or brand that is registered with it, showing the owner's name and address and the pertinent laws and rules pertaining to brand registrations and reregistrations.

HIST: 1965 c 291 s 2; 1980 c 467 s 28; 1985 c 265 art 1 s 1



Section 35.823 Repealed, 1975 c 228 s 7

35.823 Repealed, 1975 c 228 s 7



Section 35.824 Application for registration; penalties, duplicate brands.

35.824 Application for registration; penalties, duplicate brands.

The board shall prepare standard forms and supply the forms for distribution to those who desire to apply for a brand. The application must show a left and right side view of the animals upon which a mark or brand will be eligible for registry. The mark or brand location must be designated to the following body regions: head, bregma, right and left jaw, neck, shoulder, rib, hip, and breech. The applicant must select at least three distinct marks or brands listed in preferred order, and three locations on the animal listed in preferred order. The application must be properly signed and notarized and accompanied by a fee of $10. The mark or brand, if approved and accepted by the board, is valid during the ten-year period in which it is recorded. A person who knowingly places on an animal a mark or brand which has not been registered with the board and which is in duplication of a mark or brand that is registered with the board is guilty of a felony. "Duplication" means the use of a similar mark or brand, used in any position on the animal designated for the use of a registered mark or brand, such as the head, bregma, jaw, neck, shoulder, rib, hip, or breech. A person who alters or defaces a brand or mark on any animal to prevent its identification by its owner is guilty of a felony.

HIST: 1965 c 291 s 4; 1975 c 228 s 1; 1985 c 265 art 1 s 1



Section 35.825 Checking of applications; conflicts.

35.825 Checking of applications; conflicts.

Marks or brands received by the board must be held and listed by the board, which shall immediately check the mark or brand applications for conflicts. If a conflict is found, the fee and the conflicting application must be returned to the person making the application.

HIST: 1965 c 291 s 5; 1985 c 265 art 1 s 1



Section 35.826 State brand books; reregistration of marks, brands.

35.826 State brand books; reregistration of marks, brands.

All approved mark or brand applications must be sorted in a systematic manner and published in the state brand book. Supplements and revised brand books must be published at the discretion of the board. At least six months before expiration, all registered mark or brand owners and assignees must be notified in writing that their marks or brands will terminate in six months and that they must be renewed. A reregistration fee of $10 must be charged for the ensuing ten-year period or part of ten years. Failure to renew a mark or brand on or before the time specified, in accordance with sections 35.821 to 35.831, is an absolute abandonment to the state of the mark or brand. The board may not reissue a mark or brand abandoned under this section except to the original owner or, after a period of two years, to another applicant upon proper application.

HIST: 1965 c 291 s 6; 1975 c 228 s 2; 1985 c 265 art 1 s 1



Section 35.827 Sale of brand books.

35.827 Sale of brand books.

The state brand book and all supplements for the ten-year period must be sold to the public at a price which includes the costs of printing, handling, and mailing. The board shall distribute all brand books and supplements to the sheriff of each county without cost.

HIST: 1965 c 291 s 7; 1975 c 228 s 3; 1985 c 265 art 1 s 1



Section 35.828 Evidence.

35.828 Evidence.

Marks or brands which appear in the state brand book or its supplements or which are registered with the board, are prima facie evidence of ownership and take precedence over similar marks or brands if the question of ownership arises. The owner whose mark or brand does not appear in the state brand book or its supplement and which is not registered with the board must produce evidence to establish title to the property in the event of controversy.

HIST: 1965 c 291 s 8; 1975 c 228 s 4; 1985 c 265 art 1 s 1



Section 35.829 Transfer of brands.

35.829 Transfer of brands.

Only brands registered with the board or appearing in the state brand book or its supplement are subject to sale, assignment, transfer, devise, or bequest, the same as other personal property. The board shall prescribe forms for the sale or assignment of a brand. A transferred brand must be recorded with the board. The fee for recording it is $10.

HIST: 1965 c 291 s 9; 1975 c 228 s 5; 1985 c 265 art 1 s 1



Section 35.830 Sale of branded livestock; written bill of sale.

35.830 Sale of branded livestock; written bill of sale.

Persons selling animals marked or branded with their mark or brand recorded in a current state brand book or its supplement or registered with the board shall execute to the purchaser a written bill of sale bearing the signature and residence of the seller, the name and address of the purchaser, the total number of animals sold, a description of each animal sold as to sex and kind, and all registered brands. The bill of sale must be kept by the purchaser for two years and for as long afterwards as the purchaser owns any of the animals described in the bill of sale. A copy of the bill of sale must be given to each hauler of the animals, other than railroads, and must accompany the shipment of animals while in transit. The bill of sale or a copy must be shown by the possessor on demand to any peace officer or compliance representative of the board. The bill of sale is prima facie evidence of the sale of the animals described by the bill of sale.

HIST: 1965 c 291 s 10; 1975 c 228 s 6; 1980 c 467 s 29; 1985 c 265 art 1 s 1; 1988 c 485 s 7



Section 35.831 Rules.

35.831 Rules.

The board may make rules it considers necessary to carry out the purposes of sections 35.821 to 35.831.

HIST: 1965 c 291 s 11; 1980 c 467 s 30; 1985 c 265 art 1 s 1



Section 35.832 Repealed, 1973 c 501 s 2

35.832 Repealed, 1973 c 501 s 2



Section 35.84 Repealed, 1Sp2001 c 2 s 162

35.84 Repealed, 1Sp2001 c 2 s 162



Section 35.90 General inspection authority.

35.90 General inspection authority.

Subdivision 1. Access and entry. Except as otherwise specifically provided, the board of animal health and the board's agents, upon issuance of a notice of inspection, must be granted access at reasonable times to sites where the board has reason to believe a violation of this chapter is occurring or has occurred.

Subd. 2. Notice of inspection samples and analyses. Before leaving the premises inspected, the board of animal health or the board's agents must provide the owner, operator, or agent in charge with a receipt describing any samples obtained. If an analysis is made of the samples, a copy of the results of the analysis must be furnished to the owner, operator, or agent in charge.

HIST: 1988 c 485 s 8



Section 35.91 Violation of rules and orders.

35.91 Violation of rules and orders.

Violation of a rule adopted under this chapter or an order made under the authority of this chapter is a violation of this chapter.

HIST: 1988 c 485 s 9



Section 35.92 Enforcement.

35.92 Enforcement.

Subdivision 1. Enforcement required. (a) The board of animal health shall enforce this chapter and rules adopted under this chapter. The board may delegate to the executive director authority to act on behalf of the board.

(b) Upon the request of the board of animal health or an agent authorized by the board, county attorneys, sheriffs, and other officers having authority in the enforcement of the general criminal laws shall take action to the extent of their authority necessary or proper for the enforcement of this chapter, or special orders, standards, stipulations, and agreements of the board.

Subd. 2. Criminal actions. For a criminal action, the county attorney where a violation occurred is responsible for prosecuting a violation of this chapter. If the county attorney or, if appropriate, the city attorney refuses to prosecute, the attorney general may prosecute at the request of the board.

Subd. 3. Civil actions. Civil judicial enforcement actions may be brought by the attorney general in the name of the state on behalf of the board of animal health. A county attorney may bring a civil judicial enforcement action upon the request of the board and the attorney general.

Subd. 4. Injunction. The board of animal health may apply to a court with jurisdiction for a temporary or permanent injunction to prevent, restrain, or enjoin violations of this chapter.

Subd. 5. Subpoenas. The board of animal health through its executive director may issue subpoenas to compel the attendance of witnesses or submission of books, documents, and records affecting the authority or privilege granted by a license, registration, certification, or permit issued under this chapter or by the board or issued by the commissioner of agriculture if agreed to by the commissioner.

HIST: 1988 c 485 s 10; 1999 c 231 s 80



Section 35.93 Administrative action.

35.93 Administrative action.

Subdivision 1. Administrative remedies. The board of animal health may seek to remedy violations by authorizing the executive director to issue a written warning, administrative meeting, cease and desist, stop-sale, or other special order, seizure, stipulation, or agreement, if the board determines that the remedy is in the public interest.

Subd. 2. Revocation and suspension. The board may, after written notice and hearing, revoke, suspend, or refuse to renew a permit, license, or certification if a person violates this chapter.

Subd. 3. Remedial action orders. (a) If the board of animal health has probable cause to believe that a diseased animal is kept, sold, transported, or disposed of in violation of this chapter, the board may investigate and issue a written cease and desist, stop-sale, stop-use, or removal order or other remedial action to the owner, custodian, or other responsible party. If the owner, custodian, or other responsible party is not available for service of the order, the board may attach the order to the animal and notify the owner, custodian, or other responsible party. The animal may not be sold, slaughtered, or transported until the violation has been corrected or brought into compliance and the order has been released in writing under conditions specified by the board, or until the violation has been otherwise disposed of by a court.

(b) If a violation of this chapter results in conditions that may have an unreasonable adverse effect on humans, domestic animals, wildlife, or the environment, the board of animal health may, by order, require remedial action, including removal and proper disposal.

HIST: 1988 c 485 s 11; 1999 c 231 s 81



Section 35.94 Damages against state for administrative action without cause.

35.94 Damages against state for administrative action without cause.

If the board of animal health did not have probable cause for an administrative action under section 35.93, including the issuance of a stop-sale or removal order, a court may allow recovery for damages caused by the administrative action.

HIST: 1988 c 485 s 12



Section 35.95 Civil penalties.

35.95 Civil penalties.

Subdivision 1. General penalty. Except as provided in subdivisions 2 and 5, a person who violates this chapter or a special order, standard, stipulation, agreement, or schedule of compliance of the board is subject to a civil penalty of up to $10,000 as determined by the board.

Subd. 2. Wildlife and other damages. (a) A person who violates this chapter is liable for and must pay to the state a sum to constitute just compensation for the loss or destruction of wild animals, fish, or other aquatic life and for actual damages to the state.

(b) The amounts paid as compensation for loss or destruction of wildlife, fish, or other aquatic life must be deposited into the state treasury and credited to the game and fish fund.

Subd. 3. Defense to civil remedies and damages. As a defense to a civil penalty or claim for damages under subdivisions 1 and 2, the defendant may prove that the violation was caused solely by an act of God, an act of war, an act or failure to act that constitutes sabotage or vandalism, or a combination of these defenses.

Subd. 4. Actions to compel performance. In an action to compel performance of an order of the board of animal health to enforce this chapter, the court may require a defendant adjudged responsible to perform the acts within the person's power that are reasonably necessary to accomplish the purposes of the order.

Subd. 5. Recovery of penalties by civil action. The civil penalties and payments provided for in this section may be recovered by a civil action brought by the county attorney, the board, or the attorney general in the name of the state.

Subd. 6. Recovery of litigation costs and expenses. In an action brought by the attorney general or a county attorney in the name of the state under this chapter for civil penalties or injunctive relief or in an action to compel compliance, if the state finally prevails, the state, in addition to other penalties provided in this chapter, must be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses including attorney fees incurred by the state or county attorney. In determining the amount of these litigation expenses to be allowed, the court shall give consideration to the economic circumstances of the defendant.

HIST: 1988 c 485 s 13; 1993 c 129 s 1,2



Section 35.96 Criminal penalties.

35.96 Criminal penalties.

Subdivision 1. General violation. Except as provided in subdivisions 2 to 6, a person is guilty of a misdemeanor if the person violates this chapter, a rule adopted under this chapter, or a special order, standard, stipulation, agreement, or schedule of compliance of the board of animal health.

Subd. 2. Violation endangering humans. A person is guilty of a gross misdemeanor if the person violates this chapter or a special order, standard, stipulation, agreement, or schedule of compliance of the board of animal health and the violation endangers humans.

Subd. 3. Violation with knowledge. A person is guilty of a gross misdemeanor if the person knowingly violates this chapter or a standard, a special order, stipulation, agreement, or schedule of compliance of the board of animal health.

Subd. 4. Repealed, 1999 c 231 s 207

Subd. 5. Killing diseased animals. A person who violates a provision of section 35.08 or 35.09 relating to inspection and killing of diseased animals is guilty of a gross misdemeanor.

Subd. 6. Transportation of livestock. A person violating a provision of section 35.15 or 35.16 relating to transportation of livestock is guilty of a gross misdemeanor, except that a person who fails or refuses to stop for inspection when directed to stop by a compliance representative is guilty of a misdemeanor.

HIST: 1988 c 485 s 14






Chapter 36 Poultry; Breeding, Inspection

Section 36.01 Renumbered 29.011

36.01 Renumbered 29.011



Section 36.02 Renumbered 29.013

36.02 Renumbered 29.013



Section 36.03 Renumbered 29.021

36.03 Renumbered 29.021



Section 36.031 Renumbered 29.025

36.031 Renumbered 29.025



Section 36.04 Renumbered 29.031

36.04 Renumbered 29.031



Section 36.05 Renumbered 29.049

36.05 Renumbered 29.049



Section 36.06 Renumbered 29.051

36.06 Renumbered 29.051



Section 36.07 Renumbered 29.061

36.07 Renumbered 29.061



Section 36.08 Renumbered 29.071

36.08 Renumbered 29.071



Section 36.09 Renumbered 29.081

36.09 Renumbered 29.081



Section 36.095 Renumbered 29.091

36.095 Renumbered 29.091



Section 36.10 Renumbered 35.063

36.10 Renumbered 35.063



Section 36.11 Renumbered 35.065

36.11 Renumbered 35.065



Section 36.12 Renumbered 35.067

36.12 Renumbered 35.067



Section 36.13 Repealed, 1961 c 468 s 1

36.13 Repealed, 1961 c 468 s 1



Section 36.14 Repealed, 1961 c 468 s 1

36.14 Repealed, 1961 c 468 s 1



Section 36.15 Repealed, 1961 c 468 s 1

36.15 Repealed, 1961 c 468 s 1



Section 36.16 Repealed, 1961 c 468 s 1

36.16 Repealed, 1961 c 468 s 1



Section 36.17 Repealed, 1961 c 468 s 1

36.17 Repealed, 1961 c 468 s 1



Section 36.18 Repealed, 1961 c 468 s 1

36.18 Repealed, 1961 c 468 s 1



Section 36.19 Repealed, 1961 c 468 s 1

36.19 Repealed, 1961 c 468 s 1



Section 36.20 Repealed, 1961 c 110 s 5; 1961 c 245 s 2; 1961 c 468 s 1

36.20 Repealed, 1961 c 110 s 5; 1961 c 245 s 2; 1961 c 468 s 1



Section 36.21 Repealed, 1961 c 468 s 1

36.21 Repealed, 1961 c 468 s 1



Section 36.22 Repealed, 1961 c 468 s 1

36.22 Repealed, 1961 c 468 s 1



Section 36.23 Renumbered 395.035

36.23 Renumbered 395.035



Section 36.24 Subdivisions renumbered, repealed, or no longer in effect

36.24 Subdivision 1. Renumbered 35.069

Subd. 2. Repealed, 1961 c 468 s 1






Chapter 37 State Agricultural Society; State Fair

Section 37.01 Public corporation.

37.01 Public corporation.

The state agricultural society is a public corporation. The conveyance to the state of the land in Ramsey county described as Southeast Quarter (SE 1/4) of Section Twenty-one (21) and East half (E 1/2) of East half (E 1/2) of Southwest Quarter (SW 1/4), Section Twenty-one (21), Township Twenty-nine (29), Range Twenty-three (23), is confirmed. Anything in that conveyance to the contrary notwithstanding, the state holds that land and any other property known and used as the "state fairgrounds" forever for the following public purposes: (1) exhibiting under the management and control of the society, at annual fairs and at other times determined by the society, the agricultural, stock-breeding, horticultural, mining, mechanical, industrial, and other products and resources of the state, including proper exhibits and expositions of the arts, human skills, and sciences; and (2) other uses and purposes determined by the state agricultural society, including the leasing of parts of the state fairgrounds. The society shall not lease any part of the state fairgrounds if the lessee is going to compete with an existing established business of auto racing within a radius of 40 miles, except during the operation of the state fair and all other public exhibitions pertinent to expositions of human art, industry, or skill. Neither the state nor the society shall ever charge or encumber this property. Any part of the state fairgrounds which is within the boundaries of a city or other political subdivision of the state is detached from the city or political subdivision. Nothing in this section exempts otherwise taxable property on the fairgrounds or the fairgrounds itself from real and personal property taxes pursuant to chapters 272 to 275 and 471.

HIST: (7860) RL s 3079; Ex1957 c 6 s 1; 1982 c 625 s 2; 1985 c 265 art 2 s 1



Section 37.02 Budget; building restrictions; exemptions.

37.02 Budget; building restrictions; exemptions.

The state agricultural society is subject to and has all powers, rights, and privileges granted by law, with the following exceptions:

(a) The society need not comply with the provisions of Laws 1939, chapter 431, relating to budgets, allotments, and encumbering of funds.

(b) The society is not subject to the supervision of the commissioner of administration in the erection and construction of any new building.

(c) The books and accounts of the society are subject to examination by the legislative auditor.

HIST: (53-1m, 53-43) 1925 c 426 art 17 s 1; 1939 c 431 art 8 s 12; 1951 c 489 s 1; 1974 c 492 s 14; 1985 c 265 art 2 s 1



Section 37.03 Membership.

37.03 Membership.

Subdivision 1. Members. Members of the state agricultural society must be citizens of this state. The membership is as follows:

(a) Three delegates chosen annually by each agricultural society or association in the state which maintains an active existence, holds annual fairs, and is entitled to share in the state appropriation under the provisions of section 38.02. If one of those societies or associations fails to choose delegates, then its president, secretary, and treasurer, by virtue of their offices, are its delegates. If two fairs receiving state aid are operating in one county, each delegate from each society or association is entitled to one-half vote at regular or special meetings of the state society.

(b) One delegate appointed by the county board of each county in which no county or district agricultural society exists.

(c) Individuals elected by the society as honorary members for having performed eminent services in agriculture, horticulture, or related arts and sciences or long and faithful service in or benefits to the society. Honorary members must be elected by two-thirds vote at any annual meeting. The number of honorary members may not exceed the society's membership and only one honorary member may be elected annually. Each honorary member is entitled to one vote.

(d) Two elected delegates and the president may represent each of the following societies and associations: Red River Valley Winter Shows, the Minnesota State Horticultural Society, the State Dairyman's Association, the Minnesota Dairy Goat Association, the Minnesota Honey Producers Association, Inc., the Minnesota Livestock Breeders' Association, the Minnesota Crop Improvement Association, the Minnesota Pork Producers Association, the Minnesota Lamb and Wool Producers Association, the Minnesota Horse Breeders' Association, the Minnesota Veterinary Medical Association, the Minnesota Cattle Breeders' Association, the Central Livestock Association, the Minnesota State Poultry Association, the Farm Equipment Association, the North Central Florist Association, the Minnesota Garden Flower Society, the State Fair Exhibitors' Organization, the Minnesota Federation of County Fairs, the State Forestry Association, the Minnesota Horse Council, Minnesota Nurserymen's Association, Minnesota Apple Growers' Association, State Grange of Minnesota, Minnesota Farmers' Union, American Dairy Association of Minnesota, and the Minnesota Farm Bureau Federation.

(e) The following societies and associations are entitled to one delegate each: Central Minnesota Vegetable Growers Association, the Minnesota Fruit and Vegetable Growers' Association, Minnesota Shorthorn Breeders' Association, the Minnesota Milking Shorthorn Association, Minnesota Guernsey Breeders' Association, Minnesota Jersey Cattle Club, Minnesota Holstein Association, Minnesota Hereford Association, Minnesota Aberdeen Angus Breeders', Minnesota Red Polled Breeders', Minnesota Ayreshire Breeders' Association, Minnesota Brown Swiss Association, Minnesota Poland China Breeders' Association, Minnesota Duroc Breeders', Minnesota Chester White Association, Minnesota Turkey Growers' Association, Minnesota Gladiolus Society, Minnesota Hampshire Association, Minnesota Suffolk Association, North American Dairy Sheep Association, and the Minnesota Berkshire Association.

(f) The societies and associations listed in paragraphs (d) and (e) must be active and statewide in their scope and operation, hold annual meetings, and be incorporated under the laws of the state before they are entitled to a delegate. The societies and associations must file with the secretary of state, on or before December 20, a report showing that the society or association has held a regular annual meeting for that year, a summary of its financial transactions for the current year, and an affidavit of the president and secretary that it has a paid-up membership of at least 25. On or before December 31, the secretary of state shall certify to the secretary of the state agricultural society the names of the societies or associations that have complied with these provisions.

(g) If a society or association ceases to exist or otherwise fails to comply with the requirements of paragraph (f), its membership in the state agricultural society and its right to delegates is terminated and it may be replaced by another society or association representing the same or similar interests and chosen by a majority vote of the members of the society at its next annual meeting.

(h) The members of the board of managers of the state agricultural society are members of the society and entitled to one vote each.

Subd. 2. Eligibility to vote. On all questions arising for determination by the state agricultural society, including the election of members of the board of managers, each delegate present is entitled to one vote. The society shall not recognize proxies except that when less than three delegates of a county or district agricultural society shall attend the annual meeting, those present may cast the full vote of that society. All delegates must be accredited, in writing, and their credentials must be signed by the president and secretary of the society or association represented.

HIST: (7861) RL s 3080; 1905 c 307; 1911 c 381 s 1; 1913 c 194; 1919 c 116 s 1; 1921 c 290 s 1; 1927 c 144 s 1; 1931 c 231; 1933 c 136; Ex1934 c 57 s 1,2; 1935 c 227; Ex1936 c 110; 1937 c 106 s 1; 1961 c 630 s 1; 1973 c 97 s 1; 1985 c 265 art 2 s 1; 1988 c 522 s 1; 1991 c 35 s 1; 2001 c 85 s 1



Section 37.04 Board of managers.

37.04 Board of managers.

Subdivision 1. Membership; quorum. A board of managers shall manage and control the state agricultural society. The board consists of a president and nine other members, two of whom are vice-presidents. Each member represents one of nine regional districts. Six members constitute a quorum for the purposes of any board meeting.

Subd. 2. Regional districts. For purposes of electing members of the board of managers of the state agricultural society, the regional districts are identical with the nine congressional districts as established by Laws 1933, chapter 185, and are numbered accordingly.

Subd. 3. Annual meeting. The annual meeting of the society must be held at the state fairgrounds or at any other place in Minnesota selected by the board of managers. The meeting must be held during a three-day period selected by the board of managers commencing no earlier than January 2 and no later than January 31. At least 30 days' written notice of the time and place of the annual meeting must be given to all members of the society.

Subd. 4. Elections. At the annual meeting, the members of the society shall elect a president from among the members of the board of managers for a term of one year. The president may not be a resident of the fourth or the fifth regional districts. The members shall also elect seven managers as follows:

(1) at the annual meeting on each third year after 1963, one manager from each of the first, third, and sixth regional districts;

(2) at the annual meeting on each third year after 1964, one manager from each of the seventh and ninth regional districts;

(3) at the annual meeting on each third year after 1965, one manager from each of the second and eighth regional districts.

At the annual meeting in each even-numbered year a vice-president must be elected from the fifth regional district, and in each odd-numbered year a vice-president must be elected from the fourth regional district.

Subd. 5. Regional representatives. Only one member of the board of managers, exclusive of the president, may be a resident of any one regional district. On the day before the last day of the annual meeting, the accredited delegates to the meeting from each regional district whose manager's term expires in that year shall meet together at the place of the annual meeting and nominate and certify to the annual meeting the choice of that district for manager. At the time fixed for the election of the president of the society and after the nominations have been certified, presented, and read to the annual meeting, the annual meeting shall proceed to elect managers to fill all expiring terms.

Subd. 6. Vacancies. A vacancy which occurs before the expiration of any term of office of a member of the board of managers may be filled by the remaining members of the board. Any person appointed to fill a vacancy holds office only until the next annual meeting of the society, at which a successor must be elected in the manner provided to serve the balance of the unexpired term.

HIST: (7862) RL s 3081; 1911 c 381 s 2; 1917 c 277 s 1; 1917 c 508 s 1; 1963 c 141 s 1; 1982 c 625 s 3; 1985 c 265 art 2 s 1



Section 37.05 Officers; compensation; expenses.

37.05 Officers; compensation; expenses.

The annual honorarium of the president of the board of managers is $1,400, and that of the other members is $1,000 each.

On the final day of each annual meeting of the society the board shall elect a secretary to hold office for one year and until a successor is elected and qualified. The board shall set the compensation of the secretary. The board may also appoint a treasurer for the term of one year and fix the treasurer's compensation. The treasurer shall keep all accounts and fiscal records of the society. The board may designate the secretary as the treasurer of the society.

The board may allow the traveling expenses of its members and of the secretary and treasurer or other employees while in the performance of their official duties. Claims for traveling expenses must be itemized in full and verified before allowance.

HIST: (7863) RL s 3082; 1911 c 381 s 3; 1963 c 388 s 1; 1965 c 431 s 1; 1982 c 625 s 4; 1985 c 265 art 2 s 1



Section 37.06 Secretary; legislative auditor; duties; report.

37.06 Secretary; legislative auditor; duties; report.

The secretary shall keep a complete record of the proceedings of the annual meetings of the state agricultural society and all meetings of the board of managers and any committee of the board, keep all accounts of the society other than those kept by the treasurer of the society, and perform other duties as directed by the board of managers. On or before December 31 each year, the secretary shall report to the governor for the fiscal year ending October 31 all the proceedings of the society during the current year and its financial condition as appears from its books. This report must contain a full, detailed statement of all receipts and expenditures during the year.

The books and accounts of the society for the fiscal year must be examined and audited annually by the legislative auditor. The cost of the examination must be paid by the society to the state and credited to the general fund.

A summary of this examination, certified by the legislative auditor, must be appended to the secretary's report, along with the legislative auditor's recommendations and the proceedings of the first annual meeting of the society held following the secretary's report, including addresses made at the meeting as directed by the board of managers. The summary, recommendations, and proceedings must be printed in the same manner as the reports of state officers. Copies of the report must be printed annually and distributed as follows: to each society or association entitled to membership in the society, to each newspaper in the state, and the remaining copies as directed by the board of managers.

HIST: (7864) RL s 3083; 1911 c 381 s 4; 1957 c 61 s 1; 1963 c 388 s 2; 1973 c 492 s 14; 1982 c 625 s 5; 1985 c 265 art 2 s 1; 1999 c 99 s 9



Section 37.07 Monthly statements by secretary; purchases, expenditures.

37.07 Monthly statements by secretary; purchases, expenditures.

The secretary of the state agricultural society shall prepare a signed statement each month summarizing receipts and expenditures for the preceding month, which must be approved by the president or a vice-president of the board of managers. The secretary's affidavit must be attached to this statement. The affidavit must state:

(1) that all articles were purchased by or under the secretary's direction, and that to the secretary's best information and belief, all articles purchased by the board of managers were purchased at a fair cash market value and received by the society, and that all services charged for were actually provided;

(2) that neither the secretary nor any person in the secretary's behalf, or the board of managers, to the secretary's best information and belief, had any pecuniary or other interest in any purchase made or services rendered, or received any pecuniary or other benefit from the purchases or services, directly or indirectly, by commission, percentage, deduction, or otherwise; and

(3) that the articles specified conformed in every respect to the goods ordered, in both quality and quantity.

The report must also show the amount of money in the hands of the treasurer of the society.

Copies of the secretary's monthly report must be furnished to the commissioner of finance and to each member of the board of managers no later than the tenth of the month following the month's activities reported.

The board of managers shall designate one or more national or state banks, or trust companies authorized to do a banking business, as official depositories for the society's money, and shall then require the treasurer to deposit all or part of that money in the designated bank or banks. The designation must be in writing and must set forth all the terms and conditions upon which the deposits are made, and it must be signed by the president and secretary and made a part of the minutes of the board. Any bank or trust company designated must qualify as a depository by furnishing a corporate surety bond or collateral as required by section 118A.03, and must, as long as any of the society's money is on deposit with it, maintain the bond or collateral in the amounts required by that section. No bond or collateral is required to secure any deposit if it is insured under federal law, as provided in section 118A.03.

HIST: (7865) 1911 c 381 s 8; 1963 c 388 s 3; 1965 c 411 s 1; 1973 c 492 s 14; 1985 c 265 art 2 s 1; 1996 c 399 art 2 s 12; 1999 c 99 s 10



Section 37.08 Repealed, 1963 c 388 s 4

37.08 Repealed, 1963 c 388 s 4



Section 37.09 Repealed, 1963 c 388 s 4

37.09 Repealed, 1963 c 388 s 4



Section 37.10 Repealed, 1963 c 388 s 4

37.10 Repealed, 1963 c 388 s 4



Section 37.11 Superseded by 37.02

37.11 Superseded by 37.02



Section 37.12 Repealed, 1963 c 388 s 4

37.12 Repealed, 1963 c 388 s 4



Section 37.13 Ownership of money and property; capital improvements.

37.13 Ownership of money and property; capital improvements.

Subdivision 1. Use of money. The state owns all money and other property of the society in the name of the society and there may be no division of its assets among society members. Money received by the society must be used for holding its annual fair and for other exhibitions or expositions the society holds, for the improvement of the fairgrounds, for the payment of expenses, premiums, and purses, for the acquisition of real and personal property, for the use and benefit of the society, and for furnishing attractions and amusements the board of managers considers necessary for the success of its fairs and other exhibitions and expositions.

Subd. 2. Capital improvements. The society shall spend the amount of sales tax retained under section 289A.31, subdivision 7, paragraph (f), exclusively to make capital improvements to state-owned buildings and facilities on the state fairgrounds. The society shall match the amount retained with an equal amount from proceeds from special assessments levied against commercial exhibits, concessions and rentals, and from other special user fees specifically designated for capital improvements.

HIST: (7872) RL s 3084; Ex1957 c 6 s 2; 1965 c 411 s 2; 1985 c 265 art 2 s 1; 2000 c 418 art 1 s 2

* NOTE: The amendment to this section by Laws 2000, chapter *418, article 1, section 2, is effective for sales taxes retained *after June 30, 2001. Laws 2000, chapter 418, article 1, section *46.



Section 37.14 Management of property; general offices.

37.14 Management of property; general offices.

The custody, management, and control of the fairgrounds and all fairgrounds structures are vested in the society as a department of the state, and its general offices containing its property and records must be maintained upon the fairgrounds.

HIST: (7873) RL s 3085; 1985 c 265 art 2 s 1



Section 37.15 Exhibitions.

37.15 Exhibitions.

The society shall hold upon the fairgrounds an annual fair and may invite the cooperation of any other states or countries in that fair. The society shall provide for and pay premiums, and money spent for premiums, exhibits, or other displays must be for the purpose of encouraging agriculture, horticulture, stock-breeding, manufactures, and the mining, mechanical, and industrial arts and sciences.

HIST: (7874) RL s 3086; 1961 c 561 s 6; 1985 c 265 art 2 s 1



Section 37.16 Rules; violation.

37.16 Rules; violation.

The society may make all bylaws, ordinances, and rules consistent with law which it considers necessary or proper for the government of the fairgrounds and all fairs to be held on them, and for the protection, health, safety, and comfort of the public on the fairgrounds. The bylaws, ordinances, and rules are effective when filed with the secretary of the society. The violation of a bylaw, rule, or ordinance of the society is a misdemeanor.

HIST: (7875) RL s 3087; 1965 c 796 s 1; 1985 c 265 art 2 s 1



Section 37.17 Shows, exhibitions, performances, privileges.

37.17 Shows, exhibitions, performances, privileges.

Subdivision 1. License, regulation. The society may license and regulate shows, exhibitions, performances, and privileges on the fairgrounds, revoke licenses, and prohibit, remove, and summarily stop exhibitions, performances, or privileges which violate society rules or other law.

Subd. 2. Service of process. The acceptance of any license given pursuant to subdivision 1 by a nonresident of Minnesota is an appointment by the nonresident of the secretary of state to be a lawful agent upon whom may be served all legal processes in any action or proceeding against the nonresident resulting from the operation of the licensed show, exhibition, performance, or privilege. The acceptance of a license by the nonresident signifies agreement that service of process upon the secretary of state has the same effect as service upon the nonresident personally. Publication of summons need not be made upon the nonresident. In all cases under this subdivision, service of process or service of any writ or notice in an action or proceedings must be made upon the secretary of state in the manner provided by law for service upon residents of the state, and has the same effect as personal service within the state upon the nonresident. After a nonresident appears in an action or proceeding by an attorney residing in Minnesota, papers must be served upon the attorney.

Subd. 3. Repealed, 1982 c 625 s 16

Subd. 4. Solicitation. No person may solicit money or sell or distribute any merchandise or material of any kind without a license issued by the society authorizing the solicitation, sale, or distribution from a fixed location on the fairgrounds.

HIST: (7876) RL s 3088; 1951 c 253 s 1; 1981 c 357 s 27; 1982 c 625 s 6-8; 1985 c 265 art 2 s 1; 1Sp1985 c 14 art 8 s 1; 1986 c 390 s 1



Section 37.18 Unlicensed or improper exhibition.

37.18 Unlicensed or improper exhibition.

A person who engages in a play, game, concert, or theatrical or other performance, or who exhibits a show of any kind on the fairgrounds without a license from the society is guilty of a misdemeanor and must be removed from the fairgrounds.

A person who sells, distributes, or exhibits obscene materials or performances is guilty of a misdemeanor and the board of managers of the society shall suspend that person's license and require the forfeiture of all money paid to the society in connection with the performance or exhibit.

HIST: (7877) RL s 3089; 1982 c 625 s 9; 1985 c 265 art 2 s 1



Section 37.19 Contracts.

37.19 Contracts.

The society may contract in its own name and through its officers and agents without advertising for or publicly requesting bids. This chapter and all ordinances, bylaws, and rules adopted by the society's board of managers are a part of every contract entered into with any exhibitor, privilege holder, lessee, licensee, or other person. The society may contract for the purchase of services from any business, municipality, county, state agency, or department. The society may purchase, sell, lease, or otherwise engage in transactions respecting real property in its own name, and with terms and conditions acceptable to its board of managers. The provisions of section 37.01 apply to the specific properties described in it, except space rental contracts and ground leases for a term of one year or less. The society shall submit to the state executive council for its approval, as provided by chapter 9, all its transactions involving real properties, and no transaction involving real property is final until it is approved by the executive council. All transactions involving real property previously made by the society are ratified, confirmed, and approved.

HIST: (7878) RL s 3090; Ex1957 c 6 s 3; 1965 c 411 s 3; 1982 c 625 s 10; 1983 c 337 s 4; 1984 c 441 s 1; 1985 c 265 art 2 s 1



Section 37.20 Special peace officers.

37.20 Special peace officers.

The secretary or the president of the society may appoint, in a writing signed by either of them, as many peace officers, as defined in section 626.84, subdivision 1, clause (c), as are necessary, both during the annual fair and throughout the year for the regulation of the Minnesota state fairgrounds. These peace officers, before entering upon their duties, shall take and subscribe the usual oath of office, endorsed upon their appointment. They have upon the fairgrounds all the power and authority of peace officers and may, within these limits, without warrant, arrest any person found violating state law or any rule, bylaw, or ordinance of the society. They may summarily remove the persons and property of the offenders from the grounds, and take them before any court of competent jurisdiction to be dealt with according to law. Each peace officer shall wear an appropriate badge of office while acting as a peace officer. The society may also contract with the state, any county, or any municipality for police service and protection on the fairgrounds.

HIST: (7879) RL s 3091; 1965 c 796 s 2; 1982 c 625 s 11; 1985 c 265 art 2 s 1



Section 37.21 Sale of liquors.

37.21 Sale of liquors.

Subdivision 1. Liquor prohibited. No person may sell, barter, give away, or otherwise dispose of or introduce, have, or keep for barter, gift, or sale, any intoxicating liquors of any kind upon or within one-half mile of the state fairgrounds, or aid and abet any of those acts. The presence and possession of any kind of these liquors, in any quantity, upon the person or upon the premises leased or occupied by any person within these limits is a public nuisance and is prima facie evidence of the purpose of the person to barter, give away, or sell the liquor. Any person who violates this section is guilty of a misdemeanor.

Subd. 2. Exceptions. Notwithstanding subdivision 1, the state agricultural society may authorize, under terms and conditions it chooses, the sale, possession, and consumption of intoxicating liquors at special events taking place on the fairgrounds at times other than during the annual fair including, but not limited to, family reunions, class reunions, weddings, conventions, and similar events. This section does not authorize the society to issue retail licenses for the sale of alcoholic beverages.

HIST: (7880) RL s 3092; 1982 c 625 s 12; 1985 c 265 art 2 s 1; 2000 c 440 s 1



Section 37.22 Lockup; seizure of liquors.

37.22 Lockup; seizure of liquors.

The society may provide and maintain a watchhouse or lockup on the fairgrounds for the confinement of offenders and the temporary detention of suspected persons. The society's peace officers shall, without warrant, seize and destroy any intoxicating liquors found upon the fairgrounds.

HIST: (7881) RL s 3093; 1982 c 625 s 13; 1985 c 265 art 2 s 1



Section 37.23 Repealed, 1982 c 625 s 16

37.23 Repealed, 1982 c 625 s 16



Section 37.24 Unlawful admissions.

37.24 Unlawful admissions.

Any person who steals or unlawfully obtains a ticket, paper, or other writing entitling, or purporting to entitle, the holder to admission to any part of the state fairgrounds or who sells or disposes of a ticket which upon its face appears to be nontransferable and to have been issued to another, without informing the purchaser of its character, is guilty of a misdemeanor.

HIST: (7883) RL s 3095; 1985 c 265 art 2 s 1



Section 37.25 Misdemeanors.

37.25 Misdemeanors.

In addition to other misdemeanors specified by statute, during the annual state fair or during any period when the board of managers requires fees for admission to the fairgrounds, every person who trespasses on, enters, or attempts to enter the fairgrounds in any manner, except through the entrance gates, without payment of the required fees or who trespasses on, enters, or attempts to enter any reserved enclosure on the fairgrounds, or who obtains permission to do so by impersonating another or by any misrepresentation or false pretense is guilty of a misdemeanor. A person who is found lurking, lying in wait, or loitering in the immediate vicinity of, or concealed in any building, yard, or premises upon the fairgrounds with intent to commit any offense or mischief is guilty of a misdemeanor.

HIST: (7884) RL s 3096; 1965 c 796 s 4; 1985 c 265 art 2 s 1



Section 37.26 Circuses prohibited, state fair season; exceptions.

37.26 Circuses prohibited, state fair season; exceptions.

Subdivision 1. Prohibition. It is unlawful for any person, firm, or corporation to conduct any circus in any city or within a radius of six miles of any city within a period of 18 days immediately preceding the dates of the annual Minnesota state fair or during the fair. A circus may be exhibited during this time, however, if and when it is engaged or contracted by an accredited agricultural society to form a part of the entertainment program of the annual fair of the accredited agricultural society. Nothing in this subdivision exempts a circus from obtaining a proper license or permit provided by law.

Subd. 2. Penalty. A person, firm, or corporation violating subdivision 1 is guilty of a gross misdemeanor, punishable by a fine of not more than $3,000 or by imprisonment in the county jail for not more than one year or both.

HIST: (10536-2, 10536-3) 1933 c 357 s 1,2; 1973 c 123 art 5 s 7; 1984 c 628 art 3 s 11; 1985 c 265 art 2 s 1



Section 37.27 Fair foundation.

37.27 Fair foundation.

The state agricultural society may establish a nonprofit corporation to be operated exclusively for charitable purposes as contemplated by sections 170(c)(2) and 501(c)(3) of the United States Internal Revenue Code. Subject to those sections, the corporation must be organized and operated exclusively for the benefit and to carry out the purposes of the state agricultural society for so long as the state agricultural society is and remains an organization as described in section 509(a)(1) or 509(a)(2) of the Internal Revenue Code. The corporation shall solicit, receive, hold, invest, and contribute funds and property for the use and benefit of the state agricultural society in a manner consistent with the public good and primarily for capital expenditures and other needs not funded by other means. The corporation may be known as the Minnesota state fair foundation.

HIST: 2001 c 85 s 2






Chapter 38 County Agricultural Societies, Fairs, Extension Service

Section 38.01 County agricultural societies; formation, powers.

38.01 County agricultural societies; formation, powers.

An agricultural society or association may be incorporated by citizens of any county, or two or more counties jointly, but only one agricultural society shall be organized in any county. An agricultural society may sue and be sued in its corporate name; may adopt bylaws, rules, and regulations, alter and amend the same; may purchase and hold, lease and control any real or personal property deemed to promote the objects of the society, and may rent, lease, sell, and convey the same. Any income from the rental or lease of such property may be used for any or all of the following purposes: (1) Acquisition of additional real property; (2) Construction of additional buildings; or (3) Maintenance and care of the society's property. This section shall not be construed to preclude the continuance of any agricultural society now existing or the granting of aid thereto.

An agricultural society shall have jurisdiction and control of the grounds upon which its fairs are held and of the streets and grounds adjacent thereto during such fair, so far as may be necessary for such purpose. At or before the time of holding any fair, the agricultural society may appoint, in writing, as many persons to act as special constables as necessary, for and during the time of holding the same and for a reasonable time prior and subsequent thereto. These constables, before entering upon their duties, shall take and subscribe the usual oath of office, endorsed upon their appointment, and have and exercise upon the grounds of the society, and within one-half mile thereof, all the power and authority of constables at common law and, in addition thereto, may, within these limits, without warrant, arrest any person found violating any laws of the state, or any rule, regulation, or bylaw of the society, and summarily remove the persons and property of such offenders from the grounds and take them before any court of competent jurisdiction to be dealt with according to law. Each such peace officer shall wear an appropriate badge of office while acting as such.

As an alternative to the appointment of special constables, the society may contract with the sheriff or local municipality to provide the society with the same police service it may secure by appointing special constables. A person providing police service pursuant to such a contract is not, by reason of the contract, classified as an employee of the agricultural society for any purpose other than the discharge of powers and duties under the contract.

Any person who shall willfully violate any rule or regulation made by such societies during the days of a fair shall be guilty of a misdemeanor.

The provisions of this section supersede all special laws on the same subject.

HIST: (7885) RL s 3097; 1909 c 416 s 1; 1911 c 381 s 5; 1921 c 464 s 1; 1923 c 146 s 1; 1923 c 232 s 1; 1937 c 352 s 1; 1955 c 618 s 1; 1963 c 408 s 1; 1986 c 444



Section 38.011 Repealed, 1955 c 618 s 6

38.011 Repealed, 1955 c 618 s 6



Section 38.012 Repealed, 1955 c 618 s 6

38.012 Repealed, 1955 c 618 s 6



Section 38.013 Tort liability.

38.013 Tort liability.

Subdivision 1. General. Except as provided in subdivision 2, the provisions of chapter 466, regarding tort liability, apply to county agricultural societies organized under this chapter.

Subd. 2. Unpaid board members; liability. A person who serves without compensation as a member of the board of a county agricultural society created or organized under this chapter is not civilly liable for an act or omission by that person if the act or omission was in good faith, was within the scope of the person's responsibilities as a member of the board, and did not constitute willful or reckless misconduct.

This subdivision does not apply to:

(1) an action or proceeding brought by the attorney general for a breach of a fiduciary duty by a board member;

(2) a cause of action to the extent it is based on federal law; or

(3) a cause of action based on a board member's express contractual obligation.

This subdivision does not limit the liability of a member of the board for physical injury to the person of another or for wrongful death that is personally and directly caused by the board member.

For purposes of this subdivision, the term "compensation" means any thing of value received for services rendered, except:

(1) reimbursement for expenses actually incurred;

(2) a per diem in an amount not to exceed the per diem authorized for state advisory councils and committees under section 15.059, subdivision 3; or

(3) payment by the county agricultural society of insurance premiums on behalf of a member of the board.

HIST: 1978 c 659 s 1; 1990 c 555 s 5



Section 38.02 Aid, distribution.

38.02 Aid, distribution.

Subdivision 1. Pro rata distribution; conditions. (1) Money appropriated to aid county and district agricultural societies and associations shall be distributed among all county and district agricultural societies or associations in the state pro rata, upon condition that each of them has complied with the conditions specified in clause (2).

(2) To be eligible to participate in such distribution, each such agricultural society or association (a) shall have held an annual fair for each of the three years last past, unless prevented from doing so because of a calamity or an epidemic declared by the board of health as defined in section 145A.02, subdivision 2, or the state commissioner of health to exist; (b) shall have an annual membership of 25 or more; (c) shall have paid out to exhibitors for premiums awarded at the last fair held a sum not less than the amount to be received from the state; (d) shall have published and distributed not less than three weeks before the opening day of the fair a premium list, listing all items or articles on which premiums are offered and the amounts of such premiums and shall have paid premiums pursuant to the amount shown for each article or item to be exhibited; provided that premiums for school exhibits may be advertised in the published premium list by reference to a school premium list prepared and circulated during the preceding school year; and shall have collected all fees charged for entering an exhibit at the time the entry was made and in accordance with schedule of entry fees to be charged as published in the premium list; (e) shall have paid not more than one premium on each article or item exhibited, excluding championship or sweepstake awards, and excluding the payment of open class premium awards to 4H Club exhibits which at this same fair had won a first prize award in regular 4H Club competition; (f) shall have submitted its records and annual report to the commissioner of agriculture on a form provided by the commissioner of agriculture, on or before the first day of November of the current year.

(3) All payments authorized under the provisions of this chapter shall be made only upon the presentation by the commissioner of agriculture with the commissioner of finance of a statement of premium allocations. As used herein the term premium shall mean the cash award paid to an exhibitor for the merit of an exhibit of livestock, livestock products, grains, fruits, flowers, vegetables, articles of domestic science, handicrafts, hobbies, fine arts, and articles made by school pupils, or the cash award paid to the merit winner of events such as 4H Club or Future Farmer Contest, Youth Group Contests, school spelling contests and school current events contests, the award corresponding to the amount offered in the advertised premium list referred to in schedule 2. Payments of awards for horse races, ball games, musical contests, talent contests, parades, and for amusement features for which admission is charged, are specifically excluded from consideration as premiums within the meaning of that term as used herein. Upon receipt of the statement by the commissioner of agriculture, it shall be the duty of the commissioner of finance to draw a voucher in favor of the agricultural society or association for the amount to which it is entitled under the provisions of this chapter, which amount shall be computed as follows: On the first $750 premiums paid by each society or association, such society or association shall receive 100 percent reimbursement; on the second $750 premiums paid, 80 percent; on the third $750 premiums paid, 60 percent; and on any sum in excess of $2,250, 40 percent.

(4) If the total amount of state aid to which the agricultural societies and associations are entitled under the provisions of this chapter exceeds the amount of the appropriation therefor, the amounts to which the societies or associations are entitled shall be prorated so that the total payments by the state will not exceed the appropriation.

Subd. 1a. Premiums for certain livestock and livestock products. A livestock and livestock product exhibit for which a premium may be paid pursuant to subdivision 1, paragraph 3, includes, but is not limited to, livestock exhibited live on the association or society grounds and the carcass of the same animal exhibited later at a place of slaughter off the association or society grounds.

Subd. 2. Accounting; commissioner of agriculture, duties. It shall be the duty of the commissioner of agriculture to prescribe uniform forms and methods of accounting to be used by agricultural societies, and associations.

Subd. 3. Certification, commissioner of agriculture. Any county or district agricultural society which has held its second annual fair is entitled to share pro rata in the distribution. The commissioner of agriculture shall certify to the secretary of the state agricultural society, within 30 days after payments have been made, a list of all county or district agricultural societies that have complied with this chapter, and which are entitled to share in the appropriation. All payments shall be made within three months after the agricultural societies submitted their reports under subdivision 1, clause (2)(f).

Subd. 4. Poultry association or society; premiums aid. A poultry association or society that receives aid in payment of premiums at exhibitions of poultry shall not receive an amount greater than the annual premium paid to exhibitors by it and the amount of aid paid shall not in any case exceed the sum of $150 to any one county. A society or association to be entitled to its distributive share of aid to poultry associations shall file annually with the commissioner of agriculture by the first day of April of each year a sworn statement signed by the president or secretary of the association or society showing the amount of cash premiums paid during the year to exhibitors. The amount to be distributed to the society or association from the aid appropriation shall be based and determined upon the amount of cash premiums paid out as hereinbefore provided. Except as herein provided, where there is more than one association in a county, the amount allotted to the county, not exceeding $150, shall be distributed to the societies in equal amounts.

HIST: (7886) RL s 3098; 1911 c 381 s 6; 1913 c 425 s 1; 1915 c 243 s 1; 1919 c 138 s 1; 1921 c 452 s 1; 1923 c 301 s 1; 1925 c 47 s 1; 1929 c 211 s 1; 1937 c 352 s 2; 1947 c 493 s 1; 1949 c 508 s 1; 1951 c 446 s 1-4; 1953 c 69 s 1; 1955 c 618 s 2-4; 1963 c 195 s 1; 1963 c 408 s 2; 1967 c 513 s 1; 1973 c 492 s 14; 1976 c 163 s 4,5; 1976 c 239 s 14; 1977 c 121 s 2-4; 1977 c 305 s 45; 1983 c 300 s 22,23; 1984 c 654 art 3 s 30; 1986 c 444; 1987 c 309 s 24



Section 38.03 Lease of county lands.

38.03 Lease of county lands.

The county board of any county may lease to agricultural societies established and existing in its county, for such period and on such terms as it shall deem expedient, any lands of the county, including any portion of lands of the county used as a poor farm, to be used by the society for fair purposes. The society may construct on the leased land, suitable buildings, race tracks, and other improvements; provided, that in case of the leasing by the county board of any county of lands previously set aside as a poor farm, such improvements shall be constructed according to a plan previously submitted to the county board and approved by it.

HIST: (7887) RL s 3099; 1915 c 346 s 1; 1955 c 618 s 5



Section 38.04 Annual meetings; reports.

38.04 Annual meetings; reports.

Every county agricultural society shall hold an annual meeting for the election of officers and the transaction of other business on or before the third Tuesday in November. Service on the county agricultural society board or as an officer of the board is not a public office. Elected officials of the state or its political subdivisions may serve on the board or be elected as officers.

At the annual meeting, the society's secretary shall make a report of its proceedings for the preceding year; this report shall contain a statement of all transactions at its fairs, the numbers of entries, the amount and source of all money received, and the amount paid out for premiums and other purposes, and show in detail its entire receipts and expenditures during the year. The report must contain a separate accounting of any income received from the operation of horse racing on which pari-mutuel betting is conducted, and of the disposition of that income.

The treasurer shall make a comprehensive report of the funds received, paid out, and on hand, and upon whose order paid. Each secretary shall cause a certified copy of the annual report to be filed with the county recorder of the county and the commissioner of agriculture on or before the first day of November each year.

HIST: (7888) RL s 3100; 1911 c 381 s 7; 1919 c 114 s 1; 1947 c 493 s 2; 1973 c 492 s 14; 1976 c 181 s 2; 1977 c 121 s 5; 1983 c 214 s 32; 1984 c 655 art 1 s 6; 1986 c 444; 1989 c 164 s 1



Section 38.05 Right of eminent domain.

38.05 Right of eminent domain.

Every county agricultural society may acquire, by right of eminent domain, such private real property as may be necessary or convenient for the transaction of the public business for which it was formed.

HIST: (7888-1) 1921 c 296 s 1



Section 38.06 Repealed, 1955 c 618 s 6

38.06 Repealed, 1955 c 618 s 6



Section 38.07 Repealed, 1955 c 618 s 6

38.07 Repealed, 1955 c 618 s 6



Section 38.08 Repealed, 1955 c 618 s 6

38.08 Repealed, 1955 c 618 s 6



Section 38.09 Repealed, 1955 c 618 s 6

38.09 Repealed, 1955 c 618 s 6



Section 38.10 Repealed, 1955 c 618 s 6

38.10 Repealed, 1955 c 618 s 6



Section 38.11 Repealed, 1955 c 618 s 6

38.11 Repealed, 1955 c 618 s 6



Section 38.12 Appropriations by certain municipalities.

38.12 Appropriations by certain municipalities.

The council of any city and the board of supervisors of any town having fairs of county and district agricultural societies or associations, who are members of the Minnesota state agricultural society, held within their corporate limits or in close proximity thereto, are hereby authorized and empowered to appropriate for and pay to such agricultural society or association annually a sum not exceeding $1,000.

HIST: (7889) 1913 c 546 s 1; 1973 c 123 art 5 s 7



Section 38.13 Commissioner of agriculture to examine books.

38.13 Commissioner of agriculture to examine books.

All books and affairs of all county agricultural societies or any like societies receiving aid from the appropriation for aid of county agricultural societies shall be subject to examination by the commissioner of agriculture. Each agricultural society or association shall reimburse the commissioner of agriculture for all expenses of the commissioner incurred in examining the records and accounts of such societies or associations.

HIST: (7890) 1913 c 452 s 1; 1973 c 492 s 14; 1977 c 121 s 6



Section 38.14 In counties of 150,000: Appropriations for county fairs.

38.14 In counties of 150,000: Appropriations for county fairs.

Subdivision 1. Conditions, procedures, bond. In any county in this state now or hereafter having a population of 150,000, the county board may annually appropriate not to exceed $3,000, except that counties having more than 300,000 and less than 450,000 inhabitants may appropriate not to exceed $5,000, to assist in maintaining a county fair, which fair shall be under the management and control of a county agricultural society. The appropriation shall be made either to the treasurer of the society or to some other suitable person, but before the money is paid , the treasurer or other person shall file with the county auditor a satisfactory bond in double the sum of the appropriation, conditioned upon the faithful disbursing and accounting for all of the funds so appropriated. The funds so appropriated shall be used solely for the purpose of obtaining, preparing, and arranging exhibits and paying premiums to exhibitors. The treasurer or other person to whom the appropriation is paid shall, within four months after the holding of any such aided annual fair, file with the county auditor a verified and detailed report showing the name and address of every person to whom any of the money was paid, together with the date of payment, and a full description of the purposes for which the money was so paid, and shall attach thereto receipts and subvouchers for each payment so made and return to the county treasurer all of the unexpended portion thereof. After the report, receipts, and subvouchers have been audited by the county board and found to be correct, it may, by resolution, release the treasurer or other person and the sureties from all further liabilities under bond.

Subd. 2. Except Ramsey county. This section and section 38.15 do not apply to Ramsey county.

HIST: (737) 1913 c 271 s 1; 1917 c 311 s 1; 1923 c 205; 1951 c 218 s 1; 1959 c 173 s 1; 1974 c 435 art 7 s 1; 1986 c 444



Section 38.15 Sites and buildings.

38.15 Sites and buildings.

The county board in any such county may also annually appropriate such further sum as it may desire, not exceeding $7,500, for the purpose of procuring a suitable site and the erection of a suitable county building thereon, for the building or repairing of a race track and for grading and improving the grounds, to be used in connection with such county fair, but the site and the building and improvements shall be and remain the property of the county, and the annual appropriation shall be used only for the purpose of so acquiring the site and building and grading and for the necessary care, repair, maintenance, and upkeep thereof. In any county in this state now or hereafter having a population in excess of 150,000 and an area of more than 5,000 square miles, the county agricultural society may expend funds appropriated to it for the year 1957 for the payment of debts and liabilities incurred during the year 1956 in the construction of county fair buildings, notwithstanding the provisions of Laws 1941, chapter 118.

HIST: (738) 1913 c 271 s 2; 1917 c 311 s 2; 1957 c 637 s 1



Section 38.16 Exemption from zoning ordinances.

38.16 Exemption from zoning ordinances.

When lands lying within the corporate limits of towns or cities of the first or second class of the state are owned by a county and used for agricultural fair purposes, the lands and the buildings now or hereafter erected thereon shall be exempt from the zoning, building, and other ordinances of the town or city; provided, that no license or permit need be obtained from, nor fee paid to, the town or city in connection with the use of the lands.

HIST: (738-1) 1927 c 212; 1931 c 166 s 1



Section 38.161 Repealed, 1995 c 207 art 9 s 61

38.161 Repealed, 1995 c 207 art 9 s 61



Section 38.162 Repealed, 1995 c 207 art 9 s 61

38.162 Repealed, 1995 c 207 art 9 s 61



Section 38.17 Repealed, 1989 c 277 art 2 s 77

38.17 Repealed, 1989 c 277 art 2 s 77



Section 38.18 County fairgrounds; improvement aided.

38.18 County fairgrounds; improvement aided.

Any town, statutory city, or school district in this state, now or hereafter having a market value of all its taxable property, exclusive of money and credits, of more than $105,000,000, and having a county fair located within its corporate limits, is hereby authorized to aid in defraying part of the expense of improving any such fairground, by appropriating and paying over to the treasurer of the county owning the fairground such sum of money, not exceeding $10,000, for each of the political subdivisions, as the governing body of the town, statutory city, or school district may, by resolution, determine to be for the best interest of the political subdivision, the sums so appropriated to be used solely for the purpose of aiding in the improvement of the fairground in such manner as the county board of the county shall determine to be for the best interest of the county.

HIST: (738-3) 1925 c 321 s 1; 1973 c 123 art 5 s 7; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 1



Section 38.19 Expenditure of appropriations.

38.19 Expenditure of appropriations.

The county board owning any such fairground may expend the funds so appropriated and paid over by any such town, statutory city, or school district for the use of the county, in the same manner as the funds of the county set apart for these purposes may be expended; and may, by resolution, set apart for the use of the town, statutory city, or school district any building, or any portion of the fairground, that may be constructed or otherwise improved with the funds so appropriated and paid over to the county by the town, statutory city, or school district, but the title to the building, or other improvement, shall be and remain the property of the county as part of the fairground property.

HIST: (738-4) 1925 c 321 s 2; 1973 c 123 art 5 s 7



Section 38.20 Supplemental to existing laws.

38.20 Supplemental to existing laws.

Sections 38.18 to 38.20 shall be supplemental to any existing laws authorizing any town, statutory city, or school district to appropriate funds to aid in the carrying on of any county fair located within the limits of the town, statutory city, or school district, and any town, statutory city, or school district which now has such power shall continue to have such power to make the appropriations to any such county agricultural society as may be authorized by existing laws.

HIST: (738-5) 1925 c 321 s 3; 1973 c 123 art 5 s 7



Section 38.21 Omitted, Local

38.21 Omitted, Local



Section 38.22 Omitted, Local

38.22 Omitted, Local



Section 38.23 Omitted, Local

38.23 Omitted, Local



Section 38.24 Omitted, Local

38.24 Omitted, Local



Section 38.25 Omitted, Local

38.25 Omitted, Local



Section 38.26 Repealed, 1974 c 435 art 6 s 1

38.26 Repealed, 1974 c 435 art 6 s 1



Section 38.27 County agricultural societies.

38.27 County agricultural societies.

Subdivision 1. Tax levy; powers. All counties may annually levy a tax upon all property subject to taxation and appropriate and pay over the proceeds of this tax to any county agricultural society of its county which is a member of the state agricultural society, to assist the society in paying its financial obligations and for the construction, reconstruction, alteration, repairs and improvements of necessary buildings.

Subd. 2. Repealed, 1973 c 583 s 37

Subd. 3. Repealed, 1989 c 277 art 2 s 77

HIST: (738-15) 1927 c 111; 1947 c 97 s 1; 1953 c 514 s 1; 1963 c 142 s 1; 1973 c 583 s 4; 1978 c 659 s 2; 1987 c 384 art 2 s 8; 1989 c 277 art 2 s 1



Section 38.28 Repealed, 1989 c 277 art 2 s 77

38.28 Repealed, 1989 c 277 art 2 s 77



Section 38.29 Omitted, Local

38.29 Omitted, Local



Section 38.30 Omitted, Local

38.30 Omitted, Local



Section 38.31 Repealed, 1974 c 435 art 6 s 1

38.31 Repealed, 1974 c 435 art 6 s 1



Section 38.32 Repealed, 1965 c 45 s 73

38.32 Repealed, 1965 c 45 s 73



Section 38.33 Coordination to maintain county extension work.

38.33 Coordination to maintain county extension work.

Sections 38.33 to 38.38 coordinate the work of the federal, state, and county government and the Minnesota extension service of the University of Minnesota to maintain county extension work.

HIST: (6121) 1923 c 423 s 1; 1953 c 202 s 1; 1990 c 376 s 1



Section 38.331 Definitions.

38.331 Definitions.

Subdivision 1. Application. In sections 38.33 to 38.38, the definitions in this section apply.

Subd. 2. County extension work. "County extension work" means educational programs and services provided by extension agents in the areas of agriculture, economic and human development, community leadership, and environment and natural resources.

Subd. 3. Director of extension. "Director of extension" means the dean and director of the Minnesota extension service of the University of Minnesota.

HIST: 1990 c 376 s 2



Section 38.34 County board may pay for extension work.

38.34 County board may pay for extension work.

A board of county commissioners may incur expenses and spend money for county extension work as provided in sections 38.33 to 38.38.

HIST: (6122) 1923 c 423 s 2; 1953 c 202 s 2; 1990 c 376 s 3



Section 38.35 State appropriations; how spent.

38.35 State appropriations; how spent.

Money appropriated by the state to maintain and pay expenses of county extension work must be spent under the direction of the director of extension, who, acting with the county extension committee, shall carry out sections 38.33 to 38.38.

HIST: (6124) 1923 c 423 s 4; 1953 c 202 s 3; 1986 c 444; 1990 c 376 s 4



Section 38.36 County extension committee.

38.36 County extension committee.

Subdivision 1. Committee composition. A county must have an extension committee. The committee must have nine members. Two members must be county commissioners appointed by the county board. The county auditor or the auditor's designee must be a member. If the county has no office of auditor, the county board shall appoint a member from the county administration. Six members must be appointed at large by the county board as provided in this section. The county board at its annual meeting shall appoint for a term of three years the number of members required to fill the memberships on that committee expiring at that time.

Subd. 2. Budget recommendations. In cooperation with the director of extension, or the director's designee, the county extension committee, each year, in accordance with county budgetary deadlines, shall prepare a budget showing the total funds available and needed and shall recommend to the county board the amount of county funds necessary to maintain, support, and pay the expenses of county extension work during the following year. A copy of the budget must be presented to the county board.

Subd. 3. County appropriations, how spent. The county board shall consider the recommended county share of money necessary to maintain, support, and pay the expenses of county extension work during the following year. For these purposes, the county board may appropriate money annually from its general revenue fund and may include the amount of the county's share in the annual levy of county taxes or may make a special levy for county extension purposes or both. The money set aside and appropriated by the county board for these purposes is the county extension fund. Money from the fund may be paid out by orders of the director of extension, or the director's designee, to pay a part of the compensation of the agents employed, to pay directly the compensation of county support employees, and to pay other expenses incident to county extension work. An order to pay money from the fund must not be issued until the expenditure has been audited and signed by the county auditor or other appropriate county official. A balance in the county extension fund at the end of a year must be carried over or reappropriated.

HIST: (6125) 1923 c 423 s 5; 1947 c 157 s 1; 1951 c 390 s 1; 1951 c 412 s 1; 1953 c 202 s 4; 1957 c 208 s 1; 1963 c 198 s 1; 1969 c 1081 s 1; 1973 c 528 s 1; 1973 c 583 s 5; 1986 c 444; 1990 c 376 s 5



Section 38.37 County extension committee; program, county agents.

38.37 County extension committee; program, county agents.

The county extension committee shall, annually, plan a program of county extension work in cooperation with the Minnesota extension service of the University of Minnesota and the United States Department of Agriculture. To run the program, the county extension committee, acting with the director of extension, or the director's designee, shall recommend for employment suitable and qualified persons to be known as extension agents. The extension agents must be employed according to university personnel procedures and must be university employees. The extension agents shall provide educational programs and services to enhance the quality and productivity of county extension work.

HIST: (6126) 1923 c 423 s 6; 1953 c 202 s 5; 1969 c 1081 s 2; 1986 c 444; 1990 c 376 s 6



Section 38.38 Extension committee; duty, officers, pay.

38.38 Extension committee; duty, officers, pay.

The county extension committee shall encourage all individuals and organizations to cooperate to make profitable use of extension activities. It shall elect its own chair and vice-chair, who shall serve for one year. The county auditor, the auditor's designee, or the appointee from the county administration is the secretary of the county extension committee. The secretary shall keep a record of all its proceedings and shall forward copies of all resolutions of the county board appropriating funds to the director of extension. County commissioners who are members of the committee may receive a per diem under section 375.055, subdivision 1, and may be reimbursed for their necessary expenses, including mileage under section 471.665. Other committee members may be reimbursed for expenses or may receive a per diem allowance under section 375.47.

HIST: (6127) 1923 c 423 s 7; 1953 c 202 s 6; 1957 c 208 s 2; 1969 c 1081 s 3; 1975 c 301 s 1; 1986 c 444; 1990 c 376 s 7






Chapter 39 Stallions, Jacks

Section 39.01 Repealed, 1953 c 186 s 1

39.01 Repealed, 1953 c 186 s 1



Section 39.02 Repealed, 1953 c 186 s 1

39.02 Repealed, 1953 c 186 s 1



Section 39.03 Repealed, 1953 c 186 s 1

39.03 Repealed, 1953 c 186 s 1



Section 39.04 Repealed, 1953 c 186 s 1

39.04 Repealed, 1953 c 186 s 1



Section 39.05 Repealed, 1953 c 186 s 1

39.05 Repealed, 1953 c 186 s 1



Section 39.06 Repealed, 1953 c 186 s 1

39.06 Repealed, 1953 c 186 s 1



Section 39.07 Repealed, 1953 c 186 s 1

39.07 Repealed, 1953 c 186 s 1



Section 39.08 Repealed, 1953 c 186 s 1

39.08 Repealed, 1953 c 186 s 1



Section 39.09 Repealed, 1953 c 186 s 1

39.09 Repealed, 1953 c 186 s 1



Section 39.10 Repealed, 1953 c 186 s 1

39.10 Repealed, 1953 c 186 s 1



Section 39.11 Repealed, 1953 c 186 s 1

39.11 Repealed, 1953 c 186 s 1



Section 39.12 Repealed, 1953 c 186 s 1

39.12 Repealed, 1953 c 186 s 1



Section 39.13 Repealed, 1953 c 186 s 1

39.13 Repealed, 1953 c 186 s 1



Section 39.14 Repealed, 1953 c 186 s 1

39.14 Repealed, 1953 c 186 s 1



Section 39.15 Repealed, 1953 c 186 s 1

39.15 Repealed, 1953 c 186 s 1






Chapter 40 Soil and Water Conservation

Section 40.005 Repealed, 1977 c 304 s 25

40.005 Repealed, 1977 c 304 s 25



Section 40.01 Repealed, 1990 c 391 art 10 s 4

40.01 Repealed, 1990 c 391 art 10 s 4



Section 40.02 Repealed, 1990 c 391 art 10 s 4

40.02 Repealed, 1990 c 391 art 10 s 4



Section 40.03 Repealed, 1990 c 391 art 10 s 4

40.03 Repealed, 1990 c 391 art 10 s 4



Section 40.035 Repealed, 1990 c 391 art 10 s 4

40.035 Repealed, 1990 c 391 art 10 s 4



Section 40.036 Repealed, 1990 c 391 art 10 s 4

40.036 Repealed, 1990 c 391 art 10 s 4



Section 40.038 Repealed, 1990 c 391 art 10 s 4

40.038 Repealed, 1990 c 391 art 10 s 4



Section 40.04 Repealed, 1990 c 391 art 10 s 4

40.04 Repealed, 1990 c 391 art 10 s 4



Section 40.05 Repealed, 1990 c 391 art 10 s 4

40.05 Repealed, 1990 c 391 art 10 s 4



Section 40.06 Repealed, 1990 c 391 art 10 s 4

40.06 Repealed, 1990 c 391 art 10 s 4



Section 40.07 Repealed, 1990 c 391 art 10 s 4

40.07 Repealed, 1990 c 391 art 10 s 4



Section 40.071 Repealed, 1990 c 391 art 10 s 4

40.071 Repealed, 1990 c 391 art 10 s 4



Section 40.072 Repealed, 1990 c 391 art 10 s 4

40.072 Repealed, 1990 c 391 art 10 s 4



Section 40.073 Repealed, 1990 c 391 art 10 s 4

40.073 Repealed, 1990 c 391 art 10 s 4



Section 40.075 Repealed, 1982 c 512 s 18

40.075 Repealed, 1982 c 512 s 18



Section 40.08 Repealed, 1955 c 553 s 2

40.08 Repealed, 1955 c 553 s 2



Section 40.09 Repealed, 1955 c 553 s 2

40.09 Repealed, 1955 c 553 s 2



Section 40.10 Repealed, 1955 c 553 s 2

40.10 Repealed, 1955 c 553 s 2



Section 40.11 Repealed, 1955 c 553 s 2

40.11 Repealed, 1955 c 553 s 2



Section 40.12 Repealed, 1990 c 391 art 10 s 4

40.12 Repealed, 1990 c 391 art 10 s 4



Section 40.13 Repealed, 1990 c 391 art 10 s 4

40.13 Repealed, 1990 c 391 art 10 s 4



Section 40.14 Repealed, 1990 c 391 art 10 s 4

40.14 Repealed, 1990 c 391 art 10 s 4



Section 40.15 Repealed, 1990 c 391 art 10 s 4

40.15 Repealed, 1990 c 391 art 10 s 4



Section 40.19 Repealed, 1990 c 391 art 10 s 4

40.19 Repealed, 1990 c 391 art 10 s 4



Section 40.20 Repealed, 1990 c 391 art 10 s 4

40.20 Repealed, 1990 c 391 art 10 s 4



Section 40.21 Repealed, 1990 c 391 art 10 s 4

40.21 Repealed, 1990 c 391 art 10 s 4



Section 40.22 Repealed, 1990 c 391 art 10 s 4

40.22 Repealed, 1990 c 391 art 10 s 4



Section 40.23 Repealed, 1990 c 391 art 10 s 4

40.23 Repealed, 1990 c 391 art 10 s 4



Section 40.24 Repealed, 1985 c 256 s 25

40.24 Repealed, 1985 c 256 s 25



Section 40.242 Repealed, 1990 c 391 art 10 s 4

40.242 Repealed, 1990 c 391 art 10 s 4



Section 40.244 Repealed, 1990 c 391 art 10 s 4

40.244 Repealed, 1990 c 391 art 10 s 4



Section 40.246 Repealed, 1990 c 391 art 10 s 4

40.246 Repealed, 1990 c 391 art 10 s 4



Section 40.25 Repealed, 1990 c 391 art 10 s 4

40.25 Repealed, 1990 c 391 art 10 s 4



Section 40.26 Repealed, 1990 c 391 art 10 s 4

40.26 Repealed, 1990 c 391 art 10 s 4



Section 40.27 Repealed, 1990 c 391 art 10 s 4

40.27 Repealed, 1990 c 391 art 10 s 4



Section 40.28 Repealed, 1990 c 391 art 10 s 4

40.28 Repealed, 1990 c 391 art 10 s 4



Section 40.31 Repealed, 1990 c 391 art 10 s 4

40.31 Repealed, 1990 c 391 art 10 s 4



Section 40.40 Repealed, 1990 c 391 art 10 s 4

40.40 Repealed, 1990 c 391 art 10 s 4



Section 40.41 Repealed, 1990 c 391 art 10 s 4

40.41 Repealed, 1990 c 391 art 10 s 4



Section 40.42 Repealed, 1990 c 391 art 10 s 4

40.42 Repealed, 1990 c 391 art 10 s 4



Section 40.43 Repealed, 1990 c 391 art 10 s 4

40.43 Repealed, 1990 c 391 art 10 s 4



Section 40.44 Repealed, 1990 c 391 art 10 s 4

40.44 Repealed, 1990 c 391 art 10 s 4



Section 40.45 Repealed, 1990 c 391 art 10 s 4

40.45 Repealed, 1990 c 391 art 10 s 4



Section 40.46 Repealed, 1990 c 391 art 10 s 4; Renumbered 103F.535 subds 1 and 2

40.46 Repealed, 1990 c 391 art 10 s 4; Renumbered 103F.535 subds 1 and 2






Chapter 40A Agricultural Land Preservation Program

Section 40A.01 State agricultural land preservation policy.

40A.01 State agricultural land preservation policy.

Subdivision 1. Goals. The goals of this chapter are to:

(1) preserve and conserve agricultural land, including forest land, for long-term agricultural use in order to protect the productive natural resources of the state, maintain the farm and farm-related economy of the state, and assure continued production of food and timber and agricultural uses;

(2) preserve and conserve soil and water resources; and

(3) encourage the orderly development of rural and urban land uses.

Subd. 2. Methods. The goals contained in subdivision 1 will be best met by combining state policies and guidelines with local implementation and enforcement procedures and private incentives.

HIST: 1984 c 654 art 3 s 31; 1Sp1985 c 13 s 128



Section 40A.02 Definitions.

40A.02 Definitions.

Subdivision 1. Terms defined. As used in this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Repealed, 1991 c 345 art 2 s 69

Subd. 3. Agricultural use. "Agricultural use" means the production of livestock, dairy animals, dairy products, poultry or poultry products, fur-bearing animals, horticultural or nursery stock, fruit, vegetables, forage, grains, timber, trees, or bees and apiary products. "Agricultural use" also includes wetlands, pasture, forest land, wildlife land, and other uses that depend on the inherent productivity of the land.

Subd. 4. Board. "Board" means the board of water and soil resources.

Subd. 5. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 6. Crop equivalent rating. "Crop equivalent rating" means a rating that reflects the net economic return per acre of soil when managed for cultivated crops, permanent pasture, or forest, whichever provides the highest net return.

Subd. 7. Department. "Department" means the department of agriculture.

Subd. 8. Development. "Development" means the subdivision and partitioning of land or the construction of residences on land or the conversion to competing land uses.

Subd. 9. District. "District" means a soil and water conservation district.

Subd. 10. Agricultural preserve or preserve. "Agricultural preserve" or "preserve" means a preserve created under this chapter.

Subd. 11. Forest land. "Forest land" means land that is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land that the trees described above have been removed from to less than ten percent stocking and that has not been developed for other use; and afforested areas.

Subd. 12. Local government. "Local government" means a county or municipality.

Subd. 13. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 14. Municipality. "Municipality" means a statutory or home rule charter city or town.

Subd. 15. Official controls. "Official controls" or "controls" has the meaning given in section 394.22, subdivision 6.

Subd. 16. Soil survey. "Soil survey" means the comprehensive inventory and classification of soil types being conducted by the Minnesota cooperative soil survey.

HIST: 1984 c 654 art 3 s 32; 1Sp1985 c 13 s 129-131; 1987 c 358 s 34; 1987 c 384 art 3 s 42; 1989 c 313 s 1



Section 40A.03 Pilot county agricultural land preservation.

40A.03 Pilot county agricultural land preservation.

Subdivision 1. Pilot counties; selection. By January 1, 1985, the commissioner, in consultation with counties and regional development commissions, where they exist, shall select not more than seven counties located outside of the metropolitan area that request to participate in a pilot program for county agricultural land preservation. If possible, counties shall include:

(1) a county that currently has official controls for agricultural land preservation and an adjacent county that does not have official controls;

(2) a county that is experiencing problems with forest land preservation;

(3) a county where a high level of development is likely to occur in the next ten years; and

(4) other counties representing a cross-section of agricultural uses and land management problems in the state.

Subd. 2. Plans and official controls. By December 31, 1987, each pilot county selected under subdivision 1 shall submit to the commissioner and to the regional development commission in which it is located, if one exists, a proposed agricultural land preservation plan and proposed official controls implementing the plan. The commissioner, in consultation with the regional development commission, shall review the plan and controls for consistency with the elements in this chapter and shall submit written comments to the county within 90 days of receipt of the proposal. The comments must include a determination of whether the plan and controls are consistent with the elements in this chapter. The commissioner shall notify the county of its determination. If the commissioner determines that the plan and controls are consistent, the county shall adopt the controls within 60 days of completion of the commissioner's review.

HIST: 1984 c 654 art 3 s 33; 1Sp1985 c 13 s 132; 1987 c 396 art 7 s 1



Section 40A.04 Statewide agricultural land preservation.

40A.04 Statewide agricultural land preservation.

Subdivision 1. Counties. After January 1, 1987, a county located outside of the metropolitan area may submit to the commissioner and to the regional development commission in which it is located, if one exists, a proposed agricultural land preservation plan and proposed official controls implementing the plan. To the extent practicable, submission of the proposal must coincide with the completion of the county soil survey. The commissioner, in consultation with the regional development commission, shall review the plan and controls for consistency with the elements in this chapter and shall submit written comments to the county within 60 days of receipt of the proposal. The comments must include a determination of whether the plan and controls are consistent with the elements in this chapter. The commissioner shall notify the county of its determination. If the commissioner determines that the plan and controls are consistent, the county shall adopt the controls within 90 days of completion of the commissioner's review. If the commissioner determines that the plan and controls are not consistent, the comments must include the additional elements that must be addressed by the county. The county shall amend its plan and controls to include the additional elements and adopt the amended controls within 120 days of completion of the commissioner's review.

Subd. 2. Nonmetropolitan city. A city that is located partially within a county in the metropolitan area but is not included in the definition of the metropolitan area may elect to be governed by this section. The city may:

(1) request the county outside of the metropolitan area where it is partially located to include the city in the agricultural land preservation plan and official controls of the county under section 394.32; or

(2) perform the duties of a county independently under this section.

If the city does not elect to be governed by this section, the city may perform the duties of an authority under chapter 473H.

HIST: 1984 c 654 art 3 s 34; 1Sp1985 c 13 s 133; 1989 c 313 s 2



Section 40A.05 Elements of plan and official controls.

40A.05 Elements of plan and official controls.

Subdivision 1. General. The plans and official controls prepared under this chapter must be adopted in accordance with the provisions of chapter 394 or 462 that apply to comprehensive plans and official controls and must address the elements contained in this section.

Subd. 2. Plan. A plan must address at least the following elements:

(1) integration with comprehensive county and municipal plans;

(2) relationship with shoreland, surface water, and other land use management plans;

(3) identification of land currently in agricultural use, including the type of agricultural use, the relative productive value of the land based on the crop equivalent rating, and the existing level of investment in buildings and equipment;

(4) identification of forest land;

(5) identification of areas in which development is occurring or is likely to occur during the next 20 years;

(6) identification of existing and proposed public sanitary sewer and water systems;

(7) classification of land suitable for long-term agricultural use and its current and future development;

(8) determination of present and future housing needs representing a variety of price and rental levels and an identification of areas adequate to meet the demonstrated or projected needs; and

(9) a general statement of policy as to how the county will achieve the goals of this chapter.

Subd. 3. Official controls. Official controls implementing a plan must be consistent with the plan and must address at least the following elements:

(1) designation of land suitable for long-term agricultural use and the creation of exclusive agricultural use zones, allowing for conditional, compatible uses that do not conflict with long-term agricultural use;

(2) designation of urban expansion zones where limited growth and development may be allowed;

(3) residential density requirements and minimum lot sizes in exclusive agricultural use zones and urban expansion zones; and

(4) standards and procedures for county decisions on rezoning, subdivision, and parcel divisions.

HIST: 1984 c 654 art 3 s 35; 1Sp1985 c 13 s 134,135



Section 40A.06 Contested case hearings; judicial review.

40A.06 Contested case hearings; judicial review.

If a county or a municipality in the county disputes the determination of the commissioner relating to whether the plan and controls address the elements under this chapter, the county or municipality may request that the commissioner initiate a contested case proceeding under chapter 14 within 30 days after receiving the determination. In addition, ten or more eligible voters of the county who own real estate within the county may request a contested case proceeding. The commissioner shall initiate the proceeding within 30 days after receiving the request. Judicial review of the contested case decision is as provided in chapter 14.

HIST: 1984 c 654 art 3 s 36; 1Sp1985 c 13 s 136



Section 40A.07 Municipal agricultural land preservation.

40A.07 Municipal agricultural land preservation.

Subdivision 1. Failure by county to plan. As of January 1, 1990, if a county has not submitted a proposed agricultural land preservation plan and proposed official controls to the commissioner and the regional development commission, if one exists, a municipality within the county may request by resolution that the county submit a plan and official controls to the commissioner and the regional development commission. If the county does not do so within one year of receipt of the resolution, the municipality may perform the duties of the county with respect to land under its jurisdiction.

Subd. 2. Relationship to other laws. Nothing in this chapter limits a municipality's power to plan or adopt official controls under other laws or to adopt official controls that are consistent with or more restrictive than those enacted by the county.

Subd. 3. Consistency of municipal plans and controls with county plan. Municipalities shall revise existing plans and official controls to conform with the county approved agricultural land preservation plan and official controls and shall initiate implementation of the revised plans and controls within one year after receiving the county approved agricultural land preservation plan and controls.

HIST: 1984 c 654 art 3 s 37; 1Sp1985 c 13 s 137,138



Section 40A.071 Amended plan and controls.

40A.071 Amended plan and controls.

A county or municipality that has adopted a plan and official controls under this chapter may amend the plan and controls under the initial review procedure contained in section 40A.04.

HIST: 1Sp1985 c 13 s 139



Section 40A.08 Repealed, 1991 c 345 art 2 s 69

40A.08 Repealed, 1991 c 345 art 2 s 69



Section 40A.09 Agricultural preserve; eligibility.

40A.09 Agricultural preserve; eligibility.

An owner or owners of land that has been designated for exclusive long-term agricultural use under a plan submitted to or approved by the commissioner is eligible to apply for the creation of an agricultural preserve. Eligibility continues unless the commissioner determines that the plan and official controls do not address the elements contained in this chapter or unless the county fails to implement the plan and official controls as required by this chapter.

HIST: 1984 c 654 art 3 s 39; 1989 c 313 s 10



Section 40A.10 Application for creation of agricultural preserve.

40A.10 Application for creation of agricultural preserve.

Subdivision 1. Contents. An eligible person may apply to the county in which the land is located for the creation of an agricultural preserve on forms provided by the commissioner. In case a preserve is located in more than one county, the application must be submitted to the county in which the majority of the land is located. The application shall be executed and acknowledged in the manner required by law to execute and acknowledge a deed and must contain at least the following information and other information the commissioner requires:

(a) Legal description of the area to be designated and parcel identification numbers where designated by the county auditor;

(b) Name and address of the owner;

(c) A statement by the owner covenanting that the land will be kept in exclusive agricultural use and will be used in accordance with the provisions of this chapter that exist on the date of application and providing that the restrictive covenant will be binding on the owner or the owner's successor or assignee, and will run with the land.

Subd. 2. Review and notice. Upon receipt of an application, the county shall determine if all material required by subdivision 1 has been submitted and, if so, shall determine that the application is complete. When used in this chapter, the term "date of application" means the date the application is determined to be complete by the county. The county shall send a copy of the application to the county assessor, the regional development commission, where applicable, and the soil and water conservation district where the land is located. The district shall prepare an advisory statement of existing and potential conservation problems in the zone. The district shall send the statement to the owner of record and to the commissioner. A copy of the application and a legal description of the property must also be sent to the commissioner.

Subd. 3. Recording. Within five days of the date of application, the county shall forward the application to the county recorder for recording, or to the registrar of titles for filing if the land is registered. The county recorder shall record the application containing the restrictive covenant and return it to the applicant. If the land is registered, the registrar of titles shall memorialize the application containing the restrictive covenant upon the certificate of title. The recorder or registrar of titles shall notify the county that the application has been recorded or memorialized.

Subd. 4. Commencement of agricultural preserve. The land is an agricultural preserve and subject to the benefits and restrictions of this chapter commencing 30 days from the date the county determines the application is complete under subdivision 1.

Subd. 5. Fee. The county may require an application fee, not to exceed $50.

Subd. 6. Maps. The commissioner shall maintain agricultural preserve maps illustrating land covenanted as agricultural preserves.

HIST: 1984 c 654 art 3 s 40; 1989 c 313 s 3,10; 1999 c 11 art 1 s 1,2



Section 40A.11 Duration of agricultural preserve.

40A.11 Duration of agricultural preserve.

Subdivision 1. General. An agricultural preserve continues in existence until either the owner or the county initiates expiration as provided in this section. The date of expiration by the owner or the county must be at least eight years from the date of notice under this section.

Subd. 2. Termination by owner. The owner may initiate expiration of an agricultural preserve by notifying the county on a form prepared by the commissioner and available in each county. The notice must describe the property involved and must state the date of expiration. The notice may be rescinded by the owner during the first two years following notice.

Subd. 3. Termination by county. The county may initiate expiration of the agricultural preserve by notifying the owner by registered mail on a form provided by the commissioner, provided that before notification the following conditions are met:

(a) The agricultural land preservation plan and official controls have been amended so that the land is no longer designated for long-term agricultural use; and

(b) The commissioner has reviewed and approved the amended plan and official controls for consistency with the guidelines contained in this chapter. The notice must describe the property involved and must state the date of expiration.

Subd. 4. Notice and recording; termination. When the county receives notice under subdivision 2 or serves notice under subdivision 3, the county shall forward the original notice to the county recorder for recording, or to the registrar of titles if the land is registered, and shall notify the regional development commission, the commissioner, and the county soil and water conservation district of the date of expiration. Designation as an agricultural preserve and the benefits and limitations contained in this chapter and the restrictive covenant filed with the application cease on the date of expiration. If the land is registered, the registrar of titles shall cancel the memorial of the application containing the restrictive covenant upon the certificate of title on the effective date of the expiration.

Subd. 5. Early expiration. An agricultural preserve may be terminated earlier than as provided in this section only in the event of a public emergency upon petition from the owner or county to the governor. The determination of a public emergency must be made by the governor through executive order under section 4.035 and chapter 12. The executive order must identify the agricultural preserve, the reasons requiring the action, and the date of expiration.

HIST: 1984 c 654 art 3 s 41; 1989 c 313 s 4,10; 1999 c 11 art 1 s 3



Section 40A.12 Protection for normal agricultural practices.

40A.12 Protection for normal agricultural practices.

Local governments may not enact ordinances or regulations that may restrict or regulate normal agricultural practices within an agricultural preserve unless the restriction or regulation has a direct relationship to public health and safety. This section applies to the operation of vehicles and machinery for planting, maintaining, and harvesting crops and timber and for caring and feeding farm animals, to the type of farming, and to the design of farm structures, except for residences.

HIST: 1984 c 654 art 3 s 42; 1989 c 313 s 10



Section 40A.121 Annexation proceedings.

40A.121 Annexation proceedings.

Subdivision 1. Annexation prohibited. Land within an agricultural preserve that is within a township may not be annexed to a municipality under chapter 414, unless the Minnesota municipal board finds that either:

(1) the owner or the county has initiated termination of the zone under section 40A.11;

(2) because of size, tax base, population or other relevant factors, the township would not be able to provide normal governmental functions and services; or

(3) the zone would be completely surrounded by lands within a municipality.

Subd. 2. Exception. This section does not apply to annexation agreements approved by the Minnesota municipal board prior to creation of the zone.

HIST: 1Sp1985 c 13 s 140; 1989 c 313 s 10



Section 40A.122 Eminent domain actions.

40A.122 Eminent domain actions.

Subdivision 1. Applicability. An agency of the state, a public benefit corporation, a local government, or any other entity with the power of eminent domain under chapter 117, except a public utility as defined in section 216B.02, a municipal electric or gas utility, a municipal power agency, a cooperative electric association organized under chapter 308A, or a pipeline operating under the authority of the Natural Gas Act, United States Code, title 15, sections 717 to 717z, shall follow the procedures in this section before:

(1) acquiring land or an easement in land with a total area over ten acres within an agricultural preserve; or

(2) advancing a grant, loan, interest subsidy, or other funds for the construction of dwellings, commercial or industrial facilities, or water or sewer facilities that could be used to serve structures in areas that are not for agricultural use, that require an acquisition of land or an easement in an exclusive agricultural zone.

Subd. 2. Notice of intent. At least 60 days before an action described in subdivision 1, notice of intent must be filed with the environmental quality board containing information and in the manner and form required by the environmental quality board. The notice of intent must contain a report justifying the proposed action, including an evaluation of alternatives that would not affect land within an agricultural preserve.

Subd. 3. Review and order. The environmental quality board, in consultation with affected local governments, shall review the proposed action to determine its effect on the preservation and enhancement of agriculture and agricultural uses within the zone and the relationship to local and regional comprehensive plans. If the environmental quality board finds that the proposed action might have an unreasonable effect on a zone, the environmental quality board shall issue an order within the 60-day period under subdivision 2 for the party to refrain from the proposed action for an additional 60 days.

Subd. 4. Public hearing. During the additional 60 days, the environmental quality board shall hold a public hearing concerning the proposed action at a place within the affected zone or easily accessible to the zone. Notice of the hearing must be published in a newspaper having a general circulation within the area of the zone. Individual written notice must be given to the local governments with jurisdiction over the zone, the agency, corporation or government proposing to take the action, the owner of land in the zone, and any public agency having the power of review or approval of the action.

Subd. 5. Joint review. The review process required in this section may be conducted jointly with any other environmental impact review by the environmental quality board.

Subd. 6. Suspension of action. The environmental quality board may suspend an eminent domain action for up to one year if it determines that the action is contrary to the purposes of this chapter and that there are feasible and prudent alternatives that may have a less negative impact on a zone.

Subd. 7. Termination of zone. Designation as an agricultural preserve and all benefits and limitations under this chapter, including the restrictive covenant for the portion of the zone taken, ends on the date the final certificate is filed with the administrator of district court under section 117.205.

Subd. 8. Action by attorney general. The environmental quality board may request the attorney general to bring an action to enjoin an agency, corporation or government from violating this section.

Subd. 9. Exception. This section does not apply to an emergency project that is immediately necessary for the protection of life and property.

HIST: 1Sp1985 c 13 s 141; 1Sp1986 c 3 art 1 s 82; 1989 c 313 s 10; 1989 c 356 s 4



Section 40A.123 Limitation on certain public projects.

40A.123 Limitation on certain public projects.

Subdivision 1. Projects and assessments prohibited; exception. Notwithstanding any other law, construction projects for public sanitary sewer systems, public water systems, and public drainage systems are prohibited in exclusive agricultural use zones. New connections between land or buildings in a zone and public projects are prohibited. Land in a zone may not be assessed for public projects built in the vicinity of the zone.

Subd. 2. Exception; owner option. Subdivision 1 does not apply to public projects necessary to serve land primarily in agricultural use or if the owner of land in an agricultural preserve elects to use and benefit from a public project.

Subd. 3. Repealed, 1989 c 313 s 11

HIST: 1Sp1985 c 13 s 142; 1989 c 313 s 10



Section 40A.13 Soil conservation practices.

40A.13 Soil conservation practices.

Subdivision 1. Conservation practices to prevent soil loss required. An owner of agricultural land in an agricultural preserve shall manage the land with sound soil conservation practices that prevent excessive soil loss according to the model ordinance adopted by the commissioner. The model ordinance and sections 103F.401 to 103F.455, and sections relating to soil loss apply to all land in an exclusive agricultural zone. A sound soil conservation practice prevents excessive soil loss or reduces soil loss to the most practicable extent.

Subd. 2. Repealed, 1Sp1985 c 13 s 376

Subd. 3. Repealed, 1Sp1985 c 13 s 376

Subd. 4. Repealed, 1Sp1985 c 13 s 376

Subd. 5. Repealed, 1Sp1985 c 13 s 376

HIST: 1984 c 654 art 3 s 43; 1Sp1985 c 13 s 143; 1989 c 313 s 10; 1990 c 391 art 8 s 5



Section 40A.14 Agricultural land preservation and conservation awareness program.

40A.14 Agricultural land preservation and conservation awareness program.

Subdivision 1. Establishment and administration. An agricultural land preservation and conservation awareness program is created. The commissioner shall administer the program as provided in this section. The purposes of the program are to promote and increase public awareness of:

(1) the need for agricultural land preservation and conservation and the consequences of resource degradation;

(2) the physical, environmental, and social factors that affect agricultural land use; and

(3) the availability and effectiveness of agricultural land preservation and conservation approaches and technologies.

The commissioner shall administer the program in order to develop a working partnership between the state and local governments.

Subd. 2. Survey. The commissioner shall survey awareness of agricultural land preservation and conservation problems, technologies, and available technical and financial resources. The survey must include:

(1) an assessment of related efforts of the United States department of agriculture, the board of water and soil resources, the Minnesota association of soil and water conservation districts, and other related public and private organizations;

(2) an assessment of programs in other states; and

(3) an assessment of attitudes among a variety of target audiences in Minnesota that are involved in or affected by land use decisions.

Subd. 3. Repealed, 2001 c 161 s 58

HIST: 1984 c 654 art 3 s 44; 1987 c 358 s 34; 1987 c 384 art 3 s 42



Section 40A.15 Agricultural land preservation and conservation assistance program.

40A.15 Agricultural land preservation and conservation assistance program.

Subdivision 1. Establishment and administration. An agricultural land preservation and conservation assistance program is created to provide technical and financial assistance for agricultural land preservation and conservation activities and to provide assistance to counties and municipalities in preparing agricultural land preservation plans and official controls. The commissioner shall administer the program under rules promulgated under chapter 14. The commissioner shall actively seek the involvement of local government officials in the rulemaking process.

Subd. 2. Eligible recipients. All counties within the state, municipalities that prepare plans and official controls instead of a county, and districts are eligible for assistance under the program. Counties and districts may apply for assistance on behalf of other municipalities. In order to be eligible for financial assistance a county or municipality must agree to levy at least 0.01209 percent of taxable market value for agricultural land preservation and conservation activities or otherwise spend the equivalent amount of local money on those activities, or spend $15,000 of local money, whichever is less.

Subd. 3. Program development. In administering the program the commissioner shall time the promotion of public awareness and the distribution of technical and financial assistance in order to maximize the use of available resources, facilitate the agricultural land preservation process, and promote sound soil conservation practices.

Subd. 4. Financial assistance. The commissioner shall administer grants for up to 50 percent of the cost of the activity to be funded, except that grants to the pilot counties shall be for 100 percent of the cost up to $30,000 of preparing new plans and official controls required under this chapter. Grants may not be used to reimburse the recipient for activities that are already completed. Grants may be used to employ and train staff, contract with other units of government or private consultants, and pay other expenses related to promoting and implementing agricultural land preservation and conservation activities. The commissioner shall prepare and publish an inventory of sources of financial assistance. To the extent practicable, the commissioner shall assist recipients in obtaining matching grants from other sources.

Subd. 5. Technical assistance. The commissioner shall provide for technical assistance for eligible recipients. The commissioner shall provide model plans and model official controls for the preservation of land for long-term agricultural use that address the elements contained in this chapter. To the extent practicable, the commissioner shall provide technical assistance through existing administrative structures. The commissioner may contract for the delivery of technical assistance by a regional development commission, a district, any state or federal agency, any political subdivision of the state, or private consultants. The commissioner shall prepare and publish an inventory of sources of technical assistance, including studies, publications, agencies, and persons available.

HIST: 1984 c 654 art 3 s 45; 1Sp1985 c 13 s 144; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 4



Section 40A.151 Minnesota conservation fund.

40A.151 Minnesota conservation fund.

Subdivision 1. Establishment. The Minnesota conservation fund is established as an account in the state treasury. Money from counties under section 40A.152 must be deposited in the state treasury and credited to the Minnesota conservation fund account.

Subd. 2. Use of fund. Money in the fund is annually appropriated to the commissioner of revenue to reimburse taxing jurisdictions as provided in sections 273.119 and 473H.10.

HIST: 1986 c 398 art 28 s 1



Section 40A.152 County conservation fee; account.

40A.152 County conservation fee; account.

Subdivision 1. Fee. A county that is a metropolitan county under section 473.121, subdivision 4, has allowed exclusive agricultural zones to be created under this chapter, or has elected to become an agricultural land preservation pilot county, shall impose an additional fee of $5 per transaction on the recording or registration of a mortgage subject to the tax under section 287.05 and an additional $5 on the recording or registration of a deed subject to the tax under section 287.21. One-half of the fee must be deposited in a special conservation account to be created in the county general revenue fund and one-half must be transferred to the commissioner of revenue for deposit in the state treasury and credited to the Minnesota conservation fund.

Subd. 2. Use of account. Money from the county conservation account must be spent by the county to reimburse the county and taxing jurisdictions within the county for revenue lost under the conservation tax credit under section 273.119 or the valuation of agricultural preserves under section 473H.10. If expenditures from other county funds for the same purposes remain at least equal to the amount spent in the previous county budget year, money remaining in the account after the reimbursements are made may be spent for the following purposes:

(1) agricultural land preservation and conservation planning and implementation of official controls under this chapter or chapter 473H;

(2) soil conservation activities and enforcement of soil loss ordinances;

(3) incentives for landowners who create exclusive agricultural use zones;

(4) payments to municipalities within the county for the purposes of clauses (1) to (3).

Subd. 3. Transfer to state fund. Money in the county conservation account that is not encumbered by the county within one year of deposit in the account must be transferred to the commissioner of revenue for deposit in the Minnesota conservation fund.

HIST: 1986 c 398 art 28 s 2; 1987 c 396 art 7 s 2,3



Section 40A.16 Interagency cooperation.

40A.16 Interagency cooperation.

The board, districts, the agency, and the department of natural resources shall cooperate with and assist the commissioner in developing and implementing the agricultural land preservation and conservation awareness and assistance programs. The commissioner may enter into agreements under which staff from those agencies are loaned for the purpose of administering the programs.

HIST: 1984 c 654 art 3 s 46



Section 40A.17 Report.

40A.17 Report.

The commissioner shall report to the legislature on January 1 of each year on activities under this chapter. By July 1, 1985, the report must include the survey of public awareness in the awareness program. The report shall include recommendations for funding levels and other necessary legislative action.

HIST: 1984 c 654 art 3 s 47; 1989 c 313 s 5



Section 40A.18 Land use.

40A.18 Land use.

Subdivision 1. Agricultural production. Land within an agricultural preserve must be maintained for agricultural production. The average maximum density of residential structures within an agricultural preserve and the location of a new structure must conform to locally applicable plan or zoning regulations. Commercial and industrial uses are not permitted except as provided in subdivision 2 after the user is issued a permit by the local government. The local government is responsible for enforcing this section.

Subd. 2. Allowed commercial and industrial operations. Commercial and industrial operations are not allowed on land within an agricultural preserve except:

(1) small on-farm commercial or industrial operations normally associated with and important to farming in the agricultural preserve area;

(2) storage use of existing farm buildings that does not disrupt the integrity of the agricultural preserve; and

(3) small commercial use of existing farm buildings for trades not disruptive to the integrity of the agricultural preserve such as a carpentry shop, small scale mechanics shop, and similar activities that a farm operator might conduct.

"Existing" in clauses (2) and (3) means existing on August 1, 1989.

Subd. 3. Density restriction after subdivision. If a separate parcel is created for a residential structure, commercial, or industrial use permitted under subdivision 1, the parcel is no longer an agricultural preserve unless the eligibility requirements of section 40A.09 and any county eligibility requirements are met. However, the separate parcel must remain under the maximum residential density restrictions in effect for the original preserve at the time it was placed into the preserve until the agricultural preserve status for the original parcel ends.

HIST: 1989 c 313 s 6



Section 40A.19 Transfer from agricultural property tax law treatment.

40A.19 Transfer from agricultural property tax law treatment.

When land which has been receiving the special agricultural valuation and tax deferment provided in section 273.111 becomes an agricultural preserve under sections 40A.02 to 40A.17, the recapture of deferred tax and special assessments as provided in section 273.111, subdivisions 9 and 11, may not be made. Special assessments deferred under section 273.111, at the date of commencement of the preserve, must continue to be deferred for the duration of the preserve. All these deferred special assessments are payable within 90 days of the date of expiration unless other terms are mutually agreed upon by the authority and the owner. In the event of early termination of a preserve or a portion of it under section 40A.11, subdivision 5, all special assessments accruing to the terminated portion plus interest are payable within 90 days of the date of termination unless otherwise deferred or abated by executive order of the governor. In the event of a taking under section 40A.122, all special assessments accruing to the taken portion plus interest are payable within 90 days of the date the final certificate is filed with the court administrator of district court in accordance with section 117.205.

HIST: 1989 c 313 s 7






Chapter 41 Family Farm Security Program

Section 41.01 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.01 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.02 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.02 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.03 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.03 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.04 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.04 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.041 Repealed, 1951 c 68 s 6

41.041 Repealed, 1951 c 68 s 6



Section 41.05 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.05 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.06 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.06 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.07 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.07 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.08 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.08 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.09 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.09 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.10 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.10 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.101 Repealed, 1951 c 68 s 6

41.101 Repealed, 1951 c 68 s 6



Section 41.11 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.11 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.12 Subdivisions renumbered, repealed, or no longer in effect

41.12 Subdivision 1. Repealed, 1973 c 87 s 3; 1973 c 494 s 3

Subd. 2. Repealed, 1973 c 87 s 3; 1973 c 494 s 3

Subd. 3. Repealed, 1973 c 87 s 3; 1973 c 494 s 3

Subd. 4. Repealed, 1951 c 68 s 6



Section 41.13 Repealed, 1951 c 68 s 6

41.13 Repealed, 1951 c 68 s 6



Section 41.14 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.14 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.15 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.15 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.16 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.16 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.17 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.17 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.18 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.18 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.19 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.19 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.20 Repealed, 1951 c 68 s 6

41.20 Repealed, 1951 c 68 s 6



Section 41.21 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.21 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.22 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.22 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.23 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.23 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.24 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.24 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.25 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.25 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.26 Repealed, 1951 c 68 s 6

41.26 Repealed, 1951 c 68 s 6



Section 41.27 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.27 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.28 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.28 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.29 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.29 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.30 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.30 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.31 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.31 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.32 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.32 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.33 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.33 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.34 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.34 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.35 Repealed, 1951 c 68 s 6

41.35 Repealed, 1951 c 68 s 6



Section 41.36 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.36 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.37 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.37 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.38 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.38 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.39 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.39 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.40 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.40 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.41 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.41 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.42 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.42 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.43 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.43 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.44 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.44 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.45 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.45 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.46 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.46 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.47 Repealed, 1973 c 87 s 3; 1973 c 494 s 3

41.47 Repealed, 1973 c 87 s 3; 1973 c 494 s 3



Section 41.51 Purpose.

41.51 Purpose.

In order to aid farmers in obtaining credit for the acquisition of farm real estate, there is established a family farm security program to provide state money in guarantee of loans made according to this chapter. The family farm security program established by this chapter, and the issuance of state bonds under section 41.62, is necessary to develop the state's agricultural resources.

HIST: 1976 c 210 s 1; 1Sp1986 c 2 art 1 s 1



Section 41.52 Definitions.

41.52 Definitions.

Subdivision 1. Scope. For the purposes of Laws 1976, chapter 210 the following terms shall have the meanings given.

Subd. 2. Applicant. "Applicant" means a natural person applying for a family farm security loan.

Subd. 3. Council. "Council" means the family farm advisory council.

Subd. 4. Commissioner. "Commissioner" means the commissioner of agriculture.

Subd. 5. Family farm security loan. "Family farm security loan", except in the case of a seller-sponsored loan, means a loan secured by a first real estate mortgage. In the case of a seller-sponsored loan, it means a loan secured either by a real estate mortgage evidenced by one or more notes or secured by a contract for deed. It shall be used for acquisition of farm land and shall be approved by the commissioner. This loan shall be guaranteed and may qualify for a payment adjustment as defined in subdivision 10 and may be a seller-sponsored loan as defined in subdivision 8.

Subd. 6. Farm land. "Farm land" means land in Minnesota that is capable of supporting the commercial production of agricultural crops, livestock or livestock products, poultry products, milk or dairy products, or fruit or other horticultural products.

Subd. 7. Lender. "Lender" means any bank, savings bank, mutual savings bank, savings association, organized under the laws of this state or the United States, trust companies, trust companies acting as fiduciaries, and other financial institutions subject to the supervision of the commissioner of commerce; and any foreign or domestic corporation engaged in the business of insurance which is subject to the supervision of the commissioner of commerce as defined in section 60A.02, subdivision 3; and any financial institution operating under the supervision of the farm credit administration. In case of seller-sponsored loans as authorized in section 41.58, "lender" also means the seller of the property.

Subd. 8. Seller-sponsored loan. "Seller-sponsored loan" means a loan in which part or all of the purchase price of the farm is financed by a loan from the seller of the property who is a natural person, a partnership or a family farm corporation as defined in section 500.24, and the remainder of the loan, if any, is supplied by a lender as defined in subdivision 7 or other person. This loan shall be secured by a real estate mortgage evidenced by one or more notes that may carry different interest rates, or by a contract for deed.

Subd. 9. Family farm loan guarantee. "Family farm loan guarantee" means an agreement that in the event of default the state of Minnesota shall pay the lender 90 percent of the sums due and payable under the first real estate mortgage, or, in the case of a seller-sponsored loan, 90 percent of the sums due and payable under the note and mortgage or contract for deed.

Subd. 10. Payment adjustment. "Payment adjustment" means an amount of money equal to four percent interest on the principal balance of the family farm security loan.

Subd. 11. Cooperating agency. "Cooperating agency" means any individual, financial institution, state or federal agency, or any other legal entity which executes a memorandum of understanding with the family farm security program.

Subd. 12. Memorandum of understanding. "Memorandum of understanding" means an agreement outlining conditions under which a cooperating agency will provide farm real estate loan funds not to be included under a family farm loan guarantee to applicants.

Subd. 13. Participant. "Participant" means an applicant who has received final approval for a guarantee which has been fully executed by the state.

HIST: 1976 c 210 s 2; 1977 c 170 s 1,2; 1981 c 261 s 4-8; 1983 c 289 s 114 subd 1; 1983 c 332 s 2; 1984 c 655 art 1 s 92; 1995 c 202 art 1 s 25



Section 41.53 Administration and rules.

41.53 Administration and rules.

Subdivision 1. Commissioner's powers. The family farm security program shall be administered by the commissioner.

Subd. 2. Rules. The commissioner may adopt rules necessary for the efficient administration of sections 41.51 to 41.57; 41.58, subdivisions 1 and 2; 41.59, subdivision 1; and 41.61.

Subd. 3. Report. On or before January 1 of each year the commissioner shall submit a report to the legislature, as provided in section 3.195, concerning the actions of the commissioner and the status of loans granted.

HIST: 1976 c 210 s 3; 1978 c 674 s 9; 1983 c 332 s 3; 1984 c 640 s 32; 1997 c 7 art 5 s 7



Section 41.54 Repealed, 1993 c 337 s 20

41.54 Repealed, 1993 c 337 s 20



Section 41.55 Eligibility.

41.55 Eligibility.

A family farm security loan approval may be granted if the following criteria are satisfied:

(a) that the applicant is a resident of the state of Minnesota;

(b) that the applicant has sufficient education, training, or experience in the type of farming for which the loan is desired and participation in a farm management program approved by the commissioner;

(c) that the applicant and the applicant's dependents and spouse have total net worth valued at less than $75,000 and have demonstrated a need for the loan;

(d) that the applicant intends to purchase farm land to be used by the applicant for agricultural purposes;

(e) that the applicant is credit worthy according to standards prescribed by the commissioner.

HIST: 1976 c 210 s 5; 1979 c 236 s 1; 1983 c 332 s 5; 1Sp1985 c 14 art 1 s 4; 1986 c 444; 1992 c 381 s 3



Section 41.56 Procedure.

41.56 Procedure.

Subdivision 1. Loan application; denial. Any person desiring to acquire farm land may make application with a lender for a family farm security loan. Upon completion of the appropriate forms by the applicant and the lender, the applicant shall forward the application to the commissioner for approval. The commissioner shall prescribe a screening process to determine eligibility and may arrange for local lenders to perform this function for the state. The commissioner may approve the application if the criteria of sections 41.55 and 41.57 are satisfied, and shall notify the applicant and the lender of the decision.

If the application is denied, the commissioner shall provide the applicant with a written statement of the reasons for the denial. An applicant who later becomes eligible may reapply.

Subd. 2. Approved loans. On approving a loan application, the commissioner shall notify the applicant and lender of the decision. The applicant and the lender may then complete the transaction for the loan.

Subd. 3. Default, filing claim. Within 90 days of a default on a guaranteed family farm security loan, the lender shall send notice to the participant stating that the commissioner must be notified if the default continues for 180 days, and the consequences of that default. The lender and the participant may agree to take any steps reasonable to assure the fulfillment of the loan obligation.

If a participant cannot meet scheduled loan payments because of unique or temporary circumstances and the participant proves sufficiently to the commissioner that the necessary cash flow can be generated in the future, the commissioner may use money in the special account in section 41.61, subdivision 1, to meet the participant's loan obligation for up to two consecutive years. This money must be paid back within eight years with interest at an annual percentage rate four percent below the prevailing Federal Land Bank rate.

A contract for deed participant may enter into an agreement with the commissioner whereby the outstanding principal balance of the loan is reduced by a minimum of ten percent, the loan is reamortized for the years remaining, and the commissioner agrees that the state shall pay the lender 100 percent of the sum due and payable if a default occurs during the remaining term of the reamortized loan.

After 180 days from the initial default, if the participant has not made arrangements to meet the obligation, the lender shall file a claim with the commissioner, identifying the loan and the nature of the default, and assigning to the state all of the lender's security and interest in the loan in exchange for payment according to the terms of the family farm security loan guarantee. In the case of a seller-sponsored loan, the seller may elect to pay the commissioner all sums owed the commissioner by the participant and retain title to the property in lieu of payment by the commissioner under the terms of the loan guarantee. If the commissioner determines that the terms of the family farm security loan guarantee have been met, the commissioner shall authorize payment of state funds to the lender, and shall notify the defaulting party. The state of Minnesota shall then succeed to the interest of the mortgagee or the vendor of the contract for deed. Taxes shall be levied and paid on the land as though the owner were a natural person and not a political subdivision of the state. The commissioner may, on behalf of the state, commence foreclosure or termination proceedings in the manner provided by law.

The commissioner may add any unpaid principal and interest payments on special assistance loans to the interest adjustment obligation balance provided for in section 41.57, subdivision 2. The commissioner and participant may agree to any other terms of repayment that are mutually satisfactory.

Subd. 4. Sale of defaulted property. In the event that title to any property is acquired by the state, upon conveyance of title to the state and expiration of the period of redemption, the commissioner shall undertake to sell the property by publishing a notice of the impending sale at least once each week for four successive weeks in a legal newspaper and also in a newspaper of general distribution in the county in which the property to be sold is situated. The notice must describe the lots or tracts to be offered and the terms of sale. Except as further provided, the terms and method of sale shall be determined by the commissioner.

The commissioner shall first attempt to sell the property to a person who is eligible for a family farm security loan. If the commissioner is unable to effect a sale to an eligible person, the commissioner shall attempt to sell the property for cash as provided in subdivision 4a. If the commissioner is unable to effect a sale to an eligible person or for cash, or if the commissioner finds that sale to an eligible person or for cash would not best protect the interests of the state, the commissioner may sell the property on terms which the commissioner finds will best protect the interests of the state. The commissioner may lease any real property which the commissioner is unable to sell with reasonable promptness. In any event, any acquired farm property must be sold within three years after the conveyance of title to the state or after the expiration of the period of redemption. The commissioner may contract for the services of a licensed real estate agent or broker to assist in selling any property acquired under this section and may pay for the services from the proceeds of the sale before proceeds are distributed under subdivision 4b.

In lieu of selling property under this subdivision, the commissioner may utilize participation under the beginning farmer program under chapter 41B.

In selling property acquired under this section, the commissioner may not sell the property to a relative within the second degree of kindred according to common law of a person who has defaulted.

Subd. 4a. Sale for cash. In selling any farm property for cash, the commissioner shall follow the procedures provided in this subdivision. The commissioner may sell the property to the highest bidder by taking sealed bids, by bids at public auction, or through negotiation. The commissioner may refuse to accept any or all bids. The successful bidder shall submit bid security in the form of a certified check, money order, or bank draft in the amount of five percent of the bid price on the day of selection and shall remit the balance of the purchase price within 90 days of the date of sale. Upon remittance by the purchaser of the balance within 90 days of the date of sale, the commissioner shall transfer title to the property, including any acquired mineral rights, to the purchaser by quitclaim deed. In the event that the purchaser fails to remit all of the balance within 90 days of the date of sale, the purchaser forfeits all rights to the property and any money paid for the property and the commissioner shall recommence the sale process specified in this subdivision.

Subd. 4b. Proceeds of sale. Proceeds from the sale of a parcel of property obtained by the state under this section shall be paid into the state family farm program bond account to the extent that proceeds of bonds issued under section 41.62, have been expended by the commissioner of agriculture for the purposes specified in section 41.62. The balance of the sale proceeds shall be paid into the general fund to the extent that funds were disbursed as payment adjustments by the commissioner and into the special account authorized in section 41.61, subdivision 1, to the extent that funds from the special account were disbursed according to the terms of the family farm security loan guarantee and for any insurance premiums or taxes paid on the property. Proceeds in excess of these amounts shall be paid to the lender to the extent that payment to the lender pursuant to the loan guarantee was less than the money due and payable to the lender under the family farm security loan. Proceeds in excess of these amounts shall be paid to cooperating agencies according to the terms of the family farm memorandum of understanding. Additional proceeds, if any, shall be paid into the special account authorized in section 41.61, subdivision 1.

Subd. 5. Guarantee void. The loan guarantee is void only if the guaranteed loan was obtained or retained by fraud or material misrepresentation of which the original lender or subsequent holder had actual knowledge.

Subd. 6. Secondary market guarantees without recourse. In the case of all family farm loan guarantees, except seller-sponsored loan guarantees, the commissioner is authorized to extend said guarantees to a bona fide purchaser of the guaranteed portion of the note and mortgage executed by an original lender and borrower without recourse by the state of Minnesota against said bona fide purchaser of said guaranteed portion, provided the state of Minnesota is made the named beneficiary of a title insurance policy insuring marketable title to the farm land in question and the state of Minnesota is given the written opinion of original lender's counsel that the original loan transaction was fully closed, that disbursements were made correctly, that lender's security was properly perfected and constitutes a valid first lien upon the property, that original borrower's note is a valid and binding obligation, and that all conditions deemed desirable to assure the validity and legal enforceability of the note and mortgage and all agreements delivered to the original lender in connection with the original loan have been complied with satisfactorily. In the event title insurance is, as a practical matter, unavailable or an undue hardship, the commissioner is authorized to provide said guarantee without recourse by the state of Minnesota against said bona fide purchaser provided the state of Minnesota is given the written opinion of competent local counsel concerning marketable title and the written opinion of original lender's counsel that the original loan transaction was fully closed, that disbursements were made correctly, that lender's security was properly perfected and constitutes a valid first lien upon the property, that original borrower's note is a valid and binding obligation, and that all conditions deemed desirable to assure the validity and legal enforceability of the note and mortgage and all agreements delivered to the original lender in connection with the original loan have been complied with satisfactorily. The making of such a guarantee without recourse shall not affect the rights the state of Minnesota may have with respect to the original lender, mortgagor, or any other party.

Subd. 7. Insurance. The commissioner may insure the state against loss to farm properties acquired under this section by fire, lightning, windstorm, tornado, flood, or hail, using any insurance company licensed to do business in Minnesota. The insurance may be in an amount the commissioner determines and the commissioner may pay the premiums from the special account created in section 41.61, subdivision 1.

HIST: 1976 c 210 s 6; 1977 c 170 s 4,5; 1979 c 236 s 2; 1981 c 261 s 10-13; 1983 c 332 s 6-10; 1985 c 276 s 1-3; 1986 c 444; 1Sp1986 c 2 art 1 s 2; 1987 c 396 art 1 s 1; 1992 c 602 s 5



Section 41.57 Terms of the loan.

41.57 Terms of the loan.

Subdivision 1. Forms; appraisal procedure; limitations. A family farm security loan shall be transacted on forms approved by the commissioner with the advice of the attorney general. The commissioner shall establish by rule an appraisal procedure and shall thereby determine the value and income potential of the property before guaranteeing a family farm security loan. No guarantee shall be made if the purchase price of the farm land exceeds the appraisal value as determined under the provisions of this subdivision.

Subd. 2. Payment adjustment. To be eligible for payment adjustment a family farm security loan shall have a maximum term of 20 years and shall provide for payments at least annually so that the loan shall be amortized over its term with equal annual payments of principal and interest, adjusted for variable interest rates, except that a loan to be amortized over a term of ten years or less need not provide for equal annual payments of principal and interest. During the first ten years of a family farm security loan, the commissioner shall annually pay to the lender four percent of the outstanding balance due at the beginning of that year and the participant shall pay the remainder of the payment due. After the tenth year, the participant shall make payments according to the stated interest rate. The participant may petition the commissioner for one ten-year renewal of the payment adjustment. If a renewal is granted, in the 21st year the participant shall reimburse the commissioner for the sums paid on the participant's behalf under this subdivision. If no renewal is granted, the participant shall reimburse the commissioner in the 11th year for the sums paid on the participant's behalf under this subdivision. The obligation to repay the payment adjustment is a lien against the property. If the participant does not reimburse the state within the required time period, the commissioner may charge interest at the rate of two percent above the prevailing rate charged by the Federal Land Bank of St. Paul on the net amount owed for the period of delinquency. To recover the adjustment payment due in delinquency cases, the commissioner may proceed to foreclose by advertisement on the lien as if it were a real estate mortgage following the procedures in chapter 580.

Subd. 2a. Settlements before due date. The commissioner may settle interest adjustment payment accounts of participants before the contractual due date. These settlements may include receiving partial payments for outstanding obligations if the participant and cooperating lender agree to voluntarily withdraw from the program.

Subd. 2b. Discounting using present value. The commissioner may settle interest adjustment payment accounts by discounting the obligation using a present value calculation. The interest rate used in this calculation must be three percent above the current Farm Credit Bank of St. Paul wholesale loan rate to the agricultural credit associations as certified each month by the commissioner.

Subd. 3. Annual review. (a) The participant and the participant's dependents and spouse shall annually submit to the commissioner a statement of their net worth. If their net worth in any year exceeds the sum of $135,000, the participant shall be ineligible for a payment adjustment in that year.

(b) The participant shall annually submit to the commissioner evidence of participation in an approved farm management program for at least the first ten years of the family farm security loan. The commissioner may waive this requirement if the participant requests a waiver and provides justification.

Subd. 4. Additional payment; principal reduction. (a) The commissioner must annually pay to qualified sellers of property, financed by a family farm security loan, an amount approximately equal to the additional state income tax paid as a result of the inclusion in gross income of the interest and payment adjustment earned on a seller sponsored family farm security loan. No payment may be made under this subdivision to a qualified seller, unless the seller agrees to reduce the outstanding principal amount of the loan by three percent effective prior to or beginning the year in which application is made.

(b) The payment amount must be determined as follows: In order to qualify for a payment, the seller must apply to the commissioner by October 1, following the previous tax year. The application must include a copy of the seller's previous tax year state income tax return. The commissioner must recompute the seller's total state income tax liability that would be due if the interest and payment adjustment amounts were not includable in gross income for state income tax purposes. The commissioner may require the seller to compute these amounts as part of the application. For any calendar year the amount of the payment equals the reduction in state income tax liability that would occur if the interest and payment adjustment were not included in gross income for state tax purposes.

(c) If the seller elects to receive payments under this subdivision, the buyer's payments of principal and interest under the loan must be recalculated. The revised payment schedule must reflect the three percent reduction in the outstanding principal required by paragraph (a) and must provide for equal payments over the remaining term of the loan. The interest rate on the loan may not be increased.

(d) The commissioner may make the payments under this subdivision in the same manner provided for the payment adjustment under subdivision 2.

(e) For purposes of this subdivision, the following terms have the meanings given:

(1) "Gross income" means gross income as defined for purposes of chapter 290.

(2) "Qualified seller" means an individual who sold farm land under a seller sponsored loan after April 1, 1978, and before December 31, 1985, and who is a resident of Minnesota during the calendar year and is subject to the payment of Minnesota income taxes.

HIST: 1976 c 210 s 7; 1977 c 170 s 6; 1977 c 347 s 11; 1979 c 236 s 3; 1983 c 332 s 11; 1985 c 276 s 4,5; 1986 c 444; 1Sp1986 c 2 art 1 s 3; 1988 c 672 s 1; 1992 c 381 s 4; 1992 c 602 s 6,7



Section 41.58 Seller-sponsored loans.

41.58 Seller-sponsored loans.

Subdivision 1. Authorization. The commissioner may provide a guarantee to the lenders on seller-sponsored loans when the buyer satisfies the eligibility criteria in section 41.55. The commissioner may also provide a payment adjustment on behalf of the participant in the case of seller-sponsored loans.

Subd. 2. Negotiability and marketability. A seller-sponsored loan shall be secured by a purchase money real estate mortgage evidenced by negotiable note or notes as defined in section 336.3-104 or by a contract for deed. The commissioner must be notified in writing within 30 days after a family farm security loan note is sold or exchanged or vendor's interest in a contract for deed is sold, exchanged, assigned or transferred.

Subd. 3. Repealed, 1Sp1985 c 14 art 1 s 59

HIST: 1976 c 210 s 8; 1977 c 170 s 7; 1978 c 763 s 1; 1981 c 261 s 14; 1983 c 332 s 12



Section 41.59 Sale or conveyance.

41.59 Sale or conveyance.

Subdivision 1. Immediate repayment of loan. Any participant who sells or conveys the property for which a family farm security loan was issued shall immediately retire the entire indebtedness still owed to the lender and the commissioner. The new owner may negotiate a new family farm security loan, but under no circumstances may the original loan be assumed by the new owner. If the new owner is granted a family farm security loan, the new owner may agree to assume the original participant's responsibility to reimburse the commissioner for a payment adjustment received, as a portion of the total purchase price. That portion of the purchase price may not be included under the guarantee or considered when calculating the payment adjustment for the new owner. This subdivision is not intended to prohibit the participant from granting a security interest in the property for the purposes of securing an additional loan.

Any participant who fails to personally maintain the land covered by a family farm security loan in active agricultural production for a period of time longer than one year is in default. The default may be waived by the commissioner in the event of a physical disability or other extenuating circumstances.

Subd. 2. Repealed, 1Sp1985 c 14 art 1 s 59

Subd. 3. Repealed, 1Sp1985 c 14 art 1 s 59

HIST: 1976 c 210 s 9; 1983 c 332 s 13-15; 1985 c 276 s 6; 1986 c 444



Section 41.595 Repealed, 1Sp1986 c 2 art 1 s 8

41.595 Repealed, 1Sp1986 c 2 art 1 s 8



Section 41.60 Discrimination prohibited.

41.60 Discrimination prohibited.

In carrying out their respective duties under Laws 1976, chapter 210, the council and the commissioner shall not discriminate between applicants because of race, color, creed, religion, national origin, sex, marital status, disability, political or ideological persuasion.

HIST: 1976 c 210 s 10



Section 41.61 Appropriations.

41.61 Appropriations.

Subdivision 1. Special account; standing appropriation. There is created a special account in the state treasury for the purposes of financing the family farm security program.

The amount needed from time to time to pay lenders for defaulted loans and make other payments authorized by this chapter including insurance premiums, taxes, repairs and maintenance costs, advertising, and other sales expenses on defaulted farms is appropriated from the special account to the commissioner. Money is also appropriated to the commissioner from the special account so that the commissioner may purchase the rights of first lienholders at mortgage foreclosure sales and satisfy certain fixture loans. The sum of all outstanding family farm security loans guaranteed by the commissioner at any time may not exceed $100,000,000. All bond proceeds received in the fund must be used only for the purposes specified in section 41.62.

Subd. 2. Repealed, 1983 c 343 s 6

Subd. 3. Repealed, 1983 c 343 s 6

HIST: 1976 c 210 s 13; 1983 c 293 s 60; 1983 c 332 s 16; 1983 c 343 s 3; 1984 c 655 art 1 s 7; 1985 c 276 s 7; 1Sp1986 c 2 art 1 s 4



Section 41.62 General obligation bonds.

41.62 General obligation bonds.

Subdivision 1. Procedure. Upon request of the commissioner of agriculture, the commissioner of finance is authorized to issue general obligation bonds of the state in a principal amount not exceeding $20,000,000 to acquire public lands by providing money to be paid by the commissioner of agriculture from the special account established by section 41.61 to pay lenders for defaulted loans and to purchase the rights of first lienholders at mortgage foreclosure sales. The bonds shall be secured as provided in the Minnesota Constitution, article XI, section 7, and, except as provided in this section, shall be issued and secured as provided in section 16A.641. The proceeds of the bonds, except any premium and accrued interest, shall be deposited in the special account established in section 41.61 and used solely for the purposes specified above and in section 16A.641, subdivision 8. The premium and accrued interest, if any, shall be deposited in the state family farm security program bond account in the state bond fund. The commissioner shall issue only the amount of bonds as from time to time the commissioner determines are necessary for the purposes specified in this section.

Subd. 2. Terms of bonds. The commissioner of finance may fix the terms of the bonds in any manner permitted for bonds of a municipality under chapter 475, and may enter into, on behalf of the state, all agreements deemed necessary for this purpose, including those authorized to be entered into by municipalities in chapter 475.

Subd. 3. Sale of bonds. If determined by the commissioner of finance to be necessary in order to reduce costs of issuance, to secure a favorable prevailing interest rate, or to receive the bond proceeds by a specified date, or if the terms of the bonds are fixed as provided in sections 475.54, subdivision 5a, and 475.56, paragraph (b), the bonds may be sold by negotiation and without solicitation of sealed bids.

Subd. 4. Bond fund account. The commissioner of finance shall maintain in the state bond fund a separate bookkeeping account that shall be designated as the state family farm security program bond account, to record receipts and disbursements of money transferred to the fund to pay bonds issued under this section and to record income from the investment of the money. The income shall be credited to the account in each fiscal year in an amount equal to the approximate average return that year on all funds invested by the commissioner of finance, as determined by the commissioner of finance, times the average balance in the account that year.

Subd. 5. Transfers, appropriation. In addition to the money required to be transferred to the state family farm security program bond account under section 41.56, subdivision 4b, and in order to reduce the amount of taxes otherwise required by the Minnesota Constitution to be levied for the state bond fund, the commissioner of finance shall transfer from the general fund to the state family farm security program bond account, on December 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand in that account, to pay all bonds issued under this section and the interest on them due and to become due to and including July 1 in the second ensuing year. All money to be so credited and all income from its investment is annually appropriated for the payment of the bonds and interest on them, and shall be available in the state family farm security program bond account before the levy of the tax in any year required by the Minnesota Constitution, article XI, section 7. The legislature may also appropriate to the state family farm security program bond account any other money in the state treasury not otherwise appropriated, for the security of bonds issued under this section in the event that sufficient money should not be available in the account from the appropriation in this section, before the levy of the tax in any year. The commissioner of finance shall make the appropriate entries in the accounts of the respective funds.

Subd. 6. Constitutional levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then in the state family farm security program bond account, to pay the entire amount of principal and interest due then or earlier and principal and interest to become due on or before July 1 in the second year thereafter on bonds issued under this section. This tax shall be levied upon all real property used for a homestead, as well as other taxable property, notwithstanding section 273.13, subdivisions 6 and 7. The tax must not be limited in rate or amount until all the bonds and interest on them are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal and interest on the bonds are payable from all the proceeds. As much of the proceeds as is necessary, is appropriated for the payments. If at any time there is insufficient money from the proceeds of the taxes to pay the principal and interest when due on the bonds, the principal and interest must be paid out of the general fund in the state treasury, and the amount necessary for the payment is appropriated.

Subd. 7. Compliance with federal law. The commissioner of finance is authorized to covenant and agree with the holders of the bonds issued under this section that the state will comply, insofar as possible, with the provisions of the United States Internal Revenue Code now or hereafter enacted that are applicable to the bonds and that establish conditions under which the interest to be paid on the bonds will not be includable in gross income for federal tax purposes.

Subd. 8. Taxability of interest. The bonds authorized by this section may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes.

HIST: 1Sp1986 c 2 art 1 s 5



Section 41.63 Data privacy.

41.63 Data privacy.

Personal financial information, credit reports, financial statements, tax refund calculations, and net worth statements, received or prepared by the commissioner regarding any family farm security loans, are private data on individuals under chapter 13.

HIST: 1988 c 672 s 2



Section 41.65 Use and disposition of property.

41.65 Use and disposition of property.

Subdivision 1. Commissioner may sell or lease property. The commissioner may sell or lease property acquired by the state in a manner that protects the interests of the state. Persons desiring to purchase or lease property must apply to the commissioner.

Subd. 2. Managing and selling property. (a) The commissioner must attempt to sell agricultural property to persons entering farming and farmers that need additional property to continue their farming operations.

(b) The commissioner must give priority to applicants desiring to purchase or lease property who:

(1) are residents of the state of Minnesota;

(2) have sufficient education, training, or experience in the type of farming for which the property is desired and agree to continued participation in a farm management program, approved by the commissioner for at least the first ten years;

(3) have, including the applicant's dependents and spouse, a total net worth valued at less than $100,000 and have demonstrated a need for acquiring property from the commissioner;

(4) intend to purchase farm land to be used by the applicant for agricultural purposes; and

(5) are credit worthy according to standards prescribed by the commissioner.

(c) The commissioner must attempt to sell the property by a cash sale. Agricultural property may be leased with an option to purchase to accommodate a sale. The commissioner should avoid long-term leasing of property.

Subd. 3. Restricted agricultural use. (a) Acquired property that has marginal land as defined in section 103F.511, subdivision 7, or wetlands must be restricted from agricultural use on the marginal land or wetlands.

(b) If the commissioner determines that all or a portion of acquired property should be taken out of agricultural use or particular agricultural uses should be restricted, the commissioner shall have the attorney general prepare an easement restricting the agricultural use and file the easement with the county recorder where the property is located.

Subd. 4. Exclusive agricultural use. The commissioner may place easements on acquired property restricting development and allowing only agricultural or conservation use.

HIST: 1987 c 396 art 1 s 2; 1990 c 391 art 8 s 6






Chapter 41A Agricultural Resource Loan and Ethanol Development Programs

Section 41A.01 Purpose.

41A.01 Purpose.

Sections 41A.01 to 41A.08 provide for agricultural and economic development in the state. All credit advanced pursuant to loan guaranty commitments is to be secured by subrogation of the state to mortgage security and other security interests granted to the private lender, in proportion to the amount advanced by the state. A board is established to investigate the feasibility of each project, its conformity to public policy and to environmental standards, the qualifications of the owners, operators, and lenders, and the nature and extent of the security, prior to commitment. The board shall also seek to secure financial participation by private persons not supported by the guaranty, to assure that in these respects each project satisfies and will continue to satisfy criteria which are adequate in the judgment of the board.

HIST: 1984 c 502 art 10 s 1; 1Sp1985 c 13 s 145; 1987 c 386 art 9 s 1



Section 41A.02 Definitions; actions by the state.

41A.02 Definitions; actions by the state.

Subdivision 1. Scope. The definition of each term given in this section applies whenever the term is used in sections 41A.01 to 41A.09.

Subd. 2. Agricultural resource. "Agricultural resource" means any organic matter which is available on a renewable basis from agricultural processes, including agricultural crop, animal, and wood production, waste, and residues.

Subd. 3. Minnesota agricultural and economic development board; board. "Minnesota agricultural and economic development board" or "board" consists of the commissioner of finance as chair, the commissioner of agriculture, the commissioner of trade and economic development, the commissioner of the pollution control agency, the president of Minnesota Technology, Inc. or the president's designee, and two public members with experience in finance, appointed by Minnesota Technology, Inc. The membership terms, compensation, removal, and filling of vacancies of public members of the board are as provided in section 15.0575.

Subd. 4. Minnesota agricultural and economic development account; development account. "Minnesota agricultural and economic development account" or "development account" means the account created by section 41A.05.

Subd. 5. Agricultural resource loan guaranty program; program. "Agricultural resource loan guaranty program" or "program" includes all projects, loan guaranties and bonds approved or issued pursuant to this chapter.

Subd. 6. Agricultural resource project; project. "Agricultural resource project" or "project" means (1) any facility, or portion of a facility, located in the state which is operated or to be operated primarily for the production from agricultural resources of marketable products, (2) buildings, equipment, and land used for the commercial production of turkeys or turkey products, (3) a facility or portion of a facility used for the commercial production of fish or of products made from commercially-produced fish or rough fish, as defined in section 97A.015, subdivision 43, that are not commercially produced, or (4) real or personal property used or useful in connection with a revenue-producing enterprise, or a combination of two or more revenue-producing enterprises engaged in a business, that is not used for the production of livestock, other than poultry, or for the production of crops, plants, or milk. The land in clause (2) is limited to land on which buildings and equipment are situated and immediately surrounding land used for storage, waste disposal, or other functions directly related to the commercial production of turkeys or turkey products at that project site. The land in clause (2) does not include land used for the growing or raising of crops or the grazing of livestock other than poultry. A project includes a facility or portion of a facility for mixing or producing substances to be mixed with other substances for use as a fuel or as a substitute for petroleum or petrochemical feedstocks.

Subd. 7. Applicant. "Applicant" means any borrower or lender acting on behalf of a borrower or any rural development finance authority organized, or any county exercising the powers of such an authority, pursuant to chapter 362A, which applies to the state for approval of a guaranty of a loan to a borrower or issuance of bonds for a project.

Subd. 7a. Bonds. "Bonds" means bonds, notes, or other obligations issued by the board pursuant to this chapter.

Subd. 8. Borrower. "Borrower" means any private individual, company, cooperative, partnership, corporation, association, consortium, or other entity organized for a common business purpose, which is obligated or to be obligated to pay a guaranteed loan or receives a loan of bond proceeds.

Subd. 9. Construction. "Construction" means construction of a new agricultural resource project, or conversion of a facility to such a project, or expansion or improvement of a project to increase its capacity or efficiency. "Construction" includes acquisition of land, easements, buildings, structures, improvements, and equipment and machinery for use in or at the site of a project or on easements adjacent to the project site.

Subd. 10. Cost. "Cost" of a project means the sum of all obligations paid or to be paid or incurred by the borrower which are reasonably required for the construction and completion of the project, including but not limited to (i) surveys, estimates, plans, specifications, supervision of construction, and other engineering and architectural service; (ii) payments under construction contracts and for payment and performance bonds; (iii) purchase and installation of equipment and machinery; (iv) recording, filing, permit, legal, financial, underwriting, placement, commitment, publication, advertising, and other charges, fees, and expenses incurred for establishing title, mortgage liens, and security interests with respect to the project, for securing permits for construction and approval of the loan guaranty, for establishing the terms of the loan and underlying security agreements, and for offering, selling, or placing with investors and printing and delivering the obligations evidencing the loan; and (v) interest, discount, fees, and expenses accruing with respect to the loan, and taxes and other government charges payable with respect to the project, during construction.

Subd. 11. Lender. "Lender" means a corporation or any investment or commercial banking institution, savings and loan institution, insurance company, investment company, other financial institution or institutional investor making, purchasing, or participating in a loan or any part of a loan, or a public entity authorized to make agricultural loans.

Subd. 12. Loan. "Loan" means any obligation to repay money borrowed to finance the construction of a project or to refund or refinance such an obligation.

Subd. 13. Loan agreement. "Loan agreement" means a written agreement or agreements setting forth the terms and conditions of the obligation of the borrower to the lender and the pledges and covenants made and mortgage lien and other security interests granted for the security of the obligations, including a mortgage, note, indenture, or other agreement however designated.

Subd. 14. Loan guaranty. "Loan guaranty" means a written agreement executed on behalf of the state that guarantees, in accordance with the terms and conditions contained in the agreement or in a loan agreement, the payment of sums of money owing by a borrower to a lender.

Subd. 15. State. "State" actions contemplated in sections 41A.01 to 41A.06 may be taken on behalf of the state by resolutions of the Minnesota agricultural and economic development board, subject to approval by the governor if required by the governor, or by a member of the board or another state officer in the department headed by the member, pursuant to authority delegated by resolution of the board. Resolutions of the board are effective when approved by the vote of a majority of its members.

Subd. 16. Eligible small business. "Eligible small business" means:

(1) an enterprise determined by the board to constitute a small business concern as defined in regulations of the United States Small Business Administration under United States Code, title 15, sections 631 to 647; or

(2) an enterprise eligible to receive assistance under section 41A.036.

Subd. 17. Small business development loan. "Small business development loan" means a loan to a business that is an "eligible small business" to finance capital expenditures on an interim or long-term basis to acquire or improve land, acquire, construct, rehabilitate, remove, or improve buildings, or to acquire and install fixtures and equipment useful to conduct a small business, including facilities of a capital nature useful or suitable for a business engaged in an enterprise promoting employment including, without limitation, facilities included within the meaning of the term "project" as defined in sections 469.153, subdivision 2, and 469.155, subdivision 4.

HIST: 1984 c 502 art 10 s 2; 1Sp1985 c 13 s 146-150; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 2-7,20; 1988 c 615 s 1,2; 1989 c 209 art 2 s 1; 1989 c 335 art 4 s 12; 1991 c 322 s 19; 1993 c 337 s 3; 2001 c 200 s 3



Section 41A.021 Successor status.

41A.021 Successor status.

The board is the legal successor in all respects of the Minnesota agricultural and economic development board established by Laws 1984, chapter 502, article 10, and all bonds, resolutions, contracts, and liabilities of the Minnesota agricultural and economic development board are the bonds, resolutions, contracts, and liabilities of the board as renamed and reconstituted by section 41A.02, subdivision 3.

HIST: 1987 c 386 art 9 s 8,20



Section 41A.022 Minnesota energy and economic development authority; successor status.

41A.022 Minnesota energy and economic development authority; successor status.

The board is the legal successor in all respects of the Minnesota energy and economic development authority under the general bond resolution for the Minnesota small business development loan program, as amended and restated by the authority on September 24, 1986. All bonds, resolutions, contracts, and liabilities of the Minnesota energy and economic development authority relating to the Minnesota small business development loan program are the bonds, resolutions, contracts, and liabilities of the Minnesota agricultural and economic development board.

HIST: 1987 c 386 art 9 s 9



Section 41A.023 Powers.

41A.023 Powers.

In addition to other powers granted by this chapter, the board may:

(1) sue and be sued;

(2) acquire, hold, lease, and transfer any interest in real and personal property for its corporate purposes;

(3) sell at public or private sale, at the price or prices determined by the board, any note, mortgage, lease, sublease, lease purchase, or other instrument or obligation evidencing or securing a loan made for the purpose of economic development, job creation, redevelopment, or community revitalization by a public agency to a business, for-profit or nonprofit organization, or an individual;

(4) obtain insurance on its property;

(5) obtain municipal bond insurance, letters of credit, surety obligations, or similar agreements from financial institutions;

(6) enter into other agreements or transactions, without regard to chapter 16B or 16C, that the board considers necessary or appropriate to carry out the purposes of this chapter with federal or state agencies, political subdivisions of the state, or other persons, firms, or corporations;

(7) establish and collect fees without regard to chapter 14 and section 16A.1285;

(8) accept appropriations, gifts, grants, and bequests;

(9) use money received from any source for any legal purpose or program of the board;

(10) participate in loans for agricultural resource projects in accordance with section 41A.035;

(11) provide small business development loans in accordance with section 41A.036; and

(12) guarantee or insure bonds or notes issued by the board.

HIST: 1987 c 386 art 9 s 10; 1988 c 580 s 1; 1996 c 305 art 3 s 6; 1998 c 386 art 2 s 18



Section 41A.03 Loan guaranties.

41A.03 Loan guaranties.

Subdivision 1. Authority for and limitation of guaranty. Subject to the provisions of sections 41A.01 to 41A.06 and upon determination that a loan will serve the public purposes and satisfy the conditions set forth in sections 41A.01 to 41A.06, the state may guarantee and commit to guarantee against loss an amount not exceeding 90 percent, exclusive of accrued interest, of a loan for the cost of an agricultural resource project or the refunding or refinancing of a loan. The loan must be secured by the best available collateral including but not limited to a mortgage on and security interest in all real and personal property comprising the project and other collateral as provided in the loan agreement.

Subd. 2. Limitation of loan amount. The total principal amount of any guaranteed loan may not exceed 80 percent of the total cost of the related project as estimated by the state at the time the commitment to guarantee is made or, in the case of a refunding or refinancing loan, 80 percent of the aggregate amount of principal and interest refunded or refinanced. If the actual cost exceeds the estimate the state may, upon request of the borrower and the lender, consent to an increase of the loan by a principal amount not greater than 80 percent of the excess cost, and may increase the guaranteed amount by not more than 90 percent of the increase in the principal amount, and accrued interest on that amount.

Subd. 3. Required provisions. A loan guaranty or loan agreement pertaining to any loan guaranteed by the state may provide that:

(a) Payments of principal and interest made by the borrower under the loan shall be applied by the lender to reduce the guaranteed and nonguaranteed portion of the loan on a proportionate basis, and the nonguaranteed portion shall not in any event receive preferential treatment over the guaranteed portion.

(b) A period of grace shall be allowed of not less than 60 days from a date a principal or interest payment is due, prior to the making of demand for payment pursuant to the loan guaranty, to permit adequate time for a decision on behalf of the state regarding principal and interest assistance in accordance with subdivision 4. Payment as required by the loan guaranty shall be made within 60 days after receipt by the state of written demand complying with the terms and conditions of the guaranty.

(c) The lender may not accelerate repayment of the loan or exercise other remedies available to the lender if the borrower defaults, unless (i) the borrower fails to pay a required payment of principal or interest, or (ii) the state consents in writing, or (iii) as otherwise permitted in the loan guaranty. In the event of a default, the lender may not make demand for payment pursuant to the guaranty unless the state agrees in writing that such default has materially affected the rights or security of the parties, and finds that the lender should be entitled to receive payment pursuant to the loan guaranty.

(d) If a payment of principal or interest is made by the state upon default of the borrower, the state shall be subrogated to the rights of the lender with respect to the payment.

(e) The borrower shall have promptly prepared and delivered to the state annual audited or reviewed financial statements of the project prepared by a certified public accountant according to generally accepted accounting principles.

(f) Duly authorized representatives of the state shall have access to the project site at reasonable times during construction and operation of the project.

(g) The borrower shall maintain adequate records and documents concerning the construction and operation of the project in order that representatives of the state may determine its technical and financial conditions and its compliance with environmental requirements. The records shall include the amounts of all sales and use taxes paid on personal property and services purchased for the construction and operation of the project, with tax receipts furnished by the sellers or other supporting documentation determined by the board to be satisfactory. The amounts of those taxes shall be reported to the board in the manner and at the times required by the board.

(h) The borrower shall protect and preserve at all times the project assets and other collateral securing the loan and shall assist in liquidation of collateral to minimize loss in the event of default.

(i) Orderly liquidation of assets of the project shall be provided for in the event of default, with an option on the part of the state to acquire from the lender the lender's interest in the assets pursuant to the nonguaranteed portion of the loan.

(j) The state shall be paid at or prior to the closing of the guaranteed loan a fee or fees for the loan guaranty or the commitment to guarantee the loan. The aggregate fee may not exceed one percent of the total principal amount of the guaranteed portion of the loan.

(k) The lender shall perfect and maintain the mortgage lien on the real estate and the security interest in personal property and collateral granted as security for the loan, and shall cause all other loan servicing functions to be performed which are normally required or performed by a reasonable and prudent lender with respect to a loan without a guaranty.

(l) The state shall be notified in writing without delay of (i) the date and amount of and basis for each disbursement of loan proceeds; (ii) any nonpayment of principal or interest due; (iii) any failure to honor a commitment by any person of an intended source of capital for the project; and (iv) any significant adverse changes from original cash flow projections as evidenced by reports from the borrower, or any other known evidence that the borrower might be unable to meet a future scheduled payment of principal or interest.

(m) The loan agreement shall require the borrower to establish a reserve, from the proceeds of the loan or otherwise, to be maintained with the lender or with a trustee for the holders of the borrower's obligations in cash or securities of a specified market value not less than one-half of the annual amount which would be required to amortize the entire amount of the loan over the term and at the interest rate (or at the rate of yield resulting from the interest rates) provided in the loan agreement.

(n) The agreement shall contain other terms and conditions that the board in its sole discretion determines necessary and appropriate to carry out the purposes of this chapter.

Subd. 4. Principal and interest assistance. The state may at any time enter into a written contract with the borrower to pay the lender, on behalf of the borrower, an amount not greater than the amount of principal and interest to become due on one or more subsequent dates, without acceleration, if the state determines that (i) the borrower is not in default in payment of principal or interest due more than 60 days prior to the date of the contract; (ii) the borrower is or may become unable to meet in full principal or interest payments, or both, which are due or to become due within a specified period; (iii) it is in the public interest to permit the borrower to continue to pursue the purposes of the project; (iv) the probable net financial loss to the state will be less than that which would result in the event of a default; (v) the borrower is obligated by the contract to reimburse the state for all principal or interest advanced, with interest on those amounts, upon terms and conditions satisfactory to the state; and (vi) funds are available for allocation to the account established for the project in the guaranty fund, and are continuously allocated to the account in accordance with the provisions of section 4, subdivision 3, in an amount equal to the amount of interest on the advances until actually reimbursed to the state by the borrower. All sums so advanced and interest on those amounts shall be secured by the mortgage lien and security interest granted by the loan agreement, but none of the advances shall thereafter be repaid to the state until and unless all principal and interest currently due on the loan has been fully paid. In the event of subsequent default by the borrower, acceleration by the lender, and payment by the state of the full amount due under the loan guaranty, the state shall be subrogated to the rights of the lender with respect to the principal paid by it under the contract. Upon payment of the loan in full, with accrued interest, the remaining amount of the advances and interest on the advances may be paid to the state.

Subd. 5. Limitation on liability. The liability of the state for loan guaranties or bonds authorized under this chapter is limited to the amount of funds appropriated to the guaranty fund pursuant to section 41A.06. The legislature intends not to appropriate money from the general fund to the guaranty fund, other than the sales and use taxes from a project as provided for in section 41A.06, subdivision 4. The loan guaranties or bonds are not a general obligation or debt of the state.

HIST: 1984 c 502 art 10 s 3; 1Sp1985 c 13 s 151-153; 1990 c 610 art 2 s 2



Section 41A.035 Agricultural resources loan participation.

41A.035 Agricultural resources loan participation.

The board may participate in loans made to finance agricultural resource projects by purchasing from a lender up to 75 percent of the amount of each eligible loan. If the loan participated in is for $500,000 or less, the loan may be for 100 percent of the cost of the project. If the loan participated in exceeds $500,000, the loan may not exceed 80 percent of the cost of the project. The lender shall service the loan or cause it to be serviced in a manner that equally protects the lender's and the board's interests.

HIST: 1987 c 386 art 9 s 11



Section 41A.036 Small business development loans.

41A.036 Small business development loans.

Subdivision 1. Loans; limitations. (a) The board may make, purchase, or participate with financial institutions in making or purchasing small business development loans not exceeding $1,000,000 in principal amount with respect to small business loans made or purchased by the board and not exceeding $1,000,000 principal amount with respect to the board's share when the board participates in making or purchasing small business loans.

(b) With respect to loans that the board makes or purchases or participates in, the board may determine or provide for their servicing, the percentage of board participation, if any, the times the loans or participations are payable and the amounts of payment, their amount and interest rates, their security, if any, and other terms, conditions, and provisions necessary or convenient in connection with them and may enter into all necessary contracts and security instruments in connection with them. The board may enter into commitments to purchase or participate with financial institutions or other persons upon the terms, conditions, and provisions determined by it. Loans or participations may be serviced by financial institutions or other persons designated by the board.

(c) The board shall obtain the best available security for all loans. The board may provide for or require the insurance or guaranteeing of the loans or board participations in whole or in part by the federal government or a department, agency, or instrumentality of it, by an appropriate board account, or by a private insurer.

Subd. 2. Small business development loans; preferences. The following eligible small businesses have preference among all business applicants for small business development loans:

(1) businesses located in rural areas of the state that are experiencing the most severe unemployment rates in the state;

(2) businesses that are likely to expand and provide additional permanent employment in rural areas of the state;

(3) businesses located in border communities that experience a competitive disadvantage due to location;

(4) businesses that have been unable to obtain traditional financial assistance due to a disadvantageous location, minority ownership, or other factors rather than due to the business having been considered a poor financial risk;

(5) businesses that utilize state resources and reduce state dependence on outside resources, and that produce products or services consistent with the long-term social and economic needs of the state; and

(6) businesses located in designated enterprise zones, as described in section 469.168.

Subd. 3. Local governmental unit sponsor; resolution. A business applying for a loan must be sponsored by a resolution of the governing body of the local governmental unit within whose jurisdiction the project is located. For purposes of this paragraph, "local governmental unit" means a home rule charter or statutory city when the project is located in an incorporated area, a county when the project is located in an unincorporated area, or an American Indian tribal council when the project is located within a federally recognized American Indian reservation or community.

Subd. 4. Exemption from limitation. If the board determines that a revenue-producing enterprise is eligible for special assistance, the $1,000,000 limitation established in subdivision 1 does not apply.

Subd. 5. Designation; criteria. A revenue-producing enterprise is not eligible to receive special assistance unless the board has passed a resolution designating the revenue-producing enterprise as being in need of special assistance. The resolution must include findings that the designation and receipt of the special assistance will be of exceptional benefit to the state of Minnesota in that at least three of the following criteria are met:

(1) to expand or remain in Minnesota, the revenue-producing enterprise has demonstrated that it cannot obtain suitable financing from other sources;

(2) special assistance will enable a revenue-producing enterprise not currently located in Minnesota to locate a facility in Minnesota that directly increases the number of jobs in the state;

(3) the revenue-producing enterprise will create or retain significant numbers of jobs in a Minnesota community;

(4) the revenue-producing enterprise has a significant potential for growth in jobs or economic activities in Minnesota during the ensuing five-year period; and

(5) the revenue-producing enterprise will maintain a significant level of productivity in Minnesota during the ensuing five-year period.

Subd. 6. Repealed, 1988 c 615 s 7

HIST: 1987 c 386 art 9 s 12; 1988 c 615 s 3-5



Section 41A.04 Application and approval.

41A.04 Application and approval.

Subdivision 1. Requirements. (a) Any applicant may file a written application with the state commissioner of trade and economic development on behalf of the board, to be considered by the board, for a guaranty by the state of a portion of a loan or for issuance of bonds for an agricultural resource project. In general, the application must provide information similar to that required by an investment banking or other financial institution considering such a project for debt financing. Specifically, each application must include in brief but precise form the following information, as supplied by the applicant, the borrower, or the lender:

(1) a description of the scope, nature, extent, and location of the proposed project, including the identity of the borrower and a preliminary or conceptual design of the project;

(2) a description of the technology to be used in the project and the prior construction and operating experience of the borrower with such projects;

(3) a detailed estimate of the items comprising the total cost of the project, including escalation and contingencies, with explanation of the assumptions underlying the estimate;

(4) a general description of the financial plan for the project, including the mortgage and security interests to be granted for the security of the guaranteed loan or the bonds, and all sources of equity, grants, or contributions or of borrowing the repayment of which is not to be secured by the mortgage and security interests, or, if so secured, is expressly subordinated to the guaranteed loan;

(5) an environmental report analyzing potential environmental effects of the project, any necessary or proposed mitigation measures, and other relevant data available to the applicant to enable the board to make an environmental assessment;

(6) a list of applications to be filed and estimated dates of approvals of permits required by federal, state, and local government agencies as conditions for construction and commencement of operation of the project;

(7) an estimated construction schedule;

(8) an analysis of the estimated cost of production of and market for the product, including economic factors justifying the analysis and proposed and actual marketing contracts, letters of intent, and contracts for the supply of feedstock;

(9) a description of the management experience of the borrower in organizing and undertaking similar projects;

(10) pro forma cash flow statements for the first five years of project operation including income statements and balance sheets;

(11) a description of the borrower's organization and, where applicable, a copy of its articles of incorporation or partnership agreement and bylaws;

(12) the estimated amount of the loan or bonds and percentage of the guaranty requested, the proposed repayment schedule, and other terms and conditions and security provisions of the loan;

(13) an estimate of the amounts and times of receipt of guaranty fees, sales and use taxes, property tax increments, and any other governmental charges which may be available for the support of the agricultural development fund as a result of the construction of the project, with an analysis of the assumptions on which the estimate is based;

(14) a copy of any lending commitment issued by a lender to the borrower;

(15) a statement from the lender, if identified, as to its general experience in financing and servicing debt incurred for projects of the size and general type of the project, and its proposed servicing and monitoring plan; and

(16) additional information required by the board.

(b) If the application is made by an applicant other than the county or rural development finance authority and tax increment financing is to be used for the project, the application must include a copy of a resolution adopted by the governing body of the county or rural development finance authority in which the project is located. The resolution must authorize the use of tax increment financing for the project as required by section 41A.06, subdivision 5.

Subd. 2. Environmental assessment. Notwithstanding any other law or rule, no environmental impact statement must be completed prior to the approval of an application and the issuance of a conditional commitment for the guaranty of a loan for an agricultural resource project, or the taking of any other action permitted by sections 41A.01 to 41A.09, including the issuance of bonds, which is considered necessary or desirable by the board to prepare for a final commitment and to make it effective. Environmental review, to the extent required by law, shall be made in conjunction with the issuance by state agencies of environmental permits for the project. Permits may be applied for prior to the issuance of a conditional commitment. Action shall be taken as expeditiously as possible on environmental review and all permits required. Environmental review shall be completed within 180 days after the initial filing of an application to the pollution control agency for the first permit. Final action shall be taken on permits within 90 days after completion of environmental review or, as to any permit requiring a public hearing, within 90 days after the receipt of the administrative law judge's report.

Subd. 3. Commitment. The commissioner of trade and economic development on behalf of the board shall determine as to each project for which an application is submitted whether it appears in the commissioner's judgment to conform to the requirements of this chapter. The board may waive any of the application requirements in subdivision 1 if it determines in its sole discretion that the waiver of the requirements is necessary or appropriate to carry out the purposes of this chapter. The board may not waive the requirements of subdivision 1, paragraph (c). In evaluating applications the board shall consider the extent to which the public subsidies sought by the applicant under the program would provide the project with an unfair advantage in competing with other products produced or processed in Minnesota. It may but need not adopt rules setting forth criteria for evaluating applications for loan guaranties. Upon determination by the board that a project conforms to the requirements of this chapter, it may by resolution make on behalf of the state a conditional commitment to guarantee a portion of the proposed loan or to issue bonds as it determines, not exceeding the limitations set forth in section 41A.03. No action is allowable under section 116B.03, subdivision 1, with respect to acts of any person authorized or required in order to execute the resolution. The commitment is not binding upon the state unless the board has executed on behalf of the state a final loan guaranty instrument in conformity with section 41A.03 or has issued bonds.

Subd. 4. Rulemaking authority. In order to effectuate the purposes of sections 41A.01 to 41A.09, the board shall adopt rules which are subject to the provisions of chapter 14.

HIST: 1984 c 502 art 10 s 4; 1984 c 640 s 32; 1Sp1985 c 13 s 154-156; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 13; 1993 c 337 s 4,5; 1996 c 305 art 2 s 5; 2001 c 200 s 3



Section 41A.05 Minnesota agricultural and economic development account and bonds.

41A.05 Minnesota agricultural and economic development account and bonds.

Subdivision 1. Establishment of account. The Minnesota agricultural and economic development account is established in the special revenue fund and may be invested by the state board of investment. All money appropriated to the account, and all guaranty fees, retail sales taxes, property tax increments, and other money from any source may be credited to the account and are appropriated to the board to carry out the purposes of this chapter. The board may maintain or establish within the Minnesota agricultural and economic development account reserve accounts, project accounts, trustee accounts, special guaranty fund accounts, or other restrictions it determines necessary or appropriate. The board may enter into pledge and escrow agreements or indentures of trust with a trustee for the purpose of maintaining the accounts.

Subd. 2. Issuance of bonds. (a) The board by resolution may exercise the powers of a rural development authority under sections 469.142 to 469.151 and the powers of a municipality under sections 469.152 to 469.165 for the purposes of financing one or more projects, including the issuance of bonds and the application of the bond proceeds and investment income pursuant to a lease, loan, loan guaranty, loan participation, or other agreement. The bonds must be issued, sold, and secured on the terms and conditions and in the manner determined by resolution of the board. Notwithstanding subdivision 1, a reserve established for the bonds provided by the borrower, including out of bond proceeds, may be deposited and held in a separate account in the Minnesota agricultural and economic development account and applied to the last installments of principal or interest on the bonds, subject to the reserves being withdrawn for any purpose permitted by subdivision 1. The board may by resolution or indenture pledge any or all amounts in the fund, including any reserves and investment income on amounts in the fund, to secure the payment of principal and interest on any or all series of bonds, upon the terms and conditions as provided in the resolution or indenture. To the extent the board deems necessary or desirable to prevent interest on bonds from becoming subject to federal income taxation, (1) the amounts in the fund shall be invested in obligations or securities with restricted yields; and (2) the investment income on the amounts are released from the pledge securing the bonds or loan guaranty and appropriately applied to prevent taxation.

(b) Bonds issued pursuant to this chapter are not general obligations of the state or the board. The full faith and credit and taxing powers of the state and the board are not and may not be pledged for the payment of the bonds. No person may compel the levy of a tax for the payment or compel the appropriation of money of the state or the board for the payment of the bonds, except as specifically provided in this chapter.

(c) For purposes of sections 474A.01 to 474A.21, the board is a local issuer and may apply for allocations of authority to issue private activity obligations and may enter into an agreement for the issuance of obligations by another issuer.

Subd. 3. Covenant. In fulfillment of the state's covenant with the beneficiary of each loan guaranty executed by the board on behalf of the state pursuant to the agricultural resource loan guaranty program, in accordance with section 41A.04, subdivision 3, the state will not limit or alter the rights vested in the board to comply with the terms of the loan guaranties.

Subd. 4. Income tax exemption. In the issuance of state bonds and the making of loan guaranties for the purposes of the program, the commissioner of finance and the board may and shall make all provisions and do or cause to be done all acts and things, consistent with sections 41A.01 to 41A.06, which are or may be effective under federal laws and regulations to comply with conditions for the exemption of interest on such bonds from federal income taxation. However, if for any reason, whether existing at the date of issue of any bonds or the date of execution of any loan guaranty or thereafter, the interest on any such bonds shall be or become subject to federal income taxes, this shall not impair or affect the validity of the bonds or of any loan guaranty or the provisions made for the security thereof, and shall not impair or affect the covenant made by the state in subdivision 3. Nothing herein affects the federal or state income tax treatment of interest on obligations of a borrower other than the state, whether or not guaranteed by the state.

Subd. 5. Guaranty fund; reduction. Amounts in the guaranty fund may be transferred to the general fund if the remaining amount in the fund exceeds the principal amount and one year's interest on the outstanding bonds and the guaranteed portion of outstanding guaranteed loans.

HIST: 1984 c 502 art 10 s 5; 1Sp1985 c 13 s 157-160; 1987 c 291 s 193; 1987 c 384 art 2 s 9; art 3 s 23; 1987 c 386 art 9 s 14,15; 1989 c 335 art 4 s 13,106; 1990 c 594 art 3 s 2; 1994 c 465 art 2 s 4



Section 41A.051 Repealed, 1992 c 513 art 4 s 60

41A.051 Repealed, 1992 c 513 art 4 s 60



Section 41A.06 Project taxes and other charges.

41A.06 Project taxes and other charges.

Subdivision 1. Appropriation. The payments, taxes, and governmental charges described in this section which are received as a consequence of the undertaking, completion, and operation of each agricultural resource loan project for which a loan guaranty is made by the state are appropriated to the loan guaranty fund. This appropriation shall not lapse at the close of any fiscal year under the provisions of section 16A.28, and the receipts from the appropriation shall remain available as provided in section 41A.05, subdivision 1. The state is not obligated, however, to continue the appropriation with respect to charges not yet collected, except to the extent determined to be necessary for compliance with the terms of the loan guaranty agreement.

Subd. 2. Allocation to project accounts. Receipts of charges related to a particular project shall be deposited and recorded in its project account in the guaranty fund; but the board may reallocate receipts in any project account which cause the amount held in the account to exceed the minimum balance established initially pursuant to section 41A.04, subdivision 3, clause (2). The reallocation may be made to another project account for the purpose of maintaining the minimum balance in the account.

Subd. 3. Payments by borrowers. Guaranty and commitment fees paid by borrowers pursuant to the loan guaranty provision required by section 41A.03, subdivision 3, clause (j), and repayments by borrowers of amounts advanced by the state under contracts referred to in section 41A.03, subdivision 4, shall be deposited in the project account for the borrower's project and shall not be disbursed or transferred for any purpose other than the fulfillment of the state's obligations under the loan guaranty for that project. Funds may be transferred out of the account if the minimum required balance in the project account is maintained and exceeds the aggregate amount of fees and payments previously received from the borrower plus interest received from the investment thereof.

Subd. 4. Sales and use taxes. All collections of the excise taxes imposed by chapter 297A upon retail sales, and upon the privilege of use, storage, or consumption in Minnesota, of personal property and services purchased for the construction or operation of any project for which a loan guaranty has been made or conditionally committed, less any refunds required by law and a proportionate share of the cost of administration and enforcement of the assessment and collection of the taxes, are appropriated and shall be deposited from the general fund into the project account in the guaranty fund at least once each year from and after the date of the conditional commitment. The commissioner of finance shall secure from each borrower the amount of taxes so imposed and from the commissioner of revenue the amount of refunds or costs to be deducted from them.

Subd. 5. Property tax increments. If tax increment financing is to be used for the project, the applicant for a loan guaranty or bonds for any project, and the county in which the project is situated, shall do all acts and things necessary for the computation and segregation of property tax increments resulting from the construction of the project in accordance with the provisions of section 469.149, and for the remittance to the commissioner of finance, for deposit in the loan guaranty fund, of all tax increments received from and after the date of the conditional commitment for the loan guaranty. If the project account contains an amount equal to the average annual payment of principal and interest on the bonds or for the guaranteed portion of a guaranteed loan, the board must annually return the excess tax increment to be distributed as provided by section 469.176, subdivision 2, clause (4), until the increment has been discharged under the agreement or section 469.149.

HIST: 1984 c 502 art 10 s 6; 1Sp1985 c 13 s 161,162; 1987 c 291 s 194



Section 41A.065 Repealed, 1993 c 177 s 15

41A.065 Repealed, 1993 c 177 s 15



Section 41A.066 Repealed, 2001 c 200 s 4

41A.066 Repealed, 2001 c 200 s 4



Section 41A.07 Repealed, 1993 c 337 s 20

41A.07 Repealed, 1993 c 337 s 20



Section 41A.08 Staff.

41A.08 Staff.

Subdivision 1. Employees. Subject to all other applicable laws governing employees of or employment by a department or agency of the state, the commissioner of trade and economic development, on behalf of the board, may retain or employ the officers, employees, agents, contractors, and consultants the commissioner determines necessary or appropriate to discharge the functions of the board in respect to the agricultural resource loan program. The commissioner shall define their duties and responsibilities.

Subd. 2. Executive director. The commissioner shall employ, with the concurrence of the board, an executive director. The executive director shall perform the duties that the board may require in carrying out its responsibilities. The executive director's position is in the unclassified service.

HIST: 1Sp1985 c 13 s 163; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 9 s 17



Section 41A.09 Ethanol development.

41A.09 Ethanol development.

Subdivision 1. Appropriation. A sum sufficient to make the payments required by this section is annually appropriated from the general fund to the commissioner of agriculture and all money so appropriated is available until expended.

Subd. 1a. Ethanol production goal. It is a goal of the state that ethanol production plants in the state attain a total annual production level of 240,000,000 gallons.

Subd. 2. Repealed, 1995 c 220 s 141

Subd. 2a. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Ethanol" means fermentation ethyl alcohol derived from agricultural products, including potatoes, cereal, grains, cheese whey, and sugar beets; forest products; or other renewable resources, including residue and waste generated from the production, processing, and marketing of agricultural products, forest products, and other renewable resources, that:

(1) meets all of the specifications in ASTM specification D 4806-88; and

(2) is denatured as specified in Code of Federal Regulations, title 27, parts 20 and 21.

(b) "Wet alcohol" means agriculturally derived fermentation ethyl alcohol having a purity of at least 50 percent but less than 99 percent.

(c) "Anhydrous alcohol" means fermentation ethyl alcohol derived from agricultural products as described in paragraph (a), but that does not meet ASTM specifications or is not denatured and is shipped in bond for further processing.

(d) "Ethanol plant" means a plant at which ethanol, anhydrous alcohol, or wet alcohol is produced.

Subd. 3. Repealed, 1995 c 220 s 141

Subd. 3a. Payments. (a) The commissioner of agriculture shall make cash payments to producers of ethanol, anhydrous alcohol, and wet alcohol located in the state. These payments shall apply only to ethanol, anhydrous alcohol, and wet alcohol fermented in the state and produced at plants that have begun production by June 30, 2000. For the purpose of this subdivision, an entity that holds a controlling interest in more than one ethanol plant is considered a single producer. The amount of the payment for each producer's annual production is:

(1) except as provided in paragraph (b), for each gallon of ethanol or anhydrous alcohol produced on or before June 30, 2000, or ten years after the start of production, whichever is later, 20 cents per gallon; and

(2) for each gallon produced of wet alcohol on or before June 30, 2000, or ten years after the start of production, whichever is later, a payment in cents per gallon calculated by the formula "alcohol purity in percent divided by five," and rounded to the nearest cent per gallon, but not less than 11 cents per gallon.

The producer payments for anhydrous alcohol and wet alcohol under this section may be paid to either the original producer of anhydrous alcohol or wet alcohol or the secondary processor, at the option of the original producer, but not to both.

No payments shall be made for production that occurs after June 30, 2010.

(b) If the level of production at an ethanol plant increases due to an increase in the production capacity of the plant, the payment under paragraph (a), clause (1), applies to the additional increment of production until ten years after the increased production began. Once a plant's production capacity reaches 15,000,000 gallons per year, no additional increment will qualify for the payment.

(c) The commissioner shall make payments to producers of ethanol or wet alcohol in the amount of 1.5 cents for each kilowatt hour of electricity generated using closed-loop biomass in a cogeneration facility at an ethanol plant located in the state. Payments under this paragraph shall be made only for electricity generated at cogeneration facilities that begin operation by June 30, 2000. The payments apply to electricity generated on or before the date ten years after the producer first qualifies for payment under this paragraph. Total payments under this paragraph in any fiscal year may not exceed $750,000. For the purposes of this paragraph:

(1) "closed-loop biomass" means any organic material from a plant that is planted for the purpose of being used to generate electricity or for multiple purposes that include being used to generate electricity; and

(2) "cogeneration" means the combined generation of:

(i) electrical or mechanical power; and

(ii) steam or forms of useful energy, such as heat, that are used for industrial, commercial, heating, or cooling purposes.

(d) Payments under paragraphs (a) and (b) to all producers may not exceed $37,000,000 in a fiscal year. Total payments under paragraphs (a) and (b) to a producer in a fiscal year may not exceed $3,000,000.

(e) By the last day of October, January, April, and July, each producer shall file a claim for payment for ethanol, anhydrous alcohol, and wet alcohol production during the preceding three calendar months. A producer with more than one plant shall file a separate claim for each plant. A producer that files a claim under this subdivision shall include a statement of the producer's total ethanol, anhydrous alcohol, and wet alcohol production in Minnesota during the quarter covered by the claim, including anhydrous alcohol and wet alcohol produced or received from an outside source. A producer shall file a separate claim for any amount claimed under paragraph (c). For each claim and statement of total ethanol, anhydrous alcohol, and wet alcohol production filed under this subdivision, the volume of ethanol, anhydrous alcohol, and wet alcohol production or amounts of electricity generated using closed-loop biomass must be examined by an independent certified public accountant in accordance with standards established by the American Institute of Certified Public Accountants.

(f) Payments shall be made November 15, February 15, May 15, and August 15. A separate payment shall be made for each claim filed. Except as provided in paragraph (j), the total quarterly payment to a producer under this paragraph, excluding amounts paid under paragraph (c), may not exceed $750,000.

(g) If the total amount for which all producers are eligible in a quarter under paragraph (c) exceeds the amount available for payments, the commissioner shall make payments in the order in which the plants covered by the claims began generating electricity using closed-loop biomass.

(h) After July 1, 1997, new production capacity is only eligible for payment under this subdivision if the commissioner receives:

(1) an application for approval of the new production capacity;

(2) an appropriate letter of long-term financial commitment for construction of the new production capacity; and

(3) copies of all necessary permits for construction of the new production capacity.

The commissioner may approve new production capacity based on the order in which the applications are received.

(i) The commissioner may not approve any new production capacity after July 1, 1998, except that a producer with an approved production capacity of at least 12,000,000 gallons per year but less than 15,000,000 gallons per year prior to July 1, 1998, is approved for 15,000,000 gallons of production capacity.

(j) Notwithstanding the quarterly payment limits of paragraph (f), the commissioner shall make an additional payment in the eighth quarter of each fiscal biennium to ethanol producers for the lesser of: (1) 20 cents per gallon of production in the eighth quarter of the biennium that is greater than 3,750,000 gallons; or (2) the total amount of payments lost during the first seven quarters of the biennium due to plant outages, repair, or major maintenance. Total payments to an ethanol producer in a fiscal biennium, including any payment under this paragraph, must not exceed the total amount the producer is eligible to receive based on the producer's approved production capacity. The provisions of this paragraph apply only to production losses that occur in quarters beginning after December 31, 1999.

(k) For the purposes of this subdivision "new production capacity" means annual ethanol production capacity that was not allowed under a permit issued by the pollution control agency prior to July 1, 1997, or for which construction did not begin prior to July 1, 1997.

Subd. 4. Rulemaking authority. The commissioner shall adopt rules to implement this section.

Subd. 5. Repealed, 1995 c 220 s 141

Subd. 5a. Expiration. This section expires June 30, 2010, and the unobligated balance of each appropriation under this section on that date reverts to the general fund.

Subd. 6. Continued payments. A plant in production or under construction by January 1, 1990, shall continue to receive uninterrupted payments under subdivision 3 of at least 20 cents per gallon of ethanol produced until July 1, 2000.

Subd. 7. Coordination with departments of revenue and commerce. The agriculturally derived ethanol definition and specifications in this section are intended to match the definition and specifications in sections 239.761 and 296A.01.

Subd. 8. Promotional and educational materials; description of multiple sources of ethanol required. Promotional or educational efforts related to ethanol that are financed wholly or partially with state funds and that promote or identify a particular crop or commodity used to produce ethanol must also include a description of the other potential sources of ethanol listed in subdivision 2.

HIST: 1Sp1986 c 1 art 8 s 1; 1987 c 390 s 1,2; 1988 c 688 art 18 s 1; 1989 c 257 s 1,2; 1989 c 269 s 37; 1989 c 277 art 1 s 2; 1989 c 335 art 4 s 106; 1991 c 254 art 3 s 21; 1991 c 302 s 1; 1992 c 513 art 2 s 18; 1992 c 575 s 1,2; 1993 c 13 art 1 s 52; 1993 c 172 s 30,31; 1993 c 366 s 2; 1994 c 632 art 2 s 15-17; 1995 c 220 s 45-48; 1996 c 471 art 5 s 1; 1997 c 7 art 5 s 8; 1997 c 216 s 57; 1998 c 299 s 30; 1998 c 401 s 19,20; 2000 c 488 art 3 s 11; 1Sp2001 c 4 art 6 s 77






Chapter 41B Rural Finance Authority

Section 41B.01 Citation; purpose.

41B.01 Citation; purpose.

Subdivision 1. Citation. Sections 41B.01 to 41B.23 shall be known as and may be cited as the "Minnesota Rural Finance Authority Act of 1986."

Subd. 2. Purpose. Sections 41B.01 to 41B.23 create and establish the Minnesota rural finance authority and establish a program under which state bonds are authorized to be issued and proceeds of their sale are appropriated under the authority of article XI, section 5, clause (h) of the Minnesota Constitution, to develop the state's agricultural resources by extending credit on real estate security. The purpose of the rural finance authority's programs and of the bonds issued to finance or provide security for the programs is to purchase participation interests in loans, including seller-sponsored loans to be made available by agricultural lenders to farmers on terms and conditions not otherwise available from other credit sources. It is hereby found and declared that there presently exist in the state economic conditions which have severely adversely affected the economic viability of farms to the detriment of the rural economy and to the detriment of the economy of the state of Minnesota as a whole. It is further found and declared that as a result of public agricultural policies, agricultural market conditions, and other causes, the condition of the farm economy of the state of Minnesota is such as to jeopardize the continued existence and successful operation of farms in this state, necessitating the establishment of the programs in sections 41B.01 to 41B.23 to provide new sources of credit on favorable terms and conditions. It is further found and declared that providing credit for farmers on favorable terms and conditions will serve and promote the public welfare by assuring the viability of farm operations, by preventing erosion of the tax base in rural areas, by reducing foreclosures on farm property, and by enhancing the financial stability of farmers and of the businesses which depend on farmers as customers. It is further found and declared that in establishing a Minnesota rural finance authority and in authorizing the programs in sections 41B.01 to 41B.23, the legislature is acting in all respects for the benefit of the people of the state of Minnesota to serve the public purpose of improving and otherwise promoting their health, welfare, and prosperity and that the Minnesota rural finance authority, as created and established, is empowered to act on behalf of the people of the state of Minnesota in serving this public purpose for the benefit of the general public.

HIST: 1986 c 398 art 6 s 1; 1987 c 396 art 1 s 3,31; 1988 c 688 art 10 s 1



Section 41B.02 Definitions.

41B.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 41B.01 to 41B.23, the terms defined in this section have the meanings given them.

Subd. 1a. Amortized restructured loan. "Amortized restructured loan" means a loan after it has been modified pursuant to section 41B.04, subdivision 9, paragraph (d).

Subd. 2. Authority. "Authority" means the Minnesota rural finance authority created in section 41B.025.

Subd. 3. MS 1986 Renumbered subd 10

Subd. 3. Basic interest. "Basic interest" means that part of interest on primary principal that is payable while the loan is in effect.

Subd. 4. MS 1987 Supp Renumbered subd 8

Subd. 4. Bonds. "Bonds" means bonds, notes, or other obligations issued by the authority. For the purposes of section 41B.19, "bonds" also includes bonds or other obligations issued by the state.

Subd. 5. MS 1987 Supp Renumbered subd 9

Subd. 5. Borrower. "Borrower" means the person or persons liable on a qualified agricultural loan.

Subd. 6. MS 1987 Supp Renumbered subd 13

Subd. 6. Current market value. "Current market value" means, for the purposes of section 41B.04, the value determined by an appraisal considering comparable sales in the area where the real estate is located and the reasonable productive value of the property based on past production history. The state and the eligible agricultural lender must mutually agree on the current market value.

Subd. 7. MS 1986 Renumbered subd 4

Subd. 7. Deferred interest. "Deferred interest" means that portion of the interest on primary principal and secondary principal the payment of which is deferred for the term of the deferred restructured loan. The deferred interest on primary principal may accrue at a different rate from the deferred interest on secondary principal as described in section 41B.04.

Subd. 7a. Direct loan. "Direct loan" means a loan originated and serviced by the authority without involvement of an eligible lender.

Subd. 7b. Deferred restructured loan. "Deferred restructured loan" means a loan after it has been modified pursuant to section 41B.04, subdivision 9, paragraph (a).

Subd. 8. MS 1986 Renumbered subd 16

Subd. 8. Eligible agricultural lender; eligible lender. "Eligible agricultural lender" or "eligible lender" means a bank, credit union, or savings association chartered by the state or federal government, a subdivision of the Farm Credit System, the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or any insurance company, fund, or other financial institution doing business as an agricultural lender within the state, if the authority determines that the agricultural lender has sufficient personnel and other resources to efficiently and properly originate and service qualified agricultural loans. An eligible agricultural lender must enter into one or more agreements with the authority providing for the origination and servicing of qualified agricultural loans on the terms and conditions the authority determines to be appropriate.

Subd. 9. Eligible borrower. "Eligible borrower" means a borrower who meets the eligibility criteria for a program in section 41B.03.

Subd. 10. MS 1986 Renumbered subd 15

Subd. 10. Farm. "Farm" means a family farm as defined in section 500.24, located in Minnesota.

Subd. 10a. Livestock expansion. "Livestock expansion" means improvements to a livestock operation, including the purchase and construction or installation of improvements to land, buildings, and other permanent structures, including equipment incorporated in or permanently affixed to the land, buildings, or structures, which are useful for and intended to be used for the purpose of raising livestock.

Subd. 11. MS 1987 Supp Renumbered subd 3

Subd. 11. Original loan. "Original loan" means a loan prior to restructuring as provided in section 41B.04.

Subd. 12. MS 1986 Renumbered subd 7

Subd. 12. Primary principal. "Primary principal" means that portion of the outstanding balance on a loan covered by section 41B.04 that is equal to the current market value of the property secured by the loan or such lesser amount as may be established by the authority by rule.

Subd. 13. MS 1987 Supp Renumbered subd 6

Subd. 13. Qualified agricultural loan. "Qualified agricultural loan" means a loan to an eligible borrower made under agricultural programs established and implemented by the authority.

Subd. 14. MS 1987 Supp Renumbered subd 5

Subd. 14. Restructured loan. "Restructured loan" means both a deferred restructured loan and an amortized restructured loan after it is modified pursuant to section 41B.04.

Subd. 15. MS 1987 Supp Renumbered subd 11

Subd. 15. Secondary principal. "Secondary principal" means that portion of the outstanding balance of a deferred restructured loan covered by section 41B.04 that is in excess of the primary principal.

Subd. 16. MS 1986 Renumbered subd 14

Subd. 16. Security account. "Security account" means the rural finance authority security account established in section 41B.19, subdivision 5.

Subd. 17. MS 1986 Repealed, 1987 c 396 art 1 s 32

Subd. 18. Seller-sponsored loan. "Seller-sponsored loan" means a loan in which part or all of the price of a farm is financed by a loan from the seller of the farm who is a natural person, a partnership, or a family farm corporation as defined in section 500.24, located in Minnesota.

Subd. 19. Agricultural improvements. "Agricultural improvements" means improvements to a farm, including the purchase and construction or installation of improvements to land, buildings, and other permanent structures, including equipment incorporated in or permanently affixed to the land, buildings, or structures, which are useful for and intended to be used for the purpose of farming. "Agricultural improvements" includes wind energy conversion facilities, as defined in section 216C.06, subdivision 12, each with an output capacity of one megawatt or less, as determined by the nameplate capacity. "Agricultural improvements" does not include equipment not affixed to real estate or improvements or additions to that equipment.

Subd. 20. Ethanol production facility. "Ethanol production facility" means a facility that ferments, distills, dewaters, or otherwise produces ethanol as defined in section 41A.09, subdivision 2a, paragraph (a).

HIST: 1986 c 398 art 6 s 2; 1Sp1986 c 3 art 2 s 45; 1987 c 396 art 1 s 4-11,31; 1988 c 688 art 10 s 2; 1989 c 273 s 1-3; 1992 c 602 s 8; 1993 c 298 s 1; 1993 c 342 s 1-7; 1994 c 619 s 5; 1995 c 202 art 1 s 25; 1995 c 220 s 49; 1995 c 245 s 1



Section 41B.025 Rural finance authority.

41B.025 Rural finance authority.

Subdivision 1. Establishment. There is created a public body corporate and politic to be known as the "Minnesota rural finance authority," which shall perform the governmental functions and exercise the sovereign powers delegated to it in sections 41B.01 to 41B.23 and chapter 41C in furtherance of the public policies and purposes declared in section 41B.01. The board of the authority consists of the commissioners of agriculture, commerce, trade and economic development, and finance, the state auditor, and six public members appointed by the governor with the advice and consent of the senate. The state auditor may designate one staff member to serve in the auditor's place. No public member may reside within the metropolitan area, as defined in section 473.121, subdivision 2. Each member shall hold office until a successor has been appointed and has qualified. A certificate of appointment or reappointment of any member is conclusive evidence of the proper appointment of the member.

Subd. 2. Terms; compensation; removal; vacancies. The membership terms, compensation, removal of members, and filling of vacancies for the public members of the authority are as provided in section 15.0575.

Subd. 3. Chair. The commissioner of agriculture is the chair of the board. The commissioner of finance is the vice-chair of the board.

Subd. 4. Repealed, 1987 c 396 art 1 s 32

Subd. 5. Actions of the authority. A majority of the members of the authority, excluding vacancies, constitutes a quorum for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of a quorum present.

Subd. 6. Administrative control. The authority is under the administrative control of the commissioner of agriculture.

Subd. 7. Personal liability. The members and officers of the authority are not liable personally, either jointly or severally, for any debt or obligation created or incurred by the authority.

Subd. 8. Technical assistance. The authority must make technical assistance available to potential lenders and applicants to encourage applications for loans.

HIST: 1986 c 398 art 6 s 4; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 396 art 1 s 13,14,31; 1991 c 332 s 1-3; 1Sp2001 c 2 s 67



Section 41B.026 Rural finance authority.

41B.026 Rural finance authority.

(a) Notwithstanding section 13D.01, the rural finance authority may conduct a meeting of its members by telephone or other electronic means so long as the following conditions are met:

(1) all members of the authority participating in the meeting, wherever their physical location, can hear one another and can hear all discussion and testimony;

(2) members of the public present at the regular meeting location of the authority can hear all discussion and testimony and all votes of members of the authority;

(3) at least one member of the authority is physically present at the regular meeting location; and

(4) all votes are conducted by roll call, so each member's vote on each issue can be identified and recorded.

(b) Each member of the authority participating in a meeting by telephone or other electronic means is considered present at the meeting for purposes of determining a quorum and participating in all proceedings.

(c) If telephone or other electronic means is used to conduct a meeting, the authority, to the extent practical, shall allow a person to monitor the meeting electronically from a remote location. The authority may require the person making such a connection to pay for documented marginal costs that the authority incurs as a result of the additional connection.

(d) If telephone or other electronic means is used to conduct a regular, special, or emergency meeting, the authority shall provide notice of the regular meeting location, of the fact that some members may participate by telephone or other electronic means, and of the provisions of paragraph (c). The timing and method of providing notice is governed by section 13D.04.

HIST: 1997 c 154 s 3



Section 41B.03 Borrower eligibility criteria.

41B.03 Borrower eligibility criteria.

Subdivision 1. Eligibility generally. To be eligible for a program in sections 41B.01 to 41B.23:

(1) a borrower must be a resident of Minnesota or a domestic family farm corporation, as defined in section 500.24, subdivision 2; and

(2) the borrower or one of the borrowers must be the principal operator of the farm or, for a prospective homestead redemption borrower, must have at one time been the principal operator of a farm.

Subd. 2. Eligibility for restructured loan. In addition to the eligibility requirements of subdivision 1, a prospective borrower for a restructured loan must:

(1) have received at least 50 percent of average annual gross income from farming for the past three years or, for homesteaded property, received at least 40 percent of average gross income from farming in the past three years, and farming must be the principal occupation of the borrower;

(2) have projected annual expenses, including operating expenses, family living, and interest expenses after the restructuring, that do not exceed 95 percent of the borrower's projected annual income considering prior production history and projected prices for farm production, except that the authority may reduce the 95 percent requirement if it finds that other significant factors in the loan application support the making of the loan;

(3) demonstrate substantial difficulty in meeting projected annual expenses without restructuring the loan; and

(4) must have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $400,000 in 1999 and an amount in subsequent years which is adjusted for inflation by multiplying $400,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

Subd. 3. Eligibility for beginning farmer loans. (a) In addition to the requirements under subdivision 1, a prospective borrower for a beginning farm loan in which the authority holds an interest, must:

(1) have sufficient education, training, or experience in the type of farming for which the loan is desired;

(2) have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $200,000 in 1991 and an amount in subsequent years which is adjusted for inflation by multiplying $200,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index;

(3) demonstrate a need for the loan;

(4) demonstrate an ability to repay the loan;

(5) certify that the agricultural land to be purchased will be used by the borrower for agricultural purposes;

(6) certify that farming will be the principal occupation of the borrower;

(7) agree to participate in a farm management program approved by the commissioner of agriculture for at least the first five years of the loan, if an approved program is available within 45 miles from the borrower's residence. The commissioner may waive this requirement for any of the programs administered by the authority if the participant requests a waiver and has either a four-year degree in an agricultural program or certification as an adult farm management instructor; and

(8) agree to file an approved soil and water conservation plan with the soil conservation service office in the county where the land is located.

(b) If a borrower fails to participate under paragraph (a), clause (7), the borrower is subject to penalty as determined by the authority.

Subd. 4. Repealed, 1989 c 273 s 8

Subd. 5. Eligibility for seller-sponsored loans. In addition to the requirements under subdivision 1, a prospective borrower under the seller-sponsored loan program must either meet the conditions of subdivision 3 if the person is a beginning farmer, or other conditions the authority prescribes if the person is reentering farming through the seller-sponsored loan program.

Subd. 6. Application fee. The authority may impose a reasonable nonrefundable application fee for each application submitted for a beginning farmer loan or a seller-sponsored loan. The application fee is initially $50. The authority may review the fee annually and make adjustments as necessary. The fee must be deposited in the state treasury and credited to an account in the special revenue fund. Money in the account is appropriated to the commissioner for administrative expenses of the beginning farmer and seller-sponsored loan programs.

HIST: 1986 c 398 art 6 s 3; 1986 c 444; 1987 c 396 art 1 s 12; 1988 c 688 art 10 s 3; 1989 c 273 s 4,5; 1991 c 332 s 4; 1993 c 332 s 1,2; 1993 c 342 s 8; 1994 c 619 s 6; 1995 c 220 s 50; 2000 c 477 s 53,54; 2000 c 488 art 3 s 12,13; 1Sp2001 c 2 s 68



Section 41B.035 Renumbered 41B.025

41B.035 Renumbered 41B.025



Section 41B.036 General powers of the authority.

41B.036 General powers of the authority.

For the purpose of exercising the specific powers granted in section 41B.04 and effectuating the other purposes of sections 41B.01 to 41B.23 the authority has the general powers granted in this section.

(a) It may sue and be sued.

(b) It may have a seal and alter the seal.

(c) It may make, and from time to time, amend and repeal rules consistent with sections 41B.01 to 41B.23.

(d) It may acquire, hold, and dispose of real or personal property for its corporate purposes.

(e) It may enter into agreements, contracts, or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization, including contracts or agreements for administration and implementation of all or part of sections 41B.01 to 41B.23.

(f) It may acquire real property, or an interest therein, in its own name, by purchase or foreclosure, where such acquisition is necessary or appropriate.

(g) It may provide general technical services related to rural finance.

(h) It may provide general consultative assistance services related to rural finance.

(i) It may promote research and development in matters related to rural finance.

(j) It may enter into agreements with lenders, borrowers, or the issuers of securities for the purpose of regulating the development and management of farms financed in whole or in part by the proceeds of qualified agricultural loans.

(k) It may enter into agreements with other appropriate federal, state, or local governmental units to foster rural finance. It may give advance reservations of loan financing as part of the agreements, with the understanding that the authority will only approve the loans pursuant to normal procedures, and may adopt special procedures designed to meet problems inherent in such programs.

(l) It may undertake and carry out studies and analyses of rural financing needs within the state and ways of meeting such needs including: data with respect to geographical distribution; farm size; the distribution of farm credit needs according to debt ratios and similar factors; the amount and quality of available financing and its distribution according to factors affecting rural financing needs and the meeting thereof; and may make the results of such studies and analyses available to the public and may engage in research and disseminate information on rural finance.

(m) It may survey and investigate the rural financing needs throughout the state and make recommendations to the governor and the legislature as to legislation and other measures necessary or advisable to alleviate any existing shortage in the state.

(n) It may establish cooperative relationships with such county and multicounty authorities as may be established and may develop priorities for the utilization of authority resources and assistance within a region in cooperation with county and multicounty authorities.

(o) It may contract with, use, or employ any federal, state, regional, or local public or private agency or organization, legal counsel, financial advisors, investment bankers or others, upon terms it deems necessary or desirable, to assist in the exercise of any of the powers granted in sections 41B.01 to 41B.23 and to carry out the objectives of sections 41B.01 to 41B.23 and may pay for the services from authority funds.

(p) It may establish cooperative relationships with counties to develop priorities for the use of authority resources and assistance within counties and to consider county plans and programs in the process of setting the priorities.

(q) It may delegate any of its powers to its officers or staff.

(r) It may enter into agreements with qualified agricultural lenders or others insuring or guaranteeing to the state the payment of all or a portion of qualified agricultural loans.

(s) It may enter into agreements with eligible agricultural lenders providing for advance reservations of purchases of participation interests in restructuring loans, if the agreements provide that the authority may only purchase participation interests in restructuring loans under the normal procedure. The authority may provide in an agreement for special procedures or requirements designed to meet specific conditions or requirements.

(t) It may allow farmers who are natural persons to combine programs of the federal Agriculture Credit Act of 1987 with programs of the rural finance authority.

(u) From within available funds generated by program fees, it may provide partial or full tuition assistance for farm management programs required under section 41B.03, subdivision 3, clause (7).

HIST: 1986 c 398 art 6 s 6; 1987 c 396 art 1 s 24,31; 1988 c 688 art 10 s 7; 1992 c 381 s 5



Section 41B.037 Homestead redemption program.

41B.037 Homestead redemption program.

The authority may establish and implement a homestead redemption program under sections 41B.01 to 41B.23. The purpose of the program is to assist persons who have lost their farms due to foreclosure, granting a deed in lieu of foreclosure, or other actions necessary to settle their agricultural debts, and who are otherwise unable to secure the credit necessary to repurchase their farm homestead. The authority may enter into agreements with an eligible lender for the purposes of the program. The authority may, by rule, establish eligibility standards for the program that are different from those established for other programs of the authority. The authority's interest in a homestead redemption loan may not exceed one-half of the loan amount or $25,000, whichever is less.

HIST: 1987 c 396 art 1 s 15



Section 41B.038 Programs for commitments to other entities.

41B.038 Programs for commitments to other entities.

The authority may establish programs to make or purchase and enter into commitments to make or purchase qualified agricultural loans or portions of the loans issued to persons described in section 41B.03, subdivision 1. The agricultural loans must be insured or guaranteed by the United States Department of Agriculture, Farmers Home Administration, Farm Credit System, a subdivision of the Farm Credit System, or any similar federal agency or federally chartered institution whose obligations are directly or indirectly guaranteed or insured by the United States. The commissioner of finance may not issue general obligation bonds pursuant to section 41B.19 or 41B.195 to finance any programs established under this section.

HIST: 1987 c 396 art 1 s 16



Section 41B.039 Beginning farmer program.

41B.039 Beginning farmer program.

Subdivision 1. Establishment. The authority may establish, develop criteria, and implement a beginning farmer program.

Subd. 2. State participation. The state may participate in a new real estate loan with an eligible lender to a beginning farmer to the extent of 45 percent of the principal amount of the loan or $125,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the lender's retained portion of the loan.

Subd. 3. Repealed, 1989 c 273 s 8

Subd. 4. Repealed, 1989 c 273 s 8

Subd. 5. Repealed, 1989 c 273 s 8

HIST: 1987 c 396 art 1 s 17; 1988 c 688 art 10 s 4-6; 1989 c 273 s 6; 1992 c 381 s 6; 1992 c 532 s 1; 1993 c 332 s 3; 2000 c 477 s 55; 2000 c 488 art 3 s 14



Section 41B.04 Loan restructuring program.

41B.04 Loan restructuring program.

Subdivision 1. Restructuring authority. The authority may enter into agreements or programs with eligible agricultural lenders for the restructuring of mortgage loans on real property located in Minnesota which is farmed by Minnesota residents, on such terms and conditions as the authority determines are not inconsistent with sections 41B.01 to 41B.23. This section governs the programs of the authority.

Subd. 2. Implementation of program. The authority may implement a program to restructure agricultural loans and to purchase loan participation interests in qualified restructuring loans made by eligible agricultural lenders to eligible borrowers. Each such purchase shall be made only upon determination by or on behalf of the authority that the loan is a qualified restructuring loan as provided in this section.

Subd. 3. Criteria. Loans must comply with the following criteria:

(a) Each loan must be for the purpose of developing the state's agricultural resources and must be an extension of credit on real estate security. The loan may be secured by eligible security in addition to real estate. The security interests granted by the eligible borrower must be senior and prior to any other security interest in the pledged assets.

(b) No loan may be made to finance activities of the borrower which are not an agricultural use as defined in section 40A.02, subdivision 3.

(c) A participation interest in a restructuring loan may be purchased by the authority only if the eligible agricultural lender has determined and has certified to the authority that the borrower is an eligible borrower who has the reasonable ability to make timely payment of principal and interest on the loan when due over the term of the loan. The eligible agricultural lender shall further certify to the authority that the loan is a qualified agricultural loan.

Subd. 3a. Debt-to-asset ratio. Notwithstanding Minnesota Rules, part 1653.0031, and other law to the contrary, a person who farms land located in a county that has been the subject of a state or federal disaster declaration may participate in a loan restructuring program under this section even if the person has a debt-to-asset ratio under 50 percent. The person must apply to participate in the program within 18 months of the disaster declaration.

Subd. 4. Program availability. The authority shall exercise its best efforts to assure that credit made available through the loan restructuring program is made available throughout the agricultural areas of the state, and that the number or amount of loans are not unduly concentrated in any one area of the state.

Subd. 5. Benefits. The authority shall exercise its best efforts to assure that the program provides the maximum feasible benefits to as many eligible borrowers as is reasonably possible.

Subd. 6. Repealed, 1987 c 396 art 1 s 32

Subd. 7. Restructuring procedure. (a) The eligible agricultural lender or borrower shall propose restructuring a loan to the authority. Within 30 days of receiving adequate information concerning a proposal, the authority and the eligible lender shall notify the borrower of their determination of eligibility. An eligible agricultural lender shall then expeditiously draft the loan restructuring agreement which must be consistent with this section and documents previously approved by the authority.

(b) An eligible borrower may participate in the restructured loan or the homestead redemption loan, but not both loans.

Subd. 8. State's participation. With respect to loans that are eligible for restructuring under sections 41B.01 to 41B.23 and upon acceptance by the authority, the authority shall enter into a participation agreement or other financial arrangement whereby it shall participate in a restructured loan to the extent of 45 percent of the primary principal or $150,000, whichever is less. The authority's portion of the loan must be protected during the authority's participation by the first mortgage held by the eligible lender to the extent of its participation in the loan.

Subd. 9. Restructured loan agreement. (a) For a deferred restructured loan, all payments on the primary and secondary principal, all payments of interest on the secondary principal, and an agreed portion of the interest payable to the eligible agricultural lender on the primary principal must be deferred to the end of the term of the loan.

(b) Interest on secondary principal must accrue at a below market interest rate.

(c) At the conclusion of the term of the restructured loan, the borrower owes primary principal, secondary principal, and deferred interest on primary and secondary principal. However, part of this balloon payment may be forgiven following an appraisal by the lender and the authority to determine the current market value of the real estate subject to the mortgage. If the current market value of the land after appraisal is less than the amount of debt owed by the borrower to the lender and authority on this obligation, that portion of the obligation that exceeds the current market value of the real property must be forgiven by the lender and the authority in the following order:

(1) deferred interest on secondary principal;

(2) secondary principal;

(3) deferred interest on primary principal;

(4) primary principal as provided in an agreement between the authority and the lender; and

(5) accrued but not deferred interest on primary principal.

(d) For an amortized restructured loan, payments must include installments on primary principal and interest on the primary principal. An amortized restructured loan must be amortized over a time period and upon terms to be established by the authority by rule.

(e) A borrower may prepay the restructured loan, with all primary and secondary principal and interest and deferred interest at any time without prepayment penalty.

(f) The authority may not participate in refinancing a restructured loan at the conclusion of the restructured loan.

Subd. 10. Interest rate. Unless the authority determines that it is not in the best interests of the restructured loan program, the interest rate per annum on the portion of the restructured loan represented by the participation interest purchased by the authority must be that rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations issued by the authority, and to provide for the reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the program. The interest rate per annum borne by the primary principal portion of the restructuring loan retained by the eligible agricultural lender must be a rate of interest approved by the authority. The authority may specify the points, fees, and other charges which the eligible agricultural lender may charge to the eligible borrower.

Subd. 11. Administration. The eligible lender shall administer the loans and shall bear all costs of the loan administration. Ordinary costs of administration include appraisals, litigation, abstracts of title, and similar costs.

Subd. 12. Assignability. Loans restructured under this section may not be assigned to anyone other than a borrower meeting the eligibility requirements of section 41B.03, subdivision 1, and any other requirements imposed or approved by the authority. If such an assignment is contemplated, the borrower must obtain prior written approval of the eligible lender and the administration and the assignee shall thereafter be subject to the same terms and conditions and events of default as the original borrower. If assigned to some other party, the eligible agricultural lender may exercise its foreclosure remedies as provided by its contracts and by law.

Subd. 13. Repealed, 1987 c 396 art 1 s 32

Subd. 14. Repealed, 1987 c 396 art 1 s 32

Subd. 15. Repealed, 1987 c 396 art 1 s 32

Subd. 16. Repealed, 1987 c 396 art 1 s 32

Subd. 17. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application and an origination fee for each loan issued under the loan restructuring program. The origination fee is 1.5 percent of the authority's participation interest in the loan and the application fee is $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to an account in the special revenue fund. Money in the account is appropriated to the commissioner for administrative expenses of the loan restructuring program.

HIST: 1986 c 398 art 6 s 5; 1987 c 396 art 1 s 18-23,31; 1993 c 342 s 9,10; 1994 c 514 s 1; 1995 c 220 s 51; 2Sp1997 c 2 s 15; 2000 c 477 s 56; 2000 c 488 art 3 s 15



Section 41B.042 Seller-sponsored program.

41B.042 Seller-sponsored program.

Subdivision 1. Establishment. The authority must, within 120 days after August 1, 1989, establish, develop criteria, and implement a seller-sponsored loan participation program to assist persons entering or reentering farming. The authority must conduct a study on the feasibility of implementing a program for assistance to persons entering or reentering farming through seller-participation contracts for deed and report to the legislature by January 15, 1990.

Subd. 2. Security. Seller-sponsored loans in which the authority holds an interest must be secured by a real estate mortgage evidenced by one or more notes that may carry different interest rates.

Subd. 3. Prohibited participation. The authority may not participate in seller-sponsored loans if the buyer or seller has previously participated in a family farm security loan or a seller-sponsored loan under chapter 41. Unless the loan is partially financed by an eligible lender, the authority may not participate in loans between persons that are related to each other as parent and child, brother and sister, grandparent and grandchild, uncle or aunt and niece or nephew, or first cousins.

Subd. 4. Participation limit; interest. The authority may participate in new seller-sponsored loans to the extent of 45 percent of the principal amount of the loan or $125,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the seller's retained portion of the loan.

HIST: 1989 c 273 s 7; 1992 c 532 s 2; 1993 c 332 s 4; 2000 c 477 s 57; 2000 c 488 art 3 s 16



Section 41B.043 Agricultural improvement loan program.

41B.043 Agricultural improvement loan program.

Subdivision 1. Establishment. The authority may establish, adopt rules for, and implement an agricultural improvement loan program to finance agricultural improvements.

Subd. 1a. Direct loans. Direct loans may be made to borrowers who meet the requirements of section 41B.03, subdivision 1, clauses (1) and (2), and who are actively engaged in farming.

Subd. 1b. Loan participation. The authority may participate in an agricultural improvement loan with an eligible lender to a farmer who meets the requirements of section 41B.03, subdivision 1, clauses (1) and (2), and who is actively engaged in farming. Participation is limited to 45 percent of the principal amount of the loan or $125,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different than the interest rates and repayment terms of the lender's retained portion of the loan.

Subd. 2. Specifications. No direct loan may exceed $35,000 or $125,000 for a loan participation. Each direct loan and participation must be secured by a mortgage on real property and such other security as the authority may require.

Subd. 2a. Snow, flood, or other naturally caused damage. A prospective borrower applying for a loan participation through an eligible lender may refinance an existing debt in order to repair or replace farm driveways, drainage ditches and tile lines, grassed waterways, or agricultural buildings damaged due to snow, flooding, or other weather-related causes.

Subd. 3. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application for a direct loan or participation and an origination fee for each direct loan issued under the agricultural improvement loan program. The origination fee initially shall be set at 1.5 percent and the application fee at $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to an account in the special revenue fund. Money in this account is appropriated to the commissioner for administrative expenses of the agricultural improvement loan program.

Subd. 4. Interest rate. The interest rate per annum on the agricultural improvement direct loan or participation must be the rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations of the authority issued under chapter 41B to provide financing for direct loans and participations made under the agricultural improvement loan program, and to provide for reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the agricultural improvement loan program.

HIST: 1992 c 602 s 9; 1993 c 298 s 2; 1995 c 220 s 52-54; 2Sp1997 c 2 s 16; 1998 c 383 s 31; 2000 c 477 s 58; 2000 c 488 art 3 s 17; 1Sp2001 c 2 s 69,70



Section 41B.044 Ethanol development program.

41B.044 Ethanol development program.

Subdivision 1. Ethanol production facility loan program. The authority may establish, adopt rules for, and implement an ethanol production facility loan program to provide capital for ethanol production facilities. The program may provide for secured or unsecured loans, loan participations and loan guarantees with respect to real or personal property comprising all or part of an ethanol production facility, and the payment of costs incurred by the authority to establish and administer the program.

Subd. 2. Ethanol development fund. There is established in the state treasury an ethanol development fund. All repayments of financial assistance granted under subdivision 1, including principal and interest, must be deposited into the general fund.

Subd. 3. Revenue bonds. The authority may issue revenue bonds to finance the ethanol production facility loan program in accordance with sections 41B.08 to 41B.15, 41B.17, and 41B.18. Bonds may be refunded by the issuance of refunding bonds in the manner authorized by chapter 475.

Subd. 4. Program requirements. The requirements in this subdivision apply to the ethanol production facility loan program.

(a) Individuals, corporations, cooperatives, partnerships, and joint ventures may participate in the program and are not required to meet the eligibility requirements of section 41B.03, subdivision 1.

(b) Program participants may be required to pay reasonable nonrefundable application fees and origination fees established by the authority by rule under section 41B.07. Application and origination fees received by the authority must be deposited in the ethanol development fund.

(c) Total assistance provided to an ethanol production facility from appropriated funds must not exceed $500,000 or a lesser amount as provided by rules relating to the program.

(d) The interest payable on loans and loan participations made by the authority must, if funded by revenue bond proceeds, be at a rate not less than the rate on the revenue bonds, and may be established at a higher rate necessary to pay costs associated with the issuance of the revenue bonds and a proportionate share of the cost of administering the program. The interest payable on loans and loan participations funded from sources other than revenue bond proceeds must be at a rate determined by the authority.

HIST: 1993 c 342 s 11; 1994 c 642 s 3; 1999 c 231 s 82



Section 41B.045 Livestock expansion loan program.

41B.045 Livestock expansion loan program.

Subdivision 1. Establishment. The authority may establish, adopt rules for, and implement a loan program to finance livestock expansions in the state.

Subd. 2. Loan participation. The authority may participate in a livestock expansion loan with an eligible lender to a livestock farmer who meets the requirements of section 41B.03, subdivision 1, clauses (1) and (2), and who are actively engaged in a livestock operation. A prospective borrower must have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $400,000 in 1999 and an amount in subsequent years which is adjusted for inflation by multiplying $400,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

Participation is limited to 45 percent of the principal amount of the loan or $250,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may be different from the interest rates and repayment terms of the lender's retained portion of the loan. Loans under this program must not be included in the lifetime limitation calculated under section 41B.03, subdivision 1.

Subd. 3. Specifications. No loan may be made to refinance an existing debt. Each loan participation must be secured by a mortgage on real property and such other security as the authority may require.

Subd. 4. Application and origination fee. The authority may impose a reasonable nonrefundable application fee for each application for a loan participation and an origination fee for each loan issued under the livestock expansion loan program. The origination fee initially shall be set at 1.5 percent and the application fee at $50. The authority may review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to an account in the special revenue fund. Money in this account is appropriated to the commissioner for administrative expenses of the livestock expansion loan program.

Subd. 5. Interest rate. The interest rate per annum on the livestock expansion loan participation must be at the rate of interest determined by the authority to be necessary to provide for the timely payment of principal and interest when due on bonds or other obligations of the authority issued under this chapter, to provide financing for loan participations made under the livestock expansion loan program, and to provide for reasonable and necessary costs of issuing, carrying, administering, and securing the bonds or notes and to pay the costs incurred and to be incurred by the authority in the implementation of the livestock expansion loan program.

HIST: 1994 c 619 s 7; 1995 c 220 s 55; 2000 c 477 s 59; 2000 c 488 art 3 s 18



Section 41B.046 Value-added agricultural product loan program.

41B.046 Value-added agricultural product loan program.

Subdivision 1. Definitions. For purposes of this section:

(1) "Agricultural commodity" has the meaning given in section 17.90.

(2) "Agricultural product processing facility" means land, buildings, structures, fixtures, and improvements located or to be located in Minnesota and used or operated primarily for the processing or production of marketable products from agricultural commodities or agricultural energy resources, including waste and residues from agricultural commodities, but, except as provided in subdivision 4a, not including livestock or livestock products, poultry or poultry products, or wood or wood products.

(3) "Value-added agricultural product" means a product derived from agricultural commodities or agricultural energy resources, including waste and residues from agricultural commodities, but, except as provided in subdivision 4a, not including livestock or livestock products, poultry or poultry products, or wood or wood products, which are processed by an agricultural product processing facility.

(4) "Agricultural energy resources" means energy products and resources available on and around agricultural land including wind, solar, and biomass energy.

(5) "Farm-generated wind energy production facility" means a wind energy conversion facility for the generation of electricity and its support structure, base, switch gear, and associated equipment installed on agricultural land.

Subd. 2. Establishment. The authority shall establish and implement a value-added agricultural product loan program to help farmers finance the purchase of stock in a cooperative that is proposing to build or purchase and operate an agricultural product processing facility or already owns and operates an agricultural product processing facility.

Subd. 3. Revolving fund. There is established in the state treasury a value-added agricultural product revolving fund which is eligible to receive appropriations. All repayments of financial assistance granted under subdivision 2, including principal and interest, must be deposited into this fund. Interest earned on money in the fund accrues to the fund, and money in the fund is appropriated to the commissioner of agriculture for purposes of the value-added agricultural loan program, including costs incurred by the authority to establish and administer the program.

Subd. 4. Eligibility. To be eligible for this program a borrower must:

(1) be a resident of Minnesota or a domestic family farm corporation as defined in section 500.24, subdivision 2;

(2) be a grower of the agricultural product which is to be processed by an agricultural product processing facility;

(3) demonstrate an ability to repay the loan; and

(4) meet any other requirements which the authority may impose by rule.

Subd. 4a. Certain livestock processing facilities eligible. An applicant may be eligible for a loan under this section if:

(1) the facility is owned and operated by a cooperative organized under chapter 308A. For purposes of this subdivision, "owned and operated" includes a contractual arrangement with another entity to provide management and operations services for a facility owned by the cooperative; and

(2) its agricultural product processing facility is located in Minnesota and operated primarily for the processing of livestock.

Subd. 4b. Farm-generated wind energy production facilities eligible. An applicant is eligible for a loan for a farm-generated wind energy production facility under this section if:

(1) the facility is owned and operated by a cooperative organized under chapter 308A. For purposes of this subdivision, "owned and operated" includes a contractual arrangement with another entity to provide management and operations services for a facility owned by the cooperative;

(2) all shares and membership in the cooperative are held by natural persons or estates, at least 51 percent of whom reside in a county or contiguous to a county where farm-generated wind energy production facilities of the cooperative are located; and

(3) its farm-generated wind energy production facilities are located entirely on agricultural property in Minnesota principally used for farming as defined in section 500.24, subdivision 2, paragraph (a), owned by the shareholders of the cooperative, with no more than two megawatts of nameplate capacity located on any one shareholder's agricultural property.

Subd. 5. Loans. (a) The authority may participate in a stock loan with an eligible lender to a farmer who is eligible under subdivision 4. Participation is limited to 45 percent of the principal amount of the loan or $24,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may differ from the interest rates and repayment terms of the lender's retained portion of the loan, but the authority's interest rate must not exceed 50 percent of the lender's interest rate.

(b) No more than 95 percent of the purchase price of the stock may be financed under this program.

(c) Loans under this program must not be included in the lifetime limitation calculated under section 41B.03, subdivision 1.

(d) Security for stock loans must be the stock purchased, a personal note executed by the borrower, and whatever other security is required by the eligible lender or the authority.

(e) The authority may impose a reasonable nonrefundable application fee for each application for a stock loan. The authority may review the fee annually and make adjustments as necessary. The application fee is initially $50. Application fees received by the authority must be deposited in the value-added agricultural product revolving fund.

(f) Stock loans under this program will be made using money in the value-added agricultural product revolving fund established under subdivision 3.

(g) The authority may not grant stock loans in a cumulative amount exceeding $2,000,000 for the financing of stock purchases in any one cooperative.

Subd. 6. Rules. The authority may adopt rules necessary for the administration of the program including rules which establish a minimum cost of any agricultural product processing facility for which financial assistance may be given to any farmer to help finance the purchase of stock in a cooperative.

HIST: 1994 c 642 s 4; 1995 c 220 s 56,57; 1995 c 245 s 2,3; 1Sp2001 c 2 s 71



Section 41B.047 Disaster recovery loan program.

41B.047 Disaster recovery loan program.

Subdivision 1. Establishment. The authority shall establish and implement a disaster recovery loan program to help farmers clean up, repair, or replace farm structures and septic and water systems, as well as replacement of seed, other crop inputs, feed, and livestock.

Subd. 2. Revolving fund. There is established in the state treasury a disaster recovery revolving fund which is eligible to receive appropriations. All repayments of financial assistance granted under subdivision 1, including principal and interest, must be deposited into this fund. Interest earned on money in the fund accrues to the fund, and money in the fund is appropriated to the commissioner of agriculture for purposes of the disaster recovery loan program, including costs incurred by the authority to establish and administer the program.

Subd. 3. Eligibility. To be eligible for this program, a borrower must:

(1) be a resident of this state or a domestic family farm corporation or family farm partnership as defined in section 500.24, subdivision 2;

(2) certify that the damage or loss was sustained within a county that was the subject of a state or federal disaster declaration;

(3) demonstrate an ability to repay the loan;

(4) have a total net worth, including assets and liabilities of the borrower's spouse and dependents, of less than $400,000; and

(5) have received at least 50 percent of average annual gross income from farming for the past three years.

Subd. 4. Loans. (a) The authority may participate in a disaster recovery loan with an eligible lender to a farmer who is eligible under subdivision 3. Participation is limited to 45 percent of the principal amount of the loan or $50,000, whichever is less. The interest rates and repayment terms of the authority's participation interest may differ from the interest rates and repayment terms of the lender's retained portion of the loan, but the authority's interest rate must not exceed four percent.

(b) Standards for loan amortization shall be set by the rural finance authority not to exceed ten years.

(c) Loans under this program must not be included in the lifetime limitation calculated under section 41B.03, subdivision 1.

(d) Security for the disaster recovery loans must be a personal note executed by the borrower and whatever other security is required by the eligible lender or the authority.

(e) The authority may impose a reasonable nonrefundable application fee for a disaster recovery loan. The authority may review the fee annually and make adjustments as necessary. The application fee is initially $50. Application fees received by the authority must be deposited in the disaster recovery revolving fund.

(f) Disaster recovery loans under this program will be made using money in the disaster recovery revolving fund established under subdivision 2.

HIST: 1998 c 383 s 32



Section 41B.048 Agroforestry loan program.

41B.048 Agroforestry loan program.

Subdivision 1. Purpose. The purpose of the agroforestry loan program is to provide low-interest financing to farmers during the growing period required to convert agricultural land to agroforestry.

Subd. 2. Establishment. The authority shall establish and implement an agroforestry loan program to help finance the production of short rotation woody crops. The authority may contract with a fiscal agent to provide an efficient delivery system for this program.

Subd. 3. Rules. The authority may adopt rules necessary for administration of the program established under subdivision 2.

Subd. 4. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Fiscal agent" means any lending institution or other organization of a for-profit or nonprofit nature that is in good standing with the state of Minnesota that has the appropriate business structure and trained personnel suitable to providing efficient disbursement of loan funds and the servicing and collection of loans over an extended period of time.

(c) "Growing cycle" means the number of years from planting to harvest.

(d) "Harvest" means the day that the crop arrives at the scale of the buyer of the crop.

(e) "Short rotation woody crops" or "crop" means hybrid poplar and other woody plants that are harvested for their fiber within 15 years of planting.

Subd. 5. Eligibility. To be eligible for this program a borrower must:

(1) be a resident of Minnesota or any entity eligible to own farm land under section 500.24;

(2) be or plan to become a grower of short rotation woody crops on agricultural land that is suitable for the profitable production of short rotation woody crops;

(3) be a member of a producer-owned cooperative that will contract to market the short rotation woody crop to be planted by the borrower;

(4) demonstrate an ability to repay the loan;

(5) not receive assistance under this program for more than $150,000 in the producer's lifetime;

(6) agree to work with appropriate local, state, and federal agencies, and the marketing cooperative, to develop an acceptable establishment and maintenance plan;

(7) agree not to plant short-rotation woody crops within one-quarter of a mile of state or federally protected prairie; and

(8) meet any other requirements the authority may impose by administrative procedure or by rule.

Subd. 6. Loans. (a) The authority may disburse loans through a fiscal agent to farmers and agricultural landowners who are eligible under subdivision 5. The total accumulative loan principal must not exceed $75,000 per loan.

(b) The fiscal agent may impose a loan origination fee in the amount of one percent of the total approved loan. This fee is to be paid by the borrower to the fiscal agent at the time of loan closing.

(c) The loan may be disbursed over a period not to exceed 12 years.

(d) A borrower may receive loans, depending on the availability of funds, for planted areas up to 160 acres for up to:

(1) the total amount necessary for establishment of the crop;

(2) the total amount of maintenance costs, including weed control, during the first three years; and

(3) 70 percent of the estimated value of one year's growth of the crop for years four through 12.

(e) Security for the loan must be the crop, a personal note executed by the borrower, an interest in the land upon which the crop is growing, and whatever other security is required by the fiscal agent or the authority. All recording fees must be paid by the borrower.

(f) The authority may prescribe forms and establish an application process for applicants to apply for a loan.

(g) The authority may impose a reasonable, nonrefundable application fee for each application for a loan under this program. The application fee is initially $50. Application fees received by the authority must be deposited in the agroforestry loan program revolving fund established in subdivision 7.

(h) Loans under the program must be made using money in the agroforestry loan program revolving fund established in subdivision 7.

(i) The interest payable on loans made by the authority for the agroforestry loan program must, if funded by revenue bond proceeds, be at a rate not less than the rate on the revenue bonds, and may be established at a higher rate necessary to pay costs associated with the issuance of the revenue bonds and a proportionate share of the cost of administering the program. The interest payable on loans for the agroforestry loan program funded from sources other than revenue bond proceeds must be at a rate determined by the authority.

(j) Loan principal balance outstanding plus all assessed interest must be repaid within 120 days of harvest, but no later than 15 years from planting.

Subd. 7. Revolving fund. There is established in the state treasury an agroforestry loan program revolving fund that is eligible to receive appropriations or the proceeds of bond sales. All repayments of financial assistance granted under subdivision 2, including principal and interest, must be deposited into this fund. Interest earned on money in the fund accrues to the fund, and money in the fund is appropriated to the commissioner for purposes of the agroforestry loan program, including costs incurred by the authority to establish and administer the program.

Subd. 8. Revenue bonds. The authority may issue revenue bonds to finance the agroforestry loan program in accordance with sections 41B.08 to 41B.15, 41B.17, and 41B.18. Bonds may be refunded by the issuance of refunding bonds in the manner authorized by chapter 475.

HIST: 2000 c 488 art 3 s 19



Section 41B.05 Renumbered 41B.036

41B.05 Renumbered 41B.036



Section 41B.07 Rules.

41B.07 Rules.

The authority may adopt rules for the efficient administration of sections 41B.01 to 41B.23.

HIST: 1986 c 398 art 6 s 7; 1987 c 396 art 1 s 31; 1997 c 187 art 1 s 2



Section 41B.08 Revenue bonds; purposes, terms, approval.

41B.08 Revenue bonds; purposes, terms, approval.

Subdivision 1. Bonds for program. The authority from time to time may issue its negotiable bonds in a principal amount which, in the opinion of the authority, is necessary to provide sufficient funds for achieving its purposes including the making of qualified agricultural loans or the purchase of interests in those loans, the payment of interest on bonds of the authority, the establishment of reserves to secure the bonds, and the payment of all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers. Bonds of the administration may be issued as bonds or notes or in any other form authorized by law.

Subd. 2. Refunding of bonds. The authority from time to time may issue bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the redemption date next succeeding the date of delivery of those refunding bonds. The proceeds of any refunding bonds may, in the discretion of the authority, be applied to the purchase or payment at maturity of the bonds to be refunded, or to the redemption of such outstanding bonds on the redemption date next succeeding the date of delivery of such refunding bonds and may, pending such application, be placed in escrow to be applied to such purchase, retirement, or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations issued or guaranteed by the state or the United States or by any agency or instrumentality thereof, or in certificates of deposit or time deposits secured in a manner determined by the authority, maturing at a time or times appropriate to assure the prompt payment of the principal of and interest and redemption premiums, if any, on the bonds to be refunded. The income earned or realized on any such investment may also be applied to the payment of the bonds to be refunded. After the terms of the escrow have been fully satisfied, any balance of such proceeds and any investment income may be returned to the authority for use by it in any lawful manner. All refunding bonds issued under the provisions of this subdivision must be issued and secured in the manner provided by resolution of the authority.

Subd. 3. Kind of bonds. All bonds issued under this section must be negotiable investment securities within the meaning and for all purposes of the Uniform Commercial Code, subject only to any provisions of the bonds and notes for registration. All bonds so issued may be either general obligations of the authority, secured by its full faith and credit, and payable out of any money, assets, or revenues of the authority, subject to the provisions of resolutions or indentures pledging and appropriating particular money, assets, or revenues to particular bonds, or limited obligations of the authority not secured by its full faith and credit, and payable solely from specified sources or assets.

Subd. 4. Required rating. No bonds may be issued unless a rating of "A" or better has been awarded to the bonds by a national bond rating agency. The "A" rating is not required if the bonds are initially sold to corporations or financial institutions for investment purposes and not for the purpose of remarketing the bonds to the public.

HIST: 1986 c 398 art 6 s 8; 1987 c 396 art 1 s 25,31



Section 41B.09 Revenue bonds; resolutions authorizing, additional terms, sale.

41B.09 Revenue bonds; resolutions authorizing, additional terms, sale.

The bonds of the authority must be authorized by a resolution or resolutions adopted by the authority, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States, at such place or places within or without the state, and be subject to such terms of redemption or purchase prior to maturity as the resolutions or certificates may provide. If, for any reason, whether existing at the date of issue of any bonds or at the date of making or purchasing any loan or securities from the proceeds or after that date, the interest on any bonds is or becomes subject to federal income taxation, this shall not impair or affect the validity or the provisions made for the security of the bonds. The authority may make covenants and take or cause to be taken actions which are in its judgment necessary or desirable and possible to comply with conditions established by federal law or regulations for the exemption of interest on its obligations. The authority may refrain from compliance with those conditions if in its judgment this would serve the purposes and policies set forth in sections 41B.01 to 41B.23 with respect to any particular issue of bonds, unless this would violate covenants made by the authority. The bonds of the authority may be sold at public or private sale at a price or prices determined by the authority. The underwriting discount, spread, or commission paid or allowed to the underwriters of the bonds, however, must be an amount not in excess of the amount determined by the authority to be reasonable in the light of the risk assumed and the expenses of issuance, if any, required to be paid by the underwriters.

HIST: 1986 c 398 art 6 s 9; 1987 c 396 art 1 s 31



Section 41B.10 Revenue bonds; optional resolution and contract provisions.

41B.10 Revenue bonds; optional resolution and contract provisions.

Any resolution authorizing any bonds or any issue of bonds may contain provisions, which must be a part of the contract with the holders of the bonds, as to the matters referred to in this section.

(a) It may pledge or create a lien on all or any part of the money or property of the authority and any money held in trust or otherwise by others to secure the payment of the bonds or of any issue of bonds, subject to any agreements with bondholders which exist.

(b) It may provide for the custody, collection, securing, investment, and payment of any money of the authority.

(c) It may set aside reserves or sinking funds and provide for their regulation and disposition and may create other special funds into which any money of the authority may be deposited.

(d) It may limit the loans and securities to which the proceeds of sale of bonds may be applied and may pledge repayments thereon to secure the payment of the notes or bonds or of any issue of notes or bonds.

(e) It may limit the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.

(f) It may prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which that consent may be given.

(g) It may vest in a trustee or trustees property, rights, powers, and duties in trust determined by the authority, which may include any or all of the rights, powers, and duties of the bondholders, or may limit the rights, powers, and duties of the trustee.

(h) It may define the acts or omissions to act which constitute a default in the obligations and duties of the authority and may provide for the rights and remedies of the holders of bonds in the event of a default, and provide any other matters of like or different character, consistent with the general laws of the state and other provisions of sections 41B.01 to 41B.23, which in any way affect the security or protection of the bonds and the rights of the bondholders.

HIST: 1986 c 398 art 6 s 10; 1987 c 396 art 1 s 31



Section 41B.11 Pledges.

41B.11 Pledges.

Any pledge made by the authority is valid and binding from the time the pledge is made. The money or property pledged and later received by the authority is immediately subject to the lien of the pledge without any physical delivery of the property or money or further act, and the lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, whether or not those parties have notice of the lien or pledge. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

HIST: 1986 c 398 art 6 s 11; 1987 c 396 art 1 s 31



Section 41B.12 Revenue bonds; nonliability of individuals.

41B.12 Revenue bonds; nonliability of individuals.

The members of the authority and its staff and any person executing the bonds are not personally liable on the bonds or subject to any personal liability or accountability by reason of their issuance.

HIST: 1986 c 398 art 6 s 12; 1987 c 396 art 1 s 26



Section 41B.13 Revenue bonds; purchase and cancellation by authority.

41B.13 Revenue bonds; purchase and cancellation by authority.

The authority, subject to agreements with bondholders which may then exist, has power out of any funds available for the purpose to purchase bonds of the authority at a price not exceeding (a) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

HIST: 1986 c 398 art 6 s 13; 1987 c 396 art 1 s 31



Section 41B.14 Revenue bonds; nonliability of state.

41B.14 Revenue bonds; nonliability of state.

The state of Minnesota is not liable on bonds of the authority issued under sections 41B.08 and 41B.044 and those bonds are not a debt of the state. The bonds must contain on their face a statement to that effect.

HIST: 1986 c 398 art 6 s 14; 1987 c 396 art 1 s 31; 1993 c 342 s 12



Section 41B.15 State pledge against impairment of contracts.

41B.15 State pledge against impairment of contracts.

The state pledges and agrees with the holders of any bonds issued under section 41B.08, that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the bondholders, or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The authority may include this pledge and agreement of the state in any agreement with the holders of bonds issued under section 41B.08.

HIST: 1986 c 398 art 6 s 15; 1987 c 396 art 1 s 31



Section 41B.16 Security account.

41B.16 Security account.

Upon determining that a default may occur in the payment of principal or interest on any issue of bonds issued under section 41B.08, or if any debt service reserve fund established in connection with those bonds is drawn upon because the revenues of the program are not then sufficient to make any payment of the principal or interest on them, the authority shall certify those facts to the commissioner of finance and shall request that the commissioner of finance transfer from the security account established under section 41B.19, subdivision 5, to accounts or funds designated by the authority an amount required to cure the deficiency.

HIST: 1986 c 398 art 6 s 16; 1987 c 396 art 1 s 31



Section 41B.17 Powers and duties of trustee.

41B.17 Powers and duties of trustee.

Subdivision 1. General. The trustee designated in any indenture or resolution securing an issue of bonds may, and upon written request of the holders of 25 percent in principal amount of the notes or bonds then outstanding shall, in the trustee's own name, subject to the provisions of the indenture or resolution:

(1) enforce all rights of the bondholders, including the right to require the authority to collect fees, charges, interest, and payments on loans or interests therein held by the authority and eligible securities purchased by it adequate to carry out any agreement as to, or pledge of, those fees, charges, and payments, and to require the authority to carry out any other agreements with the holders of the notes or bonds and to perform its duties under sections 41B.01 to 41B.23;

(2) bring suit upon the bonds;

(3) require the authority to account as if it were the trustee of any express trust for the holders of the bonds;

(4) enjoin any acts or things which may be unlawful or in violation of the rights of holders of the bonds; or

(5) declare all the bonds due and payable, and if all defaults are made good, then, with the consent of the holders of 25 percent of the principal amount of the bonds then outstanding, the trustee may annul the declaration and consequences.

Subd. 2. Additional powers. In addition to the powers in subdivision 1, the trustee has all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

Subd. 3. Venue; notice. The venue of any action or proceedings brought by a trustee under sections 41B.01 to 41B.23, is in Ramsey county. Before declaring the principal of bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, the authority, and the state treasurer.

HIST: 1986 c 398 art 6 s 17; 1987 c 396 art 1 s 31



Section 41B.18 Revenue bond fund; reports.

41B.18 Revenue bond fund; reports.

Subdivision 1. Authority. The authority may create and establish a special fund or funds for the security of one or more or all series of its bonds, which funds are known as debt service reserve funds. The authority may pay into each debt service reserve fund:

(1) any money appropriated by the state only for the purposes of that fund;

(2) any money transferred from the security fund for the purposes of that fund;

(3) any proceeds of sale of bonds to the extent provided in the resolution or indenture authorizing their issuance;

(4) any funds directed to be transferred by the authority to that debt service reserve fund; and

(5) any other money made available to the authority only for the purpose of that fund from any other source.

Subd. 2. Use of money. The money held in or credited to each debt service reserve fund, except as provided in this section, must be used solely for the payment of the principal of bonds of the authority as the bonds mature, the purchase of the bonds, the payment of interest on the bonds, or the payment of any premium required when the bonds or notes are redeemed before maturity; provided, that money in a debt service reserve fund may not be withdrawn at any time in an amount which would reduce the amount of the fund to less than the amount which the authority determines to be reasonably necessary for the purposes of the fund, except for the purpose of paying principal or interest due on bonds secured by the fund, for the payment of which other money of the authority is not available.

Subd. 3. Limitation. If the authority creates a debt service reserve fund for the security of any series of bonds, it shall not issue any additional bonds which are similarly secured if the amount of any of the debt service reserve funds at the time of issuance does not equal or exceed the minimum amount, if any, required by the resolution creating that fund, unless the authority deposits in each fund at the time of issuance, from the proceeds of the bonds or otherwise, an amount which, together with the amount then in the fund, will not be less than the minimum amount required.

Subd. 4. Excess funds. To the extent consistent with the resolutions and indentures securing outstanding bonds, the authority may, at the close of any fiscal year, transfer to any other fund or account from any debt service reserve fund, any excess in that fund over the amount deemed by the authority to be reasonably necessary for the purpose of the fund. Any excess must be transferred first to the security fund to the extent of any prior withdrawals from the security fund which have not previously been restored to the security fund.

Subd. 5. Construction. Nothing in this section may be construed to limit the right of the authority to create and establish by resolution or indenture other funds or security in addition to debt service reserve funds which are necessary or desirable in connection with any bonds or programs.

Subd. 6. Report. The authority shall submit a biennial report of its activities, projected activities, receipts, and expenditures for the next biennium, to the governor and the legislature on or before January 15 in each odd-numbered year. The report must include the distribution of money under each authority program by county. In addition, the report must include the cost to the authority of the issuance of its bonds for each issue in the biennium.

Subd. 7. Audit. The books and records of the authority are subject to audit by the legislative auditor in the manner prescribed for other state agencies. The authority may also employ and contract in its resolutions and indentures for the employment of public accountants for the audit of books and records pertaining to any fund.

HIST: 1986 c 398 art 6 s 18; 1987 c 396 art 1 s 31



Section 41B.19 General obligation bonds.

41B.19 General obligation bonds.

Subdivision 1. Procedure. For the purpose of developing the state's agricultural resources by providing for the extension of credit on real estate security and to assure the timely payment of the principal of and interest on the bonds or other obligations issued by the rural finance authority, and upon request of the rural finance authority under section 41B.08, the commissioner of finance may at the direction of the authority, issue general obligation bonds of the state in a principal amount not exceeding $50,000,000. Additional amounts for the same purpose may be authorized from time to time by law. The bonds must be secured as provided in the Minnesota Constitution, article XI, section 7, and, except as provided in this section, must be issued and secured as provided in section 16A.641. The proceeds of the bonds, except any premium and accrued interest, must be deposited and held in, and disbursed from, a separate account in the bond proceeds fund and used solely for the purposes specified in this section. The authority may use the proceeds of the bonds to make direct loans or to purchase participations in qualified agricultural loans as provided in this chapter. The participations purchased with the bond proceeds must be held as assets of the rural renewal bond account established by subdivision 4 in the state bond fund. The premium and accrued interest, if any, must be deposited in the the rural renewal bond account in the state bond fund.

Subd. 2. Terms of bonds. Notwithstanding any provision of section 16A.641 to the contrary, the commissioner of finance may fix the terms of the bonds as provided in sections 475.54, subdivision 5a, and 475.56, paragraph (b), and may enter into on behalf of the state all agreements deemed necessary for this purpose, including those authorized to be entered into by municipalities by that section. The proceeds of the general obligation bonds may be used to reimburse the commissioner of finance for the costs of issuance of the bonds and the costs of development of programs authorized in sections 41B.01 to 41B.23.

Subd. 3. Sale of bonds. If determined by the commissioner of finance to be necessary in order to reduce costs of issuance, to secure a favorable prevailing interest rate, or to receive the bond proceeds by a specified date, or if the terms of the bonds are fixed as provided in sections 475.54, subdivision 5a, and 475.56, paragraph (b), the bonds may be sold by negotiation and without solicitation of sealed bids.

Subd. 4. Bond fund account. The commissioner of finance shall maintain in the state bond fund a separate bookkeeping account designated as the rural renewal bond account, to record receipts and disbursements of money transferred to the account to pay bonds issued under this section and to record income from the investment of the money in the account. The income must be credited to the account in each fiscal year in an amount equal to the approximate average return that year on all funds invested by the commissioner of finance, as determined by the commissioner of finance, times the average balance in the account that year.

Subd. 5. Rural finance authority security account. The commissioner of finance shall maintain a separate account designated as the rural finance authority security account, into which must be deposited the proceeds of the rural renewal general obligation bonds issued as provided in this section. The commissioner of finance shall maintain a separate bookkeeping account to record receipts and disbursements of money transferred to or from the security account and to record income from the investment of money in the account. Upon the written request of the authority, the commissioner of finance shall transfer from the security account to an account or accounts the authority shall designate, a sum of money sufficient in amount, if available, when added to the balances then on hand in the designated accounts, to pay bonds issued by the authority under sections 41B.01 to 41B.23 and the interest on them due and to become due on the next succeeding date for the payment of the principal of and interest on the bonds of the authority or to restore to any debt service reserve fund established in connection with the bonds any amount withdrawn from the debt service reserve account to pay the bonds. When no revenue bonds secured by the security account are outstanding under the resolution authorizing their issuance, the commissioner of finance shall transfer all money and securities on hand in the security account to the state bond fund.

Subd. 6. Investment of security account. (a) Money from time to time on deposit in the security account must be invested by the state board of investment at the request of the authority in any investment authorized by this subdivision. Money on deposit in the security account may be invested in:

(1) certificates of deposit issued by or interest-bearing time deposits with a national banking association or a bank and trust company organized under the laws of any state;

(2) deposits secured by obligations of the United States or of the state of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give security for those deposits;

(3) qualified agricultural loans or in participation interests in qualified agricultural loans; or

(4) qualified restructured loans.

(b) The principal amount of the investment under paragraph (a), clause (1), must be fully insured by the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation; or if not fully insured, the institution issuing the certificate of deposit or accepting the time deposit must be rated in the AA or a higher category as defined by a nationally recognized bond rating agency or in an equivalent or higher rating category based on any later redefinition.

(c) If and to the extent money has been transferred from the security account to provide for the timely payment of the principal of and interest on bonds issued by the authority, or to transfer money to a debt service reserve fund established in connection with the bonds, the authority shall transfer to the security account on or before December 1 of each succeeding year an amount equal to that previously transferred from the security account, provided that the authority's obligation to transfer money to the security account is limited to money then on hand in funds or accounts of the authority in excess of those appropriated to other purposes or required to provide for the payment of the principal of and interest on bonds issued by the authority and to pay the costs of issuing, carrying, administering, and securing the bonds of the authority and of administering and implementing the programs of the authority financed by the bonds.

Subd. 7. Transfers, appropriation. In addition to the money required to be transferred to the rural renewal bond account under subdivision 5, and in order to reduce the amount of taxes otherwise required by the Minnesota Constitution to be levied for the state bond fund, the commissioner of finance shall transfer from the general fund to the rural renewal bond account, on December 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand in that account, to pay all bonds issued under this section and the interest on them due and to become due to and including July 1 in the second ensuing year. All money to be so credited and all income from its investment is annually appropriated for the payment of the bonds and interest on them, and shall be available in the rural renewal bond account before the levy of the tax in any year required by the Minnesota Constitution, article XI, section 7. The legislature may also appropriate to the rural renewal bond account any other money in the state treasury not otherwise appropriated, for the security of bonds issued under this section in the event that sufficient money is not available in the account from the appropriation in this section, before the levy of the tax in any year. The commissioner of finance shall make the appropriate entries in the accounts of the respective funds.

Subd. 8. Constitutional levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then in the rural renewal bond account, to pay the entire amount of principal and interest due on or before July 1 in the second year thereafter on bonds issued under this section. This tax must be levied upon all real property used for a homestead, as well as other taxable property, notwithstanding section 273.13, subdivision 22. The tax must not be limited in rate or amount until all the bonds and interest on them are fully paid. The proceeds of this tax are appropriated and must be credited to the state bond fund, and the principal and interest on the bonds are payable from all the proceeds. As much of the proceeds as is necessary is appropriated for the payments. If at any time there is insufficient money from the proceeds of the taxes to pay the principal and interest when due on the bonds, the principal and interest must be paid out of the general fund in the state treasury, and the amount necessary for the payment is hereby appropriated.

Subd. 9. Compliance with federal law. The commissioner of finance may covenant and agree with the holders of the bonds issued under this section that the state will comply, insofar as possible, with the provisions of the United States Internal Revenue Code now or hereafter enacted that are applicable to the bonds and that establish conditions under which the interest to be paid on the bonds will not be includable in gross income for federal tax purposes.

Subd. 10. Taxability of interest. Interest on the bonds authorized by this section may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes.

HIST: 1986 c 398 art 6 s 19; 1987 c 396 art 1 s 27,28,31; 1989 c 271 s 9; 1996 c 463 s 36



Section 41B.195 Additional use of general obligation bonds.

41B.195 Additional use of general obligation bonds.

If the rural finance authority determines to issue revenue bonds under section 41B.08 for the purposes specified in section 41B.04, the commissioner may by order provide for the transfer of all or a portion of the remaining general obligation bond proceeds and interest on them, and all or a portion of the participations purchased with the bond proceeds and proceeds of them, to be transferred to the security account established in section 41B.19, subdivision 5, and used for the purposes specified in section 41B.19, subdivisions 1 and 5.

HIST: 1987 c 396 art 1 s 29,31; 1989 c 271 s 10; 1996 c 463 s 37



Section 41B.20 Exemption from taxes.

41B.20 Exemption from taxes.

The property of the authority and its income and operation shall be exempt from all taxation by the state or any of its political subdivisions.

HIST: 1986 c 398 art 6 s 20; 1987 c 396 art 1 s 31



Section 41B.21 Certain actions.

41B.21 Certain actions.

Any action brought by any person with respect to the rights or powers of the authority or calling into question the validity or enforceability of bonds or obligations authorized by sections 41B.01 to 41B.23 is a remedial case of which the supreme court has original jurisdiction pursuant to article VI, section 2 of the constitution. The action may be commenced solely by service upon the state auditor, the commissioner of agriculture, or the executive director of the authority and by filing of the summons and complaint with the supreme court. Upon filing of an answer to the complaint, the court shall order a hearing which must be held not later than 30 days from the date of filing of the answer. At the hearing, the court shall establish an expedited schedule for the action.

HIST: 1986 c 398 art 6 s 21; 1987 c 396 art 1 s 31



Section 41B.211 Data privacy.

41B.211 Data privacy.

Subdivision 1. Data on individuals. Financial information, including credit reports, financial statements, and net worth calculations, received or prepared by the authority regarding any authority loan and the name of each individual who is the recipient of a loan are private data on individuals, under chapter 13, except that information obtained under the agricultural development bond program in sections 41C.01 to 41C.13 may be released as required by federal tax law.

Subd. 2. Data not on individuals. The following data submitted to the authority by businesses that are requesting financial assistance are nonpublic data as defined in section 13.02: financial information about the applicant, including credit reports, financial statements, net worth calculations, business plans, income and expense projections, customer lists, market and feasibility studies not paid for with public funds, tax returns, and financial reports provided to the authority after closing of the financial assistance.

HIST: 1987 c 396 art 1 s 30; 1991 c 332 s 5; 1995 c 259 art 1 s 29



Section 41B.22 Construction.

41B.22 Construction.

Sections 41B.01 to 41B.23 are necessary for the welfare of the state of Minnesota and its inhabitants; therefore, they shall be liberally construed to effect their purpose.

HIST: 1986 c 398 art 6 s 22



Section 41B.23 Severability; actions.

41B.23 Severability; actions.

Each of the provisions of sections 41B.01 to 41B.23, and each application thereof to particular circumstances, is severable. If any provision or application is found to be unconstitutional and void, it is the intention that the remaining provisions and applications shall be valid and enforceable to the full extent possible under section 645.20. The supreme court shall have original jurisdiction, pursuant to article VI, section 2 of the constitution, in all cases seeking a remedy based upon an issue raised as to the validity of any such provision or application.

HIST: 1986 c 398 art 6 s 23






Chapter 41C Agricultural Development

Section 41C.01 Short title.

41C.01 Short title.

This chapter shall be called and may be cited as the "Minnesota Agricultural Development Act."

HIST: 1991 c 332 s 6



Section 41C.02 Definitions.

41C.02 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter.

Subd. 2. Agricultural business enterprise. "Agricultural business enterprise" means a small business, as defined in section 645.445, subdivision 2, which owns or plans to own properties, real or personal, used or useful in connection with the general processing of agricultural products or in the manufacturing, assembly, or fabrication of agricultural or agriculture-related equipment. "Agricultural business enterprise" does not include an operation that involves the breeding or raising of livestock.

Subd. 3. Agricultural improvements. "Agricultural improvements" means improvements, buildings, structures, or fixtures suitable for use in farming located on agricultural land, including a single-family dwelling located on agricultural land that is or will be occupied by a beginning farmer and structures attached to or incidental to the use of the dwelling.

Subd. 4. Agricultural land. "Agricultural land" means land suitable for use in farming.

Subd. 5. Authority. "Authority" means the Minnesota rural finance authority established in section 41B.025.

Subd. 6. Beginning farmer. "Beginning farmer" means an individual or partnership with a low or moderate net worth who engages in farming or plans to engage in farming.

Subd. 7. Bonds. "Bonds" means bonds, notes, or other evidence of indebtedness issued by the authority under this chapter.

Subd. 8. Conservation farm equipment. "Conservation farm equipment" means the specialized planters, cultivators, and tillage equipment used for reduced tillage or no-till planting of row crops.

Subd. 9. Depreciable agricultural property. "Depreciable agricultural property" means personal property suitable for use in farming for which an income tax deduction for depreciation is allowable in computing federal income tax under the Internal Revenue Code of 1986, as amended.

Subd. 10. Farming. "Farming" means the cultivation of land for the production of agricultural crops, the raising of poultry, the production of eggs, the production of milk, the production of fruit or other horticultural crops, grazing, the production of livestock, aquaculture, hydroponics, or the production of forest products.

Subd. 11. Lending institution. "Lending institution" includes "eligible lender" as defined in section 41B.02 and individuals.

Subd. 12. Low or moderate net worth. "Low or moderate net worth" means:

(1) for an individual, an aggregate net worth of the individual and the individual's spouse and minor children of less than $200,000 in 1991 and an amount in subsequent years which is adjusted for inflation by multiplying $200,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index; or

(2) for a partnership, an aggregate net worth of all partners, including each partner's net capital in the partnership, and each partner's spouse and minor children of less than $400,000 in 1991 and an amount in subsequent years which is adjusted for inflation by multiplying $400,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index. However, the aggregate net worth of each partner and that partner's spouse and minor children may not exceed $200,000 in 1991 and an amount in subsequent years which is adjusted for inflation by multiplying $200,000 by the cumulative inflation rate as determined by the United States All-Items Consumer Price Index.

HIST: 1991 c 332 s 7; 1992 c 532 s 3,4; 1996 c 347 s 1



Section 41C.03 Guiding principles.

41C.03 Guiding principles.

(a) In the performance of its duties, implementation of its powers, and selection of specific programs and projects to receive its assistance under this chapter, the authority must be guided by the principles in paragraphs (b) to (e).

(b) The authority shall not become an owner of real or depreciable property, except on a temporary basis if it is necessary in order to implement its programs, to protect its investments by means of foreclosure or other means, or to facilitate transfer of real or depreciable property for the use of beginning farmers.

(c) The authority shall exercise diligence and care in selection of projects to receive its assistance and shall apply customary and acceptable business and lending standards in selection and subsequent implementation of the projects. The authority may delegate primary responsibility for determination and implementation of the projects to any federal governmental agency that assumes any obligation to repay the loan, either directly or by insurance or guarantee.

(d) The authority shall establish a beginning farmer and agricultural business enterprise loan program to aid in the acquisition of agricultural land and improvements and depreciable agricultural property by beginning farmers and real and personal property for an agricultural business enterprise.

(e) The authority shall develop programs for providing financial assistance to agricultural producers in this state.

HIST: 1991 c 332 s 8



Section 41C.04 Combination programs.

41C.04 Combination programs.

Programs authorized in this chapter may be combined with any other programs authorized in this chapter or under another state or federal program in order to facilitate as far as practicable the acquisition of agricultural land and property by beginning farmers, to facilitate the implementation of permanent soil and water conservation practices and the acquisition of conservation farm equipment, and to encourage the development of agricultural business enterprises.

HIST: 1991 c 332 s 9



Section 41C.05 Agricultural development bond beginning farmer and agricultural business enterprise loan program.

41C.05 Agricultural development bond beginning farmer and agricultural business enterprise loan program.

Subdivision 1. Development of program. The authority shall develop an agricultural development bond beginning farmer and agricultural business enterprise loan program to facilitate the acquisition of agricultural land and improvements and depreciable agricultural property by beginning farmers and real and personal property by an agricultural business enterprise. The authority shall exercise the powers granted to it in this chapter in order to fulfill the goal of providing financial assistance to beginning farmers and agricultural business enterprises in the acquisition of agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. The authority may participate in and cooperate with programs of the farmers home administration, federal land bank, or any other agency or instrumentality of the federal government or with any program of any other state agency in the administration of the agricultural development bond beginning farmer and agricultural business enterprise loan program and in the making or purchasing of mortgage or secured loans under this chapter.

Subd. 2. Eligibility; beginning farmers. The authority shall provide in the agricultural development bond beginning farmer and agricultural business enterprise loan program that a mortgage or a contract on behalf of a beginning farmer may be provided if the borrower qualifies under authority rules and under federal tax law governing qualified small issue bonds and must:

(1) be a resident of Minnesota;

(2) have sufficient education, training, or experience in the type of farming for which the loan is desired;

(3) have a low or moderate net worth, as defined in section 41C.02, subdivision 12;

(4) certify that the agricultural land to be purchased will be used by the borrower for agricultural purposes;

(5) certify that farming will be the principal occupation of an individual borrower;

(6) agree to participate in a farm management program approved by the commissioner of agriculture for at least the first five years of the loan, if an approved program is available within 45 miles from the borrower's residence. The commissioner may waive this requirement for any of the programs administered by the authority if the participant requests a waiver and provides justification; and

(7) agree to file an approved soil and water conservation plan with the soil conservation service office in the county where the land is located.

Subd. 3. Eligibility; agricultural business enterprises. (a) The authority shall provide in the agricultural development bond beginning farmer and agricultural business enterprise loan program that a mortgage or contract on behalf of an agricultural business enterprise may be provided if the borrower qualifies under this chapter and rules of the authority and under federal tax law governing qualified small issue bonds.

(b) An agricultural business enterprise is eligible for a program loan in an aggregate amount not exceeding $250,000.

(c) An agricultural business enterprise is eligible for program loans only for new or expanded operations located in a community with a population of 5,000 or less.

Subd. 4. Loans and contracts for beginning farmers and agricultural business enterprises. (a) The authority may:

(1) make loans to qualified beginning farmers for the acquisition of agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. Each loan made by the authority under this program and all collateral securing the loan may be assigned as security for the authority's bond.

(2) enter into contracts to purchase agricultural land, agricultural improvements, depreciable agricultural property, and real and personal property for an agricultural business enterprise. Each contract entered into by the authority under this program and all obligations of the authority under the contract shall be assigned to the beginning farmer or agricultural business enterprise without recourse.

(b) Loan documents and contracts entered into by the authority shall contain such terms and conditions of repayment as may be agreed to between the beginning farmer or agricultural business enterprise and the individual or agricultural lender involved, and such terms and conditions as the authority may deem necessary.

(c) Each individual or agricultural lender purchasing a bond from the authority under this program is responsible for making their own independent credit evaluation of the beginning farmer or the agricultural business enterprise involved, and for the creation and perfection of any security interest which they deem necessary for the loan or contract to be made on behalf of the beginning farmer or the agricultural business enterprise.

(d) The authority shall bear no continuing responsibility for repayment of any bond issued under the program other than the assignment of its interests under the loan document made with the proceeds of the bond or the contract entered into in connection with the bond.

Subd. 5. Other terms. The authority may provide that loans and contracts made under this program may not be assumed or any interest in the agricultural land or improvements or depreciable agricultural property or real or personal property of an agricultural business enterprise may not be leased, sold, or otherwise conveyed without its prior written consent and may provide a due-on-sale clause with respect to the occurrence of any of the foregoing events without its prior written consent. The authority may provide by rule the grounds for permitted assumptions of loans and contracts or for the leasing, sale, or other conveyance of any interest in the agricultural land or improvements or real or personal property of an agricultural business enterprise. However, the authority shall provide and state in its loan documents and contracts that the interest rate of the loan or contracts shall increase to the then prevailing market rate if the loan or contract is assumed by anyone other than a qualified beginning farmer or agricultural business enterprise. This subdivision controls with respect to a loan or contract made under this program, notwithstanding other law.

HIST: 1991 c 332 s 10; 1993 c 342 s 13



Section 41C.06 Loan allocation.

41C.06 Loan allocation.

Not more than 25 percent of the total bond allocation available for beginning farmer and agricultural business enterprise loans may be used for agricultural business enterprise loans. However, any portion of the bond allocation that remains unencumbered on November 1 of each year may be made available for agricultural business enterprise loans.

HIST: 1991 c 332 s 11



Section 41C.07 Bonds.

41C.07 Bonds.

Subdivision 1. Authority. The authority may issue its negotiable bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its corporate purposes, the payment of interest on its bonds, the establishment of reserves to secure its bonds, and all other expenditures of the authority incident to and necessary or convenient to carry out its purposes and powers. The bonds are investment securities and negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code.

Subd. 2. Payment of bonds. Bonds are payable solely and only out of the money, assets, or revenues of the authority and as provided in the agreement with bondholders pledging any particular money, assets, or revenues. Bonds are not an obligation of this state or any political subdivision of this state other than the authority within the meaning of any constitutional or statutory debt limitations, but are special obligations of the authority payable solely and only from the sources provided in this chapter, and the authority shall not pledge the credit or taxing power of this state or any political subdivision of this state other than the authority or make its debts payable out of any money except that of the authority.

Subd. 3. Resolution of authority. Bonds must be authorized by a resolution of the authority. However, a resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds by an appropriate certificate of the authorized officer.

Subd. 4. Requirements. Bonds must:

(1) state the date and series of the issue, be consecutively numbered and state on their face that they are payable both as to principal and interest solely out of the assets of the authority and do not constitute an indebtedness of this state or any political subdivision of this state other than the authority within the meaning of any constitutional or statutory debt limit; and

(2) be either registered, registered as to principal only, issued in denominations as the authority prescribes, fully negotiable instruments under the laws of this state, signed on behalf of the authority with the manual or facsimile signature of the chair or vice-chair, attested by the manual or facsimile signature of the secretary, have impressed or imprinted on them the seal of the authority or a facsimile of it, be payable as to interest at rates and at times as the authority determines, be payable as to principal at times over a period not to exceed 50 years from the date of issuance, at places and with reserved rights of prior redemption as the authority prescribes, be sold at prices, at public or private sale, and in a manner as the authority prescribes, and the authority may pay all expenses, premiums, and commissions that it considers necessary or advantageous in connection with the issuance and sale, and be issued under and subject to the terms, conditions, and covenants providing for the payment of the principal, redemption premiums, if any, interest and other terms, conditions, covenants, and protective provisions safeguarding payment, not inconsistent with this chapter, as are found to be necessary by the authority for the most advantageous sale.

Subd. 5. Refunding. The authority may issue its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption of the outstanding bonds. Until the proceeds of bonds issued for the purpose of refunding outstanding bonds are applied to the purchase or retirement of outstanding bonds or the redemption of outstanding bonds, the proceeds may be placed in escrow and be invested and reinvested in accordance with the provisions of this chapter. The interest, income, and profits earned or realized on an investment may also be applied to the payment of the outstanding bonds to be refunded by purchase, retirement, or redemption. After the terms of the escrow have been fully satisfied and carried out, any balance of proceeds and interest earned or realized on the investments may be returned to the authority for use by it in any lawful manner. All refunding bonds shall be issued and secured and are subject to the provisions of this chapter in the same manner and to the same extent as other bonds.

Subd. 6. Anticipation notes. The authority may issue negotiable bond anticipation notes and may renew them from time to time, but the maximum maturity of the notes, including renewals, must not exceed ten years from the date of issue of the original notes. Notes are payable from any available money of the authority not otherwise pledged or from the proceeds of the sale of bonds in anticipation of which the notes were issued. Notes may be issued for any corporate purpose of the authority. Notes must be issued in the same manner as bonds and notes and the resolution authorizing them may contain any provisions, conditions, or limitations, not inconsistent with the provisions of this subdivision, which the bonds or a bond resolution of the authority may contain. Notes may be sold at public or private sale. In case of default on its notes or violation of any obligations of the authority to the noteholders, the noteholders have all the remedies provided in this chapter for bondholders. Notes are as fully negotiable as bonds of the authority.

Subd. 7. Filing. A copy of each pledge agreement by or to the authority, including without limitation each bond resolution, indenture of trust or similar agreement, or any revisions or supplements to it must be filed with the secretary of state and no further filing or other action under article 9 of the Uniform Commercial Code or any other law of the state is required to perfect the security interest in the collateral or any additions to it or substitutions for it and the lien and trust so created are binding from and after the time made against all parties having claims of any kind in tort, contract, or otherwise against the pledgor.

Subd. 8. Personal liability limited. Members of the authority and any person executing its bonds are not liable personally on the bonds or subject to personal liability or accountability by reason of the issuance of the authority's bonds.

Subd. 9. Notice. The authority shall publish a notice of intention to issue bonds in a newspaper published and of general circulation in the state. The notice shall include a statement of the maximum amount of bonds proposed to be issued and, in general, what net revenues will be pledged to pay the bonds and interest on them. An action may not be brought questioning the legality of the bonds or the power of the authority to issue the bonds or the legality of any proceedings in connection with the authorization or issuance of the bonds after 60 days from the date of publication of the notice.

HIST: 1991 c 332 s 12



Section 41C.08 Reserve funds and appropriations.

41C.08 Reserve funds and appropriations.

Subdivision 1. Authority. The authority may create and establish one or more special funds, each to be known as a "bond reserve fund" and shall pay into each bond reserve fund any money appropriated and made available by the state for the purpose of the fund, any proceeds of sale of bonds to the extent provided in the resolutions of the authority authorizing their issuance, and any other money that is available to the authority for the purpose of the fund from any other sources. Money held in a bond reserve fund, except as otherwise provided in this chapter, must be used as required solely for the payment of the principal of bonds secured in whole or in part by the fund or of the sinking fund payments with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds, or the payments of any redemption premium required to be paid when the bonds are redeemed prior to maturity.

Subd. 2. Withdrawals. Money in a bond reserve fund may not be withdrawn from it in an amount that will reduce the amount of the fund to less than the bond reserve fund requirement established for the fund, as provided in this section, except for the purpose of making payment when due of principal, interest, redemption premiums, and the sinking fund payments with respect to the bonds for the payment of which other money of the authority is not available. Any income or interest earned by, or incremental to, a bond reserve fund due to the investment of it may be transferred by the authority to other funds or accounts of the authority to the extent the transfer does not reduce the amount of that bond reserve fund below the bond reserve fund requirement for it.

Subd. 3. Issuance of secured bonds. The authority may not at any time issue bonds, secured in whole or in part by a bond reserve fund if, upon the issuance of the bonds, the amount in the bond reserve fund will be less than the bond reserve fund requirement for the fund, unless the authority at the time of issuance of the bonds deposits in the fund from the proceeds of the bonds issued or from other sources an amount which, together with the amount then in the fund will not be less than the bond reserve fund requirement for the fund. For the purposes of this section, the term "bond reserve fund requirement" means, as of any particular date of computation, an amount of money required to be on deposit therein in the bond reserve fund, as provided in the resolutions of the authority authorizing the bonds with respect to which the fund is established.

Subd. 4. Repayment. Amounts paid over to the authority by the state under this section constitute and must be accounted for as advances by the state to the authority and, subject to the rights of the holders of any bonds of the authority, must be repaid to the state without interest from all available operating revenues of the authority in excess of amounts required for the payment of bonds, the bond reserve fund, and operating expenses.

Subd. 5. Annual report. The authority shall cause to be delivered to the finance committees in the legislature within 90 days of the close of its fiscal year its annual report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority selected by the authority. In the event that the principal amount of any bonds deposited in a bond reserve fund is withdrawn for payment of principal or interest thereby reducing the amount of that fund to less than the bond reserve fund requirement, the authority shall immediately notify the legislature of this event and take steps to restore the fund to its bond reserve fund requirement from any amounts available, other than principal of a bond issue, that are not pledged to the payment of other bonds.

HIST: 1991 c 332 s 13



Section 41C.09 Remedies of bondholders.

41C.09 Remedies of bondholders.

Subdivision 1. Default. If the authority defaults in the payment of principal or interest on an issue of bonds at maturity or upon call for redemption and the default continues for a period of 30 days or if the authority fails or refuses to comply with the provisions of this chapter, or defaults in an agreement made with the holders of an issue of bonds, the holders of 25 percent in aggregate principal amount of bonds of the issue then outstanding, by instrument filed in the office of the clerk of the county in which the principal office of the authority is located and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the bonds for the purposes provided in this section.

Subd. 2. Actions. The authority or any trustee appointed under the indenture under which the bonds are issued may, but upon written request of the holders of 25 percent in aggregate principal amount of the issue of bonds then outstanding shall:

(1) enforce all rights of the bondholders including the right to require the authority to carry out its agreements with the holders and to perform its duties under this chapter;

(2) bring suit upon the bonds;

(3) by action require the authority to account as if it were the trustee of an express trust for the holders;

(4) by action enjoin any acts or things which are unlawful or in violation of the rights of the holders; and

(5) declare all the bonds due and payable and, if all defaults are made good, with the consent of the holders of 25 percent of the aggregate principal amount of the issue of bonds then outstanding, annul the declaration and its consequences.

Subd. 3. Trustee's powers. The trustees may exercise functions specifically set forth or incident to the general representation of bondholders in the enforcement and protection of their rights.

Subd. 4. Notice. Before declaring the principal of bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, to the authority, and to the attorney general of the state.

Subd. 5. Jurisdiction. The district court has jurisdiction of any action by the trustee on behalf of bondholders. The venue of the action is in the county in which the principal office of the authority is located.

The bondholders may, to the extent provided in the resolution to which the bonds were issued or in its agreement with the authority, enforce any of the remedies in subdivision 2, clauses (1) to (5), or the remedies provided in the proceedings or agreements for and on their own behalf.

HIST: 1991 c 332 s 14



Section 41C.10 Bonds as legal investments.

41C.10 Bonds as legal investments.

Bonds are securities in which public officers, state departments and agencies, political subdivisions, insurance companies, and other persons carrying on an insurance business, banks, trust companies, savings associations, investment companies, and other persons carrying on a banking business, administrators, executors, guardians, conservators, trustees, and other fiduciaries and other persons authorized to invest in bonds or other obligations of this state may properly and legally invest funds including capital in their control or belonging to them. The bonds are also securities which may be deposited with and may be received by public officers, state departments and agencies, and political subdivisions for any purpose for which the deposit of bonds or other obligations of this state is authorized.

HIST: 1991 c 332 s 15; 1995 c 202 art 1 s 25



Section 41C.11 Conflicts of interest.

41C.11 Conflicts of interest.

Subdivision 1. Disclosure; prohibitions. If a member or employee of the authority has an interest, either direct or indirect, in a contract to which the authority is or is to be a party or in a mortgage lender requesting a loan from or offering to sell mortgage or secured loans to the authority, the interest must be disclosed to the authority in writing and must be set forth in the minutes of the authority. The member or employee having the interest may not participate in action by the authority with respect to that contract or mortgage lender.

Subd. 2. Certain interests. This section does not limit the right of a member, officer, or employee of the authority to acquire an interest in bonds or notes or to limit the right of a member or employee other than the executive director to have an interest in a bank or other financial institution in which the funds of the authority are deposited or which is acting as trustee or paying agent under a trust indenture to which the authority is a party.

Subd. 3. Executive director's interest. The executive director may not have an interest in a bank or other financial institution in which the funds of the authority are deposited or which is acting as trustee or paying agent under a trust indenture to which the authority is a party. The executive director may not receive, in addition to fixed salary or compensation, any money or valuable thing, either directly or indirectly, or through any substantial interest in any other corporation or business unit, for negotiating, procuring, recommending, or aiding in any purchase or sale of property or loan made by the authority, nor shall the executive director be pecuniarily interested, either as principal, co-principal, agent, or beneficiary, either directly, indirectly, or through any substantial interest in any other corporation or business unit, in any purchase, sale, or loan.

HIST: 1991 c 332 s 16



Section 41C.12 Application and origination fee.

41C.12 Application and origination fee.

The authority may impose a reasonable application and origination fee for each loan issued under the beginning farmer and agricultural business enterprise loan program. The origination fee initially shall be set at 1.5 percent and the application fee at $50. The authority shall review the fees annually and make adjustments as necessary. The fees must be deposited in the state treasury and credited to the general fund.

HIST: 1991 c 332 s 17



Section 41C.13 Rules.

41C.13 Rules.

The authority may adopt rules for the efficient administration of this chapter.

HIST: 1991 c 332 s 18; 1997 c 187 art 1 s 3






Chapter 41D Minnesota Agriculture Education Leadership Council

Section 41D.01 Minnesota agriculture education leadership council.

41D.01 Minnesota agriculture education leadership council.

Subdivision 1. Establishment; membership. (a) The Minnesota agriculture education leadership council is established. The council is composed of 16 members as follows:

(1) the chair of the University of Minnesota agricultural education program;

(2) a representative of the commissioner of children, families, and learning;

(3) a representative of the Minnesota state colleges and universities recommended by the chancellor;

(4) the president and the president-elect of the Minnesota Association of Agriculture Educators;

(5) a representative of the Future Farmers of America Foundation;

(6) a representative of the commissioner of agriculture;

(7) the dean of the college of agriculture, food, and environmental sciences at the University of Minnesota;

(8) two members representing agriculture education and agriculture business appointed by the governor;

(9) the chair of the senate committee on agriculture, general legislation and veterans affairs;

(10) the chair of the house committee on agriculture;

(11) the ranking minority member of the senate committee on agriculture, general legislation and veterans affairs, and a member of the senate education committee designated by the subcommittee on committees of the committee on rules and administration; and

(12) the ranking minority member of the house agriculture committee, and a member of the house education committee designated by the speaker.

(b) An ex officio member of the council under paragraph (a), clause (1), (4), (7), (9), (10), (11), or (12), may designate a permanent or temporary replacement member representing the same constituency.

Subd. 2. Powers and duties. Specific powers and duties of the council are to:

(1) develop recommendations to the legislature and the governor and provide review for agriculture education programs in Minnesota;

(2) establish a grant program to foster and encourage the development of secondary and post-secondary agriculture education programs;

(3) coordinate and articulate Minnesota's agriculture education policy across all programs and institutions;

(4) identify the critical needs for agriculture educators;

(5) serve as a link between the agribusiness sector and the agriculture education system to communicate mutual concerns, needs, and projections;

(6) establish and maintain an increased awareness of agriculture education and its continued need to all citizens of Minnesota;

(7) operate the Minnesota center for agriculture education created in section 41D.03;

(8) gain broad public support for agriculture education in Minnesota; and

(9) report annually on its activities to the senate agriculture and rural development committee and the house agriculture committee.

Subd. 3. Council officers; terms and compensation of appointees; staff. (a) The chair of the senate agriculture, general legislation and veterans affairs committee and the chair of the house agriculture committee, or their designees, are the cochairs of the council.

(b) The council's membership terms, compensation, filling of vacancies, and removal of members are as provided in section 15.0575.

(c) The council may employ an executive director and any other staff to carry out its functions.

Subd. 4. Expiration. This section expires on June 30, 2003.

HIST: 1997 c 183 art 3 s 2; 2001 c 6 s 1-3



Section 41D.02 Agriculture education grant program.

41D.02 Agriculture education grant program.

Subdivision 1. Establishment. The Minnesota agriculture education leadership council shall establish a program to provide grants under subdivisions 2 and 3 to educational institutions and other appropriate entities for secondary and post-secondary agriculture education programs.

Subd. 2. Elementary and secondary agricultural education. The council may provide grants for:

(1) planning and establishment costs for elementary and secondary agriculture education programs;

(2) new instructional and communication technologies; and

(3) curriculum updates.

Subd. 3. Post-secondary education. The council may provide grants for:

(1) new instructional and communication technologies; and

(2) special project funding, including programming, in-service training, and support staff.

HIST: 1997 c 183 art 3 s 3; 1999 c 241 art 5 s 1



Section 41D.03 Minnesota center for agriculture education.

41D.03 Minnesota center for agriculture education.

Subdivision 1. Governance. The Minnesota center for agriculture education is governed by the Minnesota agriculture education leadership council.

Subd. 2. Powers and duties of council. (a) The council has the powers necessary for the care, management, and control of the Minnesota center for agriculture education and all its real and personal property. The powers shall include, but are not limited to, those listed in this subdivision.

(b) The council may employ necessary employees, and contract for other services to ensure the efficient operation of the center for agriculture education.

(c) The council may receive and award grants. The council may establish a charitable foundation and accept, in trust or otherwise, any gift, grant, bequest, or devise for educational purposes and hold, manage, invest, and dispose of them and the proceeds and income of them according to the terms and conditions of the gift, grant, bequest, or devise and its acceptance. The council shall adopt internal procedures to administer and monitor aids and grants.

(d) The council may establish or coordinate evening, continuing education, and summer programs for teachers and pupils.

(e) The council may determine the location for the Minnesota center for agriculture education and any additional facilities related to the center, including the authority to lease a temporary facility.

(f) The council may enter into contracts with other public and private agencies and institutions for building maintenance services if it determines that these services could be provided more efficiently and less expensively by a contractor than by the council itself. The council may also enter into contracts with public or private agencies and institutions, school districts or combinations of school districts, or educational cooperative service units to provide supplemental educational instruction and services.

Subd. 3. Center account. There is established in the state treasury a center for agriculture education account in the special revenue fund. All money collected by the council, including rental income, shall be deposited in the account. Money in the account, including interest earned, is appropriated to the council for the operation of its services and programs.

Subd. 4. Employees. The employees hired under this subdivision and any other necessary employees hired by the council shall be employees of the University of Minnesota.

Subd. 5. Policies. The council may adopt administrative policies about the operation of the center.

Subd. 6. Public post-secondary institutions; providing space. Public post-secondary institutions shall provide space for the Minnesota center for agriculture education at a reasonable cost to the center to the extent that space is available at the public post-secondary institutions.

Subd. 7. Purchasing instructional items. Technical educational equipment may be procured for programs of the Minnesota center for agriculture education by the council either by brand designation or in accordance with standards and specifications the council may adopt, notwithstanding chapter 16C.

HIST: 1997 c 183 art 3 s 4; 1998 c 384 s 6; 1998 c 386 art 2 s 19



Section 41D.04 Resource, magnet, and outreach programs.

41D.04 Resource, magnet, and outreach programs.

Subdivision 1. Resource and outreach. The center shall offer resource and outreach programs and services statewide aimed at the enhancement of agriculture education opportunities for pupils in elementary and secondary school.

Subd. 2. Center responsibilities. The center shall:

(1) provide information and technical services to agriculture teachers, professional agriculture organizations, school districts, and the department of children, families, and learning;

(2) gather and conduct research in agriculture education;

(3) design and promote agriculture education opportunities for all Minnesota pupils in elementary and secondary schools; and

(4) serve as liaison for the department of children, families, and learning to national organizations for agriculture education.

HIST: 1997 c 183 art 3 s 5






Chapter 42 Weather Modification

Section 42.01 Repealed, 1999 c 231 s 207

42.01 Repealed, 1999 c 231 s 207



Section 42.02 Repealed, 1999 c 231 s 207

42.02 Repealed, 1999 c 231 s 207



Section 42.03 Repealed, 1999 c 231 s 207

42.03 Repealed, 1999 c 231 s 207



Section 42.04 Repealed, 1999 c 231 s 207

42.04 Repealed, 1999 c 231 s 207



Section 42.05 Repealed, 1999 c 231 s 207

42.05 Repealed, 1999 c 231 s 207



Section 42.06 Repealed, 1999 c 231 s 207

42.06 Repealed, 1999 c 231 s 207



Section 42.07 Repealed, 1999 c 231 s 207

42.07 Repealed, 1999 c 231 s 207



Section 42.08 Repealed, 1999 c 231 s 207

42.08 Repealed, 1999 c 231 s 207



Section 42.09 Repealed, 1999 c 231 s 207

42.09 Repealed, 1999 c 231 s 207



Section 42.10 Repealed, 1999 c 231 s 207

42.10 Repealed, 1999 c 231 s 207



Section 42.11 Repealed, 1999 c 231 s 207

42.11 Repealed, 1999 c 231 s 207



Section 42.12 Repealed, 1999 c 231 s 207

42.12 Repealed, 1999 c 231 s 207



Section 42.13 Repealed, 1999 c 231 s 207

42.13 Repealed, 1999 c 231 s 207



Section 42.14 Repealed, 1999 c 231 s 207

42.14 Repealed, 1999 c 231 s 207






Chapter 43 State Civil Service

Section 43.0001 Repealed, 1981 c 210 s 55

43.0001 Repealed, 1981 c 210 s 55



Section 43.001 Repealed, 1981 c 210 s 55

43.001 Repealed, 1981 c 210 s 55



Section 43.002 Repealed, 1981 c 210 s 55

43.002 Repealed, 1981 c 210 s 55



Section 43.003 Repealed, 1980 c 617 s 45

43.003 Repealed, 1980 c 617 s 45



Section 43.004 Repealed, 1981 c 210 s 55

43.004 Repealed, 1981 c 210 s 55



Section 43.005 Repealed, 1981 c 210 s 55

43.005 Repealed, 1981 c 210 s 55



Section 43.006 Repealed, 1981 c 210 s 55

43.006 Repealed, 1981 c 210 s 55



Section 43.01 Subdivisions renumbered, repealed, or no longer in effect

43.01 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1981 c 210 s 55

Subd. 3. Repealed, 1974 c 364 s 23; 1981 c 210 s 55

Subd. 4. Repealed, 1974 c 364 s 23; 1981 c 210 s 55

Subd. 5. Repealed, 1973 c 507 s 47; 1981 c 210 s 55

Subd. 6. Repealed, 1981 c 210 s 55

Subd. 7. Repealed, 1981 c 210 s 55

Subd. 8. Repealed, 1981 c 210 s 55

Subd. 9. Repealed, 1981 c 210 s 55

Subd. 10. Repealed, 1981 c 210 s 55

Subd. 11. Repealed, 1981 c 210 s 55

Subd. 12. Repealed, 1981 c 210 s 55

Subd. 13. Repealed, 1981 c 210 s 55

Subd. 14. Repealed, 1981 c 210 s 55

Subd. 15. Repealed, 1981 c 210 s 55

Subd. 16. Repealed, 1981 c 210 s 55

Subd. 17. Repealed, 1981 c 210 s 55

Subd. 18. Repealed, 1981 c 210 s 55

Subd. 19. Repealed, 1981 c 210 s 55

Subd. 20. Repealed, 1981 c 210 s 55

Subd. 21. Repealed, 1981 c 210 s 55

Subd. 22. Repealed, 1981 c 210 s 55

Subd. 23. Repealed, 1981 c 210 s 55



Section 43.02 Repealed, 1974 c 511 s 16

43.02 Repealed, 1974 c 511 s 16



Section 43.03 Subdivisions renumbered, repealed, or no longer in effect

43.03 Subdivision 1. Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191

Subd. 2a. Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191

Subd. 3. Repealed, 1976 c 134 s 79; 1979 c 332 art 1 s 114



Section 43.04 Repealed, 1955 c 596 s 2

43.04 Repealed, 1955 c 596 s 2



Section 43.041 Repealed, 1973 c 507 s 47

43.041 Repealed, 1973 c 507 s 47



Section 43.05 Repealed, 1981 c 210 s 55

43.05 Repealed, 1981 c 210 s 55



Section 43.051 Subdivisions renumbered, repealed, or no longer in effect

43.051 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1981 c 210 s 55

Subd. 2a. Repealed, 1974 c 364 s 23; 1981 c 210 s 55

Subd. 3. Repealed, 1981 c 210 s 55

Subd. 4. Repealed, 1981 c 210 s 55



Section 43.055 Repealed, 1981 c 210 s 55

43.055 Repealed, 1981 c 210 s 55



Section 43.056 Repealed, 1981 c 210 s 55

43.056 Repealed, 1981 c 210 s 55



Section 43.06 Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191

43.06 Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191



Section 43.062 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.062 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.063 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.063 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.064 Repealed, 1981 c 210 s 55

43.064 Repealed, 1981 c 210 s 55



Section 43.065 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.065 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.066 Repealed, 1977 c 35 s 21

43.066 Repealed, 1977 c 35 s 21



Section 43.067 Subdivisions renumbered, repealed, or no longer in effect

43.067 Subdivision 1. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 3. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 4. Repealed, 1979 c 332 art 1 s 114; 1980 c 614 s 191; 1981 c 210 s 55



Section 43.068 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.068 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.069 Repealed, 1979 c 192 s 4; 1979 c 332 art 1 s 114

43.069 Repealed, 1979 c 192 s 4; 1979 c 332 art 1 s 114



Section 43.07 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.07 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.08 Repealed, 1973 c 507 s 47

43.08 Repealed, 1973 c 507 s 47



Section 43.09 Subdivisions renumbered, repealed, or no longer in effect

43.09 Subdivision 1. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 2a. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 3. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 4. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 5. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 6. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 7. Repealed, 1977 c 452 s 36; 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.10 Subdivisions renumbered, repealed, or no longer in effect

43.10 Subdivision 1. Repealed, 1973 c 507 s 47

Subd. 2. Repealed, 1973 c 507 s 47

Subd. 3. Repealed, 1973 c 507 s 47

Subd. 4. Repealed, 1973 c 507 s 47

Subd. 5. Repealed, 1973 c 507 s 47

Subd. 6. Repealed, 1973 c 507 s 47

Subd. 7. Repealed, 1957 c 141 s 1



Section 43.11 Repealed, 1951 c 371 s 1

43.11 Repealed, 1951 c 371 s 1



Section 43.111 Repealed, 1981 c 210 s 55

43.111 Repealed, 1981 c 210 s 55



Section 43.112 Repealed, 1981 c 210 s 55

43.112 Repealed, 1981 c 210 s 55



Section 43.113 Repealed, 1981 c 210 s 55

43.113 Repealed, 1981 c 210 s 55



Section 43.12 Subdivisions renumbered, repealed, or no longer in effect

43.12 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 3. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 4. Repealed, 1977 c 452 s 36; 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 5. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 6. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 7. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 8. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 8a. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 9. Repealed, 1977 c 452 s 36; 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 9a. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 10. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 11. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 12. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 12a. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 13. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 14. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 15. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 16. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 17. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 18. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 19. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 20. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 21. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 22. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 23. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 24. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 25. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 26. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 27. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.121 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.121 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.122 Subdivisions renumbered, repealed, or no longer in effect

43.122 Subdivision 1. MS 1953 Repealed, 1955 c 659 s 9

Subdivision 1. MS 1980 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 3. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 4. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 5. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.123 Subdivisions renumbered, repealed, or no longer in effect

43.123 Subdivision 1. Repealed, 1967 c 193 s 7

Subd. 2. Repealed, 1967 c 193 s 7

Subd. 3. Repealed, 1967 c 193 s 7

Subd. 4. Repealed, 1967 c 193 s 7

Subd. 5. Repealed, 1955 c 659 s 9

Subd. 6. Repealed, 1955 c 659 s 9

Subd. 7. Repealed, 1967 c 193 s 7



Section 43.124 Repealed, 1955 c 659 s 9

43.124 Repealed, 1955 c 659 s 9



Section 43.125 Repealed, 1967 c 193 s 7

43.125 Repealed, 1967 c 193 s 7



Section 43.126 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.126 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.127 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.127 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.128 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.128 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.13 Repealed, 1981 c 210 s 55

43.13 Repealed, 1981 c 210 s 55



Section 43.14 Repealed, 1981 c 210 s 55

43.14 Repealed, 1981 c 210 s 55



Section 43.15 Repealed, 1981 c 210 s 55

43.15 Repealed, 1981 c 210 s 55



Section 43.16 Repealed, 1975 c 399 s 2

43.16 Repealed, 1975 c 399 s 2



Section 43.162 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.162 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.17 Subdivisions renumbered, repealed, or no longer in effect

43.17 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1981 c 210 s 55

Subd. 3. Repealed, 1981 c 210 s 55

Subd. 4. Repealed, 1973 c 233 s 3; 1981 c 210 s 55

Subd. 4a. Repealed, 1981 c 210 s 55



Section 43.171 Repealed, 1957 c 141 s 1

43.171 Repealed, 1957 c 141 s 1



Section 43.18 Subdivisions renumbered, repealed, or no longer in effect

43.18 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1981 c 210 s 55

Subd. 3. MS 1971 Repealed, 1973 c 507 s 47

Subd. 3. MS 1980 Repealed, 1981 c 210 s 55

Subd. 4. Repealed, 1981 c 210 s 55



Section 43.19 Repealed, 1981 c 210 s 55

43.19 Repealed, 1981 c 210 s 55



Section 43.20 Repealed, 1981 c 210 s 55

43.20 Repealed, 1981 c 210 s 55



Section 43.21 Repealed, 1981 c 210 s 55

43.21 Repealed, 1981 c 210 s 55



Section 43.212 Repealed, 1981 c 210 s 55

43.212 Repealed, 1981 c 210 s 55



Section 43.22 Subdivisions renumbered, repealed, or no longer in effect

43.22 Subdivision 1. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 2. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 3. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 4. Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 5. Repealed, 1957 c 141 s 1; 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 6. Repealed, 1957 c 141 s 1; 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 7. Repealed, 1967 c 193 s 7; 1979 c 332 art 1 s 114; 1981 c 210 s 55

Subd. 8. Repealed, 1974 c 364 s 23; 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.221 Repealed, Ex1971 c 48 s 20

43.221 Repealed, Ex1971 c 48 s 20



Section 43.222 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.222 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.223 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.223 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.224 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.224 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.225 Repealed, 1957 c 141 s 1

43.225 Repealed, 1957 c 141 s 1



Section 43.226 Repealed, 1957 c 141 s 1

43.226 Repealed, 1957 c 141 s 1



Section 43.227 Repealed, 1981 c 210 s 55

43.227 Repealed, 1981 c 210 s 55



Section 43.23 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.23 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.24 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.24 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.245 Repealed, 1981 c 210 s 55

43.245 Repealed, 1981 c 210 s 55



Section 43.25 Repealed, 1981 c 210 s 55

43.25 Repealed, 1981 c 210 s 55



Section 43.26 Repealed, 1981 c 210 s 55

43.26 Repealed, 1981 c 210 s 55



Section 43.27 Repealed, 1981 c 210 s 55

43.27 Repealed, 1981 c 210 s 55



Section 43.28 Repealed, 1981 c 210 s 55

43.28 Repealed, 1981 c 210 s 55



Section 43.29 Repealed, 1981 c 210 s 55

43.29 Repealed, 1981 c 210 s 55



Section 43.30 Repealed, 1981 c 210 s 55

43.30 Repealed, 1981 c 210 s 55



Section 43.31 Repealed, 1981 c 210 s 55

43.31 Repealed, 1981 c 210 s 55



Section 43.32 Repealed, 1981 c 210 s 55

43.32 Repealed, 1981 c 210 s 55



Section 43.321 Repealed, 1981 c 210 s 55

43.321 Repealed, 1981 c 210 s 55



Section 43.322 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.322 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.323 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.323 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.324 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.324 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.326 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.326 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.327 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.327 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.328 Renumbered 471.665

43.328 Renumbered 471.665



Section 43.329 Repealed, 1981 c 210 s 55

43.329 Repealed, 1981 c 210 s 55



Section 43.33 MS 1980 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.33 MS 1953 Repealed, 1957 c 141 s 1

43.33 MS 1980 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.34 Repealed, 1973 c 507 s 47

43.34 Repealed, 1973 c 507 s 47



Section 43.35 Repealed, 1981 c 210 s 55

43.35 Repealed, 1981 c 210 s 55



Section 43.36 Repealed, 1957 c 141 s 1

43.36 Repealed, 1957 c 141 s 1



Section 43.37 Repealed, 1977 c 347 s 4

43.37 Repealed, 1977 c 347 s 4



Section 43.42 Repealed, 1981 c 210 s 55

43.42 Repealed, 1981 c 210 s 55



Section 43.43 Repealed, 1981 c 210 s 55

43.43 Repealed, 1981 c 210 s 55



Section 43.44 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.44 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.45 Repealed, 1981 c 210 s 55

43.45 Repealed, 1981 c 210 s 55



Section 43.46 Repealed, 1981 c 210 s 55

43.46 Repealed, 1981 c 210 s 55



Section 43.47 Repealed, 1981 c 210 s 55

43.47 Repealed, 1981 c 210 s 55



Section 43.48 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.48 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.49 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55

43.49 Repealed, 1979 c 332 art 1 s 114; 1981 c 210 s 55



Section 43.491 Repealed, 1981 c 210 s 55

43.491 Repealed, 1981 c 210 s 55



Section 43.50 Subdivisions renumbered, repealed, or no longer in effect

43.50 Subdivision 1. Repealed, 1981 c 210 s 55

Subd. 1a. Repealed, 1981 c 210 s 55

Subd. 2. Repealed, 1981 c 210 s 55

Subd. 3. Repealed, 1980 c 617 s 45; 1981 c 210 s 55



Section 43.51 Repealed, 1981 c 210 s 55

43.51 Repealed, 1981 c 210 s 55



Section 43.56 Repealed, 1981 c 210 s 55

43.56 Repealed, 1981 c 210 s 55



Section 43.57 Repealed, 1981 c 210 s 55

43.57 Repealed, 1981 c 210 s 55



Section 43.58 Repealed, 1981 c 210 s 55

43.58 Repealed, 1981 c 210 s 55



Section 43.59 Repealed, 1981 c 210 s 55

43.59 Repealed, 1981 c 210 s 55



Section 43.60 Repealed, 1981 c 210 s 55

43.60 Repealed, 1981 c 210 s 55



Section 43.61 Repealed, 1981 c 210 s 55

43.61 Repealed, 1981 c 210 s 55



Section 43.62 Repealed, 1981 c 210 s 55

43.62 Repealed, 1981 c 210 s 55









Chapters 43A State Employment

Chapter 43A Department of Employee Relations

Section 43A.01 Policies.

43A.01 Policies.

Subdivision 1. General. It is the policy of the state to maintain an efficient and effective merit based personnel management system to meet the management needs of the state and the social, economic and program needs of the people of the state. The system shall provide means to recruit, select and develop an effective, productive and responsive work force representative of the labor market according to the demands of society, equity and law, and shall include policies and procedures for employee hiring and advancement, training and career development, job classification, salary administration, employee benefits, discipline, discharge, retirement and other related activities as appropriate, taking into consideration formal and informal labor relations arrangements.

Subd. 2. Precedence of merit principles and nondiscrimination. It is the policy of this state to provide for equal employment opportunity consistent with chapter 363 by ensuring that all personnel actions be based on the ability to perform the duties and responsibilities assigned to the position without regard to age, race, creed or religion, color, disability, sex, national origin, marital status, status with regard to public assistance, or political affiliation. It is the policy of this state to take affirmative action to eliminate the underutilization of qualified members of protected groups in the civil service, where such action is not in conflict with other provisions of this chapter or chapter 179, in order to correct imbalances and eliminate the present effects of past discrimination.

No contract executed pursuant to chapter 179A shall modify, waive or abridge this section and sections 43A.07 to 43A.13, 43A.15, and 43A.17 to 43A.21, except to the extent expressly permitted in those sections.

Subd. 3. Equitable compensation relationships. It is the policy of this state to attempt to establish equitable compensation relationships between female-dominated, male-dominated, and balanced classes of employees in the executive branch. Compensation relationships are equitable within the meaning of this subdivision when the primary consideration in negotiating, establishing, recommending, and approving total compensation is comparability of the value of the work in relationship to other positions in the executive branch.

HIST: 1981 c 210 s 1; 1982 c 634 s 1; 1997 c 79 s 1



Section 43A.02 Definitions.

43A.02 Definitions.

Subdivision 1. Interpretation. Unless the language or context indicates that a different meaning is intended, the following terms, for the purposes of this chapter, have the meanings given them in this section.

Subd. 2. Agency. "Agency" means a department, commission, board, institution, or other employing entity of the civil service, in which all positions are under the same appointing authority.

Subd. 3. Allocation. "Allocation" means the assignment of an individual position to an appropriate class on the basis of the kind, difficulty, or responsibility of the work performed in the position.

Subd. 4. Applicant. "Applicant" means a person who has completed a state application for employment and has submitted it to the department of employee relations or other appointing authority who has been delegated authority to recruit and examine individuals for state jobs.

Subd. 5. Appointing authority. "Appointing authority" means a person or group of persons empowered by the constitution, statute, or executive order to employ persons in or to make appointments to positions in the civil service.

Subd. 6. Appointment. "Appointment" means the act of filling a vacancy by placement of a person in a civil service position through selection from an eligible list or a noncompetitive or qualifying process including transfer, demotion or reinstatement.

Subd. 6a. Balanced class. "Balanced class" means any class in which no more than 80 percent of the incumbents are male and no more than 70 percent of the incumbents are female.

Subd. 7. Candidate. "Candidate" means an applicant whose application for employment has been accepted into the examination process for a class.

Subd. 8. Certification. "Certification" means the referral of names from an eligible list to an appointing authority to fill vacant positions in the classified service.

Subd. 9. Change in allocation. "Change in allocation" means reclassification resulting from abrupt, management-imposed changes in the duties and responsibilities of a position.

Subd. 10. Civil service. "Civil service" means all employees in the legislative, judicial and executive branches of state government and all positions in the classified and unclassified services as provided in sections 43A.07 and 43A.08.

Subd. 11. Class. "Class" means one or more positions sufficiently similar with respect to duties and responsibilities that the same descriptive title may be used with clarity to designate each position allocated to the class and that the same general qualifications are needed for performance of the duties of the class, and that the same schedule of pay can be applied with equity to all positions in the class under the same or substantially the same employment conditions.

Subd. 12. Classified service. "Classified service" means all positions now existing or hereafter created in the civil service and not specifically designated unclassified pursuant to section 43A.08.

Subd. 13. Commissioner. "Commissioner" means the commissioner of employee relations.

Subd. 14. Commissioner's plan. "Commissioner's plan" means the plan required by section 3.855 regarding total compensation and terms and conditions of employment, including grievance administration, for employees of the executive branch who are not otherwise provided for in this chapter or other law.

Subd. 14a. Comparability of the value of the work. "Comparability of the value of the work" means the value of the work measured by the composite of the skill, effort, responsibility, and working conditions normally required in the performance of the work.

Subd. 15. Competitive open. "Competitive open" means eligibility to compete in an examination for state employment is extended to all interested persons.

Subd. 16. Competitive promotional. "Competitive promotional" means eligibility to compete in an examination for state employment is limited to persons currently occupying, or on leave or layoff from, civil service positions.

Subd. 17. Declassified position. "Declassified position" means a position which is removed from the classified service and placed in the unclassified service.

Subd. 18. Department. "Department" means the department of employee relations.

Subd. 19. Eligible. "Eligible" means a person whose name is on an eligible list.

Subd. 20. Eligible list. "Eligible list" means a list of candidates qualified under provisions of this chapter for employment in a specific class.

Subd. 21. Employee. "Employee" means any person currently occupying, or on leave from, a civil service position.

Subd. 22. Executive branch. "Executive branch" means heads of all agencies of state government, elective or appointive, established by statute or constitution and all employees of those agency heads who have within their particular field of responsibility statewide jurisdiction and who are not within the legislative or judicial branches of government. The executive branch also includes employees of the iron range resources and rehabilitation board. The executive branch does not include agencies with jurisdiction in specifically defined geographical areas, such as regions, counties, cities, towns, municipalities, or school districts, the University of Minnesota, the public employees retirement association, the Minnesota state retirement system, the teachers retirement association, the Minnesota historical society, and all of their employees, and any other entity which is incorporated, even though it receives state funds.

Subd. 22a. Female-dominated class. "Female-dominated class" means any class in which more than 70 percent of the incumbents are female.

Subd. 23. Intermittent employee. "Intermittent employee" means an employee who works an irregular and uncertain schedule which alternately begins, ceases and begins again as the needs of the agency require.

Subd. 24. Intern. "Intern" means an individual who, for a work experience, is receiving academic credit from or is fulfilling an academic requirement of, an accredited educational institution.

Subd. 25. Judicial branch. "Judicial branch" means all judges of the appellate courts, all employees of the appellate courts, including commissions, boards, and committees established by the supreme court, the board of law examiners, the law library, the office of the state public defender, district public defenders and their employees, all judges of all courts of law, district court referees, judicial officers, court reporters, law clerks, district administration employees under section 484.68, court administrator or employee of the court in a judicial district under section 480.181, subdivision 1, paragraph (b), guardian ad litem program employees, and other agencies placed in the judicial branch by law. Judicial branch does not include district administration or public defenders or their employees in the second and fourth judicial districts, court administrators not under section 480.181, subdivision 1, paragraph (b), or their staff under chapter 485, or other employees within the court system whose salaries are paid by the county, other than employees who remain on the county payroll under section 480.181, subdivision 2.

Subd. 26. Layoff list. "Layoff list" means an eligible list by class of former permanent or probationary employees who have been terminated from positions in the class because of a shortage of funds or curtailment of service or for any other reason beyond their control not reflecting discredit on the employee.

Subd. 27. Legislative branch. "Legislative branch" means all legislators and all employees of the legislature, legislative committees or commissions.

Subd. 27a. Male-dominated class. "Male-dominated class" means any class in which more than 80 percent of the incumbents are male.

Subd. 28. Managerial. "Managerial" means those positions designated pursuant to section 43A.18, subdivision 3 as being accountable for determining, securing, and allocating human, financial, and other resources needed to accomplish objectives. Positions in this category also are accountable for determining overall objectives, priorities, and policies within a program area. Higher level positions in this category handle significant and involved relationships with governmental leadership. Incumbents of these positions have the authority to exercise discretionary powers on a regular basis.

Subd. 29. Officer. For purposes of chapter 15A the term "officer" may be used interchangeably with the term "employee" within the executive branch.

Subd. 30. Permanent status. "Permanent status" means the state or condition achieved by an employee in the classified service who has successfully completed an initial probationary period or a probationary period required following reinstatement or reemployment, or whose probationary period is waived through specific statutory direction.

Subd. 31. Position. "Position" means a group of duties and responsibilities assigned or delegated by competent authority, requiring the full-time or less than full-time employment of one person.

Subd. 32. Probationary period. "Probationary period", part of the examination process, means a working period following unlimited appointment to a position in the classified service, during which the employee is required to demonstrate ability to perform the duties and fulfill the responsibilities of the position.

Subd. 33. Protected groups. For affirmative action purposes, "protected groups" means females, persons with disabilities, and members of the following minorities: Black, Hispanic, Asian or Pacific Islander, and American Indian or Alaskan native.

Subd. 34. Qualifying appointment. "Qualifying appointment" means the selection, from other than an eligible list, of a candidate who has demonstrated through an examination process that the candidate meets minimum job-related requirements.

Subd. 35. Reallocation. "Reallocation" means reclassification resulting from significant changes over a period of time in the duties and responsibilities of a position.

Subd. 36. Reclassification. "Reclassification" means changing the allocation of a position to a higher, lower or equivalent class.

Subd. 37. Reemployment list. "Reemployment list" means an eligible list by class of current or former permanent or probationary employees laid off, demoted in lieu of layoff, or separated in good standing from the class, or former permanent or probationary employees of the class who are receiving disability benefits under a state retirement plan and whose written applications for consideration for reemployment in the class have been approved by the commissioner.

Subd. 38. Total compensation. "Total compensation" means salaries, cash payments and employee benefits including paid time off, group insurance benefits, and other direct and indirect items of compensation with the exception of retirement plans.

Subd. 39. Unclassified service. "Unclassified service" means all positions designated not being classified pursuant to section 43A.08.

Subd. 40. Unlimited appointment. "Unlimited appointment" means an appointment for which there is no specified maximum duration.

HIST: 1981 c 210 s 2; 1982 c 560 s 8; 1982 c 634 s 2-5; 1983 c 247 s 19; 1989 c 335 art 3 s 2; 1990 c 594 art 2 s 1; 1993 c 146 art 2 s 9; 1997 c 79 s 2-6; 1999 c 182 s 2,3; 1999 c 216 art 7 s 1

* NOTE: Laws 1999, chapter 216, article 7, section 46, *subdivisions 1 and 3, provide specific effective dates for the *state takeover of court administrative and miscellaneous costs *under subdivision 25, as amended by Laws 1999, chapter 216, *article 7, section 1.



Section 43A.03 Department of employee relations.

43A.03 Department of employee relations.

Subdivision 1. Creation. The department of employee relations is created under the control and direction of the commissioner.

Subd. 2. Commissioner. The commissioner shall be appointed by the governor under the provisions of section 15.06. The commissioner shall be knowledgeable in executive personnel management and shall have background in labor relations.

Subd. 3. Organization. The department shall be organized into two bureaus which shall be designated the personnel bureau and the labor relations bureau. Each bureau shall be responsible for administering the duties and functions assigned to it by law. When the duties of the bureaus are not mandated by law, the commissioner may establish and revise the assignments of either bureau. Each bureau shall be under the direction of a deputy commissioner.

Subd. 4. Deputy commissioners. The deputy commissioners of the personnel and labor relations bureaus shall be in the unclassified service and shall be appointed by and serve at the pleasure of the commissioner.

Subd. 5. Confidential secretary. The commissioner may appoint a confidential secretary, who shall serve at the pleasure of the commissioner in the unclassified service.

HIST: 1981 c 210 s 3



Section 43A.04 General powers and responsibilities of commissioner.

43A.04 General powers and responsibilities of commissioner.

Subdivision 1. Statewide leadership. (a) The commissioner is the chief personnel and labor relations manager of the civil service in the executive branch.

Whenever any power or responsibility is given to the commissioner by any provision of this chapter, unless otherwise expressly provided, the power or authority applies to all employees of agencies in the executive branch and to employees in classified positions in the office of the legislative auditor, the Minnesota state retirement system, the public employees retirement association, and the teacher's retirement association. Unless otherwise provided by law, the power or authority does not apply to unclassified employees in the legislative and judicial branches.

(b) The commissioner shall operate an information system from which personnel data, as defined in section 13.43, concerning employees and applicants for positions in the classified service can be retrieved.

The commissioner has access to all public and private personnel data kept by appointing authorities that will aid in the discharge of the commissioner's duties.

(c) The commissioner may consider and investigate any matters concerned with the administration of provisions of this chapter, and may order any remedial actions consistent with law. The commissioner, at the request of an agency, shall provide assistance in employee misconduct investigations. The commissioner shall have the right to assess from the requesting agency, any costs incurred while assisting the agency in the employee misconduct investigation. Money received by the commissioner under this paragraph is appropriated to the commissioner for purposes of this paragraph.

(d) The commissioner has sole authority to settle state employee workers' compensation claims.

(e) The commissioner may assess or establish and collect premiums from all state entities to cover the costs of programs under sections 15.46 and 176.603.

Subd. 1a. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 2. Executive direction. The commissioner shall direct all departmental services, appoint employees and may enter into contracts to carry out the provisions of this chapter.

Subd. 3. Rules. The commissioner shall adopt rules under the Administrative Procedure Act to implement the provisions of this chapter that directly affect the rights of or processes available to the general public. The rules have the force and effect of law and may include but are not limited to:

(1) the processes for determining the extent of competition for filling vacancies, for recruiting applicants, for conducting competitive open examinations, for ranking candidates and maintaining competitive open eligible lists, and for certification and appointment of eligibles from competitive open eligible lists;

(2) the process for effecting noncompetitive and qualifying appointments;

(3) the process for temporary designation of positions in the unclassified service and for effecting appointments to the unclassified service;

(4) a statewide affirmative action program to include requirements for agency affirmative action plans, statewide policies and procedures, reporting requirements, accountability and responsibility of employees in the executive branch, and overall objectives of the program;

(5) conditions under which moving and other expenses may be authorized and paid prior to appointment to persons who have accepted state employment;

(6) procedures for administration of the code of ethics for employees of the executive branch;

(7) examination procedures for candidates with disabilities as described in section 43A.15, subdivision 14; and

(8) procedures or policies that affect the operation of or participation in the public employees insurance program.

Subd. 4. Administrative procedures. The commissioner shall develop administrative procedures, which are not subject to the rulemaking provisions of the Administrative Procedure Act, to effect provisions of chapter 43A which do not directly affect the rights of or processes available to the general public. The commissioner may also adopt administrative procedures, not subject to the Administrative Procedure Act, which concern topics affecting the general public if those procedures concern only the internal management of the department or other agencies and if those elements of the topics which affect the general public are the subject of department rules.

Administrative procedures shall be reproduced and made available for comment to agencies, employees, and appropriate exclusive representatives certified pursuant to sections 179A.01 to 179A.25, for at least 15 days prior to implementation and shall include but are not limited to:

(a) maintenance and administration of a plan of classification for all positions in the classified service and for comparisons of unclassified positions with positions in the classified service;

(b) procedures for administration of collective bargaining agreements and plans established pursuant to section 43A.18 concerning total compensation and the terms and conditions of employment for employees;

(c) procedures for effecting all personnel actions internal to the state service such as conduct of competitive promotional examinations, ranking and certification of employees for promotion, noncompetitive and qualifying appointments of employees and leaves of absence;

(d) maintenance and administration of employee performance appraisal, training and other programs; and

(e) procedures for pilots of the reengineered employee selection process. Employment provisions of this chapter, associated personnel rules adopted under subdivision 3, and administrative procedures established under clauses (a) and (c) may be waived for the purposes of these pilots. The pilots may affect the rights of and processes available to members of the general public seeking employment in the classified service. The commissioner will provide public notice of any pilot directly affecting the rights of and processes available to the general public and make the administrative procedures available for comment to the general public, agencies, employees, and appropriate exclusive representatives certified pursuant to sections 179A.01 to 179A.25 for at least 30 days prior to implementation.

Subd. 5. Precedence of collective bargaining provisions. A provision of an agreement entered into by the commissioner pursuant to section 179A.22, subdivision 4, shall supersede the provisions of any rule or administrative procedure or portion thereof which is inconsistent with the agreement unless the provision is found to violate existing law.

Subd. 6. Payment for grievance settlements. Notwithstanding any other law to the contrary, the commissioner may authorize an appointing authority to pay an employee for hours not worked, pursuant to the resolution of a grievance through a formal grievance procedure established by a collective bargaining agreement or one of the plans established pursuant to section 43A.18.

Subd. 7. Reporting. The commissioner shall issue a written report by February 1 and August 1 of each year to the chair of the legislative coordinating commission. The report must list the number of appointments made under each of the categories in section 43A.15, the number made to the classified service other than under section 43A.15, and the number made under section 43A.08, subdivision 2a, during the six-month periods ending June 30 and December 31, respectively.

Subd. 8. Donation of time. Notwithstanding any law to the contrary, the commissioner shall authorize the appointing authority to permit the donation of up to eight hours of accumulated vacation time in each year by each employee who is a member of law enforcement unit number 1 to their union representative for the purpose of carrying out the duties of office.

Subd. 9. Experimental or research projects. The commissioner of employee relations may conduct experimental or research projects designed to improve recruitment, selection, referral, or appointment processes for the filling of state classified positions.

The commissioner shall meet and confer with the affected exclusive bargaining representative of state employees concerning the design and implementation of experimental and research projects under this subdivision.

Any provision in section 43A.02, except for subdivisions 33 and 38, sections 43A.07 to 43A.16, associated personnel rules adopted under subdivision 3, or administrative procedures established under subdivision 4, is waived for the purposes of these projects. The commissioner may not use an experimental or research project under this section to transfer positions between the unclassified and the classified service. The number of appointments under this subdivision may not exceed five percent of the total number of appointments in the preceding fiscal year, unless the commissioner authorizes appointments in excess of five percent with the mutual agreement of any affected bargaining unit.

The commissioner shall report by September 1 to the joint subcommittee on employee relations the results of the experimental research projects conducted in the preceding fiscal year.

Subd. 10. Equitable compensation compliance. The commissioner may adopt rules under the Administrative Procedure Act to assure compliance with sections 471.991 to 471.999.

Subd. 11. Training for agency rulemaking staff. The commissioner, in cooperation with the office of administrative hearings, the attorney general, the revisor of statutes, and experienced agency rulemaking staff, shall provide training to agency staff involved in rulemaking, including information about the availability of mediators through the office of administrative hearings.

The commissioner may charge agency staff a registration fee for attending this training. The fee must be set at a level that permits the commissioner to recover the costs, excluding costs of staff time for staff positions funded through general fund appropriations, of providing this training.

The office of administrative hearings, the attorney general, agencies involved in providing this training, and the revisor of statutes shall not assess the commissioner for the cost of staff time to conduct the training provided under this subdivision.

Subd. 12. Total compensation reporting. (a) The commissioner, in consultation with the commissioner of finance, shall report to the governor and the legislature by January 15 each year on executive branch employee salary and benefits. The purpose of the report is to assist in effective long-range planning and to provide data necessary to compute annual and biennial costs related to the state workforce. The report must use data available in the biennial budget system and other necessary sources. The report also must be made available to the public in an electronic format.

(b) The report must be organized by agency. The report must list the salary or hourly rate of pay for each agency employee. The report may list the employee by name or by an identification number.

(c) The report must also include an estimate of the average cost to the state of providing insurance and other benefits to a state employee.

Subd. 13. Combined charities campaign. (a) The commissioner shall administer the state employee combined charities campaign. This duty includes registration of combined charitable organizations under section 309.501, and coordination and administration of the process under which state employees contribute to combined charitable organizations.

(b) The commissioner, in consultation with other commissioners, shall appoint a voluntary board of state employees to oversee the conduct of an annual combined charities campaign. The board must, to the extent possible, represent a cross-section of state employee groups and geographic areas where state employees are located. The board shall provide direction to the commissioner's employee assigned to administer the annual campaign and shall approve any expenditure of state funds appropriated for purposes of this subdivision.

HIST: 1981 c 210 s 4; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 560 s 9-11; 1983 c 293 s 61; 1984 c 462 s 27; 1984 c 654 art 3 s 48; 1985 c 11 s 3; 1Sp1985 c 13 s 164; 1986 c 444; 1988 c 667 s 4; 1990 c 571 s 6-8; 1991 c 128 s 2; 1995 c 233 art 2 s 37; 1995 c 248 art 2 s 7; art 10 s 2; art 11 s 4; 1997 c 79 s 7-10; 1997 c 97 s 4; 1998 c 286 s 1; 1998 c 366 s 48; 1999 c 182 s 4; 2001 c 70 s 2; 1Sp2001 c 10 art 2 s 49,50



Section 43A.044 Hazard identification and accident prevention.

43A.044 Hazard identification and accident prevention.

(a) The commissioner of the department of employee relations must operate a program of occupational hazard identification and accident prevention for state agencies and state employees, and shall provide the staff, equipment, and facilities needed for the program. The program must be offered to all state agencies through the agency safety contact or other designee; is consultative in nature; and must assist state agencies with the goal of providing a safe work environment, safe work methods, and hazard identification.

(b) The commissioner must cooperate with the department of labor and industry, department of health, and department of administration as well as other private and public community agencies to assist in the objective of hazard identification and accident prevention.

HIST: 1997 c 97 s 5



Section 43A.045 Restructuring.

43A.045 Restructuring.

(a) It is the policy of the state of Minnesota that any restructuring of executive branch agencies must include efforts to ensure that fair and equitable arrangements are carried out to protect the interests of executive branch employees and to provide the best possible service to the public. The commissioner shall make an effort to train and retrain existing employees for a changing work environment. Where restructuring may involve a loss of existing positions and employment, the commissioner shall assist affected employees in finding suitable employment.

(b) Options available to employees whose positions will be eliminated by implementation of a restructuring plan must include, at a minimum, job and training opportunities necessary to qualify for another job in the same, an equal, or a lower classification within their current department or in another state agency.

(c) Implementation of this section, as well as procedures for notifying employees affected by restructuring plans, must be negotiated into collective bargaining agreements under chapter 179A. Nothing in this section shall be construed as diminishing any rights defined in collective bargaining agreements under this chapter or chapter 179A.

HIST: 1991 c 345 art 1 s 67; 1993 c 192 s 75



Section 43A.046 Staff reductions.

43A.046 Staff reductions.

In order to maximize delivery of services to the public, if layoffs of state employees are necessary, each agency with more than 50 full-time equivalent employees must reduce at least the same percentage of management and supervisory personnel as line and support personnel.

HIST: 1997 c 202 art 2 s 31



Section 43A.047 Contracted services.

43A.047 Contracted services.

(a) Executive agencies, including the Minnesota state colleges and universities system, must demonstrate that they cannot use available staff before hiring outside consultants or services. If use of consultants is necessary, agencies are encouraged to negotiate contracts that will involve permanent staff, so as to upgrade and maximize training of state employees.

(b) If agencies reduce operating budgets, agencies must give priority to reducing spending on professional and technical service contracts before laying off permanent employees.

HIST: 1997 c 202 art 2 s 32; 1999 c 250 art 1 s 71; 1Sp2001 c 10 art 2 s 51



Section 43A.05 Powers and responsibilities through the personnel bureau.

43A.05 Powers and responsibilities through the personnel bureau.

Subdivision 1. General. The commissioner through the personnel bureau shall perform the duties assigned in this chapter. The deputy for the personnel bureau shall perform any duties delegated by the commissioner.

The commissioner's authority and responsibility shall include but not be limited to maintenance of a classification plan, assignment of all positions in the classified service to job classes, maintenance and approval of total compensation plans for all positions in the executive branch pursuant to the provisions of section 43A.18 and other provisions of law; preparation of examinations, rating of candidates for employment and preparation of eligible lists; maintenance of employee performance appraisal, training and affirmative action programs; and maintenance and publication of logical career paths in the classified civil service.

Subd. 2. Requests for nonstate funds. The commissioner shall have the authority to review and comment upon all requests for other than state appropriated funds by any agency for personnel and labor relations purposes before any funding request is made to a federal, local or private agency.

Subd. 3. Commissioner's plan. The commissioner shall periodically develop and establish pursuant to this chapter a commissioner's plan. The commissioner shall submit the plan, before becoming effective, to the legislative coordinating commission for approval.

Subd. 4. Time off in emergencies. The commissioner shall authorize appointing authorities to pay for time off in emergencies. The commissioner, after consultation with the commissioner of public safety, may excuse employees from duty with full pay in the event of a natural or other emergency, if continued operation would involve a threat to the health or safety of individuals. Absence with pay shall not exceed 16 working hours at any one time unless the commissioner authorizes a longer duration. Authority to excuse employees from duty with full pay on the campuses of the Minnesota state colleges and universities is vested in the college and university presidents, under guidelines established by the board of trustees of the Minnesota state colleges and universities.

Subd. 5. Comparability adjustments. The commissioner shall compile, subject to availability of funds and personnel, and submit to the legislative coordinating commission by January 1 of each odd-numbered year a list showing, by bargaining unit, and by plan for executive branch employees covered by a plan established under section 43A.18, those female-dominated classes and those male-dominated classes in state civil service for which a compensation inequity exists based on comparability of the value of the work. The commissioner shall also submit to the legislative coordinating commission, along with the list, an estimate of the appropriation necessary for providing comparability adjustments for classes on the list. The commission shall review and approve, disapprove, or modify the list and proposed appropriation. The commission's action must be submitted to the full legislature. The full legislature may approve, reject, or modify the commission's action. The commission shall show the distribution of the proposed appropriation among the bargaining units and among the plans established under 43A.18. Each bargaining unit and each plan must be allocated that proportion of the total proposed appropriation that equals the cost of providing adjustments for the positions in the unit or plan approved by the commission for comparability adjustments divided by the total cost of providing adjustments for all positions on the list approved by the commission for comparability adjustments. Distribution of any appropriated funds within each bargaining unit or plan must be determined by collective bargaining agreements or by plans.

Subd. 6. Allocation. The amount recommended by the legislative coordinating commission pursuant to subdivision 5 to make comparability adjustments shall be submitted to the full legislature by March 1 of each odd-numbered year. The legislature may accept, reject, or modify the amount recommended. The commissioner of finance, in consultation with the commissioner of employee relations, shall allocate the amount appropriated by the legislature, on a pro rata basis, if necessary, to the proper accounts for distribution to incumbents of classes which have been approved for comparability adjustments.

Funds appropriated for purposes of comparability adjustments for state employees shall be drawn exclusively from and shall not be in addition to the funds appropriated for salary supplements or other employee compensation. Funds not used for purposes of comparability adjustments shall revert to the appropriate fund.

Subd. 7. Human rights. The commissioner of human rights or any state court may use as evidence the results of any job evaluation system established under subdivision 5 and the reports compiled under subdivision 5 in any proceeding or action alleging discrimination.

HIST: 1981 c 210 s 5; 1982 c 560 s 12; 1982 c 634 s 6,8; 1983 c 301 s 100; 1984 c 462 s 27; 1989 c 223 s 1; 1994 c 560 art 2 s 10; 1995 c 248 art 2 s 7; 1996 c 398 s 22; 1997 c 79 s 11,12



Section 43A.06 Powers and responsibilities through the labor relations bureau.

43A.06 Powers and responsibilities through the labor relations bureau.

Subdivision 1. General. (a) The commissioner, through the labor relations bureau, shall perform the duties assigned to the commissioner by sections 3.855, 179A.01 to 179A.25 and this section.

(b) The deputy commissioner for the labor relations bureau shall be the state labor negotiator for purposes of negotiating and administering agreements with exclusive representatives of employees and shall perform any other duties delegated by the commissioner subject to the limitations in paragraph (c).

(c) The board of trustees of the Minnesota state colleges and universities may exercise the powers under this section for employees included in the units provided in clauses (9), (10), and (11) of section 179A.10, subdivision 2, except with respect to sections 43A.22 to 43A.31, which shall continue to be the responsibility of the commissioner. The commissioner of employee relations shall have the right to review and comment to the Minnesota state colleges and universities on the board's final proposals prior to exchange of final positions with the designated bargaining units as well as any requests for interest arbitration. When submitting a proposed collective bargaining agreement to the legislative coordinating commission and the legislature under section 3.855, subdivision 2, the board of trustees must use procedures and assumptions consistent with those used by the commissioner of employee relations in calculating the costs of the proposed contract. The legislative coordinating commission must, when considering a collective bargaining agreement or arbitration award submitted by the board of trustees, evaluate market conditions affecting the employees in the bargaining unit, equity with other bargaining units in the executive branch, and the ability of the trustees and the state to fund the agreement or award.

Subd. 2. Hearings. The commissioner shall represent the state at hearings conducted by the commissioner of the bureau of mediation services.

Subd. 3. Collective bargaining. The commissioner through the labor relations bureau shall represent the state in all collective bargaining between the state and exclusive representatives, and shall represent the state in mediation and arbitration of collective bargaining disputes.

Subd. 4. Reports. The commissioner shall report to the legislative coordinating commission pursuant to section 3.855.

Subd. 5. Interpretation of collective bargaining agreements. The commissioner shall be responsible for management interpretation of all collective bargaining agreements between the state and exclusive representatives and provide management personnel with training in the interpretation and application of these collective bargaining agreements.

Subd. 6. Grievances; arbitration. The commissioner shall oversee the administration of all written grievances arising under collective bargaining agreements between the state and an exclusive representative and shall represent the state at all grievance arbitrations.

Subd. 7. Grievance settlement. The commissioner shall have final authority to decide if a grievance shall be submitted to arbitration or if it shall be settled without arbitration.

Subd. 8. Unfair labor practice charges. The commissioner shall direct investigations and shall have authority to decide whether agencies in the executive branch shall settle unfair labor practice charges filed against the employer, appointing authorities or their agents pursuant to chapter 179A.

HIST: 1981 c 210 s 6; 1984 c 462 s 27; 1987 c 186 s 15; 1992 c 582 s 2; 1994 c 532 art 4 s 1; 1995 c 212 art 4 s 64; 1995 c 248 art 2 s 7; 1996 c 398 s 23; 1997 c 156 s 2; 1999 c 182 s 5; 2001 c 133 s 1



Section 43A.07 Classified service.

43A.07 Classified service.

Subdivision 1. Classification plan. The commissioner shall maintain, revise and administer a classification plan.

Subd. 2. Job classes and titles. An appointing authority shall notify the commissioner when a new position is to be established in the classified service. The commissioner shall allocate the position to an appropriate class in the classification plan or if the position cannot be allocated to an existing class, establish a new class. The commissioner shall assign an appropriate salary rate or range to the class. If the class is in a bargaining unit under the provisions of section 179A.10, and there is an applicable provision in the collective bargaining agreement the commissioner shall establish the salary rate or range pursuant to the agreement.

The commissioner may independently conduct classification studies or, upon request of a permanent employee, may investigate the duties of a classified position. If a request is denied, the employee must be given a written explanation. The commissioner shall investigate the duties of a classified position upon request of an appointing authority. The commissioner may reclassify the position, change the title of the position or establish a new class. The commissioner shall assign an appropriate salary rate or range to the class. If the class is in a collective bargaining unit under the provisions of section 179A.10, and there is an applicable provision in the collective bargaining agreement, the commissioner shall establish the salary rate or range pursuant to the agreement.

Subd. 3. Protested allocation or reclassification. An appointing authority who is affected by a position allocation or reclassification or an employee who is affected by a position reclassification may protest the allocation or reclassification in writing to the commissioner. The commissioner shall review the allocation or reclassification and may change the allocation or reclassification decision. This procedure shall not be subject to contested case provisions of the Administrative Procedure Act.

Subd. 4. Effect of reclassification. Except as provided in section 43A.17, subdivision 5, the incumbent of a position which has been reclassified shall continue in the position only if the employee is eligible for and is appointed to the position of the new class in accordance with the provisions of this chapter and the rules, administrative procedures or a collective bargaining agreement entered into under sections 179A.01 to 179A.25 governing reallocation or change in allocation of positions, promotion, transfer, and demotion. If the incumbent is ineligible to continue in the position and is not transferred, promoted or demoted, the layoff provisions of plans pursuant to section 43A.18 or a collective bargaining agreement entered into under sections 179A.01 to 179A.25 shall apply. Personnel changes required by the reclassification of positions shall be completed within a reasonable period of time, as prescribed by the commissioner, following the reclassification notice to an appointing authority.

Subd. 5. Leaves to accept unclassified appointments. An employee may be granted a leave of absence from a position in the classified service to accept a position in the unclassified service. Upon request, during the unclassified appointment or within 60 days of the end of the unclassified appointment, the employee shall be reappointed in the agency from which the employee was granted the leave, to a classified position comparable to that held immediately prior to being appointed to the unclassified position.

Subd. 6. Rights of incumbents of declassified positions. Except for just cause, an incumbent with permanent status shall not be removed from a position which is declassified for a period of one year following the declassification. An appointing authority may remove an incumbent of a declassified position after one year with 30 days' prior notice. At any time after the declassification, and prior to the end of the 30-day notice period, if so requested, the employee shall be appointed within the same agency to a classified position comparable to the position that was declassified or, if a comparable position is unavailable, to a position in that agency comparable to that held immediately prior to being appointed to the declassified position. This section applies only to the incumbent at the time the position is declassified and not to employees subsequently appointed to the declassified position.

HIST: 1981 c 210 s 7; 1984 c 462 s 27; 1Sp1985 c 13 s 165; 1986 c 444; 1997 c 97 s 6; 1999 c 182 s 6,7



Section 43A.071 Service worker.

43A.071 Service worker.

The disability levels and types covered under the service worker category in the state civil service may include persons with physical disabilities, mental health disabilities, and mental retardation.

HIST: 1987 c 232 s 1



Section 43A.08 Unclassified service.

43A.08 Unclassified service.

Subdivision 1. Unclassified positions. Unclassified positions are held by employees who are:

(1) chosen by election or appointed to fill an elective office;

(2) heads of agencies required by law to be appointed by the governor or other elective officers, and the executive or administrative heads of departments, bureaus, divisions, and institutions specifically established by law in the unclassified service;

(3) deputy and assistant agency heads and one confidential secretary in the agencies listed in subdivision 1a and in the office of strategic and long-range planning;

(4) the confidential secretary to each of the elective officers of this state and, for the secretary of state, state auditor, and state treasurer, an additional deputy, clerk, or employee;

(5) intermittent help employed by the commissioner of public safety to assist in the issuance of vehicle licenses;

(6) employees in the offices of the governor and of the lieutenant governor and one confidential employee for the governor in the office of the adjutant general;

(7) employees of the Washington, D.C., office of the state of Minnesota;

(8) employees of the legislature and of legislative committees or commissions; provided that employees of the legislative audit commission, except for the legislative auditor, the deputy legislative auditors, and their confidential secretaries, shall be employees in the classified service;

(9) presidents, vice-presidents, deans, other managers and professionals in academic and academic support programs, administrative or service faculty, teachers, research assistants, and student employees eligible under terms of the federal Economic Opportunity Act work study program in the Perpich center for arts education and the Minnesota state colleges and universities, but not the custodial, clerical, or maintenance employees, or any professional or managerial employee performing duties in connection with the business administration of these institutions;

(10) officers and enlisted persons in the national guard;

(11) attorneys, legal assistants, and three confidential employees appointed by the attorney general or employed with the attorney general's authorization;

(12) judges and all employees of the judicial branch, referees, receivers, jurors, and notaries public, except referees and adjusters employed by the department of labor and industry;

(13) members of the state patrol; provided that selection and appointment of state patrol troopers must be made in accordance with applicable laws governing the classified service;

(14) chaplains employed by the state;

(15) examination monitors and intermittent training instructors employed by the departments of employee relations and commerce and by professional examining boards and intermittent staff employed by the technical colleges for the administration of practical skills tests and for the staging of instructional demonstrations;

(16) student workers;

(17) executive directors or executive secretaries appointed by and reporting to any policy-making board or commission established by statute;

(18) employees unclassified pursuant to other statutory authority;

(19) intermittent help employed by the commissioner of agriculture to perform duties relating to pesticides, fertilizer, and seed regulation;

(20) the administrators and the deputy administrators at the state academies for the deaf and the blind; and

(21) chief executive officers in the department of human services.

Subd. 1a. Additional unclassified positions. Appointing authorities for the following agencies may designate additional unclassified positions according to this subdivision: the departments of administration; agriculture; commerce; corrections; economic security; children, families, and learning; employee relations; trade and economic development; finance; health; human rights; labor and industry; natural resources; public safety; human services; revenue; transportation; and veterans affairs; the housing finance and pollution control agencies; the state lottery; the state board of investment; the office of administrative hearings; the office of environmental assistance; the offices of the attorney general, secretary of state, state auditor, and state treasurer; the Minnesota state colleges and universities; the higher education services office; the Perpich center for arts education; and the Minnesota zoological board.

A position designated by an appointing authority according to this subdivision must meet the following standards and criteria:

(1) the designation of the position would not be contrary to other law relating specifically to that agency;

(2) the person occupying the position would report directly to the agency head or deputy agency head and would be designated as part of the agency head's management team;

(3) the duties of the position would involve significant discretion and substantial involvement in the development, interpretation, and implementation of agency policy;

(4) the duties of the position would not require primarily personnel, accounting, or other technical expertise where continuity in the position would be important;

(5) there would be a need for the person occupying the position to be accountable to, loyal to, and compatible with, the governor and the agency head, the employing statutory board or commission, or the employing constitutional officer;

(6) the position would be at the level of division or bureau director or assistant to the agency head; and

(7) the commissioner has approved the designation as being consistent with the standards and criteria in this subdivision.

Subd. 1b. Exception. The provisions of Laws 1982, chapter 634 do not apply to the positions contained in Minnesota Statutes 1981 Supplement, section 43A.08, subdivision 1, clause (g).

Subd. 2. Repealed, 1982 c 560 s 65

Subd. 2a. Temporary unclassified positions. The commissioner, upon request of an appointing authority, may authorize the temporary designation of a position in the unclassified service. The commissioner may make this authorization only for professional, managerial or supervisory positions which are fully anticipated to be of limited duration.

Subd. 3. Unclassified titles; salary rates and ranges; investigations. Except for those positions listed in section 43A.18, subdivisions 4 and 6, when a new position is to be established in the unclassified service, the commissioner shall compare the position to a class in the classified service if a comparable class exists or if not, establish a salary rate or range and official title for the position.

The commissioner shall independently or upon request of an appointing authority or employee investigate the duties of a position unclassified under provisions of subdivision 1a or rule. If the commissioner determines the position is incorrectly placed in the unclassified service, the commissioner shall place the position in the classified service. If the commissioner determines the position is improperly compared or assigned to an inappropriate salary range, the commissioner shall recompare the position, change the title or establish a new title or reassign the position to a different salary rate or range.

If a new title is established for the position or if the position is reassigned to a different salary rate or range and the position will be covered by a bargaining unit under the provisions of section 179A.10, and if there is an applicable provision in a collective bargaining agreement, the commissioner shall establish the salary rate or range pursuant to the collective bargaining agreement.

Subd. 4. Length of service for student workers. A person may not be employed as a student worker in the unclassified service under subdivision 1 for more than 36 months. Employment at a school that a student attends is not counted for purposes of this 36-month limit. Student workers in the Minnesota department of transportation SEEDS program who are actively involved in a four-year degree program preparing for a professional career job in the Minnesota department of transportation may be employed as a student worker for up to 48 months.

HIST: 1981 c 37 s 2; 1981 c 210 s 8; 1982 c 560 s 13-16; 1982 c 634 s 9; 1983 c 258 s 11; 1983 c 289 s 10; 1984 c 462 s 27; 1984 c 544 s 79; 1984 c 640 s 29; 1Sp1985 c 13 s 166; 1Sp1985 c 14 art 9 s 75; 1986 c 444; 1987 c 186 s 3; 1987 c 312 art 1 s 13; 1987 c 398 art 10 s 5,6; 1988 c 667 s 5; 1988 c 686 art 1 s 49; 1989 c 269 s 38; 1989 c 326 art 5 s 51; 1989 c 329 art 12 s 1; 1989 c 335 art 1 s 269; 1990 c 375 s 3; 1990 c 571 s 9; 1990 c 589 art 1 s 1; 1991 c 233 s 109; 1991 c 238 art 1 s 2-4; 1992 c 567 art 3 s 3,4; 1994 c 483 s 1; 1994 c 532 art 4 s 2; 1994 c 560 art 2 s 11,12; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 247 art 2 s 54; 1995 c 248 art 10 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1996 c 412 art 9 s 19; 1996 c 425 s 3; 1997 c 79 s 13,14; 1999 c 241 art 10 s 8; 2001 c 70 s 3; 1Sp2001 c 4 art 6 s 13



Section 43A.081 Subdivisions renumbered, repealed, or no longer in effect

43A.081 Subdivision 1. Repealed, 1990 c 571 s 49

Subd. 2. Repealed, 1990 c 571 s 49

Subd. 3. Repealed, 1982 c 560 s 65

Subd. 4. Repealed, 1982 c 560 s 65

Subd. 5. Repealed, 1990 c 571 s 49



Section 43A.082 Repealed, 1996 c 310 s 1

43A.082 Repealed, 1996 c 310 s 1



Section 43A.09 Recruitment.

43A.09 Recruitment.

The commissioner in cooperation with appointing authorities of all state agencies shall maintain an active recruiting program publicly conducted and designed to attract sufficient numbers of well-qualified people to meet the needs of the civil service, and to enhance the image and public esteem of state service employment. Special emphasis shall be given to recruitment of protected group members to assist state agencies in meeting affirmative action goals to achieve a balanced work force.

HIST: 1981 c 210 s 9



Section 43A.10 Examinations; eligibility to compete.

43A.10 Examinations; eligibility to compete.

Subdivision 1. General. Entrance to the classified service shall be through successful competition in an examination and certification and appointment from an eligible list except as provided in section 43A.15 or other law.

Subd. 2. Examination criteria. All examinations for positions in the classified service shall be job related and designed to fairly assess ability to perform the duties of the class for which the examination is given.

Subd. 3. Facilities furnished examiners. The authorities having control of public buildings in political subdivisions of the state and school districts, upon written request of the commissioner, shall furnish convenient facilities for the administration of examinations. Upon such request, it shall be the duty of state and local authorities and employees, as it is consistent with their other duties, to aid in carrying out the provisions of this section. Campuses of the Minnesota state colleges and universities may charge the commissioner for actual costs incurred in providing facilities for examinations, provided that the costs were incurred due solely to the examination.

Subd. 4. Candidates, eligibles; expenses. The commissioner or an appointing authority may pay travel expenses incurred by candidates or eligibles invited for oral examinations or employment interviews in the manner and amounts authorized by the commissioner.

Subd. 5. Eligibility for competitive open examinations. Competitive open examinations shall, upon public notice, be open to all applicants who meet reasonable job-related requirements fixed by the commissioner.

Subd. 6. Eligibility for competitive promotional examinations. Competitive promotional examinations shall be open only to employees of the civil service, the Minnesota state retirement system, the public employees retirement association, and the teacher's retirement association. The commissioner may require that competition be extended to all employees as defined above or may limit competition to employees of one or more agencies or organizational units thereof or to employees meeting specified employment conditions.

Subd. 7. Examination accommodations. Upon request, the commissioner shall provide examination accommodations to a candidate with a disability that does not prevent performance of the duties of the class. The accommodations must provide an opportunity to fairly examine the ability of the candidate to perform the duties of the class notwithstanding the disability but must preserve, to the extent feasible, the validity of the examination process and equitable comparison of examination scores with competitors without disabilities.

Subd. 8. Eligibility for qualified disabled examinations. The commissioner shall establish alternative examination methods to assess the qualifications of applicants for a competitive open or competitive promotional examination who have a disability that does not prevent performance of the duties of the class but that cannot be accommodated in the regular examination process. Alternative examination methods offered must allow candidates for competitive open and competitive promotional exams to demonstrate possession of the same knowledge, skills, and abilities essential to satisfactory performance in the job class without compromising inferences about other candidates' qualifications.

HIST: 1981 c 210 s 10; 1983 c 39 s 1; 1984 c 544 s 80; 1984 c 642 s 1; 1985 c 11 s 4; 1Sp1985 c 13 s 167; 1986 c 444; 1987 c 232 s 2; 1990 c 571 s 10,11; 1995 c 248 art 10 s 4; 1996 c 398 s 24



Section 43A.11 Veteran's preference.

43A.11 Veteran's preference.

Subdivision 1. Creation. Recognizing that training and experience in the military services of the government and loyalty and sacrifice for the government are qualifications of merit which cannot be readily assessed by examination, a veteran's preference shall be available pursuant to this section to a veteran as defined in section 197.447.

Subd. 2. Restrictions. Veteran's preference credit under this section may not be used by any veteran who is currently receiving or is eligible to receive a monthly veteran's pension based exclusively on length of military service.

Subd. 3. Nondisabled veteran's credit. There shall be added to the competitive open examination rating of a nondisabled veteran, who so elects, a credit of five points provided that the veteran obtained a passing rating on the examination without the addition of the credit points.

Subd. 4. Disabled veteran's credit. There shall be added to the competitive open examination rating of a disabled veteran, who so elects, a credit of ten points provided that the veteran obtained a passing rating on the examination without the addition of the credit points. There shall be added to the competitive promotional examination rating of a disabled veteran, who so elects, a credit of five points provided that (a) the veteran obtained a passing rating on the examination without the addition of the credit points and (b) the veteran is applying for a first promotion after securing public employment.

Subd. 5. Disabled veteran; definitions. For the purpose of the preference to be used in securing appointment from a competitive open examination, "disabled veteran" means a person who has a compensable service connected disability as adjudicated by the United States Veterans Administration, or by the retirement board of one of the several branches of the armed forces, which disability is existing at the time preference is claimed. For purposes of the preference to be used in securing appointment from a competitive promotional examination, "disabled veteran" means a person who, at the time of election to use a promotional preference, is entitled to disability compensation under laws administered by the veterans administration for a permanent service connected disability rated at 50 percent or more.

Subd. 6. Preference for spouses. A preference available pursuant to this section may be used by the surviving spouse of a deceased veteran and by the spouse of a disabled veteran who because of the disability is unable to qualify.

Subd. 7. Ranking of veterans. An eligible with a rating augmented by veteran's preference shall be entered on an eligible list ahead of a nonveteran with the same rating.

Subd. 8. Notification. A governmental agency when notifying eligibles that they have passed examinations shall show the final examination ratings preference credits and shall notify eligibles that they may elect to use veteran's preference to augment passing ratings.

Subd. 9. Rejection; explanation. If the appointing authority rejects a certified eligible who has received veteran's preference, the appointing authority shall notify the eligible in writing of the reasons for the rejection.

HIST: 1981 c 210 s 11; 1982 c 560 s 17-20; 1984 c 468 s 1; 1984 c 609 s 1; 1985 c 248 s 85; 1Sp1985 c 16 art 2 s 8; 1986 c 444



Section 43A.12 Ranking of eligibles.

43A.12 Ranking of eligibles.

Subdivision 1. General. The commissioner shall prepare eligible lists as provided in this section.

Subd. 2. Layoff lists. On layoff lists former employees of the class shall be ranked as provided in collective bargaining agreements, the plans established pursuant to section 43A.18, rules, or procedures implemented pursuant to section 43A.04, subdivision 4.

Subd. 3. Reemployment lists. On reemployment lists former employees of the class with satisfactory prior service ratings shall be ranked as provided in collective bargaining agreements, the plans established pursuant to section 43A.18, rules, or procedures implemented pursuant to section 43A.04, subdivision 4.

Subd. 4. Competitive lists. On competitive open and competitive promotional lists eligibles shall be ranked according to their ratings in examinations and the veteran's preference provisions of section 43A.11.

Subd. 5. Qualified disabled lists. On qualified disabled lists eligibles must be ranked in alphabetical order.

Subd. 6. Term of eligibility. The term of eligibility of eligibles on lists shall be determined by the commissioner but shall not be less than six months.

HIST: 1981 c 210 s 12; 1990 c 571 s 12



Section 43A.13 Certification of eligibles.

43A.13 Certification of eligibles.

Subdivision 1. General. Upon request of an appointing authority the commissioner shall certify eligibles from an eligible list determined appropriate by the commissioner, or as provided in collective bargaining agreements, rules or section 43A.04, subdivision 4. The commissioner may limit certification to those eligibles who meet special qualifications documented by an appointing authority and approved by the commissioner as job-related and necessary for satisfactory performance of a specific vacant position. The commissioner shall certify qualified available eligibles as provided in this section. Where the vacancy to be filled is in a position covered by a collective bargaining agreement, the list of certified eligibles shall be made available upon request to the exclusive representative as defined in sections 179A.01 to 179A.25.

Subd. 2. Layoff. If an agency has a layoff list for the class and employment conditions of the vacancy to be filled, the commissioner shall certify eligibles as provided in collective bargaining agreements, plans established under section 43A.18, rules, or procedures implemented under section 43A.04, subdivision 4.

The commissioner, in accordance with collective bargaining agreements or plans established under section 43A.18, may also afford employees on permanent layoff from state service the opportunity to be tested for existing competitive open and promotional eligible lists for classes equal to or lower than those from which they are on layoff. Candidates tested under this procedure who obtain passing scores are eligible in accordance with the ranking and certification provisions of section 43A.12 and this section.

Subd. 3. Reemployment. The commissioner may certify any eligible on the reemployment list for the class.

Subd. 4. Competitive open. (a) For positions to be filled by competitive open examination, the commissioner shall certify the first 20 eligibles on the list plus those eligibles having the same score as the 20th eligible certified.

(b) When the position to be filled by competitive open examination is in a class for which the initially established eligible list contained the names of more than 200 eligibles and that list has existed for more than 12 months and been referred to more than ten vacancies, the commissioner shall certify the first 40 eligibles on the list plus those eligibles having the same score as the 40th eligible certified.

Subd. 5. Competitive promotional. For positions to be filled by competitive promotional examination limited to employees of one or more agencies or organizational units, the commissioner shall certify the first ten eligibles on the list plus those eligibles having the same score as the tenth eligible certified. For positions to be filled by competitive promotional examination extended to all employees of the civil service, the commissioner shall certify the first 20 eligibles on the list, plus those eligibles having the same score as the 20th eligible certified.

Subd. 6. Qualified disabled. The commissioner shall refer all qualified disabled candidates with eligibles from the competitive open or competitive promotional list established from the same examination announcement.

Subd. 7. Expanded certification. When the commissioner determines that a disparity as defined in rules exists between an agency's work force and its affirmative action plan approved in accordance with section 43A.19, the commissioner shall ensure to the extent possible that eligibles who are members of the protected groups for which the disparity exists are certified for appointment. When fewer than two eligibles of each protected group for which a disparity has been determined to exist would be certified under subdivisions 4 and 5, the commissioner shall certify two eligibles from each protected group for which a disparity exists or four from each group for which a disparity exists if the number of names referred has been increased under subdivision 4, paragraph (b). Implementation of this subdivision may not be deemed a violation of other provisions of this chapter or chapter 363.

Subd. 8. Refusal to certify. The commissioner may refuse to certify an eligible who (a) is found to lack any of the requirements established for the examination for which the eligible has applied, (b) has been dismissed from the public service for delinquency or misconduct, (c) has been dismissed from the same or a similar classification within the civil service for unsatisfactory job performance, (d) has, directly or indirectly, given or promised to give anything of value to any person in connection with the eligible's examination, appointment, or proposed appointment, or (e) has made a false statement of any material fact or practiced or attempted to practice any deception or fraud in the application, or examination or in securing eligibility or appointment.

When the commissioner refuses to certify an eligible, the commissioner shall, upon request of the eligible refused, furnish the eligible a statement of the reasons for the refusal. Upon receipt of relevant information, the commissioner shall reconsider the refusal and may certify the eligible.

Subd. 9. Repealed, 1999 c 182 s 20

HIST: 1981 c 210 s 13; 1982 c 560 s 21-23; 1984 c 462 s 27; 1987 c 186 s 4,5; 1990 c 571 s 13-18; 1991 c 128 s 3; 1995 c 248 art 10 s 5; 1997 c 79 s 15; 1999 c 182 s 8



Section 43A.14 Appointments.

43A.14 Appointments.

All appointments to the classified service shall be based upon merit and ability to perform the duties of the position and the needs of the employing agency, including the need to achieve and maintain a representative work force. For employees in a bargaining unit as defined in section 179A.10 appointments shall be subject to applicable provisions of collective bargaining agreements.

HIST: 1981 c 210 s 14; 1984 c 462 s 27



Section 43A.15 Noncompetitive and qualifying appointments.

43A.15 Noncompetitive and qualifying appointments.

Subdivision 1. General. Positions in the classified service may be filled other than by appointment from eligible lists only as provided in this section or other law, provided that appointments made pursuant to subdivisions 5, 6, 9, 10, 11, and 12 shall be subject to applicable provisions of collective bargaining agreements.

Subd. 2. Emergency appointments. An appointing authority may make an emergency appointment for up to 30 working days. If necessary, the commissioner may grant an extension of the emergency appointment for 15 additional working days. No person may be employed in any one agency on an emergency basis for more than 45 working days in any 12-month period.

Subd. 3. Temporary appointments. The commissioner may authorize an appointing authority to make a temporary appointment of up to six months. The commissioner may, in the best interest of the state, grant an extension of a temporary appointment or approve a temporary appointment to fill a vacancy created by an approved leave of absence to a maximum period of one year. When practicable, the commissioner may certify any qualified eligible from an eligible list for the temporary appointment, but may authorize the appointment of any person deemed qualified by the appointing authority.

No person shall be employed on a temporary basis in any one agency for more than 12 months in any 24-month period.

Subd. 4. Provisional appointments. The commissioner may authorize an appointing authority to make a provisional appointment if there is an urgent reason for filling a vacancy and no person on an incomplete certification is suitable or available for appointment.

No person shall be provisionally appointed unless the person has passed an appropriate qualifying examination or is qualified in all respects except for completion of a licensure or certification requirement. To the extent possible, the commissioner shall ensure that provisional appointments are kept to a minimum.

No person shall be employed on a provisional basis for more than six months unless the commissioner grants an extension to a maximum of 12 months in the best interest of the state. No extension may be granted beyond 12 months except for persons provisionally appointed to physician positions or other positions requiring licensure or certification where there is a lack of eligibles.

At the request of an appointing authority, the commissioner may authorize the probationary appointment of a provisional appointee who has performed satisfactorily for at least 60 days.

Subd. 5. Noncompetitive promotions. The commissioner may authorize an appointing authority to promote the incumbent with permanent or probationary status to a reallocated classified position.

Subd. 6. Appointments through transfer or demotion. The commissioner may authorize the transfer or demotion of an employee in the classified service within an agency or between agencies. Prior to authorizing a transfer or demotion, the commissioner shall determine that the employee to be transferred or demoted is qualified for the new position. An authorized transfer may result in the movement of an employee between agencies in the same class or between or within agencies in different classes provided that the compensation for the classes is similar.

The commissioner may enter into arrangements with public personnel agencies in other jurisdictions for the purpose of effecting transfers or voluntary demotions of employees between jurisdictions.

Subd. 7. Appointments for unclassified incumbents of newly classified positions. The commissioner may authorize the probationary appointment of an incumbent who has passed a qualifying examination and who has served at least one year in an unclassified position which has been placed in the classified service by proper authority.

Subd. 8. Exceptional appointments. Where a position requires exceptional qualifications of a scientific, professional or expert character and competition is impracticable, the commissioner may, at the request of an appointing authority, authorize the probationary appointment of a designated person possessing the required exceptional qualifications.

Subd. 9. Labor service appointments. The commissioner shall designate classes involving unskilled labor as comprising a labor service and shall authorize appointing authorities to make appointments to such classes without prior approval.

Subd. 10. Routine service and entry clerical appointments. The commissioner may authorize the administration of a qualifying selection process if a class is of a routine, service nature involving unskilled tasks, the performance of which cannot be directly related to qualifications beyond a minimum competency level. The commissioner may also authorize the administration of qualifying skill tests for entry level clerical positions as an alternative to certification from an eligible list as provided in section 43A.13.

Subd. 11. Appointments to positions in shortage occupations. The commissioner may designate classifications for which qualified applicants are in critically short supply and may develop recruitment, qualifying examination and referral processes as will provide agencies opportunity to make prompt appointments.

Subd. 12. Work-training appointments. The commissioner may authorize the probationary appointment of persons who successfully complete on-the-job state training programs which have been approved by the commissioner.

Subd. 13. Revenue seasonal employees. The commissioner may authorize the administration of a qualifying selection process for the filling of seasonal positions in the department of revenue used in the processing of returns and providing information during the tax season. The commissioner of revenue may consider any candidate found qualified through this process for probationary appointment.

Subd. 14. On-the-job demonstration examination and appointment. The commissioner shall establish qualifying procedures for candidates whose disabilities are of such a severe nature that the candidates are unable to demonstrate their abilities in competitive and qualified disabled examination processes. The qualifying procedures must consist of up to 700 hours on-the-job trial work experience which will be in lieu of a competitive examination and for which the disabled person has the option of being paid or unpaid. Up to three persons with severe disabilities and their job coach may be allowed to demonstrate their job competence as a unit through the on-the-job trial work experience examination procedure. This work experience must be limited to candidates for appointment, promotion, or transfer for which there is no reasonable accommodation in the examination process.

The commissioner may authorize the probationary appointment of a candidate based on the request of the appointing authority that documents that the candidate has successfully demonstrated qualifications for the position through completion of an on-the-job trial work experience. The implementation of this subdivision may not be deemed a violation of chapter 43A or 363.

Subd. 15. Reinstatement. An appointing authority may directly reinstate a person who is a former permanent or probationary employee of the job class, within four years of separation from the class.

HIST: 1981 c 210 s 15; 1982 c 560 s 24,25; 1Sp1985 c 13 s 168; 1988 c 667 s 6; 1990 c 571 s 19; 1995 c 248 art 10 s 6; 1999 c 182 s 9,10



Section 43A.16 Probationary periods.

43A.16 Probationary periods.

Subdivision 1. General. All unlimited appointments to positions in the classified service except as provided in this subdivision shall be for a probationary period the duration of which shall be determined through collective bargaining agreements or plans established pursuant to section 43A.18 but which shall not be less than 30 days of full-time equivalent service nor more than two years of full-time equivalent service. An appointing authority may require a probationary period for transfers, reemployments, reinstatements, voluntary demotions, and appointments from layoff lists of former employees of a different appointing authority. For employees in a bargaining unit as defined in section 179A.10 the requirement of such a probationary period shall be subject to applicable provisions of collective bargaining agreements.

Subd. 2. Termination during probationary period. There is no presumption of continued employment during a probationary period. Terminations or demotions may be made at any time during the probationary period subject to the provisions of this section and collective bargaining agreements or plans established pursuant to section 43A.18.

If during the probationary period an employee with permanent status is dismissed for inability to perform the duties of the new position or for other cause not related to misconduct or delinquency, the employee shall be restored to a position in the employee's former class and agency.

HIST: 1981 c 210 s 16; 1984 c 462 s 27



Section 43A.17 Salary limits, rates, ranges and exceptions.

43A.17 Salary limits, rates, ranges and exceptions.

Subdivision 1. Salary limits. As used in subdivisions 1 to 9, "salary" means hourly, monthly, or annual rate of pay including any lump-sum payments and cost-of-living adjustment increases but excluding payments due to overtime worked, shift or equipment differentials, work out of class as required by collective bargaining agreements or plans established under section 43A.18, and back pay on reallocation or other payments related to the hours or conditions under which work is performed rather than to the salary range or rate to which a class is assigned. For presidents of state universities, "salary" does not include a housing allowance provided through a compensation plan approved under section 43A.18, subdivision 3a.

The salary, as established in section 15A.0815, of the head of a state agency in the executive branch is the upper limit on the salaries of individual employees in the agency. However, if an agency head is assigned a salary that is lower than the current salary of another agency employee, the employee retains the salary, but may not receive an increase in salary as long as the salary is above that of the agency head. The commissioner may grant exemptions from these upper limits as provided in subdivisions 3 and 4.

Subd. 2. General compensation. For classes or positions covered under the provisions of section 43A.18, subdivision 1, the commissioner shall negotiate compensation. For classes or positions covered under the provisions of section 43A.18, subdivisions 2 and 3, the commissioner shall establish compensation. Employees covered under section 43A.18 shall receive salary at the appropriate single rate or within the limits of the salary range to which their class is assigned or their position compared except for any lump sum payments including cost of living lump sum payments. The commissioner may grant further exemptions from this subdivision as provided in subdivisions 3, 5, 6, and 7.

Subd. 3. Unusual employment situations. (a) Upon the request of the appointing authority, and when the commissioner determines that changes in employment situations create difficulties in attracting or retaining employees, the commissioner may approve an unusual employment situation increase to advance an employee within the compensation plan.

(b) If the commissioner determines that a position requires special expertise necessitating a higher salary to attract or retain qualified persons, the commissioner may grant an exemption not to exceed 120 percent of the salary of the head of the agency or the maximum rate established for the position, whichever is less.

(c) The following conditions apply to a request under paragraph (a) to advance an employee within a compensation plan or under paragraph (b) to exceed the salary of the agency head:

(1) the appointing authority making the request must submit a detailed written statement for each position contained in the request, specifying the changes in employment situations that create difficulties in attracting or retaining an employee for the position;

(2) the commissioner shall review each proposal giving due consideration to salary rates paid to other employees in the same class and agency and, if other conditions in this paragraph are met, may approve any request that in the commissioner's judgment is in the best interest of the state;

(3) the action must be consistent with applicable provisions of collective bargaining agreements or plans adopted under section 43A.18;

(4) each increase or exemption must be separately documented for each employee or position and may not be applied to groups of employees; and

(5) the commissioner shall report the granting of a request to the chair of the legislative coordinating commission within three working days.

Subd. 4. Exceptions. (a) The commissioner may without regard to subdivision 1 establish special salary rates and plans of compensation designed to attract and retain exceptionally qualified doctors of medicine. These rates and plans shall be included in the commissioner's plan. In establishing salary rates and eligibility for nomination for payment at special rates, the commissioner shall consider the standards of eligibility established by national medical specialty boards where appropriate. The incumbents assigned to these special ranges shall be excluded from the collective bargaining process.

(b) The commissioner may without regard to subdivision 1, but subject to collective bargaining agreements or compensation plans, establish special salary rates designed to attract and retain exceptionally qualified employees in the following positions:

(1) information systems staff;

(2) actuaries in the departments of health, human services, and commerce; and

(3) epidemiologists in the department of health.

Subd. 5. Salary on demotion; special cases. The commissioner may, upon request of an appointing authority, approve payment of an employee with permanent status at a salary rate above the maximum of the class to which the employee is demoted. The commissioner shall take such action as required by collective bargaining agreements or plans pursuant to section 43A.18. If the action is justified by the employee's long or outstanding service, exceptional or technical qualifications, age, health, or substantial changes in work assignment beyond the control of the employee, the commissioner may approve a rate up to and including the employee's salary immediately prior to demotion. Thereafter, so long as the employee remains in the same position, the employee shall not be eligible to receive any increase in salary until the employee's salary is within the range of the class to which the employee's position is allocated unless such increases are specifically provided in collective bargaining agreements or plans pursuant to section 43A.18.

Subd. 6. Salary on transfer. The commissioner may authorize an employee transferring between two classes established as equivalent for purposes of transfer to retain a rate of compensation above the maximum of the range of the class to which the employee is transferring. The commissioner shall take such action as required by a collective bargaining agreement or plans pursuant to section 43A.18. Thereafter, so long as the employee remains in the same class, the employee shall receive an increase in salary only as provided pursuant to applicable collective bargaining agreements or plans pursuant to section 43A.18, until the employee's salary is within the range of the class to which the position is allocated.

Subd. 7. Injured on duty pay. Notwithstanding section 176.021, subdivision 5, the commissioner may provide for injured on duty pay through collective bargaining agreements or plans pursuant to section 43A.18.

Subd. 8. Accumulated vacation leave. The commissioner of employee relations shall not agree to a collective bargaining agreement or recommend a compensation plan pursuant to section 43A.18, subdivisions 1, 2, 3, and 4, nor shall an arbitrator issue an award under sections 179A.01 to 179A.25, if the compensation plan, agreement, or award permits an employee to convert accumulated vacation leave into cash before separation from state service.

This section does not prohibit the commissioner from negotiating a collective bargaining agreement or recommending approval of a compensation plan which: (1) permits an employee to receive payment for accumulated vacation leave upon beginning an unpaid leave of absence approved for more than one year in duration if the leave of absence is not for the purpose of accepting an unclassified position in state civil service; (2) permits an employee to receive payment for accumulated vacation leave upon layoff; or (3) permits an employee to receive payment for accumulated vacation leave if a change in employment results in the employee being ineligible to accrue further vacation leave.

Subd. 9. Political subdivision compensation limit. The salary and the value of all other forms of compensation of a person employed by a statutory or home rule charter city, county, town, metropolitan or regional agency, or other political subdivision of this state excluding a school district, or employed under section 422A.03, may not exceed 95 percent of the salary of the governor as set under section 15A.082, except as provided in this subdivision. Deferred compensation and payroll allocations to purchase an individual annuity contract for an employee are included in determining the employee's salary. Other forms of compensation which shall be included to determine an employee's total compensation are all other direct and indirect items of compensation which are not specifically excluded by this subdivision. Other forms of compensation which shall not be included in a determination of an employee's total compensation for the purposes of this subdivision are:

(1) employee benefits that are also provided for the majority of all other full-time employees of the political subdivision, vacation and sick leave allowances, health and dental insurance, disability insurance, term life insurance, and pension benefits or like benefits the cost of which is borne by the employee or which is not subject to tax as income under the Internal Revenue Code of 1986;

(2) dues paid to organizations that are of a civic, professional, educational, or governmental nature; and

(3) reimbursement for actual expenses incurred by the employee which the governing body determines to be directly related to the performance of job responsibilities, including any relocation expenses paid during the initial year of employment.

The value of other forms of compensation shall be the annual cost to the political subdivision for the provision of the compensation. The salary of a medical doctor or doctor of osteopathy occupying a position that the governing body of the political subdivision has determined requires an M.D. or D.O. degree is excluded from the limitation in this subdivision. The commissioner may increase the limitation in this subdivision for a position that the commissioner has determined requires special expertise necessitating a higher salary to attract or retain a qualified person. The commissioner shall review each proposed increase giving due consideration to salary rates paid to other persons with similar responsibilities in the state and nation. The commissioner may not increase the limitation until the commissioner has presented the proposed increase to the legislative coordinating commission and received the commission's recommendation on it. The recommendation is advisory only. If the commission does not give its recommendation on a proposed increase within 30 days from its receipt of the proposal, the commission is deemed to have recommended approval.

Subd. 10. Local elected officials; certain compensation prohibited. The compensation plan for an elected official of a statutory or home rule charter city, county, or town may not include a provision for vacation or sick leave. The salary of an official covered by this subdivision may not be diminished because of the official's absence from official duties because of vacation or sickness.

Subd. 11. Severance pay for certain employees. (a) For purposes of this subdivision, "highly compensated employee" means an employee of the state whose estimated annual compensation is greater than 60 percent of the governor's annual salary, and who is not covered by a collective bargaining agreement negotiated under chapter 179A.

(b) Severance pay for a highly compensated employee includes benefits or compensation with a quantifiable monetary value, that are provided for an employee upon termination of employment and are not part of the employee's annual wages and benefits and are not specifically excluded by this subdivision. Severance pay does not include payments for accumulated vacation, accumulated sick leave, and accumulated sick leave liquidated to cover the cost of group term insurance. Severance pay for a highly compensated employee does not include payments of periodic contributions by an employer toward premiums for group insurance policies. The severance pay for a highly compensated employee must be excluded from retirement deductions and from any calculations of retirement benefits. Severance pay for a highly compensated employee must be paid in a manner mutually agreeable to the employee and the employee's appointing authority over a period not to exceed five years from retirement or termination of employment. If a retired or terminated employee dies before all or a portion of the severance pay has been disbursed, the balance due must be paid to a named beneficiary or, lacking one, to the deceased's estate. Except as provided in paragraph (c), severance pay provided for a highly compensated employee leaving employment may not exceed an amount equivalent to six months of pay.

(c) Severance pay for a highly compensated employee may exceed an amount equivalent to six months of pay if the severance pay is part of an early retirement incentive offer approved by the state and the same early retirement incentive offer is also made available to all other employees of the appointing authority who meet generally defined criteria relative to age or length of service.

Subd. 12. Repealed, 1999 c 221 s 9

HIST: 1981 c 210 s 17; 1982 c 560 s 26; 1983 c 299 s 12-14; 1984 c 462 s 27; 1Sp1985 c 17 s 7; 1986 c 444; 1988 c 667 s 7,8; 1990 c 571 s 20,21; 1992 c 505 s 1; 1992 c 549 art 5 s 2; 1993 c 315 s 5,6; 1993 c 345 art 5 s 2; 1995 c 248 art 2 s 7; 1996 c 425 s 4; 1997 c 202 art 2 s 33; 2Sp1997 c 3 s 9,10; 1998 c 351 s 2; 1998 c 366 s 49; 1998 c 398 art 5 s 1,2; 1999 c 182 s 11; 1999 c 221 s 3



Section 43A.18 Total compensation; collective bargaining agreements; plans.

43A.18 Total compensation; collective bargaining agreements; plans.

Subdivision 1. Collective bargaining agreements. Except as provided in section 43A.01 and to the extent they are covered by a collective bargaining agreement, the compensation, terms and conditions of employment for all employees represented by an exclusive representative certified pursuant to chapter 179A shall be governed solely by the collective bargaining agreement executed by the parties and approved by the legislature.

Subd. 2. Commissioner's plan. Except as provided in section 43A.01, the compensation, terms and conditions of employment for all classified and unclassified employees, except unclassified employees in the legislative and judicial branches, who are not covered by a collective bargaining agreement and not otherwise provided for in chapter 43A or other law are governed solely by a plan developed by the commissioner. The legislative coordinating commission shall review and approve, reject, or modify the plan under section 3.855, subdivision 2. The plan need not be adopted in accordance with the rulemaking provisions of chapter 14.

Subd. 3. Managerial plan. (a) The commissioner shall identify individual positions or groups of positions in the classified and unclassified service in the executive branch as being managerial. The list must not include positions listed in subdivision 4.

(b) The commissioner shall periodically prepare a plan for total compensation and terms and conditions of employment for employees of those positions identified as being managerial and whose salaries and benefits are not otherwise provided for in law or other plans established under this chapter. Before becoming effective those portions of the plan establishing compensation and terms and conditions of employment must be reviewed and approved or modified by the legislative coordinating commission and the legislature under section 3.855, subdivisions 2 and 3.

(c) Incumbents of managerial positions as identified under this subdivision must be excluded from any bargaining units under chapter 179A.

(d) The management compensation plan must provide methods and levels of compensation for managers that will be generally comparable to those applicable to managers in other public and private employment. The plan must ensure that compensation within assigned salary ranges is related to level of performance. The plan must also provide a procedure for establishment of a salary rate for a newly created position and a new appointee to an existing position and for progression through assigned salary ranges. The employee benefits established under the provisions of the managerial plan may be extended to agency heads whose salaries are established in section 15A.0815 and to constitutional officers, judges of the workers' compensation court of appeals, and tax court judges.

Subd. 3a. Board of trustees of the Minnesota state colleges and universities plan. Total compensation for unclassified managerial positions under section 43A.08, subdivision 1, clause (9), in the board of trustees of the Minnesota state colleges and universities not covered by a collective bargaining agreement must be determined by the board of trustees of the Minnesota state colleges and universities. Before submitting a compensation plan to the legislature and the legislative commission on employee relations, the board of trustees of the Minnesota state colleges and universities must submit the plan to the commissioner of employee relations for review and comment. The commissioner must complete the review within 14 days of its receipt. Compensation plans established under this subdivision must be approved by the legislature and the legislative commission on employee relations under section 3.855, before becoming effective.

Subd. 4. Plans not established but approved by commissioner. (a) Notwithstanding any other law to the contrary, terms and conditions of employment for employees listed in this subdivision must be set by appointing authorities within the limits of compensation plans that have been approved by the commissioner before becoming effective. Compensation plans established under paragraph (c) must be reviewed and approved, modified, or rejected by the legislature and the legislative coordinating commission under section 3.855, subdivisions 2 and 3, before becoming effective.

(b) Total compensation for employees who are not covered by a collective bargaining agreement in the offices of the governor, lieutenant governor, attorney general, secretary of state, state auditor, and state treasurer must be determined by the governor, lieutenant governor, attorney general, secretary of state, state auditor, and state treasurer, respectively.

(c) Total compensation for unclassified positions not covered by a collective bargaining agreement in the higher education services office must be determined by the higher education services office.

Subd. 4a. Compensation reports. On July 1 of each odd-numbered year the state agricultural society, the Minnesota Technology, Inc. board of directors, and the governing board of the Minnesota state high school league shall each submit a report to the legislative commission on employee relations on the total compensation plan for their employees.

Subd. 5. Repealed, 1Sp2001 c 10 art 2 s 102

Subd. 6. Legislative and judicial branch compensation. Total compensation plans for unclassified employees of the legislature and of legislative commissions shall be determined by the legislature consistent with chapter 3, provided that insurance benefits for these employees and for legislators shall be determined by the legislative coordinating commission, consistent with sections 43A.22 to 43A.30. Total compensation plans for unclassified employees of the judicial branch shall be determined by the appointing authority, unless other law provides a different method for establishing this compensation. Judicial branch compensation plans shall be consistent with sections 43A.22 to 43A.30.

Subd. 7. Members of Minnesota national guard. Members of the Minnesota national guard shall receive the pay and allowances prescribed by the armed forces of the United States for similar rank and time in service.

Subd. 8. Compensation relationships of positions. In preparing management negotiating positions for compensation which is established pursuant to subdivision 1, and in establishing, recommending and approving total compensation for any position within the plans covered in subdivisions 2, 3 and 4, the commissioner shall assure that:

(a) Compensation for positions in the classified and the unclassified service compare reasonably to one another;

(b) Compensation for state positions bears reasonable relationship to compensation for similar positions outside state service;

(c) Compensation for management positions bears reasonable relationship to compensation of represented employees managed;

(d) Compensation for positions within the classified service bears reasonable relationships among related job classes and among various levels within the same occupation; and

(e) Compensations bear reasonable relationships to one another within the meaning of this subdivision if compensation for positions which require comparable skill, effort, responsibility, and working conditions is comparable and if compensation for positions which require differing skill, effort, responsibility, and working conditions is proportional to the skill, effort, responsibility, and working conditions required.

HIST: 1981 c 210 s 18; 1982 c 424 s 130; 1982 c 560 s 27,28; 1982 c 634 s 7; 1983 c 216 art 1 s 12; 1983 c 258 s 12; 1983 c 299 s 15-17; 1984 c 462 s 27; 1984 c 640 s 32; 1Sp1985 c 10 s 48; 1Sp1985 c 13 s 170; 1986 c 444; 1987 c 186 s 6; 1988 c 667 s 9; 1990 c 375 s 3; 1990 c 571 s 22-24; 1991 c 238 art 1 s 5; 1993 c 122 s 2; 1994 c 532 art 4 s 3,4; 1994 c 560 art 2 s 13-16; 1995 c 212 art 3 s 59; art 4 s 64; 1995 c 248 art 2 s 7; 1996 c 425 s 5; 2Sp1997 c 3 s 11,12,18; 1999 c 86 art 1 s 79; 1999 c 182 s 12; 2000 c 260 s 10



Section 43A.181 Unreimbursed medical costs vacation donation program.

43A.181 Unreimbursed medical costs vacation donation program.

Subdivision 1. Donation of vacation time. A state employee may donate up to 12 hours of accrued vacation time in any fiscal year to the account established by subdivision 2 for the benefit of another state employee. The employee must notify the employee's agency head of the amount of accrued vacation time the employee wishes to donate and the name of the other state employee who is to benefit from the donation. The agency head shall determine the monetary value of the donated time, using the gross salary of the employee making the donation. The agency head shall transfer that amount, less deductions for applicable taxes and retirement contributions, to the account established by subdivision 2. A donation of accrued vacation time is irrevocable once its monetary value has been transferred to the account.

Subd. 2. Benefit account. The vacation benefit account, consisting of money transferred under subdivision 1, is administered by the commissioner of employee relations. Money in the account is appropriated to the commissioner for purposes of this section.

Subd. 3. Use of account assets. Expenditures from the account established by subdivision 2 may be made to pay unreimbursed medical expenses when the total of those expenses is at least $10,000 and the expenses are incurred because of the illness of or injury to a state employee or the employee's spouse or dependent. Up to 40 percent of the funds donated to an individual employee's account may be used to pay for housing and transportation accessibility costs required by the employee who suffered an injury. Any money remaining after all of the expenses incurred by the employee named to benefit from a donation have been paid may be transferred to a general pool. The commissioner may use the pool to pay unreimbursed medical expenses for another state employee named to benefit from donated vacation time but whose unreimbursed expenses exceed the monetary value of the donated time.

HIST: 1990 c 571 s 25; 1991 c 9 s 1; 1994 c 516 s 1



Section 43A.1815 Vacation donation to sick leave account.

43A.1815 Vacation donation to sick leave account.

In addition to donations under section 43A.181, a state employee may donate a total of up to 12 hours of accrued vacation leave each fiscal year to the sick leave account of one or more state employees. A state employee may not be paid for more than 80 hours in a payroll period during which the employee uses sick leave credited to the employee's account as a result of a transfer from another state employee's vacation account. The commissioner shall establish procedures under section 43A.04, subdivision 4, for eligibility, duration of need based on individual cases, monitoring and evaluation of individual eligibility status, and other topics related to administration of this program.

HIST: 1996 c 425 s 6



Section 43A.182 Repealed, 1997 c 97 s 20

43A.182 Repealed, 1997 c 97 s 20



Section 43A.185 Disaster volunteer leave.

43A.185 Disaster volunteer leave.

Subdivision 1. Leave authorized. A state employee who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with 100 percent of pay, not to exceed 15 working days in each year, to participate in specialized disaster relief services for the American Red Cross. The employee must be released from work for this function upon the request of the American Red Cross for the services of that employee, and upon the approval of that employee's appointing authority. The appointing authority shall compensate the employee granted leave under this section at 100 percent of the employee's regular rate of pay for those regular hours during which the employee is absent from work. This leave, if granted by the appointing authority, may not affect the employee's vacation leave, pension, compensatory time, personal vacation days, sick leave, earned overtime accumulation, or cause a loss of seniority.

Subd. 2. Liability. The state is not liable for workers' compensation claims arising from accident or injury while a state employee is on assignment as a certified disaster service volunteer for the American Red Cross. Duties performed while on disaster leave are not considered to be a work assignment by a state agency. The employee is granted leave based on the need for expertise in the employee's certified area. Job functions, although similar or related to the employee's state job functions, are performed on behalf of and for the benefit of the American Red Cross.

HIST: 1994 c 583 s 1; 1998 c 356 s 1



Section 43A.19 Affirmative action.

43A.19 Affirmative action.

Subdivision 1. Statewide affirmative action program. (a) To assure that positions in the executive branch of the civil service are equally accessible to all qualified persons, and to eliminate the underutilization of qualified members of protected groups, the commissioner shall adopt and periodically revise, if necessary, a statewide affirmative action program. The statewide affirmative action program must consist of at least the following:

(1) objectives, goals, and policies;

(2) procedures, standards, and assumptions to be used by agencies in the preparation of agency affirmative action plans, including methods by which goals and timetables are established;

(3) the analysis of separation patterns to determine the impact on protected group members; and

(4) requirements for annual objectives and submission of affirmative action progress reports from heads of agencies.

(b) The commissioner shall base affirmative action goals on at least the following factors:

(1) the percentage of members of each protected class in the recruiting area population who have the necessary skills;

(2) the availability for promotion or transfer of members of protected classes in the recruiting area population;

(3) the extent of unemployment of members of protected classes in the recruiting area population;

(4) the existence of training programs in needed skill areas offered by employing agencies and other institutions; and

(5) the expected number of available positions to be filled.

(c) The commissioner shall designate a state director of diversity and equal employment opportunity who may be delegated the preparation, revision, implementation, and administration of the program. The commissioner of employee relations may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

Subd. 2. Repealed, 1Sp1985 c 13 s 376

Subd. 3. Exemptions. Implementation of the provisions of this section shall not be deemed a violation of other provisions of this chapter or chapter 363.

HIST: 1981 c 210 s 19; 1982 c 560 s 29; 1Sp1985 c 13 s 171; 1988 c 667 s 10; 1995 c 248 art 10 s 7; 1999 c 182 s 13



Section 43A.191 Agency affirmative action programs.

43A.191 Agency affirmative action programs.

Subdivision 1. Affirmative action officers. (a) Each agency with 1,000 employees or more shall have at least one full-time affirmative action officer, who shall have primary responsibility for developing and maintaining the agency's affirmative action plan. The officer shall devote full time to affirmative action activities. The affirmative action officer shall report administratively and on policy issues directly to the agency head.

(b) The agency heads shall assign affirmative action officers or designees for agencies with fewer than 1,000 employees. The designees shall report administratively and on policy issues directly to the agency head.

(c) An agency may not use authority under section 43A.08, subdivision 1a, to place the position of an agency affirmative action officer or designee in the unclassified service.

Subd. 2. Agency affirmative action plans. (a) The head of each agency in the executive branch shall prepare and implement an agency affirmative action plan consistent with this section and rules issued under section 43A.04, subdivision 3.

(b) The agency plan must include a plan for the provision of reasonable accommodation in the hiring and promotion of qualified disabled persons. The reasonable accommodation plan must consist of at least the following:

(1) procedures for compliance with section 363.03 and, where appropriate, regulations implementing United States Code, title 29, section 794, as amended through December 31, 1984, which is section 504 of the Rehabilitation Act of 1973, as amended and the Americans with Disabilities Act, United States Code, title 42, sections 101 to 108, 201 to 231, 241 to 246, 401, 402, and 501 to 514;

(2) methods and procedures for providing reasonable accommodation for disabled job applicants, current employees, and employees seeking promotion; and

(3) provisions for funding reasonable accommodations.

(c) The agency plan must be prepared by the agency head with the assistance of the agency affirmative action officer and the director of diversity and equal employment opportunity. The council on disability shall provide assistance with the agency reasonable accommodation plan.

(d) The agency plan must identify any positions in the agency that can be used for supported employment as defined in section 268A.01, subdivision 13, of persons with severe disabilities. The agency shall report this information to the commissioner. An agency that hires more than one supported worker in the identified positions must receive recognition for each supported worker toward meeting the agency's affirmative action goals and objectives.

(e) An agency affirmative action plan may not be implemented without the commissioner's approval.

Subd. 3. Audits; sanctions and incentives. (a) The commissioner shall annually audit the record of each agency to determine the rate of compliance with affirmative action requirements.

(b) By March 1 of each odd-numbered year, the commissioner shall submit a report on affirmative action progress of each agency and the state as a whole to the governor and to the finance committee of the senate, the ways and means committee of the house of representatives, the governmental operations committees of both houses of the legislature, and the legislative commission on employee relations. The report must include noncompetitive appointments made under section 43A.08, subdivision 2a, or 43A.15, subdivisions 3 to 13, and cover each agency's rate of compliance with affirmative action requirements.

(c) An agency that does not meet its hiring goals must justify its nonaffirmative action hires in competitive and noncompetitive appointments according to criteria issued by the department of employee relations. "Missed opportunity" includes failure to justify a nonaffirmative action hire. An agency must have 25 percent or less missed opportunities in competitive appointments and 25 percent or less missed opportunities in appointments made under sections 43A.08, subdivisions 1, clauses (9), (11), and (16); and 2a; and 43A.15, subdivisions 3, 10, 12, and 13. In addition, an agency shall:

(1) demonstrate a good faith effort to recruit protected group members by following an active recruitment plan;

(2) implement a coordinated retention plan; and

(3) have an established complaint resolution procedure.

(d) The commissioner shall develop reporting standards and procedures for measuring compliance.

(e) An agency is encouraged to develop other innovative ways to promote awareness, acceptance, and appreciation for diversity and affirmative action. These innovations will be considered when evaluating an agency's compliance with this section.

(f) An agency not in compliance with affirmative action requirements of this section must identify methods and programs to improve performance, to reallocate resources internally in order to increase support for affirmative action programs, and to submit program and resource reallocation proposals to the commissioner for approval. An agency must submit these proposals within 120 days of being notified by the commissioner that it is out of compliance with affirmative action requirements. The commissioner shall monitor quarterly the affirmative action programs of an agency found to be out of compliance.

(g) The commissioner shall establish a program to recognize an agency that has made significant and measurable progress in implementing an affirmative action plan.

HIST: 1Sp1985 c 13 s 172; 1987 c 186 s 7; 1987 c 354 s 8; 1988 c 667 s 11; 1990 c 571 s 26,27; 1992 c 513 art 9 s 2; 1995 c 248 art 10 s 8-10; 1996 c 305 art 1 s 11



Section 43A.192 Repealed, 1990 c 426 art 1 s 12

43A.192 Repealed, 1990 c 426 art 1 s 12



Section 43A.20 Performance appraisal and pay.

43A.20 Performance appraisal and pay.

The commissioner shall design and maintain a performance appraisal system under which each employee in the civil service in the executive branch shall be evaluated and counseled on work performance at least once a year. Individual pay increases for all employees not represented by an exclusive representative certified pursuant to chapter 179A shall be based on the evaluation and other factors the commissioner includes in the plans developed pursuant to section 43A.18. Collective bargaining agreements entered into pursuant to chapter 179A may, and are encouraged to, provide for pay increases based on employee work performance.

HIST: 1981 c 210 s 20; 1999 c 182 s 14



Section 43A.21 Training programs.

43A.21 Training programs.

Subdivision 1. Authority; purpose. The commissioner shall develop and interpret policy and administer and, to the extent possible, conduct programs in training and development for employees to promote individual, group and agency efficiency and effectiveness.

Subd. 2. Responsibilities. The commissioner is responsible for developing and coordinating consistent training policy which shall be binding on all state agencies in the executive branch. The policies shall include conditions under which employees may receive or be assigned to training; internships and work-training programs; minimum and maximum training standards for employee participation and agency reporting requirements. Career development training is a permissive subject of collective bargaining. Each appointing authority in the executive branch, including the Minnesota state retirement system and the teachers retirement association, is primarily responsible for planning, budgeting, conducting and evaluating training programs.

Subd. 3. Programs. The commissioner or the commissioner's designee shall design and implement management training and development programs for the state service. The programs shall include but not be limited to mandatory training and development requirements for managers and supervisors. No person shall acquire permanent status in a management or supervisory position in the classified service until training and development requirements have been met.

Subd. 4. Funds. For purposes of training and development, the commissioner is authorized to apply for and accept funds from any source including reimbursement charges from agencies for reasonable program costs. Funds received shall be deposited in the special revenue fund of the state treasury and shall be appropriated annually to the department for the purposes for which they are received.

Subd. 5. Repealed, 1994 c 429 s 5

HIST: 1981 c 210 s 21; 1983 c 299 s 18; 1Sp1985 c 17 s 8; 1989 c 335 art 4 s 106; 1994 c 429 s 3



Section 43A.211 Repealed, 1995 c 254 art 1 s 97

43A.211 Repealed, 1995 c 254 art 1 s 97



Section 43A.22 Benefits; intent.

43A.22 Benefits; intent.

(a) It is the intent of the state to provide eligible employees and other eligible persons with life insurance and hospital, medical, and dental benefits coverage through provider organizations, hereafter referred to as "carriers," authorized to do business in the state.

(b) The commissioner may self-insure any hospital and medical plan offered under sections 43A.22 to 43A.31 to promote reasonably stable and predictable premiums for hospital and medical benefits paid by the state and its employees and to promote affordable, ongoing relationships between employees and dependents and their medical providers. The commissioner shall consult with the commissioners of commerce and health and human services regarding the development and reporting of quality of care measures.

HIST: 1981 c 210 s 22; 1999 c 250 art 1 s 72



Section 43A.23 Contracting authority.

43A.23 Contracting authority.

Subdivision 1. General. The commissioner is authorized to request bids from carriers or to negotiate with carriers and to enter into contracts with carriers which in the judgment of the commissioner are best qualified to underwrite and service the benefit plans. Contracts entered into with carriers are not subject to the requirements of sections 16C.16 to 16C.19. The commissioner may negotiate premium rates and coverage provisions with all carriers licensed under chapters 62A, 62C, and 62D. The commissioner may also negotiate reasonable restrictions to be applied to all carriers under chapters 62A, 62C, and 62D. Contracts to underwrite the benefit plans must be bid or negotiated separately from contracts to service the benefit plans, which may be awarded only on the basis of competitive bids. The commissioner shall consider the cost of the plans, conversion options relating to the contracts, service capabilities, character, financial position, and reputation of the carriers, and any other factors which the commissioner deems appropriate. Each benefit contract must be for a uniform term of at least one year, but may be made automatically renewable from term to term in the absence of notice of termination by either party. The commissioner shall, to the extent feasible, make hospital and medical benefits available from at least one carrier licensed to do business pursuant to each of chapters 62A, 62C, and 62D. The commissioner need not provide health maintenance organization services to an employee who resides in an area which is not served by a licensed health maintenance organization. The commissioner may refuse to allow a health maintenance organization to continue as a carrier. The commissioner may elect not to offer all three types of carriers if there are no bids or no acceptable bids by that type of carrier or if the offering of additional carriers would result in substantial additional administrative costs. A carrier licensed under chapter 62A is exempt from the taxes imposed by chapter 297I on premiums paid to it by the state.

All self-insured hospital and medical service products must comply with coverage mandates, data reporting, and consumer protection requirements applicable to the licensed carrier administering the product, had the product been insured, including chapters 62J, 62M, and 62Q. Any self-insured products that limit coverage to a network of providers or provide different levels of coverage between network and nonnetwork providers shall comply with section 62D.123 and geographic access standards for health maintenance organizations adopted by the commissioner of health in rule under chapter 62D.

Subd. 2. Contract to contain statement of benefits. (a) Each contract under sections 43A.22 to 43A.30 shall contain a detailed statement of benefits offered and shall include any maximums, limitations, exclusions, and other definitions of benefits the commissioner deems necessary or desirable. Each hospital and medical benefits contract shall provide benefits at least equal to those required by section 62E.06, subdivision 2.

(b) All summaries of benefits describing the hospital and medical service benefits offered to state employees must comply with laws and rules for content and clarity applicable to the licensed carrier administering the product. Referral procedures must be clearly described. The commissioners of commerce and health, as appropriate, shall review the summaries of benefits, whether written or electronic, and advise the commissioner of employee relations on any changes needed to ensure compliance.

Subd. 3. Contract with insurance carriers. The commissioner of employee relations may contract with carriers authorized to provide coverage under the state employees group insurance plan to extend coverage to eligible employees who incur medical expenses due to a personal injury which results from their state employment which is compensable under chapter 176.

HIST: 1981 c 210 s 23; 1983 c 290 s 1; 1983 c 301 s 101; 1984 c 544 s 81; 1984 c 642 s 2; 1988 c 667 s 12,13; 1990 c 571 s 28; 1991 c 199 art 2 s 1; 1998 c 386 art 2 s 20; 1999 c 250 art 1 s 73,74; 2000 c 394 art 2 s 1



Section 43A.24 Eligibility for state paid insurance and benefits.

43A.24 Eligibility for state paid insurance and benefits.

Subdivision 1. General. Employees, including persons on layoff from a civil service position, and employees who are employed less than full time, shall be eligible for state paid life insurance and hospital, medical and dental benefits as provided in collective bargaining agreements or plans established pursuant to section 43A.18.

Subd. 2. Other eligible persons. The following persons are eligible for state paid life insurance and hospital, medical, and dental benefits as determined in applicable collective bargaining agreements or by the commissioner or by plans pursuant to section 43A.18, subdivision 6, or by the board of regents for employees of the University of Minnesota not covered by collective bargaining agreements. Coverages made available, including optional coverages, are as contained in the plan established pursuant to section 43A.18, subdivision 2:

(a) a member of the state legislature, provided that changes in benefits resulting in increased costs to the state shall not be effective until expiration of the term of the members of the existing house of representatives. An eligible member of the state legislature may decline to be enrolled for state paid coverages by filing a written waiver with the commissioner. The waiver shall not prohibit the member from enrolling the member or dependents for optional coverages, without cost to the state, as provided for in section 43A.26. A member of the state legislature who returns from a leave of absence to a position previously occupied in the civil service shall be eligible to receive the life insurance and hospital, medical, and dental benefits to which the position is entitled;

(b) an employee of the legislature or an employee of a permanent study or interim committee or commission or a state employee on leave of absence to work for the legislature, during a regular or special legislative session, as determined by the legislative coordinating commission;

(c) a judge of the appellate courts or an officer or employee of these courts; a judge of the district court, a judge of county court, or a judge of county municipal court; a district court referee, judicial officer, court reporter, or law clerk; a district administrator; an employee of the office of the district administrator that is not in the second or fourth judicial district; a court administrator or employee of the court administrator in a judicial district under section 480.181, subdivision 1, paragraph (b), and a guardian ad litem program employee;

(d) a salaried employee of the public employees retirement association;

(e) a full-time military or civilian officer or employee in the unclassified service of the department of military affairs whose salary is paid from state funds;

(f) a salaried employee of the Minnesota historical society, whether paid from state funds or otherwise, who is not a member of the governing board;

(g) an employee of the regents of the University of Minnesota;

(h) notwithstanding section 43A.27, subdivision 3, an employee of the state of Minnesota or the regents of the University of Minnesota who is at least 60 and not yet 65 years of age on July 1, 1982, who is otherwise eligible for employee and dependent insurance and benefits pursuant to section 43A.18 or other law, who has at least 20 years of service and retires, earlier than required, within 60 days of March 23, 1982; or an employee who is at least 60 and not yet 65 years of age on July 1, 1982, who has at least 20 years of state service and retires, earlier than required, from employment at Rochester state hospital after July 1, 1981; or an employee who is at least 55 and not yet 65 years of age on July 1, 1982, and is covered by the Minnesota state retirement system correctional employee retirement plan or the state patrol retirement fund, who has at least 20 years of state service and retires, earlier than required, within 60 days of March 23, 1982. For purposes of this clause, a person retires when the person terminates active employment in state or University of Minnesota service and applies for a retirement annuity. Eligibility shall cease when the retired employee attains the age of 65, or when the employee chooses not to receive the annuity that the employee has applied for. The retired employee shall be eligible for coverages to which the employee was entitled at the time of retirement, subject to any changes in coverage through collective bargaining or plans established pursuant to section 43A.18, for employees in positions equivalent to that from which retired, provided that the retired employee shall not be eligible for state-paid life insurance. Coverages shall be coordinated with relevant health insurance benefits provided through the federally sponsored Medicare program;

(i) an employee of an agency of the state of Minnesota identified through the process provided in this paragraph who is eligible to retire prior to age 65. The commissioner and the exclusive representative of state employees shall enter into agreements under section 179A.22 to identify employees whose positions are in programs that are being permanently eliminated or reduced due to federal or state policies or practices. Failure to reach agreement identifying these employees is not subject to impasse procedures provided in chapter 179A. The commissioner must prepare a plan identifying eligible employees not covered by a collective bargaining agreement in accordance with the process outlined in section 43A.18, subdivisions 2 and 3. For purposes of this paragraph, a person retires when the person terminates active employment in state service and applies for a retirement annuity. Eligibility ends as provided in the agreement or plan, but must cease at the end of the month in which the retired employee chooses not to receive an annuity, or the employee is eligible for employer-paid health insurance from a new employer. The retired employees shall be eligible for coverages to which they were entitled at the time of retirement, subject to any changes in coverage through collective bargaining or plans established under section 43A.18 for employees in positions equivalent to that from which they retired, provided that the retired employees shall not be eligible for state-paid life insurance;

(j) employees of the state board of public defense, with eligibility determined by the state board of public defense in consultation with the commissioner of employee relations; and

(k) employees of the health data institute under section 62J.451, subdivision 12, as paid for by the health data institute.

Subd. 3. Repealed, 1993 c 122 s 7

HIST: 1981 c 37 s 2; 1981 c 210 s 24; 1982 c 522 s 1; 1983 c 247 s 20; 1986 c 444; 1987 c 186 s 8; 1988 c 605 s 1; 1989 c 81 s 2,3; 1989 c 335 art 3 s 3; 1990 c 594 art 2 s 2; 1993 c 146 art 2 s 10; 1995 c 189 s 8; 1995 c 248 art 10 s 11; 1996 c 277 s 1; 1996 c 305 art 1 s 12; 1999 c 216 art 7 s 2; 2000 c 457 s 5

* NOTE: Laws 1999, chapter 216, article 7, section 46, *subdivisions 1 and 3, provide specific effective dates for the *state takeover of court administrative and miscellaneous costs *under subdivision 2, as amended by Laws 1999, chapter 216, *article 7, section 2.



Section 43A.25 Repealed, 1989 c 81 s 4

43A.25 Repealed, 1989 c 81 s 4



Section 43A.26 Optional coverages.

43A.26 Optional coverages.

The commissioner may make available to eligible persons and their dependents certain optional coverages provided by carriers selected by the commissioner. Eligible employees may elect to purchase optional coverages at their own expense.

HIST: 1981 c 210 s 26



Section 43A.27 Eligibility for individual paid insurance and benefits.

43A.27 Eligibility for individual paid insurance and benefits.

Subdivision 1. General. Notwithstanding any other provisions of this chapter, the persons listed in subdivisions 2 and 3, and their dependents, may elect to enroll at their own expense in the appropriate life insurance, hospital, medical and dental benefits, and optional coverages at the time, in the manner, and under conditions of eligibility the commissioner prescribes and otherwise approves. The commissioner may also provide for payroll deductions to be made in the same manner and under the same conditions as provided in section 43A.30, subdivision 2 authorizing payroll deductions for an eligible employee and the employee's dependents.

Subd. 2. Elective eligibility. The following persons, if not otherwise covered by section 43A.24, may elect coverage for themselves or their dependents at their own expense:

(a) a state employee, including persons on layoff from a civil service position as provided in collective bargaining agreements or a plan established pursuant to section 43A.18;

(b) an employee of the board of regents of the University of Minnesota, including persons on layoff, as provided in collective bargaining agreements or by the board of regents;

(c) an officer or employee of the state agricultural society, state horticultural society, Sibley house association, Minnesota humanities commission, Minnesota area industry labor management councils, Minnesota international center, Minnesota academy of science, science museum of Minnesota, Minnesota safety council, state office of disabled American veterans, state office of the American Legion and its auxiliary, state office of veterans of foreign wars and its auxiliary, or state office of the Military Order of the Purple Heart;

(d) a civilian employee of the adjutant general who is paid from federal funds and who is not eligible for benefits from any federal civilian employee group life insurance or health benefits program; and

(e) an officer or employee of the state capitol credit union or the highway credit union.

Subd. 3. Retired employees. (a) A person may elect to purchase at personal expense individual and dependent hospital, medical, and dental coverages if the person is:

(1) a retired employee of the state or an organization listed in subdivision 2 or section 43A.24, subdivision 2, who, at separation of service:

(i) is immediately eligible to receive a retirement benefit under chapter 354B or an annuity under a retirement program sponsored by the state or such organization of the state;

(ii) immediately meets the age and service requirements in section 352.115, subdivision 1; and

(iii) has five years of service or meets the service requirement of the collective bargaining agreement or plan, whichever is greater; or

(2) a retired employee of the state who is at least 50 years of age and has at least 15 years of state service.

(b) The commissioner shall offer at least one plan which is actuarially equivalent to those made available through collective bargaining agreements or plans established under section 43A.18 to employees in positions equivalent to that from which retired.

(c) A spouse of a person eligible under paragraph (a) may purchase the coverage listed in this subdivision if the spouse was a dependent under the retired employee's coverage at the time of the retiree's death.

(d) Coverages must be coordinated with relevant health insurance benefits provided through the federally sponsored Medicare program. Until the retired employee reaches age 65, the retired employee and dependents must be pooled in the same group as active employees for purposes of establishing premiums and coverage for hospital, medical, and dental insurance. Coverage for retired employees and their dependents may not discriminate on the basis of evidence of insurability or preexisting conditions unless identical conditions are imposed on active employees in the group that the employee left. Appointing authorities shall provide notice to employees no later than the effective date of their retirement of the right to exercise the option provided in this subdivision. The retired employee must notify the commissioner or designee of the commissioner within 30 days after the effective date of the retirement of intent to exercise this option.

Subd. 4. Retired judges; former legislators. (a) Retired judges or former legislators may elect to purchase coverage for themselves or their dependents at their own expense as provided in paragraphs (b) and (c).

(b) A retired judge of the state supreme court, the court of appeals, a district court, a county court, a county municipal court, or a probate court may elect to purchase coverage provided persons listed in section 43A.24, subdivision 2, clause (c). The commissioner shall notify judges no later than the effective date of their retirement of their right to exercise the option provided in this subdivision. A retired judge must notify the commissioner or designee of the commissioner within 30 days after the effective date of retirement if the judge intends to exercise the option.

(c) A former member of the legislature may elect to purchase coverage provided persons listed in section 43A.24, subdivision 2, clause (a).

Subd. 5. Employees of exclusive representatives. Upon request of an exclusive representative of state employees listed in section 179A.10, subdivision 2, those employees of exclusive representatives whose duties involve representing state employees for at least 75 percent of their time and their dependents may elect to enroll at their own expense in the appropriate life insurance, hospital, medical and dental benefits, and optional coverages at the time, in the manner, and under the conditions of eligibility the commissioner prescribes and otherwise approves.

Subd. 6. Repealed, 1996 c 310 s 1

HIST: 1981 c 210 s 27; 1982 c 424 s 5; 1982 c 560 s 30; 1983 c 247 s 21; 1984 c 654 art 2 s 69; 1985 c 32 s 1; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 394 s 2; 1988 c 667 s 14,15; 1989 c 282 art 2 s 2; 1990 c 571 s 29; 1992 c 488 s 1; 1995 c 248 art 10 s 12; 1995 c 254 art 1 s 65,66; 1997 c 79 s 16; 1997 c 97 s 7,20; 1999 c 222 art 19 s 1



Section 43A.28 Enrollment.

43A.28 Enrollment.

The time, manner, and conditions and terms of eligibility for enrollment of persons eligible for state paid or individual paid life insurance, hospital, medical and dental benefits, and optional coverages authorized shall be determined and prescribed by the commissioner according to collective bargaining agreements and plans established pursuant to section 43A.18.

HIST: 1981 c 210 s 28



Section 43A.29 Contributions by state.

43A.29 Contributions by state.

The total contribution by the state for eligible state employees and for dependents of eligible state employees shall be prescribed by collective bargaining agreements or plans established pursuant to section 43A.18.

HIST: 1981 c 210 s 29



Section 43A.30 Payment of premiums.

43A.30 Payment of premiums.

Subdivision 1. Payments from agency revenues. Each agency shall pay the amounts due for state paid life insurance and hospital, medical and dental benefits coverage authorized for eligible employees pursuant to this chapter.

Each agency shall pay the amounts from accounts and funds from which the agency receives its revenues, including appropriations from the general fund and from any other fund, now or hereafter existing for the payment of salaries and in the same proportion as it pays therefrom the amounts of salaries. In order to enable the commissioner of finance to maintain proper records covering the appropriations pursuant to this section, the commissioner of finance may require certifications in connection with payments as the commissioner of finance deems necessary from the Minnesota historical society, the University of Minnesota, or any agency whose employees receive benefits pursuant to this chapter. The accounts and funds from which agencies receive appropriations under the terms of this section are a source of revenue for the purposes of any other law or statutory enactment.

Subd. 2. Payroll deduction. If an eligible person who is on any payroll of the state or an eligible person's dependents is enrolled for any of the optional coverages made available by the commissioner pursuant to section 43A.26 the commissioner of finance, upon the person's written order, shall deduct from the salary or wages of the person those amounts required from time to time to maintain the optional coverages in force, and issue a warrant therefor to the appropriate carrier.

Subd. 3. Repealed, 1Sp1981 c 4 art 4 s 10

Subd. 4. Employee insurance trust fund. The commissioner of employee relations may direct that all or a part of the amounts paid for life insurance, hospital, medical, and dental benefits, and optional coverages authorized for eligible employees and other eligible persons be deposited by the state in an employee insurance trust fund in the state treasury, from which the approved claims of eligibles are to be paid. Investment income and investment losses attributable to the investment of the fund shall be credited to the fund. There is appropriated from the fund to the commissioner amounts needed to pay the approved claims of eligibles, related service charges, insurance premiums, and refunds. The commissioner shall not market or self-insure life insurance. The commissioner may market and self-insure dental and optional coverages. Nothing in this subdivision precludes the commissioner from determining plan design, providing informational materials, or communicating with employees about coverages.

Subd. 5. Administration. The commissioner of employee relations may administer the employee insurance program. The commissioner may assess agencies, and employers of persons eligible for state-paid insurance and benefits under section 43A.24, the cost of these administrative services, including diagnostic and referral services provided by the employee assistance program under section 43A.319, and include it in the amounts billed for life insurance, hospital, medical, and dental benefits, and optional coverages authorized. Receipts from the assessments must be deposited in the state treasury and credited to a special account in the employee insurance trust fund and are appropriated to the commissioner to pay these administrative costs.

Subd. 6. Contingency reserve. The commissioner shall maintain a contingency reserve within the employee insurance trust fund. The reserve must be used to increase the controls over medical plan provisions and insurance costs for the state's employee populations. The reserve consists of appropriations from the general fund, receipts from billings to agencies, and credited investment gains and losses attributable to balances in the account. The state board of investment shall invest the assets of the account according to section 11A.24.

HIST: 1981 c 210 s 30; 1984 c 654 art 2 s 68; 1Sp1985 c 13 s 174,175; 1986 c 444; 1987 c 186 s 9; 1997 c 79 s 17; 1997 c 97 s 8,9; 1998 c 366 s 50; 1999 c 250 art 1 s 75,114



Section 43A.31 Administration.

43A.31 Administration.

Subdivision 1. General. The commissioner shall maintain records, prepare reports, and perform all functions necessary to carry out the intent of sections 43A.22 to 43A.30. Upon request of the commissioner, the commissioner of finance shall perform necessary accounting and disbursement functions.

Subd. 2. Commissioner reports. The commissioner shall transmit a report each biennium to the legislative commission on employee relations concerning the operation of sections 43A.22 to 43A.30, including a study of local and statewide market trends regarding provider concentration, costs, and other factors as they may relate to the state's health benefits purchasing strategy. The commissioner shall consult with the commissioners of commerce and health in the conduct of this study. The commissioner shall also report the number, type, and disposition of complaints relating to the insurance programs offered by the commissioner.

Subd. 3. Agency reports and records. Each agency shall keep the records, make the certifications, and furnish the commissioner or carriers with the information and reports necessary to enable the commissioner or carriers to carry out their functions under sections 43A.22 to 43A.30.

Subd. 4. Repealed, 1993 c 337 s 20

Subd. 5. Customer assistance. The commissioner shall employ staff for the purposes of assisting state employees and their dependents in:

(1) understanding their benefits and coverage levels;

(2) obtaining information and responses to questions regarding issues of coverage, benefits, and service from carriers and providers; and

(3) making use of all grievance, appeals, and complaint resolution processes provided by law or contract.

HIST: 1981 c 210 s 31; 1983 c 260 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1999 c 250 art 1 s 76,77



Section 43A.316 Public employees insurance program.

43A.316 Public employees insurance program.

Subdivision 1. Intent. The legislature finds that the creation of a statewide program to provide public employees and other eligible persons with life insurance and hospital, medical, and dental benefit coverage through provider organizations would result in a greater utilization of government resources and would advance the health and welfare of the citizens of the state.

Subd. 2. Definitions. For the purpose of this section, the terms defined in this subdivision have the meaning given them.

(a) Commissioner. "Commissioner" means the commissioner of employee relations.

(b) Employee. "Employee" means:

(1) a person who is a public employee within the definition of section 179A.03, subdivision 14, who is insurance eligible and is employed by an eligible employer;

(2) an elected public official of an eligible employer who is insurance eligible;

(3) a person employed by a labor organization or employee association certified as an exclusive representative of employees of an eligible employer or by another public employer approved by the commissioner, so long as the plan meets the requirements of a governmental plan under United States Code, title 29, section 1002(32); or

(4) a person employed by a county or municipal hospital.

(c) Eligible employer. "Eligible employer" means:

(1) a public employer within the definition of section 179A.03, subdivision 15, that is a town, county, city, school district as defined in section 120A.05, service cooperative as defined in section 123A.21, intermediate district as defined in section 136D.01, cooperative center for vocational education as defined in section 123A.22, regional management information center as defined in section 123A.23, or an education unit organized under the joint powers action, section 471.59; or

(2) an exclusive representative of employees, as defined in paragraph (b);

(3) a county or municipal hospital; or

(4) another public employer approved by the commissioner.

(d) Exclusive representative. "Exclusive representative" means an exclusive representative as defined in section 179A.03, subdivision 8.

(e) Labor-management committee. "Labor-management committee" means the committee established by subdivision 4.

(f) Program. "Program" means the statewide public employees insurance program created by subdivision 3.

Subd. 3. Public employee insurance program. The commissioner shall be the administrator of the public employee insurance program and may determine its funding arrangements. The commissioner shall model the program after the plan established in section 43A.18, subdivision 2, but may modify that plan, in consultation with the labor-management committee.

Subd. 4. Labor-management committee. The labor-management committee consists of ten members appointed by the commissioner. The labor-management committee must comprise five members who represent employees, including at least one retired employee, and five members who represent eligible employers. Committee members are eligible for expense reimbursement in the same manner and amount as authorized by the commissioner's plan adopted under section 43A.18, subdivision 2. The commissioner shall consult with the labor-management committee in major decisions that affect the program. The committee shall study issues relating to the insurance program including, but not limited to, flexible benefits, utilization review, quality assessment, and cost efficiency. The committee continues to exist while the program remains in operation.

Subd. 5. Public employee participation. (a) Participation in the program is subject to the conditions in this subdivision.

(b) Each exclusive representative for an eligible employer determines whether the employees it represents will participate in the program. The exclusive representative shall give the employer notice of intent to participate at least 30 days before the expiration date of the collective bargaining agreement preceding the collective bargaining agreement that covers the date of entry into the program. The exclusive representative and the eligible employer shall give notice to the commissioner of the determination to participate in the program at least 30 days before entry into the program. Entry into the program is governed by a schedule established by the commissioner.

(c) Employees not represented by exclusive representatives may become members of the program upon a determination of an eligible employer to include these employees in the program. Either all or none of the employer's unrepresented employees must participate. The eligible employer shall give at least 30 days' notice to the commissioner before entering the program. Entry into the program is governed by a schedule established by the commissioner.

(d) Participation in the program is for a two-year term. Participation is automatically renewed for an additional two-year term unless the exclusive representative, or the employer for unrepresented employees, gives the commissioner notice of withdrawal at least 30 days before expiration of the participation period. A group that withdraws must wait two years before rejoining. An exclusive representative, or employer for unrepresented employees, may also withdraw if premiums increase 50 percent or more from one insurance year to the next.

(e) The exclusive representative shall give the employer notice of intent to withdraw to the commissioner at least 30 days before the expiration date of a collective bargaining agreement that includes the date on which the term of participation expires.

(f) Each participating eligible employer shall notify the commissioner of names of individuals who will be participating within two weeks of the commissioner receiving notice of the parties' intent to participate. The employer shall also submit other information as required by the commissioner for administration of the program.

Subd. 6. Coverage. (a) By January 1, 1989, the commissioner shall announce the benefits of the program. The program shall include employee hospital, medical, dental, and life insurance for employees and hospital and medical benefits for dependents. Health maintenance organization options and other delivery system options may be provided if they are available, cost-effective, and capable of servicing the number of people covered in the program. Participation in optional coverages may be provided by collective bargaining agreements. For employees not represented by an exclusive representative, the employer may offer the optional coverages to eligible employees and their dependents provided in the program.

(b) The commissioner, with the assistance of the labor-management committee, shall periodically assess whether it is financially feasible for the program to offer or to continue an individual retiree program that has competitive premium rates and benefits. If the commissioner determines it to be feasible to offer an individual retiree program, the commissioner shall announce the applicable benefits, premium rates, and terms of participation. Eligibility to participate in the individual retiree program is governed by subdivision 8, but applies to retirees of eligible employers that do not participate in the program and to those retirees' dependents and surviving spouses.

Subd. 6a. Chiropractic services. All benefits provided by the program or a successor program relating to expenses incurred for medical treatment or services of a physician must also include chiropractic treatment and services of a chiropractor to the extent that the chiropractic services and treatment are within the scope of chiropractic licensure.

This subdivision is intended to provide equal access to benefits for program members who choose to obtain treatment for illness or injury from a doctor of chiropractic, as long as the treatment falls within the chiropractor's scope of practice. This subdivision is not intended to change or add to the benefits provided for in the program.

Subd. 7. Premiums. The proportion of premium paid by the employer and employee is subject to collective bargaining or personnel policies. If, at the beginning of the coverage period, no collective bargaining agreement has been finalized, the increased dollar costs, if any, from the previous year is the sole responsibility of the individual participant until a collective bargaining agreement states otherwise. Premiums, including an administration fee, shall be established by the commissioner. Each employer shall pay monthly the amounts due for employee benefits including the amounts under subdivision 8 to the commissioner no later than the dates established by the commissioner. If an employer fails to make the payments as required, the commissioner may cancel program benefits and pursue other civil remedies.

Subd. 8. Continuation of coverage. (a) A former employee of an employer participating in the program who is receiving a public pension disability benefit or an annuity or has met the age and service requirements necessary to receive an annuity under chapter 353, 353C, 354, 354A, 356, 422A, 423, 423A, or 424, and the former employee's dependents, are eligible to participate in the program. This participation is at the person's expense unless a collective bargaining agreement or personnel policy provides otherwise. Premiums for these participants must be established by the commissioner.

The commissioner may provide policy exclusions for preexisting conditions only when there is a break in coverage between a participant's coverage under the employment-based group insurance program and the participant's coverage under this section. An employer shall notify an employee of the option to participate under this paragraph no later than the effective date of retirement. The retired employee or the employer of a participating group on behalf of a current or retired employee shall notify the commissioner within 30 days of the effective date of retirement of intent to participate in the program according to the rules established by the commissioner.

(b) The spouse of a deceased employee or former employee may purchase the benefits provided at premiums established by the commissioner if the spouse was a dependent under the employee's or former employee's coverage under this section at the time of the death. The spouse remains eligible to participate in the program as long as the group that included the deceased employee or former employee participates in the program. Coverage under this clause must be coordinated with relevant insurance benefits provided through the federally sponsored Medicare program.

(c) The program benefits must continue in the event of strike permitted by section 179A.18, if the exclusive representative chooses to have coverage continue and the employee pays the total monthly premiums when due.

(d) A participant who discontinues coverage may not reenroll.

Persons participating under these paragraphs shall make appropriate premium payments in the time and manner established by the commissioner.

Subd. 9. Insurance trust fund. The insurance trust fund in the state treasury consists of deposits of the premiums received from employers participating in the program and transfers before July 1, 1994, from the excess contributions holding account established by section 353.65, subdivision 7. All money in the fund is appropriated to the commissioner to pay insurance premiums, approved claims, refunds, administrative costs, and other related service costs. Premiums paid by employers to the fund are exempt from the taxes imposed by chapter 297I. The commissioner shall reserve an amount of money to cover the estimated costs of claims incurred but unpaid. The state board of investment shall invest the money according to section 11A.24. Investment income and losses attributable to the fund must be credited to the fund.

Subd. 10. Exemption. The public employee insurance program and, where applicable, the employers participating in it are exempt from chapters 60A, 62A, 62C, 62D, 62E, and 62H, section 471.617, subdivisions 2 and 3, and the bidding requirements of section 471.6161.

HIST: 1987 c 404 s 89; 1988 c 605 s 2; 1988 c 629 s 13; 1988 c 667 s 16-19; 1989 c 90 s 1; 1989 c 319 art 6 s 1; 1990 c 571 s 30-36; 1990 c 589 art 2 s 1; 1991 c 128 s 4; 1991 c 291 art 9 s 1; 1992 c 488 s 2; 1992 c 491 s 1-4; 1994 c 632 art 3 s 46; 1995 c 248 art 10 s 13; 1Sp1995 c 3 art 13 s 1; 1996 c 412 art 13 s 1; 1998 c 271 s 1; 1998 c 397 art 11 s 3; 2000 c 394 art 2 s 2; 2001 c 161 s 11



Section 43A.317 Minnesota employees insurance program.

43A.317 Minnesota employees insurance program.

Subdivision 1. Intent. The legislature finds that the creation of a statewide program to provide employers with the advantages of a large pool for insurance purchasing would advance the welfare of the citizens of the state.

Subd. 2. Definitions. (a) Scope. For the purposes of this section, the terms defined have the meaning given them.

(b) Commissioner. "Commissioner" means the commissioner of employee relations.

(c) Eligible employee. "Eligible employee" means an employee eligible to participate in the program under the terms described in subdivision 6.

(d) Eligible employer. "Eligible employer" means an employer eligible to participate in the program under the terms described in subdivision 5.

(e) Eligible individual. "Eligible individual" means a person eligible to participate in the program under the terms described in subdivision 6.

(f) Employee. "Employee" means an employee of an eligible employer. "Employee" includes a sole proprietor, partner of a partnership, member of a limited liability company, or independent contractor.

(g) Employer. "Employer" means a private person, firm, corporation, partnership, limited liability company, association, or other entity actively engaged in business or public services. "Employer" includes both for-profit and nonprofit entities.

(h) Program. "Program" means the Minnesota employees insurance program created by this section.

Subd. 3. Administration. After consulting with the chairs of the senate governmental operations and veterans committee and the house of representatives governmental operations and veterans affairs policy committee, the commissioner may determine when the program provided under this section is available. When the commissioner makes the program available, the commissioner shall, consistent with the provisions of this section, administer the program and determine its coverage options, funding and premium arrangements, contractual arrangements, and all other matters necessary to administer the program. The commissioner's contracting authority for the program, including authority for competitive bidding and negotiations, is governed by section 43A.23.

Subd. 4. Advisory committee. After the commissioner consults as required in subdivision 3 and then determines to make the program available, the commissioner shall establish a ten-member advisory committee that includes five members who represent eligible employers and five members who represent eligible individuals. The committee shall advise the commissioner on issues related to administration of the program. The committee is governed by sections 15.014 and 15.059, and continues to exist while the program remains in operation.

Subd. 5. Employer eligibility. (a) Procedures. All employers are eligible for coverage through the program subject to the terms of this subdivision. The commissioner shall establish procedures for an employer to apply for coverage through the program.

(b) Term. The initial term of an employer's coverage may be for up to two years from the effective date of the employer's application. After that, coverage will be automatically renewed for an additional term unless the employer gives notice of withdrawal from the program according to procedures established by the commissioner or the commissioner gives notice to the employer of the discontinuance of the program. The commissioner may establish conditions under which an employer may withdraw from the program prior to the expiration of a term, including by reason of an increase in health coverage premiums of 50 percent or more from one insurance year to the next. An employer that withdraws from the program may not reapply for coverage for a period of time equal to its initial term of coverage.

(c) Minnesota work force. An employer is not eligible for coverage through the program if five percent or more of its eligible employees work primarily outside Minnesota, except that an employer may apply to the program on behalf of only those employees who work primarily in Minnesota.

(d) Employee participation; aggregation of groups. An employer is not eligible for coverage through the program unless its application includes all eligible employees who work primarily in Minnesota, except employees who waive coverage as permitted by subdivision 6. Private entities that are eligible to file a combined tax return for purposes of state tax laws are considered a single employer, except as otherwise approved by the commissioner.

(e) Private employer. A private employer is not eligible for coverage unless it has two or more eligible employees in the state of Minnesota. If an employer has only two eligible employees and one is the spouse, child, sibling, parent, or grandparent of the other, the employer must be a Minnesota domiciled employer and have paid social security or self-employment tax on behalf of both eligible employees.

(f) Minimum participation. The commissioner must require as a condition of employer eligibility that at least 75 percent of its eligible employees who have not waived coverage participate in the program. The participation level of eligible employees must be determined at the initial offering of coverage and at the renewal date of coverage. For purposes of this section, waiver of coverage includes only waivers due to coverage under another group health benefit plan.

(g) Employer contribution. The commissioner must require as a condition of employer eligibility that the employer contribute at least 50 percent toward the cost of the premium of the employee and may require that the contribution toward the cost of coverage is structured in a way that promotes price competition among the coverage options available through the program.

(h) Enrollment cap. The commissioner may limit employer enrollment in the program if necessary to avoid exceeding the program's reserve capacity.

Subd. 6. Individual eligibility. (a) Procedures. The commissioner shall establish procedures for eligible employees and other eligible individuals to apply for coverage through the program.

(b) Employees. An employer shall determine when it applies to the program the criteria its employees must meet to be eligible for coverage under its plan. An employer may subsequently change the criteria annually or at other times with approval of the commissioner. The criteria must provide that new employees become eligible for coverage after a probationary period of at least 30 days, but no more than 90 days.

(c) Other individuals. An employer may elect to cover under its plan:

(1) the spouse, dependent children, and dependent grandchildren of a covered employee;

(2) a retiree who is eligible to receive a pension or annuity from the employer and a covered retiree's spouse, dependent children, and dependent grandchildren;

(3) the surviving spouse, dependent children, and dependent grandchildren of a deceased employee or retiree, if the spouse, children, or grandchildren were covered at the time of the death;

(4) a covered employee who becomes disabled, as provided in sections 62A.147 and 62A.148; or

(5) any other categories of individuals for whom group coverage is required by state or federal law.

An employer shall determine when it applies to the program the criteria individuals in these categories must meet to be eligible for coverage. An employer may subsequently change the criteria annually, or at other times with approval of the commissioner. The criteria for dependent children and dependent grandchildren may be no more inclusive than the criteria under section 43A.18, subdivision 2. This paragraph shall not be interpreted as relieving the program from compliance with any federal and state continuation of coverage requirements.

(d) Waiver and late entrance. An eligible individual may waive coverage at the time the employer joins the program or when coverage first becomes available. The commissioner may establish a preexisting condition exclusion of not more than 18 months for late entrants as defined in section 62L.02, subdivision 19.

(e) Continuation coverage. The program shall provide all continuation coverage required by state and federal law.

Subd. 7. Coverage. Coverage is available through the program beginning on July 1, 1993. Until an arrangement is in place to provide coverage through a transfer of risk to one or more carriers regulated under chapter 62A, 62C, or 62D, the commissioner shall solicit bids under section 43A.23, from carriers regulated under chapters 62A, 62C, and 62D, to provide coverage of eligible individuals. The commissioner shall provide coverage through contracts with carriers, unless the commissioner receives no reasonable bids from carriers.

(a) Health coverage. Health coverage is available to all employers in the program. The commissioner shall attempt to establish health coverage options that have strong care management features to control costs and promote quality and shall attempt to make a choice of health coverage options available. Health coverage for a retiree who is eligible for the federal Medicare program must be administered as though the retiree is enrolled in Medicare parts A and B. To the extent feasible as determined by the commissioner and in the best interests of the program, the commissioner shall model coverage after the plan established in section 43A.18, subdivision 2. Health coverage must include at least the benefits required of a carrier regulated under chapter 62A, 62C, or 62D for comparable coverage. Coverage under this paragraph must not be provided as part of the health plans available to state employees.

(b) Optional coverages. In addition to offering health coverage, the commissioner may arrange to offer dental coverage through the program. Employers with health coverage may choose to offer dental coverage according to the terms established by the commissioner.

(c) Open enrollment. The program must meet all underwriting requirements of chapter 62L and must provide periodic open enrollments for eligible individuals for those coverages where a choice exists.

(d) Technical assistance. The commissioner may arrange for technical assistance and referrals for eligible employers in areas such as health promotion and wellness, employee benefits structure, tax planning, and health care analysis services as described in section 62J.2930.

Subd. 8. Premiums. (a) Payments. Employers enrolled in the program shall pay premiums according to terms established by the commissioner. If an employer fails to make the required payments, the commissioner may cancel coverage and pursue other civil remedies.

(b) Rating method. The commissioner shall determine the premium rates and rating method for the program. The rating method for eligible small employers must meet or exceed the requirements of chapter 62L. The rating methods must recover in premiums all of the ongoing costs for state administration and for maintenance of a premium stability and claim fluctuation reserve. On June 30, 1999, after paying all necessary and reasonable expenses, the commissioner must apply up to $2,075,000 of any remaining balance in the Minnesota employees' insurance trust fund to repayment of any amounts drawn or expended for this program from the health care access fund.

(c) Taxes and assessments. To the extent that the program operates as a self-insured group, the premiums paid to the program are not subject to the taxes imposed by chapter 297I, but the program is subject to a Minnesota comprehensive health association assessment under section 62E.11.

Subd. 9. Minnesota employees insurance trust fund. (a) Contents. The Minnesota employees insurance trust fund in the state treasury consists of deposits received from eligible employers and individuals, contractual settlements or rebates relating to the program, investment income or losses, and direct appropriations.

(b) Appropriation. All money in the fund is appropriated to the commissioner to pay insurance premiums, approved claims, refunds, administrative costs, and other costs necessary to administer the program.

(c) Reserves. For any coverages for which the program does not contract to transfer full financial responsibility, the commissioner shall establish and maintain reserves:

(1) for claims in process, incomplete and unreported claims, premiums received but not yet earned, and all other accrued liabilities; and

(2) to ensure premium stability and the timely payment of claims in the event of adverse claims experience. The reserve for premium stability and claim fluctuations must be established according to the standards of section 62C.09, subdivision 3, except that the reserve may exceed the upper limit under this standard until July 1, 1997.

(d) Investments. The state board of investment shall invest the fund's assets according to section 11A.24. Investment income and losses attributable to the fund must be credited to the fund.

Subd. 10. Program status. The Minnesota employees insurance program is a state program to provide the advantages of a large pool to small employers for purchasing health coverage, other coverages, and related services from insurance companies, health maintenance organizations, and other organizations. The program is not an insurance company. Coverage under this program shall be considered a certificate of insurance or similar evidence of coverage and is subject to all applicable requirements of chapters 60A, 62A, 62C, 62E, 62H, 62L, and 72A, and is subject to regulation by the commissioner of commerce to the extent applicable.

Subd. 11. Repealed, 1996 c 310 s 1

Subd. 12. Status of agents. Notwithstanding sections 60K.49 and 72A.07, the program may use, and pay referral fees, commissions, or other compensation to, agents licensed as insurance producers under chapter 60K or licensed under section 62C.17, regardless of whether the agents are appointed to represent the particular health carriers or community integrated service networks that provide the coverage available through the program. When acting under this subdivision, an agent is not an agent of the health carrier or community integrated service network, with respect to that transaction.

HIST: 1992 c 549 art 3 s 1; 1993 c 13 art 1 s 15; 1993 c 247 art 3 s 1-3; 1993 c 345 art 8 s 1; 1994 c 625 art 10 s 1,50; 1995 c 234 art 5 s 23; 1995 c 248 art 10 s 14; 1997 c 225 art 2 s 62; 1998 c 366 s 51; 1999 c 182 s 15,16; 2000 c 394 art 2 s 3; 2001 c 117 art 2 s 2

* NOTE: The amendment to subdivision 12 by Laws 2001, *chapter 117, article 2, section 2, is effective July 1, 2002. *Laws 2001, chapter 117, article 2, section 19.



Section 43A.318 Public employees group long-term care insurance program.

43A.318 Public employees group long-term care insurance program.

Subdivision 1. Definitions. (a) Scope. For the purposes of this section, the terms defined have the meaning given them.

(b) Advisory committee; committee. "Advisory committee" or "committee" means the committee created under subdivision 3.

(c) Committee member; member. "Committee member" or "member" means a person serving on the advisory committee created under subdivision 3.

(d) Eligible person. "Eligible person" means:

(1) a person who is eligible for insurance and benefits under section 43A.24;

(2) a person who at the time of separation from employment was eligible to purchase coverage at personal expense under section 43A.27, subdivision 3, regardless of whether the person elected to purchase this coverage;

(3) a spouse of a person described in clause (1) or (2), regardless of the enrollment status in the program of the person described in clause (1) or (2); or

(4) a parent of a person described in clause (1), regardless of the enrollment status in the program of the person described in clause (1).

(e) Program. "Program" means the statewide public employees long-term care insurance program created under subdivision 2.

(f) Qualified vendor. "Qualified vendor" means an entity licensed or authorized to underwrite, provide, or administer group long-term care insurance benefits in this state.

Subd. 2. Program creation; general provisions. (a) The commissioner may administer a program to make long-term care coverage available to eligible persons. The commissioner may determine the program's funding arrangements, request bids from qualified vendors, and negotiate and enter into contracts with qualified vendors. Contracts are not subject to the requirements of section 16C.16 or 16C.19. Contracts must be for a uniform term of at least one year, but may be made automatically renewable from term to term in the absence of notice of termination by either party. The program may not be self-insured until the commissioner has completed an actuarial study of the program and reported the results of the study to the legislature and self-insurance has been specifically authorized by law.

(b) The program may provide coverage for home, community, and institutional long-term care and any other benefits as determined by the commissioner. Coverage is optional. The enrolled eligible person must pay the full cost of the coverage.

(c) The commissioner shall promote activities that attempt to raise awareness of the need for long-term care insurance among residents of the state and encourage the increased prevalence of long-term care coverage. These activities must include the sharing of knowledge gained in the development of the program.

(d) The commissioner may employ and contract with persons and other entities to perform the duties under this section and may determine their duties and compensation consistent with this chapter.

(e) The benefits provided under this section are not terms and conditions of employment as defined under section 179A.03, subdivision 19, and are not subject to collective bargaining.

(f) The commissioner shall establish underwriting criteria for entry of all eligible persons into the program. Eligible persons who would be immediately eligible for benefits may not enroll.

(g) Eligible persons who meet underwriting criteria may enroll in the program upon hiring and at other times established by the commissioner.

(h) An eligible person enrolled in the program may continue to participate in the program even if an event, such as termination of employment, changes the person's employment status.

(i) Participating public employee pension plans and public employers may provide automatic pension or payroll deduction for payment of long-term care insurance premiums to qualified vendors contracted with under this section.

(j) The premium charged to program enrollees must include an administrative fee to cover all program expenses incurred in addition to the cost of coverage. All fees collected are appropriated to the commissioner for the purpose of administrating the program.

Subd. 3. Advisory committee. (a) The committee consists of:

(1) the executive directors or designees of the Minnesota state retirement system, the public employees retirement association, and the teachers retirement association;

(2) one member of the investment advisory committee of the state board of investment provided under section 11A.08 appointed by the board;

(3) one staff member of the department of human services appointed by the commissioner of human services;

(4) one staff member of the department of commerce appointed by the commissioner of commerce;

(5) one member of the medical community with clinical knowledge of long-term care appointed by the commissioner of employee relations; and

(6) six members representing the interests of eligible persons, including exclusive representatives of employees as defined by section 179A.03, subdivision 8, and unrepresented employees appointed by the commissioner of employee relations.

(b) Appointment to and removal from the committee must be in the manner provided in section 15.059.

(c) The members of the committee described in paragraph (a), clauses (1) to (5), serve without term limits. The terms of members described in paragraph (a), clause (6), are governed by section 15.059, subdivision 2.

(d) Members serve without compensation, but are eligible for reimbursement of expenses in the same manner and amount as authorized under section 43A.18, subdivision 2.

(e) The committee shall advise the commissioner on program issues, including, but not limited to, benefits, coverage, funding, eligibility, enrollment, underwriting, and marketing.

Subd. 4. Long-term care insurance trust fund. (a) The long-term care insurance trust fund in the state treasury consists of deposits of the premiums received from persons enrolled in the program. All money in the fund is appropriated to the commissioner to pay premiums, claims, refunds, administrative costs, and other related service costs. The commissioner shall reserve an amount of money sufficient to cover the actuarially estimated costs of claims incurred but unpaid. The trust fund must be used solely for the purpose of the program.

(b) The state board of investment shall invest the money in the fund according to section 11A.24. Investment income and losses attributable to the fund must be credited to or deducted from the fund.

Subd. 5. Private sources. This section does not prohibit or limit individuals or local governments from purchasing long-term care insurance through other private sources.

HIST: 1999 c 250 art 1 s 78; 2001 c 94 s 1



Section 43A.319 Employee assistance program.

43A.319 Employee assistance program.

The commissioner shall provide an employee assistance program of training, diagnostic, and referral services for state employees and their dependents.

HIST: 1984 c 531 s 3; 1984 c 544 s 44; 1984 c 655 art 2 s 13 subd 1; 1986 c 444; 1987 c 365 s 11; 1989 c 343 s 5; 1993 c 337 s 2; 1999 c 250 art 1 s 114



Section 43A.32 Political activities.

43A.32 Political activities.

Subdivision 1. Prohibition. No employee shall, directly or indirectly, during hours of employment solicit or receive funds for political purposes, or use official authority or influence to compel an employee in the classified service to apply for membership in or become a member of any political organization, to pay or promise to pay any assessment, subscription, or contribution or to take part in any political activity.

Subd. 2. Leaves of absence for elected public officials, candidates. Except as herein provided any officer or employee in the classified service shall:

(a) Take leave of absence upon assuming an elected federal office or an elected state office other than state legislative office or, if elected to state legislative office, during times that the legislature is in session;

(b) Take leave of absence upon assuming any elected public office other than enumerated in clause (a), if, in the opinion of the commissioner, the holding of the office conflicts with regular state employment; and

(c) Upon request, be granted leave of absence upon becoming a candidate, or during the course of candidacy, for any elected public office.

All requests for opinions of the commissioner and all opinions from the commissioner under the provisions of clause (b) shall be in writing and shall be delivered by mail or by use of a facsimile machine.

The commissioner shall issue an opinion under the provisions of clause (b) within seven calendar days of receipt of the request.

Subd. 3. Leave of absence. No executive branch officer or employee in the unclassified service who is covered by a collective bargaining agreement, and no executive branch officer or employee in the classified service, may be required to take a leave of absence upon becoming a candidate, or during the course of candidacy, for any elected public office. Said officers and employees shall take leave of absence upon assuming an elected federal office or an elected state office other than state legislative office or, if elected to state legislative office, during times that the legislature is in session.

HIST: 1981 c 210 s 32; 1986 c 444; 1987 c 281 s 1,2; 1994 c 429 s 4



Section 43A.321 Volunteer firefighter and rescue workers; agreements.

43A.321 Volunteer firefighter and rescue workers; agreements.

(a) An employee may reach an agreement with the employee's appointing authority to respond to emergency calls as a volunteer emergency fire or rescue worker during working hours, provided that:

(1) the employee does not respond to a call when the employee's sudden absence would endanger others; and

(2) the employee remits to the appointing authority any compensation received for responding to the call.

(b) If such an agreement is entered into:

(1) the appointing authority shall make no deductions from the employee's wages or sick or vacation time for time spent responding to calls; and

(2) workers' compensation liability is the responsibility of the entity for which the emergency services are provided while the employee is responding to the call.

HIST: 1993 c 136 s 1



Section 43A.33 Grievances.

43A.33 Grievances.

Subdivision 1. Discharge, suspension, demotion for cause, salary decrease. Managers and employees shall attempt to resolve disputes through informal means prior to the initiation of disciplinary action. No permanent employee in the classified service shall be reprimanded, discharged, suspended without pay, or demoted, except for just cause.

Subd. 2. Just cause. For purposes of this section, just cause includes, but is not limited to, consistent failure to perform assigned duties, substandard performance, insubordination, and serious violation of written policies and procedures, provided the policies and procedures are applied in a uniform, nondiscriminatory manner.

Subd. 2a. Abuse. In an arbitration or hearing proceeding involving discipline of an employee for allegedly abusing a resident of a state hospital or a state nursing home, "abuse" includes but is not limited to:

(1) Conduct which constitutes abuse under policies or procedures adopted by state hospitals or state nursing homes; or

(2) Any act which constitutes a violation under sections 609.221 to 609.235, 609.322, 609.342, 609.343, 609.344, or 609.345; or

(3) The intentional and nontherapeutic infliction of physical pain or injury, or any persistent course of conduct intended to produce mental or emotional distress.

Subd. 3. Procedures. Procedures for discipline and discharge of employees covered by collective bargaining agreements shall be governed by the agreements. Procedures for employees not covered by a collective bargaining agreement shall be governed by this subdivision and by the commissioner's and managerial plans.

(a) For discharge, suspension without pay or demotion, no later than the effective date of such action, a permanent classified employee not covered by a collective bargaining agreement shall be given written notice by the appointing authority. The content of that notice as well as the employee's right to reply to the appointing authority shall be as prescribed in the grievance procedure contained in the applicable plan established pursuant to section 43A.18. The notice shall also include a statement that the employee may elect to appeal the action to the office of administrative hearings within 30 calendar days following the effective date of the disciplinary action. A copy of the notice and the employee's reply, if any, shall be filed by the appointing authority with the commissioner no later than ten calendar days following the effective date of the disciplinary action. The commissioner shall have final authority to decide whether the appointing authority shall settle the dispute prior to the hearing provided under subdivision 4.

(b) For discharge, suspension, or demotion of an employee serving an initial probationary period, and for noncertification in any subsequent probationary period, grievance procedures shall be as provided in the plan established pursuant to section 43A.18.

(c) Any permanent employee who is covered by a collective bargaining agreement may elect to appeal to the chief administrative law judge within 30 days following the effective date of the discharge, suspension, or demotion if the collective bargaining agreement provides that option. In no event may an employee use both the procedure under this section and the grievance procedure available pursuant to sections 179A.01 to 179A.25.

Subd. 4. Appeals; public hearings, findings. Within ten days of receipt of the employee's written notice of appeal, the chief administrative law judge shall assign an administrative law judge to hear the appeal.

The hearing shall be conducted pursuant to the contested case provisions of chapter 14 and the procedural rules adopted by the chief administrative law judge. If the administrative law judge finds, based on the hearing record, that the action appealed was not taken by the appointing authority for just cause, the employee shall be reinstated to the position, or an equal position in another division within the same agency, without loss of pay. If the administrative law judge finds that there exists sufficient grounds for institution of the appointing authority's action but the hearing record establishes extenuating circumstances, the administrative law judge may reinstate the employee, with full, partial, or no pay, or may modify the appointing authority's action. The administrative law judge's order shall be the final decision, but it may be appealed according to the provisions of sections 14.63 to 14.68. Settlement of the entire dispute by mutual agreement is encouraged at any stage of the proceedings. Any settlement agreement shall be final and binding when signed by all parties and submitted to the chief administrative law judge of the office of administrative hearings. Except as provided in collective bargaining agreements the appointing authority shall bear the costs of the administrative law judge for hearings provided for in this section.

HIST: 1981 c 210 s 33; 1982 c 424 s 130; 1982 c 560 s 31-33; 1984 c 425 s 1; 1984 c 462 s 27; 1984 c 544 s 82,83; 1986 c 444; 1987 c 186 s 10



Section 43A.34 Retirement.

43A.34 Retirement.

Subdivision 1. Mandatory retirement age. Employees in the executive branch who are subject to the provisions of the Minnesota state retirement system or the teachers retirement association and who are serving as faculty members or administrators under a contract of unlimited terms or similar arrangement providing for unlimited tenure at an institution of higher education, as defined by United States Code, title 20, section 1141(a), as amended through December 31, 1986, must retire from employment by the state upon reaching the age of 70, except as provided in other law. Other employees in the executive branch who are subject to the provisions of the Minnesota state retirement system or the teachers retirement association, except as provided in subdivision 3 or 4, or as provided in section 354.44, subdivision 1a, are not subject to a mandatory retirement age provision.

Subd. 2. Repealed, 1987 c 186 s 16; 1987 c 284 art 2 s 9

Subd. 3. Correctional personnel exempted. Any employee of the state of Minnesota in a covered classification as defined in section 352.91, who is a member of the special retirement program for correctional personnel established pursuant to sections 352.90 to 352.95, may elect or be required to retire from employment in the covered correctional position upon reaching the age of 55 years.

A correctional employee occupying a position covered by provisions of section 352.91, desiring employment beyond the conditional mandatory retirement age shall, at least 30 days prior to the date of reaching the conditional mandatory retirement age of 55 years, and annually thereafter, request in writing to the employee's appointing authority authorization to continue in employment in the covered position. Upon receiving the request, the appointing authority shall have a medical examination made of the employee. If the results of the medical examination establish the mental and physical ability of the employee to continue the duties of employment, the employee shall be continued in employment for the following year. If the determination of the appointing authority based upon the results of the physical examination is adverse, the disposition of the matter shall be decided by the commissioner of corrections or, for employees of the Minnesota security hospital, the commissioner of human services. Based on the information provided, the decision of the applicable commissioner shall be made in writing and shall be final.

Subd. 4. Officers exempted. Notwithstanding any provision to the contrary, (a) conservation officers and crime bureau officers who were first employed on or after July 1, 1973, and who are members of the state patrol retirement fund by reason of their employment, and members of the Minnesota state patrol division and alcohol and gambling enforcement division of the department of public safety who are members of the state patrol retirement association by reason of their employment, shall not continue employment after attaining the age of 60 years, except for a fractional portion of one year that will enable the employee to complete the employee's next full year of allowable service as defined pursuant to section 352B.01, subdivision 3; and (b) conservation officers and crime bureau officers who were first employed and are members of the state patrol retirement fund by reason of their employment before July 1, 1973, shall not continue employment after attaining the age of 70 years.

HIST: 1981 c 37 s 2; 1981 c 210 s 34; 1982 c 578 art 3 s 1; 1984 c 654 art 5 s 58; 1986 c 444; 1987 c 186 s 12,13; 1987 c 284 art 2 s 1,2; 1990 c 570 art 1 s 1; 1997 c 129 art 2 s 2



Section 43A.345 Early retirement incentive.

43A.345 Early retirement incentive.

Subdivision 1. Eligibility. The incentive in subdivision 2 is available to any employee of the bureau of criminal apprehension in the department of public safety who:

(1) retires during the pay period in which the employee's 55th birthday occurs, or retires during the first pay period after the employee's 55th birthday in which the employee's anniversary date occurs;

(2) is covered by the state patrol retirement fund and is eligible to receive an annuity from that fund at the time of retirement; and

(3) is receiving the full employer contribution for health and dental coverage immediately before retirement, or is on an unpaid leave of absence immediately before retirement which began not more than six months before retirement, during which leave the employee continues to be covered by the state group insurance program by employee payment of premiums.

Subd. 2. Incentive. For an employee who meets the requirements of subdivision 1, the employer shall pay the full employer contribution, as specified in the collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1), for health and dental insurance for the employee and, if the employee had dependent coverage immediately before retirement, for the employee's dependents. Notwithstanding section 179A.20, subdivision 2a, the employer contributions under this subdivision must continue until the employee reaches age 65. The postretirement health and dental insurance coverage provided under this section is that coverage the employee was receiving as of the date of retirement, subject to any changes in coverage specified in the collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1).

Subd. 3. Pre-55 incentive. An employee who meets the conditions in subdivision 1 but has attained the age of 50 but not yet 55 at the time of retirement must receive until age 65 an employer contribution of 120 times the amount of the monthly employer contribution applicable to the employee at the time of retirement, divided by the number of months from the date of retirement until the employee attains age 65.

Subd. 4. Duration. If a collective bargaining agreement with the bargaining unit in section 179A.10, subdivision 2, clause (1), does not contain an early retirement incentive similar to that provided in this section, the benefits under this section are not available to an employee who retires after the implementation date of the agreement.

Subd. 5. Transition. An employee otherwise eligible for an early retirement incentive under subdivisions 1 and 2 who retires on or after the employee's 55th birthday and between June 30, 1997, and July 1, 1998, is entitled to the incentive in subdivision 2.

HIST: 1998 c 351 s 3



Section 43A.35 Death benefit for retired employees.

43A.35 Death benefit for retired employees.

Employees who retire from the civil service on or after July 1, 1977, and before July 1, 1981, shall be entitled to a $500 cash death benefit payable to a beneficiary designated by the employee, if, at the time of the employee's death, the employee is entitled to an annuity under a state retirement program. A $500 cash death benefit shall also be payable to the designated beneficiary of an employee who becomes totally and permanently disabled after July 1, 1979, and before July 1, 1981, and who at the time of death is receiving a state disability benefit and is eligible for a deferred annuity under a state retirement program.

Employees who retire from the civil service on or after July 1, 1981 shall be entitled to a cash death benefit payable to a beneficiary designated by the employee if provided in collective bargaining agreements or plans pursuant to section 43A.18 in effect at the time of the employee's retirement.

HIST: 1981 c 210 s 35



Section 43A.36 Relationships with other agencies and jurisdictions.

43A.36 Relationships with other agencies and jurisdictions.

Subdivision 1. Cooperation; state agencies. The commissioner may delegate administrative functions associated with the duties of the commissioner to appointing authorities who have the capability to perform such functions when the commissioner determines that it is in the best interests of the state civil service. The commissioner shall consult with agencies and agencies shall cooperate as appropriate in implementation of this chapter.

The commissioner, in conjunction with appointing authorities, shall analyze and assess current and future human resource requirements of the civil service and coordinate personnel actions throughout the civil service to meet the requirements. The commissioner shall permit appointing authorities to use eligible lists in making appointments to positions in the unclassified service and shall provide recruiting assistance.

The head of each agency in the executive branch shall designate an agency personnel officer. The agency personnel officer shall be accountable to the agency head for all personnel functions prescribed by laws, rules, collective bargaining agreements, the commissioner and the agency head. Except when otherwise prescribed by the agency head in a specific instance, the personnel officer shall be assumed to be the authority accountable to the agency head over any other officer or employee in the agency for personnel functions.

The head of each agency in the executive branch shall designate an affirmative action officer who shall have primary responsibility for the administration of the agency's affirmative action plan. The officer shall report directly to the head of the agency on affirmative action matters.

Subd. 2. Services available to political subdivisions. The services and facilities of the department and its staff may be made available upon request to political subdivisions of the state. Enforcement and administration of other provisions of this chapter shall take precedence over the provision of the services and facilities. Political subdivisions shall reimburse the state for the reasonable cost of services and facilities.

Subd. 3. Services exchanged with other jurisdictions. The commissioner may enter into arrangements with personnel agencies in other jurisdictions to exchange services. The commissioner may also join or subscribe to any association or service having as its purpose the interchange of information relating to the practices of personnel administration and labor relations. The commissioner is authorized as an agent of the state of Minnesota to enter into contracts or cooperative agreements involving matters of personnel and labor relations with other governments within the United States.

HIST: 1981 c 210 s 36; 1997 c 79 s 18,19



Section 43A.37 Payrolls.

43A.37 Payrolls.

Subdivision 1. Accuracy of payroll. The appointing authority shall ensure that all employees have been appointed as required by law, rules, or administrative procedures and that the salary or compensation is within the compensation plan fixed by law. The appointing authority shall ensure that all employees are performing service as required by law. This provision does not apply to positions defined in section 43A.08, subdivision 1, clauses (8), (9), (10), and (12). Employees to whom this subdivision does not apply may be paid on the state's payroll system, and the appointing authority or fiscal officer submitting their payroll register is responsible for the accuracy and legality of the payments.

Salary or compensation claims presented against existing appropriations, which have been deemed in violation of the provisions of this subdivision, may be certified for payment if, upon investigation, the commissioner determines the personal services for which payment is claimed actually have been rendered in good faith without collusion and without intent to defraud.

Subd. 2. Salaries paid contrary to provisions recovered from appointing employee. Any sum intentionally paid contrary to the provisions of this section may be recovered from any employee making the appointments in contravention of the provisions of law or the rules, or from any employee signing or countersigning or authorizing the signing or countersigning of any warrant for the payment of the sum, or from the sureties on the official bond of any employee, in an action maintained by the commissioner in the district court of any county within the state. All money recovered in any action brought under this section when collected shall be paid into the state treasury.

Subd. 3. Action against appointing employees; not reimbursed for sums paid. Any person appointed contrary to the provisions of this chapter and the rules, whose payroll or account is refused certification, shall have an action against the employee employing or appointing or attempting to appoint the person for the amount due by reason of the employment or purported employment and the costs of the action. No employee, during the time of official service, or thereafter, shall be reimbursed by the state for any sum recovered in any court action under subdivision 2.

HIST: 1981 c 210 s 37; 1982 c 560 s 34; 1990 c 571 s 37; 1991 c 238 art 1 s 6; 1994 c 632 art 3 s 47



Section 43A.375 Deduction for expenses; fraud or mistake.

43A.375 Deduction for expenses; fraud or mistake.

If expenses are reimbursed to an employee by the employer under circumstances of fraud or mistake, the expenses may be deducted from wages earned by or due the employee.

HIST: 1997 c 97 s 10



Section 43A.38 Code of ethics for employees in the executive branch.

43A.38 Code of ethics for employees in the executive branch.

Subdivision 1. Definitions. For the purpose of this section the following definitions shall apply:

(a) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual or any other legal entity which engages either in nonprofit or profit making activities.

(b) "Confidential information" means any information obtained under government authority which has not become part of the body of public information and which, if released prematurely or in nonsummary form, may provide unfair economic advantage or adversely affect the competitive position of an individual or a business.

(c) "Private interest" means any interest, including but not limited to a financial interest, which pertains to a person or business whereby the person or business would gain a benefit, privilege, exemption or advantage from the action of a state agency or employee that is not available to the general public.

Subd. 2. Acceptance of gifts; favors. Employees in the executive branch in the course of or in relation to their official duties shall not directly or indirectly receive or agree to receive any payment of expense, compensation, gift, reward, gratuity, favor, service or promise of future employment or other future benefit from any source, except the state for any activity related to the duties of the employee unless otherwise provided by law. However, the acceptance of any of the following shall not be a violation of this subdivision:

(a) Gifts of nominal value or gifts or textbooks which may be accepted pursuant to section 15.43.

(b) Plaques or similar mementos recognizing individual services in a field of specialty or to a charitable cause.

(c) Payment of reimbursement expenses for travel or meals, not to exceed actual expenses incurred, which are not reimbursed by the state and which have been approved in advance by the appointing authority as part of the work assignment.

(d) Honoraria or expenses paid for papers, talks, demonstrations, or appearances made by employees on their own time for which they are not compensated by the state.

(e) Tips received by employees engaged in food service and room cleaning at restaurant and lodging facilities in Itasca State Park.

Subd. 3. Use of confidential information. An employee in the executive branch shall not use confidential information to further the employee's private interest, and shall not accept outside employment or involvement in a business or activity that will require the employee to disclose or use confidential information.

Subd. 4. Use of state property. (a) An employee shall not use or allow the use of state time, supplies or state-owned or leased property and equipment for the employee's private interests or any other use not in the interest of the state, except as provided by law.

(b) An employee may use state time, property, or equipment to communicate electronically with other persons including, but not limited to, elected officials, the employer, or an exclusive bargaining representative under chapter 179A, provided this use, including the value of the time spent, results in no incremental cost to the state or results in an incremental cost that is so small as to make accounting for it unreasonable or administratively impracticable.

(c) The commissioners of administration and employee relations shall issue a statewide policy on the use of electronic mail and other forms of electronic communications by executive branch state employees. The policy is not subject to the provisions of chapter 14 or 179A. Appointing authorities in the legislative and judicial branches shall issue policies on these issues for their employees. The policies shall permit state employees to make reasonable use of state time, property, and equipment for personal communications and shall address issues of privacy, content of communications, and the definition of reasonable use as well as other issues the commissioners and appointing authorities identify as necessary and relevant.

Subd. 5. Conflicts of interest. The following actions by an employee in the executive branch shall be deemed a conflict of interest and subject to procedures regarding resolution of the conflicts, section 43A.39 or disciplinary action as appropriate:

(a) use or attempted use of the employee's official position to secure benefits, privileges, exemptions or advantages for the employee or the employee's immediate family or an organization with which the employee is associated which are different from those available to the general public;

(b) acceptance of other employment or contractual relationship that will affect the employee's independence of judgment in the exercise of official duties;

(c) actions as an agent or attorney in any action or matter pending before the employing agency except in the proper discharge of official duties or on the employee's behalf; or

(d) the solicitation of a financial agreement for the employee or entity other than the state when the state is currently engaged in the provision of the services which are the subject of the agreement or where the state has expressed an intention to engage in competition for the provision of the services; unless the affected state agency waives this clause.

Subd. 6. Determination of conflicts of interest. When an employee believes the potential for a conflict of interest exists, it is the employee's duty to avoid the situation. A conflict of interest shall be deemed to exist when a review of the situation by the employee, the appointing authority or the commissioner determines any one of the following conditions to be present:

(a) the use for private gain or advantage of state time, facilities, equipment or supplies or badge, uniform, prestige or influence of state office or employment;

(b) receipt or acceptance by the employee of any money or other thing of value from anyone other than the state for the performance of an act which the employee would be required or expected to perform in the regular course or hours of state employment or as part of the duties as an employee;

(c) employment by a business which is subject to the direct or indirect control, inspection, review, audit or enforcement by the employee;

(d) the performance of an act in other than the employee's official capacity which may later be subject directly or indirectly to the control, inspection, review, audit or enforcement by the employee.

Subd. 7. Resolution of conflict of interest. If the employee, appointing authority or commissioner determine that a conflict of interest exists, the matter shall be assigned to another employee who does not have a conflict of interest. If it is not possible to assign the matter to an employee who does not have a conflict of interest, interested persons shall be notified of the conflict and the employee may proceed with the assignment.

Subd. 8. Precedence of chapter 10A. Where specific provisions of chapter 10A apply to employees and would conflict with this section, the provisions of chapter 10A shall apply.

Subd. 9. Limits. This section shall not be interpreted to apply to any activity which is protected by sections 179A.01 to 179A.25 and collective bargaining agreements and practices thereunder nor to prevent a current or former employee from accepting employment with a labor or employee organization representing employees.

HIST: 1981 c 210 s 38; 1982 c 560 s 35; 1984 c 462 s 27; 1Sp1985 c 17 s 9; 1987 c 128 s 1; 1997 c 202 art 2 s 34



Section 43A.39 Compliance with law.

43A.39 Compliance with law.

Subdivision 1. Prohibited acts; penalties. All employees shall comply with and aid in all proper ways the enforcement of the provisions of this chapter. No employee or any other person shall intentionally:

(a) Make any false oral or written statement, mark, rating or report concerning any application, examination, certification or appointment made under provisions of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter;

(b) Directly or indirectly, give, render, pay, offer, solicit, or accept any money, service or other valuable consideration for any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in obtaining, a position in the civil service;

(c) Defeat, deceive or obstruct any person in rights to examination, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to appointment, advancement or retention in the classified service;

(d) Violate the provisions of section 43A.37 or 43A.38; or

(e) If in the classified service, engage in activities prohibited by section 43A.32.

Subd. 2. Noncompliance. Any employee who intentionally fails to comply with the provisions of chapter 43A shall be subject to disciplinary action and action pursuant to chapter 609. An appointing authority shall report in writing to the legislative auditor when there is probable cause to believe that a substantial violation has occurred. Any person convicted of a crime based on violations of this chapter shall be ineligible for appointment in the civil service for three years following conviction.

Subd. 3. Violations; position vacated. Intentional violation of section 43A.37 may be cause for disciplinary action and conviction of an employee in the classified service under section 43A.32 shall render the position vacant.

HIST: 1981 c 210 s 39; 1982 c 560 s 36



Section 43A.40 Repealed, 1999 c 182 s 20

43A.40 Repealed, 1999 c 182 s 20



Section 43A.41 Repealed, 1999 c 182 s 20

43A.41 Repealed, 1999 c 182 s 20



Section 43A.42 Repealed, 1999 c 182 s 20

43A.42 Repealed, 1999 c 182 s 20



Section 43A.421 Supported work program.

43A.421 Supported work program.

A total of 50 full-time positions within agencies of state government may be selected for inclusion for a supported work program for persons with severe disabilities. A full-time position may be shared by up to three persons with severe disabilities and their job coach. The job coach is not a state employee within the scope of section 43A.02, subdivision 21, or 179A.03, subdivision 14, unless the job coach holds another position within the scope of section 43A.02, subdivision 21, or 179A.03, subdivision 14.

HIST: 1987 c 232 s 3; 1988 c 667 s 20; 1999 c 182 s 17



Section 43A.43 Subdivisions renumbered, repealed, or no longer in effect

43A.43 Subdivision 1. MS 1982 Repealed, 1983 c 145 s 9

Subd. 2. MS 1998 Repealed, 1999 c 182 s 20



Section 43A.44 Repealed, 1999 c 182 s 20

43A.44 Repealed, 1999 c 182 s 20



Section 43A.45 Repealed, 1999 c 182 s 20

43A.45 Repealed, 1999 c 182 s 20



Section 43A.46 Repealed, 1999 c 182 s 20

43A.46 Repealed, 1999 c 182 s 20



Section 43A.465 Repealed, 1999 c 182 s 20

43A.465 Repealed, 1999 c 182 s 20



Section 43A.47 Repealed, 1996 c 310 s 1

43A.47 Repealed, 1996 c 310 s 1



Section 43A.48 Pretax expense accounts.

43A.48 Pretax expense accounts.

The commissioner of employee relations may use FICA savings generated from the dependent care and medical and dental expense account programs to pay for the administrative costs of the programs and to pay for unfunded liabilities in the medical and dental expense account program. Forfeited balances from the programs may be used to pay for the administrative costs of the programs.

HIST: 1991 c 345 art 1 s 69; 1992 c 375 s 1









Chapters 44 City Merit Systems

Chapter 44 Municipal Civil Service

Section 44.01 Definitions.

44.01 Definitions.

Subdivision 1. Terms. Unless the context requires otherwise, the words and phrases defined in the following subdivisions shall have the meanings there ascribed to them.

Subd. 2. Appointing authority. "Appointing authority" means the official, employee, council, board, or commission empowered by statute, charter, or ordinance to make an appointment to the position referred to in the context.

Subd. 3. Board. "Board" means the personnel board provided for in section 44.04.

Subd. 4. Council. "Council" means the city council or other body having general authority to adopt ordinances.

Subd. 5. Classified service. "Classified service" means the positions covered by the merit system.

Subd. 6. Employee. "Employee" includes an officer, employee, or other holder of a position in a municipality.

Subd. 7. Merit system. "Merit system" means the method provided in sections 44.01 to 44.16 and rules adopted thereunder for the employment, promotion, dismissal and discipline of municipal employees.

Subd. 8. Merit system ordinance. "Merit system ordinance" means the ordinance establishing the merit system in any municipality and includes, except where preceded by the word "original," all amendments thereto.

Subd. 9. Position. "Position" includes an office, employment, or place in the municipal service that may be filled by an employee.

HIST: 1951 c 675 s 1; 1973 c 123 art 5 s 7



Section 44.02 Municipal merit system, establishment.

44.02 Municipal merit system, establishment.

Any city of the second, third, or fourth class, however organized, or any statutory city may, by ordinance approved by a majority of the voters voting on the question of its approval at a general or special election, establish the merit system.

HIST: 1951 c 672 s 2; 1973 c 123 art 5 s 7



Section 44.03 Merit system.

44.03 Merit system.

Subdivision 1. Classified service; exceptions. In any municipality establishing the merit system under this chapter, every employee of the municipality shall be in the classified service except the following:

(a) Any officer chosen by popular election or appointed to fill a vacancy in an elective office.

(b) Any official reporter, bailiff, or other employee appointed by any court, or judge or justice thereof.

(c) Members of any board or commission provided for by statute, charter, or ordinance.

(d) The city manager.

(e) Any other employee expressly excluded by the merit system ordinance.

Subd. 2. Employees, placing in unclassified service. The council may make the exclusions authorized in subdivision 1, clause (e), by entire departments, by class of position, or by individual positions; but no position under the jurisdiction of a police or firefighter's civil service commission at the time the merit system is adopted in any municipality shall be so excluded by the original merit system ordinance and no such position shall be thereafter excluded unless the ordinance proposing to do so is submitted to the voters as a separate proposition and approved by two-thirds of those voting on the proposition of its adoption. After the ordinance establishing the merit system has been approved by the voters in a municipality, the council may add to or subtract from the exclusions made under subdivision 1, clause (e), by an amendment to the original ordinance approved by the voters as in the case of the original ordinance. Any position established by the municipality after the original ordinance is approved by the voters shall be in the classified service without further action by the council unless the position is (1) excluded from the classified service by subdivision 1, clause (a), (b), (c), (d), or (e) in a department or class of positions excluded from the classified service by the merit system ordinance; but any such position may thereafter be excluded from the classified service by ordinance amendment adopted under subdivision 1, clause (e).

HIST: 1951 c 675 s 3; 1973 c 123 art 5 s 7; 1977 c 429 s 63



Section 44.04 Personnel board.

44.04 Personnel board.

Subdivision 1. Appointment, terms, oath. Within 30 days after the effective date of the merit system ordinance in any municipality, a personnel board shall be appointed. Except as provided in subdivisions 2 and 3, the board shall consist of three members and be appointed by the mayor with the consent of the council. Each member shall serve for a term of three years, except that of the members first appointed, one shall be appointed for a term of one year, one for a term of two years, and one for a term of three years; and each shall serve until a successor is appointed and qualified. A member may be removed by the mayor with the consent of the council for cause after written notice and an opportunity to be heard. No member shall hold any other municipal position. Before entering upon the duties of office, each member shall subscribe and file with the city clerk or recorder an oath for the faithful discharge of the duties. A chair shall be elected under such rules as the board may adopt.

Subd. 2. Police or firefighter's civil service commission, as personnel board. When a merit system ordinance is adopted in any municipality having a police or firefighter's civil service commission, the existing commission shall become the personnel board and its members shall serve for the duration of terms for which they were originally appointed. Successors shall be appointed for three-year terms as provided in subdivision 1.

Subd. 3. Membership reduced. When a merit system ordinance is adopted in any municipality having both police and fire civil service commissions, all the members of such commission shall become the members of the board established under sections 44.01 to 44.16 and shall continue to serve as members of the new board for the remainder of the terms for which they were originally appointed. No successor shall be appointed for the members whose terms are the first, third, and fifth of the six to end, but at the end of every other term, one member shall be appointed for a three-year term, thus reducing the board membership to five by the end of the first year, four by the end of the second year, and three by the end of the third year.

Subd. 4. Meetings. The board shall hold regular and special meetings as provided by its rules. All meetings and hearings shall be open to the public. Two members of the board shall constitute a quorum. Members shall be paid all necessary expenses. The board shall select a secretary to serve at the pleasure of the board. The secretary may be a member of the board or an employee of the municipality. The council may authorize the payment of compensation for the secretary's services and for the members of the board in an amount to be determined by the council.

HIST: 1951 c 675 s 4; 1957 c 328 s 1; 1973 c 123 art 5 s 7; 1977 c 429 s 63; 1986 c 444; 1987 c 216 s 1



Section 44.05 Positions; graded, classified.

44.05 Positions; graded, classified.

The board shall, as soon as practicable after its appointment and organization and after consultation with appointing authorities and principal supervisory officials, grade and classify all positions in the classified service according to the duties and responsibilities of each position and appropriate lines of promotion and it shall allocate each position in the classified service to the appropriate class therein. The titles in the classification plan shall be used for original appointments, promotions, payrolls, and all other personnel records, and rates of pay shall be fixed according to the grades of positions established in the classification plan. The board shall prepare and maintain an employment roster on which shall be entered in their respective classes of employment, the names, ages, compensation, period of past employment and such other facts with reference to each employee in the classified service as the board deems useful.

HIST: 1951 c 675 s 5



Section 44.06 Appointments, promotions.

44.06 Appointments, promotions.

Subdivision 1. Competitive examinations. Every appointment or promotion to a position in the classified service shall be made after a competitive examination given by the board or under its direction as provided in section 44.07.

Subd. 2. Lists of eligibles. The board shall, as the need arises, prepare and maintain lists of eligibles for classes of positions in the classified service in accordance with their standing in examinations, taking into account the credit given war veterans by section 197.455.

Subd. 3. Three names certified. Whenever a vacancy occurs in a position in the classified service, the appointing authority shall notify the board of the vacancy. The board shall certify to the appointing authority the three names standing highest on the appropriate eligible list. If two or more vacancies are to be filled in the same class, the board shall certify two more names than the number of vacancies to be filled. The appointing authority shall appoint one person from the names so certified to fill each vacancy.

Subd. 4. Temporary employment. An appointing authority may, to the extent authorized by the rules of the board, temporarily employ persons on eligible lists but without regard to rank thereon for a period not to exceed 90 days in emergencies and may provisionally employ persons for not more than 90 days when necessary because of the lack of eligibles on the eligible list. No person shall serve as a temporary or provisional employee for more than 90 days in any calendar year.

HIST: 1951 c 675 s 6; 1978 c 674 s 10



Section 44.07 Examinations.

44.07 Examinations.

Subdivision 1. Requirements. Every examination shall be impartial, fair, and designed only to test the relative qualification and fitness of applicants to discharge the duties of the particular position for which it is designed. No questions in any examination shall relate to the political or religious convictions or affiliations of the applicant. All applicants for positions of trust and responsibility shall be specially examined as to moral character, sobriety, and integrity, and all applicants for positions requiring special experience, skill, or faithfulness shall be especially examined in respect to those qualities. Within these limits, the board may make use of any appropriate testing technique, including oral examinations or interviews.

Subd. 2. Notice. Public notice of the time and place of an examination shall be given by one publication in the official newspaper of the municipality, or in a newspaper of general circulation in the municipality if there is no official newspaper, at least ten days in advance of the examination and by posting for a similar period. A written notice shall also be mailed in advance of the examination to each person who has submitted an application for the position to the board before the public notice is given.

Subd. 3. Examiners. It shall be the duty of every employee of the municipality to act as an examiner at the request of the board without additional compensation for such service. The board may make use of other qualified persons who are not employees of the municipality to act as examiners.

HIST: 1951 c 675 s 7; 1986 c 444



Section 44.08 Employees, dismissal.

44.08 Employees, dismissal.

Subdivision 1. Just cause; notice, charges filed. No permanent employee in the classified service shall be dismissed or suspended without pay for more than 30 days, except for just cause, which shall not be religious, racial, or political. No such action shall be taken except after the employee has been given notice of the action in writing. A copy of the notice shall be transmitted to the board. Upon written request made by the employee within 15 days after receipt of such notice, the appointing authority shall file the charges of inefficiency or misconduct on which the dismissal or suspension is based with the employee concerned and with the secretary of the board and a hearing shall be held by the board thereon after 10 days' written notice to the employee of the time and place of the hearing. Action of the appointing authority shall be final if no such written request is made within 15 days after receipt of the notice of dismissal or suspension.

Subd. 2. Public hearing, witnesses. The hearing on the charges shall be open to the public and each member of the board shall have the power to issue subpoenas, to administer oaths, and to compel the attendance and testimony of witnesses and the production of books and papers relevant to the investigation. The board shall require by subpoena the attendance of any witness requested by the employee who can be found in the county. The board may make complaint to the district court of disobedience of its subpoenas or orders and the court shall prescribe notice to the person accused and require obedience to the board's subpoena and order and punish disobedience as a contempt of court. Witnesses shall be entitled to the same fees and mileage as for attendance upon the district court, except that any officer, agent, or employee of the municipality who receives compensation shall not be entitled to fees or mileage.

Subd. 3. Determination. If, after the hearing, the board finds that the charges are sustained, the dismissal or suspension shall be final unless an appeal to the courts is taken under section 44.09. If the board finds that the charges are not sustained, the employee, if suspended pending investigation, shall be immediately reinstated and shall be paid all back pay due for the period of suspension; if not suspended, the employee shall be continued in the position as though the action had not been brought, subject to the right of the appointing authority to appeal as provided in section 44.09.

Subd. 4. Findings; filing, notice. Findings hereunder and orders sustaining disciplinary actions or compelling reinstatement shall be in writing and shall be filed within three days after the completion of the hearing among the records of the secretary of the board. The secretary shall give written notice of the decision to any employee concerned and to the appointing authority.

HIST: 1951 c 675 s 8; 1986 c 444



Section 44.09 Appeals.

44.09 Appeals.

Subdivision 1. Notice. The employee or the appointing authority may appeal to the district court from an order of the board concerning the employee's dismissal or suspension without pay for more than 30 days by serving written notice of the appeal upon the secretary of the board within ten days after receiving written notice of the board's order.

Subd. 2. Certification of record. Within five days after receiving service of the notice, the secretary shall certify the record of the proceedings, including all documents, testimony, and minutes to the court administrator of the district court. The administrator shall then place the cause on the calendar for determination at the next general term of the court to be held at the nearest place in the county where the municipality is located. The question to be determined by the court shall be: "Was the order of the personnel board reasonably supported by the evidence?"

Subd. 3. Appeal. The employee or the appointing authority may appeal from the district court as in other civil cases.

HIST: 1951 c 675 s 9; 1983 c 247 s 22; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 44.10 Probationary period.

44.10 Probationary period.

Subdivision 1. Employees in classified service. Except as provided in subdivision 2, every person holding a position in the classified service of a municipality on the effective date of the merit system ordinance and every person subsequently appointed to such a position shall serve a probationary period of six months. During this period, the person may be dismissed summarily without compliance with section 44.08, but the dismissal shall be in writing and reported to the board.

Subd. 2. Police or fire department employees. Subject to the completion of an existing probationary period, any permanent employee of a police or fire department under the jurisdiction of a police or fire civil service commission at the time of the effective date of a merit system ordinance shall automatically become a permanent employee in the classified service subject to and protected by this chapter without the service of any additional probationary period thereunder for the position then occupied.

HIST: 1951 c 675 s 10; 1986 c 444



Section 44.11 Rules.

44.11 Rules.

Subdivision 1. Publication. The board shall, as soon as practicable after its appointment and from time to time thereafter, adopt rules consistent with this chapter on the subjects enumerated in subsequent subdivisions in order to carry out the purposes thereof. Copies of the rules may be published in the official newspaper or made available at the office of the city clerk in printed form for general distribution. If not so published, copies shall be posted in a conspicuous place in the city hall and in such other public places as the board shall specify, and no rules of general application with reference to employment, promotion, dismissal, or suspension shall be effective until so posted or published.

Subd. 2. Classification of positions. The board shall provide by rule for the classification of all positions in the classified service on the basis of duties and responsibilities.

Subd. 3. Public competitive examinations. The board shall provide by rule for public competitive examinations, after public notice, to test the relative fitness of applicants for positions.

Subd. 4. Lists of eligibles. The board shall provide by rule for the creation and maintenance of lists of eligibles. No name shall remain on an eligible list for more than two years.

Subd. 5. Rejection of candidates. The board shall provide for the rejection of candidates or eligibles who fail to comply with reasonable requirements of the board with respect to age, residence, physical condition or otherwise, or who have been guilty of criminal, infamous, or disgraceful conduct, or of any willful misrepresentation, deception, or fraud in connection with their applications.

Subd. 6. Certification of names to appointing authority. The board shall provide by rule for certification of names to the appointing authority from the appropriate eligible list for appointment, promotion, or reemployment.

Subd. 7. Temporary and provisional appointments. The board may provide by rule for temporary and provisional appointments.

Subd. 8. Promotion. The board shall provide by rule for promotion based on competitive examination, supplemented by records of efficiency, character, conduct, and seniority when a passing grade is obtained upon the examination.

Subd. 9. Suspension. The board shall provide by rule for the suspension by the appointing authority of any employee in the classified service for a period of not to exceed 30 days for disciplinary reasons.

Subd. 10. Layoffs. The board shall provide by rule for the layoff, because of curtailment of work or funds, of employees in the classified service and for the conditions under which employees thus laid off shall be reinstated.

Subd. 11. Hours of work, holidays, leaves of absence. The board shall provide by rule for hours of work, holidays, attendance regulations, and annual, sick and special leaves of absence for positions in the classified service.

Subd. 12. Periodic check of payrolls. The board may provide by rule for the periodic check of municipal payrolls to determine if all employees being paid by the municipality have been properly paid and are entitled to such payment.

Subd. 13. Procedure of board. The board may adopt rules governing its own procedure and such other rules, not inconsistent with this chapter, as may be found necessary to carry out the purposes thereof.

HIST: 1951 c 675 s 11; 1973 c 123 art 5 s 7



Section 44.12 Expenses, payment.

44.12 Expenses, payment.

Whenever the classified service includes employees who are under the jurisdiction of a board or commission with authority independent of the council to appropriate money and pay bills, the personnel board's expenses incurred in recruiting such employees shall be paid by the independent board or commission concerned; and the board shall provide for the apportionment of general expenses of the board between the funds of the council and the funds of such independent boards or commissions in the proportion that the number of full-time employees of each in the classified service bears to the total number of full-time employees in the classified service. The council and each independent board and commission shall provide for the payment of all reasonable expenses of the board thus apportioned to it; and the council shall provide for the payment of all reasonable expenses of the board in all other cases.

HIST: 1951 c 675 s 12



Section 44.13 Contracts, technical services.

44.13 Contracts, technical services.

With the approval of the council or independent board or commission responsible in the particular case for the payment of the cost incurred, the board may contract with the state or any other political subdivision, or any public or private agency, for the conduct of competitive examinations, for the formulation of classification plans, or for the performance of any other technical service in connection with the discharge of its duties under this chapter.

HIST: 1951 c 675 s 13



Section 44.14 Veterans preference.

44.14 Veterans preference.

This chapter does not exclude or modify the application of sections 197.455 and 197.46.

HIST: 1951 c 675 s 14; 1975 c 45 s 3



Section 44.15 Forbidden practices.

44.15 Forbidden practices.

Subdivision 1. Influencing examination, appointment, or promotion. No applicant for examination, appointment or promotion in the classified service of a municipality shall directly or indirectly give, render, or pay, or promise to give, render or pay, any money, service or other thing to any person, for or on account of, or in connection, with an examination, appointment or proposed appointment or promotion. Any person violating this provision shall be guilty of a misdemeanor.

Subd. 2. By employee. No employee in the classified service shall directly or indirectly solicit or receive or be in any manner concerned in soliciting or receiving any assistance, assessment, or subscription, whether voluntary or involuntary, for any political purpose whatsoever, or for any political party or affiliate. Any violation of this provision shall be cause for dismissal from the service of the municipality.

HIST: 1951 c 675 s 15; 1986 c 444



Section 44.16 Merit system, abandonment.

44.16 Merit system, abandonment.

Subdivision 1. Procedure. The merit system may be abandoned and the board abolished in any municipality in the manner provided in this subdivision. The council may, and upon petition therefor signed by voters equal in number to at least 25 percent of the electors voting at the last general municipal election shall, submit to the voters at a regular or special election the question of abolition of the board. The question on the ballot shall be stated substantially as follows: "Shall the personnel board be abolished?" If a majority of the votes cast on the proposition is in favor of abolition of the board, the board shall cease to exist and the status of all departments and employees shall thereafter be the same as if no board had been established; but if the board supplanted a police or firefighter's civil service commission, the board shall not be abolished unless two-thirds of the electors voting at the election vote in favor of the proposition.

Subd. 2. Home rule charter provisions. Nothing in subdivision 1 shall preclude any municipality from abolishing the board or modifying its powers and duties by home rule charter provisions or from supplanting the merit system provided by this chapter by a different provision in a home rule charter. The provisions of this chapter shall thereafter become inapplicable to such city except as otherwise provided in the charter.

HIST: 1951 c 675 s 16; 1977 c 429 s 63









Chapters 44A - 45 Commerce

Chapter 44A World Trade Center

Section 44A.001 Repealed, 1999 c 223 art 2 s 80

44A.001 Repealed, 1999 c 223 art 2 s 80



Section 44A.01 Repealed, 1999 c 223 art 2 s 80

44A.01 Repealed, 1999 c 223 art 2 s 80



Section 44A.02 Repealed, 1999 c 223 art 2 s 80

44A.02 Repealed, 1999 c 223 art 2 s 80



Section 44A.023 Repealed, 1999 c 223 art 2 s 80

44A.023 Repealed, 1999 c 223 art 2 s 80



Section 44A.025 Repealed, 1999 c 223 art 2 s 80

44A.025 Repealed, 1999 c 223 art 2 s 80



Section 44A.03 Repealed, 1987 c 312 art 2 s 12

44A.03 Repealed, 1987 c 312 art 2 s 12



Section 44A.031 Repealed, 1999 c 223 art 2 s 80

44A.031 Repealed, 1999 c 223 art 2 s 80



Section 44A.0311 Repealed, 1999 c 223 art 2 s 80

44A.0311 Repealed, 1999 c 223 art 2 s 80



Section 44A.04 Repealed, 1987 c 312 art 2 s 12

44A.04 Repealed, 1987 c 312 art 2 s 12



Section 44A.05 Repealed, 1987 c 312 art 2 s 12

44A.05 Repealed, 1987 c 312 art 2 s 12



Section 44A.06 Repealed, 1999 c 223 art 2 s 80

44A.06 Repealed, 1999 c 223 art 2 s 80



Section 44A.07 Repealed, 1987 c 312 art 2 s 12

44A.07 Repealed, 1987 c 312 art 2 s 12



Section 44A.08 Repealed, 1999 c 223 art 2 s 80

44A.08 Repealed, 1999 c 223 art 2 s 80



Section 44A.11 Repealed, 1999 c 223 art 2 s 80

44A.11 Repealed, 1999 c 223 art 2 s 80



Section 44A.12 Repealed, 1993 c 369 s 146

44A.12 Repealed, 1993 c 369 s 146






Chapter 45 Department of Commerce; General Powers

Section 45.01 Repealed, 1983 c 289 s 119

45.01 Repealed, 1983 c 289 s 119



Section 45.011 Definitions.

45.011 Definitions.

Subdivision 1. Scope. As used in chapters 45 to 83, 155A, 309, 332, 345, and 359, and sections 325D.30 to 325D.42, 326.83 to 326.991, and 386.61 to 386.78, unless the context indicates otherwise, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 3. Department. "Department" means the department of commerce.

Subd. 4. Duties and responsibilities entrusted to the commissioner. "Duties and responsibilities entrusted to the commissioner" includes the administration of those chapters referred to in subdivision 1 and chapter 115C, as well as rules adopted or orders issued under those chapters.

HIST: 1983 c 289 s 11; 1993 c 204 s 1,2; 1994 c 385 s 1,2; 1996 c 439 art 1 s 2; 1997 c 222 s 1; 1Sp2001 c 5 art 20 s 4



Section 45.0111 Temporary licenses.

45.0111 Temporary licenses.

Subdivision 1. Authority. The commissioner may grant a temporary license to an applicant who can demonstrate successful completion of all requirements for a permanent license. The temporary license will remain in effect until the earliest of:

(1) receipt by the applicant of the permanent license;

(2) the expiration of 45 days from the date on which the temporary license was granted; or

(3) denial by the commissioner of the permanent license.

Subd. 2. Nonapplication. A temporary license as described in this section may not be issued to an applicant for licensure as a:

(1) currency exchange regulated under chapter 53A;

(2) collection agency regulated under sections 332.31 to 332.45;

(3) credit service organization regulated under sections 332.52 to 332.60; or

(4) broker-dealer, investment advisor, or agent regulated under chapter 80A.

HIST: 1997 c 222 s 2



Section 45.0112 Street addresses required.

45.0112 Street addresses required.

Licensees or applicants for licenses issued by the commissioner shall provide to the commissioner a residence telephone number, a street address where the licensee actually resides, and a street address where the licensee's business is physically located. A post office box address is not sufficient to satisfy this requirement. The individual shall notify the department of any change in street address or residence telephone number within ten days.

HIST: 1997 c 222 s 3



Section 45.012 Commissioner.

45.012 Commissioner.

(a) The department of commerce is under the supervision and control of the commissioner of commerce. The commissioner is appointed by the governor in the manner provided by section 15.06.

(b) Data that is received by the commissioner or the commissioner's designee by virtue of membership or participation in an association, group, or organization that is not otherwise subject to chapter 13 is confidential or protected nonpublic data but may be shared with the department employees as the commissioner considers appropriate. The commissioner may release the data to any person, agency, or the public if the commissioner determines that the access will aid the law enforcement process, promote public health or safety, or dispel widespread rumor or unrest.

(c) It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

(d) The commissioner also has all the powers and responsibilities and shall perform all the duties previously assigned to the commissioner of public service and the department of public service under chapters 216, 216A, 216B, 216C, 237, 238, 239, and other statutes prior to the date of final enactment of Laws 2001, First Special Session chapter 4, except in the case where those powers, responsibilities, or duties have been specifically otherwise assigned by law.

HIST: 1983 c 289 s 12; 1992 c 564 art 1 s 1; 1995 c 248 art 11 s 5; 1998 c 366 s 52; 1Sp2001 c 4 art 6 s 14



Section 45.013 Power to appoint staff.

45.013 Power to appoint staff.

The commissioner of commerce may appoint four deputy commissioners, four assistant commissioners, and an assistant to the commissioner. Those positions, as well as that of a confidential secretary, are unclassified. The commissioner may appoint other employees necessary to carry out the duties and responsibilities entrusted to the commissioner.

HIST: 1983 c 289 s 13



Section 45.014 Seal of department of commerce.

45.014 Seal of department of commerce.

The commissioner of commerce shall devise a seal for official use as the seal of the department of commerce. The seal must be capable of being legibly reproduced under photographic methods. A description of the seal, and a copy of it, must be filed in the office of the secretary of state.

HIST: 1995 c 202 art 1 s 1



Section 45.015 Proof of mailing.

45.015 Proof of mailing.

In any provision of law related to the duties and responsibilities entrusted to the commissioner, and unless a different method is specified, when a person is required to provide notice or perform a similar act, this action may be accomplished by mail, and proof of mailing is sufficient to prove compliance with the requirement.

HIST: 1994 c 485 s 1



Section 45.016 Service of orders or other papers.

45.016 Service of orders or other papers.

Service of orders or other papers required or permitted to be issued by the commissioner related to the duties and responsibilities entrusted to the commissioner may be by any of the following methods:

(1) personal service consistent with requirements for service of a summons or process under section 303.13 or 543.19, or under rule 4.03 of the Minnesota Rules of Civil Procedure;

(2) first class United States mail, including certified United States mail, or overnight express mail service, postage prepaid and addressed to the party at the party's last known address. Service by United States mail, including certified mail, is complete upon placing the order or other paper in the mail or otherwise delivering the order or other paper to the United States mail service. Service by overnight express mail service is complete upon delivering the order or other document to an authorized agent of the express mail service; or

(3) any other method of service provided under the laws relating to duties and responsibilities entrusted to the commissioner.

HIST: 1996 c 439 art 1 s 3



Section 45.02 Repealed, 1983 c 289 s 119

45.02 Repealed, 1983 c 289 s 119



Section 45.021 Repealed, 1983 c 289 s 119

45.021 Repealed, 1983 c 289 s 119



Section 45.023 Rules.

45.023 Rules.

The commissioner of commerce may adopt, amend, suspend, or repeal rules in accordance with chapter 14, and as otherwise provided by law, whenever necessary or proper in discharging the commissioner's official responsibilities.

HIST: 1983 c 289 s 14; 1984 c 640 s 32; 1995 c 233 art 2 s 56



Section 45.024 Hearings.

45.024 Hearings.

Subdivision 1. General. In any case in which the commissioner of commerce is required by law to conduct a hearing, the hearing must be conducted in accordance with chapter 14 and other applicable laws.

Subd. 2. Delegation. The commissioner of commerce may delegate to a deputy commissioner, assistant commissioner, or director the exercise of the commissioner's statutory powers and duties, including the authority to decide and issue final orders in contested cases, rulemaking proceedings, and other hearings held under chapter 14.

This delegation is in addition to, and does not in any way limit, the commissioner's authority to delegate pursuant to section 15.06, subdivision 6, or any other law.

HIST: 1983 c 289 s 15; 1987 c 337 s 2; 1994 c 485 s 2



Section 45.025 Advertisement of interest rates.

45.025 Advertisement of interest rates.

Subdivision 1. Definitions. For the purposes of this section only, the following terms have the meanings given them:

(a) "Advertisement" includes:

(1) printed or published material, audio visual material, and descriptive literature of an issuer or agent used in direct mail, newspapers, magazines, other periodicals, radio scripts, television scripts, billboards, and other similar displays, excluding advertisements prepared for the sole purpose of obtaining employees, agents, or agencies;

(2) descriptive literature and sales aids of all kinds issued by an issuer or agent for presentation to members of the public, including but not limited to circulars, leaflets, booklets, depictions, illustrations, and form letters;

(3) prepared sales talks, presentations, and materials for use by issuers and agents and representations made by issuers and agents in accordance with these talks, presentations, and materials; and

(4) statements, written or oral, by an agent or issuer.

(b) "Agent" is a person who effects or attempts to effect or assist in the purchase or sale of an investment product.

(c) "Commissioner" means the commissioner of commerce.

(d) "Effective annual yield" is the annualized income expressed as a simple interest rate per annum based on the initial investment principal.

(e) "Effective net annual yield" means the effective annual yield, based on a hypothetical $1,000 investment, minus any annual fee or similar regular periodic charges.

(f) "Investment product" includes but is not limited to:

(1) certificate of deposits, deposits, or fiduciary funds entrusted to banks, savings associations, trust companies, credit unions, savings banks, industrial loan and thrift companies, and any other financial institution whether or not licensed by or registered with the department of commerce;

(2) annuities, endowment policies, or other life insurance products;

(3) securities, including: a note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit sharing agreement; collateral trust certificate; preorganizational certificate or subscription; transferable shares; investment contract, including but not limited to metals, gems, and coins; voting trust certificate; certificate of deposit for a security; certificate of interest or participation in an oil, gas, or mining right, title or lease, or in payments out of production under the right, title or lease; or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the securities listed in this clause.

(g) "Issuer" includes but is not limited to: banks, savings associations, trust companies, credit unions, savings banks, industrial loan and thrift companies, insurance companies, investment companies, trusts, or a person who issues an investment product.

(h) "Person" means an individual, corporation, a partnership, an association, a joint stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, a political subdivision of a government, or any other entity.

(i) "Yield to maturity" means the discount rate which, when applied to all future principal and interest payments to be received from an investment product assuming the investment product is held to maturity, results in a present value exactly equal to the price of the investment product.

Subd. 2. General restriction. A person may not advertise the interest rate of an investment product unless the effective net annual yield, or the yield to maturity if the investment product is a note, bond, or debenture that bears interest at a fixed rate and has a stated maturity, is disclosed in an equally prominent manner.

The name and address of the issuer, or a person from whom the name and address of the issuer may be obtained, and any prepayment expense, surrender charge, or withdrawal penalty charged by the issuer must also be disclosed in a prominent manner. If the expense, charge, or penalty varies according to the length of time the product is held, the advertisement must disclose the expense, fee, or penalty imposed if surrendered or terminated within one year.

Subd. 3. Variable rates. With the exception of life insurance policy and annuity contract illustrations based upon a prospective purchaser's age and sex that do not provide a comparison with another policy or contract, an investment product whose interest rate varies according to the income or earnings of the issuer may not advertise projections of effective annual yield for a period exceeding one year. In addition, the advertisement must include in a prominent manner substantially the following statement:

"The effective annual yield or total return will fluctuate along with market and other economic conditions. Past performance does not guarantee future results."

Subd. 4. Past performance. If the advertisement refers to the past performance of an investment product, the advertisement must disclose the effective net annual yield for the one-year period immediately preceding the most recent quarter. "Quarters" for the purposes of this subdivision end on March 31, June 30, September 30, and December 31.

Subd. 5. Comparative illustrations. Illustrations comparing a life insurance policy or annuity contract of one company with a life insurance policy or an annuity contract of another company must clearly disclose with equal prominence for each policy or contract:

(1) the guaranteed rate of interest paid on the cash value;

(2) the current dividend scale or current rate of interest paid on the cash value;

(3) the nonguaranteed nature of any current dividends, current interest rates, charges, or other fees applied to the policy or contract, including the issuer's rights to alter any of these factors;

(4) any limitations on the crediting of dividends or interest;

(5) the frequency and timing by which dividends or the current interest rate is determined; and

(6) the net cash surrender value at all ages and contract durations illustrated.

Subd. 6. Waiver. The commissioner may by rule or order waive or defer implementation of the provisions of subdivisions 2 to 5 with regard to any person or persons who comply with similar restrictions imposed by the Securities and Exchange Commission or other regulatory agency.

Subd. 7. Repealed, 1992 c 427 s 3

Subd. 8. Civil remedy. A person violating this section is liable to a purchaser of the investment product. The purchaser may sue either in equity for rescission upon tender of the investment product or at law for damages if the purchaser no longer owns the investment product. In an action for rescission, the purchaser is entitled to recover the consideration paid for the investment product, together with interest at the legal rate, costs, and reasonable attorney fees, less the amount of any income received on the investment product. In an action at law, damages are the consideration paid for the investment product together with interest at the legal rate to the date of disposition, costs, and reasonable attorney fees, less the value of the investment product at the date of disposition. Subject to the exceptions in subdivision 3, if the advertisement advertises an investment product whose interest rate varies according to the earnings or income of the issuer and if the advertisement projects the accumulated earnings for a period longer than one year, the issuer and agent are jointly and severally liable to the purchaser for the difference in the principal and interest received by the purchaser and the principal and interest as projected in the advertisement.

Subd. 9. Denial, suspension, or revocation. The commissioner may by order deny, suspend, or revoke an agent's or issuer's license or may censure the licensee if the commissioner finds that: (1) the order is in the public interest; (2) the agent or issuer violated any provision of this section; and (3) the agent or issuer is licensed by the department.

Subd. 10. Alternative compliance. In lieu of complying with the provisions of this section with respect to any deposit or certificate of deposit, a depository institution defined in section 19(b)(1)(A)(i)-(vi) of the Federal Reserve Act, United States Code, title 12, section 461, or a deposit broker defined in section 29(g) of the Federal Deposit Insurance Act, United States Code, title 12, section 1831f(g), may comply with the requirements of the Federal Truth in Savings Act and regulations, notwithstanding whether or not that act or those regulations apply to the deposit or certificate of deposit.

HIST: 1987 c 153 s 1; 1989 c 330 s 1; 1992 c 427 s 1,2; 1992 c 540 art 3 s 1; 1993 c 257 s 1



Section 45.026 Regulation of business of financial planning.

45.026 Regulation of business of financial planning.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(a) "Person" means an individual, corporation, partnership, joint venture, joint stock association, trust, or unincorporated association.

(b) "Financial planner" means a person who, on advertisements, cards, signs, circulars, letterheads, or in another manner, indicates that the person is a "financial planner," "financial counselor," "financial adviser," "investment counselor," "investment adviser," "financial consultant," or other similar designation, title, or combination is considered to be representing that the person is engaged in the business of financial planning.

(c) "Advertisement" includes:

(1) printed or published material, audiovisual material, and descriptive literature of a financial planner used in direct mail, newspapers, magazines, other periodicals, radio scripts, television scripts, billboards, and other similar displays, excluding advertisements prepared for the sole purpose of obtaining employees, agents, or agencies;

(2) descriptive literature and sales ads of all kinds issued by a financial planner for presentation to members of the public, including but not limited to, circulars, leaflets, booklets, depictions, illustrations, and form letters;

(3) prepared sales talks, presentations, and materials for use by a financial planner and any representations made by a financial planner in accordance with these talks, presentations, and materials; and

(4) statements, written or oral, by a financial planner.

Subd. 2. Fiduciary duty. Persons who represent that they are financial planners have a fiduciary duty to persons for whom services are performed for compensation. In an action for breach of fiduciary duty, a person may recover actual damages resulting from the breach, together with costs and disbursements.

Subd. 3. Penalty. A financial planner is subject to section 45.027, subdivision 5.

HIST: 1987 c 336 s 1



Section 45.027 Investigations and subpoenas.

45.027 Investigations and subpoenas.

Subdivision 1. General powers. In connection with the duties and responsibilities entrusted to the commissioner, and Laws 1993, chapter 361, section 2, the commissioner of commerce may:

(1) make public or private investigations within or without this state as the commissioner considers necessary to determine whether any person has violated or is about to violate any law, rule, or order related to the duties and responsibilities entrusted to the commissioner;

(2) require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter being investigated;

(3) hold hearings, upon reasonable notice, in respect to any matter arising out of the duties and responsibilities entrusted to the commissioner;

(4) conduct investigations and hold hearings for the purpose of compiling information related to the duties and responsibilities entrusted to the commissioner;

(5) examine the books, accounts, records, and files of every licensee, and of every person who is engaged in any activity regulated; the commissioner or a designated representative shall have free access during normal business hours to the offices and places of business of the person, and to all books, accounts, papers, records, files, safes, and vaults maintained in the place of business;

(6) publish information which is contained in any order issued by the commissioner; and

(7) require any person subject to duties and responsibilities entrusted to the commissioner, to report all sales or transactions that are regulated. The reports must be made within ten days after the commissioner has ordered the report. The report is accessible only to the respondent and other governmental agencies unless otherwise ordered by a court of competent jurisdiction.

Subd. 1a. Response to department requests. An applicant, registrant, certificate holder, licensee, or other person subject to the jurisdiction of the commissioner shall comply with requests for information, documents, or other requests from the department within the time specified in the request, or, if no time is specified, within 30 days of the mailing of the request by the department. Applicants, registrants, certificate holders, licensees, or other persons subject to the jurisdiction of the commissioner shall appear before the commissioner or the commissioner's representative when requested to do so and shall bring all documents or materials that the commissioner or the commissioner's representative has requested.

Subd. 2. Power to compel production of evidence. For the purpose of any investigation, hearing, proceeding, or inquiry related to the duties and responsibilities entrusted to the commissioner, the commissioner or a designated representative may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner considers relevant or material to the inquiry.

Subd. 3. Court orders. In case of a refusal to appear or a refusal to obey a subpoena issued to any person, the district court, upon application by the commissioner, may issue to any person an order directing that person to appear before the commissioner, or the officer designated by the commissioner, there to produce documentary evidence if so ordered or to give evidence relating to the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

Subd. 4. Scope of privilege. No person is excused from attending and testifying or from producing any document or record before the commissioner, or from obedience to the subpoena of the commissioner or any officer designated by the commissioner or in a proceeding instituted by the commissioner, on the ground that the testimony or evidence required may tend to incriminate that person or subject that person to a penalty of forfeiture. No person may be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the person is compelled, after claiming the privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

Subd. 5. Legal actions; injunctions. Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any law, rule, or order related to the duties and responsibilities entrusted to the commissioner, the commissioner may bring an action in the name of the state in Ramsey county district court or the district court of an appropriate county to enjoin the acts or practices and to enforce compliance, or the commissioner may refer the matter to the attorney general or the county attorney of the appropriate county. A permanent injunction or other appropriate relief must be granted based solely upon a showing that the person has engaged or is about to engage in an act or practice constituting a violation of a law, rule, cease and desist order, or other order related to the duties and responsibilities entrusted to the commissioner. The terms of this subdivision govern an action brought under this subdivision, including an action against a person who, for whatever reason, claims that the subject law, rule, cease and desist order or other order does not apply to the person.

Subd. 5a. Cease and desist orders. (a) Whenever it appears to the commissioner that a person has engaged or is about to engage in an act or practice constituting a violation of a law, rule, or order related to the duties and responsibilities entrusted to the commissioner, the commissioner may issue and cause to be served upon the person an order requiring the person to cease and desist from violations.

(b) The cease and desist order must be calculated to give reasonable notice of the rights of the person to request a hearing and must state the reasons for the entry of the order. A hearing must be held not later than ten days after the request for the hearing is received by the commissioner. After the completion of the hearing, the administrative law judge shall issue a report within ten days. Within 15 days after receiving the administrative law judge's report, the commissioner shall issue a further order vacating or making permanent the cease and desist order. The time periods provided in this provision may be waived by agreement of the person requesting the hearing and the department of commerce and the person against whom the cease and desist order is issued. If the person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the person is in default, and the proceeding may be determined against that person upon consideration of the cease and desist order, the allegations of which may be considered to be true. Unless otherwise provided, all hearings must be conducted according to chapter 14. The commissioner may adopt rules of procedure concerning all proceedings conducted under this subdivision.

(c) If no hearing is requested within 30 days of service of the order, the cease and desist order will become permanent.

(d) A cease and desist order issued under this subdivision remains in effect until it is modified or vacated by the commissioner. The administrative proceeding provided by this subdivision, and subsequent appellate judicial review of that administrative proceeding, constitutes the exclusive remedy for determining whether the commissioner properly issued the cease and desist order and whether the cease and desist order should be vacated or made permanent.

Subd. 5b. Enforcement of violations of cease and desist orders. (a) Whenever the commissioner under subdivision 5 seeks to enforce compliance with a cease and desist order that has been made permanent, the allegations in the cease and desist order are considered conclusively established for purposes of a proceeding under subdivision 5 for permanent or temporary relief to enforce the cease and desist order. Whenever the commissioner under subdivision 5 seeks to enforce compliance with a cease and desist order when a hearing or hearing request on the cease and desist order is pending, or the time has not yet expired to request a hearing on whether a cease and desist order should be vacated or made permanent, the allegations in the cease and desist order are considered conclusively established for purposes of a proceeding under subdivision 5 for temporary relief to enforce the cease and desist order.

(b) Notwithstanding this subdivision or subdivision 5 or 5a to the contrary, the person against whom the cease and desist order is issued and who has requested a hearing under subdivision 5a may within 15 days after service of cease and desist order bring an action in Ramsey county district court for issuance of an injunction to suspend enforcement of the cease and desist order pending a final decision of the commissioner under subdivision 5a to vacate or make permanent the cease and desist order. The court shall determine whether to issue such an injunction based on traditional principles of temporary relief.

Subd. 6. Violations and penalties. The commissioner may impose a civil penalty not to exceed $10,000 per violation upon a person who violates any law, rule, or order related to the duties and responsibilities entrusted to the commissioner unless a different penalty is specified. If a civil penalty is imposed on a health carrier as defined in section 62A.011, the commissioner must divide 50 percent of the amount among any policy holders or certificate holders affected by the violation, unless the commissioner certifies in writing that the division and distribution to enrollees would be too administratively complex or that the number of enrollees affected by the penalty would result in a distribution of less than $50 per enrollee.

Subd. 7. Actions against licensees. (a) In addition to any other actions authorized by this section, the commissioner may, by order, deny, suspend, or revoke the authority or license of a person subject to the duties and responsibilities entrusted to the commissioner, as described under section 45.011, subdivision 4, or censure that person if the commissioner finds that:

(1) the order is in the public interest; and

(2) the person has violated any law, rule, or order related to the duties and responsibilities entrusted to the commissioner; or

(3) the person has provided false, misleading, or incomplete information to the commissioner or has refused to allow a reasonable inspection of records or premises; or

(4) the person has engaged in an act or practice, whether or not the act or practice directly involves the business for which the person is licensed or authorized, which demonstrates that the applicant or licensee is untrustworthy, financially irresponsible, or otherwise incompetent or unqualified to act under the authority or license granted by the commissioner.

(b) The commissioner shall issue an order requiring a licensee or applicant for a license to show cause why the license should not be revoked or suspended, or the licensee censured, or the application denied. The order must be calculated to give reasonable notice of the time and place for a hearing on the action, and must state the reasons for the entry of the order. The commissioner may, by order, summarily suspend a license pending final determination of an order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of suspension. All hearings must be conducted according to chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the licensee or applicant fails to appear at a hearing after having been duly notified of it, the person is considered in default, and the proceeding may be determined against the licensee or applicant upon consideration of the order to show cause, the allegations of which may be considered true. The summary suspension or summary revocation procedures does not apply to action by the commissioner against the certificate of authority of an insurer authorized to do business in Minnesota.

Except for information classified as confidential under sections 60A.03, subdivision 9; 60A.031; 60A.93; and 60D.22, the commissioner may make any data otherwise classified as private or confidential pursuant to this section accessible to an appropriate person or agency if the commissioner determines that the access will aid the law enforcement process, promote public health or safety, or dispel widespread rumor or unrest. If the commissioner determines that private or confidential information should be disclosed, the commissioner shall notify the attorney general as to the information to be disclosed, the purpose of the disclosure, and the need for the disclosure. The attorney general shall review the commissioner's determination. If the attorney general believes that the commissioner's determination does not satisfy the purpose and intent of this provision, the attorney general shall advise the commissioner in writing that the information may not be disclosed. If the attorney general believes the commissioner's determination satisfies the purpose and intent of this provision, the attorney general shall advise the commissioner in writing, accordingly.

After disclosing information pursuant to this provision, the commissioner shall advise the chairs of the senate and house of representatives judiciary committees of the disclosure and the basis for it.

Subd. 7a. Authorized disclosures of information and data. (a) The commissioner may release and disclose any active or inactive investigative information and data on licensees to any national securities exchange or national securities association registered under the Securities Exchange Act of 1934 when necessary for the requesting agency in initiating, furthering, or completing an investigation.

(b) The commissioner may release any active or inactive investigative data relating to the conduct of the business of insurance to the Office of the Comptroller of the Currency or the Office of Thrift Supervision in order to facilitate the initiation, furtherance, or completion of the investigation.

Subd. 8. Stop order. In addition to any other actions authorized by this section, the commissioner may issue a stop order denying effectiveness to or suspending or revoking any registration.

Subd. 9. Powers additional. The powers contained in subdivisions 1 to 8 are in addition to all other powers of the commissioner.

Subd. 10. Rehabilitation of criminal offenders. Chapter 364 does not apply to an applicant for a license or to a licensee where the underlying conduct on which the conviction is based would be grounds for denial, censure, suspension, or revocation of the license.

Subd. 11. Actions against lapsed license. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect, or impose a civil penalty as provided for in subdivision 6.

Subd. 12. Conditions of relicensure. A revocation of a license prohibits the licensee from making a new application for a license for at least two years from the effective date of the revocation. The commissioner may, as a condition of reapplication, require the applicant to obtain a bond or comply with additional reasonable conditions of licensure the commissioner considers necessary to protect the public.

HIST: 1987 c 336 s 2; 1989 c 330 s 2; 1990 c 415 s 1; 1991 c 306 s 1-6; 1992 c 564 art 1 s 2-8; 1993 c 145 s 1; 1993 c 204 s 3-7; 1993 c 361 s 3; 1994 c 385 s 3; 1996 c 384 s 1,2; 1996 c 439 art 1 s 4,5; art 2 s 1; 1997 c 7 art 2 s 7; 1999 c 137 s 1,2; 2000 c 483 s 1; 1Sp2001 c 9 art 16 s 1



Section 45.028 Service of process.

45.028 Service of process.

Subdivision 1. Requirement. (a) When a person, including any nonresident of this state, engages in conduct prohibited or made actionable by chapters 45 to 83, 155A, 309, and 332, and section 326.83, or any rule or order under those chapters, and the person has not filed a consent to service of process under chapters 45 to 83, 155A, 309, and 332, and section 326.83, that conduct is equivalent to an appointment of the commissioner as the person's attorney to receive service of process in any noncriminal suit, action, or proceeding against the person which is based on that conduct and is brought under chapters 45 to 83, 155A, 309, and 332, and section 326.83, or any rule or order under those chapters.

(b) Subdivision 2 applies in all other cases under chapters 45 to 83, 155A, 309, and 332, and section 326.83, or any rule or order under those chapters, in which a person, including a nonresident of this state, has filed a consent to service of process. This paragraph supersedes any inconsistent provision of law.

(c) Subdivision 2 applies in all cases in which service of process is allowed to be made on the commissioner of commerce.

Subd. 2. How made. Service of process under this section may be made by leaving a copy of the process in the office of the commissioner, or by sending a copy of the process to the commissioner by certified mail, and is not effective unless: (1) the plaintiff, who may be the commissioner in an action or proceeding instituted by the commissioner, sends notice of the service and a copy of the process by certified mail to the defendant or respondent at the last known address; and (2) the plaintiff's affidavit of compliance is filed in the action or proceeding on or before the return day of the process, if any, or within further time as the court allows.

HIST: 1987 c 336 s 3; 1989 c 209 art 2 s 5; 1989 c 330 s 3; 1992 c 564 art 2 s 1; 1997 c 222 s 4; 1999 c 137 s 3



Section 45.029 Financial statement.

45.029 Financial statement.

Wherever used in chapters 45 to 83, or rules adopted thereunder, the term "certified" as applied to balance sheets, profit and loss statements or other financial statements shall be construed as meaning an audited financial statement prepared in accordance with generally accepted accounting principles that has been examined by an independent certified public accountant for the purpose of expressing an opinion. The opinion by the certified public accountant shall contain a statement that it fairly represents the financial position of the organization or person.

HIST: 1987 c 336 s 4



Section 45.0291 Department bonds.

45.0291 Department bonds.

Bonds issued under chapters 45 to 83, 309, 332, and sections 326.83 to 326.98, are not state bonds or contracts for purposes of sections 8.05 and 16C.05, subdivision 2.

HIST: 1992 c 564 art 4 s 1; 1998 c 386 art 2 s 22



Section 45.0292 License reciprocity.

45.0292 License reciprocity.

The commissioner may waive all or part of the requirements of prelicense education, examination, and continuing education for individuals of other jurisdictions if:

(1) a written reciprocal licensing agreement is in effect between the commissioner and the licensing officials of that jurisdiction;

(2) the individual is licensed in that jurisdiction; and

(3) the licensing requirements of that jurisdiction are substantially similar to the corresponding licensing requirements of the commerce department.

HIST: 1997 c 222 s 5



Section 45.0293 Regulation of group life insurance.

45.0293 Regulation of group life insurance.

The commissioner may waive all or part of the requirements of section 61A.09, subdivision 3, if:

(1) all the premiums under the group policy are paid by the group policyholder;

(2) the loans insured are first real estate residential mortgage loans owned or guaranteed by the group policyholder; and

(3) the group policy is in the best interests of insured debtors.

HIST: 1997 c 222 s 6



Section 45.0295 Fees.

45.0295 Fees.

(a) The following fees shall be paid to the commissioner:

(1) for each hour or fraction of one hour of education course approval sought, $10; and

(2) for each course coordinator approval, $100.

(b) All fees paid to the commissioner under this section are nonrefundable, except that an overpayment of a fee shall be returned upon proper application.

HIST: 1997 c 200 art 1 s 40; 1999 c 223 art 2 s 1; 2001 c 208 s 1



Section 45.03 Repealed, 1983 c 289 s 119

45.03 Repealed, 1983 c 289 s 119



Section 45.031 Repealed, 1983 c 289 s 119

45.031 Repealed, 1983 c 289 s 119



Section 45.032 Repealed, 1983 c 289 s 119

45.032 Repealed, 1983 c 289 s 119



Section 45.033 Repealed, 1983 c 289 s 119

45.033 Repealed, 1983 c 289 s 119



Section 45.034 Repealed, 1983 c 289 s 119

45.034 Repealed, 1983 c 289 s 119



Section 45.04 Renumbered 46.041

45.04 Renumbered 46.041



Section 45.05 Renumbered 46.042

45.05 Renumbered 46.042



Section 45.06 Renumbered 46.043

45.06 Renumbered 46.043



Section 45.07 Renumbered 46.044

45.07 Renumbered 46.044



Section 45.071 Renumbered 46.045

45.071 Renumbered 46.045



Section 45.08 Renumbered 46.046

45.08 Renumbered 46.046



Section 45.15 Repealed, 1983 c 289 s 119

45.15 Repealed, 1983 c 289 s 119



Section 45.16 Subdivisions renumbered, repealed, or no longer in effect

45.16 Subdivision 1. Renumbered 8.32 subdivision 1

Subd. 2. Renumbered 8.32 subd 2

Subd. 3. Repealed, 1973 c 638 s 66

Subd. 4. Repealed, 1983 c 289 s 119

Subd. 5. Repealed, 1983 c 289 s 119



Section 45.17 Subdivisions renumbered, repealed, or no longer in effect

45.17 Subdivision 1. Renumbered 8.33 subdivision 1

Subd. 2. Renumbered 8.33 subd 2

Subd. 3. Renumbered 8.33 subd 3

Subd. 4. Renumbered 8.33 subd 4

Subd. 5. Renumbered 8.33 subd 5

Subd. 6. Repealed, 1983 c 289 s 119

Subd. 7. Renumbered 8.33 subd 6

Subd. 8. Renumbered 8.33 subd 7









Chapters 46 - 59 Banking

Chapter 46 General Banking Powers

Section 46.01 Powers.

46.01 Powers.

Subdivision 1. General. The department of commerce shall have charge of the execution of all laws relating to state banks, savings banks, trust companies, savings associations, and other financial institutions organized under the laws of this state, and the business thereof.

Subd. 2. Rulemaking. The commissioner of commerce may promulgate rules as necessary to administer or execute the laws relating to financial institutions subject to the commissioner's supervision or examination.

HIST: (5320) 1909 c 201 s 1; 1977 c 272 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.02 Superseded by Laws 1925 c 426

46.02 Superseded by Laws 1925 c 426



Section 46.03 Repealed, 1995 c 202 art 1 s 26

46.03 Repealed, 1995 c 202 art 1 s 26



Section 46.04 Regulatory authority of commissioner.

46.04 Regulatory authority of commissioner.

Subdivision 1. General. The commissioner of commerce, referred to in chapters 46 to 59A, and sections 332.12 to 332.29, as the commissioner, is vested with all the powers, authority, and privileges which, prior to the enactment of Laws 1909, chapter 201, were conferred by law upon the public examiner, and shall take over all duties in relation to state banks, savings banks, trust companies, savings associations, and other financial institutions within the state which, prior to the enactment of chapter 201, were imposed upon the public examiner. The commissioner of commerce shall exercise a constant supervision, either personally or through the examiners herein provided for, over the books and affairs of all state banks, savings banks, trust companies, savings associations, credit unions, industrial loan and thrift companies, and other financial institutions doing business within this state; and shall, through examiners, examine each financial institution at least once every 18 calendar months. In satisfying this examination requirement, the commissioner may accept reports of examination prepared by a federal agency having comparable supervisory powers and examination procedures. With the exception of industrial loan and thrift companies which do not have deposit liabilities and licensed regulated lenders, it shall be the principal purpose of these examinations to inspect and verify the assets and liabilities of each and so far investigate the character and value of the assets of each institution as to determine with reasonable certainty that the values are correctly carried on its books. Assets and liabilities shall be verified in accordance with methods of procedure which the commissioner may determine to be adequate to carry out the intentions of this section. It shall be the further purpose of these examinations to assess the adequacy of capital protection and the capacity of the institution to meet usual and reasonably anticipated deposit withdrawals and other cash commitments without resorting to excessive borrowing or sale of assets at a significant loss, and to investigate each institution's compliance with applicable laws and rules. Based on the examination findings, the commissioner shall make a determination as to whether the institution is being operated in a safe and sound manner. None of the above provisions limits the commissioner in making additional examinations as deemed necessary or advisable. The commissioner shall investigate the methods of operation and conduct of these institutions and their systems of accounting, to ascertain whether these methods and systems are in accordance with law and sound banking principles. The commissioner may make requirements as to records as deemed necessary to facilitate the carrying out of the commissioner's duties and to properly protect the public interest. The commissioner may examine, or cause to be examined by these examiners, on oath, any officer, director, trustee, owner, agent, clerk, customer, or depositor of any financial institution touching the affairs and business thereof, and may issue, or cause to be issued by the examiners, subpoenas, and administer, or cause to be administered by the examiners, oaths. In case of any refusal to obey any subpoena issued under the commissioner's direction, the refusal may at once be reported to the district court of the district in which the bank or other financial institution is located, and this court shall enforce obedience to these subpoenas in the manner provided by law for enforcing obedience to subpoenas of the court. In all matters relating to official duties, the commissioner of commerce has the power possessed by courts of law to issue subpoenas and cause them to be served and enforced, and all officers, directors, trustees, and employees of state banks, savings banks, trust companies, savings associations, and other financial institutions within the state, and all persons having dealings with or knowledge of the affairs or methods of these institutions, shall afford reasonable facilities for these examinations, make returns and reports to the commissioner of commerce as the commissioner may require; attend and answer, under oath, the commissioner's lawful inquiries; produce and exhibit any books, accounts, documents, and property as the commissioner may desire to inspect, and in all things aid the commissioner in the performance of duties.

Subd. 2. Transactions between bank holding company and state bank affiliate. With respect to specific transactions between a bank holding company and a state bank affiliate, the commissioner of commerce shall have the authority to examine the records of such holding company that directly pertain to such transactions to the same extent such holding company were a state bank or trust company. For purposes of this subdivision, a bank holding company is defined as a company registered as such with the Federal Reserve System pursuant to the Bank Holding Company Act of 1956, as amended.

Subd. 3. Financial institutions and licensee records. For purposes of examination and regulation of those entities referred to in subdivisions 1 and 2, records may be maintained on optical image storage systems acceptable to the commissioner. Electronically maintained and stored records must meet the following minimum standards:

(1) a document or record may be transferred to and stored on a nonerasable imaging system and retained only in that format if all documents and records preserved on nonerasable optical imaging systems meet nationally recognized standards for permanent records and are available for retrieval for as long as applicable law requires;

(2) a backup copy of the record is created and stored at a site other than the site where the original is kept. The backup copy must be preserved either: (i) on a nonerasable optical imaging system; or (ii) by another reproduction method approved by the commissioner; and

(3) all contracts for third-party maintenance and storage of those records must include assurance of access by the commissioner consistent with the purposes of this section.

Subd. 4. Applications, facsimile or electronic media. (a) The commissioner when providing forms and procedural guidance to persons governed by or seeking approval to operate under the chapters referred to in this section may prescribe alternatives to paper forms and delivery in person or by mail. In considering accepting filings by facsimile or electronic media, the commissioner may accept fees and reimbursement for costs associated with the applications and notices by wire transfer and debit card.

(b) Certifications required to authenticate, officiate, or establish standing of the application or notice as a matter of law, rule, or sound business practice may be authenticated in an alternative to paper-based original signatures or notarial seals on facsimile or electronic media submissions in a technically competent means at the discretion of the commissioner, including but not limited to, document imaging meeting the standard in subdivision 3, bar coding, personal identification numbers, or other reliable communicated verification technique.

HIST: (5323) 1909 c 201 s 4; 1943 c 12 s 1; 1957 c 601 s 25; 1963 c 153 s 1; 1977 c 272 s 2; 1979 c 229 s 1; 1980 c 604 s 1; 1981 c 182 s 1; 1981 c 220 s 1; 1983 c 289 s 114 subd 1; 1984 c 576 s 3; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 2; art 2 s 1; 1997 c 157 s 1



Section 46.041 Bank applications.

46.041 Bank applications.

Subdivision 1. Filing; fee; public inspection. The incorporators of a bank proposed to be organized under the laws of this state shall execute and acknowledge a written application in the form prescribed by the commissioner of commerce. The application must be signed by two or more of the incorporators and request a certificate authorizing the proposed bank to transact business at the place and in the name stated in the application. The applicant shall file the application with the department with an $8,000 filing fee. The commissioner may waive the fee for a bank to be located in a low- or moderate-income area as defined in Code of Federal Regulations, title 12, part 25(1), (n)(1) and (n)(2), and where no other depository institution operates an office. If the proposed bank is being organized in connection with a reorganization or merger of an existing bank, the filing fee is $2,000. The fees must be turned over by the commissioner to the state treasurer and credited to the general fund. The application file must be public, with the exception of financial data on individuals which is private under the Minnesota Government Data Practices Act and data defined as trade secret information under section 13.37, subdivision 1, paragraph (b), which must be given nonpublic classification upon written request by the applicant.

Subd. 2. Notice of filing application; publication. Upon notice of acceptance of an application as complete in all respects for filing, the applicant shall within 30 days of the receipt of the form prescribed by the commissioner, publish a notice of the filing of the application, in a qualified newspaper published in the municipality in which the proposed bank is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the bank is proposed to be located. The notice must be in the form prescribed by the commissioner and, in addition to the publication, the applicant shall mail a copy of the notice by certified mail to every bank located within three miles of the proposed location of the bank.

Subd. 3. Comments, requests for hearing. Within 15 days after the notice of application has been published, any person may submit to the commissioner either or both written comments on an application and a written request for a hearing on the application. The request must state the nature of the issues or facts to be presented and the reasons why written submissions would be insufficient to make an adequate presentation to the commissioner. Comments challenging the legality of an application should be submitted separately in writing.

Written requests for hearing must be evaluated by the commissioner who may grant or deny the request. A hearing must generally be granted only if it is determined that written submissions would be inadequate or that a hearing would otherwise be beneficial to the decision-making process. A hearing may be limited to issues considered material by the commissioner.

If a request for a hearing has been denied, the commissioner shall notify the applicant and all interested persons stating the reasons for denial. Interested parties may submit to the commissioner with simultaneous copies to the applicant additional written comments on the application within 14 days after the date of the notice of denial. The applicant shall be provided an additional seven days after the 14-day deadline has expired within which to respond to any comments submitted within the 14-day period. A copy of any response submitted by the applicant shall also be mailed simultaneously by the applicant to the interested parties. The commissioner may waive the additional seven-day comment period if so requested by the applicant.

Subd. 4. Hearing. In any case in which the commissioner grants a request for a hearing or makes the independent determination that a hearing is warranted on the basis of the conditions in subdivision 3, the commissioner shall fix a time for a hearing conducted pursuant to chapter 14 to decide whether or not the application will be granted. A notice of the hearing must be published by the applicant in the form prescribed by the commissioner in a newspaper published in the municipality in which the proposed bank is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the bank is proposed to be located. The notice must be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. At the hearing the commissioner shall consider the application and hear the applicants and witnesses that appear in favor of or against the granting of the application of the proposed bank. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the department of commerce in approving or disapproving the application, payable to the department of commerce to be deposited in the general fund, must be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 5. Approval, disapproval, after hearing. If, upon the hearing or upon other information submitted, it appears to the commissioner that the application should be granted, the commissioner shall, not later than 90 days after the hearing, and after the applicants have otherwise complied with the provisions of law applicable to the organization of a bank, including the provisions herein contained, make and file in the commissioner's office a written order directing the issuance of a certificate of authorization as provided by law. If the certificate of authorization is not activated within a period of 12 months from date of issuance, the commissioner may upon written notice to the applicants request a new hearing. If the commissioner decides that the application should not be granted, the commissioner shall deny the application and make a written order to that effect, file it in the commissioner's office, and forthwith give notice thereof by certified mail to one of the incorporators named in the application for the proposed bank, addressed to the incorporator at the address stated in the application. Thereupon the commissioner shall refuse to issue the certificate of authorization to the proposed bank.

HIST: (3997) 1919 c 86 s 1; 1921 c 498 s 1; 1951 c 67 s 1; 1957 c 601 s 2; 1959 c 88 s 1; 1969 c 399 s 1; 1969 c 772 s 1; 1978 c 674 s 60; 1983 c 250 s 1; 1983 c 289 s 16,114 subd 2; 1984 c 576 s 1; 1984 c 655 art 1 s 8,9; 1986 c 444; 1987 c 349 art 3 s 1; 1989 c 166 s 1; 1992 c 587 art 1 s 1; 1994 c 382 s 1; 1995 c 202 art 1 s 3; 1996 c 414 art 1 s 3; 1999 c 151 s 1,2



Section 46.042 Notice and hearing, when not given.

46.042 Notice and hearing, when not given.

The commissioner of commerce may dispense with the notice and hearing provided for by section 46.041 if application is made for the incorporation of a new bank to take over the assets of one or more existing banks or if the application contemplates the reorganization of a national bank into a state bank in the same locality, or where the application is made for the incorporation of a new bank in the same locality coincidental with the closing of an existing bank by the commissioner or federal authorities. This section does not increase the number of banks in the community affected.

HIST: (3997-1) 1929 c 146 s 1; 1983 c 289 s 17,114 subd 2; 1986 c 444; 1987 c 349 art 1 s 1



Section 46.043 Expenses of organization and incorporation of banks limited.

46.043 Expenses of organization and incorporation of banks limited.

The expenses of organization and incorporation to be paid by a bank may not exceed the statutory fees for filing applications as provided in section 46.041 and the necessary legal expenses incurred incident to drawing articles of incorporation, publication, and recording. The incorporators shall, prior to the issuance of the certificate of authorization, file with the commissioner a verified statement showing the total amount of expense incurred in the organization of the bank to be paid by it after commencing operation.

HIST: (3998) 1919 c 86 s 2; 1965 c 171 s 1; 1983 c 289 s 18,114 subd 2



Section 46.044 Charters issued, conditions.

46.044 Charters issued, conditions.

Subdivision 1. Charters issued, conditions. An application for a bank charter must be granted if (1) the applicants are of good moral character and financial integrity, (2) there is a reasonable public demand for this bank in this location, (3) the organization expenses being paid by the bank do not exceed those allowed by section 46.043, (4) the probable volume of business in this location is sufficient to insure and maintain the solvency of the new bank and the solvency of the then existing bank or banks in the locality without endangering the safety of any bank in the locality as a place of deposit of public and private money, (5) the commissioner of commerce is satisfied that the proposed bank will be properly and safely managed, and (6) the commissioner is satisfied that the capital funds required pursuant to section 48.02 are available and the commissioner may accept any reasonable demonstration including subscription agreements supported by current financial statements. If the application does not satisfy the requirements of this subdivision, it must be denied. In case of the denial of the application, the commissioner of commerce shall specify the grounds for the denial. A person aggrieved may obtain judicial review of the determination in accordance with chapter 14.

Subd. 2. Expiration and extension of order. If a bank charter is not activated within 18 months from the date of the order, the approval order automatically expires. Upon request of the applicant prior to the automatic expiration date of the order, the commissioner may grant reasonable extensions of time to the applicant to activate the facility as the commissioner deems necessary. The extensions of time shall not exceed a total of an additional 12 months. If the commissioner's order is the subject of an appeal in accordance with chapter 14, the time period referred to in this section for activation of the bank charter and any extensions shall begin when all appeals or rights of appeal from the commissioner's order have concluded or expired.

Subd. 3. Special purpose banks, exceptions. For purposes of applications to organize and operate special purpose banks as defined in section 46.046, subdivision 5, the conditions in subdivision 1, clauses (2) and (4), do not apply.

HIST: (3999) 1919 c 86 s 3; 1983 c 247 s 23; 1983 c 289 s 19,114 subd 2; 1986 c 339 s 1; 1Sp1986 c 3 art 2 s 23; 1992 c 587 art 1 s 2; 1993 c 257 s 2; 1996 c 414 art 1 s 4; 1997 c 157 s 2



Section 46.045 Mandatory insurance of accounts.

46.045 Mandatory insurance of accounts.

Subdivision 1. Continuing requirement. Every bank shall at all times maintain in effect insurance of its deposits by the federal deposit insurance corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banking institutions. In the case of fiduciary funds deposited with the bank, this insurance requirement may be met by depositing collateral security under section 48.74. A bank which fails to meet this requirement for insurance of its deposits shall either dissolve, merge or consolidate with another bank which is insured by the federal deposit insurance corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banks. For purposes of this section, "bank" means a bank defined in section 46.046, subdivision 2, which accepts deposits.

Subd. 2. Application for insurance; uninsured banks. Notwithstanding subdivision 1, a bank which does not have insurance of its deposits or a commitment for insurance of its deposits by the federal deposit insurance corporation, an agency of this state, or a federal agency established for the purpose of insuring deposits in banks or collateral security deposited under section 48.74 on March 19, 1982, must apply for insurance of deposits not later than July 1, 1983. A bank subject to this subdivision which has been denied a commitment for insurance of its deposits shall either dissolve, merge, or consolidate with another bank which is insured or apply in writing within 30 days of denial to the commissioner of commerce for additional time to obtain an insurance commitment. The commissioner shall grant additional time to obtain the insurance commitment upon satisfactory evidence that the bank has made or is making a substantial effort to achieve the conditions precedent to issuance of the commitment. Additional time shall not extend later than July 1, 1984.

Subd. 2a. Certain trust companies; secured deposit exceptions; violations. The requirements of this section may be met by trust companies not exercising banking powers, with the exception of deposit activities as defined in this subdivision, provided the following conditions are met:

(a) the number of nonfiduciary deposit accounts does not exceed 35, and;

(b) the total amount held in nonfiduciary deposit accounts does not exceed five percent of the aggregate of the trust company's capital stock, surplus, and undivided profits, and;

(c) the nonfiduciary funds deposited with the trust company referred to in (a) and (b) shall be secured against loss by the assignment, transfer to, and deposit with the commissioner of commerce or a designee, of direct obligations of the United States government in an amount, based upon the securities market value, of not less than 110 percent of such deposited funds, with the right of the trust company to collect the income and to substitute other like securities of equal value, and;

(d) each account holder must be disclosed to in writing that the account is not insured by the federal or state governments or their agencies, and;

(e) the determination of the limitations in (a) and (b) shall be made by the trust company from the records of the trust company and based upon statement of financial condition at the close of each business day, and security deposit defined in (c) adjusted if needed within one business day thereafter, and;

(f) any violation of the requirements in (a) to (e) shall be grounds for action by the commissioner under sections 46.24 to 46.33.

Subd. 3. Insurance of accounts in new bank. No bank shall be issued a certificate of authorization after the effective date of Laws 1982, chapter 473, sections 1 to 29 unless the bank has obtained a commitment for insurance of its deposits by the federal deposit insurance corporation, an agency of this state or a federal agency established for the purpose of insuring deposits of banks.

Subd. 4. Deposit insurance. In any case where Minnesota Statutes require, either generally or by reference to a specific program, that deposits in any financial institution be insured, the requirement shall be deemed satisfied if the deposits are insured in the requisite amount by an agency of the federal government insuring deposits.

HIST: 1982 c 473 s 1; 1983 c 289 s 20,114 subd 2; 1984 c 576 s 2; 1986 c 444; 1993 c 257 s 3



Section 46.046 Definitions.

46.046 Definitions.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the word defined in subdivision 2, for the purposes of sections 46.041 to 46.044, shall be given the meaning subjoined to it; and the word defined in subdivision 3, for the purposes of chapters 46 to 83, shall be given the meaning subjoined to it.

Subd. 2. Bank. The word "bank" means any savings bank or bank of discount or deposit or trust company organized under the laws of this state.

Subd. 3. Department. "Department" means the department of commerce of the state of Minnesota.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Special purpose bank. Special purpose bank means a bank as defined in subdivision 2 that:

(1) engages only in credit card operations as authorized in section 47.59;

(2) does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) does not accept savings or time deposits of less than $100,000;

(4) maintains only one office that accepts deposits; and

(5) does not engage in the business of making commercial loans.

HIST: (4000) 1925 c 261 s 1,2; 1983 c 289 s 21,22,114 subd 2; 1985 c 248 s 12; 1995 c 202 art 1 s 4; 1997 c 157 s 3



Section 46.047 Definitions.

46.047 Definitions.

Subdivision 1. Words, terms, and phrases. For the purposes of this section and section 46.048, the terms defined in this section have the meanings given them, unless the language or context clearly indicates that a different meaning is intended.

Subd. 2. Banking institution. The term "banking institution" means a bank, trust company, bank and trust company, savings bank, or industrial loan and thrift operating under section 53.04, subdivision 5, that is organized under the laws of this state, or a holding company which owns or otherwise controls the banking institution.

HIST: 1990 c 491 art 2 s 1; 1992 c 587 art 1 s 3; 1995 c 171 s 2; 1997 c 157 s 4



Section 46.048 Notice of proposed acquisition.

46.048 Notice of proposed acquisition.

Subdivision 1. Requirement. Whenever a change in the outstanding voting stock of a banking institution will result in control or in a change in the control of the banking institution, the person acquiring control of the banking institution, including an out-of-state bank holding company, shall file notice of the proposed acquisition of control with the commissioner of commerce at least 60 days before the actual effective date of the change, except that the commissioner may extend the 60-day period an additional 30 days if in the commissioner's judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required. The notice must be accompanied by a filing fee of $3,000 payable to the commissioner of commerce, unless the person filing the notice has been associated with the banking institution as an officer or director for at least three years, in which case the filing fee is $1,000. No filing fee is required of a person required to file a notice because of a stock redemption or other transaction by others that caused the change in control. As used in this section, the term "control" means the power to directly or indirectly direct or cause the direction of the management or policies of the banking institution. A change in ownership of capital stock that would result in direct or indirect ownership by a stockholder or an affiliated group of stockholders of less than 25 percent of the outstanding capital stock is not considered a change of control. If there is any doubt as to whether a change in the outstanding voting stock is sufficient to result in control or to effect a change in the control, the doubt shall be resolved in favor of reporting the facts to the commissioner. The commissioner shall use the criteria established by the Financial Institution Regulatory and Interest Rate Control Act of 1978, United States Code, title 12, section 1817(j), and the regulations adopted under it, when reviewing the acquisition and determining if the acquisition should or should not be disapproved. Within three days after making the decision to disapprove a proposed acquisition, the commissioner shall notify the acquiring party in writing of the disapproval. The notice must provide a statement of the basis for the disapproval.

Subd. 2. Repealed, 1993 c 257 s 49

Subd. 2a. Contents. The notice required by subdivision 1 must contain the following information to the extent that it is known by the person making the notice:

(1) the identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including the person's material business activities and affiliations during the past five years, and a description of any material pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of that person by a state or federal court;

(2) a statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five years immediately preceding the date of the notice, together with related statements of income, sources, and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each person, together with related statements of income, source, and application of funds as of a date not more than 90 days before the date of the filing of the notice;

(3) the terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) the identity, source, and amount of the funds or other consideration to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with those persons;

(5) any plans or proposals that a party making the acquisition may have to liquidate the bank, to sell its assets or merge it, or make any other major change in its business or corporate structure or management;

(6) the identity of any person employed, retained, or to be compensated by the acquiring party, or by any person on the acquiring party's behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of the employment, retainer, or arrangement for compensation;

(7) copies of all invitations, tenders, or advertisements making tender offers to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) any additional relevant information in the form the commissioner requires by rule or by specific request in connection with any particular notice.

Subd. 2b. Notice. Upon the filing of a notice:

(1) an acquiring party shall publish once in a newspaper of general circulation notice of the proposed acquisition in a form acceptable to the commissioner; and

(2) the commissioner shall accept public comment on a notice for a period of not less than 21 days from the date of the publication required by clause (1).

Subd. 3. Background checks. In addition to any other information the commissioner may be able to obtain pursuant to section 13.82, the Minnesota bureau of criminal apprehension shall, upon the commissioner's request, provide fingerprint and background checks on all persons named in the notice required by subdivision 2 and is authorized to exchange fingerprints with the federal bureau of investigation for the purpose of a criminal background check of the national files.

Subd. 4. Hearings. Within ten days of receipt of notice of disapproval according to subdivision 1, the acquiring party may request a department hearing on the proposed acquisition. At the hearing, all issues must be determined on the record according to chapter 14 and the rules adopted by the commissioner. At the conclusion of the hearing, the commissioner shall by order approve or disapprove the proposed acquisition on the basis of the record made at the hearing.

HIST: 1990 c 491 art 2 s 2; 1992 c 587 art 1 s 4; 1993 c 257 s 4; 1995 c 202 art 4 s 1-4; 1996 c 414 art 1 s 5; 1999 c 151 s 3,4



Section 46.05 Supervision over financial institutions.

46.05 Supervision over financial institutions.

Every state bank, savings bank, trust company, savings association, and other financial institutions shall be at all times under the supervision and subject to the control of the commissioner of commerce. If, and whenever in the performance of duties, the commissioner finds it necessary to make a special investigation of any financial institution under the commissioner's supervision, and other than a complete examination, the commissioner shall make a charge therefor to include only the necessary costs thereof. Such a fee shall be payable to the commissioner on the commissioner's making a request for payment.

HIST: (5324) 1909 c 201 s 5; 1965 c 171 s 2; 1977 c 272 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.06 Refusal to obey directions of commissioner.

46.06 Refusal to obey directions of commissioner.

Every person who shall refuse or neglect to obey any lawful direction or order of the commissioner of commerce; withhold any information, book, record, paper or other thing called for by the commissioner for the purpose of examination and ascertaining the true condition of the corporation; willfully obstruct or mislead the commissioner in the execution of duties, or falsely swear concerning any matter stated under oath, shall be guilty of a felony; the minimum penalty thereof shall be a fine of $3,000, or imprisonment in the Minnesota correctional facility-Stillwater for one year.

HIST: (5325) 1909 c 201 s 6; 1979 c 102 s 13; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.07 Records.

46.07 Records.

Subdivision 1. Department records. The commissioner of commerce shall keep all proper records and files pertaining to the duties and work of that office.

Subd. 2. Confidential records. The commissioner shall divulge facts and information obtained in the course of examining financial institutions under the commissioner's supervision only when and to the extent required or permitted by law to report upon or take special action regarding the affairs of an institution, or ordered by a court of law to testify or produce evidence in a civil or criminal proceeding, except that the commissioner may furnish information as to matters of mutual interest to an official or examiner of the federal reserve system, the Federal Deposit Insurance Corporation, the Federal Office of Thrift Supervision, the Federal Home Loan Bank System, the National Credit Union Administration, comptroller of the currency, other state bank supervisory agencies subject to cooperative agreements authorized by section 49.411, subdivision 7, the United States Small Business Administration, for purposes of sections 53.09, subdivision 2a, and 56.10, subdivision 1, or state and federal law enforcement agencies. The commissioner shall not be required to disclose the name of a debtor of a financial institution under the commissioner's supervision, or anything relative to the private accounts, ownership, or transactions of an institution, or any fact obtained in the course of an examination thereof, except as herein provided. For purposes of this subdivision, a subpoena is not an order of a court of law. These records are classified confidential or protected nonpublic for purposes of the Minnesota Government Data Practices Act and their destruction, as prescribed in section 46.21, is exempt from the provisions of chapter 138 and Laws 1971, chapter 529, so far as their deposit with the state archives.

Subd. 3. Complaint files. Notwithstanding the provisions of subdivision 2 to the contrary, data gathered and maintained in relation to a complaint filed with the commissioner is private or nonpublic pursuant to the Minnesota Government Data Practices Act.

HIST: (5326) 1909 c 201 s 7; 1921 c 250 s 1; 1955 c 847 s 6; 1967 c 102 s 1; 1969 c 1129 art 4 s 8; 1971 c 9 s 1; 1982 c 473 s 2; 1983 c 250 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 176,177; 1986 c 444; 1987 c 349 art 1 s 2; 1992 c 587 art 1 s 5; 1997 c 157 s 5



Section 46.08 Employees.

46.08 Employees.

Subdivision 1. Assistant commissioner, examiners and other employees. The commissioner of commerce may appoint an assistant commissioner and such examiners, assistant examiners, stenographers, and such other employees as may be necessary to carry out the duties and responsibilities entrusted, subject to such rules as may be established by civil service with regard to qualifications and general fitness. During the absence or disability of the commissioner of commerce said assistant commissioner shall have charge of the office and administer its affairs. Such examiners shall confine their work to those institutions which are subject to the supervision of the commissioner of commerce and may be transferred from one supervisory district to another at the option of said commissioner when it shall appear that the interest of the department of commerce shall be better served by so doing.

Subd. 2. Examiner in charge of liquidation. The commissioner of commerce may appoint an examiner in charge of liquidation and such special deputy examiners and other employees as are needed in the liquidation of banks. The certificates of appointment of the examiner in charge of liquidation, and of such special deputy examiners shall be filed in the office of the commissioner of commerce and a certified copy thereof shall be filed in the office of the secretary of state and in the office of the court administrator of the district court of the county in which the principal office of the bank concerned was located. The qualifications of such examiner in charge of liquidation and special deputy examiners shall be the same as prescribed in subdivision 1 for examiners. The commissioner of commerce may from time to time authorize any such special deputy examiner to perform such duties connected with such liquidation and distribution as the commissioner may deem proper. The commissioner of commerce shall require from the examiner in charge of liquidation and each special deputy examiner such bond for the faithful discharge of duties as the commissioner may deem proper. The commissioner of commerce may procure such expert assistance as may be necessary in the liquidation and distribution of the assets of such bank and may retain such of its officers or employees as the commissioner may deem necessary.

Subd. 3. Examiners not to examine institutions in which they have a financial interest. No examiner shall have the right to examine any bank, savings bank or other financial corporation in which the examiner may have an interest, either directly or indirectly.

HIST: (5327) 1909 c 201 s 8; 1919 c 121; 1921 c 42; 1923 c 371 s 1; 1943 c 442 s 1; 1957 c 601 s 3; 1959 c 88 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1991 c 326 s 3



Section 46.09 Department of commerce examiners or employees not to maintain interest in supervised institutions.

46.09 Department of commerce examiners or employees not to maintain interest in supervised institutions.

Subdivision 1. Prohibition. No person who is an examiner of financial institutions or other officer of the department of commerce directly responsible for the supervision of financial institutions shall be interested, either directly or indirectly, as a stockholder, director, officer, trustee, assignee, employee, or otherwise, in a bank, savings bank, trust company, financial institution, or corporation holding the stock of any such corporation within this state, or which carries on a banking business within this state, either directly or indirectly, or through an affiliated group or chain bank operating within this state. The provisions of this subdivision do not apply to the commissioner of commerce.

Subd. 2. Exceptions. Officers and examiners of the department of commerce referred to in subdivision 1 may:

(1) maintain a demand or trust account in any financial institution;

(2) maintain a savings, time or share account in any financial institution;

(3) transact business with any national bank, federally chartered savings association or federally chartered credit union;

(4) transact business with any financial institution or licensee subject to the examination by the commissioner of commerce to the extent the transaction is on the same terms, conditions and to the same extent available to all other customers of the financial institution or licensee.

Subd. 3. Loans and credit advances. The exceptions created in subdivision 2 do not include a loan or advance of credit from a financial institution or licensee subject to examination by the commissioner of commerce. A transaction not specifically exempt by subdivision 2, clauses (1) to (3), is subject to disclosure to the commissioner of commerce upon request to determine if a conflict of interest exists or interest contemplated by subdivision 1.

Subd. 4. Application. This section applies to those employees, examiners, and officers of the department of commerce who are directly responsible for the examination and supervision of financial institutions or licensees.

HIST: (5328) 1915 c 164 s 1; 1931 c 43 s 1; 1977 c 272 s 4; 1981 c 31 s 1; 1982 c 473 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 257 s 5; 1995 c 202 art 1 s 25



Section 46.10 Penalty for violation.

46.10 Penalty for violation.

Any person violating the provisions of section 46.09 shall be disqualified from holding any office or employment in the department of commerce and shall be removed from such office or employment by the commissioner of commerce immediately upon knowledge of the violation.

HIST: (5328-1) 1931 c 43 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.11 Examiners' districts.

46.11 Examiners' districts.

For the purpose of the better administration of the department, the commissioner of commerce shall divide the counties of the state into as many districts for the purpose of supervision as may be practical, taking into consideration the volume of work represented and the number of examiners or assistants available, and shall also designate the district in which each of the examiners or assistants appointed under the provisions of section 46.08 shall make examinations. In arranging the districts, the commissioner of commerce shall also consider the matter of convenience and economy as much as possible in covering the same by examiners.

HIST: (5329) 1909 c 201 s 9; 1959 c 88 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.12 Reports of examiners.

46.12 Reports of examiners.

Each examiner appointed under Laws 1909, chapter 201, as amended, shall make report to the commissioner of commerce immediately after the completion of an examination of the actual financial condition of the institution examined, with such recommendations and suggestions as the examiner may deem advisable.

HIST: (5330) 1909 c 201 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.13 Repealed, 1965 c 475 s 4

46.13 Repealed, 1965 c 475 s 4



Section 46.131 Examination fees for financial institutions.

46.131 Examination fees for financial institutions.

Subdivision 1. Examination fees of the department of commerce shall be assessed against financial institutions in accordance with the provisions of this section.

Subd. 2. Each bank, trust company, savings bank, savings association, regulated lender, industrial loan and thrift company, credit union, motor vehicle sales finance company, debt prorating agency and insurance premium finance company organized under the laws of this state or required to be administered by the commissioner of commerce shall pay into the state treasury its proportionate share of the cost of maintaining the department of commerce.

Subd. 3. A proportionate share of all annual office expenses of the commissioner of commerce and the portion of the general support costs of the department of commerce and of the cost of services provided by the attorney general that is attributable to the commissioner of commerce, as well as all actual expenses of the examiners in the field, excepting salaries, shall be allocated to each industry affected, and referred to in subdivision 4, as assessments and on the basis of the total time devoted to each.

Subd. 4. Assessments shall be made by the commissioner against each institution within the industry on an equitable basis, according to the total assets of each institution as of the end of the previous calendar year.

Subd. 5. If the income from the fees provided for herein during any fiscal year shall be more than 103 percent of such expenditures for that year, any excess above such sum of 103 percent may be carried over to succeeding years in order to cover any deficit below 103 percent which may occur in such succeeding years. If the income from the fees provided for herein during any fiscal year shall produce less than the expenditures for that year, the department of commerce in adjusting its schedule of fees for use in the next fiscal year shall fix the fees so as to produce income in the amount of the expenditures for the latter year plus the amount of the difference between the expenditures for the first year referred to herein and the total income from such fees during the year and plus three percent of the total expenditures for both the latter and the first year referred to herein.

Subd. 6. Repealed, 1981 c 220 s 18

Subd. 7. Such assessments shall be levied on July 1, 1965, and at the beginning of each fiscal period beginning July 1 and ending June 30 thereafter, and shall be based on the total estimated expense as herein referred to during such period.

Subd. 8. In addition to such assessments, each institution referred to in subdivision 2, with the exception of credit unions under $25,000, shall pay an examination fee upon the request of the commissioner and to be based on the salary cost of examiners or assistants, and at such an average rate per day or fraction thereof so as to provide for the total cost of such examinations.

Subd. 9. These assessments or fees shall be paid by the institution examined within 20 days after a statement of the amount has been submitted to the institution examined by the commissioner of commerce and, if not so paid, shall bear interest at the rate of interest provided for by section 549.09. The penalty shall be payable to the commissioner on request.

Subd. 10. Each financial institution described in subdivision 2 shall pay a fee of $50 to the commissioner of commerce upon application to the commissioner for approval of a change in its certificate, charter, articles of incorporation, bylaws, powers or license. Money collected by the commissioner under this subdivision shall be deposited in the general fund.

HIST: 1965 c 475 s 1; 1967 c 102 s 2,3; 1977 c 272 s 5,6; 1981 c 220 s 2,3; 1981 c 357 s 29; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 3; 1997 c 157 s 6; 1999 c 151 s 5



Section 46.14 Examiners' powers enlarged.

46.14 Examiners' powers enlarged.

The examiner in charge of liquidation in the department of commerce is hereby authorized to sign the name of the commissioner of commerce and to act for the commissioner in all matters connected with the liquidation of insolvent corporations under the supervision and control of the commissioner of commerce, with the same force and effect as though the commissioner had signed or acted; provided, that the examiner shall have no authority to order an assessment against the stockholders of an insolvent state bank or trust company under the provisions of Laws 1927, chapter 254, as amended.

HIST: (5332-1) 1931 c 137; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.15 Repealed, 1Sp1985 c 13 s 376

46.15 Repealed, 1Sp1985 c 13 s 376



Section 46.16 Repealed, 1951 c 713 s 37

46.16 Repealed, 1951 c 713 s 37



Section 46.17 Salary of examiner in charge of liquidation.

46.17 Salary of examiner in charge of liquidation.

The commissioner of commerce shall fix the salary of the examiner in charge of liquidation appointed by the commissioner, but not to exceed the salary of a bank examiner in the classified service of the state and the same shall be paid out of the funds of banks in the hands of the commissioner of commerce for liquidation.

HIST: (252(9)) 1913 c 400 s 1; 1933 c 232 s 2; 1959 c 88 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.21 Destruction of certain records.

46.21 Destruction of certain records.

Subdivision 1. Reports, correspondence. After ten years, the commissioner of commerce may dispose of any examination report, call report of the condition of state banks, earnings and dividend report, oath of office of director, examining committee report, or any correspondence with reference to any examination report. After a period of two years the commissioner of commerce need not retain the examiner's original pencil copy of any examination report.

Subd. 2. Upon liquidation. At any time after ten years from the date of payment of the final dividend in liquidation, the commissioner of commerce may destroy the records, documents, or correspondence of any financial corporation of which the commissioner has taken possession or any records, documents, or correspondence relating to liquidation of any financial corporation which has been liquidated.

HIST: 1957 c 505 s 1,2; 1981 c 220 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.22 Rural credit records.

46.22 Rural credit records.

The commissioner of natural resources shall have charge of the records of the former department of rural credit and shall provide the public with appropriate access to and copies of the records.

HIST: 1973 c 87 s 2; 1973 c 494 s 4; 1983 c 289 s 32; 1986 c 444



Section 46.221 Issuance of quitclaim deeds.

46.221 Issuance of quitclaim deeds.

The commissioner of natural resources is empowered to issue quitclaim deeds in connection with loans made by the now defunct department of rural credit, a former state agency. The commissioner shall issue the quitclaim deeds upon reasonable evidence the state of Minnesota no longer has a valid claim of title to the property involved. No fee shall be charged for the issuance of a quitclaim deed.

HIST: 1980 c 543 s 11; 1983 c 289 s 33



Section 46.23 Unsafe practices; definitions.

46.23 Unsafe practices; definitions.

Subdivision 1. For purposes of sections 46.23 to 46.33, the following terms shall have the meaning here given them.

Subd. 2. "Cease and desist order which has become final" and "order which has become final" mean a cease and desist order, or an order issued by the commissioner with the consent of the institution or the director, trustee, officer, or other person concerned, with respect to which no timely petition for review of the action of the commissioner has been filed in a district court as specified in section 46.30, subdivision 2, or with respect to which the action of the court in which a petition for review has been filed is not subject to further review by the courts of the state.

Subd. 3. "Commissioner" means the commissioner of commerce.

Subd. 4. "Institution" means a bank, savings bank, savings association, trust company, credit union, industrial loan and thrift company, small loan company, safe deposit company, investment company, debt prorating agency, insurance premium finance company, or motor vehicle retail installment sales finance company subject to the supervision of the commissioner.

Subd. 5. "Violation" includes without limitation any action, alone or with others, toward causing, bringing about, participating in, counseling, or aiding or abetting a violation.

HIST: 1978 c 544 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.24 Cease and desist proceedings; injunctive relief.

46.24 Cease and desist proceedings; injunctive relief.

Subdivision 1. Notice of charges, issuance, contents; hearing; cease and desist order, issuance, service, contents. If in the opinion of the commissioner any institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution is engaging, or has engaged, or the commissioner has reasonable cause to believe that the institution is about to engage, in an unsafe or unsound practice in conducting the business of such institution or is violating, has violated, or the commissioner has reasonable cause to believe that the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution is about to violate a law or rule, or a condition imposed in writing by the commissioner in connection with the granting of any application or other request by the institution or any written agreement entered into with the commissioner, the commissioner may issue and serve upon the institution or director, officer, employee, agent or other person, a notice of charges in respect thereof. The notice shall contain a statement of the facts constituting the alleged unsafe or unsound practice or violation, and shall fix a time and place at which a hearing will be held to determine whether an order to cease and desist therefrom should issue against the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution. The hearing shall be not earlier than ten days nor later than 30 days after service of the notice unless an earlier or a later date is set by the commissioner at the request of any party so served. Unless the party or parties so served appear at the hearing by a duly authorized representative, they are deemed to have consented to the issuance of the cease and desist order. In the event of consent, or if upon the record made at any hearing the commissioner finds that any unsafe or unsound practice or violation specified in the notice of charges has been established, the commissioner may issue and serve upon the institution or a director, officer, employee, agent or other person participating in the conduct of the affairs of the institution an order to cease and desist from the practice or violation. By provisions which may be mandatory or otherwise, the order may require the institution or its directors, officers, employees, agents and other persons participating in the conduct of the affairs of the institution to cease and desist from the same and to take affirmative action to correct the conditions resulting from the practice or violation.

Subd. 2. Effective date. A cease and desist order is effective at the expiration of 30 days after the service of the order upon the institution or other person concerned, except in the case of an order issued upon consent which is effective at the time specified therein, and remains effective and enforceable as provided therein, except to the extent it is stayed, modified, terminated or set aside by the action of the commissioner or a reviewing court.

Subd. 3. Temporary cease and desist orders. (1) Whenever the commissioner of commerce determines that the violation or threatened violation or the unsafe or unsound practice or practices, specified in the notice of charges served upon the institution or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution pursuant to subdivision 1, or the continuation thereof, is likely to cause insolvency or substantial dissipation of assets or earnings of the institution, or is likely to seriously weaken the condition of the institution or otherwise seriously prejudice the interests of the institution's depositors prior to the completion of the proceedings conducted pursuant to subdivision 1, the commissioner may issue a temporary order requiring the institution or a director, officer, employee, agent, or other person to cease and desist from the violation or practice and to take affirmative action to prevent insolvency, dissipation, condition, or prejudice pending completion of the proceedings. The order becomes effective upon service upon the institution or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution and, unless set aside, limited, or suspended by a court in proceedings authorized by clause (2), remains effective and enforceable pending the completion of the administrative proceedings pursuant to the notice and until the time the commissioner dismisses the charges specified in the notice, or if a cease and desist order is issued against the institution or a director, officer, employee, agent or other person, until the effective date of the order.

(2) Within ten days after the institution concerned or a director, officer, employee, agent, or other person participating in the conduct of the affairs of the institution has been served with a temporary cease and desist order, the institution or a director, officer, employee, agent, or other person may apply to the appropriate district court for an injunction setting aside, limiting, or suspending the enforcement, operation, or effectiveness of the order pending the completion of the administrative proceedings pursuant to the notice of charges served upon the institution or a director, officer, employee, agent, or other person under subdivision 1, and the court has jurisdiction to issue an injunction.

HIST: 1978 c 544 s 2; 1980 c 604 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 46.26 Directors, trustees and officers, notice of intention to remove from office or to prohibit participation, suspension or prohibition.

46.26 Directors, trustees and officers, notice of intention to remove from office or to prohibit participation, suspension or prohibition.

Subdivision 1. Whenever in the opinion of the commissioner any director, trustee or officer of an institution has committed any violation of law; has violated a cease and desist order which has become final; has engaged or participated in any unsafe or unsound practice in connection with the institution; or has committed or engaged in any act, omission, or practice which constitutes a breach of a fiduciary duty as a director, trustee or officer of the institution, and the commissioner determines that the institution has suffered or will probably suffer substantial financial loss or other damage or that the interest of its depositors could be seriously prejudiced by reason of the violation, practice, or breach of fiduciary duty, the commissioner may serve a written notice of intent to remove from office upon the director, trustee or officer.

Subd. 2. Whenever in the opinion of the commissioner any director, trustee or officer of an institution, by conduct or practice with respect to another institution or business organization which has resulted in substantial financial loss or other damage to that institution or business organization, has evidenced a personal disability and unfitness to continue as a director, trustee or officer of the institution, and whenever in the opinion of the commissioner any other person participating in the conduct of the affairs of an institution, by conduct or practice with respect to such institution, another institution, or other business organization which has resulted in substantial financial loss or other damage to the institution or business organization, has evidenced a personal disability and unfitness to participate in the conduct of the affairs of such institution, the commissioner may serve a written notice upon the director, trustee, officer, or other person of the commissioner's intent to remove that person from office or to prohibit further participation in any manner in the conduct of the affairs of the institution.

Subd. 3. Whenever any director, trustee or officer of an institution, or other person participating in the conduct of the affairs of an institution, is convicted in any state or federal court of a felony involving dishonesty or breach of trust the commissioner may serve upon the director, trustee, officer, or other person a written notice of the commissioner's intention to remove the person from office or to prohibit further participation in any manner in the conduct of the affairs of the institution.

Subd. 4. A notice of intention to remove a director, trustee, officer, or other person from office or to prohibit participation in the conduct of the affairs of an institution shall contain a statement of the facts constituting grounds therefor, and shall fix a time and place at which a hearing will be held thereon. The hearing shall be held not earlier than 10 days nor later than 30 days after the date of service of the notice, unless an earlier or later date is set by the commissioner at the request of the director, trustee, officer, or other person and for good cause shown. Unless the director, trustee, officer, or other person appears at the hearing in person or by a duly authorized representative, that person shall be deemed to have consented to the issuance of an order of removal or prohibition. In the event of consent, or if upon the record made at the hearing the commissioner finds that any of the grounds specified in the notice has been established, the commissioner may issue such orders of suspension, removal from office, or prohibition from participation in the conduct of the affairs of the institution as the commissioner deems appropriate. The order shall become effective at the expiration of 30 days after service upon the institution and the director, trustee, officer, or other person concerned, except in the case of an order issued upon consent which shall become effective at the time specified therein. The order shall remain effective and enforceable until it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

HIST: 1978 c 544 s 3; 1986 c 444



Section 46.29 Board of directors or trustees, lack of quorum, temporary directors or trustees.

46.29 Board of directors or trustees, lack of quorum, temporary directors or trustees.

If at any time because of the suspension or removal of one or more directors or trustees pursuant to sections 46.23 to 46.33, the board of directors or trustees of an institution has less than a quorum of directors or trustees not so suspended or removed, all powers and functions vested in, or exercisable by, the board shall vest in and be exercisable by the directors or trustees of the board not so suspended or removed until such time as there is a quorum of the board of directors or trustees. If all of the directors or trustees of an institution have been suspended or removed, the commissioner shall appoint persons to serve temporarily as directors or trustees, pending the termination of the suspensions or removals, or until such time as their successors are duly elected and take office.

HIST: 1978 c 544 s 4



Section 46.30 Hearings, decision; review, modification, termination or stay of orders.

46.30 Hearings, decision; review, modification, termination or stay of orders.

Subdivision 1. Any hearing provided for in sections 46.23 to 46.33 shall be conducted in accordance with the provisions of chapter 14, provided, the hearing shall be private unless the commissioner after fully considering the views of the party afforded the hearing determines that a public hearing is necessary to protect the public interest. After the hearing and within 90 days after the commissioner has notified the parties that the case has been submitted for final decision, the commissioner shall render a decision which shall include findings of fact upon which the decision is predicated and shall issue and serve upon each party to the proceeding an order consistent with the provisions of this section.

Subd. 2. Any party to the hearing, or any person required by an order issued under sections 46.23 to 46.33 to cease and desist from any of the violations or practices stated therein or to be suspended, removed, or prohibited from participation in the conduct of the affairs of an institution may obtain a review of any order, other than a consent order, which review shall be pursuant to chapter 14. Unless a petition for review is timely filed as provided in chapter 14, the commissioner, at any time, upon such notice and in such manner as the commissioner deems proper may modify, terminate, or set aside the order. Upon the timely filing of a petition for review, the commissioner may modify, terminate, or set aside the order with the permission of the court.

Subd. 3. No order issued under sections 46.23 to 46.33 shall be subject to review by the commissioner of commerce.

HIST: 1978 c 544 s 5; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 46.31 Enforcement of notices or orders.

46.31 Enforcement of notices or orders.

The commissioner may apply to the district court of the county in which the home office of the institution is located or to the district court for Ramsey county for the enforcement of any effective and outstanding notice or order issued under sections 46.23 to 46.33, and the court shall have jurisdiction to require compliance therewith.

HIST: 1978 c 544 s 6



Section 46.32 Violation of notice or final order, penalties.

46.32 Violation of notice or final order, penalties.

Any director, trustee or officer, or former director, trustee or officer, of an institution or any other person against whom there is outstanding and effective any notice or final order served upon the director, trustee, officer, or other person pursuant to section 46.26 who (1) participates in any manner in the conduct of the affairs of such institution; (2) directly or indirectly solicits, procures, transfers, or attempts to transfer, votes, or attempts to vote any proxies, consents, or authorizations in respect to any voting rights in such institution; or (3) without the prior written approval of the commissioner, votes for a director or trustee or serves as a director, trustee, officer, or employee of such institution is guilty of a gross misdemeanor and may be fined not more than $10,000 or imprisoned for not more than one year, or both.

HIST: 1978 c 544 s 7; 1984 c 628 art 3 s 11



Section 46.33 Manner of service; copies to federal authorities; cease and desist orders.

46.33 Manner of service; copies to federal authorities; cease and desist orders.

Any service required or authorized to be made by the commissioner pursuant to sections 46.23 to 46.33 may be made by registered or certified mail to the last known address of the person or principal Minnesota office of the institution to whom service is directed, or in such other manner reasonably calculated to give actual notice as the commissioner by rule or otherwise may provide. Copies of any notice or order served by the commissioner upon any institution or any director, trustee or officer thereof or other person participating in the conduct of its affairs, pursuant to the provisions of sections 46.23 to 46.33, may also be sent to the appropriate federal supervisory authorities.

HIST: 1978 c 544 s 8



Section 46.34 Certain securities deposited with the state treasurer.

46.34 Certain securities deposited with the state treasurer.

All securities required or permitted by law to be assigned to and deposited with the commissioner of commerce for any purpose must, after June 2, 1987, be assigned to and deposited with the state treasurer, who shall give a receipt therefor. This receipt must be filed with the commissioner, in lieu of the securities, and in this case neither the commissioner nor the commissioner's bonding agents are responsible for the safekeeping of these securities. The state treasurer shall perform all the duties with regard to the safekeeping of these securities which the commissioner is now required to perform. The state treasurer is subject to the same obligations and under the same liability, with reference to the safekeeping of these securities, as the commissioner. The state treasurer shall accept, release, surrender, and permit substitutions of securities assigned to and deposited with the state treasurer under the provisions of Laws 1923, chapter 155, upon order of the commissioner.

HIST: 1987 c 349 art 1 s 4



Section 46.35 Interpretations.

46.35 Interpretations.

The commissioner of commerce may upon request from an interested party give an interpretive opinion in connection with the administration of chapters 45 to 56. No penalty provision in these chapters or of any other chapter to which chapters 45 to 56 may refer applies to any act done or not done in conformity with a written interpretive opinion of the commissioner, notwithstanding that the written interpretive opinion may, after the act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

HIST: 1995 c 171 s 3






Chapter 47 Financial Corporations

Section 47.01 Definitions.

47.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of this chapter, shall be given the meanings ascribed to them.

Subd. 2. Bank. A bank is a corporation under public control, having a place of business where credits are opened by the deposit or collection of money and currency, subject to be paid or remitted upon draft, check, or order, and where money is advanced, loaned on stocks, bonds, bullion, bills of exchange, and promissory notes, and where the same are received for discount or sale; and all persons and copartnerships, respectively, so operating, are bankers. The term does not include a savings bank.

Subd. 3. Savings bank. A savings bank is a corporation authorized to do business under chapter 50.

Subd. 4. Trust company. A trust company is a corporation under like control authorized, within prescribed limitations, to act as a safe deposit company, trustee or representative for or under any court, public or private corporation, or individual, and as surety or guarantor.

Subd. 5. Savings association. A savings association is a corporation under like control authorized to accumulate funds to be loaned to persons to assist them in acquiring homes and which is organized pursuant to the provisions of chapter 51A and includes savings associations of both mutual and stock organization.

HIST: (7635) RL s 2967; 1982 c 473 s 4; 1995 c 171 s 4,5; 1995 c 202 art 1 s 25



Section 47.015 Closing on certain days.

47.015 Closing on certain days.

Subdivision 1. Financial institutions. As used in this section the term "financial institution" shall include banks, trust companies, banks and trust companies, savings banks, industrial loan and thrift companies having outstanding certificates of indebtedness for investment, savings associations, national banking associations, federal reserve banks, federal savings associations, and federal savings banks doing business in this state, and includes any branch or detached facility of any of them.

Subd. 2. Saturday; Monday following holiday. Any financial institution in the state may remain closed on any Saturday and on any Monday next following a Sunday on which falls a holiday designated by any law of this state. Any Saturday or any Monday on which any financial institution remains closed is a holiday and not a business day with respect to that institution. Any act which by law or contract may be performed on any such Saturday or Monday, at, by, or with respect to any such financial institution remaining closed on such day may be performed on the next succeeding regular business day. No liability or loss of rights on the part of any person or financial institution shall result from such closing.

Subd. 3. May remain open on Mondays or holidays. Any financial institution in the state may remain open for the transaction of business on any such Monday or on any holiday designated by any law of this state, and on any such day any financial institution in this state may accept, certify or pay checks, drafts or other instruments, may charge the same against the accounts of customers, and may receive payment of notes, drafts and other instruments, all to the same extent and with the same legal effect as if such day were a regular business day, but nothing herein contained shall affect the due date of any time instrument.

Subd. 4. Permissive closing on Good Friday. A financial institution may close for up to three hours on Good Friday. The financial institution shall post on its premises a written notice of the closing.

HIST: 1949 c 38 s 1; 1951 c 128 s 1; 1953 c 61 s 1; 1953 c 445 s 1; 1955 c 9 s 1; 1955 c 202 s 1; 1955 c 229 s 1; 1955 c 631 s 1; 1955 c 787 s 1; 1981 c 220 s 5; 1Sp1985 c 13 s 178; 1989 c 166 s 2; 1992 c 587 art 1 s 6; 1995 c 171 s 6



Section 47.0151 Emergency suspension of business, definitions.

47.0151 Emergency suspension of business, definitions.

Subdivision 1. For the purposes of sections 47.0151 to 47.0155, the terms defined in this section have the meanings given them, unless the context requires otherwise.

Subd. 2. "Commissioner" means the commissioner of commerce.

Subd. 3. "Financial institution" includes a bank, a savings bank, a trust company, any branch or agency of a foreign banking organization, a person or association of persons lawfully carrying on the business of banking, a savings association, and, so far as the provisions of sections 47.0151 to 47.0155 are consistent with federal law, national banks and federal savings associations, and includes any branch or detached facility of any of them.

Subd. 4. "Officer" means the person designated by the board of directors, board of trustees, or other governing body of a financial institution, to act for the financial institution in carrying out the provisions of sections 47.0151 to 47.0155 or, in the absence of a designation or of the officer or officers designated, the president or any other officer currently in charge of the operations of the financial institution or of the office or offices in question.

Subd. 5. "Office" means any place at which a financial institution transacts its business or conducts operations related to its business.

Subd. 6. "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a financial institution and which poses an imminent or existing threat to the safety or security of persons or property, or both. An emergency includes but is not limited to fire; flood; earthquake; hurricane; wind, rain, or snow storms; labor disputes and strikes; power failures; transportation failures; interruption of communication facilities; shortages of fuel, housing, food, transportation or labor; robbery or attempted robbery; actual or threatened enemy attack; epidemics or other catastrophes, riots; civil commotions; and other acts of lawlessness or violence.

HIST: 1971 c 318 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 179; 1995 c 202 art 1 sec 25



Section 47.0152 Power of commissioner.

47.0152 Power of commissioner.

Whenever the commissioner is of the opinion that an emergency exists, or is impending, in the state or in a part of it, the commissioner may, by proclamation, authorize financial institutions located in the affected area to close any or all of their offices. In addition, if the commissioner is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular financial institution or a particular office of it, but not financial institutions located in the area generally, the commissioner may authorize the particular financial institution or office affected, to close or to temporarily relocate. The office closed shall remain closed until the commissioner proclaims that the emergency has ended, or until an earlier time when the officers of the financial institution determine that an office, closed because of the emergency, should reopen, and, in either event, for the further time reasonably necessary to reopen. The provisions of section 47.101 shall be waived for a temporary location established due to an emergency.

HIST: 1971 c 318 s 2; 1Sp1985 c 13 s 180; 1986 c 444



Section 47.0153 Powers of officers.

47.0153 Powers of officers.

Subdivision 1. When the officers of a financial institution are of the opinion that an emergency exists, or is impending, which affects, or may affect, a financial institution's offices, they shall have the authority, in the reasonable exercise of their discretion, to determine not to open any of its offices on any business day or, if having opened, to close an office during the continuation of the emergency, even if the commissioner does not issue a proclamation of emergency. The office closed shall remain closed until the time that the officers determine the emergency has ended, and for the further time reasonably necessary to reopen. No financial institution office shall remain closed for more then 48 consecutive hours, excluding other legal holidays, without the prior approval of the commissioner.

Subd. 2. The officers of a financial institution may close the financial institution or one or more of the financial institution's offices on a day designated, by the President of the United States or the governor as a day of national mourning, rejoicing, or other special observance.

HIST: 1971 c 318 s 3; 1994 c 382 s 2



Section 47.0154 Notice to commissioner.

47.0154 Notice to commissioner.

A financial institution closing an office or offices pursuant to the authority granted under section 47.0153, subdivision 1, shall give as prompt notice of its action, as conditions will permit and by any means available, to the commissioner.

HIST: 1971 c 318 s 4; 1994 c 382 s 3



Section 47.0155 Effect of closing.

47.0155 Effect of closing.

Any day on which a financial institution, or any of its offices, is closed during all or part of its normal business hours pursuant to sections 47.0151 to 47.0155 shall be, with respect to the financial institution or, if not all of its offices are closed, then with respect to the office which is closed, a legal holiday for all purposes with respect to any financial institution business of any character. No liability, or loss of rights of any kind, on the part of any financial institution, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by sections 47.0151 to 47.0155.

The provisions of sections 47.0151 to 47.0155 shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States, authorizing the closing of a financial institution or excusing the delay by a financial institution in the performance of its duties and obligations because of emergencies or conditions beyond the financial institution's control, or otherwise.

HIST: 1971 c 318 s 5



Section 47.0156 Closing effecting a permanent cessation of business.

47.0156 Closing effecting a permanent cessation of business.

The permanent closing of a financial institution as defined in section 47.015 or 47.0151 for purposes, or with a result, other than authorized in sections 47.015 to 47.0155 is unlawful unless at least 60 days' written notice is given to the commissioner.

HIST: 1Sp1985 c 13 s 181; 1993 c 257 s 6; 1999 c 151 s 6



Section 47.016 Disposition of credit insurance income.

47.016 Disposition of credit insurance income.

Subdivision 1. Definitions. (a) For the purpose of this section, the following terms have the meanings given them.

(b) "Credit insurance" means credit life, accident and health insurance, and credit involuntary unemployment insurance as defined in section 62B.02.

(c) "Officer," "director," "employee," and "shareholder" include the spouse and minor children of the officer, director, employee, or shareholder.

(d) "Interest" includes ownership through a spouse or minor children; ownership through a broker, nominee, or agent; and ownership through a corporation, partnership, association, joint venture, or proprietorship.

(e) "Financial institution" means any person who lends money and sells credit insurance to the borrower.

Subd. 2. Scope and purpose. This section applies to sales of credit insurance by employees, officers, directors, and shareholders of a financial institution and by corporations, partnerships, associations, and other entities in which these persons have an interest. The purposes of this section are (1) to prohibit employees, officers, directors, members, and shareholders of financial institutions from benefiting personally on the sale of credit insurance to loan customers and (2) to encourage marketing of credit insurance through the use of financial facilities only under arrangements which assure that employees, officers, directors, and shareholders do not receive benefits not shared with all stockholders or members of the financial institution.

Subd. 3. Distribution of credit insurance income. No employee, officer, director, or shareholder of a financial institution, nor a corporation, partnership, association, or other entity in which these persons have an interest, may retain commissions or other income from the sale of credit insurance in connection with a loan made by the financial institution. All such income received by these persons or by a corporation, partnership, association, or other entity in which these persons have an interest, must be turned over to the financial institution. Nothing in this section prohibits a financial institution from receiving the income directly in the form of commissions or as compensation for use of its premises, personnel, and good will.

HIST: 1983 c 250 s 8; 1993 c 343 s 1



Section 47.02 "Bank" and "savings bank."

47.02 "Bank" and "savings bank."

A "bank" is a corporation having a place of business in this state, where credits are opened by the deposit of money or currency, or the collection of the same, subject to be paid or remitted on draft, check, or order; and where money is loaned or advanced on stocks, bonds, bullion, bills of exchange, or promissory notes, and where the same are received for discount or sale. A "savings bank" is a corporation authorized to do business under chapter 50. Every "bank" or "savings bank" in this state shall at all times be under the supervision and subject to the control of the commissioner of commerce, and when so conducted the business shall be known as "banking."

HIST: (7636) 1907 c 111 s 1; 1909 c 103 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 7



Section 47.03 Use of certain words permitted.

47.03 Use of certain words permitted.

Subdivision 1. No individual, partnership, unincorporated association, or corporation, except as specifically authorized by the laws of this state, who does not hold an effective certificate of authority, issued by the commissioner of commerce, to engage in the business of banking and is not subject to and complying with all the provisions of law relating to banks shall engage in such business, or make use of the words "bank," "banker," or "banking," or any derivative or compound of any such words, or any word or words in a foreign language having the same or a similar meaning, in its business name or in any sign, symbol, token, letterhead, circular, advertisement, or any other written or printed matter, in such manner as might indicate to any person that such individual, partnership, unincorporated association, or corporation is authorized to engage in the business of banking. This subdivision shall not apply to any holding company affiliate or affiliate as defined in the Act of Congress, known as the Banking Act of 1933, nor to any insurance company authorized to engage in the insurance business in the state of Minnesota.

Subd. 2. Every individual, partnership, unincorporated association, or corporation which shall violate any of the provisions of this section shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, as determined by the court, to be recovered in a civil action to be brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined from any further violation in an action brought in the name of the state for that purpose.

HIST: (7637) 1907 c 111 s 2; 1945 c 133 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.04 Repealed, 1945 c 133 s 3

47.04 Repealed, 1945 c 133 s 3



Section 47.05 Repealed, 1945 c 133 s 3

47.05 Repealed, 1945 c 133 s 3



Section 47.07 Companies subject to provisions.

47.07 Companies subject to provisions.

All companies, associations, and corporations organized under any law of this state, other than those relating to the organization of banks and trust companies, which assume or exercise any of the functions, powers, or privileges conferred upon banks or trust companies under any law of this state, shall be subject to all the limitations, penalties, and requirements incident or pertaining to these functions, powers, or privileges; and the stockholders or persons forming the same shall be liable in the same manner and to the same extent as if these companies, associations, and corporations were organized as banks or trust companies under this chapter.

HIST: (7655) RL s 2982



Section 47.08 Articles of incorporation filed with commissioner.

47.08 Articles of incorporation filed with commissioner.

All persons proposing to incorporate and organize any financial institution, whether defined or described as such by the laws of the state, shall, before doing any business in the state as a corporation, and before filing their articles of incorporation with the secretary of state or with any other officer with whom the law requires such articles to be filed or recorded, file a copy of such articles with the commissioner of commerce.

HIST: (7656) 1911 c 323 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.09 Advertisements.

47.09 Advertisements.

No such financial institution shall, directly, indirectly, or by inference of any kind, display, represent, hold out or otherwise advertise as its capital, resources, assets or financial strength or ability or availability therefor, any capital, resources, or assets of any other financial institution or institutions, whether or not such other financial institution or institutions are in any way connected with such financial institution through or by way of a holding company or other corporation or similar structure; nor shall any such financial institution, the capital stock of which is, in whole or in part, controlled or owned by any such holding company, other corporation or similar structure, display, represent, hold out or otherwise advertise that it is affiliated with or has any other connection with such company, corporation or similar structure other than that which truly and actually exists; and no such financial institution shall advertise as its capital any amount other or greater than the amount of actual paid-in capital, which it shall have at the time of the appearance of such advertisement, and no such financial institution shall advertise in any way the aggregate or individual responsibility or financial worth of its stockholders, or in any manner seek to convey the impression that the financial resources of its stockholders above the limit provided by law are available for the purpose of meeting its liabilities.

HIST: (7657) 1911 c 323 s 2; 1925 c 169; 1931 c 380



Section 47.095 Repealed, 1995 c 171 s 70

47.095 Repealed, 1995 c 171 s 70



Section 47.096 Time deposits; notice of automatic renewal.

47.096 Time deposits; notice of automatic renewal.

If a deposit for a term of one year or more, including a savings certificate and a certificate of deposit, is automatically renewable by its own terms if not redeemed at a specified redemption date, the financial corporation receiving the deposit shall give mailed written notice to the owner or holder of the deposit not less than 30 days prior to the redemption date. The written notice shall be sent to the last known address of the owner or holder as filed with the financial corporation, shall state the date of the automatic renewal and shall state any penalty diminution of interest or other consequences to the owner or holder arising out of the failure to redeem prior to automatic renewal. In lieu of complying with the provisions of this section, a financial corporation may comply with the requirements of the Federal Truth in Savings Act and regulations, notwithstanding whether or not that act or those regulations apply to the deposit.

HIST: 1976 c 187 s 1; 1993 c 257 s 7



Section 47.10 Real estate; acquisition, holding.

47.10 Real estate; acquisition, holding.

Subdivision 1. Authority, approval, limitations. (a) Except as otherwise specially provided, the net book value of land and buildings for the transaction of the business of the corporation, including parking lots and premises leased to others, shall not be more than as follows:

(1) for a bank, trust company, savings bank, or stock savings association, if investment is for acquisition and improvements to establish a new bank, or is for improvements to existing property or acquisition and improvements to adjacent property, approval by the commissioner of commerce is not required if the total investment does not exceed 50 percent of its existing capital stock and paid-in surplus. Upon written prior approval of the commissioner of commerce, a bank, trust company, savings bank, or stock savings association may invest in the property and improvements in clause (1) or for acquisition of nonadjacent property for expansion or future use, if the aggregate of all such investments does not exceed 100 percent of its existing capital stock and paid-in surplus;

(2) for a mutual savings association, five percent of its net assets.

(b) For purposes of this subdivision, an intervening highway, street, road, alley, other public thoroughfare, or easement of any kind does not cause two parcels of real property to be nonadjacent.

Subd. 2. Books and records. With the exception of annual amortization charges which are made in accordance with generally accepted accounting principles, no state bank, trust company, savings bank, or savings association shall decrease the actual cost of the investment as shown on its books by a charge to any of its capital accounts unless approved by the commissioner.

Subd. 3. Leasehold place of business; approval of certain lease agreements. No bank, trust company, savings bank, or savings association may acquire real property and improvements of any nature to it for its place of business by lease agreement if the lessor has an existing direct or indirect interest in the management or ownership of the bank, trust company, savings bank, or savings association without prior written approval by the commissioner. This includes subsequent amendments and associated leasehold improvements. A lessee's expenditures to maintain the leasehold premises consistent with ordinary business conditions and within the preapproved lease agreement does not constitute an amendment requiring prior written approval.

Subd. 4. Approval of certain insider agreements. No bank, trust company, savings bank, or savings association may purchase, sell, or lease real property, personal property, improvements or equipment of a value of $25,000 or more if the purchaser, seller, lessor, or lessee other than the bank, trust company, savings bank, or savings association has an existing direct or indirect interest in the institution without prior written approval by the commissioner. Each bank, trust company, savings bank, or savings association must maintain documentation of transactions with interested parties, including personal property leases and purchases or sales of under $25,000, which demonstrates the commercial reasonableness and fair market value of the transaction.

HIST: (7648) RL s 2976; 1941 c 37 s 1; 1955 c 104 s 1; 1957 c 601 s 4; 1982 c 473 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 349 art 1 s 5,6; 1992 c 587 art 1 s 7; 1995 c 171 s 8; 1995 c 202 art 1 s 25; art 2 s 2; 1996 c 414 art 1 s 6; 2001 c 56 s 1



Section 47.101 Place of business; relocation, disposal.

47.101 Place of business; relocation, disposal.

Subdivision 1. Approval. A bank, trust company, savings bank, or savings association may change its location, dispose of its place of business, and acquire another upon the written approval of the commissioner of commerce or otherwise as provided for in this section.

Subd. 2. Banking institutions; certain relocations, applications, notice, approval. A banking institution defined in section 48.01, subdivision 2, desiring to relocate its main office within the lesser of a radius of three miles measured in a straight line or the municipality, as defined in section 47.51, in which it is located shall notify the commissioner of commerce in a form prescribed by the commissioner of commerce. The applicant shall publish once in a form prescribed by the commissioner a notice of the relocation in a qualified newspaper published in the municipality where the banking institution is located. If there are no such newspapers, then notice shall be published in qualified newspapers likely to give notice in the municipality. The applicant shall cause the notice to be publicly displayed in its lobby and sent by certified mail to all banking institutions within three miles of the proposed location measured in a straight line.

Subd. 3. Applications to department of commerce. An application by a banking institution to relocate its main office other than those provided for in subdivision 2 shall be accompanied by a filing fee of $3,000 payable to the commissioner of commerce and approved or disapproved by the commissioner of commerce as provided for in sections 46.041 and 46.044.

HIST: 1982 c 473 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 13,14; 1989 c 166 s 3; 1992 c 587 art 1 s 8; 1995 c 202 art 1 s 25; 1996 c 414 art 3 s 1,2; 1999 c 151 s 7



Section 47.11 Selection of name.

47.11 Selection of name.

Before execution of the certificate of incorporation of any such corporation or conduct of business under an assumed name, its proposed name or proposed assumed name shall be submitted to the commissioner of commerce, who shall compare it with those of corporations operating in the state, and if it is likely to be mistaken for any of them, or to confuse the public as to the character of its business, or is otherwise objectionable, additional names shall be submitted until a satisfactory one is selected, whereupon the commissioner shall issue a certificate of approval thereof.

HIST: (7644) RL s 2972; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 202 art 1 s 5



Section 47.12 Financial corporations.

47.12 Financial corporations.

Corporations may be formed for any one of the following purposes:

(1) Carrying on the business of banking, by receiving deposits, buying, selling, and discounting notes, bills, and other evidences of debt legal for investment, domestic or foreign, dealing in gold and silver bullion and foreign coins, issuing circulating notes, and loaning money upon real estate or personal security or upon the creditworthiness of the borrower;

(2) Establishing and conducting clearing houses, for effecting, in one place, the speedy and systematic daily exchange and adjustment of balances between banks and bankers in any municipality, town, or county, establishing and enforcing uniform methods of conducting the banking business in such locality, and adjusting disputes or misunderstandings between members of such clearing house engaged in the banking business;

(3) Creating and conducting savings banks for the reception, on deposit, of money offered for that purpose, the investment thereof, and the declaring, crediting, and paying of dividends or interest thereon, as authorized and provided by law;

(4) Transacting business as a trust company in conformity with the laws relating thereto; and

(5) Carrying on, in accordance with law, the business of savings associations.

HIST: (7441) RL s 2847; 1965 c 171 s 3; 1995 c 171 s 9



Section 47.14 Certificate, how accompanied.

47.14 Certificate, how accompanied.

The certificate of incorporation, when presented to the commissioner of commerce, shall be accompanied, in the case of a bank, with the certificate of a solvent bank in this state of the deposit therein, in cash, to the credit of the proposed bank, and payable upon its order when countersigned by the commissioner of commerce, of an amount equal to its capital stock, surplus and undivided profits. In the case of a reorganization of a former national bank, it shall also be accompanied with the written consent of the holders of a majority of its former capital stock. In the case of a savings bank, it shall be accompanied with proof of four weeks' published notice of the intention of the incorporators to organize the same, specifying its proposed name and location, and the names of the proposed incorporators, and that a majority thereof reside in the county of its proposed location, and a sworn declaration by each proposed trustee that the trustee will perform the duties as such to the best of that person's ability, according to law, with proof of the record of such declaration with the county recorder; and if there is a savings bank organized and doing business in such county, a copy of such notice shall be served by mail on such bank at least 15 days before the filing of such certificate.

HIST: (7645) RL s 2973; 1965 c 171 s 4; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 47.15 Bylaws, where filed.

47.15 Bylaws, where filed.

Within 90 days after the adoption of bylaws or any amendment thereof, a certified copy of the same shall be filed with the commissioner of commerce.

HIST: (7647) RL s 2975; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.16 Certification by commissioner.

47.16 Certification by commissioner.

Subdivision 1. If the commissioner of commerce is satisfied that the corporation has been organized for legitimate purposes, and under such conditions as to merit and have public confidence, and that all provisions of law applicable to every branch of business in which, by the terms of its certificate, it is authorized to engage, have been complied with, the commissioner shall so certify. When the original certificate and the certificate of incorporation from the secretary of state is filed with the commissioner of commerce, the commissioner shall, within 60 days thereafter, execute and deliver to it a certificate of authority.

Subd. 2. Repealed, 1982 c 473 s 30

HIST: (7646) RL s 2974; 1955 c 820 s 11; 1980 c 541 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 4



Section 47.17 Repealed, 1981 c 220 s 18

47.17 Repealed, 1981 c 220 s 18



Section 47.18 "Corporation"; "agency."

47.18 "Corporation"; "agency."

For the purpose of this section and section 47.19, the term "corporation" shall be construed to mean any bank, savings bank, trust company, insurance company, or savings association organized under the laws of this state; and the term "agency" shall be construed to mean the federal home loan bank of the district of which this state is a part, or of an adjoining district if convenience shall so require, or other financial corporation, association or agency created by any act of Congress.

HIST: (7658-1) 1933 c 101 s 1; 1995 c 202 art 1 s 25



Section 47.19 Corporation may be member or stockholder of federal agency.

47.19 Corporation may be member or stockholder of federal agency.

Any corporation is hereby empowered and authorized to become a member of, or stockholder in, any such agency, and to that end to purchase stock in, or securities of, or deposit money with, such agency and/or to comply with any other conditions of membership or credit; to borrow money from such agency upon such rates of interest, not exceeding the contract rate of interest in this state, and upon such terms and conditions as may be agreed upon by such corporation and such agency, for the purpose of making loans, paying withdrawals, paying maturities, paying debts, and for any other purpose not inconsistent with the objects of the corporation; provided, that the aggregate amount of the indebtedness, so incurred by such corporation, which shall be outstanding at any time shall not exceed 25 percent of the then total assets of the corporation; to assign, pledge and hypothecate its bonds, mortgages or other assets; and, in case of savings associations, to repledge with such agency the shares of stock in such association which any owner thereof may have pledged as collateral security, without obtaining the consent thereunto of such owner, as security for the repayment of the indebtedness so created by such corporation and as evidenced by its note or other evidence of indebtedness given for such borrowed money; and to do any and all things which shall or may be necessary or convenient in order to comply with and to obtain the benefits of the provisions of any act of Congress creating such agency, or any amendments thereto.

HIST: (7658-2) 1933 c 101 s 2; 1995 c 202 art 1 s 25



Section 47.20 Lending authority of financial institutions.

47.20 Lending authority of financial institutions.

Subdivision 1. General authority. Pursuant to rules the commissioner of commerce finds to be necessary and proper, if any, banks, savings banks, and savings associations organized under the laws of this state or the United States, trust companies, trust companies acting as fiduciaries, and other banking institutions subject to the supervision of the commissioner of commerce, and mortgagees or lenders approved or certified by the secretary of housing and urban development or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the farmers home administration or any successor, or approved or certified by the federal home loan mortgage corporation, or approved or certified by the federal national mortgage association, are authorized:

(1) To make loans and advances of credit and purchases of obligations representing loans and advances of credit which are insured or guaranteed by the secretary of housing and urban development pursuant to the National Housing Act, as amended, or the administrator of veterans affairs pursuant to the Servicemen's Readjustment Act of 1944, as amended, or the administrator of the farmers home administration or any successor pursuant to the Consolidated Farm and Rural Development Act, Public Law Number 87-128, as amended, and to obtain the insurance or guarantees;

(2) To make loans secured by mortgages on real property and loans secured by a share or shares of stock or a membership certificate or certificates issued to a stockholder or member by a cooperative apartment corporation which the secretary of housing and urban development, the administrator of veterans affairs, or the administrator of the farmers home administration or any successor has insured or guaranteed or made a commitment to insure or guarantee, and to obtain the insurance or guarantees;

(3) To make, purchase, or participate in such loans and advances of credit; including reverse mortgage loans, notwithstanding anything in subdivision 4b, sections 47.58 and 334.01, and chapter 56 to the contrary; as would be eligible for purchase, in whole or in part, by the federal national mortgage association or the federal home loan mortgage corporation, but without regard to any limitation placed upon the maximum principal amount of an eligible loan;

(4) To make, purchase or participate in such loans and advances of credit secured by mortgages on real property which are authorized or allowed by the office of thrift supervision or the office of the comptroller of the currency, or any successor to these federal agencies.

Subd. 2. Definitions. For the purposes of this section the terms defined in this subdivision have the meanings given them:

(1) "Actual closing costs" mean reasonable charges for or sums paid for the following, whether or not retained by the mortgagee or lender:

(a) Any insurance premiums including but not limited to premiums for title insurance, fire and extended coverage insurance, flood insurance, and private mortgage insurance, but excluding any charges or sums retained by the mortgagee or lender as self-insured retention.

(b) Abstracting, title examination and search, and examination of public records.

(c) The preparation and recording of any or all documents required by law or custom for closing a conventional or cooperative apartment loan.

(d) Appraisal and survey of real property securing a conventional loan or real property owned by a cooperative apartment corporation of which a share or shares of stock or a membership certificate or certificates are to secure a cooperative apartment loan.

(e) A single service charge, which includes any consideration, not otherwise specified herein as an "actual closing cost" paid by the borrower and received and retained by the lender for or related to the acquisition, making, refinancing or modification of a conventional or cooperative apartment loan, and also includes any consideration received by the lender for making a borrower's interest rate commitment or for making a borrower's loan commitment, whether or not an actual loan follows the commitment. The term service charge does not include forward commitment fees. The service charge shall not exceed one percent of the original bona fide principal amount of the conventional or cooperative apartment loan, except that in the case of a construction loan, the service charge shall not exceed two percent of the original bona fide principal amount of the loan. That portion of the service charge imposed because the loan is a construction loan shall be itemized and a copy of the itemization furnished the borrower. A lender shall not collect from a borrower the additional one percent service charge permitted for a construction loan if it does not perform the service for which the charge is imposed or if third parties perform and charge the borrower for the service for which the lender has imposed the charge.

(f) Charges and fees necessary for or related to the transfer of real or personal property securing a conventional or cooperative apartment loan or the closing of a conventional or cooperative apartment loan paid by the borrower and received by any party other than the lender.

(2) "Contract for deed" means an executory contract for the conveyance of real estate, the original principal amount of which is less than $100,000. A commitment for a contract for deed shall include an executed purchase agreement or earnest money contract wherein the seller agrees to finance any part or all of the purchase price by a contract for deed.

(3) "Conventional loan" means a loan or advance of credit, other than a loan or advance of credit made by a credit union or made pursuant to section 334.011, to a noncorporate borrower in an original principal amount of less than $100,000, secured by a mortgage upon real property containing one or more residential units or upon which at the time the loan is made it is intended that one or more residential units are to be constructed, and which is not insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the farmers home administration, and which is not made pursuant to the authority granted in subdivision 1, clause (3) or (4). The term mortgage does not include contracts for deed or installment land contracts.

(4) "Cooperative apartment loan" means a loan or advance of credit, other than a loan or advance of credit made by a credit union or made pursuant to section 334.011, to a noncorporate borrower in an original principal amount of less than $100,000, secured by a security interest on a share or shares of stock or a membership certificate or certificates issued to a stockholder or member by a cooperative apartment corporation, which may be accompanied by an assignment by way of security of the borrower's interest in the proprietary lease or occupancy agreement in property issued by the cooperative apartment corporation and which is not insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the farmers home administration.

(5) "Cooperative apartment corporation" means a corporation or cooperative organized under chapter 308A or 317A, the shareholders or members of which are entitled, solely by reason of their ownership of stock or membership certificates in the corporation or association, to occupy one or more residential units in a building owned or leased by the corporation or association.

(6) "Forward commitment fee" means a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make conventional loans to two or more credit worthy purchasers, including future purchasers, of residential units, or a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make conventional loans to two or more credit worthy purchasers, including future purchasers, of units to be created out of existing structures pursuant to chapter 515B, or a fee or other consideration paid to a lender for the purpose of securing a binding forward commitment by or through the lender to make cooperative apartment loans to two or more credit worthy purchasers, including future purchasers, of a share or shares of stock or a membership certificate or certificates in a cooperative apartment corporation; provided, that the forward commitment rate of interest does not exceed the maximum lawful rate of interest effective as of the date the forward commitment is issued by the lender.

(7) "Borrower's interest rate commitment" means a binding commitment made by a lender to a borrower wherein the lender agrees that, if a conventional or cooperative apartment loan is made following issuance of and pursuant to the commitment, the conventional or cooperative apartment loan shall be made at a rate of interest not in excess of the rate of interest agreed to in the commitment, provided that the rate of interest agreed to in the commitment is not in excess of the maximum lawful rate of interest effective as of the date the commitment is issued by the lender to the borrower.

(8) "Borrower's loan commitment" means a binding commitment made by a lender to a borrower wherein the lender agrees to make a conventional or cooperative apartment loan pursuant to the provisions, including the interest rate, of the commitment, provided that the commitment rate of interest does not exceed the maximum lawful rate of interest effective as of the date the commitment is issued and the commitment when issued and agreed to shall constitute a legally binding obligation on the part of the mortgagee or lender to make a conventional or cooperative apartment loan within a specified time period in the future at a rate of interest not exceeding the maximum lawful rate of interest effective as of the date the commitment is issued by the lender to the borrower; provided that a lender who issues a borrower's loan commitment pursuant to the provisions of a forward commitment is authorized to issue the borrower's loan commitment at a rate of interest not to exceed the maximum lawful rate of interest effective as of the date the forward commitment is issued by the lender.

(9) "Finance charge" means the total cost of a conventional or cooperative apartment loan including extensions or grant of credit regardless of the characterization of the same and includes interest, finders fees, and other charges levied by a lender directly or indirectly against the person obtaining the conventional or cooperative apartment loan or against a seller of real property securing a conventional loan or a seller of a share or shares of stock or a membership certificate or certificates in a cooperative apartment corporation securing a cooperative apartment loan, or any other party to the transaction except any actual closing costs and any forward commitment fee. The finance charges plus the actual closing costs and any forward commitment fee, charged by a lender shall include all charges made by a lender other than the principal of the conventional or cooperative apartment loan. The finance charge, with respect to wraparound mortgages, shall be computed based upon the face amount of the wraparound mortgage note, which face amount shall consist of the aggregate of those funds actually advanced by the wraparound lender and the total outstanding principal balances of the prior note or notes which have been made a part of the wraparound mortgage note.

(10) "Lender" means any person making a conventional or cooperative apartment loan, or any person arranging financing for a conventional or cooperative apartment loan. The term also includes the holder or assignee at any time of a conventional or cooperative apartment loan.

(11) "Loan yield" means the annual rate of return obtained by a lender over the term of a conventional or cooperative apartment loan and shall be computed as the annual percentage rate as computed in accordance with sections 226.5 (b), (c), and (d) of Regulation Z, Code of Federal Regulations, title 12, section 226, but using the definition of finance charge provided for in this subdivision. For purposes of this section, with respect to wraparound mortgages, the rate of interest or loan yield shall be based upon the principal balance set forth in the wraparound note and mortgage and shall not include any interest differential or yield differential between the stated interest rate on the wraparound mortgage and the stated interest rate on the one or more prior mortgages included in the stated loan amount on a wraparound note and mortgage.

(12) "Person" means an individual, corporation, business trust, partnership or association or any other legal entity.

(13) "Residential unit" means any structure used principally for residential purposes or any portion thereof, and includes a unit in a common interest community, a nonowner occupied residence, and any other type of residence regardless of whether the unit is used as a principal residence, secondary residence, vacation residence, or residence of some other denomination.

(14) "Vendor" means any person or persons who agree to sell real estate and finance any part or all of the purchase price by a contract for deed. The term also includes the holder or assignee at any time of the vendor's interest in a contract for deed.

Subd. 3. Conventional or cooperative loans and obligations. Notwithstanding the provisions of section 334.01, lenders are authorized to make conventional or cooperative apartment loans and purchases of obligations representing conventional or cooperative apartment loans pursuant to rules the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the maximum lawful interest rate prescribed in subdivision 4a. Contract for deed vendors are authorized to charge interest on contracts for deed at an interest rate not in excess of the maximum lawful interest rate prescribed in subdivision 4a.

Subd. 4. Repealed, 1981 c 351 s 14

Subd. 4a. Maximum interest rate. (a) No conventional or cooperative apartment loan or contract for deed shall be made at a rate of interest or loan yield in excess of a maximum lawful interest rate in an amount equal to the Federal National Mortgage Association posted yields on 30-year mortgage commitments for delivery within 60 days on standard conventional fixed-rate mortgages published in the Wall Street Journal for the last business day of the second preceding month plus four percentage points.

(b) The maximum lawful interest rate applicable to a cooperative apartment loan or contract for deed at the time the loan or contract is made is the maximum lawful interest rate for the term of the cooperative apartment loan or contract for deed. Notwithstanding the provisions of section 334.01, a cooperative apartment loan or contract for deed may provide, at the time the loan or contract is made, for the application of specified different consecutive periodic interest rates to the unpaid principal balance, if no interest rate exceeds the maximum lawful interest rate applicable to the loan or contract at the time the loan or contract is made.

(c) The maximum interest rate that can be charged on a conventional loan or a contract for deed, with a duration of ten years or less, for the purchase of real estate described in section 83.20, subdivisions 11 and 13, is three percentage points above the rate permitted under paragraph (a) or 15.75 percent per year, whichever is less. This paragraph is effective August 1, 1992.

(d) Contracts for deed executed pursuant to a commitment for a contract for deed, or conventional or cooperative apartment loans made pursuant to a borrower's interest rate commitment or made pursuant to a borrower's loan commitment, or made pursuant to a commitment for conventional or cooperative apartment loans made upon payment of a forward commitment fee including a borrower's loan commitment issued pursuant to a forward commitment, which commitment provides for consummation within some future time following the issuance of the commitment may be consummated pursuant to the provisions, including the interest rate, of the commitment notwithstanding the fact that the maximum lawful rate of interest at the time the contract for deed or conventional or cooperative apartment loan is actually executed or made is less than the commitment rate of interest, provided the commitment rate of interest does not exceed the maximum lawful interest rate in effect on the date the commitment was issued. The refinancing of: (1) an existing conventional or cooperative apartment loan, (2) a loan insured or guaranteed by the secretary of housing and urban development, the administrator of veterans affairs, or the administrator of the farmers home administration, or (3) a contract for deed by making a conventional or cooperative apartment loan is deemed to be a new conventional or cooperative apartment loan for purposes of determining the maximum lawful rate of interest under this subdivision. The renegotiation of a conventional or cooperative apartment loan or a contract for deed is deemed to be a new loan or contract for deed for purposes of paragraph (b) and for purposes of determining the maximum lawful rate of interest under this subdivision. A borrower's interest rate commitment or a borrower's loan commitment is deemed to be issued on the date the commitment is hand delivered by the lender to, or mailed to the borrower. A forward commitment is deemed to be issued on the date the forward commitment is hand delivered by the lender to, or mailed to the person paying the forward commitment fee to the lender, or to any one of them if there should be more than one. A commitment for a contract for deed is deemed to be issued on the date the commitment is initially executed by the contract for deed vendor or the vendor's authorized agent.

(e) A contract for deed executed pursuant to a commitment for a contract for deed, or a loan made pursuant to a borrower's interest rate commitment, or made pursuant to a borrower's loan commitment, or made pursuant to a forward commitment for conventional or cooperative apartment loans made upon payment of a forward commitment fee including a borrower's loan commitment issued pursuant to a forward commitment at a rate of interest not in excess of the rate of interest authorized by this subdivision at the time the commitment was made continues to be enforceable in accordance with its terms until the indebtedness is fully satisfied.

Subd. 4b. Future appreciation of mortgaged property. Notwithstanding any other provision of this chapter, including section 47.203, with respect to any conventional loan pursuant to which the mortgagee or lender shall receive any share of future appreciation of the mortgaged property, the following limitations shall apply:

(1) The share of future appreciation of the mortgaged property which the lender or mortgagee may receive shall be limited to the proportionate amount produced by dividing the lesser of the acquisition cost or fair market value of the mortgaged property at the time the conventional loan is made into the original principal amount of the conventional loan; provided that in no event shall the annual rate of return obtained by the lender or mortgagee over the term of the conventional loan exceed the maximum lawful interest rate prescribed in subdivision 4a.

(2) The lender or mortgagee shall not receive any share of future appreciation of the mortgaged property except (a) upon sale or transfer of the mortgaged property or any interest therein, whether by lease, deed, contract for deed or otherwise, whether for consideration or by gift or in the event of death, or otherwise, and whether voluntarily, involuntarily, or by operation of law, provided that if the mortgagor or mortgagors own the mortgaged property as cotenants, the transfer of the mortgaged property or any interest therein from one of such cotenants to another cotenant, whether by reason of death or otherwise, shall not be considered a sale or transfer, and a taking by eminent domain shall not be considered a sale or transfer unless it is a total taking for which payment is made for the full value of the mortgaged property, and a casualty loss shall not be considered a sale or transfer unless the proceeds of any insurance claim made in connection with such casualty loss are applied to prepay the principal of the conventional loan; or (b) upon the stated maturity of the loan, if the loan is made pursuant to or in connection with a specific housing program undertaken by a city, housing and rehabilitation authority, port authority, or other political subdivision or agency of the state.

(3) Before the loan is made, the lender shall disclose to the mortgagor or mortgagors the terms and conditions upon which the lender or mortgagee shall receive any share of future appreciation of the mortgaged property.

Minnesota Statutes, subdivision 6a, shall not be construed to prohibit the lender or mortgagee from declaring the entire debt of a conventional loan subject to this subdivision due and payable upon a sale or transfer of the mortgaged property or any interest therein, as provided in clause (2).

The commissioner may from time to time make, amend and rescind rules, forms and orders necessary to carry out the provisions of this subdivision. The provisions of this subdivision shall not apply to loans made pursuant to the program authorized by Laws 1981, chapter 97.

Subd. 5. Prepayment penalty. (a) Unless the mortgagor waives its right to prepay the mortgage loan without penalty, in a uniform written disclosure waiver approved by the commissioner and signed by the mortgagor, no conventional loan or loan authorized in subdivision 1 shall contain a provision requiring or permitting the imposition of a penalty in the event the loan or advance of credit is prepaid. The prepayment penalty shall not exceed the lesser of two percent of the unpaid principal balance or 60 days interest on the unpaid principal balance. A lender that offers a mortgage loan with a prepayment penalty shall also offer a mortgage loan without a prepayment penalty.

This section does not permit the imposition of a prepayment penalty in the event that the property securing the mortgage loan is sold or the mortgage loan is prepaid in part. No prepayment penalty may be enforced after 42 months from the date of the mortgage loan.

(b) A precomputed conventional loan or precomputed loan authorized in subdivision 1 shall provide for a refund of the precomputed finance charge according to the actuarial method if the loan is paid in full by cash, renewal or refinancing, or a new loan, one month or more before the final installment due date. The actuarial method for the purpose of this section is the amount of interest attributable to each fully unexpired monthly installment period of the loan contract following the date of prepayment in full, calculated as if the loan was made on an interest-bearing basis at the rate of interest provided for in the note based on the assumption that all payments were made according to schedule. A precomputed loan for the purpose of this section means a loan for which the debt is expressed as a sum comprised of the principal amount and the amount of interest for the entire term of the loan computed actuarially in advance on the assumption that all scheduled payments will be made when due, and does not include a loan for which interest is computed from time to time by application of a rate to the unpaid principal balance, interest-bearing loans, or simple-interest loans. For the purpose of calculating a refund for precomputed loans under this section, any portion of the finance charge for extending the first payment period beyond one month may be ignored. Nothing in this section shall be considered a limitation on discount points or other finance charges charged or collected in advance, and nothing in this section shall require a refund of the charges in the event of prepayment. Nothing in this section shall be considered to supersede section 47.204.

Subd. 6. Conventional loans on primary residences; consent to transfer. If the purpose of a conventional loan is to enable a borrower to purchase a one to four family dwelling for the borrower's primary residence, the lender shall consent to the subsequent transfer of the real estate if the existing borrower continues after transfer to be obligated for repayment of the entire remaining indebtedness. The lender shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making conventional loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the real estate used as collateral, and (2) executes an agreement in writing with the lender whereby the transferee assumes the obligations of the existing borrower under the loan instruments. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument. A lender may charge a fee not in excess of one-tenth of one percent of the remaining unpaid principal balance in the event the loan or advance of credit is assumed by the transferee and the existing borrower continues after the transfer to be obligated for repayment of the entire assumed indebtedness. A lender may charge a fee not in excess of one percent of the remaining unpaid principal balance in the event the remaining indebtedness is assumed by the transferee and the existing borrower is released from all obligations under the loan instruments. This subdivision applies to all conventional loans made on or after June 1, 1979, and before May 9, 1981.

Subd. 6a. Loan assumptions. If the purpose of a conventional loan, or loan made pursuant to the authority granted in subdivision 1, clause (3) or (4), is to enable a borrower to purchase a one to four family dwelling for the borrower's primary residence, the lender shall consent to the subsequent transfer of the real estate and shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making conventional loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the real estate used as collateral, (2) executes an agreement in writing with the lender whereby the transferee assumes the obligations of the existing borrower under the loan instruments, and (3) executes an agreement in writing to pay interest on the remaining obligation at a new interest rate not to exceed the lender's current market rate of interest on similar loans at the time of the transfer, the most recently published monthly index of the federal home loan mortgage corporation auction yields or the existing interest rate provided for by the terms of the note, whichever is greater. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument.

Subd. 6b. Delinquency or late payment fees. A lender making a conventional loan may assess and collect fees for late payments according to the provision of section 47.59.

Subd. 6c. Extension of certain loan assumptions. Conventional loans made on or after June 1, 1979, and before May 9, 1981, continue to be assumable under the provisions of Minnesota Statutes 1984, section 47.20, subdivision 6, until October 1, 1990.

Subd. 7. Discount points prohibited. (1) No conventional loan made on or after the effective date of Laws 1977, chapter 350 and prior to May 31, 1979 shall contain a provision requiring or permitting the imposition, directly or indirectly, of any discount points, whether or not actually denominated as discount points, on any person. Conventional or cooperative apartment loans made on or after May 31, 1979 may contain provisions permitting discount points, if the loan does not provide a loan yield in excess of that permitted by subdivision 4a. The loan yield is computed using the amount resulting when the discount points are included in the finance charge.

(2) Forward commitment fees are not discount points within the meaning of this subdivision.

(3) No charges, fees, or sums permitted by this section which are paid to and received by a lender may be increased for purposes of evading compliance with this subdivision.

Subd. 8. Conventional loan provisions. A lender making a conventional loan shall comply with the following:

(1) The promissory note and mortgage evidencing a conventional loan shall be printed in not less than the equivalent of 8-point type, .075 inch computer type, or elite-size typewritten numerals, or shall be legibly handwritten.

(2) The mortgage evidencing a conventional loan shall contain a provision whereby the lender agrees to furnish the borrower with a conformed copy of the promissory note and mortgage at the time they are executed or within a reasonable time after recordation of the mortgage.

(3) The mortgage evidencing a conventional loan shall contain a provision whereby the lender, if it intends to foreclose, agrees to give the borrower written notice of any default under the terms or conditions of the promissory note or mortgage, by sending the notice by certified mail to the address of the mortgaged property or such other address as the borrower may have designated in writing to the lender. The lender need not give the borrower the notice required by this paragraph if the default consists of the borrower selling the mortgaged property without the required consent of the lender. The mortgage shall further provide that the notice shall contain the following provisions:

(a) the nature of the default by the borrower,

(b) the action required to cure the default,

(c) a date, not less than 30 days from the date the notice is mailed by which the default must be cured,

(d) that failure to cure the default on or before the date specified in the notice may result in acceleration of the sums secured by the mortgage and sale of the mortgaged premises, and

(e) that the borrower has the right to reinstate the mortgage after acceleration, and

(f) that the borrower has the right to bring a court action to assert the nonexistence of a default or any other defense of the borrower to acceleration and sale.

Subd. 9. Escrow accounts. For purposes of this subdivision the term "mortgagee" shall mean all state banks and trust companies, national banking associations, state and federally chartered savings associations, mortgage banks, savings banks, insurance companies, credit unions or assignees of the above.

(a) Each mortgagee requiring funds of a mortgagor to be paid into an escrow, agency or similar account for the payment of taxes or homeowner's insurance premiums with respect to a mortgaged one-to-four family, owner occupied residence located in this state, unless the account is required by federal law or regulation or maintained in connection with a conventional loan in an original principal amount in excess of 80 percent of the lender's appraised value of the residential unit at the time the loan is made or maintained in connection with loans insured or guaranteed by the secretary of housing and urban development, by the administrator of veterans affairs, or by the administrator of the farmers home administration or any successor, shall calculate interest on such funds at a rate of not less than three percent per annum. Such interest shall be computed on the average monthly balance in such account on the first of each month for the immediately preceding 12 months of the calendar year or such other fiscal year as may be uniformly adopted by the mortgagee for such purposes and shall be annually credited to the remaining principal balance on the mortgage, or at the election of the mortgagee, paid to the mortgagor or credited to the mortgagor's account. If the interest exceeds the remaining balance, the excess shall be paid to the mortgagor or vendee. The requirement to pay interest shall apply to such accounts created in conjunction with mortgage loans made prior to July 1, 1996.

(b) Unless the account is exempt from the requirements of paragraph (a), a mortgagee shall allow a mortgagor to elect to discontinue escrowing for taxes and homeowner's insurance after the seventh anniversary of the date of the mortgage, unless the mortgagor has been more than 30 days delinquent in the previous 12 months. This paragraph shall apply to accounts created prior to July 1, 1996, as well as to accounts created on or after July 1, 1996. The mortgagor's election shall be in writing. The lender or mortgage broker shall, with respect to mortgages made on or after August 1, 1997, notify an applicant for a mortgage of the applicant's rights under this paragraph. This notice shall be given at or prior to the closing of the mortgage loan and shall read substantially as follows:

"NOTICE OF RIGHT TO DISCONTINUE ESCROW

If your mortgage loan involves an escrow account for taxes and homeowner's insurance, you may have the right in five years to discontinue the account and pay your own taxes and homeowner's insurance. If you are eligible to discontinue the escrow account, you will be notified in five years."

If the escrow account has a negative balance or a shortage at the time the mortgagor requests discontinuance, the mortgagee is not obligated to allow discontinuance until the escrow account is balanced or the shortage has been repaid.

(c) The mortgagee shall notify the mortgagor within 60 days after the seventh anniversary of the date of the mortgage if the right to discontinue the escrow account is in accordance with paragraph (b). For mortgage loans entered into, on or prior to July 1, 1989, the notice required by this paragraph shall be provided to the mortgagor by January 1, 1997.

(d) Effective January 1, 1998, the requirements of paragraph (b), regarding the mortgagor's election to discontinue the escrow account, and paragraph (c), regarding notification to mortgagor, shall apply when the fifth anniversary of the date of the mortgage has been reached.

(e) A mortgagee may require the mortgagor to reestablish the escrow account if the mortgagor has failed to make timely payments for two consecutive payment periods at any time during the remaining term of the mortgage, or if the mortgagor has failed to pay taxes or insurance premiums when due. A payment received during a grace period shall be deemed timely.

(f) The mortgagee shall, subject to paragraph (b), return any funds remaining in the account to the mortgagor within 60 days after receipt of the mortgagor's written notice of election to discontinue the escrow account.

(g) The mortgagee shall not charge a direct fee for the administration of the escrow account, nor shall the mortgagee charge a fee or other consideration for allowing the mortgagor to discontinue the escrow account.

Subd. 10. Waiver. Except as provided in subdivision 5, the provisions of this section may not be waived by any oral or written agreement executed by any person.

Subd. 11. Repealed, 1Sp1985 c 13 s 376

Subd. 12. Repealed, 1Sp1985 c 13 s 376

Subd. 13. Conventional loan usury penalties. Any conventional loan having an interest rate or loan yield in excess of the maximum lawful interest rate provided for in subdivision 4a shall be usurious and subject to the same penalties as a loan made in violation of section 334.01. Any lender intentionally violating any other provision of this section shall be fined not more than $100 for each offense.

Subd. 13a. Contract for deed or cooperative apartment loan usury penalties. Any contract for deed or cooperative apartment loan having an interest rate in excess of the maximum lawful interest rate provided for in subdivision 4a is usurious. No contract for deed or cooperative apartment loan is unenforceable solely because the interest rate thereon is usurious. Persons who have paid usurious interest may recover an amount not to exceed five times the usurious portion of the interest paid under the contract for deed or cooperative apartment loan plus attorneys' fees from the person to whom the interest has been paid. The penalty provisions of chapter 334, do not apply to usurious contracts for deed or cooperative apartment loans.

Subd. 14. Repealed, 1999 c 151 s 49

Subd. 15. Repealed, 1983 c 215 s 16; 1984 c 474 s 7; 1985 c 306 s 26; 1987 c 292 s 36; 1989 c 350 art 16 s 7

HIST: (7658-3) 1935 c 49 s 1; 1937 c 88 s 1; 1969 c 579 s 1; 1976 c 196 s 1; 1976 c 300 s 2; 1977 c 350 s 1; 1978 c 529 s 2-4; 1979 c 48 s 1,3; 1979 c 279 s 1-8; 1980 c 373 s 1-5; 1981 c 137 s 1,2,4-8; 1981 c 351 s 1-9; 1982 c 424 s 7; 1982 c 632 s 1; 1983 c 215 s 1; 1983 c 288 s 1-3; 1983 c 289 s 114 subd 1; 1984 c 474 s 1; 1984 c 655 art 1 s 92; 1985 c 203 s 1; 1985 c 306 s 1; 1Sp1985 c 16 art 2 s 43; 1Sp1985 c 18 s 1; 1986 c 358 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 6; 1989 c 144 art 2 s 1; 1989 c 304 s 137; 1992 c 587 art 1 s 9-11; 1993 c 257 s 8; 1994 c 382 s 4; 1995 c 171 s 10,11; 1995 c 202 art 2 s 3,4; 1996 c 414 art 1 s 7-9; 1997 c 157 s 7,8; 1999 c 11 art 3 s 1; 1999 c 151 s 8



Section 47.201 Graduated payment mortgages and cooperative apartment loans.

47.201 Graduated payment mortgages and cooperative apartment loans.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision shall have the meanings given them:

(1) "Financial institution" means a state bank or trust company, a national banking association, a state or federally chartered savings association, a mortgage bank, or savings bank.

(2) "Graduated payment home loan" means a conventional or cooperative apartment loan made pursuant to section 47.20 and subject to the provisions therein, whereunder initial periodic repayments are lower than those under the standard conventional or cooperative apartment loan having equal periodic repayments, and gradually rise to a predetermined point after which they remain constant.

Subd. 2. Authorization. Notwithstanding the provisions of sections 334.01, subdivision 1, and 51A.37, subdivision 3, clause (d), any financial institution is authorized to make graduated payment home loans and purchases representing graduated payment home loans pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the maximum lawful interest rate prescribed in section 47.20, subdivision 4a. Notwithstanding the provisions of section 334.01, subdivision 1, where initial repayments of a graduated payment home loan are less than the total accrued outstanding interest, the excess accrued and unpaid interest may be added to the outstanding loan balance on which interest accrues at the contracted rate.

Subd. 3. Graduated payments. A graduated payment home loan may provide that periodic repayments of principal and interest on graduated payment home loans may increase in amounts not exceeding the following:

(a) 7.5 percent annually during a period of five years or less;

(b) 6.5 percent annually during a period of six years;

(c) 5.5 percent annually during a period of seven years;

(d) 4.5 percent annually during a period of eight years;

(e) 3.5 percent annually during a period of nine years; and

(f) 3 percent annually during a period of ten years.

No graduated payment home loan may provide for principal and interest increases after its first ten years. The increases in payments of principal and interest provided in clauses (a) to (f) are independent and one graduation period may not be used in conjunction with another period.

Subd. 4. Changes restricted. Payments of principal and interest may not be changed more than once a year. The first change may not occur until one year after the date of the first payment under the graduated payment home loan.

Subd. 5. Conversion rights. Borrowers taking a graduated payment home loan shall have the right to convert, at a time chosen by the borrower, to a standard nongraduated payment conventional loan or cooperative apartment loan. No assessment or penalties shall be made if the borrower chooses to convert at the interest rate and outstanding principal of the graduated payment home loan.

Subd. 6. Disclosure. Each prospective borrower shall receive materials explaining in reasonably simple terms the graduated payment home loan offered and a comparable standard conventional loan or cooperative apartment loan instrument with a fixed interest rate and level payments. The material shall include:

(a) A comparison of the terms of the graduated payment home loan and a standard conventional loan or cooperative apartment loan;

(b) Payment schedules for both types of instruments and the total payment in dollars over the full term of the loan;

(c) A description of the conversion option; and

(d) A prominent statement that borrowers have the option to elect a standard conventional loan or cooperative apartment loan instrument.

Subd. 7. Savings associations; first lien. Capitalization of interest resulting from any negative amortization of a graduated payment home loan made by a savings association shall not change the status of the mortgage as a first lien against the property securing the loan pursuant to section 51A.38, subdivision 5. The capitalization of interest in a negative amortization shall not be considered as a loan or debt separate from the graduated payment mortgage contracted for at the time of loan origination.

HIST: 1979 c 239 s 1; 1981 c 351 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 12; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 10,44; 1997 c 157 s 67; 1998 c 260 s 1



Section 47.202 Repealed, 1996 c 310 s 1

47.202 Repealed, 1996 c 310 s 1



Section 47.203 Federal preemption override.

47.203 Federal preemption override.

The provisions of Public Law Number 96-221, title V, part A, section 501(a)(1) (United States Code, title 12, section 1735f-7a), do not apply with respect to a loan, mortgage, credit sale or advance made in this state after June 2, 1981, nor with respect to a loan, mortgage, credit sale or advance secured by real property located in this state and made after June 2, 1981.

HIST: 1980 c 599 s 4; 1980 c 604 s 4; 1981 c 351 s 11; 1Sp1981 c 4 art 1 s 47; 1999 c 151 s 9



Section 47.204 Temporary removal of mortgage usury limits.

47.204 Temporary removal of mortgage usury limits.

Subdivision 1. No usury limits. Notwithstanding any law to the contrary, no limitation on the rate or amount of interest, discount points, finance charges, or other charges shall apply to a loan, mortgage, credit sale, or advance which would have been exempt from the laws of this state pursuant to Public Law Number 96-221, title V, part A, section 501 (United States Code, title 12, section 1735f-7a), as amended as of June 2, 1981, but for section 47.203 and which is made in this state after June 2, 1981.

Subd. 2. Enforceable throughout term. If the rate or amount of interest, discount points, finance charges, or other charges are permitted by this section at the time the loan, mortgage, credit sale or advance is made, the rate or amount of interest, discount points, finance charges or other charges are permitted throughout the original term of the agreement and any extension agreed upon by the borrower and the lender or their respective successors in interest.

HIST: 1981 c 351 s 12; 1984 c 576 s 4; 1987 c 349 art 1 s 7; 1999 c 151 s 10



Section 47.205 Assignment of mortgage; duties; penalties.

47.205 Assignment of mortgage; duties; penalties.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Lender" means all state banks and trust companies, national banking associations, state and federally chartered savings associations, mortgage banks, savings banks, insurance companies, credit unions making a loan, or any person making a conventional loan as defined under section 47.20, subdivision 2, clause (3) or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4). A "selling lender" is a lender who sells, assigns, or transfers the servicing of a loan, to a "purchasing lender or a servicing agent."

(b) "Loan" means all loans and advances of credit authorized under section 47.20, subdivision 1, clauses (1) to (4) and conventional loans as defined under section 47.20, subdivision 2, clause (3) or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4).

(c) "Escrow account" means escrow, agency, or similar account for the payment of taxes or insurance premiums with respect to a mortgaged one-to-four family, owner occupied residence located in this state.

(d) "Person" means an individual, corporation, business trust, partnership or association, or any other legal entity.

Subd. 2. Assignment or sale of mortgage loans. If the servicing of mortgage loans financing one-to-four family owner occupied residences located in this state is sold or assigned to another person:

(1) the selling lender shall notify the mortgagor of the sale no more than ten days after the actual date of transfer. The notification must include the name, address, and telephone number of the person who will assume responsibility for servicing and accept payments for the mortgage loan and the notification must also include a detailed written financial breakdown, including but not limited to, interest rate, monthly payment amount, and current escrow balance;

(2) the purchasing lender shall issue corrected coupon or payment books, if used, and shall provide notification to the mortgagor within 20 days after the first payment to the purchasing lender is due, of the name, address, and telephone number of the person from whom the mortgagor can receive information regarding the servicing of the loan, and shall inform the mortgagor of any changes made regarding the mortgage escrow accounts or servicing requirements including, but not limited to, interest rate, monthly payment amount, and current escrow balance; and

(3) the purchasing lender shall respond within 15 business days to a written request for information from a mortgagor. A written response must include the telephone number of the company representative who can assist the mortgagor.

Subd. 3. Administration of escrow accounts. Each lender requiring funds of a mortgagor to be paid into an escrow account for payment of taxes or insurance premiums with respect to a mortgaged one-to-four family owner occupied residence located in this state shall make payments for the taxes or insurance from the escrow account in a timely manner as these obligations become due provided that funds paid into the account by the mortgagor are sufficient for the payment. If there is a shortage of funds, the lender shall promptly notify the mortgagor of the shortage. If the lender fails to make timely payments, the lender is liable to the mortgagor for actual damages caused by the failure to pay the amounts when due and is subject to penalties provided in subdivision 4, except that the lender may present any legal defense in any subsequent hearing. The lender is permitted to make a payment on behalf of the mortgagor even though there are not sufficient funds in a particular account to cover the payment.

Subd. 4. Penalties. If a lender fails to comply with the requirements of subdivisions 2 and 3, the lender is liable to the mortgagor for actual damages caused by the violation. In addition, the lender is liable to the mortgagor for $500 per occurrence if the violation of subdivision 2 or 3 was due to the lender's failure to exercise reasonable care.

HIST: 1986 c 358 s 1; 1987 c 349 art 1 s 8,9; 1995 c 171 s 13



Section 47.206 Interest rate or discount point agreements.

47.206 Interest rate or discount point agreements.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Lender" means a person or entity referred to in section 47.20, subdivision 1, a credit union, or a person making a conventional loan as defined under section 47.20, subdivision 2, clause (3), or cooperative apartment loan as defined under section 47.20, subdivision 2, clause (4), except that conventional loans or cooperative apartment loans include any loan or advance of credit in an original principal balance of less than $200,000. "Lender" also means a mortgage broker as defined in paragraph (e).

(b) "Loan" means loans and advances of credit authorized under section 47.20, subdivision 1, clauses (1) to (4), and conventional loans as defined under section 47.20, subdivision 2, clause (3), or cooperative apartment loans as defined under section 47.20, subdivision 2, clause (4), except that conventional loans or cooperative apartment loans also include all loans and advances of credit in an original principal balance of less than $200,000. "Loan" does not include a loan or advance of credit secured by a mortgage upon real property containing more than one residential unit or secured by a security interest in shares of more than one residential unit in a building owned or leased by a cooperative apartment corporation.

(c) "Borrower" means a natural person who has submitted an application for a loan to a lender.

(d) "Interest rate or discount point agreement" or "agreement" means a contract between a lender and a borrower under which the lender agrees, subject to the lender's underwriting and approval requirements, to make a loan at a specified interest rate or number of discount points, or both, and the borrower agrees to make a loan on those terms. The term also includes an offer by a lender that is accepted by a borrower under which the lender promises to guarantee or lock in an interest rate or number of discount points, or both, for a specific period of time.

(e) "Mortgage broker" includes:

(1) a person who performs or offers to perform the activities of "mortgage brokering" or "soliciting, placing, or negotiating a residential mortgage loan" as defined by chapter 58; or

(2) the employees of a person described in clause (1).

Subd. 2. Disclosures. A lender offering borrowers the opportunity to enter into an agreement in advance of closing shall disclose, in writing, to the borrowers at the time the offer is made: (1) a definite expiration date or term of the agreement, which may not be less than the reasonably anticipated closing date or time required to process, approve, and close the loan; (2) the circumstances, if any, under which the borrower will be permitted to close at a lower rate of interest or points than expressed in the agreement; (3) the steps required to process, approve, and close the loan, including the actions required of the borrower and lender; (4) that the agreement is enforceable by the borrower; and (5) the consideration required for the agreement.

Subd. 3. Agreements to be in writing. A borrower or lender may not maintain an action on an agreement unless the agreement is in writing or is permitted by subdivision 4, expresses consideration, sets forth the relevant terms and conditions, and is signed by the borrower and the lender.

Subd. 4. Oral agreements and acceptances prohibited. A lender may not offer or induce a borrower to accept an oral agreement and a borrower may not be permitted to orally accept an agreement, provided that if the borrower and lender have not executed a written agreement, this subdivision does not prohibit the offer and acceptance of an oral agreement which is offered and accepted during a period no greater than ten days before closing.

Subd. 5. Statement of current terms not an offer. An oral or written statement of current loan terms and conditions, including interest rates and number of discount points, is not an offer or an inducement by a lender to enter into an agreement. A written statement of current loan terms and conditions must be accompanied by a disclaimer that the statement is not an offer to enter into an agreement and that an offer may only be made pursuant to subdivisions 3 and 4.

Subd. 6. Prohibited acts. A person, including a lender, may not advise, encourage, or induce a borrower or third party to misrepresent information that is the subject of a loan application or to violate the terms of the agreement. Neither a mortgage lender nor a mortgage broker shall advertise mortgage terms, including interest rate and discount points, which were not available from the lender or broker on the date or dates specified in the advertisement. For purposes of this section, "advertisement" shall include a list or sampler of mortgage terms compiled from information provided by the lender or broker, with or without charge to the lender or broker, by a newspaper, and shall also include advertising on the Internet.

Subd. 7. Penalties. (a) Except as provided in paragraph (c), a lender who violates this section or who causes unreasonable delay in processing a loan application beyond the expiration date of the agreement is liable to the borrower for a penalty in an amount not to exceed the borrower's actual out-of-pocket damages, including the present value of the increased interest costs over the normal life of the loan, or specific performance of the agreement. This paragraph applies to an agreement entered into after January 1, 1987.

(b) In addition to the penalty in paragraph (a), a lender is liable to the borrower for $500 for each violation of this section or for unreasonable delay in processing a loan application which causes the agreement to expire before closing.

(c) A lender who violates subdivision 4 is jointly and severally liable to the borrower for specific performance of the agreement or for a penalty in the amount of $500 or an amount not to exceed the borrower's actual out-of-pocket damages, including the present value of the increased costs over the normal life of the loan, whichever is greater, due to the good faith reliance of the borrower on the lender's oral representation.

(d) For purposes of this subdivision, evidence of unreasonable delay includes, but is not limited to:

(1) failure of the lender to return telephone calls or otherwise respond to the borrower's inquiries concerning the status of the loan;

(2) the addition by the lender of new requirements for processing or approving the loan that were not disclosed to the borrower under subdivision 2, clause (3), unless the requirements result from governmental agency or secondary mortgage market changes, other than changes in interest rates, that occur after the date of the agreement; or

(3) failure by the lender to take actions necessary to process or approve the loan within a reasonable period of time, if the borrower provided information requested by the lender in a timely manner.

HIST: 1987 c 336 s 5; 1996 c 439 art 5 s 1; 1997 c 157 s 9; 1998 c 343 art 2 s 1



Section 47.207 Private mortgage insurance.

47.207 Private mortgage insurance.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given:

(a) "Current fair market value" means the value of the mortgagor's property determined by an appraisal conducted within 90 days of a mortgagor's written request for cancellation of private mortgage insurance. The appraisal shall be conducted by a real estate appraiser, licensed or certified by a state or federal agency, who is reasonably acceptable to the servicer. The appraisal may be conducted at either the request of the lender, mortgagor, or servicer. The mortgagor is responsible for the cost of the appraisal.

(b) "Lender" means a person who makes or holds a residential mortgage loan.

(c) "Private mortgage insurance" means insurance paid for by the mortgagor, including any mortgage guaranty insurance, against the nonpayment of, or default on, a residential mortgage loan, other than mortgage insurance made available under the federal National Housing Act, United States Code, title 38, or title V of the federal Housing Act of 1949. "Private mortgage insurance" does not mean lender-paid mortgage insurance.

(d) "Residential mortgage loan" means a loan secured by either: (1) a mortgage on residential real property; or (2) by certificates of stock or other evidence of ownership interest in and proprietary lease from corporations, partnerships, or other forms of business organizations formed for the purpose of cooperative ownership of residential real property.

(e) "Servicer" means a person who, through any medium or mode of communication, engages in the collection or remittance for, or the right or obligation to collect or remit for, a lender, mortgagee, note owner, noteholder, or for a person's own account, of payments, interest, principal, and escrow items such as insurance and taxes for property subject to a residential mortgage loan.

Subd. 2. Right to cancel private mortgage insurance. With respect to an existing or future residential mortgage loan, a mortgagor shall have the right to elect, in writing, to cancel private mortgage insurance in connection with a residential mortgage loan if all of the following terms and conditions have been met:

(1) the current unpaid principal balance of the mortgage is 80 percent or less of the current fair market value of the property;

(2) the mortgagor has not:

(i) been 60 days or longer past due on a mortgage payment during the 12-month period beginning 24 months before the date on which the servicer receives the mortgagor's written request for cancellation; or

(ii) been 30 days or longer past due on a mortgage payment during the 12 months preceding the date on which the servicer receives the mortgagor's written request for cancellation;

(3) the mortgage was made at least 24 months prior to the receipt of a request for cancellation;

(4) the property securing the mortgage loan is owner-occupied; and

(5) the mortgage has not been pooled with other mortgages in order to constitute, in whole or in part, collateral for bonds issued by the state of Minnesota or any political subdivision of the state of Minnesota or of any agency of any political subdivision of the state of Minnesota.

Subd. 3. Notice of right to cancel private mortgage insurance. (a) With respect to each existing or future residential mortgage loan, a servicer must provide an annual written notice to the mortgagor currently paying premiums for private mortgage insurance. The notice must be in 12-point type or greater and appear substantially as follows:

NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE

If you currently pay private mortgage insurance premiums, you may have the right under federal law or Minnesota law to cancel the insurance and stop paying premiums. This would reduce your total monthly payment.

You may have the right to cancel private mortgage insurance if the principal balance of your loan is 80 percent or less of the current market value of your home. Under Minnesota law, the value of your property can be determined by a professional appraisal. You need to pay for this appraisal, but in most cases you will be able to recover this cost in less than a year if your mortgage insurance is canceled.

If you wish to learn whether you are eligible to cancel this insurance, please contact us at (enter address and phone number of servicer).

(b) The notice required by this subdivision must be on its own page, but a disclosure notice concerning private mortgage insurance required by federal law may be included on the same page as the disclosure notice required by this subdivision. The page containing the notice required by this subdivision may be included with other disclosures or notices required by federal law that are sent to the mortgagor.

(c) If the mortgage has been pooled with other mortgages in order to constitute, in whole or in part, collateral for bonds issued by the state of Minnesota or any political subdivision of the state of Minnesota or of any agency of any political subdivision of the state of Minnesota and notice of right to cancel private mortgage insurance is required under federal law, no notice under this subdivision is required.

Subd. 4. Servicer response to cancellation request. (a) Within 30 days of receipt of a mortgagor's written request to cancel private mortgage insurance, a servicer shall:

(1) provide a written notice to the insurer to cancel the private mortgage insurance and written notice to the mortgagor that a request for cancellation has been sent to the insurer if the servicer determines that the private mortgage insurance should be canceled;

(2) provide a written response to the mortgagor identifying all additional information needed from the mortgagor if the servicer reasonably needs more information from the mortgagor to determine whether the mortgagor is eligible for cancellation of private mortgage insurance; or

(3) provide a written notice to the mortgagor of the reasons for the servicer's refusal to cancel the private mortgage insurance if the servicer determines that the mortgagor does not meet the requirements for cancellation of private mortgage insurance.

(b) If a lender, or any other person involved in the mortgage transaction, receives a written request for cancellation of private mortgage insurance, the lender or other person shall promptly forward the mortgagor's request for cancellation to the servicer, if the servicer is known to the lender or other person. If the servicer is not known to the lender or other person, the lender or other person shall advise the mortgagor to contact the company to which the mortgagor sends the monthly payment.

Subd. 5. Lender charges; return of unearned premium. (a) A lender requiring or offering private mortgage insurance shall make available to the borrower or other person paying the insurance premium the same premium payment plans as are available to the lender in paying the private mortgage insurance premium.

(b) Any refund or rebate for unearned private mortgage insurance premiums shall be paid to the mortgagor or other person actually providing the funds for payment of the premium.

(c) A lender or servicer shall not charge the mortgagor a fee or other consideration for cancellation of the private mortgage insurance or for any of the acts required by this section, except that the lender or servicer shall have the right to recover the cost of an appraisal if the mortgagor elects to have the lender or servicer perform or arrange for the appraisal.

Subd. 6. Interpretation. Nothing in this section shall be deemed to be inconsistent with the federal Homeowner's Protection Act of 1998, codified at United States Code, title 12, sections 4901 to 4910, within the meaning of "inconsistent" as used in section 9 of that act, codified at United States Code, title 12, section 4908.

HIST: 1999 c 151 s 11



Section 47.208 Delivery of satisfaction of mortgage.

47.208 Delivery of satisfaction of mortgage.

Subdivision 1. Delivery required. Upon written request, a good and valid satisfaction of mortgage in recordable form shall be delivered to any party paying the full and final balance of a mortgage indebtedness that is secured by Minnesota real estate; such delivery shall be in hand or by certified mail postmarked within 45 days of the receipt of the written request to the holder of any interest of record in said mortgage and within 45 days of the payment of all sums due thereon.

Subd. 2. Penalty. If a lender fails to comply with the requirements of subdivision 1, the lender may be held liable to the party paying the balance of the mortgage debt, for a civil penalty of up to $500, in addition to any actual damages caused by the violation.

HIST: 1987 c 336 s 6



Section 47.209 Manufactured home financing; property tax collection requirement.

47.209 Manufactured home financing; property tax collection requirement.

Subdivision 1. Applicability. This section applies to any agreement entered into after December 31, 1992, for the financing or refinancing of a purchase of a manufactured home. As used in this section and section 277.17, "lender" includes a state bank and trust company, national banking association, state or federally chartered savings association, mortgage bank, savings bank, insurance company, credit union, or a dealer as defined in section 327B.01, subdivision 7, that enters into an agreement for financing or refinancing a purchase of a manufactured home.

Subd. 2. Condition of financing agreement. Each agreement must contain a statement that it is a condition of the agreement that the borrower must agree to pay all taxes on the manufactured home when due.

Subd. 3. Collection of delinquent taxes. Within 30 days of receipt of a notice of delinquency from a county under section 277.17, the lender must notify the mortgagor that the tax must be paid in full no later than 60 days from the date of issuance of the notice. The notice must inform the mortgagor that if the tax is not paid by that date, the lender may pay the delinquent tax, together with any penalty and interest then due, in full to the county. The notice may inform the mortgagor of the lender's option to begin foreclosure proceedings. The county may only request payment and collection of taxes that have been delinquent for no longer than one year under this section. The county must notify the lender if the owner of the manufactured home pays the delinquent taxes at any time during the 60 days after the notice has been issued.

HIST: 1991 c 291 art 15 s 1; 1992 c 511 art 2 s 1; 1995 c 171 s 14



Section 47.21 Laws prescribing type of security not to apply.

47.21 Laws prescribing type of security not to apply.

No other law in this state prescribing the nature, amount or form of security or requiring security upon which loans or advances of credit may be made, or prescribing or limiting interest rates upon loans or advances of credit, or prescribing or limiting the period for which loans or advances of credit may be made, shall be deemed to apply to loans, advances of credit or purchases made pursuant to section 47.20, subdivisions 1, 3 and 4a.

(1) Such institutions may invest in notes or bonds secured by mortgage or trust deed insured pursuant to section 47.20, subdivision 1, clause (2), and in securities issued by national mortgage associations;

(2) The notes, bonds and other securities herein made eligible for investment may be used wherever, by statute, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities.

HIST: (7658-4) 1935 c 49 s 2; 1937 c 88 s 2; 1976 c 300 s 3; 1981 c 351 s 13



Section 47.23 Savings departments.

47.23 Savings departments.

Subdivision 1. Except as specifically authorized by other laws of this state, no individual, partnership, unincorporated association, or corporation, other than a savings bank, safe deposit company, or trust company, holding an effective certificate of authority or license issued by the commissioner of commerce and subject to and complying with all of the provisions of law relating to such savings banks, safe deposit companies, and trust companies, respectively, shall in any manner display or make use of any sign, symbol, token, letterhead, card, circular, or advertisement stating, representing, or indicating authorization to transact the business which a savings bank, safe deposit company, or trust company usually does, or under these provisions is authorized to do; nor shall any such individual, partnership, unincorporated association, or corporation use the words "savings" or "trust" or "safe deposit" alone or in combination in title or name or otherwise, or in any manner solicit business or make loans or solicit or receive deposits or transact business as a savings bank, safe deposit company, or trust company; except that a state bank, or trust company, regularly incorporated and authorized to do business under the laws of this state, may establish and maintain a savings department under the supervision of the commissioner of commerce, and may solicit and receive deposits in this savings department and advertise the same as such, and every such trust company having a savings department shall use in its name or title, in addition to the word "trust", the word "savings". Savings deposits received by such a trust company shall be invested only in authorized securities, as defined by law, and the trust company shall keep on hand, at all times, such securities in an amount at least equal to the amount of the deposits, and these securities shall be the representative of, and the fund for, applicable first and exclusively to the payments of, the savings deposits. Deposits received by the trust company subject to its right to require notice of withdrawal evidenced by passbooks or by written receipt or agreement shall be deemed savings deposits.

Subd. 2. Any old line life insurance company which does not in any manner display or make use of any sign, symbol, token, letterhead, card, circular, or advertisement representing or indicating that it is authorized to transact any business which a savings bank, safe deposit company, or trust company usually does and which does not attempt to do any such business; and which uses the word "trust" in its name in combination with other words in such a manner that it is apparent that the company is not either a savings bank, safe deposit company, or trust company, and does not attempt to do any of the business which a savings bank, safe deposit company, or trust company usually does, shall not be prohibited from so using such word "trust" in its name.

Subd. 3. Every individual, partnership, unincorporated association, or corporation which shall violate any of the provisions of this section shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, to be recovered in a civil action to be brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined from any further violation in an action brought in the name of the state for that purpose.

HIST: (7651) RL s 2978; 1909 c 178 s 1; 1915 c 236 s 1; 1929 c 77 s 1; 1945 c 133 s 2; 1961 c 298 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 47.24 Failure to report; forfeitures.

47.24 Failure to report; forfeitures.

Every corporation which shall fail to make and transmit to the commissioner of commerce, within ten days after the time prescribed by law therefor, any report required by the provisions of this chapter, or by other lawful authority, or shall fail to include therein any matter required by the commissioner of commerce, shall forfeit to the state the sum of $100 for every day that the report is withheld or delayed or that it shall fail to report any such omitted matter.

HIST: (7652) RL s 2979; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 47.25 Notice of meetings.

47.25 Notice of meetings.

At least 30 days prior to any annual, and at least ten days prior to any special, meeting of its stockholders, mailed notice shall be given to each stockholder, specifying the time, place, and purpose thereof; also a notice of any resolution or proposition on which action is proposed to be taken.

HIST: (7653) RL s 2980



Section 47.26 Violations.

47.26 Violations.

Every officer, agent, or employee of any corporation or copartnership, and every other individual, who shall knowingly and willfully do or omit anything, the doing or omission of which on the part of any corporation, copartnership, or individual is in violation of any of the provisions of this chapter and who continues or repeats such act or omission for or during more than ten successive days, shall be guilty of a felony.

HIST: (7654) RL s 2981



Section 47.27 Definitions.

47.27 Definitions.

Subdivision 1. Unless the language or context clearly indicates that a different meaning is intended, the words, terms, and phrases defined in subdivisions 2, 3 and 4, shall, for the purposes of sections 47.27 to 47.30, be given the meanings subjoined to them.

Subd. 2. "Savings bank" shall have the meaning set forth in sections 47.01 and 47.02.

Subd. 3. "Savings association" shall have the meaning set forth in section 51A.02, subdivision 7.

Subd. 4. "Federal association" means a savings association, savings and loan association or savings bank organized under that certain act of Congress known as The Home Owners Loan Act of 1933, and acts amendatory thereof.

HIST: 1949 c 337 s 1; 1984 c 592 s 1; 1995 c 171 s 15; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 45; 1997 c 157 s 67; 1998 c 254 art 1 s 9; 1998 c 260 s 1; 1999 c 151 s 12



Section 47.28 Savings banks may convert into savings associations.

47.28 Savings banks may convert into savings associations.

Subdivision 1. Any savings bank organized and existing under and by virtue of the law of this state may amend its articles of incorporation so as to convert itself into a savings association, by complying with the following requirements and procedure:

The savings bank by a two-thirds vote of the entire board of directors, at any regular or special meeting of said board duly called for that purpose, shall (a) pass a resolution declaring their intention to convert the savings bank into a savings association, and (b) cause an application in writing to be executed, by such persons as the directors may direct, in the form prescribed by the department of commerce, requesting a certificate of authorization (charter) as a savings association to transact business at the place and in the name stated in the application. The amendments proposed to the articles of incorporation and bylaws shall be included as part of the application.

The application shall be submitted to, considered and acted upon by the department of commerce in the same manner and by the same standards as applications are submitted, considered and acted upon under chapter 51A.

Subd. 2. If the certificate of authorization (charter) be issued, the articles of incorporation may then be amended so as to convert the savings bank into a savings association by following the procedure prescribed for amending articles of incorporation of savings banks.

Subd. 3. Upon receipt of the fees required for filing and recording amended articles of incorporation of savings banks, the secretary of state shall record the amended articles of incorporation and certify that fact thereon, whereupon the conversion of such savings bank into a savings association shall become final and complete and thereafter said corporation shall have the powers and be subject to the duties and obligations prescribed by the laws of this state applicable to savings associations.

Subd. 4. Repealed by amendment, 1995 c 171 s 16

Subd. 5. The resulting association shall as soon as practicable and within such time not extending beyond three years from the date the conversion becomes final and complete and by such methods as the department of commerce shall direct, cause its organization, its securities and investments, the character of its business, and the methods of transacting the same to conform to the laws applicable to savings associations.

HIST: 1949 c 337 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1995 c 171 s 16; 1995 c 202 art 1 s 6



Section 47.29 Repealed, 1997 c 157 s 72

47.29 Repealed, 1997 c 157 s 72



Section 47.30 Savings association may convert into savings bank.

47.30 Savings association may convert into savings bank.

Subdivision 1. Any capital stock savings association organized and existing under and by virtue of the laws of this state may amend its articles of incorporation so as to convert itself into a savings bank, by complying with the following requirements and procedure:

A meeting of the shareholders shall be held upon not less than 15 days' written notice to each shareholder, served either personally or by mail prepaid, directed to the shareholder's last known post office address according to the records of the association, stating the time, place and purpose of such meeting.

At such meeting, the shareholders may by two-thirds vote (according to the book value of said shares) of those present in person or by proxy pass a resolution declaring their intention to convert such association into a savings bank and setting forth the names of the proposed first board of directors. A copy of the minutes of such meeting verified by the affidavit of the chair and the secretary of the meeting, shall be filed in the office of the department of commerce within ten days after the meeting. Such copy, when so filed, shall be evidence of the holding of such meeting and of the action taken.

Subd. 2. An application for a certificate authorizing a savings bank to transact business, in the form required by sections 46.041 and 46.046, shall be submitted to, considered and acted upon by the department of commerce in the same manner and by the same standards as applications are submitted, considered and acted upon under sections 46.041, 46.044, 46.046, and 50.01. The fees required by section 46.041 shall be paid and the amendments proposed to the articles of incorporation and bylaws shall be included as part of the application.

Subd. 3. If the department of commerce grants the application, the certificate of authorization (charter) shall be issued as provided by section 46.041, and the articles of incorporation may then be amended so as to convert the savings association into a savings bank by following the procedure prescribed for amending articles of incorporation of savings associations: Provided, that the proposed amended articles shall contain the names of, and be signed by, the proposed first board of directors.

Subd. 4. Repealed, 1995 c 171 s 70

Subd. 5. Upon receipt of the fees required for filing and recording amended articles of incorporation of savings associations, the secretary of state shall record the amended articles of incorporation and certify that fact thereon, whereupon the conversion of such savings association into a savings bank shall become final and complete and thereafter the signers of said amended articles and their successors shall be a corporation, and have the powers and be subject to the duties and obligations prescribed by the laws of this state applicable to savings banks.

Subd. 6. Repealed, 1995 c 171 s 70

Subd. 7. The resulting savings bank shall as soon as practicable and within such time not extending beyond three years from the date the conversion becomes final and complete and by such methods as the commissioner of commerce shall direct, cause its organization, its securities and investments, the character of its business, and the methods of transacting the same to conform to the laws applicable to savings banks.

HIST: 1949 c 337 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 16,17,70; 1986 c 444; 1995 c 171 s 19-22



Section 47.31 Repealed, 1997 c 157 s 72

47.31 Repealed, 1997 c 157 s 72



Section 47.32 Repealed, 1997 c 157 s 72

47.32 Repealed, 1997 c 157 s 72



Section 47.325 Appeal and judicial review.

47.325 Appeal and judicial review.

A savings bank aggrieved by any action or inaction of the commissioner under sections 47.27 to 47.30 may appeal under sections 14.63 to 14.69. The scope of judicial review in the proceedings is as provided in those sections.

HIST: 1995 c 171 s 24; 1998 c 254 art 1 s 10



Section 47.41 Negotiable instruments, facsimile signatures, disbursement of public funds.

47.41 Negotiable instruments, facsimile signatures, disbursement of public funds.

Any public officer or other person who is authorized singly or in conjunction with another or others, to sign checks, drafts, warrants, warrant-checks, vouchers or other orders on public funds on deposit in a depository bank may authorize the bank to honor any such instrument bearing a facsimile of that person's signature and to charge the same to the account upon which drawn, as fully as though it bore a manually written signature. Instruments so honored shall be wholly operative and binding in favor of the bank although such facsimile signature shall have been affixed without authority of such officer or other person. Any one or more or all of the signatures upon any such instrument may be facsimile as herein provided. As here used "public funds" means funds of the state or of any county, city, town, school district, any political subdivision of the state, or of any commission, board, department or agency of any thereof.

HIST: 1955 c 96 s 1; 1973 c 123 art 5 s 7; 1986 c 444



Section 47.42 Facsimile signatures, officer not liable.

47.42 Facsimile signatures, officer not liable.

If the governing body of the depositor political subdivision, or of any commission, board, department or agency thereof, by resolution approves the action of the public officer or other person in the use of such facsimile, and shall have insured the depositor with an insurance company authorized to do business in this state, in such amount and form as the governing body approves, against loss of any public funds withdrawn upon unauthorized use of such facsimile signature, such public officer or other person shall not be personally liable for loss, if any, resulting from the use of any such facsimile signature unless the loss occurs by reason of that person's own wrongful act.

HIST: 1955 c 96 s 2; 1986 c 444



Section 47.51 Detached banking facilities; definitions.

47.51 Detached banking facilities; definitions.

As used in sections 47.51 to 47.57:

"Extension of the main banking house" means any structure or stationary mechanical device serving as a drive-in or walk-up facility, or both, which is located within 1,500 feet of the main banking house or detached facility, the distance to be measured in a straight line from the closest points of the closest structures involved and which performs one or more of the functions described in section 47.53. An unstaffed after-hour depository drop box located anywhere within the municipality where the bank's main office or detached facility is located is also considered an extension of the main banking house even if it is not located within 1,500 feet of the main banking house or detached facility.

"Detached facility" means any permanent structure, office accommodation located within the premises of any existing commercial or business establishment, stationary automated remote controlled teller facility, stationary unstaffed cash dispensing or receiving device, located separate and apart from the main banking house which is not an "extension of the main banking house" as above defined, that serves as a drive-in or walk-up facility, or both, with one or more tellers windows, or as a remote controlled teller facility or a cash dispensing or receiving device, and which performs one or more of those functions described in section 47.53.

"Bank" means a bank as defined in section 46.046 and any banking office established prior to the effective date of Laws 1923, chapter 170, section 1.

"Commissioner" means the commissioner of commerce.

"Municipality" means the geographical area encompassing the boundaries of any home rule charter or statutory city located in this state, and any detached area, pursuant to section 473.625, operated as a major airport by the metropolitan airports commission pursuant to sections 473.601 to 473.679. When a bank is located in a township, the term municipality is expanded to mean the geographical area encompassing the boundaries of the township.

HIST: 1971 c 855 s 1; 1977 c 378 s 1; 1979 c 220 s 1; 1981 c 220 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 18; 1986 c 444; 1996 c 414 art 3 s 3; 2001 c 56 s 2



Section 47.52 Authorization.

47.52 Authorization.

(a) With the prior approval of the commissioner, any bank doing business in this state may establish and maintain detached facilities provided the facilities are located within: (1) the municipality in which the principal office of the applicant bank is located; or (2) 5,000 feet of its principal office measured in a straight line from the closest points of the closest structures involved; or (3) a municipality in which no bank is located at the time of application; or (4) a municipality having a population of more than 10,000; or (5) a municipality having a population of 10,000 or less, as determined by the commissioner from the latest available data from the state demographer, or for municipalities located in the seven-county metropolitan area from the metropolitan council, and all the banks having a principal office in the municipality have consented in writing to the establishment of the facility.

(b) A detached facility shall not be closer than 50 feet to a detached facility operated by any other bank and shall not be closer than 100 feet to the principal office of any other bank, the measurement to be made in the same manner as provided above. This paragraph shall not be applicable if the proximity to the facility or the bank is waived in writing by the other bank and filed with the application to establish a detached facility.

(c) A bank is allowed, in addition to other facilities, part-time deposit-taking locations at elementary and secondary schools located within the municipality in which the main banking house or a detached facility is located if they are established in connection with student education programs approved by the school administration and consistent with safe, sound banking practices.

(d) In addition to other facilities, a bank may operate part-time locations at nursing homes and senior citizen housing facilities located within the municipality in which the main banking house or a detached facility is located, or within the seven-county metropolitan area if the bank's main banking facility or a detached facility is located within the seven-county metropolitan area, if they are operated in a manner consistent with safe, sound banking practices.

HIST: 1971 c 855 s 2; 1974 c 221 s 1; 1977 c 378 s 2; 1980 c 444 s 1; 1981 c 220 s 7; 1987 c 161 s 1; 1993 c 257 s 9; 1995 c 202 art 2 s 5; art 4 s 5; 1996 c 305 art 1 s 129; 1996 c 414 art 3 s 4; 1999 c 151 s 13; 2000 c 427 s 1



Section 47.521 Closed bank location; authorization.

47.521 Closed bank location; authorization.

Where the commissioner has determined that an existing state bank or national banking association is about to fail or has failed and it is in the public interest to prevent the loss of banking services in the community affected, the limitations on location and number of detached facilities in section 47.52 do not apply to an application to establish a detached facility in the same locality. In the event the commissioner has determined that it is necessary and in the public interest to act immediately on the application, the commissioner may waive the requirements of section 47.54.

HIST: 1983 c 242 s 2



Section 47.53 Functions of a facility.

47.53 Functions of a facility.

A detached facility may provide any service or perform any function that may be offered or performed at the bank's main banking house.

HIST: 1971 c 855 s 3; 1977 c 378 s 3; 1980 c 468 s 1



Section 47.54 Notices and approval procedures.

47.54 Notices and approval procedures.

Subdivision 1. Application. Any bank desiring to establish a detached facility shall execute and acknowledge a written application in the form prescribed by the commissioner and shall file the application in the commissioner's office with a fee of $500. The applicant shall within 30 days of the receipt of the form prescribed by the commissioner publish a notice of the filing of the application in a qualified newspaper published in the municipality in which the proposed detached facility is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed detached facility is to be located. In addition to the publication, the applicant must mail a copy of the notice by certified mail to every bank located within three miles of the proposed location of the detached facility, measured in the manner provided in section 47.52.

Subd. 2. Approval order. If no objection is received by the commissioner within 15 days after the publication and mailing of the notices, the commissioner shall issue an order approving the application without a hearing if it is found that (a) the applicant bank meets current industry standards of capital adequacy, management quality, and asset condition, (b) the establishment of the proposed detached facility will improve the quality or increase the availability of banking services in the community to be served, and (c) the establishment of the proposed detached facility will not have an undue adverse effect upon the solvency of existing financial institutions in the community to be served. Otherwise, the commissioner shall deny the application. Any proceedings for judicial review of an order of the commissioner issued under this subdivision without a contested case hearing shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in such proceedings shall be as provided therein. Nothing herein shall be construed as requiring the commissioner to conduct a contested case hearing if no written objection is timely received by the commissioner from a bank within three miles of the proposed location of the detached facility.

Subd. 3. Objections; hearing. If any bank within three miles of the proposed location of the detached facility objects in writing within 15 days, the commissioner shall consider the objection. If the objection also requests a hearing, the objector must include the nature of the issues or facts to be presented and the reasons why written submissions would be insufficient to make an adequate presentation to the commissioner. Comments challenging the legality of an application should be submitted separately in writing.

Written requests for hearing must be evaluated by the commissioner who may grant or deny the request. A hearing must generally be granted only if it is determined that written submissions would be inadequate or that a hearing would otherwise be beneficial to the decision-making process. A hearing may be limited to issues considered material by the commissioner.

If a request for a hearing has been denied, the commissioner shall notify the applicant and all interested persons stating the reasons for denial. Interested parties may submit to the commissioner with simultaneous copies to the applicant additional written comments on the application within 14 days after the date of the notice of denial. The applicant shall be provided an additional seven days after the 14-day deadline has expired within which to respond to any comments submitted within the 14-day period. A copy of any response submitted by the applicant shall also be mailed simultaneously by the applicant to the interested parties. The commissioner may waive the additional seven-day comment period if so requested by the applicant.

Subd. 4. Hearing. In any case in which the commissioner grants a request for a hearing, or makes the independent determination that a hearing is warranted on the basis of the conditions in subdivision 3, the commissioner shall fix a time for a hearing conducted pursuant to chapter 14 to decide whether or not the application will be granted. A notice of the hearing must be published by the applicant in the form prescribed by the commissioner in a qualified newspaper published in the municipality in which the proposed detached facility is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed detached facility is to be located. The notice must be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. At the hearing the commissioner shall consider the application and hear the applicants and witnesses that appear in favor of or against the granting of the application of the proposed detached facility. If an application is contested and a hearing is granted, 50 percent of an additional fee equal to the actual costs incurred by the department of commerce in approving or disapproving the application, payable to the commissioner of commerce to be deposited in the general fund, must be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 5. Decision after hearing. If upon the hearing, it appears to the commissioner that the requirements for approval contained in subdivision 2 have been met, the commissioner shall, not later than 90 days after the hearing, issue an order approving the application. If the commissioner shall decide that the application should not be granted, the commissioner shall issue an order to that effect and forthwith give notice by certified mail to the applicant.

Subd. 6. Expiration and extension of order. If a facility is not activated within 18 months from the date of the order, the approval order automatically expires. Upon request of the applicant prior to the automatic expiration date of the order, the commissioner may grant reasonable extensions of time to the applicant to activate the facility as the commissioner deems necessary. The extensions of time shall not exceed a total of an additional 12 months. If the commissioner's order is the subject of an appeal in accordance with chapter 14, the time period referred to in this section for activation of the facility and any extensions shall begin when all appeals or rights of appeal from the commissioner's order have concluded or expired.

HIST: 1971 c 855 s 4; 1977 c 378 s 4; 1979 c 64 s 1; 1981 c 220 s 8; 1982 c 424 s 130; 1983 c 247 s 25; 1983 c 250 s 3; 1984 c 576 s 7; 1986 c 444; 1987 c 384 art 2 s 1; 1989 c 166 s 5; 1990 c 422 s 10; 1992 c 587 art 1 s 12; 1993 c 257 s 10; 1994 c 382 s 5; 1999 c 151 s 14,15



Section 47.55 Existing banking facilities or branches of savings associations.

47.55 Existing banking facilities or branches of savings associations.

Subdivision 1. Banking facilities in operation prior to May 1, 1971. A bank may retain and operate one detached facility as it may have had in operation prior to May 1, 1971 without requirement of approval hereunder.

Subd. 2. Facilities of banks or branches of savings associations in operation prior to acquisition. The purchase of assets and assumption of liabilities of an existing detached facility of another bank or branch of a savings association or savings bank must follow the notice and approval procedures in section 47.54 to establish and maintain a new detached facility of the acquiring bank at that location but need not obtain the consent of other banks as required by section 47.52.

HIST: 1971 c 855 s 5; 1977 c 378 s 5; 1992 c 587 art 1 s 13; 1993 c 257 s 11; 1995 c 202 art 1 s 25; 1997 c 157 s 10



Section 47.56 Transfer of location.

47.56 Transfer of location.

The location of a detached facility transferred to another location outside of a radius of three miles measured in a straight line is subject to the same procedures and approval as required hereunder for establishing a new detached facility. The location of a detached facility transferred to another location within the lesser of a radius of three miles measured in a straight line from the existing location or the municipality, as defined in section 47.51, in which it is located is subject to the same procedures and approval as are required in section 47.101, subdivision 2. The relocation of a detached facility within a municipality of 10,000 or less population shall not require consent of other banks required in section 47.52.

HIST: 1971 c 855 s 6; 1993 c 257 s 12; 1995 c 202 art 2 s 6; 1997 c 157 s 11



Section 47.561 Identification of detached facility.

47.561 Identification of detached facility.

A detached facility must be properly identified at its location in a manner which includes the name of the parent bank. A detached facility in existence on March 19, 1982 must comply with this section by December 31, 1982.

HIST: 1982 c 473 s 7



Section 47.57 Violation; penalties.

47.57 Violation; penalties.

A violation of sections 47.51 to 47.57 shall be subject to penalties applicable to violations of laws affecting banks. In addition, a violation of sections 47.51 to 47.57 may be enjoined by a civil action for injunction by any aggrieved bank.

HIST: 1971 c 855 s 7



Section 47.58 Reverse mortgage loans.

47.58 Reverse mortgage loans.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Reverse mortgage loan" means a loan:

(1) Made to a borrower wherein the committed principal amount is paid to the borrower in equal or unequal installments over a period of months or years, interest is assessed, and authorized closing costs are incurred as specified in the loan agreement;

(2) Which is secured by a mortgage on residential property owned solely by the borrower; and

(3) Which is due when the committed principal amount has been fully paid to the borrower, or upon sale of the property securing the loan, or upon the death of the last surviving borrower, or upon the borrower terminating use of the property as principal residence so as to disqualify the property from the homestead credit given in chapter 290A.

(b) "Lender" means any bank subject to chapter 48, credit union subject to chapter 52, savings bank organized and operated pursuant to chapter 50, savings association subject to chapter 51A, or any insurance company as defined in section 60A.02, subdivision 4. "Lender" also includes any federally chartered bank supervised by the comptroller of the currency or federally chartered savings association supervised by the federal home loan bank board or federally chartered credit union supervised by the National Credit Union Administration, to the extent permitted by federal law.

(c) "Borrower" includes any natural person holding an interest in severalty or as joint tenant or tenant-in-common in the property securing a reverse mortgage loan.

(d) "Outstanding loan balance" means the current net amount of money owed by the borrower to the lender whether or not that sum is suspended pursuant to the terms of the reverse mortgage loan agreement or is immediately due and payable. The outstanding loan balance is calculated by adding the current totals of the items described in clauses (1) to (5) and subtracting the current totals of the item described in clause (6):

(1) The sum of all payments made by the lender which are necessary to clear the property securing the loan of any outstanding mortgage encumbrance or mechanics or material supplier's lien.

(2) The total disbursements made by the lender to date pursuant to the loan agreement as formulated in accordance with subdivision 3.

(3) All taxes, assessments, insurance premiums and other similar charges paid to date by the lender pursuant to subdivision 6, which charges were not reimbursed by the borrower within 60 days.

(4) All actual closing costs which the borrower has deferred, if a deferral provision is contained in the loan agreement as authorized by subdivision 7.

(5) The total accrued interest to date, as authorized by subdivision 5.

(6) All payments made by the borrower pursuant to subdivision 4.

(e) "Actual closing costs" mean reasonable charges or sums ordinarily paid at the time of closing for the following, whether or not retained by the lender:

(1) Any insurance premiums on policies covering the mortgaged property including but not limited to premiums for title insurance, fire and extended coverage insurance, flood insurance, and private mortgage insurance.

(2) Abstracting, title examination and search, and examination of public records related to the mortgaged property.

(3) The preparation and recording of any or all documents required by law or custom for closing a reverse mortgage loan agreement.

(4) Appraisal and survey of real property securing a reverse mortgage loan.

(5) A single service charge, which service charge shall include any consideration, not otherwise specified in this section as an "actual closing cost," paid by the borrower to the lender for or in relation to the acquisition, making, refinancing or modification of a reverse mortgage loan, and shall also include any consideration received by the lender for making a commitment for a reverse mortgage loan, whether or not an actual loan follows the commitment. The service charge shall not exceed one percent of the bona fide committed principal amount of the reverse mortgage loan.

(6) Charges and fees necessary for or related to the transfer of real property securing a reverse mortgage loan or the closing of a reverse mortgage loan agreement paid by the borrower and received by any party other than the lender.

Subd. 2. Authorization. Pursuant to rules which the commissioner of commerce may find to be necessary and proper, if any, and subject to federal laws and regulations, lenders may make investments in reverse mortgage loans and purchases of obligations representing reverse mortgage loans, provided the aggregate total of committed principal of the investment in reverse mortgage loans by any bank, savings bank, or savings association, does not exceed five percent of that lender's total deposits and savings accounts. This limitation shall be determined at each June 30 and December 31 for the following six-month period. Any decline in the total of deposits and savings accounts subsequent to a determination may be disregarded. Security for loans made under this section shall be a first lien on residential property (a) which the borrower occupies as principal residence and which qualifies for homestead classification pursuant to section 273.13, and (b) to which the borrower alone has title.

Subd. 3. Payment; repayment; amount. The committed principal amount of a reverse mortgage loan shall be paid to the borrower over the period of months or years as specified in the loan agreement. The borrower and lender may, by written agreement, amend the loan agreement from time to time. Pursuant to the terms of the contract the borrower shall make repayment to the lender:

(a) upon payment to the borrower of the final installment unless, by written agreement between the borrower and lender whereunder the borrower agrees to periodically pay the lender interest accruing on the outstanding loan balance, repayment of the outstanding loan balance is postponed until default in payment of interest or until the occurrence of any of the events specified in clauses (b) to (e);

(b) upon sale of the property securing the loan;

(c) upon the death of the last surviving borrower;

(d) upon the borrower terminating use of the property as principal residence so as to disqualify the property from homestead classification under section 273.13; or

(e) upon renegotiation of the terms of the reverse mortgage loan agreement, unless the parties agree in writing to postpone repayment.

Except as otherwise provided in this subdivision, the outstanding loan balance as projected by the lender to the anticipated time of payment to the borrower of the final installment of committed principal shall not exceed 80 percent of the appraised value of the property at inception of the loan. If upon reappraisal of the property made at any time during the term of the loan, the projected outstanding loan balance does not exceed 70 percent of the reappraised value of the property, the schedule of the lender's installment payments may be extended and the amount of the committed principal amount increased, provided the revised outstanding loan balance at payment of the lender's final installment of committed principal does not exceed 80 percent of the reappraised value of the property.

Subd. 4. Extension; early repayment. The installments may be extended by written agreement of the parties and repayment or partial repayment of the outstanding loan balance may be made at any time without penalty, except that partial repayment may be made not more often than once per year and in no amount less than $1,000. The borrower may cancel the reverse mortgage loan at any time without penalty by payment of the outstanding loan balance.

Subd. 5. Interest. Notwithstanding the provisions of section 334.01, subdivision 1, lenders may make reverse mortgage loans and purchases of obligations representing reverse mortgage loans, at an interest rate or loan yield not in excess of the maximum lawful interest rate prescribed for conventional loans by section 47.20, subdivision 4a. If section 47.20, subdivision 4a expires, the interest rate last published pursuant to the provisions of section 47.20, subdivision 4a shall be the maximum lawful interest rate for reverse mortgage loans. A contract rate within the maximum lawful interest rate applicable to a reverse mortgage loan at the time the loan is made shall be the maximum lawful interest rate for the term of the reverse mortgage loan.

Notwithstanding the provisions of section 334.01, subdivision 1, a reverse mortgage loan agreement may provide that interest will be added to the outstanding loan balance monthly as it accrues, with interest accruing on the outstanding loan balance at a rate not to exceed the rate of interest permitted under this subdivision at the time of the signing of the original loan agreement or any subsequent extension agreement.

Subd. 6. Taxes; insurance. The borrower shall pay real estate taxes, assessments and insurance premiums on the property securing the loan, and the lender may require the borrower to provide evidence of payment. Mortgage registry tax required under sections 287.01 to 287.12 must be paid at the time of the recording or registering of the original reverse mortgage. If the borrower does not make timely payment the lender may pay taxes, assessments, insurance premiums and other similar charges for the protection of the property securing its loan and may add these payments to the outstanding loan balance if not repaid by the borrower within 60 days after the borrower receives notice that the lender has made the payment.

Subd. 7. Loan closing. The lender may require the borrower to pay no more than actual closing costs incurred in connection with the making, closing, disbursing or extending of a reverse mortgage loan. A reverse mortgage loan agreement or extension agreement may provide for deferral of payment of any portion of actual closing costs. Deferred closing costs shall be added to the outstanding loan balance as provided in subdivision 1, clause (e). Unless the agreement provides for deferral, actual closing costs shall be paid by the borrower at the time of signing the agreement.

Upon signing a reverse mortgage loan agreement or extension agreement the lender shall furnish to the borrower:

(a) A schedule showing the projected pattern of the outstanding loan balance over the period of the agreement;

(b) A statement indicating in detail the charges and fees the borrower has paid or is obligated to pay to the lender or to any other person in connection with the loan; and

(c) Any other information required by state or federal law.

Subd. 8. Counseling; requirement; penalty. A lender, mortgage banking company, or other mortgage lender not related to the mortgagor must keep a certificate on file documenting that the borrower, prior to entering into the reverse mortgage loan, received counseling as defined in this subdivision from an organization that meets the requirements of section 462A.209 and is a housing counseling agency approved by the Department of Housing and Urban Development. The certificate must be signed by the mortgagor and the counselor and include the date of the counseling, the name, address, and telephone number of both the mortgagor and the organization providing counseling. A failure by the lender to comply with this subdivision results in a $1,000 civil penalty payable to the mortgagor. For the purposes of this subdivision, "counseling" means the following services are provided to the borrower:

(1) a review of the advantages and disadvantages of reverse mortgage programs;

(2) an explanation of how the reverse mortgage affects the borrower's estate and public benefits;

(3) an explanation of the lending process;

(4) a discussion of the borrower's supplemental income needs; and

(5) an opportunity to ask questions of the counselor.

HIST: 1979 c 265 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 14 art 4 s 5,6; 1986 c 444; 1Sp1986 c 3 art 1 s 7; 1991 c 201 s 1; 1991 c 291 art 20 s 1; 1993 c 257 s 13; 1995 c 202 art 1 s 7,25; 2000 c 260 s 11



Section 47.59 Financial institution credit extension maximum rates.

47.59 Financial institution credit extension maximum rates.

Subdivision 1. Definitions. For purposes of this section, the following definitions shall apply.

(a) "Actuarial method" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, and appendix J thereto.

(b) "Annual percentage rate" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, but using the definition of "finance charge" used in this section.

(c) "Borrower" means a debtor under a loan or a purchaser or debtor under a credit sale contract.

(d) "Business purpose" means a purpose other than a personal, family, household, or agricultural purpose.

(e) "Cardholder" means a person to whom a credit card is issued or who has agreed with the financial institution to pay obligations arising from the issuance to or use of the card by another person.

(f) "Consumer loan" means a loan made by a financial institution in which:

(1) the debtor is a person other than an organization;

(2) the debt is incurred primarily for a personal, family, or household purpose; and

(3) the debt is payable in installments or a finance charge is made.

(g) "Credit" means the right granted by a financial institution to a borrower to defer payment of a debt, to incur debt and defer its payment, or to purchase property or services and defer payment.

(h) "Credit card" means a card or device issued under an arrangement pursuant to which a financial institution gives to a cardholder the privilege of obtaining credit from the financial institution or other person in purchasing or leasing property or services, obtaining loans, or otherwise. A transaction is "pursuant to a credit card" only if credit is obtained according to the terms of the arrangement by transmitting information contained on the card or device orally, in writing, by mechanical or electronic methods, or in any other manner. A transaction is not "pursuant to a credit card" if the card or device is used solely in that transaction to:

(1) identify the cardholder or evidence the cardholder's creditworthiness and credit is not obtained according to the terms of the arrangement;

(2) obtain a guarantee of payment from the cardholder's deposit account, whether or not the payment results in a credit extension to the cardholder by the financial institution; or

(3) effect an immediate transfer of funds from the cardholder's deposit account by electronic or other means, whether or not the transfer results in a credit extension to the cardholder by the financial institution.

(i) "Credit sale contract" means a contract evidencing a credit sale. "Credit sale" means a sale of goods or services, or an interest in land, in which:

(1) credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind; and

(2) the debt is payable in installments or a finance charge is made.

(j) "Finance charge" has the meaning given in the Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of default or delinquency under subdivision 6 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge made for an extension or deferment under subdivision 5, unless the parties agree that these charges are finance charges;

(2) an additional charge under subdivision 6;

(3) a discount, if a financial institution purchases a loan at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation;

(4) fees paid by a borrower to a broker, provided the financial institution or a person described in subdivision 4 does not require use of the broker to obtain credit; or

(5) a commission, expense reimbursement, or other sum received by a financial institution or a person described in subdivision 4 in connection with insurance described in subdivision 6.

(k) "Financial institution" means a state or federally chartered bank, a state or federally chartered bank and trust, a trust company with banking powers, a state or federally chartered saving bank, a state or federally chartered savings association, an industrial loan and thrift company, a regulated lender, or an operating subsidiary of any such institution.

(l) "Loan" means:

(1) the creation of debt by the financial institution's payment of money to the borrower or a third person for the account of the borrower;

(2) the creation of debt pursuant to a credit card in any manner, including a cash advance or the financial institution's honoring a draft or similar order for the payment of money drawn or accepted by the borrower, paying or agreeing to pay the borrower's obligation, or purchasing or otherwise acquiring the borrower's obligation from the obligee or the borrower's assignee;

(3) the creation of debt by a cash advance to a borrower pursuant to an overdraft line of credit arrangement;

(4) the creation of debt by a credit to an account with the financial institution upon which the borrower is entitled to draw immediately;

(5) the forbearance of debt arising from a loan; and

(6) the creation of debt pursuant to open-end credit.

"Loan" does not include the forbearance of debt arising from a sale or lease, a credit sale contract, or an overdraft from a person's deposit account with a financial institution which is not pursuant to a written agreement to pay overdrafts with the right to defer repayment thereof.

(m) "Official fees" means:

(1) fees and charges which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating, or satisfying a security interest or mortgage relating to a loan or credit sale, and any separate fees or charges which actually are or will be paid to public officials for recording a notice described in section 580.032, subdivision 1; and

(2) premiums payable for insurance in lieu of perfecting a security interest or mortgage otherwise required by a financial institution in connection with a loan or credit sale, if the premium does not exceed the fees and charges described in clause (1), which would otherwise be payable.

(n) "Organization" means a corporation, government, government subdivision or agency, trust, estate, partnership, joint venture, cooperative, limited liability company, limited liability partnership, or association.

(o) "Person" means a natural person or an organization.

(p) "Principal" means the total of:

(1) the amount paid to, received by, or paid or repayable for the account of, the borrower; and

(2) to the extent that payment is deferred:

(i) the amount actually paid or to be paid by the financial institution for additional charges permitted under this section; and

(ii) prepaid finance charges.

Subd. 2. Application. Extensions of credit or purchases of extensions of credit by financial institutions under sections 47.20, 47.21, 47.201, 47.204, 47.58, 47.60, 48.153, 48.185, 48.195, 59A.01 to 59A.15, 334.01, 334.011, 334.012, 334.021, 334.06, and 334.061 to 334.19 may, but need not, be made according to those sections in lieu of the authority set forth in this section to the extent those sections authorize the financial institution to make extensions of credit or purchase extensions of credit under those sections. If a financial institution elects to make an extension of credit or to purchase an extension of credit under those other sections, the extension of credit or the purchase of an extension of credit is subject to those sections and not this section, except this subdivision, and except as expressly provided in those sections. A financial institution may also charge an organization a rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit a financial institution elects to make under section 334.01, 334.011, 334.012, 334.021, 334.06, or 334.061 to 334.19, chapter 334 does not apply to extensions of credit made according to this section or the sections listed in this subdivision. This subdivision does not authorize a financial institution to extend credit or purchase an extension of credit under any of the sections listed in this subdivision if the financial institution is not authorized to do so under those sections. A financial institution extending credit under any of the sections listed in this subdivision shall specify in the promissory note, contract, or other loan document the section under which the extension of credit is made.

Subd. 3. Finance charge for loans. (a) With respect to a loan, including a loan pursuant to open-end credit but excluding open-end credit pursuant to a credit card, a financial institution may contract for and receive a finance charge on the unpaid balance of the principal amount not to exceed the greater of:

(1) an annual percentage rate not exceeding 21.75 percent; or

(2) the total of:

(i) 33 percent per year on that part of the unpaid balance of the principal amount not exceeding $750; and

(ii) 19 percent per year on that part of the unpaid balance of the principal amount exceeding $750.

With respect to open-end credit pursuant to a credit card, the financial institution may contract for and receive a finance charge on the unpaid balance of the principal amount at an annual percentage rate not exceeding 18 percent per year.

(b) On a loan where the finance charge is calculated according to the method provided for in paragraph (a), clause (2), the finance charge must be contracted for and earned as provided in that provision or at the single annual percentage rate computed to the nearest one-tenth of one percent that would earn the same total finance charge at maturity of the contract as would be earned by the application of the graduated rates provided in paragraph (a), clause (2), when the debt is paid according to the agreed terms and the calculations are made according to the actuarial method.

(c) With respect to a loan, the finance charge must be considered not to exceed the maximum annual percentage rate permitted under this section if the finance charge contracted for and received does not exceed the equivalent of the maximum annual percentage rate calculated in accordance with Code of Federal Regulations, title 12, part 226, but using the definition of finance charge provided in this section.

(d) This subdivision does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount, discount points, precomputed charges, single annual percentage rate, variable rate, interest in advance, compounding, average daily balance method, or otherwise, if the annual percentage rate does not exceed that permitted by this section. Discount points permitted by this paragraph and not collected but included in the principal amount must not be included in the amount on which credit insurance premiums are calculated and charged.

(e) With respect to a loan secured by real estate, if a finance charge is calculated or collected in advance, or included in the principal amount of the loan, and the borrower prepays the loan in full, the financial institution shall credit the borrower with a refund of the charge to the extent that the annual percentage rate yield on the loan would exceed the maximum rate permitted under paragraph (a), taking into account the prepayment. The refund need not be made if it would be less than $5.

(f) With respect to all other loans, if the finance charge is calculated or collected in advance, or included in the principal amount of the loan, and the borrower prepays the loan in full, the financial institution shall credit the borrower with a refund of the charge to the extent the annual percentage rate yield on the loan would exceed the annual percentage rate on the loan as originally determined under paragraph (a) and taking into account the prepayment. The refund need not be made if it would be less than $5.

(g) For the purpose of calculating the refund under this subdivision, the financial institution may assume that the contract was paid before the date of prepayment according to the schedule of payments under the loan and that all payments were paid on their due dates.

(h) For loans repayable in substantially equal successive monthly installments, the financial institution may calculate the refund under paragraph (f) as the portion of the finance charge allocable on an actuarial basis to all wholly unexpired payment periods following the date of prepayment, based on the annual percentage rate on the loan as originally determined under paragraph (a), and for the purpose of calculating the refund may assume that all payments are made on the due date.

(i) The dollar amounts in this subdivision and subdivision 6, paragraph (a), clause (4), shall change periodically, as provided in this section, according to and to the extent of changes in the implicit price deflator for the gross domestic product, 1987 = 100, compiled by the United States Department of Commerce, and hereafter referred to as the index. The index for December 1991 is the reference base index for adjustments of dollar amounts.

(j) The designated dollar amounts shall change on July 1 of each even-numbered year if the percentage of change, calculated to the nearest whole percentage point, between the index for December of the preceding year and the reference base index is ten percent or more; but

(1) the portion of the percentage change in the index in excess of a multiple of ten percent shall be disregarded and the dollar amounts shall change only in multiples of ten percent of the amounts appearing in Laws 1995, chapter 202, on May 24, 1995; and

(2) the dollar amounts shall not change if the amounts required by this section are those currently in effect pursuant to Laws 1995, chapter 202, as a result of earlier application of this section.

(k) If the index is revised, the percentage of change pursuant to this section shall be calculated on the basis of the revised index. If a revision of the index changes the reference base index, a revised reference base index shall be determined by multiplying the reference base index then applicable by the rebasing factor furnished by the department of commerce. If the index is superseded, the index referred to in this section is the one represented by the department of commerce as reflecting most accurately changes in the purchasing power of the dollar for consumers.

(l) The commissioner shall announce and publish:

(1) on or before April 30 of each year in which dollar amounts are to change, the changes in dollar amounts required by paragraph (j); and

(2) promptly after the changes occur, changes in the index required by paragraph (k) including, if applicable, the numerical equivalent of the reference base index under a revised reference base index and the designation or title of any index superseding the index.

(m) A person does not violate this chapter with respect to a transaction otherwise complying with this chapter if that person relies on dollar amounts either determined according to paragraph (j), clause (2), or appearing in the last publication of the commissioner announcing the then current dollar amounts.

(n) The adjustments provided in this section shall not be affected unless explicitly provided otherwise by law.

Subd. 4. Finance charge for credit sales made by a third party. (a) A person may enter into a credit sale contract for sale to a financial institution and a financial institution may purchase and enforce the contract, if the annual percentage rate provided for in the contract does not exceed that permitted in this section, or, in the case of a retail installment sale of a motor vehicle as defined in section 168.66, the annual percentage rates permitted by subdivision 4a.

(b) The annual percentage rate may not exceed the equivalent of the greater of either of the following:

(1) the total of:

(i) 36 percent per year on that part of the unpaid balances of the amount financed that is $300 or less;

(ii) 21 percent per year on that part of the unpaid balances of the amount financed which exceeds $300 but does not exceed $1,000; and

(iii) 15 percent per year on that part of the unpaid balances of the amount financed which exceeds $1,000; or

(2) 19 percent per year on the unpaid balances of the amount financed.

(c) This subdivision does not limit or restrict the manner of calculating the finance charge whether by way of add-on, discount, discount points, single annual percentage rate, precomputed charges, variable rate, interest in advance, compounding, or otherwise, if the annual percentage rate calculated under paragraph (d) does not exceed that permitted by this section. The finance charge may be contracted for and earned at the single annual percentage rate that would earn the same finance charge as the graduated rates when the debt is paid according to the agreed terms and the finance charge is calculated under paragraph (d). If the finance charge is calculated and collected in advance, or included in the principal amount of the contract, and the borrower prepays the contract in full, the financial institution shall credit the borrower with a refund of the charge to the extent the annual percentage rate yield on the contract would exceed the annual percentage rate on the contract as originally determined under paragraph (d) and taking into account the prepayment. For the purpose of calculating the refund under this subdivision, the financial institution may assume that the contract was paid before the date of prepayment according to the schedule of payments under the contract and that all payments were paid on their due dates. For contracts repayable in substantially equal successive monthly installments, the financial institution may calculate the refund as the portion of the finance charge allocable on an actuarial basis to all wholly unexpired payment periods following the date of prepayment, based on the annual percentage rate on the contract as originally determined under paragraph (d), and for the purpose of calculating the refund may assume that all payments are made on the due date.

(d) The annual percentage rate must be calculated in accordance with Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of delinquency or default under subdivision 6 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge made for an extension or deferment under subdivision 5, unless the parties agree that these charges are finance charges;

(2) an additional charge under subdivision 6; or

(3) a discount, if a financial institution purchases a contract evidencing a credit sale at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder according to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation.

Subd. 4a. Finance charge for motor vehicle retail installment sales. A retail installment contract evidencing the retail installment sale of a motor vehicle as defined in section 168.66 is subject to the finance charge limitations in paragraphs (a) and (b).

(a) The finance charge authorized by this subdivision in a retail installment sale may not exceed the following annual percentage rates:

(1) Class 1. A motor vehicle designated by the manufacturer by a year model of the same or not more than one year before the year in which the sale is made, 18 percent per year.

(2) Class 2. A motor vehicle designated by the manufacturer by a year model of two to three years before the year in which the sale is made, 19.75 percent per year.

(3) Class 3. Any motor vehicle not in Class 1 or Class 2, 23.25 percent per year.

(b) A sale of a manufactured home made after July 31, 1983, is governed by this subdivision for purposes of determining the lawful finance charge rate, except that the maximum finance charge for a Class 1 manufactured home may not exceed 14.5 percent per year. A retail installment sale of a manufactured home that imposes a finance charge that is greater than the rate permitted by this subdivision is lawful and enforceable in accordance with its terms until the indebtedness is fully satisfied if the rate was lawful when the sale was made.

Subd. 5. Extensions, deferments, and conversion to interest bearing. (a) The parties may agree in writing, either in the loan contract or credit sale contract or in a subsequent agreement, to a deferment of wholly unpaid installments. For precomputed loans and credit sale contracts, the manner of deferment charge shall be determined as provided for in this section. A deferment postpones the scheduled due date of the earliest unpaid installment and all subsequent installments as originally scheduled, or as previously deferred, for a period equal to the deferment period. The deferment period is that period during which no installment is scheduled to be paid by reason of the deferment. The deferment charge for a one-month period may not exceed the applicable charge for the installment period immediately following the due date of the last undeferred payment. A proportionate charge may be made for deferment periods of more or less than one month. A deferment charge is earned pro rata during the deferment period and is fully earned on the last day of the deferment period. If a loan or credit sale is prepaid in full during a deferment period, the financial institution shall make or credit to the borrower a refund of the unearned deferment charge in addition to any other refund or credit made for prepayment of the loan or credit sale in full.

For the purpose of this subdivision, "applicable charge" means the amount of finance charge attributable to each monthly installment period for the loan or credit sale contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond the one month, or reduction in charge for a first installment less than one month, is ignored. The applicable charge for any installment period is that which would have been made for the period had the loan been made on an interest-bearing basis at the single annual percentage rate provided for in the contract based upon the assumption that all payments were made according to schedule. For convenience in computation, the financial institution may round the single annual rate to the nearest one quarter of one percent.

(b) Subject to a refund of unearned finance or deferment charge required by this section, a financial institution may convert a loan or credit sale contract to an interest bearing balance, if:

(1) the loan contract or credit sale contract so provides and is subject to a change of the terms of the written agreement between the parties; or

(2) the loan contract so provides and two or more installments are delinquent one full month or more on any due date.

Thereafter, the single annual percentage rate and other charges must be determined as provided under this section for interest-bearing transactions.

Subd. 6. Additional charges. (a) For purposes of this subdivision, "financial institution" includes a person described in subdivision 4, paragraph (a). In addition to the finance charges permitted by this section, a financial institution may contract for and receive the following additional charges that may be included in the principal amount of the loan or credit sale unpaid balances:

(1) official fees and taxes;

(2) charges for insurance as described in paragraph (b);

(3) with respect to a loan or credit sale contract secured by real estate, the following "closing costs," if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this section:

(i) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes;

(ii) fees for preparation of a deed, mortgage, settlement statement, or other documents, if not paid to the financial institution;

(iii) escrows for future payments of taxes, including assessments for improvements, insurance, and water, sewer, and land rents;

(iv) fees for notarizing deeds and other documents;

(v) appraisal and credit report fees; and

(vi) fees for determining whether any portion of the property is located in a flood zone and fees for ongoing monitoring of the property to determine changes, if any, in flood zone status;

(4) a delinquency charge on a payment, including the minimum payment due in connection with open-end credit, not paid in full on or before the tenth day after its due date in an amount not to exceed five percent of the amount of the payment or $5.20, whichever is greater;

(5) for a returned check or returned automatic payment withdrawal request, an amount not in excess of the service charge limitation in section 332.50; and

(6) charges for other benefits, including insurance, conferred on the borrower that are of a type that is not for credit.

(b) An additional charge may be made for insurance written in connection with the loan or credit sale contract, which may be included in the principal amount of the loan or credit sale unpaid balances:

(1) with respect to insurance against loss of or damage to property, or against liability arising out of the ownership or use of property, if the financial institution furnishes a clear, conspicuous, and specific statement in writing to the borrower setting forth the cost of the insurance if obtained from or through the financial institution and stating that the borrower may choose the person through whom the insurance is to be obtained;

(2) with respect to credit insurance or mortgage insurance providing life, accident, health, or unemployment coverage, if the insurance coverage is not required by the financial institution, and this fact is clearly and conspicuously disclosed in writing to the borrower, and the borrower gives specific, dated, and separately signed affirmative written indication of the borrower's desire to do so after written disclosure to the borrower of the cost of the insurance; and

(3) with respect to the vendor's single interest insurance, but only (i) to the extent that the insurer has no right of subrogation against the borrower; and (ii) to the extent that the insurance does not duplicate the coverage of other insurance under which loss is payable to the financial institution as its interest may appear, against loss of or damage to property for which a separate charge is made to the borrower according to clause (1); and (iii) if a clear, conspicuous, and specific statement in writing is furnished by the financial institution to the borrower setting forth the cost of the insurance if obtained from or through the financial institution and stating that the borrower may choose the person through whom the insurance is to be obtained.

(c) In addition to the finance charges and other additional charges permitted by this section, a financial institution may contract for and receive the following additional charges in connection with open-end credit, which may be included in the principal amount of the loan or balance upon which the finance charge is computed:

(1) annual charges, not to exceed $50 per annum, payable in advance, for the privilege of opening and maintaining open-end credit;

(2) charges for the use of an automated teller machine;

(3) charges for any monthly or other periodic payment period in which the borrower has exceeded or, except for the financial institution's dishonor would have exceeded, the maximum approved credit limit, in an amount not in excess of the service charge permitted in section 332.50;

(4) charges for obtaining a cash advance in an amount not to exceed the service charge permitted in section 332.50; and

(5) charges for check and draft copies and for the replacement of lost or stolen credit cards.

(d) In addition to the finance charges and other additional charges permitted by this section, a financial institution may contract for and receive a one-time loan administrative fee not exceeding $25 in connection with closed-end credit, which may be included in the principal balance upon which the finance charge is computed. This paragraph applies only to closed-end credit in an original principal amount of $4,320 or less. The determination of an original principal amount must exclude the administrative fee contracted for and received according to this paragraph.

Subd. 7. Advances to perform covenants of borrower or purchaser. (a) If the agreement with respect to a loan or credit sale contract contains covenants by the borrower or purchaser to perform certain duties pertaining to insuring or preserving collateral and the financial institution according to the agreement pays for performance of the duties on behalf of the borrower or purchaser, the financial institution may add to the debt or contract balance the amounts so advanced. Before or within a reasonable time not more than 30 days after advancing any sums, the financial institution shall state to the borrower or purchaser in writing the amount of sums advanced or to be advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the borrower or purchaser performed by the financial institution pertain to insurance, a brief description of the insurance paid for or to be paid for by the financial institution including the type and amount of coverages. Additional information need not be given. The actions of the financial institution pursuant to this subdivision shall not be deemed to cure the borrower's failure to perform covenants in the loan or credit sale contract, unless the loan or credit sale contract expressly provides otherwise.

(b) A finance charge equal to that specified in the loan agreement or credit sale contract may be made for sums advanced under paragraph (a).

Subd. 8. Attorney's fees. With respect to a loan or credit sale, the agreement may provide for payment by the borrower of the attorney's fees and court costs incurred in connection with collection or foreclosure. This subdivision is not a limitation on attorney's fees that may be charged to an organization.

Subd. 9. Right to prepay. The borrower or purchaser may prepay in full the unpaid balance of a consumer loan or credit sale contract, at any time without penalty.

Subd. 9a. Prompt crediting of payments. (a) A financial institution shall credit a payment to the consumer's account as of the date of receipt except when a delay in crediting does not result in a finance or other charge or except as provided in paragraph (b).

(b) If a financial institution, in the loan agreement or, in the case of open-end credit, on or with a periodic statement or similar document, specifies requirements for the consumer to follow in making payments, but accepts a payment that does not conform to the requirements, the creditor shall credit the payment within five days of receipt.

(c) If a financial institution fails to credit a payment, as required by paragraph (a) or (b) in time to avoid the imposition of finance or other charges, the financial institution shall adjust the consumer's account so that the charges imposed are credited to the consumer's account promptly or, in the case of open-end credit, no later than during the next billing cycle.

Subd. 10. Credit insurance. (a) The sale of credit insurance or mortgage insurance is subject to chapters 61A, 62A, and 62B, as applicable, and the rules adopted under those chapters, if any. In case there are multiple consumers obligated under a transaction subject to this chapter, no policy or certificate of insurance providing credit insurance may be procured by or through a financial institution or person described in subdivision 2 upon more than two of the consumers, in which case they may be insured jointly.

(b) A financial institution that provides credit insurance in relation to open-end credit may calculate the charge to the borrower in each billing cycle by applying the current premium rate to the balance in the manner permitted with respect to finance charges by the provisions on finance charge in this section.

(c) Upon prepayment in full of a consumer loan or credit sale contract by the proceeds of credit insurance or mortgage insurance, the consumer or the consumer's estate is entitled to a refund of any portion of a separate charge for insurance that by reason of prepayment is retained by the financial institution or returned to it by the insurer, unless the charge was computed from time to time on the basis of the balances of the consumer's loan or credit sale contract.

(d) This section does not require a financial institution to grant a refund to the consumer if all refunds due to the consumer under paragraph (c) amount to less than $5 and, except as provided in paragraph (c), does not require the financial institution to account to the consumer for any portion of a separate charge for insurance because:

(1) the insurance is terminated by performance of the insurer's obligation;

(2) the financial institution pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

(3) the financial institution receives directly or indirectly under a policy of insurance a gain or advantage not prohibited by law.

(e) Except as provided in paragraph (d), the financial institution shall promptly make or cause to be made an appropriate refund to the consumer with respect to a separate charge made to the consumer for insurance if:

(1) the insurance is not provided or is provided for a shorter term than for which the charge to the borrower for insurance was computed; or

(2) the insurance terminates before the end of the term for which it was written because of prepayment in full or otherwise.

(f) If a financial institution requires insurance, upon notice to the borrower, the borrower has the option of providing the required insurance through an existing policy of insurance owned or controlled by the borrower, or through a policy to be obtained and paid for by the borrower, but the financial institution for reasonable cause may decline the insurance provided by the borrower.

Subd. 11. Property and liability insurance. (a) Except as otherwise provided in this section and subject to the provisions on additional charges and maximum finance charges in this section, a financial institution may agree to sell, as an agent, property and liability insurance, and may contract for and receive a charge for this insurance separate from and in addition to other charges. This section does not authorize the issuance of the insurance prohibited under any statute or rule governing the business of insurance nor does it authorize a financial institution to underwrite insurance.

(b) This section does not apply to an insurance premium loan. A financial institution may request cancellation of a policy of property or liability insurance only after the borrower's default or in accordance with a written authorization by the borrower. In either case, the cancellation does not take effect until written notice is delivered to the borrower or mailed to the borrower at the borrower's address as stated by the borrower. The notice must state that the policy may be canceled on a date not less than ten days after the notice is delivered, or, if the notice is mailed, not less than 13 days after it is mailed. A cancellation may not take effect until those notice periods expire.

Subd. 12. Consumer protections. (a) Financial institutions shall comply with the requirements of the federal Truth in Lending Act, United States Code, title 15, sections 1601 to 1693, as the same may be amended from time to time, in connection with a consumer loan or credit sale for a consumer purpose where the federal Truth in Lending Act is applicable. A financial institution shall give the following disclosure to the borrower in writing at the time an open-end credit account is established if the financial institution imposes a loan fee, points, or similar charge that relates to the opening of the account which is not included in the annual percentage rate given pursuant to the federal Truth in Lending Act: "YOU HAVE BEEN ASSESSED FINANCE CHARGES, OR POINTS, WHICH ARE NOT INCLUDED IN THE ANNUAL PERCENTAGE RATE. THESE CHARGES MAY BE REFUNDED, IN WHOLE OR IN PART, IF YOU DO NOT USE YOUR LINE OF CREDIT OR IF YOU REPAY YOUR LINE OF CREDIT EARLY. THESE CHARGES INCREASE THE COST OF YOUR CREDIT."

(b) Financial institutions shall comply with the following consumer protection provisions in connection with a consumer loan or credit sale for a consumer purpose: sections 325G.02 to 325G.05; 325G.06 to 325G.11; 325G.15 to 325G.22; and 325G.29 to 325G.36, and Code of Federal Regulations, title 12, part 535, where those statutes or regulations are applicable.

(c) An assignment of a consumer's earnings by the consumer to a financial institution as payment or as security for payment of a debt arising out of a consumer loan or consumer credit sale is unenforceable by the financial institution except where the assignment: (1) by its terms is revocable at the will of the consumer; (2) is a payroll deduction plan or preauthorized payment plan, beginning at the time of the transaction, in which the consumer authorizes a series of wage deductions as a method of making each payment; or (3) applies only to wages or other earnings already earned at the time of the assignment.

Subd. 13. Loans and contracts other than consumer loans and contracts. Loans and credit sale contracts other than consumer loans and consumer credit sale contracts are not subject to the provisions and limitations of subdivisions 9; 10; 11, paragraph (b); and 12.

Subd. 14. Effect of violations on rights of parties. (a) If a financial institution has violated any provision of this section applying to collection of finance or other charges, the borrower or purchaser under a credit sale contract may recover from the financial institution actual damages and, in an action other than a class action, a penalty in an amount determined by the court but not less than $100 nor more than $1,000. With respect to violations arising from other than open-end credit transactions, no action may be brought according to this paragraph and no set-off or recoupment may be asserted according to this paragraph more than one year after the making of the debt.

(b) A borrower or purchaser under a credit sale contract is not obligated to pay a charge in excess of that allowed by this section and has a right of refund of any excess charge paid. A refund may not be made by reducing the borrower's or purchaser's obligation by the amount of the excess charge, unless the financial institution has notified the borrower or purchaser that the borrower or purchaser may request a refund and the borrower or purchaser has not so requested within 30 days thereafter. If the borrower or purchaser has paid an amount in excess of the lawful obligation under the agreement, the borrower or purchaser may recover the excess amount from the financial institution that made the excess charge or from an assignee of the financial institution's rights that undertakes direct collection of payments from or enforcement of rights against borrowers or purchasers arising from the debt.

(c) If a financial institution has contracted for or received a charge in excess of that allowed by this section, or if a borrower or purchaser under a credit sale contract is entitled to a refund and a person liable to the borrower or purchaser refuses to make a refund within a reasonable time after demand, the borrower or purchaser may recover from the financial institution or the person liable in an action other than a class action a penalty in an amount determined by the court but not less than $100 nor more than $1,000. With respect to excess charges arising from other than open-end credit transactions, no action according to this paragraph may be brought more than one year after the making of the debt. For purposes of this paragraph, a reasonable time is presumed to be 30 days.

(d) A violation of this section does not impair rights on a debt.

(e) A financial institution is not liable for a penalty under paragraph (a) or (c) if it notifies the borrower or purchaser under a credit sale contract of a violation before the financial institution receives from the borrower or purchaser written notice of the violation or the borrower or purchaser has brought an action under this section, and the financial institution corrects the violation within 45 days after notifying the borrower or purchaser. If the violation consists of a prohibited agreement, giving the borrower or purchaser a corrected copy of the writing containing the violation is sufficient notification and correction. If the violation consists of an excess charge, correction must be made by an adjustment or refund.

(f) A financial institution may not be held liable in an action brought under this section for a violation of this section if the financial institution shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error.

(g) In an action in which it is found that a financial institution has violated this section, the court shall award to the borrower or the purchaser under a credit sale contract the costs of the action and to the borrower's or purchaser's attorneys their reasonable fees.

HIST: 1995 c 202 art 3 s 1; 1996 c 414 art 2 s 1-6; 1997 c 157 s 12-16; 1999 c 151 s 16; 2000 c 427 s 2-5



Section 47.60 Consumer small loans.

47.60 Consumer small loans.

Subdivision 1. Definitions. For purposes of this section, the terms defined have the meanings given them:

(a) "Consumer small loan" is a loan transaction in which cash is advanced to a borrower for the borrower's own personal, family, or household purpose. A consumer small loan is a short-term, unsecured loan to be repaid in a single installment. The cash advance of a consumer small loan is equal to or less than $350. A consumer small loan includes an indebtedness evidenced by but not limited to a promissory note or agreement to defer the presentation of a personal check for a fee.

(b) "Consumer small loan lender" is a financial institution as defined in section 47.59 or a person registered with the commissioner and engaged in the business of making consumer small loans.

Subd. 2. Authorization, terms, conditions, and prohibitions. (a) In lieu of the interest, finance charges, or fees in any other law, a consumer small loan lender may charge the following:

(1) on any amount up to and including $50, a charge of $5.50 may be added;

(2) on amounts in excess of $50, but not more than $100, a charge may be added equal to ten percent of the loan proceeds plus a $5 administrative fee;

(3) on amounts in excess of $100, but not more than $250, a charge may be added equal to seven percent of the loan proceeds with a minimum of $10 plus a $5 administrative fee;

(4) for amounts in excess of $250 and not greater than the maximum in subdivision 1, paragraph (a), a charge may be added equal to six percent of the loan proceeds with a minimum of $17.50 plus a $5 administrative fee.

(b) The term of a loan made under this section shall be for no more than 30 calendar days.

(c) After maturity, the contract rate must not exceed 2.75 percent per month of the remaining loan proceeds after the maturity date calculated at a rate of 1/30 of the monthly rate in the contract for each calendar day the balance is outstanding.

(d) No insurance charges or other charges must be permitted to be charged, collected, or imposed on a consumer small loan except as authorized in this section.

(e) On a loan transaction in which cash is advanced in exchange for a personal check, a return check charge may be charged as authorized by section 332.50, subdivision 2, paragraph (a).

(f) A loan made under this section must not be repaid by the proceeds of another loan made under this section by the same lender or related interest. The proceeds from a loan made under this section must not be applied to another loan from the same lender or related interest. No loan to a single borrower made pursuant to this section shall be split or divided and no single borrower shall have outstanding more than one loan with the result of collecting a higher charge than permitted by this section or in an aggregate amount of principal exceed at any one time the maximum of $350.

Subd. 3. Filing. Before a person other than a financial institution as defined by section 47.59 engages in the business of making consumer small loans, the person shall file with the commissioner as a consumer small loan lender. The filing must be on a form prescribed by the commissioner together with a fee of $250 for each place of business and contain the following information in addition to the information required by the commissioner:

(1) evidence that the filer has available for the operation of the business at the location specified, liquid assets of at least $50,000; and

(2) a biographical statement on the principal person responsible for the operation and management of the business to be certified.

Revocation of the filing and the right to engage in the business of a consumer small loan lender is the same as in the case of a regulated lender license in section 56.09.

Subd. 4. Books of account; annual report; schedule of charges; disclosures. (a) A lender filing under subdivision 3 shall keep and use in the business books, accounts, and records as will enable the commissioner to determine whether the filer is complying with this section.

(b) A lender filing under subdivision 3 shall annually on or before March 15 file a report to the commissioner giving the information the commissioner reasonably requires concerning the business and operations during the preceding calendar year.

(c) A lender filing under subdivision 3 shall display prominently in each place of business a full and accurate schedule, to be approved by the commissioner, of the charges to be made and the method of computing those charges. A lender shall furnish a copy of the contract of loan to a person obligated on it or who may become obligated on it at any time upon the request of that person. This is in addition to any disclosures required by the federal Truth in Lending Act, United States Code, title 15.

(d) A lender filing under subdivision 3 shall, upon repayment of the loan in full, mark indelibly every obligation signed by the borrower with the word "Paid" or "Canceled" within 20 days after repayment.

(e) A lender filing under subdivision 3 shall display prominently, in each licensed place of business, a full and accurate statement of the charges to be made for loans made under this section. The statement of charges must be displayed in a notice, on plastic or other durable material measuring at least 12 inches by 18 inches, headed "CONSUMER NOTICE REQUIRED BY THE STATE OF MINNESOTA." The notice shall include, immediately above the statement of charges, the following sentence, or a substantially similar sentence approved by the commissioner: "These loan charges are higher than otherwise permitted under Minnesota law. Minnesota law permits these higher charges only because short-term small loans might otherwise not be available to consumers. If you have another source of a loan, you may be able to benefit from a lower interest rate and other loan charges." The notice must not contain any other statement or information, unless the commissioner has determined that the additional statement or information is necessary to prevent confusion or inaccuracy. The notice must be designed with a type size that is large enough to be readily noticeable and legible. The form of the notice must be approved by the commissioner prior to its use.

Subd. 5. Complaints alleging violation. A person obligated to or having been obligated to a consumer small loan lender filing under subdivision 3 and having reason to believe that this section has been violated may file with the commissioner a written complaint setting forth the details of the alleged violation. The commissioner, upon receipt of the complaint, may inspect the pertinent books, records, letters, and contracts of the lender and borrower involved. The commissioner may assess against the lender a fee covering the necessary costs of an investigation under this section. The commissioner may maintain an action for the recovery of the costs in a court of competent jurisdiction.

Subd. 6. Penalties for violation. A person or the person's members, officers, directors, agents, and employees who violate or participate in the violation of any of the provisions of this section may be liable in the same manner as in section 56.19.

HIST: 1995 c 202 art 3 s 2; 1996 c 305 art 1 s 14; 1996 c 414 art 2 s 7; 1999 c 151 s 17; 2000 c 427 s 6



Section 47.605 Loan solicitation; unrequested checks regulated.

47.605 Loan solicitation; unrequested checks regulated.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Facsimile check" means a document that resembles a negotiable check, money order, draft, or other instrument.

(c) "Live check" means a negotiable check, money order, draft, or other instrument that may be used by a consumer to activate a loan.

Subd. 2. Unrequested checks. No financial institution or other lender may offer to make a loan by mailing to a Minnesota resident a live check payable to the addressee, which the addressee is requested to endorse and then cash, deposit, or otherwise negotiate as a means of accepting the loan offered, except as provided in subdivision 3. This section does not apply if the addressee already has an open-end credit arrangement or business relationship with the financial institution or other lender or if the addressee has requested in writing that the live check be mailed to the addressee.

Subd. 3. Effect of live checks. (a) The addressee is not liable for any loan contracted or allegedly contracted by means of a live check that violates subdivision 2, unless the live check is offered in compliance with the requirements in paragraphs (b) to (g).

(b) The live check, regardless of its form, must not be negotiable after a period no longer than 30 days after the date shown on the live check. Printed material accompanying the live check must advise the consumer to void and destroy the live check if it is not going to be negotiated, and must be substantially similar to the following disclosure:

"THIS IS A SOLICITATION FOR A LOAN--READ THE ENCLOSED DISCLOSURES BEFORE SIGNING AND CASHING THIS CHECK."

(c) Notification of the loan agreement must be on the back of the live check so that the consumer is advised that by signing the back of the live check the consumer will have activated a loan transaction. The following disclosure must appear on the back of the live check:

"By endorsing this instrument, you agree to repay this loan according to the terms of the Loan Agreement, which you acknowledge receiving and which provides you with the contract terms in connection with this loan transaction."

(d) Opt-out provisions of United States Code, title 15, section 1681b(e), must be noted by reference in printed materials that accompany the live check.

(e) Live check loan solicitations must be mailed in envelopes with no indication that a negotiable instrument is contained in the mailing. Envelopes must be marked with instructions to the postal service stating that the item is not to be forwarded if the intended addressee is no longer at the location.

(f) The creditor who receives a negotiated live check must execute the following steps consistent with the structure of the creditor's business:

(1) ensure that the instrument is placed in the consumer's loan folder, record, or other filing procedure consistent with the creditor's business which will enable recovery of the item, or an exact facsimile of the original document; and

(2) provide to the customer a coupon book or billing statement or other medium consistent with the creditor's business practice as confirmation of the activation of the loan.

(g) In the event that a live check is stolen or incorrectly received by someone other than the intended payee, and the live check is fraudulently cashed or otherwise negotiated, the following safeguards for the consumer must be triggered:

(1) the creditor, upon receipt of notification that the consumer did not negotiate the live check, shall provide, and the consumer may complete, a statement confirming that the consumer did not deposit, cash, or otherwise negotiate the live check;

(2) completion of the confirmation statement must be facilitated by the creditor by providing the consumer the opportunity to fill it out at a local location of the creditor, by mail, or both, and by explaining that the consumer is relieved from any liability on the loan. The creditor shall also provide the consumer with a contact person to provide assistance if required; and

(3) upon submitting a completed confirmation statement to the creditor, the consumer who was the intended payee shall have no liability for the loan obligation, absent any fraud by that consumer.

Subd. 4. Facsimile checks. No financial institution or other lender shall mail to a Minnesota resident a solicitation for a cash loan that includes a facsimile check payable to the addressee unless:

(1) the facsimile check contains on the front and back, in at least a 30-point bold font, the words:

"This is not a check";

(2) the opt-out provisions of United States Code, title 15, section 1681b(e), are noted by reference in printed materials that accompany the facsimile check; and

(3) the solicitation is mailed in an envelope that does not make it appear that a negotiable instrument is contained in the mailing.

HIST: 1998 c 335 s 1



Section 47.61 Electronic funds transfer facilities; definitions.

47.61 Electronic funds transfer facilities; definitions.

Subdivision 1. For the purposes of sections 47.61 to 47.74, unless the context requires otherwise, the following terms shall have the meanings given them.

Subd. 2. "Commissioner" means the commissioner of commerce.

Subd. 3. (a) "Electronic financial terminal" means an electronic information processing device that is established to do either or both of the following:

(1) capture the data necessary to initiate financial transactions; or

(2) through its attendant support system, store or initiate the transmission of the information necessary to consummate a financial transaction.

(b) "Electronic financial terminal" does not include:

(1) a telephone;

(2) an electronic information processing device that is used internally by a financial institution to conduct the business activities of the institution;

(3) an electronic point-of-sale terminal operated by a retailer that is used to process payments for the purchase of goods and services by consumers, and which also may be used to obtain cash advances or cash back not to exceed $25 and only if incidental to the retail sale transactions, through the use of credit cards or debit cards, provided that the payment transactions using debit cards are subject to the federal Electronic Funds Transfer Act, United States Code, title 12, sections 1693 et seq., and Regulation E of the Federal Reserve Board, Code of Federal Regulations, title 12, subpart 205.2; this clause does not exempt the retailer from liability for negligent conduct or intentional misconduct of the operator under section 47.69, subdivision 5;

(4) stored-value cards to only process transactions other than those authorized by this section. Stored-value cards are transaction cards having magnetic stripes or computer chips that enable electronic value to be added or deducted as needed; or

(5) a personal computer possessed by and operated exclusively by the account holder.

Subd. 4. "Financial institution" means a national banking association, federal savings association, or federal credit union having its main office in this state, or a bank, savings bank, savings association, credit union, industrial loan and thrift company, or regulated lender under chapter 56 established and operating under the laws of this state.

Subd. 4a. "Minnesota transmission facility" means: (1) a transmission facility which is owned or controlled by financial institutions located in Minnesota; (2) a transmission facility owned or controlled by a bank holding company or savings and loan holding company if domiciled or headquartered in Minnesota; or (3) a transmission facility established in Minnesota and approved by the commissioner under section 47.65, subdivision 1, as of August 1, 1990.

Subd. 5. Repealed, 1983 c 102 s 3

Subd. 6. "Retailer" means a person primarily engaged in the business of selling goods or services to consumers or a person who owns or operates a mall area.

Subd. 7. "Transmission facility" means the electronic system which is used to forward from one financial institution, its affiliate, or agent, to one or more financial institutions, their affiliates, or agents, financial transaction data originating from an electronic financial terminal and its attendant support system.

HIST: 1978 c 469 s 1; 1983 c 252 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 41 s 1; 1990 c 491 art 3 s 1; 1995 c 202 art 1 s 25; art 2 s 7; 1996 c 414 art 1 s 11; 1997 c 157 s 17



Section 47.62 Authorization.

47.62 Authorization.

Subdivision 1. General authority. Any person may establish and maintain one or more electronic financial terminals. Any financial institution may provide for its customers the use of an electronic financial terminal by entering into an agreement with any person who has established and maintains one or more electronic financial terminals if that person authorizes use of the electronic financial terminal to all financial institutions on a nondiscriminatory basis pursuant to section 47.64. Electronic financial terminals to be established and maintained in this state by financial institutions located in states other than Minnesota must file a notification to the commissioner as required in this section. The notification may be in the form lawfully required by the state regulator responsible for the examination and supervision of that financial institution. If there is no such requirement, then notification must be in the form required by this section for Minnesota financial institutions.

Subd. 2. Approval required. No electronic financial terminal shall be established by a person other than a state or federal savings association, state or federal savings bank, state or federal credit union, or state bank or national banking association unless the commissioner has approved the establishment of the terminal.

Subd. 3. Application and required findings. Application for authorization shall be made in the manner prescribed by rule. The commissioner shall grant authorization for the establishment of an electronic financial terminal if the commissioner finds that:

(a) There is reason to believe that the terminal will be properly and safely managed;

(b) The applicant is financially sound;

(c) The proposed charges for making the services of the terminal available to financial institutions are fair, equitable, and nondiscriminatory;

(d) The applicant has furnished all of the information required by rule;

(e) The terminal applicant will not gain an unfair competitive advantage because the terminal is not operationally available to other financial institutions or their data processors within a reasonable period of time.

If the commissioner has not denied the application within 45 days of its submission, the authorization shall be deemed to be granted.

Subd. 4. Multiple terminals. When more than one electronic financial terminal is established and maintained at a single place of business by the same person, or if a person wishes to make an application that encompasses more than one place of business or location, a single application and fee shall be sufficient. For each application, a $100 fee shall be paid to the commissioner, and for each application for a change in pricing structure, a $10 fee shall be paid to the commissioner. If the $100 fee or the $10 fee is less than the costs incurred by the commissioner in approving or disapproving the application, the fee shall be equal to those costs.

Subd. 5. Establishment by notice. A bank, savings bank, savings association, or credit union organized under the laws of this state may, after completing the notification procedure required by this subdivision, establish and maintain one or more electronic financial terminals. The filing must be on forms provided by the commissioner. No electronic financial terminal may be established under sections 47.61 to 47.74 if disallowed by order of the commissioner within 15 days of the filing of a complete and acceptable notification of the intent to establish an electronic financial terminal.

Subd. 6. Relocation; procedure. An application or notification to relocate an existing financial terminal outside a radius of three miles measured in a straight line must be approved by, or a notification must be filed with, the commissioner of commerce as provided for in this section.

HIST: 1978 c 469 s 2; 1983 c 102 s 1; 1986 c 444; 1995 c 171 s 25; 1995 c 202 art 1 s 8; art 2 s 8-10; 1996 c 414 art 3 s 5



Section 47.63 Functions of an electronic financial terminal.

47.63 Functions of an electronic financial terminal.

Financial transactions which may be performed by an electronic financial terminal shall be limited to the disbursement of funds under a preauthorized credit agreement, the withdrawal of funds from a customer's account, the deposit of funds in a customer's account, the receiving of cash or checks, the disbursement of cash, the payment of loan payments, and the transfer of funds to or from one or more accounts in one or more financial institutions. All permitted transactions must be made pursuant to a preexisting contractual agreement between the financial institution and an account holder. Accounts may not be opened at an electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility. Any retailer may also operate a device which is capable of performing the functions of an electronic financial terminal for any internal business activity of that retailer.

HIST: 1978 c 469 s 3; 1987 c 41 s 2



Section 47.64 Operation of an electronic financial terminal.

47.64 Operation of an electronic financial terminal.

Subdivision 1. (a) Any person establishing and maintaining an electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility for use by one type of financial institution shall, upon written request, make its services available to any requesting financial institution of similar type on a fair, equitable, and nondiscriminatory basis. A financial institution requesting use of an electronic financial terminal shall be permitted its use only if the financial institution conforms to reasonable technical operation standards which have been established by the electronic financial terminal provider. For purposes of this subdivision, the types of financial institutions are: (1) commercial banks and savings banks; (2) credit unions, industrial loan and thrift companies, and regulated lenders under chapter 56; and (3) savings associations. The services of an electronic financial terminal may be made available to any type of financial institution. After March 1, 1979, or earlier if determined by the commissioner to be technically feasible, an electronic financial terminal which is used by or made available to one type of financial institution shall be made available, upon request, to other types of financial institutions on a fair, equitable, and nondiscriminatory basis. The charges required to be paid to any person establishing and maintaining an electronic financial terminal shall be related to an equitable proportion of the direct costs of establishing, operating, and maintaining the terminal plus a reasonable return on those costs to the owner of the terminal. The charges may provide for amortization of development costs and capital expenditures over a reasonable period of time.

(b) Any person establishing and maintaining an electronic financial terminal located on and as a part of a financial institution's principal office, branch, detached facility, or lending office where deposits are not taken may, at the financial institution's option, (1) maintain the electronic financial terminal for the exclusive use of the financial institution's customers; or (2) maintain the electronic financial terminal for the use of the financial institution's customers and make some or all of the electronic financial terminal's services available to any other requesting financial institution on a fair, equitable, and nondiscriminatory basis.

Subd. 2. If a person establishing and maintaining an electronic financial terminal makes it available for use by one or more federal savings associations or one or more federal credit unions and their customers, the federal savings association or federal credit union shall agree to grant to any financial institution use of all similar devices owned, maintained, or used by it. A state chartered financial institution or a national bank may participate upon contractual agreement in the use of a device which is capable of performing the functions of an electronic financial terminal and is owned or operated by one or more federal savings associations or federal credit unions.

Subd. 3. Any agreement or charge between a person establishing an electronic financial terminal and the person at whose location the terminal is established shall be upon such commercially reasonable terms and conditions as are agreed to by the parties. A person at whose location an electronic financial terminal is established and maintained may limit the kind of financial transaction functions which the terminal may perform. If the electronic financial terminal is not located on the premises of a financial institution's principal office, branch, or detached facility, the person shall make available upon request every financial transaction function which the terminal does perform to all financial institutions, their affiliates, or agents on a nondiscriminatory basis. A function involving either a bank credit card authorized pursuant to section 48.185 or other credit card authorized under any other similar open end consumer credit sales plan need not be made so available.

Subd. 4. An electronic financial terminal located separate and apart from a financial institution's principal office, branch, or detached facility, if staffed, shall be operated exclusively by a person who is not employed by any financial institution, any financial institution holding company, or subsidiary thereof. However, persons assisting customers of financial institutions at the site of the terminal may be trained by employees of a financial institution, financial institution holding company, or subsidiary thereof, and nothing in this section shall be construed to prohibit periodic servicing of an electronic financial terminal by an employee of a financial institution, financial institution holding company, or subsidiary thereof.

Subd. 5. To insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of an electronic financial terminal any person seeking to establish an electronic financial terminal shall, at the option of the commissioner, file with the commissioner's office either a financial statement in an acceptable form, or a bond, rider to an existing bond, or other collateral security acceptable to and in an amount set by the commissioner. The commissioner shall permit the filing of a financial statement in lieu of a bond or other security only if the financial statement demonstrates that the person seeking to establish the electronic financial terminal has the financial ability to insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of the electronic financial terminal. If the filing of a financial statement is permitted, additional periodic financial information shall be filed as required by the commissioner.

Subd. 6. A customer of a bank, savings bank, savings association, or credit union located outside Minnesota may, with the consent of the person establishing an electronic financial terminal, use the terminal for the withdrawal of funds and for the inquiry as to the balance in that customer's accounts maintained with that institution. Nothing in sections 47.61 to 47.74 shall be construed to authorize any person, other than a financial institution, to engage in business which is only legally authorized to be engaged in by financial institutions.

Subd. 7. Prohibition. An agreement to share electronic financial terminals may not contain provisions distinguishing between cards issued by United States financial institutions and cards issued by Canadian financial institutions relative to a fee that may be charged to a card holder by the owner or operator of an electronic financial terminal, if the terminal is located within 50 miles of the Canadian border, and the enforcement of any such provision is prohibited.

HIST: 1978 c 469 s 4; 1983 c 102 s 2; 1983 c 250 s 4; 1983 c 252 s 2; 1986 c 444; 1987 c 41 s 3-5; 1995 c 171 s 26; 1995 c 202 art 1 s 25; 1997 c 157 s 18



Section 47.65 Transmission facility.

47.65 Transmission facility.

Subdivision 1. Any person may establish a transmission facility in this state upon approval by the commissioner pursuant to the provisions of this section, except that a financial institution may establish a transmission facility in this state after giving the commissioner written notice of its intent to do so, provided that the commissioner does not issue an order disallowing such establishment within 15 days after receiving a completed notice. Any such notice must be made using a form prescribed by the commissioner. A transmission facility which is used by, or made available to, any financial institution must be made available to all other financial institutions upon request of such financial institution and agreement by the financial institution to pay fees on a fair, equitable, and nondiscriminatory basis. A person requesting use of a transmission facility shall be permitted its use only if the person conforms to reasonable technical operating standards which have been established by the transmission facility provider. The charges required to be paid to any person establishing a transmission facility shall be related to an equitable proportion of the direct costs of establishing, operating and maintaining such facility plus a reasonable return on those costs to the owner of the facility. The charges may provide for amortization of development costs and capital expenditures over a reasonable period of time.

Subd. 1a. A Minnesota transmission facility which is used by, or made available to, any other Minnesota transmission facility must be made available on fair, equitable, and nondiscriminatory terms to all other Minnesota transmission facilities upon request of such Minnesota transmission facility. Such person requesting use of a Minnesota transmission facility shall be permitted its use only if the person conforms to reasonable technical operating standards which have been established by the Minnesota transmission facility.

The charges required to be paid to any Minnesota transmission facility shall be related to the costs of establishing, operating, and maintaining such facility plus a reasonable return on those costs to the owner of the facility and may provide for amortization of development costs and capital expenditures over a reasonable period of time; provided such charges as may be separately determined and established from time to time by each Minnesota transmission facility are fair, equitable, and nondiscriminatory.

Subd. 1b. Nothing in subdivision 1a shall prevent a corporation contracting with Minnesota state and local governmental units to provide electronic benefits transfer or electronic fund transfer services from utilizing their point of service terminals, networks, or attendant support systems for commercial purposes.

Subd. 2. Before installation and operation, a transmission facility application by a person who is required to submit an application under subdivision 1 shall be submitted to the commissioner on a form provided by the commissioner which states:

(a) The location where the transmission facility will be operated;

(b) The ownership of the transmission facility;

(c) If applicable, the bonding or insurance company which has provided the bond for the transmission facility; and

(d) Such other information as the commissioner requires.

If the commissioner finds that (a) the facility will be properly and safely managed, (b) the applicant is financially sound, (c) there is a reasonable probability of success for the facility, (d) the proposed charges for making the services of the facility available to financial institutions are fair, equitable and nondiscriminatory, and (e) all information has been furnished by the applicant, the commissioner shall approve the application within 90 days. If the commissioner has not denied the application within 90 days of the submission of the application, the authorization shall be deemed granted. For each application, a $500 fee shall be paid to the commissioner. For each application for change in pricing structure, a $50 fee shall be paid to the commissioner. If the $500 fee or the $50 fee is less than the costs incurred by the commissioner in approving or disapproving the application, the application fee shall be equal to those costs.

Subd. 3. To insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of a transmission facility any person seeking to establish a transmission facility shall, at the option of the commissioner, file in the commissioner's office either a financial statement in an acceptable form, or a bond, rider to an existing bond, or other collateral security acceptable to and in an amount set by the commissioner. The commissioner shall permit the filing of a financial statement in lieu of a bond or other security only if the financial statement demonstrates that the person seeking to establish the transmission facility has the financial ability to insure payment to any person who suffers loss due to negligence or intentional misconduct in the operation of the transmission facility. If the filing of a financial statement is permitted, additional periodic financial information shall be filed as required by the commissioner.

HIST: 1978 c 469 s 5; 1986 c 444; 1990 c 491 art 3 s 2,3; 1995 c 171 s 27,28



Section 47.66 Examination.

47.66 Examination.

An electronic financial terminal or a transmission facility may be examined by the commissioner to the extent permitted by law as to any financial transaction by, with, or involving a financial institution solely for the purpose of reconciling accounts and verifying the security and accuracy of such electronic financial terminals or transmission facilities, including any supporting equipment, structures, or systems. All facts and information obtained in the course of such examination shall not be disclosed except as otherwise provided by law. The person examined shall pay examination fees as determined by the commissioner.

HIST: 1978 c 469 s 6



Section 47.67 Advertising.

47.67 Advertising.

No advertisement by a person which relates to an electronic financial terminal may be inaccurate or misleading with respect to such a terminal. Except with respect to direct mailings by financial institutions to their customers, the advertising of rate of interest paid on accounts in connection with electronic financial terminals is prohibited. Any advertisement, either on or off the site of an electronic financial terminal, promoting the use or identifying the location of an electronic financial terminal, which identifies any financial institution, group or combination of financial institutions, or third parties as owning or providing for the use of its services is prohibited. The following shall be expressly permitted:

(a) a simple directory listing placed at the site of an electronic financial terminal identifying the particular financial institutions using its services;

(b) the use of a generic name, either on or off the site of an electronic financial terminal, which does not promote or identify any particular financial institution, group or combination of financial institutions, or any third parties;

(c) media advertising or direct mailing of information by a financial institution or retailer identifying locations of electronic financial terminals and promoting their usage;

(d) any advertising, whether on or off the site, relating to electronic financial terminals, or the services performed at the electronic financial terminals located on the premises of the main office, or any office or detached facility of any financial institution;

(e) a coupon or other promotional advertising that is printed upon the reverse side of the receipt or record of each transaction required under section 47.69, subdivision 6; and

(f) promotional advertising displayed on the electronic screen.

HIST: 1978 c 469 s 7; 1987 c 41 s 6; 1995 c 202 art 2 s 11



Section 47.68 Electronic financial terminal security.

47.68 Electronic financial terminal security.

Every person establishing and maintaining an electronic financial terminal and every financial institution using an electronic financial terminal shall adopt and maintain safeguards to insure the safety of funds, items, and other information, which safeguards shall include security devices consistent with the appropriate requirements specified under the federal Bank Protection Act of 1968, Public Law Number 90-389, or such alternative security precautions as are approved by the commissioner.

HIST: 1978 c 469 s 8



Section 47.69 Consumer privacy.

47.69 Consumer privacy.

Subdivision 1. To protect the privacy of customers using electronic financial terminals, including any supporting equipment, structures or systems, information received by or processed through such terminals, supporting equipment, structures or systems shall be treated and used only in accordance with applicable law relating to the dissemination and disclosure of such information. The person establishing and maintaining an electronic financial terminal, including any supporting equipment, structures or systems, shall take such steps as are reasonably necessary to restrict disclosure of information to that necessary to complete the transaction and to safeguard any information received or obtained about a customer or that customer's account from misuse by any person staffing an electronic financial terminal, including any supporting equipment, structures or systems.

Subd. 2. The commissioner shall have the authority by rule to require each person operating pursuant to sections 47.61 to 47.74 to supply information to customers using electronic financial terminals of the person's consumer protection policies including the rights and liabilities of the consumer and protection against wrongful and unnecessary or accidental disclosure of confidential information.

Subd. 3. Every financial institution using an electronic financial terminal shall maintain reasonable procedures to minimize losses from unauthorized withdrawals from its customers' accounts by use of an electronic financial terminal. After a customer makes a bona fide deposit or payment at an electronic financial terminal and has received a receipt, any loss due to theft or other reason shall not be borne by the customer; provided, loss due to the nonpayment or dishonor of a check, or other order for payment, deposited at an electronic financial terminal shall be governed by the applicable provisions of chapter 336. A financial institution shall be liable for all unauthorized withdrawals unless the unauthorized withdrawal was due to the loss or theft of the customer machine readable card, including a debit card, in which case the customer shall be liable, subject to a maximum liability of $50, for those unauthorized withdrawals made prior to the time the financial institution is notified of the loss or theft. With respect to debit card transactions, this subdivision applies to unauthorized withdrawals made from an electronic financial terminal or from an electronic point-of-sale terminal operated by a retailer, described in section 47.61, subdivision 3, paragraph (b), clause (3). The limitation on liability is effective only if the issuer is notified of unauthorized charges contained in a bill within 60 days of receipt of the bill by the person in whose name the card is issued. For purposes of this subdivision, "unauthorized withdrawal" means a withdrawal by a person other than the customer without actual authority to initiate the withdrawal and from which the customer receives no benefit. The term does not include any withdrawal that is: (1) initiated by a person who was furnished with the card by the customer, unless the customer has notified the financial institution involved that transfers by that person are no longer authorized; (2) initiated with fraudulent intent by the customer or any person acting in concert with the customer; or (3) initiated by the financial institution or its employee.

Subd. 4. No person's social security number shall be used as the personal identification number or as any code to activate any electronic financial terminal.

Subd. 5. Any customer of a financial institution may bring a civil action against any person violating any subdivision of this section in the district court in the county of the alleged violator's residence or principal place of business or in the county wherein the alleged violation occurred. Upon adverse adjudication, the defendant shall be liable for actual damages, or $500, whichever is greater, punitive damages when applicable, together with the court costs and reasonable attorneys' fees incurred by the plaintiff. The court may provide such equitable relief as it deems necessary or proper, including enjoining the defendant from further violations. If the unauthorized withdrawal was due to the negligent conduct or the intentional misconduct of an operator or person establishing and maintaining an electronic financial terminal other than a financial institution or agent of a financial institution, that operator or person establishing and maintaining an electronic financial terminal or its agent is liable and subject to a civil action under this subdivision by the financial institution considered liable under subdivision 3 that has reimbursed the customer.

Subd. 6. Every financial institution using an electronic financial terminal shall provide its customers a receipt or record of each transaction initiated at the terminal, and shall provide its customers a transaction statement at least quarterly specifying types, dates, and amounts of all electronic financial terminal transactions for the previous statement period.

HIST: 1978 c 469 s 9; 1986 c 444; 1987 c 349 art 1 s 10; 1995 c 202 art 2 s 12,13; 1998 c 295 s 1



Section 47.70 Antitrust.

47.70 Antitrust.

No person engaged in electronic financial terminal or transmission facility activities shall contract, combine, or conspire to restrain trade in the market for electronic financial terminals, or engage in any anticompetitive practices to the detriment of the public interest. Notwithstanding section 325D.55, subdivision 2, the provisions of sections 325D.49 to 325D.66 shall apply to persons engaged in electronic financial terminal or transmission facility activities.

Nothing in sections 47.61 to 47.74 shall operate or be construed to create an exception to the antitrust laws of the United States for any contract or combination required or authorized by sections 47.61 to 47.74.

HIST: 1978 c 469 s 10



Section 47.71 Rules.

47.71 Rules.

Subdivision 1. The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of sections 47.61 to 47.74.

Subd. 2. Deleted, 1995 c 233 art 2 s 56

HIST: 1978 c 469 s 11; 1980 c 486 s 1; 1982 c 424 s 130; 1984 c 640 s 32



Section 47.72 Cease and desist order; injunction; penalties.

47.72 Cease and desist order; injunction; penalties.

Subdivision 1. If the commissioner determines that a person, other than a national bank, federal savings association, or federal credit union, is violating or about to violate sections 47.61 to 47.74 or any rule promulgated thereunder or is engaged or about to engage in an unsafe, unsound, unfair, or discriminatory practice, the commissioner may:

(a) issue and serve on such person a cease and desist order which shall become effective at the time specified therein, and remain effective and enforceable as provided therein, except to the extent that it is stayed, modified, terminated, or set aside by action of the commissioner or review in court;

(b) serve notice on such person who has established and maintains a transmission facility or an electronic financial terminal of intent to revoke or suspend its approval to establish and maintain the transmission facility or electronic financial terminal.

When acting pursuant to this subdivision, the commissioner shall furnish the person against whom the action is being taken with a statement of alleged violations or practices.

Subd. 2. If the violation or the unsound, unsafe, unfair or discriminatory practice continues 15 days after service of a notice of intention to revoke or suspend a person's approval to establish and maintain a transmission facility or electronic financial terminal, the commissioner may revoke or suspend such approval.

Subd. 3. The commissioner may bring an action in district court to enjoin violations of sections 47.61 to 47.74 or any rule promulgated thereunder, or to enforce compliance with the provisions of sections 47.61 to 47.74 or any rule promulgated thereunder, and may refer the matter to the attorney general. The court may also impose a penalty not exceeding $5,000 per violation.

HIST: 1978 c 469 s 12; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 25



Section 47.73 Hearing.

47.73 Hearing.

Any person aggrieved with a cease and desist order, revocation, suspension, or denial of an application to establish an electronic financial terminal or transmission facility may request a hearing. Within seven days after receipt of a written request with respect to a cease and desist order, revocation, or suspension, or 45 days with respect to a denial of an application, the commissioner shall hold a formal hearing which shall be conducted pursuant to chapter 14. No revocation or suspension shall be effective until after a hearing if a hearing is requested. Notwithstanding section 14.53, all costs of the hearing shall be paid by the aggrieved party.

HIST: 1978 c 469 s 13; 1982 c 424 s 130



Section 47.74 Federal institutions; application.

47.74 Federal institutions; application.

The provisions of sections 47.61 to 47.74 shall apply to national banks, federal savings associations, and federal credit unions to the extent permitted by federal law.

HIST: 1978 c 469 s 14; 1995 c 202 art 1 s 25



Section 47.75 Limited trusteeship.

47.75 Limited trusteeship.

Subdivision 1. Retirement and medical savings accounts. A commercial bank, savings bank, savings association, credit union, or industrial loan and thrift company may act as trustee or custodian under the Federal Self-Employed Individual Tax Retirement Act of 1962, as amended, of a medical savings account under the Federal Health Insurance Portability and Accountability Act of 1996, as amended, and also under the Federal Employee Retirement Income Security Act of 1974, as amended. The trustee or custodian may accept the trust funds if the funds are invested only in savings accounts or time deposits in the commercial bank, savings bank, savings association, credit union, or industrial loan and thrift company. All funds held in the fiduciary capacity may be commingled by the financial institution in the conduct of its business, but individual records shall be maintained by the fiduciary for each participant and shall show in detail all transactions engaged under authority of this subdivision.

Subd. 2. Repealed, 1984 c 576 s 27

HIST: 1982 c 473 s 8; 1984 c 473 s 1; 1995 c 202 art 1 s 25; 1997 c 157 s 19



Section 47.76 Required savings account.

47.76 Required savings account.

A federal or state chartered financial institution, including, but not limited to, a bank, savings association, savings bank, or credit union, shall offer to a Minnesota resident a savings account to promote thrift that has no service charge or fee, if such an account has an average monthly balance of more than $50.

HIST: 1987 c 161 s 2; 1995 c 202 art 1 s 25



Section 47.77 Transfer of accounts prohibited; notice on closing.

47.77 Transfer of accounts prohibited; notice on closing.

(a) No financial institution shall initiate a transfer of a deposit account to another deposit account bearing different identification information without sending at least 30 days' prior notice to at least one of the deposit account holders at the last known address on file with the financial institution. If the new account is subject to different terms, the financial institution must obtain the written consent of at least one of the deposit account holders before the new terms become effective.

(b) No financial institution shall initiate a closure of a deposit account without first sending at least one of the deposit account holders a notice of intent to close the deposit account. The notice must be sent to the deposit account holder's last known address on file with the financial institution at least 30 days before the financial institution closes the deposit account; except that, if the financial institution has reasonable suspicion to believe that account is being used in connection with a check-related fraud or other crime or that funds will not be available to pay items drawn on the account, the notice may be sent the same day as the account is closed.

(c) As used in this section, the following terms have the meanings given them. "Deposit account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit share account, and other like arrangement. "Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, savings associations, industrial loan and thrift companies, and credit unions.

HIST: 1987 c 349 art 1 s 11; 1995 c 202 art 1 s 25



Section 47.78 Contracts to accept and receive deposits-honor and pay withdrawals.

47.78 Contracts to accept and receive deposits-honor and pay withdrawals.

(a) Notwithstanding any other law to the contrary, a financial institution, the "customer institution," may contract with another financial institution, the "service institution," to grant the service institution the authority to render services to the customer institution's depositors, borrowers or other customers, provided notice of the proposed contract is given to the commissioner and the commissioner does not object to the contract within 30 days of the notice.

(b) For purposes of this section: "Financial institution" means a national banking association, federal savings association, or federal credit union having its main office in this state, or a bank, savings bank, savings association, or credit union established and operating under the laws of this state; and "services" means accepting and receiving deposits, honoring and paying withdrawals, issuing money orders, cashiers' checks, and travelers' checks or similar instruments, cashing checks or drafts, receiving loan payments, receiving or delivering cash and instruments and securities, disbursing loan proceeds by machine, and any other transactions authorized by section 47.63.

The term also includes a bank subsidiary of a bank holding company or affiliated savings association to the extent agency activities are permitted under section 18 of the Federal Deposit Insurance Act, United States Code, title 12, section 1828, as amended, effective September 29, 1995, and title I, Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994.

(c) A contract entered into pursuant to this section may include authority to conduct transactions at or through any principal office, branch, or detached facility of either financial institution which is a party to the contract, and the service institution is not considered a branch of the customer institution for purposes of section 48.34.

HIST: 1993 c 52 s 1; 1995 c 202 art 4 s 6



Section 47.80 Repealed, 1995 c 202 art 4 s 26

47.80 Repealed, 1995 c 202 art 4 s 26



Section 47.81 Repealed, 1995 c 202 art 4 s 26

47.81 Repealed, 1995 c 202 art 4 s 26



Section 47.82 Repealed, 1995 c 202 art 4 s 26

47.82 Repealed, 1995 c 202 art 4 s 26



Section 47.83 Repealed, 1995 c 202 art 4 s 26

47.83 Repealed, 1995 c 202 art 4 s 26



Section 47.84 Repealed, 1995 c 202 art 4 s 26

47.84 Repealed, 1995 c 202 art 4 s 26



Section 47.85 Repealed, 1995 c 202 art 4 s 26

47.85 Repealed, 1995 c 202 art 4 s 26






Chapter 48 Banks

Section 48.01 Definitions.

48.01 Definitions.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the term defined in subdivision 2, for the purposes of sections 48.56 to 48.59, 48A.07, and 48A.08, has that meaning; and the term defined in subdivision 3, for the purposes of this chapter, has that meaning.

Subd. 2. Banking institution. The term "banking institution" means any bank, trust company, bank and trust company, or savings bank which is now or may hereafter be organized under the laws of this state. For purposes of sections 48A.07, 48A.08, and 501B.151, subdivision 11, and to the extent permitted by federal law, "banking institution" includes any national banking association or affiliate exercising trust powers in this state.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

HIST: (7658-6) 1935 c 319 s 1; 1982 c 473 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 473 s 1,2; 1995 c 171 s 29; 1997 c 157 s 20; 1998 c 331 s 2,3



Section 48.02 Capital and surplus; prepayment of capital.

48.02 Capital and surplus; prepayment of capital.

The capital and surplus of every state bank hereafter organized shall be at least $250,000. In addition thereto undivided profits shall be provided for in such an amount as the commissioner shall determine to be adequate under the circumstances to avoid any possible impairment of capital and surplus. The total of these outlays shall be known as capital funds, and payment thereof shall be made in full, in cash or authorized securities, deposited in an approved custodial bank, and certified to the commissioner, under oath of the president, and cashier or other chief financial officer, as well as the custodial bank, before the proposed state bank shall be authorized to commence business. The capital funds of a proposed bank shall not be less than a total amount which the commissioner considers necessary, having in mind the deposit potential for such a proposed bank and current banking industry standards of capital adequacy.

HIST: (7659) RL s 2983; 1965 c 171 s 5; 1977 c 272 s 7; 1992 c 587 art 1 s 14



Section 48.03 Stock list; stockholders' liability.

48.03 Stock list; stockholders' liability.

Subdivision 1. The president and cashier of any bank of discount and deposit shall at all times keep an accurate verified list of all its stockholders, with the amount of stock held by each, the dates of all transfers and names of transferees.

Subd. 2. Except as provided in section 300.27, no stockholder in any bank of discount and deposit or in any banking or trust corporation or association shall be personally liable for debts of such bank, corporation or association.

Subd. 3. Repealed, 2001 c 56 s 12

Subd. 4. Repealed, 1992 c 587 art 1 s 31

Subd. 5. Repealed, 1992 c 587 art 1 s 31

HIST: (7669) RL s 2985; 1907 c 137 s 1; 1955 c 14 s 1,2; 1957 c 601 s 5; 1965 c 171 s 6; 1967 c 102 s 4; 1976 c 181 s 2; 1984 c 576 s 8; 2001 c 56 s 3,4



Section 48.033 State banks, liability of stockholders.

48.033 State banks, liability of stockholders.

Notwithstanding sections 48.03, 49.24, and 300.27, any stockholder of a state bank whose deposits are not insured by the Federal Deposit Insurance Corporation, shall be personally liable for the debts of said bank to the extent of the par value of the stock held by such stockholder.

HIST: 1955 c 335 s 1



Section 48.04 Increase and reduction of capital.

48.04 Increase and reduction of capital.

No increase or reduction of the capital of any banking institution shall be valid until the entire new capital has been paid in cash, and certified to the commissioner under oath of the president, vice-president, or cashier. The commissioner shall thereupon issue a certificate of that fact and of approval thereof. No reduction of the surplus of any banking institution shall be valid until such reduction has been approved by the commissioner of commerce. No reduction shall affect the liability of any stockholder for any indebtedness incurred prior thereto.

HIST: (7691) RL s 3003; 1957 c 601 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 257 s 14



Section 48.05 Capital not to be withdrawn; dividends.

48.05 Capital not to be withdrawn; dividends.

No portion of the capital or surplus of any banking institution shall ever be withdrawn by any person or in any way, either in dividends or otherwise, except upon reduction as provided by law. No dividend on common stock shall be made except as provided in section 48.09.

HIST: (7681) RL s 2997; 1957 c 601 s 7; 1993 c 257 s 15



Section 48.055 Issuance of preferred stock, conditions.

48.055 Issuance of preferred stock, conditions.

Subdivision 1. Any state bank may issue preferred stock of one or more classes, with or without voting rights, with the approval of the commissioner of commerce and without change of its certificate of incorporation, when its board of directors is so authorized by a majority vote of its stockholders, at a general or special meeting thereof called for such purpose. Provided, however, that in no event shall the amount of preferred stock exceed 50 percent of the total common stock and surplus of such issuing bank.

Subd. 2. Such preferred stock may be issued to any person, firm, or corporation, and the holders thereof shall have such rights as are set forth under the terms of issue of such preferred stock. No issue of preferred stock shall be valid until the capital stock shall have been fully paid in, and no dividend shall be paid on the common stock of a bank until all terms of the issue of such preferred stock shall have been satisfied.

Subd. 3. The terms of issue of such preferred stock shall set its rank or priority as between other stock issue, provided that such preferred stock shall be subordinated to all claims of depositors or other creditors in case of the insolvency of the issuing bank. Such preferred stock shall in no case be subject to any assessment, nor shall otherwise be liable for the obligations of the issuing bank. Before any such preferred stock is retired or paid by the issuing bank, it must first obtain the approval of the commissioner of commerce.

Subd. 4. At the end of each dividend period, after deducting all necessary expenses, losses, amounts receivable more than one year overdue and not well secured, interest, and taxes due or levied, all of the remaining net profits for the period shall be set aside as a surplus fund, if the surplus fund of such bank is not then equal to one-fifth of the capital stock. If the surplus fund is more than one-fifth of the capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the total capital stock. After these provisions are complied with, the bank may, without prior approval of the commissioner, pay dividends as provided under the terms of issue of such preferred stock. Dividends on preferred stock may be paid out of the undivided profit account without regard to earnings in the last concluded year, if the surplus equals 50 percent of the total capital stock and the undivided profit account would not be thereby reduced to less than 25 percent of the total capital stock.

Subd. 5. Any preferred stock issued by a state bank shall be part of its capital stock structure, and the terms "capital stock" or "capital" in any laws of this state pertaining to state banks shall be deemed to also include and apply to preferred stock.

Subd. 6. The commissioner is authorized to issue such rules and orders as may be necessary to administer and carry out the provisions and purposes of this section.

HIST: 1957 c 634 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1987 c 349 art 1 s 12



Section 48.056 Reverse stock split.

48.056 Reverse stock split.

Subdivision 1. Power to effect. (a) A banking institution may effect a reverse stock split by reducing its outstanding shares of stock if the commissioner finds that the transaction:

(1) has a legitimate business purpose including, but not limited to, reducing corporate expenses, simplifying corporate procedures, or becoming a qualified S corporation under the Internal Revenue Code of 1986, as amended through December 31, 1998; and

(2) complies with safe and sound banking practices.

(b) The stock reduction is effective upon approval by the shareholders and the commissioner and filing with the commissioner and with the secretary of state, of the articles of amendment to the certificate of incorporation of the banking institution.

Subd. 2. Fractional shares. A banking institution may issue fractions of a share as a result of a reverse stock split by reducing its outstanding shares of stock according to this subdivision. If a banking institution inserts into its certificate of incorporation a provision prohibiting the issue of fractions of a share, it shall pay in cash the value of fractions of a share as of the time when persons entitled to receive the fractions are determined.

Subd. 3. Par value. Notwithstanding section 300.30, a banking institution proceeding under this subdivision may divide its capital into shares greater than $100 each.

Subd. 4. Rights of dissenting stockholders. A stockholder of the banking institution not voting in favor of the amendment of the certificate of incorporation of the banking institution to effect a reverse stock split that will impact upon the stockholder's voting rights in the banking institution may, at the meeting of the stockholders held on the amendment, or within 20 days after the meeting, object to the stock reduction and demand payment for that person's stock. If the stock reduction takes effect at any time after this demand, the stockholder may, at any time within 60 days after the demand, apply to the district court in the county of the banking institution's principal place of business for the appointment of three persons to appraise the value of that person's stock. The court shall appoint the appraisers and designate the time and place of their first meeting, give directions with regard to their proceedings the court considers proper, and direct the time and manner in which payment must be made of the value of that person's stock to the stockholder. The appraisers shall meet at the time and place designated, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal, and deliver one copy to the banking institution and another to the stockholder. The stockholder and the banking institution shall each pay one-half of the charges and expenses of the appraisers.

HIST: 1999 c 151 s 18



Section 48.06 Directors; qualifications.

48.06 Directors; qualifications.

If the number of directors exceeds nine, they may designate, semiannually, by resolution, nine of their number, a majority of whom constitutes a quorum for the transaction of business. Every director of a bank shall take and subscribe an oath to faithfully perform the official duties of a director, and not knowingly violate, or permit to be violated, any provision of law. The taking of this oath must be duly certified in the minutes of the records of the bank.

HIST: (7670) RL s 2986; 1927 c 260 s 1; 1965 c 171 s 7; 1981 c 220 s 9; 1982 c 473 s 10; 1983 c 250 s 5; 1986 c 444



Section 48.07 Officers; appointment, removal.

48.07 Officers; appointment, removal.

The board of directors of a bank or trust company organized under the laws of this state shall have full power and authority at any time to appoint and remove any officer or employee.

HIST: (7699-4) 1927 c 259 s 1



Section 48.08 Directors and officers, restricted use of bank funds; dealings with bank.

48.08 Directors and officers, restricted use of bank funds; dealings with bank.

No director, officer or employee shall, directly or indirectly, in any manner, use the funds of the bank, or any part thereof, except in its regular business transactions, and every loan made to any of its directors, officers, employees, or agents shall be upon the same security required of others and in strict conformity to its rules and regulations. Every such loan, or line of credit for a stated amount and not to run for more than one year, shall be authorized in advance by the board and acted upon in the absence of the applicant, except that a loan to a director, officer, or employee for an amount which will not increase such a liability to exceed the greater of (a) $25,000 or (b) five percent of the bank's capital and unimpaired surplus or $500,000, whichever is less, may be made without previous approval but shall be acted upon by the board at the next succeeding regular meeting. No cashier or other officer or employee of a bank shall sell to the bank, directly or indirectly, any mortgage, bond, note, stock, or other security without the written approval of the board of directors, filed in the office of the bank or embodied in a resolution adopted by the board. A copy of this written approval or resolution shall immediately be sent to the commissioner of commerce.

HIST: (7673) RL s 2989; 1925 c 305 s 1; 1957 c 601 s 8; 1965 c 171 s 8; 1980 c 399 s 1; 1984 c 576 s 9



Section 48.09 Dividends; surplus.

48.09 Dividends; surplus.

Subdivision 1. Creation of surplus fund. At the end of each dividend period, after deducting all necessary expenses, losses, amounts receivable more than one year overdue and not well secured, interest, and taxes due or levied, all of the remaining net profits for the period shall be set aside as a surplus fund, if the surplus fund of the banking institution is not then equal to one-fifth of the capital stock. If the surplus fund is more than one-fifth of the capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the capital stock. The directors may then declare a dividend of so much of the remainder as they may think expedient, subject to the commissioner's approval. When in any way impaired the surplus fund shall be raised to this percentage in like manner.

Subd. 2. Undeclared net profits, prior dividend periods. Any amount of remaining net profits qualifying for dividend declaration in subdivision 1 and not declared at the end of each annual dividend period may be subject to dividend declaration under the requirements of subdivision 1 during any of the three subsequent annual dividend periods.

Subd. 3. Qualified subchapter S subsidiary. A bank that has met the eligibility requirements under title I, subtitle C of the Small Business Job Protection Act of 1996 or related state of Minnesota tax law may apply to the commissioner for approval of a plan and agreement for a distribution of earnings to the shareholder(s) of the bank on a basis other than a dividend under subdivisions 1 and 2. Approval of a plan of distribution under this subdivision may be rescinded by the commissioner upon 90-day prior notice to the bank. Failure to comply with this notice or qualification of a distribution under subdivisions 1 and 2 is considered a violation subject to the commissioner's action under section 45.027 or 46.24.

HIST: (7671) RL s 2987; 1939 c 38 s 1; 1957 c 601 s 9; 1993 c 257 s 16; 1996 c 414 art 1 s 12; 1997 c 157 s 21



Section 48.10 Annual audit; report.

48.10 Annual audit; report.

The board of directors of a bank, bank and trust, or trust company shall annually examine its books, either in person, or by appointing an examining committee, or an auditor, who may be an independent auditor or accountant. The examining committee or auditor shall be solely responsible to the directors. A report shall be made to the directors as to the scope of the examination or audit, and also to show those assets, excluding marketable securities and fixed assets, which are carried on the books for more than actual value. This report shall be retained as a permanent record or incorporated in the minutes of the meeting, and a copy of the report shall be sent to the commissioner of commerce.

HIST: (7672) RL s 2988; 1945 c 94 s 1; 1957 c 601 s 10; 1959 c 88 s 5; 1977 c 272 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 414 art 1 s 13



Section 48.11 Contracts, how made.

48.11 Contracts, how made.

Every contract made by any bank, except routine business, shall be first duly authorized by resolution of its board of directors, signed by the president or vice-president and by the cashier or some other officer specially designated by the board, and have its corporate seal impressed thereon.

HIST: (7678) RL s 2994



Section 48.12 Bonds of officers and employees.

48.12 Bonds of officers and employees.

Every state bank shall be protected against loss by reason of the unlawful act of any of its officers or employees by a surety bond in an amount approved by the board of directors, issued by a solvent corporate surety in good standing authorized to do business in this state, or by a fidelity insurance policy written by a solvent insurance corporation in good standing authorized to do business in this state. The commissioner of commerce or the board of directors of such bank may require an increase of the amount of such bond whenever either deems it necessary. This shall not require the bonding or insuring of officers or directors of a bank not having active management or control thereof, or employees of a bank not holding positions of trust. Any bond given or contract of insurance secured shall be in favor of the bank.

HIST: (7699-1) 1925 c 351 s 1; 1945 c 72 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.13 Conditions of bonds.

48.13 Conditions of bonds.

Subdivision 1. Securities. If a bond is given, it shall be in favor of the bank and shall have one corporate surety, which shall be a solvent insurance corporation in good standing authorized to do business in Minnesota, or at least five individual sureties, not one of whom shall be an officer, director, or stockholder of the bank, and each of whom shall justify in a sum equal to the penalty of the bond and, in addition thereto, each individual surety shall furnish to the bank, in connection with the bond, a verified financial statement showing solvency and responsibility, which statement shall be renewed and revised annually by each surety. If a contract of insurance is secured, it shall be in favor of the bank and shall be executed by some insurance company possessing the qualifications heretofore specified. No cancellation or termination at the request of the underwriter of a bond or contract of insurance required by section 48.12 shall be effective unless the underwriter gives in advance at least 60 days' written notice by registered mail to the commissioner of commerce.

Subd. 2. Securities in lieu of bond. With the prior written approval of the commissioner and in lieu of the corporate surety or five individual sureties, there may be posted a deposit in securities of a form and amount acceptable to the commissioner. These funds are under the control of the commissioner for the purposes of section 48.12. All deposits must remain in the custody of the commissioner of finance and pursuant to section 7.19 may be released only upon order from the commissioner. These control and custody requirements must not prevent any interest or dividend earnings accruing on the funds posted to be paid over to pledgor.

HIST: (7699-2) 1925 c 351 s 2; 1984 c 576 s 10; 1Sp1985 c 13 s 182; 1986 c 444; 1987 c 384 art 2 s 10



Section 48.14 Examinations, reports to show names of bonded officers and employees.

48.14 Examinations, reports to show names of bonded officers and employees.

When an examination is made of a bank by the commissioner, or an examiner, the report of the examination made to the commissioner shall state the names of all the officers and employees of the bank so bonded or insured, and the penalty of the bonds or the amount of the insurance covering them. When blanket coverage is provided, the names of all the officers and employees need not be stated. When the commissioner, after an investigation, or upon receipt of a notice of cancellation or other termination required by section 48.13, finds as a fact that any bank is not adequately protected against loss by reason of the unlawful act of any officer or employee thereof, whether through the omission to secure any bond or contract of insurance, or through the insufficiency of the sureties or the insurer on the bond or policy given, or otherwise, the commissioner may require, by written order, that such bonds or contracts of insurance in favor of the bank be obtained as in the commissioner's opinion would adequately protect the bank against loss by reason of the unlawful act of any of its officers or employees, and shall thereupon notify the bank, by certified mail, of the order; and, if the same is not complied with within 30 days after the date of the mailing of the order, the bank may be closed and, if closed, shall not be permitted to resume business until the order has been fully complied with. All such bonds or contracts of insurance shall remain in the custody of the bank protected thereby and shall be available for examination and inspection by the commissioner.

HIST: (7699-3) 1925 c 351 s 3; 1969 c 772 s 2; 1978 c 674 s 60; 1984 c 576 s 11; 1986 c 444



Section 48.15 Special powers.

48.15 Special powers.

Subdivision 1. Authority. In addition to the inherent and granted powers of corporations in general, any such bank shall have power to exercise, by its board of directors, or duly authorized officers and agents, subject to law, all such powers as shall be necessary to carry on the business of banking by discounting bills, notes, and other evidences of debt, by receiving deposits, by buying and selling gold and silver bullion, foreign coin, promissory notes, mortgages, and other evidences of debt legal for investment, and foreign and inland bills of exchange, by lending money on real and personal securities and receiving interest on any of the same in advance, and by exercising all the usual and incidental powers and privileges belonging to the business; but it shall not transact any business, except such as is incidental and necessarily preliminary to its establishment, until authorized by the commissioner to commence business.

Subd. 2. Activity authorized by federal authority. The commissioner of commerce may authorize banks, bank and trust companies, or trust companies organized under the laws of this state to engage in any banking or trust activity in which banks subject to the jurisdiction of the federal government may hereafter be authorized to engage by federal legislation, ruling, or regulation and those activities authorized in section 48.61, subdivision 7, paragraph (a), clause (3). The commissioner may not authorize state banks as defined by section 48.01, to engage in any activity prohibited by the laws of this state.

Subd. 2a. Authorized activities. The commissioner may authorize a state bank to undertake any activities, exercise any powers, or make any investments that are authorized by chapter 50, as of August 1, 1995, for any state savings bank, or that become authorized by chapter 50, for state savings banks after August 1, 1995. The commissioner may not authorize state banks to engage in any banking activity prohibited by the laws of this state.

Subd. 3. Limits on authority to act as paying agent for public issuers. No such bank shall act as paying agent of any municipality or other public issuer of obligations, other than an issuer within whose corporate limits the principal office of the bank is situated, unless the bank is authorized to execute the powers conferred in section 48A.07.

Subd. 4. Retirement and medical savings accounts. A state bank may act as trustee or custodian of a self-employed retirement plan under the Federal Self-Employed Individual Tax Retirement Act of 1962, as amended, of a medical savings account under the Federal Health Insurance Portability and Accountability Act of 1996, as amended, and of an individual retirement account under the Federal Employee Retirement Income Security Act of 1974, as amended, if the bank's duties as trustee or custodian are essentially ministerial or custodial in nature and the funds are invested only (1) in the bank's own savings or time deposits; or (2) in any other assets at the direction of the customer if the bank does not exercise any investment discretion, invest the funds in collective investment funds administered by it, or provide any investment advice with respect to those account assets.

Affiliated discount brokers may be utilized by the bank acting as trustee or custodian for self-directed IRAs, if specifically authorized and directed in appropriate documents. The relationship between the affiliated broker and the bank must be fully disclosed. Brokerage commissions to be charged to the IRA by the affiliated broker should be accurately disclosed. Provisions should be made for disclosure of any changes in commission rates prior to their becoming effective. The affiliated broker may not provide investment advice to the customer. All funds held in the fiduciary capacity may be commingled by the financial institution in the conduct of its business, but individual records shall be maintained by the fiduciary for each participant and shall show in detail all transactions engaged under authority of this subdivision. The authority granted by this section is in addition to, and not limited by, section 47.75.

HIST: (7660) RL s 2984; 1965 c 171 s 9; 1969 c 1129 art 4 s 9; 1976 c 324 s 25; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 353 s 1; 1987 c 349 art 1 s 13; 1995 c 171 s 30; 1997 c 157 s 22,23; 1999 c 151 s 19,20



Section 48.151 Additional powers.

48.151 Additional powers.

Any bank, savings bank, or trust company organized under the laws of this state, or any national banking association doing business in this state, shall have the power to advertise for sale and sell for a fee money orders, traveler's checks, cashier's checks, drafts, registered checks, and certified checks and no other person, firm, or corporation, either directly or through agents, shall advertise for sale or shall sell for a fee any evidence of indebtedness on which there appears the words, "money order," "traveler's check," "cashier's check," "draft," "registered check," "certified check," or other words or symbols whether of the same or different character which tend to lead the purchaser to believe that such evidence of indebtedness is other than a personal check, unless such evidence of indebtedness is issued by a person, firm or corporation which is a savings association, or telegraph company, or, in the case of cashier's checks, is issued by an industrial loan and thrift company with deposit liabilities, provided that these instruments are issued in conformity with the Uniform Commercial Code, or is issued by a person, firm, or corporation licensed under chapter 53B. Any person, firm or corporation who shall violate any provision of this section shall be guilty of a misdemeanor.

HIST: 1955 c 555 s 1; 1959 c 88 s 6; 1Sp1985 c 1 s 1; 1995 c 202 art 1 s 25; 2001 c 148 s 1



Section 48.152 State bank acquisition and leasing of personal property.

48.152 State bank acquisition and leasing of personal property.

Subdivision 1. A state bank may acquire and lease or participate in the acquisition and leasing of personal property to customers, and may incur such additional obligations as may be incidental to becoming an owner and lessor of such property, subject to the rules of the commissioner and the conditions specified in this section.

Subd. 2. The property must be acquired upon the specific request of and for the use of a customer.

Subd. 3. The lease may not be an operating lease, but must be a "net" lease wherein the bank retains no obligation for maintenance or operation of the property.

Subd. 4. The lease must be a full-payout, noncancelable obligation of the lessee serving the same purpose as other forms of bank financing. For the purposes of this subdivision a full-payout lease is one in which the lessor will realize from the transaction a return of its full investment in the leased property plus the estimated cost to it of financing the property over the term of the lease in rentals, estimated tax benefits, and the estimated residual value of the property at the expiration of the initial term of the lease. In all instances where the bank estimates and uses the residual value of leased property to satisfy the requirements of a full-payout lease, the estimated value must be reasonable so that the bank's primary risk in the overall transaction depends on the credit worthiness of the lessee and not market value of the leased item; provided, that in no event shall the estimated residual value exceed 25 percent of the original cost of the property to the lessor. As an alternative to this test, residual values may be set at any level where the bank receives a guarantee of the residual value from the manufacturer, the lessee, or any third party which is not an affiliate of the bank, and where it has determined that the guarantor has the resources to meet the guarantee. Selection of residual values at unreasonable levels shall be considered an unsafe and unsound banking practice if it cannot be shown that, at the time of such selection, the bank made a good faith effort to be accurate and reasonable.

For purposes of leasing to government entities "full-payout" calculations may be based on reasonably anticipated future renewals.

If, in good faith, the bank believes that there has been a significant unanticipated change in conditions which threatens its financial position by increasing its exposure to loss, and, if its interest in the property is sufficient to justify action, the limitation contained in subdivision 3 shall not prevent the bank from taking any reasonable and appropriate action to salvage or protect the value of the property to prevent loss.

Subd. 5. The terms of the lease shall require periodic rental payments to be made at least annually.

Subd. 6. The terms of the lease shall establish a rental payment schedule by which no individual rental payment shall exceed the average rental payment by more than 50 percent, the average rental payment to be computed by dividing the total dollar amount of rental payments to be made over the term of the lease by the number of payments to be made.

Subd. 7. Except upon the written approval of the commissioner, the term of the lease shall not exceed 12 years, 32 days.

Subd. 8. The total amount of unpaid rental obligations of a customer to a bank on personal property, shall constitute a liability of the customer within the meaning of section 48.24, subdivisions 1 and 4.

Subd. 9. Repealed, 1983 c 80 s 2

Subd. 10. The acquisition of personal property for leasing to customers under this section not in conformity with subdivision 4 is authorized if the total investment in this personal property does not exceed 200 percent of the sum of the bank's capital actually paid in cash and its actual surplus fund.

HIST: 1975 c 300 s 1; 1979 c 321 s 1; 1983 c 80 s 1; 1988 c 631 s 1



Section 48.153 Installment loans; finance charges; minimum charges.

48.153 Installment loans; finance charges; minimum charges.

Subdivision 1. Repealed, 1982 c 494 s 5

Subd. 1a. A bank organized under the laws of this state, or a national banking association doing business in this state, making a loan of money not exceeding $35,000 repayable in installments, may charge, at the time the loan is made, a rate of interest upon the unpaid principal balance of the amount financed of 12 percent a year, or the rate of interest authorized by section 48.195, whichever is greater. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

Subd. 2. Installment payments on loans made pursuant to this section by a bank or national banking association shall not extend beyond a period of 12 years and 32 days from the date of the loan. The loan may be secured by a mortgage, pledge, or other collateral.

Subd. 3. Repealed, 1982 c 494 s 5

Subd. 3a. A savings bank organized under chapter 50, a savings association subject to the provisions of sections 51A.01 to 51A.57, or a savings association chartered under the laws of the United States, that has its principal place of business in this state, may make a loan for consumer purposes to a natural person in an amount not exceeding $25,000 repayable in installments, and may charge a rate of interest upon the unpaid principal balance of the amount financed of 12 percent a year, or the rate of interest authorized by section 48.195, whichever is greater. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

Subd. 4. Installment payments on loans made pursuant to this section by a savings bank, a savings association subject to the provisions of sections 51A.01 to 51A.57, or a savings association chartered under the laws of the United States shall not extend beyond a period of 12 years and 32 days from the date of the loan. The loan may be secured by a mortgage, pledge, or other collateral.

Subd. 5. Charges in reference to installment loans under this section shall be computed and collected only on the unpaid principal balance of the amount financed actually outstanding. One day's finance charge means an amount equal to 1/365 of the per annum rate provided for in an installment loan. If the total finance charge determined on an installment loan, single payment or demand loan shall be less than $10 the amount charged may nevertheless be $10. No loan shall be made pursuant to this section if over 50 percent of the proceeds of the loan are used to finance the purchase of a borrower's primary residence other than a manufactured home.

HIST: 1945 c 544 s 1; 1947 c 314 s 1; 1955 c 616 s 1; 1957 c 916 s 1; 1961 c 298 s 7; 1963 c 577 s 1; 1973 c 511 s 1; 1976 c 196 s 2; 1977 c 350 s 2; 1980 c 522 s 1; 1980 c 606 s 1; 1981 c 365 s 9; 1982 c 494 s 1,2; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 14; 1997 c 157 s 67; 1998 c 260 s 1



Section 48.154 Prepayment, extension of terms.

48.154 Prepayment, extension of terms.

The borrower may repay the entire balance or any portion of the balance of an installment loan in advance without penalty. An installment loan contract may provide that the parties, before or after default, may agree in writing to an extension of all or part of the unpaid installments and collect as an extension fee a finance charge not exceeding that rate agreed to in the original loan contract. No such extension shall be permitted to cause repayment of a loan to exceed those maturities set down in section 48.153. One day's finance charge shall mean an amount equal to 1/365 of the per annum rate provided for in an installment loan.

HIST: 1945 c 544 s 2; 1965 c 171 s 10; 1976 c 196 s 3



Section 48.155 Allowable additional charges.

48.155 Allowable additional charges.

No charge other than those provided for in sections 48.153 and 48.154 shall be made directly or indirectly for any such installment loan except that there may be charged to the borrower or included in the amount financed:

(a) Any lawful fees paid or to be paid by the lender to any public officer for filing, recording, or releasing in any public office any instrument securing the loan;

(b) Any lawful premium or charge for insurance protecting the lender against the risk of loss from not filing or recording a security agreement or financing statement and in lieu of filing thereof. Such premium or charge shall not exceed the actual premium or charge made by the insurance company to the lender and in no event in excess of the costs if the document were actually filed, recorded, or released in any public office;

(c) The premium on any life, property or other insurance taken as security for the loan; provided, that the borrower has acknowledged by signature that the borrower has been notified in writing that the borrower may, at the borrower's own cost, procure and deposit with the lender such insurance if written by a responsible company. Such premium may be included as part of the loan.

HIST: 1945 c 544 s 3; 1963 c 153 s 3; 1971 c 33 s 1; 1976 c 196 s 4; 1986 c 444



Section 48.156 Loan due on default.

48.156 Loan due on default.

Nothing in sections 48.153 to 48.157 shall prohibit the lender from declaring the whole of such loan immediately due and payable upon default if the loan agreement shall so provide.

HIST: 1945 c 544 s 4



Section 48.157 Copy of note to borrower.

48.157 Copy of note to borrower.

At the time of making an installment loan under the provisions of sections 48.153 to 48.157, the borrower shall be furnished a signed copy of the note and also a copy or statement of all charges made by the bank on such loan.

HIST: 1945 c 544 s 5; 1986 c 444



Section 48.158 Settlement of checks at less than par.

48.158 Settlement of checks at less than par.

No bank or trust company organized under the laws of this state shall settle any check drawn on it otherwise than at par. The provisions of this section shall not apply with respect to the settlement of a check sent to such bank or trust company as a special collection item. This section is in effect on and after November 1, 1968.

HIST: 1967 c 156 s 1



Section 48.1585 Repealed, 1995 c 202 art 4 s 25

48.1585 Repealed, 1995 c 202 art 4 s 25



Section 48.159 Repealed, 1982 c 473 s 30

48.159 Repealed, 1982 c 473 s 30



Section 48.16 Banks may not pledge assets; exceptions.

48.16 Banks may not pledge assets; exceptions.

No bank or trust company shall pledge, hypothecate, assign, transfer, or create a lien upon or charge against any of its assets except as follows:

(1) to the state;

(2) to secure public deposits;

(3) to secure funds of trustees in bankruptcy;

(4) to secure money borrowed in good faith from other banks, trust companies, a financial agency created by act of Congress, or the state in programs specifically authorizing state banks to participate as an eligible local lender;

(5) to finance the acquisition of real estate to be carried as an asset as provided for in section 47.10;

(6) to secure a liability that arises from a transfer of a direct obligation of, or obligations that are fully guaranteed as to principal and interest by, the United States government or an agency thereof, or obligations of United States government-sponsored entities which are exempt from the registration requirements of the Securities Act of 1933, United States Code, title 15, section 77a, that the bank or trust company is obligated to repurchase;

(7) to a counterparty to secure an interest rate swap agreement.

This section shall not be construed to permit the use of assets as security for public deposits other than the securities made eligible by law for that purpose.

HIST: (7699-14) 1927 c 257 s 1; 1931 c 341; 1933 c 149 s 1; 1939 c 46; Ex1967 c 30 s 1; 1982 c 473 s 11; 1995 c 202 art 2 s 14; 2001 c 56 s 5



Section 48.17 Powers of officers or employees.

48.17 Powers of officers or employees.

No officer or employee of a bank or trust company shall have power or authority to borrow money, execute guaranties or endorse, otherwise than without recourse, pledge or hypothecate any note, bond, or other obligation belonging to the bank or trust company unless the power and authority shall have been given the officer or employee by the board of directors and a written record thereof made in the minute book of the bank and a certified copy of the record delivered to the creditor, guarantee, pledgee, or endorsee of the note, bond, guaranty, or other obligation.

HIST: (7699-15) 1927 c 257 s 2



Section 48.18 Pledges or liens of assets subject to prior liens.

48.18 Pledges or liens of assets subject to prior liens.

No bank or trust company shall pledge or hypothecate or create a lien upon or charge against any of its assets subject to a prior lien, hypothecation, or charge.

HIST: (7699-16) 1927 c 257 s 3



Section 48.185 Open end loan account arrangements.

48.185 Open end loan account arrangements.

Subdivision 1. Any bank organized under the laws of this state, any national banking association doing business in this state, any savings bank organized and operated pursuant to chapter 50, any savings association organized under chapter 51A, and any federally chartered savings association, may extend credit through an open end loan account arrangement with a debtor, pursuant to which the debtor may obtain loans from time to time by cash advances, purchase or satisfaction of the obligations of the debtor incurred pursuant to a credit card plan, or otherwise under a credit card or overdraft checking plan.

Subd. 2. Repealed, 1980 c 599 s 9

Subd. 3. A financial institution referred to in subdivision 1, may collect a periodic rate of finance charge in connection with extensions of credit under this section, which finance charge does not exceed the equivalent of an annual percentage rate of 18 percent computed on a 365-day year and in accordance with the Truth in Lending Act, United States Code, title 15, section 1601 et seq., and the Code of Federal Regulations, title 12, part 226 (1985).

If credit is extended pursuant to an overdraft checking plan on the day on which an increase in the periodic rate of finance charge is made effective pursuant to this section, the rate in effect prior to the increase shall be the maximum lawful rate chargeable on the amount of credit so extended until that credit is fully repaid according to the terms of the plan.

Subd. 3a. Any periodic statement evidencing an overdraft checking plan loan balance shall clearly state that all or any part of said balance may be prepaid at any time.

Subd. 4. No charges other than those provided for in subdivision 3 shall be made directly or indirectly for any credit extended under the authority of this section, except that there may be charged to the debtor:

(a) annual charges, not to exceed $50 per annum, payable in advance, for the privilege of using a bank credit card;

(b) charges for premiums on credit life, credit accident and health, and credit involuntary unemployment insurance if:

(1) the insurance is not required by the financial institution and this fact is clearly disclosed in writing to the debtor; and

(2) the debtor is notified in writing of the cost of the insurance and affirmatively elects, in writing, to purchase the insurance;

(c) charges for the use of an automated teller machine when cash advances are obtained pursuant to this section through the use of an automated teller machine;

(d) in the case of a financial institution referred to in subdivision 1 that does not charge an annual fee, delinquency and collection charges as follows:

(1) on each payment in arrears for a period not less than ten days, in an amount not in excess of the delinquency and collection charge permitted in section 168.71;

(2) for any monthly or other periodic payment period where the debtor has exceeded or thereby exceeds the maximum approved credit limit under the open-end loan account arrangement, in an amount not in excess of the service charge limitations in section 332.50; and

(3) for any returned check or returned automatic payment withdrawal request, in an amount not in excess of the service charge limitation in section 332.50; and

(e) to the extent not otherwise prohibited by law, charges for other goods or services offered by or through a financial institution referred to in subdivision 1 which the debtor elects to purchase, including, but not limited to, charges for check and draft copies and for the replacement of lost or stolen cards.

Subd. 4a. Repealed, 1986 c 376 s 4

Subd. 5. If the balance in a revolving loan account under a credit card plan is attributable solely to purchases of goods or services charged to the account during one billing cycle, and the account is paid in full before the due date of the first statement issued after the end of that billing cycle, no finance charge shall be charged on that balance.

Subd. 6. This section shall apply to all open end credit transactions of a bank or savings bank in extending credit under an open end loan account or other open end credit arrangement to persons who are residents of this state, if the bank or savings bank induces such persons to enter into such arrangements by a continuous and systematic solicitation either personally or by an agent or by mail, and retail merchants and banks or savings banks within this state are contractually bound to honor credit cards issued by the bank or savings bank, and the goods, services and loans are delivered or furnished in this state and payment is made from this state. A term of a writing or credit card device executed or signed by a person to evidence an open end credit arrangement specifying:

(a) that the law of another state shall apply;

(b) that the person consents to the jurisdiction of another state; and

(c) which fixes venue;

is invalid with respect to open end credit transactions to which this section applies. An open end credit arrangement made in another state with a person who was a resident of that state when the open end credit arrangement was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

Subd. 7. Any bank or savings bank extending credit in compliance with the provisions of this section, which is injured competitively by violations of this section by another bank or savings bank, may institute a civil action in the district court of this state against that bank or savings bank for an injunction prohibiting any violation of this section. The court, upon proper proof that the defendant has engaged in any practice in violation of this section, may enjoin the future commission of that practice. Proof of monetary damage or loss of profits shall not be required. Costs and attorneys' fees may be allowed to the plaintiff, unless the court directs otherwise. The relief provided in this subdivision is in addition to remedies otherwise available against the same conduct under the common law or statutes of this state.

Service of process shall be as in any other civil suit, except that if a defendant in the action is a foreign corporation or a national banking association with its principal place of business in another state, service of process may also be made by personal service outside the state, or in the manner provided by section 5.25, or in such manner as the court may direct, or in accordance with section 45.028, subdivision 2. Process is valid if it satisfies the requirements of due process of law, whether or not defendant is doing business in Minnesota regularly or habitually.

HIST: 1976 c 196 s 5; 1979 c 101 s 1-3; 1981 c 138 s 1; 1981 c 259 s 2; 1986 c 376 s 1-3; 1987 c 341 s 1; 1992 c 564 art 2 s 2; 1993 c 343 s 2; 1995 c 128 art 1 s 2; 1995 c 202 art 1 s 25



Section 48.19 Repealed, 1Sp1985 c 13 s 376

48.19 Repealed, 1Sp1985 c 13 s 376



Section 48.194 Installment sales contracts; loans.

48.194 Installment sales contracts; loans.

A person may enter into a credit sale or service contract for sale to a state or national bank doing business in this state, and a bank may purchase and enforce the contract under the terms and conditions set forth in sections 47.59, subdivisions 2 and 4 to 14; and 51A.386, subdivision 4. A state bank or national bank may extend credit pursuant to the terms and conditions set forth in sections 47.59, 47.60, and 51A.386, subdivision 4.

HIST: 1988 c 666 s 1; 1993 c 257 s 17; 1995 c 202 art 3 s 3; 1996 c 414 art 1 s 15; 1997 c 157 s 67; 1998 c 260 s 1



Section 48.195 Interest rates; usury limit for depository institutions.

48.195 Interest rates; usury limit for depository institutions.

Notwithstanding any law to the contrary, a bank, savings bank, savings association, or credit union organized under the laws of this state, or a national bank or federally chartered savings bank, savings association, or credit union, doing business in this state, may charge on any loan or discount made or upon any note, bill or other evidence of debt, except an extension of credit made pursuant to section 48.185, interest at a rate of not more than 4-1/2 percent in excess of the discount rate, including any surcharge thereon, on 90 day commercial paper in effect at the federal reserve bank located in the Ninth Federal Reserve District.

HIST: 1980 c 343 s 1; 1981 c 259 s 1; 2Sp1981 c 4 s 1; 1982 c 494 s 3; 1995 c 202 art 1 s 25



Section 48.196 Penalty for usurious interest.

48.196 Penalty for usurious interest.

The taking, receiving, reserving or charging by a lender of a rate of interest greater than is allowed by state law shall be deemed a forfeiture of the entire interest which the note, bill, or other evidence of debt carries with it, or which has been agreed to be paid thereon. In case the greater rate of interest has been paid, the person paying it, or the person's legal representatives, may recover, in an action in the nature of an action of debt, twice the amount of the interest thus paid from the lender taking or receiving the interest, if the action is commenced within two years from the time the usurious transaction occurred. For purposes of this section, the term "lender" means a bank or savings bank organized under the laws of this state, a federally chartered savings association, a savings association organized under chapter 51A, a federally chartered credit union, a credit union organized under chapter 52, an industrial loan and thrift company organized under chapter 53, a regulated lender licensed under chapter 56, or a mortgagee or lender approved or certified by the secretary of housing and urban development or approved or certified by the administrator of veterans affairs.

HIST: 1980 c 606 s 2; 1983 c 252 s 3; 1986 c 444; 1995 c 202 art 1 s 25



Section 48.20 Unauthorized pledges, notes, liens void.

48.20 Unauthorized pledges, notes, liens void.

Any note, endorsement, guaranty, pledge, hypothecation, lien or other obligation given contrary to the provisions of sections 48.16 to 48.18 shall be null and void.

HIST: (7699-18) 1927 c 257 s 5



Section 48.21 Real estate; restrictions on holding.

48.21 Real estate; restrictions on holding.

Subdivision 1. A bank may purchase, carry as an asset, and convey real estate only:

(1) As provided for in section 47.10;

(2) If acquired through foreclosure of a mortgage given to it in good faith as security for loans made by or money due to it;

(3) If conveyed to it in satisfaction of debts previously contracted in good faith in the course of its dealings;

(4) If acquired by sale on execution or judgment of a court in its favor; or

(5) If reasonably necessary to mitigate or avoid loss on a loan or investment theretofore made.

Real estate acquired under clauses (2) to (5) shall be carried as an asset only in accordance with rules the commissioner prescribes.

Subd. 2. Real estate owned by a bank as a result of actions authorized in clauses (2) to (5) of subdivision 1 and subsequently sold to any buyer on a contract for deed may not be considered creating a liability to a bank for purposes of section 48.24.

Subd. 3. Notwithstanding any rules of the commissioner to the contrary, if real estate owned by a bank pursuant to clauses (2) to (5) of subdivision 1 is not sold or otherwise disposed of within the maximum period established by rule by the commissioner, the bank may write off any remaining balance at a rate not less than one-fifth of that balance each subsequent calendar year.

HIST: (7679) RL s 2995; 1919 c 85 s 1; 1921 c 258 s 1; 1929 c 54 s 1; 1945 c 63 s 1; 1955 c 104 s 2; 1957 c 601 s 12; 1982 c 473 s 12; 1987 c 349 art 1 s 14



Section 48.22 Repealed, 1981 c 182 s 6

48.22 Repealed, 1981 c 182 s 6



Section 48.221 Reserves.

48.221 Reserves.

A state bank or trust company shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for any individual state bank or trust company from time to time based upon examination findings or other reports relating to the bank or trust company that are available to the commissioner. Reserves for an individual state bank or trust company as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

HIST: 1981 c 182 s 2; 1982 c 424 s 130; 1997 c 187 art 3 s 8



Section 48.23 Bank not to lend on its own stock or purchase same.

48.23 Bank not to lend on its own stock or purchase same.

Any such bank shall make no loan or discount on the security of its own capital stock, nor be the purchaser or holder thereof, unless necessary to prevent loss upon a debt previously contracted in good faith, and all stock so acquired shall be disposed of, at public or private sale, within six months after it is so acquired.

HIST: (7676) RL s 2992



Section 48.24 Restrictions upon total liabilities to a bank.

48.24 Restrictions upon total liabilities to a bank.

Subdivision 1. The total liabilities to any such bank, as principal, guarantor or endorser of any individual, including the liabilities of any corporation or limited liability company which the individual owns or controls a majority interest, any partnership, unincorporated association, limited liability company, or corporation, including the liabilities of the several members of an unincorporated association and including the liabilities of the general partners but not the limited partners of a partnership, and in case of a corporation or limited liability company of all subsidiaries thereof in which such corporation or limited liability company owns or controls a majority interest, shall never exceed 20 percent of its capital actually paid in cash and of its actual surplus fund, except that obligations not to exceed 25 percent of said capital and surplus to any one borrower shall not be included as liabilities for the purposes of this section, but shall be liabilities of the borrowers, provided they are secured by not less than a like amount of any one of the various types of obligations of the United States or which are fully guaranteed as to principal and interest by the United States, and providing that such bonds or obligations have a market value of at least ten percent in excess of the amount loaned thereon at the time each loan is made.

For the purpose of this section the members of a family living together in one household, if borrowed funds are to be used in the conduct of a common enterprise, shall be regarded as one person and the total liabilities of the members of the family shall be limited as herein provided. The endorser or guarantor of any obligation which is exempt from loaning limits according to the provisions of this section shall also be exempt from such loaning limits to the extent of the amount of liability on such obligations for the purposes of this section but shall be liable thereon. Individual extensions of credit which result in liabilities of individuals, corporations, or limited liability companies exceeding the limitations set forth in this section shall be construed to conform to the provisions of this subdivision upon reduction in an amount sufficient to reduce the total liability to not more than the legal amount, but until paid in full shall not exempt the officer or employee of the bank from being personally liable to the bank for the amount of the original excess portion of the loan as set forth in subdivision 8.

Subd. 2. Loans not exceeding 25 percent of such capital and surplus made upon first mortgage security on improved real estate in any state in which the bank or a branch established under section 49.411 is located, or in any state adjoining a state in which the bank or a branch established under section 49.411 is located, shall not constitute a liability of the maker of the notes secured by such mortgages within the meaning of the foregoing provision limiting liability, but shall be an actual liability of the maker. These mortgage loans shall be limited to, and in no case exceed, 50 percent of the cash value of the security covered by the mortgage, except mortgage loans guaranteed as provided by the Servicemen's Readjustment Act of 1944, as now or hereafter amended, or for which there is a commitment to so guarantee or for which a conditional guarantee has been issued, which loans shall in no case exceed 60 percent of the cash value of the security covered by such mortgage. For the purposes of this subdivision, real estate is improved when substantial and permanent development or construction has contributed substantially to its value, and agricultural land is improved when farm crops are regularly raised on such land without further substantial improvements.

Subd. 3. Conditional sales contracts or other paper evidencing an agreement to purchase or lease personal property owned and guaranteed by the person discounting same, not to exceed 30 percent of the capital stock and surplus, taken from any one person, shall not constitute a liability within the meaning of this section, but the actual liabilities on such agreements are not to be construed as affected by the provisions of this subdivision: Provided, however, if information as to the financial condition of each purchaser or lessee is reasonably adequate by reason of the bank's own records or actual knowledge of an officer of the bank and, upon written certification by an officer appointed by the bank's board of directors for that purpose, that the responsibility of each purchaser or lessee has been evaluated and the bank is relying primarily upon the purchaser or lessee for the payment of the obligation, the limitations of subdivision 1 as to each purchaser or lessee shall be the sole applicable loan limitation.

Subd. 4. Repealed, 1993 c 257 s 49

Subd. 5. Loans or obligations shall not be subject under this section to any limitation based upon such capital and surplus to the extent that they are secured or covered by guarantees, or by commitments or agreements to take over or to purchase the same, made by:

(1) the commissioner of agriculture on the purchase of agricultural land;

(2) any Federal Reserve bank;

(3) the United States or any department, bureau, board, commission, or establishment of the United States, including any corporation wholly owned directly or indirectly by the United States;

(4) the Minnesota energy and economic development authority;

(5) the Minnesota export finance authority; or

(6) a municipality or political subdivision within Minnesota to the extent that the guarantee or collateral is a valid and enforceable general obligation of that political body.

Subd. 6. The discount of the following classes of paper shall not be regarded as creating liability within the meaning of this section:

(1) Bonds, orders, warrants, or other evidences of indebtedness of the United States, of federal land banks, of this state or of any county, city, town, hospital district, or school district in this state, or of the bonds, representing general obligation of any other state in the United States, or bonds and obligations of the federal home loan banks established by act of Congress known as the Federal Home Loan Bank Act, approved July 23, 1932, and acts amendatory thereto, or debentures and other obligations of the federal intermediate credit banks established by act of Congress known as the Federal Intermediate Credit Banks Act, approved March 4, 1923, and acts amendatory thereto, in obligations issued by the banks for cooperatives or any of them, and in bonds and obligations of the home owners' loan corporation established by act of Congress, known as the Home Owners' Loan Act of 1933, and acts amendatory thereto, in exchange for mortgages on homes, or contracts for deed, or real estate held by it.

(2) Bills of exchange drawn in good faith against actually existing values, including bills which are secured by shipping documents conveying or securing title to goods shipped, and which are not to be surrendered until such bills are paid in cash or solvent credits. This includes bankers' acceptances or participations in bankers' acceptances of the kind and maturities made eligible by law for rediscount with, or purchase by, federal reserve banks, providing the same are accepted or endorsed by a bank or trust company incorporated under the laws of this state; or by any bank or trust company in the United States which is a member of the Federal Reserve system.

(3) Paper based upon the collateral security of warehouse receipts covering agricultural or manufactured products stored in elevators or warehouses under the following conditions:

First, when the actual market value of the property covered by such receipts at all times exceeds by at least ten percent the amount loaned thereon, and

Second, when the full amount of every such loan is at all times covered by fire insurance in duly authorized companies, within the limit of their ability to cover such amounts, and the excess, if any, in companies having sufficient paid-up capital to authorize their admission, and payable, in case of loss, to the bank or holder of the warehouse receipt.

(4) Total loans to an obligor secured by either certificates of deposit, or savings certificates or both, of any such bank to the extent of the total of such certificates pledged as security.

(5) Debentures issued under the authority of the federal National Mortgage Association.

(6) Obligations representing loans from one business day to the next to any state bank or national banking association of excess reserve balances from time to time maintained under the provisions of section 48.221, or of section 19 of the Federal Reserve Act, as amended, United States Code, title 12, sections 461 et seq.

Subd. 7. Obligations of any individual or organization, however organized, in the form of notes or drafts secured by shipping documents or instruments transferring or securing title covering feeder livestock which is free from all other encumbrances, when the market value of the livestock securing the obligation at the time of the making of the loan is not less than 115 percentum of the face amount of the notes covered by such documents, shall be subject under this subdivision to a limitation of 20 percent of capital and surplus in addition to 20 percent of capital and surplus as included in provisions of subdivision 1. Feeder livestock loans as referred to in this subdivision is defined to include only obligations secured by liens or giving title to cattle, sheep, goats, hogs or poultry being fattened for market, but excluding dairy cattle, milk goats, poultry used for production of eggs, or barnyard or work animals.

Subd. 7a. Pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, the liability or obligation to a bank of any insurance company admitted and authorized to do business in this state shall not be subject under this section to any limitation based upon such capital and surplus to the extent that such insurance company issues policies or certificates of indemnity of mortgage guaranty insurance.

For the purposes of this subdivision "mortgage guaranty insurance" shall mean insurance against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note, bond, mortgage, security agreement, or other instrument constituting a first lien, security interest or charge on real property or manufactured homes.

Subd. 8. When a bank shall allow any individual, partnership, limited liability company, unincorporated association, or corporation, or any officer or director of the bank, to become indebted to it, directly or indirectly, in excess of the amount, exclusive of interest permitted by the laws of this state, the officer or employee of the bank willfully permitting or approving the loan shall be guilty of a gross misdemeanor and, in addition thereto, shall be personally liable to the bank for the amount of the loan in excess of the statutory limit.

Subd. 9. Right to act to avoid loss. This section does not prohibit the bank from advancing funds that may be reasonably necessary to avoid loss on a loan or investment made subject to this section or an obligation created in good faith. The rights under this subdivision are in addition to and not inconsistent with section 48.21.

Subd. 10. Grain forward sale contracts; lending limits. Obligations of any individual or organization, however organized, where the note is secured by a perfected first lien on stored grain and a perfected assignment of the proceeds of a forward contract for sale of the grain (1) with a recognized commodity buyer or broker, reasonably satisfactory to the bank, (2) where the delivery of grain under the contract will occur within 270 days, (3) where the grain is insured for full value against loss by fire or other casualty, and (4) where the value of the forward contract exceeds 115 percent of the face amount of the secured note, is subject under this subdivision to a limitation of ten percent of capital and surplus in addition to the 20 percent of capital and surplus as included in subdivision 1.

HIST: (7677) RL s 2993; 1907 c 156 s 1; 1911 c 160 s 1; 1919 c 103 s 1; 1927 c 258 s 1; 1931 c 9 s 1; Ex1934 c 70 s 1; 1943 c 23 s 1; 1945 c 62 s 1; 1947 c 82 s 1; 1957 c 601 s 13-16; 1959 c 88 s 8,9,17; 1963 c 153 s 6; 1965 c 171 s 15-17; 1967 c 102 s 7,8; 1969 c 438 s 1,2; 1969 c 772 s 3; 1971 c 100 s 1; 1973 c 35 s 18; 1973 c 123 art 5 s 7; 1976 c 210 s 11; 1980 c 523 s 1; 1981 c 365 s 9; 1983 c 289 s 114 subd 1; 1984 c 576 s 13; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 353 s 2; 1986 c 444; 1987 c 349 art 1 s 15; 1987 c 384 art 2 s 1; 1988 c 631 s 2,3; 1993 c 137 s 1-3; 1993 c 257 s 18-20; 1995 c 202 art 2 s 15; 1997 c 157 s 24,25; 1999 c 151 s 21,22



Section 48.245 War veteran, minority; contract for loan.

48.245 War veteran, minority; contract for loan.

The disability of minority of any person otherwise eligible for guaranty or insurance pursuant to the Servicemen's Readjustment Act of 1944, as amended (Public Law Number 346, 78th Congress, as amended), the National Housing Act, as amended (Public Law Number 475, 81st Congress), or the Defense Housing and Community Facilities and Services Act of 1951, (Public Law Number 139, 82nd Congress), and of the minor spouse of any eligible veteran irrespective of age, in connection with any transaction entered into pursuant thereto, is hereby removed for all purposes in connection with such transaction, including but not limited to incurring of indebtedness or obligations and acquiring, encumbering, selling, releasing, or conveying property or any interest therein and litigating or settling controversies arising therefrom, if all or part of any obligations incident to such transaction be guaranteed or insured by the administrator of Veterans Affairs pursuant to any act hereinbefore referred to; provided, that this section shall not be construed to impose any other or greater rights or liabilities than would exist if any such person were under no such disability.

HIST: 1945 c 177 s 1; 1947 c 178 s 1; 1953 c 699 s 3



Section 48.25 Repealed, 1982 c 473 s 30

48.25 Repealed, 1982 c 473 s 30



Section 48.26 Repealed, 1994 c 382 s 15

48.26 Repealed, 1994 c 382 s 15



Section 48.27 Limitation on amount of deposits.

48.27 Limitation on amount of deposits.

No bank or trust company organized under the laws of this state shall accept deposits in a sum exceeding 30 times the amount of its capital stock and its actual surplus.

HIST: (7699-12) 1927 c 325 s 1; 1943 c 342 s 2; 1945 c 73 s 1; 1947 c 11 s 1; 1949 c 24 s 1; 1959 c 88 s 11



Section 48.28 Liquidation, unless deposits are reduced.

48.28 Liquidation, unless deposits are reduced.

If any such bank or trust company shall violate the provisions of Minnesota Statutes 1945, section 48.27, as amended, the commissioner of commerce may take possession thereof and liquidate such corporation in accordance with law, unless said bank or trust company shall within 90 days after notice from the commissioner of commerce reduce its deposits to the amount allowed by law or increase its capital stock accordingly.

HIST: (7699-13) 1927 c 325 s 2; 1943 c 342 s 1; 1945 c 73 s 2; 1947 c 11 s 2; 1949 c 24 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.29 Repealed, 1965 c 811 art 10 s 336.10-102

48.29 Repealed, 1965 c 811 art 10 s 336.10-102



Section 48.30 Deposits in name of minor.

48.30 Deposits in name of minor.

Any deposit made in the name of a minor, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with the dividends or interest thereon, shall be paid to the minor, and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposit, or any part thereof, until a conservator or guardian appointed for the minor shall have delivered a certificate of appointment to the depository.

HIST: (7711) RL s 3019; 1907 c 468 s 6; 1985 c 292 s 1



Section 48.301 Multiparty accounts.

48.301 Multiparty accounts.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the financial institution are determined by chapter 524.

HIST: 1985 c 292 s 2; 1996 c 305 art 1 s 15; 1996 c 414 art 1 s 16



Section 48.31 State banks organized from national banks.

48.31 State banks organized from national banks.

When any national bank authorized to dissolve has taken the necessary steps for that purpose, a majority of its directors, upon authority, in writing, of the owners of two-thirds of the capital stock and the approval of the commissioner, may execute a certificate of incorporation under the provisions of this chapter, which, in addition to the other requirements of law, shall state the authority derived from the stockholders of the national bank; and, upon recording and publishing this certificate, as provided by law, it shall become a legal state bank. Thereupon the assets, real and personal, of the dissolved bank, subject to its liabilities not liquidated under the federal law before this incorporation, shall vest in and become the property of the state bank.

HIST: (7695) RL s 3006



Section 48.32 State banks or trust companies may be members of federal reserve banks.

48.32 State banks or trust companies may be members of federal reserve banks.

Any incorporated state bank or trust company may become a member of the federal reserve bank of the federal reserve district in which the bank or trust company is located, and may invest in and hold stock therein.

HIST: (7649) 1915 c 28 s 1



Section 48.33 Execution of trust.

48.33 Execution of trust.

When any state bank shall reorganize as a national bank, this national bank shall be regarded as continuing the existence of the state bank, and any officer of the bank elected to a corresponding office in this national bank shall be regarded as holding over as such state bank officer, for the purpose of carrying out any duty or trust reposed in the person holding such office or a successor in the state bank as personal representative of a will or trustee of any trust; and successors in office in the national bank shall be regarded as that person's successors in office in such state bank for the purpose of executing such will or performing such trust; and the personal representative of any will, or any trustee thereunder, who by such will has been directed or recommended to deposit the money of such estate or trust in this state bank, may deposit the same in the national bank under the same conditions as that person might have deposited them in the state bank, and with the same immunity from responsibility for its safety.

HIST: (7696) RL s 3007; 1986 c 444; 1999 c 171 s 5



Section 48.34 Branch banks prohibited.

48.34 Branch banks prohibited.

No bank or trust company organized under the laws of this state shall maintain a branch bank or receive deposits or pay checks within this state, except at its own banking house, and except as authorized by sections 47.51 to 47.57, 47.61 to 47.74, and 49.411. The commissioner shall take possession of and liquidate the business and affairs of any state bank or trust company violating the provisions of this section, in the manner prescribed by law for the liquidation of insolvent state banks and trust companies.

HIST: (7693) 1923 c 170 s 1; 1981 c 220 s 10; 1996 c 414 art 3 s 6



Section 48.35 Clearing houses.

48.35 Clearing houses.

Clearing houses may make and enforce suitable provisions for effecting, at one place, daily exchanges and the settlement and adjustment of accounts between banks in the same locality and, under appropriate rules, may issue clearing house certificates for those purposes only, and may otherwise act in maintaining and enforcing uniformity of methods and harmonious action in banking business.

HIST: (7697) RL s 3008; 1985 c 248 s 70



Section 48.36 Application.

48.36 Application.

Subdivision 1. Any state bank having a capital and surplus of not less than $500,000 may exercise the powers and privileges conferred by sections 48A.07 and 48A.08, in addition to all other powers granted by law, upon complying with the conditions and requirements of those sections, and receiving the approval of the commissioner of commerce, who may grant or reject, in the commissioner's judgment, the application of any bank to acquire trust authority, and in doing so shall take into consideration the following factors:

(1) The needs of the community for trust service of the kind applied for and the probable volume of such trust business available to the bank;

(2) The general condition of the bank, particularly the adequacy of its net capital and surplus funds in relation to the character and condition of its assets and to its deposit liabilities and other corporate responsibilities, including the proposed exercise of trust powers;

(3) The general character and ability of the management of the bank;

(4) The nature of the supervision to be given to the proposed trust activities, including the qualifications and experience of the members of the proposed trust investment committee;

(5) The qualifications, experience, and character of the proposed executive officer or officers of the trust department;

(6) Whether the bank has available competent legal counsel to advise and pass upon trust matters whenever necessary; and

(7) Any other facts and circumstances that seem proper.

Subd. 2. The application required under subdivision 1 shall be in the form prescribed by the commissioner and shall be accompanied with a $250 filing fee, which shall be deposited into the general fund.

HIST: (7662) 1923 c 274 s 2; 1959 c 88 s 12; 1965 c 171 s 18; 1977 c 272 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1998 c 331 s 4



Section 48.37 Certificates from commissioner.

48.37 Certificates from commissioner.

In order to exercise the powers herein conferred, any such bank shall invest and keep invested in one or more of the first, second, third, fourth, seventh, and eighth classes of authorized securities, at least 25 percent of its capital, which securities in the amounts above provided shall be duly assigned, transferred to, and deposited with the commissioner provided, however, that no bank and trust shall be required to deposit securities in excess of $1,000,000, and shall be maintained unimpaired as a guaranty fund for the integrity of its trusts and for the faithful discharge of its duties, in connection therewith, with the right to the bank to collect the income thereof and to substitute other like authorized securities of equal amount and value. The commissioner shall carefully examine the securities offered for deposit and, if they comply with all the provisions of law applicable thereto, and, if the bank making such deposit shall possess the qualifications stated in section 48.36, shall issue to the bank a certificate stating that it is qualified to exercise the powers herein conferred, and, upon the issuance of this certificate and while the same remains in force, the bank may exercise the powers and privileges conferred by sections 48A.07 and 48A.08.

In case of any increase in the capital of any bank which has qualified hereunder, this certificate shall be and become revoked and the bank shall not thereafter exercise the powers herein conferred until it shall have deposited the required proportion of its capital in authorized securities and received a new certificate that it is qualified hereunder.

HIST: (7662) 1923 c 274 s 2; 1977 c 272 s 10; 1986 c 444; 1998 c 331 s 5



Section 48.38 Repealed, 1998 c 331 s 41

48.38 Repealed, 1998 c 331 s 41



Section 48.39 Trust accounts recorded.

48.39 Trust accounts recorded.

Besides its general books of account, it shall keep separate books of account for all fiduciary accounts. All funds and property held by it in a fiduciary capacity shall at all times be kept separate from its own funds and property, and all fiduciary funds deposited or held as fiduciary by the bank awaiting investment shall be carried in a separate account, and shall not be used by the bank in the conduct of its business, unless the bank, under authorization by its board of directors, first delivers to the commissioner of commerce, as collateral security: (1) bonds, notes, bills, certificates of indebtedness or other direct obligations of the United States or its instrumentalities, or obligations fully guaranteed by the United States as to principal and interest; or (2) other readily marketable securities of the classes in which said trust companies or state banks exercising trust powers are authorized or permitted to invest trust funds under the laws of this state. The securities so deposited as collateral shall be owned by the bank and shall at all times be at least equal in market value to the amount of the trust funds so used in the conduct of the bank's business, and all deposits made by it of such funds in any other banking institutions shall be deposited as fiduciary funds, to its credit as fiduciary, and not otherwise. Every security or property in which the funds held by it as trustee, personal representative, guardian, conservator, receiver, or assignee, or in any other fiduciary capacity are invested, shall at once upon receipt thereof be immediately entered in the proper books as belonging to the particular fiduciary account whose funds have been invested therein. Any change in such investment shall be fully specified in and under the account of the particular fiduciary account to which it belongs so that all fiduciary funds and property can be readily identified at any time by any person. It shall be unlawful for any bank to lend any officer, director or employee any funds held as fiduciary under the powers conferred by section 48.37. Any officer, director or employee to whom such a loan is made shall be guilty of theft of the amount of such loan from the time of the making thereof. Any state bank, when acting in a fiduciary capacity, either alone or jointly with an individual or individuals, may, with the consent of such individual fiduciary or fiduciaries, who are hereby authorized to give such consent, cause any stocks, securities, or other property now held or hereafter acquired in such capacity to be registered and held in the name of a nominee or nominees of such state bank without mention of the fiduciary relationship. Any such state bank shall be liable for any loss occasioned by the acts of any of its nominees with respect to such stocks, securities or other property so registered.

HIST: (7664) 1923 c 274 s 4; 1943 c 338 s 1; 1957 c 311 s 1; 1965 c 35 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1998 c 331 s 6; 1999 c 171 s 5



Section 48.40 Subject to orders of court.

48.40 Subject to orders of court.

Every such bank shall be subject at all times to the orders of any court from which it shall have accepted any trust or appointment and shall render to the court such itemized and verified accounts and reports as may be required by law or the court. In addition to other reports required by law, it shall render to the commissioner, at such times as the commissioner may direct, full and itemized reports of investments, trust funds, and other business performed under the provisions hereof, and a condensed statement of the report, either separately stated or consolidated with the other reports required of it by law, shall be published as required by law.

HIST: (7665) 1923 c 274 s 5; 1986 c 444



Section 48.41 Corporate name.

48.41 Corporate name.

Any such bank which has qualified and obtained a certificate, as provided in section 48.37, may use in its corporate name or title, in addition to the word "bank" or other words now permitted by law, the words "trust" or "trust company," and may display and make use of signs, symbols, tokens, letterheads, cards, circulars and advertisements stating or indicating that it is authorized to transact the business authorized by said sections, and any such bank using the words "trust" or "trust company" is not required to use the word "state" in its corporate name.

HIST: (7666) 1923 c 274 s 6; 1998 c 331 s 7



Section 48.42 Bank may be designated as savings bank.

48.42 Bank may be designated as savings bank.

Any state bank which has qualified under section 48.37 and obtained the certificate therein provided, and which has established and maintains a savings department, may use in its name or title, in addition to other words permitted by law, the words "savings" or "savings bank." Savings deposits received by any such state bank using the words "savings" or "savings bank" in its corporate name or title, shall be invested only in authorized securities, as defined by law, and the bank shall keep in hand at all times, in addition to the securities required to be deposited under the provisions of section 48.37, such securities as deposits in savings banks may be invested in to an amount at least equal to the savings deposits, and these securities to the amount of these deposits shall be representative of and the fund for and applicable first and exclusively to the payment of the savings deposits. Deposits received by the bank subject to its right to require notice of withdrawal evidenced by pass books, shall be deemed savings deposits.

HIST: (7667) 1923 c 274 s 7; 1998 c 331 s 8



Section 48.43 Banks may cease operations; duties of commissioner.

48.43 Banks may cease operations; duties of commissioner.

Any state bank which has qualified hereunder may at any time notify the commissioner, in writing, that it intends to cease to operate under the provisions of section 48.37, and thereupon the certificate issued to it, as provided in section 48.37, shall be canceled and revoked, and the bank shall thereafter exercise no power or privilege except those permitted to state banks which have not qualified hereunder, and the securities deposited with the commissioner, as provided in section 48.37, shall forthwith be reassigned and returned to the bank; provided, that no part of the deposited securities shall be so returned until the bank shall have eliminated from its corporate name the words "trust," "trust company," or "savings," nor until it has ceased to hold any trust or trust office authorized by section 48.37, nor until all its accounts in any such trust shall have been settled and allowed and all property held in trust by it delivered to the persons entitled thereto, nor until all liabilities incurred by it as trustee, agent, or otherwise, under the provisions of section 48.37, and which it could not have incurred unless qualified thereunder, shall have been discharged; provided, further, that if the amount of all these liabilities, or the maximum limit thereof, has been or can be definitely ascertained, the commissioner may retain only such part of the deposited securities as shall be at least equal to and as shall be in the commissioner's opinion sufficient to liquidate the same. If any such bank so surrendering its powers hereunder shall have heretofore used the word "savings" in its corporate name, the provisions of section 48.42, relating to the investment of savings deposits and the rights of such depositors, shall remain operative as to all savings deposits on hand at the date of surrendering such certificate and until the savings deposits shall have been paid to the persons entitled thereto.

HIST: (7668) 1923 c 274 s 8; 1986 c 444; 1998 c 331 s 9



Section 48.44 Banks may organize as trust company.

48.44 Banks may organize as trust company.

Hereafter state banks which may be organized in the manner now provided by law may be organized with the additional authority to exercise the fiduciary powers and privileges set out in sections 48A.07 and 48A.08; provided, that the capital and surplus of any such bank shall not be less than $500,000.

HIST: (7661-1) 1931 c 267 s 1; 1969 c 772 s 5; 1977 c 272 s 11; 1998 c 331 s 10



Section 48.45 Corporate names.

48.45 Corporate names.

A bank with the additional authority provided for in sections 48A.07 and 48A.08 may be organized with a corporate name which may include the words "trust" or "trust company," in addition to the word "bank" or other words now permitted by law, and the word "state" shall not be a required part of the corporate name of any such state bank.

HIST: (7661-2) 1931 c 267 s 2; 1998 c 331 s 11



Section 48.46 Authorized securities purchased.

48.46 Authorized securities purchased.

No state bank hereafter organized with authority to exercise fiduciary powers pursuant to the provisions of sections 48A.07 and 48A.08, the corporate name of which contains the words "trust" or "trust company," shall transact any banking or trust company business until it shall have invested in and assigned, transferred to, and deposited with the commissioner the authorized securities described in and required by section 48.37, relating to the authorization of existing state banks to exercise such fiduciary powers, and until the commissioner of commerce has issued the certificate provided by section 47.16, and a certificate stating that such bank is qualified to exercise the fiduciary powers set forth in sections 48A.07 and 48A.08.

HIST: (7661-3) 1931 c 267 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1998 c 331 s 12



Section 48.47 Banking and trust company business.

48.47 Banking and trust company business.

After the application of the corporation shall have been favorably acted on by the department in compliance with sections 46.041 to 46.044, and upon compliance with the terms hereof and the issuance of such certificates, the bank may commence the transaction of banking and trust company business and may exercise, in addition to all the powers and privileges conferred by law on state banks, the powers and privileges set forth in sections 48A.07 and 48A.08, and the bank shall thereafter comply with and be subject to all of the provisions of law relating to state banks exercising such fiduciary powers and privileges.

HIST: (7661-4) 1931 c 267 s 4; 1994 c 382 s 6; 1998 c 331 s 13



Section 48.475 Repealed, 1998 c 331 s 41

48.475 Repealed, 1998 c 331 s 41



Section 48.476 Repealed, 1998 c 331 s 41

48.476 Repealed, 1998 c 331 s 41



Section 48.48 Reports to commissioner.

48.48 Reports to commissioner.

Subdivision 1. Submission and publication. At least four times in each year, and at any other time when so requested by the commissioner, every bank or trust company shall, within 30 days of the date of notice, make and transmit to the commissioner or to the commissioner's designee, in a form the commissioner prescribes, a report, attested to in the official minutes of its directors, stating in detail, under appropriate heads, as required by the commissioner, its assets and liabilities at the close of business on the day specified in the request. The commissioner may accept a report made to a federal authority having supervision of banks or trust companies in fulfilling this requirement. That portion of the report constituting the statement of assets, liabilities, and capital and statement of income and expenses must be made available to the public within 45 days of the notice at every location of the bank or trust company including detached facilities and trust service offices.

Subd. 2. Penalties for late submission. For failure to send these reports to the commissioner or to the commissioner's designee in the time specified, a bank or trust company shall forfeit to the state the sum of $25 for each day of delay and shall pay the accumulated sum to the commissioner upon a formal demand for payment by the commissioner. If it appears that a report was transmitted by a bank or trust company on or before the end of the 30-day period, the commissioner shall waive any forfeit. In the event it does not appear that a report was timely transmitted, the commissioner may nevertheless waive forfeit upon a showing by the bank or trust company to the satisfaction of the commissioner that failure to send the reports was the result of causes beyond the control of the bank or trust company.

HIST: (7674) RL s 2990; 1949 c 35 s 1; 1951 c 65 s 1; 1961 c 298 s 3; 1963 c 153 s 8; 1979 c 98 s 1; 1981 c 220 s 11; 1982 c 473 s 13; 1984 c 543 s 2; 1984 c 576 s 14,15; 1986 c 444; 1989 c 166 s 7; 1995 c 202 art 2 s 16,17



Section 48.49 Books to be kept.

48.49 Books to be kept.

Every such bank shall open and keep such books and accounts as the commissioner may prescribe, for the purpose of keeping accurate and convenient records of its transactions.

HIST: (7675) RL s 2991; 1995 c 202 art 2 s 18



Section 48.50 Demand deposits; interest.

48.50 Demand deposits; interest.

No bank shall, directly or indirectly, by any device, pay any interest on any deposit which is payable on demand.

HIST: (7697-10) 1937 c 403 s 1; 1957 c 601 s 19



Section 48.51 Demand deposits defined.

48.51 Demand deposits defined.

For the purpose of this section and section 48.50, all deposits are payable on demand except:

(1) Those deposits which are evidenced by a negotiable or nonnegotiable instrument which provides on its face that the amount of the deposit is payable:

(a) on a certain date, specified in the instrument, not less than 14 days after the date of the deposit; or (b) at the expiration of a specified period not less than 14 days after the date of the instrument; or (c) upon written notice to be given not less than 14 days before the date of repayment.

(2) Those deposits which may not be withdrawn within 14 days of the making thereof.

(3) Those deposits which may not be withdrawn within 14 days of the giving of notice of an intended withdrawal.

(4) Those deposits in which the above 14-day minimums are in conflict with federal law or regulations.

HIST: (7697-11) 1937 c 403 s 2; 1981 c 220 s 12; 1984 c 576 s 16; 1987 c 349 art 1 s 16



Section 48.511 Repealed, 1983 c 225 s 11

48.511 Repealed, 1983 c 225 s 11



Section 48.512 Procedures for opening checking accounts.

48.512 Procedures for opening checking accounts.

Subdivision 1. Definitions. For the purpose of this section the following terms have the meanings given:

(a) "Financial intermediary" means any person doing business in this state who offers transaction accounts to the public.

(b) "Transaction account" means a deposit or account established and maintained by a natural person or persons under an individual or business name for personal, household, or business purposes, on which the depositor or account holder is permitted to make withdrawals by negotiable or transferable instruments, payment orders of withdrawal, or other similar device for the purpose of making payments or transfers to third persons or others, including demand deposits or accounts subject to check, draft, negotiable order of withdrawal, share draft, or other similar item. A transaction account does not include the deposit or account of a partnership having more than three partners, the personal representative of an estate, the trustee of a trust or a limited partnership.

Subd. 2. Required information. Before opening or authorizing signatory power over a transaction account, a financial intermediary shall require one applicant to provide the following information on an application document signed by the applicant:

(a) full name;

(b) birth date;

(c) address of residence;

(d) address of current employment, if employed;

(e) telephone numbers of residence and place of employment, if any;

(f) social security number;

(g) driver's license or identification card number issued pursuant to section 171.07. If the applicant does not have a driver's license or identification card, the applicant may provide an identification document number issued for identification purposes by any state, federal, or foreign government if the document includes the applicant's photograph, full name, birth date, and signature. A valid Wisconsin driver's license without a photograph may be accepted in satisfaction of the requirement of this paragraph until January 1, 1985;

(h) whether the applicant has had a transaction account at the same or another financial intermediary within 12 months immediately preceding the application, and if so, the name of the financial intermediary;

(i) whether the applicant has had a transaction account closed by a financial intermediary without the applicant's consent within 12 months immediately preceding the application, and if so, the reason the account was closed; and

(j) whether the applicant has been convicted of a criminal offense because of the use of a check or other similar item within 24 months immediately preceding the application.

A financial intermediary may require an applicant to disclose additional information.

An applicant who makes a false material statement that the applicant does not believe to be true in an application document with respect to information required to be provided by this subdivision is guilty of perjury. The financial intermediary shall notify the applicant of the provisions of this paragraph.

Subd. 3. Confirm no involuntary closing. Before opening or authorizing signatory power over a transaction account, the financial intermediary shall attempt to verify the information disclosed for subdivision 2, clause (i). Inquiries made to verify this information through persons in the business of providing such information must include an inquiry based on the applicant's identification number provided under subdivision 2, clause (g). The financial intermediary may not open or authorize signatory power over a transaction account if (i) the applicant had a transaction account closed by a financial intermediary without consent because of issuance by the applicant of dishonored checks within 12 months immediately preceding the application, or (ii) the applicant has been convicted of a criminal offense because of the use of a check or other similar item within 24 months immediately preceding the application.

If the transaction account is refused pursuant to this subdivision, the reasons for the refusal shall be given to the applicant in writing and the applicant shall be allowed to provide additional information.

Subd. 4. Identification is required. A financial intermediary shall not open or authorize signatory power over a transaction account if none of the applicants provides a driver's license, identification card, or identification document as required by subdivision 2. If the applicant provides a driver's license or identification card issued under section 171.07, the financial intermediary must confirm the identification number and name on that card through the records of the department of public safety. The financial intermediary need not confirm this information if the checking account applicant presents a driver's license impervious to alteration as is reasonably practicable in the design and quality of material and technology. The financial intermediary need not confirm this information if an employee of the financial intermediary has known the identity of the applicant for at least one year prior to the time of the application, and the employee provides a signed statement confirming that fact. When a minor is the applicant and the minor does not have a driver's license or identification card issued pursuant to section 171.07, the identification requirements of subdivision 2, clause (g), and this subdivision are satisfied if the minor's parent or guardian provides identification of that person's own that meets the identification requirement. The financial intermediary may waive the identification requirement if the applicant has had another type of account with the financial intermediary for at least one year immediately preceding the time of application.

Subd. 4a. Identification not required for debit card transactions. The identification requirements of subdivision 4 do not apply to a transaction account that is accessible exclusively by debit card. A debit card activates a transaction account at a financial intermediary by means of an electronic information processing device and contemporaneously completes the debt to the account only on the condition that funds are available and confirmed.

Subd. 5. No liability. The requirements of this section do not impose any liability on financial intermediaries offering transaction accounts or, except as provided in subdivisions 3 and 4, limit a financial intermediary's discretion as to whether to grant or deny an application subject to this section. This subdivision does not exempt a financial intermediary from civil penalties imposed under section 45.027.

Subd. 6. Repealed, 1995 c 202 art 4 s 25

Subd. 7. Transaction account service charges and charges relating to dishonored checks. (a) The establishment of transaction account service charges and the amounts of the charges not otherwise limited or prescribed by law or rule is a business decision to be made by each financial intermediary according to sound business judgment and safe, sound financial institution operational standards. In establishing transaction account service charges, the financial intermediary may consider, but is not limited to considering:

(1) costs incurred by the institution, plus a profit margin, in providing the service;

(2) the deterrence of misuse by customers of financial institution services;

(3) the establishment of the competitive position of the financial institution in accordance with the institution's marketing strategy; and

(4) maintenance of the safety and soundness of the institution.

(b) Transaction account service charges must be reasonable in relation to these considerations and should be arrived at by each financial intermediary on a competitive basis and not on the basis of any agreement, arrangement, undertaking, or discussion with other financial intermediaries or their officers.

(c) A financial intermediary may not impose a service charge in excess of $4 for a dishonored check on any person other than the issuer of the check.

Subd. 8. Check labeling. A person providing printed checks for a transaction account shall print the month and year that the original order was received or the month and year that appears on the facsimile of the check from which the new checks are produced, unless the applicant has an existing account in good standing or a previous account in good standing within the past five years that was voluntarily closed. This subdivision no longer applies after the account has been open and in good standing for one year.

Subd. 9. Powers affecting checking accounts; other financial information. The commissioner of commerce may exercise the powers authorized under section 45.027 if the commissioner has reason to believe that a financial intermediary or drawer has failed to:

(1) comply with the verification requirements of subdivision 2, 3, or 4; or

(2) release information as required under section 609.535, subdivision 7.

HIST: 1983 c 225 s 5; 1984 c 436 s 32; 1984 c 576 s 12; 1986 c 339 s 3; 1986 c 444; 1989 c 129 s 1; 1991 c 256 s 1-6; 1992 c 587 art 1 s 15; 1997 c 157 s 27



Section 48.513 Financial intermediary fees.

48.513 Financial intermediary fees.

A financial intermediary may charge a fee for the assembly, production, and copying of records requested under chapter 13A, not to exceed the schedule established from time to time by the Federal Reserve System under Regulation S, Code of Federal Regulations, title 12, part 219, except that a fee may not be imposed if the records are requested by a law enforcement agency or prosecuting authority. This section does not apply to requests made under section 609.535. For purposes of this section, "financial intermediary" has the meaning given in section 48.512, subdivision 1.

HIST: 1991 c 256 s 7



Section 48.515 Repealed, 1965 c 811 art 10 s 336.10-102

48.515 Repealed, 1965 c 811 art 10 s 336.10-102



Section 48.518 Repealed, 1965 c 811 art 10 s 336.10-102

48.518 Repealed, 1965 c 811 art 10 s 336.10-102



Section 48.521 Repealed, 1969 c 725 s 32

48.521 Repealed, 1969 c 725 s 32



Section 48.522 Repealed, 1969 c 725 s 32

48.522 Repealed, 1969 c 725 s 32



Section 48.523 Repealed, 1969 c 725 s 32

48.523 Repealed, 1969 c 725 s 32



Section 48.524 Repealed, 1969 c 725 s 32

48.524 Repealed, 1969 c 725 s 32



Section 48.525 Repealed, 1969 c 725 s 32

48.525 Repealed, 1969 c 725 s 32



Section 48.526 Repealed, 1969 c 725 s 32

48.526 Repealed, 1969 c 725 s 32



Section 48.527 Repealed, 1969 c 725 s 32

48.527 Repealed, 1969 c 725 s 32



Section 48.528 Repealed, 1969 c 725 s 32

48.528 Repealed, 1969 c 725 s 32



Section 48.53 Repealed, 1943 c 620 s 9

48.53 Repealed, 1943 c 620 s 9



Section 48.54 Repealed, 1943 c 620 s 9

48.54 Repealed, 1943 c 620 s 9



Section 48.55 Repealed, 1943 c 620 s 9

48.55 Repealed, 1943 c 620 s 9



Section 48.56 Banking institutions may use federal banking laws.

48.56 Banking institutions may use federal banking laws.

Subdivision 1. General powers. The board of directors of a banking institution may enter into a contract, incur an obligation, or generally do what is necessary or appropriate to make use of United States Code, title 12, section 1811, or any act or resolution of Congress enacted or resolved to aid, regulate, or safeguard banking institutions and their depositors.

Subd. 2. General rights and privileges. Memberships, loans, subscriptions, contracts, grants, rights, or privileges that, under the act or resolution, are available to or enure to banking institutions, or their depositors, creditors, stockholders, receivers, or liquidators may be taken advantage of under this section.

Subd. 3. Purchase of FDIC securities. The board may subscribe for and acquire securities of the Federal Deposit Insurance Corporation.

Subd. 4. Complying with FDIC requirements. The board may comply with the corporation's requirements.

HIST: (7658-7) 1935 c 319 s 2; 2000 c 427 s 7



Section 48.57 Repealed, 1Sp1985 c 13 s 376

48.57 Repealed, 1Sp1985 c 13 s 376



Section 48.58 Repealed, 1Sp1985 c 13 s 376

48.58 Repealed, 1Sp1985 c 13 s 376



Section 48.59 Commissioner may accept examinations and reports of corporation.

48.59 Commissioner may accept examinations and reports of corporation.

Subdivision 1. The commissioner may accept, in lieu of any examination authorized by the laws of this state to be conducted by the department of a banking institution, the examination that may have been made of same within a reasonable period by the federal deposit insurance corporation, or the federal reserve bank, provided a copy of this examination is furnished to the commissioner. The commissioner also has the discretionary authority to accept any report relative to the condition of a banking institution which may have been obtained by the corporation within a reasonable period, in lieu of a report authorized by the laws of this state to be required of the institution by the department, provided a copy of this report is furnished to the commissioner.

Subd. 2. The commissioner may furnish to the corporation, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institutions any deposits of which are insured by the corporation and of any or all reports made by same, and shall give access to and disclose to the corporation, or any official or examiner thereof, any and all information possessed by the office of the commissioner with reference to the conditions or affairs of any such insured institution.

Subd. 3. Nothing in this section shall be construed to limit the duty of any banking institution in this state, deposits of which are to any extent insured under the provisions of Section 8 of the "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended (Mason's United States Code Annotated, title 12, section 264)), or of any amendment of or substitution for the same, to comply with the provisions of that act, its amendments or substitutions, or requirements of the corporation relative to examinations and reports, nor to limit the powers of the commissioner with reference to examinations and reports under any law of this state.

HIST: (7658-9) 1935 c 319 s 4; 1957 c 601 s 20; 1986 c 444



Section 48.60 Repealed, 1987 c 349 art 1 s 40

48.60 Repealed, 1987 c 349 art 1 s 40



Section 48.605 State banks, employee stock option and stock purchase plans.

48.605 State banks, employee stock option and stock purchase plans.

Subdivision 1. Any state bank may grant options to purchase, sell, or enter into agreements to sell shares of its capital stock to its employees, for a consideration of not less than 100 percent of the fair market value of the shares on the date the option is granted or, if pursuant to a stock purchase plan, 85 percent of the fair market value on the date the purchase price is fixed, pursuant to the terms of an employee restricted stock option plan or employee stock purchase plan which has been adopted by the board of directors of the bank and approved by the holders of at least three-fourths of the outstanding shares of the bank entitled to vote and by the commissioner of commerce. Stock options issued hereunder shall not extend beyond a period of ten years from date of issuance and shall otherwise qualify as restricted stock options under the Internal Revenue Code, and acts amendatory thereof.

Subd. 2. Employee stock options and stock purchase agreements may provide that options may be exercisable or that shares may be purchased on any business day.

Subd. 3. Any state bank to carry out the provisions of this section, may increase its capital stock as provided by law and upon approval of the commissioner of commerce as provided by Minnesota Statutes 1961, section 48.04, except that the provisions of said section requiring the entire new capital to be immediately paid in cash shall not apply. Notwithstanding any law to the contrary the bank may hold such authorized but unissued new capital stock but only for the purpose of disposing of the same by the issuing of shares to its employees as authorized by this section. All proceeds from the issuance and sale of such shares shall be paid into the capital and surplus of the bank. Stock and options issued pursuant to this section shall not increase the capital or surplus of the bank until the stock is paid for in full in cash and certified to the commissioner.

HIST: 1965 c 369 s 1; 1969 c 6 s 8; 1983 c 216 art 1 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 48.61 Authorized investments for state banks and trust companies.

48.61 Authorized investments for state banks and trust companies.

Subdivision 1. Any bank or trust company organized under the laws of this state is authorized to invest not to exceed 20 percent of its capital and surplus in the capital stock of any agricultural credit corporation organized under the laws of this state, and entitled to discount privileges with any federal intermediate bank organized under the laws of the United States.

Subd. 2. Any such bank or trust company may invest not to exceed five percent of its capital and surplus in shares of stock in small business investment companies organized under the provisions of the Small Business Investment Act of 1958.

Subd. 3. The bank or trust company may invest not to exceed ten percent of its capital and surplus in shares of stock in any banks or bank holding companies wherein the stock of the banks or bank holding companies is (1) owned exclusively by bank holding companies or banks, and (2) at least 51 percent of the voting stock is owned or controlled by bank holding companies or banks authorized to do business in the state of Minnesota.

Subd. 4. Any such bank or trust company may make equity or debt investments in limited partnerships, limited liability companies, corporations, or projects designed primarily to promote community welfare, such as the rehabilitation or development of economically depressed residential, commercial, or industrial areas. A bank or trust company investment in any one limited partnership, limited liability company, corporation, or project shall not exceed five percent of its capital and surplus and its aggregate investment in all such limited partnerships, limited liability companies, corporations, or projects shall not exceed ten percent of its capital and surplus.

Subd. 5. In the absence of an express provision to the contrary, whenever any statute, rule, charter, trust indenture, authorizing resolution, or other instrument governing the investment of funds of a banking institution, as defined in section 48.01, subdivision 2, directs, requires, authorizes, or permits direct investment in certain obligations, investment in these obligations may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940, whose shares are registered under the Federal Securities Act of 1933.

Shares of investment companies whose portfolios contain investments which are subject to limits under other state law or rule as direct investments may only be held in an amount not in excess of 20 percent of the banks' capital stock and paid in surplus in each such investment company. These obligations shall be carried at the lower of cost or market on the banks' books and adjusted to market on a quarterly basis.

Subd. 6. Any bank may invest in the voting stock of the Federal Agricultural Mortgage Corporation created pursuant to the Agricultural Credit Act of 1987, Public Law Number 100-233, in an amount not to exceed the greater of ten percent of the bank's capital and surplus or the amount required by the Federal Agricultural Mortgage Corporation for the bank to qualify for its participation in the corporation's programs.

Subd. 7. Subsidiaries. (a) A state bank or trust company may organize, acquire, or invest in a subsidiary located in this state for the purposes of engaging in one or more of the following activities, subject to the prior written approval of the commissioner:

(1) any activity, not including receiving deposits or paying checks, that a state bank is authorized to engage in under state law or rule or under federal law or regulation unless the activity is prohibited by the laws of this state;

(2) any activity that a bank clerical service corporation is authorized to engage in under section 48.89; and

(3) any other activity authorized for a national bank, a bank holding company, or a subsidiary of a national bank or bank holding company under federal law or regulation of general applicability, and approved by the commissioner.

(b) A bank or trust company subsidiary may engage in an activity under this section only upon application together with a filing fee of $250 and with the prior written approval of the commissioner. In approving or denying a proposed activity, the commissioner shall consider the financial and management strength of the bank or trust company, the current written operating plan and policies of the proposed subsidiary corporation, the bank or trust company's community reinvestment record, and whether the proposed activity should be conducted through a subsidiary of the bank or trust company.

(c) The aggregate amount of funds invested in either an equity or loan capacity in all of the subsidiaries of the bank or trust company authorized under this subdivision shall not exceed 50 percent of the capital stock and paid in surplus of the bank or trust company.

(d) A subsidiary organized or acquired under this subdivision is subject to the examination and enforcement authority of the commissioner under chapters 45 and 46 to the same extent as a state bank or trust company.

(e) For the purposes of this section, "subsidiary" means a corporation of which at least 20 percent of the voting shares are owned or controlled by the bank or trust company.

Subd. 8. Parity with national banks. A state bank or trust company may invest in any securities that are authorized investments for national banks on May 27, 1989, subject to the same restrictions as apply to national banks. The commissioner may authorize a state bank or trust company to invest in any securities that become authorized investments for national banks after May 27, 1989, subject to the same restrictions as apply to national banks. This authority is in addition to the investment authority granted to state banks under other provisions of state law.

Subd. 9. Merger with subsidiaries; authority. (a) Notwithstanding any other law to the contrary, a bank may merge a subsidiary authorized and established according to this section into itself if it owns 100 percent of the outstanding voting stock.

(b) A merger of a subsidiary authorized by subdivision 1 must conform to the procedures in section 302A.621.

(c) Before filing the articles of merger with the secretary of state, the merger plan must be filed with and approved in writing by the commissioner who shall determine that:

(1) the provisions of section 302A.621 are followed; and

(2) the merger will not have an undue adverse effect on the safety and soundness of the bank.

Subd. 10. Subsidiaries organized for purposes of corporate reorganization. A subsidiary may be organized solely for purposes of liquidating assets in a reorganization subject to the following conditions:

(1) the subsidiary must be a bank holding company whose assets and liabilities and subsidiary bank control have been removed; and

(2) the operations of the subsidiary must be limited to the time period reasonably related to the completion of the reorganization.

HIST: (7677-1) 1935 c 174; 1963 c 153 s 9; 1969 c 772 s 6; 1974 c 421 s 1; 1980 c 445 s 1; 1981 c 116 s 1; 1982 c 632 s 2; 1985 c 187 s 1; 1985 c 248 s 70; 1987 c 349 art 1 s 17,18; 1988 c 631 s 4; 1989 c 129 s 2; 1989 c 341 art 2 s 1; 1993 c 257 s 21-23; 1995 c 202 art 1 s 10; art 2 s 19; 1997 c 157 s 28,29; 2001 c 56 s 6



Section 48.611 Repealed, 1995 c 202 art 1 s 26

48.611 Repealed, 1995 c 202 art 1 s 26



Section 48.62 Banks may issue notes or debentures.

48.62 Banks may issue notes or debentures.

With the approval of the commissioner any banking institution may, at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. These capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors.

In determining whether the capital of any banking institution is impaired, outstanding capital notes or debentures, legally issued by the institution and sold by it to the reconstruction finance corporation, shall not be considered as liabilities of the institutions, but for all other purposes they shall be, and shall be considered as, liabilities of the institution.

No capital notes, or debentures, shall be retired or paid by any such institutions if this retirement or payment would impair the capital of the institution.

These capital notes or debentures shall in no case be subject to any assessment. The holders of the capital notes or debentures shall not be held individually responsible, as holders, for any debts, contracts, or engagements of the institutions, and shall not be held liable for assessments to restore impairments in the capital of the institution.

Any required reserve established for the retirement of capital notes or debentures may be considered as surplus, and the term "surplus" in any laws of this state pertaining to state banks shall be deemed to include such reserve, if an agreement is filed with the commissioner to transfer such reserve to surplus upon the request of the commissioner after the capital notes or debentures have matured.

HIST: (7697-7) 1935 c 305 s 1; 1967 c 102 s 9



Section 48.63 Banks need not give security for deposits.

48.63 Banks need not give security for deposits.

Notwithstanding any provisions of law of this state requiring security for deposits in any bank or trust company in the form of collateral, surety bond or any other form, security for such deposits shall not be required to the extent the deposits are insured under the provisions of Section 12B of the Federal Reserve Act, as amended (Mason's United States Code Annotated, title 12, section 264), or any amendments thereto.

HIST: (7697-8) 1935 c 317 s 1



Section 48.64 Deposits of trust funds.

48.64 Deposits of trust funds.

Any person, firm, or corporation appointed by a court of competent jurisdiction as representative of the estate of a deceased person, or as guardian or conservator, or any trustee of a firefighters' relief association, or any referee, receiver, or trustee appointed by a court of record in this state, may deposit funds for safekeeping and disbursing, unless otherwise directed by the court, in any bank, credit union, if the beneficial owner is a member, or trust company, however organized, the deposits of which are insured, in whole or in part, by an agency of the federal government insuring deposits, to the extent that the funds so deposited are fully insured.

HIST: (7697-9) 1937 c 318 s 1; 1977 c 429 s 63; 1986 c 444; 1993 c 257 s 24; 1999 c 171 s 5



Section 48.65 Repealed, 1998 c 331 s 41

48.65 Repealed, 1998 c 331 s 41



Section 48.66 Repealed, 1998 c 331 s 41

48.66 Repealed, 1998 c 331 s 41



Section 48.67 Repealed, 1998 c 331 s 41

48.67 Repealed, 1998 c 331 s 41



Section 48.68 Repealed, 1998 c 331 s 41

48.68 Repealed, 1998 c 331 s 41



Section 48.69 Repealed, 1998 c 331 s 41

48.69 Repealed, 1998 c 331 s 41



Section 48.70 Repealed, 1998 c 331 s 41

48.70 Repealed, 1998 c 331 s 41



Section 48.71 Repealed, 1998 c 331 s 41

48.71 Repealed, 1998 c 331 s 41



Section 48.72 Repealed, 1998 c 331 s 41

48.72 Repealed, 1998 c 331 s 41



Section 48.73 Repealed, 1998 c 331 s 41

48.73 Repealed, 1998 c 331 s 41



Section 48.74 Funds and property held in fiduciary capacity.

48.74 Funds and property held in fiduciary capacity.

Besides its general books of account, it shall keep separate books for all fiduciary accounts. All funds and property held by it in a fiduciary capacity shall at all times be kept separate from its own funds and property, and all fiduciary funds deposited or held as fiduciary by the bank awaiting investment shall be carried in a separate account, and shall not be used by the bank in the conduct of its business, unless the bank, under authorization by its board of directors, first delivers to the commissioner of commerce, as collateral security: (1) Bonds, notes, bills, certificates of indebtedness, or other direct obligations of the United States or its instrumentalities, or obligations fully guaranteed by the United States as to principal and interest; or (2) other readily marketable securities of the classes in which said trust companies or state banks exercising trust powers are authorized or permitted to invest trust funds under the laws of this state. Every security or property in which the funds held by it as trustee, personal representative, guardian, conservator, receiver, or assignee, or in any other fiduciary capacity are invested, shall at once upon receipt thereof be immediately entered in the proper books as belonging to the particular fiduciary account whose funds have been invested therein. Any change in such investment shall be fully specified in and under the account of the particular fiduciary account to which it belongs, so that all fiduciary funds and property can be readily identified at any time, by any person. Any trust company incorporated under the laws of this state and any national banking association authorized to act in a fiduciary capacity in this state, when acting in a fiduciary capacity, either alone or jointly with an individual or individuals, may, with the consent of such individual fiduciary or fiduciaries, who are hereby authorized to give such consent, cause any stocks, securities, or other property now held or hereafter acquired in such capacity to be registered and held in the name of a nominee or nominees of such corporate fiduciary without mention of the fiduciary relationship. Any such corporate fiduciary shall be liable for any loss occasioned by the acts of any of its nominees with respect to such stocks, securities or other property so registered.

HIST: (7739) RL s 3044; 1943 c 339 s 1; 1959 c 88 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1999 c 171 s 5



Section 48.75 Repealed, 1998 c 331 s 41

48.75 Repealed, 1998 c 331 s 41



Section 48.76 Repealed, 1998 c 331 s 41

48.76 Repealed, 1998 c 331 s 41



Section 48.77 Repealed, 1998 c 331 s 41

48.77 Repealed, 1998 c 331 s 41



Section 48.78 Repealed, 1998 c 331 s 41

48.78 Repealed, 1998 c 331 s 41



Section 48.79 Repealed, 1998 c 331 s 41

48.79 Repealed, 1998 c 331 s 41



Section 48.80 Repealed, 1998 c 331 s 41

48.80 Repealed, 1998 c 331 s 41



Section 48.81 Repealed, 1998 c 331 s 41

48.81 Repealed, 1998 c 331 s 41



Section 48.82 Repealed, 1998 c 331 s 41

48.82 Repealed, 1998 c 331 s 41



Section 48.83 Repealed, 1998 c 331 s 41

48.83 Repealed, 1998 c 331 s 41



Section 48.84 Repealed, 1998 c 331 s 41

48.84 Repealed, 1998 c 331 s 41



Section 48.841 Repealed, 1998 c 331 s 41

48.841 Repealed, 1998 c 331 s 41



Section 48.845 Repealed, 1998 c 331 s 41

48.845 Repealed, 1998 c 331 s 41



Section 48.846 Repealed, 1998 c 331 s 41

48.846 Repealed, 1998 c 331 s 41



Section 48.85 Repealed, 1998 c 331 s 41

48.85 Repealed, 1998 c 331 s 41



Section 48.86 Repealed, 1998 c 331 s 41

48.86 Repealed, 1998 c 331 s 41



Section 48.87 Repealed, 1Sp1985 c 13 s 376

48.87 Repealed, 1Sp1985 c 13 s 376



Section 48.88 Violations; penalties.

48.88 Violations; penalties.

Subdivision 1. Any officer or employee of a bank or trust company who violates the provisions of sections 48.15 and 48.16 to 48.20, or who consents thereto or connives thereat, shall be guilty of a gross misdemeanor.

Subd. 2. Repealed, 1994 c 382 s 15

HIST: (7699-13 1/2a, 7699-19) 1927 c 257 s 6; 1929 c 144 s 2; 1Sp1981 c 4 art 2 s 5



Section 48.89 Clerical service corporation.

48.89 Clerical service corporation.

Subdivision 1. For the purposes of this section the following terms defined in this subdivision have the meanings given them:

(a) The term commissioner means the commissioner of commerce.

(b) The term clerical services means services such as check and deposit, sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a bank.

(c) The term clerical service corporation means a corporation organized as a business corporation to perform clerical services for two or more banks, each of which owns part of the capital stock of such corporation.

(d) The term invest includes any advance of funds to a clerical service corporation, whether by the purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of such payment.

(e) The term banks is defined as prescribed in section 46.046.

Subd. 2. (a) No limitation or prohibition otherwise imposed by any provision of state law exclusively relating to banks shall prevent any two or more banks from investing not more than ten percent of the paid-in and unimpaired capital and unimpaired surplus of each of them in a clerical service corporation if in stock of such a corporation and 15 percent of unimpaired capital and unimpaired surplus if in the making of a loan or extending credit to such a corporation. In no event shall the aggregate of the investments in stock and loans exceed 15 percent of the unimpaired capital and unimpaired surplus of the investing bank.

(b) If stock in a clerical service corporation has been held by two banks, and one of such banks ceases to utilize the services of the corporation and ceases to hold stock in it, and leaves the other as the sole stockholding bank, the corporation may nevertheless continue to function as such and the other bank may continue to hold stock in it.

Subd. 3. Whenever a bank, referred to in this section as an "applying bank," applies for a type of clerical services for itself from a clerical service corporation which supplies the same type of clerical services to another bank, and the applying bank is competitive with any bank, referred to in this section as a "stockholding bank," which holds stock in such corporation, the corporation must offer to supply such services by either:

(1) Issuing stock to the applying bank and furnishing clerical services to it on the same basis as to the other banks holding stock in the corporation; or

(2) Furnishing clerical services to the applying bank at rates no higher than necessary to fairly reflect the cost of such services, including the reasonable cost of the capital provided to the corporation by its stockholders,

at the corporation's option, unless comparable services at competitive overall cost are available to the applying bank from another source, or unless the furnishing of the services sought by the applying bank would be beyond the practical capacity of the corporation. In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the clerical service corporation to show such availability.

Subd. 4. No clerical service corporation may engage in any activity other than the performance of clerical services for banks.

Subd. 5. No bank may cause to be performed, by contract or otherwise, any clerical services for itself from a clerical service corporation or any other person, whether on or off its premises, unless assurances satisfactory to the commissioner are furnished to the commissioner by both the bank and the party performing such services that the performance thereof will be subject to regulation and examination by the commissioner to the same extent as if such services were being performed by the bank itself on its own premises.

Subd. 6. A clerical service corporation shall not be considered a branch of any bank owning shares in such corporation.

HIST: 1963 c 140 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 19; 1992 c 587 art 1 s 16



Section 48.892 Clerical services offices.

48.892 Clerical services offices.

A bank may perform clerical services, as defined in section 48.89, subdivision 1, for itself at an off-premises data processing and storage center located within the state if the bank furnishes assurances satisfactory to the commissioner that the performances of those services will be subject to regulation and examination by the commissioner to the same extent as if the services were being performed at the bank's main office or detached facility. A data processing and storage center is not considered a branch or detached facility, as defined in section 47.51. The establishment of a data processing and storage center may include acquiring real and personal property, which shall be subject to section 47.10.

HIST: 1989 c 129 s 3



Section 48.90 Legislative intent.

48.90 Legislative intent.

Subdivision 1. Severability. It is the express intention of the Minnesota legislature to act pursuant to the United States Code, title 12, section 1842(d), as amended by title I of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 to provide for interstate banking on a nationwide basis and to preserve certain state law, policy, and practices.

Subd. 2. Nonaffected activities. Laws 1986, chapter 339 should not be construed to limit the power granted to a bank in this state to conduct its business or to limit the conduct of business by any bank holding company in which the operation of its banking subsidiaries are principally conducted in this state.

Subd. 3. Prohibited activities. Laws 1986, chapter 339 does not authorize:

(1) the establishment in this state of branch offices of a banking subsidiary of any out-of-state bank holding company making an acquisition pursuant to Laws 1986, chapter 339 if the banking subsidiary does not have its principal place of business in this state; or

(2) the establishment in this state of branch offices of a bank having its principal place of business in this state unless authorized by sections 47.51 to 47.57.

HIST: 1986 c 339 s 4; 1995 c 202 art 4 s 7



Section 48.91 Title.

48.91 Title.

Sections 48.90 to 48.99 may be cited as the "Interstate Banking Act."

HIST: 1986 c 339 s 5; 1995 c 202 art 4 s 8



Section 48.92 Definitions.

48.92 Definitions.

Subdivision 1. Terms. When used in sections 48.90 to 48.99, the terms defined in this section have the meanings given them, unless their context requires a different meaning.

Subd. 2. Control. "Control," with respect to a bank holding company, bank, or bank to be organized pursuant to chapters 46, 47, 48, and 300, means that term as defined in section 46.048, subdivision 1.

Subd. 3. Bank. "Bank" means any bank, or bank and trust company which is now or may hereafter be organized under the laws of this state that is an insured institution as the term is defined in section 3(h) of the Federal Deposit Insurance Act, United States Code, title 12, section 1813(h), that:

(1) accepts deposits that the depositor has a legal right to withdraw on demand; and

(2) engages in the business of making commercial loans.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 5. Department. "Department" means the department of commerce of the state of Minnesota.

Subd. 6. Home state. "Home state" means: (1) with respect to a national bank, the state in which the main office of the bank is located; (2) with respect to a state bank, the state by which the bank is chartered; and (3) with respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of the company are the largest on the later of (i) July 1, 1966, or (ii) the date on which the company becomes a bank holding company under the Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1842.

Subd. 7. Host state. "Host state" is a state other than the home state of the bank holding company, in which the company controls, or seeks to control, a bank subsidiary.

Subd. 8. Out-of-state bank holding company. "Out-of-state bank holding company" means a bank holding company as defined in the Bank Holding Company Act of 1956, as amended, whose home state is a state other than Minnesota.

Subd. 9. Interstate bank holding company. "Interstate bank holding company" means (a) a bank holding company whose home state is Minnesota and that is engaging in interstate banking, and (b) an out-of-state bank holding company engaged in banking in this state.

Subd. 10. Equity capital. "Equity capital" means the sum of common stock, preferred stock, paid in surplus, reserves for loss loans and undivided profits.

Subd. 11. Out-of-state bank. "Out-of-state bank" means a bank whose home state is other than Minnesota.

HIST: 1986 c 339 s 6; 1Sp1986 c 3 art 2 s 24; 1987 c 349 art 1 s 19; 1988 c 616 s 1; 1990 c 491 art 4 s 1; 1991 c 296 s 1; 1994 c 484 s 1; 1995 c 202 art 1 s 12; art 4 s 9-14



Section 48.93 Acquisition procedure.

48.93 Acquisition procedure.

Subdivision 1. Application. An out-of-state bank holding company may, through a purchase of stock or assets of a bank, or through a purchase of stock or assets of or merger with a bank holding company, acquire control in an existing bank or banks whose home state is Minnesota if it meets the conditions in this section, sections 46.047 and 46.048 and it files an application in writing with the commissioner on forms provided by the department. The commissioner, upon receipt of the application, shall act upon it in the manner provided for in sections 46.047 and 46.048, except that the commissioner may extend the 60-day period an additional 30 days if in the commissioner's judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required by statute, rule, or the commissioner. Within three days after making the decision to disapprove any proposed acquisition, the commissioner shall notify the acquiring party in writing of the disapproval. The notice must provide a statement of the basis for the disapproval.

Subd. 2. Hearings. Within ten days of receipt of notice of disapproval pursuant to subdivision 1, the acquiring party may request an agency hearing on the proposed acquisition. At the hearing, all issues must be determined on the record pursuant to chapter 14 and the rules issued by the department. At the conclusion of the hearing, the commissioner shall by order approve or disapprove the proposed acquisition on the basis of the record made at the hearing.

Subd. 3. Criteria for approval. Except as otherwise provided by rule of the department, an application filed pursuant to subdivision 1 must contain the information required by sections 46.047 and 46.048.

Subd. 4. Disapproval. The commissioner shall disapprove any proposed acquisition if:

(1) the financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or prejudice the interests of the depositors of the bank;

(2) the competence, experience, integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank, or in the interest of the public to permit the person to control the bank;

(3) the acquisition will result in undue concentration of resources or substantial lessening of competition in this state;

(4) the application is incomplete or any acquiring party neglects, fails, or refuses to furnish all the information required by the commissioner;

(5) a subsidiary of the acquiring bank holding company has failed to meet the requirements set forth in the federal Community Reinvestment Act; or

(6) the bank to be acquired has not been in existence for at least five years. For purposes of this paragraph, a bank that has been chartered solely for the purpose of, and does not open for business before, acquiring control of, or acquiring all or substantially all of the assets of, an existing bank is considered to have been in existence for the same period of time as the bank to be acquired. For determining the time period of existence of a bank, the time period begins after the issuance of a certificate of authorization and from the date the approved bank actually opens for business.

Subd. 5. Appeals. The court of appeals of the state of Minnesota will have exclusive original jurisdiction of any judicial review of an order issued under this section. The bank holding company that is the subject of the order may seek judicial review at any time within 90 days of the date of an order lawfully issued pursuant to this section.

HIST: 1986 c 339 s 7; 1986 c 444; 1988 c 616 s 2; 1990 c 491 art 1 s 7; 1995 c 202 art 4 s 15-17



Section 48.94 Repealed, 1996 c 414 art 1 s 44

48.94 Repealed, 1996 c 414 art 1 s 44



Section 48.95 Repealed, 1995 c 202 art 4 s 26

48.95 Repealed, 1995 c 202 art 4 s 26



Section 48.96 Supervision.

48.96 Supervision.

The department may enter into cooperative and reciprocal agreements with federal or state regulatory authorities responsible for supervision of out-of-state bank holding companies for exchange or acceptance of reports of examination and other records from the authorities in lieu of conducting its own examinations. The department may enter into joint actions with federal or state regulatory authorities responsible for supervision of out-of-state bank holding companies to carry out its responsibilities and assure compliance with the laws of this state.

HIST: 1986 c 339 s 10; 1995 c 202 art 4 s 18



Section 48.97 Subdivisions renumbered, repealed, or no longer in effect

48.97 Subdivision 1. Repealed, 1995 c 202 art 4 s 25

Subd. 2. Repealed, 1995 c 202 art 1 s 26; art 4 s 25

Subd. 3. Repealed, 1995 c 202 art 1 s 26; art 4 s 25

Subd. 4. Repealed, 1995 c 202 art 1 s 26; art 4 s 25



Section 48.98 Repealed, 1995 c 202 art 4 s 26

48.98 Repealed, 1995 c 202 art 4 s 26



Section 48.99 Special acquisitions authorized.

48.99 Special acquisitions authorized.

Subdivision 1. Application criteria for approval. Pursuant to the present requirement of the United States Code, title 12, section 1842(d) and notwithstanding any other provision of state law, an out-of-state bank holding company, or any subsidiary of a bank holding company, may acquire a bank located in this state where the commissioner has determined that a merger, consolidation, or purchase of assets and assumption of liabilities is necessary and in the public interest to prevent the probable failure of a bank or is made for the incorporation of a new bank in the same locality coincidental with the closing of an existing bank by the commissioner or federal authorities and does not increase the number of banks in the community affected. The acquisition is subject to the prior written approval of the commissioner of an application submitted under this section and after the following considerations:

(1) the financial and managerial resources of the applicant;

(2) the future prospects of the applicant and the state bank or its subsidiary whose assets, interest in, or shares it will acquire;

(3) the financial history of the applicant;

(4) whether the acquisition or holding may result in undue concentration of resources or substantial lessening of competition in this state, but any deposit concentration limitations imposed on the acquisition by Public Law Number 103-328, title 1, section 101, (a)(2), may be waived by order of the commissioner;

(5) the convenience and needs of the public of this state; and

(6) whether the acquisition or holding will strengthen the financial condition of the state bank.

Subd. 2. Intrastate priority. In determining the priority of applications submitted to seek approval to acquire a bank located in this state which meets the criteria in subdivision 1, the commissioner shall give first consideration to the approval of applications from applicants located in this state, then to reciprocating state bank holding companies.

Subd. 3. Supervision. The department may enter into cooperative and reciprocal agreements with federal or bank regulatory authorities of other states for exchange or acceptance of reports of examination and other records from the authorities in lieu of conducting its own examinations of acquiring reciprocating state bank holding companies. The department may enter into joint actions with federal or bank regulatory authorities of other states to carry out its responsibilities under Laws 1986, chapter 339 and assure compliance with the laws of this state.

Subd. 4. Reports. A reciprocating state bank holding company that directly or indirectly, through any subsidiary, acquires a bank pursuant to Laws 1986, chapter 339 shall file with the commissioner copies of all regular and periodic reports which the bank holding company is required to file under section 13 or 15(d) of the Securities and Exchange Act of 1934, as amended, but excluding any portions not available to the public, and such other reports as the commissioner may require by rule.

HIST: 1986 c 339 s 13; 1987 c 349 art 1 s 22; 1995 c 202 art 4 s 19



Section 48.991 Repealed, 1995 c 202 art 4 s 25

48.991 Repealed, 1995 c 202 art 4 s 25



Section 48.992 Exemption.

48.992 Exemption.

Subdivision 1. Resolution. The board of directors of a bank or a bank holding company located in this state may adopt a resolution before July 1, 1987, to exempt the bank or bank holding company from section 48.93. If the board of directors adopts the resolution and files a certified copy of it as required by subdivision 2, the bank or bank holding company may not be acquired under section 48.93.

Subd. 2. Filing. If a resolution is adopted under this section, the board of directors shall file a certified copy of the resolution with the department in person or by certified mail. The board of directors may revoke the resolution by notifying the department in writing of its decision to revoke the resolution.

HIST: 1986 c 339 s 15; 1Sp1986 c 3 art 2 s 26



Section 48.993 Expired

48.993 Expired



Section 48.995 Expired

48.995 Expired






Chapter 48A Trust Companies

Section 48A.01 Organization of a state trust company.

48A.01 Organization of a state trust company.

Subdivision 1. Articles of incorporation. (a) Subject to the other provisions of this chapter, three or more persons may organize and charter a state trust company for purposes of transacting business as a trust company in conformity with the applicable laws.

(b) A state trust company may be organized under section 300.025. If the trust company does not exercise banking powers, it may exercise the powers of a Minnesota business corporation reasonably necessary or helpful to enable exercise of its specific powers under this chapter.

(c) A state trust company may be organized as a limited liability company if it does not exercise banking powers.

The articles of incorporation or articles of organization of the company must be signed and acknowledged by each organizer and must contain:

(1) the name of the state trust company;

(2) the period of its duration, which may be perpetual;

(3) the powers of the state trust company, which may be stated as:

(i) all powers granted to a state trust company in this state; or

(ii) a list of the specific powers that the state trust company chooses and is authorized to exercise;

(4) the aggregate number of shares or membership interests that the state trust company will be authorized to issue, the number of classes of shares or membership interests, which may be one or more, the number of shares or membership interests of each class if more than one class, and a statement of the par value of the shares of each class or that the shares or membership interests are to be without par value;

(5) if the shares or membership interests are to be divided into classes, the designation of each class and statement of the preferences, limitations, and relative rights of the shares or membership interests of each class, which in the case of a limited trust association may be more fully set forth in the statement of membership interest;

(6) a provision limiting or denying to participants the preemptive right to acquire additional or treasury membership interests or shares of the state trust company;

(7) a provision granting the right of members or shareholders to cumulative voting in the election of directors or managers;

(8) the aggregate amount of consideration to be received for all shares or membership interests initially issued by the state trust company, and a statement that all authorized contributions or shares have been subscribed and that all subscriptions received provide for the consideration to be fully paid in cash before the charter is issued;

(9) a provision consistent with law that the organizers elect to set forth in the articles of incorporation or articles of organization for the regulation of the internal affairs of the state trust company or that is otherwise required by this chapter to be set forth in the articles;

(10) the street address of the state trust company's principal office; and

(11) the number of directors or governors constituting the initial board, which must not be fewer than five or more than 25, and a statement that management is vested in a board.

Subd. 2. Directors or managers; qualifications; vacancies; how filled. A majority of the directors or governors of a trust company must be residents of this state. Each must take and subscribe an oath to diligently and honestly perform the official duties of a director or manager and not knowingly violate, or permit to be violated, any provision of law relating to trust companies. The taking of this oath must be noted on the minutes of the records of the corporation and filed with the commissioner. Failure of a person selected as director to qualify creates a vacancy in the board. All vacancies in the board must be filled by the qualified members. However, not more than one-third of the membership of the board may be so filled in any one year.

HIST: 1998 c 331 s 14



Section 48A.02 Application for state trust company charter.

48A.02 Application for state trust company charter.

Subdivision 1. Procedure. An application for a trust company charter must be in the form prescribed by the commissioner. The procedure in sections 46.041 to 46.045 apply, except for the conditions in section 46.044, subdivision 1, clauses (1) to (6).

Subd. 2. Conditions. The commissioner shall grant an application for a trust company charter if:

(1) the applicants are of good moral character and financial integrity;

(2) there is reasonable public demand for this trust company in this location that:

(i) considers the needs of the community for trust service of the kind applied for and the probable volume of trust business available to the applicant; and

(ii) the probable volume of business in this location is sufficient to ensure and maintain the solvency of the new trust company and the solvency of the existing trust company or trust companies in the locality;

(3) the commissioner is satisfied the proposed trust company will be properly and safely managed considering:

(i) the general character and ability of the proposed management;

(ii) the nature of the supervision to be given to the proposed trust activities, including the qualifications and experience of the members of the proposed trust investment committee;

(iii) the qualifications, experience, and character of the proposed executive officer or officers of the trust company; and

(iv) whether the trust company will have available competent legal counsel to advise and pass upon trust matters whenever necessary;

(4) the commissioner is satisfied that the capital funds are available and the commissioner may accept any reasonable demonstration including subscription agreements supported by current financial statements; and

(5) any other facts and circumstances that the commissioner considers proper.

The commissioner shall deny an application that does not satisfy the requirements of this subdivision.

HIST: 1998 c 331 s 15



Section 48A.03 Capital and surplus requirements of trust companies.

48A.03 Capital and surplus requirements of trust companies.

Subdivision 1. Required amount. The capital of a trust company organized under this chapter must be not less than $500,000. The trust company must also provide a surplus of at least 20 percent of its capital in addition to the capital amounts required by this section. The capital or the surplus must not be reduced without the approval of the commissioner of commerce. In the case of a trust company organized as a limited liability company, "capital and surplus" is considered the "contribution" of its members reflected in the required records of a limited liability company.

Subd. 2. Required investment. No trust company shall transact business until all of its authorized capital stock and required surplus has been paid in, in cash, and at least 25 percent of the capital has been invested in one or more of the first, second, third, and fourth classes of authorized securities and railroad bonds, as described by section 48.37, and also in the farm loan bonds issued by the federal land banks, federal intermediate credit banks, and the banks for cooperatives. These investments must be assigned and transferred to and deposited with the state treasurer, provided, however, that no trust company shall be required to deposit securities in excess of $1,000,000. The state treasurer shall submit the securities deposited according to this subdivision to the commissioner. The commissioner shall carefully examine the securities offered for deposit and determine if they comply with all applicable provisions of law. Upon receipt of an order of the commissioner, the state treasurer shall issue a receipt. This deposit must be maintained unimpaired as a guaranty fund for depositors and creditors and for the faithful discharge of the trust company's duties, with the right to collect the income from it and to substitute other similar authorized securities, of equal amount and value, upon approval and order of the commissioner.

If the securities comply with the law, the commissioner shall issue a certificate of authorization for the trust company to begin business.

Subd. 3. Reduction of capital stock. The capital stock of a trust company may be reduced with the approval of the commissioner, but not below the minimum amounts in this section. A trust company shall not return assets to the stockholders unless its deposits of authorized securities after the return equal one-fourth of the reduced capital, which in no event may be less than $125,000. The liability of a stockholder or participant upon an existing contract is not affected by the return of assets.

Subd. 4. Requirements for consolidated companies. When two or more trust companies have been or are consolidated under sections 49.34 to 49.41, or, in the case of a limited liability company, sections 322B.70 to 322B.75, the capital of the consolidated trust company is considered substituted for the capital of the several trust companies entering into the consolidation, and the aggregate of the securities of these trust companies on deposit with the state treasurer, according to this section, must be increased or diminished accordingly.

Subd. 5. Requirements for limited purpose companies. A company may also be organized, with its principal place of business in the state, with a capital of not less than $10,000, to be paid in cash, of which 50 percent must be invested in authorized securities and deposited with the state treasurer, as provided in this section. The powers and business of the company must be to act as assignee under an assignment for the benefit of creditors, or be appointed and act as a trustee or receiver, as a guardian, as executor of a will, or administrator of an estate. The company may accept and perform any other lawful trust over which a state or federal court has jurisdiction. The company, before entering upon the duties of its trust, shall give a surety bond in the sum the court directs, with sufficient surety, conditioned for the faithful performance of its duties. The business of a company is limited to the matters in this subdivision. A company with a capital stock of less than $10,000 shall not use the word "trust" in the title or name of the company.

HIST: 1998 c 331 s 16



Section 48A.04 Certain trust companies may assume powers of state banks.

48A.04 Certain trust companies may assume powers of state banks.

Subdivision 1. Authority. Upon complying with the terms of this section, a trust company organized under section 300.025 has all the powers and privileges of a state bank not otherwise granted to trust companies and is subject to and must comply with all the laws of this state applicable to state banks.

Subd. 2. Application. In considering the application of a trust company to assume the powers of a state bank, the department shall proceed in the same manner and be governed by the same laws that are applicable to applications for charters for new state banks.

Subd. 3. Certificates to be amended. In order to exercise the powers granted under this subdivision, the trust company shall amend its certificate of incorporation to include the additional powers of a state banking corporation. This amendment may include the change of the corporate name of the trust company. The trust company shall display in its place of business the certificate of the authorization issued by the commissioner of commerce.

Amendments to the certificate of incorporation must be made under section 300.45. Before becoming effective, these amendments must be approved by the department and the approval must be endorsed upon the certificate of amendment.

Subd. 4. Trust companies to comply with certain laws. No trust company of this state shall conduct a banking business, as defined in section 47.02, exercising deposit taking powers, without complying with the reserve requirements of section 48.221.

HIST: 1998 c 331 s 17



Section 48A.05 National associations; powers.

48A.05 National associations; powers.

The commissioner of commerce may authorize trust companies organized under the laws of this state to engage in trust activity in which banks exercising trust powers subject to the jurisdiction of the federal government may be authorized to engage. The commissioner may not authorize trust companies to engage in an activity prohibited by the laws of this state.

HIST: 1998 c 331 s 18



Section 48A.06 Prohibited dealings and indebtedness.

48A.06 Prohibited dealings and indebtedness.

(a) A trust company shall not engage in banking, mercantile, manufacturing, or other business, unless this business is expressly authorized in this chapter.

(b) A trust company shall not lend its funds, money, capital, trust funds, or other property to a director, officer, agent, or employee.

(c) A director, officer, agent, or employee of a trust company shall not become indebted to it by means of an overdraft, promissory note, account, endorsement, guaranty, or any other contract. A director, officer, agent, or employee who violates this paragraph is guilty of theft of the amount of the indebtedness from the time of its creation.

HIST: 1998 c 331 s 19



Section 48A.07 Trust company or bank; special powers and duties as fiduciary.

48A.07 Trust company or bank; special powers and duties as fiduciary.

Subdivision 1. Qualifying organizations. A trust company, or bank that holds a certificate as provided in section 48.37, may exercise the powers and privileges set forth in this section.

Subd. 2. Taking and holding real and personal property in trust. (a) The bank or trust company may take and hold in trust any real or personal property, wherever situated, by order, judgment, or decree of a court, or by gift, grant, assignment, transfer, devise, legacy, or bequest from, or by lawful contract with, a public or private corporation or an individual or copartnership. It may manage this real or personal property upon the terms and conditions declared or imposed.

(b) The bank or trust company may act as agent for the signatures, countersignatures, registration, transfer, or redemption of certificates of stock, bonds, coupons, or other evidences of indebtedness.

(c) The bank or trust company may act as trustee under mortgages in the form of trust deeds.

(d) The bank or trust company may act as general or special agent or attorney in fact in the acquisition, management, sale, assignment, transfer, encumbrance, conveyance, or other disposition of real or personal property, in the collection of rents, payment of taxes, and generally as the representative of a person, corporation, or copartnership.

(e) The bank or trust company may guarantee the title to securities sold and transferred by it.

Subd. 3. Taking and holding deposits. The bank or trust company may take and hold on deposit or for safekeeping, money, bonds, stocks, or other securities, or personal property, that: (1) is given to it by a public officer or a trustee or other legal representative or a public or private corporation or a person; or (2) is authorized, ordered, or otherwise required by law to be deposited in a safe depository or paid into any court of record. If a court orders the deposit, and the depositor takes the receipt of the bank or trust company for it, the depositor and the depositor's sureties are relieved from liability on the deposits while they are held by the bank or trust company. With respect to trust companies only, deposits do not include checking or savings accounts, certificates of deposit, or other liabilities not relating to its fiduciary activities, except as may be authorized by sections 47.23 and 48A.04.

Subd. 4. Accepting and performing assignments or trusts. The bank or trust company may act as assignee under an assignment for the benefit of creditors, or be appointed as a trustee, receiver, guardian, executor, or administrator, and may accept and perform any other lawful trust conferred by a court or by a corporation or individual. No oath or security is required of a bank or trust company accepting or performing a trust under this subdivision.

Subd. 5. Court-ordered deposit of securities. The judge or court having jurisdiction may direct an executor, administrator, guardian, assignee, receiver, or other trustee to deposit with the bank or trust company any securities belonging to the trust subject to the order of the trustee when countersigned by the judge of the court. The court may fix the security to be given by the trustee with reference only to the remainder of the trust estate. Securities may not be withdrawn and no part of the principal or interest of the securities may be collected without a court order. However, an officer of the bank or trust company, upon satisfactory proof that additional security has been furnished by the trustee or that the estate or fund has been so reduced that the deposit is no longer required, may withdraw securities or collect the principal of or interest on the securities.

Subd. 6. Investment authority. (a) The bank or trust company may, in its discretion, retain and continue an investment and security or securities coming into its possession in a fiduciary capacity.

(b) In the absence of an express prohibition in the trust instrument, the trustee may acquire and retain securities of an open-end or closed-end management company or unit investment trust registered under the federal Investment Company Act of 1940. The fact that the banking institution or an affiliate of the banking institution, is providing services to the investment company or trust as investment advisor, sponsor, broker, distributor, custodian, transfer agent, registrar, or otherwise, and receiving compensation for the services does not preclude the trustee from investing in the securities of that investment company or trust. The banking institution shall disclose to all current income beneficiaries of the trust the rate, formula, and method of the compensation. This paragraph does not alter the degree of care and judgment required of trustees by section 501B.151.

(c) Except as otherwise provided in this subdivision, a bank or trust company shall invest an amount not less than $500 received by it as representative or trustee or by order of the court, not required for the purposes of the trust and not to be accounted for within one year, as provided in this subdivision, in authorized securities then held by it or specially procured by it. Except as may be otherwise provided in the governing will, trust agreement, court order, or other instrument, any amount in any one trust account, may be invested in certificates of deposit or savings accounts in the same bank, or any other bank or banks if the certificates of deposit or savings accounts are fully insured by the Federal Deposit Insurance Corporation and receive the prevailing rate of interest on the certificates or savings accounts.

(d) Where funds are invested in authorized securities, as defined by law, the provisions of section 48.24 limiting the amount of liability of a person, corporation, or copartnership, with reference to a percentage of the capital and surplus of the bank, does not apply.

(e) A bank or trust company may invest all money received by it in trust in authorized securities. It is responsible to the owner or cestui que trust for the validity, regularity, quality, value, and genuineness of these investments and securities at the time they are made. It is also responsible to the owner or cestui que trust for the safekeeping of these securities and evidences of them. When special directions are given in an order, judgment, decree, will, or other written instrument as to the particular manner or the particular class or kind of securities or property in which an investment must be made, the bank or trust company must follow these directions and is not responsible for the performance of the trust. In all other cases it may invest funds held in any trust capacity in authorized securities using its best judgment in the selection of them, and is responsible for the validity, regularity, quality, and value of them at the time made, and for their safekeeping.

(f) As the sole trustee or one of two or more cotrustees, it may invest in fractional parts of, as well as in whole, securities, or may commingle funds for investment. If it invests in fractional parts of securities or commingles funds for investment, all of the fractional parts of the securities, or the whole of the funds so commingled must be owned and held by the bank or trust company in its several trust capacities. The bank or trust company is liable for the administration of these trusts in all respects as though separately invested. Not more than $100,000, at the cost price of the investments, may be invested for any one trust at any one time in fractional parts or as commingled funds for investment by a bank or trust company having capital and surplus of less than $500,000, unless the authority to invest in fractional parts or as commingled funds is given in the order, judgment, decree, will, or other written instrument governing the trust. Funds so commingled for investment must be designated collectively as a common trust fund. The trust company or bank shall maintain the common trust fund in conformity with the rules and regulations prevailing from time to time of the federal governmental agency that regulates the collective investment of trust funds by national banks. It may, in its discretion, retain and continue an investment and security or securities coming into its possession in any fiduciary capacity. Paragraphs (a) to (f) apply whether a corporate trustee is acting alone or with an individual cotrustee.

(g) Notwithstanding the provisions of paragraph (f), a bank or trust company may:

(1) establish and maintain common trust funds for the collective investment of funds held in a fiduciary capacity by it or by another bank or trust company that is owned or controlled by a corporation that owns or controls the bank or trust company; and

(2) as a fiduciary or cofiduciary, invest funds that it holds for investment in common trust funds established and maintained according to clause (1) if the investment is not prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship. This section applies to fiduciary relationships now in existence or hereafter created.

To the extent not inconsistent with this paragraph, the provisions of paragraph (f) relating to common trust funds apply to the establishment and maintenance of common trust funds under this paragraph.

(h) A bank or trust company is entitled to reasonable compensation for the faithful performance of its duties and discharge of its trust, including all necessary expenses and interest at the legal rate, or the amount that has been or may be agreed upon by the parties. No compensation or commission paid or agreed to be paid by it for the negotiation of a loan, or the execution of a trust, is considered interest within the meaning of the law, and no excess over the legal rate of interest is considered usury.

HIST: 1998 c 331 s 20



Section 48A.08 Incidental investments, powers, and limitations.

48A.08 Incidental investments, powers, and limitations.

Subdivision 1. Qualifying organization. A trust company, or a bank that holds a certificate as provided in section 48.37, may exercise the powers and privileges set forth in this section.

Subd. 2. Investment powers. (a) The bank or trust company may acquire, use, and improve, and for that purpose mortgage, lease, sell, and convey, real and personal property that is necessary for the transaction of its business.

(b) The bank or trust company may sell or continue to hold and use for its interests or those of the estate or trust to which it belongs an estate or interest in real estate that the bank or trust company acquires through foreclosure of a mortgage, trust deed, or other security, or by the settlement of an obligation or otherwise in the course of its business.

(c) The bank or trust company may become the purchaser at a foreclosure or judicial sale to which it is a party as trustee or otherwise.

(d) The bank or trust company may accept or make a deed, mortgage, or other instrument necessary for the transaction of its business. It may loan money and secure the loans by mortgage, trust deed or pledge, and/or purchase. It may sell and assign notes, bonds, mortgages, and other evidences of indebtedness, and securities, and convert them into cash or into other authorized securities, or securities and property not expressly prohibited by this chapter.

(e) The investment of funds owned by the trust company, as distinguished from funds held by it in trust, are restricted to authorized securities.

(f) The bank or trust company may guarantee a title to securities sold and transferred by it.

(g) The bank or trust company may become sole surety upon a bond. For trust companies organized after April 10, 1965, the bond must pertain to its own fiduciary activities.

(h) The bank or trust company may maintain and operate safe deposit vaults.

(i) The bank or trust company shall not invest its capital or surplus in real estate except as authorized. It shall not invest deposits, trust funds, or property except as authorized, or under or by virtue of an express contract, judgment, or other instrument conferring or imposing special power and authority so to do.

Subd. 3. Powers of court; annual report to the court. The bank or trust company is subject at all times to the orders, judgments, and decrees of a court of record from which it has accepted a trust, appointment, or commission as to the trust. It shall provide to the court itemized and verified accounts, statements, and reports required by law, or as the court orders as to a particular trust. The bank or trust company is subject to the general jurisdiction and authority of the district court of the county of its principal place of business.

HIST: 1998 c 331 s 21



Section 48A.09 Definitions.

48A.09 Definitions.

Subdivision 1. Terms. For purposes of this section and section 48A.10, the terms defined in this section have the meanings given them.

Subd. 2. Affiliated bank. "Affiliated bank," with respect to another bank or a trust company, means a bank that is owned or controlled by the corporation that owns or controls that other bank or trust company, including a wholly owned subsidiary of the other bank or trust company.

Subd. 3. Bank. "Bank" means a state bank permitted to exercise trust powers under sections 48.37 to 48.47, and a national bank authorized to exercise fiduciary powers under the laws of the United States, including a national bank whose operations are limited to those of a trust company and related activities.

Subd. 4. Fiduciary capacity. "Fiduciary capacity" means a capacity resulting from a bank undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with its undertaking. The term includes, but is not limited to, the capacities of trustee, including trustee of a common trust fund; executor; administrator; personal representative; registrar or transfer agent with respect to stocks, bonds, or other evidences of indebtedness of a corporation, association, municipality, state or public authority; guardian of estates; conservator; receiver; escrow agent; agent for the investment of money; attorney-in-fact; or any other similar capacity.

Subd. 5. Trust company. "Trust company" means a trust company incorporated under the laws of this state that is duly authorized to exercise fiduciary powers.

HIST: 1998 c 331 s 22



Section 48A.10 Substitution; procedure.

48A.10 Substitution; procedure.

Subdivision 1. Application. A bank or trust company may file an application with the district court in the county in which an affiliated bank or other bank or trust company for which it seeks to be substituted is located requesting that it be substituted, except as is expressly excluded in the application, in every fiduciary capacity held by the affiliated bank or other bank or trust company that is specified in the application. The affiliated bank or other bank or trust company for which substitution is sought shall join in the application. The application need not list the fiduciary capacities in which substitution is requested.

Subd. 2. Hearing notice. When the application is filed with the district court, the court shall set a date and time for hearing and direct that notice of the hearing be given as provided in this subdivision. The applicant shall cause a copy of the notice to be published at least once a week for two consecutive weeks in a legal newspaper in the county where the hearing is to be held, the last publication of which is to be at least ten days before the time set for the hearing. The court may require additional notice as it considers necessary. A defect in giving notice does not limit or affect the validity of an order entered according to this section.

Subd. 3. Order. Upon finding that the applicant is authorized to exercise fiduciary powers, the district court shall enter an order substituting the applicant bank or trust company in every fiduciary capacity held by the affiliated bank or other bank or trust company for which substitution is sought and which joined in the application, except as may be otherwise specified in the application, and except for fiduciary capacities in any account with respect to which a person beneficially interested in the account has filed objection to the substitution and has appeared and been heard in support of the objection. Upon entry of the order, or at a later date as may be specified in the order, the applicant bank or trust company is substituted in every fiduciary capacity to which the order extends. The substitution may be made a matter of record in any county of this state by filing a certified copy of the order of substitution in the office of the court administrator of a district or county court, or by filing a certified copy of the order in the office of the county recorder.

Subd. 4. Effect of substitution. A designation in a will or other instrument of an affiliated bank as fiduciary is considered a designation of the bank or trust company substituted for the affiliated bank according to this section except where the will or other instrument is executed after the substitution and expressly provides that this section does not apply. Except as otherwise provided in this subdivision, a grant in a will or other instrument of a discretionary power is considered conferred upon the bank or trust company substituted as the fiduciary according to this section.

Subd. 5. Accounting and transfer of assets. An affiliated bank or other bank or trust company shall account jointly with the substituted bank or trust company for the accounting period during which the substitution occurred. Upon substitution according to this section, the affiliated bank or other bank or trust company shall deliver to the substituted bank or trust company all assets held by the affiliated bank or other bank or trust company as fiduciary, except assets held for fiduciary accounts with respect to which no substitution occurs. Upon substitution, all assets become the property of the substituted bank or trust company without the necessity of any instrument of transfer or conveyance.

Subd. 6. Transfer of trusts to company; condition. The trustees of an estate or property may surrender and resign the trust in favor of the trust company that will accept the trust and convey and deliver to it all property and assets of the trust, upon condition that the grantor, cestui que trust, and all parties in any manner interested in the execution and performance of the trust shall execute, acknowledge, and deliver an instrument in writing, consenting to the transfer, releasing and discharging the original trustee, and appointing the trust company as successor. If either party to the original trust is dead or does not join in the written consent, or if the original trust was created under a last will or an order or decree of a court of record, then the transfer is not valid except after full compliance with the judgment or decree of a court having jurisdiction to remove the acting trustee.

Subd. 7. Trust funds; investment of accumulations. A bank or trust company that receives $500 or more as executor, administrator, guardian, or other trustee, or by order of court, that is not required for the purposes of the trust, or does not have to be accounted for within one year, shall invest it as soon as practicable in authorized securities either then held by it or specially obtained by it. The income, less its proper charges, becomes part of the trust estate. The net accumulations on the income must be invested, accounted for, and allowed in the settlement of the trust.

Except as may be otherwise provided in the governing will, trust agreement, court order, or other instrument, any amount in a trust account may be invested in certificates of deposit, share certificates, or savings accounts in a bank or banks, or credit union, if the beneficial owner is a member, if the certificates of deposit, share certificates, or savings accounts are fully insured by an agency of the federal government insuring deposits and receive the prevailing rate of interest on the certificates or savings accounts.

HIST: 1998 c 331 s 23



Section 48A.11 National banks as fiduciaries.

48A.11 National banks as fiduciaries.

A national bank in this state granted a special permit to act in a fiduciary capacity by either the Federal Reserve Board under subsection K of section 11 of the Federal Reserve Act, as amended by the act of September 26, 1918, or the Office of the Comptroller of the Currency under the provisions of United States Code, title 12, section 92a, may without oath or security assign, transfer to, and deposit with the commissioner, the kinds and amounts of authorized securities required by section 48A.03 of a bank or trust company in a city in which the national bank is located. If the national bank has a capital of $500,000 or more, it is not required to deposit these securities for more than the lesser of ten percent of this capital or $1,000,000. The securities so deposited must be held and maintained as a guaranty fund for the national bank for the performance of its duties in this fiduciary capacity.

When a national bank has complied with section 48A.03, no oath or security is required of it to accept and perform the trust, as provided in section 48A.07, subdivision 4.

For purposes of this section, "bank" and "trust company" have the meanings given in section 48A.09.

HIST: 1998 c 331 s 24



Section 48A.12 Definitions.

48A.12 Definitions.

Subdivision 1. Terms. For purposes of sections 48A.12 to 48A.22, the following words and phrases have the meanings given them.

Subd. 2. Account. "Account" means the client relationship established with a trust company involving the transfer of funds or property to the trust company, including a relationship in which the trust company acts as trustee, executor, administrator, guardian, custodian, conservator, bailee, receiver, registrar, or agent, but excluding a relationship in which the trust company acts solely in an advisory capacity.

Subd. 3. Administer. "Administer" with respect to real or tangible personal property means, as an agent or in another representative capacity, to possess, purchase, sell, lease or insure, safekeep, or otherwise manage the property.

Subd. 4. Affiliate. "Affiliate" means a company that directly or indirectly controls, is controlled by, or is under common control with a trust institution or other company.

Subd. 5. Bank. "Bank" has the meaning given the term in United States Code, title 12, section 1813(h). The term "bank" does not include a "foreign bank" as defined in United States Code, title 12, section 3101(7), except for a foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

Subd. 6. Bank supervisory agency. "Bank supervisory agency" means:

(1) an agency of another state with primary responsibility for chartering and supervising a trust institution; and

(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision, and any successor to these agencies.

Subd. 7. Branch. "Branch," with respect to a trust company or depository institution, has the meaning given in section 48A.17 and in sections 47.51 and 49.411, subdivision 2, paragraph (d).

Subd. 8. Charter. "Charter" means a charter, license, or other authority issued by the commissioner or a bank supervisory agency authorizing a trust institution to act as a fiduciary in its home state.

Subd. 9. Client. "Client" means a person to whom a trust institution owes a duty or obligation under a trust or other account administered by the trust institution or as an advisor or agent, regardless of whether the trust institution owes a fiduciary duty to the person. The term includes the noncontingent beneficiaries of an account.

Subd. 10. Commissioner. "Commissioner" means the commissioner of commerce and, where appropriate, all of the commissioner's successors and predecessors in office.

Subd. 11. Company. "Company" includes a bank, trust company, corporation, limited liability company, partnership, association, business trust, or another trust.

Subd. 12. Department. "Department" means the Minnesota commerce department.

Subd. 13. Fiduciary record. "Fiduciary record" means a matter written, transcribed, recorded, received, or otherwise in the possession or control of a trust company, whether in physical, electromagnetic, or optical disk form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust company.

Subd. 14. Home state. "Home state" means:

(1) with respect to a federally chartered trust institution, the state in which the institution maintains its principal office; and

(2) with respect to any other trust institution, the state that chartered the institution.

Subd. 15. Home state regulator. "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution.

Subd. 16. Host state. "Host state" means a state, other than the home state of a trust institution, in which the trust institution maintains or seeks to acquire or establish an office.

Subd. 17. New trust office. "New trust office" means a trust office located in a host state that:

(1) is originally established by the trust institution as a trust office; and

(2) does not become a trust office of the trust institution as a result of:

(i) the acquisition of another trust institution or trust office of another trust institution; or

(ii) a merger, consolidation, or conversion involving the trust institution or trust office.

Subd. 18. Office. "Office," with respect to a trust institution, means the principal office, a trust office, or a representative trust office, but not a detached facility.

Subd. 19. Out-of-state bank. "Out-of-state bank" means a bank chartered to act as a fiduciary in a state or states other than this state.

Subd. 20. Out-of-state trust company. "Out-of-state trust company" means a trust company that is not a state trust company whose principal office is not located in this state.

Subd. 21. Out-of-state trust institution. "Out-of-state trust institution" means a trust institution that is not a state trust institution.

Subd. 22. Principal office. "Principal office" with respect to:

(1) a state trust company, means a location registered with the commissioner as the state trust company's home office at which:

(i) the state trust company does business;

(ii) the state trust company keeps its corporate books and a set of its material records, including material fiduciary records; and

(iii) at least one executive officer of the state trust company maintains an office; or

(2) a trust institution other than a state trust company, means its principal place of business in the United States.

Subd. 23. Registration. "Registration" means the process by which a trust institution has been authorized by the commissioner to acquire, establish, or maintain a representative trust office in this state.

Subd. 24. Representative trust office. "Representative trust office" means an office at which a trust institution has been authorized by the commissioner to engage in a trust business other than:

(1) accepting or executing trusts, including to:

(i) act as trustee under a written agreement;

(ii) receive money or other property in its capacity as a trustee for investment in real or personal property;

(iii) act as trustee and perform the fiduciary duties committed or transferred to it by order of court of competent jurisdiction;

(iv) act as trustee of the estate of a deceased person; or

(v) act as trustee for a minor or incapacitated person;

(2) administering in any other fiduciary capacity real or personal property; or

(3) acting according to an order of a court of competent jurisdiction as executor or administrator of the estate of a deceased person or as a guardian or conservator for a minor or incapacitated person.

Subd. 25. State. "State" means a state of the United States, the District of Columbia, a territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

Subd. 26. State bank and trust. "State bank and trust" means a bank chartered by this state with the additional authority to exercise fiduciary powers and privileges set out in sections 48A.07 and 48A.08.

Subd. 27. State trust company. "State trust company" means a corporation or a limited liability trust company organized or reorganized under this chapter, including a trust company organized under the laws of this state before August 1, 1998.

Subd. 28. State trust institution. "State trust institution" means a trust institution chartered by the state.

Subd. 29. Trust business. "Trust business" means the holding out by a person to the public by advertising, solicitation, or other means that the person is available to perform any service of a trust institution.

Subd. 30. Trust company. "Trust company" means a state trust company or other company chartered to act as a fiduciary that is not a depository institution or a foreign bank.

Subd. 31. Trust institution. "Trust institution" means a bank and trust, or trust company.

Subd. 32. Trust office. "Trust office" means an office, other than the principal office, at which a trust institution is authorized by the commissioner to conduct any trust business incidental to the trust business that it is permitted to conduct at its principal office or branch. It may not accept deposits except as incidental to the trust business.

Subd. 33. Unauthorized activity. "Unauthorized activity" means:

(1) a company, other than one identified in section 48.37, 48A.01, or 48A.11, acting as a fiduciary within this state;

(2) a company engaging in a trust business in this state at an office of the company that is not its principal office, if it is a state trust institution, or that is not a trust office or a representative trust office of the company; or

(3) an out-of-state trust institution engaging in a trust business in this state at any time an order issued by the commissioner under section 48A.22 is in effect.

HIST: 1998 c 331 s 25; 1999 c 86 art 1 s 13



Section 48A.13 State trust company principal office.

48A.13 State trust company principal office.

Subdivision 1. Requirement. A state trust company must have and continuously maintain a principal office in this state.

Subd. 2. Service of process. Each executive officer at the principal office is an agent of the state trust company for service of process.

Subd. 3. Notice of change. A state trust company not authorized to engage in the business of banking may change its principal office to a location within this state by filing a written notice with the commissioner setting forth the name of the state trust company, the street address of its principal office before the change, the street address to which the principal office is to be changed, and a copy of the resolution adopted by the board authorizing the change.

The change of principal office takes effect on the 31st day after the date the commissioner receives the notice under this subdivision, unless the commissioner establishes an earlier or later date or unless before that day the commissioner notifies the state trust company that it must establish to the satisfaction of the commissioner that the relocation is consistent with the original determination made under section 48A.02, for the establishment of a state trust company at that location, in which event the change of principal office takes effect when approved by the commissioner.

HIST: 1998 c 331 s 26



Section 48A.14 State trust institutions; representative trust offices.

48A.14 State trust institutions; representative trust offices.

Subdivision 1. Authority. (a) A state trust institution may establish or acquire and maintain representative trust offices anywhere in this state. A state trust institution may establish or acquire and maintain the office by filing a written notice with the commissioner setting forth the name of the state trust institution and the location of the proposed additional office, together with a copy of the resolution adopted by the board authorizing the additional office, and a filing fee of $250.

(b) The state trust institution may begin business at the additional office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

Subd. 2. Review by commissioner. The 30-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

Subd. 3. Disapproval. The commissioner may deny approval of the additional office if the commissioner finds that the state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.

HIST: 1998 c 331 s 27



Section 48A.15 State banks and trust companies; trust service offices.

48A.15 State banks and trust companies; trust service offices.

Subdivision 1. Authorization. A trust company organized under the laws of this state or a state bank and trust may, after completing the notification procedure required by this subdivision, establish and maintain a trust service office at any office in this state or of any other state or national bank. A state bank may, after completing the notification procedure required by this subdivision, permit a trust company organized under the laws of this state or a state bank and trust or a national bank in this state that is authorized to exercise trust powers to establish and maintain a trust service office at any of its banking offices.

The trust company or state bank and trust and a state bank at which a trust service office is to be established according to this section shall jointly file, on forms provided by the commissioner, a notification of intent to establish a trust service office. The notification must be accompanied by a filing fee of $100 payable to the commissioner, to be deposited in the general fund of the state. No trust service office shall be established according to this section if disallowed by order of the commissioner within 30 days of the filing of a complete and acceptable notification of intent to establish a trust service office. An order of the commissioner to disallow the establishment of a trust service office under this section is subject to judicial review under sections 14.63 to 14.69.

Subd. 2. Services permitted. The trust company or bank and trust that establishes a trust service office under this section may conduct at the office any trust business and business incidental to the trust business that it is permitted to conduct at its principal office. It may not accept deposits except as incidental to the trust business.

Subd. 3. General requirements for banks. (a) If the bank at which a trust service office is to be established has exercised trust powers, then the trust company or bank and trust that is establishing the trust service office shall enter into an agreement respecting those fiduciary powers to which the trust company or bank and trust shall succeed and shall file the agreement with the commissioner.

(b) The trust company or bank and trust that is establishing a trust service office under this section shall publish a notice of the filing in the form prescribed by the commissioner in a newspaper published in the municipality in which the trust service office is to be located, and if there is no such newspaper, then in a qualified newspaper likely to give notice in the municipality in which the proposed trust service office is to be located. The trust company or bank and trust shall file proof of publication of the notice with the commissioner immediately after the notice is published.

(c) After filing and publication, the trust company or bank and trust establishing the trust service office shall, as of the date the office first opens for business, succeed to and be substituted for the bank at which the trust service office is located as to all fiduciary powers, rights, duties, privileges, and liabilities of the bank in its capacity as fiduciary for all estates, trusts, conservatorships, guardianships, and other fiduciary relationships of which the bank is then serving as fiduciary, except as may be otherwise specified in the agreement between the bank and the trust company or bank and trust which has established the trust service office.

(d) The trust company or bank and trust that has established the trust service office shall also be considered named as fiduciary in all writings, including, but not limited to, wills, trusts, court orders, and similar documents and instruments, naming the bank at which the trust service office is located signed before the date the trust service office first opens for business, unless expressly negated by the writing or otherwise specified in the agreement between the trust company or bank and trust and the bank at which the trust service office is located.

(e) On the effective date of the substitution, the bank at which the trust service office has been established is released and absolved from all fiduciary duties and obligations under the writings and shall discontinue its exercise of trust powers on all matters not specifically retained by the agreement. This subdivision does not absolve the bank from liabilities arising out of a breach of fiduciary duty or obligation occurring before the date the trust service office first opens for business.

(f) This subdivision does not affect the authority, duties, or obligations of a bank with respect to relationships that may be established without trust powers, whether the relationships arise before or after the establishment of the trust service office.

Subd. 4. Supervision. A trust company or state bank and trust establishing and operating one or more trust service offices according to this section shall at all times maintain records acceptable to the commissioner regarding transactions originating at the trust service offices and available at its principal office for examination according to sections 46.04 and 46.05.

Subd. 5. National banks; requirements. If a trust service office is established by a national bank at the banking office of another national bank, then the agreement respecting fiduciary powers required by subdivision 3 must be filed with the comptroller of the currency of the United States and the notice required by subdivision 3 must be in the form prescribed by the comptroller of the currency.

Subd. 6. Notice of substitutions; denial of substitution. Not less than 60 days before the effective date of the proposed substitution under subdivision 3 or 5, the parties to the substitution shall send written notice of the proposed substitution to each cofiduciary, each surviving settlor of a trust, each conservatee or ward under a conservatorship or guardianship, each person who alone or in conjunction with others has the power to remove the fiduciary being substituted, and each adult beneficiary currently receiving or entitled to receive a distribution of principal or income from a trust or estate with respect to which the substitution is to be effected. Intentional failure to send the notice to a party at the party's current address as shown on the fiduciary's records makes the substitution of fiduciaries ineffective with respect to the fiduciary relationship. An unintentional failure to give notice does not impair the validity or effect of any substitution of fiduciaries under subdivision 3 or 5. A trust company or bank that is substituted or about to be substituted as fiduciary with respect to a trust, estate, conservatorship, or guardianship under subdivision 3 or 5 may be removed as fiduciary, or the substitution may be denied, upon petition by a cofiduciary, by a beneficiary of a trust or estate, by the settlor of a trust, or on behalf of a conservatee or ward under a conservatorship or guardianship if the trust company or bank files a written consent to its removal or a written declination to act, or if the court having jurisdiction over the fiduciary relationship, upon notice and hearing, approves the petition as in the best interests of the petitioner and all other parties interested in the trust, estate, conservatorship, or guardianship. This section applies in addition to any applicable provision for removal of a fiduciary or appointment of a successor fiduciary in any other statute or in the instrument creating the fiduciary relationship.

HIST: 1998 c 331 s 28; 1999 c 151 s 23



Section 48A.16 Detached facilities.

48A.16 Detached facilities.

A state trust institution may establish or acquire and maintain detached facilities for the conduct of any or all of the activities permitted for a trust institution following the procedure and in compliance with sections 47.52 to 47.57.

HIST: 1998 c 331 s 29



Section 48A.17 Authority for out-of-state trust offices; prior written notice.

48A.17 Authority for out-of-state trust offices; prior written notice.

(a) A state trust institution may establish and maintain a new trust office or a representative trust office or acquire and maintain an office in a state other than this state. The state trust institution shall:

(1) file a notice on a form prescribed by the commissioner stating the name of the state trust institution, the location of the proposed office, and whether the laws of the jurisdiction where the office will be located permit the office to be maintained by the state trust institution;

(2) furnish a copy of the resolution adopted by the board authorizing the out-of-state office; and

(3) pay the filing fee of $250.

(b) The state trust institution may begin business at the additional office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The 30-day period of review may be extended by the commissioner if the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the additional office if the commissioner finds that the state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

HIST: 1998 c 331 s 30



Section 48A.18 Out-of-state trust institution trust offices.

48A.18 Out-of-state trust institution trust offices.

Subdivision 1. Requirement. An out-of-state trust institution may act as a fiduciary in this state or engage in a trust business at an office in this state only if it maintains a trust office in this state as permitted by this section.

Subd. 2. Establishing an interstate trust office. An out-of-state trust institution that does not operate a trust office in this state and that meets the requirements of this section may acquire and maintain a trust office or establish and maintain a new trust office in this state. An out-of-state trust institution may not establish a new trust office in this state unless a similar institution chartered under the laws of this state to act as a fiduciary is permitted to establish a new trust office that may engage in activities substantially similar to those permitted to trust offices of out-of-state trust institutions under subdivision 1 in the state where the out-of-state trust institution has its principal office.

Subd. 3. Notice. An out-of-state trust institution seeking to establish and maintain a new trust office or acquire and maintain a trust office in this state according to this section shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the trust office. The filing of the notice must be preceded or accompanied by a copy of the resolution adopted by the board authorizing the additional office and the filing fee, if any, prescribed by the commissioner.

Subd. 4. Conditions for approval. (a) No trust office of an out-of-state trust institution may be acquired or established in this state under this section unless:

(1) the out-of-state trust institution has confirmed in writing to the commissioner that for as long as it maintains a trust office in this state, it will comply with all applicable laws of this state;

(2) the out-of-state trust institution has provided satisfactory evidence to the commissioner that it has complied with:

(i) the applicable requirements of section 303.25; and

(ii) the applicable requirements of its home state regulator for acquiring or establishing and maintaining the office; and

(3) the commissioner, acting within 60 days after receiving notice under this section, has certified to the home state regulator that the requirements of this section have been met and the notice has been approved or, if applicable, that any conditions imposed by the commissioner under paragraph (b) have been satisfied.

(b) The out-of-state trust institution may begin business at the trust office on the 61st day after the date the commissioner receives the notice unless the commissioner specifies an earlier or later date, provided, with respect to an out-of-state trust institution that is not a depository institution and for which the commissioner has conditioned the approval on the satisfaction by the out-of-state trust institution of any requirement applicable to a state trust company under section 48A.02, the institution has satisfied the conditions and provided to the commissioner satisfactory evidence of that fact.

(c) The 60-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the office if the commissioner finds that the out-of-state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

Subd. 5. Additional trust offices. An out-of-state trust institution that maintains a trust office in this state under this section may establish trust service offices, or representative trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state according to the procedures for establishing or acquiring these offices.

HIST: 1998 c 331 s 31



Section 48A.19 Out-of-state trust institution representative trust offices.

48A.19 Out-of-state trust institution representative trust offices.

Subdivision 1. Authorization. (a) Subject to the requirements contained in this section, an out-of-state trust institution may establish and maintain representative trust offices anywhere in this state.

(b) An out-of-state trust institution may establish or acquire and maintain a representative trust office in this state. An out-of-state trust institution not maintaining a trust office in this state and desiring to establish or acquire and maintain a representative trust office shall:

(1) file a notice on a form prescribed by the commissioner stating the name of the out-of-state trust institution and the location of the proposed office and satisfactory evidence that it is a trust institution;

(2) furnish a copy of the resolution adopted by the board authorizing the representative trust office; and

(3) pay the filing fee, if any, prescribed by the commissioner.

(c) The out-of-state trust institution may begin business at the representative trust office on the 31st day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

Subd. 2. Review by commissioner. The 30-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the representative trust office only on prior written approval by the commissioner.

Subd. 3. Disapproval. The commissioner may deny approval of the representative trust office if the commissioner finds that the out-of-state trust institution lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interests. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

HIST: 1998 c 331 s 32



Section 48A.20 Supervision of out-of-state trust institutions.

48A.20 Supervision of out-of-state trust institutions.

Subdivision 1. Examinations. To the extent consistent with subdivision 3, the commissioner may make examinations of an office established and maintained in this state under this chapter by an out-of-state trust institution as the commissioner considers necessary to determine whether the office is being operated in compliance with the laws of this state and according to safe and sound banking practices. Section 46.04 applies to these examinations.

Subd. 2. Periodic reports. The commissioner may require periodic reports regarding an out-of-state trust institution that has established and maintained an office in this state according to this chapter. The required reports shall be provided by the trust institution or by the home state regulator. Any reporting requirements prescribed by the commissioner under this subdivision shall be:

(1) consistent with the reporting requirements applicable to state trust companies; and

(2) appropriate to allow the commissioner to carry out the commissioner's responsibilities under this chapter.

Subd. 3. Cooperative agreements. (a) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of an office in this state of an out-of-state trust institution, or an office of a state trust institution in a host state. The commissioner may accept a report of examination and report of investigation from a party to the agreement in lieu of conducting the commissioner's own examination or investigation.

(b) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a state trust institution or an out-of-state trust institution maintaining an office in this state to engage the services of that agency's examiners at a reasonable rate of compensation or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation.

(c) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any office established and maintained in this state by an out-of-state trust institution or an office established and maintained by a state trust institution in any host state. The commissioner may at any time take actions independently if the commissioner considers the actions to be necessary or appropriate to carry out the commissioner's responsibilities under this section or to ensure compliance with the laws of this state. In the case of an out-of-state trust institution, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

Subd. 4. Fees. Each out-of-state trust institution that maintains one or more offices in this state may be assessed and, if assessed, shall pay supervisory and examination fees according to the laws of this state and rules of the commissioner. The fees may be shared with other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies under agreements between the parties and the commissioner.

HIST: 1998 c 331 s 33



Section 48A.21 Notice of subsequent merger, closing.

48A.21 Notice of subsequent merger, closing.

Each out-of-state trust institution that maintains an office in this state according to section 48A.18, or the home state regulator of the trust institution, shall give at least 30 days prior written notice or, in the case of an emergency transaction, shorter notice as is consistent with applicable state or federal law, to the commissioner of:

(1) a merger, consolidation, or other transaction that would cause a change of control with respect to the out-of-state trust institution or any bank holding company that controls the trust institution, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, United States Code, title 12, section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1841 et seq., or any successor statutes;

(2) a transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

(3) the closing or disposition of an office in this state.

HIST: 1998 c 331 s 34



Section 48A.22 Enforcement.

48A.22 Enforcement.

Subdivision 1. General authority of commissioner. (a) Consistent with hearing provisions of sections 46.23 to 46.33, if the commissioner finds that:

(1) an office maintained by an out-of-state trust institution in this state is being operated in violation of the laws of this state or in an unsafe and unsound manner; or

(2) a company is engaged in an unauthorized trust activity,

the commissioner may take any enforcement action the commissioner could take if the office or the company were a state trust company including, but not limited to, issuing an order temporarily or permanently prohibiting the company from engaging in a trust business in this state.

(b) The commissioner may determine by order that an out-of-state trust institution engaging in or proposing to engage in a trust business in this state does not meet the requirements for establishing a representative trust office in this state according to section 48A.19, the order is effective on the date of issuance or another date the commissioner determines.

Subd. 2. Immediate enforcement action; subsequent hearing. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take any action permitted by subdivision 1 without notice or opportunity for hearing but shall promptly upon application of the out-of-state trust institution afford a subsequent hearing to rescind the action taken. The commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state trust institution and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.

HIST: 1998 c 331 s 35






Chapter 49 Liquidation, Reorganization, Consolidation

Section 49.01 Definitions.

49.01 Definitions.

Subdivision 1. Scope. For the purposes of sections 49.01 to 49.32, the following terms, shall be given the meanings subjoined to them.

Subd. 2. Financial institution. "Financial institution" means and includes a bank, a savings bank, a trust company, a savings association, a credit union, and an industrial loan and thrift company.

Subd. 3. Investment company. "Investment company" means any person, copartnership, association, or corporation referred to in sections 54.26 to 54.297.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. District court. "The district court," unless otherwise specifically stated, means the district court of the county in which the financial institution being liquidated had its principal place of business prior to the time the commissioner took possession of its business and assets.

Subd. 6. Liquidation division. "Liquidation division" means the liquidation division of the department of commerce, consisting of the commissioner of commerce, a deputy, any examiner in charge of liquidation, deputy examiners, attorneys, and other employees engaged in carrying out the provisions of sections 49.01 to 49.32, and performing functions incidental thereto.

Subd. 7. State bank. "State bank" for the purposes of sections 49.02 to 49.41, shall mean any bank, savings bank, trust company, or bank and trust company which is now or may hereafter be organized under the laws of this state.

HIST: 1945 c 128 s 1 subds 1-6; 1975 c 166 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 12; 1995 c 171 s 31; 1995 c 202 art 1 s 13,25



Section 49.013 Insolvent financial institutions; no assignment by.

49.013 Insolvent financial institutions; no assignment by.

No financial institution shall make an assignment by reason of existing or probable insolvency. Its governing board or managing officers, if satisfied that it is, or is about to become, insolvent, shall immediately report that fact to the commissioner.

HIST: (7682) RL s 2998; 1945 c 128 s 1 subd 7



Section 49.02 Assessments on stock; stock unpaid or capital impaired.

49.02 Assessments on stock; stock unpaid or capital impaired.

Subdivision 1. Grounds for assessment. Every bank or trust company which shall have failed to pay up its capital stock as required by law, or the capital of which shall have become impaired, within 90 days after receiving notice thereof from the commissioner, shall make up the deficiency by a pro rata assessment on the capital stock, to be made by the stockholders at a meeting called for that purpose, and, in case of its refusal to do so, the commissioner may proceed forthwith to take possession of its property and business and liquidate it as hereinafter provided; but, with the commissioner's consent and approval it may reduce its paid-up capital stock, as provided by law, pay in any remaining deficiency, and thereupon continue business upon the reduced capital.

Subd. 2. Procedure. The directors of any bank or trust company receiving notice from the commissioner to make good an impairment of capital shall fix the time when the assessment made at the stockholders' meeting shall become due and payable, which time shall be not less than 15, nor more than 30, days after the assessment is levied. Notice of this assessment shall be mailed to each stockholder at the office address as shown by the stockbooks of the bank or trust company.

If any stockholder shall fail to pay in cash the amount of the assessment against stock for a period of 30 days after the same shall become due and payable, the directors of the bank or trust company shall sell the same at public sale upon ten days' notice, to be given by posting copies of the notice of sale in three public places in the city, town, or community where the bank or trust company is located, or at a private sale, after giving the stockholder ten days' written notice by certified mail addressed to the post office address as shown by the stock books of the bank or trust company.

Upon sale of any stock, as herein provided, the purchaser shall forthwith become liable for, and shall pay in cash, the amount of the assessment thereon.

Subd. 3. Sale of stock. This stock shall not be sold for less than the amount due thereon and the expense of sale, and any excess shall be paid to the delinquent stockholder. If no bidder offers the amount due and expenses of sale, the amount previously paid on the stock shall be forfeited, and the stock sold by order of the directors within six months thereafter, or canceled and deducted from the capital of the corporation; and when, by reason of this cancellation and reduction, the capital is reduced below the minimum required by law, the deficiency shall be paid in within 30 days, or the commissioner shall take possession of the property and business of said bank or trust company and may proceed to liquidate it as hereinafter provided.

HIST: (7681-1, 7684, 7686) RL s 3000, 3002; 1939 c 302 s 1; 1945 c 128 s 2-4; 1978 c 674 s 60; 1986 c 444



Section 49.03 Repealed, 1945 c 128 s 13

49.03 Repealed, 1945 c 128 s 13



Section 49.04 Involuntary liquidation of financial institutions.

49.04 Involuntary liquidation of financial institutions.

Subdivision 1. Commissioner taking possession; grounds for; rights of third parties. When it shall appear to the commissioner that any financial institution has violated its charter, or any law of the state, or is conducting its business in an unsafe or unauthorized manner, or that its capital is impaired, or if it or any of its controlling officers shall refuse to submit its books, papers, and concerns to the inspection of the commissioner, or any duly authorized assistant, or if any of its officers shall refuse to be examined upon oath touching its concerns, or if it shall suspend payment of its obligations, or furnish reason for the commissioner concluding that it is in an unsound or unsafe condition to transact the business for which it was organized, or that it is unsafe and inexpedient for it to continue business, or if it shall neglect or refuse to observe a proper order of the commissioner, the commissioner may forthwith take possession of its property and business including forfeiture of its certificate of authorization and retain this possession until it shall resume business or its affairs be finally liquidated, as herein provided. On taking possession of the property and business of any such financial institution, the commissioner shall forthwith give notice of that fact to any and all financial institutions or other corporations, associations, partnerships, and individuals holding, or in possession of, any of its assets. No financial institution or other corporation, association, partnership, or individual knowing of such taking possession by the commissioner, or notified, as aforesaid, shall have a lien or charge for any payment, advance, or clearance thereafter made, or liability thereafter incurred against any of the assets of the financial institution of whose property and business the commissioner shall have taken possession, as aforesaid. The financial institution may, with the consent of the commissioner, resume business upon such conditions as may be approved by the commissioner. Upon taking possession of the property and business of the financial institution, the commissioner is authorized to collect money due to it and to do such other acts as are necessary to conserve its assets and business, and shall proceed to liquidate the affairs thereof, if in the commissioner's opinion it cannot safely resume business, as hereinafter provided.

Subd. 2. Application to enjoin liquidation. Whenever any such financial institution of whose property and business the commissioner has taken possession as aforesaid deems itself aggrieved thereby it may at any time within ten days after such taking possession apply to the district court to enjoin further proceedings, and said court, after citing the commissioner to show cause why further proceedings should not be enjoined, and hearing the allegations and proofs of the parties in determining the facts, may upon the merits dismiss such application or enjoin the commissioner from further proceedings and direct the commissioner to surrender such business and property to such financial institutions.

Subd. 3. Actions stayed. When the commissioner shall take possession of the business and property of any financial institution, any action at law pending against it shall be stayed, upon motion to the court in which such action is pending setting forth said fact, so long as such possession continues, unless otherwise ordered by the court, pursuant to the provisions of subdivision 5.

Subd. 4. Garnishments, attachments, levies vacated. All garnishments, attachments, and levies in any action against the financial institution shall likewise be set aside and vacated upon motion.

Subd. 5. Judgments vacated. Any judgment for money only entered against such financial institution within 30 days preceding the date when the commissioner takes possession shall be vacated and set aside upon motion, and the judgment creditor shall be entitled to file a claim with the commissioner; all other judgments entered within that period of 30 days shall be vacated upon the application of the commissioner to the court wherein such judgment is entered, when it appears to the court that the judgment is detrimental to the interest of the creditors of the financial institution.

Subd. 6. Subsequent levies and attachments unlawful. It shall be unlawful for any officer or other person to levy upon, seize, or attach any of the assets of any financial institution to the possession of which the commissioner is entitled, after the commissioner has taken possession, and so long as this possession continues.

HIST: (7688, 7699-25, 7699-26, 7699-27, 7699-28) 1909 c 179 s 2; 1927 c 261 s 1-4; 1945 c 128 s 5; 1986 c 444; 1987 c 349 art 1 s 23



Section 49.05 Powers and duties of commissioner on liquidation.

49.05 Powers and duties of commissioner on liquidation.

Subdivision 1. General powers. In all cases where the commissioner has taken possession of the property and business of any financial institution, or any such financial institution is in the process of liquidation by the commissioner, the commissioner may, in the name of the financial institution or of the commissioner acting as such, for its use, bring and carry to an end all necessary actions in the proper courts to reduce its assets to money and to protect its property and rights, and to that end may, in the name of the financial institution or of the commissioner acting as such, execute all bonds and other papers necessary to carry on any such actions, and may, in its name, satisfy, discharge, and assign, by written instrument, any and all real estate and chattel mortgages and all other liens held by it, and may foreclose in the manner provided by law any real estate mortgage held by it, and execute, in its name, to the attorney employed to foreclose any such mortgage, any power of attorney required by law.

Subd. 2. Certificates prior to foreclosure sales. Prior to any sale under any foreclosure proceedings, the commissioner shall file for record in the office of the county recorder of the county where any land affected by any such foreclosure sale is situated, a certificate under the commissioner's hand, as such commissioner, stating therein the corporate name of the financial institution affected; its principal place of business; that possession of its property and business has been taken by the commissioner under the laws of the state, and the date of taking possession thereof; and that it is in process of liquidation by the commissioner, pursuant to the laws of this state, if such be the fact. A like certificate shall be filed for record by the commissioner in the office where any such mortgage or lien is recorded. This certificate, or a duly certified copy thereof, shall be prima facie evidence of the facts therein set forth. Only one such certificate need be filed as hereinbefore provided in this section, for each financial institution in liquidation. All foreclosure proceedings heretofore conducted, whether the certificate was filed for record as to each such foreclosure or not, are hereby validated if one such certificate has been filed as to each financial institution in liquidation, or if the commissioner shall after any foreclosure sale file a certificate reciting the facts required to be set out in an original certificate, as they existed prior to the foreclosure sale.

Subd. 3. Certificates prior to judgments and final orders. A like certificate shall be filed by the commissioner in the office of the court administrator of the district court in any county where any action or proceeding affecting any such financial institution or its property shall be brought, in the name of such financial institution, or in the name of the commissioner for its use, prior to the entry of judgment or the making of any final order therein, and this certificate, or a duly certified copy thereof, shall be prima facie evidence of the facts therein set forth.

Subd. 4. Certain actions, orders, and judgments validated. Where the commissioner has heretofore taken possession of the property and business of any financial institution, or any financial institution has been liquidated, or the same is in process of liquidation by the commissioner, and actions or proceedings have been heretofore brought in the name of any such financial institution, or in the name of the commissioner for its use, in any court of the state, all such actions, and all orders and judgments that have heretofore been, or may hereafter be, made or entered therein, are hereby in all things validated, on the filing of a certificate reciting the facts required to be set out as provided for in subdivision 3, in the court wherein any such action or proceeding is or has been pending.

Subd. 5. Federal Deposit Insurance Corporation as receiver or liquidator. The Federal Deposit Insurance Corporation created by section 12B of the Federal Reserve Act, as amended, upon appointment by the commissioner, may act without bond as receiver or liquidator of a financial institution, the deposits in which are to any extent insured by this corporation, and that has been closed pursuant to section 49.04, subdivision 1.

Notwithstanding any other provision of law the appropriate state authority having the right to appoint a receiver or liquidator of a financial institution may, in the event of the closing, tender to the corporation the appointment as receiver or liquidator of the financial institution; and, if the corporation accepts the appointment, the corporation shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator, respectively, of a financial institution, its depositors, and other creditors.

Subd. 6. Right of subrogation. When a financial institution has been closed, and the Federal Deposit Insurance Corporation has paid or made available for payment the insured deposit liabilities of the closed institution, the corporation, whether or not it has or shall thereafter become a liquidating agent of the closed institution is subrogated, by operation of law with like force and effect as if the closed institution were a national bank, to all rights of the owners of these deposits against the closed financial institution in the same manner and to the same extent as now or hereafter necessary to enable the Federal Deposit Insurance Corporation under federal law to make insurance payments available to depositors of closed insured financial institutions; provided, that the rights of depositors and other creditors of the closed institution shall be determined in accordance with the laws of this state. The commissioner may, in the event of the closing of any financial institution pursuant to section 49.04, subdivision 1, the deposits of which financial institution are to any extent insured by the corporation, tender to the corporation the appointment as liquidating agent of this financial institution and, if the corporation accepts the appointment, it shall have and possess all the powers and privileges provided by the laws of this state with respect to a special deputy examiner of the department of commerce in the management and liquidation of this institution, and be subject to all of the duties of the special deputy examiner; provided, that nothing contained in this subdivision shall be construed as a surrender of the right of the commissioner to liquidate financial institutions under the commissioner's supervision pursuant to the statute in such case made and provided; and the commissioner may waive the filing of a bond by the corporation as the special deputy examiner.

Subd. 7. Commissioner may borrow money. With respect to a banking institution which is or may be closed on account of inability to meet the demands of its depositors or by action of the commissioner or of a court or by action of its directors, or, in the event of its insolvency or suspension, the commissioner may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of the institution to the corporation as security for a loan from same. The order of a court of record of competent jurisdiction shall be first obtained approving this loan. The commissioner or receiver or liquidator appointed by the commissioner upon the order of a court of record of competent jurisdiction may sell to the corporation any part or all of the assets of the institution.

The provisions of this subdivision shall not be construed to limit the power of any banking institution, or the commissioner, to pledge or sell assets in accordance with any other law of this state.

HIST: (7690) 1913 c 447 s 1; 1933 c 10 s 1; 1945 c 128 s 6; 1976 c 181 s 2; 1Sp1985 c 1 s 2,3; 1Sp1985 c 13 s 183,184; 1Sp1985 c 16 art 2 s 37; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 349 art 1 s 24



Section 49.06 Consolidation during liquidation.

49.06 Consolidation during liquidation.

Any such financial institution in course of liquidation may, with the consent of the commissioner, consolidate with any other like financial institution, upon such terms as may be authorized by their respective boards of directors, with the consent of a majority of the stockholders, and may transfer to such financial institution its entire assets, subject to its existing liabilities.

HIST: (7643) RL s 2971; 1945 c 128 s 7



Section 49.07 Reorganization during liquidation.

49.07 Reorganization during liquidation.

Subdivision 1. Plan. When the commissioner, with a view to restoring the solvency of any bank or trust company of which the commissioner has taken charge pursuant to law, shall approve a reorganization plan entered into between the depositors and unsecured creditors of such bank or trust company and the bank or trust company or reorganizers thereof which represent 90 percent of the amount of deposits and unsecured claims of the bank or trust company, then and in such case all other depositors and unsecured creditors shall be held to be subject to this agreement to the same extent and with the same effect as if they had joined in the execution thereof, and their claims shall be treated in all respects as if they had joined in the execution of the articles or reorganization plan in the event of restoration of the bank or trust company to solvency, and the reopening of the same for business.

Subd. 2. Deposits. All deposits made in any state bank or trust company subsequent to the passage of Laws 1925, chapter 38, shall be subject to the provisions of this section.

Subd. 3. Deposits exempt. Deposits of the state, counties, cities, towns and school districts are exempt from the operation of this section.

HIST: (7690-1, 7690-2, 7690-3) 1925 c 38 s 1-3; 1945 c 128 s 8; 1973 c 123 art 5 s 7; 1986 c 444



Section 49.13 Repealed, 1945 c 128 s 13

49.13 Repealed, 1945 c 128 s 13



Section 49.14 Repealed, 1945 c 128 s 13

49.14 Repealed, 1945 c 128 s 13



Section 49.15 Repealed, 1945 c 128 s 13

49.15 Repealed, 1945 c 128 s 13



Section 49.17 Assessments against stockholders; orders for.

49.17 Assessments against stockholders; orders for.

In all cases where a state bank or trust company has been closed and the commissioner of commerce has taken charge of its business, property, and assets, and the corporation is in process of liquidation by the commissioner and the commissioner shall find and determine that the corporation is insolvent, and it is necessary, in order that the creditors thereof may be paid, to levy an assessment on and against the stockholders of the corporation, in such case the commissioner is hereby authorized and empowered to make and file an order in the commissioner's office, levying an assessment against and upon the stockholders of the corporation. This order shall set forth a summary statement of the assets of the corporation and the probable value thereof, and of the deposits and other liabilities of the corporation, and state the reason for the assessment and the rate thereof against each share of stock, and fix the time within which the assessment must be paid, which time shall not be less than 40 days from the date of filing the order.

A certified copy of the order shall be filed in the office of the court administrator in the county where the corporation has its principal place of business.

A copy of the order shall be served by the commissioner of commerce, by certified mail, on each of the stockholders of the corporation, directed to the stockholder's last known address, within ten days after the filing of the order in the office of the commissioner.

HIST: (7699-20) 1927 c 254 s 1; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 49.18 Review of orders of commissioner.

49.18 Review of orders of commissioner.

The order is a conclusive determination that the necessity for the levying of the assessment exists; provided, that the corporation, or any stockholder or creditor thereof, may secure a review of the commissioner's order by serving a notice requesting review upon the commissioner within 20 days after the service of the order upon the aggrieved party. This notice, with proof of service, shall be filed within ten days after service with the court administrator of the district court in the county where the corporation has its principal place of business. The district court then has jurisdiction to consider the necessity of levying the assessment. It shall hear and determine the matter de novo in or out of term at any place in the district. This hearing shall take precedence of all other matters and may be held upon ten days' written notice by either party. The judge shall make such order in the premises as is proper, and may affirm, vacate, or modify the commissioner's order. An appeal may be taken therefrom as in other civil cases. During the pendency of the appeal the commissioner of commerce shall remain in charge of the business, property, and assets of the corporation involved.

HIST: (7699-21) 1927 c 254 s 2; 1983 c 247 s 26; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1986 c 3 art 1 s 82



Section 49.19 Defenses by stockholders.

49.19 Defenses by stockholders.

In all other respects the stockholders in the corporation shall have and retain all defenses that they may now have, in case an action is brought to enforce payment of the assessment.

HIST: (7699-22) 1927 c 254 s 3



Section 49.20 Remedy exclusive.

49.20 Remedy exclusive.

The provisions of sections 49.17 to 49.19 shall not be cumulative but shall be the exclusive procedure for the levying of assessments upon and against stockholders of banks or trust companies in charge of the commissioner of commerce and in process of liquidation by the commissioner.

HIST: (7699-23) 1927 c 254 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 49.21 Repealed, 1945 c 128 s 13

49.21 Repealed, 1945 c 128 s 13



Section 49.215 Voluntary liquidations.

49.215 Voluntary liquidations.

Subdivision 1. Resolution for. By a resolution duly adopted by the holders of 75 percent of its stock, a bank, a trust company, one acting in the capacity of both a bank and trust company, a savings bank, an industrial loan and thrift company, or an investment company may go into voluntary liquidation upon filing a certified copy of such resolution with the commissioner and obtaining written consent to such voluntary liquidation.

Subd. 2. Notice to creditors. After the filing of such certified copy of such resolution and obtaining the written consent of the commissioner, it shall give eight weeks' published notice, in a qualified newspaper in the county of the principal place of business of such financial institution, to creditors to present their claims, file a copy thereof with the commissioner within one week after the first publication thereof, and file with the commissioner proof of the publication within ten days after the completion thereof.

Subd. 3. Certificate of liquidation. Upon compliance with the foregoing and upon filing with the commissioner an affidavit of the president and cashier or vice president conducting the duties of cashier of said financial institution that the provisions of subdivision 4 have been complied with and that all depositors and other creditors have been paid in full, or, if any dividends or any moneys set apart for the payment of claims remain unpaid and the places of residence of the depositors or other creditors are unknown to the persons making the affidavit, that sufficient funds have been turned over to the commissioner for payment into the state treasury to pay said depositors and other creditors, in the manner provided by subdivision 5, the commissioner shall issue a certificate of liquidation, and, upon the filing for record of said certificate of liquidation in the office of the secretary of state and in the office of the county recorder of the county of the principal place of business of such financial institution immediately prior to its voluntary liquidation, the liquidation of said financial institution shall be complete, and its corporate existence shall thereupon terminate.

Subd. 4. Omitted assets; trustee. If any assets have been omitted from the liquidation, before the commissioner shall file a certificate of liquidation the financial institution being liquidated shall petition the district court for the appointment of a trustee and shall transfer the title to all assets so omitted from its liquidation to the trustee, except unpaid dividends or any moneys set apart for the payment of claims remaining unpaid, and turn over to the commissioner of commerce for payment into the state treasury, as provided for in subdivision 5, for the benefit of the persons entitled thereto. Such assets shall thereafter be administered and distributed by the trustee subject to the approval of the district court.

Subd. 5. Disposition of unclaimed dividends. If any dividends or any moneys set apart for the payment of claims remain unpaid and the places of residence of the owners thereof are unknown to the officers of the financial institution being liquidated, they may pay the same over to the commissioner for payment into the state treasury, furnishing the commissioner certified triplicate lists of any such unclaimed dividends or other moneys, specifying the name of each owner, the amount due, and the owner's last known address. Thereafter the commissioner shall deposit said unpaid dividends or other moneys in the state treasury in the manner provided for in section 49.24, subdivision 13, with reference to unclaimed dividends and other moneys in the commissioner's hands as a result of involuntary liquidations and the provisions of said subdivision 13 which apply to such unclaimed dividends and other moneys.

HIST: 1945 c 128 s 12; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 157 s 30



Section 49.22 Repealed, 1945 c 128 s 13

49.22 Repealed, 1945 c 128 s 13



Section 49.23 Repealed, 1945 c 128 s 13

49.23 Repealed, 1945 c 128 s 13



Section 49.24 Procedure in liquidation.

49.24 Procedure in liquidation.

Subdivision 1. Inventory. Upon taking possession of the property and assets of any financial institution the commissioner shall make an inventory of the assets of such financial institution, in duplicate, one to be filed in the office of the commissioner and one in the office of the court administrator of the district court, and thereupon the district court shall assume jurisdiction for the purpose of taking such action as is provided for in sections 49.24 to 49.32.

Subd. 2. Collection of debts; compromise of debts and sale of property. The commissioner shall collect all debts due and all claims belonging to such financial institution. Whenever the commissioner is of the opinion that a debt due such financial institution is bad or doubtful the commissioner may present a verified petition to a judge of the district court setting forth the facts; and the judge if satisfied that it is for the best interests of the creditors may hear such petition without notice and make an order granting such petition and authorizing the petitioner to sell, compound, or compromise such debt. Personal property or real estate may be sold on like petition, approval, and order. If a petition for the sale of real estate is presented, the judge may require that notice of a hearing thereon be given to the creditors by publication in such manner as the judge orders. The commissioner may compromise bad or doubtful debts and sell personal property having a book value, as shown by the commissioner's inventory, of not to exceed $200 without such order.

Subd. 3. Attorneys. Upon the request of the commissioner in writing the attorney general shall employ a special attorney to act as counsel in all matters relating to the liquidation of each financial institution, which appointment shall be made according to the provisions of the statutes regulating the employment by the attorney general of special attorneys for state boards and officers, and the payment of such attorney shall be made in the manner provided in subdivision 7 for the payment of compensation and expenses in liquidation of financial institutions.

Subd. 4. Notice to file claims. The commissioner shall cause notice to be given by advertisement in a legal newspaper in the city where such financial institution had its principal place of business prior to liquidation, or, if none in such city, then in the county, weekly for five consecutive weeks, calling on all persons who may have claims against such financial institution to present the same to the commissioner, and make legal proof thereof at a place and within a time not earlier than one week after the last day of publication, which time and place shall be specified in said notice. The commissioner shall mail a similar notice to all persons whose names appear as creditors upon the books of the financial institution.

Subd. 5. Rejection of claims; actions; limitations. If the commissioner doubts the justice or validity of any claim, the commissioner may reject the same in whole or in part and serve notice of such rejection upon the claimant, either by mail or personally. An affidavit of the service of such notice made according to law shall be filed with the commissioner. An action upon a claim so rejected must be brought within 60 days after such service and the filing of proof thereof. The venue of such action shall be in the county in which such financial institution had its principal place of business prior to liquidation, and such action shall be brought jointly against the financial institution and the commissioner or receiver or liquidator appointed by the commissioner as statutory liquidator thereof. Any person having a claim against such financial institution which is not presented and filed within the time fixed in the notice to creditors may thereafter present the same and the commissioner shall allow or reject the same in whole or in part and give notice of any rejection, as hereinbefore provided. Suit on any such claim not filed within the time fixed by the notice which is rejected must be brought within 30 days after the service and filing of proof of such rejection. Any claim not filed within the time fixed in the notice to creditors but later received and filed as by this section provided and duly allowed, shall participate and share in such dividends only as shall be paid from the proceeds of those assets remaining undistributed at the time of filing of such claim, and any claim not filed prior to the declaration of a final dividend shall be barred. No action shall be commenced against any such financial institution after possession of the business and property thereof has been taken by the commissioner on any claim until such claim has been filed with and rejected, in whole or in part, by the commissioner. As to any action pending at the time the commissioner takes possession of the business and property of such financial institution which has been stayed by order of the court, a claim may be filed for the subject matter of said action. If the claim be allowed, the action shall terminate and be dismissed without costs and disbursements, but, if rejected in whole or in part, the stay order shall be vacated, and the action may continue. No interest shall be allowed or paid on any deposit or other claim from and after the closing of the financial institution and the taking over of the same by the commissioner for purposes of liquidation.

Subd. 6. Filing list of claims. Upon the expiration of the time fixed for the presentation of claims, the commissioner shall make in duplicate a complete list of the claims presented, including and specifying such claims as have been rejected by the commissioner, one such list to be filed in the commissioner's office and one in the office of the court administrator of the district court. The inventory and list of claims shall be open at all reasonable times to inspection.

Subd. 7. Payment expenses of supervision and liquidation. All expenses of supervision and liquidation and the compensation of legal counsel as fixed by the attorney general, shall be paid upon the certificate of the commissioner out of the commissioner of commerce's liquidation fund created by this section. The commissioner shall determine monthly the amount of compensation paid to each employee for services in connection with the liquidation of each financial institution and of all other expenses in connection therewith and thereupon shall pay to the state treasurer from the assets of each such financial institution the amount so determined, if such assets be sufficient to pay the amount of such compensation and expenses, which shall be deposited in such commissioner of commerce's liquidation fund.

Subd. 8. Deposit of moneys collected on liquidation. The money collected by the commissioner shall be from time to time deposited in one or more state banks or trust companies, and, in case of a suspension or insolvency of the depository, such deposit shall be preferred before all of the deposits.

Subd. 9. Dividends on claims. At any time after the expiration of the date fixed for the presentation of claims the commissioner may, out of the funds remaining on hand after the payment of expenses and amounts due to depositors, declare one or more dividends, and after the expiration of one year from the first publication of notice to creditors, may declare a final dividend, such dividends to be paid to such persons in such amounts as may be directed by the district court.

If any dividend on any claim shall be less than $1, the commissioner may hold that dividend until it with subsequent dividends amounts to the sum of $1 or more. The commissioner shall pay all dividends so withheld with the final dividend.

Subd. 10. Objections to claims. Objections to any claim not rejected by the commissioner may be made by any party interested by filing a copy of such objections with the commissioner, who shall present the same to the district court at the time of the next application to declare a dividend.

Subd. 11. Repealed, 1945 c 128 s 13

Subd. 12. Completion of liquidation after full payment of claims. Whenever the commissioner shall have paid each and every depositor and other creditor of any financial institution in liquidation (not including stockholders) whose claim or claims as such creditor or depositor shall have been duly approved and allowed, and who can be located by the commissioner for the purpose of making payment, the full amount of such claim or claims as allowed, and shall have made proper provisions for any dividends or other moneys set apart for the payment of claims remaining unpaid, and shall have paid all the expenses of the liquidation, the commissioner shall call a meeting of the stockholders of such financial institution by giving notice thereof for ten days by publishing such notice in one or more newspapers of the county where it had its principal place of business prior to liquidation. At such meeting the stockholders shall determine whether the commissioner shall be continued as liquidator and shall wind up the affairs of such financial institution, or whether an agent or agents shall be elected for that purpose, and in so determining the said stockholders shall vote by ballot, in person or by proxy, each share of stock entitling the holder to one vote, and the majority of the stock shall be necessary to a determination. In case it is determined to continue the liquidation under the commissioner , the commissioner shall complete the liquidation of the affairs of such financial institution, and after paying the expenses thereof, if there are proceeds of liquidation as yet undistributed shall reimburse any stockholders who have paid stock assessments pursuant to any order for assessment to the extent that each has paid, and if the proceeds are insufficient to reimburse such paying stockholders in full, then in just proportion. Any proceeds remaining undistributed after such paying stockholders have been reimbursed as by this subdivision provided shall be distributed among all the stockholders in proportion to their several holdings of stock in such manner and upon such notice as may be directed by the district court. In case it is determined to appoint an agent or agents to liquidate, the stockholders shall thereupon select such agent or agents by ballot, a majority of the stock present and voting, in person or by proxy, being necessary to a choice. Such agent or agents shall execute and file with the commissioner a bond to the state of Minnesota, in such amount, with such sureties, and in such form as shall be approved by the commissioner, conditioned for the faithful performance of all the duties of trust, and thereupon the commissioner shall transfer and deliver to such agent or agents all the undivided or uncollected or other assets of such corporation then remaining in the commissioner's hands, and upon such transfer and delivery the said commissioner shall be discharged from any and all further liability to such financial institution and its creditors. Such agent or agents shall convert the assets into cash and shall account for and make distribution of the property of such financial institution as is herein provided in the case of distribution by the commissioner, except that the expenses thereof shall be subject to the direction and control of the district court. In case of the death, removal or refusal to act of any such agent, the stockholders, on the same notice as that after which they were elected, and in the same way may elect a successor who shall have the same powers and be subject to the same liabilities and duties as the agent originally elected.

Subd. 13. Disposition of unclaimed dividends. Upon the liquidation of any financial institution liquidated by the commissioner as statutory liquidator, if any dividends or other moneys set apart for the payment of claims remain unpaid, and the places of residence of the owners thereof are unknown to the commissioner, the commissioner may pay same into the state treasury as hereinafter provided. Whenever the commissioner shall be satisfied that the process of liquidation should not be further continued the commissioner may make and certify triplicate lists of any such unclaimed dividends or other moneys, specifying the name of each owner, the amount due , and the last known address. Upon one of such lists, to be retained by the commissioner shall be endorsed the commissioner's order that such unclaimed moneys be forthwith deposited in the state treasury. When so deposited, one of said lists shall be delivered to the state treasurer and another to the commissioner of finance and the commissioner shall retain in the commissioner's office such records and proofs concerning said claims as the commissioner may have, which shall thereafter remain on file in the office. The treasurer shall execute upon the list retained by the commissioner a receipt for such money, which shall operate as a full discharge of the commissioner on account of such claims. At any time within six years after such receipt, but not afterward, the claimant may apply to the commissioner for the amount so deposited for the claimant's benefit, and upon proof satisfactory to the governor, the attorney general and the commissioner, or to a majority of them, they shall give an order to the commissioner of finance to issue a warrant upon the treasurer for such amount, and such warrant shall thereupon be issued. If no such claim be presented within six years the commissioner shall so note upon the commissioner's copy of said list and certify the fact to the commissioner of finance and treasurer who shall make like entries upon the corresponding lists in their hands; and all further claims to said money shall be barred. Provided, that the state treasurer shall transfer to the commissioner of commerce's liquidation fund created by this section not to exceed 50 percent of the amount so turned over by the commissioner, to be used to partially defray expenses in connection with the liquidation of closed banks and the conduct of the liquidation division, in such amounts and at such times as the commissioner shall request.

There is hereby appropriated to the persons entitled to such amounts, from such moneys in the state treasury not otherwise appropriated, an amount sufficient to make such payment.

Subd. 14. Destruction of books and records. At any time after ten years from the date of payment of the final dividend in liquidation of any financial institution the commissioner may destroy all books and records of such financial institution which came into the commissioner's care and custody at the time the commissioner took possession of the assets thereof, unless requested by some interested party to preserve any such books or records for any purpose for any period beyond such ten years.

Subd. 15. Liquidation fund created. There is hereby created the commissioner of commerce's liquidation fund, for the purpose of paying the expenses of liquidating financial institutions and of conducting the liquidation division. Such fund shall consist of the moneys transferred to it as herein provided, which are appropriated to the commissioner for the purposes of this section. Such funds shall be kept in the state treasury and shall be paid out upon authorization of the commissioner in the manner prescribed by law for moneys therein.

Subd. 16. Transfers to liquidation fund. The following moneys shall be transferred to and deposited in the commissioner of commerce's liquidation fund:

(1) All moneys paid to the state treasurer by the commissioner out of funds of any financial institution in the commissioner's hands as reimbursement for services and expenses pursuant to the provisions of subdivision 7.

(2) All moneys in the possession of the commissioner set aside for the purpose of meeting unforeseen and contingent expenses incident to the liquidation of closed financial institutions, which funds have been or shall be hereafter established by withholding portions of final liquidating dividends in such cases.

(3) All moneys which the commissioner shall request the state treasurer to transfer to such fund pursuant to the provisions of subdivision 13.

(4) All moneys in the possession of the commissioner now carried on the commissioner's books in "stamp account," "suspense account," and "unclaimed deposit account."

(5) All moneys in the possession of the commissioner which the commissioner may be authorized by order of any district court having jurisdiction of any liquidation proceedings to transfer to such fund, or to use for any of the purposes for which the fund is established.

(6) All moneys in the possession of the commissioner carried on the commissioner's books in the "unclaimed bonds account." At any time within one year after the effective date of Laws 1945, chapter 128, or within six years after any bond the proceeds of the sale of which constitute a portion of the moneys in this paragraph referred to came into the possession of the commissioner as liquidator of any financial institution, whichever is later, any claimant thereto may apply to the commissioner for the proceeds of the sale of such bond, and, upon proof satisfactory to the governor, the attorney general, and the commissioner, or a majority of them, they shall give an order to the commissioner of finance to issue a warrant upon the treasurer for such amount, without interest, and such warrant shall thereupon be issued and the amount thereof paid out of the commissioner of commerce's liquidation fund. If no such claim be presented within such period, all further claims to the proceeds of any such bond shall be barred.

(7) All sums which the commissioner may receive from the sale of personal property of liquidated financial institutions where the final dividend has been paid and no disposition of said property made by any order of the court, and the proceeds of sales of any personal property used by the liquidation division which have been purchased with funds of financial institutions in liquidation.

Subd. 17. Disbursements from liquidation fund. The commissioner of commerce's liquidation fund shall be used for the purpose of paying compensation and expenses as provided in subdivision 7, for the payment of salaries of employees, regular and special, the compensation of legal counsel, and all other expenses incurred by the commissioner in connection with the administration of the liquidation division.

HIST: (7689) 1909 c 179 s 3; 1933 c 168 s 1; 1941 c 183 s 1; 1943 c 442 s 2; 1945 c 128 s 9,13; 1955 c 16 s 1; 1959 c 158 s 4; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 349 art 1 s 25; 1990 c 464 s 1



Section 49.25 Repealed, 1945 c 128 s 13

49.25 Repealed, 1945 c 128 s 13



Section 49.26 Repealed, 1945 c 128 s 13

49.26 Repealed, 1945 c 128 s 13



Section 49.27 Repealed, 1945 c 128 s 13

49.27 Repealed, 1945 c 128 s 13



Section 49.28 Repealed, 1945 c 128 s 13

49.28 Repealed, 1945 c 128 s 13



Section 49.29 Repealed, 1945 c 128 s 13

49.29 Repealed, 1945 c 128 s 13



Section 49.30 Committee to complete liquidation.

49.30 Committee to complete liquidation.

At any time after a period of three years shall have elapsed, after the commissioner shall have taken possession of the business and property of a financial institution, a majority of the creditors in number and amount may petition the court for the appointment of a committee of three competent persons, residents of the county, named by them, the court may make such appointment, and any officer or member of the board of directors of the financial institution may be appointed as members of said committee, if residents of the county. All rights and duties of the commissioner shall then devolve upon the committee.

HIST: (7683) RL s 2999; 1933 c 310 s 1; 1945 c 128 s 10



Section 49.31 Committee to furnish bonds.

49.31 Committee to furnish bonds.

The committee provided for by section 49.30 shall furnish adequate bond, to be approved by the district court, for the faithful performance of its duties.

HIST: (7683-1) 1933 c 310 s 2



Section 49.32 Discharge of commissioner as statutory liquidator.

49.32 Discharge of commissioner as statutory liquidator.

Upon this order of the court, the commissioner shall be discharged as statutory liquidator of the financial institution and released from any further liability thereunder.

HIST: (7683-2) 1933 c 310 s 3; 1945 c 128 s 11



Section 49.33 Consolidation and merger, when authorized.

49.33 Consolidation and merger, when authorized.

Subject to the provisions of sections 49.33 to 49.41, with the written consent of the commissioner of commerce, any bank, savings bank, or trust company may effect a transfer of its assets and liabilities to another bank, savings bank, or trust company for the purpose of consolidating or merging, but the same shall be without prejudice to the creditors of either.

HIST: (7692) RL s 3004; 1983 c 289 s 114 subd 1; 1989 c 166 s 8; 1997 c 157 s 31



Section 49.34 Consolidation or merger of state banks or trust companies, procedure.

49.34 Consolidation or merger of state banks or trust companies, procedure.

Subdivision 1. Generally. Any two or more state banks, operating in the same city, may be consolidated or merged into a consolidated or merged state bank, and any two or more trust companies, operating in the same city, may be consolidated or merged into a consolidated or merged trust company, and any state bank or state banks and any trust company or trust companies, operating in the same city, may be consolidated or merged into a consolidated or merged state bank or consolidated or merged trust company, as the respective boards of directors thereof may determine. The consolidation or merger shall be effected in the manner provided in sections 49.35 to 49.41 and when so organized, the consolidated or merged corporation shall be governed and conducted in all other respects as provided by the statutes relating to the respective classes of financial corporations.

Subd. 2. Acquisition of bank or savings association for operation as detached facility. (a) Notwithstanding the geographic limitations of subdivision 1 and the limitations on number of facilities, distance limitations, and consent requirements contained in section 47.52, a state bank may apply to the commissioner, pursuant to the procedures contained in sections 47.51 to 47.56 and 49.35 to 49.41, to acquire another state bank or national banking association and its detached facilities through merger, consolidation, or purchase of assets and assumption of liabilities and operate them as detached facilities of the successor bank.

(b) Where the commissioner has determined that a merger, consolidation or purchase of assets and assumption of liabilities is necessary and in the public interest to prevent the probable failure of a state bank, national banking association, or state or federal savings association or savings bank, the limitations on location and number of detached facilities in section 47.52 shall not apply to the establishment of a detached facility directly resulting from such acquisition. The establishment of a detached facility in order to prevent a probable failure as provided in this paragraph shall not require the written consent of banks having a principal office in the municipality in which the resulting detached facility will be located, notwithstanding the provisions of section 47.52.

The consolidation or merger under this paragraph of a capital stock savings association or savings bank and a bank shall be effected in the manner provided in sections 49.33 to 49.41. A savings association or savings bank that is a mutual association may be acquired directly under this paragraph through the purchase of assets and assumption of liabilities. A state bank acquiring a savings association or savings bank under this paragraph must, with the approval of the commissioner of commerce, establish a reasonable date by which the bank will cease all activities conducted by the savings association or savings bank that are not authorized activities for the bank.

HIST: (7699-5) 1925 c 156 s 1; 1973 c 123 art 5 s 7; 1981 c 57 s 1; 1987 c 161 s 3; 1989 c 166 s 9; 1992 c 587 art 1 s 17; 1993 c 7 s 1; 1995 c 202 art 1 s 25



Section 49.35 Consolidation or merger agreement.

49.35 Consolidation or merger agreement.

The respective boards of directors of the consolidating or merging corporations may, by the majority vote of all of the members of each board, make or authorize to be made between the corporations a written agreement, in duplicate, for the consolidation or merger of the corporations. The agreement shall specify each corporation to be a party to the transaction, and shall prescribe the terms and conditions thereof; the mode of carrying it into effect; the authorized capital stock of the consolidated or surviving corporation; the name of the consolidated or surviving corporation, which may be the name, in whole or in part, of any corporation which is a party to the agreement, and shall specify the city in which it shall have its principal place of business. It shall name the persons who shall constitute the board of directors of the consolidated or surviving corporation, but the number and qualifications of these persons shall be in accordance with the statutes relating to the number and qualifications of directors of that class of corporation.

HIST: (7699-6) 1925 c 156 s 2; 1973 c 123 art 5 s 7; 1989 c 166 s 10; 1993 c 257 s 26



Section 49.36 Approval by commissioner.

49.36 Approval by commissioner.

Subdivision 1. Requirements. This consolidation or merger agreement and certified copy of the proceedings of the meetings of the respective boards of directors, at which the making of the agreement was authorized, must be submitted to the commissioner of commerce for approval with a fee of $2,000 payable to the commissioner of commerce. The agreement shall not be effective until so approved by the commissioner. The commissioner shall take action after the documents are submitted, and is entitled to further information from any party to the transaction as may be requested by the commissioner, or as may be obtained upon a hearing directed by the commissioner.

Subd. 2. Procedures. The procedures contained in section 47.54 must also be adhered to when a merger, consolidation, or purchase of assets and assumption of liabilities is effected pursuant to section 49.34, subdivision 2. In the event the commissioner has determined that it is necessary and in the public interest to act immediately on a merger, consolidation or purchase of assets and assumption of liabilities to prevent the probable failure of a bank, the commissioner may waive the requirements of section 47.54.

Subd. 3. Application decisions. In all applications filed under this section the commissioner in determining whether to approve or disapprove the application shall consider (a) the effects of the proposed merger transaction on competition, (b) the convenience and needs of the community to be served, and (c) the financial and managerial resources and future prospects of the existing and successor banks.

Subd. 4. Notice of proposed acquisition. The successor bank shall give reasonable notice of the acquisition to each of the depositors and creditors of an acquired bank or savings association at a time and in a form determined in the discretion of the commissioner. This notice may be coordinated to include federal regulator concerns for impact on deposit insurance of accounts and information designed to alert depositors and creditors of any changes in procedures or practices. If detached facilities are to be closed as a result of transactions authorized by this section, adequate notice shall be provided by the bank prior to closing, unless the commissioner has acted to prevent the probable failure of the bank or savings association, and then as soon as practicable after the acquisition date.

HIST: (7699-7) 1925 c 156 s 3; 1981 c 57 s 2; 1983 c 250 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 166 s 11; 1993 c 257 s 27,28; 1997 c 157 s 32; 1999 c 151 s 24



Section 49.37 Stockholders to approve; certificate of consolidation or merger.

49.37 Stockholders to approve; certificate of consolidation or merger.

Either before or after the consolidation or merger agreement has been approved by the commissioner of commerce, it must be submitted to the stockholders of each corporation at a meeting thereof called, and it does not become binding upon the corporation until it has been approved at each of the meetings required by this section by the vote or ballot of the stockholders, holding at least a majority of the amount of stock of the respective corporations, or a higher percentage as may be required by the certificate of incorporation of the corporations. Proof of the holding of these meetings and the results thereof must be submitted to the commissioner of commerce. After the agreement called for by sections 49.33 to 49.41 has been approved by the stockholders of the respective corporations and by the commissioner of commerce, the latter shall issue a certificate reciting that the corporations have complied with the provisions of sections 49.34 to 49.41 and declaring the consolidation or merger of these corporations and the name of the consolidated or surviving corporation, the amount of capital stock thereof, the names of the first board of directors, and the place of business of the consolidated or surviving corporation, which must be within the city where any of the constituent corporations have been previously authorized to have their places of business. Upon the issuing of this certificate and the filing of it for record in the office of the secretary of state, the incorporation is deemed to be complete in the case of the consolidation, and the assets of the constituent corporations merged into the survivor in the case of a merger, and the consolidated or surviving corporation shall, from the date of this certificate, have the term of corporate existence as may be specified in it, not exceeding the longest unexpired term of any constituent corporation. The certificate of the commissioner of commerce is prima facie evidence that all of the provisions of sections 49.34 to 49.41 have been complied with, and is conclusive evidence of the existence of the consolidated or surviving corporation.

HIST: (7699-8) 1925 c 156 s 4; 1973 c 123 art 5 s 7; 1976 c 181 s 2; 1983 c 250 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 166 s 12



Section 49.38 Corporate existence merged; rights, powers, obligations.

49.38 Corporate existence merged; rights, powers, obligations.

Upon the consolidation or merger of a corporation with or into any one or more corporations as herein provided, the corporate existence of each former corporation shall be merged into that of the consolidated or merged corporation, and all and singular its rights, privileges, and franchises, and its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and all things in action, and every right, privilege, interest, or asset of conceivable value or benefit then existing which would inure to it under an unmerged or unconsolidated existence, shall be deemed fully and finally transferred to and vested in the consolidated or surviving corporation without further act or deed, and the last mentioned corporation shall have and hold the same in its own right as fully as the same was possessed and held by the former corporation from which it was, by operation of sections 49.34 to 49.41, transferred. Its rights, obligations, and relations to any person, creditor, depositor, trustee, or beneficiary of any trust shall remain unimpaired and the corporation into which it shall have been consolidated or merged shall succeed to these relations, obligations, trusts, and liabilities and shall execute and perform all such trusts in the same manner as though it had itself assumed the relation or trust, or incurred the obligation or liability; and its liabilities and obligations to creditors existing for any cause shall not be impaired by the consolidation or merger, nor shall any obligation or liability of any stockholder, in any corporation which is a party to the consolidation or merger, be affected by any such consolidation or merger, but these obligations and liabilities shall continue as fully and to the same extent as existed before the consolidation or merger. The consolidated or surviving corporation shall become, without further act or deed, the successor of the consolidating or constituent corporations in any and all fiduciary capacities, in which each consolidated or constituent corporation may be acting at the time of the consolidation or merger, and shall be liable to all beneficiaries as fully as if the consolidating or merging corporations had continued its separate corporate existence. If any consolidating or merging corporation shall be nominated and appointed, or shall have been nominated or appointed, as executor, guardian, administrator, agent, or trustee, or in any other trust relationship of fiduciary capacities in any will, trust agreement, trust conveyance, or any other conveyance, order, or judgment of any court, or any other instrument prior to the consolidation or merger, even though the will or other instrument shall not be operative or effective until after the consolidation or merger shall have become effective, every such office, trust relationship, fiduciary capacity, and all of the rights, powers, privileges, duties, discretions, and responsibilities so provided to devolve upon, vest in, or inure to the corporation so nominated or appointed, shall fully and in every respect devolve upon, vest in, and inure to, and be exercised by, the consolidated or surviving corporation, whether there be one or more successive mergers or consolidations.

HIST: (7699-9) 1925 c 156 s 5; 1989 c 166 s 13



Section 49.39 Consolidation or merger of banks and trust companies.

49.39 Consolidation or merger of banks and trust companies.

Upon the consolidation or merger of a trust company with a national banking corporation into a consolidated or merged banking corporation, as provided by any existing act of Congress of the United States, the corporate existence of that trust company shall be consolidated or merged into that of the consolidated or merged banking corporation to the same extent and with the same effect provided in section 49.38, relating to the consolidation or merger of two or more state banks or trust companies.

HIST: (7699-9 1/2) 1931 c 348 s 1; 1989 c 166 s 14



Section 49.40 Pending actions or proceedings not affected.

49.40 Pending actions or proceedings not affected.

Any pending action or other judicial proceeding in which any consolidating or merging corporation is a party shall not be deemed to have abated or to have discontinued by reason of the consolidation or merger but may be prosecuted to final judgment, order, or decree in the same manner as if the consolidation or merger had not been made, or the consolidated or merged corporation may be substituted as a party to the action or proceeding, and any judgment, order, or decree may be rendered for or against it that might have been rendered for or against that corporation if the consolidation or merger had not occurred.

HIST: (7699-10) 1925 c 156 s 6; 1989 c 166 s 15



Section 49.41 Rights of dissenting stockholders.

49.41 Rights of dissenting stockholders.

Any stockholder not voting in favor of the agreement of consolidation or merger at the meeting prescribed in section 49.37 may, at that meeting, or within 20 days thereafter, object to the consolidation or merger and demand payment for that person's stock. If the consolidation or merger takes effect at any time after this demand, the stockholder may, at any time within 60 days thereafter, apply to the district court in the county wherein is situated the principal place of business of the corporation with which the other or others are consolidated or merged, for the appointment of three persons to appraise the value of that person's stock. The court shall thereupon appoint these appraisers and designate the time and place of their first meeting, with such directions in regard to their proceedings as shall be deemed proper, and also direct the time and manner in which payment shall be made of the value of that person's stock to the stockholder. The appraisers shall meet at the time and place designated, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal, and deliver one copy to the corporation and another to the stockholder, if demanded. The charges and expenses of the appraisers shall be paid one-half by the stockholder and one-half by the corporation. When the corporation shall have paid the appraised value of this stock, the stock shall be canceled and this stockholder shall cease to be a member of the corporation or to have any interest in this stock or in the corporation or in the corporate property, and this stock may be held and disposed of by the corporation for its own benefit.

HIST: (7699-11) 1925 c 156 s 7; 1986 c 444; 1989 c 166 s 16



Section 49.411 Interstate bank mergers affecting interstate branching.

49.411 Interstate bank mergers affecting interstate branching.

Subdivision 1. Purpose. It is the express intent of this section to permit interstate branching by mergers under section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law Number 103-328, according to this section.

Subd. 2. Definitions. As used in this section, unless the context clearly indicates otherwise, the following terms have the meanings given them.

(a) "Bank" has the meaning given in United States Code, title 12, section 1813(h) with the following exceptions: (1) the term does not include a foreign bank as defined in United States Code, title 12, section 3101(7); and (2) the term includes a foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(b) "Bank holding company" has the meaning given in United States Code, title 12, section 1841(a)(1).

(c) "Bank supervisory agency" means:

(1) an agency of another state with the primary responsibility for chartering and supervising banks; and

(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.

(d) "Branch" has the meaning given in United States Code, title 12, section 1813(o).

(e) "Commissioner" means the commissioner of commerce.

(f) "Control" has the meaning given in section 46.048, subdivision 1.

(g) "Home state" has the meaning given in section 48.92, subdivision 6, except in relation to foreign banks, for which home state means the state determined to be the home state of the foreign bank under United States Code, title 12, section 3103(c).

(h) "Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is chartered.

(i) "Host state" means a state other than the home state of a bank in which the bank maintains or seeks to establish and maintain a branch.

(j) "Interstate merger transaction" means:

(1) the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(2) the purchase of all or substantially all of the assets including all or substantially all of the branches of a bank whose home state is different from the home state of the acquiring bank.

(k) "Out-of-state bank" has the meaning given in section 48.92, subdivision 11.

(l) "Out-of-state state bank" means a bank chartered under the laws of any state other than Minnesota.

(m) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this section.

(n) "State" means any state of the United States, the District of Columbia, or any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(o) "Minnesota bank" means a bank whose home state is Minnesota.

(p) "Minnesota state bank" means a bank chartered under the laws of Minnesota.

Subd. 3. Authority of state banks to establish interstate branches by merger. With the prior approval of the commissioner, a Minnesota state bank may establish, maintain, and operate one or more branches in a state other than Minnesota as a result of an interstate merger transaction in which the Minnesota state bank is the resulting bank. Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant Minnesota state bank shall file with the commissioner an application on a form prescribed by the commissioner and pay the fee prescribed by section 49.36. The applicant shall also comply with the applicable provisions of sections 49.33 to 49.41. After considering the criteria in section 49.36, subdivision 3, the commissioner may approve the interstate merger transaction and the operation of branches outside of Minnesota by the Minnesota state bank. Such an interstate merger transaction may be consummated only after the applicant has received the commissioner's written approval.

Subd. 4. Interstate merger transactions and branching permitted. (a) One or more Minnesota banks may enter into an interstate merger transaction with one or more out-of-state banks under this section, and an out-of-state bank resulting from the transaction may maintain and operate the branches in Minnesota of a Minnesota bank that participated in the transaction if the conditions and filing requirements of this section are met.

(b) An interstate merger transaction resulting in the acquisition by an out-of-state bank of a Minnesota state bank, or all or substantially all of the branches of a Minnesota state bank, shall not be permitted under this section unless the Minnesota state bank has been in continuous operation, on the date of the acquisition, for at least five years. For purposes of this paragraph, a bank that has been chartered solely for the purpose of, and does not open for business before, acquiring control of, or acquiring all or substantially all of the assets of, an existing bank is considered to have been in existence for the same period of time as the bank to be acquired. For determining the time period of existence of a bank, the time period begins after the issuance of a certificate of authorization and from the date the approved bank actually opens for business.

Subd. 5. Notice and filing requirement. An out-of-state bank that will be the resulting bank under an interstate merger transaction involving a Minnesota state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner and pay the filing fee, if any, required by the commissioner. A Minnesota state bank that is a party to an interstate merger transaction shall comply with sections 49.33 to 49.41 and with other applicable state and federal laws. An out-of-state bank that is the resulting bank in such an interstate merger transaction shall provide satisfactory evidence to the commissioner of compliance with applicable requirements of the bank's home state.

Subd. 6. Powers; additional branches. (a) An out-of-state state bank that establishes and maintains one or more branches in Minnesota under this section may conduct any activities at the branch or branches that are authorized under the laws of this state for Minnesota state banks.

(b) A Minnesota state bank may conduct any activities at or in connection with a branch outside Minnesota that are permissible for a bank chartered by the host state where the branch is located, except to the extent that the activities are expressly prohibited by the laws of this state or by any rule or order of the commissioner applicable to the Minnesota state bank. The commissioner may waive the prohibition if the commissioner determines, by rule or order, that the involvement of out-of-state branches of Minnesota state banks in particular activities would not threaten the safety or soundness of the banks.

(c) An out-of-state bank that has established or acquired a branch in Minnesota under this section may establish or acquire additional branches in Minnesota to the same extent that a Minnesota bank may establish or acquire a branch in Minnesota under applicable federal and state law where a bank involved in the transaction could have established, acquired, or operated the additional branches if the bank had not been a party to the merger transaction.

Subd. 7. Examinations; periodic reports; cooperative agreements; assessment of fees. (a) To the extent consistent with paragraph (c), the commissioner may make examinations of a branch established and maintained in this state under this section by an out-of-state state bank as the commissioner considers necessary to determine whether the branch is being operated in compliance with the laws of this state and according to safe and sound banking practices. Section 46.04 applies to the examinations.

(b) The commissioner may prescribe requirements for periodic reports regarding an out-of-state bank that operates a branch in Minnesota under this section. The required reports must be provided by the bank or by the bank supervisory agency having primary responsibility for the bank. Reporting requirements prescribed by the commissioner under this paragraph must be: (1) consistent with the reporting requirements applicable to Minnesota state banks; and (2) appropriate for the purpose of enabling the commissioner to carry out responsibilities under this section.

(c) The commissioner may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of a branch in Minnesota of an out-of-state state bank, or a branch of a Minnesota state bank in a host state. The commissioner may accept the parties' reports of examination and reports of investigation in lieu of conducting the commissioner's own examinations or investigations.

(d) The commissioner may enter into contracts with a bank supervisory agency that has concurrent jurisdiction over a Minnesota state bank or an out-of-state state bank operating a branch in this state under this section to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over a branch in Minnesota of an out-of-state state bank or a branch of a Minnesota state bank in a host state. However, the commissioner may at any time take the actions independently if the commissioner considers the actions to be necessary or appropriate to carry out responsibilities under this section or to ensure compliance with the laws of this state. In the case of an out-of-state state bank, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f) Each out-of-state state bank that maintains one or more branches in this state may be assessed and charged according to section 46.131 as if it were a Minnesota state bank and, if assessed, shall pay supervisory and examination fees according to the laws of this state and rules of the commissioner. The fees may be shared with other bank supervisory agencies or an organization affiliated with or representing one or more bank supervisory agencies according to agreements between the parties and the commissioner.

Subd. 8. Enforcement. If the commissioner determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of the laws of this state, or that the branch is being operated in an unsafe and unsound manner, the commissioner has the authority to take all enforcement actions the commissioner would be empowered to take if the branch were a Minnesota state bank. The commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving enforcement action.

Subd. 9. Notice of subsequent merger. Each out-of-state state bank that has established and maintains a branch in this state under this section shall give at least 60 days' prior written notice or, in the case of an emergency transaction, shorter notice as is consistent with applicable state or federal law to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed under United States Code, title 12, section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, United States Code, title 12, section 1841, et seq.

Subd. 10. Severability. If a provision of this section, or the application of the provision, is found by any court of competent jurisdiction in the United States to be invalid as to a bank, bank holding company, foreign bank, or other person or circumstances, or to be superseded by federal law, the remaining provisions of this section shall not be affected and shall continue to apply to a bank, bank holding company, foreign bank, or other person or circumstance.

HIST: 1996 c 414 art 3 s 7



Section 49.42 State bank.

49.42 State bank.

As used in sections 49.42 to 49.46:

"State bank" means any bank, savings bank, trust company, or bank and trust company which is now or may hereafter be organized under the laws of this state.

"National banking association" means a bank, savings bank, bank and trust company, or bank exclusively exercising trust powers organized under the laws of the United States.

HIST: 1951 c 99 s 1; 1995 c 171 s 32; 1997 c 157 s 33



Section 49.43 State bank; conversion, merger, consolidation; national banking association.

49.43 State bank; conversion, merger, consolidation; national banking association.

A state bank may convert into a national banking association or merge or consolidate with one or more national banking associations under the charter of one of such national banking associations as permitted by any law of the United States without approval of any authority of this state, upon the affirmative vote, at a meeting of stockholders called for that purpose, of the holders of not less than two-thirds of the voting power of all stockholders of such state bank entitled under the articles of incorporation to vote. Any stockholder not voting in favor of such conversion or merger or consolidation at such meeting may, at that meeting or within 20 days thereafter, object to the conversion, merger, or consolidation and demand payment for that person's stock at the par value or the book value thereof, whichever shall be the greater. If the conversion, merger or consolidation takes effect at any time after this demand and the resulting national bank has not made payment in the amount demanded, the stockholder may, at any time within 60 days thereafter, apply to the district court in the county wherein is situated the principal place of business of the national banking association into which the state bank has been converted or with which it has merged or consolidated for the appointment of three persons to appraise the value of that person's stock. The court shall thereupon appoint these appraisers and designate the time and place of their first meeting, with such directions in regard to their proceedings as shall be deemed proper and also direct the time and manner in which payment shall be made of the value of that person's stock to the stockholder. The appraisers shall meet at the time and place designated and, after being duly sworn to discharge their duties honestly and faithfully, make and certify a written estimate of the value of the stock at the time of the appraisal and deliver one copy to the national banking association and another to the stockholder. The charges and expenses of the appraisers shall be paid one-half by the stockholder and one-half by the national banking association. When the national banking association shall have paid the appraised value of the stock, the stock shall be canceled and the stockholder shall cease to be a member of the national banking association or to have any interest in the stock or in the corporation or in the corporate property and the stock may be held and disposed of by the national banking association for its own benefit. In lieu of the rights given a dissenting stockholder by this section, the stockholder may exercise any rights given by applicable law of the United States.

HIST: 1951 c 99 s 2; 1986 c 444



Section 49.44 National banking association; conversion, merger, consolidation; state bank.

49.44 National banking association; conversion, merger, consolidation; state bank.

A national banking association which is located in this state and which has taken the corporate action required therefor by the laws of the United States may convert into a state bank upon complying with the provisions applicable to the organization of a state bank except as herein otherwise provided. In such case the certificate of incorporation and the application for a certificate authorizing the proposed bank to transact business shall be executed by a majority of the directors of the national banking association and in addition thereto there shall be filed with the application a copy of the plan of conversion and a certificate signed by the president and the cashier of the national banking association setting forth the corporate action taken by the national banking association authorizing the conversion. The department of commerce may, at its discretion, dispense with the notice and hearing provided in section 46.041, if the granting of the certificate of authority will not increase the number of banks in the community affected. No certificate of deposit of an amount equal to the capital stock of the proposed bank shall be required but the president and the cashier of the national banking association shall certify to the commissioner of commerce that the association has a paid in and unimpaired capital not less than that specified in the certificate of incorporation of the proposed bank. Upon the conversion of a national banking association into a state bank as herein provided, the corporate existence of the national banking association shall be merged into that of the state bank and all and singular its rights, privileges, and franchises and its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and all things in action and every right, privilege, interest, or asset of conceivable value or benefit then existing which inure to it under an unconverted existence shall be deemed fully and finally transferred to and vested in the state bank without further act or deed and the state bank shall have and hold the same in its own right as fully as the same was possessed and held by the national banking association from which it was by operation hereof transferred. Its rights, obligations, and relations to any person, creditor, depositor, trustee, or beneficiary of any trust shall remain unimpaired and the state bank into which it shall have been converted shall succeed to these relations, obligations, trusts, and liabilities and shall execute and perform all such trusts in the same manner as though it had itself assumed the relation or trust or incurred the obligation or liability and its liabilities and obligations to creditors existing for any cause shall not be impaired by the conversion, nor shall any obligation or liability of any stockholder of the national banking association be affected by such conversion, but these obligations and liabilities shall continue as fully and to the same effect as existed before the conversion. The state bank shall become without further act or deed the successor of the national banking association in any and all fiduciary capacities in which the national banking association may be acting at the time of the conversion and shall be liable to all beneficiaries as fully as if the national banking association had continued its existence as such. If the national banking association shall be nominated or appointed or shall have been nominated or appointed as executor, guardian, administrator, agent or trustee, or in any other trust relation or fiduciary capacity in any will, trust agreement, trust conveyance or any other conveyance, order or judgment of any court or any other instrument prior to the conversion, even though the will or other instrument shall not become operative or effective until after the conversion shall have become effective, every such office, trust relationship, fiduciary capacity, and all of the rights, powers, privileges, duties, discretions, and responsibilities so provided to devolve upon, vest in, or inure to the national banking association so nominated or appointed shall fully and in every respect devolve upon, vest in, and inure to and be exercised by the state bank into which the national banking association shall have been converted.

HIST: 1951 c 99 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 384 art 2 s 13



Section 49.45 Merger or consolidation.

49.45 Merger or consolidation.

One or more national banking associations which are located in this state and which have taken the corporate action required therefor by the laws of the United States may merge or consolidate with a state bank or banks. The merger or consolidation shall be effected in the manner provided in sections 49.34 to 49.41, and governed by the provisions thereof except that the name of the consolidated corporation shall not contain the word "national" and except that the rights of dissenting stockholders of the national banking associations shall be those prescribed in cases by the laws of the United States.

HIST: 1951 c 99 s 4; 1981 c 57 s 3



Section 49.46 State bank, retention of assets.

49.46 State bank, retention of assets.

The commissioner of commerce, subject to such conditions as the commissioner may prescribe, may permit a state bank resulting from a conversion, merger or consolidation of a national banking association to retain and carry at a valuation determined by the commissioner, such of the assets of such national banking association as do not conform to the legal requirements relative to assets acquired and held by state banks.

HIST: 1951 c 99 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 49.47 Repealed, 1997 c 157 s 72

49.47 Repealed, 1997 c 157 s 72



Section 49.48 Repealed, 1997 c 157 s 72

49.48 Repealed, 1997 c 157 s 72



Section 49.51 Renumbered 48.055

49.51 Renumbered 48.055






Chapter 50 Savings Banks

Section 50.001 Application for certificate of authority; procedure.

50.001 Application for certificate of authority; procedure.

The procedures for the application and issuance of a certificate of authority to a savings bank organized pursuant to section 300.025 shall be those applicable to a state bank in sections 46.041 to 46.045.

HIST: 1995 c 171 s 33



Section 50.01 Expediency ascertained.

50.01 Expediency ascertained.

To enable the commissioner of commerce to determine the expediency of the organization of a savings bank, as in this chapter prescribed, the commissioner shall investigate and ascertain:

(1) Whether greater convenience of access to a savings bank will be afforded to any considerable number of depositors by opening the proposed bank;

(2) Whether the population in the vicinity of the location of the bank affords reasonable promise of adequate support therefor; and

(3) Whether the responsibility, character, and general fitness of the persons named as directors in the certificate are such as to command the confidence of the community in the proposed bank.

HIST: (7700) RL s 3009; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 171 s 34



Section 50.02 Repealed, 1995 c 171 s 70

50.02 Repealed, 1995 c 171 s 70



Section 50.03 Repealed, 1997 c 157 s 72

50.03 Repealed, 1997 c 157 s 72



Section 50.04 Bonds of trustees or directors.

50.04 Bonds of trustees or directors.

Every director, before entering upon any duties, shall give bond to the state in a penal sum of not less than $5,000, with sureties approved by the commissioner of commerce, conditioned for the faithful discharge of those duties, and file the same with the commissioner of commerce. An action may be maintained on this bond by any person aggrieved by breach of any of its conditions, upon leave granted by any judge of the district court, for such damages as the plaintiff may be entitled to, not exceeding its amount; and like successive actions may be maintained until such amount is exhausted.

HIST: (7703) RL s 3012; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 171 s 35



Section 50.05 Bonds of officers and employees.

50.05 Bonds of officers and employees.

A savings bank shall be protected against loss by reason of the unlawful act of its officers or employees by a surety bond in an amount approved by the board of directors and issued by a solvent corporate surety in good standing authorized to do business in this state, or by a fidelity insurance policy written by a solvent insurance company in good standing authorized to do business in this state. The commissioner of commerce or the board of directors of the savings bank may require an increase of the amount of the bond whenever either deems it necessary. This section shall not require the bonding or insuring of officers or directors of a savings bank not having active management or control of the savings bank or of employees of a savings bank not holding positions of trust. Any bond given or contract of insurance secured shall be in favor of the savings bank.

HIST: (7704) RL s 3013; 1986 c 444; 1995 c 171 s 36



Section 50.06 Directors; first board.

50.06 Directors; first board.

The business of every such stock savings bank shall be managed by a board of not less than seven directors. The persons named in the certificate of authorization shall constitute the first board. Each vacancy shall be filled by the board as soon as practicable, at a regular meeting thereof, except when a resolution reducing the number of directors named in its charter to a number not less than seven shall have been incorporated into its bylaws, and a copy thereof filed with the commissioner of commerce, in which case vacancies shall not be filled until the number has been reduced to that specified in this resolution. The number may be increased to any number specified in a like resolution, consented to, in writing, by the commissioner of commerce.

HIST: (7705) RL s 3014; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 37



Section 50.07 Repealed, 1995 c 171 s 70

50.07 Repealed, 1995 c 171 s 70



Section 50.08 Repealed, 1995 c 171 s 70

50.08 Repealed, 1995 c 171 s 70



Section 50.085 Powers.

50.085 Powers.

Subdivision 1. Generally. Every savings bank incorporated pursuant to or operating under this chapter shall be a body corporate; shall have all the powers enumerated, authorized, and permitted by this chapter and other applicable law; shall have other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the savings bank; and shall have those powers possessed by corporations organized under chapter 300.

Subd. 2. Borrowing. A savings bank may borrow money and issue its obligations for the borrowed money, including, but not limited to, obligations, bonds, notes, or other debt securities, except as otherwise provided by this chapter or by rules of the commissioner of commerce. An obligation, bond, note, or other debt security may include a written provision subordinating the debt to claims of other creditors or of depositors. Borrowings may be secured by property of the savings bank.

Subd. 3. Facilitating organizations. A savings bank may become a member of, purchase stock or securities in, deposit money with, deal with, make reasonable payments or contributions to, or comply with any other conditions of membership or credit from any corporation or agency of the United States or of this state, or of any other organization to the extent the corporation, agency, or organization assists in furthering or facilitating the saving bank's purposes, powers, or community responsibilities.

Subd. 4. Loans, contracts, and leases. A savings bank may make, sell, purchase, invest in, and participate or otherwise deal in loans and installment sale contracts and other forms of indebtedness, and take any manner of security for the loans and contracts. A savings bank may also acquire and lease or participate in the acquisition and leasing of personal property.

Subd. 5. Savings, loans, investment. A savings bank may acquire deposits in the form of demand accounts, checking accounts, negotiable order of withdrawal accounts, savings accounts, time deposits, money market deposit accounts, treasury tax and loan accounts, and other types of deposits, and pay interest or dividends on those accounts, except that interest or dividends must not be paid on demand deposit accounts. No capital stock savings bank shall accept deposits in a sum exceeding 30 times the amount of its capital stock and its actual surplus.

Subd. 6. Insurance of accounts. A savings bank may obtain and maintain insurance of its deposit accounts by the Federal Deposit Insurance Corporation or any other federal agency established for the purpose of insuring deposit accounts in savings banks.

Subd. 7. Safe deposit boxes. A savings bank may maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon agreed upon terms and conditions. This subdivision does not supersede any inconsistent provision of statute.

Subd. 8. Drafts. A savings bank may issue drafts and similar instruments drawn on the savings bank to aid in effecting withdrawals and for other purposes of the savings bank; accept for payment at a future date drafts drawn upon it by its customers; and issue, advise, or confirm letters of credit authorizing holders to draw drafts upon it or its correspondents.

Subd. 9. Fiscal agent. A savings bank may act as fiscal agent of the United States, and, when so designated by the Secretary of Treasury, perform, under regulations the secretary prescribes, all reasonable duties as fiscal agent of the United States as the secretary may require; and act as agent for any instrumentality of the United States and as agent of this state and any instrumentality of it.

Subd. 10. Servicing. A savings bank may service loans and investments for others.

Subd. 11. Insurance agency. (a) A savings bank located and doing business in any place where the population does not exceed 5,000 inhabitants as shown by the last preceding decennial census may, directly or through a subsidiary, subject to any rules adopted by the commissioner, act as an agent for any property-casualty, life, or other insurance company authorized by the commissioner to do business in this state. Except as provided in paragraph (c), a savings bank may not directly or through a subsidiary act as an agent for any property-casualty, life, or other insurance company in any place where the population exceeds 5,000 inhabitants as shown by the last preceding decennial census.

(b) To the extent allowed under paragraphs (a) and (c), a savings bank or its subsidiary may solicit or sell insurance and collect premiums on policies issued by the insurance company and may receive for these services the fees and commissions agreed upon between the savings bank and the insurance company.

(c) A savings bank may, directly or through a subsidiary, act as an agent for any property-casualty, life, or other insurance company in a place where the population exceeds 5,000 inhabitants as shown by the last preceding decennial census, if:

(1) the savings bank is a direct or indirect subsidiary of a state or federal savings association or of a state or federal savings association holding company that, prior to August 1, 1995, had a license from the commissioner to solicit or sell insurance of the type in question, or directly or indirectly controlled a subsidiary that held such a license; or

(2) the savings bank is a successor to a state or federal savings association as a result of merger, charter conversion, or otherwise, which association, prior to August 1, 1995, held a license from the commissioner to solicit or sell insurance of the type in question, or directly or indirectly controlled a subsidiary that held such a license.

Subd. 12. Limited trusteeship. A savings bank may act as trustee or custodian of a self-employed retirement plan under the federal Self-Employed Individual Tax Retirement Act of 1962, as amended, and of an individual retirement account under the federal Employee Retirement Income Security Act of 1974, as amended, to the same extent permitted for state banks under section 48.15. All funds held in a fiduciary capacity by the savings bank under the authority of this subdivision may be commingled and consolidated for appropriate purposes of investment if records reflecting each separate beneficial interest are maintained by the fiduciary unless the responsibility is lawfully assumed by another appropriate party.

Subd. 13. Escrow. A savings bank may engage in an escrow business.

Subd. 14. Trust powers. Upon application to and approval by the commissioner of commerce, a savings bank may act as trustee, executor, administrator, personal representative, conservator, custodian, guardian, or in any other fiduciary capacity in which state banks, trust companies, or other corporations are permitted to act, and receive reasonable compensation for it. A savings bank that has qualified and obtained a certificate, as provided in section 48.37, may use in its corporate name or title, in addition to the words "savings bank" or other words permitted by law, the words "trust" or "trust company," and may display and make use of signs, symbols, tokens, letterheads, cards, circulars, and advertising stating or indicating that it is authorized to transact the business authorized by those sections, and a savings bank using the words "trust" or "trust company" is not required to use the word "state" in its corporate name. A savings bank may not invest, pursuant to section 50.1465, in a corporation that engages in activities described in this subdivision, without first obtaining the approval of the commissioner of commerce.

Subd. 15. Securing deposits. In addition to the authority conferred in subdivision 2, a savings bank may pledge, hypothecate, assign or transfer, or create a lien upon or charge against its assets to secure: (1) public funds, including money or deposits of the United States or any instrumentality of it and of this state or any instrumentality of it; (2) money or deposits of a trustee in bankruptcy; (3) money borrowed in good faith from other banks, trust companies, financial institutions, or any financial agency created by act of Congress; (4) the acquisition of real estate to be carried as an asset as provided in section 47.10; (5) a liability that arises from a transfer of a direct obligation of, or obligations that are fully guaranteed as to principal and interest by, the United States government or an agency of it that the savings bank is obligated to repurchase; (6) money and deposits held in escrow; (7) money and deposits if acting as a corporate fiduciary; and (8) treasury tax and loan accounts as provided in section 50.171.

Subd. 16. Data processing services. A savings bank may provide data processing services to others and act as a custodian of records for others on a for-profit basis and utilize data processing services and place records of the savings bank for storage and safekeeping with another person for a fee.

Subd. 17. Electronic financial terminals. A savings bank may directly or indirectly acquire, place, and operate, or participate in the acquisition, placement, and operation of, electronic financial terminals and transmission facilities, in accordance with the requirements of sections 47.61 to 47.74.

Subd. 18. Additional powers authorized for state banks. A savings bank may exercise the powers that are specifically enumerated by law for banks authorized to do business under chapter 48.

Subd. 19. Parity provision. (a) In addition to other investments authorized by law and the powers conferred by this chapter, and subject to the regulation of the commissioner of commerce, a savings bank may, directly or through a subsidiary, undertake any activities, exercise any powers, or make any investments that any state bank or national bank located or doing business in this state may undertake, exercise, or make as of August 1, 1995.

(b) The commissioner may authorize a savings bank to undertake any activities, exercise any powers, or make any investments that become authorized activities, powers, or investments after August 1, 1995, for any state bank or national bank located or doing business in this state.

(c) Subject to rules adopted by the commissioner, and subject to the investment limits in section 50.1465, a subsidiary of a savings bank may undertake any activities, exercise any powers, or make any investments not authorized for any state bank or national bank but authorized as of August 1, 1995, for any state bank or national bank subsidiary located and doing business in this state.

(d) The commissioner may authorize a subsidiary of a savings bank to undertake any activities, exercise any powers, or make any investments that become authorized activities, powers, or investments after August 1, 1995, for any state bank or national bank subsidiary located and doing business in this state.

(e) The commissioner at any time may limit any activity, power, or investment for any savings bank or savings bank subsidiary under this subdivision or section 50.1465, subdivision 1, clauses (2) and (3), for supervisory, legal, or safety and soundness reasons. A savings bank aggrieved by an action of the commissioner under this subdivision may appeal the action, and the proceedings shall be conducted pursuant to sections 14.63 to 14.69.

HIST: 1995 c 171 s 38; 1998 c 331 s 36



Section 50.09 Repealed, 1995 c 171 s 70

50.09 Repealed, 1995 c 171 s 70



Section 50.10 Repealed, 1995 c 171 s 70

50.10 Repealed, 1995 c 171 s 70



Section 50.11 Securities held for safekeeping; safe deposit boxes; limitation of liability.

50.11 Securities held for safekeeping; safe deposit boxes; limitation of liability.

A savings bank may receive for safekeeping for its depositors obligations of the United States or its possessions or of a state or territory of the United States, or of any political subdivision of any such state or territory, and it may provide for, and hire to, its depositors safe deposit boxes in which to keep securities and valuable papers, but the liability of a savings bank to any person or association of persons on account of hiring such safe deposit box or boxes shall in no event exceed $20,000.

HIST: (7710) 1923 c 312 s 1; 1995 c 171 s 39



Section 50.12 Repealed, 1995 c 171 s 70

50.12 Repealed, 1995 c 171 s 70



Section 50.13 Real estate.

50.13 Real estate.

A savings bank may purchase, hold, or convey land sold upon foreclosure of mortgages owned by it, or upon judgments or decrees in its favor, or in settlement of debts, or received in exchange as part of the consideration of real estate sold by it. Real estate so received in exchange shall not be carried on the books of the bank at a price exceeding the cost of that exchanged, less the cash payment, and all real estate so acquired shall be sold within ten years after its acquirement, unless the time is extended by the commissioner of commerce on application of the board of directors.

HIST: (7713) RL s 3021; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 40



Section 50.14 Authorized securities.

50.14 Authorized securities.

Subdivision 1. Except as it relates to the investment of trust funds by corporate trustees or by individual trustees, the term "authorized securities" whenever used in the statutes and laws of this state shall be understood as referring to the following described securities in which the directors of any savings bank shall invest the money deposited therein and which at the time of the purchase thereof are included in one or more of the following classes.

Subd. 2. Class one shall be (a) the bonds or other interest bearing obligations of the United States, or in securities for the payment of which and interest thereon the faith of the government is pledged.

(b) Shares of an investment company registered under the Investment Company Act of 1940, whose shares are registered under the Securities Act of 1933, provided that the only investments of that company are in obligations of the United States government, in obligations fully guaranteed by the United States government, or in obligations of instrumentalities of the United States government such as the Federal National Mortgage Association, the Federal Home Loan Banks, the Federal Land Banks, the Federal Intermediate Credit Banks, or the Banks for Cooperatives.

(c) The bonds or other interest bearing securities of the Dominion of Canada, provided that the full faith and credit of the Dominion of Canada is pledged for the payment thereof and provided further that they are payable in United States dollars within the United States.

Subd. 3. Class two shall be the bonds or notes of any state which has not defaulted in the payment of any bonded debt within ten years prior to the making of such investment; and in the highway revenue bonds or certificates of such states payable out of irrevocably pledged special revenues to be derived from gasoline or other motor fuel taxes or motor vehicle license fees, provided that such revenues during the most recent fiscal year of such state (next preceding the date of such investment) were equal to at least 1-1/4 times the interest, principal, and sinking fund requirements of such revenue bonds or certificates during such fiscal year.

Subd. 4. Class three shall be:

(a) The bonds, certificates of indebtedness, or other interest bearing obligations, payable out of a levy of ad valorem taxes, of any county, city, town, or any school district, drainage district, or other district, or of any board of any municipality, or of any public authority, created pursuant to law for public purposes in Minnesota, without regard to any debt limits other than those in section 475.53;

(b) The bonds, certificates of indebtedness or other interest-bearing obligations, payable out of a levy of ad valorem taxes, of any county, city, town, or school, drainage or other district, or public authority, created pursuant to law for public purposes in any state of the United States other than Minnesota, provided that the total bonded indebtedness of the county, municipality, district or authority, after deducting the amount of all sinking funds and of all revenue bonds or certificates (including among revenue bonds and certificates those which pledge the full faith and credit of the issuer, if the net revenues applicable to the payment of the bonds or certificates during the three fiscal years immediately preceding the date of purchase exceeded by at least five percent the amount required to pay principal and interest on those bonds or certificates during that period), shall not exceed ten percent of its assessed value; and provided further that if the county, municipality, district or authority is of any state other than Iowa, Wisconsin, North Dakota, or South Dakota, it contains at least 3,500 inhabitants;

(c) The bonds, certificates or other interest-bearing obligations, payable out of special revenues, of any county, city, town, or school, drainage, or other district, or public authority, created pursuant to law for public purposes in any state of the United States, provided that:

(aa) If the county, municipality, district or authority is of any state other than Minnesota, it contains at least 3,500 inhabitants;

(bb) The obligations were issued to finance the purpose of construction of or addition to a public enterprise furnishing water, sewer, lighting, power, gas, or road facilities, from which revenue is to be derived;

(cc) The governing body or other legally constituted authority has covenanted or is required by law to establish and maintain rates to yield sufficient revenue for the payment of operating expenses, maintenance expenses, and principal and interest on the revenue obligations and to pledge that revenue irrevocably for those purposes;

(dd) At the date of investment the public enterprise has been in operation for at least three years; and

(ee) During the preceding three fiscal years its annual net earnings, after payment of operating expenses and maintenance expenses, have been on the average at least 1-1/4 times the average annual interest, principal, and sinking fund requirements on the revenue obligations during the period from the end of its most recent fiscal year to the final maturity of the obligations; and

(d) The bonds or other interest-bearing obligations, payable from revenues other than ad valorem taxes as contemplated in clause (a), validly issued by any state or insular possession of the United States, or by any agency, instrumentality, municipality, or governmental or public subdivision, district, corporation, commission, board, council, or authority of whatsoever kind, created for public purposes by or pursuant to the laws of any state, provided that the bonds or other interest-bearing obligations are at the time of purchase rated among the highest three quality categories, not applicable to bonds or other interest-bearing obligations in default as to principal, used by a nationally recognized rating agency for rating the quality of similar bonds or other interest-bearing obligations, and are not rated lower by any other such agency.

Subd. 5. (1) Class four shall be:

(a) Notes or bonds secured by mortgages or trust deeds on unencumbered real estate, whether in fee or in a leasehold of a duration not less than ten years beyond the maturity of the loan, in any state of the United States, worth at least the amount loaned thereon;

(b) Notes or bonds secured by mortgages or trust deeds on unencumbered real estate in clause (1)(a) where the notes or bonds do not exceed 80 percent of the appraised value of the security for the same, provided that the notes or bonds are payable in installments aggregating not less than five percent of the original principal a year in addition to the interest; or, are payable on a regular amortization basis in equal installments, including principal and interest, these installments to be payable monthly in amounts that the debt will be fully paid in not to exceed 30 years if the security is nonagricultural real estate, and these installments to be payable annually or semiannually in amounts that the debt will be fully paid in not to exceed 25 years if the security is agricultural real estate. A construction loan is deemed amortized as required by this clause if the first installment thereon is payable not later than 18 months after the date of the first advance in the case of residential construction or not later than 36 months after the date of the first advance in the case of nonresidential construction; and

(c) Notes or bonds secured by mortgages or trust deeds on unencumbered real estate in clause (1)(a) which are in an original principal amount of $100,000 or more and which do not exceed 95 percent of the appraised value of the security for the same which may be payable in the manner as the directors of the savings bank prescribe, provided that construction loans made by a savings bank pursuant to this clause (1)(c) do not exceed in the aggregate five percent of the assets of the savings bank.

(2) Class four investments shall be made only on report of a committee directed to investigate the same and report its value, according to the judgment of its members, and its report shall be preserved among the bank's records.

(3) Notwithstanding anything to the contrary in clause (1)(b), a savings bank organized under the laws of this state may invest in notes or bonds secured by mortgages or trust deed where the notes or bonds do not exceed 95 percent of the appraised value of the security for the same. Except as modified herein, the other provisions of clause (1)(b) apply.

(4) For purposes of this subdivision, real estate is deemed unencumbered if the only existing mortgage or lien against the real estate is a first mortgage lien in favor of the savings bank making a second mortgage loan or if the total unpaid aggregate of all outstanding liens against the same real estate does not exceed 80 percent of its appraised value.

(5) Renegotiable rate notes or bonds secured by mortgages or trust deeds where the notes or bonds do not exceed 95 percent of the appraised value of the security for the same.

For the purposes of this clause, a renegotiable rate mortgage loan is a loan issued for a term of three years to five years, secured by a mortgage maturing in not to exceed 30 years, and automatically renewable at equal intervals after the original loan term which may be up to six months shorter or longer than subsequent terms. The loan must be repayable in equal monthly installments of principal and interest during the loan term, in an amount at least sufficient to amortize a loan with the same principal and at the same interest rate over the remaining life of the mortgage.

In the mortgage documents, the savings bank must grant to the borrower an option to renew the loan for a new term, but not beyond the maturity date of the mortgage, at a new interest rate which shall be the savings bank's current market rate of interest on similar loans determined 60 days before the due date of the loan: provided, that the maximum interest rate increase shall be equal to one-half of one percent per year multiplied by the number of years in the loan term with a maximum net increase of five percent over the life of the mortgage. Interest rate increases are optional with the savings bank; net decreases from the previous loan term are mandatory.

The borrower may not be charged costs connected with the renewal of the loan.

Sixty days before the due date of the loan, the savings bank shall send a written notification to the borrower containing the following information: (i) The date on which the entire balance of borrower's loan is due and payable; (ii) a statement that the loan will be renewed automatically by the savings bank at the rate specified in the notice unless the borrower pays the loan by the due date; (iii) the amount of the monthly payment, calculated according to the new rate determined at the time of notice; (iv) a statement that the borrower may prepay the loan without penalty at any time after the original loan becomes due and payable; and (v) the name and phone number of a savings bank employee who will answer the borrowers' questions concerning the information in the notice.

An applicant for a renegotiable rate mortgage loan must be given, at the time an application is requested, written disclosure materials prepared in reasonably simple terms that contain at least the following information: (i) An explanation of how a renegotiable rate mortgage differs from a standard fixed rate mortgage; (ii) an example of a renegotiable rate mortgage indicating the maximum possible interest rate increase and monthly payment calculated on that rate at the time of the first renewal; and (iii) an explanation of how the savings bank determines what the rate will be at the end of each loan term.

(6) An investment in notes or bonds secured by mortgages or trust deeds on real estate in fee or in a leasehold may exceed the 80 percent requirement in paragraph (1), clause (b), and the 95 percent requirement in paragraph (2), if the amount of the loan in excess of those limits is insured or guaranteed by a private mortgage insurer that the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association has determined to be a qualified private insurer.

Subd. 6. Class five shall be notes secured by such bonds or mortgages, as the bank under this section is authorized to invest in, but no such bond or mortgage shall be taken as collateral security for more than its par value, nor shall the aggregate amount of securities taken be less than the full amount loaned thereon, and no such loan shall be made for a longer time than one year, nor to a greater amount to any one person than three percent of the total deposits of the bank. No such bank shall loan in the aggregate, on the security specified in this paragraph, more than one-fourth of its deposits.

Subd. 7. Class six shall be the "eligible obligations" of "qualifying railroad corporations," both as hereinafter defined.

(A) A "qualifying railroad corporation" shall be one which at the time of investment

(1) Shall have been incorporated under the laws of the United States or of any state thereof or of the District of Columbia, and

(2) Shall own or operate within the United States not less than 500 miles of standard gauge railroad lines exclusive of sidings, or shall have had, for its five preceding fiscal years, average gross railway operating revenues of at least $10,000,000 annually, or shall own or operate railroad terminal property located in a city within the United States having at least 200,000 population, and

(3) Shall not have been in default in the payment of any part of the principal or interest owing by it upon any part of its funded indebtedness, at any times during its current fiscal year and its five consecutive fiscal years immediately prior thereto, except that if the corporation shall have been reorganized in receivership or bankruptcy within such period such corporation shall not have been in such default since the effective date of reorganization, and

(4) Shall not have fixed interest obligations in excess of 60 percent of the total sum of (a) its fixed interest obligations, (b) obligations, if any, bearing interest on a contingent basis, (c) preferred stock, if any, at par or stated value, (d) common stock at par or stated value and (e) earned surplus, and

(5) Shall have had net earnings (a) in its five fiscal years immediately preceding time of purchase, of an average annual amount not less than 1-1/2 times the fixed charges of the year immediately preceding time of purchase, and (b) in four of its five fiscal years immediately preceding time of purchase and in its fiscal year immediately preceding time of purchase, not less than the fixed charges of those respective years, except that if the corporation shall have been reorganized in receivership or bankruptcy within such period, its net earnings for each year shall have been not less than the fixed charges of the reorganized company. As used herein "net earnings" shall be defined as gross operating and nonoperating income of a railroad corporation or its predecessor corporation, minus traffic and transportation expenses, maintenance, depreciation, rent of equipment and joint facilities, and other operating expenses, and taxes excluding income and profits taxes. As used herein "fixed charges" shall be defined as interest on debt on which there is an unqualified obligation to pay interests, leased line rentals and amortization of debt discount and expense, except that if a corporation has been reorganized in receivership or bankruptcy within five years prior to time of purchase "fixed charges" shall be the fixed charges of the reorganized company.

(B) "Eligible obligations" shall be bonds, notes or other obligations which

(1) Shall have been issued by a qualifying railroad corporation, or shall have been assumed or guaranteed as to principal and interest by a qualifying railroad corporation, and

(2) Shall bear interest at a fixed rate, and

(3) Shall have a definite maturity date, and

(4) Shall be secured by either (a) a lien upon railroad lines which shall be a first lien upon at least two-thirds of the total mileage covered by such lien and upon at least 100 miles of main lines or (b) a first mortgage or lien on railroad terminal property and assumed or guaranteed as to principal and interest by two or more qualifying railroad corporations.

(C) No savings bank shall invest in securities of Class Six to an amount exceeding in the aggregate 15 percent of its deposits; nor in securities of Class Six secured by lien upon railroad lines, issued, guaranteed, or assumed by any one railroad corporation to an amount exceeding two percent of its deposits; nor in securities of Class Six secured by lien upon any one railroad terminal property to an amount exceeding one percent of its deposits.

The requirements set forth herein governing investments in securities under this subdivision shall affect only those securities acquired after the effective date of Laws 1945, chapter 140.

Subd. 8. Class seven shall be farm loan bonds issued by any federal land bank, or by a joint stock land bank in the Federal Reserve district in which Minnesota is situated, in accordance with the provisions of an act of Congress of the United States of July 17, 1916, known and designated as "The Federal Farm Loan Act," and acts amendatory thereto; stocks, bonds, and obligations of the Federal Home Loan Banks established by act of Congress known as the Federal Home Loan Bank Act approved July 22, 1932, and acts amendatory thereto; and bonds issued by the federal land banks, federal intermediate credit banks, and the banks for cooperatives in accordance with the provisions of an act of Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto.

Subd. 9. Class eight shall be bankers' acceptances of the kind and character following:

a. Bankers acceptances of the kind and maturities made eligible by law for rediscount with or purchase by federal reserve banks, providing the same are accepted or endorsed by a bank, or trust company incorporated under the laws of this state; or by any bank or trust company in the United States which is a member of the federal reserve system.

b. Not more than 20 percent of the assets of any savings bank shall be invested in such acceptances. Not more than seven percent of the aggregate amount credited to the depositors of any savings bank shall be invested in the acceptances of or deposited with a trust and banking company or with a national bank of which a trustee of such savings bank is a director.

Subd. 10. Class nine shall be railroad equipment trust obligations, comprising bonds, notes or certificates, which when issued are secured by new standard gauge rolling stock purchased or leased by any railroad incorporated in the United States or in Canada, or by the receiver or trustee of any such railroad, or by any corporation engaged in the business of leasing or furnishing railroad rolling stock, provided, that the entire issue of such obligations:

(a) Is required to be paid, in United States dollars within the United States, within 15 years from date of issue in approximately equal annual or semiannual installments commencing not later than three years after the date of issue, and

(b) Is of an aggregate amount not exceeding 80 percent of the cost of the equipment securing such issue; but if issued originally in an amount which exceeded such 80 percent, then investment in the obligations of such issue shall nevertheless be authorized as soon as or at any time after all the unpaid obligations of such issue are reduced to or are less than 50 percent of the cost of the equipment securing such issue.

Subd. 11. Class ten shall be the bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and transacting the business of supplying electrical energy, or artificial gas, or natural gas purchased from another corporation and supplied in substitution for or in mixture with artificial gas, for light, heat, power and other purposes, or transacting any or all of such business, provided that at least 75 percent of the gross operating revenues of any such corporation are derived from such business and that not more than 15 percent of the gross operating revenues are derived from any one kind of business other than supplying electricity or gas or electricity and gas, and provided further that such corporation, if operating outside of Minnesota, is subject to regulation by a public utilities commission or public utility commissioner or other similar regulatory body duly established by the laws of the United States or the states or state in which such corporation operates, subject to the following conditions:

(a) Such corporation shall have all franchises necessary to operate in the territory in which at least 75 percent of its gross income is earned, which franchises either shall be indeterminate permits or agreements with, or subject to the jurisdiction of, a public utilities commission or other duly constituted regulatory body, or shall extend at least five years beyond the maturity of such bonds, and such corporation shall file with the commissioner of commerce or make public each year a statement and a report giving the income account covering the previous fiscal year and the balance sheet showing in reasonable detail the assets and liabilities at the end of such fiscal year.

(b) The book value of the outstanding capital stock of such corporation shall at the time of such investment be equal to at least two-thirds of its total funded debt.

(c) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a substantial portion of its property was acquired by consolidation, merger, purchase, or as a successor corporation, shall be considered together in determining the required period.

(d) For a period of five fiscal years next preceding the date of such investment the net earnings of such corporation shall have been each year not less than twice the annual interest charges on its total funded debt applicable to that period, and for such period the gross operating revenues of any such corporation shall have averaged per year not less than $1,000,000.

(e) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial portion thereof within five years immediately preceding the date of such investment by consolidation, merger, purchase or as a successor corporation, the gross operating revenues, net earnings and interest charges of the predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (d) have been complied with.

(f) The gross operating revenues and expenses of a corporation for the purpose of this subdivision shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated or leased and operated by such corporation, as determined by the system of accounts prescribed by the public utility commission or other similar regulatory body having jurisdiction in the matter. The gross operating revenues and expenses, as defined above, of subsidiary companies must be included, provided that all the mortgage bonds and a controlling interest in stock or stocks of such subsidiary companies are pledged as part security for the mortgage debt of the principal corporation.

(g) The net earnings of a corporation for the purpose of this subdivision shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, taxes other than federal and state income taxes, rentals, depreciation and provision for renewals and retirements of the physical assets of the corporation, and by adding to said balance its income from securities and miscellaneous sources, but not, however, to exceed 15 percent of said balance. The term "funded debt" shall be construed to mean all interest-bearing debt excepting therefrom unsecured obligations maturing within one year of date of issue.

(h) Such bonds must be part of an original issue of not less than $1,000,000 and must be mortgage bonds secured by a first or refunding mortgage secured by property owned and operated by the corporation issuing or assuming them, or must be underlying mortgage bonds secured by property owned and operated by the corporation issuing or assuming them, provided that such bonds are to be refunded by a junior mortgage providing for their retirement and provided further that the bonds under such junior mortgage comply with the requirements of this subdivision and that such underlying mortgage either is a closed mortgage or remains open solely for the issuance of additional bonds which are to be pledged under such junior mortgage. The aggregate principal amount of bonds secured by such first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed 60 percent of the value of the physical property owned as shown by the books of the corporation and subject to the lien of such mortgage or mortgages securing the total mortgage debt, provided that if a refunding mortgage, it must provide for the retirement on or before the date of their maturity of all bonds secured by prior liens on the property. No such savings bank shall loan upon or invest in bonds of such public utility companies in an amount exceeding in the aggregate ten percent of its deposits and surplus, nor exceeding five percent thereof in the bonds of any one public utility company.

Subd. 12. Class eleven shall be the bonds of any corporation which at the time of such investment is incorporated under the laws of the United States or any state thereof, or the District of Columbia, and authorized to engage, and engaging, in the business of furnishing telephone service in the United States, provided that such corporation is subject to regulation by the Interstate Commerce Commission or a public utility commission or other similar federal or state regulatory body duly established by the laws of the United States or the states or state in which such corporation operates, subject to the following conditions:

(a) Such corporation shall have been in existence for a period of not less than eight fiscal years and at no time within such period of eight fiscal years next preceding the date of such investment shall said corporation have failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a substantial portion of its property was acquired by consolidation, merger, purchase or as a successor corporation, shall be considered together in determining the required period; and such corporation shall file with the commissioner of commerce or make public in each year a statement and a report giving the income account covering the previous fiscal year and the balance sheet showing in reasonable detail the assets and liabilities at the end of such fiscal year.

(b) The book value of the outstanding capital stock of such corporation shall at the time of such investment be equal to at least two-thirds of its total funded debt.

(c) For a period of five fiscal years next preceding the date of such investment the net earnings of such corporation shall have been each year not less than twice the annual interest charges on its total funded debt applicable to that period, and for such period, the gross operating revenues of any such corporation shall have averaged per year not less than $5,000,000.

(d) In determining the qualifications of any bond under this subdivision where a corporation shall have acquired its property or any substantial portion thereof within five years immediately preceding the date of such investment by consolidation, merger, purchase or as a successor corporation, the gross operating revenues, net earnings and interest charges of the predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether the requirements of paragraph (c) have been complied with.

(e) The gross operating revenues and expenses of a corporation for the purpose of this subdivision shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated or leased and operated by such corporation, as determined by the system of accounts prescribed by the Interstate Commerce Commission or the public utility commission or other similar federal or state regulatory body having jurisdiction in the matter.

(f) The net earnings of a corporation for the purpose of this subdivision shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, taxes, other than federal and state income taxes, rentals, depreciation and provision, for renewals and retirements of the physical assets of the corporation, and by adding to said balance its income from securities and miscellaneous sources, but not, however, to exceed 15 percent of said balance. The term "funded debt" shall be construed to mean all interest-bearing debt excepting therefrom unsecured obligations maturing within one year of date of issue.

(g) Such bonds must be a part of an original issue or of a subsequent series of bonds of the aggregate amount of not less than $5,000,000, both the original issue and the subsequent series being protected by the same mortgage provisions, and must be secured by a first or refunding mortgage, and the aggregate principal amount of bonds secured by such first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed 60 percent of the value of the property, real and personal, owned absolutely as shown by the books of the corporation and subject to the lien of such mortgage, provided that if a refunding mortgage, it must provide for the retirement of all bonds secured by prior liens on the property. Not more than 33-1/3 percent of the property constituting the specific security for such bonds may consist of stock or unsecured obligations of affiliated or other telephone companies, or both. No such savings banks shall loan upon or invest in bonds of such telephone companies in an amount exceeding in the aggregate ten percent of its deposits and surplus, nor exceeding 5 percent thereof in the bonds of any one telephone company.

Subd. 13. Class twelve shall be (a) bonds and obligations of the Federal Home Loan Banks established by Act of Congress known as the Federal Home Loan Bank Act, approved July 23, 1932, and Acts amendatory thereto, and in bonds and obligations of the Home Owners' Loan Corporation established by Act of Congress known as the Home Owners' Loan Act of 1933, and Acts amendatory thereto.

(b) Certificates of deposits of any bank or trust company, however organized, the deposits of which are insured in whole or in part by the Federal Deposit Insurance Corporation, to the extent that such certificates of deposit are fully insured.

(c) Loans secured by its own passbooks or other evidences of indebtedness.

(d) Shares, accounts, or certificates of any savings association, however organized, the accounts of which are insured in whole or in part by the federal savings and loan insurance corporation, to the extent that such shares, accounts, or certificates are fully insured.

Subd. 14. (a) The district court, upon petition of a trustee under a will or other instrument may, if the trust does not otherwise provide, authorize the trustee to invest the income or principal of the trust fund in policies of life or endowment insurance or annuity contracts issued by a life insurance company duly authorized to transact business in the state, on the life of any beneficiary of the trust or on the life of any person in whose life such beneficiary has an insurable interest.

(b) The district court, upon the application of a guardian, may authorize the guardian to invest income or principal of the estate of the ward in policies of life or endowment insurance or annuity contracts, issued by a life insurance company duly authorized to transact business in the state, on the life of the ward or on the life of a person in whose life the ward has an insurable interest.

Subd. 15. Class thirteen shall be obligations payable in United States dollars issued or fully guaranteed by international bank for reconstruction and development.

Subd. 16. Class fourteen shall be obligations payable in United States dollars issued or fully guaranteed by the Asian Development Bank.

Subd. 17. Class fifteen shall be obligations payable in United States dollars issued or fully guaranteed by the Inter-American Development Bank.

Subd. 18. Class sixteen shall be obligations payable in United States dollars issued or fully guaranteed by the African Development Bank.

HIST: (7714) RL s 3022; 1907 c 468 s 7,8; 1913 c 124 s 1; 1913 c 506 s 1; 1917 c 88 s 1; 1919 c 181 s 1; 1923 c 421 s 1; 1927 c 368 s 1; 1927 c 422 s 1; 1931 c 296 s 1; 1933 c 256 s 1,2; 1933 c 307 s 1; 1933 c 368 s 1; Ex1934 c 50 s 1; 1939 c 105 s 1; 1939 c 141 s 1; 1939 c 409 s 1; 1941 c 380 s 1-3; 1943 c 197 s 1; 1943 c 635 s 6; 1945 c 140 s 1; 1951 c 344 s 1; 1953 c 261 s 1; 1953 c 496 s 1; 1957 c 601 s 22; 1959 c 88 s 15; 1959 c 601 s 1; 1961 c 298 s 5,6; 1963 c 153 s 10; 1965 c 46 s 2; 1965 c 315 s 1; 1969 c 51 s 1; 1973 c 123 art 5 s 7; 1973 c 426 s 1; 1973 c 497 s 2; 1974 c 27 s 1; 1974 c 64 s 1-3; 1976 c 2 s 33; 1977 c 5 s 1; 1978 c 674 s 11; 1980 c 524 s 1; 1980 c 551 s 1; 1980 c 599 s 2; 1980 c 614 s 123; 1980 c 618 s 12; 1Sp1981 c 4 art 2 s 6; 1983 c 289 s 114 subd 1; 1984 c 382 s 2; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 9 s 2; 1995 c 171 s 41-44; 1995 c 189 s 8; 1995 c 202 art 1 s 25; 1996 c 277 s 1



Section 50.145 Authorized investments.

50.145 Authorized investments.

Any savings bank subject to the supervision of the commissioner of commerce of the state of Minnesota shall in addition to other investments authorized by law have the power to purchase and hold as investments such bonds and securities as are legal investments for state banks and trust companies in Minnesota, but subject however to any limitation in such power that may be imposed by the commissioner of commerce, and the total amount of the investments made by any bank pursuant to this section and held at any one time shall not exceed 20 percent of the deposit liability of such bank, and not to exceed three-fourths of one percent of the deposit liability of such bank may be invested pursuant hereto in the securities or obligations of any one obligor.

HIST: 1947 c 78 s 1; 1959 c 88 s 16; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 45



Section 50.146 Authorized investments; corporations.

50.146 Authorized investments; corporations.

Subdivision 1. In addition to other investments authorized by law, a savings bank may invest in the following:

(a) The preferred stocks of any corporation organized under the laws of the United States or of any state, except banks, bank holding companies and trust companies, provided the net earnings of such corporation available for its fixed charges for five fiscal years next preceding the date of investment shall have averaged per year not less than 1-1/2 times the sum of its annual fixed interest charges, if any, its annual maximum contingent interest, if any, and its annual preferred dividend requirements; and during either of the last two years of such period, such net earnings shall have been not less than 1-1/2 times the sum of its fixed interest charges, if any, contingent interest, if any, and preferred dividend requirements for such year.

(b) The common stocks of any corporation organized under the laws of the United States or of any state, except banks, bank holding companies and trust companies, provided such stocks are registered on a national securities exchange, and such corporation shall have earned and paid cash dividends on its common stocks in each year for a period of ten fiscal years next preceding the date of investment.

(c) The stocks and bonds, notes, debentures or any other obligation of any corporation organized under the laws of the United States or of any state, except the stock of banks, bank holding companies and trust companies located in the Ninth Federal Reserve District, provided such investment shall be made with such prudence, discretion, and intelligence as will protect the safety of the principal of such investment as well as the income to be derived therefrom.

Subd. 2. No investment shall be made by a savings bank pursuant to subdivision 1 in any corporation if the total amounts so invested by it exceeds an amount equal to 15 percent of its assets, or if the total investment in any one corporation exceeds (1) in amount, one-half of one percent of the assets of the savings bank, or (2) in number of shares, one percent of the total issued and outstanding shares of stock of such corporation, or if the total investment pursuant to the provisions of paragraph (c) of subdivision 1 exceeds an amount equal to three percent of the assets of the savings bank, nor shall any investment be made in any corporation with assets of less than ten million dollars.

Subd. 3. Investments made pursuant to subdivision 1 shall be limited to savings banks organized under the laws of this state.

HIST: 1959 c 120 s 1-3; 1965 c 46 s 1; 1969 c 51 s 2,3; 1995 c 171 s 46



Section 50.1465 Authorized investments; service corporations.

50.1465 Authorized investments; service corporations.

Subdivision 1. Generally. In addition to other investments authorized by law, a savings bank may invest in the capital stock, obligations, or other securities of any corporation organized under the laws of this state if all or a majority of the capital stock of the corporation is owned by the savings bank, and if substantially all of the activity of the corporation consists of:

(1) activities in which the savings bank could engage directly;

(2) activities in which a state bank or national bank, or a subsidiary of a state bank or national bank, is authorized to engage as of August 1, 1995; and

(3) activities in which any state bank or national bank becomes authorized to engage after August 1, 1995, which are authorized by the commissioner.

Subd. 2. Restriction. No savings bank may make any investment under subdivision 1 in a subsidiary that engages primarily in activities in which the savings bank could not engage directly if its aggregate outstanding investment under this section in all subsidiaries that engage in activities in which the savings bank could not engage directly exceeds 25 percent of the capital stock and surplus of the savings bank.

HIST: 1979 c 321 s 2; 1995 c 171 s 47



Section 50.147 Authorized investments; student loans.

50.147 Authorized investments; student loans.

In addition to other investments authorized by law, a savings bank organized under the laws of this state may make student loans. Such loans may be secured or unsecured, and the lender may require a comaker or guaranty under a governmental student loan guarantee plan, or both. The borrower shall certify to the lender that the proceeds of the loan are to be used by a student solely for the payment of expenses of college, university or vocational education.

HIST: 1969 c 658 s 1



Section 50.148 Authorized investments; manufactured home loans.

50.148 Authorized investments; manufactured home loans.

In addition to other investments authorized by law, a savings bank organized and operated pursuant to this chapter, may make loans upon the security of manufactured homes, and any equipment installed or to be installed therein, in an amount not exceeding $30,000 repayable in installments, and the installment payments shall not exceed 15 years and 32 days from the date of the loan, notwithstanding that such loan is required to be repaid in installments or that the loan is secured by mortgage, pledge, or other collateral. Section 50.1485, subdivision 2, applies to all manufactured home loans made pursuant to the authority granted by this section. The authority granted by this section shall not extend to loans which finance the acquisition of inventory by a manufactured home dealer. A savings bank may purchase or invest in notes, bonds and retail installment sales contracts secured by or constituting first liens upon manufactured homes.

HIST: 1973 c 426 s 2; 1977 c 5 s 2; 1981 c 365 s 9; 1995 c 171 s 48



Section 50.1485 Lending authority.

50.1485 Lending authority.

Subdivision 1. Generally. In addition to other investments authorized by law, a savings bank may make, purchase, or invest in:

(a) loans secured by the pledge of policies of life insurance, the assignment of which is properly acknowledged by the insurer;

(b) consumer loans, which may be unsecured or secured by personal or real property. Consumer loans include, but are not limited to, closed-end installment loans, single payment loans, nonamortizing loans, open-end revolving line of credit loans, credit card loans and extensions of credit, and overdraft protection loans. For the purpose of this paragraph, "consumer loan" means a loan made by the savings bank in which: (1) the debtor is a person other than an organization; (2) the debt is incurred primarily for personal, family, or household purpose; and (3) the debt is payable in installments or a finance charge is made;

(c) secured and unsecured loans to organizations and natural persons for business or commercial purposes. For the purpose of this paragraph, "organization" means a corporation, government or governmental subdivision, or agency, trust, estate, partnership, limited liability partnership, limited liability company, joint venture, cooperative, or association. "Business or commercial purpose" means a purpose other than personal, family, household, or agricultural purpose;

(d) secured and unsecured loans for agricultural purposes. For the purpose of this paragraph, "agricultural purpose" means a purpose relating to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, and forest products, and products raised or produced on farms, including processed or manufactured products;

(e) credit sale contracts, which means a sale of goods, services, or an interest in land in which credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind, and the debt is payable in installments or a finance charge is made;

(f) loans on the security of deposit accounts;

(g) real estate loans, subject to the conditions applicable to savings associations under section 51A.38 and Minnesota Statutes 1994, section 51A.385. "Real estate loans" which include a loan or other obligation secured by a first lien on real estate in fee or in a leasehold extending or renewable automatically for a period of at least ten years beyond the date scheduled for the final principal payment of the loan or obligation, or a transaction out of which a first lien or claim is created against the real estate, including the purchase of the real estate in fee by a savings bank and the concurrent or immediate sale of it on installment contract;

(h) secured or unsecured loans for the purpose of repair, improvement, rehabilitation, or furnishing of real estate;

(i) loans for the purpose of financing or refinancing an ownership interest in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, or a proprietary lease from, a corporation, limited liability company, trust, limited liability partnership, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of certificates or other evidence of ownership of the borrower;

(j) loans guaranteed or insured, in whole or in part, by the United States or any of its instrumentalities;

(k) issuance of letters of credit or other similar arrangements; and

(l) any other type of loan authorized by rules adopted by the commissioner.

Subd. 2. Loans and extensions of credit. (a) A savings bank may extend credit and make loans under section 47.59 on the same terms and subject to the same conditions as apply to other lenders under that chapter. A person may enter into a credit sale or service contract for sale to a savings bank, and a savings bank may purchase and enforce the contract, under the terms and conditions set forth in section 47.59, subdivisions 1 and 4 to 14.

(b) A savings bank may make or purchase extensions of credit authorized by sections 47.20, subdivision 1, 3, or 4a; 47.204; 47.21; 47.60; 48.153 to 48.155; 48.185; 48.195; 59A.15; 168.66 to 168.77; 334.01; 334.011; 334.012, and any other applicable law. The extensions of credit or purchases of extensions of credit may, but need not, be made under those sections in lieu of the authority set forth in this subdivision, and if so, are subject to those sections, and not this subdivision. A savings bank may also charge an organization any rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit the savings bank elects to make under section 334.01, subdivision 2, 334.011, or 334.012, chapter 334 does not apply to extensions of credit made pursuant to this section or the sections mentioned in this subdivision.

Subd. 3. Limit on total liabilities. The total liabilities to a savings bank, as principal, guarantor, or endorser of an individual, including the liabilities of a corporation which the individual owns or controls a majority interest in, a partnership, limited liability partnership, limited liability company, or unincorporated association, and in case of a corporation, of all subsidiaries of it in which the corporation owns or controls a majority interest, shall never exceed the limit provided for state banks under section 48.24.

Subd. 4. Real estate loans. In the case of any investment made by a savings bank in a loan secured by a mortgage on real property, including a real estate loan, in the event the ownership of the real estate security or any part of it becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, a savings bank may, without notice to the other party or parties, deal with the successor or successors in interest with reference to the mortgage and the debt secured in the same manner as with the party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured, without discharging or in any way affecting the original liability of the party or parties upon the debt secured.

Subd. 5. Leases of personal property. A savings bank may acquire and lease or participate in the acquisition and leasing of personal property to customers, and may incur additional obligations incidental to becoming an owner and lessor of the property to the same extent, and subject to the same conditions, as state banks under section 48.152.

HIST: 1995 c 171 s 49,69; 1996 c 414 art 1 s 19; 1997 c 157 s 67; 1998 c 260 s 1



Section 50.15 Repealed, 1995 c 171 s 70

50.15 Repealed, 1995 c 171 s 70



Section 50.153 Repealed, 1969 c 51 s 4

50.153 Repealed, 1969 c 51 s 4



Section 50.155 Purchase of certain mortgage loans.

50.155 Purchase of certain mortgage loans.

Savings banks that are subject to the supervision of the commissioner of commerce are authorized to make or purchase loans secured by real estate mortgage the payment of which is guaranteed in whole or in part by the United States or any instrumentality thereof under the Servicemen's Readjustment Act of 1944 and amendments thereof provided that the unguaranteed portion of such loan does not exceed 70 percent of the appraised value of the security.

HIST: 1945 c 236 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 50



Section 50.157 Repealed, 1982 c 473 s 30

50.157 Repealed, 1982 c 473 s 30



Section 50.16 Repealed, 1995 c 171 s 70

50.16 Repealed, 1995 c 171 s 70



Section 50.161 Repealed, 1976 c 196 s 8

50.161 Repealed, 1976 c 196 s 8



Section 50.162 Repealed, 1976 c 196 s 8

50.162 Repealed, 1976 c 196 s 8



Section 50.163 Repealed, 1976 c 196 s 8

50.163 Repealed, 1976 c 196 s 8



Section 50.164 Repealed, 1976 c 196 s 8

50.164 Repealed, 1976 c 196 s 8



Section 50.165 Repealed, 1976 c 196 s 8

50.165 Repealed, 1976 c 196 s 8



Section 50.17 Deposits, dividends, interest, bonus, benefits.

50.17 Deposits, dividends, interest, bonus, benefits.

Subdivision 1. Deposit accounts. A deposit account with a savings bank is subject to a lien for the payment of charges that may accrue on the account under this chapter. A deposit account is subject to a debt offset for the debts of the deposit account holder to the savings bank. Deposit accounts may not be assessed for any debts or losses of the savings bank.

Subd. 2. Interest. The savings bank shall determine the rate and amount of interest, if any, to be paid on or credited to deposit accounts. The savings bank may establish reasonable classifications of accounts based on the types of accounts, the length of time accounts are continued in effect, the size of initial deposits into accounts, the minimum balances of accounts required for payment of interest, the frequency and extent of the activity on accounts, or location of the account, or on other classifications the savings bank considers appropriate.

Subd. 3. Deposit accounts. Deposit accounts must be represented only by the account of each deposit account holder on the books of the savings bank, and the accounts or any interest is transferable only on the books of the savings bank and upon proper written application by the transferee. The savings bank may treat the holder of record of a deposit account as the owner of it for all purposes without being affected by any notice to the contrary unless the savings bank has acknowledged in writing notice of a pledge of the deposit account. A savings bank may also offer negotiable time deposits.

Subd. 4. Deposit accounts for minors. A savings bank may issue deposit accounts to or in the name of a minor, which shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with interest or dividends, shall be paid to the minor. The minor's receipt, draft, negotiable order of withdrawal, or acquittance in any form, is sufficient release and discharge of the savings bank for withdrawal, until a guardian appointed in this state for the minor has delivered a certificate of appointment to the savings bank.

Subd. 5. School or institution thrift savings plan. A savings bank may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the savings bank in any school or institution thrift or savings plan, and it may accept savings accounts at the school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for this purpose.

Subd. 6. P.O.D. deposits. When a deposit is made in the names of two or more persons jointly, or by a person payable on death (P.O.D.) to another, or by a person in trust for another, the rights of the parties and the savings bank are determined by sections 524.6-201 to 524.6-214.

Subd. 7. Deposit accounts in joint tenancy. The pledge or hypothecation to a savings bank of all or part of a deposit account in joint tenancy signed by a tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account must, unless the terms of the deposit account provide specifically to the contrary, be a valid pledge and transfer to the savings bank of that part of the account pledged or hypothecated, and must not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

Subd. 8. Fiduciary deposits. A savings bank may accept deposits in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. The fiduciary may open, make additions to, and withdraw the account in whole or in part. The withdrawal value of the account, and interest, or other rights relating to it may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long as the fiduciary is living. The payment or delivery to the fiduciary or a receipt or acquittance signed by the fiduciary to whom the payment or any delivery of rights is made is a valid and sufficient release and discharge of a savings bank for the payment or delivery so made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to a savings bank and the savings bank has no written notice of any other disposition of the beneficial estate, the withdrawal value of the account, and interest or dividends, or other rights relating to it may, at the option of a savings bank, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. The payment or delivery to the beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by the beneficiary, beneficiaries, or designated person, for the payment or delivery is a valid and sufficient release and discharge of a savings bank for the payment or delivery. This section does not apply to P.O.D. accounts under sections 524.6-201 to 524.6-214.

Subd. 9. Payments to guardian. When a deposit account is held in a savings bank by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the savings bank may pay or deliver the withdrawal value of the deposit account and any earnings that may have accrued on it to the guardian for the person upon proof of appointment and qualification. If the savings bank has received no written notice and is not on actual notice that the deposit account holder has been adjudicated incompetent, it may pay or deliver the funds to the holder in accordance with the provisions of the deposit account contract, and the receipt or acquittance of the holder is a valid and sufficient release and discharge of the savings bank for the payment or delivery so made.

Subd. 10. Investment by certain entities. Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary, and public corporations authorized by law, funds, and organizations, are specifically authorized and empowered to invest funds held by them, without any order of any court, in deposit accounts of a savings bank, and the investments are considered legal investments for the funds.

Subd. 11. Service charges. A savings bank may contract with depositors for service charges in connection with the opening and maintaining of deposit accounts and for providing services ancillary to the opening and maintaining of deposit accounts. The service charges are a matter of contract between the savings bank and the depositor, and the contract will be fully enforceable in accordance with its stated terms.

HIST: (7717) RL s 3025; 1907 c 468 s 9; 1951 c 411 s 1; 1953 c 82 s 1; 1957 c 601 s 23; 1986 c 444; 1995 c 171 s 51



Section 50.171 Treasury tax and loan accounts of the United States.

50.171 Treasury tax and loan accounts of the United States.

A savings bank shall have the power and authority to accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of the Treasury of the United States.

HIST: 1978 c 747 s 1



Section 50.175 Negotiable order of withdrawal account.

50.175 Negotiable order of withdrawal account.

Subdivision 1. Authorization. Any savings bank organized and operating pursuant to this chapter, may establish negotiable order of withdrawal accounts on which it may or may not pay interest or dividends. Withdrawals from the accounts are subject to the right of the savings bank to require the depositor or account holder to give notice of an intended withdrawal not less than 14 days before the withdrawal is made, even though in practice the notice is not regularly required and the depositor or account holder is allowed to make withdrawals by negotiable or transferable instruments for the purpose of making payments to third persons or otherwise.

Subd. 2. Reserves. A savings bank shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for any individual savings bank from time to time based upon examination findings or other reports relating to the savings bank that are available to the commissioner. Reserves for an individual savings bank as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

HIST: 1977 c 104 s 1; 1981 c 182 s 3; 1982 c 424 s 130; 1995 c 171 s 52; 1997 c 187 art 3 s 9



Section 50.18 Method of determining surplus.

50.18 Method of determining surplus.

In determining the percent of surplus held by any such bank, its interest paying stock, notes, and bonds shall be estimated at their market value; notes and bonds having not more than six months' unpaid interest at their face, and real estate not above cost. As to stocks, bonds, and notes having more than six months accrued and unpaid interest, and all other investments not herein enumerated, their value shall be determined by the commissioner of commerce, who may change their valuation from time to time.

HIST: (7718) RL s 3026; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 50.19 Reports to the commissioner.

50.19 Reports to the commissioner.

Each savings bank shall submit the reports required of state banks pursuant to section 48.48 and such other information as the commissioner of commerce may require.

HIST: (7719) RL s 3027; 1907 c 468 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 53



Section 50.20 Report to show liabilities.

50.20 Report to show liabilities.

This report shall also state all its liabilities on the morning of January first, and show:

(1) The amount due the depositors, including any dividend to be credited to them for the half-year ending on that day; and

(2) All other debts or claims against it which are or may be a charge upon its assets.

It shall also state the amount deposited during the previous year and the amounts withdrawn during the same period; the whole amount of interest or profits received or earned and the amount of dividends or interest credited to depositors; the number of accounts opened or reopened; the number of accounts closed during the year; and the number of open accounts at the end of the year; and such other information as may be required by the commissioner of commerce.

HIST: (7720) RL s 3028; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 50.21 Repealed, 1995 c 171 s 70

50.21 Repealed, 1995 c 171 s 70



Section 50.212 Savings bank regulation.

50.212 Savings bank regulation.

Subdivision 1. Commerce department to control. The commissioner of commerce shall have charge of the execution of all laws relating to the savings banks chartered under the laws of Minnesota and relating to the business of those savings banks.

Subd. 2. Commissioner supervision. The commissioner shall supervise the books, records, and affairs of all savings banks doing business in the state as provided in section 46.04.

Subd. 3. Official communications referred to directors. Each official communication from the commissioner to a savings bank relating to any examination conducted by the commissioner or containing suggestions and recommendations as to the conduct of business of the savings bank, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and noted in the meeting minutes.

HIST: 1995 c 171 s 55



Section 50.22 Repealed, 1995 c 171 s 70

50.22 Repealed, 1995 c 171 s 70



Section 50.23 Repealed, 1997 c 157 s 72

50.23 Repealed, 1997 c 157 s 72



Section 50.24 Existing banks conformed; exceptions.

50.24 Existing banks conformed; exceptions.

The powers, privileges, and duties conferred and imposed on any savings corporation heretofore organized by its charter or act of incorporation, are hereby abridged, enlarged, or modified, as each case may require, so that each such charter or act shall be conformed to the provisions hereof; and every such savings corporation shall possess the powers and privileges, and be subject to the duties, liabilities, and restrictions herein prescribed; but investments heretofore lawfully made shall be unaffected by this section, if the same be conformed to the provisions of this chapter as rapidly as may be, in the ordinary course of business, without loss or embarrassment to the bank and its patrons; provided, that savings banks organized and existing prior to the passage of Laws 1879, chapter 109, may continue under the laws then in force applicable thereto and amendatory thereof until they reorganize hereunder, unaffected by any provision in Revised Laws 1905, repealing the same, expressly or by implication.

HIST: (7724) RL s 3032



Section 50.245 Branches; acquisitions.

50.245 Branches; acquisitions.

Subdivision 1. Authority for branch offices. A savings bank may establish any number of detached facilities as may be approved by the commissioner of commerce pursuant to sections 47.51 to 47.57. The savings bank shall not change the location of a detached facility without prior written approval of the commissioner of commerce. A savings bank may establish a loan production office, without restriction as to geographical location, upon written notice to the commissioner of commerce.

Subd. 2. Authority for branch offices in other states. The authorization contained in subdivision 1 is in addition to the authority granted savings banks in section 47.52. A savings bank chartered in this state, whether or not the subsidiary of a savings bank holding company, has the same authority as a bank to conduct interstate mergers affecting interstate branching under section 49.411. The merger may be between banks and with other banks or savings banks.

Subd. 3. Interstate acquisitions. A savings bank chartered in this state and a savings bank holding company with its principal offices in this state may acquire control of a financial institution chartered in any other state or a financial institution holding company with principal offices in any other state. A savings bank chartered in any other state and a savings bank holding company with principal offices in any other state may acquire control of a savings bank chartered in this state or a savings bank holding company with principal offices in this state.

Subd. 4. Procedural requirements. Procedural requirements contained in sections 48.90 to 48.99 apply to interstate acquisitions by savings banks and savings bank holding companies.

Subd. 5. Definitions. For the purpose of this section, the terms defined in this subdivision have the meanings given them.

(a) "Financial institution" means a bank, savings bank, savings association, or trust company, whether chartered under the laws of this state, another state or territory, or under the laws of the United States.

(b) "Loan production office" means a place of business at which a savings bank provides lending if the loans are approved at the main office or detached facility of the savings bank, but at which a savings bank may not accept deposits except through a remote service unit.

(c) "Remote service unit" means an electronic financial terminal as defined in section 47.61.

Subd. 6. Repealed by amendment, 1997 c 157 s 34

HIST: 1980 c 514 s 1; 1995 c 171 s 58; 1996 c 414 art 1 s 20; art 3 s 8; 1997 c 157 s 34



Section 50.25 Banks organized under the laws of Minnesota; capital stock; amendment of articles.

50.25 Banks organized under the laws of Minnesota; capital stock; amendment of articles.

A corporation which was incorporated and organized under the laws of Minnesota for the purpose of doing a savings bank business, may have capital stock of $100 per share, par value; provided, the minimum required capital shall not be less than $500,000. The capital funds of a proposed savings bank shall be in such greater amount which the commissioner considers necessary, having in mind the deposit potential for such a proposed bank and current industry standards of capital adequacy.

HIST: (7725) 1911 c 332 s 1; 1982 c 473 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 171 s 59



Section 50.28 Declaratory judgments.

50.28 Declaratory judgments.

At any time after a controversy has arisen between the commissioner of commerce and a savings bank with respect to a question of law or rule or with respect to a question involving immeasurable or irreparable damage to the savings bank, and before an administrative or judicial hearing, the savings bank or the commissioner may apply to a court of competent jurisdiction in the county in which the home office of the savings bank is located for a declaratory judgment as to the question.

HIST: 1995 c 171 s 60






Chapter 51 Savings, Building, and Loan

Section 51.49 Repealed, 1969 c 490 s 59

51.01-51.49 Repealed, 1969 c 490 s 59



Section 51.50 Repealed, 1951 c 309 s 2

51.50 Repealed, 1951 c 309 s 2



Section 51.52 Repealed, 1969 c 490 s 59

51.51-51.52 Repealed, 1969 c 490 s 59






Chapter 51A Savings Associations

Section 51A.01 Citation.

51A.01 Citation.

Sections 51A.01 to 51A.58 may be cited as the "Savings Association Act."

HIST: 1969 c 490 s 1; 1989 c 217 s 1; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.02 Definitions.

51A.02 Definitions.

Subdivision 1. Scope. When used in sections 51A.01 to 51A.57, the words and phrases defined in this section have the meanings given them, except to the extent that any such word or phrase specifically is qualified by its context.

Subd. 2. MS 1986 Renumbered subd 7

Subd. 2. Affiliate. "Affiliate" means a person or organization controlled by, controlling, or under common control with another person or organization.

Subd. 2a. MS 1986 Renumbered subd 10

Subd. 3. MS 1986 Renumbered subd 13

Subd. 3. Agreement. "Agreement" means the bargain of the parties in fact as found in their contract language or by implication from other circumstances including course of dealings, usage of trade, or course of performance.

Subd. 4. MS 1986 Repealed by amendment, 1988 c 666 s 2

Subd. 4. Agricultural purpose. "Agricultural purpose" means a purpose relating to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and their products, including processed and manufactured products, and products raised or produced on farms, including processed or manufactured products.

Subd. 4a. MS 1986 Repealed by amendment, 1988 c 666 s 2

Subd. 5. MS 1986 Renumbered subd 23

Subd. 5. Amount financed. "Amount financed" has the meaning given the term in the Code of Federal Regulations, title 12, part 226.

Subd. 6. MS 1986 Renumbered subd 24

Subd. 6. Annual percentage rate. "Annual percentage rate" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, but using the definition of "finance charge" used in this section.

Subd. 7. Association. "Association" means a mutual or capital stock savings association or savings association chartered under the provisions of sections 51A.01 to 51A.57.

Subd. 8. Branch office. "Branch office" means an office other than the home office at which deposit accounts are opened and loans are made.

Subd. 9. MS 1986 Renumbered subd 30

Subd. 9. Business purpose. "Business purpose" means a purpose other than personal, family, household, or agricultural purpose.

Subd. 10. MS 1986 Renumbered subd 31

Subd. 10. Capital stock. "Capital stock" means the aggregate of shares of nonwithdrawable capital issued by a capital stock association, but does not include nonwithdrawable capital represented by capital certificates.

Subd. 11. MS 1986 Renumbered subd 32

Subd. 11. Card issuer. "Card issuer" means a person who provides credit by issuing a credit card.

Subd. 12. MS 1986 Renumbered subd 34

Subd. 12. Cardholder. "Cardholder" means a person to whom a credit card is issued or who has agreed with the card issuer to pay obligations arising from the issuance to or use of the card by another person.

Subd. 13. MS 1986 Renumbered subd 36

Subd. 13. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 14. MS 1986 Renumbered subd 38

Subd. 14. Conditional sale contract. "Conditional sale contract" or "credit sale contract" means a contract evidencing a sale on credit.

Subd. 15. Conspicuous. "Conspicuous" means, in reference to a term or clause, that it is written so that a reasonable person against whom it is to operate ought to have noticed it.

Subd. 16. MS 1986 Repealed by amendment, 1988 c 666 s 2

Subd. 16. Consumer. "Consumer" means the debtor to whom credit is granted in a consumer loan.

Subd. 17. MS 1986 Renumbered subd 46

Subd. 17. Consumer loan. "Consumer loan" means a loan made by an association in which:

(1) the debtor is a person other than an organization;

(2) the debt is incurred primarily for a personal, family, household, or agricultural purpose; and

(3) the debt is payable in installments or a finance charge is made.

Subd. 18. MS 1986 Renumbered subd 47

Subd. 18. Credit. "Credit" means the right granted by an association to a borrower to defer payment of debt, to incur debt and defer its payment, or to purchase property or services and defer payment.

Subd. 19. MS 1986 Renumbered subd 48

Subd. 19. Credit card. "Credit card" means a card or device issued under an arrangement pursuant to which a card issuer gives to a cardholder the privilege of obtaining credit from the card issuer or other person in purchasing or leasing property or services, obtaining loans, or otherwise. A transaction is "pursuant to a credit card" only if credit is obtained according to the terms of the arrangement by transmitting information contained on the card or device orally, in writing, by mechanical or electronic methods, or in any other manner. A transaction is not "pursuant to a credit card" if the card or device is used solely in that transaction to:

(1) identify the cardholder or evidence the cardholder's creditworthiness and credit is not obtained according to the terms of the arrangement;

(2) obtain a guarantee of payment from the cardholder's deposit account, whether or not the payment results in a credit extension to the cardholder by the card issuer; or

(3) effect an immediate transfer of funds from the cardholder's deposit account by electronic or other means, whether or not the transfer results in a credit extension to the cardholder by the card issuer.

Subd. 20. MS 1986 Renumbered subd 49

Subd. 20. Credit sale. "Credit sale" means a sale of goods, services, or an interest in land in which:

(1) credit is granted by a seller who regularly engages as a seller in credit transactions of the same kind; and

(2) the debt is payable in installments or a finance charge is made.

Subd. 21. MS 1986 Renumbered subd 50

Subd. 21. Demand deposit account. "Demand deposit account" has the meaning given the term in the Code of Federal Regulations, title 12, part 204.

Subd. 22. MS 1986 Renumbered subd 51

Subd. 22. Deposit account. "Deposit account" means funds deposited with an association in the form of a savings account, time deposit account, NOW account, demand deposit account, or treasury and tax loan account.

Subd. 22a. MS 1986 Renumbered subd 52

Subd. 22b. MS 1986 Renumbered subd 53

Subd. 23. MS 1986 Renumbered subd 54

Subd. 23. Dwelling unit. "Dwelling unit" means a single, unified combination of rooms designed for residential use by one family in a multiple dwelling unit structure, and which is not "home property."

Subd. 24. MS 1986 Repealed by amendment, 1988 c 666 s 2

Subd. 24. Earnings. "Earnings" means that part of the sources available for payment of earnings of an association which is declared payable on savings accounts from time to time by the board of directors, and is the cost of savings money to the association. Earnings also may be referred to as "interest" or "dividends."

Subd. 25. MS 1986 Renumbered subd 56

Subd. 25. Federal association. "Federal association" means an association or savings bank with its home office in this state and chartered under the federal Home Owners' Loan Act of 1933, United States Code, title 12, sections 1461 to 1470.

Subd. 26. Finance charge. "Finance charge" has the meaning given the term in the Code of Federal Regulations, title 12, part 226, except that the following will not in any event be considered a finance charge:

(1) a charge as a result of default or delinquency under section 47.59 if made for actual unanticipated late payment, delinquency, default, or other similar occurrence, and a charge for an extension or deferment under section 47.59, unless the parties agree that these charges are finance charges;

(2) any additional charge under section 47.59, subdivision 6; or

(3) a discount, if an association purchases a contract evidencing a credit sale or loan at less than the face amount of the obligation or purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation.

Subd. 27. Financial institution. "Financial institution" means a savings association, commercial bank, trust company, credit union, or industrial loan and thrift company.

Subd. 28. Home office. "Home office" means the office of the association designated by it as its principal office.

Subd. 29. Home property. "Home property" means real estate on which there is located, or will be located pursuant to a real estate loan, either a structure designed for residential use by one family or a unit in a residential common interest community, including all elements pertinent thereto, designed for residential use by one family in a multiple dwelling unit structure or complex, and includes fixtures, furnishings and equipment.

Subd. 30. Impaired condition. "Impaired condition" means a condition in which, based upon accepted examination practices, the assets of an association do not have an aggregate value equal to the aggregate amount of liabilities of the association to its creditors, including its members and all other persons.

Subd. 31. Improved real estate. "Improved real estate" means real estate on which there is a structure or an enclosure, or which is reclaimed, prepared as building lots or sites, or otherwise occupied, made better, more useful, or of greater value by care so as to provide an enjoyment thereof.

Subd. 32. Insured association. "Insured association" means an association the deposit accounts of which are insured wholly or in part in accordance with the provisions of sections 51A.01 to 51A.57.

Subd. 33. Lender credit card. "Lender credit card" means a credit card issued by an association or federal association.

Subd. 34. Liquid assets. "Liquid assets" means cash on hand; cash on deposit in federal home loan banks, state banks performing similar reserve functions, commercial banks, or insured associations or federal associations, which is withdrawable upon not more than 30 days' notice and which is not pledged as security for indebtedness, except that any deposits in a bank under the control or in the possession of any supervisory authority shall not be considered as liquid assets; and obligations of the United States, or such government guaranteed obligations as are approved by the Federal Savings and Loan Insurance Corporation.

Subd. 35. Loan. "Loan":

(a) Except as provided in paragraph (b), "loan" includes:

(1) the creation of debt by the association's or federal association's payment of or agreement to pay money to the borrower or to a third person for the account of the borrower;

(2) the creation of debt pursuant to a lender credit card in any manner, including a cash advance or the card issuer's honoring a draft or similar order for the payment of money drawn or accepted by the borrower, paying or agreeing to pay the borrower's obligation, or purchasing or otherwise acquiring the borrower's obligation from the obligee or the borrower's assignee;

(3) the creation of debt by a cash advance to a borrower pursuant to an overdraft line of credit arrangement;

(4) the creation of debt by a credit to an account with the lender upon which the borrower is entitled to draw immediately;

(5) the forbearance of debt arising from a loan; and

(6) the creation of debt pursuant to open-end credit.

(b) "Loan" does not include the forbearance of debt arising from a sale or lease.

Subd. 36. Member. "Member" means a person holding a deposit account of a mutual association, and a person borrowing from or assuming or obligated upon a loan or interest therein held by a mutual association, or purchasing property securing a loan or interest held by a mutual association, and any other person obligated to a mutual association. A joint and survivorship relationship, whether of savers or borrowers, constitutes a single membership.

Subd. 37. Money market deposit account. "Money market deposit account" has the meaning given the term in the Code of Federal Regulations, title 12, part 561.

Subd. 38. Net income. "Net income" means gross revenues for an accounting period less all expenses paid or incurred, taxes, and losses sustained as shall not have been charged to reserves pursuant to the provisions of sections 51A.01 to 51A.57.

Subd. 39. NOW account. "NOW account" has the meaning given the term in the Code of Federal Regulations, title 12, part 561.

Subd. 40. Official fees. "Official fees" means:

(1) fees and charges which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating, or satisfying a security interest or mortgage related to a loan or credit sale, and any separate fees or charges that actually are or will be paid to public officials for recording a notice described in section 580.032, subdivision 1; and

(2) premiums payable for insurance in lieu of perfecting a security interest or mortgage otherwise required by an association in connection with a loan or credit sale, if the premium does not exceed the fees and charges described in clause (1) which would otherwise be payable.

Subd. 41. One borrower. "One borrower" means (1) any person or entity which is, or which upon the making of a loan will become, obligor on a real estate loan, (2) nominees of such obligor, (3) all persons, trusts, partnerships, syndicates, and corporations of which such obligor is a nominee or a beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock, and (4) if such obligor is a trust, partnership, syndicate, or corporation, all trusts, partnerships, syndicates, and corporations of which any beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock, is also a beneficiary, partner, member, or record or beneficial stockholder owning ten percent or more of the capital stock of such obligor.

Subd. 42. Open-end credit. "Open-end credit" means an arrangement pursuant to which:

(1) an association may permit a borrower, from time to time, to obtain loans, including but not limited to an overdraft checking line of credit arrangement, a secured or unsecured line of credit agreement, or a credit card line of credit;

(2) the amounts financed and the finance and other appropriate charges are debited to an account; and

(3) the finance charge, if made, is computed on the account periodically.

Subd. 43. Organization. "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, joint venture, cooperative, limited liability company, or association.

Subd. 44. Payable in installments. "Payable in installments" means that payment is required or permitted by agreement to be made in more than four periodic payments. If any periodic payment under an agreement requiring or permitting two or more periodic payments is more than twice the amount of any other periodic payment, a loan is "payable in installments."

Subd. 45. Person. "Person" means a natural person or an organization.

Subd. 46. Primary lending area. "Primary lending area" means the state of Minnesota.

Subd. 47. Real estate loan. "Real estate loan" means any loan or other obligation secured by a first lien on real estate held in fee or in a leasehold extending or renewable automatically for a period of at least ten years beyond the date scheduled for the final principal payment of such loan or obligation, or any transaction out of which a first lien or claim is created against such real estate, including inter alia the purchase of such real estate in fee by an association and the concurrent or immediate sale thereof on installment contract.

Subd. 48. Savings account. "Savings account" means any deposit account other than a time deposit account, a NOW account, a demand deposit account, or a treasury tax and loan account. Savings accounts include but are not limited to money market deposit accounts.

Subd. 49. Savings liability. "Savings liability" means the aggregate amount of savings accounts, including earnings credited to such accounts, less redemptions and withdrawals.

Subd. 50. Service organization. "Service organization" means an affiliate organization substantially all the activities of which consist of activities as the commissioner may approve.

Subd. 51. Sources available for payment of earnings. "Sources available for payment of earnings" means net income for an accounting period less amounts transferred to reserves as provided in or permitted by sections 51A.01 to 51A.57, plus any balance of undivided profits whether same are designated as such or by other language from preceding accounting periods.

Subd. 52. Stockholder. "Stockholder" means the holder of one or more shares of any class of capital stock of a capital stock association organized and operating pursuant to the provisions of Laws 1981, chapter 276.

Subd. 53. Surplus. "Surplus" means the aggregate amount of the undistributed net income for an association held as undivided profits or unallocated reserves for general corporate purposes, and any paid-in surplus held by an association.

Subd. 54. Thrift institution. "Thrift institution" means an association, a mutual savings bank, a cooperative bank, a homestead association, a savings association, a federal association, and a supervised thrift and residential financing institution of a substantially similar nature.

Subd. 55. Time deposit. "Time deposit" has the meaning given the term in the Code of Federal Regulations, title 12, part 204.

Subd. 56. Withdrawal value. "Withdrawal value" means the amount credited to a deposit account of a member, less lawful deduction therefrom, as shown by the records of the association.

HIST: 1969 c 490 s 2; 1971 c 387 s 1; 1980 c 524 s 2-4; 1980 c 618 s 12; 1981 c 276 s 1-5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 2; 1989 c 217 s 2; 1993 c 137 s 4; 1993 c 257 s 29; 1995 c 171 s 61-63; 1995 c 202 art 1 s 25; art 3 s 4-6; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1; 1999 c 11 art 3 s 2



Section 51A.03 Incorporation.

51A.03 Incorporation.

Subdivision 1. Application for certificate of incorporation. Any three or more individuals, residents of this state, may apply to form a mutual association or capital stock association to promote thrift and home financing subject to approval as provided in sections 51A.01 to 51A.57. Three of the individual applicants shall be incorporators and sign and acknowledge before an officer competent to take acknowledgments of deeds, two copies of an application for a certificate of incorporation in the form prescribed by the commissioner of commerce, and of the bylaws in the form set out in this section or in a form approved by the commissioner, which shall be filed with the commissioner, accompanied by the incorporation fee. The applicants shall submit with their application statements, exhibits, map, and other data which the commissioner may require. The data must be sufficiently detailed and comprehensive to enable the commissioner of commerce to pass upon the application as to the criteria set out in subdivision 3.

Subd. 2. Preapproved bylaws of mutual associations. The following form of bylaws may be adopted and used by any mutual association without specific approval of the commissioner. The bylaws may be amended and different bylaws may be adopted with the approval of the commissioner.

(1) Meeting procedure. All meetings of the members and of the board of directors shall be conducted in accordance with Robert's Rules of Order.

(2) Annual meeting of members. The annual meeting of the members of the association for the election of directors and for the transaction of other business of the association shall be held at its home office at a time and day to be specified in January in each year, or, if a legal holiday, then on the next succeeding day not a legal holiday. The annual meeting may be held at another time and day in January or at another place in the same community the board of directors determines, but at least ten days' written notice thereof shall be sent to the last known address of each member as it appears upon the membership records of the association, or ten days' notice of the other time, date, and place of meeting shall be given by publication in a newspaper of general circulation in the county in which the home office of the association is located. At each annual meeting, the officers shall make a report of the financial condition of the association and of its progress for the preceding year, and shall outline a program for the succeeding year.

(3) Special meetings of members. A special meeting of the members of the association may be called at any time by the chair of the board of directors, the president, or the board of directors, and shall be called by the president, a vice-president, or the secretary upon the written request of members of record holding, in the aggregate, at least one-tenth of the savings liability of the association. The written requests shall state the purposes of the meeting and shall be delivered at the principal office of the association addressed to the president.

(4) Notice of meetings of members. Except as hereinabove provided, no notice of annual meetings of members need be given to members. Notice of each special meeting of members shall state the purposes for which the meeting is called, the place of meeting, and the time when it shall convene, and shall be published once a week for two consecutive calendar weeks, in each instance on any day of the week, prior to the date on which the special meeting shall convene, in a newspaper of general circulation in the county in which the principal office of the association is located. In addition to the publication of the notice, a copy thereof shall be posted in a conspicuous public place in the principal office of the association during the 14 days immediately preceding the date on which the special meeting shall convene.

(5) Procedure for nomination of directors. On or before the 30th day prior to the date of the annual meeting the president, with the approval of the board of directors, shall appoint a nominating committee of three members of the association, and the nominating committee shall, on or before the 15th day prior to the date of the annual meeting, nominate a qualified member of the association to serve as a director for each vacancy in the board of directors of the association and to succeed each director whose term is expiring at the annual meeting. The nominations shall be in writing, signed by the members of the nominating committee, and shall be filed with the secretary of the association. Any member of the association, acting in that capacity, may nominate any qualified member of the association for the office of director to fill any vacancy in the board of directors or to succeed each director whose term is expiring at the annual meeting, provided the nomination is made in writing, signed by the member, and filed with the secretary of the association and with the commissioner at least 15 days before the meeting. The written nomination by a member acting in that capacity shall contain the following information to the extent known to the member: (1) The names and addresses of the nominees; (2) the major occupations of the nominees; (3) the total number of votes that to the knowledge of the member will be voted for the nominees; (4) the name and residence address of the member; and (5) the number of votes which may be cast by the members. The names of all nominees nominated by the nominating committee and by members, as herein provided, shall be printed, typed, or written upon ballots, which shall be used in the election of directors at the annual meeting, and no other nomination shall be considered at the meeting; provided that in the event no nomination has been made either by the nominating committee or by a member as herein provided, nominations may be made from the floor at the annual meeting.

(6) New business. Any new business to be taken up at the annual meeting, including any proposal to increase or decrease the number of directors of the association, shall be stated in writing and filed with the secretary of the association on or before the 20th day prior to the date of the annual meeting, and all business so stated, proposed, and filed shall be considered at the annual meeting, but no other proposals shall be acted upon at the annual meeting. Any member may make any other proposal at the annual meeting and the same may be discussed; but unless stated in writing and filed with the secretary at least 20 days before the meeting, the proposals shall be laid over for action at an adjourned, special, or regular meeting of the members taking place 30 days or more after the annual meeting. This provision shall not prevent consideration at the annual meeting of the reports of officers and reports of committees. No new business shall be acted upon at a special meeting of the members except that which has been stated in the published notice of the meeting as provided in paragraph 4 of the bylaws.

(7) Meetings of the board of directors. The board of directors shall meet regularly without notice at least once each month at the place, hour, and date fixed by resolution of the board of directors. Special meetings of the board of directors may be held and shall be called by the secretary upon the written request of the president or of three directors. All special meetings shall be held upon at least three days' written notice to each director unless notice be waived in writing by each director before or after the meeting. The notice shall state the place, time, and purposes of the meeting. No notice need be given of any meeting at which every director shall be present. A majority of the total number of directors authorized shall constitute a quorum for the transaction of business. The act of a majority of the directors present at any meeting at which there is a quorum shall be the act of the board of directors. If the board of directors of the association elects a chair of the board of directors, that person shall preside at all meetings of the board of directors, if present, and may exercise any and all powers and perform any and all duties which the board of directors, by resolution, confers.

(8) Resignation and removal of directors. Any director may resign at any time by sending a written notice of the resignation to the principal office of the association addressed to the secretary. Unless otherwise specified therein, the resignation shall take effect upon receipt thereof by the secretary. Any director may be removed either with or without cause at any time by the majority of all votes cast at any annual meeting of members, or at any special meeting of members called for that purpose. Any director, after an opportunity for being heard, may be removed for cause by a two-thirds majority vote of the total number of directors authorized, at any regular meeting or at any special meeting called for that purpose. More than three consecutive absences from regular meetings of the board of directors, unless excused by resolution of the board of directors, shall automatically constitute a resignation, effective when the resignation is accepted by the board of directors.

(9) Compensation of directors. The board of directors, by resolution, may provide for reasonable compensation to be paid to directors for services as directors, which compensation shall not preclude any director from serving the association in any other capacity and receiving compensation therefor.

(10) Executive and other committees. The president with the approval of the board of directors may appoint an executive committee of not less than three members of the board which shall have all the powers of the board of directors between meetings of the board. Actions taken by the executive committee shall be disclosed to the board of directors at its next regular or special meeting. There may be a loan policy committee, and other committees the president appoints and empowers with the approval of the board of directors.

(11) Officers. The officers of the association shall consist of a president to be chosen from among the directors, one or more vice-presidents, a secretary, a treasurer, and any other officers authorized by the board of directors, and shall be elected at the first meeting of the board of directors which follows the annual meeting of members, and which shall be held within 30 days after the annual meeting of members. The board of directors may authorize the appointment of additional officers and employees as it may from time to time determine. Any one person may hold any two offices, except that during tenure as president, the president may not hold the office of secretary or treasurer. The term of office of all officers shall be one year or until their respective successors are elected and qualified; but any officer may be removed at any time by the board of directors for or without cause. The officers shall have the powers, duties, and authority generally appropriate to the office held, subject to special provision made by the board of directors at any time.

(12) Execution of instruments. All contracts, notes, drafts, acceptances, checks, endorsements, assignments, releases, deeds, all evidences of indebtedness of the association, and all documents, instruments, or writings of any nature shall be signed, executed, verified, acknowledged, and delivered by the officers, agents, or employees of the association, or any one of them in a manner as from time to time may be determined by resolution of the board of directors. Proxies to vote with respect to securities or accounts owned by the association may be executed and delivered from time to time by the president, a vice-president, the secretary or treasurer of the association, or by any other person authorized by resolution of the board of directors.

(13) Evidence of savings account. Officers or employees designated by the board of directors shall deliver to each person upon the initial credit to that person's savings account in the association an account book or other written evidence of the account where the issuance of the evidence may be required.

(14) Corporate seal. The seal shall be two concentric circles between which shall be the name of the association. The year of incorporation and the name of this state shall, and an emblem may, appear in the center.

(15) Fiscal year. The fiscal year shall be the calendar year.

(16) Amendments. With the approval of the commissioner, amendments of these bylaws may be made from time to time or different bylaws adopted by vote of the members, or by a two-thirds majority vote of the total number of directors authorized.

We, the undersigned, being the incorporators of the .................. SAVINGS ASSOCIATION, do hereby adopt and for that purpose do sign and acknowledge the foregoing bylaws as and for the bylaws of the ...................... SAVINGS ASSOCIATION, this .......... day of ............, .......

.................................

.................................

.................................

.................................

.................................

.................................

Subd. 2a. Repealed, 1988 c 666 s 75

Subd. 2b. Regulation of capital stock associations. The incorporation, formation, and corporate governance of capital stock associations are governed by chapter 300, except to the extent the provisions of this chapter conflict with the provisions of chapter 300, in which case the provisions of this chapter govern.

Subd. 3. Notice and hearing. Upon receipt of an application for a certificate of incorporation to form an association, including supporting data, the commissioner of commerce shall fix a time, within 60 days after the filing of the application, for a hearing at its office at the state capitol, at which hearing it shall decide whether or not the application shall be granted. A notice of hearing shall be published in the form prescribed by the commissioner of commerce in a newspaper of general circulation published in the municipality in which the proposed association is to be located, and if there be no such newspaper, then at the county seat of the county in which the association is proposed to be located. The notice shall be published once, at the expense of the applicants, not less than 30 days prior to the date of the hearing. Any interested person may appear at the hearing in person or by agent or attorney, and orally or in writing show cause upon any relevant ground why the certificate should not be issued.

If upon the hearing it appears that the applicants are of good moral character and financial integrity, that there is a reasonable public demand for this association in the location specified by the application, that there is a reasonable probability of the proposed association's usefulness and success, that the association can be established without undue injury to the properly conducted, existing financial institution in the locality, and that the association will be properly and safely managed, the application may be granted; otherwise it shall be denied. Any hearing required by this section shall be conducted by the commissioner of commerce in accordance with the provisions of the Administrative Procedure Act, sections 14.001 to 14.69, governing contested cases, including the provisions of the act relating to judicial review of agency decisions.

Subd. 4. Procedure; filing of articles. The procedure for processing the application, conducting the hearing, and other matters pertinent thereto, must be established by rules adopted by the commissioner. After approval, if approved, the commissioner shall issue a certificate of approval and the articles of incorporation must then be filed with the secretary of state, who shall record them and certify the fact thereon.

Subd. 5. Repealed, 1984 c 618 s 61

HIST: 1969 c 490 s 3; 1971 c 387 s 2-4; 1976 c 181 s 2; 1981 c 276 s 6; 1982 c 424 s 130; 1982 c 473 s 16; 1983 c 250 s 11,12; 1983 c 289 s 114 subd 1; 1984 c 609 s 2; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 666 s 3; 1990 c 422 s 10; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 254 art 1 s 107; 1998 c 260 s 1



Section 51A.04 Organization of mutual associations.

51A.04 Organization of mutual associations.

Subdivision 1. Selection of chair of incorporators; savings liability required. The incorporators of a mutual association shall appoint one of their number as chair of the incorporators. The incorporators, before a certificate of incorporation is issued, shall pay in cash to the chair, as subscriptions to the savings accounts of the proposed association, including that part of the original subscription paid by the chair, an aggregate amount, not less than $100,000; provided the commissioner may require a larger amount to be paid in.

Subd. 2. Chair of incorporators to procure surety bond. The chair of the incorporators shall procure from a surety company or other surety acceptable to the commissioner, a surety bond in form approved by the commissioner in an amount at least equal to the amount subscribed by the incorporators plus the expense fund. The bond shall name the commissioner as obligee and shall be delivered to the commissioner. It shall assure the safekeeping of the funds subscribed and their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers. In the event of the failure to complete organization, the bond shall assure the return of the amounts collected to the respective subscribers or their assigns, less reasonable expense which shall be deducted from the expense fund.

Subd. 3. Expense fund for incorporation and organization. The incorporators, in addition to their subscriptions to savings accounts, shall create an expense fund in an amount not less than one-half of the minimum amount of savings account subscriptions required to be paid in under sections 51A.01 to 51A.57, from which expense fund the expense of organizing the association and its operating expenses may be paid until the time its net income is sufficient to pay the earnings declared and paid or credited to its savings account holders from sources available for payment of earnings. The incorporators and others, before a certificate of incorporation is issued, shall deposit to the credit of the chair of the incorporators and others shall not constitute a liability of the association except as hereinafter provided.

Subd. 4. Repayment of contributions made to expense fund. Contributions made by the incorporators and others to the expense fund may be repaid pro rata to the contributors from the net income of the association after provision for statutory reserves and declaration of earnings of not less than two percent on savings accounts. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contributions to the expense fund remaining unexpended, after the payment of expenses of liquidation, all creditors, and the withdrawal value of all savings accounts, shall be repaid to the contributors pro rata. The books of the association shall reflect the expense fund. Contributors to the expense fund shall at the times earnings regularly are distributed to savings account holders be paid earnings on the amounts paid in by them and for this purpose the contributions shall in all respects be considered as savings accounts of the association.

Subd. 5. Organization meeting. Within 30 days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of sections 51A.01 to 51A.57 and the bylaws. At the organization meeting the directors shall take other action as appropriate in connection with beginning the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

HIST: 1969 c 490 s 4; 1981 c 276 s 7; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.041 Organization of capital stock associations.

51A.041 Organization of capital stock associations.

Subdivision 1. Selection of chair of incorporators; surety bond required; capital required. The incorporators of a capital stock association shall appoint one of their number as chair of the incorporators and the chair shall procure from a surety company or other surety acceptable to the commissioner, a surety bond in an amount at least equal to the amount of capital stock contributions, plus the additional amounts described in subdivision 2. The bond shall name the commissioner as obligee and shall be delivered to the commissioner. It shall assure the safekeeping of the funds described; their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers; and, in the event of the failure to complete organization, the return of the amounts collected to the respective subscribers or their assigns, less reasonable expenses which shall be deducted from the paid-in surplus. Before a certificate of incorporation is issued, the capital of the association shall be paid in by subscribers to the chair in cash or authorized securities and shall be the sum of the par or initially stated value of all shares of voting capital stock. Each share of capital stock shall entitle the holder thereof to one vote. The minimum required capital shall be not less than $500,000, provided the commissioner may require a larger amount to be paid in. No portion of the capital stock shall be withdrawn by any person or in any way, either in dividends or otherwise, except as provided by law. No dividend on capital stock shall be made except as provided in section 51A.21, subdivision 21.

Subd. 1a. Qualifications required of directors of stock associations. Except with the written consent of the commissioner, no person shall be eligible for election or shall serve as director or officer of an association who has been adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust. A director shall automatically cease to be a director when adjudicated a bankrupt or convicted of a criminal offense as herein provided.

Subd. 2. Payments of minimum paid-in, surplus and expense fund. In addition to the required capital stock the incorporators shall pay an additional amount as the commissioner shall determine which shall constitute minimum paid-in surplus. This paid-in surplus shall in no event be less than 25 percent of the amount of required capital stock. Furthermore, there shall be established an expense fund in an amount determined by the commissioner to be adequate to meet the expense of organizing the association and its operating expenses until the time its net income is sufficient.

Subd. 3. Issuance of certificate of incorporation. After approval by the commissioner of commerce of the application for a certificate of incorporation, and prior to issuance of the certificate of incorporation by the commissioner, the incorporators of the proposed association shall file with the commissioner a statement in a form and with the supporting data and proof as it may require, verifying that the entire capital and paid-in surplus has been unconditionally paid in, and that the funds representing the capital and paid-in surplus, less sums of the paid-in surplus expended for land, building, supplies, fixtures, equipment, and organization, are on hand.

Subd. 4. Issuance of capital stock. As of the date corporate existence begins, the association shall issue capital stock as necessary to satisfy the minimum capital requirements of this section and additional capital stock as may be approved for issuance by its board of directors up to the amount authorized in its certificate of incorporation, and thereafter shall issue no other shares except as authorized in Laws 1981, chapter 276. Any capital stock of an association, when issued, shall constitute permanent capital and shall not be retired or withdrawn except as hereinafter provided until all liabilities of the association have been satisfied in full, including the withdrawal value of all deposit accounts, and until outstanding capital certificates have been retired. An association may issue shares of common stock and preferred stock, with or without par value, and the common and preferred stock may be divided into classes and the classes into series. Capital stock of an association shall be issued pursuant to the following requirements:

(a) Except for stock issued pursuant to the incorporation of the association, an employee stock option plan, or other forms of stock-based compensation or a plan of merger, consolidation, conversion from a mutual to a capital stock association, or other type of reorganization which has been approved by the commissioner, the consideration for the issuance of capital stock shall be paid in cash. The par value or stated value of the stock shall be maintained as the permanent capital of the association, and any additional amount paid in shall be credited to paid-in surplus.

(b) The aggregate par value or stated value of all outstanding shares of capital stock shall be the permanent capital of the association, and except as otherwise specifically provided by Laws 1981, chapter 276, the capital stock shall not be retired until final liquidation of the association. No association shall reduce the par or stated value of its outstanding capital stock without first obtaining the written approval of the commissioner, and the approval shall be withheld if the reduction will cause the par or stated value of outstanding capital stock to be less than the minimum required by Laws 1981, chapter 276, or will result in less than adequate net worth as the commissioner may determine. No association shall retire any part of its capital stock unless the retirement is approved by the commissioner. With the written approval of the commissioner, an association may purchase its capital stock from the personal representative of a deceased stockholder; and with the written approval, an association may contract with a living stockholder for this purpose upon the stockholder's death. Any purchase shall be for the price, and upon the terms and conditions, agreed upon by the association and the stockholder or personal representative; provided, however, that the purchase shall not reduce the net worth accounts of the association, or any of them, to an amount less than required by applicable law or by any approved insurer of the association's savings accounts. An association agreeing with a stockholder to purchase that stockholder's capital stock upon the stockholder's death may purchase insurance upon the life of the stockholder to fund or partially fund the purchase. Any stock purchased from a decedent's personal representative may be resold by the association at the price, and upon the terms and conditions, as the board of directors of the association shall approve, or may be retired; provided, however, that prior to the resale, notice shall be filed with the commissioner disclosing the price, terms, and conditions of the proposed resale.

Subd. 5. Organization meeting. Within 30 days after the corporate existence of an association begins, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of Laws 1981, chapter 276 and the bylaws. At the organization meeting the directors shall take other action as appropriate in connection with beginning the transaction of business by the association. The commissioner may extend by order the time within which the organization meeting shall be held.

HIST: 1981 c 276 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 4-6; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.05 Name; office.

51A.05 Name; office.

Subdivision 1. Corporate name. The name of every association shall include the word "saving" or "savings." The use of the words "national," "federal," or "United States," or any form of these words, separately or in any combination with other words or syllables, is prohibited as part of the corporate name of an association. Any association in existence at the time of the adoption of sections 51A.01 to 51A.57 may continue to operate under its existing name.

Subd. 2. Exclusiveness of name. No person, firm, company, association, fiduciary, partnership, or corporation, either domestic or foreign, unless lawfully authorized to do business in this state under the provisions of sections 51A.01 to 51A.57 and actually engaged in carrying on a savings association business shall do business under any name or title which contains the terms "savings association," "savings and loan association," "building and loan association," "building association," or any combination employing either or both of the words "building" or "loan" with one or more of the words "saving," "savings," or words of similar import, or any combination employing one or more of the words "saving," "savings," or words of similar import with one or more of the words "association," "institution," "society," "company," "fund," "corporation," or words of similar import, or use any name or sign or circulate or use any letterhead, billhead, circular or paper whatever, or advertise or represent in any manner which indicates or reasonably implies that the business is the character or kind of business carried on or transacted by an association of which is likely to lead any person to believe that the business is that of an association. Upon application by the commissioner or any association, a court of competent jurisdiction may issue an injunction to restrain any such entity from violating or continuing to violate any of the foregoing provisions of this subdivision. Any person who violates any provision of this subdivision shall be guilty of a gross misdemeanor. The prohibitions of this subdivision shall not apply to any corporation or association formed for the purpose of promoting the interests of thrift institutions, the membership of which is comprised of thrift institutions, their officers, or other representatives.

Subd. 3. Repealed, 1988 c 666 s 75

Subd. 3a. Offices. The association shall obtain approval from the commissioner pursuant to rules prior to opening a branch office. The association shall not change the location of any branch office without prior written approval of the commissioner. The association may, however, operate other business facilities not constituting branch offices as defined in section 51A.02, subdivision 8, including automated teller machines and loan production offices upon providing notice under this subdivision.

Subd. 4. Repealed, 1988 c 666 s 75

Subd. 5. Repealed, 1988 c 666 s 75

HIST: 1969 c 490 s 5; 1986 c 444; 1988 c 666 s 7,8; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.06 Conversion.

51A.06 Conversion.

Subdivision 1. Repealed, 1981 c 276 s 32

Subd. 2. Repealed, 1981 c 276 s 32

Subd. 3. Limitation. No conversion of an association, direct or indirect, shall be permitted except as specifically authorized by sections 51A.01 to 51A.57 or other provision of the Minnesota Statutes.

HIST: 1969 c 490 s 6; 1988 c 666 s 9; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.065 Mutual and capital stock conversions.

51A.065 Mutual and capital stock conversions.

Subdivision 1. Types of conversions. Any mutual or capital stock association, or mutual or capital stock federal association, if substantial business benefit to the applicant will result, may apply to convert to one of the following other forms of organization: mutual association, capital stock association, mutual federal association, or capital stock federal association in accordance with the provisions of subdivisions 2 to 4 and one of the three plans of conversion set forth in subdivisions 5 to 7.

Subd. 2. Board of directors approval of plan. Any applicant seeking to convert its corporate form pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized.

Subd. 3. Supervisory approval of plan. Upon approval of the plan of conversion by the board of directors, the plan and the resolution approving it shall be submitted to the commissioner. The commissioner may approve or disapprove the plan of conversion in its discretion, but shall not approve the plan unless a finding is made, after appropriate examination, that: substantial business benefit to the applicant will result; the plan of conversion is fair and equitable; the interests of the applicant, its members or stockholders, its savings account holders and the public are adequately protected; and the converting applicant has complied with the requirements of this section. If the commissioner approves the plan of conversion, the approval, which shall be in writing and sent to the home office of the converting applicant, may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the applicant to conform with the requirements of Laws 1981, chapter 276. If the commissioner disapproves the plan of conversion, the objections shall be stated in writing and sent to the home office of the converting applicant, and the applicant afforded an opportunity to amend and resubmit the plan within a reasonable time as prescribed by the authority. In the event that the commissioner disapproves the plan after resubmission, written notice of the final disapproval shall be sent by certified mail to the applicant's home office.

Subd. 4. Submission to members or stockholders. If the commissioner approves a plan of conversion in accordance with subdivision 3, the plan must be submitted for adoption to the members or stockholders of the converting applicant by vote at a meeting called to consider the action. Except in the case of a conversion of an association to a federal association of like corporate form, or vice versa pursuant to subdivision 7 and in addition to any notice of annual or special meeting required by Laws 1981, chapter 276, and at least three weeks prior to the meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon the members or stockholders and the converted applicant as a result of the adoption of the plan, must be mailed to each member or stockholder eligible to vote at the meeting. The plan of conversion may be approved by not less than a majority of the total number of votes eligible to be cast at the meeting. If the plan is approved, action must be taken to obtain a charter, articles of incorporation, articles of association or similar instrument, adopt bylaws, elect directors and officers and take other action prescribed or appropriate for the type of corporation into which the converting applicant will be converted. A certified report of the proceedings at the meeting must be filed promptly with the commissioner.

Subd. 5. Plan of conversion; mutual to capital stock. In any plan of conversion from mutual form of organization to capital stock form, the following requirements are mandatory:

(a) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converting institution.

(b) All voting capital stock issued by an association to accomplish the conversion shall be subscribed and fully paid for and shall not be eligible either directly or indirectly as security for a loan or other credit advance to facilitate its own purchase and each account holder shall receive without payment nontransferable rights for a period of at least 20 days to purchase a proportionate share of voting capital stock at a price equal to the initial stated value thereof. Thereafter, any stock remaining unsubscribed may be offered for sale to others, provided the offering shall be sold in a public offering through an underwriter or if directly by the converting association in a direct community marketing program as provided for in the plan for conversion approved by the commissioner or other responsible authority, except that no officer, director, employee, or spouse thereof shall be entitled to purchase any stock if the purchase would result in ownership of more than one percent of the total offering of capital stock, nor shall these persons in the aggregate be entitled to purchase any stock if the purchase would result in ownership of more than 15 percent thereof. Any stock purchased by an officer, director, or employee of the converting institution, or any of their spouses, in connection with a conversion hereunder shall not, for a period of two years following the date of issuance of the certificate of conversion, be subject to inter vivos sale, pledge, assignment, hypothecation, transfer, any agreement to sell or otherwise alienate in the future, or any other form of alienation.

(c) The record date for determining savings account holders' rights to distribution under paragraph (b) shall be set by the converting institution's board of directors, but the date shall be not less than 90 days prior to the date of approval of the conversion plan by the directors.

(d) The proportionate share of voting capital stock subscription rights of each savings account holder of record shall be a fraction, the numerator of which is the total savings account balance of the account holder and the denominator of which is the total savings liability of the converting institution as of the record date determined in accordance with paragraph (c). Fractional shares need not be issued but subscription rights representing less than the initial stated value per share shall be issued and may be combined to authorize the subscription of one or more shares of stock.

(e) The plan shall demonstrate with particularity the substantial business benefit to the applicant that will result from the conversion.

(f) The plan shall provide that the conversion will not result in any insurance of accounts being canceled by the insuring agency, and will not result in a taxable reorganization under federal law.

(g) The plan shall provide for the election of directors on a staggered term basis.

(h) The plan shall contain other provisions, requirements or information and be in a form acceptable to the commissioner or other appropriate supervisory authority to enable a determination that substantial business benefit to the applicant will result from the conversion; that the plan is fair and equitable; that the interests of the applicant, its members or shareholders, its savings account holders and the public are adequately protected; and that the converting applicant has complied with the requirements of this section.

Subd. 6. Plan of conversion; capital stock to mutual. In any plan of conversion from capital stock form of organization to mutual form, the following requirements are mandatory:

(a) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converting capital stock institution.

(b) The plan shall specify how and in what amount the return of capital to each class of stockholder in the form of an exchange of stock for savings accounts shall be effectuated.

(c) The plan shall provide for allocation of voting rights to the holders of savings accounts and the manner of exercise thereof.

(d) The requirements of subdivision 5, clauses (e), (f), (g) and (h).

Subd. 7. Plan of conversion; mutual to mutual or stock to stock. In any conversion of a state association to a federally chartered association of like corporate form, or vice versa, the following requirements are mandatory:

(a) Each savings account holder shall receive a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to that person's withdrawable account in the converted institution.

(b) Each savings account holder with voting rights or capital stockholder with voting rights, as the case may be, shall, to the extent permitted by law applicable to the converted institution, receive substantially identical voting rights in the converted institution.

(c) The requirements of subdivision 5, clauses (e), (f), (g) and (h).

Subd. 8. Certificate of conversion. If the commissioner finds that a conversion proceeding has been completed in accordance with the requirements of this section, the commissioner shall issue to the applicant a certificate of conversion, attaching as a part of the certificate a copy of the charter, articles of incorporation, articles of association or similar instrument. The conversion shall not become effective until the issuance of the certificate as provided in this section.

Subd. 9. Succession. Upon the issuance to any applicant of a certificate of conversion as provided in subdivision 8, the corporate existence of the converting applicant shall not terminate, but the applicant shall be a continuation of the entity so converted and all property of the converted applicant, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of the converted applicant, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting applicant, and the converted applicant, upon issuance of the certificate of conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting applicant. All pending actions and other judicial proceedings to which the converting applicant is a party shall not be abated or discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made, and the converted applicant may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting applicant theretofore involved in the proceedings.

Subd. 10. Appeal. Any association aggrieved by any action or inaction of the commissioner under this section may appeal therefrom and the proceedings shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in the proceedings shall be as provided therein.

Subd. 11. Federal association. Nothing in this section applies to the conversion of a federal association to another form of federally chartered institution.

HIST: 1981 c 276 s 9; 1982 c 424 s 130; 1983 c 250 s 13; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 666 s 10-14; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.07 Power to reorganize, merge or consolidate.

51A.07 Power to reorganize, merge or consolidate.

Pursuant to a plan adopted by the board of directors and approved by the commissioner as equitable to the members or stockholders of the association and as not impairing the usefulness and success of other properly conducted associations in the community, an association shall have power to reorganize or to merge or consolidate with another association or federal association within its primary lending area; provided, that the plan of the reorganization, merger, or consolidation shall be approved at an annual meeting or at any special meeting of the members or stockholders called to consider the action by a vote of more than 50 percent of the total number of votes of the members cast in person or by proxy. In all cases the corporate continuity of the resulting corporation shall possess the same incidents as that of an association which has converted in accordance with sections 51A.01 to 51A.57. No association, directly or indirectly, shall convert or reorganize, or merge, consolidate, assume liability to pay savings accounts or other liabilities of, transfer assets in consideration of the assumption of liabilities for any portion of the savings accounts, deposits made in, or other liabilities of the association to, or acquire the assets of or assume liability to pay any liabilities of, any financial institution or any other organization, person, or entity, except as specifically authorized by the commissioner. Any association aggrieved by any action or nonaction of the commissioner under this section may appeal therefrom and the proceedings shall be conducted pursuant to the provisions of the Administrative Procedure Act relating to judicial review of agency decisions, sections 14.63 to 14.69, and the scope of judicial review in the proceedings shall be as provided therein.

HIST: 1969 c 490 s 7; 1981 c 276 s 10; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1988 c 666 s 15; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.08 Dissolution.

51A.08 Dissolution.

Subdivision 1. Notice and vote. Any association, by a vote of three-fourths of its members or stockholders eligible to vote at any regular meeting of its members or stockholders or at any special meeting called for that purpose, of which regular or special meeting at least ten days' written notice, specifying the matter to be considered under this section, shall have been mailed to each member or stockholder at that person's last recorded address, may, with the approval of the commissioner, voluntarily go into liquidation.

Subd. 2. Certificate of dissolution. Upon the vote, five copies of a certificate of dissolution, which shall state the vote cast in favor of dissolution, shall be signed by two officers and acknowledged before an officer competent to take acknowledgments of deeds. Five copies of the certificate shall be filed with the commissioner, who shall examine the association, and if the commissioner finds that it is not in an impaired condition, shall so note, together with approval of the dissolution, upon all the copies of the certificate of dissolution. The commissioner shall place a copy in the permanent files of the commissioner's office, file a copy with the secretary of state, and return the remaining copies to the parties filing the same. Notice of commissioner's approval shall be mailed to each member or stockholder and shall be published at least once in a qualified legal newspaper published at the principal place of business of the association.

Subd. 3. Association continues as corporate entity for sole purpose of winding up affairs. Upon approval, the association shall be dissolved and shall cease to carry on business but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up, and dissolve its business and affairs.

Subd. 4. Directors to act as liquidating trustees. The board of directors shall act as trustees for liquidation as provided in this section. They shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of the dissolved association and, without prejudice to the generality of the authority, may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets in cash or in kind among savings account members of a mutual association or stockholders of a capital stock association according to their respective pro rata interests after paying or adequately providing for the payment of other liabilities, and perform all acts necessary or expedient to the winding up of the association. All deeds or other instruments shall be in the name of the association and executed by the president or a vice-president and the secretary or an assistant secretary. The board of directors shall also have power to exchange or otherwise dispose of or to put in trust all, or substantially all, or any part of the assets, upon terms and conditions and for considerations, which may be money, stock, bonds, shares, or accounts of any insured association, or of any federal association, or other instruments for the payment of money, or other property, or other considerations, the board of directors deems reasonable or expedient, and may distribute considerations or the proceeds thereof, or trust receipts, or certificates of beneficial interest among the savings account members or stockholders in proportion to their pro rata interests therein. In the absence of fraud, any determination of value made by the board of directors for these purposes shall be conclusive.

Subd. 5. Association subject to commissioner during liquidation. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of the liquidation to the commissioner from time to time as the commissioner may require. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of the liquidation. The approval of the report by the commissioner shall operate as a complete and final discharge of the board of directors and each member or stockholder thereof in connection with the liquidation of the association. No dissolution or any action of the board of directors in connection therewith shall impair any contract right between the association and any borrower or other person or persons or the vested rights of any member or stockholder of the association.

HIST: 1969 c 490 s 8; 1981 c 276 s 11; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.09 Meetings of members of mutual associations.

51A.09 Meetings of members of mutual associations.

Subdivision 1. Annual and special. An annual meeting of the members of each mutual association shall be held in the month of January, as fixed in the bylaws of the association. Special meetings may be called as provided in the bylaws.

Subd. 2. Members entitled to vote. The members who shall be entitled to vote at any meeting of the members shall be those who are members of record at the end of the calendar month next preceding the date of the meeting of members, except those who have ceased to be members. The number of votes which members shall be entitled to cast shall be in accordance with the books on the date determinative of entitlement to vote.

Subd. 3. Voting rights. In the determination of all questions requiring action by the members, each member shall be entitled to cast one vote, plus an additional vote for each $100 or fraction thereof of the withdrawal value of savings accounts, if any, held by the member. No member, however, shall cast more than 150 votes.

Subd. 4. Voting by proxy. At any meeting of the members, voting may be in person or by proxy, provided that no proxy shall be eligible to be voted at any meeting unless the proxy shall have been filed with the secretary of the association, for verification, at least five days prior to the date of the meeting. Every proxy shall be in writing and signed by the member or a duly authorized attorney-in-fact and, when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a writing duly delivered to the secretary or until superseded by subsequent proxies.

Subd. 5. Quorum. At an annual meeting or at any special meeting of the members, any number of members present in person or by proxy eligible to be voted constitutes a quorum. A majority of all votes cast at any meeting of members shall determine any question unless sections 51A.01 to 51A.57 specifically provide otherwise.

HIST: 1969 c 490 s 9; 1981 c 276 s 12; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.091 Repealed, 1988 c 666 s 75

51A.091 Repealed, 1988 c 666 s 75



Section 51A.10 Membership charges prohibited.

51A.10 Membership charges prohibited.

The mutual association shall not directly or indirectly charge any membership, admission, withdrawal, or any fee or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the mutual association, except charges authorized by this chapter. Except as authorized by this chapter, the mutual association shall not charge any member any sum of money by way of fine or penalty for any cause.

HIST: 1969 c 490 s 10; 1981 c 276 s 14; 1988 c 666 s 16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.11 Access to books and records; communication with members or stockholders.

51A.11 Access to books and records; communication with members or stockholders.

Subdivision 1. Exclusiveness of access. The right of inspection and examination of the books and records of an association including those pertaining to loans and accounts shall be limited (1) to the commissioner or duly authorized representatives as provided in sections 51A.01 to 51A.57, (2) to persons duly authorized by the association to act for the association, (3) to affiliates, and (4) to any federal or state instrumentality or agency authorized by the association to inspect or examine the books and records of an insured association. The books and records pertaining to the accounts, loans, and voting rights of depositors, borrowers, or stockholders shall otherwise be kept confidential by such association, its directors, officers, and employees, and by the commissioner, the commissioner's examiners and representatives, except where the disclosure thereof shall be compelled by a court of competent jurisdiction or public authority in accordance with law, and no depositor, borrower, or stockholder or any other person shall have access to the books and records or shall be furnished or shall possess a partial or complete list of the depositors, borrowers, or stockholders except upon authority of the board of directors.

Subd. 2. Communication with members or stockholders. In the event, however, that any member, members, stockholder, or stockholders desires to communicate with the other members or stockholders of the association with reference to any question pending or to be presented for consideration at a meeting of the members or stockholders, the association shall furnish upon request a statement of the approximate number of members or stockholders of the association at the time of the request, and an estimate of the cost of forwarding the communication. The requesting member, members, stockholder, or stockholders shall then submit the communication, together with a sworn statement that the proposed communication is not for any reason other than the business welfare of the association, to the commissioner who, if the commissioner finds it to be appropriate, truthful, and in the best interests of the association and its members or stockholders, shall execute a certificate setting out the findings, forward the certificate together with the communication to the association, and direct that the communication be prepared and mailed by the association to the members or stockholders upon the requesting member's, members', stockholder's, or stockholders' payment to it of the expenses of the preparation and mailing. If the commissioner finds the proposed communication to be inappropriate, untruthful, or contrary to the best interests of the association and its members or stockholders, the commissioner shall have the discretion to make any disposition of the request to communicate which the commissioner deems proper and shall execute a certificate setting out the finding and deliver it to the requesting member or stockholder together with an order making disposition of the request.

Subd. 3. Repealed, 1988 c 666 s 75

HIST: 1969 c 490 s 11; 1981 c 276 s 15; 1986 c 444; 1988 c 666 s 17; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.12 Financial statement; mutual associations.

51A.12 Financial statement; mutual associations.

Every mutual association shall prepare and publish annually within 30 days of the close of the association's fiscal year in a newspaper of general circulation in the county in which the principal office of the association is located, and shall deliver to each member upon application therefor, a statement of its financial condition in the form prescribed or approved by the commissioner.

HIST: 1969 c 490 s 12; 1981 c 276 s 16; 1988 c 666 s 18; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.13 Directors of mutual associations.

51A.13 Directors of mutual associations.

Subdivision 1. Mutual associations under direction of board of directors. The business of the association shall be directed by a board of directors of not less than five nor more than 15 as determined by, and elected by ballot from among, the members by a plurality of the votes of the members present. If authorized by vote of the members the directors may elect all directors. At all times at least two-thirds of the directors shall be bona fide residents of this state.

Subd. 2. Qualifications required of directors of mutual associations. Except with the written consent of the commissioner, no member shall be eligible for election or shall serve as a director or officer of an association who has been adjudicated a bankrupt or convicted of a criminal offense involving dishonesty or a breach of trust. A director shall automatically cease to be a director on ceasing to be a member, on being adjudicated a bankrupt, or on being convicted of a criminal offense as herein provided, but no action of the board of directors shall be invalidated through the participation of the director in the action. However, if a director becomes ineligible under the terms of this subdivision by reason of the exercise by the association of the right of redemption of savings accounts provided for in section 51A.34, the director shall remain validly in office until the expiration of the term of office or until the director otherwise becomes ineligible, resigns, or is removed, whichever may occur first.

Subd. 2a. Repealed by amendment, 1988 c 666 s 19

Subd. 3. Classification of directors of mutual associations. At the first annual meeting, the members shall by majority vote divide the directors into three classes of as nearly equal numbers as possible. The term of office of directors of the first class shall expire at the annual meeting next after the first election; of the second class, one year thereafter; and of the third class, two years thereafter; and at each annual election thereafter directors shall be chosen for a full term of three years to succeed those whose terms expire.

Subd. 4. Number of directors of mutual associations changed only by members. The authorized number of directors determined by the members within the limits hereinabove specified may subsequently be increased or decreased only by vote of the members.

Subd. 5. How vacancy on board of directors of mutual associations caused by increase in number of directors is to be filled. If the members fail to elect a director to fill each vacancy created by any increase, the directors may fill the vacancy by electing a director to serve until the next annual meeting of the members, at which time a director shall be elected to fill the vacancy for the unexpired term for the class of director in which the vacancy exists.

Subd. 6. Classification of new directors of mutual associations elected to fill vacancies. Whenever under the provisions hereof the number of directors is changed and vacancies caused by the change are filled, the directors so elected shall be classified in accordance with the provisions hereof, so that each of the three classes shall always contain numbers as nearly equal as possible.

Subd. 7. When vacancy on board of directors of mutual associations may be filled by directors. Any vacancy among directors, not so filled by the members, may be filled by a majority vote of the remaining directors, though less than a quorum, by electing a director to serve until the next annual meeting of the members, at which time a director shall be elected to fill the vacancy for the unexpired term for the class of director in which the vacancy exists. In event of a vacancy on the board of directors from any cause, the remaining directors shall have full power and authority to continue direction of the association until the vacancy is filled.

HIST: 1969 c 490 s 13; 1981 c 276 s 17; 1983 c 250 s 14,15; 1986 c 444; 1988 c 666 s 19; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.131 Directors of capital stock associations.

51A.131 Directors of capital stock associations.

The duties and qualifications required of directors of capital stock associations are governed by chapter 300.

HIST: 1988 c 666 s 20; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.14 Indemnity bonds.

51A.14 Indemnity bonds.

All directors, officers, and employees of an association shall, before entering upon the performance of any of their duties, execute their individual bonds with adequate corporate surety payable to the association as an indemnity for any loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misapplication, misplacement, destruction or misappropriation, or any other dishonest or criminal act or omission by any such director, officer, employee, or agent. Associations which employ collection agents, who for any reason are not covered by a bond as hereinabove required, shall provide for the bonding of each such agent in an amount equal to at least twice the average monthly collection of such agent. Such agents shall be required to make settlement with the association at least monthly. No bond coverage will be required of any agent which is a financial institution insured by the federal deposit insurance corporation or by the federal savings and loan insurance corporation. The amounts and form of such bonds and sufficiency of the surety thereon shall be approved by the board of directors and by the commissioner. In lieu of individual bonds, a blanket bond, protecting the association from loss through any such act or acts on the part of any such director, officer, or employee, may be obtained. Such bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until ten days' notice in writing first shall have been given to the commissioner unless the commissioner shall have approved such cancellation earlier.

HIST: 1969 c 490 s 14; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.15 Transactions of officers and directors.

51A.15 Transactions of officers and directors.

Subdivision 1. Fiduciary relationships. Directors and officers occupy a fiduciary relationship to the association of which they are directors or officers, and no director or officer shall engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the association, which would result in a conflict of personal interests with those of the association which that person serves, unless such business or transactions are conducted in good faith and are honest, fair, and reasonable to the association; a full disclosure of such business or transactions and the nature of the director's or officer's interest is made to the board of directors; such business or transactions are approved in good faith by the board of directors, any interested director abstaining, and such approval is recorded in the minutes; any profits inuring to the officer or director are not at the expense of the association and do not prejudice the best interests of the association in any way; and such business or transaction does not represent a breach of the officer's or director's fiduciary duty and is not fraudulent, illegal, or ultra vires; and without limitation by any of the specific provisions of any of the subdivisions hereof, the commissioner may require the disclosure by directors, officers, and employees of their personal interest directly or indirectly in any business or transactions on behalf of or involving the association and of their control of or active participation in enterprises having activities related to the business of the association. The following restrictions governing the conduct of directors and officers expressly are specified, but such specification is not to be construed in any manner as excusing such persons from the observance of any other aspect of the general fiduciary duty owed by them to the association which they serve.

Subd. 2. Dual status. No officer or director of an association shall hold office or status as a director or officer of another nonaffiliated financial institution the principal office of which is located in the association's primary lending area; except such directors or officers who are holding office at the time of the adoption of sections 51A.01 to 51A.57, and such directors or officers may continue to be reelected for two additional terms.

Subd. 3. Remuneration. No director shall receive remuneration as director except reasonable fees for service as a director or for service as a member of a committee of directors, except that nothing herein contained shall be deemed to prohibit or in any way to limit any right of a director who is also an officer or employee of or attorney for the association to receive compensation for service as an officer, employee, or attorney.

Subd. 4. Loans. No director or officer shall have any interest, directly or indirectly, in the proceeds of a loan or investment or of a purchase or sale made by the association, unless such loan, investment, purchase, or sale is authorized expressly by resolution of the board of directors, and unless such resolution is approved by vote of at least two-thirds of the directors authorized of the association, any interested director taking no part in such vote.

Subd. 5. Savings. No director or officer shall have any interest, direct or indirect, in the purchase at less than its face value of any evidence of a savings account, deposit, or other indebtedness issued by the association.

Subd. 6. Coercion. No director, association, or officer thereof shall require, as a condition of the granting of any loan or the extension of any other service by the association, that the borrower or any other person undertake a contract of insurance or any other agreement, or understanding with respect to the furnishing of any other goods or services, with any specific company, agency, or individual.

Subd. 7. Voting rights; office. No officer or director acting as proxy for a member or stockholder of an association shall exercise, transfer, or delegate the vote or votes in any consideration of a private benefit or advantage, direct or indirect, accruing to that person, nor surrender control or pass that person's office to any other for any consideration of a private benefit or advantage, direct or indirect. The voting rights of members, stockholders, and directors shall not be the subject of sale, barter, exchange, or similar transaction, either directly or indirectly. Any officer or director who violates the provisions of this section shall be held accountable to the association for any increment.

Subd. 8. Inducements. No director or officer shall solicit, accept, or agree to accept, directly or indirectly, from any person other than the association any gratuity, compensation, or other personal benefit for any action taken by the association or for endeavoring to procure any such action.

Subd. 9. Penalty. Any violation of the provisions of this section is punishable as a misdemeanor.

HIST: 1969 c 490 s 15; 1971 c 387 s 5; 1981 c 276 s 18; 1986 c 444; 1988 c 666 s 21; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.16 Depositories.

51A.16 Depositories.

No association shall deposit any of its funds except with a depositary approved by a vote of a majority of the directors authorized of the association, any director who is an officer, partner, director, or trustee of the depository so designated taking no part in such vote.

HIST: 1969 c 490 s 16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.17 Indemnification of officers, directors and employees.

51A.17 Indemnification of officers, directors and employees.

The indemnification of officers, directors, and employees of associations is governed by section 300.083.

HIST: 1969 c 490 s 17; 1986 c 444; 1988 c 666 s 22; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.18 Repealed, 1988 c 666 s 75

51A.18 Repealed, 1988 c 666 s 75



Section 51A.19 Records.

51A.19 Records.

Subdivision 1. Records to be kept at home office. Every association shall keep at the home office correct and complete books of account and minutes of the proceedings of members, directors, stockholders, and the executive committee. Complete records of all business transacted at the home office shall be maintained at the home office. Control records of all business transacted at other offices shall be maintained at the home office.

Subd. 2. Repealed, 1988 c 666 s 75

Subd. 3. Repealed, 1988 c 666 s 75

Subd. 4. Books to be closed at least annually. Every association shall close its books at the close of business on December 31 of each year, or more often if desired by the association.

Subd. 5. Charging off or setting up reserves against bad assets. The commissioner may order that assets, individually or in the aggregate, to the extent that such assets are overvalued on an association's books, be charged off, or that a special reserve or reserves equal to such overvaluation be set up by transfers from undivided profits or reserves.

Subd. 6. Bonds and other obligations to be carried at cost. The bonds or other interest bearing obligations purchased by an association shall not be carried on its books at more than the cost thereof.

Subd. 7. Real estate to be carried at amount invested in same. An association shall not carry any real estate on its books at a sum in excess of the total amount invested by such association on account of such real estate, including advances, costs, and improvements but excluding accrued but uncollected interest.

Subd. 8. Appraisal of real estate owned and that securing delinquent loans. Every association shall have appraised each parcel of real estate at the time of acquisition. The report of each appraisal shall be kept in the records of the association. In addition to the powers under section 51A.44, subdivision 6, the commissioner may require the appraisal of real estate securing loans which are delinquent more than four months.

Subd. 9. Maintenance of loan and investment records. Every association shall maintain complete loan and investment records, and shall do so in a manner satisfactory to the commissioner. Detailed records necessary to make determinations of compliance by an association with the requirements of sections 47.59 and 51A.35 to 51A.386, and other provisions of sections 51A.01 to 51A.57 shall be maintained consistently and at all times, the record of each real estate loan or other secured loan or investment containing documentation to the satisfaction of the commissioner of the type, adequacy, and complexion of the security.

Subd. 10. Maintenance of membership records. Every mutual association shall maintain membership records, which shall show the name and address of the member, the status of the member as a savings account holder, or an obligor, or a savings account holder and obligor, and the date of membership thereof. In the case of members holding a savings account the mutual association shall obtain a savings account contract containing the signature of each holder of such account or a duly authorized representative, and shall preserve such contract in the records of the association.

Subd. 11. Maintenance of stockholder records; report to commissioner. Every capital stock association shall at all times keep an accurate verified list of all its stockholders with the amount of stock held by each, the type of stock, voting status, the dates of all issuances and transfers, and names of transferees, and shall annually file a copy of the list as it appears on the date of the annual stockholders meeting with the commissioner. A capital stock association has the power to employ the services of a transfer agent to maintain stockholder records and perform stock transfer services. Whenever a change occurs in the outstanding voting stock of any capital stock association which will result in control or in a change in the control of the association it shall promptly report the facts to the commissioner of commerce. As used in this subdivision the term "control" means the power to directly or indirectly direct or cause the direction of the management or policies of the association. A change in ownership of capital stock which would result in direct or indirect ownership by a stockholder or an affiliated group of stockholders of less than 25 percent of the outstanding capital stock shall not be considered a change of control. If there is any doubt as to whether a change in the outstanding voting stock is sufficient to result in control thereof or to effect a change in control thereof, the doubt shall be resolved in favor of reporting the facts to the commissioner.

Subd. 12. Commissioner may require forms and other records. Every association shall use the forms and keep the records, including without limitation, those of its members or stockholders, the commissioner from time to time requires.

Subd. 13. Reproduction and destruction of records. Any association may cause any or all records kept by the association to be copied or reproduced by any photostatic, photographic, or microfilming process which correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material, and the association may thereafter dispose of the original record. Any copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification, or certified copy of any copy or reproduction reproduced from a film record shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.

HIST: 1969 c 490 s 19; 1976 c 196 s 7; 1981 c 276 s 19-22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1988 c 666 s 23-25; 1989 c 209 art 2 s 1; 1995 c 202 art 3 s 7; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.20 Reserve accounts; surplus and undivided profits.

51A.20 Reserve accounts; surplus and undivided profits.

Subdivision 1. Mutual associations. Every association shall set up and maintain the reserves required by, and may set up and maintain additional reserves permitted by, sections 51A.01 to 51A.57. On or before the closing date of each accounting period, after payment of or provision for all expenses, each association shall transfer to a separate reserve account, which shall be set up and maintained for the sole purpose of absorbing losses (termed in sections 51A.01 to 51A.57 "general reserve"), an amount equal to at least ten percent of its net income or, in the case of an association which at the close of the period has assets in excess of $20 million or which has done business as a savings association in this state for more than 20 years, the greater of ten percent of its net income or an amount equal to the difference between four percent of its assets, excluding liquid assets, at the end of the period and the amount of its general reserve at the beginning of the period, until the general reserve is equal to at least ten percent of the savings liability. Upon advance written application of an association, the commissioner has sole discretionary authority to approve the transfer to the general reserve of a lesser amount for the period; provided, that the reduction shall not be greater than that of federal regulations. In the event that any credit to the general reserve is made following July 1, 1969, in excess of the minimum requirement, the dollar amount of any excess may be carried over as a credit toward the minimum requirement of any subsequent period. If and whenever the general reserve is not equal to at least ten percent of its savings liability, credits, as above provided, shall again be made to the general reserve until it shall again be equal to at least ten percent of its savings liability. The board of directors may make additional transfers to surplus or other reserve accounts. Interest receivable on all loans shall be accrued monthly and an evaluation account shall be maintained equivalent to all accrued and uncollected interest. On or before each closing date, after payment or provision for all expenses and appropriate transfers to reserves, the remainder of net income for the period shall be credited to the undivided profits account.

Subd. 2. Capital stock associations. At the end of each dividend period, after deducting all necessary expenses and losses, all of the remaining net profits for the period shall be set aside as a surplus fund provided the surplus fund of the association is not equal to at least 25 percent of outstanding capital stock. If the surplus fund is equal to or exceeds 25 percent of outstanding capital stock, ten percent of the remaining net profits for the period shall be set aside as a surplus fund until it equals 50 percent of the capital stock. The directors may then declare a dividend of so much of the remainder as they may deem expedient, subject to the commissioner's approval.

HIST: 1969 c 490 s 20; 1981 c 276 s 23; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.21 Powers of association.

51A.21 Powers of association.

Subdivision 1. Generally. Every association incorporated pursuant to or operating under the provisions of sections 51A.01 to 51A.57 shall have all the powers enumerated, authorized, and permitted by sections 51A.01 to 51A.57 and such other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association, and in addition shall have those powers possessed by corporations organized under chapter 300. Among others, and except as otherwise limited by the provisions of sections 51A.01 to 51A.57, every association shall have the powers set forth in this section.

Subd. 2. Existence; seal; bylaws. To have perpetual existence; to adopt and use a corporate seal, which may be affixed by imprint, facsimile, or otherwise; and to adopt and amend bylaws as provided in sections 51A.01 to 51A.57.

Subd. 3. Plaintiff; defendant. To sue and be sued, complain and defend in any court of law or equity.

Subd. 4. Property transfers. To acquire, hold, sell, dispose of and convey real and personal estate consistent with its objects and powers; to mortgage, pledge, or lease any real or personal estate; and to take property by gifts, devise, or bequest.

Subd. 5. Borrowing. To borrow from sources, individual or corporate, not more than an aggregate amount equal to one-half of its total assets on the date of borrowing and additional sums the commissioner approves. The advance written approval of the commissioner, who has sole discretionary authority to grant or withhold such approval, is required for sources of borrowing other than financial institutions or federal home loan banks. A subsequent reduction of total assets shall not affect in any way outstanding obligations for borrowed money. All borrowing under this subdivision may be secured by property of the association, and may be evidenced by notes, bonds, debentures, commercial paper, bankers' acceptances, or other obligations or securities, (except capital stock and capital certificates).

Subd. 6. Repealed, 1988 c 666 s 75

Subd. 6a. Loans and contracts. To make, sell, purchase, invest in, and participate or otherwise deal in loans and conditional sale contracts and other forms of indebtedness and leases, and to take any manner of security for the loans and contracts.

Subd. 6b. Business property. To acquire or own real property or interests in real property the directors consider necessary or convenient for the conduct of the business of the association, which for the purposes of sections 51A.01 to 51A.57 includes the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of this property or interests. The amount so invested must not exceed the sum equal to five percent of net assets of the association, provided that the commissioner may authorize a greater amount to be so invested.

Subd. 7. Insurance of accounts. To obtain and maintain insurance of its savings accounts by the federal savings and loan insurance corporation or any other federal agency established for the purpose of insuring savings accounts in associations.

Subd. 8. Federal home loan bank membership. To qualify as and become a member of a federal home loan bank.

Subd. 9. Employees. To appoint and remove officers, agents, and employees as its business shall require and to provide them suitable compensation; to provide for life, health, and casualty insurance for officers and employees, and to adopt and operate reasonable bonus plans and retirement benefits for such officers and employees; and to provide for indemnification of its officers, employees, and directors as prescribed or permitted in sections 51A.01 to 51A.57 whether by insurance or otherwise.

Subd. 10. Facilitating organizations. To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent such organization assists in furthering or facilitating the association's purposes, powers, or community responsibilities, and to comply with any reasonable conditions of eligibility.

Subd. 11. Safe deposit boxes. To maintain and let safes, boxes, or other receptacles for the safekeeping of personal property upon such terms and conditions as may be agreed upon, other statutory provisions withstanding.

Subd. 12. Money orders. To sell money orders, travel checks, and similar instruments, or as agent for any organization empowered to sell such instruments through agents within this state.

Subd. 13. Fiscal agent. If and when an association is a member of a federal home loan bank, to act as fiscal agent of the United States, and, when so designated by the Secretary of the Treasury, to perform, under such regulations as the secretary may prescribe, all such reasonable duties as fiscal agent of the United States as the secretary may require; and to act as agent for any instrumentality of the United States and as agent of this state or any instrumentality thereof.

Subd. 14. Servicing. To service loans and investments for others.

Subd. 15. Savings, loans, investments. To acquire deposits and pay earnings thereon, and to lend and commit to lend, extend credit, and invest its funds as provided in sections 51A.01 to 51A.57.

Subd. 16. Repealed, 1982 c 473 s 30

Subd. 16a. Repealed, 1982 c 473 s 30

Subd. 17. Agency. To act as agent or holder of an escrow for others in any transaction incidental to the operation of its business.

Subd. 18. Treasury tax and loan accounts of the United States. To accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of the Treasury of the United States.

Subd. 19. Repealed, 1988 c 666 s 75

Subd. 20. Capital certificates. To issue and sell, directly or through underwriters, capital certificates which shall represent nonwithdrawable capital contributions, and constitute part of the reserves and net worth of the association. The certificates shall have no voting rights, shall be subordinate to all savings accounts, debt obligations, and claims of creditors of the association and shall constitute a claim in liquidation against any reserves, surplus, and other net worth accounts remaining after the payment in full of all savings accounts, debt obligations, and claims of creditors. The capital certificates shall be entitled to the payment of earnings prior to the allocation of any income to surplus or other net worth accounts of the association and may be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof. Losses shall be charged against capital certificates only after reserves, surplus, and other net worth accounts have been exhausted.

Subd. 21. Dividends on capital stock. To declare and pay dividends on capital stock in cash or property out of the unreserved and unrestricted earned surplus of the association, or its own shares from time to time except when the association has failed within the preceding 12 months to make any minimum allocation to surplus or reserve accounts required by section 51A.20 or to maintain any minimum required level, and except when the association is in an impaired condition or when the payment thereof would cause the association to be in an impaired condition.

Subd. 22. Limited trusteeship. To act and receive compensation as trustee of a trust created or organized in the United States and forming a part of a stock bonus, pension, or profit-sharing plan that qualifies or is qualified for specific tax treatment under section 401 of the Internal Revenue Code of 1986, as amended through December 31, 1987, and to act as trustee or custodian of an individual retirement account within the meaning of section 408 of that code if the funds of the trust or account are invested only in savings accounts of the association or in obligations or securities issued by the association. All funds held in a fiduciary capacity by the association under the authority of this subdivision may be commingled and consolidated for appropriate purposes of investment if records reflecting each separate beneficial interest are maintained by the fiduciary unless the responsibility is lawfully assumed by another appropriate party.

Subd. 23. Automated teller machines. To own or use automated teller machines and establish electronic financial terminals and transmission facilities as provided in sections 47.61 to 47.74.

Subd. 24. Payroll savings. To contract with an employer with respect to the following:

(1) Soliciting, collecting, and receiving savings by payroll deduction. These savings are to be credited to a designated account of an employee who may voluntarily participate in a payroll deduction plan.

(2) Direct deposit of wages or salary paid by the employer to an employee's account in a financial depository institution. Deposits may be made by electronic or other medium. Direct deposits may be made if the employee authorizes the deposits in writing and designates the association or other financial depository institution as the recipient of these deposits.

Subd. 25. Drafts. To issue drafts and similar instruments drawn on the association to aid in effecting withdrawals and for other purposes of the association.

Subd. 26. Deposits. To raise funds in the form of (1) savings accounts; (2) time deposit accounts; (3) NOW accounts; (4) demand deposit accounts; and (5) treasury tax and loan accounts.

Subd. 27. Trust powers. Upon application and approval by the commissioner, to act as trustee, executor, administrator, personal representative, conservator, custodian, guardian, or in any other fiduciary capacity in which state banks, trust companies, or other corporations are permitted to act, and to receive reasonable compensation therefore.

Subd. 28. Service charges. To contract with depositors for service charges in connection with the opening and maintaining of deposit accounts and for providing services ancillary to the opening and maintaining of deposit accounts. Service charges are a matter of contract between the association and the depositor, and any such contract is fully enforceable according to its stated terms.

HIST: 1969 c 490 s 21; 1971 c 136 s 1; 1978 c 747 s 2; 1978 c 748 s 1; 1980 c 512 s 3; 1980 c 522 s 2; 1981 c 276 s 24-26; 1Sp1981 c 1 art 9 s 3; 1986 c 444; 1988 c 666 s 26-41; 1995 c 171 s 64; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.22 Savings liability.

51A.22 Savings liability.

Subdivision 1. Operation of savings liability. The savings liability of an association shall consist only of the aggregate amount of savings accounts, plus earnings credited to the accounts, less redemption and withdrawal payments. Except as limited by the board of directors from time to time, additions may be made to an account holder's savings accounts in the amounts and at times the account holder elects. Savings accounts may be opened for cash or property in which the association is authorized to invest, and, in the absence of fraud in the transaction, the value of the property taken in payment therefor as determined by the board of directors shall be conclusive. The account holders of an association shall not be responsible for any losses which its savings liability shall not be sufficient to satisfy, and savings accounts shall not be subject to assessment, nor shall the holders thereof be liable for any unpaid installments on their accounts. Earnings shall be declared in accordance with the provisions of sections 51A.01 to 51A.57. Except as provided in section 51A.32, no association shall prefer one of its savings accounts over any other savings account as to the right to participate in earnings. No preference between savings account holders shall be created with respect to the distribution of assets upon voluntary liquidation, dissolution, or winding up of an association. No association shall issue, sell, negotiate, or advertise for issuance or sale to savings account holders any type of savings or investment media other than savings accounts, nor shall it contract with respect to the savings liability in a manner inconsistent with the provisions of sections 51A.01 to 51A.57.

Subd. 2. Amount of savings liability. The savings liability of a mutual association is not limited. The savings liability of a stock association shall not exceed a sum which is 30 times the amount of its capital stock and its actual surplus. For purposes of this subdivision capital certificates outstanding pursuant to section 51A.21, subdivision 20, may be included in the definition of capital stock.

HIST: 1969 c 490 s 22; 1981 c 276 s 27; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.23 Savings account.

51A.23 Savings account.

Subdivision 1. Ownership. Trust funds received by a real estate broker or the broker's salespersons in trust may be deposited in a savings association. Deposit accounts shall be represented only by the account of each deposit account holder on the books of the association, and the accounts or any interest therein shall be transferable only on the books of the association and upon proper written application by the transferee. The association may treat the holder of record of a savings account as the owner of it for all purposes without being affected by any notice to the contrary unless the association has acknowledged in writing notice of a pledge of the deposit account. Notwithstanding the foregoing, an association or federal association may offer negotiable time deposits.

An association may issue deposit accounts to or in the name of a minor, which shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons, except creditors, and, together with dividends thereon, shall be paid to the minor, and receipt or acquittance in any form, shall be sufficient release and discharge of the association for withdrawal, until a guardian appointed in this state for the minor shall have delivered a certificate of appointment.

Subd. 2. Repealed, 1988 c 666 s 75

Subd. 3. Repealed, 1988 c 666 s 75

Subd. 4. Repealed, 1988 c 666 s 75

Subd. 5. Repealed, 1988 c 666 s 75

Subd. 6. Insurance of accounts. Every association incorporated pursuant to or operating under the provisions of sections 51A.01 to 51A.57 shall at all times maintain in effect insurance of its savings accounts by the federal savings and loan insurance corporation, an agency of this state or other federal agency established for the purpose of insuring savings accounts in associations. An association which fails to meet this requirement for insurance of its savings accounts shall either dissolve, merge or consolidate with another association which is insured by the federal savings and loan insurance corporation, an agency of this state or a federal agency established for the purpose of insuring savings accounts in associations.

Subd. 7. Insurance of accounts in new associations. No association shall be issued a certificate of approval by the commissioner of commerce after April 10, 1976, unless such association has obtained a commitment for insurance of its deposits by the federal savings and loan insurance corporation or any agency of this state or any federal agency established for the purpose of insuring savings accounts in associations.

HIST: 1969 c 490 s 23; 1971 c 136 s 3; 1971 c 387 s 6; 1976 c 219 s 1,2; 1982 c 473 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 105 s 1; 1988 c 666 s 42; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.24 Contracts for school savings programs.

51A.24 Contracts for school savings programs.

An association may contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the association in any school or institutional thrift or savings plan, and it may accept savings accounts at such a school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for such purpose.

HIST: 1969 c 490 s 24; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.25 Repealed, 1984 c 603 s 29

51A.25 Repealed, 1984 c 603 s 29



Section 51A.251 Married persons and minors.

51A.251 Married persons and minors.

An association may issue deposit accounts or negotiable order of withdrawal accounts to any married person or minor as the sole and absolute owner of the account, and receive payments thereon by or for the other, and pay withdrawals or drafts, accept pledges to the association, and act in any other manner with respect to the accounts on the order of the married person or minor. Any payment or delivery of rights to a married person or to any minor, or a receipt of or acquisition signed by a married person or by a minor who holds an account, shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the married person or minor. In the case of a minor, the receipt, acquittance, pledge or other action required by the association to be taken by the minor shall be binding upon the minor as if the minor were of full age and legal capacity. The parent or guardian of the minor shall not in the capacity as parent or guardian have the power to attach or in any manner to transfer any account issued to or in the name of the minor; provided, however, that in the event of the death of the minor the receipt or acquittance of either parent or of a person standing in loco parentis to the minor shall be a valid and sufficient discharge of the association for any sum or sums not exceeding in the aggregate $2,500 unless the minor shall have given written notice to the association to accept the signature of the parent or person.

HIST: 1981 c 276 s 28; 1986 c 444; 1988 c 666 s 43; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.26 Repealed, 1985 c 292 s 22

51A.26 Repealed, 1985 c 292 s 22



Section 51A.261 Deposits in name of minor.

51A.261 Deposits in name of minor.

A deposit made at an association in the name of a minor, or shares issued in a minor's name, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons except creditors, and together with the dividends or interest thereon shall be paid the minor, and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposits or shares, or any part thereof, until a conservator or guardian appointed for the minor has delivered a certificate of appointment to the depository.

HIST: 1985 c 292 s 3; 1988 c 666 s 44; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.262 Multiparty accounts.

51A.262 Multiparty accounts.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the association are determined by chapter 528.

HIST: 1985 c 292 s 4; 1988 c 666 s 45; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.27 Pledge to association of savings accounts in joint tenancy.

51A.27 Pledge to association of savings accounts in joint tenancy.

The pledge or hypothecation to any association or federal association of all or part of a savings account in joint tenancy signed by any tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account shall, unless the terms of the savings account provide specifically to the contrary, be a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

HIST: 1969 c 490 s 27; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.28 Accounts of administrators, executors, guardians, custodians, trustees, and other fiduciaries.

51A.28 Accounts of administrators, executors, guardians, custodians, trustees, and other fiduciaries.

Any association may accept deposit accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. Any such fiduciary shall have power to vote as a member in a mutual association as if the membership were held absolutely, to open and to make additions to, and to withdraw any such account in whole or in part. The withdrawal value of any such account, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of rights is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship shall have been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such account, and earnings thereon, or other rights relating thereto may, at the option of an association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. The payment or delivery to any such beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by any such beneficiary, beneficiaries, or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made. This section does not apply to a P.O.D. account under chapter 528.

HIST: 1969 c 490 s 28; 1985 c 292 s 5; 1988 c 666 s 46; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.29 Accounts of incompetents.

51A.29 Accounts of incompetents.

When a savings account is held in any association or federal association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, such an association may pay or deliver the withdrawal value of such savings account and any earnings that may have accrued thereon to the guardian for such person upon proof of appointment and qualification; provided that if such association has received no written notice and is not on actual notice that such savings account holder has been adjudicated incompetent, it may pay or deliver such funds to such holder in accordance with the provisions of the savings account contract, and the receipt or acquittance of such holder therefor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.

HIST: 1969 c 490 s 29; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.30 Accounts of deceased nonresidents.

51A.30 Accounts of deceased nonresidents.

When a savings account is held in any association or federal association by a person residing in another state or country, the account, together with additions thereto and earnings thereon, or any part thereof, shall be exempt from any taxation otherwise imposed by this state and may be paid to the administrator or executor appointed in the state or country where the account holder resided at the time of death provided such administrator or executor has furnished the association with (1) authenticated copies of the letters and of the order of the court which issued the letters authorizing that person to collect, receive, and remove the personal estate, and (2) an affidavit by the administrator or executor that to that person's knowledge no letters then are outstanding in this state and no petition for letters by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this state, and that there are no creditors of the estate in this state. Upon payment or delivery to such representative after receipt of the affidavit and authenticated copies, the association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator, and is not required to see to the application or disposition of the property. No action at law or in equity shall be maintained against the association for payment made in accordance with this section.

HIST: 1969 c 490 s 30; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.31 Savings accounts as legal investments.

51A.31 Savings accounts as legal investments.

Subdivision 1. Legal investments. Administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary and such public corporations as are authorized by law, funds, and organizations, are specifically authorized and empowered to invest funds held by them, without any order of any court, in savings accounts of associations, and such investments shall be deemed and held to be legal investments for such funds.

Subd. 2. Provisions supplemental. The provisions of this section are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations, and officials referred to in this section.

HIST: 1969 c 490 s 31; 1988 c 666 s 47; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.32 Earnings.

51A.32 Earnings.

Subdivision 1. Mutual association. A mutual association may pay earnings on its savings accounts from sources available for payment of earnings at such rate and at such times and for such time or notice periods as shall be determined by resolution of its board of directors. All deposit account holders shall participate equally in earnings pro rata to the withdrawal value of their respective accounts, except that an association may classify its deposit accounts according to the character, amount, or duration thereof, or regularity of additions thereto, and may agree in advance to pay an additional or different rate of earnings not to exceed one percent over and above the rate of earnings paid on all deposit accounts on accounts based on such classification, and shall regulate such earnings in such manner that each deposit account in the same classification shall receive the same ratable portion of such additional earnings, except for accounts which shall be classified according to a specified contractual time or notice period. Earnings shall be declared on the withdrawal value of each deposit account at the beginning of the accounting period, plus additions thereto made during the period (less amounts previously withdrawn and noticed for withdrawal, which for earnings purposes shall be deducted from the latest previous additions thereto) computed at the declared rate for the time the funds have been invested, determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one or more classifications or additions thereto received by the association on or before a date not later than the 20th day of the month in which such payments were received; if the board shall make such determination, it also shall determine that payments received subsequent to such determination date shall either (1) receive earnings as if invested on the first day of the next succeeding month, or (2) receive earnings from the date of actual receipt by the association. Unless the commissioner shall issue approval in writing, no earnings shall be declared or paid for an accounting period unless the allocation to the general reserve for the preceding accounting period required by section 51A.20 or approved by the commissioner thereunder has been made. Notwithstanding the provisions of the second sentence of this section, the board of directors, by resolution, may determine that earnings shall not be paid on any deposit account which has a withdrawal value of a specified amount less than $50 or which by written agreement is intended to be closed within a specified period less than 15 months from the date on which the account is opened, provided that an exception may be made and earnings paid on deposit accounts opened pursuant to section 51A.24. The directors shall determine by resolution the method of calculating the amount of any earnings on savings accounts as herein provided, and the time or times when earnings are to be declared, paid, or credited.

Subd. 2. Capital stock associations. A capital stock association may pay interest, if any, on its savings accounts in accordance with the terms of the account contract.

HIST: 1969 c 490 s 32; 1986 c 444; 1988 c 666 s 48; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.33 Withdrawal.

51A.33 Withdrawal.

Any savings account member or authorized representative may at any time present a written application for withdrawal of all or any part of the member's savings accounts. Every application shall request immediate withdrawal of a stated amount in accordance with this section. Any member may cancel an application at any time in whole or in part by a writing. Every association shall pay or number, date, and file in the order of actual receipt every withdrawal application. Withdrawals shall be made in the order of actual receipt of applications, except as provided in this section. Upon receipt of a withdrawal request signed by the person or persons authorized to withdraw by the savings account contract or by operation of law, an association shall pay the amount stated thereon in the form of cash or one or more checks or similar instruments payable to the order of any person or to the order of others as directed, or transfer credits to the account or accounts of others in the institution as directed, but not in excess of the withdrawal value of the savings account or accounts, together with any earnings which may have been declared and may have accrued thereon for the current period. If an association so elects, it may at any time pay in full each and every application as presented. It shall not, however, pay some in full unless it pays every application on file in full, except by paying all applications on file on the rotation system prescribed in this section. The board of directors, however, shall have an absolute right to pay upon any application not exceeding $200 to any one savings account member in any one month in any order. No association can obligate itself to pay withdrawals on any plan other than as provided in sections 51A.01 to 51A.57. Savings account holders who have filed written applications for withdrawal shall remain savings account members so long as their applications remain on file. No earnings shall be declared upon that portion of an account which has been noticed for withdrawal, which for earnings purposes is required to be deducted from the latest previous additions to such account, so long as application is on file. The rotation system for payment of withdrawals is as follows: On the first day of each month, each application which has been on file since the first day of the preceding month and which is reached in order shall be paid $1,000 on account, or in full if the amount noticed for withdrawal or the unpaid balance of the application is less than $1,000. Each application for more than $1,000 so paid shall be deemed refiled as if filed on that day. Limited payment on the first day of each month and renumbering shall take place on the first day of each subsequent month as long as there are applications unpaid. At least one-third of the receipts of an association from its members during the preceding calendar month shall be applied on the first day of each month to the payment of applications which have been on file since the first day of the preceding month. Any association may apply to withdrawals an amount larger than one-third of the receipts, but cannot obligate itself to do so. When an application to withdraw is reached for payment as above provided, a written notice shall be sent to the applicant by mail at the last address recorded on the books, and unless the applicant shall apply in person or in writing for the withdrawal within 30 days from the date of the notice, no payment on account of the application shall be made and the application shall be canceled. In no event shall an association voluntarily or involuntarily delay or postpone the whole or partial payment of the value of any savings account pursuant to a written withdrawal application by a savings account member for a period exceeding 30 days following the receipt of the application without first securing written permission, in the case of an association the accounts of which are not insured by the federal savings and loan insurance corporation, from the commissioner, or in the case of an association the accounts of which are insured by the federal savings and loan insurance corporation, from the corporation. If the association is under control of a conservator appointment pursuant to section 51A.45, subdivision 2, withdrawal shall be governed by the lawful rules and orders of the conservator.

HIST: 1969 c 490 s 33; 1981 c 220 s 13; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.34 Redemption.

51A.34 Redemption.

At any time funds are on hand for the purpose, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts on an earnings date by giving 30 days' notice by certified mail addressed to each affected account holder at the last address of the account holder as recorded on the books of the association. No association shall redeem any of its savings accounts when the association is in an impaired condition or when it has applications for withdrawal which have been on file more than 30 days and have not been reached for payment. The redemption price of savings accounts redeemed shall be full value of the account redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the withdrawal value. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, earnings upon the accounts called for redemption shall cease to accrue from and after the earnings date specified as the redemption date, and all rights with respect to such accounts shall forthwith, after such redemption date, terminate, except only any right of the account holder of record to receive the redemption price without interest.

HIST: 1969 c 490 s 34; 1978 c 674 s 60; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.35 Investment in securities.

51A.35 Investment in securities.

Associations shall have power to invest in securities as follows:

(a) Investments not subject to limitation. Without limit, in obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this state or the political subdivision of this state in stock or obligations of any federal home loan bank or banks; in stock or obligations of the federal savings and loan insurance corporation; in demand, time, or savings deposits, shares or accounts, or other obligations of any financial institution the accounts of which are insured by a federal agency.

(b) Investments subject to 25 percent of assets limitation. Not in excess of 25 percent of its assets in (1) bonds, notes, or other evidences of indebtedness which are a general obligation of, or guaranteed as to principal and interest by, any agency or instrumentality of the United States not specified in subparagraph (a) or of this state, or any city, town, county, district, or other municipal corporation or political subdivision of this state, or any instrumentality or authority of any one or more of the foregoing; (2) capital stock, obligations, or other securities of service organizations, provided that the aggregate of such investments shall not thereupon exceed three percent of its liabilities.

HIST: 1969 c 490 s 35; 1973 c 123 art 5 s 7; 1988 c 666 s 49; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.36 Repealed, 1981 c 182 s 6

51A.36 Repealed, 1981 c 182 s 6



Section 51A.361 Reserves.

51A.361 Reserves.

An association shall maintain reserves in the form of liquid assets, as defined in section 51A.02, subdivision 34, at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. The commissioner of commerce may prescribe the required amount of reserves for any individual association from time to time based upon examination findings or other reports relating to the association that are available to the commissioner. Reserves for an individual association as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

HIST: 1981 c 182 s 4; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 666 s 50; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1997 c 187 art 3 s 10; 1998 c 260 s 1



Section 51A.37 Investment in loans.

51A.37 Investment in loans.

Subdivision 1. Generally. Every association shall have power to invest in loans and other investments as set forth in this section.

Subd. 2. Savings account loans. Loans secured by its savings accounts.

Subd. 3. Real estate loans. Real estate loans in any amount, subject to the following conditions:

(a) An association may participate with one or more financial institutions or other entities in any real estate loan of the type in which the association is authorized to invest on its own account.

(b) The aggregate balances outstanding of real estate loans on real estate located outside the primary lending area of an association shall at no time exceed ten percent of the assets of the association, except that (1) loans insured or guaranteed in whole or in part by the United States, or a federal agency and (2) loans in which an association owns or has purchased no more than a 75 percent participation interest are not subject to this restriction.

(c) Real estate loans on home property by mortgage or contract for deed, as provided in paragraphs (a) and (b) with no limit on purchase or sale thereof; and may participate with other lenders in the making, purchasing, or selling of the loans.

(d) An association may purchase, at any sheriff's, judicial, or other sale, public or private, any real estate upon which it has a mortgage, judgment, or other lien, or in which it has any interest. It may acquire title to any real estate on which it holds any lien, in full or part satisfaction thereof, and may sell, convey, hold, lease, or mortgage the same. In transactions involving the purchase by a vendee of real estate, an association may, when authorized by its bylaws, acquire the title thereof, and it may give to the vendee a contract to convey the same as upon a sale thereof. Provided, that no association shall hereafter invest more than 50 percent of its assets in such contracts to convey. Upon default in the conditions of the contract, the association may terminate the interest of the vendee or the vendee's representatives or assigns by serving the notice provided by section 559.21, upon the vendee, or the vendee's representative or assigns.

Subd. 4. Insurance policy loans. Loans secured by the pledge of policies of life insurance, the assignment of which is properly acknowledged by the insurer.

Subd. 5. Improvement loans. Property improvement loans made pursuant to the provisions of any title of the National Housing Act, and, other loans, secured or unsecured, to home owners and other property owners for the maintenance, repair, alteration, modernization, landscaping, improvements, including new construction, furnishings, and equipment installed and intended for use as part of the structure.

Subd. 6. Manufactured home loans. Loans made for the purpose of manufactured home financing, subject to any limitations as to maximum loan amount which may be prescribed by rule of the commissioner for all associations. For the purposes of this subsection "manufactured home" shall mean a movable accommodation or relocatable housing used or designed for use as living quarters.

Subd. 7. Repealed, 1988 c 666 s 75

Subd. 8. Educational loans. Loans made for the payment of expenses of college or university education but the aggregate of such loans shall not exceed five percent of the association's assets. These loans may be secured, partially secured, or unsecured, and the association may require a comaker or comakers, insurance, guarantee under a governmental loan guarantee plan, or other protection against contingencies and subject to rules of the commissioner. The term "college or university education" means education at an institution which awards a bachelor's degree or which provides not less than a two-year program which is acceptable for full credit toward such a degree.

Subd. 9. Repealed, 1988 c 666 s 75

Subd. 10. Consumer loans. Consumer loans.

Subd. 11. Business loans. Loans to organizations and natural persons for business purposes.

Subd. 12. Agricultural loans. Loans for agricultural purposes.

Subd. 13. Loan to one borrower limits. (a) No mutual association shall make a loan to one borrower if the sum of (1) the amount of the loan and (2) the total balances of all outstanding loans owed to the association by the borrower exceeds an amount equal to ten percent of the association's savings liability or an amount equal to the sum of the association's reserves for losses and undivided profits, whichever amount is less, except that any such loan may be made if the sum of clauses (1) and (2) does not exceed $500,000.

(b) No stock association shall make a loan to one borrower if the sum of (1) the amount of the loan and (2) the total balances of all outstanding loans owed to the association by the borrower exceeds an amount equal to ten percent of the association's savings liability or an amount equal to the sum of the association's reserves for losses and capital and surplus, whichever amount is less, except that any such loan may be made if the sum of clauses (1) and (2) does not exceed $500,000.

HIST: 1969 c 490 s 37; 1971 c 136 s 2; 1971 c 387 s 7; 1980 c 524 s 5; 1981 c 365 s 9; 1985 c 248 s 70; 1986 c 444; 1988 c 666 s 51-58; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.38 Loan plans.

51A.38 Loan plans.

Subdivision 1. Generally. Real estate loans and other loans secured by a mortgage on real estate that are eligible for investment by an association under sections 51A.01 to 51A.57 may be written according to this section and section 51A.386, or upon any other plan approved by the commissioner.

Subd. 2. Appraisal. No investment in a real estate loan, the proceeds of which are used for the purchase of the real estate, shall be made until a qualified person or persons approved by the board of directors shall have made a physical inspection and submitted a signed appraisal of the value of the real estate securing such loan.

Subd. 3. Payments. Payments on real estate loans shall be applied first to other charges, and the payment of interest on the unpaid balance of the loan, in the manner determined by the association, and the remainder on the reduction of principal. All loans may be prepaid in part or in full, at any time. An association may charge a borrower a prepayment fee on any loan that is not a consumer loan. Unless otherwise agreed in writing, any prepayment of principal on any loan may, at the option of the association, be applied on the final installment of the note or other obligation until fully paid, and thereafter on the installments in the inverse order of their maturity, or, at the option of the association, the payments may be applied from time to time wholly or partially to offset payments which subsequently accrue under the loan contract.

Subd. 4. Evidence of loan. Every loan shall be evidenced by a note or instrument of obligation for the amount of the loan. The note or instrument shall specify the amount, rate of interest, or manner of calculating the rate of interest of a variable rate loan, and terms of repayment including any prepayment penalty or charge for late payment, mortgage assumption fee, and may contain all other terms of the loan contract.

Subd. 5. Security instrument for loans secured by real estate. Every loan secured by a mortgage on real property, including a real estate loan, shall be evidenced by a mortgage, deed of trust, or other transaction or instrument constituting a lien or claim upon the real estate securing the loan, according to any lawful and recognized practice which is suited to the transaction. Any such instrument or transaction shall provide specifically for the usual insurance risks, ground rents, taxes, assessments, other governmental levies, maintenance, and repairs. It may provide for an assignment of rents, and if such assignment is made, any such assignment shall be absolute upon the borrower's default, becoming operative upon written demand made by the association. All such mortgages shall be recorded in accordance with the law of this state.

Subd. 6. Repealed, 1988 c 666 s 75

Subd. 7. Advances for taxes. An association may pay taxes, assessments, ground rents, insurance premiums, and other similar charges for the protection of any loan secured by a mortgage on real property, including a real estate loan. All such payments shall be added to the unpaid balance of the loan and shall be equally secured by the lien on the property. An association may require life insurance to be assigned as additional collateral upon any real estate loan. In such event, the association shall obtain a lien upon such policy and may advance premiums thereon, and such premium advances shall be added to the unpaid balance of the loan and shall be equally secured by a lien on the property as provided above.

Subd. 8. Provision for taxes, insurance. An association may require a borrower on any loan secured by a mortgage on real property, including a real estate loan, to pay monthly in advance, in addition to interest or interest and principal payments, the equivalent of 1/12 of the estimated annual taxes, assessments, insurance premiums, ground rents, and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. The amount of such monthly charges may be increased or decreased so as to provide reasonably for the payment of the estimated annual taxes, assessment, insurance premiums, and other charges. The association at its option may hold such funds in trust and commingle them with other such funds and use the same for such purposes, or hold such funds in open account and commingle them with its own funds and advance like amounts for such purposes, or credit such funds as received to the mortgage account and advance a like amount for the purposes stated. If such funds are held in trust or invested in savings accounts, the amounts may be pledged to further secure the indebtedness and, if held in open account or credited to the loan account, the amounts when advanced for the purposes stated may be secured by the mortgage with the same priority as the original amount advanced under the mortgage. The association shall have no obligation to pay interest, earnings, or other increment to the borrower upon such monthly payments, nor to invest the same for the benefit of the borrower, unless such funds have been placed in a savings account or accounts in the borrower's name. Every association shall keep a record of the status of taxes, assessments, insurance, ground rents, and other charges on all real estate securing its real estate loans and on all real and other property owned by it.

HIST: 1969 c 490 s 38; 1986 c 444; 1988 c 666 s 59-65; 1989 c 217 s 3; 1996 c 414 art 1 s 44; 1997 c 157 s 35,67; 1998 c 260 s 1



Section 51A.385 Repealed, 1995 c 202 art 3 s 22

51A.385 Repealed, 1995 c 202 art 3 s 22



Section 51A.386 Terms and conditions of loans, contracts, and extensions of credit.

51A.386 Terms and conditions of loans, contracts, and extensions of credit.

Subdivision 1. Application. Except as otherwise provided in this section, this section applies to loans made and contracts purchased by federal and state associations, and "association" as used in this section applies to federal and state associations.

Subd. 2. Finance charge for credit sales made by a third party. A person may enter into a credit sale contract for sale to an association and an association may purchase and enforce a contract evidencing the sale, if the annual percentage rate provided for in the contract does not exceed that permitted in section 47.59 or, in the case of contracts governed by sections 168.66 to 168.77, the rates permitted by those sections.

Subd. 3. Finance charge for loans. An association may make loans and extend credit at the rates and on the terms provided for in section 47.59.

Subd. 4. Additional authority. Extensions of credit, and purchases of extensions of credit, authorized by sections 47.20, subdivision 1, 3, or 4a; 47.204; 47.21; 47.58; 47.60; 47.69; 48.153; 48.185; 48.195; 59A.01 to 59A.15; 168.66 to 168.77; 334.01; 334.011; and 334.012 may, but need not, be made according to those sections in lieu of the authority set forth in subdivisions 1 to 3, and if so, are subject to those sections, and not this section, except this subdivision. An association may also charge an organization a rate of interest and any charges agreed to by the organization and may calculate and collect finance and other charges in any manner agreed to by that organization. Except for extensions of credit the association elects to make under section 334.01, 334.011, or 334.012, chapter 334 does not apply to extensions of credit made according to this section or the sections mentioned in this subdivision.

Subd. 5. Additional charges. In addition to the finance charges permitted by this section, an association, or a person described in subdivision 2, to the extent not otherwise prohibited by law, may contract for and receive the additional charges that may be included in the amount financed provided for in section 47.59.

HIST: 1995 c 202 art 3 s 8; 1996 c 414 art 1 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.39 Repealed, 1988 c 666 s 75

51A.39 Repealed, 1988 c 666 s 75



Section 51A.40 Dealing with successors in interest.

51A.40 Dealing with successors in interest.

In the case of any investment made by an association in a loan secured by a mortgage on real property, including a real estate loan, in the event the ownership of the real estate security or any part thereof becomes vested in a person other than the party or parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, an association may, without notice to such party or parties, deal with such successor or successors in interest with reference to said mortgage and the debt thereby secured in the same manner as with such party or parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or in any way affecting the original liability of such party or parties thereunder or upon the debt thereby secured.

HIST: 1969 c 490 s 40; 1988 c 666 s 67; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.41 Right to act to avoid loss.

51A.41 Right to act to avoid loss.

Nothing in sections 51A.01 to 51A.57 or the statute law of the state shall be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.

HIST: 1969 c 490 s 41; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.42 Savings associations.

51A.42 Savings associations.

Subdivision 1. Commerce department to control. The department of commerce shall have charge of the execution of all laws relating to the savings associations chartered under the laws of Minnesota and the business thereof.

Subd. 2. Supervisor. The commissioner may appoint a savings association supervisor, whose duties shall be the supervision of all savings associations in this state.

Subd. 3. Commissioner to supervise. (a) Visits; examinations; books and records. The commissioner shall exercise a constant supervision over the books and affairs of all associations doing business within the state as provided in section 46.04.

(b) Rules. The commissioner shall have the right to pass further rules deemed necessary to enable savings associations to properly carry on the activities authorized under sections 51A.01 to 51A.57 and which are not inconsistent with the provisions of sections 51A.01 to 51A.57.

Subd. 4. Official communications referred to directors. Each official communication from the commissioner to an association, relating to any examination conducted by the commerce department, or containing suggestions and recommendations as to the conduct of business of the association, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and noted in the minutes thereof.

HIST: 1969 c 490 s 42; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.43 Supervisory power of commissioner.

51A.43 Supervisory power of commissioner.

The commissioner shall have general supervision over all associations, service organizations the principal offices of which are located in this state and which are principally owned by one or more thrift institutions, and corporations which are subject to the provisions of sections 51A.01 to 51A.57 as provided in section 46.06.

HIST: 1969 c 490 s 43; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.44 Reports and examinations.

51A.44 Reports and examinations.

Subdivision 1. Annual report. On or before the last day of April in each year, every association shall make an annual written report to the commissioner, upon a form to be prescribed and furnished by the commissioner, of its affairs and operations, which shall include a complete statement of its financial condition, including a statement of income and expense since its last previous similar report, for the 12 months ending on the 31st day of December of the previous year. Every such report shall be verified by the president and treasurer.

Subd. 2. Other reports. Every association also shall make such other reports as the commissioner may from time to time require, which shall be in such form and filed on such date as the commissioner may prescribe and shall, if required, be verified in the same manner as the annual report.

Subd. 3. Repealed, 1984 c 576 s 27

Subd. 4. Commissioner may accept examinations made by certain federal agencies. In lieu of such examination, the commissioner may accept any examination made by a federal home loan bank, the federal home loan bank board, or by the federal savings and loan insurance corporation. One copy of any examination, signed and certified by the agencies making such examination, shall be filed promptly with the commissioner.

Subd. 5. Extra or additional examinations; reports. Whenever, in the judgment of the commissioner, the condition of any association renders it necessary or expedient to make an extra examination of audit or to devote any extraordinary attention to its affairs, the commissioner shall cause the same to be done. A full and complete copy of the report of all examinations and audits shall be furnished to the association examined. Such report of examination or audit shall be presented by the president to the board of directors at its next regular or special meeting.

Subd. 6. Commissioner authorized to have appraisals made at expense of association. The commissioner is authorized in connection with any examination or audit of any association to cause to be made appraisal so real estate held by the association or securing the association's assets when specific facts or information with respect to real estate held, secured loans or lending, or when in the commissioner's opinion the association's policies, practices, operating results and trends give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association or assets secured by real estate are overvalued. In lieu of causing such appraisals to be made, the commissioner may accept any appraisal caused to be made by a federal home loan bank, the federal home loan bank board, or by the federal savings and loan insurance corporation or other insuring agency of an insured association. Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this section shall be made by a professional appraiser or appraisers selected by the commissioner, and the cost of such appraisal promptly shall be paid by such association directly to such appraiser or appraisers upon receipt by the association of a statement of such cost bearing the written approval of the commissioner. A copy of the report of each appraisal caused to be made by the commissioner pursuant to this subdivision shall be furnished to the association within a reasonable time, not to exceed 60 days, following the completion of such appraisals, and may in the case of an insured association be furnished to the insuring agency.

HIST: 1969 c 490 s 44; 1986 c 444; 1988 c 666 s 68; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.45 Enforcement and conservatorship.

51A.45 Enforcement and conservatorship.

Subdivision 1. Commissioner may order association to discontinue any illegal practice. If the commissioner, as a result of any examination or from any report made, shall find that any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state or of the United States, or any lawful order or rule of the commissioner, the commissioner shall, by a formal written order delivered to the association as aforesaid, state any alleged violation, together with a statement of the facts alleged to be such violation, and order discontinuance of such violation and conformance with all requirements of law. Such order shall specify the effective date thereof, which may be immediate or may be at a later date, and such order shall remain in effect until withdrawn by the commissioner or until terminated by a court order. Such order of the commissioner, upon application made on or after the effective date thereof by the commissioner to a court of general jurisdiction in the county in which the principal office of the association is located, shall be enforced ex parte and without notice by an order to comply entered by said court. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Any association affected by such order of the commissioner shall, after receipt thereof, have the right to apply within 30 days to any such court for an immediate hearing and order suspending the order of the commissioner until such time as the hearing has been completed. The hearing of such application to the court shall be upon such notice to the commissioner as the court shall provide. Whether upon application by the commissioner or by the association, such court shall have power to and shall adjudicate the question and enter the proper order or orders and enforce the same.

Subd. 2. Conservator. If the commissioner, as a result of any examination or from any report made believes that the public interest may be served by the appointment of a conservator, and if the commissioner shall find that any association: (a) Is in an impaired condition; (b) is engaging in practices which threaten to result in an impaired condition; or (c) is in violation of an order of injunction, as authorized by this section, which has become final in that time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a conservator for such association, which may be the commissioner, a deputy or any other person, and upon such appointment shall apply immediately to a court of general jurisdiction in the county in which the principal office of the association is located for confirmation of such appointment, and such court shall have exclusive jurisdiction to determine the issues and all related matters. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Such court shall confirm such appointment if it shall find that one or more such grounds exist, and a certified copy of the order of the court confirming such appointment shall be evidence thereof. Such conservator shall have the power and authority provided in sections 51A.01 to 51A.57 and such other power and authority as may be expressed in the order of the court. Such conservator shall endeavor promptly to remedy the situations complained of by the commissioner in the application for confirmation of such appointment. Within six months of the date of such appointment, or within 12 months if the court shall extend the six-month period, such association shall be returned to the board of directors thereof and thereafter shall be managed and operated as if no conservator had been appointed, or a receiver shall be appointed as hereinafter provided. The compensation of the conservator, as determined by the court, shall be paid by the association. A certified copy of the order of the court discharging such conservator and returning such association to the directors thereof shall be sufficient evidence thereof.

Subd. 3. Conservator; powers. Any conservator appointed shall have all the rights, powers, and privileges possessed by the officers, board of directors, and members of the association.

Subd. 4. Conservator; expenses; prohibitions. The conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

Subd. 5. Conservator; removal of officer or director. The directors and officers shall remain in office and the employees shall remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer shall be approved in writing by the commissioner.

Subd. 6. Under conservator, association may be operated as a "going concern". While the association is in the charge of a conservator, members of such association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator may permit savings account members to withdraw their accounts from the association pursuant to the provisions of sections 51A.01 to 51A.57 or under and subject to such rules as the commissioner may prescribe. The conservator shall have power to accept savings accounts and additions to savings accounts, but any such amounts received by the conservator may be segregated if the commissioner shall so order in writing; if so ordered, such amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of such association existing at the time the conservator was appointed for it or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of any such association existing at the time such conservator was appointed. All expenses of the association during such conservatorship shall be paid by the association.

HIST: 1969 c 490 s 45; 1985 c 248 s 70; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.46 Receivership.

51A.46 Receivership.

Subdivision 1. Appointment of receiver. If the commissioner shall find that any association: (a) Is in an impaired condition; (b) is engaging in practices which threaten to result in an impaired condition; or (c) is in violation of an order or injunction, as provided in section 51A.45, which has become final in that the time to appeal has expired without appeal or a final order entered from which there can be no appeal, the commissioner may appoint a receiver for such association, which may be the commissioner, a deputy or any other person, and upon such appointment shall apply immediately to a court of general jurisdiction in the county in which the principal office of the association is located for confirmation of such appointment, and such court shall have exclusive jurisdiction to determine the issues and all related matters. Such proceedings shall be given precedence over other cases pending in such court, and shall in every way be expedited. Such court shall confirm such appointment if it shall find that one or more such grounds exist, and a certified copy of the order of the court confirming such appointment shall be evidence thereof. In the case of an insured association, the appointment by the commissioner of a receiver under this section shall constitute an official determination of a public authority of this state pursuant to which a receiver is appointed for the purpose of liquidation as contemplated by and within the meaning of section 401(d) of the National Housing Act of 1934, as amended, if, within ten days after the date the application of the commissioner is filed, confirmation of such appointment or denial of confirmation has not been issued by the court. Such receiver shall have all the powers and authority of a conservator plus the power to liquidate, and shall have such other powers and authority as may be expressed in the order of the court. If the commissioner, or a deputy, or examiner is appointed receiver, then the compensation of the receiver, as determined by the court, shall be paid from the assets of the association.

Subd. 2. Appointment of federal savings and loan insurance corporation as receiver or coreceiver. If the association is an institution insured by the federal savings and loan insurance corporation, the federal savings and loan insurance corporation shall be tendered appointment as receiver or coreceiver. If it accepts such appointment, it may, nevertheless, make loans on the security of or purchase at public or private sale any part or all of the assets of the association of which it is receiver or coreceiver, provided such loan or purchase is approved by such court.

Subd. 3. Procedure. The procedure in such receivership action shall be in all other respects in accordance with the practice in such court, including all rights of appeal and review. The directors, officers, and attorneys of an association in office at the time of the initiation of any proceeding under this section or section 51A.45 may contest any such proceeding.

HIST: 1969 c 490 s 46; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.47 Correction of wrongdoings by unimpaired institution.

51A.47 Correction of wrongdoings by unimpaired institution.

No conservator or receiver shall be appointed, or private property seized, with respect to an association which is not in an impaired condition if the alleged wrongdoing can be otherwise corrected as provided in sections 51A.01 to 51A.57 or otherwise as provided by law.

HIST: 1969 c 490 s 47; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.48 Right to declaratory judgment.

51A.48 Right to declaratory judgment.

At any time after any controversy has arisen between the commissioner and an association with respect to any question of law or rule or with respect to any question involving immeasurable or irreparable damage to the association, and prior to an administrative or judicial hearing, the association or the commissioner may apply to any court of competent jurisdiction in the county in which the home office of the association is located for a declaratory judgment as to such question, and such court shall have and shall take jurisdiction and decide the controversy on its merits in accordance with the weight of the evidence, and such court shall have full power to enforce its orders.

HIST: 1969 c 490 s 48; 1985 c 248 s 70; 1988 c 666 s 69; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.49 Repealed, 1981 c 276 s 32

51A.49 Repealed, 1981 c 276 s 32



Section 51A.50 Federal associations.

51A.50 Federal associations.

The following sections apply to federal associations, except to the extent they are inconsistent with federal law or regulations: sections 47.59; 51A.01; 51A.02; 51A.065; 51A.15, subdivision 6; 51A.21, subdivisions 6a, 15, 16, 22, 25, 27, and 28; 51A.23, subdivision 1; 51A.24; 51A.251; 51A.261; 51A.262; 51A.27; 51A.28; 51A.29; 51A.30; 51A.31; 51A.37, subdivisions 1, 2, 3, paragraphs (a), (c), (d), 4, 5, 6, 7, 8, 9, 10, 11, and 12; 51A.38; 51A.386; 51A.40; 51A.50; 51A.52; 51A.56; and 51A.57.

HIST: 1969 c 490 s 50; 1981 c 276 s 29; 1984 c 576 s 25; 1988 c 666 s 70; 1995 c 202 art 3 s 9; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.51 Fees.

51A.51 Fees.

Subdivision 1. Fees to be paid to state treasurer. An association shall pay fees by delivering to the commissioner a check payable to the state treasurer.

Subd. 2. Incorporation fee. At the time of filing the application for a certificate of incorporation, the incorporators shall pay a $1,000 filing fee which shall be paid into the state treasury and credited to the general fund, and shall pay to the banking department a $500 investigation fee. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the department of commerce in approving or disapproving the application, payable to the state treasurer and credited by the treasurer to the general fund, shall be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 3. Fee for change of location of an established office. There shall accompany each application to the commissioner for leave to change the location of an established office, a fee of $50 payable to the banking department. In the event of a hearing on the application to change the location of an established office, an additional fee of $1,000 payable to the state treasury and $450 payable to the banking department shall be delivered to the office of the commissioner of commerce prior to the publication of the notice of hearing.

Subd. 3a. Fee for establishment of other than principal office. There shall accompany each application to the commissioner for establishment of other than the principal office a $1,000 filing fee payable to the state treasury and $500 payable to the banking department. If an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the department of commerce in approving or disapproving the application, payable to the state treasurer and credited by the treasurer to the general fund, shall be paid by the applicant and 50 percent equally by the intervening parties.

Subd. 4. Supervision and examination fee. At the time of filing its annual report each association shall pay to the commissioner as a fee for supervision and examination an annual assessment as determined by the commissioner pursuant to the provisions of section 46.131. Such assessment shall be in lieu of all other license fees and charges of any kind whatsoever to any other state department or office, municipality, county, or other political subdivision; provided that the commissioner may assess against any such association the actual and necessary per diem expenses of and incidental to any additional examinations, or to supervision, or to any appraisal or special audit made pursuant to an order of the commissioner acting under authority of sections 51A.01 to 51A.58.

Subd. 5. Merger fee. At the time of filing with the commissioner of any proposed merger or consolidation plan, the associations proposing so to merge or consolidate shall submit therewith a fee of $250 payable to the banking department, which fee shall be paid in equal parts by the associations parties to the proposal.

HIST: 1969 c 399 s 1; 1969 c 490 s 51; 1971 c 387 s 8-10; 1973 c 35 s 19; 1983 c 250 s 16,17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 10,11,92; 1988 c 666 s 71; 1989 c 217 s 13; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.52 Directors, employees, members, and stockholders of association may acknowledge instruments to which it is a party.

51A.52 Directors, employees, members, and stockholders of association may acknowledge instruments to which it is a party.

No public officer qualified to take acknowledgments or proofs of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument in writing in which an association is interested by reason of membership in, stockholder interest in, or employment by an association so interested, and any acknowledgments or proofs heretofore taken are hereby validated.

HIST: 1969 c 490 s 52; 1981 c 276 s 30; 1986 c 444; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.53 Powers of federal associations; approval.

51A.53 Powers of federal associations; approval.

Subject to the approval of the commissioner, any savings association organized under sections 51A.01 to 51A.58 is vested with all powers conferred upon a federal association organized under the laws and regulations of the United States or its agencies, as amended, as fully and completely as if the powers were specifically enumerated and described herein, provided that the same are not specifically prohibited by state law.

HIST: 1969 c 490 s 53; 1981 c 276 s 31; 1988 c 666 s 72; 1989 c 217 s 14; 1995 c 202 art 1 s 25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.54 Insolvent associations liquidated.

51A.54 Insolvent associations liquidated.

Insolvent associations shall be liquidated under and pursuant to the statutes relating to the liquidation of insolvent banks.

HIST: 1969 c 490 s 54; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.55 Conformity.

51A.55 Conformity.

Subdivision 1. Thrift and home financing organizations. All persons accepting moneys from the public and engaged in home financing, whether or not incorporated, and every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes, except those regulated under other Minnesota statutes or federal laws, by whatever name known, shall at the time sections 51A.01 to 51A.58 become effective be subject to the provisions of sections 51A.01 to 51A.58 and shall be deemed to exist hereunder.

Subd. 2. Existing corporations. The name, rights, powers, privileges, and immunities of every such corporation heretofore incorporated in this state shall be governed, controlled, construed, extended, limited, and determined by the provisions of sections 51A.01 to 51A.58 to the same extent and effect as if such corporation had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, or charter, however entitled, bylaws and constitution, or other rules of every such corporation heretofore made or existing are hereby modified, altered, and amended to conform to the provisions of sections 51A.01 to 51A.58, with or without the issuance or approval by the commissioner of conformed copies of such documents, and the same are declared void to the extent that the same are inconsistent with the provisions of sections 51A.01 to 51A.58; except that the obligations of any such existing corporation, whether between such corporation and its members, or any of them, or any other person or persons, or any valid contract between the members of any such corporation, or between such corporation and any other person or persons, existing on July 1, 1969, shall not be in any way impaired by the provisions of sections 51A.01 to 51A.58, and, with such exceptions, every such corporation shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by sections 51A.01 to 51A.58, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution, or rules.

Subd. 3. All obligations heretofore contracted may be enforced. All obligations to any such corporation heretofore contracted shall be enforceable by it and in its name, and demands, claims, and rights of action against any such corporation may be enforced against it as fully and completely as they could have been enforced heretofore.

HIST: 1969 c 490 s 55; 1989 c 217 s 15,16; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.56 Act controlling.

51A.56 Act controlling.

Insofar as the provisions of sections 51A.01 to 51A.58 are inconsistent with the provisions of any other law affecting associations, the provisions of sections 51A.01 to 51A.58 shall control.

HIST: 1969 c 490 s 56; 1988 c 666 s 73; 1989 c 217 s 17; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.57 Separability.

51A.57 Separability.

If any provision, clause, or phrase of sections 51A.01 to 51A.58 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of sections 51A.01 to 51A.58 which can be given effect without the invalid provisions or application, and to this end the provisions of sections 51A.01 to 51A.58 are declared to be separable.

HIST: 1969 c 490 s 57; 1989 c 217 s 18; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1



Section 51A.58 Interstate branching.

51A.58 Interstate branching.

An association, whether or not the subsidiary of a savings and loan holding company, may, by acquisition, merger, purchase and assumption of some or all of the assets and liabilities, or consolidation, establish or operate branch offices in any reciprocating state, and a savings association chartered in any reciprocating state may establish or operate branch offices in this state by acquisition, merger, purchase, and assumption of some or all of the assets or liabilities or consolidation. A savings and loan holding company with its headquarters in this state may acquire by direct or indirect ownership or control the voting shares of a savings and loan holding company, savings association, or savings bank located in any reciprocating state, and a savings and loan holding company with its headquarters in a reciprocating state, may acquire by direct or indirect ownership or control the voting shares of a savings and loan holding company, a savings association, or savings bank located in this state, and may acquire and merge with a savings and loan holding company with its headquarters in this state. For the purposes of this section, "reciprocating state" is a state that authorizes the establishment of branch offices in that state by an association located in this state, and the acquisition of savings associations and savings banks located in that state by a savings and loan holding company with its headquarters in this state, under conditions no more restrictive than those imposed by the laws of Minnesota as determined by the commissioner of commerce.

The commissioner of commerce shall adopt rules to provide that procedural requirements equivalent to those contained in sections 48.90 to 48.99 apply to reciprocal interstate branching and acquisitions by savings associations.

HIST: 1986 c 339 s 16; 1Sp1986 c 3 art 2 s 27; 1987 c 349 art 1 s 26; 1994 c 484 s 2; 1995 c 202 art 1 s 14,25; 1996 c 414 art 1 s 44; 1997 c 157 s 67; 1998 c 260 s 1






Chapter 52 Credit Unions

Section 52.01 Organization.

52.01 Organization.

Any seven residents of the state may apply to the commissioner of commerce for permission to organize a credit union.

A credit union is a cooperative society, incorporated for the twofold purpose of promoting thrift among its members and creating a source of credit for them at legitimate rates of interest for provident purposes.

A credit union is organized in the following manner:

(1) The applicants execute, in duplicate, a certificate of organization by the terms of which they agree to be bound, which shall state:

(a) the name and location of the proposed credit union;

(b) the names and addresses of the subscribers to the certificate and the number of shares subscribed by each;

(2) The applicants submit the following in the form prescribed by the commissioner of commerce:

(a) a statement of the common bond of the proposed credit union;

(b) the number of potential members;

(c) the geographic dispersion of the potential members;

(d) evidence of interest, including willingness of potential members to assume responsibility for leadership and service;

(e) a two-year forecast of probable levels of assets, shares and deposits, and income and expense;

(f) the availability of other credit union services to the potential members;

(g) other information the commissioner requires;

(3) They next prepare and adopt bylaws for the general governance of the credit union consistent with the provisions of this chapter, and execute them in duplicate;

(4) The certificate and the bylaws, both executed in duplicate, are forwarded to the commissioner of commerce with a $1,000 application fee, which may be waived by the commissioner for a credit union to be located in a low- or moderate-income area as defined in Code of Federal Regulations, title 12, part 25(1), (n)(1) and (n)(2), and where no other depository institution operates an office;

(5) The commissioner of commerce shall, within 60 days of the receipt of the certificate, the information required by paragraph (2), and the bylaws determine whether they comply with the provisions of this chapter, and whether or not the organization of the credit union in question would benefit its members, be economically feasible, and be consistent with the purposes of this chapter;

(6) Thereupon the commissioner of commerce shall notify the applicants of the decision. If it is favorable, the commissioner shall upon receipt of a commitment for insurance of accounts as required by section 52.24, subdivision 2, issue a certificate of approval, attached to the duplicate certificate of organization, and return them with the duplicate bylaws to the applicants. If it is unfavorable, the applicants may, within 60 days after the decision, appeal for a review in a court of competent jurisdiction;

(7) The applicants shall thereupon file the duplicate of the certificate of organization, with the certificate of approval attached thereto, with the secretary of state, who shall make a record of the certificate and return it, with a certificate of record attached thereto, to the commissioner of commerce for permanent records; and

(8) Thereupon the applicants shall be a credit union incorporated in accordance with the provisions of this chapter.

In order to simplify the organization of credit unions, the commissioner of commerce shall prepare approved forms of certificate of organization and bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance, and on written application of seven residents of the state, shall supply them without charge with a blank certificate of organization and a copy of the form of suggested bylaws.

HIST: (7774-1) 1925 c 206 s 1; 1949 c 88 s 1; 1951 c 308 s 1; 1971 c 154 s 1; 1975 c 303 s 1; 1976 c 181 s 2; 1981 c 220 s 14; 1983 c 230 s 1; 1983 c 289 s 114 subd 1; 1984 c 512 s 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 27; 1999 c 151 s 25



Section 52.02 Bylaws and amendments, approval.

52.02 Bylaws and amendments, approval.

Subdivision 1. Amendments by members. (a) To amend the certificate of organization or bylaws, proposed amendments shall be set forth as follows:

(1) if balloting by mail has not been authorized by the board of directors, then a statement of intent to amend which identifies the proposed amendments shall be set forth in the notice of the meeting; or

(2) if balloting by mail has been authorized by the board of directors as either the exclusive means of voting or in conjunction with voting in person, a statement of intent to amend which identifies the proposed amendments shall be set forth in a notice mailed to all members eligible to vote at least 30 days prior to the close of balloting by mail. Any amendments to the certificate of organization or bylaws shall be approved by two-thirds vote of the members actually voting, if the members actually voting constitute a quorum.

(b) A member receiving notice of a proposed bylaw amendment pursuant to this subdivision may request a written copy of the proposed bylaw amendment. This request must be made no later than ten days prior to the close of balloting by mail or the date set for the meeting. The credit union shall provide the member with a written copy of the proposed bylaw amendment upon receipt of a timely request and the original notice must inform the member of the right to make a request. A copy of the proposed amendments shall be posted in the credit union's office for member review 30 days prior to the close of balloting by mail or the date of the meeting.

Subd. 2. Bylaw amendments by directors. The members may, pursuant to subdivision 1, provide for the bylaws to be amended by the board of directors. If the bylaws permit amendment by the directors, any amendments shall be approved by a two-thirds vote of the total number of directors authorized. The board of directors shall not adopt, amend, or repeal a bylaw fixing a quorum for meetings of members, prescribing procedures for removing directors or filling vacancies in the board, or fixing the number of directors or their classifications, qualifications, or terms of office, but may adopt or amend a bylaw to increase the number of directors. If three percent or more of all members propose a resolution for action by the members to adopt, amend, or repeal bylaws adopted, amended, or repealed by the board and the resolution sets forth the provisions proposed for adoption, amendment, or repeal, the resolution shall be submitted to the members for a vote as provided in subdivision 1.

Subd. 3. Approval. Amendments to the certificate of organization or bylaws must be approved by the commissioner of commerce before they become operative. The commissioner shall not unreasonably withhold approval if the amendments do not violate any provision of this chapter or other state law. In any event, the commissioner shall approve or disapprove the proposed amendment within 60 days of the date the proposed amendment is submitted to the commissioner by the credit union. In case of disapproval the credit union shall have the right to appeal to a court of competent jurisdiction within the time limits stated in section 52.01, clause (6). In case any amendment to the certificate of organization is adopted, the resolution, containing a full text of the amendment and verified by its president or treasurer and approved by the commissioner of commerce, shall be recorded in the office of the secretary of state.

HIST: (7774-2) 1925 c 206 s 2; 1933 c 346 s 1; 1949 c 88 s 2; 1961 c 331 s 1; 1971 c 154 s 2; 1976 c 176 s 1; 1976 c 181 s 2; 1982 c 429 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 185; 1987 c 349 art 1 s 28; 1989 c 127 s 1



Section 52.03 "Credit union," unlawful use.

52.03 "Credit union," unlawful use.

Subdivision 1. Penalty. Except as provided in subdivision 2, it shall be a misdemeanor for any person, association, copartnership, or corporation, except corporations organized in accordance with the provisions of this chapter, to use the words "credit union" in their name or title.

Subd. 2. Reciprocity. With the approval of the commissioner, a credit union chartered in another state shall be permitted to do business in Minnesota if Minnesota credit unions are permitted to do business in that state, and if:

(a) the credit union is organized under laws similar to Minnesota laws applicable to credit unions;

(b) the credit union is financially solvent;

(c) the credit union needs to conduct business in this state to adequately serve its members in this state;

(d) the credit union satisfies the mandatory share and deposit insurance requirements in section 52.24;

(e) the credit union designates and maintains an agent for the service of process in this state; and

(f) the credit union complies with the provisions of section 52.04.

Subd. 3. Cease and desist. If subsequent to approval it is determined that a reciprocating state credit union is not in compliance with the criteria of subdivision 2, the commissioner may by order require such reciprocating state credit union to discontinue its Minnesota operations by a date certain. The order would be subject to the procedures applicable to cease and desist proceedings pursuant to sections 46.23 to 46.33 and any rules promulgated thereunder.

HIST: (7774-3) 1925 c 206 s 3; 1984 c 500 s 1; 1984 c 655 art 2 s 7 subd 1



Section 52.04 Powers.

52.04 Powers.

Subdivision 1. A credit union has the following powers:

(1) to offer its members and other credit unions various classes of shares, share certificates, deposits, or deposit certificates;

(2) to receive the savings of its members either as payment on shares or as deposits, including the right to conduct Christmas clubs, vacation clubs, and other thrift organizations within its membership. Trust funds received by a real estate broker or the broker's salespersons in trust may be deposited in a credit union;

(3) to make loans to members for provident or productive purposes as provided in section 52.16;

(4) to make loans to a cooperative society or other organization having membership in the credit union;

(5) to deposit in state and national banks and trust companies authorized to receive deposits;

(6) to invest in any investment legal for savings banks or for trust funds in the state and, notwithstanding clause (3), to invest in and make loans of unsecured days funds (federal funds or similar unsecured loans) to financial institutions insured by an agency of the federal government and a member of the Federal Reserve System or required to maintain reserves at the Federal Reserve;

(7) to borrow money as hereinafter indicated;

(8) to adopt and use a common seal and alter the same at pleasure;

(9) to make payments on shares of and deposit with any other credit union chartered by this or any other state or operating under the provisions of the Federal Credit Union Act, in amounts not exceeding in the aggregate 25 percent of its unimpaired assets. However, payments on shares of and deposit with credit unions chartered by other states are restricted to credit unions insured by the National Credit Union Administration. The restrictions imposed by this clause do not apply to share accounts and deposit accounts of the Minnesota corporate credit union in United States central credit union or to share accounts and deposit accounts of credit unions in the Minnesota corporate credit union;

(10) to contract with any licensed insurance company or society to insure the lives of members to the extent of their share accounts, in whole or in part, and to pay all or a portion of the premium therefor;

(11) to indemnify each director, officer, or committee member, or former director, officer, or committee member against all expenses, including attorney's fees but excluding amounts paid pursuant to a judgment or settlement agreement, reasonably incurred in connection with or arising out of any action, suit, or proceeding to which that person is a party by reason of being or having been a director, officer, or committee member of the credit union, except with respect to matters as to which that person is finally adjudged in the action, suit, or proceeding to be liable for negligence or misconduct in the performance of duties. The indemnification is not exclusive of any other rights to which that person may be entitled under any bylaw, agreement, vote of members, or otherwise;

(12) upon written authorization from a member, retained at the credit union, to make payments to third parties by withdrawals from the member's share or deposit accounts or through proceeds of loans made to such member, or by permitting the credit union to make those payments from the member's funds prior to deposit; to permit draft withdrawals from member accounts, but a credit union proposing to permit draft withdrawals shall notify the commissioner of commerce, in the form prescribed, of its intent not less than 90 days prior to authorizing draft withdrawals. The board of directors of a credit union may restrict one class of shares to the extent that it may not be redeemed, withdrawn, or transferred except upon termination of membership in the credit union;

(13) to inform its members as to the availability of various group purchasing plans which are related to the promotion of thrift or the borrowing of money for provident and productive purposes by means of informational materials placed in the credit union's office, through its publications, or by direct mailings to members by the credit union;

(14) to facilitate its members' voluntary purchase of types of insurance incidental to promotion of thrift or the borrowing of money for provident and productive purposes including, but not limited to the following types of group or individual insurance: Fire, theft, automobile, life and temporary disability; to be the policy holder of a group insurance plan or a subgroup under a master policy plan and to disseminate information to its members concerning the insurance provided thereunder; to remit premiums to an insurer or the holder of a master policy on behalf of a credit union member, if the credit union obtains written authorization from the member for remittance by share or deposit withdrawals or through proceeds of loans made by the members, or by permitting the credit union to make the payments from the member's funds prior to deposit; and to accept from the insurer reimbursement for expenses incurred or in the case of credit life, accident and health, and involuntary unemployment insurance within the meaning of chapter 62B commissions for the handling of the insurance. The amount reimbursed or the commissions received may constitute the general income of the credit union. The directors, officers, committee members and employees of a credit union shall not profit on any insurance sale facilitated through the credit unions;

(15) to contract with another credit union to furnish services which either could otherwise perform. Contracted services under this clause are subject to regulation and examination by the commissioner of commerce like other services;

(16) in furtherance of the twofold purpose of promoting thrift among its members and creating a source of credit for them at legitimate rates of interest for provident purposes, and not in limitation of the specific powers hereinbefore conferred, to have all the powers enumerated, authorized, and permitted by this chapter, and such other rights, privileges and powers incidental to, or necessary for, the accomplishment of the objectives and purposes of the credit union;

(17) to rent safe deposit boxes to its members if the credit union obtains adequate insurance or bonding coverage for losses which might result from the rental of safe deposit boxes;

(18) notwithstanding the provisions of section 52.05, to accept deposits of public funds in an amount secured by insurance or other means pursuant to chapter 118A or section 9.031 or other applicable law and to receive deposits of trust funds provided that either the provider or the beneficial owner of the funds is a member of the credit union accepting the deposit;

(19) to accept and maintain treasury tax and loan accounts of the United States and to pledge collateral to secure the treasury tax or loan accounts, in accordance with the regulations of the Department of Treasury of the United States;

(20) to accept deposits pursuant to section 149A.97, subdivision 5, notwithstanding the provisions of section 52.05, if the deposits represent funding of prepaid funeral plans of members;

(21) to sell, in whole or in part, real estate secured loans provided that:

(a) the loan is secured by a first lien;

(b) the board of directors approves the sale;

(c) if the sale is partial, the agreement to sell a partial interest shall, at a minimum:

(i) identify the loan or loans covered by the agreement;

(ii) provide for the collection, processing, remittance of payments of principal and interest, taxes and insurance premiums and other charges or escrows, if any;

(iii) define the responsibilities of each party in the event the loan becomes subject to collection, loss or foreclosure;

(iv) provide that in the event of loss, each owner shall share in the loss in proportion to its interest in the loan or loans;

(v) provide for the distribution of payments of principal to each owner proportionate to its interest in the loan or loans;

(vi) provide for loan status reports;

(vii) state the terms and conditions under which the agreement may be terminated or modified; and

(d) the sale is without recourse or repurchase unless the agreement:

(i) requires repurchase of a loan because of any breach of warranty or misrepresentation;

(ii) allows the seller to repurchase at its discretion; or

(iii) allows substitution of one loan for another;

(22) in addition to the sale of loans secured by a first lien on real estate, to sell, pledge, discount, or otherwise dispose of, in whole or in part, to any source, a loan or group of loans, other than a self-replenishing line of credit; provided, that within a calendar year beginning January 1 the total dollar value of loans sold, other than loans secured by real estate or insured by a state or federal agency, shall not exceed 25 percent of the dollar amount of all loans and participating interests in loans held by the credit union at the beginning of the calendar year, unless otherwise authorized in writing by the commissioner;

(23) to designate the par value of the shares of the credit union by board resolution;

(24) to exercise by resolution the powers set forth in United States Code, title 12, section 1757. Before exercising each power, the board must submit a plan to the commissioner of commerce detailing implementation of the power to be used;

(25) to offer self-directed individual retirement accounts and Keogh accounts and act as custodian and trustee of these accounts if:

(1) all contributions of funds are initially made to a deposit, share or share certificate account in the credit union;

(2) any subsequent transfer of funds to other assets is solely at the direction of the member and the credit union exercises no investment discretion and provides no investment advice with respect to plan assets; and

(3) the member is clearly notified of the fact that National Credit Union Share Insurance Fund coverage is limited to funds held in deposit, share or share certificate accounts of National Credit Union Share Insurance Fund-insured credit unions.

Subd. 2. Repealed, 1985 c 137 s 3

Subd. 2a. Credit sales or service contracts. A person may enter into a credit sale or service contract for sale to a state or federal credit union doing business in this state, and a credit union may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 4 to 14.

Subd. 3. Comparability with federal credit unions. The commissioner of commerce may authorize credit union activity in which credit unions subject to the jurisdiction of the federal government may be authorized to engage by federal legislation, ruling, or regulation. The commissioner may not authorize state credit unions subject to this chapter to engage in credit union activity prohibited by the laws of this state.

HIST: (7774-4) 1925 c 206 s 4; 1937 c 213 s 1; 1943 c 247 s 1; 1949 c 88 s 3; 1961 c 331 s 2; 1963 c 384 s 1; 1967 c 301 s 1; 1971 c 154 s 3; 1973 c 740 s 1; 1975 c 394 s 1; 1976 c 308 s 1; 1977 c 71 s 1; 1977 c 84 s 1; 1977 c 315 s 1; 1978 c 747 s 3; 1979 c 50 s 7; 1979 c 149 s 1; 1981 c 99 s 1; 1981 c 316 s 1; 1983 c 43 s 1; 1983 c 289 s 114 subd 1; 1984 c 512 s 2; 1984 c 655 art 1 s 92; 1985 c 137 s 1; 1986 c 353 s 3; 1986 c 444; 1987 c 105 s 2; 1991 c 42 s 2; 1993 c 257 s 30,31; 1993 c 343 s 3; 1995 c 202 art 3 s 10; 1997 c 157 s 36,37; 1997 c 215 s 2; 2000 c 427 s 8; 2001 c 7 s 90



Section 52.05 Membership.

52.05 Membership.

Subdivision 1. Requirements. Credit union membership consists of the incorporators and other persons as may be elected to membership and subscribe to at least one share as designated by the board of directors, pay the initial installment thereon and the entrance fee if any. In addition to a regularly qualified member, the spouse of a member, the blood or adoptive relatives of either of them and their spouses may be members. When an individual member of a credit union leaves the field of membership, the member, and all persons who became members by virtue of that individual's membership may continue as members. The surviving spouse of a regularly qualified member, and the blood or adoptive relatives of either of them and their spouses may become members. Organizations, incorporated or otherwise, composed for the most part of the same general group as the credit union membership may be members. Credit unions chartered by this or any other state, or any federal credit union may be members. Credit union organizations shall be limited to groups, of both large and small membership, having a common bond of occupation, or association, or to residents within a well-defined neighborhood, community, or rural district.

Subd. 2. Application. Any 15 persons representing a group may apply to the commissioner, advising the commissioner of the common bond of the group and its number of potential members, for a determination whether it is feasible for the group to form a credit union. Upon a determination that it is not feasible to organize because the number of potential members is too small, the applicants will be certified by the commissioner as eligible to petition for membership in an existing credit union capable of serving the group. If the credit union so petitioned resolves to accept the group into membership, it shall follow the bylaw amendment and approval procedure set forth in section 52.02.

The commissioner shall adopt rules to implement this subdivision. These rules must provide that:

(1) for the purpose of this subdivision, groups with a potential membership of less than 1,500 will be considered too small to be feasible as a separate credit union, unless there are compelling reasons to the contrary, relevant to the objectives of this subdivision;

(2) groups with a potential membership in excess of 1,500 will be considered in light of all circumstances relevant to the objectives of this subdivision; and

(3) all group applications, except for applications from groups made up of members of existing credit unions or groups made up of people who have a common employer which qualifies them for membership in an existing credit union, will be considered separately from any consideration of the membership provisions of existing credit unions; except that, groups made up of members of an existing credit union may be certified under this subdivision with the agreement of the credit union.

HIST: (7774-5) 1925 c 206 s 5; 1945 c 540 s 1; 1949 c 88 s 4; 1953 c 40 s 1; 1955 c 453 s 1; 1961 c 331 s 3; 1971 c 154 s 4; 1973 c 740 s 2; 1979 c 106 s 1; 1983 c 230 s 2; 1984 c 512 s 3; 1986 c 444; 1987 c 181 s 1; 1995 c 202 art 4 s 22; 1999 c 151 s 26



Section 52.06 Supervision; reports; audits; fees.

52.06 Supervision; reports; audits; fees.

Subdivision 1. Report and audit schedule. Credit unions shall be under the supervision of the commissioner of commerce. Each credit union shall annually, on or before January 25, file a report with the commissioner of commerce on forms supplied by the commissioner for that purpose giving such relevant information as the commissioner may require concerning the operations during the preceding calendar year. Additional reports may be required. Credit unions shall be examined, at least once every 18 calendar months, by the commissioner of commerce. Further, in lieu of this examination the commissioner may accept any examination made by the National Credit Union Administration, provided a copy of the examination is furnished to the commissioner. A report of the examination by the commissioner of commerce shall be forwarded to the president, or the chair of the board if the position is so designated pursuant to section 52.09, subdivision 4, of the examined credit union within 60 days after completion of the examination. Within 60 days of the receipt of such report, a general meeting of the directors and committees shall be called to consider matters contained in the report. For failure to file reports when due, unless excused for cause, the credit union shall pay to the state treasurer $5 for each day of its delinquency.

Subd. 2. Bookkeeping standards. Whenever it shall appear to the commissioner of commerce that any credit union operating in this state does not keep books and accounts in such manner as to enable the commissioner to readily ascertain the true condition of such credit union, the commissioner may require the officers of such credit union or any of them to open and keep such books or accounts as the commissioner may determine and prescribe for the purpose of keeping accurate and convenient records of the transactions and accounts of such credit union. Credit union books and records must be maintained in one location and be available for examination sometime between the hours of 8:00 a.m. and 5:00 p.m. weekdays. Any credit union failing to produce the books and records when requested shall be charged for such attempted examination by the examiner on the basis outlined in section 46.131 and a like charge shall be assessed for each and every attempt made by the examiner to obtain the books and records. Prepaid expenses may be treated as an asset account in accordance with sound accounting procedures.

HIST: (7774-6) 1925 c 206 s 6; 1945 c 540 s 2; 1949 c 88 s 5; 1961 c 331 s 4; 1963 c 396 s 1; 1967 c 51 s 1; 1971 c 154 s 5; 1973 c 740 s 3,4; 1981 c 73 s 1; 1983 c 289 s 114 subd 1; 1984 c 576 s 17; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1992 c 587 art 1 s 18



Section 52.061 Repealed, 2001 c 161 s 58

52.061 Repealed, 2001 c 161 s 58



Section 52.062 Credit unions; suspension of operation.

52.062 Credit unions; suspension of operation.

Subdivision 1. Reasons for commissioner's action. Whenever the commissioner of commerce shall find that a credit union is engaged in unsafe or unsound practices in conducting its business or that the shares of the members are impaired or are in immediate danger of becoming impaired, or that such credit union has knowingly or negligently permitted any of its officers, directors, committee members, or employees to violate any material provision of any law, bylaw, or rule to which the credit union is subject, the commissioner of commerce may proceed in the manner provided by subdivision 2, 3, or 4.

Subd. 2. Suspension. The commissioner of commerce may suspend the operation of the credit union by giving notice to its board of directors by certified mail with a copy to the advisory council. Said notice shall include a list of reasons for said suspension and a list of any specific violations of law, bylaw, or rule, and shall specify which operations of the credit union may be continued during the period of suspension. The notice shall also fix a time and place for a hearing before the commissioner of commerce or such person or persons as the commissioner of commerce may designate. The hearing shall be held within 60 days of the notice of suspension, and the advisory council shall sit at such hearing for the purpose of providing advice and counsel to the commissioner of commerce or a representative. Evidence may be produced at said hearing by any party thereto, and the commissioner of commerce shall base the decision as to the continued suspension of operation of the credit union upon said evidence. If the commissioner of commerce decides to continue the suspension, the commissioner shall give notice of the decision to the board of directors of the credit union.

Subd. 3. Investigation by advisory task force. In lieu of immediate suspension of the operation of the credit union, the commissioner of commerce may submit to the advisory task force, with a copy to the affected credit union, a statement with respect to said practices or violations for the purpose of investigation and review by the advisory task force so that it may attempt to cause the correction of said practices or violations. Unless said corrections shall be made within 60 days of the notice to the advisory task force and the credit union, the commissioner of commerce, if intending to proceed further, shall give written notice to the affected credit union of the intention to suspend the operation of the credit union, and fix a time and place for a hearing before the commissioner of commerce, or such person or persons as the commissioner of commerce may designate. The advisory task force shall sit at such hearing for the purpose of providing advice and counsel to the commissioner of commerce or a representative. Evidence may be produced at said hearing by any party thereto, and the commissioner of commerce shall base the decision as to the suspension of operation of the credit union upon said evidence. If the commissioner of commerce decides to suspend operation of the credit union, the board of directors shall be given notice by certified mail of such suspension, which notice shall include a list of reasons for such suspension and a list of any specific violations of law, bylaw, or rule, and shall specify which operations of the credit union may continue during the period of suspension.

Subd. 4. Consent cease and desist order. In lieu of suspension of the operation of the credit union, the commissioner of commerce and the board of directors of the credit union may agree to execute a consent cease and desist order in which the parties agree to waive the right to a hearing and agree that the credit union shall cease and desist from unsafe or unsound practices, or violations. The order must specify whether credit union operation may continue, and if operation may continue, the conditions under which operation may continue.

HIST: 1967 c 51 s 3; 1978 c 674 s 60; 1983 c 260 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1997 c 157 s 38,39



Section 52.063 Proceedings following suspension, continuation of suspension, or consent cease and desist order; appointment of National Credit Union Administration Board as receiver.

52.063 Proceedings following suspension, continuation of suspension, or consent cease and desist order; appointment of National Credit Union Administration Board as receiver.

Subdivision 1. Proceedings following suspension or continuation of suspension. Upon receipt of the suspension notice or the notice of the continuation of suspension under section 52.062, subdivision 2 or 3, the credit union shall immediately cease or continue cessation of all operations except those operations specifically authorized by the commissioner of commerce. If the notice is given pursuant to determination by the commissioner of commerce after a hearing, the board of directors shall have 60 days from the receipt of said notice in which to file with the commissioner of commerce a proposed plan of corrective actions or to request that a receiver be appointed for the credit union. The commissioner of commerce shall have 30 days from the receipt of the proposed plan of corrective actions to determine if the proposed corrective actions are sufficient to correct the deficiencies which formed the basis for the suspension. If the commissioner of commerce determines that the proposed corrective actions are sufficient, the suspension shall be lifted and the credit union returned to normal operations under its board of directors. If the commissioner of commerce believes the proposed corrective actions insufficient, or if the board has failed to answer the suspension notice, or has requested that a receiver be appointed, then the commissioner of commerce shall apply to the district court for appointment of a receiver. The credit union shall have the right, within six months of the receipt of any notice of suspension or continuation of suspension pursuant to a determination by the commissioner of commerce after hearing, to appeal to the district court for a ruling as to the validity of such notice.

Subd. 2. Proceedings following consent cease and desist order. If the commissioner of commerce and the board of directors of the credit union execute a consent cease and desist order in lieu of a suspension under section 52.062, subdivision 4, the board of directors of the credit union may request that the commissioner of commerce seek court appointment of a receiver for the credit union. The consent cease and desist order must state that the credit union has requested that the commissioner seek appointment of a receiver.

Subd. 3. Appointment of National Credit Union Administration Board as receiver. Upon a request by the commissioner of commerce, the court may appoint the National Credit Union Administration Board, created by section 3 of the Federal Credit Union Act, as amended, as receiver of a credit union, without bond, when the deposits of the credit union are to any extent insured by the National Credit Union Administration Board, and the credit union has had its operations suspended or has executed a consent cease and desist order with the commissioner in lieu of a suspension under section 52.062. Notwithstanding any other provisions of law, the commissioner of commerce may, in the event of the suspension or consent cease and desist order, tender to the National Credit Union Administration Board the proposed appointment as receiver of the credit union. If the National Credit Union Administration Board accepts the proposed appointment and the court appoints the National Credit Union Administration Board as receiver upon a request by the commissioner, the National Credit Union Administration Board shall have and possess all the powers and privileges provided by the laws of this state and section 207 of the Federal Credit Union Act, as amended, with respect to a receiver of a credit union, the board of directors of the credit union, and its members.

HIST: 1967 c 51 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 40



Section 52.064 Receivership.

52.064 Receivership.

Subdivision 1. Ceasing operations; planning for return. A receiver shall take possession and control of all the books, assets, and records of the credit union, which shall not be subject to any levy or attachment, and shall cease or continue cessation of all operations except those which have been authorized by the court. For a period of 90 days after the appointment of the receiver, or such longer time as the court may prescribe, the receiver, the board of directors of the credit union, or any group of 15 members of the credit union may apply to the court for permission to file, and if permitted may file, a plan of reorganization, merger, or consolidation for the credit union. If such plan is approved by the commissioner of commerce and the court, the books, assets, and records of the credit union shall be returned to the members pursuant to the plan, and the receiver shall be discharged.

Subd. 2. Winding up. If a plan of reorganization, merger, or consolidation is not submitted during the 90 day period, or such other period allowed by the court, or if any such plan is not approved by the commissioner of commerce and the court, the receiver shall proceed to collect and distribute the assets of the credit union, discharge its debts, and do such other acts required in order to wind up its business, and may sue and be sued for the purpose of enforcing its claims, debts, and obligations until its affairs are completed and the receiver discharged. The receiver shall use the assets of the credit union to pay first, expenses incidental to the receivership and liquidation proceedings; second, any creditors other than depositors; and third, depositors. Assets then remaining shall be distributed to the members proportionately to shares held by each member as of the date the receiver is appointed.

Subd. 3. Waiver when credit union requests appointment of National Credit Union Administration Board as receiver. If the board of directors of the credit union has made a request to the commissioner of commerce to seek court appointment of the National Credit Union Administration Board as its receiver, and the commissioner elects to seek this appointment, then the board of directors of the credit union may waive the right to apply to the court for permission to file, and the right to file, a plan of reorganization, merger, or consolidation for the credit union within 90 days of the appointment of the receiver under subdivision 1. The board of directors of the credit union may waive this right on behalf of itself, and on behalf of the members of the credit union, when the board of directors of the credit union determines that such action is in the best interests of the credit union and its members, so that the deposit insurer may proceed expeditiously to wind up the affairs of the credit union upon appointment as receiver.

HIST: 1967 c 51 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 41



Section 52.07 Fiscal year; meetings; voting.

52.07 Fiscal year; meetings; voting.

The fiscal year of all credit unions shall end December 31. General and special meetings may be held in the manner and for the purposes indicated in the bylaws. At least ten days before any regular meeting, and at least seven days before any special meeting, written notice shall be mailed or handed to each member, and in the case of a special meeting, the notice shall clearly state the purpose of the meeting and what matters will be considered thereat. No member shall be eligible to vote at any meeting or to hold any office unless the member owns at least one share of the credit union which is fully paid. At all meetings a member shall have but a single vote, whatever the member's share holdings. Upon resolution of the board of directors, credit union members shall be authorized to vote by mail for election of directors, credit committee and supervisory members and amendments to bylaws at annual and special meetings. There shall be no voting by proxy. Any firm, society or corporation having a membership in the credit union and entitled to vote may cast its vote by one person upon presentation of written authority of the firm, society or corporation.

HIST: (7774-7) 1925 c 206 s 7; 1933 c 346 s 2; 1937 c 213 s 2; 1943 c 20 s 1; 1976 c 176 s 2; 1986 c 444



Section 52.08 Annual meeting.

52.08 Annual meeting.

At the annual meeting the credit union shall elect a board of directors of not less than five members and may elect a credit committee of not less than three members, all to hold office for the terms provided in the bylaws and until successors qualify. The credit union must have a supervisory committee. Pursuant to its bylaws, the credit union may elect a supervisory committee of not less than three members nor more than five members, or the board of directors may appoint the supervisory committee. Some or all of the terms of office may be staggered, as provided in the bylaws. A record of the names and addresses of the members of the board and committees and the officers shall be filed with the commissioner of commerce within ten days of their election. A full-time manager of a credit union may be a director of a credit union operating under this chapter.

The organization meeting shall be the first annual meeting.

HIST: (7774-8) 1925 c 206 s 8; 1961 c 331 s 5; 1965 c 724 s 1; 1982 c 429 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 597 s 1; 1991 c 42 s 3



Section 52.09 Directors; powers and duties.

52.09 Directors; powers and duties.

Subdivision 1. Meetings; officers. At their first meeting, and annually thereafter at the first meeting following the annual meeting of members, the directors shall elect from their own number a president, vice-president, and from their own number or otherwise a treasurer, and secretary, of whom the last two named may be the same individual, and the directors may engage such other employees as may be necessary to properly conduct the business of the credit union.

Subd. 2. Particular duties. The directors shall manage the affairs of the credit union and shall:

(1) act on applications for membership. This power may be delegated to a membership chair who serves at the pleasure of the board of directors and is subject to its rules. An application must contain a certification signed by the membership chair or a member of the board showing the basis of membership;

(2) determine interest rates on loans and on deposits. The interest period on deposits may be on a daily, monthly, quarterly, semiannual, or annual basis, and may be paid on all deposits whether or not the deposits have been withdrawn during the interest period. Interest may be computed on a daily basis;

(3) fix the amount of the surety bond required of all officers and employees handling money;

(4) declare dividends and transmit to the members recommended amendments to the bylaws;

(5) fill vacancies in the board and in the credit committee until successors are chosen and qualify at the next annual meeting;

(6) limit the number of shares and deposits which may be owned by a member, not to exceed ten percent of the outstanding shares and deposits, or $2,000, whichever is larger, and the maximum individual loan which can be made with and without security, including liability indirectly as a comaker, guarantor, or endorser to ten percent of outstanding shares and deposits. The ten percent share and deposit limitation is not applicable to the Minnesota corporate credit union, or to credit unions insured by the National Credit Union Administration;

(7) have charge of investments including loans to members. If a credit committee is established pursuant to section 52.08 or clause (13), then the credit committee shall have charge of loans to members;

(8) fix the salaries of the treasurer and other employees, which must be on a fixed monthly or annual basis, in dollars (not percentage);

(9) designate the depository institution in which the funds of the credit union will be deposited;

(10) authorize the officers of the credit union to borrow money from any source, as provided in section 52.15;

(11) with the permission of the commissioner of commerce, suspend any member of the credit committee or supervisory committee if it deems this action necessary to the proper conduct of the credit union, and call the members together to act on the suspension within a reasonable time after the suspension. The members at the meeting may, by majority vote of those present, sustain the suspension and remove the committee members permanently or may reinstate the committee members;

(12) provide financial assistance to the supervisory committee in carrying out its audit responsibilities;

(13) if the bylaws so provide and no credit committee has been elected pursuant to section 52.08, appoint a credit manager or a credit committee of not less than three members; and

(14) to establish different classes of shares.

Subd. 3. Officers, bylaws; compensation. The duties of the officers shall be as determined in the bylaws, except that the treasurer may be the general manager. No member of the board, the supervisory committee or an elected credit committee shall receive a salary as such, but may be compensated for time actually spent in official duties at an hourly rate as determined by the annual meeting of members.

Subd. 4. Officers' titles. Notwithstanding the other provisions of this chapter, the bylaws may provide that the position of president and vice-president of the directors as set forth in this chapter be designated chair of the board and vice-chair, and if so designated, the position of manager or general manager as set forth in this chapter may be designated president, and one or more vice-presidents may be appointed. If the position of manager or general manager is designated president pursuant to this section, the treasurer may be the president. A change of titles pursuant to this section does not change the powers and duties of the position.

Subd. 5. Elimination or limitation of liability. A director's personal liability to the credit union or its members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the bylaws. The bylaws shall not eliminate or limit liability of a director:

(1) for breach of the director's duty of loyalty to the credit union or its members;

(2) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) for a transaction from which the director derived an improper personal benefit; or

(4) for an act or omission occurring prior to the date when the provision in the bylaws eliminating or limiting liability becomes effective.

HIST: (7774-9) 1925 c 206 s 9; 1937 c 213 s 3; 1945 c 540 s 3; 1955 c 453 s 2; 1961 c 331 s 6; 1963 c 384 s 2,3; 1967 c 301 s 2,3; 1971 c 154 s 6; 1979 c 149 s 2; 1981 c 73 s 2; 1982 c 429 s 3,4; 1983 c 43 s 2; 1983 c 289 s 114 subd 1; 1984 c 512 s 4; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 29; 1989 c 304 s 130; 1991 c 42 s 4



Section 52.10 Credit committee; credit manager; powers.

52.10 Credit committee; credit manager; powers.

Subdivision 1. Authority of credit committee. The credit committee shall have the general supervision of all loans to members as provided herein. Applications for loans shall be on a form prepared by the credit committee, shall set forth the purpose for which the loan is desired, the security, if any, offered and such other data as may be required. Within the meaning of this section, an assignment of shares or deposits or the endorsement of a note may be deemed security. Except where the credit committee approves the extension of a self-replenishing line of credit pursuant to section 52.16, subdivision 2, at least a majority of the members of the credit committee shall pass on all loans and approval must be in writing and by unanimous vote of the members present. The credit committee shall meet as often as may be necessary after due notice to each member of the committee. In the case of any credit union having total assets in excess of $10,000, the board of directors may authorize the credit committee to appoint one or more loan officers. Loan officers, subject to the supervision of the committee, may be delegated authority by the credit committee to act on all or some applications for loans and to approve them, reporting thereon to the credit committee at their next meeting or within 15 days. The credit committee and the board of directors, meeting jointly and acting collectively as a whole, shall have the general supervision of all loans to a member who is a director, officer, or a member of the credit or supervisory committee whenever the application exceeds the amount of the member's holdings in shares and deposits. Application for these loans shall be in similar form as may be required to be furnished to the credit committee for a loan in the case of any other member. At least a majority of the members of the credit committee and of the board of directors at a joint meeting and acting collectively as a whole, shall pass on all such loans in the absence of the applicant, and the approval of the loan must be in writing and by unanimous vote of all members present. The credit committee and the board of directors shall meet for this purpose as often as may be necessary after due notice to each member of the board and credit committee.

Subd. 2. Authority of credit manager. If a credit manager is appointed, the board shall have the powers and responsibilities described in subdivision 1 for a credit committee. The board may delegate in writing any or all of these powers and responsibilities to a credit manager.

HIST: (7774-10) 1925 c 206 s 10; 1943 c 647 s 2; 1945 c 540 s 4; 1955 c 453 s 3; 1967 c 301 s 4; 1978 c 663 s 1; 1982 c 429 s 5



Section 52.11 Supervisory committee; duties.

52.11 Supervisory committee; duties.

The supervisory committee shall:

(1) Make an examination of the affairs of the credit union at least semiannually, in June and December, including an audit of its books and, in the event the committee feels such action to be necessary, it shall call the members together thereafter and submit to them its report;

(2) Make an annual report of its audits and submit the same at the annual meeting of the members; and

(3) By unanimous vote, if it deem such action to be necessary to the proper conduct of the credit union, suspend any officer, director, or member of committee, and call the members together to act on the suspension. The members at the meeting may, by majority vote of those present, sustain the suspension and remove an officer permanently, or may reinstate the officer.

By majority vote, the supervisory committee may call a special meeting of the members to consider any matter submitted to it by the committee. The committee shall fill vacancies in its own membership until successors are chosen and qualify at the next annual meeting.

HIST: (7774-11) 1925 c 206 s 11; 1937 c 213 s 4



Section 52.12 Capital; entrance fees; union to have lien.

52.12 Capital; entrance fees; union to have lien.

The capital of a credit union includes shares, share certificates, any special class of shares, undivided earnings, reserves, and any entrance or membership fees. The credit union shall have a lien on the shares and deposits of a member for any sum due to the credit union from the member, or for any loan endorsed by that member. In addition to any other statutory right of setoff or lien and subject to any contractual provision, if any party to an account is indebted to a credit union, the credit union has a right to setoff against any account in which the party has or had immediately before death a present right of withdrawal. A credit union may, at its discretion, charge an entrance or annual membership fee if authorized by the bylaws.

HIST: (7774-12) 1925 c 206 s 12; 1971 c 154 s 7; 1984 c 512 s 5; 1986 c 444; 1993 c 257 s 32



Section 52.13 Deposits in name of minor.

52.13 Deposits in name of minor.

Any deposit made in the name of a minor, or shares issued in a minor's name, shall be held for the exclusive right and benefit of the minor, free from the control or lien of all other persons except creditors, and together with the dividends or interest thereon shall be paid to the minor; and the minor's receipt, check, or acquittance in any form shall be a sufficient release and discharge of the depository for the deposits or shares, or any part thereof, until a conservator or guardian appointed for the minor shall have delivered a certificate of appointment to the depository. Deposits may be accepted pursuant to the authority set forth in chapter 527, provided that either the custodian or the minor is a member of the credit union accepting the deposit.

HIST: (7774-13) 1925 c 206 s 13; 1949 c 88 s 6; 1961 c 331 s 7; 1985 c 292 s 6; 1997 c 157 s 42



Section 52.131 Multiparty accounts.

52.131 Multiparty accounts.

When any deposit is made in the names of two or more persons jointly, or by any person payable on death (P.O.D.) to another, or by any person in trust for another, the rights of the parties and the financial institution are determined by chapter 524.

HIST: 1985 c 292 s 7; 1996 c 414 art 1 s 21



Section 52.135 Repealed, 1982 c 473 s 30

52.135 Repealed, 1982 c 473 s 30



Section 52.136 Repealed, 1982 c 473 s 30

52.136 Repealed, 1982 c 473 s 30



Section 52.137 Individual retirement accounts.

52.137 Individual retirement accounts.

Notwithstanding sections 52.04, subdivision 1, clause (1), and 52.05, a credit union may receive payment as deposits to establish an individual retirement account for the spouse of a blood or adoptive relative of a regularly qualified member if the blood or adoptive relative is a member of the credit union.

HIST: 1994 c 382 s 9



Section 52.14 Interest on loans.

52.14 Interest on loans.

Subdivision 1. Repealed, 1982 c 494 s 5

Subd. 2. Interest rates on unpaid balances of loans made by a credit union shall not exceed one percent a month or the rate of interest authorized by section 48.195, whichever is greater at the time the loan is made. If the rate of interest charged is permitted by section 48.195 at the time the loan is made, the rate does not later become usurious because of a fluctuation in the federal discount rate.

HIST: (7774-14) 1925 c 206 s 14; 1980 c 522 s 3; 1982 c 494 s 4



Section 52.141 Loan expenses.

52.141 Loan expenses.

In addition to the interest charged on loans, the borrowing member may be required to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of personal or real estate loans. The commissioner of commerce may prescribe by rule which of said expenses may be charged to the member and may further prescribe maximum amounts which may be charged.

HIST: 1967 c 301 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70



Section 52.15 Borrowing, limitation.

52.15 Borrowing, limitation.

Subdivision 1. 40 percent of unimpaired assets. A credit union may borrow from any source, or sources, sums not exceeding in the aggregate 40 percent of its unimpaired assets. For the purposes of this subdivision, "unimpaired assets" mean total assets less borrowings, including all forms of indebtedness, accounts payable, and any amount by which reserves and undivided earnings will not be adequate to meet the reserve requirements caused by classified assets.

Subd. 2. More borrowing for liquidity needs. Notwithstanding the provisions of subdivision 1, a credit union, with the prior written approval of the commissioner of commerce, may borrow additional sums to meet its liquidity needs. For purposes of this subdivision, "liquidity needs" means the needs of a credit union for:

(a) Short-term adjustment credit to cushion deposit or share outflows pending an orderly adjustment of assets and liabilities;

(b) Seasonal needs arising from a combination of expected patterns of movement in share and deposit accounts and loans; and

(c) Protracted adjustment needs in the event of unusual or emergency circumstances of a longer-term nature resulting from national, regional or local difficulties. Applications for written approval shall include the specific dollar amount or increase in the aggregate percentage with respect to unimpaired assets that may be borrowed by the credit union and the period of time the additional borrowed sums will be needed. The commissioner's approval must state the specific dollar amount or increase in the aggregate percentage being approved and the period of time for which the approval is effective.

HIST: (7774-15) 1925 c 206 s 15; 1943 c 647 s 3; 1961 c 331 s 13; 1979 c 149 s 3; 1983 c 43 s 3,4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 52.16 May loan money, conditions.

52.16 May loan money, conditions.

Subdivision 1. Purposes; repayment; loans involving officers. A credit union may loan to members. Loans must be for a provident or productive purpose and are made subject to the conditions contained in the bylaws. A borrower may repay a loan, in whole or in part, any day the office of the credit union is open for business. Except for loans secured by first real estate mortgages on homes owned and occupied, of the character made to other members, no director, officer, or member of the credit or supervisory committee may become liable, as a borrower or endorser for other borrowers, or both, to the credit union in which that person holds office, beyond the amount of the person's holdings in shares and deposits therein, unless the loan shall have been approved in the manner provided by section 52.10.

Subd. 2. Self-replenishing line of credit. Upon application by a member, the credit committee may approve in advance a self-replenishing line of credit, and advances may be granted to a member within the limit of the extension of credit. Where a self-replenishing line of credit has been approved, additional loan applications may be required.

HIST: (7774-16) 1925 c 206 s 16; 1943 c 647 s 4; 1978 c 663 s 2; 1986 c 444



Section 52.165 Graduated payment home loan.

52.165 Graduated payment home loan.

Subdivision 1. Definition. As used in this section, "graduated payment home loan" means a real estate loan made pursuant to section 52.16, whereunder initial periodic repayments are lower than those under the standard real estate loan having equal periodic repayments, and gradually rise to a predetermined point after which they remain constant.

Subd. 2. Authorization. Notwithstanding the provisions of section 334.01, subdivision 1, and subject to the provisions of section 47.201, subdivisions 4 to 6, a credit union may make graduated payment home loans and purchases representing graduated payment home loans pursuant to such rules as the commissioner of commerce finds to be necessary and proper, if any, at an interest rate not in excess of the rate prescribed in section 52.14. Notwithstanding the provisions of section 334.01, subdivision 1, where initial repayments of a graduated payment home loan are less than the total accrued outstanding interest, the excess accrued and unpaid interest may be added to the outstanding loan balance on which interest accrues at the contracted rate.

HIST: 1979 c 239 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 52.17 Reserve fund.

52.17 Reserve fund.

Subdivision 1. Provision for losses. Every credit union shall maintain a reserve fund, which shall be used as a reserve against losses on loans, losses on investments, and other losses, and shall not be used to pay expenses of the credit union or otherwise distributed, except in case of liquidation. At the end of each monthly accounting period the gross income shall be determined. From this amount, there shall be set aside, as a statutory reserve against losses on loans, losses on investments, and against other losses as may be specified in rules prescribed by the commissioner of commerce, sums in accordance with the following schedule:

(a) A credit union in operation for more than four years and having assets of $500,000 or more shall set aside (1) ten percent of gross income until the statutory reserve shall equal four percent of the total of outstanding loans and risk assets, then (2) five percent of gross income until the statutory reserve shall equal six percent of the total of outstanding loans and risk assets;

(b) A credit union in operation less than four years or having assets of less than $500,000 shall set aside (1) ten percent of gross income until the statutory reserve shall equal seven percent of the total of outstanding loans and risk assets, then (2) five percent of gross income until the statutory reserve shall equal ten percent of the total outstanding loans and risk assets.

Whenever the statutory reserve falls below the percent of the total of outstanding loans and risk assets required by clause (a) or (b), it shall be replenished in the manner provided by clause (a) or (b) by regular contributions to maintain the stated reserve goals. The commissioner may waive the requirements in paragraphs (a), clause (2), and (b), clause (2), based on applications by credit unions demonstrating need and considering levels of total reserves and other factors bearing on the credit union's safety and soundness. The commissioner may also require special reserves to protect the interests of members either by rule or by an individual credit union in any special case.

The following shall not be included in computing outstanding loans and risk assets pursuant to clauses (a) and (b): loans to other credit unions; loans to the extent secured by a pledge of savings in the lending credit union; loans which are purchased or acquired from liquidating or merging credit unions and guaranteed by an insurance corporation pursuant to section 52.24; loans insured or guaranteed by the United States or the state of Minnesota, any agency or instrumentality of the United States or the state of Minnesota, to the amount of the insurance or guarantee.

Subd. 2. Required liquidity. Every credit union shall maintain a reserve in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves must be in cash and balances due from solvent banks or which may be, in whole or in part, in short term obligations guaranteed as to principal and interest by the United States government or in certificates of deposit of a federally insured bank or in a passbook or other account in a federally insured savings association or in balances due from the Minnesota corporate credit union or ICU services corporation or United States central credit union. The commissioner of commerce may prescribe the required amount of reserves for any individual credit union from time to time based upon examination findings or other reports relating to the credit union that are available to the commissioner. Reserves for an individual credit union as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

HIST: (7774-17) 1925 c 206 s 17; 1933 c 346 s 3; 1937 c 213 s 5; 1971 c 154 s 8; 1973 c 740 s 5; 1975 c 394 s 2; 1978 c 642 s 1; 1980 c 492 s 1; 1981 c 182 s 5; 1982 c 424 s 130; 1983 c 43 s 5; 1983 c 289 s 114 subd 1; 1984 c 512 s 6; 1984 c 655 art 1 s 92; 1989 c 127 s 2; 1995 c 202 art 1 s 25; 1997 c 187 art 3 s 11



Section 52.18 Dividends.

52.18 Dividends.

The directors of a credit union may, on a daily, monthly, quarterly, semiannual, or annual basis as its board of directors may determine, declare and pay a dividend from net earnings or accumulated net undivided profits remaining after statutory reserve has been set aside, which dividend may be paid on all shares whether or not they have been withdrawn during the dividend period. Dividends may be computed on a daily basis. The board of directors may classify its share accounts according to character, amount and duration and declare dividends which may be at variable rates with due regard to the conditions that pertain to each class of shares, or pay no dividend at all. A dividend shall be uniform within a classification. Shares which become fully paid up during a dividend period shall be entitled to a proportional part of the dividend calculated from the first day of the month following the payment in full. For the purpose of this section, shares which become fully paid up by the 15th day of any month may be treated as being paid up from the first day of the month.

HIST: (7774-18) 1925 c 206 s 18; 1937 c 213 s 6; 1961 c 331 s 8; 1967 c 301 s 6; 1971 c 154 s 9; 1973 c 740 s 6; 1976 c 176 s 3; 1984 c 512 s 7; 1987 c 349 art 1 s 30



Section 52.19 Expulsion or withdrawal of members.

52.19 Expulsion or withdrawal of members.

Subdivision 1. A member may be expelled by a two-thirds vote of the members present at a special meeting called to consider the matter, but only after a hearing. A member may also be expelled by the board of directors in accordance with a procedure and policy under subdivision 2. Any member may withdraw from the credit union at any time, but notice of withdrawal may be required. All amounts paid on shares or as deposits of an expelled or withdrawing member, with any dividends or interest accredited thereto, to the date thereof, shall, as funds become available and after deducting all amounts due from the member to the credit union and an amount as necessary to honor outstanding share drafts drawn against the accounts of the member, be paid to the member. The credit union may require 60 days' notice of intention to withdraw shares and 30 days' notice of intention to withdraw deposits, except that a credit union shall not at any time require notice of withdrawal of funds subject to withdrawal by share drafts. Withdrawing or expelled members shall have no further right in the credit union, but are not, by the expulsion or withdrawal, released from any remaining liability to the credit union.

Subd. 2. The board of directors may adopt a procedure and policy for expulsion of members for nonparticipation in the affairs of the credit union. The policy must be based on:

(1) failure to purchase and maintain at least one credit union share or to pay entrance or membership fees, if any; or

(2) causing monetary loss to the credit union.

If adopted, written notice of the procedure and policy and their effective date shall be mailed not less than 30 days before their effective date to each member of the credit union at the member's address on the credit union records. Each new member shall be provided written notice of the procedure and policy before or upon applying for membership.

HIST: (7774-19) 1925 c 206 s 19; 1981 c 316 s 2; 1986 c 444; 1988 c 597 s 2



Section 52.191 Inactive accounts.

52.191 Inactive accounts.

Whenever a member's share or deposit balance is less than $25 and the member has not transacted any business with the credit union for a period of at least three years, the board of directors, after giving 30 days' written notice by certified mail to the last known address of the member, may transfer the balance to the operating reserve fund of the credit union. Thereafter, subject to the law governing abandoned funds, the member may recover the funds in the account at the time of the transfer by making application to the credit union for such funds, but the credit union shall have no obligation to the member for the payment of dividends or interest on the funds after the transfer to the operating reserve.

HIST: 1969 c 453 s 1; 1994 c 382 s 10



Section 52.20 Voluntary dissolution.

52.20 Voluntary dissolution.

Subdivision 1. Special meeting; liquidation committee. A credit union may be voluntarily liquidated after two-thirds of the members present and entitled to vote shall have voted such liquidation at a special meeting called by a majority of the board of directors for that purpose, upon 14 days mailed written notice to each member at the member's last known address clearly stating the purpose of the special meeting, or at any regular meeting after like notice of the purpose has been given. By a majority vote of the members present and entitled to vote at the meeting, a committee of three members shall be elected to liquidate the credit union.

Vacancies in this committee shall be filled by the remaining members of the committee, acting jointly with the board of directors serving at the time of the vote for liquidation, or by and with the approval of any ten or more shareholders. In case the remaining members of the committee or a majority of said board of directors shall notify the commissioner of commerce that a vacancy can not be filled in the manner therein provided, the commissioner shall have authority to fill the vacancy from the membership of the credit union as it existed at the time of the vote for liquidation.

Subd. 2. Filing documents; commissioner's approval; bond. Immediately after this meeting and before the committee shall proceed with the liquidation, the officers of the credit union shall file with the commissioner of commerce a certified copy of the minutes of this meeting, a written statement outlining the plan of liquidation, and a verified statement, in writing, signed by a majority of the officers, consenting to this liquidation containing the names and addresses of all officers and directors of the credit union. After the commissioner of commerce shall, by proper examination, determine that the credit union is solvent, the commissioner shall, within 60 days, issue a certificate of approval of the liquidation, which certificate shall be filed with the county recorder in the county where the credit union is located. A "solvent" credit union is one which is able to pay all of its debts and deposits. From and after this special meeting the credit union shall cease to do business except for purposes of liquidation. Before commencing the liquidation the committee shall execute and file with the commissioner of commerce a bond running to the state of Minnesota for the benefit of the members and creditors of the credit union in such amount and with such sureties and in such form as shall be approved by the commissioner of commerce, conditioned for the faithful performance of all duties of its trust. A bond may be waived in case of a bulk sale of assets to one or more purchasers upon terms approved by the commissioner of commerce. Such purchasers may include other credit unions or an association of credit unions.

Subd. 3. Time of dissolution. Upon filing this certificate with the county recorder, the credit union shall be deemed dissolved and its corporate existence terminated except for the purpose of discharging its debts, collecting and distributing its assets, and doing all other acts required in order to liquidate. The credit union shall have a corporate existence and may sue and be sued.

Subd. 4. Commissioner's intervention. If the credit union shall not be completely liquidated and its assets discharged within three years after the special meeting of the members, the commissioner of commerce may take possession of the books, records and assets and proceed to complete liquidation. If the commissioner determines after one year from the commencement of liquidation proceedings that the liquidation is not proceeding in a reasonable and expeditious manner under all of the circumstances, the commissioner may take possession of the books, records, and assets and appoint a liquidating agent who shall give a bond running to the state of Minnesota.

Subd. 5. Unclaimed dividends. Funds representing unclaimed dividends in liquidation in the hands of the liquidating committee or the commissioner of commerce for six months after date of final dividend, shall be deposited with the state treasurer, who shall, within one year thereafter, pay over the money so held to the persons respectively entitled thereto upon being furnished satisfactory evidence of their right to the same, and at the end of that year the state treasurer shall credit all residue of the deposit to the general fund.

There is hereby appropriated to the persons entitled to such amounts, from the funds or accounts in the state treasury to which the money was credited, an amount sufficient to make the payment.

Subd. 6. Final statement. Upon completion of the liquidation by the liquidating committee, it shall file with the commissioner of commerce a verified statement in writing signed by the members of the committee stating that all debts of the credit union, and all deposits, and all shares, or portions of shares which can be paid from the liquidation proceeds, have been paid, except any unclaimed dividends, and if any such, the amount thereof, the names of the persons entitled thereto, with their last known addresses, and all books and papers of the credit union shall thereupon be deposited with the commissioner of commerce.

HIST: (7774-20) 1925 c 206 s 20; 1933 c 346 s 4; 1937 c 213 s 7; 1943 c 20 s 2; 1959 c 158 s 5; 1961 c 331 s 9; 1967 c 301 s 7-9; 1969 c 399 s 1; 1971 c 154 s 10; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 52.201 Reorganizing federal credit union into state credit union.

52.201 Reorganizing federal credit union into state credit union.

When any federal credit union authorized to convert to a state charter has taken the necessary steps under the federal law for that purpose, seven or more members, upon authority of two-thirds of the members present and entitled to vote and who shall have voted for such conversion at a regular or special meeting upon 14 days mailed written notice to each member at the member's last known address clearly stating that such conversion is to be acted upon, and upon approval of the commissioner of commerce, may execute a certificate of incorporation under the provisions of the state Credit Union Act, which, in addition to the other requirements of law, shall state the authority derived from the shareholders of such federal credit union; and upon recording such certificate as required by law, it shall become a legal state credit union and the members of the federal credit union shall without further action be members of the state credit union. This includes members of the federal credit union on the basis of acceptance of small employer groups provided the commissioner may require contemporaneous filing of applications under section 52.05, subdivision 2. Thereupon the assets of the federal credit union, subject to its liabilities not liquidated under the federal law before such incorporation, shall vest in and become the property of such state credit union and the members upon request shall be entitled to a new passbook showing existing share and loan balances. The commissioner of commerce shall approve or disapprove of the conversion within 60 days of the date the proposal is presented.

HIST: 1941 c 510 s 1; 1961 c 331 s 10; 1971 c 154 s 11; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 157 s 43



Section 52.202 Directors may execute certificates.

52.202 Directors may execute certificates.

When any state credit union authorized to dissolve has taken the necessary steps for that purpose, pursuant to section 52.20, excepting the necessity for the appointment of a liquidating committee and filing a bond, the number of its members required by federal law may execute a certificate of incorporation under the provisions of the federal credit union act, which federal credit union shall be regarded as continuing the existence of the state credit union. Upon approval of the conversion by the federal regulatory agency and upon recording of such certificates as required by law the state credit union shall be fully dissolved. Any officer of the state credit union, or member of supervisory and credit committees, elected to a corresponding office in the federal credit union shall be regarded as holding over such office from the state credit union to the federal credit union.

HIST: 1941 c 510 s 2; 1961 c 331 s 11



Section 52.203 Merger.

52.203 Merger.

Any credit union chartered by this state may merge with and be absorbed by any other state or federal credit union, and any credit union chartered by this or any other state or any federal credit union may be merged into a successor credit union chartered by this state, upon approval of all regulatory agencies concerned, and upon compliance with this section as regards the credit union chartered by this state. At the time of filing with the commissioner of any proposed merger or consolidation plan, the credit unions proposing to merge or consolidate shall submit a fee of $100 payable to the commissioner of commerce. The fee shall be paid in equal parts by the credit unions' party to the proposal.

A credit union may be absorbed after two-thirds of its members present and entitled to vote have voted in favor of the merger at a special meeting called by a majority of the board of directors for that purpose, upon 14 days mailed written notice to each member at the member's last known address clearly stating the purpose of the special meeting, or at any regular meeting after like notice of the purpose has been given. Thereafter, the board of directors may execute an agreement of merger with the successor credit union, subject to approval of the agreement by the commissioner of commerce. The commissioner shall approve or disapprove of the agreement within 60 days of the date the agreement is submitted. The approved agreement must be filed with the secretary of state.

If the successor credit union which absorbs one or more credit unions is chartered by this state it may execute an agreement of merger upon approval of the agreement by the commissioner of commerce and by the board of directors of the credit union. The commissioner of commerce shall approve the merger agreement if it is in the best interest of the credit unions involved. In any event, the commissioner of commerce shall approve or disapprove of the merger agreement within 60 days of the date the agreement is submitted. Members of, and persons eligible for membership in, the credit union being absorbed have all rights of membership in the successor credit union.

The charter and license and all other rights and property of the credit union being absorbed is deemed to be transferred to and invested in the successor credit union upon execution and approval of the merger agreement without further action. Any pending action or other judicial proceeding to which the credit union being absorbed is a party at the date of merger does not abate by reason of the merger. If the credit union being absorbed is chartered by this state, its corporate existence ceases upon the execution and approval of the merger agreement without further action.

HIST: 1961 c 331 s 12; 1967 c 63 s 1; 1971 c 154 s 12; 1976 c 181 s 2; 1977 c 16 s 1; 1983 c 250 s 18; 1984 c 576 s 18; 1986 c 444



Section 52.21 Change of place of business.

52.21 Change of place of business.

A credit union may change its place of business within this state only with the written consent of the commissioner of commerce. The commissioner of commerce shall consent, or give notice to the credit union of failure to consent, within 60 days of the date the request for a change of place of business is submitted.

HIST: (7774-21) 1925 c 206 s 21; 1931 c 213 s 8; 1971 c 154 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 52.211 Student education programs.

52.211 Student education programs.

A credit union is allowed to establish part-time deposit-taking locations at elementary and secondary schools provided that the locations are established in connection with student education programs approved by the school administration and consistent with safe and sound financial institution practices. For purposes of this section, students do not need to be members of the credit union to participate, and the students' parents are not eligible to become members solely by reason of their child's participation.

HIST: 1995 c 202 art 2 s 20



Section 52.212 Senior citizen locations.

52.212 Senior citizen locations.

In addition to its primary member location, a credit union may operate part-time locations in nursing homes and senior citizen housing facilities if they are operated in a manner consistent with safe and sound practices.

HIST: 1999 c 151 s 27



Section 52.22 Repealed, 1989 c 27 art 2 s 10

52.22 Repealed, 1989 c 27 art 2 s 10



Section 52.23 Obsolete

52.23 Obsolete



Section 52.24 Mandatory share and deposit insurance.

52.24 Mandatory share and deposit insurance.

Subdivision 1. Insurance accounts. Every credit union under the supervision of the commissioner of commerce shall at all times maintain in effect insurance of member share and deposit accounts under the provisions of title II of the National Credit Union Act. A credit union which fails to meet this requirement for insurance of its share and deposit accounts shall either dissolve or merge with another credit union which is insured under title II of the National Credit Union Act.

Subd. 2. Certificate of approval. No credit union shall be granted a certificate of approval by the commissioner of commerce unless the credit union has obtained a commitment for insurance of its member share and deposit accounts under the provisions of title II of the National Credit Union Act.

Subd. 3. Exclusion. Notwithstanding the provisions of subdivisions 1 and 2, any one share of a member, as designated in the bylaws of the credit union, may be excluded from the requirement for insurance. At the time a share so designated as an uninsured, nonwithdrawable membership share is subscribed to, the person subscribing will be provided the following separate notification printed in not less than the equivalent of 8-point type, 0.075 inch computer type, or elite-sized typewriter numerals, or shall be legibly handwritten:

"Membership shares are not insured by any state or federal agency and may be used to pay the expenses and losses of the credit union in the event all other available reserves have been depleted."

HIST: 1976 c 219 s 3; 1982 c 473 s 19; 1983 c 289 s 114 subd 1; 1984 c 512 s 8; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 186,187; 1989 c 127 s 3,4; 1992 c 587 art 1 s 19; 1994 c 382 s 11






Chapter 53 Industrial Loan and Thrift Companies

Section 53.01 Organization.

53.01 Organization.

It is lawful for three or more persons, who desire to form a corporation for the purpose of carrying on primarily the business of loaning money to persons within the conditions set forth in this chapter, to organize, under this chapter, an industrial loan and thrift company, by filing with the secretary of state articles of incorporation, and upon paying the fees prescribed by chapter 302A and upon compliance with the procedure provided for the organization and government of ordinary corporations under the laws of this state, and upon compliance with the additional requirements of this chapter prior to receiving authorization to do business.

HIST: (7774-25) 1933 c 246 s 1; 1943 c 67 s 1; 1976 c 181 s 2; 1980 c 541 s 2; 1981 c 270 s 126; 1982 c 547 s 1; 1983 c 250 s 19; 1984 c 576 s 19; 1996 c 414 art 1 s 22



Section 53.015 Definitions.

53.015 Definitions.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in this section shall have the meanings given them.

Subd. 2. Surplus. "Surplus" means the sum total of all funds: (1) received as consideration in excess of the par value of preferred or common stock; and (2) transferred from undivided profits as dedicated funds, by action of the board of directors.

Subd. 3. Undivided profits. "Undivided profits" means the net remaining funds resulting from the operation of the corporation and shall include, but not be limited to retained earnings, earned surplus, undivided profits and current earnings.

Subd. 4. Capital stock. "Capital stock" means the par value of preferred or common stock multiplied by the respective number of shares of each type of stock. For purposes of section 53.05, clause (7), capital stock may include an amount of mandatory convertible debentures approved by the commissioner. The terms and conditions for redemption of the qualifying debentures must include the prior written approval of the commissioner as a condition for a redemption, but in no event an amount in excess of 50 percent of total preferred or common stock.

Subd. 5. Repealed by amendment, 1989 c 166 s 17

Subd. 6. Repealed by amendment, 1989 c 166 s 17

HIST: 1971 c 442 s 1; 1989 c 166 s 17; 1995 c 202 art 2 s 21



Section 53.02 Capital.

53.02 Capital.

No corporation shall be organized under this chapter or qualified to do business thereunder with a capital represented by shares of common stock of less than $25,000 in cities with less than 50,000 people; $50,000 in cities with more than 50,000 people and less than 100,000 people; and $75,000 in cities with 100,000 people, or more, according to the last official census; each share of that common stock to have a par value of not less than $1 per share. No corporation shall begin doing business under this chapter unless the required capital is fully paid, and unless a surplus of no less than ten percent of that required capital shall have also been fully paid and set up. After the required capital of a corporation organized or doing business under this chapter shall have been fully paid and a surplus of not less than ten percent thereof also fully paid and set up, additional capital stock in that corporation may be sold at not less than par, provided, however, that there is always maintained a surplus of at least ten percent of the capital of the corporation represented by shares of common stock.

HIST: (7774-26) 1933 c 246 s 2; 1943 c 67 s 2; 1947 c 20 s 1; 1971 c 442 s 2; 1989 c 166 s 18



Section 53.03 Certificate.

53.03 Certificate.

Subdivision 1. Application, fee, notice. Any corporation hereafter organized as an industrial loan and thrift company, shall, after compliance with the requirements set forth in sections 53.01 and 53.02, file a written application with the department of commerce for a certificate of authorization. A corporation that will not sell or issue thrift certificates for investment as permitted by this chapter need not comply with subdivision 2b. The application must be in the form prescribed by the department of commerce. The application must be made in the name of the corporation, executed and acknowledged by an officer designated by the board of directors of the corporation, requesting a certificate authorizing the corporation to transact business as an industrial loan and thrift company, at the place and in the name stated in the application. At the time of filing the application the applicant shall pay $1,500 filing fee if the corporation will not sell or issue thrift certificates for investment, and a filing fee of $8,000 if the corporation will sell or issue thrift certificates for investment. The fees must be turned over by the commissioner to the state treasurer and credited to the general fund. The applicant shall also submit a copy of the bylaws of the corporation, its articles of incorporation and all amendments thereto at that time. An application for powers under subdivision 2b must also require that a notice of the filing of the application must be published once within 30 days of the receipt of the form prescribed by the department of commerce, at the expense of the applicant, in a qualified newspaper published in the municipality in which the proposed industrial loan and thrift company is to be located, or, if there be none, in a qualified newspaper likely to give notice in the municipality in which the company is proposed to be located. If the department of commerce receives a written objection to the application from any person within 15 days of the notice having been fully published, the commissioner shall proceed in the same manner as required under section 46.041, subdivisions 3 and 4, relating to state banks.

Subd. 2. Department of commerce; duties. Upon receiving an application the department of commerce shall make, or cause to be made, an examination to ascertain whether the assets of such corporation, over and above all its liabilities, have an actual value of not less than the par value of all of its capital represented by shares of common stock, which shall not be less than the amount prescribed by section 53.02. If upon its investigation or hearing provided for in subdivision 1 those facts appear and it further appears that the bylaws and articles of incorporation and amendments thereto are in accordance with law; that the shareholders of the corporation are of good moral character and financial integrity; that the company reasonably anticipates public demand for the loans it proposes to make in the location specified in the application, and that the proposed company will be properly and safely managed, the application shall be granted; otherwise it shall be denied.

Subd. 2a. Selection, change of name. Before filing the articles of incorporation or an amendment to them, the proposed name of the industrial loan and thrift company shall be submitted to the commissioner. If it is likely to confuse the public as to the character of its business, or is otherwise objectionable, additional names shall be submitted. When a satisfactory name is selected, the commissioner shall give written approval of it and issue an amended certificate of authorization.

Subd. 2b. Additional duties; thrift certificates for investment. If an application includes the right to issue thrift certificates for investment, the department of commerce must, in addition to the duties in subdivision 2, make a determination that there is a reasonable public demand for that company and that the probable volume of business in that location is sufficient to insure the solvency of any then existing industrial loan and thrift companies or banks in that locality, without endangering the safety of the company or bank in the locality as a place for investing or depositing public and private money.

Subd. 3. Repealed, 1977 c 346 s 14

Subd. 3a. Actions on applications. If the application be granted without hearing the department of commerce shall, not later than 60 days after the application has been accepted, issue a certificate authorizing the corporation to transact business as an industrial loan and thrift company as provided in this chapter. If the application be denied without hearing the department of commerce shall, not later than 60 days after the application has been accepted, notify the corporation of the denial and the reasons for the denial. The applicant may request within 30 days of receiving the notice of denial, and shall be granted, a contested case hearing on the application which shall then be conducted as if no order of denial had been issued. If the commissioner approves the application after a hearing the commissioner shall, not later than 30 days after a hearing, issue a certificate authorizing the corporation to transact business as an industrial loan and thrift company as provided in this chapter. If the application be denied after a hearing the commissioner shall, not later than 30 days after a hearing, notify the corporation of the denial.

Subd. 4. Repealed, 1Sp1985 c 1 s 25

Subd. 5. Place of business. Not more than one place of business may be maintained under any certificate of authorization issued subsequent to the enactment of Laws 1943, chapter 67, pursuant to the provisions of this chapter, but the department of commerce may issue more than one certificate of authorization to the same corporation upon compliance with all the provisions of this chapter governing an original issuance of a certificate of authorization. To the extent that previously filed applicable information remains unchanged, the applicant need not refile this information, unless requested. The filing fee for a branch application shall be $500 and the investigation fee $250. An industrial loan and thrift corporation with deposit liabilities may change one or more of its locations upon the written approval of the commissioner of commerce. A fee of $100 must accompany each application to the commissioner for approval to change the location of an established office. An industrial loan and thrift corporation that does not sell and issue thrift certificates for investment may change one or more locations by giving 30 days' written notice to the department of commerce which shall promptly amend the certificate of authorization accordingly. No change in place of business of a company to a location outside of its current trade area or more than 25 miles from its present location, whichever distance is greater, shall be permitted under the same certificate unless all of the applicable requirements of this section have been met.

Subd. 6. Amended certificates, thrift certificates for investment, application, fee, notice. Upon approval by the commissioner of commerce of a commitment for insurance or guarantee of certificates to be held for investment as required in section 53.10, subdivision 3, an industrial loan and thrift company may apply to the department of commerce for an amended certificate of authorization and consent to sell and issue thrift certificates for investment.

The application, in triplicate, must be in the form prescribed by the department of commerce and filed in its office. At the time of filing the application, the applicant shall pay a filing fee of $8,000 and if an application is contested, 50 percent of an additional fee equal to the actual costs incurred by the department of commerce in approving or disapproving the application, payable to the state treasurer and credited by the treasurer to the general fund, must be paid by the applicant and 50 percent equally by the intervening parties. A notice of the filing of the application must be published once within 30 days of the receipt of the form prescribed by the department of commerce, at the expense of the applicant, in a newspaper published in the municipality in which the place of business under the application is located, or if there is none, in a newspaper published at the county seat of the county in which the place of business is located. Not more than one place of business maintained under a certificate of authorization may be the subject of an application.

Subd. 7. Objection to application. Upon receiving written objection to the application from any person within 15 days of the notice having been fully published, the department of commerce shall order a contested case hearing to be conducted on the application.

Subd. 8. Investigation. Upon receiving an application, the department of commerce shall make or cause to be made, an investigation of the application to determine that the corporation is in a solvent condition, meets current thrift industry standards of management quality and asset condition, is in compliance with the requirements of this chapter. If upon completion of its investigation and any hearing provided for in subdivision 7, it appears to the department of commerce that the requirements for approval contained in this subdivision have been met, the application shall be approved. In all other cases, the application shall be denied. As a condition of approval, the capital funds of the applicant corporation shall not be less than the total amount which the department of commerce considers necessary having in mind the potential for the issuance of certificates for investment by the applicant. The procedure in subdivision 3a shall be followed in decisions, notice, and hearing of applications for consent to sell and issue thrift certificates for investment by issuance of an amended certificate of authorization.

HIST: (7774-27) 1933 c 246 s 3; 1943 c 67 s 3; 1947 c 20 s 2; 1951 c 70 s 1; 1969 c 347 s 2; 1969 c 399 s 1; 1969 c 1129 art 4 s 10; 1971 c 442 s 3; 1976 c 181 s 2; 1976 c 235 s 1; 1977 c 346 s 5-7; 1978 c 674 s 12; 1981 c 132 s 1-4; 1983 c 250 s 20-22; 1983 c 252 s 4; 1983 c 289 s 114; 1984 c 576 s 20-22; 1984 c 655 art 1 s 12; 1Sp1985 c 1 s 4-11; 1989 c 166 s 19,20; 1992 c 587 art 1 s 20; 1993 c 257 s 33; 1996 c 414 art 1 s 23; 1999 c 151 s 28-30



Section 53.04 Special powers.

53.04 Special powers.

Subdivision 1. Authorization. Industrial loan and thrift companies, in addition to the general and usual powers incidental to ordinary corporations in this state, which are not specifically restricted in this chapter, shall have the special powers enumerated in subdivisions 2 to 5.

Subd. 2. Discount or purchase choses in action. The right to discount or purchase notes, bills of exchange, acceptances or other choses in action.

Subd. 3. Repealed, 1981 c 258 s 23

Subd. 3a. Make loans. (a) The right to make loans, secured or unsecured, at the rates and on the terms and other conditions permitted under chapters 47 and 334. Loans made under this authority must be in amounts in compliance with section 53.05, clause (7). A licensee making a loan under this chapter secured by a lien on real estate shall comply with the requirements of section 47.20, subdivision 8.

(b) Loans made under this subdivision may be secured by real or personal property, or both. If the proceeds of a loan secured by a first lien on the borrower's primary residence are used to finance the purchase of the borrower's primary residence, the loan must comply with the provisions of section 47.20.

(c) An agency or instrumentality of the United States government or a corporation otherwise created by an act of the United States Congress or a lender approved or certified by the secretary of housing and urban development, or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the farmers home administration, or approved or certified by the federal home loan mortgage corporation, or approved or certified by the federal national mortgage association, that engages in the business of purchasing or taking assignments of mortgage loans and undertakes direct collection of payments from or enforcement of rights against borrowers arising from mortgage loans, is not required to obtain a certificate of authorization under this chapter in order to purchase or take assignments of mortgage loans from persons holding a certificate of authorization under this chapter.

(d) This subdivision does not authorize an industrial loan and thrift company to make loans under an overdraft checking plan.

Subd. 3b. Repealed, 1996 c 414 art 2 s 15

Subd. 3c. Repealed, 1996 c 414 art 2 s 15

Subd. 4. Repealed, 1981 c 258 s 23

Subd. 4a. Repealed, 1996 c 414 art 2 s 15

Subd. 5. Sell and issue certificates of indebtedness. The right, with the consent of the department of commerce, to (1) sell and issue for investment certificates of indebtedness, under any descriptive name, which may bear interest, if any, as their terms provide, and which may require the payment to the company of amounts, from time to time as their terms provide, and permit the withdrawal of amounts paid on them, in whole or in part, from time to time, and the credit of amounts thereon upon conditions set forth therein; and (2) receive savings accounts or savings deposits.

Subd. 5a. Credit sales and service contracts. A person may enter into a credit sale or service contract for sale to an industrial loan and thrift company operating under this chapter in this state, and an industrial loan and thrift company may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 2 and 4 to 14.

Subd. 5b. Negotiable order of withdrawal accounts. Notwithstanding section 53.05, clause (1), and consistent with United States Code, title 12, section 1832, issue negotiable order of withdrawal accounts, which may not be referred to as checking accounts and may include the following transactions:

(1) automatic (preauthorized) transfers for the purpose of paying loans at the same institution;

(2) transfers or withdrawals made by mail, messenger, automated teller machine, or in person as withdrawals or transfers to another account of the depositor at the same institution;

(3) withdrawals initiated by telephone and consummated by an official check mailed to the depository;

(4) automated clearinghouse debits;

(5) transfers from a customer's account under a preauthorized agreement to cover overdrafts on another transaction account;

(6) drafts payable to third parties; and

(7) debit card transactions.

Agreements establishing negotiable order of withdrawal accounts must include a prominent disclosure of the following:

"We reserve the right to at any time require not less than seven days' notice in writing before each withdrawal from this account."

A negotiable order of withdrawal account may be with or without interest and is considered a transaction account for purposes of section 48.512.

Before exercising this power, the company must submit a plan to the commissioner detailing implementation of the power.

Subd. 6. Repealed, 1981 c 258 s 23

Subd. 7. Repealed, 1981 c 258 s 23

HIST: (7774-28) 1933 c 246 s 4; 1945 c 439 s 1; 1953 c 133 s 1; 1963 c 596 s 1; 1971 c 906 s 1; 1975 c 373 s 1; 1976 c 235 s 2; 1980 c 551 s 3; 1981 c 258 s 20; 1982 c 473 s 20; 1982 c 547 s 2,3; 1983 c 250 s 23; 1983 c 252 s 5,6; 1984 c 473 s 2-4; 1984 c 576 s 5; 1984 c 655 art 1 s 13; art 2 s 3 subd 1; 1Sp1985 c 1 s 12; 1Sp1985 c 13 s 188; 1987 c 349 art 1 s 31,32; 1989 c 341 art 2 s 2; 1993 c 257 s 34; 1995 c 202 art 1 s 15; art 3 s 11-14; 1996 c 414 art 2 s 8; 1997 c 157 s 44



Section 53.05 Powers, limitation.

53.05 Powers, limitation.

No industrial loan and thrift company may do any of the following:

(1) carry demand banking accounts; use the word "savings" unless the institution's investment certificates, savings accounts, and savings deposits are insured by the Federal Deposit Insurance Corporation and then only if the word is not followed by the words "and loan" in its corporate name; use the word "bank" or "banking" in its corporate name; operate as a savings bank;

(2) have outstanding at any one time certificates of indebtedness, savings accounts, and savings deposits 30 times the sum of capital stock and surplus of the company;

(3) accept trusts, except as provided in section 47.75, subdivision 1, or act as guardian, administrator, or judicial trustee in any form;

(4) deposit any of its funds in any banking corporation, unless that corporation has been designated by vote of a majority of directors or of the executive committee present at a meeting duly called, at which a quorum was in attendance;

(5) change any allocation of capital made pursuant to section 53.03 or reduce or withdraw in any way any portion of the capital stock and surplus without prior written approval of the commissioner of commerce;

(6) take any instrument in which blanks are left to be filled in after execution;

(7) lend money in excess of 20 percent of the total of its capital stock and surplus at all its authorized locations to a person primarily liable. Companies not issuing investment certificates of indebtedness under section 53.04 need not comply with the requirement if the amount of money lent does not exceed $100,000 of principal as defined by section 47.59, subdivision 1, paragraph (p).

However, industrial loan and thrift companies with deposit liabilities must comply with the provisions of section 48.24; or

(8) issue cashier's checks pursuant to section 48.151, unless and at all times the aggregate liability to all creditors on these instruments is protected by a special fund in cash or due from banks to be used solely for payment of the cashier's checks.

HIST: (7774-29) 1933 c 246 s 5; 1947 c 20 s 3; 1971 c 442 s 4; 1975 c 373 s 2; 1976 c 235 s 3; 1983 c 250 s 24; 1983 c 252 s 7; 1983 c 289 s 114 subd 1; 1984 c 473 s 5; 1984 c 655 art 1 s 92; 1Sp1985 c 1 s 13; 1987 c 349 art 1 s 33; 1989 c 166 s 21; 1997 c 157 s 45



Section 53.051 Repealed, 1981 c 258 s 23

53.051 Repealed, 1981 c 258 s 23



Section 53.06 Directors, residence.

53.06 Directors, residence.

At least three-fourths of the directors of any industrial loan and thrift company holding a certificate that includes the right to issue thrift certificates for investment must be residents of Minnesota.

HIST: (7774-30) 1933 c 246 s 6; 1943 c 67 s 3; 1947 c 20 s 4; 1971 c 442 s 6; 1980 c 503 s 1; 1983 c 250 s 25; 1989 c 166 s 22; 1989 c 341 art 2 s 3



Section 53.07 Reserve.

53.07 Reserve.

Subdivision 1. Liquidity requirement. An industrial loan and thrift company shall maintain reserves in the form of liquid assets at a level reasonably necessary to meet anticipated withdrawals, commitments, and loan demand. Reserves shall be in cash, cash items in process of collection, short term obligations of or demand balances with other insured financial institutions in the United States and its territories, or short term, direct obligations of or guaranteed by the United States government. Obligations must mature within one year to be considered short term. The commissioner may prescribe the required amount of reserves in relation to liabilities for an individual industrial loan and thrift company from time to time based upon examination findings or other reports relating to the industrial loan and thrift company that are available to the commissioner. Reserves for an individual industrial loan and thrift company as prescribed by the commissioner pursuant to this section shall be enforced in accordance with sections 46.24 and 46.30 to 46.33.

Subd. 2. Temporary reserve minimum. Until an industrial loan and thrift company obtains a commitment for insurance or guarantee of accounts acceptable to the commissioner as required by section 53.10, it shall establish a minimum reserve against the certificates of indebtedness, savings accounts, and savings deposits described in section 53.04, subdivision 5, of not less than ten percent of the amount of indebtedness thus created. Three percent of this indebtedness shall be in cash in the actual possession of the industrial loan company or on demand deposit in approved banks of this state, and seven percent of the total indebtedness may be in bonds admissible for investment by savings banks under the laws of this state.

HIST: (7774-31) 1933 c 246 s 7; 1976 c 235 s 4; 1982 c 473 s 21; 1983 c 252 s 8; 1987 c 384 art 2 s 1; 1996 c 414 art 1 s 24; 1997 c 187 art 3 s 12



Section 53.08 Dividends.

53.08 Dividends.

Subdivision 1. General conditions for dividends. When an industrial loan and thrift company is organized under this chapter or operating thereunder, the board of directors may declare a dividend of so much of the net profits of the corporation, after providing for all expenses, reserves, interest, and taxes accrued or due from the corporation, as they shall judge expedient, but before any dividend is declared, not less than one-tenth of the net profits of the industrial loan and thrift company of the preceding half year, or for such period as is covered by the dividend, shall be carried to surplus until the aggregate of undivided profits and surplus shall amount to 20 percent of its capital represented by shares of common stock.

Subd. 2. Special conditions for deposit companies. In addition to the conditions in subdivision 1, industrial loan and thrift companies having outstanding time certificates of indebtedness, savings accounts, or savings deposits must comply with the following special conditions:

(1) the dividend period for the purpose of declaring dividends shall be the period beginning on January 1 and ending as of the close of business December 31 of each calendar year and the net income for this period shall be determined from the consolidated report of income of each company;

(2) the department of commerce will supply each company with forms to be completed with information called for. The forms must be mailed or delivered to the commissioner within ten days of the date of declaration of any dividend and at least 15 days before the proposed payment date of any dividend. The forms shall contain a statement by the commissioner providing that if certain requirements as set forth in the statement are met, the company may pay a cash dividend or dividends without specific approval of the commissioner in the year after the dividend period in amounts so as not to reduce the company's capital, surplus, undivided profits, and reserves below these requirements;

(3) declared dividends shall be deducted from undivided profits and carried on the books as another liability entitled "dividends payable." The other liability account shall be reversed upon payment or nonapproval by the commissioner; and

(4) except as provided in clause (2), no company shall pay a cash dividend to its stockholders until written approval for the dividend has been obtained from the commissioner.

HIST: (7774-32) 1933 c 246 s 8; 1947 c 20 s 5; 1971 c 442 s 5; 1989 c 166 s 23



Section 53.09 Examinations, thrift companies, compliance only.

53.09 Examinations, thrift companies, compliance only.

Subdivision 1. Frequency and expense. The commissioner shall make examinations for the purposes set forth in section 46.04, subdivision 1, at least once every 18 calendar months, of each authorized place of business of every industrial loan and thrift company with the right to issue thrift certificates for investment organized or operating under this chapter to satisfy the commissioner that the corporation is in a solvent condition and is complying with the requirements of this chapter and operating according to sound business principles. In order to enforce actions in this connection, the commissioner is hereby vested with the same authority as in the examination and regulation of state banks. The corporation so examined shall pay to the commissioner such fees as may be required under section 46.131. The commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 2. Report to commissioner. (1) Each industrial loan and thrift company shall annually on or before the first day of March file a report with the commissioner stating in detail, under appropriate heads, its assets and liabilities at the close of business on the last day of the preceding calendar year. This report shall be made under oath in the form prescribed by the commissioner.

(2) Each industrial loan and thrift company which holds authority to accept accounts pursuant to section 53.04, subdivision 5, shall in place of the requirement in clause (1) submit the reports required of state banks pursuant to section 48.48.

(3) Within 30 days following a change in controlling ownership of the capital stock of an industrial loan and thrift company, it shall file a written report with the commissioner stating in detail the nature of such change in ownership.

Subd. 2a. Compliance examinations. For the purpose of discovering violations of this chapter or securing information lawfully required by the commissioner under this chapter, the commissioner may, at any time, either personally or by a person or persons duly designated, investigate the loans and business, and examine the books, accounts, records, and files used in the business, of every licensee and of every person engaged in the business whether or not the person acts or claims to act as principal or agent, or under the authority of this chapter. For the purposes of this subdivision, the commissioner and duly designated representatives have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all these persons. The commissioner and all persons duly designated may require the attendance of and examine, under oath, all persons whose testimony the commissioner may require relative to the loans or business or to the subject matter of an examination, investigation, or hearing. Upon written agreement with the company, the commissioner may conduct examinations applying the procedures for purposes of subdivision 1, and section 46.04, subdivision 1, to facilitate the qualifications of the company to participate in the United States Small Business Administration loan guarantee or similar programs.

Each licensee shall pay to the commissioner the amount required under section 46.131, and the commissioner may maintain an action for the recovery of the costs in a court of competent jurisdiction.

Subd. 3. Penalties. The penalties for violation of this chapter, or for any wrongdoing in connection therewith, shall be the same as those applied to state banks under the laws of this state. In addition to being subject to the penalties in section 48.28, a company in violation of section 53.05, clause (2), may cure this violation in the manner provided in section 48.28.

Subd. 4. Interpretive opinions. The commissioner may honor requests from interested parties for interpretive opinions in connection with the administration of this chapter. No provision of this chapter or of any other chapter to which this chapter refers which imposes any penalty shall apply to any act done or not done in conformity with any written interpretive opinion of the commissioner, notwithstanding that such written interpretive opinion may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

HIST: (7774-33) 1933 c 246 s 9; 1943 c 67 s 4; 1947 c 20 s 6; 1965 c 475 s 2; 1980 c 503 s 2; 1983 c 289 s 114 subd 1; 1984 c 576 s 23; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 349 art 1 s 34; 1989 c 166 s 24; 1992 c 587 art 1 s 21; 1993 c 257 s 35; 1995 c 202 art 1 s 16-18; 1996 c 414 art 1 s 25; 1997 c 157 s 46



Section 53.10 Mandatory insurance of accounts.

53.10 Mandatory insurance of accounts.

Subdivision 1. Requirement for existing companies. Not later than July 1, 1987, every industrial loan and thrift company operating under this chapter with consent or holding a certificate of authorization, which includes the right to sell and issue for investment certificates of indebtedness, savings accounts, and savings deposits, shall obtain a commitment for insurance or guarantee of the certificates, accounts, or deposits by the Federal Deposit Insurance Corporation, an agency of this state, or a federal agency established for the purpose of insuring deposits in banks or otherwise eligible to insure the savings accounts and savings deposits in industrial loan and thrift companies operating pursuant to this chapter.

Subd. 2. Extension to obtain commitment. The commissioner of commerce shall grant additional time or times to obtain the commitment for insurance or guarantee upon satisfactory evidence that the industrial loan and thrift company has made or is making a substantial effort to achieve the conditions precedent to issuance of the commitment. Additional time or times shall not extend later than July 1, 1988.

Subd. 3. Requirement for new companies. No industrial loan and thrift company shall hereafter be granted consent, or issued a certificate of authorization which includes the right to issue for investment certificates of indebtedness, savings accounts, and savings deposits unless the industrial loan and thrift company has obtained a commitment for insurance or guarantee of such certificates which meets the conditions of subdivision 1.

Subd. 4. Transitional requirement; continuing requirement. Until the time the requirements of subdivisions 1 and 2 are fully satisfied, any existing insurance or guarantee approved by the commissioner of commerce pursuant to Laws 1980, chapter 503, section 3, must be maintained as a condition to continued operations. Thereafter every industrial loan and thrift company shall at all times maintain in effect insurance of its accounts by the Federal Deposit Insurance Corporation, an agency of this state or a federal agency established for the purpose of insuring deposits in banks or otherwise eligible to insure the accounts of industrial loan and thrift companies operating pursuant to this chapter. If it appears to the commissioner that an industrial loan and thrift company has failed to meet the requirements of this section, the commissioner shall issue an order pursuant to sections 46.24 to 46.33 requiring compliance or the noncompliant industrial loan and thrift company to cease and desist from accepting savings or deposit accounts and submit a plan to the commissioner for the orderly and timely divestiture of all existing savings and deposit accounts.

HIST: 1980 c 503 s 3; 1981 c 132 s 5; 1983 c 252 s 9; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 189






Chapter 53A Currency Exchanges

Section 53A.01 Definitions.

53A.01 Definitions.

Subdivision 1. Currency exchange. "Currency exchange" means any person, except a bank, trust company, savings bank, savings association, credit union, or industrial loan and thrift company, engaged in the business of cashing checks, drafts, money orders, or travelers' checks for a fee. "Currency exchange" does not include a person who provides these services incidental to the person's primary business if the charge for cashing a check or draft does not exceed $1 or one percent of the value of the check or draft, whichever is greater.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce.

HIST: 1989 c 247 s 1; 1995 c 202 art 1 s 25



Section 53A.02 License.

53A.02 License.

Subdivision 1. Requirement. A person may not engage in the business of a currency exchange without first obtaining a license from the commissioner. Not more than one place of business may be operated under the same license, but the commissioner may issue more than one license to the same licensee upon compliance by the applicant with all the provisions of this chapter for each new license issued.

Subd. 2. Distance limitation. No license may be issued or renewed under this chapter if the place of business to be operated under the license is located or proposed to be located within one-half mile of another licensed currency exchange. The distance limitation imposed by this subdivision is measured by a straight line from the closest points of the closest structures involved.

Subd. 3. Prohibition. A licensee may not contract with another person or business entity to manage the currency exchange business. This subdivision does not prohibit the licensee from employing persons to operate a currency exchange facility.

HIST: 1989 c 247 s 2; 1992 c 504 s 2



Section 53A.03 Application for license; fees.

53A.03 Application for license; fees.

(a) An application for a license must be in writing, under oath, and in the form prescribed and furnished by the commissioner and must contain the following:

(1) the full name and address (both of residence and place of business) of the applicant, and if the applicant is a partnership or association, of every member, and the name and business address if the applicant is a corporation;

(2) the county and municipality, with street and number, if any, of all currency exchange locations operated by the applicant; and

(3) the applicant's occupation or profession, for the ten years immediately preceding the application; present or previous connection with any other currency exchange in this or any other state; whether the applicant has ever been convicted of any crime; and the nature of the applicant's occupancy of the premises to be licensed; and if the applicant is a partnership or a corporation, the information specified in this paragraph must be supplied for each partner and each officer and director of the corporation. If the applicant is a partnership or a nonpublicly held corporation, the information specified in this paragraph must be required of each partner and each officer, director, and stockholders owning in excess of ten percent of the corporate stock of the corporation.

(b) The application shall be accompanied by a nonrefundable fee of $1,000 for the review of the initial application. Upon approval by the commissioner, an additional license fee of $500 must be paid by the applicant as an annual license fee for the remainder of the calendar year. An annual license fee of $500 is due for each subsequent calendar year of operation upon submission of a license renewal application on or before September 1. Fees must be deposited in the state treasury and credited to the general fund. Upon payment of the required annual license fee, the commissioner shall issue a license for the year beginning January 1.

(c) The commissioner shall require the applicant to submit to a background investigation conducted by the bureau of criminal apprehension as a condition of licensure. As part of the background investigation, the bureau of criminal apprehension shall conduct criminal history checks of Minnesota records and is authorized to exchange fingerprints with the Federal Bureau of Investigation for the purpose of a criminal background check of the national files. The cost of the investigation must be paid by the applicant.

(d) For purposes of this section, "applicant" includes an employee who exercises management or policy control over the company, a director, an officer, a limited or general partner, a manager, or a shareholder holding more than ten percent of the outstanding stock of the corporation.

HIST: 1989 c 247 s 3; 1992 c 504 s 3; 1993 c 354 s 1; 1999 c 223 art 2 s 2



Section 53A.04 Approval or denial of an application.

53A.04 Approval or denial of an application.

(a) Within 30 days after the receipt of a complete application, the commissioner shall deny the application or submit the application to the governing body of the local unit of government in which the applicant is located or is proposing to be located. The commissioner may not approve the application without the concurrence of the governing body. The governing body shall give published notice of its intention to consider the issue and shall solicit testimony from interested persons, including those in the community in which the applicant is located or is proposing to be located. If the governing body has not approved or disapproved the issue within 60 days of receipt of the application, concurrence is presumed. The commissioner must approve or disapprove the application within 30 days from receiving the decision of the governing body. The governing body shall have the sole responsibility for its decision. The state shall have no responsibility for that decision.

(b) If the application is denied, the commissioner shall send by mail notice of the denial and the reason for the denial to the applicant at the address contained in the application. If an application is denied, the applicant may, within 30 days of receiving the notice of a denial, request a contested case hearing pursuant to chapter 14; provided that if the denial is based upon the refusal of the governing body to concur the governing body must afford the applicant a hearing. The applicant shall have no right to the hearing provided for in this section if the denial is based upon the governing body's refusal to concur but shall have a hearing before the governing body.

(c) This section applies to initial applications and renewal applications.

(d) The state shall have no responsibility for the action of the governing body.

HIST: 1989 c 247 s 4; 1992 c 504 s 4



Section 53A.05 Change of name, ownership, or location.

53A.05 Change of name, ownership, or location.

Subdivision 1. Name or location. If a licensee proposes to change the name or location of any or all of its currency exchanges, the licensee shall file an application for approval of the change with the commissioner. The commissioner shall not approve a change of location if the requirements of sections 53A.02, subdivision 2, and 53A.04 have not been satisfied. If the change is approved by the commissioner, the commissioner shall issue an amended license in the licensee's new name or location. A $100 fee must be paid for the amended license.

Subd. 2. Ownership. The licensee shall notify the commissioner 30 business days in advance of any change in ownership of the currency exchange. The commissioner may revoke the currency exchange license if the new ownership would have resulted in a denial of the initial license under the provisions of chapter 53A.

HIST: 1989 c 247 s 5; 1992 c 504 s 5; 1999 c 223 art 2 s 3



Section 53A.06 Fine, suspension, or revocation of license.

53A.06 Fine, suspension, or revocation of license.

(a) The commissioner may suspend or revoke any license under section 45.027 if the commissioner finds that:

(1) the licensee has failed to pay the annual license fee or to maintain in effect the required bond or to comply with any order, decision, or finding of the commissioner under Laws 1989, chapter 247;

(2) the licensee, or any officer or director of a corporate licensee, has violated any provision of Laws 1989, chapter 247, or any rule or order of the commissioner under this chapter or chapter 45;

(3) the licensee, or any officer or director of a corporate licensee, has violated any other law which would indicate that the person is untrustworthy or not qualified to operate a currency exchange; or

(4) any fact or condition exists which, if it had existed at the time of the original or renewal application for the license, would have warranted the commissioner refusing the issuance of the license.

(b) A license may not be revoked until the licensee has had notice of a hearing pursuant to the provisions of chapter 14.

(c) A licensee may surrender any license by delivery to the commissioner. The surrender does not affect the licensee's civil or criminal liability for acts committed before the surrender, or affect the liability on the bond required by sections 53A.01 to 53A.13, or entitle the licensee to a return of any part of any license fee.

(d) Before suspension or revocation of the license, the commissioner may fine a licensee for violations of Laws 1989, chapter 247, as authorized under chapter 45.

HIST: 1989 c 247 s 6



Section 53A.07 Filing of fees; unreasonable fees.

53A.07 Filing of fees; unreasonable fees.

Subdivision 1. Approval of fees. Fees charged at each location for check cashing services must be filed with and approved by the commissioner.

Subd. 2. Amendment of fees. A licensee may amend its fees at any time by filing the proposed amendments with the commissioner. The application for amendment shall be in writing, under oath, and in the form prescribed by the commissioner. A fee of $50 shall accompany the application. The commissioner shall approve or deny the application 60 days after the filing of a complete application to amend its fees.

Subd. 3. Standards; unreasonable fees prohibited. The commissioner may disapprove the fees filed by a currency exchange if they are not fair and reasonable. In determining whether a fee is fair and reasonable, the commissioner shall take into consideration:

(1) rates charged in the past for cashing of checks by those persons and organizations providing check cashing services in the state of Minnesota;

(2) the income, cost, and experience of the operations of currency exchanges existing prior to this enactment or in other states under similar conditions or regulations;

(3) the amount of risk involved in the type of check to be cashed and the location where the currency exchange operates;

(4) the general cost of doing business, insurance costs, security costs, banking fees, and other costs associated with the operations of the particular currency exchange;

(5) a reasonable profit for a currency exchange operation; and

(6) any other matter the commissioner deems appropriate.

The commissioner shall set a separate rate, consistent with the above standards, for checks issued by a government entity in an amount up to $500 to be cashed by a currency exchange.

HIST: 1989 c 247 s 7



Section 53A.08 Bond.

53A.08 Bond.

Before a license may be issued to a currency exchange, the applicant shall file annually with and have approved by the commissioner a surety bond, issued by a bonding company authorized to do business in this state in the principal amount of $10,000. The bond must run to the commissioner and is for the benefit of creditors of the currency exchange for liability incurred by the currency exchange on money orders issued or sold by the currency exchange, for liability incurred by the currency exchange for sums due to a payee or endorsee of a check, draft, or money order left with the currency exchange for collection, and for liability incurred by the currency exchange in connection with providing currency exchange services. The commissioner may require a licensee to file a bond in an additional amount if the commissioner considers it necessary to meet the requirements of this section. In determining the additional amount of the bond which may be required, the commissioner may require the licensee to file its financial records, including all bank statements, pertaining to the sale of money orders for the preceding 12-month period. In no case may the bond be less than the initial $10,000 or more than the outstanding liabilities.

HIST: 1989 c 247 s 8; 1992 c 504 s 6



Section 53A.081 Annual report and investigations.

53A.081 Annual report and investigations.

Subdivision 1. Annual report. On or before April 30, a licensee shall file an annual report with the commissioner for the previous calendar year. The report must contain information that the commissioner may reasonably require concerning, and for the purpose of examining, the business and operations of each licensed currency exchange.

Subd. 2. Investigation. The commissioner may at any time investigate the currency exchange business of any licensee and of every person, partnership, association, and corporation engaged in the business of operating a currency exchange in the manner provided under section 45.027.

Subd. 3. Fees and expenses. The licensee shall pay the costs of an examination or investigation in the manner provided under section 60A.03, subdivision 5.

Subd. 4. Classification of data. Financial information on individuals and businesses that is submitted to the commissioner in the annual report under subdivision 1 are private data on individuals or nonpublic data.

HIST: 1992 c 504 s 7; 1996 c 439 art 1 s 6; 1Sp1997 c 3 s 19; 2001 c 208 s 2



Section 53A.09 Powers; limitations; prohibitions.

53A.09 Powers; limitations; prohibitions.

Subdivision 1. Deposits; escrow accounts. A currency exchange may not accept money or currency for deposit, or act as bailee or agent for persons, firms, partnerships, associations, or corporations to hold money or currency in escrow for others for any purpose. However, a currency exchange may act as agent for the issuer of money orders or travelers' checks.

Subd. 2. Gambling establishments. A currency exchange located on the premises of a gambling establishment as defined in section 256.9831, subdivision 1, may not cash a warrant that bears a restrictive endorsement under section 256.9831, subdivision 3.

HIST: 1989 c 247 s 9; 1996 c 465 art 3 s 1



Section 53A.10 Violations.

53A.10 Violations.

Any person, firm, association, partnership, or corporation that violates Laws 1989, chapter 247, shall be guilty of a misdemeanor.

HIST: 1989 c 247 s 10



Section 53A.11 Books of account; annual report.

53A.11 Books of account; annual report.

The licensee shall keep and use in the licensee's business the books, accounts, and records that will enable the commissioner to determine whether the licensee is complying with the provisions of Laws 1989, chapter 247, and with the rules adopted by the commissioner. A licensee shall preserve the books, accounts, and records for at least two years after making the final entry.

HIST: 1989 c 247 s 11



Section 53A.12 Rules.

53A.12 Rules.

The commissioner may adopt rules under chapter 14 as may be necessary to administer and enforce this chapter.

HIST: 1989 c 247 s 12



Section 53A.13 Fee notice; false advertising; penalty.

53A.13 Fee notice; false advertising; penalty.

Subdivision 1. Fee notice. The fees charged by currency exchanges for rendering any service authorized by sections 53A.01 to 53A.13 must be prominently displayed on the premises of the currency exchange in the fashion required by the commissioner.

Subd. 2. False advertising. A licensee may not advertise, print, display, publish, distribute, or broadcast any statement or representation that is false, misleading, or deceptive, or that omits material information.

Subd. 3. Civil liability; penalty. A person who violates any subdivision of this chapter is liable to the person damaged by the violation for actual damages. The court may award reasonable attorney fees and costs.

HIST: 1989 c 247 s 13



Section 53A.14 Repealed, 1992 c 504 s 8

53A.14 Repealed, 1992 c 504 s 8






Chapter 53B Minnesota Money Transmitters Act

Section 53B.01 Citation.

53B.01 Citation.

This chapter may be cited as the "Minnesota Money Transmitters Act."

HIST: 2001 c 148 s 2



Section 53B.02 License required.

53B.02 License required.

On or after January 1, 2002, no person except those exempt pursuant to section 53B.04 shall engage in the business of money transmission without a license as provided in this chapter. A licensee may conduct business in this state at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, under a single license granted to the licensee.

HIST: 2001 c 148 s 3



Section 53B.03 Definitions.

53B.03 Definitions.

Subdivision 1. Scope. For purposes of this chapter, the definitions in this section apply unless the context requires otherwise.

Subd. 2. Applicant. "Applicant" means a person filing an application for a license under this chapter.

Subd. 3. Authorized delegate. "Authorized delegate" means an entity designated by the licensee under this chapter, or by an exempt entity, to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Control. "Control" means ownership of, or the power to vote, ten percent or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, the person's interest must be aggregated with the interest of any other person controlled by the person or by any spouse, parent, or child of the person.

Subd. 6. Controlling person. "Controlling person" means any person in control of a licensee.

Subd. 7. Electronic instrument. "Electronic instrument" means a card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic stripe, or other means for the storage of information, that is prefunded and for which the value is decreased upon each use. The term does not include a prepaid telephone card, electronic benefits transfer card, or any other card or other tangible object that is redeemable by the issuer in the issuer's goods or services.

Subd. 8. Executive officer. "Executive officer" means the licensee's president, chair of the executive committee, senior officer responsible for the licensee's business, chief financial officer, and any other person who performs similar functions.

Subd. 9. Exempt entity. "Exempt entity" means a person to which this chapter does not apply under section 53B.04.

Subd. 10. Key shareholder. "Key shareholder" means any person, or group of persons acting in concert, who is the owner of ten percent or more of any voting class of an applicant's stock.

Subd. 11. Licensee. "Licensee" means a person licensed under this chapter.

Subd. 12. Material litigation. "Material litigation" means any litigation in which an applicant or a licensee has been a defendant or been named in a civil judgment involving claims of fraud, misrepresentation, conversion, mismanagement of funds, breach of fiduciary duty, or breach of contract.

Subd. 13. Money transmission. "Money transmission" means selling or issuing payment instruments or engaging in the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any and all means, including but not limited to payment instrument, wire, facsimile, or electronic transfer.

Subd. 14. Outstanding payment instrument. "Outstanding payment instrument" means any payment instrument issued by the licensee that has been sold in the United States directly by the licensee or any payment instrument issued by the licensee that has been sold by an authorized delegate of the licensee in the United States, and that has not yet been paid by or for the licensee.

Subd. 15. Payment instrument. "Payment instrument" means any electronic or written check, draft, money order, travelers check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. The term does not include any credit card voucher, letter of credit, or instrument that is redeemable by the issuer in goods or services.

Subd. 16. Permissible investments. "Permissible investments" means:

(1) cash;

(2) certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3) bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the Federal Reserve system;

(4) any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates these securities;

(5) investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest of the United States, or any obligations of any state, municipality, or any political subdivision of a state or municipality;

(6) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures, or a fund composed of one or more permissible investments;

(7) any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8) receivables that are due to a licensee from its authorized delegates under a contract described in section 53B.20, that are not past due or doubtful of collection; or

(9) any other investments or security device approved by the commissioner.

Subd. 17. Person. "Person" means any individual, corporation, limited liability company, business trust, general or limited partnership, association, sole proprietorship, or similar organization.

Subd. 18. Remit. "Remit" means either to make direct payment of the funds to the licensee or its representatives authorized to receive those funds or to deposit the funds in a bank, credit union, savings association, or other similar financial institution in an account specified by the licensee.

HIST: 2001 c 148 s 4



Section 53B.04 Exemptions.

53B.04 Exemptions.

Authorized delegates of a licensee or of an exempt entity, acting within the scope of authority conferred by a written contract as described in section 53B.20, are not required to obtain a license under this chapter. This chapter does not apply to:

(1) the United States or any department, agency, or instrumentality of the United States;

(2) the United States Postal Service;

(3) the state or any political subdivision of the state;

(4) banks, credit unions, savings associations, savings banks, mutual banks organized under the laws of any state or the United States, or bank holding companies which have a banking subsidiary located in Minnesota and whose debt securities have an investment grade rating by a national rating agency, provided that if they issue or sell payment instruments through authorized delegates who are not banks, bank holding companies, credit unions, savings associations, savings banks, or mutual banks, those authorized delegates must comply with all requirements imposed upon authorized delegates under this chapter; and

(5) the provision of electronic transfer of government benefits for any federal, state, or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for and on behalf of the United States or any department, agency, or instrumentality of the United States, or any state or any political subdivision of the state.

HIST: 2001 c 148 s 5



Section 53B.05 License qualifications.

53B.05 License qualifications.

Subdivision 1. Net worth. Each licensee under this chapter shall at all times have a net worth of not less than $100,000, calculated in accordance with generally accepted accounting principles. Licensees engaging in money transmission at more than one location or through authorized delegates shall have an additional net worth of $50,000 per location or authorized delegate located in the state, as applicable, to a maximum of $500,000.

Subd. 2. Corporate applicant; good standing. Every corporate applicant, at the time of the filing of an application for a license under this chapter and at all times after a license is issued, must be in good standing in the state of its incorporation. All noncorporate applicants shall, at the time of the filing of an application for a license under this chapter and at all times after a license is issued, be registered or qualified to do business in the state.

HIST: 2001 c 148 s 6



Section 53B.06 Permissible investments and statutory trust.

53B.06 Permissible investments and statutory trust.

(a) Each licensee under this chapter must at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments sold by the licensee or reported as sold by an authorized delegate in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment instruments does not exceed the bond or other security devices posted by the licensee under section 53B.08.

(b) Permissible investments, even if commingled with other assets of the licensee, are considered to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.

HIST: 2001 c 148 s 7



Section 53B.07 License application.

53B.07 License application.

Subdivision 1. Requirements. An application for a license under this chapter must be made in writing, under oath, and in a form prescribed by the commissioner.

Subd. 2. General contents. An application must contain:

(1) the exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(2) the history of the applicant's or any controlling person's material litigation during the preceding ten years and criminal convictions;

(3) a description of the activities conducted by the applicant and a history of operations;

(4) a description of the business activities in which the applicant seeks to be engaged in the state;

(5) a list identifying the applicant's proposed authorized delegates in the state, if any, at the time of the filing of the license application;

(6) a sample authorized delegate contract, if applicable;

(7) a sample form of payment instrument, if applicable;

(8) the location or locations at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the state; and

(9) the name, address, and account numbers for the clearing bank or banks on which the applicant's payment instruments will be drawn or through which these payment instruments will be payable.

Subd. 3. Additional information from corporations. If the applicant is a corporation, the applicant must also provide:

(1) the date of the applicant's incorporation and state of incorporation;

(2) a certificate of good standing from the state in which the applicant was incorporated;

(3) a description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(4) the name, business and residence address, and employment history for the past five years of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed under this chapter;

(5) the name, business and residence address, and employment history for the period five years prior to the date of the application of any key shareholder of the applicant;

(6) the history of material litigation during the preceding ten years and criminal convictions of every executive officer or key shareholder of the applicant;

(7) a copy of the applicant's most recent audited financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position, and, if available, the applicant's audited financial statements for the immediately preceding two-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two-year period or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this provision; and

(8) copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing the application.

Subd. 4. Additional information from noncorporate applicants. If the applicant is not a corporation, the applicant must also provide:

(1) the name, business and residence address, personal financial statement, and employment history for the past five years, of each principal of the applicant and the name, business and residence address, and employment history for the past five years of any other person or persons who will be in charge of the applicant's activities to be licensed under this chapter;

(2) the place and date of the applicant's registration or qualification to do business in this state;

(3) the history of material litigation during the preceding ten years and criminal convictions for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and

(4) copies of the applicant's audited financial statements, including balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, for the immediately preceding two-year period.

Subd. 5. Waiver. The commissioner may, for good cause shown, waive any requirement of this section with respect to any license application or to permit a license applicant to submit substituted information in its license application in lieu of the information required by this section.

HIST: 2001 c 148 s 8



Section 53B.08 Bond or other security device.

53B.08 Bond or other security device.

Subdivision 1. Requirement. Each application must be accompanied by a surety bond, irrevocable letter of credit, or other similar security device acceptable to the commissioner in the amount of $50,000. If the applicant proposes to engage in business under this chapter at more than one location, through authorized delegates or otherwise, then the amount of the security device must be increased by $10,000 per location, up to a maximum of $250,000. The security device must be in a form satisfactory to the commissioner and must run to the state for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with the sale and issuance of payment instruments or transmission of money. In the case of a bond, the aggregate liability of the surety in no event shall exceed the principal sum of the bond. Claimants against the licensee may themselves bring suit directly on the security device or the commissioner may bring suit on behalf of these claimants, either in one action or in successive actions.

Subd. 2. Acceptable alternatives. In lieu of a security device under subdivision 1 or of any portion of the principal of the security device, as required by subdivision 1, the licensee may deposit with the commissioner, or with banks in this state that the licensee designates and the commissioner approves, cash, interest-bearing stocks and bonds, notes, debentures, or other obligations of the United States or any agency or instrumentality of the United States, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district, or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device or portion of the security device. The securities or cash must be deposited and held to secure the same obligations as would the security device. The depositor shall receive all interest and dividends. The depositor may, with the approval of the commissioner, substitute other securities for those deposited, and is required to do so on written order of the commissioner made for good cause shown.

Subd. 3. Cancellation. The security device remains in effect until cancellation, which may occur only after 30 days' written notice to the commissioner. Cancellation does not affect the rights of any claimant for any liability incurred or accrued during the period for which the bond was in force.

Subd. 4. Duration. The security device must remain in place for no longer than five years after the licensee ceases money transmission operations in the state. However, notwithstanding this provision, the commissioner may permit the security device to be reduced or eliminated before that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The commissioner may also permit a licensee to substitute a letter of credit or other form of security device acceptable to the commissioner for the security device in place at the time the licensee ceases money transmission operations in the state.

HIST: 2001 c 148 s 9



Section 53B.09 Application fee.

53B.09 Application fee.

Each application must be accompanied by a nonrefundable application fee in the amount of $4,000.

HIST: 2001 c 148 s 10



Section 53B.10 Issuance of license.

53B.10 Issuance of license.

Subdivision 1. Investigation. Upon the filing of a complete application, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant. The commissioner may conduct an on-site investigation of the applicant, the reasonable cost of which must be borne by the applicant. If the commissioner finds that the requirements imposed by this chapter have been met and that the required license fee has been paid, the commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this state for a term of one year. If these requirements have not been met, the commissioner shall deny the application in writing, setting forth the reasons for the denial.

Subd. 2. Denial hearing. Any applicant aggrieved by a denial issued by the commissioner under this section may at any time within 30 days from the date of receipt of written notice of the denial contest the denial by serving a response on the commissioner. The commissioner shall set a date for a hearing not later than 60 days after service of the response, unless a later date is set with the consent of the denied applicant.

HIST: 2001 c 148 s 11



Section 53B.11 Renewal of license and annual report.

53B.11 Renewal of license and annual report.

Subdivision 1. Fee. The annual fee for renewal of a license under this chapter is $2,500.

Subd. 2. Report. The renewal fee must be accompanied by a report, in a form prescribed by the commissioner. The form must be sent by the commissioner to each licensee no later than three months immediately preceding the date established by the commissioner for license renewal. The licensee must include in this annual renewal report:

(1) a copy of its most recent audited consolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity, and statement of changes in financial position, or, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(2) for the most recent quarter for which data are available prior to the date of the filing of the renewal application, but in no event more than 120 days prior to the renewal date, the licensee must provide the number of payment instruments sold by the licensee in the state, the dollar amount of those instruments, and the dollar amount of those instruments currently outstanding;

(3) any material changes to any of the information submitted by the licensee on its original application that have not previously been reported to the commissioner on any other report required to be filed under this chapter;

(4) a list of the licensee's permissible investments; and

(5) a list of the locations within this state at which business regulated by this chapter is being conducted by either the licensee or its authorized delegate.

Subd. 3. License display. A copy of the license issued by the commissioner to the licensee shall be prominently displayed in each location where money transmission services are offered.

HIST: 2001 c 148 s 12



Section 53B.12 Extraordinary reporting requirements.

53B.12 Extraordinary reporting requirements.

Within 15 days of the occurrence of any one of the events listed below, a licensee shall file a written report with the commissioner describing the event and its expected impact on the licensee's activities in the state:

(1) the filing for bankruptcy or reorganization by the licensee;

(2) the institution of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licensee's money transmission activities;

(3) any felony indictment of the licensee or any of its key officers or directors related to money transmission activities; or

(4) any felony conviction of the licensee or any of its key officers or directors related to money transmission activities.

HIST: 2001 c 148 s 13



Section 53B.13 Changes in control of a licensee.

53B.13 Changes in control of a licensee.

Any purchaser of ten percent or more of an ownership interest in a licensee must notify the commissioner at least 30 days in advance of the purchase and submit a completed license application form. The commissioner may revoke the license if the new ownership would have resulted in a denial of the initial license under this chapter. The commissioner may waive this notification requirement if, in the commissioner's discretion, the change in control does not pose any risk to the interests of the public.

HIST: 2001 c 148 s 14



Section 53B.14 Examinations.

53B.14 Examinations.

The commissioner has under this chapter the same powers with respect to financial examinations that the commissioner has under section 46.04.

HIST: 2001 c 148 s 15



Section 53B.15 Maintenance of records.

53B.15 Maintenance of records.

Subdivision 1. Requirement. Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years:

(1) a record or records of each payment instrument sold;

(2) a general ledger containing all assets, liability, capital, income, and expense accounts, which must be posted at least monthly;

(3) bank statements and bank reconciliation records;

(4) records of outstanding payment instruments;

(5) records of each payment instrument paid within the three-year period; and

(6) a list of the names and addresses of all of the licensee's authorized delegates.

Subd. 2. Compliance. (a) Any licensee selling money orders shall maintain a record of the date, amount, serial number, and the location of the sale for each money order sold in this state.

(b) Any licensee engaged in the business of receiving money for transmission or transmitting money shall maintain a record of the identity of the remitter, identity of the recipient, amount of the transmission, date of the transaction, date funds were transmitted, and the location from which the funds were remitted for each transaction initiated in this state.

(c) Maintenance of the documents required by this section in a photographic, electronic, or other similar form constitutes compliance with this section.

Subd. 3. Location. Records may be maintained at a location other than within this state if they are made accessible to the commissioner on seven days' written notice.

HIST: 2001 c 148 s 16



Section 53B.16 Confidentiality of data submitted to the commissioner.

53B.16 Confidentiality of data submitted to the commissioner.

Data or other information obtained by the commissioner under this chapter, whether as a result of the license application or renewal process or examinations, is subject to chapter 13.

HIST: 2001 c 148 s 17



Section 53B.17 Solvency required.

53B.17 Solvency required.

If the commissioner determines that a licensee is insolvent, that its capital is impaired, or that its condition is such as to render the continuance of its business hazardous to the public or to those having funds in its custody, the commissioner may apply to the district court for the county in which the main office is located, or for Ramsey county if the licensee does not have a main office in Minnesota, for appointment of a receiver to receive the assets of the licensee for the purpose of liquidating or rehabilitating its business and for such other relief as the interest of the public may require. The reasonable and necessary expenses of the receivership have priority over all other claims on the bond required by this chapter.

HIST: 2001 c 148 s 18



Section 53B.18 Prohibited practices.

53B.18 Prohibited practices.

No licensee shall:

(1) fail to comply with chapter 345 as it relates to unclaimed property requirements;

(2) refuse to indemnify an instrument holder for any misappropriation of money caused by any of its authorized delegates in conducting activities on behalf of the licensee for whom it acts as an authorized delegate; or

(3) fail to transmit all money received for wire transmission in accordance with the purchaser's instructions within five days.

HIST: 2001 c 148 s 19



Section 53B.19 Suspension or revocation of licenses.

53B.19 Suspension or revocation of licenses.

After notice and hearing, the commissioner may suspend or revoke a licensee's license if the commissioner finds that:

(1) any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application;

(2) the licensee's net worth becomes inadequate and the licensee, after ten days' written notice from the commissioner, fails to take steps the commissioner considers necessary to remedy the deficiency;

(3) the licensee violates any material provision of this chapter or any rule or order validly adopted by the commissioner under authority of this chapter;

(4) the licensee is conducting its business in an unsafe or unsound manner;

(5) the licensee is insolvent;

(6) the licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(7) the licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy;

(8) the licensee refuses to permit the commissioner to make any examination authorized by this chapter; or

(9) the licensee fails to make any report required by this chapter.

HIST: 2001 c 148 s 20



Section 53B.20 Authorized delegate contracts.

53B.20 Authorized delegate contracts.

Subdivision 1. Contents of contract. Licensees that conduct licensed activities through authorized delegates shall authorize each delegate to operate under an express written contract that, for contracts entered into after August 1, 2001, provide the following:

(1) that the licensee appoint the person as its delegate with authority to engage in money transmission on behalf of the licensee;

(2) that neither a licensee nor an authorized delegate authorize subdelegates without the written consent of the commissioner; and

(3) that licensees are subject to supervision and regulation by the commissioner and that as a part of that supervision and regulation, the commissioner may require the licensee to cancel an authorized delegate contract as a result of a violation of section 53B.21.

Subd. 2. Termination of authorized delegate contract. Upon termination of any authorized delegate contract, the licensee must notify the commissioner within a reasonable amount of time of the termination.

Subd. 3. Exempt entities. For purposes of this section, "licensee" includes exempt entities.

HIST: 2001 c 148 s 21



Section 53B.21 Authorized delegate conduct.

53B.21 Authorized delegate conduct.

(a) An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the commissioner.

(b) An authorized delegate shall conduct its money transmission activities in a safe and sound manner.

(c) An authorized delegate shall cooperate with an investigation conducted by the commissioner under this chapter by providing any relevant information in its possession that the commissioner cannot reasonably obtain from another source.

(d) An authorized delegate is under a duty to act only as authorized under the contract with the licensee and any authorized delegate who exceeds its authority is subject to cancellation of its contract.

(e) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission, constitute trust funds owned by and belonging to the licensee from the time the funds are received by the authorized delegate until the time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee. If an authorized delegate commingles any funds with other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property must be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

(f) For purposes of this section, "licensee" includes exempt entities.

HIST: 2001 c 148 s 22



Section 53B.22 Licensee liability.

53B.22 Licensee liability.

A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate is limited to the amount of money tendered or the face amount of the payment instrument purchased.

HIST: 2001 c 148 s 23



Section 53B.23 Hearings; procedures.

53B.23 Hearings; procedures.

The provisions of the Minnesota Administrative Procedure Act, chapter 14, apply to any hearing under this chapter.

HIST: 2001 c 148 s 24



Section 53B.24 Enforcement.

53B.24 Enforcement.

Section 45.027 applies to this chapter.

HIST: 2001 c 148 s 25



Section 53B.25 Rule notices.

53B.25 Rule notices.

At the time the commissioner files a notice of proposed adoption, amendment, or repeal of a rule adopted under this chapter, a copy of the notice must be sent by regular United States mail, postage prepaid, to all then-current licensees and applicants for licenses under this chapter.

HIST: 2001 c 148 s 26



Section 53B.26 Appointment of commissioner as agent for service of process.

53B.26 Appointment of commissioner as agent for service of process.

Subdivision 1. Consent and appointment. Any licensee, authorized delegate, or other person who knowingly engages in business activities that are regulated under this chapter, with or without filing an application, is considered to have done both of the following:

(1) consented to the jurisdiction of the courts of this state for all actions arising under this chapter; and

(2) appointed the commissioner as the lawful agent for the purpose of accepting service of process in any action, suit, or proceeding that may arise under this chapter.

Subd. 2. Service of process. Service of process must be made in accordance with section 45.028, subdivision 2.

HIST: 2001 c 148 s 27






Chapter 54 Investment and Loan Companies

Section 54.01 Repealed, 1953 c 213 s 1

54.01 Repealed, 1953 c 213 s 1



Section 54.02 Repealed, 1953 c 213 s 1

54.02 Repealed, 1953 c 213 s 1



Section 54.03 Repealed, 1953 c 213 s 1

54.03 Repealed, 1953 c 213 s 1



Section 54.04 Repealed, 1953 c 213 s 1

54.04 Repealed, 1953 c 213 s 1



Section 54.05 Repealed, 1953 c 213 s 1

54.05 Repealed, 1953 c 213 s 1



Section 54.06 Repealed, 1953 c 213 s 1

54.06 Repealed, 1953 c 213 s 1



Section 54.07 Repealed, 1953 c 213 s 1

54.07 Repealed, 1953 c 213 s 1



Section 54.08 Repealed, 1953 c 213 s 1

54.08 Repealed, 1953 c 213 s 1



Section 54.09 Repealed, 1953 c 213 s 1

54.09 Repealed, 1953 c 213 s 1



Section 54.10 Repealed, 1953 c 213 s 1

54.10 Repealed, 1953 c 213 s 1



Section 54.11 Repealed, 1953 c 213 s 1

54.11 Repealed, 1953 c 213 s 1



Section 54.12 Repealed, 1953 c 213 s 1

54.12 Repealed, 1953 c 213 s 1



Section 54.13 Repealed, 1953 c 213 s 1

54.13 Repealed, 1953 c 213 s 1



Section 54.14 Repealed, 1953 c 213 s 1

54.14 Repealed, 1953 c 213 s 1



Section 54.15 Repealed, 1953 c 213 s 1

54.15 Repealed, 1953 c 213 s 1



Section 54.16 Repealed, 1953 c 213 s 1

54.16 Repealed, 1953 c 213 s 1



Section 54.17 Repealed, 1953 c 213 s 1

54.17 Repealed, 1953 c 213 s 1



Section 54.18 Repealed, 1953 c 213 s 1

54.18 Repealed, 1953 c 213 s 1



Section 54.19 Repealed, 1953 c 213 s 1

54.19 Repealed, 1953 c 213 s 1



Section 54.20 Repealed, 1953 c 213 s 1

54.20 Repealed, 1953 c 213 s 1



Section 54.21 Repealed, 1953 c 213 s 1

54.21 Repealed, 1953 c 213 s 1



Section 54.22 Repealed, 1953 c 213 s 1

54.22 Repealed, 1953 c 213 s 1



Section 54.23 Repealed, 1953 c 213 s 1

54.23 Repealed, 1953 c 213 s 1



Section 54.24 Repealed, 1953 c 213 s 1

54.24 Repealed, 1953 c 213 s 1



Section 54.25 Repealed, 1953 c 213 s 1

54.25 Repealed, 1953 c 213 s 1



Section 54.26 Supervision by commissioner.

54.26 Supervision by commissioner.

Face amount certificate investment companies as defined by the Federal Investment Company Act of 1940, organized and doing business under the laws of this state, or having their principal place of business within this state, and other investment companies having face amount certificates outstanding, which companies are not subject to Section 28 of the Investment Company Act of 1940, shall be under the supervision of the commissioner of commerce.

HIST: (7771) 1909 c 333 s 1; 1911 c 321 s 1; 1937 c 271 s 1; 1939 c 109 s 1; 1943 c 659 s 1; 1975 c 166 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 54.27 Commissioner's examination of books and accounts.

54.27 Commissioner's examination of books and accounts.

Subdivision 1. Compliance with federal standards. The commissioner, with reference to face amount certificate investment companies, as defined in Minnesota Statutes 1974, section 54.26, shall have the supervisory power to make periodic examinations of the books and accounts of such companies for the purpose of determining

(a) that face amount certificate investment companies maintain certificate reserves and deposits of qualified assets in accordance with the requirements of the Federal Investment Company Act of 1940 and the rules and regulations thereunder, and that other investment companies described in Minnesota Statutes 1974, section 54.26 maintain certificate reserves and deposits of qualified assets as if they were subject to the Federal Investment Company Act of 1940 and rules and regulations thereunder so far as the same may be appropriate and except as hereinafter provided, and

(b) that the accounting principles of all face amount certificate companies conform to generally accepted accounting principles for face amount certificate companies which are promulgated by the United States Securities and Exchange Commission. The accounting principles for investment companies shall include, where appropriate, any statements of investments or assets in a manner which relates historical cost of such investments or assets or other information required by the United States Securities and Exchange Commission. Assets maintained on deposit by companies not subject to Section 28(c) of the Investment Company Act of 1940 shall consist of first mortgages and first deeds of trust on improved real estate, government bonds, state bonds, municipal bonds, obligations issued or guaranteed in whole or in part by the United States government or by a government chartered institution or agency, assets of the kind which life insurance companies were permitted, by the laws of the state of New York as of January 1, 1949, to acquire or hold, and such other assets as the commissioner may by rule or order approve for such purpose. The commissioner shall, in recognizing approved assets in rule making, give consideration to assets of the kind which life insurance companies were permitted to invest in or hold under the provisions of the code of the District of Columbia.

Subd. 2. Location of deposits. Investments required to be maintained on deposit by a company subject to section 54.26 shall be maintained within this state, provided, however, that where qualified investments are maintained on deposit by such company in respect of its liabilities under certificates issued to or held by residents of any state as required by the statutes of such state or any official or agency thereof, or are maintained outside of this state pursuant to any requirement of the federal government under the Investment Company Act of 1940, or otherwise, the amount so on deposit shall be deducted from the amount of qualified investments required to be maintained on deposit within this state.

HIST: (7772) 1909 c 333 s 2; 1911 c 321 s 2; 1927 c 215 s 7; 1937 c 271 s 2; 1955 c 820 s 12; 1975 c 166 s 2



Section 54.28 Repealed, 1975 c 166 s 8

54.28 Repealed, 1975 c 166 s 8



Section 54.29 Repealed, 1975 c 166 s 8

54.29 Repealed, 1975 c 166 s 8



Section 54.293 Repealed, 1975 c 166 s 8

54.293 Repealed, 1975 c 166 s 8



Section 54.294 Annual examination; informational reports; cost of examination.

54.294 Annual examination; informational reports; cost of examination.

Subdivision 1. Documents filed for examination. Notwithstanding the examination frequency prescribed by section 46.04, the examination of the face amount certificate companies described in Minnesota Statutes 1974, section 54.26, shall be carried out on an annual basis by the commissioner. In conducting such examination, the commissioner may utilize reports which have been audited and attested to by independent certified public accountants. The procedures employed by the independent certified public accountants shall conform to generally accepted auditing standards. Each face amount certificate investment company shall file with the commissioner copies of its prospectuses, semiannual and annual reports to shareholders, S-1 registration statements and amendments thereto, and annual reports to the United States Securities and Exchange Commission, all as filed pursuant to the requirements of the Securities Act of 1933, as amended and the rules and regulations adopted pursuant thereto, the Securities Exchange Act of 1934, as amended and the rules and regulations adopted pursuant thereto, and the Investment Company Act of 1940, as amended and the rules and regulations adopted pursuant thereto. The commissioner may accept as filed copies of the foregoing material previously filed with the commissioner of commerce. Other face amount certificate investment companies described in Minnesota Statutes 1974, section 54.26, shall file with the commissioner copies of their semiannual and annual reports, which annual reports have been audited and attested to by independent certified public accountants as to assets maintained on deposit and the value thereof, and semiannual and annual reports, which annual reports have been certified by independent certified public accountants, as to certificate liabilities.

Subd. 2. Company to pay expenses. Face amount certificate investment companies subject to the supervision of the commissioner of commerce shall pay to the commissioner of commerce the actual necessary expenses incurred by the commissioner of commerce in the performance of duties and the exercise of powers of examination, including all salaries, wages, and expenses of examiners employed by the commissioner to make examinations provided for by law. In addition, such companies shall be assessed and shall pay examination fees in accordance with the provisions of section 46.131.

HIST: 1975 c 166 s 3; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 25



Section 54.295 Declaration of credit.

54.295 Declaration of credit.

When the amount of any additional or other credit, which under the terms of an outstanding face amount certificate issued by a company described in section 54.26, is payable solely in the discretion of the board of directors of the issuer, is computed on a basis which is reduced because of any loan outstanding from the issuer to the certificate holder during the period for which the credit is declared, the reduction in the amount of the credit paid to the certificate holder shall not constitute interest paid by the borrowing certificate holder or be considered in any way for the purposes of any law pertaining to the declaration or distribution of corporate dividends or prescribing or limiting interest rates upon loans.

HIST: 1975 c 166 s 4



Section 54.296 Rules.

54.296 Rules.

The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of this chapter pursuant to chapter 14.

HIST: 1975 c 166 s 5; 1985 c 248 s 70



Section 54.297 Application for receiver.

54.297 Application for receiver.

When in the judgment of the commissioner grounds for liquidation as set forth in section 49.04, exist or are about to occur, the commissioner may make application to the district court in which a company defined in section 54.26, is situated for the appointment of a receiver or conservator.

HIST: 1975 c 166 s 6



Section 54.30 Repealed, 1971 c 25 s 16

54.30 Repealed, 1971 c 25 s 16



Section 54.31 Repealed, 1971 c 25 s 16

54.31 Repealed, 1971 c 25 s 16



Section 54.32 Repealed, 1971 c 25 s 16

54.32 Repealed, 1971 c 25 s 16



Section 54.33 Repealed, 1971 c 25 s 16

54.33 Repealed, 1971 c 25 s 16



Section 54.34 Repealed, 1971 c 25 s 16

54.34 Repealed, 1971 c 25 s 16






Chapter 55 Safe Deposit Companies

Section 55.01 Definitions.

55.01 Definitions.

Subdivision 1. Scope. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases shall, for the purposes of the laws of this state, be given the meanings subjoined to them.

Subd. 2. Safe deposit box. The words "safe deposit box" mean any box, safe, safe deposit box, receptacle, or any part or parts thereof, and any space in a vault, which may be used for the safekeeping and storage of valuable personal property.

Subd. 3. Valuable personal property. The words "valuable personal property" mean jewelry, plate, money, specie, bullion, stocks, bonds, valuable papers, or other personal property of value.

Subd. 4. Person. "Person" means an individual, partnership, unincorporated association or a corporation. "It" includes "he" "she," and "they."

Subd. 5. Safe deposit company. "Safe deposit company" means any person who lets out or rents, as lessor, for hire, safe deposit boxes, or space therein.

HIST: (7747-1) 1933 c 340 s 1; 1945 c 114 s 1; 1986 c 444



Section 55.02 Powers.

55.02 Powers.

Any safe deposit company which complies with the provisions of this chapter shall have power:

(1) To let out or rent as lessor, for hire, safe deposit boxes, upon such terms and for such compensation as may be agreed upon by such safe deposit company and the lessee; and

(2) To take and receive valuable personal property for safekeeping and storage, as bailee, for hire, upon such terms and for such compensation as may be agreed upon by such safe deposit company and the bailor. No such safe deposit company shall make any loans or advances upon any valuable personal property so left with it for safekeeping and storage.

HIST: (7747-2) 1933 c 340 s 2; 1945 c 114 s 2



Section 55.03 License required.

55.03 License required.

Except as in this chapter otherwise provided, no person shall exercise the powers granted safe deposit companies by section 55.02 unless licensed so to do.

HIST: (7747-3) 1933 c 340 s 3; 1945 c 114 s 3



Section 55.04 Licenses.

55.04 Licenses.

Subdivision 1. Place of business. The commissioner of commerce may license any person to engage in the business of a safe deposit company and to exercise the powers set forth in section 55.02, which license shall designate the place of business of the safe deposit company, which place of business shall be located upon the premises in which the safe deposit boxes are located.

Subd. 2. Application for license. Application for license shall be in writing, under oath, and in the form prescribed by the commissioner of commerce, and contain the name and address, both of the residence and place of business, of the applicant, and if the applicant is a partnership or unincorporated association, of every member thereof, and if a corporation, of each officer and director thereof; also the county and municipality, with street and number, if any, where the business is to be conducted; and further information the commissioner of commerce requires. The applicant at the time of making application shall pay to the commissioner the sum of $250 as a fee for investigating the application, and the additional sum of $150 as an annual license fee for a period terminating on the last day of the current calendar year.

Subd. 3. Business at stated place only. It shall be unlawful for any safe deposit company holding such license to engage in this business upon any premises or in any building other than that designated in the license.

HIST: (7747-4) 1933 c 340 s 4; 1945 c 114 s 4; 1982 c 473 s 22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1999 c 151 s 31



Section 55.041 Annual license fee.

55.041 Annual license fee.

Every licensee shall, on or before the 20th day of each December, pay to the commissioner the sum of $150 as an annual license fee for the next succeeding calendar year.

HIST: 1982 c 473 s 23



Section 55.05 Bonds.

55.05 Bonds.

Before a license is issued, the applicant shall execute and file with the commissioner of commerce a bond to the state of Minnesota in the penal sum of not less than $5,000 nor more than $1,000,000, as fixed by the commissioner of commerce. The bond must be issued by a corporate surety in good standing authorized to do business in this state and must secure the faithful performance of the safe deposit company's contracts of rental or deposit and protect persons doing business with it from the results of its negligence. The bond must enure to the benefit of any one damaged by a breach of a rental or deposit contract or negligence. Each bond, or a substitute like bond, approved by the commissioner of commerce shall be kept on file and maintained in effect by the safe deposit company so long as that company continues to do business. Failure to maintain the bond shall be grounds for revocation of the safe deposit company's license by the commissioner of commerce. No safe deposit company shall lease a safe deposit box or receive valuable personal property for safekeeping or storage until the bond is on file and in force.

HIST: (7747-5) 1933 c 340 s 5; 1945 c 114 s 5; 1982 c 473 s 24; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.06 Business not to be conducted without license.

55.06 Business not to be conducted without license.

Subdivision 1. Prohibition. No person except a bank, a savings bank, a credit union, a savings association, industrial loan and thrift company issuing investment certificates of indebtedness, or a trust company may let out or rent as lessor, for hire, safe deposit boxes or take or receive valuable personal property for safekeeping and storage, as bailee, for hire, without procuring a license and giving a bond, as required by this chapter, except as otherwise authorized by law so to do.

Subd. 2. Civil penalty. Every person who shall violate the provisions of subdivision 1 or any other provision of this chapter shall forfeit to the state the sum of not to exceed $100 for each day the violation shall continue, after written notice by the commissioner of commerce to discontinue such violation, to be recovered in a civil action brought by the attorney general in the name of the state at the request of the commissioner of commerce, and may be enjoined by any court having jurisdiction from any further violation, in an equitable action brought by the attorney general in the name of the state for that purpose.

HIST: (7747-6) 1933 c 340 s 6; 1945 c 114 s 6; 1977 c 84 s 2; 1980 c 524 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1997 c 157 s 47



Section 55.07 Deposits, how kept; accounts kept.

55.07 Deposits, how kept; accounts kept.

Subdivision 1. Vault approved by commissioner. No person shall carry on the business of a safe deposit company as authorized by section 55.02 unless the safe deposit boxes let out or rented by it and the valuable personal property taken and received by it for safekeeping and storage are kept in a fireproof vault approved by the commissioner of commerce.

Subd. 2. Accounts. Every licensed safe deposit company shall keep books in which shall be entered an account of all its transactions relative to the letting, renting, or leasing of its safe deposit boxes, and to the receipt of valuable personal property for safekeeping or storage.

HIST: (7747-7) 1933 c 340 s 7; 1945 c 114 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.08 License posted.

55.08 License posted.

Immediately upon the receipt of the license issued by the commissioner of commerce, pursuant to the provisions of this chapter, the licensee named therein shall cause the license to be posted and conspicuously displayed in the place of business for which it is issued, so that all persons visiting the place of business may readily see the same. It shall be unlawful for any safe deposit company holding a license to post the license, or permit the license to be posted, upon premises other than that designated therein, or knowingly deface or destroy any such license.

HIST: (7747-8) 1933 c 340 s 8; 1945 c 114 s 8; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 55.09 Repealed, 1984 c 543 s 69

55.09 Repealed, 1984 c 543 s 69



Section 55.095 Duties of commissioner of commerce.

55.095 Duties of commissioner of commerce.

Every safe deposit company is at all times under the supervision and subject to the control of the commissioner of commerce. The commissioner may at any time examine a licensed safe deposit company to ascertain whether the safe deposit company is complying with the provisions of this chapter and whether its methods and systems are in accordance with law and designed to protect the property of persons doing business with it. For each examination the commissioner shall charge the actual expenses of examination. If the commissioner of commerce determines that the safe deposit company is violating the provisions of this chapter, any law of the state, or has engaged or the commissioner has reason to believe that a licensee is about to engage in an unlawful, unsafe, or unsound practice in the conduct of its business, the commissioner may proceed pursuant to sections 46.24 to 46.33 or serve notice on the safe deposit company of intention to revoke the license, stating in general the grounds therefor and giving reasonable opportunity to be heard. If for a period of 15 days after the notice, the violation continues, the commissioner of commerce may revoke the license and take possession of the business and property of the safe deposit company and maintain possession until the time the commissioner permits it to continue business, or its affairs are finally liquidated. The liquidation must proceed pursuant to sections 49.04 to 49.32.

HIST: 1945 c 114 s 10; 1977 c 347 s 14; 1980 c 524 s 7; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 13 s 190; 1986 c 444; 1987 c 349 art 2 s 1



Section 55.10 Liability; exemptions.

55.10 Liability; exemptions.

Subdivision 1. Permitting access, removal, or delivery. When a safe deposit box shall have been hired from any licensed safe deposit company in the name of two or more persons, including husband and wife, with the right of access being given to either, or with access to either or the survivor or survivors of the person, or property is held for safekeeping by any licensed safe deposit company for two or more persons, including husband and wife, with the right of delivery being given to either, or with the right of delivery to either of the survivor or survivors of these persons, any one or more of these persons, whether the other or others be living or not, shall have the right of access to the safe deposit box and the right to remove all, or any part, of the contents thereof, or to have delivered to all or any one of them, or any part of the valuable personal property so held for safekeeping; and, in case of this access, removal, or delivery, the safe deposit company shall be exempt from any liability for permitting the access, removal, or delivery.

Subd. 2. Repealed, 1Sp1985 c 14 art 13 s 14

Subd. 3. Access granted to agents, government officers. No safe deposit company shall be liable to any person by reason of having permitted access to a safe deposit box to an authorized agent of the tenant of such box, after the death of such tenant, until actual notice of such death has been received by the safe deposit company, nor shall any such company be liable to any person because of having granted access to any safe deposit box to any state or federal officer acting under authority of an order of any court of general jurisdiction.

Subd. 4. Will searches, burial documents procurement, and inventory of contents. (a) Upon being furnished with satisfactory proof of death of a sole lessee or the last surviving co-lessee of a safe deposit box, an employee of the safe deposit company shall open the box and examine the contents in the presence of an individual who appears in person and furnishes an affidavit stating that the individual believes:

(1) the box may contain the will or deed to a burial lot or a document containing instructions for the burial of the lessee or that the box may contain property belonging to the estate of the lessee; and

(2) the individual is an interested person as defined in this section and wishes to open the box for any one or more of the following purposes:

(i) to conduct a will search;

(ii) to obtain a document required to facilitate the lessee's wishes regarding body, funeral, or burial arrangements; or

(iii) to obtain an inventory of the contents of the box.

(b) The safe deposit company may not open the box under this section if it has received a copy of letters of office of the representative of the deceased lessee's estate or other applicable court order.

(c) The safe deposit company need not open the box if:

(1) the box has previously been opened under this section for the same purpose;

(2) the safe deposit company has received notice of a written or oral objection from any person or has reason to believe that there would be an objection; or

(3) the lessee's key or combination is not available.

(d) For purposes of this section, the term "interested person" means any of the following:

(1) a person named as personal representative in a purported will of the lessee;

(2) a person who immediately prior to the death of the lessee had the right of access to the box as a deputy;

(3) the surviving spouse of the lessee;

(4) a devisee of the lessee;

(5) an heir of the lessee;

(6) a person designated by the lessee in a writing acceptable to the safe deposit company which is filed with the safe deposit company before death; or

(7) a state or county agency with a claim authorized by section 256B.15.

(e) For purposes of this section, the term "will" includes a will or a codicil.

(f) If the box is opened for the purpose of conducting a will search, the safe deposit company shall remove any document that appears to be a will and make a true and correct machine copy thereof, replace the copy in the box, and then deliver the original thereof to the clerk of court for the county in which the lessee resided immediately before the lessee's death, if known to the safe deposit company, otherwise to the clerk of the court for the county in which the safe deposit box is located. The will must be personally delivered or sent by registered mail. If the interested person so requests, any deed to burial lot or document containing instructions for the burial of the lessee may be copied by the safe deposit box company and the copy or copies thereof delivered to the interested person.

(g) If the box is opened for the purpose of obtaining a document required to facilitate the lessee's wishes regarding the body, funeral, or burial arrangements, any such document may be removed from the box and delivered to the interested person with a true and correct machine copy retained in the box. If the safe deposit box company discovers a document that appears to be a will, the safe deposit company shall act in accordance with paragraph (f).

(h) If the box is opened for the purpose of obtaining an inventory of the contents of the box, the employee of the safe deposit company shall make, or cause to be made, an inventory of the contents of the box, to which the employee and the interested person shall attest under penalty of perjury to be correct and complete. Within ten days of opening the box pursuant to this subdivision, the safe deposit company shall deliver the original inventory of the contents to the court administrator for the county in which the lessee resided immediately before the lessee's death, if known to the safe deposit company, otherwise to the court administrator for the county in which the safe deposit box is located. The inventory must be personally delivered or sent by registered mail. If the interested person so requests, the safe deposit company shall make a true and correct copy of any document in the box and deliver that copy to the interested person. If the contents of the box include a document that appears to be a will, the safe deposit company shall act in accordance with paragraph (f).

(i) The safe deposit company need not ascertain the truth of any statement in the affidavit required to be furnished under this subdivision and when acting in reliance upon an affidavit, it is discharged as if it dealt with the personal representative of the lessee. The safe deposit company is not responsible for the adequacy of the description of any property included in an inventory of the contents of a safe deposit box, nor for conversion of the property in connection with actions performed under this subdivision, except for conversion by intentional acts of the company or its employees, directors, officers, or agents. If the safe deposit company is not satisfied that the requirements of this subdivision have been met, it may decline to open the box.

(j) No contents of a box other than a will and a document required to facilitate the lessee's wishes regarding body, funeral, or burial arrangements may be removed pursuant to this subdivision. The entire contents of the box, however, may be removed pursuant to section 524.3-1201.

HIST: (7747-10) 1933 c 340 s 10; 1945 c 114 s 11; 1986 c 444; 1988 c 581 s 1; 1Sp1986 c 3 art 1 s 82; 1995 c 130 s 1; 1996 c 414 art 1 s 26; 1997 c 217 art 2 s 1



Section 55.11 Not charged with notice of fiduciary relation.

55.11 Not charged with notice of fiduciary relation.

No such safe deposit company shall be obliged to ascertain or take notice of any trust or fiduciary relationship which the tenant of a safe deposit box may bear to the contents thereof, but shall be presumed to deal with the tenant of a box in an individual and not in a representative capacity, and shall be protected if it grants access to a box to the lessee thereof, according to the terms of the contract of rental.

HIST: (7747-11) 1933 c 340 s 11; 1945 c 114 s 12; 1986 c 444



Section 55.12 Liability may be limited.

55.12 Liability may be limited.

Any licensed safe deposit company may, in any lease or contract governing or regulating the use of any safe deposit box to or by any customer or customers, limit its liability as such lessor or bailee in the following respects:

(1) Limit its total liability for any loss by negligence to such maximum amount as may be stipulated; and

(2) Stipulate that it shall in no event be liable for loss of such valuable property as may be excepted against in such lease or contract.

HIST: (7747-12) 1933 c 340 s 12; 1945 c 114 s 13



Section 55.13 Repealed, 1987 c 349 art 1 s 40

55.13 Repealed, 1987 c 349 art 1 s 40



Section 55.14 Repealed, 1977 c 137 s 13

55.14 Repealed, 1977 c 137 s 13



Section 55.15 Application.

55.15 Application.

This chapter shall not be held or construed as limiting, restricting, or in any way affecting the operation or management of safe deposit boxes or vaults, or a safe deposit business, by any savings bank, bank, or trust company. If any bank, savings bank, or trust company elects to transact the business of a safe deposit company under the provisions of this chapter, it shall so notify the commissioner of commerce and thereafter the provisions of sections 55.02 and 55.10 to 55.12 shall apply to such safe deposit business and said bank, savings bank, or trust company shall have the benefit thereof. The provisions of sections 55.03 to 55.08 and the provisions of section 55.095 shall not apply to a bank, savings bank, or trust company carrying on the business of a safe deposit company.

HIST: (7747-15) 1933 c 340 s 15; 1945 c 114 s 16; 1Sp1981 c 4 art 1 s 48; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 349 art 1 s 35; 1987 c 384 art 2 s 1






Chapter 56 Regulated Loans

Section 56.0001 Citation.

56.0001 Citation.

Sections 56.001 to 56.26 may be cited as the "Minnesota Regulated Loan Act."

HIST: 1982 c 547 s 4



Section 56.001 Definitions.

56.001 Definitions.

Subdivision 1. Terms. When used in this chapter, the terms defined in this section have the meanings given them, unless their context requires a different meaning.

Subd. 2. Actuarial method. "Actuarial method" means the method of allocating payments made on a loan between the principal amount and interest whereby a payment is applied first to the accumulated interest and then to the unpaid principal amount.

Subd. 3. Applicable charge. "Applicable charge" means the amount of interest attributable to each monthly installment period of the loan contract. The applicable charge is computed as if each installment period were one month and any charge for extending the first installment period beyond one month, or reduction in charge for a first installment less than one month, is ignored. The applicable charge for any installment period is that which would have been made for the period had the loan been made on an interest-bearing basis at the single annual percentage rate permitted by section 56.131, subdivision 1, based upon the assumption that all payments were made according to schedule. For convenience in computation, the licensee may round the single annual rate to the nearest one quarter of one percent.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Interest. "Interest" means all charges payable directly or indirectly by a borrower which are imposed directly or indirectly by the licensee as an incident to the loan, however denominated, including interest, discount, loan fee, or credit or investigation fee, but shall not include permissible default or deferment charges, lawful fees for any security taken, insurance charges or premiums, court costs, or other charges specifically authorized by law.

Subd. 6. Interest-bearing loan. "Interest-bearing loan" means a loan in which the debt is expressed as the principal amount and interest is computed, charged, and collected on unpaid principal balances outstanding from time to time, for the time outstanding.

Subd. 7. Precomputed loan. "Precomputed loan" means a loan in which the debt is a sum comprising the principal amount and the amount of interest computed actuarially in advance on the assumption that all scheduled payments will be made when due.

Subd. 8. Person. "Person" includes individuals, copartnerships, associations, and corporations.

Subd. 9. Principal amount. "Principal amount" means the amount of cash paid to, or paid or payable for, the account of the borrower.

HIST: 1981 c 258 s 1; 1Sp1981 c 4 art 4 s 35; 1983 c 250 s 26; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 56.002 Application.

56.002 Application.

This chapter does not apply to a person doing business under and as permitted by any law of this state or of the United States relating to banks, savings associations, trust companies, licensed pawnbrokers, or credit unions. Notwithstanding the provisions of section 56.01, an industrial loan and thrift company under chapter 53 may contract for and receive the charges, including those in section 56.155, authorized by this chapter without being licensed pursuant to this chapter, but shall comply with all other provisions of this chapter when contracting for or receiving charges on loans regulated by this chapter.

HIST: 1981 c 258 s 2; 1Sp1981 c 4 art 4 s 11; 1995 c 202 art 1 s 25



Section 56.01 Necessity of license.

56.01 Necessity of license.

(a) Except as authorized by this chapter and without first obtaining a license from the commissioner, no person shall engage in the business of making loans of money, credit, goods, or things in action, in an amount or of a value not exceeding that specified in section 56.131, subdivision 1, and charge, contract for, or receive on the loan a greater rate of interest, discount, or consideration than the lender would be permitted by law to charge if not a licensee under this chapter.

(b) An agency or instrumentality of the United States government or a corporation otherwise created by an act of the United States Congress or a lender approved or certified by the secretary of housing and urban development, or approved or certified by the administrator of veterans affairs, or approved or certified by the administrator of the farmers home administration, or approved or certified by the federal home loan mortgage corporation, or approved or certified by the federal national mortgage association, that engages in the business of purchasing or taking assignments of mortgage loans and undertakes direct collection of payments from or enforcement of rights against borrowers arising from mortgage loans, is not required to be licensed under this chapter in order to purchase or take assignments of mortgage loans from licensees under this chapter.

HIST: (7774-41) 1939 c 12 s 1; 1959 c 573 s 1; 1967 c 261 s 1; 1974 c 412 s 1; 1981 c 258 s 3; 1Sp1985 c 1 s 14; 1986 c 444



Section 56.02 Application fee.

56.02 Application fee.

Application for license shall be in writing, under oath, and in the form prescribed by the commissioner, and contain the name and the address, both of the residence and place of business, of the applicant and, if the applicant is a copartnership or association, of every member thereof, and if a corporation, of each officer and director thereof; also the county and municipality, with street and number, if any, where the business is to be conducted, and such further information as the commissioner may require. The applicant at the time of making application, shall pay to the commissioner the sum of $500 as a fee for investigating the application, and the additional sum of $250 as an annual license fee for a period terminating on the last day of the current calendar year. In addition to the annual license fee, every licensee hereunder shall pay to the commissioner the actual costs of each examination, as provided for in section 56.10. All moneys collected by the commissioner under this chapter shall be turned over to the state treasurer and credited by the treasurer to the general fund of the state.

Every applicant shall also prove, in form satisfactory to the commissioner, that the applicant has available for the operation of the business at the location specified in the application, liquid assets of at least $50,000.

HIST: (7774-42) 1939 c 12 s 2; 1959 c 573 s 2; 1969 c 347 s 3; 1969 c 399 s 1; 1975 c 379 s 1; 1981 c 258 s 4; 1986 c 444; 1999 c 151 s 32



Section 56.03 Repealed, 1959 c 573 s 13

56.03 Repealed, 1959 c 573 s 13



Section 56.04 Investigation; issuance of license; denial; refunds.

56.04 Investigation; issuance of license; denial; refunds.

Upon the filing of the application and payment of these fees, the commissioner shall investigate the facts, and if the commissioner shall find (1) that the financial responsibility, experience, character, and general fitness of the applicant, and of the members thereof if the applicant be a copartnership or association, and of the person with direct responsibility for the operation and management of the proposed office are such as to command confidence and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this chapter, and primarily for purposes other than making loans to finance the purchase of products or services, other than insurance products authorized in this chapter or chapter 62B, offered by the applicant, a person which controls or is controlled by the applicant, or a person which is controlled by persons which also control the applicant; and (2) that the applicant has available for the operation of the business, at the specified location, liquid assets of at least $50,000 (the foregoing facts being conditions precedent to the issuance of a license under this chapter), the commissioner shall thereupon issue and deliver a license to the applicant to make loans, in accordance with the provisions of this chapter, at the location specified in the application. If the commissioner shall not so find, the commissioner shall not issue a license and shall notify the applicant of the denial and return to the applicant the sum paid by the applicant as a license fee, retaining the $500 investigation fee to cover the costs of investigating the application. The commissioner shall approve or deny every application for license hereunder within 60 days from the filing thereof with the fees.

If the application is denied, the commissioner shall, within 20 days thereafter, file in the commissioner's office a written decision and findings with respect thereto containing the evidence and the reasons supporting the denial, and forthwith serve upon the applicant a copy thereof.

There is hereby appropriated to such persons as are entitled to such refund, from the fund or account in the state treasury to which the money was credited, an amount sufficient to make the refund and payment.

HIST: (7774-44) 1939 c 12 s 4; 1959 c 157 s 4; 1959 c 573 s 3; 1971 c 526 s 1; 1981 c 258 s 5; 1Sp1985 c 1 s 15; 1986 c 444; 1992 c 587 art 1 s 22; 2001 c 56 s 7



Section 56.05 License; to be posted.

56.05 License; to be posted.

The license shall state the address at which the business is to be conducted and shall state fully the name of the licensee, and if the licensee is a copartnership or association, the names of the members thereof, and if a corporation, the date and place of its incorporation. The license shall be kept conspicuously posted in the place of business of the licensee, and shall not be transferable or assignable.

HIST: (7774-45) 1939 c 12 s 5



Section 56.06 Repealed, 1981 c 258 s 23

56.06 Repealed, 1981 c 258 s 23



Section 56.07 Control over location.

56.07 Control over location.

Subdivision 1. General. Not more than one place of business shall be maintained under the same license, but the commissioner may issue more than one license to the same licensee upon compliance with all the provisions of this chapter governing an original issuance of a license, for each such new license. To the extent that previously filed applicable information remains substantially unchanged, the applicant need not refile this information, unless requested.

When a licensee shall wish to change a place of business, the licensee shall give written notice thereof 30 days in advance to the commissioner, who shall within 30 days of receipt of such notice, issue an amended license approving the change. No change in the place of business of a licensee to a location outside of its current trade area or more than 25 miles from its present location, whichever distance is greater, shall be permitted under the same license unless all of the requirements of section 56.04 have been met.

A licensed location must be open for business and examination purposes on a schedule provided to and approved by the commissioner. This schedule of regular business must be conspicuously posted at the licensed location.

Subd. 2. Interactive kiosk locations. Licensed locations providing limited services on an interactive telephone-customer service communications terminal are required to comply with paragraphs (a) to (c).

(a) The licensee must maintain business books, accounts, and records on a suitable alternative system of maintenance approved by the commissioner.

(b) The license required to be posted under section 56.05 may be displayed on the customer service communications terminal screen for a period of no less than 15 seconds.

(c) The full and accurate schedule of charges required by section 56.14, clause (5), may be displayed on the customer service communications terminal screen for no less than 20 seconds.

HIST: (7774-47) 1939 c 12 s 7; 1965 c 45 s 7; 1981 c 258 s 6; 1Sp1985 c 1 s 16; 1986 c 444; 1992 c 587 art 1 s 23; 1997 c 157 s 48



Section 56.08 Annual license fee.

56.08 Annual license fee.

Every licensee shall, on or before the 20th day of each December, pay to the commissioner the sum of $150 as an annual license fee for the next succeeding calendar year.

HIST: (7774-48) 1939 c 12 s 8; 1959 c 573 s 5; 1975 c 379 s 2



Section 56.09 Revocation of license.

56.09 Revocation of license.

The commissioner shall, upon ten days' notice to the licensee stating the contemplated action and in general the grounds therefor, and upon reasonable opportunity to be heard, revoke any license issued hereunder if the commissioner shall find that:

(1) The licensee has failed to pay the annual license fee required under the provisions of this chapter, or to comply with any demand, ruling, or requirement of the commissioner lawfully made pursuant to and within the authority of this chapter; or that

(2) The licensee has violated any material provision of this chapter or any rule lawfully made by the commissioner under and within the authority of this chapter; or that

(3) Any fact or condition exists which, if it had existed at the time of the original application for the license, clearly would have warranted the commissioner in refusing originally to issue the license.

The commissioner may, upon three days' notice and a hearing, suspend any license for a period not exceeding 30 days, pending investigation.

The commissioner may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist, or, if the commissioner shall find that the grounds for revocation or suspension are of general application to all offices, or to more than one office, operated by the licensee, the commissioner shall revoke or suspend all of the licenses issued to the licensee or the licenses as the grounds apply to, as the case may be.

Any licensee may surrender any license by delivering to the commissioner written notice that the licensee thereby surrenders the license, but the surrender shall not affect the licensee's civil or criminal liability for acts committed prior to the surrender.

No revocation or suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked, or suspended in accordance with the provisions of this chapter, but the commissioner shall have authority, on the commissioner's own initiative, to reinstate suspended licenses or to issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the commissioner in refusing originally to issue the license under this chapter.

When the commissioner shall revoke or suspend a license issued pursuant to this chapter, a written order to that effect and findings with respect thereto containing the evidence and the reasons supporting the revocation or suspension shall be filed in the commissioner's office, and a copy thereof forthwith served upon the licensee.

HIST: (7774-49) 1939 c 12 s 9; 1959 c 573 s 6; 1981 c 258 s 7; 1985 c 248 s 70; 1986 c 444



Section 56.10 Examinations; interpretive opinions.

56.10 Examinations; interpretive opinions.

Subdivision 1. For the purpose of discovering violations of this chapter or securing information lawfully required by the commissioner hereunder, the commissioner may, at any time, either personally or by a person or persons duly designated, investigate the loans and business and examine the books, accounts, records, and files used therein, of every licensee and of every person who shall be engaged in the business described in section 56.01, whether the person shall act or claim to act as principal or agent, or under or without the authority of this chapter. For that purpose the commissioner and a duly designated representative shall have free access to the offices and places of business, books, accounts, papers, records, files, safes, and vaults of all such persons. The commissioner and all persons duly designated shall have authority to require the attendance of and to examine, under oath, all persons whomsoever whose testimony the commissioner may require relative to the loan or the business or to the subject matter of any examination, investigation, or hearing. Upon written agreement with the licensee, the commissioner may conduct examinations applying the procedures for purposes of this subdivision and section 46.04, subdivision 1, to facilitate the qualifications of the licensee to participate in the United States Small Business Administration loan guarantee or similar programs.

Each licensee shall pay to the commissioner such amount as may be required under section 46.131, and the commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 2. The commissioner may honor requests from interested parties for interpretive opinions in connection with the administration of this chapter. No provision of this chapter or of any other chapter to which this chapter refers which imposes any penalty shall apply to any act done or omitted to be done in conformity with any written interpretive opinion of the commissioner, notwithstanding that such written interpretive opinion may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

HIST: (7774-50) 1939 c 12 s 10; 1965 c 475 s 3; 1981 c 258 s 8; 1986 c 444; 1993 c 257 s 36; 1997 c 157 s 49



Section 56.11 Books of account; annual report.

56.11 Books of account; annual report.

The licensee shall keep and use in the licensee's business such books, accounts, and records as will enable the commissioner to determine whether the licensee is complying with the provisions of this chapter and with the rules lawfully made by the commissioner hereunder. Every licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least two years after making the final entry on any loan recorded therein. Accounting systems maintained in whole or in part by mechanical or electronic data processing methods which provide information equivalent to that otherwise required are acceptable for this purpose.

Each licensee shall annually on or before the first day of March, file a report with the commissioner giving such relevant information as the commissioner reasonably may require concerning the business and operations during the preceding calendar year of each licensed place of business, conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the commissioner, who shall make and publish annually an analysis and recapitulation of such reports.

HIST: (7774-51) 1939 c 12 s 11; 1943 c 106 s 1; 1981 c 258 s 9; 1985 c 248 s 70; 1986 c 444; 1995 c 202 art 1 s 19



Section 56.12 Advertising; taking of security; place of business.

56.12 Advertising; taking of security; place of business.

No licensee shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner any statement or representation with regard to the rates, terms, or conditions for the lending of money, credit, goods, or things in action which is false, misleading, or deceptive. The commissioner may order any licensee to desist from any conduct which the commissioner shall find to be a violation of the foregoing provisions.

The commissioner may require that rates of charge, if stated by a licensee, be stated fully and clearly in such manner as the commissioner may deem necessary to prevent misunderstanding thereof by prospective borrowers. In lieu of the disclosure requirements of this section and section 56.14, a licensee may give the disclosures required by the federal Truth-in-Lending Act.

A licensee may take a lien upon real estate as security for any loan exceeding $4,320 in principal amount made under this chapter. The provisions of sections 47.20 and 47.21 do not apply to loans made under this chapter, except as provided in this section. No loan secured by a first lien on a borrower's primary residence shall be made pursuant to this section if the proceeds of the loan are used to finance the purchase of the borrower's primary residence, unless:

(1) the proceeds of the loan are used to finance the purchase of a manufactured home or a prefabricated building; or

(2) the proceeds of the loan are used in whole or in part to satisfy the balance owed on a contract for deed.

If the proceeds of the loan are used to finance the purchase of the borrower's primary residence, the licensee shall consent to the subsequent transfer of the real estate if the existing borrower continues after transfer to be obligated for repayment of the entire remaining indebtedness. The licensee shall release the existing borrower from all obligations under the loan instruments, if the transferee (1) meets the standards of credit worthiness normally used by persons in the business of making loans, including but not limited to the ability of the transferee to make the loan payments and satisfactorily maintain the property used as collateral, and (2) executes an agreement in writing with the licensee whereby the transferee assumes the obligations of the existing borrower under the loan instruments. Any such agreement shall not affect the priority, validity or enforceability of any loan instrument. A licensee may charge a fee not in excess of one-tenth of one percent of the remaining unpaid principal balance in the event the loan is assumed by the transferee and the existing borrower continues after the transfer to be obligated for repayment of the entire assumed indebtedness. A licensee may charge a fee not in excess of one percent of the remaining unpaid principal balance in the event the remaining indebtedness is assumed by the transferee and the existing borrower is released from all obligations under the loan instruments, but in no event shall the fee exceed $240.

A licensee making a loan under this chapter secured by a lien on real estate shall comply with the requirements of section 47.20, subdivision 8.

No licensee shall conduct the business of making loans under this chapter within any office, room, or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, if the commissioner finds that the character of the other business is such that it would facilitate evasions of this chapter or of the rules lawfully made hereunder. The commissioner may promulgate rules dealing with such other businesses.

No licensee shall transact the business or make any loan provided for by this chapter under any other name or at any other place of business than that named in the license. No licensee shall take any confession of judgment or any power of attorney. No licensee shall take any note or promise to pay that does not accurately disclose the principal amount of the loan, the time for which it is made, and the agreed rate or amount of charge, nor any instrument in which blanks are left to be filled in after execution. Nothing herein is deemed to prohibit the making of loans by mail or arranging for settlement and closing of real estate secured loans by an unrelated qualified closing agent at a location other than the licensed location.

HIST: (7774-52) 1939 c 12 s 12; 1959 c 573 s 7; 1967 c 261 s 2; 1974 c 412 s 2; 1981 c 258 s 10; 1982 c 547 s 5; 1982 c 642 s 13; 1984 c 576 s 6; 1985 c 248 s 70; 1Sp1985 c 1 s 17; 1986 c 444; 1987 c 349 art 1 s 36; 1992 c 587 art 1 s 24; 1993 c 257 s 37; 1995 c 202 art 1 s 20



Section 56.125 Open-end loans.

56.125 Open-end loans.

Subdivision 1. Authorization. A licensee may make open-end loans under this chapter other than loans under an overdraft checking plan and may charge a daily, monthly, or other periodic rate of finance charge on unpaid balances not in excess of the maximum rate of interest permitted by section 56.131, subdivision 1, paragraph (a), under section 47.59, subdivision 3, paragraph (a), clause (1). For purposes of this section "open-end loan" means an agreement whereby: (1) the licensee pursuant to written agreement permits the borrower to obtain advances of money from the licensee from time to time or the licensee advances money on behalf of the borrower from time to time as directed by the borrower; (2) the borrower has the option of paying the balance in full at any time without penalty; (3) the amount of each advance and permitted charges and costs are debited to the borrower's account and payments and other credits are credited to the same account; and (4) the charges are computed on the unpaid principal balance of the account from time to time. A finance charge imposed on a transaction subject to this section must be computed on: (1) the previous balance after deducting all payments on accounts received by the licensee during the cycle and all credits to the account during the cycle applicable to any transaction reflected in the previous balance; (2) the average daily balance determined by adding the daily balances on the account for each day in the billing cycle and dividing the total by the number of days in the billing cycle; or (3) daily balances. The daily balance is figured by taking the beginning balance of the account each day, adding any new advances, subtracting any principal payments or credits, and any unpaid interest. The average daily balance is calculated by adding together all of the daily balances for the billing cycle, and the sum is then divided by the total number of days in the billing cycle. A billing cycle is considered to be monthly if the billing dates are on the same day of each month or do not vary by more than four days from that day. If a licensee makes loans under a credit card plan, it may do so only on the same terms and subject to the same conditions as apply to lenders under section 47.59.

Subd. 2. Real estate as security. A licensee may take a lien upon real estate as security for any open-end loan at or after such time as the outstanding balance first exceeds $4,320. A subsequent reduction in the balance below $4,320 has no effect on the lien. A licensee may retain the security interest until it terminates the open-end account. If there is no outstanding balance in the account and there is no commitment by the licensee to a line of credit in excess of $4,320, the licensee shall, within 20 days following written demand by the borrower, deliver to the borrower a release of the mortgage on any real property taken as security for the open-end loan agreement. A real estate mortgage authorized for a financial institution secures all advances and obligations thereunder from the date of recording.

Subd. 3. Charges. In addition to the charges authorized in subdivision 1, a licensee may contract for and receive in connection with an open-end loan agreement the additional charges, fees, costs, and expenses with respect to the line of credit limit permitted by sections 47.59, subdivisions 5 and 6, paragraph (a), clause (4); 56.131, subdivisions 2, 5, and 6; and 56.155 with respect to other loans, with the following variations:

(1) If credit life, disability, or involuntary unemployment insurance is provided and if the insured dies, becomes disabled, or becomes involuntarily unemployed when there is an outstanding open-end loan indebtedness, the amount of the insurance may not exceed the total balance of the loan due on the date of the borrower's death or on the date of the last billing statement in the case of credit life insurance, or all minimum payments which become due on the loan during the covered period of disability in the case of credit disability insurance, or during the covered period of involuntary unemployment in the case of credit involuntary unemployment insurance. The additional charge for credit life insurance, credit disability insurance, or credit involuntary unemployment insurance must be calculated in each billing cycle by applying the current monthly premium rate for the insurance to the unpaid balances in the borrower's account.

(2) The amount, terms, and conditions of any credit insurance against loss or damage to property must be reasonable in relation to the character and value of the property insured.

Subd. 4. Compliance. Prior to any licensee taking a lien upon the borrower's homestead, as defined in chapter 510, as security for any open-end loan pursuant to subdivision 2, the borrower shall be provided with a statement in substantially the following form, in bold face type of a minimum size of 12 points, signed and dated by the borrower at the time of the execution of the contract surrendering the homestead exemption, immediately adjacent to a listing of the homestead property: "I understand that some or all of the above real estate is normally protected by law from the claims of creditors, and I voluntarily give up my right to that protection for the above listed property with respect to claims arising out of this contract."

HIST: 1984 c 473 s 6; 1Sp1985 c 1 s 18; 1993 c 343 s 4; 1995 c 202 art 1 s 21; art 3 s 15,16



Section 56.13 Repealed, 1981 c 258 s 23

56.13 Repealed, 1981 c 258 s 23



Section 56.131 Maximum rates and charges.

56.131 Maximum rates and charges.

Subdivision 1. Interest rates and charges. (a) On any loan in a principal amount not exceeding $100,000 or 15 percent of a Minnesota corporate licensee's capital stock and surplus as defined in section 53.015, if greater, a licensee may contract for and receive interest, finance charges, and other charges as provided in section 47.59.

(b) Loans may be interest-bearing or precomputed.

(c) Notwithstanding section 47.59 to the contrary, to compute time on interest-bearing and precomputed loans, including, but not limited to the calculation of interest, a day is considered 1/30 of a month when calculation is made for a fraction of a calendar month. A year is 12 calendar months. A calendar month is that period from a given date in one month to the same numbered date in the following month, and if there is no same numbered date, to the last day of the following month. When a period of time includes a whole month and a fraction of a month, the fraction of a month is considered to follow the whole month.

In the alternative, for interest-bearing loans, a licensee may charge interest at the rate of 1/365 of the agreed annual rate for each actual day elapsed.

(d) With respect to interest-bearing loans and notwithstanding section 47.59:

(1) Interest must be computed on unpaid principal balances outstanding from time to time, for the time outstanding. Each payment must be applied first to the accumulated interest and the remainder of the payment applied to the unpaid principal balance; provided however, that if the amount of the payment is insufficient to pay the accumulated interest, the unpaid interest continues to accumulate to be paid from the proceeds of subsequent payments and is not added to the principal balance.

(2) Interest must not be payable in advance or compounded. However, if part or all of the consideration for a new loan contract is the unpaid principal balance of a prior loan, then the principal amount payable under the new loan contract may include any unpaid interest which has accrued. The unpaid principal balance of a precomputed loan is the balance due after refund or credit of unearned interest as provided in paragraph (e), clause (3). The resulting loan contract is deemed a new and separate loan transaction for all purposes.

(e) With respect to precomputed loans and notwithstanding section 47.59 to the contrary:

(1) Loans must be repayable in substantially equal and consecutive monthly installments of principal and interest combined, except that the first installment period may be more or less than one month by not more than 15 days, and the first installment payment amount may be larger than the remaining payments by the amount of interest charged for the extra days and must be reduced by the amount of interest for the number of days less than one month to the first installment payment; and monthly installment payment dates may be omitted to accommodate borrowers with seasonal income.

(2) Payments may be applied to the combined total of principal and precomputed interest until the loan is fully paid. Payments must be applied in the order in which they become due.

(3) If the maturity of the loan is accelerated for any reason and judgment is entered, the licensee shall credit the borrower with the same refund as if prepayment in full had been made on the date the judgment is entered.

(4) Following the final installment as originally scheduled or deferred, the licensee, for any loan contract which has not previously been converted to interest-bearing under paragraph (g), may charge interest on any balance remaining unpaid, including unpaid default or deferment charges, at the single annual percentage rate permitted by this subdivision until fully paid.

(5) With respect to a loan secured by an interest in real estate, and having a maturity of more than 60 months, the original schedule of installment payments must fully amortize the principal and interest on the loan. The original schedule of installment payments for any other loan secured by an interest in real estate must provide for payment amounts that are sufficient to pay all interest scheduled to be due on the loan.

(f) A licensee may contract for and collect a delinquency charge as provided for in section 47.59, subdivision 6, paragraph (a), clause (4).

(g) A licensee may grant extensions, deferments, or conversions to interest-bearing as provided in section 47.59, subdivision 5.

Subd. 2. Additional charges. In addition to the charges provided for by this section and section 56.155, and notwithstanding section 47.59, subdivision 6, to the contrary, no further or other amount whatsoever, shall be directly or indirectly charged, contracted for, or received for the loan made, except actual out of pocket expenses of the licensee to realize on a security after default, and except for the following additional charges which may be included in the principal amount of the loan:

(a) lawful fees and taxes paid to any public officer to record, file, or release security;

(b) with respect to a loan secured by an interest in real estate, the following closing costs, if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this section; provided the costs do not exceed one percent of the principal amount or $400, whichever is greater:

(1) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes;

(2) fees, if not paid to the licensee, an employee of the licensee, or a person related to the licensee, for preparation of a mortgage, settlement statement, or other documents, fees for notarizing mortgages and other documents, and appraisal fees;

(c) the premium for insurance in lieu of perfecting and releasing a security interest to the extent that the premium does not exceed the fees described in paragraph (a);

(d) discount points and appraisal fees may not be included in the principal amount of a loan secured by an interest in real estate when the loan is a refinancing for the purpose of bringing the refinanced loan current and is made within 24 months of the original date of the refinanced loan. For purposes of this paragraph, a refinancing is not considered to be for the purpose of bringing the refinanced loan current if new funds advanced to the customer, not including closing costs or delinquent installments, exceed $1,000;

(e) the one-time loan administrative fee in section 47.59, subdivision 6, paragraph (d).

Subd. 3. Splitting. No licensee shall induce or permit any borrower to split up or divide any loan or permit any person to become obligated under more than one contract of loan for the same purpose or at the same time for the purpose or with the result of obtaining a higher rate of charge than would otherwise be permitted by this section. However, if a person becomes obligated on a contract of loan as an accommodation party, a preceding or subsequent loan to that person is not a violation of this subdivision nor shall such loans be aggregated in determining the applicable rate of charge.

Subd. 4. Adjustment of dollar amounts. The dollar amounts in subdivisions 2 and 6, sections 56.12 and 56.125 shall change periodically, as provided in section 47.59, subdivision 3.

Subd. 5. Attorney's fees. No term of writing may provide for the payment by the debtor of attorney's fees, except for lawful fees to be paid to an attorney in connection with the foreclosure of a real estate mortgage.

Subd. 6. Discount points. A loan made under this section that is secured by real estate and that is in a principal amount of $12,000 or more and has a maturity of 60 months or more may contain a provision permitting discount points, if the loan does not provide a loan yield in excess of the maximum rate of interest permitted by this section. Loan yield means the annual rate of return obtained by a licensee computed as the annual percentage rate is computed under Federal Regulation Z. If the loan is prepaid in full, the licensee must make a refund to the borrower to the extent that the loan yield will exceed the maximum rate of interest provided by this section when the prepayment is taken into account. Discount points permitted by this subdivision and not collected but included in the principal amount must not be included in the amount on which credit insurance premiums are calculated and charged.

HIST: 1981 c 258 s 11; 1Sp1981 c 4 art 4 s 12; 1982 c 473 s 25; 1982 c 547 s 6,7; 1983 c 250 s 27; 1983 c 252 s 10,11; 1984 c 473 s 7; 1Sp1985 c 1 s 19-21; 1986 c 444; 1989 c 166 s 26; 1989 c 217 s 19; 1990 c 464 s 2,3; 1992 c 587 art 1 s 25; 1993 c 257 s 38; 1995 c 202 art 1 s 22,23; art 3 s 17,18; 1996 c 414 art 1 s 27; art 2 s 9,10; 1997 c 157 s 50,51; 1999 c 151 s 33; 2000 c 427 s 9



Section 56.132 Installment sales contracts.

56.132 Installment sales contracts.

A person may enter into a credit sale or service contract for sale to a licensee under this chapter doing business in this state, and a licensee may purchase and enforce the contract under the terms and conditions set forth in section 47.59, subdivisions 2 and 4 to 14.

HIST: 1993 c 257 s 41; 1995 c 202 art 3 s 19



Section 56.14 Duties of licensee.

56.14 Duties of licensee.

Every licensee shall:

(1) deliver to the borrower (or if there are two or more borrowers to one of them) at the time any loan is made a statement making the disclosures and furnishing the information required by the federal Truth-in-Lending Act, United States Code, title 15, sections 1601 to 1667e, as amended from time to time, with respect to the contract of loan. A copy of the loan contract may be delivered in lieu of a statement if it discloses the required information;

(2) deliver or mail to the borrower without request, a written receipt within 30 days following payment for each payment by coin or currency made on account of any loan wherein charges are computed and paid on unpaid principal balances for the time actually outstanding, specifying the amount applied to charges and the amount, if any, applied to principal, and stating the unpaid principal balance, if any, of the loan; and wherein precomputed charges have been added to the principal of the loan specifying the amount of the payment applied to principal and charges combined, the amount applied to default or extension charges, if any, and stating the unpaid balance, if any, of the precomputed loan contract. A periodic statement showing a payment received by mail complies with this clause;

(3) permit payment to be made in advance in any amount on any contract of loan at any time, but the licensee may apply the payment first to all charges in full at the agreed rate up to the date of the payment;

(4) upon repayment of the loan in full, mark indelibly every obligation and security, other than a mortgage or security agreement which secures a new loan to the licensee, signed by the borrower with the word "Paid" or "Canceled," and release any mortgage or security agreement which no longer secures a loan to the licensee, restore any pledge, and cancel and return any note, and any assignment given to the licensee which does not secure a new loan to the licensee within 20 days after the repayment. For purposes of this requirement, the document including actual evidence of an obligation or security may be maintained, stored, and retrieved in a form or format acceptable to the commissioner under section 46.04, subdivision 3;

(5) display prominently in each licensed place of business a full and accurate schedule, to be approved by the commissioner, of the charges to be made and the method of computing the same; furnish a copy of the contract of loan to any person obligated on it or who may become obligated on it at any time upon the request of that person;

(6) show in the loan contract or statement of loan the rate or rates of charge on which the charge in the contract is based, expressed in terms of rate or rates per annum. The rate expression shall be printed in at least 8-point type on the loan statement or copy of the loan contract given to the borrower;

(7) if a payment results in the prepayment of three or more installment payments on a precomputed loan, within 15 days of receipt of the prepayment, deliver or mail to the borrower a notice in at least eight-point type. The notice must contain the following statement:

"You have substantially prepaid the installment payments on your loan and may experience an interest savings over the remaining term only if you refinance the balance within the next 30 days."

HIST: (7774-54) 1939 c 12 s 14; 1959 c 573 s 9; 1967 c 261 s 4; 1981 c 258 s 12; 1982 c 473 s 26; 1983 c 252 s 12; 1990 c 464 s 4; 1995 c 202 art 2 s 22; 1996 c 414 art 1 s 28



Section 56.15 Limitation on amount of charges.

56.15 Limitation on amount of charges.

Subdivision 1. No licensee shall directly or indirectly, charge, contract for, or receive any interest, discount, charges, or consideration greater than the lender would be permitted by law to charge if the lender were not a licensee hereunder upon the loan, use or forbearance of money, goods, or things in action, or upon the loan, use or sale of credit, of the amount or value of more than that regulated by this chapter. The foregoing prohibition shall also apply to any licensee who permits any person, as borrower, or otherwise, to owe, directly or contingently, or both, to the licensee at any time a sum of more than that regulated by this chapter for principal.

Subd. 2. Repealed, 1981 c 258 s 23

HIST: (7774-55) 1939 c 12 s 15; 1959 c 573 s 10; 1963 c 117 s 1; 1967 c 261 s 5; 1974 c 412 s 5; 1977 c 382 s 2; 1981 c 258 s 13; 1986 c 444



Section 56.155 Insurance in connection with loan.

56.155 Insurance in connection with loan.

Subdivision 1. Authorization. Notwithstanding section 47.59 to the contrary, no licensee shall, directly or indirectly, sell or offer for sale any insurance in connection with any loan made under this chapter except as and to the extent authorized by this section. The sale of credit life, credit accident and health, and credit involuntary unemployment insurance is subject to the provisions of chapter 62B, except that the term of the insurance may exceed 60 months if the term of the loan exceeds 60 months. Life, accident, health, and involuntary unemployment insurance, or any of them, may be written upon or in connection with any loan but must not be required as additional security for the indebtedness. If the debtor chooses to procure credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance as security for the indebtedness, the debtor shall have the option of furnishing this security through existing policies of insurance that the debtor owns or controls, or of furnishing the coverage through any insurer authorized to transact business in this state. A statement in substantially the following form must be made orally, except for loans by mail pursuant to section 56.12, and provided in writing in bold face type of a minimum size of 12 points to the borrower before the transaction is completed for each credit life, accident and health, and involuntary unemployment insurance coverage sold:

CREDIT LIFE INSURANCE, CREDIT DISABILITY INSURANCE, AND CREDIT INVOLUNTARY UNEMPLOYMENT INSURANCE ARE NOT REQUIRED TO OBTAIN CREDIT. YOU MAY BUY ANY INSURANCE FROM ANYONE YOU CHOOSE OR YOU MAY USE EXISTING INSURANCE.

The licensee shall disclose whether or not the benefits commence as of the first day of disability or involuntary unemployment and shall further disclose the number of days that an insured obligor must be disabled or involuntarily unemployed, as defined in the policy, before benefits, whether retroactive or nonretroactive, commence. In case there are multiple obligors under a transaction subject to this chapter, no policy or certificate of insurance providing credit accident and health, credit life insurance, or credit unemployment benefits may be procured by or through a licensee upon more than two of the obligors in which case they shall be insured jointly or in the case of credit unemployment benefits on a basis provided for in rules adopted by the commissioner. The premium or identifiable charge for the insurance must not exceed that filed by the insurer with the department of commerce. The charge, computed at the time the loan is made for a period not to exceed the full term of the loan contract on an amount not to exceed the total amount required to pay principal and charges, may be deducted from the proceeds or may be included as part of the principal of any loan. If a borrower procures insurance by or through a licensee, the statement required by section 56.14 must disclose the cost to the borrower and the type of insurance, and the licensee shall cause to be delivered to the borrower a copy of the policy, certificate, or other evidence thereof, within a reasonable time. No licensee shall decline new or existing insurance which meets the standards set out in this section nor prevent any obligor from obtaining this insurance coverage from other sources. Notwithstanding any other provision of this chapter, any gain or advantage to the licensee or to any employee, affiliate, or associate of the licensee from this insurance or the sale or provision thereof is not an additional or further charge in connection with the loan; nor are any of the provisions pertaining to insurance contained in this section prohibited by any other provision of this chapter.

Subd. 2. Property insurance. A licensee may require the obligors to provide insurance on real or personal property security against reasonable risks of loss, damage, and destruction. The amount and term of the insurance shall be reasonable in relation to the value of the security and shall not exceed the principal amount of the loan less any existing insurance, including homeowner's insurance as defined by section 65A.27, subdivision 4, on the secured property as to which the lender has been provided a loss payable clause, except that the lender may insure or arrange for insurance not to exceed the reasonable value of any motor vehicle collateral less any existing insurance on the motor vehicle as to which the lender has been provided a loss payable clause. The term of the insurance shall also be reasonable in relation to the value of the security and shall not exceed the term of the loan. The restrictions contained in this subdivision shall not apply to the sale or provision of homeowner's insurance as defined in section 65A.27. In all cases when insurance is offered the obligor shall be informed that the obligor has the option of providing insurance through existing policies of insurance that the obligor owns or controls, or by procuring and furnishing the offered coverage through any insurer authorized to transact an insurance business within this state. The purchase of such insurance through the licensee or from an agent, broker, or insurer specified by the licensee shall not be required.

HIST: 1981 c 258 s 14; 1982 c 547 s 8; 1983 c 250 s 28; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 166 s 27; 1993 c 257 s 42; 1993 c 343 s 5; 1994 c 382 s 12; 1995 c 202 art 2 s 23; art 3 s 20



Section 56.16 Overages deemed interest.

56.16 Overages deemed interest.

The payment of money, credit, goods, or things in action, as consideration for any sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, shall, for the purposes of regulation under this chapter, be deemed a loan secured by the assignment, and the amount by which the assigned compensation exceeds the amount of the consideration actually paid shall, for the purposes of regulation under this chapter, be deemed interest or charges upon the loan from the date of the payment to the date the compensation is payable. This transaction shall be governed by, and subject to, the provisions of this chapter.

HIST: (7774-56) 1939 c 12 s 16; 1959 c 573 s 11; 1967 c 261 s 6; 1974 c 412 s 6; 1981 c 258 s 15



Section 56.17 Limitation; assignment of wages; security agreement.

56.17 Limitation; assignment of wages; security agreement.

No assignment of, or order for payment of, any salary, wages, commissions, or other compensation for services earned or to be earned, given to secure any loan made by any licensee under this chapter, shall be valid unless the principal amount of the loan is paid to the borrower simultaneously with its execution; nor shall any assignment or order, or any security agreement or other lien on household furniture then in the possession and use of the borrower, be valid unless it is in writing, signed in person by the borrower. If the borrower is married, an assignment, order, security agreement, or other lien is not valid without the spouse's written consent, if the spouse's consent would be necessary under applicable law to make the property offered as security available to satisfy the debt in the event of default.

Under any assignment or order for the payment of future salary, wages, commissions, or other compensation for services, given as security for a loan made by any licensee under this chapter, a sum not to exceed ten percent of the borrower's salary, wages, commissions, or other compensation for services shall be collectible from the employer of the borrower by the licensee at the time for each payment to the borrower of salary, wages, commissions, or other compensation for services, from the time that a copy of the assignment, verified by the oath of the licensee or the licensee's agent, together with a similarly verified statement of the amount unpaid upon the loan and a printed copy of this section is served upon the employer; provided, that this section shall not be construed as giving the assignee any greater rights than those under section 181.05.

This section shall control, with respect to licensees, notwithstanding anything in section 47.59, subdivision 12, clause (c), to the contrary.

HIST: (7774-57) 1939 c 12 s 17; 1981 c 258 s 16; 1986 c 444; 1995 c 202 art 1 s 24



Section 56.18 Unlicensed persons not to make loans.

56.18 Unlicensed persons not to make loans.

No person, except as authorized in this chapter, shall, directly or indirectly, charge, contract for, or receive any interest, discount, or consideration greater than the lender would be permitted by law to charge if that person were not authorized hereunder upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit of the amount regulated by this chapter.

The foregoing prohibition shall apply to any person who, by any device, subterfuge, or pretense, shall charge, contract for, or receive greater interest, consideration, or charges than is authorized by this chapter for any such loan, use or forbearance of money, goods, or things in action, or for any such loan, use or sale of credit.

No loan made by a person not authorized hereunder in an amount regulated by this chapter for which a greater rate of interest, consideration, or charges than is permitted by the laws of this state has been charged, contracted for, or received, wherever made, shall be enforced by a licensee in this state, and every person in anywise participating therein in this state shall be subject to the provisions of this chapter, provided, that the foregoing shall not apply to loans legally made in another state.

HIST: (7774-58) 1939 c 12 s 18; 1959 c 573 s 12; 1967 c 261 s 7; 1974 c 412 s 7; 1981 c 258 s 17; 1986 c 444



Section 56.19 Violation.

56.19 Violation.

Subdivision 1. Criminal penalty. Any person or the several members, officers, directors, agents, and employees thereof, who violates or participates in the violation of any of the provisions of sections 56.01 and 56.18 is guilty of a gross misdemeanor.

Subd. 2. Repealed, 1983 c 252 s 16

Subd. 2a. Penalty for intentional violations. Any lender intentionally violating this chapter, when the violation does not also constitute a violation of any other provision of state or federal law for which there is a remedy, shall be liable to the consumer in an amount not to exceed $100 for each violation.

Subd. 3. Unlicensed lenders. If a person has violated this chapter by not obtaining a license when required to make loans subject to this chapter, the loan is void and the debtor is not obligated to pay any amounts owing. The debtor may recover from such persons all amounts paid. No action may be brought under this subdivision more than one year after the date of the last scheduled payment on the loan.

Subd. 4. Remedies exclusive. The remedies set forth in this section and section 48.196 are exclusive. A violation of this chapter does not impair rights on a debt.

HIST: (7774-59) 1939 c 12 s 19; 1981 c 258 s 18; 1Sp1981 c 4 art 4 s 13; 1983 c 252 s 13; 1Sp1985 c 1 s 22,23



Section 56.20 Repealed, 1981 c 258 s 23

56.20 Repealed, 1981 c 258 s 23



Section 56.21 Rules of commissioner.

56.21 Rules of commissioner.

The commissioner of commerce is hereby authorized and empowered to make general rules and specific rulings, demands, and findings for the enforcement of this chapter, in addition hereto and not inconsistent herewith.

HIST: (7774-61) 1939 c 12 s 21; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70



Section 56.22 Modification of law not to affect contracts.

56.22 Modification of law not to affect contracts.

This chapter, or any part thereof, may be modified, amended, or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder; provided, that such cancellation or alteration shall not impair or affect the obligation of any preexisting lawful contract between any licensee and any borrower.

HIST: (7774-62) 1939 c 12 s 22



Section 56.23 Appeals.

56.23 Appeals.

Any applicant or licensee may appeal from any decision or order of the commissioner to the court of appeals in accordance with chapter 14.

HIST: (7774-63) 1939 c 12 s 23; 1983 c 247 s 27



Section 56.24 Existing contracts valid.

56.24 Existing contracts valid.

Nothing herein contained shall be so construed as to impair or affect the obligation of any contract of loan, which was lawfully entered into prior to June 1, 1939.

HIST: (7774-64) 1913 c 439 s 1,2; 1915 c 117 s 1; 1939 c 12 s 24



Section 56.25 Licensee to be responsible.

56.25 Licensee to be responsible.

The licensee hereunder shall, at all times, be beholden and liable to the commissioner for all acts and proceedings taken by assignees, assigns, endorsees, and transferees in enforcing, and as to the method of enforcing, collection of any obligation taken hereunder, as fully and to the same extent as though the same were taken by the licensee hereunder.

HIST: (7774-65) 1939 c 12 s 25; 1986 c 444



Section 56.26 Continuation of licensing.

56.26 Continuation of licensing.

All persons licensed under the provisions of this chapter on August 1, 1981 are licensed to make loans regulated by Laws 1981, chapter 258, and the commissioner shall, upon request, within 90 days deliver evidence of licensing to the requester.

HIST: (7774-60a) 1939 c 22 s 1; 1981 c 258 s 19






Chapter 58 Mortgage Originator and Service Licensing

Section 58.01 Citation.

58.01 Citation.

This chapter shall be cited as the "Minnesota Residential Mortgage Originator and Servicer Licensing Act."

HIST: 1998 c 343 art 1 s 1



Section 58.02 Definitions.

58.02 Definitions.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given to them.

Subd. 2. Act. "Act" means the Minnesota Residential Mortgage Originator and Servicer Licensing Act.

Subd. 3. Advance fee. "Advance fee" means a commission, fee, charge, or compensation of any kind paid to a residential mortgage originator before the closing of a loan, that is intended in whole or in part as payment for the originator's services in finding or attempting to find a loan for a borrower. Advance fee does not include pass-through fees or commitment or extended lock fees or other fees as determined by the commissioner.

Subd. 3a. Advertisement. "Advertisement" includes, but is not limited to, any illustration, circular, or statement that presents information to the public in either a paper, electronic, or other medium that is intended to attract clients, generate interest, or otherwise make known the existence of the licensee and which addresses services, fees, or products provided by or available through the licensee, including, but not limited to, interest rates, loan origination fees, types of available loans, discount points, closing costs, or sample mortgage terms.

Subd. 4. Borrower. "Borrower" means a person or persons applying for a residential mortgage loan, a mortgagor, or the person or persons on whose behalf the activities in subdivisions 12, 14, 22, and 23 are conducted.

Subd. 5. Closing. "Closing" means either or both of the following: (1) the process whereby the real estate contract between a buyer and a seller is consummated; or (2) the process whereby the documents creating a security interest in real property become effective between the borrower and the lender.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. Employee. "Employee" means an individual who is treated as an employee by the residential mortgage originator or servicer for purposes of compliance with federal income tax laws.

Subd. 8. Escrow account. "Escrow account" means a trust account that is established and maintained to hold funds received from a borrower, such as real estate taxes and insurance premiums, incurred in connection with the servicing of the mortgage.

Subd. 9. Exempt person. "Exempt person" means a person exempt from residential mortgage originator licensing requirements, and a person exempt from residential mortgage service licensing requirements.

Subd. 10. Financial institution. "Financial institution" means a bank, bank and trust, trust company with banking powers, savings bank, savings association, or credit union, organized under the laws of this state, any other state, or the United States; an industrial loan and thrift under chapter 53; or a regulated lender under chapter 56. The term "financial institution" also includes a subsidiary or operating subsidiary of a financial institution or of a bank holding company as defined in the federal Bank Holding Company Act, United States Code, title 12, section 1841 et seq., if the subsidiary or operating subsidiary can demonstrate to the satisfaction of the commissioner that it is regulated and subject to active and ongoing oversight and supervision by a federal banking agency, as defined in the Federal Deposit Insurance Act, United States Code, title 12, section 1811 et seq., or the commissioner.

Subd. 11. Lender. "Lender" means a person who makes residential mortgage loans including a person who provides table funding.

Subd. 12. Making a residential mortgage loan. "Making a residential mortgage loan" means for compensation or gain, or the expectation of compensation or gain, to advance funds or make a commitment to advance funds in connection with a residential mortgage.

Subd. 13. Mortgage broker; broker. "Mortgage broker" or "broker" means a person who performs the activities described in subdivisions 14 and 23.

Subd. 14. Mortgage brokering; brokering. "Mortgage brokering" or "brokering" means helping to obtain from another person, for a borrower, a residential mortgage loan or assisting a borrower in obtaining a residential mortgage loan in return for consideration to be paid by the borrower or lender or both. Mortgage brokering or brokering includes, but is not limited to, soliciting, placing, or negotiating a residential mortgage loan.

Subd. 15. Repealed, 2000 c 427 s 21

Subd. 16. Person. "Person" means a natural person, firm, partnership, limited liability partnership, corporation, association, limited liability company, or other form of business organization and the officers, directors, employees, or agents of that person.

Subd. 17. Person in control. "Person in control" means any member of senior management and other persons who possess, directly or indirectly, the power to direct or cause the direction of the management policies of an applicant or licensee under this chapter, regardless of whether the person has any ownership interest in the applicant or licensee. Control is presumed to exist if a person, directly or indirectly, owns, controls, or holds with power to vote ten percent or more of the voting stock of an applicant or licensee or of a person who owns, controls, or holds with power to vote ten percent or more of the voting stock of an applicant or licensee.

Subd. 18. Residential mortgage loan. "Residential mortgage loan" means a loan made primarily for personal, family, or household use and secured primarily by either: (1) a mortgage on residential real property; or (2) certificates of stock or other evidence of ownership interest in and proprietary lease from corporations, partnerships, or other forms of business organizations formed for the purpose of cooperative ownership of residential real property.

Subd. 19. Residential mortgage originator. "Residential mortgage originator" means a person who, directly or indirectly, for compensation or gain or in expectation of compensation or gain, solicits or offers to solicit, or accepts or offers to accept an application for a residential mortgage loan through any medium or mode of communication from a borrower, or makes a residential mortgage loan. "Residential mortgage originator" includes a lender as defined in subdivision 11 and a broker as defined in subdivision 13.

Subd. 20. Residential mortgage servicer; servicer. "Residential mortgage servicer" or "servicer" means a person who engages in the activity of servicing a residential mortgage as defined in subdivision 22.

Subd. 21. Residential real property; residential real estate. "Residential real property" or "residential real estate" means real property improved or intended to be improved by a structure designed principally for the occupancy of from one to four families.

Subd. 22. Servicing; servicing a residential mortgage loan. "Servicing" or "servicing a residential mortgage loan" means through any medium or mode of communication the collection or remittance of, or the right or obligation to collect or remit for a lender, mortgagee, note owner, noteholder, or for a person's own account, payments, interest, principal, and escrow items such as insurance and taxes for property subject to a residential mortgage loan.

Subd. 23. Soliciting, placing, or negotiating a residential mortgage loan. "Soliciting, placing, or negotiating a residential mortgage loan" means for compensation or gain or expectation of compensation or gain, whether directly or indirectly, accepting or offering to accept an application for a residential mortgage loan, assisting, or offering to assist a borrower in applying for a residential mortgage loan, or negotiating or offering to negotiate the terms or conditions of a residential mortgage loan with a lender on behalf of a borrower.

Subd. 24. Table funding. "Table funding" means a closing or settlement at which a residential mortgage loan is funded by a lender by way of a contemporaneous advance of residential mortgage loan funds and an assignment of the residential mortgage loan to the lender advancing the funds.

Subd. 25. Trust account. "Trust account" means a negotiable order of withdrawal account, demand deposit, or checking account maintained for the purpose of segregating trust funds from other funds. A "trust account" must not allow the financial institution a right of set-off against the money owed it by the account holder.

Subd. 26. Trust funds. "Trust funds" means funds received by a residential mortgage originator or servicer in a fiduciary capacity for later distribution, such as appraisal or credit report fees, taxes, or insurance premiums. Trust funds includes commitment, lock, extended lock, and advance fees.

HIST: 1998 c 343 art 1 s 2; 1999 c 86 art 1 s 14; 2000 c 427 s 10; 2001 c 56 s 8



Section 58.03 Classes of license.

58.03 Classes of license.

The commissioner may issue the following classes of license under this chapter:

(1) a residential mortgage originator license; and

(2) a residential mortgage servicer license.

HIST: 1998 c 343 art 1 s 3



Section 58.04 Licensing requirement.

58.04 Licensing requirement.

Subdivision 1. Residential mortgage originator licensing requirements. (a) Beginning August 1, 1999, no person shall act as a residential mortgage originator, or make residential mortgage loans without first obtaining a license from the commissioner according to the licensing procedures provided in this chapter.

(b) The following persons are exempt from the residential mortgage originator licensing requirements:

(1) an employee of one mortgage originator licensee or one person holding a certificate of exemption;

(2) a person licensed as a real estate broker under chapter 82 who is not licensed to another real estate broker;

(3) an individual real estate licensee who is licensed to a real estate broker as described in clause (2) if:

(i) the individual licensee acts only under the name, authority, and supervision of the broker to whom the licensee is licensed;

(ii) the broker to whom the licensee is licensed obtains a certificate of exemption according to section 58.05, subdivision 2;

(iii) the broker does not collect an advance fee for its residential mortgage-related activities; and

(iv) the residential mortgage origination activities are incidental to the real estate licensee's primary activities as a real estate broker or salesperson;

(4) an individual licensed as a property/casualty or life/health insurance agent under chapter 60K if:

(i) the insurance agent acts on behalf of only one residential mortgage originator, which is in compliance with chapter 58;

(ii) the insurance agent has entered into a written contract with the mortgage originator under the terms of which the mortgage originator agrees to accept responsibility for the insurance agent's residential mortgage-related activities;

(iii) the insurance agent obtains a certificate of exemption under section 58.05, subdivision 2; and

(iv) the insurance agent does not collect an advance fee for the insurance agent's residential mortgage-related activities;

(5) a person who is not in the business of making residential mortgage loans and who makes no more than three such loans, with its own funds, during any 12-month period;

(6) a financial institution as defined in section 58.02, subdivision 10;

(7) an agency of the federal government, or of a state or municipal government;

(8) an employee or employer pension plan making loans only to its participants;

(9) a person acting in a fiduciary capacity, such as a trustee or receiver, as a result of a specific order issued by a court of competent jurisdiction; or

(10) a person exempted by order of the commissioner.

Subd. 2. Residential mortgage servicer licensing requirements. (a) Beginning August 1, 1999, no person shall engage in activities or practices that fall within the definition of "servicing a residential mortgage loan" under section 58.02, subdivision 22, without first obtaining a license from the commissioner according to the licensing procedures provided in this chapter.

(b) The following persons are exempt from the residential mortgage servicer licensing requirements:

(1) a person licensed as a residential mortgage originator;

(2) an employee of one licensee or one person holding a certificate of exemption based on an exemption under this subdivision;

(3) a person servicing loans made with its own funds, if no more than three such loans are made in any 12-month period;

(4) a financial institution as defined in section 58.02, subdivision 10;

(5) an agency of the federal government, or of a state or municipal government;

(6) an employee or employer pension plan making loans only to its participants;

(7) a person acting in a fiduciary capacity, such as a trustee or receiver, as a result of a specific order issued by a court of competent jurisdiction; or

(8) a person exempted by order of the commissioner.

Subd. 3. Conducting business under license. No person required to be licensed under this chapter may, without a license, do business under a name or title or circulate or use advertising or make representations or give information to a person, that indicates or reasonably implies activity within the scope of this chapter.

No person licensed under this chapter may do business under more than one name or title.

Subd. 4. Applicability to banks and credit unions. Except for section 58.13, this chapter does not apply to a bank, savings bank, savings association, or credit union subject to supervision by either a federal regulatory agency or the commissioner.

HIST: 1998 c 343 art 1 s 4; 1999 c 151 s 34; 2000 c 427 s 11-13



Section 58.05 Exemptions from license.

58.05 Exemptions from license.

Subdivision 1. Exemption from licensure. An exempt person as defined by section 58.04, subdivision 1, paragraph (b), and subdivision 2, paragraph (b), is exempt from the licensing requirements of this chapter, but is subject to all other provisions of this chapter.

Subd. 2. Repealed, 2000 c 427 s 21

Subd. 3. Certificate of exemption. A person must obtain a certificate of exemption from the commissioner to qualify as an exempt person under section 58.04, subdivision 1, paragraph (b), as a real estate broker under clause (2), an insurance agent under clause (4), a financial institution under clause (6), or by order of the commissioner under clause (10); or under section 58.04, subdivision 2, paragraph (b), as a financial institution under clause (4), or by order of the commissioner under clause (8).

HIST: 1998 c 343 art 1 s 5; 2000 c 427 s 14



Section 58.06 Application requirements for residential mortgage originators and servicers.

58.06 Application requirements for residential mortgage originators and servicers.

Subdivision 1. License application form. Application for a residential mortgage originator or a residential mortgage servicer license must be in writing, under oath, and on a form obtained from and prescribed by the commissioner.

Subd. 2. Application contents. The application must contain the name and complete business address or addresses of the license applicant. If the license applicant is a partnership, limited liability partnership, association, limited liability company, corporation, or other form of business organization, the application must contain the names and complete business addresses of each partner, member, director, and principal officer. The application must also include a description of the activities of the license applicant, in the detail and for the periods the commissioner may require. The application must also include all of the following:

(a) an affirmation under oath that the applicant:

(1) will maintain competent staff and adequate staffing levels, through direct employees or otherwise, to meet the requirements of this chapter;

(2) will advise the commissioner of any material changes to the information submitted in the most recent application within ten days of the change;

(3) will advise the commissioner in writing immediately of any bankruptcy petitions filed against or by the applicant or licensee;

(4) is financially solvent;

(5) complies with federal and state tax laws;

(6) complies with sections 345.31 to 345.60, the Minnesota unclaimed property law; and

(7) is, or that a person in control of the license applicant is, at least 18 years of age;

(b) information as to the mortgage lending, servicing, or brokering experience of the applicant and persons in control of the applicant;

(c) information as to criminal convictions, excluding traffic violations, of persons in control of the license applicant;

(d) whether a court of competent jurisdiction has found that the applicant or persons in control of the applicant have engaged in conduct evidencing gross negligence, fraud, misrepresentation, or deceit in performing an act for which a license is required under this chapter;

(e) whether the applicant or persons in control of the applicant have been the subject of: an order of suspension or revocation, cease and desist order, or injunctive order, or order barring involvement in an industry or profession issued by this or another state or federal regulatory agency or by the Secretary of Housing and Urban Development within the ten-year period immediately preceding submission of the application; and

(f) other information required by the commissioner.

HIST: 1998 c 343 art 1 s 6; 1999 c 151 s 35



Section 58.07 Repealed, 1999 c 151 s 49

58.07 Repealed, 1999 c 151 s 49



Section 58.08 Bonds; letters of credit.

58.08 Bonds; letters of credit.

Subdivision 1. Requirement of residential mortgage originators. A residential mortgage originator licensee engaging in servicing a residential mortgage loan shall continuously maintain a surety bond or irrevocable letter of credit in an amount not less than $50,000 in a form approved by the commissioner, issued by an insurance company or bank authorized to do so in this state. The bond or irrevocable letter of credit must be available for the recovery of expenses, fines, and fees levied by the commissioner under this chapter relating to servicing, and for losses or damages incurred by borrowers as the result of a licensee's servicing-related noncompliance with the requirements of this chapter, sections 325D.43 to 325D.48, and 325F.67 to 325F.69, or breach of contract.

The bond or irrevocable letter of credit must be submitted with the originator's license application, and evidence of continued coverage must be submitted with each renewal. Any change in the bond or letter of credit must be submitted for approval by the commissioner, within ten days of its execution.

Subd. 2. Requirement of residential mortgage servicers. A residential mortgage servicer licensee shall continuously maintain a surety bond or irrevocable letter of credit in an amount not less than $100,000 in a form approved by the commissioner, issued by an insurance company or bank authorized to do so in this state. The bond or irrevocable letter of credit must be available for the recovery of expenses, fines, and fees levied by the commissioner under this chapter, and for losses or damages incurred by borrowers or other aggrieved parties as the result of a licensee's noncompliance with the requirements of this chapter, sections 325D.43 to 325D.48, and 325F.67 to 325F.69, or breach of contract relating to activities regulated by this chapter.

The bond or irrevocable letter of credit must be submitted with the servicer's license application and evidence of continued coverage must be submitted with each renewal. Any change in the bond or letter of credit must be submitted for approval by the commissioner, within ten days of its execution.

Subd. 3. Exemption. Subdivisions 1 and 2 do not apply to mortgage originators or mortgage servicers who are approved as seller/servicers by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation.

Subd. 4. Irrevocable letter of credit. As used in this chapter, an irrevocable letter of credit must be accepted only if it is clean, irrevocable, and contains an evergreen clause.

(a) "Clean" means a letter of credit that is not conditioned on the delivery of any other documents or materials.

(b) "Irrevocable" means a letter of credit that cannot be modified or revoked without the consent of the beneficiary once the beneficiary is established.

(c) "Evergreen clause" means one that specifically states the expiration of a letter of credit will not take place without a 60-day notice by the issuer and one that allows the issuer to conduct an annual review of the account party's financial condition. If prior notice of expiration is not given by the issuer, the letter of credit is automatically extended for one year.

A clean irrevocable letter of credit must be accepted only if it is issued by a financial institution that is authorized to engage in banking in any of the 50 states or under the laws of the United States, and whose business is substantially confined to banking and supervised by the state commissioner of commerce or similar official, and that has a long-term debt rating by a recognized national rating agency of investment grade or better. If no long-term debt rating is available, the financial institution must have the equivalent investment grade financial characteristics.

HIST: 1998 c 343 art 1 s 8; 1999 c 151 s 36; 2000 c 427 s 15



Section 58.09 Term of license.

58.09 Term of license.

Initial licenses for residential mortgage originators and residential mortgage servicers issued under this chapter expire on July 31, 2001, and are renewable on August 1, 2001, and on August 1 of each odd-numbered year after that date. A new licensee whose license expires less than 12 months from the date of issuance shall pay a fee equal to one-half the applicable initial license fee set forth in section 58.10, subdivision 1, clause (1) or (3).

HIST: 1998 c 343 art 1 s 9



Section 58.10 Fees.

58.10 Fees.

Subdivision 1. Amounts. The following fees must be paid to the commissioner:

(1) for an initial residential mortgage originator license, $850, $50 of which is credited to the consumer education account in the special revenue fund;

(2) for a renewal license, $450, $50 of which is credited to the consumer education account in the special revenue fund;

(3) for an initial residential mortgage servicer's license, $1,000;

(4) for a renewal license, $500; and

(5) for a certificate of exemption, $100.

Subd. 2. Forfeiture. All fees are nonrefundable except that an overpayment of a fee must be refunded upon proper application.

Subd. 3. Consumer education account; money credited and appropriated. (a) The consumer education account is created in the special revenue fund. Money credited to this account may be appropriated to the commissioner for the purpose of making grants to programs and campaigns designed to help consumers avoid being victimized by unscrupulous lenders and mortgage brokers. Preference shall be given to programs and campaigns designed by coalitions of public sector, private sector, and nonprofit agencies, institutions, companies, and organizations.

(b) A sum sufficient is appropriated annually from the consumer education account to the commissioner to make the grants described in paragraph (a).

HIST: 1998 c 343 art 1 s 10; 2000 c 427 s 16; 2001 c 208 s 3,4



Section 58.11 License renewal.

58.11 License renewal.

Subdivision 1. Term. Licenses are renewable on August 1, 2001, and on August 1 of each odd-numbered year after that date.

Subd. 2. Timely renewal. (a) A person whose application is properly and timely filed who has not received notice of denial of renewal is considered approved for renewal and the person may continue to transact business as a residential mortgage originator or servicer whether or not the renewed license has been received on or before August 1 of the renewal year. Application for renewal of a license is considered timely filed if received by the commissioner by, or mailed with proper postage and postmarked by, July 15 of the renewal year. An application for renewal is considered properly filed if made upon forms duly executed and sworn to, accompanied by fees prescribed by this chapter, and containing any information that the commissioner requires.

(b) A person who fails to make a timely application for renewal of a license and who has not received the renewal license as of August 1 of the renewal year is unlicensed until the renewal license has been issued by the commissioner and is received by the person.

Subd. 3. Contents of renewal application. Application for the renewal of an existing license must contain the information specified in section 58.06, subdivision 2; however, only the requested information having changed from the most recent prior application need be submitted.

Subd. 4. Cancellation. A licensee ceasing an activity or activities regulated by this chapter and desiring to no longer be licensed shall so inform the commissioner in writing and, at the same time, surrender the license and all other symbols or indicia of licensure. The licensee shall include a plan for the withdrawal from regulated business, including a timetable for the disposition of the business.

HIST: 1998 c 343 art 1 s 11



Section 58.12 Denial, suspension, revocation of licenses.

58.12 Denial, suspension, revocation of licenses.

Subdivision 1. Powers of commissioner. (a) The commissioner may by order take any or all of the following actions:

(1) bar a person from engaging in residential mortgage origination or servicing;

(2) deny, suspend, or revoke a residential mortgage originator or a servicer license;

(3) censure a licensee;

(4) impose a civil penalty as provided for in section 45.027, subdivision 6; or

(5) revoke an exemption or certificate of exemption.

(b) In order to take the action in paragraph (a), the commissioner must find:

(1) that the order is in the public interest; and

(2) that the residential mortgage originator, servicer, applicant, or other person, an officer, director, partner, employee, or agent or any person occupying a similar status or performing similar functions, or a person in control of the originator, servicer, applicant, or other person has:

(i) violated any provision of this chapter or rule or order under this chapter;

(ii) filed an application for a license that is incomplete in any material respect or contains a statement that, in light of the circumstances under which it is made, is false or misleading with respect to a material fact;

(iii) failed to maintain compliance with the affirmations made under section 58.06, subdivision 2;

(iv) violated a standard of conduct or engaged in a fraudulent, coercive, deceptive, or dishonest act or practice, whether or not the act or practice involves the residential mortgage lending business;

(v) engaged in an act or practice, whether or not the act or practice involves the business of making a residential mortgage loan, that demonstrates untrustworthiness, financial irresponsibility, or incompetence;

(vi) pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or a misdemeanor involving moral turpitude;

(vii) paid a civil penalty or been the subject of disciplinary action by the commissioner, or an order of suspension or revocation, cease and desist order or injunction order or order barring involvement in an industry or profession issued by this or any other state or federal regulatory agency or by the Secretary of Housing and Urban Development;

(viii) been found by a court of competent jurisdiction to have engaged in conduct evidencing gross negligence, fraud, misrepresentation, or deceit;

(ix) refused to cooperate with an investigation or examination by the commissioner;

(x) failed to pay any fee or assessment imposed by the commissioner; or

(xi) failed to comply with state and federal tax obligations.

Subd. 2. Orders of the commissioner. To begin a proceeding under this section, the commissioner shall issue an order requiring the subject of the proceeding to show cause why action should not be taken against the person according to this section. The order must be calculated to give reasonable notice of the time and place for the hearing and must state the reasons for entry of the order. The commissioner may by order summarily suspend a license or exemption or summarily bar a person from engaging in residential mortgage origination or servicing, pending a final determination of an order to show cause. If a license or exemption is summarily suspended or if the person is summarily barred from any involvement in the residential mortgage loan business, pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of summary suspension or bar. All hearings must be conducted under chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the subject of the order fails to appear at a hearing after having been duly notified of it, the person is considered in default, and the proceeding may be determined against the subject of the order upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Actions against lapsed license. If a license or certificate of exemption lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license or certificate of exemption was last effective and enter a revocation or suspension order as of the last date on which the license or certificate of exemption was in effect, and may impose a civil penalty as provided for in this section or section 45.027, subdivision 6.

HIST: 1998 c 343 art 1 s 12



Section 58.13 Standards of conduct.

58.13 Standards of conduct.

Subdivision 1. Generally. No person acting as a residential mortgage originator or servicer, including a person required to be licensed under this chapter, and no person exempt from the licensing requirements of this chapter under section 58.04, shall:

(1) fail to maintain a trust account to hold trust funds received in connection with a residential mortgage loan;

(2) fail to deposit all trust funds into a trust account within three business days of receipt; commingle trust funds with funds belonging to the licensee or exempt person; or use trust account funds for any purpose other than that for which they are received;

(3) unreasonably delay the processing of a residential mortgage loan application, or the closing of a residential mortgage loan. For purposes of this clause, evidence of unreasonable delay includes but is not limited to those factors identified in section 47.206, subdivision 7, clause (d);

(4) fail to disburse funds according to its contractual or statutory obligations;

(5) fail to perform in conformance with its written agreements with borrowers, investors, other licensees, or exempt persons;

(6) charge a fee for a product or service where the product or service is not actually provided, or misrepresent the amount charged by or paid to a third party for a product or service;

(7) fail to comply with sections 345.31 to 345.60, the Minnesota unclaimed property law;

(8) violate any provision of any other applicable state or federal law regulating residential mortgage loans including, without limitation, sections 47.20 to 47.208;

(9) make or cause to be made, directly or indirectly, any false, deceptive, or misleading statement or representation in connection with a residential loan transaction including, without limitation, a false, deceptive, or misleading statement or representation regarding the borrower's ability to qualify for any mortgage product;

(10) conduct residential mortgage loan business under any name other than that under which the license or certificate of exemption was issued;

(11) compensate, whether directly or indirectly, coerce or intimidate an appraiser for the purpose of influencing the independent judgment of the appraiser with respect to the value of real estate that is to be covered by a residential mortgage or is being offered as security according to an application for a residential mortgage loan;

(12) issue any document indicating conditional qualification or conditional approval for a residential mortgage loan, unless the document also clearly indicates that final qualification or approval is not guaranteed, and may be subject to additional review;

(13) make or assist in making any residential mortgage loan with the intent that the loan will not be repaid and that the residential mortgage originator will obtain title to the property through foreclosure;

(14) provide or offer to provide for a borrower, any brokering or lending services under an arrangement with a person other than a licensee or exempt person, provided that a person may rely upon a written representation by the residential mortgage originator that it is in compliance with the licensing requirements of this chapter;

(15) claim to represent a licensee or exempt person, unless the person is an employee of the licensee or exempt person or unless the person has entered into a written agency agreement with the licensee or exempt person;

(16) fail to comply with the recordkeeping and notification requirements identified in section 58.14 or fail to abide by the affirmations made on the application for licensure;

(17) represent that the licensee or exempt person is acting as the borrower's agent after providing the nonagency disclosure required by section 58.15, unless the disclosure is retracted and the licensee or exempt person complies with all of the requirements of section 58.16;

(18) make, provide, or arrange for a residential mortgage loan that is of a lower investment grade if the borrower's credit score or, if the originator does not utilize credit scoring or if a credit score is unavailable, then comparable underwriting data, indicates that the borrower may qualify for a residential mortgage loan, available from or through the originator, that is of a higher investment grade, unless the borrower is informed that the borrower may qualify for a higher investment grade loan with a lower interest rate and/or lower discount points, and consents in writing to receipt of the lower investment grade loan.

For purposes of this section, "investment grade" refers to a system of categorizing residential mortgage loans in which the loans are: (i) commonly referred to as "prime" or "subprime"; (ii) commonly designated by an alphabetical character with "A" being the highest investment grade; and (iii) are distinguished by interest rate or discount points or both charged to the borrower, which vary according to the degree of perceived risk of default based on factors such as the borrower's credit, including credit score and credit patterns, income and employment history, debt ratio, loan-to-value ratio, and prior bankruptcy or foreclosure;

(19) make, publish, disseminate, circulate, place before the public, or cause to be made, directly or indirectly, any advertisement or marketing materials of any type, or any statement or representation relating to the business of residential mortgage loans that is false, deceptive, or misleading;

(20) advertise loan types or terms that are not available from or through the licensee or exempt person on the date advertised, or on the date specified in the advertisement. For purposes of this clause, advertisement includes, but is not limited to, a list of sample mortgage terms, including interest rates, discount points, and closing costs provided by licensees or exempt persons to a print or electronic medium that presents the information to the public; and

(21) use or employ phrases, pictures, return addresses, geographic designations, or other means that create the impression, directly or indirectly, that a licensee or other person is a governmental agency, or is associated with, sponsored by, or in any manner connected to, related to, or endorsed by a governmental agency, if that is not the case.

Subd. 2. Statements, representations, or advertising. A statement, representation, or advertisement is deceptive or misleading if it has the capacity or tendency to deceive or mislead a borrower or potential borrower. The commissioner shall consider the following factors in deciding whether a statement, representation, or advertisement is deceptive or misleading: the overall impression that the statement, representation, or advertisement reasonably creates; the particular type of audience to which it is directed; and whether it may be reasonably comprehended by the segment of the public to which it is directed.

HIST: 1998 c 343 art 1 s 13



Section 58.135 Repealed, 2001 c 56 s 12

58.135 Repealed, 2001 c 56 s 12



Section 58.136 Rates and charges.

58.136 Rates and charges.

Notwithstanding any other law to the contrary, a residential mortgage originator making a residential mortgage loan to a borrower located in this state must comply with any applicable limits on the rate and amount of interest, discount points, finance charges, fees, and other charges as found in the laws of this state.

Nothing in this section authorizes a residential mortgage originator to make loans on terms and conditions that would not be available to it in the absence of this section.

This section applies to residential mortgage originators located in this state and residential mortgage originators located outside this state.

HIST: 2001 c 56 s 9



Section 58.14 Recordkeeping and notification requirements.

58.14 Recordkeeping and notification requirements.

Subdivision 1. Change in licensing data. A licensee must advise the commissioner of any material changes to the information submitted in the most recent license application within ten days of the change.

Subd. 2. Notice of bankruptcy petitions. A licensee or person who has been issued a certificate of exemption must advise the commissioner in writing immediately of any bankruptcy petitions filed against or by the licensee.

Subd. 3. Documentation and resolution of complaints. A licensee or exempt person must investigate and attempt to resolve complaints made regarding acts or practices subject to the provisions of this chapter. If a complaint is received in writing, the licensee or exempt person must maintain a file containing all materials relating to the complaint and subsequent investigation for a period of 26 months.

Subd. 4. Trust account records for mortgage originators. A residential mortgage originator shall keep and maintain for 26 months a record of all trust funds, sufficient to identify the transaction, date and source of receipt, and date and identification of disbursement.

Subd. 5. Record retention. A licensee or exempt person must keep and maintain for 26 months the business records, including advertisements, regarding residential mortgage loans applied for, originated, or serviced in the course of its business.

HIST: 1998 c 343 art 1 s 14; 2001 c 56 s 10



Section 58.15 Disclosure requirements for residential mortgage originators.

58.15 Disclosure requirements for residential mortgage originators.

Subdivision 1. Nonagency disclosure. If a residential mortgage originator or exempt person does not contract or offer to contract to act as an agent of a borrower, or accept an advance fee, it must, within three business days of accepting an application for a residential mortgage loan, provide the borrower with a written disclosure as provided in subdivision 2.

Subd. 2. Form and content requirements. The disclosure must be a separate document, 8-1/2 inches by 11 inches, must be signed by the borrower and must contain the following statement in 14-point boldface print:

Originator IS NOT ACTING AS YOUR AGENT IN CONNECTION WITH OBTAINING A RESIDENTIAL MORTGAGE LOAN. WHILE WE SEEK TO ASSIST YOU IN MEETING YOUR FINANCIAL NEEDS, WE CANNOT GUARANTEE THE LOWEST OR BEST TERMS AVAILABLE IN THE MARKET.

Subd. 3. Electronic application disclosure requirement. In case of an electronic residential mortgage application, the disclosure requirements of this section may be satisfied by providing the disclosure statement as a separate screen if the disclosure must be acknowledged by the borrower before an application is accepted.

Subd. 4. Exemption from disclosure requirement. If the Department of Housing and Urban Development adopts and implements a disclosure requirement for persons offering mortgage origination services that the commissioner determines to be substantially similar to the disclosure required in subdivision 2, licensees and exempt persons complying with the HUD disclosure shall be considered to have complied with the requirements of subdivisions 1 and 2.

HIST: 1998 c 343 art 1 s 15; 2001 c 56 s 11



Section 58.16 Residential mortgage originators; standards of conduct for agency or advance fee transactions.

58.16 Residential mortgage originators; standards of conduct for agency or advance fee transactions.

Subdivision 1. Compliance. Residential mortgage originators who solicit or receive an advance fee in exchange for assisting a borrower located in this state in obtaining a loan secured by a lien on residential real estate, or who offer to act as an agent of the borrower located in this state in obtaining a loan secured by a lien on residential real estate shall be considered to have created a fiduciary relationship with the borrower and shall comply with the requirements of subdivisions 2 to 7.

Subd. 2. Contract provisions. (a) A residential mortgage originator who engages in the activities described in subdivision 1 shall enter into a written contract with each borrower and shall provide a copy of the written contract to each borrower at or before the time of receipt of any fee or valuable consideration paid for mortgage origination services. The written contract must:

(1) specifically describe the services to be provided by the residential mortgage originator and if the originator collects an advance fee, the dates by which the services will be performed;

(2) specifically identify whether the residential mortgage originator may receive compensation from sources other than the borrower in connection with the loan transaction;

(3) state the total amount of commission or compensation that the borrower agrees to pay for the residential mortgage originator's services, or the basis on which the compensation will be computed;

(4) state the maximum rate of interest to be charged on any residential mortgage loan obtained;

(5) contain a statement that notifies the borrower of the right to cancel the contract according to subdivision 3; and

(6) disclose, with respect to the 12-month period ending ten business days before the date of the contract in question, the percentage of the mortgage originator's customers for whom loans have actually been funded as a result of the residential mortgage originator's services.

(b) If an advance fee is solicited or received the contract must also:

(1) identify the trust account into which the fees or consideration will be deposited;

(2) set forth the circumstances under which the residential mortgage originator will be entitled to disbursement from the trust account; and

(3) set forth the circumstances under which the borrower will be entitled to a refund of all or part of the fee.

Subd. 3. Cancellation. A borrower who pays an advance fee, or who enters into a contract for residential mortgage services as set forth in subdivisions 1 and 2, has an unconditional right to rescind the contract for residential mortgage origination services at any time until midnight of the third business day after the day on which the contract is signed. Cancellation is evidenced by the borrower giving written notice of cancellation to the residential mortgage originator at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox properly addressed to the originator with postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the borrower not be bound by the contract. No act of a borrower or a residential mortgage originator is effective to waive the right to rescind as provided in this subdivision.

Subd. 4. Trust account. The residential mortgage originator shall deposit in a trust account within three business days all fees received before the time a loan is actually funded. The trust account must be in a financial institution located within the state of Minnesota.

Subd. 5. Records. The residential mortgage originator shall maintain a separate record of all fees received for services performed or to be performed as a residential mortgage originator. Each record must set forth the date the funds are received; the person from whom the funds are received; the amount received; the date of deposit in the escrow account, the account number, the date the funds are disbursed and the check number of the disbursement, and a description of each disbursement and the justification for the disbursement.

Subd. 6. Monthly statement. The residential mortgage originator shall provide to each borrower at least monthly a detailed written accounting of all disbursements of the borrower's funds from the trust account.

Subd. 7. Disclosure of lenders. The residential mortgage originator shall provide to each borrower at the expiration of the contract a list of the lenders or loan sources to whom loan applications were submitted on behalf of the borrower.

HIST: 1998 c 343 art 1 s 16



Section 58.17 Scope of chapter.

58.17 Scope of chapter.

Subdivision 1. Residential mortgage originator services. This chapter applies when an offer of residential mortgage origination services is made to a borrower in this state or when the residential mortgage originator is located in this state.

Subd. 2. Residential mortgage servicing. The provisions of this chapter regarding residential mortgage servicing apply when the borrower is a resident of this state.

Subd. 3. Offer. For purposes of this section, an "offer" means any advertisement or solicitation of any type, including an advertisement or solicitation in newspapers and magazines, by mail, by telephone, on television, on radio, or via the Internet or any other electronic medium of any kind, for residential mortgage originator services. The term "offer" excludes an advertisement or solicitation that specifically states that the services are not available to Minnesota residents.

HIST: 1998 c 343 art 1 s 17






Chapter 59 Certain Investment Companies

Section 59.01 Repealed, 1975 c 166 s 8

59.01 Repealed, 1975 c 166 s 8



Section 59.02 Repealed, 1975 c 166 s 8

59.02 Repealed, 1975 c 166 s 8



Section 59.03 Repealed, 1975 c 166 s 8

59.03 Repealed, 1975 c 166 s 8



Section 59.04 Repealed, 1975 c 166 s 8

59.04 Repealed, 1975 c 166 s 8



Section 59.05 Repealed, 1975 c 166 s 8

59.05 Repealed, 1975 c 166 s 8



Section 59.06 Repealed, 1975 c 166 s 8

59.06 Repealed, 1975 c 166 s 8



Section 59.07 Repealed, 1975 c 166 s 8

59.07 Repealed, 1975 c 166 s 8



Section 59.08 Repealed, 1975 c 166 s 8

59.08 Repealed, 1975 c 166 s 8



Section 59.09 Repealed, 1975 c 166 s 8

59.09 Repealed, 1975 c 166 s 8



Section 59.10 Repealed, 1975 c 166 s 8

59.10 Repealed, 1975 c 166 s 8



Section 59.11 Repealed, 1975 c 166 s 8

59.11 Repealed, 1975 c 166 s 8



Section 59.12 Repealed, 1975 c 166 s 8

59.12 Repealed, 1975 c 166 s 8



Section 59.13 Repealed, 1975 c 166 s 8

59.13 Repealed, 1975 c 166 s 8



Section 59.14 Repealed, 1975 c 166 s 8

59.14 Repealed, 1975 c 166 s 8



Section 59.15 Repealed, 1975 c 166 s 8

59.15 Repealed, 1975 c 166 s 8



Section 59.16 Repealed, 1975 c 166 s 8

59.16 Repealed, 1975 c 166 s 8



Section 59.17 Repealed, 1975 c 166 s 8

59.17 Repealed, 1975 c 166 s 8



Section 59.18 Repealed, 1975 c 166 s 8

59.18 Repealed, 1975 c 166 s 8



Section 59.19 Repealed, 1975 c 166 s 8

59.19 Repealed, 1975 c 166 s 8



Section 59.20 Repealed, 1975 c 166 s 8

59.20 Repealed, 1975 c 166 s 8



Section 59.21 Repealed, 1975 c 166 s 8

59.21 Repealed, 1975 c 166 s 8



Section 59.22 Repealed, 1975 c 166 s 8

59.22 Repealed, 1975 c 166 s 8



Section 59.23 Repealed, 1975 c 166 s 8

59.23 Repealed, 1975 c 166 s 8



Section 59.24 Repealed, 1975 c 166 s 8

59.24 Repealed, 1975 c 166 s 8



Section 59.25 Repealed, 1975 c 166 s 8

59.25 Repealed, 1975 c 166 s 8









Chapters 59A - 79A Insurance

Chapter 59A Insurance Premium Finance Companies

Section 59A.01 Citation.

59A.01 Citation.

Sections 59A.01 to 59A.15 may be cited as the "Insurance Premium Finance Company Act."

HIST: 1974 c 353 s 1



Section 59A.02 Definitions.

59A.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 59A.01 to 59A.15, the words, terms and phrases defined in this section have the meanings ascribed to them except where the context clearly indicates a different meaning.

Subd. 2. Insurance premium finance agreement. "Insurance premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company or to its assignee the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance policy together with a service charge. Any agreement to finance premiums is a premium finance agreement if an insurance policy, other than a life or disability insurance policy, is made the security or collateral for the repayment of the debt incurred under the agreement. Provided, however, an agreement to finance premiums for insurance which is included in a retail installment transaction or purchased in connection with a real estate transaction, mortgage, deed of trust or other security agreement is not a premium finance agreement. Provided further, that an agreement by an insurance company to finance policies written by itself or by companies other than itself or its parent company, its subsidiaries or companies with which it shares a common parent company is not a premium finance agreement.

Subd. 3. Licensee. "Licensee" means a person licensed by the commissioner to engage in the business of insurance premium financing. The term does not include a person in the business of insurance premium financing exclusively financing premiums for business, agricultural, or corporate purposes.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

HIST: 1974 c 353 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 257 s 43



Section 59A.03 Licenses; penalty.

59A.03 Licenses; penalty.

Subdivision 1. No person other than a savings association, bank, savings bank, trust company, regulated lender, industrial loan and thrift company, credit union or resident insurance agent who, within 15 days after entering into an insurance premium finance agreement, transfers such agreement to a licensee or to any of the organizations exempt under this subdivision may engage in the business of entering into, acquiring or holding insurance premium finance agreements unless licensed to do so by the commissioner. A violation of this subdivision is a misdemeanor.

Subd. 2. The applicant at the time of making application, shall pay to the commissioner the sum of $250 as a fee for investigating the application, and the additional sum of $200 as an annual licensee fee for a period terminating on May 31 of each year. In addition to the annual license fee, every licensee shall pay to the commissioner the actual costs of each examination as may be required to be conducted under the terms of sections 59A.01 to 59A.15.

Subd. 3. The person to whom the license or the renewal thereof may be issued shall file sworn answers to such interrogatories as the commissioner may require. The commissioner shall have authority, at any time, to require the applicant to fully disclose the identity of all stockholders, partners, officers and employees and may refuse to issue or issue a license in the name of any firm, partnership, or corporation if not satisfied that any officer, employee, stockholder or partner thereof, who may materially influence the applicant's conduct, meets the standards of sections 59A.01 to 59A.15.

HIST: 1974 c 353 s 3; 1976 c 2 s 34; 1976 c 111 s 1; 1986 c 444; 1994 c 382 s 13; 1995 c 202 art 1 s 25; 1999 c 151 s 37



Section 59A.04 Action by commissioner on application.

59A.04 Action by commissioner on application.

Subdivision 1. Upon the filing of an initial application and the payment of the license fee, the commissioner shall make an investigation of each applicant. If a license has not been issued within 30 days after receipt of the application the commissioner shall, at the request of the applicant, give the applicant a full hearing.

Subd. 2. The commissioner shall issue or renew a license when satisfied that the person to be licensed:

(a) Is competent and trustworthy and intends to act in good faith in the financing of insurance premiums;

(b) Has a good business reputation and has had experience, training or education so as to be qualified in financing insurance premiums; and

(c) If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.

HIST: 1974 c 353 s 4; 1986 c 444



Section 59A.05 Revocation and suspension of licenses.

59A.05 Revocation and suspension of licenses.

The commissioner may after a hearing revoke, suspend, or refuse to renew the license of any licensee if it appears to the commissioner that:

(a) The license was obtained by fraud;

(b) There was any misrepresentation in the application for the license;

(c) The holder of the license is untrustworthy or incompetent to finance insurance premiums, or is involved in any fraudulent, dishonest or deceptive practice; or

(d) The licensee has violated any of the provisions of sections 59A.01 to 59A.15 or rules adopted pursuant to sections 59A.01 to 59A.15.

HIST: 1974 c 353 s 5; 1986 c 444



Section 59A.06 Books and records.

59A.06 Books and records.

Subdivision 1. Every licensee shall maintain records satisfactory to the commissioner of its premium finance transactions. The records shall be open to examination and investigation by the commissioner at any time during ordinary business hours. The commissioner may, at any time, require any licensee to bring these records to the commissioner's office for examination.

Subd. 2. Every licensee shall preserve its records of premium finance transactions for at least three years after making the final entry in respect to any premium finance agreement. The records may be preserved in photographic form or in a form acceptable to the commissioner under section 46.04, subdivision 3.

Subd. 3. The commissioner may at any time make an examination of the affairs, business, office, and records of each licensee. Each licensee shall pay to the commissioner the actual costs of examination as well as amounts required under section 46.131, and the commissioner may maintain an action for the recovery of such costs in any court of competent jurisdiction.

Subd. 4. Each licensee shall annually before March 15 file a report under oath with the commissioner, in the form prescribed, giving information as required concerning the business and operations of each licensed place of business during the preceding year. The commissioner shall make and publish annually an analysis and recapitulation of the reports.

HIST: 1974 c 353 s 6; 1976 c 26 s 1; 1986 c 444; 1987 c 349 art 2 s 2; 1995 c 202 art 2 s 24



Section 59A.07 Power to make rules.

59A.07 Power to make rules.

The commissioner shall promulgate any rules which may be necessary to the administration of sections 59A.01 to 59A.15.

HIST: 1974 c 353 s 7; 1985 c 248 s 70



Section 59A.08 Premium finance agreements.

59A.08 Premium finance agreements.

Subdivision 1. Contents; specific information. A premium finance agreement shall:

(a) Be dated and signed by or on behalf of the insured, and the printed portion thereof shall be in at least eight point type;

(b) Contain the name and place of business of the insurance agent or insurance broker negotiating the related insurance contract, the name and residence or the place of business of the insured as specified, the name and place of business of the premium finance company to which installments or other payments are to be made, the name of the insurer issuing the related insurance contract, a description of the insurance contracts including the term and type of policy, the premiums for which are advanced or are to be advanced under the agreement and the amount of the premiums therefor; and

(c) Set forth the following items where applicable:

(1) The total amount of the premiums,

(2) The amount of the down payment,

(3) The balance of premiums due, the amount financed (the difference between items (1) and (2)),

(4) The amount of the finance charge,

(5) The amount of the flat service fee,

(6) The total of payments (sum of items (3), (4) and (5)).

Subd. 2. Contents; sequence or order. The items set forth in subdivision 1, clause (c) need not be stated in the sequence or order in which they appear and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

Subd. 3. Other premiums. Additional or subsequent premiums may be added to an insurance premium finance agreement from time to time, provided that:

(a) The additional or subsequent insurance premium to be added results from additional premiums required under policies presently being financed under the insurance premium finance agreement or from a renewal of a policy or from other policies owned or purchased by the insured.

(b) The insurance premium finance company receives written notice or advice from an insurer authorized to do business in this state or from an insurance agent licensed in this state acknowledging that the premium on an existing financed policy has been increased or that a policy has been renewed or that additional policies have or will be issued to the insured. The notice or advice shall contain the amount of the additional premium, the down payment collected by the insurer or agent, if any, and the amount of premium to be added to the insurance premium finance agreement.

(c) If the additional premiums to be added to the insurance premium finance agreement result from additional premiums required on policies presently financed under the agreement or from a renewal of a policy or from other policies owned or purchased by the insured, a written notice must be mailed, faxed, or delivered to the insured outlining any changes to the information required by subdivision 1 along with a conspicuous statement to the insured that the insured may tender the premiums in full or affirm the proposed changes by tendering either an additional down payment or tendering the proposed revised installment amount, or disaffirm the financing of the additional premium by continuing the original payment amount as agreed to in the initial agreement.

If the proposed revisions in paragraph (c) are affirmed by the insured, the finance company may make an additional finance charge according to section 59A.09 for the additional premium financed and added to the open-end agreement; however, no additional flat service fee may be made or charged for adding additional or subsequent premiums to an open-end insurance premium finance agreement for which a flat service fee was previously made or charged.

Subd. 4. Copy. The premium finance company or the insurance agent shall deliver to the insured, or mail to the insured at the address shown in the agreement, a completed copy of that agreement. Within 15 days of receiving the policy number of the policy being financed, the premium finance company shall mail to the insurer a notice of financed premium, which contains the term, amount of premium, and type of policy being financed.

Subd. 5. Competitive equality. No insurance agent, insurance broker, or insurer may require a person to use a particular insurance premium finance company or other installment payment plan for which a finance charge or other fee in connection with an installment payment has been or will be imposed or refuse to accept premium payment from a company licensed under sections 59A.01 to 59A.15.

HIST: 1974 c 353 s 8; 1975 c 309 s 1; 1986 c 444; 1992 c 564 art 1 s 9,10; 1997 c 157 s 52,53



Section 59A.09 Maximum finance charge.

59A.09 Maximum finance charge.

Subdivision 1. No person engaged in the business of financing insurance premiums may charge, contract for, receive or collect a finance charge plus flat service fee with respect to an insurance premium finance agreement other than as permitted by this section.

Subd. 2. The finance charge shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when final installment of the premium finance agreement is payable.

Subd. 3. The finance charge must not exceed five percent in excess of the discount rate on 90-day commercial paper in effect at the federal reserve bank located in the Ninth Federal Reserve District when an insurance premium finance agreement is made or when an additional or subsequent premium is added under an open end agreement. For expenses incurred in servicing the loan including any filing fees, application fee for the examination or investigation of the character of the borrower, comaker or security, and drawing any necessary papers in making the loan, an insurance premium finance company may contract for a flat rate service fee not exceeding the greater of one percent of the amount financed or $20 per premium finance agreement. The flat service fee need not be refunded upon prepayment in full before maturity.

Subd. 4. The finance charge shall be computed in advance on the principal balance of a premium finance agreement according to the actuarial method on terms payable in substantially equal successive monthly installments.

Subd. 5. Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such event the insured shall receive a refund credit. The amount of such refund credit shall represent at least as great a proportion of the finance charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund is less than $1, no refund need be made. If, in addition to the finance charge, an additional flat service fee was imposed, the flat service fee need not be refunded nor taken into consideration in computing the refund credit.

Subd. 6. Subdivision 3 applies only to a premium finance agreement in which the related insurance contract is for personal, family, or household use. The rate charged under an agreement made to finance an insurance policy for business, agricultural, or corporate purposes shall be as agreed to by the parties to the agreement.

HIST: 1974 c 353 s 9; 1979 c 261 s 1; 1983 c 200 s 1-3; 1986 c 444



Section 59A.10 Default charges.

59A.10 Default charges.

Subdivision 1. Delinquencies. A premium finance agreement may provide for payment by the insured of a delinquency charge. The delinquency charge may not exceed five percent of the delinquent installment. The delinquency charge may be imposed upon any installment which is in default for a period of ten days or more.

Subd. 2. Cancellations and collections. If the default results in the cancellation or subsequent reinstatement of any insurance contract listed in the agreement, the agreement may provide for payment by the insured of a cancellation charge of $10. A premium finance agreement may also provide for the payment of statutory attorneys fees and statutory court costs if the agreement is referred for collection to an attorney not a salaried employee of the insurance premium finance company.

HIST: 1974 c 353 s 10; 1991 c 283 s 1



Section 59A.11 Cancellation of insurance contract upon default.

59A.11 Cancellation of insurance contract upon default.

Subdivision 1. When a premium finance agreement contains a power of attorney or other authority enabling the insurance premium finance company to cancel any insurance contract listed in the agreement, the insurance contract or contracts shall not be canceled by the premium finance company unless such cancellation is effectuated in accordance with this section.

Subd. 2. Not less than ten days' written notice shall be mailed to the insured setting forth the intent of the insurance premium finance company to cancel the insurance contract unless the default is cured prior to the date stated in the notice. The insurance agent or insurance broker indicated on the premium finance agreement shall also be given ten days' notice of this action in a manner agreed upon between the insurance premium finance company and insurance agent or insurance broker.

Subd. 3. (a) Pursuant to the power of attorney or other authority referred to above, the insurance premium finance company may cancel on behalf of the insured by mailing to the insurer written notice stating when thereafter the cancellation shall be effective, and the insurance contract shall be canceled as if such notice of cancellation had been submitted by the insured personally, but without requiring the return of the insurance contract. In the event that the insurer or its agent does not provide the insurance premium finance company with a specific mailing address for the purposes of receipt of the above notice, then mailing by the insurance premium finance company to the insurer at the address which is on file and of record with the commissioner of commerce pursuant to the provisions of chapters 60A and 72A shall be considered sufficient notice under this section. The notice requirements of this paragraph only apply if an insurance premium finance company and an insurer have not agreed on a method of providing notice of cancellation.

(b) The insurance premium finance company shall also mail a notice of cancellation to the insured at the insured's last known address.

(c) Written notice of the cancellation must also be given to the insurance agent or insurance broker indicated on the premium finance agreement. Written notice to the insurance agent or broker required by this paragraph may be given in a manner agreed upon between the insurance premium finance company, insurer, agent, or broker.

Subd. 4. Where statutory, regulatory or contractual restrictions provide that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party, the insurer shall give the prescribed notice on behalf of itself or the insured to the governmental agency, mortgagee or other third party within ten days after the day it receives the notice of cancellation from the premium finance company. When the above restrictions require the continuation of insurance beyond the effective date of cancellation specified by the premium finance company, the insurance shall be limited to the coverage to which the restrictions relate and to the persons they are designed to protect.

HIST: 1974 c 353 s 11; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1992 c 564 art 1 s 11; 1997 c 157 s 54,55



Section 59A.12 Application of unearned premiums.

59A.12 Application of unearned premiums.

Subdivision 1. Whenever a financed insurance contract is canceled, within 30 days of the effective date of cancellation, if the premium finance company has notified the insurer that the premiums are financed, the insurer shall return whatever gross unearned premiums, computed pro rata, are due under the insurance contract to the premium finance company for the account of the insured or insureds. This action by the insurer satisfies the insurer's obligations under the insurance contract which relate to the return of the unearned premiums.

Subd. 2. In the event that a premium is subject to an audit to determine the final premium amount, the gross unearned premium will be calculated upon the deposit premium and the insurer shall return whatever gross unearned premiums are due based upon the deposit rather than the actual unearned premium to the finance company for the account of the insured or insureds.

Subd. 3. Assigned risk policies shall be handled in conformance with section 59A.11 and subdivisions 1 and 2.

Subd. 4. If the crediting of returned premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company must refund the excess to the insured within 30 days after receipt of the returned premium; but no refund is required if it amounts to less than $1.

Subd. 5. Whenever an insurer, after having been advised that an insurance policy has been financed by a premium finance agreement, returns an unearned premium on such a policy, the insurer shall deliver or mail to the policyholder a notice that includes the following information: the amount of premium paid, the term of the policy, the date coverage began and ceased, the amount of the unearned premium, the name of the party receiving the funds, and a statement of the obligation of the premium finance company to return within 30 days of receipt of the unearned premium any amount of the unearned premium in excess of the amount owed by the policyholder to the premium finance company.

HIST: 1974 c 353 s 12; 1983 c 200 s 4,5; 1992 c 564 art 1 s 12; 1994 c 485 s 3



Section 59A.13 Exemption from filing.

59A.13 Exemption from filing.

No filing of the premium finance agreement or recording of a premium finance transaction shall be necessary to perfect the validity of the agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrances, successors or assigns.

HIST: 1974 c 353 s 13



Section 59A.14 Repealed, 1997 c 157 s 72

59A.14 Repealed, 1997 c 157 s 72



Section 59A.15 Applicability of chapter 14.

59A.15 Applicability of chapter 14.

The provisions of chapter 14, shall apply to sections 59A.01 to 59A.15.

HIST: 1974 c 353 s 15; 1982 c 424 s 130






Chapter 60 Insurance Division

Section 60.01 Repealed, 1967 c 395 art 1 s 25

60.01 Repealed, 1967 c 395 art 1 s 25



Section 60.02 Repealed, 1967 c 395 art 1 s 25

60.02 Repealed, 1967 c 395 art 1 s 25



Section 60.03 Repealed, 1967 c 395 art 1 s 25

60.03 Repealed, 1967 c 395 art 1 s 25



Section 60.04 Repealed, 1967 c 395 art 1 s 25

60.04 Repealed, 1967 c 395 art 1 s 25



Section 60.05 Repealed, 1967 c 395 art 1 s 25

60.05 Repealed, 1967 c 395 art 1 s 25



Section 60.06 Repealed, 1967 c 395 art 1 s 25

60.06 Repealed, 1967 c 395 art 1 s 25



Section 60.07 Repealed, 1967 c 395 art 1 s 25

60.07 Repealed, 1967 c 395 art 1 s 25



Section 60.08 Repealed, 1967 c 395 art 1 s 25; 1967 c 591 s 2

60.08 Repealed, 1967 c 395 art 1 s 25; 1967 c 591 s 2



Section 60.081 Renumbered 60A.031

60.081 Renumbered 60A.031



Section 60.09 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.09 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.10 Repealed, 1967 c 395 art 1 s 25

60.10 Repealed, 1967 c 395 art 1 s 25



Section 60.103 Repealed, 1967 c 395 art 1 s 25

60.103 Repealed, 1967 c 395 art 1 s 25



Section 60.105 Repealed, 1967 c 395 art 1 s 25

60.105 Repealed, 1967 c 395 art 1 s 25



Section 60.11 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.11 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.12 Repealed, 1967 c 395 art 1 s 25

60.12 Repealed, 1967 c 395 art 1 s 25



Section 60.13 Repealed, 1967 c 395 art 1 s 25

60.13 Repealed, 1967 c 395 art 1 s 25



Section 60.14 Repealed, 1967 c 395 art 1 s 25

60.14 Repealed, 1967 c 395 art 1 s 25



Section 60.15 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.15 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.16 Repealed, 1967 c 395 art 1 s 25

60.16 Repealed, 1967 c 395 art 1 s 25



Section 60.17 Repealed, 1967 c 395 art 1 s 25

60.17 Repealed, 1967 c 395 art 1 s 25



Section 60.18 Repealed, 1967 c 395 art 1 s 25

60.18 Repealed, 1967 c 395 art 1 s 25



Section 60.19 Repealed, 1967 c 395 art 1 s 25

60.19 Repealed, 1967 c 395 art 1 s 25



Section 60.20 Repealed, 1967 c 395 art 1 s 25

60.20 Repealed, 1967 c 395 art 1 s 25



Section 60.201 Repealed, 1967 c 395 art 1 s 25

60.201 Repealed, 1967 c 395 art 1 s 25



Section 60.21 Repealed, 1967 c 395 art 1 s 25

60.21 Repealed, 1967 c 395 art 1 s 25



Section 60.22 Repealed, 1967 c 395 art 1 s 25

60.22 Repealed, 1967 c 395 art 1 s 25



Section 60.23 Repealed, 1967 c 395 art 1 s 25

60.23 Repealed, 1967 c 395 art 1 s 25



Section 60.24 Repealed, 1967 c 395 art 1 s 25

60.24 Repealed, 1967 c 395 art 1 s 25



Section 60.25 Repealed, 1967 c 395 art 1 s 25

60.25 Repealed, 1967 c 395 art 1 s 25



Section 60.26 Repealed, 1967 c 395 art 1 s 25

60.26 Repealed, 1967 c 395 art 1 s 25



Section 60.27 Repealed, 1967 c 395 art 1 s 25

60.27 Repealed, 1967 c 395 art 1 s 25



Section 60.273 Repealed, 1967 c 395 art 1 s 25

60.273 Repealed, 1967 c 395 art 1 s 25



Section 60.274 Repealed, 1949 c 156 s 4

60.274 Repealed, 1949 c 156 s 4



Section 60.28 Repealed, 1967 c 395 art 1 s 25

60.28 Repealed, 1967 c 395 art 1 s 25



Section 60.29 Subdivisions renumbered, repealed, or no longer in effect

60.29 Subdivision 1. Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

Subd. 2. Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

Subd. 3. Repealed, 1967 c 395 art 1 s 25; 1967 c 422 s 8; 1969 c 7 s 31

Subd. 4. Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

Subd. 5. Repealed, 1969 c 7 s 31

Subd. 6. Repealed, 1969 c 7 s 31



Section 60.291 Renumbered 65.065

60.291 Renumbered 65.065



Section 60.30 Repealed, 1967 c 395 art 1 s 25

60.30 Repealed, 1967 c 395 art 1 s 25



Section 60.31 Repealed, 1967 c 395 art 1 s 25

60.31 Repealed, 1967 c 395 art 1 s 25



Section 60.33 Repealed, 1967 c 395 art 1 s 25

60.33 Repealed, 1967 c 395 art 1 s 25



Section 60.34 Repealed, 1967 c 395 art 1 s 25

60.34 Repealed, 1967 c 395 art 1 s 25



Section 60.35 Repealed, 1967 c 395 art 1 s 25

60.35 Repealed, 1967 c 395 art 1 s 25



Section 60.36 Repealed, 1951 c 583 s 2

60.36 Repealed, 1951 c 583 s 2



Section 60.37 Repealed, 1967 c 395 art 1 s 25

60.37 Repealed, 1967 c 395 art 1 s 25



Section 60.38 Repealed, 1967 c 395 art 1 s 25

60.38 Repealed, 1967 c 395 art 1 s 25



Section 60.39 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.39 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.40 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.40 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.41 Repealed, 1967 c 395 art 1 s 25

60.41 Repealed, 1967 c 395 art 1 s 25



Section 60.42 Repealed, 1967 c 395 art 1 s 25

60.42 Repealed, 1967 c 395 art 1 s 25



Section 60.43 Repealed, 1967 c 395 art 1 s 25

60.43 Repealed, 1967 c 395 art 1 s 25



Section 60.44 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.44 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.45 Repealed, 1967 c 395 art 1 s 25

60.45 Repealed, 1967 c 395 art 1 s 25



Section 60.46 Repealed, 1957 c 221 s 1

60.46 Repealed, 1957 c 221 s 1



Section 60.47 Repealed, 1967 c 395 art 1 s 25

60.47 Repealed, 1967 c 395 art 1 s 25



Section 60.48 Repealed, 1967 c 395 art 1 s 25

60.48 Repealed, 1967 c 395 art 1 s 25



Section 60.49 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.49 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.50 Repealed, 1967 c 395 art 1 s 25

60.50 Repealed, 1967 c 395 art 1 s 25



Section 60.501 Repealed, 1967 c 395 art 1 s 25

60.501 Repealed, 1967 c 395 art 1 s 25



Section 60.51 Repealed, 1967 c 395 art 1 s 25

60.51 Repealed, 1967 c 395 art 1 s 25



Section 60.511 Repealed, 1967 c 395 art 1 s 25

60.511 Repealed, 1967 c 395 art 1 s 25



Section 60.512 Repealed, 1967 c 395 art 1 s 25

60.512 Repealed, 1967 c 395 art 1 s 25



Section 60.513 Repealed, 1967 c 395 art 1 s 25

60.513 Repealed, 1967 c 395 art 1 s 25



Section 60.514 Repealed, 1967 c 395 art 1 s 25

60.514 Repealed, 1967 c 395 art 1 s 25



Section 60.515 Repealed, 1967 c 395 art 1 s 25

60.515 Repealed, 1967 c 395 art 1 s 25



Section 60.516 Repealed, 1967 c 395 art 1 s 25

60.516 Repealed, 1967 c 395 art 1 s 25



Section 60.517 Repealed, 1967 c 395 art 1 s 25

60.517 Repealed, 1967 c 395 art 1 s 25



Section 60.518 Repealed, 1967 c 395 art 1 s 25

60.518 Repealed, 1967 c 395 art 1 s 25



Section 60.519 Repealed, 1967 c 395 art 1 s 25

60.519 Repealed, 1967 c 395 art 1 s 25



Section 60.52 Repealed, 1967 c 395 art 1 s 25

60.52 Repealed, 1967 c 395 art 1 s 25



Section 60.53 Repealed, 1967 c 395 art 1 s 25

60.53 Repealed, 1967 c 395 art 1 s 25



Section 60.54 Repealed, 1967 c 395 art 1 s 25

60.54 Repealed, 1967 c 395 art 1 s 25



Section 60.55 Repealed, 1967 c 395 art 1 s 25

60.55 Repealed, 1967 c 395 art 1 s 25



Section 60.56 Repealed, 1967 c 395 art 1 s 25

60.56 Repealed, 1967 c 395 art 1 s 25



Section 60.57 Repealed, 1967 c 395 art 1 s 25

60.57 Repealed, 1967 c 395 art 1 s 25



Section 60.58 Repealed, 1967 c 395 art 1 s 25

60.58 Repealed, 1967 c 395 art 1 s 25



Section 60.581 Repealed, 1967 c 395 art 1 s 25

60.581 Repealed, 1967 c 395 art 1 s 25



Section 60.582 Repealed, 1967 c 395 art 1 s 25

60.582 Repealed, 1967 c 395 art 1 s 25



Section 60.583 Repealed, 1967 c 395 art 1 s 25

60.583 Repealed, 1967 c 395 art 1 s 25



Section 60.584 Repealed, 1967 c 395 art 1 s 25

60.584 Repealed, 1967 c 395 art 1 s 25



Section 60.585 Repealed, 1967 c 395 art 1 s 25

60.585 Repealed, 1967 c 395 art 1 s 25



Section 60.586 Repealed, 1967 c 395 art 1 s 25

60.586 Repealed, 1967 c 395 art 1 s 25



Section 60.587 Repealed, 1967 c 395 art 1 s 25

60.587 Repealed, 1967 c 395 art 1 s 25



Section 60.59 Repealed, 1967 c 395 art 1 s 25

60.59 Repealed, 1967 c 395 art 1 s 25



Section 60.60 Repealed, 1967 c 395 art 1 s 25

60.60 Repealed, 1967 c 395 art 1 s 25



Section 60.61 Repealed, 1967 c 395 art 1 s 25

60.61 Repealed, 1967 c 395 art 1 s 25



Section 60.62 Repealed, 1967 c 395 art 1 s 25

60.62 Repealed, 1967 c 395 art 1 s 25



Section 60.63 Repealed, 1967 c 395 art 1 s 25

60.63 Repealed, 1967 c 395 art 1 s 25



Section 60.631 Repealed, 1967 c 395 art 1 s 25

60.631 Repealed, 1967 c 395 art 1 s 25



Section 60.632 Repealed, 1967 c 395 art 1 s 25

60.632 Repealed, 1967 c 395 art 1 s 25



Section 60.633 Repealed, 1967 c 395 art 1 s 25

60.633 Repealed, 1967 c 395 art 1 s 25



Section 60.634 Repealed, 1967 c 395 art 1 s 25

60.634 Repealed, 1967 c 395 art 1 s 25



Section 60.635 Repealed, 1967 c 395 art 1 s 25

60.635 Repealed, 1967 c 395 art 1 s 25



Section 60.64 Repealed, 1967 c 395 art 1 s 25

60.64 Repealed, 1967 c 395 art 1 s 25



Section 60.65 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.65 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.66 Repealed, 1967 c 395 art 1 s 25

60.66 Repealed, 1967 c 395 art 1 s 25



Section 60.67 Repealed, 1967 c 395 art 1 s 25

60.67 Repealed, 1967 c 395 art 1 s 25



Section 60.68 Repealed, 1967 c 395 art 1 s 25

60.68 Repealed, 1967 c 395 art 1 s 25



Section 60.69 Repealed, 1967 c 395 art 1 s 25

60.69 Repealed, 1967 c 395 art 1 s 25



Section 60.70 Repealed, 1967 c 395 art 1 s 25

60.70 Repealed, 1967 c 395 art 1 s 25



Section 60.71 Repealed, 1967 c 395 art 1 s 25

60.71 Repealed, 1967 c 395 art 1 s 25



Section 60.72 Repealed, 1967 c 395 art 1 s 25

60.72 Repealed, 1967 c 395 art 1 s 25



Section 60.73 Repealed, 1967 c 395 art 1 s 25

60.73 Repealed, 1967 c 395 art 1 s 25



Section 60.74 Repealed, 1967 c 395 art 1 s 25

60.74 Repealed, 1967 c 395 art 1 s 25



Section 60.75 Repealed, 1967 c 395 art 1 s 25

60.75 Repealed, 1967 c 395 art 1 s 25



Section 60.76 Repealed, 1967 c 395 art 1 s 25

60.76 Repealed, 1967 c 395 art 1 s 25



Section 60.77 Repealed, 1967 c 395 art 1 s 25

60.77 Repealed, 1967 c 395 art 1 s 25



Section 60.78 Repealed, 1967 c 395 art 1 s 25

60.78 Repealed, 1967 c 395 art 1 s 25



Section 60.79 Repealed, 1967 c 395 art 1 s 25

60.79 Repealed, 1967 c 395 art 1 s 25



Section 60.80 Repealed, 1967 c 395 art 1 s 25

60.80 Repealed, 1967 c 395 art 1 s 25



Section 60.81 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.81 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.82 Repealed, 1967 c 395 art 1 s 25

60.82 Repealed, 1967 c 395 art 1 s 25



Section 60.83 Repealed, 1967 c 395 art 1 s 25

60.83 Repealed, 1967 c 395 art 1 s 25



Section 60.84 Repealed, 1967 c 395 art 1 s 25

60.84 Repealed, 1967 c 395 art 1 s 25



Section 60.85 Repealed, 1967 c 395 art 1 s 25

60.85 Repealed, 1967 c 395 art 1 s 25



Section 60.86 Repealed, 1967 c 395 art 1 s 25

60.86 Repealed, 1967 c 395 art 1 s 25



Section 60.87 Repealed, 1967 c 395 art 1 s 25

60.87 Repealed, 1967 c 395 art 1 s 25



Section 60.875 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31

60.875 Repealed, 1967 c 395 art 1 s 25; 1969 c 7 s 31



Section 60.88 Repealed, 1967 c 395 art 1 s 25

60.88 Repealed, 1967 c 395 art 1 s 25



Section 60.89 Repealed, 1967 c 395 art 1 s 25

60.89 Repealed, 1967 c 395 art 1 s 25



Section 60.90 Repealed, 1967 c 395 art 1 s 25

60.90 Repealed, 1967 c 395 art 1 s 25



Section 60.91 Subdivisions renumbered, repealed, or no longer in effect

60.91 Subdivision 1. Repealed, 1967 c 395 art 1 s 25

Subd. 2. Renumbered 73.62 subdivision 1

Subd. 3. Renumbered 73.62 subd 2



Section 60.92 Repealed, 1967 c 395 art 1 s 25

60.92 Repealed, 1967 c 395 art 1 s 25



Section 60.921 Repealed, 1967 c 395 art 1 s 25

60.921 Repealed, 1967 c 395 art 1 s 25



Section 60.922 Repealed, 1967 c 395 art 1 s 25

60.922 Repealed, 1967 c 395 art 1 s 25



Section 60.923 Repealed, 1967 c 395 art 1 s 25

60.923 Repealed, 1967 c 395 art 1 s 25



Section 60.924 Repealed, 1967 c 395 art 1 s 25

60.924 Repealed, 1967 c 395 art 1 s 25



Section 60.925 Repealed, 1967 c 395 art 1 s 25

60.925 Repealed, 1967 c 395 art 1 s 25



Section 60.926 Repealed, 1967 c 395 art 1 s 25

60.926 Repealed, 1967 c 395 art 1 s 25



Section 60.93 Repealed, 1967 c 395 art 1 s 25

60.93 Repealed, 1967 c 395 art 1 s 25



Section 60.931 Repealed, 1967 c 395 art 1 s 25

60.931 Repealed, 1967 c 395 art 1 s 25



Section 60.932 Repealed, 1967 c 395 art 1 s 25

60.932 Repealed, 1967 c 395 art 1 s 25



Section 60.933 Repealed, 1967 c 395 art 1 s 25

60.933 Repealed, 1967 c 395 art 1 s 25



Section 60.934 Repealed, 1967 c 395 art 1 s 25

60.934 Repealed, 1967 c 395 art 1 s 25



Section 60.935 Repealed, 1967 c 395 art 1 s 25

60.935 Repealed, 1967 c 395 art 1 s 25



Section 60.936 Repealed, 1967 c 395 art 1 s 25

60.936 Repealed, 1967 c 395 art 1 s 25



Section 60.937 Repealed, 1967 c 395 art 1 s 25

60.937 Repealed, 1967 c 395 art 1 s 25



Section 60.938 Repealed, 1967 c 395 art 1 s 25

60.938 Repealed, 1967 c 395 art 1 s 25



Section 60.939 Repealed, 1967 c 395 art 1 s 25

60.939 Repealed, 1967 c 395 art 1 s 25



Section 60.94 Repealed, 1967 c 395 art 1 s 25

60.94 Repealed, 1967 c 395 art 1 s 25



Section 60.941 Repealed, 1967 c 395 art 1 s 25

60.941 Repealed, 1967 c 395 art 1 s 25



Section 60.942 Repealed, 1967 c 395 art 1 s 25

60.942 Repealed, 1967 c 395 art 1 s 25



Section 60.943 Repealed, 1967 c 395 art 1 s 25

60.943 Repealed, 1967 c 395 art 1 s 25



Section 60.944 Repealed, 1967 c 395 art 1 s 25

60.944 Repealed, 1967 c 395 art 1 s 25



Section 60.945 Repealed, 1967 c 395 art 1 s 25

60.945 Repealed, 1967 c 395 art 1 s 25



Section 60.946 Repealed, 1967 c 395 art 1 s 25

60.946 Repealed, 1967 c 395 art 1 s 25



Section 60.947 Repealed, 1967 c 395 art 1 s 25

60.947 Repealed, 1967 c 395 art 1 s 25



Section 60.95 Repealed, 1967 c 395 art 1 s 25

60.95 Repealed, 1967 c 395 art 1 s 25



Section 60.951 Repealed, 1967 c 395 art 1 s 25

60.951 Repealed, 1967 c 395 art 1 s 25



Section 60.952 Repealed, 1967 c 395 art 1 s 25

60.952 Repealed, 1967 c 395 art 1 s 25



Section 60.953 Repealed, 1967 c 395 art 1 s 25

60.953 Repealed, 1967 c 395 art 1 s 25



Section 60.954 Repealed, 1967 c 395 art 1 s 25

60.954 Repealed, 1967 c 395 art 1 s 25






Chapter 60A General Insurance Powers

Section 60A.01 Scope.

60A.01 Scope.

This chapter includes the provisions relating to administration in general and the provisions applicable to insurance in general.

HIST: 1967 c 395 art 1 s 1



Section 60A.02 Definitions.

60A.02 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms shall, for the purposes of chapters 60A to 72A, 69, 70A and 299F, have the meanings ascribed to them.

Subd. 1a. Association or associations. (a) "Association" or "associations" means an organized body of people who have some interest in common and that has at the onset a minimum of 100 persons; is organized and maintained in good faith for purposes other than that of obtaining insurance; and has a constitution and bylaws which provide that: (1) the association or associations hold regular meetings not less frequently than annually to further purposes of the members; (2) except for credit unions, the association or associations collect dues or solicit contributions from members; (3) the members have voting privileges and representation on the governing board and committees, which provide the members with control of the association including the purchase and administration of insurance products offered to members; and (4) the members are not, within the first 30 days of membership, directly solicited, offered, or sold an insurance policy if the policy is available as an association benefit.

(b) An association may apply to the commissioner for a waiver of the 30-day waiting period to that association. The commissioner may grant the waiver upon a finding of at least three of the following: (1) the association is in full compliance with this subdivision; (2) sanctions have not been imposed against the association as a result of significant disciplinary action by the commissioner; (3) at least 80 percent of the association's income comes from dues, contributions, or sources other than income from the sale of insurance; or (4) the association has been organized and maintained for at least ten years.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota and, in the commissioner's absence or disability, a deputy or other person duly designated to act in the commissioner's place.

Subd. 2a. Continued. An insurance policy that is issued for a term in excess of one year or that has no specified term or that is designated as being continuous is "continued" each year on the anniversary date of the issuance of the policy.

Subd. 2b. Filed. In cases where a law requires documents to be filed with the commissioner, the documents will be considered filed when they are received by the department of commerce.

Subd. 3. Insurance. (a) "Insurance" is any agreement whereby one party, for a consideration, undertakes to indemnify another to a specified amount against loss or damage from specified causes, or to do some act of value to the assured in case of such loss or damage. A program of self-insurance, self-insurance revolving fund or pool established under section 471.981 is not insurance for purposes of this subdivision.

(b) Expired

Subd. 4. Company or insurance company. "Company" or "insurance company" includes every insurer, corporation, business trust, or association engaged in insurance as principal, but for purposes of this subdivision does not include a political subdivision providing self-insurance or establishing a pool under section 471.981, subdivision 3.

Subd. 4a. Mutual property and casualty insurance company. "Mutual property and casualty insurance company" includes a property and casualty insurance company that was converted to a stock company after December 31, 1987, and before January 1, 1994, if the company was controlled on the date of conversion by a mutual life insurance company and so long as the company continues to be controlled by a mutual life insurance company.

Subd. 5. Domestic. "Domestic" shall designate those companies incorporated or organized in this state.

Subd. 6. Foreign. "Foreign," when used without limitations, shall designate those companies incorporated or organized in any other state or country.

Subd. 7. Insurance agent or insurance agency. An "insurance agent" or "insurance agency" is an insurance producer licensed under sections 60K.30 to 60K.56 acting under express authority from, and an appointment by, an insurer and on its behalf to solicit insurance, or to appoint other insurance producers to solicit insurance, or to write and countersign policies of insurance, or to collect premiums therefor within this state, or to exercise any or all these powers when so authorized by the insurer. The term "person" includes a natural person, a partnership, a corporation, or other entity, including an insurance agency.

Subd. 8. Repealed, 1981 c 307 s 22

Subd. 9. Net assets. "Net assets" means that portion of the excess of the entire assets of an insurance company over its entire liabilities, exclusive of capital, and inclusive of policy liability, available for the payment of its obligations, including capital stock in this state and including as assets deferred premiums on policies written within three months and actually in force; and, in the case of a mutual marine or fire and marine company, its subscription funds and premium notes not more than 30 days past due and uncollected. In the case of a mutual fire insurance company, there shall be included as assets premium notes absolutely payable within six months from date and given for policies actually in force, when such notes are not more than 30 days overdue. Unpaid guaranty fund subscriptions shall not be included as assets, and guaranty fund certificates upon which there is no liability of the company until all of its other obligations and liabilities are paid shall not be included as a liability.

Subd. 10. Earned premiums. "Earned premiums" includes gross premiums charged on all policies written, including all determined excess and additional premiums, less return premiums, other than premiums returned to policyholders as dividends, and less reinsurance premiums and premiums on policies canceled, and less unearned premiums on policies in force. Any participating company which has charged in its premiums a loading solely for dividends shall not be required to include such loading in its earned premiums; provided, a statement of the amount of such loading has been filed and approved by the commissioner.

Subd. 11. Unearned premiums, insurance reserve, net value policies, and premium reserve. "Unearned premiums," "insurance reserve," "net value policies," and "premium reserve" severally refer to the liability of an insurance company upon its insurance contracts other than accrued claims computed by rules on valuation herein established.

Subd. 12. Profits. "Profits" of a mutual insurance company means that portion of its net earnings not required for payment of losses and expenses, nor set apart for any lawful purposes.

Subd. 13. Loss payments and loss expense payments. The terms "loss payments" and "loss expense payments" include all payments to claimants, including payments for medical and surgical attendance, legal expense, salaries and expenses of investigators, adjusters, and field representatives, rents, stationery, telegraph and telephone charges, postage, salaries and expenses of office employees, home office expenses, and all other payments made on account of claims, whether such payments shall be allocated to specific claims or unallocated.

Subd. 14. Compensation. The term "compensation" relates to all insurance effected by virtue of statutes providing compensation to employees for personal injuries irrespective of fault of the employer.

Subd. 15. Liability. The term "liability" relates to all insurance, except compensation insurance, against loss or damage from accident to or injuries suffered by an employee or other person and for which the insured is liable.

Subd. 16. Department of commerce. "Department of commerce" of the state of Minnesota also means department of commerce or commissioner of commerce.

Subd. 17. Leasehold estate. The term "leasehold estate" means an estate in land which includes the ground lease covering the land and any improvements thereon.

Subd. 18. State. "State" means any state of the United States of America, the District of Columbia, the commonwealth of Puerto Rico and any other possessions of the United States.

Subd. 19. Alien. "Alien" means an insurer domiciled outside of the United States, but conducting business within the United States.

Subd. 20. Assume. "Assume" means to accept all or part of a ceding company's insurance or reinsurance on a risk or exposure.

Subd. 21. Cede. "Cede" means to pass on to another insurer all or part of the insurance written by an insurer for the purpose of reducing the possible liability of the insurer.

Subd. 22. Cession. "Cession" means the unit of insurance passed to a reinsurer by an insurer which issued a policy to the insured.

Subd. 23. Facultative reinsurance. "Facultative reinsurance" means the reinsurance of part or all of the insurance provided by a single policy, with separate negotiation for each cession.

Subd. 24. Reinsurer. "Reinsurer" means an insurer which assumes the liability of another insurer through reinsurance.

Subd. 25. Retrocession. "Retrocession" means a transaction in which a reinsurer cedes to another reinsurer all or part of the reinsurance that the reinsurer had previously assumed.

Subd. 26. United States branch. "United States branch" means the business unit through which business is transacted within the United States by an alien insurer.

Subd. 27. Admitted assets. "Admitted assets" means the assets as shown by the company's annual statement on December 31 valued according to valuation regulations prescribed by the National Association of Insurance Commissioners and procedures adopted by the National Association of Insurance Commissioners' financial condition Ex 4 subcommittee if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances.

Subd. 28. Group insurance. "Group insurance" means that form of insurance coverage sponsored by:

(1) an employer covering not less than two employees and which may include the employees' dependents, consisting of husband, wife, children, and actual dependents residing in the household, written under a master policy issued to any employer, or group of employers who have joined into an arrangement for the purposes of providing the employees insurance for their individual benefit. Employees' dependents, consisting of husband, wife, children, and actual dependents residing in the same household, are not employees for purposes of this definition except for a spouse employed on a regular full-time basis by the same employer. This clause does not apply to chapter 62L;

(2) an association to provide insurance to its members; or

(3) a creditor to provide life insurance to insure its debtors in connection with real estate mortgage loans, in an amount not to exceed the actual or scheduled amount of their indebtedness.

Subd. 29. Multiple employer trust. "Multiple employer trust" means a trust organized for the benefit of two or more employers for the purpose of providing health insurance coverage to employees and dependents.

HIST: 1967 c 395 art 1 s 2; 1969 c 494 s 1,2; 1971 c 24 s 9; 1980 c 529 s 1,2; 1981 c 307 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 49; 1986 c 444; 1989 c 260 s 1; 1991 c 325 art 1 s 1-9; art 10 s 1; 1992 c 564 art 1 s 13; art 3 s 1; 1994 c 485 s 4; 1994 c 587 art 1 s 1; 1994 c 625 art 8 s 1; 1995 c 234 art 7 s 1; 1999 c 177 s 1,2; 2001 c 117 art 2 s 3

* NOTE: The amendment to subdivision 7 by Laws 2001, chapter *117, article 2, section 3, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 60A.03 Commissioner of commerce.

60A.03 Commissioner of commerce.

Subdivision 1. Commissioner; appointment. The commissioner of commerce shall be appointed by the governor under the provisions of section 15.06. All of the commissioner's time shall be devoted to the duties of the office.

Subd. 2. Powers of commissioner. The commissioner shall have and exercise the power to enforce all the laws of this state relating to insurance, and shall enforce all the provisions of the laws of this state relating to insurance in the manner provided by the laws defining the powers and duties of the commissioner of commerce, or, in the absence of any law prescribing the procedure, by any reasonable procedure the commissioner prescribes.

Subd. 3. Commissioner may appoint. (1) Official staff. The commissioner may appoint a deputy or assistant commissioner of commerce to assist in the commissioner's duties, an actuary, a chief examiner, a statistician, and such assistants to these employees and such stenographic and clerical help as may be required for the proper conduct of the department of commerce.

(2) Duties of departmental officials. In the absence or disability of the commissioner, the commissioner's duties shall be performed by the deputy or assistant commissioner of commerce. The actuary of the department shall, under the direction of the commissioner, make such valuation of life insurance policies as shall be necessary, from time to time, to the proper supervision of life insurance companies transacting business in this state, and shall perform such other actuarial duties, including the visitation and examination of insurance companies, as the commissioner may prescribe. The chief and assistant examiners shall, under the direction of the commissioner, devote their principal time to necessary or required examinations of insurance companies, and perform such other duties as the commissioner may prescribe. Other salaried employees of the department of commerce shall be under the direction of the commissioner and perform such duties, in connection with the department of commerce, as the commissioner may prescribe.

(3) Consulting actuary, appointment and compensation. The commissioner may, when the commissioner shall deem it necessary, appoint any experienced and competent professional insurance actuary to personally make or conduct, or assist in making or conducting, an examination of any insurance company admitted, or applying for admission, to do business in this state, on condition that the commissioner shall have previously filed with the secretary of state a written declaration designating such person, by name and address, as a consulting actuary of the department of commerce. In this case, the commissioner shall fix a reasonable compensation for the actuary on a per diem basis for the actual time employed in making or conducting, or assisting to make or conduct, the examination, which compensation, together with the amount of the necessary expenses actually incurred by the actuary, including expenses of any necessary appraisal or clerical assistance, shall be charged to the company and paid by it to the actuary.

(4) Appraiser, appointment and compensation. The commissioner, when deeming it necessary, may appoint any qualified person to make an appraisal of any or all of the assets of any such company. Such person shall be paid such reasonable fees for the appraisal as may be approved by the commissioner and shall also be paid necessary expenses actually incurred in connection with the services. Such compensation and expenses shall be paid by the company.

Subd. 4. Repealed, 1969 c 7 s 2

Subd. 5. Examination fees and expenses. When any visitation, examination, or appraisal is made by order of the commissioner, the company being examined, visited, or appraised, including, but not limited to, fraternals, township mutuals, reciprocal exchanges, nonprofit service plan corporations, health maintenance organizations, vendors of risk management services licensed under section 60A.23, or self-insurance plans or pools established under section 176.181 or 471.982, shall pay to the department of commerce the necessary expenses of the persons engaged in the examination, visit, appraisal, or desk audits of annual statements and records performed by the department other than on the company premises plus the per diem salary fees of the employees of the department of commerce who are conducting or participating in the examination, visitation, appraisal, or desk audit. The per diem salary fees may be based upon the approved examination fee schedules of the National Association of Insurance Commissioners or otherwise determined by the commissioner. All of these fees and expenses must be paid into the department of commerce revolving fund.

Subd. 6. Examination revolving fund. (1) Revolving fund created. There is hereby created the department of commerce examination revolving fund for the purpose of carrying on the examination of foreign and domestic insurance companies.

(2) Money in revolving fund. Such fund shall consist of the $7,500 appropriated therefor and the money transferred to it as herein provided, which are reappropriated to the commissioner of commerce for the purpose of this subdivision.

(3) Fund to be kept in state treasury. Such fund shall be kept in the state treasury and shall be paid out in the manner prescribed by law for money therein.

(4) Purposes for which fund may be expended. Such fund shall be used for the payment of per diem salaries and expenses of special examiners and appraisers, and the expenses of the commissioner of commerce, deputy commissioner of commerce, chief examiner, actuary other than a consulting actuary appointed under subdivision 3, clause (3) hereof, regular salaried examiners and other employees of the department of commerce when participating in examinations. Expenses include meals, lodging, laundry, transportation, and mileage. The salary of regular employees of the division of insurance shall not be paid out of this fund.

(5) Collections to be deposited in fund. All money collected by the division of insurance from insurance companies for fees and expenses of examinations, shall be deposited in the insurance division examination revolving fund.

(6) Payments from such fund. Upon authorization by the commissioner of commerce, the money due each examiner or employee engaged in an examination shall be paid from the insurance division examination revolving fund in the manner prescribed by law.

(7) Excess over $25,000 canceled into general fund. The balance in such fund on June 30 of each year in excess of $25,000 shall be forthwith canceled into the general fund.

Subd. 7. Repealed, 1969 c 707 s 1; 1969 c 1129 art 4 s 11

Subd. 8. Computation of net value; life insurance. (1) Domestic insurers. The commissioner shall compute, yearly, the net value of all outstanding policies in every company authorized to insure lives in this state, calculated upon the basis stated in section 61A.25.

(2) Foreign insurers. The commissioner may accept the valuation made by the insurance commissioner of the state under whose authority a life company was organized, when that valuation has been made on sound and recognized principles and on the legal basis provided in section 61A.25, or its equivalent, when furnished with a certificate of that commissioner setting forth that value on the last day of the preceding year. Every such life company which fails to promptly furnish this certificate shall, on demand, furnish the commissioner detailed lists of all its policies and securities, and shall be liable for all charges and expenses resulting therefrom.

Subd. 9. Confidentiality of information. The commissioner may not be required to divulge any information obtained in the course of the supervision of insurance companies, or the examination of insurance companies, including examination related correspondence and workpapers, until the examination report is finally accepted and issued by the commissioner, and then only in the form of the final public report of examinations. Nothing contained in this subdivision prevents or shall be construed as prohibiting the commissioner from disclosing the content of this information to the insurance department of another state or the National Association of Insurance Commissioners if the recipient of the information agrees in writing to hold it as nonpublic data as defined in section 13.02, in a manner consistent with this subdivision. This subdivision does not apply to the extent the commissioner is required or permitted by law, or ordered by a court of law to testify or produce evidence in a civil or criminal proceeding. For purposes of this subdivision, a subpoena is not an order of a court of law.

HIST: 1967 c 395 art 1 s 3; 1969 c 7 s 3; 1969 c 399 s 1; 1969 c 707 s 1; 1969 c 1129 art 4 s 11; 1976 c 2 s 35; 1977 c 305 s 17; 1978 c 470 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 2; 1984 c 655 art 1 s 92; 1985 c 248 s 20; 1986 c 444; 1990 c 573 s 19; 1991 c 325 art 10 s 2; 1992 c 540 art 2 s 1; 1992 c 564 art 1 s 14; 1994 c 485 s 5; 1995 c 214 s 2



Section 60A.031 Examinations.

60A.031 Examinations.

Subdivision 1. Power to examine. (1) Insurers and other licensees. At any time and for any reason related to the enforcement of the insurance laws, or to ensure that companies are being operated in a safe and sound manner and to protect the public interest, the commissioner may examine the affairs and conditions of any foreign or domestic insurance or reinsurance company, including reciprocals and fraternals, licensee or applicant for a license under the insurance laws, or any other person or organization of persons doing or in the process of organizing to do any insurance business in this state, and of any licensed advisory organization serving any of the foregoing in this state.

The commissioner shall examine the affairs and conditions of every insurer licensed in this state not less frequently than once every five years.

(2) Who may be examined. The commissioner in making any examination of an insurance company as authorized by this section may, if in the commissioner's discretion, there is cause to believe the commissioner is unable to obtain relevant information from such insurance company or that the examination or investigation is, in the discretion of the commissioner, necessary or material to the examination of the company, examine any person, association, or corporation:

(a) transacting, having transacted, or being organized to transact the business of insurance in this state;

(b) engaged in or proposing to be engaged in the organization, promotion, or solicitation of shares or capital contributions to or aiding in the formation of a domestic insurance company;

(c) holding shares of capital stock of an insurance company for the purpose of controlling the management thereof as voting trustee or otherwise;

(d) having a contract, written or oral, pertaining to the management or control of an insurance company as general agent, managing agent, attorney-in-fact, or otherwise;

(e) which has substantial control directly or indirectly over an insurance company whether by ownership of its stock or otherwise, or owning stock in any domestic insurance company, which stock constitutes a substantial proportion of either the stock of the domestic insurance company or of the assets of the owner thereof;

(f) which is a subsidiary or affiliate of an insurance company;

(g) which is a licensed agent or solicitor or has made application for the licenses;

(h) engaged in the business of adjusting losses or financing premiums.

Nothing contained in this clause (2) shall authorize the commissioner to examine any person, association, or corporation which is subject to regular examination by another division of the commerce department of this state. The commissioner shall notify the other division when an examination is deemed advisable.

Subd. 2. Repealed, 1981 c 211 s 42

Subd. 2a. Purpose, scope, and notice of examination. An examination may, but need not, cover comprehensively all aspects of the examinee's affairs, practices, and conditions. The commissioner shall determine the nature and scope of each examination and in doing so shall take into account all available relevant factors concerning the financial and business affairs, practices and conditions of the examinee. For examinations undertaken pursuant to this section, the commissioner shall issue an order stating the scope of the examination and designating the person responsible for conducting the examination. A copy of the order shall be provided to the examinee.

In conducting the examination, the examiner shall observe the guidelines and procedures in the examiner's handbook adopted by the National Association of Insurance Commissioners. The commissioner may also employ other guidelines or procedures that the commissioner may consider appropriate.

Subd. 3. Access to examinee. (a) The commissioner, or the designated person, shall have timely, convenient, and free access at all reasonable hours to all books, records, securities, accounts, documents, and any or all computer or other records and papers relating to the property, assets, business, and affairs of any company, applicant, association, or person which may be examined pursuant to this section for the purpose of ascertaining, appraising, and evaluating the assets, conditions, affairs, operations, ability to fulfill obligations, and compliance with all the provisions of law of the company or person insofar as any of the above pertain to the business of insurance of a person, organization, or corporation transacting, having transacted, or being organized to transact business in this state. Every company or person being examined, its officers, directors, and agents, shall provide to the commissioner or the designated person timely, convenient, and free access at all reasonable hours at its office to all its books, records, accounts, papers, securities, documents, any or all computer or other records relating to the property, assets, business, and affairs of the company or person. The officers, directors, and agents of the company or person shall facilitate the examination and aid in the examination so far as it is in their power to do so.

The refusal of a company, by its officers, directors, employees, or agents, to submit to examination or to comply with a reasonable request of the examiners is grounds for suspension or refusal of, or nonrenewal of, a license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. The proceedings for suspension, revocation, or refusal of a license or authority must be conducted as provided in section 45.027.

(b) The commissioner or any examiners may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to the examination. If a person fails or refuses to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.

(c) When making an examination or audit under this section, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the cost of which must be paid by the company that is the subject of the examination or audit.

(d) This section does not limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to an examination are prima facie evidence in a legal or regulatory action.

(e) Nothing contained in this section shall be construed to limit the commissioner's authority to use as evidence a final or preliminary examination report, examiner or company workpapers or other documents, or other information discovered or developed during the course of an examination in the furtherance of a legal or administrative action which the commissioner may, in the commissioner's sole discretion, consider appropriate.

Subd. 4. Examination report; foreign and domestic companies. (a) The commissioner shall make a full and true report of every examination conducted pursuant to this chapter, which shall include (1) a statement of findings of fact relating to the financial status and other matters ascertained from the books, papers, records, documents, and other evidence obtained by investigation and examination or ascertained from the testimony of officers, agents, or other persons examined under oath concerning the business, affairs, assets, obligations, ability to fulfill obligations, and compliance with all the provisions of the law of the company, applicant, organization, or person subject to this chapter and (2) a summary of important points noted in the report, conclusions, recommendations and suggestions as may reasonably be warranted from the facts so ascertained in the examinations. The report of examination shall be verified by the oath of the examiner in charge thereof, and shall be prima facie evidence in any action or proceedings in the name of the state against the company, applicant, organization, or person upon the facts stated therein.

(b) No later than 60 days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which provides the company examined with a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to matters contained in the examination report.

(c) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with the written submissions or rebuttals and the relevant portions of the examiner's workpapers and enter an order:

(1) adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, rule, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure the violation;

(2) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation, or information, and refiling the report as required under paragraph (b); or

(3) calling for an investigatory hearing with no less than 20 days' notice to the company for purposes of obtaining additional documentation, data, information, and testimony.

(d)(1) All orders entered under paragraph (c), clause (1), must be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals. The order is a final administrative decision and may be appealed as provided under chapter 14. The order must be served upon the company by certified mail, together with a copy of the adopted examination report. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) A hearing conducted under paragraph (c), clause (3), by the commissioner or authorized representative, must be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the company. Within 20 days of the conclusion of the hearing, the commissioner shall enter an order as required under paragraph (c), clause (1).

(3) The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing must proceed expeditiously. Discovery by the company is limited to the examiner's workpapers which tend to substantiate assertions in a written submission or rebuttal. The commissioner or the commissioner's representative may issue subpoenas for the attendance of witnesses or the production of documents considered relevant to the investigation whether under the control of the department, the company, or other persons. The documents produced must be included in the record. Testimony taken by the commissioner or the commissioner's representative must be under oath and preserved for the record.

This section does not require the department to disclose information or records which would indicate or show the existence or content of an investigation or activity of a criminal justice agency.

(4) The hearing must proceed with the commissioner or the commissioner's representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. Cross-examination may be conducted only by the commissioner or the commissioner's representative. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.

(e)(1) Upon the adoption of the examination report under paragraph (c), clause (1), the commissioner shall continue to hold the content of the examination report as private and confidential information for a period of 30 days except as otherwise provided in paragraph (b). Thereafter, the commissioner may open the report for public inspection if a court of competent jurisdiction has not stayed its publication.

(2) Nothing contained in this subdivision prevents or shall be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to the reports, to the commerce department or the insurance department of another state or country, or to law enforcement officials of this or another state or agency of the federal government at any time, if the agency or office receiving the report or matters relating to the report agrees in writing to hold it confidential and in a manner consistent with this subdivision.

(3) If the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate proceedings or actions as provided by law.

(f) All working papers, recorded information, documents and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination made under this subdivision must be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent provided in paragraph (e). Access may also be granted to the National Association of Insurance Commissioners. The parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

Subd. 5. Order; foreign and domestic companies. Within a reasonable time of receipt of an examination report the commissioner may issue an order to the examinee directing compliance within a time specified in the order or by law with one or more of the following:

(a) to restore within the time and extent prescribed by law or the commissioner's order any deficiency, whenever its capital, reserves or surplus have become impaired,

(b) to cease and desist from transaction of any business or from any business practice which if transacted or continued might result in the examinee's condition or further transaction of business being hazardous to its policyholders, its creditors, or the public,

(c) to cease and desist from any other violation of its charter or any law of the state.

Subd. 6. Penalty. Notwithstanding section 72A.05, any person who violates or aids and abets any violation of a written order issued pursuant to this section may be fined not more than $10,000 for each day the violation continues for each violation of the order in an action commenced in Ramsey county by the attorney general on behalf of the state of Minnesota and the money so recovered shall be paid into the general fund.

Subd. 7. Alternatives to examinations. In lieu of an examination under this section of a foreign or an alien insurer licensed in this state, the commissioner may accept an examination report on the company as prepared by the insurance department for the company's state of domicile or port of entry state until January 1, 1994. After January 1, 1994, the reports may only be accepted if:

(1) the insurance department is accredited under the National Association of Insurance Commissioners Financial Regulation Standards and Accreditation Program at the time of the examination; or

(2) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

Subd. 7a. Conflict of interest. The department shall establish reasonable procedures so that no examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in a person subject to examination under this chapter. This section shall not be construed to automatically preclude an examiner from being:

(1) a policyholder or claimant under an insurance policy;

(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) an investment owner in shares of regulated diversified investment companies; or

(4) a settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.

Notwithstanding the requirements of this section, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though the persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

Subd. 8. Power to make rules. The commissioner may promulgate any rules which may be necessary to the administration of subdivisions 1 to 9.

Subd. 9. Immunity from liability. (a) No cause of action shall arise nor shall liability be imposed against the commissioner, the commissioner's authorized representatives, or an examiner appointed by the commissioner for statements made or conduct performed in good faith while carrying out the provisions of this section.

(b) No cause of action shall arise, nor shall liability be imposed against a person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this section, if the act of communication or delivery is performed in good faith and without fraudulent intent or the intent to deceive.

(c) This section does not abrogate or modify a common law or statutory privilege or immunity enjoyed by a person identified in paragraph (a).

(d) A person identified in paragraph (a) may be awarded attorney fees and costs if the person is the prevailing party in a civil cause of action for libel, slander, or other relevant tort arising out of activities in carrying out the provisions of this section, and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

HIST: 1967 c 591 s 1; 1969 c 234 s 1,2; 1969 c 399 s 1; 1981 c 211 s 1-7; 1984 c 628 art 3 s 11; 1986 c 444; 1991 c 325 art 10 s 3; 1992 c 540 art 2 s 2



Section 60A.032 Commissioner's orders, report.

60A.032 Commissioner's orders, report.

When, upon receipt of an examination report, the commissioner forwards to the company an order based on the report, the commissioner shall immediately report the fact to the governor and the attorney general. Within 20 days after submission of the report the commissioner shall submit to the governor and attorney general a supplementary report if the company has not complied with the order.

HIST: 1969 c 7 s 1; 1986 c 444



Section 60A.04 Repealed, 1969 c 708 s 62

60A.04 Repealed, 1969 c 708 s 62



Section 60A.05 Repealed, 1992 c 564 art 3 s 30

60A.05 Repealed, 1992 c 564 art 3 s 30



Section 60A.051 Repealed, 1992 c 564 art 3 s 30

60A.051 Repealed, 1992 c 564 art 3 s 30



Section 60A.052 Certificates of authority; enforcement actions.

60A.052 Certificates of authority; enforcement actions.

Subdivision 1. Grounds. The commissioner may by order take any or all of the following actions: (a) deny, suspend, or revoke a certificate of authority; (b) censure the insurance company; (c) impose a civil penalty as provided for in section 45.027, subdivision 6; or (d) under a written agreement with the insurance company based upon the company's financial condition, impose conditions or restrictions on the insurance company's authority to transact business in Minnesota. In order to take this action the commissioner must find that the order is in the public interest, and the insurance company:

(1) has a board of directors or principal management that is incompetent, untrustworthy, or so lacking in insurance company managerial experience as to make its operation hazardous to policyholders, its stockholders, or to the insurance buying public;

(2) is controlled directly or indirectly through ownership, management, reinsurance transactions, or other business relations by any person or persons whose business operations are or have been marked by manipulation of any assets, reinsurance, or accounts as to create a hazard to the company's policyholders, stockholders, or the insurance buying public;

(3) is in an unsound or unsafe condition;

(4) has the actual liabilities that exceed the actual funds of the company;

(5) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it was made, contained any misrepresentation or was false, misleading, or fraudulent;

(6) has pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or misdemeanor involving moral turpitude, or similar conduct;

(7) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the insurance business;

(8) has violated or failed to comply with any order of the insurance regulator of any other state or jurisdiction;

(9) has had a certificate of authority denied, suspended, or revoked, has been censured or reprimanded, has been the subject of any other discipline imposed by, or has paid or has been required to pay a monetary penalty or fine to, another state;

(10) agents, officers, or directors refuse to submit to examination or perform any related legal obligation; or

(11) has violated or failed to comply with, any of the provisions of the insurance laws including chapter 45 or chapters 60A to 72A or any rule or order under those chapters.

Subd. 2. Suspension or revocation of authority or censure. If the commissioner determines that one of the conditions listed in subdivision 1 exists, the commissioner may issue an order requiring the insurance company to show cause why any or all of the following should not occur: (1) revocation or suspension of any or all certificates of authority granted to the foreign or domestic insurance company or its agent; (2) censuring of the insurance company; (3) cancellation of all or some of the company's insurance contracts then in force in this state; (4) the imposition of a civil penalty; or (5) under a written agreement with the insurance company based upon the company's financial condition, imposition of conditions or restrictions on the insurance company's authority to transact business in Minnesota. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. All hearings shall be conducted in accordance with chapter 14. The insurer may waive its right to the hearing. If the insurer is under the supervision or control of the insurance department of the insurer's state of domicile, that insurance department, acting on behalf of the insurer, may waive the insurer's right to the hearing. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the insurance company fails to appear at a hearing after having been duly notified of it, the company shall be considered in default, and the proceeding may be determined against the company upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Applicants. Whenever it appears to the commissioner that an application for a certificate of authority should be denied pursuant to subdivision 1, the commissioner shall promptly give a written notice to the applicant of the denial. The notice must state the grounds for the denial and give reasonable notice of the rights of the applicant to request a hearing. A hearing must be held not later than 30 days after the request for hearing is received by the commissioner unless the applicant and the department of commerce agree that the hearing may be held at a later date. If no hearing is requested within 30 days of service of the notice, the denial will become final. All hearings shall be conducted in accordance with chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the applicant fails to appear at a hearing after having been duly notified of it, the applicant shall be considered in default, and the proceeding may be determined against the applicant upon consideration of the notice denying the application, the allegations of which may be considered to be true.

Subd. 4. Actions against lapsed certificate of authority. If a certificate of authority lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the certificate of authority was last effective and enter a revocation or suspension order as of the last date on which the certificate of authority was in effect, or impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 4a. Withdrawal of insurer from state. No insurer shall withdraw from this state until its direct liability to its policyholders and obligees under all its insurance contracts then in force in this state have been assumed by another licensed insurer according to section 60A.09, subdivision 4a.

HIST: 1992 c 564 art 3 s 2; 1994 c 425 s 1; 1994 c 485 s 6; 1999 c 177 s 3,4; 2000 c 483 s 2,3



Section 60A.053 Holocaust victims insurance relief.

60A.053 Holocaust victims insurance relief.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meaning given them in this subdivision unless the context clearly requires otherwise:

(a) "Holocaust survivor" or "Holocaust victim" means any person who was persecuted, imprisoned or liable to imprisonment, or had property taken or confiscated during the period of 1933 to 1945, inclusive, by Nazi Germany, its allies, or sympathizers based on that person's race, religion, ethnicity, physical or mental disability, sexual orientation, or similar class or group-based animus;

(b) "related company" means an affiliate, as defined in section 60D.15, subdivision 2; a successor in interest; or a managing general agent, of another company or insurer;

(c) "insurer" means an entity holding a certificate of authority or license to conduct the business of insurance in this state, or whose contacts with this state satisfy the constitutional requirements for jurisdiction, that sold Holocaust-related insurance policies, whether directly or through or as result of sales by a related company, or is itself a related company to any person, entity, or insurance company that sold such policies, whether the sale of the insurance occurred before or after becoming related;

(d) "proceeds" means the face or other payout value of policies and annuities plus reasonable interest to date of payments, without diminution for wartime or immediate postwar currency devaluation, legally due under any insurance policy issued by an insurer or any related company;

(e) "international commission" means the international commission on Holocaust era insurance claims, referenced in and established under a memorandum of understanding originally dated April 8, 1998, between and among various state insurance regulators, various alien insurance companies, and worldwide Jewish groups, which commission held its first meeting in the state of New York on October 21, 1998, and any successor; and

(f) "Holocaust-related insurance policies" means life, property, liability, health, annuities, dowry, educational, casualty, or any other type of insurance policies sold to persons in Europe, that were in effect at any time between 1933 and 1945, regardless of when the policy was initially purchased or written.

Subd. 2. Assistance to Holocaust victims. (a) The commissioner shall assist residents of this state who are Holocaust victims or heirs or beneficiaries of Holocaust victims to settle and resolve claims and to recover proceeds from insurance policies that were improperly denied or processed.

(b) The commissioner may cooperate and exchange information with other states working on the Holocaust survivor insurance claims issue and with the international commission, and may enter into agreements whereby a single processing office may be established on behalf of, and to provide services to the residents of, several states.

Subd. 3. Holocaust insurance company registry. (a) To facilitate the work of the commissioner under this section, the commissioner may establish and maintain a central registry to be known as the Holocaust insurance company registry, containing records and information relating to Holocaust-related insurance policies, provided by insurers as required in subdivision 4. The commissioner shall establish standards and procedures to make the information in the registry available to the public to the extent necessary and appropriate to determine the existence of insurance policies and to identify beneficiaries, successors in interest, or other persons entitled to the proceeds of the policies, and to enable persons to claim proceeds to which they may be entitled, while protecting the privacy of policyholders, their survivors, and their family members. All information received by the Holocaust insurance company registry from any insurer, related company, or foreign government or regulator is considered to be working papers or documents obtained in the course of an examination that may be treated as confidential under section 60A.031, subdivision 4, paragraph (f). To the extent necessary and appropriate to secure access to documents and information located in or subject to the jurisdiction of other states and countries, the commissioner may enter into agreements or provide assurances that any or all documents and information received from an entity regulated by or subject to the laws of such other state or country, or received from any agency of the government of any state or country, will be treated as confidential by the commissioner and will not be disclosed to any person except with the approval of the appropriate authority of the state or country or except as permitted or authorized by the laws of the state or country. Any such agreement is binding and enforceable. To the extent necessary and appropriate to secure access to documents and information from or in the possession of the international commission as to which the international commission has given assurances of confidentiality or privacy, the commissioner may enter into agreements or to provide assurances that the documents and information will be treated as confidential or protected as nonpublic by the commissioner and will not be disclosed to any person except with the approval of the international commission or as permitted by any agreement or assurances given by the international commission, and any such agreement or assurance is binding and enforceable.

(b) The commissioner may cooperate and exchange information with other states establishing similar registries and with the international commission, and may enter into agreements whereby a single registry may be established on behalf of, and to provide services to the citizens and residents of, several states.

Subd. 4. Operations of Holocaust insurance company registry. (a) Any insurer that sold Holocaust-related insurance policies shall within 180 days following April 14, 2000, or a later date the commissioner may establish, file or cause to be filed the following information with the commissioner for entry into the Holocaust insurance company registry:

(1) a list of the insurance policies and, for each policy, the names of the insureds and beneficiaries and the face amount of the policy;

(2) for each policy, whichever of the following that applies:

(i) that the proceeds of the policy have been paid to the designated beneficiaries or their heirs where that person or persons, after diligent search, could be located and identified;

(ii) that the proceeds of the policies where the beneficiaries or heirs could not, after diligent search, be located or identified, have been distributed to Holocaust survivors or to qualified charitable nonprofit organizations for the purpose of assisting Holocaust survivors;

(iii) that a court of law has approved in a legal proceeding resolving the rights of unpaid policyholders, their heirs, and beneficiaries, a plan for the distribution of the proceeds; and

(iv) that the proceeds have not been distributed and the amount of those proceeds.

(b) An insurer currently doing business in this state that did not sell any Holocaust-related insurance policies except through or as a result of sales by a related company is not subject to this subdivision if a related company, whether or not authorized and currently doing business in this state, has made a filing with the commissioner under this subdivision.

(c) The commissioner may fund the costs of operating the Holocaust insurance company registry by assessments upon those insurers providing information to the registry. The commissioner shall allocate the assessments based upon the number of policies reported.

(d) The commissioner may conduct investigations and examinations of insurers for the purpose of determining compliance with this section, verifying the accuracy and completeness of any and all information furnished to the Holocaust insurance company registry, and developing and securing additional information as may be necessary or appropriate to determine those entitled to payment under any policy and the proceeds to which the person may be entitled, if any. An investigation under this paragraph is considered to be an examination under section 60A.031. The costs of the examination must be borne by the insurer investigated, or the insurer to whom the related company is related, pursuant to section 60A.031, subdivision 3. Examinations may be conducted in this state, or in the state or country of residence of the insurer or related company, or at the place or country where the records to be examined may be located.

(e) Notwithstanding the restrictions of section 60A.03, subdivision 9, or 60A.031, subdivision 4, the commissioner may cooperate with and exchange information with other states with similar Holocaust insurance company registries, with the National Association of Insurance Commissioners, with foreign countries, and with the international commission. The commissioner may enter into agreements to handle the processing of claims and registry functions of other states, and to have other states handle all or part of the registry and claims processing functions for this state, as the commissioner may determine to be appropriate. The commissioner may enter into agreements with other states and the international commission to treat and consider information submitted to them as submitted to this state for the purpose of complying with this section. As part of any such agreement, the commissioner may agree to reimburse any other state for expenses or costs incurred and to accept reimbursement from any other state for services with regard to residents of the other state.

(f) A finding by the commissioner that a claim subject to the provisions of this section should be paid must be regarded by any court as highly persuasive evidence that the claim should be paid.

Subd. 5. Suspension of certificate of authority for failure to comply with this section. The commissioner may, in accordance with section 60A.052, suspend the certificate of authority to conduct insurance business in the state of Minnesota of any insurer that has violated this section, until the time that the insurer complies with this section. The suspension does not affect or relieve the insurer from its obligations to service its existing insureds, and does not permit the insurer to terminate its existing insureds, except pursuant to the terms of the insurance contract, but does prohibit the insurer from writing new business in this state until the suspension is lifted by the commissioner.

Subd. 6. Cooperation with international commission. The commissioner may suspend the application of this section to any insurer if the commissioner has determined, in consultation with the international commission, that:

(1) the international commission has, by December 31, 2000, established and maintained a mechanism to accomplish identification, adjudication, and payment of insurance policy claims of Holocaust survivors or victims and their heirs or beneficiaries, within a reasonable period of time; and

(2) the international commission's mechanism is functioning effectively; and

(3) the insurer is participating in the international commission in good faith and is working through the international commission to resolve outstanding claims with offers of fair settlements in a reasonable time frame.

Subd. 7. Private rights of action preserved; venue. Any Holocaust survivor, or heir or beneficiary of a Holocaust survivor or victim, who resides in this state and has a claim against an insurer arising out of Holocaust-related insurance policies, may bring a legal action against that insurer to recover on that claim in the district court of the county in which a plaintiff resides.

Subd. 8. Extension of statute of limitations. An action brought by a Holocaust survivor or the heir or beneficiary of a Holocaust survivor or victim, seeking proceeds of Holocaust-related insurance policies, must not be dismissed for failure to comply with the applicable statute of limitations, provided the action is commenced on or before December 31, 2010.

Subd. 9. Title of act. This section may be known as the "Holocaust Victims Insurance Relief Act of 2000."

Subd. 10. Expiration. This section expires December 31, 2010.

HIST: 2000 c 367 s 1



Section 60A.06 Kinds of insurance permitted.

60A.06 Kinds of insurance permitted.

Subdivision 1. Statutory lines. Insurance corporations may be authorized to transact in any state or territory in the United States, in the Dominion of Canada, and in foreign countries, when specified in their charters or certificates of incorporation, either as originally granted or as thereafter amended, any of the following kinds of business, upon the stock plan, or upon the mutual plan when the formation of such mutual companies is otherwise authorized by law; and business trusts as authorized by law of this state shall only be authorized to transact in this state the following kind of business hereinafter specified in clause (7) hereof when specified in their "declaration of trust":

(1) To insure against loss or damage to property on land and against loss of rents and rental values, leaseholds of buildings, use and occupancy and direct or consequential loss or damage caused by fire, smoke or smudge, water or other fluid or substance, lightning, windstorm, tornado, cyclone, earthquake, collapse and slippage, rain, hail, frost, snow, freeze, change of temperature, weather or climatic conditions, excess or deficiency of moisture, floods, the rising of waters, oceans, lakes, rivers or their tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, electrical power interruption or electrical breakdown from any cause, railroad equipment, motor vehicles or aircraft, accidental injury to sprinklers, pumps, conduits or containers or other apparatus erected for extinguishing fires, explosion, whether fire ensues or not, except explosions on risks specified in clause (3); provided, however, that there may be insured hereunder the following: (a) explosion of any kind originating outside the insured building or outside of the building containing the property insured, (b) explosion of pressure vessels which do not contain steam or which are not operated with steam coils or steam jackets; and (c) risks under home owners multiple peril policies;

(2)(a) To insure vessels, freight, goods, wares, merchandise, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange, and other evidences of debt, bottomry and respondentia interest, and every insurance appertaining to or connected with risks of transportation and navigation on and under water, on land or in the air;

(b) To insure all personal property floater risks;

(3) To insure against any loss from either direct or indirect damage to any property or interest of the assured or of another, resulting from the explosion of or injury to (a) any boiler, heater or other fired pressure vessel; (b) any unfired pressure vessel; (c) pipes or containers connected with any of said boilers or vessels; (d) any engine, turbine, compressor, pump or wheel; (e) any apparatus generating, transmitting or using electricity; (f) any other machinery or apparatus connected with or operated by any of the previously named boilers, vessels or machines; and including the incidental power to make inspections of and to issue certificates of inspection upon, any such boilers, apparatus, and machinery, whether insured or otherwise;

(4) To make contracts of life and endowment insurance, to grant, purchase, or dispose of annuities or endowments of any kind; and, in such contracts, or in contracts supplemental thereto to provide for additional benefits in event of death of the insured by accidental means, total permanent disability of the insured, or specific dismemberment or disablement suffered by the insured, or acceleration of life or endowment or annuity benefits in advance of the time they would otherwise be payable;

(5)(a) To insure against loss or damage by the sickness, bodily injury or death by accident of the assured or dependents, or those for whom the assured has assumed a portion of the liability for the loss or damage, including liability for payment of medical care costs or for provision of medical care;

(b) To insure against the legal liability, whether imposed by common law or by statute or assumed by contract, of employers for the death or disablement of, or injury to, employees;

(6) To guarantee the fidelity of persons in fiduciary positions, public or private, or to act as surety on official and other bonds, and for the performance of official or other obligations;

(7) To insure owners and others interested in real estate against loss or damage, by reason of defective titles, encumbrances, or otherwise;

(8) To insure against loss or damage by breakage of glass, located or in transit;

(9)(a) To insure against loss by burglary, theft, or forgery;

(b) To insure against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptance or any other valuable paper or document, resulting from any cause, except while in the custody or possession of and being transported by any carrier for hire or in the mail;

(c) To insure individuals by means of an all risk type of policy commonly known as the "personal property floater" against any kind and all kinds of loss of or damage to, or loss of use of, any personal property other than merchandise;

(d) To insure against loss or damage by water or other fluid or substance;

(10) To insure against loss from death of domestic animals and to furnish veterinary service;

(11) To guarantee merchants and those engaged in business, and giving credit, from loss by reason of giving credit to those dealing with them; this shall be known as credit insurance;

(12) To insure against loss or damage to automobiles or other vehicles or aircraft and their contents, by collision, fire, burglary, or theft, and other perils of operation, and against liability for damage to persons, or property of others, by collision with such vehicles or aircraft, and to insure against any loss or hazard incident to the ownership, operation, or use of motor or other vehicles or aircraft;

(13) To insure against liability for loss or damage to the property or person of another caused by the insured or by those for whom the insured is responsible, including insurance of medical, hospital, surgical, funeral or other related expense of the insured or other person injured, irrespective of legal liability of the insured, when issued with or supplemental to policies of liability insurance;

(14) To insure against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire;

(15) To insure against attorneys fees, court costs, witness fees and incidental expenses incurred in connection with the use of the professional services of attorneys at law.

Subd. 2. Other lines. Any insurance corporation or association heretofore or hereafter licensed to transact within the state any of the kinds or classes of insurance specifically authorized under the laws of this state may, when authorized by its charter, transact within and without the state any lines of insurance germane to its charter powers and not specifically provided for under the laws of this state when these lines, or combinations of lines, of insurance are not in violation of the constitution or the laws of the state and, in the opinion of the commissioner, not contrary to public policy, provided the company or association shall first obtain authority of the commissioner and meet capital or surplus and other solvency and policy form requirements as the commissioner shall prescribe. These additional hazards may be insured against by attachment to, or in extension of, any policy which the company may be authorized to issue under the laws of this state. This subdivision shall apply to companies operating upon the stock or mutual plan, reciprocal or interinsurance exchanges.

Subd. 3. Limitation on combination policies. (a) Unless specifically authorized by subdivision 1, clause (4), it is unlawful to combine in one policy coverage permitted by subdivision 1, clauses (4) and (5)(a). This subdivision does not prohibit the simultaneous sale of these products, but the sale must involve two separate and distinct policies.

(b) This subdivision does not apply to group policies.

(c) This subdivision does not apply to policies permitted by subdivision 1, clause (4), that contain benefits providing acceleration of life, endowment, or annuity benefits in advance of the time they would otherwise be payable, or to long-term care policies as defined in section 62A.46, subdivision 2, or chapter 62S.

Subd. 4. Vicarious liability; punitive damages. Any insurance corporation or association may insure against vicarious liability for punitive and exemplary damages within any of the kinds of business pertaining to the issuance of liability insurance that the insurance corporation or association is authorized to transact under subdivision 1 or 2.

HIST: 1967 c 395 art 1 s 6; 1969 c 7 s 5; 1973 c 634 s 1; 1986 c 444; 1986 c 455 s 4; 1989 c 125 s 1,2; 1995 c 258 s 1; 1999 c 177 s 5,6; 2000 c 304 s 1; 2001 c 215 s 1



Section 60A.07 Authorization and requirements.

60A.07 Authorization and requirements.

Subdivision 1. Incorporation. Except when the manner of organization is specifically otherwise provided in sections dealing with these insurers, domestic insurance corporations shall be organized under and governed by chapter 300. The articles or certificate of incorporation must meet the requirements of section 300.025, other than:

(1) the requirement that a majority of board members shall always be residents of this state; and

(2) the requirements of section 300.025, clause (7).

Subd. 2. Powers of insurers. Corporations may be formed for carrying on any one branch of the business of insurance authorized by law, or any two or more branches thereof, which are permitted by law to be transacted by one company; and business trusts as authorized by law of this state may be formed for carrying on the kind of business of insurance specified in section 60A.06, subdivision 1, clause (7).

Subd. 3. Acceptance of laws. Every company, domestic or foreign, shall file with the commissioner its acceptance of the provisions of the insurance laws of the state of Minnesota, and its charter and any amendments thereto, and each such company shall be governed thereby and by those laws relative to corporations in general, so far as applicable and not otherwise specifically provided. No foreign company shall be denied a license in this state because its corporate powers exceed those which it is permitted to exercise under the laws of this state, but no foreign company, which does outside of this state any kind or combination of kinds of insurance not permitted to be done in this state by similar domestic companies, now or hereafter organized, shall be or continue to be authorized to do an insurance business in this state if the commissioner of commerce finds, after ten days' notice sent by certified mail to the home office of the company involved, and an opportunity to be heard, that the doing of such kind or combination of kinds of insurance business impairs the financial solvency of the company or its financial ability to meet its obligations incurred in this state, or finds that the doing of such kinds or combination of kinds of insurance business is prejudicial to the interests of policyholders, creditors or the people of this state.

Subd. 4. License required. No insurance company or association, or fraternal benefit society, not specifically exempted therefrom by law, shall transact the business of insurance in this state unless it shall hold a license therefor from the commissioner.

Subd. 5. Repealed, 1969 c 7 s 6

Subd. 5a. Financial requirements; stock companies. No insurance company operating upon the stock plan shall be initially authorized to transact any one of the kinds of business enumerated in section 60A.06, subdivision 1, clauses (1) to (15), unless it shall have paid-up capital stock and surplus of not less than the amounts specified below. Except as otherwise provided by this subdivision, after initial authorization has been granted, surplus shall be constantly maintained in an amount not less than one-half of the surplus originally required for that kind of business. If the kind of business being transacted is of the type authorized by section 60A.06, subdivision 1, clause (4), surplus shall be constantly maintained after initial authorization in an amount not less than 25 percent of the amount of surplus originally required.

Paid Up Capital Stock Surplus Clause (1), $350,000 $350,000 Clause (2), $350,000 $350,000 Clause (3), $200,000 $200,000 Clause (4), $1,000,000 $2,000,000 Clause (5a), $500,000 $1,000,000 Clause (5b), $500,000 $1,000,000 Clause (6), $500,000 $500,000 Clause (7), $500,000 $500,000 Clause (8), $200,000 $200,000 Clause (9), $200,000 $200,000 Clause (10), $200,000 $200,000 Clause (11), $350,000 $700,000 Clause (12), $500,000 $1,000,000 Clause (13), $500,000 $1,000,000 Clause (14), $200,000 $200,000 Clause (15), $350,000 $350,000

Subd. 5b. Financial requirements; mutual companies. No insurance company operating upon the mutual plan as provided in chapter 66A, shall be authorized to transact any one of the kinds of business enumerated in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), unless in addition to the requirements specified in chapter 66A it shall have met the following requirements as to surplus: As to a mutual company operating on a nonassessable basis, an initial surplus of not less than the amount of surplus enumerated in subdivision 5a for a stock company authorized to transact that kind of business, provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount equal to not less than one-half of such initial surplus; as to a mutual company operating on an assessable basis, an initial surplus of not less than one-half of the amount of surplus enumerated in subdivision 5a for a stock company authorized to transact that kind of business, provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount equal to not less than one-half of such initial surplus.

No insurance company operating upon the mutual plan shall be authorized to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (4), unless it shall have surplus of not less than $3,000,000; provided that after initial authorization has been granted, the surplus shall thereafter be constantly maintained in an amount of not less than $1,500,000.

No insurance company operating upon the mutual plan, other than as provided in chapter 66A, shall be authorized to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (5) (a), unless it shall have a surplus of not less than $1,500,000; provided that after initial authorization has been granted, the surplus thereafter shall be constantly maintained in the amount of not less than $1,000,000.

Subd. 5c. Authorization to transact more than one kind of business. Any insurance corporation authorized to transact the kinds of business specified in section 60A.06, subdivision 1, clause (4) may also transact the kinds of business specified in section 60A.06, subdivision 1, clause (5) (a), upon meeting the following financial requirements: As to companies operating upon the stock plan, paid-up capital stock of not less than $1,000,000 and an initial surplus of not less than $2,000,000 which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; as to companies operating on the mutual plan, an initial surplus of not less than $3,000,000 which shall thereafter be constantly maintained in the amount of not less than $1,500,000.

Any insurance corporation which prior to January 1, 1949 was authorized to transact personal injury liability insurance and also the kinds of business specified in section 60A.06, subdivision 1, clauses (4) and (5) shall continue to be authorized to transact personal injury liability insurance, providing the corporation continues to meet the revised financial requirements of this subdivision.

Any stock company may, when authorized by its articles of incorporation, transact any two or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), upon meeting the following financial requirements: paid-up capital stock of not less than $1,000,000 and an initial surplus of not less than $1,000,000 which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; provided, however, that if the sum of the capital stock and surplus requirements specified in subdivision 5a for the kinds of business to be transacted is less than the amount of the capital stock and surplus requirements stated in the foregoing clauses of this sentence, then the company may transact those kinds of business upon meeting the capital stock and surplus requirements specified in subdivision 5a for those kinds of business. Any insurance company operating upon the mutual plan as provided in chapter 66A, may, when authorized by its articles of incorporation, transact any two or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (3) and (5) to (15), upon meeting the following requirements as to surplus which shall be in addition to the requirements specified in chapter 66A: as to mutual companies operating on a nonassessable basis, an initial surplus of not less than $1,000,000, which surplus shall thereafter be constantly maintained in the amount of not less than $500,000; as to mutual companies operating on an assessable basis, an initial surplus of not less than $750,000, which surplus shall thereafter be constantly maintained in the amount of not less than $375,000; provided, however, that if the sum of the surplus requirements specified in subdivisions 5a and 5b for the kinds of business to be transacted is less than the amount of the surplus requirements stated in the foregoing clauses of this sentence, then the company may transact those kinds of business upon meeting the surplus requirements specified in subdivisions 5a and 5b for those kinds of business.

Subd. 5d. Repealed, 1993 c 299 s 33

Subd. 5e. Minimum requirements; deficiency. Whenever the commissioner finds that the capital or surplus of a stock company, or the surplus of a mutual company, is less than the minimum requirements prescribed by this section, the commissioner shall determine the amount of the deficiency and issue an order in writing requiring the insurance company to restore the deficiency within such reasonable period as the commissioner shall designate. The commissioner may, by order served upon the insurance company, prohibit the insurance company from issuing any new policies while the deficiency exists. If at the expiration of the designated period the insurance company has not restored the deficiency and filed proof satisfactory to the commissioner, the commissioner shall proceed against the insurance company as provided in chapter 60B; provided, however, that if the surplus of a mutual company operating on the nonassessable basis declines below the minimum requirement prescribed by this section for such a company, and if its surplus is equal to or greater than the minimum requirement for a mutual company operating on the assessable basis, it may continue to write on the assessable basis by issuing only assessable policies.

Subd. 5f. Capital and surplus requirements. (a) Capital and surplus requirements apply to all types of insurance transacted by the insurer, whether or not only a portion of the types of insurance are transacted in this state. The commissioner may for the protection of the public require an insurer to maintain funds in excess of the amounts required under this section, due to the amount, kind, or combination of types of insurance transacted by the insurer. Failure of an insurer to maintain funds as ordered by the commissioner is grounds for suspension or revocation of the insurer's certificate of authority.

(b) After June 30, 1991, an insurer may not renew and continue its certificate of authority unless the insurer possesses at least the basic capital and surplus, and additional surplus required by the commissioner under this section.

Subd. 6. Reduction of capital stock. When the capital of any domestic stock company is impaired, it may, upon a vote of the majority of the stock, reduce the same to not less than the legal minimum. In this case no part of its assets shall be distributed to the stockholders. Any such company whose capital is not impaired may, by a two-thirds vote of its stock and with the consent of the commissioner, reduce the same to not less than the legal minimum capital and surplus required for such a company. In either case, within ten days after the meeting at which the reduction was made, the company shall submit to the commissioner a certified statement of the proceedings thereof, including the amount of the reduction and its assets and liabilities, verified by its president, secretary, and a majority of its directors. The commissioner shall examine the facts and, if they conform to law and the commissioner is of opinion that injury to the public will not result, the commissioner shall endorse approval upon the statement. Upon filing the same with the secretary of state and paying a filing fee of $5, and duly amending its certificate of incorporation in conformity therewith, it may transact business upon the reduced capital as though the same were its original capital, and the commissioner shall issue a license to that effect. The company may thereafter, by a majority vote of its directors, require the return of every original stock certificate in exchange for a new certificate for such number of shares as each stockholder is entitled to, in the proportion that the reduced capital bears to the original.

Subd. 7. New certificate of authority. Upon application, the commissioner shall examine the proceedings of any domestic company to increase or reduce its capital stock and, when found conformable to law, shall revoke the old and issue a new certificate of authority to the company to transact business upon the increased or reduced capital.

Subd. 8. Special provisions as to mutual companies. (1) Amendment of articles or certificate of incorporation. The certificate of incorporation or articles of association of any domestic insurance company without capital stock, now or hereafter organized and existing under the laws of this state, may be amended in respect to any matter which an original certificate of incorporation or articles of association of a corporation of the same kind might lawfully have contained by the adoption of a resolution specifying the proposed amendment, at a regular meeting of the members thereof or at a special meeting called for that expressly stated purpose, by the affirmative vote of a majority of the members present, in person or by proxy, at the meeting, and by causing the resolution to be embraced in a certificate duly executed by its president and secretary or other presiding and recording officers, under its corporate seal, and approved, filed, recorded, and published in the manner prescribed by law for the execution, approval, filing, recording, and publishing of a like original certificate of incorporation or articles of association.

(2) Renewal of corporate existence. Any domestic insurance company or corporation having no capital stock, heretofore or hereafter organized and existing under the laws of this state, whose period of duration has expired or is about to expire, may, on or before the date of the expiration, or within six months after the date of expiration, renew its corporate existence from the date of such expiration for any period permitted by the laws of this state, by the adoption of a resolution to that effect by the affirmative vote of three-fourths of the members present, in person or by proxy, at a regular meeting of the members, or at any special meeting called for that expressly stated purpose, and by causing the resolution to be embraced in a certificate duly executed by its president and secretary or other presiding and recording officers, under its corporate seal, and approved, filed, recorded, and published in the manner prescribed by law for the execution, approval, filing, recording, and publishing of an original certificate of incorporation or articles of association.

(3) Bylaws. The bylaws of any domestic insurance corporation without capital stock, in cases where the bylaws must be adopted or approved by the members thereof, may be adopted, altered, or amended at a regular meeting of the members thereof, or at a special meeting called for that expressly stated purpose, by the affirmative vote of a majority of the members present, in person or by proxy, at the meeting.

Subd. 9. Retaliatory provision. When the laws of any other state, territory, or country prohibit the organization of or do not provide for the organization of or the licensing in that state, territory, or country of a class or kind of insurance companies or associations organized under the laws of this state and authorized to transact the business of insurance in this state, then companies or associations of the same kind or class of the other state, territory, or country shall not be licensed to do business in this state.

This provision shall not apply to companies or associations, organized under the laws of another state, now licensed to do business in this state.

Subd. 10. Special provisions as to life companies. (1) Prerequisites of life companies. No mutual life company shall be qualified to issue any policy until applications for at least $200,000 of insurance, upon lives of at least 200 separate residents, have been actually and in good faith made, accepted, and entered upon its books and at least one full annual premium thereunder, based upon the authorized table of mortality, received in cash or in absolutely payable and collectible notes. A duplicate receipt for each premium, conditioned for the return thereof unless the policy be issued within one year thereafter, shall be issued, and one copy delivered to the applicant and the other filed with the commissioner, together with the certificate of a solvent authorized bank in the state, of the deposit therein of such cash and notes, aggregating the amount aforesaid, specifying the maker, payee, date, maturity, and amount of each. Such cash and notes shall be held by it not longer than one year, and at or before the expiration thereof to be by it paid or delivered, upon the written order of the commissioner, to such company or applicants, respectively.

(2) Temporary capital stock of mutual life companies. A new mutual life insurance company which has complied with the provisions of clause (1) or an existing mutual life insurance company may establish, a temporary capital of, such amount not less than $100,000, as may be approved by the commissioner. Such temporary capital shall be invested by the company in the same manner as is provided for the investment of its other funds. Out of the net surplus of the company the holders of the temporary capital stock may receive a dividend which may be cumulative. This capital stock shall not be a liability of the company but shall be retired within a reasonable time and according to terms approved by the commissioner. At the time for the retirement of this capital stock, the holders shall be entitled to receive from the company the par value thereof and any dividends thereon due and unpaid, and thereupon the stock shall be surrendered and canceled. In the event of the liquidation of the company, the holders of temporary capital stock shall have the same preference in the assets of the company as shareholders have in a stock insurance company. Dividends on this stock are subject to section 60D.20, subdivision 2.

Temporary capital stock may be issued with or without voting rights. If issued with voting rights, the holders shall, at all meetings, be entitled to one vote for each $10 of temporary capital stock held.

Subd. 11. Officers and employees bonded. Every company shall provide a fidelity bond for its officers and employees. The bond shall be in the amount deemed necessary by the commissioner to adequately protect the public.

HIST: 1967 c 395 art 1 s 7; 1969 c 7 s 7-13; 1969 c 598 s 1; 1969 c 708 s 63; 1973 c 634 s 2-4; 1976 c 213 s 1-4; 1978 c 465 s 1,2; 1978 c 674 s 60; 1980 c 516 s 2; 1983 c 216 art 1 s 15; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 313 s 2; 1986 c 444; 1991 c 325 art 10 s 4; art 14 s 1; 1992 c 564 art 1 s 15,16,54; 1995 c 214 s 3; 1996 c 446 art 2 s 1,2



Section 60A.075 Mutual company conversion to stock company.

60A.075 Mutual company conversion to stock company.

Subdivision 1. Definitions. For the purposes of this section, the terms in this subdivision have the meanings given them.

(a) "Eligible member" means a policyholder whose policy is in force as of the record date, which is the date that the mutual company's board of directors adopts a plan of conversion or some other date specified as the record date in the plan of conversion and approved by the commissioner. Unless otherwise provided in the plan, a person insured under a group policy is not an eligible member, unless on the record date:

(1) the person is insured or covered under a group life policy or group annuity contract under which funds are accumulated and allocated to the respective covered persons;

(2) the person has the right to direct the application of the funds so allocated;

(3) the group policyholder makes no contribution to the premiums or deposits for the policy or contract; and

(4) the converting mutual company has the names and addresses of the persons covered under the group life policy or group annuity contract.

(b) "Reorganized company" means a Minnesota domestic stock insurance company that has converted from a Minnesota domestic mutual insurance company according to this section.

(c) "Plan of conversion" or "plan" means a plan adopted by a Minnesota domestic mutual insurance company's board of directors under this section to convert the mutual company into a Minnesota domestic stock insurance company.

(d) "Policy" means a policy or contract of insurance issued by a converting mutual company, including an annuity contract.

(e) "Commissioner" means the commissioner of commerce.

(f) "Converting mutual company" means a Minnesota domestic mutual insurance company seeking to convert to a Minnesota domestic stock insurance company according to this section.

(g) "Effective date of a conversion" means the date determined according to subdivision 6.

(h) "Membership interests" means all policyholders' rights as members of the converting mutual company, including but not limited to, rights to vote and to participate in any distributions of surplus, whether or not incident to the company's liquidation.

(i) "Equitable surplus" means the converting mutual company's surplus as regards policyholders as of the record date of the conversion or other date approved by the commissioner determined in a manner that is not unfair or inequitable to policyholders.

(j) "Permitted issuer" means: (1) a corporation organized and owned by the converting mutual company or by any other insurance company or insurance holding company for the purpose of purchasing and holding securities representing a majority of voting control of the reorganized company; (2) a stock insurance company owned by the converting mutual company or by any other insurance company or insurance holding company into which the converting mutual company will be merged; or (3) any other corporation approved by the commissioner.

Subd. 2. Authorization. A mutual insurance company may become a stock insurance company according to a plan of conversion established and approved in the manner provided by this section.

Subd. 3. Adoption of a plan of conversion by the board of directors. (a) A converting mutual company shall, by the affirmative vote of a majority of its board of directors, adopt a plan of conversion consistent with the requirements of this section.

(b) At any time before approval of a plan by the commissioner, the converting mutual company, by the affirmative vote of a majority of its board of directors, may amend or withdraw the plan.

Subd. 4. Approval of the plan of conversion by the commissioner. (a) Documents to be filed. After adoption of the plan by the converting mutual company's board of directors, but before the members' approval of the plan, the converting mutual company shall file the following documents with the commissioner for review and approval:

(1) the plan of conversion, including an independent evaluation of the pro forma market value and of the equitable surplus of the company and of the estimated value of any shares to be issued and an independent actuarial opinion, if required;

(2) the form of notice of meeting for eligible members to vote on the plan;

(3) the form of any proxies to be solicited from eligible members;

(4) the proposed articles of incorporation and bylaws of the converted stock company;

(5) information required under chapter 60D if the plan results in a change of control of the converting mutual company; and

(6) other information or documentation requested by the commissioner or required by rule.

(b) Required findings. The commissioner shall approve or conditionally approve the plan upon finding that:

(1) the provisions of this section have been fully met; and

(2) the plan will not be unfair or inequitable to policyholders.

(c) Time. The plan of conversion shall, by order, be approved, conditionally approved, or disapproved by the commissioner within the later of 30 days from the commissioner's receipt of all required information from the converting mutual company or 30 days after the conclusion of a public hearing held according to paragraph (e). An approval or conditional approval of a plan expires if the reorganization is not completed within 180 days after the approval or conditional approval unless this time period is extended by the commissioner for good cause shown.

(d) Consultants. The commissioner may retain, at the converting mutual company's expense, qualified experts not otherwise a part of the commissioner's staff to assist in reviewing the plan and supplemental materials and valuations.

(e) Hearing. The commissioner may, but need not, conduct a public hearing regarding the proposed plan of conversion. The hearing must begin no later than 30 days after submission to the commissioner of a plan of conversion and all required information. The commissioner shall give the converting mutual company at least 20 days' notice of the hearing. At the hearing, the converting mutual company, its policyholders, and any other person whose interest may be affected by the proposed conversion may present evidence, examine and cross-examine witnesses, and offer oral and written arguments or comments according to the procedure for contested cases under chapter 14. The persons participating may conduct discovery proceedings in the same manner as prescribed for the district courts of this state. All discovery proceedings must be concluded no later than three days before the scheduled commencement date of the public hearing.

Subd. 5. Approval of the plan by the eligible members. (a) Notice. Following approval or conditional approval of the plan by the commissioner, all eligible members shall be given notice of a regular or special meeting of the policyholders called for the purpose of considering the plan and any corporate actions that are a part of, or are reasonably attendant to, the accomplishment of the plan.

(b) Notice required. A copy of the plan or a summary of the plan must accompany the notice. The notice must be mailed to each eligible member's last known address, as shown on the converting mutual company's records, within 45 days of the commissioner's approval of the plan, unless the commissioner directs an earlier date for mailing. The meeting to vote upon the plan must be set for a date no less than 45 days after the date when the notice of the meeting is mailed by the converting mutual company unless the commissioner directs an earlier date for the meeting. If the meeting to vote upon the plan is held coincident with the converting mutual company's annual meeting of policyholders, only one combined notice of meeting is required.

(c) Failure to give notice. If the converting mutual company complies substantially and in good faith with the notice requirements of this section, the converting mutual company's failure to give any member or members any required notice does not impair the validity of any action taken under this section.

(d) Voting. (1) The plan must be adopted upon receiving the affirmative vote of a majority of the votes cast by eligible members.

(2) Eligible members may vote in person or by proxy. The form of any proxy must be filed with and approved by the commissioner.

(3) The number of votes each eligible member may cast shall be determined by the converting mutual company's bylaws. If the bylaws are silent, or if the commissioner determines that the voting requirements under the bylaws would be unfair or would prejudice the rights of the eligible members, each eligible member may cast one vote.

Subd. 6. Conversion. (a) Filing. Following approval by the members, the converting mutual company shall file a copy of the company's amended or restated articles of incorporation with the commissioner, together with a certified copy of the minutes of the meeting at which the plan was adopted and a certified copy of the plan. The commissioner shall review and, if appropriate, approve the amended or restated articles. After approval by the commissioner, the converting mutual company shall file the articles with the secretary of state as provided by chapter 300.

(b) Effective date. Effective on the date of filing an amendment or restatement of the articles of incorporation with the secretary of state as provided by chapter 300, or on a later date if the plan so specifies, the converting mutual corporation shall become a stock corporation and shall no longer be a mutual corporation.

Subd. 7. Plan not unfair or inequitable. A plan of conversion shall not be unfair or inequitable to policyholders. A plan of conversion is not unfair or inequitable if it satisfies the conditions of subdivision 8, 9, or 10. The commissioner may determine that any other plan proposed by a converting mutual company is not unfair or inequitable to policyholders.

Subd. 8. Share conversion. A plan of conversion under this subdivision shall provide for exchange of policyholders' membership interests in return for shares in the reorganized company, according to paragraphs (a) to (c).

(a) The policyholders' membership interests shall be exchanged, in a manner that takes into account the estimated proportionate contribution of equitable surplus of each class of participating policies and contracts, for all of the common shares of the reorganized company or common shares of its parent company or a permitted issuer, or for a combination of the common shares of the reorganized company or common shares of its parent company or a permitted issuer.

(b) Unless the anticipated issuance within a shorter period is disclosed in the plan of conversion, the issuer of common shares shall not, within two years after the effective date of reorganization, issue either of the following:

(1) any of its common shares or any securities convertible with or without consideration into the common shares or carrying any warrant to subscribe to or purchase common shares; and

(2) any warrant, right, or option to subscribe to or purchase the common shares or other securities described in paragraph (a), except for the issue of common shares to or for the benefit of policyholders according to the plan of conversion and the issue of nontransferable subscription rights for the purchase of common shares being granted to officers, directors, or a tax qualified employee benefit plan of the reorganized company or its parent company, if any, or a permitted issuer, according to subdivision 11.

(c) Unless the common shares have a public market when issued, the issuer shall use its best efforts to encourage and assist in the establishment of a public market for the common shares within two years of the effective date of the conversion or a longer period as disclosed in the plan of conversion. Within one year after any offering of stock other than the initial distribution, but no later than six years after the effective date of the conversion, the reorganized company shall offer to make available to policyholders who received and retained shares of common stock or securities described in paragraph (b), clause (1), a procedure to dispose of those shares of stock at market value without brokerage commissions or similar fees.

Subd. 9. Surplus distribution. A plan of conversion under this subdivision shall provide for the exchange of the policyholders' membership interests in return for the operation of the converting mutual company's participating policies as a closed block of business and for the distribution of the company's equitable surplus to policyholders, and shall provide for the issuance of new shares of the reorganized company or its parent corporation, each according to paragraphs (a) to (i).

(a) The converting mutual company's participating business, comprised of its participating policies and contracts in force on the effective date of the conversion or other reasonable date as provided in the plan, shall be operated by the reorganized company as a closed block of participating business. However, at the option of the converting mutual company, group policies and group contracts may be omitted from the closed block.

(b) Assets of the converting mutual company must be allocated to the closed block of participating business in an amount equal to the reserves and liabilities for the converting mutual life insurer's participating policies and contracts in force on the effective date of the conversion. The plan must be accompanied by an opinion of an independent qualified actuary who meets the standards set forth in the insurance laws or regulations for the submission of actuarial opinions as to the adequacy of reserves or assets. The opinion must relate to the adequacy of the assets allocated to support the closed block of business. The actuarial opinion must be based on methods of analysis considered appropriate for those purposes by the Actuarial Standards Board.

(c) The reorganized company shall keep a separate accounting for the closed block and shall make and include in the annual statement to be filed with the commissioner each year a separate statement showing the gains, losses, and expenses properly attributable to the closed block.

(d) Notwithstanding the establishment of a closed block, the entire assets of the reorganized company shall be available for the payment of benefits to policyholders. Payment must first be made from the assets supporting the closed block until exhausted, and then from the general assets of the reorganized company.

(e) The converting mutual company's equitable surplus shall be distributed to eligible participating policyholders in a form or forms selected by the converting mutual company. The form of distribution may consist of cash, securities of the reorganized company, securities of another institution, a certificate of contribution, additional life insurance, annuity benefits, increased dividends, reduced premiums, or other equitable consideration or any combination of forms of consideration. The consideration, if any, given to a class or category of policyholders may differ from the consideration given to another class or category of policyholders. A certificate of contribution must be repayable in ten years, be equal to 100 percent of the value of the policyholders' membership interest, and bear interest at the highest rate charged by the reorganized company for policy loans on the effective date of the conversion.

(f) The consideration must be allocated among the policyholders in a manner that is fair and equitable to the policyholders.

(g) The reorganized company or its parent corporation shall issue and sell shares of one or more classes having a total price equal to the estimated value in the market of the shares on the initial offering date. The estimated value must take into account all of the following:

(1) the pro forma market value of the reorganized company;

(2) the consideration to be given to policyholders according to paragraph (e);

(3) the proceeds of the sale of the shares; and

(4) any additional value attributable to the shares as a result of a purchaser or a group of purchasers who acted in concert to obtain shares in the initial offering, attaining, through such purchase, control of the reorganized company or its parent corporation.

(h) If a purchaser or a group of purchasers acting in concert is to attain control in the initial offering, the mutual company shall not, directly or indirectly, pay for any of the costs or expenses of conversion of the mutual company, whether or not the conversion is effected, except with permission of the commissioner.

(i) Periodically, with the commissioner's approval, the reorganized company may share in the profits of the closed block of participating business for the benefit of stockholders if the assets allocated to the closed block are in excess of those necessary to support the closed block.

Subd. 10. Subscription rights. A plan of conversion under this subdivision shall provide for exchange of the policyholders' membership interests in return for the operation of the converting mutual company's participating policies as a closed block of business, for the creation of a liquidation account to protect the interests of policyholders, and for the issuance of subscription rights to eligible policyholders, and shall provide for the issuance of shares by the reorganized company, each according to paragraphs (a) to (j).

(a) The converting mutual company's participating business, comprised of its participating policies and contracts in force on the effective date of the conversion, or such other reasonable date specified in the plan, and excluding at the converting mutual company's option any group policies or group contracts, shall be operated by the reorganized company as a closed block of participating business according to subdivision 9, paragraphs (a) to (d).

(b) The reorganized company or its parent corporation or a permitted issuer shall issue and sell shares of one or more classes having a total price equal to the estimated value of the shares in the market on the initial offering date taking into account the proceeds of the sale of shares and the consideration given to policyholders.

(c) The policyholders shall receive nontransferable preemptive subscription rights to purchase all of the common shares of the issuer according to paragraph (b).

(d) The preemptive subscription rights to purchase the common shares must be allocated among the participating policyholders in whole shares in a manner provided in the plan that takes into account the estimated contribution of each class of participating policies and contracts to the total amount of the policyholders' consideration. The plan must provide a fair and equitable means for the allocation of shares in the event of an oversubscription. The plan must further provide that any shares of capital stock not subscribed by eligible members must be sold in a public offering through an underwriter, unless the number of shares unsubscribed is so small in number so as not to warrant the expense of a public offering, in which case the plan may provide for the purchase of the unsubscribed shares by private placement or through any fair and equitable alternative means approved by the commissioner.

(e) The number of the common shares that a person, together with any affiliates or group of persons acting in concert, may subscribe or purchase in the reorganization, must be limited to not more than five percent of the common shares. For this purpose, neither the members of the board of directors of the reorganized company nor its parent corporation, if any, is considered to be affiliates or a group of persons acting in concert solely by reason of their board membership.

(f) Unless the common shares have a public market when issued, officers and directors of the issuer and their affiliates shall not, for at least three years after the date of conversion, purchase common shares of the issuer, except with the approval of the commissioner.

(g) Unless the common shares have a public market when issued, the issuer shall use its best efforts to encourage and assist in the establishment of a public market for the common shares.

(h) The issuer shall not, for at least three years following the conversion, repurchase any of its common shares except according to a pro rata tender offer to all shareholders, or with the approval of the commissioner.

(i) A liquidation account must be established for the benefit of policyholders in the event of a complete liquidation of the reorganized company. The liquidation account must be equal to the equitable surplus of the converting mutual company as of the effective date of the conversion. The function of the liquidation account is solely to establish a priority on liquidation and its existence does not restrict the use or application of the surplus of the reorganized company except as specified in paragraph (j). The liquidation account must be allocated equitably as of the effective date of conversion among the then participating policyholders. The amount allocated to a policy or contract must not increase and must be reduced to zero when the policy or contract terminates. In the event of a complete liquidation of the reorganized company, the policyholders among which the liquidation account is allocated are entitled to receive a liquidation distribution in the amount of the liquidation account before any liquidation distribution is made with respect to shares.

(j) Until the liquidation account has been reduced to zero, the issuer shall not declare or pay a cash dividend on, or repurchase any of, its common shares in an amount in excess of its cumulative earned surplus generated after the conversion determined according to statutory accounting principles, if the effect would be to cause the amount of the statutory surplus of the reorganized company to be reduced below the then amount of the liquidation account.

Subd. 11. Optional provisions. A plan under subdivision 8, 9, or 10 may include, with the approval of the commissioner, any of the provisions in paragraphs (a) and (b).

(a) A plan may provide that any shares of the stock of the reorganized company or its parent corporation or a permitted issuer included in the policyholders' consideration must be placed on the effective date of the conversion in a trust or other entity existing for the exclusive benefit of the participating policyholders and established solely for the purposes of effecting the reorganization. Under this option, the shares placed in trust must be sold over a period of not more than ten years and the proceeds of the shares must be distributed using the distribution priorities prescribed in the plan.

(b) A plan may provide that the directors and officers of the converting mutual company shall receive, without payment, nontransferable subscription rights to purchase capital stock of the reorganized company, its parent, or a permitted issuer. Those subscription rights must be allocated among the directors and officers by a fair and equitable formula.

(1) The total number of shares that may be purchased under this clause, may not exceed 35 percent of the total number of shares to be issued in the case of a converting mutual company with total assets of less than $50,000,000 or 25 percent of the total shares to be issued in the case of a converting mutual company with total assets of more than $500,000,000. For converting mutual companies with total assets between $50,000,000 and $500,000,000, the total number of shares that may be purchased may not exceed an interpolated percentage between 25 and 35 percent.

(2) Stock purchased by a director or officer under clause (1) may not be sold within one year following the effective date of the conversion.

(3) The plan may also provide that a director or officer, or person acting in concert with a director or officer of the converting mutual company, may not acquire any capital stock of the reorganized company for three years after the effective date of the conversion, except through a licensed securities broker or dealer, without the permission of the commissioner. That provision may not apply to prohibit the directors and officers from purchasing stock through subscription rights received in the plan under clause (1).

(c) A plan may allocate to a tax-qualified employee benefit plan nontransferable subscription rights to purchase up to ten percent of the capital stock of the reorganized company, its parent, or a permitted issuer. The employee benefit plan must be entitled to exercise its subscription rights regardless of the amount of shares purchased by other persons.

Subd. 12. Alternative plan of conversion. In lieu of selecting a plan of conversion provided for in this section, the converting mutual company may convert according to a plan approved by the commissioner if the commissioner finds that the plan does not prejudice the interests of the members, is fair and equitable, and is based upon an independent appraisal of the market value of the mutual company by a qualified person, and is a fair and equitable allocation of any consideration to be given eligible members. The commissioner may retain, at the converting mutual company's expense, any qualified expert not otherwise a part of the commissioner's staff to assist in reviewing whether the alternative plan may be approved and the valuation of the company.

Subd. 13. Effect of conversion. (a) Upon the conversion of a converting mutual company to a reorganized company according to this section, the corporate existence of the converting mutual company must be continued in the reorganized company. All the rights, franchises, and interests of the converting mutual company in and to all property and things in action belonging to this property, is considered transferred to and vested in the reorganized company without any deed or transfer. Simultaneously, the reorganized company is considered to have assumed all the obligations and liabilities of the converting mutual company.

(b) The directors and officers of the converting mutual company, unless otherwise specified in the plan of conversion, shall serve as directors and officers of the reorganized company until new directors and officers of the reorganized company are duly elected according to the articles of incorporation and bylaws of the reorganized company.

(c) All policies in force on the effective date of the conversion continue to remain in force under the terms of those policies, except that any voting rights of the policyholders provided for under the policies are extinguished on the effective date of the conversion.

Subd. 14. Conflict of interest. No director, officer, agent, employee of the converting mutual company, or any other person shall receive a fee, commission, or other valuable consideration, other than the person's usual regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, investment bankers, and actuaries for services performed in the independent practice of their professions.

Subd. 15. Costs and expenses. All the costs and expenses connected with a plan of conversion must be paid for or reimbursed by the converting mutual company or the reorganized company except where the plan provides otherwise.

Subd. 16. Limitation of actions. (a) An action challenging the validity of or arising out of acts taken or proposed to be taken according to this section must be commenced within 180 days after the effective date of the conversion.

(b) The converting mutual company, the reorganized company, or any defendant in an action described in paragraph (a), may petition the court in the action to order a party to give security for the reasonable attorney fees that may be incurred by a party to the action. The amount of security may be increased or decreased in the discretion of the court having jurisdiction if a showing is made that the security provided is or may become inadequate or excessive.

Subd. 17. Supervisory conversions. The commissioner may waive or alter any of the requirements of this section to protect the interests of policyholders if the converting mutual company is subject to the commissioner's administrative supervision under chapter 60G or rehabilitation under chapter 60B.

Subd. 18. Postconversion acquisition. Prior to and for a period of five years following the date when the distribution of consideration to the eligible members in exchange for their membership interests is completed under a plan of conversion according to this section, no person other than the reorganized company shall directly or indirectly acquire or offer to acquire in any manner ownership or beneficial ownership of ten percent or more of any class of voting security of the reorganized company, or of any affiliate of the reorganized company which controls, directly or indirectly, a majority of the voting power of the reorganized company, without the prior approval of the commissioner. For the purposes of this subdivision, the terms "affiliate" and "person" have the meanings given in section 60D.15, and the term "reorganized company" includes any successor of the reorganized company.

HIST: 1996 c 446 art 2 s 3; 1997 c 231 art 15 s 1-3; 1999 c 177 s 7



Section 60A.076 Repealed, 1991 c 325 art 4 s 10

60A.076 Repealed, 1991 c 325 art 4 s 10



Section 60A.077 Mutual insurance holding companies.

60A.077 Mutual insurance holding companies.

Subdivision 1. Formation. (a) A domestic mutual insurance company, upon approval of the commissioner, may reorganize by forming an insurance holding company based upon a mutual plan and continuing the corporate existence of the reorganizing insurance company as a stock insurance company. The commissioner, if satisfied that the interests of the policyholders are properly protected and that the plan of reorganization is fair and equitable to the policyholders, may approve the proposed plan of reorganization and may require as a condition of approval the modifications of the proposed plan of reorganization as the commissioner finds necessary for the protection of the policyholders' interests. The commissioner shall retain jurisdiction over the mutual insurance holding company according to this section and chapter 60D to assure that policyholder and member interests are protected.

(b) All of the initial voting shares of the capital stock of the reorganized insurance company must be issued to the mutual insurance holding company or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized insurance company become membership interests in the mutual insurance holding company. "Membership interests" means those interests described in section 60A.075, subdivision 1, paragraph (h). Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company and their voting rights must be determined in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall, at all times, directly or through one or more intermediate stock holding companies, control a majority of the voting shares of the capital stock of the reorganized insurance company, taking into account any potential dilution resulting from convertible securities.

(c) A majority of the board of directors of a mutual insurance holding company must be disinterested directors. For purposes of this section, a director is disinterested if (i) the director is not or has not within the past two years been an officer or employee of the mutual insurance holding company or any subsidiary or predecessor corporation, and (ii) the director does not hold, directly or indirectly, a material ownership interest in any subsidiary of the mutual insurance holding company. An ownership interest is material if it represents more than one-half of one percent of the voting securities of the issuer, or a larger percentage as the commissioner may approve.

Subd. 2. Merger. (a) A domestic or foreign mutual insurance company, upon the approval of the commissioner, may reorganize by merging its policyholders' membership interests into a mutual insurance holding company formed according to subdivision 1 and continuing the corporate existence of the reorganizing insurance company as a stock insurance company subsidiary of the mutual insurance holding company or of an intermediate stock holding company. "Membership interests" means those interests described in section 60A.075, subdivision 1, paragraph (h). The commissioner, if satisfied that the interests of the policyholders of the reorganizing company and the interests of the existing members of the mutual insurance holding company are properly protected and that the merger is fair and equitable to those parties, may approve the proposed merger and may require as a condition of approval the modifications of the proposed merger as the commissioner finds necessary for the protection of the policyholders' or members' interests. The commissioner shall retain jurisdiction, under chapter 60D, over the mutual insurance holding company organized according to this section to assure that policyholder and member interests are protected.

(b) All of the initial voting shares of the capital stock of the reorganized insurance company must be issued to the mutual insurance holding company, or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized insurance company become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company and their voting rights must be determined according to the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall, at all times, directly or through one or more intermediate stock holding companies, control a majority of the voting shares of the capital stock of the reorganized insurance company, taking into account any potential dilution resulting from convertible securities.

(c) A domestic mutual insurance holding company may merge with a domestic or foreign mutual insurance holding company in the manner prescribed for the merger of insurance companies set forth in section 60A.16, with any exceptions or modifications the commissioner may approve.

Subd. 3. Plan of reorganization; approval by commissioner. (a) A reorganizing or merging insurer or a merging mutual insurance holding company shall, by the affirmative vote of a majority of its board of directors, adopt a plan of reorganization or merger consistent with the requirements of this section and file the plan with the commissioner. At any time before the approval of a plan by the commissioner, the company, by the affirmative vote of a majority of its directors, may amend or withdraw the plan. The plan must provide for the following:

(1) in the case of a reorganization under subdivision 1, establishing a mutual insurance holding company with at least one stock insurance company subsidiary, or in the case of a reorganization under subdivision 2, a description of the terms and conditions of the proposed merger;

(2) analyzing the benefits and risks attendant to the proposed reorganization, including the rationale for the reorganization and analysis of the comparative benefits and risks of a demutualization under section 60A.075;

(3) protecting the immediate and long-term interests of existing policyholders;

(4) ensuring immediate membership in the mutual insurance holding company of all existing policyholders of the reorganizing domestic insurance company;

(5) describing a plan providing for membership interests of future policyholders;

(6) describing the number of members of the board of directors of the mutual insurance holding company required to be policyholders;

(7) describing the mutual insurance holding company's plan for distributions to members or other uses of accumulated mutual holding company earnings;

(8) describing the nature and content of the annual report and financial statement to be sent to each member;

(9) a copy of the proposed mutual insurance holding company's articles of incorporation and bylaws specifying all membership rights;

(10) the names, addresses, and occupational information of all corporate officers and members of the proposed mutual insurance holding company board of directors;

(11) information sufficient to demonstrate that the financial condition of the reorganizing or merging company will not be materially diminished upon reorganization, including information concerning any subsidiaries of the reorganizing or merging insurers that will become subsidiaries of the mutual insurance holding company or an intermediate holding company as part of the reorganization;

(12) a copy of the articles of incorporation and bylaws for any proposed insurance company subsidiary or intermediate holding company subsidiary;

(13) describing any plans for an initial sale or subscription of stock or other securities of the reorganized insurance company or any intermediate holding company; and

(14) any other information requested by the commissioner or required by rule.

(b) The commissioner may approve the plan upon finding that the requirements of this section have been fully met and the plan will protect the immediate and long-term interests of policyholders.

(c) The commissioner may retain, at the reorganizing or merging mutual company's expense, any qualified experts not otherwise a part of the commissioner's staff to assist in reviewing the plan.

(d) The commissioner may, but need not, conduct a public hearing regarding the proposed plan. The hearing must be held within 30 days after submission of a completed plan of reorganization to the commissioner. The commissioner shall give the reorganizing mutual company at least 20 days' notice of the hearing. At the hearing, the reorganizing mutual company, its policyholders, and any other person whose interest may be affected by the proposed reorganization, may present evidence, examine and cross-examine witnesses, and offer oral and written arguments or comments according to the procedure for contested cases under chapter 14. The persons participating may conduct discovery proceedings in the same manner as prescribed for the district courts of this state. All discovery proceedings must be concluded no later than three days before the scheduled commencement of the public hearing.

Subd. 4. Approval by commissioner. The plan by order shall be approved, conditionally approved, or disapproved within the later of 30 days from the date of the commissioner's receipt of all required information or 30 days after the conclusion of the public hearing. An approval or conditional approval of a plan of reorganization expires if the reorganization is not completed within 180 days after the approval or conditional approval unless the time period is extended by the commissioner upon a showing of good cause.

Subd. 5. Approval by members. The plan shall be approved as provided in section 60A.075, subdivision 5, by the eligible members described in paragraphs (a) to (c).

(a) In the case of a formation under subdivision 1, the plan must be approved by the eligible members of the reorganizing insurance company.

(b) In the case of a merger under subdivision 2, paragraph (a), the plan must be approved by the eligible members of the merging insurance company and by the eligible members of the mutual insurance holding company into which the policyholders' membership interests are to be merged. The vote of the eligible members of the mutual insurance holding company is not required if the commissioner determines that the merger would not be material to the financial condition of the mutual insurance holding company.

(c) In the case of a merger of two mutual insurance holding companies under subdivision 2, paragraph (c), the plan must be approved by the eligible members of both companies. The vote of the eligible members of the surviving mutual holding company is not required if the commissioner determines that the merger would not be material to the financial condition of the surviving company.

Subd. 6. Incorporation. A mutual insurance holding company shall be incorporated pursuant to chapter 300. The articles of incorporation and any amendments to the articles of the mutual insurance holding company are subject to approval of the commissioner in the same manner as those of an insurance company. Members of a mutual insurance holding company shall be entitled to vote on all matters required to be submitted to members under chapter 300 and shall additionally be treated as shareholders for purposes of the voting approval requirements of section 300.09.

Subd. 7. Applicability of certain provisions. (a) In the event of the insolvency of a mutual insurance holding company, the mutual insurance holding company is considered to be an insurer subject to chapter 60B. A mutual insurance holding company shall not dissolve or liquidate without the approval of the commissioner or as ordered by a court of competent jurisdiction.

(b) A mutual insurance holding company is subject to chapter 60D.

(c) As a condition to approval of the plan, the commissioner may require the mutual insurance holding company to comply with any provision of the insurance laws necessary to protect the interests of the policyholders as if the mutual insurance holding company were a domestic mutual insurance company.

(d) No person or group of persons other than the chief executive officer of a mutual insurance holding company, or the chief executive officer's designee, shall seek to obtain proxies from the members of the mutual insurance holding company for the purposes of affecting a change of control of the mutual insurance holding company unless that person or persons have filed with the commissioner and have sent to the mutual insurance holding company a statement containing the information required by section 60D.17. Section 60D.17, subdivisions 2 to 7, apply in the event of a proxy solicitation regulated by this paragraph.

(e) For purposes of this subdivision, the term "control," including the terms "controlling," "controlled by," and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through membership voting interests, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, corporate office held by, or court appointment of, the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the membership voting interests of the mutual insurance holding company. This presumption may be rebutted by a showing made in the manner provided by section 60D.19, subdivision 11, that control does not exist in fact. The commissioner may determine after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

Subd. 8. Applicability of demutualization provisions. (a) Except as otherwise provided, section 60A.075 is not applicable to a reorganization or merger according to this section.

(b) Section 60A.075 is applicable to demutualization of a mutual insurance holding company as if it were a mutual insurance company.

(c) Section 60A.075, subdivisions 14 to 16, are applicable to a reorganization or merger under this section.

Subd. 9. Membership interests. A membership interest in a domestic mutual insurance holding company does not constitute a security as defined in section 80A.14, subdivision 18. No member of a mutual insurance holding company may transfer or pledge membership in the mutual insurance holding company or any right arising from the membership except as attendant to the valid transfer or assignment of the member's policy in any reorganized company that gave rise to the member's membership interest. A member of a mutual insurance holding company is not, as a member, personally liable for the acts, debts, liabilities, or obligations of the company. No assessments of any kind may be imposed upon the members of a mutual insurance holding company by the directors or members, or because of any liability of any company owned or controlled by the mutual insurance holding company or because of any act, debt, or liability of the mutual insurance holding company. A member's interest in the mutual insurance holding company shall automatically terminate upon cancellation, nonrenewal, expiration, or termination of the member's policy in any insurance company that gave rise to the member's membership interest.

Subd. 10. Financial statement requirements. (a) In addition to any items required under chapter 60D, each mutual insurance holding company shall file with the commissioner, by April 1 of each year, an annual statement consisting of the following:

(1) an income statement, balance sheet, and cash flow statement prepared in accordance with generally accepted accounting principles;

(2) complete information on the status of any closed block formed as part of a plan of reorganization;

(3) an investment plan covering all assets; and

(4) a statement disclosing any intention to pledge, borrow against, alienate, hypothecate, or in any way encumber the assets of the mutual insurance holding company or an intermediate stock holding company.

(b) The aggregate pledges and encumbrances of a mutual insurance holding company's assets shall not affect more than 49 percent of the stock in ownership of any subsidiary insurance holding company or subsidiary insurance company that resulted from a reorganization or merger.

(c) At least 50 percent of the generally accepted accounting principles (GAAP) net worth of a mutual insurance holding company must be invested in insurance company subsidiaries.

Subd. 11. Sale of stock and payment of dividends. (a) A reorganized insurance company and an intermediate stock holding company may issue subscription rights and may issue or grant any other securities, rights, options, and similar items to the same extent as any business corporation organized under chapter 302A. However, except as provided in paragraphs (b) to (d), no sale of securities of the reorganized insurance company, or of an intermediate stock holding company that directly or indirectly controls a majority of voting shares of the reorganized insurance company, may be made without the commissioner's prior written approval.

(b) A registration statement covering securities that has been approved by the commissioner and filed with and declared effective by the Securities and Exchange Commission under the Securities Act of 1933 pursuant to any provision of that statute or rule that allows registration of securities to be sold on a delayed or continuous basis may be sold without further approval.

(c) Unless the commissioner has granted the mutual insurance holding company a written exemption from the requirements of this paragraph, any securities which are regularly traded on the New York Stock Exchange, the American Stock Exchange, or another exchange approved by the commissioner, or designated on the National Association of Securities Dealers automated quotations (NASDAQ) national market system, shall be sold according to the procedure in this paragraph. If the mutual insurance holding company, an intermediate holding company, or a reorganized insurance company intends to offer securities that are governed by this paragraph, that entity shall deliver to the commissioner, not less than ten days before the offering, a notice of the planned offering and information regarding: (1) the approximate number of shares intended to be offered; (2) the target date of sale; (3) evidence the security is regularly traded on one of the public exchanges noted above; and (4) the recent history of the trading price and trading volume of the security. The commissioner is considered to have approved the sale unless within ten days following receipt of the notice, the commissioner issues an objection to the sale. If the commissioner issues an objection to the sale, the security may not be sold until the commissioner issues an order approving the sale.

(d) A reorganized insurance company or intermediate holding company that has issued securities that are regularly traded on one of the exchanges or markets described in paragraph (c), may establish stock option, incentive, and share ownership plans customary for publicly traded companies in the same or similar industries. If the reorganized insurance company or intermediate holding company intends to establish a stock option, incentive or share ownership plan, that entity shall deliver to the commissioner, not less than 30 days before the establishment of the plan, a notice of the proposed plan along with any information about the proposed plan the commissioner requires. The commissioner is considered to have approved the plan unless within 30 days following receipt of the notice, the commissioner issues an objection to the proposed plan. If the commissioner issues an objection to the proposed plan, the plan may not be established until the commissioner issues an order approving the plan. If the commissioner approves the establishment of the stock option, incentive, or share ownership plan, the reorganized insurance company or the intermediate holding company that obtained the approval may sell or issue securities according to the approved plan without further approval.

(e) The total number of shares of capital stock issued by the reorganized insurance company or an intermediate holding company that may be held by directors and officers of the mutual insurance holding company, any intermediate holding company, and of any reorganized insurance company, and acquired according to subscription rights or stock option, incentive, and share ownership plans, may not exceed the percentage limits set forth in section 60A.075, subdivision 11, paragraph (b). Subject to the requirements of subdivision 1, paragraph (c), nothing in this section prohibits the acquisition of any securities of a reorganized insurance company or intermediate stock holding company through a licensed securities broker-dealer by any officer or director of the reorganized company, an intermediate stock holding company, or the mutual insurance holding company.

(f) Dividends and other distributions to the shareholders of the reorganized stock insurance company or of an intermediate stock holding company must comply with section 60D.20. Any dividends and other distributions to the members of the mutual insurance holding company must comply with section 60D.20 and any other approval requirements contained in the mutual insurance holding company's articles of incorporation.

(g) Unless previously approved as part of the plan of reorganization, the initial offering of any voting shares to the public by a reorganized company, a stock insurance company subsidiary, or an intermediate holding company which holds a majority of the voting shares of a reorganized insurance company or stock insurance company subsidiary, must be approved by a majority of votes cast at a regular or special meeting of the members of the mutual insurance holding company. Any issuer repurchase program, plan of exchange, recapitalization, or offering of capital securities to the public, shall, in addition to any other approvals required by law or by the issuer's articles of incorporation, be approved by a majority of the board of directors of the mutual insurance holding company and by a majority of the disinterested members of the board of directors of the mutual insurance holding company.

Subd. 12. Provisions in the event of insurer insolvency. (a) In the event of any insolvency proceeding involving an insolvent stock subsidiary, the assets of the mutual insurance holding company, together with any assets of any intermediate holding company that directly or indirectly controls the insolvent stock subsidiary, must be available to satisfy the policyholder obligations of the insolvent stock subsidiary in an amount determined by the commissioner, but in no event more than the total amount of nonpolicyholder dividends paid by the insolvent stock subsidiary to the mutual insurance holding company, or any intermediate holding company that controls the insolvent stock subsidiary, during the ten-year period immediately preceding the date of insolvency.

(b) In determining the required contribution by the mutual insurance holding company or any intermediate stock holding company which controls the insolvent stock subsidiary, the commissioner shall take into account among other factors:

(1) the possible direct or indirect negative effects of any required contribution on any insurance company affiliate of the insolvent stock subsidiary; and

(2) the possible direct or indirect, long-term, or short-term negative effects on the members of the mutual insurance holding company, other than those members who, are, or were policyholders of the insolvent stock subsidiary.

Nothing in this subdivision limits the powers of the commissioner or the liquidator under chapter 60B.

(c) For purposes of this subdivision, the following terms have the meanings given:

(1) "date of insolvency" means, as to an insolvent stock subsidiary, the date established in accordance with chapter 60B or comparable statute of another state governing the rehabilitation or liquidation of a foreign insolvent stock subsidiary;

(2) "insolvency proceeding" means any proceeding under chapter 60B or comparable statute of another state governing the rehabilitation and liquidation of a foreign insolvent stock subsidiary;

(3) "insolvent stock subsidiary" means any stock insurance company subsidiary of a mutual insurance holding company that resulted from the reorganization of a domestic or foreign mutual insurance company according to subdivision 1 or 2, or any other stock insurance company subsidiary that is subject to an insolvency proceeding, which on the date of insolvency has in force policies that have given rise to membership interests in the mutual insurance holding company;

(4) "control" has the meaning given in section 60D.15, subdivision 4; and

(5) "dividends" include distributions of cash or any other assets.

HIST: 1996 c 446 art 2 s 4; 1997 c 231 art 15 s 4-14



Section 60A.08 Contracts of insurance.

60A.08 Contracts of insurance.

Subdivision 1. Policy to contain entire contract. A statement in full of the conditions of insurance shall be incorporated in or attached to every policy, and neither the application of the insured nor the bylaws of the company shall be considered as a warranty or a part of the contract, except in so far as they are so incorporated or attached.

Subd. 2. Corporate name; origin and financial statements. Every company, domestic or foreign, shall conduct its business, display all signs and advertisements, and issue all policies, circulars, and other documents and publications in this state, in its own corporate name, and every foreign company shall state conspicuously upon a sign at each agency the state or country of its organization. When a company publishes its assets, it shall in the same connection, and with equal conspicuousness, publish its liabilities, computed on the basis allowed for its annual statements; and any publication purporting to show its capital shall state only the amount thereof which has been actually paid in cash.

Subd. 3. Renewal; new policy. Any insurance policy terminating by its provisions at a specified expiration date or limited as to term by any statute and not otherwise renewable may be renewed or extended at the option of the insurer, at the premium rate then required therefor, for a specific additional period or periods by a certificate, and without requiring the issuance of a new policy more than once in any five-year period.

Subd. 4. Contracts; application of Minnesota law; prohibitions. All contracts of insurance on property, lives, or interests in this state, shall be deemed to be made in this state.

It shall be unlawful for any person, firm, or corporation to solicit or make, or aid in soliciting or making, any contract of insurance not authorized by the laws of this state.

Subd. 5. Signatures required. All insurance policies shall be signed by the secretary or an assistant secretary, and by the president or vice-president, or in their absence, by two directors of the insurer. The signatures may be facsimile signatures.

Subd. 6. Bankruptcy or insolvency clause. Every bond or policy of insurance issued in this state insuring against either actual loss suffered by the insured, and imposed by law for damages on account of personal injury, death, or injury to property caused by accident, or legal liability imposed upon the insured by reason of such injuries or death, shall, notwithstanding anything in the policy to the contrary, be deemed to contain the following condition:

The bankruptcy or insolvency of the insured shall not relieve the insurer of any of its obligations under this policy, and in case an execution against the insured on a final judgment is returned unsatisfied, then such judgment creditor shall have a right of action on this policy against the company to the same extent that the insured would have, had the insured paid the final judgment.

Subd. 7. Unsatisfied judgment. When a judgment has been rendered by any court in this state against any company holding the commissioner's certificate, and an execution issued thereon has been returned unsatisfied, in whole or in part, and a certified transcript of the docket entry and the court administrator's certificate of those facts is filed with the commissioner, the commissioner shall forthwith revoke its certificate and give one week's published notice thereof. No new certificate shall issue until such judgment has been fully satisfied and proof thereof filed with the commissioner, and the expenses and fees incurred are paid. During this revocation neither the company, nor any of its officers or agents, shall issue any new policy, take any risk, or transact any business, except such as is absolutely necessary in closing up its affairs in this state.

Subd. 8. Policies on which premiums are determined by audits. Any insurance company licensed to do business in this state which issues policies of insurance in this state upon which the premium is determined by means of an audit shall within 60 days from the date of the expiration of any insurance policy so issued request from the insured a statement of the facts and figures necessary to determine the premium thereon. The insured shall furnish such statement of facts and figures within 60 days of the date of the request. Upon failure of the insured to comply within the time specified, then the provisions of this subdivision shall not apply as to such insured. Within 12 months from the date of the expiration of the policy, or within such longer time as the commissioner of commerce may for cause shown direct, the insurer unless it elects to accept the insured's statement shall make a final audit. Failure to make such final audit within the time herein provided shall constitute a waiver of the insurer's right to make such audit and an election to accept the statement furnished by the insured as a basis for determining the premium on such policy. In the event an audit discloses that the insured submitted to the insurer a fraudulent statement of facts and figures, then the insured shall be liable for three times the normal premium. This subdivision shall not apply to policies issued covering workers' compensation.

Subd. 9. Misrepresentation by applicant. No oral or written misrepresentation made by the assured, or in the assured's behalf, in the negotiation of insurance, shall be deemed material, or defeat or avoid the policy, or prevent its attaching, unless made with intent to deceive and defraud, or unless the matter misrepresented increases the risk of loss.

This subdivision shall not apply to life insurance or accident and health insurance.

Subd. 10. Legal expense insurance. No contract of insurance written pursuant to the authority to transact the kind of business enumerated in section 60A.06, subdivision 1, clause (15) shall include any provision interfering with the attorney-client relationship.

Subd. 11. Directors' and officers' liability policies. No misrepresentation or omission made in an application or negotiation for any policy providing directors and officers liability coverage for directors or officers of a corporation shall defeat or avoid coverage or prevent the policy from attaching for a director or officer unless the director or officer has signed the application and has actual knowledge of the facts misrepresented or omitted. The application shall be attached to and incorporated into the contract. This subdivision applies with respect to all policies governed by this chapter or issued or renewed in this state.

Subd. 12. Rented vehicles. All commercial automobile liability policies must provide coverage for rented vehicles as required in chapter 65B.

This coverage can be excess over any and all specific motor vehicle coverage that is applicable.

Subd. 13. Reduction of limits by costs of defense prohibited. (a) No insurer shall issue or renew a policy of liability insurance in this state that reduces the limits of liability stated in the policy by the costs of legal defense.

(b) This subdivision does not apply to:

(1) professional liability insurance with annual aggregate limits of liability of at least $100,000, including directors' and officers' and errors and omissions liability insurance;

(2) environmental impairment liability insurance;

(3) insurance policies issued to large commercial risks; or

(4) coverages that the commissioner determines to be appropriate which will be published in the manner prescribed for surplus lines insurance in section 60A.201, subdivision 4.

(c) For purposes of this subdivision, "large commercial risks" means an insured whose gross annual revenues in the fiscal year preceding issuance of the policy were at least $10,000,000.

Subd. 14. Agreement to rescind policy or release bad faith claim. (a) If the insurer has knowledge of any claims against the insured that would remain unsatisfied due to the financial condition of the insured, the insurer and the insured may not agree to:

(1) rescind the policy; or

(2) directly or indirectly transfer to, or release to, the insurer the insured's claim or potential claim against the insurer based upon the insurer's refusal to settle a claim against the insured.

(b) Before entering into an agreement described in paragraph (a), an insurer must make a good faith effort to ascertain: (1) the existence and identity of all claims against the policy; and (2) the financial condition of the insured.

(c) The insured must provide reasonable financial information upon request of the insurer.

(d) An agreement made in violation of this section is void and unenforceable.

HIST: 1967 c 395 art 1 s 8; 1973 c 634 s 5; 1975 c 359 s 23; 1977 c 195 s 1; 1979 c 115 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 251 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1988 c 611 s 1; 1989 c 260 s 2,3; 1991 c 131 s 1; 1996 c 446 art 1 s 1; 2001 c 215 s 2



Section 60A.081 Aircraft insurance.

60A.081 Aircraft insurance.

Subdivision 1. No policy of insurance issued or delivered in this state covering any loss, damage, expense, or liability arising out of the ownership, maintenance, or use of an aircraft, shall exclude or deny coverage because the aircraft is operated in violation of federal or civil air regulations, state law or rules, or local ordinances. This section does not prohibit the use of specific exclusions or conditions in the policy which relate to:

(1) Certification of an aircraft in a stated category by the federal aviation administration.

(2) Certification of a pilot in a stated category by the federal aviation administration.

(3) Establishing requirements for pilot experience.

(4) Establishing limitations on the use of the aircraft.

Subd. 2. Except as provided in subdivision 1, no policy of insurance issued or delivered in this state covering an aircraft equipped with passenger seats and covering liability hazards shall be issued excluding coverage for injury to or death of passengers or nonpassengers except as to a policy of insurance exclusively covering "commercial operations" as defined by section 360.013, subdivision 11, where the pilot of the aircraft has in force a separate policy of insurance providing for coverage on the aircraft as required by section 360.59, subdivision 10.

Subd. 3. The provisions of this section shall not apply as to any policy issued covering aircraft being used in air commerce as defined by section 360.511, subdivision 4.

HIST: 1969 c 629 s 1; 1976 c 241 s 1; 1985 c 248 s 70



Section 60A.082 Group insurance; benefits continued if insurer changed.

60A.082 Group insurance; benefits continued if insurer changed.

A person covered under group life, group accidental death and dismemberment, group disability income or group medical expense insurance, shall not be denied benefits to which the person is otherwise entitled solely because of a change in the insurance company writing the coverage or in the group contract applicable to the person. In the case of one or more carriers replacing or remaining in place after one or more plans have been discontinued, each carrier shall accept any person who was covered under the discontinued plan or plans without denial of benefits to which other persons in the group covered by that carrier are entitled. "Insurance company" shall include a service plan corporation under chapter 62C or 62D.

For purposes of satisfying any preexisting condition limitation, the insurance company shall credit the period of time the person was covered by the prior plan, if the person has maintained continuous coverage.

The commissioner shall promulgate rules to carry out this section. Nothing in this section shall preclude an employer, union or association from reducing the level of benefits under any group insurance policy or plan.

HIST: 1980 c 459 s 1; 1984 c 464 s 1; 1986 c 444; 1994 c 485 s 7



Section 60A.084 Notification on group policies.

60A.084 Notification on group policies.

An employer providing life or health benefits may not change benefits, limit coverage, or otherwise restrict participation until the certificate holder or enrollee has been notified of any changes, limitations, or restrictions. Notice in a format which meets the requirements of the Employee Retirement Income Security Act, United States Code Annotated, title 29, sections 1001 to 1461, is satisfactory for compliance with this section.

HIST: 1987 c 337 s 3



Section 60A.085 Cancellation of group coverage; notification to covered persons.

60A.085 Cancellation of group coverage; notification to covered persons.

(a) No cancellation of any group life, group accidental death and dismemberment, group disability income, or group medical expense policy, plan, or contract regulated under chapter 62A or 62C is effective unless the insurer has made a good faith effort to notify all covered persons of the cancellation at least 30 days before the effective cancellation date. For purposes of this section, an insurer has made a good faith effort to notify all covered persons if the insurer has notified all the persons included on the list required by paragraph (b) at the home address given and only if the list has been updated within the last 12 months.

(b) At the time of the application for coverage subject to paragraph (a), the insurer shall obtain an accurate list of the names and home addresses of all persons to be covered.

(c) Paragraph (a) does not apply if the group policy, plan, or contract is replaced, or if the insurer has reasonable evidence to indicate that it will be replaced, by a substantially similar policy, plan, or contract.

(d) In no event shall this section extend coverage under a group policy, plan, or contract more than 120 days beyond the date coverage would otherwise cancel based on the terms of the group policy, plan, or contract.

(e) If coverage under the group policy, plan, or contract is extended by this section, then the time period during which affected members may exercise any conversion privilege provided for in the group policy, plan, or contract is extended for the same length of time, plus 30 days.

HIST: 1992 c 564 art 4 s 3; 1994 c 485 s 8; 1995 c 258 s 2



Section 60A.086 Retroactive termination of coverage under group policies prohibited.

60A.086 Retroactive termination of coverage under group policies prohibited.

Subdivision 1. Applicability. This section applies to:

(1) health plans as defined in section 62A.011, issued to groups;

(2) group accident and health insurance;

(3) group life insurance;

(4) group accidental death and dismemberment insurance; and

(5) group disability income insurance.

Subd. 2. Requirement. No plan of coverage described in subdivision 1 shall permit the issuer to retroactively cancel, retroactively rescind, or otherwise retroactively terminate the coverage of an employee, dependent, or other covered person under the group coverage, without the written consent of that employee, dependent, or other covered person. For purposes of this subdivision, "covered person" includes a person on continuation coverage or eligible for continuation coverage.

Subd. 3. Nonapplicability. (a) This section does not apply where the group policy or contract is lawfully terminated retroactively and not replaced with substantially similar coverage.

(b) This section does not apply where the employee, dependent, or other covered person committed fraud or misrepresentation with respect to eligibility under the terms of the group policy or contract or with respect to any other material fact, but retroactive termination without written consent must not be based upon the failure of the employee, dependent, or other covered person to meet the group sponsor's eligibility requirements, if the group sponsor requested the issuer of the coverage to include the person as a covered person.

(c) This section does not apply where the issuer of coverage described in subdivision 1 retroactively terminates coverage of an employee, dependent, or other covered person solely because the group sponsor did not notify the issuer of the coverage in advance of the employee's voluntary or involuntary termination from employment, provided that the retroactive termination of coverage is effective no earlier than the end of the day of termination from employment. This paragraph does not affect continuation rights under federal or state law and does not limit the effect of section 62Q.16.

HIST: 1996 c 304 s 1



Section 60A.09 Limits of risk; reinsurance.

60A.09 Limits of risk; reinsurance.

Subdivision 1. Maximum risk. No company other than a company authorized to transact the kind of business specified in section 60A.06, subdivision 1, clause (7), shall insure or reinsure in a single risk a larger sum than one-tenth of its net assets, and no company authorized to transact the kind of business specified in section 60A.06, subdivision 1, clause (7), shall insure or reinsure in a single risk a larger sum than two-thirds of its net assets; provided, that in the case of a company with net assets of more than $50,000, any portion of the risk which has been reinsured, as authorized by the laws of this state, shall be deducted before determining the limitation of risk prescribed by this subdivision; and, provided, that a mutual insurance company organized under clause (2)(a) of section 66A.08, subdivision 2, may insure in a single risk, consisting of a creamery or a cheese factory, a sum equal to one percent of its insurance in force.

Subd. 2. Reinsurance to be reported by companies other than life. If any company, other than life, shall, directly or indirectly, effect the reinsurance of any risk taken by it, or any part thereof, it shall make a sworn report thereof to the commissioner, at the time of filing its annual statement, or at such other time as the commissioner may request.

Subd. 3. Penalty for violation. Every company effecting any reinsurance in violation of the foregoing provisions, and every agent effecting or negotiating the same, shall severally be guilty of a misdemeanor.

Subd. 4. Repealed, 1991 c 325 art 1 s 16

Subd. 4a. Assumption transactions regulated. No company, whether domestic, foreign, or alien, shall perform an assumption transaction, including an assumption reinsurance agreement, with respect to a policy issued to a Minnesota resident, unless:

(1) the assumption agreement has been filed with the commissioner;

(2) the assumption agreement specifically provides that the original insurer remains liable to the insured in the event the assuming insurer is unable to fulfill its obligations or the original insurer acknowledges in writing to the commissioner that it remains liable to the insured in the event the assuming insurer is unable to fulfill its obligations;

(3) the proposed certificate of assumption to be provided to the policyholder has been filed with the commissioner for review and approval as provided in section 61A.02; and

(4) the proposed certificate of assumption contains, in bold face type, the following language:

"Policyholder: Please be advised that you retain all rights with respect to your policy against your original insurer in the event the assuming insurer is unable to fulfill its obligations. In such event, your original insurer remains liable to you notwithstanding the terms of its assumption agreement."

With respect to residents of Minnesota, the notice to policyholders shall also include a statement as to the effect on guaranty fund coverage, if any, that will result from the transfer.

Clauses (2) and (4) above do not apply if the policyholder consents in a signed writing to a release of the original insurer from liability and to a waiver of the protections provided in clauses (2) and (4) after being informed in writing by the insurer of the circumstances relating to and the effect of the assumption, provided that the consent form signed by the policyholder has been filed with and approved by the commissioner.

If a company is deemed by the commissioner to be in a hazardous condition or is under a court ordered supervision, rehabilitation, liquidation, conservation or receivership, and the transfer of policies is in the best interest of the policyholders, as determined by the commissioner, a transfer may be effected notwithstanding the provisions in this subdivision by using a different form of consent by policyholders. This may include a form of implied consent and adequate notification to the policyholder of the circumstances requiring the transfer as approved by the commissioner. This paragraph does not apply when a policy is transferred to the Minnesota life and health guaranty association or to the Minnesota insurance guaranty association.

Subd. 5. Reinsurance. (1) Definitions. For the purposes of this subdivision, the word "insurer" shall be deemed to include the word "reinsurer," and the words "issue policies of insurance" shall be deemed to include the words "make contracts of reinsurance."

(2) Reinsurance of more than 50 percent of insurance liabilities. Any contract of reinsurance whereby an insurer cedes more than 50 percent of the total of its outstanding insurance liabilities shall, if such insurer is incorporated by or, if an insurer of a foreign country, has its principal office in this state, be subject to the approval, in writing, by the commissioner.

(3) Actual unearned premium reserve to be carried as liability. Nothing in this subdivision shall be deemed to permit the ceding insurer to receive, through the cession of the whole of any risk or risks, any advantage in respect to its unearned premium reserve that would reduce the same below the actual amount thereof.

(4) Aircraft risks. An insurer authorized to transact the business specified in section 60A.06, subdivision 1, clauses (4) and (5)(a), may through reinsurance assume any risk arising from, related to, or incident to the manufacture, ownership, or operation of aircraft and may retrocede any portion thereof; provided, however, that no insurer may undertake any such reinsurance business without the prior approval of the commissioner and such reinsurance business shall be subject to any regulations which may be promulgated by the commissioner. Any such reinsurance business may be provided through pooling arrangements with other insurers for purposes of spreading the insurance risk.

Subd. 6. Bulk reinsurance, regulation. (1) No bulk reinsurance agreement entered into by an insurance company, other than life insurance companies, having a capital and surplus or surplus of $5,000,000 or less, shall be used to reduce the liabilities or expense of the reinsured company until and unless the agreement has been filed with and approved by the commissioner. The commissioner will be deemed to have approved any agreement filed unless the commissioner notifies the insurance company of disapproval within 30 days or requests a reasonable extension of time within such 30 days.

(2) No filing shall be made pursuant to the foregoing clause (1) unless the reinsurance agreement be certified under oath by responsible officers of the reinsurer and the reinsured to contain the entire agreement between the parties to the reinsurance agreement.

Misrepresentations contained in the reinsurance agreement or in any information supplied to the commissioner relative thereto shall be subject to the penalties for perjury.

(3) It shall be unlawful for any reinsurance agreement to contain any provisions which have the effect of nullifying the liability which the reinsurer purports to assume.

(4) For the purposes of this subdivision, "bulk reinsurance" shall mean any quota share, surplus aid or portfolio reinsurance agreement which, of itself or in combination with other similar agreements, assumes 20 percent or more of the liability of the reinsured company.

(5) Every company effecting any bulk reinsurance in violation of the foregoing provisions, and every person effecting or negotiating the same, shall severally be guilty of a misdemeanor.

(6) Reinsurance agreements filed hereunder shall not be matters of public record, but this shall not be construed to limit the disclosure of reinsurance agreements in examination reports.

Subd. 7. Title insurance risks. For a company authorized to transact a kind of business specified in section 60A.06, subdivision 1, clause (7), the term "single risk" as used in this section shall mean the insured amount of any policy or contract unless two or more policies or contracts are simultaneously issued on different estates in identical real property, in which event, it means the sum of the insured amounts of all such policies or contracts; provided, any policy or contract that insures a mortgage interest that is excepted in a fee or leasehold policy or contract, and which does not exceed the insured amount of the fee or leasehold policy or contract, shall be excluded in computing the amount of a single risk.

HIST: 1967 c 395 art 1 s 9; Ex1967 c 10 s 1-6; 1973 c 391 s 1; 1978 c 465 s 3; 1980 c 505 s 1,2; 1985 c 248 s 70; 1986 c 444; 1989 c 260 s 4; 1991 c 325 art 1 s 10; art 20 s 1; 1996 c 446 art 1 s 2



Section 60A.091 Definition; qualified United States financial institution.

60A.091 Definition; qualified United States financial institution.

For purposes of sections 60A.092 and 60A.093, "qualified United States financial institution" means an institution that:

(1) is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state;

(2) is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

(3) is a member of the Federal Deposit Insurance Corporation, or the National Credit Union Administration.

HIST: 1991 c 325 art 1 s 11



Section 60A.092 Reinsurance credit allowed a domestic ceding insurer.

60A.092 Reinsurance credit allowed a domestic ceding insurer.

Subdivision 1. Credit allowed. Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurance is ceded to an assuming insurer which meets the requirements specified under this section.

Subd. 2. Licensed assuming insurer. Reinsurance is ceded to an assuming insurer if the assuming insurer is licensed to transact insurance or reinsurance in this state.

Subd. 3. Accredited assuming insurer. (a) Reinsurance is ceded to an assuming insurer if the assuming insurer is accredited as a reinsurer in this state. An accredited reinsurer is one which:

(1) files with the commissioner evidence of its submission to this state's jurisdiction;

(2) submits to this state's authority to examine its books and records;

(3) is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state;

(4) files annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile, a copy of its most recent audited financial statement, and a filing fee of $225; and

(5)(i) maintains a surplus as regards policyholders in an amount not less than $20,000,000 and whose accreditation has not been denied by the commissioner within 90 days of its submission, or maintains a surplus as regards policyholders in an amount less than $20,000,000 and whose accreditation has been approved by the commissioner; or

(ii) maintains a surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers. For purposes of this section, "long-tail casualty reinsurance" means insurance for medical or legal malpractice, pollution liability, directors and officers liability, and products liability. The commissioner may determine that an assuming insurer that maintains a surplus as regards policyholders in an amount not less than $20,000,000 is accredited as a reinsurer if there is no detriment to policyholders and the interest of the public, and to not allow accrediting would be a hardship or detriment to the reinsurer. The commissioner shall report to the legislature on any determination to allow accrediting to a long-term casualty reinsurer maintaining a surplus in an amount less than $50,000,000.

Clause (5) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(b) No credit shall be allowed or continue to be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the commissioner after receipt of a cease and desist order pursuant to section 45.027, subdivision 5.

Subd. 4. Similar state standards. Reinsurance is ceded to an assuming insurer if the assuming insurer is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter and the assuming insurer or United States branch of an alien assuming insurer (1) maintains a surplus as regards policyholders in an amount not less than $20,000,000 or maintains a surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers as provided under subdivision 3, paragraph (a), clause (5), and (2) submits to the authority of this state to examine its books and records.

Clause (1) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

Subd. 5. Trust fund maintained. The reinsurance is ceded to an assuming insurer if the assuming insurer maintains a trust fund in a qualified United States financial institution for the payment of the valid claims, as determined by the commissioner for the purpose of determining the sufficiency of the trust fund, of its United States policyholders and ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund.

Subd. 6. Single assuming insurer; trust fund requirements. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, a trusteed surplus of not less than $20,000,000 or an additional amount as the commissioner considers necessary. The assuming insurer shall maintain its surplus as regards policyholders in an amount not less than $50,000,000 for long-tail casualty reinsurers as provided under subdivision 3, paragraph (a), clause (5).

Subd. 7. Underwriters group; trust fund requirements. In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States. The group shall maintain a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and must be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members. The group shall make available to the commissioner an annual certification by the group's domiciliary regulator and its independent public accountants of the solvency of each underwriter.

Subd. 8. Incorporated insurers group; trust fund requirements. A group of incorporated insurers under common administration must:

(1) comply with the filing requirements specified in subdivision 7;

(2) be under the supervision of the Department of Trade and Industry of the United Kingdom;

(3) submit to this state's authority to examine its books and records;

(4) bear the expense of the examination;

(5) maintain an aggregate policyholders' surplus of $10,000,000,000;

(6) maintain the trust in an amount equal to the group's several liabilities attributable to business written in the United States; and

(7) maintain a joint trusteed surplus of which $100,000,000 must be held jointly for the benefit of United States ceding insurers of any member of the group.

Each member of the group shall make available to the commissioner an annual certification by the member's domiciliary regulator and its independent accountant of the member's solvency.

Subd. 9. Trust fund general requirements. (a) The trust must be established in a form approved by the commissioner of commerce. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the commissioner. The trust must remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(b) No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

Subd. 10. Other jurisdictions. The reinsurance is ceded to an assuming insurer not meeting the requirements of subdivision 2, 3, 4, or 5, but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

Subd. 11. Reinsurance agreement requirements. (a) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit authorized under subdivisions 4 and 5 shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, comply with all requirements necessary to give the court jurisdiction, and abide by the final decision of the court or of any appellate court in the event of an appeal; and

(2) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.

(b) Paragraph (a) is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if an obligation to do so is created in the agreement.

(c) Credit will not be granted, nor an asset or a reduction from liability allowed, to a ceding insurer for reinsurance effected with assuming insurers meeting the requirements of subdivision 2, 3, 4, 5, 6, or 7, unless the reinsurance contract provides that in the event of the insolvency of the ceding insurer, the reinsurance will be payable under the contract without diminution because of that insolvency.

Payments by the reinsurer must be made directly to the ceding insurer or its receiver, except where the contract of insurance or reinsurance specifically provides for another payee for the reinsurance in the event of insolvency of the ceding insurer according to the applicable requirements of statutes, rules, or orders of the domiciliary state of the ceding insurer.

HIST: 1991 c 325 art 1 s 12; 1992 c 540 art 2 s 3; 1994 c 426 s 1; 1999 c 177 s 8,9



Section 60A.093 Reduction from liability for reinsurance ceded by a domestic insurer; collateral requirements.

60A.093 Reduction from liability for reinsurance ceded by a domestic insurer; collateral requirements.

Subdivision 1. Reduction allowed. A reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 60A.092 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. Such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, as security for the payment of obligations under the reinsurance contract with the assuming insurer. Such security must be held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution. The funds held as security may be in any form of security acceptable to the commissioner or in the form of:

(1) cash;

(2) securities listed by the securities valuation office of the National Association of Insurance Commissioners and qualifying as admitted assets and, with the exception of United States treasury notes, readily marketable over a national exchange or NASDAQ with maturity dates within one year; or

(3) clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States financial institution no later than December 31 in respect of the year for which filing is being made, and in the possession of the ceding company on or before the filing date of its annual statement. The financial institution must meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions as determined by either the commissioner or the securities valuation office of the National Association of Insurance Commissioners, and the financial institution's letters of credit must be acceptable to the commissioner.

Subd. 2. Letters of credit continued acceptance. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation must continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever comes first.

The letter of credit of an institution failing the standards of subdivision 1, clause (3) continues to be acceptable for no more than 30 days.

HIST: 1991 c 325 art 1 s 13; 1995 c 214 s 4



Section 60A.094 Rules.

60A.094 Rules.

The commissioner may adopt rules implementing the provisions of sections 60A.091 to 60A.093.

HIST: 1991 c 325 art 1 s 14



Section 60A.095 Reinsurance agreements affected.

60A.095 Reinsurance agreements affected.

Sections 60A.091 to 60A.093 apply to all cessions after July 1, 1991, under reinsurance agreements that have had an inception, anniversary, or renewal date not less than six months after July 1, 1991.

HIST: 1991 c 325 art 1 s 15



Section 60A.096 Qualifying letter of credit.

60A.096 Qualifying letter of credit.

Subdivision 1. Generally. An admitted asset or a reduction in liability for reinsurance ceded to an unauthorized assuming insurer providing a letter of credit pursuant to section 60A.093 shall only be allowed when the letter of credit meets the requirements of this section.

Subd. 2. Content. The letter of credit must be clean, irrevocable, and unconditional and issued or confirmed by a qualified United States financial institution as defined in section 60A.091. The letter of credit must contain an issue date and date of expiration and must stipulate that the beneficiary need only draw a sight draft under the letter of credit and present it to obtain funds and that no other document need be presented. The letter of credit must also state that it is not subject to any condition or qualification outside of the letter of credit. In addition, the letter of credit must not contain reference to any other agreements, documents, or entities, except as provided in subdivision 10, paragraph (a).

As used in this section, "beneficiary" means the domestic insurer for whose benefit the letter of credit has been established and any successor of the beneficiary by operation of law. If a court of law appoints a successor in interest to the named beneficiary, then the named beneficiary includes and is limited to the court appointed domiciliary receiver, including conservator, rehabilitator, or liquidator.

Subd. 3. Form. The heading of the letter of credit may include a boxed section which contains the name of the applicant and other appropriate notations to provide a reference for the letter of credit. The boxed section must be clearly marked to indicate that the information is for internal identification purposes only.

Subd. 4. Reimbursement contingency prohibited. The letter of credit must contain a statement to the effect that the obligation of the qualified United States financial institution under the letter of credit is in no way contingent upon reimbursement with respect to it.

Subd. 5. Expiration. The term of the letter of credit must be for at least one year and must contain an "evergreen clause" which prevents the expiration of the letter of credit without due notice from the issuer. The "evergreen clause" must provide for a period of no less than 30 days' notice before the expiration date or nonrenewal.

Subd. 6. Governing law. The letter of credit must state whether it is subject to and governed by the laws of this state or the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400), and that all drafts drawn under it shall be presentable at an office in the United States of a qualified United States financial institution.

Subd. 7. Extensions. If the letter of credit is made subject to the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400), then the letter of credit must specifically address and make provision for an extension of time to draw against the letter of credit in the event that one or more of the occurrences specified in Article 19 of Publication 400 occur.

Subd. 8. Issuance or confirmation. The letter of credit must be issued or confirmed by a qualified United States financial institution authorized to issue letters of credit under section 60A.093.

Subd. 9. Additional requirements. If the letter of credit is issued by a qualified United States financial institution authorized to issue letters of credit, other than a qualified United States financial institution as described in subdivision 8, then the following additional requirements must be met:

(1) the issuing qualified United States financial institution shall formally designate the confirming qualified United States financial institution as its agent for the receipt and payment of the drafts; and

(2) the "evergreen clause" must provide for no less than 30 days' notice before the expiration date or nonrenewal.

Subd. 10. Reinsurance agreements provisions. (a) The reinsurance agreement in conjunction with which the letter of credit is obtained may contain provisions which:

(1) require the assuming insurer to provide letters of credit to the ceding insurer and specify what they are to cover;

(2) stipulate that the assuming insurer and ceding insurer agree that the letter of credit provided by the assuming insurer pursuant to the provisions of the reinsurance agreement may be drawn upon at any time, notwithstanding any other provisions in the agreement, and must be utilized by the ceding insurer or its successors in interest only for one or more of the following reasons: to reimburse the ceding insurer for the assuming insurer's share of premiums returned to the owners of policies reinsured under the reinsurance agreement on account of cancellations of these policies; to reimburse the ceding insurer for the assuming insurer's share of surrenders and benefits or losses paid by the ceding insurer under the terms and provisions of the policies reinsured under the reinsurance agreement; to fund an account with the ceding insurer in an amount at least equal to the deduction, for reinsurance ceded, from the ceding insurer's liabilities for policies ceded under the agreement, including but not limited to, amounts for policy reserves, claims and losses incurred, and unearned premium reserves; and to pay any other amounts the ceding insurer claims are due under the reinsurance agreement; and

(3) provide that all of the provisions of this paragraph should be applied without diminution because of insolvency of the ceding insurer or assuming insurer.

(b) Nothing in this subdivision precludes the ceding insurer and assuming insurer from providing for:

(1) an interest payment, at a rate not in excess of the prime rate of interest, on the amounts held under paragraph (a), clause (2); and

(2) the return of any amounts drawn down on the letters of credit in excess of the actual amounts required or, in the case of paragraph (a), clause (2), any amounts that are subsequently determined not to be due.

(c) When a letter of credit is obtained in conjunction with a reinsurance agreement covering risks other than life, annuities, and health, where it is customary practice to provide a letter of credit for a specific purpose, then the reinsurance agreement may, in lieu of paragraph (a), clause (2), require that the parties enter into a "trust agreement" which may be incorporated into the reinsurance agreement or be a separate document.

Subd. 11. Limitation on use. A letter of credit may not be used to reduce any liability for reinsurance ceded to an unauthorized assuming insurer in financial statements required to be filed with the commissioner unless an acceptable letter of credit with the filing ceding insurer as beneficiary has been issued on or before the date of filing of the financial statement. Further, the reduction for the letter of credit may be up to the amount available under the letter of credit but no greater than the specific obligation under the reinsurance agreement which the letter of credit was intended to secure.

Subd. 12. Existing documents. Notwithstanding the effective date of this section (August 1, 1994), any letter of credit or underlying reinsurance agreement in existence prior to August 1, 1994, will continue to be acceptable until December 31, 1995, at which time the agreements will have to be in full compliance with this section for the letter of credit to be acceptable; provided however that the letter of credit or underlying reinsurance agreement has been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

HIST: 1994 c 426 s 2



Section 60A.097 Qualifying trust agreements.

60A.097 Qualifying trust agreements.

Subdivision 1. Requirements. An admitted asset or a reduction in liability for reinsurance ceded to an unauthorized assuming insurer providing a trust fund pursuant to section 60A.093 shall only be allowed if the requirements of this section are met.

Subd. 2. Definitions. As used in this section, the following terms have the meanings given:

(a) "Beneficiary" means the entity for whose sole benefit the trust has been established and any successor of the beneficiary by operation of law. If a court of law appoints a successor in interest to the named beneficiary, the named beneficiary includes and is limited to the court appointed domiciliary receiver, including a conservator, rehabilitator, or liquidator.

(b) "Grantor" means the entity that has established a trust for the sole benefit of the beneficiary. When established in conjunction with a reinsurance agreement, the grantor is the unlicensed, unaccredited assuming insurer.

(c) "Obligations" as used in subdivision 3, paragraph (k), means:

(1) reinsured losses and allocated loss expenses paid by the ceding company, but not recovered from the assuming insurer;

(2) reserves for reinsured losses reported and outstanding;

(3) reserves for reinsured losses incurred but not reported; and

(4) reserves for allocated reinsured loss expenses and unearned premiums.

Subd. 3. Required conditions. (a) The trust agreement must be entered into between the beneficiary, the grantor, and a trustee which must be a qualified United States financial institution as defined in section 60A.091.

(b) The trust agreement must create a trust account into which assets must be deposited.

(c) All assets in the trust account must be held by the trustee at the trustee's office in the United States, except that a bank may apply for the commissioner's permission to use a foreign branch office of the bank as trustee for trust agreements established pursuant to this section. If the commissioner approves the use of the foreign branch office as trustee, then its use must be approved by the beneficiary in writing and the trust agreement must provide that the written notice described in paragraph (d), clause (1), must also be presentable, as a matter of legal right, at the trustee's principal office in the United States.

(d) The trust agreement must provide that:

(1) the beneficiary shall have the right to withdraw assets from the trust account at any time, without notice to the grantor, subject only to written notice from the beneficiary to the trustee;

(2) no other statement or document is required to be presented in order to withdraw assets, except that the beneficiary may be required to acknowledge receipt of withdrawn assets;

(3) it is not subject to any conditions or qualifications outside of the trust agreement; and

(4) it shall not contain references to any other agreements or documents except as provided for under paragraph (k).

(e) The trust agreement must be established for the sole benefit of the beneficiary.

(f) The trust agreement must require the trustee to:

(1) receive assets and hold all assets in a safe place;

(2) determine that all assets are in such form that the beneficiary, or the trustee upon direction by the beneficiary, may whenever necessary negotiate the assets, without consent or signature from the grantor or any other person or entity;

(3) furnish to the grantor and the beneficiary a statement of all assets in the trust account upon its inception and at intervals no less frequent than the end of each calendar quarter;

(4) notify the grantor and the beneficiary within ten days of any deposits to or withdrawals from the trust account;

(5) upon written demand of the beneficiary, immediately take any and all steps necessary to transfer absolutely and unequivocally all right, title, and interest in the assets held in the trust account to the beneficiary and deliver physical custody of the assets to the beneficiary; and

(6) allow no substitutions or withdrawals of assets from the trust account, except on written instructions from the beneficiary, except that the trustee may, without the consent of but with notice to the beneficiary, upon call or maturity of any trust asset, withdraw the asset upon condition that the proceeds are paid into the trust account.

(g) The trust agreement must provide that at least 30 days, but not more than 45 days, before termination of the trust account, written notification of termination must be delivered by the trustee to the beneficiary.

(h) The trust agreement must be made subject to and governed by the laws of the state in which the trust is established.

(i) The trust agreement must prohibit invasion of the trust corpus for the purpose of paying compensation to, or reimbursing the expenses of, the trustee.

(j) The trust agreement must provide that the trustee is liable for its own negligence, willful misconduct, or lack of good faith.

(k) Notwithstanding other provisions of this section, when a trust agreement is established in conjunction with a reinsurance agreement covering risks other than life, annuities, and accident and health, where it is customary practice to provide a trust agreement for a specific purpose, the trust agreement may, notwithstanding any other conditions in this section, provide that the ceding insurer must undertake to use and apply amounts drawn upon the trust account, without diminution because of the insolvency of the ceding insurer or the assuming insurer for the following purposes:

(1) to pay or reimburse the ceding insurer for the assuming insurer's share under the specific reinsurance agreement regarding any losses and allocated loss expenses paid by the ceding insurer, but not recovered from the assuming insurer, or for unearned premiums due to the ceding insurer if not otherwise paid by the assuming insurer;

(2) to make payment to the assuming insurer of any amounts held in the trust account that exceed 102 percent of the actual amount required to fund the assuming insurer's obligations under the specific reinsurance agreement; or

(3) where the ceding insurer has received notification of termination of the trust account and where the assuming insurer's entire obligations under the specific reinsurance agreement remain unliquidated and undischarged ten days before the termination date, to withdraw amounts equal to the obligations and deposit those amounts in a separate account, in the name of the ceding insurer in any qualified United States financial institution as defined in section 60A.091 apart from its general assets, in trust for the uses and purposes specified in paragraphs (1) and (2) that remain executory after the withdrawal and for any period after the termination date.

(l) The reinsurance agreement entered into in conjunction with the trust agreement may, but need not, contain the provisions required by subdivision 5, paragraph (a), clause (2), so long as these required conditions are included in the trust agreement.

Subd. 4. Permitted conditions. (a) The trust agreement may provide that the trustee may resign upon delivery of a written notice of resignation, effective not less than 90 days after receipt by the beneficiary and grantor of the notice and that the trustee may be removed by the grantor by delivery to the trustee and the beneficiary of a written notice of removal, effective not less than 90 days after receipt by the trustee and the beneficiary of the notice. No resignation or removal is effective until a successor trustee has been appointed and approved by the beneficiary and the grantor and all assets in the trust have been duly transferred to the new trustee.

(b) The grantor may have the full and unqualified right to vote any shares or stock in the trust account and to receive from time to time payment of any dividends or interest upon any shares of stock or obligations included in the trust account. Interest or dividends must be either forwarded promptly upon receipt to the grantor or deposited in a separate account established in the grantor's name.

(c) The trustee may be given authority to invest, and accept substitutions of, any funds in the account. No investment or substitution must be made without prior approval of the beneficiary, unless the trust specifies categories of investments acceptable to the beneficiary and authorizes the trustee to invest funds and to accept substitutions which the trustee determines are at least equal in market value to the assets withdrawn and that are consistent with the restrictions in subdivision 5, paragraph (a), clause (2).

(d) The trust agreement may provide that the beneficiary may at any time designate a party to which all or part of the trust assets are to be transferred. The transfer may be conditioned upon the trustee receiving, prior to or simultaneously, other specified assets.

(e) The trust agreement may provide that, upon termination of the trust account, all assets not previously withdrawn by the beneficiary shall, with written approval by the beneficiary, be delivered to the grantor.

Subd. 5. Additional conditions applicable to reinsurance agreements. (a) A reinsurance agreement, which is entered into in conjunction with a trust agreement and the establishment of a trust account, may contain provisions that:

(1) require the assuming insurer to enter into a trust agreement and to establish a trust account for the benefit of the ceding insurer, and specifying what the agreement is to cover;

(2) stipulate that assets deposited in the trust account must be valued according to their current fair market value and must consist only of United States legal tender, certificates of deposit issued by a United States bank and payable in United States legal tender, and investments of the types permitted by state insurance law or any combination of the above, if the investments are issued by an institution that is not the parent, subsidiary or affiliate of either the grantor or the beneficiary. The reinsurance agreement may further specify the types of investments to be deposited. Where a trust agreement is entered into in conjunction with a reinsurance agreement covering risks other than life, annuities, and accident and health, then the trust agreement may contain the provisions in this paragraph in lieu of including these provisions in the reinsurance agreement;

(3) require the assuming insurer, before depositing assets with the trustee, to execute assignments or endorsements in blank, or to transfer legal title to the trustee of all shares, obligations or any other assets requiring assignments, in order that the ceding insurer, or the trustee upon the direction of the ceding insurer, may whenever necessary negotiate these assets without consent or signature from the assuming insurer or any other entity;

(4) require that all settlements of account between the ceding insurer and the assuming insurer be made in cash or its equivalent; and

(5) stipulate that the assuming insurer and the ceding insurer agree that the assets in the trust account, established pursuant to the provisions of the reinsurance agreement, may be withdrawn by the ceding insurer at any time, notwithstanding any other provisions in the reinsurance agreement, and must be utilized and applied by the ceding insurer or its successors in interest by operation of law, including without limitation any liquidator, rehabilitator, receiver or conservator of the company, without diminution because of insolvency on the part of the ceding insurer or the assuming insurer, only for the following purposes:

(i) to reimburse the ceding insurer for the assuming insurer's share of premiums returned to the owners of policies reinsured under the reinsurance agreement because of cancellations of the policies;

(ii) to reimburse the ceding insurer for the assuming insurer's share of surrenders and benefits or losses paid by the ceding insurer pursuant to the provisions of the policies reinsured under the reinsurance agreement;

(iii) to fund an account with the ceding insurer in an amount at least equal to the deduction, for reinsurance ceded, from the ceding insurer liabilities for policies ceded under the agreement. The account must include, but not be limited to, amounts for policy reserves, claims and losses incurred, including losses incurred but not reported, loss adjustment expenses, and unearned premium reserves; and

(iv) to pay any other amounts the ceding insurer claims are due under the reinsurance agreement.

(b) The reinsurance agreement may also contain provisions that:

(1) give the assuming insurer the right to seek approval from the ceding insurer to withdraw from the trust account all or any part of the trust assets and transfer those assets to the assuming insurer, and provide that the ceding insurer shall not unreasonably or arbitrarily withhold its approval, provided:

(i) the assuming insurer shall, at the time of withdrawal, replace the withdrawn assets with other qualified assets having a market value equal to the market value of the assets withdrawn so as to maintain at all times the deposit in the required amount; or

(ii) after withdrawal and transfer, the market value of the trust account is no less than 102 percent of the required amount;

(2) provide for:

(i) the return of any amount withdrawn in excess of the actual amounts required for paragraph (a), clause (5), items (i), (ii), and (iii), or in the case of paragraph (a), clause (5), item (iv), any amounts that are subsequently determined not to be due; and

(ii) interest payments, at a rate not in excess of the prime rate of interest, on the amounts held pursuant to paragraph (a), clause (5), item (iii); and

(3) permit the award by any arbitration panel or court of competent jurisdiction of:

(i) interest at a rate different from that provided in clause (2), item (ii);

(ii) court or arbitration costs;

(iii) attorney's fees; and

(iv) any other reasonable expenses.

Subd. 6. Financial reporting. A trust agreement may be used to reduce any liability for reinsurance ceded to an unauthorized assuming insurer in financial statements required to be filed with the commissioner when established on or before the date of filing of the financial statement of the ceding insurer. Further, the reduction for the existence of an acceptable trust account may be up to the current fair market value of acceptable assets available to be withdrawn from the trust account at that time, but the reduction must be no greater than the specific obligations under the reinsurance agreement that the trust account was established to secure.

Subd. 7. Existing agreements. Notwithstanding the effective date of this section (August 1, 1994), any trust agreement or underlying reinsurance agreement in existence prior to August 1, 1994, will continue to be acceptable until December 31, 1995, at which time the agreements will have to be in full compliance with this section for the trust agreement to be acceptable; provided however that the trust agreement or underlying reinsurance agreement has been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

Subd. 8. Effect of failure to identify beneficiary. The failure of any trust agreement to specifically identify the beneficiary, as defined in subdivision 2, paragraph (a), must not be construed to affect any actions or rights which the commissioner may take or possess pursuant to the laws of this state.

HIST: 1994 c 426 s 3



Section 60A.10 Deposits for protection of policyholders.

60A.10 Deposits for protection of policyholders.

Subdivision 1. Domestic companies. (1) Deposit as security for all policyholders required. No company in this state, other than farmers' mutual, or real estate title insurance companies, shall do business in this state unless it has on deposit with the commissioner, for the protection of both its resident and nonresident policyholders, securities to an amount, the actual market value of which, exclusive of interest, shall never be less than $500,000 or one-half the applicable financial requirement set forth in section 60A.07, whichever is less. The securities shall be retained under the control of the commissioner as long as any policies of the depositing company remain in force.

(2) Securities defined. For the purpose of this subdivision, the word "securities" means bonds or other obligations of, or bonds or other obligations insured or guaranteed by, the United States, any state of the United States, any municipality of this state, or any agency or instrumentality of the foregoing.

(3) Protection of deposit from levy. No judgment creditor or other claimant may levy upon any securities held on deposit with, or for the account of, the commissioner. Upon the entry of an order by a court of competent jurisdiction for the rehabilitation, liquidation or conservation of any depositing company as provided in chapter 60B, that company's deposit together with any accrued income thereon shall be transferred to the commissioner as rehabilitator, liquidator, or conservator.

Subd. 2. Like requirement for foreign companies. Any insurance company of any other state of the United States may file with the commissioner a certificate of the insurance commissioner of the other state that, as such officer, there is held in trust by the certifying commissioner and on deposit for the benefit of all the policyholders of the company a deposit of an amount not less than that required by subdivision 1 in par value of such securities as are required or permitted to be deposited by the laws of that state, these securities to be of the character in which insurance companies are authorized to invest under the laws of that state, stating the items of the securities so held, and that the commissioner is satisfied that these securities are worth the value so certified. No deposit shall be required in this state while the deposit, so certified, remains.

Subd. 2a. Special deposits. The commissioner may require a special deposit of an individual foreign insurer for the protection of its Minnesota policyholders or claimants. In the event of the filing of a delinquency petition against the insurer in Minnesota, the deposit is subject to chapters 60B, 60C, 61A, and 61B.

Subd. 3. Deposits in compliance with other laws or of foreign companies. The commissioner shall receive and hold in official trust deposits made by any domestic company in compliance with the laws of any other state, to enable it to do business in that state, and in like manner hold deposits made by a foreign company under any law of this state. The company making the deposit shall be entitled to the income thereof and, from time to time, with the commissioner's consent, when not inconsistent with the law under which it was made, may exchange, in whole or in part, the securities composing the deposit for other approved securities of equal value. Upon application by a domestic company, the commissioner may return the whole or any portion of the securities so deposited by it, if satisfied that they are subject to no liability. Upon like application, the commissioner may return to a foreign company any deposit made by it when it appears that the company has ceased to do business in this state or the United States, and the commissioner is satisfied that it is not subject to any liability in this state, or upon the order of any court of competent jurisdiction. A foreign company which has made a deposit, its trustees, receiver, resident manager, or any creditor or policyholder thereof, may, at any time, institute in the district court of Ramsey county an action against the state and other proper parties to enforce and terminate the trust created by the deposit. The commissioner shall immediately notify the governor of the action, and furnish the necessary information to answer in behalf of the state, and shall carry out such order and decree as the court shall make therein.

Subd. 4. Safekeeping of securities on deposit. No later than July 1, 1975, all securities held on deposit with the commissioner pursuant to the laws of this state, or in accordance with an order of the commissioner, shall be deposited for the account of the commissioner in such state or national bank in this state as the depositing insurer may designate and the commissioner may approve. Said deposits shall be made and maintained in accordance with a custodial agreement between the bank and the depositing insurer in a form approved by the commissioner which shall provide as a minimum that (1) the fees of the custodian are to be the obligation of the depositing insurer, and (2) there shall be no exchange, release or transfer of any deposited security unless the commissioner has assented thereto in writing. Securities evidenced by the Federal Reserve book entry system or held in a clearing corporation, as that term is defined in section 60A.11, subdivision 10, must be deposited through an approved custodian or the commissioner of commerce for the account of the commissioner of commerce for the benefit of all policyholders of the depositor.

Subd. 5. Repealed, 1969 c 494 s 4

Subd. 6. Rules. The commissioner of commerce shall have the power to make such rules as may be necessary for the execution of the functions vested in the commissioner by this section.

HIST: 1967 c 395 art 1 s 10; 1969 c 494 s 3; 1974 c 425 s 1-3; 1978 c 465 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 50; 1986 c 444; 1986 c 455 s 5; 1991 c 325 art 10 s 5; 1992 c 540 art 2 s 4; 1999 c 177 s 10



Section 60A.101 Repealed, 1988 c 674 s 22

60A.101 Repealed, 1988 c 674 s 22



Section 60A.11 Investments permitted for domestic companies.

60A.11 Investments permitted for domestic companies.

Subdivision 1. Requirement for payment of capital stock. The capital of every stock company shall be paid in full, in cash, within six months from the date of its certificate of incorporation, and thereupon a majority of the directors shall certify, under oath, to the commissioner that such payment, in cash, has been made by the stockholders for their respective shares, and is held as the capital of the company, and until then no policy shall be issued.

Subd. 2. Repealed, 1981 c 211 s 42

Subd. 3. Repealed, 1981 c 211 s 42

Subd. 4. Repealed, 1981 c 211 s 42

Subd. 5. Repealed, 1981 c 211 s 42

Subd. 5a. Repealed, 1982 c 424 s 9

Subd. 5b. Repealed, 1982 c 424 s 9

Subd. 6. Repealed, 1981 c 211 s 42

Subd. 7. Investments in name of company or nominee and prohibitions. No officer, director, or member of any committee passing on investments shall borrow any of such funds, or become, directly or indirectly, liable as a surety or endorser for or on account of loans thereof to others, or receive for personal use any fee, brokerage, commission, gift, or other consideration for, or on account of, any loan made by or on behalf of the company.

Subd. 8. Repealed, 1981 c 211 s 42

Subd. 9. General considerations. The following considerations apply in the interpretation of this section:

(a) This section applies to the investments of insurance companies other than life insurance companies;

(b) The purpose of this section is to protect and further the interests of policyholders, claimants, creditors and the public by providing standards for the development and administration of programs for the investment of the assets of domestic companies. These standards and the investment programs developed by companies must take into account the safety of company's principal, investment yield and growth, stability in the value of the investment, the liquidity necessary to meet the company's expected business needs, and investment diversification;

(c) All financial terms relating to insurance companies have the meanings assigned to them under statutory accounting methods. All financial terms relating to noninsurance companies have the meanings assigned to them under generally accepted accounting principles;

(d) Investments must be valued in accordance with the valuation procedures established by the National Association of Insurance Commissioners, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Another method of valuation permitted by the commissioner must be at least as conservative as those prescribed in the association's manual. Other invested assets must be valued according to the procedures promulgated by the National Association of Insurance Commissioners, if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances;

(e) A company may elect to hold an investment which qualifies under more than one subdivision, under the subdivision of its choice. Nothing herein prevents a company from electing to hold an investment under a subdivision different from the one in which it previously held the investment; and

(f) An investment which qualifies under any provision of the law governing investments of insurance companies when acquired will continue to be a qualified investment for as long as it is held by the insurance company.

Subd. 10. Definitions. The following terms have the meanings assigned in this subdivision for purposes of this section:

(a) "Adequate evidence" means a written confirmation, advice, or other verification issued by a depository, issuer, or custodian bank which shows that the investment is held for the company;

(b) "Adequate security" means a letter of credit qualifying under subdivision 11, paragraph (f), cash, or the pledge of an investment authorized by any subdivision of this section;

(c) "Admitted assets," for purposes of computing percentage limitations on particular types of investments, means the assets as shown by the company's annual statement, required by section 60A.13, as of the December 31 immediately preceding the date the company acquires the investment;

(d) "Clearing corporation" means The Depository Trust Company or any other clearing agency registered with the securities and exchange commission pursuant to the Securities Exchange Act of 1934, section 17A, Euro-clear Clearance System Limited and CEDEL S.A., and, with the approval of the commissioner, any other clearing corporation as defined in section 336.8-102;

(e) "Control" has the meaning assigned to that term in, and must be determined in accordance with, section 60D.15, subdivision 4;

(f) "Custodian bank" means a bank or trust company or a branch of a bank or trust company that is acting as custodian and is supervised and examined by state or federal authority having supervision over the bank or trust company or with respect to a company's foreign investments only by the regulatory authority having supervision over banks or trust companies in the jurisdiction in which the bank, trust company, or branch is located, and any banking institutions qualifying as an "Eligible Foreign Custodian" under the Code of Federal Regulations, section 270.17f-5, adopted under section 17(f) of the Investment Company Act of 1940, and specifically including Euro-clear Clearance System Limited and CEDEL S.A., acting as custodians;

(g) "Evergreen clause" means a provision that automatically renews a letter of credit for a time certain if the issuer of the letter of credit fails to affirmatively signify its intention to nonrenew upon expiration;

(h) "Government obligations" means direct obligations for the payment of money, or obligations for the payment of money to the extent guaranteed as to the payment of principal and interest by any governmental issuer where the obligations are payable from ad valorem taxes or guaranteed by the full faith, credit, and taxing power of the issuer and are not secured solely by special assessments for local improvements;

(i) "Noninvestment grade obligations" means obligations which, at the time of acquisition, were rated below Baa/BBB or the equivalent by a securities rating agency or which, at the time of acquisition, were not in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners;

(j) "Issuer" means the corporation, business trust, governmental unit, partnership, association, individual, or other entity which issues or on behalf of which is issued any form of obligation;

(k) "Licensed real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid license under chapter 82B or a substantially similar licensing requirement in another jurisdiction;

(l) "Member bank" means a national bank, state bank or trust company which is a member of the Federal Reserve System;

(m) "National securities exchange" means an exchange registered under section 6 of the Securities Exchange Act of 1934 or an exchange regulated under the laws of the Dominion of Canada;

(n) "NASDAQ" means the reporting system for securities meeting the definition of National Market System security as provided under Part I to Schedule D of the National Association of Securities Dealers Incorporated bylaws;

(o) "Obligations" include bonds, notes, debentures, transportation equipment certificates, repurchase agreements, bank certificates of deposit, time deposits, bankers' acceptances, and other obligations for the payment of money not in default as to payments of principal and interest on the date of investment, whether constituting general obligations of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment. Leases are considered obligations if the lease is assigned for the benefit of the company and is nonterminable by the lessee or lessees thereunder upon foreclosure of any lien upon the leased property, and rental payments are sufficient to amortize the investment over the primary lease term;

(p) "Qualified assets" means the sum of (1) all investments qualified in accordance with this section other than investments in affiliates and subsidiaries, (2) investments in obligations of affiliates as defined in section 60D.15, subdivision 2, secured by real or personal property sufficient to qualify the investment under subdivision 19 or 23, (3) qualified investments in subsidiaries, as defined in section 60D.15, subdivision 9, on a consolidated basis with the insurance company without allowance for goodwill or other intangible value, and (4) cash on hand and on deposit, agent's balances or uncollected premiums not due more than 90 days, assets held pursuant to section 60A.12, subdivision 2, investment income due and accrued, funds due or on deposit or recoverable on loss payments under contracts of reinsurance entered into pursuant to section 60A.09, premium bills and notes receivable, federal income taxes recoverable, and equities and deposits in pools and associations;

(q) "Qualified net earnings" means that the net earnings of the issuer after elimination of extraordinary nonrecurring items of income and expense and before income taxes and fixed charges over the five immediately preceding completed fiscal years, or its period of existence if less than five years, has averaged not less than 1-1/4 times its average annual fixed charges applicable to the period;

(r) "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision;

(s) "Replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under this section. A derivative transaction that either is authorized by subdivision 18, clause (5), or by subdivision 24, or is entered into as a hedging transaction shall not be considered a replication transaction;

(t) "Required liabilities" means the sum of (1) total liabilities as required to be reported in the company's most recent annual report to the commissioner of commerce of this state, (2) for companies operating under the stock plan, the minimum paid-up capital and surplus required to be maintained pursuant to section 60A.07, subdivision 5a, (3) for companies operating under the mutual or reciprocal plan, the minimum amount of surplus required to be maintained pursuant to section 60A.07, subdivision 5b, and (4) the amount, if any, by which the company's loss and loss adjustment expense reserves exceed 350 percent of its surplus as it pertains to policyholders as of the same date. The commissioner may waive the requirement in clause (4) unless the company's written premiums exceed 300 percent of its surplus as it pertains to policyholders as of the same date. In addition to the required amounts pursuant to clauses (1) to (4), the commissioner may require that the amount of any apparent reserve deficiency that may be revealed by one to five year loss and loss adjustment expense development analysis for the five years reported in the company's most recent annual statement to the commissioner be added to required liabilities;

(u) "Revenue obligations" means obligations for the payment of money by a governmental issuer where the obligations are payable from revenues, earnings, or special assessments on properties benefited by local improvements of the issuer which are specifically pledged therefor;

(v) "Security" has the meaning given in section 5 of the Security Act of 1933 and specifically includes, but is not limited to, stocks, stock equivalents, warrants, rights, options, obligations, American Depository Receipts (ADR's), repurchase agreements, and reverse repurchase agreements; and

(w) "Unrestricted surplus" means the amount by which qualified assets exceed 110 percent of required liabilities.

Subd. 11. Investments in name of company or nominee and prohibitions. A company's investments shall be held in its own name or the name of its nominee, except that:

(a) Investments may be held in the name of a clearing corporation or of a custodian bank or in the name of the nominee of either on the following conditions:

(1) The clearing corporation, custodian bank, or nominee must be legally authorized to hold the particular investment for the account of others;

(2) Where the investment is evidenced by a certificate and held in the name of a custodian bank or the nominee by a custodian bank, a written agreement shall provide that certificates so deposited shall at all times be kept separate and apart from other deposits with the depository, so that at all times they may be identified as belonging solely to the company making the deposit;

(3) Where a clearing corporation is to act as depository, the investment may be merged or held in bulk in the clearing corporation's or its nominee name with other investments deposited with the clearing corporation by any other person, if a written agreement provides that adequate evidence of the deposit is to be obtained and retained by the company or a custodian bank; and

(4) The company shall monitor current publicly available financial information and other pertinent data with respect to the custodian banks.

(b) A company may loan securities held by it under this chapter to a broker-dealer registered under the Securities and Exchange Act of 1934 or a member bank. The loan must be evidenced by a written agreement which provides:

(1) That the loan will be fully collateralized by cash or obligations issued or guaranteed by the United States or an agency or an instrumentality thereof, and that the collateral will be adjusted each business day during the term of the loan to maintain the required collateralization in the event of market value changes in the loaned securities or collateral;

(2) That the loan may be terminated by the company at any time, and that the borrower will return the loaned securities or their equivalent within five business days after termination;

(3) That the company has the right to retain the collateral or use the collateral to purchase investments equivalent to the loaned securities if the borrower defaults under the terms of the agreement and that the borrower remains liable for any losses and expenses incurred by the company due to default that are not covered by the collateral.

(c) A company may participate through a member bank in the Federal Reserve book-entry system, and the records of the member bank shall at all times show that the investments are held for the company or for specific accounts of the company.

(d) An investment may consist of an individual interest in a pool of obligations or a fractional interest in a single obligation if the certificate of participation or interest or the confirmation of participation or interest in the investment shall be issued in the name of the company or the name of the custodian bank or the nominee of either and if the certificate or confirmation must, if held by a custodian bank, be kept separate and apart from the investments of others so that at all times the participation may be identified as belonging solely to the company making the investment.

(e) Except as provided in paragraph (c), where an investment is not evidenced by a certificate, adequate evidence of the company's investment shall be obtained from the issuer or its transfer or recording agent and retained by the company, a custodian bank, or clearing corporation. Transfers of ownership of investments held as described in paragraphs (a), clause (3), (c) and (d) may be evidenced by bookkeeping entry on the books of the issuer of the investment or its transfer or recording agent or the clearing corporation without physical delivery of certificates, if any, evidencing the company's investment.

(f) A letter of credit may be accepted as a guaranty of other investments, as collateral to secure loans, or in lieu of cash to secure loans of securities, if it is issued by a member bank or any of the 100 largest banks in the world ranked by deposits in dollars or converted into dollar equivalents, as compiled annually by the American Bankers Association or listed in the annual publication of Moody's Bank &amp> Finance Manual and meets the following requirements:

(1) has a long-term deposit rating or a long-term debt rating of at least Aa2 as found in the current monthly publication of Moody's Credit Opinions or its equivalent; and

(2) qualifies under the guidelines of the National Association of Insurance Commissioners as a clean, irrevocable letter of credit containing an evergreen clause or having a maturity date subsequent to the maturity date of the underlying investment or loan. The company shall monitor current publicly available financial information and other pertinent data with respect to the banks issuing the letters of credit.

Subd. 11a. Additional limitations. Under the standards and procedures in sections 60G.20 to 60G.22 for individual insurers, the commissioner may impose additional limitations on all insurers on the types and percentages of investments as the commissioner determines necessary to protect and ensure the safety of the general public.

Subd. 12. Investments. (a) A company must comply with section 60A.112.

(b) A company's investments must be so diversified that the securities of a single issuer, other than the United States of America or any agency or instrumentality of the United States of America backed by the full faith and credit of the issuer, shall comprise no more than five percent of the company's admitted assets, except where otherwise specified under this chapter. In the case of insurance companies which are subsidiaries of a company, this diversification test must be applied to the assets of the insurance company subsidiary in determining the company's compliance.

(c) The investments authorized under subdivisions 12 to 26 shall constitute admitted assets for a company.

Subd. 13. United States government obligations. (a) Obligations issued or guaranteed by the United States of America or any agency or instrumentality of the United States of America backed by the full faith and credit of the issuer. Pursuant to section 106 of title I of the Secondary Mortgage Market Enhancement Act of 1984, United States Code, title 15, section 77r-1, included under this paragraph are obligations issued or guaranteed by the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association.

(b) Obligations issued or guaranteed by an agency or instrumentality of the United States of America other than those backed by the full faith and credit thereof, including rights to purchase or sell these obligations if those rights are traded upon a contract market designated and regulated by a federal agency. The securities of a single issuer under this paragraph shall comprise no more than 20 percent of the company's admitted assets.

Subd. 14. Certain bank obligations. (a) Certificates of deposits, time deposits, and bankers' acceptances issued by and other obligations guaranteed by: (i) any bank organized under the laws of the United States or any state, commonwealth, or territory thereof, including the District of Columbia, or of the Dominion of Canada or any province thereof or (ii) any of the 100 largest banks, not a subsidiary or a holding company thereof, in the world ranked by deposits in dollars or converted into dollar equivalents, as compiled annually by the American Bankers Association or listed in the annual publication of Moody's Bank &amp> Finance Manual, which also has a long-term deposit rating or a long-term debt rating of at least Aa2 as found in the current monthly publication of Moody's Credit Opinions or its equivalent. A company may not invest more than five percent of its admitted assets in the obligations of any one bank and may not hold at any time more than ten percent of the outstanding obligations of any one bank.

(b) Obligations issued or guaranteed by the International Bank for Reconstruction and Development, the Asian Development Bank, the Inter-American Development Bank, the African Development Bank, the Export-Import Bank, the World Bank or any United States government sponsored organization of which the United States is a member, if the principal and interest is payable in United States dollars. A company may not invest more than five percent of its total admitted assets in the obligations of any one of these banks or organizations, and may not invest more than a total of 15 percent of its total admitted assets in the obligations of all these banks and organizations.

Subd. 15. State obligations. (a) Government obligations issued or guaranteed by any state, commonwealth, or territory of the United States of America or by any political subdivision thereof, including the District of Columbia, or by any instrumentality of any state, commonwealth, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(b) Revenue obligations issued by any state, commonwealth, or territory of the United States of America or by any political subdivision thereof, including the District of Columbia, or by any instrumentality of any state, commonwealth, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), is applicable to revenue obligations under this paragraph.

Subd. 16. Canadian government obligations. (a) Obligations issued or guaranteed by the Dominion of Canada or by any agency or instrumentality of the Dominion of Canada backed by the full faith and credit of the issuer. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(b) Obligations issued or guaranteed by an agency or instrumentality of the Dominion of Canada other than those backed by the full faith and credit of the issuer. The securities of a single issuer under this paragraph shall comprise no more than 20 percent of the company's admitted assets.

(c) Government obligations issued or guaranteed by a province or territory of the Dominion of Canada or by a political subdivision thereof, or by an instrumentality of a province, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), does not apply to government obligations under this paragraph.

(d) Revenue obligations issued by a province or territory of the Dominion of Canada or by a political subdivision thereof, or by an instrumentality of a province, territory, or political subdivision thereof. The diversification requirement of subdivision 12, paragraph (b), is applicable to revenue obligations under this paragraph.

Subd. 17. Corporate and business trust obligations. Obligations issued, assumed or guaranteed by a corporation or business trust organized under the laws of the United States of America or any state, commonwealth, or territory of the United States, including the District of Columbia, or the laws of the Dominion of Canada or any province or territory of the Dominion of Canada, or obligations traded on a national securities exchange on the following conditions:

(a) A company may invest in any obligations traded on a national securities exchange;

(b) A company may also invest in any obligations which are secured by adequate security located in the United States or Canada;

(c) A company may also invest in previously outstanding or newly issued obligations not qualifying for investment under paragraph (a) or (b) if the corporation or business trust has qualified net earnings. If the obligations are not newly issued, neither principal nor interest payments on the obligations shall have been in arrears (1) for an aggregate of 90 days during the three-year period preceding the date of investment, or (2) where the obligations have been outstanding for less than 90 days, during the period the obligations have been outstanding;

(d) A company may invest no more than 15 percent of its total admitted assets in noninvestment grade obligations;

(e) A company may invest in federal farm loan bonds and may invest up to 20 percent of its total admitted assets in the obligations of farm mortgage debenture companies; and

(f) A company may not invest more than five percent of its admitted assets in the obligations of any one corporation or business trust; provided, however, that a company may invest in the obligations of a corporation without regard to this paragraph or the subdivision 12, paragraph (b), diversification requirement if: (1) the company is wholly owned by the issuer and affiliates of the issuer of the obligations; (2) the company insures solely the issuer of the obligations and its affiliates; (3) the issuer has a net worth, determined on a consolidated basis, which equals or exceeds $100,000,000; and (4) the issuer and its affiliates forego any and all claims they may have against the Minnesota insurance guaranty association pursuant to chapter 60C in the event of the insolvency of the company. This does not affect the rights of any unaffiliated third party claimant under section 60C.09, subdivision 1.

Subd. 18. Stocks and limited partnerships. (a) Stocks issued or guaranteed by any corporation incorporated under the laws of the United States of America or any state, commonwealth, or territory of the United States, including the District of Columbia, or the laws of the Dominion of Canada or any province or territory of Canada, or stocks or stock equivalents, including American Depository Receipts or unit investment trusts, listed or regularly traded on a national securities exchange on the following conditions:

(1) A company may not invest more than a total of 25 percent of its total admitted assets in stocks, stock equivalents, and convertible issues. Not more than ten percent of a company's total admitted assets may be invested in stocks, stock equivalents, and convertible issues not traded or listed on a national securities exchange or designated or approved for designation upon notice of issuance on the NASDAQ/National Market System. This limitation does not apply to investments under clause (4);

(2) A company may not invest in more than two percent of its total admitted assets in preferred stocks of any corporation which are traded on a national securities exchange and may also invest in other preferred stocks if the issuer has qualified net earnings and if current or cumulative dividends are not then in arrears;

(3) A company may not invest in more than two percent of its total admitted assets in common stocks, common stock equivalents, or securities convertible into common stock or common stock equivalents of any corporation or business trust which are traded on a national securities exchange or designated or approved for designation upon notice of issuance on the NASDAQ/National Market System, and may also invest in other common stocks, stock equivalents, and convertible issues subject to the limitations specified in clause (1);

(4) A company may organize or acquire and hold voting control of a corporation or business trust through its ownership of common stock, common stock equivalents, or other securities, provided the corporation or business trust is: (a) a corporation providing investment advisory, banking, management or sale services to an investment company or to an insurance company, (b) a data processing or computer service company, (c) a mortgage loan corporation engaged in the business of making, originating, purchasing or otherwise acquiring or investing in, and servicing or selling or otherwise disposing of loans secured by mortgages on real property, (d) a corporation if its business is owning and managing or leasing personal property, (e) a corporation providing securities underwriting services or acting as a securities broker or dealer, (f) a real property holding, developing, managing, brokerage or leasing corporation, (g) any domestic or foreign insurance company, (h) any alien insurance company, if the organization or acquisition and the holding of the company is subject to the prior approval of the commissioner of commerce, which approval must be given upon good cause shown and is deemed to have been given if the commissioner does not disapprove of the organization or acquisition within 30 days after notification by the company, (i) an investment subsidiary to acquire and hold investments which the company could acquire and hold directly, if the investments of the subsidiary are considered direct investments for purposes of this chapter and are subject to the same percentage limitations, requirements and restrictions as are contained herein, or (j) any corporation whose business has been approved by the commissioner as complementary or supplementary to the business of the company. A company may invest up to an aggregate of ten percent of its total admitted assets under subclauses (a) to (e) of this clause. The diversification requirement of subdivision 12, paragraph (b), does not apply to this clause;

(5) A company may invest in warrants and rights granted by an issuer to purchase securities of the issuer if that security of the issuer, at the time of the acquisition of the warrant or right to purchase, would qualify as an investment under paragraph (a), clause (2) or (3), whichever is applicable, provided that security meets the standards prescribed in the clause at the time of acquisition of the securities; and

(6)(i) A company may invest in the securities of any face amount certificate company, unit investment trust, or management type investment company, registered or in the process of registration under the Investment Company Act of 1940 as from time to time amended, provided that the aggregate of all these investments other than in securities of money market mutual funds or mutual funds investing primarily in United States government securities, determined at cost, shall not exceed five percent of its total admitted assets; investments may be made under this clause without regard to the percentage limitations applicable to investments in voting securities.

(ii) A company may invest in any proportion of the shares or investment units of an investment company or investment trust, whether or not registered under the Investment Company Act of 1940, which is managed by an insurance company, member bank, trust company regulated by state or federal authority or an investment manager or adviser registered under the Investment Advisers Act of 1940 or qualified to manage the investments of an investment company registered under the Investment Company Act of 1940, provided that the investments of the investment company or investment trust are qualified investments made under this section and that the articles of incorporation, bylaws, trust agreement, investment management agreement, or some other governing instrument limits its investments to investments qualified under this section.

(b) A company may invest in or otherwise acquire and hold a limited partnership interest in any limited partnership formed under the laws of any state, commonwealth, or territory of the United States or under the laws of the United States of America. A company may invest in or otherwise acquire and hold a member interest in any limited liability company formed under the laws of any state, commonwealth, or territory of the United States or under the laws of the United States. No limited partnership or limited liability company member interest shall be acquired if the investment, valued at cost, exceeds two percent of the admitted assets of the company or if the investment, plus the book value on the date of the investment of all limited partnership and limited liability company interests then held by the company and held under the authority of this subdivision, exceeds ten percent of the company's admitted assets. Limited partnership and limited liability company interests traded on a national securities exchange must be classified as stock equivalents and are not subject to the percentage limitations contained in this paragraph.

Subd. 19. Mortgages on real estate. Up to 25 percent of a company's total admitted assets may be invested in loans or obligations secured by a mortgage or a trust deed on real estate located in any state, commonwealth, or territory of the United States, including the District of Columbia, or in any province or territory of the Dominion of Canada, on the following conditions:

(a) A leasehold estate constitutes real estate under this section if its unexpired term on the date of investment is at least five years longer than the term of the obligation secured by it. The obligation must be repayable within the leasehold term in annual or more frequent installments, except that obligations for commercial purposes may begin up to five years after the date of the obligations. The mortgage must entitle the company upon default to be subrogated to all rights of the lessor under the leasehold;

(b) The real estate to which the mortgage applies must be (1) improved with permanent buildings, or (2) used for agriculture or pasture, or (3) income-producing, including but not limited to parking lots and leases, royalty or other mineral interests in properties producing oil, gas or other minerals and interests in properties for the harvesting of forest products, or (4) subject to a definite plan for the commencement of development within five years;

(c) The real estate to which the mortgage applies must be otherwise unencumbered when the mortgage loan is funded except as provided in paragraph (d) and except for encumbrances which do not unreasonably interfere with the intended use of the real estate as security;

(d) The real estate to which the mortgage applies may be subject to a prior mortgage or trust deed if (1) the amount of the obligation is equal to the sum of the company's loan and the other outstanding indebtedness and (2) the company has control over the payments under the prior mortgage or trust deed;

(e) The amount of the obligation may not exceed 80 percent of the real estate. If the amount of the obligation exceeds 66-2/3 percent of the market value of the real estate, principal payments must commence within five years after the date of the mortgage loan and principal and interest on the loan shall be fully amortized by regular installments payable during the term of the loan without irregular or balloon payments, unless the schedule of irregular or balloon payments is more favorable to the insurer than regular installments of equal amount would be. The market value shall be established by the written certification of a licensed real estate appraiser qualified to appraise the particular type of real estate involved. The appraisal must be required at the time the loan is made;

(f) The maximum term of any obligation shall be 40 years, except as provided in paragraph (g) and except for obligations secured by a mortgage or trust deed which are or are to be insured by a private mortgage insurance company approved by the commissioner;

(g) The 25 percent of total admitted asset limitation in the preamble of this subdivision and the maximum amount and term limitations in paragraphs (e) and (f) shall not apply to obligations secured by mortgage or trust deed which are insured or guaranteed by the United States of America or any agency or instrumentality of the United States;

(h) A company may invest in collateralized mortgage obligations, mortgage participation certificates and pools issued or administered by a bank or banks and secured by first mortgages or trust deeds on improved real estate located in the United States provided the private placement memorandum, prospectus or other offering circular, or a written agreement with the issuer of the collateralized mortgage obligations, certificate or other pool interest provides that each loan meets the requirements of this subdivision;

(i) Notwithstanding the restrictions in paragraph (e), if a company disposes of real estate acquired by it under subdivision 20, it may take back a purchase money mortgage from its purchaser in an amount up to 90 percent of the appraised value; and

(j) The vendor's equity in a contract for deed shall be treated as a mortgage for purposes of this subdivision.

Subd. 20. Real estate. (a) Except as provided in paragraphs (b) to (d), a company may only acquire, hold, and convey real estate which:

(1) has been mortgaged to it in good faith by way of security for loans previously contracted, or for money due;

(2) has been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(3) has been purchased at sales on judgments, decrees or mortgages obtained or made for the debts; and

(4) is subject to a contract for deed under which the company holds the vendor's interest to secure the payments the vendee is required to make thereunder.

All the real estate specified in clauses (1) to (3) must be sold and disposed of within five years after the company has acquired title to it, or within five years after it has ceased to be necessary for the accommodation of the company's business, and the company must not hold this property for a longer period unless the company elects to hold the real estate under another section, or unless it procures a certificate from the commissioner of commerce that its interest will suffer materially by the forced sale thereof, in which event the time for the sale may be extended to the time the commissioner directs in the certificate. The market value of real estate specified in clauses (1) to (3) must be established by the written certification of a licensed real estate appraiser. The appraisal is required at the time the company elects to hold the real estate under clauses (1) to (3).

(b) A company may acquire and hold real estate for the convenient accommodation of its business.

(c) A company may acquire real estate or any interest in real estate, including oil and gas and other mineral interests, as an investment for the production of income, and may hold, improve or otherwise develop, subdivide, lease, sell and convey real estate so acquired directly or as a joint venture or through a limited, limited liability, or general partnership in which the company is a partner or through a limited liability company in which the company is a member.

(d) A company may also hold real estate (1) if the purpose of the acquisition is to enhance the sale value of real estate previously acquired and held by the company under this section, and (2) if the company expects the real estate so acquired to qualify under paragraph (b) or (c) above within five years after acquisition.

(e) A company may, after securing the approval of the commissioner, acquire and hold real estate for the purpose of providing necessary living quarters for its employees. The company must dispose of the real estate within five years after it has ceased to be necessary for that purpose unless the commissioner agrees to extend the holding period upon application by the company.

(f) A company may not invest more than 25 percent of its total admitted assets in real estate. The cost of any parcel of real estate held for both the accommodation of business and for the production of income must be allocated between the two uses annually. No more than ten percent of a company's total admitted assets may be invested in real estate held under paragraph (b). No more than 15 percent of a company's total admitted assets may be invested in real estate held under paragraph (c). No more than three percent of its total admitted assets may be invested in real estate held under paragraph (e). Upon application by a company, the commissioner of commerce may increase any of these limits up to an additional five percent.

Subd. 21. Foreign investments. Obligations of and investments in foreign countries, on the following conditions:

(a) a company may acquire and hold any foreign investments which are required as a condition of doing business in the foreign country or necessary for the convenient accommodation of its foreign business. An investment is considered necessary for the convenient accommodation of the insurance company's foreign business only if it is demonstrably and directly related in size and purpose to the company's foreign insurance operations; and

(b) a company may also invest not more than five percent of its total admitted assets in any combination of:

(1) the obligations of foreign governments, corporations, or business trusts;

(2) obligations of federal, provincial, or other political subdivisions backed by the full faith and credit of the foreign governmental unit;

(3) or in the stocks or stock equivalents or obligations of foreign corporations or business trusts not qualifying for investment under subdivision 12, if the obligations, stocks or stock equivalents are listed or regularly traded on the London, Paris, Zurich, or Tokyo stock exchange or any similar regular securities exchange not disapproved by the commissioner within 30 days' following notice from the company of its intention to invest in these securities.

Subd. 22. Personal property under lease. Personal property for intended lease or rental in the United States or Canada. A company may not invest more than five percent of its total admitted assets under this subdivision. In cases where the asset leased would otherwise be nonadmitted, the asset or associated lease is nonadmitted.

Subd. 23. Collateral loans. Obligations having adequate security if:

(a) The collateral is legally assigned or delivered to the company;

(b) The company has the right to declare the obligation immediately due and payable if the security thereafter depreciates to the point where the investment would not qualify under paragraph (c); provided, that additional qualifying security may be pledged to allow the investment to remain qualified at its face value;

(c) The collateral must at the time of delivery or assignment have a market value of at least, in the case of cash, or a letter of credit meeting the requirements of subdivision 11, paragraph (f), equal to and, in all other cases, 1-1/4 times the amount of the unpaid balance of the obligations.

A collateral loan made by a company to its parent corporation or an affiliated party must be secured by collateral: (i) with a market value equal to the amount of the unpaid balance of the obligations, and (ii) which is issued or guaranteed by the United States of America or an agency or an instrumentality thereof, or any state or territory thereof, and is secured by the full faith and credit of the United States of America or any state or territory thereof. A company may not invest more than five percent of its total admitted assets under this subdivision.

Subd. 24. Options. (a) A company may sell exchange-traded call options against stocks or other securities owned by the company and may purchase exchange-traded call options in a closing transaction against a call option previously written by the company.

(b) A company may purchase or sell other exchange-traded call options and may sell or purchase exchange-traded put options only if, to the extent and on terms and conditions the commissioner determines to be consistent with the purposes of this section.

Subd. 24a. Repealed, 1999 c 177 s 88

Subd. 25. Unrestricted surplus. A company may invest its unrestricted surplus, in securities or property of any kind, without restriction or limitation except as may be imposed on business corporations in general.

Subd. 25a. Replication transactions. An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments applicable to the insurer. Replication transactions are permitted only under the authority of subdivision 25. An insurer may invest its unrestricted surplus in a replication transaction only to the extent that the replicated investment position does not cause the total positions represented by the unrestricted surplus to be greater than the total positions represented by the unrestricted surplus as would be permitted in the absence of the replicated investment position.

Subd. 26. Rules. (a) The commissioner may adopt appropriate rules to carry out the purpose and provisions of this section.

(b) A company may make qualified investments in any other type of investment or exceeding any limitations of quality, quantity, or percentage of admitted assets contained in this section with the written order of the commissioner. This approval is at the discretion of the commissioner, provided that the additional investments allowed by the commissioner's written order may not exceed five percent of the company's admitted assets.

(c) Nothing authorized in this subdivision negates or reduces the investment authority granted in subdivisions 1 to 25.

HIST: 1967 c 395 art 1 s 11; 1969 c 7 s 14-16; 1969 c 494 s 5-11; 1974 c 64 s 4,5; 1978 c 465 s 5; 1981 c 211 s 9-26,42; 1Sp1981 c 4 art 4 s 6,7; 1982 c 424 s 10,11; 1982 c 622 s 1; 1983 c 289 s 114 subd 1; 1983 c 340 s 1-8; 1984 c 382 s 3; 1984 c 655 art 1 s 92; 1Sp1985 c 16 art 2 s 17; 1986 c 444; 1987 c 189 s 1,2; 1991 c 325 art 8 s 1-17; art 10 s 6; 1992 c 540 art 2 s 5,6; 1993 c 13 art 2 s 1; 1993 c 299 s 1; 1994 c 425 s 2; 1995 c 214 s 5,6; 1996 c 446 art 2 s 5; 2000 c 350 s 1; 2001 c 131 s 1,2; 2001 c 215 s 3



Section 60A.111 Repealed, 2001 c 215 s 41

60A.111 Repealed, 2001 c 215 s 41



Section 60A.112 Investment policy required.

60A.112 Investment policy required.

Each domestic company must have a written investment policy, designed to provide guidance for investment decisions by management. The policy must be approved by its board of directors. The policy must be reviewed by the company's board of directors and reapproved no less often than once every 12 months. The investment policy must address asset type diversification, diversification within asset types, concentration risks, interest rate risk, liquidity, foreign investments, loans secured by real estate, and investment real estate. The policy must set forth, in detail, company practices relating to internal controls regarding the delegation of investment authority within the company.

The board of directors must also determine at least annually the extent to which the company has complied with its investment policy within the preceding 12 months and shall adopt a written determination.

The company must file, as an attachment to its annual statement, a certification that:

(1) the company has a written investment policy meeting the requirements of this section;

(2) the company's board of directors has reviewed and approved or reapproved the policy within the period covered by the annual statement; and

(3) the company's board of directors performed the compliance review and made the written determination required by this section for the period covered by the annual statement.

A company's failure to meet the requirements of this section does not affect its ability to enforce its legal or equitable rights with respect to its investments.

HIST: 1991 c 325 art 18 s 1; 1992 c 540 art 2 s 7



Section 60A.12 Assets and liabilities.

60A.12 Assets and liabilities.

Subdivision 1. Repealed, 2000 c 350 s 16

Subd. 2. Repealed, 1991 c 325 art 8 s 18

Subd. 3. Repealed, 2000 c 350 s 16

Subd. 4. Repealed, 2000 c 350 s 16

Subd. 5. Loss reserves. When, in the judgment of the commissioner, the loss reserves, calculated in accordance with statutory accounting practices as set forth in the National Association of Insurance Commissioners' accounting practices and procedures manual are inadequate, the commissioner may require the corporation to maintain additional reserves.

Subd. 6. Repealed, 1978 c 465 s 15

Subd. 7. Repealed, 2000 c 350 s 16

Subd. 8. Repealed, 2000 c 350 s 16

Subd. 9. Repealed, 2000 c 350 s 16

Subd. 10. Repealed, 1993 c 299 s 33

HIST: 1967 c 395 art 1 s 12; 1975 c 359 s 23; 1978 c 465 s 6; 1986 c 444; 1991 c 325 art 16 s 1; 1992 c 540 art 2 s 8; 1992 c 564 art 1 s 17,54; 1993 c 299 s 2; 2000 c 350 s 2



Section 60A.121 Valuations; definitions.

60A.121 Valuations; definitions.

Subdivision 1. Application. The definitions in this section apply to sections 60A.121 to 60A.127.

Subd. 2. Commercial mortgage loan. "Commercial mortgage loan" means a loan by an insurer secured by a mortgage on commercial real estate. "Commercial mortgage loan" does not include loans secured by residential real estate containing four or fewer dwelling units or agricultural real estate.

Subd. 2a. Contractual terms. "Contractual terms" means the principal and interest payments of the commercial mortgage loan as scheduled in the mortgage agreement.

Subd. 3. Delinquent mortgage loan. "Delinquent mortgage loan" means a loan 90 days delinquent on a required payment of principal or interest.

Subd. 4. Distressed mortgage loan. "Distressed mortgage loan" means a loan, other than a delinquent loan, that is determined by the management of the insurer, in the exercise of its prudent investment judgment, to involve circumstances that create a reasonable probability that the loan may become a delinquent mortgage loan or a mortgage loan in foreclosure.

Subd. 5. Independent appraiser. "Independent appraiser" means a person not employed by the insurer, by an affiliate of the insurer, or by an investment advisor to the insurer who develops and communicates real estate appraisals and holds a current, valid license issued under section 82B.02, or a similar law enacted by another state.

Subd. 6. Internal appraisal. "Internal appraisal" means an appraisal to determine current market value made by an internal appraiser and based upon an evaluation of:

(1) the property based upon a physical inspection of the premises;

(2) the current and expected stabilized cash flow generated by the property;

(3) the current and expected stabilized market rents in the geographic market where the property is located; and

(4) the current and stabilized occupancy rates for the geographic market where the property is located.

Subd. 7. Internal appraiser. "Internal appraiser" means an individual:

(1) employed by an insurer, by an affiliate of the insurer, or by an investment advisor to an insurer;

(2) who has training and experience qualifying the individual to appraise the value of commercial real estate;

(3) whose direct or indirect compensation is not dependent upon the outcome of the appraisals performed under sections 60A.121 to 60A.126; and

(4) who has direct reporting access to the chief investment officer of the insurer.

Subd. 8. Insurer. "Insurer" means a domestic insurance company.

Subd. 9. Mortgage loan in foreclosure. "Mortgage loan in foreclosure" means (1) a loan in the process of foreclosure including the time required for expiration of any equitable or statutory redemption rights; (2) a loan to a mortgagor who is the subject of a bankruptcy petition and who is not making payments according to the contractual terms; or (3) a loan secured by a mortgage on real estate that is subject to a senior mortgage or other lien that is being foreclosed.

Subd. 10. Performing mortgage loan. "Performing mortgage loan" means a mortgage loan current in payment and not in distress.

Subd. 10a. Permanently impaired. A commercial mortgage loan will be "permanently impaired" when, based on current information and events, it is probable that an insurer will be unable to collect all amounts due according to the contractual terms.

Subd. 11. Real estate owned. "Real estate owned" means real property owned and acquired by an insurer through or in lieu of foreclosure and as to which all equitable or statutory rights of redemption have expired.

Subd. 12. Restructured mortgage loan. "Restructured mortgage loan" means a loan where:

(1) material delinquent payments or accrued interest are capitalized and added to the balance of an outstanding loan; or

(2) the insurer has abated or reduced interest payments below market rates existing at the date of restructuring.

HIST: 1991 c 325 art 19 s 1; 2000 c 350 s 3-5



Section 60A.122 Required written procedures for valuations.

60A.122 Required written procedures for valuations.

An insurer shall establish written procedures, approved by the company's board of directors, for the valuation of commercial mortgage loans and real estate owned. The procedures must be made available to the commissioner upon request. The commissioner shall review the insurer's compliance with the procedures in any examination of the insurer under section 60A.031.

HIST: 1991 c 325 art 19 s 2



Section 60A.123 Valuation procedure.

60A.123 Valuation procedure.

Subdivision 1. Requirement. An insurer shall value its commercial mortgage loans and real estate acquired through foreclosure of commercial mortgage loans as provided in this section for the purpose of establishing a valuation allowance or fair values of the investments and for statutory accounting purposes.

Subd. 2. Performing mortgage loan. A performing mortgage loan must be carried at its amortized acquisition cost.

Subd. 3. Distressed mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of its commercial mortgage loans which it classifies as distressed mortgage loans. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal made by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer will determine the fair value of its distressed mortgage loans through an evaluation of each specific distressed mortgage loan. The fair value must be based upon an internal appraisal or an appraisal conducted by an independent appraiser.

(c) For distressed mortgage loans, the insurer shall measure impairment based on the fair value of the collateral less estimated costs to obtain and sell. A valuation allowance should be established for the difference between the adjusted fair value of the collateral and the amortized acquisition cost of its distressed mortgage loans.

Subd. 4. Delinquent mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of each delinquent mortgage loan. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer shall either take a charge against its surplus or establish a reserve for the difference between the fair value and the amortized acquisition cost of its delinquent mortgage loans.

Subd. 5. Restructured mortgage loan. (a) The insurer shall make an evaluation of the appropriate fair value of each restructured mortgage loan. The fair value must be based upon one or more of the following procedures:

(1) an internal appraisal;

(2) an appraisal by an independent appraiser;

(3) the value of guarantees or other credit enhancements related to the loan.

(b) The insurer shall measure impairment based on the fair value of the collateral less estimated costs to obtain and sell. The difference between the adjusted fair value of the collateral and other assets received and the amortized acquisition cost of its restructured mortgage loans must be recorded as a direct write-down and a new cost basis established.

Subd. 6. Mortgage loan in foreclosure. (a) The insurer shall make an evaluation of the appropriate fair value of each mortgage loan in foreclosure. The fair value must be based upon an appraisal made by an independent appraiser and must be adjusted for additional expenses, such as insurance, taxes, and legal fees that have been imposed to protect the investment or to obtain clear title to the property to the extent these amounts are expected to be recoverable from the disposition of the property.

(b) The insurer shall record as a direct write-down the difference between the fair value and the amortized acquisition cost of its mortgage loans in the process of foreclosure.

Subd. 7. Real estate owned. (a) The insurer shall make an evaluation of the appropriate fair value of real estate owned. The fair value must be based upon an appraisal made by an independent appraiser and must be adjusted for additional expenses, such as insurance, taxes, and legal fees that have been imposed to protect the investment or to obtain clear title to the property to the extent these amounts are expected to be recoverable from the disposition of the property.

(b) The insurer shall record as a direct write-down the difference between the fair value and the amortized acquisition cost of real estate owned.

HIST: 1991 c 325 art 19 s 3; 2000 c 350 s 6



Section 60A.124 Independent audit.

60A.124 Independent audit.

The audit report of the independent certified public accountant that performs the audit of an insurer's annual statement as required under section 60A.129, subdivision 3, paragraph (a), should contain a statement as to whether anything, in connection with their audit, came to their attention that caused them to believe that the insurer failed to adopt and consistently apply the valuation procedure as required by sections 60A.122 and 60A.123.

HIST: 1991 c 325 art 19 s 4; 1992 c 540 art 2 s 9; 1995 c 258 s 4



Section 60A.125 Appraisal by independent appraiser.

60A.125 Appraisal by independent appraiser.

Subdivision 1. Mortgage loans in the process of foreclosure. An insurer may rely upon an appraisal by an independent appraiser to determine the carrying value of mortgage loans in the process of foreclosure only if the date of the appraisal is within six months of the date the foreclosure procedure is begun. If no appraisal exists, the insurer shall acquire an appraisal within six months after the foreclosure proceeding has begun.

Subd. 2. Real estate owned. An insurer may rely upon an appraisal by an independent appraiser to determine the carrying value of real estate owned only if the date of the appraisal is within six months of the date when title to the property was acquired. If no appraisal exists, the insurer shall acquire an appraisal within six months after title to the property is acquired.

Subd. 3. Repealed, 2000 c 350 s 16

HIST: 1991 c 325 art 19 s 5



Section 60A.126 Reports to board; valuations.

60A.126 Reports to board; valuations.

The management of the insurer shall make periodic reports, at least annually, to its board of directors, or an appropriate committee of the board, as to the application of the insurer's valuation procedures adopted under sections 60A.121 to 60A.127.

HIST: 1991 c 325 art 19 s 6



Section 60A.127 Independent appraisals of certain properties.

60A.127 Independent appraisals of certain properties.

Subdivision 1. Random sample appraisal requirement. Each domestic insurer that does not obtain independent appraisals of all distressed, delinquent, and restructured mortgage loans and use such appraisals to determine the carrying values for its annual statement shall obtain independent appraisals of a random sample of those loans for which it did not obtain and use such appraisals. The independent appraisals must be obtained by the insurer no later than 60 days after the filing of the insurer's annual statement. The loans to be sampled do not include loans for which the insurer determined the carrying value on the basis of guarantees or other credit enhancements.

Subd. 2. Sampling procedure; rules. The commissioner may adopt rules specifying the percentage of distressed, delinquent, and restructured loans for which the insurer must obtain an independent appraisal. The percentage may vary between insurers or types of loans and may apply to the number of loans, the dollar value of loans, or both. The rules may also specify a procedure for determining how to identify the specific loans for which an appraisal is required. The commissioner may adopt under this subdivision only rules that would require sampling no less extensive than that required by subdivision 3.

Subd. 3. Statutory sampling procedure. (a) Unless and until rules authorized by subdivision 2 are adopted, each domestic insurer must:

(1) obtain an independent appraisal of five percent of its distressed, delinquent, or restructured loans required to be sampled under subdivision 1; and

(2) establish a uniform system of assigning sequential numbers to its distressed, delinquent, or restructured loans based upon the date on which a loan first enters one of those categories, and then obtain an independent appraisal of every 20th loan required to be sampled under subdivision 1, beginning with the tenth loan or with the loan having another number that the commissioner may announce on or within five business days after the due date for filing of the annual statement.

(b) A domestic insurer may use a sampling procedure different from that described in paragraph (a) with the prior approval of the commissioner. The commissioner may grant such approval only if the different procedure would result in a sampling that is at least as accurate and as extensive under the circumstances as the method required by paragraph (a).

Subd. 4. Recordkeeping; reporting. The independent appraisals must be kept in the insurer's records and must be available to the commissioner upon request. Each insurer must file with the commissioner an annual report listing each mortgage loan for which the insurer obtained an independent appraisal under this section and showing for each of those loans the appraisal value, the carrying value determined by the insurer, and other information required by the commissioner. The report must be filed with the commissioner no later than 120 days after the filing of the annual report.

Subd. 5. Additional requirements. If the commissioner determines, on the basis of the report of independent appraisals required by subdivision 4, that the carrying values shown on the annual statement, determined by methods other than an independent appraisal, overstate the market value of the loans required to be sampled, the commissioner may require any of the following procedures:

(1) independent appraisals of additional loans from the loans required to be sampled;

(2) filing of a supplement to, or a revision of, the annual statement, showing revised carrying values for all or any appropriate portion of the loans required to be sampled; and

(3) a second independent appraisal for any loan for which an independent appraisal was obtained under this section.

Subd. 6. Selection of independent appraiser. The insurer shall not obtain more than one-third of the independent appraisals required under this section from any one appraiser or from any one firm.

Subd. 7. Powers in this section not limiting. This section does not limit any powers otherwise available to the commissioner.

HIST: 1991 c 325 art 19 s 7



Section 60A.128 Repealed, 2000 c 350 s 16

60A.128 Repealed, 2000 c 350 s 16



Section 60A.1285 Other impairments.

60A.1285 Other impairments.

If distressed or delinquent mortgage loans being valued according to section 60A.123, subdivisions 3 and 4, are determined to be permanently impaired, a direct write-down must be recognized as a realized loss, and a new cost basis established.

HIST: 2000 c 350 s 7



Section 60A.129 Loss reserve certification and annual audit.

60A.129 Loss reserve certification and annual audit.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Qualified actuary," except as it relates to subdivision 2, paragraph (c), for companies authorized to provide life insurance coverage under section 60A.06, subdivision 1, clause (4), is a person who is either:

(1) a member in good standing of the Casualty Actuarial Society; or

(2) a member in good standing of the American Academy of Actuaries who has been approved as qualified for signing casualty loss reserve opinions by the Casualty Practice Council of the American Academy of Actuaries; or

(3) a person who otherwise has competency in loss reserve evaluation as demonstrated to the satisfaction of the insurance regulatory official of the domiciliary state. In such case, at least 90 days prior to the filing of its annual statement, the insurer must request approval that the person be deemed qualified and that request must be approved or denied. The request must include the National Association of Insurance Commissioners biographical form and a list of all loss reserve opinions issued in the last three years by this person.

(b) For purposes of subdivision 2, paragraph (c), a qualified actuary for companies authorized to write life insurance coverage under section 60A.06, subdivision 1, clause (4), shall be:

(1) a member in good standing of the American Academy of Actuaries;

(2) qualified to sign statements of actuarial opinion for life and health insurance company annual statements in accordance with the American Academy of Actuaries qualification standards for actuaries signing these statements;

(3) familiar with the valuation requirements applicable to life and health insurance companies.

(c) A qualified actuary as defined by this subdivision is an individual who:

(1) has not been found by the commissioner, or if so found has subsequently been reinstated as a qualified actuary, following appropriate notice and hearing to have:

(i) violated any provision of, or any obligation imposed by, the state insurance law or other law in the course of the actuary's dealings as a qualified actuary;

(ii) been found guilty of fraudulent or dishonest practices;

(iii) demonstrated incompetency, lack of cooperation, or untrustworthiness to act as a qualified actuary; or

(iv) submitted to the commissioner during the past five years, pursuant to this chapter, an actuarial opinion that the commissioner rejected because it did not meet the provisions of this chapter including standards set by the actuarial standards board;

(2) has resigned or been removed as an actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of failure to adhere to generally acceptable actuarial standards of the American Academy of Actuaries; and

(3) has not failed to notify the commissioner of any action taken by any commissioner of any other state similar to that under clause (1).

(d) "Accountant" and "independent public accountant" mean an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant or firm is licensed to practice. For Canadian and British companies, the term means a Canadian-chartered or British-chartered accountant.

Subd. 2. Loss reserve certification. (a) Each domestic company engaged in providing the types of coverage described in section 60A.06, subdivision 1, clause (1), (2), (3), (5)(b), (6), (8), (9), (10), (11), (12), (13), or (14), must have its loss reserves certified by a qualified actuary. The company must file the certification with the commissioner within 30 days of completion of the certification, but not later than June 1. The actuary providing the certification may be an employee of the company but the commissioner may still require an independent actuarial certification as described in subdivision 1. This subdivision does not apply to township mutual companies, or to other domestic insurers having less than $1,000,000 of premiums written in any year and fewer than 1,000 policyholders. The commissioner may allow an exception to the stand alone certification where it can be demonstrated that a company in a group has a pooling or 100 percent reinsurance agreement used in a group which substantially affects the solvency and integrity of the reserves of the company, or where it is only the parent company of a group which is licensed to do business in Minnesota. If these circumstances exist, the company may file a written request with the commissioner for an exception. Companies writing reinsurance alone are not exempt from this requirement. The certification must contain the following statement: "In my opinion, the reserves described in this certification are consistent with reserves computed in accordance with standards and principles established by the Actuarial Standards Board and are fairly stated."

(b) Each foreign company engaged in providing the types of coverage described in section 60A.06, subdivision 1, clause (1), (2), (3), (5)(b), (6), (8), (9), (10), (11), (12), (13), or (14), required by this section to file an annual audited financial report, whose total net earned premium for Schedule P, Part 1A to Part 1H plus Part 1R, (Schedule P, Part 1A to Part 1H plus Part 1R, Column 4, current year premiums earned, from the company's most currently filed annual statement) is equal to one-third or more of the company's total net earned premium (Underwriting and Investment Exhibit, Part 2, Column 4, total line, of the annual statement) must have a reserve certification by a qualified actuary at least every three years. In the year that the certification is due, the company must file the certification with the commissioner within 30 days of completion of the certification, but not later than June 1. The actuary providing the certification must not be an employee of the company. Companies writing reinsurance alone are not exempt from this requirement. The certification must contain the following statement: "The loss reserves and loss expense reserves have been examined and found to be calculated in accordance with generally accepted actuarial principles and practices and are fairly stated."

(c) Each company providing life and/or health insurance coverages described in section 60A.06, subdivision 1, clause (4) or (5)(a), required by this section to file an audited annual financial report, whose premiums and annuity considerations (net of reinsurance) from accident and health equal one-third or more of the company's total premiums and annuity considerations (net of reinsurance), as reported in the summary of operations, must have its aggregate reserve for accident and health policies and liability for policy and contract claims for accident and health certified by a qualified actuary at least once every three years. The actuary providing the certification must not be an employee of the company. Companies writing reinsurance alone are not exempt from this requirement. The certification must contain the following statement: "The policy and contract claims reserves for accident and health have been examined and found to be calculated in accordance with generally accepted actuarial principles and practices and are fairly stated."

Subd. 3. Annual audit. (a) Every insurance company doing business in this state, including fraternal benefit societies, reciprocal exchanges, service plan corporations licensed pursuant to chapter 62C, and legal service plans licensed pursuant to chapter 62G, unless exempted by the commissioner pursuant to subdivision 5, paragraph (a), or by subdivision 7, shall have an annual audit of the financial activities of the most recently completed calendar year performed by an independent certified public accountant, and shall file the report of this audit with the commissioner on or before June 1 for the immediately preceding year ending December 31. The commissioner may require an insurer to file an audited financial report earlier than June 1 with 90 days' advance notice to the insurer.

Extensions of the June 1 filing date may be granted by the commissioner for 30-day periods upon a showing by the insurer and its independent certified public accountant of the reasons for requesting the extension and a determination by the commissioner of good cause for the extension.

The request for extension must be submitted in writing not less than ten days before the due date in sufficient detail to permit the commissioner to make an informed decision with respect to the requested extension.

(b) Foreign and alien insurers filing audited financial reports in another state under the other state's requirements of audited financial reports which have been found by the commissioner to be substantially similar to these requirements are exempt from this subdivision if a copy of the audited financial report, accountant's letter of qualifications, and report on significant deficiencies in internal controls, which are filed with the other state, are filed with the commissioner in accordance with the filing dates specified in paragraphs (a) and (l), (Canadian insurers may submit accountants' reports as filed with the Canadian Dominion Department of Insurance); and a copy of any notification of adverse financial condition report filed with the other state is filed with the commissioner within the time specified in paragraph (k). This paragraph does not prohibit or in any way limit the commissioner from ordering, conducting, and performing examinations of insurers under the authority of this chapter.

(c)(i) The annual audited financial report shall report, in conformity with statutory accounting practices required or permitted by the commissioner of insurance of the state of domicile, the financial position of the insurer as of the end of the most recent calendar year and the results of its operations, cash flows, and changes in capital and surplus for the year ended. The annual audited financial report shall include a report of an independent certified public accountant; a balance sheet reporting admitted assets, liabilities, capital, and surplus; a statement of operations; a statement of cash flows; a statement of changes in capital and surplus; and notes to the financial statements.

(ii) The notes required under item (i) shall be those required by the appropriate National Association of Insurance Commissioners annual statement instructions and National Association of Insurance Commissioners Accounting Practices and Procedures Manual and shall include reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed under section 60A.13, subdivision 1, with a written description of the nature of these differences.

(iii) The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the insurer filed with the commissioner. The financial statement shall be comparative, presenting the amounts as of December 31 of the current year and the amounts as of the immediately preceding December 31. In the first year in which an insurer is required to file an audited financial report, the comparative data may be omitted. The amounts may be rounded to the nearest $1,000, and all insignificant amounts may be combined.

(d) Each insurer required by this section to file an annual audited financial report must notify the commissioner in writing of the name and address of the independent certified public accountant or accounting firm retained to conduct the annual audit within 60 days after becoming subject to the annual audit requirement. The insurer shall obtain from the accountant a letter which states that the accountant is aware of the provisions that relate to accounting and financial matters in the insurance laws and the rules of the insurance regulatory authority of the state of domicile. The letter shall affirm that the accountant will express an opinion on the financial statements in terms of their conformity to the statutory accounting practices prescribed or otherwise permitted by that insurance regulatory authority, specifying the exceptions believed to be appropriate. A copy of the accountant's letter shall be filed with the commissioner.

(e) If an accountant who was the accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall notify the commissioner of this event within five business days. Within ten business days of this notification, the insurer shall also furnish the commissioner with a separate letter stating whether in the 24 months preceding this event there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of the former accountant, would have caused that person to make reference to the subject matter of the disagreement in connection with the opinion. The disagreements required to be reported in response to this paragraph include both those resolved to the former accountant's satisfaction and those not resolved to the former accountant's satisfaction. Disagreements contemplated by this section are those disagreements between personnel of the insurer responsible for presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall also in writing request the former accountant to furnish a letter addressed to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for any disagreement. The insurer shall furnish this responsive letter from the former accountant to the commissioner together with its own.

(f) The commissioner shall not recognize any person or firm as a qualified independent certified public accountant that is not in good standing with the American Institute of Certified Public Accountants and in all states in which the accountant is licensed to practice, or for a Canadian or British company, that is not a chartered accountant. Except as otherwise provided, an independent certified public accountant shall be recognized as qualified as long as the person conforms to the standards of the person's profession, as contained in the Code of Professional Ethics of the American Institute of Certified Public Accountants and the rules of professional conduct of the Minnesota board of public accountancy or similar code.

(g) No partner or other person responsible for rendering a report for calendar year 1997 and thereafter may act in that capacity for more than seven consecutive years. Following any period of service, the person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of two years. An insurer may make application to the commissioner for relief from the above rotation requirement on the basis of unusual circumstances. The commissioner may consider the number of partners, the expertise of the partners or the number of insurance clients in the currently registered firm, the premium volume of the insurer, or the number of jurisdictions in which the insurer transacts business in determining if the relief should be granted.

(h) The commissioner shall not recognize as a qualified independent certified public accountant, nor accept any audited financial report, prepared in whole or in part by any natural person who has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, United States Code, title 18, sections 1961 to 1968, or any dishonest conduct or practices under federal or state law, has been found to have violated the insurance laws of this state with respect to any previous reports submitted under this section, or has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of this section.

(i) The commissioner, after notice and hearing under chapter 14, may find that the accountant is not qualified for purposes of expressing an opinion on the financial statements in the annual audited financial report. The commissioner may require the insurer to replace the accountant with another whose relationship with the insurer is qualified within the meaning of this section.

(j) Financial statements furnished under paragraph (a), shall be examined by an independent certified public accountant. The examination of the insurer's financial statements shall be conducted in accordance with generally accepted auditing standards and consideration should be given to other procedures illustrated in the Financial Condition Examiners Handbook, issued by the National Association of Insurance Commissioners, as the independent certified public accountant considers necessary.

(k) The insurer required to furnish the annual audited financial report shall require the independent certified public accountant to provide written notice within five business days to the board of directors of the insurer or its audit committee of any determination by that independent certified public accountant that the insurer has materially misstated its financial condition as reported to the commissioner as of the balance sheet date currently under examination or that the insurer does not meet the minimum capital and surplus requirement of section 60A.07 as of that date. An insurer required to file an annual audited financial report who received a notification of adverse financial condition from the accountant shall file a copy of the notification with the commissioner within five business days of the receipt of the notification. The insurer shall provide the independent certified public accountant making the notification with evidence of the report being furnished to the commissioner. If the independent certified public accountant fails to receive the evidence within the required five-day period, the independent certified public accountant shall furnish to the commissioner a copy of the notification to the board of directors or its audit committee within the next five business days. No independent certified public accountant shall be liable in any manner to any person for any statement made in connection with this paragraph if the statement is made in good faith in compliance with this paragraph. If the accountant becomes aware of facts which might have affected the audited financial report after the date it was filed under this section, the accountant shall take the action prescribed by Professional Standards issued by the American Institute of Certified Public Accountants.

(l) In addition to the annual audited financial statements, each insurer shall furnish the commissioner with a written report prepared by the accountant describing significant deficiencies in the insurer's internal control structure noted by the accountant during the audit. The accountant shall follow the professional standards issued by the American Institute of Certified Public Accountants, which require an accountant to communicate significant deficiencies, known as reportable conditions, noted during a financial statement audit, to the appropriate parties within an entity. No report shall be issued if the accountant does not identify significant deficiencies. Any such report by the accountant describing significant deficiencies in the insurer's internal control structure, shall be filed annually by the insurer with the commissioner within 60 days after the filing of the annual audited financial statements. This report on internal control shall be in the form prescribed by generally accepted auditing standards. The insurer shall provide the commissioner with a description of remedial actions taken or proposed to correct significant deficiencies, if those actions are not described in the accountant's report.

(m) The accountant shall furnish the insurer in connection with, and for inclusion in, the filing of the annual audited financial report, a letter stating that the accountant is independent with respect to the insurer and conforms to the standards of the accountant's profession as contained in the Code of Professional Ethics of the American Institute of Certified Public Accountants and the rules of professional conduct of the Minnesota board of accountancy or similar code; the background and experience in general, and the experience in audits of insurers of the staff assigned to the engagement and whether each is an independent certified public accountant; that the accountant understands that the annual audited financial report and the opinion thereon will be filed in compliance with this statute and that the commissioner will be relying on this information in the monitoring and regulation of the financial position of insurers; that the accountant consents to the requirements of paragraph (n) and that the accountant consents and agrees to make available for review by the commissioner, or the commissioner's designee or appointed agent, the workpapers, as defined in paragraph (n); a representation that the accountant is properly licensed by the appropriate state licensing authority and is a member in good standing in the American Institute of Certified Public Accountants; and, a representation that the accountant complies with paragraph (f). Nothing in this section shall be construed as prohibiting the accountant from utilizing staff the accountant deems appropriate where use is consistent with the standards prescribed by generally accepted auditing standards.

(n) Workpapers are the records kept by the independent certified public accountant of the procedures followed, tests performed, information obtained, and conclusions reached pertinent to the independent certified public accountant's examination of the financial statements of an insurer. Workpapers may include audit planning documents, work programs, analyses, memoranda, letters of confirmation and representation, management letters, abstracts of company documents, and schedules or commentaries prepared or obtained by the independent certified public accountant in the course of the examination of the financial statements of an insurer and that support the accountant's opinion. Every insurer required to file an audited financial report shall require the accountant, through the insurer, to make available for review by the examiners the workpapers prepared in the conduct of the examination and any communications related to the audit between the accountant and the insurer. The workpapers shall be made available at the offices of the insurer, at the offices of the commissioner, or at any other reasonable place designated by the commissioner. The insurer shall require that the accountant retain the audit workpapers and communications until the commissioner has filed a report on examination covering the period of the audit but no longer than seven years after the period reported upon. In the conduct of the periodic review by the examiners, it shall be agreed that photocopies of pertinent audit workpapers may be made and retained by the commissioner. These copies shall be part of the commissioner's workpapers and shall be given the same confidentiality as other examination workpapers generated by the commissioner.

(o)(i) In the case of Canadian and British insurers, the annual audited financial report means the annual statement of total business on the form filed by these companies with their domiciliary supervision authority and duly audited by an independent chartered accountant.

(ii) For these insurers, the letter required in paragraph (d), shall state that the accountant is aware of the requirements relating to the annual audited statement filed with the commissioner under paragraph (a), and shall affirm that the opinion expressed is in conformity with those requirements.

(p) The audit report of the independent certified public accountant that performs the audit of an insurer's annual statement as required under paragraph (a), shall contain a statement as to whether anything, in connection with the audit, came to the accountant's attention that caused the accountant to believe that the insurer failed to adopt and consistently apply the valuation procedures as required by sections 60A.122 and 60A.123.

Subd. 4. Examinations. (a) The commissioner or a designated representative shall determine the nature, scope, and frequency of examinations under this section conducted by examiners under section 60A.031. These examinations may cover all aspects of the insurer's assets, condition, affairs, and operations and may include and be supplemented by audit procedures performed by independent certified public accountants. Scheduling of examinations will take into account all relevant matters with respect to the insurer's condition, including results of the National Association of Insurance Commissioners, Insurance Regulatory Information Systems, changes in management, results of market conduct examinations, and audited financial reports. The type of examinations performed by examiners under this section shall be compliance examinations, targeted examinations, and comprehensive examinations.

(b) Compliance examinations will consist of a review of the accountant's workpapers defined under this section and a general review of the insurer's corporate affairs and insurance operations to determine compliance with the Minnesota insurance laws and the rules of the department of commerce. The examiners may perform alternative or additional examination procedures to supplement those performed by the accountant when the examiners determine that the procedures are necessary to verify the financial condition of the insurer.

(c) Targeted examinations may cover limited areas of the insurer's operations as the commissioner may deem appropriate.

(d) Comprehensive examinations will be performed when the report of the accountant as provided for in subdivision 3, paragraph (g), the notification required by subdivision 3, paragraph (h), the results of compliance or targeted examinations, or other circumstances indicate in the judgment of the commissioner or a designated representative that a complete examination of the condition and affairs of the insurer is necessary.

(e) Upon completion of each targeted, compliance, or comprehensive examination, the examiner appointed by the commissioner shall make a full and true report on the results of the examination. Each report shall include a general description of the audit procedures performed by the examiners and the procedures of the accountant that the examiners may have utilized to supplement their examination procedures and the procedures that were performed by the registered independent certified public accountant if included as a supplement to the examination.

Subd. 5. Consolidated filing. (a) The commissioner may allow an insurer to file a consolidated loss reserve certification required by subdivision 2, in lieu of separate loss certifications and may allow an insurer to file consolidated or combined audited financial statements required by subdivision 3, paragraph (a), in lieu of separate annual audited financial statements, where it can be demonstrated that an insurer is part of a group of insurance companies that has a pooling or 100 percent reinsurance agreement which substantially affects the solvency and integrity of the reserves of the insurer and the insurer cedes all of its direct and assumed business to the pool. An affiliated insurance company not meeting these requirements may be included in the consolidated or combined audited financial statements, if the company's total admitted assets are less than five percent of the consolidated group's total admitted assets. If these circumstances exist, then the company may file a written application to file a consolidated loss reserve certification and/or consolidated or combined audited financial statements. This application shall be for a specified period.

(b) Upon written application by a domestic insurer, the commissioner may authorize the domestic insurer to include additional affiliated insurance companies in the consolidated or combined audited financial statements. Foreign insurers must obtain the prior written authorization of the commissioner of their state of domicile in order to submit an application for authority to file consolidated or combined audited financial statements. This application shall be for a specified period.

(c) A consolidated annual audit filing shall include a columnar consolidated or combining worksheet. Amounts shown on the audited consolidated or combined financial statement shall be shown on the worksheet. Amounts for each insurer shall be stated separately. Noninsurance operations may be shown on the worksheet on a combined or individual basis. Explanations of consolidating or eliminating entries shall be shown on the worksheet. A reconciliation of any differences between the amounts shown in the individual insurer columns of the worksheet and comparable amounts shown on the annual statement of the insurers shall be included on the worksheet.

Subd. 6. Penalties. No annual statement, report, or document related to the business of insurance shall be filed with the commissioner or issued to the public if it is signed by anyone who is represented in the instrument as an "actuary" or "accountant," unless the person is qualified as defined by this section. A violation of this subdivision is a violation of section 72A.19 and punishable in accordance with section 72A.25.

Subd. 7. Exemptions. (a) Upon written application of any insurer, the commissioner may grant an exemption from compliance with the provisions of this section. In order to receive an exemption, an insurer must demonstrate to the satisfaction of the commissioner that compliance would constitute a financial or organizational hardship upon the insurer. An exemption may be granted at any time and from time to time for specified periods. Within ten days from the denial of an insurer's written request for an exemption, the insurer may request in writing a hearing on its application for an exemption. This hearing shall be held in accordance with chapter 14. Upon written application of any insurer, the commissioner may permit an insurer to file annual audited financial reports on some basis other than a calendar year basis for a specified period. No exemption shall be granted until the insurer presents an alternative method satisfying the purposes of this section. Within ten days from a denial of a written request for an exemption, the insurer may request in writing a hearing on its application. The hearing shall be held in accordance with chapter 14.

(b) This section applies to all insurers, unless otherwise indicated, required to file an annual audit by subdivision 3, paragraph (a), except insurers having less than $1,000,000 of direct written premiums in this state in any calendar year and fewer than 1,000 policyholders or certificate holders of directly written policies nationwide at the end of the calendar year, are exempt from this section for that year, unless the commissioner makes a specific finding that compliance is necessary for the commissioner to carry out statutory responsibilities, except that insurers having assumed premiums from reinsurance contracts or treaties of $1,000,000 or more are not exempt.

HIST: 1993 c 299 s 3; 1994 c 426 s 4-6; 2000 c 350 s 8; 2000 c 483 s 4; 2001 c 131 s 3; 2001 c 215 s 4



Section 60A.13 Annual statement, inquiries, renewal licenses.

60A.13 Annual statement, inquiries, renewal licenses.

Subdivision 1. Annual statements required. Every insurance company, including fraternal benefit societies, and reciprocal exchanges, doing business in this state, shall file with the commissioner, annually, on or before March 1, the appropriate verified National Association of Insurance Commissioners' annual statement blank, prepared in accordance with the association's instructions handbook and following those accounting procedures and practices prescribed by the association's accounting practices and procedures manual, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Another method of valuation permitted by the commissioner must be at least as conservative as those prescribed in the association's manual. All companies required to file an annual statement under this subdivision may also be required to file with the commissioner and the National Association of Insurance Commissioners a copy of their annual statement in an electronic form prescribed by the commissioner. All Minnesota domestic insurers required to file annual statements under this subdivision must also file quarterly statements with the commissioner for the first, second, and third calendar quarter on or before 45 days after the end of the applicable quarter, prepared in accordance with the association's instruction handbook. All companies required to file quarterly statements under this subdivision may also be required to file the quarterly statements with the commissioner and the National Association of Insurance Commissioners in an electronic form prescribed by the commissioner. In addition, the commissioner may require the filing of any other information determined to be reasonably necessary for the continual enforcement of these laws. The statement may be limited to the insurer's business and condition in the United States unless the commissioner finds that the business conducted outside the United States may detrimentally affect the interests of policyholders in this state. The statements shall also contain a verified schedule showing all details required by law for assessment and taxation. The statement or schedules shall be in the form and shall contain all matters the commissioner may prescribe, and it may be varied as to different types of insurers so as to elicit a true exhibit of the condition of each insurer.

Subd. 1a. Repealed, 1993 c 375 art 2 s 36

Subd. 2. Commissioner may inquire and require reply under oath. The commissioner may also address to any insurer, including fraternal benefit societies, township mutuals and interinsurance exchanges, or its officers, any inquiry in relation to its transactions or conditions, or any matter connected therewith. Every insurer, or person so addressed, shall reply in writing to such inquiry promptly and truthfully, and such reply shall be verified, if required by the commissioner, by such individual or by such officer or officers of an insurer as the commissioner shall designate.

Subd. 3. Repealed, 1978 c 793 s 98

Subd. 3a. Repealed, 1993 c 299 s 33

Subd. 4. Repealed, 1978 c 793 s 98

Subd. 4a. Rules. The commissioner shall promulgate any rules which may be necessary to administer subdivision 3a.

Subd. 5. Renewal license based on approved statement. Upon the approval of the statement the commissioner shall issue a renewal license for the succeeding year beginning June first. Any license to a company or its agent, issued after the approval of the statement, shall expire May thirty-first of the year following.

Subd. 6. Company or agent cannot continue business unless statement is filed. No company shall transact any new business in this state after May 31 in any year unless it shall have previously transmitted its annual statement to the commissioner and filed a copy of its statement with the National Association of Insurance Commissioners. The commissioner may by order annually require that each insurer pay the required fee to the National Association of Insurance Commissioners for the filing of annual statements, but the fee shall not be more than 50 percent greater than the fee set by the National Association of Insurance Commissioners. Failure to file the annual statement with the commissioner or the National Association of Insurance Commissioners is a violation of section 72A.061, subdivision 1. The fee shall be based on the relative premium volume of each insurer.

Subd. 7. Exceptions. To file statement. No fraternal benefit society, nor any social corporation paying only sick benefits not exceeding $250 in any one year, or funeral benefits, or aiding those dependent on a member not more than $350, nor any subordinate lodge or council which is, or whose members are, assessed for benefits which are payable by a grand body, shall be required to make such statements.

Subd. 8. Repealed, 1996 c 446 art 2 s 11

HIST: 1967 c 395 art 1 s 13; 1978 c 793 s 58; 1981 c 211 s 28-31; 1984 c 592 s 7,8; 1985 c 210 art 1 s 1; 1986 c 444; 1986 c 455 s 6; 1991 c 199 art 1 s 9; 1991 c 325 art 10 s 7; 1992 c 564 art 1 s 18,54; 1993 c 299 s 4,5; 1994 c 425 s 4; 1994 c 426 s 7; 1997 c 187 art 3 s 13; 1999 c 177 s 12



Section 60A.131 Other business and insurance interests, disclosure.

60A.131 Other business and insurance interests, disclosure.

Subdivision 1. If requested by the commissioner, an insurance company authorized to do business in this state shall disclose to the commissioner any changes in the principal management and directors of the company from that listed on page one of the annual statement within ten days of such change.

Subd. 2. Every insurance company authorized to do business in this state shall notify the commissioner within ten days after receipt of notice of any acquisition by any person, association or corporation of stock or other equity security in said insurer where such transaction, directly or indirectly, either involves five percent or more of any class of any equity security of said insurer, or such acquisition results in ownership of five percent or more of any equity security of said insurer.

Subd. 3. All principal management and directors of the company as listed on page one of its annual statement, and any person, association or corporation or any person or persons managing such company under a management contract, who are directly or indirectly the beneficial owners of more than five percent of any class of any equity security of a stock insurer or guaranty fund of a mutual insurer, shall disclose all other interests in excess of five percent which they may have in insurance agencies, other insurance companies, premium finance companies and any other companies whose principal business relates directly to the writing of insurance or the handling of claims, within 30 days following May 21, 1967. Any such interests acquired after May 21, 1967, shall be reported to the commissioner within 30 days after acquisition thereof.

Subd. 4. Every company applying for an initial certificate of authority to do business in this state shall file with the application a statement giving the information required in subdivision 3 as to its principal management, directors and affected holders of its equity securities.

HIST: 1967 c 609 s 1-4; 1Sp1985 c 10 s 51



Section 60A.135 Report; certain transactions.

60A.135 Report; certain transactions.

Subdivision 1. Requirement. Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval, or information purposes pursuant to other provisions of law, rule, or other requirements.

Subd. 2. Date due. The report required in subdivision 1 is due within 15 days after the end of the calendar month in which the transactions occur.

Subd. 3. Filing. One complete copy of the report, including exhibits or other attachments filed as part of it, must be filed with the National Association of Insurance Commissioners.

Subd. 4. Confidentiality. Reports filed with the commissioner pursuant to sections 60A.135 to 60A.137 must be held as nonpublic data as defined in section 13.02, are not subject to subpoena, and may not be made public by the commissioner, the National Association of Insurance Commissioners, or other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains. However, the commissioner may publish all or part of a report in the manner the commissioner considers appropriate if, after giving the affected insurer notice and an opportunity to be heard, the commissioner determines that the interest of policyholders, shareholders, or the public will be served by the publication.

HIST: 1995 c 214 s 7



Section 60A.136 Acquisitions and dispositions of assets.

60A.136 Acquisitions and dispositions of assets.

Subdivision 1. Materiality. No acquisitions or dispositions of assets need be reported pursuant to section 60A.135 if the acquisitions or dispositions are not material. For purposes of sections 60A.135 to 60A.137, a material acquisition (or the aggregate of any series of related acquisitions during any 30-day period) or disposition (or the aggregate of any series of related dispositions during any 30-day period) is one that is nonrecurring and not in the ordinary course of business and involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the commissioner of commerce.

Subd. 2. Scope. (a) Asset acquisitions subject to sections 60A.135 to 60A.137 include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for this purpose.

(b) Asset dispositions subject to sections 60A.135 to 60A.137 include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.

Subd. 3. Information to be reported. (a) The following information is required to be disclosed in a report of a material acquisition or disposition of assets:

(1) date of the transaction;

(2) manner of acquisition or disposition;

(3) description of the assets involved;

(4) nature and amount of the consideration given or received;

(5) purpose of, or reason for, the transaction;

(6) manner by which the amount of consideration was determined;

(7) gain or loss recognized or realized by the insurer as a result of the transaction; and

(8) name of each person from whom the assets were acquired or to whom they were disposed.

(b) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.

HIST: 1995 c 214 s 8



Section 60A.137 Nonrenewals, cancellations, or revisions of ceded reinsurance agreements.

60A.137 Nonrenewals, cancellations, or revisions of ceded reinsurance agreements.

Subdivision 1. Materiality. (a) No nonrenewals, cancellations, or revisions of ceded reinsurance agreements need be reported pursuant to section 60A.135 if the nonrenewals, cancellations, or revisions are not material. For purposes of sections 60A.135 to 60A.137, a material nonrenewal, cancellation, or revision for:

(1) property and casualty business, including accident and health business when written by a property and casualty insurer is one that affects:

(i) more than 50 percent of an insurer's ceded written premium; or

(ii) more than 50 percent of the insurer's total ceded indemnity and loss adjustment reserves; and

(2) life, annuity, and accident and health business, is one that affects more than 50 percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's most recently filed statutory statement.

(b) With respect to either property and casualty or life, annuity, and accident and health business, either of the following events constitute a material revision that must be reported under section 60A.135:

(1) an authorized reinsurer representing more than ten percent of a total cession is replaced by one or more unauthorized reinsurers; or

(2) previously established collateral requirements have been reduced or waived for one or more unauthorized reinsurers representing collectively more than ten percent of a total cession.

(c) Notwithstanding paragraphs (a) and (b), no filing is required:

(1) for property and casualty business, including accident and health business written by a property and casualty insurer if the insurer's total ceded written premium represents, on an annualized basis, less than ten percent of its total written premium for direct and assumed business; or

(2) for life, annuity, and accident and health business if the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent of the statutory reserve requirement before any cession.

Subd. 2. Information to be reported. (a) The following information is required to be disclosed in a report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(1) effective date of the nonrenewal, cancellation, or revision;

(2) the description of the transaction with an identification of the initiating entity;

(3) purpose of, or reason for, the transaction; and

(4) if applicable, the identity of the replacement reinsurers.

(b) Insurers are required to report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.

HIST: 1995 c 214 s 9



Section 60A.14 Fees.

60A.14 Fees.

Subdivision 1. Fees other than examination fees. In addition to the fees and charges provided for examinations, the following fees must be paid to the commissioner for deposit in the general fund:

(a) by township mutual fire insurance companies:

(1) for filing certificate of incorporation $25 and amendments thereto, $10;

(2) for filing annual statements, $15;

(3) for each annual certificate of authority, $15;

(4) for filing bylaws $25 and amendments thereto, $10.

(b) by other domestic and foreign companies including fraternals and reciprocal exchanges:

(1) for filing certified copy of certificate of articles of incorporation, $100;

(2) for filing annual statement, $225;

(3) for filing certified copy of amendment to certificate or articles of incorporation, $100;

(4) for filing bylaws, $75 or amendments thereto, $75;

(5) for each company's certificate of authority, $575, annually.

(c) the following general fees apply:

(1) for each certificate, including certified copy of certificate of authority, renewal, valuation of life policies, corporate condition or qualification, $25;

(2) for each copy of paper on file in the commissioner's office 50 cents per page, and $2.50 for certifying the same;

(3) for license to procure insurance in unadmitted foreign companies, $575;

(4) for valuing the policies of life insurance companies, one cent per $1,000 of insurance so valued, provided that the fee shall not exceed $13,000 per year for any company. The commissioner may, in lieu of a valuation of the policies of any foreign life insurance company admitted, or applying for admission, to do business in this state, accept a certificate of valuation from the company's own actuary or from the commissioner of insurance of the state or territory in which the company is domiciled;

(5) for receiving and filing certificates of policies by the company's actuary, or by the commissioner of insurance of any other state or territory, $50;

(6) for each appointment of an agent filed with the commissioner, $10;

(7) for filing forms and rates, $75 per filing, to be paid on a quarterly basis in response to an invoice. Billing and payment may be made electronically;

(8) for annual renewal of surplus lines insurer license, $300.

The commissioner shall adopt rules to define filings that are subject to a fee.

Subd. 2. Retaliatory provisions. When, by the laws of any other state or nation, any fines, penalties, licenses, or fees additional to, or in excess of, those imposed by this section upon foreign insurance companies and their agents, are imposed upon insurance companies of this state or their agents doing business in such state, the same fines, penalties, licenses, and fees shall be imposed upon all insurance companies of that state and their agents doing business in this state, so long as such laws of such other state remain in force. This subdivision does not apply to agent appointment fees required under subdivision 1, clause (6).

HIST: 1967 c 395 art 1 s 14; 1969 c 7 s 17; 1969 c 291 s 4; 1974 c 5 s 1; 1978 c 470 s 2; 1978 c 793 s 59; 1981 c 307 s 2; 1983 c 289 s 114 subd 1; 1983 c 328 s 3; 1984 c 592 s 9; 1984 c 655 art 1 s 92; 1987 c 358 s 94; 1Sp1989 c 1 art 10 s 2; 1991 c 233 s 42; 1991 c 325 art 10 s 8; 1992 c 513 art 3 s 24; 1994 c 485 s 9; 1994 c 632 art 4 s 23; 1999 c 223 art 2 s 4; 2001 c 117 art 2 s 4; 2001 c 215 s 5

* NOTE: The amendment to this section by Laws 2001, chapter *117, article 2, section 4, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 60A.15 Repealed, 2000 c 394 art 2 s 28

60A.15 Repealed, 2000 c 394 art 2 s 28

* NOTE: Subdivision 1 was amended by Laws 2000, chapter 490, *article 9, section 1. The amendment was recodified in section *297I.05, subdivision 5, pursuant to Laws 2000, chapter 490, *article 13, section 20.



Section 60A.151 Repealed, 1989 c 324 s 29

60A.151 Repealed, 1989 c 324 s 29



Section 60A.152 Repealed, 2000 c 394 art 2 s 28

60A.152 Repealed, 2000 c 394 art 2 s 28



Section 60A.16 Mergers and consolidations.

60A.16 Mergers and consolidations.

Subdivision 1. Scope. (1) Domestic insurance corporations. Any two or more domestic insurance corporations, formed for any of the purposes for which stock, mutual, or stock and mutual insurance corporations, or reciprocal or interinsurance contract exchanges might be formed under the laws of this state, may be

(a) merged into one of such domestic insurance corporations, or

(b) consolidated into a new insurance corporation to be formed under the laws of this state.

(2) Domestic and foreign insurance corporations. Any such domestic insurance corporations and any foreign insurance corporations formed to carry on any insurance business for the conduct of which an insurance corporation might be organized under the laws of this state, may be

(a) merged into one of such domestic insurance corporations, or

(b) merged into one of such foreign insurance corporations, or

(c) consolidated into a new insurance corporation to be formed under the laws of this state, or

(d) consolidated into a new insurance corporation to be formed under the laws of the government under which one of such foreign insurance corporations was formed, provided that each of such foreign insurance corporations is authorized by the laws of the government under which it was formed to effect such merger or consolidation.

Subd. 2. Procedure to be followed. (1) Plan of merger. The merger or consolidation of insurance corporations can be effected only as a result of a plan of merger adopted, approved, and filed as follows:

(a) A resolution containing the plan of merger shall be approved by the affirmative vote of a majority of the directors of the board of each constituent corporation. The plan of merger shall prescribe the terms and conditions of merger or consolidation, and the mode of carrying the same into effect, with such other details and provisions as are deemed necessary. In the case of merging or consolidating stock insurance corporations or stock and mutual insurance corporations, such plan of merger may prescribe that stock of one or more of such corporations shall be converted, in whole or in part, into stock or other securities of a corporation which is not a merging or consolidating corporation or into cash.

(b) The plan of merger, or a summary of the plan approved by the commissioner, shall be submitted to the respective shareholders or members, as the case may be, of each constituent corporation, for consideration at a regular meeting or at a special meeting duly called for the purpose of considering and acting upon the plan. Written notice of the meeting, which shall state that the purpose of the meeting is to consider the proposed plan of merger, shall be given to each shareholder or member entitled to vote upon the plan of merger not less than 30 nor more than 60 days before the meeting. The plan of merger must be approved by the affirmative vote of the holders of two-thirds of the voting power of the shareholders or members present or represented at the meeting of each constituent corporation; provided, however, that in the case of a merger, except one in which any shares of the surviving insurance corporation are to be converted into shares or other securities of another corporation or into cash, the agreement need not be submitted to the shareholders or members of that one of the insurance corporations into which it has been agreed the others shall be merged. Upon receiving the approval of the shareholders or members of each constituent corporation, articles of merger shall be prepared that contain the plan of merger and a statement that the plan has been approved by each corporation under this section.

(c) The articles of merger shall be delivered to the commissioner of commerce, who, if the plan of merger is reasonable and if the provisions thereof providing for any transfer of assets and assumption of liabilities are fair and equitable to the claimants and policyholders, shall place a certificate of approval on the articles of merger and shall file the articles in the commissioner's office, and copies of the articles, certified by the commissioner of commerce, shall be filed for record in the office of the secretary of state and delivered to the surviving corporation or its legal representative.

(2) Articles of incorporation of new company. (a) If the plan of merger is for a consolidation into a new insurance corporation to be formed under any law or laws of this state, articles of incorporation for such new insurance corporation shall be prepared and delivered to the commissioner of commerce together with the articles of merger as provided in clause (1) hereof.

(b) Such articles shall be prepared, executed, approved, filed and recorded in the form and manner prescribed in, or applicable to, the particular law or laws under which the new insurance corporation is to be formed.

(3) Abandonment. A proposed merger or consolidation may be abandoned at any time prior to approval by the commissioner under the provision for abandonment, if any, set forth in the plan of merger.

(4) Mutual insurance holding companies. In the case of a merger of two mutual insurance holding companies under section 60A.077, subdivision 2, paragraph (c), the procedures set forth in subdivisions 1, 2, 3, 4, and 6 shall apply, subject to the following:

(a) the plan of merger must be fair and reasonable to the members of each constituent corporation;

(b) no member of either constituent corporation on the effective date of the merger shall lose membership solely on account of the merger;

(c) membership and voting rights in each respective constituent corporation for purposes of the meeting of the members held to consider the plan of merger shall be determined in accordance with the articles and bylaws of that constituent corporation as of a record date established in the plan of merger; and

(d) the commissioner may require changes to the plan or require certain undertakings from the surviving corporation to assure compliance with this clause.

Subd. 3. Consummation of merger. (1) A merger of one or more insurance corporations into a domestic insurance corporation shall be effective when the articles of merger have been approved and filed in the office of the commissioner of commerce, or at a later date specified in the articles of merger.

(2) A consolidation of insurance corporations into a new domestic insurance corporation shall be effective when the articles of merger and the new articles of incorporation have been approved and filed in the office of the commissioner of commerce, or at a later date as specified in the plan of merger.

(3) A merger or consolidation of one or more domestic insurance corporations into a foreign insurance corporation shall be effective according to the provisions of law of the jurisdiction in which the foreign insurance corporation was formed, but not until the articles of merger have been filed in accordance with subdivision 2, clause (1).

Subd. 4. Effect of merger or consolidation. Upon the consummation of the merger or consolidation as provided in subdivision 3, the effect of the merger or consolidation shall be:

(1) That the several corporate parties to the plan of merger shall be one insurance corporation, which shall be

(a) in the case of a merger, that one of the constituent insurance corporations into which it has been agreed the others shall be merged and which shall survive the merger for that purpose, or

(b) in the case of a consolidation, the new insurance corporation into which it has been agreed the others shall be consolidated;

(2) The separate existence of the constituent insurance corporations shall cease, except that of the surviving insurance corporation in the case of a merger;

(3) The surviving or new insurance corporation, as the case may be, shall possess all the rights, privileges and franchises possessed by each of the former insurance corporations so merged or consolidated except that such surviving or new corporation shall not thereby acquire authority to engage in any insurance business or exercise any right which an insurance corporation may not be formed under the laws of this state to engage in or exercise;

(4) All the property, real, personal and mixed, of each of the constituent insurance corporations, and all debts due on whatever account to any of them, including without limitation subscriptions for shares, premiums on existing policies, and other choses in action belonging to any of them, shall be taken and be deemed to be transferred to and invested in such surviving or new insurance corporation, as the case may be, without further act or deed;

(5) The surviving or new insurance corporation shall be responsible for all the liabilities and obligations of each of the insurance corporations merged or consolidated, in accordance with the terms of the agreement for merger or consolidation; but the rights of the creditors of the constituent insurance corporations, or of any persons dealing with such insurance corporations shall not be impaired by such merger or consolidation, and any claim existing or action or proceeding pending by or against any of the constituent insurance corporations may be prosecuted to judgment as if the merger or consolidation had not taken place, or the surviving or new insurance corporation may be proceeded against or substituted in its place.

Subd. 5. Nonconsenting shareholders. (1) When an insurance corporation having capital stock has become a party to a merger or consolidation agreement, as hereinbefore provided, any shareholder of such an insurance corporation who voted against the merger or consolidation at the meeting at which it was authorized, may, at any time within 20 days after such authorization was given, object thereto in writing and demand payment for the shares held.

(2) If, after such a demand by a shareholder, the insurance corporation and the shareholder cannot agree upon the value of the shares at the time the merger or consolidation was authorized, such value shall be ascertained by three disinterested persons, one of whom shall be named by the shareholder, another by the insurance corporation and the third by the two thus chosen. The finding of the appraisers shall be final, and if their award is not paid by the insurance corporation within 30 days after it is made, it may be recovered in an action by the shareholder against the insurance corporation. The liability of the insurance corporation to the dissenting shareholder for the value of the shares so agreed upon or awarded shall also be a liability of the surviving or new insurance corporation, as the case may be. Upon payment by the insurance corporation or by the surviving or new corporation to the shareholder of the agreed or awarded price of the shares, the shareholder shall forthwith transfer and assign the shares held at, and in accordance with, the request of the corporation.

(3) A shareholder shall not be entitled to payment for shares under the provisions of this subdivision unless the value of the corporate assets which would remain after such payment would be at least equal to the aggregate amount of its debts and liabilities including outstanding capital stock.

Subd. 6. Disclosure of expenses; prohibitions and penalty. All actual expenses and costs incident to proceedings under the provisions of this section shall be paid by the surviving or new company and an itemized statement of the expenses and costs shall be filed with the commissioner prior to formal approval. No officer of any such company or employee of the department of commerce, shall receive any compensation, gratuity or otherwise, directly or indirectly, for in any manner aiding, promoting, or assisting in such consolidation or merger.

Any officer, director, or stockholder of any company, or any employee of the state, violating, or consenting to the violation of, the provisions of this subdivision shall be punished by a fine of not less than $20,000 and by imprisonment for not less than one year.

HIST: 1967 c 395 art 1 s 16; 1973 c 521 s 1; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444; 1999 c 177 s 13-15; 2001 c 215 s 6



Section 60A.161 Insurer domestication and conversion.

60A.161 Insurer domestication and conversion.

Subdivision 1. Approval as a domestic insurer. Any insurer that is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer of this state by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a place in this state. The domestic insurer will be entitled to like certificates and licenses to transact business in this state and is subject to the authority and jurisdiction of this state.

Subd. 2. Conversion to foreign insurer. A domestic insurer of this state may, upon the approval of the commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon the transfer shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The commissioner shall approve any proposed transfer unless the commissioner determines that the transfer is not in the interest of the policyholders of this state.

Subd. 3. Effects. The certificate of authority, agents appointments and licenses, rates, policy forms, and other items which the commissioner of commerce allows, in the commissioner's discretion, which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by redomestication, merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the commissioner. However, every transferring insurer shall notify the commissioner of the details of the proposed transfer and shall file promptly resulting amendments to corporate documents filed or required to be filed with the commissioner.

Subd. 4. Authority to adopt rules. The commissioner of commerce may adopt rules to carry out the purposes of this section.

HIST: 1990 c 424 s 1



Section 60A.17 Subdivisions renumbered, repealed, or no longer in effect

60A.17 Subdivision 1. Repealed, 1992 c 564 art 3 s 30

Subd. 1a. Repealed, 1992 c 564 art 3 s 30

Subd. 1b. Repealed, 1992 c 564 art 3 s 30

Subd. 1c. Repealed, 1992 c 564 art 3 s 30

Subd. 1d. Repealed, 1992 c 564 art 3 s 30

Subd. 2. Repealed, 1981 c 307 s 22

Subd. 2a. Repealed, 1981 c 307 s 22

Subd. 2b. Repealed, 1981 c 307 s 22

Subd. 2c. Repealed, 1992 c 564 art 3 s 30

Subd. 2d. Repealed, 1992 c 564 art 3 s 30

Subd. 3. Repealed, 1992 c 564 art 3 s 30

Subd. 4. Repealed, 1981 c 307 s 22

Subd. 5. Repealed, 1992 c 564 art 3 s 30

Subd. 5a. Repealed, 1981 c 307 s 22

Subd. 5b. Repealed, 1992 c 564 art 3 s 30

Subd. 6. Repealed, 1992 c 564 art 3 s 30

Subd. 6a. Repealed, 1981 c 307 s 22

Subd. 6b. Repealed, 1992 c 564 art 3 s 30

Subd. 6c. Repealed, 1992 c 564 art 3 s 30

Subd. 6d. Repealed, 1992 c 564 art 3 s 30

Subd. 7. Repealed, 1981 c 307 s 22

Subd. 7a. Repealed, 1992 c 564 art 3 s 30

Subd. 8. Repealed, 1992 c 564 art 3 s 30

Subd. 8a. Repealed, 1992 c 564 art 3 s 30

Subd. 9. Repealed, 1981 c 307 s 22

Subd. 9a. Repealed, 1992 c 564 art 3 s 30

Subd. 10. Repealed, 1992 c 564 art 3 s 30

Subd. 11. Repealed, 1992 c 564 art 3 s 30

Subd. 12. Repealed, 1992 c 564 art 3 s 30

Subd. 13. Repealed, 1992 c 564 art 3 s 30

Subd. 14. Repealed, 1992 c 564 art 3 s 30

Subd. 15. Repealed, 1992 c 564 art 3 s 30

Subd. 16. Repealed, 1992 c 564 art 3 s 30

Subd. 17. Repealed, 1992 c 564 art 3 s 30

Subd. 18. Repealed, 1992 c 564 art 3 s 30

Subd. 19. Repealed, 1992 c 564 art 3 s 30

Subd. 20. Repealed, 1992 c 564 art 3 s 30

Subd. 21. Repealed, 1992 c 564 art 3 s 30



Section 60A.1701 Renumbered 60K.19

60A.1701 Renumbered 60K.19



Section 60A.171 Rehabilitation and cancellation of independent agent contracts by insurance companies.

60A.171 Rehabilitation and cancellation of independent agent contracts by insurance companies.

Subdivision 1. (a) After an agency contractual relationship has been in effect for a period of three years, an insurance company writing fire or casualty loss insurance in this state may not terminate the agency contractual relationship with any appointed agent unless the company has attempted to rehabilitate the agent as provided in subdivision 4. The insurer shall provide written notice of intent to rehabilitate.

(b) If the agent and company are not able to reach a mutually acceptable plan of rehabilitation, the company may terminate the agency contractual relationship after providing written notice of termination to the agent at least 90 days in advance.

(c) The notice of termination must include the reasons for termination and a copy of the notice of intent to rehabilitate.

(d) An insurance company may not terminate an agency contract based upon any of the following:

(1) an adverse loss experience for a single year;

(2) the geographic location of the agent's auto and homeowners insurance business; or

(3) the performance of obligations required of an insurer under Minnesota Statutes.

(e) For purposes of this section, "fire or casualty loss insurance" means any line of insurance which an insurance agent with a personal lines, property, or casualty license under sections 60K.30 to 60K.56 may write in this state.

Subd. 2. The company shall at the request of the agent renew any insurance contract written by the agent for the company for not more than one year for fire or casualty loss insurance during a period of nine months after the effective date of the termination, but in the event any risk does not meet current underwriting standards of the company, the company may decline its renewal, provided that the company shall give the agent not less than 60 days' notice of its intention not to renew the contract of insurance.

Subd. 3. No new insurance or bond contract shall be written by the agent for the company after the effective date of the termination without the written approval of the company. The agent may increase liability on renewal or in force business for not more than one year for the insured after the effective date of the termination if the increased liability meets the current underwriting standards of the company.

Subd. 3a. Renumbered subd 4

Subd. 4. MS 1990 Renumbered subd 5

Subd. 4. (a) Before notice of termination of the agency contract, the company shall negotiate in good faith in an effort to reach mutual agreement with the agent on a written plan for rehabilitation.

(b) The rehabilitation plan must be in writing and must contain the following elements:

(1) identification by the company of the problem areas which need rehabilitation;

(2) what the agent must do to avoid termination;

(3) how the company intends to assist the agent to avoid termination;

(4) the mutually agreed upon corrective action to be undertaken by the agent and the specific target dates for accomplishment;

(5) periodic meeting dates at which the status of rehabilitation will be reviewed; and

(6) the term of the written plan which must extend for at least one year.

(c) All agency contracts in existence on May 13, 1987, are subject to the rehabilitation requirement under subdivision 1. The rehabilitation plan need not be incorporated into the agency contract.

Subd. 5. MS 1990 Renumbered subd 6

Subd. 5. Nothing contained in this section prohibits the earlier termination of an amendment or addendum subsequent to the inception date of the original agency agreement provided that the subsequent amendment or addendum provides for termination on shorter notice and the agent agrees in writing to the earlier termination.

Subd. 6. MS 1990 Renumbered subd 7

Subd. 6. During the term of the contract the company shall not refuse to renew such business from the agent as would be in accordance with the company's current underwriting standards.

Subd. 7. MS 1990 Renumbered subd 8

Subd. 7. The provisions of this section do not apply to the termination of an agent's contract for insolvency, abandonment, gross and willful misconduct, or failure to pay over to the company money due to the company after receipt by the agent of a written demand therefor, or after revocation of the agent's license by the commissioner of commerce. This section does not apply to the termination of an agent's contract if the agent is directly employed by the company or if the agent writes 80 percent or more of the agent's gross annual insurance business for one company or any or all of its subsidiaries.

Subd. 8. MS 1990 Renumbered subd 9

Subd. 8. All future and presently existing agency contractual relationships between an agent and a company writing fire or casualty loss insurance in this state are subject to the provisions of this section.

Subd. 9. If it is found, after notice and an opportunity to be heard as determined by the commissioner of commerce, that an insurance company has violated this section, the insurance company shall be subject to a civil action by the agent for actual damages suffered because of the premature termination of the contract by the company. The commissioner of commerce shall employ the department's investigative and enforcement authority if the commissioner has a reason to believe that an insurer has violated this section. An insurer found in violation of this section is subject to a civil penalty imposed by the commissioner not to exceed $10,000 per violation.

Subd. 10. In the event that a company's compliance with this section is demonstrated to the satisfaction of the commissioner to represent a hazard or potential hazard to the financial integrity of the company, the commissioner may, after a hearing, issue an order relieving the company from its obligation to provide the renewal policies otherwise required by this section.

Subd. 11. Upon termination of an agency, a company is prohibited from soliciting business in the notice of nonrenewal required by section 60A.37.

Subd. 12. For purposes of this section, a cancellation or termination of an agent's contract is considered to have occurred if the company cancels a line of insurance business or a volume of insurance business that equals or exceeds 75 percent of the insurance business placed by that agent with the company.

HIST: 1977 c 287 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 92 s 1-3; 1991 c 39 s 1; 1996 c 446 art 1 s 4,5; 2001 c 117 art 2 s 5

* NOTE: The amendment to subdivision 1 by Laws 2001, chapter *117, article 2, section 5, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 60A.172 Insurance agency contracts; cancellation.

60A.172 Insurance agency contracts; cancellation.

(a) An insurer may not cancel a written agreement with an agent or reduce or restrict an agent's underwriting authority with respect to property or casualty insurance, based solely on the loss ratio experience on that agent's book of business, if: the insurer required the agent to submit the application for underwriting approval, all material information on the application was fully completed, and the agent has not omitted or altered any information provided by the applicant.

(b) For purposes of this section, "loss ratio experience" means the ratio of claims paid divided by the premiums paid.

(c) This section applies only to agents who write 80 percent or more of their gross annual insurance business for one company or any or all of its subsidiaries, and are not in the direct employ of the company.

HIST: 1987 c 288 s 1; 1989 c 170 s 1; 1992 c 379 s 1



Section 60A.173 Effective date.

60A.173 Effective date.

Section 60A.172 is effective January 1, 1987, and applies to cancellations begun as of that date. As a condition of doing business in the state of Minnesota, an insurer shall promptly reinstate any agreements canceled under section 60A.172 and shall restore any authority reduced or restricted under section 60A.172 from January 1, 1987, until May 29, 1987.

HIST: 1987 c 288 s 2



Section 60A.174 Severability.

60A.174 Severability.

If section 60A.173 is determined by a final, nonappealable order of any Minnesota or federal court of competent jurisdiction to be invalid or unconstitutional, section 60A.172 is effective May 29, 1987.

HIST: 1987 c 288 s 3



Section 60A.175 Agent commissions.

60A.175 Agent commissions.

(a) An insurer that cancels a written agreement with an agent under section 60A.171 or 60A.172 or cancels a line of business sold by the agent must pay to the agent all commissions, bonuses, and other compensation earned by that agent prior to or after termination. The commission rate must be the rate in effect at the time of the notice of termination.

(b) An insurer may not reduce agent commissions, bonuses, or other compensation contained in written agreements without first providing written notice of the change to the agent at least 180 days before its effective date.

HIST: 1989 c 170 s 2; 1991 c 39 s 2



Section 60A.176 Definitions.

60A.176 Definitions.

Subdivision 1. Application. The definitions in this section apply to this section and section 60A.177.

Subd. 2. Repealed, 1991 c 207 s 8

Subd. 3. Agent. "Agent" means an agent who is not an employee of the insurer, who has an agency contractual relationship that has been in effect for five or more years, and who writes 80 percent or more of the agent's business through one insurer or its subsidiaries.

Subd. 4. Insurer. "Insurer" means an insurance company writing property or casualty loss insurance in this state through agents.

HIST: 1990 c 457 s 1; 1991 c 207 s 1



Section 60A.177 Involuntary termination of an agent by the insurer.

60A.177 Involuntary termination of an agent by the insurer.

Subdivision 1. Termination review process. An insurer shall establish a termination review process for an agent involuntarily terminated by the insurer. The review process is available for use at the option of the agent. The review process must be completed within 15 days of the request or before the date of termination, whichever is later.

Subd. 2. Notice; hearing. If an agent is terminated by an insurer, the agent may request a hearing before the board of review. If an insurer initiates the termination of an agent's agreement, the written notice of termination must advise the agent of the agent's right to a hearing before the board of review. Upon receipt of an agent's request for a hearing, the commissioner shall establish a hearing date within 30 days of the request or longer with the approval of the agent and the insurer. The agent and the insurer shall be notified in writing of the date, time, and place of the hearing. The hearing provided for under this section is not subject to chapter 14. The review board shall provide the parties to the hearing with an opportunity to present evidence and arguments in support of their respective positions.

Subd. 3. Board of review. A three-member board of review shall be selected from a list of ten agents and ten insurer representatives compiled by the commissioner. One member shall be selected by the agent and one by the insurer. The third member shall be mutually agreed upon by both parties. If the parties do not agree upon a third member, the commissioner shall request the American Arbitration Association to provide the commissioner with three names of potential members. If the American Arbitration Association declines to provide the names, the commissioner of the bureau of mediation services shall provide the names. The agent member and the insurer member shall each strike one person from the list. The remaining person shall be selected as the third member of the review board. The insurer and the agent shall each pay one-half of the fee charged by the third member. The board member selected by the agent may not be a relative of the agent. The board members selected by the agent and insurer may not be presently or formerly associated with an insurer represented by the agent. An insurer is immune from civil liability to the agent for disclosures made at the hearing. This immunity does not extend to disclosures made in bad faith or with knowledge of their falseness.

Subd. 4. Board's determination. Upon completion of the hearing, the board of review shall determine if the termination of the agent's agreement is justified. If in the opinion of the board of review an involuntary termination is not justified, and in the absence of a reasonable contractual financial provision for termination as determined by the board, the board shall order the insurer to pay an amount of compensation that the board considers appropriate to the agent.

If in the opinion of the board of review a voluntary termination was not voluntary and the insurer is not justified in terminating the agent's agreement, and in the absence of a reasonable contractual financial provision for termination as determined by the board, the board shall order the insurer to pay an amount of compensation that the board considers appropriate to the agent.

Subd. 5. Appeal. A final determination of the board of review under subdivision 4 may be appealed to district court by either party for a trial de novo. If the insurer appeals and the agent prevails, the insurer is responsible for the agent's legal fees as approved by the court.

Subd. 6. Civil penalty. A person who intimidates or coerces a member of the board of review is subject to a civil penalty imposed by the commissioner in an amount not to exceed $25,000.

Subd. 7. Exemption. This section does not apply to an agent whose license has expired, is revoked, or is currently under suspension.

Subd. 8. Administrative penalties. Failure to comply with a final order or determination of the review board constitutes a basis for disciplinary action under section 45.027, subdivision 7.

HIST: 1990 c 457 s 2; 1991 c 207 s 2-5; 1992 c 379 s 2



Section 60A.178 Life or health insurance sales quotas.

60A.178 Life or health insurance sales quotas.

No insurer, its officers, or managers shall require licensed property and casualty agents to sell a specified number of life or health insurance policies or a specified dollar amount of life and health insurance as a condition of selling property-casualty insurance. No insurer, its officers, or managers may reduce or restrict an agent's underwriting authority on property-casualty insurance policies based upon the sale of life or health insurance. The provisions of this section do not apply to agents who are directly employed by the insurer or who write 80 percent or more of their gross annual insurance business for one company or any or all of its subsidiaries.

HIST: 1995 c 152 s 1



Section 60A.179 Life or health insurance sales quotas for exclusive agents.

60A.179 Life or health insurance sales quotas for exclusive agents.

Subdivision 1. Application. This section applies to licensed insurance agents as defined by section 60A.176.

Subd. 2. Prohibited practice. No insurer shall require an agent who has been licensed as an agent three years or more to sell a specified number of life or health insurance policies or a specified dollar amount of life and health insurance in relation to the sale of other insurance products. No insurer may terminate an agent's contract or reduce or restrict an agent's underwriting authority on property and casualty insurance policies based upon the sale of life or health insurance.

HIST: 1996 c 446 art 1 s 6



Section 60A.18 Sale by vending machines; scope and requirements.

60A.18 Sale by vending machines; scope and requirements.

Subdivision 1. General requirement. No insurance shall be offered for sale, issued or sold by or from any vending machine or appliance or any other medium, device or object designed or used for vending purposes, herein called a device, except as provided in this section.

Subd. 2. Conditions. Resident insurance agents and solicitors licensed under this section to solicit for and to sell policies of personal travel accident insurance providing benefits for accidental bodily injury or accidental death may also solicit applications for and issue or sell such insurance by means of devices supervised by them and placed in locations for convenience of the traveling public, upon the following conditions only:

(1) That each policy to be sold by or from a device is reasonably suited for sale and issuance through a device, and that use of such device therefor in a particular proposed location would be of material convenience to the traveling public;

(2) That the type of device proposed to be used is reasonably suitable and practical for the purpose;

(3) That reasonable means, as determined by the commissioner, are provided for informing the prospective purchaser of any such policy of the benefits, limitations and exclusions of the policy, the premium rates therefor, the name and address of the agent and the name and home office address of the insuring company;

(4) That such device shall be so constructed and operated that it shall retain, or shall be provided with a suitable place for deposit and safe keeping of, a copy of the application, which shall show the date of the application, name and address of the applicant and the beneficiary, and the amount of insurance;

(5) That no policy of insurance sold by or from a device shall be for a period of time longer than the duration of a specified one-way trip or round trip of not to exceed 180 days;

(6) That such device shall have provided on it or immediately adjacent thereto, in a prominent location, adequate envelopes for use of purchasers in mailing policies vended through such device, or that the policy itself, if designed to permit such procedure, may be mailed without an envelope; provided, however, the commissioner may in writing delivered to the agent modify or waive these requirements;

(7) That each such device shall be supervised, inspected and tested by the agent with such frequency as may reasonably be necessary or as may reasonably be required by the commissioner, and should any device not be in good working condition the agent shall promptly cause a notice to be displayed thereon that the same is out of order, and cause said device to be promptly removed from service until it is in proper working order;

(8) That prompt refund by the agent is provided to each applicant or prospective applicant of money deposited in any defective device and for which no insurance, or a less amount than paid for, is actually received;

(9) In addition to, and without limiting the general powers of the commissioner to regulate and supervise insurance business in this state, the commissioner may establish such other and additional rules for types and locations of devices authorized hereunder, their maintenance and operation and the methods to be used by the agent in the solicitation and sale of insurance by means of such devices as shall be reasonable and necessary.

Subd. 3. License, application, contents. The application for a license for each device to be used shall be made by the agent in such form and with such information as shall be prescribed by the commissioner. A fee of $20 for each device shall be paid at the time of making application. Upon approval of the application, the commissioner shall issue to the agent a special vending machine license. The license shall apply to a specific device or to any device of identical type which, after written notice by the agent to the commissioner, is substituted for it. The license shall specify the name and address of the agent, the name and home office address of the insuring company, the name or other identifying information of the policy or policies to be sold, the serial number or other identification of the device and the address, including the location on the premises, where the device is to be in operation; provided, however, that a device for which a license has been issued for operation at a specific address may be transferred to a different address during the license year upon written notice to the commissioner at the time of such transfer. The license for each device shall expire on May 31st of each year, but may be renewed from year to year by the commissioner upon approval of the application by the agent and the furnishing of such information as shall be requested by the commissioner, and the payment of $20 for each license year or part thereof for each device. Proof of the existence of a subsisting license shall be displayed on or about each such device in use in such manner as the commissioner may reasonably require.

Subd. 4. Suspension or revocation of license. The license for each device shall be subject to expiration, suspension or revocation coincidentally with that of the agent or the insuring company. The commissioner also may suspend or revoke the license as to any device concerning which the commissioner finds any conditions upon which the device was licensed as referred to in subdivision 2 have been violated, or no longer exist, or that the device is being used or operated by the agent in violation of the laws of this state; provided, that before suspending or revoking a license for a device, the commissioner shall conduct a hearing in the manner prescribed in chapter 72A, and shall make a determination upon the basis of the standards, conditions and requirements of this section.

HIST: 1967 c 395 art 1 s 18; 1984 c 592 s 37; 1985 c 248 s 70; 1986 c 444



Section 60A.19 Foreign companies.

60A.19 Foreign companies.

Subdivision 1. Requirements. Any insurance company of another state, upon compliance with all laws governing such corporations in general and with the foregoing provisions so far as applicable and the following requirements, shall be admitted to do business in this state:

(1) It shall deposit with the commissioner a certified copy of its charter or certificate of incorporation and its bylaws, and a statement showing its financial condition and business, verified by its president and secretary or other proper officers;

(2) It shall furnish the commissioner satisfactory evidence of its legal organization and authority to transact the proposed business and that its capital, assets, deposits with the proper official of its own state, amount insured, number of risks, reserve and other securities, and guaranties for protection of policyholders, creditors, and the public, comply with those required of like domestic companies;

(3) By a duly executed instrument filed in the office of the commissioner, it shall appoint the commissioner and successors in office its lawful attorneys in fact and therein irrevocably agree that legal process in any action or proceeding against it may be served upon them with the same force and effect as if personally served upon it, so long as any of its liability exists in this state;

(4) It shall appoint, as its agents in this state, residents thereof, and obtain from the commissioner a license to transact business;

(5) Regardless of what lines of business an insurer of another state is seeking to write in this state, the lines of business it is licensed to write in its state of incorporation shall be the basis for establishing the financial requirements it must meet for admission in this state or for continuance of its authority to write business in this state;

(6) No insurer of another state shall be admitted to do business in this state for a line of business that it is not authorized to write in its state of incorporation, unless the statutes of that state prohibit all insurers from writing that line of business.

Subd. 2. Service of garnishee process. When garnishee process is served upon the commissioner, as attorney for any insurance company, no garnishee fee shall be paid the commissioner. After the receipt of copy of the process the insurance company may demand of the attorney of the person making the garnishee the proper fees, and if the demand is not complied with before the day fixed for the disclosure of the garnishee, the proceeding may be dismissed.

Subd. 3. Commissioner appointed attorney for service of process. Before any corporation, association, or company issuing policies of insurance of any character and not organized or existing pursuant to the laws of this state is admitted to or authorized to transact the business of insurance in this state, it shall, by a duly executed instrument to be filed in the office of the commissioner, constitute and appoint the commissioner and successors in office its true and lawful attorney, upon whom proofs of loss, any notice authorized or required by any contract with the company to be served on it, summonses and all lawful processes in any action or legal proceeding against it may be served, and that the authority thereof shall continue in force irrevocable so long as any liability of the company remains outstanding in this state.

This instrument shall contain a provision and agreement declaring that the company, association, or corporation desires to transact the business of insurance in this state, and that it will accept a license therefor according to the laws of this state.

In case of the failure of any such insurance company to comply with any of the provisions of this subdivision and subdivision 4, or if it shall violate any of the conditions or agreements contained in the instrument filed, its right to transact insurance business in this state shall cease and it shall be the duty of the commissioner to immediately declare its license revoked; and, in case of revocation, the company shall not be again licensed to transact business in this state for the period of one year from date of the revocation.

Subd. 4. Service of process. The service of process authorized by this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 5. Provision as to alien companies. (1) Deposit. Such company of any foreign country, except fraternal benefit societies, shall not be admitted until, besides complying with the foregoing requirements, it has made a deposit with the commissioner in accordance with section 60A.10, subdivision 4, or with the proper officer of some other state of the United States, of a sum not less than the deposit required of a like company by the laws of this state and this deposit shall be of the same class of securities and subject to the same limitations required for the deposit of domestic companies that must by law maintain a deposit.

This deposit shall be in exclusive trust for all its policyholders and creditors in the United States, and for all purposes of the insurance laws shall be deemed assets of the company.

(2) Trustees, investments and funds. Any company of a foreign country may duly appoint one or more citizens of the United States, approved by the commissioner, to hold funds or other property for the benefit of its policyholders and creditors therein. A certified copy of their appointment and of the instrument of trust shall be filed with the commissioner, who shall have the same authority in the premises as in the case of the affairs of all companies. These funds shall be invested in the same securities as required of other insurance companies and, together with the deposits required, shall constitute the assets of the company in respect to its policyholders and creditors in the United States.

Subd. 6. Retaliatory provisions. (1) In the event that a domestic insurance company, after complying with all reasonable laws and rulings of any other state or country, is refused permission by that state or country to transact business therein after the commissioner of commerce of Minnesota has determined that that company is solvent and properly managed and after the commissioner has so certified to the proper authority of that other state or country, then, and in every such case, the commissioner may forthwith suspend or cancel the certificate of authority of every insurance company organized under the laws of that other state or country to the extent that it insures, or seeks to insure, in this state against any of the risks or hazards which that domestic company seeks to insure against in that other state or country. Without limiting the application of the foregoing provision, it is hereby determined that any law or ruling of any other state or country which prescribes to a Minnesota domestic insurance company the premium rate or rates for life insurance issued or to be issued outside that other state or country shall not be reasonable.

(2) This section does not apply to insurance companies organized or domiciled in a state or country, the laws of which do not impose retaliatory taxes, fines, deposits, penalties, licenses, or fees or which grant, on a reciprocal basis, exemptions from retaliatory taxes, fines, deposits, penalties, licenses, or fees to insurance companies domiciled in this state.

Subd. 7. Policy not invalidated by occurrence of hostilities. No policy of insurance issued to a resident of this state shall be invalidated by the occurrence of hostilities between any foreign country and the United States.

Subd. 8. Insurance from unlicensed foreign companies. Any person, firm, or corporation desiring to obtain insurance upon any property, interests, or risks of any nature other than life insurance in this state in companies not authorized to do business in the state must agree to file with the commissioner of revenue all returns required under chapter 297I and pay to the commissioner of revenue any amounts required to be paid under chapter 297I. Upon that agreement, the commissioner of commerce shall issue a license, good for one year. Insurance procured under the license is valid and the provisions of the policies are considered to be in accordance, and construed as if identical in effect, with the standard policy prescribed by the laws of this state. The insurers may enter the state to perform any act necessary or proper in the conduct of the business.

HIST: 1967 c 395 art 1 s 19; 1969 c 291 s 3; 1971 c 145 s 21; 1974 c 425 s 4; 1977 c 195 s 2; 1978 c 465 s 7; 1983 c 289 s 114 subd 1; 1984 c 592 s 38,39; 1984 c 609 s 3; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1989 c 1 art 10 s 4; 1991 c 291 art 9 s 2; 1992 c 511 art 7 s 2; 1992 c 564 art 1 s 54; art 2 s 3; 1994 c 485 s 10; 1994 c 632 art 4 s 24; 1999 c 177 s 16; 1999 c 243 art 7 s 1; 2000 c 394 art 2 s 4,5



Section 60A.195 Citation.

60A.195 Citation.

Sections 60A.195 to 60A.209 shall be known and may be cited as the Minnesota Surplus Lines Insurance Act.

HIST: 1981 c 221 s 1



Section 60A.196 Definitions.

60A.196 Definitions.

Unless the context otherwise requires, the following terms have the meanings given them for the purposes of sections 60A.195 to 60A.209:

(a) "Surplus lines insurance" means insurance placed with an insurer permitted to transact the business of insurance in this state only pursuant to sections 60A.195 to 60A.209.

(b) "Eligible surplus lines insurer" means an insurer recognized as eligible to write insurance business under sections 60A.195 to 60A.209 but not licensed by any other Minnesota law to transact the business of insurance.

(c) "Ineligible surplus lines insurer" means an insurer not recognized as an eligible surplus lines insurer pursuant to sections 60A.195 to 60A.209 and not licensed by any other Minnesota law to transact the business of insurance. "Ineligible surplus lines insurer" includes a risk retention group as defined under the Liability Risk Retention Act, Public Law Number 99-563.

(d) "Surplus lines licensee" or "licensee" means a person licensed under sections 60A.195 to 60A.209 to place insurance with an eligible or ineligible surplus lines insurer.

(e) "Association" means an association registered under section 60A.208.

(f) "Alien insurer" means any insurer which is incorporated or otherwise organized outside of the United States.

(g) "Insurance laws" means chapters 60 to 79 inclusive.

HIST: 1981 c 221 s 2; 1987 c 337 s 11



Section 60A.197 Rates and forms.

60A.197 Rates and forms.

(a) Rates used by eligible and ineligible surplus lines insurers shall not be subject to the insurance laws except that a rate shall not be unfairly discriminatory.

(b) Forms used by eligible and ineligible surplus lines insurers pursuant to sections 60A.195 to 60A.209 shall not be subject to the insurance laws, except that a policy shall not contain language which misrepresents the true nature of the policy or class of policies.

HIST: 1981 c 221 s 3



Section 60A.198 Transaction of surplus lines insurance.

60A.198 Transaction of surplus lines insurance.

Subdivision 1. License required. A person, as defined in section 60A.02, subdivision 7, shall not act in any other manner as an agent or broker in the transaction of surplus lines insurance unless licensed under sections 60A.195 to 60A.209. A surplus lines license is not required for a licensed resident agent who assists in the procurement of surplus lines insurance with a surplus lines licensee pursuant to sections 60A.195 to 60A.209.

Subd. 2. Compliance with statutory provisions. A person shall not offer, solicit, make a quotation on, sell, or issue a policy of insurance, binder, or any other evidence of insurance with an eligible or ineligible surplus lines insurer, except in compliance with sections 60A.195 to 60A.209.

Subd. 3. Procedure for obtaining license. A person licensed as an agent in this state pursuant to other law may obtain a surplus lines license by doing the following:

(a) filing an application in the form and with the information the commissioner may reasonably require to determine the ability of the applicant to act in accordance with sections 60A.195 to 60A.209;

(b) maintaining an agent's license in this state;

(c) agreeing to file with the commissioner of revenue all returns required by chapter 297I and paying to the commissioner of revenue all amounts required under chapter 297I; and

(d) paying a fee as prescribed by section 60K.55.

Subd. 4. Licensee's powers. A surplus lines licensee may do any or all of the following:

(a) Place insurance on risks in this state with eligible surplus lines insurers;

(b) Place insurance on risks in this state with ineligible surplus lines insurers in strict compliance with section 60A.209. If the insurance is provided through the participation of several surplus lines insurers and the licensee has reason to believe that a substantial portion of the insurance would be assumed by eligible surplus lines insurers, then with respect to the ineligible surplus lines insurers, the insured or the insured's representative shall be informed as provided in section 60A.209, subdivision 1, clause (a); or

(c) Engage in any other acts expressly or implicitly authorized by sections 60A.195 to 60A.209 and the other insurance laws.

Subd. 5. Disclosures. Before placement of insurance with an eligible surplus lines insurer, a surplus lines licensee shall inform an insured or the insured's representative that coverage may be placed in conformance with sections 60A.195 to 60A.209 with an insurer not licensed in this state and that payment of loss is not guaranteed in the event of insolvency of the eligible surplus lines insurer.

Subd. 6. Repealed, 2000 c 394 art 2 s 28

HIST: 1981 c 221 s 4; 1983 c 328 s 7; 1984 c 592 s 40; 1986 c 444; 1987 c 337 s 12; 1989 c 260 s 6; 1990 c 480 art 6 s 2; 1993 c 375 art 10 s 4; 1994 c 632 art 4 s 25; 2000 c 394 art 2 s 6; 2001 c 12 s 1; 2001 c 117 art 2 s 6

* NOTE: The amendment to subdivision 3 by Laws 2001, chapter *117, article 2, section 6, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 60A.199 Examinations; payment of taxes.

60A.199 Examinations; payment of taxes.

Subdivision 1. Examination of books and records. If the commissioner considers it necessary, the commissioner may examine the books and records of a surplus lines licensee to determine whether the licensee is conducting business in accordance with sections 60A.195 to 60A.209. For the purposes of facilitating examinations, the licensee shall allow the commissioner free access at reasonable times to all of the licensee's books and records relating to the transactions to which sections 60A.195 to 60A.209 apply. If an examination is conducted, the cost of the examination shall be paid by the surplus line agent or agency.

Subd. 2. Repealed, 2000 c 394 art 2 s 28

Subd. 3. Repealed, 2000 c 394 art 2 s 28

Subd. 4. Repealed, 2000 c 394 art 2 s 28

Subd. 5. Repealed, 2000 c 394 art 2 s 28

Subd. 6. Repealed, 2000 c 394 art 2 s 28

Subd. 6a. Repealed, 2000 c 394 art 2 s 28

Subd. 7. Repealed, 2000 c 394 art 2 s 28

Subd. 8. Repealed, 2000 c 394 art 2 s 28

Subd. 9. Repealed, 2000 c 394 art 2 s 28

Subd. 10. Repealed, 2000 c 394 art 2 s 28

Subd. 11. Repealed, 2000 c 394 art 2 s 28

HIST: 1981 c 221 s 5; 1984 c 592 s 41; 1Sp1985 c 14 art 15 s 2; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 268 art 2 s 2-10; art 17 s 41; 1990 c 480 art 1 s 46; 1993 c 375 art 10 s 5,6; 1995 c 264 art 13 s 2,3



Section 60A.20 Repealed, 1981 c 221 s 15

60A.20 Repealed, 1981 c 221 s 15



Section 60A.201 Placement of insurance by licensee.

60A.201 Placement of insurance by licensee.

Subdivision 1. Restrictions. Insurance shall not be placed by the surplus lines licensee with an eligible or ineligible surplus lines insurer when coverage is available from a licensed insurer.

Subd. 2. Availability of other coverage; presumption. There shall be a rebuttable presumption that the following coverages are available from a licensed insurer:

(a) All mandatory automobile insurance coverages required by chapter 65B;

(b) Private passenger automobile physical damage coverage;

(c) Homeowners and property insurance on owner occupied dwellings whose value is less than $500,000. This figure shall be changed annually by the commissioner by the same percentage as the consumer price index for the Minneapolis-St. Paul metropolitan area is changed;

(d) Any coverage readily available from three or more licensed insurers unless the licensed insurers quote a premium and terms not competitive with a premium and terms quoted by an eligible surplus lines insurer; and

(e) Workers' compensation insurance, except excess workers' compensation insurance which is not available from the workers' compensation reinsurance association.

Subd. 3. Unavailability of other coverage; presumption. There shall be a rebuttable presumption that the following coverages are unavailable from a licensed insurer:

(a) Coverages on a list of unavailable coverages maintained by the commissioner pursuant to subdivision 4;

(b) Coverages where one portion of the risk is acceptable to licensed insurers but another portion of the same risk is not acceptable. The entire coverage may be placed with eligible surplus lines insurers if it can be shown that the eligible surplus lines insurer will accept the entire coverage but not the rejected portion alone; and

(c) Any coverage that the licensee is unable to procure after diligent search among licensed insurers.

Subd. 4. Lists of unavailable lines of insurance; maintenance. The commissioner shall maintain on a current basis a list of those lines of insurance for which coverages are believed by the commissioner to be generally unavailable from licensed insurers. The commissioner shall republish a list and make it available to all licensees at least annually. Any person may request in writing that the commissioner add or remove coverage from the current list at the next publication of the list. The commissioner's determinations of coverages to be added to or removed from the list shall not be subject to the Administrative Procedure Act but prior to making determinations the commissioner shall provide opportunity for comment from interested parties.

HIST: 1981 c 221 s 6; 1992 c 564 art 1 s 21



Section 60A.202 Evidence of placement of insurance by licensee.

60A.202 Evidence of placement of insurance by licensee.

Subdivision 1. Restriction. Only a surplus lines licensee shall issue evidence of placement of insurance with an eligible or ineligible surplus lines insurer.

Subd. 2. Written communication of coverage to be delivered. A licensee shall, within seven working days after the date on which the risk was bound or the insured or applicant was advised that coverage has been or will be obtained, deliver to the insured or the insured's representative a policy, a written binder, a certificate or other written evidence of insurance placed with an eligible or ineligible surplus lines insurer.

Subd. 3. Contents of written communication. The written communication showing that insurance has been obtained shall identify all known surplus lines insurers directly assuming any risk of loss. If there is more than one surplus lines insurer, any document issued or certified by the licensee pursuant to subdivision 2 shall specify, to the extent known by the licensee, whether the obligation is joint or several, and if the obligation is several, the proportion of the obligation assumed by each insurer.

HIST: 1981 c 221 s 7



Section 60A.203 Retention of records.

60A.203 Retention of records.

Each surplus lines licensee shall keep a separate account of each transaction entered into pursuant to sections 60A.195 to 60A.209. Evidence of these transactions shall be documented in the form and manner designated by the commissioner and retained by the licensee for a minimum of five years. The forms must be readily available for review and audit by the commissioner.

HIST: 1981 c 221 s 8; 1992 c 564 art 1 s 22



Section 60A.204 Additional charges and fees.

60A.204 Additional charges and fees.

Subdivision 1. Placement fees. A surplus lines licensee may charge, in addition to the premium charged by an eligible or ineligible surplus lines insurer, a fee to cover the cost incurred in the placement of the policy which exceeds $25, but only to the extent that the actual additional cost incurred for services performed by persons or entities unrelated to the licensee exceeds that amount.

Subd. 2. Regulation of fees. A fee charged pursuant to subdivision 1 shall not be excessive or discriminatory. The licensee shall maintain complete documentation of all fees charged. Those fees shall not be included as part of the premium for purposes of the computation of the premium taxes.

Subd. 3. Commission charges. Notwithstanding the provisions of subdivision 1, a licensee may add a commission charge if the insurer quotes a rate net of commission and the commission is not excessive or discriminatory.

HIST: 1981 c 221 s 9



Section 60A.205 Compensation.

60A.205 Compensation.

Subdivision 1. Authorization. A surplus lines licensee may be compensated by an eligible surplus lines insurer and the licensee may compensate a licensed resident agent in this state for obtaining surplus lines insurance business. A licensed resident agent authorized by the licensee may collect a premium on behalf of the licensee, and as between the insured and the licensee, the licensee shall be considered to have received the premium if the premium payment has been made to the agent.

Subd. 2. Consequences of receipt. If an eligible surplus lines insurer has assumed a risk, and if the premium for that risk has been received by the licensee who placed the insurance, then as between the insurer and the insured, the insurer shall be considered to have received the premium due to it for the coverage and shall be liable to the insured for any loss covered by the insurance and for the unearned premium upon cancellation of the insurance, regardless of whether the licensee is indebted to the insurer.

HIST: 1981 c 221 s 10



Section 60A.206 Qualification as eligible surplus lines insurer.

60A.206 Qualification as eligible surplus lines insurer.

Subdivision 1. Insurers to be recognized by the commissioner. A surplus lines licensee shall place surplus lines insurance only with insurers which are in a stable and unimpaired financial condition. An insurer recognized by the commissioner as an eligible surplus lines insurer pursuant to subdivision 2 shall be considered to meet the requirements of this subdivision. Recognition as an eligible surplus lines insurer shall be conditioned upon the insurers continued compliance with sections 60A.195 to 60A.209.

Subd. 2. Application for recognition. An insurer not otherwise licensed to engage in the business of insurance in Minnesota may apply for recognition as an eligible surplus lines insurer by filing an application in the form and with the information as reasonably required by the commissioner regarding the insurer's financial stability, reputation, integrity and operating plans, accompanied by a license fee of $500. The commissioner may delegate to an association the power to process and make recommendations on applications for recognition as an eligible surplus lines insurer. Notwithstanding delegation by the commissioner, an applicant may file an application directly with the commissioner.

Subd. 3. Standards to be met by insurers. (a) The commissioner shall recognize the insurer as an eligible surplus lines insurer when satisfied that the insurer is in a stable, unimpaired financial condition and that the insurer is qualified to provide coverage in compliance with sections 60A.195 to 60A.209. If filed with full supporting documentation before July 1 of any year, applications submitted under subdivision 2 shall be acted upon by the commissioner before December 31 of the year of submission.

(b) The commissioner shall not authorize an insurer as an eligible surplus lines insurer unless the insurer continuously maintains capital and surplus of at least $3,000,000 and transaction of business by the insurer is not hazardous, financially or otherwise, to its policyholders, its creditors, or the public. Each alien surplus lines insurer shall have current financial data filed with the National Association of Insurance Commissioners Nonadmitted Insurers Information Office.

(c) Eligible surplus lines insurers domiciled within the United States shall file an annual statement and an annual financial audit, under the terms and conditions of section 60A.13, subdivisions 1, 3a, and 6, and are subject to the penalties of section 72A.061, and are subject to section 60A.03, subdivision 5, in regard to those requirements. The commissioner also has the powers provided in section 60A.13, subdivision 2, in regard to eligible surplus lines insurers.

(d) Eligible surplus lines insurers domiciled outside the United States shall file an annual statement on the standard nonadmitted insurers information office financial reporting format as prescribed by the National Association of Insurance Commissioners and an annual financial audit performed by an independent accounting firm.

Subd. 4. Removal of insurers. When the commissioner considers it necessary, the commissioner may request information about or examine the affairs of any eligible surplus lines insurer at the expense of the insurer, to determine whether the insurer should continue to remain on the list of eligible surplus lines insurers. If the commissioner determines that it is in the public interest to remove an insurer from the list because the insurer no longer meets the requirements of sections 60A.195 to 60A.209, or is no longer qualified to provide coverage under sections 60A.195 to 60A.209, the commissioner shall do so. If an insurer removed from the list desires a hearing pursuant to the Administrative Procedure Act, the hearing shall be scheduled within 30 days following request for the hearing.

Subd. 5. Trust fund to be maintained. Before recognition as an eligible surplus lines insurer in this state, an alien insurer shall maintain a trust fund in the United States in cash, marketable securities, or other substantially equivalent instruments of at least $1,500,000 with a United States bank which is a member of the Federal Reserve System or which is on deposit with regulatory authorities in this or another state for the benefit of all United States policyholders and beneficiaries. A trust fund required under this subdivision shall not have an expiration date which is at any time less than five years in the future, on a continuing basis.

Subd. 6. Alternative means of compliance. Subdivisions 3 and 5 shall not apply to a group including incorporated and unincorporated, individual alien insurers which, in place of the requirements prescribed in subdivisions 3 and 5, maintain assets as provided in subdivision 3 and hold in trust for all policyholders and beneficiaries in the United States not less than $50,000,000 in the aggregate. The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and must be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.

Subd. 7. Appointment of agent for service of process. Each eligible surplus lines insurer shall appoint the commissioner as its resident agent, for purposes of service of process.

HIST: 1981 c 221 s 11; 1986 c 444; 1987 c 358 s 95; 1992 c 564 art 1 s 23; 1994 c 426 s 8; 1994 c 485 s 11



Section 60A.207 Policies to include notice.

60A.207 Policies to include notice.

Each policy, cover note, or instrument evidencing surplus lines insurance from an eligible surplus lines insurer which is delivered to an insured or a representative of an insured shall have printed, typed, or stamped in red ink upon its face in not less than 10 point type, the following notice: "THIS INSURANCE IS ISSUED PURSUANT TO THE MINNESOTA SURPLUS LINES INSURANCE ACT. THE INSURER IS AN ELIGIBLE SURPLUS LINES INSURER BUT IS NOT OTHERWISE LICENSED BY THE STATE OF MINNESOTA. IN CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED." This notice shall not be covered or concealed in any manner.

HIST: 1981 c 221 s 12



Section 60A.208 Licensee association.

60A.208 Licensee association.

Subdivision 1. Licensee's right to associate. Surplus lines licensees may associate and the commissioner may register the association for one or more of the following purposes:

(a) Advising the commissioner as to the availability of surplus lines coverage and market practices and standards for surplus lines insurers and licensees;

(b) Collecting and furnishing records and statistics; or

(c) Submitting recommendations regarding administration of sections 60A.195 to 60A.209.

Subd. 2. Filing requirements. (a) Each association shall file with the commissioner for approval all of the following:

(1) A copy of the association's constitution and articles of agreement or association, or the association's certificate of incorporation and bylaws and any rules governing the association's activities; and

(2) An agreement that, as a condition of continued registration under subdivision 1, the commissioner may examine the association.

(b) Each association shall file with the commissioner and keep current all of the following:

(1) A list of members; and

(2) The name and address of a resident of this state upon whom notices or orders of the commissioner or process issued by the commissioner may be served.

Subd. 3. Commissioner's powers; suspension of registration. The commissioner may refuse to register, or may suspend or revoke the registration of an association for any of the following reasons:

(a) It reasonably appears that the association will not be able to carry out the purposes of sections 60A.195 to 60A.209;

(b) The association fails to maintain and enforce rules which will assure that members of the association and persons associated with those members comply with sections 60A.195 to 60A.209, other applicable chapters of the insurance laws and rules promulgated under either;

(c) The rules of the association do not assure a fair representation of its members in the selection of directors and in the administration of its affairs;

(d) The rules of the association do not provide for an equitable allocation of reasonable dues, fees, and other charges among members;

(e) The rules of the association impose a burden on competition; or

(f) The association fails to meet other applicable requirements prescribed in sections 60A.195 to 60A.209.

Subd. 4. Membership limited to licensees. An association shall deny membership to any person who is not a licensee.

Subd. 5. Association is voluntary. No licensee may be compelled to join an association as a condition of receiving a license or continuing to be licensed under sections 60A.195 to 60A.209.

Subd. 6. Financial statement to be filed. Each association shall annually file a certified audited financial statement.

Subd. 7. Reports and recommendations by the association. An association may submit reports and make recommendations to the commissioner regarding the financial condition of any eligible surplus lines insurer. These reports and recommendations shall not be considered to be public information. There shall not be liability on the part of, or a cause of action of any nature shall not arise against, eligible surplus lines insurers, the association or its agents or employees, the directors, or the commissioner or authorized representatives of the commissioner, for statements made by them in any reports or recommendations made under this subdivision.

Subd. 8. Operating assessment. (a) Upon request from the association, the commissioner may approve the levy of an assessment of not more than one-half of one percent of premiums charged pursuant to sections 60A.195 to 60A.209 for operation of the association to the extent that the operation relieves the commissioner of duties otherwise required of the commissioner pursuant to sections 60A.195 to 60A.209. Any assessment so approved may be subtracted from the premium tax owed by the licensee under chapter 297I.

(b) The association may revoke the membership and the commissioner may revoke the license in this state, of any licensee who fails to pay an assessment when due, if the assessment has been approved by the commissioner.

HIST: 1981 c 221 s 13; 2000 c 394 art 2 s 7



Section 60A.209 Insurance procured from ineligible insurers.

60A.209 Insurance procured from ineligible insurers.

Subdivision 1. Authorization; regulation. A resident of this state may obtain insurance from an ineligible surplus lines insurer in this state through a surplus lines licensee. The licensee shall first attempt to place the insurance with a licensed insurer, or if that is not possible, with an eligible surplus lines insurer. If coverage is not obtainable from a licensed insurer or an eligible surplus lines insurer, the licensee shall certify to the commissioner, on a form prescribed by the commissioner, that these attempts were made. Upon obtaining coverage from an ineligible surplus lines insurer, the licensee shall:

(a) Have printed, typed, or stamped in red ink upon the face of the policy in not less than 10-point type the following notice: "THIS INSURANCE IS ISSUED PURSUANT TO THE MINNESOTA SURPLUS LINES INSURANCE ACT. THIS INSURANCE IS PLACED WITH AN INSURER THAT IS NOT LICENSED BY THE STATE NOR RECOGNIZED BY THE COMMISSIONER OF COMMERCE AS AN ELIGIBLE SURPLUS LINES INSURER. IN CASE OF ANY DISPUTE RELATIVE TO THE TERMS OR CONDITIONS OF THE POLICY OR THE PRACTICES OF THE INSURER, THE COMMISSIONER OF COMMERCE WILL NOT BE ABLE TO ASSIST IN THE DISPUTE. IN CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED." The notice may not be covered or concealed in any manner; and

(b) Collect from the insured appropriate premium taxes and report the transaction to the commissioner of revenue on a form prescribed by the commissioner. If the insured fails to pay the taxes when due, the insured shall be subject to a civil fine of not more than $3,000, plus accrued interest from the inception of the insurance.

Subd. 2. Penalty. Except as provided in this section, a person who assists or in any manner aids directly or indirectly in the procurement of insurance from an ineligible surplus lines insurer in this state is guilty of a misdemeanor, punishable by imprisonment for not more than one year, or by a fine of not more than $1,000, or both.

Subd. 3. Duty to report. Each insured in this state who procures, causes to be procured, or continues or renews insurance with an ineligible surplus lines insurer or any self-insurer in this state who procures or continues excess of loss, catastrophe, or other insurance upon a subject of insurance resident, located, or to be performed within this state, other than insurance procured pursuant to section 60A.201 or subdivision 1 must file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

Subd. 4. Repealed, 2000 c 394 art 2 s 28

Subd. 5. Repealed, 2000 c 394 art 2 s 28

Subd. 6. Ineligible surplus lines insurers; liability on policies or contracts. Except with respect to placement pursuant to section 60A.198, subdivision 4, if an ineligible insurer offering benefits under a written contract which constitutes the transaction of insurance or which offers benefits substantially similar to benefits under policies of insurance, whether or not the benefits are identified or described as insurance, fails to pay a claim or loss within the provision of the contract, any person who assisted or aided, directly or indirectly, in the procurement of the contract shall be liable to the person to whom the obligations are owed for the full amount of the claim or loss, in the manner provided by the contract.

HIST: 1981 c 221 s 14; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1987 c 268 art 2 s 11,12; 2000 c 394 art 2 s 8



Section 60A.2095 Construction.

60A.2095 Construction.

Nothing in sections 60A.195 to 60A.209 shall be construed to permit the state to impose requirements beyond those granted by the Liability Risk Retention Act, Public Law Number 99-563.

HIST: 1987 c 337 s 13



Section 60A.21 Unauthorized Insurers Process Act.

60A.21 Unauthorized Insurers Process Act.

Subdivision 1. Purpose. The purpose of the Unauthorized Insurers Process Act is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define for the purpose of this statute what constitutes doing business in this state and also exercises powers and privileges available to the state by virtue of Public Law Number 15, 79th Congress of the United States, chapter 20, 1st Session, section 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

Subd. 2. Service of process upon unauthorized insurer. (1) Any of the following acts in this state effected by mail or otherwise by an unauthorized foreign or alien insurer: (a) the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; (b) the solicitation of applications for such contracts; (c) the collection of premiums, membership fees, assessments, or other considerations for such contracts; or (d) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner of commerce and the commissioner's successor or successors in office to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

(2) Such service of process shall be made in compliance with section 45.028, subdivision 2.

(3) Service of process in any such action, suit, or proceeding shall in addition to the manner provided in clause (2) of this subdivision be valid if served upon any person within this state who, in this state on behalf of such insurer, is: (a) soliciting insurance, or (b) making, issuing, or delivering any contract of insurance, or (c) collecting or receiving any premium, membership fee, assessment, or other consideration for insurance; and if a copy of such process is sent within ten days thereafter by certified mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant and the defendant's receipt, or the receipt issued by the post office with which the letter is certified showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the administrator of the court in which such action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.

(4) No plaintiff or complainant shall be entitled to a judgment by default under this subdivision until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(5) Nothing in this subdivision contained shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.

(6) The provisions of this section shall not apply to surplus line insurance lawfully effectuated under Minnesota law, or to reinsurance, nor to any action or proceeding against an unauthorized insurer arising out of:

(a) Wet marine and transportation insurance;

(b) Insurance on or with respect to subjects located, resident, or to be performed wholly outside this state, or on or with respect to vehicles or aircraft owned and principally garaged outside this state;

(c) Insurance on property or operations of railroads engaged in interstate commerce; or

(d) Insurance on aircraft or cargo of such aircraft, or against liability, other than employer's liability, arising out of the ownership, maintenance, or use of such aircraft, where the policy or contract contains a provision designating the commissioner as its attorney for the acceptance of service of lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such policy, or where the insurer enters a general appearance in any such action.

Subd. 3. Defense of action by unauthorized insurer. (1) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it such unauthorized insurer shall: (a) Deposit with the administrator of the court in which such action, suit, or proceeding is pending cash or securities or file with such administrator a bond with good and sufficient sureties to be approved by the court in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (b) procure a certificate of authority to transact the business of insurance in this state.

(2) The court in any action, suit, or proceeding in which service is made in the manner provided in clauses (2) or (3) of subdivision 2 hereof, may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of clause (1) of this subdivision and to defend such action.

(3) Nothing in clause (1) is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in clauses (2) and (3) of subdivision 2 hereof on the ground either (a) that such unauthorized insurer has not done any of the acts enumerated in clause (1) of subdivision 2 hereof, or (b) that the person on whom service was made pursuant to clause (3) of subdivision 2 hereof, was not doing any of the acts therein enumerated.

Subd. 4. Attorney fees and judgment. In any action hereunder against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

Subd. 5. Constitutionality. If any provision of this section or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application and to this end the provisions of this section are declared to be severable.

Subd. 6. Citation. This section may be cited as the Unauthorized Insurers Process Act.

HIST: 1967 c 395 art 1 s 21; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 592 s 42; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 4; 1994 c 485 s 12; 1994 c 632 art 4 s 26



Section 60A.22 Special provisions as to stock companies; stockholders, officers, directors and investors.

60A.22 Special provisions as to stock companies; stockholders, officers, directors and investors.

Subdivision 1. Shareholders' rights. (1) If an insurance corporation has given notice to shareholders of a proposal to amend the articles of incorporation, which proposed amendment would substantially change the corporate purposes or would extend the duration of the corporation, a shareholder may, at any time prior to the date of the meeting at which such proposed amendment is to be voted upon, file a written objection to such amendment in the office of the secretary or president of the corporation and demand payment for shares held; provided, that such demand shall be of no force and effect if such shareholder votes in favor of the amendment, or at any time consents thereto in writing, or if the proposed amendment be not in fact effected.

(2) If, after such a demand by a shareholder, the corporation and the shareholder cannot agree upon the fair cash value of the shares at the time such amendment was authorized, such value shall be determined by three disinterested appraisers, one of whom shall be named by the shareholder, another by the corporation, and the third by the two thus chosen. The determination of a majority of the appraisers in good faith made shall be final, and if the amount so determined is not paid by the corporation within 30 days after it is made, such amount may be recovered in an action by the shareholder against the corporation. The corporation shall not be required to make payment of such amount except upon transfer to it of the shares for which such payment was demanded and upon surrender of the certificate or certificates evidencing the same.

(3) A shareholder shall not be entitled to payment for shares under the provisions of this subdivision unless the value of the corporate assets which would remain after such payment would be at least equal to the aggregate amount of its debts and liabilities exclusive of stated capital.

Subd. 2. Transactions of principal stockholders, directors, and officers in equity securities. (1) Every person who is directly or indirectly the beneficial owner of more than ten percent of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of commerce on or before January 31, 1966, or within ten days after becoming such beneficial owner, director, or officer, a statement, in such form as the commissioner of commerce may prescribe, of the amount of all equity securities of such company of which that person is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner of commerce a statement, in such form as the commissioner of commerce may prescribe, indicating ownership at the close of the calendar month and such changes in ownership as may have occurred during such calendar month.

(2) For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of that person's relationship to such company, any profit realized by that person from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This clause shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner of commerce by rules may exempt as not comprehended within the purpose of this clause.

(3) It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or that person's principal (a) does not own the security sold, or (b) if owning the security, does not deliver it against such sale within 20 days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this clause on proving, notwithstanding the exercise of good faith , the inability to make such delivery or deposit within such time, or without causing undue inconvenience or expense.

(4) The provisions of clause (2) shall not apply to any purchase and sale, or sale and purchase, and the provisions of clause (3) shall not apply to any sale, of any equity security of a domestic stock insurance company not then or theretofore held by the person in an investment account, by a dealer in the ordinary course of business and incident to the establishment or maintenance by the person of a primary or secondary market, otherwise than on an exchange as defined in the federal Securities Exchange Act of 1934, for such security. The commissioner of commerce may, by such rules as the commissioner deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(5) The provisions of this subdivision shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the commissioner of commerce may adopt in order to carry out the purposes of this subdivision.

Subd. 3. Regulation of proxies, consents and authorizations. (1) It shall be unlawful for any person, in contravention of such rules as the commissioner of commerce may prescribe as necessary or appropriate in the public interest or for the protection of investors, to solicit or to permit the use of that person's name to solicit any proxy or consent or authorization in respect of any equity security of a domestic stock insurance company.

(2) Unless proxies, consents, or authorizations in respect of an equity security of a domestic stock insurance company are solicited by or on behalf of the management of such company from the holders of record of such security in accordance with the rules prescribed under clause (1), prior to any annual or other meeting of the holders of such security, such company shall, in accordance with such rules as the commissioner of commerce may prescribe as necessary or appropriate in the public interest or for the protection of investors, if required thereby, file with the commissioner of commerce and transmit to all holders of record of such security information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.

Subd. 4. Securities excepted. The provisions of subdivisions 2 and 3 hereof shall not apply to equity securities of a domestic stock insurance company if (a) any equity security of such company shall be registered, or shall be required to be registered, pursuant to section 12 of the federal Securities Exchange Act of 1934, or if (b) such company shall not have equity securities held of record by 100 or more persons on the last day of the year next preceding the year in which the provisions of subdivisions 2 and 3 hereof would apply except for the provisions of this clause (b).

Subd. 5. Rules. The commissioner of commerce shall have the power to make such rules as may be necessary for the execution of the functions vested in the commissioner by subdivisions 2 and 3 hereof, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within the commissioner's jurisdiction. No provision of subdivisions 2 and 3 hereof imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the commissioner of commerce, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

Subd. 6. Definitions. (1) The term "equity security" when used in this section means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner of commerce shall deem to be of similar nature and consider necessary or appropriate, by such rules as the commissioner may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(2) The term "domestic stock insurance company" when used in this section includes a domestic stock and mutual insurance company as defined in sections 61A.33 to 61A.38.

HIST: 1967 c 395 art 1 s 22; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444



Section 60A.23 Miscellaneous.

60A.23 Miscellaneous.

Subdivision 1. Liability of directors and officers generally. If a company be at any time under liability for losses exceeding its net assets, and the president and directors, or any of them, knowing it, directly or indirectly, issue or consent to the issue of further insurance, each shall be personally liable for any loss under this insurance; and if any of them insures or allows to be insured on a single risk a larger sum than is authorized by law, that person shall be personally liable for any loss thereon above the amount which might lawfully be insured.

Subd. 2. Liability of directors and officers of mutual company. No director or other officer of any mutual company shall, officially or privately, guarantee a policyholder thereof against an assessment to which the policyholder would otherwise be liable. When the directors of any mutual company fail for 30 days after entry of any judgment, or for six months after the accruing of any other indebtedness against it, to levy and deliver for collection any assessment required by law for payment thereof, or to apply the proceeds thereof in either case, each shall be personally liable for the amount thereof, and for all debts and claims then outstanding or which may accrue until the assessment shall be levied and put in process of collection. When the treasurer unreasonably fails to collect and properly apply the proceeds of any such assessment the treasurer shall be personally liable, not exceeding the total assessment, to any person entitled thereto, and shall be repaid only out of funds thereafter collected thereon.

Subd. 3. Conflict of interest and compensation in mutual fire company. No officer or other person employed to determine the character of a risk, and decide the question of its acceptance by any mutual fire company other than a town or farmers company, shall receive a commission or other payment therefrom, but that person's compensation shall be by fixed salary and such share, if any, of the net profits as the directors may determine; and such officer or person shall not be an employee of any other officer or agent of the company, nor interested in the officer's or agent's business.

Subd. 4. Dividends; limitations. Domestic stock companies shall follow the dividend limitation and reporting requirements set forth in chapter 60D.

Subd. 5. Provisions as to fidelity and surety companies. (1) Requirements and acceptability. No company for guaranteeing the fidelity of persons in fiduciary positions, public or private, or for acting as surety, shall transact any business in this state until it shall have satisfied the commissioner that it has complied with all the provisions of law and obtained the commissioner's certificate to that effect. Thereupon it shall be authorized to execute as sole or joint surety any bond, undertaking, or recognizance which, by any municipal or other law, or by the rules or regulations of any municipal or other board, body, organization, or officer, is required or permitted to be made, given, tendered, or filed for the security or protection of any person, corporation, or municipality, or any department thereof, or of any other organization, conditioned for the doing or omitting of anything in such bond or other instrument specified or provided; and any and all courts, judges, officers, and heads of departments, boards, and municipalities required or permitted to accept or approve of the sufficiency of any such bond or instrument may in their discretion accept the same when executed, or the conditions thereof guaranteed solely or jointly by any such company, and the same shall be in all respects full compliance with every law or other provisions for the execution or guaranty by one surety or by two or more sureties, or that sureties shall be residents or householders, or freeholders, or all or either.

(2) Limits of risk. No fidelity or surety company shall insure or reinsure in a single risk, less any portion thereof reinsured, a larger sum than one-tenth of its net assets.

Subd. 6. Company's principal place of business to be designated. When a company establishes any agency in a place other than that of its principal place of business, all signs, cards, pamphlets, or other printed matter issued shall designate such principal place.

Subd. 7. Repealed, 1989 c 330 s 37

Subd. 8. Self-insurance or insurance plan administrators who are vendors of risk management services. (1) Scope. This subdivision applies to any vendor of risk management services and to any entity which administers, for compensation, a self-insurance or insurance plan. This subdivision does not apply (a) to an insurance company authorized to transact insurance in this state, as defined by section 60A.06, subdivision 1, clauses (4) and (5); (b) to a service plan corporation, as defined by section 62C.02, subdivision 6; (c) to a health maintenance organization, as defined by section 62D.02, subdivision 4; (d) to an employer directly operating a self-insurance plan for its employees' benefits; (e) to an entity which administers a program of health benefits established pursuant to a collective bargaining agreement between an employer, or group or association of employers, and a union or unions; or (f) to an entity which administers a self-insurance or insurance plan if a licensed Minnesota insurer is providing insurance to the plan and if the licensed insurer has appointed the entity administering the plan as one of its licensed agents within this state.

(2) Definitions. For purposes of this subdivision the following terms have the meanings given them.

(a) "Administering a self-insurance or insurance plan" means (i) processing, reviewing or paying claims, (ii) establishing or operating funds and accounts, or (iii) otherwise providing necessary administrative services in connection with the operation of a self-insurance or insurance plan.

(b) "Employer" means an employer, as defined by section 62E.02, subdivision 2.

(c) "Entity" means any association, corporation, partnership, sole proprietorship, trust, or other business entity engaged in or transacting business in this state.

(d) "Self-insurance or insurance plan" means a plan providing life, medical or hospital care, accident, sickness or disability insurance for the benefit of employees or members of an association, or a plan providing liability coverage for any other risk or hazard, which is or is not directly insured or provided by a licensed insurer, service plan corporation, or health maintenance organization.

(e) "Vendor of risk management services" means an entity providing for compensation actuarial, financial management, accounting, legal or other services for the purpose of designing and establishing a self-insurance or insurance plan for an employer.

(3) License. No vendor of risk management services or entity administering a self-insurance or insurance plan may transact this business in this state unless it is licensed to do so by the commissioner. An applicant for a license shall state in writing the type of activities it seeks authorization to engage in and the type of services it seeks authorization to provide. The license may be granted only when the commissioner is satisfied that the entity possesses the necessary organization, background, expertise, and financial integrity to supply the services sought to be offered. The commissioner may issue a license subject to restrictions or limitations upon the authorization, including the type of services which may be supplied or the activities which may be engaged in. The license fee is $1,000 for the initial application and $1,000 for each two-year renewal. All licenses are for a period of two years.

(4) Regulatory restrictions; powers of the commissioner. To assure that self-insurance or insurance plans are financially solvent, are administered in a fair and equitable fashion, and are processing claims and paying benefits in a prompt, fair, and honest manner, vendors of risk management services and entities administering insurance or self-insurance plans are subject to the supervision and examination by the commissioner. Vendors of risk management services, entities administering insurance or self-insurance plans, and insurance or self-insurance plans established or operated by them are subject to the trade practice requirements of sections 72A.19 to 72A.30. In lieu of an unlimited guarantee from a parent corporation for a vendor of risk management services or an entity administering insurance or self-insurance plans, the commissioner may accept a surety bond in a form satisfactory to the commissioner in an amount equal to 120 percent of the total amount of claims handled by the applicant in the prior year. If at any time the total amount of claims handled during a year exceeds the amount upon which the bond was calculated, the administrator shall immediately notify the commissioner. The commissioner may require that the bond be increased accordingly.

No contract entered into after July 1, 2001, between a licensed vendor of risk management services and a group authorized to self-insure for workers' compensation liabilities under section 79A.03, subdivision 6, may take effect until it has been filed with the commissioner, and either (1) the commissioner has approved it or (2) 60 days have elapsed and the commissioner has not disapproved it as misleading or violative of public policy.

(5) Rulemaking authority. To carry out the purposes of this subdivision, the commissioner may adopt rules pursuant to sections 14.001 to 14.69. These rules may:

(a) establish reporting requirements for administrators of insurance or self-insurance plans;

(b) establish standards and guidelines to assure the adequacy of financing, reinsuring, and administration of insurance or self-insurance plans;

(c) establish bonding requirements or other provisions assuring the financial integrity of entities administering insurance or self-insurance plans; or

(d) establish other reasonable requirements to further the purposes of this subdivision.

HIST: 1967 c 395 art 1 s 23; Ex1967 c 1 s 6; 1969 c 497 s 1; 1975 c 145 s 1; 1975 c 271 s 6; 1975 c 359 s 23; 1976 c 134 s 78; 1978 c 465 s 8; 1980 c 528 s 1; 1Sp1981 c 4 art 2 s 44,45; 1982 c 424 s 130; 1983 c 154 s 1; 1983 c 289 s 114 subd 1; 1983 c 328 s 8; 1984 c 592 s 43; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 14; 1987 c 358 s 96; 1990 c 422 s 10; 1992 c 564 art 4 s 4; 1993 c 299 s 6; 1994 c 425 s 5; 1995 c 233 art 2 s 56; 1995 c 258 s 5; 1997 c 200 art 1 s 41; 1999 c 223 art 2 s 5; 2001 c 215 s 7



Section 60A.235 Standards for determining whether contracts are health plan contracts or stop loss contracts.

60A.235 Standards for determining whether contracts are health plan contracts or stop loss contracts.

Subdivision 1. Findings and purpose. The purpose of this section is to establish a standard for the determination of whether an insurance policy or other evidence or coverage should be treated as a policy of accident and sickness insurance or a stop loss policy for the purpose of the regulation of the business of insurance. The laws regulating the business of insurance in Minnesota impose distinctly different requirements upon accident and sickness insurance policies and stop loss policies. In particular, the regulation of accident and sickness insurance in Minnesota includes measures designed to reform the health insurance market, to minimize or prohibit selective rating or rejection of employee groups or individual group members based upon health conditions, and to provide access to affordable health insurance coverage regardless of preexisting health conditions. The health care reform provisions enacted in Minnesota will only be effective if they are applied to all insurers and health carriers who in substance, regardless of purported form, engage in the business of issuing health insurance coverage to employees of an employee group. This section applies to insurance companies and health carriers and the policies or other evidence of coverage that they issue. This section does not apply to employers or the benefit plans they establish for their employees.

Subd. 2. Definitions. For purposes of this section, the terms defined in this subdivision have the meanings given.

(a) "Attachment point" means the claims amount beyond which the insurance company or health carrier incurs a liability for payment.

(b) "Direct coverage" means coverage under which an insurance company or health carrier assumes a direct obligation to an individual, under the policy or evidence of coverage, with respect to health care expenses incurred by the individual or a member of the individual's family.

(c) "Expected claims" means the amount of claims that, in the absence of a stop loss policy or other insurance or evidence of coverage, are projected to be incurred under an employer-sponsored plan covering health care expenses.

(d) "Expected plan claims" means the expected claims less the projected claims in excess of the specific attachment point, adjusted to be consistent with the employer's aggregate contract period.

(e) "Health plan" means a health plan as defined in section 62A.011 and includes group coverage regardless of the size of the group.

(f) "Health carrier" means a health carrier as defined in section 62A.011.

Subd. 3. Health plan policies issued as stop loss coverage. (a) An insurance company or health carrier issuing or renewing an insurance policy or other evidence of coverage, that provides coverage to an employer for health care expenses incurred under an employer-sponsored plan provided to the employer's employees, retired employees, or their dependents, shall issue the policy or evidence of coverage as a health plan if the policy or evidence of coverage:

(1) has a specific attachment point for claims incurred per individual that is lower than $10,000; or

(2) has an aggregate attachment point that is lower than the sum of:

(i) 140 percent of the first $50,000 of expected plan claims;

(ii) 120 percent of the next $450,000 of expected plan claims; and

(iii) 110 percent of the remaining expected plan claims.

(b) Where the insurance policy or evidence of coverage applies to a contract period of more than one year, the dollar amounts set forth in paragraph (a), clauses (1) and (2), must be multiplied by the length of the contract period expressed in years.

(c) The commissioner may adjust the constant dollar amounts provided in paragraph (a), clauses (1) and (2), on January 1 of any year, based upon changes in the medical component of the Consumer Price Index (CPI). Adjustments must be in increments of $100 and must not be made unless at least that amount of adjustment is required. The commissioner shall publish any change in these dollar amounts at least three months before their effective date.

(d) A policy or evidence of coverage issued by an insurance company or health carrier that provides direct coverage of health care expenses of an individual including a policy or evidence of coverage administered on a group basis is a health plan regardless of whether the policy or evidence of coverage is denominated as stop loss coverage.

Subd. 4. Compliance. (a) An insurance company or health carrier that is required to issue a policy or evidence of coverage as a health plan under this section shall, even if the policy or evidence of coverage is denominated as stop loss coverage, comply with all the laws of this state that apply to the health plan, including, but not limited to, chapters 62A, 62C, 62D, 62E, 62L, and 62Q.

(b) With respect to an employer who had been issued a policy or evidence of coverage denominated as stop loss coverage before June 2, 1995, compliance with this section is required as of the first renewal date occurring on or after June 2, 1995.

HIST: 1995 c 258 s 6



Section 60A.236 Stop loss regulation; small employer coverage.

60A.236 Stop loss regulation; small employer coverage.

A contract providing stop loss coverage, issued or renewed to a small employer, as defined in section 62L.02, subdivision 26, or to a plan sponsored by a small employer, must include a claim settlement period no less favorable to the small employer or plan than coverage of all claims incurred during the contract period regardless of when the claims are paid.

HIST: 1995 c 258 s 7



Section 60A.24 Exemptions from insurance laws of this state.

60A.24 Exemptions from insurance laws of this state.

The following are exempt from all insurance laws of the state: All organizations listed in section 64B.38 of the laws relating to fraternal benefit societies.

HIST: 1967 c 395 art 1 s 24; 1985 c 49 s 41; 1992 c 564 art 1 s 54



Section 60A.25 Insolvent companies.

60A.25 Insolvent companies.

Subdivision 1. Notification of policyholders. Whenever any foreign or domestic insurance company authorized to transact the business of insurance in Minnesota is adjudicated insolvent, or whenever its policies are declared null and void by court order, the commissioner of commerce shall ascertain the names and last known addresses of all Minnesota policyholders of said company, and shall notify all Minnesota policyholders within 30 days of such adjudication or court order. In the case of foreign insurers authorized to do business in this state, the commissioner of commerce may elect to notify all of the company's licensed agents in Minnesota with a directive that the agents notify all insureds of the company's insolvency or that its policies have been declared null and void.

Subd. 2. Remittance of premiums. Every agency contract written by an insurance company writing property and casualty insurance in Minnesota shall contain or be construed to contain the following provision: "Notwithstanding any other provision of this contract, the obligation of the agent to remit written premiums to the company shall be changed upon the commencement of any administrative or legal proceeding by any state against the carrier regarding its financial condition. After the commencement of the proceedings, the obligation of the agent to remit premiums shall be confined to the premiums earned before the commencement of the proceedings. The agent shall not owe or remit to the company or to the liquidator or receiver any premiums that are unearned as of the date of the commencement of the delinquency proceedings, and any unearned premiums in the possession of the agent on the date shall be returned promptly by the agent to the insured or, with the approval of the insured, be used to purchase new coverage for the insured with a different insurer."

HIST: 1967 c 368 s 1; 1971 c 527 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 7



Section 60A.26 Suspension of insurers; notifications and reports.

60A.26 Suspension of insurers; notifications and reports.

Subdivision 1. Other states. The commissioner of commerce shall notify the insurance departments of all other states whenever, under any law then in effect, the commissioner suspends the right of a foreign or domestic insurer to transact business in this state.

Subd. 2. NAIC. The commissioner of commerce shall report public regulatory actions, investigative information, and complaints to the appropriate reporting system or database of the National Association of Insurance Commissioners.

HIST: 1967 c 369 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1995 c 258 s 8



Section 60A.27 Discipline of insurer by another state; notice to commissioner.

60A.27 Discipline of insurer by another state; notice to commissioner.

Subdivision 1. An insurance company licensed to transact business in this state is hereby required to notify the commissioner of commerce within ten business days of the happening of any one or more of the following:

(1) the suspension or revocation of its right to transact business in another state;

(2) the receipt by the insurance company of an order to show why its license should not be suspended or revoked; or

(3) the imposition of a penalty by any other state for any violation of the insurance laws of such other state.

Subd. 2. Any insurance company which fails to notify the commissioner of commerce within the time period specified in subdivision 1 is subject to a penalty of not more than $500, or suspension, or both.

HIST: 1967 c 448 s 1,2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1991 c 325 art 21 s 1



Section 60A.28 Documents filed with commissioner, verification.

60A.28 Documents filed with commissioner, verification.

The commissioner of commerce may require that any document required by law to be filed with the commissioner, be accompanied by a sworn verification of its contents by a responsible officer of the corporation filing it. The commissioner shall prescribe the form of the verification by rule.

HIST: 1967 c 457 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 60A.29 Nonprofit Risk Indemnification Trust Act.

60A.29 Nonprofit Risk Indemnification Trust Act.

Subdivision 1. Title. This section may be cited as the "Nonprofit Risk Indemnification Trust Act."

Subd. 2. Purpose. The purpose of this section is to authorize the establishment of trust funds for the purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability or for damage or destruction of property, and to regulate the operation of trust funds established under this section.

Subd. 3. Approval of commissioner. No trust fund with the purpose of indemnifying multiple nonprofit beneficiary organizations shall be established without the prior approval of the commissioner of the department of commerce. The commissioner shall withhold approval of any trust fund that fails to comply with the provisions and requirements of this section.

Subd. 4. Eligible beneficiaries. No organization, corporation, agency, or program shall be a beneficiary of any trust fund established under this section unless it is exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1954, as amended through December 30, 1985. No trust fund established under this section shall agree to indemnify the state of Minnesota, any political subdivision of the state, or any hospital licensed pursuant to section 144.55. No trust fund established under this section shall indemnify any beneficiary for loss or damage to property permanently located outside the boundaries of this state or for legal liabilities arising from operations or activities occurring outside this state, except where those operations or activities are of a nonroutine nature; provided, however, that this restriction shall not apply to a beneficiary which is incorporated under the laws of this state and has its principal office located in this state.

Subd. 5. Ineligible risks. No trust fund established under this section shall indemnify any beneficiary for liabilities incurred under the Workers' Compensation Act, or for benefits provided to employees pursuant to any medical, dental, life, or disability income protection plan.

Subd. 6. Benefit schedules. Every trust fund established under this section shall establish in its bylaws or plan of operation a schedule of benefits, to be approved by the commissioner, governing the indemnification of beneficiaries of the trust. The schedule of benefits shall include all conditions, limitations, and exclusions relevant to indemnification.

Subd. 7. Indemnification agreements. Every trust fund established under this section shall provide each of its beneficiaries with a written indemnification agreement specifying the rights and obligations of the trust fund and the beneficiary under the agreement. Each form of indemnification agreement shall be filed with and approved by the commissioner.

Subd. 8. Contributions. The trust fund shall establish contributions required of beneficiaries necessary to fund the operations of the fund. All contribution schedules shall be filed with and approved by the commissioner prior to use. Contributions must be based on sound actuarial principles and be adequate to fund the operation of the trust fund. Contributions may not be excessive, in relation to the benefits provided, or unfairly discriminatory.

Subd. 9. Multiple trust agreements prohibited. No trust fund established under this section shall enter into an agreement with any other trust fund whereby the risks assumed by each are pooled or shared.

Subd. 10. Board of trustees. Every trust fund established under this section shall be governed by a board of no fewer than five trustees. The initial trustees need not be appointed or elected by the beneficiaries of the trust fund. During the second year following the creation of an authorized trust fund, at least one-fourth of all its trustees in office shall have been elected or appointed by the beneficiaries. After the end of the second year following the creation of an authorized trust fund, a majority of all trustees in office shall have been elected or appointed by the beneficiaries. All trustees serving during the first two years following the creation of an authorized trust fund shall be elected or appointed for one-year terms. All trustees serving thereafter shall be elected or appointed for two-year terms, provided that the trustees may be elected or appointed for one-year terms to the extent necessary in order to create staggered terms. Any trustee may be removed at any time, with or without cause, by a majority vote of the beneficiaries. The board of trustees shall meet no fewer than four times each year.

Subd. 11. Trustees; compensation. No trustee shall be paid a salary or receive other compensation for service as a trustee, except that the bylaws or plan of operation may provide for reimbursement for actual expenses incurred on behalf of the trust fund and for the payment of a reasonable per diem amount for attendance at meetings of the board.

Subd. 12. Bylaws; plan of operation. The trustees of each trust fund authorized under this section shall cause to be adopted a set of bylaws or plan of operation which shall govern the operation of the trust fund. All bylaws or plans of operation or amendments to them are subject to prior approval by the commissioner. The commissioner shall adopt rules governing the content and approval of bylaws or plans of operation.

Subd. 13. Financial statement; report on operations. Every trust fund authorized under this section shall, by June 1 of every year, file with the commissioner a financial statement for the previous year's operations. The financial statement must include the opinion of a certified public accountant that the statement was prepared in conformity with generally accepted accounting principles. Also by June 1 of every year, every trust fund must file with the commissioner, on forms provided by the department, a report summarizing the trust fund's operations during the previous year.

Subd. 14. Financial standards. Every authorized trust fund shall have and maintain financial assets sufficient to satisfy all current and future financial obligations and responsibilities to beneficiaries. The commissioner shall adopt rules establishing minimum financial standards for authorized trust funds.

Subd. 15. Contracts; fees. Authorized trust funds may enter into contracts with risk management service providers, actuarial consultants, or other vendors as are necessary to ensure the effective and efficient operation of the trust fund. Fees paid to vendors for services provided must not be excessive.

Subd. 16. Reinsurance. Authorized trust funds may insure or reinsure their obligations and liabilities with:

(1) insurance companies authorized to do business in Minnesota, pursuant to section 60A.06;

(2) insurance companies similarly authorized in any other state of the United States;

(3) insurance companies not authorized in Minnesota or any other state if the unauthorized insurance company establishes reinsurance security in favor of the ceding trust fund conforming to the general rules for allowance of reinsurance credits stated in the Financial Condition Examiners Handbook adopted by the National Association of Insurance Commissioners; or

(4) other trust funds organized under this section or under similar laws of any other state if the reinsuring trust fund establishes reinsurance security as specified in clause (3) in favor of the ceding trust fund.

Subd. 17. Interbeneficiary cause of action. No beneficiary shall have any cause of action against any other beneficiary arising solely out of the insolvency or inability of the trust fund to meet its obligations.

Subd. 18. Examination. The commissioner may examine authorized trust funds to the same extent and with the same purpose as is provided, with respect to insurance companies, by section 60A.031.

Subd. 19. Security deposit. As a condition of authorization, every trust fund shall deposit with the commissioner an acceptable security of a value equal to not less than $500,000. In the event that a trust fund fails to honor the obligations assumed by it under trust agreements issued to its beneficiaries, use of the security deposit shall revert to the commissioner for the purpose of executing the trust fund's obligations to its beneficiaries. The commissioner shall adopt rules governing the amount of security required and the acceptable forms of security.

Subd. 20. Rules. The commissioner may adopt rules to enforce and administer the requirements of this section.

Subd. 21. Trust funds not subject to insurance rules. Trust funds established under this section shall not be considered insurance companies or to be in the business of insurance nor shall they be subject to regulation by the commissioner, except as provided for in this section.

Subd. 22. Foreign trust funds. A trust fund organized and existing under the laws of another state for the sole purpose of indemnifying nonprofit beneficiary organizations and their officers, directors, and agents for financial loss due to the imposition of legal liability or for damage or destruction of property, as provided in subdivisions 2 and 4, may apply to the commissioner for authority to operate within this state, provided that:

(1) the trust fund has been continuously in operation for a period of not less than five years prior to the date it applies for authorization under this subdivision, during which period it must have issued only nonassessable indemnification agreements to its beneficiaries, and during each of those years the trust fund received not less than $1,000,000 in contributions from beneficiaries for protections afforded by the trust fund;

(2) the trust fund has been authorized by and is subject to regulation and examination by the department of insurance of its domiciliary state;

(3) the trust fund must file with the commissioner its trust agreement, bylaws or plan of operation, schedule of benefits, forms of indemnification agreements, and contribution schedules applicable to beneficiaries in this state;

(4) the trust fund must be governed by a board of not fewer than five trustees, all of whom must be elected by the beneficiaries of the trust fund, and none of whom may receive compensation for service as a trustee;

(5) the trust fund has, as of the last day of the calendar year immediately prior to its application for authority, a net fund balance surplus of not less than $1,000,000, as evidenced by its financial statements certified by an independent certified public accountant in accordance with generally accepted accounting principles consistently applied; and

(6) the trust fund must, upon and at all times after authorization by the commissioner, maintain a registered office within this state.

Subd. 23. Standards for authorization. Within 60 days after receipt of the documents specified under subdivision 22 and supporting evidence which establishes compliance with the standards set forth under that subdivision, the commissioner shall grant to the trust fund a certificate of authority to conduct operations in this state. The operations in this state are subject to the limitations and standards set forth in subdivisions 4 to 22. In the event an authorized foreign trust fund violates one of those subdivisions or the rules of the commissioner applicable to foreign trust funds, the commissioner may suspend or revoke the certificate of authority.

Subd. 24. Rules. The commissioner may adopt rules to enforce and administer requirements of subdivisions 22 and 23.

HIST: 1985 c 248 s 70; 1986 c 455 s 8; 1987 c 337 s 15-20



Section 60A.30 Renumbered 60A.351

60A.30 Renumbered 60A.351



Section 60A.31 Renumbered 60A.352

60A.31 Renumbered 60A.352



Section 60A.32 Rate filing for crop hail insurance.

60A.32 Rate filing for crop hail insurance.

An insurer issuing policies of insurance against crop damage by hail in this state shall file its insurance rates with the commissioner. The insurance rates must be filed before February 1 of the year in which a policy is issued.

HIST: 1988 c 688 art 9 s 1; 1995 c 24 s 1; 1999 c 177 s 17



Section 60A.35 Scope.

60A.35 Scope.

Except as specifically limited in section 60A.351, sections 60A.35 to 60A.38 apply to all commercial liability and/or property insurance policies issued by companies licensed to do business in this state except ocean marine insurance, accident and health insurance, excess insurance, surplus lines insurance, and reinsurance.

HIST: 1987 c 337 s 23; 1994 c 485 s 65



Section 60A.351 Renewal of insurance policy with altered rates.

60A.351 Renewal of insurance policy with altered rates.

If an insurance company licensed to do business in this state offers or purports to offer to renew any commercial liability and/or property insurance policy at less favorable terms as to the dollar amount of coverage or deductibles, higher rates, and/or higher rating plan, the new terms, the new rates and/or rating plan may take effect on the renewal date of the policy if the insurer has sent to the policyholder notice of the new terms, new rates and/or rating plan at least 60 days prior to the expiration date. If the insurer has not so notified the policyholder, the policyholder may elect to cancel the renewal policy within the 60-day period after receipt of the notice. Earned premium for the period of coverage, if any, shall be calculated pro rata upon the prior rate. This subdivision does not apply to ocean marine insurance, accident and health insurance, and reinsurance.

This section does not apply if the change relates to guide "a" rates or excess rates also known as "consent to rates."

HIST: 1986 c 455 s 58; 1987 c 337 s 21; 1994 c 485 s 65



Section 60A.352 Worker's compensation insurance.

60A.352 Worker's compensation insurance.

In addition to the requirements of Minnesota Statutes 1984, section 176.185, subdivision 1, a policy of insurance issued to cover the liability to pay compensation under Minnesota Statutes 1984, chapter 176, shall comply with sections 60A.35 to 60A.38.

HIST: 1986 c 455 s 59; 1987 c 337 s 22; 1994 c 485 s 65



Section 60A.36 Midterm cancellation.

60A.36 Midterm cancellation.

Subdivision 1. Reason for cancellation. No insurer may cancel a policy of commercial liability and/or property insurance during the term of the policy, except for one or more of the following reasons:

(1) nonpayment of premium;

(2) misrepresentation or fraud made by or with the knowledge of the insured in obtaining the policy or in pursuing a claim under the policy;

(3) actions by the insured that have substantially increased or substantially changed the risk insured;

(4) refusal of the insured to eliminate known conditions that increase the potential for loss after notification by the insurer that the condition must be removed;

(5) substantial change in the risk assumed, except to the extent that the insurer should reasonably have foreseen the change or contemplated the risk in writing the contract;

(6) loss of reinsurance by the insurer which provided coverage to the insurer for a significant amount of the underlying risk insured. A notice of cancellation under this clause shall advise the policyholder that the policyholder has ten days from the date of receipt of the notice to appeal the cancellation to the commissioner of commerce and that the commissioner will render a decision as to whether the cancellation is justified because of the loss of reinsurance within 30 business days after receipt of the appeal;

(7) a determination by the commissioner that the continuation of the policy could place the insurer in violation of the insurance laws of this state; or

(8) nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing the insurance. This provision for cancellation for failure to pay dues does not apply to persons who are retired at 62 years of age or older or who are disabled according to social security standards.

Subd. 2. Notice. Cancellation under subdivision 1, clauses (2) to (8), shall not be effective before 60 days after notice to the policyholder. The notice of cancellation shall contain a specific reason for cancellation as provided in subdivision 1.

A policy shall not be canceled for nonpayment of premium pursuant to subdivision 1, clause (1), unless the insurer, at least ten days before the effective cancellation date, has given notice to the policyholder of the amount of premium due and the due date. The notice shall state the effect of nonpayment by the due date. No cancellation for nonpayment of premium shall be effective if payment of the amount due is made before the effective date in the notice.

Subd. 3. New policies. Subdivisions 1 and 2 do not apply to any insurance policy that has not been previously renewed if the policy has been in effect less than 90 days at the time the notice of cancellation is mailed or delivered. No cancellation under this subdivision is effective until at least ten days after the written notice to the policyholder.

Subd. 4. Longer term policies. A policy may be issued for a term longer than one year or for an indefinite term with a clause providing for cancellation by the insurer for the reasons stated in subdivision 1 by giving notice as required by subdivision 2 at least 60 days before any anniversary date.

Subd. 5. Rescission. (a) No insurer may rescind or void a contract of liability or property insurance unless there was material misrepresentation, material omission, or fraud made by or with the knowledge of the insured in obtaining the contract or in pursuing a claim under the policy.

(b) No misrepresentation or omission shall be material unless knowledge by the insurer of the facts misrepresented or omitted would have led to a refusal by the insurer to make such a contract. In determining the question of materiality, evidence of the practice of the insurer with respect to the acceptance or rejection of similar risks shall be admissible.

(c) For purposes of this section, a representation is a statement as to past or present fact, made to an insurer or the insurer's agent by the applicant as an inducement for issuing a contract of commercial liability or property insurance. A misrepresentation is a false representation, and the facts misrepresented are those facts which make the representation false.

(d) This subdivision does not limit the right to cancel the policy prospectively for the reasons stated in subdivision 1, clause (2).

HIST: 1987 c 337 s 24; 1994 c 485 s 13; 1996 c 446 art 1 s 7



Section 60A.37 Nonrenewal.

60A.37 Nonrenewal.

Subdivision 1. Notice required. At least 60 days before the date of expiration provided in the policy, a notice of intention not to renew the policy beyond the agreed expiration date must be made to the policyholder by the insurer. If the notice is not given at least 60 days before the date of expiration provided in the policy, the policy shall continue in force until 60 days after a notice of intent not to renew is received by the policyholder.

Subd. 2. Exceptions. This section does not apply if the policyholder has insured elsewhere, has accepted replacement coverage, or has requested or agreed to nonrenewal.

HIST: 1987 c 337 s 25



Section 60A.38 Interpretation and penalties.

60A.38 Interpretation and penalties.

Subdivision 1. Sections not exclusive. Sections 60A.35 to 60A.38 are not exclusive, and the commissioner may also consider other provisions of Minnesota law to be applicable to the circumstances or situations addressed by sections 60A.35 to 60A.38. The rights provided by sections 60A.35 to 60A.38 are in addition to and do not prejudice any other rights the policyholder may have at common law, under statute, or rules.

Subd. 2. Penalties. A violation of any provisions of sections 60A.35 to 60A.38 shall be deemed to be an unfair trade practice in the business of insurance and shall subject the violator to the penalties provided by sections 72A.17 to 72A.32 in addition to any other penalty provided by law.

Subd. 3. Notices required. All notices required by sections 60A.35 to 60A.38 shall only be made by first class mail addressed to the policyholder's last known address or by delivery to the policyholder's last known address. Notice by first class mail is effective upon deposit in the United States mail. In addition to giving notice to the policyholder, the insurer must also give notice to the agent of record, if any, in the manner specified for the policyholder.

Subd. 4. Proof of mailing notice. Unless otherwise specifically required, United States Postal Service proof of mailing of the notice of cancellation, reduction in the limits of liability of coverage, or nonrenewal of an insurance policy is sufficient proof the proper notice has been given.

HIST: 1987 c 337 s 26; 1990 c 475 s 1



Section 60A.40 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72

60A.40 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72



Section 60A.41 Subrogation against insureds prohibited.

60A.41 Subrogation against insureds prohibited.

(a) An insurance company providing insurance coverage or its reinsurer for that underlying insurance coverage may not proceed against its insured in a subrogation action where the loss was caused by the nonintentional acts of the insured.

(b) An insurance company providing insurance coverage or its reinsurer for that underlying insurance coverage may not subrogate itself to the rights of its insured to proceed against another person if that other person is insured for the same loss, by the same company. This provision applies only if the loss was caused by the nonintentional acts of the person against whom subrogation is sought.

(c) This provision does not apply to or affect claims of a surety against its principal.

(d) Nothing in this section prevents an insurer from allocating the loss internally to the at-fault insured for purposes of underwriting, agency, and claims information.

HIST: 1989 c 201 s 1; 1990 c 399 s 1



Section 60A.60 Definitions.

60A.60 Definitions.

Subdivision 1. Scope. For the purposes of sections 60A.60 to 60A.696, the terms defined in this section have the meanings given them.

Subd. 2. Adjusted risk-based capital report. "Adjusted risk-based capital report" means a risk-based capital report that has been adjusted by the commissioner according to section 60A.61, subdivision 5.

Subd. 3. Corrective order. "Corrective order" means an order issued by the commissioner specifying corrective actions that the commissioner has determined are required.

Subd. 4. Domestic insurer. "Domestic insurer" means an insurance company incorporated or organized in this state.

Subd. 5. Foreign insurer. "Foreign insurer" means an insurance company that is admitted to do business in this state under section 60A.19 but is not incorporated or organized in this state.

Subd. 6. NAIC. "NAIC" means the National Association of Insurance Commissioners.

Subd. 7. Life and/or health insurer. "Life and/or health insurer" means an insurance company authorized to transact business under section 60A.06, subdivision 1, clause (4), or a property and casualty insurer transacting business only under section 60A.06, subdivision 1, clause (5)(a).

Subd. 8. Property and casualty insurer. "Property and casualty insurer" means an insurance company authorized to transact business under section 60A.06, subdivision 1, clauses (1), (2), (3), (5), (6), (8), (9), (10), (11), (12), (13), (14), and (15), but does not include monoline mortgage guaranty insurers, and financial guaranty insurers.

Subd. 9. Negative trend. "Negative trend" means, with respect to a life and/or health insurer, negative trend over a period of time, as determined according to the "trend test calculation" included in the risk-based capital instructions.

Subd. 10. Risk-based capital instructions. "Risk-based instructions" means the risk-based capital report including risk-based capital instructions adopted by the NAIC, as those risk-based instructions may be amended by the NAIC from time to time according to the procedures adopted by the NAIC.

Subd. 11. Risk-based capital level. "Risk-based capital level" means an insurer's company action level risk-based capital, regulatory action level risk-based capital, authorized control level risk-based capital, or mandatory control level risk-based capital where:

(1) "company action level risk-based capital" means, with respect to an insurer, the product of 2.0 and its authorized control level risk-based capital;

(2) "regulatory action level risk-based capital" means the product of 1.5 and its authorized control level risk-based capital;

(3) "authorized control level risk-based capital" means the number determined under the risk-based capital formula according to the risk-based capital instructions;

(4) "mandatory control level risk-based capital" means the product of .70 and the authorized control level risk-based capital.

Subd. 12. Risk-based capital plan. "Risk-based capital plan" means a comprehensive financial plan containing the elements specified in section 60A.62, subdivision 2. If the commissioner rejects the risk-based capital plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan must be called the "revised risk-based capital plan."

Subd. 13. Risk-based capital report. "Risk-based capital report" means the report required in section 60A.61.

Subd. 14. Total adjusted capital. "Total adjusted capital" means the sum of:

(1) an insurer's statutory capital and surplus as determined in accordance with statutory accounting applicable to the annual statement required to be filed under section 60A.13; and

(2) other items, if any, as the risk-based capital instructions may provide.

HIST: 1995 c 253 s 2



Section 60A.61 Risk-based capital reports.

60A.61 Risk-based capital reports.

Subdivision 1. General requirements. Every domestic insurer shall, on or before each March 1, prepare and submit to the commissioner a report of its risk-based capital levels as of the end of the calendar year just ended, in a form and containing the information required by the risk-based capital instructions. In addition, every domestic insurer shall file its risk-based capital report:

(1) with the NAIC according to the risk-based capital instructions; and

(2) with the insurance commissioner in a state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its risk-based capital report not later than the later of:

(i) 15 days from the receipt of notice to file its risk-based capital report with that state; or

(ii) March 1.

Subd. 2. Life and/or health insurers. A life and/or health insurer's risk-based capital must be determined according to the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between:

(1) the risk with respect to the insurer's assets;

(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the insurer's business; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions;

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

Subd. 3. Property and casualty insurers. A property and casualty insurer's risk-based capital must be determined according to the formula set forth in the risk-based capital instructions. The formula must take into account, and may adjust for the covariance between:

(1) asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and other relevant risks set forth in the risk-based capital instructions;

determined in each case by applying the factors in the manner set forth in the risk-based capital instructions.

Subd. 4. Maintaining additional capital. An excess of capital over the amount produced by the risk-based capital requirements contained in sections 60A.60 to 60A.696 and the formulas, schedules, and instructions referenced in sections 60A.60 to 60A.696 is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the risk-based capital levels required by sections 60A.60 to 60A.696. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in sections 60A.60 to 60A.696.

Subd. 5. Adjusted risk-based capital report. If a domestic insurer files a risk-based capital report that in the judgment of the commissioner is inaccurate, then the commissioner shall adjust the risk-based capital report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice must contain a statement of the reason for the adjustment. A risk-based capital report as so adjusted is referred to as an "adjusted risk-based capital report."

HIST: 1995 c 253 s 3



Section 60A.62 Company action level event.

60A.62 Company action level event.

Subdivision 1. Definition. "Company action level event" means any of the following events:

(1) the filing of a risk-based capital report by an insurer which indicates that:

(i) the insurer's total adjusted capital is greater than or equal to its regulatory action level risk-based capital but less than its company action level risk-based capital; or

(ii) if a life and/or health insurer, the insurer has total adjusted capital that is greater than or equal to its company action level risk-based capital but less than the product of its authorized control level risk-based capital and 2.5 and has a negative trend;

(2) the notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates an event in clause (1), provided the insurer does not challenge the adjusted risk-based report under section 60A.66; or

(3) if, pursuant to section 60A.66, an insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 2. Plan. In the event of a company action level event, the insurer shall prepare and submit to the commissioner a risk-based capital plan that:

(1) identifies the conditions that contribute to the company action level event;

(2) contains proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3) provides projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projected statutory balance sheets, income statements, and cash flow statements. The projections for both new and renewal business might include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) identifies the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) identifies the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

Subd. 3. Submission. The risk-based capital plan must be submitted:

(1) within 45 days of the company action level event; or

(2) if the insurer challenges an adjusted risk-based capital report pursuant to section 60A.66, within 45 days after notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 4. Notification by commissioner. Within 60 days after the submission by an insurer of a risk-based capital plan to the commissioner, the commissioner shall notify the insurer whether the risk-based capital plan must be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the risk-based capital plan is unsatisfactory, the notification to the insurer must set forth the reasons for the determination, and may set forth proposed revisions that will render the risk-based capital plan satisfactory, in the judgment of the commissioner. Upon notification from the commissioner, the insurer shall prepare a revised risk-based capital plan, that may incorporate by reference any revisions proposed by the commissioner, and shall submit the revised risk-based capital plan to the commissioner:

(1) within 45 days after the notification from the commissioner; or

(2) if the insurer challenges the notification from the commissioner under section 60A.66, within 45 days after a notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 5. Unsatisfactory plan. In the event of a notification by the commissioner to an insurer that the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory, the commissioner may at the commissioner's discretion, subject to the insurer's right to a hearing under section 60A.66, specify in the notification that the notification constitutes a regulatory action level event.

Subd. 6. Filings to other states. Every domestic insurer that files a risk-based capital plan or revised risk-based capital plan with the commissioner shall file a copy of the risk-based capital plan or revised risk-based capital plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) the state has a risk-based capital provision substantially similar to section 60A.67, subdivision 1; and

(2) the insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk-based capital plan or revised risk-based capital plan in that state no later than the later of:

(i) 15 days after the receipt of notice to file a copy of its risk-based capital plan or revised risk-based plan with the state; or

(ii) the date on which the risk-based capital plan or revised risk-based capital plan is filed under section 60A.62, subdivisions 3 and 4.

HIST: 1995 c 253 s 4



Section 60A.63 Regulatory action level event.

60A.63 Regulatory action level event.

Subdivision 1. Definition. "Regulatory action level event" means, with respect to an insurer, any of the following events:

(1) the filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level risk-based capital but less than its regulatory action level risk-based capital;

(2) the notification by the commissioner to an insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66;

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) the failure of the insurer to file a risk-based capital report by March 1, unless the insurer has provided an explanation for the failure that is satisfactory to the commissioner and has cured the failure within ten days after March 1;

(5) the failure of the insurer to submit a risk-based capital plan to the commissioner within the time period set forth in section 60A.62, subdivision 3;

(6) notification by the commissioner to the insurer that:

(i) the risk-based capital plan or revised risk-based capital plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(ii) the notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under section 60A.66;

(7) if, pursuant to section 60A.66, the insurer challenges a determination by the commissioner under clause (6), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge;

(8) notification by the commissioner to the insurer that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan, but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event according to its risk-based capital plan or revised risk-based capital plan and the commissioner has so stated in the notification, provided the insurer has not challenged the determination under section 60A.66; or

(9) if, pursuant to section 60A.66, the insurer challenges a determination by the commissioner under clause (8), the notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the challenge.

Subd. 2. Commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(1) require the insurer to prepare and submit a risk-based capital plan, or, if applicable, a revised risk-based capital plan;

(2) examine or analyze as the commissioner considers necessary the assets, liabilities, and operations of the insurer including reviewing its risk-based capital plan or revised risk-based capital plan; and

(3) subsequent to the examination or analysis, issue a corrective order specifying the corrective actions the commissioner determines are required.

Subd. 3. Corrective action. In determining corrective actions, the commissioner may take into account factors considered relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the risk-based capital instructions. The risk-based capital plan or revised risk-based capital plan must be submitted:

(1) within 45 days after the occurrence of the regulatory action level event;

(2) if the insurer challenges an adjusted risk-based capital report pursuant to section 60A.66 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge; or

(3) if the insurer challenges a revised risk-based capital plan pursuant to section 60A.66 and the challenge is not frivolous in the judgment of the commissioner, within 45 days after the notification to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 4. Examination and review. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer's risk-based capital plan or revised risk-based capital plan, examine or analyze the assets, liabilities, and operations of the insurer and formulate the corrective order with respect to the insurer. The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or other party as directed by the commissioner.

HIST: 1995 c 253 s 5



Section 60A.64 Authorized control level event.

60A.64 Authorized control level event.

Subdivision 1. Definition. "Authorized control level event" means any of the following events:

(1) the filing of a risk-based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level risk-based capital but less than its authorized control level risk-based capital;

(2) the notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66;

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge;

(4) the failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order, provided the insurer has not challenged the corrective order under section 60A.66; or

(5) if the insurer has challenged a corrective order under section 60A.66 and the commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

Subd. 2. Commissioner's duties. In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(1) take the actions required under section 60A.63 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2) if the commissioner considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, take the actions necessary to cause the insurer to be placed under regulatory control under chapter 60B. In the event the commissioner takes these actions, the authorized control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. In the event the commissioner takes actions under this clause pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections afforded to insurers under section 60B.11 pertaining to summary proceedings.

HIST: 1995 c 253 s 6



Section 60A.65 Mandatory control level event.

60A.65 Mandatory control level event.

Subdivision 1. Definition. "Mandatory control level event" means any of the following events:

(1) the filing of a risk-based capital report that indicates that the insurer's total adjusted capital is less than its mandatory control level risk-based capital;

(2) notification by the commissioner to the insurer of an adjusted risk-based capital report that indicates the event in clause (1), provided the insurer does not challenge the adjusted risk-based capital report under section 60A.66; or

(3) if, pursuant to section 60A.66, the insurer challenges an adjusted risk-based capital report that indicates the event in clause (1), notification by the commissioner to the insurer that the commissioner has, after a hearing, rejected the insurer's challenge.

Subd. 2. Commissioner's duties. In the event of a mandatory control level event:

(1) with respect to a life and/or health insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under chapter 60B. In that event, the mandatory control level event is considered sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. If the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections of section 60B.11 pertaining to summary proceedings. However, the commissioner may forego action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period; and

(2) with respect to a property and casualty insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under chapter 60B, or, in the case of an insurer that is writing no business and that is running off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the mandatory control level event is sufficient grounds for the commissioner to take action under chapter 60B, and the commissioner has the rights, powers, and duties with respect to the insurer set forth in chapter 60B. If the commissioner takes actions pursuant to an adjusted risk-based capital report, the insurer is entitled to the protections of section 60B.11 pertaining to summary proceedings. However, the commissioner may forego action for up to 90 days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

HIST: 1995 c 253 s 7



Section 60A.66 Hearings.

60A.66 Hearings.

Upon:

(1) notification to an insurer by the commissioner of an adjusted risk-based report;

(2) notification to an insurer by the commissioner that:

(i) the insurer's risk-based capital plan or revised risk-based capital plan is unsatisfactory; and

(ii) the notification constitutes a regulatory action level event with respect to the insurer;

(3) notification to an insurer by the commissioner that the insurer has failed to adhere to its risk-based capital plan or revised risk-based capital plan and that the failure has substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer according to its risk-based capital plan or revised risk-based capital plan; or

(4) notification to an insurer by the commissioner of a corrective order with respect to the insurer,

the insurer has the right to a confidential hearing conducted in accordance with chapter 14, on a record, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under clause (1), (2), (3), or (4). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing no less than ten nor more than 30 days after the date of the insurer's request.

HIST: 1995 c 253 s 8



Section 60A.67 Confidentiality.

60A.67 Confidentiality.

Subdivision 1. Generally. All risk-based capital reports, to the extent the information in them is not required to be set forth in a publicly available annual statement schedule, and risk-based capital plans, including the results or report of an examination or analysis of an insurer performed pursuant to sections 60A.60 to 60A.696, and any corrective order issued by the commissioner pursuant to an examination or analysis, with respect to a domestic insurer or foreign insurer that are filed with the commissioner constitute information that might be damaging to the insurer if made available to its competitors, and shall be maintained by the commissioner as nonpublic data as defined in section 13.02, subdivision 9. This information is not subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to sections 60A.60 to 60A.696 or other provision of the insurance laws of this state.

Subd. 2. Prohibition on announcements. The comparison of an insurer's total adjusted capital to any of its risk-based capital levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer and is not intended as a means to rank insurers generally. Except as otherwise required under sections 60A.60 to 60A.696, the making, publishing, dissemination, circulating, or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the risk-based capital levels of an insurer, or of any component derived in the calculation, by an insurer, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is prohibited. However, if a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its risk-based capital levels, or any of them, or an inappropriate comparison of any other amount to the insurer's risk-based capital levels is published in a written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement. This subdivision does not prohibit an insurance company or its holding company from disclosing information about its risk-based capital levels in the notes to its financial statements if required by pronouncements of the American Institute of Certified Public Accountants or the Financial Accounting Standards Board, or making this disclosure as required by other governmental regulatory agencies.

Subd. 3. Prohibition on use in ratemaking. The risk-based capital instructions, risk-based capital reports, adjusted risk-based capital reports, risk-based capital plans, and revised risk-based capital plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers. This information shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in a rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for a line of insurance that an insurer or an affiliate is authorized to write.

HIST: 1995 c 253 s 9; 1996 c 446 art 2 s 6



Section 60A.68 Supplemental provisions; rules; exemption.

60A.68 Supplemental provisions; rules; exemption.

(a) Sections 60A.60 to 60A.696 are supplemental to other laws of this state and do not preclude or limit other powers or duties of the commissioner under those laws, including, but not limited to, chapters 60B and 60G.

(b) The commissioner may exempt from the application of sections 60A.60 to 60A.696 a domestic property and casualty insurer that:

(1) writes direct business only in this state;

(2) writes direct annual premiums of $2,000,000 or less; and

(3) assumes no reinsurance in excess of five percent of direct premium written.

HIST: 1995 c 253 s 10



Section 60A.69 Foreign insurers.

60A.69 Foreign insurers.

Subdivision 1. Reporting requirements. A foreign insurer shall, upon the written request of the commissioner, submit to the commissioner a risk-based capital report as of the end of the calendar year just ended not later than the later of:

(1) the date a risk-based capital report would be required to be filed by a domestic insurer under sections 60A.60 to 60A.696; or

(2) fifteen days after the request is received by the foreign insurer.

A foreign insurer shall, at the written request of the commissioner, promptly submit to the commissioner copies of all risk-based capital plans that are filed by the insurer with the insurance commissioners of other states.

Subd. 2. A risk-based capital plan requirement. In the event of a company action level event, regulatory action level event, or authorized control level event with respect to a foreign insurer as determined under the risk-based capital statute applicable in the state of domicile of the insurer, or, if no risk-based capital statute is in force in that state, under sections 60A.60 to 60A.696, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk-based capital plan in the manner specified under that state's risk-based capital statute, or, if no risk-based capital statute is in force in that state, under section 60A.62, the commissioner may require the foreign insurer to file a risk-based capital plan with the commissioner. In this event, the failure of the foreign insurer to file a risk-based capital plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state. This section does not limit the commissioner's authority to require a foreign insurer to file a copy of the risk-based capital plan submitted to the commissioner in the state of domicile.

Subd. 3. Liquidation of property. In the event of a mandatory control level event with respect to a foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the district court permitted under chapter 60B with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event is adequate grounds for the application.

HIST: 1995 c 253 s 11



Section 60A.695 Immunity.

60A.695 Immunity.

There is no liability on the part of, and no cause of action arises against, the commissioner or the commerce department or its employees or agents for an action taken by them in the performance of their powers and duties under sections 60A.60 to 60A.696.

HIST: 1995 c 253 s 12



Section 60A.696 Notices.

60A.696 Notices.

All notices by the commissioner to an insurer that may result in regulatory action under sections 60A.60 to 60A.696 are effective upon dispatch if transmitted by registered or certified mail, or in the case of other transmission is effective upon the insurer's receipt of the notice.

HIST: 1995 c 253 s 13



Section 60A.70 Title.

60A.70 Title.

Sections 60A.70 to 60A.756 may be cited as the Reinsurance Intermediary Act.

HIST: 1991 c 325 art 11 s 1



Section 60A.705 Definitions.

60A.705 Definitions.

Subdivision 1. Terms. For purposes of sections 60A.70 to 60A.756, the terms defined in this section have the meanings given them.

Subd. 2. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

Subd. 3. Controlling person. "Controlling person" means a person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of the reinsurance intermediary.

Subd. 4. Insurer. "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer.

Subd. 5. Licensed producer. "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.

Subd. 6. Reinsurance intermediary. "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager.

Subd. 7. Reinsurance intermediary-broker. "Reinsurance intermediary-broker" or "RB" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of this insurer.

Subd. 8. Reinsurance intermediary-manager. "Reinsurance intermediary-manager" or "RM" means any person, firm, association, or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for that reinsurer whether known as an RM, manager, or other similar term. However, the following persons are not considered an RM, with respect to that reinsurer, for the purposes of sections 60A.70 to 60A.756:

(1) an employee of the reinsurer;

(2) a United States manager of the United States branch of an alien reinsurer;

(3) an underwriting manager which, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to the Holding Company Act, and whose compensation is not based on the volume of premiums written; or

(4) the manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located.

Subd. 9. Reinsurer. "Reinsurer" means a person, firm, association, or corporation licensed in this state as an insurer with the authority to assume reinsurance.

Subd. 10. To be in violation. "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of sections 60A.70 to 60A.756.

Subd. 11. Qualified United States financial institution. "Qualified United States financial institution" means an institution that:

(1) is organized, or in the case of a United States office of a foreign banking organization, is licensed, under the laws of the United States or any state;

(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3) has been determined by either the commissioner, or the securities valuation office of the National Association of Insurance Commissioners, to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

HIST: 1991 c 325 art 11 s 2; 1995 c 214 s 10



Section 60A.71 Licensure.

60A.71 Licensure.

Subdivision 1. Reinsurance intermediary-broker requirements. No person, firm, association, or corporation shall act as an RB in this state if the RB maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation:

(1) in this state, unless the RB is a licensed producer in this state; or

(2) in another state, unless the RB is a licensed producer in this state or another state having a law substantially similar to this law or the RB is licensed in this state as a nonresident reinsurance intermediary.

Subd. 2. Reinsurance intermediary-manager requirements. No person, firm, association, or corporation shall act as a RM:

(1) for a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;

(2) in this state, if the RM maintains an office either directly or as a member or employee of a firm or association, or an officer, director, or employee of a corporation in this state, unless the RM is a licensed producer in this state; or

(3) in another state for a nondomestic insurer, unless the RM is a licensed producer in this state or another state having a law substantially similar to this law or the person is licensed in this state as a nonresident reinsurance intermediary.

Subd. 3. Bond and insurance requirements for reinsurance intermediary-manager. The commissioner may require an RM subject to subdivision 2 to:

(1) file a bond in an amount from an insurer acceptable to the commissioner for the protection of the reinsurer; and

(2) maintain an errors and omissions policy in an amount acceptable to the commissioner.

Subd. 4. Terms. (a) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of sections 60A.70 to 60A.756. The license issued to a firm or association will authorize all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and these persons shall be named in the application and any supplements to it. The license issued to a corporation shall authorize all of the officers, and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation, and all these persons shall be named in the application and any supplements to it.

(b) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by sections 60A.70 to 60A.756 for designation of service of process upon unauthorized insurers. The applicant shall also furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting the nonresident reinsurance intermediary may be served. The licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and the change shall not become effective until acknowledged by the commissioner.

Subd. 5. Refusal to issue. The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment, the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy, or that any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary, or that any of the foregoing has given cause for revocation or suspension of the license, or has failed to comply with any prerequisite for the issuance of the license. Upon written request, the commissioner will furnish a summary of the basis for refusal to issue a license. This document is privileged and not subject to chapter 13.

Subd. 6. Attorneys exemption. Licensed attorneys at law of this state when acting in their professional capacity as such are exempt from this section.

Subd. 7. Fees. Each applicant for a reinsurance intermediary license shall pay to the commissioner a fee of $200 for an initial two-year license and a fee of $150 for each renewal. Applications shall be submitted on forms prescribed by the commissioner.

HIST: 1991 c 325 art 11 s 3; 1997 c 200 art 1 s 42; 1999 c 223 art 2 s 6



Section 60A.715 Required contract provisions; reinsurance intermediary-brokers.

60A.715 Required contract provisions; reinsurance intermediary-brokers.

Transactions between a RB and the insurer it represents in this capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization must, at a minimum, provide that:

(1) the insurer may terminate the RB's authority at any time;

(2) the RB will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the RB, and remit all funds due to the ceding insurer or the assuming reinsurer within 30 days of the month of receipt;

(3) all funds collected for the ceding insurer's or the assuming reinsurer's account will be held by the RB in a fiduciary capacity:

(i) in a bank that is a qualified United States financial institution; or

(ii) in direct obligations of, or obligations guaranteed or insured by, the United States, its agencies, or its instrumentalities, excluding mortgage-backed securities, or in obligations described in section 60A.11, subdivision 17, paragraphs (a) and (b).

Investments made under item (ii) must be traded on a national securities exchange, and shall be restricted to the following: direct obligations of the United States government or an agency of the United States government, municipal bonds or corporate bonds or notes with credit ratings of at least AA by Standard &amp> Poors or equivalent ratings from a comparable rating service, or commercial paper with a short-term rating of at least A-1 by Standard &amp> Poors or an equivalent rating from a comparable rating service, but in no event shall the obligations be rated other than in the highest category established by the securities valuation office of the National Association of Insurance Commissioners. The RB shall invest fiduciary funds under item (ii) only if authorized in writing by the ceding insurer or assuming reinsurer in whose account the funds are held, shall secure the investments with security acceptable to the ceding insurer or assuming reinsurer on whose account the funds are held, and shall be responsible for any losses on investments made pursuant to item (ii).

At least 50 percent of the funds invested under clause (3), based on the prior 30 days' average balance, must be invested in instruments that mature in no more than 120 days. In no case shall an investment mature in greater than three years from the date of purchase. Investments made pursuant to clause (3) should emphasize safety, liquidity, and diversification. The RB is required to structure those investments so that funds are available to remit on a timely basis to the ceding insurer or the assuming reinsurer in accordance with clause (2);

(4) the RB will comply with section 60A.72;

(5) the RB will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) the RB will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

HIST: 1991 c 325 art 11 s 4; 1995 c 163 s 1; 1998 c 323 s 1



Section 60A.72 Books and records; reinsurance intermediary-brokers.

60A.72 Books and records; reinsurance intermediary-brokers.

Subdivision 1. Records of transactions. For at least ten years after expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of assuming reinsurers;

(6) rates of all reinsurance commissioners, including the commissions on any retrocessions handled by the RB;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the RB including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including, but not limited to, premium and loss accounts; and

(11) when the RB procures a reinsurance contract on behalf of a licensed ceding insurer:

(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

Subd. 2. Access by insurer. The insurer will have access and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.

HIST: 1991 c 325 art 11 s 5



Section 60A.725 Duties of insurers utilizing the services of a reinsurance intermediary-broker.

60A.725 Duties of insurers utilizing the services of a reinsurance intermediary-broker.

(a) An insurer shall not engage the services of a person, firm, association, or corporation to act as an RB on its behalf unless the person is licensed as required by section 60A.71, subdivision 1.

(b) An insurer may not employ an individual who is employed by an RB with which it transacts business, unless the RB is under common control with the insurer and subject to chapter 60D.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.

HIST: 1991 c 325 art 11 s 6



Section 60A.73 Required contract provisions; reinsurance intermediary-managers.

60A.73 Required contract provisions; reinsurance intermediary-managers.

Subdivision 1. Approval by commissioner. Transactions between an RM and the reinsurer it represents in this capacity must only be entered into pursuant to a written contract, specifying the responsibilities of each party. The contract shall be approved by the reinsurer's board of directors. At least 30 days before the reinsurer assumes or cedes business through this producer, a true copy of the approved contract must be filed with the commissioner for approval. The contract must, at a minimum, contain the provisions in subdivisions 2 to 14.

Subd. 2. Terminations. The reinsurer may terminate the contract for cause upon written notice to the RM. The reinsurer may immediately suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.

Subd. 3. Periodic accounting. The RM will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to the RM, and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

Subd. 4. Handling of funds. All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution as defined herein and may be invested in direct obligations of, or obligations guaranteed or insured by, the United States, its agencies, or its instrumentalities, excluding mortgage-backed securities. These funds may not be invested in obligations whose maturities exceed 90 days. The RM may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate account for each reinsurer that it represents.

Subd. 5. Business records. For at least ten years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(3) reporting and settlement requirements of balances;

(4) rate used to compute the reinsurance premium;

(5) names and addresses of reinsurers;

(6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) details regarding retrocessions handled by the RM, as permitted by section 60A.74, subdivision 4, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(10) financial records, including, but not limited to, premium and loss accounts; and

(11) when the RM places a reinsurance contract on behalf of a ceding insurer:

(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

Subd. 6. Reinsurer access to records. The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer.

Subd. 7. Nonassignment of contract. The contract cannot be assigned in whole or in part by the RM.

Subd. 8. Underwriting and rating standards. The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

Subd. 9. Charges and commissions. The rates, terms and purposes of commission, charges, and other fees which the RM may levy against the reinsurer will be specified in the contract.

Subd. 10. Claims settlement. If the contract permits the RM to settle claims on behalf of the reinsurer, the contract will specify that:

(1) all claims will be reported to the reinsurer in a timely manner;

(2) a copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;

(ii) involves a coverage dispute;

(iii) may exceed the RM's claims settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer;

(3) all claim files will be the joint property of the reinsurer and RM. However, upon an order of liquidation of the reinsurer the files become the sole property of the reinsurer or its estate. The RM shall have reasonable access to and the right to copy the files on a timely basis; and

(4) settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

Subd. 11. Interim profits. If the contract provides for a sharing of interim profits by the RM, interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the commissioner for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to section 60A.74, subdivision 3.

Subd. 12. Certified financial statement. The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

Subd. 13. On-site review by reinsurer. The reinsurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the RM.

Subd. 14. Disclosure of insurer relationship. The RM will disclose to the reinsurer any relationship it has with any insurer before ceding or assuming any business with the insurer pursuant to this contract.

Subd. 15. Responsibility of reinsurer. Within the scope of its actual or apparent authority, the acts of the RM are considered to be the acts of the reinsurer on whose behalf it is acting.

HIST: 1991 c 325 art 11 s 7; 1995 c 163 s 2



Section 60A.735 Prohibited acts.

60A.735 Prohibited acts.

The RM shall not:

(1) cede retrocessions on behalf of the reinsurer, except that the RM may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for these retrocessions. These guidelines must include a list of reinsurers with which these automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) commit the reinsurer to participate in reinsurance syndicates;

(3) appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed;

(4) without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5) collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) jointly employ an individual who is employed by the reinsurer unless such RM is under common control with the reinsurer subject to chapter 60D;

(7) appoint a sub-RM.

HIST: 1991 c 325 art 11 s 8



Section 60A.74 Duties of reinsurer utilizing the services of a reinsurance intermediary-manager.

60A.74 Duties of reinsurer utilizing the services of a reinsurance intermediary-manager.

Subdivision 1. Licensed persons to be used. A reinsurer shall not engage the services of any person, firm, association, or corporation to act as an RM on its behalf unless the person is licensed as required by section 60A.71, subdivision 2.

Subd. 2. Annual financial statements to be obtained. The reinsurer shall annually obtain a copy of statements of the financial condition of each RM which the reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

Subd. 3. Loss reserve opinions. If an RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion must be in addition to any other required loss reserve certification.

Subd. 4. Binding authority. Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the RM.

Subd. 5. Notification of termination. Within 30 days of termination of a contract with an RM, the reinsurer shall provide written notification of the termination to the commissioner.

Subd. 6. Restriction on board appointments. A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder, or subproducer of its RM. This subdivision does not apply to relationships governed by chapter 60D or, if applicable, the Business Transacted With Producer Controlled Insurer Act, sections 60J.06 to 60J.11.

HIST: 1991 c 325 art 11 s 9; 1993 c 13 art 1 s 16; 2000 c 260 s 12



Section 60A.745 Examination authority; reinsurance intermediary - broker.

60A.745 Examination authority; reinsurance intermediary - broker.

(a) A reinsurance intermediary is subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.

(b) An RM may be examined as if it were the reinsurer.

HIST: 1991 c 325 art 11 s 10



Section 60A.75 Violations.

60A.75 Violations.

Subdivision 1. Administrative and civil penalties and liabilities. A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with chapter 14, to be in violation of any provision of sections 60A.70 to 60A.756, shall:

(1) for each separate violation, pay a penalty in an amount not exceeding $5,000; and

(2) be subject to revocation or suspension of its license.

Subd. 2. Civil remedies. (a) If it was found that because of the violation the insurer or reinsurer has suffered loss or damage, the commissioner may maintain a civil action for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders and creditors or seek other appropriate relief.

(b) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to chapter 60B, and the receiver appointed under that order determines that the reinsurance intermediary or any other person has violated sections 60A.70 to 60A.756, or any rule or order adopted under those sections, and the insurer suffered any loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 3. Judicial review. The decision, determination, or order of the commissioner pursuant to subdivision 1 is subject to judicial review pursuant to chapter 14.

Subd. 4. Other penalties. Nothing contained in this section affects the right of the commissioner to impose any other penalties provided in the insurance laws.

HIST: 1991 c 325 art 11 s 11; 1995 c 214 s 11



Section 60A.755 Scope.

60A.755 Scope.

Nothing contained in sections 60A.70 to 60A.756 is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to these persons.

HIST: 1991 c 325 art 11 s 12



Section 60A.756 Rules.

60A.756 Rules.

The commissioner may adopt rules for the implementation and administration of sections 60A.70 to 60A.756.

HIST: 1991 c 325 art 11 s 13



Section 60A.80 Repealed, 1994 c 426 s 14

60A.80 Repealed, 1994 c 426 s 14



Section 60A.801 Repealed, 1994 c 426 s 14

60A.801 Repealed, 1994 c 426 s 14



Section 60A.802 Repealed, 1994 c 426 s 14

60A.802 Repealed, 1994 c 426 s 14



Section 60A.803 Life and health reinsurance agreements.

60A.803 Life and health reinsurance agreements.

Subdivision 1. Scope. This section applies to:

(1) all domestic life and accident and sickness insurers;

(2) all other licensed life and accident and sickness insurers which are not subject to a substantially similar regulation in their domiciliary state; and

(3) licensed insurers with respect to their accident and sickness business.

This section does not apply to assumption reinsurance, yearly renewable term reinsurance, or certain nonproportional reinsurance such as stop loss or catastrophe reinsurance.

Subd. 2. Accounting requirements. No insurer subject to this section shall, for reinsurance ceded, reduce any liability or establish any asset in any financial statement filed with the commissioner if, by the terms of the reinsurance agreement, in substance or effect, any of the conditions in paragraphs (a) to (k) exist:

(a) The renewal expense allowances provided or to be provided to the ceding insurer by the reinsurer in any accounting period, are not sufficient to cover anticipated allocable renewal expenses of the ceding insurer on the portion of the business reinsured, unless a liability is established for the present value of the shortfall, using assumptions equal to the applicable statutory reserve basis on the business reinsured. Those expenses include commissions, premium taxes, and direct expenses including, but not limited to, billing, valuation, claims, and maintenance expected by the company at the time the business is reinsured.

(b) The ceding insurer can be deprived of surplus or assets at the reinsurer's option or automatically upon the occurrence of some event, such as the insolvency of the ceding insurer, except that termination of the reinsurance agreement by the reinsurer for nonpayment of reinsurance premiums or other amounts due, such as modified coinsurance reserve adjustments, interest and adjustments on funds withheld, and tax reimbursements, shall not be considered to be a deprivation of surplus or assets.

(c) The ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement, except that neither offsetting experience refunds against current and prior years' losses under the agreement nor payment by the ceding insurer of an amount equal to the current and prior years' losses under the agreement upon voluntary termination of in force reinsurance by the ceding insurer is considered such a reimbursement to the reinsurer for negative experience. Voluntary termination does not include situations where termination occurs because of unreasonable provisions which allow the reinsurer to reduce its risk under the agreement. An example of such a provision is the right of the reinsurer to increase reinsurance premiums or risk and expense charges to excessive levels forcing the ceding company to prematurely terminate the reinsurance treaty.

(d) The ceding insurer must, at specific points in time scheduled in the agreement, terminate or automatically recapture all or part of the reinsurance ceded.

(e) The reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income realized from the reinsured policies. It is improper for a ceding company to pay reinsurance premiums, or other fees or charges to a reinsurer, which are greater than the direct premiums collected by the ceding company.

(f) The reinsurance agreement does not transfer all of the significant risk inherent in the business being reinsured. The following table identifies, for a representative sampling of products or type of business, the risks that are considered to be significant. For products not specifically included, the risks determined to be significant must be consistent with this table.

Risk categories:

(1) morbidity;

(2) mortality;

(3) lapse, which is the risk that a policy will voluntarily terminate prior to the recoupment of a statutory surplus strain experienced at issue of the policy;

(4) credit quality (C1), which is the risk that invested assets supporting the reinsured business will decrease in value. The main hazards are that assets will default or that there will be a decrease in earning power. It excludes market value declines due to changes in interest rate;

(5) reinvestment (C3), which is the risk that interest rates will fall and funds reinvested (coupon payments or money received upon asset maturity or call) will therefore earn less than expected. If asset durations are less than liability durations, the mismatch will increase; and

(6) disintermediation (C3), which is the risk that interest rates rise and policy loans and surrenders increase or maturing contracts do not renew at anticipated rates of renewal. If asset durations are greater than the liability durations, the mismatch will increase. Policyholders will move their funds into new products offering higher rates. The company may have to sell assets at a loss to provide for these withdrawals.

RISK CATEGORY

+ = Significant

0 = Insignificant

1 2 3 4 5 6 Health Insurance - other than LTC/LTD* + 0 + 0 0 0 Health Insurance - LTC/LTD* + 0 + + + 0 Immediate Annuities 0 + 0 + + 0 Single Premium Deferred Annuities 0 0 + + + + Flexible Premium Deferred Annuities 0 0 + + + + Guaranteed Interest Contracts 0 0 0 + + + Other Annuity Deposit Business 0 0 + + + + Single Premium Whole Life 0 + + + + + Traditional Nonpar Permanent 0 + + + + + Traditional Nonpar Term 0 + + 0 0 0 Traditional Par Permanent 0 + + + + + Traditional Par Term 0 + + 0 0 0 Adjustable Premium Permanent 0 + + + + + Indeterminate Premium Permanent 0 + + + + + Universal Life Flexible Premium 0 + + + + + Universal Life Fixed Premium 0 + + + + + Universal Life Fixed Premium (dump-in 0 + + + + + premiums allowed)

*LTC = Long Term Care Insurance

LTD = Long Term Disability Insurance

(g)(1) The credit quality, reinvestment, or disintermediation risk is significant for the business reinsured and the ceding company does not, other than for the classes of business excepted in clause (2), either transfer the underlying assets to the reinsurer or legally segregate such assets in a trust or escrow account or otherwise establish a mechanism satisfactory to the commissioner that legally segregates, by contract or contract provision, the underlying assets.

(2) Notwithstanding the requirements of clause (1), the assets supporting the reserves for the following classes of business and any classes of business that do not have a significant credit quality, reinvestment or disintermediation risk, may be held by the ceding company without segregation of the assets:

(i) Health Insurance - LTC/LTD;

(ii) Traditional Nonpar Permanent;

(iii) Traditional Par Permanent;

(iv) Adjustable Premium Permanent;

(v) Indeterminate Premium Permanent; and/or

(vi) Universal Life Fixed Premium (no dump-in premiums allowed).

The associated formula for determining the reserve interest rate adjustment must reflect the ceding company's investment earnings and incorporate all realized and unrealized gains and losses reflected in the statutory statement. The following is an acceptable formula:

Rate = 2(I G) / (X + Y - I - CG)

Where: I is the net investment income CG is capital gains less capital losses X is the current year cash and invested assets plus investment income due and accrued less borrowed money Y is the same as X but for the prior year

(h) Settlements are made less frequently than quarterly or payments due from the reinsurer are not made in cash within 90 days of the settlement date.

(i) The ceding insurer is required to make representations or warranties not reasonably related to the business being reinsured.

(j) The ceding insurer is required to make representations or warranties about future performance of the business being reinsured.

(k) The reinsurance agreement is entered into for the principal purpose of producing significant surplus aid for the ceding insurer, typically on a temporary basis, while not transferring all of the significant risks inherent in the business reinsured and, in substance or effect, the expected potential liability to the ceding insurer remains basically unchanged.

Subd. 3. Commissioner approval. Notwithstanding subdivision 2, an insurer subject to this section may, with the prior approval of the commissioner, take such reserve credit or establish such asset as the commissioner deems consistent with state insurance law or rules.

Subd. 4. Filing. (a) Agreements entered into after August 1, 1994, that involve the reinsurance of business issued prior to the effective date of the agreements, along with any subsequent amendments thereto, shall be filed by the ceding company with the commissioner within 30 days from their date of execution. Each filing shall include data detailing the financial impact of the transaction. The ceding insurer's actuary who signs the financial statement actuarial opinion with respect to valuation of reserves shall consider this section and any applicable actuarial standards of practice when determining the proper credit in financial statements filed with the commissioner. The actuary shall maintain adequate documentation and be prepared upon request to describe the actuarial work performed for inclusion in the financial statements and to demonstrate that the work conforms to this section.

(b) Any increase in surplus net of federal income tax resulting from arrangements described in paragraph (a) must be identified separately on the insurer's statutory financial statement as a surplus item (aggregate write-ins for gains and losses in surplus in the capital and surplus account of the annual statement) and recognition of the surplus increase as income must be reflected on a net of tax basis in the "Reinsurance ceded" line of the annual statement as earnings emerge from the business reinsured.

Subd. 5. Written agreements. No reinsurance agreement or amendment to any agreement may be used to reduce any liability or to establish any asset in any financial statement filed with the commissioner, unless the agreement, amendment, or a binding letter or intent has been duly executed by both parties no later than the "as of date" of the financial statement. In the case of a letter of intent, a reinsurance agreement or an amendment to a reinsurance agreement must be executed within a reasonable period of time, not exceeding 90 days from the execution date of the letter of intent, in order for credit to be granted for the reinsurance ceded. The reinsurance agreement must provide that:

(1) the agreement constitutes the entire agreement between the parties with respect to the business being reinsured under it and that there are no understandings between the parties other than as expressed in the agreement; and

(2) any change or modification to the agreement is null and void unless made by amendment to the agreement and signed by both parties.

Subd. 6. Reserve credits. Insurers subject to this section shall reduce to zero by December 31, 1995, any reserve credits or assets established with respect to reinsurance agreements entered into prior to August 1, 1994, that under the provisions of this section would not be entitled to recognition of the reserve credits or assets; provided, however, that the reinsurance agreements have been in compliance with laws or regulations in existence immediately preceding August 1, 1994.

HIST: 1994 c 426 s 9



Section 60A.90 Scope.

60A.90 Scope.

Sections 60A.90 to 60A.94 apply to all domestic, foreign, and alien insurers who are authorized to transact business in this state.

HIST: 1991 c 325 art 12 s 1



Section 60A.91 Filing requirements.

60A.91 Filing requirements.

(a) A domestic, foreign, and alien insurer who is authorized to transact insurance in this state shall annually on or before March 1 of each year, file with the National Association of Insurance Commissioners (NAIC) a copy of its annual statement convention blank, along with additional filings prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners must be in the same format and scope as that required by the commissioner and must include the signed jurat page and the actuarial certification. Amendments and addenda to the annual statement filing subsequently filed with the commissioner must also be filed with the NAIC.

(b) Foreign insurers that are domiciled in a state that has a law substantially similar to paragraph (a) is considered to be in compliance with this section.

HIST: 1991 c 325 art 12 s 2



Section 60A.92 Immunity.

60A.92 Immunity.

In the absence of actual malice, members of the NAIC, their duly authorized committees, subcommittees, and task forces, their delegates, NAIC employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks are acting as agents of the commissioner under the authority of sections 60A.90 to 60A.94 and are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required under sections 60A.90 to 60A.94.

HIST: 1991 c 325 art 12 s 3



Section 60A.93 Confidentiality.

60A.93 Confidentiality.

All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the department.

HIST: 1991 c 325 art 12 s 4



Section 60A.94 Revocation of certificate of authority.

60A.94 Revocation of certificate of authority.

The commissioner may suspend, revoke, or refuse to renew the certificate of authority of an insurer failing to file its annual statement when due or within any extension of time that the commissioner, for good cause, may have granted.

HIST: 1991 c 325 art 12 s 5



Section 60A.951 Definitions.

60A.951 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 60A.951 to 60A.955.

Subd. 2. Authorized person. "Authorized person" means the county attorney, sheriff, or chief of police responsible for investigations in the county where the suspected insurance fraud occurred; the superintendent of the bureau of criminal apprehension; the commissioner of commerce; the commissioner of labor and industry; the attorney general; or any duly constituted criminal investigative department or agency of the United States.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce for insurers regulated by the commissioner of commerce, and means the commissioner of health for insurers regulated by the commissioner of health.

Subd. 4. Insurance fraud. "Insurance fraud" occurs when a person presents or causes to be presented to any insurer, or prepares with knowledge or belief that it will be so presented, a written or oral statement, including a computer-generated document, an electronic claim filing, or other electronic transmission, that contains materially false or misleading information, or a material and misleading omission, concerning:

(1) an application for the issuance of an insurance policy;

(2) the rating of an insurance policy;

(3) a claim for payment, reimbursement, or benefits payable under an insurance policy to an insured, a beneficiary, or a third party;

(4) premiums on an insurance policy; or

(5) payments made in accordance with the terms of an insurance policy.

Subd. 5. Insurer. "Insurer" means insurance company, risk retention group as defined in section 60E.02, service plan corporation as defined in section 62C.02, health maintenance organization as defined in section 62D.02, community integrated service network as defined in section 62N.02, fraternal benefit society regulated under chapter 64B, township mutual company regulated under chapter 67A, joint self-insurance plan or multiple employer trust regulated under chapter 60F, 62H, or section 471.617, subdivision 2, persons administering a self-insurance plan as defined in section 60A.23, subdivision 8, clause (2), paragraphs (a) and (d), and the workers' compensation reinsurance association established in section 79.34.

Subd. 6. Relevant information. "Relevant information" includes, but is not limited to:

(1) pertinent insurance policy information, including the application for a policy;

(2) policy premium payment records;

(3) a history of previous claims made by the insured including, where the insured is a corporation, limited liability company, or partnership, a history of claims by a subsidiary or any affiliates, and a history of claims of any other business association in which individual officers or partners or their family members are known to be involved;

(4) material relating to the investigation, including the statement of any person and the proof of loss;

(5) billing records; and

(6) any other information which an authorized person identifies and which appears reasonably related to the investigation.

HIST: 1994 c 574 s 1; 1995 c 258 s 9,10; 1997 c 225 art 2 s 1



Section 60A.952 Disclosure of information.

60A.952 Disclosure of information.

Subdivision 1. Request. After receiving a written request from an authorized person stating that the authorized person has reason to believe that a crime or civil fraud has been committed in connection with an insurance claim, payment, or application, an insurer must release to the authorized person all relevant information in the insurer's possession.

Subd. 2. Notification by insurer required. If an insurer has reason to believe that an insurance fraud has been committed, the insurer shall, in writing, notify an authorized person and provide the authorized person with all relevant information in the insurer's possession. It is sufficient for the purpose of this subdivision if an insurer notifies and provides relevant information to one authorized person. The insurer may also release relevant information to any person authorized to receive the information under section 72A.502, subdivision 2.

Subd. 3. Immunity from liability. If insurers, agents acting on the insurers' behalf, or authorized persons release information in good faith under this section, whether orally or in writing, they are immune from any liability, civil or criminal, for the release or reporting of the information.

HIST: 1994 c 574 s 2



Section 60A.953 Enforcement.

60A.953 Enforcement.

The intentional failure to provide relevant information as required by section 60A.952, subdivision 1, or to provide notification of insurance fraud as required by section 60A.952, subdivision 2, is punishable as a misdemeanor.

HIST: 1994 c 574 s 3



Section 60A.954 Insurance antifraud plan.

60A.954 Insurance antifraud plan.

Subdivision 1. Establishment. An insurer shall institute, implement, and maintain an antifraud plan. For the purpose of this section, the term insurer does not include reinsurers, the workers' compensation reinsurance association, self-insurers, and excess insurers. Within 30 days after instituting or modifying an antifraud plan, the insurer shall notify the commissioner in writing. The notice must include the name of the person responsible for administering the plan. An antifraud plan shall establish procedures to:

(1) prevent insurance fraud, including: internal fraud involving the insurer's officers, employees, or agents; fraud resulting from misrepresentations on applications for insurance; and claims fraud;

(2) report insurance fraud to appropriate law enforcement authorities; and

(3) cooperate with the prosecution of insurance fraud cases.

Subd. 2. Review. The commissioner may review each insurer's antifraud plan to determine whether it complies with the requirements of this section. If the commissioner finds that an insurer's antifraud plan does not comply with the requirements of this section, the commissioner shall disapprove the plan and send a notice of disapproval, along with the reasons for disapproval, to the insurer. An insurer whose antifraud plan has been disapproved by the commissioner shall submit a new plan to the commissioner within 60 days after the plan was disapproved. The commissioner may examine an insurer's procedures to determine whether the insurer is complying with its antifraud plan. The commissioner shall withhold from public inspection any part of an insurer's antifraud plan for so long as the commissioner deems the withholding to be in the public interest.

HIST: 1994 c 574 s 4; 1995 c 258 s 11



Section 60A.955 Claim forms to contain fraud warning.

60A.955 Claim forms to contain fraud warning.

All insurance claim forms issued by an insurer for use in submitting a claim for payment or a claim for any other benefit pursuant to a policy shall clearly contain a warning substantially as follows: "A person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime." An insurer may comply with this section by including the warning on an addendum attached to the claim form. The absence of the required warning does not constitute a defense in a prosecution for a violation of chapter 609 or any other chapter of Minnesota Statutes.

HIST: 1994 c 574 s 5; 1995 c 258 s 12



Section 60A.961 Definitions.

60A.961 Definitions.

Subdivision 1. Application. For the purposes of sections 60A.961 to 60A.974, the definitions in this section have the meanings given them.

Subd. 2. Person. "Person" means a natural or artificial entity, including individuals, partnerships, associations, trusts, limited liability companies, or corporations.

Subd. 3. Viatical settlement broker. "Viatical settlement broker" means an individual, partnership, limited liability company, corporation, or other entity who or which for another and for a fee, commission, or other valuable consideration, offers or advertises the availability of viatical settlements, introduces viators to viatical settlement providers, or offers or attempts to negotiate viatical settlements between a viator and one or more viatical settlement providers. "Viatical settlement broker" does not include an attorney, accountant, or financial planner retained to represent the viator whose compensation is not paid by the viatical settlement provider.

Subd. 4. Viatical settlement contract. "Viatical settlement contract" means a written agreement entered into between a viatical settlement provider and a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who has a catastrophic or life threatening illness or condition. The agreement must establish the terms under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policy owner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the viatical settlement provider.

Subd. 5. Viatical settlement provider. "Viatical settlement provider" means an individual, partnership, limited liability company, corporation, or other entity that enters into an agreement with a person owning a life insurance policy or who owns or is covered under a group policy insuring the life of a person who has a catastrophic or life threatening illness or condition, under the terms of which the viatical settlement provider pays compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the policy owner's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the viatical settlement provider. Viatical settlement provider does not include:

(1) a bank, savings bank, savings association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

(2) the issuer of a life insurance policy providing accelerated benefits under section 61A.072; or

(3) a natural person who enters into no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit.

Subd. 6. Viator. "Viator" means the owner or certificate holder of a life insurance policy insuring the life of a person with a catastrophic or life threatening illness or condition who enters into an agreement under which the viatical settlement provider will pay compensation or anything of value, which compensation or value is less than the expected death benefit of the insurance policy or certificate, in return for the viator's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of the insurance policy or certificate to the viatical settlement provider.

HIST: 1995 c 151 s 2



Section 60A.962 License requirements.

60A.962 License requirements.

Subdivision 1. License. No individual, partnership, limited liability company, corporation, or other entity may act as a viatical settlement provider or enter into or solicit a viatical settlement contract without first having obtained a license from the commissioner of commerce.

Subd. 2. Form. An applicant for a viatical settlement provider license shall submit an application to the commissioner of commerce on a form prescribed by the commissioner.

Subd. 3. Contents. The applicant shall provide information that the commissioner requires on forms prepared by the commissioner. The commissioner may, at any time, require the applicant to fully disclose the identity of all shareholders, members, partners, officers, and employees. The commissioner may, in the exercise of discretion, refuse to issue a license in the name of a firm, partnership, limited liability company, or corporation if not satisfied that an officer, employee, shareholder, member, or partner who may materially influence the applicant's conduct meets the requirements of sections 60A.961 to 60A.974.

Subd. 4. Named persons. A license issued to a partnership, limited liability company, corporation, or other entity authorizes all members, officers, partners, and designated employees to act as viatical settlement providers under the license, and all those persons must be named in the application and any supplements to the application.

Subd. 5. Investigation. Upon the filing of an application and the payment of the license fee, the commissioner shall investigate each applicant and may issue a license if the commissioner finds that the applicant:

(1) has provided a detailed plan of operation;

(2) is competent and trustworthy and intends to act in good faith in the capacity involved in the license applied for;

(3) has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for; and

(4) if a corporation is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.

HIST: 1995 c 151 s 3



Section 60A.963 Service of process; nonresident licensing.

60A.963 Service of process; nonresident licensing.

Subdivision 1. License. A nonresident of this state may be licensed as a viatical settlement provider upon compliance with all provisions of sections 60A.961 to 60A.974.

Subd. 2. Service of process. Section 45.028 applies to service of process upon a viatical settlement provider.

HIST: 1995 c 151 s 4



Section 60A.964 Fees.

60A.964 Fees.

Subdivision 1. Amount. The licensing fee for a viatical settlement provider license is $750 for initial licensure and $250 for each annual renewal. The fees must be limited to the cost of license administration and enforcement and must be deposited in the state treasury, credited to a special account, and appropriated to the commissioner.

Subd. 2. Automatic revocation. A license is automatically revoked for failure to pay the licensing fee within the terms prescribed by the commissioner.

HIST: 1995 c 151 s 5; 1999 c 250 art 3 s 6

* NOTE: The amendment to subdivision 1 by Laws 1999, chapter *250, article 3, section 6, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 60A.965 License revocation.

60A.965 License revocation.

Subdivision 1. Revocation. The commissioner may suspend, revoke, or refuse to renew the license of a viatical settlement provider if the commissioner finds that:

(1) there was any misrepresentation in the application for the license;

(2) the holder of the license has been found guilty of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent to act as a viatical settlement provider;

(3) the licensee demonstrates a pattern of unreasonable payments to policy owners;

(4) the licensee has been convicted of a felony or a misdemeanor of which criminal fraud is an element; or

(5) the licensee has violated any of the provisions of sections 60A.961 to 60A.974.

Subd. 2. Administrative action. Section 45.027 applies to any action taken by the commissioner in connection with the administration of sections 60A.961 to 60A.974.

HIST: 1995 c 151 s 6



Section 60A.966 Approval of viatical settlements contract forms.

60A.966 Approval of viatical settlements contract forms.

A viatical settlement provider may not use a viatical settlement contract form in this state unless it has been filed with and approved by the commissioner. A viatical settlement contract form filed with the commissioner is considered to have been approved if it has not been disapproved within 60 days of the filing. The commissioner shall disapprove a viatical settlement contract form if, in the commissioner's opinion, the contract or contract provisions are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the policy owner.

HIST: 1995 c 151 s 7



Section 60A.967 Reporting requirements.

60A.967 Reporting requirements.

Each licensee shall file with the commissioner on or before March 1 of each year an annual statement containing the following information for the previous calendar year:

(1) for each policy viaticated, the date that the viatical settlement was entered into; the life expectancy of the viator at the time of the contract; the face amount of the policy; the amount paid by the viatical settlement provider to viaticate the policy; and if the viator has died, the date of death and the total insurance premiums paid by the viatical settlement provider to maintain the policy in force;

(2) a breakdown of applications received, accepted, and rejected, by disease category;

(3) a breakdown of policies viaticated by issuer and policy type;

(4) the number of secondary market versus primary market transactions;

(5) the portfolio size; and

(6) the amount of outside borrowings.

HIST: 1995 c 151 s 8



Section 60A.968 Examination.

60A.968 Examination.

Subdivision 1. Authorization. The commissioner may, when the commissioner considers it reasonably necessary to protect the interests of the public, examine the business and affairs of a licensee or applicant for a license. The commissioner may order a licensee or applicant to produce records, books, files, or other information reasonably necessary to determine whether or not the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The licensee or applicant shall pay the expenses incurred in conducting an examination.

Subd. 2. Private data. Names and individual identification data for all viators is private and confidential information and must not be disclosed by the commissioner, unless required by law.

Subd. 3. Records. The licensee shall maintain records of all transactions of viatical settlement contracts and shall make them available to the commissioner for inspection during reasonable business hours.

HIST: 1995 c 151 s 9



Section 60A.969 Disclosure.

60A.969 Disclosure.

A viatical settlement provider shall disclose the following information to the viator no later than the date the viatical settlement contract is signed by all parties:

(1) possible alternatives to viatical settlement contracts for persons with catastrophic or life threatening illnesses, including accelerated benefits offered by the issuer of the life insurance policy;

(2) the fact that some or all of the proceeds of the viatical settlement may be taxable and that assistance should be sought from a personal tax advisor;

(3) the fact that the viatical settlement may be subject to the claims of creditors;

(4) the fact that receipt of a viatical settlement may adversely affect the recipients' eligibility for Medicaid or other government benefits or entitlements and that advice should be obtained from the appropriate agencies;

(5) the policy owner's right to rescind a viatical settlement contract within 30 days of the date it is executed by all parties or 15 days of the receipt of the viatical settlement proceeds by the viator, whichever is less, as provided in section 60A.970, subdivision 3; and

(6) the date by which the funds will be available to the viator and the source of the funds.

HIST: 1995 c 151 s 10



Section 60A.970 General requirements.

60A.970 General requirements.

Subdivision 1. Required documents. A viatical settlement provider entering into a viatical settlement contract with a person with a catastrophic or life threatening illness or condition shall first obtain:

(1) a written statement from a licensed attending physician that the person is of sound mind and under no constraint or undue influence; and

(2) a witnessed document in which the person consents to the viatical settlement contract, acknowledges the catastrophic or life threatening illness, represents that the person has a full and complete understanding of the viatical settlement contract, acknowledges that the person has a full and complete understanding of the benefits of the life insurance policy, releases the person's medical records, and acknowledges that the person has entered into the viatical settlement contract freely and voluntarily.

Subd. 2. Confidentiality of medical information. All medical information solicited or obtained by a licensee is subject to the applicable provisions of state law relating to confidentiality of medical information.

Subd. 3. Unconditional refund provision. All viatical settlement contracts entered into in this state must contain an unconditional refund provision of at least 30 days from the date that the viator signs an agreement to transfer an insurance policy or 15 days of the receipt of the viatical settlement proceeds, whichever is less.

Subd. 4. Payment of proceeds. Immediately upon receipt from the viator of documents to effect the transfer of the insurance policy, the viatical settlement provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a bank approved by the commissioner, pending acknowledgment of the transfer by the issuer of the policy. The trustee or escrow agent must transfer the proceeds due to the viator immediately upon receipt of acknowledgment of the transfer from the insurer. Payment of the proceeds must be made by means of wire transfer to the viator or by certified check or cashier's check.

Subd. 5. Lump sum payment. Payment of the proceeds under a viatical settlement must be made in a lump sum. Retention of a portion of the proceeds by the viatical settlement provider or escrow agent is not permissible. Payment must not be made by installments unless the viatical settlement company has purchased an annuity or similar financial instrument issued by a licensed insurance company or bank.

Subd. 6. Additional payment. With respect to policies containing a provision for double or other additional indemnity for accidental death, the additional payment must remain payable to the beneficiary last named by the viator before entering into the viatical settlement agreement, or to a beneficiary designated by the viator, other than the viatical settlement provider, or in the absence of a designation, to the estate of the viator.

Subd. 7. Prohibited payments. A viatical settlement provider or broker must not pay or offer to pay a finder's fee, commission, or other compensation to a viator's physician, attorney, accountant, or other person providing medical, legal, or financial planning services to the viator, or to any other person acting as an agent of the viator with respect to the viatical settlement.

Subd. 8. Discrimination prohibited. A viatical settlement provider or broker must not discriminate in the making of viatical settlements on the basis of race, age, sex, national origin, creed, religion, occupation, marital or family status, or sexual orientation, or discriminate between viators with dependents and without.

Subd. 9. Health status contacts. Contacts for the purpose of determining the health status of the viator by the viatical settlement provider or broker after the viatical settlement has occurred must not exceed one every three months for viators with a life expectancy of more than one year and must not exceed one per month for viators with a life expectancy of one year or less. The provider or broker must explain the procedure for these contacts at the time the viatical settlement contract is entered into.

Subd. 10. Prohibited investor solicitation. Viatical settlement providers and brokers shall not solicit investors who may influence the treatment of the illness of the viators whose coverage is the subject of the investment.

Subd. 11. Contract null and void. Failure to tender the viatical settlement by the date disclosed to the viator renders the contract null and void.

HIST: 1995 c 151 s 11



Section 60A.971 Standards for evaluation of reasonable payments.

60A.971 Standards for evaluation of reasonable payments.

In order to assure that viators receive a reasonable return for viaticating an insurance policy, the following are the minimum permitted discounts:

Minimum Percentage

of Face Value

Insured's Life Expectancy Less Outstanding Loans

Received by Viator

Less than 6 months 80%

At least 6 but less than 12 months 70%

At least 12 but less than 18 months 65%

At least 18 but less than 24 months 60%

Twenty-four months or more 50%

The percentage may be reduced by five percent for viaticating a policy written by an insurer rated lower than the highest four categories by A.M. Best, or a comparable rating by another rating agency.

HIST: 1995 c 151 s 12



Section 60A.972 Viatical settlement brokers.

60A.972 Viatical settlement brokers.

Subdivision 1. License. A viatical settlement broker may not solicit a viatical settlement contract without first obtaining a license from the commissioner of commerce.

Subd. 2. Form. An applicant for a viatical settlement broker license shall submit an application to the commissioner on a form prescribed by the commissioner.

Subd. 3. Fees. The licensing fee for a viatical settlement broker is $750 for initial licensure and $250 for each annual renewal. Failure to pay the renewal fee within the time required by the commissioner results in an automatic revocation of the license. The fees must be limited to the cost of license administration and enforcement and must be deposited in the state treasury, credited to a special account, and appropriated to the commissioner.

Subd. 4. License limitation. The license is a limited license which allows solicitation only of viatical settlements.

Subd. 5. License revocation. The commissioner may suspend, revoke, or refuse to renew the license of a viatical settlement broker if the commissioner finds that:

(1) there was any misrepresentation in the application for a license;

(2) the broker has been found guilty of fraudulent or dishonest practices, has been found guilty of a felony or a misdemeanor of which criminal fraud is an element, or is otherwise shown to be untrustworthy or incompetent;

(3) the licensee has placed or attempted to place a viatical settlement with a viatical settlement provider not licensed in this state; or

(4) the licensee has violated any of the provisions of sections 60A.961 to 60A.974.

Subd. 6. Agent. In the absence of a written agreement making the broker the viator's agent, viatical settlement brokers are presumed to be agents of viatical settlement providers.

Subd. 7. Compensation prohibited. A viatical settlement broker must not, without the written agreement of the viator obtained before performing any services in connection with a viatical settlement, seek or obtain any compensation from the viator.

HIST: 1995 c 151 s 13; 1999 c 250 art 3 s 7

* NOTE: The amendment to subdivision 3 by Laws 1999, chapter *250, article 3, section 7, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 60A.973 Advertising standards.

60A.973 Advertising standards.

Subdivision 1. Generally. Advertising by viatical settlement providers or brokers must be truthful and not misleading by fact or implication.

Subd. 2. Average time. If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

Subd. 3. Average purchase price. If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase prices as a percent of face value obtained by viators contracting with the advertiser during the previous six months.

HIST: 1995 c 151 s 14



Section 60A.974 Unfair trade practices.

60A.974 Unfair trade practices.

A violation of sections 60A.961 to 60A.974 is an unfair trade practice under chapter 72A.

HIST: 1995 c 151 s 15



Section 60A.975 Definitions.

60A.975 Definitions.

Subdivision 1. Application. For purposes of sections 60A.975 and 60A.976, the definitions in this section have the meanings given them.

Subd. 2. Annuity issuer. "Annuity issuer" means an insurer that issues an insurance contract used to fund periodic payments under a structured settlement agreement.

Subd. 3. Structured settlement. "Structured settlement" means an arrangement for periodic payment of damages entered on behalf of a minor or incompetent person for personal injuries established by settlement or judgment.

Subd. 4. Structured settlement agreement. "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

HIST: 2001 c 131 s 4



Section 60A.976 Annuity issuers financial requirements.

60A.976 Annuity issuers financial requirements.

An annuity purchased to finance a structured settlement agreement may be purchased only from an annuity issuer with a financial rating equivalent to A.M. Best Company A+ Class 8 or better; or a Standard &amp> Poor's AA or better.

HIST: 2001 c 131 s 5






Chapter 60B Insurers Rehabilitation and Liquidation

Section 60B.01 Title, construction and purpose.

60B.01 Title, construction and purpose.

Subdivision 1. Short title. Sections 60B.01 to 60B.61 may be cited as the "Insurers Rehabilitation and Liquidation Act" and shall appear in the next edition of Minnesota Statutes as chapter 60B but subject to the provisions of section 3C.10, subdivision 1.

Subd. 2. Construction; no limitation of powers. Sections 60B.01 to 60B.61 shall not be interpreted to limit the powers granted the commissioner by other provisions of the law.

Subd. 3. Liberal construction. Sections 60B.01 to 60B.61 shall be liberally construed to effect the purpose stated in subdivision 4.

Subd. 4. Purpose. The purpose of sections 60B.01 to 60B.61 is the protection of the interests of insureds, creditors, and the public generally, with minimum interference with the normal prerogatives of proprietors, through:

(a) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures, neither unduly harsh nor subject to the kind of publicity that would needlessly damage or destroy the insurer;

(b) Improved methods for rehabilitating insurers, by enlisting the advice and management expertise of the insurance industry;

(c) Enhanced efficiency and economy of liquidation, through clarification and specification of the law, to minimize legal uncertainty and litigation;

(d) Equitable apportionment of any unavoidable loss;

(e) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extension of the scope of personal jurisdiction over debtors of the insurer outside this state; and

(f) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business.

HIST: 1969 c 708 s 1; 1984 c 480 s 16; 1984 c 655 art 2 s 19 subd 4



Section 60B.02 Persons covered.

60B.02 Persons covered.

The proceedings authorized by sections 60B.01 to 60B.61 may be applied to:

(1) All insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future;

(2) All insurers who purport to do an insurance business in this state;

(3) All insurers who have insureds resident in this state;

(4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state; and

(5) All nonprofit service plan corporations incorporated or operating under the Nonprofit Health Service Plan Corporation Act, any health plan incorporated under chapter 317A, all fraternal benefit societies operating under chapter 64B, except those associations enumerated in section 64B.38, all township mutual or other companies operating under chapter 67A, and all reciprocals or interinsurance exchanges operating under chapter 71A.

HIST: 1969 c 708 s 2; 1971 c 568 s 24; 1985 c 49 s 41; 1989 c 304 s 137; 1992 c 564 art 1 s 54; 1995 c 186 s 16; 1995 c 234 art 1 s 1; 1997 c 225 art 2 s 62



Section 60B.03 Definitions.

60B.03 Definitions.

Subdivision 1. Scope. For the purposes of sections 60B.01 to 60B.61, the following terms have the meanings given in this section.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota and, in that commissioner's absence or disability, a deputy or other person duly designated to act in that commissioner's place. In the context of rehabilitation or liquidation of a health maintenance organization, "commissioner" means the commissioner of health of the state of Minnesota and, in that commissioner's absence or disability, a deputy or other person duly designated to act in that commissioner's place.

Subd. 3. Receiver. "Receiver" means receiver, liquidator, rehabilitator, or conservator, as the context requires.

Subd. 4. Insurer. "Insurer" means any person who is doing, has done, purports to do or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, or conservation by, a commissioner. For purposes of sections 60B.01 to 60B.61, all other persons included under section 60B.02 shall be deemed to be insurers.

Subd. 5. Delinquency proceeding. "Delinquency proceeding" means any proceeding commenced under sections 60B.01 to 60B.61 against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer, and any summary proceeding under sections 60B.11 to 60B.14.

Subd. 6. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other possession of the United States.

Subd. 7. Foreign country. "Foreign country" means territory not in any state.

Subd. 8. Domiciliary state. "Domiciliary state" or "state of domicile" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, the state in which the insurer has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and on deposit for the benefit of policyholders and creditors in the United States.

Subd. 9. Ancillary state. "Ancillary state" means any state other than a domiciliary state.

Subd. 10. Reciprocal state. "Reciprocal state" means any state other than this state in which in substance and effect sections 60B.21, subdivision 1; 60B.54, subdivisions 1 and 3; 60B.55; and 60B.57 to 60B.60; are in force, and in which provisions are in force requiring that the commissioner be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

Subd. 11. General assets. "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or held in a separate account in connection with contracts on a variable basis, or otherwise encumbered for the security or benefit of specified persons or limited classes of persons, and as to specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

Subd. 12. Preferred claim. "Preferred claim" means any claim with respect to which the law accords priority of payment from the general assets of the insurer.

Subd. 13. Special deposit claim. "Special deposit claim" means any claim secured by a deposit made pursuant to law for the security or benefit of one or more limited classes of persons, but not including any claim secured by general assets.

Subd. 14. Secured claim. "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, and any claims against a separate account in connection with a contract on a variable basis, but not including special deposit claims, or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process, except where they have been invalidated.

Subd. 15. Insolvency. "Insolvency" means:

(a) For an insurer organized under sections 67A.01 to 67A.26, the inability to pay any uncontested debt as it becomes due or any other loss within 30 days after the due date specified in the first assessment notice issued pursuant to section 67A.17.

(b) For any other insurer, that it is unable to pay its debts or meet its obligations as they mature or that its assets do not exceed its liabilities plus the greater of (1) any capital and surplus required by law to be constantly maintained, or (2) its authorized and issued capital stock. For purposes of this subdivision, "assets" includes one-half of the maximum total assessment liability of the policyholders of the insurer, and "liabilities" includes reserves required by law. For policies issued on the basis of unlimited assessment liability, the maximum total liability, for purposes of determining solvency only, shall be deemed to be that amount that could be obtained if there were 100 percent collection of an assessment at the rate of ten mills per dollar of insurance written by it and in force.

Subd. 16. Fair consideration. "Fair consideration" is given for property or an obligation:

(a) When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or obligation is incurred or an antecedent debt is satisfied; or

(b) When such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

Subd. 17. Creditor. "Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

Subd. 18. Transfer. "Transfer" includes the sale and every other method, direct or indirect, of disposing of or of parting with property or with an interest therein or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

Subd. 19. Alien insurer. "Alien insurer" means an insurer incorporated or organized in a foreign country.

Subd. 20. Affiliate or affiliated. An "affiliate" of, or a person "affiliated" with, a specific person is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

HIST: 1969 c 708 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1990 c 538 s 1; 1992 c 564 art 1 s 24; 1995 c 234 art 1 s 2; 1997 c 225 art 2 s 62; 2001 c 7 s 13



Section 60B.04 Jurisdiction and venue.

60B.04 Jurisdiction and venue.

Subdivision 1. Actions by commissioner. Except as provided in subdivision 2, no delinquency proceeding shall be commenced under sections 60B.01 to 60B.61 by anyone other than the commissioner, including an acting commissioner, of this state and no court shall have jurisdiction to entertain, hear, or determine any proceeding under sections 60B.01 to 60B.61 commenced by any other person.

Subd. 2. Actions by judgment creditors. (a) The judgment creditors of three or more unrelated judgments may commence proceedings under the conditions and in the manner prescribed in this subdivision by serving notice upon the commissioner and the insurer of intention to file a petition for liquidation under section 60B.20 or 60B.53. Each of the judgments must:

(1) Have been rendered against the insurer by a court in this state having jurisdiction over the subject matter and the insurer;

(2) Have been entered more than 60 days before the service of notice;

(3) Not have been paid in full;

(4) Not be the subject of a valid contract between the insurer and any judgment creditor for payment of the judgment, unless the contract has been breached by the insurer; and

(5) Not be a judgment on which an appeal or review is pending.

(b) If any one of the judgments in favor of a petitioning creditor remains unpaid for 30 days after service of the notice, and the commissioner has not then filed a petition for liquidation, the creditor may file in the name of the commissioner a verified petition for liquidation of the insurer under section 60B.20 or 60B.53 alleging the conditions stated in this subdivision. The commissioner shall be served and joined in the action.

Subd. 3. Exclusiveness of proceedings. No court of this state shall have jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to such proceedings other than in accordance with sections 60B.01 to 60B.61, except that the voluntary dissolution or liquidation of a solvent insurer may occur as otherwise permitted by law, and any court of this state shall have jurisdiction to entertain, hear and determine a petition for voluntary dissolution or liquidation where otherwise permitted by law upon it being established to the satisfaction of the court, after notice to the commissioner, that the insurer is solvent.

Subd. 4. Change of venue. Venue for proceedings arising under sections 60B.01 to 60B.61 shall be laid initially as specified in the sections providing for such proceedings. All other actions and proceedings initiated by the receiver may be commenced and tried where the delinquency proceedings are then pending, or where venue would be laid by other applicable law. All other actions and proceedings against the receiver shall be commenced and tried in the county where the delinquency proceedings are pending. At any time upon motion of any party, venue may be changed by order of the court or the presiding judge thereof to any other district court in this state, as the convenience of the parties and witnesses and the ends of justice may require. This subdivision relates only to venue and is not jurisdictional.

Subd. 5. Personal jurisdiction, grounds. In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to rule 4 of Minnesota rules of civil procedure in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(a) If the person served is obligated to the insurer in any way as an incident to an agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation;

(b) If the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(c) If the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from the relationship with the insurer.

Subd. 6. Forum non conveniens. If the court on motion of any party finds that any action commenced under subdivision 5 should as a matter of substantial justice be tried in a forum outside this state, the court may enter an order to stay further proceedings on the action in this state.

HIST: 1969 c 708 s 4; 1994 c 465 art 2 s 5



Section 60B.05 Injunctions and orders.

60B.05 Injunctions and orders.

Subdivision 1. Injunctions in this state. Any receiver appointed in a proceeding under sections 60B.01 to 60B.61 may at any time apply for and any court of general jurisdiction in this state may grant, under the relevant sections of rules of Minnesota rules of civil procedure, such restraining orders, temporary and permanent injunctions, and other orders as are deemed necessary and proper to prevent:

(a) The transaction of further business;

(b) The transfer of property;

(c) Interference with the receiver or with the proceedings;

(d) Waste of the insurer's assets;

(e) Dissipation and transfer of bank accounts;

(f) The institution or further prosecution of any actions or proceedings;

(g) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer or its assets;

(h) The levying of execution against the insurer or its assets;

(i) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(j) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(k) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders or the administration of the proceeding.

Subd. 2. Injunctions elsewhere. The receiver may apply to any court outside of this state for the relief described in subdivision 1.

HIST: 1969 c 708 s 5



Section 60B.06 Costs and expenses of litigation.

60B.06 Costs and expenses of litigation.

In any proceeding under sections 60B.01 to 60B.61, the court may award such costs and other expenses of litigation as justice requires, without regard to the limitations otherwise prescribed by law. If costs and expenses are taxed against the commissioner, they shall be paid from funds appropriated to the department of commerce.

HIST: 1969 c 708 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 60B.07 Cooperation of officers and employees.

60B.07 Cooperation of officers and employees.

Subdivision 1. Duty to cooperate. Any officer, manager, trustee, agent or general agent of any insurer and any other person with executive authority over or in charge of any segment of the insurer's affairs having notice of the proceedings shall cooperate with the commissioner in any proceeding under sections 60B.01 to 60B.61 or any investigation preliminary or incidental to the proceeding. "To cooperate" includes, but is not limited to, the following:

(a) To reply promptly in writing to any inquiry from the commissioner requesting such a reply; and

(b) To make available and deliver to the commissioner any books, accounts, documents, or other records, or information or property of or pertaining to the insurer and in that person's possession, custody, or control.

Subd. 2. Duty not to obstruct. No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

Subd. 3. Right to defend. This section shall not render it illegal to resist by legal proceedings the petition for liquidation or other delinquency proceedings, other orders or the request or demand for cooperation under subdivision 1.

Subd. 4. Sanction. Any person included within subdivision 1 who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, may be fined not more than $10,000 or imprisoned in the county jail not more than one year or both.

HIST: 1969 c 708 s 7; 1984 c 628 art 3 s 11; 1986 c 444



Section 60B.08 Repealed, 1991 c 326 s 27

60B.08 Repealed, 1991 c 326 s 27



Section 60B.09 Commissioner's reports.

60B.09 Commissioner's reports.

Subdivision 1. General report of proceedings. The commissioner shall include in a biennial report:

(a) The names of the insurers proceeded against under sections 60B.15, 60B.20, 60B.52, 60B.53, and 60B.55, and such other facts as indicate in reasonable detail formal proceedings under sections 60B.01 to 60B.61; and

(b) Such facts as generally indicate the utilization and effectiveness of proceedings under sections 60B.11, 60B.12, and 60B.13.

Subd. 2. Special reports. (a) The commissioner shall include in the biennial report, not later than the second biennial report following the initiation of any formal proceedings under sections 60B.01 to 60B.61, a detailed analysis of the basic causes and the contributing factors making the initiation of formal proceedings necessary, and shall make recommendations for remedial legislation if any. For this purpose the commissioner may appoint and determine the compensation of a special assistant who shall be in the unclassified service, qualified to conduct the study and prepare the analysis.

(b) The commissioner shall include in the biennial report, not later than the biennial report following discharge of the receiver, a detailed study of the delinquency proceeding for each insurer subjected to a formal proceeding, with an analysis of the problems faced and their solutions. The commissioner shall also suggest alternative solutions, as well as other material of interest, for the purpose of assisting and guiding liquidators or rehabilitators in the future.

Subd. 3. Reports on insurers subject to proceedings. The commissioner as receiver shall make and file annual reports and any other required reports for the companies proceeded against under sections 60B.15, 60B.20, 60B.52, 60B.53, and 60B.55 in the manner and form and within the time required by law of insurers authorized to do business in this state, and under the same penalties for failure to do so.

HIST: 1969 c 708 s 9; 1982 c 560 s 40; 1986 c 444; 1994 c 465 art 2 s 6,7



Section 60B.10 Continuation of delinquency proceedings.

60B.10 Continuation of delinquency proceedings.

Every proceeding commenced before May 25, 1969 is deemed to have commenced under sections 60B.01 to 60B.61 for the purpose of conducting the proceeding thereafter, except that in the discretion of the commissioner the proceeding may be continued, in whole or in part, as it would have been continued had sections 60B.01 to 60B.61 not been enacted.

HIST: 1969 c 708 s 10



Section 60B.11 Commissioner's summary orders.

60B.11 Commissioner's summary orders.

Subdivision 1. Summary order after hearing. Whenever the commissioner has reasonable cause to believe, and determines, after a hearing held as prescribed in subdivision 3, that any insurer has committed or engaged in, or is committing or engaging in or is about to commit or engage in any act, practice, or transaction that would subject it to formal delinquency proceedings under sections 60B.01 to 60B.61, the commissioner may make and serve upon the insurer and any other persons involved such orders other than seizure orders under sections 60B.12 and 60B.13 as are reasonably necessary to correct, eliminate, or remedy such conduct, condition, or ground.

Subd. 2. Summary order before hearing. If the conditions of subdivision 1 are satisfied, and if it appears to the commissioner that irreparable harm to the property or business of the insurer or to the interests of its policyholders, creditors, or the public may occur unless the commissioner issues with immediate effect the orders described in subdivision 1, the commissioner may make and serve such orders without notice and before hearing, simultaneously serving upon the insurer notice of the hearing upon such order.

Subd. 3. Service, notice, hearing. The notice of hearing under subdivision 1 or 2 and the summary order issued under subdivision 1 or 2 shall be served personally or by sending a copy of such notice of order by prepaid certified mail. The notice of hearing under subdivision 1 shall state the time and place of hearing, and the conduct, condition, or ground upon which the commissioner would base an order; the notice of hearing under subdivision 2 shall state the time and place of hearing. Unless mutually agreed between the commissioner and the insurer, the hearing shall occur not less than ten days nor more than 30 days after notice is served and shall be either in Ramsey county or in some other place convenient to the parties to be designated by the commissioner.

Subd. 4. Judicial relief. If the commissioner issues a summary order before hearing under subdivision 2, the insurer may at any time waive the commissioner's hearing and the summary decision shall be treated as a final decision in a contested case under chapter 14, and the insurer may apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies. Subsequent to a hearing the insurer or any person whose interests are substantially affected shall be entitled to judicial review in accordance with chapter 14 of any order issued by the commissioner.

Subd. 5. Sanction. If any person has violated any order issued under this section which as to that person was then still in effect, that person shall be liable to forfeit a sum not to exceed $10,000. The penalty shall be imposed and collected in an action brought by the attorney general and shall be paid into the state treasury to the credit of the general fund.

Subd. 6. Enforcement by injunction. The commissioner may apply for and any court of general jurisdiction may grant, under the relevant sections of Minnesota rules of civil procedure, such restraining orders, temporary and permanent injunctions, and other orders as are deemed necessary to enforce a summary order.

HIST: 1969 c 399 s 1; 1969 c 708 s 11; 1978 c 674 s 60; 1982 c 424 s 130; 1986 c 444



Section 60B.12 Court's seizure order.

60B.12 Court's seizure order.

Subdivision 1. Issuance. Upon the filing by the commissioner in any district court in this state of a verified petition establishing to the satisfaction of the court that sufficient grounds exist for a formal delinquency proceeding against an insurer under sections 60B.01 to 60B.61 and that the interests of policyholders, creditors, or the public will be endangered by delay, and setting out the order deemed necessary by the commissioner, the court shall issue forthwith, ex parte and without a hearing, an order which may (a) authorize the commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer and of the premises occupied by it for the transaction of its business, and (b) until further order of the court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the commissioner, and (c) provide such other terms as the court deems appropriate for the protection of the insurer, its policyholders, its creditors, and the public during the duration of the order. The order shall also direct the service of a copy of the order forthwith upon the insurer and all persons in possession of any property seized under the order.

Subd. 2. Duration. The court shall specify in the order what its duration shall be and order the insurer to appear at a specified time within the duration of the order and show cause why the order should not be continued in effect. The duration of the order may be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may hold such hearings as it deems desirable after such notice as it deems appropriate, and may set aside, extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under sections 60B.01 to 60B.61 after having had a reasonable opportunity to do so. The issuance of an order of the court pursuant to a formal proceeding under sections 60B.01 to 60B.61 vacates the seizure order.

Subd. 3. Anticipatory breach. Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

HIST: 1969 c 708 s 12



Section 60B.13 Commissioner's seizure order.

60B.13 Commissioner's seizure order.

Subdivision 1. Issuance. If it appears to the commissioner that an emergency exists whereby the interests of the creditors, policyholders, or the public will be endangered by the delay incident to applying for a court seizure order, then on any ground that would justify a court seizure order under section 60B.12, without notice and without applying to the court, the commissioner may issue a seizure order which must contain a verified statement of the grounds of action. As directed by the seizure order, the commissioner or any representatives of the commissioner shall forthwith take possession and control of all or any part of the property, books, accounts, documents, and other records of the insurer, and of the premises occupied by the insurer for the transaction of its business. The commissioner shall retain possession and control until the order is vacated by the commissioner, is set aside by order of court, is replaced by an order of the court pursuant to a proceeding commenced under subdivision 2, a formal proceeding under sections 60B.01 to 60B.61, or until the expiration of ten days without a filing by the commissioner of a petition for a court order as required by subdivision 2.

Subd. 2. Judicial review. Within ten days after the issuance of a seizure order under subdivision 1, the commissioner shall file with a district court a petition under section 60B.12, subdivision 1, for a court order of seizure, with written or oral notice of such petition to the insurer to the extent feasible; otherwise, the commissioner shall state to the court in writing the efforts made to give notice or the reasons why notice is not feasible. Thereafter, the matter shall proceed as provided in section 60B.12, except that the commissioner's seizure order shall remain in effect as provided in subdivision 1.

Subd. 3. Duty to assist commissioner. Every law enforcement officer shall assist the commissioner in making and enforcing any such seizure, and every sheriff and police department shall furnish such deputies, patrol officers, or officers as are necessary to assist the commissioner.

Subd. 4. Anticipatory breach. Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

HIST: 1969 c 708 s 13; 1986 c 444



Section 60B.14 Conduct of hearings in summary proceedings.

60B.14 Conduct of hearings in summary proceedings.

Subdivision 1. Confidentiality of commissioner's hearings. The commissioner shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

Subd. 2. Confidentiality of court hearings. The court may hold all hearings in summary proceedings and judicial reviews thereof privately in chambers, and shall do so on request of the insurer proceeded against.

Subd. 3. Records. In all summary proceedings and judicial reviews thereof, all records of the company, other documents, and all department of commerce files and court records and papers, so far as they pertain to or are a part of the record of the summary proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the court, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the court administrator shall be held in a confidential file.

Subd. 4. Parties. If at any time it appears to the court that any person whose interest is or will be substantially affected by an order did not appear at the hearing and has not been served, the court may order that notice be given and the proceedings be adjourned to give that person opportunity to appear on such terms as may be just.

Subd. 5. Sanctions. Any person having possession or custody of and refusing to deliver any of the property, books, accounts, documents, or other records of an insurer against which a seizure order or a summary order has been issued by the commissioner or by the court, may be fined not more than $20,000 or imprisoned in the county jail for not more than one year or both.

HIST: 1969 c 708 s 14; 1983 c 289 s 114 subd 1; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 60B.15 Grounds for rehabilitation.

60B.15 Grounds for rehabilitation.

The commissioner may apply by verified petition to the district court for Ramsey county or for the county in which the principal office of the insurer is located for an order directing the commissioner to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) Any ground on which the commissioner may apply for an order of liquidation under section 60B.20, whenever the commissioner believes that the insurer may be successfully rehabilitated without substantial increase in the risk of loss to creditors of the insurer, its policyholders or to the public;

(2) That the commissioner has reasonable cause to believe that there has been theft from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer or other illegal conduct in, by or with respect to the insurer, which endanger assets in an amount threatening insolvency of the insurer;

(3) That substantial and unexplained discrepancies exist between the insurer's records and the most recent annual report or other official company reports;

(4) That the insurer, after written demand by the commissioner, has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found by the commissioner after notice and hearing to be dishonest or untrustworthy in a way affecting the insurer's business such as is the basis for action under section 60A.052;

(5) That control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in one or more persons found by the commissioner after notice and hearing to be dishonest or untrustworthy such as is the basis for action under section 60A.052;

(6) That the insurer, after written demand by the commissioner, has failed within a reasonable period of time to terminate the employment and status and all influences on management of any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee or other person if the person has refused to submit to lawful examination under oath by the commissioner concerning the affairs of the insurer, whether in this state or elsewhere;

(7) That after lawful written demand by the commissioner the insurer has failed to submit promptly any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer, to reasonable inspection or examination by the commissioner or an authorized representative. If the insurer is unable to submit the property, books, accounts, documents, or other records of a person having executive authority in the insurer, it shall be excused from doing so if it promptly and effectively terminates the relationship of the person to the insurer;

(8) That without first obtaining the written consent of the commissioner, or if required by law, the written consent of the attorney general, the insurer has transferred, or attempted to transfer, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business of any other person;

(9) That the insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under sections 60B.01 to 60B.61, and that such appointment has been made or is imminent, and that such appointment might divest the courts of this state of jurisdiction or prejudice orderly delinquency proceedings under sections 60B.01 to 60B.61;

(10) That within the previous year the insurer has willfully violated its charter or articles of incorporation or its bylaws or any applicable insurance law or regulation of any state, or of the federal government, or any valid order of the commissioner under section 60B.11 in any manner or as to any matter which threatens substantial injury to the insurer, its creditors, it policyholders or the public, or having become aware within the previous year of an unintentional or willful violation has failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violations in the future;

(11) That the directors of the insurer are deadlocked in the management of the insurer's affairs and that the members or shareholders are unable to break the deadlock and that irreparable injury to the insurer, its creditors, its policyholders, or the public is threatened by reason thereof;

(12) That the insurer has failed to pay for 60 days after due date any obligation to this state or any political subdivision thereof or any judgment entered in this state, except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation or judgment has been terminated, whether it is before the commissioner or in the courts;

(13) That the insurer has failed to file its annual report or other report within the time allowed by law, and after written demand by the commissioner has failed to give an adequate explanation immediately;

(14) That two-thirds of the board of directors, or the holders of a majority of the shares entitled to vote, or a majority of members or policyholders of an insurer subject to control by its members or policyholders, consent to rehabilitation under sections 60B.01 to 60B.61;

(15) That the insurer is engaging in a systematic practice of reaching settlements with and obtaining releases from policyholders or third party claimants and then unreasonably delaying payment of or failing to pay the agreed upon settlements;

(16) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public;

(17) That within the previous 12 months the insurer has systematically attempted to compromise with its creditors on the ground that it is financially unable to pay its claims in full;

(18) In the context of a health maintenance organization, "insurer" when used in clauses (1) to (17) means "health maintenance organization." In addition to the grounds in clauses (1) to (17), any one of the following constitutes grounds for rehabilitation of a health maintenance organization:

(a) the health maintenance organization is unable or is expected to be unable to meet its debts as they become due;

(b) grounds exist under section 62D.042, subdivision 7;

(c) the health maintenance organization's liabilities exceed the current value of its assets, exclusive of intangibles and, where the guaranteeing organization's financial condition no longer meets the requirements of sections 62D.041 and 62D.042, exclusive of any deposits, letters of credit, or guarantees provided by any guaranteeing organization under chapter 62D;

(d) in addition to grounds under clause (16), within the last year the health maintenance organization has failed, and the commissioner of health expects such failure to continue in the future, to make comprehensive medical care adequately available and accessible to its enrollees and the health maintenance organization has not successfully implemented a plan of corrective action pursuant to section 62D.121, subdivision 7; and

(e) in addition to grounds under clause (16), within the last year the directors or officers of the health maintenance organization willfully violated the requirements of section 317A.251, or having become aware within the previous year of an unintentional or willful violation of section 317A.251, have failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violation in the future;

(19) An affiliate of the insurer has been placed in conservatorship, rehabilitation, liquidation, or other court supervision such that the insurer's financial condition may be jeopardized.

HIST: 1969 c 708 s 15; 1971 c 568 s 25; 1986 c 444; 1990 c 538 s 2; 1992 c 564 art 1 s 25; 1993 c 13 art 2 s 1



Section 60B.16 Rehabilitation orders.

60B.16 Rehabilitation orders.

Subdivision 1. Appointment of rehabilitator. An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and successors in office rehabilitator and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer them under the orders of the court. The filing or recording of the order with any county recorder in the state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that county recorder.

Subd. 2. Anticipatory breach. Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer.

HIST: 1969 c 708 s 16; 1976 c 181 s 2; 1986 c 444



Section 60B.17 Powers and duties of the rehabilitator.

60B.17 Powers and duties of the rehabilitator.

Subdivision 1. Special deputy commissioner. The commissioner as rehabilitator shall employ a special deputy commissioner to rehabilitate the insurer. The special deputy shall have all of the powers of the rehabilitator granted under this section. Subject to court approval, the commissioner shall make arrangements for compensation as are necessary to obtain a special deputy of proven ability. The special deputy shall serve at the pleasure of the commissioner.

Subd. 2. General power. Subject to court approval, the rehabilitator may take such action as that person deems necessary or expedient to reform and revitalize the insurer. The rehabilitator shall have all the powers of the officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator and shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

The power of the rehabilitator of a health maintenance organization includes the power to transfer coverage obligations to a solvent and voluntary health maintenance organization, insurer, or nonprofit health service plan, and to assign provider contracts of the insolvent health maintenance organization to an assuming health maintenance organization, insurer, or nonprofit health service plan permitted to enter into such agreements. The rehabilitator shall not be required to meet the notice requirements of section 62D.121. Transferees of coverage obligations or provider contracts shall have no liability to creditors or obligees of the health maintenance organization except those liabilities expressly assumed.

Subd. 3. Advice from experts. The rehabilitator may consult with and obtain formal or informal advice and aid of insurance experts.

Subd. 4. Pursuit of insurer's claims against insiders. If the rehabilitator finds that there has been criminal or tortious conduct or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee, or other person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

Subd. 5. Reorganization plan. The rehabilitator may prepare a plan for the reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer. Upon application of the rehabilitator for approval of the plan, and after such notice and hearing as the court prescribes, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. If it is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the equities of policyholders of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as are necessary.

Subd. 6. Fraudulent transfers. The rehabilitator shall have the power to avoid fraudulent transfers under sections 60B.30 and 60B.31.

Subd. 7. Coordination of activities with guaranty associations. The rehabilitator shall coordinate activities with those of each guaranty association having an interest in the rehabilitation and shall submit a report detailing how coordination will be achieved to the court for its approval within 30 days following appointment, or within the time the court, in its discretion, may establish.

Subd. 8. Plan of rehabilitation for a health maintenance organization. (a) The rehabilitator of a health maintenance organization, after consultation with the board of directors of the health maintenance organization, has the sole authority to propose a plan of rehabilitation.

(b) The court shall approve a plan of rehabilitation of a health maintenance organization if it meets the following criteria:

(1) the plan provides for payments to lien claimants equal to the value of each lien claim on the date of approval of the plan and may provide for payment of lien claims beyond the effective date of the plan and beyond the original repayment period for the obligation underlying the claim where the plan provides sufficient protection for the lien claim during the period for such claim under the rehabilitation plan;

(2) the plan provides for payment in full of each prior class of claims before payment of the next class;

(3) the plan provides for payment in full of all claims for taxes of the United States government, except for claims for interest accruing during the rehabilitation or claims for penalties. The plan may provide for payment of the claims over any period of time up to ten years after the effective date of the plan; and

(4) the plan is fair and equitable as to each class of claims for which the plan does not provide full payment. In determining whether the plan is fair and equitable to these claimants, the court shall consider the feasibility of the plan, the health maintenance organization's ability to generate a significant surplus, the health maintenance organization's need to expend money to change or expand its business, and the injury to enrollees through loss of coverage if such a plan is not approved.

(c) The plan may provide for transfer of the health maintenance contracts and liquidation of the health maintenance organization.

(d) The court's approval of a plan of rehabilitation discharges the health maintenance organization from all claims except to the extent provided in the plan.

HIST: 1969 c 708 s 17; 1977 c 273 s 17; 1986 c 444; 1990 c 538 s 3,4; 1992 c 564 art 1 s 26



Section 60B.171 Use, sale, or transfer of assets during rehabilitation.

60B.171 Use, sale, or transfer of assets during rehabilitation.

Subdivision 1. Rehabilitator authority to use, sell, or transfer assets. In addition to the powers of the rehabilitator provided in this chapter, during rehabilitation of a health maintenance organization, the rehabilitator may use, sell, or transfer assets as provided in this section.

Subd. 2. Ordinary course of business. (a) The rehabilitator may use, sell, or transfer assets in which a person has a lien, which are not cash or cash equivalents, in the ordinary course of business without approval of the court, except that the rehabilitator must provide sufficient protection for that lien unless the lienholder consents.

(b) The rehabilitator may use, sell, or transfer cash or cash equivalents in which any person has a lien in the ordinary course of business only if:

(1) each person who has a lien in the assets consents; or

(2) after notice and a hearing, the court finds that the rehabilitator has or will provide the person who has a lien with sufficient protection for that lien.

Subd. 3. Out of the ordinary course of business. (a) The rehabilitator may use, sell, or transfer assets in which any person has a lien out of the ordinary course of business with court approval where:

(1) the person that has a lien consents; or

(2) the rehabilitator provides sufficient protection for that lien. Sufficient protection includes, but is not limited to, equivalent substitute collateral or payments in the amount approximately equal to decrease in value or amount of collateral.

(b) Any sale or transfer shall be free and clear of all lien interests if:

(1) all persons with liens in the assets to be sold or transferred consent to the sale or transfer;

(2) the consideration for the sale or transfer exceeds the total amount of all liens in the assets to be transferred;

(3) the rehabilitator provides sufficient protection for all lien claims in the assets; or

(4) other law permits a sale or transfer free and clear of any lien.

HIST: 1990 c 538 s 5



Section 60B.18 Actions by and against rehabilitator.

60B.18 Actions by and against rehabilitator.

Subdivision 1. Stays in pending litigation. On request of the rehabilitator, any court in this state before which any action or proceeding by or against an insurer is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for such time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The court that entered the rehabilitation order shall order the rehabilitator to take such action respecting the pending litigation as the court deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

Subd. 2. Statute of limitations on claims by insurer. The time between the filing of a petition for rehabilitation against an insurer and denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced by the insurer. Any action by the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered.

Subd. 3. Statute of limitations on claims against insurer. The time between the filing of a petition for rehabilitation against an insurer and the denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered or the petition is denied.

HIST: 1969 c 708 s 18



Section 60B.181 Notice regarding rehabilitation or liquidation proceeding.

60B.181 Notice regarding rehabilitation or liquidation proceeding.

In an insolvency proceeding against a health maintenance organization, at the time the rehabilitator or liquidator gives notice to creditors and enrollees according to section 60B.26, the rehabilitator or liquidator shall also give notice that any interested party may request in writing notice of subsequent actions or hearings in the proceeding. After the initial notice, the rehabilitator or liquidator may give notice only to those with a direct stake in any action or hearing and to those who have requested notice in writing. However, the rehabilitator or liquidator must give all claimants who timely file proofs of claims notice of any plan of rehabilitation or liquidation.

HIST: 1990 c 538 s 6



Section 60B.19 Termination of rehabilitation.

60B.19 Termination of rehabilitation.

Subdivision 1. Transformation to liquidation. Whenever the rehabilitator believes that further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the rehabilitator may petition the court for an order of liquidation. A petition under this subdivision shall have the same effect as a petition under section 60B.20. The court shall permit the directors to defend against the petition and shall order payment from the estate of the insurer of such costs and other expenses of defense as justice requires.

Subd. 2. Order to return to company. The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under section 60B.15 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make that finding and issue that order at any time upon its own motion.

HIST: 1969 c 708 s 19; 1986 c 444



Section 60B.191 Claims regarding rehabilitation and liquidation of health maintenance organizations.

60B.191 Claims regarding rehabilitation and liquidation of health maintenance organizations.

Subdivision 1. Priority of claims. The rehabilitator or liquidator of a health maintenance organization shall, in lieu of the classification otherwise provided in this chapter, classify all approved claims into the following classes:

(1) claims for ordinary and necessary expenses of operating and administering the health maintenance organization during rehabilitation or liquidation proceeding. Administrative expenses of a rehabilitation proceeding shall constitute administrative expenses of the liquidation proceeding;

(2) claims of the United States government for unpaid taxes;

(3) claims by persons employed by the health maintenance organization for services rendered within the four months before the initiation of any insolvency proceeding, up to $1,000. Employee claimants shall not be entitled to any lien claim or other claim under chapter 514;

(4) claims by all providers for health care goods and services to the extent covered under a health maintenance contract between enrollees and the health maintenance organization, and claims by enrollees for coverage under a health maintenance contract with the health maintenance organization;

(5) claims which are not secured by any perfected lien or security interest in assets of the health maintenance organization and which are not otherwise classified; or

(6) claims subordinated under this chapter, chapter 62D, or by agreement with the health maintenance organization or the commissioner of health.

Subd. 2. Claims for malpractice. As to a health maintenance organization, a claim shall be classified as an unsecured claim if it is made by an enrollee, a parent or guardian of an enrollee, or a person seeking contribution based on injuries to an enrollee, for damages of any type related to death or bodily illness or injury based on improper provisions or failure to provide health care goods or services by a health maintenance organization and its employees, or a provider and its employees to an enrollee of the health maintenance organization. However, a claimant who has secured a judgment or settlement shall receive any insurance proceeds received by the health maintenance organization based on the claims or the medical care provided to the enrollee, other than reinsurance payable because the aggregate value of services to an enrollee exceeds a certain amount, less any expenses, including reasonable attorneys' fees the health maintenance organization incurred in defending the claim or prosecuting its claim against the insurer. This section does not expand the liability of health maintenance organizations on bodily injury to enrollees.

HIST: 1990 c 538 s 7



Section 60B.193 Liability of enrollees.

60B.193 Liability of enrollees.

Upon any Minnesota state district court's order of rehabilitation or liquidation of a health maintenance organization under this chapter, all providers of health care goods or services to enrollees of the health maintenance organization, regardless of whether they have a written contract with the health maintenance organization, are prohibited from attempting to collect or collecting payment for authorized referrals from any enrollee of the health maintenance organization for goods or services to the extent the health maintenance organization is obligated to cover the goods and services under a health maintenance contract with the enrollee. A provider's only recourse is to file a claim against the health maintenance organization in the insolvency proceeding and to receive payment in the proceeding.

HIST: 1990 c 538 s 8



Section 60B.20 Grounds for liquidation.

60B.20 Grounds for liquidation.

The commissioner may apply by verified petition to the district court for Ramsey county or for the county in which the principal office of the insurer is located for an order to liquidate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) Any ground on which the commissioner may apply for an order of rehabilitation under section 60B.15, whenever the commissioner believes that attempts to rehabilitate the insurer would substantially increase the risk of loss to its creditors, its policyholders, or the public, or would be futile, or that rehabilitation would serve no useful purpose;

(2) That the insurer is or is about to become insolvent;

(3) That the insurer has not transacted the business for which it was organized or incorporated during the previous 12 months or has transacted only a token such business during that period, although authorized to do so throughout that period, or that more than 12 months after incorporation it has failed to become authorized to do the business for which it was organized or incorporated;

(4) That the insurer has commenced, or within the previous year has attempted to commence, voluntary dissolution or liquidation otherwise than as provided in section 60B.04, subdivision 3 in the case of a solvent insurer;

(5) That the insurer has concealed records or assets from the commissioner or improperly removed them from the jurisdiction, or the commissioner believes that the insurer is about to do so;

(6) That the insurer does not satisfy the requirements that would be applicable if it were seeking initial authorization in this state to do the business for which it was organized or incorporated, except for:

(i) Requirements that are intended to apply only at the time the initial authorization to do business is obtained, and not thereafter; and

(ii) Requirements that are expressly made inapplicable by the laws establishing the requirements;

(7) That the holders of two-thirds of the shares entitled to vote, or two-thirds of the members or policyholders entitled to vote in an insurer controlled by its members or policyholders, have consented to a petition;

(8) In the context of a health maintenance organization, "insurer" when used in clauses (1) to (7) means "health maintenance organization." In addition to the grounds in clauses (1) to (7), any one of the following constitutes grounds for liquidation of a health maintenance organization:

(i) the health maintenance organization is unable or is expected to be unable to meet its debts as they become due;

(ii) grounds exist under section 62D.042, subdivision 7;

(iii) the health maintenance organization's liabilities exceed the current value of its assets, exclusive of intangibles and, where the guaranteeing organization's financial condition no longer meets the requirements of sections 62D.041 and 62D.042, exclusive of any deposits, letters of credit, or guarantees provided by any guaranteeing organization under chapter 62D;

(iv) within the last year the health maintenance organization has failed, and the commissioner of health expects failure to continue in the future, to make comprehensive medical care adequately available and accessible to its enrollees and the health maintenance organization has not successfully implemented a plan of corrective action pursuant to section 62D.121, subdivision 7; and

(v) within the last year the directors or officers of the health maintenance organization willfully violated the requirements of section 317A.251, or having become aware within the previous year of an unintentional or willful violation of section 317A.251, have failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent the same violation in the future.

HIST: 1969 c 708 s 20; 1986 c 444; 1990 c 538 s 9



Section 60B.21 Liquidation orders.

60B.21 Liquidation orders.

Subdivision 1. Order to liquidate. An order to liquidate the business of a domestic insurer shall appoint the commissioner and successors in office liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the orders of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the date of the filing of the petition for liquidation. The commissioner may recover and reduce the same to possession except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in section 60B.55, subdivision 3, for ancillary receivers appointed in this state as to assets located in this state. The filing or recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that county recorder.

Subd. 2. Fixing of rights. Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate are fixed as of the date of filing of the petition for liquidation, except as provided in sections 60B.22, 60B.25, clause (22), and 60B.39.

Subd. 3. Alien insurer. An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included under the order.

Subd. 4. Declaration of insolvency. At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner may petition the court to declare the insurer insolvent, and after such notice and hearing as it deems proper, the court may make the declaration.

HIST: 1969 c 708 s 21; 1976 c 181 s 2; 1986 c 444; 1999 c 177 s 18



Section 60B.22 Continuance of coverage.

60B.22 Continuance of coverage.

Subdivision 1. Length of continued coverage. All insurance policies or similar contracts of coverage issued by the insurer shall continue in force:

(a) For a period of 30 days from the date of entry of the liquidation order;

(b) Until the normal expiration of the policy or contract coverage;

(c) Until the insured has replaced the coverage with equivalent coverage in another insurer; or

(d) Until the liquidator has effected a transfer of the policy or contract obligation pursuant to section 60B.25, clause (8), whichever time is less.

Subd. 2. Legal status of continued coverage. If the coverage continued under this section is replaced by coverage that is not equivalent, the coverage continued under this section shall be excess coverage over the replacement coverage to the extent of the deficiency. Claims arising during the continuation of coverage shall be treated as if they arose immediately before the petition for liquidation. Coverage under this subdivision shall not satisfy any legal obligation of the insured to carry insurance protection or other coverage, whether the obligation is created by law or by contract.

HIST: 1969 c 708 s 22; 1993 c 299 s 7



Section 60B.23 Dissolution of insurer.

60B.23 Dissolution of insurer.

The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time the commissioner applies for a liquidation order. If the court issues a liquidation order, it also shall order dissolution if the commissioner has petitioned for it. The court shall order dissolution of the corporation upon petition by the commissioner at any time after a liquidation order has been granted. If the dissolution has not previously occurred, it shall be effected by operation of law upon the discharge of the liquidator.

HIST: 1969 c 708 s 23; 1986 c 444



Section 60B.24 Repealed, 1993 c 299 s 33

60B.24 Repealed, 1993 c 299 s 33



Section 60B.25 Powers of liquidator.

60B.25 Powers of liquidator.

The liquidator shall report to the court monthly, or at other intervals specified by the court, on the progress of the liquidation in whatever detail the court orders. The liquidator shall coordinate activities with those of each guaranty association having an interest in the liquidation and shall submit a report detailing how coordination will be achieved to the court for its approval within 30 days following appointment, or within the time which the court, in its discretion, may establish. Subject to the court's control, the liquidator may:

(1) Appoint a special deputy to act under sections 60B.01 to 60B.61 and determine the deputy's compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator.

(2) Appoint or engage employees and agents, actuaries, accountants, appraisers, consultants, and other personnel deemed necessary to assist in the liquidation without regard to chapter 14.

(3) Fix the compensation of persons under clause (2), subject to the control of the court.

(4) Defray all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the liquidator may advance the costs so incurred out of the appropriation made to the department of commerce. Any amounts so paid shall be deemed expense of administration and shall be repaid for the credit of the department of commerce out of the first available money of the insurer.

(5) Hold hearings, subpoena witnesses and compel their attendance, administer oaths, examine any person under oath and compel any person to subscribe to testimony after it has been correctly reduced to writing, and in connection therewith require the production of any books, papers, records, or other documents which the liquidator deems relevant to the inquiry.

(6) Collect all debts and money due and claims belonging to the insurer, wherever located, and for this purpose institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts; do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including sell, compound, compromise, or assign for purposes of collection, upon such terms and conditions as the liquidator deems best, any bad or doubtful debts; and pursue any creditor's remedies available to enforce claims.

(7) Conduct public and private sales of the property of the insurer in a manner prescribed by the court.

(8) Use assets of the estate to transfer coverage obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 60B.44.

(9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable, except that no transaction involving property the market value of which exceeds $10,000 shall be concluded without express permission of the court. The liquidator may also execute, acknowledge, and deliver any deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation. In cases where real property sold by the liquidator is located other than in the county where the liquidation is pending, the liquidator shall cause to be filed with the county recorder for the county in which the property is located a certified copy of the order of appointment.

(10) Borrow money on the security of the insurer's assets or without security and execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.

(11) Enter into such contracts as are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party.

(12) Continue to prosecute and institute in the name of the insurer or in the liquidator's own name any suits and other legal proceedings, in this state or elsewhere, and abandon the prosecution of claims the liquidator deems unprofitable to pursue further. If the insurer is dissolved under section 60B.23, the liquidator may apply to any court in this state or elsewhere for leave to be substituted for the insurer as plaintiff.

(13) Prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer, or any other person.

(14) Remove any records and property of the insurer to the offices of the commissioner or to such other place as is convenient for the purposes of efficient and orderly execution of the liquidation.

(15) Deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions.

(16) Deposit with the state board of investment for investment pursuant to section 11A.24, all sums not currently needed, unless the court orders otherwise.

(17) File any necessary documents for record in the office of any county recorder or record office in this state or elsewhere where property of the insurer is located.

(18) Assert all defenses available to the insurer as against third persons, including statutes of limitations, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition for liquidation has been filed shall not bind the liquidator.

(19) Exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by law and that is not included within sections 60B.30 and 60B.32.

(20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered.

(21) Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.

(22) Collect from an insured any unpaid earned premium or retrospectively rated premium due the insurer based on the termination of coverage under section 60B.22. Premium on surety business is considered earned at inception if no policy term can be determined. All other premium will be considered earned and will be prorated over the determined policy term, regardless of any provision in the bond, guaranty, contract, or other agreement.

(23) Exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with sections 60B.01 to 60B.61.

(24) The enumeration in this section of the powers and authority of the liquidator is not a limitation, nor does it exclude the right to do such other acts not herein specifically enumerated or otherwise provided for as are necessary or expedient for the accomplishment of or in aid of the purpose of liquidation.

(25) The power of the liquidator of a health maintenance organization includes the power to transfer coverage obligations to a solvent and voluntary health maintenance organization, insurer, or nonprofit health service plan, and to assign provider contracts of the insolvent health maintenance organization to an assuming health maintenance organization, insurer, or nonprofit health service plan permitted to enter into such agreements. The liquidator is not required to meet the notice requirements of section 62D.121. Transferees of coverage obligations or provider contracts shall have no liability to creditors or obligees of the health maintenance organization except those liabilities expressly assumed.

HIST: 1969 c 708 s 25; 1976 c 181 s 2; 1977 c 273 s 18; 1980 c 607 art 14 s 46; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1990 c 538 s 10; 1991 c 199 art 1 s 10; 1991 c 325 art 5 s 1; 1999 c 177 s 19



Section 60B.26 Notice to creditors and others.

60B.26 Notice to creditors and others.

Subdivision 1. Notice required. (a) The liquidator shall give notice of the liquidation order as soon as possible by first class mail and either by telegram or telephone to the commissioner of commerce of each jurisdiction in which the insurer is licensed to do business, by first class mail and by telephone to the department of labor and industry of this state if the insurer is or has been an insurer of workers' compensation, by first class mail within this state and by airmail outside this state to all agents of the insurer having a duty under this chapter, by first class mail, if the insurer is a surety company to every district court judge exercising probate jurisdiction and the court administrator of all courts of record in this state and upon receipt of such notice it shall be the duty of those judges and court administrators to notify and require every executor, administrator, guardian, trustee, or other fiduciary having filed a bond on which such company is surety, to forthwith file a new bond with new sureties, and by first class mail within this state and by airmail outside this state at the last known address to all persons known or reasonably expected to have claims against the insurer, including all policyholders. The liquidator also shall publish a notice three consecutive times in a newspaper of general circulation in the county in which the liquidation is pending or in Ramsey county, the last publication to be not less than three months before the earliest deadline specified in the notice under subdivision 2.

(b) Notice to agents shall inform them of their duties under this chapter and inform them what information they must communicate to policyholders. Notice to policyholders shall include notice of impairment and termination of coverage under section 60B.22. When it is applicable, notice to policyholders shall include (1) notice of withdrawal of the insurer from the defense of any case in which the policyholder is interested, and (2) notice of the right to file a claim under section 60B.40, subdivision 2.

(c) Within 15 days of the date of entry of the order, the liquidator shall report to the court what notice has been given. The court may order such additional notice as it deems appropriate.

Subd. 2. Notice respecting claim filing. Notice to potential claimants under subdivision 1 shall require claimants to file with the court their claims together with proper proofs thereof under section 60B.38, on or before a date the liquidator specifies in the notice, which shall be no less than six months nor more than one year after entry of the order, except that the liquidator need not require persons claiming unearned premiums or subscription rates and persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. The liquidator may specify different dates for the filing of different kinds of claims. Notice to potential claimants shall include notice of the existence of any guaranty association charged by statute with the guaranty of the obligations of the insurer. Where procedures have been established by the association for the filing of claims this notice shall include an explanation of those procedures.

Subd. 3. Notice conclusive. If notice is given in accordance with this section, the distribution of the assets of the insurer under sections 60B.01 to 60B.61 shall be conclusive with respect to all claimants, whether or not they received notice.

HIST: Ex1967 c 1 s 6; 1969 c 708 s 26; 1975 c 359 s 23; 1977 c 273 s 21; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1995 c 189 s 8; 1996 c 277 s 1; 1999 c 177 s 20



Section 60B.27 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72

60B.27 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72



Section 60B.28 Actions by and against liquidator.

60B.28 Actions by and against liquidator.

Subdivision 1. Termination of actions against insurer by order appointing liquidator. Upon issuance of any order appointing the commissioner liquidator of a domestic insurer or of an alien insurer domiciled in this state, all actions and all proceedings against the insurer whether in this state or elsewhere shall be abated and the liquidator shall not intervene in them, except as provided in this section. Whenever in the liquidator's judgment an action in this state has proceeded to a point where fairness or convenience would be served by its continuation to judgment, the liquidator may apply to the court for leave to defend or to be substituted for the insurer, and if the court gives leave, the action shall not be abated. Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, with approval of the court the liquidator may intervene in the action. The liquidator may defend any action in which the liquidator intervenes under this section at the expense of the estate of the insurer.

Subd. 2. Statutes of limitations on claims by insurer. The liquidator may, within two years subsequent to the entry of an order for liquidation or within such further time as applicable law permits, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim or for filing any claim, proof of claim, proof of loss, demand, notice or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 60 days subsequent to the entry of an order for liquidation, or within such further period as is permitted by the agreement, or in the proceeding or by applicable law, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

Subd. 3. Statutes of limitations on claims against insurer. The time between the filing of a petition for liquidation against an insurer and the denial of the petition shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

HIST: 1969 c 708 s 28; 1986 c 444



Section 60B.29 Collection and list of assets.

60B.29 Collection and list of assets.

Subdivision 1. List of assets required. As soon as practicable after the liquidation order, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented as the court requires. One copy shall be filed in the office of the court administrator of the court having jurisdiction over the liquidation proceedings and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

Subd. 2. Liquidation of assets. The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation as rapidly and economically as the liquidator can.

HIST: 1969 c 708 s 29; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 60B.30 Fraudulent transfers prior to petition.

60B.30 Fraudulent transfers prior to petition.

Subdivision 1. Definition and effect. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under sections 60B.01 to 60B.61 is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under sections 60B.01 to 60B.61, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value, and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

Subd. 2. Perfection of transfers. (a) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under section 60B.32, subdivision 3.

(b) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(d) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(e) This subdivision applies whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

Subd. 3. Fraudulent reinsurance transactions. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subdivision 1 if:

(a) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(b) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

Subd. 4. Fraudulent transfers to affiliates. Any distribution, other than stock dividends paid by the insurer on its capital stock, made by the insurer to an affiliate owning more than 50 percent of the voting stock of the insurer during the five years preceding the filing of a successful petition for rehabilitation or liquidation under sections 60B.01 to 60B.61 shall be deemed fraudulent and may be avoided by the receiver; except that:

(a) No distribution shall be recoverable if the insurer shows that when paid, it was lawful, reasonable, and that the insurer did not know, and could not reasonably have known, that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations;

(b) Any person who was an affiliate owning more than 50 percent of the voting stock of the insurer at the time the distributions were paid shall be liable only up to the amount of distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions that person would have received if they had been paid immediately. If two persons are liable with respect to the same distribution, they shall be jointly and severally liable;

(c) The maximum amount recoverable under this subdivision shall be the amount needed in addition to all other available assets of the insurer to pay its contractual obligations;

(d) If any person liable under clause (b) is insolvent, all its affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

HIST: 1969 c 708 s 30; 1977 c 273 s 19; 1986 c 444



Section 60B.31 Fraudulent transfers after petition.

60B.31 Fraudulent transfers after petition.

Subdivision 1. Effect of petition; real property. After a petition for rehabilitation or liquidation, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The recording of a copy of the petition for or order of rehabilitation or liquidation with the county recorder in the county where any real property in question is located is constructive notice of the commencement of a proceeding in rehabilitation or liquidation. The exercise by a court of the United States or any state of jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

Subd. 2. Effect of petition; personal property. After a petition for rehabilitation or liquidation and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(a) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(b) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property or any part thereof to the insurer or upon the insurer's order, with the same effect as if the petition were not pending.

(c) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith unless that person has reasonable cause to believe that the petition is not well founded.

(d) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or in behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

Subd. 3. Negotiability. Nothing in sections 60B.01 to 60B.61 shall impair the negotiability of currency or negotiable instruments.

HIST: 1969 c 708 s 31; 1976 c 181 s 2; 1986 c 444



Section 60B.32 Voidable preferences and liens.

60B.32 Voidable preferences and liens.

Subdivision 1. Preferences. (a) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under sections 60B.01 to 60B.61 the effect of which transfer may be to enable the creditor to obtain a greater percentage of debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, transfers otherwise qualifying shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(b) Any preference may be avoided by the liquidator, if (1) the insurer was insolvent at the time of the transfer, or (2) the transfer was made within four months before the filing of the petition, or (3) the creditor receiving it or to be benefited thereby or an agent of the creditor acting with reference thereto had reasonable cause to believe at the time when the transfer was made that the insurer was insolvent or was about to become insolvent, or (4) the creditor receiving it was an officer, employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not the creditor held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security issued by the insurer, or any other person with whom the insurer did not deal at arm's length. Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except a bona fide purchaser from or lienor of the debtor's transferee for a present fair equivalent value. Where the bona fide purchaser or lienor has given less than fair equivalent value, that person shall have a lien upon the property to the extent of the consideration actually given. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

Subd. 2. Perfection of transfers. (a) A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(b) A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(c) A transfer which creates an equitable lien is not deemed to be perfected if there are available means by which a legal lien could be created.

(d) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(e) This subdivision applies whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

Subd. 3. Liens by legal or equitable proceedings. (a) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(b) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subdivision 2, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subdivision 2 through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action, or ruling.

Subd. 4. Twenty-one day rule. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subdivision 2 to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

Subd. 5. Indemnifying transfers also voidable. If any lien deemed voidable under subdivision 1, clause (b), has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under sections 60B.01 to 60B.61 which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

Subd. 6. Avoidance of lien. The property affected by any lien deemed voidable under subdivisions 1, clause (b), and 5 is discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order the lien to be preserved for the benefit of the estate and the court may direct that a conveyance be executed which is adequate to evidence the title of the liquidator.

Subd. 7. Hearings to determine rights. The court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator within such reasonable times as the court fixes.

Subd. 8. Surety's liability discharged. The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided or, where the property is retained under subdivision 7 to the extent of the amount paid to the liquidator.

Subd. 9. Setoff of new advances. If a creditor has been preferred and afterward in good faith gives the insurer further credit without security of any kind for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from the creditor.

Subd. 10. Reexamination of attorney's fees. If an insurer, directly or indirectly, within four months before the filing of a successful petition for liquidation under sections 60B.01 to 60B.61 or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney at law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate.

Subd. 11. Personal liability. (a) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when that person has reasonable cause to believe the insurer to be or about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(b) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subdivision 1, clause (b), shall be personally liable therefor and shall be bound to account to the liquidator.

(c) Nothing in this subdivision shall prejudice any other claim by the liquidator against any person.

HIST: 1969 c 708 s 32; 1986 c 444



Section 60B.33 Claims of holders of void or voidable rights.

60B.33 Claims of holders of void or voidable rights.

Subdivision 1. Disallowance for failure to surrender property. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under sections 60B.01 to 60B.61, shall be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

Subd. 2. Time for filing. A claim allowable under subdivision 1 by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment, or encumbrance may be filed as an excused late filing under section 60B.37 if filed within 30 days from the date of the avoidance or within the further time allowed by the court under subdivision 1.

HIST: 1969 c 708 s 33; 1986 c 444



Section 60B.34 Setoffs and counterclaims.

60B.34 Setoffs and counterclaims.

Subdivision 1. Setoffs allowed in general. Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under sections 60B.01 to 60B.61 shall be set off and the balance only shall be allowed or paid, except as provided in subdivision 2.

Subd. 2. Exceptions. No setoff or counterclaim shall be allowed in favor of any person where:

(a) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle that person to share as a claimant in the assets of the insurer;

(b) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(c) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(d) The obligation of the person is to pay premiums, whether earned or unearned, to the insurer.

HIST: 1969 c 708 s 34; 1986 c 444



Section 60B.35 Assessments.

60B.35 Assessments.

Subdivision 1. Report to court. As soon as practicable but not more than two years from the date of an order of liquidation under section 60B.21 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(a) The reasonable value of the assets of the insurer;

(b) The insurer's probable total liabilities; and

(c) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment.

Subd. 2. Levy of assessment. (a) Upon the basis of the report provided in subdivision 1, including any supplements and amendments thereto, the court may levy ex parte one or more assessments against all members of the insurer who are subject to assessment.

(b) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

Subd. 3. Order to show cause. After levy of assessment under subdivision 2, the court shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator shall not have a judgment therefor. If a member of the insurer also appears to be indebted to the insurer apart from the assessment, the court, upon application of the liquidator, may also direct the member to show cause why the member should not pay the other indebtedness. Liability for such indebtedness shall be determined in the same manner and at the same time as the liability to pay the assessment.

Subd. 4. Notice. The liquidator shall give notice of the order to show cause by publication if so directed by the court and by first class mail to each member liable thereunder mailed at least 20 days before the return day of the order to show cause to the last known address as it appears on the records of the insurer.

Subd. 5. Orders and hearings. (a) If a member does not appear and serve duly verified objections upon the liquidator upon the return day of the order to show cause under subdivision 3, the court shall make an order adjudging the member liable for the amount of the assessment against the member and other indebtedness, pursuant to subdivision 3, together with costs, and the liquidator shall have a judgment against the member therefor.

(b) If on such return day, the member appears and serves duly verified objections upon the liquidator, the court may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. Any order made by a referee under this clause shall have the same force and effect as if it were a judgment of the court, subject to review by the court upon application within 30 days.

Subd. 6. Collection. The liquidator may enforce any order or collect any judgment under subdivision 5 by any lawful means.

HIST: 1969 c 708 s 35; 1986 c 444



Section 60B.36 Repealed, 1999 c 177 s 88

60B.36 Repealed, 1999 c 177 s 88



Section 60B.365 Reinsurer's liability.

60B.365 Reinsurer's liability.

Subdivision 1. Generally. The amount recoverable by the liquidator from reinsurers must not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement, except as provided in subdivision 2.

Subd. 2. Payments. Payments by the reinsurer must be made directly to the ceding insurer or its receiver, except where the contract of insurance or reinsurance specifically provides for another payee for the reinsurance in the event of insolvency of the ceding insurer according to the applicable requirements of statutes, rules, or orders of the domiciliary state of the ceding insurer. The receiver and reinsurer are entitled to recover from a person who unsuccessfully makes a claim directly against the reinsurer the receiver's attorneys' fees and expenses incurred in preventing any collection by the person.

HIST: 1999 c 177 s 21



Section 60B.37 Filing of claims.

60B.37 Filing of claims.

Subdivision 1. Deadline for filing. Proof of all claims must be filed with the court in the form required by section 60B.38 on or before the last day for filing specified in the notice required under section 60B.26, except that proof of preferred ownership claims and proprietary claims under section 60B.44, subdivisions 10 and 11, need not be filed at all, and proof of claims for unearned premiums or subscription rates and claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

Subd. 2. Excused late filings. For a good cause shown, the liquidator shall recommend and the court shall permit a claimant making a late filing to share in dividends, whether past or future, as if the claimant were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation. Good cause includes but is not limited to the following:

(a) That existence of a claim was not known to the claimant and that the claimant filed within 30 days after learning of it;

(b) That a claim for unearned premiums or for cash surrender values or other investment values in life insurance or annuities which was not required to be filed was omitted from the liquidator's recommendations to the court under section 60B.45, and that it was filed within 30 days after the claimant learned of the omission;

(c) That a transfer to a creditor was avoided under sections 60B.30 to 60B.32 or was voluntarily surrendered under section 60B.33, and that the filing satisfies the conditions of section 60B.33;

(d) That valuation under section 60B.43 of security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation;

(e) That a claim was contingent and became absolute, and was filed within 30 days after it became absolute; and

(f) That the claim is for workers' compensation benefits and the time limitations and other requirements of chapter 176 have been met.

Subd. 3. Unexcused late filings. The liquidator may consider any claim filed late which is not covered by subdivision 2, and permit it to receive dividends, other than the first dividend, which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claim as is then being paid to other claimants of the same priority plus the same percentage of the amount allowed on the claim as is then being paid to claimants of any lower priority. This shall continue until the claim has been paid in full.

HIST: 1969 c 708 s 37; 1986 c 444; 1991 c 325 art 6 s 1



Section 60B.38 Proof of claim.

60B.38 Proof of claim.

Subdivision 1. Contents of proof of claim. (a) Proof of claim shall consist of a verified statement that includes all of the following that are applicable:

(1) The particulars of the claim, including the consideration given for it.

(2) The identity and amount of the security on the claim.

(3) The payments made on the debt, if any.

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim.

(5) Any right of priority of payment or other specific right asserted by the claimant.

(6) A copy of any written instrument which is the foundation of the claim.

(7) In the case of any third party claim based on a liability policy issued by the insurer, a conditional release of the insured pursuant to section 60B.40, subdivision 1.

(8) The name and address of the claimant and the claimant's attorney, if any.

(b) No claim need be considered or allowed if it does not contain all the information under clause (a) which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

Subd. 2. Supplementary information. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subdivision 1, and may take testimony under oath, require production of affidavits or depositions or otherwise obtain additional information or evidence.

Subd. 3. Conclusiveness of judgments. No judgment or order against an insured or the insurer entered after the filing of a successful petition for liquidation and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

HIST: 1969 c 708 s 38; 1986 c 444



Section 60B.39 Special claims.

60B.39 Special claims.

Subdivision 1. Claims contingent on judgments. The claim of a third party which is contingent only on that person first obtaining a judgment against the insured shall be considered and may be allowed as if there were no such contingency.

Subd. 2. Claims under terminated policies. Any claim that would have become absolute if there had been no termination of coverage under section 60B.22, and which was not covered by insurance acquired to replace the terminated coverage, shall be allowed as if the coverage had remained in effect, unless at least ten days before the insured event occurred either the claimant had actual notice of the termination or notice was mailed to the claimant as prescribed by section 60B.26, subdivision 1, or this chapter. If allowed the claim shall share in distributions under section 60B.44, subdivision 9.

Subd. 3. Other contingent claims. A claim may be allowed even if contingent, if it is filed in accordance with section 60B.37, subdivision 2. It may be allowed and may participate in all dividends declared after it is filed, to the extent that it does not prejudice the orderly administration of the liquidation.

Subd. 4. Immature claims. Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that where justice requires the court may order them discounted at the legal rate of interest.

Subd. 5. Claim by rating bureau. The rating bureau in carrying out its responsibilities may file a claim with the liquidator for all sums paid or to be paid by it.

Subd. 6. Claims under the Insurance Guaranty Association Act. The board of directors of the insurance guaranty association may file a claim with the liquidator for all claims to which the association has been subrogated under section 60C.11, subdivision 1.

HIST: 1969 c 708 s 39; 1971 c 145 s 22; 1986 c 444; 1996 c 305 art 1 s 16; 1999 c 177 s 22



Section 60B.40 Special provisions for third party claims.

60B.40 Special provisions for third party claims.

Subdivision 1. Third party's claim. Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator. The filing of the claim shall release the insured's liability to the third party on that cause of action in the amount of the applicable policy or contract limit, but the liquidator shall also insert in any form used for the filing of third party claims appropriate language to constitute such a release. The release shall be void if the coverage is avoided by the liquidator.

Subd. 2. Insured's claim. Whether or not the third party files a claim, the insured may file a claim on the insured's own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by section 60B.26, subdivision 1, clause (b), whichever is later, the insured is an unexcused late filer.

Subd. 3. Procedure for insured's claim. The liquidator shall make recommendations to the court under section 60B.45 for the allowance of an insured's claim under subdivision 2 after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like priority, based on the lesser of (a) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense, or (b) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subdivision shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

Subd. 4. Multiple claims. If several claims founded upon one policy or contract of coverage are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy or contract is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy or contract limit. Claims by the insured shall be evaluated as in subdivision 3. If any insured's claim is subsequently reduced under subdivision 3, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subdivision.

HIST: 1969 c 708 s 40; 1986 c 444



Section 60B.41 Disputed claims.

60B.41 Disputed claims.

Subdivision 1. Notice of rejection and request for hearing. When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant and the claimant's attorney by first class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file objections with the court. If no such filing is made, the claimant may not further object to the determination.

Subd. 2. Notice of hearing. Whenever objections are filed with the court, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than ten nor more than 20 days before the date of the hearing. The matter may be heard by the court or by a court appointed referee.

HIST: 1969 c 708 s 41; 1986 c 444



Section 60B.42 Claims of surety.

60B.42 Claims of surety.

Whenever a creditor whose claim against an insurer is secured in whole or in part by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the person discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any dividend until the amount paid to the creditor on the undertaking plus the dividends paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held in trust for such other person.

HIST: 1969 c 708 s 42; 1986 c 444



Section 60B.43 Secured creditors' claims.

60B.43 Secured creditors' claims.

Subdivision 1. Determining value of security. The value of any security held by a secured creditor shall be determined in one of the following ways, as the court directs:

(a) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor; or

(b) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator; or

(c) As to separate account assets, by converting the same into money and allocating the converted assets among the holders of contracts on a variable basis in accordance with the terms of said contracts.

Subd. 2. Treatment of claims. The determination shall be under the supervision and control of the court. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders the security to the liquidator, the entire claim shall be allowed as if unsecured.

HIST: 1969 c 708 s 43; 1986 c 444



Section 60B.44 Order of distribution.

60B.44 Order of distribution.

Subdivision 1. Deductible provision. The distribution of claims from the insurer's estate shall be in the order stated in this section with a descending degree of preference for each subdivision. Every claim in each class shall be paid in full or adequate funds retained for the payment before the members of the next class receive any payment. No subclasses shall be established within any class.

Subd. 2. Administration costs. The costs and expenses of administration, including but not limited to the following: The actual and necessary costs of preserving or recovering the assets of the insurer; compensation for all services rendered in the liquidation; any necessary filing fees; the fees and mileage payable to witnesses; and reasonable attorney's fees.

Subd. 3. Repealed, 1999 c 177 s 88

Subd. 4. Loss claims; including claims not covered by a guaranty association. All claims under policies or contracts of coverage for losses incurred including third party claims, and all claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies or contracts. All claims under life insurance and annuity policies, including funding agreements issued pursuant to section 61A.276, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. That portion of any loss for which indemnification is provided by other benefits or advantages recovered or recoverable by the claimant shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment made by an employer to an employee shall be treated as a gratuity. Claims not covered by a guaranty association are loss claims.

Subd. 4a. Unearned premiums. Claims under nonassessable policies or contracts of coverage for unearned premiums or subscription rates or other refunds.

Subd. 4b. Federal government. Claims of the federal government.

Subd. 4c. Wages. (a) Debts due to employees for services performed, not to exceed $1,000 to each employee, that have been earned within one year before the filing of the petition for liquidation, subject to payment of applicable federal, state, or local government taxes required by law to be withheld from the debts. Officers are not entitled to the benefit of this priority. In cases where there are no claims and no potential claims of the federal government in the estate, these claims will have priority over claims in subdivision 4.

(b) The priority in paragraph (a) is in lieu of other similar priority authorized by law as to wages or compensation of employees.

Subd. 5. Repealed, 1999 c 177 s 88

Subd. 6. Residual classification. All other claims including claims of any state or local government, not falling within other classes under this section. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subdivision 9.

Subd. 7. Judgments. Claims based solely on judgments. If a claimant files a claim and bases it both on the judgment and on the underlying facts, the claim shall be considered first by the liquidator on the basis of the underlying facts, giving the judgment such weight as the liquidator deems appropriate. The claim as allowed on the underlying facts shall receive the priority it would receive in the absence of the judgment. If the judgment is larger than the allowance on the underlying claim, the remaining portion of the judgment shall be treated as if it were a claim based solely on a judgment.

Subd. 8. Interest on claims already paid. Interest at the legal rate compounded annually on all claims in the classes under subdivisions 2 to 7 from the date of the petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared. The liquidator, with the approval of the court, may make reasonable classifications of claims for purposes of computing interest, may make approximate computations, and may ignore certain classifications and time periods as de minimis.

Subd. 9. Miscellaneous subordinated claims. The remaining claims or portions of claims not already paid, with interest as in subdivision 8.

(a) Claims under section 60B.39, subdivision 2;

(b) Claims subordinated by section 60B.61;

(c) Except to the extent excused or otherwise permitted pursuant to section 60B.37, claims filed late;

(d) Portions of claims subordinated under subdivision 6; and

(e) Claims or portions of claims payment of which is provided by other benefits or advantages recovered or recoverable by the claimant.

Subd. 10. Preferred ownership claims. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited to the amount set forth in section 60B.46, subdivision 2, clause (b). Interest at the legal rate shall be added to each claim, as in subdivisions 8 and 9.

Subd. 11. Proprietary claims. The claims of shareholders or other owners.

HIST: 1969 c 708 s 44; 1985 c 255 s 1; 1986 c 444; 1987 c 337 s 27-30; 1999 c 177 s 23-27; 2001 c 131 s 6



Section 60B.45 Liquidator's recommendations to the court.

60B.45 Liquidator's recommendations to the court.

Subdivision 1. Recommended claims. The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as the liquidator deems necessary. The liquidator may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court. Unresolved disputes shall be determined under section 60B.41. As often as practicable, the liquidator shall present to the court reports of claims against the insurer with recommendations. The reports shall include the name and address of each claimant, the particulars of the claim and the amount of the claim finally recommended, if any. As soon as reasonably possible after the last day for filing claims, the liquidator shall present a list of all claims not already reported. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment values and the amounts owed. If the insurer has issued policies or contracts of coverage on the advance premium plan, the liquidator shall report the persons to whom, according to the records of insurer, unearned premiums or subscription rates are owed and the amounts owed.

Subd. 2. Allowance of claims. The court may approve, disapprove, or modify any report on claims by the liquidator, except that the liquidator's agreements with other parties shall be final and binding on the court on claims settled for $500 or less. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

HIST: 1969 c 708 s 45; 1986 c 444



Section 60B.46 Distribution of assets.

60B.46 Distribution of assets.

Subdivision 1. Payments to creditors. Under the direction of the court, the liquidator shall pay dividends in a manner that will assure the proper recognition of priorities and reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court. The court may take into consideration the contributions of the respective parties, including guaranty associations, shareholders, and policyowners, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insurer. No distribution to stockholders of the insurer shall be permitted by the court unless the total amount of assessments levied by guaranty associations with respect to the insurer have been repaid.

Subd. 2. Excess assets. (a) Upon liquidation of a domestic mutual insurance company, any assets held in excess of its liabilities and the amounts which may be paid to its members as provided under clause (b) shall be paid into the state treasury to the credit of the general fund.

(b) The maximum amount payable upon liquidation to any member for and on account of membership in a domestic mutual insurance company, in addition to the insurance benefits promised in the policy, shall be the total of all premium payments made by the member with interest at the legal rate compounded annually.

Subd. 3. Payments to guaranty associations. Within 120 days of a final determination of insolvency of a company by a court of competent jurisdiction of this state or as soon thereafter as is practical, the liquidator shall make application to the court for approval of a proposal to disburse assets out of the company's marshalled assets, from time to time as the assets become available, to the Minnesota insurance guaranty association, to the Minnesota life and health insurance guaranty association, and to any entity or person performing a similar function in another state.

Subd. 4. Contents of proposal. The proposal shall at least include provisions for:

(1) reserving amounts for the payment of expenses of administration, the payment of claims of secured creditors to the extent of the value of their security, and the payment of claims having a higher priority than those of the guaranty associations;

(2) disbursements of the assets marshalled to date and subsequent disbursements of assets as they become available;

(3) equitable allocation of disbursements to each of the guaranty associations entitled thereto;

(4) the securing by the liquidator from each of the guaranty associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator the assets previously disbursed to them as may be required to pay claims of secured creditors and those claims having a higher priority than those of the guaranty association. No bond shall be required of a guaranty association; and

(5) a full report to be made by the guaranty association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the guaranty association on the assets, and any other matter as the court may direct.

Subd. 5. Disbursements. (a) The proposal shall provide for disbursements to the guaranty associations in amounts estimated to be at least equal to the claim payments made or to be made thereby for which the guaranty association could assess a claim against the liquidator. The proposal shall further provide that if the assets available for distribution from time to time do not equal or exceed the amount of such claim payments made or to be made by the guaranty association, then disbursements shall be in the amount of the available assets.

(b) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating these associations.

Subd. 6. Notice of application. Notice of the application shall be given to the guaranty associations in, and to the commissioners of insurance of, each of the states. The notice shall be deemed to have been given when deposited in the United States mail, certified first class postage prepaid, at least 30 days prior to submission of the application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator's proposal complies with subdivision 4, clauses (1) and (2).

HIST: 1969 c 399 s 1; 1969 c 708 s 46; 1977 c 273 s 20; 1985 c 255 s 2-5; 1986 c 444



Section 60B.47 Unclaimed and withheld funds.

60B.47 Unclaimed and withheld funds.

Subdivision 1. Unclaimed funds. All unclaimed funds subject to distribution remaining in the liquidator's hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found or who is under disability with no person legally competent to receive that person's distributive share, shall be deposited with the state treasurer to the credit of the general fund, and shall be paid over without interest except in accordance with section 60B.44 to the person entitled thereto or a legal representative upon proof satisfactory to the state treasurer of a right thereto. Any amount on deposit not claimed within six years from the discharge of the liquidator is deemed abandoned and shall become the property of the state. The state treasurer shall at the end of each fiscal year transfer these amounts to the general fund.

Subd. 2. Withheld funds. All funds withheld under section 60B.40 and not distributed shall upon discharge of the liquidator be deposited with the state treasurer and paid in accordance with section 60B.40. Any sums remaining which under section 60B.40 would revert to the undistributed assets of the insurer shall be transferred to the state treasurer and become the property of the state under subdivision 1, unless the commissioner petitions the court to reopen the liquidation under section 60B.49.

HIST: 1969 c 399 s 1; 1969 c 708 s 47; 1986 c 444



Section 60B.48 Termination of proceedings.

60B.48 Termination of proceedings.

Subdivision 1. Liquidator's application. When all assets justifying the expense of collection and distribution have been collected and distributed under sections 60B.01 to 60B.61, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders deemed appropriate, including an order to transfer to the state treasury to the credit of the general fund any remaining funds that are uneconomic to distribute.

Subd. 2. Application by others. Any other person may apply to the court at any time for an order under subdivision 1. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

HIST: 1969 c 399 s 1; 1969 c 708 s 48



Section 60B.49 Reopening liquidation.

60B.49 Reopening liquidation.

After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

HIST: 1969 c 708 s 49



Section 60B.50 Disposition of records during and after termination of liquidation.

60B.50 Disposition of records during and after termination of liquidation.

Whenever it appears to the commissioner that the records of an insurer in process of liquidation or completely liquidated are no longer useful, the commissioner may recommend to the court what records should be retained for future reference and what should be disposed of. The court shall enter an order thereon. The commissioner shall immediately submit to the state historical society a copy of the court order, and on written application of the historical society within three months after receipt from the commissioner of the copy of the court order, the commissioner shall deliver to the society such records which are to be disposed of as the society deems of historical significance and shall destroy the remainder, whether or not the records have been photographed or otherwise reproduced. Until further order of the court, the commissioner shall keep all records the court orders preserved.

HIST: 1969 c 708 s 50; 1986 c 444



Section 60B.51 External audit of receiver's books.

60B.51 External audit of receiver's books.

The court in which the proceeding is pending may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under sections 60B.01 to 60B.61, and a report of each audit shall be filed with the commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

HIST: 1969 c 708 s 51



Section 60B.52 Conservation of property of foreign or alien insurers found in this state.

60B.52 Conservation of property of foreign or alien insurers found in this state.

Subdivision 1. Grounds for petition. If a domiciliary liquidator has not been appointed, the commissioner may apply to the district court for Ramsey county by verified petition for an order directing the commissioner to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(a) Any of the grounds in section 60B.15;

(b) Any of the grounds in section 60B.20;

(c) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(d) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

(e) That its certificate of authority to do business in this state has been revoked or that none was ever issued, and there are residents of this state with outstanding claims or outstanding policies.

Subd. 2. Terms of order. The court may issue the order in whatever terms it deems appropriate. The filing or recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that county recorder.

Subd. 3. Transformation to liquidation or ancillary receivership. The conservator may at any time petition for and the court may grant an order under section 60B.53 to liquidate the assets of a foreign or alien insurer under conservation or, if appropriate, for an order under section 60B.55 to be appointed ancillary receiver.

Subd. 4. Order to return to company. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon its own motion.

HIST: 1969 c 708 s 52; 1976 c 181 s 2; 1986 c 444



Section 60B.53 Liquidation of property of foreign or alien insurers found in this state.

60B.53 Liquidation of property of foreign or alien insurers found in this state.

Subdivision 1. Grounds for petition. If no domiciliary receiver has been appointed, the commissioner may apply to the district court for Ramsey county by verified petition for an order directing the commissioner to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(a) Any of the grounds in section 60B.15.

(b) Any of the grounds in section 60B.20.

(c) Any of the grounds in section 60B.52.

Subd. 2. Terms of order. If it appears to the court that the best interests of creditors, policyholders, and the public so require, the court may issue an order to liquidate in whatever terms it deems appropriate. The filing or recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that county recorder.

Subd. 3. Conversion to ancillary proceedings. If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under section 60B.55. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under section 60B.55.

Subd. 4. Federal receivership. On the same grounds as are specified in subdivision 1, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this state. The commissioner may accept appointment as federal receiver if another person files a petition.

HIST: 1969 c 708 s 53; 1976 c 181 s 2; 1986 c 444



Section 60B.54 Foreign domiciliary receivers in other states.

60B.54 Foreign domiciliary receivers in other states.

Subdivision 1. Property rights and title; reciprocal state. The domiciliary liquidator of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state; otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this state. The domiciliary liquidator also shall have the right to recover the other assets of the insurer located in this state, subject to section 60B.55, subdivision 2.

Subd. 2. Property rights and title; state not a reciprocal state. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts, and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this state may petition for a conservation or liquidation order under section 60B.52 or 60B.53, or for an ancillary receivership under section 60B.55, or after approval by the district court for Ramsey county may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

Subd. 3. Filing claims. Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

HIST: 1969 c 708 s 54; 1986 c 444



Section 60B.55 Ancillary formal proceedings.

60B.55 Ancillary formal proceedings.

Subdivision 1. Appointment of ancillary receiver in this state. If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner shall file a petition with the district court for Ramsey county requesting appointment as ancillary receiver in this state:

(a) If the commissioner finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

(b) If ten or more persons resident in this state having claims against the insurer file a petition with the commissioner requesting appointment of an ancillary receiver; or

(c) If the protection of creditors or policyholders in this state so requires.

Subd. 2. Terms of order. The court may issue an order appointing an ancillary receiver in whatever terms it deems appropriate. The filing or recording of the order with any county recorder in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that county recorder.

Subd. 3. Property rights and title; ancillary receivers in this state. When a domiciliary liquidator has been appointed in a reciprocal state, the ancillary receiver appointed in this state under subdivision 1 shall have the sole right to recover all the assets of the insurer in this state not already recovered by the domiciliary liquidator, except that the domiciliary liquidator shall be entitled to and have the sole right to recover balances due from agents and the books, accounts, and other records of the insurer. The ancillary receiver shall have the right to recover balances due from agents and books, accounts, and other records of the insurer, if such action is necessary to protect the assets because of inaction by the domiciliary liquidator. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets to the domiciliary liquidator. Subject to this section, the ancillary receiver and deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

Subd. 4. Property rights and title; foreign ancillary receivers. When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records located in their respective states, corresponding rights and powers to those prescribed in subdivision 3 for ancillary receivers appointed in this state.

HIST: 1969 c 708 s 55; 1976 c 181 s 2; 1986 c 444



Section 60B.56 Ancillary summary proceedings.

60B.56 Ancillary summary proceedings.

The commissioner has the sole discretionary authority to institute proceedings under sections 60B.11 to 60B.13 at the request of the commissioner or other appropriate official of the domiciliary state of any foreign or alien insurer having property located in this state.

HIST: 1969 c 708 s 56; 1986 c 444



Section 60B.57 Claims of nonresidents against insurers domiciled in this state.

60B.57 Claims of nonresidents against insurers domiciled in this state.

Subdivision 1. Filing claims. In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

Subd. 2. Proving claims. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in sections 60B.01 to 60B.61, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claim and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in section 60B.58 with respect to ancillary proceedings in this state, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in the ancillary states, but shall not be conclusive with respect to priorities against general assets under section 60B.44.

HIST: 1969 c 708 s 57



Section 60B.58 Claims of residents against insurers domiciled in reciprocal states.

60B.58 Claims of residents against insurers domiciled in reciprocal states.

Subdivision 1. Filing claims. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

Subd. 2. Proving claims. Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state or in ancillary proceedings, if any, in this state. If a claimant who elects to prove a claim in this state shall file the claim with the court in the manner provided in sections 60B.37 and 60B.38. The ancillary receiver shall make recommendation to the court as under section 60B.45. The ancillary receiver also shall arrange a date for hearing if necessary under section 60B.41 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing. If a domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

HIST: 1969 c 708 s 58; 1978 c 674 s 60; 1986 c 444



Section 60B.59 Attachment, garnishment and levy of execution.

60B.59 Attachment, garnishment and levy of execution.

During the pendency in this or any other state of a liquidation proceeding, whether or not called by that name, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state or elsewhere against the delinquent insurer or its assets.

HIST: 1969 c 708 s 59



Section 60B.60 Interstate priorities.

60B.60 Interstate priorities.

Subdivision 1. Priorities. In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

Subd. 2. Priority of special deposit claims. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit so that the claims secured by it are not fully discharged from it, the claimants may claim against a security fund share in the general assets, but the sharing shall be deferred until general creditors having the same priority, and also claimants against other special deposits having the same priority who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

Subd. 3. Priority of secured claims. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the security and file a claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 60B.43, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors having the same priority.

HIST: 1969 c 708 s 60; 1986 c 444; 1994 c 425 s 6,7



Section 60B.61 Subordination of claims for noncooperation.

60B.61 Subordination of claims for noncooperation.

If an ancillary receiver in another state or foreign country, whether or not called by that name, fails to transfer to the domiciliary liquidator in this state any assets within the receiver's control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under section 60B.44, subdivision 9.

HIST: 1969 c 708 s 61; 1986 c 444






Chapter 60C Insurance Guaranty Association

Section 60C.01 Citation.

60C.01 Citation.

Laws 1971, chapter 145 may be cited as the Minnesota Insurance Guaranty Association Act.

HIST: 1971 c 145 s 1



Section 60C.02 Scope, purpose and construction.

60C.02 Scope, purpose and construction.

Subdivision 1. Scope. This chapter applies to all kinds of direct insurance, except:

(1) life;

(2) annuity;

(3) title;

(4) accident and sickness;

(5) credit;

(6) vendor's single interest or collateral protection or any similar insurance protecting the interests of a creditor arising out of a creditor debtor transaction;

(7) mortgage guaranty;

(8) financial guaranty or other forms of insurance offering protection against investment risks;

(9) ocean marine;

(10) a transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, that involves the transfer of investment or credit risk unaccompanied by transfer or insurance risk; or

(11) insurance provided by or guaranteed by government.

Subd. 2. Purposes. The purposes of this chapter are to provide a mechanism for the payment of covered claims under certain insurance policies and surety bonds, to the extent provided in this chapter, minimize excessive delay in payment and to avoid financial loss to claimants or policyholders because of the liquidation of an insurer, and to provide an association to assess the cost of the protection among insurers.

Subd. 3. Construction. This chapter shall be liberally construed to effect the purposes stated in subdivision 2.

HIST: 1971 c 145 s 2; 1975 c 359 s 23; 1976 c 185 s 1,2; 1982 c 424 s 12; 1988 c 541 s 1; 1991 c 325 art 6 s 2; 1994 c 426 s 10; 1997 c 52 s 1



Section 60C.03 Definitions.

60C.03 Definitions.

Subdivision 1. Scope. For the purposes of Laws 1971, chapter 145, the following terms have the meanings given in this section.

Subd. 2. Account. "Account" means any of the five accounts created under section 60C.04.

Subd. 3. Association. "Association" means the Minnesota insurance guaranty association created under section 60C.04.

Subd. 4. Net direct written premiums. "Net direct written premiums" means direct gross premiums written in this state on surety bonds and insurance policies not excepted from the scope of Laws 1971, chapter 145 by section 60C.02, less return premiums thereon and dividends paid or credited to policyholders on such direct business.

Subd. 5. Person. "Person" means any individual, corporation, partnership, association or voluntary organization.

Subd. 6. Member insurer. "Member insurer" means any person, including reciprocals or interinsurance exchanges operating under chapter 71A, township mutual fire insurance companies operating under sections 67A.01 to 67A.26, and farmers mutual fire insurance companies operating under sections 67A.27 to 67A.39, who (a) writes any kind of insurance not excepted from the scope of Laws 1971, chapter 145 by section 60C.02, and (b) is licensed to transact insurance business in this state, except any nonprofit service plan incorporated or operating under sections 62C.01 to 62C.23 and any health plan incorporated under chapter 317A, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn.

An insurer ceases to be a member insurer the day following the termination or expiration of its license to transact the kinds of insurance to which this chapter applies. The insurer remains liable as a member insurer for any and all obligations, including obligations for assessments levied before the termination or expiration with respect to an insurer that became an insolvent insurer before the termination or expiration of the insurer's license.

Subd. 7. Resident. "Resident" means:

(a) An individual person who fixes habitation in this state without any intention of removing therefrom and who, whenever absent therefrom, intends to return; or

(b) Any other person whose principal place of business is located in this state at the time of the insured event.

Subd. 8. Insolvent insurer. "Insolvent insurer" means an insurer licensed to transact insurance in this state, either at the time the policy was issued, or when the insured event occurred, and against whom a final order of liquidation has been entered after April 30, 1979, with a finding of insolvency by a court of competent jurisdiction in the insurer's state of domicile. An insurer placed under administrative supervision under sections 60G.01 to 60G.09 or determined to be in hazardous financial condition under sections 60G.20 to 60G.22 is not an insolvent insurer as a result of that placement or determination.

Subd. 9. Affiliate. "Affiliate" means a person other than a natural person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year preceding the date the insurer becomes an insolvent insurer.

Subd. 10. Financial guaranty insurance. "Financial guaranty insurance" includes any insurance under which loss is payable upon proof of occurrence of any of the following events to the damage of an insured claimant or obligee:

(1) failure of any obligor or obligors on any debt instrument or other monetary obligation, including common or preferred stock, to pay when due the principal, interest, dividend or purchase price of such instrument or obligation, whether such failure is the result of a financial default or insolvency and whether or not such obligation is incurred directly or as guarantor by, or on behalf of, another obligor which has also defaulted;

(2) changes in the level of interest rates whether short term or long term, or in the difference between interest rates existing in various markets;

(3) changes in the rate of exchange or currency, or from the inconvertibility of one currency into another for any reason; and

(4) changes in the value of specific assets or commodities, or price levels in general.

Subd. 11. Ocean marine insurance. "Ocean marine insurance" means a form of insurance, regardless of the name, label, or marketing designation of the insurance policy, that insures against maritime perils or risks and other related perils or risks, that are usually insured against by traditional marine insurance, such as hull and machinery, marine builders risk, and marine protection and indemnity. Perils and risks insured against include without limitation loss, damage, expense, or legal liability of the insured for loss, damage, or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair, or construction of a vessel, craft, or instrumentality in use in ocean or inland waterways for commercial purposes, including liability of the insured for personal injury, illness, or death or for loss or damage to the property of the insured or another person.

HIST: 1971 c 145 s 3; 1973 c 35 s 20; 1976 c 185 s 3; 1981 c 260 s 1; 1982 c 555 s 1; 1982 c 589 s 1; 1986 c 444; 1988 c 541 s 2-4; 1989 c 304 s 137; 1991 c 325 art 6 s 3,4; art 21 s 2; 1993 c 299 s 8; 1997 c 52 s 2-4



Section 60C.04 Creation.

60C.04 Creation.

All insurers subject to the provisions of Laws 1971, chapter 145 shall form an organization to be known as the Minnesota insurance guaranty association. All insurers defined as member insurers in section 60C.03, subdivision 6, are and shall remain members of the association as a condition of their authority to transact insurance business or to execute surety bonds in this state. An insurer's membership obligations under this chapter shall survive any merger, consolidation, restructuring, incorporation, or reincorporation. The association shall perform its functions under a plan of operation established and approved under section 60C.07 and shall exercise its powers through a board of directors established under section 60C.08. For purposes of administration and assessment the association shall be divided into five separate accounts: (1) the automobile insurance account, (2) the township mutuals account, (3) the fidelity and surety bond account, (4) the account for all other insurance to which this chapter applies, and (5) the workers' compensation insurance account.

HIST: 1971 c 145 s 4; 1976 c 185 s 4; 1981 c 346 s 35; 1991 c 325 art 6 s 5



Section 60C.05 Powers and duties.

60C.05 Powers and duties.

Subdivision 1. The association shall:

(a) Be deemed the insurer to the extent of its obligation on the covered claims and have the right to pursue and retain salvage and subrogation recoverables on covered claim obligations to the extent paid or acknowledged in writing as an obligation by the association. The claims found by the board of directors to be covered shall be paid out of available funds after they have been approved or settled under sections 60B.45, subdivision 2, and 60B.58, subdivision 2, or the corresponding laws of another jurisdiction, subject to the board's power to reduce the amount of or reject the award under section 60C.10.

(b) Allocate claims paid and expenses incurred among the five accounts and assess member insurers separately for each account the amounts necessary to pay the obligations of the association under clause (a), the expenses of handling claims, the cost of examinations under section 60C.15, and other expenses authorized by this chapter.

(c) Notify claimants in this state as considered necessary by the commissioner, to the extent records are available to the association. If sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation is sufficient.

(d) Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but the designation may be declined.

(e) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter.

(f) Notify each member insurer of its assessment not later than 30 days before it is due.

(g) Issue to each insurer paying an assessment under this chapter a certificate of contribution, in a form prescribed by the commissioner, for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time the commissioner approves.

(h) Have the right to appoint or substitute and to direct legal counsel retained under liability insurance policies for the defense of covered claims.

Subd. 2. The association may:

(a) Employ or retain the persons necessary to handle claims and perform other duties of the association.

(b) Borrow funds necessary to effect the purposes of Laws 1971, chapter 145, in accord with the plan of operation.

(c) Sue or be sued.

(d) Negotiate and become a party to the contracts necessary to carry out the purpose of Laws 1971, chapter 145.

(e) Perform other acts necessary or proper to effectuate the purpose of Laws 1971, chapter 145.

(f) Subject to section 60C.06, subdivision 6, refund to the member insurers in proportion to the contribution of each member insurer to that account the amount by which the assets of the account exceed the liabilities, if at the end of the calendar year the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(g) Request the court to disapprove or modify any claim for which approval is sought under the provisions of section 60B.45, subdivision 2, or 60B.58, subdivision 2.

HIST: 1971 c 145 s 5; 1976 c 185 s 5; 1985 c 255 s 6; 1988 c 541 s 5,6; 1997 c 52 s 5



Section 60C.06 Assessments.

60C.06 Assessments.

Subdivision 1. Determination of amount. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bear to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. No member insurer may be assessed in any year on any account in an amount greater than two percent of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account.

Subd. 2. Insufficient amount. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

Subd. 3. Exemption or deferral. The association shall exempt or defer, in whole or in part, the assessment of any member insurer, if the commissioner determines that the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance.

Subd. 4. Set off. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of the claims by the member insurer if, in the absence of the payment, they would be chargeable to the account for which the assessment is made.

Subd. 5. Repealed, 1988 c 541 s 14

Subd. 6. Repealed, 1997 c 52 s 15

HIST: 1971 c 145 s 6; 1978 c 465 s 9; 1987 c 268 art 2 s 13; 1988 c 541 s 7; 1991 c 325 art 6 s 6



Section 60C.07 Plan of operation.

60C.07 Plan of operation.

Subdivision 1. The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto become effective upon written approval from the commissioner. If the association fails to submit a suitable plan of operation within 90 days following July 1, 1971, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate reasonable rules necessary to effectuate the provisions of Laws 1971, chapter 145. The rules continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

Subd. 2. The plan of operation shall:

(a) Establish the procedures whereby all the powers and duties of the association under section 60C.05 will be performed.

(b) Establish procedures for handling assets of the association.

(c) Establish the amount and method of reimbursement of members of the board of directors under section 60C.08, subdivision 3.

(d) Establish procedures by which claims may be filed with the association.

(e) Establish regular places and times for meetings for the board of directors.

(f) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(g) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within 30 days after the action or decision.

(h) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.

(i) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(j) Establish procedures for the disposition of liquidating dividends or other money received from the estate of the insolvent insurer.

Subd. 3. The plan of operation may provide that any or all powers and duties of the association, except those under section 60C.05, subdivisions 1, clause (b) and 2, clause (b), are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent in two or more states. The corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subdivision shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by Laws 1971, chapter 145.

HIST: 1971 c 145 s 7; 1997 c 52 s 6



Section 60C.08 Board of directors.

60C.08 Board of directors.

Subdivision 1. The board of directors of the association shall consist of nine persons. Two of the directors shall be public members and seven shall be insurer members. The public members shall be appointed by the commissioner. Public members may include licensed insurance agents. The insurer members of the board shall be selected by association members subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term in the same manner as initial appointments. The term of appointment for all members is two years.

Subd. 2. In approving selections to the board, the commissioner shall consider among other things whether member insurers are fairly represented.

Subd. 3. Members of the board may be reimbursed from the assets of the association for reasonable and necessary sums expended by them as members of the board of directors.

HIST: 1971 c 145 s 8; 1Sp1985 c 10 s 55; 1987 c 337 s 31



Section 60C.09 Covered claims.

60C.09 Covered claims.

Subdivision 1. Definition. A covered claim is any unpaid claim, including one for unearned premium, which:

(a)(1) Arises out of and is within the coverage of an insurance policy issued by a member insurer if the insurer becomes an insolvent insurer after April 30, 1979; or

(2) Would be within the coverage of an extended reporting endorsement to a claims-made insurance policy if insolvency had not prevented the member insurer from fulfilling its obligation to issue the endorsement, if:

(i) the claims-made policy contained a provision affording the insured the right to purchase a reporting endorsement;

(ii) coverage will be no greater than if a reporting endorsement had been issued;

(iii) the insured has not purchased other insurance which applies to the claim; and

(iv) the insured's deductible under the policy is increased by an amount equal to the premium for the reporting endorsement, as provided in the insured's claims-made policy, or if not so provided, then as established by a rate service organization.

(b) Arises out of a class of business which is not excepted from the scope of this chapter by section 60C.02; and

(c) Is made by:

(i) A policyholder, or an insured beneficiary under a policy, who, at the time of the insured event, was a resident of this state; or

(ii) A person designated in the policy as having an insurable interest in or related to property situated in this state at the time of the insured event; or

(iii) An obligee or creditor under any surety bond, who, at the time of default by the principal debtor or obligor, was a resident of this state; or

(iv) A third party claimant under a liability policy or surety bond, if: (a) the insured or the third party claimant was a resident of this state at the time of the insured event; (b) the claim is for bodily or personal injuries suffered in this state by a person who when injured was a resident of this state; or (c) the claim is for damages to real property situated in this state at the time of damage; or

(v) A direct or indirect assignee of a person who except for the assignment might have claimed under item (i), (ii), or (iii).

For purposes of paragraph (c), item (ii), unit owners of units in a common interest community are considered as having an insurable interest.

A covered claim also includes any unpaid claim which arises or exists within 30 days after the time of entry of a final order of liquidation with a finding of insolvency by a court of competent jurisdiction unless prior thereto the insured replaces the policy or causes its cancellation or the policy expires on its expiration date. A covered claim does not include claims filed with the guaranty fund after the final date set by the court for the filing of claims except for workers' compensation claims that have met the time limitations and other requirements of chapter 176 and excused late filings permitted under section 60B.37.

Subd. 2. Further definition. In addition to subdivision 1, a covered claim does not include:

(1) claims by an affiliate of the insurer;

(2) claims due a reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise. This clause does not prevent a person from presenting the excluded claim to the insolvent insurer or its liquidator, but the claims shall not be asserted against another person, including the person to whom the benefits were paid or the insured of the insolvent insurer, except to the extent that the claim is outside the coverage of the policy issued by the insolvent insurer; and

(3) any first-party claims, resulting from insolvencies which occur after July 31, 1996, by an insured whose net worth exceeds $25,000,000 on December 31 of the year prior to the year in which the insurer becomes an insolvent insurer; provided that an insured's net worth on that date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis.

Subd. 3. Limitation of amount. Payment of a covered claim, whether upon a single policy or multiple policies of insurance, is limited to no more than $300,000. In the case of claim for unearned premium by a single claimant, the entire claim up to $300,000 shall be allowed. The limitation on the amount of payment for a covered claim does not apply to claims for workers' compensation insurance. In no event is the association obligated to the policyholder or claimant in an amount in excess of the obligation of the insurer under the policy from which the claim arises. For insolvencies occurring on or after October 1, 1985, no deductible applies to claims eligible for payment under the assigned claims plan under sections 65B.63 to 65B.65.

HIST: 1971 c 145 s 9; 1976 c 185 s 6; 1981 c 260 s 2; 1981 c 346 s 36; 1982 c 555 s 2; 1982 c 589 s 2; 1983 c 203 s 1; 1986 c 444; 1987 c 337 s 32; 1988 c 541 s 8; 1991 c 325 art 6 s 7; 1996 c 446 art 2 s 7; 1997 c 52 s 7; 1999 c 11 art 3 s 3



Section 60C.10 Evaluation of claims.

60C.10 Evaluation of claims.

Subdivision 1. The board shall determine whether claims submitted for payment are covered claims.

Subd. 2. Repealed, 1981 c 260 s 4

Subd. 3. If the board finds that a claim for which the claimant has requested payment out of the fund is not a covered claim or the board reduces the amount of or rejects the claim, the board shall notify the claimant in writing of the rights the claimant has under section 60C.12.

HIST: 1971 c 145 s 10; 1981 c 260 s 3; 1986 c 444



Section 60C.11 Effect of paid claims.

60C.11 Effect of paid claims.

Subdivision 1. The rights under the policy of a person recovering under Laws 1971, chapter 145 shall be deemed to have been assigned by the person to the association to the extent of the recovery.

Subd. 2. Every insured or claimant seeking the protection of Laws 1971, chapter 145 shall cooperate with the association to the same extent as the insured would have been required to cooperate with the insurer.

Subd. 3. The association has no cause of action against the insured of the insurer for any sums it has paid out except the causes of action the insurer would have had if the sums had been paid by the insurer.

Subd. 4. In the case of an insurer operating on a plan with assessment liability, payments of claims of the association do not operate to reduce the liability of insureds to the receiver, liquidator or statutory successor for unpaid assessments.

Subd. 5. The expenses of the association or similar organization in handling claims are accorded the same priority as the liquidator's expenses. The association and a similar organization in another state must be recognized as claimants in the liquidation of an insolvent insurer for amounts paid by them on covered claims as determined under this chapter or similar laws in other states and must receive dividends and other distributions at the priority set forth in chapter 60B. The receiver, liquidator, or statutory successor of an insolvent insurer is bound by determinations of covered claim eligibility under this chapter and by settlements of claims made by the association or a similar organization in another state. The court having jurisdiction shall grant the claims priority equal to that which the claimant would have been entitled against the assets of the insolvent insurer in the absence of this chapter.

Subd. 6. The association shall periodically file with the receiver or liquidator of the insurer statements of the covered claims paid by the association and estimates of anticipated claims against the association which shall preserve the rights of the association against the assets of the insurer.

Subd. 7. The association may recover the amount of any covered claim paid, resulting from insolvencies which occur after July 31, 1996, on behalf of an insured who has a net worth of $25,000,000 as provided in section 60C.09, subdivision 2, clause (3), on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter.

HIST: 1971 c 145 s 11; 1986 c 444; 1996 c 446 art 2 s 8; 1997 c 52 s 8



Section 60C.12 Appeal and review.

60C.12 Appeal and review.

Subdivision 1. Appeal. A claimant whose claim has been declared to be not covered or reduced by the board under section 60C.10 may appeal to the board within 30 days after the claimant has been notified of the board's decision and of the rights of the claimant under this section.

Subd. 2. Review. Decisions of the board under subdivision 1 are subject to appeal to the commissioner of commerce who may overturn, affirm, or modify the board's actions or take other action the commissioner considers appropriate.

The appeal to the commissioner must be in the manner provided in chapter 14.

Subd. 3. Judicial review. A final action or order of the commissioner under this subdivision is subject to judicial review in the manner provided by chapter 14. In lieu of the appeal to the commissioner under subdivision 2, a claimant may seek judicial review of the board's actions.

HIST: 1971 c 145 s 12; 1986 c 444; 1987 c 337 s 33



Section 60C.13 Exhaustion of other coverage.

60C.13 Exhaustion of other coverage.

Subdivision 1. Any person having a claim under another policy whether or not the policy is a policy of a member insurer, which claim arises out of the same facts which give rise to the covered claim, shall be first required to exhaust the person's right under the other policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of any recovery under such insurance policy. For purposes of this subdivision, another insurance policy does not include a workers' compensation policy.

Subd. 2. Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the state of residence of the insured except that if the claim is a first party claim for damage to property with a permanent location, that person shall seek recovery first from the association of the state in which the property is located, and if it is a workers' compensation claim, that person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

HIST: 1971 c 145 s 13; 1986 c 444; 1988 c 541 s 9; 1991 c 325 art 6 s 8; 1997 c 52 s 9



Section 60C.14 Duties and powers of the commissioner.

60C.14 Duties and powers of the commissioner.

Subdivision 1. Mandatory powers and duties. The commissioner shall:

(a) Notify the association of the issuance of any order of liquidation of a member insurer not later than three days after the commissioner has knowledge of the issuance of the order.

(b) Upon request of the board of directors provide the association with a statement of the net direct written premiums of each member insurer.

Subd. 2. Optional powers and duties. The commissioner may:

(a) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance or to execute surety bonds in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. The fine shall not exceed five percent of the unpaid assessment per month, except that no fine shall be less than $100 per month.

(b) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

(c) Disclose to the board of directors information regarding any member insurer, or any company seeking admission to transact insurance business in this state, whose financial condition may be hazardous to policyholders or to the public. This disclosure does not violate any data privacy requirement or any obligation to treat the information as privileged. This disclosure does not change the data privacy or privileged status of the information. Board members shall not disclose the information to anyone else or use the information for any purpose other than their duties as board members.

Subd. 3. Judicial review. Any final action or order of the commissioner under Laws 1971, chapter 145 shall be subject to judicial review in a court of competent jurisdiction.

HIST: 1971 c 145 s 14; 1976 c 185 s 7; 1986 c 444; 1991 c 325 art 21 s 3; 1997 c 52 s 10



Section 60C.15 Prevention of insolvencies.

60C.15 Prevention of insolvencies.

To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors may upon majority vote make recommendations to the commissioner on matters generally related to improving or enhancing regulation for solvency.

(2) The board of directors may, at the conclusion of any domestic insurer insolvency in which the association was obligated to pay covered claims, prepare and submit to the commissioner a report on the history and causes of the insolvency, based on the information available to the association.

HIST: 1971 c 145 s 15; 1986 c 444; 1988 c 541 s 10; 1997 c 52 s 11



Section 60C.16 Examination of the association.

60C.16 Examination of the association.

The association is subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

HIST: 1971 c 145 s 16



Section 60C.17 Tax exemption.

60C.17 Tax exemption.

The association is exempt from payment of all taxes imposed under chapter 297I and all fees and all other taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.

HIST: 1971 c 145 s 17; 2000 c 394 art 2 s 9



Section 60C.18 Recognition of assessments in rates.

60C.18 Recognition of assessments in rates.

Subdivision 1. The rates and premiums charged for insurance policies and fidelity and surety bonds to which this chapter applies must include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association. The rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

Subd. 2. Beginning with assessments payable by member insurers in 1988, each member insurer must separately state on either a billing notice or policy declaration sent to an insured, the percentage, dollar amount, or both, of the amount contained in the premium to recoup assessments paid by the member insurer in Minnesota.

HIST: 1971 c 145 s 18; 1976 c 185 s 8; 1988 c 541 s 11



Section 60C.19 Immunity.

60C.19 Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or a person serving as an alternative or substitute representative of a director, or the commissioner, or the commissioner's representatives for action taken or a failure to act by them in the performance of their powers and duties under this chapter.

HIST: 1971 c 145 s 19; 1986 c 444; 1997 c 52 s 12



Section 60C.195 Stay of proceedings.

60C.195 Stay of proceedings.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in a court in this state shall, subject to waiver by the association in specific cases involving covered claims, be stayed for six months and additional time that may be determined by the court. The stay must run from the date of the final order of liquidation with a finding of insolvency is entered or an ancillary proceeding is instituted in the state, whichever is later. The proceedings are stayed to permit proper defense by the association of all pending causes of action. As to covered claims arising from a judgment under decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured, the association, either on its own behalf or on behalf of an insured, may apply to have the judgment, order, decision, verdict, or finding set aside by the same court or administrator that made the judgment, order, decision, verdict, or finding and must be permitted to defend the claim on the merits.

The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter must permit access by the board or its authorized representative to the insolvent insurer's records that are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor must provide the board or its representative with copies of those records upon request by the board and at the expense of the board.

HIST: 1997 c 52 s 13



Section 60C.20 Unfair trade practices.

60C.20 Unfair trade practices.

It is an unfair trade practice, subject to regulation under sections 72A.17 through 72A.32, for any insurer or agent to make use in any manner of the protection given policyholders by Laws 1971, chapter 145 as a reason for buying insurance.

HIST: 1971 c 145 s 20



Section 60C.21 Insolvency; notice of guaranty fund protection.

60C.21 Insolvency; notice of guaranty fund protection.

Subdivision 1. Notice required. No person, including an insurer, agent, or affiliate of an insurer or agent shall sell, or offer for sale, a covered property and casualty insurance policy, unless the notice, in the form specified in subdivision 2, is delivered with or as a part of the application for that policy. A copy of the notice must be given to the applicant. If the application is not taken from the applicant in person, the notice must be sent to the applicant within 72 hours after the application is taken. The person offering the policy or contract shall document the fact that the notice was given at the time of application or was sent within the specified time and shall include a copy of the notice with the policy or contract when delivered to the applicant. This section does not apply to renewals, unless the renewal increases the dollar amount of a coverage by more than 100 percent.

Subd. 2. Form. The notice required under subdivision 1 must be in the following form:

"NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN INSOLVENCY UNDER THE MINNESOTA INSURANCE GUARANTY ASSOCIATION LAW

The financial strength of your insurer is one of the most important things for you to consider when determining from whom to purchase a property or liability insurance policy. It is your best assurance that you will receive the protection for which you purchased the policy. If your insurer becomes insolvent, you may have protection from the Minnesota Insurance Guaranty Association as described below but to the extent that your policy is not protected by the Minnesota Insurance Guaranty Association or if it exceeds the guaranty association's limits, you will only have the assets, if any, of the insolvent insurer to satisfy your claim.

Residents of Minnesota who purchase property and casualty or liability insurance from insurance companies licensed to do business in Minnesota are protected, SUBJECT TO LIMITS AND EXCLUSIONS, in the event the insurer becomes insolvent. This protection is provided by the Minnesota Insurance Guaranty Association.

Minnesota Insurance Guaranty Association

(insert current address)

The maximum amount that the Minnesota Insurance Guaranty Association will pay in regard to a claim under all policies issued by the same insurer is limited to $300,000. This limit does not apply to workers' compensation insurance. Protection by the guaranty association is subject to other substantial limitations and exclusions. If your claim exceeds the guaranty association's limits, you may still recover a part or all of that amount from the proceeds from the liquidation of the insolvent insurer, if any exist. Funds to pay claims may not be immediately available. The guaranty association assesses insurers licensed to sell property and casualty or liability insurance in Minnesota after the insolvency occurs. Claims are paid from the assessment.

THE PROTECTION PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD NOT RELY ON PROTECTION BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF PROPERTY AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR INSURANCE CARRIER BECOMES INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY AND CASUALTY INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE."

Additional language may be added to the notice if approved by the commissioner prior to its use in the form.

Subd. 3. Effect of notice. The distribution, delivery, contents, or interpretation of the notice required by this section shall not mean that the policy would be covered in the event of the insolvency of a member insurer if coverage is not otherwise provided by this chapter. Failure to receive the notice does not give the policyholder, certificate holder, or any other interested party any greater rights than those provided by this chapter.

Subd. 4. Exemption. This section does not apply to fraternal benefit societies regulated under chapter 64B or to fidelity or surety bonds, policies, or contracts.

HIST: 1992 c 540 art 2 s 10; 1997 c 52 s 14



Section 60C.22 Notice for policy or contract not covered.

60C.22 Notice for policy or contract not covered.

A policy or contract not covered by the Minnesota Life and Health Insurance Guaranty Association or the Minnesota Insurance Guaranty Association must contain the following notice in 10-point type, stamped in red ink on the policy or contract and the application:

"THIS POLICY OR CONTRACT IS NOT PROTECTED BY THE MINNESOTA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION OR THE MINNESOTA INSURANCE GUARANTY ASSOCIATION. IN THE CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED. ONLY THE ASSETS OF THIS INSURER WILL BE AVAILABLE TO PAY YOUR CLAIM."

This section does not apply to fraternal benefit societies regulated under chapter 64B.

HIST: 1992 c 540 art 2 s 11; 1993 c 248 s 1






Chapter 60D Insurance Holding Company Systems

Section 60D.01 Repealed, 1991 c 325 art 14 s 18

60D.01 Repealed, 1991 c 325 art 14 s 18



Section 60D.02 Subdivisions renumbered, repealed, or no longer in effect

60D.02 Subdivision 1. Repealed, 1991 c 325 art 14 s 18

Subd. 2. Repealed, 1991 c 325 art 14 s 18

Subd. 3. Repealed, 1991 c 325 art 14 s 18

Subd. 4. Repealed, 1991 c 325 art 14 s 18

Subd. 5. Repealed, 1991 c 58 s 16; c 325 art 14 s 18

Subd. 6. Repealed, 1991 c 325 art 14 s 18

Subd. 7. Repealed, 1991 c 325 art 14 s 18

Subd. 8. Repealed, 1991 c 325 art 14 s 18



Section 60D.03 Repealed, 1991 c 325 art 14 s 18

60D.03 Repealed, 1991 c 325 art 14 s 18



Section 60D.04 Repealed, 1991 c 325 art 14 s 18

60D.04 Repealed, 1991 c 325 art 14 s 18



Section 60D.05 Repealed, 1991 c 325 art 14 s 18

60D.05 Repealed, 1991 c 325 art 14 s 18



Section 60D.06 Repealed, 1991 c 325 art 14 s 18

60D.06 Repealed, 1991 c 325 art 14 s 18



Section 60D.07 Repealed, 1991 c 325 art 14 s 18

60D.07 Repealed, 1991 c 325 art 14 s 18



Section 60D.08 Repealed, 1991 c 325 art 14 s 18

60D.08 Repealed, 1991 c 325 art 14 s 18



Section 60D.09 Criminal proceedings.

60D.09 Criminal proceedings.

Whenever it appears to the commissioner that any insurer or any director, officer, employee or agent thereof has committed a willful violation of sections 60D.15 to 60D.29, the commissioner may cause criminal proceedings to be instituted by the district court for the county in which the principal office of the insurer is located or if such insurer has no such office in the state, then by the district court for Ramsey county against such insurer or the responsible director, officer, employee or agent thereof. Any person who willfully violates sections 60D.15 to 60D.29 shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1971 c 288 s 9; 1992 c 464 art 2 s 1



Section 60D.10 Repealed, 1991 c 325 art 14 s 18

60D.10 Repealed, 1991 c 325 art 14 s 18



Section 60D.11 Repealed, 1991 c 325 art 14 s 18

60D.11 Repealed, 1991 c 325 art 14 s 18



Section 60D.12 Repealed, 1991 c 325 art 14 s 18

60D.12 Repealed, 1991 c 325 art 14 s 18



Section 60D.13 Repealed, 1991 c 325 art 14 s 18

60D.13 Repealed, 1991 c 325 art 14 s 18



Section 60D.15 Definitions.

60D.15 Definitions.

Subdivision 1. Terms. For purposes of this chapter, the terms in subdivisions 2 to 10 have the meanings given them, unless the context otherwise requires.

Subd. 2. Affiliate. An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Subd. 3. Commissioner. The term "commissioner" means the commissioner of commerce, the commissioner's deputies, or the commerce department, as appropriate.

Subd. 4. Control. The term "control," including the terms "controlling," "controlled by," and "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with, corporate office held by, or court appointment of, the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by section 60D.19, subdivision 11, that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

Subd. 5. Insurance holding company system. An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

Subd. 6. Insurer. The term "insurer" means a company qualified and licensed by the commissioner to transact the business of insurance, but does not include an insurance solicitor, agent, or agency. The term also does not include:

(1) agencies, authorities, or instrumentalities of the United States, its possessions and territories, the commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state; or

(2) nonprofit medical and hospital service associations.

Subd. 7. Person. A "person" is an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but does not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property.

Subd. 8. Security holder. A "security holder" of a specified person is one who owns any security of the person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any security of the person.

Subd. 9. Subsidiary. A "subsidiary" of a specified person is an affiliate controlled by the person directly or indirectly through one or more intermediaries.

Subd. 10. Voting security. The term "voting security" includes any security convertible into or evidencing a right to acquire a voting security.

HIST: 1991 c 325 art 14 s 2; 1992 c 564 art 1 s 27



Section 60D.16 Subsidiaries of insurers.

60D.16 Subsidiaries of insurers.

Subdivision 1. Authorization. A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(1) any kind of insurance business authorized by the jurisdiction in which it is incorporated;

(2) acting as an insurance broker or as an insurance agent for its parent or for any of its parent's insurer subsidiaries;

(3) investing, reinvesting, or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary;

(4) management of any investment company subject to or registered pursuant to the Investment Company Act of 1940, as amended, including related sales and services;

(5) acting as a broker-dealer subject to or registered pursuant to the Securities Exchange Act of 1934, as amended;

(6) rendering investment advice to governments, government agencies, corporations, or other organizations or groups;

(7) rendering other services related to the operations of an insurance business including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services;

(8) ownership and management of assets that the parent corporation could itself own or manage;

(9) acting as administrative agent for a governmental instrumentality which is performing an insurance function;

(10) financing of insurance premiums, agents, and other forms of consumer financing;

(11) any other business activity determined by the commissioner to be reasonably ancillary to an insurance business; and

(12) owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section.

Subd. 2. Additional investment authority. In addition to investments in common stock, preferred stock, debt obligations, and other securities otherwise permitted, a domestic insurer may also:

(a) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten percent of the insurer's assets or 50 percent of the insurer's surplus as regards policyholders, provided that after the investments, the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of these investments, investments in domestic or foreign insurance subsidiaries must be excluded, and there must be included:

(1) total net money or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(2) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation.

(b) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer provided that the subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in paragraph (a) or other statutes applicable to the insurer. For the purpose of this paragraph, "the total investment of the insurer" includes:

(1) any direct investment by the insurer in an asset; and

(2) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which must be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary.

(c) With the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries, if after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

Subd. 3. Exemption from investment restrictions. Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subdivision 2 are not subject to any of the otherwise applicable restrictions or prohibitions applicable to these investments of insurers.

Subd. 4. Qualification of investment; when determined. Whether any investment pursuant to subdivision 2 meets the applicable requirements is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

Subd. 5. Cessation of control. If an insurer ceases to control a subsidiary, it shall dispose of any investment in it made pursuant to this section within three years from the time of the cessation of control or within any further time the commissioner prescribes, unless at any time after the investment has been made, the investment meets the requirements for investment under any other provision of law, and the insurer has notified the commissioner of this fact.

HIST: 1991 c 325 art 14 s 3



Section 60D.17 Acquisition of control of or merger with domestic insurer.

60D.17 Acquisition of control of or merger with domestic insurer.

Subdivision 1. Filing requirements. No person other than the issuer shall: (1) make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities or, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer; or (2) enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or before the acquisition of the securities if no offer or agreement is involved, the person has filed with the commissioner and has sent to the insurer, a statement containing the information required by this section and the offer, request, invitation, agreement, or acquisition has been approved by the commissioner in the manner prescribed in this section.

For purposes of this section, a domestic insurer includes a person controlling a domestic insurer unless the person as determined by the commissioner is either directly or through its affiliates primarily engaged in business other than the business of insurance. However, the person shall file a preacquisition notification with the commissioner containing the information set forth in section 60D.18, subdivision 3, paragraph (b), 30 days before the proposed effective date of the acquisition. Failure to file is subject to section 60D.18, subdivision 5. For the purposes of this section, "person" does not include any securities broker holding, in the usual and customary brokers function, less than 20 percent of the voting securities of an insurance company or of any person that controls an insurance company.

Subd. 2. Content of statement. The statement to be filed with the commissioner shall be made under oath or affirmation and shall contain the following information:

(a) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subdivision 1 is to be effected, hereinafter called "acquiring party"; and

(1) if the person is an individual, the principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years; and

(2) if the person is not an individual, a report of the nature of its business operations during the past five years or for a lesser period as the person and any predecessors have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. The list must include for each individual the information required by clause (1).

(b) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction in which funds were or are to be obtained for this purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing the consideration, provided, however, that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing the statement so requests.

(c) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party, or for a lesser period as the acquiring party and any predecessors have been in existence, and similar unaudited information as of a date not earlier than 90 days before the filing of the statement.

(d) Any plans or proposals that each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(e) The number of shares of any security referred to in subdivision 1 that each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in subdivision 1.

(f) The amount of each class of any security referred to in subdivision 1 that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(g) A full description of any contracts, arrangements, or understandings with respect to any security referred to in subdivision 1 in which any acquiring party is involved, including but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. The description must identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(h) A description of the purchase of any security referred to in subdivision 1 during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid for it.

(i) A description of any recommendations to purchase any security referred to in subdivision 1 made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party.

(j) Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subdivision 1 and, if distributed, of additional soliciting material relating to them.

(k) The term of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subdivision 1 for tender, and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard to it.

(l) Additional information the commissioner may by rule prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subdivision 1 is a partnership, limited partnership, syndicate, or other group, the commissioner may require that the information called for by paragraphs (a) to (l) must be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If a partner, member, or person is a corporation, or the person required to file the statement referred to in subdivision 1 is a corporation the commissioner may require that the information called for by paragraphs (a) to (l) be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, must be filed with the commissioner and sent to the insurer within two business days after the person learns of the change.

Subd. 3. Alternative filing materials. If any offer, request, invitation, agreement, or acquisition referred to in subdivision 1 is proposed to be made by means of a registration statement under the Securities Act of 1933, or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subdivision 1 may utilize these documents in furnishing the information called for by that statement.

Subd. 4. Approval by commissioner; hearings. (a) The commissioner shall approve any merger or other acquisition of control referred to in subdivision 1 unless, after a public hearing, the commissioner finds that:

(1) After the change of control, the domestic insurer referred to in subdivision 1 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed, unless the domestic insurer is in rehabilitation or other court-ordered supervision and the acquiring party commits to a plan that would enable the domestic insurer to satisfy the requirements for the issuance of a license within a reasonable amount of time;

(2) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly therein in applying the competitive standard in this subdivision:

(i) the informational requirements of section 60D.18, subdivision 3, paragraph (b), and the standards of section 60D.18, subdivision 4, paragraph (c), shall apply;

(ii) the merger or other acquisition shall not be disapproved if the commissioner finds that any of the situations meeting the criteria provided by section 60D.18, subdivision 4, paragraph (c), exist; and

(iii) the commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer, or prejudice the interest of its policyholders;

(4) The plans or proposals that the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(5) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(6) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(b) The public hearing referred to in paragraph (a) must be held 30 days after the statement required by subdivision 1 is filed, and at least 20 days' notice of it shall be given by the commissioner to the person filing the statement. Not less than seven days notice of the public hearing shall be given by the person filing the statement to the insurer and to other persons designated by the commissioner. The commissioner shall make a determination within 30 days after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected by it may present evidence, examine and cross-examine witnesses, and offer oral and written arguments and may conduct discovery proceedings in the same manner as is presently allowed in the district courts of this state. All discovery proceedings must be concluded not later than three days before the start of the public hearing.

(c) The commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist the commissioner in reviewing the proposed acquisition of control.

Subd. 5. Exemptions. This section does not apply to:

(1) Any transaction that is subject to section 60A.16, dealing with the merger or consolidation of two or more insurers.

(2) Any offer, request, invitation, agreement, or acquisition that the commissioner by order exempts from this section as (i) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or (ii) as otherwise not comprehended within the purposes of this section.

Subd. 6. Violations. The following are violations of this section:

(1) the failure to file any statement, amendment, or other material required to be filed pursuant to subdivision 1 or 2; or

(2) the effectuation or any attempt to effectuate an acquisition of control of, or merger with, a domestic insurer unless the commissioner has approved it.

Subd. 7. Jurisdiction, consent to service of process. The courts of this state have jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the commissioner under this section, and overall actions involving the person arising out of violations of this section, and the person is deemed to have performed acts equivalent to and constituting an appointment by the person of the commissioner to be the person's true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this section. Copies of all lawful process shall be served on the commissioner and transmitted by registered or certified mail by the commissioner to the person at the person's last known address.

HIST: 1991 c 325 art 14 s 4; 1992 c 540 art 2 s 12; 1992 c 564 art 1 s 28



Section 60D.18 Acquisitions involving insurers not otherwise covered.

60D.18 Acquisitions involving insurers not otherwise covered.

Subdivision 1. Definitions. The following definitions apply for the purposes of this section only:

(a) "Acquisition" means an agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(b) An "involved insurer" includes an insurer that either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

Subd. 2. Scope. (a) Except as exempted in paragraph (b), this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(b) This section does not apply to the following:

(1) an acquisition subject to approval or disapproval by the commissioner pursuant to section 60D.17;

(2) a purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under section 60D.15, subdivision 4, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the commissioner of this state;

(3) the acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the commissioner in accordance with subdivision 3, paragraph (a), 30 days before the proposed effective date of the acquisition. However, the preacquisition notification is not required for exclusion from this section, if the acquisition would otherwise be excluded from this section by any other clause of this paragraph;

(4) the acquisition of already affiliated persons;

(5) an acquisition if, as an immediate result of the acquisition;

(i) in no market would the combined market share of the involved insurers exceed five percent of the total market;

(ii) there would be no increase in any market share; or

(iii) in no market would the combined market share of the involved insurers exceed 12 percent of the total market; and the market share increases by more than two percent of the total market.

For the purpose of this clause, a market means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(6) an acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business; and

(7) an acquisition of an insurer whose domiciliary commissioner affirmatively finds that the insurer is in failing condition; there is a lack of feasible alternative to improving the condition; the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and the findings are communicated by the domiciliary commissioner to the commissioner of this state.

Subd. 3. Preacquisition notification; waiting period. (a) An acquisition covered by subdivision 2 may be subject to an order pursuant to subdivision 4 unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The commissioner shall give confidential treatment to information submitted under this section in the same manner as provided in section 60D.22.

(b) The preacquisition notification must be in the form and contain the information as prescribed by the National Association of Insurance Commissioners relating to those markets that, under subdivision 2, paragraph (b), clause (5), cause the acquisition not to be exempted from the provisions of this section. The commissioner may require the additional material and information as the commissioner deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subdivision 4. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of the person indicating that person's ability to render an informed opinion.

(c) The waiting period required begins on the date of receipt of the commissioner of a preacquisition notification and ends on the earlier of the 30th day after the date of its receipt, or termination of the waiting period by the commissioner. Before the end of the waiting period, the commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the 30th day after receipt of the additional information by the commissioner or termination of the waiting period by the commissioner.

Subd. 4. Competitive standard. (a) The commissioner may enter an order under subdivision 5 with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subdivision 3.

(b) In determining whether a proposed acquisition would violate the competitive standard of paragraph (a), the commissioner shall consider the following:

(1) any acquisition covered under subdivision 2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standards:

(i) if the market is highly concentrated and the involved insurers possess the following shares of the market:

INSURER A INSURER B

4 percent 4 percent or more

10 percent 2 percent or more

15 percent 1 percent or more

(ii) or, if the market is not highly concentrated and the involved insurers possess the following shares of the market:

INSURER A INSURER B

5 percent 5 percent or more

10 percent 4 percent or more

15 percent 3 percent or more

19 percent 1 percent or more

A highly concentrated market is one in which the share of the four largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table is prima facie evidence of violation of the competitive standard in paragraph (a). For the purpose of this clause, the insurer with the largest share of the market shall be deemed to be insurer A.

(2) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subdivision 2 involving two or more insurers competing in the same market is prima facie evidence of violation of the competitive standard in clause (1) if:

(i) there is a significant trend toward increased concentration in the market;

(ii) one of the insurers involved is one of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

(iii) another involved insurer's market is two percent or more.

(3) For the purposes of paragraph (b):

(i) The term "insurer" includes any company or group of companies under common management, ownership, or control.

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, the line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state.

(iii) The burden of showing prima facie evidence of violation of the competitive standard rests upon the commissioner.

(iv) Even though an acquisition is not prima facie violative of the competitive standard under paragraph (b), clauses (1) and (2), the commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under paragraph (b), clauses (1) and (2), a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(c) An order may not be entered under subdivision 5 if:

(1) the acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(2) the acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

Subd. 5. Orders and penalties. If an acquisition violates the standards of this section, the commissioner may enter an order:

(1) requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(2) denying the application of an acquired or acquiring insurer for a license to do business in this state.

The order must not be entered unless there is a hearing, the notice of the hearing is issued before the end of the waiting period and not less than 15 days before the hearing, and the hearing is concluded and the order is issued no later than 60 days after the end of the waiting period. Every order must be accompanied by a written decision of the commissioner setting forth findings of fact and conclusions of law.

An order entered under this paragraph shall not become final earlier than 30 days after it is issued, during which time the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon the plan or other information, the commissioner shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

An order pursuant to this subdivision does not apply if the acquisition is not consummated.

Any person who violates a cease and desist order of the commissioner and while the order is in effect, may after notice and hearing and upon order of the commissioner, be subject at the discretion of the commissioner to any one or more of the following:

(1) a monetary penalty of not more than $10,000 for every day of violation;

(2) suspension or revocation of the person's license.

Any insurer or other person who fails to make any filing required by this section and who also fails to demonstrate a good faith effort to comply with the filing requirement, is subject to a fine of not more than $50,000.

Subd. 6. Inapplicable provisions. Sections 60D.24, paragraphs (b) and (c); and 60D.26 do not apply to acquisitions covered under subdivision 2.

HIST: 1991 c 325 art 14 s 5



Section 60D.19 Registration of insurers.

60D.19 Registration of insurers.

Subdivision 1. Registration. Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the commissioner, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in:

(1) this section;

(2) section 60D.20, subdivisions 1, paragraph (a); 2; and 4; and

(3) either section 60D.20, subdivision 1, paragraph (b), or a provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each such change or addition.

Any insurer that is subject to registration under this section shall register within 15 days after it becomes subject to registration, and annually thereafter by March 1 of each year for the previous calendar year, unless the commissioner for good cause shown extends the time for registration, and then within such extended time. The commissioner may require any insurer authorized to do business in the state that is a member of a holding company system, and that is not subject to registration under this section, to furnish a copy of the registration statement, the summary specified in subdivision 3 or other information filed by the insurance company with the insurance regulatory authority of domiciliary jurisdiction.

Subd. 2. Information and form required. Every insurer subject to registration shall file the registration statement on a form prescribed by the National Association of Insurance Commissioners, which shall contain the following current information:

(1) the capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) the identity and relationship of every member of the insurance holding company system;

(3) the following agreements in force, and transactions currently outstanding or that have occurred during the last calendar year between the insurer and its affiliates:

(i) loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(ii) purchases, sales, or exchange of assets;

(iii) transactions not in the ordinary course of business;

(iv) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(v) all management agreements, service contracts, and all cost-sharing arrangements;

(vi) reinsurance agreements;

(vii) dividends and other distributions to shareholders; and

(viii) consolidated tax allocation agreements;

(4) any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system; and

(5) other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner.

Subd. 3. Summary of registration statement. All registration statements must contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

Subd. 4. Materiality. No information need be disclosed on the registration statement filed pursuant to subdivision 2 if the information is not material for the purposes of this section. Unless the commissioner by rule or order provides otherwise; sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one percent or less of an insurer's admitted assets as of the 31st day of December next preceding shall not be deemed material for purposes of this section.

Subd. 5. Repealed, 1994 c 425 s 18

Subd. 6. Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer where such information is reasonably necessary to enable the insurer to comply with the provisions of this chapter.

Subd. 7. Termination of registration. The commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

Subd. 8. Consolidated filing. The commissioner may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

Subd. 9. Alternative registration. The commissioner may allow an insurer that is authorized to do business in this state and that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subdivision 1 and to file all information and material required to be filed under this section.

Subd. 10. Exemptions. The provisions of this section do not apply to any insurer, information, or transaction if and to the extent that the commissioner by rule or order shall exempt the same from the provisions of this section.

Subd. 11. Disclaimer. Any person may file with the commissioner a disclaimer of affiliation with any authorized insurer or the disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section that may arise out of the insurer's relationship with the person unless and until the commissioner disallows the disclaimer. The commissioner shall disallow the disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance.

Subd. 12. Violations. The failure to file a registration statement or any summary of the registration statement required by this section within the time specified for the filing is a violation of this section.

HIST: 1991 c 325 art 14 s 6



Section 60D.20 Standards and management of an insurer within a holding company system.

60D.20 Standards and management of an insurer within a holding company system.

Subdivision 1. Transactions within a holding company system. (a) Transactions within a holding company system to which an insurer subject to registration is a party are subject to the following standards:

(1) the terms shall be fair and reasonable;

(2) charges or fees for services performed shall be reasonable;

(3) expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(4) the books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions including this accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(5) the insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(b) The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the commissioner in writing of its intention to enter into the transaction at least 30 days prior thereto, or a shorter period the commissioner permits, and the commissioner has not disapproved it within this period.

(1) sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments provided the transactions are equal to or exceed: (i) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets, or 25 percent of surplus as regards policyholders; (ii) with respect to life insurers, three percent of the insurer's admitted assets; each as of the 31st day of December next preceding;

(2) loans or extensions of credit to any person who is not an affiliate, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making such loans or extensions of credit provided the transactions are equal to or exceed: (i) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders; (ii) with respect to life insurers, three percent of the insurer's admitted assets; each as of the 31st day of December next preceding;

(3) reinsurance agreements or modifications to those agreements in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the 31st day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(4) all management agreements, service contracts and all cost-sharing arrangements; and

(5) any material transactions, specified by regulation, which the commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing contained in this section authorizes or permits any transactions that, in the case of an insurer not a member of the same holding company system, would be otherwise contrary to law.

(c) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the commissioner determines that the separate transactions were entered into over any 12-month period for the purpose, the commissioner may exercise the authority under section 60D.25.

(d) The commissioner, in reviewing transactions pursuant to paragraph (b), shall consider whether the transactions comply with the standards set forth in paragraph (a), and whether they may adversely affect the interests of policyholders.

(e) The commissioner shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

Subd. 2. Dividends and other distributions. (a) Subject to the limitations and requirements of this subdivision, the board of directors of any domestic insurer within an insurance holding company system may authorize and cause the insurer to declare and pay any dividend or distribution to its shareholders as the directors deem prudent from the earned surplus of the insurer. An insurer's earned surplus, also known as unassigned funds, shall be determined in accordance with the accounting procedures and practices governing preparation of its annual statement. Dividends which are paid from sources other than an insurer's earned surplus as of the end of the immediately preceding quarter for which the insurer has filed a quarterly or annual statement as appropriate, or are extraordinary dividends or distributions may be paid only as provided in paragraphs (d), (e), and (f).

(b) The insurer shall notify the commissioner within five business days following declaration of a dividend declared pursuant to paragraph (a) and at least ten days prior to its payment. The commissioner shall promptly consider the notification filed pursuant to this paragraph, taking into consideration the factors described in subdivision 4.

(c) The commissioner shall review at least annually the dividends paid by an insurer pursuant to paragraph (a) for the purpose of determining if the dividends are reasonable based upon (1) the adequacy of the level of surplus as regards policyholders remaining after the dividend payments, and (2) the quality of the insurer's earnings and extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions and reserve destrengthening.

(d) No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until: (1) 30 days after the commissioner has received notice of the declaration of it and has not within the period disapproved the payment; or (2) the commissioner has approved the payment within the 30-day period.

(e) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of (1) ten percent of the insurer's surplus as regards policyholders on December 31 of the preceding year; or (2) the net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the 12-month period ending on December 31 of the preceding year, but does not include pro rata distributions of any class of the insurer's own securities.

(f) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the commissioner's approval, and the declaration shall confer no rights upon shareholders until: (1) the commissioner has approved the payment of such a dividend or distribution; or (2) the commissioner has not disapproved the payment within the 30-day period referred to above.

Subd. 3. Management of domestic insurers subject to registration. (a) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer shall not thereby be relieved of any obligation or liability to which they would otherwise be subject by law, and the insurer shall be managed so as to assure its separate operating identity consistent with this chapter.

(b) Nothing in this chapter precludes a domestic insurer from having or sharing a common management use of personnel, property, or services with one or more other persons under arrangements meeting the standards of subdivision 1, paragraph (a), clause (1).

(c) Not less than one-third of the directors of a publicly traded domestic insurer, and not less than one-third of the members of each committee of the board of directors of any publicly traded domestic insurer shall be persons who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. At least one such person must be included in any quorum for the transaction of business at any meeting of the board of directors or any committee of the board.

(d) The board of directors of a publicly traded domestic insurer shall establish an audit committee having a majority of directors who are not officers or employees of the insurer or of any entity controlling, controlled by, or under common control with the insurer and who are not beneficial owners of a controlling interest in the voting stock of the insurer or any such entity. The committee shall have responsibility for selecting independent certified public accountants and reviewing the scope and results of the independent audit and any internal audit.

(e) Paragraphs (c) and (d) do not apply to a domestic insurer if the person controlling the insurer is an insurer, or a general business corporation the principal business of which is insurance, having a board of directors and committees of the board that meet the requirements of paragraphs (c) and (d).

Subd. 4. Adequacy of surplus. For purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, must be considered:

(1) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insurer's insured risks;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification and liquidity of the insurer's investment portfolio;

(7) the recent past and projected future trend in the size of the insurer's investment portfolio;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the insurer's reserves;

(10) the quality and liquidity of investments in affiliates. The commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in the commissioner's judgment the investment so warrants; and

(11) the quality of the insurer's earnings and the extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions and reserve destrengthening.

HIST: 1991 c 325 art 14 s 7; 1992 c 464 art 1 s 8; 1993 c 299 s 9,10; 1994 c 425 s 8; 1999 c 177 s 28



Section 60D.21 Examination.

60D.21 Examination.

Subdivision 1. Power of commissioner. Subject to the limitation contained in this section and in addition to the powers that the commissioner has under chapter 60A relating to the examination of insurers, the commissioner shall also have the power to order any insurer registered under section 60D.19 to produce records, books, or other information papers in the possession of the insurer or its affiliates as are reasonably necessary to ascertain the financial condition of the insurer or to determine compliance with this chapter. In the event the insurer fails to comply with the order, the commissioner shall have the power to examine the affiliates to obtain the information.

Subd. 2. Use of consultants. The commissioner may retain at the registered insurer's expense the attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff that are reasonably necessary to assist in the conduct of the examination under subdivision 1. Any person so retained shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

Subd. 3. Expenses. Each registered insurer producing for examination records, books, and papers pursuant to subdivision 1 is liable for and shall pay the expense of the examination in accordance with section 60A.03.

HIST: 1991 c 325 art 14 s 8



Section 60D.22 Confidential treatment.

60D.22 Confidential treatment.

All information, documents, and copies of them obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 60D.20 and all information reported pursuant to sections 60D.18 and 60D.19, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer and its affiliates who would be affected, notice and opportunity to be heard, determines that the interest of policyholders or the public will be served by the publication, in which event the commissioner may publish all or any part in the manner the commissioner considers appropriate.

HIST: 1991 c 325 art 14 s 9



Section 60D.23 Rules.

60D.23 Rules.

The commissioner may adopt the rules and orders that are necessary to carry out the provisions of this chapter.

HIST: 1991 c 325 art 14 s 10



Section 60D.24 Injunctions, prohibitions against voting securities, sequestration of voting securities.

60D.24 Injunctions, prohibitions against voting securities, sequestration of voting securities.

Subdivision 1. Injunctions. Whenever it appears to the commissioner that any insurer or any director, officer, employee, or agent of the insurer has committed or is about to commit a violation of this chapter or of any rule or order issued by the commissioner, the commissioner may apply to the district court for the county in which the principal office of the insurer is located or if the insurer has no such office in this state then to the district court for Ramsey county for an order enjoining the insurer or the director, officer, employee, or agent of the insurer from violating or continuing to violate this chapter or any rule or order, and for other equitable relief as the nature of the case and the interest of the insurer's policyholders or the public requires.

Subd. 2. Voting of securities; when prohibited. No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of the provisions of this chapter or of any rule or order issued by the commissioner may be voted at any shareholder's meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding. No action taken at the meeting shall be invalidated by the voting of the securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this chapter or of any rule or order issued by the commissioner, the insurer or the commissioner may apply to the district court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of section 60D.16 or any rule or order issued by the commissioner to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders and for other equitable relief as the nature of the case and the interest of the insurer's policyholders or the public requires.

Subd. 3. Sequestration of voting securities. In any case where a person has acquired or is proposing to acquire any voting securities in violation of this chapter or any rule or order issued by the commissioner, the district court for Ramsey county or the district court for the county in which the insurer has its principal place of business may, on such notice as the court considers appropriate, upon the application of the insurer or the commissioner seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue any order with respect thereto as may be appropriate to effectuate the provisions of this chapter.

Notwithstanding any other provisions of law, for the purposes of this chapter the sites of the ownership of the securities of domestic insurers shall be considered to be in this state.

HIST: 1991 c 325 art 14 s 11



Section 60D.25 Receivership.

60D.25 Receivership.

Whenever it appears to the commissioner that any person has committed a violation of this chapter that so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders or the public, then the commissioner may proceed as provided in chapter 60B to take possessions of the property of the domestic insurer and to conduct the business of that insurer.

HIST: 1991 c 325 art 14 s 12



Section 60D.26 Recovery.

60D.26 Recovery.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order shall have a right to recover on behalf of the insurer, (1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or (2) any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiary(s) to a director, officer, or employee, where the distribution or payment pursuant to clause (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of paragraphs (b), (c), and (d).

(b) No such distribution shall be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time such distributions were paid shall be liable up to the amount of distributions or payments under paragraph (a), the person received. Any person who otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of distributions the person would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(d) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under paragraph (c) is insolvent or otherwise fails to pay claims due from it pursuant to this paragraph, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

HIST: 1991 c 325 art 14 s 13



Section 60D.27 Revocation, suspension, or nonrenewal of insurer's license.

60D.27 Revocation, suspension, or nonrenewal of insurer's license.

Whenever it appears to the commissioner that any person has committed a violation of this chapter that makes the continued operation of an insurer contrary to the interests of policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for the period the commissioner finds is required for the protection of policyholders or the public. The determination must be accompanied by specific findings of fact and conclusions of law.

HIST: 1991 c 325 art 14 s 14



Section 60D.28 Judicial review, mandamus.

60D.28 Judicial review, mandamus.

(a) Any person aggrieved by any act, determination, rule or order, or any other action of the commissioner pursuant to this chapter may appeal therefrom to the district court for Ramsey county. The court shall conduct its review without a jury and by trial de novo, except that if all parties, including the commissioner, so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulated.

(b) The filing of an appeal pursuant to this section shall stay the application of the rule, order, or other action of the commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that the stay would be detrimental to the interest of policyholders or the public.

(c) Any person aggrieved by any failure of the commissioner to act or make a determination required by this chapter may petition the district court for Ramsey county for a writ in the nature of a mandamus or a peremptory mandamus directing the commissioner to act or make this determination immediately.

HIST: 1991 c 325 art 14 s 15



Section 60D.29 Conflict with other laws.

60D.29 Conflict with other laws.

All laws and parts of laws of this state inconsistent with this chapter are superseded with respect to matters covered by this chapter.

HIST: 1991 c 325 art 14 s 16






Chapter 60E Risk Retention Groups

Section 60E.01 Purpose.

60E.01 Purpose.

The purpose of sections 60E.01 to 60E.14 is to regulate the formation and operation of risk retention groups and purchasing groups in this state formed under the federal Liability Risk Retention Act of 1986, to the extent permitted by that law.

HIST: 1987 c 192 s 1; 1993 c 299 s 11



Section 60E.02 Definitions.

60E.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 60E.01 to 60E.14, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce in Minnesota or the commissioner, director, or superintendent of insurance in any other state.

Subd. 3. Completed operations liability. "Completed operations liability" means liability arising out of the installation, maintenance, or repair of a product at a site which is not owned or controlled by a person who performs that work; or a person who hires an independent contractor to perform that work; but includes liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

Subd. 4. Domicile. "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means for a corporation, the state in which the purchasing group is incorporated; and for an unincorporated entity, the state of its principal place of business.

Subd. 5. Hazardous financial condition. "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or to pay other obligations in the normal course of business.

Subd. 6. Insurance. "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

Subd. 7. Liability. "Liability": (1) means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to other persons resulting from or arising out of:

(a) a business (whether profit or nonprofit), trade, product, services (including professional services), premises, or operations; or

(b) an activity of a state or local government, or an agency or political subdivision of a state or local government; and

(2) does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act, United States Code, title 45, section 51, et seq.

Subd. 8. Personal risk liability. "Personal risk liability" means liability for damages because of injury to a person, damage to property, or other loss or damage resulting from personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision 7.

Subd. 9. Plan of operation or feasibility study. "Plan of operation" or "feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum:

(1) information sufficient to verify that its members are engaged in business or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar or common business, trade, product, services, premises, or operations;

(2) for each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(3) historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(4) pro forma financial statements and projections;

(5) appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(6) identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(7) identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state; and

(8) other matters prescribed by the commissioner for liability insurance companies authorized by the insurance laws of the state.

Subd. 10. Product liability. "Product liability" means liability for damages because of personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of a person for those damages if the product involved was in the possession of the person when the incident giving rise to the claim occurred.

Subd. 11. Purchasing group. "Purchasing group" means a group that:

(1) has as one of its purposes the purchase of liability insurance on a group basis;

(2) purchases the insurance only for its group members and only to cover their similar or related liability exposure, as described in clause (3);

(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of a related, similar, or common business, trade, product, services, premises, or operations; and

(4) is domiciled in a state.

Subd. 12. Risk retention group. "Risk retention group" means a corporation or other limited liability association:

(1) whose primary activity consists of assuming and spreading all, or a portion, of the liability exposure of its group members;

(2) which is organized for the primary purpose of conducting the activity described under clause (1);

(3) which:

(a) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of a state; or

(b) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of the state, except that the group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Risk Retention Act of 1986;

(4) which does not exclude a person from membership in the group solely to provide for members of the group a competitive advantage over that person;

(5) which:

(a) has as its members only persons who have an ownership interest in the group and which has as its owners only persons who are members who are provided insurance by the risk retention group; or

(b) has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group and which has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group;

(6) whose members are engaged in businesses or activities similar or related with respect to the liability of which the members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(7) whose activities do not include the provision of insurance other than:

(a) liability insurance for assuming and spreading all or a portion of the liability of its group members; and

(b) reinsurance with respect to the liability of any other risk retention group, or any members of the other group, which is engaged in businesses or activities so that the group or member meets the requirement described in clause (6) from membership in the risk retention group which provides the reinsurance; and

(8) the name of which includes the phrase "risk retention group."

Subd. 13. State. "State" means a state of the United States or the District of Columbia.

HIST: 1987 c 192 s 2; 1993 c 299 s 12,13



Section 60E.03 Risk retention groups chartered in this state.

60E.03 Risk retention groups chartered in this state.

A risk retention group shall be chartered and licensed to write only liability insurance pursuant to sections 60E.01 to 60E.14 and, except as provided elsewhere in sections 60E.01 to 60E.14, must comply with all of the laws, rules, and requirements applicable to insurers chartered and licensed in this state and with section 60E.04 to the extent those requirements are not a limitation on laws, rules, or requirements of this state.

Notwithstanding any other provision to the contrary, all risk retention groups chartered in this state shall file with the department and the National Association of Insurance Commissioners (NAIC), an annual statement in a form prescribed by the NAIC, and in diskette form if required by the commissioner, and completed in accordance with its instructions and the NAIC accounting practices and procedures manual.

Before it may offer insurance in a state, each risk retention group shall also submit for approval to the commissioner of commerce a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of a change. The group shall not offer any additional kinds of liability insurance, in this state or in any other state, until a revision of the plan or study is approved by the commissioner.

At the time of filing its application for charter, the risk retention group shall provide to the commissioner in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the commissioner shall forward the information to the National Association of Insurance Commissioners.

Providing notification to the NAIC is in addition to and shall not be sufficient to satisfy the requirements of section 60E.04 or any other sections of this chapter.

HIST: 1987 c 192 s 3; 1993 c 299 s 14



Section 60E.04 Risk retention groups not chartered in this state.

60E.04 Risk retention groups not chartered in this state.

Subdivision 1. Regulation. Risk retention groups chartered and licensed in states other than this state and seeking to do business as a risk retention group in this state must observe and abide by the laws of this state as set forth in subdivisions 2 to 12.

Subd. 2. Notice of operations and designation of commissioner as agent. (a) Before offering insurance in this state, a risk retention group shall submit to the commissioner on a form prescribed by the NAIC:

(1) a statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and other information including information on its membership, the commissioner may require to verify that the risk retention group is qualified under section 60E.02, subdivision 12;

(2) a copy of its plan of operations or a feasibility study and revisions of the plan or study submitted to the state in which the risk retention group is chartered and licensed; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to a line or classification of liability insurance that was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and was offered before that date by a risk retention group that had been chartered and operating for not less than three years before that date.

(b) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by section 60E.03 at the same time that the revision is submitted to the commissioner of its chartering state.

(c) The risk retention group shall submit a statement of registration, for which a filing fee shall be determined by the commissioner, that designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

Subd. 3. Financial condition. A risk retention group doing business in this state shall submit to the commissioner:

(1) a copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist, under criteria established by the National Association of Insurance Commissioners;

(2) a copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination;

(3) upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group; and

(4) the information required to verify its continuing qualification as a risk retention group under section 60E.02, subdivision 12.

Subd. 4. Taxation. (a) Each risk retention group must file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

(b) To the extent licensed agents or brokers are utilized in accordance with section 60E.12, they shall report to the commissioner of revenue the premiums for direct business for risks resident or located within this state which the licensees have placed with or on behalf of a risk retention group not chartered in this state.

(c) To the extent that insurance agents or brokers are utilized in accordance with section 60E.12, each agent or broker shall keep a complete and separate record of all policies procured from each risk retention group, which must be open to examination by the commissioner, as provided in section 60A.031 and by the commissioner of revenue. These records must, for each policy and each kind of insurance provided, include the following:

(1) the limit of liability;

(2) the time period covered;

(3) the effective date;

(4) the name of the risk retention group which issued the policy;

(5) the gross premium charged; and

(6) the amount of return premiums, if any.

Subd. 5. Compliance with unfair claims settlement practices law. A risk retention group, its agents and representatives, shall comply with sections 72A.20, subdivision 12, and 72A.201.

Subd. 6. Deceptive, false, or fraudulent practices. A risk retention group shall comply with sections 72A.17 to 72A.32 regarding deceptive, false, or fraudulent acts or practices. However, if the commissioner seeks an injunction regarding this conduct, the injunction must be obtained from a court of competent jurisdiction.

Subd. 7. Examination regarding financial condition. A risk retention group must submit to an examination by the commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within 60 days after a request by the commissioner of commerce. The examination must be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioner's Examiner Handbook.

Subd. 8. Notice to purchasers. An application form for insurance from a risk retention group and the front and declaration pages of a policy issued by a risk retention group must contain in 10-point type, the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and rules of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

Subd. 9. Prohibited acts regarding solicitation or sale. The following acts by a risk retention group are prohibited:

(1) the solicitation or sale of insurance by a risk retention group to a person who is not eligible for membership in the group; and

(2) the solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

Subd. 10. Prohibition on ownership by an insurance company. No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

Subd. 11. Prohibited coverage. The terms of an insurance policy issued by a risk retention group shall not provide, or be construed to provide, coverage prohibited by state statute or declared unlawful by the highest court of the state whose law applies to the policy.

Subd. 12. Delinquency proceedings. A risk retention group not chartered in this state and doing business in this state must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under section 60E.04, subdivision 7.

Subd. 13. Penalties. A risk retention group that violates any provision of this chapter is subject to fines and penalties including revocation of its right to do business in this state, applicable to licensed insurers generally.

HIST: 1987 c 192 s 4; 1988 c 719 art 2 s 2; 1991 c 325 art 21 s 4; 1993 c 299 s 15-22; 1997 c 31 art 2 s 2; 2000 c 394 art 2 s 10



Section 60E.05 Compulsory associations.

60E.05 Compulsory associations.

No risk retention group shall be required or permitted to join or contribute financially to an insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, or claimants against its insureds receive a benefit from the fund for claims arising out of the operations of the risk retention group.

When a purchasing group obtains insurance covering its members' risks from an insurer not authorized in this state or a risk retention group, no such risks, wherever resident or located, shall be covered by any insurance guaranty fund or similar mechanism in this state.

When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this state shall be covered by the Minnesota guaranty association under chapter 60C.

Notwithstanding chapter 62I, the commissioner may require or exempt a risk retention group from participation in any mechanism established or authorized under the law of this state for the equitable apportionment among insurers of liability insurance losses and expenses incurred on policies written through this mechanism, and the risk retention group shall submit sufficient information to the commissioner to enable the commissioner to apportion on a nondiscriminatory basis the risk retention group's proportionate share of these losses and expenses.

HIST: 1987 c 192 s 5; 1993 c 299 s 23



Section 60E.06 Countersignatures not required.

60E.06 Countersignatures not required.

A policy of insurance issued to a risk retention group or a member of that group shall not be required to be countersigned as otherwise provided in chapters 60A to 72A.

HIST: 1987 c 192 s 6



Section 60E.07 Purchasing groups; exemption from certain laws relating to the group purchase of insurance.

60E.07 Purchasing groups; exemption from certain laws relating to the group purchase of insurance.

A purchasing group and its insurer or insurers are subject to all applicable laws of this state, except that a purchasing group and its insurer or insurers are exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) prohibit the establishment of a purchasing group;

(2) make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

(3) prohibit a purchasing group or its members from purchasing insurance on a group basis described in clause (2);

(4) prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) otherwise discriminate against a purchasing group or any of its members; or

(8) require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this state.

HIST: 1987 c 192 s 7; 1993 c 299 s 24



Section 60E.08 Notice and registration requirements of purchasing groups.

60E.08 Notice and registration requirements of purchasing groups.

Subdivision 1. Notice to commissioner. A purchasing group that intends to do business in this state shall, prior to doing business, furnish notice to the commissioner on forms prescribed by the NAIC which shall:

(1) identify the state in which the group is domiciled;

(2) identify all other states in which the group intends to do business;

(3) specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) identify the insurance company or companies from which the group intends to purchase its insurance and the domicile of the company;

(5) specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state;

(6) identify the principal place of business of the group; and

(7) provide other information required by the commissioner to verify that the purchasing group is qualified under section 60E.02, subdivision 11.

Subd. 2. Notice of change. A purchasing group shall, within ten days, notify the commissioner of any changes in any items set forth in subdivision 1.

Subd. 3. Service of process. The purchasing group shall register with and designate the commissioner or other appropriate authority as its agent solely for the purpose of receiving service of legal documents or process for which a filing fee shall be determined by the commissioner. These requirements do not apply to a purchasing group that only purchases insurance that was authorized under the federal Product Liability Risk Retention Act of 1981, and that in any state of the United States:

(1) was domiciled before April 2, 1986, and is domiciled on and after October 27, 1986, in any state of the United States;

(2) before October 27, 1986, purchased insurance from an insurance carrier licensed in any state, and since October 27, 1986, purchased its insurance from an insurance carrier licensed in any state; and

(3) was a purchasing group under the requirements of the federal Product Liability Retention Act of 1981 before October 27, 1986.

Subd. 4. Additional information. Each purchasing group that is required to give notice pursuant to subdivision 1 shall also furnish information required by the commissioner to:

(1) verify that the entity qualifies as a purchasing group;

(2) determine where the purchasing group is located; and

(3) determine appropriate tax treatment.

HIST: 1987 c 192 s 8; 1993 c 299 s 25



Section 60E.09 Restrictions on insurance purchased by purchasing groups.

60E.09 Restrictions on insurance purchased by purchasing groups.

A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of the state.

A purchasing group which obtains liability insurance from an insurer not admitted in this state or a risk retention group shall inform each of the members of the group which have a risk resident or located in this state that the risk is not protected by an insurance insolvency guaranty fund in this state, and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state.

No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole, however, coverage may provide for a deductible or self-insured retention applicable to individual members.

Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

HIST: 1987 c 192 s 9; 1993 c 299 s 26



Section 60E.095 Purchasing group taxation.

60E.095 Purchasing group taxation.

Premium taxes paid for coverage of risks resident or located in this state by a purchasing group or any members of the purchasing group must be paid to the commissioner of revenue as provided in chapter 297I.

HIST: 1993 c 299 s 27; 2000 c 394 art 2 s 11



Section 60E.10 Administrative and procedural authority regarding risk retention groups and purchasing groups.

60E.10 Administrative and procedural authority regarding risk retention groups and purchasing groups.

The commissioner of commerce may use any of the powers established under the insurance laws of this state to enforce the laws of this state not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose penalties, and seek injunctive relief. With regard to an investigation, administrative proceedings, or litigation, the commissioner can rely on the procedural laws of the state. The injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that an injunction be issued by a court of competent jurisdiction.

HIST: 1987 c 192 s 10; 1993 c 299 s 28



Section 60E.11 Repealed, 1993 c 299 s 33

60E.11 Repealed, 1993 c 299 s 33



Section 60E.12 Duty on agents or brokers to obtain license.

60E.12 Duty on agents or brokers to obtain license.

Subdivision 1. Risk retention groups. No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state from a risk retention group unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

Subd. 2. Purchasing groups. (a) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this state for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

(b) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this state for any member of a purchasing group under a purchasing group's policy unless the person, firm, association, or corporation is licensed as an insurance agent or broker in accordance with chapter 60K.

(c) No person, firm, association, or corporation shall act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an insurer not authorized to do business in this state on behalf of a purchasing group located in this state unless the person, firm, association, or corporation is licensed as a surplus lines agent or excess line broker in accordance with sections 60A.195 to 60A.209.

Subd. 3. Agent or broker residence requirement. For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to subdivisions 1 and 2, the requirement of residence in this state does not apply.

Subd. 4. Notice to insureds. Every person, firm, association, or corporation licensed pursuant to chapter 60A, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by section 60E.04, subdivision 8, in the case of a risk retention group and section 60E.09 in the case of a purchasing group.

HIST: 1987 c 192 s 12; 1993 c 299 s 29



Section 60E.13 Binding effect of orders issued in United States district court.

60E.13 Binding effect of orders issued in United States district court.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in a state, or in all states or in a territory or possession of the United States, upon a finding that the group is in a hazardous financial condition or financially impaired condition shall be enforceable in the courts of the state.

HIST: 1987 c 192 s 13; 1993 c 299 s 30



Section 60E.14 Rules.

60E.14 Rules.

The commissioner may adopt rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of sections 60E.01 to 60E.14.

HIST: 1987 c 192 s 14






Chapter 60F Joint Self-insurance Plans

Section 60F.01 Establishment.

60F.01 Establishment.

Any three or more employers, excluding the state and its political subdivisions as described in section 471.617, subdivision 1, who are authorized to transact business in Minnesota may jointly self-insure for any property and/or casualty or automobile liability. Joint plans must meet all conditions and terms of this chapter.

HIST: 1987 c 337 s 34



Section 60F.02 Excess stop-loss coverage.

60F.02 Excess stop-loss coverage.

A joint self-insurance plan must include aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurance company licensed by the state of Minnesota. Aggregate excess stop-loss coverage must include provisions to cover the excess claims of incurred, unpaid claim liability even in the event of plan termination. The joint plan must bear the risk of coverage for any member of the pool that becomes insolvent with outstanding contribution due by providing a surety bond from a Minnesota licensed surety in the amount of one year's contribution. In addition, the plan of self-insurance must have participants fund an amount at least equal to the point at which the excess or stop-loss insurer must assume 100 percent of the excess coverage limits of additional liability. A joint self-insurance plan must submit its proposed excess or stop-loss insurance contract to the commissioner of commerce at least 30 days prior to the proposed plan's effective date and at least 30 days subsequent to any renewal date. The commissioner shall review the contract to determine if it meets the standards established by this chapter and respond within a 30-day period. An excess or stop-loss insurance plan must be noncancelable for a minimum term of one year.

HIST: 1987 c 337 s 35



Section 60F.03 Limitation on administrative services.

60F.03 Limitation on administrative services.

No joint self-insurance plan may offer marketing, risk management, or administrative services unless these services are provided by vendors duly licensed by the commissioner to provide these services. No vendor of these services may be a trustee of a joint self-insurance plan for which they provide marketing, risk management, or administrative services.

HIST: 1987 c 337 s 36



Section 60F.04 Applicability of provisions.

60F.04 Applicability of provisions.

A joint self-insurance plan is subject to the requirements of the applicable parts of chapters 60A, 65A, 65B, 72B, and 72C, and section 72A.20, unless otherwise specifically exempt. A joint self-insurance plan must offer a plan which complies with all applicable rules and statutes.

HIST: 1987 c 337 s 37



Section 60F.05 Fund management.

60F.05 Fund management.

Funds collected from the participants under joint self-insurance plans must be held in trust subject to the following requirements:

(a) A board of trustees elected by the participants shall serve as fund managers on behalf of participants. Trustees must be plan participants. No participants may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees shall receive no remuneration, but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustees.

(b) Trustees must be bonded in an amount not less than $100,000 nor more than $500,000 from a licensed bonding company.

(c) Investment of plan funds is subject to the same restrictions as are applicable to political subdivisions pursuant to section 118A.04. All investments must be managed by a bank or other investment organization licensed to operate in Minnesota.

(d) Trustees, on behalf of the fund, shall file annual reports with the commissioner of commerce within 30 days immediately following the end of each calendar year. The reports must summarize the financial condition of the fund, itemize collection from participants, and detail all fund expenditures.

HIST: 1987 c 337 s 38; 1996 c 399 art 2 s 12



Section 60F.06 Rules.

60F.06 Rules.

The commissioner of commerce shall adopt rules to ensure the solvency and operation of all self-insured plans subject to this chapter. The commissioner may examine the joint self-insurance plans pursuant to sections 60A.03 and 60A.031.

HIST: 1987 c 337 s 39; 1995 c 233 art 2 s 56



Section 60F.07 Revenue fee.

60F.07 Revenue fee.

A joint self-insurance plan shall pay a two percent revenue fee. This revenue must be computed based on two percent of the paid claims level for the most recently completed calendar year. This revenue must be deposited in the general fund.

HIST: 1987 c 337 s 40



Section 60F.08 Applicability.

60F.08 Applicability.

A joint self-insurance plan is not an insurer for purposes of chapter 60C.

HIST: 1987 c 337 s 41






Chapter 60G Administrative Supervision

Section 60G.01 Definitions.

60G.01 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce, except that "commissioner" means the commissioner of health for administrative supervision of health maintenance organizations.

Subd. 3. Consent. "Consent" means agreement to administrative supervision by the insurer.

Subd. 4. Department. "Department" means the department of commerce, except that "department" means the department of health for administrative supervision of health maintenance organizations.

Subd. 5. Insurer. "Insurer" means and includes every person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance or of annuities as limited to:

(1) any insurer who is doing an insurer business, or has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future;

(2) any fraternal benefit society which is subject to chapter 64B;

(3) nonprofit health service plan corporations subject to chapter 62C;

(4) cooperative life and casualty companies subject to sections 61A.39 to 61A.52; and

(5) health maintenance organizations regulated under chapter 62D.

HIST: 1991 c 325 art 2 s 1; 1992 c 464 art 1 s 9; 1995 c 234 art 1 s 3-5; 1997 c 225 art 2 s 62



Section 60G.02 Notice to comply with written requirements of commissioner; noncompliance; administrative supervision.

60G.02 Notice to comply with written requirements of commissioner; noncompliance; administrative supervision.

Subdivision 1. Administrative supervision. An insurer may be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the commissioner's discretion that:

(1) the insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(2) the insurer has refused to permit examination of its books, papers, accounts, records, or affairs by the commissioner, the commissioner's deputies, employees, or duly commissioned examiners;

(3) a domestic insurer has unlawfully removed from this state books, papers, accounts, or records necessary for an examination of the insurer;

(4) the insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto;

(5) the insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock, or surplus;

(6) the insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

(7) the insurer, by contract or otherwise, has unlawfully or has in violation of an order of the commissioner or has without first having obtained written approval of the commissioner if approval is required by law:

(i) totally reinsured its entire outstanding business, or

(ii) merged or consolidated substantially its entire property or business with another insurer;

(8) the insurer engaged in any transaction in which it is not authorized to engage under the laws of this state;

(9) the insurer refused to comply with a lawful order of the commissioner;

(10) the insurer has failed to comply with the applicable provisions of the laws of this state;

(11) the business of the insurer is being conducted fraudulently; or

(12) the insurer gives its consent.

Subd. 2. Notification. If the commissioner determines that at least one of the conditions specified in subdivision 1 exists and places the insurer under supervision, the commissioner may:

(1) notify the insurer of the commissioner's determination;

(2) furnish to the insurer a written list of the requirements to abate this determination; and

(3) notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and enforcing the provisions of this chapter. If placed under administrative supervision, an insurer may request review as provided under chapter 14.

Subd. 3. Requirement compliance. If placed under administrative supervision, the insurer shall have 60 days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner as provided under this chapter. If it is determined after notice and hearing that the insurer has not complied with the requirements of the commissioner at the end of the supervision period, the commissioner may extend the period. If the insurer complies with the requirements of the commissioner, the commissioner shall release the insurer from supervision.

HIST: 1991 c 325 art 2 s 2



Section 60G.03 Confidentiality of certain proceedings and records.

60G.03 Confidentiality of certain proceedings and records.

Subdivision 1. Confidentiality. Notwithstanding any other provision of law and except as provided in this section, proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential.

Subd. 2. Access. The personnel of the department shall have access to these proceedings, hearings, notices, correspondence, reports, records, or information as permitted by the commissioner.

Subd. 3. Open hearings; disclosure. The commissioner may open the proceedings or hearings or disclose the notices, correspondence, reports, records, or information to a department, agency, or instrumentality of this or another state or the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state or the United States.

Subd. 4. Public disclosure. The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the commissioner determines that it is in the best interest of the public or in the best interest of the insurer, its insureds, creditors, or the general public.

Subd. 5. Exemption. This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

HIST: 1991 c 325 art 2 s 3



Section 60G.04 Prohibited acts during period of supervision.

60G.04 Prohibited acts during period of supervision.

During the period of supervision, the commissioner shall serve as the administrative supervisor. The commissioner may require that the insurer shall not do any of the following things during the period of supervision without the prior approval of the commissioner:

(1) dispose of, convey, or encumber its assets or its business in force;

(2) withdraw funds from its bank accounts;

(3) lend its funds;

(4) invest its funds;

(5) transfer its property;

(6) incur debt, obligation, or liability;

(7) merge or consolidate with another company;

(8) approve new premiums or renew policies;

(9) enter into a new reinsurance contract or treaty;

(10) terminate, surrender, forfeit, convert, or lapse an insurance policy, certificate, or contract, except for nonpayment of premiums due;

(11) release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on an insurance policy, certificate, or contract;

(12) make a material change in management; or

(13) increase salaries and benefits of officers or directors or make preferential payment of bonuses, dividends, or other payments determined preferential by the commissioner.

HIST: 1991 c 325 art 2 s 4



Section 60G.05 Review and stay of action.

60G.05 Review and stay of action.

During the period of supervision, the insurer may contest an action taken or proposed to be taken by the commissioner as provided under chapter 14. The insurer must show that the action being complained of is detrimental to the condition of the insurer.

HIST: 1991 c 325 art 2 s 5



Section 60G.06 Administrative election of proceedings.

60G.06 Administrative election of proceedings.

Nothing contained in this chapter precludes the commissioner from initiating judicial proceedings to place an insurer in rehabilitation or liquidation proceedings under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under this chapter against the insurer.

HIST: 1991 c 325 art 2 s 6



Section 60G.07 Rules.

60G.07 Rules.

The commissioner may adopt rules necessary for the implementation of this chapter.

HIST: 1991 c 325 art 2 s 7



Section 60G.08 Immunity.

60G.08 Immunity.

There shall be no liability on the part of, and no cause of action may be brought against the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.

HIST: 1991 c 325 art 2 s 8



Section 60G.09 Application.

60G.09 Application.

Sections 60G.01 to 60G.08 apply to domestic insurers and any other insurer doing business in this state whose state of domicile has requested the commissioner of commerce to apply sections 60G.01 to 60G.08.

HIST: 1991 c 325 art 2 s 9



Section 60G.20 Standards.

60G.20 Standards.

Subdivision 1. Hazardous consideration. The following standards, either singly or a combination of two or more, may be considered by the commissioner to determine whether the continued operation of any insurer, whether domestic, foreign, or alien, transacting an insurance business in this state may be considered hazardous to the policyholders, creditors or the general public. The commissioner may consider:

(1) an adverse finding reported in financial condition and market conduct examination reports;

(2) the National Association of Insurance Commissioners insurance regulatory information system and its related reports;

(3) the ratios of commission expense, general insurance expense, policy benefits, and reserve increases as to annual premium and net investment income which may lead to an impairment of capital and surplus;

(4) whether the insurer's asset portfolio when viewed in light of current economic conditions is not of sufficient value, liquidity, or diversity to assure the company's ability to meet its outstanding obligations as they mature;

(5) the ability of an assuming reinsurer to perform and whether the insurer's reinsurance program provides sufficient protection for the company's remaining surplus after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(6) whether the insurer's operating loss in the last 12-month period or any shorter period of time, including, but not limited to, net capital gain or loss, change in nonadmitted assets, and cash dividends paid to shareholders, is greater than 50 percent of the insurer's remaining surplus as regards policyholders in excess of the minimum required;

(7) whether any affiliate, subsidiary, or reinsurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligations;

(8) contingent liabilities, pledges, or guaranties which either individually or collectively involve a total amount which in the opinion of the commissioner may affect the solvency of the insurer;

(9) whether any "controlling person" of an insurer is delinquent in the transmitting to, or payment of, net premiums to the insurer;

(10) the age and collectibility of receivables;

(11) whether the management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation necessary to serve the insurer in the position;

(12) whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(13) whether management of an insurer either has filed a false or misleading sworn financial statement, or has released a false or misleading financial statement to lending institutions or to the general public, or has made a false or misleading entry, or has omitted an entry of material amount in the books of the insurer;

(14) whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner; or

(15) whether the company has experienced or will experience in the foreseeable future cash flow or liquidity problems.

Subd. 2. Commissioner's authority. For the purposes of making a determination of an insurer's financial condition under subdivision 1, the commissioner may:

(1) disregard any credit or amount receivable resulting from transactions with a reinsurer which is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2) make appropriate adjustments to asset values attributable to investments in or transactions with the corporation's parents, subsidiaries, or affiliates;

(3) refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or

(4) increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next 12-month period.

HIST: 1991 c 325 art 3 s 1



Section 60G.21 Commissioner's order.

60G.21 Commissioner's order.

Subdivision 1. Authorization. If the commissioner determines that the continued operation of the insurer licensed to transact business in this state may be hazardous to the policyholders or the general public, then the commissioner may, upon the commissioner's determination, issue an order requiring the insurer to:

(1) reduce the total amount of present and potential liability for policy benefits by reinsurance;

(2) reduce, suspend, or limit the volume of business being accepted or renewed;

(3) reduce general insurance and commission expenses by methods specified by the commissioner;

(4) increase the insurer's capital and surplus;

(5) suspend or limit the declaration and payment of dividend by an insurer to its stockholders or to its policyholders;

(6) file reports in a form acceptable to the commissioner concerning the market value of an insurer's assets;

(7) limit or withdraw from certain investments or discontinue certain investment practices to the extent the commissioner considers necessary;

(8) document the adequacy of premium rates in relation to the risks insured; or

(9) file, in addition to regular annual statements, interim financial reports on the form adopted by the National Association of Insurance Commissioners or in the format adopted by the commissioner.

Subd. 2. Review. An insurer subject to an order under subdivision 1 may request, within 30 days of issuance of the order, a hearing as provided under chapter 14 to review that order. All hearings conducted under this section are closed and private.

HIST: 1991 c 325 art 3 s 2



Section 60G.22 Judicial review.

60G.22 Judicial review.

Any order or decision of the commissioner is subject to review as provided under chapter 14 at the request of a party whose interests are substantially affected by the order or decision.

HIST: 1991 c 325 art 3 s 3






Chapter 60H Managing General Agents

Section 60H.01 Short title.

60H.01 Short title.

This chapter may be cited as the Managing General Agents Act.

HIST: 1991 c 325 art 4 s 1



Section 60H.02 Definitions.

60H.02 Definitions.

Subdivision 1. Application. The terms defined in this section apply to this chapter.

Subd. 2. Actuary. "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

Subd. 3. Insurer. "Insurer" means a person, firm, association, or corporation duly licensed in this state as an insurance company.

Subd. 4. Managing general agent. (a) "Managing general agent" means a person, firm, association or corporation who: (1) manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office, and (2) acts as an agent for the insurer whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year, together with one or more of the following activities related to the business produced: (i) adjusts or pays claims in excess of an amount determined by the commissioner, or (ii) negotiates reinsurance on behalf of the insurer.

(b) Notwithstanding paragraph (a), the following persons shall not be considered as managing general agents for the purposes of this chapter:

(1) an employee of the insurer;

(2) a United States manager of the United States branch of an alien insurer;

(3) an underwriting manager who, pursuant to contract, manages all or a part of the insurance or reinsurance operation of the insurer, is under common control with the insurer, subject to the Insurance Holding Company Act, chapter 60D, and whose compensation is not based on the volume of premiums written; or

(4) an attorney in fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

Subd. 5. Underwrite. "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

HIST: 1991 c 325 art 4 s 2; 1995 c 214 s 12



Section 60H.03 Licensure.

60H.03 Licensure.

Subdivision 1. Risks located in state. A managing general agent representing an insurer licensed in this state with respect to risks located in this state must be licensed in this state.

Subd. 2. Risks located outside of state. A managing general agent representing an insurer domiciled in this state with respect to risks located outside this state must be licensed in this state as a managing general agent. The license may be a nonresident license.

Subd. 3. Requirements. The commissioner may require a bond in an amount acceptable for the protection of the insurer. The commissioner may require the managing general agent to maintain an errors and omissions policy.

Subd. 4. Term and fees. The term of a managing general agent license issued under this section and the license fees imposed are the same as those applicable to a licensed insurance agent under chapter 60K.

HIST: 1991 c 325 art 4 s 3; 2000 c 483 s 5; 2000 c 488 art 2 s 2



Section 60H.04 Required contract provisions.

60H.04 Required contract provisions.

No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties. The contract must specify the responsibilities of each party and, where both parties share responsibility for a particular function, must specify the division of the responsibilities. The contract must include the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(b) The managing general agent must give accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer must be held by the managing general agent in the name of the insurer in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account must be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses. A managing general agent shall deposit only trust funds in a trust account and shall not commingle personal funds or other funds in a trust account, except that a managing general agent may deposit and maintain a sum in a trust account from personal funds, which sum shall be specifically identified and used to pay service charges or satisfy the minimum balance requirements relating to the trust account.

(d) Separate records of business written by the managing general agent must be maintained. The insurer shall have access to and the right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the commissioner. The records shall be retained on a basis acceptable to the commissioner.

(e) The contract may not be assigned in whole or part by the managing general agent.

(f) Appropriate underwriting guidelines, including:

(1) the maximum annual premium volume;

(2) the basis of the rates to be charged;

(3) the types of risks which may be written;

(4) maximum limits of liability;

(5) applicable exclusions;

(6) territorial limitations;

(7) policy cancellation provisions; and

(8) the maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.

(g) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(1) All claims must be reported to the insurer in a timely manner.

(2) A copy of the claim file must be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the insurer, whichever is less;

(ii) involves a coverage dispute;

(iii) may exceed the managing general agent's claim settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of an amount set by the commissioner or an amount set by the insurer, whichever is less.

(3) All claim files are the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer the files become the sole property of the insurer or its estate. The managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract must address the timely transmission of the data.

(i) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified as provided under section 60H.05.

(j) The managing general agent shall not:

(1) bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint an agent without assuring that the agent is lawfully licensed to transact the type of insurance for which that person is appointed;

(4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(6) permit its subagent to serve on the insurer's board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) appoint a submanaging general agent.

(k) The contract term may not be for an unreasonable period of time, but in no circumstance may the term exceed five years.

(l) The insurer may not authorize the managing general agent to establish the amount of the loss reserves.

HIST: 1991 c 325 art 4 s 4



Section 60H.05 Duties of insurers.

60H.05 Duties of insurers.

Subdivision 1. Independent financial examination. The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each managing general agent with which it has done business.

Subd. 2. On-site review. The insurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operation of the managing general agent and maintain on its records the results of that review.

Subd. 3. Officer of insurer. Except as authorized under section 60H.04, paragraph (j), clause (1), binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer not affiliated with the managing general agent.

Subd. 4. Written notification. Within 30 days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of a managing general agent must include a statement of duties which the managing general agent is expected to perform on behalf of the insurer, the lines of insurance for which the managing general agent is to be authorized to act, and any other information the commissioner may request.

Subd. 5. Review of books and records. An insurer shall review its books and records each quarter to determine if a licensed agent has become a managing general agent as defined in section 60H.02, subdivision 4. If the insurer determines that an agent has become a managing general agent, the insurer shall promptly notify the agent and the commissioner of the determination and the insurer and agent must fully comply with this chapter within 30 days.

Subd. 6. Prohibited appointments. An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of its managing general agents. This section does not apply to relationships governed by the Insurance Holding Company Act, chapter 60D, or, if applicable, the Business Transacted With Producer Controlled Insurer Act, chapter 60J.

HIST: 1991 c 325 art 4 s 5; 2000 c 260 s 13



Section 60H.06 Examination authority.

60H.06 Examination authority.

A managing general agent may be examined as if it were the insurer.

HIST: 1991 c 325 art 4 s 6



Section 60H.07 Acts of managing general agent.

60H.07 Acts of managing general agent.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting.

HIST: 1991 c 325 art 4 s 7



Section 60H.08 Penalties and liabilities.

60H.08 Penalties and liabilities.

Subdivision 1. Commissioner's authority. If the commissioner finds pursuant to the procedural requirements of section 45.027 that a person has violated a provision of this chapter, the commissioner may take any action authorized under that section.

Subd. 2. Additional penalty. In addition to authority granted by section 45.027 for each separate violation, the commissioner may impose a penalty of up to $10,000 for each day the violation continues and order the managing general agent to reimburse the insurer, rehabilitator, or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter committed by the managing general agent.

Subd. 3. Civil remedies. (a) If the commissioner finds that because of the violation that the insurer has suffered loss or damage, the commissioner may maintain a civil action for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.

(b) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to chapter 60B, and the receiver appointed under that order determines that the managing general agent or any other person has violated this chapter, or any rule or order adopted under this chapter, and the insurer suffered loss or damage, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 4. Judicial review. The decision, determination, or order of the commissioner under subdivision 1 is subject to judicial review as provided under chapter 14.

Subd. 5. Imposition of other penalties. Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for by law.

Subd. 6. Policyholder rights. Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.

HIST: 1991 c 325 art 4 s 8; 1995 c 214 s 13



Section 60H.09 Rules.

60H.09 Rules.

The commissioner of commerce may adopt rules for the implementation and administration of this chapter.

HIST: 1991 c 325 art 4 s 9






Chapter 60J Business Transacted with Producer Controlled Insurer

Section 60J.01 Repealed, 1992 c 540 art 1 s 7

60J.01 Repealed, 1992 c 540 art 1 s 7



Section 60J.02 Repealed, 1992 c 540 art 1 s 7

60J.02 Repealed, 1992 c 540 art 1 s 7



Section 60J.03 Repealed, 1992 c 540 art 1 s 7

60J.03 Repealed, 1992 c 540 art 1 s 7



Section 60J.04 Repealed, 1992 c 540 art 1 s 7

60J.04 Repealed, 1992 c 540 art 1 s 7



Section 60J.05 Repealed, 1992 c 540 art 1 s 7

60J.05 Repealed, 1992 c 540 art 1 s 7



Section 60J.06 Short title.

60J.06 Short title.

Sections 60J.06 to 60J.11 may be cited as the "Business Transacted With Producer Controlled Insurer Act."

HIST: 1992 c 540 art 1 s 1



Section 60J.07 Definitions.

60J.07 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 60J.06 to 60J.11.

Subd. 2. Accredited state. "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners (NAIC).

Subd. 3. Captive insurer. "Captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, an insurance organization owned by the insureds whose exclusive purpose is to insure risks to member organizations or group members and their affiliates.

Subd. 4. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5. Control. "Control" or "controlled" has the meaning given in section 60D.15, subdivision 4.

Subd. 6. Controlled insurer. "Controlled insurer" means a licensed insurer which is controlled, directly or indirectly, by a producer.

Subd. 7. Controlling producer. "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

Subd. 8. Licensed insurer. "Licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact a property/casualty insurance business in this state. The following entities are not licensed insurers for the purposes of sections 60J.06 to 60J.11:

(1) all risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, Public Law Number 99-499, 100 Stat. 1613; the Risk Retention Act, United States Code, title 15, section 3901, et seq.; and chapter 60;

(2) all residual market pools and joint underwriting authorities or associations; and

(3) all captive insurers.

Subd. 9. Producer. "Producer" means an insurance broker or any other person, firm, association, or corporation, when, for any compensation, commission or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.

HIST: 1992 c 540 art 1 s 2



Section 60J.08 Application.

60J.08 Application.

Sections 60J.06 to 60J.11 apply to licensed insurers, either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of chapter 60D, to the extent they are not superseded by sections 60J.06 to 60J.11, apply to all parties within holding company systems subject to sections 60J.06 to 60J.11.

HIST: 1992 c 540 art 1 s 3



Section 60J.09 Minimum standards.

60J.09 Minimum standards.

Subdivision 1. Application. The provisions of this section apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.

Subd. 2. Exemption. Notwithstanding subdivision 1, this section does not apply under the following conditions:

(1) the controlling producer:

(i) places insurance only with the controlled insurer, or only with the controlled insurer and a member of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with the insurance; and

(ii) accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

(2) the controlled insurer, except for insurance business written through a residual market facility, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

Subd. 3. Required contract provisions. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the insurer specifying the responsibilities of each party. The contract must be approved by the board of directors of the insurer and contain the following minimum provisions:

(1) the controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) the controlling producer shall submit accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(3) the controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments collected are remitted no later than 90 days after the effective date of any policy placed with the controlled insurer under this contract;

(4) all funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. Funds of a controlling producer not required to be licensed in this state must be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction;

(5) the controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(6) the contract may not be assigned in whole or in part by the controlling producer;

(7) the controlled insurer shall provide the controlling producer with its underwriting standards, rules, and procedures, manuals specifying the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions must be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) the rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees may be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this clause and clause (7), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(9) if the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then the compensation may not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event may the commissions be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified as provided under subdivision 5;

(10) a limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) the controlling producer may negotiate but may not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

Subd. 4. Audit committee. A controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.

Subd. 5. Reporting requirements. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary, or other independent loss reserve specialist acceptable to the commissioner, reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end, including incurred but not reported, on business placed by the producer. The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage the amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

HIST: 1992 c 540 art 1 s 4



Section 60J.10 Disclosure.

60J.10 Disclosure.

The producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer; except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.

HIST: 1992 c 540 art 1 s 5



Section 60J.11 Penalties.

60J.11 Penalties.

Subdivision 1. Cease and desist order. If the commissioner believes that the controlling producer or any other person has not materially complied with sections 60J.06 to 60J.11 or any rule or order, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.

Subd. 2. Commissioner's authority. If the commissioner finds pursuant to the procedural requirements of section 45.027, that a person has violated a provision of this chapter, the commissioner may take any action authorized under that section.

Subd. 3. Civil action by commissioner. The commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

Subd. 4. Civil action by receiver. If an order for liquidation or rehabilitation of the controlled insurer has been entered under chapter 60B and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with sections 60J.06 to 60J.11, or any rule or order, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Subd. 5. Additional penalties and rights. Nothing contained in this section affects the right of the commissioner to impose any other penalties provided for in the insurance law. Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.

HIST: 1992 c 540 art 1 s 6






Chapter 60K Insurance Producers

Section 60K.01 Definitions.

60K.01 Definitions.

Unless the language or context clearly indicates that a different meaning is intended, the definitions in section 60A.01 are applicable to this chapter.

HIST: 1992 c 564 art 3 s 3

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.02 Insurance agents; solicitors license.

60K.02 Insurance agents; solicitors license.

Subdivision 1. Requirement. No person shall act or assume to act as an insurance agent in the solicitation or procurement of applications for insurance, nor in the sale of insurance or policies of insurance, nor in any manner aid as an insurance agent in the negotiation of insurance by or with an insurer, including resident agents or reciprocal or interinsurance exchanges and fraternal benefit societies, until that person obtains from the commissioner a license for that purpose. The license must specifically set forth the name of the person authorized to act as an agent and the class or classes of insurance for which that person is authorized to solicit or countersign policies. An insurance agent may qualify for a license to sell: (1) life and health; (2) life and health and variable contracts; (3) property and casualty; (4) travel baggage; (5) bail bonds; (6) title insurance; and (7) farm property and liability.

No insurer shall appoint or reappoint a natural person, partnership, or corporation to act as an insurance agent on its behalf until that natural person, partnership, or corporation obtains a license as an insurance agent.

Subd. 2. Partnerships and corporations. A license issued to a partnership or corporation must be solely in the name of the entity to which it is issued; provided that each partner, director, officer, stockholder, or employee of the licensed entity who is personally engaged in the solicitation or negotiation of a policy of insurance on behalf of the licensed entity shall be personally licensed as an insurance agent.

Upon request by the commissioner, each partnership and corporation licensed as an insurance agent shall provide the commissioner with a list of the names of each partner, director, officer, stockholder, and employee who is required to hold a valid insurance agent's license.

Subd. 3. Transition. (a) Any agent who is qualified for life or accident and health as of June 1, 1981, is qualified for a life and health license under Laws 1981, chapter 307, and is appointed by an insurer which has submitted a written requisition for a license for that agent as of June 1, 1981.

(b) Any agent who is qualified for one or more lines of insurance, excluding life or accident and health and farm property liability as of June 1, 1981, is qualified for a property and casualty license under Laws 1981, chapter 307, and is appointed by any insurer which has submitted a written requisition for a license for that agent as of June 1, 1981.

Subd. 4. Criminal penalties. A person who acts or assumes to act as an insurance agent without a valid license issued by the commissioner is guilty of a gross misdemeanor.

HIST: 1992 c 564 art 3 s 4; 1999 c 177 s 29

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.03 License application.

60K.03 License application.

Subdivision 1. Procedure. An application for a license to act as an insurance agent shall be made to the commissioner by the person who seeks to be licensed. The application for license shall be accompanied by a written appointment from an admitted insurer authorizing the applicant to act as its agent under one or both classes of license. The insurer must also submit its check payable to the state treasurer for the amount of the appointment fee prescribed by section 60A.14, subdivision 1, paragraph (c), clause (6), at the time the agent becomes licensed. The application and appointment must be on forms prescribed by the commissioner.

If the applicant is a natural person, no license shall be issued until that natural person has become qualified.

If the applicant is a partnership or corporation, no license shall be issued until at least one natural person who is a partner, director, officer, stockholder, or employee shall be licensed as an insurance agent.

Subd. 2. Resident agent. The commissioner shall issue a resident insurance agent's license to a qualified resident of this state as follows:

(a) A person may qualify as a resident of this state if that person resides in this state or the principal place of business of that person is maintained in this state. Application for a license claiming residency in this state for licensing purposes constitutes an election of residency in this state. A license issued upon an application claiming residency in this state is void if the licensee, while holding a resident license in this state, also holds, or makes application for, a resident license in, or thereafter claims to be a resident of, any other state or jurisdiction or if the licensee ceases to be a resident of this state; provided, however, if the applicant is a resident of a community or trade area, the border of which is contiguous with the state line of this state, the applicant may qualify for a resident license in this state and at the same time hold a resident license from the contiguous state.

(b) The commissioner shall subject each applicant who is a natural person to a written examination as to the applicant's competence to act as an insurance agent. The examination must be held at a reasonable time and place designated by the commissioner.

(c) The examination shall be approved for use by the commissioner and shall test the applicant's knowledge of the lines of insurance, policies, and transactions to be handled under the class of license applied for, of the duties and responsibilities of the licensee, and pertinent insurance laws of this state.

(d) The examination shall be given only after the applicant has completed a program of classroom studies in a school, which shall not include a school sponsored by, offered by, or affiliated with an insurance company or its agents; except that this limitation does not preclude a bona fide professional association of agents, not acting on behalf of an insurer, from offering courses. The course of study shall consist of 30 hours of classroom study devoted to the basic fundamentals of insurance for those seeking a Minnesota license for the first time, 15 hours devoted to specific life and health topics for those seeking a life and health license, and 15 hours devoted to specific property and casualty topics for those seeking a property and casualty license. Of the 30 hours of required classroom study, at least three hours must be devoted to state insurance laws, regulations, and rules. The program of studies or study course shall have been approved by the commissioner in order to qualify under this paragraph. If the applicant has been previously licensed for the particular line of insurance in the state of Minnesota, the requirement of a program of studies or a study course shall be waived. A certification of compliance by the organization offering the course shall accompany the applicant's license application. This program of studies in a school or a study course shall not apply to farm property perils and farm liability applicants, or to agents writing such other lines of insurance as the commissioner may exempt from examination by order.

(e) The applicant must pass the examination with a grade determined by the commissioner to indicate satisfactory knowledge and understanding of the class or classes of insurance for which the applicant seeks qualification. The commissioner shall inform the applicant as to whether or not the applicant has passed. Examination results are valid for a period of three years from the date of the examination.

(f) An applicant who has failed to pass an examination may take subsequent examinations. Examination fees for subsequent examinations shall not be waived.

(g) Any applicant for a license covering the same class or classes of insurance for which the applicant was licensed under a similar license in this state, other than a temporary license, within the three years preceding the date of the application shall be exempt from the requirement of a written examination, unless the previous license was revoked or suspended by the commissioner. An applicant whose license is not renewed under section 60K.12 is exempt from the requirement of a written examination.

Subd. 3. Nonresident agent. The commissioner shall issue a nonresident insurance agent's license to a qualified person who is a resident of another state or country as follows:

(a) A person may qualify for a license under this section as a nonresident only if that person holds a license in another state, province of Canada, or other foreign country which, in the opinion of the commissioner, qualifies that person for the same activity as that for which a license is sought.

(b) The commissioner shall not issue a license to a nonresident applicant until that person files with the commissioner a designation of the commissioner and the commissioner's successors in office as the applicant's true and lawful attorney upon whom may be served all lawful process in an action, suit, or proceeding instituted by or on behalf of an interested person arising out of the applicant's insurance business in this state. This designation constitutes an agreement that this service of process is of the same legal force and validity as personal service of process in this state upon that applicant.

Service of process upon a licensee in an action or proceeding begun in a court of competent jurisdiction of this state may be made in compliance with section 45.028, subdivision 2.

(c) A nonresident agent shall be held to the same knowledge of state insurance law, regulations, and rules as that required of a resident agent according to subdivision 2, paragraph (d).

(d) A nonresident license terminates automatically when the resident license for that class of license in the state, province, or foreign country in which the licensee is a resident is terminated for any reason.

Subd. 4. Term. All licenses issued pursuant to this section remain in force until voluntarily terminated by the licensee, not renewed as prescribed in section 60K.06, or until suspended or revoked by the commissioner. A voluntary termination occurs when the license is surrendered to the commissioner with the request that it be terminated or when the licensee dies, or when the licensee is dissolved or its existence is terminated. In the case of a nonresident license, a voluntary termination also occurs upon the happening of the event described in subdivision 3, paragraph (c).

Every licensed agent shall notify the commissioner within ten days of a change of name, address, or information contained in the application.

Subd. 5. Subsequent appointments. A person who holds a valid agent's license from this state may solicit applications for insurance on behalf of an admitted insurer with which the licensee does not have a valid appointment on file with the commissioner; provided that the licensee has permission from the insurer to solicit insurance on its behalf and, provided further, that the insurer upon receipt of the application for insurance submits a written notice of appointment to the commissioner accompanied by its check payable to the state treasurer in the amount of the appointment fee prescribed by section 60A.14, subdivision 1, paragraph (c), clause (6). The notice of appointment must be on a form prescribed by the commissioner.

Subd. 6. Amendment of license. An application to the commissioner to amend a license to reflect a change of name, or to include an additional class of license, or for any other reason, shall be on forms provided by the commissioner and shall be accompanied by the applicant's surrendered license and a check payable to the state treasurer for the amount of fee specified in section 60K.06, subdivision 2, paragraph (a).

An applicant who surrenders an insurance license pursuant to this subdivision retains licensed status until an amended license is received.

Subd. 7. Exceptions. The following are exempt from the general licensing requirements prescribed by this section:

(1) agents of township mutuals who are exempted pursuant to section 60K.04;

(2) fraternal benefit society representatives exempted pursuant to section 60K.05;

(3) any regular salaried officer or employee of a licensed insurer, without license or other qualification, may act on behalf of that licensed insurer in the negotiation of insurance for that insurer, provided that a licensed agent must participate in the sale of the insurance;

(4) employers and their officers or employees, and the trustees or employees of any trust plan, to the extent that the employers, officers, employees, or trustees are engaged in the administration or operation of any program of employee benefits for the employees of the employers or employees of their subsidiaries or affiliates involving the use of insurance issued by a licensed insurance company; provided that the activities of the officers, employees and trustees are incidental to clerical or administrative duties and their compensation does not vary with the volume of insurance or applications for insurance;

(5) employees of a creditor who enroll debtors for credit life, credit accident and health, or credit involuntary unemployment insurance; provided the employees receive no commission or fee for it;

(6) clerical or administrative employees of an insurance agent who take insurance applications or receive premiums in the office of their employer, if the activities are incidental to clerical or administrative duties and the employee's compensation does not vary with the volume of the applications or premiums;

(7) rental vehicle companies and their employees in connection with the offer of insurance authorized under section 72A.125;

(8) employees of a retailer who enroll purchasers for credit insurance associated with a retail purchase; provided the employees receive no commission, fee, bonus, or other form of compensation for it; and

(9) representatives of prepaid legal service plans in connection with the sale and marketing of these plans.

HIST: 1992 c 564 art 3 s 5; 1993 c 343 s 6; 1994 c 632 art 4 s 27-29; 1995 c 258 s 13; 1996 c 446 art 1 s 8; 1999 c 177 s 30,31; 1999 c 236 s 1; 2000 c 483 s 6

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.04 Township mutual agents.

60K.04 Township mutual agents.

No agent for a township mutual shall be required to take an examination to become eligible for an agent's license in farm property perils and farm liability if it is certified by one or more township mutual companies that the agent has been acting in the capacity of an agent at least since January 1, 1971, and no new examination shall be required for eligibility for a license in farm property perils and farm liability for a licensed agent in farm windstorm and hail insurance who was licensed prior to January 1, 1971.

HIST: 1992 c 564 art 3 s 6

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.05 Fraternal benefit society representatives.

60K.05 Fraternal benefit society representatives.

Representatives of fraternal benefit societies who solicit and negotiate insurance contracts shall be deemed to be insurance agents and subject to the licensing requirements as set forth in section 60K.03, subdivision 1; provided, that no insurance agent's license shall be required of:

(1) any officer, employee, or secretary of a fraternal benefit society or of any subordinate lodge or branch who devotes substantially all of that person's time to activities other than the solicitation or negotiation of insurance contracts and who receives no commission or other compensation directly dependent upon the number or amount of contracts solicited or negotiated; or

(2) any agent or representative of a fraternal benefit society who devotes, or intends to devote, less than 50 percent of that person's time to the solicitation and procurement of insurance contracts for that society. Any person who in the preceding calendar year has solicited and procured life insurance in excess of $50,000 face amount, or, in the case of any other kinds of insurance which the society may write, on the persons of more than 25 individuals, and who has received or will receive a commission or other compensation in the total amount of $1,000 or more, shall be presumed to be devoting, or intending to devote, 50 percent of that person's time to the solicitation or procurement of insurance contracts for that society.

HIST: 1992 c 564 art 3 s 7

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.06 Fees.

60K.06 Fees.

Subdivision 1. Renewal fees. (a) Each agent licensed pursuant to section 60K.03 shall pay in accordance with the procedure adopted by the commissioner a renewal fee as prescribed by subdivision 2.

(b) Every agent, corporation, limited liability company, and partnership renewal license is valid for a period of 24 months. The commissioner may stagger the implementation of the 24-month licensing program so that approximately one-half of the licenses will expire on October 31 of each even-numbered year and the other half on October 31 of each odd-numbered year. Those licensees who will receive a 12-month license on November 1, 1994, because of the staggered implementation schedule, will pay for the license a fee reduced by an amount equal to one-half the fee for renewal of the license.

(c) Persons whose applications have been properly and timely filed who have not received notice of denial of renewal are approved for renewal and may continue to transact business whether or not the renewed license has been received on or before November 1. Applications for renewal of a license are timely filed if received by the commissioner on or before October 15 of the year due, on forms duly executed and accompanied by appropriate fees. An application mailed is considered timely filed if addressed to the commissioner, with proper postage, and postmarked by October 15.

Subd. 2. Licensing fees. (a) In addition to the fees and charges provided for examinations, each agent licensed pursuant to section 60K.03 shall pay to the commissioner:

(1) a fee of $80 per license for an initial license issued to an individual agent, and a fee of $80 for each renewal;

(2) a fee of $200 for an initial license issued to a partnership, limited liability company, or corporation, and a fee of $150 for each renewal;

(3) a fee of $75 for an initial amendment (variable annuity) to a license, and a fee of $50 for each renewal; and

(4) a fee of $500 for an initial surplus lines agent's license, and a fee of $500 for each renewal.

(b) Persons whose applications have been properly and timely filed who have not received notice of denial of renewal are approved for renewal and may continue to transact business whether or not the renewed license has been received on or before November 1 of the renewal year. Applications for renewal of a license are timely filed if received by the commissioner on or before the 15th day preceding the license renewal date of the applicant on forms duly executed and accompanied by appropriate fees. An application mailed is considered timely filed if addressed to the commissioner, with proper postage, and postmarked on or before the 15th day preceding the licensing renewal date of the applicant.

(c) Initial licenses issued under this section must be valid for a period not to exceed two years. The commissioner shall assign an expiration date to each initial license so that approximately one-half of all licenses expire each year. Each initial license must expire on October 31 of the expiration year assigned by the commissioner.

(d) All fees shall be retained by the commissioner and are nonreturnable, except that an overpayment of any fee must be refunded upon proper application.

Subd. 3. Initial license expiration; fee reduction. If an initial license issued under subdivision 2, paragraph (a), expires less than 12 months after issuance, the license fee must be reduced by an amount equal to one-half the fee for a renewal of the license.

HIST: 1992 c 564 art 3 s 8; 1994 c 632 art 4 s 30; 1997 c 200 art 1 s 43; 1999 c 223 art 2 s 7

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.07 Temporary licenses.

60K.07 Temporary licenses.

Subdivision 1. Repealed, 1997 c 222 s 60

Subd. 2. Permissive temporary license. The commissioner may issue a temporary license to a person to act as an insurance agent for a period not to exceed 90 days, which may be extended as determined by the commissioner, without requiring an examination if the commissioner considers a temporary license necessary for the servicing of an insurance business in the following cases:

(1) to an agent licensed as a resident agent in another state where the commissioner determines that the foreign license is substantially the equivalent of that being applied for from the state of Minnesota and where the agent has been transferred into this state with the intention of becoming a resident, working as an insurance agent, and obtaining a resident license from the state of Minnesota;

(2) to the surviving spouse or next of kin, or to the administrator or executor, or to an employee of a deceased licensed insurance agent, or to the spouse, next of kin, an employee, or legal guardian of a disabled licensed insurance agent;

(3) to the designee of a licensed insurance agent entering upon active service in the armed forces of the United States; or

(4) in any other circumstance where the commissioner considers that the public interest will best be served by the issuance of a temporary license.

HIST: 1992 c 564 art 3 s 9

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.08 Repealed, 1999 c 177 s 88

60K.08 Repealed, 1999 c 177 s 88



Section 60K.081 Brokerage business.

60K.081 Brokerage business.

Every insurance agent licensed to transact business in this state may procure the insurance of risks, or parts of risks, in the class or classes of insurance for which the agent is licensed, from an insurer authorized to transact business in this state, when the agent is not an appointed agent of the insurer, but the insurance must be consummated only through an appointed agent of the insurer.

HIST: 2000 c 483 s 7

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.09 Unfit person not to be employed by insurer.

60K.09 Unfit person not to be employed by insurer.

No insurer, its officers, agents, or managers shall knowingly make application to the commissioner for appointment of a person as its agent where that person is known to the insurer, its officers, agents, or managers making the application, to be unfit or disqualified to be licensed as an insurance agent, and immediately upon the discovery by the insurer, its officers, agents, or managers having supervision of the agent, of the unfitness or disqualification, the insurer, or the officers agents, or managers shall forthwith inform the commissioner in writing of their decision to terminate their appointment of this agent; nor shall any insurer retain in its employ any agent known by it to be disqualified or unfit to be licensed as an insurance agent.

HIST: 1992 c 564 art 3 s 11

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.10 Term of appointments.

60K.10 Term of appointments.

All appointments of agents by insurers pursuant to this section shall remain in force until terminated voluntarily by the appointing insurer or the license of the agent has for any reason been terminated during the appointment. The original appointing insurer, as well as any subsequent appointing insurer, may terminate the appointment of an agent at any time by giving written notice thereof to the commissioner and by sending a copy thereof to the last known address of the agent. The effective date of the termination shall be the date of receipt of the notice by the commissioner unless another date is specified by the insurer in the notice. Within 30 days after the insurer gives notice of termination to the commissioner, the insurer shall furnish the agent with a current statement of the agent's commission account.

Accompanying the notice of a termination given to the commissioner by the insurer shall be a statement of the specific reasons constituting the cause of termination. Any document, record, or statement relating to the agent which is disclosed or furnished to the commissioner contemporaneously with, or subsequent to, the notice of termination shall be deemed confidential by the commissioner and a privileged communication. The document, record, or statement furnished to the commissioner shall not be admissible in whole or in part for any purpose in any action or proceeding against (1) the insurer or any of its officers, employees, or representatives submitting or providing the document, record, or statement, or (2) any person, firm, or corporation furnishing in good faith to the insurer the information upon which the reasons for termination are based.

HIST: 1992 c 564 art 3 s 12

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.11 Denial, revocation, suspension, and censure of licenses.

60K.11 Denial, revocation, suspension, and censure of licenses.

Subdivision 1. Grounds. The commissioner may by order take any or all of the following actions:

(1) deny, suspend, or revoke an insurance agent or agency license;

(2) censure the licensee; or

(3) impose a civil penalty as provided for in section 45.027, subdivision 6.

In order to take this action the commissioner must find that the order is in the public interest and that the applicant; licensee; or in the case of an insurance agency, partner, director, shareholder, officer, or agent of that insurance agency:

(i) does not intend to or is not in good faith carrying on the business of an insurance agent;

(ii) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it is made, contains any misrepresentation, or is false, misleading, or fraudulent;

(iii) has engaged in an act or practice, whether or not such act or practice involves the business of insurance, which demonstrates that the applicant or licensee is untrustworthy, financially irresponsible, or otherwise incompetent or unqualified to act as an insurance agent or agency;

(iv) has pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or misdemeanor involving moral turpitude, including, but not limited to, assault or similar conduct;

(v) has violated or failed to comply with any of the provisions of the insurance laws including chapter 45 or chapters 60A to 72A or any rule or order under those chapters;

(vi) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the insurance business;

(vii) has violated or failed to comply with any order of the insurance regulator of any other state or jurisdiction;

(viii) has had an insurance agent or agency license denied, suspended, or revoked, has been censured or reprimanded, has been the subject of any other discipline imposed by, or has paid or has been required to pay a monetary penalty or fine to, another state or jurisdiction;

(ix) has misrepresented the terms of any actual or proposed insurance contract;

(x) has engaged in any fraudulent, coercive, deceptive, or dishonest act or practice whether or not such act or practice involves the business of insurance;

(xi) has improperly withheld, misappropriated, or converted to the licensee's or applicant's own use any money belonging to a policyholder, insurer, beneficiary, or other person;

(xii) has forged another's name to any document whether or not the document relates to an application for insurance or a policy of insurance; or

(xiii) has, while performing residential mortgage activity regulated under chapter 58, violated any notification, disclosure, or recordkeeping requirement, or any standard of conduct, imposed by chapter 58.

Subd. 2. Licensees. If the commissioner determines that one of the conditions listed in subdivision 1 exists, the commissioner may issue an order requiring a licensee to show cause why any or all of the following should not occur: (1) the license revocation or suspension; (2) censuring of the licensee; or (3) the imposition of a civil penalty. The order shall be calculated to give reasonable notice of the time and place for hearing on the matter, and shall state the reasons for the entry of the order. The commissioner may by order summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the licensee fails to appear at a hearing after having been duly notified of it, the licensee shall be considered in default, and the proceeding may be determined against the licensee upon consideration of the order to show cause, the allegations of which may be considered to be true.

Subd. 3. Applicants. Whenever it appears to the commissioner that a license application should be denied pursuant to subdivision 1, the commissioner shall promptly give a written notice to the applicant of the denial. The notice must state the grounds for the denial and give reasonable notice of the rights of the applicant to request a hearing. A hearing must be held not later than 30 days after the request for the hearing is received by the commissioner unless the applicant and the department of commerce agree that the hearing may be held at a later date. If no hearing is requested within 30 days of service of the notice, the denial will become final. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition as the facts require. If the applicant fails to appear at a hearing after having been duly notified of it, the person shall be considered in default, and the proceeding may be determined against the applicant upon consideration of the notice denying application, the allegations of which may be considered to be true. All fees accompanying the application and appointment are considered earned and are not refundable.

Subd. 4. Actions against lapsed license. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect, or impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 5. Notification of action taken by other state. An insurance agent shall notify the commissioner within 30 days of any fine imposed on that agent by another state or of a suspension or revocation of license by the commissioner of commerce of this state or the commissioner of insurance of any other state.

Subd. 6. Conditions for relicensure. A revocation of a license shall prohibit the licensee from making a new application for a license for at least two years from the effective date of the revocation. Further, the commissioner shall, as a condition of reapplication, require the applicant to obtain a performance bond issued by an insurer authorized to transact business in this state in the amount of $20,000 or a greater amount the commissioner considers appropriate for the protection of citizens of this state in the event the commissioner grants the application. The bond shall be filed with the commissioner, with the state of Minnesota as obligee, conditioned for the prompt payment to any aggrieved person entitled to payment of any amounts received by the licensee or to protect any aggrieved person from loss resulting from fraudulent, deceptive, dishonest, or other prohibited practices arising out of any transaction when the licensee was licensed or performed acts for which a license is required under this chapter. The bond shall remain operative for as long as that licensee is licensed. The bond required by this subdivision must provide coverage for all matters arising during the period of licensure.

HIST: 1992 c 564 art 3 s 13; 1999 c 151 s 38

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.12 Tax clearance certificate.

60K.12 Tax clearance certificate.

Subdivision 1. Requirement for issuance or renewal of license. In addition to the provisions of section 60K.11, the commissioner may not issue or renew a license if the commissioner of revenue notifies the commissioner and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The commissioner may issue or renew the license only if: (1) the commissioner of revenue issues a tax clearance certificate; and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance certificate to the commissioner. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes; and

(2) "delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

Subd. 3. Contested case hearing. In lieu of the notice and hearing requirements of section 60K.11, when a licensee or applicant is required to obtain a clearance certificate under this section, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in subdivision 1. The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the office of administrative hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

Subd. 4. Identification required. The commissioner shall require all licensees or applicants to provide their social security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the commissioner must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, social security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

HIST: 1992 c 564 art 3 s 14

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.13 Surrender, loss, or destruction of license.

60K.13 Surrender, loss, or destruction of license.

Subdivision 1. Notification. The commissioner shall promptly notify the licensee and all appointing insurers, where applicable, of any suspension, revocation, or termination of the licensee's agent's license by the commissioner. Upon receipt of the notice of suspension or revocation of a license, the licensee shall immediately deliver it to the commissioner.

Subd. 2. Return of license. An agent whose resident or nonresident license is terminated, as provided in section 60K.11, shall deliver the terminated license to the commissioner by personal delivery or by mail within 30 days after the date of termination.

Subd. 3. Duplicate license. The commissioner may issue a duplicate license for any lost, stolen, or destroyed license issued pursuant to this section upon an affidavit of the licensee concerning the facts of the loss, theft, or destruction, and the payment of a fee of $3 by money order or cashier's check payable to the state treasurer.

HIST: 1992 c 564 art 3 s 15

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.14 Prohibited acts; required acts.

60K.14 Prohibited acts; required acts.

Subdivision 1. Personal solicitation of insurance sales. (a) Definitions. For the purposes of this section, the following terms have the meanings given them:

(1) "agent" means a person, copartnership, or corporation required to be licensed pursuant to section 60K.02; and

(2) "personal solicitation" means any contact by an agent, or any person acting on behalf of an agent, made for the purpose of selling or attempting to sell insurance, when either the agent or a person acting for the agent contacts the buyer by telephone or in person, except: (i) an attempted sale in which the buyer personally knows the identity of the agent, the name of the general agency, if any, which the agent represents, and the fact that the agent is an insurance agent; (ii) an attempted sale in which the prospective purchaser of insurance initiated the contact; or (iii) a personal contact which takes place at the agent's place of business.

(b) Disclosure requirement. Before a personal solicitation, the agent or person acting for an agent shall, at the time of initial personal contact with the potential buyer, clearly and expressly disclose in writing:

(1) the name of the person making the contact;

(2) the name of the agent, general agency, or insurer that person represents; and

(3) the fact that the agent, agency, or insurer is in the business of selling insurance.

If the initial personal contact is made by telephone, the disclosures required by this subdivision need not be made in writing.

(c) False representation of government affiliation. No agent or person acting for an agent shall make any communication to a potential buyer that indicates or gives the impression that the agent is acting on behalf of a government agency.

Subd. 2. Fees for services. No person shall charge a fee for any services rendered in connection with the solicitation, negotiation, or servicing of any insurance contract unless:

(1) before rendering the services, a written statement is provided disclosing:

(i) the services for which fees are charged;

(ii) the amount of the fees;

(iii) that the fees are charged in addition to premiums; and

(iv) that premiums include a commission; and

(2) all fees charged are reasonable in relation to the services rendered.

Subd. 3. Commissions or compensation. No commission or other compensation shall be paid or allowed by any person, firm, or corporation to any other person, firm, or corporation acting, or assuming to act, as an insurance agent without a license therefor. A duly licensed agent may pay commissions or assign or direct that commissions be paid to a partnership of which the agent is a member, employee, or agent, or to a corporation of which the agent is an officer, employee, or agent. This subdivision does not prevent the payment or receipt of renewal or other deferred commissions to or by any person solely because the person has ceased to hold a license to act as an insurance agent.

Subd. 4. Suitability of insurance. In recommending the purchase of any life, endowment, individual accident and sickness, long-term care, annuity, life-endowment, or Medicare supplement insurance to a customer, an agent must have reasonable grounds for believing that the recommendation is suitable for the customer and must make reasonable inquiries to determine suitability. The suitability of a recommended purchase of insurance will be determined by reference to the totality of the particular customer's circumstances, including, but not limited to, the customer's income, the customer's need for insurance, and the values, benefits, and costs of the customer's existing insurance program, if any, when compared to the values, benefits, and costs of the recommended policy or policies.

Subd. 5. Premiums. All premiums or other money received by an agent from an insured or applicant for insurance must be forthwith deposited directly in a business checking, savings, or other similar account maintained by the agent or agency, unless the money is forwarded directly to the designated insurer.

Subd. 6. Privacy of client. Except as otherwise provided by law, no insurance agent may disclose nor cause to be disclosed to any other person the identity of a person insured through the agent without the consent of the insured.

Subd. 7. Disclosure of commissions. Before selling any health plan as defined in section 62A.011, subdivision 3, an agent shall disclose in writing to the prospective purchaser the amount of any commission or other compensation the agent will receive as a direct result of the sale. The disclosure may be expressed in dollars or as a percentage of the premium. The amount disclosed need not include any anticipated renewal commissions.

HIST: 1992 c 564 art 3 s 16; 1993 c 345 art 5 s 3; 1994 c 485 s 15; 1994 c 625 art 10 s 2; 1995 c 258 s 14; 2000 c 483 s 8

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.15 Insurer's agent.

60K.15 Insurer's agent.

Any person who solicits insurance is the agent of the insurer and not the agent of the insured.

HIST: 1992 c 564 art 3 s 17

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.16 Liability for placing insurance in unauthorized company.

60K.16 Liability for placing insurance in unauthorized company.

Any person, regardless of whether that person is required to be licensed as an insurance agent, who participates in any manner in the sale of any insurance policy or certificate, or any other contract providing benefits, for or on behalf of any company which is required to be, but which is not authorized to engage in the business of insurance in this state, other than pursuant to sections 60A.195 to 60A.209, shall be personally liable for all premiums, whether earned or unearned, paid by the insured, and the premiums may be recovered by the insured. In addition, that person shall be personally liable for any loss the insured has sustained or may sustain if the loss is one resulting from a risk or hazard covered in the issued policy, certificate, or contract or which would have been covered if the policy, certificate, or contract had been issued to the purchaser of the insurance.

HIST: 1992 c 564 art 3 s 18

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.17 Agents; variable contracts.

60K.17 Agents; variable contracts.

Subdivision 1. License required. No person shall sell or offer for sale a contract on a variable basis unless prior to making any solicitation or sale the person has obtained from the commissioner a license therefor. The license shall only be granted, upon the written requisition of an insurer, to a qualified person who holds a current license authorizing the person to solicit and sell life insurance and annuity contracts in this state. To become qualified, a person shall complete a written application on a form prescribed by the commissioner and shall take and pass an examination prescribed by the commissioner.

Subd. 2. Exceptions. (a) Any regularly salaried officer or employee of a licensed insurer may, without license or other qualification, act on behalf of that licensed insurer in the negotiation of a contract on a variable basis, provided that a licensed agent must participate in the sale of any contract.

(b) Any person who holds a valid license to solicit and sell life insurance and annuity contracts may solicit and sell contracts on a variable basis without acquiring a license under this subdivision if the contract is based on an account which is excluded from the definition of investment company under the Investment Company Act of 1940, United States Code, title 15, section 80a-3(11).

Subd. 3. Rules. The commissioner may by rule waive or modify any of the requirements in this section or prescribe additional requirements considered necessary for the proper sale and solicitation of contracts on a variable basis.

HIST: 1992 c 564 art 3 s 19

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.18 Altering existing policies; written binders required.

60K.18 Altering existing policies; written binders required.

An insurance agent having express authority to bind coverage, who orally agrees on behalf of an insurer to provide insurance coverage, or to alter an existing insurance agreement, shall execute and deliver a written memorandum or binder containing the terms of the oral agreement to the insured within three business days from the time the oral agreement is entered.

HIST: 1992 c 564 art 3 s 20

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.19 Continuing insurance education.

60K.19 Continuing insurance education.

Subdivision 1. Definition. For the purposes of this section, "course" means a course, program of instruction, or seminar of continuing insurance education. A "professional designation examination" means a written, proctored, and graded examination the passage of which leads to a bona fide insurance or financial planning professional designation used by agents.

Subd. 2. Applicability. This section applies to all natural persons licensed by this state to sell classes of insurance for which licensing examinations are required.

Subd. 3. Exemptions. This section does not apply to:

(a) persons soliciting or selling solely on behalf of companies organized and operating according to chapter 67A; or

(b) persons holding life and health, or property and casualty licenses who, at the time of license renewal, certify to the commissioner in writing that they will sell only credit life, credit accident and health, credit involuntary unemployment, and credit property insurance, during that year and do in fact so limit their sale of insurance.

Subd. 4. Repealed, 2001 c 161 s 58

Subd. 5. Powers of the advisory task force. (a) Applications for approval of individuals responsible for monitoring course offerings must be submitted to the commissioner on forms prescribed by the commissioner and must be accompanied by a fee of not more than $100 payable to the state of Minnesota for deposit in the general fund. A fee of $10 for each hour or fraction of one hour of course approval sought must be forwarded with the application for course approval. If the advisory task force is created, it shall make recommendations to the commissioner regarding the accreditation of courses sponsored by institutions, both public and private, which satisfy the criteria established by this section, the number of credit hours to be assigned to the courses, and rules which may be promulgated by the commissioner. The advisory task force shall seek out and encourage the presentation of courses.

(b) If the advisory task force is created, it shall make recommendations and provide subsequent evaluations to the commissioner regarding procedures for reporting compliance with the minimum education requirement.

(c) The advisory task force shall recommend the approval or disapproval of professional designation examinations that meet the criteria established by this section and the number of continuing education credit hours to be awarded for passage of the examination. In order to be approved, a professional designation examination must:

(1) lead to a recognized insurance or financial planning professional designation used by agents; and

(2) conclude with a written examination that is proctored and graded.

Subd. 6. Powers of the commissioner. (a) The commissioner shall make the final determination as to accreditation and assignment of credit hours for courses.

(b) The commissioner shall adopt procedures for reporting compliance with the minimum education requirement.

(c) The commissioner shall promulgate rules according to chapter 14 to carry out the purposes of this section.

Subd. 7. Criteria for course accreditation. (a) The commissioner may accredit a course only to the extent it is designed to impart substantive and procedural knowledge of the insurance field. The burden of demonstrating that the course satisfies this requirement is on the individual or organization seeking accreditation. The commissioner shall approve any educational program approved by Minnesota Continuing Legal Education relating to the insurance field. The commissioner is authorized to establish a procedure for renewal of course accreditation.

(b) The commissioner shall approve or disapprove professional designation examinations that are recommended for approval by the advisory task force. In order for an agent to receive full continuing education credit for a professional designation examination, the agent must pass the examination. An agent may not receive credit for classroom instruction preparing for the professional designation examination and also receive continuing education credit for passing the professional designation examination.

(c) The commissioner may not accredit a course:

(1) that is designed to prepare students for a license examination;

(2) in mechanical office or business skills, including typing, speedreading, use of calculators, or other machines or equipment;

(3) in sales promotion, including meetings held in conjunction with the general business of the licensed agent; or

(4) in motivation, the art of selling, psychology, or time management.

Subd. 8. Minimum education requirement. Each person subject to this section shall complete a minimum of 30 credit hours of courses accredited by the commissioner during each 24-month licensing period. Any person whose initial licensing period extends more than six months shall complete 15 hours of courses accredited by the commissioner during the initial license period. Any person teaching or lecturing at an accredited course qualifies for three times the number of credit hours that would be granted to a person completing the accredited course. No more than one-half of the credit hours per licensing period required under this section may be credited to a person for attending any combination of courses either: (1) sponsored by, offered by, or affiliated with an insurance company or its agents; or (2) offered using new delivery technology, including computer, interactive technology, and the Internet. Courses sponsored by, offered by, or affiliated with an insurance company or agent may restrict its students to agents of the company or agency.

Subd. 9. Waiver of requirements. (a) The commissioner may grant a waiver or an extension of time up to 90 days to complete the minimum education requirement to an individual upon a showing of good cause. It is the licensed person's responsibility to request a waiver or extension on a form prescribed by the commissioner. As of the day the licensed person properly files a request for a waiver or extension, the license remains in effect until the commissioner notifies the licensed person of the commissioner's decision. The commissioner may approve a waiver or extension subject to any reasonable conditions. The person's license remains in effect during the compliance period determined by the commissioner. If the licensed person fails to comply with any reasonable conditions imposed by the commissioner, the commissioner shall terminate the license. If the request for a waiver or extension is denied by the commissioner, the licensed person shall have 30 days within which to satisfy the minimum education requirement involved in the request for a waiver or extension. If the minimum education requirement is not satisfied within the compliance period, the commissioner shall terminate the person's license.

(b) Upon application on a form prescribed by the commissioner, the commissioner may grant a waiver of the minimum education requirement to a licensee who is no longer actively engaged in the solicitation and sale of insurance. A licensed person seeking a waiver from the requirements of this section may be required to submit information to the commissioner that substantiates the person's retirement or inactive status. A licensed person receiving a waiver from the commissioner may maintain and renew a license but may not solicit or sell new insurance business while this waiver is in effect. A licensee may, for a fee, continue to service an insurance policy for which the licensee is the agent of record, if the policy is in force at the time the waiver is granted. An insurer may not terminate a service contract or refuse to pay compensation because the waiver does not allow the licensee to solicit or sell new insurance.

For the purposes of receiving renewal commissions and other benefits or compensation from insurers, an agent receiving a waiver under this paragraph is considered to be the holder of a valid insurance agent license in this state.

Subd. 10. Reporting. (a) After completing the minimum education requirement, each person subject to this section shall file or cause to be filed a compliance report in accordance with the procedures adopted by the commissioner. The compliance report must not claim credit for continuing education not actually completed at the date of filing the report.

(b) An institution offering an accredited course shall comply with the procedure for reporting compliance adopted by the commissioner.

(c) If a person subject to this section completes a nonaccredited course, that person may submit a written report to the advisory committee accompanied by a fee of not more than $10 payable to the state of Minnesota for deposit in the general fund. This report must be accompanied by proof satisfactory to the commissioner that the person has completed the minimum education requirement for the annual period during which the nonaccredited course was completed. Upon the recommendation of the advisory committee that the course satisfies the criteria for course accreditation, the commissioner may approve the nonaccredited course and shall so inform the person. If the nonaccredited course is approved by the commissioner, it may be used to satisfy the minimum education requirement for the person's next annual compliance period.

Subd. 11. Enforcement. If a person subject to this section fails to complete the minimum education or reporting requirement or to pay the prescribed fees for any annual period, no license may be renewed or continued in force for that person for any class of insurance beginning June 1 of the year due and that person may not act as an insurance agent until the person has demonstrated to the satisfaction of the commissioner that all requirements of this section have been complied with or that a waiver or extension has been obtained.

HIST: 1983 c 289 s 114 subd 1; 1983 c 328 s 6; 1984 c 552 s 3; 1984 c 578 s 2; 1984 c 592 s 34-36; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 53,54; 1986 c 444; 1987 c 337 s 8-10; 1989 c 231 s 1-5; 1992 c 513 art 3 s 25; 1992 c 564 art 1 s 19,20; 1993 c 343 s 7; 1994 c 632 art 4 s 31; 1996 c 439 art 1 s 7-9; 1997 c 187 art 3 s 14; 1999 c 177 s 32,33; 2000 c 483 s 9; 2001 c 141 s 1; 2001 c 208 s 5

* NOTE: This section is repealed by Laws 2001, chapter 117, *article 1, section 28, effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.20 Social security numbers of licensed agents; commissioner's authority to provide to NAIC.

60K.20 Social security numbers of licensed agents; commissioner's authority to provide to NAIC.

The commissioner may provide the social security numbers of licensed insurance agents to the National Association of Insurance Commissioners.

HIST: 1997 c 222 s 7

* NOTE: This section is repealed by Laws 2001, chapter 117, article *1, section 28, effective July 1, 2002. Laws 2001, chapter 117, article *1, section 29.



Section 60K.30 Purpose and scope.

60K.30 Purpose and scope.

(a) Sections 60K.30 to 60K.56 govern the qualifications and procedures for the licensing of insurance producers.

(b) Except as to the underlying requirement that a surplus lines agent or broker obtain an insurance producer license, this chapter does not apply to surplus lines agents or brokers licensed under sections 60A.195 to 60A.209, except as provided in sections 60K.39 and 60K.53, subdivision 2.

HIST: 2001 c 117 art 1 s 1

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 1, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.31 Definitions.

60K.31 Definitions.

Subdivision 1. Scope. For purposes of sections 60K.31 to 60K.57, the terms in subdivisions 2 to 18 have the meanings given them. The definitions in section 60A.02 are applicable to terms not defined in this section, unless the language or context clearly indicates that a different meaning is intended.

Subd. 2. Business entity. "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Home state. "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains the producer's principal place of residence or principal place of business and is licensed to act as an insurance producer.

Subd. 5. Insurance. "Insurance" means any of the lines of authority in section 60A.06.

Subd. 6. Insurance producer. "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance.

Subd. 7. License. "License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

Subd. 8. Limited line credit insurance. "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

Subd. 9. Limited line credit insurance producer. "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

Subd. 10. Limited lines insurance. "Limited lines insurance" means those lines of insurance defined in section 60K.38, subdivision 1, paragraph (c), or any other line of insurance that the commissioner considers necessary to recognize for the purposes of complying with section 60K.39, subdivision 5.

Subd. 11. Limited lines producer. "Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.

Subd. 12. Negotiate. "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

Subd. 13. Person. "Person" means an individual or a business entity.

Subd. 14. Sell. "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

Subd. 15. Solicit. "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

Subd. 16. Terminate. "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

Subd. 17. Uniform Business Entity Application. "Uniform Business Entity Application" means the current version of the Uniform Business Entity Application for resident and nonresident business entities of the National Association of Insurance Commissioners.

Subd. 18. Uniform Application. "Uniform Application" means the current version of the Uniform Application for resident and nonresident producer licensing of the National Association of Insurance Commissioners.

HIST: 2001 c 117 art 1 s 2

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 2, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.32 License required.

60K.32 License required.

A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority under sections 60K.31 to 60K.57. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

HIST: 2001 c 117 art 1 s 3

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 3, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.33 Criminal penalty.

60K.33 Criminal penalty.

A person who acts or assumes to act as an insurance producer without a license issued under this chapter is guilty of a gross misdemeanor.

HIST: 2001 c 117 art 1 s 4

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 4, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.34 Exceptions to licensing.

60K.34 Exceptions to licensing.

Subdivision 1. License not required. Nothing in sections 60K.31 to 60K.57 requires an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

Subd. 2. Specific exceptions. A license as an insurance producer is not required of the following:

(1) a fraternal benefit society representative exempted pursuant to section 60K.35;

(2) an officer, director, or employee of an insurer or of an insurance producer if the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(i) the officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(ii) the officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(iii) the officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(3) a person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans; issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass-marketed property and casualty insurance; where no commission is paid to the person for the service;

(4) an employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(5) employees of insurers or organizations employed by insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(6) a person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, if the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(7) a person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, if the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(8) a salaried full-time employee who counsels or advises the employee's employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer if the employee does not sell or solicit insurance or receive a commission; or

(9) rental vehicle companies and their employees in connection with the offer of rental vehicle personal accident insurance under section 72A.125.

HIST: 2001 c 117 art 1 s 5

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 5, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.35 Fraternal benefit society representatives.

60K.35 Fraternal benefit society representatives.

Representatives of fraternal benefit societies who solicit and negotiate insurance contracts are considered to be insurance producers and are subject to the licensing requirements of this chapter, provided that no insurance producer's license is required of:

(1) any officer, employee, or secretary of a fraternal benefit society or of any subordinate lodge or branch who devotes substantially all of that person's time to activities other than the solicitation or negotiation of insurance contracts and who receives no commission or other compensation directly dependent upon the number or amount of contracts solicited or negotiated; or

(2) any agent or representative of a fraternal benefit society who devotes, or intends to devote, less than 50 percent of that person's time to the solicitation and procurement of insurance contracts for that society. Any person who in the preceding calendar year has solicited and procured life insurance in excess of $50,000 face amount, or, in the case of any other kinds of insurance that the society may write, on the persons of more than 25 individuals, and who has received or will receive a commission or other compensation in the total amount of $1,000 or more, is presumed to be devoting, or intending to devote, 50 percent of that person's time to the solicitation or procurement of insurance contracts for that society.

HIST: 2001 c 117 art 1 s 6

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 6, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.36 Examinations.

60K.36 Examinations.

Subdivision 1. Requirement. A resident individual applying for an insurance producer license shall pass a written examination unless exempt under subdivision 2 or section 60K.40. The examination must test the knowledge of the individual concerning the lines of authority for which the application is made, the duties and responsibilities of an insurance producer, and the insurance laws and rules of this state. Examinations required by this section must be approved by the commissioner.

Subd. 2. Examination not required. A resident individual applying for a limited lines credit insurance, title insurance, travel baggage insurance, or bail bonds license is not required to take a written examination.

Subd. 3. Administration. The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations.

Subd. 4. Course of study. The examination must be given only after the applicant has completed a program of classroom studies in a school, which must not include a school sponsored by, offered by, or affiliated with an insurance company or its producers; except that this limitation does not preclude a bona fide professional association of insurance producers, not acting on behalf of an insurer, from offering courses. The course of study must consist of 30 hours of classroom study devoted to the basic fundamentals of insurance for those seeking a Minnesota license for the first time and 7.5 hours devoted to the line in which the producer seeks to be licensed. The program of studies or study course must have been approved by the commissioner in order to qualify under this subdivision. If the applicant has been previously licensed for the particular line of insurance in the state of Minnesota, the requirement of a program of studies or a study course must be waived. A certification of compliance by the organization offering the course must accompany the applicant's license application. This program of studies in a school or a study course does not apply to limited lines farm property liability applicants or to variable life and variable annuity applicants.

Subd. 5. Failure to appear or pass. An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

Subd. 6. Results; validity. Examination results are valid for three years from the date of the examination.

HIST: 2001 c 117 art 1 s 7

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 7, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.37 Application for license.

60K.37 Application for license.

Subdivision 1. Resident insurance producer. A person is a resident of this state if that person resides in this state or the principal place of business of that person is maintained in this state. Application for a license claiming residency in this state constitutes an election of residency in this state. A license issued upon an application claiming residency in this state is void if the licensee, while holding a resident license in this state, obtains a resident license in, or claims to be a resident of, any other state or jurisdiction or if the licensee ceases to be a resident of this state. However, if the applicant is a resident of a community or trade area, the border of which is contiguous with the state line of this state, the applicant may qualify for a resident license in this state and at the same time hold a resident license from the contiguous state.

Subd. 2. Individuals. A person applying for a resident insurance producer license shall make application to the commissioner on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the individual:

(1) is at least 18 years of age;

(2) has not committed any act that is a ground for denial, suspension, or revocation set forth in section 60K.43;

(3) has completed, where required by the commissioner, a prelicensing course of study for the lines of authority for which the person has applied;

(4) has paid the fees set forth in section 60K.55; and

(5) has successfully passed the examinations for the lines of authority for which the person has applied.

Subd. 3. Businesses. (a) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application must be made using the Uniform Business Entity Application. Before approving the application, the commissioner shall find that:

(1) the business entity has paid the fees set forth in section 60K.55; and

(2) the business entity has designated an individual licensed producer responsible for the business entity's compliance with the insurance laws and rules of this state.

(b) A business entity insurance producer license does not grant authority to any individual officer, director, partner, member, or employee to act as an insurance producer.

Subd. 4. Service of process. Application for a license under this chapter constitutes appointment of the commissioner as the person's agent for service of process under section 45.028.

Subd. 5. Additional documentation. The commissioner may require any documents reasonably necessary to verify the information contained in an application.

Subd. 6. Limited line credit insurance instruction. An insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner.

Subd. 7. Variable life and variable annuity. A resident individual applying for a variable life and variable annuity license shall demonstrate that the applicant holds a current license as a life insurance producer.

HIST: 2001 c 117 art 1 s 8

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 8, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.38 License.

60K.38 License.

Subdivision 1. Issuance. (a) Unless denied a license under section 60K.43, a person who has met the requirements of sections 60K.36 and 60K.37 must be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the lines of authority in paragraphs (b) and (c).

(b) An individual insurance producer may receive qualification for a license in one or more of the following major lines:

(1) life insurance: coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) accident and health or sickness insurance: coverage for sickness, bodily injury, or accidental death, and may include benefits for disability income;

(3) property insurance: coverage for the direct or consequential loss or damage to property of every kind;

(4) casualty insurance: coverage against legal liability, including that for death, injury, or disability, or damage to real or personal property;

(5) variable life and variable annuity products insurance: coverage provided under variable life insurance contracts and variable annuities; and

(6) personal lines: property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.

(c) An individual insurance producer may receive qualification for a license in one or more of the following limited lines:

(1) limited line credit insurance;

(2) farm property and liability insurance;

(3) title insurance;

(4) travel baggage insurance;

(5) bail bonds; and

(6) any other line of insurance permitted under state laws or rules.

Subd. 2. Period of effectiveness. An insurance producer license remains in effect unless revoked or suspended as long as the fee set forth in section 60K.55 is paid, continuing education requirements for resident individual producers are met, and all additional documentation required by the commissioner is provided by the renewal date.

Subd. 3. Lapsed license. An individual insurance producer who allows the license to lapse may, within 12 months from the due date of the renewal fee, reinstate the license without the necessity of passing a written examination. However, a penalty in the amount of twice the unpaid renewal fee must be paid by the individual for any renewal fee received after the due date.

Subd. 4. Waivers. A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

Subd. 5. Contents. The license must contain the licensee's name, address, producer license number, and the date of issuance, the lines of authority, the expiration date, and any other information the commissioner considers necessary.

Subd. 6. Name or address changes. Licensees shall inform the commissioner, by any means acceptable to the commissioner, of a change of name or address within ten days of the change.

Subd. 7. Administrative assistance to the commissioner. In order to assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC) or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions, including the collection of fees, related to producer licensing that the commissioner and the nongovernmental entity consider appropriate.

HIST: 2001 c 117 art 1 s 9

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 9, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.39 Nonresident licensing.

60K.39 Nonresident licensing.

Subdivision 1. Issuance. Unless denied a license under section 62K.41, a nonresident person shall receive a nonresident producer license if:

(1) the person is currently licensed as a resident and in good standing in the person's home state;

(2) the person has submitted the proper request for licensure and has paid the fees required by section 60K.55;

(3) the person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the person's home state, or in lieu of the same, a completed Uniform Application; and

(4) the person's home state awards nonresident producer licenses to residents of this state on the same basis.

Subd. 2. Verification of licensing status. The commissioner may verify the producer's licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

Subd. 3. Change of address. A nonresident producer who moves from one state to another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state within ten days of the change of legal residence. No fee or license application is required.

Subd. 4. Termination; resident license. A nonresident producer license terminates automatically when the person's resident license is terminated for any reason.

Subd. 5. Surplus lines producers. (a) Notwithstanding any other provision of sections 60K.31 to 60K.57, a person licensed as a surplus lines producer in the person's home state shall receive a nonresident surplus lines producer license under subdivision 1. Except as to subdivision 1, nothing in this section otherwise amends or supersedes any provision of sections 60A.195 to 60A.209.

(b) No surplus lines agent or broker licensed under sections 60A.195 to 60A.209 may do business in this state unless the agent or broker has complied with the requirements set forth in section 60A.198, subdivision 3, paragraphs (b) to (d).

Subd. 6. Limited lines producer. Notwithstanding any other provision of sections 60K.31 to 60K.57, a person licensed as a limited line credit insurance or other type of limited lines producer in the person's home state shall receive a nonresident limited lines producer license, under subdivision 1, granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subdivision, limited line insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to section 60K.38, subdivision 1, clauses (1) to (6).

HIST: 2001 c 117 art 1 s 10

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 10, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.40 Individuals licensed in another state; exemption from examination.

60K.40 Individuals licensed in another state; exemption from examination.

Subdivision 1. Availability. An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in another state is not required to complete any prelicensing education or examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

Subd. 2. Required application. If a person licensed as an insurance producer in another state who moves to this state makes application within 90 days of establishing legal residence to become a resident licensee under section 60K.37, no prelicensing education or examination is required of that person to obtain any line of authority previously held in the prior state.

HIST: 2001 c 117 art 1 s 11

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 11, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.41 Assumed names.

60K.41 Assumed names.

An insurance producer doing business under any name other than the producer's legal name shall provide the commissioner with documentation that the assumed name has been properly filed with the secretary of state before using the assumed name.

HIST: 2001 c 117 art 1 s 12

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 12, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.42 Temporary licensing.

60K.42 Temporary licensing.

Subdivision 1. Commissioner's authority to grant. The commissioner may issue a temporary insurance producer license for a period not to exceed 180 days without requiring an examination if the commissioner considers the temporary license necessary for the servicing of an insurance business in the following cases:

(1) to the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) to a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) to the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) in any other circumstance where the commissioner considers that the public interest will best be served by the issuance of this license.

Subd. 2. Limitations. The commissioner may by order limit the authority of any temporary licensee in any way considered necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may by order revoke a temporary license if the interests of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

HIST: 2001 c 117 art 1 s 13

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 13, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.43 License denial, nonrenewal, or revocation.

60K.43 License denial, nonrenewal, or revocation.

Subdivision 1. Causes. The commissioner may, by order, restrict, censure, suspend, revoke, or refuse to issue or renew an insurance producer's license or may levy a civil penalty under section 45.027 or any combination of actions, for any one or more of the following causes:

(1) providing incorrect, misleading, incomplete, or materially untrue information in the licensing application;

(2) violating any insurance laws, including chapter 45 or chapters 60A to 72A, or violating any regulation, subpoena, or order of the commissioner or of another state's insurance commissioner;

(3) obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) improperly withholding, misappropriating, or converting any money or properties received in the course of doing insurance business;

(5) misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) having pled guilty, with or without explicitly admitting guilt, pled nolo contendere, or been convicted of a felony, gross misdemeanor, or misdemeanor involving moral turpitude, including, but not limited to, assault or similar conduct;

(7) having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility whether or not involving the business of insurance in this state or elsewhere;

(9) having an insurance producer license, or its equivalent, denied, suspended, or revoked, or having been the subject of a fine or any other discipline in any other state, province, district, or territory;

(10) forging another's name to an application for insurance or to any document, whether or not related to an insurance transaction;

(11) improperly using notes or any other reference material to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an individual who is not licensed;

(13) failing to comply with an administrative or court order imposing a child support obligation;

(14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax;

(15) being permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the insurance business;

(16) making any communication to a potential buyer that gives the impression that the producer is acting on behalf of a government agency; or

(17) while performing residential mortgage activity regulated under chapter 58, violating any notification, disclosure, or recordkeeping requirement, or any standard of conduct imposed by chapter 58.

Subd. 2. Hearing rights. (a) If the commissioner determines that the producer is in violation of this section, the commissioner may issue an order requiring a licensee to show cause why any or all of the following should not occur:

(1) the revocation or suspension of the license;

(2) the censuring of the licensee; or

(3) the imposition of a civil penalty.

The order must be calculated to give reasonable notice of the time and place for hearing on the matter and must state the reasons for the entry of the order. The commissioner may, by order, summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits must be held within 30 days of the issuance of the order of suspension. All hearings must be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order disposing of the matter as the facts require. If the licensee fails to appear at a hearing after having been duly notified of it, the licensee shall be considered in default, and the proceeding may be determined against the licensee upon consideration of the order to show cause, the allegations of which may be considered to be true.

(b) In the event that the action by the commissioner is to nonrenew or to deny an application for a license, the commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the commissioner within 30 days for a hearing to determine the reasonableness of the commissioner's action. The hearing must be held within 30 days and must be held pursuant to the contested case provisions of chapter 14. If no hearing is requested within 30 days of service of the notice of nonrenewal or denial, the nonrenewal or denial becomes final.

Subd. 3. Actions against business entity. The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the partnership or corporation and the violation was not reported to the commissioner in a timely manner.

Subd. 4. Fine. In addition to or in lieu of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a civil fine according to section 45.027, subdivision 6.

Subd. 5. Other authority of the commissioner. If a license lapses, is surrendered, withdrawn, terminated, or otherwise becomes ineffective, the commissioner may institute a proceeding under this subdivision within two years after the license was last effective and enter a revocation or suspension order as of the last date on which the license was in effect, or impose a civil penalty as provided for in section 45.027, subdivision 6.

Subd. 6. Conditions for relicensure. A revocation of a license prohibits the licensee from making a new application for a license for at least two years from the effective date of the revocation. Further, the commissioner shall, as a condition of reapplication, require the applicant to obtain a performance bond issued by an insurer authorized to transact business in this state in the amount of $20,000 or a greater amount the commissioner considers appropriate for the protection of citizens of this state in the event the commissioner grants the application. The bond must be filed with the commissioner, with the state of Minnesota as obligee, conditioned for the prompt payment to any aggrieved person entitled to payment of any amounts received by the licensee or to protect any aggrieved person from loss resulting from fraudulent, deceptive, dishonest, or other prohibited practices arising out of any transaction when the licensee was licensed or performed acts for which a license is required under this chapter. The bond remains operative for as long as that licensee is licensed. The bond required by this subdivision must provide coverage for all matters arising during the period of licensure.

HIST: 2001 c 117 art 1 s 14

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 14, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.44 Tax clearance certificate.

60K.44 Tax clearance certificate.

Subdivision 1. Requirement for issuance or renewal of license. In addition to the provisions of section 60K.43, the commissioner may not issue or renew a license if the commissioner of revenue notifies the commissioner and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The commissioner may issue or renew the license only if:

(1) the commissioner of revenue issues a tax clearance certificate; and

(2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance certificate to the commissioner.

The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes; and

(2) "delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

Subd. 3. Contested case hearing. In lieu of the notice and hearing requirements of section 60K.43, when a licensee or applicant is required to obtain a clearance certificate under this section, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in subdivision 1. The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the office of administrative hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

Subd. 4. Identification required. The commissioner shall require all licensees or applicants to provide their social security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the commissioner must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, social security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

HIST: 2001 c 117 art 1 s 15

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 15, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.45 Surrender of license.

60K.45 Surrender of license.

The commissioner shall promptly notify the licensee and all appointing insurers, where applicable, of any suspension, revocation, or termination of the licensee's producer license by the commissioner. Upon receipt of the notice of suspension or revocation of a license, the licensee shall immediately deliver it to the commissioner.

HIST: 2001 c 117 art 1 s 16

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 16, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.46 Required acts.

60K.46 Required acts.

Subdivision 1. Personal solicitation of insurance sales. (a) For the purpose of this section, "personal solicitation" means any contact by a producer, or any person acting on behalf of a producer, made for the purpose of selling or attempting to sell insurance, when either the producer or the person acting for the producer contacts the buyer in person, by telephone, or by electronic means, except:

(1) an attempted sale in which the buyer personally knows the identity of the producer, the name of the general agency, if any, which the producer represents, and the fact that the producer is an insurance producer;

(2) an attempted sale in which the prospective purchaser of insurance initiated the contact; or

(3) a personal contact which takes place at the producer's place of business.

(b) Before a personal solicitation, the producer or person acting for a producer shall, at the time of initial personal contact with the potential buyer, clearly and expressly disclose in writing:

(1) the name of the person making the contact;

(2) the name of the producer, general agency, or insurer that the person represents; and

(3) the fact that the producer, agency, or insurer is in the business of selling insurance.

If the initial personal contact is made by telephone, the disclosures required by this subdivision need not be made in writing.

Subd. 2. Fees for services. No person shall charge a fee for any services rendered in connection with the solicitation, negotiation, or servicing of any insurance contract unless:

(1) before rendering the services, a written statement is provided disclosing:

(i) the services for which fees are charged;

(ii) the amount of the fees;

(iii) that the fees are charged in addition to premiums; and

(iv) that premiums include a commission; and

(2) all fees charged are reasonable in relation to the services rendered.

Subd. 3. Commissions or compensation. A duly licensed producer may pay commissions or assign or direct that commissions be paid to a partnership of which the producer is a member, employee, or agent, or to a corporation of which the producer is an officer, employee, or agent.

Subd. 4. Suitability of insurance. In recommending the purchase of any life, endowment, individual accident and sickness, long-term care, annuity, life-endowment, or Medicare supplement insurance to a customer, a producer must have reasonable grounds for believing that the recommendation is suitable for the customer and must make reasonable inquiries to determine suitability. The suitability of a recommended purchase of insurance will be determined by reference to the totality of the particular customer's circumstances, including, but not limited to, the customer's income, the customer's need for insurance, and the values, benefits, and costs of the customer's existing insurance program, if any, when compared to the values, benefits, and costs of the recommended policy or policies. This subdivision does not apply to limited lines insurance under section 60K.38, subdivision 1, paragraph (c).

Subd. 5. Premiums. All premiums or other money received by a producer from an insured or applicant for insurance must be promptly deposited directly in a business checking, savings, or other similar account maintained by the producer or agency, unless the money is forwarded directly to the designated insurer.

Subd. 6. Privacy of insured. Except as otherwise provided by law, no insurance producer may disclose or cause to be disclosed to any other person the identity of a person insured through the producer without the consent of the insured.

Subd. 7. Altering existing policies; written binders required. An insurance producer having express authority to bind coverage, who orally agrees on behalf of an insurer to provide insurance coverage, or to alter an existing insurance agreement, shall execute and deliver a written memorandum or binder containing the terms of the oral agreement to the insured within three business days from the time the oral agreement is entered.

HIST: 2001 c 117 art 1 s 17

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 17, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.47 Liability for placing insurance in unauthorized company.

60K.47 Liability for placing insurance in unauthorized company.

Any person, whether or not licensed as an insurance producer, who participates in any manner in the sale of any insurance policy or certificate, or any other contract providing benefits, for or on behalf of any company that is required to be, but that is not authorized to engage in the business of insurance in this state, other than pursuant to sections 60A.195 to 60A.209, is personally liable for all premiums, whether earned or unearned, paid by the insured, and the premiums may be recovered by the insured. In addition, that person is personally liable for any loss the insured has sustained or may sustain if the loss is one resulting from a risk or hazard covered in the issued policy, certificate, or contract, or which would have been covered if the policy, certificate, or contract had been issued to the purchaser of the insurance.

HIST: 2001 c 117 art 1 s 18

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 18, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.48 Commissions.

60K.48 Commissions.

Subdivision 1. Payment prohibited. An insurance company or insurance producer shall not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under sections 60K.31 to 60K.57 and is not so licensed.

Subd. 2. Acceptance prohibited. A person shall not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this state if that person is required to be licensed under sections 60K.31 to 60K.57 and is not so licensed.

Subd. 3. Exceptions. (a) Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this state if the person was required to be licensed under sections 60K.31 to 60K.57 at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(b) An insurer or insurance producer may pay or assign commissions, service fees, brokerages, or other valuable consideration to an insurance agency or to persons who do not sell, solicit, or negotiate insurance in this state, unless the payment would constitute an illegal rebate or otherwise violate section 72A.20, subdivision 10. A duly licensed producer may pay commissions or assign or direct that commissions be paid to a partnership of which the producer is a member, employee, or agent, or to a corporation of which the agent is an officer, employee, or agent.

HIST: 2001 c 117 art 1 s 19

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 19, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.49 Appointments.

60K.49 Appointments.

Subdivision 1. Agent of insurer. A person performing acts requiring a producer license under this chapter is at all times the agent of the insurer and not the insured.

Subd. 2. Requirements. Except as described in subdivision 3, a licensed insurance producer shall not engage in the business of insurance with an insurer unless the producer either:

(1) has been appointed by that insurer; or

(2) has the permission of the insurer to transact business on its behalf and obtains an appointment from the insurer within 15 days after the first application is submitted to the insurer.

Subd. 3. Exception. A licensed insurance producer may, in response to the needs of a customer, procure insurance in a class of insurance for which the producer is licensed from an insurer by which the producer is not appointed, if the transaction is consummated through an appointed agent of the insurer.

Subd. 4. Procedure. To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the commissioner, a notice of appointment within 15 days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request. No insurer shall appoint a producer until the producer obtains a license under this chapter.

Subd. 5. Eligibility. Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time not to exceed 30 days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer within five days of its determination.

Subd. 6. Fees. An insurer shall pay an appointment fee, in the amount and method of payment set forth in section 60A.14, subdivision 1, for each insurance producer appointed by the insurer.

Subd. 7. Period of effectiveness. Appointments shall remain in force until voluntarily terminated by the insurer or the producer, or until the license of the producer has been terminated for any reason. An insurer may terminate the appointment at any time by notifying the commissioner and the producer under section 60K.51. If the insurer does not specify an effective date, the termination is effective on the date the notice is received by the commissioner. Within 30 days after the insurer gives notice to the commissioner, the insurer shall furnish the producer with a current statement of the producer's commission account.

HIST: 2001 c 117 art 1 s 20

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 20, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.50 Limitation on appointments.

60K.50 Limitation on appointments.

No insurer or representative of an insurer shall knowingly appoint a producer who is known to the insurer or representative to have engaged in any of the activities in section 60K.43 or to be otherwise unqualified or unfit. Upon discovery by the insurer or a representative of the insurer that an appointed producer has engaged in any of the activities in section 60K.43 or is otherwise unqualified or unfit, the insurer shall immediately terminate the appointment and notify the commissioner as set forth in section 60K.51. No insurer shall employ a producer whose license has been revoked.

HIST: 2001 c 117 art 1 s 21

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 21, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.51 Notification to commissioner of termination.

60K.51 Notification to commissioner of termination.

Subdivision 1. Termination for cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner within 30 days following the effective date of the termination, using a format acceptable to the commissioner, if the reason for termination is one of the reasons set forth in section 60K.43 or the insurer has knowledge that the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in section 60K.43. Upon the written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

Subd. 2. Termination without cause. An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in section 60K.43 shall notify the commissioner within 30 days following the effective date of the termination, using a format acceptable to the commissioner. Upon written request of the commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

Subd. 3. Ongoing notification requirement. The insurer or the authorized representative of the insurer shall promptly notify the commissioner in a format acceptable to the commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the commissioner under subdivision 1 had the insurer then known of its existence.

Subd. 4. Copy of notification to be provided to producer. (a) Within 15 days after making the notification required by subdivisions 1 to 3, the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons listed in section 60K.43, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.

(b) Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer. The comments become a part of the commissioner's file and must accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subdivision 6.

Subd. 5. Immunities. (a) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the commissioner, or an organization of which the commissioner is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies is not subject to civil liability, and no civil cause of action arises against these entities or their respective agents or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the commissioner, from an insurer or producer. The immunity granted in this subdivision extends to a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subdivision 1 was reported to the commissioner, provided that the propriety of any termination for cause under subdivision 1 is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(b) In any action brought against a person that may have immunity under paragraph (a) for making any statement required by this section or providing any information relating to any statement that may be requested by the commissioner, the party bringing the action shall plead specifically in any allegation that paragraph (a) does not apply because the person making the statement or providing the information did so with actual malice.

(c) Paragraph (a) or (b) does not abrogate or modify any existing statutory or common law privileges or immunities.

Subd. 6. Classification of investigative data. Any documents, materials, or other information in the control or possession of the department of commerce that is furnished by an insurer, producer, or an employee or agent of an insurer or producer acting on behalf of the insurer or producer, or obtained by the commissioner in an investigation pursuant to this section is classified as confidential or private data pursuant to section 13.41, subdivision 2.

HIST: 2001 c 117 art 1 s 22

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 22, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.52 Use and sharing of licensing and investigative data.

60K.52 Use and sharing of licensing and investigative data.

Subdivision 1. Commissioner's authority. In order to assist in the performance of the commissioner's duties under sections 60K.31 to 60K.57, the commissioner:

(1) may share licensing data or any active or inactive investigative data with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities if the recipient agrees to maintain the data in a manner consistent with its data classification;

(2) may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) may enter into agreements governing sharing and use of information consistent with this subdivision.

No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information occurs as a result of disclosure to the commissioner under this section or as a result of sharing as authorized in this subdivision.

Nothing in sections 60K.31 to 60K.57 prohibits the commissioner from releasing information concerning final, adjudicated actions, including for-cause terminations, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries of the National Association of Insurance Commissioners.

Subd. 2. Penalties for failing to report. An insurer, the authorized representative of the insurer, or a producer that fails to report as required under this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with section 45.027.

HIST: 2001 c 117 art 1 s 23

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 23, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.53 Reciprocity.

60K.53 Reciprocity.

Subdivision 1. Nonresident license waiver. The commissioner shall waive any requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by section 60K.39, if the applicant's home state awards nonresident licenses to residents of this state on the same basis.

Subd. 2. Continuing education requirements. A nonresident producer's satisfaction of that person's home state's continuing education requirements for licensed insurance producers constitutes satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

HIST: 2001 c 117 art 1 s 24

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 24, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.54 Reporting of actions.

60K.54 Reporting of actions.

Subdivision 1. Administrative actions. A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state within 30 days of the final disposition of the matter. This report must include a copy of the order, consent to order, or other relevant legal documents.

Subd. 2. Criminal prosecutions. Within 30 days of the initial pretrial hearing date, a producer shall report to the commissioner any criminal prosecution of the producer taken in any jurisdiction. The report must include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents. In addition, a producer shall report to the commissioner within ten days any conviction, guilty plea, or plea of nolo contendere to any felony or gross misdemeanor.

HIST: 2001 c 117 art 1 s 25

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 25, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.55 Fees.

60K.55 Fees.

Subdivision 1. Renewal fees. Each producer licensed under this chapter shall pay a renewal fee as prescribed by subdivision 2.

Subd. 2. Licensing fees. (a) In addition to fees provided for examinations, each insurance producer licensed under this chapter shall pay to the commissioner a fee of:

(1) $40 for an initial life, accident and health, property, or casualty license issued to an individual insurance producer, and a fee of $40 for each renewal;

(2) $75 for an initial variable life and variable annuity license issued to an individual insurance producer, and a fee of $50 for each renewal;

(3) $80 for an initial personal lines license issued to an individual insurance producer, and a fee of $80 for each renewal;

(4) $80 for an initial limited lines license issued to an individual insurance producer, and a fee of $80 for each renewal;

(5) $200 for an initial license issued to a business entity, and a fee of $150 for each renewal; and

(6) $500 for an initial surplus lines license, and a fee of $500 for each renewal.

(b) Initial licenses issued under this chapter are valid for a period not to exceed 24 months and expire on October 31 of the renewal year assigned by the commissioner. Each renewal insurance producer license is valid for a period of 24 months. Licensees who submit renewal applications postmarked or delivered on or before October 15 of the renewal year may continue to transact business whether or not the renewal license has been received by November 1. Licensees who submit applications postmarked or delivered after October 15 of the renewal year must not transact business after the expiration date of the license until the renewal license has been received.

(c) All fees are nonreturnable, except that an overpayment of any fee may be refunded upon proper application.

HIST: 2001 c 117 art 1 s 26

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 26, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.



Section 60K.56 Continuing insurance education.

60K.56 Continuing insurance education.

Subdivision 1. Definition. For the purposes of this section, "course" means a course, program of instruction, or seminar of continuing insurance education. A "professional designation examination" means a written, proctored, and graded examination the passage of which leads to a bona fide insurance or financial planning professional designation used by insurance producers.

Subd. 2. Applicability. This section applies to all natural persons licensed by this state to sell lines of insurance for which licensing examinations are required.

Subd. 3. Exemptions. This section does not apply to persons soliciting or selling solely on behalf of companies organized and operating according to chapter 67A.

Subd. 4. Powers of the commissioner. (a) The commissioner shall make the final determination as to accreditation and assignment of credit hours for courses.

(b) The commissioner shall adopt procedures for reporting compliance with the minimum education requirement.

(c) The commissioner shall adopt rules according to chapter 14 to carry out the purposes of this section.

Subd. 5. Criteria for course accreditation. (a) The commissioner may accredit a course only to the extent it is designed to impart substantive and procedural knowledge of the insurance field. The burden of demonstrating that the course satisfies this requirement is on the individual or organization seeking accreditation. The commissioner shall approve any educational program approved by Minnesota Continuing Legal Education relating to the insurance field. The commissioner is authorized to establish a procedure for renewal of course accreditation.

(b) The commissioner shall approve or disapprove professional designation examinations that are recommended for approval by the advisory task force. In order for an insurance producer to receive full continuing education credit for a professional designation examination, the producer must pass the examination. A producer may not receive credit for classroom instruction preparing for the professional designation examination and also receive continuing education credit for passing the professional designation examination.

(c) The commissioner may not accredit a course:

(1) that is designed to prepare students for a license examination;

(2) in mechanical office or business skills, including typing, speedreading, use of calculators, or other machines or equipment;

(3) in sales promotion, including meetings held in conjunction with the general business of the licensed agent; or

(4) in motivation, the art of selling, psychology, or time management.

Subd. 6. Minimum education requirement. Each person subject to this section shall complete a minimum of 30 credit hours of courses accredited by the commissioner during each 24-month licensing period. Any person whose initial licensing period extends more than six months shall complete 15 hours of courses accredited by the commissioner during the initial license period. Any person teaching or lecturing at an accredited course qualifies for 1-1/2 times the number of credit hours that would be granted to a person completing the accredited course. No more than 15 credit hours per licensing period may be credited to a person for courses sponsored by, offered by, or affiliated with an insurance company or its agents. Courses sponsored by, offered by, or affiliated with an insurance company or agent may restrict its students to agents of the company or agency.

Subd. 7. Waiver of requirements. (a) The commissioner may grant a waiver or an extension of time up to 90 days to complete the minimum education requirement to an individual upon a showing of good cause. It is the licensed person's responsibility to request a waiver or extension on a form prescribed by the commissioner. As of the day the licensed person properly files a request for a waiver or extension, the license remains in effect until the commissioner notifies the licensed person of the commissioner's decision. The commissioner may approve a waiver or extension subject to any reasonable conditions. The person's license remains in effect during the compliance period determined by the commissioner. If the licensed person fails to comply with any reasonable conditions imposed by the commissioner, the commissioner shall terminate the license. If the request for a waiver or extension is denied by the commissioner, the licensed person shall have 30 days within which to satisfy the minimum education requirement involved in the request for a waiver or extension. If the minimum education requirement is not satisfied within the compliance period, the commissioner shall terminate the person's license.

(b) Upon application on a form prescribed by the commissioner, the commissioner may grant a waiver of the minimum education requirement to a licensee who is no longer actively engaged in the solicitation and sale of insurance. A licensed person seeking a waiver from the requirements of this section may be required to submit information to the commissioner that substantiates the person's retirement or inactive status. A licensed person receiving a waiver from the commissioner may maintain and renew a license but may not solicit or sell new insurance business while this waiver is in effect. A licensee may, for a fee, continue to service an insurance policy for which the licensee is the producer of record, if the policy is in force at the time the waiver is granted. An insurer may not terminate a service contract or refuse to pay compensation because the waiver does not allow the licensee to solicit or sell new insurance.

For the purposes of receiving renewal commissions and other benefits or compensation from insurers, an agent receiving a waiver under this paragraph is considered to be the holder of a valid insurance producer license in this state.

Subd. 8. Reporting. (a) After completing the minimum education requirement, each person subject to this section shall file or cause to be filed a compliance report in accordance with the procedures adopted by the commissioner. The compliance report must not claim credit for continuing education not actually completed at the date of filing the report.

(b) An institution offering an accredited course shall comply with the procedure for reporting compliance adopted by the commissioner.

(c) If a person subject to this section completes a nonaccredited course, that person may submit a written report to the advisory committee accompanied by a fee of not more than $10 payable to the state of Minnesota for deposit in the general fund. This report must be accompanied by proof satisfactory to the commissioner that the person has completed the minimum education requirement for the annual period during which the nonaccredited course was completed. Upon the recommendation of the advisory committee that the course satisfies the criteria for course accreditation, the commissioner may approve the nonaccredited course and shall so inform the person. If the nonaccredited course is approved by the commissioner, it may be used to satisfy the minimum education requirement for the person's next annual compliance period.

Subd. 9. Enforcement. If a person subject to this section fails to complete the minimum education or reporting requirement or to pay the prescribed fees for any licensing period, no license may be renewed or continued in force for that person for any class of insurance beginning June 1 of the year due and that person may not act as an insurance producer until the person has demonstrated to the satisfaction of the commissioner that all requirements of this section have been complied with or that a waiver or extension has been obtained.

HIST: 2001 c 117 art 1 s 27

* NOTE: This section, as added by Laws 2001, chapter 117, *article 1, section 27, is effective July 1, 2002. Laws 2001, *chapter 117, article 1, section 29.






Chapter 60L Investments of Insurers

Section 60L.01 Definitions.

60L.01 Definitions.

Subdivision 1. Application. For purposes of sections 60L.01 to 60L.15, the definitions in subdivisions 2 to 15 have the meanings given them.

Subd. 2. Admitted assets. "Admitted assets" means the assets as shown by an insurer's financial statement most recently required to be filed with the commissioner, or such other financial statement required to be filed with the commissioner as the context may require, but excluding assets allocated to separate accounts. For these purposes, assets must be valued according to valuation regulations prescribed by the National Association of Insurance Commissioners and procedures adopted by the National Association of Insurance Commissioners' financial condition Ex.4 subcommittee if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. For purposes of any other investment limitation based on the amount of the admitted assets of a life insurer governed by sections 60L.01 to 60L.15, "admitted assets" has the meaning given under this subdivision.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Derivative instrument. "Derivative instrument" means an item appropriately reported in schedule DB, derivative instruments, or schedule DC, insurance futures and insurance futures options, of an insurer's statutory financial statement, or successor schedules, as provided under applicable annual statement instructions or statutory accounting guidelines.

Subd. 5. Derivative transaction. "Derivative transaction" means a transaction involving the use of one or more derivative instruments.

Subd. 6. Government sponsored enterprise. "Government sponsored enterprise" means a governmental agency, a corporation, limited liability company, association, partnership, joint stock company, joint venture, trust, or other entity or instrumentality organized under the laws of the United States to accomplish a public policy or other governmental purpose.

Subd. 7. Income generation. "Income generation" means a derivative transaction involving the writing of covered options, caps, or floors that is intended to generate income or enhance return.

Subd. 8. Insurer. "Insurer" means a domestic insurance company, including a fraternal benefit society.

Subd. 9. Lower grade investment. "Lower grade investment" means a rated credit instrument or debt-like preferred stock rated 4, 5, or 6 by the Securities Valuation Office of the National Association of Insurance Commissioners or any successor office.

Subd. 10. Medium grade investment. "Medium grade investment" means a rated credit instrument or debt-like preferred stock rated 3 by the Securities Valuation Office of the National Association of Insurance Commissioners or any successor office.

Subd. 11. Minimum asset requirement. "Minimum asset requirement" means: (1) in the case of an insurer other than a life insurer, the sum of an insurer's liabilities and its minimum financial security benchmark; and (2) in the case of a life insurer, the sum of the insurer's liabilities, other than the asset valuation reserve, voluntary investment reserves and liabilities on separate accounts, and its minimum financial security benchmark.

Subd. 12. Minimum financial security benchmark. "Minimum financial security benchmark" means the amount an insurer is required to have under section 60L.03.

Subd. 13. Nationally recognized statistical rating organization. "Nationally recognized statistical rating organization" means a rating organization so designated by the Securities and Exchange Commission of the United States and that has applied to, and whose status as a nationally recognized statistical rating organization has been confirmed by, the Securities Valuation Office of the National Association of Insurance Commissioners, or any other rating organization approved by the commissioner as a nationally recognized statistical rating organization for purposes of sections 60L.01 to 60L.15.

Subd. 13a. Replicated investment position. "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision.

Subd. 14. Replication transaction. "Replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under sections 60L.01 to 60L.15. A derivative transaction that is entered into as a hedging transaction is not considered a replication transaction.

Subd. 15. SVO listed mutual fund. "SVO listed mutual fund" means a money market mutual fund or short-term bond fund that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, and that has been determined by the Securities Valuation Office of the National Association of Insurance Commissioners to be eligible for special reserve and reporting treatment other than as common stock.

HIST: 1998 c 319 s 1; 2001 c 131 s 7,8



Section 60L.02 Requirements.

60L.02 Requirements.

Subdivision 1. Life insurers. In order to be eligible to be governed by sections 60L.01 to 60L.15, a life insurer must meet the following requirements:

(a) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year:

(1) total admitted assets of at least $2,000,000,000;

(2) a total amount of capital plus surplus of at least $200,000,000; and

(3) a total amount of capital plus surplus plus asset valuation reserve of at least $250,000,000.

(b) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year, total adjusted capital equal to or greater than 200 percent of company action level risk-based capital, as defined in section 60A.60, subdivision 11. For purposes of this subdivision, "total adjusted capital" means total adjusted capital as defined in section 60A.60, subdivision 14, adjusted to deduct the value of capital notes and surplus notes as provided in the risk-based instructions as defined in section 60A.60, subdivision 10.

(c) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the mean of the ratio, calculated as of the end of each of the five immediately preceding calendar years, of total adjusted capital to company action level risk-based capital, as defined in section 60A.60, subdivision 11, must equal at least 2.0.

Subd. 2. Other insurers. In order to be eligible to be governed by sections 60L.01 to 60L.15, an insurer other than a life insurer must meet the following requirements:

(a) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year:

(1) total admitted assets of at least $2,000,000,000; and

(2) a total amount of capital plus surplus of at least $200,000,000.

(b) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the insurer shall have had, as of the end of the immediately preceding calendar year, total adjusted capital equal to or greater than company action level risk-based capital, as defined in section 60A.60, subdivision 11. For purposes of this subdivision, "total adjusted capital" means total adjusted capital as defined in section 60A.60, subdivision 14, adjusted to deduct the value of capital notes and surplus notes as provided in the risk-based instructions as defined in section 60A.60, subdivision 10.

(c) For each calendar year during which sections 60L.01 to 60L.15 apply to the insurer, the mean of the ratio, calculated as of the end of each of the five immediately preceding calendar years, of total adjusted capital to company action level risk-based capital, as defined in section 60A.60, subdivision 11, must equal at least 1.0.

(d) An insurer is considered to have met the requirements of this subdivision and subdivision 3 if the insurer participates in a 100 percent reinsurance pooling agreement which substantially affects the solvency and integrity of its reserves and cedes all of its direct and assumed business to the pool, and where the insurer with the largest share of pooled business subject to the agreement meets the requirements of this subdivision and subdivision 3.

Subd. 3. Additional requirements. (a) In order to be eligible to be governed by sections 60L.01 to 60L.15, the insurer must meet the requirements specified under this subdivision.

(b) The insurer shall:

(1) have been in continuous operation for a minimum of five years; and

(2) maintain a minimum claims-paying, financial strength, or equivalent rating from at least one nationally recognized statistical rating organization in one of the organization's three highest rating categories for the time period during which sections 60L.01 to 60L.15 apply to the insurer. For purposes of this subdivision, the rating must be based on a review of the insurer by the nationally recognized statistical rating organization with the cooperation of the insurer; must not depend on a guarantee or other credit enhancement from another entity; and must not be modified or otherwise qualified to show dependence of the rating on the performance or a contractual obligation of, or the insurer's affiliation with, another insurer.

(c) The insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer shall employ at least one individual as a professional investment manager for the insurer's investments whom the board of directors or trustees of the insurer finds is qualified on the basis of experience, education or training, competence, personal integrity, and who conducts professional investment management activities in accordance with the Code of Ethics and Standards of Professional Conduct of the Association for Investment Management and Research. For purposes of complying with this paragraph, an employee of an affiliate may only be used if they are responsible for managing the insurer's investments.

(d) The board of directors of the insurer must annually adopt a resolution finding that the insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer has employed a professional investment manager for the insurer's investments with sufficient expertise and has sufficient other resources to implement and monitor the insurer's investment policies and strategies.

(e) In the report required under section 60A.129, subdivision 3, paragraph (l), the insurer's independent auditor shall not have identified any significant deficiencies in the insurer's internal control structure related to investments during any of the five years immediately preceding the date on which sections 60L.01 to 60L.15 begin to apply to the insurer, and as long as sections 60L.01 to 60L.15 apply to the insurer.

Subd. 4. Resolutions. Before sections 60L.01 to 60L.15 apply to an insurer, the board of directors of the insurer must adopt the following resolutions:

(1) a resolution finding that the insurer or an affiliate, as defined in section 60D.15, subdivision 2, of the insurer has employed a professional investment manager for the insurer's investments with sufficient expertise and has sufficient other resources to implement and monitor the insurer's investment policies and strategies; and

(2) a resolution electing that sections 60L.01 to 60L.15 apply to the insurer.

Subd. 5. Commissioner review. Sections 60L.01 to 60L.15 do not govern an insurer unless the insurer has notified the commissioner in writing of its intention that sections 60L.01 to 60L.15 will govern the insurer at least 30 days before applying sections 60L.01 to 60L.15 to its investment policies, or a shorter period of time as the commissioner permits, and the commissioner has not disapproved the governing of the insurer by sections 60L.01 to 60L.15 within this period.

Subd. 6. Substitution of law. When sections 60L.01 to 60L.15 begin to govern an insurer, then, in the case of a life insurer, sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315; and, in the case of an insurer other than a life insurer, section 60A.11, do not apply to an insurer.

Subd. 7. Termination. (a) After sections 60L.01 to 60L.15 begin to govern an insurer, sections 60L.01 to 60L.15 apply to the insurer unless:

(1) the insurer has ceased to comply with the requirements of:

(i) subdivision 1, if the insurer is a life insurer;

(ii) subdivision 2, if the insurer is other than a life insurer; or

(iii) subdivision 3

and the insurer has failed to bring itself back into compliance with the requirements of the applicable subdivisions within 30 days of ceasing to comply; or

(2) the commissioner has issued an order under section 60L.14, subdivision 2, that sections 60L.01 to 60L.15 no longer govern the insurer, regardless of whether the insurer is contesting the order; or

(3) all of the following conditions have been met:

(i) the insurer's board of directors has adopted a resolution electing that sections 60L.01 to 60L.15 no longer apply to its investments and investment practices;

(ii) the insurer has notified the commissioner in writing of its intention that sections 60L.01 to 60L.15 no longer apply to the insurer's investments and investment practices; and

(iii) during the period ending 30 days after the receipt by the commissioner of the written notice, the commissioner has not issued an order under section 60L.14 prohibiting the insurer from ceasing to comply with sections 60L.01 to 60L.15.

(b) An insurer may not elect more than once in a 12-month period that sections 60L.01 to 60L.15 do not apply to the insurer's investments and investment practices.

(c) An investment which is held as an admitted asset by an insurer on the date on which sections 60L.01 to 60L.15 cease to govern the insurer and which qualified as an admitted asset immediately before the date remains qualified as an admitted asset of the insurer.

(d) If sufficient voting securities of the insurer or an affiliate are acquired to require a filing under section 60D.17, sections 60L.01 to 60L.15 cease to apply to the insurer 30 days following the completion of the acquisition of voting securities. If the board of directors of the insurer desires the insurer to continue to be governed by sections 60L.01 to 60L.15, it shall comply with the requirements of subdivision 4 and shall notify the commissioner as required under and subject to subdivision 5. If the notification is received within 30 days of the completion of the acquisition, the insurer is governed by sections 60L.01 to 60L.15 during the time period allowed for the commissioner's disapproval.

(e) When sections 60L.01 to 60L.15 cease to govern an insurer, then, in the case of a life insurer, sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315, and, in the case of an insurer other than a life insurer, section 60A.11, apply to the insurer.

Subd. 8. Conflict of laws. Sections 60L.01 to 60L.15 prevail over any other law, except section 60D.16, that authorizes an insurer to make a particular investment if the other law was enacted before August 1, 1998.

HIST: 1998 c 319 s 2; 1998 c 408 s 4,5



Section 60L.03 Minimum financial security benchmark.

60L.03 Minimum financial security benchmark.

Subdivision 1. Amount. Except as otherwise provided in subdivisions 2 and 3, the amount of the minimum financial security benchmark for an insurer is the greater of:

(1) the authorized control level risk-based capital applicable to the insurer as defined under section 60A.60, subdivision 11, clause (3); or

(2) the minimum capital or minimum surplus required for maintenance of an insurer's certificate of authority.

Subd. 2. Authorization by order. The commissioner may, according to the controlling factors specified in subdivision 6, establish by order a minimum financial security benchmark to apply to a specific insurer provided it is not less than the amount determined under subdivision 1.

Subd. 3. Additional authorization. The commissioner may establish a minimum financial security benchmark that is a multiple of authorized control level risk-based capital to apply to any class of insurers provided the amount established is not less than the amount specified under subdivision 1.

Subd. 4. Surplus. The commissioner shall determine the amount of surplus that constitutes an insurer's minimum financial security benchmark as an amount that will provide reasonable security against contingencies affecting the insurer's financial position that are not fully covered by reserves or by reinsurance.

Subd. 5. Types of contingencies. The commissioner shall consider the risks of:

(1) increases in the frequency or severity of losses beyond the levels contemplated by the rates charged;

(2) increases in expenses beyond those contemplated by the rates charged;

(3) decreases in the value of or the return on invested assets below those planned on;

(4) changes in economic conditions that would make liquidity more important than contemplated and would force untimely sale of assets or prevent timely investments;

(5) currency devaluation to which the insurer may be subject; and

(6) any other contingencies the commissioner can identify that may affect the insurer's operations.

Subd. 6. Controlling factors. In making the determination under subdivision 4, the commissioner shall take into account the following factors:

(1) the most reliable information available as to the magnitude of the various risks under subdivision 5;

(2) the extent to which the risks specified under subdivision 5 are independent of each other or are related, and whether any dependency is direct or inverse;

(3) the insurer's recent history of profits or losses;

(4) the extent to which the insurer has provided protection against the contingencies in other ways than the establishment of surplus, including redundancy of premiums, adjustability of contracts under their terms, investment valuation reserves whether voluntary or mandatory, appropriate reinsurance, the use of conservative actuarial assumptions to provide a margin of security, reserve adjustments in recognition of previous rate inadequacies, contingency or catastrophe reserves, diversification of assets, and underwriting risks;

(5) independent judgments of the soundness of the insurer's operations, as evidenced by the ratings of reliable professional financial reporting services; and

(6) any other relevant factors.

HIST: 1998 c 319 s 3



Section 60L.04 Authorized investments.

60L.04 Authorized investments.

Subdivision 1. Authorization. Subject to the provisions of sections 60L.01 to 60L.15, an insurer may loan or invest its funds, and may buy, sell, hold title to, possess, occupy, pledge, convey, manage, protect, insure, and deal with its investments, property, and other assets to the same extent as any other corporation or other person under the laws of this state or the United States.

Subd. 2. Board of directors; duties. With respect to all of the insurer's investments, the board of directors of an insurer shall exercise the judgment and care, under the circumstances then prevailing, that persons of reasonable prudence, discretion, and intelligence exercise in the management of a like enterprise, not in regard to speculating but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Investments must be of sufficient value, liquidity, and diversity to ensure the insurer's ability to meet its outstanding obligations based on reasonable assumptions as to new business production for current lines of business. As part of its exercise of judgment and care, the board of directors shall take into account the prudence evaluation criteria specified under section 60L.05.

Subd. 3. Internal controls. The insurer shall establish and implement internal controls and procedures to ensure compliance with investment policies and procedures to ensure that:

(1) the insurer's investment staff and any consultants used are reputable and capable;

(2) a periodic evaluation and monitoring process occurs for assessing the effectiveness of investment policy and strategies;

(3) management's performance is assessed in meeting the stated objectives within the investment policy; and

(4) appropriate analyses are undertaken of the degree to which asset cash flows are adequate to meet liability cash flows under different economic environments. The analyses must be conducted at least annually and make specific reference to economic conditions.

Subd. 4. Compliance. Compliance with sections 60L.01 to 60L.15 is determined in light of the facts and circumstances existing at the time of the insurer's decision or action and not by hindsight.

HIST: 1998 c 319 s 4



Section 60L.05 Prudence evaluation criteria.

60L.05 Prudence evaluation criteria.

The factors in clauses (1) to (12) shall be evaluated by the insurer and considered along with its business in determining whether an investment portfolio or investment policy is prudent. The commissioner shall consider the factors in clauses (1) to (12) before making a determination that an insurer's investment portfolio or investment policy is not prudent:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the fairness and reasonableness of the terms of an investment considering its probable risk and reward characteristics and relationship to the investment portfolio as a whole;

(5) the extent of the diversification of the insurer's investments among individual investments, classes of investments, industry concentrations, dates of maturity, and geographic areas;

(6) the quality and liquidity of investments in affiliates;

(7) the investment exposure to the following risks, quantified in a manner consistent with the insurer's acceptable risk level identified in section 60L.06, clause (8): liquidity; credit and default; systemic (market); interest rate; call, prepayment and extension; currency; and foreign sovereign;

(8) the amount of the insurer's assets, capital and surplus, premium writings, insurance in force, and other appropriate characteristics;

(9) the amount and adequacy of the insurer's reported liabilities;

(10) the relationship of the expected cash flows of the insurer's assets and liabilities, and the risk of adverse changes in the insurer's assets and liabilities;

(11) the adequacy of the insurer's capital and surplus to secure the risks and liabilities of the insurer; and

(12) any other factors relevant to whether an investment is prudent.

HIST: 1998 c 319 s 5



Section 60L.06 Insurer investment policy.

60L.06 Insurer investment policy.

In acquiring, investing, exchanging, holding, selling, and managing investments, an insurer shall establish and follow a written investment policy that must be reviewed and approved by the insurer's board of directors at least annually. The content and format of an insurer's investment policy are at the insurer's discretion, but must include written guidelines appropriate to the insurer's business as to the following:

(1) the general investment policy of the insurer containing policies, procedures, and controls covering all aspects of the investing function;

(2) quantified goals and objectives regarding the composition of classes of investments, including maximum internal limits;

(3) periodic evaluation of the investment portfolio as to its risk and reward characteristics. This clause does not preclude an insurer from the use of modern portfolio theory to manage its investments. For purposes of this section, "modern portfolio theory" means the collection of models and applications that prescribe the maximization of expected returns for a given level of aggregate risk as the primary objective of investment portfolio management;

(4) professional standards for the individuals making day-to-day investment decisions to ensure that investments are managed in an ethical and capable manner;

(5) the types of investments to be made and those to be avoided, based on their risk and reward characteristics and the insurer's level of experience with the investments;

(6) the relationship of classes of investments to the insurer's insurance products and liabilities;

(7) the manner in which the insurer intends to implement section 60L.05; and

(8) the level of risk, based on quantitative measures, appropriate for the insurer given the level of capitalization and expertise available to the insurer.

HIST: 1998 c 319 s 6



Section 60L.07 Authorized classes of investments.

60L.07 Authorized classes of investments.

The following classes of investments may be counted for the purposes specified in section 60L.11, whether they are made directly or as a participant in a partnership, joint venture, or limited liability company:

(1) cash in the direct possession of the insurer or on deposit with a financial institution regulated by any federal or state agency of the United States;

(2) bonds, debt-like preferred stock, and other evidences of indebtedness of governmental units in the United States or Canada, or the instrumentalities of the governmental units, or private business entities domiciled in the United States or Canada, including asset-backed securities and SVO listed mutual funds;

(3) loans secured by mortgages, trust deeds, or other security interests in real property located in the United States or Canada or secured by insurance against default issued by a government insurance corporation of the United States or Canada or by an insurer authorized to do business in this state;

(4) common stock or equity-like preferred stock or equity interests in any United States or Canadian business entity, or shares of mutual funds registered with the Securities and Exchange Commission of the United States under the Investment Company Act of 1940, other than SVO listed mutual funds;

(5) real property necessary for the convenient transaction of the insurer's business;

(6) real property and its fixtures, furniture, furnishings, and equipment in the United States or Canada, which produces or after suitable improvement can reasonably be expected to produce substantial income;

(7) loans, securities, or other investments of the types described in clauses (1) to (6) in countries other than the United States and Canada;

(8) bonds or other evidences of indebtedness of international development organizations of which the United States is a member;

(9) loans upon the security of the insurer's own policies in amounts that are adequately secured by the policies and that in no case exceed the surrender values of the policies;

(10) tangible personal property under contract of sale or lease under which contractual payments may reasonably be expected to return the principal of and provide earnings on the investment within its anticipated useful life;

(11) other investments authorized by the commissioner; and

(12) investments not otherwise permitted by this section, and not specifically prohibited by other law, to the extent of not more than five percent of the first $500,000,000 of the insurer's admitted assets plus ten percent of the insurer's admitted assets exceeding $500,000,000.

HIST: 1998 c 319 s 7



Section 60L.08 Limitations generally applicable.

60L.08 Limitations generally applicable.

Subdivision 1. Class limitations. For the purposes of section 60L.11, the following limitations on classes of investments apply:

(a) For investments authorized under section 60L.07, clause (2), and investments authorized under section 60L.07, clause (7), that are of the types described in section 60L.07, clause (2), the following restrictions apply:

(1) the aggregate amount of medium and lower grade investments may not exceed 20 percent of the insurer's admitted assets;

(2) the aggregate amount of lower grade investments may not exceed ten percent of the insurer's admitted assets;

(3) the aggregate amount of investments rated 5 or 6 by the SVO may not exceed five percent of the insurer's admitted assets;

(4) the aggregate amount of investments rated 6 by the SVO may not exceed one percent of the insurer's admitted assets; or

(5) the aggregate amount of medium and lower grade investments that receive as cash income less than the equivalent yield for United States Treasury issues with a comparative average life, may not exceed one percent of the insurer's admitted assets.

(b) Investments authorized under section 60L.07, clause (3), may not exceed 45 percent of admitted assets in the case of life insurers and 25 percent of admitted assets in the case of insurers other than life insurers.

(c) Investments authorized under section 60L.07, clause (4), other than subsidiaries of the types authorized under section 60A.11, subdivision 18, paragraph (a), clause (4); 60D.16; or 61A.281, may not exceed 20 percent of admitted assets in the case of life insurers and 25 percent of admitted assets in the case of insurers other than life insurers.

(d) Investments authorized under section 60L.07, clause (5), may not exceed ten percent of admitted assets.

(e) Investments authorized under section 60L.07, clause (6), may not exceed 20 percent of admitted assets in the case of life insurers, and ten percent of admitted assets in the case of insurers other than life insurers.

(f) Investments authorized under section 60L.07, clause (7), may not exceed 20 percent of admitted assets.

(g) Investments authorized under section 60L.07, clause (8), may not exceed two percent of admitted assets.

(h) Investments authorized under section 60L.07, clause (10), may not exceed two percent of admitted assets.

Subd. 2. Individual limitations. For purposes of determining compliance with section 60L.11, securities of a single issuer and its affiliates, other than the government of the United States and subsidiaries authorized under section 60A.11, subdivision 18, paragraph (a), clause (4); 60D.16; or 61A.281, may not exceed three percent of admitted assets in the case of life insurers, and five percent in the case of insurers other than life insurers. For purposes of this subdivision, in the case of asset-backed securities issued, assumed, insured, or guaranteed by a government-sponsored enterprise and secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity, the issuer is considered to be the asset or pool of assets.

Subd. 3. Investment subsidiaries. For purposes of determining compliance with this section, the admitted portion of assets of subsidiaries under section 60A.11, subdivision 18, paragraph (a) clause (4); 60D.16, subdivision 2, paragraph (b); or 61A.281, subdivision 5, are considered to be owned directly by the insurer and any other investors in proportion to the market value, or if there is no market, the reasonable value, of their interest in the subsidiaries.

Subd. 4. Effect of quantity limitations. To the extent that investments exceed the limitations specified under subdivisions 1 and 2, the excess may be assigned to the investment class authorized in section 60L.07, clause (12), until that limit is exhausted.

Subd. 5. Mutual funds, pooled investment vehicles, and other investment companies. If the commissioner considers it desirable in order to get a proper evaluation of the investment portfolio of an insurer, the commissioner may require that investments in mutual funds, pooled investment vehicles, or other investment companies be treated for purposes of sections 60L.01 to 60L.15, as if the investor owned directly its proportional share of the assets owned by the mutual fund, pooled investment vehicle, or investment company.

Subd. 6. Investment limitation computation. Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus must relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the commissioner.

Subd. 7. Replication transactions. (a) An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments contained in this section. So long as the insurer so complies with the limitations on investments contained in this section, then the insurer may count a replication transaction and any related investment of the insurer for the purposes specified in section 60L.11, to the extent the insurer has appropriately assigned the transaction or other investment to an investment class authorized in section 60L.07. An insurer shall not otherwise count replicated investment positions for the purposes specified in section 60L.11.

(b) If an investment position of the insurer includes a replicated investment position and exceeds an applicable limitation contained in this section, then the insurer may allocate part or all of the replicated investment position as follows for the purposes of calculating compliance with the limitations on investments and other requirements contained in sections 60L.01 to 60L.15: to the extent an insurer owns assets in excess of its minimum asset requirement, the insurer may deem a replicated investment position to be among such excess assets, but only to the extent that the replicated investment position does not cause the total positions represented by such excess assets to be greater than the total positions represented by such excess assets as would be permitted in the absence of the replicated investment position.

HIST: 1998 c 319 s 8; 1999 c 86 art 1 s 15; 2001 c 131 s 9



Section 60L.09 Protection against currency fluctuations.

60L.09 Protection against currency fluctuations.

An insurer doing business that requires it to make payments in different currencies shall have investments in securities in each of these currencies in an amount that independently of all other investments meets the requirements of sections 60L.01 to 60L.15 as applied separately to the insurer's obligations in each currency. The commissioner may by order exempt an insurer, or a class of insurers, from this requirement if the obligations in other currencies are small enough that no significant problem for financial solidity would be created by substantial fluctuations in relative currency values.

HIST: 1998 c 319 s 9



Section 60L.10 Prohibited investments.

60L.10 Prohibited investments.

Subdivision 1. Prohibitions. An insurer may not invest in investments that are prohibited for an insurer by law. The use of a derivative instrument for any purposes other than hedging, income generation, or replication is prohibited.

Subd. 2. Disposal of prohibited asset. A reasonable time, not to exceed five years, must be allowed for disposal of a prohibited investment in hardship cases if the investment is demonstrated by the insurer to have been legal when made, or the result of a mistake made in good faith, or if the commissioner determines that the sale of the asset would be contrary to the interests of insureds, creditors, or the general public.

HIST: 1998 c 319 s 10; 2001 c 131 s 10



Section 60L.11 Effect of investment restrictions.

60L.11 Effect of investment restrictions.

Subdivision 1. Invested assets. Invested assets may be counted toward satisfaction of the minimum asset requirement only so far as they are invested in compliance with sections 60L.01 to 60L.15 and orders issued by the commissioner. Assets other than invested assets may be counted toward satisfaction of the minimum asset requirement at admitted annual statement value.

Subd. 2. Admitted asset. An investment which is held as an admitted asset by an insurer on the date on which sections 60L.01 to 60L.15 begin to govern the insurer and which qualified as an admitted asset immediately before this date remain qualified as an admitted asset under sections 60L.01 to 60L.15.

Subd. 3. Acquired assets. Assets acquired in the bona fide enforcement of creditors' rights or in bona fide workouts or settlements of disputed claims may be counted for the purposes of subdivision 1 for five years after acquisition if real property and three years if not real property, even if they could not otherwise be counted under sections 60L.01 to 60L.15. The commissioner may allow reasonable extensions of these periods if replacement of the assets within the periods would not be possible without substantial loss.

Subd. 4. Liquidation and rehabilitation. If an insurer does not own, or is unable to apply toward compliance with sections 60L.01 to 60L.15, an amount of assets equal to its minimum asset requirement, the commissioner may consider it to be financially hazardous under section 60B.15; 60B.20; or 60G.20.

HIST: 1998 c 319 s 11



Section 60L.12 Reports and replies.

60L.12 Reports and replies.

Subdivision 1. Requirements. The commissioner may require any of the following from a person subject to regulation under sections 60L.01 to 60L.15:

(1) statements, reports, answers to questionnaires and other information, and evidence in whatever reasonable form the commissioner designates, and at reasonable intervals as the commissioner chooses;

(2) full explanation of the programming of any data storage or communication system in use; or

(3) that information from any books, records, electronic data processing systems, computers, or any other information storage system be made available to the commissioner at a reasonable time and in a reasonable manner.

Subd. 2. Forms. The commissioner may prescribe forms for the reports required under subdivision 1 and specify who shall execute or certify the reports. The forms for the reports required under subdivision 1 must be consistent, so far as practicable, with those prescribed by other jurisdictions.

Subd. 3. Accounting. The commissioner may prescribe reasonable minimum standards and techniques of accounting and data handling to ensure that timely and reliable information will exist and will be available to the commissioner.

Subd. 4. Prompt reply. Any officer, manager, or general agent of an insurer subject to sections 60L.01 to 60L.15, any person controlling or having a contract under which the person has a right to control the insurer, whether exclusively or otherwise, or a person with executive authority over or in charge of any segment of the insurer's affairs, shall reply promptly in writing or in other reasonably designated form, to a written inquiry from the commissioner requesting a reply.

Subd. 5. Verified communication. The commissioner may require that any communication made to the commissioner under this section be verified.

Subd. 6. No action for damages. A communication to the commissioner, or to an expert or consultant retained by the commissioner, required under sections 60L.01 to 60L.15, shall not subject the person making it to an action for damages for the communication in the absence of actual malice.

Subd. 7. Information. Notwithstanding subdivision 6, the commissioner may bring suit against any person providing information required under sections 60L.01 to 60L.15 that is not truthful and accurate.

HIST: 1998 c 319 s 12



Section 60L.13 Retention of experts.

60L.13 Retention of experts.

The commissioner may retain at the insurer's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the commissioner's staff as may be reasonably necessary to assist in reviewing the insurer's investments. Persons so retained are under the direction and control of the commissioner and shall act in a purely advisory capacity.

HIST: 1998 c 319 s 13



Section 60L.14 Commissioner's orders.

60L.14 Commissioner's orders.

Subdivision 1. Necessary changes. If the commissioner determines that an insurer's investment practices do not meet the requirements of sections 60L.01 to 60L.15, the commissioner may, after notification to the insurer of the commissioner's findings, order the insurer to make changes necessary to comply with the requirements of sections 60L.01 to 60L.15.

Subd. 2. Additional restrictions. If the commissioner determines that by reason of the financial condition, current investment practice, or current investment plan of an insurer, the interests of insureds, creditors, or the general public are or may be endangered, the commissioner may impose reasonable additional restrictions upon the admissibility or valuation of investments or may impose restrictions on the investment practices of an insurer, including prohibition, divestment, or requiring investments by insurers to be governed by section 60A.11 in the case of insurers other than life insurers, and sections 61A.28; 61A.282, subdivision 2; 61A.283; 61A.29; 61A.31; and 61A.315 in the case of life insurers.

Subd. 3. Additional assets. The commissioner may count toward satisfaction of the minimum asset requirement any assets in which an insurer is required to invest under the laws of a country other than the United States as a condition for doing business in that country if the commissioner finds that counting them does not endanger the interests of insureds, creditors, or the general public.

Subd. 4. Adjustments. If the commissioner is satisfied by evidence of the solidity of an insurer and the competence of management and its investment advisors, the commissioner, after a hearing, may by order adjust the class limitations under section 60L.08, for that insurer, to the extent that the commissioner is satisfied that the interests of insureds, creditors, and the public are sufficiently protected in other ways. Adjustments to the class limitations granted under section 60L.08, in aggregate, are limited to an amount equal to ten percent of the insurer's liabilities.

HIST: 1998 c 319 s 14



Section 60L.15 Administrative hearings.

60L.15 Administrative hearings.

Subdivision 1. Authorization. An insurer aggrieved by an order or any other act or failure to act of the commissioner regarding compliance with sections 60L.01 to 60L.15, may request a hearing by following the procedures of chapter 14.

Subd. 2. Private hearing. The commissioner shall hold hearings under this section privately unless the insurer requests a public hearing, in which case the hearing is public.

HIST: 1998 c 319 s 15






Chapter 61 Life Insurance

Section 61.01 Repealed, 1967 c 395 art 2 s 53

61.01 Repealed, 1967 c 395 art 2 s 53



Section 61.02 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31

61.02 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31



Section 61.03 Repealed, 1967 c 395 art 2 s 53

61.03 Repealed, 1967 c 395 art 2 s 53



Section 61.04 Repealed, 1967 c 395 art 2 s 53

61.04 Repealed, 1967 c 395 art 2 s 53



Section 61.05 Repealed, 1967 c 395 art 2 s 53

61.05 Repealed, 1967 c 395 art 2 s 53



Section 61.06 Repealed, 1967 c 395 art 2 s 53

61.06 Repealed, 1967 c 395 art 2 s 53



Section 61.07 Repealed, 1967 c 395 art 2 s 53

61.07 Repealed, 1967 c 395 art 2 s 53



Section 61.08 Repealed, 1967 c 395 art 2 s 53

61.08 Repealed, 1967 c 395 art 2 s 53



Section 61.09 Repealed, 1967 c 395 art 2 s 53

61.09 Repealed, 1967 c 395 art 2 s 53



Section 61.10 Repealed, 1967 c 395 art 2 s 53

61.10 Repealed, 1967 c 395 art 2 s 53



Section 61.11 Repealed, 1967 c 395 art 2 s 53

61.11 Repealed, 1967 c 395 art 2 s 53



Section 61.12 Repealed, 1967 c 395 art 2 s 53

61.12 Repealed, 1967 c 395 art 2 s 53



Section 61.13 Repealed, 1967 c 395 art 2 s 53

61.13 Repealed, 1967 c 395 art 2 s 53



Section 61.14 Repealed, 1967 c 395 art 2 s 53

61.14 Repealed, 1967 c 395 art 2 s 53



Section 61.141 Repealed, 1967 c 395 art 2 s 53

61.141 Repealed, 1967 c 395 art 2 s 53



Section 61.15 Repealed, 1967 c 395 art 2 s 53

61.15 Repealed, 1967 c 395 art 2 s 53



Section 61.16 Repealed, 1967 c 395 art 2 s 53

61.16 Repealed, 1967 c 395 art 2 s 53



Section 61.17 Repealed, 1967 c 395 art 2 s 53

61.17 Repealed, 1967 c 395 art 2 s 53



Section 61.18 Repealed, 1967 c 395 art 2 s 53

61.18 Repealed, 1967 c 395 art 2 s 53



Section 61.19 Repealed, 1947 c 182 s 16

61.19 Repealed, 1947 c 182 s 16



Section 61.20 Repealed, 1967 c 395 art 2 s 53

61.20 Repealed, 1967 c 395 art 2 s 53



Section 61.21 Repealed, 1967 c 395 art 2 s 53

61.21 Repealed, 1967 c 395 art 2 s 53



Section 61.22 Repealed, 1967 c 395 art 2 s 53

61.22 Repealed, 1967 c 395 art 2 s 53



Section 61.23 Repealed, 1967 c 395 art 2 s 53

61.23 Repealed, 1967 c 395 art 2 s 53



Section 61.24 Repealed, 1967 c 395 art 2 s 53

61.24 Repealed, 1967 c 395 art 2 s 53



Section 61.25 Repealed, 1967 c 395 art 2 s 53

61.25 Repealed, 1967 c 395 art 2 s 53



Section 61.26 Repealed, 1947 c 182 s 16

61.26 Repealed, 1947 c 182 s 16



Section 61.261 Repealed, 1967 c 395 art 2 s 53

61.261 Repealed, 1967 c 395 art 2 s 53



Section 61.262 Repealed, 1967 c 395 art 2 s 53

61.262 Repealed, 1967 c 395 art 2 s 53



Section 61.263 Repealed, 1967 c 395 art 2 s 53

61.263 Repealed, 1967 c 395 art 2 s 53



Section 61.264 Repealed, 1967 c 395 art 2 s 53

61.264 Repealed, 1967 c 395 art 2 s 53



Section 61.265 Repealed, 1967 c 395 art 2 s 53

61.265 Repealed, 1967 c 395 art 2 s 53



Section 61.266 Repealed, 1967 c 395 art 2 s 53

61.266 Repealed, 1967 c 395 art 2 s 53



Section 61.267 Repealed, 1967 c 395 art 2 s 53

61.267 Repealed, 1967 c 395 art 2 s 53



Section 61.27 Repealed, 1947 c 182 s 16

61.27 Repealed, 1947 c 182 s 16



Section 61.28 Repealed, 1947 c 182 s 16

61.28 Repealed, 1947 c 182 s 16



Section 61.281 Repealed, 1967 c 395 art 2 s 53

61.281 Repealed, 1967 c 395 art 2 s 53



Section 61.282 Repealed, 1967 c 395 art 2 s 53

61.282 Repealed, 1967 c 395 art 2 s 53



Section 61.283 Repealed, 1967 c 395 art 2 s 53

61.283 Repealed, 1967 c 395 art 2 s 53



Section 61.284 Repealed, 1967 c 395 art 2 s 53

61.284 Repealed, 1967 c 395 art 2 s 53



Section 61.285 Repealed, 1967 c 395 art 2 s 53

61.285 Repealed, 1967 c 395 art 2 s 53



Section 61.286 Repealed, 1967 c 395 art 2 s 53

61.286 Repealed, 1967 c 395 art 2 s 53



Section 61.287 Repealed, 1967 c 395 art 2 s 53

61.287 Repealed, 1967 c 395 art 2 s 53



Section 61.288 Repealed, 1967 c 395 art 2 s 53

61.288 Repealed, 1967 c 395 art 2 s 53



Section 61.29 Repealed, 1947 c 182 s 16

61.29 Repealed, 1947 c 182 s 16



Section 61.30 Repealed, 1967 c 395 art 2 s 53

61.30 Repealed, 1967 c 395 art 2 s 53



Section 61.31 Repealed, 1967 c 395 art 2 s 53

61.31 Repealed, 1967 c 395 art 2 s 53



Section 61.32 Repealed, 1967 c 395 art 2 s 53

61.32 Repealed, 1967 c 395 art 2 s 53



Section 61.33 Repealed, 1967 c 395 art 2 s 53

61.33 Repealed, 1967 c 395 art 2 s 53



Section 61.335 Repealed, 1967 c 395 art 2 s 53

61.335 Repealed, 1967 c 395 art 2 s 53



Section 61.34 Repealed, 1967 c 395 art 2 s 53

61.34 Repealed, 1967 c 395 art 2 s 53



Section 61.35 Repealed, 1947 c 182 s 16

61.35 Repealed, 1947 c 182 s 16



Section 61.36 Repealed, 1967 c 395 art 2 s 53

61.36 Repealed, 1967 c 395 art 2 s 53



Section 61.37 Repealed, 1967 c 395 art 2 s 53

61.37 Repealed, 1967 c 395 art 2 s 53



Section 61.38 Repealed, 1967 c 395 art 2 s 53

61.38 Repealed, 1967 c 395 art 2 s 53



Section 61.39 Repealed, 1967 c 395 art 2 s 53

61.39 Repealed, 1967 c 395 art 2 s 53



Section 61.40 Repealed, 1967 c 395 art 2 s 53

61.40 Repealed, 1967 c 395 art 2 s 53



Section 61.41 Repealed, 1967 c 395 art 2 s 53

61.41 Repealed, 1967 c 395 art 2 s 53



Section 61.42 Repealed, 1949 c 287 s 2

61.42 Repealed, 1949 c 287 s 2



Section 61.43 Repealed, 1967 c 395 art 2 s 53

61.43 Repealed, 1967 c 395 art 2 s 53



Section 61.44 Repealed, 1967 c 395 art 2 s 53

61.44 Repealed, 1967 c 395 art 2 s 53



Section 61.45 Repealed, 1967 c 395 art 2 s 53

61.45 Repealed, 1967 c 395 art 2 s 53



Section 61.46 Repealed, 1967 c 395 art 2 s 53

61.46 Repealed, 1967 c 395 art 2 s 53



Section 61.461 Repealed, 1967 c 395 art 2 s 53

61.461 Repealed, 1967 c 395 art 2 s 53



Section 61.462 Repealed, 1967 c 395 art 2 s 53

61.462 Repealed, 1967 c 395 art 2 s 53



Section 61.47 Repealed, 1967 c 395 art 2 s 53

61.47 Repealed, 1967 c 395 art 2 s 53



Section 61.48 Repealed, 1967 c 395 art 2 s 53

61.48 Repealed, 1967 c 395 art 2 s 53



Section 61.49 Repealed, 1967 c 395 art 2 s 53

61.49 Repealed, 1967 c 395 art 2 s 53



Section 61.50 Repealed, 1967 c 395 art 2 s 53

61.50 Repealed, 1967 c 395 art 2 s 53



Section 61.51 Repealed, 1967 c 395 art 2 s 53

61.51 Repealed, 1967 c 395 art 2 s 53



Section 61.52 Repealed, 1967 c 395 art 2 s 53

61.52 Repealed, 1967 c 395 art 2 s 53



Section 61.53 Repealed, 1967 c 395 art 2 s 53

61.53 Repealed, 1967 c 395 art 2 s 53



Section 61.54 Repealed, 1967 c 395 art 2 s 53

61.54 Repealed, 1967 c 395 art 2 s 53



Section 61.55 Repealed, 1967 c 395 art 2 s 53

61.55 Repealed, 1967 c 395 art 2 s 53



Section 61.56 Repealed, 1967 c 395 art 2 s 53

61.56 Repealed, 1967 c 395 art 2 s 53



Section 61.57 Repealed, 1967 c 395 art 2 s 53

61.57 Repealed, 1967 c 395 art 2 s 53



Section 61.58 Repealed, 1967 c 395 art 2 s 53

61.58 Repealed, 1967 c 395 art 2 s 53



Section 61.59 Repealed, 1967 c 395 art 2 s 53

61.59 Repealed, 1967 c 395 art 2 s 53



Section 61.60 Repealed, 1967 c 395 art 2 s 53

61.60 Repealed, 1967 c 395 art 2 s 53



Section 61.61 Repealed, 1967 c 395 art 2 s 53

61.61 Repealed, 1967 c 395 art 2 s 53



Section 61.62 Repealed, 1967 c 395 art 2 s 53

61.62 Repealed, 1967 c 395 art 2 s 53



Section 61.63 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31

61.63 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31



Section 61.64 Repealed, 1967 c 395 art 2 s 53

61.64 Repealed, 1967 c 395 art 2 s 53



Section 61.65 Repealed, 1967 c 395 art 2 s 53

61.65 Repealed, 1967 c 395 art 2 s 53



Section 61.66 Repealed, 1967 c 395 art 2 s 53

61.66 Repealed, 1967 c 395 art 2 s 53



Section 61.67 Repealed, 1967 c 395 art 2 s 53

61.67 Repealed, 1967 c 395 art 2 s 53



Section 61.68 Repealed, 1967 c 395 art 2 s 53

61.68 Repealed, 1967 c 395 art 2 s 53



Section 61.69 Repealed, 1967 c 395 art 2 s 53

61.69 Repealed, 1967 c 395 art 2 s 53



Section 61.70 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31

61.70 Repealed, 1967 c 395 art 2 s 53; 1969 c 7 s 31



Section 61.71 Repealed, 1967 c 395 art 2 s 53

61.71 Repealed, 1967 c 395 art 2 s 53






Chapter 61A Life Insurance

Section 61A.01 Life insurance company defined.

61A.01 Life insurance company defined.

Every corporation or association, domestic or foreign, operating upon any plan involving payment of money or other thing of value to policy or certificate holders, or members, or families, or representatives of either, conditioned upon the continuance or cessation of human life, or for the payment of endowments or annuities (except benevolent, fraternal, cooperative or secret societies of orders for the sole purpose of mutual welfare, protection and relief of their members and the payment of stipulated amounts, or the proceeds of assessments, to the families of deceased members), shall be deemed a life insurance company, and wherever used in this chapter, the terms "company," "life company," "corporation" or "association" shall be construed to mean life insurance company unless the context clearly indicates otherwise.

HIST: 1967 c 395 art 2 s 1



Section 61A.011 Interest on unpaid benefits.

61A.011 Interest on unpaid benefits.

Subdivision 1. General requirement. Notwithstanding any other provision of law, when any insurer, including a fraternal benefit society, admitted to transact life insurance in this state pays the proceeds of or payments under any policy of life insurance, individual or group, such insurer shall pay interest at a rate not less than the then current rate of interest on death proceeds left on deposit with the insurer, computed from the insured's death until the date of payment, on any such proceeds or payments payable to a beneficiary residing in this state, or to a beneficiary under a policy issued in this state, or to a beneficiary under a policy insuring a person resident in this state at the time of death. If the insurer has no established current rate of interest for death proceeds left on deposit with the insurer, then the rate of interest to be paid under this subdivision shall be the rate of interest charged by the insurer to policy holders for loans under the insurer's policies.

Subd. 2. Requirement for certain insurers. Notwithstanding the provisions of subdivision 1, if an insurer admitted to transact life insurance in this state does not pay within 60 days after receipt of due proof of death of the insured, the proceeds or payments under any policy of life insurance, individual or group, such insurer shall pay interest at an annual rate that is two percent more than the rate of interest provided for in subdivision 1. Such interest shall be computed from the date of the insured's death until the date of payment, on any such proceeds or payments payable to a beneficiary residing in this state, or to a beneficiary under a policy issued in this state or to a beneficiary under a policy insuring a person resident in this state at the time of death. Interest payments under this subdivision shall be in lieu of interest payments required under subdivision 1.

Subd. 3. Notice. In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to this section, the insurer shall enclose with the payment a notice stating that interest is being paid and specifying the rate of interest and the amount paid.

Subd. 4. Payment not required. This section shall not require the payment of interest in any case in which: (a) the beneficiary or policy owner elects in writing delivered to the insurer to receive the proceeds of, or payments under, the policy by any means other than a lump sum payment thereof, provided that the effective date of the policy settlement option shall not be later than 60 days after the date of the insured's death; (b) the terms of the policy insure an indebtedness owed by the insured and the proceeds include postdeath interest on the indebtedness; or (c) the beneficiary resides in a jurisdiction which has a law requiring the payment of interest to beneficiaries residing in that jurisdiction.

Nothing in this subdivision shall be construed to preclude the payment of interest required under subdivisions 1 or 2 on any proceeds remaining after extinguishment of the insured's indebtedness.

Subd. 5. Application. This section shall apply only to deaths of insureds which occur on or after August 1, 1977.

Subd. 6. Definition. For the purposes of this section "to pay" means to issue a check for payment and "date of payment" means the date on which the insurer issues a check to transfer the amount in question to the beneficiaries or to deposit that amount:

(a) With the district court of this state in accordance with rule 67, Minnesota rules of civil procedure for the district courts;

(b) With the courts of any foreign jurisdiction as authorized by the laws of that jurisdiction; or

(c) In a trust account in any bank or trust company operating under the laws of this state or in any foreign bank, provided that the insurer keeps records of the account and makes these records open to inspection by the commissioner of commerce.

Subd. 7. Accidental death benefits. Payments of accidental death benefits under an individual or group policy, whether payable in connection with a separate policy issued solely to provide that type of coverage or otherwise, are subject to this section. If the applicable rate of interest cannot be determined as provided in this section, the rate of interest for purposes of subdivision 1 is the rate provided in section 549.09, subdivision 1, paragraph (c).

Subd. 8. Repealed, 1993 c 13 art 1 s 17

HIST: 1977 c 353 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 330 s 4; 1992 c 520 s 1; 1992 c 564 art 1 s 29



Section 61A.02 Forms of policy.

61A.02 Forms of policy.

Subdivision 1. Prohibited. So-called coupon policies shall not be issued or delivered by any company to any residents of this state.

Subd. 2. Approval required. No policy or certificate of life insurance or annuity contract, issued to an individual, group, or multiple employer trust, nor any rider of any kind or description which is made a part thereof shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, until the form of the same has been approved by the commissioner. In making a determination under this section, the commissioner may require the insurer to provide rates and advertising materials related to policies or contracts, certificates, or similar evidence of coverage issued or delivered in this state.

Subdivisions 1 to 5 apply to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. Subdivisions 1 to 5 do not apply to a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2.

Subd. 3. Disapproval. The commissioner shall, within 60 days after the filing of any form, disapprove the form:

(1) if the benefits provided are unreasonable in relation to the premium charged;

(2) if the safety and soundness of the company would be threatened by the offering of an excess rate of interest on the policy or contract;

(3) if it contains a provision or provisions which are unlawful, unfair, inequitable, misleading, or encourages misrepresentation of the policy; or

(4) if the form, or its provisions, is otherwise not in the public interest. It shall be unlawful for the company to issue any policy in the form so disapproved. If the commissioner does not within 60 days after the filing of any form, disapprove or otherwise object, the form shall be deemed approved.

For purposes of clause (2), an excess rate of interest is a rate of interest exceeding the rate of interest determined by subtracting three percentage points from Moody's corporate bond yield average as most recently available.

Subd. 4. Withdrawal of approval. The commissioner may at any time withdraw approval of any policy or form upon the grounds stated in subdivision 3. It is unlawful for the insurer to issue the form or use it in connection with any policy after the effective date of the withdrawal of approval.

Subd. 5. Hearing. Notification of disapproval or withdrawal of approval must be made to the insurer in writing, specifying the grounds for the disapproval. Upon written request made by the insurer, the commissioner shall grant a hearing within 30 days after receipt of the request. All hearings must be conducted in accordance with chapter 14. Following the hearing, the commissioner may affirm, reverse, or modify the previous determination made with respect to the subject policy or form.

Subd. 6. Filing by domestic insurers for purposes of complying with another state's filing requirements. A domestic insurer may file with the commissioner for informational purposes only a policy, certificate of insurance, or annuity contract that is not intended to be offered or sold within this state. This subdivision only applies to the filing in Minnesota of a policy, certificate of insurance, or annuity contract issued to an insured, certificate holder, or annuitant located outside of this state when the filing is for the express purpose of complying with the law of the state in which the insured, certificate holder, or annuitant resides. In no event may a policy, certificate of insurance, or annuity contract filed under this subdivision for out-of-state use be issued or delivered in Minnesota unless and until the policy, certificate of insurance, or annuity contract is approved under subdivision 2.

HIST: 1967 c 395 art 2 s 2; 1984 c 592 s 44; 1993 c 319 s 1,2; 1994 c 485 s 16; 1996 c 446 art 1 s 9,10



Section 61A.021 Sale of life insurance and annuity as single policy prohibited.

61A.021 Sale of life insurance and annuity as single policy prohibited.

Subdivision 1. Sale as single policy prohibited. The sale of a life insurance product and an annuity as a single policy, whether in the form of a life insurance policy with an annuity rider or otherwise, is prohibited in this state. This subdivision does not prohibit the simultaneous sale of these products, but the sale must involve two separate and distinct policies.

Subd. 2. Tying prohibited. The tying of the sale of a life insurance product and an annuity is expressly prohibited. The sale of one policy cannot be conditioned upon the sale of a second policy. A violation of subdivision 1 is an unfair and deceptive trade practice under chapter 72A.

Subd. 3. Exemption. The commissioner may exempt by order such a product from this section if it is in the public interest.

Subd. 4. Implementation. This section applies to all sales where applications are completed on or after July 1, 1985.

HIST: 1Sp1985 c 10 s 56



Section 61A.03 Required provisions; life insurance policies.

61A.03 Required provisions; life insurance policies.

Subdivision 1. Generally. No policy of life insurance may be issued in this state or by a life insurance company organized under the laws of this state unless it contains the following provisions:

(a) Premium. A provision that all premiums are payable in advance either at the home office of the company, or to an agent of the company, upon delivery of a receipt signed by one or more officers named in the policy and countersigned by the agent, but a policy may contain a provision that the policy itself is a receipt for the first premium;

(b) Grace period. A provision for a one month grace period for the payment of every premium after the first, during which the insurance will continue in force. The provision may subject the late payment to a finance charge and contain a stipulation that if the insured dies during the grace period, the overdue premium will be deducted in any settlement under the policy;

(c) Entire contract. A provision that the policy constitutes the entire contract between the parties and is incontestable after it has been in force during the lifetime of the insured for two years from its date, except for nonpayment of premiums and except for violations of the conditions of the policy relating to naval and military services in time of war; that at the option of the company, provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident, may be excepted; and that a special form of policy may be issued on the life of a person employed in an occupation classified by the company as extra hazardous or as leading to hazardous employment, which provides that service in certain designated occupations may reduce the company's liability under the policy to a certain designated amount not less than the full policy reserve;

(d) Representations and warranties. A provision that, in the absence of fraud, all statements made by the insured are representations and not warranties, and that no statement voids the policy unless it is contained in a written application and a copy of the application is endorsed upon or attached to the policy when issued;

(e) Misstatement of age. A provision that if the age of the insured is understated the amount payable under the policy will be the amount the premium would have purchased at the correct age;

(f) Dividends on participating policies. A provision that the policy will participate in the surplus of the company and that, beginning not later than the end of the third policy year, the company will annually determine and account for the portion of the divisible surplus accruing on the policy, and that the owner of the policy has the right, each year after the fifth, to have the current dividend arising from the participation paid in cash. If the policy provides other dividend options, it must specify which option is effective if the owner of the policy does not elect an option. The provision may condition any dividends payable during the first five years of the policy upon the payment of the next ensuing annual premium. This provision is not required in nonparticipating policies, in policies issued on under-average lives, or in insurance in exchange for lapsed or surrendered policies;

(g) Policy loans. A provision (1) that after three full years' premiums have been paid, the company at any time while the policy is in force, will advance, on proper assignment of the policy, and on the sole security thereof, at a specified rate of interest, not to exceed eight percent per annum, or at an adjustable rate of interest as otherwise provided for in this section, a sum equal to, or, at the option of the owner of the policy, less than the loan value thereof; (2) that the loan value is the cash surrender value thereof at the end of the current policy year; (3) that the loan, unless made to pay premiums, may be deferred for not more than six months after the application for it is made; (4) that the company will deduct from the loan value any existing indebtedness on the policy and any unpaid balance of the premium for current policy year, and may collect interest in advance on the loan to the end of the current policy year; (5) that the failure to repay an advance or to pay interest does not void the policy unless the total indebtedness thereon to the company equals or exceeds the loan value at the time of the failure, nor until one month after notice has been mailed by the company to the last known address of the insured and of the assignee of record at the home office of the company; and (6) that no condition other than those provided in this section will be exacted as a prerequisite to an advance. This provision is not required in term insurance;

(h) Reinstatement. A provision that if, in event of default in premium payments, the nonforfeiture value of the policy is applied to the purchase of other insurance, and if that insurance is in force and the original policy has not been surrendered to the company and canceled, the policy may be reinstated within three years after the default upon evidence of insurability satisfactory to the company and payment of arrears of premiums with interest;

(i) Payment of claims. A provision that, when a policy becomes a claim by the death of the insured, settlement will be made within two months after receipt of due proof of death;

(j) Settlement option. A table showing the amount of installments in which the policy may provide its proceeds may be payable;

(k) Description of policy. A title on the face and on the back of the policy briefly and correctly describing the policy in bold letters stating its general character, dividend periods, and other particulars, so that the holder will not be able to mistake the nature and scope of the contract;

(l) Form number. A form number in the lower left-hand corner of the first page of each form, including riders and endorsements.

Any of the foregoing provisions or portions thereof relating to premiums not applicable to single premium policies must not be incorporated therein.

Subd. 2. Interest rates on policy loans. (a) A life insurance policy which provides for policy loans must contain a provision concerning maximum policy loan interest rates as follows:

(1) a provision permitting a maximum interest rate of not more than eight percent per annum; or

(2) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by this subdivision.

(b) No life insurer may issue policies with a policy loan provision providing for an adjustable maximum interest rate under paragraph (a), clause (2), unless the insurer also makes available policies with a policy loan provision providing for a fixed rate of interest under paragraph (a), clause (1).

(c) The rate of interest charged on a policy loan made under paragraph (a), clause (2), may not exceed the higher of the following:

(1) the rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum; or

(2) the monthly average of the composite yield on seasoned corporate bonds as published by Moody's Investors Service, Incorporated, or any successor thereto, for the calendar month ending two months before the date on which the rate is determined. If the monthly average is no longer published, the commissioner shall substitute a substantially similar average by rule.

(d) If the maximum rate of interest is determined pursuant to paragraph (a), clause (2), the policy must contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(e) The maximum rate referred to in paragraph (d) must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(1) The rate being charged may be increased whenever the increase as determined under paragraph (c) would increase that rate by one-half percent or more per annum; and

(2) The rate being charged must be reduced whenever the reduction as determined under paragraph (c) would decrease that rate by one-half percent or more per annum.

(f) The life insurer shall:

(1) notify the policyholder at the time a policy loan, other than a premium loan, is made, of the initial rate of interest on the loan, that the interest rate on the loan is adjustable and that the policyholder will be notified of any increase in the interest rate;

(2) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in clause (3);

(3) send reasonable advance notice of any increase in the rate to the policyholder with loans; and

(4) include in the notices required by this paragraph the substance of the pertinent provisions of paragraphs (a) and (d), a summary of the plan required by paragraph (h), and the effect of the policy loan on the policyholder's net cost of insurance per $1,000 of coverage based on that plan.

(g) The loan value of the policy must be determined in a manner consistent with section 61A.24 or 61A.245, but no policy may terminate as the sole result of a change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(h) Prior to offering insurance policies with an adjustable policy loan interest rate or offering to add a provision for an adjustable policy loan interest rate to existing policyholders, the insurer shall file a written plan setting forth the manner in which policyholders will receive a reasonable benefit in the form of price reductions, increased amounts of insurance, or increased dividends from the increased earnings of the insurer resulting from the use of the adjustable rate and, if applicable, the effect of a policy loan on dividends and dividend rates. A summary of this plan must be made available upon request to each policyholder and must be provided to each applicant for a policy before the initial premium is received.

(i) The pertinent provisions of paragraphs (a) and (e) must be set forth in substance in the policies to which they apply.

(j) For the purposes of this subdivision:

(1) The rate of interest on policy loans permitted under this subdivision includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(3) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

Subd. 2a. No life insurer subject to this section is required to file more than one policy with a policy loan provision providing for a fixed rate of interest.

Subd. 3. Applicability to policies. The provisions of subdivision 2 do not apply to any insurance policy issued before January 1, 1984, unless the insurer provides the policyholder with a summary of the plan required by subdivision 2, paragraph (h), and thereafter the policyholder agrees in writing to the applicability of those provisions. Upon election of policies providing adjustable policy loan interest rates, the cash surrender values of any policies subject to the provisions of this section shall be determined in accordance with section 61A.24 or 61A.245 at the time of the election. The provisions of subdivision 2 shall not apply to any insurance policy that the commissioner determines provides insufficient benefits to the policyholder to justify loan interest rates in excess of those provided in subdivision 1.

Subd. 4. Nonapplication of usury. Neither section 334.01 nor any other law of this state which regulates rates of interest applies to policy loans governed by this section.

Subd. 5. Rules. The commissioner may adopt rules pursuant to chapter 14 to further implement and administer the provisions of this section.

HIST: 1967 c 395 art 2 s 3; 1983 c 292 s 1; 1984 c 592 s 45; 1995 c 258 s 15



Section 61A.031 Suicide provisions.

61A.031 Suicide provisions.

The sanity or insanity of a person shall not be a factor in determining whether a person committed suicide within the terms of an individual or group life insurance policy regulating the payment of benefits in the event of the insured's suicide. This section shall not be construed to alter present law but is intended to clarify present law.

HIST: 1981 c 286 s 1



Section 61A.04 Spendthrift provisions.

61A.04 Spendthrift provisions.

In addition to the provisions now required by law to be in the standard form of life insurance policies issued or delivered in this state, there shall be, when such policy provides for the payment to the beneficiary the proceeds thereof, in either monthly, quarterly, semiannual or annual installments, to continue during the lifetime of the beneficiary, or for a stipulated number of years, whenever requested by the insured under the policy, the following provisions:

All rights of the beneficiary to commute, change time of payment or amount of installments, surrender for cash, borrow against or assign for any purpose, are hereby withdrawn and those parts of this policy giving the beneficiary such rights are hereby declared inoperative and void; it being the intent hereof that the beneficiary shall have no right under this contract except to receive the installments at such times and in such amounts as stated in this policy, and all the provisions of this policy in conflict herewith are hereby declared to be inoperative.

This provision may be attached to any policy in the form of a rider thereon, and, when so attached, shall become a part of and form a part of the contract of insurance, evidenced by the policy to all intents and purposes as if set forth at length therein.

HIST: 1967 c 395 art 2 s 4



Section 61A.05 Life policies to contain entire contract.

61A.05 Life policies to contain entire contract.

Every policy of insurance issued or delivered within this state on or after the first day of January, 1908, by any life insurance corporation doing business within the state, shall contain the entire contract between the parties.

Every policy which contains a reference to the application, either as a part of the policy or as having any bearing thereon, shall have a copy of such application attached thereto or set out therein.

HIST: 1967 c 395 art 2 s 5



Section 61A.06 Aviation and war risk exclusion permitted.

61A.06 Aviation and war risk exclusion permitted.

Policies of life insurance may be delivered or issued for delivery in this state which limit the amount to be paid in the event of death occurring as a result of travel or flight in, or descent from or with, any kind of aircraft if the insured (1) is a pilot, officer or member of the crew of such aircraft, or is participating in aeronautic or aviation training during such flight, or (2) is in the military, naval or air forces of any country and is being transported in a military, naval or air force aircraft. Such amount shall not be less than the reserve on the policy plus any dividends standing to the credit of the policy and the reserve for any paid-up additions, less any indebtedness to the company on the policy. Such limitation may be made by a provision in the policy or by a rider made a part thereof provided, that no such limitation shall be effective unless and until the insured or applicant shall agree in writing thereto; and provided, further, that except in case of policies issued on the lives of persons who have received aeronautic or aviation training or whose occupation entails duty aboard aircraft in flight, such limitation shall apply only in event death occurs within five years after date of issue of the policy. This section shall not affect the validity of provisions which limit the amount to be paid in the event of death of the insured while in the military, naval or air forces of any country at war, or of provisions relative to benefits in the event of total and permanent disability, or of provisions which grant additional insurance specifically against death by accident. Policies issued by life insurance companies organized under the laws of this state for delivery in any other state, territory, district, or country may contain any provisions limiting the amount to be paid in the event of death which are permitted by the laws of such other state, territory, district, or country.

HIST: 1967 c 395 art 2 s 6



Section 61A.07 Prohibited provisions.

61A.07 Prohibited provisions.

No policy of life insurance shall be issued or delivered in this state, or be issued by a life insurance company organized under the laws of this state, if it contains a provision:

(1) for forfeiture of the policy for failure to repay any loan on the policy or to pay interest on such loan while the total indebtedness on the policy is less than the loan value thereof; or for forfeiture for failure to repay any such loan or to pay interest thereon, unless such provision contain a stipulation that no such forfeiture shall occur until at least one month after notice shall have been mailed by the company to the last known address of the insured and of the assignee, if any, notice of whose address and contract of the assignment has been filed with the company, at its home office; or

(2) in a life policy or annuity contract, limiting the time within which any action at law or in equity may be commenced to less than five years after the cause of action shall accrue; or

(3) by which the policy shall purport to be issued or to take effect more than six months before the original application for the insurance was made; or

(4) for any mode of settlement at maturity of less value than the amount insured on the face of the policy plus any dividend additions, less any indebtedness to the company on the policy, and less any premium that may be deducted by the terms of the policy.

HIST: 1967 c 395 art 2 s 7; 1994 c 485 s 17



Section 61A.071 Applications.

61A.071 Applications.

No individual life insurance policy shall be issued or delivered in this state to a person age 65 or older unless a signed and completed copy of the application for insurance is left with the applicant at the time application is made. This requirement will not apply to life insurers who mail a copy of the signed, completed application to the applicant within 24 hours of receiving the application. However, where an individual life policy is marketed on a direct response basis, a copy of any application signed by the applicant shall be delivered to the insured along with, or as part of, the policy.

HIST: 1983 c 263 s 7; 1994 c 485 s 18; 1995 c 258 s 16



Section 61A.072 Policies with accelerated benefits.

61A.072 Policies with accelerated benefits.

Subdivision 1. Disclosure. A life insurance contract or supplemental contract that contains a provision to permit the accelerated payment of benefits as authorized under section 60A.06, subdivision 1, clause (4), must contain the following disclosure: "This is a life insurance policy which pays accelerated death benefits at your option under conditions specified in the policy. This policy is not a long-term care policy meeting the requirements of sections 62A.46 to 62A.56 or chapter 62S."

Subd. 2. Advertisements. Any advertisement related to a contract or supplemental contract providing for the payment of accelerated benefits must be approved by the commissioner prior to its use. The commissioner shall not approve the advertisement if it is likely to lead a prospective purchaser to believe that it is a long-term care policy.

Subd. 3. Repealed, 1995 c 258 s 67

Subd. 4. Long-term care expenses. If the right to receive accelerated benefits is contingent upon the insured receiving long-term care services, the contract or supplemental contract shall include the following provisions:

(1) the minimum accelerated benefit shall be $1,200 per month if the insured is receiving nursing facility services and $750 per month if the insured is receiving home services with a minimum lifetime benefit limit of $50,000;

(2) coverage is effective immediately and benefits shall commence with the receipt of services as defined in section 62A.46, subdivision 3, 4, or 5, or 62S.01, subdivision 25, but may include a waiting period of not more than 90 days, provided that no more than one waiting period may be required per benefit period as defined in section 62A.46, subdivision 11;

(3) premium shall be waived during any period in which benefits are being paid to the insured during confinement to a nursing home facility;

(4) coverage may not be canceled or renewal refused except on the grounds of nonpayment of premium;

(5) coverage must include preexisting conditions during the first six months of coverage if the insured was not diagnosed or treated for the particular condition during the 90 days immediately preceding the effective date of coverage;

(6) coverage must include mental or nervous disorders which have a demonstrable organic cause such as Alzheimer's and related dementias;

(7) no prior hospitalization requirement shall be allowed unless a similar requirement is allowed by section 62A.48, subdivision 1, or 62S.06; and

(8) the contract shall include a cancellation provision that meets the requirements of section 62A.50, subdivision 2, or 62S.07.

Subd. 5. Exclusion. Subdivision 4 does not apply to contracts or supplemental contracts granting the right to receive accelerated benefits if (1) one of the options for payment provides for lump-sum payment; (2) no conditions or restrictions are imposed on the use of the funds by the insured; and (3) the offeree or insured is given written notice at the time the contract or supplemental contract is offered or sold that (i) Minnesota law sets minimum requirements for life insurance contracts where the right to receive accelerated benefits is contingent upon the insured receiving long-term care services, and (ii) the contract or supplemental contract being offered or sold does not meet those minimum requirements.

Subd. 6. Accelerated benefits. (a) "Accelerated benefits" covered under this section are benefits payable under the life insurance contract:

(1) to a policyholder or certificate holder, during the lifetime of the insured, in anticipation of death upon the occurrence of a specified life-threatening or catastrophic condition as defined by the policy or rider;

(2) that reduce the death benefit otherwise payable under the life insurance contract; and

(3) that are payable upon the occurrence of a single qualifying event that results in the payment of a benefit amount fixed at the time of acceleration.

(b) "Qualifying event" means one or more of the following:

(1) a medical condition that would result in a drastically limited life span as specified in the contract;

(2) a medical condition that has required or requires extraordinary medical intervention, such as, but not limited to, major organ transplant or continuous artificial life support without which the insured would die; or

(3) a condition that requires continuous confinement in an eligible institution as defined in the contract if the insured is expected to remain there for the rest of the insured's life.

HIST: 1989 c 125 s 3; 1990 c 507 s 1,2; 1996 c 446 art 1 s 11; 1997 c 71 art 2 s 1,2; 2001 c 215 s 8



Section 61A.073 Life insurance for the benefit of charity.

61A.073 Life insurance for the benefit of charity.

Subdivision 1. Charitable beneficiary or owner permitted. Subject to the terms of the policy, an organization described in section 170(c) of the Internal Revenue Code of 1986, as amended through December 31, 1991, shall have an insurable interest in the life of an individual insured under a life insurance policy, if the organization:

(1) has become the beneficiary or owner of a previously issued policy insuring the life of the individual; or

(2) is the original beneficiary or original owner of a newly issued policy insuring the life of the individual, if the individual signs the application or consents in writing to the issuance of the policy.

Subd. 2. Applicability. This section applies to life insurance policies issued by life companies and fraternal benefit societies.

HIST: 1992 c 483 s 1



Section 61A.074 Insurable interests.

61A.074 Insurable interests.

Subdivision 1. Corporation or trustee. A corporation or the trustee of a trust providing life, annuity, health, disability, retirement, or similar benefits to employees of one or more corporations, and acting in a fiduciary capacity with respect to the employees, retired employees, or their dependents or beneficiaries, has an insurable interest in the lives of employees for whom the benefits are to be provided. The written consent of the insured is required if the insurance purchased under this subdivision is payable to the corporation or to the trustee.

Subd. 2. Other insurable interests. Subdivision 1 does not limit the right of a corporation or trustee to insure the life of an individual that is otherwise insurable under common law or any statute. This section shall not be interpreted as in any way modifying the common law doctrine of insurable interest, except as expressly provided in subdivision 1.

HIST: 1992 c 483 s 2; 1994 c 485 s 19



Section 61A.08 Exceptions.

61A.08 Exceptions.

Sections 61A.02, 61A.03, 61A.07, 61A.23, and 61A.25 shall not, except as expressly provided in this chapter, apply to industrial or group term policies, or to corporations or associations operating on the assessment or fraternal plan, but every contract issued prior to the operative date specified in section 61A.245 containing a provision for a deferred annuity on the life of the insured only, unless paid for by a single premium, shall provide that, in event of the nonpayment of any premium after three full years' premium shall have been paid, the annuity shall automatically become converted into a paid-up annuity for that proportion of the original annuity as the number of completed years' premiums paid bears to the total number of premiums required under the contract.

HIST: 1967 c 395 art 2 s 8; 1978 c 662 s 1; 1994 c 485 s 20



Section 61A.09 Group life insurance.

61A.09 Group life insurance.

Subdivision 1. No group life insurance policy or group annuity shall be issued for delivery in this state until the form thereof and the form of any certificates issued thereunder have been filed in accordance with and subject to the provisions of section 61A.02. Each person insured under such a group life insurance policy (excepting policies which insure the lives of debtors of a creditor or vendor to secure payment of indebtedness) shall be furnished a certificate of insurance issued by the insurer and containing the following:

(a) Name and location of the insurance company;

(b) A statement as to the insurance protection to which the certificate holder is entitled, including any changes in such protection depending on the age of the person whose life is insured;

(c) Any and all provisions regarding the termination or reduction of the certificate holder's insurance protection;

(d) A statement that the master group policy may be examined at a reasonably accessible place;

(e) The maximum rate of contribution to be paid by the certificate holder;

(f) Beneficiary and method required to change such beneficiary;

(g) A statement that alternative methods for the payment of group life policy proceeds of $15,000 or more must be offered to beneficiaries in lieu of a lump sum distribution, at their request. Alternative payment methods which must be offered at the request of the beneficiaries must include, but are not limited to, a life income option, an income option for fixed amounts or fixed time periods, and the option to select an interest-bearing account with the company with the right to select another option at a later date;

(h) In the case of a group term insurance policy if the policy provides that insurance of the certificate holder will terminate, in case of a policy issued to an employer, by reason of termination of the certificate holder's employment, or in case of a policy issued to an organization of which the certificate holder is a member, by reason of termination of membership, a provision to the effect that in case of termination of employment or membership, or in case of termination of the group policy, the certificate holder shall be entitled to have issued by the insurer, without evidence of insurability, upon application made to the insurer within 31 days after the termination, and upon payment of the premium applicable to the class of risk to which that person belongs and to the form and amount of the policy at that person's then attained age, a policy of life insurance only, in any one of the forms customarily issued by the insurer except term insurance, in an amount equal to the amount of the life insurance protection under such group insurance policy at the time of such termination; and shall contain a further provision to the effect that upon the death of the certificate holder during such 31-day period and before any such individual policy has become effective, the amount of insurance for which the certificate holder was entitled to make application shall be payable as a death benefit by the insurer.

This section applies to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. This section does not apply to a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2.

Subd. 2. Any or all of the interests of a certificate holder under any group life insurance policy (excepting policies which insure the lives of debtors of a creditor or vendor to secure payment of indebtedness) may be assigned by an assignment executed by the owner of such interest and delivered to the insurer if the provisions of the policy so permit or if both the insurer and the master policyholder agree to such assignment.

An assignment of interests of a certificate holder valid hereunder may transfer to the assignee any or all the rights, privileges, and incidents of ownership of the certificate holder in the group life insurance policy and group certificate thereunder, including, but not limited to the rights to designate beneficiaries and to have an individual policy issued in accordance with subdivision 1, clause (g).

Any assignment in accordance with this subdivision shall entitle the insurer to deal with the assignee in accordance with the terms of the assignment until the insurer has received at its home office written notice of a subsequent assignment made by such assignee; provided, however, that the insurer shall not be prejudiced by any payment made or action taken inconsistent with the terms of any assignment before the insurer has received and had reasonable time to act on written notice of such assignment.

This subdivision declares and codifies without modifying the existing right of assignment of interests of certificate holders under group life insurance policies by the persons owning such interests. An assignment otherwise valid shall not be invalid because it was made prior to the enactment of this subdivision.

Subd. 3. Group life insurance policies may be issued to cover groups of not less than ten debtors of a creditor written under a master policy issued to a creditor to insure its debtors in connection with real estate mortgage loans, in an amount not to exceed the actual amount of their indebtedness plus an amount equal to two monthly payments or scheduled amount of their indebtedness, plus an amount equal to two monthly payments, whichever is greater. If the mortgage loan provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of indebtedness. Each application for group mortgage insurance offered prior to or at the time of loan closing shall contain a clear and conspicuous notice that the insurance is optional and is not a condition for obtaining the loan. Each person insured under a group insurance policy issued under this subdivision shall be furnished a certificate of insurance which conforms to the requirements of section 62B.06, subdivision 2, and which includes a conversion privilege permitting an insured debtor to convert, without evidence of insurability, to an individual policy of decreasing term insurance within 30 days of the date the insured debtor's group coverage is terminated for any reason other than the nonpayment of premiums. The initial amount of coverage under the individual policy shall be an amount equal to the amount of coverage terminated under the group policy and shall decrease over a term that corresponds with the scheduled term of the insured debtor's mortgage loan. The premium for the individual policy shall be the same premium the insured debtor was paying under the group policy.

HIST: 1967 c 395 art 2 s 9; 1973 c 439 s 1; 1986 c 444; 1989 c 330 s 5; 1994 c 485 s 21; 1995 c 116 s 1; 1995 c 171 s 65; 1996 c 446 art 1 s 12



Section 61A.091 Employee group life insurance plans.

61A.091 Employee group life insurance plans.

Subdivision 1. Mandatory participation. No employer who makes available or otherwise sponsors a group life insurance plan that provides life insurance benefits to more than five employees of that employer, whether through insurance policies, self-insurance, or any combination of these arrangements, may require an employee to participate in the life insurance plan as a condition of employment, unless the employer pays the full cost of the plan. No employer may discharge any employee who pursuant to this section refuses to contribute to an employee group life insurance plan, nor shall the employer discriminate or otherwise retaliate against the employee who pursuant to this section refuses to contribute to an employee group life insurance plan. An employee may bring an action against an employer for recovery of any wages withheld in violation of this section. This remedy shall be in addition to any other remedy provided by law. For the purposes of this section, "employer" means any natural person, company, corporation, partnership, association or firm which employs any employee. "Employee" is an individual as defined by section 62E.02, subdivision 8. This section does not apply where a collectively bargained contract provides for mandatory participation in a group life insurance plan. This section does not apply to any insurance purchased or carried for the purpose of buying or selling any part of employer, its shares, its assets or its business. This section does not apply to any insurance purchased or carried by any pension, profit sharing or other retirement plan or trust.

Subd. 2. Continuation of waiver of premiums for those otherwise eligible following termination of insurance. All group life insurance policies covering employees of an employer containing a waiver of premium benefits upon total disability of the employee shall provide that termination of the master policy, for any reason whatsoever, will be without prejudice to the claim of any covered employee who is suffering from a disability, as defined in the group life policy waiver of premium section at the time of the termination. This subdivision may be superseded by a rule promulgated by the commissioner of commerce.

HIST: 1977 c 192 s 1; 1980 c 376 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 61A.092 Continuation of coverage for life insurance.

61A.092 Continuation of coverage for life insurance.

Subdivision 1. Continuation of coverage. Every group insurance policy issued or renewed within this state after August 1, 1987, providing coverage for life insurance benefits shall contain a provision that permits covered employees who are voluntarily or involuntarily terminated or laid off from their employment, if the policy remains in force for any active employee of the employer, to elect to continue the coverage for themselves and their dependents.

An employee is considered to be laid off from employment if there is a reduction in hours to the point where the employee is no longer eligible for coverage under the group life insurance policy. Termination does not include discharge for gross misconduct.

Subd. 2. Responsibility of employee. Every covered employee electing to continue coverage shall pay the employee's former employer, on a monthly basis, the cost of the continued coverage. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated employees with respect to whom neither termination nor layoff has occurred, without respect to whether such cost is paid by the employer or employee. The employee is eligible to continue the coverage until the employee obtains coverage under another group policy, or for a period of 18 months after the termination or layoff from employment, whichever is shorter.

Subd. 3. Notice of options. Upon termination of or layoff from employment of a covered employee, the employer shall inform the employee of:

(1) the employee's right to elect to continue the coverage;

(2) the amount the employee must pay monthly to the employer to retain the coverage;

(3) the manner in which and the office of the employer to which the payment to the employer must be made; and

(4) the time by which the payments to the employer must be made to retain coverage.

The employee has 60 days within which to elect coverage. The 60-day period shall begin to run on the date coverage would otherwise terminate or on the date upon which notice of the right to coverage is received, whichever is later.

If the covered employee or covered dependent dies during the 60-day election period and before the covered employee makes an election to continue or reject continuation, then the covered employee will be considered to have elected continuation of coverage. The estate of the former employee or covered dependent would then be entitled to a death benefit equal to the amount of insurance that could have been continued less any unpaid premium owing as of the date of death.

Notice must be in writing and sent by first class mail to the employee's last known address which the employee has provided to the employer.

A notice in substantially the following form is sufficient: "As a terminated or laid off employee, the law authorizes you to maintain your group insurance benefits, in an amount equal to the amount of insurance in effect on the date you terminated or were laid off from employment, for a period of up to 18 months. To do so, you must notify your former employer within 60 days of your receipt of this notice that you intend to retain this coverage and must make a monthly payment of $............ at ............. by the ............. of each month."

Subd. 4. Responsibility of employer and insurer. If the employer fails to notify a covered employee of the options set forth in subdivision 3, or if after timely receipt of the monthly payment from a covered employee the employer fails to make the payment to the insurer, with the result that the employee's coverage is terminated, the employer is still liable for the employee's coverage to the same extent as the insurer would be if the coverage were still in effect.

Subd. 5. Conversion to individual policy. A group insurance policy that provides posttermination or layoff coverage as required by this section must also include a provision allowing a covered employee, surviving spouse, or dependent at the expiration of the posttermination or layoff coverage provided by subdivision 2 to obtain from the insurer offering the group policy, at the employee's, spouse's, or dependent's option and expense, without further evidence of insurability and without interruption of coverage, an individual policy of insurance contract providing the same or substantially similar benefits.

A policy providing reduced benefits at a reduced premium rate may be accepted by the employee, the spouse, or a dependent in lieu of the coverage otherwise required by this subdivision.

Subd. 6. Application. This section applies to a policy, certificate of insurance, or similar evidence of coverage issued to a Minnesota resident or issued to provide coverage to a Minnesota resident. This section does not apply to: (1) a certificate of insurance or similar evidence of coverage that meets the conditions of section 61A.093, subdivision 2; or (2) a group life insurance policy that contains a provision permitting the certificate holder, upon termination or layoff from employment, to retain the coverage provided under the group policy by paying premiums directly to the insurer, provided that the employer shall give the employee notice of the employee's and each related certificate holder's right to continue the insurance by paying premiums directly to the insurer. A related certificate holder is an insured spouse or dependent child of the employee. Upon termination of this group policy, each covered employee, spouse, and dependent child is entitled to have issued to them a life conversion policy as prescribed in section 61A.09, subdivision 1, paragraph (h).

HIST: 1987 c 337 s 42; 1989 c 330 s 6; 1994 c 485 s 22; 1995 c 258 s 17,18; 2000 c 483 s 10



Section 61A.093 Certificate of insurance.

61A.093 Certificate of insurance.

Subdivision 1. Coverage. A certificate of insurance or similar evidence of coverage issued to a Minnesota resident shall provide coverage for all benefits required to be covered in group policies in Minnesota by this chapter.

This subdivision supersedes any inconsistent provision of this chapter.

A policy of life insurance that is issued or delivered in this state and that covers a person residing in another state may provide coverage or contain provisions that are less favorable to that person than required by this chapter. Less favorable coverages or provisions must meet the requirements that the state in which the person resides would have required had the policy been issued or delivered in that state.

Subd. 2. Nonapplication. Subdivision 1 does not apply to certificates issued in regard to a master policy issued outside the state of Minnesota if all of the following are true:

(1) the policyholder or certificate holder exists primarily for purposes other than to obtain insurance;

(2) the policyholder or certificate holder is not a Minnesota corporation and does not have its principal office in Minnesota;

(3) the policy or certificate covers fewer than 25 persons who are residents of Minnesota and the Minnesota residents represent less than 25 percent of all covered persons; and

(4) on request of the commissioner, the issuer files with the commissioner a copy of the policy and a copy of each form of certificate.

Subd. 3. Relation to other law. Section 60A.08, subdivision 4, shall not be construed as requiring a certificate of insurance or similar evidence of insurance that meets the conditions of subdivision 2 to comply with this chapter.

HIST: 1994 c 485 s 23



Section 61A.10 Extension of time for payment of premiums.

61A.10 Extension of time for payment of premiums.

Parties to any policy of life insurance now or hereafter issued shall have the right at any time to mutually agree, in writing, for an extension of time in which to pay a second or subsequent premium on the policy, upon condition that the failure to pay the amount agreed upon at the time agreed, shall lapse the policy as of the date mutually agreed upon in the writing; provided, no such agreement shall impair any right to extended or paid-up insurance which the insured may have under the policy, nor any right to have the premiums, any part thereof, or the amount payable for the extension charged against the policy under the terms of the policy. No such agreement need be attached to or made a part of the insurance policy so affected.

HIST: 1967 c 395 art 2 s 10



Section 61A.11 Misstatement, when not to invalidate policy.

61A.11 Misstatement, when not to invalidate policy.

In any claim upon a policy issued in this state without previous medical examination, or without the knowledge or consent of the insured, or, in case of a minor, without the consent of a parent, guardian, or other person having legal custody, the statements made in the application as to the age, physical condition, and family history of the insured shall be valid and binding upon the company, unless willfully false or intentionally misleading.

HIST: 1967 c 395 art 2 s 11; 1986 c 444



Section 61A.12 Beneficiaries.

61A.12 Beneficiaries.

Subdivision 1. Proceeds of life policy or annuity, who entitled to. When any insurance is effected in favor of another, the beneficiary shall be entitled to its proceeds against the creditors and representatives of the person effecting the same. All premiums paid for insurance in fraud of creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy, if the company be specifically notified thereof, in writing, before payment.

Subd. 2. Exemption in favor of family. Every policy made payable to, or for the benefit of, the spouse of the insured, or after its issue assigned to or in trust for a spouse, shall inure to that person's separate use and that of the children of the insured or the insured's spouse, subject to the provisions of this section.

Subd. 3. Repealed, 1973 c 725 s 91

Subd. 4. Change of beneficiary. The person applying for and procuring a policy may change the beneficiary or beneficiaries, if the consent of the beneficiary or beneficiaries named in the policy is obtained, or if a power so to do is reserved in the contract of insurance or in case of the death of the beneficiary, or in the case of the dissolution of a marriage between the insured and the beneficiary subject to any limitations on the power to change beneficiaries imposed as a condition of the dissolution.

Subd. 5. Substitution. When a creditor requires credit life insurance, credit accident and health insurance, or both, as additional security for an indebtedness, the debtor shall be given the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or procuring and furnishing the required coverage through any insurer authorized to transact insurance business in this state. If this subdivision is applicable, the debtor shall be informed by the creditor of the right to provide alternative coverage before the transaction is completed.

HIST: 1967 c 395 art 2 s 12; 1976 c 121 s 1,2; 1977 c 382 s 5; 1986 c 444; 1994 c 485 s 24



Section 61A.13 Definitions.

61A.13 Definitions.

Subdivision 1. Contract on a variable basis. When used in sections 61A.13 to 61A.21, "contract on a variable basis" means any contract on either a group or an individual basis issued by a life insurance company providing for the dollar amount of benefits or other contractual payments or values thereunder to vary so as to reflect investment results of a separate account in which amounts have been placed in connection with any such contracts. Such contracts may also provide benefits or values incidental thereto payable in fixed or variable dollar amounts, or both.

Subd. 2. Repealed, 1969 c 752 s 18

HIST: 1967 c 395 art 2 s 13; 1969 c 752 s 1; 1973 c 480 s 1



Section 61A.14 Companies entitled to issue contracts; accounts; investments.

61A.14 Companies entitled to issue contracts; accounts; investments.

Subdivision 1. Separate accounts. Any domestic life insurance company may, by or pursuant to resolution of its governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of sections 61A.13 to 61A.21.

Subd. 2. Allocations to account. Except as may be otherwise specifically provided by the contract concerned, all amounts received by a life insurance company in connection with any contract on a variable basis shall be allocated to the appropriate separate account. The income, if any, and gains or losses, realized or unrealized on each such account may be credited to or charged against the amount allocated to such account in accordance with such contract, without regard to the other income, gains, or losses of the company.

Subd. 3. Investments. Except as hereinafter provided, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies; provided, that to the extent that the company's reserve liability with regard to (a) benefits guaranteed as to amount and duration, and (b) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the commissioner may otherwise approve, invested in accordance with the laws of this state governing the investments of life insurance companies and shall be segregated from the other assets in the separate account.

Subd. 4. Other investments. For purposes of determining whether the capital, surplus and other funds of a domestic life insurance company, other than assets held in a separate account pursuant to this section, are invested in accordance with sections 61A.28 to 61A.31, and 60L.01 to 60L.15, assets held by the company in a separate account in accordance with this section shall be disregarded.

Subd. 5. Account ownership. The assets held in a separate account pursuant to this section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts or as required pursuant to the Federal Investment Company Act of 1940 that portion of the assets of any such separate account equal to reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct, but shall be held and applied exclusively for the benefit of the holders of those contracts on a variable basis for which the separate account has been established, provided, however, that the assets shall always be at least equal to the reserves and other contract liabilities with respect to such account.

Subd. 6. Compliance with laws. To the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account.

Subd. 7. Valuation of assets. Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided, that unless otherwise approved by the commissioner, a portion of the assets of such separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in clauses (a) and (b) of subdivision 3, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

Subd. 8. Transfer of assets. No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, (a) in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the contractual obligations of the company with respect to the separate account to which the transfer is made, or (b) in case of a transfer from a separate account, such transfer would not cause the remaining assets of the account to become less than the reserves and other contract liabilities with respect to such separate account. Such transfer, whether into or from a separate account, shall be made by a transfer of cash, or by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in the commissioner's opinion, such transfers would not be inequitable. Where a company transfers assets into a separate account for the purpose of establishing such account, such transfer shall be in the form of cash and, except as the commissioner may otherwise approve, shall be made only from its surplus, provided that not more than five percent of its surplus may be so invested in such accounts.

HIST: 1967 c 395 art 2 s 14; 1969 c 7 s 21-23; 1969 c 752 s 2-8; 1973 c 480 s 2; 1986 c 444; 1998 c 319 s 16



Section 61A.15 Contract provisions.

61A.15 Contract provisions.

Subdivision 1. Variable annuity. All annuity contracts on a variable basis issued in this state shall stipulate the expense, mortality, and investment-increment factors to be used in computing (1) in the case of individual contracts, the dollar amount of variable benefits or other contractual payments or values, and (2) in the case of group contracts, the dollar amount payable with respect to a unit of variable benefits purchased thereunder. All such contracts shall guarantee that expenses shall not affect such dollar amounts adversely. In computing the dollar amount of variable benefits or other contractual payments or values under an individual contract on a variable basis, (a) the annual net investment increment assumption shall not exceed five percent, except with the approval of the commissioner, and (b) to the extent that the level of benefits may be affected by mortality results, the mortality factor shall be determined from the Annuity Mortality Table for 1949, Ultimate, or any modification of that table not having a higher mortality rate at any age, or, if approved by the commissioner, from another table. The term "expense," as used in this section, may exclude some or all taxes as stipulated in the contracts and may also exclude any investment management fee which is subject to change with the approval by vote of the holders of such contracts.

Subd. 2. Variable life insurance. Any life insurance contract on a variable basis delivered or issued for delivery in this state shall stipulate the investment increment factor to be used in computing the dollar amount of variable benefits or other variable contractual payments or values thereunder and shall guarantee that expense and mortality results shall not adversely affect such dollar amounts.

HIST: 1967 c 395 art 2 s 15; 1969 c 752 s 9; 1973 c 480 s 3



Section 61A.16 Contract provisions.

61A.16 Contract provisions.

Any contract on a variable basis providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of such variable benefits. Any such contract, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state the manner in which such dollar amounts will vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

HIST: 1967 c 395 art 2 s 16; 1969 c 752 s 10



Section 61A.17 Filing of contracts.

61A.17 Filing of contracts.

No contract on a variable basis shall be issued in this state until a copy of the form thereof (and, in the case of a group contract, the form of any certificate evidencing variable benefits issued pursuant thereto) and any form of application for such contract shall have been filed with the commissioner. No life insurance contract on a variable basis shall be filed for issuance in Minnesota or issued in Minnesota before the commissioner has promulgated rules under section 61A.20 regarding life insurance contracts on a variable basis.

HIST: 1967 c 395 art 2 s 17; 1969 c 752 s 11; 1973 c 480 s 7; 1974 c 203 s 1; 1985 c 248 s 70



Section 61A.18 Disapproval of contracts.

61A.18 Disapproval of contracts.

The commissioner shall have the power at any time to disapprove any contract form, application, or certificate (1) if it does not comply with the provisions of sections 61A.13 to 61A.21; or (2) if it contains provisions which are unjust, unfair, inequitable, ambiguous, or misleading. After the commissioner shall have notified a company of disapproval, it shall be unlawful for that company to issue or use the contract, application or certificate in the form so disapproved.

HIST: 1967 c 395 art 2 s 18; 1969 c 752 s 12; 1986 c 444



Section 61A.19 Company requirements.

61A.19 Company requirements.

No company shall deliver or issue for delivery within this state contracts on a variable basis unless it is licensed or organized to do a life insurance or annuity business in this state, and the commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the commissioner shall consider among other things:

(a) The history and financial condition of the company;

(b) The character, responsibility and fitness of the officers and directors of the company; and

(c) The law and regulation under which the company is authorized in the state of domicile to issue such contracts. The state of entry of an alien company shall be deemed to be state of domicile for this purpose.

HIST: 1967 c 395 art 2 s 19; 1969 c 752 s 13; 1973 c 480 s 4; 1995 c 214 s 14



Section 61A.20 Rules.

61A.20 Rules.

Notwithstanding any other provision of law, the commissioner shall have sole and exclusive authority to regulate the issuance and sale of contracts on a variable basis and to provide for licensing of persons selling such contracts, and to issue such reasonable rules as may be appropriate to carry out the purposes and provisions of sections 61A.13 to 61A.21.

HIST: 1967 c 395 art 2 s 20; 1969 c 7 s 24; 1969 c 752 s 14; 1985 c 248 s 70



Section 61A.21 Application of other laws.

61A.21 Application of other laws.

Sections 61A.07, clause (4) and 61A.245 shall not apply to contracts on a variable basis. All other appropriate provisions of this chapter shall apply to separate accounts and contracts on a variable basis except those which are inconsistent with the provisions contained in sections 61A.13 to 61A.20. Any contract on a variable basis, delivered or issued for delivery in this state, shall contain in substance provisions for grace, settlement option, loan or withdrawal and nonforfeiture appropriate to such a contract and a life insurance contract on a variable basis should also contain in substance a provision for reinstatement appropriate to such a contract. The reserve liability for contracts on a variable basis shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

HIST: 1967 c 395 art 2 s 21; 1969 c 752 s 15; 1973 c 480 s 5; 1978 c 662 s 2



Section 61A.22 Contracts to specify benefits and consideration.

61A.22 Contracts to specify benefits and consideration.

No life insurance company shall make any insurance, guaranty, contract, or pledge in this state, or to or with any citizen or resident thereof, which does not distinctly specify the amount and manner of payment of benefits and the consideration therefor, except that contracts on a variable basis need not specify the amount of benefits thereunder or consideration after the initial premium.

HIST: 1967 c 395 art 2 s 22; 1973 c 480 s 6



Section 61A.23 Provisions in policies; laws of other states.

61A.23 Provisions in policies; laws of other states.

The policies of a life insurance company, not organized under the laws of this state, may contain any provision which the laws of the state, territory, district, or country under which the company is organized, prescribe shall be in such policies, and the policies of a life insurance company organized under the laws of this state may, when issued or delivered in any other state, territory, district, or country, contain any provision required by the laws of the state, territory, district, or country in which the same are issued, anything in this section and sections 61A.02, 61A.03, 61A.07, 61A.08, and 61A.25 to the contrary notwithstanding.

HIST: 1967 c 395 art 2 s 23



Section 61A.24 Standard Nonforfeiture Law for Life Insurance.

61A.24 Standard Nonforfeiture Law for Life Insurance.

Subdivision 1. Citation. This section shall be known as the Standard Nonforfeiture Law for Life Insurance.

Subd. 2. Policy provisions. No policy of life insurance, except as stated in subdivision 14, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified below and are essentially in compliance with subdivision 15:

(1) That, in the event of default in a premium payment, the company will grant, upon proper request not later than 60 days after the date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of the amount as may be hereinafter specified. In lieu of the stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) That, upon surrender of the policy within 60 days after the due date of a premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of a paid-up nonforfeiture benefit, a cash surrender value of an amount as may be hereinafter specified.

(3) That a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make the election elects another available option not later than 60 days after the due date of the premium in default.

(4) That, if the policy becomes paid-up by completion of all premium payments or if it is continued under a paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of an amount as may be hereinafter specified.

(5) In the case of a policy which causes, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of any other policy, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, and a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, the values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance laws of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

Subd. 3. Exception; deferred payment. Any provision or portion of subdivision 2 not applicable by reason of the plan of insurance may be omitted from the policy. The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

Subd. 4. Cash surrender value. (a) Except as otherwise provided by paragraphs (b) and (c), the cash surrender value available under the policy in the event of default in a premium payment due on a policy anniversary, whether or not required by subdivisions 2 and 3, shall be an amount not less than the excess of the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (1) the then present value of the adjusted premiums as prescribed in subdivisions 6 to 12, corresponding to premiums which would have fallen due on and after the anniversary, and (2) the amount of any indebtedness to the company on the policy.

(b) For a policy issued on or after the operative date of subdivision 12 which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

(c) For a family policy issued on or after the operative date of subdivision 12 which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse becomes 71 years old, the cash surrender value referred to in paragraph (a) shall be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse.

The cash surrender value available within 30 days after a policy anniversary under a policy paid-up by completion of all premium payments or a policy continued under a paid-up nonforfeiture benefit, whether or not required by subdivisions 2 and 3, shall be an amount not less than the present value on the anniversary of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

Subd. 5. Paid-up nonforfeiture benefit. Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

Subd. 6. Calculation of adjusted premiums; general. Except as provided in subdivision 8, the adjusted premiums for a policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy. The present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) two percent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) 40 percent of the adjusted premium for the first policy year; (4) 25 percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in clauses (3) and (4), no adjusted premiums shall be deemed to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

This subdivision does not apply to policies issued on or after the operative date of subdivision 12.

Subd. 7. Adjusted premiums; varying amount of insurance. In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of subdivisions 6 to 11 is the uniform amount of insurance provided by an otherwise similar policy containing the same endowment benefit or benefits issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by such policy at age ten.

Subd. 8. Adjusted premiums; supplemental term insurance. The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (a) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in subdivisions 6 and 7 except that, for the purposes of (2), (3) and (4) of subdivision 6, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

Subd. 9. Adjusted premiums; ordinary insurance. In the case of ordinary policies hereafter issued all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest shall not exceed 3-1/2 percent per annum for policies issued prior to April 11, 1974. A rate of interest not exceeding 4 percent per annum may be used for policies issued on or after April 11, 1974 and prior to August 1, 1978. A rate of interest not exceeding 5-1/2 percent per annum may be used for policies issued on or after August 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6-1/2 percent per annum may be used. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. However, in calculating the present value of any paid-up term insurance with the accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on any other table of mortality specified by the company and approved by the commissioner.

This subdivision does not apply to ordinary policies issued on or after the operative date of subdivision 12.

Subd. 10. Adjusted premiums; industrial insurance. Except as otherwise provided in subdivisions 11 and 11a, all adjusted premiums and present values referred to in this section shall for all policies of industrial insurance be calculated on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding 3-1/2 percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130 percent of the rates of mortality according to the applicable table. For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on any table of mortality specified by the company and approved by the commissioner.

Subd. 11. Adjusted premiums; industrial insurance. In the case of industrial policies issued on or after the operative date of this subdivision as defined in subdivision 11a, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest shall not exceed 3-1/2 percent per annum for policies issued prior to April 11, 1974. A rate of interest not exceeding four percent per annum may be used for policies issued on or after April 11, 1974 and prior to August 1, 1978. A rate of interest not exceeding 5-1/2 percent per annum may be used for policies issued on or after August 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 6-1/2 percent per annum may be used. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. For insurance issued on a substandard basis, the calculations of adjusted premiums and present values may be based on any other table of mortality specified by the company and approved by the commissioner.

This subdivision shall not apply to industrial policies issued on or after the operative date of subdivision 12.

Subd. 11a. Operative date of subdivision 11. After April 9, 1963, a company may file with the commissioner a written notice of its election to comply with the provisions of subdivision 11 after a specified date before January 1, 1968. After the filing of the notice, then upon the specified date, which shall be the operative date of subdivision 11 for the company, subdivision 11 shall become operative with respect to the industrial policies thereafter issued by the company. If a company makes no election, the operative date of subdivision 11 for the company shall be January 1, 1968.

Subd. 12. Calculation of adjusted premiums by the nonforfeiture net level premium method. (a) This subdivision applies to all policies issued on or after its operative date. Except as provided in paragraph (g), the adjusted premiums for a policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and (3) 125 percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in clause (3), no nonforfeiture net level premium shall be deemed to exceed four percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

(b) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(c) In the case of a policy which causes, on a basis guaranteed in the policy, unscheduled changes in benefits or premiums, or which provides an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of the change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(d) Except as otherwise provided in paragraph (g), the recalculated future adjusted premiums for a policy shall be the uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all future adjusted premiums shall be equal to the excess of: (1) the sum of the then present value of the then future guaranteed benefits provided for by the policy, and the additional expense allowance, if any, over; (2) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(e) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (1) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (2) 125 percent of the increase, if positive, in the nonforfeiture net level premium.

(f) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing clause (1) by clause (2) where clause (1) equals the sum of the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and the present value of the increase in future guaranteed benefits provided for by the policy; and clause (2) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(g) Notwithstanding any other provisions of this subdivision to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(h) All adjusted premiums and present values referred to in this subdivision shall: for all policies of ordinary insurance be calculated on the basis of the Commissioners 1980 Standard Ordinary Mortality Table, or at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year. However:

(1) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subdivision, for policies issued in the immediately preceding calendar year;

(2) Under a paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subdivision 2, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(3) A company may calculate the amount of a guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(4) In calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(5) For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on appropriate modifications of these tables;

(6) Any ordinary mortality tables, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table; and

(7) Any industrial mortality tables, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

(i) The nonforfeiture interest rate per annum for a policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for the policy as defined in section 61A.25, rounded to the nearer one-quarter of one percent.

(j) Notwithstanding any other provision in this chapter to the contrary, a refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(k) After August 1, 1982, a company may file with the commissioner a written notice of its election to comply with the provision of this section after a specified date before January 1, 1989, which shall be the operative date of this subdivision for the company. If a company makes no election, the operative date of this subdivision for the company shall be January 1, 1989.

Subd. 12a. Nonforfeiture benefits; plans not covered by other subdivisions. In the case of a plan of life insurance which is of a nature that minimum values cannot be determined by the methods described in subdivisions 2 to 12:

(a) the commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subdivisions 2 to 12;

(b) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not likely to mislead prospective policyholders or insureds; and

(c) the cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by rules adopted by the commissioner.

Subd. 13. Default in premium payment. A cash surrender value and a paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at a time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subdivisions 4 to 12 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions. Notwithstanding the provisions of subdivision 4, additional benefits payable (1) in the event of death or dismemberment by accident or accidental means, (2) in the event of total and permanent disability, (3) as reversionary annuity or deferred reversionary annuity benefits, (4) as term insurance benefits provided by a rider or supplemental policy provisions to which, if issued as a separate policy, this section would not apply, (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child, and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no additional benefits shall be required to be included in paid-up nonforfeiture benefits.

Subd. 14. Application. Subdivisions 1 to 13 do not apply to any of the following:

(a) reinsurance;

(b) group insurance;

(c) a pure endowment;

(d) an annuity or reversionary annuity contract;

(e) a term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(f) a term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subdivisions 6 to 12, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(g) a policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subdivisions 4 to 12, exceeds 2-1/2 percent of the amount of insurance at the beginning of the same policy year; or

(h) a policy delivered outside this state through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

Subd. 15. Consistency of progression of cash surrender values with increasing policy duration. (a) This subdivision, in addition to all other applicable subdivisions of this section, applies to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on a policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (1) the greater of zero and the basic cash value hereinafter specified, and (2) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

(b) The basic cash value shall be equal to the present value, on the anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after the anniversary; provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subdivision 4 or 6, whichever is applicable, shall be the same as are the effects specified in subdivision 4 or 6, whichever is applicable, on the cash surrender values defined in those subdivisions.

(c) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subdivision 6 or 12, whichever is applicable. Except as is required by paragraph (d), the percentage:

(1) must be the same percentage for each policy year between the second policy anniversary and the later of the fifth policy anniversary or the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(2) must be such that no percentage after the later of the two policy anniversaries specified in clause (1) may apply to fewer than five consecutive policy years.

(d) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subdivision 6 or 12, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(e) All adjusted premiums and present values referred to in this subdivision shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subdivisions of this section. The cash surrender values referred to in this subdivision shall include any endowment benefits provided for by the policy.

(f) The cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of a paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subdivisions 2, 3, 4, 5, 12 and 13. The amounts of cash surrender values and of paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed in subdivision 13, clauses (1) to (6), shall conform with the principles of this subdivision.

HIST: 1967 c 395 art 2 s 24; 1974 c 433 s 1,2; 1978 c 662 s 3-5; 1982 c 589 s 3-14



Section 61A.245 Standard Nonforfeiture Law for Individual Deferred Annuities.

61A.245 Standard Nonforfeiture Law for Individual Deferred Annuities.

Subdivision 1. This section shall be known as the Standard Nonforfeiture Law for Individual Deferred Annuities.

Subd. 2. This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

Subd. 3. In the case of contracts issued on or after the operative date specified in subdivision 12, no contract of annuity, except as stated in subdivision 2, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(a) That upon cessation of payment of considerations under a contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of the value specified in subdivisions 5, 6, 7, 8 and 10;

(b) If a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of the amount specified in subdivisions 5, 6, 8 and 10. The company shall reserve the right to defer the payment of the cash surrender benefit for a period of six months after demand therefor with surrender of the contract;

(c) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits;

(d) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to the period would be less than $20 monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.

Subd. 4. The minimum values as specified in subdivisions 5, 6, 7, 8 and 10 of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subdivision.

(a) With respect to contracts providing for flexible considerations, the minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at a rate of interest of three percent per annum of percentages of the net considerations, as defined in this subdivision, paid prior to that time, decreased by the sum of (i) any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent per annum and (ii) the amount of any indebtedness to the company on the contract, including interest due and accrued; and increased by any existing additional amounts credited by the company to the contract.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount not less than zero and shall be equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of $30 and less a collection charge of $1.25 per consideration credited to the contract during that contract year. The percentages of net considerations shall be 65 percent of the net consideration for the first contract year and 87.5 percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage shall be 65 percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all prior contract years for which the percentage was 65 percent.

(b) With respect to contracts providing for fixed scheduled considerations, minimum nonforfeiture amounts shall be calculated on the assumption that considerations are paid annually in advance and shall be defined as for contracts with flexible considerations which are paid annually with two exceptions:

(1) The portion of the net consideration for the first contract year to be accumulated shall be the sum of 65 percent of the net consideration for the first contract year plus 22.5 percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years; and

(2) The annual contract charge shall be the lesser of (i) $30 or (ii) ten percent of the gross annual consideration.

(c) With respect to contracts providing for a single consideration, minimum nonforfeiture amounts shall be defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount shall be equal to 90 percent and the net consideration shall be the gross consideration less a contract charge of $75.

Subd. 5. Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

Subd. 6. For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under the contracts shall be at least equal to the cash surrender benefit.

Subd. 7. For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, the present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate referred to in this subdivision and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

Subd. 8. For the purpose of determining the benefits calculated under subdivisions 6 and 7, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

Subd. 9. Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that the benefits are not provided.

Subd. 10. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

Subd. 11. For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subdivisions 5, 6, 7, 8 and 10, additional benefits payable (a) in the event of total and permanent disability, (b) as reversionary annuity or deferred reversionary annuity benefits, or (c) as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all the additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of the additional benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

Subd. 12. After August 1, 1978, any company may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date before August 1, 1980. After the filing of such notice, then upon the specified date, which shall be considered the operative date of this section for such company, this section shall become operative with respect to annuity contracts thereafter issued by the company. If a company makes no election, the operative date of this section for the company shall be August 1, 1980.

HIST: 1978 c 662 s 6; 1979 c 50 s 8-10



Section 61A.25 Standard Valuation Law.

61A.25 Standard Valuation Law.

Subdivision 1. Citation. This section shall be known as the Standard Valuation Law.

Subd. 2. Valuation of reserves. The commissioner shall cause to be valued annually the reserve liabilities, hereinafter called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state, except that in the case of a foreign or alien insurer such valuation shall be limited to its insurance transactions in the United States, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in calculation of such reserves. In calculating such reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction. In the case of insurance issued by a domestic insurer upon the lives of residents of a foreign country, the commissioner may vary the mortality standard to a standard applicable to that country.

Subd. 2a. Actuarial opinion of reserves; general. (a) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rule are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner may by rule define the specifics of this opinion and add any other items considered to be necessary to its scope. The opinion must be included in the company's annual statement.

(b) The requirement to annually submit the opinion of a qualified actuary applies to service plan corporations licensed under chapter 62C, to legal service plans licensed under chapter 62G, and to all fraternal benefit societies except those societies paying only sick benefits not exceeding $250 in any one year, or paying funeral benefits of not more than $350, or aiding those dependent on a member not more than $350, nor any subordinate lodge or council which is, or whose members are, assessed for benefits which are payable by a grand body.

(c) The opinion applies to all business in force, including individual and group health insurance plans, and must be based on standards adopted by the Actuarial Standards Board. The opinion must be acceptable to the commissioner in both form and substance.

(d) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(e) For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements specified in the regulations.

(f) The board of directors of every insurer subject to this section shall appoint a qualified actuary to sign its actuarial opinion. The appointment of the qualified actuary shall be approved by the commissioner. The qualified actuary so appointed may be an employee of the insurer. Notice of the appointment, including a copy of the board of directors' resolution, and the date of appointment shall be filed with the commissioner. The notice may be filed before or at the time the actuarial opinion is submitted. The notice shall state the qualifications of the actuary. If the board appoints a new actuary to sign actuarial opinions during the year, the commissioner shall be notified of the new appointment and the reason for change.

(g) Except in cases of fraud or willful misconduct, the qualified actuary is not liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(h) A memorandum, in form and substance acceptable to the commissioner based on standards adopted by the Actuarial Standards Board and on additional standards as the commissioner may by rule prescribe, must be prepared to support each actuarial opinion.

(i) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by the commissioner, or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards based on standards adopted by the Actuarial Standards Board and on additional standards as the commissioner may by rule prescribe or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the required supporting memorandum.

(j) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the memorandum, must be kept confidential by the commissioner and must not be made public and is not subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by rules promulgated under this section. The memorandum or other material may otherwise be released by the commissioner (1) with the written consent of the company or (2) to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum are no longer confidential.

Subd. 2b. Actuarial analysis. (a) Every life insurance company, except as exempted by or pursuant to regulation, shall also annually include in the opinion required under subdivision 2a, paragraph (a), an opinion of the same qualified actuary as to whether the reserves and related actuarial items, including page 3, line 10, of the annual statement, held in support of the policies and contracts specified by the commissioner, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(b) The commissioner may provide by rule for a transition period for establishing any higher reserves which the qualified actuary may consider necessary in order to give the opinion required under subdivision 2a.

Subd. 3. Minimum standards of valuation generally. Except as otherwise provided in subdivisions 3a and 3b, the minimum standard for the valuation of the policies and contracts issued prior to the operative date of Laws 1947, chapter 182, shall be that provided by the laws in effect immediately prior to that date. Except as otherwise provided in subdivisions 3a and 3b, the minimum standard for the valuation of the policies and contracts issued on or after the operative date of Laws 1947, chapter 182, shall be the commissioners reserve valuation methods described in subdivisions 4, 4a and 7, 3-1/2 percent interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after April 11, 1974, four percent interest for policies issued prior to August 1, 1978, 5-1/2 percent interest for single premium life insurance policies and 4-1/2 percent interest for other policies issued on or after August 1, 1978, and the following tables:

(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in the policies, the Commissioners 1941 Standard Ordinary Mortality Table for the policies issued prior to the operative date of section 61A.24, subdivision 9 and the Commissioners 1958 Standard Ordinary Mortality Table for the policies issued on or after the operative date of section 61A.24, subdivision 9, and prior to the operative date of section 61A.24, subdivision 12; provided, that for any category of the policies issued on female risks all modified net premiums and present values referred to in Laws 1959, chapter 26, may be calculated according to an age not more than six years younger than the actual age of the insured; and for policies issued on or after the operative date of section 61A.24, subdivision 12:

(1) the Commissioners 1980 Standard Ordinary Mortality Table; (2) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or (3) any ordinary mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies.

(b) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in the policies, the 1941 Standard Industrial Mortality Table for the policies issued prior to the operative date of section 61A.24, subdivision 11 and for the policies issued on or after the operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies.

(c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the commissioner.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in the policies, the Group Annuity Mortality Table for 1951, any modification of the table approved by the commissioner, or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(e) For total and permanent disability benefits in or supplemental to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, including any adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies or contracts issued on or after January 1, 1963, and prior to January 1, 1966, either the tables or, at the option of the company, the class (3) disability table (1926); and for policies issued prior to January 1, 1963, the class (3) disability table (1926). The table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies, for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the policies; for policies issued on or after January 1, 1963, and prior to January 1, 1966, either table or, at the option of the company, the Intercompany Double Indemnity Mortality Table; and for policies issued prior to January 1, 1963, the Intercompany Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits, any tables as may be approved by the commissioner.

Subd. 3a. Minimum standard of valuation for annuities and pure endowment contracts. Except as provided in subdivision 3b, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this subdivision and for all annuities and pure endowments purchased on or after this operative date under group annuity and pure endowment contracts, shall be the commissioner's reserve valuation methods defined in subdivisions 4 and 4a, and the following tables and interest rates:

(a) For individual annuity and pure endowment contracts issued prior to August 1, 1978, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, or any modification of this table approved by the commissioner, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

(b) For individual single premium immediate annuity contracts issued on or after August 1, 1978, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, any individual annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and 7-1/2 percent interest.

(c) For individual annuity and pure endowment contracts issued on or after August 1, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in the contracts, the 1971 individual annuity mortality table, any individual annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the commissioner, and 5-1/2 percent interest for single premium deferred annuity and pure endowment contracts and 4-1/2 percent interest for all other individual annuity and pure endowment contracts.

(d) For all annuities and pure endowments purchased prior to August 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts, the 1971 group annuity mortality table, or any modification of this table approved by the commissioner, and six percent interest.

(e) For all annuities and pure endowments purchased on or after August 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under the contracts, the 1971 group annuity mortality table, any group annuity mortality table, including any adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for the annuities and pure endowments, or any modification of these tables approved by the commissioner, and 7-1/2 percent interest.

After April 11, 1974, a company may file with the commissioner a written notice of its election to comply with the provisions of this subdivision after a specified date before January 1, 1979, which shall be the operative date of this subdivision for the company. A company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no election, the operative date of this subdivision for the company shall be January 1, 1979.

Subd. 3b. Computation of minimum standard by calendar year of issue. (a) The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this subdivision:

(1) all life insurance policies issued in a particular calendar year, on or after the operative date of section 61A.24, subdivision 12;

(2) all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

(3) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and

(4) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts.

(b) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent:

(1) For life insurance, I = .03 + W (R1 - .03) + (W/2) (R2 - .09);

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options, I = .03 + W (R - .03) where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in this subdivision, and W is the weighting factor defined in this subdivision;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in clause (2), the formula for life insurance stated in clause (1) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in clause (2) shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(4) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in clause (2) shall apply.

(5) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in clause (2) shall apply.

However, if the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for the life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year.

For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 using the reference interest rate defined for 1979 and shall be determined for each subsequent calendar year regardless of when section 61A.24, subdivision 12 becomes operative.

(c) The weighting factors referred to in the formulas stated above are as follows:

(1) The weighting factors for life insurance are:

Guarantee Duration (Years) Weighting Factors ten or less .50 more than ten, but not more than 20 .45 more than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(2) The weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is .80; and

(3) The weighting factors for other annuities and for guaranteed interest contracts, except as stated in clause (2), shall be as specified in tables (i), (ii), and (iii), according to the rules and definitions in (iv), (v), and (vi):

(i) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Duration Weighting Factor for Plan Type (Years) A B C five or less: .80 .60 .50 more than five, but not more than ten: .75 .60 .50 more than ten, but not more than 20: .65 .50 .45 more than 20: .45 .35 .35 (ii) Plan Type A B C For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in (i) increased by: .15 .25 .05 (iii) Plan Type A B C For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guar- antee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in (i) or derived in (ii) increased by: .05 .05 .05

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholders may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, (2) without the adjustment but in installments over five years or more, or (3) as an immediate life annuity.

Plan Type B: Before expiration of the interest rate guarantee, policyholders may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without the adjustment but in installments over five years or more. At the end of interest rate guarantee, funds may be withdrawn without the adjustment in a single sum or installments over less than five years.

Plan Type C: Policyholders may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subdivision, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in paragraph (b) shall be defined as follows:

(1) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (2), with guarantee duration in excess of ten years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in clause (2), with guarantee duration of ten years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in clause (2), the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(e) In the event that Moody's Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the commissioner determines that Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which has been approved by rule adopted by the commissioner, may be substituted.

Subd. 4. Reserve valuation of life insurance and endowment benefits; modified premiums. (a) Except as otherwise provided in paragraph (b) and subdivisions 4a and 7, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value at the date of valuation of future guaranteed benefits provided for by the policies over the then present value of any future modified net premiums therefor. The modified net premiums for a policy shall be the uniform percentage of the respective contract premiums for the benefits that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of clause (1) over clause (2) as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value at the date of issue of an annuity of one per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due; but the net level annual premium shall not exceed the net level annual premium on the 19 year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy;

(2) A net one year term premium for the benefits provided for in the first policy year.

(b) For a life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioners reserve valuation method as of a policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium shall, except as otherwise provided in subdivision 7, be the greater of the reserve as of the policy anniversary calculated as described in paragraph (a) and the reserve as of the policy anniversary calculated as described in that paragraph, but with the value defined in clause (1) of that paragraph being reduced by 15 percent of the amount of the excess first year premium; all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; the policy being assumed to mature on that date as an endowment; and the cash surrender value provided on that date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in subdivisions 3 and 3b shall be used.

(c) Reserves according to the commissioners reserve valuation method for (1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, (2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended, (3) disability and accidental death benefits in all policies and contracts, and (4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of paragraphs (a) and (b), except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

Subd. 4a. Annuity and pure endowment contracts. This subdivision shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including but not limited to a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended.

Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.

Subd. 5. Minimum aggregate reserves. A company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the operative date of Laws 1947, chapter 182, shall not be less than the aggregate reserves calculated in accordance with the methods set forth in subdivisions 4, 4a, 7, and 8, and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required under subdivision 2a.

Subd. 6. Calculation of reserves. (1) Reserves for all policies and contracts issued prior to the operative date of Laws 1947, chapter 182, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to such date.

(2) Reserves for any category of policies, contracts or benefits as established by the commissioner, issued on or after the operative date of Laws 1947, chapter 182, may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

(3) Any such company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided. For purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to give the opinion required under subdivision 2a shall not be considered the adoption of a higher standard of valuation.

Subd. 7. Reserve calculation; valuation net premium exceeding the gross premium charged. If in a contract year the gross premium charged by a life insurance company on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon, but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subdivision are those standards stated in subdivisions 3 and 3b. However, for a life insurance policy issued on or after January 1, 1985 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the foregoing provisions of this subdivision shall be applied as if the method actually used in calculating the reserve for the policy was the method described in subdivision 4, ignoring subdivision 4, paragraph (b). The minimum reserve at each policy anniversary of the policy shall be the greater of the minimum reserve calculated in accordance with subdivision 4, including subdivision 4, paragraph (b), and the minimum reserve calculated in accordance with this subdivision.

Subd. 8. Reserve calculation; plans not covered by other subdivisions. In the case of a plan of life insurance or annuity for which the minimum reserves cannot be determined by the methods described in subdivisions 4, 4a, and 7, the reserves which are held under any plan must:

(a) be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(b) be computed by a method which is consistent with the principles of this section as determined by rules adopted by the commissioner.

Subd. 9. Minimum standards for health, disability, accident, and sickness plans. The commissioner may adopt a rule containing the minimum standards applicable to the valuation of health, disability, accident, and sickness plans.

HIST: 1967 c 395 art 2 s 25; 1974 c 433 s 3,4; 1978 c 662 s 7-13; 1982 c 589 s 15-21; 1986 c 444; 1991 c 325 art 7 s 1-5



Section 61A.255 Smoker and nonsmoker mortality tables.

61A.255 Smoker and nonsmoker mortality tables.

For the purposes of sections 61A.24 and 61A.25, insurers may utilize the 1958 Commissioners Standard Ordinary and the 1958 Commissioners Extended Term smoker and nonsmoker mortality tables and the 1980 Commissioners Standard Ordinary and the 1980 Commissioners Extended Term smoker and nonsmoker mortality tables in addition to the tables specified in sections 61A.24 and 61A.25. The tables may be utilized as provided in the model rule permitting smoker and nonsmoker mortality tables for use in determining minimum reserve liabilities and nonforfeiture benefits adopted by the National Association of Insurance Commissioners. This section applies to policies issued on or after January 1, 1984, and before January 1, 1989.

HIST: 1984 c 538 s 1; 1984 c 592 s 46



Section 61A.26 Dividends.

61A.26 Dividends.

Subdivision 1. Annual apportionment and accounting of surplus. Every life insurance company doing business in this state conducted on the mutual plan or in which policyholders are entitled to share in the profits or surplus shall make an annual apportionment and accounting of divisible surplus to each policyholder, beginning not later than the end of the third policy year, on all participating policies hereafter issued; and each such policyholder shall be entitled to and be credited with or paid, in the manner hereinafter provided, such a portion of the entire divisible surplus as has been contributed thereto by that person's policy.

Subd. 2. Policyholder to choose. Every policyholder shall, on all participating policies hereafter issued, be permitted, after that person's policy has been in force five years, annually, to select the manner and method of the application of the surplus to be annually apportioned to that person's policy from among those set forth in the policy. All apportioned surplus not actually paid over to the insured, or applied in the reduction of current or future premiums or in the purchase of paid-up insurance or pure endowment additions, shall be credited to the insured and carried as an actual liability and be paid at the maturity of the policy.

Subd. 3. Waiver prohibited. No agreement between the company and the policyholder or applicant for insurance shall be held to waive any of the provisions of subdivisions 1 and 2.

Subd. 4. Policies issued prior to January 1, 1908. Every life insurance company doing business in this state conducted on the mutual plan, or in which policyholders are entitled to share in the profits or surplus, shall, on all policies of life insurance issued prior to January 1, 1908, under the conditions of which the distribution of surplus is deferred to a fixed or specified time, and contingent upon the policy being in force and the insured living at that time, annually ascertain the amount of surplus to which all such policies as a separate class are entitled, and shall annually apportion to such policies as a class the amount of surplus so ascertained, and carry the amount of such apportioned surplus, plus the actual interest earnings and accretions of such fund, as a distinct and separate liability to such class of policies on and for which the same was accumulated, and no company or any of its officers shall be permitted to use any part of such apportioned surplus fund for any purpose other than the express purpose for which the same was accumulated. This subdivision shall not apply to industrial policies.

Subd. 5. Required policy provision. The required policy provision is contained in section 61A.03(6).

HIST: 1967 c 395 art 2 s 26; 1986 c 444



Section 61A.27 Contingency reserve; limitations.

61A.27 Contingency reserve; limitations.

Any life insurance company doing business in this state may accumulate and maintain, in addition to the capital and surplus contributed by its stockholders, and in addition to an amount equal to the net values of its policies, computed according to the laws of the jurisdiction under which it is organized, a contingency reserve not exceeding the following respective percentages of these net values: When the net values are less than $100,000, 20 percent thereof, or the sum of $10,000, whichever is the greater; when the net values are greater than $100,000, the percentage thereof measuring the contingency reserve shall decrease one-half of one percent for each $100,000 of the net values up to $1,000,000; when the net values are greater than $1,000,000, but do not exceed $25,000,000, the contingency reserve shall not exceed 15 percent thereof; when the net values are greater than $25,000,000, but do not exceed $150,000,000, the contingency reserve shall not exceed 12-1/2 percent thereof; when the net values are greater than $150,000,000, the contingency reserve shall not exceed ten percent thereof; provided, that as the net values of these policies increase and the maximum percentage measuring the contingency reserve decreases, the corporation may maintain the contingency reserve already accumulated hereunder, although for the time being it may exceed the maximum percentage herein prescribed, but may not add to the contingency reserve when the addition will bring it beyond the maximum percentage. For cause shown, the commissioner may, at any time and from time to time, permit any corporation to accumulate and maintain a contingency reserve in excess of the limit above mentioned for a prescribed period, not exceeding one year under any one permission, by filing in the commissioner's office a decision stating the reasons therefor and causing the same to be published in the next annual report. This section shall not apply to any company doing exclusively a nonparticipating business.

HIST: 1967 c 395 art 2 s 27; 1986 c 444



Section 61A.275 Separate accounts; pension plans.

61A.275 Separate accounts; pension plans.

Subdivision 1. Establishment. Any domestic life insurance company, by adoption of a resolution by its governing body, may establish one or more separate accounts and may allocate thereto, in accordance with the terms of a written agreement, any amounts which are paid to or held by the company in connection with a pension, retirement, or profit-sharing plan described under section 401, 414(d), or 457 of the Internal Revenue Code of 1954, as amended through December 31, 1981. In connection with the separate accounts, the company may issue, subject to the terms of the written agreement, group policies or contracts with benefits payable in fixed or variable amounts.

The assets held in a separate account pursuant to this section shall be owned by the company. The company shall not be, nor hold itself out to be, a trustee with respect to the assets.

Subd. 2. Allocations, credits, or charges. The income, if any, and gains or losses realized or unrealized on each separate account may be credited to or charged against the amount allocated to that separate account in accordance with the written agreement, without regard to the other income, gains, or losses of the company.

Subd. 3. Transfer of assets. No sale, exchange, or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless:

(1) in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the contractual obligations of the company with respect to the separate account to which the transfer is made; or

(2) in case of a transfer from a separate account, the transfer would not cause the remaining assets of the account to become less than the reserves and other contract liabilities with respect to that separate account. A transfer, whether into or from a separate account, shall be made by a transfer of cash, or by a transfer of securities having a readily determinable market value, if the transfer of securities is approved by the commissioner. The commissioner may approve other transfers among separate accounts if, in the commissioner's opinion, the transfers would not be inequitable.

Except as the commissioner may otherwise approve, where a company transfers assets into a separate account for the purpose of establishing the account, the transfer shall be in the form of cash and shall be made only from its surplus. Not more than five percent of its surplus may be so invested in its separate accounts.

Subd. 4. Application of investment law. Notwithstanding any inconsistent provision in the company's charter or other law, the amounts allocated to separate accounts and accumulations thereon may be invested and reinvested in any class of loans and investments. The loans and investments shall not be included in applying any of the limitations provided in section 61A.28. However, unless otherwise approved by the commissioner, a portion of the assets of each separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds, if any, shall be invested in accordance with the requirements otherwise applicable to the company's general assets.

Subd. 5. Valuation of assets. Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the requirements or other written agreement applicable to the separate account. However, unless otherwise approved by the commissioner, a portion of the assets of each separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds, if any, shall be valued in accordance with the requirements otherwise applicable to the company's general assets.

Subd. 6. Other laws. No separate account established pursuant to this section shall be subject to the provisions of sections 61A.13 to 61A.21, nor shall any of the provisions of this section be construed to have any application to separate accounts established pursuant to sections 61A.13 to 61A.21.

HIST: 1982 c 555 s 3; 1986 c 444



Section 61A.276 Funding agreements.

61A.276 Funding agreements.

Subdivision 1. Authorization. An insurer authorized to deliver or issue for delivery annuity contracts in this state may deliver or issue for delivery one or more funding agreements. The issuance or delivery of these funding agreements shall not be deemed to be doing a kind of business specifically authorized by section 60A.06. Notwithstanding the definition of contracts of life and endowment insurance or of annuities under section 60A.06, subdivision 1, clause (4) or the definition of life insurance company under section 61A.01, the issuance or delivery of a funding agreement by an insurer in this state constitutes doing an insurance business in the state.

Subd. 2. Issuance. The funding agreements may be issued to: (1) individuals; or (2) persons authorized by a state or foreign country to engage in an insurance business or subsidiaries or affiliates of these persons; or (3) entities other than individuals and other than persons authorized to engage in an insurance business, and subsidiaries and affiliates of these persons, for the following purposes: (i) to fund benefits under any employee benefit plan as defined in the Employee Retirement Income Security Act of 1974, as now or hereafter amended, maintained in the United States or in a foreign country; (ii) to fund the activities of any organization exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, as amended through December 31, 1992, or of any similar organization in any foreign country; (iii) to fund any program of any state, foreign country or political subdivision thereof, or any agency or instrumentality thereof; (iv) to fund any agreement providing for periodic payments in satisfaction of a claim; or (v) to fund a program of an institution that has assets in excess of $25,000,000. No funding agreement shall be issued in an amount less than $1,000,000.

Subd. 3. General operation. No amounts shall be guaranteed or credited under a funding agreement except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreements of a given class. The funding agreements shall not provide for payments to or by the insurer based on mortality or morbidity contingencies.

Subd. 4. Allocation to separate accounts. Amounts paid to the insurer, and proceeds applied under optional modes of settlement, under the funding agreements may be allocated by the insurer to one or more separate accounts pursuant to section 61A.275, 61A.14, or 60L.01 to 60L.15. Notwithstanding the provisions of section 61A.275, subdivision 1, a separate account for funding agreement proceeds may include funds from any source authorized to purchase a funding agreement pursuant to this section.

Subd. 5. Rules. The commissioner may adopt rules relating to (1) the standards to be followed in the approval of forms of the funding agreements, (2) the reserves to be maintained by insurers issuing the funding agreements, (3) the accounting and reporting of funds credited under the funding agreements, (4) the disclosure of information to be given to holders and prospective holders of the funding agreements, and (5) the qualification and compensation of persons selling the funding agreements on behalf of insurers. Notwithstanding any other provision of law, the commissioner has sole authority to regulate the issuance and sale of the funding agreements, including the persons selling the funding agreements on behalf of insurers.

HIST: 1985 c 43 s 1; 1993 c 375 art 8 s 14; 1998 c 319 s 17; 1999 c 177 s 34; 2001 c 131 s 11



Section 61A.28 Domestic companies, investments.

61A.28 Domestic companies, investments.

Subdivision 1. Investment guidelines and procedures. Each domestic life insurance company must comply with section 60A.112.

No investment or loan, except policy loans, shall be made by a domestic life insurance company unless authorized or approved by the board of directors or by a committee of directors, officers, or employees of the company designated by the board and charged with the duty of supervising the investment or loan. Accurate records of all authorizations and approvals must be maintained.

The capital, surplus and other funds of every domestic life insurance company, whether incorporated by special act or under the general law (in addition to investments in real estate as otherwise permitted by law) may be invested only in one or more of the following kinds of securities or property. An investment may not be made under this section if the required interest obligation is in default.

Investments must be valued in accordance with the valuation procedures established by the National Association of Insurance Commissioners, unless the commissioner requires or finds another method of valuation reasonable under the circumstances. Other invested assets must be valued according to the procedures promulgated by the National Association of Insurance Commissioners, if not addressed in another section, unless the commissioner requires or finds another method of valuation reasonable under the circumstances.

Subd. 2. Government obligations. Bonds or other obligations of, or bonds or other obligations insured or guaranteed by: (a) the United States or any state thereof; (b) the Dominion of Canada or any province thereof; (c) any county, city, town, statutory city formerly a village, organized school district, municipality, or other civil or political subdivision of this state, or of any state of the United States or of any province of the Dominion of Canada; (d) any agency or instrumentality of the foregoing, including but not limited to, debentures issued by the federal housing administrator, obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association; and (e) obligations payable in United States dollars issued or fully guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the African Development Bank, the Export-Import Bank, or any other United States government sponsored organization of which the United States is a member. The life insurance company may not invest in the obligations of these banks or organizations if the investment causes the company's aggregate investments in the obligations of any one of these banks or organizations to exceed five percent of its admitted assets or if the investment causes the company's aggregate investments in the obligations of all banks or organizations described in clause (e) to exceed 15 percent of its admitted assets.

Subd. 3. Loans or obligations secured by mortgage. Loans or obligations (hereinafter loans) secured by a first mortgage, or deed of trust (hereinafter mortgage), on improved real estate in the United States, if the amount of the loan secured thereby is not in excess of 66-2/3 percent of the market value of the real estate at the time of the loan, or, when the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan if the real estate is to be used for commercial purposes, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed (a) 80 percent of the market value of the real estate at the time of the loan; (b) 90 percent of the market value of the real estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1, or, if (1) the real estate is used for commercial purposes, and (2) the loan is additionally secured by an assignment of lease or leases, and (3) the lessee or lessees under the lease or leases, or a guarantor or guarantors of the lessee's obligations, is a corporation whose obligations would qualify as an investment under subdivision 6, paragraph (e), and (4) the rents payable during the primary term of the lease or leases are sufficient to amortize at least 60 percent of the loan. In calculating the ratio of the amount of the loan to the value of the property, no part of the amount of any loan is to be included which the United States or any agency or instrumentality thereof or other mortgage insurer as may be approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee; provided, in no event may the loan exceed the market value of the property. No improvement may be included in estimating the market value of the real estate unless it is insured against fire by policies payable to the security holder or a trustee for its benefit. This requirement may be met by a program of self-insurance established and maintained by a corporation whose debt obligations would qualify for purchase under subdivision 6, paragraph (g), clause (4). Also loans secured by mortgage, upon leasehold estates in improved real property where at the date of investment the lease has an unexpired term of at least five years longer than the term of the loan secured thereby, and where the leasehold estate is unencumbered except by the lien reserved in the lease for the payment of rentals and the observance of the other covenants, terms and conditions of the lease and where the mortgagee, upon default, is entitled to be subrogated to, or to exercise, all the rights and to perform all the covenants of the lessee, provided that no loan on the leasehold estate may exceed (a) 66-2/3 percent of the market value thereof at the time of the loan, or (b) 80 percent of the market value thereof at the time of the loan if the loan is to be fully amortized by installment payments of principal which begin within five years from the date of the loan if the leasehold estate is to be used for commercial purposes, interest is payable at least annually over the period of the loan which may not exceed 40 years and the market value of the leasehold estate is shown by the sworn certificate of a competent appraiser, or (c) 90 percent of the market value of the leasehold estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1. In calculating the ratio of the amount of the loan to the value of the leasehold estate, no part of the amount of any loan is to be included which the United States or any agency or instrumentality thereof or other mortgage insurer approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee; provided, in no event may the loan exceed the market value of the leasehold estate. Also loans secured by mortgage, which the United States or any agency or instrumentality thereof or other mortgage insurer approved by the commissioner has insured or guaranteed or made a commitment to insure or guarantee. Also loans secured by mortgage, on improved real estate in the Dominion of Canada if the amount of the loan is not in excess of 66-2/3 percent of the market value of the real estate at the time of the loan, or, when the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan if the real estate is used for commercial purposes, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed (a) 80 percent of the market value of the real estate at the time of the loan, or (b) 90 percent of the market value of the real estate at the time of the loan if the loan is secured by a purchase money mortgage made in connection with the disposition of real estate acquired pursuant to section 61A.31, subdivision 1. In calculating the ratio of the amount of the loan to the value of the property, no part of the amount of any loan is to be included which the Dominion of Canada or any agency or instrumentality thereof has insured or guaranteed or made a commitment to insure or guarantee; provided in no event may the loan exceed the market value of the property. Also loans secured by mortgage, on real estate in the United States which may be unimproved provided there exists a definite plan for commencement of development for commercial purposes within not more than five years where the amount of the loan does not exceed 80 percent of the market value of the unimproved real estate at the time of the loan and the loan is to be fully amortized by installment payments of principal, which may begin up to five years from the date of the loan, and interest at least annually over a period of not to exceed 40 years. Also loans secured by second mortgage on improved or unimproved real estate used, or to be used, for commercial purposes; provided, that if unimproved real estate there exists a definite plan for commencement of development within not more than five years, in the United States or the Dominion of Canada under the following conditions: (a) the amount of the loan secured by the second mortgage is equal to the sum of the amount disbursed by the company and the then outstanding indebtedness under the first mortgage loan; and (b) the company has control over the payments under the first mortgage indebtedness; and (c) the total amount of the loan does not exceed 66-2/3 percent of the market value of the real estate at the date of the loan or, when the note or bond is to be fully amortized by installment payments of principal, beginning not more than five years from the date of the loan, and interest at least annually over a period of not to exceed 40 years, the amount of the loan does not exceed 80 percent of the market value of the real estate at the date of the loan.

A company may not invest in a mortgage loan authorized under this subdivision, if the investment causes the company's aggregate investments in mortgages secured by a single property to exceed one percent of its admitted assets.

For purposes of this subdivision, improved real estate includes real estate improved with permanent buildings, used for agriculture or pasture, or income producing real estate, including but not limited to, parking lots and leases, royalty or other mineral interests in properties producing oil, gas, or other minerals and interests in properties for the harvesting of forest products.

A loan or obligation otherwise permitted under this subdivision must be permitted notwithstanding the fact that it provides for a payment of the principal balance prior to the end of the period of amortization of the loan.

The vendor's equity in a contract for deed qualifies as a loan secured by mortgage for the purposes of this subdivision.

Subd. 4. Repealed, 1991 c 325 art 9 s 13

Subd. 5. Repealed, 1991 c 325 art 9 s 13

Subd. 6. Stocks, obligations, and other investments. (a) Common stocks, common stock equivalents, or securities convertible into common stock or common stock equivalents of a business entity organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof.

(b) Preferred stock of, or common or preferred stock guaranteed as to dividends by a business entity organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, under the following conditions: (1) No investment may be made under this paragraph in a stock upon which any dividend, current or cumulative, is in arrears; (2) the company may not invest in stocks under this paragraph and in common stocks under paragraph (a) if the investment causes the company's aggregate investments in the common or preferred stocks to exceed 25 percent of the company's total admitted assets, provided that no more than 20 percent of the company's admitted assets may be invested in common stocks under paragraph (a); and (3) the company may not invest in any preferred stock or common stock guaranteed as to dividends, which is rated in the four lowest categories established by the securities valuation office of the National Association of Insurance Commissioners, if the investment causes the company's aggregate investment in the lower rated preferred or common stock guaranteed as to dividends to exceed five percent of its total admitted assets.

(c) Warrants, options, and rights to purchase stock if the stock, at the time of the acquisition of the warrant, option, or right to purchase, would qualify as an investment under paragraph (a) or (b), whichever is applicable. A company shall not invest in a warrant, option, or right to purchase stock if, upon purchase and immediate exercise thereof, the acquisition of the stock violates any of the concentration limitations contained in paragraphs (a) and (b).

(d) In addition to amounts that may be invested under subdivision 8 and without regard to the percentage limitation applicable to stocks, warrants, options, and rights to purchase, the securities of any face amount certificate company, unit investment trust, or management type investment company, registered or in the process of registration under the Investment Company Act of 1940 as from time to time amended. In addition, the company may transfer assets into one or more of its separate accounts for the purpose of establishing, or supporting its contractual obligations under, the accounts in accordance with the provisions of sections 61A.13 to 61A.21. A company may not invest in a security authorized under this paragraph if the investment causes the company's aggregate investments in the securities to exceed ten percent of its total admitted assets, except that for a health service plan corporation operating under chapter 62C, and for a health maintenance organization operating under chapter 62D, the company's aggregate investments may not exceed 20 percent of its total admitted assets. No more than five percent of the allowed investment by health service plan corporations or health maintenance organizations may be invested in funds that invest in assets not backed by the federal government. When investing in money market mutual funds, nonprofit health service plans regulated under chapter 62C, and health maintenance organizations regulated under chapter 62D, shall establish a trustee custodial account for the transfer of cash into the money market mutual fund.

(e) Investment grade obligations that are:

(1) bonds, obligations, notes, debentures, repurchase agreements, or other evidences of indebtedness of a business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof; and

(2) rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization, or are rated in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners.

(f) Noninvestment grade obligations: A company may acquire noninvestment grade obligations as defined in subclause (i) (hereinafter noninvestment grade obligations) which meet the earnings test set forth in subclause (ii). A company may not acquire a noninvestment grade obligation if the acquisition will cause the company to exceed the limitations set forth in subclause (iii).

(i) A noninvestment grade obligation is an obligation of a business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, that is not rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization, or is not rated in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners.

(ii) Noninvestment grade obligations authorized by this subdivision may be acquired by a company if the business entity issuing or assuming the obligation, or the business entity securing or guaranteeing the obligation, has had net earnings after the elimination of extraordinary nonrecurring items of income and expense and before income taxes and fixed charges over the five immediately preceding completed fiscal years, or its period of existence of less than five years, has averaged not less than 1-1/4 times its average annual fixed charges applicable to the period; provided, however, that if a business entity issuing or assuming the obligation, or the business entity securing or guaranteeing the obligation, has undergone an acquisition, recapitalization, or reorganization within the immediately preceding 12 months, or will use the proceeds of the obligation for an acquisition, recapitalization, or reorganization, then such business entity shall also have, on a pro forma basis, for the next succeeding 12 months, net earnings averaging 1-1/4 times its average annual fixed charges applicable to such period after elimination of extraordinary nonrecurring items of income and expense and before taxes and fixed charges; no investment may be made under this section upon which any interest obligation is in default.

(iii) Limitation on aggregate interest in noninvestment grade obligations. A company may not invest in a noninvestment grade obligation if the investment will cause the company's aggregate investments in noninvestment grade obligations to exceed the applicable percentage of admitted assets set forth in the following table:

Percentage of Effective Date Admitted Assets January 1, 1992 20 January 1, 1993 17.5 January 1, 1994 15

Nothing in this paragraph limits the ability of a company to invest in noninvestment grade obligations as provided under subdivision 12.

(g) Obligations for the payment of money under the following conditions: (1) The obligation must be secured, either solely or in conjunction with other security, by an assignment of a lease or leases on property, real or personal; (2) the lease or leases must be nonterminable by the lessee or lessees upon foreclosure of any lien upon the leased property; (3) the rents payable under the lease or leases must be sufficient to amortize at least 90 percent of the obligation during the primary term of the lease; and (4) the lessee or lessees under the lease or leases, or a governmental entity or business entity, organized under the laws of the United States or any state thereof, or the Dominion of Canada, or any province thereof, that has assumed or guaranteed any lessee's performance thereunder, must be a governmental entity or business entity whose obligations would qualify as an investment under subdivision 2 or paragraph (e) or (f). A company may acquire leases assumed or guaranteed by a noninvestment grade lessee unless the value of the lease, when added to the other noninvestment grade obligations owned by the company, exceeds 15 percent of the company's admitted assets.

(h) A company may sell call options against stocks or other securities owned by the company and may purchase call options in a closing transaction against a call option previously written by the company. In addition to the authority granted by paragraph (c), to the extent and on the terms and conditions the commissioner determines to be consistent with the purposes of this chapter, a company may purchase or sell other exchange-traded call options, and may sell or purchase exchange-traded put options.

(i) A company may not invest in a security or other obligation authorized under this subdivision if the investment, valued at cost at the date of purchase, causes the company's aggregate investment in any one business entity to exceed two percent of the company's admitted assets.

(j) For nonprofit health service plan corporations regulated under chapter 62C, and for health maintenance organizations regulated under chapter 62D, a company may invest in commercial paper rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization, or rated in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners, if the investment, valued at cost at the date of purchase, does not cause the company's aggregate investment in any one business entity to exceed six percent of the company's admitted assets.

Subd. 7. Transportation equipment obligations. Equipment trust obligations or certificates which are adequately secured or other adequately secured instruments evidencing an interest in transportation equipment purchased, leased, or under contract for purchase or lease by a corporation incorporated in the United States or in Canada or by a receiver or trustee of such corporation and a right to receive determined portions of rental, purchase or other fixed obligatory payments for the use or purchase of such transportation equipment.

Subd. 8. Asset backed arrangements. Investments in asset backed arrangements that meet the definitions and credit criteria provided in this subdivision. For purposes of this subdivision, "asset backed arrangement" means a loan participation or loan to or equity investment in a business entity that has as its primary business activity the acquisition and holding of financial assets for the benefit of its debt and equity holders.

In order to qualify for investment under this subdivision:

(a) the investment in the asset backed arrangement must be secured by or represent an undivided interest in a single financial asset or a pool of financial assets; and

(b) either (1) at least 90 percent of the dollar value of the financial assets held under the asset backed arrangement qualifies for direct investment under this section; (2) the investment in the asset backed arrangement is rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization; or (3) the investment in the asset backed arrangement is rated in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners.

Examples of asset backed arrangements authorized by this subdivision include, but are not limited to: general and limited partnership interests; participations under unit investment trusts such as collateralized mortgage obligations and collateralized bond obligations; shares in, or obligations of, corporations formed for holding investment assets, and contractual participation interests in a loan or group of loans.

A company may not invest in an asset backed arrangement if the investment causes the company's aggregate investment in the financial assets held under the asset backed arrangement to exceed any of the concentration limits contained in this section.

Subd. 9. Obligations of trustees and receivers. Certificates, notes, or other obligations issued by trustees or receivers of any institution created or existing under the laws of the United States or of any state, district, or territory thereof, which, or the assets of which, are being administered under the direction of any court having jurisdiction if such obligation is adequately secured as to principal and interest; the amount invested in the securities mentioned in this subdivision shall not, at any time, exceed 25 percent of the unassigned surplus and capital of the company.

Subd. 9a. Hedging. A domestic life insurance company may enter into financial transactions solely for the purpose of reducing the risk associated with assets and liabilities that the company has acquired or incurred or has legally contracted to acquire or incur, and not for speculative or other purposes. For purposes of this subdivision, "financial transactions" include, but are not limited to, futures, options to buy or sell fixed income securities, repurchase and reverse repurchase agreements, and interest rate swaps, caps, and floors. This authority is in addition to any other authority of the insurer.

Subd. 10. Real estate sales contracts. Real estate sales contracts to which the company is not an original party, involving unencumbered real property situated in the United States, having a value of at least 50 percent more than the amount of the unpaid balance of the contract, same to be assigned or otherwise transferred to the company or to a trustee or nominee of its choosing. No improvement shall be included in estimating the value unless the same shall be insured against fire by policies payable to and held by the company or a trustee or nominee for its benefit. The foregoing provisions of this subdivision shall not apply to real estate sales contracts to which the company is an original party and shall not prohibit the company from holding such contracts as an investment.

Subd. 11. Policy loans. Loans on the security of insurance policies issued by itself to an amount not exceeding the loan value thereof; and loans on the pledge of any of the securities eligible for investment under the provisions of subdivisions 2 to 10, with the exception of noninvestment grade obligations as defined in subdivision 6, paragraph (f), but not exceeding 95 percent of the value of securities enumerated in subdivisions 2, 3, and 4 and 80 percent of the value of stocks and other securities; in case of securities enumerated in subdivisions 3, 5, and 10 "value" means principal amount unpaid thereon and in case of other securities market value thereof; in case of securities enumerated in subdivisions 3 and 10 the pledge agreement shall require principal payments by the pledgor at least equal to and concurrent with principal payments on the pledged security; in loans authorized by this subdivision, except as otherwise provided by law in regard to policy loans, the company shall reserve the right at any time to declare the indebtedness due and payable when in excess of such proportions of value or, in case of pledge of securities other than those enumerated in subdivisions 3 and 10, upon depreciation of security. In the case of securities enumerated in subdivision 8, the provision of this subdivision must be applied in accordance with the type of security subject to the asset backed arrangement.

Subd. 12. Additional investments. Investments of any kind, without regard to the categories, conditions, standards, or other limitations set forth in the foregoing subdivisions and section 61A.31, subdivision 3, except that the prohibitions in clause (d) of subdivision 3 remains applicable, may be made by a domestic life insurance company in an amount not to exceed the lesser of the following:

(1) Five percent of the company's total admitted assets as of the end of the preceding calendar year, or

(2) Fifty percent of the amount by which its capital and surplus as of the end of the preceding calendar year exceeds $675,000. Except as provided in section 61A.281, a company's total investment under this section in the common stock of any corporation, other than the stock of the types of corporations specified in section 61A.284, may not exceed ten percent of the common stock of the corporation. No investment may be made under the authority of this clause or clause (1) by a company that has not completed five years of actual operation since the date of its first certificate of authority.

If, subsequent to being made under the provisions of this subdivision, an investment is determined to have become qualified or eligible under any of the other provisions of this chapter, the company may consider the investment as being held under the other provision and the investment need no longer be considered as having been made under the provisions of this subdivision.

In addition to the investments authorized by this subdivision, with the written order of the commissioner, a domestic life insurance company may make qualified investments in any other type of investment or exceed any limitations of quality, quantity, or percentage of admitted assets contained in this section, section 61A.29 or 61A.31, or other provision governing the investments of a domestic life insurance company. This approval is at the discretion of the commissioner, provided that the additional investments allowed by the commissioner's written order may not exceed five percent of the company's admitted assets.

Subd. 13. Additional limitations. Under the standards and procedures in sections 60G.20 to 60G.22 for individual insurers, the commissioner may impose additional limitations on all insurers on the types and percentages of investments as the commissioner determines necessary to protect and ensure the safety of the general public.

Subd. 14. Replication transactions. An insurer engaging in replication transactions shall include all replicated investment positions in calculating compliance with the limitations on investments applicable to the insurer. Replication transactions are permitted only under the authority of subdivision 12. For these purposes, "replication transaction" means a derivative transaction that is intended to replicate the performance of one or more assets that an insurer is authorized to acquire under applicable law. A derivative transaction that either is authorized by subdivision 6, 8, or 9a or section 61A.29, subdivision 2, paragraph (d), or is entered into as a hedging transaction shall not be considered a replication transaction. "Replicated investment position" means the statement value of the position reported under the heading "Replicated (Synthetic) Asset" on Schedule DB, Part F, of the annual statement of the insurer, or any successor provision.

HIST: 1967 c 395 art 2 s 28; 1969 c 494 s 12-16; 1971 c 816 s 1,2; 1973 c 123 art 5 s 7; 1974 c 64 s 6; 1975 c 141 s 1; 1981 c 211 s 32-34; 1983 c 340 s 12-14; 1984 c 382 s 4; 1985 c 147 s 1; 1987 c 337 s 43; 1991 c 325 art 9 s 1-9; 1992 c 540 art 2 s 13; 1994 c 425 s 9,10; 1998 c 328 s 1-3; 2001 c 131 s 12,13



Section 61A.281 Investments; subsidiaries.

61A.281 Investments; subsidiaries.

Subdivision 1. Special purpose corporations. A domestic life insurance company may organize and hold, or acquire and hold, more than 50 percent of the capital stock of any corporation organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, or if approved by the commissioner, elsewhere, which is one or more of the following: (1) a corporation providing investment advisory, management or sales services to an investment company or to an insurance company; or (2) a data processing or computer service corporation; or (3) a real property holding, developing, managing or leasing corporation; or (4) a mortgage loan corporation engaged in the business of making, originating, purchasing, or otherwise acquiring or investing in, and servicing or selling or otherwise disposing of loans secured by mortgages on real property; or (5) a corporation whose business is owning and managing or leasing personal property; or (6) a corporation other than a bank or an insurance company, whose business has been approved by the commissioner as complementary or supplementary to the business of a domestic life insurance company. Provided, however, that such percentage of stock may, with the approval of the commissioner, be 50 percent or less. The limits contained in the other investment sections of the insurance code shall not apply to such holdings, provided that the aggregate cost of the investments made under this subdivision shall not exceed five percent of the domestic life insurance company's admitted assets.

Subd. 2. General purpose corporations. A domestic life insurance company may organize and hold, or acquire and hold, more than 50 percent of the capital stock of any corporation organized under the laws of the United States or any state thereof, or the Dominion of Canada or any province thereof, or if approved by the commissioner, elsewhere, whether or not of the type of corporation enumerated in subdivision 1 or approved by the commissioner under subdivision 1. The limits contained in the other investment sections of Minnesota Statutes relating to insurance shall not apply to such holdings, provided that the aggregate cost of the investments made under authority of this subdivision shall not exceed ten percent of the capital and surplus of the domestic life insurance company.

Subd. 3. Rules. The commissioner may issue such reasonable rules as may be appropriate to carry out the purposes of this section.

Subd. 4. Other corporations acquired or organized, activities. A domestic life insurance company may organize or acquire a corporation domiciled in the United States and hold the capital stock thereof, provided that it shall continuously own more than 50 percent of such capital stock. The corporation so organized or acquired shall limit its activities to the investing of its assets in the same corporations, subject to the same ownership requirements, in which the insurance company may directly invest under subdivisions 1 and 2; provided that the sum of the total cost of the investments made by both it and the insurance company in corporations authorized under said subdivision 1 or said subdivision 2 shall not exceed the dollar amount which would have been applicable had the insurance company directly made such investments. The limits contained in the other investment sections of the insurance code shall not apply to any investment made by the insurance company under this subdivision, provided that the aggregate cost of the investments made by the insurance company hereunder and under said subdivisions 1 and 2 shall not exceed the sum of five percent of the insurance company's admitted assets and ten percent of the insurance company's capital and surplus.

Subd. 5. Corporations organized to hold investments. A domestic life insurance company may organize one or more corporations domiciled in the United States and hold the capital stock of them, provided that it shall continuously own all of the capital stock and that the corporations so organized shall limit their activities to acquiring and holding investments, other than under subdivisions 1 to 4, that a domestic life insurance company may acquire and hold. The investments of these corporations are subject to the same restrictions and requirements as apply to domestic life insurance companies, including the applicable percentage limitations for investments in individual properties and entities and limitations on the aggregate amount to be invested in any investment category. For the purposes of calculating the amount of an investment held by the life insurance company, investments in the same property, entity, or investment category that are owned by the company and all corporations qualifying under this subdivision must be aggregated.

HIST: 1969 c 494 s 17; 1971 c 816 s 3-5; 1985 c 248 s 70; 1991 c 325 art 9 s 10



Section 61A.282 Investments in name of company or nominee and prohibitions.

61A.282 Investments in name of company or nominee and prohibitions.

Subdivision 1. Requirements. A company's investments shall be held in its corporate name or its nominee name, except that:

(a) Investments may be held in the name of a clearing corporation or of a custodian bank or in the name of the nominee of either under the following conditions:

(1) The clearing corporation, custodian bank, or nominee must be legally authorized to hold the particular investment for the account of others;

(2) Where the investment is evidenced by a certificate and held in the name of a custodian bank or the nominee of a custodian bank, a written agreement shall provide that certificates so deposited shall at all times be kept separate and apart from other deposits with the depository, so that at all times they may be identified as belonging solely to the company making the deposit; or

(3) Where a clearing corporation is to act as depository, the investment may be merged or held in bulk in the clearing corporation's name, or in the name of its nominee, together with any other investments deposited with the clearing corporation by any other person, if a written agreement provides that adequate evidence of the deposit will be obtained and retained by the company or a custodian bank.

As used in this subdivision, the term "custodian bank" means a bank or trust company licensed by the United States or any state thereof.

(b) A company may participate, through a bank or trust company which is a member of the Federal Reserve System, in the Federal Reserve's book-entry system, if the records of the member bank or trust company at all times show that the investments are held for the company and/or for specific accounts of the company.

(c) If an investment consists of an individual interest in a pool of obligations, or of a fractional interest in a single obligation, the certificate of participation or interest, or the confirmation of participation or interest in the investment, shall be held in the manner set forth in paragraph (a) or held in the name of the company.

(d) Where an investment is not evidenced by a certificate, except as provided in paragraph (b), adequate evidence of the company's investment shall be obtained from the issuer or its transfer or recording agent and retained by the company, a custodian bank, or clearing corporation. Adequate evidence, for purposes of this section, shall mean a written receipt or other verification issued by the depository or issuer or a custodian bank which shows that the investment is held for the company. Transfers of ownership of investments held as described in paragraphs (a)(3), (b), and (c) may be evidenced by bookkeeping entry on the books of the issuer of the investment or its transfer or recording agent or the clearing corporation without physical delivery of certificates, if any, evidencing the company's investment.

Subd. 2. Lending of securities. A company may loan securities held by it under this chapter to a broker-dealer registered under the Securities and Exchange Act of 1934 or to a bank which is a member of the Federal Reserve System, under the following conditions:

(a) The market value of loaned securities outstanding at any one time, excluding securities held in a separate account established pursuant to section 61A.14, subdivision 1, or 61A.275, shall not exceed 40 percent of the company's admitted assets as of the December 31 immediately preceding.

(b) The company is limited to no more than two percent of its admitted assets as of the December 31 immediately preceding being subject to lending of securities with any one borrower.

(c) Each loan must be evidenced by a written agreement which provides:

(1) that the loan will be fully collateralized by cash or obligations issued or guaranteed by the United States or an agency or an instrumentality thereof, and that the collateral will be adjusted each business day during the term of the loan to maintain the required collateral in the event of market value changes in the loaned securities or collateral;

(2) that the loan may be terminated by the company at any time, and that the borrower must return the loaned securities or their equivalent within five business days after termination;

(3) that the company has the right to retain the collateral or to use the collateral to purchase securities equivalent to the loaned securities if the borrower defaults under the terms of the agreement; and

(4) that the borrower remains liable for any losses and expenses, not covered by the collateral, which are incurred by the company due to default.

Subd. 3. Conflicts of interest. No officer, director, or member of any committee passing on investments shall borrow any of the funds, or become, directly or indirectly, liable as a surety or endorser for or on account of loans thereof to others, or receive for personal use any fee, brokerage, commission, gift or other consideration for, or on account of, any loan made by or on behalf of the company.

HIST: 1969 c 494 s 18; 1981 c 211 s 35; 1982 c 555 s 4; 1986 c 313 s 3; 1986 c 444; 1994 c 485 s 25



Section 61A.283 Admitted assets.

61A.283 Admitted assets.

For the purpose of applying any investment limitation based on the amount of a domestic life insurance company's admitted assets, the term "admitted assets" has the meaning given in section 60A.02, subdivision 27, with an adjustment in the admitted asset figure to exclude amounts which on the December 31 immediately preceding the date the company acquires an investment are allocated to separate accounts.

HIST: 1969 c 494 s 19; 1991 c 325 art 10 s 9



Section 61A.284 Investments; capital stock of other insurance companies.

61A.284 Investments; capital stock of other insurance companies.

Subdivision 1. Purchase of insurance company. A domestic life insurance company may acquire and hold all or part of the capital stock of another insurance company whether or not in the same line of insurance for cash or through the issuance of its own stock in payment of all or part of the purchase price. The limits contained in the other investment provisions shall not apply to these holdings providing the acquiring company secures the prior approval of the purchase agreement by the commissioner.

Subd. 2. Organization of subsidiary insurance company. A domestic life insurance company may organize and hold all or part of the capital stock of another insurance company whether or not in the same line of insurance. The limits contained in the other investment provisions shall not apply to these holdings providing the organizing company secures the prior approval of the commissioner.

Subd. 3. Investments in health maintenance organizations. An investment in a health maintenance organization may be deemed by a domestic life insurance company to be an investment under this section.

HIST: 1981 c 211 s 36; 1990 c 538 s 11



Section 61A.29 Foreign investments.

61A.29 Foreign investments.

Subdivision 1. Authorization. In addition to the Canadian investments permitted by this chapter, a domestic life insurance company may make foreign investments authorized by subdivision 2, subject to the limitations contained in subdivision 3. Investments authorized by this section are restricted to countries where the obligations of the sovereign government are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization in the United States. All investments must be made as provided under foreign investment guidelines established and maintained by the company under section 60A.112.

Subd. 2. Authorized investments. A company may invest in (i) foreign assets denominated in United States dollars; (ii) foreign assets denominated in foreign currency; and (iii) United States assets denominated in foreign currency. The investments may be made in any combination of the following:

(a) Obligations of sovereign governments and political subdivisions thereof and obligations issued or fully guaranteed by a supranational bank or organization, other than those described in section 61A.28, subdivision 2, paragraph (e), provided that the obligations are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization in the United States. For purposes of this section, "supranational bank" means a bank owned by a number of sovereign nations and engaging in international borrowing and lending.

(b) Obligations of a foreign business entity, provided that the obligation (i) is rated in one of the four highest rating categories by at least one nationally recognized statistical rating organization in the United States or by a similarly recognized statistical rating organization, as approved by the commissioner, in the country where the investment is made; or (ii) is rated in one of the two highest categories established by the securities valuation office of the National Association of Insurance Commissioners.

(c) Stock or stock equivalents issued by a foreign entity if the stock or stock equivalents are regularly traded and subject to oversight by the government of the country in which the regular trading occurs.

(d) Financial transactions for the sole purpose of managing the foreign currency risk of investments made under this subdivision, provided that the financial transactions are entered into under a detailed plan maintained by the company. For purposes of this paragraph, "financial transactions" include, but are not limited to, the purchase or sale of currency swaps, forward agreements, and currency futures.

Subd. 3. Investment limitations. Investments authorized by subdivision 2 are subject to the following limitations:

(a) A company shall not make an investment under this section if the investment causes the company's aggregate investments authorized under this section to exceed ten percent of its total admitted assets.

(b) Investments made under subdivision 2 must be aggregated with United States investments in determining compliance with percentage concentration limitations, if any, contained in this chapter.

(c) A company shall not invest in the obligations of one issuer under subdivision 2 in an amount greater than authorized for investments of the same class under this chapter. A company shall not invest more than two percent of its total admitted assets in the direct or guaranteed obligations of a sovereign government or political subdivision thereof, or of a supranational bank.

HIST: 1967 c 395 art 2 s 29; 1969 c 494 s 20; 1981 c 211 s 37; 1983 c 340 s 15; 1991 c 325 art 9 s 11; 2001 c 131 s 14



Section 61A.30 Joint investments.

61A.30 Joint investments.

No domestic life insurance company shall subscribe to or participate in any underwriting of the purchase or sale of securities or other property, enter into any transactions for the purchase or sale on account of the company jointly with any other person, firm, or corporation, nor enter into any agreement to withhold from sale any of its property, unless the disposition of the property shall be, at all times, within the control of its board of directors. Nothing contained herein shall be construed to invalidate or prohibit an agreement by two or more investors to join and share in the purchase of investments for bona fide investment purposes. In the investments secured by mortgage or deed of trust, provisions shall be made for a method of resolving any matters relating thereto as to which the investors are not in agreement.

HIST: 1967 c 395 art 2 s 30; 1981 c 211 s 38



Section 61A.31 Real estate holdings.

61A.31 Real estate holdings.

Subdivision 1. Purposes. Except as provided in subdivisions 2, 3, and 4, every domestic life insurance company may acquire, hold and convey real property only for the following purposes and in the following manner:

(1) Such as shall have been mortgaged to it in good faith by way of security for loans previously contracted, or for moneys due;

(2) Such as shall have been conveyed to it in satisfaction of debts previously contracted in the course of its dealings;

(3) Such as shall have been purchased at sales on judgments, decrees or mortgages obtained or made for such debts;

(4) Such as shall have been subject to a contract for deed under which the company held the vendor's interest to secure the payment by the vendee.

Subd. 2. Building projects. In order to promote and supplement public and private efforts to provide an adequate supply of decent, safe, and sanitary dwelling accommodations for persons of low and moderate income; to relieve unemployment; to alleviate the shortage of rental residences; and to assist in relieving the emergency in the housing situation in this country through investment of funds, any life insurance company may purchase or lease from any owner or owners (including states and political subdivisions thereof), real property in any state in which such company is licensed to transact the business of life insurance; and on any real property so acquired or on real property so located and acquired otherwise in the conduct of its business, such company may erect apartment, or other dwelling houses, not including hotels, but including accommodations for retail stores, shops, offices, and other community services reasonably incident to such projects; or, to provide such housing or accommodations, may construct, reconstruct, improve, or remove any buildings or other improvements thereon. Such company may thereafter own, improve, maintain, manage, collect or receive income from, sell, lease, or convey any such real property and the improvements thereon. A company may not invest in the building projects if the investment causes the company's aggregate investments under this subdivision to exceed ten percent of its total admitted assets.

Subd. 3. Acquisition of property. Any domestic life insurance company may:

(a) acquire real property or any interest in real property, including oil and gas and other mineral interests, in the United States or any state thereof, or in the Dominion of Canada or any province thereof, as an investment for the production of income, and hold, improve or otherwise develop, and lease, sell, and convey the same either directly or as a joint venturer or through a limited, limited liability, or general partnership in which the company is a partner or through a limited liability company in which the company is a member. A company may not invest in any real property asset other than property held for the convenience and accommodation of its business if the investment causes: (1) the company's aggregate investments in the real property assets to exceed ten percent of its admitted assets; or (2) the company's investment in any single parcel of real property to exceed one-half of one percent of its admitted assets;

(b) acquire personal property in the United States or any state thereof, or in the Dominion of Canada or any province thereof, under lease or leases or commitment for lease or leases if: (1) either the fair value of the property exceeds the company's investment in it or the lessee, or at least one of the lessees, or a guarantor, or at least one of the guarantors, of the lease is a corporation with a net worth of $1,000,000 or more; and (2) the lease provides for rent sufficient to amortize the investment with interest over the primary term of the lease or the useful life of the property, whichever is less. A company may not invest in the personal property if the investment causes the company's aggregate investments in the personal property to exceed three percent of its admitted assets;

(c) acquire and hold real estate (1) if the purpose of the acquisition is to enhance the sale value of real estate previously acquired and held by the company under this section and (2) if the company expects the real estate so acquired to qualify and be held by the company under paragraph (a) within five years after acquisition; and

(d) not acquire real property under paragraphs (a) to (c) if the property is to be used primarily for agricultural, horticultural, ranch, mining, or church purposes.

All real property acquired or held under this subdivision must be carried at a value equal to the lesser of (1) cost plus the cost of capitalized improvements, less normal depreciation, or (2) market value.

Subd. 4. Convenience and accommodation of business. A company may acquire and hold real estate for the convenience and accommodation of its business. Without the prior approval of the department of commerce, a company may not invest in real estate authorized under this subdivision if the investment causes the company's aggregate investments under this subdivision to exceed five percent of its total admitted assets, except that a health service plan corporation operating under chapter 62C may not invest in real estate authorized under this subdivision if the investment causes the company's aggregate investments under this subdivision to exceed 25 percent of its total admitted assets.

HIST: 1967 c 395 art 2 s 31; 1969 c 494 s 21-24; 1981 c 211 s 39,40; 1983 c 289 s 114 subd 1; 1983 c 340 s 16; 1984 c 655 art 1 s 92; 1991 c 325 art 9 s 12; 1995 c 214 s 15



Section 61A.315 Investments and holdings; limitations.

61A.315 Investments and holdings; limitations.

The sum of the value of assets permitted to be acquired pursuant to sections 61A.31, subdivision 3 and 61A.28, subdivision 6, paragraphs (a) and (b) shall not exceed 30 percent of admitted assets as of the end of the preceding calendar year.

HIST: 1981 c 211 s 41



Section 61A.32 Domestic mutual and stock and mutual companies; voting rights of members.

61A.32 Domestic mutual and stock and mutual companies; voting rights of members.

Every person insured by a domestic mutual life insurance company, and every participating policyholder of a domestic stock and mutual life insurance company as defined in sections 61A.33 to 61A.36, shall be a member, entitled to one vote and one vote additional for each $1,000 of insurance in excess of the first $1,000; provided, that no member shall be entitled to more than 100 votes; and, provided, further, that in the case of group insurance on employees such group shall be deemed to be a single member and the employer shall be deemed to be such member for the purpose of voting, having not to exceed 100 votes, provided, that in cases where the employees pay all or any part of the premium, either directly or by payroll deductions, the employees shall be allowed to choose their representative, who shall exercise a voting power in proportion to the percentage of premium paid by such employees. Every member shall be notified of its annual meetings by a written notice mailed to the member's address, or by an imprint on the back of the policy, premium notice, receipt or certificate of renewal, as follows:

"The insured is hereby notified that by virtue of this policy the insured is a member of the .......... Insurance Company, and that the annual meetings of said company are held at its home office on the ..... day of ..... in each year, at .......... o'clock."

The blanks shall be duly filled in print. Any such member may vote by proxy by filing written proxy appointment with the secretary of the company at its home office at least five days before the first meeting at which it is to be used. Such proxy appointment may be for a specified period of time not to exceed one year. A proxy may be revoked by a member at any time by written notice to the secretary of the company or by executing a new proxy appointment and filing it as required herein: provided, however, that any member may always appear personally and exercise rights as a member at any meeting of the company.

A domestic mutual life insurance company may by its articles of incorporation or bylaws provide for a representative system of voting in any meeting of members. The articles or bylaws may provide for the selection of representatives from districts as therein specified, such representatives to represent approximately equal numbers of members with power to exercise all the voting powers, rights and privileges of the members they represent with the same force and effect as might be exercised by the members themselves. In such a representative system the votes cast by the representative shall be one vote for each member, notwithstanding the amount of insurance carried, and proxy voting shall not be permitted; provided, however, that any member may always appear personally and exercise rights as a member of the company at any meeting of the membership.

HIST: 1967 c 395 art 2 s 32; 1986 c 444; 1996 c 446 art 2 s 9



Section 61A.321 Guaranty funds.

61A.321 Guaranty funds.

(a) A domestic mutual life insurance company may be formed with, or an existing domestic mutual life insurance company may establish, a guaranty fund divided into certificates of $10 each, or multiples thereof, and this guaranty fund shall be invested in the same manner as is provided for the investment of capital stock of insurance companies.

(b) The certificate holders of the guaranty fund are entitled to an annual dividend of not more than ten percent on their respective certificates, if the net profits or unused premiums left after all losses, expenses, or liabilities then incurred, with reserves for reinsurance, are provided for, are sufficient to pay the annual dividend. If the dividends in any one year are less than ten percent, the difference may be made up in any subsequent year or years from the net profits. Approval of the commissioner must be obtained before accrual for or payment of the dividend, or any repayment of principal.

(c) The guaranty fund must be applied to the payment of losses and expenses when necessary, and, if the guaranty fund is impaired, the directors may make good the whole or any part of the impairment from future profits of the company, but no dividend shall be paid on guaranty fund certificates while the guaranty fund is impaired. The holder of the guaranty fund certificate is not liable for any more than the amount of the certificate which has not been paid in, and this amount must be plainly and legibly stated on the face of the certificate.

(d) Notwithstanding any other provision of law, each certificate holder of record is entitled to one vote in person or by proxy in any meeting of the members of the company for each $10 investment in guaranty fund certificates.

(e) The guaranty fund may be reduced or retired by vote of the policyholders of the company and the assent of the commissioner, if the net assets of the company above its reinsurance reserve and all other claims and obligations and the amount of its guaranty fund certificates and interest on the certificates for two years last preceding and including the date of its last annual statement are not less than 50 percent of the premiums in force. Due notice of this proposed action on the part of the company shall be mailed to each policyholder of the company not less than 30 days before the meeting when the action may be taken.

(f) In domestic mutual life insurance companies with a guaranty fund, the certificate holders shall be entitled to choose and elect from among their own number or from among the policyholders at least one-half or more of the total number of directors.

(g) If any domestic mutual life insurance company with a guaranty fund ceases to do business, it shall not divide among its certificate holders any part of its assets or guaranty fund until all its debts and obligations have been paid or canceled.

(h) Foreign mutual life insurance companies having a guaranty fund shall not be required to make their certificate of guaranty fund conform to the provisions of this section, but when the certificates do not conform with this section, the amount of the guaranty fund shall be charged as a liability.

HIST: 2001 c 131 s 15



Section 61A.33 Stock and mutual life insurance companies.

61A.33 Stock and mutual life insurance companies.

Insurance corporations for the transaction of the kinds of business authorized and permitted by section 60A.06, subdivision 1, clause (4), and subject to these provisions and limitations, may be formed having a capital stock, but which shall be controlled by the votes of both stockholders and participating policyholders. All such companies shall be known as stock and mutual companies. Corporations so formed shall have the right to make any contracts which insurance companies formed to transact the same kinds of business upon the stock plan or upon the mutual plan are authorized by law to make.

HIST: 1967 c 395 art 2 s 33



Section 61A.34 Application.

61A.34 Application.

All provisions of law relating to stock companies and all such provisions relating to mutual companies shall, so far as applicable, relate to and govern such stock and mutual companies and the rights of stockholders and members thereof.

HIST: 1967 c 395 art 2 s 34



Section 61A.35 Voting rights.

61A.35 Voting rights.

Unless otherwise provided in the certificate of incorporation or an amendment thereto adopted as provided by section 300.45 or 61A.36, each stockholder of a stock and mutual life insurance company shall, at all meetings, be entitled to one vote for each share of stock held and, except as otherwise provided by law, each holder of a policy entitled to participate in profits or savings shall be a member and, as such, shall be entitled to the number of votes to which that person would be entitled in a mutual company.

HIST: 1967 c 395 art 2 s 35; 1986 c 444



Section 61A.36 Conversion of existing companies; amendment of certificates of incorporation.

61A.36 Conversion of existing companies; amendment of certificates of incorporation.

Any existing stock or mutual insurance company authorized to do the kinds of business referred to in section 61A.33 may amend its certificate of incorporation so as to become a stock and mutual company; provided, that no such amendment shall deprive any stockholder or member or policyholder of the right, at any and all meetings of stockholders and members or policyholders held thereafter, to cast as many votes for directors as are provided by the certificate of incorporation in force at the time of the adoption of such amendment, or by the law in force at such time. No such amendment shall be construed to change the identity of the corporation and it shall thereafter continue to be governed by the laws applicable thereto at the time of such amendment and as amended hereafter and not inconsistent with sections 61A.33 to 61A.36, as well as those relating to the added characteristic of capital stock or mutuality which it shall have acquired by such amendment.

The certificate of incorporation of a stock and mutual life insurance company may be amended in any respect therein provided by section 300.45, in the manner therein provided. The certificate of incorporation of a stock and mutual life insurance company may also be amended in respect to any matter which an original certificate of incorporation of a stock and mutual life insurance company might lawfully have contained, or so as to vest in its board of directors authority to make and alter bylaws subject to the power of the stockholders and members to change or repeal such bylaws, by the affirmative vote, at a regular meeting of stockholders and members or at a special meeting of stockholders and members called for that expressly stated purpose by the board of directors which shall first have proposed the amendment and declared it to be advisable, of (1) a majority of the total number of votes to which all stockholders are entitled, and (2) at least one-fifth of the total number of votes to which all participating policyholder members are entitled, provided the proposed amendment does not receive the negative vote of more than five percent of the total number of votes to which all participating policyholder members are entitled. The certificate of incorporation of a stock and mutual life insurance company may also be amended so as to increase or decrease its capital stock, or so as to change the number and par value of the shares of its capital stock, or so as to limit or deny to stockholders the preemptive right to subscribe to any or all shares of stock which may be authorized to be thereafter issued, by a majority vote of all its shares but without the vote of its members, at a regular meeting or at a special meeting of stockholders called for that expressly stated purpose by the board of directors which shall first have proposed the amendment and declared it to be advisable and not adverse to or in conflict with the rights and interests of the members, provided that if the proposed amendment is to increase or decrease the capital stock or to change the number of the shares of the capital stock, the resolution specifying the proposed amendment and the certificate of amendment shall expressly provide (1) that the stockholders holding all its shares shall, at all meetings, be entitled to the same number of total votes after the amendment is adopted as they were entitled to before the amendment, and (2) that each stockholder shall, at all meetings, be entitled to a fraction of one vote for each share of stock held, the numerator of which fraction shall be the number of shares outstanding before the first such amendment is adopted and the denominator of which fraction shall be the number of shares outstanding. The resolution specifying the amendment shall be embraced in a certificate duly executed by its president and secretary, or other presiding and recording officers, under its corporate seal, and approved, filed, recorded, and published in the manner prescribed for the execution, approval, filing, recording, and publishing of an original certificate of incorporation.

HIST: 1967 c 395 art 2 s 36; 1986 c 444



Section 61A.37 Domestic insurance corporations may become mutual corporations.

61A.37 Domestic insurance corporations may become mutual corporations.

Any domestic insurance corporation heretofore or hereafter incorporated for the transaction of the kinds of business authorized and permitted by section 60A.06, subdivision 1, clause (4), and having capital stock may become a mutual corporation and to that end may formulate and carry out a plan for the acquisition by it of its outstanding capital stock, and for the mutualization of such corporation, as follows:

(a) Such plan shall have been adopted by vote of a majority of the directors of such company.

(b) Such plan shall have been submitted to the commissioner of commerce and shall have been approved as conforming to the requirements of this section and section 61A.38 and as not prejudicial to the policyholders of such company or to the insuring public.

(c) Such plan shall have been approved by a vote of stockholders representing a majority of the outstanding capital stock at a meeting of stockholders called for that purpose. Stockholders may vote in person or by proxy filed with the company at least five days before the meeting at which it is to be used. Notice of such meeting shall be given by mailing such notice from the home office of such company at least 30 days prior to such meeting in a sealed envelope, postage prepaid, directed to each stockholder at the address shown on the stock records of the company.

(d) Such plan shall have been approved by a majority of the votes cast by policyholders (whether or not members) who vote at a meeting called for that purpose. Eligibility of policyholders, whether or not members of the company, and the number of votes to which each is entitled, shall be determined by the laws of Minnesota relating to the rights of members of domestic mutual life insurance companies to vote at company meetings. Policyholders may vote in person or by proxy filed with the company at least five days before the meeting at which it is to be used. Notice of such meeting shall be given by mailing such notice from the home office of such company at least 30 days prior to such meeting in a sealed envelope, postage prepaid, directed to each policyholder at the address shown on the policy records of the company. Such meeting shall be conducted in such manner as may be provided for in such plan, with the approval of the commissioner. The commissioner shall supervise and direct the methods and procedure of said meeting and appoint an adequate number of inspectors to conduct the voting at said meeting, who shall have power to determine all questions concerning the verification of the ballots, the ascertaining of the validity thereof, the qualifications of the voters and the canvass of the vote. Such inspectors, or any one thereof designated by the commissioner, shall certify to the commissioner and to such company the result of such vote, and with respect thereto shall act under such rules as shall be prescribed by the commissioner. All necessary expenses incurred by the commissioner, or incurred with the commissioner's approval by the inspectors appointed, shall be paid by such company upon the certificate of the commissioner.

(e) Approval of the plan by stockholders and policyholders as above provided may be given at a joint meeting thereof.

(f) Such plan may specify the purchase price to be paid by such company for shares of its capital stock, and in such case the price so specified shall be adhered to. If such plan does not specify the price to be paid for such shares, such company shall first obtain the approval of the commissioner for every payment made for the acquisition of any shares of its capital stock.

(g) Such plan may authorize the board of directors of the company to provide for participation in the surplus of the company by holders of policies which do not by their terms provide for such participation or which provide for a limited participation only, and may include appropriate proceedings to confer upon policyholders the right to vote at meetings of the company. Policyholders upon whom the right to vote is so conferred shall have the same voting rights and shall be entitled to the same notice of annual meeting as members of domestic mutual life insurance companies.

(h) Before approving any such plan or any such payment, the commissioner shall be satisfied, by making investigation or such evidence as the commissioner may require, that such company, after deducting the aggregate sum appropriated by such plan for the acquisition of any part or all of its capital stock, and in the case of any payment not fixed by such plan and subject to approval as aforesaid, after deducting also the amount of such payment, will be possessed of admitted assets in an amount equal to the sum of (1) and (2) as follows:

(1) Its entire liabilities, including the net value of its outstanding contracts computed as provided by law, and (2) the contingency reserve deemed by the commissioner necessary to protect its policyholders and the insuring public, in view of the past experience of such company, the character of its assets, its present management and its probable future earnings.

The commissioner's action in refusing to give any approval required by this section shall be subject to review by any court of competent jurisdiction.

Such plan may be amended by vote of stockholders representing a majority of the outstanding capital stock and by a majority of the votes cast by policyholders who vote at the meeting, but in such case the plan shall not become effective until approved, as amended, by vote of a majority of the directors of such company and by the commissioner.

HIST: 1967 c 395 art 2 s 37; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 61A.38 May acquire capital stock.

61A.38 May acquire capital stock.

In pursuance of any plan such company shall have power, and shall be privileged, to acquire any shares of its capital stock by gift, bequest, or purchase. Until all of the shares of its outstanding capital stock are acquired, any shares so acquired shall be taken and held in trust for all the policyholders of such company, as hereinafter provided, and shall be assigned and transferred on the books of the company to three trustees, who shall be named in such plan and shall be approved by the commissioner. All shares held by such trustees shall be deemed admitted assets of such company at their par value. Such trustees, who may be directors of the company, shall vote all shares so acquired and held by them at all corporate meetings in accordance with the majority vote of policyholders voting on any question before the meeting. When all of the outstanding capital stock of any such corporation shall have been acquired, the entire capital stock of such corporation shall be retired and canceled and thereupon such corporation shall be and become a mutual life insurance company without capital stock. The plan of conversion formulated pursuant to section 61A.37 shall provide for the method of filling vacancies among such trustees. Before undertaking any of the duties of appointment each trustee shall file with the company a verified acceptance of appointment and a declaration that the person will faithfully discharge the duties of trustee. All dividends and other sums received by such trustees on the shares of stock so acquired by them shall, after paying the necessary expenses of executing the trust, be immediately repaid to such company for the benefit of all who are or may become policyholders of such company and entitled to participate in the profits or savings thereof.

HIST: 1967 c 395 art 2 s 38; 1986 c 444



Section 61A.39 Cooperative life and casualty companies.

61A.39 Cooperative life and casualty companies.

Subdivision 1. Cooperative plan. Every corporation, society, or association which issues a certificate or policy or makes an agreement with its members by which, upon the decease of a member, any money is to be paid to, or benefit conferred upon, the legal representatives or designated beneficiaries of such member, or reaching a certain age, to pay any money or benefit to the member, such money or benefit to be derived from voluntary donations, admission fees, dues, or assessments to be collected from its members or any class thereof, and which reserves the right to make any additional assessments, or without the consent of the certificate or policyholder to increase the premium named therein, shall be deemed to be engaged in the business of life insurance upon the cooperative or assessment plan. Every corporation which likewise agrees, in case of accident, sickness, or other physical disability, or reaching a certain age, to pay money or confer benefits likewise derived and issuing certificates or policies with similar conditions with reference to the payment of dues or assessments, shall be deemed to be engaged in the business of casualty insurance upon the cooperative or assessment plan, and shall, except as herein otherwise specified, be subject to the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50.

Subd. 2. Continued corporate existence. Notwithstanding the repeal of sections 63.01, 63.011, and 63.02 to 63.35 pursuant to Laws 1983, chapter 104, section 1, any corporation, society or association formed or having existed under Laws 1933, chapter 241, whether or not it amended its articles of incorporation in accordance with Laws 1945, chapter 178, as amended by Laws 1951, chapter 257, and which has transformed itself into a cooperative life insurance company to engage in business under the cooperative plan, shall be and continue to exist as a corporation by virtue of the provisions hereof and may exercise and shall continue to have and to hold all the rights, privileges and powers which it had, prior to the repeal of such sections, including those derived under Laws 1945, chapter 178, section 1, as amended by Laws 1951, chapter 257, section 2.

HIST: 1967 c 395 art 2 s 39; 1984 c 602 s 1; 1986 c 444



Section 61A.40 Qualifications for license; number of members.

61A.40 Qualifications for license; number of members.

No corporation not now authorized to transact business in this state shall be licensed to transact the business of life or casualty insurance, or both, upon the cooperative or assessment plan, until at least 300 persons eligible to membership have made individual applications, in writing, containing warranties of age, health, and other required conditions of membership, and the corporation has on deposit with the commissioner, as security for all its policyholders, stocks or bonds of this state or of the United States, or bonds of any of the municipalities of this state, or personal obligations secured by first mortgage on real estate within this state, worth, exclusive of buildings, the amount of the lien, and bearing interest of not less than three percent per annum, to an amount the actual market value of which, exclusive of interest, shall never be less than $100,000; provided, that any corporation which has heretofore procured and filed with the commissioner a part of the total number of applications required by law shall only be required to deposit securities of the market value of $5,000; and provided, that a corporation that confines its membership exclusively to the members of volunteer fire departments shall be required to have not less than 100 individual applications, in writing, from persons eligible to membership and the sum of at least $1,000, which amount shall be liable only for death or indemnity claims made under its policy or membership certificate contracts.

HIST: 1967 c 395 art 2 s 40; 1978 c 465 s 10



Section 61A.41 Reserve fund; reciprocal provisions.

61A.41 Reserve fund; reciprocal provisions.

Every domestic cooperative life or casualty corporation, society or association, except a fraternal benefit society, which issues a certificate or policy, or makes an agreement with its members, by which, upon the decease of a member, more than $200 is to be paid to, or benefit conferred upon, the legal representatives or designated beneficiary of such member, shall set aside ten percent of its gross premium receipts or assessments each year, as a reserve, until the same, together with any reserve already accumulated, shall amount to the sum of $25,000.

Every domestic cooperative or assessment company transacting the business of life and health and accident insurance, which does not issue health and accident policies providing indemnity for disability from accident or disease in excess of $750 on account of any one accident or illness, nor issues policies providing indemnity for disability from accident or illness in excess of $750 on account of any one accident or illness and death indemnity of more than $200, shall set aside as a reserve ten percent of its gross premium receipts or assessments each year until the same, together with any reserve already accumulated, shall amount to $2,000, and shall thereafter set aside as a reserve five percent of its gross premium receipts or assessments each year until the same, together with any reserve already accumulated, shall amount to $25,000.

Every domestic cooperative or assessment life insurance corporation, society or association, which issues a certificate or policy, or makes an agreement with its members, by which, upon the decease of a member, a funeral benefit is to be paid or funeral service is to be furnished, not exceeding $200 in amount or value, shall set aside ten percent of its gross premium receipts or assessments each year as a reserve, until the same, together with any reserve already accumulated, shall amount to the sum of $5,000, which reserve fund, accumulated as herein provided, shall be deposited with the commissioner in accordance with section 60A.10, subdivision 4, for the benefit of all its policyholders.

This deposit may consist of securities of the class in which insurance companies are authorized to invest under the laws of this state, and the company depositing the same shall be entitled to the income derived from the securities. No foreign insurance company upon the cooperative or assessment plan shall be permitted to transact business in this state unless it makes the deposit hereinbefore required of domestic companies, except that where, by the laws of the state under which the foreign company is organized, it is permitted to, and actually does, maintain for the benefit of all its policyholders a deposit with some proper officer of that state of an amount equal to the deposit required by sections 61A.39 to 61A.42 and 61A.44 to 61A.50; the deposit with the other state shall be a sufficient compliance with the provisions of this section. No deposit of securities, other than that herein provided for, shall be required of any such cooperative or assessment company. Any company transacting the business of life insurance upon the cooperative or assessment plan, and creating and maintaining a greater reserve than herein provided for, may elect, by written stipulation, filed with the commissioner, to keep on deposit with the commissioner in accordance with section 60A.10, subdivision 4, its entire reserve and special benefit funds, other than mortuary funds; and thereafter the entire reserve and special benefit funds shall be deposited with the commissioner in accordance with section 60A.10, subdivision 4, in securities of like character and upon the same terms as provided herein for the deposit of the reserve required by this section.

HIST: 1967 c 395 art 2 s 41; 1974 c 425 s 5; 1992 c 564 art 1 s 54



Section 61A.42 Payments; liens; assessments; policies to be labeled.

61A.42 Payments; liens; assessments; policies to be labeled.

No cooperative or assessment life insurance company shall hereafter issue any policy in this state which does not provide for the payment of a fixed minimum sum, which may be increased each year the insurance remains in force, in the amounts to be provided in the policy. Any agreement or bylaw providing for the placing of a lien upon such policy, except for nonpayment of premium or assessment, and any agreement or bylaw providing for the payment of a less sum than the minimum sum specified in the contract, because of the failure of the corporation to receive or collect the amount in the contract by assessment upon the surviving members, shall be void. Nothing in this section contained shall be so construed as to render any member liable for more than one assessment for each death occurring during the period of membership, unless otherwise specified in the policy. All policies issued by the company shall contain a title including the word "assessment" on the face and on the back of the policy correctly describing the same.

This section shall not apply to any existing domestic company until it has been in existence for four years.

HIST: 1967 c 395 art 2 s 42; 1986 c 444



Section 61A.43 Accumulations; amendment to articles or bylaws.

61A.43 Accumulations; amendment to articles or bylaws.

Any insurance company transacting the business of life or casualty insurance upon the cooperative or assessment plan under any law of this state may, upon so providing in its articles or bylaws, elect to ascertain and apportion to its outstanding policies or certificates the respective accumulations upon each such policy or certificate, and to carry to the credit of each such policy or certificate the future net premiums or assessments and the accretions thereto, less its equitable contribution to the death claims and other benefits, and that the premiums or assessments upon any such policy or certificate may, upon such credit becoming exhausted, be increased as may be necessary to meet its share of death claims and other benefits, and that the holder of any such policy or certificate may be granted extended or paid-up insurance or the right to convert into any other form of policy or insurance then being issued by such company and to have the credit on such former policy or certificate applied to such new policy or insurance. When making the ascertainment and apportionment, account shall be taken of the premiums or assessments theretofore paid and of the death claims and other benefits which should be borne by the policy or certificate, of the interest earnings and other accretions to the accumulated funds, and of other matters which should equitably be taken into consideration for the purposes of the apportionment. Subject to such adjustment as shall be equitable, the experience of the company, or any table of mortality recognized for the purpose of insurance and any law of this state, may be used as a basis for the ascertainment and apportionment herein authorized; provided, that any company availing itself of the provisions of this section shall, in its articles or bylaws, specify the table of mortality and rate of interest which are to be the basis for the charges thereafter to be made to the policies or certificates aforesaid; and, provided, further, that when any table of mortality is specified in any policy that table shall be followed.

HIST: 1967 c 395 art 2 s 43



Section 61A.44 Limitation on expenses; life insurance.

61A.44 Limitation on expenses; life insurance.

Every corporation, as described in section 61A.39, now or hereafter organized or admitted to transact the business of life insurance in this state, shall set aside and appropriate exclusively to its mortuary or benefit funds, including reserve or special benefit funds, not less than 65 percent of all premium receipts and all interest earnings thereon upon such life insurance policies that shall have been in force one year or more, and the entire amount of receipts upon postmortem assessment certificates, except the expense dues and charges therein provided. No such funds heretofore or hereafter so appropriated to such mortuary or benefit fund, including reserve or special benefit funds, shall ever be used for the expense of conducting such business; provided, that every such corporation which issues a certificate or policy or makes an agreement with its members, by which, upon the decease of a member, a funeral benefit is to be paid, or funeral service is to be furnished, not exceeding $200 in amount or value, and which pays no accident, disability, or other benefits, shall set aside and appropriate exclusively to its mortuary or benefit funds, including reserve or special benefit funds, not less than 60 percent of all premium receipts upon such insurance policies that shall have been in force one year or more, and the entire amount of receipts upon postmortem assessment certificates, except the expense dues and charges therein provided. No such funds heretofore or hereafter so appropriated to such mortuary or benefit funds, including reserve or special benefit funds, shall ever be used for the expense of conducting such business.

The net accretions to the funds enumerated in this section derived from interest, rents, or other sources shall also be set aside and appropriated exclusively to the fund producing the net accretions.

HIST: 1967 c 395 art 2 s 44



Section 61A.45 Limitation on expenses; companies with reserve deposits.

61A.45 Limitation on expenses; companies with reserve deposits.

No company, as described in section 61A.39, transacting the business of casualty or health insurance in this state shall incur, lay out, or expend, in any one calendar year, as and for the expenses of conducting such business, more than its application or membership fees and 40 percent of its total premiums or assessments. When any such company shall have on deposit with the commissioner a reserve of $25,000, as provided by law, then and thereafter the company may expend, in addition to the 40 percent, the interest earnings on the reserve fund and the interest on any additional surplus funds it may accumulate.

Any officer of any corporation violating, or consenting to the violation of, this section or section 61A.44 shall be guilty of a gross misdemeanor.

HIST: 1967 c 395 art 2 s 45



Section 61A.46 Net rates; reserve fund; limitation of expenses.

61A.46 Net rates; reserve fund; limitation of expenses.

No corporation organized to transact the business of life insurance upon the cooperative or assessment plan, and no such corporation not already admitted to transact business in this state, shall be licensed to transact such life insurance business in this state unless it shall, by its charter, bylaws and policy or certificate contracts, provide for and actually charge and collect from its members, for and on account of the insurance furnished to them, net rates which are at least equal to the rates known as the national fraternal congress rates, with four percent interest. When any such corporation has adopted the use of a net rate not less than the national fraternal congress table of mortality and interest at the rate of four percent, on the full preliminary term plan, and shall set aside the net premium to its mortuary or benefit funds, including reserve or special benefits, for the use and benefit of its members, such corporation shall, on all premiums or assessments collected from and after January 1, 1927, be exempt from the provisions of sections 61A.41 and 61A.44; but it shall keep on deposit, for the use and benefit of all its policyholders, an amount equal to the value of its individual policies, as shown by its annual statement each year, with the commissioner, until the same shall amount to the sum of $25,000. The accretions to the various funds derived from interest, rents, or other sources, less expense incidental to investment supervision, shall also be set aside and appropriated to the fund producing the accretions. Gain from lapses, savings in mortality, surrenders, and changes shall revert to the expense fund. Policies issued by such corporation may contain a provision that in the event of default in premium payments, after premiums shall have been paid for three years, shall secure to the owner of the policy a stipulated form of insurance, the net value of which shall be at least equal to the reserve at the date of default on the policy and on any dividend additions thereto, specifying the mortality table and the rate of interest adopted for computing such reserve, less a sum not more than 2-1/2 percent of the amount insured by the policy, and of any existing dividend additions thereto, and less any existing indebtedness to the company on the policy; and that the policy may be surrendered to the company, at its home office, within one month from date of default for a specified cash value at least equal to the sum which would otherwise be available for the purchase of insurance, and shall stipulate that the company may defer payment for not more than six months after the application therefor is made. This provision shall not be required in term insurance of 20 years or less. Such corporation shall value its policies at the end of each calendar year and show in its annual statement as a reserve liability the amount of such valuation. If infantile insurance is written, it may be valued on the table known as Craig's extension below age ten. If any corporation, society or association operating the business of life or casualty insurance on the assessment plan under any law of this state shall reincorporate under section 61A.39 and in connection with such reincorporation shall provide in its articles or bylaws that this section shall not apply to any class or group of assessment policies in force at the time that such reincorporation becomes effective, then this section shall not apply to such policies; provided that such corporation, society or association shall, in all other operations and as to all other policies, be subject to the provisions of sections 61A.39 to 61A.42 and sections 61A.44 to 61A.50.

HIST: 1967 c 395 art 2 s 46



Section 61A.47 Reinsurance or consolidation.

61A.47 Reinsurance or consolidation.

Any corporation, association, or society organized or authorized to transact business under the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50 may, by contract of reinsurance, assume the risks of any other similar corporation, association, or society engaged in the business of life or casualty insurance, or both, only on the following conditions:

(1) That both the corporations, associations, or societies which propose to enter into the reinsurance contract, shall be, upon the date of reinsurance, duly authorized under the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50 to transact business in this state;

(2) That the contract of reinsurance shall have previously been submitted to the commissioner and the attorney general and received the approval of the commissioner duly endorsed thereon;

(3) That the corporation, association, or society, which proposes to reinsure and retire, shall have been thoroughly examined by the commissioner within six months of the date of the proposed consolidation or reinsurance; provided, that, in the judgment of the commissioner, the consolidation or reinsurance can in no way impair the solvency of the corporation, association, or society which proposes to reinsure and assume the business and affairs of the corporation, association, or society contemplating reinsurance and retirement;

(4) That the contract of reinsurance shall have been approved by a majority vote of all the members of the corporation, association, or society, which proposes to reinsure and retire, present in person or by proxy, at any regular meeting thereof, or at any special meeting thereof called to consider the same; and, that a written or printed notice of the purpose of the corporation, association, or society to reinsure shall have been mailed to each of its members at least 30 days prior to the date fixed for the meeting.

When the members of any such corporation, association, or society shall have so voted to reinsure and retire, its officers and the officers of the corporation, association, or society which proposes to assume the risks and other obligations are hereby authorized to enter into and consummate the contract of reinsurance as submitted and approved and to do and perform all other acts necessary to the final and complete consolidation or reinsurance. The retiring corporation, association, or society shall turn over all its property, securities, moneys, and other assets to the corporation, association, or society reinsuring and assuming its obligations, to become the sole and absolute property thereof. The actual and reasonable expenses and costs incident to proceedings under the provisions of this section may be paid by the companies so consolidating or reinsuring, and an itemized and verified statement of these expenses, together with proper vouchers for each of the same, shall be filed with the commissioner. No officer of any such company, nor any employee of the state, shall receive any compensation, gratuity, employment, or other promise or thing of value, directly or indirectly, for in any matter aiding, promoting, or assisting in the consolidation or reinsurance. Any officer or director of any company which is a party to the agreement of reinsurance herein provided for, who shall receive any compensation or gratuity for aiding or promoting or consenting to the contract, shall be guilty of theft; and any other person guilty of willfully violating, or consenting to the willful violation of, the provisions of sections 61A.39 to 61A.42 and 61A.44 to 61A.50, shall be guilty of a gross misdemeanor.

HIST: 1967 c 395 art 2 s 47



Section 61A.48 May change to legal reserve or level premium companies.

61A.48 May change to legal reserve or level premium companies.

Any corporation, association, or society, as described in section 61A.39, may, with the written consent of the commissioner, upon a majority vote of its governing body, amend its articles of incorporation and bylaws in such manner as to transform itself into a legal reserve or level premium insurance company and, upon so doing and upon procuring from the commissioner a certificate of authority, as provided by law, to transact business in this state as a legal reserve or level premium company, shall incur the obligations and enjoy the benefits thereof, the same as though originally thus incorporated, and this corporation, under its charter, as amended, shall be a continuation of the original corporation, and the officers thereof shall serve through their respective terms, as provided in the original charter, but their successors shall be elected and serve as in the amended articles provided; but the amendment or reincorporation shall not affect existing suits, rights, or contracts. Any corporation, association, or society so reincorporated to transact the business of life insurance, shall, unless a higher method of valuation be provided for in its policy, or certificates of membership previously written, value its assessment policies or certificates of membership previously written as yearly renewable term policies, according to the standard of valuation of life insurance policies prescribed by the laws of this state.

HIST: 1967 c 395 art 2 s 48



Section 61A.49 Repealed, 1987 c 268 art 2 s 38

61A.49 Repealed, 1987 c 268 art 2 s 38



Section 61A.50 Application.

61A.50 Application.

Section 60A.16, and all other laws and parts of laws, in so far as they may be inconsistent with sections 61A.39 to 61A.42 and 61A.44 to 61A.50, shall not apply to corporations transacting the business of life or casualty insurance solely upon the cooperative or assessment plan, as defined in sections 61A.39 to 61A.42 and 61A.44 to 61A.50.

HIST: 1967 c 395 art 2 s 50



Section 61A.51 Insolvency.

61A.51 Insolvency.

In case any cooperative or assessment life, endowment, or casualty insurance association or society is adjudged insolvent, the balance of its reserve fund, if any, after payment of claims and other indebtedness, shall be paid to the commissioner who shall pay it into the state treasury.

HIST: 1967 c 395 art 2 s 51; 1986 c 444



Section 61A.52 Reserve required.

61A.52 Reserve required.

No casualty company or association organized under the cooperative or assessment laws of this state not having a reserve of at least $25,000 on deposit with the commissioner shall issue policies or contracts providing for the payment of endowments of any kind.

HIST: 1967 c 395 art 2 s 52



Section 61A.53 Definitions.

61A.53 Definitions.

Subdivision 1. Applicability. For purposes of sections 61A.53 to 61A.60, the terms defined in this section have the meanings given.

Subd. 2. Replacement. "Replacement" means any transaction in which new life insurance or a new annuity is to be purchased, and it is known or should be known to the proposing agent or broker or to the proposing insurer if there is no agent, that by reason of the transaction, existing life insurance or annuity has been or is to be:

(1) lapsed, forfeited, surrendered, or otherwise terminated;

(2) converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values;

(3) amended so as to effect either a reduction in benefits or in the term for which coverage would otherwise remain in force or for which benefits would be paid;

(4) reissued with any reduction in cash value; or

(5) pledged as collateral or subjected to borrowing, whether in a single loan or under a schedule of borrowing over a period of time for amounts in the aggregate exceeding 25 percent of the loan value set forth in the policy.

Subd. 3. Conservation. "Conservation" means any attempt by the existing insurer or its agent or broker to dissuade a policy owner or contract holder from the replacement of existing life insurance or annuity. Conservation does not include routine administrative procedures such as late payment reminders, late payment offers, or reinstatement offers.

Subd. 4. Direct-response sale. "Direct-response sale" means any sale of life insurance or annuity where the insurer does not use an agent in the sale or delivery of the policy or contract.

Subd. 5. Existing insurer. "Existing insurer" means the insurance company whose policy or contract is or will be changed or terminated in such a manner as described within the definition of "replacement."

Subd. 6. Existing life insurance or annuity. "Existing life insurance or annuity" means any life insurance or annuity in force, including life insurance under a binding or conditional receipt or a life insurance policy or annuity contract that is within an unconditional refund period.

Subd. 7. Replacing insurer. "Replacing insurer" means the insurance company that issues or proposes to issue a new policy or contract which is a replacement of existing life insurance or annuity.

HIST: 1996 c 446 art 1 s 13



Section 61A.54 Exemptions.

61A.54 Exemptions.

Unless otherwise specifically included, sections 61A.53 to 61A.60 do not apply to transactions involving:

(1) credit life insurance;

(2) group life insurance or group annuities;

(3) an application to the existing insurer that issued the existing life insurance or annuity, where a contractual change or a conversion privilege is being exercised;

(4) proposed life insurance that is to replace life insurance under a binding or conditional receipt issued by the same company; or

(5) transactions where the replacing insurer and the existing insurer are the same, or are subsidiaries or affiliates under common ownership or control; provided, however, that agents or brokers proposing replacement shall comply with section 61A.55, subdivision 1.

HIST: 1996 c 446 art 1 s 14



Section 61A.55 Duties of agents and brokers.

61A.55 Duties of agents and brokers.

Subdivision 1. Submission to insurer. Each agent or broker who initiates the application shall submit to the insurer to which an application for life insurance or annuity is presented, with or as part of each application:

(1) a statement signed by the applicant as to whether replacement of existing life insurance or annuity is involved in the transaction; and

(2) a signed statement as to whether the agent or broker knows replacement is or may be involved in the transaction.

Subd. 2. Replacement information. Where a replacement is involved, the agent or broker shall:

(1) present to the applicant, not later than at the time of taking the application, a "notice regarding replacement" in the form as described in section 61A.60, subdivision 1, or other substantially similar form approved by the commissioner. The notice shall be fully completed and signed by both the applicant and the agent or broker and left with the applicant. The completed notice must list all existing life insurance and annuity to be replaced, properly identified by name of insurer, the insured, and contract number. If a contract number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number, shall be listed;

(2) leave with the applicant the original or a copy of any written or printed communications used for presentation to the applicant; and

(3) submit to the replacing insurer with the application a copy of the fully completed and signed replacement notice provided under this subdivision.

Subd. 3. Materials used to dissuade replacement. Each agent or broker who uses written or printed communications in a conservation shall leave with the applicant the original or a copy of the communications.

HIST: 1996 c 446 art 1 s 15



Section 61A.56 Duties of all insurers.

61A.56 Duties of all insurers.

Each insurer shall:

(1) inform its field representatives or other personnel responsible for compliance with sections 61A.53 to 61A.60 of the requirements of those sections; and

(2) require with or as a part of each completed application for life insurance or annuity a statement signed by the applicant as to whether the proposed insurance or annuity will replace existing life insurance or annuity.

HIST: 1996 c 446 art 1 s 16



Section 61A.57 Duties of insurers that use agents or brokers.

61A.57 Duties of insurers that use agents or brokers.

Each insurer that uses an agent or broker in a life insurance or annuity sale shall:

(a) Require with or as part of each completed application for life insurance or annuity, a statement signed by the agent or broker as to whether the agent or broker knows replacement is or may be involved in the transaction.

(b) Where a replacement is involved:

(1) require from the agent or broker with the application for life insurance or annuity, a copy of the fully completed and signed replacement notice provided the applicant under section 61A.55. The existing life insurance or annuity must be identified by name of insurer, insured, and contract number. If a number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number, must be listed; and

(2) send to each existing insurer a written communication advising of the replacement or proposed replacement and the identification information obtained under this section. This written communication must be made within five working days of the date that the application is received in the replacing insurer's home or regional office, or the date the proposed policy or contract is issued, whichever is sooner.

(c) The replacing insurer shall maintain evidence of the "notice regarding replacement" and a replacement register, cross-indexed, by replacing agent and existing insurer to be replaced. Evidence that all requirements were met shall be maintained for at least six years.

(d) The replacing insurer shall provide in its policy or contract, or in a separate written notice that is delivered with the policy or contract, that the applicant has a right to an unconditional refund of all premiums paid, which right may be exercised within a period of 20 days beginning from the date of delivery of the policy.

HIST: 1996 c 446 art 1 s 17



Section 61A.58 Duties of insurers with respect to direct response sales.

61A.58 Duties of insurers with respect to direct response sales.

(a) If in the solicitation of a direct response sale, the insurer did not propose the replacement, and a replacement is involved, the insurer shall send to the applicant with the policy or contract a replacement notice as described in section 61A.60, subdivision 2, or other substantially similar form approved by the commissioner.

(b) If the insurer proposed the replacement, it shall:

(1) provide to applicants or prospective applicants with or as a part of the application a replacement notice as described in section 61A.60, subdivision 2, or other substantially similar form approved by the commissioner;

(2) request from the applicant with or as part of the application, a list of all existing life insurance policies or annuity contracts to be replaced and properly identified by name of insurer and insured; and

(3) comply with the requirements of section 61A.57, paragraph (b), clause (2), if the applicant furnishes the names of the existing insurers, and the requirements of section 61A.57, paragraphs (c) and (d), except that it need not index the replacement register by replacing agent.

HIST: 1996 c 446 art 1 s 18



Section 61A.59 Enforcement; effect of compliance.

61A.59 Enforcement; effect of compliance.

(a) An agent, broker, or insurer shall not recommend the replacement or conservation of an existing policy or contract by use of a substantially inaccurate presentation or comparison of an existing policy's or contract's premiums and benefits or dividends and values, if any. An insurer, agent, representative, officer, or employee of the insurer failing to comply with the requirements of sections 61A.53 to 61A.60 is subject to such penalties as may be appropriate under this chapter.

(b) Patterns of action by policyholders or contract holders who purchase replacing policies or contracts from the same agent or broker, after indicating on applications that replacement is not involved, are prima facie evidence of the agent's or broker's knowledge that replacement was intended in connection with the sale of those policies, and the patterns of action are prima facie evidence of the agent's or broker's intent to violate sections 61A.53 to 61A.60.

(c) Sections 61A.53 to 61A.60 do not prohibit the use of additional material other than that which is required that does not violate those sections or any other statute or rule.

(d) Compliance by an insurer, agent, or broker with sections 61A.53 to 61A.60 does not limit any cause of action or other remedies that the insured may otherwise have against an insurer, agent, or broker. In a proceeding in which the insured's knowledge or understanding is an issue, compliance with those sections may be admitted as evidence on that issue, but shall not be conclusive.

HIST: 1996 c 446 art 1 s 19



Section 61A.60 Required replacement notice and form.

61A.60 Required replacement notice and form.

Subdivision 1. Notice form; agent sales. The notice required where sections 61A.53 to 61A.60 refer to this subdivision is as follows:

IMPORTANT NOTICE

DEFINITION REPLACEMENT is any transaction where, in connection with the purchase of New Insurance or a New Annuity, you LAPSE, SURRENDER, CONVERT to Paid-up Insurance, Place on Extended Term, or BORROW all or part of the policy loan values on an existing insurance policy or an annuity. (See reverse side for DEFINITIONS.) IF YOU In connection with the purchase of this insurance INTEND TO or annuity, if you have REPLACED or intend to REPLACE REPLACE your present life insurance coverage COVERAGE or annuity(ies), you should be certain that you understand all the relevant factors involved. You should BE AWARE that you may be required to provide EVIDENCE OF INSURABILITY and (1) If your HEALTH condition has CHANGED since the application was taken on your present policies, you may be required to pay ADDITIONAL PREMIUMS under the NEW POLICY, or be DENIED coverage. (2) Your present occupation or activities may not be covered or could require additional premiums. (3) The INCONTESTABLE and SUICIDE CLAUSE will begin anew in a new policy. This could RESULT in a CLAIM under the new policy BEING DENIED that would otherwise have been paid. (4) Current law MAY NOT REQUIRE your present insurer(s) to REFUND any premiums. (5) It is to your advantage to OBTAIN INFORMATION regarding your existing policies or annuity contracts From the insurer or agent from whom you purchased the policy or annuity contract. (If you are purchasing an annuity, clauses (1), (2), and (3) above would not apply to the new annuity contract.) THE INSURANCE OR ANNUITY I INTEND TO PURCHASE FROM _______________________________________INSURANCE CO. MAY REPLACE OR ALTER EXISTING LIFE INSURANCE POLICY(IES) OR ANNUITY CONTRACT(S). The following policy(ies) or annuity contract(s) may be replaced as a result of this transaction: Insurer Insured as it appears on the policy as it appears on the policy or contract or contract ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ Policy or contract number Insured birthdate ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ ______________________________ The proposed policy or contract is:

______________________________________ $_______________ type of policy- or contract-generic name face amount ________________________________________________________ signature of applicant date ________________________________________________________ address of applicant city state I certify that this form was given to and completed by ________________________________________________________ (applicant-please print or type) prior to taking an application and that I am leaving a signed copy for the applicant. ___________________________________________________ agent's signature date ___________________________________________________ address ___________________________________________________ city state

Note important statement on reverse side

Subd. 2. Notice form; direct response sales. The notice required where sections 61A.53 to 61A.60 refer to this subdivision is as follows:

IMPORTANT NOTICE REQUIRED BY MINNESOTA INSURANCE LAW

DEFINITION REPLACEMENT is any transaction where, in connection with the purchase of New Insurance or a New Annuity, you LAPSE, SURRENDER, CONVERT to Paid-up Insurance, Place on Extended Term, or BORROW all or part of the policy loan values on an existing insurance policy or an annuity. (See reverse side for DEFINITIONS.) IF YOU In connection with the purchase of this insurance INTEND TO or annuity, if you have REPLACED or intend to REPLACE REPLACE your present life insurance coverage or COVERAGE annuity(ies), you should be certain that you understand all the relevant factors involved. You should BE AWARE that you may be required to provide Evidence of insurabilityand (1) If your HEALTH condition has CHANGED since the application was taken on your present policies, you may be required to pay ADDITIONAL PREMIUMS under the NEW POLICY, or be DENIED coverage. (2) Your present occupation or activities may not be covered or could require additional premiums. (3) The INCONTESTABLE and SUICIDE CLAUSE will begin anew in a new policy. This could RESULT in a CLAIM under the new policy BEING DENIED that would otherwise have been paid. (4) Current law DOES NOT REQUIRE your present insurer(s) to REFUND any premiums. (5) It may be to your advantage to OBTAIN INFORMATION regarding your existing policies or annuity contracts from the insurer or agent from whom you purchased the policy or annuity contract. (If an annuity is being purchased, Items (1), (2) and (3) above would not apply to the new contract.) CAUTION If after studying the information made available to you, you decide to replace your existing life insurance or annuity with our policy or annuity contract, you are urged not to take action to terminate or alter your existing coverage or annuity(ies) until after you have been issued the new policy or annuity contract, examined it and found it to be acceptable to you. If you should terminate or otherwise materially alter your existing coverage or annuity(ies) and fail to qualify for the life insurance for which you have applied, you may find yourself unable to purchase other life insurance or be able to purchase it only at substantially higher rates. INSURER'S MAILING DATE: ...............................

Subd. 3. Definitions. The following definitions must appear on the back of the notice forms provided in subdivisions 1 and 2:

DEFINITIONS

PREMIUMS: Premiums are the payments you make in exchange for an insurance policy or annuity contract. They are unlike deposits in a savings or investment program, because if you drop the policy or contract, you might get back less than you paid in.

CASH SURRENDER VALUE: This is the amount of money you can get in cash if you surrender your life insurance policy or annuity. If there is a policy loan, the cash surrender value is the difference between the cash value printed in the policy and the loan value. Not all policies have cash surrender values.

LAPSE: A life insurance policy may lapse when you do not pay the premiums within the grace period. If you had a cash surrender value, the insurer might change your policy to as much extended term insurance or paid-up insurance as the cash surrender value will buy. Sometimes the policy lets the insurer borrow from the cash surrender value to pay the premiums.

SURRENDER: You surrender a life insurance policy when you either let it lapse or tell the company you want to drop it. Whenever a policy has a cash surrender value, you can get it in cash if you return the policy to the company with a written request. Most insurers will also let you exchange the cash value of the policy for paid-up or extended term insurance.

CONVERT TO PAID-UP INSURANCE: This means you use your cash surrender value to change your insurance to a paid-up policy with the same insurer. The death benefit generally will be lower than under the old policy, but you will not have to pay any more premiums.

PLACE ON EXTENDED TERM: This means you use your cash surrender value to change your insurance to term insurance with the same insurer. In this case, the net death benefit will be the same as before. However, you will only be covered for a specified period of time stated in the policy.

BORROW POLICY LOAN VALUES: If your life insurance policy has a cash surrender value, you can almost always borrow all or part of it from the insurer. Interest will be charged according to the terms of the policy, and if the loan with unpaid interest ever exceeds the cash surrender value, your policy will be surrendered. If you die, the amount of the loan and any unpaid interest due will be subtracted from the death benefits.

EVIDENCE OF INSURABILITY: This means proof that you are an acceptable risk. You have to meet the insurer's standards regarding age, health, occupation, etc., to be eligible for coverage.

INCONTESTABLE CLAUSE: This says that after two years, depending on the policy or insurer, the life insurer will not resist a claim because you made a false or incomplete statement when you applied for the policy. For the early years, though, if there are wrong answers on the application and the insurer finds out about them, the insurer can deny a claim as if the policy had never existed.

SUICIDE CLAUSE: This says that if you commit suicide after being insured for less than two years, depending on the policy and insurer, your beneficiaries will receive only a refund of the premiums that were paid.

Subd. 4. Printing of notices. The notices in subdivisions 1 and 2 must be reproduced in their entirety on one side of an 8-1/2 by 11 inch sheet of plain paper. The definitions contained in subdivision 3 must be printed on the reverse side. The insurer may print its legal name in the space provided.

HIST: 1996 c 446 art 1 s 20; 1999 c 177 s 35






Chapter 61B Life and Health Guaranty Association

Section 61B.01 Repealed, 1993 c 319 s 20

61B.01 Repealed, 1993 c 319 s 20



Section 61B.02 Repealed, 1993 c 319 s 20

61B.02 Repealed, 1993 c 319 s 20



Section 61B.03 Repealed, 1993 c 319 s 20

61B.03 Repealed, 1993 c 319 s 20



Section 61B.04 Repealed, 1993 c 319 s 20

61B.04 Repealed, 1993 c 319 s 20



Section 61B.05 Repealed, 1993 c 319 s 20

61B.05 Repealed, 1993 c 319 s 20



Section 61B.06 Repealed, 1993 c 319 s 20

61B.06 Repealed, 1993 c 319 s 20



Section 61B.07 Repealed, 1993 c 319 s 20

61B.07 Repealed, 1993 c 319 s 20



Section 61B.08 Repealed, 1993 c 319 s 20

61B.08 Repealed, 1993 c 319 s 20



Section 61B.09 Repealed, 1993 c 319 s 20

61B.09 Repealed, 1993 c 319 s 20



Section 61B.10 Repealed, 1993 c 319 s 20

61B.10 Repealed, 1993 c 319 s 20



Section 61B.11 Repealed, 1993 c 319 s 20

61B.11 Repealed, 1993 c 319 s 20



Section 61B.12 Repealed, 1993 c 319 s 20

61B.12 Repealed, 1993 c 319 s 20



Section 61B.13 Repealed, 1993 c 319 s 20

61B.13 Repealed, 1993 c 319 s 20



Section 61B.14 Repealed, 1993 c 319 s 20

61B.14 Repealed, 1993 c 319 s 20



Section 61B.15 Repealed, 1993 c 319 s 20

61B.15 Repealed, 1993 c 319 s 20



Section 61B.16 Repealed, 1993 c 319 s 20

61B.16 Repealed, 1993 c 319 s 20



Section 61B.18 Citation.

61B.18 Citation.

Sections 61B.18 to 61B.32 may be cited as the Minnesota Life and Health Insurance Guaranty Association Act.

HIST: 1993 c 319 s 3



Section 61B.19 Purpose; scope; limitation of coverage; limitation of benefits; construction.

61B.19 Purpose; scope; limitation of coverage; limitation of benefits; construction.

Subdivision 1. Purpose. (a) The purpose of sections 61B.18 to 61B.32 is to protect, subject to certain limitations, the persons specified in subdivision 2 against failure in the performance of contractual obligations, under life insurance policies, health insurance policies, annuity contracts, and supplemental contracts specified in subdivision 2, because of the impairment or insolvency of the member insurer that issued the policies or contracts.

(b) To provide this protection, an association of insurers has been created and exists to pay benefits and to continue coverages, as limited in sections 61B.18 to 61B.32. Members of the association are subject to assessment to provide funds to carry out the purpose of sections 61B.18 to 61B.32.

Subd. 2. Scope. (a) Sections 61B.18 to 61B.32 provide coverage for the policies and contracts specified in paragraph (b) to:

(1) persons who are owners of or certificate holders under these policies or contracts, or, (i) in the case of unallocated annuity contracts, to the persons who are participants in a covered retirement plan, or (ii) in the case of structured settlement annuities, to persons who are payees in respect of their liability claims (or beneficiaries of such payees who are deceased) and who:

(A) are residents; or

(B) are not residents, but only under all of the following conditions: the insurers that issued the policies or contracts are domiciled in the state of Minnesota; those insurers never held a license or certificate of authority in the states in which those persons reside; those states have associations similar to the association created by sections 61B.18 to 61B.32; and those persons are not eligible for coverage by those associations; and

(2) persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under clause (1).

(b) Sections 61B.18 to 61B.32 provide coverage to the persons specified in paragraph (a) for direct, nongroup life, health, annuity, and supplemental policies or contracts, for subscriber contracts issued by a nonprofit health service plan corporation operating under chapter 62C, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by sections 61B.18 to 61B.32. Except as expressly excluded under subdivision 3, annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries, and any immediate or deferred annuity contracts. Covered unallocated annuity contracts include those that fund a qualified defined contribution retirement plan under sections 401, 403(b), and 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992.

Subd. 3. Limitation of coverage. Sections 61B.18 to 61B.32 do not provide coverage for:

(1) a portion of a policy or contract not guaranteed by the insurer, or under which the investment risk is borne by the policy or contract holder;

(2) a policy or contract of reinsurance, unless assumption certificates have been issued and the insured has consented to the assumption as provided under section 60A.09, subdivision 4a;

(3) a policy or contract issued by an assessment benefit association operating under section 61A.39, or a fraternal benefit society operating under chapter 64B;

(4) any obligation to nonresident participants of a covered retirement plan or to the plan sponsor, employer, trustee, or other party who owns the contract; in these cases, the association is obligated under this chapter only to participants in a covered plan who are residents of the state of Minnesota on the date of impairment or insolvency;

(5) a structured settlement annuity in situations where a liability insurer remains liable to the payee;

(6) a portion of an unallocated annuity contract which is not issued to or in connection with a specific employee, union, or association of natural persons benefit plan or a governmental lottery, including but not limited to, a contract issued to, or purchased at the direction of, any governmental bonding authority, such as a municipal guaranteed investment contract;

(7) a portion of a policy or contract issued to a plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that the plan or program is self-funded or uninsured, including benefits payable by an employer, association, or similar entity under:

(i) a multiple employer welfare arrangement as defined in the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1002(40)(A), as amended;

(ii) a minimum premium group insurance plan;

(iii) a stop-loss group insurance plan; or

(iv) an administrative services only contract;

(8) any policy or contract issued by an insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(9) an unallocated annuity contract issued to or in connection with a benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

(10) a portion of a policy or contract to the extent that it provides for (i) dividends or experience rating credits except to the extent the dividends or experience rating credits have actually become due and payable or have been credited to the policy or contract before the date of impairment or insolvency, (ii) voting rights, or (iii) payment of any fees or allowances to any person, including the policy or contract holder, in connection with the service to, or administration of, the policy or contract;

(11) a contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(12) a portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract, employed in calculating returns or changes in value:

(i) averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for the lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier; and

(ii) on and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(13) a portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under sections 61B.18 to 61B.32, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and not subject to forfeiture under this clause, the interest or changes in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; and

(14) a portion of a policy or contract to the extent that the assessments required by section 61B.24 with respect to the policy or contract are preempted by federal or state law.

Subd. 4. Limitation of benefits. The benefits for which the association may become liable shall in no event exceed the lesser of:

(1) the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer; or

(2) subject to the limitation in clause (5), with respect to any one life, regardless of the number of policies or contracts:

(i) $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(ii) $300,000 in health insurance benefits, including any net cash surrender and net cash withdrawal values;

(iii) $100,000 in annuity net cash surrender and net cash withdrawal values;

(iv) $300,000 in present value of annuity benefits for structured settlement annuities or for annuities in regard to which periodic annuity benefits, for a period of not less than the annuitant's lifetime or for a period certain of not less than ten years, have begun to be paid, on or before the date of impairment or insolvency; or

(3) subject to the limitations in clauses (5) and (6), with respect to each individual resident participating in a retirement plan, except a defined benefit plan, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992, covered by an unallocated annuity contract, or the beneficiaries of each such individual if deceased, in the aggregate, $100,000 in net cash surrender and net cash withdrawal values;

(4) where no coverage limit has been specified for a covered policy or benefit, the coverage limit shall be $300,000 in present value;

(5) in no event shall the association be liable to expend more than $300,000 in the aggregate with respect to any one life under clause (2), items (i), (ii), (iii), (iv), and clause (4), and any one individual under clause (3);

(6) in no event shall the association be liable to expend more than $7,500,000 with respect to all unallocated annuities of a retirement plan, except a defined benefit plan, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992. If total claims from a plan exceed $7,500,000, the $7,500,000 shall be prorated among the claimants;

(7) for purposes of applying clause (2)(ii) and clause (5), with respect only to health insurance benefits, the term "any one life" applies to each individual covered by a health insurance policy;

(8) where covered contractual obligations are equal to or less than the limits stated in this subdivision, the association will pay the difference between the covered contractual obligations and the amount credited by the estate of the insolvent or impaired insurer, if that amount has been determined or, if it has not, the covered contractual limit, subject to the association's right of subrogation;

(9) where covered contractual obligations exceed the limits stated in this subdivision, the amount payable by the association will be determined as though the covered contractual obligations were equal to those limits. In making the determination, the estate shall be deemed to have credited the covered person the same amount as the estate would credit a covered person with contractual obligations equal to those limits; or

(10) the following illustrates how the principles stated in clauses (8) and (9) apply. The example illustrated concerns hypothetical claims subject to the limit stated in clause (2)(iii). The principles stated in clauses (8) and (9), and illustrated in this clause, apply to claims subject to any limits stated in this subdivision.

CONTRACTUAL OBLIGATIONS OF:

$50,000 Guaranty Estate Association 0% recovery $ 0 $ 50,000 from estate 25% recovery $ 12,500 $ 37,500 from estate 50% recovery $ 25,000 $ 25,000 from estate 75% recovery $ 37,500 $ 12,500 from estate $100,000 Guaranty Estate Association 0% recovery $ 0 $100,000 from estate 25% recovery $ 25,000 $ 75,000 from estate 50% recovery $ 50,000 $ 50,000 from estate 75% recovery $ 75,000 $ 25,000 from estate $200,000 Guaranty Estate Association 0% recovery $ 0 $100,000 from estate 25% recovery $ 50,000 $ 75,000 from estate 50% recovery $100,000 $ 50,000 from estate 75% recovery $150,000 $ 25,000 from estate

For purposes of this subdivision, the commissioner shall determine the discount rate to be used in determining the present value of annuity benefits.

Subd. 5. Limited liability. The liability of the association is strictly limited by the express terms of the covered policies and contracts and by the provisions of sections 61B.18 to 61B.32 and is not affected by the contents of any brochures, illustrations, advertisements, or oral statements by agents, brokers, or others used or made in connection with their sale. This limitation on liability does not prevent an insured from proving liability that is greater than the express terms of the covered policy or contract. The insured must bring an action to claim the greater liability no later than one year after entry of an order of rehabilitation, conservation, or liquidation. The association is not liable for any extra-contractual claims, such as claims relating to bad faith in payment of claims and claims relating to marketing practices, exemplary, or punitive damages. The association is not liable for attorney fees or interest other than as provided for by the terms of the policies or contracts, subject to the other limits of sections 61B.18 to 61B.32.

Subd. 6. Adjustment of liability limits. The dollar amounts stated in subdivision 4 shall be adjusted for inflation based upon the implicit price deflator for the gross domestic product compiled by the United States Department of Commerce and hereafter referred to as the index. The dollar amounts stated in subdivision 4 are based upon the value of the index for the fourth quarter of 1992, which is the reference base index for purposes of this subdivision. The dollar amounts in subdivision 4 shall change on October 1 of each year after 1993 based upon the percentage difference between the index for the fourth quarter of the preceding year and the reference base index, calculated to the nearest whole percentage point. The commissioner shall announce and publish, on or before April 30 of each year, the changes in the dollar amounts required by this subdivision to take effect on October 1 of that year. The commissioner shall use the most recent revision of the relevant gross domestic product implicit price deflators available as of April 1. If the United States Department of Commerce changes the base year for the gross domestic product implicit price deflator, the commissioner shall make the calculations necessary to convert from the old to the new base year. Changes must be in increments of $10,000. No adjustment may be made until the change in the index results in at least a $10,000 increase.

Subd. 7. Construction. (a) Sections 61B.18 to 61B.32 shall be liberally construed to effect the purpose of sections 61B.18 to 61B.32. Subdivision 1 is an aid and guide to interpretation.

(b) Participants in an employer-sponsored plan, which is funded in whole or in part by a covered policy, as specified in subdivision 4, clause (3), shall only be required to verify their status as residents and the amount of money in the unallocated annuity that represents their funds. Both these matters may be verified by the employer sponsoring the plan from plan records. Payments made to a plan shall be deemed to be made on behalf of the resident participant and are not the funds of the plan, the plan trustee, or any nonresident plan participant, and to the extent of such payments, discharge the association's obligation.

HIST: 1993 c 319 s 4; 1994 c 426 s 11; 1999 c 177 s 36; 2001 c 142 s 1-4



Section 61B.20 Definitions.

61B.20 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 61B.18 to 61B.32.

Subd. 2. Account. "Account" means either of the two accounts created under section 61B.21, subdivision 1.

Subd. 3. Annuity contracts. "Annuity contracts" means annuity contracts as described in section 60A.06, subdivision 1, clause (4).

Subd. 4. Association. "Association" means the Minnesota life and health insurance guaranty association.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 6. Contractual obligation. "Contractual obligation" means an obligation under a policy or contract or certificate under a group policy or contract, or portion of the policy or contract or certificate, for which coverage is provided under section 61B.19, subdivision 2.

Subd. 7. Covered policy. "Covered policy" means a policy or contract to which sections 61B.18 to 61B.32 apply, as provided in section 61B.19, subdivision 2.

Subd. 8. Current contractual obligation. "Current contractual obligation" means a contractual obligation which has become due and owing for: (1) death benefits; (2) health insurance benefits; (3) periodic annuity benefit or supplemental contract payments, provided the annuitant or payee elected the commencement of the periodic annuity benefit or supplemental contract payments before the date of impairment or insolvency, or if the annuitant or payee elected the commencement of the periodic annuity benefit or supplemental contract payments after the date of impairment or insolvency, (i) the election was made pursuant to a written plan, such as a retirement plan, which existed before the impairment or insolvency, or (ii) commencement of the periodic annuity benefit or supplemental contract payments was elected at or after the annuitant's attainment of age 65 and, in either case, was for a payment period of not less than the annuitant's lifetime or a period certain of not less than ten years; or (4) cash surrender or loan values or endowment proceeds or any portion thereof, but only if, and to the extent that, an emergency or hardship such as, but not limited to, the funds being reasonably necessary to pay education, medical, home purchase, or essential living expenses, is established in accordance with standards proposed by the association and approved by the commissioner. The hardship standards must also provide for an individual appeal to the board of directors in those circumstances which, while not meeting the standards approved by the commissioner, may truly be a hardship.

Subd. 9. Direct life insurance. "Direct life insurance" means life insurance as described in section 60A.06, subdivision 1, clause (4), and does not include credit life insurance regulated under chapter 62B.

Subd. 10. Health insurance. "Health insurance" means accident and health insurance as described in section 60A.06, subdivision 1, clause (5)(a), credit accident and health insurance regulated under chapter 62B, and subscriber contracts issued by a nonprofit health service plan corporation operating under chapter 62C.

Subd. 11. Impaired insurer. "Impaired insurer" means a member insurer that is not an insolvent insurer, and:

(1) is placed under an order of rehabilitation or conservation by a court of competent jurisdiction. The order of rehabilitation or conservation referred to in this subdivision is the initial order granting a petition, application, or other request to begin a rehabilitation or conservatorship; or

(2) is determined by the commissioner to be potentially unable to fulfill its contractual obligations and the commissioner has notified the association of the determination.

Subd. 12. Insolvent insurer. "Insolvent insurer" means a member insurer that is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency. The order of liquidation referred to in this subdivision is the initial order granting a petition, application, or other request to begin a liquidation.

Subd. 13. Member insurer. "Member insurer" means an insurer licensed or holding a certificate of authority to transact in this state any kind of insurance for which coverage is provided under section 61B.19, subdivision 2, and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn. The term does not include:

(1) a nonprofit hospital or medical service organization, other than a nonprofit health service plan corporation that operates under chapter 62C;

(2) a health maintenance organization;

(3) a fraternal benefit society;

(4) a mandatory state pooling plan;

(5) a mutual assessment company or an entity that operates on an assessment basis;

(6) an insurance exchange;

(7) a community integrated service network; or

(8) an entity similar to those listed in clauses (1) to (7).

Subd. 13a. Moody's Corporate Bond Yield Average. "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

Subd. 14. Person. "Person" means an individual, corporation, partnership, unincorporated association, limited liability company, governmental body or entity, or voluntary organization.

Subd. 15. Premiums. "Premiums" means amounts or considerations by whatever name called received on covered policies or contracts less premiums, considerations, and deposits returned, and less dividends and experience credits on those covered policies or contracts to the extent not guaranteed in advance. The term does not include amounts received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under section 61B.19, subdivision 3, except that assessable premium shall not be reduced on account of section 61B.19, subdivision 4, relating to limitations with respect to any one life, any one individual, and any one contract holder. Premiums subject to assessment under section 61B.24, include all amounts received on any unallocated annuity contract issued to a contract holder resident in this state if the contract is not otherwise excluded from coverage under section 61B.19, subdivision 3; provided that "premiums" shall not include any premiums in excess of the liability limit on any unallocated annuity contract specified in section 61B.19, subdivision 4.

Subd. 16. Resident. "Resident" means a person who resides in Minnesota at the time a member insurer is initially determined by the commissioner or a court to be an impaired or insolvent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person is its principal place of business, and which, in the case of a trust, is the principal place of business of the settlor or entity which established the trust. Citizens of the United States who are either (i) residents of foreign countries, or (ii) residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by sections 61B.19 to 61B.32, are considered residents of this state if the insurer that issued the covered policies or contracts was domiciled in this state.

Subd. 16a. State. "State" means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

Subd. 16b. Structured settlement annuity. "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

Subd. 17. Supplemental contract. "Supplemental contract" means a written agreement entered into for the distribution of policy or contract proceeds.

Subd. 18. Unallocated annuity contract. "Unallocated annuity contract" means an annuity contract, funding agreement, or group annuity certificate that is not issued to and owned by an individual, except to the extent of annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

HIST: 1993 c 319 s 5; 1994 c 625 art 8 s 3; 1996 c 446 art 2 s 10; 1997 c 225 art 2 s 62; 2001 c 142 s 5-13



Section 61B.21 Minnesota life and health insurance guaranty association.

61B.21 Minnesota life and health insurance guaranty association.

Subdivision 1. Functions. The Minnesota life and health insurance guaranty association shall perform its functions under the plan of operation established and approved under section 61B.25, and shall exercise its powers through a board of directors. The association is not a state agency for purposes of chapter 16A, 16B, 16C, or 43A. For purposes of administration and assessment, the association shall establish and maintain two accounts:

(1) the life insurance and annuity account which includes the following subaccounts:

(i) the life insurance account;

(ii) the annuity account; and

(iii) the unallocated annuity account; and

(2) the health insurance account.

Subd. 2. Supervision by commissioner of commerce. The association is under the immediate supervision of the commissioner and is subject to the applicable provisions of the insurance laws of this state.

HIST: 1993 c 319 s 6; 1997 c 187 art 3 s 15; 1998 c 386 art 2 s 23



Section 61B.22 Board of directors.

61B.22 Board of directors.

Subdivision 1. Members. The board of directors of the association consists of nine members serving terms as established in the plan of operation under section 61B.25. Members of the board must be elected by member insurers, subject to the approval of the commissioner, for the terms of office specified in their nominations. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to approval of the commissioner. In approving selections or in appointing members to the board, the commissioner shall consider whether all member insurers are fairly represented.

Subd. 2. Expenses. Members of the board may be reimbursed from the assets of the association for reasonable and necessary expenses incurred by them as members of the board, but shall not otherwise be compensated by the association for their services.

Subd. 3. Committees and meetings. Except as otherwise required under the plan of operation:

(a) The board of directors may designate three or more directors as an executive committee, which, to the extent determined by unanimous affirmative action of the entire board, has and shall exercise the authority of the board in the management of the business of the association. This executive committee shall act only in the interval between meetings of the board, and is subject at all times to the control and direction of the board.

(b) The board of directors may create additional committees, which have and shall exercise the specific authority and responsibility as determined by the unanimous affirmative action of the entire board.

(c) Any action that may be taken at a meeting of the board of directors or of a lawfully constituted executive committee may be taken without a meeting if authorized by a writing or writings signed by all the directors or by all of the members of the committee, as the case may be. This action is effective on the date on which the last signature is placed on the writing or writings, or on an earlier effective date established in the writing or writings.

(d) Members of the board of directors or of a lawfully constituted executive committee may participate in a meeting of the board or committee by means of conference telephone or similar communications equipment through which all persons participating in the meeting can hear each other. Participation in a meeting as provided in this paragraph constitutes presence in person at the meeting.

Subd. 4. Open meetings. Board meetings are not subject to chapter 13D.

HIST: 1993 c 319 s 7; 2001 c 142 s 14



Section 61B.23 Powers and duties of the association.

61B.23 Powers and duties of the association.

Subdivision 1. Impaired domestic insurer. If a member insurer is an impaired domestic insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner, and that are, except in cases of court ordered conservation or rehabilitation, also approved by the impaired insurer:

(1) guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies or contracts of the impaired insurer;

(2) provide money, pledges, notes, guarantees, or other means as are proper to exercise the power granted in clause (1) and assure payment of the contractual obligations of the impaired insurer pending action under clause (1); or

(3) loan money to the impaired insurer.

Subd. 2. Impaired insurer not paying claims. (a) If a member insurer is an impaired insurer, whether domestic, foreign, or alien, and the insurer is not paying claims in a timely manner as required under section 72A.201, based in whole or in part on the insurer's financial inability to pay claims then subject to the preconditions specified in paragraph (b), the association shall, in its discretion, either:

(1) take any of the actions specified in subdivision 1, subject to the conditions in that subdivision; or

(2) provide for prompt payment of current contractual obligations.

(b) The association is subject to the requirements of paragraph (a) only if the commissioner has begun a formal administrative or judicial proceeding which seeks to suspend the authority of the impaired insurer to write new business in this state and to require the impaired insurer to cooperate with the association in the administration of claims. The suspension of the impaired insurer's authority to write new business in this state shall continue until all payments of or on account of the impaired insurer's contractual obligations paid by the association, along with all expenses thereof and interest on these payments and expenses, shall have been repaid to the association or a plan of repayment of the payments, expenses, and interest by the impaired insurer shall have been approved by the association. If the commissioner ceases to seek an administrative or judicial order suspending the impaired insurer's authority to write new business in this state within 90 days, or is denied the order, the association shall not be required to proceed under this subdivision unless:

(1) the impaired insurer has been placed under an order of rehabilitation or conservation by a court of competent jurisdiction; and

(2) the court has approved and entered an order providing that the rehabilitation or conservation proceedings shall not be dismissed, and neither the impaired insurer nor its assets shall be returned to the control of its shareholders or private management, and the impaired insurer is prohibited from soliciting or accepting new business or having a suspended or revoked license restored until at least one of the following events has occurred:

(i) all payments of or on account of the impaired insurer's contractual obligations paid by all the affected guaranty associations, along with expenses thereof and interest on all of those payments and expenses incurred by those guaranty associations, have been repaid to them; or

(ii) a plan of repayment by the impaired insurer has been approved by all the affected guaranty associations.

(c) The association shall endeavor to obtain access to those records of the impaired insured as are needed for the association to discharge its obligations and, if requested by the association, the commissioner will assist the association in obtaining access to those records. If the association is not given access to the necessary records, the association shall be relieved of its responsibility to make benefit payments until the time it is given access to those records.

(d) If the impaired insurer is subsequently determined to be insolvent by a court of competent jurisdiction in its state of domicile and is placed in liquidation, the association shall then proceed as provided in subdivision 3.

Subd. 3. Insolvent insurer. If a member insurer is an insolvent insurer then, subject to any conditions imposed by the association and approved by the commissioner, the association shall, in its discretion:

(1) guaranty, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies or contracts of the insolvent insurer;

(2) assure payment of the contractual obligations of the insolvent insurer which are due and owing;

(3) provide money, pledges, guarantees, or other means as are reasonably necessary to discharge its duties; or

(4) provide benefits and coverages in accordance with subdivision 4.

Subd. 4. Payments; alternative policies. When proceeding under subdivision 2, paragraph (a), clause (2), or subdivision 3, clause (4), the association shall, with respect to life and health insurance policies and annuities:

(a) Assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies of the impaired or insolvent insurer, for claims incurred:

(1) with respect to group policies, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to those policies; or

(2) with respect to individual policies, not later than the earlier of the next renewal date, if any, under those policies or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to those policies.

(b) Make diligent efforts to provide all known insureds or annuitants for individual policies or group policyowners with respect to group policies 30 days' notice of the termination pursuant to paragraph (a) of the benefits provided.

(c) With respect to individual policies, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with paragraph (d), if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class.

(d)(1) In providing the substitute coverage required under paragraph (c), the association may offer either to reissue the terminated coverage or to issue an alternative policy.

(2) Alternative or reissued policies must be offered without requiring evidence of insurability, and must not provide for any waiting period or exclusion that would not have applied under the terminated policy.

(3) The association may reinsure any alternative or reissued policy.

(e)(1) Alternative policies adopted by the association are subject to the approval of the commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(2) Alternative policies must contain at least the minimum statutory provisions required in this state and provide benefits that are not unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates which it shall adopt. The premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but must not reflect any changes in the health of the insured after the original policy was last underwritten.

(3) Any alternative policy issued by the association must provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(f) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium must be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the commissioner or by a court of competent jurisdiction.

(g) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy ceases on the date the coverage or policy is replaced by another similar policy by the policyholder, the insurer, or the association and the preexisting condition limitations have been satisfied.

(h) When proceeding under this subdivision with respect to any policy carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with section 61B.19, subdivision 3, clause (12).

Subd. 4a. Board discretion. The board of directors of the association has discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of sections 61B.18 to 61B.32 in an economical and efficient manner.

Subd. 4b. Benefits provided under a plan. Where the association has arranged or offered to provide the benefits of sections 61B.18 to 61B.32 to a covered person under a plan or arrangement that fulfills the association's obligations under sections 61B.18 to 61B.32, the person is not entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

Subd. 4c. Coverage of policies with indexed interest or similar provisions. In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under sections 61B.18 to 61B.32, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index, or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(1) in lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (i) a fixed interest rate or (ii) payment of dividends with minimum guarantees or (iii) a different method for calculating interest or changes in value;

(2) there is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

Subd. 5. Obligations terminated. Nonpayment of all unpaid premiums within 31 days after the date required under the terms of a guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage terminates the association's obligations under the policy, contract, or coverage under sections 61B.18 to 61B.32 with respect to the policy, contract, or coverage, except with respect to claims incurred or net cash surrender value that may be due in accordance with sections 61B.18 to 61B.32. The association will not terminate the policy or contract for nonpayment of premium until 31 days after the association sends a written cancellation notice by first class mail to the insured's last known address.

Subd. 6. Postliquidation premiums. Premiums due for coverage after entry of any order of liquidation of an insolvent insurer belong to and are payable at the direction of the association, and the association is liable for unearned premiums due policy or contract owners arising after the entry of the order.

Subd. 7. Coverage by another state. The association has no liability under this section for a covered policy of a foreign or alien insurer whose domiciliary jurisdiction or state of entry provides protection, by statutes or rule, for residents of this state, which protection is substantially similar to that provided by sections 61B.18 to 61B.32, for residents of other states. Recovery provided for under sections 61B.18 to 61B.32 is reduced by the amount of recovery under the coverage provided by another state or jurisdiction. If another state or jurisdiction providing substantially similar coverage as provided by sections 61B.18 to 61B.32 denies coverage, the association shall provide coverage if the policyholder or contract holder is otherwise eligible, and the association is then subrogated to the rights of the person receiving benefits with respect to the other state or jurisdiction. If a person receiving benefits from the association has a claim remaining against another state or jurisdiction, whether or not such state or jurisdiction provides substantially similar protection within the meaning of this section, then such person's remaining claim has priority over any subrogation rights of the association with respect to that other state or jurisdiction.

Subd. 8. Liens and moratoriums. (a) In carrying out its duties under subdivision 2 or 3, the association may request that there be imposed policy liens, contract liens, moratoriums on payments, or other similar means. The liens, moratoriums, or similar means may be imposed if the commissioner:

(1) finds: (i) that the amounts that can be assessed under sections 61B.18 to 61B.32 are less than the amounts necessary to assure full and prompt performance of the impaired insurer's contractual obligations; (ii) that economic or financial conditions as they affect member insurers are sufficiently adverse to cause the imposition of policy or contract liens, moratoriums, or similar means to be in the public interest; (iii) that there is a reasonable likelihood that a plan of rehabilitation will be developed or other appropriate arrangements made for the orderly provision for covered contractual obligations of the impaired or insolvent insurer, and that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to support the development of the plan of rehabilitation or other appropriate arrangements; (iv) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to ensure the equitable treatment of all policyholders of impaired or insolvent insurers protected by the guaranty association; (v) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate to encourage recovery of the maximum possible amount from the remaining assets of the impaired or insolvent insurer's estate; or (vi) that the imposition of policy or contract liens, moratoriums, or similar means is necessary and appropriate in order for the association to participate in any multistate plan of rehabilitation, conservation, or liquidation of the impaired or insolvent insurer, and the commissioner considers the plan to be in the best interests of the impaired or insolvent insurer's policyholders or the association's member insurers;

(2) finds, in the case of a moratorium, that current contractual obligations are being, and will continue to be, promptly paid; and

(3) approves the specific policy liens, contract liens, moratoriums, or similar means to be used.

(b) Before being obligated under subdivision 2 or 3, the association may request that there be imposed temporary moratoriums or liens on payments of cash values and policy loans. The temporary moratoriums and liens may be imposed if approved by the commissioner.

(c) A moratorium, lien, or other means imposed pursuant to this subdivision may be for: (i) a specific term; or (ii) an indefinite term which shall continue in effect until the commissioner, at the request of the association or, on the commissioner's own motion after notice to the association, finds that the reason or reasons for the moratorium, lien, or other means no longer exists.

Subd. 8a. Deposits in this state for insolvent or impaired insurer. A deposit in this state, held pursuant to law or required by the commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to section 60B.54, shall be promptly paid to the association. The association is entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency. The association shall remit to the domiciliary receiver the amount so paid to the association and not retained pursuant to this subdivision. Any amount retained by the association shall be treated as a distribution of estate assets pursuant to section 60B.46 or similar provision of the state of domicile of the impaired or insolvent insurer.

Subd. 9. Failure to act. If the association fails to act within a reasonable period of time as provided in subdivision 2, paragraph (a), clause (2); 3; or 4, the commissioner has the powers and duties of the association with respect to impaired or insolvent insurers including, but not limited to, the power to make assessments.

Subd. 10. Assistance to commissioner. The association may give assistance and advice to the commissioner, upon request, concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

Subd. 11. Standing in court. The association has standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under sections 61B.18 to 61B.32 or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise. This standing extends to all matters germane to the powers and duties of the association, including proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association may appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise, provided, however, in the case of any such appearance or intervention, the association shall not submit for adjudication its obligations to provide coverage under the Minnesota Life and Health Insurance Guaranty Association Act without the prior approval of the commissioner.

Subd. 12. Assignments; subrogation rights. (a) A person receiving benefits under sections 61B.18 to 61B.32 shall be considered to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of sections 61B.18 to 61B.32, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of those rights and causes of action by a payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of rights or benefits conferred by sections 61B.18 to 61B.32 upon that person. The assignment and subrogation rights of the association include any rights that a person may have as a beneficiary of a plan covered under the Employee Retirement Income Security Act of 1974, United States Code, title 29, section 1003, as amended.

(b) The subrogation rights of the association under this subdivision against the assets of the impaired or insolvent insurer have the same priority as those of a person entitled to receive benefits under sections 61B.18 to 61B.32.

(c) In addition to paragraphs (a) and (b), the association has all common law rights of subrogation and other equitable or legal remedies that would have been available to the impaired or insolvent insurer or person receiving benefits under sections 61B.18 to 61B.32 including without limitation, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to sections 61B.18 to 61B.32, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or payment thereof, excepting any such person responsible solely by reason of serving as an assignee in respect of a qualified assignment under section 130 of the Internal Revenue Code of 1986, as amended.

(d) If the preceding provisions of this subdivision are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies or portion thereof covered by the association.

(e) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in the preceding paragraphs of this subdivision, the person shall pay to the association the portion of the recovery attributable to the policies or portion thereof covered by the association.

Subd. 13. Permissive powers. The association may:

(1) enter into contracts as are necessary or proper to carry out the provisions and purposes of sections 61B.18 to 61B.32;

(2) sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under section 61B.26 to settle claims or potential claims against it;

(3) borrow money to effect the purposes of sections 61B.18 to 61B.32 and any notes or other evidence of indebtedness of the association not in default are legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain persons as are necessary or appropriate to handle the financial transactions of the association, and to perform other functions as the association considers necessary or proper under sections 61B.18 to 61B.32;

(5) enter into arbitration or take legal action as may be necessary or appropriate to avoid or recover payment of improper claims;

(6) exercise, for the purposes of sections 61B.18 to 61B.32 and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under sections 61B.18 to 61B.32;

(7) join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association;

(8) negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association;

(9) participate in the organization of and/or own stock in an entity which exists or was formed for the purpose of assuming liability for contracts or policies issued by impaired or insolvent insurers; and

(10) request information from a person seeking coverage from the association in order to aid the association in determining its obligations under sections 61B.18 to 61B.32 with respect to the person, and the person shall promptly comply with the request.

Subd. 14. Association election to succeed to rights of insolvent or impaired insurer under indemnity reinsurance contracts. (a) At any time within one year after the date on which the association becomes responsible for the obligations of a member insurer the coverage date, the association may elect to succeed to the rights and obligations of the member insurer, that accrue on or after the coverage date and that relate to contracts covered in whole or in part by the association, under any one or more indemnity reinsurance agreements entered into by the member insurer as a ceding insurer and selected by the association. However, the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator, or liquidator of the member insurer has previously and expressly disaffirmed the reinsurance agreement. The election shall be effected by a notice to the receiver, rehabilitator, or liquidator, and to the affected reinsurers. If the association makes an election, clauses (1) through (4) apply with respect to the agreements selected by the association:

(1) the association is responsible for all unpaid premiums due under the agreements for periods both before and after the coverage date, and is responsible for the performance of all other obligations to be performed after the coverage date, in each case that relates to contracts covered in whole or in part by the association and the association may charge contracts covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association;

(2) the association is entitled to any amounts payable by the reinsurer under the agreements with respect to losses or events that occur in periods after the coverage date and that relate to contracts covered by the association in whole or in part, provided that, upon receipt of any such amounts, the association is obliged to pay to the beneficiary under the policy or contract on account of which the amounts were paid a portion of the amount equal to the excess of:

(i) the amount received by the association, over

(ii) the benefits paid by the association on account of the policy or contract less the retention of the impaired or insolvent member insurer applicable to the loss or event;

(3) within 30 days following the association's election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association's election, giving full credit to all items paid by either the member insurer or its receiver, rehabilitator, or liquidator or the indemnity reinsurer during the period between the coverage date and the date of the association's election and (i) either the association or indemnity reinsurer shall pay the net balance due the other within five days of the completion of the aforementioned calculation and (ii) if the receiver, rehabilitator, or liquidator has received any amounts due the association pursuant to paragraph (a), the receiver, rehabilitator, or liquidator shall remit the same to the association as promptly as practicable; and

(4) if the association, within 60 days of the election, pays the premiums due for periods both before and after the coverage date that relate to contracts covered by the association in whole or in part, the reinsurer shall not be entitled to terminate the reinsurance agreements insofar as the agreements relate to contracts covered by the association in whole or in part and shall not be entitled to set off any unpaid premium due for periods prior to the coverage date against amounts due the association.

(b) In the event the association transfers its obligations to another insurer, and if the association and the other insurer agree, the other insurer shall succeed to the rights and obligations of the association under paragraph (a) effective as of the date agreed upon by the association and the other insurer and regardless of whether the association has made the election referred to in paragraph (a) provided that:

(1) the indemnity reinsurance agreements shall automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary;

(2) the obligations described in the proviso to paragraph (a), clause (2), shall no longer apply on and after the date the indemnity reinsurance agreement is transferred to the third party insurer; and

(3) paragraph (b) does not apply if the association has previously expressly determined in writing that it will not exercise the election referred to in paragraph (a).

(c) The provisions of this subdivision shall supersede the provisions of any law of this state or of any affected reinsurance agreement that provides for or requires any payment of reinsurance proceeds, on account of losses or events that occur in periods after the coverage date, to the receiver, liquidator, or rehabilitator of the insolvent member insurer. The receiver, rehabilitator, or liquidator shall remain entitled to any amounts payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur in periods prior to the coverage date subject to applicable setoff provisions.

(d) Except as otherwise expressly provided in this subdivision, nothing in this subdivision alters or modifies the terms and conditions of the indemnity reinsurance agreements of the insolvent member insurer. Nothing in this subdivision abrogates or limits any rights of any reinsurer to claim that it is entitled to rescind a reinsurance agreement. Nothing in this subdivision gives a policyowner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.

Subd. 15. Venue; appeal bond. Except as otherwise provided in section 61B.24, subdivision 10, or 61B.26, paragraph (c), venue in a suit against the association arising under sections 62B.18 to 62B.32 shall be in Ramsey county. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under sections 61B.18 to 61B.32.

HIST: 1993 c 319 s 8; 2001 c 142 s 15-25



Section 61B.24 Assessments.

61B.24 Assessments.

Subdivision 1. Purpose. For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account or subaccount, at the times and for the amounts as the board finds necessary. Assessments are due not less than 30 days after prior written notice to the member insurers and accrue interest on and after the due date at the then applicable rate determined under section 549.09, subdivision 1, paragraph (c).

Subd. 2. Classes of assessments. There are two classes of assessments, as follows:

(1) class A assessments must be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of section 61B.27. Class A assessments may be made whether or not related to a particular impaired or insolvent insurer; and

(2) class B assessments must be made to the extent necessary to carry out the powers and duties of the association under section 61B.23 with regard to an impaired or an insolvent insurer.

Subd. 3. Formula for determination. (a) The amount of a class A assessment shall be determined by the board and may be made on a pro rata or nonpro rata basis. If pro rata, the board may provide that it be credited against future class B assessments. A nonpro rata assessment shall not exceed $500 per member insurer in any one calendar year.

(b) The amount of any class B assessment must be allocated for assessment purposes among the accounts or subaccounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard considered by the board in its sole discretion as being fair and reasonable under the circumstances.

(c) Class B assessments against member insurers for each subaccount or account must be in the proportion that the average annual premiums received on business in this state by each assessed member insurer on policies or contracts covered by each subaccount or account for the three most recent calendar years for which information is available preceding the calendar year in which the insurer became impaired or insolvent, as the case may be, bears to the average annual premiums received on business in this state by all assessed member insurers on policies or contracts covered by that subaccount or account for those same calendar years. If the impaired insurer becomes insolvent, the date of impairment must be used to determine the assessment. Premiums for purposes of calculating average annual premium for calendar years prior to 1993 shall be determined in accordance with Minnesota Statutes 1992, sections 61B.01 to 61B.16.

(d) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer must not be made until necessary to implement the purposes of sections 61B.18 to 61B.32. Classification of assessments under subdivision 2 and computation of assessments under this subdivision must be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

Subd. 4. Abatement or deferment. The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments as provided in this section. Once the conditions which caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

Subd. 5. Maximum assessment. (a) The total of all assessments upon a member insurer for each subaccount of the life and annuity account and for the health account shall not in any one calendar year exceed two percent of that member insurer's average annual premiums as calculated in subdivision 3, paragraph (c), on policies or contracts covered by that account or subaccount. If two or more assessments are made with respect to insurers that become impaired or insolvent in different calendar years, average annual premiums for purposes of the assessment percentage limitation are based upon the higher of the three-year averages calculated under subdivision 3, paragraph (c). If an impaired insurer becomes insolvent, the date of impairment must be used to determine the assessment. If the maximum assessment for any subaccount of the life and annuity account in any one calendar year will not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to subdivision 3, the board of directors shall assess based on the other subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum of two percent stated above for each subaccount.

(b) If the maximum assessment for an account, together with the other assets of the association in that account, does not provide in any one calendar year in that account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds must be assessed as soon as permitted by sections 61B.18 to 61B.32.

(c) The board may adopt general principles in the plan of operation for allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(d) If assessments under this section are inadequate to pay all obligations of the impaired insurer that are or become due and owing, then the association shall prepare a plan approved by the commissioner for prioritization of payments. If the association adopts general principles in the plan of operations, the association shall use the general principles in preparing the plan required under this paragraph. No formerly impaired or insolvent insurer may be reinstated until all payments of or on account of the insurer's contractual obligations by the guaranty association, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty association or a plan of repayment by the insurer shall have been approved by the commissioner.

Subd. 6. Refund. The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account or subaccount, the amount by which the assets of the account or subaccount exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account or subaccount, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account or subaccount to provide funds for the continuing expenses of the association and for future losses.

Subd. 7. Premium rates and dividends. A member insurer may, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of sections 61B.18 to 61B.32, consider the amount reasonably necessary to meet its assessment obligations under sections 61B.18 to 61B.32.

Subd. 8. Certificate of contribution. The association shall issue to each insurer paying an assessment under sections 61B.18 to 61B.32, other than a class A assessment, a certificate of contribution, in a form prescribed by the commissioner, for the amount of the assessment so paid. All outstanding certificates must be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time as the commissioner may approve.

Subd. 9. Survival of obligation. In the event a member insurer engages in any reorganization, including any merger, consolidation, restructuring, incorporation, or reincorporation, the member's obligations under this chapter shall survive the reorganization with respect to assessments for impairments or insolvencies occurring before the date of the reorganization.

Subd. 10. Procedure for protests regarding assessments. (a) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment is available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment must be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(b) Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(c) Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the commissioner.

(d) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer the protest to the commissioner for a final decision, with or without a recommendation from the association.

(e) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

Subd. 11. Member insurers' duty to provide information to association. The association may request information of member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with a request.

HIST: 1993 c 319 s 9; 2001 c 142 s 26-29



Section 61B.25 Plan of operation.

61B.25 Plan of operation.

Subdivision 1. Adoption and amendment. The purpose of the plan of operation is to assure the fair, reasonable, and equitable administration of the association under sections 61B.18 to 61B.32. Amendments to the plan of operation must be submitted to the commissioner and become effective upon the commissioner's written approval or 30 days after submission if the commissioner has not disapproved. If the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt reasonable rules necessary or advisable to implement sections 61B.18 to 61B.32. The rules shall continue in force until modified by the commissioner or superseded by amendments submitted by the association and approved by the commissioner.

Subd. 2. Compliance. All member insurers shall comply with the plan of operation.

Subd. 3. Contents. The plan of operation must, in addition to requirements specified in sections 61B.18 to 61B.32:

(1) establish procedures for handling the assets of the association;

(2) establish the amount and method of reimbursing members of the board of directors under section 61B.22;

(3) establish regular places and times for meetings including telephone conference calls of the board of directors or of the executive committee;

(4) establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) establish procedures for selecting the board of directors;

(6) establish any additional procedures for assessments under section 61B.24; and

(7) contain additional provisions necessary or proper for the execution of the powers and duties of the association.

Subd. 4. Delegation of powers and duties. The plan of operation may provide that any or all powers and duties of the association, except those under sections 61B.23, subdivision 13, clause (3), and 61B.24, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. The corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subdivision shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by sections 61B.18 to 61B.32.

HIST: 1993 c 319 s 10



Section 61B.26 Duties and powers of the commissioner.

61B.26 Duties and powers of the commissioner.

(a) In addition to other duties and powers in sections 61B.18 to 61B.32, the commissioner shall:

(1) notify the board of directors of the existence of an impaired or insolvent insurer within three days after a determination of impairment or insolvency is made or the commissioner receives notice of impairment or insolvency;

(2) upon request of the board of directors, provide the association with a statement of the premiums in this and any other appropriate states for each member insurer;

(3) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to promptly comply with the commissioner's demand shall not excuse the association from the performance of its powers and duties under sections 61B.18 to 61B.32; and

(4) in a liquidation, conservation, or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator, conservator, or rehabilitator.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a forfeiture on any member insurer which fails to pay an assessment when due. A forfeiture shall not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

(c) A final action of the board of directors or the association may be appealed to the commissioner if the appeal is taken within 60 days of the aggrieved party's receipt of notice of the final action being appealed. Any final action or order of the commissioner is subject to judicial review in a court of competent jurisdiction, in the manner provided by chapter 14. A determination or decision by the commissioner under sections 61B.18 to 61B.32 is not subject to the contested case or rulemaking provisions of chapter 14.

(d) The liquidator, rehabilitator, or conservator of an impaired insurer may notify all interested persons of the effect of sections 61B.18 to 61B.32.

(e) For the purposes of sections 61B.18 to 61B.32, the commissioner may delegate any of the powers conferred by law.

(f) Nonperformance of any of the acts specified in this section or failure to meet the specific time limits does not affect the association, its members, or any other person as to the person's duties and obligations.

HIST: 1993 c 319 s 11; 2001 c 142 s 30



Section 61B.27 Prevention of insolvencies.

61B.27 Prevention of insolvencies.

(a) To aid in the detection and prevention of insurer insolvencies or impairments the commissioner shall notify the commissioners of insurance of all the other states, territories of the United States, and the District of Columbia when the commissioner takes one of the following actions against a member insurer:

(i) revocation of license; or

(ii) suspension of license.

The notice must be mailed to all commissioners within 30 days following the action.

(b) If the commissioner deems it appropriate, the commissioner may:

(1) Report to the board of directors when the commissioner has taken any of the actions specified in paragraph (a) or has received a report from another commissioner indicating that an action specified in paragraph (a) has been taken in another state. The report to the board of directors must contain all significant details of the action taken or the report received from another commissioner.

(2) Report to the board of directors when the commissioner has reasonable cause to believe from an examination, whether completed or in process, of a member company that the company may be an impaired or insolvent insurer.

(3) Furnish to the board of directors the national association of insurance commissioners insurance regulatory information system ratios and listings of companies not included in the ratios developed by the national association of insurance commissioners, and the board may use the information in carrying out its duties and responsibilities under this section. The report and the information contained in it must be kept confidential by the board of directors until it has been made public by the commissioner or other lawful authority. Nothing in this provision supersedes other requirements of law.

(4) Notify the board if the commissioner makes a formal order requiring the company to restrict its premium writing, obtain additional contributions to surplus, withdraw from this state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

(c) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting the commissioner's duties and responsibilities regarding the financial condition of member insurers and of companies seeking admission to transact insurance business in this state.

(d) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon matters germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of a company seeking to do an insurance business in this state. Those reports and recommendations shall not be considered public documents.

(e) The board of directors, upon majority vote, may notify the commissioner of information indicating that a member insurer may be an impaired or insolvent insurer.

(f) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.

(g) The board of directors may, at the conclusion of an insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the commissioner containing the information it may have in its possession bearing on the history and causes of the insolvency. The board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and may adopt by reference any report prepared by those other associations.

(h) Nonperformance by the commissioner of any of the acts specified in this section or failure to meet the specified time limits does not affect the association, its members, or any other person as to the person's duties and obligations.

Nothing in this section supersedes other requirements of law.

HIST: 1993 c 319 s 12; 2001 c 142 s 31



Section 61B.28 Miscellaneous provisions.

61B.28 Miscellaneous provisions.

Subdivision 1. Records. Records must be kept of all negotiations and meetings of the board of directors to discuss the activities of the association in carrying out its powers and duties under section 61B.23. Records of the association with respect to an impaired or insolvent insurer shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subdivision limits the duty of the association to report its activities under section 61B.27.

Subd. 2. Reports. (a) A report, recommendation, or notification by the association, its board of directors, or officers to the commissioner concerning a member insurer, together with statements or documents furnished to the commissioner with, or subsequent to, a report, recommendation, or notification, is confidential and a privileged communication. Reports, recommendations, notifications, statements, and documents furnished to the commissioner are not admissible in whole or in part for any purpose in an action or proceeding against:

(1) the association or its member insurers, officers, employees, or representatives submitting or providing the report, recommendation, notification, statement, or document; or

(2) a person, firm, or entity who in good faith furnishes to the association the information or document upon which the association has relied in making its report, recommendation, or notification to the commissioner.

(b) Notwithstanding the provisions of sections 13.711, 13.715, and 13.719, the commissioner may release to the association's board of directors any or all nonpublic data collected and maintained by the commissioner on a member insurer or a potential member insurer. Information furnished to the board of directors is private.

Subd. 3. Association as creditor. For the purpose of carrying out its obligations under sections 61B.18 to 61B.32, the association is considered to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies, reduced by amounts which the association recovers from the assets of the impaired or insolvent insurer as subrogee under section 61B.23, subdivision 12. Recoveries by the association as subrogee under section 61B.23, subdivision 12, from assets other than from assets of the impaired or insolvent insurer shall not reduce or act as an offset to the association's claim as creditor of the impaired or insolvent insurer. Assets of the impaired or insolvent insurer attributable to covered policies must be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by sections 61B.18 to 61B.32. Assets attributable to covered policies, as used in this subdivision, are that proportion of the assets which the reserves that should have been established for those policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

Subd. 3a. Association access to insolvent insurer's assets. As a creditor of the impaired or insolvent insurer as established in subdivision 3 of this section and consistent with section 60B.46, the association and other similar associations is entitled to receive a disbursement of assets out of the marshalled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under sections 61B.18 to 61B.32. If the liquidator has not, within 120 days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshalled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

Subd. 4. Prohibited sales practice. No person, including an insurer, agent, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, an advertisement, announcement, or statement, written or oral, which uses the existence of the Minnesota life and health insurance guaranty association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by sections 61B.18 to 61B.32. The notice required by subdivision 8 is not a violation of this subdivision. This subdivision does not apply to the Minnesota life and health insurance guaranty association or an entity that does not sell or solicit insurance. A person violating this section is guilty of a misdemeanor.

Subd. 5. Distribution to stockholders. No distribution to stockholders of an impaired domiciliary insurer shall be made until the total amount of assessments levied by the association with respect to the insurer have been fully recovered by the association.

Subd. 6. Reinstatement. No insurer may be reinstated to do business in this state until all payments of or on account of the impaired insurer's contractual obligations by the guaranty association, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty association or a plan of repayment by the impaired insurer shall have been approved by the association.

Subd. 7. Notice concerning limitations and exclusions. (a) No person, including an insurer, agent, or affiliate of an insurer or agent, shall offer for sale in this state a covered life insurance, annuity, or health insurance policy or contract without delivering at the time of application for that policy or contract a notice in the form specified in subdivision 8, or in a form approved by the commissioner under paragraph (b), relating to coverage provided by the Minnesota life and health insurance guaranty association. The notice may be part of the application. A copy of the notice must be given to the applicant. The notice must be delivered to the applicant at the time of application for the policy or contract, except that if the application is not taken from the applicant in person, the notice must be sent to the applicant within 72 hours after the application is taken. The person offering the policy or contract shall document the fact that the notice was given at the time of application or was sent within the specified time. This does not require that the receipt of the notice be acknowledged by the applicant.

(b) The association may prepare, and file with the commissioner for approval, a form of notice as an alternative to the form of notice specified in subdivision 8 describing the general purposes and limitations of this chapter. The form of notice shall:

(1) state the name, address, and telephone number of the Minnesota life and health insurance guaranty association;

(2) prominently warn the policy or contract holder that the Minnesota life and health insurance guaranty association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in the state;

(3) state that the insurer and its agents are prohibited by law from using the existence of the Minnesota life and health insurance guaranty association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(4) emphasize that the policy or contract holder should not rely on coverage under the Minnesota life and health insurance guaranty association when selecting an insurer;

(5) provide other information as directed by the commissioner. The commissioner may approve any form of notice proposed by the association and, as to the approved form of notice, the association may notify all member insurers by mail that the form of notice is available as an alternative to the notice specified in subdivision 8.

(c) A policy or contract not covered by the Minnesota Life and Health Insurance Guaranty Association or the Minnesota Insurance Guaranty Association must contain the following notice in ten-point type, stamped in red ink or contrasting type on the policy or contract and the application:

"THIS POLICY OR CONTRACT IS NOT PROTECTED BY THE MINNESOTA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION OR THE MINNESOTA INSURANCE GUARANTY ASSOCIATION. IN THE CASE OF INSOLVENCY, PAYMENT OF CLAIMS IS NOT GUARANTEED. ONLY THE ASSETS OF THIS INSURER WILL BE AVAILABLE TO PAY YOUR CLAIM."

This section does not apply to fraternal benefit societies regulated under chapter 64B.

Subd. 8. Form. The form of notice referred to in subdivision 7, paragraph (a), is as follows:

"....................

....................

....................

(insert name, current address, and

telephone number of insurer)

NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN

INSOLVENCY UNDER THE MINNESOTA LIFE AND HEALTH

INSURANCE GUARANTY ASSOCIATION LAW

If the insurer that issued your life, annuity, or health insurance policy becomes impaired or insolvent, you are entitled to compensation for your policy from the assets of that insurer. The amount you recover will depend on the financial condition of the insurer.

In addition, residents of Minnesota who purchase life insurance, annuities, or health insurance from insurance companies authorized to do business in Minnesota are protected, SUBJECT TO LIMITS AND EXCLUSIONS, in the event the insurer becomes financially impaired or insolvent. This protection is provided by the Minnesota Life and Health Insurance Guaranty Association.

Minnesota Life and Health Insurance Guaranty Association (insert current address and telephone number)

The maximum amount the guaranty association will pay for all policies issued on one life by the same insurer is limited to $300,000. Subject to this $300,000 limit, the guaranty association will pay up to $300,000 in life insurance death benefits, $100,000 in net cash surrender and net cash withdrawal values for life insurance, $300,000 in health insurance benefits, including any net cash surrender and net cash withdrawal values, $100,000 in annuity net cash surrender and net cash withdrawal values, $300,000 in present value of annuity benefits for annuities which are part of a structured settlement or for annuities in regard to which periodic annuity benefits, for a period of not less than the annuitant's lifetime or for a period certain of not less than ten years, have begun to be paid on or before the date of impairment or insolvency, or if no coverage limit has been specified for a covered policy or benefit, the coverage limit shall be $300,000 in present value. Unallocated annuity contracts issued to retirement plans, other than defined benefit plans, established under section 401, 403(b), or 457 of the Internal Revenue Code of 1986, as amended through December 31, 1992, are covered up to $100,000 in net cash surrender and net cash withdrawal values, for Minnesota residents covered by the plan provided, however, that the association shall not be responsible for more than $7,500,000 in claims from all Minnesota residents covered by the plan. If total claims exceed $7,500,000, the $7,500,000 shall be prorated among all claimants. These are the maximum claim amounts. Coverage by the guaranty association is also subject to other substantial limitations and exclusions and requires continued residency in Minnesota. If your claim exceeds the guaranty association's limits, you may still recover a part or all of that amount from the proceeds of the liquidation of the insolvent insurer, if any exist. Funds to pay claims may not be immediately available. The guaranty association assesses insurers licensed to sell life and health insurance in Minnesota after the insolvency occurs. Claims are paid from this assessment.

THE COVERAGE PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD NOT RELY ON COVERAGE BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF LIFE, ANNUITY, OR HEALTH INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENT THEIR INSURANCE CARRIER BECOMES FINANCIALLY INSOLVENT. THIS NOTICE IN NO WAY IMPLIES THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL LIFE, ANNUITY, AND HEALTH INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE."

Additional language may be added to the notice if approved by the commissioner prior to its use in the form. This section does not apply to fraternal benefit societies regulated under chapter 64B.

Subd. 9. Combination fixed-variable policy. The notice required in subdivision 8 must clearly describe what portions of a combination fixed-variable policy are not covered by the Minnesota life and health insurance guaranty association. The notice requirements specified in subdivision 7, paragraph (c), do not apply to a combination fixed-variable policy.

Subd. 10. Effect of notices. The distribution, delivery, contents, or interpretation of the notices described in subdivision 7, 8, or 9 shall not mean that either the policy or contract, or the owner or holder thereof, would be covered in the event of the impairment or insolvency of a member insurer if coverage is not otherwise provided by sections 61B.18 to 61B.32. Failure to receive the notice does not give the policyholder, contract holder, certificate holder, insured, owner, beneficiaries, assignees, or payees any greater rights than those provided by sections 61B.18 to 61B.32.

HIST: 1993 c 319 s 13; 1995 c 258 s 19,20; 1996 c 446 art 1 s 21; 1999 c 227 s 22; 2001 c 142 s 32-34



Section 61B.29 Examination of the association; annual report.

61B.29 Examination of the association; annual report.

The association is subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner before May 1 each year, a financial report in a form approved by the commissioner and a report of its activities during the association's preceding fiscal year. Upon request of a member insurer, the association must provide the member insurer with a copy of the report.

HIST: 1993 c 319 s 14; 2001 c 142 s 35



Section 61B.30 Tax exemptions.

61B.30 Tax exemptions.

Subdivision 1. State fees and taxes. The association is exempt from payment of all taxes imposed under chapter 297I and all fees and all other taxes levied by this state or its subdivisions, except taxes levied on real property.

Subd. 2. Federal and foreign state taxes. The association may seek exemption from payment of all fees and taxes levied by the federal or any other state government or its subdivision.

HIST: 1993 c 319 s 15; 2000 c 394 art 2 s 12



Section 61B.31 Indemnification.

61B.31 Indemnification.

The association has authority to indemnify certain persons against certain expenses and liabilities as provided in section 300.083, including the power to purchase and maintain insurance on behalf of these persons as provided by section 300.083, subdivision 7. In applying section 300.083 for this purpose, the term "member insurers" shall be substituted for the terms "shareholders" and "stockholders" and the term "association" shall be substituted for the term "corporation."

HIST: 1993 c 319 s 16



Section 61B.32 Stay of proceedings; reopening default judgments.

61B.32 Stay of proceedings; reopening default judgments.

All proceedings in which the insolvent insurer is a party in a court in this state must be stayed 60 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on matters germane to its powers or duties. As to judgment under a decision, order, verdict, or finding based on default, the association may apply to have the judgment set aside by the same court that made the judgment and may defend against the suit on the merits.

HIST: 1993 c 319 s 17






Chapter 62 Accident and Health Insurance

Section 62.001 Repealed, 1967 c 395 art 3 s 14

62.001 Repealed, 1967 c 395 art 3 s 14



Section 62.0015 Repealed, 1967 c 395 art 3 s 14

62.0015 Repealed, 1967 c 395 art 3 s 14



Section 62.002 Repealed, 1967 c 395 art 3 s 14

62.002 Repealed, 1967 c 395 art 3 s 14



Section 62.0025 Repealed, 1967 c 395 art 3 s 14

62.0025 Repealed, 1967 c 395 art 3 s 14



Section 62.003 Repealed, 1967 c 395 art 3 s 14

62.003 Repealed, 1967 c 395 art 3 s 14



Section 62.0035 Repealed, 1967 c 395 art 3 s 14

62.0035 Repealed, 1967 c 395 art 3 s 14



Section 62.004 Repealed, 1967 c 395 art 3 s 14

62.004 Repealed, 1967 c 395 art 3 s 14



Section 62.0045 Repealed, 1967 c 395 art 3 s 14

62.0045 Repealed, 1967 c 395 art 3 s 14



Section 62.005 Repealed, 1967 c 395 art 3 s 14

62.005 Repealed, 1967 c 395 art 3 s 14



Section 62.0055 Repealed, 1967 c 395 art 3 s 14

62.0055 Repealed, 1967 c 395 art 3 s 14



Section 62.01 Subdivisions renumbered, repealed, or no longer in effect

62.01 Subdivision 1. Repealed, 1957 c 489 s 11

Subd. 2. Repealed, 1957 c 489 s 11

Subd. 3. Repealed, 1957 c 489 s 11

Subd. 4. Repealed, 1957 c 489 s 11

Subd. 5. Repealed, 1957 c 489 s 11

Subd. 6. Repealed, 1967 c 395 art 3 s 14

Subd. 7. Repealed, 1957 c 489 s 11



Section 62.02 Repealed, 1957 c 489 s 11

62.02 Repealed, 1957 c 489 s 11



Section 62.03 Repealed, 1957 c 489 s 11

62.03 Repealed, 1957 c 489 s 11



Section 62.04 Repealed, 1957 c 489 s 11

62.04 Repealed, 1957 c 489 s 11



Section 62.05 Repealed, 1957 c 489 s 11

62.05 Repealed, 1957 c 489 s 11



Section 62.06 Repealed, 1957 c 489 s 11

62.06 Repealed, 1957 c 489 s 11



Section 62.07 Repealed, 1957 c 489 s 11

62.07 Repealed, 1957 c 489 s 11



Section 62.08 Repealed, 1957 c 489 s 11

62.08 Repealed, 1957 c 489 s 11



Section 62.09 Repealed, 1957 c 489 s 11

62.09 Repealed, 1957 c 489 s 11



Section 62.10 Repealed, 1957 c 489 s 11

62.10 Repealed, 1957 c 489 s 11



Section 62.11 Repealed, 1967 c 395 art 3 s 14

62.11 Repealed, 1967 c 395 art 3 s 14



Section 62.12 Repealed, 1957 c 489 s 11

62.12 Repealed, 1957 c 489 s 11



Section 62.13 Repealed, 1967 c 395 art 3 s 14

62.13 Repealed, 1967 c 395 art 3 s 14



Section 62.16 Repealed, 1967 c 395 art 3 s 14

62.16 Repealed, 1967 c 395 art 3 s 14






Chapter 62A Accident and Health Insurance

Section 62A.01 Requirements; certificates of coverage under policy of accident and sickness insurance.

62A.01 Requirements; certificates of coverage under policy of accident and sickness insurance.

Subdivision 1. Definition. The term "policy of accident and sickness insurance" as used herein includes any policy covering the kind of insurance described in section 60A.06, subdivision 1, clause (5)(a).

Subd. 2. Equal protection. A certificate of insurance or similar evidence of coverage issued to a Minnesota resident shall provide coverage for all benefits required to be covered in group policies in Minnesota by this chapter and chapter 62E.

This subdivision supersedes any inconsistent provision of this chapter and chapter 62E.

A policy of accident and sickness insurance that is issued or delivered in this state and that covers a person residing in another state may provide coverage or contain provisions that are less favorable to that person than required by this chapter and chapter 62E. Less favorable coverages or provisions must meet the requirements that the state in which the person resides would have required had the policy been issued or delivered in that state.

Subd. 3. Exclusions. Subdivision 2 does not apply to certificates issued in regard to a master policy issued outside the state of Minnesota if all of the following are true:

(1) the policyholder or certificate holder exists primarily for purposes other than to obtain insurance;

(2) the policyholder or certificate holder is not a Minnesota corporation and does not have its principal office in Minnesota;

(3) the policy or certificate covers fewer than 25 employees who are residents of Minnesota and the Minnesota employees represent less than 25 percent of all covered employees; and

(4) on request of the commissioner, the issuer files with the commissioner a copy of the policy and a copy of each form of certificate.

This subdivision applies to employers who are not corporations if they are policyholders or certificate holders providing coverage to employees through the certificate or policy.

Subd. 4. Application of other laws. Section 60A.08, subdivision 4, shall not be construed as requiring a certificate of insurance or similar evidence of insurance that meets the conditions of subdivision 3 to comply with this chapter or chapter 62E.

HIST: 1967 c 395 art 3 s 1; 1989 c 330 s 8



Section 62A.011 Definitions.

62A.011 Definitions.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Health carrier. "Health carrier" means an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a nonprofit health service plan corporation operating under chapter 62C; a health maintenance organization operating under chapter 62D; a fraternal benefit society operating under chapter 64B; or a joint self-insurance employee health plan operating under chapter 62H.

Subd. 3. Health plan. "Health plan" means a policy or certificate of accident and sickness insurance as defined in section 62A.01 offered by an insurance company licensed under chapter 60A; a subscriber contract or certificate offered by a nonprofit health service plan corporation operating under chapter 62C; a health maintenance contract or certificate offered by a health maintenance organization operating under chapter 62D; a health benefit certificate offered by a fraternal benefit society operating under chapter 64B; or health coverage offered by a joint self-insurance employee health plan operating under chapter 62H. Health plan means individual and group coverage, unless otherwise specified. Health plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) supplemental to liability insurance;

(4) designed solely to provide payments on a per diem, fixed indemnity, or non-expense-incurred basis;

(5) credit accident and health insurance as defined in section 62B.02;

(6) designed solely to provide dental or vision care;

(7) blanket accident and sickness insurance as defined in section 62A.11;

(8) accident-only coverage;

(9) a long-term care policy as defined in section 62A.46 or 62S.01;

(10) issued as a supplement to Medicare, as defined in sections 62A.31 to 62A.44, or policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations or those policies, contracts, or certificates governed by section 1833 or 1876 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended;

(11) workers' compensation insurance; or

(12) issued solely as a companion to a health maintenance contract as described in section 62D.12, subdivision 1a, so long as the health maintenance contract meets the definition of a health plan.

HIST: 1992 c 549 art 3 s 2; 1993 c 247 art 3 s 4; 1994 c 625 art 10 s 3; 1997 c 71 art 2 s 3



Section 62A.02 Policy forms.

62A.02 Policy forms.

Subdivision 1. Filing. For purposes of this section, "health plan" means a health plan as defined in section 62A.011 or a policy of accident and sickness insurance as defined in section 62A.01. No health plan shall be issued or delivered to any person in this state, nor shall any application, rider, or endorsement be used in connection with the health plan, until a copy of its form and of the classification of risks and the premium rates pertaining to the form have been filed with the commissioner. The filing for nongroup health plan forms shall include a statement of actuarial reasons and data to support the rate. For health benefit plans as defined in section 62L.02, and for health plans to be issued to individuals, the health carrier shall file with the commissioner the information required in section 62L.08, subdivision 8. For group health plans for which approval is sought for sales only outside of the small employer market as defined in section 62L.02, this section applies only to policies or contracts of accident and sickness insurance. All forms intended for issuance in the individual or small employer market must be accompanied by a statement as to the expected loss ratio for the form. Premium rates and forms relating to specific insureds or proposed insureds, whether individuals or groups, need not be filed, unless requested by the commissioner.

Subd. 2. Approval. The health plan form shall not be issued, nor shall any application, rider, endorsement, or rate be used in connection with it, until the expiration of 60 days after it has been filed unless the commissioner approves it before that time.

Subd. 3. Standards for disapproval. The commissioner shall, within 60 days after the filing of any form or rate, disapprove the form or rate:

(1) if the benefits provided are not reasonable in relation to the premium charged;

(2) if it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the health plan form, or otherwise does not comply with this chapter, chapter 62L, or chapter 72A;

(3) if the proposed premium rate is excessive or not adequate; or

(4) the actuarial reasons and data submitted do not justify the rate.

The party proposing a rate has the burden of proving by a preponderance of the evidence that it does not violate this subdivision.

In determining the reasonableness of a rate, the commissioner shall also review all administrative contracts, service contracts, and other agreements to determine the reasonableness of the cost of the contracts or agreement and effect of the contracts on the rate. If the commissioner determines that a contract or agreement is not reasonable, the commissioner shall disapprove any rate that reflects any unreasonable cost arising out of the contract or agreement. The commissioner may require any information that the commissioner deems necessary to determine the reasonableness of the cost.

For the purposes of this subdivision, the commissioner shall establish by rule a schedule of minimum anticipated loss ratios which shall be based on (i) the type or types of coverage provided, (ii) whether the policy is for group or individual coverage, and (iii) the size of the group for group policies. Except for individual policies of disability or income protection insurance, the minimum anticipated loss ratio shall not be less than 50 percent after the first year that a policy is in force. All applicants for a policy shall be informed in writing at the time of application of the anticipated loss ratio of the policy. "Anticipated loss ratio" means the ratio at the time of filing, at the time of notice of withdrawal under subdivision 4a, or at the time of subsequent rate revision of the present value of all expected future benefits, excluding dividends, to the present value of all expected future premiums.

If the commissioner notifies a health carrier that has filed any form or rate that it does not comply with this chapter, chapter 62L, or chapter 72A, it shall be unlawful for the health carrier to issue or use the form or rate. In the notice the commissioner shall specify the reasons for disapproval and state that a hearing will be granted within 20 days after request in writing by the health carrier.

The 60-day period within which the commissioner is to approve or disapprove the form or rate does not begin to run until a complete filing of all data and materials required by statute or requested by the commissioner has been submitted.

However, if the supporting data is not filed within 30 days after a request by the commissioner, the rate is not effective and is presumed to be an excessive rate.

Subd. 4. Repealed, 1992 c 549 art 3 s 23

Subd. 4a. Withdrawal of approval. The commissioner may, at any time after a 20-day written notice has been given to the insurer, withdraw approval of any form or rate that has previously been approved on any of the grounds stated in this section. It is unlawful for the health carrier to issue a form or rate or use it in connection with any health plan after the effective date of the withdrawal of approval. The notice of withdrawal of approval must advise the health carrier of the right to a hearing under the contested case procedures of chapter 14, and must specify the matters to be considered at the hearing.

The commissioner may request a health carrier to provide actuarial reasons and data, as well as other information, needed to determine if a previously approved rate continues to satisfy the requirements of this section. If the requested information is not provided within 30 days after request by the commissioner, the rate is presumed to be an excessive rate.

Subd. 5. Repealed, 1992 c 549 art 3 s 23; 1994 c 625 art 10 s 49

Subd. 5a. Hearing. The health carrier must request a hearing before the 20-day notice period has ended, or the commissioner's order is final. A request for hearing stays the commissioner's order until the commissioner notifies the health carrier of the result of the hearing. The commissioner's order may require the modification of any rate or form and may require continued coverage to persons covered under a health plan to which the disapproved form or rate applies.

Subd. 6. Appeal. Any order or decision of the commissioner under this section shall be subject to appeal in accordance with chapter 14.

Subd. 7. Filing by domestic insurers for purposes of complying with another state's filing requirements. A domestic insurer may file with the commissioner for informational purposes only a policy or certificate of insurance that is not intended to be offered or sold within this state. This subdivision only applies to the filing in Minnesota of a policy or certificate of insurance issued to an insured or certificate holder located outside of this state when the filing is for the express purpose of complying with the law of the state in which the insured or certificate holder resides. In no event may a policy or certificate of insurance filed under this subdivision for out-of-state use be issued or delivered in Minnesota unless and until the policy or certificate of insurance is approved under subdivision 2.

HIST: 1967 c 395 art 3 s 2; 1976 c 296 art 2 s 10,11; 1977 c 409 s 1; 1979 c 207 s 1; 1980 c 509 s 18; 1982 c 424 s 130; 1983 c 247 s 31; 1986 c 444; 1986 c 455 s 9,10; 1992 c 549 art 3 s 3-7; 1993 c 247 art 3 s 5; 1996 c 446 art 1 s 22



Section 62A.021 Health care policy rates.

62A.021 Health care policy rates.

Subdivision 1. Loss ratio standards. (a) Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, health care policies or certificates shall not be delivered or issued for delivery to an individual or to a small employer as defined in section 62L.02, unless the policies or certificates can be expected, as estimated for the entire period for which rates are computed to provide coverage, to return to Minnesota policyholders and certificate holders in the form of aggregate benefits not including anticipated refunds or credits, provided under the policies or certificates, (1) at least 75 percent of the aggregate amount of premiums earned in the case of policies issued in the small employer market, as defined in section 62L.02, subdivision 27, calculated on an aggregate basis; and (2) at least 65 percent of the aggregate amount of premiums earned in the case of each policy form or certificate form issued in the individual market; calculated on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and earned premiums for the period and according to accepted actuarial principles and practices. Assessments by the reinsurance association created in chapter 62L and all types of taxes, surcharges, or assessments created by Laws 1992, chapter 549, or created on or after April 23, 1992, are included in the calculation of incurred claims experience or incurred health care expenses. The applicable percentage for policies and certificates issued in the small employer market, as defined in section 62L.02, increases by one percentage point on July 1 of each year, beginning on July 1, 1994, until an 82 percent loss ratio is reached on July 1, 2000. The applicable percentage for policy forms and certificate forms issued in the individual market increases by one percentage point on July 1 of each year, beginning on July 1, 1994, until a 72 percent loss ratio is reached on July 1, 2000. A health carrier that enters a market after July 1, 1993, does not start at the beginning of the phase-in schedule and must instead comply with the loss ratio requirements applicable to other health carriers in that market for each time period. Premiums earned and claims incurred in markets other than the small employer and individual markets are not relevant for purposes of this section.

(b) All filings of rates and rating schedules shall demonstrate that actual expected claims in relation to premiums comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards, and aggregate loss ratio from inception of the policy form or certificate form shall equal or exceed the appropriate loss ratio standards.

(c) A health carrier that issues health care policies and certificates to individuals or to small employers, as defined in section 62L.02, in this state shall file annually its rates, rating schedule, and supporting documentation including ratios of incurred losses to earned premiums by policy form or certificate form duration for approval by the commissioner according to the filing requirements and procedures prescribed by the commissioner. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which rates are computed. The demonstration shall exclude active life reserves. If the data submitted does not confirm that the health carrier has satisfied the loss ratio requirements of this section, the commissioner shall notify the health carrier in writing of the deficiency. The health carrier shall have 30 days from the date of the commissioner's notice to file amended rates that comply with this section. If the health carrier fails to file amended rates within the prescribed time, the commissioner shall order that the health carrier's filed rates for the nonconforming policy form or certificate form be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The health carrier's failure to file amended rates within the specified time or the issuance of the commissioner's order amending the rates does not preclude the health carrier from filing an amendment of its rates at a later time. The commissioner shall annually make the submitted data available to the public at a cost not to exceed the cost of copying. The data must be compiled in a form useful for consumers who wish to compare premium charges and loss ratios.

(d) Each sale of a policy or certificate that does not comply with the loss ratio requirements of this section is an unfair or deceptive act or practice in the business of insurance and is subject to the penalties in sections 72A.17 to 72A.32.

(e)(1) For purposes of this section, health care policies issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

(2) For purposes of this section, (i) "health care policy" or "health care certificate" is a health plan as defined in section 62A.011; and (ii) "health carrier" has the meaning given in section 62A.011 and includes all health carriers delivering or issuing for delivery health care policies or certificates in this state or offering these policies or certificates to residents of this state.

(f) The loss ratio phase-in as described in paragraph (a) does not apply to individual policies and small employer policies issued by a health plan company that is assessed less than three percent of the total annual amount assessed by the Minnesota comprehensive health association. These policies must meet a 68 percent loss ratio for individual policies, a 71 percent loss ratio for small employer policies with fewer than ten employees, and a 75 percent loss ratio for all other small employer policies.

(g) The commissioners of commerce and health shall each annually issue a public report listing, by health plan company, the actual loss ratios experienced in the individual and small employer markets in this state by the health plan companies that the commissioners respectively regulate. The commissioners shall coordinate release of these reports so as to release them as a joint report or as separate reports issued the same day. The report or reports shall be released no later than June 1 for loss ratios experienced for the preceding calendar year. Health plan companies shall provide to the commissioners any information requested by the commissioners for purposes of this paragraph.

Subd. 2. Compliance audit. The commissioner has the authority to audit any health carrier to assure compliance with this section. Health carriers shall retain at their principal place of business information necessary for the commissioner to perform compliance audits.

Subd. 3. Loss ratio disclosure. (a) Each health care policy form or health care certificate form for which subdivision 1 requires compliance with a loss ratio requirement shall prominently display the disclosure provided in paragraph (b) on its declarations sheet if it has one and, if not, on its front page. The disclosure must also be prominently displayed in any marketing materials used in connection with it.

(b) The disclosure must be in the following format:

Notice: This disclosure is required by Minnesota law. This policy or certificate is expected to return on average (fill in anticipated loss ratio approved by the commissioner) percent of your premium dollar for health care. The lowest percentage permitted by state law for this policy or certificate is (fill in applicable minimum loss ratio).

(c) This subdivision applies to policies and certificates issued on or after January 1, 1998.

HIST: 1992 c 549 art 3 s 8; 1993 c 345 art 8 s 2; 1997 c 225 art 2 s 2,3



Section 62A.023 Notice of rate change.

62A.023 Notice of rate change.

A health insurer or service plan corporation must send written notice to its policyholders and contract holders at their last known address at least 30 days in advance of the effective date of a proposed rate change. This notice requirement does not apply to individual certificate holders covered by group insurance policies or group subscriber contracts.

HIST: 1995 c 258 s 21



Section 62A.024 Explanations of rate increases; attribution to statutory changes.

62A.024 Explanations of rate increases; attribution to statutory changes.

If any health carrier, as defined in section 62A.011, informs a policyholder or contract holder that a rate increase is due to a statutory change, the health carrier must disclose the specific amount of the rate increase directly due to the statutory change and must identify the specific statutory change. This disclosure must also separate any rate increase due to medical inflation or other reasons from the rate increase directly due to statutory changes in this chapter, chapter 62C, 62D, 62E, 62H, 62J, 62L, or 64B.

HIST: 1993 c 345 art 5 s 4



Section 62A.025 Repealed, 1Sp1985 c 10 s 123

62A.025 Repealed, 1Sp1985 c 10 s 123



Section 62A.03 General provisions of policy.

62A.03 General provisions of policy.

Subdivision 1. Conditions. No policy of individual accident and sickness insurance may be delivered or issued for delivery to a person in this state unless:

(1) Premium. The entire money and other considerations therefor are expressed therein.

(2) Time effective. The time at which the insurance takes effect and terminates is expressed therein.

(3) One person. It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family deemed the policyholder, any two or more eligible members of that family, including:

(a) husband,

(b) wife,

(c) dependent children,

(d) any children under a specified age of 19 years or less, or

(e) any other person dependent upon the policyholder.

(4) Appearance. The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text and every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-face type of a style in general use. The type size must be uniform and not less than ten point with a lower case unspaced alphabet length not less than 120 point. The "text" includes all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, the reference to renewal or cancellation by a separate statement, if any, and the captions and subcaptions.

(5) Description of policy. The policy, on the first page, indicates or refers to its provisions for renewal or cancellation either in the brief description, if any, or by a separate statement printed in type not smaller than the type used for captions or a separate provision bearing a caption which accurately describes the renewability or cancelability of the policy.

(6) Exceptions in policy. The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in section 62A.04, printed, at the insurer's option, either with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS" or "EXCEPTIONS AND REDUCTIONS." However, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction must be included with the benefit provision to which it applies.

(7) Form number. Each form, including riders and endorsements, is identified by a form number in the lower left hand corner of the first page thereof.

(8) No incorporation by reference. It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates, classification of risks, or short rate table filed with the commissioner.

(9) Medical benefits. If the policy contains a provision for medical expense benefits, the term "medical benefits" or similar terms as used therein includes treatments by all licensed practitioners of the healing arts unless, subject to the qualifications contained in clause (10), the policy specifically states the practitioners whose services are covered.

(10) Osteopath, optometrist, chiropractor, or registered nurse services. With respect to any policy of individual accident and sickness insurance issued or entered into subsequent to August 1, 1974, notwithstanding the provisions of the policy, if it contains a provision providing for reimbursement for any service which is in the lawful scope of practice of a duly licensed osteopath, optometrist, chiropractor, or registered nurse meeting the requirements of section 62A.15, subdivision 3a, the person entitled to benefits or person performing services under the policy is entitled to reimbursement on an equal basis for the service, whether the service is performed by a physician, osteopath, optometrist, chiropractor, or registered nurse meeting the requirements of section 62A.15, subdivision 3a, licensed under the laws of this state.

Subd. 2. Delivery of policy to nonresident. If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in subdivision 1 and in section 62A.04.

HIST: 1967 c 395 art 3 s 3; 1969 c 985 s 1; 1974 c 30 s 1; 1983 c 221 s 1



Section 62A.04 Standard provisions.

62A.04 Standard provisions.

Subdivision 1. Reference. Any reference to "standard provisions" which may appear in other sections and which refer to accident and sickness or accident and health insurance shall hereinafter be construed as referring to accident and sickness policy provisions.

Subd. 2. Required provisions. Except as provided in subdivision 4 each such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subdivision in the words in which the same appear in this section. The insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subdivision or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A provision as follows:

ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

(2) A provision as follows:

TIME LIMIT ON CERTAIN DEFENSES: (a) After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two year period.

The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two year period, nor to limit the application of clauses (1), (2), (3), (4) and (5), in the event of misstatement with respect to age or occupation or other insurance. A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provisions (from which the clause in parentheses may be omitted at the insurer's option) under the caption "INCONTESTABLE":

After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(3) A provision as follows:

GRACE PERIOD: A grace period of ..... (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

A policy which contains a cancellation provision may add, at the end of the above provision,

subject to the right of the insurer to cancel in accordance with the cancellation provision hereof.

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision,

Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to the insured's last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.

(4) A provision as follows:

REINSTATEMENT: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. For health plans described in section 62A.011, subdivision 3, clause (10), an insurer must accept payment of a renewal premium and reinstate the policy, if the insured applies for reinstatement no later than 60 days after the due date for the premium payment, unless:

(1) the insured has in the interim left the state or the insurer's service area; or

(2) the insured has applied for reinstatement on two or more prior occasions.

The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement. The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue.

(5) A provision as follows:

NOTICE OF CLAIM: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ..... (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

(6) A provision as follows:

CLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(7) A provision as follows:

PROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

(8) A provision as follows:

TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ..... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

(9) A provision as follows:

PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $..... (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.

(10) A provision as follows:

PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(11) A provision as follows:

LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(12) A provision as follows:

CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy. The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

Subd. 3. Optional provisions. Except as provided in subdivision 4, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section. The insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subdivision or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A provision as follows:

CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed occupations to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premiums paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes occupations to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change of occupation.

(2) A provision as follows:

MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(3) A provision as follows:

OTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ..... (insert type of coverage or coverages) in excess of $..... (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the insured's estate, or, in lieu thereof:

Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, or the insured's beneficiary or estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

(4) A provision as follows:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "EXPENSE INCURRED BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage."

(5) A provision as follows:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase -- "OTHER BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage."

(6) A provision as follows:

RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the insured's average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

(7) A provision as follows:

UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(8) A provision as follows:

CANCELLATION: The insurer may cancel this policy at any time by written notice delivered to the insured or mailed to the insured's last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. Regardless of whether it is the insurer or the insured who cancels, the earned premium shall be computed pro rata, unless the mode of payment is monthly or less, or if the unearned amount is for less than one month. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(9) A provision as follows:

CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

(10) A provision as follows:

ILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(11) A provision as follows:

NARCOTICS: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being under the influence of any narcotic unless administered on the advice of a physician.

Subd. 4. Coverage inconsistent. If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

Subd. 5. Order of provisions. The provisions which are the subject of subdivisions 2 and 3, or any corresponding provisions which are used in lieu thereof in accordance with subdivisions 2 and 3, shall be printed in the consecutive order of the provisions in subdivisions 2 and 3 or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

Subd. 6. Applicant other than insured. The word "insured," as used in sections 62A.01 to 62A.09, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

Subd. 7. Reciprocal provisions; foreign insurer. Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of sections 62A.01 to 62A.09 hereof, and which is prescribed or required by the law of the state under which the insurer is organized.

Subd. 8. Reciprocal provisions; domestic insurer. Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

Subd. 9. Rules. The commissioner may make such reasonable rules concerning the procedure for the filing or submission of policies subject to sections 62A.01 to 62A.09, as are necessary, proper or advisable to the administration of sections 62A.01 to 62A.09. This provision shall not abridge any other authority granted the commissioner by law.

Subd. 10. Return of premium. A policy of accident and sickness insurance as defined in section 62A.01 may contain or may be amended by rider to provide for a return of premium benefit so long as:

(1) the return of premium benefit is not applicable until the policy has been in force for five years;

(2) the return of premium benefit is not reduced by an amount greater than the aggregate of any claims paid under the policy;

(3) the return of premium benefit is not included in or used with a policy with benefits that are reduced based on an insured's age;

(4) the return of premium benefit is not payable in lieu of benefits at the option of the insurer;

(5) the insurer demonstrates that the reserve basis for such benefit is adequate; and

(6) the cost of the benefit is disclosed to the insured and the insured is given the option of the coverage.

HIST: 1967 c 395 art 3 s 4; 1975 c 359 s 23; 1985 c 248 s 70; 1986 c 444; 1988 c 642 s 1; 1995 c 75 s 1; 1999 c 177 s 37



Section 62A.041 Maternity benefits.

62A.041 Maternity benefits.

Subdivision 1. Discrimination prohibited against unmarried women. Each group policy of accident and health insurance and each group health maintenance contract shall provide the same coverage for maternity benefits to unmarried women and minor female dependents that it provides to married women including the wives of employees choosing dependent family coverage. If an unmarried insured or an unmarried enrollee is a parent of a dependent child, each group policy and each group contract shall provide the same coverage for that child as that provided for the child of a married employee choosing dependent family coverage if the insured or the enrollee elects dependent family coverage.

Each individual policy of accident and health insurance and each individual health maintenance contract shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried insured or an unmarried enrollee is a parent of a dependent child, each individual policy and each individual contract shall also provide the same coverage for that child as that provided for the child of a married insured or a married enrollee choosing dependent family coverage if the insured or the enrollee elects dependent family coverage.

Subd. 2. Limitation on coverage prohibited. Each group policy of accident and health insurance, except for policies which only provide coverage for specified diseases, or each group subscriber contract of accident and health insurance or health maintenance contract, issued or renewed after August 1, 1987, shall include maternity benefits in the same manner as any other illness covered under the policy or contract.

Subd. 3. Abortion. For the purposes of this section, the term "maternity benefits" shall not include elective, induced abortion whether performed in a hospital, other abortion facility, or the office of a physician.

This section applies to policies and contracts issued, delivered, or renewed after August 1, 1985, that cover Minnesota residents.

HIST: 1971 c 680 s 1; 1973 c 651 s 1; 1976 c 121 s 3; 1980 c 589 s 25; 1984 c 464 s 2; 1986 c 397 s 1; 1987 c 337 s 45; 1989 c 330 s 9



Section 62A.0411 Maternity care.

62A.0411 Maternity care.

Every health plan as defined in section 62Q.01, subdivision 3, that provides maternity benefits must, consistent with other coinsurance, copayment, deductible, and related contract terms, provide coverage of a minimum of 48 hours of inpatient care following a vaginal delivery and a minimum of 96 hours of inpatient care following a caesarean section for a mother and her newborn. The health plan shall not provide any compensation or other nonmedical remuneration to encourage a mother and newborn to leave inpatient care before the duration minimums specified in this section.

The health plan must also provide coverage for postdelivery care to a mother and her newborn if the duration of inpatient care is less than the minimums provided in this section.

Postdelivery care consists of a minimum of one home visit by a registered nurse. Services provided by the registered nurse include, but are not limited to, parent education, assistance and training in breast and bottle feeding, and conducting any necessary and appropriate clinical tests. The home visit must be conducted within four days following the discharge of the mother and her child.

HIST: 1996 c 335 s 1



Section 62A.042 Family coverage; coverage of newborn infants.

62A.042 Family coverage; coverage of newborn infants.

Subdivision 1. Individual family policies. (a) No policy of individual accident and sickness insurance which provides for insurance for more than one person under section 62A.03, subdivision 1, clause (3), and no individual health maintenance contract which provides for coverage for more than one person under chapter 62D, shall be renewed to insure or cover any person in this state or be delivered or issued for delivery to any person in this state unless the policy or contract includes as insured or covered members of the family any newborn infants immediately from the moment of birth and thereafter which insurance or contract shall provide coverage for illness, injury, congenital malformation, or premature birth. For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy or contract covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy or contract mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may withhold payment of any health benefits for the new dependent until it has been compensated with the applicable premium which would have been owed if the health carrier had been informed of the additional dependent immediately.

(b) The coverage under paragraph (a) includes benefits for inpatient or outpatient expenses arising from medical and dental treatment up to age 18, including orthodontic and oral surgery treatment, involved in the management of birth defects known as cleft lip and cleft palate. If orthodontic services are eligible for coverage under a dental insurance plan and another policy or contract, the dental plan shall be primary and the other policy or contract shall be secondary in regard to the coverage required under paragraph (a). Payment for dental or orthodontic treatment not related to the management of the congenital condition of cleft lip and cleft palate shall not be covered under this provision.

Subd. 2. Group policies. (a) No group accident and sickness insurance policy and no group health maintenance contract which provide for coverage of family members or other dependents of an employee or other member of the covered group shall be renewed to cover members of a group located in this state or delivered or issued for delivery to any person in this state unless the policy or contract includes as insured or covered family members or dependents any newborn infants immediately from the moment of birth and thereafter which insurance or contract shall provide coverage for illness, injury, congenital malformation, or premature birth. For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy or contract covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy or contract mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may reduce the health benefits owed to the insured, certificate holder, member, or subscriber by the amount of past due premiums applicable to the additional dependent.

(b) The coverage under paragraph (a) includes benefits for inpatient or outpatient expenses arising from medical and dental treatment up to age 18, including orthodontic and oral surgery treatment, involved in the management of birth defects known as cleft lip and cleft palate. If orthodontic services are eligible for coverage under a dental insurance plan and another policy or contract, the dental plan shall be primary and the other policy or contract shall be secondary in regard to the coverage required under paragraph (a). Payment for dental or orthodontic treatment not related to the management of the congenital condition of cleft lip and cleft palate shall not be covered under this provision.

HIST: 1973 c 303 s 1; 1984 c 464 s 3; 1988 c 656 s 1; 1995 c 258 s 22; 1996 c 446 art 1 s 23



Section 62A.043 Dental procedures and coverage of podiatry.

62A.043 Dental procedures and coverage of podiatry.

Subdivision 1. The provisions of this section shall apply to all individual or group policies or subscriber contracts providing payment for care in this state, which policies or contracts are issued or renewed after August 1, 1976 by an accident and health insurance company regulated under this chapter, or a nonprofit health service plan corporation regulated under chapter 62C.

Subd. 2. Any policy or contract referred to in subdivision 1 which provides coverage for services which can be lawfully performed within the scope of the license of a duly licensed dentist or podiatrist, shall provide benefits for such services whether performed by a duly licensed physician, dentist or podiatrist.

Subd. 3. Except for policies which only provide coverage for specified diseases, no policy or certificate of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or subscriber contract provided by a nonprofit health service plan corporation regulated under chapter 62C, or health maintenance organization regulated under chapter 62D, shall be issued, renewed, continued, delivered, issued for delivery, or executed in this state after August 1, 1987, unless the policy, plan, or contract specifically provides coverage for surgical and nonsurgical treatment of temporomandibular joint disorder and craniomandibular disorder. Coverage shall be the same as that for treatment to any other joint in the body, and shall apply if the treatment is administered or prescribed by a physician or dentist.

HIST: 1973 c 430 s 1; 1976 c 207 s 1; 1987 c 337 s 46



Section 62A.044 Payments to governmental institutions.

62A.044 Payments to governmental institutions.

No group or individual policy of accident and sickness insurance issued or renewed after May 22, 1973, pursuant to this chapter, no group or individual service plan or subscriber contract issued or renewed after May 22, 1973, pursuant to chapter 62C, and no group or individual health maintenance contract issued or renewed after August 1, 1984, pursuant to chapter 62D, shall contain any provision excluding, denying, or prohibiting payments for covered and authorized services rendered or paid by a hospital or medical institution owned or operated by the federal, state, or local government, including correctional facilities, or practitioners therein in any instance wherein charges for such services are imposed against the policy holder, subscriber, or enrollee. The unit of government operating the institution may maintain an action for recovery of such charges.

HIST: 1973 c 471 s 1; 1984 c 464 s 4; 1988 c 656 s 2



Section 62A.045 Payments on behalf of enrollees in government health programs.

62A.045 Payments on behalf of enrollees in government health programs.

(a) No health plan issued or renewed to provide coverage to a Minnesota resident shall contain any provision denying or reducing benefits because services are rendered to a person who is eligible for or receiving medical benefits pursuant to title XIX of the Social Security Act (Medicaid) in this or any other state; chapter 256; 256B; or 256D or services pursuant to section 252.27; 256L.01 to 256L.10; 260B.331, subdivision 2; 260C.331, subdivision 2; or 393.07, subdivision 1 or 2. No health carrier providing benefits under plans covered by this section shall use eligibility for medical programs named in this section as an underwriting guideline or reason for nonacceptance of the risk.

(b) If payment for covered expenses has been made under state medical programs for health care items or services provided to an individual, and a third party has a legal liability to make payments, the rights of payment and appeal of an adverse coverage decision for the individual, or in the case of a child their responsible relative or caretaker, will be subrogated to the state agency. The state agency may assert its rights under this section within three years of the date the service was rendered. For purposes of this section, "state agency" includes prepaid health plans under contract with the commissioner according to sections 256B.69, 256D.03, subdivision 4, paragraph (d), and 256L.12; children's mental health collaboratives under section 245.493; demonstration projects for persons with disabilities under section 256B.77; nursing homes under the alternative payment demonstration project under section 256B.434; and county-based purchasing entities under section 256B.692.

(c) Notwithstanding any law to the contrary, when a person covered by a health plan receives medical benefits according to any statute listed in this section, payment for covered services or notice of denial for services billed by the provider must be issued directly to the provider. If a person was receiving medical benefits through the department of human services at the time a service was provided, the provider must indicate this benefit coverage on any claim forms submitted by the provider to the health carrier for those services. If the commissioner of human services notifies the health carrier that the commissioner has made payments to the provider, payment for benefits or notices of denials issued by the health carrier must be issued directly to the commissioner. Submission by the department to the health carrier of the claim on a department of human services claim form is proper notice and shall be considered proof of payment of the claim to the provider and supersedes any contract requirements of the health carrier relating to the form of submission. Liability to the insured for coverage is satisfied to the extent that payments for those benefits are made by the health carrier to the provider or the commissioner as required by this section.

(d) When a state agency has acquired the rights of an individual eligible for medical programs named in this section and has health benefits coverage through a health carrier, the health carrier shall not impose requirements that are different from requirements applicable to an agent or assignee of any other individual covered.

(e) For the purpose of this section, health plan includes coverage offered by community integrated service networks, any plan governed under the federal Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461, and coverage offered under the exclusions listed in section 62A.011, subdivision 3, clauses (2), (6), (9), (10), and (12).

HIST: 1975 c 247 s 1; 1979 c 174 s 1; 1989 c 282 art 3 s 1; 1990 c 426 art 2 s 2; 1992 c 549 art 4 s 19; 1Sp1993 c 1 art 5 s 1; 1995 c 207 art 10 s 1; 1997 c 225 art 2 s 62; 1999 c 139 art 4 s 2; 1999 c 245 art 4 s 1



Section 62A.046 Coordination of benefits.

62A.046 Coordination of benefits.

Subdivision 1. Limitation on denial of coverage; payment. No group contract providing coverage for hospital and medical treatment or expenses issued or renewed after August 1, 1984, which is responsible for secondary coverage for services provided, may deny coverage or payment of the amount it owes as a secondary payor solely on the basis of the failure of another group contract, which is responsible for primary coverage, to pay for those services.

Subd. 2. Dependent coverage. A group contract which provides coverage of a claimant as a dependent of a parent who has legal responsibility for the dependent's medical care pursuant to a court order under section 518.171 must make payments directly to the provider of care, the custodial parent, or the department of human services pursuant to section 62A.045. In such cases, liability to the insured is satisfied to the extent of benefit payments made under this section.

Subd. 3. Application. This section applies to an insurer, a vendor of risk management services regulated under section 60A.23, a nonprofit health service plan corporation regulated under chapter 62C and a health maintenance organization regulated under chapter 62D. Nothing in this section shall require a secondary payor to pay the obligations of the primary payor nor shall it prevent the secondary payor from recovering from the primary payor the amount of any obligation of the primary payor that the secondary payor elects to pay.

Subd. 4. Deductible provision. Payments made by an enrollee or by the commissioner on behalf of an enrollee in the MinnesotaCare program under sections 256L.01 to 256L.10, or a person receiving benefits under chapter 256B or 256D, for services that are covered by the policy or plan of health insurance shall, for purposes of the deductible, be treated as if made by the insured.

Subd. 5. Payment recovery. The commissioner of human services shall recover payments made by the MinnesotaCare program from the responsible insurer, for services provided by the MinnesotaCare program and covered by the policy or plan of health insurance.

Subd. 6. Coordination of benefits. Insurers, vendors of risk management services, nonprofit health service plan corporations, fraternals, and health maintenance organizations may coordinate benefits to prohibit greater than 100 percent coverage when an insured, subscriber, or enrollee is covered by both an individual and a group contract providing coverage for hospital and medical treatment or expenses. Benefits coordinated under this paragraph must provide for 100 percent coverage of an insured, subscriber, or enrollee. To the extent appropriate, all coordination of benefits provisions currently applicable by law or rule to insurers, vendors of risk management services, nonprofit health service plan corporations, fraternals, and health maintenance organizations, shall apply to coordination of benefits between individual and group contracts, except that the group contract shall always be the primary plan. This paragraph does not apply to specified accident, hospital indemnity, specified disease, or other limited benefit insurance policies.

HIST: 1984 c 538 s 2; 1984 c 655 art 2 s 6 subd 1; 1987 c 370 art 2 s 1; 1989 c 282 art 3 s 2; 1990 c 404 s 1; 1992 c 549 art 4 s 19; 1995 c 207 art 10 s 2; 1995 c 234 art 8 s 56



Section 62A.047 Children's health supervision services and prenatal care services.

62A.047 Children's health supervision services and prenatal care services.

A policy of individual or group health and accident insurance regulated under this chapter, or individual or group subscriber contract regulated under chapter 62C, health maintenance contract regulated under chapter 62D, or health benefit certificate regulated under chapter 64B, issued, renewed, or continued to provide coverage to a Minnesota resident, must provide coverage for child health supervision services and prenatal care services. The policy, contract, or certificate must specifically exempt reasonable and customary charges for child health supervision services and prenatal care services from a deductible, copayment, or other coinsurance or dollar limitation requirement. This section does not prohibit the use of policy waiting periods or preexisting condition limitations for these services. Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit cited in this section subject to the schedule set forth in this section. Nothing in this section applies to a commercial health insurance policy issued as a companion to a health maintenance organization contract, a policy designed primarily to provide coverage payable on a per diem, fixed indemnity, or nonexpense incurred basis, or a policy that provides only accident coverage.

"Child health supervision services" means pediatric preventive services, appropriate immunizations, developmental assessments, and laboratory services appropriate to the age of a child from birth to age six, and appropriate immunizations from ages six to 18, as defined by Standards of Child Health Care issued by the American Academy of Pediatrics. Reimbursement must be made for at least five child health supervision visits from birth to 12 months, three child health supervision visits from 12 months to 24 months, once a year from 24 months to 72 months.

"Prenatal care services" means the comprehensive package of medical and psychosocial support provided throughout the pregnancy, including risk assessment, serial surveillance, prenatal education, and use of specialized skills and technology, when needed, as defined by Standards for Obstetric-Gynecologic Services issued by the American College of Obstetricians and Gynecologists.

HIST: 1988 c 571 s 1; 1989 c 69 s 1; 1994 c 485 s 26; 1996 c 465 art 5 s 1



Section 62A.048 Dependent coverage.

62A.048 Dependent coverage.

(a) A health plan that covers a Minnesota resident must, if it provides dependent coverage, allow dependent children who do not reside with the participant to be covered on the same basis as if they reside with the participant. Every health plan must provide coverage in accordance with section 518.171 to dependents covered by a qualified court or administrative order meeting the requirements of section 518.171, and enrollment of a child cannot be denied on the basis that the child was born out of wedlock, the child is not claimed as a dependent on a parent's federal income tax return, or the child does not reside with the parent or in the health carrier's service area.

(b) For the purpose of this section, health plan includes coverage offered by community integrated service networks coverage designed solely to provide dental or vision care, and any plan governed under the federal Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461.

HIST: 1988 c 689 art 2 s 6; 1995 c 207 art 10 s 3; 1997 c 225 art 2 s 62



Section 62A.049 Limitation on preauthorizations; emergencies.

62A.049 Limitation on preauthorizations; emergencies.

No policy of accident and sickness insurance or group subscriber contract regulated under chapter 62C issued or renewed in this state may contain a provision that makes an insured person ineligible to receive full benefits because of the insured's failure to obtain preauthorization, if that failure occurs because of the need for emergency confinement or emergency treatment. The insured or an authorized representative of the insured shall notify the insurer as soon after the beginning of emergency confinement or emergency treatment as reasonably possible. However, to the extent that the insurer suffers actual prejudice caused by the failure to obtain preauthorization, the insured may be denied all or part of the insured's benefits. This provision does not apply to admissions for treatment of chemical dependency and nervous and mental disorders.

HIST: 1989 c 330 s 10



Section 62A.05 Construction of provisions.

62A.05 Construction of provisions.

Subdivision 1. No policy provision which is not subject to section 62A.04 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to sections 62A.01 to 62A.09 hereof.

Subd. 2. A policy delivered or issued for delivery to any person in this state in violation of sections 62A.01 to 62A.09 hereof, shall be held valid but shall be construed as provided in sections 62A.01 to 62A.09 hereof. When any provision in a policy subject to sections 62A.01 to 62A.09 hereof, is in conflict with any provision of sections 62A.01 to 62A.09 hereof, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of sections 62A.01 to 62A.09 hereof.

HIST: 1967 c 395 art 3 s 5



Section 62A.06 Statements in application.

62A.06 Statements in application.

Subdivision 1. Inclusion in policy. The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within 15 days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

Subd. 2. Alterations. No alteration of any written application for any such policy shall be made by any person other than the applicant without written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

Subd. 3. Effect of applicant's statement. The falsity of any statement in the application for any policy covered by sections 62A.01 to 62A.09 hereof, may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

HIST: 1967 c 395 art 3 s 6; 1986 c 444



Section 62A.07 Rights of insurer, when not waived.

62A.07 Rights of insurer, when not waived.

The acknowledgment by an insurer of the receipt of notice given under any policy covered by sections 62A.01 to 62A.09 hereof, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

HIST: 1967 c 395 art 3 s 7



Section 62A.08 Coverage of policy, continuance in force.

62A.08 Coverage of policy, continuance in force.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the policy would not have been issued, the insurer may, within 90 days of discovering the misstatement, limit its liability to a refund of all premiums paid. In all other instances the insurer may either adjust the premium to reflect the actual age of the insured or adjust the benefits to reflect the actual age and the premium.

HIST: 1967 c 395 art 3 s 8; 1989 c 330 s 11



Section 62A.081 Payments to facilities operated by state or local government.

62A.081 Payments to facilities operated by state or local government.

Every group or individual policy of accident and sickness insurance issued or renewed after July 1, 1973 regulated by this chapter, and every group or individual service plan or subscriber contract issued or renewed after July 1, 1973 regulated by chapter 62C, providing care or payment for care in this state, shall provide payments for services rendered by a hospital or medical facility owned or operated by, or on behalf of, the state or any unit of local government, or practitioners therein, on the same basis as are made for like care in other facilities. The unit of government concerned may maintain an action for recovery of such payments.

HIST: 1973 c 765 s 24



Section 62A.09 Limitation.

62A.09 Limitation.

Nothing in sections 62A.01, 62A.02, 62A.03, 62A.04, 62A.05, 62A.06, 62A.07, and 62A.08 shall apply to or affect:

(1) any policy of workers' compensation insurance or any policy of casualty or fire and allied lines insurance with or without supplementary coverage therein; or

(2) any policy or contract of reinsurance; or

(3) any group policy of insurance, except when specifically referred to; or

(4) life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or as (b) operate to safeguard such contracts against lapse or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract.

HIST: 1967 c 395 art 3 s 9; 1975 c 359 s 23; 1989 c 330 s 12



Section 62A.095 Subrogation clauses regulated.

62A.095 Subrogation clauses regulated.

Subdivision 1. Applicability. (a) No health plan shall be offered, sold, or issued to a resident of this state, or to cover a resident of this state, unless the health plan complies with subdivision 2.

(b) Health plans providing benefits under health care programs administered by the commissioner of human services are not subject to the limits described in subdivision 2 but are subject to the right of subrogation provisions under section 256B.37 and the lien provisions under section 256.015; 256B.042; 256D.03, subdivision 8; or 256L.03, subdivision 6.

Subd. 2. Subrogation clause; limits. No health plan described in subdivision 1 shall contain a subrogation, reimbursement, or similar clause that provides subrogation, reimbursement, or similar rights to the health carrier issuing the health plan, unless:

(1) the clause provides that it applies only after the covered person has received a full recovery from another source; and

(2) the clause provides that the health carrier's subrogation right is subject to subtraction for actual monies paid to account for the pro rata share of the covered person's costs, disbursements, and reasonable attorney fees, and other expenses incurred in obtaining the recovery from another source unless the health carrier is separately represented by an attorney.

If the health carrier is separately represented by an attorney, the health carrier and the covered person, by their attorneys, may enter into an agreement regarding allocation of the covered person's costs, disbursements, and reasonable attorney fees and other expenses. If the health carrier and covered person cannot reach agreement on allocation, the health carrier and covered person shall submit the matter to binding arbitration.

Nothing in this section shall limit a health carrier's right to recovery from another source which may otherwise exist at law.

For the purposes of this section, full recovery does not include payments made by a health plan to or for the benefit of a covered person.

Subd. 3. Retroactive amendments regulated. No addition of, or amendment of, a subrogation, reimbursement, or similar clause in a health plan shall be applied to the disadvantage of a covered person with respect to benefits provided by the health carrier in connection with an injury, illness, condition, or other covered situation that originated prior to the addition of or amendment to the clause.

HIST: 1995 c 219 s 1; 1Sp2001 c 9 art 2 s 1



Section 62A.096 Notice to insurer of subrogation claim required.

62A.096 Notice to insurer of subrogation claim required.

A person covered by a health carrier who makes a claim against a collateral source for damages that include repayment for medical and medically related expenses incurred for the covered person's benefit shall provide timely notice, in writing, to the health carrier of the pending or potential claim. Notwithstanding any other law to the contrary, the statute of limitations applicable to the rights with respect to reimbursement or subrogation by the health carrier against the covered person does not commence to run until the notice has been given.

HIST: 1995 c 219 s 2



Section 62A.10 Group insurance.

62A.10 Group insurance.

Subdivision 1. Requirements. Group accident and health insurance may be issued to cover groups of not less than two employees nor less than ten members, and which may include the employee's or member's dependents, consisting of husband, wife, children, and actual dependents residing in the household. The master policy may be issued to any governmental corporation, unit, agency, or department thereof, or to any corporation, copartnership, individual, employer, to a purchasing pool as described in section 62Q.17, to any association as defined by section 60A.02, subdivision 1a, or to a multiple employer trust, or to the trustee of a fund, established or adopted by two or more employers or maintained for the benefit of members of an association, where officers, members, employees, or classes or divisions thereof, may be insured for their individual benefit.

Subd. 2. Group accidental death and group disability income policies. Group accidental death insurance and group disability income insurance policies may be issued in connection with first real estate mortgage loans to cover groups of not less than ten debtors of a creditor written under a master policy issued to a creditor to insure its debtors in connection with first real estate mortgage loans, in amounts not to exceed the actual or scheduled amount of their indebtedness. No other accident and health coverages may be issued in connection with first real estate mortgage loans on a group basis to a debtor-creditor group.

Subd. 3. Authority to issue. Any insurer authorized to write accident and health insurance in this state shall have power to issue group accident and health policies.

Subd. 4. Policy forms. No policy or certificate of group accident and health insurance may be issued or delivered in this state unless the same has been approved by the commissioner in accordance with section 62A.02, subdivisions 1 to 6. These forms shall contain the standard provisions relating and applicable to health and accident insurance and shall conform with the other requirements of law relating to the contents and terms of policies of accident and sickness insurance insofar as they may be applicable to group accident and health insurance, and also the following provisions:

(1) Entire contract. A provision that the policy and the application of the creditor, employer, trustee, or executive officer or trustee of any association, and the individual applications, if any, of the debtors, employees, or members, insured, shall constitute the entire contract between the parties, and that all statements made by the creditor, employer, trustee, or any executive officer or trustee on behalf of the group to be insured, shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in the written application;

(2) Master policy-certificates. A provision that the insurer will issue a master policy to the creditor, employer, trustee, or to the executive officer or trustee of the association; and the insurer shall also issue to the creditor, the employer, trustee, or to the executive officer or trustee of the association, for delivery to the debtor, employee, or member, who is insured under the policy, an individual certificate setting forth a statement as to the insurance protection to which the debtor, employee, or member is entitled and to whom payable, together with a statement as to when and where the master policy, or a copy thereof, may be seen for inspection by the individual insured. The individual certificate may contain the names of, and insure the dependents of, the employee, or member, as provided for herein;

(3) New insureds. A provision that to the group or class thereof originally insured may be added, from time to time, all new employees of the employer, members of the association, or debtors of the creditor eligible to and applying for insurance in that group or class and covered or to be covered by the master policy.

(4) Conversion privilege. In the case of accidental death insurance and disability income insurance issued to debtors of a creditor, the policy must contain a conversion privilege permitting an insured debtor to convert, without evidence of insurability, to an individual policy within 30 days of the date the insured debtor's group coverage is terminated, and not replaced with other group coverage, for any reason other than nonpayment of premiums. The individual policy must provide the same amount of insurance and be subject to the same terms and conditions as the group policy and the initial premium for the individual policy must be the same premium the insured debtor was paying under the group policy. This provision does not apply to a group policy which provides that the certificate holder may, upon termination of coverage under the group policy for any reason other than nonpayment of premium, retain coverage provided under the group policy by paying premiums directly to the insurer.

HIST: 1967 c 395 art 3 s 10; 1973 c 303 s 2; 1986 c 444; 1992 c 564 art 1 s 30; 1995 c 234 art 7 s 2,3; 1995 c 258 s 23



Section 62A.105 Coverages; transfers to substantially similar products.

62A.105 Coverages; transfers to substantially similar products.

Subdivision 1. Scope. No individual policy of accident and sickness regulated under this chapter or subscriber contract regulated under chapter 62C shall be issued, renewed, or continued to provide coverage to a Minnesota resident unless it satisfies the requirements of subdivision 2.

Subd. 2. Requirement. If an issuer of policies or plans referred to in subdivision 1 ceases to offer a particular policy or subscriber contract to the general public or otherwise stops adding new insureds to the group of covered persons, the issuer shall allow any covered person to transfer to another substantially similar policy or contract currently being sold by the issuer. The issuer shall permit the transfer without any preexisting condition limitation, waiting period, or other restriction of any type other than those which applied to the insured under the prior policy or contract. This section does not apply to persons who were covered under an individual policy or contract prior to July 1, 1994.

HIST: 1994 c 485 s 27



Section 62A.11 Blanket accident and sickness insurance.

62A.11 Blanket accident and sickness insurance.

Subdivision 1. Requirements. Blanket accident and sickness insurance is hereby declared to be that form of accident and sickness insurance covering special groups of persons as enumerated in one of the following paragraphs:

(1) Under a policy issued to any common carrier, which shall be deemed the policyholder, covering a group defined as all or any class of persons who may become passengers on such common carrier.

(2) Under a policy issued to an employer, who shall be deemed the policyholder, covering all employees or any group of employees defined by reference to exceptional hazards incident to such employment.

(3) Under a policy issued to a college, school, or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or teachers.

(4) Under a policy issued in the name of any volunteer fire department, first aid, or other such volunteer group, which shall be deemed the policyholder, covering all of the members of such department or group.

(5) Under a policy issued to a sports team or to a camp, which team or camp or sponsor thereof shall be deemed the policyholder, covering members or campers.

(6) Under a policy issued to any other substantially similar group which, in the discretion of the commissioner, may be subject to the issuance of a blanket accident and sickness policy.

Subd. 2. Authority. Any insurer authorized to write accident and sickness insurance in this state shall have the power to issue blanket accident and sickness policies.

Subd. 3. Policy forms. No policy of blanket accident and sickness insurance may be issued or delivered in this state unless a copy of the form thereof has been approved by the commissioner and it contains in substance such of the provisions required for individual policies as may be applicable to blanket accident and sickness insurance and the following provisions:

(1) A provision that the policy and the application of the policyholder shall constitute the entire contract between the parties, and that, in the absence of fraud, all statements made by the policyholder shall be deemed representations and not warranties, and that no statement made for the purpose of affecting insurance shall avoid such insurance or reduce benefits unless contained in a written instrument signed by the policyholder, a copy of which has been furnished to such policyholder.

(2) A provision that to the group or class originally insured shall be added from time to time all new persons eligible for coverage.

Subd. 4. Application; certificate. An individual application shall not be required from a person covered under a blanket accident and sickness policy, nor shall it be necessary for the insurer to furnish each person a certificate.

Subd. 5. Benefits. All benefits under any blanket accident and sickness policy shall be payable to the person insured, or to a designated beneficiary, or beneficiaries, or to the insured's estate, except that if the person insured be a minor, such benefits may be made payable to the insured's parent, guardian, or other person actually supporting the insured. Provided further, however, that the policy may provide that all or any portion of any indemnities provided by any such policy on account of hospital, nursing, medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy may not require that the services be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

Subd. 6. Legal liability. Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of, or injury to, any such member of such group.

HIST: 1967 c 395 art 3 s 11; 1986 c 444



Section 62A.12 Repealed, 1987 c 337 s 131

62A.12 Repealed, 1987 c 337 s 131



Section 62A.13 Commercial traveler insurance companies.

62A.13 Commercial traveler insurance companies.

Any domestic assessment, health or accident association now licensed to do business in this state, which confines its membership to commercial travelers, professionals, and others whose occupation is of such character as to be ordinarily classified as no more hazardous than commercial travelers, and which does not pay any other commissions or compensations, other than prizes to members of nominal value in proportion to the membership fees charged for securing new members, may issue certificates of membership, which, with the application of the member and the bylaws of the association, shall constitute the contract between the association and the member. A printed copy of the bylaws and a copy of the application shall be attached to the membership certificate when issued, and a copy of any amendment to the bylaws shall be mailed to the members following their adoption. Certified copies of certificate, bylaws and amendments shall be filed with the commissioner of commerce and subject to the commissioner's approval. The bylaws shall conform to the requirements of this chapter, so far as applicable, and wherever the word "policy" appears in this chapter, it shall, for the purpose of this section, be construed to mean the contract as herein defined.

HIST: 1967 c 395 art 3 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 62A.135 Fixed indemnity policies; minimum loss ratios.

62A.135 Fixed indemnity policies; minimum loss ratios.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(a) "fixed indemnity policy" is a policy form, other than an accidental death and dismemberment policy, a disability income policy, or a long-term care policy as defined in section 62A.46, subdivision 2, that pays a predetermined, specified, fixed benefit for services provided. Claim costs under these forms are generally not subject to inflation, although they may be subject to changes in the utilization of health care services. For policy forms providing both expense-incurred and fixed benefits, the policy form is a fixed indemnity policy if 50 percent or more of the total claims are for predetermined, specified, fixed benefits;

(b) "guaranteed renewable" means that, during the renewal period (to a specified age) renewal cannot be declined nor coverage changed by the insurer for any reason other than nonpayment of premiums, fraud, or misrepresentation, but the insurer can revise rates on a class basis upon approval by the commissioner;

(c) "noncancelable" means that, during the renewal period (to a specified age) renewal cannot be declined nor coverage changed by the insurer for any reason other than nonpayment of premiums, fraud, or misrepresentation and that rates cannot be revised by the insurer. This includes policies that are guaranteed renewable to a specified age, such as 60 or 65, at guaranteed rates; and

(d) "average annualized premium" means the average of the estimated annualized premium per covered person based on the anticipated distribution of business using all significant criteria having a price difference, such as age, sex, amount, dependent status, mode of payment, and rider frequency. For filing of rate revisions, the amount is the anticipated average assuming the revised rates have fully taken effect.

Subd. 2. Applicability. This section applies to individual or group policies, certificates, or other evidence of coverage meeting the definition of a fixed indemnity policy, offered, issued, or renewed, to provide coverage to a Minnesota resident.

Subd. 3. Minimum loss ratio standards. Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, the minimum loss ratios for fixed indemnity policies are:

(1) as shown in the following table:

Type of Coverage Renewal Provision Guaranteed Renewable Noncancelable Group 75% 70% Individual 65% 60%

or

(2) for policies or certificates where the average annualized premium is less than $1,000, the average annualized premium less $30, multiplied by the required loss ratio in clause (1), divided by the average annualized premium. However, in no event may the minimum loss ratio be less than the required loss ratio from clause (1) minus ten percent.

The commissioner of commerce may adjust the constant dollar amounts provided in clause (2) on January 1 of any year, based upon changes in the CPI-U, the consumer price index for all urban consumers, published by the United States Department of Labor, Bureau of Labor Statistics. Adjustments must be in increments of $5 and must not be made unless at least that amount of adjustment is required to each amount.

All rate filings must include a demonstration that the rates are not excessive. Rates are not excessive if the anticipated loss ratio and the lifetime anticipated loss ratio meet or exceed the minimum loss ratio standard in this subdivision.

Subd. 4. Renewal provision. An insurer may only issue or renew an individual policy on a guaranteed renewable or noncancelable basis.

Subd. 5. Supplemental filings. Each insurer that has fixed indemnity policies in force in this state shall, upon request by the commissioner, submit, in a form prescribed by the commissioner, experience data showing its incurred claims, earned premiums, incurred to earned loss ratio, and the ratio of the actual loss ratio to the expected loss ratio for each fixed indemnity policy form in force in Minnesota. The experience data must be provided on both a Minnesota only and a national basis. If in the opinion of the company's actuary, the deviation of the actual loss ratio from the expected loss ratio for a policy form is due to unusual reserve fluctuations, economic conditions, or other nonrecurring conditions, the insurer should also file that opinion with appropriate justification.

If the data submitted does not confirm that the insurer has satisfied the loss ratio requirements of this section, the commissioner shall notify the insurer in writing of the deficiency. The insurer shall have 30 days from the date of receipt of the commissioner's notice to file amended rates that comply with this section or a request for an exemption with appropriate justification. If the insurer fails to file amended rates within the prescribed time and the commissioner does not exempt the policy form from the need for a rate revision, the commissioner shall order that the insurer's filed rates for the nonconforming policy be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The insurer's failure to file amended rates within the specified time of the issuance of the commissioner's order amending the rates does not preclude the insurer from filing an amendment of its rates at a later time.

Subd. 6. Penalties. Each sale of a policy that does not comply with the loss ratio requirements of this section is subject to the penalties in sections 72A.17 to 72A.32.

Subd. 7. Solicitations by mail or media advertisement. For purposes of this section, fixed indemnity policies issued without the use of an agent as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, must be treated as group policies.

HIST: 1991 c 325 art 21 s 5; 1995 c 258 s 24; 1996 c 446 art 1 s 26; 1999 c 177 s 38



Section 62A.136 Dental and vision plan coverage.

62A.136 Dental and vision plan coverage.

The following provisions do not apply to health plans providing dental or vision coverage only: sections 62A.041; 62A.0411; 62A.047; 62A.149; 62A.151; 62A.152; 62A.154; 62A.155; 62A.17, subdivision 6; 62A.21, subdivision 2b; 62A.26; 62A.28; 62A.285; 62A.30; 62A.304; 62A.3093; and 62E.16.

HIST: 1994 c 485 s 28; 1995 c 258 s 25; 2000 c 483 s 11



Section 62A.14 Handicapped children.

62A.14 Handicapped children.

Subdivision 1. Individual family policies. An individual hospital or medical expense insurance policy delivered or issued for delivery in this state more than 120 days after May 16, 1969, or an individual health maintenance contract delivered or issued for delivery in this state after August 1, 1984, which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of mental retardation, mental illness or disorder, or physical handicap and (b) chiefly dependent upon the policyholder for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer or health maintenance organization by the policyholder or enrollee within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or organization but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

Subd. 2. Group policies. A group hospital or medical expense insurance policy delivered or issued for delivery in this state more than 120 days after May 16, 1969, or a group health maintenance contract delivered or issued for delivery in this state after August 1, 1984, which provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of such child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of mental retardation, mental illness or disorder, or physical handicap and (b) chiefly dependent upon the employee or member for support and maintenance, provided proof of such incapacity and dependency is furnished to the insurer or organization by the employee or member within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or organization but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

HIST: 1969 c 436 s 1; 1984 c 464 s 5; 1995 c 258 s 26



Section 62A.141 Coverage for handicapped dependents.

62A.141 Coverage for handicapped dependents.

No group policy or group plan of health and accident insurance regulated under this chapter, chapter 62C, or 62D, which provides for dependent coverage may be issued or renewed in this state after August 1, 1983, unless it covers the handicapped dependents of the insured, subscriber, or enrollee of the policy or plan. For purposes of this section, a handicapped dependent is a person that is and continues to be both: (1) incapable of self-sustaining employment by reason of mental retardation, mental illness or disorder, or physical handicap; and (2) chiefly dependent upon the policyholder for support and maintenance. Consequently, the policy or plan shall not contain any provision concerning preexisting condition limitations, insurability, eligibility, or health underwriting approval concerning handicapped dependents.

If ordered by the commissioner of commerce, the insurer of a Minnesota-domiciled nonprofit association which is composed solely of agricultural members may restrict coverage under this section to apply only to Minnesota residents.

HIST: 1983 c 263 s 8; 1Sp1985 c 10 s 58; 1987 c 337 s 47; 1995 c 258 s 27



Section 62A.145 Survivor; definition.

62A.145 Survivor; definition.

For the purposes of section 62A.146, "survivor" means a person who would be entitled to and be dependent upon economic support by an insured, subscriber or enrollee if that person were alive; including a spouse, child or children as defined by the policy or plan of accident and health protection.

HIST: 1973 c 339 s 1; 1982 c 555 s 5; 1986 c 444



Section 62A.146 Continuation of benefits to survivors.

62A.146 Continuation of benefits to survivors.

No policy, contract, or plan of accident and health protection issued by an insurer, nonprofit health service plan corporation, or health maintenance organization, providing coverage of hospital or medical expense on either an expense incurred basis or other than an expense incurred basis which in addition to coverage of the insured, subscriber, or enrollee, also provides coverage to dependents, shall, except upon the written consent of the survivor or survivors of the deceased insured, subscriber, or enrollee, terminate, suspend, or otherwise restrict the participation in or the receipt of benefits otherwise payable under the policy, contract, or plan to the survivor or survivors until the earlier of the following dates:

(a) the date the surviving spouse becomes covered under another group health plan; or

(b) the date coverage would have terminated under the policy, contract, or plan had the insured, subscriber, or enrollee lived.

The survivor or survivors, in order to have the coverage and benefits extended, may be required to pay the entire cost of the protection on a monthly basis. The policy, contract, or plan must require the group policyholder or contract holder to, upon request, provide the insured, subscriber, or enrollee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium or fee contributions charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children who are not the survivors of a deceased insured, without regard to whether such cost is paid by the employer or employee. Failure of the survivor to make premium or fee payments within 90 days after notice of the requirement to pay the premiums or fees shall be a basis for the termination of the coverage without written consent. In event of termination by reason of the survivor's failure to make required premium or fee contributions, written notice of cancellation must be mailed to the survivor's last known address at least 30 days before the cancellation. If the coverage is provided under a group policy, contract, or plan, any required premium or fee contributions for the coverage shall be paid by the survivor to the group policyholder or contract holder for remittance to the insurer, nonprofit health service plan corporation, or health maintenance organization.

HIST: 1973 c 339 s 2; 1982 c 555 s 6; 1Sp1985 c 10 s 59; 1986 c 444; 1987 c 337 s 48; 1992 c 564 art 4 s 5



Section 62A.147 Disabled employees' benefits; definitions.

62A.147 Disabled employees' benefits; definitions.

Subdivision 1. For the purposes of this section and section 62A.148, the terms defined in this section shall have the meanings here given them.

Subd. 2. "Covered employee" means any person who, at the time that person suffered an injury resulting in total disability or became totally disabled by reason of illness, was employed by and receiving a salary, commission, hourly wage, or other remuneration for services by any employer providing, offering or contributing to group insurance coverage or group coverage through a health maintenance contract, for that employee who was so enrolled for the coverage.

Subd. 3. "Total disability" means (a) the inability of an injured or ill employee to engage in or perform the duties of the employee's regular occupation or employment within the first two years of such disability and (b) after the first two years of such disability, the inability of the employee to engage in any paid employment or work for which the employee may, by education and training, including rehabilitative training, be or reasonably become qualified.

Subd. 4. "Group insurance" means any policy or contract of accident and health protection, including health maintenance contracts, regardless of by whom underwritten, which provides benefits, including cash payments for reimbursement of expenses or the provision of usual needed health care and medical services as the result of any injury, sickness, disability or disease suffered by a group of employees, or any one of them, and which protection is paid for or otherwise provided in full or in part by an employer.

Subd. 5. "Employer" means any natural person, company, corporation, partnership, association, firm, or franchise which employs any employee.

Subd. 6. "Insurer" means any person, company, corporation including a nonprofit corporation and a health maintenance organization, partnership, association, firm or franchise which underwrites or is by contract or other agreement obligated to provide accident and health protection benefits to any group of employees of any employer.

HIST: 1973 c 340 s 1; 1984 c 464 s 6; 1986 c 444



Section 62A.148 Group insurance; provision of benefits for disabled employees.

62A.148 Group insurance; provision of benefits for disabled employees.

No employer or insurer of that employer shall terminate, suspend or otherwise restrict the participation in or the receipt of benefits otherwise payable under any program or policy of group insurance to any covered employee who becomes totally disabled while employed by the employer solely on account of absence caused by such total disability. This includes coverage of dependents of the employee. If the employee is required to pay all or any part of the premium for the extension of coverage, payment shall be made to the employer, by the employee.

HIST: 1973 c 340 s 2; 1994 c 485 s 29



Section 62A.149 Benefits for alcoholics and drug dependents.

62A.149 Benefits for alcoholics and drug dependents.

Subdivision 1. The provisions of this section apply to all group policies of accident and health insurance and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, and to a plan or policy that is individually underwritten or provided for a specific individual and family members as a nongroup policy unless the individual elects in writing to refuse benefits under this subdivision in exchange for an appropriate reduction in premiums or subscriber charges under the policy or plan, when the policies or subscriber contracts are issued or delivered in Minnesota or provide benefits to Minnesota residents enrolled thereunder.

This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis or policies that provide accident only coverage.

Every insurance policy or subscriber contract included within the provisions of this subdivision, upon issuance or renewal, shall provide for payment of benefits for the treatment of alcoholism, chemical dependency or drug addiction to any Minnesota resident entitled to coverage thereunder on the same basis as coverage for other benefits when treatment is rendered in

(1) a licensed hospital,

(2) a residential treatment program as licensed by the state of Minnesota pursuant to diagnosis or recommendation by a doctor of medicine,

(3) a nonresidential treatment program approved or licensed by the state of Minnesota.

Subd. 2. Coverage under subdivision 1, clauses (1) and (2) shall be for at least 20 percent of the total patient days allowed by the policy and in no event shall coverage be for less than 28 days in each 12-month benefit year. Coverage under subdivision 1, clause (3), shall be for at least 130 hours of treatment in a 12-month benefit year.

HIST: 1973 c 585 s 1,2; 1976 c 262 s 1; 1978 c 793 s 60; 1980 c 496 s 2; 1986 c 444



Section 62A.15 Coverage of certain licensed health professional services.

62A.15 Coverage of certain licensed health professional services.

Subdivision 1. Applicability. The provisions of this section apply to all group policies or subscriber contracts providing payment for care in this state, which are issued by accident and health insurance companies regulated under this chapter and nonprofit health service plan corporations regulated under chapter 62C.

Subd. 2. Chiropractic services. All benefits provided by any policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a physician must also include chiropractic treatment and services of a chiropractor to the extent that the chiropractic services and treatment are within the scope of chiropractic licensure.

This subdivision is intended to provide equal access to benefits for insureds and subscribers who choose to obtain treatment for illness or injury from a doctor of chiropractic, as long as the treatment falls within the chiropractor's scope of practice. This subdivision is not intended to change or add to the benefits provided for in these policies or contracts.

Subd. 3. Optometric services. All benefits provided by any policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a physician must also include optometric treatment and services of an optometrist to the extent that the optometric services and treatment are within the scope of optometric licensure.

This subdivision is intended to provide equal payment of benefits for optometric treatment and services and is not intended to change or add to the benefits provided for in those policies or contracts.

Subd. 3a. Nursing services. All benefits provided by a policy or contract referred to in subdivision 1, relating to expenses incurred for medical treatment or services of a duly licensed physician must include services provided by a registered nurse who is licensed pursuant to section 148.171 and who is certified as an advanced practice registered nurse. "Advanced practice registered nurse" has the meaning given in section 148.171, subdivision 3. The advanced practice registered nurse must meet the requirements of sections 148.171 to 148.285.

This subdivision is intended to provide payment of benefits for treatment and services by an advanced practice registered nurse as defined in this subdivision and is not intended to add to the benefits provided for in these policies or contracts.

Subd. 4. Denial of benefits. (a) No carrier referred to in subdivision 1 may, in the payment of claims to employees in this state, deny benefits payable for services covered by the policy or contract if the services are lawfully performed by a licensed chiropractor, licensed optometrist, or a registered nurse meeting the requirements of subdivision 3a.

(b) When carriers referred to in subdivision 1 make claim determinations concerning the appropriateness, quality, or utilization of chiropractic health care for Minnesotans, any of these determinations that are made by health care professionals must be made by, or under the direction of, or subject to the review of licensed doctors of chiropractic.

HIST: 1973 c 252 s 1; 1976 c 192 s 1,2; 1976 c 242 s 1; 1983 c 221 s 2; 1988 c 441 s 1; 1988 c 642 s 2-4; 1989 c 330 s 13,14; 1999 c 172 s 1,18



Section 62A.151 Health insurance benefits for emotionally handicapped children.

62A.151 Health insurance benefits for emotionally handicapped children.

No policy or plan of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or nonprofit health service plan corporation regulated under chapter 62C, or health maintenance organization regulated under chapter 62D which provides coverage of or reimbursement for inpatient hospital and medical expenses shall be delivered, issued, executed or renewed in this state, or approved for issuance or renewal in this state by the commissioner of commerce, after July 1, 1975 unless the policy or plan includes and provides health service benefits to any subscriber or other person covered thereunder, on the same basis as other benefits, for the treatment of emotionally handicapped children in a residential treatment facility licensed by the commissioner of human services. For purposes of this section "emotionally handicapped child" shall have the meaning set forth by the commissioner of human services in the rules relating to residential treatment facilities. The restrictions and requirements of this section shall not apply to any plan or policy which is individually underwritten or provided for a specific individual and family members as a nongroup policy. The mandatory coverage under this section shall be on the same basis as inpatient hospital medical coverage provided under the policy or plan.

HIST: 1975 c 40 s 1; 1983 c 289 s 114 subd 1; 1984 c 654 art 5 s 58; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444



Section 62A.152 Benefits for ambulatory mental health services.

62A.152 Benefits for ambulatory mental health services.

Subdivision 1. Scope. The provisions of this section apply (a) to all group policies or subscriber contracts which provide benefits for at least 100 certificate holders who are residents of this state or groups of which more than 90 percent are residents of this state and are issued, delivered, or renewed by accident and health insurance companies regulated under this chapter, or by nonprofit health service plan corporations regulated under chapter 62C and (b), unless waived by the commissioner to the extent applicable to holders who are both nonresidents and employed outside this state, to all group policies or subscriber contracts which are issued, delivered, or renewed within this state by accident and health insurance companies regulated under this chapter, or by nonprofit health service plan corporations regulated under chapter 62C.

Subd. 2. Minimum benefits. (a) All group policies and all group subscriber contracts providing benefits for mental or nervous disorder treatments in a hospital shall also provide coverage on the same basis as coverage for other benefits for at least 80 percent of the cost of the usual and customary charges of the first ten hours of treatment incurred over a 12-month benefit period, for mental or nervous disorder consultation, diagnosis and treatment services delivered while the insured person is not a bed patient in a hospital, and at least 75 percent of the cost of the usual and customary charges for any additional hours of treatment during the same 12-month benefit period for serious or persistent mental or nervous disorders, if the services are furnished by (1) a licensed or accredited hospital, (2) a community mental health center or mental health clinic approved or licensed by the commissioner of human services or other authorized state agency, or (3) a mental health professional, as defined in sections 245.462, subdivision 18, clauses (1) to (5); and 245.4871, subdivision 27, clauses (1) to (5). Prior authorization from an accident and health insurance company, or a nonprofit health service corporation, shall be required for an extension of coverage beyond ten hours of treatment. This prior authorization must be based upon the severity of the disorder, the patient's risk of deterioration without ongoing treatment and maintenance, degree of functional impairment, and a concise treatment plan. Authorization for extended treatment may be limited to a maximum of 30 visit hours during any 12-month benefit period.

(b) For purposes of this section, covered treatment for a minor includes treatment for the family if family therapy is recommended by a provider listed in paragraph (a). For purposes of determining benefits under this section, "hours of treatment" means treatment rendered on an individual or single-family basis. If treatment is rendered on a group basis, the hours of covered group treatment must be provided at a ratio of no less than two group treatment sessions to one individual treatment hour.

Subd. 3. Provider discrimination prohibited. All group policies and group subscriber contracts that provide benefits for mental or nervous disorder treatments in a hospital must provide direct reimbursement for those services if performed by a mental health professional, as defined in sections 245.462, subdivision 18, clauses (1) to (5); and 245.4871, subdivision 27, clauses (1) to (5), to the extent that the services and treatment are within the scope of mental health professional licensure.

This subdivision is intended to provide payment of benefits for mental or nervous disorder treatments performed by a licensed mental health professional in a hospital and is not intended to change or add benefits for those services provided in policies or contracts to which this subdivision applies.

HIST: 1975 c 89 s 1; 1981 c 265 s 1; 1Sp1981 c 4 art 1 s 49; 1983 c 354 s 1; 1984 c 654 art 5 s 58; 1987 c 337 s 49; 1987 c 384 art 2 s 1; 1988 c 689 art 2 s 7; 1989 c 330 s 15,16; 1991 c 255 s 1,2; 1993 c 81 s 1,2



Section 62A.153 Outpatient medical and surgical services.

62A.153 Outpatient medical and surgical services.

No policy or plan of health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, or subscriber contract provided by a nonprofit health service plan corporation regulated under chapter 62C that provides coverage for services in a hospital shall be issued, renewed, continued, delivered, issued for delivery or executed in this state, or approved for issuance or renewal in this state by the commissioner of commerce unless the policy, plan or contract specifically provides coverage for a health care treatment or surgery on an outpatient basis at a facility equipped to perform these services, whether or not the facility is part of a hospital. Coverage shall be on the same basis as coverage provided for the same health care treatment or service in a hospital.

HIST: 1976 c 45 s 1; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1994 c 485 s 30



Section 62A.154 Benefits for DES related conditions.

62A.154 Benefits for DES related conditions.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this section have the meanings given them.

(a) "Covered person" means a natural person who is covered under a policy.

(b) "Insurer" means an insurer providing health, medical, hospitalization, or accident and sickness insurance regulated under this chapter, a nonprofit health services plan corporation regulated under chapter 62C, a health maintenance organization regulated under chapter 62D or a fraternal benefit society regulated under chapter 64B.

(c) "Policy" means a policy or plan of health, medical, hospitalization or accident and sickness insurance, a health maintenance contract, or a health benefit certificate provided by an insurer which provides coverage of, or reimbursement for, hospital, medical, or surgical expenses on a group or individual basis, but does not include a policy designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or a policy that provides only accident coverage.

Subd. 2. Required coverage. No policy shall be issued or renewed in this state after August 1, 1981 if it provides an exclusion, reduction, or other limitation as to coverage, deductible, coinsurance or copayment applicable solely to conditions attributable to diethylstilbestrol or exposure to diethylstilbestrol, unless the covered person has been diagnosed as having diethylstilbestrol-related cancer prior to the date on which coverage for that person begins. In the absence of credible evidence of a higher morbidity rate due to exposure to diethylstilbestrol, no insurer shall surcharge or in any other manner increase the premium. If there is credible evidence of a higher morbidity rate due to exposure to diethylstilbestrol, no insurer shall surcharge or in any other manner increase the premium without the prior approval of the commissioner.

Subd. 3. Refusal to issue or renew. No insurer shall refuse to issue or renew a policy, or to provide coverage under a policy, in this state after August 1, 1981 solely because of conditions attributable to diethylstilbestrol or exposure to diethylstilbestrol, unless the covered person has been diagnosed as having diethylstilbestrol-related cancer prior to the date on which an initial premium payment is received by the insurer.

HIST: 1981 c 350 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54



Section 62A.155 Coverage for services provided to ventilator-dependent persons.

62A.155 Coverage for services provided to ventilator-dependent persons.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, health maintenance contracts regulated under chapter 62D, and health benefit certificates offered through a fraternal benefit society regulated under chapter 64B. This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. If a policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1988, provides coverage for services provided by a private duty nurse or personal care assistant to a ventilator-dependent person in the person's home, it must provide coverage for up to 120 hours of services provided by a private duty nurse or personal care assistant to the ventilator-dependent person during the time the ventilator-dependent person is in a hospital licensed under chapter 144. The personal care assistant or private duty nurse shall perform only the services of communicator or interpreter for the ventilator-dependent patient during a transition period of up to 120 hours to assure adequate training of the hospital staff to communicate with the patient and to understand the unique comfort, safety, and personal care needs of the patient.

HIST: 1988 c 656 s 3; 1992 c 564 art 1 s 54



Section 62A.16 Scope of certain continuation and conversion requirements.

62A.16 Scope of certain continuation and conversion requirements.

The provisions of this section and section 62A.17 shall apply to all group insurance policies or group subscriber contracts providing coverage for hospital or medical expenses incurred by a Minnesota resident employed within this state. This section and section 62A.17 shall also apply to health care plans established by employers in this state through health maintenance organizations certified under chapter 62D.

HIST: 1974 c 101 s 1; 1976 c 142 s 1



Section 62A.17 Termination of or layoff from employment; continuation and conversion rights.

62A.17 Termination of or layoff from employment; continuation and conversion rights.

Subdivision 1. Continuation of coverage. Every group insurance policy, group subscriber contract, and health care plan included within the provisions of section 62A.16, except policies, contracts, or health care plans covering employees of an agency of the federal government, shall contain a provision which permits every covered employee who is voluntarily or involuntarily terminated or laid off from employment, if the policy, contract, or health care plan remains in force for active employees of the employer, to elect to continue the coverage for the employee and dependents.

An employee shall be considered to be laid off from employment if there is a reduction in hours to the point where the employee is no longer eligible under the policy, contract, or health care plan. Termination shall not include discharge for gross misconduct.

Upon request by the terminated or laid off employee, a health carrier must provide the instructions necessary to enable the employee to elect continuation of coverage.

Subd. 2. Responsibility of employee. Every covered employee electing to continue coverage shall pay the former employer, on a monthly basis, the cost of the continued coverage. The policy, contract, or plan must require the group policyholder or contract holder to, upon request, provide the employee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. If the policy, contract, or health care plan is administered by a trust, every covered employee electing to continue coverage shall pay the trust the cost of continued coverage according to the eligibility rules established by the trust. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for similarly situated employees with respect to whom neither termination nor layoff has occurred, without regard to whether such cost is paid by the employer or employee. The employee shall be eligible to continue the coverage until the employee becomes covered under another group health plan, or for a period of 18 months after the termination of or lay off from employment, whichever is shorter. If the employee becomes covered under another group policy, contract, or health plan and the new group policy, contract, or health plan contains any preexisting condition limitations, the employee may, subject to the 18-month maximum continuation limit, continue coverage with the former employer until the preexisting condition limitations have been satisfied. The new policy, contract, or health plan is primary except as to the preexisting condition. In the case of a newborn child who is a dependent of the employee, the new policy, contract, or health plan is primary upon the date of birth of the child, regardless of which policy, contract, or health plan coverage is deemed primary for the mother of the child.

Subd. 3. Repealed by amendment, 1987 c 337 s 50

Subd. 4. Responsibility of employer. After timely receipt of the monthly payment from a covered employee, if the employer, or the trustee, if the policy, contract, or health care plan is administered by a trust, fails to make the payment to the insurer, nonprofit health service plan corporation, or health maintenance organization, with the result that the employee's coverage is terminated, the employer or trust shall become liable for the employee's coverage to the same extent as the insurer, nonprofit health service plan corporation, or health maintenance organization would be if the coverage were still in effect.

In the case of a policy, contract or plan administered by a trust, the employer must notify the trustee within 30 days of the termination or layoff of a covered employee of the name and last known address of the employee.

If the employer or trust fails to notify a covered employee, the employer or trust shall continue to remain liable for the employee's coverage to the same extent as the insurer would be if the coverage were still in effect.

Subd. 5. Notice of options. Upon the termination of or lay off from employment of an eligible employee, the employer shall inform the employee within ten days after termination or lay off of:

(a) the right to elect to continue the coverage;

(b) the amount the employee must pay monthly to the employer to retain the coverage;

(c) the manner in which and the office of the employer to which the payment to the employer must be made; and

(d) the time by which the payments to the employer must be made to retain coverage.

If the policy, contract, or health care plan is administered by a trust, the employer is relieved of the obligation imposed by clauses (a) to (d). The trust shall inform the employee of the information required by clauses (a) to (d).

The employee shall have 60 days within which to elect coverage. The 60-day period shall begin to run on the date plan coverage would otherwise terminate or on the date upon which notice of the right to coverage is received, whichever is later.

Notice must be in writing and sent by first class mail to the employee's last known address which the employee has provided the employer or trust.

A notice in substantially the following form shall be sufficient: "As a terminated or laid off employee, the law authorizes you to maintain your group medical insurance for a period of up to 18 months. To do so you must notify your former employer within 60 days of your receipt of this notice that you intend to retain this coverage and must make a monthly payment of $.......... to ........... at .......... by the ............... of each month."

Subd. 6. Conversion to individual policy. A group insurance policy that provides posttermination or layoff coverage as required by this section shall also include a provision allowing a covered employee, surviving spouse, or dependent at the expiration of the posttermination or layoff coverage provided by subdivision 2 to obtain from the insurer offering the group policy or group subscriber contract, at the employee's, spouse's, or dependent's option and expense, without further evidence of insurability and without interruption of coverage, an individual policy of insurance or an individual subscriber contract providing at least the minimum benefits of a qualified plan as prescribed by section 62E.06 and the option of a number three qualified plan, a number two qualified plan, and a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, provided application is made to the insurer within 30 days following notice of the expiration of the continued coverage and upon payment of the appropriate premium. The required conversion contract must treat pregnancy the same as any other covered illness under the conversion contract. A health maintenance contract issued by a health maintenance organization that provides posttermination or layoff coverage as required by this section shall also include a provision allowing a former employee, surviving spouse, or dependent at the expiration of the posttermination or layoff coverage provided in subdivision 2 to obtain from the health maintenance organization, at the former employee's, spouse's, or dependent's option and expense, without further evidence of insurability and without interruption of coverage, an individual health maintenance contract. Effective January 1, 1985, enrollees who have become nonresidents of the health maintenance organization's service area shall be given the option, to be arranged by the health maintenance organization, of a number three qualified plan, a number two qualified plan, or a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3. This option shall be made available at the enrollee's expense, without further evidence of insurability and without interruption of coverage.

A policy providing reduced benefits at a reduced premium rate may be accepted by the employee, the spouse, or a dependent in lieu of the optional coverage otherwise required by this subdivision.

The individual policy or contract shall be renewable at the option of the individual as long as the individual is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual policy shall apply to the covered person's original age at entry and shall apply equally to all similar policies issued by the insurer.

HIST: 1974 c 101 s 2; 1975 c 100 s 1-3; 1976 c 142 s 2,3; 1977 c 409 s 2; 1983 c 44 s 1,2; 1983 c 263 s 9; 1984 c 464 s 7; 1Sp1985 c 10 s 60; 1986 c 444; 1987 c 337 s 50; 1988 c 434 s 2; 1989 c 330 s 17; 1990 c 403 s 1; 1992 c 564 art 4 s 6; 2001 c 215 s 9



Section 62A.18 Prohibition against disability offsets.

62A.18 Prohibition against disability offsets.

No individual or group policy of accident and health insurance issued, amended, renewed, or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit under the policy by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, the Railroad Retirement Act, any Veteran's Disability Compensation and Survivor Benefits Act, Workers' Compensation, or any similar federal or state law, as amended subsequent to the date of commencement of such benefit.

HIST: 1975 c 323 s 1



Section 62A.19 Prohibition against nondiagnostic X-rays.

62A.19 Prohibition against nondiagnostic X-rays.

No individual or group policy of dental insurance offered for sale to a Minnesota resident by an insurer regulated under this chapter, individual or group service plan or subscriber contract regulated under chapter 62C, health maintenance contract regulated under chapter 62D, or fraternal contract benefit regulated under chapter 64B, shall subject any policyholder, subscriber, or enrollee to undue exposure to radiation by requiring a health care provider to take or obtain X-rays that are not directly related to patient care.

Any health care provider receiving such a request may refuse to provide X-rays not necessary to the diagnosis and treatment of the patient. An insurer, nonprofit health service plan corporation, health maintenance organization, fraternal benefit society, or dental plan may not deny or withhold benefits based solely upon the refusal to provide X-rays. Nothing in this section prohibits requests for X-rays or other diagnostic aids routinely taken in conjunction with the diagnosis and treatment of injury or disease, or routinely required by the insurer for preapproval or predetermination of treatment. An insurer may not retroactively request new X-rays not taken in conjunction with the diagnosis or treatment of injury or disease.

HIST: 1991 c 101 s 1



Section 62A.20 Continuation coverage of current spouse and children.

62A.20 Continuation coverage of current spouse and children.

Subdivision 1. Requirement. Every policy of accident and health insurance providing coverage of hospital or medical expense on either an expense-incurred basis or other than an expense-incurred basis, which in addition to covering the insured also provides coverage to the spouse and dependent children of the insured shall contain:

(1) a provision which allows the spouse and dependent children to elect to continue coverage when the insured becomes enrolled for benefits under Title XVIII of the Social Security Act (Medicare); and

(2) a provision which allows the dependent children to continue coverage when they cease to be dependent children under the generally applicable requirement of the plan.

Upon request by the insured or the insured's spouse or dependent child, a health carrier must provide the instructions necessary to enable the spouse or child to elect continuation of coverage.

Subd. 2. Continuation privilege. The coverage described in subdivision 1 may be continued until the earlier of the following dates:

(1) the date coverage would otherwise terminate under the policy;

(2) 36 months after continuation by the spouse or dependent was elected; or

(3) the spouse or dependent children become covered under another group health plan.

If coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the insured on a monthly basis to the group policyholder for remittance to the insurer. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouse and dependent children to whom subdivision 1 is not applicable, without regard to whether such cost is paid by the employer or employee.

HIST: 1987 c 337 s 51; 2001 c 215 s 10



Section 62A.21 Continuation and conversion privileges for insured former spouses and children.

62A.21 Continuation and conversion privileges for insured former spouses and children.

Subdivision 1. No policy of accident and health insurance providing coverage of hospital or medical expense on either an expense incurred basis or other than an expense incurred basis, which in addition to covering the insured also provides coverage to the spouse of the insured shall contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship.

Subd. 2. Repealed, 1981 c 329 s 4

Subd. 2a. Continuation privilege. Every policy described in subdivision 1 shall contain a provision which permits continuation of coverage under the policy for the insured's former spouse and dependent children upon entry of a valid decree of dissolution of marriage. The coverage shall be continued until the earlier of the following dates:

(a) the date the insured's former spouse becomes covered under any other group health plan; or

(b) the date coverage would otherwise terminate under the policy.

If the coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the insured on a monthly basis to the group policyholder for remittance to the insurer. The policy must require the group policyholder to, upon request, provide the insured with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children with respect to whom the marital relationship has not dissolved, without regard to whether such cost is paid by the employer or employee.

Upon request by the insured's former spouse or dependent child, a health carrier must provide the instructions necessary to enable the child or former spouse to elect continuation of coverage.

Subd. 2b. Conversion privilege. Every policy described in subdivision 1 shall contain a provision allowing a former spouse and dependent children of an insured, without providing evidence of insurability, to obtain from the insurer at the expiration of any continuation of coverage required under subdivision 2a or sections 62A.146 and 62A.20, conversion coverage providing at least the minimum benefits of a qualified plan as prescribed by section 62E.06 and the option of a number three qualified plan, a number two qualified plan, a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, provided application is made to the insurer within 30 days following notice of the expiration of the continued coverage and upon payment of the appropriate premium. The individual policy shall be renewable at the option of the covered person as long as the covered person is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual policy shall apply to the covered person's original age at entry and shall apply equally to all similar policies issued by the insurer.

A policy providing reduced benefits at a reduced premium rate may be accepted by the covered person in lieu of the optional coverage otherwise required by this subdivision.

Subd. 3. Subdivision 1 applies to every policy of accident and health insurance which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2a and 2b apply to every policy of accident and health insurance which is delivered, issued for delivery, renewed, or amended on or after August 1, 1981.

HIST: 1977 c 186 s 1; 1981 c 329 s 1-3; 1982 c 555 s 7,8; 1987 c 337 s 52; 1990 c 403 s 2; 1992 c 564 art 1 s 31; art 4 s 7; 2001 c 215 s 11



Section 62A.22 Refusal to provide coverage because of option under workers' compensation.

62A.22 Refusal to provide coverage because of option under workers' compensation.

No insurer offering an individual or group policy of accident or health coverage in this state shall refuse to provide or renew accident or health coverage because the insured has an option to elect workers' compensation coverage pursuant to section 176.041, subdivision 1a.

HIST: 1979 c 92 s 1; 1989 c 209 art 2 s 1



Section 62A.23 Group disability income coverage; termination without prejudice; definitions.

62A.23 Group disability income coverage; termination without prejudice; definitions.

Subdivision 1. For the purposes of this section and section 62A.24, the terms defined in this section have the meanings given them in this section.

Subd. 2. "Employer" means any natural person, company, corporation, partnership, association, firm or franchise which employs any employee.

Subd. 3. "Insurer" means any person, company, corporation, including a nonprofit corporation, partnership, association, firm or franchise which underwrites or is by contract or other agreement obligated to provide group disability income insurance benefits to any group of employees of any employer.

HIST: 1980 c 377 s 1



Section 62A.24 Continuation of benefits.

62A.24 Continuation of benefits.

No employer or insurer of that employer may offer or provide a policy of group disability income insurance unless the master policy provides that the termination of the policy shall be without prejudice to any claims originating prior to the time of the termination.

Section 62A.23 and this section may be superseded by a rule promulgated by the commissioner of commerce.

HIST: 1980 c 377 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 62A.25 Reconstructive surgery.

62A.25 Reconstructive surgery.

Subdivision 1. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Every policy, plan, certificate or contract to which this section applies shall provide benefits for reconstructive surgery when such service is incidental to or follows surgery resulting from injury, sickness or other diseases of the involved part or when such service is performed on a covered dependent child because of congenital disease or anomaly which has resulted in a functional defect as determined by the attending physician.

HIST: 1980 c 496 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54



Section 62A.26 Coverage for phenylketonuria treatment.

62A.26 Coverage for phenylketonuria treatment.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1985, must provide coverage for special dietary treatment for phenylketonuria when recommended by a physician.

HIST: 1985 c 49 s 41; 1Sp1985 c 9 art 2 s 1; 1992 c 564 art 1 s 54



Section 62A.265 Coverage for Lyme disease.

62A.265 Coverage for Lyme disease.

Subdivision 1. Required coverage. Every health plan, including a plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), must cover treatment for diagnosed Lyme disease.

Subd. 2. Special restrictions prohibited. No health plan included in subdivision 1 may impose a special deductible, copayment, waiting period, or other special restriction on treatment for Lyme disease that the health plan does not apply to nonpreventive treatment in general.

HIST: 1996 c 465 art 5 s 2



Section 62A.27 Coverage of adopted children.

62A.27 Coverage of adopted children.

(a) A health plan that provides coverage to a Minnesota resident must cover adopted children of the insured, subscriber, participant, or enrollee on the same basis as other dependents. Consequently, the plan shall not contain any provision concerning preexisting condition limitations, insurability, eligibility, or health underwriting approval concerning children placed for adoption with the participant.

(b) The coverage required by this section is effective from the date of placement for adoption. For purposes of this section, placement for adoption means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of adoption of the child. The child's placement with a person terminates upon the termination of the legal obligation for total or partial support.

(c) For the purpose of this section, health plan includes coverage offered by community integrated service networks coverage that is designed solely to provide dental or vision care and any plan under the federal Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, sections 1001 to 1461.

HIST: 1983 c 56 s 1; 1985 c 49 s 41; 1987 c 337 s 53; 1988 c 656 s 4; 1995 c 207 art 10 s 4; 1997 c 225 art 2 s 62



Section 62A.28 Coverage for scalp hair prostheses.

62A.28 Coverage for scalp hair prostheses.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and group subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C. This section does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1987, must provide coverage for scalp hair prostheses worn for hair loss suffered as a result of alopecia areata.

The coverage required by this section is subject to a policy's copayment requirement and is limited to a maximum of $350 in any benefit year, exclusive of any deductible.

HIST: 1987 c 202 s 1; 1992 c 564 art 1 s 54



Section 62A.285 Prohibited underwriting; breast implants.

62A.285 Prohibited underwriting; breast implants.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance regulated under this chapter, subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, health maintenance contracts regulated under chapter 62D, and health benefit certificates offered through a fraternal benefit society regulated under chapter 64B. This section does not apply to policies, plans, certificates, or contracts payable on a fixed indemnity or non-expense-incurred basis, or policies, plans, certificates, or contracts that provide only accident coverage.

Subd. 2. Required coverage. No policy, plan, certificate, or contract referred to in subdivision 1 shall be issued or renewed to provide coverage to a Minnesota resident if it provides an exclusion, reduction, or other limitation as to coverage, deductible, coinsurance, or copayment applicable solely to conditions caused by breast implants.

Subd. 3. Refusal to issue or renew. No issuer of a policy, plan, certificate, or contract referred to in subdivision 1 shall refuse to issue or renew at standard premium rates a policy, plan, certificate, or contract referred to in subdivision 1 solely because the prospective insured or enrollee has breast implants.

Subd. 4. Repealed, 2000 c 483 s 55

HIST: 1992 c 564 art 4 s 8



Section 62A.29 Surety bond or security for certain health benefit plans.

62A.29 Surety bond or security for certain health benefit plans.

Subdivision 1. Surety bond or security requirement. Any employer, except the state and its political subdivisions as defined in section 65B.43, subdivision 20, who provides a health benefit plan to its Minnesota employees, which is to some extent self-insured by the employer, and who purchases stop-loss insurance coverage, or any other insurance coverage, in connection with the health benefit plan, shall annually file with the commissioner, within 60 days of the end of the employer's fiscal year, security acceptable to the commissioner in an amount specified under subdivision 2, or a surety bond in the form and amount prescribed by subdivisions 2 and 3. An acceptable surety bond is one issued by a corporate surety authorized by the commissioner to transact this business in the state of Minnesota for the purposes of this section. The term "Minnesota employees" includes any Minnesota resident who is employed by the employer.

Subd. 2. Amount of surety bond or security. The amount of surety bond or acceptable security required by subdivision 1 shall be equal to one-fourth of the projected annual medical and hospital expenses to be incurred by the employer or $1,000, whichever is greater, with respect to its Minnesota employees by reason of the portion of the employer's health benefit plan which is self-insured by the employer.

Subd. 3. Form of the surety bond. The surety bond shall provide as follows:

SURETY BOND

KNOW ALL PERSONS BY THESE PRESENTS: That (entity to be bonded), of (location), (hereinafter called the "principal"), as principal, and (bonding company name), a (name of state) corporation, of (location) (hereinafter called the "surety"), as surety are held and firmly bound unto the commissioner of commerce of the state of Minnesota for the use and benefit of Minnesota residents entitled to health benefits from the principal in the sum of ($.........), for the payment of which well and truly to be made, the principal binds itself, its successor and assigns, and the surety binds itself and its successors and assigns, jointly and severally, firmly by these presents.

WHEREAS, in accordance with section (......) of the Minnesota Statute, principal is required to file a surety bond with the commissioner of commerce of the state of Minnesota.

NOW, THEREFORE, the condition of this obligation is such that if the said principal shall, according to the terms, provisions, and limitations of principals' health benefit program for its Minnesota employees, pay all of its liabilities and obligations, including all benefits as provided in the attached plan, then, this obligation shall be null and void, otherwise to remain in full force and effect, subject, however, to the following terms and conditions:

1. The liability of the surety is limited to the payment of the benefits of the employee benefit plan which are payable by the principal and within the amount of the bond. The surety shall be bound to payments owed by the principal for obligations arising from a default of the principal or any loss incurred during the period to which the bond applies.

2. In the event of any default on the part of the principal to abide by the terms and provision of the attached plan, the commissioner of commerce may, upon ten-days notice to the surety and opportunity to be heard, require the surety to pay all of the principal's past and future obligations under the attached plan with respect to the principal's Minnesota employees.

3. Service on the surety shall be deemed to be service on the principals.

4. This bond shall be in effect from ............... to ................, and may not be canceled by either the surety or the principal.

5. Any Minnesota employee of principal aggrieved by a default of principal under the attached plan, and/or the commissioner of commerce on behalf of any such employee, may enforce the provisions of this bond.

6. This bond shall become effective at (time of day, month, day, year).

IN TESTIMONY WHEREOF, said principals and said surety have caused this instrument to be signed by their respective, duly authorized officers and their corporate seals to be hereunto affixed this (day, month, year).

Signed, sealed and delivered in

the presence of: Corporation Name _________________________ ____________________ _________________________ ____________________ _________________________ Bonding Company Name _________________________ By:_________________

Subd. 4. Penalty for failure to comply. The commissioner of revenue shall deny any business tax deduction to an employer for the employer's contribution to a health plan for the period which the employer fails to comply with this section. This section does not apply to trusts established under chapter 62H which have been approved by the commissioner.

Subd. 5. Petition to reduce bond or security amount. An employer subject to this section may petition the commissioner to, and the commissioner may, allow the use of a surety bond not in the form specified in subdivision 3, or grant a reduction in the amount of the surety bond or security required.

In reviewing a petition submitted under this subdivision, the commissioner must consider, in addition to any other factors, information provided by the petitioner in regard to the following:

(1) the size of the petitioner's business;

(2) the number of employees;

(3) the cost of providing the bond or security and the effect the cost will have on the petitioner's financial condition;

(4) whether the cost of the bond or security will impair the petitioner's ability to self-insure; and

(5) the petitioner's likelihood of being able to meet the petitioner's future obligations in regard to the health plan.

HIST: 1987 c 337 s 54



Section 62A.30 Coverage for diagnostic procedures for cancer.

62A.30 Coverage for diagnostic procedures for cancer.

Subdivision 1. Scope of coverage. This section applies to all policies of accident and health insurance, health maintenance contracts regulated under chapter 62D, health benefit certificates offered through a fraternal benefit society regulated under chapter 64B, and subscriber contracts offered by nonprofit health service plan corporations regulated under chapter 62C, but does not apply to policies designed primarily to provide coverage payable on a per diem, fixed indemnity or nonexpense incurred basis, or policies that provide only accident coverage.

Subd. 2. Required coverage. Every policy, plan, certificate, or contract referred to in subdivision 1 issued or renewed after August 1, 1988, that provides coverage to a Minnesota resident must provide coverage for routine screening procedures for cancer, including mammograms and pap smears, when ordered or provided by a physician in accordance with the standard practice of medicine.

HIST: 1988 c 441 s 2; 1988 c 642 s 5; 1992 c 564 art 1 s 32,54; 1994 c 465 art 3 s 11



Section 62A.301 Coverage of full-time students.

62A.301 Coverage of full-time students.

If an insurer provides individual or group accident and health coverage for dependents after what otherwise would be the limiting age based on full-time student status the insurer must include in its definition of full-time student, any student who by reason of illness, injury, or physical or mental disability as documented by a physician is unable to carry what the educational institution considers a full-time course load so long as the student's course load is at least 60 percent of what otherwise is considered by the institution to be a full-time course load.

For purposes of this section, "insurer" means an insurer providing accident and health insurance regulated under this chapter, a nonprofit health service plan corporation regulated under chapter 62C, a health maintenance organization regulated under chapter 62D, or a fraternal benefit society regulated under chapter 64B.

HIST: 1991 c 95 s 1



Section 62A.302 Coverage of dependents.

62A.302 Coverage of dependents.

Subdivision 1. Scope of coverage. This section applies to:

(1) a health plan as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clauses (4), (6), (7), (8), (9), and (10); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Required coverage. Every health plan included in subdivision 1 that provides dependent coverage must define "dependent" no more restrictively than the definition provided in section 62L.02.

HIST: 1992 c 549 art 3 s 9; 2001 c 215 s 12



Section 62A.303 Prohibition; severing of groups.

62A.303 Prohibition; severing of groups.

Section 62L.12, subdivisions 3 and 4, apply to all employer group health plans, as defined in section 62A.011, regardless of the size of the group.

HIST: 1992 c 549 art 3 s 10; 1994 c 625 art 10 s 4



Section 62A.304 Coverage for port-wine stain elimination.

62A.304 Coverage for port-wine stain elimination.

Subdivision 1. Scope of coverage. This section applies to all health plans as defined in section 62A.011 that provide coverage to a Minnesota resident.

Subd. 2. Required coverage. Every health plan included in subdivision 1 must cover elimination or maximum feasible treatment of port-wine stains for any covered person who is a Minnesota resident. No health carrier may reduce or eliminate coverage due to this requirement.

Subd. 3. Rate increases prohibited. The commissioner of commerce shall not approve any rate increases due to coverage required under subdivision 2. No health maintenance organization, as defined in chapter 62D, shall increase rates due to coverage required under subdivision 2.

HIST: 1993 c 116 s 1



Section 62A.305 Fibrocystic condition; termination or reduction of coverage.

62A.305 Fibrocystic condition; termination or reduction of coverage.

No health plan shall be terminated, canceled, nonrenewed, or contain any increased premium rate, or exclusion, reduction, or limitation on benefits, nor shall coverage be denied, solely because the covered person has been diagnosed as having a fibrocystic breast condition.

HIST: 1994 c 442 s 1



Section 62A.306 Use of gender prohibited.

62A.306 Use of gender prohibited.

Subdivision 1. Applicability. This section applies to all health plans as defined in section 62A.011 offered, sold, issued, or renewed, by a health carrier on or after January 1, 1995.

Subd. 2. Prohibition on use of gender. No health plan described in subdivision 1 shall determine the premium rate or any other underwriting decision, including initial issuance, through a method that is in any way based upon the gender of any person covered or to be covered under the health plan. This subdivision prohibits use of marital status or generalized differences in expected costs between employees and spouses or between principal insureds and their spouses.

HIST: 1994 c 625 art 10 s 5



Section 62A.307 Prescription drugs; equal treatment of prescribers.

62A.307 Prescription drugs; equal treatment of prescribers.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clause (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that covers prescription drugs must provide the same coverage for a prescription written by a health care provider authorized to prescribe the particular drug covered by the health coverage described in subdivision 1, regardless of the type of health care provider that wrote the prescription. This section is intended to prohibit denial of coverage based on the prescription having been written by an advanced practice nurse under section 148.235, a physician assistant under section 147A.18, or any other nonphysician health care provider authorized to prescribe the particular drug.

HIST: 1995 c 69 s 1; 1996 c 305 art 1 s 17; 1997 c 225 art 2 s 62



Section 62A.308 Hospitalization and anesthesia for dental procedures.

62A.308 Hospitalization and anesthesia for dental procedures.

Subdivision 1. Scope of coverage. This section applies to a health plan as defined in section 62A.011 that provides coverage to a Minnesota resident.

Subd. 2. Required coverages. (a) A health plan included in subdivision 1 must cover anesthesia and hospital charges for dental care provided to a covered person who: (1) is a child under age five; or (2) is severely disabled; or (3) has a medical condition and who requires hospitalization or general anesthesia for dental care treatment. A health carrier may require prior authorization of hospitalization for dental care procedures in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

(b) A health plan included in subdivision 1 must also provide coverage for general anesthesia and treatment rendered by a dentist for a medical condition covered by the health plan, regardless of whether the services are provided in a hospital or a dental office.

HIST: 1995 c 91 s 1



Section 62A.309 Breast cancer coverage.

62A.309 Breast cancer coverage.

Subdivision 1. Scope of coverage. This section applies to all health plans as defined in section 62A.011.

Subd. 2. Required coverage. Every health plan included in subdivision 1 must provide to each covered person who is a resident of Minnesota coverage for the treatment of breast cancer by high-dose chemotherapy with autologous bone marrow transplantation and for expenses arising from the treatment.

Subd. 3. Greater coinsurance or copayment prohibited. Coverage under this section shall not be subject to any greater coinsurance or copayment than that applicable to any other coverage provided by the health plan.

Subd. 4. Greater deductible prohibited. Coverage under this section shall not be subject to any greater deductible than that applicable to any other coverage provided by the health plan.

HIST: 1995 c 183 s 1; 1995 c 258 s 28



Section 62A.3091 Nondiscriminate coverage of tests.

62A.3091 Nondiscriminate coverage of tests.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clauses (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that covers laboratory tests, diagnostic tests, and X-rays must provide the same coverage, without requiring additional signatures, for all such tests ordered by an advanced practice nurse operating pursuant to chapter 148. Nothing in this section shall be construed to interfere with any written agreement between a physician and an advanced practice nurse.

HIST: 1996 c 446 art 1 s 24; 1997 c 225 art 2 s 62



Section 62A.3092 Equal treatment of surgical first assisting services.

62A.3092 Equal treatment of surgical first assisting services.

Subdivision 1. Scope of requirement. This section applies to any of the following if issued or renewed to a Minnesota resident or to cover a Minnesota resident:

(1) a health plan, as defined in section 62A.011;

(2) coverage described in section 62A.011, subdivision 3, clauses (2), (3), or (6) to (12); and

(3) a policy, contract, or certificate issued by a community integrated service network licensed under chapter 62N.

Subd. 2. Requirement. Coverage described in subdivision 1 that provides for payment for surgical first assisting benefits or services shall be construed as providing for payment for a registered nurse who performs first assistant functions and services that are within the scope of practice of a registered nurse.

HIST: 1996 c 446 art 1 s 25; 1997 c 225 art 2 s 62



Section 62A.3093 Coverage for diabetes.

62A.3093 Coverage for diabetes.

A health plan, including a plan providing the coverage specified in section 62A.011, subdivision 3, clause (10), must provide coverage for: (1) all physician prescribed medically appropriate and necessary equipment and supplies used in the management and treatment of diabetes; and (2) diabetes outpatient self-management training and education, including medical nutrition therapy, that is provided by a certified, registered, or licensed health care professional working in a program consistent with the national standards of diabetes self-management education as established by the American Diabetes Association. Coverage must include persons with gestational, type I or type II diabetes. Coverage required under this section is subject to the same deductible or coinsurance provisions applicable to the plan's hospital, medical expense, medical equipment, or prescription drug benefits. A health carrier may not reduce or eliminate coverage due to this requirement.

HIST: 1994 c 538 s 1; 1995 c 52 s 1; 1997 c 57 s 1



Section 62A.31 Medicare supplement benefits; minimum standards.

62A.31 Medicare supplement benefits; minimum standards.

Subdivision 1. Policy requirements. No individual or group policy, certificate, subscriber contract issued by a health service plan corporation regulated under chapter 62C, or other evidence of accident and health insurance the effect or purpose of which is to supplement Medicare coverage issued or delivered in this state or offered to a resident of this state shall be sold or issued to an individual covered by Medicare unless the requirements in subdivisions 1a to 1u are met.

Subd. 1a. Minimum coverage. The policy must provide a minimum of the coverage set out in subdivision 2 and for an extended basic plan, the additional requirements of section 62E.07.

Subd. 1b. Preexisting condition coverage. The policy must cover preexisting conditions during the first six months of coverage if the insured was not diagnosed or treated for the particular condition during the 90 days immediately preceding the effective date of coverage.

Subd. 1c. Limitation on cancellation or nonrenewal. The policy must contain a provision that the plan will not be canceled or nonrenewed on the grounds of the deterioration of health of the insured.

Subd. 1d. Mandatory offer. Before the policy is sold or issued, an offer of both categories of Medicare supplement insurance must be made to the individual, together with an explanation of both coverages.

Subd. 1e. Delivery of outline of coverage. An outline of coverage as provided in section 62A.39 must be delivered at the time of application and prior to payment of any premium and, except for direct response policies, an acknowledgment of receipt of this outline must be obtained from the applicant.

Subd. 1f. Suspension based on entitlement to medical assistance. (a) The policy must provide that benefits and premiums under the policy shall be suspended at the request of the policyholder for the period, not to exceed 24 months, in which the policyholder has applied for and is determined to be entitled to medical assistance under title XIX of the Social Security Act, but only if the policyholder notifies the issuer of the policy within 90 days after the date the individual becomes entitled to this assistance.

(b) If suspension occurs and if the policyholder or certificate holder loses entitlement to this medical assistance, the policy shall be automatically reinstated, effective as of the date of termination of this entitlement, if the policyholder provides notice of loss of the entitlement within 90 days after the date of the loss.

(c) The policy must provide that upon reinstatement (1) there is no additional waiting period with respect to treatment of preexisting conditions, (2) coverage is provided which is substantially equivalent to coverage in effect before the date of the suspension, and (3) premiums are classified on terms that are at least as favorable to the policyholder or certificate holder as the premium classification terms that would have applied to the policyholder or certificate holder had coverage not been suspended.

Subd. 1g. Notification of counseling services. The written statement required by an application for Medicare supplement insurance pursuant to section 62A.43, subdivision 1, shall be made on a form, approved by the commissioner, that states that counseling services may be available in the state to provide advice concerning the purchase of Medicare supplement policies and enrollment under the Medicaid program.

Subd. 1h. Limitations on denials, conditions, and pricing of coverage. No health carrier issuing Medicare-related coverage in this state may impose preexisting condition limitations or otherwise deny or condition the issuance or effectiveness of any such coverage available for sale in this state, nor may it discriminate in the pricing of such coverage, because of the health status, claims experience, receipt of health care, medical condition, or age of an applicant where an application for such coverage is submitted prior to or during the six-month period beginning with the first day of the month in which an individual first enrolled for benefits under Medicare Part B. This subdivision applies to each Medicare-related coverage offered by a health carrier regardless of whether the individual has attained the age of 65 years. If an individual who is enrolled in Medicare Part B due to disability status is involuntarily disenrolled due to loss of disability status, the individual is eligible for another six-month enrollment period provided under this subdivision beginning the first day of the month in which the individual later becomes eligible for and enrolls again in Medicare Part B. An individual who is or was previously enrolled in Medicare Part B due to disability status is eligible for another six-month enrollment period under this subdivision beginning the first day of the month in which the individual has attained the age of 65 years and either maintains enrollment in, or enrolls again in, Medicare Part B.

Subd. 1i. Replacement coverage. If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate, the issuer of the replacing policy or certificate shall waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new Medicare supplement policy or certificate for benefits to the extent the time was spent under the original policy or certificate. For purposes of this subdivision, "Medicare supplement policy or certificate" means all coverage described in section 62A.011, subdivision 3, clause (10).

Subd. 1j. Filing and approval. The policy must have been filed with and approved by the department as meeting all the requirements of sections 62A.31 to 62A.44.

Subd. 1k. Guaranteed renewability. The policy must guarantee renewability.

Only the following standards for renewability may be used in Medicare supplement insurance policy forms.

No issuer of Medicare supplement insurance policies may cancel or nonrenew a Medicare supplement policy or certificate for any reason other than nonpayment of premium or material misrepresentation.

If a group Medicare supplement insurance policy is terminated by the group policyholder and is not replaced as provided in this clause, the issuer shall offer certificate holders an individual Medicare supplement policy which, at the option of the certificate holder, provides for continuation of the benefits contained in the group policy; or provides for such benefits and benefit packages as otherwise meet the requirements of this clause.

If an individual is a certificate holder in a group Medicare supplement insurance policy and the individual terminates membership in the group, the issuer of the policy shall offer the certificate holder the conversion opportunities described in this clause; or offer the certificate holder continuation of coverage under the group policy.

Subd. 1l. Treatment of sickness and accident losses. A Medicare supplement policy or certificate shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

Subd. 1m. Medicare cost sharing coverage changes. A Medicare supplement policy or certificate shall provide that benefits designed to cover cost sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible amount and copayment percentage factors. Premiums may be modified to correspond with the changes.

As soon as practicable, but no later than 30 days prior to the annual effective date of any Medicare benefit changes, an issuer shall notify its policyholders and certificate holders of modifications it has made to Medicare supplement insurance policies or certificates in a format acceptable to the commissioner. Such notice shall:

(1) include a description of revisions to the Medicare program and a description of each modification made to the coverage provided under the Medicare supplement policy or certificate; and

(2) inform each policyholder or certificate holder as to when any premium adjustment is to be made, due to changes in Medicare.

The notice of benefit modifications and any premium adjustments must be in outline form and in clear and simple terms so as to facilitate comprehension.

The notices must not contain or be accompanied by any solicitation.

Subd. 1n. Termination of coverage. Termination by an issuer of a Medicare supplement policy or certificate shall be without prejudice to any continuous loss that began while the policy or certificate was in force, but the extension of benefits beyond the period during which the policy or certificate was in force may be conditioned on the continuous total disability of the insured, limited to the duration of the policy or certificate benefit period, if any, or payment of the maximum benefits. The extension of benefits does not apply when the termination is based on fraud, misrepresentation, or nonpayment of premium. An issuer may discontinue the availability of a policy form or certificate form if the issuer provides to the commissioner in writing its decision at least 30 days before discontinuing the availability of the form of the policy or certificate. An issuer that discontinues the availability of a policy form or certificate form shall not file for approval a new policy form or certificate form of the same type for the same Medicare supplement benefit plan as the discontinued form for five years after the issuer provides notice to the commissioner of the discontinuance. The period of discontinuance may be reduced if the commissioner determines that a shorter period is appropriate. The sale or other transfer of Medicare supplement business to another issuer shall be considered a discontinuance for the purposes of this section. A change in the rating structure or methodology shall be considered a discontinuance under this section unless the issuer complies with the following requirements:

(1) the issuer provides an actuarial memorandum, in a form and manner prescribed by the commissioner, describing the manner in which the revised rating methodology and resulting rates differ from the existing rating methodology and resulting rates; and

(2) the issuer does not subsequently put into effect a change of rates or rating factors that would cause the percentage differential between the discontinued and subsequent rates as described in the actuarial memorandum to change. The commissioner may approve a change to the differential that is in the public interest.

Subd. 1o. Refund or credit calculation. (a) Except as provided in paragraph (b), the Minnesota experience of all policy forms or certificate forms of the same type in a standard Medicare supplement benefit plan shall be combined for purposes of the refund or credit calculation prescribed in section 62A.36.

(b) Forms assumed under an assumption reinsurance agreement shall not be combined with the Minnesota experience of other forms for purposes of the refund or credit calculation.

Subd. 1p. Renewal or continuation provisions. Medicare supplement policies and certificates shall include a renewal or continuation provision. The language or specifications of the provision shall be consistent with the type of contract issued. The provision shall be appropriately captioned and shall appear on the first page of the policy or certificate, and shall include any reservation by the issuer of the right to change premiums. Except for riders or endorsements by which the issuer effectuates a request made in writing by the insured, exercises a specifically reserved right under a Medicare supplement policy or certificate, or is required to reduce or eliminate benefits to avoid duplication of Medicare benefits, all riders or endorsements added to a Medicare supplement policy or certificate after the date of issue or at reinstatement or renewal that reduce or eliminate benefits or coverage in the policy or certificate shall require a signed acceptance by the insured. After the date of policy or certificate issue, a rider or endorsement that increases benefits or coverage with a concomitant increase in premium during the policy or certificate term shall be agreed to in writing and signed by the insured, unless the benefits are required by the minimum standards for Medicare supplement policies or if the increased benefits or coverage is required by law. Where a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge shall be set forth in the policy, declaration page, or certificate. If a Medicare supplement policy or certificate contains limitations with respect to preexisting conditions, the limitations shall appear as a separate paragraph of the policy or certificate and be labeled as "preexisting condition limitations."

Issuers of accident and sickness policies or certificates that provide hospital or medical expense coverage on an expense incurred or indemnity basis to persons eligible for Medicare shall provide to those applicants a "Guide to Health Insurance for People with Medicare" in the form developed by the Health Care Financing Administration and in a type size no smaller than 12-point type. Delivery of the guide must be made whether or not such policies or certificates are advertised, solicited, or issued as Medicare supplement policies or certificates as defined in this section. Except in the case of direct response issuers, delivery of the guide must be made to the applicant at the time of application, and acknowledgment of receipt of the guide must be obtained by the issuer. Direct response issuers shall deliver the guide to the applicant upon request, but no later than the time at which the policy is delivered.

Subd. 1q. Marketing procedures. (1) An issuer, directly or through its producers, shall:

(i) establish marketing procedures to assure that a comparison of policies by its agents or other producers will be fair and accurate;

(ii) establish marketing procedures to ensure that excessive insurance is not sold or issued;

(iii) establish marketing procedures that set forth a mechanism or formula for determining whether a replacement policy or certificate contains benefits clearly and substantially greater than the benefits under the replaced policy or certificate;

(iv) display prominently by type or other appropriate means, on the first page of the policy or certificate, the following:

"Notice to buyer: This policy or certificate may not cover all of your medical expenses";

(v) inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for Medicare supplement insurance already has accident and sickness insurance and the types and amounts of the insurance;

(vi) establish auditable procedures for verifying compliance with this subdivision;

(2) in addition to the practices prohibited in chapter 72A, the following acts and practices are prohibited:

(i) knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or issuers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer;

(ii) employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance;

(iii) making use directly or indirectly of any method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company;

(3) the terms "Medicare supplement," "medigap," and words of similar import shall not be used unless the policy or certificate is issued in compliance with this subdivision.

Subd. 1r. Community rate. Each health maintenance organization, health service plan corporation, insurer, or fraternal benefit society that sells Medicare-related coverage shall establish a separate community rate for that coverage. Beginning January 1, 1993, no Medicare-related coverage may be offered, issued, sold, or renewed to a Minnesota resident, except at the community rate required by this subdivision. The same community rate must apply to newly issued coverage and to renewal coverage.

For coverage that supplements Medicare and for the Part A rate calculation for plans governed by section 1833 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., the community rate may take into account only the following factors:

(1) actuarially valid differences in benefit designs or provider networks;

(2) geographic variations in rates if preapproved by the commissioner of commerce; and

(3) premium reductions in recognition of healthy lifestyle behaviors, including but not limited to, refraining from the use of tobacco. Premium reductions must be actuarially valid and must relate only to those healthy lifestyle behaviors that have a proven positive impact on health. Factors used by the health carrier making this premium reduction must be filed with and approved by the commissioner of commerce.

For insureds not residing in Anoka, Carver, Chisago, Dakota, Hennepin, Ramsey, Scott, or Washington county, a health plan may, at the option of the health carrier, phase in compliance under the following timetable:

(i) a premium adjustment as of March 1, 1993, that consists of one-half of the difference between the community rate that would be applicable to the person as of March 1, 1993, and the premium rate that would be applicable to the person as of March 1, 1993, under the rate schedule permitted on December 31, 1992. A health plan may, at the option of the health carrier, implement the entire premium difference described in this clause for any person as of March 1, 1993, if the premium difference would be 15 percent or less of the premium rate that would be applicable to the person as of March 1, 1993, under the rate schedule permitted on December 31, 1992, if the health plan does so uniformly regardless of whether the premium difference causes premiums to rise or to fall. The premium difference described in this clause is in addition to any premium adjustment attributable to medical cost inflation or any other lawful factor and is intended to describe only the premium difference attributable to the transition to the community rate; and

(ii) with respect to any person whose premium adjustment was constrained under clause (i), a premium adjustment as of January 1, 1994, that consists of the remaining one-half of the premium difference attributable to the transition to the community rate, as described in clause (i).

A health plan that initially follows the phase-in timetable may at any subsequent time comply on a more rapid timetable. A health plan that is in full compliance as of January 1, 1993, may not use the phase-in timetable and must remain in full compliance. Health plans that follow the phase-in timetable must charge the same premium rate for newly issued coverage that they charge for renewal coverage. A health plan whose premiums are constrained by clause (i) may take the constraint into account in establishing its community rate.

From January 1, 1993 to February 28, 1993, a health plan may, at the health carrier's option, charge the community rate under this paragraph or may instead charge premiums permitted as of December 31, 1992.

Subd. 1s. Prescription drug coverage. Beginning January 1, 1993, a health maintenance organization that issues Medicare-related coverage must offer, to each person to whom it offers any contract described in this subdivision, at least one contract that either:

(1) covers 80 percent of the reasonable and customary charge for prescription drugs or the copayment equivalency; or

(2) offers the coverage described in clause (1) as an optional rider that may be purchased separately from other optional coverages.

Subd. 1t. Notice of lack of drug coverage. Each policy or contract issued without prescription drug coverage by any insurer, health service plan corporation, health maintenance organization, or fraternal benefit society must contain, displayed prominently by type or other appropriate means, on the first page of the contract, the following:

"Notice to buyer: This contract does not cover prescription drugs. Prescription drugs can be a very high percentage of your medical expenses. Coverage for prescription drugs may be available to you. Please ask for further details."

From January 1, 1993 to February 28, 1993, compliance with this paragraph is optional. If a health maintenance organization does not comply with this paragraph during that period, the health maintenance organization must extend any person's six-month eligibility period provided under subdivision 1h that began prior to or during that period and ends during or after that period. The length of the extension must be no less than that portion of the person's six-month eligibility period during which the health carrier did not comply with this paragraph. The extended eligibility period applies only to contracts that provide the prescription drug coverage required by this paragraph.

Subd. 1u. Guaranteed issue for eligible persons. (a)(1) Eligible persons are those individuals described in paragraph (b) who apply to enroll under the Medicare supplement policy not later than 63 days after the date of the termination of enrollment described in paragraph (b), and who submit evidence of the date of termination or disenrollment with the application for a Medicare supplement policy.

(2) With respect to eligible persons, an issuer shall not: deny or condition the issuance or effectiveness of a Medicare supplement policy described in paragraph (c) that is offered and is available for issuance to new enrollees by the issuer; discriminate in the pricing of such a Medicare supplement policy because of health status, claims experience, receipt of health care, medical condition, or age; or impose an exclusion of benefits based upon a preexisting condition under such a Medicare supplement policy.

(b) An eligible person is an individual described in any of the following:

(1) the individual is enrolled under an employee welfare benefit plan that provides health benefits that supplement the benefits under Medicare; and the plan terminates, or the plan ceases to provide all such supplemental health benefits to the individual;

(2) the individual is enrolled with a Medicare hoice organization under a Medicare hoice plan under Medicare part C, and any of the following circumstances apply:

(i) the organization's or plan's certification under Medicare part C has been terminated or the organization has terminated or otherwise discontinued providing the plan in the area in which the individual resides;

(ii) the individual is no longer eligible to elect the plan because of a change in the individual's place of residence or other change in circumstances specified by the secretary, but not including termination of the individual's enrollment on the basis described in section 1851(g)(3)(B) of the federal Social Security Act, United States Code, title 42, section 1395w-21(g)(3)(b) (where the individual has not paid premiums on a timely basis or has engaged in disruptive behavior as specified in standards under section 1856 of the federal Social Security Act, United States Code, title 42, section 1395w-26), or the plan is terminated for all individuals within a residence area;

(iii) the individual demonstrates, in accordance with guidelines established by the Secretary, that:

(A) the organization offering the plan substantially violated a material provision of the organization's contract in relation to the individual, including the failure to provide an enrollee on a timely basis medically necessary care for which benefits are available under the plan or the failure to provide such covered care in accordance with applicable quality standards; or

(B) the organization, or agent or other entity acting on the organization's behalf, materially misrepresented the plan's provisions in marketing the plan to the individual; or

(iv) the individual meets such other exceptional conditions as the secretary may provide;

(3)(i) the individual is enrolled with:

(A) an eligible organization under a contract under section 1876 of the federal Social Security Act, United States Code, title 42, section 1395mm (Medicare risk or cost);

(B) a similar organization operating under demonstration project authority, effective for periods before April 1, 1999;

(C) an organization under an agreement under section 1833(a)(1)(A) of the federal Social Security Act, United States Code, title 42, section 1395l(a)(1)(A) (health care prepayment plan); or

(D) an organization under a Medicare Select policy under section 62A.318 or the similar law of another state; and

(ii) the enrollment ceases under the same circumstances that would permit discontinuance of an individual's election of coverage under clause (2);

(4) the individual is enrolled under a Medicare supplement policy, and the enrollment ceases because:

(i)(A) of the insolvency of the issuer or bankruptcy of the nonissuer organization; or

(B) of other involuntary termination of coverage or enrollment under the policy;

(ii) the issuer of the policy substantially violated a material provision of the policy; or

(iii) the issuer, or an agent or other entity acting on the issuer's behalf, materially misrepresented the policy's provisions in marketing the policy to the individual;

(5)(i) the individual was enrolled under a Medicare supplement policy and terminates that enrollment and subsequently enrolls, for the first time, with any Medicare hoice organization under a Medicare hoice plan under Medicare part C; any eligible organization under a contract under section 1876 of the federal Social Security Act, United States Code, title 42, section 1395mm (Medicare risk or cost); any similar organization operating under demonstration project authority; an organization under an agreement under section 1833(a)(1)(A) of the federal Social Security Act, United States Code, title 42, section 1395l(a)(1)(A) (health care prepayment plan); or a Medicare Select policy under section 62A.318 or the similar law of another state; and

(ii) the subsequent enrollment under paragraph (a) is terminated by the enrollee during any period within the first 12 months of such subsequent enrollment; or

(6) the individual, upon first enrolling for benefits under Medicare part B, enrolls in a Medicare hoice plan under Medicare part C, and disenrolls from the plan by not later than 12 months after the effective date of enrollment.

(c) The Medicare supplement policy to which eligible persons are entitled under:

(1) paragraph (b), clauses (1) to (4), is any Medicare supplement policy that has a benefit package consisting of the basic Medicare supplement plan described in section 62A.316, paragraph (a), plus any combination of the three optional riders described in section 62A.316, paragraph (b), clauses (1) to (3), offered by any issuer;

(2) paragraph (b), clause (5), is the same Medicare supplement policy in which the individual was most recently previously enrolled, if available from the same issuer, or, if not so available, any policy described in clause (1) offered by any issuer;

(3) paragraph (b), clause (6), shall include any Medicare supplement policy offered by any issuer.

(d)(1) At the time of an event described in paragraph (b), because of which an individual loses coverage or benefits due to the termination of a contract or agreement, policy, or plan, the organization that terminates the contract or agreement, the issuer terminating the policy, or the administrator of the plan being terminated, respectively, shall notify the individual of the individual's rights under this subdivision, and of the obligations of issuers of Medicare supplement policies under paragraph (a). The notice must be communicated contemporaneously with the notification of termination.

(2) At the time of an event described in paragraph (b), because of which an individual ceases enrollment under a contract or agreement, policy, or plan, the organization that offers the contract or agreement, regardless of the basis for the cessation of enrollment, the issuer offering the policy, or the administrator of the plan, respectively, shall notify the individual of the individual's rights under this subdivision, and of the obligations of issuers of Medicare supplement policies under paragraph (a). The notice must be communicated within ten working days of the issuer receiving notification of disenrollment.

(e) Reference in this subdivision to a situation in which, or to a basis upon which, an individual's coverage has been terminated does not provide authority under the laws of this state for the termination in that situation or upon that basis.

(f) An individual's rights under this subdivision are in addition to, and do not modify or limit, the individual's rights under subdivision 1h.

Subd. 2. General coverage. For a policy to meet the requirements of this section it must contain (1) a designation specifying whether the policy is an extended basic Medicare supplement plan or a basic Medicare supplement plan, (2) a caption stating that the commissioner has established two categories of Medicare supplement insurance and minimum standards for each, with the extended basic Medicare supplement being the most comprehensive and the basic Medicare supplement being the least comprehensive, and (3) the policy must provide the coverage prescribed in sections 62A.315 and 62A.316.

Subd. 3. Definitions. (a) The definitions provided in this subdivision apply to sections 62A.31 to 62A.44.

(b) "Accident," "accidental injury," or "accidental means" means to employ "result" language and does not include words that establish an accidental means test or use words such as "external," "violent," "visible wounds," or similar words of description or characterization.

(1) The definition shall not be more restrictive than the following: "Injury or injuries for which benefits are provided means accidental bodily injury sustained by the insured person which is the direct result of an accident, independent of disease or bodily infirmity or any other cause, and occurs while insurance coverage is in force."

(2) The definition may provide that injuries shall not include injuries for which benefits are provided or available under a workers' compensation, employer's liability or similar law, or motor vehicle no-fault plan, unless prohibited by law.

(c) "Applicant" means:

(1) in the case of an individual Medicare supplement policy or certificate, the person who seeks to contract for insurance benefits; and

(2) in the case of a group Medicare supplement policy or certificate, the proposed certificate holder.

(d) "Bankruptcy" means a situation in which a Medicare hoice organization that is not an issuer has filed, or has had filed against it, a petition for declaration of bankruptcy and has ceased doing business in the state.

(e) "Benefit period" or "Medicare benefit period" shall not be defined more restrictively than as defined in the Medicare program.

(f) "Certificate" means a certificate delivered or issued for delivery in this state or offered to a resident of this state under a group Medicare supplement policy or certificate.

(g) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

(h) "Convalescent nursing home," "extended care facility," or "skilled nursing facility" shall not be defined more restrictively than as defined in the Medicare program.

(i) "Employee welfare benefit plan" means a plan, fund, or program of employee benefits as defined in United States Code, title 29, section 1002 (Employee Retirement Income Security Act).

(j) "Health care expenses" means expenses of health maintenance organizations associated with the delivery of health care services which are analogous to incurred losses of insurers. The expenses shall not include:

(1) home office and overhead costs;

(2) advertising costs;

(3) commissions and other acquisition costs;

(4) taxes;

(5) capital costs;

(6) administrative costs; and

(7) claims processing costs.

(k) "Hospital" may be defined in relation to its status, facilities, and available services or to reflect its accreditation by the joint commission on accreditation of hospitals, but not more restrictively than as defined in the Medicare program.

(l) "Insolvency" means a situation in which an issuer, licensed to transact the business of insurance in this state, including the right to transact business as any type of issuer, has had a final order of liquidation entered against it with a finding of insolvency by a court of competent jurisdiction in the issuer's state of domicile.

(m) "Issuer" includes insurance companies, fraternal benefit societies, health service plan corporations, health maintenance organizations, and any other entity delivering or issuing for delivery Medicare supplement policies or certificates in this state or offering these policies or certificates to residents of this state.

(n) "Medicare" shall be defined in the policy and certificate. Medicare may be defined as the Health Insurance for the Aged Act, title XVIII of the Social Security Amendments of 1965, as amended, or title I, part I, of Public Law Number 89-97, as enacted by the 89th Congress of the United States of America and popularly known as the Health Insurance for the Aged Act, as amended.

(o) "Medicare eligible expenses" means health care expenses covered by Medicare, to the extent recognized as reasonable and medically necessary by Medicare.

(p) "Medicare hoice plan" means a plan of coverage for health benefits under Medicare part C as defined in section 1859 of the federal Social Security Act, United States Code, title 42, section 1395w-28, and includes:

(1) coordinated care plans which provide health care services, including, but not limited to, health maintenance organization plans, with or without a point-of-service option, plans offered by provider-sponsored organizations, and preferred provider organization plans;

(2) medical savings account plans coupled with a contribution into a Medicare hoice medical savings account; and

(3) Medicare hoice private fee-for-service plans.

(q) "Medicare-related coverage" means a policy, contract, or certificate issued as a supplement to Medicare, regulated under sections 62A.31 to 62A.44, including Medicare select coverage; policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations; or policies, contracts, or certificates governed by section 1833 (known as "cost" or "HCPP" contracts) or 1876 (known as "TEFRA" or "risk" contracts) of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended; or Section 4001 of the Balanced Budget Act of 1997 (BBA)(Public Law Number 105-33), Sections 1851 to 1859 of the Social Security Act establishing part C of the Medicare program, known as the "Medicare hoice program."

(r) "Medicare supplement policy or certificate" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, or those policies or certificates covered by section 1833 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., or an issued policy under a demonstration project specified under amendments to the federal Social Security Act, which is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare.

(s) "Physician" shall not be defined more restrictively than as defined in the Medicare program or section 62A.04, subdivision 1, or 62A.15, subdivision 3a.

(t) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

(u) "Secretary" means the Secretary of the United States Department of Health and Human Services.

(v) "Sickness" shall not be defined more restrictively than the following:

"Sickness means illness or disease of an insured person which first manifests itself after the effective date of insurance and while the insurance is in force."

The definition may be further modified to exclude sicknesses or diseases for which benefits are provided under a workers' compensation, occupational disease, employer's liability, or similar law.

Subd. 4. Prohibited policy provisions. A Medicare supplement policy or certificate in force in the state shall not contain benefits that duplicate benefits provided by Medicare or contain exclusions on coverage that are more restrictive than those of Medicare.

No Medicare supplement policy or certificate may use waivers to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions, except as permitted under subdivision 1b.

Subd. 5. Advertising. An issuer shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through printed or electronic medium to the commissioner for review or approval to the extent it may be required.

Subd. 6. Application to certain policies. The requirements of sections 62A.31 to 62A.44 shall not apply to disability income protection insurance policies, long-term care policies issued pursuant to sections 62A.46 to 62A.56 or chapter 62S, or group policies of accident and health insurance which do not purport to supplement Medicare issued to any of the following groups:

(a) A policy issued to an employer or employers or to the trustee of a fund established by an employer where only employees or retirees, and dependents of employees or retirees, are eligible for coverage.

(b) A policy issued to a labor union or similar employee organization.

(c) A policy issued to an association, a trust or the trustee of a fund established, created or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 100 persons; shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have a constitution and bylaws which provide that (1) the association or associations hold regular meetings not less frequently than annually to further purposes of the members, (2) except for credit unions, the association or associations collect dues or solicit contributions from members, (3) the members have voting privileges and representation on the governing board and committees, and (4) the members are not, within the first 30 days of membership, directly solicited, offered, or sold a long-term care policy or Medicare supplement policy if the policy is available as an association benefit. This clause does not prohibit direct solicitations, offers, or sales made exclusively by mail.

An association may apply to the commissioner for a waiver of the 30-day waiting period as to that association. The commissioner may grant the waiver upon a finding of all of the following: (1) that the association is in full compliance with this section; (2) that sanctions have not been imposed against the association as a result of significant disciplinary action by the department of commerce; and (3) that at least 90 percent of the association's income comes from dues, contributions, or sources other than income from the sale of insurance.

HIST: 1981 c 318 s 1; 1983 c 263 s 10; 1986 c 397 s 2; 1987 c 337 s 55; 1989 c 258 s 3,4; 1990 c 403 s 3; 1990 c 415 s 3; 1991 c 43 s 1; 1991 c 129 s 1; 1992 c 549 art 3 s 11; 1992 c 554 art 1 s 1-3; 1993 c 1 s 1; 1993 c 330 s 1-3,12; 1994 c 465 art 1 s 2; 1994 c 625 art 10 s 6; 1995 c 258 s 29,30; 1996 c 446 art 1 s 27-31; 1997 c 71 art 2 s 4; 1999 c 90 s 1-3; 2001 c 215 s 13-15



Section 62A.315 Extended basic Medicare supplement plan; coverage.

62A.315 Extended basic Medicare supplement plan; coverage.

The extended basic Medicare supplement plan must have a level of coverage so that it will be certified as a qualified plan pursuant to section 62E.07, and will provide:

(1) coverage for all of the Medicare part A inpatient hospital deductible and coinsurance amounts, and 100 percent of all Medicare part A eligible expenses for hospitalization not covered by Medicare;

(2) coverage for the daily copayment amount of Medicare part A eligible expenses for the calendar year incurred for skilled nursing facility care;

(3) coverage for the copayment amount of Medicare eligible expenses under Medicare part B regardless of hospital confinement, and the Medicare part B deductible amount;

(4) 80 percent of the usual and customary hospital and medical expenses and supplies described in section 62E.06, subdivision 1, not to exceed any charge limitation established by the Medicare program or state law, the usual and customary hospital and medical expenses and supplies, described in section 62E.06, subdivision 1, while in a foreign country, and prescription drug expenses, not covered by Medicare;

(5) coverage for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells as defined under federal regulations under Medicare parts A and B, unless replaced in accordance with federal regulations;

(6) 100 percent of the cost of immunizations and routine screening procedures for cancer, including mammograms and pap smears;

(7) preventive medical care benefit: coverage for the following preventive health services:

(i) an annual clinical preventive medical history and physical examination that may include tests and services from clause (ii) and patient education to address preventive health care measures;

(ii) any one or a combination of the following preventive screening tests or preventive services, the frequency of which is considered medically appropriate:

(A) fecal occult blood test and/or digital rectal examination;

(B) dipstick urinalysis for hematuria, bacteriuria, and proteinuria;

(C) pure tone (air only) hearing screening test administered or ordered by a physician;

(D) serum cholesterol screening every five years;

(E) thyroid function test;

(F) diabetes screening;

(iii) any other tests or preventive measures determined appropriate by the attending physician.

Reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service as if Medicare were to cover the service as identified in American Medical Association current procedural terminology (AMA CPT) codes to a maximum of $120 annually under this benefit. This benefit shall not include payment for any procedure covered by Medicare;

(8) at-home recovery benefit: coverage for services to provide short-term at-home assistance with activities of daily living for those recovering from an illness, injury, or surgery:

(i) for purposes of this benefit, the following definitions shall apply:

(A) "activities of daily living" include, but are not limited to, bathing, dressing, personal hygiene, transferring, eating, ambulating, assistance with drugs that are normally self-administered, and changing bandages or other dressings;

(B) "care provider" means a duly qualified or licensed home health aide/homemaker, personal care aide, or nurse provided through a licensed home health care agency or referred by a licensed referral agency or licensed nurses registry;

(C) "home" means a place used by the insured as a place of residence, provided that the place would qualify as a residence for home health care services covered by Medicare. A hospital or skilled nursing facility shall not be considered the insured's place of residence;

(D) "at-home recovery visit" means the period of a visit required to provide at-home recovery care, without limit on the duration of the visit, except each consecutive four hours in a 24-hour period of services provided by a care provider is one visit;

(ii) coverage requirements and limitations:

(A) at-home recovery services provided must be primarily services that assist in activities of daily living;

(B) the insured's attending physician must certify that the specific type and frequency of at-home recovery services are necessary because of a condition for which a home care plan of treatment was approved by Medicare;

(C) coverage is limited to:

(I) no more than the number and type of at-home recovery visits certified as medically necessary by the insured's attending physician. The total number of at-home recovery visits shall not exceed the number of Medicare-approved home health care visits under a Medicare-approved home care plan of treatment;

(II) the actual charges for each visit up to a maximum reimbursement of $40 per visit;

(III) $1,600 per calendar year;

(IV) seven visits in any one week;

(V) care furnished on a visiting basis in the insured's home;

(VI) services provided by a care provider as defined in this section;

(VII) at-home recovery visits while the insured is covered under the policy or certificate and not otherwise excluded;

(VIII) at-home recovery visits received during the period the insured is receiving Medicare-approved home care services or no more than eight weeks after the service date of the last Medicare-approved home health care visit;

(iii) coverage is excluded for:

(A) home care visits paid for by Medicare or other government programs; and

(B) care provided by family members, unpaid volunteers, or providers who are not care providers.

HIST: 1989 c 258 s 5; 1990 c 403 s 4; 1992 c 554 art 1 s 4; 1993 c 330 s 4; 1996 c 446 art 1 s 32



Section 62A.316 Basic Medicare supplement plan; coverage.

62A.316 Basic Medicare supplement plan; coverage.

(a) The basic Medicare supplement plan must have a level of coverage that will provide:

(1) coverage for all of the Medicare part A inpatient hospital coinsurance amounts, and 100 percent of all Medicare part A eligible expenses for hospitalization not covered by Medicare, after satisfying the Medicare part A deductible;

(2) coverage for the daily copayment amount of Medicare part A eligible expenses for the calendar year incurred for skilled nursing facility care;

(3) coverage for the copayment amount of Medicare eligible expenses under Medicare part B regardless of hospital confinement, subject to the Medicare part B deductible amount;

(4) 80 percent of the hospital and medical expenses and supplies incurred during travel outside the United States as a result of a medical emergency;

(5) coverage for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells as defined under federal regulations under Medicare parts A and B, unless replaced in accordance with federal regulations;

(6) 100 percent of the cost of immunizations and routine screening procedures for cancer screening including mammograms and pap smears; and

(7) 80 percent of coverage for all physician prescribed medically appropriate and necessary equipment and supplies used in the management and treatment of diabetes. Coverage must include persons with gestational, type I, or type II diabetes.

(b) Only the following optional benefit riders may be added to this plan:

(1) coverage for all of the Medicare part A inpatient hospital deductible amount;

(2) a minimum of 80 percent of eligible medical expenses and supplies not covered by Medicare part B, not to exceed any charge limitation established by the Medicare program or state law;

(3) coverage for all of the Medicare part B annual deductible;

(4) coverage for at least 50 percent, or the equivalent of 50 percent, of usual and customary prescription drug expenses;

(5) coverage for the following preventive health services:

(i) an annual clinical preventive medical history and physical examination that may include tests and services from clause (ii) and patient education to address preventive health care measures;

(ii) any one or a combination of the following preventive screening tests or preventive services, the frequency of which is considered medically appropriate:

(A) fecal occult blood test and/or digital rectal examination;

(B) dipstick urinalysis for hematuria, bacteriuria, and proteinuria;

(C) pure tone (air only) hearing screening test, administered or ordered by a physician;

(D) serum cholesterol screening every five years;

(E) thyroid function test;

(F) diabetes screening;

(iii) any other tests or preventive measures determined appropriate by the attending physician.

Reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service, as if Medicare were to cover the service as identified in American Medical Association current procedural terminology (AMA CPT) codes, to a maximum of $120 annually under this benefit. This benefit shall not include payment for a procedure covered by Medicare;

(6) coverage for services to provide short-term at-home assistance with activities of daily living for those recovering from an illness, injury, or surgery:

(i) For purposes of this benefit, the following definitions apply:

(A) "activities of daily living" include, but are not limited to, bathing, dressing, personal hygiene, transferring, eating, ambulating, assistance with drugs that are normally self-administered, and changing bandages or other dressings;

(B) "care provider" means a duly qualified or licensed home health aide/homemaker, personal care aid, or nurse provided through a licensed home health care agency or referred by a licensed referral agency or licensed nurses registry;

(C) "home" means a place used by the insured as a place of residence, provided that the place would qualify as a residence for home health care services covered by Medicare. A hospital or skilled nursing facility shall not be considered the insured's place of residence;

(D) "at-home recovery visit" means the period of a visit required to provide at-home recovery care, without limit on the duration of the visit, except each consecutive four hours in a 24-hour period of services provided by a care provider is one visit;

(ii) Coverage requirements and limitations:

(A) at-home recovery services provided must be primarily services that assist in activities of daily living;

(B) the insured's attending physician must certify that the specific type and frequency of at-home recovery services are necessary because of a condition for which a home care plan of treatment was approved by Medicare;

(C) coverage is limited to:

(I) no more than the number and type of at-home recovery visits certified as necessary by the insured's attending physician. The total number of at-home recovery visits shall not exceed the number of Medicare-approved home care visits under a Medicare-approved home care plan of treatment;

(II) the actual charges for each visit up to a maximum reimbursement of $40 per visit;

(III) $1,600 per calendar year;

(IV) seven visits in any one week;

(V) care furnished on a visiting basis in the insured's home;

(VI) services provided by a care provider as defined in this section;

(VII) at-home recovery visits while the insured is covered under the policy or certificate and not otherwise excluded;

(VIII) at-home recovery visits received during the period the insured is receiving Medicare-approved home care services or no more than eight weeks after the service date of the last Medicare-approved home health care visit;

(iii) Coverage is excluded for:

(A) home care visits paid for by Medicare or other government programs; and

(B) care provided by family members, unpaid volunteers, or providers who are not care providers;

(7) coverage for at least 50 percent, or the equivalent of 50 percent, of usual and customary prescription drug expenses to a maximum of $1,200 paid by the issuer annually under this benefit. An issuer of Medicare supplement insurance policies that elects to offer this benefit rider shall also make available coverage that contains the rider specified in clause (4).

HIST: 1989 c 258 s 6; 1990 c 403 s 5; 1990 c 612 s 5; 1991 c 129 s 2; 1992 c 554 art 1 s 5; 1993 c 330 s 5; 1997 c 225 art 2 s 4; 1998 c 293 s 1



Section 62A.317 Standards for claims payment.

62A.317 Standards for claims payment.

(a) An issuer shall comply with section 1882(c)(3) of the federal Social Security Act, as enacted by section 4081(b)(2)(C) of the Omnibus Budget Reconciliation Act of 1987 (OBRA), Public Law Number 100-203, by:

(1) accepting a notice from a Medicare carrier on duly assigned claims submitted by Medicare participating physicians and suppliers as a claim for benefits in place of any other claim form otherwise required and making a payment determination on the basis of the information contained in that notice;

(2) notifying the Medicare participating physician or supplier and the beneficiary of the payment determination;

(3) paying the Medicare participating physician or supplier directly;

(4) furnishing, at the time of enrollment, each enrollee with a card listing the policy or certificate name, number, and a central mailing address to which notices from a Medicare carrier may be sent;

(5) paying user fees for claim notices that are transmitted electronically or otherwise; and

(6) providing to the secretary of health and human services, at least annually, a central mailing address to which all claims may be sent by Medicare carriers.

(b) Compliance with the requirements in paragraph (a) shall be certified on the Medicare supplement insurance experience reporting form.

HIST: 1992 c 554 art 1 s 6



Section 62A.318 Medicare select policies and certificates.

62A.318 Medicare select policies and certificates.

(a) This section applies to Medicare select policies and certificates, as defined in this section, including those issued by health maintenance organizations. No policy or certificate may be advertised as a Medicare select policy or certificate unless it meets the requirements of this section.

(b) For the purposes of this section:

(1) "complaint" means any dissatisfaction expressed by an individual concerning a Medicare select issuer or its network providers;

(2) "grievance" means dissatisfaction expressed in writing by an individual insured under a Medicare select policy or certificate with the administration, claims practices, or provision of services concerning a Medicare select issuer or its network providers;

(3) "Medicare select issuer" means an issuer offering, or seeking to offer, a Medicare select policy or certificate;

(4) "Medicare select policy" or "Medicare select certificate" means a Medicare supplement policy or certificate that contains restricted network provisions;

(5) "network provider" means a provider of health care, or a group of providers of health care, that has entered into a written agreement with the issuer to provide benefits insured under a Medicare select policy or certificate;

(6) "restricted network provision" means a provision that conditions the payment of benefits, in whole or in part, on the use of network providers; and

(7) "service area" means the geographic area approved by the commissioner within which an issuer is authorized to offer a Medicare select policy or certificate.

(c) The commissioner may authorize an issuer to offer a Medicare select policy or certificate pursuant to this section and section 4358 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law Number 101-508, if the commissioner finds that the issuer has satisfied all of the requirements of Minnesota Statutes.

(d) A Medicare select issuer shall not issue a Medicare select policy or certificate in this state until its plan of operation has been approved by the commissioner.

(e) A Medicare select issuer shall file a proposed plan of operation with the commissioner, in a format prescribed by the commissioner. The plan of operation shall contain at least the following information:

(1) evidence that all covered services that are subject to restricted network provisions are available and accessible through network providers, including a demonstration that:

(i) the services can be provided by network providers with reasonable promptness with respect to geographic location, hours of operation, and after-hour care. The hours of operation and availability of after-hour care shall reflect usual practice in the local area. Geographic availability shall reflect the usual travel times within the community;

(ii) the number of network providers in the service area is sufficient, with respect to current and expected policyholders, either:

(A) to deliver adequately all services that are subject to a restricted network provision; or

(B) to make appropriate referrals;

(iii) there are written agreements with network providers describing specific responsibilities;

(iv) emergency care is available 24 hours per day and seven days per week; and

(v) in the case of covered services that are subject to a restricted network provision and are provided on a prepaid basis, there are written agreements with network providers prohibiting the providers from billing or otherwise seeking reimbursement from or recourse against an individual insured under a Medicare select policy or certificate. This section does not apply to supplemental charges or coinsurance amounts as stated in the Medicare select policy or certificate;

(2) a statement or map providing a clear description of the service area;

(3) a description of the grievance procedure to be used;

(4) a description of the quality assurance program, including:

(i) the formal organizational structure;

(ii) the written criteria for selection, retention, and removal of network providers; and

(iii) the procedures for evaluating quality of care provided by network providers, and the process to initiate corrective action when warranted;

(5) a list and description, by specialty, of the network providers;

(6) copies of the written information proposed to be used by the issuer to comply with paragraph (i); and

(7) any other information requested by the commissioner.

(f) A Medicare select issuer shall file proposed changes to the plan of operation, except for changes to the list of network providers, with the commissioner before implementing the changes. The changes shall be considered approved by the commissioner after 30 days unless specifically disapproved.

An updated list of network providers shall be filed with the commissioner at least quarterly.

(g) A Medicare select policy or certificate shall not restrict payment for covered services provided by nonnetwork providers if:

(1) the services are for symptoms requiring emergency care or are immediately required for an unforeseen illness, injury, or condition; and

(2) it is not reasonable to obtain the services through a network provider.

(h) A Medicare select policy or certificate shall provide payment for full coverage under the policy or certificate for covered services that are not available through network providers.

(i) A Medicare select issuer shall make full and fair disclosure in writing of the provisions, restrictions, and limitations of the Medicare select policy or certificate to each applicant. This disclosure must include at least the following:

(1) an outline of coverage sufficient to permit the applicant to compare the coverage and premiums of the Medicare select policy or certificate with:

(i) other Medicare supplement policies or certificates offered by the issuer; and

(ii) other Medicare select policies or certificates;

(2) a description, including address, phone number, and hours of operation, of the network providers, including primary care physicians, specialty physicians, hospitals, and other providers;

(3) a description of the restricted network provisions, including payments for coinsurance and deductibles when providers other than network providers are used;

(4) a description of coverage for emergency and urgently needed care and other out-of-service area coverage;

(5) a description of limitations on referrals to restricted network providers and to other providers;

(6) a description of the policyholder's rights to purchase any other Medicare supplement policy or certificate otherwise offered by the issuer; and

(7) a description of the Medicare select issuer's quality assurance program and grievance procedure.

(j) Before the sale of a Medicare select policy or certificate, a Medicare select issuer shall obtain from the applicant a signed and dated form stating that the applicant has received the information provided pursuant to paragraph (i) and that the applicant understands the restrictions of the Medicare select policy or certificate.

(k) A Medicare select issuer shall have and use procedures for hearing complaints and resolving written grievances from the subscribers. The procedures shall be aimed at mutual agreement for settlement and may include arbitration procedures.

(1) The grievance procedure must be described in the policy and certificates and in the outline of coverage.

(2) At the time the policy or certificate is issued, the issuer shall provide detailed information to the policyholder describing how a grievance may be registered with the issuer.

(3) Grievances must be considered in a timely manner and must be transmitted to appropriate decision makers who have authority to fully investigate the issue and take corrective action.

(4) If a grievance is found to be valid, corrective action must be taken promptly.

(5) All concerned parties must be notified about the results of a grievance.

(6) The issuer shall report no later than March 31 of each year to the commissioner regarding the grievance procedure. The report shall be in a format prescribed by the commissioner and shall contain the number of grievances filed in the past year and a summary of the subject, nature, and resolution of the grievances.

(l) At the time of initial purchase, a Medicare select issuer shall make available to each applicant for a Medicare select policy or certificate the opportunity to purchase a Medicare supplement policy or certificate otherwise offered by the issuer.

(m)(1) At the request of an individual insured under a Medicare select policy or certificate, a Medicare select issuer shall make available to the individual insured the opportunity to purchase a Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies or certificates available without requiring evidence of insurability after the Medicare supplement policy or certificate has been in force for six months. If the issuer does not have available for sale a policy or certificate without restrictive network provisions, the issuer shall provide enrollment information for the Minnesota comprehensive health association Medicare supplement plans.

(2) For the purposes of this paragraph, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare select policy or certificate being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare part A deductible, coverage for prescription drugs, coverage for at-home recovery services, or coverage for part B excess charges.

(n) Medicare select policies and certificates shall provide for continuation of coverage if the secretary of health and human services determines that Medicare select policies and certificates issued pursuant to this section should be discontinued due to either the failure of the Medicare select program to be reauthorized under law or its substantial amendment.

(1) Each Medicare select issuer shall make available to each individual insured under a Medicare select policy or certificate the opportunity to purchase a Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies and certificates available without requiring evidence of insurability.

(2) For the purposes of this paragraph, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare select policy or certificate being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare part A deductible, coverage for prescription drugs, coverage for at-home recovery services, or coverage for part B excess charges.

(o) A Medicare select issuer shall comply with reasonable requests for data made by state or federal agencies, including the United States Department of Health and Human Services, for the purpose of evaluating the Medicare select program.

(p) Medicare select policies and certificates under this section shall be regulated and approved by the department of commerce.

(q) Medicare select policies and certificates must be either a basic plan or an extended basic plan. Before a Medicare select policy or certificate is sold or issued in this state, the applicant must be provided with an explanation of coverage for both a Medicare select basic and a Medicare select extended basic policy or certificate and must be provided with the opportunity of purchasing either a Medicare select basic or a Medicare select extended basic policy. The basic plan may also include any of the optional benefit riders authorized by section 62A.316. Preventive care provided by Medicare select policies or certificates must be provided as set forth in section 62A.315 or 62A.316, except that the benefits are as defined in chapter 62D.

(r) Expired

HIST: 1992 c 554 art 2 s 1; 1993 c 330 s 6; 1996 c 446 art 1 s 33



Section 62A.319 Reporting of multiple policies.

62A.319 Reporting of multiple policies.

Subdivision 1. Annual report. On or before March 1 of each year, an issuer shall report the following information for every individual resident of this state for which the issuer has in force more than one Medicare supplement policy or certificate:

(1) the policy and certificate number; and

(2) the date of issuance.

Subd. 2. NAIC report forms. The items in subdivision 1 must be grouped by individual policyholder and be on the National Association of Insurance Commissioners Reporting Medicare Supplement Policies form.

HIST: 1992 c 554 art 1 s 7



Section 62A.32 Repealed, 1989 c 258 s 14

62A.32 Repealed, 1989 c 258 s 14



Section 62A.33 Repealed, 1989 c 258 s 14

62A.33 Repealed, 1989 c 258 s 14



Section 62A.34 Repealed, 1989 c 258 s 14

62A.34 Repealed, 1989 c 258 s 14



Section 62A.35 Repealed, 1989 c 258 s 14

62A.35 Repealed, 1989 c 258 s 14



Section 62A.36 Loss ratio standards.

62A.36 Loss ratio standards.

Subdivision 1. Loss ratio standards. (a) For purposes of this section, "Medicare supplement policy or certificate" has the meaning given in section 62A.31, subdivision 3, but also includes a policy, contract, or certificate issued under a contract under section 1833 or 1876 of the federal Social Security Act, United States Code, title 42, section 1395 et seq. A Medicare supplement policy form or certificate form shall not be delivered or issued for delivery unless the policy form or certificate form can be expected, as estimated for the entire period for which rates are computed to provide coverage, to return to policyholders and certificate holders in the form of aggregate benefits, not including anticipated refunds or credits, provided under the policy form or certificate form:

(1) at least 75 percent of the aggregate amount of premiums earned in the case of group policies, and

(2) at least 65 percent of the aggregate amount of premiums earned in the case of individual policies, calculated on the basis of incurred claims experience or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis and earned premiums for the period and according to accepted actuarial principles and practices. An insurer shall demonstrate that the third year loss ratio is greater than or equal to the applicable percentage.

All filings of rates and rating schedules shall demonstrate that expected claims in relation to premiums comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards, and aggregate loss ratio from inception of the policy or certificate shall equal or exceed the appropriate loss ratio standards.

An application form for a Medicare supplement policy or certificate, as defined in this section, must prominently disclose the anticipated loss ratio and explain what it means.

(b) An issuer shall collect and file with the commissioner by May 31 of each year the data contained in the National Association of Insurance Commissioners Medicare Supplement Refund Calculating form, for each type of Medicare supplement benefit plan.

If, on the basis of the experience as reported, the benchmark ratio since inception (ratio 1) exceeds the adjusted experience ratio since inception (ratio 3), then a refund or credit calculation is required. The refund calculation must be done on a statewide basis for each type in a standard Medicare supplement benefit plan. For purposes of the refund or credit calculation, experience on policies issued within the reporting year shall be excluded.

A refund or credit shall be made only when the benchmark loss ratio exceeds the adjusted experience loss ratio and the amount to be refunded or credited exceeds a de minimis level. The refund shall include interest from the end of the calendar year to the date of the refund or credit at a rate specified by the secretary of health and human services, but in no event shall it be less than the average rate of interest for 13-week treasury bills. A refund or credit against premiums due shall be made by September 30 following the experience year on which the refund or credit is based.

(c) An issuer of Medicare supplement policies and certificates in this state shall file annually its rates, rating schedule, and supporting documentation including ratios of incurred losses to earned premiums by policy or certificate duration for approval by the commissioner according to the filing requirements and procedures prescribed by the commissioner. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which rates are computed. The demonstration shall exclude active life reserves. An expected third-year loss ratio which is greater than or equal to the applicable percentage shall be demonstrated for policies or certificates in force less than three years.

As soon as practicable, but before the effective date of enhancements in Medicare benefits, every issuer of Medicare supplement policies or certificates in this state shall file with the commissioner, in accordance with the applicable filing procedures of this state:

(1) a premium adjustment that is necessary to produce an expected loss ratio under the policy or certificate that will conform with minimum loss ratio standards for Medicare supplement policies or certificates. No premium adjustment that would modify the loss ratio experience under the policy or certificate other than the adjustments described herein shall be made with respect to a policy or certificate at any time other than on its renewal date or anniversary date;

(2) if an issuer fails to make premium adjustments acceptable to the commissioner, the commissioner may order premium adjustments, refunds, or premium credits considered necessary to achieve the loss ratio required by this section;

(3) any appropriate riders, endorsements, or policy or certificate forms needed to accomplish the Medicare supplement insurance policy or certificate modifications necessary to eliminate benefit duplications with Medicare. The riders, endorsements, or policy or certificate forms shall provide a clear description of the Medicare supplement benefits provided by the policy or certificate.

(d) The commissioner may conduct a public hearing to gather information concerning a request by an issuer for an increase in a rate for a policy form or certificate form if the experience of the form for the previous reporting period is not in compliance with the applicable loss ratio standard. The determination of compliance is made without consideration of a refund or credit for the reporting period. Public notice of the hearing shall be furnished in a manner considered appropriate by the commissioner.

(e) An issuer shall not use or change premium rates for a Medicare supplement policy or certificate unless the rates, rating schedule, and supporting documentation have been filed with, and approved by, the commissioner according to the filing requirements and procedures prescribed by the commissioner.

Subd. 1a. Supplement to annual statements. Each insurer that has Medicare supplement policies in force in this state shall, as a supplement to the annual statement required by section 60A.13, submit, in a form prescribed by the commissioner, data showing its incurred claims experience, its earned premiums, and the aggregate amount of premiums collected and losses incurred for each Medicare policy form in force. If the data submitted does not confirm that the insurer has satisfied the loss ratio requirements of this section, the commissioner shall notify the insurer in writing of the deficiency. The insurer shall have 30 days from the date of the commissioner's notice to file amended rates that comply with this section. If the insurer fails to file amended rates within the prescribed time, the commissioner shall order that the insurer's filed rates for the nonconforming policy be reduced to an amount that would have resulted in a loss ratio that complied with this section had it been in effect for the reporting period of the supplement. The insurer's failure to file amended rates within the specified time or the issuance of the commissioner's order amending the rates does not preclude the insurer from filing an amendment of its rates at a later time. The commissioner shall annually make the submitted data as to premiums and loss ratios for the preceding three years available to the public at a cost not to exceed the cost of copying. The commissioner shall also provide the public with copies of the policies to which the loss ratios and premiums apply. The data must be compiled in a form useful for consumers who wish to compare premium charges and loss ratios.

Subd. 1b. Penalties. Each sale of a policy that does not comply with the loss ratio requirements of this section is an unfair or deceptive act or practice in the business of insurance and is subject to the penalties in sections 72A.17 to 72A.32.

Subd. 2. Solicitations by mail or media advertisement. For purposes of this section, Medicare supplement policies issued as a result of solicitations of individuals through the mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

HIST: 1981 c 318 s 6; 1990 c 403 s 6-8; 1991 c 129 s 3; 1992 c 554 art 1 s 8; 1993 c 330 s 7; 1994 c 625 art 10 s 7



Section 62A.37 Government seals and emblems prohibited.

62A.37 Government seals and emblems prohibited.

Subdivision 1. No graphic seal or emblem shall be displayed on any policy or promotional literature to indicate or give the impression that there is any connection, certification, approval or endorsement from medicare or any governmental body of this state or any agency thereof or of the United States of America or any agency thereof.

Subd. 2. Any false statement or representation printed on the policy or on promotional literature that indicates the policy has a connection with, is certified by, or has the approval or endorsement of any agency of this state or of the United States of America shall be unlawful.

HIST: 1981 c 318 s 7



Section 62A.38 Notice of free examination.

62A.38 Notice of free examination.

Medicare supplement policies or certificates, other than those issued pursuant to direct response solicitation, shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded in full if, after examination of the policy or certificate, the insured person is not satisfied for any reason. Medicare supplement policies or certificates, issued pursuant to a direct response solicitation to persons eligible for medicare by reason of age, shall have a notice prominently printed on the first page or attached thereto stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded within ten days after receipt of the returned policy or certificate to the insurer if, after examination, the insured person is not satisfied for any reason.

HIST: 1981 c 318 s 8; 1992 c 554 art 1 s 9



Section 62A.39 Disclosure.

62A.39 Disclosure.

No individual Medicare supplement plan shall be delivered or issued in this state and no certificate shall be delivered under a group Medicare supplement plan delivered or issued in this state unless the plan is shown on the cover page and an outline containing at least the following information in no less than 12-point type is delivered to the applicant at the time the application is made:

(a) A description of the principal benefits and coverage provided in the policy;

(b) A statement of the exceptions, reductions, and limitations contained in the policy including the following language, as applicable, in bold print: "THIS POLICY DOES NOT COVER ALL MEDICAL EXPENSES BEYOND THOSE COVERED BY MEDICARE. THIS POLICY DOES NOT COVER ALL SKILLED NURSING HOME CARE EXPENSES AND DOES NOT COVER CUSTODIAL OR RESIDENTIAL NURSING CARE. READ YOUR POLICY CAREFULLY TO DETERMINE WHICH NURSING HOME FACILITIES AND EXPENSES ARE COVERED BY YOUR POLICY.";

(c) A statement of the renewal provisions including any reservations by the insurer of a right to change premiums. The premium and manner of payment shall be stated for all plans that are offered to the prospective applicant. All possible premiums for the prospective applicant shall be illustrated;

(d) Read your policy or certificate very carefully. A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions. Additionally, it does not give all the details of Medicare coverage. Contact your local Social Security office or consult the Medicare handbook for more details;

(e) A statement of the policy's loss ratio as follows: "This policy provides an anticipated loss ratio of (..%). This means that, on the average, policyholders may expect that ($....) of every $100.00 in premium will be returned as benefits to policyholders over the life of the contract.";

(f) When the outline of coverage is provided at the time of application and the Medicare supplement policy or certificate is issued on a basis that would require revision of the outline, a substitute outline of coverage properly describing the policy or certificate shall accompany the policy or certificate when it is delivered and contain the following statement, in no less than 12-point type, immediately above the company name:

"NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application, and the coverage originally applied for has not been issued.";

(g) Right to return policy or certificate. "If you find that you are not satisfied with your policy or certificate for any reason, you may return it to (insert issuer's address). If you send the policy or certificate back to us within 30 days after you receive it, we will treat the policy or certificate as if it had never been issued and return all of your payments within ten days.";

(h) Policy or certificate replacement. "If you are replacing another health insurance policy or certificate, do NOT cancel it until you have actually received your new policy or certificate and are sure you want to keep it.";

(i) Notice. "This policy or certificate may not fully cover all of your medical costs."

A. (for agents:)

"Neither (insert company's name) nor its agents are connected with Medicare."

B. (for direct response:)

"(insert company's name) is not connected with Medicare."

(j) Notice regarding policies or certificates which are not Medicare supplement policies.

Any accident and sickness insurance policy or certificate, other than a Medicare supplement policy, or a policy or certificate issued pursuant to a contract under the federal Social Security Act, section 1833 or 1876 (United States Code, title 42, section 1395, et seq.), disability income policy; or other policy, issued for delivery in this state to persons eligible for Medicare shall notify insureds under the policy that the policy is not a Medicare supplement policy or certificate. The notice shall either be printed or attached to the first page of the outline of coverage delivered to insureds under the policy, or if no outline of coverage is delivered, to the first page of the policy or certificate delivered to insureds. The notice shall be in no less than 12-point type and shall contain the following language:

"THIS (POLICY OR CERTIFICATE) IS NOT A MEDICARE SUPPLEMENT (POLICY OR CONTRACT). If you are eligible for Medicare, review the "Guide to Health Insurance for People with Medicare" available from the company."

(k) Complete answers are very important. "When you fill out the application for the new policy or certificate, be sure to answer truthfully and completely all questions about your medical and health history. The company may cancel your policy or certificate and refuse to pay any claims if you leave out or falsify important medical information." If the policy or certificate is guaranteed issue, this paragraph need not appear.

"Review the application carefully before you sign it. Be certain that all information has been properly recorded."

Include for each plan, prominently identified in the cover page, a chart showing the services, Medicare payments, plan payments, and insured payments for each plan, using the same language, in the same order, using uniform layout and format.

The outline of coverage provided to applicants pursuant to this section consists of four parts: a cover page, premium information, disclosure pages, and charts displaying the features of each benefit plan offered by the insurer.

HIST: 1981 c 318 s 9; 1983 c 263 s 11; 1992 c 554 art 1 s 10; 1993 c 330 s 8; 1996 c 446 art 1 s 34



Section 62A.40 Replacement regulated.

62A.40 Replacement regulated.

No insurer or agent shall replace a medicare supplement plan with another Medicare supplement plan of the same category unless there is a substantial difference in cost favorable to the policyholder, or the insured has previously demonstrated a dissatisfaction with the service presently being received from the current insurer. An insurer or agent may replace a Medicare supplement plan with a less comprehensive plan only if the prospective insured signs an acknowledgment that it is understood that the prospective insured will receive less benefits under the new policy than under the policy presently in force.

HIST: 1981 c 318 s 10; 1986 c 444



Section 62A.41 Penalties.

62A.41 Penalties.

Subdivision 1. Generally. Any insurer, general agent, agent, or other person who knowingly or willfully, either directly or indirectly, makes or causes to be made or induces or seeks to induce the making of any false statement or representation of a material fact with respect to compliance of any policy with the standards and requirements set forth in this section; falsely assumes or pretends to be acting, or misrepresents in any way, including a violation of section 62A.37, that the person is acting, under the authority or in association with Medicare, or any federal agency, for the purpose of selling or attempting to sell insurance, or in such pretended character demands, or obtains money, paper, documents, or anything of value; or knowingly sells a health insurance policy to an individual entitled to benefits under part A or part B of Medicare with the knowledge that such policy substantially duplicates health benefits to which such individual is otherwise entitled under a requirement of state or federal law other than under Medicare shall be guilty of a felony and subject to a civil penalty of not more than $5,000 per violation, and the commissioner may revoke or suspend the license of any company, association, society, other insurer, or agent thereof.

Subd. 2. Sales of replacement policies. An insurer or general agent, agent, manager's general agent, or other representative, who knowingly or willfully violates section 62A.40 is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

Subd. 3. Sales of duplicate policies. An agent who knowingly or willfully violates section 62A.43, subdivision 1, is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

Subd. 4. Unlicensed sales. Notwithstanding section 60K.32, a person who acts or assumes to act as an insurance producer without a valid license for the purpose of selling or attempting to sell Medicare supplement insurance, and the person who aids or abets the actor, is guilty of a felony and is subject to a civil penalty of not more than $5,000 per violation.

HIST: 1981 c 318 s 11; 1986 c 444; 1989 c 258 s 7; 1992 c 564 art 3 s 21; 2001 c 117 art 2 s 7

* NOTE: The amendment to subdivision 4 by Laws 2001, chapter *117, article 2, section 7, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 62A.42 Rulemaking authority.

62A.42 Rulemaking authority.

To carry out the purposes of sections 62A.31 to 62A.44, the commissioner may promulgate rules pursuant to chapter 14. These rules may:

(a) prescribe additional disclosure requirements for Medicare supplement plans, designed to adequately inform the prospective insured of the need and extent of coverage offered;

(b) prescribe uniform policy forms in order to give the insurance purchaser a reasonable opportunity to compare the cost of insuring with various insurers and may prescribe reasonable measures as necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations; and

(c) establish other reasonable standards to further the purpose of sections 62A.31 to 62A.44.

HIST: 1981 c 318 s 12; 1982 c 424 s 130; 1983 c 263 s 12; 1992 c 554 art 1 s 11



Section 62A.421 Demonstration projects.

62A.421 Demonstration projects.

Subdivision 1. Establishment. The commissioner may establish demonstration projects to allow an issuer of Medicare supplement policies to extend coverage to individuals enrolled in part A or part B, or both, of the Medicare program, Title XVIII of the Social Security Act, United States Code, title 42, section 1395, et seq. For purposes of this section, the commissioner may waive compliance with the benefits described in sections 62A.315 and 62A.316 and other applicable statutes and rules if there is reasonable evidence that the statutes or rules prohibit the operation of the demonstration project, but may not waive the six-month guaranteed issue provision. The commissioner shall provide for public comment before any statute or rule is waived.

Subd. 2. Benefits. A demonstration project must provide health benefits equal to or exceeding the level of benefits provided in Title XVIII of the Social Security Act and an out-of-hospital prescription drug benefit. The out-of-hospital prescription drug benefit may be waived by the commissioner if the issuer presents evidence satisfactory to the commissioner that the inclusion of the benefit would restrict the operation of the demonstration project.

Subd. 3. Application. An issuer electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(1) a statement identifying the population that the project is designed to serve;

(2) a description of the proposed project including a statement projecting a schedule of costs and benefits for the policyholder;

(3) reference to the sections of Minnesota Statutes and department of commerce rules for which waiver is requested;

(4) evidence that application of the requirements of applicable Minnesota Statutes and department of commerce rules would, unless waived, prohibit the operation of the demonstration project;

(5) an estimate of the number of years needed to adequately demonstrate the project's effects; and

(6) other information the commissioner may reasonably require.

Subd. 4. Timeline. The commissioner shall approve, deny, or refer back to the issuer for modification, the application for a demonstration project within 60 days of the receipt of a complete application.

Subd. 5. Period specified. The commissioner may approve an application for a demonstration project for a period of six years, with an option to renew.

Subd. 6. Annual report. Each issuer for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report. The report shall be on a form developed by the commissioner and shall be separate from the annual report.

Subd. 7. Rescission of approval. The commissioner may rescind approval of a demonstration project if the commissioner makes any of the findings listed in section 60A.052 or 62D.15, subdivision 1, with respect to the project for which it has not been granted a specific exemption, or if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

HIST: 2001 c 215 s 16



Section 62A.43 Limitations on sales.

62A.43 Limitations on sales.

Subdivision 1. Duplicate coverage prohibited. No agent shall sell a Medicare supplement plan, as defined in section 62A.31, to a person who currently has one plan in effect; however, an agent may sell a replacement plan in accordance with section 62A.40, provided that the second plan is not made effective any sooner than necessary to provide continuous benefits for preexisting conditions. Every application for Medicare supplement insurance shall require a written statement signed by the applicant listing all health and accident insurance maintained by the applicant as of the date the application is taken and stating whether the applicant is entitled to any medical assistance. The written statement must be accompanied by a written acknowledgment, signed by the seller of the policy, of the request for and receipt of the statement.

Subd. 2. Refunds. Notwithstanding the provisions of section 62A.38, an insurer which issues a Medicare supplement plan to any person who has one plan then in effect, except as permitted in subdivision 1, shall, at the request of the insured, either refund the premiums or pay any claims on the policy, whichever is greater. Any refund of premium pursuant to this section or section 62A.38 shall be sent by the insurer directly to the insured within 15 days of the request by the insured.

Subd. 3. Action by commissioner. If the commissioner determines after an investigation that an insurer has issued a Medicare supplement plan to a person who already has one plan, except as permitted in subdivision 1, the commissioner shall notify the insurer in writing of the determination. If the insurer thereafter fails to take reasonable action to prevent overselling, the commissioner may, in the manner prescribed in chapter 14, revoke or suspend the insurer's authority to sell accident and health insurance in this state or impose a civil penalty not to exceed $10,000, or both.

Subd. 4. Other policies not prohibited. The prohibition in this section or the requirements of section 62A.31, subdivision 1, against the sale of duplicate Medicare supplement coverage do not preclude the sale of a health insurance policy or certificate if it will pay benefits without regard to other health coverage and if prospective purchasers are provided, on or together with the application for the policy or certificate, the appropriate disclosure statement for health insurance policies sold to Medicare beneficiaries that duplicate Medicare as prescribed by the National Association of Insurance Commissioners. Notwithstanding this provision, if the commissioner determines that the coverage being sold is in fact Medicare supplement insurance, the commissioner shall notify the insurer in writing of the determination. If the insurer does not thereafter comply with sections 62A.31 to 62A.44, the commissioner may, pursuant to chapter 14, revoke or suspend the insurer's authority to sell accident and health insurance in this state or impose a civil penalty not to exceed $10,000, or both.

HIST: 1983 c 263 s 13; 1986 c 444; 1987 c 337 s 56,57; 1991 c 129 s 4; 1994 c 485 s 31; 1999 c 90 s 4



Section 62A.436 Commissions.

62A.436 Commissions.

The commission, sales allowance, service fee, or compensation to an agent for the sale of a Medicare supplement plan must be the same for each of the first four years of the policy.

In no event may the rate of commission, sales allowance, service fee, or compensation for the sale of a basic Medicare supplement plan exceed that which applies to the sale of an extended basic Medicare supplement plan.

For purposes of this section, "compensation" includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate, including but not limited to bonuses, gifts, prizes, awards, and finder's fees.

This section also applies to sales of replacement policies.

HIST: 1989 c 258 s 8; 1992 c 554 art 1 s 12; 1993 c 330 s 9



Section 62A.44 Applications.

62A.44 Applications.

Subdivision 1. Applicant copy. No individual Medicare supplement plan shall be issued or delivered in this state unless a signed and completed copy of the application for insurance is left with the applicant at the time application is made.

Subd. 2. Questions. (a) Application forms shall include the following questions designed to elicit information as to whether, as of the date of the application, the applicant has another Medicare supplement or other health insurance policy or certificate in force or whether a Medicare supplement policy or certificate is intended to replace any other accident and sickness policy or certificate presently in force. A supplementary application or other form to be signed by the applicant and agent containing the questions and statements may be used.

"(1) You do not need more than one Medicare supplement policy or certificate.

(2) If you purchase this policy, you may want to evaluate your existing health coverage and decide if you need multiple coverages.

(3) You may be eligible for benefits under Medicaid and may not need a Medicare supplement policy or certificate.

(4) The benefits and premiums under your Medicare supplement policy or certificate can be suspended, if requested, during your entitlement to benefits under Medicaid for 24 months. You must request this suspension within 90 days of becoming eligible for Medicaid. If you are no longer entitled to Medicaid, your policy or certificate will be reinstated if requested within 90 days of losing Medicaid eligibility.

(5) Counseling services may be available in Minnesota to provide advice concerning medical assistance through state Medicaid, Qualified Medicare Beneficiaries (QMBs), and Specified Low-Income Medicare Beneficiaries (SLMBs).

To the best of your knowledge:

(1) Do you have another Medicare supplement policy or certificate in force?

(a) If so, with which company?

(b) If so, do you intend to replace your current Medicare supplement policy with this policy or certificate?

(2) Do you have any other health insurance policies that provide benefits which this Medicare supplement policy or certificate would duplicate?

(a) If so, please name the company.

(b) What kind of policy?

(3) Are you covered for medical assistance through the state Medicaid program? If so, which of the following programs provides coverage for you?

(a.) Specified Low-Income Medicare Beneficiary (SLMB),

(b.) Qualified Medicare Beneficiary (QMB), or

(c.) full Medicaid Beneficiary?"

(b) Agents shall list any other health insurance policies they have sold to the applicant.

(1) List policies sold that are still in force.

(2) List policies sold in the past five years that are no longer in force.

(c) In the case of a direct response issuer, a copy of the application or supplemental form, signed by the applicant, and acknowledged by the insurer, shall be returned to the applicant by the insurer on delivery of the policy or certificate.

(d) Upon determining that a sale will involve replacement of Medicare supplement coverage, any issuer, other than a direct response issuer, or its agent, shall furnish the applicant, before issuance or delivery of the Medicare supplement policy or certificate, a notice regarding replacement of Medicare supplement coverage. One copy of the notice signed by the applicant and the agent, except where the coverage is sold without an agent, shall be provided to the applicant and an additional signed copy shall be retained by the issuer. A direct response issuer shall deliver to the applicant at the time of the issuance of the policy or certificate the notice regarding replacement of Medicare supplement coverage.

(e) The notice required by paragraph (d) for an issuer shall be provided in substantially the following form in no less than 12-point type:

"NOTICE TO APPLICANT REGARDING REPLACEMENT

OF MEDICARE SUPPLEMENT INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to terminate existing Medicare supplement insurance and replace it with a policy or certificate to be issued by (Company Name) Insurance Company. Your new policy or certificate will provide 30 days within which you may decide without cost whether you desire to keep the policy or certificate.

You should review this new coverage carefully. Compare it with all accident and sickness coverage you now have. If, after due consideration, you find that purchase of this Medicare supplement coverage is a wise decision you should terminate your present Medicare supplement policy. You should evaluate the need for other accident and sickness coverage you have that may duplicate this policy.

STATEMENT TO APPLICANT BY ISSUER, AGENT, (BROKER OR OTHER REPRESENTATIVE): I have reviewed your current medical or health insurance coverage. To the best of my knowledge this Medicare supplement policy will not duplicate your existing Medicare supplement policy because you intend to terminate the existing Medicare supplement policy. The replacement policy or certificate is being purchased for the following reason(s) (check one):

______ Additional benefits

______ No change in benefits, but lower premiums

______ Fewer benefits and lower premiums

______ Other (please specify) ____________________________________________________________ ____________________________________________________________ ____________________________________________________________

(1) Health conditions which you may presently have (preexisting conditions) may not be immediately or fully covered under the new policy or certificate. This could result in denial or delay of a claim for benefits under the new policy or certificate, whereas a similar claim might have been payable under your present policy or certificate.

(2) State law provides that your replacement policy or certificate may not contain new preexisting conditions, waiting periods, elimination periods, or probationary periods. The insurer will waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new policy (or coverage) for similar benefits to the extent the time was spent (depleted) under the original policy or certificate.

(3) If you still wish to terminate your present policy or certificate and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical and health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your policy or certificate had never been in force. After the application has been completed and before you sign it, review it carefully to be certain that all information has been properly recorded. (If the policy or certificate is guaranteed issue, this paragraph need not appear.)

Do not cancel your present policy or certificate until you have received your new policy or certificate and you are sure that you want to keep it.

_____________________________________________________

(Signature of Agent, Broker, or Other Representative)*

_____________________________________________________

(Typed Name and Address of Issuer, Agent, or Broker)

_____________________

(Date)

__________________________________

(Applicant's Signature)

_____________________

(Date)

*Signature not required for direct response sales."

(f) Paragraph (e), clauses (1) and (2), of the replacement notice (applicable to preexisting conditions) may be deleted by an issuer if the replacement does not involve application of a new preexisting condition limitation.

HIST: 1983 c 263 s 14; 1992 c 554 art 1 s 13; 1993 c 13 art 1 s 18; 1993 c 330 s 10; 1996 c 446 art 1 s 35



Section 62A.45 Renumbered 62A.3093

62A.45 Renumbered 62A.3093



Section 62A.46 Definitions.

62A.46 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 62A.46 to 62A.56.

Subd. 2. Long-term care policy. "Long-term care policy" means an individual or group policy, certificate, subscriber contract, or other evidence of coverage that provides benefits for prescribed long-term care, including nursing facility services or home care services, or both nursing facility services and home care services, pursuant to the requirements of sections 62A.46 to 62A.56.

Sections 62A.46, 62A.48, and 62A.52 to 62A.56 do not apply to a long-term care policy issued to (a) an employer or employers or to the trustee of a fund established by an employer where only employees or retirees, and dependents of employees or retirees, are eligible for coverage or (b) to a labor union or similar employee organization. The associations exempted from the requirements of sections 62A.31 to 62A.44 under 62A.31, subdivision 1, clause (c) shall not be subject to the provisions of sections 62A.46 to 62A.56 until July 1, 1988.

Subd. 3. Nursing facility. "Nursing facility" means (1) a facility that is licensed as a nursing home under chapter 144A; (2) a facility that is both licensed as a boarding care home under sections 144.50 to 144.56 and certified as an intermediate care facility for purposes of the medical assistance program; and (3) in states other than Minnesota, a facility that meets licensing and certification standards comparable to those that apply to the facilities described in clauses (1) and (2).

Subd. 4. Home care services. "Home care services" means one or more of the following prescribed services for the long-term care and treatment of an insured that are provided by a home health agency in a noninstitutional setting according to a written diagnosis or assessment and plan of care:

(1) nursing and related personal care services under the direction of a registered nurse, including the services of a home health aide;

(2) physical therapy;

(3) speech therapy;

(4) respiratory therapy;

(5) occupational therapy;

(6) nutritional services provided by a licensed dietitian;

(7) homemaker services, meal preparation, and similar nonmedical services;

(8) medical social services; and

(9) other similar medical services and health-related support services.

Subd. 5. Prescribed long-term care. "Prescribed long-term care" means a service, type of care, or procedure that could not be omitted without adversely affecting the patient's illness or condition and is specified in a plan of care prepared by either: (1) a physician and a registered nurse and is appropriate and consistent with the diagnosis; or (2) a registered nurse or licensed social worker based on an assessment of the insured's ability to perform the activities of daily living and to perform basic cognitive functions appropriately.

Subd. 6. Qualified insurer. "Qualified insurer" means an entity licensed under chapter 62A or 62C.

Subd. 7. Physician. "Physician" means a medical practitioner licensed or holding a temporary permit under sections 147.02, 147.03, 147.031, 147.037, or holding a residency permit under section 147.0391.

Subd. 8. Plan of care. "Plan of care" means a written document prepared and signed by either: (1) a physician and registered nurse that specifies medically prescribed long-term care services or treatment that are consistent with the diagnosis; or (2) by a registered nurse or licensed social worker that specifies prescribed long-term care services or treatment that are consistent with an assessment of the insured's ability to perform the activities of daily living and to perform basic cognitive functions appropriately. The plan of care must be prepared in accordance with accepted standards of practice and must contain services or treatment that could not be omitted without adversely affecting the patient's illness or condition.

Subd. 9. Insured. "Insured" means a person covered under a long-term care policy.

Subd. 10. Home health agency. "Home health agency" means an entity that provides home care services and is (1) certified for participation in the medicare program; or (2) licensed as a home health agency where a state licensing statute exists, or is otherwise acceptable to the insurer if licensing is not required.

Subd. 11. Benefit period. "Benefit period" means one or more separate or combined periods of confinement covered by a long-term care policy in a nursing facility or at home while receiving home care services. A benefit period begins on the first day the insured receives a benefit under the policy and ends when the insured has received no benefits for the same or related cause for an interval of 180 consecutive days.

Subd. 12. Homebound or house confined. "Homebound or house confined" means that a person is physically unable to leave the home without another person's aid because the person has lost the capacity of independent transportation or is disoriented.

Subd. 13. Benefit day. "Benefit day" means each day of confinement in a nursing facility or each visit for home care services. For purposes of section 62A.48, subdivision 1, if the policyholder receives more than one home care service visit within a 24-hour period, each visit constitutes one benefit day.

HIST: 1986 c 397 s 3; 1987 c 337 s 58; 1989 c 330 s 18; 1990 c 551 s 1-4; 1993 c 21 s 1; 1995 c 258 s 31,32; 1996 c 446 art 1 s 36



Section 62A.48 Long-term care policies.

62A.48 Long-term care policies.

Subdivision 1. Policy requirements. No individual or group policy, certificate, subscriber contract, or other evidence of coverage of nursing home care or other long-term care services shall be offered, issued, delivered, or renewed in this state, whether or not the policy is issued in this state, unless the policy is offered, issued, delivered, or renewed by a qualified insurer and the policy satisfies the requirements of sections 62A.46 to 62A.56. A long-term care policy must cover prescribed long-term care in nursing facilities or the prescribed long-term home care services in section 62A.46, subdivision 4, clauses (1) to (5), provided by a home health agency. A long-term care policy may cover both prescribed long-term care in nursing facilities and the prescribed long-term home care services in section 62A.46, subdivision 4, clauses (1) to (5), provided by a home health agency. Coverage under a long-term care policy, other than one that covers only nursing facility services, must include: a minimum lifetime benefit limit of at least $25,000 for services. A long-term care policy that covers only nursing facility services must include a minimum lifetime benefit limit of not less than one year of nursing facility services. Nursing facility and home care coverages under a long-term care policy must not be subject to separate lifetime maximums for policies that cover both nursing facility and home health care. Prior hospitalization may not be required under a long-term care policy.

The policy must cover preexisting conditions during the first six months of coverage if the insured was not diagnosed or treated for the particular condition during the 90 days immediately preceding the effective date of coverage. Coverage under the policy may include a waiting period of up to 180 days before benefits are paid, but there must be no more than one waiting period per benefit period; for purposes of this sentence, "days" can mean calendar or benefit days. If benefit days are used, an appropriate premium reduction and disclosure must be made. If benefit days are used in connection with coverage for home care services, the waiting period for home care services must not be longer than 90 benefit days. No policy may exclude coverage for mental or nervous disorders which have a demonstrable organic cause, such as Alzheimer's and related dementias. No policy may require the insured to be homebound or house confined to receive home care services. The policy must include a provision that the plan will not be canceled or renewal refused except on the grounds of nonpayment of the premium, provided that the insurer may change the premium rate on a class basis on any policy anniversary date. A provision that the policyholder may elect to have the premium paid in full at age 65 by payment of a higher premium up to age 65 may be offered. A provision that the premium would be waived during any period in which benefits are being paid to the insured during confinement in a nursing facility must be included. A nongroup policyholder may return a policy within 30 days of its delivery and have the premium refunded in full, less any benefits paid under the policy, if the policyholder is not satisfied for any reason.

No individual long-term care policy shall be offered or delivered in this state until the insurer has received from the insured a written designation of at least one person, in addition to the insured, who is to receive notice of cancellation of the policy for nonpayment of premium. The insured has the right to designate up to a total of three persons who are to receive the notice of cancellation, in addition to the insured. The form used for the written designation must inform the insured that designation of one person is required and that designation of up to two additional persons is optional and must provide space clearly designated for listing between one and three persons. The designation shall include each person's full name, home address, and telephone number. Each time an individual policy is renewed or continued, the insurer shall notify the insured of the right to change this written designation.

The insurer may file a policy form that utilizes a plan of care prepared as provided under section 62A.46, subdivision 5, clause (1) or (2).

Subd. 2. Per diem coverage. If benefits are provided on a per diem basis, the minimum daily benefit for care in a nursing facility must be the lesser of $40 or actual charges under a long-term care policy and the minimum benefit per visit for home care under a long-term care policy must be the lesser of $25 or actual charges. The home care services benefit must cover at least seven paid visits per week.

Subd. 3. Expense-incurred coverage. If benefits are provided on an expense-incurred basis, a benefit of not less than 80 percent of covered charges for prescribed long-term care must be provided.

Subd. 4. Loss ratio. The anticipated loss ratio for long-term care policies must not be less than 65 percent for policies issued on a group basis or 60 percent for policies issued on an individual or mass-market basis. This subdivision does not apply to policies issued on or after January 1, 2002, that comply with sections 62S.021 and 62S.081.

Subd. 5. Solicitations by mail or media advertisement. For purposes of this section, long-term care policies issued as a result of solicitations of individuals through mail or mass media advertising, including both print and broadcast advertising, shall be treated as individual policies.

Subd. 6. Coordination of benefits. A long-term care policy may be secondary coverage for services provided under sections 62A.46 to 62A.56. Nothing in sections 62A.46 to 62A.56 shall require the secondary payor to pay the obligations of the primary payor nor shall it prevent the secondary payor from recovering from the primary payor the amount of any obligation of the primary payor that the secondary payor elects to pay.

There shall be no coordination of benefits between a long-term care policy and a policy designed primarily to provide coverage payable on a per diem, fixed indemnity or non-expense-incurred basis, or a policy that provides only accident coverage.

Subd. 7. Existing policies. Nothing in sections 62A.46 to 62A.56 prohibits the renewal of the following long-term care policies:

(1) policies sold outside the state of Minnesota to persons who at the time of sale were not residents of the state of Minnesota;

(2) policies sold before August 1, 1986; and

(3) policies sold before July 1, 1988, by associations exempted from sections 62A.31 to 62A.44 under section 62A.31, subdivision 6.

Subd. 8. Cancellation for nonpayment of premium. No individual long-term care policy shall be canceled for nonpayment of premium unless the insurer, at least 30 days before the effective date of the cancellation, has given notice to the insured and to those persons designated pursuant to section 62A.48, subdivision 1, at the address provided by the insured for purposes of receiving notice of cancellation.

Subd. 9. Qualified long-term care. Sections 62A.46 to 62A.56 do not apply to policies marketed as qualified long-term care insurance policies under chapter 62S.

Subd. 10. Regulation of premiums and premium increases. Policies issued under sections 62A.46 to 62A.56 on or after January 1, 2002, must comply with sections 62S.021, 62S.081, 62S.265, and 62S.266 to the same extent as policies issued under chapter 62S.

Subd. 11. Nonforfeiture benefits. Policies issued under sections 62A.46 to 62A.56 on or after January 1, 2002, must comply with section 62S.02, subdivision 2, to the same extent as policies issued under chapter 62S.

HIST: 1986 c 397 s 4; 1987 c 337 s 59-62; 1988 c 689 art 2 s 8; 1989 c 209 art 2 s 1; 1989 c 330 s 19; 1990 c 551 s 5-7; 1993 c 330 s 12; 1994 c 625 art 8 s 4; 1995 c 258 s 33,34; 1996 c 389 s 1; 1996 c 446 art 1 s 37; 1997 c 71 art 2 s 5; 1Sp2001 c 9 art 8 s 1-3



Section 62A.49 Home care services coverage.

62A.49 Home care services coverage.

Subdivision 1. Generally. Section 62A.48 does not prohibit the sale of policies, certificates, subscriber contracts, or other evidences of coverage that provide home care services only. Home care services only policies may be sold, provided that they meet the requirements set forth in sections 62A.46 to 62A.56, except that they do not have to meet those conditions that relate to long-term care in nursing facilities. Disclosures and representations regarding these policies must be adjusted accordingly to remove references to coverage for nursing home care.

Subd. 2. Provider networks and managed care. Home health care services issued pursuant to this section may be provided through a limited provider network and may employ managed care practices. If these methods are used, they must be adequately disclosed within the policy and any advertisements or representations regarding coverage. Policies may not be sold in areas where there are not sufficient providers to meet the needs of the policyholders located in that area.

HIST: 1994 c 485 s 32; 1996 c 446 art 1 s 38



Section 62A.50 Disclosures and representations.

62A.50 Disclosures and representations.

Subdivision 1. Seal or emblems. No graphic seal or emblem shall be displayed on any policy, or in connection with promotional materials on policy solicitations, that may reasonably be expected to convey to the purchaser that the policy form is approved, endorsed, or certified by a state or local unit of government or agency, the federal government, or a federal agency.

Subd. 2. Cancellation notice. Long-term care policies issued on a nongroup basis must have a notice prominently printed on the first page of the policy stating that the policyholder may return the policy within 30 days of its delivery and have the premium refunded in full if the policyholder is not satisfied for any reason. A solicitation for a long-term care policy to be issued on a nongroup basis pursuant to a direct-response solicitation must state in substance that the policyholder may return the policy within 30 days of its delivery and have the premium refunded in full if the policyholder is not satisfied for any reason.

Subd. 3. Disclosures. No long-term care policy shall be offered or delivered in this state, whether or not the policy is issued in this state, and no certificate of coverage under a group long-term care policy shall be offered or delivered in this state, unless a statement containing at least the following information is delivered to the applicant at the time the application is made:

(1) a description of the benefits and coverage provided by the policy and the differences between this policy, a supplemental Medicare policy and the benefits to which an individual is entitled under parts A and B of Medicare;

(2) a statement of the exceptions and limitations in the policy including the following language, as applicable, in bold print: "THIS POLICY DOES NOT COVER ALL NURSING CARE FACILITIES OR NURSING HOME, HOME CARE, OR ADULT DAY CARE EXPENSES AND DOES NOT COVER RESIDENTIAL CARE. READ YOUR POLICY CAREFULLY TO DETERMINE WHICH FACILITIES AND EXPENSES ARE COVERED BY YOUR POLICY.";

(3) a statement of the renewal provisions including any reservation by the insurer of the right to change premiums;

(4) a statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions;

(5) an explanation of the policy's loss ratio including at least the following language: "This means that, on the average, policyholders may expect that $........ of every $100 in premium will be returned as benefits to policyholders over the life of the contract.";

(6) a statement of the out-of-pocket expenses, including deductibles and copayments for which the insured is responsible, and an explanation of the specific out-of-pocket expenses that may be accumulated toward any out-of-pocket maximum as specified in the policy;

(7) the following language, in bold print: "YOUR PREMIUMS CAN BE INCREASED IN THE FUTURE. THE RATE SCHEDULE THAT LISTS YOUR PREMIUM NOW CAN CHANGE.";

(8) the following language in bold print, with any provisions that are inapplicable to the particular policy omitted or crossed out: "THIS POLICY HAS A WAITING PERIOD OF ..... (CALENDAR OR BENEFIT) DAYS FOR NURSING CARE SERVICES AND A WAITING PERIOD OF ..... (CALENDAR OR BENEFIT) DAYS FOR HOME CARE SERVICES. THIS MEANS THAT THIS POLICY WILL NOT COVER YOUR CARE FOR THE FIRST ..... (CALENDAR OR BENEFIT) DAYS AFTER YOU ENTER A NURSING HOME, OR THE FIRST ..... (CALENDAR OR BENEFIT) DAYS AFTER YOU BEGIN TO USE HOME CARE SERVICES. YOU WOULD NEED TO PAY FOR YOUR CARE FROM OTHER SOURCES FOR THOSE WAITING PERIODS."; and

(9) a signed and completed copy of the application for insurance is left with the applicant at the time the application is made.

Subd. 4. Policies other than qualified long-term care insurance policies. A policy that is not intended to be a qualified long-term care insurance policy as defined under section 62S.01, subdivision 24, must include a disclosure statement in the policy and in the outline of coverage that the policy is not intended to be a qualified long-term care insurance policy. The disclosure must be prominently displayed and read as follows: This long-term care insurance policy (certificate) is not intended to be a qualified long-term care insurance contract as defined under section 7702 (B)(b) of the Internal Revenue Code of 1986. You should consult with your attorney, accountant, or tax advisor regarding the tax implications of purchasing long-term care insurance.

HIST: 1986 c 397 s 5; 1987 c 337 s 63; 1988 c 689 art 2 s 9; 1995 c 258 s 35; 1996 c 389 s 2; 1997 c 71 art 2 s 6; 1999 c 177 s 39



Section 62A.52 Review of plan of care.

62A.52 Review of plan of care.

The insurer may review an insured's plan of care at reasonable intervals, but not more frequently than once every 30 days.

HIST: 1986 c 397 s 6



Section 62A.54 Prohibited practices.

62A.54 Prohibited practices.

Unless otherwise provided for in sections 62A.46 to 62A.56, the solicitation or sale of long-term care policies is subject to the requirements and penalties applicable to the sale of Medicare supplement insurance policies as set forth in sections 62A.31 to 62A.44.

It is misconduct for any agent or company to make any misstatements concerning eligibility or coverage under the medical assistance program, or about how long-term care costs will or will not be financed if a person does not have long-term care insurance. Any agent or company providing information on the medical assistance program shall also provide information about how to contact the county human services department or the state department of human services.

HIST: 1986 c 397 s 7; 1988 c 689 art 2 s 10; 1992 c 564 art 1 s 33



Section 62A.56 Rulemaking.

62A.56 Rulemaking.

Subdivision 1. Permissive. The commissioner may adopt rules pursuant to chapter 14 to carry out the purposes of sections 62A.46 to 62A.56. The rules may:

(1) establish additional disclosure requirements for long-term care policies designed to adequately inform the prospective insured of the need and extent of coverage offered;

(2) prescribe uniform policy forms in order to give the purchaser of long-term care policies a reasonable opportunity to compare the cost of insuring with various insurers; and

(3) establish other reasonable minimum standards as needed to further the purposes of sections 62A.46 to 62A.56.

Subd. 2. Mandatory. The commissioner shall adopt rules under chapter 14 establishing general standards to ensure that assessments used in the prescribing of long-term care are reliable, valid, and clinically appropriate.

HIST: 1986 c 397 s 8; 1990 c 551 s 8



Section 62A.60 Retroactive denial of expenses.

62A.60 Retroactive denial of expenses.

In cases where the subscriber or insured is liable for costs beyond applicable copayments or deductibles, no insurer may retroactively deny payment to a person who is covered when the services are provided for health care services that are otherwise covered, if the insurer or its representative failed to provide prior or concurrent review or authorization for the expenses when required to do so under the policy, plan, or certificate. If prior or concurrent review or authorization was provided by the insurer or its representative, and the preexisting condition limitation provision, the general exclusion provision and any other coinsurance, or other policy requirements have been met, the insurer may not deny payment for the authorized service or time period except in cases where fraud or substantive misrepresentation occurred.

HIST: 1989 c 330 s 20; 1996 c 446 art 1 s 39



Section 62A.61 Disclosure of methods used by health carriers to determine usual and customary fees.

62A.61 Disclosure of methods used by health carriers to determine usual and customary fees.

(a) A health carrier that bases reimbursement to health care providers upon a usual and customary fee must maintain in its office a copy of a description of the methodology used to calculate fees including at least the following:

(1) the frequency of the determination of usual and customary fees;

(2) a general description of the methodology used to determine usual and customary fees; and

(3) the percentile of usual and customary fees that determines the maximum allowable reimbursement.

(b) A health carrier must provide a copy of the information described in paragraph (a) to the commissioner of health or the commissioner of commerce, upon request.

(c) The commissioner of health or the commissioner of commerce, as appropriate, may use to enforce this section any enforcement powers otherwise available to the commissioner with respect to the health carrier. The commissioner of health or commerce, as appropriate, may require health carriers to provide the information required under this section and may use any powers granted under other laws relating to the regulation of health carriers to enforce compliance.

(d) For purposes of this section, "health carrier" has the meaning given in section 62A.011.

(e) "Usual and customary" means the normal charge, in the absence of insurance, of the provider for a service or article, but not more than the prevailing charge in the area for like service or article. A "like service" is the same nature and duration, requires the same skill, and is performed by a provider of similar training and experience. A "like article" is one that is identically or substantially equivalent. "Area" means the municipality or, in the case of a large city, a subdivision of the city, in which the service or article is actually provided or a greater area as is necessary to obtain a representative cross-section of charges for like service or article.

HIST: 1993 c 345 art 8 s 3; 1997 c 225 art 2 s 5; 1999 c 177 s 40



Section 62A.615 Preexisting conditions disclosed at time of application.

62A.615 Preexisting conditions disclosed at time of application.

No insurer may cancel or rescind a health insurance policy for a preexisting condition of which the application or other information provided by the insured reasonably gave the insurer notice. No insurer may restrict coverage for a preexisting condition of which the application or other information provided by the insured reasonably gave the insurer notice unless the coverage is restricted at the time the policy is issued and the restriction is disclosed in writing to the insured at the time the policy is issued.

HIST: 1994 c 485 s 33



Section 62A.616 Coverage for nursing home care for terminally ill and other services.

62A.616 Coverage for nursing home care for terminally ill and other services.

An insurer may offer a health plan that covers nursing home care for the terminally ill, personal care attendants, and hospice care. For the purposes of this section, "terminally ill" means a diagnosis certified by a physician that a person has less than six months to live.

HIST: 1995 c 258 s 36



Section 62A.62 Demonstration project.

62A.62 Demonstration project.

Subdivision 1. Establishment. The commissioner shall establish demonstration projects to allow health insurers regulated under this chapter and nonprofit health service plan corporations regulated under chapter 62C to extend coverage for health and services to individuals or groups currently unable to afford such coverage. For purposes of this section, the commissioner may recommend legislation granting an exemption from minimum benefits required under chapter 62A, and any applicable rules if there is reasonable evidence that the rules prohibit the operation of the demonstration project. The commissioner shall provide for public comment before recommending an exemption from any statute or rule.

Subd. 2. Application and approval. An insurer or health service plan corporation electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(1) a statement identifying the population that the project is designed to serve;

(2) a description of the proposed project including a statement projecting a schedule of costs and benefits for the enrollee;

(3) reference to the sections of Minnesota Statutes and department of commerce rules for which waiver is requested;

(4) evidence that application of the requirements of applicable Minnesota Statutes and department of commerce rules would, unless waived, prohibit the operation of the demonstration project;

(5) an estimate of the number of years needed to adequately demonstrate the project's effects; and

(6) other information the commissioner may reasonably require.

Subd. 3. Commissioner's review of application for demonstration project. The commissioner shall approve, deny, or refer back to the insurer or health service plan corporation for modification, the application for a demonstration project within 60 days of receipt from the insurer or health service plan corporation. If the commissioner approves a project that requires legislation exempting the project from minimum benefit requirements, the commissioner shall make the approval contingent on enactment of the required legislation.

Subd. 4. Length of project. The commissioner may approve an application for a demonstration project for a maximum of six years, with an option to renew.

Subd. 5. Report required. Each insurer or health service plan corporation for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report. The report shall be on a form developed by the commissioner and shall be separate from the annual report.

Subd. 6. Approval may be rescinded. The commissioner may rescind approval of a demonstration project if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

Subd. 7. Applicability. This section does not apply to the demonstration project established under section 256B.73.

HIST: 1990 c 568 art 3 s 2



Section 62A.63 Definitions.

62A.63 Definitions.

Subdivision 1. Application. For purposes of section 62A.64, the terms defined in this section have the meanings given them.

Subd. 2. Health care provider. "Health care provider" means a person, hospital, or health care facility, organization, or corporation that is licensed, certified, or otherwise authorized by the laws of this state to provide health care.

Subd. 3. Insurer. "Insurer" means a health insurer regulated under this chapter, service plan corporation as defined under section 62C.02, subdivision 6, and health maintenance organization as defined under section 62D.02, subdivision 4.

HIST: 1991 c 109 s 1



Section 62A.64 Health insurance; prohibited agreements.

62A.64 Health insurance; prohibited agreements.

An agreement between an insurer and a health care provider may not:

(1) prohibit, or grant the insurer an option to prohibit, the provider from contracting with other insurers or payors to provide services at a lower price than the payment specified in the contract;

(2) require, or grant the insurer an option to require, the provider to accept a lower payment in the event the provider agrees to provide services to any other insurer or payor at a lower price; or

(3) require, or grant the insurer an option of, termination or renegotiation of the existing contract in the event the provider agrees to provide services to any other insurer or payor at a lower price.

HIST: 1991 c 109 s 2



Section 62A.65 Individual market regulation.

62A.65 Individual market regulation.

Subdivision 1. Applicability. No health carrier, as defined in section 62A.011, shall offer, sell, issue, or renew any individual health plan, as defined in section 62A.011, to a Minnesota resident except in compliance with this section. This section does not apply to the comprehensive health association established in section 62E.10.

Subd. 2. Guaranteed renewal. No individual health plan may be offered, sold, issued, or renewed to a Minnesota resident unless the health plan provides that the plan is guaranteed renewable at a premium rate that does not take into account the claims experience or any change in the health status of any covered person that occurred after the initial issuance of the health plan to the person. The premium rate upon renewal must also otherwise comply with this section. A health carrier must not refuse to renew an individual health plan prior to enrollment in Medicare Parts A and B, except for nonpayment of premiums, fraud, or misrepresentation.

Subd. 3. Premium rate restrictions. No individual health plan may be offered, sold, issued, or renewed to a Minnesota resident unless the premium rate charged is determined in accordance with the following requirements:

(a) Premium rates must be no more than 25 percent above and no more than 25 percent below the index rate charged to individuals for the same or similar coverage, adjusted pro rata for rating periods of less than one year. The premium variations permitted by this paragraph must be based only upon health status, claims experience, and occupation. For purposes of this paragraph, health status includes refraining from tobacco use or other actuarially valid lifestyle factors associated with good health, provided that the lifestyle factor and its effect upon premium rates have been determined by the commissioner to be actuarially valid and have been approved by the commissioner. Variations permitted under this paragraph must not be based upon age or applied differently at different ages. This paragraph does not prohibit use of a constant percentage adjustment for factors permitted to be used under this paragraph.

(b) Premium rates may vary based upon the ages of covered persons only as provided in this paragraph. In addition to the variation permitted under paragraph (a), each health carrier may use an additional premium variation based upon age of up to plus or minus 50 percent of the index rate.

(c) A health carrier may request approval by the commissioner to establish no more than three geographic regions and to establish separate index rates for each region, provided that the index rates do not vary between any two regions by more than 20 percent. Health carriers that do not do business in the Minneapolis/St. Paul metropolitan area may request approval for no more than two geographic regions, and clauses (2) and (3) do not apply to approval of requests made by those health carriers. The commissioner may grant approval if the following conditions are met:

(1) the geographic regions must be applied uniformly by the health carrier;

(2) one geographic region must be based on the Minneapolis/St. Paul metropolitan area;

(3) for each geographic region that is rural, the index rate for that region must not exceed the index rate for the Minneapolis/St. Paul metropolitan area; and

(4) the health carrier provides actuarial justification acceptable to the commissioner for the proposed geographic variations in index rates, establishing that the variations are based upon differences in the cost to the health carrier of providing coverage.

(d) Health carriers may use rate cells and must file with the commissioner the rate cells they use. Rate cells must be based upon the number of adults or children covered under the policy and may reflect the availability of Medicare coverage. The rates for different rate cells must not in any way reflect generalized differences in expected costs between principal insureds and their spouses.

(e) In developing its index rates and premiums for a health plan, a health carrier shall take into account only the following factors:

(1) actuarially valid differences in rating factors permitted under paragraphs (a) and (b); and

(2) actuarially valid geographic variations if approved by the commissioner as provided in paragraph (c).

(f) All premium variations must be justified in initial rate filings and upon request of the commissioner in rate revision filings. All rate variations are subject to approval by the commissioner.

(g) The loss ratio must comply with the section 62A.021 requirements for individual health plans.

(h) The rates must not be approved, unless the commissioner has determined that the rates are reasonable. In determining reasonableness, the commissioner shall consider the growth rates applied under section 62J.04, subdivision 1, paragraph (b), to the calendar year or years that the proposed premium rate would be in effect, actuarially valid changes in risks associated with the enrollee populations, and actuarially valid changes as a result of statutory changes in Laws 1992, chapter 549.

Subd. 4. Gender rating prohibited. No individual health plan offered, sold, issued, or renewed to a Minnesota resident may determine the premium rate or any other underwriting decision, including initial issuance, through a method that is in any way based upon the gender of any person covered or to be covered under the health plan. This subdivision prohibits the use of marital status or generalized differences in expected costs between principal insureds and their spouses.

Subd. 5. Portability and conversion of coverage. (a) No individual health plan may be offered, sold, issued, or with respect to children age 18 or under renewed, to a Minnesota resident that contains a preexisting condition limitation, preexisting condition exclusion, or exclusionary rider, unless the limitation or exclusion is permitted under this subdivision and under chapter 62L, provided that, except for children age 18 or under, underwriting restrictions may be retained on individual contracts that are issued without evidence of insurability as a replacement for prior individual coverage that was sold before May 17, 1993. The individual may be subjected to an 18-month preexisting condition limitation, unless the individual has maintained continuous coverage as defined in section 62L.02. The individual must not be subjected to an exclusionary rider. An individual who has maintained continuous coverage may be subjected to a one-time preexisting condition limitation of up to 12 months, with credit for time covered under qualifying coverage as defined in section 62L.02, at the time that the individual first is covered under an individual health plan by any health carrier. Credit must be given for all qualifying coverage with respect to all preexisting conditions, regardless of whether the conditions were preexisting with respect to any previous qualifying coverage. The individual must not be subjected to an exclusionary rider. Thereafter, the individual must not be subject to any preexisting condition limitation, preexisting condition exclusion, or exclusionary rider under an individual health plan by any health carrier, except an unexpired portion of a limitation under prior coverage, so long as the individual maintains continuous coverage as defined in section 62L.02.

(b) A health carrier must offer an individual health plan to any individual previously covered under a group health plan issued by that health carrier, regardless of the size of the group, so long as the individual maintained continuous coverage as defined in section 62L.02. If the individual has available any continuation coverage provided under sections 62A.146; 62A.148; 62A.17, subdivisions 1 and 2; 62A.20; 62A.21; 62C.142; 62D.101; or 62D.105, or continuation coverage provided under federal law, the health carrier need not offer coverage under this paragraph until the individual has exhausted the continuation coverage. The offer must not be subject to underwriting, except as permitted under this paragraph. A health plan issued under this paragraph must be a qualified plan as defined in section 62E.02 and must not contain any preexisting condition limitation, preexisting condition exclusion, or exclusionary rider, except for any unexpired limitation or exclusion under the previous coverage. The individual health plan must cover pregnancy on the same basis as any other covered illness under the individual health plan. The initial premium rate for the individual health plan must comply with subdivision 3. The premium rate upon renewal must comply with subdivision 2. In no event shall the premium rate exceed 90 percent of the premium charged for comparable individual coverage by the Minnesota comprehensive health association, and the premium rate must be less than that amount if necessary to otherwise comply with this section. An individual health plan offered under this paragraph to a person satisfies the health carrier's obligation to offer conversion coverage under section 62E.16, with respect to that person. Coverage issued under this paragraph must provide that it cannot be canceled or nonrenewed as a result of the health carrier's subsequent decision to leave the individual, small employer, or other group market. Section 72A.20, subdivision 28, applies to this paragraph.

Subd. 6. Guaranteed issue not required. Nothing in this section requires a health carrier to initially issue a health plan to a Minnesota resident, except as otherwise expressly provided in subdivision 4 or 5.

Subd. 7. Short-term coverage. (a) For purposes of this section, "short-term coverage" means an individual health plan that:

(1) is issued to provide coverage for a period of 185 days or less, except that the health plan may permit coverage to continue until the end of a period of hospitalization for a condition for which the covered person was hospitalized on the day that coverage would otherwise have ended;

(2) is nonrenewable, provided that the health carrier may provide coverage for one or more subsequent periods that satisfy clause (1), if the total of the periods of coverage do not exceed a total of 185 days out of any 365-day period, plus any additional days covered as a result of hospitalization on the day that a period of coverage would otherwise have ended;

(3) does not cover any preexisting conditions, including ones that originated during a previous identical policy or contract with the same health carrier where coverage was continuous between the previous and the current policy or contract; and

(4) is available with an immediate effective date without underwriting upon receipt of a completed application indicating eligibility under the health carrier's eligibility requirements, provided that coverage that includes optional benefits may be offered on a basis that does not meet this requirement.

(b) Short-term coverage is not subject to subdivisions 2 and 5. Short-term coverage may exclude as a preexisting condition any injury, illness, or condition for which the covered person had medical treatment, symptoms, or any manifestations before the effective date of the coverage, but dependent children born or placed for adoption during the policy period must not be subject to this provision.

(c) Notwithstanding subdivision 3, and section 62A.021, a health carrier may combine short-term coverage with its most commonly sold individual qualified plan, as defined in section 62E.02, other than short-term coverage, for purposes of complying with the loss ratio requirement.

(d) The 185 day coverage limitation provided in paragraph (a) applies to the total number of days of short-term coverage that covers a person, regardless of the number of policies, contracts, or health carriers that provide the coverage. A written application for short-term coverage must ask the applicant whether the applicant has been covered by short-term coverage by any health carrier within the 365 days immediately preceding the effective date of the coverage being applied for. Short-term coverage issued in violation of the 185-day limitation is valid until the end of its term and does not lose its status as short-term coverage, in spite of the violation. A health carrier that knowingly issues short-term coverage in violation of the 185-day limitation is subject to the administrative penalties otherwise available to the commissioner of commerce or the commissioner of health, as appropriate.

(e) Time spent under short-term coverage counts as time spent under a preexisting condition limitation for purposes of group or individual health plans, other than short-term coverage, subsequently issued to that person, or to cover that person, by any health carrier, if the person maintains continuous coverage as defined in section 62L.02. Short-term coverage is a health plan and is qualifying coverage as defined in section 62L.02. Notwithstanding any other law to the contrary, a health carrier is not required under any circumstances to provide a person covered by short-term coverage the right to obtain coverage on a guaranteed issue basis under another health plan offered by the health carrier, as a result of the person's enrollment in short-term coverage.

Subd. 8. Cessation of individual business. Notwithstanding the provisions of subdivisions 1 to 7, a health carrier may elect to cease doing business in the individual health plan market in this state if it complies with the requirements of this subdivision. For purposes of this section, "cease doing business" means to discontinue issuing new individual health plans and to refuse to renew all of the health carrier's existing individual health plans issued in this state whose terms permit refusal to renew under the circumstances specified in this subdivision. This subdivision does not permit cancellation of an individual health plan, unless the terms of the health plan permit cancellation under the circumstances specified in this subdivision. A health carrier electing to cease doing business in the individual health plan market in this state shall notify the commissioner 180 days prior to the effective date of the cessation. Within 30 days after the termination, the health carrier shall submit to the commissioner a complete list of policyholders that have been terminated. The cessation of business does not include the failure of a health carrier to offer or issue new business in the individual health plan market or continue an existing product line in that market, provided that a health carrier does not terminate, cancel, or fail to renew its current individual health plan business. A health carrier electing to cease doing business in the individual health plan market shall provide 120 days' written notice to each policyholder covered by an individual health plan issued by the health carrier. This notice must also inform each policyholder of the existence of the Minnesota Comprehensive Health Association, the requirements for being accepted, the procedures for applying for coverage, and the telephone numbers at the department of health and the department of commerce for information about private individual or family health coverage. A health carrier that ceases to write new business in the individual health plan market shall continue to be governed by this section with respect to continuing individual health plan business conducted by the health carrier. A health carrier that ceases to do business in the individual health plan market after July 1, 1994, is prohibited from writing new business in the individual health plan market in this state for a period of five years from the date of notice to the commissioner. This subdivision applies to any health maintenance organization that ceases to do business in the individual health plan market in one service area with respect to that service area only. Nothing in this subdivision prohibits an affiliated health maintenance organization from continuing to do business in the individual health plan market in that same service area. The right to refuse to renew an individual health plan under this subdivision does not apply to individual health plans issued on a guaranteed renewable basis that does not permit refusal to renew under the circumstances specified in this subdivision.

HIST: 1992 c 549 art 3 s 12; 1993 c 247 art 3 s 6; 1993 c 345 art 8 s 4; 1994 c 506 s 1; 1994 c 625 art 10 s 8-12; 1995 c 234 art 7 s 4,5; 1998 c 407 art 8 s 1; 1998 c 408 s 25; 1999 c 177 s 41; 2001 c 215 s 17



Section 62A.651 Repealed, 2000 c 483 s 55

62A.651 Repealed, 2000 c 483 s 55



Section 62A.66 Expired, 1992 c 549 art 5 s 21

62A.66 Expired, 1992 c 549 art 5 s 21






Chapter 62B Credit Insurance

Section 62B.01 Scope.

62B.01 Scope.

All life insurance, accident and health insurance, and involuntary unemployment insurance in connection with loan or other credit transactions are subject to sections 62B.01 to 62B.14, except mortgage life, mortgage accidental death, and mortgage disability insurance. Insurance is not subject to sections 62B.01 to 62B.14 where its issuance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor. Credit life, credit accident and health, and credit involuntary unemployment insurance provided at no additional cost to the borrower are not subject to sections 62B.01 to 62B.14.

HIST: Ex1967 c 2 s 1; 1989 c 330 s 21; 1993 c 343 s 8



Section 62B.02 Definitions.

62B.02 Definitions.

Subdivision 1. For the purpose of sections 62B.01 to 62B.14 the following terms have the meanings given to them in this section.

Subd. 2. "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

Subd. 3. "Credit accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

Subd. 3a. "Credit involuntary unemployment insurance" means insurance on a debtor in connection with a specified loan or other credit transaction to provide payment to a creditor in the event of involuntary unemployment of the debtor for the installment payments or other periodic payments becoming due while the debtor is involuntarily unemployed.

Subd. 4. "Creditor" means the lender of money or vendor or lessor of goods, services, or property, rights or privileges, for which payment is arranged through a credit transaction, or successor to the right, title or interest of a lender, vendor, or lessor, and an affiliate, associate or subsidiary of them, director, officer or employee of them or any other person in any way associated with them.

Subd. 5. "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

Subd. 6. "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

Subd. 7. "Commissioner" means the commissioner of commerce.

HIST: Ex1967 c 2 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 343 s 9



Section 62B.03 Forms of credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance.

62B.03 Forms of credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance.

Credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance shall be issued only in the following forms:

(1) Individual policies of life insurance issued to debtors on the term plan;

(2) Individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3) Individual policies of involuntary unemployment insurance issued to debtors on the term plan;

(4) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(5) Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage;

(6) Group policies of involuntary unemployment insurance issued to creditors on a term plan insuring debtors.

HIST: Ex1967 c 2 s 3; 1993 c 343 s 10



Section 62B.04 Amount of credit life insurance and credit accident and health insurance.

62B.04 Amount of credit life insurance and credit accident and health insurance.

Subdivision 1. Credit life insurance. (1) The initial amount of credit life insurance shall not exceed the amount of principal repayable under the contract of indebtedness plus an amount equal to one monthly payment. Thereafter, if the indebtedness is repayable in substantially equal installments according to a predetermined schedule, the amount of insurance shall not exceed the scheduled indebtedness plus one monthly payment or actual amount of indebtedness, whichever is greater. If the contract of indebtedness provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of indebtedness and subsequent changes to the rate must be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

(2) Notwithstanding clause (1), the amount of credit life insurance written in connection with credit transactions repayable over a specified term exceeding 63 months shall not exceed the greater of: (i) the actual amount of unpaid indebtedness as it exists from time to time; or (ii) where an indebtedness is repayable in substantially equal installments according to a predetermined schedule, the scheduled amount of unpaid indebtedness, less any unearned interest or finance charges, plus an amount equal to two monthly payments. If the credit transaction provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the scheduled amount of unpaid indebtedness and subsequent changes in the rate must be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

(3) Notwithstanding clauses (1) and (2), insurance on educational, agricultural, and horticultural credit transaction commitments may be written on a nondecreasing or level term plan for the amount of the loan commitment.

(4) If the contract of indebtedness provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index shall be used in determining the scheduled amount of indebtedness, and subsequent changes to the rate shall be disregarded in determining whether the contract is repayable in substantially equal installments according to a predetermined schedule.

Subd. 2. Credit accident and health insurance. (a) The total amount of periodic indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments. If the credit transaction provides for a variable rate of finance charge or interest, the initial rate or the scheduled rates based on the initial index must be used in determining the aggregate of the periodic scheduled unpaid installments of the indebtedness.

(b) If for any reason a policy of credit disability insurance will not or may not provide the policyholder or certificate holder with coverage for the total amount of indebtedness on the related loan or debt in the event of any one instance of disability, the applicant must be given a written disclosure on or accompanying the application. If the disclosure is on the application, it must be immediately above the signature line, within a box and the word "WARNING" must be in 14-point bold face capital letters. The rest of the text must be in capital letters and bold face 10-point print. If the disclosure is on a separate sheet, it must be on an 8-1/2 inch by 11 inch sheet of paper with the word "WARNING" in 14-point bold face capital letters with the remaining text in 10-point bold face capital letters. If a separate disclosure is used, it must be signed by the applicant with one copy provided to the applicant and one copy maintained by the insurer for at least the term of the policy or certificate, if coverage is issued. The disclosure must state:

WARNING: IF YOU BECOME DISABLED AS DEFINED IN THE POLICY/CERTIFICATE, THIS DISABILITY INSURANCE POLICY/CERTIFICATE MAY NOT COVER YOUR ENTIRE INDEBTEDNESS. IF YOU BECOME DISABLED AT A POINT WHERE THE NUMBER OF MONTHLY INSTALLMENT PAYMENTS REMAINING EXCEEDS THE PERIOD OF COVERAGE BEING PROVIDED BY THIS POLICY/CERTIFICATE, THE BENEFITS AVAILABLE WILL BE LESS THAN THE AMOUNT NECESSARY TO PAY OFF YOUR LOAN. IF YOU WANT COVERAGE FOR THE FULL AMOUNT OF YOUR INDEBTEDNESS OR HAVE ANY QUESTIONS ABOUT THE EXTENT OR NATURE OF YOUR COVERAGE, YOU SHOULD DISCUSS THEM WITH YOUR AGENT AND/OR ENROLLER BEFORE SUBMITTING YOUR APPLICATION.

(c) Any policy or certificate of credit disability insurance which contains a critical period must make available for any single instance of disability monthly indemnity benefit payments for the term of the loan, 24 months, or the term of the disability, whichever is less. For the purposes of this section, a critical period is when there is a limited number of monthly benefit payments that may be paid to the beneficiary or the policyholder or certificate holder as a result of any one instance of disability.

(d) Unless the policy or certificate provides for such coverage, nothing in this section shall be interpreted as requiring an insurer to provide coverage for the final payment of a balloon loan or for a period that exceeds the age limitation in the policy or certificate or for amounts that exceed the insurer's maximum liability limits.

Subd. 3. Credit involuntary unemployment insurance. The total amount of periodic indemnity payable by credit involuntary unemployment insurance in the event of involuntary unemployment shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

HIST: Ex1967 c 2 s 4; 1977 c 382 s 3; 1982 c 424 s 13; 1989 c 330 s 22; 1993 c 343 s 11; 1995 c 171 s 66,67; 1995 c 202 art 2 s 25; 1996 c 414 art 1 s 29; 1997 c 157 s 56; 1999 c 177 s 42



Section 62B.05 Term of credit insurance.

62B.05 Term of credit insurance.

The term of any credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to the indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and the evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in that event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of the insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.

If an indebtedness is prepaid in full before its scheduled maturity, except by performance of the insurer's obligation under the policy, the insurance shall be deemed canceled and a refund shall be paid or credited as provided in section 62B.08. Upon prepayment in full, the creditor shall make the refund of unearned premium, unless the credit insurance was originated by a third party, in which case the creditor shall promptly notify the third party who shall make the refund.

HIST: Ex1967 c 2 s 5; 1977 c 382 s 4; 1978 c 641 s 1; 1Sp1985 c 10 s 61; 1986 c 455 s 87; 1993 c 343 s 12



Section 62B.06 Provisions of policies and certificates of insurance; disclosure to debtors.

62B.06 Provisions of policies and certificates of insurance; disclosure to debtors.

Subdivision 1. All credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance shall be evidenced by an individual policy, memorandum copy, or in the case of group insurance by a certificate of insurance, which shall be delivered to the debtor.

Subd. 2. Each individual policy or group certificate of credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance, shall, in addition to other requirements of law, set forth the name and home office address of the insurer, the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor, the rate or amount of payment, if any, by the debtor separately for credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance, a description of the amount, term and coverage including any exceptions, limitations and restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to the debtor, if living, otherwise to a beneficiary, other than the creditor, named by the debtor, otherwise to the debtor's estate. No individual or group policy of credit accident and health insurance or credit involuntary unemployment insurance issued, amended, renewed, or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing any benefit under the policy by the amount of, or in proportion to, any increase in disability or other benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit.

Subd. 3. The individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

Subd. 4. If the individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting forth the name and home office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor, if any, separately for credit life insurance, credit accident and health insurance, and credit involuntary unemployment insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time the indebtedness is incurred. The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subdivision is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date on which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 62B.05. If an application for a policy or a notice of proposed insurance is not delivered at the time the indebtedness is incurred as required by this subdivision, the creditor shall assume all of the liabilities under such insurance until an insurer accepts the risk.

Subd. 5. If the insurer named in either the application or notice of proposed insurance does not accept the risk, then the debtor shall receive a policy or certificate of insurance setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the application or notice of proposed insurance an appropriate refund shall be made.

HIST: Ex1967 c 2 s 6; 1975 c 323 s 2; 1986 c 444; 1993 c 343 s 13-15



Section 62B.07 Regulation of rates and forms.

62B.07 Regulation of rates and forms.

Subdivision 1. Filing. All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner.

Subd. 2. Disapproval. The commissioner shall within 60 days after the filing of policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, disapprove any such form if the premium rates charged or to be charged are excessive in relation to benefits, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance laws or of any rule promulgated thereunder. In order to determine whether the premium to be charged under a particular policy form submitted by an insurer is excessive in relation to benefits, and to facilitate the submission and approval of policy forms and premium rates to be used in connection therewith, the commissioner shall give full consideration to and make reasonable allowances for underwriting expenses including, but not limited to, claim adjustment expenses, general administrative expenses including costs for handling return premiums, compensation to agents, expense allowances to creditors, if any, branch and field expenses and other acquisition costs, the types of policies actually issued and authorized as defined in section 62B.03, clauses (1), (2), (3), (4), (5), and (6), and any and all other factors and trends demonstrated to be relevant. An insurer may support these factors by statistical information, experience, actuarial computations, and/or estimates certified by an executive officer of the insurer, and the commissioner shall give due consideration to such supporting data.

Subd. 3. Consequences of disapproval. If the commissioner notifies the insurer that the form is disapproved, it is unlawful thereafter for the insurer to issue or use it. In the notice, the commissioner shall specify the reason for disapproval and state that a hearing will be granted within 20 days after a request in writing by the insurer. No policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement or rider, shall be issued or used until the expiration of 60 days after it has been filed, unless the commissioner gives prior written approval thereto.

Subd. 4. Withdrawal. The commissioner may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw approval of a form on any ground set forth in subdivision 2 above. The written notice of the hearing shall state the reason for the proposed withdrawal.

Subd. 5. Issuance after withdrawal. It is not lawful for the insurer to issue forms after the effective date of their withdrawal by the commissioner.

Subd. 6. Exception for certain credit insurance. If a group policy of credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance

(1) has been delivered in this state before May 28, 1967, or

(2) has been or is delivered in another state before or after May 28, 1967, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in subdivisions 2 and 4 of section 62B.06 and the forms shall be approved by the commissioner if they conform to the requirements specified in those subdivisions and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurer's schedules of premium rates filed with the commissioner; provided, however, the premium rate in effect on existing group policies may be continued until the first policy anniversary date following May 28, 1967, as provided in section 62B.12.

Subd. 7. Judicial review. Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.

Subd. 8. Annual report. Each insurer that sold insurance regulated under this chapter in this state or to a Minnesota resident during the preceding calendar year shall file, as a supplement to its annual statement, a report covering that calendar year. The report must include the following data for coverage regulated by this chapter and sold in this state or to a Minnesota resident, all shown separately for each rate for each policy form or certificate form used for credit insurance regulated under this chapter:

(1) claims incurred;

(2) premiums earned;

(3) expenses other than claims;

(4) the data described in clauses (1), (2), and (3), shown separately for policies sold at each premium rate used by the insurer;

(5) a statement as to whether the insurer applies or has applied underwriting criteria to coverage sold under this chapter, a description of any such criteria and the specific policies or certificates to which the criteria are applied;

(6) information as to the compensation paid in regard to the sale of credit insurance regulated under this chapter as follows:

(i) the name and address of each person or company to whom compensation was paid;

(ii) the total compensation paid to each person or company; and

(iii) the total premiums written by each person or company for which the compensation in clause (2) was paid; and

(7) any other information requested by the commissioner.

For purposes of this section, "compensation" includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate, including but not limited to bonuses, gifts, prizes, awards, dividends, experience refunds, retrospective commissions, finder's fees, and increased or decreased prices for other transactions with the insurer.

HIST: Ex1967 c 2 s 7; 1985 c 248 s 70; 1986 c 444; 1986 c 455 s 11,12; 1992 c 564 art 5 s 1; 1993 c 343 s 16,17



Section 62B.08 Premiums and refunds.

62B.08 Premiums and refunds.

Subdivision 1. An insurer may revise its schedules or premium rates from time to time, and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy, credit accident and health insurance policy, or credit involuntary unemployment insurance policy for which the premium rate exceeds that determined by the schedules of the insurer then on file with the commissioner.

Subd. 2. Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; provided, however, that a premium refund or credit need not be made if the amount thereof is less than $5. The formula to be used in computing the refund shall be filed with and approved by the commissioner.

Subd. 3. If a creditor requires a debtor to make a payment for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.

Subd. 4. The amount charged to a debtor for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined, and any premium charged or collected on a single premium basis shall be submitted to the insurer within 90 days of the month in which said premium is charged or collected.

Subd. 5. With respect to credit involuntary unemployment insurance only, an insurer, subsidiary, or parent of the insurer shall not pay compensation to a creditor or a group policyholder offering credit involuntary unemployment insurance in excess of 30 percent of the net written premiums.

Subd. 6. "Compensation" means any valuable consideration, direct or indirect, paid by or on behalf of the insurer, or by any subsidiary or parent, or subsidiary of the parent of the insurer, or by any other person to whom or on behalf of any group policyholder or creditor or withheld from an insurer by any group policyholder or creditor, including but not limited to: commissions, retrospective commissions, retrospective rate credits, experience refunds, dividends, service fees, expense allowances or reimbursements, gifts, equipment, facilities, goods or services, or any other form of remuneration resulting directly from the sale of credit involuntary unemployment insurance.

HIST: Ex1967 c 2 s 8; 1993 c 343 s 18-22; 1995 c 202 art 2 s 26



Section 62B.09 Issuance of policies.

62B.09 Issuance of policies.

Subdivision 1. Policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business in this state and shall be issued only through holders of licenses or authorizations issued by the commissioner.

Subd. 2. The premiums for individual policies of credit life or credit accident and health insurance issued to debtors or the cost to debtors under group policies of credit life or credit accident and health insurance issued to creditors, whether or not written by or through any lender or other creditor, its affiliate, associate or subsidiary or a director, officer or employee of any of them, shall not be deemed interest or charges nor consideration or any amount whatsoever for any examination, service, brokerage, commission, compensation for services, incidental expenses or other thing or otherwise, in addition to or in excess of permitted interest or charges in connection with the loan or credit transaction. Any gain, participation or advantage to any lender or other creditor, its affiliate, associates or subsidiary or to a director, officer or employee of any of them arising out of such premium or cost by way of commission, dividend or otherwise, shall not be deemed interest or charges nor consideration or any amount whatsoever for any examination, service, brokerage, commission, compensation for services, incidental expenses or other thing or otherwise, in addition to or in excess of permitted interest or charges in connection with the loan or credit transaction.

Subd. 3. Any creditor doing business in the state of Minnesota may, in the same office or place of business where such creditor transacts business, take applications or enrollments for credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance upon a borrower or purchaser or one of them if there are two or more in connection with the making of a loan or sale.

HIST: Ex1967 c 2 s 9; 1993 c 343 s 23



Section 62B.10 Claims.

62B.10 Claims.

Subdivision 1. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. Claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

Subd. 2. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of the claimant to one specified.

Subd. 3. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditors shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

HIST: Ex1967 c 2 s 10



Section 62B.11 Existing insurance; choice of insurer.

62B.11 Existing insurance; choice of insurer.

When credit life insurance, credit accident and health insurance, or credit involuntary unemployment insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

HIST: Ex1967 c 2 s 11; 1986 c 444; 1993 c 343 s 24



Section 62B.12 Rulemaking.

62B.12 Rulemaking.

The commissioner may, after notice and hearing, issue rules the commissioner deems appropriate for the supervision of sections 62B.01 to 62B.14. The commissioner shall promulgate rules to establish rates for credit involuntary unemployment insurance prior to its issuance, and to enact the other provisions of Laws 1993, chapter 343, and the commissioner shall report by February 15, 1994, to the house of representatives committee on financial institutions and insurance and to the senate commerce and consumer protection committee on the rules or status of the rulemaking, including the expected loss ratio. The commissioner is not obligated to promulgate a rule unless and until four or more insurers who plan to write credit involuntary unemployment insurance in Minnesota agree to pay for the cost of the promulgation of any rules authorized by this section. Companies selling credit involuntary unemployment insurance shall be assessed by the department to pay the costs of rulemaking.

Moneys collected pursuant to this provision must be deposited in the state treasury and credited to a special account and are appropriated to the commissioner for the rulemaking purposes authorized by this section.

For the purposes of chapter 62B, any insurer authorized to offer the coverage specified by section 60A.06, subdivision 1, clause (1) or (4), shall be authorized to sell credit involuntary unemployment insurance pursuant to this chapter.

HIST: Ex1967 c 2 s 12; 1985 c 248 s 70; 1986 c 444; 1993 c 343 s 25; 1994 c 425 s 11



Section 62B.13 Judicial review.

62B.13 Judicial review.

Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review in accordance with chapter 14.

HIST: Ex1967 c 2 s 13; 1982 c 424 s 130



Section 62B.14 Penalties.

62B.14 Penalties.

In addition to any other penalty provided by law, any person, firm or corporation which violates an order of the commissioner after it has become final, and while it is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state a sum not to exceed $250 which may be recovered in a civil action, except that if the violation is found to be willful, the amount of the penalty shall be a sum not to exceed $1,000. The commissioner may revoke or suspend the license or certificate of authority of the person, firm or corporation guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in section 62B.13.

HIST: Ex1967 c 2 s 14; 1986 c 444






Chapter 62C Nonprofit Health Service Plan Corporations

Section 62C.01 Nonprofit Health Service Plan Corporations Act.

62C.01 Nonprofit Health Service Plan Corporations Act.

Subdivision 1. Citation. Sections 62C.01 to 62C.23 may be cited as the "Nonprofit Health Service Plan Corporations Act."

Subd. 2. Purpose. It is the purpose and intent of Laws 1971, chapter 568 to promote a wider, more economical and timely availability of hospital, medical-surgical, dental, and other health services for the people of Minnesota, through nonprofit, prepaid health service plans, and thereby advance public health and the art and science of medical and health care within the state, while reasonably regulating the formation, continuation, operation, and termination of such service plans by establishment and enforcement of reasonable and practical standards of administration, investments, surplus and reserves.

Subd. 3. Scope. Every foreign or domestic nonprofit corporation organized for the purpose of establishing or operating a health service plan in Minnesota whereby health services are provided to subscribers to the plan under a contract with the corporation shall be subject to and governed by Laws 1971, chapter 568, and shall not be subject to the laws of this state relating to insurance, except the gross premiums tax provisions contained in chapter 297I and as otherwise specifically provided. Laws 1971, chapter 568 shall apply to all health service plan corporations incorporated after August 1, 1971, and to all existing health service plan corporations, except as otherwise provided. Nothing in sections 62C.01 to 62C.23 shall apply to prepaid group practice plans. A prepaid group practice plan is any plan or arrangement other than a service plan, whereby health services are rendered to certain patients by providers who devote their professional effort primarily to members or patients of the plan, and whereby the recipients of health services pay for the services on a regular, periodic basis, not on a fee for service basis.

HIST: 1971 c 568 s 1; 1992 c 549 art 9 s 3; 2000 c 394 art 2 s 13



Section 62C.02 Definitions.

62C.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 62C.01 to 62C.23 the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce or a person duly designated to act in the commissioner's place.

Subd. 3. Health service. "Health service" means any service or class of services, supply, drug, or equipment provided to an individual for diagnosis, relief, or treatment of an injury, ailment, or bodily condition.

Subd. 4. Subscriber. "Subscriber" means a person covered under a subscriber contract for health services to the extent therein described.

Subd. 5. Provider. "Provider" means an institution, organization, or person that furnishes health services either directly or pursuant to a prescription or directive from a person licensed by the state to make such a prescription or directive.

Subd. 6. Service plan corporation. "Service plan corporation" means a foreign or domestic nonprofit corporation which contracts for health service or payment therefor for subscribers pursuant to a service plan, in exchange for periodic prepayments by or on behalf of subscribers. An "existing corporation" means a service plan association or corporation legally in existence on August 1, 1971, and authorized to do business in this state on that date.

Subd. 7. Service plan. "Service plan" means any program or other method whereby a service plan corporation, for a consideration, contracts for provision of health service to subscribers by providers who have entered service agreements with the service plan corporation or which provides for reimbursement to the subscriber for health service provided by providers who have not entered service agreements with the service plan corporation.

Subd. 8. Service agreement. "Service agreement" means an agreement, contract or other arrangement between a service plan corporation and a provider under which the provider agrees that when health services are provided for a subscriber the provider shall not make a direct charge against the subscriber for those services or parts of services which are covered by the subscriber's contract, but shall look to the service plan corporation for the payment for covered services, to the extent they are covered.

Subd. 9. Subscriber contract. "Subscriber contract" means a contract, agreement, or other arrangement between a service plan corporation and its subscriber under the terms and conditions of which health service or reimbursement therefor is provided to the subscriber.

Subd. 10. Participating provider. "Participating provider" means a provider who is party to a service agreement with a service plan corporation.

HIST: 1971 c 568 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 62C.03 Service plan corporations authorized.

62C.03 Service plan corporations authorized.

Subdivision 1. A service plan corporation may be organized to establish, maintain and operate a service plan providing health services in their entirety or in part, according to the subscriber contract. No subscriber's contract shall provide for payment of cash indemnification by the corporation to the subscriber or the subscriber's estate for death, illness, or other injury, except as provided by Laws 1971, chapter 568 as it relates to nonparticipating providers. In the event that the subscriber compensates the provider for services received the subscriber is subrogated to the provider's right against the service plan.

Subd. 2. A service plan corporation may enter other contracts, arrangements, or agreements as provided in Laws 1971, chapter 568, to carry out the intent and purpose of Laws 1971, chapter 568.

Subd. 3. A service plan corporation may provide for health services by nonparticipating providers in cases of emergency or expediency, or when selected in accordance with the subscriber's contract. When health service is provided out of state, the provider must be duly licensed, registered, and authorized to provide the service where provided.

HIST: 1971 c 568 s 3; 1986 c 444



Section 62C.04 Organization.

62C.04 Organization.

Subdivision 1. Except as otherwise expressly provided, a service plan corporation organized after August 1, 1971 shall be incorporated under and subject to chapter 317A, as it may be amended, and in addition shall have, to the extent provided in its articles of incorporation, all powers and duties provided by Laws 1971, chapter 568 for service plan corporations. A service plan corporation may be incorporated by not less than three legal residents of this state.

Subd. 2. An existing corporation shall be deemed a service plan corporation under Laws 1971, chapter 568, subject to all of its terms and conditions, shall receive a certificate of authority from the commissioner, and shall not be required to obtain new licenses for its agents and representatives. However, any existing service plan corporation shall, within 30 days after the first annual meeting of the corporation following August 1, 1971, amend its articles and bylaws to the extent necessary to conform to and be governed by Laws 1971, chapter 568 and chapter 317A and file said articles and bylaws for approval and filing in accordance with Laws 1971, chapter 568. If any service plan corporation fails to meet these requirements the commissioner may suspend without a hearing its certificate of authority until the requirements of Laws 1971, chapter 568 have been fully met.

Subd. 3. No service plan corporation shall include within its name the words "insurance," "casualty," "surety," "mutual," "indemnity," or any other words descriptive of the insurance, casualty, or surety business. No service plan corporation shall have a name, mark or symbol which is the same as, or deceptively similar to, the name of any other domestic corporation.

Subd. 4. A service plan corporation may be organized to provide for a combination of health services and an existing corporation may so provide by amendment of its articles of incorporation, or by merger, consolidation, or joint operating arrangements with another service plan corporation. All such actions taken shall be subject to the provisions of chapter 317A, and to the approval of the commissioner for protection of the public and subscribers. If the commissioner denies approval an appeal may be made to the Ramsey county district court for review de novo of all matters relevant to the proposed combination.

HIST: 1971 c 568 s 4; 1989 c 304 s 137



Section 62C.05 Articles of incorporation; bylaws.

62C.05 Articles of incorporation; bylaws.

Subdivision 1. The articles of incorporation and bylaws of any service plan corporation and any amendments thereto shall conform to the requirements of Laws 1971, chapter 568 and chapter 317A.

Subd. 2. In addition to meeting the requirements of chapter 317A, the articles of incorporation of a service plan corporation shall clearly state its purposes in strict conformity with Laws 1971, chapter 568 and that subscribers' contracts shall not restrict the subscribers' freedom in selecting a provider in a particular class of providers.

HIST: 1971 c 568 s 5; 1989 c 304 s 137



Section 62C.06 Approval of articles and bylaws.

62C.06 Approval of articles and bylaws.

Subdivision 1. Proposed articles, bylaws or amendments thereto must be approved by the commissioner. The proposed articles, bylaws or amendments shall be submitted to the commissioner in triplicate. One copy shall be promptly returned endorsed by the commissioner to show the date of receipt. Failure of the commissioner to approve or disapprove by an order transmitted to the corporation within 30 days of receipt and stating the reasons for any disapproval, shall be deemed approval.

Subd. 2. Upon approval, the corporation shall file the articles or amendment with the secretary of state, together with a copy of the order or an affidavit of an officer of the corporation that no order has been issued and that more than 30 days have expired since submission of the proposed articles or amendment. When the filing fees and charges have been paid as required by law, and the secretary of state determines that the articles or amendments are in acceptable form, the secretary of state shall record them and take any other action provided for by chapter 317A.

Subd. 3. The existence of a service plan corporation hereafter organized shall begin upon issuance of a certificate of incorporation by the secretary of state. Within 14 days after issuance of the certificate, the corporation shall cause to be published once in a qualified newspaper in the county in which it has its registered office, a notice stating the name of the corporation, the date of incorporation, the general nature of its business, the address of its registered office, and the names and addresses of the incorporators and directors. Proof of publication shall be filed with the secretary of state within ten days after publication. If a corporation fails to comply with this subdivision, it shall forfeit $50 to the state.

Subd. 4. Repealed, 1984 c 618 s 61

HIST: 1971 c 568 s 6; 1976 c 181 s 2; 1986 c 444; 1989 c 304 s 137



Section 62C.07 Directors; management.

62C.07 Directors; management.

Subdivision 1. The articles of incorporation or the bylaws of a service plan corporation shall provide that the authority and responsibility for election of officers and proper and lawful operation of the corporation shall be in a board of not less than 12 directors with powers and authority as necessary for or instrumental to complete execution of the purposes of the corporation as provided by law, its articles and bylaws. The number of directors shall be fixed by the articles or bylaws.

Subd. 2. The directors shall be selected in accordance with the bylaws and at least one-third shall be individuals who are not practicing or engaged in providing health services, and who before their retirement did not practice or engage in providing health services, are not spouses of such persons, and are not employed by or directors of a provider.

HIST: 1971 c 568 s 7



Section 62C.08 Certificate of authority.

62C.08 Certificate of authority.

Subdivision 1. No service plan corporation shall enter into subscriber contracts or solicit applications therefor, until it has secured a certificate of authority from the commissioner. Application for a certificate of authority shall be made upon forms prescribed by the commissioner.

Subd. 2. The commissioner may grant a certificate of authority after determining that the applicant is in compliance with Laws 1971, chapter 568 with regard to the applicant's stated purpose, its articles and bylaws and its financial condition, that it has met the filing requirements of Laws 1971, chapter 568 relating to subscribers' contracts and service agreements and that the service plan corporation has knowledgeable, responsible management.

Subd. 3. A foreign service plan corporation applying for a certificate of authority in this state shall be deemed to be a corporation which is organized under Laws 1971, chapter 568, and such foreign corporation shall be required to meet the same requirements as an existing domestic corporation provided that no foreign corporation shall be denied a certificate of authority because its corporate powers exceed those which are permitted by the laws of this state, although its activities in this state may not exceed the powers of a domestic service plan corporation.

Subd. 4. No certificate of authority shall be required for a foreign service plan corporation whose activities in this state are limited to servicing members of covered groups whose contracts have been issued in another state, or for a foreign service plan corporation whose activities in this state are conducted pursuant to a contract or agreement with a licensed domestic service plan corporation if such contract or agreement is authorized by section 62C.13.

HIST: 1971 c 568 s 8; 1986 c 444



Section 62C.09 Financial requirements.

62C.09 Financial requirements.

Subdivision 1. The commissioner shall not issue a certificate of authority to any service plan corporation hereafter organized unless the corporation has met all legal requirements and, if organized on a capital stock basis unless the corporation has paid up capital stock of not less than $200,000 and an initial surplus of not less than $200,000, or, if organized on a membership basis, unless the corporation has an initial surplus of not less than $400,000.

Subd. 2. A service plan corporation in existence on August 1, 1971, or hereafter formed shall establish and maintain reserves for claims in process, incomplete and unreported claims, retroactive cost adjustments to providers, allowances for subscription charges received from subscribers but not yet earned and all other accrued liabilities in accordance with section 60A.12 as it relates to accident and health insurance companies.

Subd. 3. If organized on a capital stock basis, a service plan corporation shall never reduce its capital, and both capital stock and membership corporations shall maintain a surplus, in addition to all reserves established, of not less than the greater of the initial surplus reduced by $100,000 or 16-2/3 percent of the sum of all health service claims incurred, and administrative expenses in connection therewith, during the most recent calendar year. Corporations whose service plans are limited to the provision of dental services or vision care service only and all of whose service plan contracts have limits for specified benefits and limits for average maximum benefits of not greater than $1,000 per year per insured, shall maintain a surplus, in addition to all reserves established, of not less than the greater of the initial surplus reduced by $100,000 or ten percent of the sum of all health service claims incurred, and administrative expenses in connection therewith, during the previous calendar year; but the minimum shall not be required to exceed the financial requirements for surplus required for insurance companies operating upon the stock plan under section 60A.07, subdivision 5a as to those companies described in section 60A.06, subdivision 1, clause 5(a). The surplus shall not exceed 33-1/3 percent of the sum of all health service claims incurred, and administrative expenses in connection therewith, during the most current calendar year unless such amount is less than the initial surplus reduced by $100,000. The percentage amounts shall be determined from a financial statement and certified audit filed annually and subject to verification of an examination by the commissioner.

Subd. 4. If the surplus is less than the required minimum or more than the required maximum, or if a service plan corporation does not have the required reserves or its reserves are not properly computed, operations shall be adjusted to correct the condition, according to a written plan proposed by the corporation and approved by the commissioner. If a service plan corporation does not propose measures to correct its reserve or surplus within a reasonable time, if a corporation violates the plan which has been approved, or if there is evidence that an improper reserve or surplus status cannot be corrected within a reasonable time, the commissioner may take action against such corporation under chapter 60B, or under the suspension and penalty provisions of Laws 1971, chapter 568.

HIST: 1971 c 568 s 9; 1977 c 261 s 1; 1977 c 405 s 1



Section 62C.10 Investment.

62C.10 Investment.

Funds of a corporation subject to this chapter shall be invested only in securities and property designated by law for investment by domestic life insurance companies. Notwithstanding any limitations set forth in chapter 61A, an organization which has received a certificate of authority from the commissioner to operate under this chapter may invest up to 20 percent of its admitted assets in corporations whose business is the arrangement for, management of, or provision of health care services, including dental and related managed care and administrative services. Any amounts so invested shall, for purposes of section 62C.09, be added to the minimum and maximum reserve requirements as calculated for a service plan corporation.

HIST: 1971 c 568 s 10; 1993 c 70 s 1; 1994 c 425 s 12



Section 62C.11 Financial statements and examinations.

62C.11 Financial statements and examinations.

Subdivision 1. A service plan corporation shall annually on or before the last day of March, file with the commissioner a financial statement, in such form as the commissioner shall prescribe, verified by not less than two of its principal officers, showing the financial condition of the corporation as of December 31 of the preceding year.

Subd. 2. The commissioner shall examine a service plan corporation to ascertain its financial condition, its ability to fulfill its obligations, and its compliance with Laws 1971, chapter 568, as often as the commissioner deems expedient for protection of the public, but not less than once each three years. The commissioner shall have access at all reasonable times to all books and records of the corporation, and may summon the officers and employees and examine them under oath as to any matter pertinent to Laws 1971, chapter 568.

Subd. 3. The commissioner shall visit and examine any service plan corporation formed after August 1, 1971 within the first six months after it begins doing business, and thereafter once during each of the next three years. Thereafter the commissioner shall visit and examine the corporation at least once every three years.

Subd. 4. Any examination or audit conducted by or at the request of the commissioner shall be at the expense of the service plan corporation.

Subd. 5. The commissioner shall notify the governor whenever examinations required by this section have not been made and inform the governor of the reasons therefor.

HIST: 1971 c 568 s 11; 1986 c 444; 2000 c 483 s 12



Section 62C.12 Suspension.

62C.12 Suspension.

A service plan corporation shall be subject to section 60A.052, relating to the denial, suspension or revocation of a certificate of authority, and to chapter 60B. The commissioner also may suspend or revoke a certificate for any violation or noncompliance with Laws 1971, chapter 568 following a hearing under procedures established by rules of the commissioner. The commissioner may suspend or revoke the certificate of authority of a foreign service plan corporation for the same reasons for which a domestic corporation's certificate may be suspended or revoked, and further, may revoke or suspend the certificate of a foreign service plan corporation if its activities outside the state of Minnesota impair its solvency or its ability to meet its obligations in this state.

HIST: 1971 c 568 s 12; 1985 c 248 s 70; 1986 c 444; 1993 c 13 art 2 s 1



Section 62C.13 Authorized contracts and agreements.

62C.13 Authorized contracts and agreements.

Subdivision 1. A service plan corporation may act for, or as agent of, a provider and may contract with subscribers and others to render or provide health services for the benefit of subscribers. It may enter into service agreements. A subscriber contract may provide for payment to, or reimbursement of, a subscriber for expenses incurred for health services when rendered or furnished by nonparticipating providers.

Subd. 2. A service plan corporation may contract or make other arrangements with any agency, instrumentality or political subdivision of the United States, or this state, and may accept and administer funds, directly or indirectly, made available thereby provided such agency, instrumentality or political subdivision is authorized by law to make such contracts or arrangements. It may subcontract with any organization which has contracted with any such agency, instrumentality or political subdivision for the administration or furnishing of health services or any publicly supported health service plan.

Subd. 3. A service plan corporation may enter into contracts or other arrangements with similar organizations or corporations domiciled in this or any other state or country, for transfer of subscribers, reciprocal or joint benefits, or for other joint undertakings approved by its board and not inconsistent with the purposes of Laws 1971, chapter 568, provided, however, that in no event shall a service plan corporation enter into any such contract, arrangement or undertaking which would have the effect of relieving such corporation of its duties and obligations to any subscribers unless the corporation has received the prior written consent of the affected subscribers, or a qualified agent or representative of such subscribers.

Subd. 4. A service plan corporation may enter into contracts or other arrangements with providers or with any agency, instrumentality or political subdivision of the United States or any state or country or any other organization for administrative, accounting, record keeping, data processing, or planning, facility or service related to rendering or furnishing health services.

Subd. 5. Laws 1971, chapter 568 shall not be construed to require a service plan corporation to contract or arrange to remain under contract or arrangement with any provider, subscriber or group of subscribers.

HIST: 1971 c 568 s 13



Section 62C.14 Subscriber contracts.

62C.14 Subscriber contracts.

Subdivision 1. Copy to subscriber. A service plan corporation shall deliver to every subscriber, except those covered as a spouse or dependent of another subscriber, a copy of the subscriber's contract or a certificate evidencing that the subscriber is covered by a group subscriber's contract.

Subd. 2. General contents. The subscriber's contract shall state in a clear and understandable manner all health services to be provided, in whole or in part, to the subscriber and all terms, conditions, limitations and exceptions under which the services shall be provided or paid for, including any provisions for coordination of benefits or subrogation, and including any provisions or conditions under which services from participating providers are not covered.

Subd. 3. Free choice preserved. Nothing in a subscriber's contract shall deny the subscriber free choice of the provider within a particular class of providers who is to treat the subscriber, and there shall be no interference with a provider-subscriber relationship.

Subd. 4. Contents of group contracts. Except for group contracts or certificates, a subscriber's contract or other writing furnished with the contract, shall state the periodic subscription charge, the effective date, the expiration date or period of renewal, and the terms upon which the contract may be terminated, canceled, continued, or renewed.

Subd. 5. Handicapped dependents. A subscriber's individual contract or any group contract delivered or issued for delivery in this state and providing that coverage of a dependent child of the subscriber or a dependent child of a covered group member shall terminate upon attainment of a specified age shall also provide in substance that attainment of that age shall not terminate coverage while the child is (a) incapable of self-sustaining employment by reason of mental retardation, mental illness or disorder, or physical handicap, and (b) chiefly dependent upon the subscriber or employee for support and maintenance, provided proof of incapacity and dependency is furnished by the subscriber within 31 days of attainment of the age, and subsequently as required by the corporation, but not more frequently than annually after a two year period following attainment of the age.

Subd. 5a. Maternity benefits. Any group subscriber's contract delivered or issued for delivery or renewed in this state after August 1, 1973, shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried subscriber is a parent of a dependent child, each group subscriber's contract delivered or issued for delivery or renewed after July 1, 1976, shall, if the subscriber chooses family coverage, provide the same coverage for that child as that provided for the child of any other subscriber choosing dependent family coverage. Any group contracting for a group subscriber's contract may request that the coverage required by this section be omitted.

An individual subscriber's contract delivered or issued for delivery in this state shall provide the same coverage for maternity benefits to unmarried women and minor female dependents as that provided for married women. If an unmarried subscriber is a parent of a dependent child, each subscriber's individual contract delivered or issued for delivery or renewed after July 1, 1975, shall, if the subscriber chooses dependent family coverage, provide the same coverage for that child as that provided for the child of any other subscriber choosing dependent family coverage.

Subd. 5b. Application of maternity benefits provision. The provisions of subdivision 5a shall apply to all health maintenance organizations regulated under any health maintenance organization enabling act enacted in 1973.

Subd. 6. Required statement. A subscriber's contract or certificate shall state that it and all riders and endorsements, together with any application if signed by the subscriber, identification issued, and the applicable benefit schedules on file at the home office of the corporation and with the commissioner, shall constitute the entire contract between the corporation and the subscriber.

Subd. 7. Limitation on payment of death, illness, or injury benefits. No subscriber's contract shall provide for the payment of any cash or other material benefit to the subscriber or the subscriber's estate on account of death, illness or injury, provided that a subscriber's contract may provide for the payment for services rendered by a nonparticipating provider to the extent such services are covered by the contract. In the event that the subscriber compensates the provider for services received the subscriber is subrogated to the provider's right against the service plan.

Subd. 8. Limitation on subscriber contract liability. Every subscriber's contract or certificate shall provide in substance that the subscriber has no personal liability to the participating provider rendering health services, except for those services or parts of service not covered by the subscriber's contract.

Subd. 9. Required filing. No service plan corporation shall deliver or issue for delivery in this state any subscriber contract, endorsement, rider, amendment or application until a copy of the form thereof has been filed with the commissioner, subject to disapproval by the commissioner. Any such form issued or in use on August 1, 1971, if filed with the commissioner within 60 days after August 1, 1971, shall be deemed filed upon receipt by the commissioner. The commissioner also may by regulation exempt from filing those subscriber contracts issued to a group of not less than 300 subscribers, or to other groups upon such reasonable conditions and restrictions as the commissioner may require.

Subd. 10. Filing or disapproval. Except as otherwise provided in subdivision 9, all forms received by the commissioner shall be deemed filed 60 days after received unless disapproved by order transmitted to the corporation stating that the form used in a specified respect is contrary to law, contains a provision or provisions which are unfair, inequitable, misleading, inconsistent or ambiguous, or is in part illegible. It shall be unlawful to issue or use a document disapproved by the commissioner.

Subd. 11. Hearing. An order of disapproval shall state that a hearing will be granted within 20 days upon written request. The commissioner shall conduct the hearing within 20 days after receipt of the request and shall give not less than ten days' written notice of the time and place and matters to be considered. Within 15 days after the hearing, the commissioner shall affirm, reverse, or modify the previous action in writing, specifying the reasons therefor. Pending the hearing and decision thereon, the commissioner may postpone the effective date of previous action.

Subd. 12. Appeal. An order or decision of the commissioner under this section shall be subject to appeal in accordance with chapter 14.

Subd. 13. Construction. All subscriber's contracts covering subscribers in this state shall be deemed to have been made in this state and shall be construed pursuant to Minnesota law when the position or rights of a Minnesota subscriber or covered group member are at issue. It shall be unlawful for any service plan corporation to solicit or make any subscriber contract in violation of the provisions of Laws 1971, chapter 568.

Subd. 14. Newborn infant coverage. No subscriber's individual contract or any group contract which provides for coverage of family members or other dependents of a subscriber or of an employee or other group member of a group subscriber, shall be renewed, delivered, or issued for delivery in this state unless such contract includes as covered family members or dependents any newborn infants immediately from the moment of birth and thereafter which insurance shall provide coverage for illness, injury, congenital malformation or premature birth. For purposes of this paragraph, "newborn infants" includes grandchildren who are financially dependent upon a covered grandparent and who reside with that covered grandparent continuously from birth. No policy, contract, or agreement covered by this section may require notification to a health carrier as a condition for this dependent coverage. However, if the policy, contract, or agreement mandates an additional premium for each dependent, the health carrier shall be entitled to all premiums that would have been collected had the health carrier been aware of the additional dependent. The health carrier may withhold payment of any health benefits for the new dependent until it has been compensated with the applicable premium which would have been owed if the health carrier had been informed of the additional dependent immediately.

Subd. 15. Certain disability benefits offset prohibited. No subscriber's individual contract or any group contract which provides for coverage of family members or dependents of a subscriber or of an employee or other group member of a group subscriber, entered into, issued, amended, renewed or delivered in this state on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit under the service plan by the amount of, or in proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit.

HIST: 1971 c 568 s 14; 1973 c 303 s 3; 1973 c 494 s 5; 1973 c 651 s 2,3; 1975 c 323 s 3; 1976 c 121 s 4; 1980 c 589 s 26; 1983 c 247 s 32; 1986 c 444; 1986 c 455 s 13; 1995 c 258 s 37,38; 1996 c 446 art 1 s 40



Section 62C.141 Repealed, 1995 c 207 art 10 s 25

62C.141 Repealed, 1995 c 207 art 10 s 25



Section 62C.142 Continuation and conversion privileges for former spouses and children.

62C.142 Continuation and conversion privileges for former spouses and children.

Subdivision 1. Termination of coverage. No subscriber contract of a nonprofit health service plan corporation which, in addition to covering the subscriber, also covers the subscriber's spouse shall contain a provision for termination of coverage for a spouse covered under the subscriber contract solely as a result of a break in the marital relationship except by reason of an entry of a valid decree of dissolution of marriage between the parties.

Subd. 2. Conversion privilege. Every subscriber contract, other than a contract whose continuance is contingent upon continued employment or membership, which contains a provision for termination of coverage of the spouse upon dissolution of marriage shall contain a provision allowing a former spouse and dependent children of a subscriber, without providing evidence of insurability, to obtain from the corporation at the expiration of any continuation of coverage required under subdivision 2a or section 62A.146, or upon termination of coverage by reason of an entry of a valid decree of dissolution which does not require the insured to provide continued coverage for the former spouse, an individual subscriber contract providing at least the minimum benefits of a qualified plan as prescribed by section 62E.06 and the option of a number three qualified plan, a number two qualified plan, a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, provided application is made to the corporation within 30 days following notice of the expiration of the continued coverage and upon payment of the appropriate fee. A subscriber contract providing reduced benefits at a reduced fee may be accepted by the former spouse and dependent children in lieu of the optional coverage otherwise required by this subdivision. The individual subscriber contract shall be renewable at the option of the former spouse as long as the former spouse is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual subscriber contract shall apply to the former spouse's original age at entry and shall apply equally to all similar contracts issued by the corporation.

Subd. 2a. Continuation privilege. Every subscriber contract, other than a contract whose continuance is contingent upon continued employment or membership, shall contain a provision which permits continuation of coverage under the contract for the subscriber's former spouse and children upon entry of a valid decree of dissolution of marriage. The coverage may be continued until the earlier of the following dates:

(a) the subscriber's former spouse becomes covered under any other group health plan; or

(b) the date coverage would otherwise terminate under the subscriber contract.

The contract must require the group contract holder to, upon request, provide the insured with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the amount of premium charged exceed 102 percent of the cost to the plan for such period of coverage for other similarly situated spouses and dependent children with respect to whom the marital relationship has not dissolved, without regard to whether such cost is paid by the employer or employee.

Subd. 3. Application. Subdivision 1 applies to every subscriber contract which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2 and 2a apply to every subscriber contract which is delivered, issued for delivery, renewed, or amended on or after March 1, 1983.

HIST: 1977 c 186 s 2; 1982 c 555 s 9; 1982 c 642 s 15; 1990 c 403 s 9; 1992 c 564 art 4 s 9; 2000 c 483 s 13



Section 62C.143 Repealed, 1995 c 207 art 10 s 25

62C.143 Repealed, 1995 c 207 art 10 s 25



Section 62C.15 Subscription charges.

62C.15 Subscription charges.

Subdivision 1. A service plan corporation shall establish and adjust from time to time subscription charges to be paid by or on behalf of its subscribers. The charges shall be reasonable, and not unfairly discriminatory, in relation to the benefits, considering actuarial projection of the cost of providing or paying for the health services, considering costs of administration, and in relation to reserves and surplus required by law.

Subd. 2. No service plan corporation shall deliver, issue for delivery, extend, continue, or renew any form of nongroup subscriber contract until schedules of charges applicable thereto, including any endorsement, rider, amendment or application which is a part thereof, have been filed with the commissioner; nor shall the corporation deliver, issue for delivery, extend, continue or renew any form of group subscriber contract until a schedule of the rating structures and formulae applicable thereto, including any endorsement, rider, amendment or application which is a part thereof, has been filed with the commissioner. The filing for a nongroup subscriber contract shall include the actuarial data needed to justify any increase in subscriber charges. The commissioner may disapprove the schedule of charges for any group or nongroup subscriber contract if:

(a) The unencumbered reserve or surplus is less than the required minimum or more than the required maximum; or

(b) The schedule charges meet the criteria specified in section 62A.02, subdivision 3.

Subd. 3. If subscription charges become subject to disapproval, the commissioner shall within 30 days of filing render an order either disapproving the charges or extending time for review to a specified date, or the charges shall be deemed approved. An order disapproving a charge shall state the reasons therefor and shall be subject to the notice, hearing, and appeal provisions of section 62C.14. The burden of proving and actuarially demonstrating that the charges are not inadequate or excessive shall be on the corporation.

Subd. 4. It shall be unlawful for a service plan corporation to deliver or issue a subscriber's contract with charges which have been disapproved by the commissioner.

HIST: 1971 c 568 s 15; 1976 c 296 art 2 s 12



Section 62C.16 Service agreements.

62C.16 Service agreements.

Subdivision 1. Service plan corporations, as agents for providers, may enter into service agreements only with providers authorized to practice their profession or conduct their business in this state or the state or foreign country in which the provider is located.

Subd. 2. A service plan corporation shall enforce its service agreements, including agreements of providers to accept payment from the corporation as compensation for health service rendered or provided to subscribers who have prepaid for the health service. Provisions for review, by participating providers, of claims shall be a part of each service agreement.

Subd. 3. Each type of service agreement shall be filed with the commissioner, prior to its use and those in effect on August 1, 1971, shall be filed within 60 days thereof.

Subd. 4. Retaliatory action prohibited. No service plan corporation may take retaliatory action against a provider solely on the grounds that the provider disseminated accurate information regarding coverage of benefits or accurate benefit limitations of a subscriber's contract or accurate interpretations of the provider agreement that limit the prescribing, providing, or ordering of care.

HIST: 1971 c 568 s 16; 1993 c 345 art 5 s 5



Section 62C.17 License for solicitor or agent.

62C.17 License for solicitor or agent.

Subdivision 1. No person shall act as a solicitor or agent for solicitation of subscribers on behalf of a service plan corporation, except an officer of the corporation, until that person obtains a license from the commissioner. The license shall be granted to qualified persons only upon request of the service plan corporation. The commissioner may establish by rule reasonable standards of qualification.

Subd. 2. Applications for license shall be submitted to the commissioner on forms provided by the commissioner. Except as provided in subdivision 3, the applicant shall pass a written examination reasonably designed to determine whether the applicant is qualified to be licensed as an agent or solicitor. The examination shall be pertinent to the contracts and coverage furnished by the corporation and shall be comparable to the examination required for a health and accident insurance agent's license. Prior to examination or reexamination, and prior to issuance or renewal of a license, the applicant shall pay to the commissioner the fees required for examination or reexamination for, and issuance or renewal of, an insurance agent's license for one line of insurance. The license shall expire May 31 of each year unless renewed by written request with payment of the renewal fee. The license shall not authorize a person to act as an insurance agent or solicitor.

Subd. 3. The commissioner shall issue and renew licenses without examination for a person who holds a valid health and accident insurance agent's license of this state or who as of October 1, 1971 has been employed as a solicitor or agent for solicitation of subscribers for not less than two years for the corporation to which the license would apply, is a full-time employee of the corporation, and has never had an insurance agent's license of this state denied, revoked, or suspended.

Subd. 4. The commissioner may at any time after a hearing pursuant to the contested case provisions of chapter 14, revoke or suspend a license if satisfied that the licensee is not qualified. An application for a new license or for reinstatement may be entertained one year after revocation or suspension, upon filing of a bond in the amount of $5,000 approved by the commissioner for protection of the public for a period of five years, or a lesser amount and period as the commissioner may prescribe. The commissioner shall revoke or suspend a license upon written request by the corporation or agent for which the licensee is licensed to act. Such a request shall include a statement of the specific facts constituting cause for termination. Any such information shall be deemed a confidential and privileged communication, and shall not be admissible, in whole or in part, in any action or proceeding without the corporation's or agent's written consent.

Subd. 5. A person shall not be qualified for a license if upon examination or reexamination it is determined that the person is incompetent to act as a producer, if the person has acted in any manner which would disqualify a person to hold a license as an insurance producer under sections 60K.30 to 60K.56, or if the person fails to produce documents subpoenaed by the commissioner, or fails to appear at a hearing to which the person is a party or has been subpoenaed, if the production of documents or appearance is lawfully required.

HIST: 1971 c 568 s 17; 1982 c 424 s 130; 1986 c 444; 1992 c 564 art 3 s 22; 2001 c 117 art 2 s 8

* NOTE: The amendment to subdivision 5 by Laws 2001, chapter *117, article 2, section 8, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 62C.18 No personal liability.

62C.18 No personal liability.

Subdivision 1. No participating provider shall have any right of action against a subscriber for compensation for health services which such provider has rendered, except to the extent that the subscriber's contract does not provide coverage for the services or part of the services rendered.

Subd. 2. Nothing herein shall affect the rights of a nonparticipating provider who gives the subscriber written notice prior to rendering service that the provider will bill the subscriber directly for service, provided that such notice shall not be required if (1) the nonparticipating provider is not informed by the subscriber and does not otherwise have knowledge that such subscriber has a subscriber contract covering such services, or (2) under the existing circumstances it is impossible or impractical for the nonparticipating provider to give such notice, or (3) the services are not provided in this state.

Subd. 3. A nonparticipating provider who fails to give the notice required in subdivision 2 shall not be entitled to recover compensation from a subscriber for health services rendered to such subscriber in an amount in excess of the aggregate of (1) the amount actually received by the subscriber from the service plan corporation as reimbursement for the costs of such service, and (2) the amount by which such nonparticipating provider's fee or charges for such service exceeds the coverage provided for such service in the subscriber's contract.

HIST: 1971 c 568 s 18; 1986 c 444



Section 62C.19 Unfair trade practices.

62C.19 Unfair trade practices.

Service plan corporations are subject to sections 72A.17 to 72A.30, regarding regulation of trade practices, and to all rules promulgated by the commissioner regarding advertisements for and marketing of accident and health insurance.

HIST: 1971 c 568 s 19; 1985 c 248 s 70



Section 62C.20 Practice not authorized.

62C.20 Practice not authorized.

Nothing in Laws 1971, chapter 568 shall authorize any person, association or corporation to engage, in any manner, in the practice of a profession required by this state to be licensed.

HIST: 1971 c 568 s 20



Section 62C.21 Penalties.

62C.21 Penalties.

If a service plan corporation violates Laws 1971, chapter 568 or other applicable law, the commissioner may suspend or revoke its certificate of authority, and impose a penalty not to exceed $5,000 for each offense. Such action shall be by order and subject to the notice, hearing and appeal provided as to an order disapproving a subscriber's contract.

HIST: 1971 c 568 s 21



Section 62C.22 Violations.

62C.22 Violations.

Any person who violates Laws 1971, chapter 568, or who makes a material false statement with respect to a written report or statement required by Laws 1971, chapter 568, shall be punishable, for the first offense, by payment of a fine of not more than $700 or imprisonment for not more than 90 days or both and for the second and each subsequent offense by payment of a fine of not more than $3,000 or imprisonment for not more than one year or both.

HIST: 1971 c 568 s 22; 1984 c 628 art 3 s 11



Section 62C.23 Rules.

62C.23 Rules.

For the purpose of implementing and enforcing Laws 1971, chapter 568, the commissioner may adopt rules pursuant to chapter 14.

HIST: 1971 c 568 s 23; 1982 c 424 s 130; 1985 c 248 s 70






Chapter 62D Health Maintenance Organizations

Section 62D.01 Citation and purpose.

62D.01 Citation and purpose.

Subdivision 1. Title. Sections 62D.01 to 62D.24 may be cited as the "Health Maintenance Act of 1973".

Subd. 2. Legislative findings and intent; policy. (a) Faced with the continuation of mounting costs of health care coupled with its inaccessibility to large segments of the population, the legislature has determined that there is a need to explore alternative methods for the delivery of health care services, with a view toward achieving greater efficiency and economy in providing these services.

(b) It is, therefore, the policy of the state to eliminate the barriers to the organization, promotion, and expansion of health maintenance organizations; to provide for their regulation by the state commissioner of health; and to exempt them from the operation of the insurance and nonprofit health service plan corporation laws of the state except as hereinafter provided.

(c) It is further the intention of the legislature to closely monitor the development of health maintenance organizations in order to assess their impact on the costs of health care to consumers, the accessibility of health care to consumers, and the quality of health care provided to consumers.

HIST: 1973 c 670 s 1; 1977 c 305 s 45; 1996 c 305 art 1 s 139



Section 62D.02 Definitions.

62D.02 Definitions.

Subdivision 1. Applicability. For the purposes of sections 62D.01 to 62D.30, unless the context clearly indicates otherwise, the terms defined in this section shall have the meaning here given them.

Subd. 2. Repealed, 1990 c 538 s 32

Subd. 3. Commissioner of health or commissioner. "Commissioner of health" or "commissioner" means the state commissioner of health or a designee.

Subd. 4. Health maintenance organization. (a) "Health maintenance organization" means a nonprofit corporation organized under chapter 317A, or a local governmental unit as defined in subdivision 11, controlled and operated as provided in sections 62D.01 to 62D.30, which provides, either directly or through arrangements with providers or other persons, comprehensive health maintenance services, or arranges for the provision of these services, to enrollees on the basis of a fixed prepaid sum without regard to the frequency or extent of services furnished to any particular enrollee.

(b) Expired

Subd. 5. Evidence of coverage. "Evidence of coverage" means any certificate, agreement or contract, and amendments thereto, issued to an enrollee which sets out the coverage to which the enrollee is entitled under the health maintenance contract which covers the enrollee.

Subd. 6. Enrollee. "Enrollee" means any person who has entered into, or is covered by, a health maintenance contract.

Subd. 7. Comprehensive health maintenance services. "Comprehensive health maintenance services" means a set of comprehensive health services which the enrollees might reasonably require to be maintained in good health including as a minimum, but not limited to, emergency care, emergency ground ambulance transportation services, inpatient hospital and physician care, outpatient health services and preventive health services. Elective, induced abortion, except as medically necessary to prevent the death of the mother, whether performed in a hospital, other abortion facility or the office of a physician, shall not be mandatory for any health maintenance organization.

Subd. 8. Health maintenance contract. "Health maintenance contract" means any contract whereby a health maintenance organization agrees to provide comprehensive health maintenance services to enrollees, provided that the contract may contain reasonable enrollee copayment provisions. An individual or group health maintenance contract may contain the copayment and deductible provisions specified in this subdivision. Copayment and deductible provisions in group contracts shall not discriminate on the basis of age, sex, race, length of enrollment in the plan, or economic status; and during every open enrollment period in which all offered health benefit plans, including those subject to the jurisdiction of the commissioners of commerce or health, fully participate without any underwriting restrictions, copayment and deductible provisions shall not discriminate on the basis of preexisting health status. In no event shall the sum of the annual copayments and deductible exceed the maximum out-of-pocket expenses allowable for a number three qualified plan under section 62E.06, nor shall that sum exceed $5,000 per family. The annual deductible must not exceed $1,000 per person. The annual deductible must not apply to preventive health services as described in Minnesota Rules, part 4685.0801, subpart 8. Where sections 62D.01 to 62D.30 permit a health maintenance organization to contain reasonable copayment provisions for preexisting health status, these provisions may vary with respect to length of enrollment in the plan. Any contract may provide for health care services in addition to those set forth in subdivision 7.

Subd. 9. Provider. "Provider" means any person who furnishes health services and is licensed or otherwise authorized to render such services in the state.

Subd. 10. Consumer. "Consumer" means any person, including an enrollee, to whom a health maintenance organization directs marketing materials.

Subd. 11. Local governmental unit. "Local governmental unit" means any statutory or home rule charter city or county.

Subd. 12. Participating entity. "Participating entity" means any of the following persons, providers, companies, or other organizations with which the health maintenance organization has contracts or other agreements:

(1) a health care facility licensed under sections 144.50 to 144.56, a nursing home licensed under sections 144A.02 to 144A.11, and any other health care facility otherwise licensed under the laws of this state or registered with the commissioner of health;

(2) a health care professional licensed under health-related licensing boards, as defined in section 214.01, subdivision 2, and any other health care professional otherwise licensed under the laws of this state or registered with the commissioner of health;

(3) a group, professional corporation, or other organization which provides the services of individuals or entities identified in (2), including but not limited to a medical clinic, a medical group, a home health care agency, an urgent care center, and an emergent care center;

(4) any person or organization providing administrative, financial, or management services to the health maintenance organization if the total payment for all services exceeds three percent of the gross revenues of the health maintenance organization.

"Participating entity" does not include (a) another health maintenance organization with which a health maintenance organization has made contractual arrangements or (b) any entity with which a health maintenance organization has contracted primarily in order to purchase or lease equipment or space or (c) employees of the health maintenance organization or (d) employees of any participating entity identified in clause (3).

Subd. 13. Major participating entity. "Major participating entity" shall include the following:

(1) a participating entity that receives from the health maintenance organization as compensation for services a sum greater than 30 percent of the health maintenance organization's gross annual revenues;

(2) a participating entity providing administrative, financial, or management services to the health maintenance organization, if the total payment for all services provided by the participating entity exceeds three percent of the gross revenue of the health maintenance organization;

(3) a participating entity that nominates or appoints 30 percent or more of the board of directors of the health maintenance organization.

Subd. 14. Separate health services contracts. "Separate health services contracts" means prepaid dental services contracts and other similar types of prepaid health services agreements in which services are provided by participating entities or employees of the health maintenance organization, but does not include contracts subject to chapter 62A or 62C.

Subd. 15. Net worth. "Net worth" means admitted assets, as defined in section 62D.044, minus liabilities. Liabilities do not include those obligations that are subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10. For purposes of this subdivision, preferred ownership claims under section 60B.44, subdivision 10, include promissory notes subordinated to all other liabilities of the health maintenance organization.

Subd. 16. Affiliate. "Affiliate" means a person or entity controlling, controlled by, or under common control with the person or entity.

HIST: 1973 c 670 s 2; 1974 c 284 s 1; 1977 c 305 s 45; 1981 c 122 s 1; 1983 c 205 s 1,2; 1983 c 289 s 114 subd 1; 1984 c 464 s 8-11; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 612 s 1,2; 1989 c 304 s 137; 1990 c 538 s 12,13; 1993 c 50 s 1; 1994 c 625 art 8 s 5; 1995 c 234 art 7 s 6; 1995 c 258 s 39; 1996 c 305 art 1 s 18; 1997 c 205 s 1; 1997 c 225 art 2 s 6



Section 62D.03 Establishment of health maintenance organizations.

62D.03 Establishment of health maintenance organizations.

Subdivision 1. Certificate of authority required. Notwithstanding any law of this state to the contrary, any nonprofit corporation organized to do so or a local governmental unit may apply to the commissioner of health for a certificate of authority to establish and operate a health maintenance organization in compliance with sections 62D.01 to 62D.30. No person shall establish or operate a health maintenance organization in this state, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization or health maintenance contract unless the organization has a certificate of authority under sections 62D.01 to 62D.30.

Subd. 2. Repealed, 1997 c 205 s 40

Subd. 3. Required application. The commissioner of health may require any person providing physician and hospital services with payments made in the manner set forth in section 62D.02, subdivision 4, to apply for a certificate of authority under sections 62D.01 to 62D.30. An applicant may continue to operate until the commissioner of health acts upon the application. In the event that an application is denied, the applicant shall henceforth be treated as a health maintenance organization whose certificate of authority has been revoked. Any person directed to apply for a certificate of authority shall be subject to the provisions of this subdivision.

Subd. 4. Application requirements. Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, and shall be in a form prescribed by the commissioner of health. Each application shall include the following:

(a) a copy of the basic organizational document, if any, of the applicant and of each major participating entity; such as the articles of incorporation, or other applicable documents, and all amendments thereto;

(b) a copy of the bylaws, rules and regulations, or similar document, if any, and all amendments thereto which regulate the conduct of the affairs of the applicant and of each major participating entity;

(c) a list of the names, addresses, and official positions of the following:

(1) all members of the board of directors, or governing body of the local government unit, and the principal officers and shareholders of the applicant organization; and

(2) all members of the board of directors, or governing body of the local government unit, and the principal officers of the major participating entity and each shareholder beneficially owning more than ten percent of any voting stock of the major participating entity;

The commissioner may by rule identify persons included in the term "principal officers";

(d) a full disclosure of the extent and nature of any contract or financial arrangements between the following:

(1) the health maintenance organization and the persons listed in clause (c)(1);

(2) the health maintenance organization and the persons listed in clause (c)(2);

(3) each major participating entity and the persons listed in clause (c)(1) concerning any financial relationship with the health maintenance organization; and

(4) each major participating entity and the persons listed in clause (c)(2) concerning any financial relationship with the health maintenance organization;

(e) the name and address of each participating entity and the agreed upon duration of each contract or agreement;

(f) a copy of the form of each contract binding the participating entities and the health maintenance organization. Contractual provisions shall be consistent with the purposes of sections 62D.01 to 62D.30, in regard to the services to be performed under the contract, the manner in which payment for services is determined, the nature and extent of responsibilities to be retained by the health maintenance organization, the nature and extent of risk sharing permissible, and contractual termination provisions;

(g) a copy of each contract binding major participating entities and the health maintenance organization. Contract information filed with the commissioner shall be confidential and subject to the provisions of section 13.37, subdivision 1, clause (b), upon the request of the health maintenance organization.

Upon initial filing of each contract, the health maintenance organization shall file a separate document detailing the projected annual expenses to the major participating entity in performing the contract and the projected annual revenues received by the entity from the health maintenance organization for such performance. The commissioner shall disapprove any contract with a major participating entity if the contract will result in an unreasonable expense under section 62D.19. The commissioner shall approve or disapprove a contract within 30 days of filing.

Within 120 days of the anniversary of the implementation of each contract, the health maintenance organization shall file a document detailing the actual expenses incurred and reported by the major participating entity in performing the contract in the preceding year and the actual revenues received from the health maintenance organization by the entity in payment for the performance;

(h) a statement generally describing the health maintenance organization, its health maintenance contracts and separate health service contracts, facilities, and personnel, including a statement describing the manner in which the applicant proposes to provide enrollees with comprehensive health maintenance services and separate health services;

(i) a copy of the form of each evidence of coverage to be issued to the enrollees;

(j) a copy of the form of each individual or group health maintenance contract and each separate health service contract which is to be issued to enrollees or their representatives;

(k) financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statement may be deemed to satisfy this requirement;

(l) a description of the proposed method of marketing the plan, a schedule of proposed charges, and a financial plan which includes a three-year projection of the expenses and income and other sources of future capital;

(m) a statement reasonably describing the geographic area or areas to be served and the type or types of enrollees to be served;

(n) a description of the complaint procedures to be utilized as required under section 62D.11;

(o) a description of the procedures and programs to be implemented to meet the requirements of section 62D.04, subdivision 1, clauses (b) and (c) and to monitor the quality of health care provided to enrollees;

(p) a description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under section 62D.06;

(q) a copy of any agreement between the health maintenance organization and an insurer or nonprofit health service corporation regarding reinsurance, stop-loss coverage, insolvency coverage, or any other type of coverage for potential costs of health services, as authorized in sections 62D.04, subdivision 1, clause (f), 62D.05, subdivision 3, and 62D.13;

(r) a copy of the conflict of interest policy which applies to all members of the board of directors and the principal officers of the health maintenance organization, as described in section 62D.04, subdivision 1, paragraph (g). All currently licensed health maintenance organizations shall also file a conflict of interest policy with the commissioner within 60 days after August 1, 1990, or at a later date if approved by the commissioner;

(s) a copy of the statement that describes the health maintenance organization's prior authorization administrative procedures;

(t) a copy of the agreement between the guaranteeing organization and the health maintenance organization, as described in section 62D.043, subdivision 6; and

(u) other information as the commissioner of health may reasonably require to be provided.

HIST: 1973 c 670 s 3; 1977 c 305 s 45; 1983 c 205 s 3,4; 1984 c 464 s 12; 1984 c 641 s 2; 1985 c 248 s 21,22; 1987 c 384 art 2 s 1; 1988 c 612 s 3; 1990 c 538 s 14; 1997 c 205 s 2,3



Section 62D.04 Issuance of certificate authority.

62D.04 Issuance of certificate authority.

Subdivision 1. Application review. Upon receipt of an application for a certificate of authority, the commissioner of health shall determine whether the applicant for a certificate of authority has:

(a) demonstrated the willingness and potential ability to assure that health care services will be provided in such a manner as to enhance and assure both the availability and accessibility of adequate personnel and facilities;

(b) arrangements for an ongoing evaluation of the quality of health care;

(c) a procedure to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the quality, availability and accessibility of its services, and such other matters as may be reasonably required by regulation of the commissioner of health;

(d) reasonable provisions for emergency and out of area health care services;

(e) demonstrated that it is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the commissioner of health shall require the amounts of net worth and working capital required in section 62D.042, the deposit required in section 62D.041, and in addition shall consider:

(1) the financial soundness of its arrangements for health care services and the proposed schedule of charges used in connection therewith;

(2) arrangements which will guarantee for a reasonable period of time the continued availability or payment of the cost of health care services in the event of discontinuance of the health maintenance organization; and

(3) agreements with providers for the provision of health care services;

(f) demonstrated that it will assume full financial risk on a prospective basis for the provision of comprehensive health maintenance services, including hospital care; provided, however, that the requirement in this paragraph shall not prohibit the following:

(1) a health maintenance organization from obtaining insurance or making other arrangements (i) for the cost of providing to any enrollee comprehensive health maintenance services, the aggregate value of which exceeds $5,000 in any year, (ii) for the cost of providing comprehensive health care services to its members on a nonelective emergency basis, or while they are outside the area served by the organization, or (iii) for not more than 95 percent of the amount by which the health maintenance organization's costs for any of its fiscal years exceed 105 percent of its income for such fiscal years; and

(2) a health maintenance organization from having a provision in a group health maintenance contract allowing an adjustment of premiums paid based upon the actual health services utilization of the enrollees covered under the contract, except that at no time during the life of the contract shall the contract holder fully self-insure the financial risk of health care services delivered under the contract. Risk sharing arrangements shall be subject to the requirements of sections 62D.01 to 62D.30;

(g) demonstrated that it has made provisions for and adopted a conflict of interest policy applicable to all members of the board of directors and the principal officers of the health maintenance organization. The conflict of interest policy shall include the procedures described in section 317A.255, subdivisions 1 and 2. However, the commissioner is not precluded from finding that a particular transaction is an unreasonable expense as described in section 62D.19 even if the directors follow the required procedures; and

(h) otherwise met the requirements of sections 62D.01 to 62D.30.

Subd. 2. Issuance; notice. Within 90 days after the receipt of the application for a certificate of authority, the commissioner of health shall determine whether or not the applicant meets the requirements of this section. If the commissioner of health determines that the applicant meets the requirements of sections 62D.01 to 62D.30, the commissioner shall issue a certificate of authority to the applicant. If the commissioner of health determines that the applicant is not qualified, the commissioner shall so notify the applicant and shall specify the reason or reasons for such disqualification.

Subd. 3. Use of terms. Except as provided in section 62D.03, subdivision 2, no person who has not been issued a certificate of authority shall use the words "health maintenance organization" or the initials "HMO" in its name, contracts or literature. Provided, however, that persons who are operating under a contract with, operating in association with, enrolling enrollees for, or otherwise authorized by a health maintenance organization licensed under sections 62D.01 to 62D.30 to act on its behalf may use the terms "health maintenance organization" or "HMO" for the limited purpose of denoting or explaining their association or relationship with the authorized health maintenance organization. No health maintenance organization which has a minority of enrollees and members elected according to section 62D.06, subdivision 1, as members of its board of directors shall use the words "consumer controlled" in its name or in any way represent to the public that it is controlled by consumers.

Subd. 4. Continued compliance. Upon being granted a certificate of authority to operate as a health maintenance organization, the organization must continue to operate in compliance with the standards set forth in subdivision 1. Noncompliance may result in the imposition of a fine or the suspension or revocation of the certificate of authority, in accordance with sections 62D.15 to 62D.17.

Subd. 5. Participation; government programs. Health maintenance organizations shall, as a condition of receiving and retaining a certificate of authority, participate in the medical assistance, general assistance medical care, and MinnesotaCare programs. A health maintenance organization is required to submit proposals in good faith that meet the requirements of the request for proposal provided that the requirements can be reasonably met by a health maintenance organization to serve individuals eligible for the above programs in a geographic region of the state if, at the time of publication of a request for proposal, the percentage of recipients in the public programs in the region who are enrolled in the health maintenance organization is less than the health maintenance organization's percentage of the total number of individuals enrolled in health maintenance organizations in the same region. Geographic regions shall be defined by the commissioner of human services in the request for proposals.

HIST: 1973 c 670 s 4; 1977 c 305 s 45; 1984 c 464 s 13; 1985 c 248 s 23; 1986 c 444; 1987 c 130 s 1; 1987 c 384 art 2 s 1; 1988 c 612 s 4; 1990 c 538 s 15; 1994 c 625 art 8 s 6; 1996 c 451 art 5 s 1; 1997 c 203 art 4 s 1; 1997 c 205 s 4



Section 62D.041 Protection in the event of insolvency.

62D.041 Protection in the event of insolvency.

Subdivision 1. Definition. (a) For the purposes of this section, the term "uncovered expenditures" means the costs of health care services that are covered by a health maintenance organization for which an enrollee would also be liable in the event of the organization's insolvency, and that are not guaranteed, insured, or assumed by a person other than the health maintenance organization.

(b) For purposes of this section, if a health maintenance organization offers supplemental benefits as described in section 62D.05, subdivision 6, "uncovered expenditures" excludes any expenditures attributable to the supplemental benefit.

Subd. 2. Required deposit. Each health maintenance organization shall deposit with any organization or trustee acceptable to the commissioner through which a custodial or controlled account is utilized, bankable funds in the amount required in this section. The commissioner may allow a health maintenance organization's deposit requirement to be funded by a guaranteeing organization, as defined in section 62D.043.

Subd. 3. Amount for beginning organizations. (a) Organizations that obtain a certificate of authority after April 25, 1988, shall deposit, before receiving a certificate of authority, $500,000. The health maintenance organization shall provide the commissioner with evidence of the deposit before receiving a certificate of authority.

(b) By April 1 of the year following the organization's first 12 months of operation under a certificate of authority, an organization shall deposit an amount equal to the difference between the initial deposit and 33 percent of its uncovered expenditures in its first 12 months of operation.

(c) By April 1 of subsequent years, an organization shall deposit an amount equal to the difference between the amount on deposit and 33 percent of its uncovered expenditures in the preceding calendar year.

Subd. 4. Amount for existing organizations. By December 31, 1989, an organization that has received a certificate of authority on or before April 25, 1988, shall have on deposit an amount equal to the larger of:

(a) 33 percent of its uncovered expenditures in the preceding calendar year; or

(b) $500,000.

By April 1 of each subsequent year, an organization shall deposit an amount equal to the difference between the amount on deposit and 33 percent of its uncovered expenditures in the preceding calendar year.

Subd. 5. Repealed, 1988 c 612 s 32

Subd. 5a. Waiver of additional deposit. In any year when the amount determined according to this section is zero or less than zero, the commissioner shall not require the organization to make any additional deposit.

Subd. 6. Repealed, 1988 c 612 s 32

Subd. 6a. Withdrawal of deposit. If the amount previously deposited by the organization under this section exceeds the amount required under this section by more than $50,000 for a continuous 12-month period, the commissioner shall allow the organization to withdraw the portion of the deposit that exceeds by more than $50,000 the amount required to be on deposit for the organization, unless the commissioner determines that release of a portion of the deposit could be hazardous to enrollees, creditors, or the general public. An organization shall not apply for the withdrawal more than once in each calendar year.

Subd. 6b. Evidence of deposit. An organization shall provide the commissioner with evidence of every deposit made on or before the date of the deposit.

Subd. 7. Control of over deposits. All income from deposits shall belong to the depositing organizations and shall be paid to it as it becomes available.

Subd. 8. Repealed, 1988 c 612 s 32

Subd. 9. Letter of credit. A health maintenance organization may satisfy one-half of its deposit requirement through use of a letter of credit issued by a bank authorized to do business in this state, provided that:

(1) nothing more than a demand for payment is necessary for payment;

(2) the letter of credit is irrevocable;

(3) according to its terms, the letter of credit cannot expire without due notice from the issuer and the notice must occur at least 60 days before the expiration date and be in the form of a written notice to the commissioner;

(4) the letter of credit is issued or confirmed by a bank which is a member of the federal reserve system;

(5) the letter of credit is unconditional, is not contingent upon reimbursement to the bank or the bank's ability to perfect any lien or security interest, and does not contain references to any other agreements, documents, or entities;

(6) the letter of credit designates the commissioner as beneficiary; and

(7) the letter of credit may be drawn upon after insolvency of the health maintenance organization.

Subd. 10. Supplemental deposit. A health maintenance organization offering supplemental benefits as described in section 62D.05, subdivision 6, must maintain an additional deposit in the first year such benefits are offered equal to $50,000. At the end of the second year such benefits are offered, the health maintenance organization must maintain an additional deposit equal to $150,000. At the end of the third year such benefits are offered and every year thereafter, the health maintenance organization must maintain an additional deposit of $250,000.

HIST: 1984 c 464 s 14; 1985 c 248 s 24; 1988 c 612 s 5-13; 1989 c 282 art 2 s 3,4; 1990 c 538 s 16



Section 62D.042 Net worth and working capital requirements.

62D.042 Net worth and working capital requirements.

Subdivision 1. Definitions. (a) For purposes of this section, "guaranteeing organization" means an organization that has agreed to make necessary contributions or advancements to the health maintenance organization to maintain the health maintenance organization's statutorily required net worth.

(b) For this section, "working capital" means current assets minus current liabilities.

(c) For purposes of this section, if a health maintenance organization offers supplemental benefits as described in section 62D.05, subdivision 6, "expenses" does not include any expenses attributable to the supplemental benefit.

Subd. 2. Net worth requirements. (a) Beginning organizations shall maintain net worth of at least 8-1/3 percent of the sum of all expenses expected to be incurred in the 12 months following the date the certificate of authority is granted, or $1,500,000, whichever is greater.

(b) After the first full calendar year of operation, organizations shall maintain net worth of at least 8-1/3 percent and at most 25 percent of the sum of all expenses incurred during the most recent calendar year, but in no case shall net worth fall below $1,000,000.

(c) Notwithstanding paragraphs (a) and (b), any health maintenance organization owned by a political subdivision of this state, which has a higher than average percentage of enrollees who are enrolled in medical assistance or general assistance medical care, may exceed the maximum net worth limits provided in paragraphs (a) and (b), with the advance approval of the commissioner.

Subd. 3. Repealed, 1998 c 407 art 8 s 14

Subd. 4. Reduction for reinsurance. In calculating expenses for purposes of the net worth requirement, a health maintenance organization may subtract 90 percent of the cost of premiums it pays for insurance coverage specified in section 62D.04, subdivision 1, clause (f).

Subd. 5. Guaranteeing organization. (a) The commissioner may determine that it is in the best interests of an organization's enrollees and the public to allow an organization's net worth requirement to be satisfied by a guaranteeing organization. The commissioner shall consider the net worth of a guaranteeing organization, the number of organizations it guarantees, whether it is a governmental entity with power to tax, and other factors the commissioner considers relevant. If the commissioner allows a guaranteeing organization to satisfy the net worth requirement of more than one health maintenance organization, the guaranteeing organization must maintain the required net worth of the guaranteed health maintenance organizations on an aggregate basis.

(b) A health maintenance organization that requests the commissioner to allow a guaranteeing organization to satisfy its net worth or deposit requirement shall provide the commissioner with the guaranteeing organization's financial records and other relevant information when the request is made and annually by April 1, and must continue to do so upon request by the commissioner.

(c) No provider may be compelled to serve as a guaranteeing organization.

Subd. 6. Working capital. A health maintenance organization must maintain a positive working capital.

Subd. 7. Plans of correction. If the working capital or net worth is less than the required minimum, operations must be adjusted to correct the net worth or working capital, according to a written plan proposed by the organization and approved by the commissioner. The commissioner may take action against the organization under chapter 60B or under the suspension and penalty provisions of sections 62D.15, 62D.16, and 62D.17 if:

(1) an organization does not propose a plan to correct its working capital or net worth within a reasonable time;

(2) an organization violates a plan that has been approved;

(3) the commissioner determines that an improper working capital or net worth status cannot be corrected within a reasonable time; or

(4) the commissioner determines that the organization is in such financial condition that the transaction of further business would be hazardous to its enrollees, its creditors, or the public.

HIST: 1988 c 612 s 14; 1989 c 282 art 2 s 5; 1993 c 345 art 2 s 1; 1995 c 234 art 7 s 7; 1997 c 205 s 5; 1998 c 407 art 8 s 2



Section 62D.043 Guaranteeing organizations.

62D.043 Guaranteeing organizations.

Subdivision 1. Definition. For purposes of this section, a "guaranteeing organization" means an organization that has agreed to assume the responsibility for the obligation of the health maintenance organization's net worth requirement.

Subd. 2. Responsibilities of guaranteeing organization. Upon an order of rehabilitation or liquidation, a guaranteeing organization shall transfer funds to the commissioner in the amount necessary to satisfy the net worth requirement.

Subd. 3. Requirements for guaranteeing organization. (a) An organization's net worth requirement may be guaranteed provided that the guaranteeing organization:

(1) transfers into a restricted asset account cash or securities permitted by section 61A.28, subdivisions 2, 5, and 6, in an amount necessary to satisfy the net worth requirement. Restricted asset accounts shall be considered admitted assets for the purpose of determining whether a guaranteeing organization is maintaining sufficient net worth. Permitted securities shall not be transferred to the restricted asset account in excess of the limits applied to the health maintenance organization, unless approved by the commissioner in advance;

(2) designates the restricted asset account specifically for the purpose of funding the health maintenance organization's net worth requirement;

(3) maintains positive working capital subsequent to establishing the restricted asset account, if applicable;

(4) maintains net worth, retained earnings, or surplus in an amount in excess of the amount of the restricted asset account, if applicable, and allows the guaranteeing organization:

(i) to remain a solvent business organization, which shall be evaluated on the basis of the guaranteeing organization's continued ability to meet its maturing obligations without selling substantially all its operating assets and paying debts when due; and

(ii) to be in compliance with any state or federal statutory net worth, surplus, or reserve requirements applicable to that organization or lesser requirements agreed to by the commissioner; and

(5) fulfills requirements of clauses (1) to (4) by April 1 of each year.

(b) The commissioner may require the guaranteeing organization to complete the requirements of paragraph (a) more frequently if the amount necessary to satisfy the net worth requirement increases during the year.

Subd. 4. Exceptions to requirements. When a guaranteeing organization is a governmental entity, subdivision 3 is not applicable. The commissioner may consider factors which provide evidence that the governmental entity is a financially reliable guaranteeing organization. Similarly, when a guaranteeing organization is a Minnesota-licensed health maintenance organization, health service plan corporation, or insurer, subdivision 3, paragraphs (1) and (2), are not applicable.

Subd. 5. Amounts needed to meet net worth requirements. The amount necessary for a guaranteeing organization to satisfy the health maintenance organization's net worth requirement shall be the lesser of:

(1) an amount needed to bring the health maintenance organization's net worth to the amount required by section 62D.042; or

(2) an amount agreed to by the guaranteeing organization.

Subd. 6. Consolidated calculations for guaranteed health maintenance organizations. If a guaranteeing organization guarantees one or more health maintenance organizations, the guaranteeing organization may calculate the amount necessary to satisfy the health maintenance organizations' net worth requirements on a consolidated basis. Liabilities of the health maintenance organization to the guaranteeing organization must be subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10.

Subd. 7. Agreement between guaranteeing organization and health maintenance organization. A written agreement between the guaranteeing organization and the health maintenance organization must include the commissioner as a party and include the following provisions:

(1) any or all of the funds needed to satisfy the health maintenance organization's net worth requirement shall be transferred, unconditionally and upon demand, according to subdivision 2;

(2) the arrangement shall not terminate for any reason without the commissioner being notified of the termination at least nine months in advance. The arrangement may terminate earlier if net worth requirements will be satisfied under other arrangements, as approved by the commissioner;

(3) the guaranteeing organization shall pay or reimburse the commissioner for all costs and expenses, including reasonable attorney fees and costs, incurred by the commissioner in connection with the protection, defense, or enforcement of the guarantee;

(4) the guaranteeing organization shall waive all defenses and claims it may have or the health maintenance organization may have pertaining to the guarantee including, but not limited to, waiver, release, res judicata, statute of frauds, lack of authority, usury, illegality;

(5) the guaranteeing organization waives present demand for payment, notice of dishonor or nonpayment and protest, and the commissioner shall not be required to first resort for payment to other sources or other means before enforcing the guarantee;

(6) the guarantee may not be waived, modified, amended, terminated, released, or otherwise changed except as provided by the guarantee agreement, and as provided by applicable statutes;

(7) the guaranteeing organization waives its rights under the Federal Bankruptcy Code, United States Code, title 11, section 303, to initiate involuntary proceedings against the health maintenance organization and agrees to submit to the jurisdiction of the commissioner and Minnesota state courts in any rehabilitation or liquidation of the health maintenance organization;

(8) the guarantee shall be governed by and construed and enforced according to the laws of the state of Minnesota; and

(9) the guarantee must be approved by the commissioner.

Subd. 8. Submission of guaranteeing organization's financial statements. Health maintenance organizations shall submit to the commissioner the guaranteeing organization's audited financial statements annually by April 1 or at a different date if agreed to by the commissioner. The health maintenance organization shall also provide other relevant financial information regarding a guaranteeing organization as may be requested by the commissioner.

Subd. 9. Performance as guaranteeing organization voluntary. No provider may be compelled to serve as a guaranteeing organization.

Subd. 10. Guarantor status in rehabilitation or liquidation. Any or all of the funds in excess of the amounts needed to satisfy the health maintenance organization's obligations as of the date of an order of liquidation or rehabilitation shall be returned to the guaranteeing organization in the same manner as preferred ownership claims under section 60B.44, subdivision 10.

HIST: 1990 c 538 s 17



Section 62D.044 Admitted assets.

62D.044 Admitted assets.

"Admitted assets" includes the following:

(1) petty cash and other cash funds in the organization's principal or official branch office that are under the organization's control;

(2) immediately withdrawable funds on deposit in demand accounts, in a bank or trust company organized and regularly examined under the laws of the United States or any state, and insured by an agency of the United States government, or like funds actually in the principal or official branch office at statement date, and, in transit to a bank or trust company with authentic deposit credit given before the close of business on the fifth bank working day following the statement date;

(3) the amount fairly estimated as recoverable on cash deposited in a closed bank or trust company, if the assets qualified under this section before the suspension of the bank or trust company;

(4) bills and accounts receivable that are collateralized by securities in which the organization is authorized to invest;

(5) premiums due from groups or individuals that are not more than 90 days past due;

(6) amounts due under reinsurance arrangements from insurance companies authorized to do business in this state;

(7) tax refunds due from the United States or this state;

(8) principal and interest accrued on mortgage loans not exceeding in aggregate one year's total due and accrued principal and interest on an individual loan;

(9) the rents due to the organization on real and personal property, directly or beneficially owned, not exceeding the amount of one year's total due and accrued rent on each individual property;

(10) principal and interest or rents accrued on conditional sales agreements, security interests, chattel mortgages, and real or personal property under lease to other corporations that do not exceed the amount of one year's total due and accrued interest or rent on an individual investment;

(11) the fixed required principal and interest due and accrued on bonds and other evidences of indebtedness that are not in default;

(12) dividends receivable on shares of stock, provided that the market price for valuation purposes does not include the value of the dividend;

(13) the interest on dividends due and payable, but not credited, on deposits in banks and trust companies or on accounts with savings associations;

(14) principal and interest accrued on secured loans that do not exceed the amount of one year's interest on any loan;

(15) interest accrued on tax anticipation warrants;

(16) the amortized value of electronic computer or data processing machines or systems purchased for use in the business of the organization, including software purchased and developed specifically for the organization's use;

(17) the cost of furniture, equipment, and medical equipment, less accumulated depreciation thereon, and medical and pharmaceutical supplies that are used to deliver health care and are under the organization's control, provided such assets do not exceed 30 percent of admitted assets;

(18) amounts currently due from an affiliate that has liquid assets with which to pay the balance and maintain its accounts on a current basis. Any amount outstanding more than three months is not current;

(19) amounts on deposit under section 62D.041;

(20) accounts receivable from participating health care providers that are not more than 60 days past due; and

(21) investments allowed by section 62D.045, except for investments in securities and properties described under section 61A.284.

HIST: 1988 c 612 s 15; 1990 c 538 s 18; 1991 c 286 s 1; 1991 c 325 art 10 s 11; 1995 c 202 art 1 s 25



Section 62D.045 Investment restrictions.

62D.045 Investment restrictions.

Subdivision 1. Restrictions. Funds of a health maintenance organization shall be invested only in securities and property designated by law for investment by domestic life insurance companies, except that money may be used to purchase real estate, including leasehold estates and leasehold improvements, for the convenient accommodation of the organization's business operations, including the home office, branch offices, medical facilities, and field office operations, on the following conditions:

(1) a parcel of real estate acquired under this subdivision may include excess space for rent to others if it is reasonably anticipated that the excess will be required by the organization for expansion or if the excess is reasonably required in order to have one or more buildings that will function as an economic unit;

(2) the real estate may be subject to a mortgage; and

(3) the purchase price of the asset, including capitalized permanent improvements, less depreciation spread evenly over the life of the property or less depreciation computed on any basis permitted under the Internal Revenue Code and its regulations, or the organization's equity, plus all encumbrances on the real estate owned by a company under this subdivision, whichever is greater, does not exceed 20 percent of its admitted assets, except if, when calculated in combination with the assets described in section 62D.044, clause (17), the total of said assets and the real estate assets described hereunder do not exceed the total combined percent limitations allowable under this section and section 62D.044, clause (17), or, if permitted by the commissioner upon a finding that the percentage of the health maintenance organization's admitted assets is insufficient to provide convenient accommodation for the organization's business. However, a health maintenance organization that owns property used in the delivery of medical services for its enrollees may invest an additional 20 percent of its admitted assets in real estate, not requiring the permission of the commissioner.

Subd. 2. Authorization and written investment policy required. A health maintenance organization shall not make or engage in a loan or investment unless the loan or investment has been authorized or ratified by the board of directors or by a committee supervising investments and loans. In addition, a health maintenance organization must comply with section 60A.112.

Subd. 3. Limits on commissions. A health maintenance organization shall not pay a commission or brokerage for the purchase or sale of real or personal property that exceeds usual and customary commissions or brokerage at the time and place of the purchases or sales. Information regarding payments of commissions and brokerage must be maintained by the health maintenance organization.

Subd. 4. Officer's conflict of interest. A health maintenance organization shall not knowingly, directly or indirectly, invest in or loan upon any real or personal property, in which any principal officer or director of the organization has a financial interest. An organization shall not make a loan to a principal officer or director of the organization.

Subd. 5. Exemption. This section shall not apply to a health maintenance organization which has a city or county as a guaranteeing organization.

HIST: 1988 c 612 s 16; 1991 c 286 s 2; 1991 c 325 art 10 s 12; art 18 s 2; 2000 c 260 s 97 para (g)



Section 62D.05 Powers of health maintenance organizations.

62D.05 Powers of health maintenance organizations.

Subdivision 1. Authority granted. Any nonprofit corporation or local governmental unit may, upon obtaining a certificate of authority as required in sections 62D.01 to 62D.30, operate as a health maintenance organization.

Subd. 2. Contracts; generally. A health maintenance organization may enter into health maintenance contracts in this state and engage in any other activities consistent with sections 62D.01 to 62D.30 which are necessary to the performance of its obligations under such contracts or authorize its representatives to do so.

Subd. 3. Contracts; health services. A health maintenance organization may contract with providers of health care services to render the services the health maintenance organization has promised to provide under the terms of its health maintenance contracts, may, subject to section 62D.12, subdivision 11, enter into separate prepaid dental contracts, or other separate health service contracts, may, subject to the limitations of section 62D.04, subdivision 1, clause (f), contract with insurance companies and nonprofit health service plan corporations for insurance, indemnity or reimbursement of its cost of providing health care services for enrollees or against the risks incurred by the health maintenance organization, may contract with insurance companies and nonprofit health service plan corporations for insolvency insurance coverage, and may contract with insurance companies and nonprofit health service plan corporations to insure or cover the enrollees' costs and expenses in the health maintenance organization, including the customary prepayment amount and any copayment obligations.

Subd. 4. Contracts; administrative services. A health maintenance organization may contract with other persons for the provision of services, including, but not limited to, managerial and administration, marketing and enrolling, data processing, actuarial analysis, and billing services. If contracts are made with insurance companies or nonprofit health service plan corporations, such companies or corporations must be authorized to transact business in this state.

Subd. 5. Payment acceptance. Each health maintenance organization authorized to operate under sections 62D.01 to 62D.30, or its representative, may accept from governmental agencies, private agencies, corporations, associations, groups, individuals, or other persons payments covering all or part of the cost of health care services provided to enrollees. Any recipient of medical assistance, pursuant to chapter 256B, may make application to join a health maintenance organization which has been approved for medical assistance by the commissioner of human services.

Subd. 6. Supplemental benefits. (a) A health maintenance organization may, as a supplemental benefit, provide coverage to its enrollees for health care services and supplies received from providers who are not employed by, under contract with, or otherwise affiliated with the health maintenance organization. Supplemental benefits may be provided if the following conditions are met:

(1) a health maintenance organization desiring to offer supplemental benefits must at all times comply with the requirements of sections 62D.041 and 62D.042;

(2) a health maintenance organization offering supplemental benefits must maintain an additional surplus in the first year supplemental benefits are offered equal to the lesser of $500,000 or 33 percent of the supplemental benefit expenses. At the end of the second year supplemental benefits are offered, the health maintenance organization must maintain an additional surplus equal to the lesser of $1,000,000 or 33 percent of the supplemental benefit expenses. At the end of the third year benefits are offered and every year after that, the health maintenance organization must maintain an additional surplus equal to the greater of $1,000,000 or 33 percent of the supplemental benefit expenses. When in the judgment of the commissioner the health maintenance organization's surplus is inadequate, the commissioner may require the health maintenance organization to maintain additional surplus;

(3) claims relating to supplemental benefits must be processed in accordance with the requirements of section 72A.201; and

(4) in marketing supplemental benefits, the health maintenance organization shall fully disclose and describe to enrollees and potential enrollees the nature and extent of the supplemental coverage, and any claims filing and other administrative responsibilities in regard to supplemental benefits.

(b) The commissioner may, pursuant to chapter 14, adopt, enforce, and administer rules relating to this subdivision, including: rules insuring that these benefits are supplementary and not substitutes for comprehensive health maintenance services by addressing percentage of out-of-plan coverage; rules relating to the establishment of necessary financial reserves; rules relating to marketing practices; and other rules necessary for the effective and efficient administration of this subdivision. The commissioner, in adopting rules, shall give consideration to existing laws and rules administered and enforced by the department of commerce relating to health insurance plans.

HIST: 1973 c 670 s 5; 1983 c 205 s 5; 1984 c 464 s 15; 1984 c 654 art 5 s 58; 1987 c 337 s 64; 1987 c 384 art 2 s 1; 1988 c 612 s 17; 1989 c 282 art 2 s 6



Section 62D.06 Governing body.

62D.06 Governing body.

Subdivision 1. Governing body composition; enrollee advisory body. The governing body of any health maintenance organization which is a nonprofit corporation may include enrollees, providers, or other individuals; provided, however, that after a health maintenance organization which is a nonprofit corporation has been authorized under sections 62D.01 to 62D.30 for one year, at least 40 percent of the governing body shall be composed of enrollees and members elected by the enrollees and members from among the enrollees and members. For purposes of this section, "member" means a consumer who receives health care services through a self-insured contract that is administered by the health maintenance organization or its related third-party administrator. The number of members elected to the governing body shall not exceed the number of enrollees elected to the governing body. An enrollee or member elected to the governing board may not be a person:

(1) whose occupation involves, or before retirement involved, the administration of health activities or the provision of health services;

(2) who is or was employed by a health care facility as a licensed health professional; or

(3) who has or had a direct substantial financial or managerial interest in the rendering of a health service, other than the payment of a reasonable expense reimbursement or compensation as a member of the board of a health maintenance organization.

After a health maintenance organization which is a local governmental unit has been authorized under sections 62D.01 to 62D.30 for one year, an enrollee advisory body shall be established. The enrollees who make up this advisory body shall be elected by the enrollees from among the enrollees.

Subd. 2. Enrollee input. The governing body shall establish a mechanism to afford the enrollees an opportunity to express their opinions in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms as may be prescribed or permitted by the commissioner of health.

HIST: 1973 c 670 s 6; 1974 c 284 s 10; 1977 c 305 s 45; 1983 c 205 s 6; 1987 c 384 art 2 s 1; 1988 c 592 s 1; 1997 c 205 s 6



Section 62D.07 Evidence of coverage; required terms.

62D.07 Evidence of coverage; required terms.

Subdivision 1. Requirement. Every health maintenance organization enrollee residing in this state is entitled to evidence of coverage or contract. The health maintenance organization or its designated representative shall issue the evidence of coverage or contract.

Subd. 2. Filing with commissioner. No evidence of coverage or contract, or amendment thereto shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage or contract or amendment thereto has been filed with the commissioner of health pursuant to section 62D.03 or 62D.08.

Subd. 3. Required provisions. Contracts and evidences of coverage shall contain:

(a) No provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, or which are untrue, misleading, or deceptive as defined in section 62D.12, subdivision 1;

(b) A clear, concise and complete statement of:

(1) the health care services and the insurance or other benefits, if any, to which the enrollee is entitled under the health maintenance contract;

(2) any exclusions or limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or copayment feature and requirements for referrals, prior authorizations, and second opinions;

(3) where and in what manner information is available as to how services, including emergency and out of area services, may be obtained;

(4) the total amount of payment and copayment, if any, for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates; and

(5) a description of the health maintenance organization's method for resolving enrollee complaints and a statement identifying the commissioner as an external source with whom complaints may be registered; and

(c) On the cover page of the evidence of coverage and contract, a clear and complete statement of enrollees' rights. The statement must be in bold print and captioned "Important Enrollee Information and Enrollee Bill of Rights" and must include but not be limited to the following provisions in the following language or in substantially similar language approved in advance by the commissioner, except that paragraph (8) does not apply to prepaid health plans providing coverage for programs administered by the commissioner of human services:

ENROLLEE INFORMATION

(1) COVERED SERVICES: Services provided by (name of health maintenance organization) will be covered only if services are provided by participating (name of health maintenance organization) providers or authorized by (name of health maintenance organization). Your contract fully defines what services are covered and describes procedures you must follow to obtain coverage.

(2) PROVIDERS: Enrolling in (name of health maintenance organization) does not guarantee services by a particular provider on the list of providers. When a provider is no longer part of (name of health maintenance organization), you must choose among remaining (name of the health maintenance organization) providers.

(3) REFERRALS: Certain services are covered only upon referral. See section (section number) of your contract for referral requirements. All referrals to non-(name of health maintenance organization) providers and certain types of health care providers must be authorized by (name of health maintenance organization).

(4) EMERGENCY SERVICES: Emergency services from providers who are not affiliated with (name of health maintenance organization) will be covered only if proper procedures are followed. Your contract explains the procedures and benefits associated with emergency care from (name of health maintenance organization) and non-(name of health maintenance organization) providers.

(5) EXCLUSIONS: Certain services or medical supplies are not covered. You should read the contract for a detailed explanation of all exclusions.

(6) CONTINUATION: You may convert to an individual health maintenance organization contract or continue coverage under certain circumstances. These continuation and conversion rights are explained fully in your contract.

(7) CANCELLATION: Your coverage may be canceled by you or (name of health maintenance organization) only under certain conditions. Your contract describes all reasons for cancellation of coverage.

(8) NEWBORN COVERAGE: If your health plan provides for dependent coverage, a newborn infant is covered from birth, but only if services are provided by participating (name of health maintenance organization) providers or authorized by (name of health maintenance organization). Certain services are covered only upon referral. (Name of health maintenance organization) will not automatically know of the infant's birth or that you would like coverage under your plan. You should notify (name of health maintenance organization) of the infant's birth and that you would like coverage. If your contract requires an additional premium for each dependent, (name of health maintenance organization) is entitled to all premiums due from the time of the infant's birth until the time you notify (name of health maintenance organization) of the birth. (Name of health maintenance organization) may withhold payment of any health benefits for the newborn infant until any premiums you owe are paid.

(9) PRESCRIPTION DRUGS AND MEDICAL EQUIPMENT: Enrolling in (name of health maintenance organization) does not guarantee that any particular prescription drug will be available nor that any particular piece of medical equipment will be available, even if the drug or equipment is available at the start of the contract year.

ENROLLEE BILL OF RIGHTS

(1) Enrollees have the right to available and accessible services including emergency services, as defined in your contract, 24 hours a day and seven days a week;

(2) Enrollees have the right to be informed of health problems, and to receive information regarding treatment alternatives and risks which is sufficient to assure informed choice;

(3) Enrollees have the right to refuse treatment, and the right to privacy of medical and financial records maintained by the health maintenance organization and its health care providers, in accordance with existing law;

(4) Enrollees have the right to file a complaint with the health maintenance organization and the commissioner of health and the right to initiate a legal proceeding when experiencing a problem with the health maintenance organization or its health care providers;

(5) Enrollees have the right to a grace period of 31 days for the payment of each premium for an individual health maintenance contract falling due after the first premium during which period the contract shall continue in force;

(6) Medicare enrollees have the right to voluntarily disenroll from the health maintenance organization and the right not to be requested or encouraged to disenroll except in circumstances specified in federal law; and

(7) Medicare enrollees have the right to a clear description of nursing home and home care benefits covered by the health maintenance organization.

Subd. 4. Payment grace period. A grace period of 31 days shall be granted for payment of each premium for an individual health maintenance contract falling due after the first premium, during which period the contract shall continue in force. Individual health maintenance organization contracts shall clearly state the existence of the grace period.

Subd. 5. Contract cancellation. Individual health maintenance contracts shall state that any person may cancel the contract within ten days of its receipt and have the premium paid refunded if, after examination of the contract, the individual is not satisfied with it for any reason. The individual is responsible for repaying the health maintenance organization for any services rendered or claims paid by the health maintenance organization during the ten days.

Subd. 6. Coverage termination. The contract and evidence of coverage shall clearly explain the conditions upon which a health maintenance organization may terminate coverage.

Subd. 7. Continuation and conversion. The contract and evidence of coverage shall clearly explain continuation and conversion rights afforded to enrollees.

Subd. 8. Notice of changes. Individual and group contract holders shall be given 30 days' advance, written notice of any change in subscriber fees or benefits.

Subd. 9. Delivery. Individual health maintenance organization contracts shall be delivered to enrollees no later than the date coverage is effective. For enrollees with group contracts, an evidence of coverage shall be delivered or issued for delivery not more than 15 days from the date the health maintenance organization is notified of the enrollment or the effective date of coverage, whichever is later.

Subd. 10. Complaint telephone number. An individual health maintenance organization contract and an evidence of coverage must contain a department of health telephone number that the enrollee can call to register a complaint about a health maintenance organization.

HIST: 1973 c 670 s 7; 1977 c 305 s 45; 1984 c 464 s 16-19; 1986 c 444; 1988 c 434 s 3; 1988 c 592 s 2; 1997 c 205 s 7



Section 62D.08 Annual report.

62D.08 Annual report.

Subdivision 1. Notice of changes. A health maintenance organization shall, unless otherwise provided for by rules adopted by the commissioner of health, file notice with the commissioner of health prior to any modification of the operations or documents described in the information submitted under clauses (a), (b), (e), (f), (g), (i), (j), (l), (m), (n), (o), (p), (q), (r), (s), and (t) of section 62D.03, subdivision 4. If the commissioner of health does not disapprove of the filing within 60 days, it shall be deemed approved and may be implemented by the health maintenance organization.

Subd. 2. Annual report required. Every health maintenance organization shall annually, on or before April 1, file a verified report with the commissioner of health covering the preceding calendar year. However, utilization data required under subdivision 3, clause (c), shall be filed on or before July 1.

Subd. 3. Report requirements. Such report shall be on forms prescribed by the commissioner of health, and shall include:

(a) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent certified public accountant, reflecting at least (1) all prepayment and other payments received for health care services rendered, (2) expenditures to all providers, by classes or groups of providers, and insurance companies or nonprofit health service plan corporations engaged to fulfill obligations arising out of the health maintenance contract, (3) expenditures for capital improvements, or additions thereto, including but not limited to construction, renovation or purchase of facilities and capital equipment, and (4) a supplementary statement of assets, liabilities, premium revenue, and expenditures for risk sharing business under section 62D.04, subdivision 1, on forms prescribed by the commissioner;

(b) The number of new enrollees enrolled during the year, the number of group enrollees and the number of individual enrollees as of the end of the year and the number of enrollees terminated during the year;

(c) A summary of information compiled pursuant to section 62D.04, subdivision 1, clause (c), in such form as may be required by the commissioner of health;

(d) A report of the names and addresses of all persons set forth in section 62D.03, subdivision 4, clause (c), who were associated with the health maintenance organization or the major participating entity during the preceding year, and the amount of wages, expense reimbursements, or other payments to such individuals for services to the health maintenance organization or the major participating entity, as those services relate to the health maintenance organization, including a full disclosure of all financial arrangements during the preceding year required to be disclosed pursuant to section 62D.03, subdivision 4, clause (d);

(e) A separate report addressing health maintenance contracts sold to individuals covered by Medicare, title XVIII of the Social Security Act, as amended, including the information required under section 62D.30, subdivision 6; and

(f) Such other information relating to the performance of the health maintenance organization as is reasonably necessary to enable the commissioner of health to carry out the duties under sections 62D.01 to 62D.30.

Subd. 4. Penalty; extension for good cause. Any health maintenance organization which fails to file a verified report with the commissioner on or before April 1 of the year due shall be subject to the levy of a fine up to $500 for each day the report is past due. This failure will serve as a basis for other disciplinary action against the organization, including suspension or revocation, in accordance with sections 62D.15 to 62D.17. The commissioner may grant an extension of the reporting deadline upon good cause shown by the health maintenance organization. Any fine levied or disciplinary action taken against the organization under this subdivision is subject to the contested case and judicial review provisions of sections 14.57 to 14.69.

Subd. 5. Changes in participating entities; penalty. Any cancellation or discontinuance of any contract or agreement listed in section 62D.03, subdivision 4, clause (e), or listed subsequently in accordance with this subdivision, shall be reported to the commissioner 120 days before the effective date. When the health maintenance organization terminates a provider for cause, death, disability, or loss of license, the health maintenance organization must notify the commissioner within ten working days of the date the health maintenance organization sends out or receives the notice of cancellation, discontinuance, or termination. Any health maintenance organization which fails to notify the commissioner within the time periods prescribed in this subdivision shall be subject to the levy of a fine up to $200 per contract for each day the notice is past due, accruing up to the date the organization notifies the commissioner of the cancellation or discontinuance. Any fine levied under this subdivision is subject to the contested case and judicial review provisions of chapter 14. The levy of a fine does not preclude the commissioner from using other penalties described in sections 62D.15 to 62D.17.

Subd. 6. Financial statements. A health maintenance organization shall submit to the commissioner unaudited financial statements of the organization for the first three quarters of the year on forms prescribed by the commissioner. The statements are due 30 days after the end of the quarter and shall be maintained as nonpublic data, as defined by section 13.02, subdivision 9. Unaudited financial statements for the fourth quarter shall be submitted at the request of the commissioner.

HIST: 1973 c 670 s 8; 1974 c 284 s 2; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 464 s 20-23; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 444; 1987 c 130 s 2; 1987 c 329 s 21; 1987 c 384 art 2 s 1; 1988 c 434 s 4,5; 1988 c 612 s 18; 1990 c 538 s 19-21; 2001 c 170 s 1



Section 62D.09 Information to enrollees.

62D.09 Information to enrollees.

Subdivision 1. Marketing requirements. (a) Any written marketing materials which may be directed toward potential enrollees and which include a detailed description of benefits provided by the health maintenance organization shall include a statement of enrollee information and rights as described in section 62D.07, subdivision 3, paragraphs (b) and (c). Prior to any oral marketing presentation, the agent marketing the plan must inform the potential enrollees that any complaints concerning the material presented should be directed to the health maintenance organization, the commissioner of health, or, if applicable, the employer.

(b) Detailed marketing materials must affirmatively disclose all exclusions and limitations in the organization's services or kinds of services offered to the contracting party, including but not limited to the following types of exclusions and limitations:

(1) health care services not provided;

(2) health care services requiring copayments or deductibles paid by enrollees;

(3) the fact that access to health care services does not guarantee access to a particular provider type; and

(4) health care services that are or may be provided only by referral of a physician.

(c) No marketing materials may lead consumers to believe that all health care needs will be covered. All marketing materials must alert consumers to possible uncovered expenses with the following language in bold print: "THIS HEALTH CARE PLAN MAY NOT COVER ALL YOUR HEALTH CARE EXPENSES; READ YOUR CONTRACT CAREFULLY TO DETERMINE WHICH EXPENSES ARE COVERED." Immediately following the disclosure required under paragraph (b), clause (3), consumers must be given a telephone number to use to contact the health maintenance organization for specific information about access to provider types.

(d) The disclosures required in paragraphs (b) and (c) are not required on billboards or image, and name identification advertisement.

Subd. 2. Information upon application. The application for coverage by the health maintenance organization shall be accompanied by the statement of consumer information and rights as described in section 62D.07, subdivision 3, paragraph (c).

Subd. 3. Annual report to enrollees. Every health maintenance organization or its representative shall annually, before June 1, provide to its enrollees the following:

(1) a summary of its most recent annual financial statement including a balance sheet and statement of receipts and disbursements;

(2) a description of the health maintenance organization, its health care plan or plans, its facilities and personnel, any material changes therein since the last report;

(3) the current evidence of coverage, or amendments thereto; and

(4) a statement of enrollee information and rights as described in section 62D.07, subdivision 3, paragraph (c).

Under clause (3), a health maintenance organization may annually alternate between providing enrollees with amendments and providing current evidence of coverage.

Subd. 4. Medicare information. Health maintenance organizations which issue contracts to persons who are covered by title XVIII of the Social Security Act (Medicare) must give the applicant, at the time of application, an outline containing at least the following information:

(1) a description of the principal benefits and coverage provided in the contract, including a clear description of nursing home and home care benefits covered by the health maintenance organization;

(2) a statement of the exceptions, reductions, and limitations contained in the contract;

(3) the following language: "This contract does not cover all skilled nursing home care or home care services and does not cover custodial or residential nursing care. Read your contract carefully to determine which nursing home facilities and home care services are covered by your contract, and what procedures you must follow to receive these benefits.";

(4) a statement of the renewal provisions including any reservation by the health maintenance organization of the right to change fees;

(5) a statement that the outline of coverage is a summary of the contract issued or applied for and that the contract should be read to determine governing contractual provisions; and

(6) a statement explaining that the enrollee's Medicare coverage is altered by enrollment with the health maintenance organization, if applicable.

Subd. 5. Participating providers. Health maintenance organizations shall provide enrollees with a list of the names and locations of participating providers to whom enrollees have direct access without referral no later than the effective date of enrollment or date the evidence of coverage is issued and upon request. Health maintenance organizations need not provide the names of their employed providers.

Subd. 6. List of providers; requirements. Any list of providers issued by the health maintenance organization shall include the date the list was published and contain a bold type notice in a prominent location on the list of providers with the following language, or substantially similar language approved in advance by the commissioner:

"Enrolling in (name of health maintenance organization) does not guarantee services by a particular provider on this list. If you wish to be certain of receiving care from a specific provider listed, you should contact that provider to ask whether or not the provider is still a (name of health maintenance organization) provider and whether or not the provider is accepting additional patients."

Subd. 7. Requests for information. Every health maintenance organization shall provide the information described in section 62D.07, subdivision 3, paragraphs (b) and (c), to enrollees or their representatives on request, within a reasonable time. Information on how to obtain referrals, prior authorization, or second opinion shall be given to the enrollee or an enrollee's representative in person or by telephone within one business day following the day the health maintenance organization or its representative receives the request for information.

Subd. 8. Membership cards; summary of complaints. Each health maintenance organization shall issue a membership card to its enrollees. The membership card must:

(1) identify the health maintenance organization;

(2) include the name, address, and telephone number to call if the enrollee has a complaint;

(3) include the telephone number to call or the instruction on how to receive authorization for emergency care; and

(4) include one of the following:

(i) the telephone number to call to appeal to or file a complaint with the commissioner of health; or

(ii) for persons enrolled under section 256B.69, 256B.77, 256D.03, or 256L.12, the telephone number to call to file a complaint with the ombudsperson designated by the commissioner of human services under section 256B.69 or the office of the ombudsman for mental health and mental retardation under section 256B.77 and the address to appeal to the commissioner of human services. The ombudsperson shall annually provide the commissioner of health with a summary of complaints and actions taken.

HIST: 1973 c 670 s 9; 1984 c 464 s 24; 1985 c 248 s 25; 1986 c 444; 1988 c 434 s 6; 1988 c 592 s 3-5; 1997 c 205 s 8-10; 1997 c 225 art 2 s 7; 2000 c 474 s 1



Section 62D.10 Provisions applicable to all health plans.

62D.10 Provisions applicable to all health plans.

Subdivision 1. Applicability. The provisions of this section shall be applicable to nonprofit prepaid health care plans regulated under chapter 317A, and health maintenance organizations regulated pursuant to sections 62D.01 to 62D.30, both of which for purposes of this section shall be known as "health plans".

Subd. 2. Repealed, 1984 c 464 s 46

Subd. 3. Open enrollment. A health plan providing health maintenance services or reimbursement for health care costs to a specified group or groups may limit the open enrollment in each group plan to members of such group or groups, but after it has been in operation 24 months shall have an annual open enrollment period of at least 14 days during which it shall accept all otherwise eligible individuals in the order in which they apply for enrollment in a manner which does not discriminate on the basis of age, sex, race, health, or economic status. The health maintenance organization shall notify potential enrollees of any limitations on the number of new enrollees to be accepted. "Specified groups" may include, but shall not be limited to:

(a) Employees of one or more specified employers;

(b) Members of one or more specified labor unions;

(c) Members of one or more specified associations;

(d) Patients of physicians providing services through a health care plan who had previously provided services outside the health care plan; and

(e) Members of an existing group insurance policy.

Subd. 4. Waivers. A health plan may apply to the commissioner of health for a waiver of the requirements of this section or for authorization to impose such underwriting restrictions upon open enrollment as are necessary (a) to preserve its financial stability, (b) to prevent excessive adverse selection by prospective enrollees, or (c) to avoid unreasonably high or unmarketable charges for enrollee coverage for health care services. The commissioner of health upon a showing of good cause, shall approve or upon failure to show good cause shall deny such application within 30 days of the receipt thereof from the health plan. The commissioner of health may, in accordance with chapter 14, promulgate rules to implement this section.

Subd. 5. Application fee. Any fee charged by a health maintenance organization for the process of determining an applicant's eligibility, and any other application fee charged, shall be refunded with interest to the applicant if the applicant is not accepted for enrollment in the health maintenance organization, or credited with interest to the applicant's premiums due if the applicant is accepted for enrollment in the organization.

Subd. 6. Statement of risk sharing. Health maintenance organization contracts under section 62D.04, subdivision 1, shall include a clear statement of the risk sharing arrangement.

HIST: 1973 c 670 s 10; 1974 c 284 s 3,4; 1977 c 305 s 45; 1977 c 409 s 3; 1982 c 424 s 130; 1984 c 464 s 25,26; 1987 c 130 s 3; 1987 c 384 art 2 s 1; 1989 c 304 s 137



Section 62D.101 Continuation and conversion privileges for former spouses and children.

62D.101 Continuation and conversion privileges for former spouses and children.

Subdivision 1. Termination of coverage. No health maintenance contract which, in addition to covering an enrollee, also covers the enrollee's spouse shall contain a provision for termination of coverage for a spouse covered under the health maintenance contract solely as a result of a break in the marital relationship.

Subd. 2. Conversion privilege. Every health maintenance contract, as described in subdivision 1 shall contain a provision allowing a former spouse and dependent children of an enrollee, without providing evidence of insurability, to obtain from the health maintenance organization at the expiration of any continuation of coverage required under subdivision 2a or sections 62A.146 and 62D.105, an individual health maintenance contract providing at least the minimum benefits of a qualified plan as prescribed by section 62E.06 and the option of a number three qualified plan, a number two qualified plan, a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, provided application is made to the health maintenance organization within 30 days following notice of the expiration of the continued coverage and upon payment of the appropriate fee. A contract providing reduced benefits at a reduced fee may be accepted by the former spouse and dependent children in lieu of the optional coverage otherwise required by this subdivision. The individual health maintenance contract shall be renewable at the option of the former spouse as long as the former spouse is not covered under another qualified plan as defined in section 62E.02, subdivision 4. Any revisions in the table of rate for the individual contract shall apply to the former spouse's original age at entry and shall apply equally to all similar contracts issued by the health maintenance organization.

Subd. 2a. Continuation privilege. Every health maintenance contract as described in subdivision 1 shall contain a provision which permits continuation of coverage under the contract for the enrollee's former spouse and children upon entry of a valid decree of dissolution of marriage. The coverage shall be continued until the earlier of the following dates:

(a) the date the enrollee's former spouse becomes covered under another group plan or Medicare; or

(b) the date coverage would otherwise terminate under the health maintenance contract.

If coverage is provided under a group policy, any required premium contributions for the coverage shall be paid by the enrollee on a monthly basis to the group contract holder to be paid to the health maintenance organization. The contract must require the group contract holder to, upon request, provide the enrollee with written verification from the insurer of the cost of this coverage promptly at the time of eligibility for this coverage and at any time during the continuation period. In no event shall the fee charged exceed 102 percent of the cost to the plan for the period of coverage for other similarly situated spouses and dependent children when the marital relationship has not dissolved, regardless of whether the cost is paid by the employer or employee.

Subd. 3. Application. Subdivision 1 applies to every health maintenance contract which is delivered, issued for delivery, renewed or amended on or after July 19, 1977.

Subdivisions 2 and 2a apply to every health maintenance contract which is delivered, issued for delivery, renewed, or amended on or after March 1, 1983.

HIST: 1977 c 186 s 3; 1982 c 555 s 10; 1982 c 642 s 16; 1984 c 464 s 27,28; 1988 c 434 s 7; 1990 c 403 s 10; 1992 c 564 art 4 s 10



Section 62D.102 Family therapy.

62D.102 Family therapy.

Covered treatment for a minor includes treatment for the family if family therapy is recommended by a health maintenance organization provider. For purposes of determining benefits under this section, "hours of treatment" means treatment rendered on an individual or single-family basis. If treatment is rendered on a group basis, the hours of covered group treatment must be provided at a ratio of no less than two group treatment sessions to one individual treatment hour. For a health maintenance contract that is offered as a companion to a health insurance subscriber contract, the benefits for mental or nervous disorders must be calculated in aggregate for the health maintenance contract and the health insurance subscriber contract.

HIST: 1984 c 641 s 3; 1987 c 337 s 65; 1988 c 689 art 2 s 12; 1997 c 205 s 11



Section 62D.103 Second opinion related to chemical dependency and mental health.

62D.103 Second opinion related to chemical dependency and mental health.

A health maintenance organization shall promptly evaluate the treatment needs of any enrollee who is seeking treatment for a problem related to chemical dependency or mental health conditions. In the event that the health maintenance organization or a participating provider determines that no type of structured treatment is necessary, the enrollee shall be immediately entitled to a second opinion paid for by the health maintenance organization, by a health care professional qualified in diagnosis and treatment of the problem and not affiliated with the health maintenance organization. The health maintenance organization or participating provider shall consider the second opinion but is not obligated to accept the conclusion of the second opinion. The health maintenance organization or participating provider shall document its consideration of the second opinion.

HIST: 1984 c 641 s 4



Section 62D.104 Required out-of-area conversion.

62D.104 Required out-of-area conversion.

Enrollees who have individual health maintenance organization contracts and who have become nonresidents of the health maintenance organization's service area but remain residents of the state of Minnesota shall be given the option, to be arranged by the health maintenance organization if an agreement with an insurer can reasonably be made, of a number three qualified plan, a number two qualified plan, or a number one qualified plan as provided by section 62E.06, subdivisions 1 to 3, or, if such enrollees are covered by title XVIII of the Social Security Act (Medicare), they shall be given the option of a Medicare supplement plan as provided by chapter 62A.

This option shall be made available at the enrollee's expense, without further evidence of insurability and without interruption of coverage.

If a health maintenance organization cannot make arrangements for conversion coverage, the health maintenance organization shall notify enrollees of health plans available in other service areas.

HIST: 1988 c 434 s 8; 1989 c 258 s 9



Section 62D.105 Coverage of current spouse and children.

62D.105 Coverage of current spouse and children.

Subdivision 1. Requirement. Every health maintenance contract, which in addition to covering the enrollee also provides coverage to the spouse and dependent children of the enrollee shall: (1) permit the spouse and dependent children to elect to continue coverage when the enrollee becomes enrolled for benefits under title XVIII of the Social Security Act (Medicare); and (2) permit the dependent children to continue coverage when they cease to be dependent children under the generally applicable requirement of the plan.

Subd. 2. Continuation privilege. The coverage described in subdivision 1 may be continued until the earlier of the following dates:

(1) the date coverage would otherwise terminate under the contract;

(2) 36 months after continuation by the spouse or dependent was elected; or

(3) the date the spouse or dependent children become covered under another group health plan or Medicare.

If coverage is provided under a group policy, any required fees for the coverage shall be paid by the enrollee on a monthly basis to the group contract holder for remittance to the health maintenance organization. In no event shall the fee charged exceed 102 percent of the cost to the plan for such coverage for other similarly situated spouse and dependent children to whom subdivision 1 is not applicable, without regard to whether such cost is paid by the employer or employee.

HIST: 1988 c 434 s 9



Section 62D.106 Repealed, 1995 c 207 art 10 s 25

62D.106 Repealed, 1995 c 207 art 10 s 25



Section 62D.108 Repealed, 2000 c 349 s 2

62D.108 Repealed, 2000 c 349 s 2



Section 62D.109 Services associated with clinical trials.

62D.109 Services associated with clinical trials.

A health maintenance organization must inform an enrollee who is a participant in a clinical trial upon inquiry by the enrollee that coverage shall be provided as required under the enrollee's health maintenance contract or under state or federal rule or statute.

HIST: 1Sp2001 c 9 art 16 s 2



Section 62D.11 Complaint system.

62D.11 Complaint system.

Subdivision 1. Enrollee complaint system. Every health maintenance organization shall establish and maintain a complaint system, as required under sections 62Q.68 to 62Q.72 to provide reasonable procedures for the resolution of written complaints initiated by or on behalf of enrollees concerning the provision of health care services.

Subd. 1a. Service coverage. Where a complaint involves a dispute about a health maintenance organization's coverage of a service, the commissioner may review the complaint and any information and testimony necessary in order to make a determination and order the appropriate remedy pursuant to sections 62D.15 to 62D.17.

Subd. 1b. Repealed, 1999 c 239 s 43 para (a)

Subd. 2. Repealed, 1999 c 239 s 43 para (a)

Subd. 3. Denial of coverage. Within a reasonable time after receiving an enrollee's written or oral communication to the health maintenance organization concerning a denial of coverage or inadequacy of services, the health maintenance organization shall provide the enrollee with a written statement of the reason for the denial of coverage, and a statement approved by the commissioner of health which explains the health maintenance organization complaint procedures, and in the case of Medicare enrollees, which also explains Medicare appeal procedures.

Subd. 4. Repealed, 1997 c 205 s 40

HIST: 1973 c 670 s 11; 1974 c 284 s 5; 1977 c 305 s 45; 1986 c 444; 1988 c 434 s 10; 1988 c 592 s 6,7; 1990 c 538 s 22-24; 1995 c 234 art 2 s 1; 1997 c 205 s 12-14; 1998 c 407 art 2 s 2; 1999 c 239 s 1



Section 62D.12 Prohibited practices.

62D.12 Prohibited practices.

Subdivision 1. False representations. No health maintenance organization or representative thereof may cause or knowingly permit the use of advertising or solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. Each health maintenance organization shall be subject to sections 72A.17 to 72A.32, relating to the regulation of trade practices, except (a) to the extent that the nature of a health maintenance organization renders such sections clearly inappropriate and (b) that enforcement shall be by the commissioner of health and not by the commissioner of commerce. Every health maintenance organization shall be subject to sections 8.31 and 325F.69.

Subd. 1a. Swing-out products. Notwithstanding subdivision 1, nothing in sections 62A.049, 62A.60, and 72A.201, subdivision 4a, applies to a commercial health policy issued under this chapter as a companion to a health maintenance contract.

Subd. 2. Coverage cancellation; nonrenewal. No health maintenance organization may cancel or fail to renew the coverage of an enrollee except for (a) failure to pay the charge for health care coverage; (b) termination of the health care plan; (c) termination of the group plan; (d) enrollee moving out of the area served, subject to section 62A.17, subdivisions 1 and 6, and section 62D.104; (e) enrollee moving out of an eligible group, subject to section 62A.17, subdivisions 1 and 6, and section 62D.104; (f) failure to make copayments required by the health care plan; (g) fraud or misrepresentation by the enrollee with respect to eligibility for coverage or any other material fact; or (h) other reasons established in rules promulgated by the commissioner of health.

Subd. 2a. Cancellation or nonrenewal notice. Enrollees shall be given 30 days' notice of any cancellation or nonrenewal, except that enrollees who are eligible to receive replacement coverage under section 62D.121, subdivision 1, shall receive 90 days' notice as provided under section 62D.121, subdivision 5.

Subd. 3. Use of terms. No health maintenance organization may use in its name, contracts, or literature any of the words "insurance," "casualty," "surety," "mutual," or any other words which are descriptive of the insurance, casualty or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this state; provided, however, that when a health maintenance organization has contracted with an insurance company for any coverage permitted by sections 62D.01 to 62D.30, it may so state.

Subd. 4. Enrollee reimbursement. No health maintenance contract or evidence of coverage shall provide for the reimbursement of an enrollee other than through a policy of insurance, except as stated in this subdivision:

(a) the health maintenance organization may refund payments made by or on behalf of an enrollee;

(b) the health maintenance organization may make direct payments to enrollees or providers for obligations incurred for nonelective emergency or out-of-area services received.

Subd. 5. Recourse limited. The providers under agreement with a health maintenance organization to provide health care services shall not have recourse against enrollees or persons acting on their behalf for amounts above those specified in the evidence of coverage as copayments for health care services. The health maintenance organization shall not have recourse against enrollees or persons acting on their behalf for amounts above those specified in the evidence of coverage as the periodic prepayment, or copayment, for health care services. This subdivision applies but is not limited to the following events:

(1) nonpayment by the health maintenance organization;

(2) insolvency of the health maintenance organization; and

(3) breach of the agreement between the health maintenance organization and the provider.

This subdivision does not limit a provider's ability to seek payment from any person other than the enrollee, the enrollee's guardian or conservator, the enrollee's immediate family members, or the enrollee's legal representative in the event of nonpayment by the health maintenance organization.

Subd. 6. Nondiscriminatory rates. The rates charged by health maintenance organizations and their representatives shall not discriminate except in accordance with accepted actuarial principles.

Subd. 7. Repealed, 1984 c 464 s 46

Subd. 8. Nondiscriminatory enrollment. No health maintenance organization shall discriminate in enrollment policy against any person solely by virtue of status as a recipient of medical assistance or medicare.

Subd. 9. Net earnings. All net earnings of the health maintenance organization shall be devoted to the nonprofit purposes of the health maintenance organization in providing comprehensive health care. No health maintenance organization shall provide for the payment, whether directly or indirectly, of any part of its net earnings, to any person as a dividend or rebate; provided, however, that health maintenance organizations may make payments to providers or other persons based upon the efficient provision of services or as incentives to provide quality care. The commissioner of health shall, pursuant to sections 62D.01 to 62D.30, revoke the certificate of authority of any health maintenance organization in violation of this subdivision.

Subd. 9a. Authorized expenses. Authorized expenses of a health maintenance organization shall include:

(1) cash rebates to enrollees, or to persons who have made payments on behalf of enrollees;

(2) direct payments to enrollees or providers as provided in subdivision 4, clause (b);

(3) free or reduced cost health service to enrollees;

(4) payments to any organization or organizations selected by the health maintenance organization which are operated for charitable, educational, or religious or scientific purposes.

Subd. 9b. Hospital risk agreement. A health maintenance organization shall not enter into an agreement with a hospital in which the hospital agrees to assume the financial risk for services provided by other facilities or providers not owned, operated, or otherwise subject to the control of the hospital assuming the financial risk.

Subd. 10. Offsetting. No health maintenance contract or evidence of coverage entered into, issued, amended, renewed or delivered on or after January 1, 1976 shall contain any provision offsetting, or in any other manner reducing, any benefit to an enrollee or other beneficiary by the amount of, or in any proportion to, any increase in disability benefits received or receivable under the federal Social Security Act, as amended subsequent to the date of commencement of such benefit, the Railroad Retirement Act, any Veteran's Disability Compensation and Survivor Benefits Act, workers' compensation, or any similar federal or state law, as amended subsequent to the date of commencement of that benefit.

Subd. 11. Dental service rates. Any health maintenance organization which includes coverage of comprehensive dental services in its comprehensive health maintenance services shall not include the charge for the dental services in the same rate as the charge for other comprehensive health maintenance services. The rates for dental services shall be computed, stated and bid separately. No employer shall be required to purchase dental services in combination with other comprehensive health services. An employer may purchase dental services separately.

Subd. 12. Repealed, 1996 c 310 s 1

Subd. 13. Refusal based on workers' compensation. No health maintenance organization offering an individual or group health maintenance contract shall refuse to provide or renew the coverage because the applicant or enrollee has an option to elect workers' compensation coverage pursuant to section 176.041.

Subd. 14. Telephone number. Each health maintenance organization shall establish a telephone number, which need not be toll free, that providers may call with questions about coverage, prior authorization, and approval of medical services. The telephone number must be staffed by an employee of the health maintenance organization during normal working hours during the normal work week. After normal working hours, the telephone number must be equipped with an answering machine and recorded message to allow the caller an opportunity to leave a message. The health maintenance organization must respond to questions within 24 hours after they are received, excluding weekends and holidays. At the request of a provider, the health maintenance organization shall provide a copy of the health maintenance contract for enrollees in the provider's service area.

Subd. 15. Retaliatory action prohibited. No health maintenance organization may take retaliatory action against a provider solely on the grounds that the provider disseminated accurate information regarding coverage of benefits or accurate benefit limitations of an enrollee's contract or accurate interpreted provisions of the provider agreement that limit the prescribing, providing, or ordering of care.

Subd. 16. Repealed, 1990 c 538 s 32

Subd. 17. Disclosure of commissions. Any person receiving commissions for the sale of coverage or enrollment in a health plan, as defined in section 62A.011, offered by a health maintenance organization shall, before selling coverage or enrollment, disclose in writing to the prospective purchaser the amount of any commission or other compensation the person will receive as a direct result of the sale. The disclosure may be expressed in dollars or as a percentage of the premium. The amount disclosed need not include any anticipated renewal commissions.

Subd. 18. Special reinstatement privilege. No health maintenance organization shall fail to comply with the special reinstatement privilege provided under section 62A.04, subdivision 2, clause (4), for the Medicare-related coverage referred to in that clause.

Subd. 19. Coverage of service. A health maintenance organization may not deny or limit coverage of a service which the enrollee has already received solely on the basis of lack of prior authorization or second opinion, to the extent that the service would otherwise have been covered under the member's contract by the health maintenance organization had prior authorization or second opinion been obtained.

HIST: 1973 c 670 s 12; 1974 c 284 s 8,9; 1975 c 323 s 4; 1976 c 296 art 1 s 18; 1977 c 305 s 45; 1980 c 614 s 74; 1983 c 289 s 114 subd 1; 1984 c 464 s 30-36; 1984 c 641 s 5; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 11,12; 1988 c 592 s 8,9; 1988 c 612 s 19,20; 1989 c 330 s 23; 1993 c 345 art 5 s 6; 1994 c 485 s 65; 1994 c 625 art 10 s 13; 1995 c 75 s 2; 1996 c 305 art 1 s 20; 1997 c 205 s 15; 1999 c 177 s 43



Section 62D.121 Required replacement coverage.

62D.121 Required replacement coverage.

Subdivision 1. Replacement coverage. When membership of an enrollee who has individual health coverage is terminated by the health maintenance organization for a reason other than (a) failure to pay the charge for health care coverage; (b) failure to make copayments required by the health care plan; (c) enrollee moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for membership, the health maintenance organization must offer or arrange to offer replacement coverage, without evidence of insurability, without preexisting condition exclusions, and without interruption of coverage.

Subd. 2. Health maintenance organization coverage required. If the health maintenance organization has terminated individuals from coverage in a service area, the replacement coverage shall be health maintenance organization coverage issued by the health maintenance organization terminating coverage unless the health maintenance organization can demonstrate to the commissioner that offering health maintenance organization replacement coverage would not be feasible. In making the determination, the commissioner shall consider (1) loss ratios and forecasts, (2) lack of agreements between health care providers and the health maintenance organization to offer that product, (3) evidence of anticipated premium needs compared with established rates, (4) the financial impact of the replacement coverage on the overall financial solvency of the plan, and (5) the cost to the enrollee of health maintenance organization replacement coverage as compared to cost to the enrollee of the replacement coverage required under subdivision 3.

Subd. 2a. Other coverage permitted. The terminating health maintenance organization may also offer as replacement coverage health maintenance organization coverage issued by another health maintenance organization.

Subd. 3. Required coverage. If health maintenance organization replacement coverage is not offered by the health maintenance organization, as explained under subdivisions 2 and 2a, the replacement coverage shall provide, for enrollees covered by title XVIII of the Social Security Act, coverage at least equivalent to a basic Medicare supplement plan as defined in section 62A.316, except that the replacement coverage shall also cover the liability for any Medicare part A and part B deductible as defined under title XVIII of the Social Security Act. After satisfaction of the Medicare part B deductible, the replacement coverage shall be at least 80 percent of usual and customary eligible medical expenses and supplies not covered by Medicare part B eligible expenses. This does not include outpatient prescription drugs. The fee or premium of the replacement coverage shall not exceed the premium charged by the state comprehensive health plan as established under section 62E.08, for a qualified Medicare supplement plan. All enrollees not covered by Medicare shall be given the option of a number three qualified plan or a number two qualified plan as defined in section 62E.06, subdivisions 1 and 2, for replacement coverage. The fee or premium for a number three qualified plan shall not exceed 125 percent of the average of rates charged by the five insurers with the largest number of individuals in a number three qualified plan of insurance in force in Minnesota. The fee or premium for a number two qualified plan shall not exceed 125 percent of the average of rates charged by the five insurers with the largest number of individuals in a number two qualified plan of insurance in force in Minnesota.

Subd. 3a. Fee. If the replacement coverage is health maintenance organization coverage, as explained in subdivisions 2 and 2a, the fee shall not exceed 125 percent of the cost of the average fee charged by health maintenance organizations for a similar health plan. The commissioner of health will determine the average cost of the plan on the basis of information provided annually by the health maintenance organizations concerning the rates charged by the health maintenance organizations for the plans offered. Fees or premiums charged under this section must be actuarially justified.

Subd. 4. Approval required. The commissioner will approve or disapprove the replacement coverage within 30 days. A health maintenance organization shall not give enrollees a notice of cancellation of coverage until a replacement policy has been filed with the commissioner and approved or disapproved.

Subd. 5. Notice of cancellation. The health maintenance organization must provide the terminated enrollees with a notice of cancellation 90 days before the date the cancellation takes effect. If the replacement coverage is approved by the commissioner under subdivision 4, the notice shall clearly and completely describe the replacement coverage that the enrollees are eligible to receive and explain the procedure for enrolling. If the replacement coverage is not approved by the commissioner, the health maintenance organization shall provide a cancellation notice with information that the enrollee is entitled to enroll in the state comprehensive health insurance plan with a waiver of the waiting period for preexisting conditions under section 62E.14, subdivisions 1, paragraph (d), and 6.

Subd. 6. Notice exception. The commissioner may waive the notice required in this section if the commissioner determines that the health maintenance organization has not received information regarding Medicare reimbursement rates from the Health Care Financing Administration before September 1 for contracts renewing on January 1 of the next year. In no event shall enrollees covered by title XVIII of the Social Security Act receive less than 60 days' notice of contract termination.

Subd. 7. Geographic accessibility. If the commissioner determines that there are not enough providers to assure that enrollees have accessible health services available in a geographic service area, the commissioner shall institute a plan of corrective action that shall be followed by the health maintenance organization. Such a plan may include but not be limited to requiring the health maintenance organization to make payments to nonparticipating providers for health services for enrollees, requiring the health maintenance organization to discontinue accepting new enrollees in that service area, and requiring the health maintenance organization to reduce its geographic service area. If a nonparticipating provider has been a participating provider with the health maintenance organization within the last year, any payments made under this section must not exceed the payment level of the previous contract unless the commissioner determines that without adjusting payments the health maintenance organization will be unable to meet the health care needs of enrollees in the area.

HIST: 1988 c 434 s 13; 1989 c 258 s 10; 1990 c 538 s 25,26



Section 62D.122 Repealed, 1988 c 434 s 24; 1990 c 538 s 31

62D.122 Repealed, 1988 c 434 s 24; 1990 c 538 s 31



Section 62D.123 Provider contracts.

62D.123 Provider contracts.

Subdivision 1. Provider agreement. Except for an employment agreement between a provider and health maintenance organization, an agreement to provide health care services between a provider and a health maintenance organization entered into or renewed after April 25, 1988, must contain the following provision:

PROVIDER AGREES NOT TO BILL, CHARGE, COLLECT A DEPOSIT FROM, SEEK REMUNERATION FROM, OR HAVE ANY RECOURSE AGAINST AN ENROLLEE OR PERSONS ACTING ON THEIR BEHALF FOR SERVICES PROVIDED UNDER THIS AGREEMENT. THIS PROVISION APPLIES TO BUT IS NOT LIMITED TO THE FOLLOWING EVENTS: (1) NONPAYMENT BY THE HEALTH MAINTENANCE ORGANIZATION OR (2) BREACH OF THIS AGREEMENT. THIS PROVISION DOES NOT PROHIBIT THE PROVIDER FROM COLLECTING COPAYMENTS OR FEES FOR UNCOVERED SERVICES.

THIS PROVISION SURVIVES THE TERMINATION OF THIS AGREEMENT FOR AUTHORIZED SERVICES PROVIDED BEFORE THIS AGREEMENT TERMINATES, REGARDLESS OF THE REASON FOR TERMINATION. THIS PROVISION IS FOR THE BENEFIT OF THE HEALTH MAINTENANCE ORGANIZATION ENROLLEES. THIS PROVISION DOES NOT APPLY TO SERVICES PROVIDED AFTER THIS AGREEMENT TERMINATES.

THIS PROVISION SUPERSEDES ANY CONTRARY ORAL OR WRITTEN AGREEMENT EXISTING NOW OR ENTERED INTO IN THE FUTURE BETWEEN THE PROVIDER AND THE ENROLLEE OR PERSONS ACTING ON THEIR BEHALF REGARDING LIABILITY FOR PAYMENT FOR SERVICES PROVIDED UNDER THIS AGREEMENT.

Subd. 2. Cooperation required. An agreement to provide health care services between a provider and a health maintenance organization must require the provider to cooperate with and participate in the health maintenance organization's quality assurance program, dispute resolution procedure, and utilization review program.

Subd. 3. Notice of termination. An agreement to provide health care services between a provider and a health maintenance organization must require that if the provider terminates the agreement, without cause, the provider shall give the organization 120 days' advance notice of termination.

Subd. 4. Late payments. If a health maintenance organization's payments to a provider are delayed beyond the payment date in the contract, the provider may notify the commissioner who shall consider that information in assessing the financial solvency of the health maintenance organization.

HIST: 1988 c 612 s 21



Section 62D.124 Geographic accessibility.

62D.124 Geographic accessibility.

Subdivision 1. Primary care; mental health services; general hospital services. Within the health maintenance organization's service area, the maximum travel distance or time shall be the lesser of 30 miles or 30 minutes to the nearest provider of each of the following services: primary care services, mental health services, and general hospital services. The health maintenance organization must designate which method is used.

Subd. 2. Other health services. Within a health maintenance organization's service area, the maximum travel distance or time shall be the lesser of 60 miles or 60 minutes to the nearest provider of specialty physician services, ancillary services, specialized hospital services, and all other health services not listed in subdivision 1. The health maintenance organization must designate which method is used.

Subd. 3. Exception. The commissioner shall grant an exception to the requirements of this section according to Minnesota Rules, part 4685.1010, subpart 4, if the health maintenance organization can demonstrate with specific data that the requirement of subdivision 1 or 2 is not feasible in a particular service area or part of a service area.

Subd. 4. Application. (a) Subdivisions 1 and 2 do not apply if an enrollee is referred to a referral center for health care services.

(b) Subdivision 1 does not apply:

(1) if an enrollee has chosen a health plan with full knowledge that the health plan has no participating providers within 30 miles or 30 minutes of the enrollee's place of residence; or

(2) to service areas approved before May 24, 1993.

HIST: 1999 c 239 s 2



Section 62D.13 Powers of insurers and nonprofit health service plans.

62D.13 Powers of insurers and nonprofit health service plans.

Notwithstanding any law to the contrary, an insurer or a hospital or medical service plan corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group for group coverage under the insurance laws and the Nonprofit Health Service Plan Corporations Act. Under such contracts, the insurer or nonprofit health service plan corporation may make benefit payments to health maintenance organizations for health care services rendered, or to be rendered, by providers pursuant to the health care plan. Any insurer, or nonprofit health service plan corporation, licensed to do business in this state, is authorized to provide the types of coverages described in section 62D.05, subdivision 3.

HIST: 1973 c 670 s 13



Section 62D.14 Examinations.

62D.14 Examinations.

Subdivision 1. Examination authority. The commissioner of health may make an examination of the affairs of any health maintenance organization and its contracts, agreements, or other arrangements with any participating entity as often as the commissioner of health deems necessary for the protection of the interests of the people of this state, but not less frequently than once every three years. Examinations of participating entities pursuant to this subdivision shall be limited to their dealings with the health maintenance organization and its enrollees, except that examinations of major participating entities may include inspection of the entity's financial statements kept in the ordinary course of business. The commissioner may require major participating entities to submit the financial statements directly to the commissioner. Financial statements of major participating entities are subject to the provisions of section 13.37, subdivision 1, clause (b), upon request of the major participating entity or the health maintenance organization with which it contracts.

Subd. 2. Notice of examination. The commissioner will notify the organization and any involved participating entity in writing when an examination has been initiated. The commissioner will include in this notice a full statement of the pertinent facts and of the matters being examined, and may include a statement that the organization or participating entity must submit to the commissioner within 30 days from the date of the notice a complete written report concerning those matters.

Subd. 3. Commissioner's authority. In order to accomplish the duties under this section with respect to the dealings of the participating entities with the health maintenance organization, the commissioner of health shall have the right to:

(a) inspect or otherwise evaluate the quality, appropriateness, and timeliness of services performed;

(b) audit and inspect any books and records of a health maintenance organization and a participating entity which pertain to services performed and determinations of amounts payable under such contract;

(c) require persons or organizations under examination to be deposed and to answer interrogatories, regardless of whether an administrative hearing or other civil proceeding has been or will be initiated; and

(d) employ site visits, public hearings, or any other procedures considered appropriate to obtain the information necessary to determine the issues.

Subd. 4. Repealed, 2000 c 468 s 33

Subd. 4a. Classification of data. Any data or information obtained by the commissioner under this section or section 62D.145 shall be classified as private data on individuals as defined in chapter 13. Such data shall be protected and may be released consistent with the provisions of section 60A.03, subdivision 9.

Subd. 5. Oaths; witnesses; subpoenas. The commissioner of health shall have the power to administer oaths to and examine witnesses, and to issue subpoenas.

Subd. 6. Examination expenses. Reasonable expenses of examinations under this section shall be assessed by the commissioner of health against the organization being examined, and shall be remitted to the commissioner of health for deposit in the general fund of the state treasury.

Subd. 7. Penalty. Failure to provide relevant information necessary for conducting examinations pursuant to this section shall be subject to the levy of a fine up to $200 for each day the information is not provided. A fine levied under this subdivision shall be subject to the contested case and judicial review provisions of chapter 14. In the event a timely request for review is made, accrual of a fine levied shall be stayed pending completion of the contested case and judicial review proceeding.

HIST: 1973 c 670 s 14; 1977 c 305 s 45; 1984 c 464 s 37; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 612 s 22; 2000 c 468 s 18



Section 62D.145 Disclosure of information held by health maintenance organizations.

62D.145 Disclosure of information held by health maintenance organizations.

Subdivision 1. Personal and privileged information. The ability of a health maintenance organization to disclose personal information, as defined in section 72A.491, subdivision 17, and privileged information, as defined in section 72A.491, subdivision 19, is governed by sections 72A.497, 72A.499, and 72A.502.

Subd. 2. Health data or information. (a) A health maintenance organization is prohibited from disclosing to any person any individually identifiable data or information held by the health maintenance organization pertaining to the diagnosis, treatment, or health of any enrollee, or any application obtained from any person, except:

(1) to the extent necessary to carry out the purposes of this chapter, the commissioner and a designee shall have access to the above data or information but the data removed from the health maintenance organization or participating entity shall not identify any particular patient or client by name or contain any other unique personal identifier;

(2) upon the express consent of the enrollee or applicant;

(3) pursuant to statute or court order for the production of evidence or the discovery thereof;

(4) in the event of claim or litigation between the person and the provider or health maintenance organization wherein such data or information is pertinent;

(5) to meet the requirements of contracts for prepaid medical services with the commissioner of human services authorized under chapter 256B, 256D, or 256L;

(6) to meet the requirements of contracts for benefit plans with the commissioner of employee relations under chapter 43A; or

(7) as otherwise authorized pursuant to statute.

No provision in a contract for a benefit plan under chapter 43A shall authorize dissemination of individually identifiable health records, unless the dissemination of the health records is required to carry out the requirements of the contract and employees whose health records will be disseminated are fully informed of the dissemination by the department of employee relations at the time the employees are enrolling for or changing insurance coverage.

(b) In any case involving a suspected violation of a law applicable to health maintenance organizations in which access to health data maintained by the health maintenance organization or participating entity is necessary, the commissioner and agents, while maintaining the privacy rights of individuals and families, shall be permitted to obtain data that identifies any particular patient or client by name. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim.

HIST: 2000 c 468 s 19



Section 62D.15 Suspension or revocation of certificate of authority.

62D.15 Suspension or revocation of certificate of authority.

Subdivision 1. Grounds for suspension or revocation. The commissioner of health may suspend or revoke any certificate of authority issued to a health maintenance organization under sections 62D.01 to 62D.30 if the commissioner finds that:

(a) The health maintenance organization is operating significantly in contravention of its basic organizational document, its health maintenance contract, or in a manner contrary to that described in and reasonably inferred from any other information submitted under section 62D.03, unless amendments to such submissions have been filed with and approved by the commissioner of health;

(b) The health maintenance organization issues evidences of coverage which do not comply with the requirements of section 62D.07;

(c) The health maintenance organization is unable to fulfill its obligations to furnish comprehensive health maintenance services as required under its health maintenance contract;

(d) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(e) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under section 62D.06;

(f) The health maintenance organization has failed to implement the complaint system required by section 62D.11 in a manner designed to reasonably resolve valid complaints;

(g) The health maintenance organization, or any person acting with its sanction, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(h) The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(i) The health maintenance organization has otherwise failed to substantially comply with sections 62D.01 to 62D.30 or with any other statute or administrative rule applicable to health maintenance organizations, or has submitted false information in any report required hereunder.

Subd. 2. Procedure. A certificate of authority shall be suspended or revoked only after compliance with the requirements of section 62D.16.

Subd. 3. Restrictions during suspension. When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of such suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation whatsoever.

Subd. 4. Restrictions upon revocation. When the certificate of authority of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It shall engage in no further advertising or solicitation whatsoever. The commissioner of health may, by written order, permit further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.

HIST: 1973 c 670 s 15; 1977 c 305 s 45; 1984 c 464 s 38; 1986 c 444; 1987 c 384 art 2 s 1



Section 62D.16 Denial, suspension, and revocation; administrative procedures.

62D.16 Denial, suspension, and revocation; administrative procedures.

Subdivision 1. Notice and hearing. When the commissioner of health has cause to believe that grounds for the denial, suspension or revocation of a certificate of authority exists, the commissioner shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension or revocation and fixing a time of at least 20 days thereafter for a hearing on the matter, except in summary proceedings as provided in section 62D.18.

Subd. 2. Written findings. After such hearing, or upon the failure of the health maintenance organization to appear at the hearing, the commissioner of health shall take action as is deemed advisable and shall issue written findings which shall be mailed to the health maintenance organization. The action of the commissioner of health shall be subject to judicial review pursuant to chapter 14.

HIST: 1973 c 670 s 16; 1977 c 305 s 45; 1982 c 424 s 130; 1986 c 444



Section 62D.17 Penalties and enforcement.

62D.17 Penalties and enforcement.

Subdivision 1. Administrative penalty. The commissioner of health may, for any violation of statute or rule applicable to a health maintenance organization, or in lieu of suspension or revocation of a certificate of authority under section 62D.15, levy an administrative penalty in an amount up to $25,000 for each violation. In the case of contracts or agreements made pursuant to section 62D.05, subdivisions 2 to 4, each contract or agreement entered into or implemented in a manner which violates sections 62D.01 to 62D.30 shall be considered a separate violation. In determining the level of an administrative penalty, the commissioner shall consider the following factors:

(1) the number of enrollees affected by the violation;

(2) the effect of the violation on enrollees' health and access to health services;

(3) if only one enrollee is affected, the effect of the violation on that enrollee's health;

(4) whether the violation is an isolated incident or part of a pattern of violations; and

(5) the economic benefits derived by the health maintenance organization or a participating provider by virtue of the violation.

Reasonable notice in writing to the health maintenance organization shall be given of the intent to levy the penalty and the reasons therefor, and the health maintenance organization may have 15 days within which to file a written request for an administrative hearing and review of the commissioner of health's determination. Such administrative hearing shall be subject to judicial review pursuant to chapter 14. If an administrative penalty is levied, the commissioner must divide 50 percent of the amount among any enrollees affected by the violation, unless the commissioner certifies in writing that the division and distribution to enrollees would be too administratively complex or that the number of enrollees affected by the penalty would result in a distribution of less than $50 per enrollee.

Subd. 2. Criminal penalty. Any person who violates sections 62D.01 to 62D.30 or knowingly submits false information in any report required hereunder shall be guilty of a misdemeanor.

Subd. 3. Alternative proceedings. (a) If the commissioner of health shall, for any reason, have cause to believe that any violation of sections 62D.01 to 62D.30 has occurred or is threatened, the commissioner of health may, before commencing action under sections 62D.15 and 62D.16, and subdivision 1, give notice to the health maintenance organization and to the representatives, or other persons who appear to be involved in such suspected violation, to arrange a voluntary conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(b) Proceedings under this subdivision shall not be governed by any formal procedural requirements, and may be conducted in such manner as the commissioner of health may deem appropriate under the circumstances.

Subd. 4. Cease and desist order; hearing; stay. (a) The commissioner of health may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of sections 62D.01 to 62D.30.

(1) The cease and desist order may direct a health maintenance organization to pay for or provide a service when that service is required by statute or rule to be provided.

(2) The commissioner may issue a cease and desist order directing a health maintenance organization to pay for a service that is required by statute or rule to be provided, only if there is a demonstrable and irreparable harm to the public or an enrollee.

(3) If the cease and desist order involves a dispute over the medical necessity of a procedure based on its experimental nature, the commissioner may issue a cease and desist order only if the following conditions are met:

(i) the commissioner has consulted with appropriate and identified experts;

(ii) the commissioner has reviewed relevant scientific and medical literature; and

(iii) the commissioner has considered all other relevant factors including whether final approval of the technology or procedure has been granted by the appropriate government agency; the availability of scientific evidence concerning the effect of the technology or procedure on health outcomes; the availability of scientific evidence that the technology or procedure is as beneficial as established alternatives; and the availability of evidence of benefit or improvement without the technology or procedure.

(b) Within 20 days after service of the order to cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of sections 62D.01 to 62D.30 have occurred. Such hearings shall be subject to judicial review as provided by chapter 14.

If the acts or practices involve violation of the reporting requirements of section 62D.08, or if the commissioner has ordered the rehabilitation, liquidation, or conservation of the health maintenance organization in accordance with section 62D.18, the health maintenance organization may request an expedited hearing on the matter. The hearing shall be held within 15 days of the request. Within ten days thereafter, an administrative law judge shall issue a recommendation on the matter. The commissioner shall make a final determination on the matter within ten days of receipt of the administrative law judge's recommendation.

When a request for a stay accompanies the hearing request, the matter shall be referred to the office of administrative hearings within three working days of receipt of the request. Within ten days thereafter, an administrative law judge shall issue a recommendation to grant or deny the stay. The commissioner shall grant or deny the stay within five days of receipt of the administrative law judge's recommendation.

To the extent the acts or practices alleged do not involve (1) violations of section 62D.08; (2) violations which may result in the financial insolvency of the health maintenance organization; (3) violations which threaten the life and health of enrollees; (4) violations which affect whole classes of enrollees; or (5) violations of benefits or service requirements mandated by law; if a timely request for a hearing is made, the cease and desist order shall be stayed for a period of 90 days from the date the hearing is requested or until a final determination is made on the order, whichever is earlier. During this stay, the respondent may show cause why the order should not become effective upon the expiration of the stay. Arguments on this issue shall be made through briefs filed with the administrative law judge no later than ten days prior to the expiration of the stay.

Subd. 5. Injunctive relief. In the event of noncompliance with a cease and desist order issued pursuant to subdivision 4, the commissioner of health may institute a proceeding to obtain injunctive relief or other appropriate relief in Ramsey county district court.

HIST: 1973 c 670 s 17; 1977 c 305 s 45; 1982 c 424 s 130; 1984 c 464 s 39; 1984 c 640 s 32; 1984 c 641 s 6; 1987 c 384 art 2 s 1; 1988 c 434 s 15; 1990 c 538 s 27,28; 1Sp2001 c 9 art 16 s 3



Section 62D.18 Rehabilitation or liquidation of health maintenance organization.

62D.18 Rehabilitation or liquidation of health maintenance organization.

Subdivision 1. Commissioner of health; order. The commissioner of health may apply by verified petition to the district court of Ramsey county or the county in which the principal office of the health maintenance organization is located for an order directing the commissioner of health to rehabilitate or liquidate a health maintenance organization. The rehabilitation or liquidation of a health maintenance organization shall be conducted under the supervision of the commissioner of health under the procedures, and with the powers granted to a rehabilitator or liquidator, in chapter 60B, except to the extent that the nature of health maintenance organizations renders the procedures or powers clearly inappropriate and as provided in this subdivision or in chapter 60B. A health maintenance organization shall be considered an insurance company for the purposes of rehabilitation or liquidation as provided in subdivisions 4, 6, and 7.

Subd. 2. Repealed, 1990 c 538 s 32

Subd. 3. Repealed, 1990 c 538 s 32

Subd. 4. Powers of rehabilitator. The powers of the rehabilitator include, subject to the approval of the court the power to change premium rates, without the notice requirements of section 62D.07, and the power to amend the terms of provider contracts, and of contracts with participating entities for the provision of administrative, financial, or management services, relating to reimbursement and termination, considering the interests of providers and other contracting participating entities and the continued viability of the health plan.

If the court approves a contract amendment that diminishes the compensation of a provider or of a participating entity providing administrative, financial, or management services to the health maintenance organization, the amendment may not be effective for more than 60 days and shall not be renewed or extended.

Subd. 5. Repealed, 1990 c 538 s 32

Subd. 6. Special examiner. The commissioner as rehabilitator shall make every reasonable effort to employ a senior executive from a successful health maintenance organization to serve as special examiner to rehabilitate the health maintenance organization, provided that the individual does not have a conflict of interest. The special examiner shall have all the powers of the rehabilitator granted under this section and section 60B.17.

Subd. 7. Examination account. The commissioner of health shall assess against a health maintenance organization not yet in rehabilitation or liquidation a fee sufficient to cover the costs of a special examination. The fee must be deposited in an examination account. Money in the account is appropriated to the commissioner of health to pay for the examinations. If the money in the account is insufficient to pay the initial costs of examinations, the commissioner may use other money appropriated to the commissioner, provided the other appropriation is reimbursed from the examination account when it contains sufficient money. Money from the examination account must be used to pay per diem salaries and expenses of special examiners, including meals, lodging, laundry, transportation, and mileage. The salary of regular employees of the health department must not be paid out of the account.

HIST: 1973 c 670 s 18; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1988 c 612 s 23; 1990 c 538 s 29



Section 62D.181 Insolvency; MCHA alternative coverage.

62D.181 Insolvency; MCHA alternative coverage.

Subdivision 1. Definition. "Association" means the Minnesota comprehensive health association created in section 62E.10.

Subd. 2. Eligible individuals. An individual is eligible for alternative coverage under this section if:

(1) the individual had individual health coverage through a health maintenance organization or community integrated service network, the coverage is no longer available due to the insolvency of the health maintenance organization or community integrated service network, and the individual has not obtained alternative coverage; or

(2) the individual had group health coverage through a health maintenance organization or community integrated service network, the coverage is no longer available due to the insolvency of the health maintenance organization or community integrated service network, and the individual has not obtained alternative coverage.

Subd. 3. Application and issuance. If a health maintenance organization or community integrated service network will be liquidated, individuals eligible for alternative coverage under subdivision 2 may apply to the association to obtain alternative coverage. Upon receiving an application and evidence that the applicant was enrolled in the health maintenance organization or community integrated service network at the time of an order for liquidation, the association shall issue policies to eligible individuals, without the limitation on preexisting conditions described in section 62E.14, subdivision 3.

Subd. 4. Coverage. Alternative coverage issued under this section must be at least a number two qualified plan, as described in section 62E.06, subdivision 2, or for individuals over age 65, a basic Medicare supplement plan, as described in section 62A.316.

Subd. 5. Premium. The premium for alternative coverage issued under this section must not exceed 80 percent of the premium for the comparable coverage offered by the association.

Subd. 6. Duration. The duration of alternative coverage issued under this section is:

(1) for individuals eligible under subdivision 2, clause (1), 90 days; and

(2) for individuals eligible under subdivision 2, clause (2), 90 days or the length of time remaining in the group contract with the insolvent health maintenance organization or community integrated service network, whichever is greater.

Subd. 7. Replacement coverage; limitations. The association is not obligated to offer replacement coverage under this chapter or conversion coverage under section 62E.16 at the end of the periods specified in subdivision 6. Any continuation obligation arising under this chapter or chapter 62A will cease at the end of the periods specified in subdivision 6.

Subd. 8. Claims expenses exceeding premiums. Claims expenses resulting from the operation of this section which exceed premiums received shall be borne by contributing members of the association in accordance with section 62E.11, subdivision 5.

Subd. 9. Coordination of policies. If an insolvent health maintenance organization or community integrated service network has insolvency insurance coverage at the time of an order for liquidation, the association may coordinate the benefits of the policy issued under this section with those of the insolvency insurance policy available to the enrollees. The premium level for the combined association policy and the insolvency insurance policy may not exceed those described in subdivision 5.

HIST: 1988 c 612 s 24; 1989 c 258 s 11; 1995 c 234 art 1 s 6-9; 1997 c 225 art 2 s 62



Section 62D.182 Liabilities.

62D.182 Liabilities.

Every health maintenance organization shall maintain liabilities estimated in the aggregate to be sufficient to pay all reported or unreported claims incurred that are unpaid and for which the organization is liable. Liabilities are computed under rules adopted by the commissioner.

HIST: 1988 c 612 s 25



Section 62D.19 Unreasonable expenses.

62D.19 Unreasonable expenses.

No health maintenance organization shall incur or pay for any expense of any nature which is unreasonably high in relation to the value of the service or goods provided. The commissioner of health shall implement and enforce this section by rules adopted under this section.

In an effort to achieve the stated purposes of sections 62D.01 to 62D.30; in order to safeguard the underlying nonprofit status of health maintenance organizations; and to ensure that the payment of health maintenance organization money to major participating entities results in a corresponding benefit to the health maintenance organization and its enrollees, when determining whether an organization has incurred an unreasonable expense in relation to a major participating entity, due consideration shall be given to, in addition to any other appropriate factors, whether the officers and trustees of the health maintenance organization have acted with good faith and in the best interests of the health maintenance organization in entering into, and performing under, a contract under which the health maintenance organization has incurred an expense. The commissioner has standing to sue, on behalf of a health maintenance organization, officers or trustees of the health maintenance organization who have breached their fiduciary duty in entering into and performing such contracts.

HIST: 1973 c 670 s 19; 1983 c 289 s 114 subd 1; 1984 c 464 s 41; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 62; 1987 c 384 art 2 s 1; 1988 c 612 s 26



Section 62D.20 Rules.

62D.20 Rules.

Subdivision 1. Rulemaking. The commissioner of health may, pursuant to chapter 14, promulgate such reasonable rules as are necessary or proper to carry out the provisions of sections 62D.01 to 62D.30. Included among such rules shall be those which provide minimum requirements for the provision of comprehensive health maintenance services, as defined in section 62D.02, subdivision 7, and reasonable exclusions therefrom. Nothing in such rules shall force or require a health maintenance organization to provide elective, induced abortions, except as medically necessary to prevent the death of the mother, whether performed in a hospital, other abortion facility, or the office of a physician; the rules shall provide every health maintenance organization the option of excluding or including elective, induced abortions, except as medically necessary to prevent the death of the mother, as part of its comprehensive health maintenance services.

Subd. 2. Prior authorization. The commissioner shall adopt rules that address the issue of appropriate prior authorization requirements, considering enrollee needs, administrative concerns, and the nature of the benefit.

HIST: 1973 c 670 s 20; 1977 c 305 s 45; 1981 c 122 s 2; 1982 c 424 s 130; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 16; 1988 c 592 s 10; 1997 c 205 s 16



Section 62D.21 Fees.

62D.21 Fees.

Every health maintenance organization subject to sections 62D.01 to 62D.30 shall pay to the commissioner of health fees as prescribed by the commissioner of health pursuant to section 144.122 for the following:

(a) Filing an application for a certificate of authority,

(b) Filing an amendment to a certificate of authority,

(c) Filing each annual report, and

(d) Other filings, as specified by rule.

HIST: 1973 c 670 s 21; 1975 c 310 s 1; 1977 c 305 s 45; 1985 c 248 s 70; 1987 c 384 art 2 s 1



Section 62D.211 Renewal fee.

62D.211 Renewal fee.

Each health maintenance organization subject to sections 62D.01 to 62D.30 shall submit to the commissioner of health each year before June 15 a certificate of authority renewal fee in the amount of $10,000 each plus 20 cents per person enrolled in the health maintenance organization on December 31 of the preceding year. The commissioner may adjust the renewal fee in rule under the provisions of chapter 14.

HIST: 1987 c 384 art 2 s 1; 1987 c 403 art 2 s 2; 1990 c 538 s 30



Section 62D.22 Statutory construction and relationship to other laws.

62D.22 Statutory construction and relationship to other laws.

Subdivision 1. Applicability. Except as otherwise provided herein, sections 62D.01 to 62D.30 do not apply to an insurer or nonprofit health service plan corporation licensed and regulated pursuant to the laws governing such corporations in this state.

Subd. 2. Solicitation of enrollees. Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

Subd. 3. Not practicing a healing art. Any health maintenance organization authorized under sections 62D.01 to 62D.30 shall not be deemed to be practicing a healing art.

Subd. 4. Federal law. To the extent that it furthers the purposes of sections 62D.01 to 62D.30, the commissioner of health shall attempt to coordinate the operations of sections 62D.01 to 62D.30 relating to the quality of health care services with the operations of United States Code, title 42, sections 1320c to 1320c-20.

Subd. 5. Other state law. Except as otherwise provided in sections 62A.01 to 62A.42 and 62D.01 to 62D.30, and except as they eliminate elective, induced abortions, wherever performed, from health or maternity benefits, provisions of the insurance laws and provisions of nonprofit health service plan corporation laws shall not be applicable to any health maintenance organization granted a certificate of authority under sections 62D.01 to 62D.30.

Subd. 6. Repealed, 1982 c 614 s 12

Subd. 7. Prepaid group practice plan. A licensed health maintenance organization shall be deemed to be a prepaid group practice plan for the purposes of chapter 43A and may be allowed to participate as a carrier for state employees subject to any collective bargaining agreement entered into pursuant to chapter 179A and reasonable restrictions applied pursuant to section 43A.23.

Subd. 8. Insurance agents. All agents, solicitors, and brokers engaged in soliciting or dealing with enrollees or prospective enrollees of a health maintenance organization, whether employees or under contract to the health maintenance organization, shall be subject to the provisions of sections 60K.30 to 60K.56, concerning the licensure of insurance producers and lawful rules thereunder. Medical doctors and others who merely explain the operation of health maintenance organizations shall be exempt from the provisions of sections 60K.30 to 60K.56. Section 60K.37, subdivision 1, shall not apply except as to provide for an examination of an applicant in the applicant's knowledge concerning the operations and benefits of health maintenance organizations and related insurance matters.

Subd. 9. Repealed, 1984 c 464 s 46

Subd. 10. Access to data. Any person or committee conducting a review of a health maintenance organization or a participating entity, pursuant to sections 62D.01 to 62D.30, shall have access to any data or information necessary to conduct the review. All data or information is subject to admission into evidence in any civil action initiated by the commissioner of health against the health maintenance organization. The data and information are subject to chapter 13.

HIST: 1973 c 670 s 22; 1974 c 284 s 6; 1977 c 305 s 45; 1979 c 332 art 1 s 57; 1980 c 617 s 18; 1981 c 122 s 3; 1981 c 210 s 54; 1Sp1981 c 4 art 1 s 50; 1984 c 464 s 42,43; 1985 c 248 s 70; 1Sp1985 c 17 s 10; 1986 c 444; 1Sp1986 c 3 art 1 s 8; 1987 c 384 art 2 s 1; 1992 c 564 art 3 s 23; 2001 c 117 art 2 s 9

* NOTE: The amendment to subdivision 8 by Laws 2001, chapter *117, article 2, section 9, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 62D.23 Filings and reports as public documents.

62D.23 Filings and reports as public documents.

All applications, filings and reports required under sections 62D.01 to 62D.30 shall be treated as public documents.

HIST: 1973 c 670 s 23; 1987 c 384 art 2 s 1



Section 62D.24 State commissioner of health's authority to contract.

62D.24 State commissioner of health's authority to contract.

The commissioner of health, in carrying out the obligations under sections 62D.01 to 62D.30, may contract with the commissioner of commerce or other qualified persons to make recommendations concerning the determinations required to be made. Such recommendations may be accepted in full or in part by the commissioner of health.

HIST: 1973 c 670 s 24; 1977 c 305 s 45; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1



Section 62D.25 Repealed, 1Sp1985 c 9 art 2 s 104

62D.25 Repealed, 1Sp1985 c 9 art 2 s 104



Section 62D.26 Repealed, 1Sp1985 c 9 art 2 s 104

62D.26 Repealed, 1Sp1985 c 9 art 2 s 104



Section 62D.27 Repealed, 1984 c 464 s 46

62D.27 Repealed, 1984 c 464 s 46



Section 62D.28 Repealed, 1Sp1985 c 9 art 2 s 104

62D.28 Repealed, 1Sp1985 c 9 art 2 s 104



Section 62D.29 Repealed, 1Sp1985 c 9 art 2 s 104

62D.29 Repealed, 1Sp1985 c 9 art 2 s 104



Section 62D.30 Demonstration projects.

62D.30 Demonstration projects.

Subdivision 1. Projects allowed. The commissioner of health may establish demonstration projects to allow health maintenance organizations to extend coverage to:

(a) Individuals enrolled in Part A or Part B, or both, of the Medicare program, Title XVIII of the Social Security Act, United States Code, title 42, section 1395 et seq.;

(b) Groups of fewer than 50 employees where each group is covered by a single group health policy;

(c) Individuals who are not eligible for enrollment in any group health maintenance contracts; and

(d) Low income population groups.

For purposes of this section, the commissioner of health may waive compliance with minimum benefits pursuant to sections 62A.151 and 62D.02, subdivision 7, full financial risk pursuant to section 62D.04, subdivision 1, clause (f), open enrollment pursuant to section 62D.10, and to applicable rules if there is reasonable evidence that the rules prohibit the operation of the demonstration project. The commissioner shall provide for public comment before any statute or rule is waived.

Subd. 2. Minimum health benefits required. A demonstration project must provide health benefits equal to or exceeding the level of benefits provided in Title XVIII of the Social Security Act and an out of hospital prescription drug benefit. The out of hospital prescription drug benefit may be waived by the commissioner if the health maintenance organization presents evidence satisfactory to the commissioner that the inclusion of the benefit would restrict the operation of the demonstration project.

Subd. 3. Application. A health maintenance organization electing to participate in a demonstration project shall apply to the commissioner for approval on a form developed by the commissioner. The application shall include at least the following:

(a) A statement identifying the population that the project is designed to serve;

(b) A description of the proposed project including a statement projecting a schedule of costs and benefits for the enrollee;

(c) Reference to the sections of Minnesota Statutes and department of health rules for which waiver is requested;

(d) Evidence that application of the requirements of applicable Minnesota Statutes and department of health rules would, unless waived, prohibit the operation of the demonstration project;

(e) Evidence that another arrangement is available for assumption of full financial risk if full financial risk is waived under subdivision 1;

(f) An estimate of the number of years needed to adequately demonstrate the project's effects; and

(g) Other information the commissioner may reasonably require.

Subd. 4. Consideration of application. The commissioner shall approve, deny, or refer back to the health maintenance organization for modification, the application for a demonstration project within 60 days of receipt from the health maintenance organization.

Subd. 5. Term of project. The commissioner may approve an application for a demonstration project for a maximum of six years, with an option to renew.

Subd. 6. Annual report. Each health maintenance organization for which a demonstration project is approved shall annually file a report with the commissioner summarizing the project's experience at the same time it files its annual report required by section 62D.08. The report shall be on a form developed by the commissioner and shall be separate from the annual report required by section 62D.08.

Subd. 7. Approval rescission. The commissioner may rescind approval of a demonstration project if the commissioner makes any of the findings listed in section 62D.15, subdivision 1, with respect to the project for which it has not been granted a specific exemption, or if the commissioner finds that the project's operation is contrary to the information contained in the approved application.

HIST: 1979 c 268 s 1






Chapter 62E Comprehensive Health Insurance

Section 62E.01 Citation.

62E.01 Citation.

Sections 62E.01 to 62E.17 may be cited as the Minnesota Comprehensive Health Insurance Act of 1976.

HIST: 1976 c 296 art 1 s 1



Section 62E.02 Definitions.

62E.02 Definitions.

Subdivision 1. Application. For the purposes of sections 62E.01 to 62E.19, the terms and phrases defined in this section have the meanings given them.

Subd. 2. Employer. "Employer" means any person, partnership, association, trust, estate or corporation, including the state of Minnesota or any agency, instrumentality or governmental subdivision thereof, which employs ten or more individuals who are residents of this state.

Subd. 3. Health maintenance organization. "Health maintenance organization" means a nonprofit corporation licensed and operated as provided in chapter 62D.

Subd. 4. Qualified plan. "Qualified plan" means those health benefit plans which have been certified by the commissioner as providing the minimum benefits required by section 62E.06 or the actuarial equivalent of those benefits.

Subd. 5. Qualified Medicare supplement plan. "Qualified Medicare supplement plan" means those health benefit plans which have been certified by the commissioner as providing the minimum benefits required by section 62E.07.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. Dependent. "Dependent" means a spouse or unmarried child under the age of 19 years, a dependent child who is a student under the age of 25, or a dependent child of any age who is disabled.

Subd. 8. Employee. "Employee" means any Minnesota resident who has entered into the employment of or works under contract or service or apprenticeship with any employer. "Employee" does not include a person who has been employed for less than 30 days by that person's present employer, nor one who is employed less than 30 hours per week by that person's present employer, nor an independent contractor.

Subd. 9. Plan of health coverage. "Plan of health coverage" means any plan or combination of plans of coverage, including combinations of self insurance, individual accident and health insurance policies, group accident and health insurance policies, coverage under a nonprofit health service plan, or coverage under a health maintenance organization subscriber contract.

Subd. 10. Insurer. "Insurer" means those companies operating pursuant to chapter 62A or 62C and offering, selling, issuing, or renewing policies or contracts of accident and health insurance. "Insurer" does not include health maintenance organizations or community integrated service networks.

Subd. 11. Accident and health insurance policy or policy. "Accident and health insurance policy" or "policy" means insurance or nonprofit health service plan contracts providing benefits for hospital, surgical and medical care. "Policy" does not include coverage which is (1) limited to disability or income protection coverage, (2) automobile medical payment coverage, (3) supplemental to liability insurance, (4) designed solely to provide payments on a per diem, fixed indemnity or nonexpense incurred basis, (5) credit accident and health insurance issued pursuant to chapter 62B, (6) designed solely to provide dental or vision care, (7) blanket accident and sickness insurance as defined in section 62A.11, or (8) accident only coverage issued by licensed and tested insurance agents or solicitors which provides reasonable benefits in relation to the cost of covered services. The provisions of clause (4) shall not apply to hospital indemnity coverage which is sold by an insurer to an applicant who is not then currently covered by a qualified plan.

Subd. 12. Health benefits. "Health benefits" means benefits offered to employees on an indemnity or prepaid basis which pay the costs of or provide medical, surgical or hospital care.

Subd. 13. Eligible person. (a) "Eligible person" means an individual who:

(1) is currently and has been a resident of Minnesota for the six months immediately preceding the date of receipt by the association or its writing carrier of a completed certificate of eligibility;

(2) meets the enrollment requirements of section 62E.14; and

(3) is not otherwise ineligible under this subdivision.

For purposes of eligibility under section 62E.14, subdivision 4c, paragraph (b), this definition is modified as provided in that paragraph.

(b) No individual is eligible for coverage under a qualified or a Medicare supplement plan issued by the association for whom a premium is paid or reimbursed by the medical assistance program or general assistance medical care program as of the first day of any term for which a premium amount is paid or reimbursed.

Subd. 14. Minnesota comprehensive health association or association. "Minnesota comprehensive health association" or "association" means the association created by section 62E.10.

Subd. 15. Medicare. "Medicare" means part A and part B of the United States Social Security Act, title XVIII, as amended, United States Code, title 42, sections 1394, et seq.

Subd. 16. Medicare supplement plan. "Medicare supplement plan" means any plan of insurance protection which provides benefits for the costs of medical, surgical or hospital care and which is marketed as providing benefits which complement or supplement the benefits provided by medicare.

Subd. 17. State plan premium. "State plan premium" means the premium determined pursuant to section 62E.08.

Subd. 18. Writing carrier. "Writing carrier" means the insurer or insurers, health maintenance organization or organizations, community integrated service network or networks, or other entity selected by the association and approved by the commissioner to administer the comprehensive health insurance plan.

Subd. 19. Fraternal benefit society or fraternal. "Fraternal benefit society" or "fraternal" means a corporation, society, order, or voluntary association without capital stock which sells health and accident insurance in accordance with chapter 64B.

Subd. 20. Comprehensive insurance plan or state plan. "Comprehensive health insurance plan" or "state plan" means policies of insurance and contracts of health maintenance organization or community integrated service network coverage offered by the association through the writing carrier.

Subd. 21. Self-insurer. "Self-insurer" means an employer or an employee welfare benefit fund or plan which directly or indirectly provides a plan of health coverage to its employees and administers the plan of health coverage itself or through an insurer, trust or agent except to the extent of accident and health insurance premium, subscriber contract charges or health maintenance organization contract charges. "Self-insurer" does not include an employer engaged in the business of providing health care services to the public which provides health care services directly to its employees at no charge to them.

Subd. 22. Self-insurance. "Self-insurance" means a plan of health coverage offered by a self-insurer.

Subd. 23. Contributing member. "Contributing member" means those companies regulated under chapter 62A and offering, selling, issuing, or renewing policies or contracts of accident and health insurance; health maintenance organizations regulated under chapter 62D; nonprofit health service plan corporations regulated under chapter 62C; community integrated service networks regulated under chapter 62N; fraternal benefit societies regulated under chapter 64B; the Minnesota employees insurance program established in section 43A.317, effective July 1, 1993; and joint self-insurance plans regulated under chapter 62H. For the purposes of determining liability of contributing members pursuant to section 62E.11 payments received from or on behalf of Minnesota residents for coverage by a health maintenance organization or community integrated service network shall be considered to be accident and health insurance premiums.

HIST: 1976 c 296 art 1 s 2; 1977 c 409 s 4-7; 1979 c 272 s 1,2; 1981 c 318 s 13; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 49 s 41; 1986 c 444; 1987 c 268 art 2 s 17; 1987 c 384 art 2 s 1; art 3 s 47; 1988 c 612 s 27; 1992 c 549 art 3 s 13; 1992 c 564 art 1 s 34,54; 1994 c 625 art 8 s 7-10; art 10 s 50; 1995 c 258 s 40; 1997 c 175 art 1 s 1; 1997 c 225 art 2 s 62; art 6 s 1,2; 1999 c 177 s 44; 1999 c 245 art 10 s 10



Section 62E.03 Duties of the employer.

62E.03 Duties of the employer.

Subdivision 1. Each employer who provides or makes available to employees a plan of health coverage shall make available to employees employed in this state a plan or combination of plans which have been certified by the commissioner as a number two qualified plan. If the plan of health coverage does not meet the requirements of section 62E.06 for a number two qualified plan, the employer shall make available a supplemental plan of health benefits which, when combined with the existing plan of health benefits, constitutes a number two coverage plan. The plan or combinations of plans may be financed from funds contributed solely by the employer or solely by the employees or any combination thereof. The plans may consist of self insurance, health maintenance contracts, group policies or individual policies or any combination thereof.

Subd. 2. Repealed, 1Sp1985 c 14 art 1 s 59

HIST: 1976 c 296 art 1 s 3; 1977 c 409 s 8; 1986 c 444



Section 62E.035 Self-insurer identification and reporting.

62E.035 Self-insurer identification and reporting.

The commissioner shall require self-insurers to report annually that they are engaged in self-insurance business. These reports shall be for the previous calendar year and shall include the self-insurer's total cost of self-insurance and other information the commissioner may by rule require relating to the self-insurer's plan of health coverage. Upon request of the commissioner, the commissioner of revenue shall cooperate with the commissioner in the identification of self-insurers, and shall modify forms and promulgate rules as may be necessary to identify self-insurers. In adopting the forms and rules promulgated pursuant to this section the commissioner of revenue shall consult with the commissioner.

HIST: 1979 c 272 s 3



Section 62E.04 Duties of insurers.

62E.04 Duties of insurers.

Subdivision 1. Individual policies. For each type of qualified plan described in section 62E.06, an insurer or fraternal issuing individual policies of accident and health insurance in this state, other than group conversion policies, shall develop and file with the commissioner an individual policy which meets the minimum standards of that type of qualified plan. An insurer or fraternal issuing individual policies of accident and health insurance in this state shall offer each type of qualified plan to each person who applies and is eligible for accident and health insurance from that insurer or fraternal.

Subd. 2. Medicare supplement plan. An insurer or fraternal issuing medicare supplement plans in this state shall develop and file with the commissioner a medicare supplement policy which meets the minimum standards of a qualified medicare supplement plan. An insurer or fraternal issuing medicare supplement plans in this state shall offer a qualified medicare supplement plan to each person who is eligible for coverage and who applies for a medicare supplement plan.

Subd. 3. Group policies. For each type of qualified plan described in section 62E.06, an insurer or fraternal issuing group policies of accident and health insurance in this state shall develop and file with the commissioner a group policy which provides for each member of the group the minimum benefits required by that type of qualified plan. An insurer or fraternal issuing group policies of accident and health insurance in this state shall offer each type of qualified plan to each eligible applicant for group accident and health insurance.

Subd. 4. Major medical coverage. Each insurer and fraternal shall affirmatively offer coverage of major medical expenses to every applicant who applies to the insurer or fraternal for a new unqualified policy, which has a lifetime benefit limit of less than $1,000,000, at the time of application and annually to every holder of such an unqualified policy of accident and health insurance renewed by the insurer or fraternal. The coverage shall provide that when a covered individual incurs out-of-pocket expenses of $5,000 or more within a calendar year for services covered in section 62E.06, subdivision 1, benefits shall be payable, subject to any copayment authorized by the commissioner, up to a maximum lifetime limit of not less than $1,000,000. The offer of coverage of major medical expenses may consist of the offer of a rider on an existing unqualified policy or a new policy which is a qualified plan.

Subd. 5. Effect of noncompliance. No policy of accident and health insurance may be issued or renewed in this state 180 days after July 1, 1976 by an insurer or a fraternal which has not complied with the requirements of this section.

Subd. 6. Reinsurance allowed. An insurer or fraternal may fulfill its obligations under this section by issuing the required coverages in their own name and reinsuring the risk and administration of the coverages with the association in accordance with section 62E.10, subdivision 7, clauses (e) and (f).

Subd. 7. Underwriting standards may apply. Nothing in this section shall require an insurer or fraternal to offer or issue a policy to any person who does not meet the underwriting or membership requirements of the insurer or fraternal.

Subd. 8. Reduction of benefits because of other services. No policy of accident and health insurance shall contain any provision denying or reducing benefits because services are rendered to an insured or dependent who is eligible for or receiving benefits pursuant to chapters 256B and 256D, or sections 252.27; 260B.331, subdivision 2; 260C.331, subdivision 2; 393.07, subdivision 1 or 2.

Subd. 9. Repealed, 1995 c 207 art 10 s 25

Subd. 10. Repealed, 1995 c 207 art 10 s 25

HIST: 1976 c 296 art 1 s 4; 1977 c 409 s 9,10; 1979 c 174 s 3; 1979 c 272 s 4; 1988 c 689 art 2 s 14,15; 1988 c 704 s 1; 1996 c 305 art 1 s 21; 1999 c 139 art 4 s 2; 2000 c 483 s 14; 2001 c 215 s 18



Section 62E.05 Information on qualified plans.

62E.05 Information on qualified plans.

Subdivision 1. Certification. Upon application by an insurer, fraternal, or employer for certification of a plan of health coverage as a qualified plan or a qualified Medicare supplement plan for the purposes of sections 62E.01 to 62E.19, the commissioner shall make a determination within 90 days as to whether the plan is qualified. All plans of health coverage, except Medicare supplement policies, shall be labeled as "qualified" or "nonqualified" on the front of the policy or contract, or on the schedule page. All qualified plans shall indicate whether they are number one, two, or three coverage plans.

Subd. 2. Annual report. (a) All health plan companies, as defined in section 62Q.01, shall annually report to the commissioner responsible for their regulation. The following information shall be reported to the appropriate commissioner on February 1 of each year:

(1) the number of individuals and groups who received coverage in the prior year through the qualified plans; and

(2) the number of individuals and groups who received coverage in the prior year through each of the unqualified plans sold by the company.

(b) The state of Minnesota or any of its departments, agencies, programs, instrumentalities, or political subdivisions, shall report in writing to the association and to the commissioner of commerce no later than September 15 of each year regarding the number of persons and the amount of premiums, deductibles, copayments, or coinsurance that it paid for on behalf of enrollees in the comprehensive health association. This report must contain only summary information and must not include any individually identifiable data. The report must cover the 12-month period ending the preceding June 30.

HIST: 1976 c 296 art 1 s 5; 1987 c 384 art 2 s 1; 1994 c 485 s 34; 1995 c 234 art 7 s 8; 1996 c 446 art 1 s 41; 1999 c 177 s 45; 2000 c 398 s 1



Section 62E.06 Minimum benefits of qualified plan.

62E.06 Minimum benefits of qualified plan.

Subdivision 1. Number three plan. A plan of health coverage shall be certified as a number three qualified plan if it otherwise meets the requirements established by chapters 62A, 62C, and 62Q, and the other laws of this state, whether or not the policy is issued in Minnesota, and meets or exceeds the following minimum standards:

(a) The minimum benefits for a covered individual shall, subject to the other provisions of this subdivision, be equal to at least 80 percent of the cost of covered services in excess of an annual deductible which does not exceed $150 per person. The coverage shall include a limitation of $3,000 per person on total annual out-of-pocket expenses for services covered under this subdivision. The coverage shall be subject to a maximum lifetime benefit of not less than $1,000,000.

The $3,000 limitation on total annual out-of-pocket expenses and the $1,000,000 maximum lifetime benefit shall not be subject to change or substitution by use of an actuarially equivalent benefit.

(b) Covered expenses shall be the usual and customary charges for the following services and articles when prescribed by a physician:

(1) hospital services;

(2) professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than dental, which are rendered by a physician or at the physician's direction;

(3) drugs requiring a physician's prescription;

(4) services of a nursing home for not more than 120 days in a year if the services would qualify as reimbursable services under Medicare;

(5) services of a home health agency if the services would qualify as reimbursable services under Medicare;

(6) use of radium or other radioactive materials;

(7) oxygen;

(8) anesthetics;

(9) prostheses other than dental but including scalp hair prostheses worn for hair loss suffered as a result of alopecia areata;

(10) rental or purchase, as appropriate, of durable medical equipment other than eyeglasses and hearing aids;

(11) diagnostic X-rays and laboratory tests;

(12) oral surgery for partially or completely unerupted impacted teeth, a tooth root without the extraction of the entire tooth, or the gums and tissues of the mouth when not performed in connection with the extraction or repair of teeth;

(13) services of a physical therapist;

(14) transportation provided by licensed ambulance service to the nearest facility qualified to treat the condition; or a reasonable mileage rate for transportation to a kidney dialysis center for treatment; and

(15) services of an occupational therapist.

(c) Covered expenses for the services and articles specified in this subdivision do not include the following:

(1) any charge for care for injury or disease either (i) arising out of an injury in the course of employment and subject to a workers' compensation or similar law, (ii) for which benefits are payable without regard to fault under coverage statutorily required to be contained in any motor vehicle, or other liability insurance policy or equivalent self-insurance, or (iii) for which benefits are payable under another policy of accident and health insurance, Medicare, or any other governmental program except as otherwise provided by section 62A.04, subdivision 3, clause (4);

(2) any charge for treatment for cosmetic purposes other than for reconstructive surgery when such service is incidental to or follows surgery resulting from injury, sickness, or other diseases of the involved part or when such service is performed on a covered dependent child because of congenital disease or anomaly which has resulted in a functional defect as determined by the attending physician;

(3) care which is primarily for custodial or domiciliary purposes which would not qualify as eligible services under Medicare;

(4) any charge for confinement in a private room to the extent it is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician, provided, however, that if the institution does not have semiprivate rooms, its most common semiprivate room charge shall be considered to be 90 percent of its lowest private room charge;

(5) that part of any charge for services or articles rendered or prescribed by a physician, dentist, or other health care personnel which exceeds the prevailing charge in the locality where the service is provided; and

(6) any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual rendering the services or articles.

(d) The minimum benefits for a qualified plan shall include, in addition to those benefits specified in clauses (a) and (e), benefits for well baby care, effective July 1, 1980, subject to applicable deductibles, coinsurance provisions, and maximum lifetime benefit limitations.

(e) Effective July 1, 1979, the minimum benefits of a qualified plan shall include, in addition to those benefits specified in clause (a), a second opinion from a physician on all surgical procedures expected to cost a total of $500 or more in physician, laboratory, and hospital fees, provided that the coverage need not include the repetition of any diagnostic tests.

(f) Effective August 1, 1985, the minimum benefits of a qualified plan must include, in addition to the benefits specified in clauses (a), (d), and (e), coverage for special dietary treatment for phenylketonuria when recommended by a physician.

(g) Outpatient mental health coverage is subject to section 62A.152, subdivision 2.

Subd. 2. Number two plan. A plan of health coverage shall be certified as a number two qualified plan if it meets the requirements established by subdivision 1 except that the deductible shall not exceed $500 per person.

Subd. 3. Number one plan. A plan of health coverage shall be certified as a number one qualified plan if it meets the requirements established by subdivision 1 except that the deductible shall not exceed $1,000 per person.

Subd. 4. Health maintenance plans. A health maintenance organization which provides the services required by chapter 62D shall be deemed to be providing a number three qualified plan.

HIST: 1975 c 359 s 23; 1976 c 296 art 1 s 6; 1977 c 409 s 11; 1979 c 272 s 5; 1980 c 496 s 3; 1981 c 265 s 2; 1Sp1985 c 9 art 2 s 2; 1986 c 444; 1987 c 202 s 2; 1987 c 337 s 66; 1988 c 704 s 2; 1989 c 330 s 24; 2001 c 215 s 19



Section 62E.07 Qualified Medicare supplement plan.

62E.07 Qualified Medicare supplement plan.

Any plan which provides benefits may be certified as a qualified Medicare supplement plan if the plan is designed to supplement Medicare and provides coverage of 100 percent of the deductibles required under Medicare and 80 percent of the charges for covered services described in section 62E.06, subdivision 1, which charges are not paid by Medicare. The coverage shall include a limitation of $1,000 per person on total annual out-of-pocket expenses for the covered services.

HIST: 1976 c 296 art 1 s 7; 1989 c 258 s 12; 1992 c 554 art 1 s 14



Section 62E.08 State plan premium.

62E.08 State plan premium.

Subdivision 1. Establishment. The association shall establish the following maximum premiums to be charged for membership in the comprehensive health insurance plan:

(a) the premium for the number one qualified plan shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $1,000 annual deductible individual plans of insurance in force in Minnesota;

(2) individual health maintenance organization contracts of coverage with a $1,000 annual deductible which are in force in Minnesota; and

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles;

(b) the premium for the number two qualified plan shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $500 annual deductible individual plans of insurance in force in Minnesota;

(2) individual health maintenance organization contracts of coverage with a $500 annual deductible which are in force in Minnesota; and

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles;

(c) the premium for the plan with a $2,000 annual deductible shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) $2,000 annual deductible individual plans in force in Minnesota; and

(2) individual health maintenance organization contracts of coverage with a $2,000 annual deductible which are in force in Minnesota; or

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles.

(d) The premium for each type of Medicare supplement plan required to be offered by the association pursuant to section 62E.12 shall range from a minimum of 101 percent to a maximum of 125 percent of the weighted average of rates charged by those insurers and health maintenance organizations with individuals enrolled in:

(1) Medicare supplement plans in force in Minnesota;

(2) health maintenance organization Medicare supplement contracts of coverage which are in force in Minnesota; and

(3) other plans of coverage similar to plans offered by the association based on generally accepted actuarial principles; and

(e) the charge for health maintenance organization coverage shall be based on generally accepted actuarial principles.

The list of insurers and health maintenance organizations whose rates are used to establish the premium for coverage offered by the association pursuant to paragraphs (a) to (d) shall be established by the commissioner on the basis of information which shall be provided to the association by all insurers and health maintenance organizations annually at the commissioner's request. This information shall include the number of individuals covered by each type of plan or contract specified in paragraphs (a) to (d) that is sold, issued, and renewed by the insurers and health maintenance organizations, including those plans or contracts available only on a renewal basis. The information shall also include the rates charged for each type of plan or contract.

In establishing premiums pursuant to this section, the association shall utilize generally accepted actuarial principles, provided that the association shall not discriminate in charging premiums based upon sex. In order to compute a weighted average for each type of plan or contract specified under paragraphs (a) to (d), the association shall, using the information collected pursuant to this subdivision, list insurers and health maintenance organizations in rank order of the total number of individuals covered by each insurer or health maintenance organization. The association shall then compute a weighted average of the rates charged for coverage by all the insurers and health maintenance organizations by:

(1) multiplying the numbers of individuals covered by each insurer or health maintenance organization by the rates charged for coverage;

(2) separately summing both the number of individuals covered by all the insurers and health maintenance organizations and all the products computed under clause (1); and

(3) dividing the total of the products computed under clause (1) by the total number of individuals covered.

The association may elect to use a sample of information from the insurers and health maintenance organizations for purposes of computing a weighted average. In no case, however, may a sample used by the association to compute a weighted average include information from fewer than the two insurers or health maintenance organizations highest in rank order.

Subd. 2. Self-supporting. Subject to subdivision 1, the schedule of premiums for coverage under the comprehensive health insurance plan shall be designed to be self-supporting and based on generally accepted actuarial principles.

Subd. 3. Determination of rates. Premium rates under this section must be determined annually. These rates are effective July 1 of each year and must be based on a survey of approved rates of insurers and health maintenance organizations in effect, or to be in effect, on April 1 of the same calendar year. These rates may be trended to July 1 in order to reflect economic and inflationary changes.

Subd. 4. Smokers rates. The association may establish smoker and nonsmoker premium rates that are based on generally accepted actuarial principles.

HIST: 1976 c 296 art 1 s 8; 1977 c 409 s 12; 1979 c 272 s 6; 1983 c 123 s 1; 1991 c 165 s 2; 1993 c 324 s 1; 2000 c 398 s 2



Section 62E.081 Repealed, 1987 c 384 art 3 s 34

62E.081 Repealed, 1987 c 384 art 3 s 34



Section 62E.09 Duties of commissioner.

62E.09 Duties of commissioner.

The commissioner may:

(a) Formulate general policies to advance the purposes of sections 62E.01 to 62E.19;

(b) Supervise the creation of the Minnesota comprehensive health association within the limits described in section 62E.10;

(c) Approve the selection of the writing carrier by the association, approve the association's contract with the writing carrier, and approve the state plan coverage;

(d) Appoint advisory committees;

(e) Conduct periodic audits to assure the general accuracy of the financial data submitted by the writing carrier and the association;

(f) Contract with the federal government or any other unit of government to ensure coordination of the state plan with other governmental assistance programs;

(g) Undertake directly or through contracts with other persons studies or demonstration programs to develop awareness of the benefits of sections 62E.01 to 62E.16, so that the residents of this state may best avail themselves of the health care benefits provided by these sections;

(h) Contract with insurers and others for administrative services; and

(i) Adopt, amend, suspend and repeal rules as reasonably necessary to carry out and make effective the provisions and purposes of sections 62E.01 to 62E.19.

HIST: 1976 c 296 art 1 s 9; 1977 c 409 s 13; 1987 c 384 art 2 s 1; 1993 c 324 s 2; 1996 c 305 art 2 s 7; 1999 c 177 s 46



Section 62E.091 Approval of state plan premiums.

62E.091 Approval of state plan premiums.

The association shall submit to the commissioner any premiums it proposes to become effective for coverage under the comprehensive health insurance plan, pursuant to section 62E.08, subdivision 3. No later than 45 days before the effective date for premiums specified in section 62E.08, subdivision 3, the commissioner shall approve, modify, or reject the proposed premiums on the basis of the following criteria:

(a) whether the association has complied with the provisions of section 62E.11, subdivision 11;

(b) whether the association has submitted the proposed premiums in a manner which provides sufficient time for individuals covered under the comprehensive insurance plan to receive notice of any premium increase no less than 30 days prior to the effective date of the increase;

(c) the degree to which the association's computations and conclusions are consistent with section 62E.08;

(d) the degree to which any sample used to compute a weighted average by the association pursuant to section 62E.08 reasonably reflects circumstances existing in the private marketplace for individual coverage;

(e) the degree to which a weighted average computed pursuant to section 62E.08 that uses information pertaining to individual coverage available only on a renewal basis reflects the circumstances existing in the private marketplace for individual coverage;

(f) a comparison of the proposed increases with increases in the cost of medical care and increases experienced in the private marketplace for individual coverage;

(g) the financial consequences to enrollees of the proposed increase;

(h) the actuarially projected effect of the proposed increase upon both total enrollment in, and the nature of the risks assumed by, the comprehensive health insurance plan;

(i) the relative solvency of the contributing members; and

(j) other factors deemed relevant by the commissioner.

In no case, however, may the commissioner approve premiums for those plans of coverage described in section 62E.08, subdivision 1, paragraphs (a) to (c), that are lower than 101 percent or greater than 125 percent of the weighted averages computed by the association pursuant to section 62E.08. The commissioner shall support a decision to approve, modify, or reject any premium proposed by the association with written findings and conclusions addressing each criterion specified in this section. If the commissioner does not approve, modify, or reject the premiums proposed by the association sooner than 45 days before the effective date for premiums specified in section 62E.08, subdivision 3, the premiums proposed by the association under this section become effective.

HIST: 1993 c 324 s 3



Section 62E.10 Comprehensive health association.

62E.10 Comprehensive health association.

Subdivision 1. Creation; tax exemption. There is established a comprehensive health association to promote the public health and welfare of the state of Minnesota with membership consisting of all insurers; self-insurers; fraternals; joint self-insurance plans regulated under chapter 62H; the Minnesota employees insurance program established in section 43A.317, effective July 1, 1993; health maintenance organizations; and community integrated service networks licensed or authorized to do business in this state. The comprehensive health association is exempt from the taxes imposed under chapter 297I and any other laws of this state and all property owned by the association is exempt from taxation.

Subd. 2. Board of directors; organization. The board of directors of the association shall be made up of nine members as follows: five directors selected by contributing members, subject to approval by the commissioner; four public directors selected by the commissioner, at least two of whom must be plan enrollees. Public members may include licensed insurance agents. In determining voting rights at members' meetings, each member shall be entitled to vote in person or proxy. The vote shall be a weighted vote based upon the member's cost of self-insurance, accident and health insurance premium, subscriber contract charges, health maintenance contract payment, or community integrated service network payment derived from or on behalf of Minnesota residents in the previous calendar year, as determined by the commissioner. In approving directors of the board, the commissioner shall consider, among other things, whether all types of members are fairly represented. Directors selected by contributing members may be reimbursed from the money of the association for expenses incurred by them as directors, but shall not otherwise be compensated by the association for their services. The costs of conducting meetings of the association and its board of directors shall be borne by members of the association.

Subd. 2a. Appeals. A person may appeal to the commissioner within 30 days after notice of an action, ruling, or decision by the board.

A final action or order of the commissioner under this subdivision is subject to judicial review in the manner provided by chapter 14.

In lieu of the appeal to the commissioner, a person may seek judicial review of the board's action.

Subd. 3. Mandatory membership. All members shall maintain their membership in the association as a condition of doing accident and health insurance, self-insurance, health maintenance organization, or community integrated service network business in this state. The association shall submit its articles, bylaws and operating rules to the commissioner for approval; provided that the adoption and amendment of articles, bylaws and operating rules by the association and the approval by the commissioner thereof shall be exempt from the provisions of sections 14.001 to 14.69.

Subd. 4. Open meetings. All meetings of the association, its board, and any committees of the association shall comply with the provisions of chapter 13D, except that during any portion of a meeting during which an enrollee's appeal of an action of the writing carrier is being heard, that portion of the meeting must be closed at the enrollee's request.

Subd. 5. Repealed, 1979 c 272 s 11

Subd. 6. Antitrust exemption. In the performance of their duties as members of the association, the members shall be exempt from the provisions of sections 325D.49 to 325D.66.

Subd. 7. General powers. The association may:

(a) Exercise the powers granted to insurers under the laws of this state;

(b) Sue or be sued;

(c) Enter into contracts with insurers, similar associations in other states or with other persons for the performance of administrative functions including the functions provided for in clauses (e) and (f);

(d) Establish administrative and accounting procedures for the operation of the association;

(e) Provide for the reinsuring of risks incurred as a result of issuing the coverages required by sections 62E.04 and 62E.16 by members of the association. Each member which elects to reinsure its required risks shall determine the categories of coverage it elects to reinsure in the association. The categories of coverage are:

(1) Individual qualified plans, excluding group conversions;

(2) Group conversions;

(3) Group qualified plans with fewer than 50 employees or members; and

(4) Major medical coverage.

A separate election may be made for each category of coverage. If a member elects to reinsure the risks of a category of coverage, it must reinsure the risk of the coverage of every life covered under every policy issued in that category. A member electing to reinsure risks of a category of coverage shall enter into a contract with the association establishing a reinsurance plan for the risks. This contract may include provision for the pooling of members' risks reinsured through the association and it may provide for assessment of each member reinsuring risks for losses and operating and administrative expenses incurred, or estimated to be incurred in the operation of the reinsurance plan. This reinsurance plan shall be approved by the commissioner before it is effective. Members electing to administer the risks which are reinsured in the association shall comply with the benefit determination guidelines and accounting procedures established by the association. The fee charged by the association for the reinsurance of risks shall not be less than 110 percent of the total anticipated expenses incurred by the association for the reinsurance; and

(f) Provide for the administration by the association of policies which are reinsured pursuant to clause (e). Each member electing to reinsure one or more categories of coverage in the association may elect to have the association administer the categories of coverage on the member's behalf. If a member elects to have the association administer the categories of coverage, it must do so for every life covered under every policy issued in that category. The fee for the administration shall not be less than 110 percent of the total anticipated expenses incurred by the association for the administration.

Subd. 8. Department of state exemption. The association is exempt from the Administrative Procedure Act but, to the extent authorized by law to adopt rules, the association may use the provisions of section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to these rules.

Subd. 9. Experimental delivery method. The association may petition the commissioner of commerce for a waiver to allow the experimental use of alternative means of health care delivery. The commissioner may approve the use of the alternative means the commissioner considers appropriate. The commissioner may waive any of the requirements of this chapter and chapters 60A, 62A, and 62D in granting the waiver. The commissioner may also grant to the association any additional powers as are necessary to facilitate the specific waiver, including the power to implement a provider payment schedule.

Subd. 10. Cost containment goals. (a) By July 1, 2001, the association shall investigate managed care delivery systems, and if cost effective, enter into contracts with third-party entities as provided in section 62E.101.

(b) By July 1, 2001, the association shall establish a system to annually identify individuals insured by the Minnesota comprehensive health association who may be eligible for private health care coverage, medical assistance, state drug programs, or other state or federal programs and notify them about their eligibility for these programs.

(c) The association shall endeavor to reduce health care costs using additional methods consistent with effective patient care. At a minimum, by July 1, 2001, the association shall:

(1) develop a focused chronic disease management and case management program;

(2) develop a comprehensive program of preventive care; and

(3) implement a total drug formulary program.

HIST: 1976 c 296 art 1 s 10; 1977 c 409 s 14-16; 1979 c 272 s 7; 1981 c 253 s 23; 1982 c 424 s 130; 1Sp1985 c 10 s 63; 1987 c 337 s 67-69; 1987 c 384 art 2 s 1; 1988 c 612 s 28; 1990 c 422 s 10; 1990 c 523 s 2; 1991 c 165 s 3,4; 1991 c 264 s 1; 1992 c 549 art 3 s 14; 1992 c 554 art 1 s 15; 1992 c 564 art 1 s 35; art 4 s 11; 1993 c 324 s 4; 1994 c 426 s 12; 1994 c 625 art 8 s 11-13; art 10 s 50; 1997 c 187 art 5 s 10; 1997 c 225 art 2 s 62; 2000 c 394 art 2 s 14; 2000 c 398 s 3



Section 62E.101 Managed care delivery method.

62E.101 Managed care delivery method.

The association may form a preferred provider network or contract with an existing provider network, health maintenance organization, or nonprofit health service plan corporation to deliver the services and benefits provided for in the plans of health coverage offered. If the association does not contract with an existing provider network, health maintenance organization, or nonprofit health service plan corporation, the association may adopt a provider payment schedule and negotiate provider payment rates subject to the approval of the commissioner.

HIST: 1991 c 165 s 5; 2000 c 398 s 4



Section 62E.11 Operation of comprehensive plan.

62E.11 Operation of comprehensive plan.

Subdivision 1. Enrollment. Upon certification as an eligible person in the manner provided by section 62E.14, an eligible person may enroll in the comprehensive health insurance plan by payment of the state plan premium to the writing carrier.

Subd. 2. Employer premium payment. Any employer which has in its employ one or more eligible persons enrolled in the comprehensive health insurance plan may make all or any portion of the state plan premium payment to the state plan directly to the writing carrier.

Subd. 3. Claims payments. Not less than 85 percent of the state plan premium paid to the writing carrier shall be used to pay claims, and not more than 15 percent shall be used for the payment of agent referral fees as authorized in section 62E.15, subdivision 3 and for payment of the writing carrier's direct and indirect expenses, as specified in section 62E.13, subdivision 7.

Subd. 4. Net income. Any income in excess of the costs incurred by the association in providing reinsurance or administrative services pursuant to section 62E.07, clauses (e) and (f) shall be held at interest and used by the association to offset losses due to claims expenses of the state plan or allocated to reduce state plan premiums.

Subd. 5. Allocation of losses. Each contributing member of the association shall share the losses due to claims expenses of the comprehensive health insurance plan for plans issued or approved for issuance by the association, and shall share in the operating and administrative expenses incurred or estimated to be incurred by the association incident to the conduct of its affairs. Claims expenses of the state plan which exceed the premium payments allocated to the payment of benefits shall be the liability of the contributing members. Contributing members shall share in the claims expense of the state plan and operating and administrative expenses of the association in an amount equal to the ratio of the contributing member's total accident and health insurance premium, received from or on behalf of Minnesota residents as divided by the total accident and health insurance premium, received by all contributing members from or on behalf of Minnesota residents, as determined by the commissioner. Payments made by the state to a contributing member for medical assistance, MinnesotaCare, or general assistance medical care services according to chapters 256, 256B, and 256D shall be excluded when determining a contributing member's total premium.

Subd. 6. Member assessments. The association shall make an annual determination of each contributing member's liability, if any, and may make an annual fiscal year end assessment if necessary. The association may also, subject to the approval of the commissioner, provide for interim assessments against the contributing members as may be necessary to assure the financial capability of the association in meeting the incurred or estimated claims expenses of the state plan and operating and administrative expenses of the association until the association's next annual fiscal year end assessment. Payment of an assessment shall be due within 30 days of receipt by a contributing member of a written notice of a fiscal year end or interim assessment. Failure by a contributing member to tender to the association the assessment within 30 days shall be grounds for termination of the contributing member's membership. A contributing member which ceases to do accident and health insurance business within the state shall remain liable for assessments through the calendar year during which accident and health insurance business ceased. The association may decline to levy an assessment against a contributing member if the assessment, as determined herein, would not exceed ten dollars.

Subd. 7. Net gain. Net gains, if any, from the operation of the state plan shall be held at interest and used by the association to offset future losses due to claims expenses of the state plan or allocated to reduce state plan premiums.

Subd. 8. Repealed, 1987 c 268 art 2 s 38

Subd. 9. Special assessment upon termination of individual health coverage. Each contributing member that terminates individual health coverage for reasons other than (a) nonpayment of premium; (b) failure to make copayments; (c) enrollee moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for membership; and does not provide or arrange for replacement coverage that meets the requirements of section 62D.121; shall pay a special assessment to the state plan based upon the number of terminated individuals who join the comprehensive health insurance plan as authorized under section 62E.14, subdivisions 1, paragraph (d), and 6. Such a contributing member shall pay the association an amount equal to the average cost of an enrollee in the state plan in the year in which the member terminated enrollees multiplied by the total number of terminated enrollees who enroll in the state plan.

The average cost of an enrollee in the state comprehensive health insurance plan shall be determined by dividing the state plan's total annual losses by the total number of enrollees from that year. This cost will be assessed to the contributing member who has terminated health coverage before the association makes the annual determination of each contributing member's liability as required under this section.

In the event that the contributing member is terminating health coverage because of a loss of health care providers, the commissioner may review whether or not the special assessment established under this subdivision will have an adverse impact on the contributing member or its enrollees or insureds, including but not limited to causing the contributing member to fall below statutory net worth requirements. If the commissioner determines that the special assessment would have an adverse impact on the contributing member or its enrollees or insureds, the commissioner may adjust the amount of the special assessment, or establish alternative payment arrangements to the state plan. For health maintenance organizations regulated under chapter 62D, the commissioner of health shall make the determination regarding any adjustment in the special assessment and shall transmit that determination to the commissioner of commerce.

Subd. 10. Termination of individual plan without replacement coverage. Any contributing members who have terminated individual health plans and do not provide or arrange for replacement coverage that meets the requirements of section 62D.121, and whose former insureds or enrollees enroll in the state comprehensive health insurance plan with a waiver of the preexisting conditions pursuant to section 62E.14, subdivisions 1, paragraph (d), and 6, will be liable for the costs of any preexisting conditions of their former enrollees or insureds treated during the first six months of coverage under the state plan. The liability for preexisting conditions will be assessed before the association makes the annual determination of each contributing member's liability as required under this section.

Subd. 11. Rate increase or benefit change. The association must hold a public meeting to hear public comment at least two weeks before filing a rate increase or benefit change with the commissioner. Notice of the public meeting to hear public comment must be mailed at least two weeks before the meeting to all plan enrollees.

Subd. 12. Repealed, 1997 c 225 art 2 s 63

Subd. 13. State funding; effect on premium rates of members. In approving the premium rates as required in sections 62A.65, subdivision 3; and 62L.08, subdivision 8, the commissioners of health and commerce shall ensure that any appropriation to reduce the annual assessment made on the contributing members to cover the costs of the Minnesota comprehensive health insurance plan as required under this section is reflected in the premium rates charged by each contributing member.

HIST: 1976 c 296 art 1 s 11; 1977 c 409 s 17; 1979 c 272 s 8; 1982 c 426 s 1; 1984 c 514 art 2 s 2; 1986 c 444; 1988 c 434 s 17,18; 1991 c 54 s 1; 1991 c 264 s 2; 1992 c 549 art 3 s 15,16; 1992 c 564 art 1 s 36; 1993 c 345 art 8 s 5; 1997 c 225 art 2 s 8; 1999 c 245 art 10 s 1



Section 62E.12 Minimum benefits of comprehensive health insurance plan.

62E.12 Minimum benefits of comprehensive health insurance plan.

(a) The association through its comprehensive health insurance plan shall offer policies which provide the benefits of a number one qualified plan and a number two qualified plan, except that the maximum lifetime benefit on these plans shall be $2,800,000; and an extended basic Medicare supplement plan and a basic Medicare supplement plan as described in sections 62A.31 to 62A.44. The association may also offer a plan that is identical to a number one and number two qualified plan except that it has a $2,000 annual deductible and a $2,800,000 maximum lifetime benefit.

(b) The requirement that a policy issued by the association must be a qualified plan is satisfied if the association contracts with a preferred provider network and the level of benefits for services provided within the network satisfies the requirements of a qualified plan. If the association uses a preferred provider network, payments to nonparticipating providers must meet the minimum requirements of section 72A.20, subdivision 15.

(c) The association shall offer health maintenance organization contracts in those areas of the state where a health maintenance organization has agreed to make the coverage available and has been selected as a writing carrier.

(d) Notwithstanding the provisions of section 62E.06 and unless those charges are billed by a provider that is part of the association's preferred provider network, the state plan shall exclude coverage of services of a private duty nurse other than on an inpatient basis and any charges for treatment in a hospital located outside of the state of Minnesota in which the covered person is receiving treatment for a mental or nervous disorder, unless similar treatment for the mental or nervous disorder is medically necessary, unavailable in Minnesota and provided upon referral by a licensed Minnesota medical practitioner.

HIST: 1976 c 296 art 1 s 12; 1980 c 565 s 1; 1Sp1985 c 10 s 64; 1991 c 165 s 6; 1992 c 554 art 1 s 16; 1992 c 564 art 4 s 12; 1995 c 96 s 1; 1995 c 258 s 41; 1998 c 293 s 2; 1999 c 130 s 1; 2000 c 398 s 5



Section 62E.13 Administration of plan.

62E.13 Administration of plan.

Subdivision 1. Submission of plans of coverage. Any member of the association may submit to the commissioner the policies of accident and health insurance or the health maintenance organization contracts which are being proposed to serve in the comprehensive health insurance plan. The time and manner of the submission shall be prescribed by rule of the commissioner.

Subd. 2. Selection of writing carrier. The association may select policies and contracts, or parts thereof, submitted by a member or members of the association, or by the association or others, to develop specifications for bids from any entity which wishes to be selected as a writing carrier to administer the state plan. The selection of the writing carrier shall be based upon criteria established by the board of directors of the association and approved by the commissioner. The criteria shall outline specific qualifications that an entity must satisfy in order to be selected and, at a minimum, shall include the entity's proven ability to handle large group accident and health insurance cases, efficient claim paying capacity, and the estimate of total charges for administering the plan. The association may select separate writing carriers for the two types of qualified plans and the $2,000 deductible plan, the qualified medicare supplement plan, and the health maintenance organization contract.

Subd. 3. Duties of writing carrier. The writing carrier shall perform all administrative and claims payment functions required by this section. The writing carrier shall provide these services for a period of three years, unless a request to terminate is approved by the commissioner. The commissioner shall approve or deny a request to terminate within 90 days of its receipt. A failure to make a final decision on a request to terminate within the specified period shall be deemed to be an approval. Six months prior to the expiration of each three-year period, the association shall invite submissions of policy forms from members of the association, including the writing carrier. The association shall follow the provisions of subdivision 2 in selecting a writing carrier for the subsequent three-year period.

Subd. 4. Policy or certificate of coverage to enrollees. The writing carrier shall provide to all eligible persons enrolled in the plan an individual policy or certificate, setting forth a statement as to the insurance protection to which they are entitled, with whom claims are to be filed and to whom benefits are payable. The policy or certificate shall indicate that coverage was obtained through the association.

Subd. 5. Monthly report on operation of state plan. The writing carrier shall submit to the association and the commissioner on a monthly basis a report on the operation of the state plan. Specific information to be contained in this report shall be determined by the association prior to the effective date of the state plan.

Subd. 6. Claims payments. All claims shall be paid by the writing carrier pursuant to the provisions of sections 62E.01 to 62E.19, and shall indicate that the claim was paid by the state plan. Each claim payment shall include information specifying the procedure to be followed in the event of a dispute over the amount of payment.

Subd. 7. Reimbursement of writing carriers expenses. The writing carrier shall be reimbursed from the state plan premiums received for its direct and indirect expenses. Direct and indirect expenses shall include, but need not be limited to, a pro rata reimbursement for that portion of the writing carrier's administrative, printing, claims administration, management and building overhead expenses which are assignable to the maintenance and administration of the state plan. The association shall approve cost accounting methods to substantiate the writing carrier's cost reports consistent with generally accepted accounting principles. Direct and indirect expenses shall not include costs directly related to the original submission of policy forms prior to selection as the writing carrier.

Subd. 8. Writing carrier as agent. The writing carrier shall at all times when carrying out its duties under sections 62E.01 to 62E.19 be considered an agent of the association and the commissioner with civil liability subject to the provisions of section 3.751.

Subd. 9. Repealed, 1987 c 268 art 2 s 38

Subd. 10. Premiums not subject to tax. Premiums received by the writing carrier for the comprehensive health insurance plan are exempt from the taxes imposed under chapter 297I.

Subd. 11. Classification of PPO agreement data. If the writing carrier uses its own provider agreements for the association's preferred provider network in lieu of agreements exclusively between the association and the providers, then the terms and conditions of those agreements are nonpublic data as defined in section 13.02, subdivision 9.

HIST: 1976 c 296 art 1 s 13; 1977 c 409 s 18,19; 1979 c 272 s 9; 1986 c 444; 1987 c 384 art 2 s 1; 1988 c 719 art 2 s 3; 1991 c 165 s 7; 1997 c 225 art 6 s 3; 1999 c 177 s 47,48; 2000 c 394 art 2 s 15; 2000 c 398 s 6



Section 62E.14 Enrollment by an eligible person.

62E.14 Enrollment by an eligible person.

Subdivision 1. Certificate, contents. The comprehensive health insurance plan shall be open for enrollment by eligible persons. An eligible person shall enroll by submission of a certificate of eligibility to the writing carrier. The certificate shall provide the following:

(a) Name, address, age, list of residences for the immediately preceding six months and length of time at current residence of the applicant;

(b) Name, address, and age of spouse and children if any, if they are to be insured;

(c) Evidence of rejection, a requirement of restrictive riders, a rate up, or a preexisting conditions limitation on a qualified plan, the effect of which is to substantially reduce coverage from that received by a person considered a standard risk, by at least one association member within six months of the date of the certificate, or other eligibility requirements adopted by rule by the commissioner which are not inconsistent with this chapter and which evidence that a person is unable to obtain coverage substantially similar to that which may be obtained by a person who is considered a standard risk;

(d) If the applicant has been terminated from individual health coverage which does not provide replacement coverage, evidence that no replacement coverage that meets the requirements of section 62D.121 was offered, and evidence of termination of individual health coverage by an insurer, nonprofit health service plan corporation, or health maintenance organization provided that the contract or policy has been terminated for reasons other than (1) failure to pay the charge for health care coverage; (2) failure to make copayments required by the health care plan; (3) enrollee moving out of the area served; or (4) a materially false statement or misrepresentation by the enrollee in the application for membership; and

(e) A designation of the coverage desired.

An eligible person may not purchase more than one policy from the state plan. Upon ceasing to be a resident of Minnesota a person is no longer eligible to purchase or renew coverage under the state plan.

Subd. 2. Writing carrier's response. Within 30 days of receipt of the certificate described in subdivision 1, the writing carrier shall either reject the application for failing to comply with the requirements in subdivision 1 or forward the eligible person a notice of acceptance and billing information. Insurance shall be effective immediately upon receipt of the first month's state plan premium, and shall be retroactive to the date of the application, if the applicant otherwise complies with the requirements of sections 62E.01 to 62E.19.

Subd. 3. Preexisting conditions. No person who obtains coverage pursuant to this section shall be covered for any preexisting condition during the first six months of coverage under the state plan if the person was diagnosed or treated for that condition during the 90 days immediately preceding the filing of an application except as provided under subdivisions 4, 4a, 4b, 4c, 4d, 5, 6, and 7 and section 62E.18.

Subd. 3a. Waiver of preexisting condition. A person may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in section 62E.14, subdivision 3, provided that the person meets the following requirements:

(1) group coverage was provided through a rehabilitation facility defined in section 268A.01, subdivision 6, and coverage was terminated;

(2) all other eligibility requirements for enrollment in the comprehensive health plan are met; and

(3) coverage is applied for within 90 days of termination of previous coverage.

Subd. 4. Waiver of preexisting conditions for Medicare supplement plan enrollees. Notwithstanding the above, any Minnesota resident holder of a policy or certificate of Medicare supplement coverages pursuant to sections 62A.315 and 62A.316, or Medicare supplement plans previously approved by the commissioner, may enroll in the comprehensive health insurance plan as described in section 62E.07, with a waiver of the preexisting condition as described in subdivision 3, without interruption in coverage, provided, the policy or certificate has been terminated by the insurer for reasons other than nonpayment of premium and, provided further, that the option to enroll in the plan is exercised within 30 days of termination of the existing contract.

Coverage in the state plan for purposes of this section shall be effective on the date of termination upon completion of the proper application and payment of the required premium. The application must include evidence of termination of the existing policy or certificate.

Subd. 4a. Waiver of preexisting conditions for Minnesota residents. A person may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3, provided that the following requirements are met:

(1) the person is a Minnesota resident eligible to enroll in the comprehensive health plan;

(2) the person:

(a) would be eligible for continuation under federal or state law if continuation coverage were available or were required to be available;

(b) would be eligible for continuation under clause (a) except that the person was exercising continuation rights and the continuation period required under federal or state law has expired; or

(c) is eligible for continuation of health coverage under federal or state law;

(3) continuation coverage is not available; and

(4) the person applies for coverage within 90 days of termination of prior coverage from a policy or plan.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this subdivision.

Subd. 4b. Waiver of preexisting conditions for persons covered by retiree plans. A person who was covered by a retiree health care plan may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3, provided that the following requirements are met:

(1) the person is a Minnesota resident eligible to enroll in the comprehensive health plan;

(2) the person was covered by a retiree health care plan from an employer and the coverage is no longer available to the person; and

(3) the person applies for coverage within 90 days of termination of prior coverage.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this section.

Subd. 4c. Waiver of preexisting conditions for persons whose coverage is terminated or who exceed the maximum lifetime benefit. (a) A Minnesota resident may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation described in subdivision 3 if that person applies for coverage within 90 days of termination of prior coverage and if the termination is for reasons other than fraud or nonpayment of premiums.

For purposes of this paragraph, termination of prior coverage includes exceeding the maximum lifetime benefit of existing coverage.

Coverage in the comprehensive health plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this paragraph.

This section does not apply to prior coverage provided under policies designed primarily to provide coverage payable on a per diem, fixed indemnity, or nonexpense incurred basis, or policies providing only accident coverage.

(b) An eligible individual, as defined under United States Code, chapter 42, section 300gg-41(b) may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition limitation described in subdivision 3 and a waiver of the evidence of rejection or similar events described in subdivision 1, clause (c). The eligible individual must apply for enrollment under this paragraph within 63 days of termination of prior coverage, and coverage under the comprehensive health insurance plan is effective as of the date of receipt of the complete application. The six month durational residency requirement provided in section 62E.02, subdivision 13, does not apply with respect to eligibility for enrollment under this paragraph, but the applicant must be a Minnesota resident as of the date of application. A person's eligibility to enroll under this paragraph does not affect the person's eligibility to enroll under any other provision.

Subd. 4d. Insurer insolvency; waiver of preexisting conditions. A Minnesota resident who is otherwise eligible may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition limitation described in subdivision 3, if that person applies for coverage within 90 days of termination of prior coverage due to the insolvency of the insurer.

Coverage in the comprehensive insurance plan is effective on the date of termination of prior coverage. The availability of conversion rights does not affect a person's rights under this subdivision.

Subd. 4e. Waiver of preexisting conditions; persons covered by publicly funded health programs. A person may enroll in the comprehensive plan with a waiver of the preexisting condition limitation in subdivision 3, provided that:

(1) the person was formerly enrolled in the medical assistance, general assistance medical care, or MinnesotaCare program;

(2) the person is a Minnesota resident; and

(3) the person applies within 90 days of termination from medical assistance, general assistance medical care, or MinnesotaCare program.

Subd. 5. Terminated employees. An employee who is voluntarily or involuntarily terminated or laid off from employment and unable to exercise the option to continue coverage under section 62A.17 may enroll, within 60 days of termination or layoff, with a waiver of the preexisting condition limitation set forth in subdivision 3 and a waiver of the evidence of rejection set forth in subdivision 1, paragraph (c).

Subd. 6. Termination of individual policy or contract. A Minnesota resident who holds an individual health maintenance contract, individual nonprofit health service corporation contract, or an individual insurance policy previously approved by the commissioners of health or commerce, may enroll in the comprehensive health insurance plan with a waiver of the preexisting condition as described in subdivision 3, without interruption in coverage, provided (1) no replacement coverage that meets the requirements of section 62D.121 was offered by the contributing member, and (2) the policy or contract has been terminated for reasons other than (a) nonpayment of premium; (b) failure to make copayments required by the health care plan; (c) moving out of the area served; or (d) a materially false statement or misrepresentation by the enrollee in the application for membership; and, provided further, that the option to enroll in the plan is exercised within 30 days of termination of the existing policy or contract.

Coverage allowed under this section is effective when the contract or policy is terminated and the enrollee has completed the proper application and paid the required premium or fee.

Expenses incurred from the preexisting conditions of individuals enrolled in the state plan under this subdivision must be paid by the contributing member canceling coverage as set forth in section 62E.11, subdivision 10.

The application must include evidence of termination of the existing policy or certificate as required in subdivision 1.

Subd. 7. Terminations of conversion policies. (a) A Minnesota resident who is covered by a conversion policy or contract of health coverage may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation in subdivision 3 and a waiver of the evidence of rejection in subdivision 1, paragraph (c), at any time for any reason during the term of coverage.

(b) A Minnesota resident who was covered by a conversion policy or contract of health coverage may enroll in the comprehensive health plan with a waiver of the preexisting condition limitation in subdivision 3 and a waiver of the evidence of rejection in subdivision 1, paragraph (c), if that person applies for coverage within 90 days after termination of the conversion policy or contract coverage regardless of: (1) the reasons for the termination; or (2) the party terminating coverage.

(c) Coverage under this subdivision is effective upon termination of prior coverage if the enrollee has submitted a completed application and paid the required premium or fee.

HIST: 1976 c 296 art 1 s 14; 1977 c 409 s 20; 1979 c 272 s 10; 1984 c 592 s 48; 1986 c 455 s 14; 1986 c 458 s 2; 1987 c 337 s 70; 1987 c 384 art 2 s 1; 1988 c 434 s 19-21; 1988 c 612 s 29,31; 1989 c 258 s 13; 1990 c 523 s 3-5; 1991 c 165 s 8; 1991 c 325 art 21 s 6; 1992 c 564 art 1 s 37; 1997 c 175 art 1 s 2,3; 1997 c 203 art 7 s 1; 1999 c 177 s 49



Section 62E.141 Inclusion in employer-sponsored plan.

62E.141 Inclusion in employer-sponsored plan.

No employee of an employer that offers a health plan, under which the employee is eligible for coverage, is eligible to enroll, or continue to be enrolled, in the comprehensive health association, except for enrollment or continued enrollment necessary to cover conditions that are subject to an unexpired preexisting condition limitation, preexisting condition exclusion, or exclusionary rider under the employer's health plan. This section does not apply to persons enrolled in the comprehensive health association as of June 30, 1993. With respect to persons eligible to enroll in the health plan of an employer that has more than 29 current employees, as defined in section 62L.02, this section does not apply to persons enrolled in the comprehensive health association as of December 31, 1994.

HIST: 1992 c 549 art 3 s 17; 1994 c 625 art 10 s 14; 1995 c 234 art 7 s 9



Section 62E.15 Solicitation of eligible persons.

62E.15 Solicitation of eligible persons.

Subdivision 1. Commissioner's duty. The association pursuant to a plan approved by the commissioner shall disseminate appropriate information to the residents of this state regarding the existence of the comprehensive health insurance plan and the means of enrollment. Means of communication may include use of the press, radio and television, as well as publication in appropriate state offices and publications.

Subd. 2. Association's duty. The association shall devise and implement means of maintaining public awareness of the provisions of sections 62E.01 to 62E.19 and shall administer these sections in a manner which facilitates public participation in the state plan.

Subd. 2a. Annual verification. The association may annually verify the uninsurability of each policyholder to insure that only eligible persons are enrolled in the plan.

Subd. 3. Agent's referral fee. The writing carrier shall pay an agent's referral fee of $50 to each insurance agent who refers an applicant to the state plan, if the application is accepted. Selling or marketing of qualified state plans shall not be limited to the writing carrier or its agents. The referral fees shall be paid by the writing carrier from money received as premiums for the state plan.

Subd. 4. Rejection or underwriting restrictions. Every insurer and health maintenance organization which rejects or applies underwriting restrictions to an applicant for a plan of health coverage shall: (1) provide the applicant with a written notice of rejection or the underwriting restrictions applied to the applicant in a manner consistent with the requirements in section 72A.499; (2) notify the applicant of the existence of the state plan, the requirements for being accepted in it, and the procedure for applying to it; and (3) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer at no charge.

Subd. 5. Initial notification. Every insurer and health maintenance organization before issuing a conversion policy or contract of health insurance shall:

(1) notify the applicant of the existence of the state plan, the requirements for being accepted in it, the procedure for applying to it, and the plan rates; and

(2) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer and health maintenance organization at no charge.

Subd. 6. Annual notification. Every insurer and health maintenance organization which provides health coverage to an insured through a conversion plan shall annually:

(1) notify the insured of the existence of the state plan, the requirements for being accepted in it, the procedure for applying to it, and the plan rates; and

(2) provide the applicant with written materials explaining the state plan in greater detail. This written material shall be provided by the association to every insurer and health maintenance organization at no charge.

Subd. 7. Conversion rates. For Medicare supplement conversion policies issued prior to August 1, 1992, the requirements of subdivisions 5 and 6 apply only when the conversion rates offered to the applicant by the insurer or health maintenance organization exceed the association rates.

HIST: 1976 c 296 art 1 s 15; 1984 c 592 s 49; 1990 c 523 s 6; 1992 c 564 art 1 s 38-41; 1999 c 177 s 50; 2000 c 398 s 7



Section 62E.16 Policy conversion rights.

62E.16 Policy conversion rights.

Every program of self-insurance, policy of group accident and health insurance or contract of coverage by a health maintenance organization written or renewed in this state, shall include, in addition to the provisions required by section 62A.17, the right to convert to an individual coverage qualified plan without the addition of underwriting restrictions after the individual insured has exhausted any continuation coverage provided under section 62A.146; 62A.148; 62A.17, subdivisions 1 and 2; 62A.20; 62A.21; 62C.142; 62D.101; or 62D.105, or continuation coverage provided under federal law, if any continuation coverage is available to the individual, and then leaves the group regardless of the reason for leaving the group or if an employer member of a group ceases to remit payment so as to terminate coverage for its employees, or upon cancellation or termination of the coverage for the group except where uninterrupted and continuous group coverage is otherwise provided to the group. If the health maintenance organization has canceled coverage for the group because of a loss of providers in a service area, the health maintenance organization shall arrange for other health maintenance or indemnity conversion options that shall be offered to enrollees without the addition of underwriting restrictions. The required conversion contract must treat pregnancy the same as any other covered illness under the conversion contract. The person may exercise this right to conversion within 30 days of exhausting any continuation coverage provided under section 62A.146; 62A.148; 62A.17, subdivisions 1 and 2; 62A.20; or 62A.21, or continuation coverage provided under federal law, and then leaving the group or within 30 days following receipt of due notice of cancellation or termination of coverage of the group or of the employer member of the group and upon payment of premiums from the date of termination or cancellation. Due notice of cancellation or termination of coverage for a group or of the employer member of the group shall be provided to each employee having coverage in the group by the insurer, self-insurer or health maintenance organization canceling or terminating the coverage except where reasonable evidence indicates that uninterrupted and continuous group coverage is otherwise provided to the group. Every employer having a policy of group accident and health insurance, group subscriber or contract of coverage by a health maintenance organization shall, upon request, provide the insurer or health maintenance organization a list of the names and addresses of covered employees. Plans of health coverage shall also include a provision which, upon the death of the individual in whose name the contract was issued, permits every other individual then covered under the contract to elect, within the period specified in the contract, to continue coverage under the same or a different contract without the addition of underwriting restrictions until the individual would have ceased to have been entitled to coverage had the individual in whose name the contract was issued lived. An individual conversion contract issued by a health maintenance organization shall not be deemed to be an individual enrollment contract for the purposes of section 62D.10. An individual health plan offered under section 62A.65, subdivision 5, paragraph (b), to a person satisfies the health carrier's obligation to offer conversion coverage under this section with respect to that person.

HIST: 1976 c 296 art 1 s 16; 1977 c 335 s 1; 1Sp1985 c 10 s 65; 1986 c 444; 1988 c 434 s 22; 1992 c 564 art 1 s 42; 1994 c 625 art 10 s 15; 1998 c 407 art 8 s 3



Section 62E.17 Repealed, 1Sp1985 c 9 art 2 s 104

62E.17 Repealed, 1Sp1985 c 9 art 2 s 104



Section 62E.18 Health insurance for retired employees not eligible for Medicare.

62E.18 Health insurance for retired employees not eligible for Medicare.

A Minnesota resident who is age 65 or over and is not eligible for the health insurance benefits of the federal Medicare program is entitled to purchase the benefits of a qualified plan, one or two, or the $2,000 annual deductible plan if available, offered by the Minnesota comprehensive health association without any of the limitations set forth in section 62E.14, subdivision 1, paragraph (c), and subdivision 3.

HIST: 1987 c 337 s 71; 2000 c 398 s 8



Section 62E.19 Payments for preexisting conditions.

62E.19 Payments for preexisting conditions.

Subdivision 1. Employer liability. An employer is liable to the association for the costs of any preexisting conditions of the employer's former employees or their dependents during the first six months of coverage under the state comprehensive health insurance plan under the following conditions:

(1)(i) the employer has terminated or laid off employees and is required to meet the notice requirements under section 268.976, subdivision 3;

(ii) the employer has failed to provide, arrange for, or make available continuation health insurance coverage required to be provided under federal or state law to employees or their dependents; and

(iii) the employer's former employees or their dependents enroll in the state comprehensive health insurance plan with a waiver of the preexisting condition limitation under section 62E.14, subdivision 4a or 5; or

(2)(i) the employer has terminated or allowed the employer's plan of health insurance coverage to lapse within 90 days prior to the date of termination or layoff of an employee; and

(ii) the employer's former employees or their dependents enroll in the state comprehensive health insurance plan with a waiver of the preexisting condition limitation under section 62E.14, subdivision 4a or 5.

The employer shall pay a special assessment to the association for the costs of the preexisting conditions. The special assessment may be assessed before the association makes the annual determination of each contributing member's liability as required under this chapter. The association may enforce the obligation to pay the special assessment by action, as a claim in an insolvency proceeding, or by any other method not prohibited by law.

If the association makes the special assessment permitted by this subdivision, the association may also make any assessment of contributing members otherwise permitted by law, without regard to the special assessment permitted by this subdivision. Contributing members must pay the assessment, subject to refund or adjustment in the event of receipt by the association of any portion of the special assessment.

Subd. 2. Exemption. Subdivision 1 does not apply to a termination of or failure to implement an employee health benefit plan which results from or occurs during a strike or lockout, nor does it apply to employee health benefit plans separately provided by an employee organization or bargaining agent, regardless of any financial contribution to the plan by the employer.

HIST: 1990 c 523 s 7; 1991 c 199 art 1 s 11; 1994 c 485 s 35



Section 62E.51 Repealed, 1994 c 625 art 10 s 49

62E.51 Repealed, 1994 c 625 art 10 s 49



Section 62E.52 Repealed, 1994 c 625 art 10 s 49

62E.52 Repealed, 1994 c 625 art 10 s 49



Section 62E.53 Repealed, 1994 c 625 art 10 s 49

62E.53 Repealed, 1994 c 625 art 10 s 49



Section 62E.531 Repealed, 1994 c 625 art 10 s 49

62E.531 Repealed, 1994 c 625 art 10 s 49



Section 62E.54 Repealed, 1994 c 625 art 10 s 49

62E.54 Repealed, 1994 c 625 art 10 s 49



Section 62E.55 Repealed, 1994 c 625 art 10 s 49

62E.55 Repealed, 1994 c 625 art 10 s 49






Chapter 62F Medical Practice Insurance

Section 62F.01 Citation.

62F.01 Citation.

Subdivision 1. Sections 62F.01 to 62F.14 may be cited as the "Joint Underwriting Association Act."

Subd. 2. Repealed by amendment, 1986 c 455 s 15

HIST: 1976 c 242 s 2; 1978 c 571 s 1; 1980 c 596 s 8; 1982 c 374 s 1; 1986 c 455 s 15



Section 62F.02 Joint underwriting association.

62F.02 Joint underwriting association.

Subdivision 1. Creation. There is created a joint underwriting association to provide medical malpractice insurance coverage to any licensed health care provider unable to obtain this insurance through ordinary methods, who practices or provides professional services within the state of Minnesota and obtains at least 60 percent of gross revenues from patients who are residents of the state of Minnesota. Every insurer authorized to write and writing personal injury liability insurance in this state shall be a member of the association as a condition to obtaining and retaining a license to write insurance in this state.

Subd. 2. Directors. The association shall have a board of directors composed of 11 persons chosen for a term of four years as follows: five persons elected by members of the association at a meeting called by the commissioner; three members who are health care providers appointed by the commissioner prior to the election by the association; and three public members, as defined in section 214.02, appointed by the governor prior to the election by the association. If the commissioner determines that it is no longer cost-effective or efficient to operate a separate board of directors to administer the medical malpractice joint underwriting association, the commissioner shall deactivate the board and assign all of the board's authority and responsibilities under this chapter to the Minnesota joint underwriting association board of directors established under section 62I.02.

HIST: 1976 c 242 s 3; 1986 c 455 s 16; 1994 c 425 s 13; 1995 c 258 s 42; 1996 c 446 art 1 s 42



Section 62F.03 Definitions.

62F.03 Definitions.

Subdivision 1. As used in sections 62F.01 to 62F.14, the following words shall have the meanings given.

Subd. 2. "Association" means the joint underwriting association.

Subd. 3. "Commissioner" means the commissioner of commerce.

Subd. 4. "Medical malpractice insurance" means insurance against loss, damage or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering professional service by any licensed health care provider.

Subd. 5. "Member" means every insurer authorized to write and writing personal injury liability insurance in this state.

Subd. 6. "Net direct premiums" means gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits. Net direct premiums do not include policyholder dividends.

Subd. 7. "Personal injury liability insurance" means insurance described in section 60A.06, subdivision 1, clause (13).

Subd. 8. "Professional services" means services performed by a licensed health care provider which are undertaken with the objective of: providing prevention care, rehabilitative care, treatment of specific diseases, injuries, or conditions, or care rendered with the intent of stabilizing the patient's condition and to prevent further deterioration or injury. Professional services does not include services provided by licensed health care providers who rely solely on spiritual or divine intervention as the only means of care or treatment.

HIST: 1976 c 242 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 17; 1994 c 425 s 14; 1996 c 446 art 1 s 43



Section 62F.04 Authorization to issue insurance.

62F.04 Authorization to issue insurance.

Subdivision 1. Commissioner's determination. If the commissioner determines after a hearing that medical malpractice insurance cannot be made available for either physicians, hospitals or other specific types of health care providers in the voluntary market, the commissioner shall authorize the association to issue medical malpractice insurance on a primary basis for physicians, hospitals or other health care providers. If the commissioner determines after a hearing that insurance issued by the association can be made available in the voluntary market, the commissioner shall revoke the association's authorization to issue that insurance which can be made available.

Subd. 1a. Reauthorization. The authorization to issue insurance is valid for a period of two years from the date it was made. The commissioner may reauthorize the issuance of insurance for additional two-year periods according to the procedures set forth in sections 62I.21 and 62I.22. This subdivision is not a limitation on the number of times the commissioner may reauthorize the issuance of insurance.

Subd. 2. Association's duty. If the association is authorized by the commissioner to issue insurance, it shall:

(a) Issue or cause to be issued insurance policies to applicants, including incidental coverages, subject to limits as specified in the plan of operation but not to exceed $1,000,000 for each claimant under one policy and $3,000,000 for all claimants under one policy in any one year;

(b) Underwrite the insurance and adjust and pay losses with respect thereto, or appoint service companies to perform those functions;

(c) Assume reinsurance from its members; and

(d) Cede reinsurance.

HIST: 1976 c 242 s 5; 1986 c 444; 1986 c 455 s 18; 1996 c 446 art 1 s 44



Section 62F.041 Expired, 1986 c 313 s 4; 1987 c 337 s 72

62F.041 Expired, 1986 c 313 s 4; 1987 c 337 s 72



Section 62F.05 Plan of operation.

62F.05 Plan of operation.

Subdivision 1. Within 45 days following April 14, 1976, the directors of the association shall submit to the commissioner for review, a proposed plan of operation, consistent with the provisions of sections 62F.01 to 62F.14.

The plan of operation shall provide for economic, fair and nondiscriminatory administration and for prompt and efficient providing of medical malpractice insurance. It may contain other provisions, including but not limited to preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers or other servicing arrangements and procedures for determining amounts of insurance to be provided by the association.

Subd. 2. The plan of operation shall be subject to approval by the commissioner after consultation with the members of the association, representatives of the public and other affected individuals and organizations. If the commissioner disapproves all or any part of the proposed plan of operation, the directors shall within 15 days submit for review an appropriate revised plan of operation or part thereof. If a revised plan is not submitted within 15 days, the commissioner shall promulgate a plan of operation or part thereof, as the case may be. The plan of operation approved or promulgated by the commissioner shall become effective and operational upon order of the commissioner.

Subd. 3. Amendments to the plan of operation may be made by the commissioner or by the directors of the association, subject to the approval of the commissioner.

HIST: 1976 c 242 s 6; 1986 c 444



Section 62F.06 Policy forms and rates.

62F.06 Policy forms and rates.

Subdivision 1. A policy issued by the association may not extend beyond a period of one year from the date on which the authorization under section 62F.04 ends. The policy shall be issued subject to the group retrospective rating plan and the stabilization reserve fund authorized by section 62F.09. The policy shall be written to apply to claims first made against the insured and reported to the association during the policy period. No policy form shall be used by the association unless it has been filed with the commissioner, and the commissioner may disapprove the form within 30 days if the commissioner determines it is misleading or violates public policy.

Subd. 2. If an insured fails to pay a stabilization reserve fund charge the association may cancel a policy by mailing or delivering to the insured at the address shown on the policy at least ten days' written notice stating the date the cancellation is effective.

Subd. 3. The rates, rating plans, rating rules, rating classifications and territories applicable to the insurance written by the association and statistics relating thereto shall be subject to chapter 70A. Rates shall be on an actuarially sound basis, giving consideration to the group retrospective rating plan and the stabilization reserve fund. The commissioner shall take all appropriate steps to make available to the association the loss and expense experience of insurers previously writing medical malpractice insurance in this state.

Subd. 4. All policies issued by the association are subject to a nonprofit group retrospective rating plan approved by the commissioner under which the final premium for the insureds of the association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses and taxes, plus a reasonable allowance for contingencies and servicing. Policyholders shall be given full credit for all investment income, net of expenses and a reasonable management fee, on policyholder supplied funds. The standard premium, before retrospective adjustment, for each policy issued by the association shall be established for portions of the policy period coinciding with the association's fiscal year on the basis of the association's rates, rating plans, rating rules, rating classifications and territories then in effect. The maximum premium for all policyholders of the association, as a group, shall be limited as provided in sections 62F.01 to 62F.14.

Subd. 5. The commissioner shall examine the business of the association as often as the commissioner deems appropriate to insure that the group retrospective rating plan is operating in a manner consistent with sections 62F.01 to 62F.14. If the commissioner finds that the operation is deficient or inconsistent with sections 62F.01 to 62F.14, the commissioner may order the association to take corrective action.

Subd. 6. The association shall certify to the commissioner the estimated amount of any deficit remaining after the stabilization reserve fund has been exhausted in payment of the maximum final premium for all policyholders of the association. Within 60 days after such certification, the commissioner shall authorize the association to recover the members' respective shares of the deficit by one of the following procedures:

(a) Applying a surcharge determined by the association at a rate not to exceed two percent of the annual premiums on future policies affording those kinds of insurance which form the basis for their participation in the association; or

(b) Deducting the members' share of the deficit from past or future premium taxes due the state.

If the commissioner fails to authorize a procedure in 60 days, the association may recover its deficit pursuant to clause (b). The association shall submit an amended certification and shall adjust the recovery procedure as its incurred losses become finalized.

Subd. 7. If sufficient funds are not available for the sound financial operation of the association, pending recovery as provided in subdivision 6, all members shall, on a temporary basis contribute to the association in the manner provided in section 62F.07. The contribution shall be reimbursed to the members by the recovery procedure authorized in subdivision 6.

HIST: 1976 c 242 s 7; 1980 c 596 s 9; 1982 c 374 s 2; 1986 c 313 s 5; 1986 c 444; 1987 c 337 s 73



Section 62F.07 Participation.

62F.07 Participation.

A member of the association shall participate in its writings, expenses, servicing allowance, management fees and losses in the proportion that the net direct premiums of the member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year bears to the aggregate net direct premiums written in this state by all members. The member's participation in the association shall be determined annually on the basis of net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the member with the commissioner.

HIST: 1976 c 242 s 8



Section 62F.08 Procedures.

62F.08 Procedures.

Subdivision 1. Beginning on the effective date of the plan of operation, a licensed health care provider may apply to the association for medical malpractice insurance. An application may be made by an authorized agent of the health care provider.

Subd. 2. If the association determines that the applicant meets the underwriting standards of the association as described in the plan of operation and there is no unpaid, uncontested premium due from the applicant for prior insurance, including failure to make written objection to premium charges within 30 days after billing, the association, upon receipt of the premium or portion thereof as is prescribed in the plan of operation, shall issue a policy of medical malpractice insurance.

HIST: 1976 c 242 s 9



Section 62F.09 Stabilization reserve fund.

62F.09 Stabilization reserve fund.

Subdivision 1. There is created a stabilization reserve fund administered by the association or its designee.

Subd. 2. Each policyholder shall pay to the association a stabilization reserve fund charge of 33 percent of each premium payment due for insurance through the association. This charge shall be separately stated in the policy. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

Subd. 3. The association shall promptly pay into the stabilization reserve fund charges which it collects from its policyholders and any retrospective premium refunds payable under the group retrospective rating plan.

Subd. 4. All money paid into the fund shall be held in trust by a corporate trustee selected by the directors. The corporate trustee may invest the money held in trust, subject to the approval of the association. All gains or losses from the investment of stabilization reserve fund money shall be credited to the fund. All expenses of administration of the fund shall be charged against the fund. Stabilization reserve fund money shall be used solely for the purpose of discharging when due any retrospective premium charges payable by policyholders of the association under the group retrospective rating plan. Payment of retrospective premium charges shall be made upon certification by the association of the amount due. If all moneys accruing to the fund are exhausted in payment of retrospective premium charges, all liability and obligations of the association's policyholders with respect to the payment of retrospective premium charges shall terminate and shall be conclusively presumed to have been discharged. Any money remaining in the fund after all retrospective premium charges have been paid shall be returned to policyholders under procedures authorized by the association.

HIST: 1976 c 242 s 10; 1986 c 313 s 6



Section 62F.10 Investigation.

62F.10 Investigation.

The commissioner shall investigate the association at least annually. The investigation shall be conducted and a report filed in the manner prescribed in section 60A.031. The expenses of the examination shall be paid by the association in the manner prescribed by section 60A.03, subdivision 5.

HIST: 1976 c 242 s 11



Section 62F.11 Privileged communications.

62F.11 Privileged communications.

No cause of action of any nature shall arise against the association, the commissioner or the commissioner's authorized representatives or any other person or organization, for any statements made in good faith by them during any proceedings or concerning any matters within the scope of sections 62F.01 to 62F.14.

HIST: 1976 c 242 s 12; 1986 c 444



Section 62F.12 Appeals; judicial review.

62F.12 Appeals; judicial review.

Any applicant to the association, any person insured pursuant to sections 62F.01 to 62F.14, or their representatives, or any affected insurer, may appeal to the commissioner within 30 days after any ruling, action or decision by or on behalf of the association, with respect to those items the plan of operation defines as appealable matters.

HIST: 1976 c 242 s 13



Section 62F.13 Public officers or employees.

62F.13 Public officers or employees.

No director of the stabilization reserve fund who is otherwise a public officer or employee shall forfeit that person's office or employment or lose the rights and privileges pertaining thereto, by reason of membership on the board of directors of the stabilization reserve fund.

HIST: 1976 c 242 s 14; 1986 c 444



Section 62F.14 Annual statements.

62F.14 Annual statements.

On March 1 of each year the association shall file with the commissioner, a report of its transactions, financial condition, and operations during the preceding year. The report shall be in a form approved by the commissioner. The commissioner may at any time require the association to furnish additional information to assist in evaluating the scope, operation and experience of the association.

HIST: 1976 c 242 s 15






Chapter 62G Nonprofit Legal Service Plan

Section 62G.01 Repealed, 2001 c 215 s 41

62G.01 Repealed, 2001 c 215 s 41



Section 62G.02 Repealed, 2001 c 215 s 41

62G.02 Repealed, 2001 c 215 s 41



Section 62G.03 Repealed, 2001 c 215 s 41

62G.03 Repealed, 2001 c 215 s 41



Section 62G.04 Repealed, 2001 c 215 s 41

62G.04 Repealed, 2001 c 215 s 41



Section 62G.05 Repealed, 2001 c 215 s 41

62G.05 Repealed, 2001 c 215 s 41



Section 62G.06 Repealed, 2001 c 215 s 41

62G.06 Repealed, 2001 c 215 s 41



Section 62G.07 Repealed, 2001 c 215 s 41

62G.07 Repealed, 2001 c 215 s 41



Section 62G.08 Repealed, 2001 c 215 s 41

62G.08 Repealed, 2001 c 215 s 41



Section 62G.09 Repealed, 2001 c 215 s 41

62G.09 Repealed, 2001 c 215 s 41



Section 62G.10 Repealed, 2001 c 215 s 41

62G.10 Repealed, 2001 c 215 s 41



Section 62G.11 Repealed, 2001 c 215 s 41

62G.11 Repealed, 2001 c 215 s 41



Section 62G.12 Repealed, 2001 c 215 s 41

62G.12 Repealed, 2001 c 215 s 41



Section 62G.13 Repealed, 2001 c 215 s 41

62G.13 Repealed, 2001 c 215 s 41



Section 62G.14 Repealed, 2001 c 215 s 41

62G.14 Repealed, 2001 c 215 s 41



Section 62G.15 Repealed, 2001 c 215 s 41

62G.15 Repealed, 2001 c 215 s 41



Section 62G.16 Repealed, 2001 c 215 s 41

62G.16 Repealed, 2001 c 215 s 41



Section 62G.17 Repealed, 2001 c 215 s 41

62G.17 Repealed, 2001 c 215 s 41



Section 62G.18 Repealed, 2001 c 215 s 41

62G.18 Repealed, 2001 c 215 s 41



Section 62G.19 Repealed, 2001 c 215 s 41

62G.19 Repealed, 2001 c 215 s 41



Section 62G.20 Repealed, 2001 c 215 s 41

62G.20 Repealed, 2001 c 215 s 41



Section 62G.21 Repealed, 2001 c 215 s 41

62G.21 Repealed, 2001 c 215 s 41



Section 62G.22 Repealed, 2001 c 215 s 41

62G.22 Repealed, 2001 c 215 s 41



Section 62G.23 Repealed, 2001 c 215 s 41

62G.23 Repealed, 2001 c 215 s 41



Section 62G.24 Repealed, 2001 c 215 s 41

62G.24 Repealed, 2001 c 215 s 41



Section 62G.25 Repealed, 2001 c 215 s 41

62G.25 Repealed, 2001 c 215 s 41






Chapter 62H Certain Employer Health Coverage Arrangements

Section 62H.01 Authority to jointly self-insure.

62H.01 Authority to jointly self-insure.

Any two or more employers, excluding the state and its political subdivisions as described in section 471.617, subdivision 1, who are authorized to transact business in Minnesota may jointly self-insure employee health, dental, short-term disability benefits, or other benefits permitted under the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001 et seq. Joint plans must have a minimum of 100 covered employees and meet all conditions and terms of sections 62H.01 to 62H.08. Joint plans covering employers not resident in Minnesota must meet the requirements of sections 62H.01 to 62H.08 as if the portion of the plan covering Minnesota resident employees was treated as a separate plan. A plan may cover employees resident in other states only if the plan complies with the applicable laws of that state.

A multiple employer welfare arrangement as defined in United States Code, title 29, section 1002(40)(a), is subject to this chapter to the extent authorized by the Employee Retirement Income Security Act of 1974, United States Code, title 29, sections 1001 et seq. The commissioner of commerce may, on behalf of the state, enter into an agreement with the United States Secretary of Labor for delegation to the state of some or all of the secretary's enforcement authority with respect to multiple employer welfare arrangements, as described in United States Code, title 29, section 1136(c).

HIST: 1983 c 241 s 1; 1987 c 337 s 74; 1992 c 549 art 3 s 18; 1992 c 564 art 1 s 43; 1994 c 485 s 36; 1997 c 175 art 4 s 1



Section 62H.02 Required provisions.

62H.02 Required provisions.

A joint self-insurance plan must include aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurance company licensed by the state of Minnesota. Aggregate excess stop-loss coverage must include provisions to cover incurred, unpaid claim liability in the event of plan termination. In addition, the plan of self-insurance must have participating employers fund an amount at least equal to the point at which the excess or stop-loss insurer has contracted to assume 100 percent of additional liability. A joint self-insurance plan must submit its proposed excess or stop-loss insurance contract to the commissioner of commerce at least 30 days prior to the proposed plan's effective date and at least 30 days subsequent to any renewal date. The commissioner shall review the contract to determine if they meet the standards established by sections 62H.01 to 62H.08 and respond within a 30-day period. Any excess or stop-loss insurance plan must contain a provision that the excess or stop-loss insurer will give the plan and the commissioner of commerce a minimum of 180 days' notice of termination or nonrenewal. If the plan fails to secure replacement coverage within 60 days after receipt of the notice of cancellation or nonrenewal, the commissioner shall issue an order providing for the orderly termination of the plan.

HIST: 1983 c 241 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 337 s 75



Section 62H.03 Marketing, risk management, or administrative services.

62H.03 Marketing, risk management, or administrative services.

No joint self-insurance plan may offer marketing, risk management, or administrative services unless these services are provided by vendors duly licensed by the commissioner to provide these services. No vendor of these services may be a trustee of any joint self-insurance plan for which they provide marketing, risk management, or administrative services.

HIST: 1983 c 241 s 3



Section 62H.04 Compliance with other laws.

62H.04 Compliance with other laws.

A joint self-insurance plan is subject to the requirements of chapters 62A, 62E, and 62L, and sections 72A.17 to 72A.32 unless otherwise specifically exempt. A joint self-insurance plan must not offer less than a number two qualified plan or its actuarial equivalent.

HIST: 1983 c 241 s 4; 1987 c 337 s 76; 1995 c 234 art 7 s 10



Section 62H.05 Management of funds.

62H.05 Management of funds.

Funds collected from the participating employers under joint self-insurance plans must be held in trust subject to the following requirements:

(a) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees must be plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees shall receive no remuneration, but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustees.

(b) Trustees shall be bonded in an amount not less than $100,000 or no more than $500,000 from a licensed bonding company.

(c) Investment of plan funds is subject to the same restrictions as are applicable to political subdivisions pursuant to section 118A.04. All investments must be managed by a bank or other investment organization licensed to operate in Minnesota.

(d) Trustees, on behalf of the fund, shall file annual reports with the commissioner of commerce within 30 days immediately following the end of each calendar year. The reports must summarize the financial condition of the fund, itemize collection from participating employers, and detail all fund expenditures.

HIST: 1983 c 241 s 5; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 399 art 2 s 12



Section 62H.06 Regulation of plans by commissioner.

62H.06 Regulation of plans by commissioner.

The commissioner of commerce shall promulgate rules to insure the solvency and operation of all self-insured plans subject to this chapter. The commissioner may examine the joint self-insurance plans pursuant to sections 60A.03 and 60A.031.

HIST: 1983 c 241 s 6; 1983 c 289 s 114 subd 1; 1984 c 640 s 32; 1984 c 655 art 1 s 92; 1985 c 248 s 26; 1995 c 233 art 2 s 56



Section 62H.07 Revenue fee.

62H.07 Revenue fee.

A joint self-insurance plan shall pay a two percent revenue fee. This revenue must be computed based on two percent of the paid claims level for the most recently completed calendar year. This revenue must be deposited in the general fund.

HIST: 1983 c 241 s 7



Section 62H.08 Exemption.

62H.08 Exemption.

A homogenous joint employer plan providing group health benefits, which was in existence prior to March 1, 1983, and which is associated with, or organized or sponsored by, an association exempt from taxation under United States Code, title 26, section 501(c)(6), and controlled by a board of trustees a majority of whom are members of the association, is exempt from the requirements of sections 62H.01 to 62H.08 and 471.617, subdivisions 1 to 3, and the insurance laws of this state, except that the association must comply with the provisions of chapter 62L with respect to any members that are small employers.

HIST: 1983 c 241 s 8; 1995 c 234 art 7 s 11



Section 62H.10 Definitions.

62H.10 Definitions.

Subdivision 1. Scope. For purposes of sections 62H.10 to 62H.17, the terms in this section have the meanings given them.

Subd. 2. Agent. "Agent" means an agent as defined under section 60A.02, subdivision 7.

Subd. 3. Arrangement. "Arrangement" means a fund, trust, plan, program, or other mechanism by which a person provides, or attempts to provide, health care benefits to individuals.

Subd. 4. Broker. "Broker" means an agent engaged in brokerage business pursuant to section 60K.49.

Subd. 5. Collectively bargained arrangement. "Collectively bargained arrangement" means an arrangement which provides or represents that it is providing health care benefits or coverage under or pursuant to one or more collective bargaining agreements.

Subd. 6. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 7. Employee leasing arrangement. "Employee leasing arrangement" means a labor leasing, staff leasing, employee leasing, contract labor, extended employee staffing or supply, or other arrangement, under contract or otherwise, whereby one business or entity leases or obtains all or a significant number of its workers from another business or entity.

Subd. 8. Employee welfare benefit plan. "Employee welfare benefit plan" means a plan, fund, or program established or maintained by an employer or by an employee organization, or by both, to the extent that the plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, through the purchase of insurance or otherwise, medical, surgical, or hospital care or benefits, or benefits in the event of sickness, accident, disability, death, or unemployment.

Subd. 9. Fully insured by a licensed insurer. "Fully insured by a licensed insurer" means that, for all of the health care benefits or coverage provided or offered by or through an arrangement:

(1) a licensed insurer is directly obligated by contract to provide all of the coverage to or under the arrangement;

(2) the licensed insurer assumes all of the risk for payment of all covered services or benefits; and

(3) the liability of the licensed insurer for payment of the covered services or benefits is directly to the individual employee, member, or dependent receiving the health care services.

Subd. 10. Licensed insurer. "Licensed insurer" means an insurer having a certificate of authority to transact insurance in this state.

Subd. 11. Reportable MEWA. "Reportable MEWA" means a person that provides health care benefits or coverage to the employees of two or more employers. Reportable MEWA does not include:

(1) a licensed insurer;

(2) an arrangement which is fully insured by a licensed insurer;

(3) a collectively bargained arrangement;

(4) an employee welfare benefit plan established or maintained by a rural electric cooperative or a rural telephone cooperative;

(5) an employee leasing arrangement; or

(6) a joint self-insurance employee health plan, which includes but is not limited to multiple employee welfare arrangements and multiple employer welfare arrangements (MEWAs), having a certificate of authority to transact insurance in this state pursuant to chapter 62H.

Subd. 12. Rural electric cooperative. "Rural electric cooperative" means:

(1) an organization that is exempt from tax under United States Code, title 26, section 501(a), and which is engaged primarily in providing electric service on a mutual or cooperative basis; or

(2) an organization described in United States Code, title 26, section 501(c), paragraph (4) or (6), which is exempt from tax under United States Code, title 26, section 501(a), and at least 80 percent of the members of which are organizations described in clause (1).

Subd. 13. Rural telephone cooperative. "Rural telephone cooperative" means an organization described in United States Code, title 26, section 501(c), paragraph (4) or (6), which is exempt from tax under United States Code, title 26, section 501(a), and at least 80 percent of the members of which are organizations engaged primarily in providing telephone service to rural areas of the United States on a mutual, cooperative, or other basis.

Subd. 14. Third party administrator. "Third party administrator" means a vendor of risk management services or an entity administering a self-insurance or insurance plan under section 60A.23.

HIST: 1994 c 485 s 37; 2000 c 483 s 15; 2001 c 117 art 2 s 10

* NOTE: The amendment to subdivision 4 by Laws 2001, chapter *117, article 2, section 10, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 62H.11 Agents and brokers prohibited from assisting reportable mewas prior to filing.

62H.11 Agents and brokers prohibited from assisting reportable mewas prior to filing.

(a) No agent or broker may solicit, advertise, or market in this state health benefits or coverage from, or accept an application for, or place coverage for a person who resides in this state with, a reportable MEWA unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market services, health benefits, or coverage of a reportable MEWA unless the agent or broker first files with the commissioner the information required under section 62H.16.

HIST: 1994 c 485 s 38



Section 62H.12 Agents and brokers prohibited from assisting employee leasing arrangements prior to filing.

62H.12 Agents and brokers prohibited from assisting employee leasing arrangements prior to filing.

(a) No agent or broker may solicit, advertise, or market in this state the services, health benefits, or coverage of an employee leasing arrangement or a person or arrangement which represents itself as an employee leasing arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market the services, health benefits, or coverage of an employee leasing arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

HIST: 1994 c 485 s 39



Section 62H.13 Agents and brokers prohibited from assisting collectively bargained arrangements prior to filing.

62H.13 Agents and brokers prohibited from assisting collectively bargained arrangements prior to filing.

(a) No agent or broker may solicit, advertise, or market in this state health benefits or coverage from, or accept an application for, or place coverage for a person who resides in this state with, a collectively bargained arrangement or an arrangement that represents itself as a collectively bargained arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

(b) No agent or broker may solicit another agent or broker to enter into an arrangement to solicit, advertise, or market the health benefits or coverage of a collectively bargained arrangement unless the agent or broker first files with the commissioner the information required under section 62H.16.

HIST: 1994 c 485 s 40



Section 62H.14 Third party administrators and licensed insurers prohibited from assisting reportable MEWAs prior to filing.

62H.14 Third party administrators and licensed insurers prohibited from assisting reportable MEWAs prior to filing.

(a) No third party administrator may solicit or effect coverage of, underwrite for, collect charges or premium for, or adjust or settle claims of a resident of this state for, or enter into any agreement to perform any of those functions for, a reportable MEWA that provides coverage to residents of this state unless the third party administrator first files with the commissioner the information required under section 62H.16.

(b) No licensed insurer may solicit or effect coverage of, underwrite for, collect charges or premiums for, adjust or settle claims of a resident of this state for, or enter into any agreement to perform any of those functions for a reportable MEWA that provides coverage to residents of this state unless the insurer first files with the commissioner the information required under section 62H.16.

(c) A licensed insurer that issues or has issued any insurance coverage to a reportable MEWA that covers residents of this state, including, but not limited to, specific or aggregate stop-loss coverage, shall file with the commissioner the information required under section 62H.16 within 30 days after the coverage is issued or within 30 days after the date the reportable MEWA first provides coverage to a resident of this state, whichever is later.

HIST: 1994 c 485 s 41



Section 62H.15 Lack of knowledge not a defense.

62H.15 Lack of knowledge not a defense.

(a) Lack of knowledge or intent to deceive with respect to the organization or status of insurance coverage of a reportable MEWA, employee leasing firm, or collectively bargained arrangement is not a defense to a violation of sections 62H.10 to 62H.17.

(b) A filing under sections 62H.10 to 62H.17 is solely for the purpose of providing information to the commissioner. Sections 62H.10 to 62H.17 and a filing under those sections do not authorize or license a reportable MEWA, employee leasing firm, collectively bargained arrangement, or any other arrangement to engage in business in this state if otherwise prohibited by law.

HIST: 1994 c 485 s 42



Section 62H.16 Information required to be filed and kept current.

62H.16 Information required to be filed and kept current.

(a) An agent, broker, third party administrator, or insurer required to file under sections 62H.10 to 62H.17 shall file with the commissioner all of the following information on a form prescribed by the commissioner:

(1) a copy of the organizational documents of the reportable MEWA, employee leasing firm, or collectively bargained arrangement, including the articles of incorporation and bylaws, partnership agreement, or trust instrument;

(2) a copy of each insurance or reinsurance contract that purports to insure or guarantee all or any portion of benefits or coverage offered by the reportable MEWA, employee leasing firm, or collectively bargained arrangement to a person who resides in this state;

(3) copies of the benefit plan description and other materials intended to be distributed to potential purchasers; and

(4) the names and addresses of all persons performing or expected to perform the functions of a third party administrator for the reportable MEWA, employee leasing firm, or collectively bargained arrangement.

(b) A filing under sections 62H.10 to 62H.17 is ineffective and is not in compliance with those sections if it is incomplete or inaccurate in a material respect.

(c) A person who has made a filing under sections 62H.10 to 62H.17 shall amend the filing within 30 days of the date the person becomes aware, or exercising due diligence should have become aware, of any material change to the information required to be filed. The amended filing must accurately reflect the material change to the information originally filed.

HIST: 1994 c 485 s 43



Section 62H.17 Liability for violation.

62H.17 Liability for violation.

If an arrangement that is an unauthorized insurer fails to pay a claim or loss in this state within the provisions of its contract, a person who violates sections 62H.10 to 62H.17 with respect to the arrangement is liable to the insured for the full amount of the claim or loss in the manner provided by the provisions of the insurance contract.

HIST: 1994 c 485 s 44






Chapter 62I Joint Underwriting Association

Section 62I.01 Citation.

62I.01 Citation.

Sections 62I.01 to 62I.22 may be cited as the Minnesota Joint Underwriting Association Act.

HIST: 1986 c 455 s 20



Section 62I.02 Minnesota joint underwriting association.

62I.02 Minnesota joint underwriting association.

Subdivision 1. Creation. The Minnesota joint underwriting association is created to provide insurance coverage to any person or entity unable to obtain insurance through ordinary methods if the insurance is required by statute, ordinance, or otherwise required by law, or is necessary to earn a livelihood or conduct a business and serves a public purpose, including, but not limited to, liquor liability. Prudent business practice or mere desire to have insurance coverage is not a sufficient standard for the association to offer insurance coverage to a person or entity. For purposes of this subdivision, directors' and officers' liability insurance is considered to be a business necessity and not merely a prudent business practice. The association shall be specifically authorized to provide insurance coverage to day care providers, foster parents, foster homes, developmental achievement centers, group homes, and rehabilitation facilities for mentally, emotionally, or physically handicapped persons, and citizen participation groups established pursuant to the Housing and Community Redevelopment Act of 1974, Public Law Number 93-383. Because the activities of certain persons or entities present a risk that is so great, the association shall not offer insurance coverage to any person or entity the board of directors of the association determines is outside the intended scope and purpose of the association because of the gravity of the risk of offering insurance coverage. The association shall not offer environmental impairment liability or product liability insurance. The association shall not offer coverage for activities that are conducted substantially outside the state of Minnesota unless the insurance is required by statute, ordinance, or otherwise required by law. Every insurer authorized to write property and casualty insurance and personal injury liability insurance in this state shall be a member of the association as a condition to obtaining and retaining a license to write insurance in this state.

Subd. 2. Board of directors. The association shall have a board of directors composed of 11 persons chosen as follows: five persons elected by members of the association at a meeting called by the commissioner; three public members, as defined in section 214.02, appointed by the commissioner; and three members, appointed by the commissioner representing groups to whom coverage has been extended by the association. The terms of the members shall be four years. Terms may be staggered so that no more than six members are appointed or elected every two years. Members may serve until their successors are appointed or elected. If at any time no coverage is currently extended by the association, then either additional public members may be appointed to fill these three positions or, at the option of the commissioner, representatives from groups who had previously been covered by the association may serve as directors. In the event that the commissioner assigns the responsibility for administering chapter 62F to the Minnesota joint underwriting association, the board of directors must be increased by four additional members. The commissioner shall appoint two of the additional members, one of whom must be a licensed health care provider, and one of whom must be a public member. Association members shall elect the other two members, one of whom must be a representative of medical malpractice insurers, and one of whom must be a representative of personal injury liability insurers.

Subd. 3. Reauthorization. The authorization to issue insurance to day care providers, foster parents, foster homes, developmental activity centers, group homes, and rehabilitation facilities for mentally, emotionally, or physically handicapped persons, and citizen participation groups established pursuant to the Housing and Community Redevelopment Act of 1974, Public Law Number 93-383, is valid for a period of two years from the date it was made. The commissioner may reauthorize the issuance of insurance for these groups and other classes of business for additional two-year periods pursuant to sections 62I.21 and 62I.22. This subdivision is not a limitation on the number of times the commissioner may reauthorize the issuance of insurance.

Subd. 4. Liquor liability. Policies and contracts of coverage issued under this section for the purposes of providing liquor liability insurance must contain the usual and customary provisions of liability insurance policies, and must contain at least the minimum coverage required by section 340A.409, subdivision 1, or the local governing unit.

Subd. 5. Accounts. (a) For the purposes of administration and assessment, and except as otherwise authorized under paragraph (b), the association shall be divided into two separate accounts:

(1) the property and casualty insurance account; and

(2) the personal injury liability insurance account-liquor.

(b) If the association is authorized by the commissioner to issue medical malpractice insurance, the association shall establish a third account for purposes of administration and assessment. This account must be identified as the personal injury liability insurance account-medical malpractice.

Subd. 6. Medical malpractice. If the association is authorized by the commissioner to issue medical malpractice insurance, it shall administer the medical malpractice insurance program according to chapter 62F.

HIST: 1986 c 455 s 21; 1Sp1986 c 3 art 2 s 43; 1987 c 337 s 77,78; 1988 c 689 art 2 s 268; 1989 c 260 s 7; 1994 c 485 s 45; 1996 c 446 art 1 s 45-47



Section 62I.03 Definition.

62I.03 Definition.

Subdivision 1. Scope. As used in sections 62I.01 to 62I.22 the following terms have the meanings given them in this section.

Subd. 2. Association. "Association" means the Minnesota joint underwriting association.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 4. Direct written premiums. "Direct written premiums" means that amount at column (2), lines 5, 8, 9, 17, 21.2, 22, 23, 24, 25, 26, and 27, page 14, of the annual statement filed annually with the department of commerce pursuant to section 60A.13.

Subd. 5. Deficit. "Deficit" means, for a particular policy year, that amount by which total paid and outstanding losses and loss adjustment expenses exceed premium revenue, including retrospective premium revenue.

Subd. 6. Net direct premiums. For purposes of liquor liability insurance, "net direct premiums" means gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits.

Subd. 7. Personal injury liability insurance. "Personal injury liability insurance" means insurance described in section 60A.06, subdivision 1, clause (13).

HIST: 1986 c 455 s 22; 1987 c 337 s 79; 1994 c 485 s 46



Section 62I.04 Policy issuance.

62I.04 Policy issuance.

Any person or entity that is a resident of the state of Minnesota who has a current notice of refusal to insure from an insurer licensed to offer insurance in the state of Minnesota may make written application to the association for coverage. The applicable premium or required portion of it must be paid prior to coverage by the association.

The application shall be filed simultaneously with the association and the market assistance plan for the association.

The association is authorized to (1) issue or cause to be issued insurance policies to applicants subject to limits specified in the plan of operation; (2) underwrite the insurance and adjust and pay losses with respect to it, or appoint service companies to perform those functions; (3) assume reinsurance from its members; and (4) cede reinsurance.

HIST: 1986 c 455 s 23; 1987 c 337 s 80



Section 62I.05 Plan of operation.

62I.05 Plan of operation.

Within 45 days after the appointment of the directors of the association, the directors shall submit to the commissioner for review, a proposed plan of operation, consistent with the provisions of this chapter.

The plan of operation shall provide economic, fair, and nondiscriminatory administration and for the prompt, efficient provision of insurance coverage of the types provided by section 62I.01. It shall provide for an expedited review and determination by the board of any application for a type of coverage that has not been previously excluded or authorized. The action of the board on the application shall be an amendment to the plan of operation and the type of coverage shall thereafter be specified in the plan as either excluded or authorized. It may contain other provisions necessary for the operation of the association, including but not limited to preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cessation of reinsurance, appointment of servicing carriers or other servicing arrangements and procedures for determining amounts of insurance to be provided by the association.

The plan of operation is subject to approval by the commissioner. If the commissioner disapproves all or any part of the proposed plan of operation, the directors shall within 15 days submit for review an appropriate revised plan of operation. If a revised plan is not submitted within 15 days the commissioner shall promulgate a plan of operation. The plan of operation approved or promulgated by the commissioner is effective and operational upon the order of the commissioner.

Amendments to the plan of operation may be made by the directors of the association subject to approval by the commissioner.

HIST: 1986 c 455 s 24



Section 62I.06 Policy forms; premium rate.

62I.06 Policy forms; premium rate.

Subdivision 1. Requirement. The policies and contracts of coverage issued pursuant to this chapter shall contain the usual and customary provisions of similar insurance policies issued by private insurance companies. If a standard form is used in the private marketplace for any type of coverage that is to be extended by the association, then the association shall use that form. If there are varying types of forms used in the marketplace the association may choose to use a standard policy form issued by a service organization or other entity who commonly prepares standardized types of forms. If the board determines that neither of these alternatives is appropriate, then it shall adopt a policy form based upon the terms and conditions of the policies used for this type of coverage that are the most commonly used in the private market. As far as practical the board shall attempt to adopt forms that are consistent with the practice in the private market. No policy forms shall be used by the association unless it has been filed with the commissioner, and the commissioner may disapprove the form within 30 days if the commissioner determines that it is misleading, it violates public policy, or for any reason that the commissioner would be empowered to reject a similar form filed by a private company.

Subd. 2. Cancellation. If the insured fails to pay a stabilization reserve fund charge the association may cancel the policy by mailing or delivering to the insured at the insured's address shown on the policy at least ten days' written notice stating the date that the cancellation is effective.

Subd. 3. Rates. The rates, rating plan, rating rules, rating classification and territories applicable to insurance written by the association and related statistics are subject to chapter 70A. Rates shall be on an actuarially sound basis, giving consideration to the group retrospective rating plan. The commissioner shall take all appropriate steps to make available, upon request of the association, loss and expense experience of insurers previously writing or currently writing insurance of any type the association offers or intends to offer.

Subd. 4. Approval. All policies issued by the association are subject to the group retrospective rating plan approved by the commissioner under which the final premium for the insureds of the association, as a group, will be equal to the administrative expenses, loss and loss adjustment expenses and taxes, plus a reasonable allowance for contingency and servicing. If the board of directors feels it is appropriate and in the interest of fairness and equity, the insureds of the association may be broken down into more than one group. The rating plan may provide for varying rates within the rating plan for such groups as their relative burden to the group as a whole would merit. Policyholders shall be given full credit for all investment income, net of expenses and reasonable management fee on policyholder supplied funds. The standard premium, before retrospective adjustment, for each policy issued by the association shall be established for portions of the policy period coinciding with the association's fiscal year on the basis of the association rates, rating plans, rating rules, rating classifications and territories then in effect. The maximum premium for all policyholders of the association as a group shall be limited as provided in sections 62I.01 to 62I.22.

Subd. 5. Examinations. The commissioner shall examine the business of the association as often as is appropriate to insure that the group retrospective rating plan is operating in a manner consistent with this chapter or other Minnesota laws. If it is found that the operation is deficient or inconsistent with this chapter or other Minnesota laws the commissioner may order the association to take corrective action.

Subd. 6. Deficits. The association shall certify to the commissioner the estimated amount of any deficit remaining after the stabilization reserve fund has been exhausted and payment of the maximum final premium for all policyholders of the association. Within 60 days after the certification, the commissioner shall authorize the association to recover the members' respective shares of the deficit by assessing all members an amount sufficient to fully fund the obligations of the association. The assessment of each member shall be determined in the manner provided in section 62I.07. An assessment made pursuant to this section shall be deductible by the member from past or future premium taxes due the state.

Subd. 7. Amendments to rating plan. In addition to the usual manner of amending the rating plan set forth in this section and section 62I.05, the following procedure may also be used:

(1) Any person may, by written petition served upon the commissioner of commerce request that a hearing be held to amend the rating plan, or any part of the rating plan.

(2) The commissioner shall forward a copy of the petition to the chief administrative law judge within three business days of its receipt. The chief administrative law judge shall, within three business days of receipt of the copy of the petition or a request for hearing by the commissioner, set a hearing date, assign an administrative law judge to hear the matter, and notify the commissioner of the hearing date and the administrative law judge assigned to hear the matter. The hearing date must be set not less than 60 days nor more than 90 days from the date of receipt of the petition by the commissioner or the date of the commissioner's request for hearing if the commissioner is the person requesting a hearing.

(3) The commissioner shall publish a notice of the hearing in the State Register at least 30 days before the hearing date. The notice should be similar to that used for rulemaking under the Administrative Procedure Act. Approval of the notice by the administrative law judge is not required.

(4) The hearing and all matters which occur after the hearing are a contested case under chapter 14. Within 45 days from the commencement of the hearing and within 15 days of the completion of the hearing the administrative law judge shall submit a report to the commissioner of commerce. The parties, or the administrative law judge, if the parties cannot agree, shall adjust all time requirements under the contested case procedure to conform with the 45-day requirement.

(5) The commissioner shall render a decision within ten business days of the receipt of the administrative law judge's report.

(6) If all parties to the proceeding agree, any of the previous requirements may be waived or modified.

(7) A petition for a hearing to amend the rating plan or any part of the rating plan received by the commissioner within 180 days of the date of the commissioner's decision in a prior proceeding to amend the rating plan is invalid and requires no action provided the petition involves the same rates as the previous hearing. If the petition involves matters in addition to those dealt with in the previous hearing, then the additional matters shall be treated as a separate petition for hearing and a hearing may be held on those matters.

HIST: 1986 c 455 s 25



Section 62I.07 Membership assessments.

62I.07 Membership assessments.

Subdivision 1. General assessment. Each member of the association that is authorized to write property and casualty insurance in the state shall participate in its losses and expenses in the proportion that the direct written premiums of the member on the kinds of insurance in that account bears to the total aggregate direct written premiums written in this state by all members on the kinds of insurance in that account. The members' participation in the association shall be determined annually on the direct written premiums written during the preceding calendar year as reported on the annual statements and other reports filed by the member with the commissioner. Direct written premiums mean that amount at page 15, column (2), lines 5.2, 8, 9, 17, 21.2, 22, 23, 24, 25, 26, and 27 of the annual statement filed annually with the department of commerce under section 60A.13.

Subd. 2. Personal injury liability insurance assessment; liquor liability. A member of the association shall participate in its writings, expenses, servicing allowance, management fees, and losses in the proportion that the net direct premiums of the member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year on the kinds of insurance in that account bears to the aggregate net direct premiums written in this state by all members on the kinds of insurance in that account. The member's participation in the association shall be determined annually on the basis of net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the member with the commissioner. Net direct premiums mean gross direct premiums written on personal injury liability insurance, including the liability component of multiple peril package policies as computed by the commissioner, less return premiums for the unused or unabsorbed portions of premium deposits. The net direct premiums are calculated using lines 5.2 CMP, and 17-other liability from page 14, column (2) of the annual statement filed annually with the department of commerce pursuant to section 60A.13.

Subd. 3. Personal injury liability insurance assessment; medical malpractice. If an assessment is needed for medical malpractice, the assessment is made using the following lines from page 14, column (2) of the annual statement filed annually with the department of commerce pursuant to section 60A.13 using the following lines: 5.2 commercial multiperil liability, 11 medical malpractice, 17-other liability, 19.1 PIP-private passenger, 19.3 PIP-commercial.

HIST: 1986 c 455 s 26; 1994 c 485 s 47; 1996 c 446 art 1 s 48; 1999 c 177 s 51; 2001 c 215 s 20



Section 62I.08 Application procedure.

62I.08 Application procedure.

A person or entity that has been denied coverage or is unable to find an insurer willing to write coverage is eligible to make an application to the association. The application shall be on a form approved by the board of directors. To show eligibility to participate in the association the applicant shall certify that the applicant has been unable to find anyone to offer the coverage sought by the applicant. No further proof shall be required of the applicant, except that the application form approved by the board of directors may require the date and the name of the insurance company denying coverage and may require a copy of a written offer if the rate qualifies the applicant to apply under section 62I.13, subdivision 2. The application shall be filed simultaneously with the association and the market assistance plan of the association.

HIST: 1986 c 455 s 27; 1994 c 425 s 15



Section 62I.09 Market assistance plan.

62I.09 Market assistance plan.

Subdivision 1. Creation. A market assistance program committee consisting of 12 members is created. The 12 members shall be appointed by the commissioner of commerce. The commissioner's designated representative shall serve as an ex officio member. The commissioner shall appoint six members of the committee as representatives of insurers; two members who are insurance agents; two public members; and two members representative of groups to whom the association has issued coverage. If, at any time after appointment, a member of the committee, through change of employment or similar circumstances, is no longer representative of the group the member was appointed to represent, that member shall be deemed unable to continue to serve as a member of the committee and the commissioner shall appoint a replacement for the balance of that member's term.

Subd. 2. Terms and vacancies. In the event of a member's inability to continue to serve, the commissioner shall appoint a replacement. The committee shall elect a chair and vice-chair from among the members. The term of each member is four years beginning on June 1.

Subd. 3. Meetings. The committee shall convene upon the call of the commissioner, the chair or vice-chair or at the request of one of the committee members. No quorum requirements are necessary.

HIST: 1986 c 455 s 28; 1995 c 258 s 43



Section 62I.10 Disposition of application.

62I.10 Disposition of application.

Subdivision 1. Action upon application. Upon receipt of an application, the committee or persons the committee appoints or designates will immediately review the application to determine what assistance the committee can give. The assistance may include: (1) discussion with the applicant's most recent underwriter, if any, to determine if the applicant's coverage can be maintained with the most recent carrier; (2) discussion with other known available insurance markets to determine if any other carrier will accept the applicant; (3) negotiating extensions of coverage with the most recent carrier or a temporary carrier, if possible, to permit additional exploration of insurance markets or accumulation of essential underwriting data; and (4) referring the application to the first five participating insurers (participants) on the relevant list provided in subdivision 2. Subsequent applications will be sent to the next five participants on a rotating basis. If at any time there are less than ten participants on the master list then the master list will no longer be utilized.

Subd. 2. List of participating insurers. A list of participants shall be prepared and updated at least every two years in the following manner: (1) the committee will secure a mailing list from the department of commerce of every licensed insurer admitted to do business as well as every eligible licensed surplus lines licensee; (2) the committee will mail to each admitted insurer and eligible surplus lines licensee an outline of the conditions of participation; (3) a master list of participants willing to take part in the market assistance program will be created from the responses to the initial mailing. The master list will be updated at least every two years pursuant to clauses (1) and (2). Order on the master list will be determined by random selection.

Subd. 3. Referral to participants. Upon receipt of an application, the committee or the persons the committee appoints or designates may mail or telex copies of the application to the first five participants on the master list.

Subd. 4. Quotes. Participants must quote on at least one out of every three applications submitted. Each participant will have the right to individually evaluate the risk the applicant poses and develop a price commensurate with that risk.

Subd. 5. Referral. If no quote is received from the first five participants on the list, the next five participants on the list shall receive the application and the same procedure shall be followed until a quote is obtained or the list is exhausted. All participants may, if the committee feels it appropriate, be given the application at once.

Subd. 6. Response from participant. Participants may provide a quote on the same coverage basis they normally provide for similar coverage for that type of insurance in Minnesota. Participants will return their quotations or refusals to quote to the committee within ten days. The applicant or the applicant's agent, if any, will be notified of the quotations. The agent will then complete the placement of the insurance, if the applicant accepts coverage from the participant at the price quoted, without need for an agency appointment from that participant. The insurer is not required to pay the agent any commission, but the agent may negotiate a fee with the applicant prior to initial submission of the application.

Subd. 7. Limitation on reapplication. An applicant provided a quotation in accordance with the above procedure will not be eligible to seek additional quotations from the market assistance plan or to obtain coverage from the association if the quotation received would not be deemed to be a notice of refusal for purposes of determining eligibility for participation in the association.

Subd. 8. Review by the committee. If the procedures in subdivisions 1 to 7 do not produce a quote, the application may be submitted to the committee. The committee after reviewing the application shall proceed as follows: (1) attempt to place the applicant with a single carrier; or (2) attempt to arrange coverage on a quota share basis with a number of carriers.

Subd. 9. Disqualification after coverage granted. If an application is filed with the market assistance program less than 30 business days before the expiration date of the applicant's current insurance coverage the market assistance program may continue to seek coverage for the applicant after coverage is extended by the association. The market assistance program will have 30 business days from the date of filing of the application with the market assistance program to obtain an offer of coverage for the applicant. If the market assistance program is able to secure an offer of coverage for the applicant within 30 business days of filing of the application and if the offer of coverage would not otherwise be considered a refusal for purposes of the association, the applicant will be deemed to not be qualified to participate in the association and coverage, if any, shall be terminated. If the applicant accepts the coverage obtained by the market assistance plan, coverage from the association will terminate when the new coverage begins.

Subd. 10. Notification of failure to place. If the market assistance program does not produce a quote, it shall notify the submitting agent or the applicant at least 24 hours before the time the applicant's current insurance coverage terminates. A copy of the notification must be submitted to the commissioner and the association at the same time notice is made to the agent or applicant. Notwithstanding the foregoing, the market assistance program may continue to act pursuant to subdivision 9. Notice that the market assistance program is continuing to act pursuant to subdivision 9 shall be included in the notice required by this subdivision.

HIST: 1986 c 455 s 29



Section 62I.11 Program participation.

62I.11 Program participation.

Subdivision 1. Termination. A participant may terminate its participation in the program at any time by providing written notice of the termination 90 days in advance of the effective date of the termination to the commissioner and to the committee.

Subd. 2. New participants. New participants may join the program at any time by submitting a written request to the commissioner and to the committee.

HIST: 1986 c 455 s 30



Section 62I.12 Repealed, 1989 c 260 s 25

62I.12 Repealed, 1989 c 260 s 25



Section 62I.121 Benefits for employees.

62I.121 Benefits for employees.

At the option of the board, employees may participate in the state retirement plan and the state deferred compensation plan for employees in the unclassified service, and an insurance plan administered by the commissioner of employee relations under chapter 43A.

HIST: 1992 c 564 art 1 s 44



Section 62I.13 Action by the Minnesota joint underwriting association upon the application.

62I.13 Action by the Minnesota joint underwriting association upon the application.

Subdivision 1. Generally. To be eligible to participate in the association, an applicant must apply for coverage through the market assistance program, as required by section 62I.08. Except as provided by subdivision 4, the market assistance program has 30 days from the receipt of the application to secure an offer of coverage for the applicant. If the market assistance program is able to secure an offer of coverage for the applicant and if the offer of coverage would not be considered a refusal for purposes of the association, then coverage may not be extended by the association. Eligibility for coverage by the association is also subject to the terms and conditions of subdivisions 2 and 3.

Subd. 2. Minimum of qualifications. Anyone who is unable to obtain insurance in the private market and who so certifies to the association in the application is eligible to make written application to the association for coverage. The application may require information as provided in section 62I.08. Payment of the applicable premium or required portion of it must be paid prior to coverage by the association. An offer of coverage at a rate in excess of the rate that would be charged by the association for similar coverage and risk shall be deemed to be a refusal of coverage for purposes of eligibility for participation in the association. It shall not be deemed to be a written notice of refusal if the rate for coverage offered is less than ten percent in excess of the joint underwriting association rates for similar coverage and risk or 20 percent in excess of the joint underwriting association rates for liquor liability coverages. However, the offered rate must also be the rate that the insurer has filed with the department of commerce if the insurer is required to file its rates with the department. If the insurer is not required to file its rates with the department, the offered rate must be the rate generally charged by the insurer for similar coverage and risk.

Subd. 3. Disqualifying factors. For good cause, coverage may be denied or terminated by the association. Good cause may exist if the applicant or insured: (1) has an outstanding debt due or owing to the association at the time of application or renewal arising from a prior policy; (2) refuses to permit completion of an audit requested by the commissioner or administrator; (3) submits misleading or erroneous information to the commissioner or administrator; (4) disregards safety standards, laws, rules or ordinance pertaining to the risk being insured; (5) fails to supply information requested by the commissioner or administrator; (6) fails to comply with the terms of the policies or contracts for coverage issued by the association; and (7) has not satisfied the requirements of the market assistance program as set forth in section 62I.09.

Subd. 4. Disqualification after coverage granted. If an application is filed with the market assistance program less than 30 business days before the expiration of the applicant's current insurance coverage, the market assistance program may continue to seek coverage for the applicant after coverage is extended by the association. The market assistance program will have 30 business days from the date of filing the application with the market assistance program to obtain an offer of coverage for the applicant. If the market assistance program is able to secure an offer of coverage for the applicant within 30 business days of filing of the application and if the offer of coverage would not otherwise be considered refusal for purposes of the association, the applicant will be deemed to be not qualified to participate in the association plan and coverage, if any, shall be terminated.

Subd. 5. Notice. An application for coverage under the association must be granted or denied within ten days after receipt by the administrator of a properly completed application and any supplemental information requested by the administrator. Anyone covered by the association must be given at least 30 days' notice of nonrenewal or cancellation of coverage.

Subd. 6. Notwithstanding any order of the commissioner or inconsistent provisions of this chapter, the board of directors may decline to offer coverage to any class of business or a member of a class of business upon a reasonable underwriting basis.

HIST: 1986 c 455 s 32; 1987 c 337 s 82; 1994 c 425 s 16; 1994 c 485 s 48,49



Section 62I.14 Assessments.

62I.14 Assessments.

In the event the commissioner deems it necessary to make an assessment, an assessed insurer must pay the assessment within 30 days of receipt of notice of the assessment. The commissioner may suspend or revoke an insurer's certificate of authority and impose a civil penalty in an amount not to exceed $5,000 for an insurer's failure to pay the assessment within the 30-day period.

HIST: 1986 c 455 s 33



Section 62I.15 Extension of coverage.

62I.15 Extension of coverage.

If the association determines that the applicant meets the underwriting standards of the association as described in the plan of operation and there is no unpaid, uncontested premium due from the application for prior insurance, including failure to make written objections to premium charges within 30 days after billing, or if there is no other allowable reason as set forth in this chapter for denial of coverage, the association upon receipt of the premium or portion of it as described in the plan of operation shall issue a policy of insurance to the applicant.

HIST: 1986 c 455 s 34



Section 62I.16 Stabilization reserve fund.

62I.16 Stabilization reserve fund.

Subdivision 1. Creation. There is created a stabilization reserve fund. Each policyholder shall pay to the association a stabilization reserve fund charge of 33 percent of each premium payment due for insurance through the association. This charge shall be separately stated in the policy. The association shall cancel the policy of any policyholder who fails to pay the stabilization reserve fund charge.

Subd. 2. Payment. The association shall promptly pay into the stabilization reserve fund all fund charges it collects from its policyholders and any retrospective premium refunds payable under the group retrospective rating plan.

Subd. 3. Supervision. All money paid into the fund shall be held in escrow by the escrow administrator selected by the board of directors. The escrow administrator may invest the money held in escrow subject to the approval of the board. All investment income shall be credited to the fund. All expenses of the administration of the fund shall be charged against the fund. The money held in escrow shall be used solely for the purpose of discharging when due any retrospective premium charges payable by policyholders and any retrospective premium refunds payable to policyholders under the group retrospective rating plan. Payment of retrospective premium charges shall be made upon certification of the amount due. If all money accruing to the fund is exhausted in payment of retrospective premium charges, all liability and obligations of the association's policyholders with respect to the payment of retrospective premium charges shall terminate and shall be conclusively presumed to have been discharged. Any stabilization reserve fund charges from a particular policy year not used to pay retrospective premiums must be returned to policyholders after all claims and expense obligations from that particular policy year are satisfied.

Subd. 4. Exemption. The board of directors may, upon their own motion or upon application of any applicant or insured, exempt any group from the payment of the stabilization reserve charge. The exemption shall be granted only to those groups who are unable to obtain insurance coverage in the private market as a result of the private market's refusal to write coverage for that group rather than because of loss experiences or risks posed by the applicant or insured as an individual. It shall be presumed that a group is qualified for this exemption if more than 20 percent of the members of that group are unable to obtain the insurance coverage that they seek. The board of directors shall also consider granting exemption if any members of the same group are unable to obtain coverage in the private market even though no claims have been made against them or payments made on their behalf by any insurer within the last three years.

Subd. 5. Surcharge. In addition to determining the basic rate for coverages to be offered by the joint underwriting association, the association shall also develop a surcharge plan or similar method for adjusting the rate to be charged to those persons who have had claims made against them. The surcharge plan shall take into effect the risk posed to the association by the applicant or the insured. The surcharge plan shall be sufficient to provide for the sound financial operation of the plan based upon commonly agreed upon actuarial principles.

HIST: 1986 c 455 s 35; 1987 c 337 s 83; 1989 c 260 s 8



Section 62I.17 Immunity from liability.

62I.17 Immunity from liability.

No cause of action of any nature shall arise against the association, the commissioner or the commissioner's authorized representatives, or any other person or organization, for any statements made in good faith by them during any proceedings or concerning any matters within the scope of this chapter.

HIST: 1986 c 455 s 36



Section 62I.18 Right of appeal.

62I.18 Right of appeal.

Any applicant to the association, any person insured pursuant to this chapter or their representatives, any affected insurer, or any person who has applied for coverage pursuant to this chapter may appeal to the commissioner within 30 days after any ruling, action, or decision by or on behalf of the association with respect to those items that the plan of operation defines as appealable matters.

HIST: 1986 c 455 s 37



Section 62I.19 Annual statements.

62I.19 Annual statements.

On March 1 of each year the association shall file with the commissioner a report of its transactions, financial conditions, and operations during the preceding year. The report shall be on a form approved by the commissioner. The commissioner may at any time require the association to furnish additional information to assist in evaluating the scope, operation, and experience of the association.

HIST: 1986 c 455 s 38



Section 62I.20 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72

62I.20 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72



Section 62I.21 Activation of market assistance plan and joint underwriting association.

62I.21 Activation of market assistance plan and joint underwriting association.

Upon submission of an application for placement of general liability insurance coverage under section 62I.13 in a class of business for which the market assistance plan and the joint underwriting association are not then activated, where the applicant has been refused coverage within the meaning of section 62I.13, subdivision 2, the commissioner may by notice in the State Register activate the market assistance plan and the joint underwriting association on Minnesota risks for the class of business. The plan and association are activated for a period of 180 days from publication of the notice. At the same time the notice is published, the commissioner shall prepare a written petition requesting that a hearing be held to determine whether activation of the market assistance plan and the joint underwriting association is necessary beyond the 180-day period. The hearing must be held in accordance with section 62I.22. The commissioner by order shall deactivate a market assistance program and the joint underwriting association at any time the commissioner finds that the market assistance program and the joint underwriting association are not necessary.

HIST: 1986 c 455 s 40; 1994 c 425 s 17



Section 62I.22 Hearing.

62I.22 Hearing.

Subdivision 1. Administrative law judge. The commissioner shall forward a copy of the petition to activate the market assistance plan and the joint underwriting association with respect to a class of business to the chief administrative law judge. The chief administrative law judge shall, within three business days of receipt of the copy of the petition, set a hearing date, assign an administrative law judge to hear the matter, and notify the commissioner of the hearing date and the administrative law judge assigned to hear the matter. The hearing date must be no less than 60 days nor more than 90 days from the date of receipt of the petition by the chief administrative law judge.

Subd. 2. Notice. The commissioner of commerce shall publish notice of the hearing in the State Register at least 30 days before the hearing date. The notice should be that used for rulemaking under chapter 14. Approval by the administrative law judge of the notice prior to publication is not required. The notice must contain a statement that anyone wishing to oppose activation beyond 180 days for any particular class, must file a petition to intervene with the administrative law judge at least ten days before the hearing date. If no notice to intervene is filed for a class, then the class is activated beyond the 180-day period without further action.

Subd. 3. Contested case; report. The hearing and all matters after the hearing are a contested case under chapter 14. Within 45 days from the commencement of the hearing and within 15 days of the completion of the hearing the administrative law judge shall submit a report to the commissioner of commerce. The parties, or the administrative law judge, if the parties cannot agree, shall adjust all time requirements under the contested case procedure to conform with the 45-day requirement.

Subd. 4. Decision. The commissioner shall make a decision within ten days of the receipt of the administrative law judge's report.

Subd. 5. Waiver or modification. If all parties to the proceeding agree, any of the requirements of this section may be waived or modified.

Subd. 6. Case presentation. The department of commerce, upon request by small businesses, shall assist small businesses in any specific class requesting continuation of coverage beyond the 180-day period, in coordinating the class and presenting the case in the contested hearing.

For purposes of this subdivision, "small business" means a business entity, including farming and other agricultural operations and its affiliates, that (1) is independently owned and operated; (2) is not dominant in its field; and (3) employs fewer than 50 full-time employees or has gross annual sales of less than $4,000,000.

HIST: 1986 c 455 s 41; 1987 c 337 s 84,85; 1996 c 305 art 1 s 22






Chapter 62J Health Care Cost Containment

Section 62J.01 Findings.

62J.01 Findings.

The legislature finds that substantial numbers of Minnesotans have no health care coverage and that most of these residents are wage earners or their dependents. One-third of these individuals are children.

The legislature further finds that when these individuals enter the health care system they have often foregone preventive care and are in need of more expensive treatment that often exceeds their financial resources. Much of the cost for these uncompensated services to the uninsured are already in the health care system in the form of increased insurance and provider rates and property and income taxes.

The legislature further finds that these costs, spread among the already insured, represent a woefully inefficient method for providing basic preventive and acute care for the uninsured and represent an added cost to employers now providing health insurance to their employees.

The legislature further finds that it is necessary to ensure basic and affordable health care to all Minnesotans while addressing the economic pressures on the health care system as a whole in Minnesota.

HIST: 1989 c 327 s 1



Section 62J.015 Purpose.

62J.015 Purpose.

The legislature finds that the staggering growth in health care costs is having a devastating effect on the health and cost of living of Minnesota residents. The legislature further finds that the number of uninsured and underinsured residents is growing each year and that the cost of health care coverage for our insured residents is increasing annually at a rate that far exceeds the state's overall rate of inflation.

The legislature further finds that it must enact immediate and intensive cost containment measures to limit the growth of health care expenditures, reform insurance practices, and finance a plan that offers access to affordable health care for our permanent residents by capturing dollars now lost to inefficiencies in Minnesota's health care system.

The legislature further finds that controlling costs is essential to the maintenance of the many factors contributing to the quality of life in Minnesota: our environment, education system, safe communities, affordable housing, provision of food, economic vitality, purchasing power, and stable population.

It is, therefore, the intent of the legislature to lay a new foundation for the delivery and financing of health care in Minnesota and to call this new foundation the MinnesotaCare Act.

HIST: 1992 c 549 art 1 s 1; 1993 c 247 art 4 s 11; 1994 c 625 art 8 s 72



Section 62J.016 Goals of restructuring.

62J.016 Goals of restructuring.

The state seeks to bring about changes in the health care delivery and financing system that will assure quality, affordable, and accessible health care for all Minnesotans. This goal will be accomplished by restructuring the delivery system, the financial incentives, and the regulatory environment in a way that will make health care providers and health plan companies more accountable to consumers, group purchasers, and communities for their costs and quality, their effectiveness in meeting the health care needs of all of their patients and enrollees, and their contributions to improving the health of the greater community.

HIST: 1994 c 625 art 1 s 1



Section 62J.017 Implementation timetable.

62J.017 Implementation timetable.

The state seeks to complete the restructuring of the health care delivery and financing system. Beginning July 1, 1994, measures will be taken to increase the public accountability of existing health plan companies, to promote the development of small, community-based integrated service networks, and to reduce administrative costs by standardizing third-party billing forms and procedures and utilization review requirements.

HIST: 1994 c 625 art 1 s 2; 1995 c 234 art 3 s 1; 1997 c 225 art 2 s 9



Section 62J.02 Repealed, 1989 c 327 s 4

62J.02 Repealed, 1989 c 327 s 4



Section 62J.03 Definitions.

62J.03 Definitions.

Subdivision 1. Scope of definitions. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Clinically effective. "Clinically effective" means that the use of a particular medical technology improves patient clinical status, as measured by medical condition, survival rates, and other variables, and that the use of the particular technology demonstrates a clinical advantage over alternative technologies.

Subd. 3. Repealed, 1997 c 225 art 2 s 63

Subd. 4. Commissioner. "Commissioner" means the commissioner of health.

Subd. 5. Cost-effective. "Cost-effective" means that the economic costs of using a particular technology to achieve improvement in a patient's health outcome are justified given a comparison to both the economic costs and the improvement in patient health outcome resulting from the use of alternative technologies.

Subd. 6. Group purchaser. "Group purchaser" means a person or organization that purchases health care services on behalf of an identified group of persons, regardless of whether the cost of coverage or services is paid for by the purchaser or by the persons receiving coverage or services, as further defined in rules adopted by the commissioner. "Group purchaser" includes, but is not limited to, community integrated service networks; health insurance companies, health maintenance organizations, nonprofit health service plan corporations, and other health plan companies; employee health plans offered by self-insured employers; trusts established in a collective bargaining agreement under the federal Labor-Management Relations Act of 1947, United States Code, title 29, section 141, et seq.; the Minnesota comprehensive health association; group health coverage offered by fraternal organizations, professional associations, or other organizations; state and federal health care programs; state and local public employee health plans; workers' compensation plans; and the medical component of automobile insurance coverage.

Subd. 7. Improvement in health outcome. "Improvement in health outcome" means an improvement in patient clinical status, and an improvement in patient quality-of-life status, as measured by ability to function, ability to return to work, and other variables.

Subd. 8. Provider or health care provider. "Provider" or "health care provider" means a person or organization other than a nursing home that provides health care or medical care services within Minnesota for a fee and is eligible for reimbursement under the medical assistance program under chapter 256B. For purposes of this subdivision, "for a fee" includes traditional fee-for-service arrangements, capitation arrangements, and any other arrangement in which a provider receives compensation for providing health care services or has the authority to directly bill a group purchaser, health carrier, or individual for providing health care services. For purposes of this subdivision, "eligible for reimbursement under the medical assistance program" means that the provider's services would be reimbursed by the medical assistance program if the services were provided to medical assistance enrollees and the provider sought reimbursement, or that the services would be eligible for reimbursement under medical assistance except that those services are characterized as experimental, cosmetic, or voluntary.

Subd. 9. Safety. "Safety" means a judgment of the acceptability of risk of using a technology in a specified situation.

Subd. 10. Health plan company. "Health plan company" means a health plan company as defined in section 62Q.01, subdivision 4.

HIST: 1992 c 549 art 1 s 2; 1993 c 345 art 3 s 1; art 4 s 1; art 6 s 1; 1994 c 625 art 8 s 14,15; 1997 c 225 art 2 s 62



Section 62J.04 Monitoring the rate of growth of health care spending.

62J.04 Monitoring the rate of growth of health care spending.

Subdivision 1. Cost containment goals. (a) The commissioner of health shall set annual cost containment goals for public and private spending on health care services for Minnesota residents, as provided in paragraph (b). The cost containment goals must be set at levels the commissioner determines to be realistic and achievable but that will reduce the rate of growth in health care spending by at least ten percent per year for the next five years. The commissioner shall set cost containment goals based on available data on spending and growth trends, including data from group purchasers, national data on public and private sector health care spending and cost trends, and trend information from other states.

(b) The commissioner shall set the following annual cost containment goals for public and private spending on health care services for Minnesota residents:

(1) for calendar year 1994, the cost containment goal must not exceed the change in the regional consumer price index for urban consumers for calendar year 1993 plus 6.5 percentage points;

(2) for calendar year 1995, the cost containment goal must not exceed the change in the regional consumer price index for urban consumers for calendar year 1994 plus 5.3 percentage points;

(3) for calendar year 1996, the cost containment goal must not exceed the change in the regional consumer price index for urban consumers for calendar year 1995 plus 4.3 percentage points;

(4) for calendar year 1997, the cost containment goal must not exceed the change in the regional consumer price index for urban consumers for calendar year 1996 plus 3.4 percentage points; and

(5) for calendar year 1998, the cost containment goal must not exceed the change in the regional consumer price index for urban consumers for calendar year 1997 plus 2.6 percentage points.

The commissioner shall adjust the cost containment goal set for calendar year 1995 to recover savings in health care spending required for the period July 1, 1993, to December 31, 1993.

(c) The commissioner shall publish:

(1) the projected cost containment goal in the State Register by April 15 of the year immediately preceding the year in which the cost containment goal will be effective except for the year 1993, in which the cost containment goal shall be published by July 1, 1993;

(2) the quarterly change in the regional consumer price index for urban consumers; and

(3) the health care financing administration forecast for total growth in the national health care expenditures.

Subd. 1a. Cost containment goals. The commissioner shall publish the final adjusted cost containment goal in the State Register by January 31 of the year that the cost containment goal is to be in effect. The adjusted cost containment goal must reflect the actual regional consumer price index for urban consumers for the previous calendar year, and may deviate from the previously published projected cost containment goal to reflect differences between the actual regional consumer price index for urban consumers and the projected Consumer Price Index for urban consumers. The commissioner shall report to the legislature by February 15 of each year on the implementation of the cost containment goal. This annual report shall describe the differences between the projected increase in health care expenditures, the actual expenditures based on data collected, and the impact and validity of cost containment goals within the overall health care reform strategy.

Subd. 2. Renumbered 62J.35 subdivision 1

Subd. 2a. Renumbered 62J.35 subd 2

Subd. 2b. Renumbered 62J.35 subd 3

Subd. 3. Cost containment duties. The commissioner shall:

(1) establish statewide and regional cost containment goals for total health care spending under this section and collect data as described in sections 62J.38 to 62J.41 to monitor statewide achievement of the cost containment goals;

(2) divide the state into no fewer than four regions, with one of those regions being the Minneapolis/St. Paul metropolitan statistical area but excluding Chisago, Isanti, Wright, and Sherburne counties, for purposes of fostering the development of regional health planning and coordination of health care delivery among regional health care systems and working to achieve the cost containment goals;

(3) monitor the quality of health care throughout the state and take action as necessary to ensure an appropriate level of quality;

(4) issue recommendations regarding uniform billing forms, uniform electronic billing procedures and data interchanges, patient identification cards, and other uniform claims and administrative procedures for health care providers and private and public sector payers. In developing the recommendations, the commissioner shall review the work of the work group on electronic data interchange (WEDI) and the American National Standards Institute (ANSI) at the national level, and the work being done at the state and local level. The commissioner may adopt rules requiring the use of the Uniform Bill 82/92 form, the National Council of Prescription Drug Providers (NCPDP) 3.2 electronic version, the Health Care Financing Administration 1500 form, or other standardized forms or procedures;

(5) undertake health planning responsibilities as provided in section 62J.15;

(6) authorize, fund, or promote research and experimentation on new technologies and health care procedures;

(7) within the limits of appropriations for these purposes, administer or contract for statewide consumer education and wellness programs that will improve the health of Minnesotans and increase individual responsibility relating to personal health and the delivery of health care services, undertake prevention programs including initiatives to improve birth outcomes, expand childhood immunization efforts, and provide start-up grants for worksite wellness programs;

(8) undertake other activities to monitor and oversee the delivery of health care services in Minnesota with the goal of improving affordability, quality, and accessibility of health care for all Minnesotans; and

(9) make the cost containment goal data available to the public in a consumer-oriented manner.

Subd. 4. Repealed, 1997 c 225 art 2 s 63

Subd. 5. Appeals. A person aggrieved may appeal a decision made under this chapter through a contested case proceeding governed under chapter 14. The notice of appeal must be served on the commissioner within 30 days of receiving notice of the decision. The commissioner shall decide the contested case.

Subd. 6. Rulemaking. The commissioner shall adopt rules under chapter 14 to implement this chapter.

Subd. 7. Repealed, 1997 c 225 art 2 s 63

Subd. 8. Repealed, 1994 c 625 art 8 s 74

Subd. 9. Growth limits; federal programs. The commissioners of health and human services shall establish a rate methodology for Medicare and Medicaid risk-based contracting with health plan companies that is consistent with statewide growth limits. The methodology shall be presented for review by the Minnesota health care commission and the legislative commission on health care access prior to the submission of a waiver request to the health care financing administration and subsequent implementation of the methodology.

HIST: 1992 c 549 art 1 s 3; 1993 c 247 art 1 s 1-6; 1993 c 345 art 1 s 1; art 3 s 2-4,18; art 5 s 7,8; art 6 s 2,3; 1994 c 625 art 8 s 16-18; 1995 c 234 art 3 s 2; art 5 s 2; 1997 c 150 s 1-3; 1997 c 187 art 1 s 5; 1998 c 254 art 1 s 11; 1999 c 245 art 2 s 2; 2000 c 260 s 83



Section 62J.041 Interim health plan company cost containment goals.

62J.041 Interim health plan company cost containment goals.

Subdivision 1. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Health plan company" has the definition provided in section 62Q.01.

(c) "Total expenditures" means incurred claims or expenditures on health care services, administrative expenses, charitable contributions, and all other payments made by health plan companies out of premium revenues.

(d) "Net expenditures" means total expenditures minus exempted taxes and assessments and payments or allocations made to establish or maintain reserves.

(e) "Exempted taxes and assessments" means direct payments for taxes to government agencies, contributions to the Minnesota comprehensive health association, the medical assistance provider's surcharge under section 256.9657, the MinnesotaCare provider tax under section 295.52, assessments by the health coverage reinsurance association, assessments by the Minnesota life and health insurance guaranty association, assessments by the Minnesota risk adjustment association, and any new assessments imposed by federal or state law.

(f) "Consumer cost-sharing or subscriber liability" means enrollee coinsurance, copayment, deductible payments, and amounts in excess of benefit plan maximums.

Subd. 2. Establishment. The commissioner of health shall establish cost containment goals for the increase in net expenditures by each health plan company for calendar years 1994, 1995, 1996, and 1997. The cost containment goals must be the same as the annual cost containment goals for health care spending established under section 62J.04, subdivision 1, paragraph (b). Health plan companies that are affiliates may elect to meet one combined cost containment goal.

Subd. 3. Determination of expenditures. Health plan companies shall submit to the commissioner of health, by April 1, 1994, for calendar year 1993; April 1, 1995, for calendar year 1994; April 1, 1996, for calendar year 1995; April 1, 1997, for calendar year 1996; and April 1, 1998, for calendar year 1997 all information the commissioner determines to be necessary to implement this section. The information must be submitted in the form specified by the commissioner. The information must include, but is not limited to, expenditures per member per month or cost per employee per month, and detailed information on revenues and reserves. The commissioner, to the extent possible, shall coordinate the submittal of the information required under this section with the submittal of the financial data required under chapter 62J, to minimize the administrative burden on health plan companies. The commissioner may adjust final expenditure figures for demographic changes, risk selection, changes in basic benefits, and legislative initiatives that materially change health care costs, as long as these adjustments are consistent with the methodology submitted by the health plan company to the commissioner, and approved by the commissioner as actuarially justified. The methodology to be used for adjustments and the election to meet one cost containment goal for affiliated health plan companies must be submitted to the commissioner by September 1, 1994. Community integrated service networks may submit the information with their application for licensure. The commissioner shall also accept changes to methodologies already submitted. The adjustment methodology submitted and approved by the commissioner must apply to the data submitted for calendar years 1994 and 1995. The commissioner may allow changes to accepted adjustment methodologies for data submitted for calendar years 1996 and 1997. Changes to the adjustment methodology must be received by September 1, 1996, and must be approved by the commissioner.

Subd. 4. Monitoring of reserves. (a) The commissioners of health and commerce shall monitor health plan company reserves and net worth as established under chapters 60A, 62C, 62D, 62H, and 64B, with respect to the health plan companies that each commissioner respectively regulates to assess the degree to which savings resulting from the establishment of cost containment goals are passed on to consumers in the form of lower premium rates.

(b) Health plan companies shall fully reflect in the premium rates the savings generated by the cost containment goals. No premium rate, currently reviewed by the departments of health or commerce, may be approved for those health plan companies unless the health plan company establishes to the satisfaction of the commissioner of commerce or the commissioner of health, as appropriate, that the proposed new rate would comply with this paragraph.

(c) Health plan companies, except those licensed under chapter 60A to sell accident and sickness insurance under chapter 62A, shall annually before the end of the fourth fiscal quarter provide to the commissioner of health or commerce, as applicable, a projection of the level of reserves the company expects to attain during each quarter of the following fiscal year. These health plan companies shall submit with required quarterly financial statements a calculation of the actual reserve level attained by the company at the end of each quarter including identification of the sources of any significant changes in the reserve level and an updated projection of the level of reserves the health plan company expects to attain by the end of the fiscal year. In cases where the health plan company has been given a certificate to operate a new health maintenance organization under chapter 62D, or been licensed as a community integrated service network under chapter 62N, or formed an affiliation with one of these organizations, the health plan company shall also submit with its quarterly financial statement, total enrollment at the beginning and end of the quarter and enrollment changes within each service area of the new organization. The reserve calculations shall be maintained by the commissioners as trade secret information, except to the extent that such information is also required to be filed by another provision of state law and is not treated as trade secret information under such other provisions.

(d) Health plan companies in paragraph (c) whose reserves are less than the required minimum or more than the required maximum at the end of the fiscal year shall submit a plan of corrective action to the commissioner of health or commerce under subdivision 7.

(e) The commissioner of commerce, in consultation with the commissioner of health, shall report to the legislature no later than January 15, 1995, as to whether the concept of a reserve corridor or other mechanism for purposes of monitoring reserves is adaptable for use with indemnity health insurers that do business in multiple states and that must comply with their domiciliary state's reserves requirements.

Subd. 5. Notice. The commissioner of health shall publish in the State Register and make available to the public by July 1, 1995, a list of all health plan companies that exceeded their cost containment goal for the 1994 calendar year. The commissioner shall publish in the State Register and make available to the public by July 1, 1996, a list of all health plan companies that exceeded their combined cost containment goal for calendar years 1994 and 1995. The commissioner shall notify each health plan company that the commissioner has determined that the health plan company exceeded its cost containment goal, at least 30 days before publishing the list, and shall provide each health plan company with ten days to provide an explanation for exceeding the cost containment goal. The commissioner shall review the explanation and may change a determination if the commissioner determines the explanation to be valid.

Subd. 6. Assistance by the commissioner of commerce. The commissioner of commerce shall provide assistance to the commissioner of health in monitoring health plan companies regulated by the commissioner of commerce.

Subd. 7. Repealed by amendment, 1997 c 150 s 4

HIST: 1993 c 345 art 2 s 4; 1994 c 625 art 3 s 4; 1995 c 234 art 3 s 9; 1997 c 150 s 4; 1997 c 225 art 2 s 62



Section 62J.042 Repealed, 1997 c 150 s 6

62J.042 Repealed, 1997 c 150 s 6



Section 62J.045 Repealed, 1995 c 234 art 8 s 57

62J.045 Repealed, 1995 c 234 art 8 s 57



Section 62J.05 Repealed, 1997 c 225 art 2 s 63

62J.05 Repealed, 1997 c 225 art 2 s 63



Section 62J.051 Repealed, 1997 c 225 art 2 s 63

62J.051 Repealed, 1997 c 225 art 2 s 63



Section 62J.06 Immunity from liability.

62J.06 Immunity from liability.

No member of the health technology advisory committee established under section 62J.15, shall be held civilly or criminally liable for an act or omission by that person if the act or omission was in good faith and within the scope of the member's responsibilities under this chapter.

HIST: 1993 c 247 art 1 s 7; 1995 c 234 art 5 s 3; 1997 c 225 art 2 s 10; 1999 c 245 art 2 s 3



Section 62J.07 Legislative oversight commission.

62J.07 Legislative oversight commission.

Subdivision 1. Legislative oversight. The legislative commission on health care access reviews the activities of the commissioner of health, the health technology advisory committee, and all other state agencies involved in the implementation and administration of this chapter, including efforts to obtain federal approval through waivers and other means.

Subd. 2. Membership. The legislative commission on health care access consists of five members of the senate appointed under the rules of the senate and five members of the house of representatives appointed under the rules of the house of representatives. The legislative commission on health care access must include three members of the majority party and two members of the minority party in each house.

Subd. 3. Reports to the commission. The commissioner of health and the health technology advisory committee shall report on their activities annually and at other times at the request of the legislative commission on health care access. The commissioners of health, commerce, and human services shall provide periodic reports to the legislative commission on the progress of rulemaking that is authorized or required under this chapter and shall notify members of the commission when a draft of a proposed rule has been completed and scheduled for publication in the State Register. At the request of a member of the commission, a commissioner shall provide a description and a copy of a proposed rule.

Subd. 4. Repealed, 1995 c 234 art 8 s 57

HIST: 1992 c 549 art 1 s 5; 1993 c 247 art 4 s 11; 1994 c 625 art 8 s 72; 1997 c 225 art 2 s 11,12; 1999 c 245 art 2 s 4,5



Section 62J.09 Repealed, 1999 c 245 art 2 s 6

62J.09 Repealed, 1999 c 245 art 2 s 6



Section 62J.15 Health planning.

62J.15 Health planning.

Subdivision 1. Health technology advisory committee. The legislative commission on health care access may convene or authorize the commissioner of health to convene an advisory committee to conduct evaluations of existing research and technology assessments conducted by other entities of new and existing health care technologies as designated by the legislative commission on health care access, the commissioner, or the advisory committee. The advisory committee must include at least one person representing physicians, at least one person representing hospitals, and at least one person representing the health care technology industry. Health care technologies include high-cost drugs, devices, procedures, or processes applied to human health care, such as high-cost transplants and expensive scanners and imagers. The advisory committee is governed by section 15.0575, except that members do not receive per diem payments.

Subd. 1a. Definition. For purposes of sections 62J.15 to 62J.156, the terms "evaluate," "evaluation," and "evaluating" mean the review or reviewing of research and technology assessments conducted by other entities relating to specific technologies and their specific use and application.

Subd. 2. Repealed, 1993 c 345 art 4 s 7

HIST: 1992 c 549 art 1 s 7; 1993 c 247 art 1 s 11; 1993 c 345 art 4 s 2,3; 1994 c 465 art 3 s 66; 1997 c 225 art 2 s 14; 2001 c 161 s 12



Section 62J.152 Duties of health technology advisory committee.

62J.152 Duties of health technology advisory committee.

Subdivision 1. Generally. The health technology advisory committee established in section 62J.15 shall:

(1) develop criteria and processes for evaluating health care technology assessments made by other entities;

(2) conduct evaluations of specific technologies and their specific use and application;

(3) provide the legislature with scientific evaluations of proposed benefit mandates that utilize health care technologies for a specific use and application;

(4) report the results of the evaluations to the commissioner and the legislative commission on health care access; and

(5) carry out other duties relating to health technology assigned by the legislature or the legislative commission on health care access.

Subd. 1a. Legislative action. Nothing in subdivision 1 shall be construed to:

(1) require the legislature to postpone hearings or legislative action on a proposed benefit mandate; or

(2) require the legislature to act in accordance with any recommendations of the health technology advisory committee.

Subd. 2. Criteria for evaluation. The health technology advisory committee shall consider the following criteria in assessing or evaluating technologies:

(1) the level of controversy within the medical or scientific community, including questionable or undetermined efficacy;

(2) the cost implications;

(3) the potential for rapid diffusion;

(4) the impact on a substantial patient population;

(5) the existence of alternative technologies;

(6) the impact on patient safety and health outcome;

(7) the public health importance;

(8) the level of public and professional demand;

(9) the social, ethical, and legal concerns; and

(10) the prevalence of the disease or condition.

The committee may give different weights or attach different importance to each of the criteria, depending on the technology being considered. The committee shall consider any additional criteria approved by the commissioner and the legislative commission on health care access. The committee shall present its list of technologies for evaluation to the legislative commission on health care access for review.

Subd. 3. Criteria for evaluating technology. In developing the criteria for evaluating specific technologies, the health technology advisory committee shall consider safety, improvement in health outcomes, and the degree to which a technology is clinically effective and cost-effective, and other factors.

Subd. 4. Technology evaluation process. (a) The health technology advisory committee shall collect and evaluate studies and research findings on the technologies selected for evaluation from as wide of a range of sources as needed, including, but not limited to: federal agencies or other units of government, international organizations conducting health care technology assessments, health carriers, insurers, manufacturers, professional and trade associations, nonprofit organizations, and academic institutions. The health technology advisory committee may use consultants or experts and solicit testimony or other input as needed to evaluate a specific technology.

(b) When the evaluation process on a specific technology has been completed, the health technology advisory committee shall submit a preliminary report to the commissioner and the legislative commission on health care access and publish a summary of the preliminary report in the State Register with a notice that written comments may be submitted. The preliminary report must include the results of the technology assessment evaluation, studies and research findings considered in conducting the evaluation, and the health technology advisory committee's summary statement about the evaluation. Any interested persons or organizations may submit to the health technology advisory committee written comments regarding the technology evaluation within 30 days from the date the preliminary report was published in the State Register. The health technology advisory committee's final report on its technology evaluation must be submitted to the commissioner, to the legislature, and to the information clearinghouse. A summary of written comments received by the health technology advisory committee within the 30-day period must be included in the final report.

(c) The reports of the health technology advisory committee should not eliminate or bar new technology.

Subd. 5. Use of technology evaluation. (a) The final report on the technology evaluation may be used:

(1) by the commissioner in retrospective and prospective review of major expenditures;

(2) by group purchasers and by employers, in making coverage, contracting, purchasing, and reimbursement decisions;

(3) by organizations in the development of practice parameters;

(4) by health care providers in making decisions about adding or replacing technology and the appropriate use of technology;

(5) by consumers in making decisions about treatment;

(6) by medical device manufacturers in developing and marketing new technologies; and

(7) as otherwise needed by health care providers, health care plans, consumers, and purchasers.

(b) At the request of the commissioner, the health technology advisory committee shall submit specific recommendations relating to technologies that have been evaluated under this section for purposes of retrospective and prospective review of major expenditures and coverage, contracting, purchasing, and reimbursement decisions affecting state programs.

Subd. 6. Repealed, 1995 c 234 art 3 s 10

Subd. 7. Data gathering. In evaluating a specific technology, the health technology advisory committee may seek the use of data collected by manufacturers, health plans, professional and trade associations, nonprofit organizations, academic institutions, or any other organization or association that may have data relevant to the committee's technology evaluation. All information obtained under this subdivision shall be considered nonpublic data under section 13.02, subdivision 9, unless the data is already available to the public generally or upon request.

Subd. 8. Repealer. This section and sections 62J.15 and 62J.156 are repealed effective July 1, 2005.

HIST: 1993 c 345 art 4 s 4; 1994 c 625 art 3 s 22; 1995 c 234 art 3 s 4; 1997 c 187 art 3 s 16; 1997 c 225 art 2 s 15-20; 1Sp2001 c 9 art 1 s 1



Section 62J.156 Closed committee hearings.

62J.156 Closed committee hearings.

Notwithstanding chapter 13D, the health technology advisory committee may meet in closed session to discuss a specific technology or procedure that involves data received under section 62J.152, subdivision 7, that have been classified as nonpublic data, where disclosure of the data would cause harm to the competitive or economic position of the source of the data.

HIST: 1993 c 345 art 4 s 5



Section 62J.17 Expenditure reporting.

62J.17 Expenditure reporting.

Subdivision 1. Purpose. To ensure access to affordable health care services for all Minnesotans it is necessary to restrain the rate of growth in health care costs. An important factor believed to contribute to escalating costs may be the purchase of costly new medical equipment, major capital expenditures, and the addition of new specialized services. After spending limits are established under section 62J.04, providers, patients, and communities will have the opportunity to decide for themselves whether they can afford capital expenditures or new equipment or specialized services within the constraints of a spending limit. In this environment, the state's role in reviewing these spending commitments can be more limited. However, during the interim period until spending targets are established, it is important to prevent unrestrained major spending commitments that will contribute further to the escalation of health care costs and make future cost containment efforts more difficult. In addition, it is essential to protect against the possibility that the legislature's expression of its attempt to control health care costs may lead a provider to make major spending commitments before targets or other cost containment constraints are fully implemented because the provider recognizes that the spending commitment may not be considered appropriate, needed, or affordable within the context of a fixed budget for health care spending. Therefore, the legislature finds that a requirement for reporting health care expenditures is necessary.

Subd. 2. Definitions. For purposes of this section, the terms defined in this subdivision have the meanings given.

(a) "Access" means the financial, temporal, and geographic availability of health care to individuals who need it.

(b) "Capital expenditure" means an expenditure which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance.

(c) "Cost" means the amount paid by consumers or third party payers for health care services or products.

(d) "Date of the major spending commitment" means the date the provider formally obligated itself to the major spending commitment. The obligation may be incurred by entering into a contract, making a down payment, issuing bonds or entering a loan agreement to provide financing for the major spending commitment, or taking some other formal, tangible action evidencing the provider's intention to make the major spending commitment.

(e) "Health care service" means:

(1) a service or item that would be covered by the medical assistance program under chapter 256B if provided in accordance with medical assistance requirements to an eligible medical assistance recipient; and

(2) a service or item that would be covered by medical assistance except that it is characterized as experimental, cosmetic, or voluntary.

"Health care service" does not include retail, over-the-counter sales of nonprescription drugs and other retail sales of health-related products that are not generally paid for by medical assistance and other third-party coverage.

(f) "Major spending commitment" means an expenditure in excess of $500,000 for:

(1) acquisition of a unit of medical equipment;

(2) a capital expenditure for a single project for the purposes of providing health care services, other than for the acquisition of medical equipment;

(3) offering a new specialized service not offered before;

(4) planning for an activity that would qualify as a major spending commitment under this paragraph; or

(5) a project involving a combination of two or more of the activities in clauses (1) to (4).

The cost of acquisition of medical equipment, and the amount of a capital expenditure, is the total cost to the provider regardless of whether the cost is distributed over time through a lease arrangement or other financing or payment mechanism.

(g) "Medical equipment" means fixed and movable equipment that is used by a provider in the provision of a health care service. "Medical equipment" includes, but is not limited to, the following:

(1) an extracorporeal shock wave lithotripter;

(2) a computerized axial tomography (CAT) scanner;

(3) a magnetic resonance imaging (MRI) unit;

(4) a positron emission tomography (PET) scanner; and

(5) emergency and nonemergency medical transportation equipment and vehicles.

(h) "New specialized service" means a specialized health care procedure or treatment regimen offered by a provider that was not previously offered by the provider, including, but not limited to:

(1) cardiac catheterization services involving high-risk patients as defined in the Guidelines for Coronary Angiography established by the American Heart Association and the American College of Cardiology;

(2) heart, heart-lung, liver, kidney, bowel, or pancreas transplantation service, or any other service for transplantation of any other organ;

(3) megavoltage radiation therapy;

(4) open heart surgery;

(5) neonatal intensive care services; and

(6) any new medical technology for which premarket approval has been granted by the United States Food and Drug Administration, excluding implantable and wearable devices.

Subd. 3. Hospital and nursing home moratoria preserved; nursing homes exempt. Nothing in this section supersedes or limits the applicability of section 144.551 or 144A.071. This section does not apply to major spending commitments made by nursing homes or intermediate care facilities that are related to the provision of long-term care services to residents.

Subd. 4. Repealed, 1993 c 345 art 6 s 26

Subd. 4a. Expenditure reporting. (a) A provider making a major spending commitment after April 1, 1992, shall submit notification of the expenditure to the commissioner and provide the commissioner with any relevant background information.

(b) Notification must include a report, submitted within 60 days after the date of the major spending commitment, using terms conforming to the definitions in section 62J.03 and this section. Each report is subject to retrospective review and must contain:

(1) a detailed description of the major spending commitment, including the specific dollar amount of each expenditure, and its purpose;

(2) the date of the major spending commitment;

(3) a statement of the expected impact that the major spending commitment will have on charges by the provider to patients and third party payers;

(4) a statement of the expected impact on the clinical effectiveness or quality of care received by the patients that the provider expects to serve;

(5) a statement of the extent to which equivalent services or technology are already available to the provider's actual and potential patient population;

(6) a statement of the distance from which the nearest equivalent services or technology are already available to the provider's actual and potential population;

(7) a statement describing the pursuit of any lawful collaborative arrangements; and

(8) a statement of assurance that the provider will not use, purchase, or perform health care technologies and procedures that are not clinically effective and cost-effective, unless the technology is used for experimental or research purposes to determine whether a technology or procedure is clinically effective and cost-effective.

The provider may submit any additional information that it deems relevant.

(c) The commissioner may request additional information from a provider for the purpose of review of a report submitted by that provider, and may consider relevant information from other sources. A provider shall provide any information requested by the commissioner within the time period stated in the request, or within 30 days after the date of the request if the request does not state a time.

(d) If the provider fails to submit a complete and timely expenditure report, including any additional information requested by the commissioner, the commissioner may make the provider's subsequent major spending commitments subject to the procedures of prospective review and approval under subdivision 6a.

Subd. 5. Repealed, 1993 c 345 art 6 s 26

Subd. 5a. Retrospective review. (a) The commissioner shall retrospectively review each major spending commitment and notify the provider of the results of the review. The commissioner shall determine whether the major spending commitment was appropriate. In making the determination, the commissioner may consider the following criteria: the major spending commitment's impact on the cost, access, and quality of health care; the clinical effectiveness and cost-effectiveness of the major spending commitment; and the alternatives available to the provider.

(b) The commissioner may not prevent or prohibit a major spending commitment subject to retrospective review. However, if the provider fails the retrospective review, any major spending commitments by that provider for the five-year period following the commissioner's decision are subject to prospective review under subdivision 6a.

Subd. 6. Repealed, 1993 c 345 art 6 s 26

Subd. 6a. Prospective review and approval. (a) No health care provider subject to prospective review under this subdivision shall make a major spending commitment unless:

(1) the provider has filed an application with the commissioner to proceed with the major spending commitment and has provided all supporting documentation and evidence requested by the commissioner; and

(2) the commissioner determines, based upon this documentation and evidence, that the major spending commitment is appropriate under the criteria provided in subdivision 5a in light of the alternatives available to the provider.

(b) A provider subject to prospective review and approval shall submit an application to the commissioner before proceeding with any major spending commitment. The application must address each item listed in subdivision 4a, paragraph (a), and must also include documentation to support the response to each item. The provider may submit information, with supporting documentation, regarding why the major spending commitment should be excepted from prospective review under subdivision 7. The submission may be made either in addition to or instead of the submission of information relating to the items listed in subdivision 4a, paragraph (a).

(c) The commissioner shall determine, based upon the information submitted, whether the major spending commitment is appropriate under the criteria provided in subdivision 5a, or whether it should be excepted from prospective review under subdivision 7. In making this determination, the commissioner may also consider relevant information from other sources. At the request of the commissioner, the health technology advisory committee shall convene an expert review panel made up of persons with knowledge and expertise regarding medical equipment, specialized services, health care expenditures, and capital expenditures to review applications and make recommendations to the commissioner. The commissioner shall make a decision on the application within 60 days after an application is received.

(d) The commissioner of health has the authority to issue fines, seek injunctions, and pursue other remedies as provided by law.

Subd. 7. Exceptions. (a) The retrospective review process as described in subdivision 5a and the prospective review and approval process as described in subdivision 6a do not apply to:

(1) a major spending commitment to replace existing equipment with comparable equipment used for direct patient care, upgrades of equipment beyond the current model, or comparable model must be reported;

(2) a major spending commitment made by a research and teaching institution for purposes of conducting medical education, medical research supported or sponsored by a medical school, or by a federal or foundation grant or clinical trials;

(3) a major spending commitment to repair, remodel, or replace existing buildings or fixtures if, in the judgment of the commissioner, the project does not involve a substantial expansion of service capacity or a substantial change in the nature of health care services provided;

(4) a major spending commitment for building maintenance including heating, water, electricity, and other maintenance-related expenditures;

(5) a major spending commitment for activities, not directly related to the delivery of patient care services, including food service, laundry, housekeeping, and other service-related activities; and

(6) a major spending commitment for computer equipment or data systems not directly related to the delivery of patient care services, including computer equipment or data systems related to medical record automation.

(b) In addition to the exceptions listed in paragraph (a), the prospective review and approval process described in subdivision 6a does not apply to mergers, acquisitions, and other changes in ownership or control that, in the judgment of the commissioner, do not involve a substantial expansion of service capacity or a substantial change in the nature of health care services provided.

Subd. 8. Radiation therapy facilities. This subdivision shall apply only to those major spending commitments that are related to the purchase, construction, or leasing of a radiation therapy facility.

(a) The term "provider" shall mean:

(1) a provider as defined in section 62J.03, subdivision 8;

(2) a person or organization that, upon engaging in an activity related to a major spending commitment, will become a provider as defined in section 62J.03, subdivision 8;

(3) an organization under common control with an organization described in clause (1) or (2); or

(4) an organization that manages a person or organization described in clause (1), (2), or (3).

(b) In conducting the retrospective or prospective review, the commissioner shall consider the criteria described in subdivision 5a, paragraph (a), in determining whether the major spending commitment was appropriate. In addition, the commissioner shall consider the following criteria:

(1) the alternatives available to patients in terms of avoiding an unwarranted duplication based on whether additional capacity is needed of services, facilities, or equipment in and around the location of the major spending commitment; and

(2) the best interests of the patients, including conflicts of interest that may be present in influencing the utilization of the services, facility, or equipment relating to the major spending commitment.

(c) In addition to subdivision 6a, paragraph (c), the commissioner has the authority to pursue the following remedies:

(1) assessment of fines against providers violating subdivision 6a, paragraph (a), of up to triple the amount of the major spending commitment;

(2) securing a permanent injunction against providers violating subdivision 6a, paragraph (a), halting the purchase or construction of a facility, prohibiting the operation of a facility, or the providing of a service related to the major spending commitment; and

(3) obtaining a court order to invalidate any purchase agreement, management agreement, lease, or other contract relating to the major spending commitment or the conduct of any activity relating to the major spending commitment.

(d) If a provider fails the retrospective review of a major spending commitment that is identified under this subdivision, the prospective review and approval required under subdivision 6a shall be limited to major spending commitments that are identified under this subdivision.

(e) The provisions of this subdivision do not apply to radiation therapy facilities owned and operated or managed by a hospital licensed under chapter 144.

HIST: 1992 c 549 art 1 s 8; 1993 c 345 art 6 s 9-11; 1995 c 234 art 8 s 8-10; 1997 c 225 art 2 s 21; 1998 c 254 art 1 s 12; 2000 c 307 s 1



Section 62J.19 Repealed, 1995 c 234 art 8 s 57

62J.19 Repealed, 1995 c 234 art 8 s 57



Section 62J.21 Repealed, 1993 c 247 art 1 s 21

62J.21 Repealed, 1993 c 247 art 1 s 21



Section 62J.212 Public health goals.

62J.212 Public health goals.

The commissioner shall establish specific public health goals including, but not limited to, increased delivery of prenatal care, improved birth outcomes, and expanded childhood immunizations. The commissioner shall consider the community public health goals and the input of the statewide advisory committee on community health in establishing the statewide goals.

HIST: 1993 c 345 art 5 s 9; 1995 c 234 art 5 s 4



Section 62J.22 Participation of federal programs.

62J.22 Participation of federal programs.

The commissioner of health shall seek the full participation of federal health care programs under this chapter, including Medicare, medical assistance, veterans administration programs, and other federal programs. The commissioner of human services shall submit waiver requests and take other action necessary to obtain federal approval to allow participation of the medical assistance program. If federal approval is not given for one or more federal programs, data on the amount of health care spending that is collected under section 62J.04 shall be adjusted so that state and regional spending limits take into account the failure of the federal program to participate.

HIST: 1992 c 549 art 1 s 11; 1997 c 225 art 2 s 22



Section 62J.23 Provider conflicts of interest.

62J.23 Provider conflicts of interest.

Subdivision 1. Rules prohibiting conflicts of interest. The commissioner of health shall adopt rules restricting financial relationships or payment arrangements involving health care providers under which a person benefits financially by referring a patient to another person, recommending another person, or furnishing or recommending an item or service. The rules must be compatible with, and no less restrictive than, the federal Medicare antikickback statute, in section 1128B(b) of the Social Security Act, United States Code, title 42, section 1320a-7b(b), and regulations adopted under it. However, the commissioner's rules may be more restrictive than the federal law and regulations and may apply to additional provider groups and business and professional arrangements. When the state rules restrict an arrangement or relationship that is permissible under federal laws and regulations, including an arrangement or relationship expressly permitted under the federal safe harbor regulations, the fact that the state requirement is more restrictive than federal requirements must be clearly stated in the rule.

Subd. 2. Interim restrictions. From July 1, 1992, until rules are adopted by the commissioner under this section, the restrictions in the federal Medicare antikickback statutes in section 1128B(b) of the Social Security Act, United States Code, title 42, section 1320a-7b(b), and rules adopted under the federal statutes, apply to all persons in the state, regardless of whether the person participates in any state health care program. The commissioner shall approve a transition plan submitted to the commissioner by January 1, 1993, by a person who is in violation of this section that provides a reasonable time for the person to modify prohibited practices or divest financial interests in other persons in order to come into compliance with this section. Transition plans that identify individuals are private data. Transition plans that do not identify individuals are nonpublic data.

Subd. 3. Penalty. The commissioner may assess a fine against a person who violates this section. The amount of the fine is $1,000 or 110 percent of the estimated financial benefit that the person realized as a result of the prohibited financial arrangement or payment relationship, whichever is greater. A person who is in compliance with a transition plan approved by the commissioner under subdivision 2, or who is making a good faith effort to obtain the commissioner's approval of a transition plan, is not in violation of this section.

Subd. 4. Chapter 62N networks. (a) The legislature finds that the formation and operation of community integrated service networks will accomplish the purpose of the federal Medicare antikickback statute, which is to reduce the overutilization and overcharging that may result from inappropriate provider incentives. Accordingly, it is the public policy of the state of Minnesota to support the development of community integrated service networks. The legislature finds that the federal Medicare antikickback laws should not be interpreted to interfere with the development of community integrated service networks or to impose liability for arrangements between an integrated service network or a community integrated service network and its participating entities.

(b) An arrangement between a community integrated service network and any or all of its participating entities is not subject to liability under subdivisions 1 and 2.

HIST: 1992 c 549 art 1 s 12; 1993 c 247 art 1 s 17; 1993 c 345 art 6 s 13; 1994 c 625 art 8 s 23; 1997 c 225 art 2 s 62



Section 62J.25 Mandatory Medicare assignment.

62J.25 Mandatory Medicare assignment.

(a) Effective January 1, 1993, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 115 percent of the Medicare-approved amount for any Medicare-covered service provided.

(b) Effective January 1, 1994, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 110 percent of the Medicare-approved amount for any Medicare-covered service provided.

(c) Effective January 1, 1995, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of 105 percent of the Medicare-approved amount for any Medicare-covered service provided.

(d) Effective January 1, 1996, a health care provider shall not charge to or collect from a Medicare beneficiary who is a Minnesota resident any amount in excess of the Medicare-approved amount for any Medicare-covered service provided.

(e) This section does not apply to ambulance services as defined in section 144E.001, subdivision 3, or medical supplies and equipment. A vendor of medical supplies and equipment that does not accept assignment under the federal Medicare program with respect to a purchase or lease of Medicare-covered supplies or equipment shall notify any purchaser who is a Medicare beneficiary and Minnesota resident, prior to the purchase, or at any time upon the request of the purchaser, that the vendor charges an amount in excess of the Medicare-approved amount.

HIST: 1992 c 549 art 1 s 13; 1997 c 199 s 14; 1997 c 225 art 2 s 23; 1998 c 339 s 1



Section 62J.29 Repealed, 1993 c 345 art 6 s 26

62J.29 Repealed, 1993 c 345 art 6 s 26



Section 62J.2911 Repealed, 1997 c 237 s 22

62J.2911 Repealed, 1997 c 237 s 22



Section 62J.2912 Repealed, 1997 c 237 s 22

62J.2912 Repealed, 1997 c 237 s 22



Section 62J.2913 Repealed, 1997 c 237 s 22

62J.2913 Repealed, 1997 c 237 s 22



Section 62J.2914 Repealed, 1997 c 237 s 22

62J.2914 Repealed, 1997 c 237 s 22



Section 62J.2915 Repealed, 1997 c 237 s 22

62J.2915 Repealed, 1997 c 237 s 22



Section 62J.2916 Repealed, 1997 c 237 s 22

62J.2916 Repealed, 1997 c 237 s 22



Section 62J.2917 Repealed, 1997 c 237 s 22

62J.2917 Repealed, 1997 c 237 s 22



Section 62J.2918 Repealed, 1997 c 237 s 22

62J.2918 Repealed, 1997 c 237 s 22



Section 62J.2919 Repealed, 1997 c 237 s 22

62J.2919 Repealed, 1997 c 237 s 22



Section 62J.2920 Repealed, 1997 c 237 s 22

62J.2920 Repealed, 1997 c 237 s 22



Section 62J.2921 Repealed, 1997 c 237 s 22

62J.2921 Repealed, 1997 c 237 s 22



Section 62J.2930 Information clearinghouse.

62J.2930 Information clearinghouse.

Subdivision 1. Establishment. The commissioner of health shall establish an information clearinghouse within the department of health to facilitate the ability of consumers, employers, providers, health plan companies, and others to obtain information on health reform activities in Minnesota. The commissioner shall make available through the clearinghouse updates on federal and state health reform activities, including information developed or collected by the department of health on cost containment or other research initiatives, the development of voluntary purchasing pools, action plans submitted by health plan companies, reports or recommendations of the health technology advisory committee and other entities on technology assessments, and reports or recommendations from other formal committees applicable to health reform activities. The clearinghouse shall also refer requestors to sources of further information or assistance. The clearinghouse is subject to chapter 13.

Subd. 2. Information on health plan companies. The information clearinghouse shall provide information on all health plan companies operating in a specific geographic area to consumers and purchasers who request it.

Subd. 3. Consumer information. The information clearinghouse or another entity designated by the commissioner shall provide consumer information to health plan company enrollees to:

(1) assist enrollees in understanding their rights;

(2) explain and assist in the use of all available complaint systems, including internal complaint systems within health carriers, community integrated service networks, and the departments of health and commerce;

(3) provide information on coverage options in each region of the state;

(4) provide information on the availability of purchasing pools and enrollee subsidies; and

(5) help consumers use the health care system to obtain coverage.

The information clearinghouse or other entity designated by the commissioner for the purposes of this subdivision shall not:

(1) provide legal services to consumers;

(2) represent a consumer or enrollee; or

(3) serve as an advocate for consumers in disputes with health plan companies.

Nothing in this subdivision shall interfere with the ombudsman program established under section 256B.031, subdivision 6, or other existing ombudsman programs.

Subd. 4. Coordination. To the extent possible, the commissioner shall coordinate the activities of the clearinghouse with the activities of the Minnesota health data institute.

HIST: 1995 c 234 art 5 s 5; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 7



Section 62J.30 Repealed, 1995 c 234 art 5 s 24

62J.30 Repealed, 1995 c 234 art 5 s 24



Section 62J.301 Research and data initiatives.

62J.301 Research and data initiatives.

Subdivision 1. Definitions. For purposes of sections 62J.2930 to 62J.42, the following definitions apply:

(a) "Health outcomes data" means data used in research designed to identify and analyze the outcomes and costs of alternative interventions for a given clinical condition, in order to determine the most appropriate and cost-effective means to prevent, diagnose, treat, or manage the condition, or in order to develop and test methods for reducing inappropriate or unnecessary variations in the type and frequency of interventions.

(b) "Encounter level data" means data related to the utilization of health care services by, and the provision of health care services to individual patients, enrollees, or insureds, including claims data, abstracts of medical records, and data from patient interviews and patient surveys.

Subd. 2. Statement of purpose. The commissioner of health shall conduct data and research initiatives in order to monitor and improve the efficiency and effectiveness of health care in Minnesota.

Subd. 3. General duties. The commissioner shall:

(1) collect and maintain data which enable population-based monitoring and trending of the access, utilization, quality, and cost of health care services within Minnesota;

(2) collect and maintain data for the purpose of estimating total Minnesota health care expenditures and trends;

(3) collect and maintain data for the purposes of setting cost containment goals under section 62J.04, and measuring cost containment goal compliance;

(4) conduct applied research using existing and new data and promote applications based on existing research;

(5) develop and implement data collection procedures to ensure a high level of cooperation from health care providers and health plan companies, as defined in section 62Q.01, subdivision 4;

(6) work closely with health plan companies and health care providers to promote improvements in health care efficiency and effectiveness; and

(7) participate as a partner or sponsor of private sector initiatives that promote publicly disseminated applied research on health care delivery, outcomes, costs, quality, and management.

Subd. 4. Information to be collected. (a) The data collected may include health outcomes data, patient functional status, and health status. The data collected may include information necessary to measure and make adjustments for differences in the severity of patient condition across different health care providers, and may include data obtained directly from the patient or from patient medical records, as provided in section 62J.321, subdivision 1.

(b) The commissioner may:

(1) collect the encounter level data required for the research and data initiatives of sections 62J.301 to 62J.42, using, to the greatest extent possible, standardized forms and procedures; and

(2) process the data collected to ensure validity, consistency, accuracy, and completeness, and as appropriate, merge data collected from different sources.

(c) For purposes of estimating total health care spending and forecasting rates of growth in health care spending, the commissioner may collect from health care providers data on patient revenues and health care spending during a time period specified by the commissioner. The commissioner may also collect data on health care revenues and spending from group purchasers of health care. Health care providers and group purchasers doing business in the state shall provide the data requested by the commissioner at the times and in the form specified by the commissioner. Professional licensing boards and state agencies responsible for licensing, registering, or regulating providers and group purchasers shall cooperate fully with the commissioner in achieving compliance with the reporting requirements.

Subd. 5. Nonlimiting. Nothing in this chapter shall be construed to limit the powers granted to the commissioner of health under chapter 62D, 62N, 144, or 144A.

HIST: 1995 c 234 art 5 s 6; 1997 c 150 s 5



Section 62J.31 Repealed, 1995 c 234 art 5 s 24

62J.31 Repealed, 1995 c 234 art 5 s 24



Section 62J.311 Analysis and use of data.

62J.311 Analysis and use of data.

Subdivision 1. Data analysis. The commissioner shall analyze the data collected to:

(1) assist the state in developing and refining its health policy in the areas of access, utilization, quality, and cost;

(2) assist the state in promoting efficiency and effectiveness in the financing and delivery of health services;

(3) monitor and track accessibility, utilization, quality, and cost of health care services within the state;

(4) evaluate the impact of health care reform activities;

(5) assist the state in its public health activities; and

(6) evaluate and determine the most appropriate methods for ongoing data collection.

Subd. 2. Criteria for data and research initiatives. (a) Data and research initiatives by the commissioner, pursuant to sections 62J.301 to 62J.42, must:

(1) serve the needs of the general public, public sector health care programs, employers and other purchasers of health care, health care providers, including providers serving large numbers of people with low-income, and health plan companies as applicable;

(2) be based on scientifically sound and statistically valid methods;

(3) be statewide in scope, to the extent feasible, in order to benefit health care purchasers and providers in all parts of Minnesota and to ensure broad and representative health care data for research comparisons and applications;

(4) emphasize data that is useful, relevant, and nonredundant of existing data. The initiatives may duplicate existing private data collection activities, if necessary to ensure that the data collected will be in the public domain;

(5) be structured to minimize the administrative burden on health plan companies, health care providers, and the health care delivery system, and minimize any privacy impact on individuals; and

(6) promote continuous improvement in the efficiency and effectiveness of health care delivery.

(b) Data and research initiatives related to public sector health care programs must:

(1) assist the state's current health care financing and delivery programs to deliver and purchase health care in a manner that promotes improvements in health care efficiency and effectiveness;

(2) assist the state in its public health activities, including the analysis of disease prevalence and trends and the development of public health responses;

(3) assist the state in developing and refining its overall health policy, including policy related to health care costs, quality, and access; and

(4) provide data that allows the evaluation of state health care financing and delivery programs.

HIST: 1995 c 234 art 5 s 7



Section 62J.32 Repealed, 1995 c 234 art 5 s 24

62J.32 Repealed, 1995 c 234 art 5 s 24



Section 62J.321 Data collection and processing procedures.

62J.321 Data collection and processing procedures.

Subdivision 1. Data collection. (a) The commissioner shall collect data from health care providers, health plan companies, and individuals in the most cost-effective manner, which does not unduly burden them. The commissioner may require health care providers and health plan companies to collect and provide patient health records and claim files, and cooperate in other ways with the data collection process. The commissioner may also require health care providers and health plan companies to provide mailing lists of patients. Patient consent shall not be required for the release of data to the commissioner pursuant to sections 62J.301 to 62J.42 by any group purchaser, health plan company, health care provider; or agent, contractor, or association acting on behalf of a group purchaser or health care provider. Any group purchaser, health plan company, health care provider; or agent, contractor, or association acting on behalf of a group purchaser or health care provider, that releases data to the commissioner in good faith pursuant to sections 62J.301 to 62J.42 shall be immune from civil liability and criminal prosecution.

(b) When a group purchaser, health plan company, or health care provider submits patient identifying data, as defined in section 62J.451, to the commissioner pursuant to sections 62J.301 to 62J.42, and the data is submitted to the commissioner in electronic form, or through other electronic means including, but not limited to, the electronic data interchange system defined in section 62J.451, the group purchaser, health plan company, or health care provider shall submit the patient identifying data in encrypted form, using an encryption method specified by the commissioner. Submission of encrypted data as provided in this paragraph satisfies the requirements of section 144.335, subdivision 3b.

(c) The commissioner shall require all health care providers, group purchasers, and state agencies to use a standard patient identifier and a standard identifier for providers and health plan companies when reporting data under this chapter. The commissioner must encrypt patient identifiers to prevent identification of individual patients and to enable release of otherwise private data to researchers, providers, and group purchasers in a manner consistent with chapter 13 and sections 62J.55 and 144.335. This encryption must ensure that any data released must be in a form that makes it impossible to identify individual patients.

Subd. 2. Failure to provide data. The intentional failure to provide the data requested under this chapter is grounds for disciplinary or regulatory action against a regulated provider or group purchaser. The commissioner may assess a fine against a provider or group purchaser who refuses to provide data required by the commissioner. If a provider or group purchaser refuses to provide the data required, the commissioner may obtain a court order requiring the provider or group purchaser to produce documents and allowing the commissioner to inspect the records of the provider or group purchaser for purposes of obtaining the data required.

Subd. 3. Data collection and review. Data collection must continue for a sufficient time to permit: adequate analysis by researchers and appropriate providers, including providers who will be impacted by the data; feedback to providers; monitoring for changes in practice patterns; and the data and research criteria of section 62J.311, subdivision 2, to be fulfilled.

Subd. 4. Use of existing data. (a) The commissioner shall negotiate with private sector organizations currently collecting health care data of interest to the commissioner to obtain required data in a cost-effective manner and minimize administrative costs. The commissioner shall attempt to establish links between the health care data collected to fulfill sections 62J.301 to 62J.42 and existing private sector data and shall consider and implement methods to streamline data collection in order to reduce public and private sector administrative costs.

(b) The commissioner shall use existing public sector data, such as those existing for medical assistance and Medicare, to the greatest extent possible. The commissioner shall establish links between existing public sector data and consider and implement methods to streamline public sector data collection in order to reduce public and private sector administrative costs.

Subd. 5. Data classification. (a) Data collected to fulfill the data and research initiatives authorized by sections 62J.301 to 62J.42 that identify individual patients or providers are private data on individuals. Data not on individuals are nonpublic data. The commissioner shall establish procedures and safeguards to ensure that data released by the commissioner is in a form that does not identify specific patients, providers, employers, individual or group purchasers, or other specific individuals and organizations, except with the permission of the affected individual or organization, or as permitted elsewhere in this chapter.

(b) Raw unaggregated data collected from household and employer surveys used by the commissioner to monitor the number of uninsured individuals, reasons for lack of insurance coverage, and to evaluate the effectiveness of health care reform, are subject to the same data classifications as data collected pursuant to sections 62J.301 to 62J.42.

(c) Notwithstanding sections 13.03, subdivisions 6 to 8; 13.10, subdivisions 1 to 4; and 138.17, data received by the commissioner pursuant to sections 62J.301 to 62J.42, shall retain the classification designated under this section and shall not be disclosed other than pursuant to this section.

(d) Summary data collected to fulfill the data and research initiatives authorized by sections 62J.301 to 62J.42 may be disseminated under section 13.05, subdivision 7. For the purposes of this section, summary data includes nonpublic data not on individuals.

(e) Notwithstanding paragraph (a), the commissioner may publish nonpublic or private data collected pursuant to sections 62J.301 to 62J.42 on health care costs and spending, quality and outcomes, and utilization for health care institutions, individual health care professionals and groups of health care professionals, and group purchasers, with a description of the methodology used for analysis. The commissioner may not make public any patient identifying information except as specified in law. The commissioner shall not reveal the name of an institution, group of professionals, individual health care professional, or group purchaser until after the institution, group of professionals, individual health care professional, or group purchaser has had 21 days to review the data and comment. The commissioner shall include comments received in the release of the data.

(f) A provider or group purchaser may contest whether the data meets the criteria of section 62J.311, subdivision 2, paragraph (a), clause (2), in accordance with a contested case proceeding as set forth in sections 14.57 to 14.62, subject to appeal in accordance with sections 14.63 to 14.68. To obtain a contested case hearing, the provider or group purchaser must make a written request to the commissioner before the end of the time period for review and comment. Within ten days of the assignment of an administrative law judge, the provider or group purchaser shall make a clear showing to the administrative law judge of probable success in a hearing on the issue of whether the data are accurate and valid and were collected based on the criteria of section 62J.311, subdivision 2, paragraph (a), clause (2). If the administrative law judge determines that the provider or group purchaser has made such a showing, the data shall remain private or nonpublic during the contested case proceeding and appeal. If the administrative law judge determines that the provider or group purchaser has not made such a showing, the commissioner may publish the data immediately, with comments received in the release of the data. The contested case proceeding and subsequent appeal is not an exclusive remedy and any person may seek a remedy pursuant to section 13.08, subdivisions 1 to 4, or as otherwise authorized by law.

Subd. 5a. Prescription drug price disclosure data. Notwithstanding subdivisions 1 and 5, data collected under section 62J.381 shall be classified as public data.

Subd. 6. Rulemaking. The commissioner may adopt rules to implement sections 62J.301 to 62J.452.

Subd. 7. Federal and other grants. The commissioner may seek federal funding, and funding from private and other nonstate sources, for data and research initiatives.

Subd. 8. Contracts and grants. To carry out the duties assigned in sections 62J.301 to 62J.42, the commissioner may contract with or provide grants to private sector entities. Any contract or grant must require the private sector entity to maintain the data which it receives according to the statutory provisions applicable to the data.

HIST: 1995 c 234 art 5 s 8; 1997 c 225 art 2 s 62; 1998 c 407 art 2 s 3



Section 62J.322 Provider information pilot study.

62J.322 Provider information pilot study.

The commissioner shall develop a pilot study to collect comparative data from health care providers on opportunities and barriers to the provision of quality, cost-effective health care. The provider information pilot study shall include providers in community integrated service networks, health maintenance organizations, preferred provider organizations, indemnity insurance plans, public programs, and other health plan companies. Health plan companies and group purchasers shall provide to the commissioner providers' names, health plan assignment, and other appropriate data necessary for the commissioner to conduct the study. The provider information pilot study shall examine factors that increase and hinder access to the provision of quality, cost-effective health care. The study may examine:

(1) administrative barriers and facilitators;

(2) time spent obtaining permission for appropriate and necessary treatments;

(3) latitude to order appropriate and necessary tests, pharmaceuticals, and referrals to specialty providers;

(4) assistance available for decreasing administrative and other routine paperwork activities;

(5) continuing education opportunities provided;

(6) access to readily available information on diagnoses, diseases, outcomes, and new technologies;

(7) continuous quality improvement activities;

(8) inclusion in administrative decision making;

(9) access to social services and other services that facilitate continuity of care;

(10) economic incentives and disincentives;

(11) peer review procedures; and

(12) the prerogative to address public health needs.

In selecting additional data for collection, the commissioner shall consider the: (i) statistical validity of the data; (ii) public need for the data; (iii) estimated expense of collecting and reporting the data; and (iv) usefulness of the data to identify barriers and opportunities to improve quality care provision within health plan companies.

HIST: 1995 c 234 art 5 s 9; 1997 c 225 art 2 s 62



Section 62J.33 Repealed, 1995 c 234 art 5 s 24

62J.33 Repealed, 1995 c 234 art 5 s 24



Section 62J.34 Repealed, 1995 c 234 art 5 s 24

62J.34 Repealed, 1995 c 234 art 5 s 24



Section 62J.35 Repealed, 1995 c 234 art 5 s 24

62J.35 Repealed, 1995 c 234 art 5 s 24



Section 62J.37 Repealed, 1997 c 225 art 2 s 63

62J.37 Repealed, 1997 c 225 art 2 s 63



Section 62J.38 Cost containment data from group purchasers.

62J.38 Cost containment data from group purchasers.

(a) The commissioner shall require group purchasers to submit detailed data on total health care spending for each calendar year. Group purchasers shall submit data for the 1993 calendar year by April 1, 1994, and each April 1 thereafter shall submit data for the preceding calendar year.

(b) The commissioner shall require each group purchaser to submit data on revenue, expenses, and member months, as applicable. Revenue data must distinguish between premium revenue and revenue from other sources and must also include information on the amount of revenue in reserves and changes in reserves. Expenditure data must distinguish between costs incurred for patient care and administrative costs. Patient care and administrative costs must include only expenses incurred on behalf of health plan members and must not include the cost of providing health care services for nonmembers at facilities owned by the group purchaser or affiliate. Expenditure data must be provided separately for the following categories and for other categories required by the commissioner: physician services, dental services, other professional services, inpatient hospital services, outpatient hospital services, emergency, pharmacy services and other nondurable medical goods, mental health, and chemical dependency services, other expenditures, subscriber liability, and administrative costs. Administrative costs must include costs for marketing; advertising; overhead; salaries and benefits of central office staff who do not provide direct patient care; underwriting; lobbying; claims processing; provider contracting and credentialing; detection and prevention of payment for fraudulent or unjustified requests for reimbursement or services; clinical quality assurance and other types of medical care quality improvement efforts; concurrent or prospective utilization review as defined in section 62M.02; costs incurred to acquire a hospital, clinic, or health care facility, or the assets thereof; capital costs incurred on behalf of a hospital or clinic; lease payments; or any other costs incurred pursuant to a partnership, joint venture, integration, or affiliation agreement with a hospital, clinic, or other health care provider. Capital costs and costs incurred must be recorded according to standard accounting principles. The reports of this data must also separately identify expenses for local, state, and federal taxes, fees, and assessments. The commissioner may require each group purchaser to submit any other data, including data in unaggregated form, for the purposes of developing spending estimates, setting spending limits, and monitoring actual spending and costs. In addition to reporting administrative costs incurred to acquire a hospital, clinic, or health care facility, or the assets thereof; or any other costs incurred pursuant to a partnership, joint venture, integration, or affiliation agreement with a hospital, clinic, or other health care provider; reports submitted under this section also must include the payments made during the calendar year for these purposes. The commissioner shall make public, by group purchaser data collected under this paragraph in accordance with section 62J.321, subdivision 5. Workers' compensation insurance plans and automobile insurance plans are exempt from complying with this paragraph as it relates to the submission of administrative costs.

(c) The commissioner may collect information on:

(1) premiums, benefit levels, managed care procedures, and other features of health plan companies;

(2) prices, provider experience, and other information for services less commonly covered by insurance or for which patients commonly face significant out-of-pocket expenses; and

(3) information on health care services not provided through health plan companies, including information on prices, costs, expenditures, and utilization.

(d) All group purchasers shall provide the required data using a uniform format and uniform definitions, as prescribed by the commissioner.

HIST: 1993 c 345 art 3 s 10; 1994 c 625 art 8 s 28; 1995 c 234 art 5 s 11; 1Sp2001 c 9 art 16 s 4



Section 62J.381 Prescription drug price disclosure.

62J.381 Prescription drug price disclosure.

By April 1, 1999, and annually thereafter, hospitals licensed under chapter 144 and group purchasers required to file a full report under section 62J.38 and the rules promulgated thereunder, must submit to the commissioner of health the total amount of:

(1) aggregate purchases of or payments for prescription drugs; and

(2) aggregate cash rebates, discounts, other payments received, and any fees associated with education, data collection, research, training, or market share movement, which are received during the previous calendar year from a manufacturer as defined under section 151.44, paragraph (c), or wholesale drug distributor as defined under section 151.44, paragraph (d).

The data collected under this section shall be distributed through the information clearinghouse under section 62J.2930. The identification of individual manufacturers or wholesalers or specific drugs shall not be required under this section.

HIST: 1998 c 407 art 2 s 4



Section 62J.40 Cost containment data from state agencies and other governmental units.

62J.40 Cost containment data from state agencies and other governmental units.

(a) All state departments or agencies that administer one or more health care programs shall provide to the commissioner of health any additional data on the health care programs they administer that is requested by the commissioner of health, including data in unaggregated form, for purposes of developing estimates of spending, setting spending limits, and monitoring actual spending. The data must be provided at the times and in the form specified by the commissioner of health.

(b) For purposes of estimating total health care spending as provided in section 62J.301, subdivision 4, clause (c), all local governmental units shall provide expenditure data to the commissioner. The commissioner shall consult with representatives of the affected local government units in establishing definitions, reporting formats, and reporting time frames. As much as possible, the data shall be collected in a manner that ensures that the data collected is consistent with data collected from the private sector and minimizes the reporting burden to local government.

HIST: 1993 c 345 art 3 s 11; 1995 c 234 art 5 s 12



Section 62J.41 Data from providers.

62J.41 Data from providers.

Subdivision 1. Cost containment data to be collected from providers. The commissioner shall require health care providers to collect and provide both patient specific information and descriptive and financial aggregate data on:

(1) the total number of patients served;

(2) the total number of patients served by state of residence and Minnesota county;

(3) the site or sites where the health care provider provides services;

(4) the number of individuals employed, by type of employee, by the health care provider;

(5) the services and their costs for which no payment was received;

(6) total revenue by type of payer or by groups of payers, including but not limited to, revenue from Medicare, medical assistance, MinnesotaCare, nonprofit health service plan corporations, commercial insurers, health maintenance organizations, and individual patients;

(7) revenue from research activities;

(8) revenue from educational activities;

(9) revenue from out-of-pocket payments by patients;

(10) revenue from donations; and

(11) any other data required by the commissioner, including data in unaggregated form, for the purposes of developing spending estimates, setting spending limits, monitoring actual spending, and monitoring costs.

The commissioner may, by rule, modify the data submission categories listed above if the commissioner determines that this will reduce the reporting burden on providers without having a significant negative effect on necessary data collection efforts.

Subd. 2. Annual monitoring and estimates. The commissioner shall require health care providers to submit the required data for the period July 1, 1993 to December 31, 1993, by April 1, 1994. Health care providers shall submit data for the 1994 calendar year by April 1, 1995, and each April 1 thereafter shall submit data for the preceding calendar year. The commissioner of revenue may collect health care service revenue data from health care providers, if the commissioner of revenue and the commissioner agree that this is the most efficient method of collecting the data. The commissioners of health and revenue shall have the authority to share data collected pursuant to this section.

Subd. 3. Repealed, 1995 c 234 art 5 s 24

Subd. 4. Repealed, 1995 c 234 art 5 s 24

HIST: 1993 c 345 art 3 s 12; 1994 c 625 art 8 s 29; 1995 c 234 art 5 s 13,14; 1997 c 225 art 2 s 62



Section 62J.42 Quality, utilization, and outcome data.

62J.42 Quality, utilization, and outcome data.

The commissioner shall also require group purchasers and health care providers to maintain and periodically report information on quality of care, utilization, and outcomes. The information must be provided at the times and in the form specified by the commissioner.

HIST: 1993 c 345 art 3 s 13



Section 62J.44 Repealed, 1995 c 234 art 5 s 24

62J.44 Repealed, 1995 c 234 art 5 s 24



Section 62J.45 Repealed, 1995 c 234 art 5 s 24

62J.45 Repealed, 1995 c 234 art 5 s 24



Section 62J.451 Minnesota health data institute.

62J.451 Minnesota health data institute.

Subdivision 1. Statement of purpose. It is the intention of the legislature to create a partnership between the public and the private sectors for the coordination of efforts related to the collection, analysis, and dissemination of cost, access, quality, utilization, and other performance data, to the extent administratively efficient and effective.

The Minnesota health data institute shall be a partnership between the commissioner of health and a board of directors representing group purchasers, health care providers, and consumers.

Subd. 2. Definitions. For purposes of this section and section 62J.452, the following definitions apply.

(a) "Analysis" means the identification of selected data elements, a description of the methodology used to select or analyze those data elements, and any other commentary, conclusions, or other descriptive material that the health data institute determines is appropriately included, all of which is undertaken by the health data institute for one or more of the purposes or objectives set forth in subdivisions 1 and 3, or by other authorized researchers pursuant to section 62J.452, subdivision 6.

(b) "Board" means the board of directors of the health data institute.

(c) "Contractor" means an agent, association, or other individual or entity that has entered into an agreement with an industry participant, as defined in section 62J.452, subdivision 2, paragraph (i), to act on behalf of that industry participant for purposes of fulfilling the data collection and reporting activities established under this chapter.

(d) "Database" means a compilation of selected data elements by the health data institute for the purpose of conducting an analysis or facilitating an analysis by another party.

(e) "Electronic data interchange system" or "EDI system" means the electronic data system developed, implemented, maintained, or operated by the health data institute, as permitted by subdivisions 3, clause (2), and 5, according to standards adopted by the health data institute.

(f) "Encounter level data" means data related to the utilization of health care services by, and the provision of health care services to, individual patients, enrollees, or insureds, including claims data, abstracts of medical records, and data from patient interviews and patient surveys.

(g) "Group purchaser" has the definition provided in section 62J.03, subdivision 6.

(h) "Health data institute" means the public-private partnership between the commissioner of health and the board of directors established under this section.

(i) "Health plan company" has the definition provided in section 62Q.01, subdivision 4.

(j) "Industry participant" means any group purchaser, employers with employee health benefit plans, regardless of the manner in which benefits are provided or paid for under the plan, provider, or state agency or political subdivision, with the exception of professional licensing boards or law enforcement agencies.

(k) "Industry participant identifying data" means any data that identifies a specific industry participant directly, or which identifies characteristics which reasonably could uniquely identify such specific industry participant circumstantially. For purposes of this definition, an industry participant is not "directly identified" by the use of a unique identification number, provided that the number is coded or encrypted through a reliable system that can reasonably assure that such numbers cannot be traced back by an unauthorized person to determine the identity of an industry participant with a particular number.

(l) "Patient" is an individual as defined in section 13.02, subdivision 8, except that "patient" does not include any industry participant acting as an industry participant rather than as a consumer of health care services or coverage.

(m) "Patient identifying data" means data that identifies a patient directly, or which identifies characteristics which reasonably could uniquely identify such specific patients circumstantially. For purposes of this definition, a patient is not "directly identified" by the use of a unique identification number, provided that the number is coded or encrypted through a reliable system that can reasonably assure that such numbers cannot be traced back by an unauthorized person to determine the identity of a patient with a particular number.

(n) "Performance" means the degree to which a health plan company, provider organization, or other entity delivers quality, cost-effective services compared to other similar entities, or to a given level of care set as a goal to be attained.

(o) "Provider" or "health care provider" has the meaning given in section 62J.03, subdivision 8.

(p) "Roster data" with regard to the enrollee of a health plan company or group purchaser means an enrollee's name, address, telephone number, date of birth, gender, and enrollment status under a group purchaser's health plan. "Roster data" with regard to a patient of a provider means the patient's name, address, telephone number, date of birth, gender, and date or dates treated, including, if applicable, the date of admission and the date of discharge.

Subd. 3. Objectives of the health data institute. (a) The health data institute shall:

(1) develop a data collection plan that provides coordination for public and private sector data collection efforts related to the performance measurement and improvement of the health care delivery system;

(2) establish an electronic data interchange system that may be used by the public and private sectors to exchange health care data in a cost-efficient manner;

(3) develop a mechanism to collect, analyze, and disseminate information for comparing the cost and quality of health care delivery system components, including health plan companies and provider organizations;

(4) develop policies and procedures to protect the privacy of individual-identifiable data, and to assure appropriate access to and disclosure of information specific to individual health plan companies and provider organizations collected pursuant to this section; and

(5) use and build upon existing data sources and performance measurement efforts, and improve upon these existing data sources and measurement efforts through the integration of data systems and the standardization of concepts, to the greatest extent possible.

(b) In carrying out its responsibilities, the health data institute may contract with private sector organizations currently collecting data on specific health-related areas of interest to the health data institute, in order to achieve maximum efficiency and cost-effectiveness. The health data institute may establish links between the data collected and maintained by the health data institute and private sector data through the health data institute's electronic data interchange system, and may implement methods to streamline data collection in order to reduce public and private sector administrative costs. The health data institute may use or establish links with public sector data, such as that existing for medical assistance and Medicare, to the extent permitted by state and federal law. The health data institute may also recommend methods to streamline public sector data collection in order to reduce public and private sector administrative costs.

(c) Any contract with a private sector entity must require the private sector entity to maintain the data collected according to the applicable data privacy provisions, as provided in section 62J.452.

Subd. 4. Data collection plan. (a) The health data institute shall develop a plan that:

(1) identifies the health care data needs of consumers, group purchasers, providers, and the state regarding the performance of health care delivery system components including health plan companies and provider organizations;

(2) specifies data collection objectives, strategies, priorities, cost estimates, administrative and operational guidelines, and implementation timelines for the health data institute; and

(3) identifies the data needed for the health data institute to carry out the duties assigned in this section. The plan must take into consideration existing data sources and data sources that can easily be made uniform for links to other datasets.

(b) This plan shall be updated on an annual basis.

Subd. 5. Health care electronic data interchange system. The health data institute shall establish an electronic data interchange system that electronically transmits, collects, archives, and provides users of data with the data necessary for their specific interests, in order to promote a high quality, cost-effective, consumer-responsive health care system. This public-private information system shall be developed to make health care claims processing and financial settlement transactions more efficient and to provide an efficient, unobtrusive method for meeting the shared electronic data interchange needs of consumers, group purchasers, providers, and the state.

Subd. 6. Performance measurement information. (a) The health data institute shall develop and implement a performance measurement plan to analyze and disseminate health care data to address the needs of consumers, group purchasers, providers, and the state for performance measurement at various levels of the health care system in the state. The plan shall include a mechanism to:

(1) provide comparative information to consumers, purchasers, and policymakers for use in performance assessment of health care system components, including health plan companies and provider organizations;

(2) complement and enhance, but not replace, existing internal performance improvement efforts of health care providers and plans; and

(3) reduce unnecessary administrative costs in the health care system by eliminating duplication in the collection of data for both evaluation and improvement efforts.

(b) Performance measurement at the provider organization level may be conducted on a condition-specific basis. Criteria for selecting conditions for measurement may include:

(1) relevance to consumers and purchasers;

(2) prevalence of conditions;

(3) costs related to diagnosis and treatment;

(4) demonstrated efficacy of treatments;

(5) evidence of variability in management;

(6) existence of risk adjustment methodologies to control for patient and other risk factors contributing to variation in cost and quality;

(7) existence of practice guidelines related to the condition; and

(8) relevance of the condition to public health goals.

(c) Performance measurement on a condition-specific basis may consider multiple dimensions of performance, including, but not limited to:

(1) accessibility;

(2) appropriateness;

(3) effectiveness, including clinical outcomes, patient satisfaction, and functional status; and

(4) efficiency.

(d) Collection of data for condition-specific performance measurement may be conducted at the patient level. Encounter-level data collected for this purpose may include unique identifiers for patients, providers, payers, and employers in order to link episodes of care across care settings and over time. The health data institute must encrypt patient identifiers to prevent identification of individual patients and to enable release of otherwise private data to researchers, providers, and group purchasers in a manner consistent with chapter 13 and sections 62J.452 and 144.335.

Subd. 6a. Health plan company performance measurement. As part of the performance measurement plan specified in subdivision 6, the health data institute shall develop a mechanism to assess the performance of health plan companies, and to disseminate this information through reports and other means to consumers, purchasers, policymakers, and other interested parties, consistent with the data policies specified in section 62J.452.

Subd. 6b. Consumer surveys. (a) The health data institute shall develop and implement a mechanism for collecting comparative data on consumer perceptions of the health care system, including consumer satisfaction, through adoption of a standard consumer survey. This survey shall include enrollees in community integrated service networks, health maintenance organizations, preferred provider organizations, indemnity insurance plans, public programs, and other health plan companies. The health data institute shall determine a mechanism for the inclusion of the uninsured. This consumer survey may be conducted every two years. A focused survey may be conducted on the off years. Health plan companies and group purchasers shall provide to the health data institute roster data as defined in subdivision 2, including the names, addresses, and telephone numbers of enrollees and former enrollees and other data necessary for the completion of this survey. This roster data provided by the health plan companies and group purchasers is classified as provided under section 62J.452. The health data institute may analyze and prepare findings from the raw, unaggregated data, and the findings from this survey may be included in the health plan company performance reports specified in subdivision 6a, and in other reports developed and disseminated by the health data institute and the commissioner. The raw, unaggregated data is classified as provided under section 62J.452, and may be made available by the health data institute to the extent permitted under section 62J.452. The health data institute shall provide raw, unaggregated data to the commissioner. The survey may include information on the following subjects:

(1) enrollees' overall satisfaction with their health care plan;

(2) consumers' perception of access to emergency, urgent, routine, and preventive care, including locations, hours, waiting times, and access to care when needed;

(3) premiums and costs;

(4) technical competence of providers;

(5) communication, courtesy, respect, reassurance, and support;

(6) choice and continuity of providers;

(7) continuity of care;

(8) outcomes of care;

(9) services offered by the plan, including range of services, coverage for preventive and routine services, and coverage for illness and hospitalization;

(10) availability of information; and

(11) paperwork.

(b) The health data institute shall appoint a consumer advisory group which shall consist of 13 individuals, representing enrollees from public and private health plan companies and programs and two uninsured consumers, to advise the health data institute on issues of concern to consumers. The advisory group must have at least one member from each regional coordinating board region of the state. The advisory group expires June 30, 1996.

Subd. 6c. Provider organization performance measurement. (a) As part of the performance measurement plan specified in subdivision 6, the health data institute shall develop a mechanism to assess the performance of hospitals and other provider organizations, and to disseminate this information to consumers, purchasers, policymakers, and other interested parties, consistent with the data policies specified in section 62J.452. Data to be collected may include structural characteristics including staff-mix and nurse-patient ratios. In selecting additional data for collection, the health data institute may consider:

(1) feasibility and statistical validity of the indicator;

(2) purchaser and public demand for the indicator;

(3) estimated expense of collecting and reporting the indicator; and

(4) usefulness of the indicator for internal improvement purposes.

(b) The health data institute may conduct consumer surveys that focus on health care provider organizations. Health care provider organizations may provide roster data, as defined in subdivision 2, including names, addresses, and telephone numbers of their patients, to the health data institute for purposes of conducting the surveys. Roster data provided by health care provider organizations under this paragraph are private data on individuals as defined in section 13.02, subdivision 12. Providing data under this paragraph does not constitute a release of health records for purposes of section 144.335, subdivision 3a.

Subd. 7. Dissemination of reports; other information. (a) The health data institute shall establish a mechanism for the dissemination of reports and other information to consumers, group purchasers, health plan companies, providers, and the state. When applicable, the health data institute shall coordinate its dissemination of information responsibilities with those of the commissioner, to the extent administratively efficient and effective.

(b) The health data institute may require those requesting data from its databases to contribute toward the cost of data collection through the payments of fees.

(c) The health data institute shall not allow a group purchaser or health care provider to access data under section 62J.452, subdivision 6 or 7, unless the group purchaser or health care provider cooperates with the data collection efforts of the health data institute by submitting or making available through the EDI system or other means all data requested by the health data institute. The health data institute shall prohibit group purchasers and health care providers from transferring, providing, or sharing data obtained from the health data institute under section 62J.452, subdivision 6 or 7, with a group purchaser or health care provider that does not cooperate with the data collection efforts of the health data institute.

Subd. 8. Annual report. (a) The health data institute shall submit to the chairs of the senate joint crime prevention and judiciary subcommittee on privacy, the house of representatives judiciary committee, the legislative commission on health care access, the commissioner, and the governor a report on the activities of the health data institute by February 1 of each year beginning February 1, 1996. The report shall include:

(1) a description of the data initiatives undertaken by the health data institute, including a statement of the purpose and a summary of the results of the initiative;

(2) a description of the steps taken by the health data institute to comply with the confidentiality requirements of this section and other applicable laws, and of the health data institute's internal policies and operating procedures relating to data privacy and confidentiality; and

(3) a description of the actions taken by the health data institute to ensure that the EDI system being established pursuant to section 62J.451, subdivision 3, clause (2), and subdivision 5, protects the confidentiality requirements of this section and other applicable laws.

(b) If the health data institute amends or adopts an internal policy or operating procedure relating to data privacy and confidentiality, it shall submit copies of such policy or procedure within 30 days of its adoption to the public officials identified in this subdivision.

Subd. 9. Board of directors. (a) The health data institute is governed by a 21-member board of directors consisting of the following 20 voting members:

(1) two representatives of hospitals appointed by the Minnesota Hospital and Health Care Partnership, to reflect a mix of urban and rural institutions;

(2) four representatives of health carriers, two appointed by the Minnesota council of health maintenance organizations, one appointed by Blue Cross and Blue Shield of Minnesota, and one appointed by the Insurance Federation of Minnesota;

(3) two consumer members, one appointed by the commissioner, and one appointed by the AFL-CIO as a labor union representative;

(4) five group purchaser representatives appointed by the Minnesota consortium of health care purchasers to reflect a mix of urban and rural, large and small, and self-insured purchasers;

(5) two physicians appointed by the Minnesota Medical Association, to reflect a mix of urban and rural practitioners;

(6) one representative of teaching and research institutions, appointed jointly by the Mayo Foundation and the Minnesota Association of Public Teaching Hospitals;

(7) one nursing representative appointed by the Minnesota Nurses Association; and

(8) three representatives of state agencies, one member representing the department of employee relations, one member representing the department of human services, and one member representing the department of health.

(b) In addition, the board consists of one nonvoting member, the commissioner of administration.

Subd. 10. Terms; compensation; removal; and vacancies. The board is governed by section 15.0575.

Subd. 11. Statutory governance. The health data institute is subject to chapters 13 and 13D but is not otherwise subject to laws governing state agencies except as specifically provided in this chapter.

Subd. 12. Staff. The board may hire an executive director. The executive director and other health data institute staff are not state employees but are covered by section 3.736. The attorney general shall provide legal services to the board.

Subd. 13. Federal and other grants. The health data institute may seek federal funding and funding from private and other nonstate sources for the initiative required by the board.

Subd. 14. Contracts. To carry out the duties assigned in this section, the health data institute may contract with private sector entities. Any contract must require the private sector entity to maintain the data which it receives according to the statutory provisions applicable to the data and any other applicable provision specified in section 62J.452.

Subd. 15. Nonlimiting. Nothing in this section shall be construed to limit the powers granted to the commissioner of health in chapter 62D, 62N, 144, or 144A.

Subd. 16. Clarification of intent. This section is intended to provide the health data institute with primary responsibility for establishing a data collection plan, establishing an electronic data interchange system, measuring performance at the provider organization and health plan company levels, collecting condition-specific data, developing and administering consumer surveys, and performing other duties specifically assigned in this section. The commissioner of health may perform these duties only if the commissioner determines that these duties will not be performed by the health data institute.

HIST: 1995 c 234 art 5 s 15; 1996 c 440 art 1 s 19-21; 1997 c 225 art 2 s 29,62; 1997 c 228 s 1; 1998 c 270 s 2; 1999 c 250 art 1 s 114; 1Sp2001 c 9 art 1 s 2



Section 62J.452 Protection of privacy and confidentiality of health care data.

62J.452 Protection of privacy and confidentiality of health care data.

Subdivision 1. Statement of purpose. The health data institute shall adopt data collection, analysis, and dissemination policies that reflect the importance of protecting the right of privacy of patients in their health care data in connection with each data initiative that the health data institute intends to undertake.

Subd. 2. Data classifications. (a) Data collected, obtained, received, or created by the health data institute shall be private or nonpublic, as applicable, unless given a different classification in this subdivision. Data classified as private or nonpublic under this subdivision may be released or disclosed only as permitted under this subdivision and under the other subdivisions referenced in this subdivision. For purposes of this section, data that identify individual patients or industry participants are private data on individuals or nonpublic data, as appropriate. Data not on individuals are nonpublic data. Notwithstanding sections 13.03, subdivisions 6 to 8; 13.10, subdivisions 1 to 4; and 138.17, data received by the health data institute shall retain the classification designated under this chapter and shall not be disclosed other than pursuant to this chapter. Nothing in this subdivision prevents patients from gaining access to their health record information pursuant to section 144.335.

(b) When industry participants, as defined in section 62J.451, are required by statute to provide, either directly or through a contractor, as defined in section 62J.451, subdivision 2, paragraph (c), patient identifying data to the commissioner pursuant to this chapter or to the health data institute pursuant to section 62J.451, the industry participant or its contractor shall be able to provide the data with or without patient consent, and may not be held liable for doing so.

(c) When an industry participant submits patient identifying data to the health data institute, and the data is submitted to the health data institute in electronic form, or through other electronic means including, but not limited to, the electronic data interchange system defined in section 62J.451, the industry participant shall submit the patient identifying data in encrypted form, using an encryption method supplied or specified by the health data institute. Submission of encrypted data as provided in this paragraph satisfies the requirements of section 144.335, subdivision 3b.

(d) Patient identifying data may be disclosed only as permitted under subdivision 3.

(e) Industry participant identifying data which is not patient identifying data may be disclosed only by being made public in an analysis as permitted under subdivisions 4 and 5 or through access to an approved researcher, industry participant, or contractor as permitted under subdivision 6 or 7.

(f) Data that is not patient identifying data and not industry participant identifying data is public data.

(g) Data that describes the finances, governance, internal operations, policies, or operating procedures of the health data institute, and that does not identify patients or industry participants or identifies them only in connection with their involvement with the health data institute, is public data.

Subd. 3. Patient identifying data. (a) The health data institute must not make public any analysis that contains patient identifying data.

(b) The health data institute may disclose patient identifying data only as follows:

(1) to research organizations that meet the requirements set forth in subdivision 6, paragraph (a), but only to the extent that such disclosure is also permitted by section 144.335, subdivision 3a, paragraph (a); or

(2) to a contractor of, or vendor of services to the health data institute for the purposes of conducting a survey or analysis, provided that such contractor or vendor agrees to comply with all data privacy requirements applicable to the health data institute, and to destroy or return to the health data institute all copies of patient identifying data in the possession of such contractor or vendor upon completion of the contract.

Subd. 4. Analysis to be made public by the health data institute. (a) Notwithstanding the classification under subdivision 2 or other provision of state law of data included or used in an analysis, the health data institute may make public data in an analysis pursuant to this subdivision and subdivision 5. Such analysis may include industry participant identifying data but must not include patient identifying data. In making its determination as to whether to make an analysis or the data used in the analysis public, the health data institute shall consider and determine, in accordance with policies and criteria developed by the health data institute, that the data and analysis are sufficiently accurate, complete, reliable, valid, and as appropriate, case-mixed and severity adjusted, and statistically and clinically significant.

(b) Prior to making an analysis public, the health data institute must provide to any industry participant identified in the analysis an opportunity to use the fair hearing procedure established under subdivision 5.

(c) Accompanying an analysis made public by the health data institute, the health data institute shall also make public descriptions of the database used in the analysis, the methods of adjusting for case mix and severity, and assuring accuracy, completeness, reliability, and statistical and clinical significance, as appropriate, and appropriate uses of the analysis and related analytical data, including precautionary statements regarding the limitations of the analysis and related analytical data.

Subd. 5. Fair hearing procedure prior to making an analysis public. (a) The health data institute may not make public an analysis that identifies an industry participant unless the health data institute first complies with this subdivision. A draft of the portion of the analysis that identifies an industry participant must be furnished upon an industry participant's request to that industry participant prior to making that portion of the analysis public. Such draft analysis is private or nonpublic, as applicable. The industry participants so identified have the right to a hearing, at which the industry participants or their contractors, as defined in section 62J.451, subdivision 2, paragraph (c), may object to or seek modification of the analysis. The cost of the hearing shall be borne by the industry participant requesting the hearing.

(b) The health data institute shall establish the hearing procedure in writing. The hearing procedure shall include the following:

(1) the provision of reasonable notice of the health data institute's intention to make such analysis public;

(2) an opportunity for the identified industry participants to submit written statements to the health data institute board of directors or its designate, to be represented by a contractor, as defined in section 62J.451, subdivision 2, paragraph (c), or other individual or entity acting on behalf of and chosen by the industry participant for this purpose, and to append a statement to such analysis to be included with it when and if the analysis is made public; and

(3) access by the identified industry participants to industry participant identifying data, but only as permitted by subdivision 6 or 7.

(c) The health data institute shall make the hearing procedure available in advance to industry participants which are identified in an analysis. The written hearing procedure is public data. The following data related to a hearing is public:

(1) the parties involved;

(2) the dates of the hearing; and

(3) a general description of the issue and the results of the hearing.

All other data relating to the hearing is private or nonpublic.

Subd. 6. Access by approved researchers to data that identifies industry participants but does not identify patients. (a) The health data institute shall provide access to industry participant identifying data, but not patient identifying data, once those data are in analyzable form, upon request to research organizations or individuals that:

(1) have as explicit goals research purposes that promote individual or public health and the release of research results to the public as determined by the health data institute according to standards it adopts for evaluating such goals;

(2) enforce strict and explicit policies which protect the confidentiality and integrity of data as determined by the health data institute according to standards it adopts for evaluating such policies;

(3) agree not to make public, redisclose, or transfer the data to any other individual or organization, except as permitted under paragraph (b);

(4) demonstrate a research purpose for the data that can be accomplished only if the data are provided in a form that identifies specific industry participants as determined by the health data institute according to standards it adopts for evaluating such research purposes; and

(5) agree to disclose analysis in a public forum or publication only pursuant to subdivisions 4 and 5 and other applicable statutes and the health data institute's operating rules governing the making of an analysis public by the health data institute.

(b) Contractors of entities that have access under paragraph (a) may also have access to industry participant identifying data, provided that the contract requires the contractor to comply with the confidentiality requirements set forth in this section and under any other statute applicable to the entity.

Subd. 7. Access by industry participants to data that identifies industry participants but does not identify patients. (a) The health data institute may provide, to an industry participant, data that identifies that industry participant or other industry participants, to the extent permitted under this subdivision. An employer or an employer purchasing group may receive data relating to care provided to patients for which that employer acts as the payer. A health plan company may receive data relating to care provided to enrollees of that health plan company. A provider may receive data relating to care provided to patients of that provider.

(b) An industry participant may receive data that identifies that industry participant or other industry participants and that relates to care purchased or provided by industry participants other than the industry participant seeking the data. These data must be provided by the health data institute only with appropriate authorization from all industry participants identified.

(c) The health data institute must not provide access to any data under this subdivision that is patient identifying data as defined in section 62J.451, subdivision 2, paragraph (m), even if providing that data would otherwise be allowed under this subdivision.

(d) To receive data under this subdivision, an industry participant must cooperate with the health data institute as provided under section 62J.451, subdivision 7, paragraph (c).

(e) Contractors of entities that have access under paragraph (b) may have access to industry participant identifying data, provided that the contract requires the contractor to comply with the confidentiality requirements set forth in this section and under any other statute applicable to the entity.

Subd. 8. Status of data on the electronic data interchange system. (a) Data created or generated by or in the custody of an industry participant, and transferred electronically by that industry participant to another industry participant using the EDI system developed, implemented, maintained, or operated by the health data institute, as permitted by section 62J.451, subdivision 3, clause (2), and subdivision 5, is not subject to this section or to chapter 13 except as provided below.

(b) Data created or generated by or in the custody of an industry participant is subject to the privacy protections applicable to the data, including, but not limited to, chapter 13 with respect to state agencies and political subdivisions, the Minnesota Insurance Fair Information Reporting Act with respect to industry participants subject to it, and section 144.335, with respect to providers and other industry participants subject to such section.

Subd. 9. Authorization of state agencies and political subdivisions to provide data. (a) Notwithstanding any limitation in chapter 13 or section 62J.321, subdivision 5, regarding the disclosure of not public data, all state agencies and political subdivisions, including, but not limited to, municipalities, counties, and hospital districts may provide not public data relating to health care costs, quality, or outcomes to the health data institute for the purposes set forth in section 62J.451.

(b) Data provided by the commissioner pursuant to paragraph (a) may not include patient identifying data as defined in section 62J.451, subdivision 2, paragraph (m). For data provided by the commissioner of health pursuant to paragraph (a), the health data institute and anyone receiving the data from the health data institute, is prohibited from unencrypting or attempting to link the data with other patient identifying data sources.

(c) Any data provided to the health data institute pursuant to paragraph (a) shall retain the same classification that it had with the state agency or political subdivision that provided it. The authorization in this subdivision is subject to any federal law restricting or prohibiting such disclosure of the data described above.

(d) Notwithstanding any limitation in chapter 13 or this section and section 62J.451 regarding the disclosure of nonpublic and private data, the health data institute may provide nonpublic and private data to any state agency that is a member of the board of the health data institute. Any such data provided to a state agency shall retain nonpublic or private classification, as applicable.

Subd. 10. Civil remedies. Violation of any of the confidentiality requirements set forth in subdivision 3; 4, paragraph (a); 6; or 7, by the health data institute, its board members, employees and contractors, any industry participant, or by any other person shall be subject to section 13.08, including, but not limited to, the immunities set forth in section 13.08, subdivisions 5 and 6. The health data institute shall not be liable for exercising its discretion in a manner that is not an abuse of discretion with respect to matters under its discretion by this section or section 62J.451. The health data institute shall not be liable for the actions of persons not under the direction and control of the health data institute, where it has performed its responsibilities to protect data privacy by complying with the requirements of this section and other applicable laws with regard to the disclosure of data. The remedies set forth in this section do not preclude any person from pursuing any other remedies authorized by law.

Subd. 11. Penalties. (a) Any person who willfully violates the confidentiality requirements set forth in subdivision 3; 4, paragraph (a); 6; or 7, shall be guilty of a misdemeanor.

(b) Any person who willfully violates the confidentiality requirements of subdivision 3, 4, 6, 7, 8, or 9, by willfully disclosing patient or industry participant identifying data for compensation or remuneration of any kind or for the purpose of damaging the reputation of any patient or industry participant or any other malicious purpose, shall be guilty of a gross misdemeanor.

Subd. 12. Discoverability of health data institute data. (a) Data created, collected, received, maintained, or disseminated by the health data institute shall not be subject to discovery or introduction into evidence in any civil or criminal action. Data created, collected, received, maintained, or disseminated by the health data institute that is otherwise available from original sources is subject to discovery from those sources and may be introduced into evidence in civil or criminal actions in accordance with and subject to applicable laws and rules of evidence and civil or criminal procedure, as applicable.

(b) Information related to submission of data to the health data institute by industry participants or contractors of industry participants is not discoverable from the health data institute, the industry participants, the contractors, or any other person or entity, in any civil or criminal action. Discovery requests prohibited under this paragraph include, but are not limited to, document requests or interrogatories that ask for "all data provided to the Minnesota health data institute."

HIST: 1995 c 234 art 5 s 16



Section 62J.46 Monitoring and reports.

62J.46 Monitoring and reports.

Subdivision 1. Long-term care costs. The commissioner shall use existing state data resources to monitor trends in public and private spending on long-term care costs and spending in Minnesota. The commissioner shall recommend to the legislature any additional data collection activities needed to monitor these trends. State agencies collecting information on long-term care spending and costs shall coordinate with the interagency long-term care planning committee and the commissioner to facilitate the monitoring of long-term care expenditures in the state.

Subd. 2. Cost shifting. The commissioner shall monitor the extent to which reimbursement rates for government health care programs lead to the shifting of costs to private payers. By January 1, 1995, the commissioner shall report any evidence of cost shifting to the legislature and make recommendations on adjustments to the cost containment plan that should be made due to cost shifting.

HIST: 1993 c 345 art 3 s 16; 2001 c 161 s 13



Section 62J.47 Repealed, 1999 c 86 art 1 s 83

62J.47 Repealed, 1999 c 86 art 1 s 83



Section 62J.48 Criteria for reimbursement.

62J.48 Criteria for reimbursement.

All ambulance services licensed under section 144E.10 are eligible for reimbursement under health plan companies. The commissioner shall require health plan companies to adopt the following reimbursement policies.

(1) All scheduled or prearranged air and ground ambulance transports must be reimbursed if requested by an attending physician or nurse, and, if the person is an enrollee in a health plan company, if approved by a designated representative of a health plan company who is immediately available on a 24-hour basis. The designated representative must be a registered nurse or a physician assistant with at least three years of critical care or trauma experience, or a licensed physician.

(2) Reimbursement must be provided for all emergency ambulance calls in which a patient is transported or medical treatment rendered.

(3) Special transportation services must not be billed or reimbursed if the patient needs medical attention immediately before transportation.

HIST: 1994 c 625 art 4 s 1; 1995 c 234 art 8 s 11; 1997 c 199 s 14



Section 62J.49 Ambulance services financial data.

62J.49 Ambulance services financial data.

Subdivision 1. Establishment. The emergency medical services regulatory board established under chapter 144 shall establish a financial data collection system for all ambulance services licensed in this state. To establish the financial database, the emergency medical services regulatory board may contract with an entity that has experience in ambulance service financial data collection.

Subd. 2. Data classification. All financial data collected by the emergency medical services regulatory board shall be classified as nonpublic data under section 13.02, subdivision 9.

HIST: 1997 c 203 art 2 s 1



Section 62J.50 Citation and purpose.

62J.50 Citation and purpose.

Subdivision 1. Citation. Sections 62J.50 to 62J.61 may be cited as the Minnesota Health Care Administrative Simplification Act of 1994.

Subd. 2. Purpose. The legislature finds that significant savings throughout the health care industry can be accomplished by implementing a set of administrative standards and simplified procedures and by setting forward a plan toward the use of electronic methods of data interchange. The legislature finds that initial steps have been taken at the national level by the federal Health Care Financing Administration in its implementation of nationally accepted electronic transaction sets for its Medicare program. The legislature further recognizes the work done by the workgroup for electronic data interchange and the American National Standards Institute and its accredited standards committee X12, at the national level, and the Minnesota administrative uniformity committee, a statewide, voluntary, public-private group representing payers, hospitals, state programs, physicians, and other health care providers in their work toward administrative simplification in the health care industry.

HIST: 1994 c 625 art 9 s 1



Section 62J.51 Definitions.

62J.51 Definitions.

Subdivision 1. Scope. For purposes of sections 62J.50 to 62J.61, the following definitions apply.

Subd. 2. ANSI. "ANSI" means the American National Standards Institute.

Subd. 3. ASC X12. "ASC X12" means the American National Standards Institute committee X12.

Subd. 3a. Card issuer. "Card issuer" means the group purchaser who is responsible for printing and distributing identification cards to members or insureds.

Subd. 4. Category I industry participants. "Category I industry participants" means the following: group purchasers, providers, and other health care organizations doing business in Minnesota including public and private payers; hospitals; claims clearinghouses; third-party administrators; billing service bureaus; value added networks; self-insured plans and employers with more than 100 employees; clinic laboratories; durable medical equipment suppliers with a volume of at least 50,000 claims or encounters per year; and group practices with 20 or more physicians.

Subd. 5. Category II industry participants. "Category II industry participants" means all group purchasers and providers doing business in Minnesota not classified as category I industry participants.

Subd. 6. Claim payment/advice transaction set (ANSI ASC X12 835). "Claim payment/advice transaction set (ANSI ASC X12 835)" means the electronic transaction format developed and approved for implementation in October 1991, and used for electronic remittance advice and electronic funds transfer.

Subd. 6a. Claim status transaction set (ANSI ASC X12 276/277). "Claim status transaction set (ANSI ASC X12 276/277)" means the transaction format developed and approved for implementation in December 1993 and used by providers to request and receive information on the status of a health care claim or encounter that has been submitted to a group purchaser.

Subd. 6b. Claim submission address. "Claim submission address" means the address to which the group purchaser requires health care providers, members, or insureds to send health care claims for processing.

Subd. 6c. Claim submission number. "Claim submission number" means the unique identification number to identify group purchasers as described in section 62J.54, with its suffix identifying the claim submission address.

Subd. 7. Claim submission transaction set (ANSI ASC X12 837). "Claim submission transaction set (ANSI ASC X12 837)" means the electronic transaction format developed and approved for implementation in October 1992, and used to submit all health care claims information.

Subd. 8. EDI. "EDI" or "electronic data interchange" means the computer application to computer application exchange of information using nationally accepted standard formats.

Subd. 9. Eligibility transaction set (ANSI ASC X12 270/271). "Eligibility transaction set (ANSI ASC X12 270/271)" means the transaction format developed and approved for implementation in February 1993, and used by providers to request and receive coverage information on the member or insured.

Subd. 10. Enrollment transaction set (ANSI ASC X12 834). "Enrollment transaction set (ANSI ASC X12 834)" means the electronic transaction format developed and approved for implementation in February 1992, and used to transmit enrollment and benefit information from the employer to the payer for the purpose of enrolling in a benefit plan.

Subd. 11. Group purchaser. "Group purchaser" has the meaning given in section 62J.03, subdivision 6.

Subd. 12. ISO. "ISO" means the International Standardization Organization.

Subd. 13. NCPDP. "NCPDP" means the National Council for Prescription Drug Programs, Inc.

Subd. 14. NCPDP telecommunication standard format 3.2. "NCPDP telecommunication standard format 3.2" means the recommended transaction sets for claims transactions adopted by the membership of NCPDP in 1992.

Subd. 15. NCPDP tape billing and payment format 2.0. "NCPDP tape billing and payment format 2.0" means the recommended transaction standards for batch processing claims adopted by the membership of the NCPDP in 1993.

Subd. 16. Provider. "Provider" or "health care provider" has the meaning given in section 62J.03, subdivision 8.

Subd. 17. Uniform billing form HCFA 1450. "Uniform billing form HCFA 1450" means the uniform billing form known as the HCFA 1450 or UB92, developed by the National Uniform Billing Committee in 1992 and approved for implementation in October 1993.

Subd. 18. Uniform billing form HCFA 1500. "Uniform billing form HCFA 1500" means the 1990 version of the health insurance claim form, HCFA 1500, developed by the uniform claims form task force of the federal Health Care Financing Administration.

Subd. 19. Uniform dental billing form. "Uniform dental billing form" means the 1990 uniform dental claim form developed by the American Dental Association.

Subd. 19a. Uniform explanation of benefits document. "Uniform explanation of benefits document" means the document associated with and explaining the details of a group purchaser's claim adjudication for services rendered, which is sent to a patient.

Subd. 19b. Uniform remittance advice report. "Uniform remittance advice report" means the document associated with and explaining the details of a group purchaser's claim adjudication for services rendered, which is sent to a provider.

Subd. 20. Uniform pharmacy billing form. "Uniform pharmacy billing form" means the National Council for Prescription Drug Programs/universal claim form (NCPDP/UCF).

Subd. 21. WEDI. "WEDI" means the National Workgroup for Electronic Data Interchange report issued in October 1993.

HIST: 1994 c 625 art 9 s 2; 1996 c 440 art 1 s 22-25; 2000 c 460 s 2,3



Section 62J.52 Establishment of uniform billing forms.

62J.52 Establishment of uniform billing forms.

Subdivision 1. Uniform billing form HCFA 1450. (a) On and after January 1, 1996, all institutional inpatient hospital services, ancillary services, institutionally owned or operated outpatient services rendered by providers in Minnesota, and institutional or noninstitutional home health services that are not being billed using an equivalent electronic billing format, must be billed using the uniform billing form HCFA 1450, except as provided in subdivision 5.

(b) The instructions and definitions for the use of the uniform billing form HCFA 1450 shall be in accordance with the uniform billing form manual specified by the commissioner. In promulgating these instructions, the commissioner may utilize the manual developed by the National Uniform Billing Committee, as adopted and finalized by the Minnesota uniform billing committee.

(c) Services to be billed using the uniform billing form HCFA 1450 include: institutional inpatient hospital services and distinct units in the hospital such as psychiatric unit services, physical therapy unit services, swing bed (SNF) services, inpatient state psychiatric hospital services, inpatient skilled nursing facility services, home health services (Medicare part A), and hospice services; ancillary services, where benefits are exhausted or patient has no Medicare part A, from hospitals, state psychiatric hospitals, skilled nursing facilities, and home health (Medicare part B); institutional owned or operated outpatient services such as waivered services, hospital outpatient services, including ambulatory surgical center services, hospital referred laboratory services, hospital-based ambulance services, and other hospital outpatient services, skilled nursing facilities, home health, including infusion therapy, freestanding renal dialysis centers, comprehensive outpatient rehabilitation facilities (CORF), outpatient rehabilitation facilities (ORF), rural health clinics, and community mental health centers; home health services such as home health intravenous therapy providers, waivered services, personal care attendants, and hospice; and any other health care provider certified by the Medicare program to use this form.

(d) On and after January 1, 1996, a mother and newborn child must be billed separately, and must not be combined on one claim form.

Subd. 2. Uniform billing form HCFA 1500. (a) On and after January 1, 1996, all noninstitutional health care services rendered by providers in Minnesota except dental or pharmacy providers, that are not currently being billed using an equivalent electronic billing format, must be billed using the health insurance claim form HCFA 1500, except as provided in subdivision 5.

(b) The instructions and definitions for the use of the uniform billing form HCFA 1500 shall be in accordance with the manual developed by the administrative uniformity committee entitled standards for the use of the HCFA 1500 form, dated February 1994, as further defined by the commissioner.

(c) Services to be billed using the uniform billing form HCFA 1500 include physician services and supplies, durable medical equipment, noninstitutional ambulance services, independent ancillary services including occupational therapy, physical therapy, speech therapy and audiology, podiatry services, optometry services, mental health licensed professional services, substance abuse licensed professional services, nursing practitioner professional services, certified registered nurse anesthetists, chiropractors, physician assistants, laboratories, medical suppliers, and other health care providers such as day activity centers and freestanding ambulatory surgical centers.

Subd. 3. Uniform dental billing form. (a) On and after January 1, 1996, all dental services provided by dental care providers in Minnesota, that are not currently being billed using an equivalent electronic billing format, shall be billed using the American Dental Association uniform dental billing form.

(b) The instructions and definitions for the use of the uniform dental billing form shall be in accordance with the manual developed by the administrative uniformity committee dated February 1994, and as amended or further defined by the commissioner.

Subd. 4. Uniform pharmacy billing form. (a) On and after January 1, 1996, all pharmacy services provided by pharmacists in Minnesota that are not currently being billed using an equivalent electronic billing format shall be billed using the NCPDP/universal claim form, except as provided in subdivision 5.

(b) The instructions and definitions for the use of the uniform claim form shall be in accordance with instructions specified by the commissioner of health, except as provided in subdivision 5.

Subd. 5. State and federal health care programs. (a) Skilled nursing facilities and ICF/MR services billed to state and federal health care programs administered by the department of human services shall use the form designated by the department of human services.

(b) On and after July 1, 1996, state and federal health care programs administered by the department of human services shall accept the HCFA 1450 for community mental health center services and shall accept the HCFA 1500 for freestanding ambulatory surgical center services.

(c) State and federal health care programs administered by the department of human services shall be authorized to use the forms designated by the department of human services for pharmacy services.

(d) State and federal health care programs administered by the department of human services shall accept the form designated by the department of human services, and the HCFA 1500 for supplies, medical supplies, or durable medical equipment. Health care providers may choose which form to submit.

(e) Personal care attendant and waivered services billed on a fee-for-service basis directly to state and federal health care programs administered by the department of human services shall use either the HCFA 1450 or the HCFA 1500 form, as designated by the department of human services.

HIST: 1994 c 625 art 9 s 3; 2000 c 460 s 4-6



Section 62J.53 Acceptance of uniform billing forms by group purchasers.

62J.53 Acceptance of uniform billing forms by group purchasers.

On and after January 1, 1996, all category I and II group purchasers in Minnesota shall accept the uniform billing forms prescribed under section 62J.52 as the only nonelectronic billing forms used for payment processing purposes.

HIST: 1994 c 625 art 9 s 4



Section 62J.535 Uniform billing requirements.

62J.535 Uniform billing requirements.

Subdivision 1. Development of uniform billing transactions. The commissioner of health, after consultation with the commissioner of commerce, shall adopt uniform billing standards that comply with United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time. The uniform billing standards shall apply to all paper and electronic claim transactions and shall apply to all Minnesota payers, including government programs.

Subd. 2. Compliance. (a) Concurrent with the date of required compliance established under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time, for uniform electronic billing standards, all health care providers must conform to the uniform billing standards developed under subdivision 1.

(b) Notwithstanding paragraph (a), the requirements for the uniform remittance advice report shall be effective 12 months after the date of the required compliance of the standards for the electronic remittance advice transaction are effective under United States Code, title 42, sections 1320d to 1320d-8, as amended from time to time.

HIST: 1999 c 245 art 2 s 8; 2000 c 483 s 16; 2000 c 488 art 11 s 1



Section 62J.54 Identification and implementation of unique identifiers.

62J.54 Identification and implementation of unique identifiers.

Subdivision 1. Unique identification number for health care provider organizations. (a) Not later than 24 months after the date on which a unique health identifier for health care providers is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), all group purchasers and health care providers in Minnesota shall use a unique identification number to identify health care provider organizations, except as provided in paragraph (b).

(b) Small health plans, as defined by the federal Secretary of Health and Human Services under United States Code, title 42, section 1320d-4 (1996 and subsequent amendments), shall use a unique identification number to identify health provider organizations no later than 36 months after the date on which a unique health identifier for health care providers is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

(c) The unique health identifier for health care providers adopted or established by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), shall be used as the unique identification number for health care provider organizations.

(d) Provider organizations required to have a unique health identifier are:

(1) hospitals licensed under chapter 144;

(2) nursing homes and hospices licensed under chapter 144A;

(3) subacute care facilities;

(4) individual providers organized as a clinic or group practice;

(5) independent laboratory, pharmacy, surgery, radiology, or outpatient facilities;

(6) ambulance services licensed under chapter 144;

(7) special transportation services certified under chapter 174; and

(8) other provider organizations as required by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

Provider organizations shall obtain a unique health identifier from the federal Secretary of Health and Human Services using the process prescribed by the Secretary.

(e) Only the unique health care provider organization identifier shall be used for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(f) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 2. Unique identification number for individual health care providers. (a) Not later than 24 months after the date on which a unique health identifier for health care providers is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), all group purchasers and health care providers in Minnesota shall use a unique identification number to identify an individual health care provider, except as provided in paragraph (b).

(b) Small health plans, as defined by the federal Secretary of Health and Human Services under United States Code, title 42, section 1320d-4 (1996 and subsequent amendments), shall use a unique identification number to identify an individual health care provider no later than 36 months after the date on which a unique health identifier for health care providers is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

(c) The unique health identifier for health care providers adopted or established by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), shall be used as the unique identification number for individual health care providers.

(d) Individual providers required to have a unique health identifier are:

(1) physicians licensed under chapter 147;

(2) dentists licensed under chapter 150A;

(3) chiropractors licensed under chapter 148;

(4) podiatrists licensed under chapter 153;

(5) physician assistants as defined under section 147A.01;

(6) advanced practice nurses as defined under section 62A.15;

(7) doctors of optometry licensed under section 148.57;

(8) pharmacists licensed under chapter 151;

(9) individual providers who may bill Medicare for medical and other health services as defined in United States Code, title 42, section 1395x(s);

(10) individual providers who are providers for state and federal health care programs administered by the commissioner of human services; and

(11) other individual providers as required by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

Providers shall obtain a unique health identifier from the federal Secretary of Health and Human Services using the process prescribed by the Secretary.

(e) Only the unique individual health care provider identifier shall be used for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(f) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 3. Unique identification number for group purchasers. (a) Not later than 24 months after the date on which a unique health identifier for employers and health plans is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), all group purchasers and health care providers in Minnesota shall use a unique identification number to identify group purchasers, except as provided in paragraph (b).

(b) Small health plans, as defined by the federal Secretary of Health and Human Services under United States Code, title 42, section 1320d-4 (1996 and subsequent amendments), shall use a unique identification number to identify group purchasers no later than 36 months after the date on which a unique health identifier for employers and health plans is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

(c) The unique health identifier for health plans and employers adopted or established by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), shall be used as the unique identification number for group purchasers.

(d) Group purchasers shall obtain a unique health identifier from the federal Secretary of Health and Human Services using the process prescribed by the Secretary.

(e) The unique group purchaser identifier, as described in this section, shall be used for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(f) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

Subd. 4. Unique patient identification number. (a) Not later than 24 months after the date on which a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), all group purchasers and health care providers in Minnesota shall use a unique identification number to identify each patient who receives health care services in Minnesota, except as provided in paragraph (b).

(b) Small health plans, as defined by the federal Secretary of Health and Human Services under United States Code, title 42, section 1320d-4 (1996 and subsequent amendments), shall use a unique identification number to identify each patient who receives health care services in Minnesota no later than 36 months after the date on which a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments).

(c) The unique health identifier for individuals adopted or established by the federal Secretary of Health and Human Services under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments), shall be used as the unique patient identification number, except as provided in paragraphs (e) and (f).

(d) The unique patient identification number shall be used by group purchasers and health care providers for purposes of submitting and receiving claims, and in conjunction with other data collection and reporting functions.

(e) Within the limits of available appropriations, the commissioner shall develop a proposal for an alternate numbering system for patients who do not have or refuse to provide their social security numbers, if:

(1) a unique health identifier for individuals is adopted or established under United States Code, title 42, sections 1320d to 1320d-8 (1996 and subsequent amendments);

(2) the unique health identifier is the social security number of the patient;

(3) there is no federal alternate numbering system for patients who do not have or refuse to provide their social security numbers; and

(4) federal law or the federal Secretary of Health and Human Services explicitly allows a state to develop an alternate numbering system for patients who do not have or refuse to provide their social security numbers.

(f) If an alternate numbering system is developed under paragraph (e), patients who use numbers issued by the alternate numbering system are not required to provide their social security numbers and group purchasers or providers may not demand the social security numbers of patients who provide numbers issued by the alternate numbering system. If an alternate numbering system is developed under paragraph (e), group purchasers and health care providers shall establish procedures to notify patients that they can elect not to have their social security number used as the unique patient identifier.

(g) The commissioner of health may contract with the federal Secretary of Health and Human Services or the Secretary's agent to implement this subdivision.

HIST: 1994 c 625 art 9 s 5; 1995 c 234 art 5 s 17; 1996 c 440 art 1 s 26-28; 1997 c 228 s 2; 1Sp1997 c 5 s 16



Section 62J.55 Privacy of unique identifiers.

62J.55 Privacy of unique identifiers.

(a) When the unique identifiers specified in section 62J.54 are used for data collection purposes, the identifiers must be encrypted, as required in section 62J.321, subdivision 1. Encryption must follow encryption standards set by the National Bureau of Standards and approved by the American National Standards Institute as ANSIX3. 92-1982/R 1987 to protect the confidentiality of the data. Social security numbers must not be maintained in unencrypted form in the database, and the data must never be released in a form that would allow for the identification of individuals. The encryption algorithm and hardware used must not use clipper chip technology.

(b) Providers and group purchasers shall treat medical records, including the social security number if it is used as a unique patient identifier, in accordance with section 144.335. The social security number may be disclosed by providers and group purchasers to the commissioner as necessary to allow performance of those duties set forth in section 144.05.

HIST: 1994 c 625 art 9 s 6; 1995 c 234 art 5 s 18



Section 62J.56 Implementation of electronic data interchange standards.

62J.56 Implementation of electronic data interchange standards.

Subdivision 1. General provisions. (a) The legislature finds that there is a need to advance the use of electronic methods of data interchange among all health care participants in the state in order to achieve significant administrative cost savings. The legislature also finds that in order to advance the use of health care electronic data interchange in a cost-effective manner, the state needs to implement electronic data interchange standards that are nationally accepted, widely recognized, and available for immediate use. The legislature intends to set forth a plan for a systematic phase in of uniform health care electronic data interchange standards in all segments of the health care industry.

(b) The commissioner of health, with the advice of the Minnesota health data institute and the Minnesota administrative uniformity committee, shall administer the implementation of and monitor compliance with, electronic data interchange standards of health care participants, according to the plan provided in this section.

(c) The commissioner may grant exemptions to category I and II industry participants from the requirements to implement some or all of the provisions in this section if the commissioner determines that the cost of compliance would place the organization in financial distress, or if the commissioner determines that appropriate technology is not available to the organization.

Subd. 2. Identification of core transaction sets. (a) All category I and II industry participants in Minnesota shall comply with the standards developed by the ANSI ASC X12 for the following core transaction sets, according to the implementation plan outlined for each transaction set.

(1) ANSI ASC X12 835 health care claim payment/advice transaction set.

(2) ANSI ASC X12 837 health care claim transaction set.

(3) ANSI ASC X12 834 health care enrollment transaction set.

(4) ANSI ASC X12 270/271 health care eligibility transaction set.

(5) ANSI ASC X12 276/277 health care claims status request/notification transaction set.

(b) The commissioner, with the advice of the Minnesota health data institute and the Minnesota administrative uniformity committee, and in coordination with federal efforts, may approve the use of new ASC X12 standards, or new versions of existing standards, as they become available, or other nationally recognized standards, where appropriate ASC X12 standards are not available for use. These alternative standards may be used during a transition period while ASC X12 standards are developed.

Subd. 3. Implementation guides. (a) The commissioner, with the advice of the Minnesota administrative uniformity committee, and the Minnesota center for health care electronic data interchange shall review and recommend the use of guides to implement the core transaction sets. Implementation guides must contain the background and technical information required to allow health care participants to implement the transaction set in the most cost-effective way.

(b) The commissioner shall promote the development of implementation guides among health care participants for those business transaction types for which implementation guides are not available, to allow providers and group purchasers to implement electronic data interchange. In promoting the development of these implementation guides, the commissioner shall review the work done by the American Hospital Association through the national Uniform Billing Committee and its state representative organization; the American Medical Association through the uniform claim task force; the American Dental Association; the National Council of Prescription Drug Programs; and the Workgroup for Electronic Data Interchange.

HIST: 1994 c 625 art 9 s 7; 1996 c 440 art 1 s 29



Section 62J.57 Minnesota center for health care electronic data interchange.

62J.57 Minnesota center for health care electronic data interchange.

(a) It is the intention of the legislature to support, to the extent of funds appropriated for that purpose, the creation of the Minnesota center for health care electronic data interchange as a broad-based effort of public and private organizations representing group purchasers, health care providers, and government programs to advance the use of health care electronic data interchange in the state. The center shall attempt to obtain private sector funding to supplement legislative appropriations, and shall become self-supporting by the end of the second year.

(b) The Minnesota center for health care electronic data interchange shall facilitate the statewide implementation of electronic data interchange standards in the health care industry by:

(1) coordinating and ensuring the availability of quality electronic data interchange education and training in the state;

(2) developing an extensive, cohesive health care electronic data interchange education curriculum;

(3) developing a communications and marketing plan to publicize electronic data interchange education activities, and the products and services available to support the implementation of electronic data interchange in the state;

(4) administering a resource center that will serve as a clearinghouse for information relative to electronic data interchange, including the development and maintenance of a health care constituents database, health care directory and resource library, and a health care communications network through the use of electronic bulletin board services and other network communications applications; and

(5) providing technical assistance in the development of implementation guides, and in other issues including legislative, legal, and confidentiality requirements.

HIST: 1994 c 625 art 9 s 8



Section 62J.58 Implementation of standard transaction sets.

62J.58 Implementation of standard transaction sets.

Subdivision 1. Claims payment. Six months from the date the commissioner formally recommends the use of guides to implement core transaction sets pursuant to section 62J.56, subdivision 3, all category I industry participants and all category II industry participants, except pharmacists, shall be able to submit or accept, as appropriate, the ANSI ASC X12 835 health care claim payment/advice transaction set (draft standard for trial use version/release 3051) for electronic submission of payment information to health care providers.

Subd. 2. Claims submission. Six months from the date the commissioner formally recommends the use of guides to implement core transaction sets pursuant to section 62J.56, subdivision 3, all category I and category II industry participants, except pharmacists, shall be able to accept or submit, as appropriate, the ANSI ASC X12 837 health care claim transaction set (draft standard for trial use version/release 3051) for the electronic transfer of health care claim information.

Subd. 2a. Claim status information. Six months from the date the commissioner formally recommends the use of guides to implement core transaction sets under section 62J.56, subdivision 3, all category I and II industry participants, excluding pharmacists, may accept or submit the ANSI ASC X12 276/277 health care claim status transaction set (draft standard for trial use version/release 3051) for the electronic transfer of health care claim status information.

Subd. 3. Enrollment information. Six months from the date the commissioner formally recommends the use of guides to implement core transaction sets pursuant to section 62J.56, subdivision 3, all category I and category II industry participants, excluding pharmacists, shall be able to accept or submit, as appropriate, the ANSI ASC X12 834 health care enrollment transaction set (draft standard for trial use version/release 3051) for the electronic transfer of enrollment and health benefit information.

Subd. 4. Eligibility information. Six months from the date the commissioner formally recommends the use of guides to implement core transaction sets pursuant to section 62J.56, subdivision 3, all category I and category II industry participants, except pharmacists, shall be able to accept or submit, as appropriate, the ANSI ASC X12 270/271 health care eligibility transaction set (draft standard for trial use version/release 3051) for the electronic transfer of health benefit eligibility information.

Subd. 5. Applicability. This section does not require a group purchaser, health care provider, or employer to use electronic data interchange or to have the capability to do so. This section applies only to the extent that a group purchaser, health care provider, or employer chooses to use electronic data interchange.

HIST: 1994 c 625 art 9 s 9; 1995 c 234 art 5 s 19; 1996 c 440 art 1 s 30



Section 62J.581 Standards for Minnesota uniform health care reimbursement documents.

62J.581 Standards for Minnesota uniform health care reimbursement documents.

Subdivision 1. Minnesota uniform remittance advice report. All group purchasers and payers shall provide a uniform remittance advice report to health care providers when a claim is adjudicated. The uniform remittance advice report shall comply with the standards prescribed in this section.

Subd. 2. Minnesota uniform explanation of benefits document. All group purchasers and payers shall provide a uniform explanation of benefits document to health care patients when a claim is adjudicated. The uniform explanation of benefits document shall comply with the standards prescribed in this section.

Subd. 3. Scope. For purposes of sections 62J.50 to 62J.61, the uniform remittance advice report and the uniform explanation of benefits document format specified in subdivision 4 shall apply to all health care services delivered by a health care provider or health care provider organization in Minnesota, regardless of the location of the payer. Health care services not paid on an individual claims basis, such as capitated payments, are not included in this section. A health plan company is excluded from the requirements in subdivisions 1 and 2 if they comply with section 62A.01, subdivisions 2 and 3.

Subd. 4. Specifications. The uniform remittance advice report and the uniform explanation of benefits document shall be provided by use of a paper document conforming to the specifications in this section or by use of the ANSI X12N 835 standard electronic format as established under United States Code, title 42, sections 1320d to 1320d-8, and as amended from time to time for the remittance advice. The commissioner, after consulting with the administrative uniformity committee, shall specify the data elements and definitions for the uniform remittance advice report and the uniform explanation of benefits document. The commissioner and the administrative uniformity committee must consult with the Minnesota Dental Association and Delta Dental Plan of Minnesota before requiring under this section the use of a paper document for the uniform explanation of benefits document or the uniform remittance advice report for dental care services.

Subd. 5. Effective date. The requirements in subdivisions 1 and 2 are effective 12 months after the date of required compliance with the standards for the electronic remittance advice transaction under United States Code, title 42, sections 1320d to 1320d-8, and as amended from time to time. The requirements in subdivisions 1 and 2 apply regardless of when the health care service was provided to the patient.

HIST: 2000 c 460 s 7



Section 62J.59 Implementation of NCPDP telecommunications standard for pharmacy claims.

62J.59 Implementation of NCPDP telecommunications standard for pharmacy claims.

(a) Beginning January 1, 1996, all category I and II pharmacists licensed in this state shall accept the NCPDP telecommunication standard format 3.2 or the NCPDP tape billing and payment format 2.0 for the electronic submission of claims as appropriate.

(b) Beginning January 1, 1996, all category I and category II group purchasers in this state shall use the NCPDP telecommunication standard format 3.2 or NCPDP tape billing and payment format 2.0 for electronic submission of payment information to pharmacists.

HIST: 1994 c 625 art 9 s 10



Section 62J.60 Standards for the Minnesota uniform health care identification card.

62J.60 Standards for the Minnesota uniform health care identification card.

Subdivision 1. Minnesota uniform health care identification card. All individuals with health care coverage shall be issued Minnesota uniform health care identification cards by group purchasers as of January 1, 1998, unless the requirements of section 62A.01, subdivisions 2 and 3, are met. If a health benefit plan issued by a group purchaser provides coverage for prescription drugs, the group purchaser shall include uniform prescription drug information on the uniform health care identification card issued to its enrollees on or after July 1, 2003. Nothing in this section requires a group purchaser to issue a separate card containing uniform prescription drug information, provided that the Minnesota uniform health care identification card can accommodate the information necessary to process prescription drug claims as required by this section. The Minnesota uniform health care identification cards shall comply with the standards prescribed in this section.

Subd. 1a. Definition; health benefit plan. For purposes of this section, "health benefit plan" means a policy, contract, or certificate offered, sold, issued, or renewed by a group purchaser for the coverage of medical and hospital benefits. A health benefit plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile or homeowners medical payment coverage;

(3) liability insurance or supplemental to liability insurance;

(4) accident-only coverage;

(5) credit accident and health insurance issued under chapter 62B;

(6) designed solely to provide dental or vision care;

(7) designed solely to provide coverage for a specified disease or illness;

(8) coverage under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance; or

(9) hospital income or indemnity.

Subd. 2. General characteristics. (a) The Minnesota uniform health care identification card must be a preprinted card constructed of plastic, paper, or any other medium that conforms with ANSI and ISO 7810 physical characteristics standards. The card dimensions must also conform to ANSI and ISO 7810 physical characteristics standard. The use of a signature panel is optional. The uniform prescription drug information contained on the card must conform with the format adopted by the NCPDP and, except as provided in subdivision 3, paragraph (a), clause (2), must include all of the fields required to submit a claim in conformance with the most recent pharmacy identification card implementation guide produced by the NCPDP. All information required to submit a prescription drug claim, exclusive of information provided on a prescription that is required by law, must be included on the card in a clear, readable, and understandable manner. If a health benefit plan requires a conditional or situational field, as defined by the NCPDP, the conditional or situational field must conform to the most recent pharmacy information card implementation guide produced by the NCPDP.

(b) The Minnesota uniform health care identification card must have an essential information window on the front side with the following data elements left justified in the following top to bottom sequence: card issuer name, electronic transaction routing information, card issuer identification number, cardholder (insured) identification number, and cardholder (insured) identification name. No optional data may be interspersed between these data elements. The window must be left justified.

(c) Standardized labels are required next to human readable data elements and must come before the human readable data elements.

Subd. 2a. Issuance. A new Minnesota uniform health care identification card must be issued to individuals upon enrollment. Except for the medical assistance, general assistance medical care, and MinnesotaCare programs, a new card must be issued upon any change in an individual's health care coverage that impacts the content or format of the data included on the card or no later than 24 months after adoption of any change in the NCPDP implementation guide or successor document that affects the content or format of the data included on the card. Anytime that a card is issued upon enrollment or replaced by the medical assistance, general assistance medical care, or MinnesotaCare program, the card must conform to the adopted NCPDP standards in effect and to the implementation guide in use at the time of issuance. Newly issued cards must conform to the adopted NCPDP standards in effect at the time of issuance and to the implementation guide in use at the time of issuance. Stickers or other methodologies may be used to update cards temporarily.

Subd. 3. Human readable data elements. (a) The following are the minimum human readable data elements that must be present on the front side of the Minnesota uniform health care identification card:

(1) card issuer name or logo, which is the name or logo that identifies the card issuer. The card issuer name or logo may be located at the top of the card. No standard label is required for this data element;

(2) complete electronic transaction routing information including, at a minimum, the international identification number. The standardized label of this data element is "RxBIN." Processor control numbers and group numbers are required if needed to electronically process a prescription drug claim. The standardized label for the process control numbers data element is "RxPCN" and the standardized label for the group numbers data element is "RxGrp," except that if the group number data element is a universal element to be used by all health care providers, the standardized label may be "Grp." To conserve vertical space on the card, the international identification number and the processor control number may be printed on the same line;

(3) card issuer identification number. The standardized label for this element is "Issuer";

(4) cardholder (insured) identification number, which is the unique identification number of the individual card holder established and defined under this section. The standardized label for the data element is "ID";

(5) cardholder (insured) identification name, which is the name of the individual card holder. The identification name must be formatted as follows: first name, space, optional middle initial, space, last name, optional space and name suffix. The standardized label for this data element is "Name";

(6) care type, which is the description of the group purchaser's plan product under which the beneficiary is covered. The description shall include the health plan company name and the plan or product name. The standardized label for this data element is "Care Type";

(7) service type, which is the description of coverage provided such as hospital, dental, vision, prescription, or mental health. The standard label for this data element is "Svc Type"; and

(8) provider/clinic name, which is the name of the primary care clinic the card holder is assigned to by the health plan company. The standard label for this field is "PCP." This information is mandatory only if the health plan company assigns a specific primary care provider to the card holder.

(b) The following human readable data elements shall be present on the back side of the Minnesota uniform health care identification card. These elements must be left justified, and no optional data elements may be interspersed between them:

(1) claims submission names and addresses, which are the names and addresses of the entity or entities to which claims should be submitted. If different destinations are required for different types of claims, this must be labeled;

(2) telephone numbers and names that pharmacies and other health care providers may call for assistance. These telephone numbers and names are required on the back side of the card only if one of the contacts listed in clause (3) cannot provide pharmacies or other providers with assistance or with the telephone numbers and names of contacts for assistance; and

(3) telephone numbers and names; which are the telephone numbers and names of the following contacts with a standardized label describing the service function as applicable:

(i) eligibility and benefit information;

(ii) utilization review;

(iii) precertification; or

(iv) customer services.

(c) The following human readable data elements are mandatory on the back side of the Minnesota uniform health care identification card for health maintenance organizations:

(1) emergency care authorization telephone number or instruction on how to receive authorization for emergency care. There is no standard label required for this information; and

(2) one of the following:

(i) telephone number to call to appeal to or file a complaint with the commissioner of health; or

(ii) for persons enrolled under section 256B.69, 256D.03, or 256L.12, the telephone number to call to file a complaint with the ombudsperson designated by the commissioner of human services under section 256B.69 and the address to appeal to the commissioner of human services. There is no standard label required for this information.

(d) All human readable data elements not required under paragraphs (a) to (c) are optional and may be used at the issuer's discretion.

Subd. 4. Machine readable data content. The Minnesota uniform health care identification card may be machine readable or nonmachine readable. If the card is machine readable, the card must contain a magnetic stripe that conforms to ANSI and ISO standards for Tracks 1.

Subd. 5. Annual reporting. As part of an annual filing made with the commissioner of health or commerce on or after January 1, 2003, a group purchaser shall certify compliance with this section and shall submit to the commissioner of health or commerce a copy of the Minnesota uniform health care identification card used by the group purchaser.

HIST: 1994 c 625 art 9 s 11; 1996 c 440 art 1 s 31,32; 1997 c 205 s 17; 1997 c 225 art 2 s 62; 2000 c 460 s 8; 2001 c 110 s 1

* The amendment to this section by Laws 2001, chapter 110, *section 1, is effective January 1, 2003, and applies to health *benefit plans issued or renewed on or after that date. Laws *2001, chapter 110, section 2.



Section 62J.61 Rulemaking; implementation.

62J.61 Rulemaking; implementation.

Subdivision 1. Exemption. The commissioner of health is exempt from chapter 14, including section 14.386, in implementing sections 62J.50 to 62J.54, subdivision 3, and 62J.56 to 62J.59.

Subd. 2. Procedure. (a) The commissioner shall publish proposed rules in the State Register or, if the commissioner determines that publishing the text of the proposed rules would be unduly cumbersome, shall publish notice of the proposed rules that contains a detailed description of the rules along with a statement that a free copy of the entire set of rules is available upon request to the agency.

(b) Interested parties have 30 days to comment on the proposed rules. After the commissioner has considered all comments, the commissioner shall publish notice in the State Register that the rules have been adopted 30 days before they are to take effect.

(c) If the adopted rules are the same as the proposed rules, the notice shall state that the rules have been adopted as proposed and shall cite the prior publication. If the adopted rules differ from the proposed rules, the portions of the adopted rules which differ from the proposed rules shall be included in the notice of adoption together with a citation to the prior State Register that contained the notice of the proposed rules.

(d) The commissioner may use rulemaking to implement sections 62J.54, subdivision 4, 62J.55, and 62J.60.

Subd. 3. Restrictions. The commissioner shall not adopt any rules requiring patients to provide their social security numbers unless and until federal laws are modified to allow or require such action nor shall the commissioner adopt rules which allow medical records, claims, or other treatment or clinical data to be included on the health care identification card, except as specifically provided in this chapter.

Subd. 4. Patient privacy. The commissioner shall seek comments from the ethics and confidentiality committee of the Minnesota health data institute and the department of administration, public information policy analysis division, before adopting or publishing final rules relating to issues of patient privacy and medical records.

Subd. 5. Biennial review of rulemaking procedures and rules. The commissioner shall biennially seek comments from affected parties about the effectiveness of and continued need for the rulemaking procedures set out in subdivision 2 and about the quality and effectiveness of rules adopted using these procedures. The commissioner shall seek comments by holding a meeting and by publishing a notice in the State Register that contains the date, time, and location of the meeting and a statement that invites oral or written comments. The notice must be published at least 30 days before the meeting date. The commissioner shall write a report summarizing the comments and shall submit the report to the Minnesota health data institute and to the Minnesota administrative uniformity committee by January 15 of every even-numbered year.

HIST: 1994 c 625 art 9 s 12; 1997 c 187 art 4 s 3; 1998 c 254 art 1 s 14



Section 62J.65 Repealed, 1995 c 234 art 8 s 57

62J.65 Repealed, 1995 c 234 art 8 s 57



Section 62J.66 Definitions.

62J.66 Definitions.

Subdivision 1. Applicability. For purposes of this section and section 62J.68, the following definitions apply.

Subd. 2. Discounted price. "Discounted price" means the lesser of the average wholesale price for a prescription drug minus 20 percent or the usual and customary retail price, including any dispensing fee, minus five percent.

Subd. 3. Eligible senior. "Eligible senior" means a senior citizen eligible for the senior drug discount program under section 62J.68, subdivision 3.

Subd. 4. Senior citizen. "Senior citizen" means a resident of Minnesota who is age 65 or older.

Subd. 5. Senior drug discount program. "Senior drug discount program" means the program established in section 62J.68.

Subd. 6. Participating drug manufacturer. "Participating drug manufacturer" means any manufacturer who agrees to voluntarily participate in the senior drug discount program.

Subd. 7. Participating claims processing companies. "Participating claims processing companies" means entities, including, but not limited to, pharmacy benefit management companies, that are awarded a contract by the department of administration to provide on-line services to process payments to participating pharmacies.

Subd. 8. Average manufacturer price. "Average manufacturer price" has the meaning assigned to the term by the Secretary of Health and Human Services for purposes of the federal drug rebate program established under the Omnibus Budget Reconciliation Act of 1990 and section 1927 of the Social Security Act.

HIST: 1995 c 234 art 6 s 1



Section 62J.68 Senior drug discount program.

62J.68 Senior drug discount program.

Subdivision 1. Establishment and administration. (a) The commissioner of administration shall award a contract or contracts to claims processing companies to process payments to participating pharmacies. The contract must include:

(1) provisions for participating manufacturers to provide discount payments, through participating claims processing companies, equal to four percent of the average manufacturer price; and

(2) quality assurance and verification procedures and authority to conduct audits of pharmacy claims as necessary to ensure that pharmacy reimbursement payments are appropriate and justified.

(b) The commissioner of administration may establish an expert panel to assist in the development of the request for proposal for awarding the contract or contracts to process payments for the senior drug discount program.

Subd. 2. Participating manufacturers. Participating manufacturers agree to:

(1) pay participating pharmacies through the claims processor an amount equal to four percent of the average manufacturer price;

(2) process discount payments through participating claims processing companies according to the timelines used under the medical assistance program;

(3) pay administrative fees established under subdivision 7.

Subd. 3. Participating pharmacies. Participating pharmacies agree to:

(1) provide eligible seniors the discounted price established by the senior drug discount program;

(2) accept payments from participating claims processing companies equal to four percent of the average manufacturer price; and

(3) not charge eligible seniors a dispensing fee greater than $3.

Subd. 4. Enrollment. The commissioner of human services shall determine eligibility as specified in subdivision 5 and enroll senior citizens in the senior drug discount program. The commissioner may use volunteers to assist in eligibility and enrollment duties. The commissioner of human services shall post the eligibility of the enrollees to the Medicaid Management Information System (MMIS) where it can be assessed by participating pharmacies through the department's eligibility verification system and point-of-sale system upon presentation of the enrollee's Minnesota health care programs card.

Subd. 5. Eligibility. (a) Senior citizens are eligible for the program if:

(1) their household income does not exceed 200 percent of the federal poverty guidelines;

(2) they are enrolled in Medicare Part A and Part B;

(3) they do not have coverage for prescription drugs under a health plan, as defined in section 62Q.01, subdivision 3;

(4) they do not have coverage for prescription drugs under a Medicare supplement plan, as defined in sections 62A.31 to 62A.44, or policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations or those policies, contracts, or certificates governed by section 1833 or 1976 of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended, or coverage for prescription drugs under medical assistance under chapter 256B, general assistance medical care under chapter 256D, MinnesotaCare, or the qualified medical beneficiaries program;

(5) they meet the residency requirements established under section 256L.09; and

(6) they do not have coverage for prescription drugs under medical assistance, general assistance medical care, MinnesotaCare, or the qualified Medicare beneficiary program.

(b) The commissioner of human services shall provide each eligible senior with a Minnesota health care programs card indicating enrollment in the senior drug discount program. Eligible seniors must present this card to the participating pharmacy in order to receive the discounted price.

Subd. 6. Enrollment fee. The commissioner of human services may establish an annual enrollment fee of $5 for purposes of administering the senior drug discount program. The fees shall be deposited in a special revenue account for the purpose of administration of enrollment to the senior drug discount program. This account shall be exempt from paying statewide and agency indirect costs as required under section 16A.127.

Subd. 7. Administrative fee. The commissioner of administration may authorize a claims processing contractor to charge a fixed claims processing fee not to exceed ten cents for each prescription drug provided to participating seniors under this section. In the event the commissioner authorizes a claims processing fee, one-half of the fee must be paid by the participating manufacturer and one-half by the participating pharmacy.

Subd. 8. Disease management for drug therapy. The commissioner of human services may establish a disease management program for drug therapy for eligible senior citizens. The commissioner may seek grants and donations from drug manufacturers, drug wholesalers, and other nonstate entities to establish and administer this disease management program.

Subd. 9. Senior drug discount program evaluation. The commissioners of human services and health, in consultation with the commissioner of administration, shall study the efficiency and effectiveness of the senior drug discount program. The commissioners shall examine methods of encouraging participation by drug manufacturers and pharmacies in the program and any program modifications necessary to effectively serve eligible senior citizens. The commissioners shall present a progress report on the program to the legislature by January 15, 1996, and recommendations for program changes to the legislature by January 15, 1997.

HIST: 1995 c 234 art 6 s 2



Section 62J.685 Repealed, 1998 c 407 art 2 s 109

62J.685 Repealed, 1998 c 407 art 2 s 109



Section 62J.69 Repealed, 1999 c 245 art 2 s 45

62J.69 Repealed, 1999 c 245 art 2 s 45



Section 62J.691 Purpose.

62J.691 Purpose.

The legislature finds that medical education and research are important to the health and economic well being of Minnesotans. The legislature further finds that, as a result of competition in the health care marketplace, these teaching and research institutions are facing increased difficulty funding medical education and research. The purpose of sections 62J.692 and 62J.693 is to help offset lost patient care revenue for those teaching institutions affected by increased competition in the health care marketplace and to help ensure the continued excellence of health care research in Minnesota.

HIST: 1999 c 245 art 2 s 9



Section 62J.692 Medical education.

62J.692 Medical education.

Subdivision 1. Definitions. For purposes of this section, the following definitions apply:

(a) "Accredited clinical training" means the clinical training provided by a medical education program that is accredited through an organization recognized by the department of education, the health care financing administration, or another national body who reviews the accrediting organizations for multiple disciplines and whose standards for recognizing accrediting organizations are reviewed and approved by the commissioner of health in consultation with the medical education and research advisory committee.

(b) "Commissioner" means the commissioner of health.

(c) "Clinical medical education program" means the accredited clinical training of physicians (medical students and residents), doctor of pharmacy practitioners, doctors of chiropractic, dentists, advanced practice nurses (clinical nurse specialists, certified registered nurse anesthetists, nurse practitioners, and certified nurse midwives), and physician assistants.

(d) "Sponsoring institution" means a hospital, school, or consortium located in Minnesota that sponsors and maintains primary organizational and financial responsibility for a clinical medical education program in Minnesota and which is accountable to the accrediting body.

(e) "Teaching institution" means a hospital, medical center, clinic, or other organization that conducts a clinical medical education program in Minnesota.

(f) "Trainee" means a student or resident involved in a clinical medical education program.

(g) "Eligible trainee FTEs" means the number of trainees, as measured by full-time equivalent counts, that are at training sites located in Minnesota with a medical assistance provider number where training occurs in either an inpatient or ambulatory patient care setting and where the training is funded, in part, by patient care revenues.

Subd. 2. Medical education and research advisory committee. The commissioner shall appoint an advisory committee to provide advice and oversight on the distribution of funds appropriated for distribution under this section. In appointing the members, the commissioner shall:

(1) consider the interest of all stakeholders;

(2) appoint members that represent both urban and rural interests; and

(3) appoint members that represent ambulatory care as well as inpatient perspectives.

The commissioner shall appoint to the advisory committee representatives of the following groups to ensure appropriate representation of all eligible provider groups and other stakeholders: public and private medical researchers; public and private academic medical centers, including representatives from academic centers offering accredited training programs for physicians, pharmacists, chiropractors, dentists, nurses, and physician assistants; managed care organizations; employers; consumers and other relevant stakeholders. The advisory committee is governed by section 15.059.

Subd. 3. Application process. (a) A clinical medical education program conducted in Minnesota by a teaching institution is eligible for funds under subdivision 4 if the program:

(1) is funded, in part, by patient care revenues;

(2) occurs in patient care settings that face increased financial pressure as a result of competition with nonteaching patient care entities; and

(3) emphasizes primary care or specialties that are in undersupply in Minnesota.

(b) Applications must be submitted to the commissioner by a sponsoring institution on behalf of an eligible clinical medical education program and must be received by October 31 of each year for distribution in the following year. An application for funds must contain the following information:

(1) the official name and address of the sponsoring institution and the official name and site address of the clinical medical education programs on whose behalf the sponsoring institution is applying;

(2) the name, title, and business address of those persons responsible for administering the funds;

(3) for each clinical medical education program for which funds are being sought; the type and specialty orientation of trainees in the program; the name, site address, and medical assistance provider number of each training site used in the program; the total number of trainees at each training site; and the total number of eligible trainee FTEs at each site; and

(4) other supporting information the commissioner deems necessary to determine program eligibility based on the criteria in paragraph (a) and to ensure the equitable distribution of funds.

(c) An application must include the information specified in clauses (1) to (3) for each clinical medical education program on an annual basis for three consecutive years. After that time, an application must include the information specified in clauses (1) to (3) in the first year of each biennium:

(1) audited clinical training costs per trainee for each clinical medical education program when available or estimates of clinical training costs based on audited financial data;

(2) a description of current sources of funding for clinical medical education costs, including a description and dollar amount of all state and federal financial support, including Medicare direct and indirect payments; and

(3) other revenue received for the purposes of clinical training.

(d) An applicant that does not provide information requested by the commissioner shall not be eligible for funds for the current funding cycle.

Subd. 4. Distribution of funds. (a) The commissioner shall annually distribute medical education funds to all qualifying applicants based on the following criteria:

(1) total medical education funds available for distribution;

(2) total number of eligible trainee FTEs in each clinical medical education program; and

(3) the statewide average cost per trainee as determined by the application information provided in the first year of the biennium, by type of trainee, in each clinical medical education program.

(b) Funds distributed shall not be used to displace current funding appropriations from federal or state sources.

(c) Funds shall be distributed to the sponsoring institutions indicating the amount to be distributed to each of the sponsor's clinical medical education programs based on the criteria in this subdivision and in accordance with the commissioner's approval letter. Each clinical medical education program must distribute funds to the training sites as specified in the commissioner's approval letter. Sponsoring institutions, which are accredited through an organization recognized by the department of education or the health care financing administration, may contract directly with training sites to provide clinical training. To ensure the quality of clinical training, those accredited sponsoring institutions must:

(1) develop contracts specifying the terms, expectations, and outcomes of the clinical training conducted at sites; and

(2) take necessary action if the contract requirements are not met. Action may include the withholding of payments under this section or the removal of students from the site.

(d) Any funds not distributed in accordance with the commissioner's approval letter must be returned to the medical education and research fund within 30 days of receiving notice from the commissioner. The commissioner shall distribute returned funds to the appropriate training sites in accordance with the commissioner's approval letter.

Subd. 5. Report. (a) Sponsoring institutions receiving funds under this section must sign and submit a medical education grant verification report (GVR) to verify that the correct grant amount was forwarded to each eligible training site. If the sponsoring institution fails to submit the GVR by the stated deadline, or to request and meet the deadline for an extension, the sponsoring institution is required to return the full amount of funds received to the commissioner within 30 days of receiving notice from the commissioner. The commissioner shall distribute returned funds to the appropriate training sites in accordance with the commissioner's approval letter.

(b) The reports must provide verification of the distribution of the funds and must include:

(1) the total number of eligible trainee FTEs in each clinical medical education program;

(2) the name of each funded program and, for each program, the dollar amount distributed to each training site;

(3) documentation of any discrepancies between the initial grant distribution notice included in the commissioner's approval letter and the actual distribution;

(4) a statement by the sponsoring institution stating that the completed grant verification report is valid and accurate; and

(5) other information the commissioner, with advice from the advisory committee, deems appropriate to evaluate the effectiveness of the use of funds for medical education.

(c) By February 15 of each year, the commissioner, with advice from the advisory committee, shall provide an annual summary report to the legislature on the implementation of this section.

Subd. 6. Other available funds. The commissioner is authorized to distribute, in accordance with subdivision 4, funds made available through:

(1) voluntary contributions by employers or other entities;

(2) allocations for the commissioner of human services to support medical education and research; and

(3) other sources as identified and deemed appropriate by the legislature for inclusion in the fund.

Subd. 7. Transfers from the commissioner of human services. (a) The amount transferred according to section 256B.69, subdivision 5c, paragraph (a), clause (1), shall be distributed by the commissioner to clinical medical education programs that meet the qualifications of subdivision 3 based on a distribution formula that reflects a summation of two factors:

(1) an education factor, which is determined by the total number of eligible trainee FTEs and the total statewide average costs per trainee, by type of trainee, in each clinical medical education program; and

(2) a public program volume factor, which is determined by the total volume of public program revenue received by each training site as a percentage of all public program revenue received by all training sites in the fund pool created under this subdivision.

In this formula, the education factor shall be weighted at 50 percent and the public program volume factor shall be weighted at 50 percent.

Public program revenue for the distribution formula shall include revenue from medical assistance, prepaid medical assistance, general assistance medical care, and prepaid general assistance medical care. Training sites that receive no public program revenue shall be ineligible for funds available under this paragraph.

(b) Fifty percent of the amount transferred according to section 256B.69, subdivision 5c, paragraph (a), clause (2), shall be distributed by the commissioner to the University of Minnesota board of regents for the purposes described in sections 137.38 to 137.40. Of the remaining amount transferred according to section 256B.69, subdivision 5c, paragraph (a), clause (2), 24 percent of the amount shall be distributed by the commissioner to the Hennepin County Medical Center for clinical medical education. The remaining 26 percent of the amount transferred shall be distributed by the commissioner in accordance with subdivision 7a. If the federal approval is not obtained for the matching funds under section 256B.69, subdivision 5c, paragraph (a), clause (2), 100 percent of the amount transferred under this paragraph shall be distributed by the commissioner to the University of Minnesota board of regents for the purposes described in sections 137.38 to 137.40.

Subd. 7a. Clinical medical education innovations grants. (a) The commissioner shall award grants to teaching institutions and clinical training sites for projects that increase dental access for underserved populations and promote innovative clinical training of dental professionals. In awarding the grants, the commissioner, in consultation with the commissioner of human services, shall consider the following:

(1) potential to successfully increase access to an underserved population;

(2) the long-term viability of the project to improve access beyond the period of initial funding;

(3) evidence of collaboration between the applicant and local communities;

(4) the efficiency in the use of the funding; and

(5) the priority level of the project in relation to state clinical education, access, and workforce goals.

(b) The commissioner shall periodically evaluate the priorities in awarding the innovations grants in order to ensure that the priorities meet the changing workforce needs of the state.

Subd. 8. Federal financial participation. The commissioner of human services shall seek to maximize federal financial participation in payments for medical education and research costs. If the commissioner of human services determines that federal financial participation is available for the medical education and research, the commissioner of health shall transfer to the commissioner of human services the amount of state funds necessary to maximize the federal funds available. The amount transferred to the commissioner of human services, plus the amount of federal financial participation, shall be distributed to medical assistance providers in accordance with the distribution methodology described in subdivision 4.

Subd. 9. Review of eligible providers. The commissioner and the medical education and research costs advisory committee may review provider groups included in the definition of a clinical medical education program to assure that the distribution of the funds continue to be consistent with the purpose of this section. The results of any such reviews must be reported to the legislative commission on health care access.

HIST: 1999 c 245 art 2 s 10; 2000 c 494 s 1-3; 2001 c 161 s 14; 1Sp2001 c 9 art 2 s 2,3



Section 62J.693 Medical research.

62J.693 Medical research.

Subdivision 1. Definitions. For purposes of this section, health care research means approved clinical, outcomes, and health services investigations.

Subd. 2. Grant application process. (a) The commissioner of health shall make recommendations for a process for the submission, review, and approval of research grant applications. The process shall give priority for grants to applications that are intended to gather preliminary data for submission for a subsequent proposal for funding from a federal agency or foundation, which awards research money on a competitive, peer-reviewed basis. Grant recipients must be able to demonstrate the ability to comply with federal regulations on human subjects research in accordance with Code of Federal Regulations, title 45, section 46, and shall conduct the proposed research. Grants may be awarded to the University of Minnesota, the Mayo clinic, or any other public or private organization in the state involved in medical research. The commissioner shall report to the legislature by January 15, 2000, with recommendations.

(b) The commissioner may consult with the medical education and research advisory committee established in section 62J.692 in developing these recommendations or may appoint a research advisory committee to provide advice and oversight on the grant application process. If the commissioner appoints a research advisory committee, the committee shall be governed by section 15.059 for membership terms and removal of members.

HIST: 1999 c 245 art 2 s 11



Section 62J.694 Medical education endowment fund.

62J.694 Medical education endowment fund.

Subdivision 1. Creation. (a) The medical education endowment fund is created in the state treasury. The state board of investment shall invest the fund under section 11A.24. All earnings of the fund must be credited to the fund. The principal of the fund must be maintained inviolate, except that the principal may be used to make expenditures from the fund for the purposes specified in this section when the market value of the fund falls below 105 percent of the cumulative total of the tobacco settlement payments received by the state and credited to the tobacco settlement fund under section 16A.87, subdivision 2. For purposes of this section, "principal" means an amount equal to the cumulative total of the tobacco settlement payments received by the state and credited to the tobacco settlement fund under section 16A.87, subdivision 2.

(b) The academic health center account is created as a separate account in the medical education endowment fund. The account is invested under paragraph (a). All earnings of the account must be credited to the account. The principal of the account must be maintained inviolate, except that the principal may be used to make expenditures from the account for the purposes specified in subdivision 2a when the value of the account falls below an amount equal to deposits made to the account under section 16A.87, subdivision 3, paragraph (b).

Subd. 2. Expenditures. (a) Up to five percent of the fair market value of the fund excluding the value of the academic health center account, is annually appropriated for medical education activities in the state of Minnesota. The appropriations are to be transferred quarterly for the purposes identified in the following paragraphs.

(b) For fiscal year 2000, 70 percent of the appropriation in paragraph (a) is for transfer to the board of regents for the instructional costs of health professional programs at the academic health center and affiliated teaching institutions, and 30 percent of the appropriation is for transfer to the commissioner of health to be distributed for medical education under section 62J.692.

(c) For fiscal year 2001, 49 percent of the appropriation in paragraph (a) is for transfer to the board of regents for the instructional costs of health professional programs at the academic health center and affiliated teaching institutions, and 51 percent is for transfer to the commissioner of health to be distributed for medical education under section 62J.692.

(d) For fiscal year 2002, and each year thereafter, 42 percent of the appropriation in paragraph (a) is appropriated for the instructional costs of health professional programs at the University of Minnesota academic health center, and 58 percent is for transfer to the commissioner of health to be distributed for medical education under section 62J.692.

(e) A maximum of $150,000 of each annual appropriation to the commissioner of health in paragraph (d) may be used by the commissioner for administrative expenses associated with implementing section 62J.692.

Subd. 2a. Expenditure; academic health center account. Beginning in January 2002, up to five percent of the fair market value of the academic health center account is annually appropriated to the board of regents for the costs of the academic health center. Appropriations are to be transferred quarterly and may only be used for instructional costs of health professional programs at the academic health center and for interdisciplinary academic initiatives within the academic health center.

Subd. 3. Audits required. The legislative auditor shall audit endowment fund expenditures to ensure that the money is spent for the purposes set out in this section.

Subd. 4. Sunset. The medical education endowment fund expires June 30, 2015. Upon expiration, the commissioner of finance shall transfer the principal and any remaining interest to the general fund.

HIST: 1999 c 245 art 11 s 2; 2000 c 392 s 3,4; 1Sp2001 c 1 art 2 s 3-5



Section 62J.695 Citation.

62J.695 Citation.

Sections 62J.695 to 62J.76 may be cited as the "Patient Protection Act."

HIST: 1997 c 237 s 1



Section 62J.70 Definitions.

62J.70 Definitions.

Subdivision 1. Applicability. For purposes of sections 62J.70 to 62J.76, the terms defined in this section have the meanings given them.

Subd. 2. Health care provider or provider. "Health care provider" or "provider" means:

(1) a physician, nurse, or other provider as defined under section 62J.03;

(2) a hospital as defined under section 144.696, subdivision 3;

(3) an individual or entity that provides health care services under the medical assistance, general assistance medical care, MinnesotaCare, or state employee group insurance program; and

(4) an association, partnership, corporation, limited liability corporation, or other organization of persons or entities described in clause (1) or (2) organized for the purposes of providing, arranging, or administering health care services or treatment.

This section does not apply to trade associations, membership associations of health care professionals, or other organizations that do not directly provide, arrange, or administer health care services or treatment.

Subd. 3. Health plan company. "Health plan company" means health plan company as defined in section 62Q.01, subdivision 4.

Subd. 4. Enrollee. "Enrollee" means an individual covered by a health plan company or health insurance or health coverage plan and includes an insured policyholder, subscriber, contract holder, member, covered person, or certificate holder.

HIST: 1997 c 237 s 2



Section 62J.701 Governmental programs.

62J.701 Governmental programs.

Beginning January 1, 1999, the provisions in paragraphs (a) to (d) apply.

(a) For purposes of sections 62J.695 to 62J.80, the requirements and other provisions that apply to health plan companies also apply to governmental programs.

(b) For purposes of this section, "governmental programs" means the medical assistance program, the MinnesotaCare program, the general assistance medical care program, the state employee group insurance program, the public employees insurance program under section 43A.316, and coverage provided by political subdivisions under section 471.617.

(c) Notwithstanding paragraph (a), section 62J.72 does not apply to the fee-for-service programs under medical assistance, MinnesotaCare, and general assistance medical care.

(d) If a state commissioner or local unit of government contracts with a health plan company or a third-party administrator, the contract may assign any obligations under paragraph (a) to the health plan company or third-party administrator. Nothing in this paragraph shall be construed to remove or diminish any enforcement responsibilities of the commissioners of health or commerce provided in sections 62J.695 to 62J.80.

HIST: 1998 c 407 art 2 s 9



Section 62J.71 Prohibited provider contracts.

62J.71 Prohibited provider contracts.

Subdivision 1. Prohibited agreements and directives. The following types of agreements and directives are contrary to state public policy, are prohibited under this section, and are null and void:

(1) any agreement or directive that prohibits a health care provider from communicating with an enrollee with respect to the enrollee's health status, health care, or treatment options, if the health care provider is acting in good faith and within the provider's scope of practice as defined by law;

(2) any agreement or directive that prohibits a health care provider from making a recommendation regarding the suitability or desirability of a health plan company, health insurer, or health coverage plan for an enrollee, unless the provider has a financial conflict of interest in the enrollee's choice of health plan company, health insurer, or health coverage plan;

(3) any agreement or directive that prohibits a provider from providing testimony, supporting or opposing legislation, or making any other contact with state or federal legislators or legislative staff or with state and federal executive branch officers or staff;

(4) any agreement or directive that prohibits a health care provider from disclosing accurate information about whether services or treatment will be paid for by a patient's health plan company or health insurer or health coverage plan; and

(5) any agreement or directive that prohibits a health care provider from informing an enrollee about the nature of the reimbursement methodology used by an enrollee's health plan company, health insurer, or health coverage plan to pay the provider.

Subd. 2. Persons and entities affected. The following persons and entities shall not enter into any agreement or directive that is prohibited under this section:

(1) a health plan company;

(2) a health care network cooperative as defined under section 62R.04, subdivision 3; or

(3) a health care provider as defined in section 62J.70, subdivision 2.

Subd. 3. Retaliation prohibited. No person, health plan company, or other organization may take retaliatory action against a health care provider solely on the grounds that the provider:

(1) refused to enter into an agreement or provide services or information in a manner that is prohibited under this section or took any of the actions listed in subdivision 1;

(2) disclosed accurate information about whether a health care service or treatment is covered by an enrollee's health plan company, health insurer, or health coverage plan;

(3) discussed diagnostic, treatment, or referral options that are not covered or are limited by the enrollee's health plan company, health insurer, or health coverage plan;

(4) criticized coverage of the enrollee's health plan company, health insurer, or health coverage plan; or

(5) expressed personal disagreement with a decision made by a person, organization, or health care provider regarding treatment or coverage provided to a patient of the provider, or assisted or advocated for the patient in seeking reconsideration of such a decision, provided the health care provider makes it clear that the provider is acting in a personal capacity and not as a representative of or on behalf of the entity that made the decision.

Subd. 4. Exclusion. (a) Nothing in this section prohibits an entity that is subject to this section from taking action against a provider if the entity has evidence that the provider's actions are illegal, constitute medical malpractice, or are contrary to accepted medical practices.

(b) Nothing in this section prohibits a contract provision or directive that requires any contracting party to keep confidential or to not use or disclose the specific amounts paid to a provider, provider fee schedules, provider salaries, and other proprietary information of a specific entity that is subject to this section.

HIST: 1997 c 237 s 3; 1998 c 407 art 2 s 10-12



Section 62J.72 Disclosure of health care provider information.

62J.72 Disclosure of health care provider information.

Subdivision 1. Written disclosure. (a) A health plan company, as defined under section 62J.70, subdivision 3, a health care network cooperative as defined under section 62R.04, subdivision 3, and a health care provider as defined under section 62J.70, subdivision 2, shall, during open enrollment, upon enrollment, and annually thereafter, provide enrollees with a description of the general nature of the reimbursement methodologies used by the health plan company, health insurer, or health coverage plan to pay providers. The description must explain clearly any aspect of the reimbursement methodology that creates a financial incentive for the health care provider to limit or restrict the health care provided to enrollees. An entity required to disclose shall also disclose if no reimbursement methodology is used that creates a financial incentive for the health care provider to limit or restrict the health care provided to enrollees. This description may be incorporated into the member handbook, subscriber contract, certificate of coverage, or other written enrollee communication. The general reimbursement methodology shall be made available to employers at the time of open enrollment.

(b) Health plan companies, health care network cooperatives, and providers must, upon request, provide an enrollee with specific information regarding the reimbursement methodology, including, but not limited to, the following information:

(1) a concise written description of the provider payment plan, including any incentive plan applicable to the enrollee;

(2) a written description of any incentive to the provider relating to the provision of health care services to enrollees, including any compensation arrangement that is dependent on the amount of health coverage or health care services provided to the enrollee, or the number of referrals to or utilization of specialists; and

(3) a written description of any incentive plan that involves the transfer of financial risk to the health care provider.

(c) The disclosure statement describing the general nature of the reimbursement methodologies must comply with the Readability of Insurance Policies Act in chapter 72C and must be filed with and approved by the commissioner prior to its use.

(d) A disclosure statement that has been filed with the commissioner for approval under paragraph (c) is deemed approved 30 days after the date of filing, unless approved or disapproved by the commissioner on or before the end of that 30-day period.

(e) The disclosure statement describing the general nature of the reimbursement methodologies must be provided upon request in English, Spanish, Vietnamese, and Hmong. In addition, reasonable efforts must be made to provide information contained in the disclosure statement to other non-English-speaking enrollees.

(f) Health plan companies and providers may enter into agreements to determine how to respond to enrollee requests received by either the provider or the health plan company. This subdivision does not require disclosure of specific amounts paid to a provider, provider fee schedules, provider salaries, or other proprietary information of a specific health plan company or health insurer or health coverage plan or provider.

Subd. 2. Additional written disclosure of provider information. In the event a health plan company prepares a written disclosure as specified in subdivision 1, in a manner that explicitly makes a comparison of the financial incentives between the providers with whom it contracts, it must describe the incentives that occur at the provider level.

Subd. 3. Information on patients' medical bills. A health plan company and health care provider shall provide patients and enrollees with a copy of an explicit and intelligible bill whenever the patient or enrollee is sent a bill and is responsible for paying any portion of that bill. The bills must contain descriptive language sufficient to be understood by the average patient or enrollee. This subdivision does not apply to a flat copay paid by the patient or enrollee at the time the service is required.

Subd. 4. Nonapplicability. Health care providers as defined in section 62J.70, subdivision 2, clause (1), need not individually provide information required under this section if it has been provided by another individual or entity that is subject to this section.

HIST: 1997 c 237 s 4; 1998 c 407 art 2 s 13



Section 62J.73 Prohibition on exclusive arrangements.

62J.73 Prohibition on exclusive arrangements.

Subdivision 1. Prohibition on exclusive relationships. No provider, group of providers, or health plan company shall restrict a person's right to provide health services or procedures to another provider, group of providers, or health plan company, unless the person is an employee.

Subd. 2. Prohibition on restrictive contract terms. No provider, group of providers, or person providing goods or health services to a provider shall enter into a contract or subcontract with a health plan company or group of providers on terms that require the provider, group of providers, or person not to contract with another health plan company, unless the provider or person is an employee.

Subd. 3. Prohibition regarding essential facilities and services. (a) No health plan company, provider, or group of providers may withhold from its competitors health care services, which are essential for competition between health care providers within the meaning of the essential facilities doctrine as interpreted by the federal courts.

(b) This subdivision should be construed as an instruction to state court in interpreting federal law.

Subd. 4. Violations. Any provider or other individual who believes provisions of this section may have been violated may file a complaint with the attorney general's office regarding a possible violation of this section.

HIST: 1997 c 237 s 5



Section 62J.74 Enforcement.

62J.74 Enforcement.

Subdivision 1. Authority. The commissioners of health and commerce shall each periodically review contracts and arrangements among health care providing entities and health plan companies they regulate to determine compliance with sections 62J.70 to 62J.73. Any person may submit a contract or arrangement to the relevant commissioner for review if the person believes sections 62J.70 to 62J.73 have been violated. Any provision of a contract or arrangement found by the relevant commissioner to violate this section is null and void, and the relevant commissioner may assess civil penalties against the health plan company in an amount not to exceed $2,500 for each day the contract or arrangement is in effect, and may use the enforcement procedures otherwise available to the commissioner. All due process rights afforded under chapter 14 apply to this section.

Subd. 2. Assistance to licensing boards. A health-related licensing board as defined under section 214.01, subdivision 2, shall submit a contract or arrangement to the relevant commissioner for review if the board believes sections 62J.70 to 62J.73 have been violated. If the commissioner determines that any provision of a contract or arrangement violates those sections, the board may take disciplinary action against any person who is licensed or regulated by the board who entered into the contract arrangement.

HIST: 1997 c 237 s 6



Section 62J.75 Consumer advisory board.

62J.75 Consumer advisory board.

(a) The consumer advisory board consists of 18 members appointed in accordance with paragraph (b). All members must be public, consumer members who:

(1) do not have and never had a material interest in either the provision of health care services or in an activity directly related to the provision of health care services, such as health insurance sales or health plan administration;

(2) are not registered lobbyists; and

(3) are not currently responsible for or directly involved in the purchasing of health insurance for a business or organization.

(b) The governor, the speaker of the house of representatives, and the subcommittee on committees of the committee on rules and administration of the senate shall each appoint six members. Members may be compensated in accordance with section 15.059, subdivision 3, except that members shall not receive per diem compensation or reimbursements for child care expenses.

(c) The board shall advise the commissioners of health and commerce on the following:

(1) the needs of health care consumers and how to better serve and educate the consumers on health care concerns and recommend solutions to identified problems; and

(2) consumer protection issues in the self-insured market, including, but not limited to, public education needs.

The board also may make recommendations to the legislature on these issues.

(d) The board and this section expire June 30, 2001.

HIST: 1997 c 237 s 7; 1998 c 407 art 2 s 14



Section 62J.76 Nonpreemption.

62J.76 Nonpreemption.

Nothing in the Patient Protection Act preempts or replaces requirements related to patient protections that are more protective of patient rights than the requirements established by the Patient Protection Act.

HIST: 1997 c 237 s 8



Section 62J.77 Repealed, 1999 c 245 art 2 s 45

62J.77 Repealed, 1999 c 245 art 2 s 45



Section 62J.78 Repealed, 1999 c 245 art 2 s 45

62J.78 Repealed, 1999 c 245 art 2 s 45



Section 62J.79 Repealed, 1999 c 245 art 2 s 45

62J.79 Repealed, 1999 c 245 art 2 s 45



Section 62J.80 Retaliation.

62J.80 Retaliation.

A health plan company or health care provider shall not retaliate or take adverse action against an enrollee or patient who, in good faith, makes a complaint against a health plan company or health care provider. If retaliation is suspected, the executive director may report it to the appropriate regulatory authority.

HIST: 1998 c 407 art 2 s 18






Chapter 62L Small Employer Insurance Reform

Section 62L.01 Citation.

62L.01 Citation.

Subdivision 1. Popular name. Sections 62L.01 to 62L.22 may be cited as the Minnesota Small Employer Health Benefit Act.

Subd. 2. Jurisdiction. Sections 62L.01 to 62L.22 apply to any health carrier that offers, issues, delivers, or renews a health benefit plan to a small employer.

Subd. 3. Legislative findings and purpose. The legislature finds that underwriting and rating practices in the individual and small employer markets for health coverage create substantial hardship and unfairness, create unnecessary administrative costs, and adversely affect the health of residents of this state. The legislature finds that the premium restrictions provided by this chapter reduce but do not eliminate these harmful effects. Accordingly, the legislature declares its desire to phase out the remaining rating bands as quickly as possible, with the end result of eliminating all rating practices based on risk by July 1, 1997.

HIST: 1992 c 549 art 2 s 1; 1994 c 625 art 10 s 50



Section 62L.02 Definitions.

62L.02 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 62L.01 to 62L.22.

Subd. 2. Actuarial opinion. "Actuarial opinion" means a written statement by a member of the American Academy of Actuaries that a health carrier is in compliance with this chapter, based on the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the health carrier in establishing premium rates for health benefit plans.

Subd. 3. Association. "Association" means the health coverage reinsurance association.

Subd. 4. Base premium rate. "Base premium rate" means as to a rating period, the lowest premium rate charged or which could have been charged under the rating system by the health carrier to small employers for health benefit plans with the same or similar coverage.

Subd. 5. Board of directors. "Board of directors" means the board of directors of the health coverage reinsurance association.

Subd. 6. Case characteristics. "Case characteristics" means the relevant characteristics of a small employer, as determined by a health carrier in accordance with this chapter, which are considered by the carrier in the determination of premium rates for the small employer.

Subd. 7. Coinsurance. "Coinsurance" means an established dollar amount or percentage of health care expenses that an eligible employee or dependent is required to pay directly to a provider of medical services or supplies under the terms of a health benefit plan.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce for health carriers subject to the jurisdiction of the department of commerce or the commissioner of health for health carriers subject to the jurisdiction of the department of health, or the relevant commissioner's designated representative. For purposes of sections 62L.13 to 62L.22, "commissioner" means the commissioner of commerce or that commissioner's designated representative.

Subd. 9. Continuous coverage. "Continuous coverage" means the maintenance of continuous and uninterrupted qualifying coverage. An individual is considered to have maintained continuous coverage if the individual requests enrollment in qualifying coverage within 63 days of termination of qualifying coverage.

Subd. 9a. Current employee. "Current employee" means an employee, as defined in this section, other than a retiree or handicapped former employee.

Subd. 10. Deductible. "Deductible" means the amount of health care expenses an eligible employee or dependent is required to incur before benefits are payable under a health benefit plan.

Subd. 11. Dependent. "Dependent" means an eligible employee's spouse, unmarried child who is under the age of 19 years, unmarried child under the age of 25 years who is a full-time student as defined in section 62A.301, dependent child of any age who is handicapped and who meets the eligibility criteria in section 62A.14, subdivision 2, or any other person whom state or federal law requires to be treated as a dependent for purposes of health plans. For the purpose of this definition, a child includes a child for whom the employee or the employee's spouse has been appointed legal guardian and an adoptive child as provided in section 62A.27.

Subd. 11a. Discounted eligible charges. "Discounted eligible charges" means, as determined by the board of directors, eligible charges reduced by the average difference between eligible charges and the expected liability of the health carrier for services performed. The board of directors, in its discretion, may determine additional different discounts, based upon geographic area and type of delivery system.

Subd. 12. Eligible charges. "Eligible charges" means the actual charges submitted to a health carrier by or on behalf of a provider, eligible employee, or dependent for health services covered by the health carrier's health benefit plan. Eligible charges do not include charges for health services excluded by the health benefit plan or charges for which an alternate health carrier is liable under the coordination of benefit provisions of the health benefit plan.

Subd. 13. Eligible employee. "Eligible employee" means an employee who has satisfied all employer participation and eligibility requirements.

Subd. 13a. Employee. "Employee" means an individual employed for at least 20 hours per week and includes a sole proprietor or a partner of a partnership, if the sole proprietor or partner is included under a health benefit plan of the employer, but does not include individuals who work on a temporary, seasonal, or substitute basis. "Employee" also includes a retiree or a handicapped former employee required to be covered under sections 62A.147 and 62A.148.

Subd. 13b. Enrollment date. "Enrollment date" means, with respect to a covered individual, the date of enrollment of the individual in the health benefit plan or, if earlier, the first day of the waiting period for the individual's enrollment.

Subd. 14. Financially impaired condition. "Financially impaired condition" means a situation in which a health carrier is not insolvent, but (1) is considered by the commissioner to be potentially unable to fulfill its contractual obligations, or (2) is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

Subd. 14a. Guaranteed issue. "Guaranteed issue" means that a health carrier shall not decline an application by a small employer for any health benefit plan offered by that health carrier and shall not decline to cover under a health benefit plan any eligible employee or eligible dependent, including persons who become eligible employees or eligible dependents after initial issuance of the health benefit plan, subject to the health carrier's right to impose preexisting condition limitations permitted under this chapter.

Subd. 15. Health benefit plan. "Health benefit plan" means a policy, contract, or certificate offered, sold, issued, or renewed by a health carrier to a small employer for the coverage of medical and hospital benefits. Health benefit plan includes a small employer plan. Health benefit plan does not include coverage, including any combination of the following coverages, that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) liability insurance or supplemental to liability insurance;

(4) designed solely to provide coverage for a specified disease or illness or to provide payments on a per diem, fixed indemnity, or non-expense-incurred basis, if offered as independent, noncoordinated coverage;

(5) credit accident and health insurance as defined in section 62B.02;

(6) designed solely to provide dental or vision care;

(7) blanket accident and sickness insurance as defined in section 62A.11;

(8) accident-only coverage;

(9) a long-term care policy as defined in section 62A.46 or a qualified long-term care insurance policy as defined in section 62S.01;

(10) Medicare-related coverage as defined in section 62Q.01, subdivision 6;

(11) workers' compensation insurance; or

(12) limited to care provided at on-site medical clinics operated by an employer for the benefit of the employer's employees and their dependents, in connection with which the employer does not transfer risk.

For the purpose of this chapter, a health benefit plan issued to eligible employees of a small employer who meets the participation requirements of section 62L.03, subdivision 3, is considered to have been issued to a small employer. A health benefit plan issued on behalf of a health carrier is considered to be issued by the health carrier.

Subd. 16. Health carrier. "Health carrier" means an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan corporation licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network operating under chapter 62N; an accountable provider network regulated under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in United States Code, title 29, section 1002(40), as amended. Any use of this definition in another chapter by reference does not include a community integrated service network, unless otherwise specified. For the purpose of this chapter, companies that are affiliated companies or that are eligible to file a consolidated tax return must be treated as one health carrier, except that any insurance company or health service plan corporation that is an affiliate of a health maintenance organization located in Minnesota, or any health maintenance organization located in Minnesota that is an affiliate of an insurance company or health service plan corporation, or any health maintenance organization that is an affiliate of another health maintenance organization in Minnesota, may treat the health maintenance organization as a separate health carrier.

Subd. 17. Health plan. "Health plan" means a health plan as defined in section 62A.011 and includes individual and group coverage regardless of the size of the group, unless otherwise specified.

Subd. 18. Index rate. "Index rate" means as to a rating period for small employers the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

Subd. 19. Late entrant. "Late entrant" means an eligible employee or dependent who requests enrollment in a health benefit plan of a small employer following the initial enrollment period applicable to the employee or dependent under the terms of the health benefit plan, provided that the initial enrollment period must be a period of at least 30 days. However, an eligible employee or dependent must not be considered a late entrant if:

(1) the individual was covered under qualifying coverage at the time the individual was eligible to enroll in the health benefit plan, declined enrollment on that basis, and presents to the health carrier a certificate of termination of the qualifying coverage, due to loss of eligibility for that coverage, or proof of the termination of employer contributions toward that coverage, provided that the individual maintains continuous coverage and requests enrollment within 30 days of termination of qualifying coverage or termination of the employer's contribution toward that coverage. For purposes of this clause, loss of eligibility includes loss of eligibility as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment. For purposes of this clause, an individual is not a late entrant if the individual elects coverage under the health benefit plan rather than accepting continuation coverage for which the individual is eligible under state or federal law with respect to the individual's previous qualifying coverage;

(2) the individual has lost coverage under another group health plan due to the expiration of benefits available under the Consolidated Omnibus Budget Reconciliation Act of 1985, Public Law Number 99-272, as amended, and any state continuation laws applicable to the employer or health carrier, provided that the individual maintains continuous coverage and requests enrollment within 30 days of the loss of coverage;

(3) the individual is a new spouse of an eligible employee, provided that enrollment is requested within 30 days of becoming legally married;

(4) the individual is a new dependent child of an eligible employee, provided that enrollment is requested within 30 days of becoming a dependent;

(5) the individual is employed by an employer that offers multiple health benefit plans and the individual elects a different plan during an open enrollment period; or

(6) a court has ordered that coverage be provided for a former spouse or dependent child under a covered employee's health benefit plan and request for enrollment is made within 30 days after issuance of the court order.

Subd. 20. MCHA. "MCHA" means the Minnesota comprehensive health association established under section 62E.10.

Subd. 21. Medical necessity. "Medical necessity" means the appropriate and necessary medical and hospital services eligible for payment under a health benefit plan as determined by a health carrier.

Subd. 22. Members. "Members" means the health carriers operating in the small employer market who may participate in the association.

Subd. 23. Preexisting condition. "Preexisting condition" means, with respect to coverage, a condition present before the individual's enrollment date for the coverage, for which medical advice, diagnosis, care, or treatment was recommended or received during the six months immediately preceding the enrollment date.

Subd. 24. Qualifying coverage. "Qualifying coverage" means health benefits or health coverage provided under:

(1) a health benefit plan, as defined in this section, but without regard to whether it is issued to a small employer and including blanket accident and sickness insurance, other than accident-only coverage, as defined in section 62A.11;

(2) part A or part B of Medicare;

(3) medical assistance under chapter 256B;

(4) general assistance medical care under chapter 256D;

(5) MCHA;

(6) a self-insured health plan;

(7) the MinnesotaCare program established under section 256L.02;

(8) a plan provided under section 43A.316, 43A.317, or 471.617;

(9) the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) or other coverage provided under United States Code, title 10, chapter 55;

(10) coverage provided by a health care network cooperative under chapter 62R;

(11) a medical care program of the Indian Health Service or of a tribal organization;

(12) the federal Employees Health Benefits Plan, or other coverage provided under United States Code, title 5, chapter 89;

(13) a health benefit plan under section 5(e) of the Peace Corps Act, codified as United States Code, title 22, section 2504(e);

(14) a health plan; or

(15) a plan similar to any of the above plans provided in this state or in another state as determined by the commissioner.

Subd. 25. Rating period. "Rating period" means the 12-month period for which premium rates established by a health carrier are assumed to be in effect, as determined by the health carrier. During the rating period, a health carrier may adjust the rate based on the prorated change in the index rate.

Subd. 26. Small employer. (a) "Small employer" means, with respect to a calendar year and a plan year, a person, firm, corporation, partnership, association, or other entity actively engaged in business, including a political subdivision of the state, that employed an average of no fewer than two nor more than 50 current employees on business days during the preceding calendar year and that employs at least two current employees on the first day of the plan year. If an employer has only one eligible employee who has not waived coverage, the sale of a health plan to or for that eligible employee is not a sale to a small employer and is not subject to this chapter and may be treated as the sale of an individual health plan. A small employer plan may be offered through a domiciled association to self-employed individuals and small employers who are members of the association, even if the self-employed individual or small employer has fewer than two current employees. Entities that are treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the federal Internal Revenue Code are considered a single employer for purposes of determining the number of current employees. Small employer status must be determined on an annual basis as of the renewal date of the health benefit plan. The provisions of this chapter continue to apply to an employer who no longer meets the requirements of this definition until the annual renewal date of the employer's health benefit plan. If an employer was not in existence throughout the preceding calendar year, the determination of whether the employer is a small employer is based upon the average number of current employees that it is reasonably expected that the employer will employ on business days in the current calendar year. For purposes of this definition, the term employer includes any predecessor of the employer. An employer that has more than 50 current employees but has 50 or fewer employees, as "employee" is defined under United States Code, title 29, section 1002(6), is a small employer under this subdivision.

(b) Where an association, as defined in section 62L.045, comprised of employers contracts with a health carrier to provide coverage to its members who are small employers, the association and health benefit plans it provides to small employers, are subject to section 62L.045, with respect to small employers in the association, even though the association also provides coverage to its members that do not qualify as small employers.

(c) If an employer has employees covered under a trust specified in a collective bargaining agreement under the federal Labor-Management Relations Act of 1947, United States Code, title 29, section 141, et seq., as amended, or employees whose health coverage is determined by a collective bargaining agreement and, as a result of the collective bargaining agreement, is purchased separately from the health plan provided to other employees, those employees are excluded in determining whether the employer qualifies as a small employer. Those employees are considered to be a separate small employer if they constitute a group that would qualify as a small employer in the absence of the employees who are not subject to the collective bargaining agreement.

Subd. 27. Small employer market. (a) "Small employer market" means the market for health benefit plans for small employers.

(b) A health carrier is considered to be participating in the small employer market if the carrier offers, sells, issues, or renews a health benefit plan to: (1) any small employer; or (2) the eligible employees of a small employer offering a health benefit plan if, with the knowledge of the health carrier, either of the following conditions is met:

(i) any portion of the premium or benefits is paid for or reimbursed by a small employer; or

(ii) the health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of the Internal Revenue Code, section 106, 125, or 162.

Subd. 28. Small employer plan. "Small employer plan" means a health benefit plan issued by a health carrier to a small employer for coverage of the medical and hospital benefits described in section 62L.05.

Subd. 29. Waiting period. "Waiting period" means, with respect to an individual who is a potential enrollee under a health benefit plan, the period that must pass with respect to the individual before the individual is eligible, under the employer's eligibility requirements, for coverage under the health benefit plan.

HIST: 1992 c 549 art 2 s 2; 1993 c 47 s 1; 1993 c 247 art 2 s 1-5; 1993 c 345 art 7 s 1-3; 1994 c 465 art 3 s 61; 1994 c 625 art 10 s 16-28,50; 1995 c 234 art 7 s 12-15; 1995 c 258 s 44; 1997 c 71 art 2 s 7; 1997 c 175 art 2 s 1-9; 1997 c 225 art 2 s 62; 1999 c 177 s 52; 1999 c 181 s 1; 2001 c 7 s 15



Section 62L.03 Availability of coverage.

62L.03 Availability of coverage.

Subdivision 1. Guaranteed issue and reissue. (a) Every health carrier shall, as a condition of authority to transact business in this state in the small employer market, affirmatively market, offer, sell, issue, and renew any of its health benefit plans, on a guaranteed issue basis, to any small employer that meets the participation and contribution requirements of subdivision 3, as provided in this chapter.

(b) Notwithstanding paragraph (a), a health carrier may, at the time of coverage renewal, modify the health coverage for a product offered in the small employer market if the modification is consistent with state law, approved by the commissioner, and effective on a uniform basis for all small employers purchasing that product other than through a qualified association in compliance with section 62L.045, subdivision 2.

Paragraph (a) does not apply to a health benefit plan designed for a small employer to comply with a collective bargaining agreement, provided that the health benefit plan otherwise complies with this chapter and is not offered to other small employers, except for other small employers that need it for the same reason. This paragraph applies only with respect to collective bargaining agreements entered into prior to August 21, 1996, and only with respect to plan years beginning before the later of July 1, 1997, or the date upon which the last of the collective bargaining agreements relating to the plan terminates determined without regard to any extension agreed to after August 21, 1996.

(c) Every health carrier participating in the small employer market shall make available both of the plans described in section 62L.05 to small employers and shall fully comply with the underwriting and the rate restrictions specified in this chapter for all health benefit plans issued to small employers.

(d) A health carrier may cease to transact business in the small employer market as provided under section 62L.09.

Subd. 2. Exceptions. (a) No health maintenance organization is required to offer coverage or accept applications under subdivision 1 in the case of the following:

(1) with respect to a small employer, where the small employer does not have eligible employees who work or reside in the health maintenance organization's approved service areas; or

(2) with respect to an employee, when the employee does not work or reside within the health maintenance organization's approved service areas.

(b) A health carrier participating in the small employer market shall not be required to offer coverage or accept applications pursuant to subdivision 1 where the commissioner finds that the acceptance of an application or applications would place the health carrier participating in the small employer market in a financially impaired condition, provided, however, that a health carrier participating in the small employer market that has not offered coverage or accepted applications pursuant to this paragraph shall not offer coverage or accept applications for any health benefit plan until 180 days following a determination by the commissioner that the health carrier is not financially impaired and that offering coverage or accepting applications under subdivision 1 would not cause the health carrier to become financially impaired.

Subd. 3. Minimum participation and contribution. (a) A small employer that has at least 75 percent of its eligible employees who have not waived coverage participating in a health benefit plan and that contributes at least 50 percent toward the cost of coverage of each eligible employee must be guaranteed coverage on a guaranteed issue basis from any health carrier participating in the small employer market. The participation level of eligible employees must be determined at the initial offering of coverage and at the renewal date of coverage. A health carrier must not increase the participation requirements applicable to a small employer at any time after the small employer has been accepted for coverage. For the purposes of this subdivision, waiver of coverage includes only waivers due to: (1) coverage under another group health plan; (2) coverage under Medicare Parts A and B; (3) coverage under MCHA permitted under section 62E.141; or (4) coverage under medical assistance under chapter 256B or general assistance medical care under chapter 256D.

(b) If a small employer does not satisfy the contribution or participation requirements under this subdivision, a health carrier may voluntarily issue or renew individual health plans, or a health benefit plan which must fully comply with this chapter. A health carrier that provides a health benefit plan to a small employer that does not meet the contribution or participation requirements of this subdivision must maintain this information in its files for audit by the commissioner. A health carrier may not offer an individual health plan, purchased through an arrangement between the employer and the health carrier, to any employee unless the health carrier also offers the individual health plan, on a guaranteed issue basis, to all other employees of the same employer.

(c) Nothing in this section obligates a health carrier to issue coverage to a small employer that currently offers coverage through a health benefit plan from another health carrier, unless the new coverage will replace the existing coverage and not serve as one of two or more health benefit plans offered by the employer. This paragraph does not apply if the small employer will meet the required participation level with respect to the new coverage.

Subd. 4. Underwriting restrictions. (a) Health carriers may apply underwriting restrictions to coverage for health benefit plans for small employers, including any preexisting condition limitations, only as expressly permitted under this chapter. For purposes of this section, "underwriting restrictions" means any refusal of the health carrier to issue or renew coverage, any premium rate higher than the lowest rate charged by the health carrier for the same coverage, any preexisting condition limitation, preexisting condition exclusion, or any exclusionary rider.

(b) Health carriers may collect information relating to the case characteristics and demographic composition of small employers, as well as health status and health history information about employees, and dependents of employees, of small employers.

(c) Except as otherwise authorized for late entrants, preexisting conditions may be excluded by a health carrier for a period not to exceed 12 months from the enrollment date of an eligible employee or dependent, but exclusionary riders must not be used. Late entrants may be subject to a preexisting condition limitation not to exceed 18 months from the enrollment date of the late entrant, but must not be subject to any exclusionary rider or preexisting condition exclusion. When calculating any length of preexisting condition limitation, a health carrier shall credit the time period an eligible employee or dependent was previously covered by qualifying coverage, provided that the individual maintains continuous coverage. The credit must be given for all qualifying coverage with respect to all preexisting conditions, regardless of whether the conditions were preexisting with respect to any previous qualifying coverage. Section 60A.082, relating to replacement of group coverage, and the rules adopted under that section apply to this chapter, and this chapter's requirements are in addition to the requirements of that section and the rules adopted under it. A health carrier shall, at the time of first issuance or renewal of a health benefit plan on or after July 1, 1993, credit against any preexisting condition limitation or exclusion permitted under this section, the time period prior to July 1, 1993, during which an eligible employee or dependent was covered by qualifying coverage, if the person has maintained continuous coverage.

(d) Health carriers shall not use pregnancy as a preexisting condition under this chapter.

Subd. 5. Cancellations and failures to renew. (a) No health carrier shall cancel, decline to issue, or fail to renew a health benefit plan as a result of the claim experience or health status of the persons covered or to be covered by the health benefit plan. For purposes of this subdivision, a failure to renew does not include a uniform modification of coverage at time of renewal, as described in subdivision 1.

(b) A health carrier may cancel or fail to renew a health benefit plan:

(1) for nonpayment of the required premium;

(2) for fraud or misrepresentation by the small employer with respect to eligibility for coverage or any other material fact;

(3) if the employer fails to comply with the minimum contribution percentage required under subdivision 3; or

(4) for any other reasons or grounds expressly permitted by the respective licensing laws and regulations governing a health carrier, including, but not limited to, service area restrictions imposed on health maintenance organizations under section 62D.03, subdivision 4, paragraph (m), to the extent that these grounds are not expressly inconsistent with this chapter.

(c) A health carrier may fail to renew a health benefit plan:

(1) if eligible employee participation during the preceding calendar year declines to less than 75 percent, subject to the waiver of coverage provision in subdivision 3;

(2) if the health carrier ceases to do business in the small employer market under section 62L.09; or

(3) if a failure to renew is based upon the health carrier's decision to discontinue the health benefit plan form previously issued to the small employer, but only if the health carrier permits each small employer covered under the prior form to switch to its choice of any other health benefit plan offered by the health carrier, without any underwriting restrictions that would not have been permitted for renewal purposes.

(d) A health carrier need not renew a health benefit plan, and shall not renew a small employer plan, if an employer ceases to qualify as a small employer as defined in section 62L.02. If a health benefit plan, other than a small employer plan, provides terms of renewal that do not exclude an employer that is no longer a small employer, the health benefit plan may be renewed according to its own terms. If a health carrier issues or renews a health plan to an employer that is no longer a small employer, without interruption of coverage, the health plan is subject to section 60A.082.

(e) A health carrier may cancel or fail to renew the coverage of an individual employee or dependent under a health benefit plan for fraud or misrepresentation by the eligible employee or dependent with respect to eligibility for coverage or any other material fact.

Subd. 6. MCHA enrollees. Health carriers shall offer coverage to any eligible employee or dependent enrolled in MCHA at the time of the health carrier's issuance or renewal of a health benefit plan to a small employer. The health benefit plan must require that the employer permit MCHA enrollees to enroll in the small employer's health benefit plan as of the first date of renewal of a health benefit plan occurring on or after July 1, 1993, and as of each date of renewal after that, or, in the case of a new group, as of the initial effective date of the health benefit plan and as of each date of renewal after that. Unless otherwise permitted by this chapter, health carriers must not impose any underwriting restrictions, including any preexisting condition limitations or exclusions, on any eligible employee or dependent previously enrolled in MCHA and transferred to a health benefit plan so long as continuous coverage is maintained, provided that the health carrier may impose any unexpired portion of a preexisting condition limitation under the person's MCHA coverage. An MCHA enrollee is not a late entrant, so long as the enrollee has maintained continuous coverage.

HIST: 1992 c 549 art 2 s 3; 1993 c 247 art 2 s 6,7; 1993 c 345 art 7 s 4,5; 1994 c 625 art 10 s 29-33; 1995 c 234 art 7 s 16-18; 1995 c 258 s 45; 1997 c 175 art 2 s 10-14; 1999 c 177 s 53



Section 62L.04 Compliance requirements.

62L.04 Compliance requirements.

Subdivision 1. Applicability of chapter requirements. (a) Beginning July 1, 1993, health carriers participating in the small employer market must offer and make available on a guaranteed issue basis any health benefit plan that they offer, including both of the small employer plans provided in section 62L.05, to all small employers that satisfy the small employer participation and contribution requirements specified in this chapter. Compliance with these requirements is required as of the first renewal date of any small employer group occurring after July 1, 1993. For new small employer business, compliance is required as of the first date of offering occurring after July 1, 1993.

(b) Compliance with these requirements is required as of the first renewal date occurring after July 1, 1994, with respect to employees of a small employer who had been issued individual coverage prior to July 1, 1993, administered by the health carrier on a group basis. Notwithstanding any other law to the contrary, the health carrier shall offer to terminate any individual coverage for employees of small employers who satisfy the small employer participation and contribution requirements specified in section 62L.03 and offer to replace it with a health benefit plan. If the employer elects not to purchase a health benefit plan, the health carrier must offer all covered employees and dependents the option of maintaining their current coverage, administered on an individual basis, or replacement individual coverage. Small employer and replacement individual coverage provided under this subdivision must be without application of underwriting restrictions, provided continuous coverage is maintained.

(c) With respect to small employers having no fewer than 30 nor more than 49 current employees, all dates in this subdivision become July 1, 1995, and any reference to "after" a date becomes "on or after" July 1, 1995.

Subd. 2. New carriers. A health carrier entering the small employer market after July 1, 1993, shall begin complying with the requirements of this chapter as of the first date of offering of a health benefit plan to a small employer. A health carrier entering the small employer market after July 1, 1993, is considered to be a member of the health coverage reinsurance association as of the date of the health carrier's initial offer of a health benefit plan to a small employer.

HIST: 1992 c 549 art 2 s 4; 1993 c 345 art 7 s 6; 1994 c 625 art 10 s 34



Section 62L.045 Associations.

62L.045 Associations.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given:

(a) "Association" means:

(1) an association as defined in section 60A.02;

(2) a group or organization of political subdivisions;

(3) a service cooperative created under section 123A.21; or

(4) a joint self-insurance pool authorized under section 471.617, subdivision 2.

(b) "Qualified association" means an association, as defined in this subdivision, that:

(1) is registered with the commissioner of commerce;

(2) provides health plan coverage through a health carrier that participates in the small employer market in this state, other than through associations, to the extent that the association purchases health plan coverage rather than self-insures;

(3) has and adheres to membership and participation criteria and health coverage eligibility criteria that are not designed to disproportionately include or attract small employers that are likely to have low costs of health coverage or to disproportionately exclude or repel small employers that are likely to have high costs of health coverage; and

(4) permits any small employer that meets its membership, participation, and eligibility criteria to become a member and to obtain health coverage through the association.

(c) "Health coverage" means a health benefit plan as defined in section 62L.02, subdivision 15; or similar self-insured coverage offered, sold, issued, or renewed by an association as defined in paragraph (a) to a small employer.

Subd. 2. Qualified associations. (a) A qualified association, as defined in this section, and health coverage offered by it, to it, or through it, to a small employer in this state must comply with the requirements of this chapter regarding guaranteed issue, guaranteed renewal, preexisting condition limitations, credit against preexisting condition limitations for continuous coverage, treatment of MCHA enrollees, and the definition of dependent, and with section 62A.65, subdivision 5, paragraph (b). They must also comply with all other requirements of this chapter not specifically exempted in paragraph (b) or (c).

(b) A qualified association and a health carrier offering, selling, issuing, or renewing health coverage to, or to cover, a small employer in this state through the qualified association, may, but are not, in connection with that health coverage, required to:

(1) offer the two small employer plans described in section 62L.05; and

(2) offer to small employers that are not members of the association, health coverage offered to, by, or through the qualified association.

(c) A qualified association, and a health carrier offering, selling, issuing, and renewing health coverage to, or to cover, a small employer in this state must comply with section 62L.08, except that:

(1) a separate index rate may be applied by a health carrier to each qualified association, provided that:

(i) the premium rate applied to participating small employer members of the qualified association is no more than 25 percent above and no more than 25 percent below the index rate applied to the qualified association, irrespective of when members applied for health coverage; and

(ii) the index rate applied by a health carrier to a qualified association is no more than 20 percent above and no more than 20 percent below the index rate applied by the health carrier to any other qualified association or to any small employer. In comparing index rates for purposes of this clause, the 20 percent shall be calculated as a percent of the larger index rate; and

(2) a qualified association described in subdivision 1, paragraph (a), clauses (2) to (4), providing health coverage through a health carrier, or on a self-insured basis in compliance with section 471.617 and the rules adopted under that section, may cover small employers and other employers within the same pool and may charge premiums to small employer members on the same basis as it charges premiums to members that are not small employers, if the premium rates charged to small employers do not have greater variation than permitted under section 62L.08. A qualified association operating under this clause shall annually prove to the commissioner of commerce that it complies with this clause through a sampling procedure acceptable to the commissioner. If the qualified association fails to prove compliance to the satisfaction of the commissioner, the association shall agree to a written plan of correction acceptable to the commissioner. The qualified association is considered to be in compliance under this clause if there is a premium rate that would, if used as an index rate, result in all premium rates in the sample being in compliance with section 62L.08. This clause does not exempt a qualified association or a health carrier providing coverage through the qualified association from the loss ratio requirement of section 62L.08, subdivision 11.

Subd. 3. Other associations. Associations as defined in this section that are not qualified associations; health coverage offered, sold, issued, or renewed by or through them; and the health carriers doing so, must fully comply with this chapter with respect to small employers that are members of the association.

Subd. 4. Principles; association coverage. (a) This subdivision applies to associations as defined in this section, whether qualified associations or not, and is intended to clarify subdivisions 1 to 3.

(b) This section applies only to associations that provide health coverage to small employers.

(c) A health carrier is not required under this chapter to comply with guaranteed issue and guaranteed renewal with respect to its relationship with the association itself. An arrangement between the health carrier and the association, once entered into, must comply with guaranteed issue and guaranteed renewal with respect to members of the association that are small employers and persons covered through them.

(d) When an arrangement between a health carrier and an association has validly terminated, the health carrier has no continuing obligation to small employers and persons covered through them, except as otherwise provided in:

(1) section 62A.65, subdivision 5, paragraph (b);

(2) any other continuation or conversion rights applicable under state or federal law; and

(3) section 60A.082, relating to group replacement coverage, and rules adopted under that section.

(e) When an association's arrangement with a health carrier has terminated and the association has entered into a new arrangement with that health carrier or a different health carrier, the new arrangement is subject to section 60A.082 and rules adopted under it, with respect to members of the association that are small employers and persons covered through them.

(f) An association that offers its members more than one plan of health coverage may have uniform rules restricting movement between the plans of health coverage, if the rules do not discriminate against small employers.

(g) This chapter does not require or prohibit separation of an association's members into one group consisting only of small employers and another group or other groups consisting of all other members. The association must comply with this section with respect to the small employer group.

(h) For purposes of this section, "member" of an association includes an employer participant in the association.

(i) For purposes of this section, health coverage issued to, or to cover, a small employer includes a certificate of coverage issued directly to the employer's employees and dependents, rather than to the small employer.

Subd. 5. Registration. The commissioner may require all associations that are subject to this section to register with the commissioner prior to an initial purchase of health coverage under this section.

HIST: 1995 c 234 art 7 s 19; 1996 c 305 art 1 s 23; 1996 c 446 art 3 s 1; 1998 c 397 art 11 s 3



Section 62L.05 Small employer plan benefits.

62L.05 Small employer plan benefits.

Subdivision 1. Two small employer plans. Each health carrier in the small employer market must make available, on a guaranteed issue basis, to any small employer that satisfies the contribution and participation requirements of section 62L.03, subdivision 3, both of the small employer plans described in subdivisions 2 and 3. Under subdivisions 2 and 3, coinsurance and deductibles do not apply to child health supervision services and prenatal services, as defined by section 62A.047. The maximum out-of-pocket costs for covered services must be $3,000 per individual and $6,000 per family per year. The maximum lifetime benefit must be not less than $1,000,000.

Subd. 2. Deductible-type small employer plan. The benefits of the deductible-type small employer plan offered by a health carrier must be equal to 80 percent of the charges, as specified in subdivision 10, for health care services, supplies, or other articles covered under the small employer plan, in excess of an annual deductible which must be $2,250 per individual and $4,500 per family.

Subd. 3. Copayment-type small employer plan. The benefits of the copayment-type small employer plan offered by a health carrier must be equal to 80 percent of the charges, as specified in subdivision 10, for health care services, supplies, or other articles covered under the small employer plan, in excess of the following copayments:

(1) $15 per outpatient visit, including visits to an urgent care center but not including visits to a hospital outpatient department or emergency room, or similar facility;

(2) $15 per visit for the services of a home health agency or private duty registered nurse;

(3) $50 per outpatient visit to a hospital outpatient department or emergency room, or similar facility; and

(4) $300 per inpatient admission to a hospital.

Subd. 4. Benefits. The medical services and supplies listed in this subdivision are the benefits that must be covered by the small employer plans described in subdivisions 2 and 3. Benefits under this subdivision may be provided through the managed care procedures practiced by health carriers.

(1) inpatient and outpatient hospital services, excluding services provided for the diagnosis, care, or treatment of chemical dependency or a mental illness or condition, other than those conditions specified in clauses (10), (11), and (12). The health care services required to be covered under this clause must also be covered if rendered in a nonhospital environment, on the same basis as coverage provided for those same treatments or services if rendered in a hospital, provided, however, that this sentence must not be interpreted as expanding the types or extent of services covered;

(2) physician, chiropractor, and nurse practitioner services for the diagnosis or treatment of illnesses, injuries, or conditions;

(3) diagnostic X-rays and laboratory tests;

(4) ground transportation provided by a licensed ambulance service to the nearest facility qualified to treat the condition, or as otherwise required by the health carrier;

(5) services of a home health agency if the services qualify as reimbursable services under Medicare;

(6) services of a private duty registered nurse if medically necessary, as determined by the health carrier;

(7) the rental or purchase, as appropriate, of durable medical equipment, other than eyeglasses and hearing aids;

(8) child health supervision services up to age 18, as defined in section 62A.047;

(9) maternity and prenatal care services, as defined in sections 62A.041 and 62A.047;

(10) inpatient hospital and outpatient services for the diagnosis and treatment of certain mental illnesses or conditions, as defined by the International Classification of Diseases-Clinical Modification (ICD-9-CM), seventh edition (1990) and as classified as ICD-9 codes 295 to 299;

(11) ten hours per year of outpatient mental health diagnosis or treatment for illnesses or conditions not described in clause (10);

(12) 60 hours per year of outpatient treatment of chemical dependency; and

(13) 50 percent of eligible charges for prescription drugs, up to a separate annual maximum out-of-pocket expense of $1,000 per individual for prescription drugs, and 100 percent of eligible charges thereafter.

Subd. 4a. Alternative benefit plan. In addition to the small employer benefit plans described in subdivisions 1 to 4, a health carrier may offer to a small employer a benefit plan that differs from those plans in the following respects:

(1) the plan may include different copayments and deductibles; and

(2) the plan may offer coverage on a per diem, fixed indemnity, or nonexpense incurred basis.

Subd. 5. Plan variations. (a) No health carrier shall offer to a small employer a health benefit plan that differs from the small employer plans described in subdivisions 1 to 4a, unless the health benefit plan complies with all provisions of chapters 62A, 62C, 62D, 62E, 62H, 62N, 62Q, and 64B that otherwise apply to the health carrier, except as expressly permitted by paragraph (b).

(b) As an exception to paragraph (a), a health benefit plan is deemed to be a small employer plan and to be in compliance with paragraph (a) if it differs from one of the two small employer plans described in subdivisions 1 to 4 only by providing benefits in addition to those described in subdivision 4, provided that the health benefit plan has an actuarial value that exceeds the actuarial value of the benefits described in subdivision 4 by no more than two percent. "Benefits in addition" means additional units of a benefit listed in subdivision 4 or one or more benefits not listed in subdivision 4.

Subd. 6. Choice products exception. Nothing in subdivision 1 prohibits a health carrier from offering a small employer plan which provides for different benefit coverages based on whether the benefit is provided through a primary network of providers or through a secondary network of providers so long as the benefits provided in the primary network equal the benefit requirements of the small employer plan as described in this section. For purposes of products issued under this subdivision, out-of-pocket costs in the secondary network may exceed the out-of-pocket limits described in subdivision 1. A secondary network must not be used to provide "benefits in addition" as defined in subdivision 5, except in compliance with that subdivision.

Subd. 7. Benefit exclusions. No medical, hospital, or other health care benefits, services, supplies, or articles not expressly specified in subdivision 4 are required to be included in a small employer plan. Nothing in subdivision 4 restricts the right of a health carrier to restrict coverage to those services, supplies, or articles which are medically necessary. Health carriers may exclude a benefit, service, supply, or article not expressly specified in subdivision 4 from a small employer plan.

Subd. 8. Continuation coverage. Small employer plans must include the continuation of coverage provisions required by the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Public Law Number 99-272, as amended, and by state law.

Subd. 9. Dependent coverage. Other state law and rules applicable to health plan coverage of newborn infants, dependent children who do not reside with the eligible employee, handicapped children and dependents, and adopted children apply to a small employer plan. Health benefit plans that provide dependent coverage must define "dependent" no more restrictively than the definition provided in section 62L.02.

Subd. 10. Medical expense reimbursement. Health carriers may reimburse or pay for medical services, supplies, or articles provided under a small employer plan in accordance with the health carrier's provider contract requirements including, but not limited to, salaried arrangements, capitation, the payment of usual and customary charges, fee schedules, discounts from fee-for-service, per diems, diagnosis-related groups (DRGs), and other payment arrangements. Nothing in this chapter requires a health carrier to develop, implement, or change its provider contract requirements for a small employer plan. Coinsurance, deductibles, out-of-pocket maximums, and maximum lifetime benefits must be calculated and determined in accordance with each health carrier's standard business practices.

Subd. 11. Plan design. Notwithstanding any other law, regulation, or administrative interpretation to the contrary, health carriers may offer small employer plans through any provider arrangement, including, but not limited to, the use of open, closed, or limited provider networks. A health carrier may only use product and network designs currently allowed under existing statutory requirements. The provider networks offered by any health carrier may be specifically designed for the small employer market and may be modified at the carrier's election so long as all otherwise applicable regulatory requirements are met. Health carriers may use professionally recognized provider standards of practice when they are available, and may use utilization management practices otherwise permitted by law, including, but not limited to, second surgical opinions, prior authorization, concurrent and retrospective review, referral authorizations, case management, and discharge planning. A health carrier may contract with groups of providers with respect to health care services or benefits, and may negotiate with providers regarding the level or method of reimbursement provided for services rendered under a small employer plan.

Subd. 12. Demonstration projects. Nothing in this chapter prohibits a health maintenance organization from offering a demonstration project authorized under section 62D.30. The commissioner of health may approve a demonstration project which offers benefits that do not meet the requirements of a small employer plan if the commissioner finds that the requirements of section 62D.30 are otherwise met.

HIST: 1992 c 549 art 2 s 5; 1993 c 247 art 2 s 8; 1993 c 345 art 7 s 7-10; 1994 c 625 art 10 s 35-37; 1999 c 177 s 54; 1999 c 181 s 2,3; 2001 c 215 s 21,22



Section 62L.055 Small employer alternative benefit plans; pilot project.

62L.055 Small employer alternative benefit plans; pilot project.

(a) Notwithstanding any provision of this chapter or other law to the contrary, the commissioner of commerce shall develop a pilot project by January 1, 2000, to authorize health carriers to offer alternative health benefit plans to small employers if the following requirements are satisfied:

(1) the health carrier is assessed less than three percent of the total amount assessed by the Minnesota comprehensive health association;

(2) the health plans must be offered in compliance with this chapter, except as otherwise permitted in this section;

(3) the health plans to be offered must be designed to enable employers and covered persons to better manage costs and coverage options through the use of copays, deductibles, and other cost-sharing arrangements;

(4) the health plans must be issued and administered in compliance with sections 62E.141; 62L.03, subdivision 6; and 62L.12, subdivisions 3 and 4, relating to prohibitions against enrolling in the Minnesota comprehensive health association persons eligible for employer group coverage;

(5) the health plans must meet a 71 percent loss ratio for small employers with fewer than ten employees, and a 75 percent loss ratio for all other plans;

(6) the health plans may alter or eliminate coverages that would otherwise be required by law, other than the requirement that care provided for covered services by osteopaths, optometrists, and chiropractors, or registered nurses meeting the requirements of section 62A.15, subdivision 3a, be reimbursed on a nondiscriminatory basis; and

(7) each health plan must be approved by the commissioner of commerce.

(b) The definitions in section 62L.02 apply to this section as modified by this section.

(c) This section expires August 1, 2003.

HIST: 1999 c 181 s 4



Section 62L.06 Disclosure of underwriting rating practices.

62L.06 Disclosure of underwriting rating practices.

When offering or renewing a health benefit plan, health carriers shall disclose in all solicitation and sales materials:

(1) the case characteristics and other rating factors used to determine initial and renewal rates;

(2) the extent to which premium rates for a small employer are established or adjusted based upon actual or expected variation in claim experience;

(3) provisions concerning the health carrier's right to change premium rates and the factors other than claim experience that affect changes in premium rates;

(4) provisions relating to renewability of coverage;

(5) the use and effect of any preexisting condition provisions, if permitted;

(6) the application of any provider network limitations and their effect on eligibility for benefits; and

(7) the ability of small employers to insure eligible employees and dependents currently receiving coverage from the comprehensive health association through health benefit plans.

HIST: 1992 c 549 art 2 s 6; 1994 c 625 art 10 s 38



Section 62L.07 Small employer requirements.

62L.07 Small employer requirements.

Subdivision 1. Verification of eligibility. Health benefit plans must require that small employers offering a health benefit plan maintain information verifying the continuing eligibility of the employer, its employees, and their dependents, and provide the information to health carriers on a quarterly basis or as reasonably requested by the health carrier.

Subd. 2. Waivers. Health benefit plans must require that small employers offering a health benefit plan maintain written documentation indicating that each eligible employee was informed of the availability of coverage through the employer and of a waiver of coverage by the eligible employee. This documentation must be provided to the health carrier upon reasonable request.

HIST: 1992 c 549 art 2 s 7; 1994 c 625 art 10 s 39



Section 62L.08 Restrictions relating to premium rates.

62L.08 Restrictions relating to premium rates.

Subdivision 1. Rate restrictions. Premium rates for all health benefit plans sold or issued to small employers are subject to the restrictions specified in this section.

Subd. 2. General premium variations. Beginning July 1, 1993, each health carrier must offer premium rates to small employers that are no more than 25 percent above and no more than 25 percent below the index rate charged to small employers for the same or similar coverage, adjusted pro rata for rating periods of less than one year. The premium variations permitted by this subdivision must be based only on health status, claims experience, industry of the employer, and duration of coverage from the date of issue. For purposes of this subdivision, health status includes refraining from tobacco use or other actuarially valid lifestyle factors associated with good health, provided that the lifestyle factor and its effect upon premium rates have been determined to be actuarially valid and approved by the commissioner. Variations permitted under this subdivision must not be based upon age or applied differently at different ages. This subdivision does not prohibit use of a constant percentage adjustment for factors permitted to be used under this subdivision.

Subd. 3. Age-based premium variations. Beginning July 1, 1993, each health carrier may offer premium rates to small employers that vary based upon the ages of the eligible employees and dependents of the small employer only as provided in this subdivision. In addition to the variation permitted by subdivision 2, each health carrier may use an additional premium variation based upon age of up to plus or minus 50 percent of the index rate.

Subd. 4. Geographic premium variations. A health carrier may request approval by the commissioner to establish no more than three geographic regions and to establish separate index rates for each region, provided that the index rates do not vary between any two regions by more than 20 percent. Health carriers that do not do business in the Minneapolis/St. Paul metropolitan area may request approval for no more than two geographic regions, and clauses (2) and (3) do not apply to approval of requests made by those health carriers. A health carrier may also request approval to establish one or more additional geographic regions and one or more separate index rates for premiums for employees working and residing outside of Minnesota. The commissioner may grant approval if the following conditions are met:

(1) the geographic regions must be applied uniformly by the health carrier;

(2) one geographic region must be based on the Minneapolis/St. Paul metropolitan area;

(3) if one geographic region is rural, the index rate for the rural region must not exceed the index rate for the Minneapolis/St. Paul metropolitan area;

(4) the health carrier provides actuarial justification acceptable to the commissioner for the proposed geographic variations in index rates, establishing that the variations are based upon differences in the cost to the health carrier of providing coverage.

Subd. 5. Gender-based rates prohibited. Beginning July 1, 1993, no health carrier may determine premium rates through a method that is in any way based upon the gender of eligible employees or dependents. Rates must not in any way reflect marital status or generalized differences in expected costs between employees and spouses.

Subd. 6. Rate cells permitted. Health carriers may use rate cells and must file with the commissioner the rate cells they use. Rate cells must be based on the number of adults and children covered under the policy and may reflect the availability of Medicare coverage. The rates for different rate cells must not in any way reflect marital status or differences in expected costs between employees and spouses.

Subd. 7. Index and premium rate development. (a) In developing its index rates and premiums, a health carrier may take into account only the following factors:

(1) actuarially valid differences in benefit designs of health benefit plans;

(2) actuarially valid differences in the rating factors permitted in subdivisions 2 and 3;

(3) actuarially valid geographic variations if approved by the commissioner as provided in subdivision 4.

(b) All premium variations permitted under this section must be based upon actuarially valid differences in expected cost to the health carrier of providing coverage. The variation must be justified in initial rate filings and upon request of the commissioner in rate revision filings. All premium variations are subject to approval by the commissioner.

Subd. 7a. Repealed, 1995 c 234 art 7 s 28

Subd. 8. Filing requirement. No later than July 1, 1993, and each year thereafter, a health carrier that offers, sells, issues, or renews a health benefit plan for small employers shall file with the commissioner the index rates and must demonstrate that all rates shall be within the rating restrictions defined in this chapter. Such demonstration must include the allowable range of rates from the index rates and a description of how the health carrier intends to use demographic factors including case characteristics in calculating the premium rates. The rates shall not be approved, unless the commissioner has determined that the rates are reasonable. In determining reasonableness, the commissioner shall consider the growth rates applied under section 62J.04, subdivision 1, paragraph (b), to the calendar year or years that the proposed premium rate would be in effect, actuarially valid changes in risk associated with the enrollee population, and actuarially valid changes as a result of statutory changes in Laws 1992, chapter 549. For premium rates proposed to go into effect between July 1, 1993 and December 31, 1993, the pertinent growth rate is the growth rate applied under section 62J.04, subdivision 1, paragraph (b), to calendar year 1994.

Subd. 9. Effect of assessments. Premium rates must comply with the rating requirements of this section, notwithstanding the imposition of any assessments or premiums paid by health carriers as provided under sections 62L.13 to 62L.22.

Subd. 10. Rating report. Beginning January 1, 1995, and annually thereafter, the commissioners of health and commerce shall provide a joint report to the legislature on the effect of the rating restrictions required by this section and the appropriateness of proceeding with additional rate reform. Each report must include an analysis of the availability of health care coverage due to the rating reform, the equitable and appropriate distribution of risk and associated costs, the effect on the self-insurance market, and any resulting or anticipated change in health plan design and market share and availability of health carriers.

Subd. 11. Loss ratio standards. Notwithstanding section 62A.02, subdivision 3, relating to loss ratios, each policy or contract form used with respect to a health benefit plan offered, or issued in the small employer market, is subject, beginning July 1, 1993, to section 62A.021. The commissioner of health has, with respect to carriers under that commissioner's jurisdiction, all of the powers of the commissioner of commerce under that section.

HIST: 1992 c 549 art 2 s 8,23; 1993 c 345 art 7 s 11,12; 1994 c 625 art 10 s 40-46,50; 1Sp1995 c 3 art 13 s 2; 1997 c 7 art 1 s 18; 1997 c 225 art 2 s 63



Section 62L.081 Phase-in.

62L.081 Phase-in.

Subdivision 1. Compliance. No health carrier, as defined in section 62L.02, shall renew any health benefit plan, as defined in section 62L.02, except in compliance with this section.

Subd. 2. Premium adjustments. (a) Any increase or decrease in premiums by a health carrier that is caused by section 62L.08, and that is greater than 30 percent, is subject to this subdivision. A health carrier shall determine renewal premiums only as follows:

(1) one-half of that premium increase or decrease may be charged upon the first renewal of the coverage on or after July 1, 1993; and

(2) the remaining one-half of that premium increase or decrease may be charged upon the renewal of the coverage one year after the date of the renewal under clause (1).

(b) For purposes of this subdivision, the premium increase or decrease is the total premium increase or decrease caused by section 62L.08 and not just the portion that exceeds 30 percent. This subdivision does not apply to any portion of a premium increase or decrease that is not caused by section 62L.08.

HIST: 1993 c 345 art 7 s 15



Section 62L.09 Cessation of small employer business.

62L.09 Cessation of small employer business.

Subdivision 1. Notice to commissioner. A health carrier electing to cease doing business in the small employer market shall notify the commissioner 180 days prior to the effective date of the cessation. The health carrier shall simultaneously provide a copy of the notice to each small employer covered by a health benefit plan issued by the health carrier. For purposes of this section, "cease doing business" means to discontinue issuing new health benefit plans to small employers and to refuse to renew all of the health carrier's existing health benefit plans issued to small employers, the terms of which permit refusal to renew under the circumstances specified in this subdivision. This section does not permit cancellation of a health benefit plan, unless permitted under its terms.

Upon making the notification, the health carrier shall not offer or issue new business in the small employer market. The health carrier shall renew its current small employer business due for renewal within 120 days after the date of the notification but shall not renew any small employer business more than 120 days after the date of the notification. The renewal period for business renewed during that 120-day period shall end on the effective date of the cessation.

A health carrier that elects to cease doing business in the small employer market shall continue to be governed by this chapter with respect to any continuing small employer business conducted by the health carrier.

Subd. 2. Repealed, 1993 c 345 art 7 s 16

Subd. 3. Reentry prohibition. (a) Except as otherwise provided in paragraph (b), a health carrier that ceases to do business in the small employer market after July 1, 1993, is prohibited from writing new business in the small employer market in this state for a period of five years from the date of notice to the commissioner. This subdivision applies to any health maintenance organization that ceases to do business in the small employer market in one service area with respect to that service area only. Nothing in this subdivision prohibits an affiliated health maintenance organization from continuing to do business in the small employer market in that same service area.

(b) The commissioner of commerce or the commissioner of health may permit a health carrier that ceases to do business in the small employer market in this state after July 1, 1993, to begin writing new business in the small employer market if:

(1) since the carrier ceased doing business in the small employer market, legislative action has occurred that has significantly changed the effect on the carrier of its decision to cease doing business in the small employer market; and

(2) the commissioner deems it appropriate.

Subd. 4. Continuing assessment liability. A health carrier that ceases to do business in the small employer market remains liable for assessments levied by the association as provided in section 62L.22.

HIST: 1992 c 549 art 2 s 9; 1993 c 247 art 2 s 9; 1993 c 345 art 7 s 13; 1994 c 465 art 3 s 61; 1995 c 234 art 7 s 20; 1996 c 446 art 1 s 49



Section 62L.10 Supervision by commissioner.

62L.10 Supervision by commissioner.

Subdivision 1. Reports. A health carrier doing business in the small employer market shall file by April 1 of each year an annual actuarial opinion with the commissioner certifying that the health carrier complied with the underwriting and rating requirements of this chapter during the preceding year and that the rating methods used by the health carrier were actuarially sound. A health carrier shall retain a copy of the opinion at its principal place of business.

Subd. 2. Records. A health carrier doing business in the small employer market shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

Subd. 3. Submissions to commissioner. Subsequent to the annual filing, the commissioner may request information and documentation from a health carrier describing its rating practices and renewal underwriting practices, including information and documentation that demonstrates that a health carrier's rating methods and practices are in accordance with sound actuarial principles and the requirements of this chapter. Except in cases of violations of this chapter or of another chapter, information received by the commissioner as provided under this subdivision is nonpublic.

Subd. 4. Review of premium rates. The commissioner shall regulate premium rates charged or proposed to be charged by all health carriers in the small employer market under section 62A.02. The commissioner of health has, with respect to carriers under that commissioner's jurisdiction, all of the powers of the commissioner of commerce under that section.

Subd. 5. Transitional practices. The commissioner shall disapprove index rates, premium variations, or other practices of a health carrier if they violate the spirit of this chapter and are the result of practices engaged in by the health carrier between April 23, 1992, and July 1, 1993, where the practices engaged in were carried out for the purpose of evading the spirit of this chapter. Each health carrier shall report to the commissioner, within 30 days and on a form prescribed by the commissioner, each cancellation, nonrenewal, or other termination of coverage of a small employer between April 23, 1992, and June 30, 1993. The health carrier shall provide any related information requested by the commissioner within the time specified in the request. Any health carrier that engages in a practice of terminating or inducing termination of coverage of small employers in order to evade the effects of Laws 1992, chapter 549, is guilty of an unfair method of competition and an unfair or deceptive act or practice in the business of insurance and is subject to the remedies provided in sections 72A.17 to 72A.32.

HIST: 1992 c 549 art 2 s 10



Section 62L.11 Penalties and enforcement.

62L.11 Penalties and enforcement.

Subdivision 1. Disciplinary proceedings. The commissioner may, by order, suspend or revoke a health carrier's license or certificate of authority and impose a monetary penalty not to exceed $25,000 for each violation of this chapter. Violations include the failure to pay an assessment required by section 62L.22, and knowingly and willfully encouraging a small employer to not meet the contribution or participation requirements of section 62L.03, subdivision 3, in order to avoid the requirements of this chapter. The notice, hearing, and appeal procedures specified in section 60A.052 or 62D.16, as appropriate, apply to the order. The order is subject to judicial review as provided under chapter 14.

Subd. 2. Enforcement powers. The commissioners of health and commerce each has for purposes of this chapter all of each commissioner's respective powers under other chapters that are applicable to their respective duties under this chapter.

HIST: 1992 c 549 art 2 s 11; 1993 c 13 art 2 s 1; 1993 c 345 art 7 s 14



Section 62L.12 Prohibited practices.

62L.12 Prohibited practices.

Subdivision 1. Prohibition on issuance of individual policies. A health carrier operating in the small employer market shall not knowingly offer, issue, or renew an individual health plan to an eligible employee of a small employer that meets the minimum participation and contribution requirements under section 62L.03, subdivision 3, except as authorized under subdivision 2.

Subd. 2. Exceptions. (a) A health carrier may sell, issue, or renew individual conversion policies to eligible employees otherwise eligible for conversion coverage under section 62D.104 as a result of leaving a health maintenance organization's service area.

(b) A health carrier may sell, issue, or renew individual conversion policies to eligible employees otherwise eligible for conversion coverage as a result of the expiration of any continuation of group coverage required under sections 62A.146, 62A.17, 62A.21, 62C.142, 62D.101, and 62D.105.

(c) A health carrier may sell, issue, or renew conversion policies under section 62E.16 to eligible employees.

(d) A health carrier may sell, issue, or renew individual continuation policies to eligible employees as required.

(e) A health carrier may sell, issue, or renew individual health plans if the coverage is appropriate due to an unexpired preexisting condition limitation or exclusion applicable to the person under the employer's group health plan or due to the person's need for health care services not covered under the employer's group health plan.

(f) A health carrier may sell, issue, or renew an individual health plan, if the individual has elected to buy the individual health plan not as part of a general plan to substitute individual health plans for a group health plan nor as a result of any violation of subdivision 3 or 4.

(g) Nothing in this subdivision relieves a health carrier of any obligation to provide continuation or conversion coverage otherwise required under federal or state law.

(h) Nothing in this chapter restricts the offer, sale, issuance, or renewal of coverage issued as a supplement to Medicare under sections 62A.31 to 62A.44, or policies or contracts that supplement Medicare issued by health maintenance organizations, or those contracts governed by section 1833 or 1876 of the federal Social Security Act, United States Code, title 42, section 1395 et seq., as amended.

(i) Nothing in this chapter restricts the offer, sale, issuance, or renewal of individual health plans necessary to comply with a court order.

Subd. 3. Agent's licensure. An agent licensed under chapter 60K or section 62C.17 who knowingly and willfully breaks apart a small group for the purpose of selling individual health plans to eligible employees and dependents of a small employer that meets the participation and contribution requirements of section 62L.03, subdivision 3, is guilty of an unfair trade practice and subject to disciplinary action, including the revocation or suspension of license, under section 60K.43 or 62C.17. The action must be by order and subject to the notice, hearing, and appeal procedures specified in section 60K.43. The action of the commissioner is subject to judicial review as provided under chapter 14.

Subd. 4. Employer prohibition. A small employer shall not encourage or direct an employee or applicant to:

(1) refrain from filing an application for health coverage when other similarly situated employees may file an application for health coverage;

(2) file an application for health coverage during initial eligibility for coverage, the acceptance of which is contingent on health status, when other similarly situated employees may apply for health coverage, the acceptance of which is not contingent on health status;

(3) seek coverage from another health carrier, including, but not limited to, MCHA; or

(4) cause coverage to be issued on different terms because of the health status or claims experience of that person or the person's dependents.

Subd. 5. Sale of other products. A health carrier shall not condition the offer, sale, issuance, or renewal of a health benefit plan on the purchase by a small employer of other insurance products offered by the health carrier or a subsidiary or affiliate of the health carrier, including, but not limited to, life, disability, property, and general liability insurance. This prohibition does not apply to insurance products offered as a supplement to a health maintenance organization plan, including, but not limited to, supplemental benefit plans under section 62D.05, subdivision 6.

HIST: 1992 c 549 art 2 s 12; 1993 c 13 art 2 s 1; 1994 c 625 art 10 s 47; 1995 c 234 art 7 s 21; 2001 c 117 art 2 s 11

* The amendment to subdivision 3 by Laws 2001, chapter 117, *article 2, section 11, is effective July 1, 2002. Laws 2001, *chapter 117, article 2, section 19.



Section 62L.13 Reinsurance association.

62L.13 Reinsurance association.

Subdivision 1. Creation. The health coverage reinsurance association may operate as a nonprofit unincorporated association, but is authorized to incorporate under chapter 317A. All health carriers in the small employer market shall be and remain members of the association as a condition of their authority to transact business.

Subd. 2. Purpose. The association is established to provide for the fair and equitable transfer of risk associated with participation by a health carrier in the small employer market to a private reinsurance pool established and maintained by the association.

Subd. 3. Exemptions. The association, its transactions, and all property owned by it are exempt from taxation under the laws of this state or any of its subdivisions, including, but not limited to, premiums taxes imposed under chapter 297I, income tax, sales tax, use tax, and property tax. The association may seek exemption from payment of all fees and taxes levied by the federal government. Except as otherwise provided in this chapter, the association is not subject to the provisions of chapters 13, 13D, 60A, and 62A to 62H. The association is not a public employer and is not subject to the provisions of chapters 179A and 353. The board of directors and health carriers who are members of the association are exempt from sections 325D.49 to 325D.66 in the performance of their duties as directors and members of the association.

Subd. 4. Powers of association. The association may exercise all of the powers of a corporation formed under chapter 317A, including, but not limited to, the authority to:

(1) establish operating rules, conditions, and procedures relating to the reinsurance of members' risks;

(2) assess members in accordance with the provisions of this section and to make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses;

(3) sue and be sued, including taking any legal action necessary to recover any assessments;

(4) enter into contracts necessary to carry out the provisions of this chapter;

(5) establish operating, administrative, and accounting procedures for the operation of the association; and

(6) borrow money against the future receipt of premiums and assessments up to the amount of the previous year's assessment, with the prior approval of the commissioner.

The provisions of this chapter govern if the provisions of chapter 317A conflict with this chapter. The association may operate under the plan of operation approved by the board and shall be governed in accordance with this chapter and may operate in accordance with chapter 317A. If the association incorporates as a nonprofit corporation under chapter 317A, the filing of the plan of operation meets the requirements of filing articles.

Subd. 5. Supervision by commissioner. The commissioner of commerce shall supervise the association in accordance with this chapter. The commissioner of commerce may examine the association. The association's reinsurance policy forms, its contracts, its premium rates, and its assessments are subject to the approval of the commissioner of commerce. The association's policy forms, contracts, and premium rates are deemed approved if not disapproved by the commissioner of commerce within 60 days after the date of filing them with the commissioner of commerce. The association's assessments are deemed approved if not disapproved by the commissioner of commerce within 15 business days after filing them with the commissioner of commerce. The association shall notify the commissioner of all association or board meetings, and the commissioner or the commissioner's designee may attend all association or board meetings. The association shall file an annual report with the commissioner on or before July 1 of each year, beginning July 1, 1994, describing its activities during the preceding calendar year. The report must include a financial report and a summary of claims paid by the association. The annual report must be available for public inspection.

HIST: 1992 c 549 art 2 s 13; 1993 c 47 s 2-4; 1993 c 247 art 2 s 10-12; 1994 c 465 art 3 s 61; 1997 c 187 art 3 s 17; 2000 c 394 art 2 s 16



Section 62L.14 Board of directors.

62L.14 Board of directors.

Subdivision 1. Composition of board. The association shall exercise its powers through a board of 13 directors. Four directors must be public members appointed by the commissioner. The public directors must not be employees of or otherwise affiliated with any member of the association. The nonpublic directors must be representative of the membership of the association and must be officers, employees, or directors of the members during their term of office. No member of the association may have more than three directors. Directors are automatically removed if they fail to satisfy this qualification.

Subd. 2. Election of board. On or before July 1, 1992, the commissioner shall appoint an interim board of directors of the association who shall serve until the annual meeting in 1994. Except for the public directors, the commissioner's initial appointments must be equally apportioned among the following three categories: accident and health insurance companies, nonprofit health service plan corporations, and health maintenance organizations. Thereafter, members of the association shall elect the board of directors in accordance with this chapter and the plan of operation, subject to approval by the commissioner. Members of the association may vote in person or by proxy. The public directors shall continue to be appointed by the commissioner to terms meeting the requirements of subdivision 3.

Subd 3. Term of office. After the annual meeting in 1994, each director shall serve a three-year term, except that the board shall make appropriate arrangements to stagger the terms of the directors so that approximately one-third of the terms expire each year. Each director shall hold office until expiration of the director's term or until the director's successor is duly elected or appointed and qualified, or until the director's death, resignation, or removal.

Subd. 4. Resignation and removal. A director may resign at any time by giving written notice to the commissioner. The resignation takes effect at the time the resignation is received unless the resignation specifies a later date. A nonpublic director may be removed at any time, with cause, by the members. If a vacancy occurs for a public director, the commissioner shall appoint a new public director for the duration of the unexpired term.

Subd. 5. Quorum. A majority of the directors constitutes a quorum for the transaction of business. If a vacancy exists by reason of death, resignation, or otherwise, a majority of the remaining directors constitutes a quorum.

Subd. 6. Duties of directors. On or before January 1, 1993, the board or the interim board shall develop a plan of operation and reasonable operating rules to assure the fair, reasonable, and equitable administration of the association. The plan of operation must include the development of procedures for selecting an administering carrier, establishment of the powers and duties of the administering carrier, and establishment of procedures for collecting assessments from members, including the imposition of interest penalties for late payments of assessments. The plan of operation must be submitted to the commissioner for review and approval and must be submitted to the members for approval at the first meeting of the members. The board of directors may subsequently amend, change, or revise the plan of operation without approval by the members.

Subd. 7. Compensation. Public directors may be reimbursed by the association for reasonable and necessary expenses incurred by them in performing their duties as directors and may be compensated by the association at a rate of up to $55 per day spent on authorized association activities.

Subd. 8. Officers. The board may elect officers and establish committees as provided in the bylaws of the association. Officers have the authority and duties in the management of the association as prescribed by the bylaws and determined by the board of directors.

Subd. 9. Majority vote. Approval by a majority of the directors present is required for any action of the board. The majority vote must include one vote from a director representing an accident and health insurance company, one vote from a director representing a health service plan corporation, one vote from a director representing a health maintenance organization, and one vote from a public director.

HIST: 1992 c 549 art 2 s 14; 1993 c 47 s 5-8; 1993 c 247 art 2 s 13-20; 1994 c 465 art 3 s 61; 1999 c 177 s 55



Section 62L.15 Members.

62L.15 Members.

Subdivision 1. Annual meeting. The association shall conduct an annual meeting of the members of the association for the purpose of electing directors and transacting any other appropriate business of the membership of the association. The board shall determine the date, time, and place of the annual meeting. The association shall conduct its first annual member meeting on or before December 1, 1992.

Subd. 2. Special meetings. Special meetings of the members must be held whenever called by any three of the directors. At least two categories must be represented among the directors calling a special meeting of the members. The categories are public directors, accident and health insurance companies, nonprofit health service plan corporations, and health maintenance organizations. Special meetings of the members must be held at a time and place designated in the notice of the meeting.

Subd. 3. Member voting. Each member's vote is a weighted vote and is based on each member's total insurance premiums, subscriber contract charges, health maintenance contract payments, or other health benefit plan revenue derived from, or on behalf of, small employers during the preceding calendar year, as determined by the board and approved by the commissioner, based on annual statements and other reports considered necessary by the board of directors.

Subd. 4. Initial member meeting. At least 60 days before the first annual meeting of the members, the commissioner shall give written notice to all members of the time and place of the member meeting. The members shall elect directors representing the members, approve the initial plan of operation of the association, and transact any other appropriate business of the membership of the association.

Subd. 5. Member compliance. All members shall comply with the provisions of this chapter, the association's bylaws, the plan of operation developed by the board of directors, and any other operating, administrative, or other procedures established by the board of directors for the operation of the association. The board may request the commissioner to secure compliance with this chapter through the use of any enforcement action otherwise available to the commissioner.

HIST: 1992 c 549 art 2 s 15; 1993 c 47 s 9; 1993 c 247 art 2 s 21; 1994 c 465 art 3 s 61



Section 62L.16 Administration of association.

62L.16 Administration of association.

Subdivision 1. Administrator. The association shall contract with a qualified entity to operate and administer the association. If there is no available qualified entity, or in the event of a termination under subdivision 2, the association may directly operate and administer the reinsurance program. The administrator shall perform all administrative functions required by this chapter. The board of directors shall develop administrative functions required by this chapter and written criteria for the selection of an administrator. The administrator must be selected by the board of directors, subject to approval by the commissioner.

Subd. 2. Term. The administrator shall serve for a period of three years, unless the administrator requests the termination of its contract and the termination is approved by the board of directors. The board of directors shall approve or deny a request to terminate within 90 days of its receipt after consultation with the commissioner. A failure to make a final decision on a request to terminate within 90 days is considered an approval.

Subd. 3. Duties of administrator. The association shall enter into a written contract with the administrator to carry out its duties and responsibilities. The administrator shall perform all administrative functions required by this chapter including the:

(1) preparation and submission of an annual report to the commissioner;

(2) preparation and submission of monthly reports to the board of directors;

(3) calculation of all assessments and the notification thereof of members;

(4) payment of claims to health carriers following the submission by health carriers of acceptable claim documentation; and

(5) provision of claim reports to health carriers as determined by the board of directors.

Subd. 4. Bid process. The association shall issue a request for proposal for administration of the reinsurance association and shall solicit responses from health carriers participating in the small employer market and from other qualified entities. Methods of compensation of the administrator must be a part of the bid process. The administrator shall substantiate its cost reports consistent with generally accepted accounting principles.

Subd. 5. Audits. The board of directors may conduct periodic audits to verify the accuracy of financial data and reports submitted by the administrator. The board may establish in the plan of operation a uniform audit program. All costs of the uniform audit program and any additional audits conducted by the board to verify the accuracy of claims submissions are the responsibility of the health carrier. Failure of a health carrier to comply with the requirements of the audit program, including the failure to pay the costs of an audit, may subject the health carrier to the penalties described in section 62L.11.

Subd. 6. Records of association. The association shall maintain appropriate records and documentation relating to the activities of the association. All individual patient-identifying claims data and information are confidential and not subject to disclosure of any kind, except that a health carrier shall have access upon request to individual claims data relating to eligible employees and dependents covered by a health benefit plan issued by the health carrier. All records, documents, and work product prepared by the association or by the administrator for the association are the property of the association. The commissioner shall have access to the data for the purposes of carrying out the supervisory functions provided for in this chapter.

Subd. 7. Indemnification. The association shall indemnify members, directors, officers, employees, and agents to the same extent that persons may be indemnified by corporations under section 317A.521.

HIST: 1992 c 549 art 2 s 16; 1993 c 47 s 10,11; 1993 c 247 art 2 s 22,23



Section 62L.17 Participation in the reinsurance association.

62L.17 Participation in the reinsurance association.

Subdivision 1. Minimum standards. The board of directors or the interim board shall establish minimum claim processing and managed care standards which must be met by a health carrier in order to have its business reinsured by the association.

Subd. 2. Participation. A health carrier may elect to not participate in the reinsurance association through transferring risk only after filing an application with the commissioner of commerce. The commissioner may approve the application after consultation with the board of directors. In determining whether to approve an application, the commissioner shall consider whether the health carrier meets the following standards:

(1) demonstration by the health carrier of a substantial and established market presence;

(2) demonstrated experience in the small group market and history of rating and underwriting small employer groups;

(3) commitment to comply with the requirements of this chapter for small employers in the state or its service area; and

(4) financial ability to assume and manage the risk of enrolling small employer groups without the protection of the reinsurance.

Initial application for nonparticipation must be filed with the commissioner no later than February 1993. The commissioner shall make the determination and notify the carrier no later than April 15, 1993.

Subd. 2a. Participation of new small employer health carriers. A health carrier that enters the small employer market subsequent to February 1993, may elect to not participate in the reinsurance association by filing an application within 60 days of entry into the small employer market or May 26, 1995, whichever is later. The commissioner shall make a determination and notify the health carrier no later than 60 days after receipt of the application. In determining whether to approve the application, the commissioner shall consider the standards defined in subdivision 2, except that the commissioner may also consider whether the health carrier has a guaranteeing organization as defined in section 62D.043, subdivision 1, or as permitted under chapter 62N.

Subd. 3. Length of participation. A health carrier's initial election is for a period of two years. Subsequent elections of participation are for five-year periods.

Subd. 4. Appeal. A health carrier whose application for nonparticipation has been rejected by the commissioner may appeal the decision. The association may also appeal a decision of the commissioner, if approved by a two-thirds majority of the board. Chapter 14 applies to all appeals under this subdivision.

Subd. 5. Annual certification. A health carrier that has received approval to not participate in the reinsurance association shall annually certify to the commissioner on or before December 1 that it continues to meet the standards described in subdivision 2.

Subd. 6. Subsequent election. Election to participate in the reinsurance association must occur on or before December 31 of each year. If after a period of nonparticipation, the nonparticipating health carrier subsequently elects to participate in the reinsurance association, the health carrier retains the risk it assumed when not participating in the association.

If a participating health carrier subsequently elects to not participate in the reinsurance association, the health carrier shall cease reinsuring through the association all of its small employer business and is liable for any assessment described in section 62L.22 which has been prorated based on the business covered by the reinsurance mechanism during the year of the assessment.

Subd. 7. Election modification. The commissioner, after consultation with the board, may authorize a health carrier to modify its election to not participate in the association at any time, if the risk from the carrier's existing small employer business jeopardizes the financial condition of the health carrier. If the commissioner authorizes a health carrier to participate in the association, the health carrier shall retain the risk it assumed while not participating in the association. This election option may not be exercised if the health carrier is in rehabilitation.

HIST: 1992 c 549 art 2 s 17; 1993 c 247 art 2 s 24,25; 1995 c 234 art 7 s 22



Section 62L.18 Ceding of risk.

62L.18 Ceding of risk.

Subdivision 1. Prospective ceding. For health benefit plans issued on or after July 1, 1993, all health carriers participating in the association may prospectively reinsure an employee or dependent within a small employer group and entire employer groups of seven or fewer eligible employees. A health carrier must determine whether to reinsure an employee or dependent or entire group within 60 days of the commencement of the coverage of the small employer and must notify the association during that time period.

Subd. 2. Eligibility for reinsurance. (a) A health carrier may not reinsure existing small employer business through the association. A health carrier may reinsure an employee or dependent who previously had coverage from MCHA who is now eligible for coverage through the small employer group at the time of enrollment as defined in section 62L.03, subdivision 6. A health carrier may not reinsure individuals who have existing individual health care coverage with that health carrier upon replacement of the individual coverage with group coverage as provided in section 62L.04, subdivision 1.

(b) A health carrier may cede to the association the risk of any newly eligible employees or continue to reinsure small employer business for employers who, at the time of renewal of coverage by the same health carrier prior to July 1, 1995, have more than 29 current employees but fewer than 49 current employees. This paragraph is effective retroactively for coverage renewed on or after July 1, 1994.

Subd. 3. Reinsurance termination. A health carrier may terminate reinsurance through the association for an employee or dependent or entire group on the anniversary date of coverage for the small employer. If the health carrier terminates the reinsurance, the health carrier may not subsequently reinsure the individual or entire group.

Subd. 4. Continuing carrier responsibility. A health carrier transferring risk to the association is completely responsible for administering its health benefit plans. A health carrier shall apply its case management and claim processing techniques consistently between reinsured and nonreinsured business. Small employers, eligible employees, and dependents shall not be notified that the health carrier has reinsured their coverage through the association.

HIST: 1992 c 549 art 2 s 18; 1995 c 234 art 7 s 23



Section 62L.19 Allowed reinsurance benefits.

62L.19 Allowed reinsurance benefits.

A health carrier may reinsure through the association only those benefits described in section 62L.05. The board may establish guidelines to clarify what coverage is included within the benefits described in this chapter. If a health plan conforms to those benefits as clarified by the board, the benefits are considered to be in accordance with this chapter for purposes of the association's obligations.

HIST: 1992 c 549 art 2 s 19; 1993 c 47 s 12; 1993 c 247 art 2 s 26



Section 62L.20 Transfer of risk.

62L.20 Transfer of risk.

Subdivision 1. Reinsurance threshold. A health carrier participating in the association may transfer up to 90 percent of the risk above a reinsurance threshold of $5,000 of eligible charges resulting from issuance of a health benefit plan to an eligible employee or dependent of a small employer group whose risk has been prospectively ceded to the association. If the eligible charges exceed $55,000, a health carrier participating in the association may transfer 100 percent of the risk each policy year not to exceed 12 months.

Satisfaction of the reinsurance threshold must be determined by the board of directors based on discounted eligible charges. The board may establish an audit process to assure consistency in the submission of charge calculations by health carriers to the association. The association shall determine the amount to be paid to the health carrier for claims submitted based on discounted eligible charges. The board may also establish upper limits on the amount paid by the association based on a usual and customary determination. The board shall establish in the plan of operation a procedure for determining the discounted eligible charge.

Subd. 2. Conversion factors. The board shall establish a standardized conversion table for determining equivalent charges for health carriers that use alternative provider reimbursement methods. If a health carrier establishes to the board that the health carrier's conversion factor is equivalent to the association's standardized conversion table, the association shall accept the health carrier's conversion factor.

Subd. 3. Board authority. The board shall establish criteria for changing the threshold amount or retention percentage. The board shall review the criteria on an annual basis. The board shall provide the members with an opportunity to comment on the criteria at the time of the annual review.

Subd. 4. Notification of transfer of risk. A participating health carrier must notify the association, within 90 days of receipt of proof of loss, of satisfaction of a reinsurance threshold. After satisfaction of the reinsurance threshold, a health carrier continues to be liable to its providers, eligible employees, and dependents for payment of claims in accordance with the health carrier's health benefit plan. Health carriers shall not pend or delay payment of otherwise valid claims due to the transfer of risk to the association.

Subd. 5. Periodic studies. The board shall, on a biennial basis, prepare and submit a report to the commissioner of commerce on the effect of the reinsurance association on the small employer market. The first study must be presented to the commissioner no later than January 1, 1995, and must specifically address whether there has been disruption in the small employer market due to unnecessary churning of groups for the purpose of obtaining reinsurance and whether it is appropriate for health carriers to transfer the risk of their existing small group business to the reinsurance association. After two years of operation, the board shall study both the effect of ceding both individuals and entire small groups of seven or fewer eligible employees to the reinsurance association and the composition of the board and determine whether the initial appointments reflect the types of health carriers participating in the reinsurance association and whether the voting power of members of the association should be weighted and recommend any necessary changes.

HIST: 1992 c 549 art 2 s 20; 1993 c 47 s 13; 1993 c 247 art 2 s 27,28



Section 62L.21 Reinsurance premiums.

62L.21 Reinsurance premiums.

Subdivision 1. Monthly premium. A health carrier ceding an individual to the reinsurance association shall be assessed a monthly reinsurance coverage premium that is 5.0 times the adjusted average market price. A health carrier ceding an entire group to the reinsurance association shall be assessed a monthly reinsurance coverage premium that is 1.5 times the adjusted average market price. The adjusted average market premium price must be established by the board of directors in accordance with its plan of operation. The board may consider benefit levels in establishing the reinsurance coverage premium.

Subd. 2. Adjustment of premium rates. The board of directors shall establish operating rules to allocate adjustments to the reinsurance premium charge of no more than minus 25 percent of the monthly reinsurance premium for health carriers that can demonstrate administrative efficiencies and cost-effective handling of equivalent risks. The adjustment must be made monthly, unless the board provides for a different interval in its operating rules. The operating rules must establish objective and measurable criteria which must be met by a health carrier in order to be eligible for an adjustment. These criteria must include consideration of efficiency attributable to case management, but not consideration of such factors as provider discounts.

Subd. 3. Liability for premium. A health carrier is liable for the cost of the reinsurance premium and may not directly charge the small employer for the costs. The reinsurance premium may be reflected only in the rating factors permitted in section 62L.08, as provided in section 62L.08, subdivision 10.

HIST: 1992 c 549 art 2 s 21; 1994 c 625 art 10 s 48



Section 62L.22 Assessments.

62L.22 Assessments.

Subdivision 1. Assessment by board. For the purpose of providing the funds necessary to carry out the purposes of the association, the board of directors shall assess members as provided in subdivisions 2, 3, and 4 at the times and for the amounts the board of directors finds necessary. Assessments are due and payable on the date specified by the board of directors, but not less than 30 days after written notice to the member. Assessments accrue interest at the rate of six percent per year on or after the due date.

Subd. 2. Initial capitalization. The interim board of directors shall determine the initial capital operating requirements for the association. The board shall assess each licensed health carrier $100 for the initial capital requirements of the association. The assessment is due and payable no later than January 1, 1993.

Subd. 3. Retrospective assessment. On or before July 1 of each year, the administering carrier shall determine the association's net loss, if any, for the previous calendar year, the program expenses of administration, and other appropriate gains and losses. If reinsurance premium charges are not sufficient to satisfy the operating and administrative expenses incurred or estimated to be incurred by the association, the board of directors shall assess each member participating in the association in proportion to each member's respective share of the total insurance premiums, subscriber contract payments, health maintenance organization payments, and other health benefit plan revenue derived from or on behalf of small employers during the preceding calendar year. The assessments must be calculated by the board of directors based on annual statements and other reports considered necessary by the board of directors and filed by members with the association. The amount of the assessment shall not exceed four percent of the member's small group market premium. In establishing this assessment, the board shall consider a formula based on total small employer premiums earned and premiums earned from newly issued small employer plans. A member's assessment may not be reduced or increased by more than 50 percent as a result of using that formula, which includes a reasonable cap on assessments on any premium category or premium classification. The board of directors may provide for interim assessments as it considers necessary to appropriately carry out the association's responsibilities. The board of directors may establish operating rules to provide for changes in the assessment calculation.

Subd. 4. Additional assessments. If the board of directors determines that the retrospective assessment formula described in subdivision 3 is insufficient to meet the obligations of the association, the board of directors shall assess each member not participating in the reinsurance association, but which is providing health plan coverage in the small employer market, in proportion to each member's respective share of the total insurance premiums, subscriber contract payments, health maintenance organization payments, and other health benefit plan revenue derived from or on behalf of small employers during the preceding calendar year. The assessment must be calculated by the board of directors based on annual statements and other reports considered necessary by the board of directors and filed by members with the association. The amount of the assessment may not exceed one percent of the member's small group market premium. Members who paid the retrospective assessment described in subdivision 3 are not subject to the additional assessment.

If the additional assessment is insufficient to meet the obligations of the association, the board of directors may assess members participating in the association who paid the retrospective assessment described in subdivision 3 up to an additional one percent of the member's small group market premium.

Subd. 5. Abatement or deferment. The association may abate or defer, in whole or in part, the retrospective assessment of a member if, in the opinion of the commissioner, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations or the member is placed under an order of rehabilitation, liquidation, receivership, or conservation by a court of competent jurisdiction. In the event that a retrospective assessment against a member is abated or deferred, in whole or in part, the amount by which the assessment is abated or deferred may be assessed against other members in accordance with the methodology specified in subdivisions 3 and 4.

Subd. 6. Refund. The board of directors may refund to members, in proportion to their contributions, the amount by which the assets of the association exceed the amount the board of directors finds necessary to carry out its responsibilities during the next calendar year. A reasonable amount may be retained to provide funds for the continuing expenses of the association and for future losses.

Subd. 7. Appeals. A health carrier may appeal to the commissioner of commerce within 30 days of notice of an assessment by the board of directors. A final action or order of the commissioner is subject to judicial review in the manner provided in chapter 14.

Subd. 8. Liability for assessment. Employer liability for other costs of a health carrier resulting from assessments made by the association under this section are limited by the rate spread restrictions specified in section 62L.08.

HIST: 1992 c 549 art 2 s 22



Section 62L.23 Suspension of reinsurance operations; reactivation.

62L.23 Suspension of reinsurance operations; reactivation.

Subdivision 1. Suspension. The commissioner may, by order, suspend the operation of sections 62L.13 to 62L.22, upon receipt of a recommendation for suspension from the association board of directors. The order is effective 30 days after publication in the State Register.

Subd. 2. Suspension of reinsurance operations. Upon the issuance of an order issued pursuant to subdivision 1, the association shall suspend its operations in an orderly manner supervised by the commissioner and shall provide for the proper storage of the association's records. Notwithstanding the provisions of subdivision 1, the association may continue to levy assessments under section 62L.22 for the purpose of satisfying the association's presuspension expenses and the expenses associated with the association's suspension activities pursuant to this subdivision. The assessments must be approved by the commissioner.

Subd. 3. No cancellation permitted. Effective upon the effective date of an order issued pursuant to subdivision 1, reinsurance must be terminated for any person reinsured by the association pursuant to section 62L.18. No health carrier may cancel or fail to renew a health benefit plan for any person whose reinsurance with the association has been terminated subsequently to the issuance of an order pursuant to subdivision 1 solely because of the termination of reinsurance.

Subd. 4. Reactivation of reinsurance operations. The commissioner may, by order, reactivate the operation of sections 62L.13 to 62L.22, on a finding that the private market for reinsurance of health benefit plans has failed and that commercial reinsurance is unavailable to health carriers operating in the small employer market in Minnesota. The commissioner may not make findings or issue an order pursuant to this subdivision until a hearing is held pursuant to chapter 14.

Subd. 5. Transition. After issuance of any order pursuant to subdivision 4, the commissioner shall immediately appoint an interim board of directors of the association. The terms of members of this interim board must be for a period not to exceed 18 months. The board shall cause the reinsurance operations of the association to be resumed within 180 days of an order issued pursuant to subdivision 4.

Subd. 6. Modification of five-year rule. If the commissioner issues an order pursuant to subdivision 4, any health carrier may elect to participate in the reinsurance association, notwithstanding any departicipation by the health carrier within the preceding five years that, pursuant to section 62L.17, would have otherwise prohibited the health carrier's participation.

HIST: 2001 c 215 s 23






Chapter 62M Utilization Review of Health Care

Section 62M.01 Citation, jurisdiction, and scope.

62M.01 Citation, jurisdiction, and scope.

Subdivision 1. Popular name. Sections 62M.01 to 62M.16 may be cited as the "Minnesota Utilization Review Act of 1992."

Subd. 2. Jurisdiction. Sections 62M.01 to 62M.16 apply to any insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended; a third party administrator licensed under section 60A.23, subdivision 8, that provides utilization review services for the administration of benefits under a health benefit plan as defined in section 62M.02; or any entity performing utilization review on behalf of a business entity in this state pursuant to a health benefit plan covering a Minnesota resident.

Subd. 3. Scope. Nothing in sections 62M.01 to 62M.16 applies to review of claims after submission to determine eligibility for benefits under a health benefit plan. The appeal procedure described in section 62M.06 applies to any complaint as defined under section 62Q.68, subdivision 2, that requires a medical determination in its resolution.

HIST: 1992 c 574 s 1; 1999 c 239 s 3



Section 62M.02 Definitions.

62M.02 Definitions.

Subdivision 1. Terms. For the purposes of sections 62M.01 to 62M.16, the terms defined in this section have the meanings given them.

Subd. 2. Appeal. "Appeal" means a formal request, either orally or in writing, to reconsider a determination not to certify an admission, extension of stay, or other health care service.

Subd. 3. Attending dentist. "Attending dentist" means the dentist with primary responsibility for the dental care provided to an enrollee.

Subd. 4. Attending health care professional. "Attending health care professional" means the health care professional providing care within the scope of the professional's practice and with primary responsibility for the care provided to an enrollee. Attending health care professional shall include only physicians; chiropractors; dentists; mental health professionals as defined in section 245.462, subdivision 18, or 245.4871, subdivision 27; podiatrists; and advanced practice nurses.

Subd. 5. Certification. "Certification" means a determination by a utilization review organization that an admission, extension of stay, or other health care service has been reviewed and that it, based on the information provided, meets the utilization review requirements of the applicable health plan and the health plan company will then pay for the covered benefit, provided the preexisting limitation provisions, the general exclusion provisions, and any deductible, copayment, coinsurance, or other policy requirements have been met.

Subd. 6. Claims administrator. "Claims administrator" means an entity that reviews and determines whether to pay claims to enrollees or providers based on the contract provisions of the health plan contract. Claims administrators may include insurance companies licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended.

Subd. 7. Claimant. "Claimant" means the enrollee who files a claim for benefits or a provider of services who, pursuant to a contract with a claims administrator, files a claim on behalf of an enrollee or covered person.

Subd. 8. Clinical criteria. "Clinical criteria" means the written policies, decision rules, medical protocols, or guidelines used by the utilization review organization to determine certification.

Subd. 9. Concurrent review. "Concurrent review" means utilization review conducted during an enrollee's hospital stay or course of treatment and has the same meaning as continued stay review.

Subd. 10. Discharge planning. "Discharge planning" means the process that assesses an enrollee's need for treatment after hospitalization in order to help arrange for the necessary services and resources to effect an appropriate and timely discharge.

Subd. 11. Enrollee. "Enrollee" means an individual covered by a health benefit plan and includes an insured policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 12. Health benefit plan. "Health benefit plan" means a policy, contract, or certificate issued by a health plan company for the coverage of medical, dental, or hospital benefits. A health benefit plan does not include coverage that is:

(1) limited to disability or income protection coverage;

(2) automobile medical payment coverage;

(3) supplemental to liability insurance;

(4) designed solely to provide payments on a per diem, fixed indemnity, or nonexpense incurred basis;

(5) credit accident and health insurance issued under chapter 62B;

(6) blanket accident and sickness insurance as defined in section 62A.11;

(7) accident only coverage issued by a licensed and tested insurance agent; or

(8) workers' compensation.

Subd. 12a. Health plan company. "Health plan company" means a health plan company as defined in section 62Q.01, subdivision 4, and includes an accountable provider network operating under chapter 62T.

Subd. 13. Inpatient admissions to hospitals. "Inpatient admissions to hospitals" includes admissions to all acute medical, surgical, obstetrical, psychiatric, and chemical dependency inpatient services at a licensed hospital facility, as well as other licensed inpatient facilities including skilled nursing facilities, residential treatment centers, and free standing rehabilitation facilities.

Subd. 14. Outpatient services. "Outpatient services" means procedures or services performed on a basis other than as an inpatient, and includes obstetrical, psychiatric, chemical dependency, dental, and chiropractic services.

Subd. 15. Prior authorization. "Prior authorization" means utilization review conducted prior to the delivery of a service, including an outpatient service.

Subd. 16. Prospective review. "Prospective review" means utilization review conducted prior to an enrollee's inpatient stay.

Subd. 17. Provider. "Provider" means a licensed health care facility, physician, or other health care professional that delivers health care services to an enrollee.

Subd. 18. Quality assessment program. "Quality assessment program" means a structured mechanism that monitors and evaluates a utilization review organization's program and provides management intervention to support compliance with the requirements of this chapter.

Subd. 19. Reconsideration request. "Reconsideration request" means an initial request by telephone for additional review of a utilization review organization's determination not to certify an admission, extension of stay, or other health care service.

Subd. 20. Utilization review. "Utilization review" means the evaluation of the necessity, appropriateness, and efficacy of the use of health care services, procedures, and facilities, by a person or entity other than the attending health care professional, for the purpose of determining the medical necessity of the service or admission. Utilization review also includes review conducted after the admission of the enrollee. It includes situations where the enrollee is unconscious or otherwise unable to provide advance notification. Utilization review does not include a referral or participation in a referral process by a participating provider unless the provider is acting as a utilization review organization.

Subd. 21. Utilization review organization. "Utilization review organization" means an entity including but not limited to an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01; a health service plan licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; an accountable provider network operating under chapter 62T; a fraternal benefit society operating under chapter 64B; a joint self-insurance employee health plan operating under chapter 62H; a multiple employer welfare arrangement, as defined in section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), United States Code, title 29, section 1103, as amended; a third party administrator licensed under section 60A.23, subdivision 8, which conducts utilization review and determines certification of an admission, extension of stay, or other health care services for a Minnesota resident; or any entity performing utilization review that is affiliated with, under contract with, or conducting utilization review on behalf of, a business entity in this state. Utilization review organization does not include a clinic or health care system acting pursuant to a written delegation agreement with an otherwise regulated utilization review organization that contracts with the clinic or health care system. The regulated utilization review organization is accountable for the delegated utilization review activities of the clinic or health care system.

HIST: 1992 c 574 s 2; 1994 c 625 art 2 s 7,8; 1997 c 225 art 2 s 30; 1999 c 239 s 4-16; 1Sp2001 c 9 art 16 s 5



Section 62M.03 Compliance with standards.

62M.03 Compliance with standards.

Subdivision 1. Licensed utilization review organization. Beginning January 1, 1993, any organization that meets the definition of utilization review organization in section 62M.02, subdivision 21, must be licensed under chapter 60A, 62C, 62D, 62N, 62T, or 64B, or registered under this chapter and must comply with sections 62M.01 to 62M.16 and section 72A.201, subdivisions 8 and 8a. Each licensed community integrated service network or health maintenance organization that has an employed staff model of providing health care services shall comply with sections 62M.01 to 62M.16 and section 72A.201, subdivisions 8 and 8a, for any services provided by providers under contract.

Subd. 2. Nonlicensed utilization review organization. An organization that meets the definition of a utilization review organization under section 62M.02, subdivision 21, that is not licensed in this state that performs utilization review services for Minnesota residents must register with the commissioner of commerce and must certify compliance with sections 62M.01 to 62M.16.

Initial registration must occur no later than January 1, 1993. The registration is effective for two years and may be renewed for another two years by written request. Each utilization review organization registered under this chapter shall notify the commissioner of commerce within 30 days of any change in the name, address, or ownership of the organization. The organization shall pay to the commissioner of commerce a fee of $1,000 for the initial registration application and $1,000 for each two-year renewal.

Subd. 3. Penalties and enforcements. If a utilization review organization fails to comply with sections 62M.01 to 62M.16, the organization may not provide utilization review services for any Minnesota resident. The commissioner of commerce may issue a cease and desist order under section 45.027, subdivision 5, to enforce this provision. The cease and desist order is subject to appeal under chapter 14. A nonlicensed utilization review organization that fails to comply with the provisions of sections 62M.01 to 62M.16 is subject to all applicable penalty and enforcement provisions of section 72A.201. Each utilization review organization licensed under chapter 60A, 62C, 62D, 62N, 62T, or 64B shall comply with sections 62M.01 to 62M.16 as a condition of licensure.

HIST: 1992 c 574 s 3; 1994 c 625 art 2 s 9-11; 1997 c 225 art 2 s 62; 1999 c 239 s 17,18; 2001 c 215 s 24



Section 62M.04 Standards for utilization review performance.

62M.04 Standards for utilization review performance.

Subdivision 1. Responsibility for obtaining certification. A health benefit plan that includes utilization review requirements must specify the process for notifying the utilization review organization in a timely manner and obtaining certification for health care services. Each health plan company must provide a clear and concise description of this process to an enrollee as part of the policy, subscriber contract, or certificate of coverage. In addition to the enrollee, the utilization review organization must allow any provider or provider's designee, or responsible patient representative, including a family member, to fulfill the obligations under the health plan.

A claims administrator that contracts directly with providers for the provision of health care services to enrollees may, through contract, require the provider to notify the review organization in a timely manner and obtain certification for health care services.

Subd. 2. Information upon which utilization review is conducted. If the utilization review organization is conducting routine prospective and concurrent utilization review, utilization review organizations must collect only the information necessary to certify the admission, procedure of treatment, and length of stay.

(a) Utilization review organizations may request, but may not require providers to supply numerically encoded diagnoses or procedures as part of the certification process.

(b) Utilization review organizations must not routinely request copies of medical records for all patients reviewed. In performing prospective and concurrent review, copies of the pertinent portion of the medical record should be required only when a difficulty develops in certifying the medical necessity or appropriateness of the admission or extension of stay.

(c) Utilization review organizations may request copies of medical records retrospectively for a number of purposes, including auditing the services provided, quality assurance review, ensuring compliance with the terms of either the health benefit plan or the provider contract, and compliance with utilization review activities. Except for reviewing medical records associated with an appeal or with an investigation or audit of data discrepancies, providers must be reimbursed for the reasonable costs of duplicating records requested by the utilization review organization for retrospective review unless otherwise provided under the terms of the provider contract.

Subd. 3. Data elements. Except as otherwise provided in sections 62M.01 to 62M.16, for purposes of certification a utilization review organization must limit its data requirements to the following elements:

(a) Patient information that includes the following:

(1) name;

(2) address;

(3) date of birth;

(4) sex;

(5) social security number or patient identification number;

(6) name of health plan company or health plan; and

(7) plan identification number.

(b) Enrollee information that includes the following:

(1) name;

(2) address;

(3) social security number or employee identification number;

(4) relation to patient;

(5) employer;

(6) health benefit plan;

(7) group number or plan identification number; and

(8) availability of other coverage.

(c) Attending health care professional information that includes the following:

(1) name;

(2) address;

(3) telephone numbers;

(4) degree and license;

(5) specialty or board certification status; and

(6) tax identification number or other identification number.

(d) Diagnosis and treatment information that includes the following:

(1) primary diagnosis with associated ICD or DSM coding, if available;

(2) secondary diagnosis with associated ICD or DSM coding, if available;

(3) tertiary diagnoses with associated ICD or DSM coding, if available;

(4) proposed procedures or treatments with ICD or associated CPT codes, if available;

(5) surgical assistant requirement;

(6) anesthesia requirement;

(7) proposed admission or service dates;

(8) proposed procedure date; and

(9) proposed length of stay.

(e) Clinical information that includes the following:

(1) support and documentation of appropriateness and level of service proposed; and

(2) identification of contact person for detailed clinical information.

(f) Facility information that includes the following:

(1) type;

(2) licensure and certification status and DRG exempt status;

(3) name;

(4) address;

(5) telephone number; and

(6) tax identification number or other identification number.

(g) Concurrent or continued stay review information that includes the following:

(1) additional days, services, or procedures proposed;

(2) reasons for extension, including clinical information sufficient for support of appropriateness and level of service proposed; and

(3) diagnosis status.

(h) For admissions to facilities other than acute medical or surgical hospitals, additional information that includes the following:

(1) history of present illness;

(2) patient treatment plan and goals;

(3) prognosis;

(4) staff qualifications; and

(5) 24-hour availability of staff.

Additional information may be required for other specific review functions such as discharge planning or catastrophic case management. Second opinion information may also be required, when applicable, to support benefit plan requirements.

Subd. 4. Additional information. A utilization review organization may request information in addition to that described in subdivision 3 when there is significant lack of agreement between the utilization review organization and the provider regarding the appropriateness of certification during the review or appeal process. For purposes of this subdivision, "significant lack of agreement" means that the utilization review organization has:

(1) tentatively determined through its professional staff that a service cannot be certified;

(2) referred the case to a physician for review; and

(3) talked to or attempted to talk to the attending health care professional for further information.

Nothing in sections 62M.01 to 62M.16 prohibits a utilization review organization from requiring submission of data necessary to comply with the quality assurance and utilization review requirements of chapter 62D or other appropriate data or outcome analyses.

Subd. 5. Sharing of information. To the extent allowed under sections 72A.49 to 72A.505, a utilization review organization shall share all available clinical and demographic information on individual patients internally to avoid duplicate requests for information from enrollees or providers.

HIST: 1992 c 574 s 4; 1999 c 239 s 19-22



Section 62M.05 Procedures for review determination.

62M.05 Procedures for review determination.

Subdivision 1. Written procedures. A utilization review organization must have written procedures to ensure that reviews are conducted in accordance with the requirements of this chapter.

Subd. 2. Concurrent review. A utilization review organization may review ongoing inpatient stays based on the severity or complexity of the enrollee's condition or on necessary treatment or discharge planning activities. Such review must not be consistently conducted on a daily basis.

Subd. 3. Notification of determinations. A utilization review organization must have written procedures for providing notification of its determinations on all certifications in accordance with this section.

Subd. 3a. Standard review determination. (a) Notwithstanding subdivision 3b, an initial determination on all requests for utilization review must be communicated to the provider and enrollee in accordance with this subdivision within ten business days of the request, provided that all information reasonably necessary to make a determination on the request has been made available to the utilization review organization.

(b) When an initial determination is made to certify, notification must be provided promptly by telephone to the provider. The utilization review organization shall send written notification to the provider or shall maintain an audit trail of the determination and telephone notification. For purposes of this subdivision, "audit trail" includes documentation of the telephone notification, including the date; the name of the person spoken to; the enrollee; the service, procedure, or admission certified; and the date of the service, procedure, or admission. If the utilization review organization indicates certification by use of a number, the number must be called the "certification number."

(c) When an initial determination is made not to certify, notification must be provided by telephone within one working day after making the determination to the attending health care professional and hospital and a written notification must be sent to the hospital, attending health care professional, and enrollee. The written notification must include the principal reason or reasons for the determination and the process for initiating an appeal of the determination. Upon request, the utilization review organization shall provide the provider or enrollee with the criteria used to determine the necessity, appropriateness, and efficacy of the health care service and identify the database, professional treatment parameter, or other basis for the criteria. Reasons for a determination not to certify may include, among other things, the lack of adequate information to certify after a reasonable attempt has been made to contact the provider or enrollee.

(d) When an initial determination is made not to certify, the written notification must inform the enrollee and the attending health care professional of the right to submit an appeal to the internal appeal process described in section 62M.06 and the procedure for initiating the internal appeal.

Subd. 3b. Expedited review determination. (a) An expedited initial determination must be utilized if the attending health care professional believes that an expedited determination is warranted.

(b) Notification of an expedited initial determination to either certify or not to certify must be provided to the hospital, the attending health care professional, and the enrollee as expeditiously as the enrollee's medical condition requires, but no later than 72 hours from the initial request. When an expedited initial determination is made not to certify, the utilization review organization must also notify the enrollee and the attending health care professional of the right to submit an appeal to the expedited internal appeal as described in section 62M.06 and the procedure for initiating an internal expedited appeal.

Subd. 4. Failure to provide necessary information. A utilization review organization must have written procedures to address the failure of a provider or enrollee to provide the necessary information for review. If the enrollee or provider will not release the necessary information to the utilization review organization, the utilization review organization may deny certification in accordance with its own policy or the policy described in the health benefit plan.

Subd. 5. Notification to claims administrator. If the utilization review organization and the claims administrator are separate entities, the utilization review organization must forward, electronically or in writing, a notification of certification or determination not to certify to the appropriate claims administrator for the health benefit plan. If it is determined by the claims administrator that the certified health care service is not covered by the health benefit plan, the claims administrator must promptly notify the claimant and provider of this information.

HIST: 1992 c 574 s 5; 1994 c 485 s 65; 1994 c 625 art 2 s 12; 1999 c 239 s 23; 2001 c 215 s 25



Section 62M.06 Appeals of determinations not to certify.

62M.06 Appeals of determinations not to certify.

Subdivision 1. Procedures for appeal. A utilization review organization must have written procedures for appeals of determinations not to certify. The right to appeal must be available to the enrollee and to the attending health care professional.

Subd. 2. Expedited appeal. (a) When an initial determination not to certify a health care service is made prior to or during an ongoing service requiring review and the attending health care professional believes that the determination warrants an expedited appeal, the utilization review organization must ensure that the enrollee and the attending health care professional have an opportunity to appeal the determination over the telephone on an expedited basis. In such an appeal, the utilization review organization must ensure reasonable access to its consulting physician or health care provider.

(b) The utilization review organization shall notify the enrollee and attending health care professional by telephone of its determination on the expedited appeal as expeditiously as the enrollee's medical condition requires, but no later than 72 hours after receiving the expedited appeal.

(c) If the determination not to certify is not reversed through the expedited appeal, the utilization review organization must include in its notification the right to submit the appeal to the external appeal process described in section 62Q.73 and the procedure for initiating the process. This information must be provided in writing to the enrollee and the attending health care professional as soon as practical.

Subd. 3. Standard appeal. The utilization review organization must establish procedures for appeals to be made either in writing or by telephone.

(a) A utilization review organization shall notify in writing the enrollee, attending health care professional, and claims administrator of its determination on the appeal within 30 days upon receipt of the notice of appeal. If the utilization review organization cannot make a determination within 30 days due to circumstances outside the control of the utilization review organization, the utilization review organization may take up to 14 additional days to notify the enrollee, attending health care professional, and claims administrator of its determination. If the utilization review organization takes any additional days beyond the initial 30-day period to make its determination, it must inform the enrollee, attending health care professional, and claims administrator, in advance, of the extension and the reasons for the extension.

(b) The documentation required by the utilization review organization may include copies of part or all of the medical record and a written statement from the attending health care professional.

(c) Prior to upholding the initial determination not to certify for clinical reasons, the utilization review organization shall conduct a review of the documentation by a physician who did not make the initial determination not to certify.

(d) The process established by a utilization review organization may include defining a period within which an appeal must be filed to be considered. The time period must be communicated to the enrollee and attending health care professional when the initial determination is made.

(e) An attending health care professional or enrollee who has been unsuccessful in an attempt to reverse a determination not to certify shall, consistent with section 72A.285, be provided the following:

(1) a complete summary of the review findings;

(2) qualifications of the reviewers, including any license, certification, or specialty designation; and

(3) the relationship between the enrollee's diagnosis and the review criteria used as the basis for the decision, including the specific rationale for the reviewer's decision.

(f) In cases of appeal to reverse a determination not to certify for clinical reasons, the utilization review organization must ensure that a physician of the utilization review organization's choice in the same or a similar specialty as typically manages the medical condition, procedure, or treatment under discussion is reasonably available to review the case.

(g) If the initial determination is not reversed on appeal, the utilization review organization must include in its notification the right to submit the appeal to the external review process described in section 62Q.73 and the procedure for initiating the external process.

Subd. 4. Notification to claims administrator. If the utilization review organization and the claims administrator are separate entities, the utilization review organization must notify, either electronically or in writing, the appropriate claims administrator for the health benefit plan of any determination not to certify that is reversed on appeal.

HIST: 1992 c 574 s 6; 1994 c 625 art 2 s 13; 1999 c 239 s 24; 2001 c 137 s 1



Section 62M.07 Prior authorization of services.

62M.07 Prior authorization of services.

(a) Utilization review organizations conducting prior authorization of services must have written standards that meet at a minimum the following requirements:

(1) written procedures and criteria used to determine whether care is appropriate, reasonable, or medically necessary;

(2) a system for providing prompt notification of its determinations to enrollees and providers and for notifying the provider, enrollee, or enrollee's designee of appeal procedures under clause (4);

(3) compliance with section 62M.05, subdivisions 3a and 3b, regarding time frames for approving and disapproving prior authorization requests;

(4) written procedures for appeals of denials of prior authorization which specify the responsibilities of the enrollee and provider, and which meet the requirements of sections 62M.06 and 72A.285, regarding release of summary review findings; and

(5) procedures to ensure confidentiality of patient-specific information, consistent with applicable law.

(b) No utilization review organization, health plan company, or claims administrator may conduct or require prior authorization of emergency confinement or emergency treatment. The enrollee or the enrollee's authorized representative may be required to notify the health plan company, claims administrator, or utilization review organization as soon after the beginning of the emergency confinement or emergency treatment as reasonably possible.

HIST: 1992 c 574 s 7; 1994 c 485 s 65; 1995 c 234 art 8 s 12; 1999 c 239 s 25



Section 62M.08 Confidentiality.

62M.08 Confidentiality.

Subdivision 1. Written procedures to ensure confidentiality. A utilization review organization must have written procedures for ensuring that patient-specific information obtained during the process of utilization review will be:

(1) kept confidential in accordance with applicable federal and state laws;

(2) used solely for the purposes of utilization review, quality assurance, discharge planning, and case management; and

(3) shared only with those organizations or persons that have the authority to receive such information.

Subd. 2. Summary data. Summary data is not subject to this section if it does not provide sufficient information to allow identification of individual patients.

HIST: 1992 c 574 s 8



Section 62M.09 Staff and program qualifications; annual report.

62M.09 Staff and program qualifications; annual report.

Subdivision 1. Staff criteria. A utilization review organization shall have utilization review staff who are properly trained, qualified, and supervised.

Subd. 2. Licensure requirement. Nurses, physicians, and other licensed health professionals conducting reviews of medical services, and other clinical reviewers conducting specialized reviews in their area of specialty must be currently licensed or certified by an approved state licensing agency in the United States.

Subd. 3. Physician reviewer involvement. (a) A physician must review all cases in which the utilization review organization has concluded that a determination not to certify for clinical reasons is appropriate.

(b) The physician conducting the review must be licensed in this state. This paragraph does not apply to reviews conducted in connection with policies issued by a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota comprehensive health association.

(c) The physician should be reasonably available by telephone to discuss the determination with the attending health care professional.

(d) This subdivision does not apply to outpatient mental health or substance abuse services governed by subdivision 3a.

Subd. 3a. Mental health and substance abuse reviews. A peer of the treating mental health or substance abuse provider or a physician must review requests for outpatient services in which the utilization review organization has concluded that a determination not to certify a mental health or substance abuse service for clinical reasons is appropriate, provided that any final determination not to certify treatment is made by a psychiatrist certified by the American Board of Psychiatry and Neurology and appropriately licensed in this state. Notwithstanding the notification requirements of section 62M.05, a utilization review organization that has made an initial decision to certify in accordance with the requirements of section 62M.05 may elect to provide notification of a determination to continue coverage through facsimile or mail. This subdivision does not apply to determinations made in connection with policies issued by a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota comprehensive health association.

Subd. 4. Dentist plan reviews. A dentist must review all cases in which the utilization review organization has concluded that a determination not to certify a dental service or procedure for clinical reasons is appropriate and an appeal has been made by the attending dentist, enrollee, or designee.

Subd. 4a. Chiropractic review. A chiropractor must review all cases in which the utilization review organization has concluded that a determination not to certify a chiropractic service or procedure for clinical reasons is appropriate and an appeal has been made by the attending chiropractor, enrollee, or designee.

Subd. 5. Written clinical criteria. A utilization review organization's decisions must be supported by written clinical criteria and review procedures. Clinical criteria and review procedures must be established with appropriate involvement from actively practicing physicians. A utilization review organization must use written clinical criteria, as required, for determining the appropriateness of the certification request. The utilization review organization must have a procedure for ensuring, at a minimum, the annual evaluation and updating of the written criteria based on sound clinical principles.

Subd. 6. Physician consultants. A utilization review organization must use physician consultants in the appeal process described in section 62M.06, subdivision 3. The physician consultants must be board certified by the American Board of Medical Specialists or the American Board of Osteopathy.

Subd. 7. Training for program staff. A utilization review organization must have a formalized program of orientation and ongoing training of utilization review staff.

Subd. 8. Quality assessment program. A utilization review organization must have written documentation of an active quality assessment program.

Subd. 9. Annual report. A utilization review organization shall file an annual report with the annual financial statement it submits to the commissioner of commerce that includes:

(1) per 1,000 claims, the number and rate of claims denied based on medical necessity for each procedure or service; and

(2) the number and rate of denials overturned on appeal.

HIST: 1992 c 574 s 9; 1993 c 99 s 1; 1995 c 234 art 8 s 13; 1996 c 305 art 1 s 24; 1997 c 140 s 1,2; 1999 c 239 s 26; 2001 c 137 s 2-5



Section 62M.10 Accessibility and on-site review procedures.

62M.10 Accessibility and on-site review procedures.

Subdivision 1. Toll-free number. A utilization review organization must provide access to its review staff by a toll-free or collect call telephone line during normal business hours. A utilization review organization must also have an established procedure to receive timely callbacks from providers and must establish written procedures for receiving after-hour calls, either in person or by recording.

Subd. 2. Reviews during normal business hours. A utilization review organization must conduct its telephone reviews, on-site reviews, and hospital communications during reasonable and normal business hours, unless otherwise mutually agreed.

Subd. 3. Identification of on-site review staff. Each utilization review organization's staff must identify themselves by name and by the name of their organization and, for on-site reviews, must carry picture identification and the utilization review organization's company identification card. On-site reviews should, whenever possible, be scheduled at least one business day in advance with the appropriate hospital contact. If requested by a hospital or inpatient facility, utilization review organizations must ensure that their on-site review staff register with the appropriate contact person, if available, prior to requesting any clinical information or assistance from hospital staff. The on-site review staff must wear appropriate hospital supplied identification tags while on the premises.

Subd. 4. On-site reviews. Utilization review organizations must agree, if requested, that the medical records remain available in designated areas during the on-site review and that reasonable hospital administrative procedures must be followed by on-site review staff so as to not disrupt hospital operations or patient care. Such procedures, however, must not limit the ability of the utilization review organizations to efficiently conduct the necessary review on behalf of the patient's health benefit plan.

Subd. 5. Oral requests for information. Utilization review organizations shall orally inform, upon request, designated hospital personnel or the attending health care professional of the utilization review requirements of the specific health benefit plan and the general type of criteria used by the review agent. Utilization review organizations should also orally inform, upon request, a provider of the operational procedures in order to facilitate the review process.

Subd. 6. Mutual agreement. Nothing in this section limits the ability of a utilization review organization and a provider to mutually agree in writing on how review should be conducted.

Subd. 7. Availability of criteria. Upon request, a utilization review organization shall provide to an enrollee, a provider, and the commissioner of commerce the criteria used to determine the medical necessity, appropriateness, and efficacy of a procedure or service and identify the database, professional treatment guideline, or other basis for the criteria.

HIST: 1992 c 574 s 10; 1995 c 234 art 8 s 14; 1999 c 239 s 27-29; 2001 c 137 s 6



Section 62M.11 Complaints to commerce or health.

62M.11 Complaints to commerce or health.

Notwithstanding the provisions of sections 62M.01 to 62M.16, an enrollee may file a complaint regarding a determination not to certify directly to the commissioner responsible for regulating the utilization review organization.

HIST: 1992 c 574 s 11



Section 62M.12 Prohibition of inappropriate incentives.

62M.12 Prohibition of inappropriate incentives.

No individual who is performing utilization review may receive any financial incentive based on the number of denials of certifications made by such individual, provided that utilization review organizations may establish medically appropriate performance standards. This prohibition does not apply to financial incentives established between health plan companies and providers.

HIST: 1992 c 574 s 12; 1999 c 239 s 30



Section 62M.13 Severability.

62M.13 Severability.

If any provisions of sections 62M.01 to 62M.16 are held invalid, illegal, or unenforceable for any reason and in any respect, the holding does not affect the validity of the remainder of sections 62M.01 to 62M.16.

HIST: 1992 c 574 s 13



Section 62M.14 Effect of compliance.

62M.14 Effect of compliance.

Evidence of a utilization review organization's compliance or noncompliance with the provisions of sections 62M.01 to 62M.16 shall not be determinative in an action alleging that services denied were medically necessary and covered under the terms of the enrollee's health benefit plan.

HIST: 1992 c 574 s 14



Section 62M.15 Applicability of other chapter requirements.

62M.15 Applicability of other chapter requirements.

The requirements of this chapter regarding the conduct of utilization review are in addition to any specific requirements contained in chapter 62A, 62C, 62D, 62Q, 62T, or 72A.

HIST: 1992 c 574 s 15; 1999 c 239 s 31



Section 62M.16 Rulemaking.

62M.16 Rulemaking.

If it is determined that rules are reasonable and necessary to accomplish the purpose of sections 62M.01 to 62M.16, the rules must be adopted through a joint rulemaking process by both the department of commerce and the department of health.

HIST: 1992 c 574 s 16






Chapter 62N Minnesota Community Integrated Service Network Act

Section 62N.01 Citation and purpose.

62N.01 Citation and purpose.

Subdivision 1. Citation. This chapter may be cited as the "Minnesota Community Integrated Service Network Act."

Subd. 2. Repealed, 1997 c 225 art 2 s 63

HIST: 1993 c 345 art 1 s 2; 1Sp1993 c 6 s 36; 1994 c 625 art 8 s 33; 1997 c 225 art 2 s 31



Section 62N.02 Definitions.

62N.02 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Repealed, 1997 c 225 art 2 s 63

Subd. 3. Repealed, 1997 c 225 art 2 s 63

Subd. 4. Commissioner. "Commissioner" means the commissioner of health or the commissioner's designated representative.

Subd. 4a. Community integrated service network. (a) "Community integrated service network" or "community network" means a formal arrangement licensed by the commissioner under section 62N.25 for providing prepaid health services to enrolled populations of 50,000 or fewer enrollees, including enrollees who are residents of other states.

(b) Expired

Subd. 4b. Repealed, 1997 c 225 art 2 s 63

Subd. 4c. Repealed, 1997 c 225 art 2 s 63

Subd. 5. Enrollee. "Enrollee" means an individual, including a member of a group, to whom a network is obligated to provide health services under this chapter.

Subd. 6. Repealed, 1997 c 225 art 2 s 63

Subd. 6a. Health carrier. "Health carrier" has the meaning given in section 62A.011.

Subd. 7. Repealed, 1997 c 225 art 2 s 63

Subd. 8. Repealed, 1997 c 225 art 2 s 63

Subd. 9. Repealed, 1997 c 225 art 2 s 63

Subd. 10. Repealed, 1997 c 225 art 2 s 63

Subd. 11. Price. "Price" means the actual amount of money paid, after discounts or other adjustments, by the person or organization paying money to buy health care coverage and health care services. "Price" does not mean the cost or costs incurred by a network or other entity to provide health care services to individuals.

Subd. 12. Repealed, 1997 c 225 art 2 s 63

HIST: 1993 c 345 art 1 s 3; 1994 c 625 art 1 s 3,4; art 8 s 34; 1995 c 234 art 1 s 10,11



Section 62N.03 Repealed, 1997 c 225 art 2 s 63

62N.03 Repealed, 1997 c 225 art 2 s 63



Section 62N.04 Repealed, 1997 c 225 art 2 s 63

62N.04 Repealed, 1997 c 225 art 2 s 63



Section 62N.05 Repealed, 1997 c 225 art 2 s 63

62N.05 Repealed, 1997 c 225 art 2 s 63



Section 62N.06 Repealed, 1997 c 225 art 2 s 63

62N.06 Repealed, 1997 c 225 art 2 s 63



Section 62N.065 Repealed, 1997 c 225 art 2 s 63

62N.065 Repealed, 1997 c 225 art 2 s 63



Section 62N.07 Repealed, 1994 c 625 art 8 s 74

62N.07 Repealed, 1994 c 625 art 8 s 74



Section 62N.071 Repealed, 1997 c 225 art 2 s 63

62N.071 Repealed, 1997 c 225 art 2 s 63



Section 62N.072 Repealed, 1997 c 225 art 2 s 63

62N.072 Repealed, 1997 c 225 art 2 s 63



Section 62N.073 Repealed, 1997 c 225 art 2 s 63

62N.073 Repealed, 1997 c 225 art 2 s 63



Section 62N.074 Repealed, 1997 c 225 art 2 s 63

62N.074 Repealed, 1997 c 225 art 2 s 63



Section 62N.075 Repealed, 1994 c 625 art 8 s 74

62N.075 Repealed, 1994 c 625 art 8 s 74



Section 62N.076 Repealed, 1997 c 225 art 2 s 63

62N.076 Repealed, 1997 c 225 art 2 s 63



Section 62N.077 Repealed, 1997 c 225 art 2 s 63

62N.077 Repealed, 1997 c 225 art 2 s 63



Section 62N.078 Repealed, 1997 c 225 art 2 s 63

62N.078 Repealed, 1997 c 225 art 2 s 63



Section 62N.08 Repealed, 1994 c 625 art 8 s 74

62N.08 Repealed, 1994 c 625 art 8 s 74



Section 62N.085 Repealed, 1994 c 625 art 8 s 74

62N.085 Repealed, 1994 c 625 art 8 s 74



Section 62N.10 Repealed, 1997 c 225 art 2 s 63

62N.10 Repealed, 1997 c 225 art 2 s 63



Section 62N.11 Repealed, 1997 c 225 art 2 s 63

62N.11 Repealed, 1997 c 225 art 2 s 63



Section 62N.12 Repealed, 1997 c 225 art 2 s 63

62N.12 Repealed, 1997 c 225 art 2 s 63



Section 62N.13 Repealed, 1997 c 225 art 2 s 63

62N.13 Repealed, 1997 c 225 art 2 s 63



Section 62N.14 Repealed, 1997 c 225 art 2 s 63

62N.14 Repealed, 1997 c 225 art 2 s 63



Section 62N.15 Repealed, 1997 c 225 art 2 s 63

62N.15 Repealed, 1997 c 225 art 2 s 63



Section 62N.16 Repealed, 1994 c 625 art 8 s 74

62N.16 Repealed, 1994 c 625 art 8 s 74



Section 62N.17 Repealed, 1997 c 225 art 2 s 63

62N.17 Repealed, 1997 c 225 art 2 s 63



Section 62N.18 Repealed, 1997 c 225 art 2 s 63

62N.18 Repealed, 1997 c 225 art 2 s 63



Section 62N.22 Disclosure of commissions.

62N.22 Disclosure of commissions.

Before selling any coverage or enrollment in a community integrated service network, a person selling the coverage or enrollment shall disclose in writing to the prospective purchaser the amount of any commission or other compensation the person will receive as a direct result of the sale. The disclosure may be expressed in dollars or as a percentage of the premium. The amount disclosed need not include any anticipated renewal commissions.

HIST: 1993 c 345 art 1 s 18; 1994 c 625 art 8 s 38; 1997 c 225 art 2 s 32



Section 62N.23 Technical assistance; loans.

62N.23 Technical assistance; loans.

(a) The commissioner shall provide technical assistance to parties interested in establishing or operating a community integrated service network. This shall be known as the community integrated service network technical assistance program (CISNTAP).

The technical assistance program shall offer seminars on the establishment and operation of community integrated service networks in all regions of Minnesota. The commissioner shall advertise these seminars in local and regional newspapers, and attendance at these seminars shall be free.

The commissioner shall write a guide to establishing and operating a community integrated service network. The guide must provide basic instructions for parties wishing to establish a community integrated service network. The guide must be provided free of charge to interested parties. The commissioner shall update this guide when appropriate.

The commissioner shall establish a toll-free telephone line that interested parties may call to obtain assistance in establishing or operating a community integrated service network.

(b) The commissioner shall grant loans for organizational and start-up expenses to entities forming community integrated service networks, or to networks less than one year old, to the extent of any appropriation for that purpose. The commissioner shall allocate the available funds among applicants based upon the following criteria, as evaluated by the commissioner within the commissioner's discretion:

(1) the applicant's need for the loan;

(2) the likelihood that the loan will foster the formation or growth of a network; and

(3) the likelihood of repayment.

The commissioner shall determine any necessary application deadlines and forms.

HIST: 1993 c 345 art 1 s 19; 1994 c 625 art 12 s 1; 1997 c 187 art 2 s 2; 1997 c 225 art 2 s 33



Section 62N.24 Repealed, 1997 c 225 art 2 s 63

62N.24 Repealed, 1997 c 225 art 2 s 63



Section 62N.25 Community integrated service networks.

62N.25 Community integrated service networks.

Subdivision 1. Scope of licensure. Beginning July 1, 1994, the commissioner shall accept applications for licensure as a community integrated service network under this section. Licensed community integrated service networks may begin providing health coverage to enrollees no earlier than January 1, 1995, and may begin marketing coverage to prospective enrollees upon licensure.

Subd. 2. Licensure requirements generally. To be licensed and to operate as a community integrated service network, an applicant must satisfy the requirements of chapter 62D, and all other legal requirements that apply to entities licensed under chapter 62D, except as exempted or modified in this section. Community networks must, as a condition of licensure, comply with section 62D.04, subdivision 5. A community integrated service network that phases in its net worth over a three-year period is not required to respond to requests for proposals under section 62D.04, subdivision 5, during the first 12 months of licensure. These community networks are not prohibited from responding to requests for proposals, however, if they choose to do so during that time period. After the initial 12 months of licensure, these community networks are required to respond to the requests for proposals as required under section 62D.04, subdivision 5.

Subd. 3. Regulation; applicable law. Community integrated service networks are regulated and licensed by the commissioner under the same authority that applies to entities licensed under chapter 62D, except as exempted or modified under this section. All statutes or rules that apply to health maintenance organizations apply to community networks, unless otherwise specified. A cooperative organized under chapter 308A may establish a community integrated service network.

Subd. 4. Governing body. In addition to the requirements of section 62D.06, at least 51 percent of the members of the governing body of the community integrated service network must be residents of the community integrated service network's service area. Service area, for purposes of this subdivision, may include contiguous geographic areas outside the state of Minnesota.

Subd. 5. Benefits. Community integrated service networks must offer the health maintenance organization benefit set, as defined in chapter 62D, and other laws applicable to entities regulated under chapter 62D. Community networks and chemical dependency facilities under contract with a community network shall use the assessment criteria in Minnesota Rules, parts 9530.6600 to 9530.6660, when assessing enrollees for chemical dependency treatment.

Subd. 6. Solvency. A community integrated service network is exempt from the deposit, reserve, and solvency requirements specified in sections 62D.041, 62D.042, 62D.043, and 62D.044 and shall comply instead with sections 62N.27 to 62N.32. To the extent that there are analogous definitions or procedures in chapter 62D or in rules promulgated thereunder, the commissioner shall follow those existing provisions rather than adopting a contrary approach or interpretation.

Subd. 7. Exemptions from existing requirements. Community integrated service networks are exempt from the following requirements applicable to health maintenance organizations:

(1) conducting focused studies under Minnesota Rules, part 4685.1125;

(2) preparing and filing, as a condition of licensure, a written quality assurance plan, and annually filing such a plan and a work plan, under Minnesota Rules, parts 4685.1110 and 4685.1130;

(3) maintaining statistics under Minnesota Rules, part 4685.1200;

(4) filing provider contract forms under sections 62D.03, subdivision 4, and 62D.08, subdivision 1; and

(5) preparing and filing, as a condition of licensure, a marketing plan, and annually filing a marketing plan, under sections 62D.03, subdivision 4, paragraph (l), and 62D.08, subdivision 1.

Subd. 8. Provider contracts. The provisions of section 62D.123 are implied in every provider contract or agreement between a community integrated service network and a provider, regardless of whether those provisions are expressly included in the contract. No participating provider, agent, trustee, or assignee of a participating provider has or may maintain any cause of action against a subscriber or enrollee to collect sums owed by the community network.

Subd. 9. Exceptions to enrollment limit. A community integrated service network may enroll enrollees in excess of 50,000 if necessary to comply with guaranteed issue or guaranteed renewal requirements of chapter 62L or section 62A.65.

HIST: 1994 c 625 art 1 s 5; 1995 c 234 art 1 s 27; 1997 c 187 art 1 s 6; 1997 c 203 art 4 s 2; 1997 c 225 art 2 s 34; 2001 c 170 s 2



Section 62N.255 Renumbered 62Q.095

62N.255 Renumbered 62Q.095



Section 62N.26 Shared services cooperative.

62N.26 Shared services cooperative.

The commissioner of health shall establish, or assist in establishing, a shared services cooperative organized under chapter 308A to make available administrative and legal services, technical assistance, provider contracting and billing services, and other services to those community integrated service networks that choose to participate in the cooperative. The commissioner shall provide, to the extent funds are appropriated, start-up loans sufficient to maintain the shared services cooperative until its operations can be maintained by fees and contributions. The cooperative must not be staffed, administered, or supervised by the commissioner of health. The cooperative shall make use of existing resources that are already available in the community, to the extent possible.

HIST: 1994 c 625 art 1 s 7; 1997 c 225 art 2 s 35



Section 62N.27 Definitions.

62N.27 Definitions.

Subdivision 1. Applicability. For purposes of sections 62N.27 to 62N.32, the terms defined in this section have the meanings given. Other terms used in those sections have the meanings given in sections 62D.041, 62D.042, 62D.043, and 62D.044.

Subd. 2. Net worth. "Net worth" means admitted assets as defined in subdivision 3, minus liabilities. Liabilities do not include those obligations that are subordinated in the same manner as preferred ownership claims under section 60B.44, subdivision 10. For purposes of this subdivision, preferred ownership claims under section 60B.44, subdivision 10, include promissory notes subordinated to all other liabilities of the community integrated service network.

Subd. 3. Admitted assets. "Admitted assets" means admitted assets as defined in section 62D.044, except that real estate investments allowed by section 62D.045 are not admitted assets. Admitted assets include the deposit required under section 62N.32.

Subd. 4. Accredited capitated provider. "Accredited capitated provider" means a health care providing entity that:

(1) receives capitated payments from a community network under a contract to provide health services to the network's enrollees. For purposes of this section, a health care providing entity is "capitated" when its compensation arrangement with a network involves the provider's acceptance of material financial risk for the delivery of a predetermined set of services for a specified period of time;

(2) is licensed to provide and provides the contracted services, either directly or through an affiliate. For purposes of this section, an "affiliate" is any person that directly or indirectly controls, is controlled by, or is under common control with the health care providing entity, and "control" exists when any person, directly or indirectly, owns, controls, or holds the power to vote or holds proxies representing no less than 80 percent of the voting securities or governance rights of any other person;

(3) agrees to serve as an accredited capitated provider of a community network or for the purpose of reducing the network's net worth and deposit requirements under section 62N.28; and

(4) is approved by the commissioner as an accredited capitated provider for a community network in accordance with section 62N.31.

Subd. 5. Percentage of risk ceded. "Percentage of risk ceded" means the ratio, expressed as a percentage, between capitated payments made or, in the case of a new entity, expected to be made by a community network to all accredited capitated providers during any contract year and the total premium revenue, adjusted to eliminate expected administrative costs, received for the same time period by the community network.

Subd. 6. Provider amount at risk. "Provider amount at risk" means a dollar amount certified by a qualified actuary to represent the expected direct costs to an accredited capitated provider for providing the contracted, covered health care services to the enrollees of the network to which it is accredited for a period of 120 days.

HIST: 1994 c 625 art 1 s 8



Section 62N.28 Net worth requirement.

62N.28 Net worth requirement.

Subdivision 1. Requirement. Except as otherwise permitted by this chapter, each community network must maintain a minimum net worth equal to the greater of:

(1) $1,000,000;

(2) two percent of the first $150,000,000 of annual premium revenue plus one percent of annual premium revenue in excess of $150,000,000;

(3) eight percent of the annual health services costs, except those paid on a capitated or managed hospital payment basis, plus four percent of the annual capitation and managed hospital payment costs; or

(4) four months uncovered health services costs.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "capitated basis" means fixed per member per month payment or percentage of premium paid to a provider that assumes the full risk of the cost of contracted services without regard to the type, value, or frequency of services provided. For purposes of this definition, capitated basis includes the cost associated with operating staff model facilities;

(2) "managed hospital payment basis" means agreements in which the financial risk is primarily related to the degree of utilization rather than to the cost of services; and

(3) "uncovered health services costs" means the cost to the community network of health services covered by the community network for which the enrollee would also be liable in the event of the community network's insolvency, and that are not guaranteed, insured, or assumed by a person other than the community network.

Subd. 3. Reinsurance credit. A community network may use the subtraction for premiums paid for insurance permitted under section 62D.042, subdivision 4.

Subd. 4. Phase-in for net worth requirement. A community network may choose to comply with the net worth requirement on a phase-in basis according to the following schedule:

(1) 50 percent of the amount required under subdivisions 1 to 3 at the time that the community network begins enrolling enrollees;

(2) 75 percent of the amount required under subdivisions 1 to 3 at the end of the first full calendar year of operation;

(3) 87.5 percent of the amount required under subdivisions 1 to 3 at the end of the second full calendar year of operation; and

(4) 100 percent of the amount required under subdivisions 1 to 3 at the end of the third full calendar year of operation.

Subd. 5. Net worth corridor. A community network shall not maintain net worth that exceeds three times the amount required of the community network under subdivision 1. Subdivision 4 is not relevant for purposes of this subdivision.

Subd. 6. Net worth reduction. If a community network has contracts with accredited capitated providers, and only for so long as those contracts or successor contracts remain in force, the net worth requirement of subdivision 1 shall be reduced by the percentage of risk ceded, but in no event shall the net worth requirements be reduced by this subdivision to less than $1,000,000. The phase-in requirements of subdivision 4 shall not be affected by this reduction.

HIST: 1994 c 625 art 1 s 9; 1999 c 51 s 1



Section 62N.29 Guaranteeing organization.

62N.29 Guaranteeing organization.

A community network may satisfy its net worth and deposit requirements, in whole or in part, through the use of one or more guaranteeing organizations, with the approval of the commissioner, under the conditions permitted in chapter 62D. Governmental entities, such as counties, may serve as guaranteeing organizations subject to the requirements of chapter 62D.

HIST: 1994 c 625 art 1 s 10



Section 62N.31 Standards for accredited capitated provider accreditation.

62N.31 Standards for accredited capitated provider accreditation.

Subdivision 1. General. Each health care providing entity seeking initial accreditation as an accredited capitated provider shall submit to the commissioner of health sufficient information to establish that the applicant has operational capacity, facilities, personnel, and financial capability to provide the contracted covered services to the enrollees of the network for which it seeks accreditation (1) on an ongoing basis; and (2) for a period of 120 days following the insolvency of the network without receiving payment from the network. Accreditation shall continue until abandoned by the accredited capitated provider or revoked by the commissioner in accordance with subdivision 4. The applicant may establish financial capability by demonstrating that the provider amount at risk can be covered by or through any of allocated or restricted funds, a letter of credit, the taxing authority of the applicant or governmental sponsor of the applicant, an unrestricted fund balance at least two times the provider amount at risk, reinsurance, either purchased directly by the applicant or by the community network to which it will be accredited, or any other method accepted by the commissioner. Accreditation of a health care providing entity shall not in itself limit the right of the accredited capitated provider to seek payment of unpaid capitated amounts from a community network, whether the community network is solvent or insolvent; provided that, if the community network is subject to any liquidation, rehabilitation, or conservation proceedings, the accredited capitated provider shall have the status accorded creditors under section 60B.44, subdivision 10.

Subd. 2. Annual reporting period. Each accredited capitated provider shall submit to the commissioner annually, no later than April 15, the following information for each network to which it is accredited: the provider amount at risk for that year, the number of enrollees for the network, both for the prior year and estimated for the current year, any material change in the provider's operational or financial capacity since its last report, and any other information reasonably requested by the commissioner.

Subd. 3. Additional reporting. Each accredited capitated provider shall provide the commissioner with 60 days' advance written notice of termination of the accredited capitated provider relationship with a network.

Subd. 4. Revocation of accreditation. The commissioner may revoke the accreditation of an accredited capitated provider if the accredited capitated provider's ongoing operational or financial capabilities fail to meet the requirements of this section. The revocation shall be handled in the same fashion as placing a health maintenance organization under administrative supervision.

HIST: 1994 c 625 art 1 s 11



Section 62N.32 Deposit requirement.

62N.32 Deposit requirement.

A community network must satisfy the deposit requirement provided in section 62D.041. The deposit counts as an admitted asset and as part of the required net worth. The deposit requirement cannot be reduced by the alternative means that may be used to reduce the net worth requirement, other than through the use of a guaranteeing organization.

HIST: 1994 c 625 art 1 s 12



Section 62N.33 Coverage for enrollees of insolvent networks.

62N.33 Coverage for enrollees of insolvent networks.

In the event of a community network insolvency, the commissioner shall determine whether one or more community networks or health plan companies are willing and able to provide replacement coverage to all of the failed community network's enrollees, and if so, the commissioner shall facilitate the provision of the replacement coverage. If such replacement coverage is not available, the commissioner shall randomly assign enrollees of the insolvent community network to other community networks and health plan companies in the service area, in proportion to their market share, for the remaining terms of the enrollees' contracts with the insolvent network. The other community networks and health plan companies must accept the allocated enrollees under their policy or contract most similar to the enrollees' contracts with the insolvent community network. The allocation must keep groups together. Enrollees with special continuity of care needs may, in the commissioner's discretion, be given a choice of replacement coverage rather than random assignment. Individuals and groups that are assigned randomly may choose a different community network or health plan company when their contracts expire, on the same basis as any other individual or group. The replacement health plan company must comply with any guaranteed renewal or other renewal provisions of the prior coverage, including but not limited to, provisions regarding preexisting conditions and health conditions that developed during prior coverage.

HIST: 1994 c 625 art 1 s 13



Section 62N.34 Repealed, 1995 c 234 art 1 s 29

62N.34 Repealed, 1995 c 234 art 1 s 29



Section 62N.35 Border issues.

62N.35 Border issues.

To the extent feasible and appropriate, community networks that also operate under the health maintenance organization or similar prepaid health care law of another state must be licensed and regulated by this state in a manner that avoids unnecessary duplication and expense for the community network. The commissioner shall communicate with regulatory authorities in neighboring states to explore the feasibility of cooperative approaches to streamline regulation of border community networks, such as joint financial audits, and shall report to the legislature on any changes to Minnesota law that may be needed to implement appropriate collaborative approaches to regulation.

HIST: 1994 c 625 art 1 s 15



Section 62N.38 Repealed, 1997 c 225 art 2 s 63

62N.38 Repealed, 1997 c 225 art 2 s 63



Section 62N.381 Expired

62N.381 Expired



Section 62N.40 Chemical dependency services.

62N.40 Chemical dependency services.

Each community integrated service network regulated under this chapter must ensure that chemically dependent individuals have access to cost-effective treatment options that address the specific needs of individuals. These include, but are not limited to, the need for: treatment that takes into account severity of illness and comorbidities; provision of a continuum of care, including treatment and rehabilitation programs licensed under Minnesota Rules, parts 9530.4100 to 9530.4410 and 9530.5000 to 9530.6500; the safety of the individual's domestic and community environment; gender appropriate and culturally appropriate programs; and access to appropriate social services.

HIST: 1995 c 234 art 1 s 28; 1997 c 225 art 2 s 36






Chapter 62P Regulated All-payer Option

Section 62P.01 Repealed, 1995 c 234 art 3 s 10

62P.01 Repealed, 1995 c 234 art 3 s 10



Section 62P.02 Repealed, 1995 c 234 art 3 s 10

62P.02 Repealed, 1995 c 234 art 3 s 10



Section 62P.03 Repealed, 1995 c 234 art 3 s 10

62P.03 Repealed, 1995 c 234 art 3 s 10



Section 62P.04 Renumbered 62J.041

62P.04 Renumbered 62J.041



Section 62P.05 Renumbered 62J.042

62P.05 Renumbered 62J.042



Section 62P.07 Repealed, 1995 c 234 art 3 s 10

62P.07 Repealed, 1995 c 234 art 3 s 10



Section 62P.09 Repealed, 1995 c 234 art 3 s 10

62P.09 Repealed, 1995 c 234 art 3 s 10



Section 62P.11 Repealed, 1995 c 234 art 3 s 10

62P.11 Repealed, 1995 c 234 art 3 s 10



Section 62P.13 Repealed, 1995 c 234 art 3 s 10

62P.13 Repealed, 1995 c 234 art 3 s 10



Section 62P.15 Repealed, 1995 c 234 art 3 s 10

62P.15 Repealed, 1995 c 234 art 3 s 10



Section 62P.17 Repealed, 1995 c 234 art 3 s 10

62P.17 Repealed, 1995 c 234 art 3 s 10



Section 62P.19 Repealed, 1995 c 234 art 3 s 10

62P.19 Repealed, 1995 c 234 art 3 s 10



Section 62P.21 Repealed, 1995 c 234 art 3 s 10

62P.21 Repealed, 1995 c 234 art 3 s 10



Section 62P.23 Repealed, 1995 c 234 art 3 s 10

62P.23 Repealed, 1995 c 234 art 3 s 10



Section 62P.25 Repealed, 1995 c 234 art 3 s 10

62P.25 Repealed, 1995 c 234 art 3 s 10



Section 62P.27 Repealed, 1995 c 234 art 3 s 10

62P.27 Repealed, 1995 c 234 art 3 s 10



Section 62P.29 Repealed, 1995 c 234 art 3 s 10

62P.29 Repealed, 1995 c 234 art 3 s 10



Section 62P.31 Repealed, 1995 c 234 art 3 s 10

62P.31 Repealed, 1995 c 234 art 3 s 10



Section 62P.33 Repealed, 1995 c 234 art 3 s 10

62P.33 Repealed, 1995 c 234 art 3 s 10






Chapter 62Q Requirements for Health Plan Companies

Section 62Q.01 Definitions.

62Q.01 Definitions.

Subdivision 1. Applicability. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Commissioner. "Commissioner" means the commissioner of health for purposes of regulating health maintenance organizations, and community integrated service networks, or the commissioner of commerce for purposes of regulating all other health plan companies. For all other purposes, "commissioner" means the commissioner of health.

Subd. 2a. Enrollee. "Enrollee" means a natural person covered by a health plan and includes an insured, policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 3. Health plan. "Health plan" means a health plan as defined in section 62A.011 or a policy, contract, or certificate issued by a community integrated service network.

Subd. 4. Health plan company. "Health plan company" means:

(1) a health carrier as defined under section 62A.011, subdivision 2; or

(2) a community integrated service network as defined under section 62N.02, subdivision 4a.

Subd. 5. Managed care organization. "Managed care organization" means: (1) a health maintenance organization operating under chapter 62D; (2) a community integrated service network as defined under section 62N.02, subdivision 4a; or (3) an insurance company licensed under chapter 60A, nonprofit health service plan corporation operating under chapter 62C, fraternal benefit society operating under chapter 64B, or any other health plan company, to the extent that it covers health care services delivered to Minnesota residents through a preferred provider organization or a network of selected providers.

Subd. 6. Medicare-related coverage. "Medicare-related coverage" means a policy, contract, or certificate issued as a supplement to Medicare, regulated under sections 62A.31 to 62A.44, including Medicare select coverage; policies, contracts, or certificates that supplement Medicare issued by health maintenance organizations; or policies, contracts, or certificates governed by section 1833 (known as "cost" or "HCPP" contracts) or 1876 (known as "TEFRA" or "risk" contracts) of the federal Social Security Act, United States Code, title 42, section 1395, et seq., as amended; or Section 4001 of the Balanced Budget Act of 1997 (BBA)(Public Law Number 105-33), Sections 1851 to 1859 of the Social Security Act establishing part C of the Medicare program, known as the "Medicare hoice program."

HIST: 1994 c 625 art 2 s 14; 1995 c 234 art 2 s 2-6; art 3 s 5; 1997 c 225 art 2 s 37-39,62; 1998 c 254 art 1 s 15; 2001 c 215 s 26



Section 62Q.02 Applicability of chapter.

62Q.02 Applicability of chapter.

(a) This chapter applies only to health plans, as defined in section 62Q.01, and not to other types of insurance issued or renewed by health plan companies, unless otherwise specified.

(b) This chapter applies to a health plan company only with respect to health plans, as defined in section 62Q.01, issued or renewed by the health plan company, unless otherwise specified.

(c) If a health plan company issues or renews health plans in other states, this chapter applies only to health plans issued or renewed in this state for Minnesota residents, or to cover a resident of the state, unless otherwise specified.

HIST: 1995 c 234 art 2 s 7



Section 62Q.021 Federal act; compliance required.

62Q.021 Federal act; compliance required.

Each health plan company shall comply with the federal Health Insurance Portability and Accountability Act of 1996, including any federal regulations adopted under that act, to the extent that it imposes a requirement that applies in this state and that is not also required by the laws of this state. This section does not require compliance with any provision of the federal act prior to the effective date provided for that provision in the federal act. The commissioner shall enforce this section.

HIST: 1997 c 175 art 4 s 2



Section 62Q.03 Process for defining, developing, and implementing a risk adjustment system.

62Q.03 Process for defining, developing, and implementing a risk adjustment system.

Subdivision 1. Purpose. The purpose of risk adjustment is to reduce the effects of risk selection on health insurance premiums by making monetary transfers from health plan companies that insure lower risk populations to health plan companies that insure higher risk populations. Risk adjustment is needed to: achieve a more equitable, efficient system of health care financing; remove current disincentives in the health care system to insure and provide adequate access for high risk and special needs populations; promote fair competition among health plan companies on the basis of their ability to efficiently and effectively provide services rather than on the risk status of those in a given insurance pool; and help maintain the viability of health plan companies, by protecting them from the financial effects of enrolling a disproportionate number of high risk individuals. It is the commitment of the state to develop and implement a risk adjustment system. The risk adjustment system shall:

(1) possess a reasonable level of accuracy and administrative feasibility, be adaptable to changes as methods improve, incorporate safeguards against fraud and manipulation, and shall neither reward inefficiency nor penalize for verifiable improvements in health status;

(2) require participation by all health plan companies providing coverage in the individual, small group, and Medicare supplement markets;

(3) address unequal distribution of risk between health plan companies, but shall not address the financing of public programs or subsidies for low-income people; and

(4) be developed and implemented by the risk adjustment association with joint oversight by the commissioners of health and commerce.

Subd. 2. Repealed, 1995 c 234 art 2 s 36

Subd. 3. Repealed, 1995 c 234 art 2 s 36

Subd. 4. Repealed, 1995 c 234 art 2 s 36

Subd. 5. Repealed, 1995 c 234 art 2 s 36

Subd. 5a. Public programs. (a) A separate risk adjustment system must be developed for state-run public programs, including medical assistance, general assistance medical care, and MinnesotaCare. The system must be developed in accordance with the general risk adjustment methodologies described in this section, must include factors in addition to age and sex adjustment, and may include additional demographic factors, different targeted conditions, and/or different payment amounts for conditions. The risk adjustment system for public programs must attempt to reflect the special needs related to poverty, cultural, or language barriers and other needs of the public program population.

(b) The commissioner of human services shall phase in risk adjustment according to the following schedule:

(1) for the first contract year, no more than ten percent of reimbursements shall be risk adjusted; and

(2) for the second contract year, no more than 30 percent of reimbursements shall be risk adjusted.

Subd. 5b. Medicare supplement market. A risk adjustment system may be developed for the Medicare supplement market. The Medicare supplement risk adjustment system may include a demographic component and may, but is not required to, include a condition-specific risk adjustment component.

Subd. 6. Creation of risk adjustment association. The Minnesota risk adjustment association is created on July 1, 1994, and may operate as a nonprofit unincorporated association, but is authorized to incorporate under chapter 317A.

The provisions of this chapter govern if the provisions of chapter 317A conflict with this chapter. The association may operate under the approved plan of operation and shall be governed in accordance with this chapter and may operate in accordance with chapter 317A. If the association incorporates as a nonprofit corporation under chapter 317A, the filing of the plan of operation meets the requirements of filing articles of incorporation.

The association, its transactions, and all property owned by it are exempt from taxation under the laws of this state or any of its subdivisions, including, but not limited to, income tax, sales tax, use tax, and property tax. The association may seek exemption from payment of all fees and taxes levied by the federal government. Except as otherwise provided in this chapter, the association is not subject to the provisions of chapters 14, 60A, and 62A. The association is not a public employer and is not subject to the provisions of chapters 179A and 353. The board of directors and health carriers who are members of the association are exempt from sections 325D.49 to 325D.66 in the performance of their duties as directors and members of the association. The risk adjustment association is subject to the Open Meeting Law.

Subd. 7. Purpose of association. The association is established to develop and implement a private sector risk adjustment system.

Subject to state oversight set forth in subdivision 10, the association shall:

(1) develop and implement comprehensive risk adjustment systems for individual, small group, and Medicare supplement markets consistent with the provisions of this chapter;

(2) submit a plan for the development of the risk adjustment system which identifies appropriate implementation dates consistent with the rating and underwriting restrictions of each market, recommends whether transfers attributable to risk adjustment should be required between the individual and small group markets, and makes other appropriate recommendations to the commissioners of health and commerce by November 5, 1995;

(3) develop a combination of a demographic risk adjustment system and payments for targeted conditions;

(4) test an ambulatory care groups (ACGs) and diagnostic cost groups (DCGs) system, and recommend whether such a methodology should be adopted;

(5) fund the development and testing of the risk adjustment system;

(6) recommend market conduct guidelines; and

(7) develop a plan for assessing members for the costs of administering the risk adjustment system.

Subd. 8. Governance. The association shall be governed according to the plan of operation as established in subdivision 8a.

Subd. 8a. Plan of operation. The board shall submit a proposed plan of operation by August 15, 1995, to the commissioners of health and commerce for review. The commissioners of health and commerce shall have the authority to approve or reject the plan of operation.

Amendments to the plan of operation may be made by the commissioners or by the directors of the association, subject to the approval of the commissioners.

Subd. 9. Data collection and data privacy. The association members shall not have access to unaggregated data on individuals or health plan companies. The association shall develop, as a part of the plan of operation, procedures for ensuring that data is collected by an appropriate entity. The commissioners of health and commerce shall have the authority to audit and examine data collected by the association for the purposes of the development and implementation of the risk adjustment system. Data on individuals obtained for the purposes of risk adjustment development, testing, and operation are designated as private data. Data not on individuals which is obtained for the purposes of development, testing, and operation of risk adjustment are designated as nonpublic data, except that the proposed and approved plan of operation, the risk adjustment methodologies examined, the plan for testing, the plan of the risk adjustment system, minutes of meetings, and other general operating information are classified as public data. Nothing in this section is intended to prohibit the preparation of summary data under section 13.05, subdivision 7. The association, state agencies, and any contractors having access to this data shall maintain it in accordance with this classification. The commissioners of health and human services have the authority to collect data from health plan companies as needed for the purpose of developing a risk adjustment mechanism for public programs.

Subd. 10. State oversight of risk adjustment activities. The association's activities shall be supervised by the commissioners of health and commerce. The commissioners shall provide specific oversight functions during the development and implementation phases of the risk adjustment system as follows:

(1) the commissioners shall approve or reject the association's plan for testing risk adjustment methods, the methods to be used, and any changes to those methods;

(2) the commissioners must have the right to attend and participate in all meetings of the association and its work groups or committees, except for meetings involving privileged communication between the association and its counsel as permitted under section 13D.05, subdivision 3, paragraph (b);

(3) the commissioners shall approve any consultants or administrators used by the association;

(4) the commissioners shall approve or reject the association's plan of operation; and

(5) the commissioners shall approve or reject the plan for the risk adjustment system described in subdivision 7, clause (2).

If the commissioners reject any of the plans identified in clauses (1), (4), and (5), the directors shall submit for review an appropriate revised plan within 30 days.

Subd. 11. Repealed, 1995 c 234 art 2 s 36

Subd. 12. Participation by all health plan companies. Upon its implementation, all health plan companies, as a condition of licensure, must participate in the risk adjustment system to be implemented under this section.

HIST: 1994 c 625 art 2 s 15; 1995 c 234 art 2 s 8-17; 1996 c 440 art 1 s 33; 1996 c 451 art 4 s 2; 1997 c 192 s 18; 1997 c 225 art 2 s 40; 1998 c 254 art 1 s 16; 1999 c 245 art 2 s 12; 2001 c 161 s 15



Section 62Q.07 Repealed, 2001 c 170 s 11

62Q.07 Repealed, 2001 c 170 s 11



Section 62Q.075 Local public accountability and collaboration plan.

62Q.075 Local public accountability and collaboration plan.

Subdivision 1. Repealed by amendment, 2001 c 171 s 1

Subd. 2. Requirement. Beginning October 31, 2004, all health maintenance organizations shall file a plan every four years with the commissioner of health describing the actions the health maintenance organization intends to take to contribute to achieving one or more high priority public health goals. This plan must be jointly developed in collaboration with the local public health units, and other community organizations providing health services within the same service area as the health maintenance organization. Local government units with responsibilities and authority defined under chapters 145A and 256E may designate individuals to participate in the collaborative planning with the health maintenance organization to provide expertise and represent community needs and goals as identified under chapters 145A and 256E. Every other year, beginning October 31, 2002, all health maintenance organizations shall file reports updating progress on the four-year collaboration plan.

Subd. 3. Contents. The plan must address the following:

(1) specific measurement strategies and a description of any activities which contribute to one or more high priority public health goals;

(2) description of the process by which the health maintenance organization will coordinate its activities with the community health boards, and other relevant community organizations servicing the same area;

(3) documentation indicating that local public health units and local government unit designees were involved in the development of the plan; and

(4) documentation of compliance with the plan filed previously, including data on the previously identified progress measures.

Subd. 4. Review. Upon receipt of the plan, the commissioner of health shall provide a copy to the local community health boards, and other relevant community organizations within the health maintenance organization's service area. After reviewing the plan, these community groups may submit written comments on the plan to the commissioner of health and may advise the commissioner of the health maintenance organization's effectiveness in assisting to achieve high priority public health goals. The plan may be reviewed by the county boards, or city councils acting as a local board of health in accordance with chapter 145A, within the health maintenance organization's service area to determine whether the plan is consistent with the goals and objectives of the plans required under chapters 145A and 256E and whether the plan meets the needs of the community. The county board, or applicable city council, may also review and make recommendations on the availability and accessibility of services provided by the health maintenance organization. The county board, or applicable city council, may submit written comments to the commissioner of health, and may advise the commissioner of the health maintenance organization's effectiveness in assisting to meet the needs and goals as defined under the responsibilities of chapters 145A and 256E. Copies of these written comments must be provided to the health maintenance organization. The plan and any comments submitted must be filed with the information clearinghouse to be distributed to the public.

HIST: 1994 c 625 art 7 s 1; 1995 c 234 art 8 s 17; 1996 c 451 art 4 s 3; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 13; 2001 c 171 s 1



Section 62Q.09 Expired

62Q.09 Expired



Section 62Q.095 Expanded provider networks.

62Q.095 Expanded provider networks.

Subdivision 1. Provider acceptance required. Each health plan company, with the exception of any health plan company with 50,000 or fewer enrollees in its commercial health plan products and health plan companies that are exempt under subdivision 6, shall establish an expanded network of allied independent health providers, in addition to a preferred network. A health plan company shall accept as a provider in the expanded network any allied independent health provider who: (1) meets the health plan company's credentialing standards; (2) agrees to the terms of the health plan company's provider contract; and (3) agrees to comply with all managed care protocols of the health plan company. A preferred network shall be considered an expanded network if all allied independent health providers who meet the requirements of clauses (1), (2), and (3) are accepted into the preferred network. A community integrated service network may offer to its enrollees an expanded network of allied independent health providers as described under this section.

Subd. 2. Managed care. The managed care protocols used by the health plan company may include: (1) a requirement that an enrollee obtain a referral from the health plan company before obtaining services from an allied independent health provider in the expanded network; (2) limits on the number and length of visits to allied independent health providers in the expanded network allowed by each referral, as long as the number and length of visits allowed is not less than the number and length allowed for comparable referrals to allied independent health providers in the preferred network; and (3) ongoing management and review by the health plan company of the care provided by an allied independent health provider in the expanded network after a referral is made.

Subd. 3. Mandatory offering to enrollees. (a) Each health plan company shall offer to enrollees the option of receiving covered services through the expanded network of allied independent health providers established under subdivisions 1 and 2. This expanded network option may be offered as a separate health plan. The network may establish separate premium rates and cost-sharing requirements for this expanded network plan, as long as these premium rates and cost-sharing requirements are actuarially justified and approved by the commissioner. This subdivision does not apply to Medicare, medical assistance, general assistance medical care, and MinnesotaCare.

(b) Information on this expanded provider network option must be provided by each health plan company during open enrollment and upon enrollment.

Subd. 4. Provider reimbursement. A health plan company shall pay each allied independent health provider in the expanded network the same rate per unit of service as paid to allied independent health providers in the preferred network.

Subd. 5. Definitions. (a) For purposes of this section, the following definitions apply.

(b) "Allied independent health provider" means an independently enrolled audiologist, chiropractor, dietitian, home health care provider, licensed marriage and family therapist, nurse practitioner or advanced practice nurse, occupational therapist, optometrist, optician, outpatient chemical dependency counselor, pharmacist who is not employed by and based on the premises of a health plan company, physical therapist, podiatrist, licensed psychologist, psychological practitioner, licensed social worker, or speech therapist.

(c) "Home health care provider" means a provider of personal care assistance, home health aide, homemaker, respite care, adult day care, or home therapies and home health nursing services.

(d) "Independently enrolled" means that a provider can bill, and receive direct payment for services from, a third-party payer or patient.

Subd. 6. Exemption. A health plan company, to the extent that it operates as a staff model health plan company as defined in section 295.50, subdivision 12b, by employing allied independent health care providers to deliver health care services to enrollees, is exempt from this section.

HIST: 1994 c 625 art 1 s 6,18; 1998 c 407 art 2 s 19; 1999 c 181 s 5



Section 62Q.096 Credentialing of providers.

62Q.096 Credentialing of providers.

If a health plan company has initially credentialed, as providers in its provider network, individual providers employed by or under contract with an entity that:

(1) is authorized to bill under section 256B.0625, subdivision 5;

(2) meets the requirements of Minnesota Rules, parts 9520.0750 to 9520.0870;

(3) is designated an essential community provider under section 62Q.19; and

(4) is under contract with the health plan company to provide mental health services, the health plan company must continue to credential at least the same number of providers from that entity, as long as those providers meet the health plan company's credentialing standards.

A health plan company shall not refuse to credential these providers on the grounds that their provider network has a sufficient number of providers of that type.

HIST: 1998 c 407 art 8 s 4



Section 62Q.10 Nondiscrimination.

62Q.10 Nondiscrimination.

If a health plan company, with the exception of a community integrated service network or an indemnity insurer licensed under chapter 60A who does not offer a product through a preferred provider network, offers coverage of a health care service as part of its plan, it may not deny provider network status to a qualified health care provider type who meets the credentialing requirements of the health plan company solely because the provider is an allied independent health care provider as defined in section 62Q.095.

HIST: 1994 c 625 art 1 s 18; art 2 s 18



Section 62Q.105 Repealed, 1999 c 239 s 43

62Q.105 Repealed, 1999 c 239 s 43



Section 62Q.1055 Chemical dependency.

62Q.1055 Chemical dependency.

All health plan companies shall use the assessment criteria in Minnesota Rules, parts 9530.6600 to 9530.6660, when assessing and placing enrollees for chemical dependency treatment.

HIST: 1995 c 234 art 2 s 22



Section 62Q.106 Dispute resolution by commissioner.

62Q.106 Dispute resolution by commissioner.

A complainant may at any time submit a complaint to the appropriate commissioner to investigate. After investigating a complaint, or reviewing a company's decision, the appropriate commissioner may order a remedy as authorized under chapter 45, 60A, or 62D.

HIST: 1995 c 234 art 2 s 23; 1997 c 225 art 2 s 41; 1999 c 239 s 32



Section 62Q.107 Prohibited provision; judicial review.

62Q.107 Prohibited provision; judicial review.

Beginning January 1, 1999, no health plan, including the coverages described in section 62A.011, subdivision 3, clauses (7) and (10), may specify a standard of review upon which a court may review denial of a claim or of any other decision made by a health plan company with respect to an enrollee. This section prohibits limiting court review to a determination of whether the health plan company's decision is arbitrary and capricious, an abuse of discretion, or any other standard less favorable to the enrollee than a preponderance of the evidence.

HIST: 1998 c 407 art 2 s 21



Section 62Q.11 Repealed, 1999 c 239 s 43

62Q.11 Repealed, 1999 c 239 s 43



Section 62Q.12 Denial of access.

62Q.12 Denial of access.

No health plan company may deny access to a covered health care service unless the denial is made by, or under the direction of, or subject to the review of a health care professional licensed to provide the service in question.

HIST: 1994 c 625 art 2 s 20



Section 62Q.121 Licensure of medical directors.

62Q.121 Licensure of medical directors.

(a) No health plan company may employ a person as a medical director unless the person is licensed as a physician in this state. This section does not apply to a health plan company that is assessed less than three percent of the total amount assessed by the Minnesota comprehensive health association.

(b) For purposes of this section, "medical director" means a physician employed by a health plan company who has direct decision-making authority, based upon medical training and knowledge, regarding the health plan company's medical protocols, medical policies, or coverage of treatment of a particular enrollee, regardless of the physician's title.

(c) This section applies only to medical directors who make recommendations or decisions that involve or affect enrollees who live in this state.

(d) Each health plan company that is subject to this section shall provide the commissioner with the names and licensure information of its medical directors and shall provide updates no later than 30 days after any changes.

HIST: 1Sp2001 c 9 art 16 s 6



Section 62Q.135 Contracting for chemical dependency services.

62Q.135 Contracting for chemical dependency services.

No health plan company shall contract with a chemical dependency treatment program, unless the program participates in the chemical dependency treatment accountability plan established by the commissioner of human services. The commissioner of human services shall make data on chemical dependency services and outcomes collected through this program available to health plan companies.

HIST: 1994 c 625 art 2 s 21



Section 62Q.137 Coverage for chemical dependency treatment provided by the department of corrections.

62Q.137 Coverage for chemical dependency treatment provided by the department of corrections.

(a) Any health plan that provides coverage for chemical dependency treatment must cover chemical dependency treatment provided to an enrollee by the department of corrections while the enrollee is committed to the custody of the commissioner of corrections following a conviction for a first-degree driving while impaired offense under section 169A.24 if: (1) a court of competent jurisdiction makes a preliminary determination based on a chemical use assessment conducted under section 169A.70 that treatment may be appropriate and includes this determination as part of the sentencing order; and (2) the department of corrections makes a determination based on a chemical assessment conducted while the individual is in the custody of the department that treatment is appropriate. Treatment provided by the department of corrections that meets the requirements of this section shall not be subject to a separate medical necessity determination under the health plan company's utilization review procedures.

(b) The health plan company must be given a copy of the court's preliminary determination and supporting documents and the assessment conducted by the department of corrections.

(c) Payment rates for treatment provided by the department of corrections shall not exceed the lowest rate for outpatient chemical dependency treatment paid by the health plan company to a participating provider of the health plan company.

(d) For purposes of this section, chemical dependency treatment means all covered services that are intended to treat chemical dependency and that are covered by the enrollee's health plan or by law.

HIST: 1Sp2001 c 9 art 19 s 1

* NOTE: This section, as added by Laws 2001, First Special *Session chapter 9, article 19, section 1, is effective August 1, *2002, and applies to crimes committed on or after that date. *Laws 2001, First Special Session chapter 9, article 19, section *17.



Section 62Q.14 Restrictions on enrollee services.

62Q.14 Restrictions on enrollee services.

No health plan company may restrict the choice of an enrollee as to where the enrollee receives services related to:

(1) the voluntary planning of the conception and bearing of children, provided that this clause does not refer to abortion services;

(2) the diagnosis of infertility;

(3) the testing and treatment of a sexually transmitted disease; and

(4) the testing for AIDS or other HIV-related conditions.

HIST: 1994 c 625 art 2 s 22



Section 62Q.145 Abortion and scope of practice.

62Q.145 Abortion and scope of practice.

Health plan company policies related to scope of practice for allied independent health providers as defined in section 62Q.095, subdivision 5, midlevel practitioners as defined in section 144.1495, subdivision 1, and other nonphysician health care professionals must comply with the requirements governing the performance of abortions in section 145.412, subdivision 1.

HIST: 1995 c 234 art 2 s 25; 1997 c 183 art 2 s 20



Section 62Q.16 Midmonth termination prohibited.

62Q.16 Midmonth termination prohibited.

The termination of a person's coverage under any health plan as defined in section 62A.011, subdivision 3, with the exception of individual health plans, issued or renewed on or after January 1, 1995, must provide coverage until the end of the month in which coverage was terminated.

HIST: 1994 c 625 art 2 s 23



Section 62Q.165 Universal coverage.

62Q.165 Universal coverage.

Subdivision 1. Definition. It is the commitment of the state to achieve universal health coverage for all Minnesotans. Universal coverage is achieved when:

(1) every Minnesotan has access to a full range of quality health care services;

(2) every Minnesotan is able to obtain affordable health coverage which pays for the full range of services, including preventive and primary care; and

(3) every Minnesotan pays into the health care system according to that person's ability.

Subd. 2. Goal. It is the goal of the state to make continuous progress toward reducing the number of Minnesotans who do not have health coverage so that by January 1, 2000, fewer than four percent of the state's population will be without health coverage. The goal will be achieved by improving access to private health coverage through insurance reforms and market reforms, by making health coverage more affordable for low-income Minnesotans through purchasing pools and state subsidies, and by reducing the cost of health coverage through cost containment programs and methods of ensuring that all Minnesotans are paying into the system according to their ability.

Subd. 3. Repealed, 1997 c 225 art 2 s 63

HIST: 1994 c 625 art 6 s 1; 1995 c 234 art 4 s 1



Section 62Q.17 Voluntary purchasing pools.

62Q.17 Voluntary purchasing pools.

Subdivision 1. Permission to form. Notwithstanding section 62A.10, employers, groups, and individuals may voluntarily form purchasing pools, solely for the purpose of negotiating and purchasing health plan coverage from health plan companies for members of the pool.

Subd. 2. Common factors. All participants in a purchasing pool must live within a common geographic region, be employed in a similar occupation, or share some other common factor as approved by the commissioner of commerce. The membership criteria must not be designed to include disproportionately employers, groups, or individuals likely to have low costs of health coverage, or to exclude disproportionately employers, groups, or individuals likely to have high costs of health coverage.

Subd. 3. Governing structure. Each pool must have a governing structure controlled by its members. The governing structure of the pool is responsible for administration of the pool. The governing structure shall review and evaluate all bids for coverage from health plan companies, shall determine criteria for joining and leaving the pool, and may design incentives for healthy lifestyles and health promotion programs. The governing structure may design uniform entrance standards for all employers, except small employers as defined under section 62L.02. Small employers must be permitted to enter any pool if the small employer meets the pool's membership requirements. Pools must provide as much choice in health plans to members as is financially possible. The governing structure may charge all members a fee for administrative purposes.

Subd. 4. Enrollment. Pools must have an annual open enrollment period of not less than 15 days, during which all individuals or groups that qualify for membership may enter the pool without any preexisting condition limitations or exclusions or exclusionary riders, except those permitted under chapter 62L for groups or section 62A.65 for individuals. Pools must reach and maintain an enrolled population of at least 1,000 members within six months of formation. If a pool fails to reach or maintain the minimum enrollment, all coverage subsequently purchased through the purchasing pool must be regulated through existing applicable laws and forego all advantages under this section.

Subd. 5. Members. The governing structure of the pool shall set a minimum time period for membership. Members must stay in the purchasing pool for the entire minimum period to avoid paying a penalty. Penalties for early withdrawal from the purchasing pool shall be established by the governing structure.

Subd. 6. Employer-based purchasing pools. Employer-based purchasing pools must, with respect to small employers as defined in section 62L.02, meet all the requirements of chapter 62L. The experience of the pool must be pooled and the rates blended across all groups. Pools may decide to create tiers within the pool, based on experience of group members. These tiers must be designed within the requirements of section 62L.08. The governing structure may establish criteria limiting movement between tiers. Tiers must be phased out within two years of the pool's creation.

Subd. 7. Individual members. Purchasing pools that contain individual members must meet all of the underwriting and rate restrictions found in the individual health plan market.

Subd. 8. Reports. Prior to the initial effective date of coverage, and annually on July 1 thereafter, each pool shall file a report with the information clearinghouse and the commissioner of commerce. The information clearinghouse must use the report to promote the purchasing pools. The annual report must contain the following information:

(1) the number of lives in the pool;

(2) the geographic area the pool intends to cover;

(3) the number of health plans offered;

(4) a description of the benefits under each plan;

(5) a description of the premium structure, including any copayments or deductibles, of each plan offered;

(6) evidence of compliance with chapter 62L;

(7) a sample of marketing information, including a phone number where the pool may be contacted; and

(8) a list of all administrative fees charged.

Subd. 9. Enforcement. Purchasing pools must register prior to offering coverage, and annually on July 1 thereafter, with the commissioner of commerce on a form prescribed by the commissioner. The commissioner of commerce shall enforce this section and all other state laws with respect to purchasing pools, and has for that purpose all general rulemaking and enforcement powers otherwise available to the commissioner of commerce. The commissioner may charge an annual registration fee sufficient to meet the costs of the commissioner's duties under this section.

HIST: 1994 c 625 art 6 s 2; 1995 c 234 art 7 s 24-26



Section 62Q.18 Portability of coverage.

62Q.18 Portability of coverage.

Subdivision 1. Definition. For purposes of this section,

(1) "continuous coverage" has the meaning given in section 62L.02, subdivision 9;

(2) "guaranteed issue" means:

(i) for individual health plans, that a health plan company shall not decline an application by an individual for any individual health plan offered by that health plan company, including coverage for a dependent of the individual to whom the health plan has been or would be issued; and

(ii) for group health plans, that a health plan company shall not decline an application by a group for any group health plan offered by that health plan company and shall not decline to cover under the group health plan any person eligible for coverage under the group's eligibility requirements, including persons who become eligible after initial issuance of the group health plan;

(3) "large employer" means an entity that would be a small employer, as defined in section 62L.02, subdivision 26, except that the entity has more than 50 current employees, based upon the method provided in that subdivision for determining the number of current employees;

(4) "preexisting condition" has the meaning given in section 62L.02, subdivision 23; and

(5) "qualifying coverage" has the meaning given in section 62L.02, subdivision 24.

Subd. 2. Repealed, 1995 c 234 art 4 s 4

Subd. 3. Repealed, 1995 c 234 art 4 s 4

Subd. 4. Repealed, 1995 c 234 art 4 s 4

Subd. 5. Repealed, 1995 c 234 art 4 s 4

Subd. 6. Repealed, 1995 c 234 art 4 s 4

Subd. 7. Portability of coverage. Effective July 1, 1994, no health plan company shall offer, sell, issue, or renew any group health plan that does not, with respect to individuals who maintain continuous coverage and who qualify under the group's eligibility requirements:

(1) make coverage available on a guaranteed issue basis;

(2) give full credit for previous continuous coverage against any applicable preexisting condition limitation or preexisting condition exclusion; and

(3) with respect to a group health plan offered, sold, issued, or renewed to a large employer, impose preexisting condition limitations or preexisting condition exclusions except to the extent that would be permitted under chapter 62L if the group sponsor were a small employer as defined in section 62L.02, subdivision 26.

To the extent that this subdivision conflicts with chapter 62L, chapter 62L governs, regardless of whether the group sponsor is a small employer as defined in section 62L.02, except that for group health plans issued to groups that are not small employers, this subdivision's requirement that the individual have maintained continuous coverage applies. An individual who has maintained continuous coverage, but would be considered a late entrant under chapter 62L, may be treated as a late entrant in the same manner under this subdivision as permitted under chapter 62L.

Subd. 8. Repealed, 1995 c 234 art 4 s 4

Subd. 9. Repealed, 1995 c 234 art 4 s 4

HIST: 1994 c 625 art 6 s 3; art 8 s 72; 1995 c 96 s 2; 1995 c 234 art 4 s 2; 1997 c 175 art 3 s 1,2; 1997 c 225 art 2 s 63



Section 62Q.181 Written certification of coverage.

62Q.181 Written certification of coverage.

A health plan company shall provide the written certifications of coverage required under United States Code, title 42, sections 300gg(e) and 300gg-43. This section applies only to coverage that is subject to regulation under state law and only to the extent that the certification of coverage is required under federal law. The commissioner shall enforce this section.

HIST: 1997 c 175 art 4 s 3



Section 62Q.185 Guaranteed renewability; large employer group health coverage.

62Q.185 Guaranteed renewability; large employer group health coverage.

(a) No health plan company, as defined in section 62Q.01, subdivision 4, shall refuse to renew a health benefit plan, as defined in section 62L.02, subdivision 15, but issued to a large employer, as defined in section 62Q.18, subdivision 1.

(b) This section does not require renewal if:

(1) the large employer has failed to pay premiums or contributions as required under the terms of the health benefit plan, or the health plan company has not received timely premium payments unless the late payments were received within a grace period provided under state law;

(2) the large employer has performed an act or practice that constitutes fraud or misrepresentation of material fact under the terms of the health benefit plan;

(3) the large employer has failed to comply with a material plan provision relating to employer contribution or group participation rules not prohibited by state law;

(4) the health plan company is ceasing to offer coverage in the large employer market in this state in compliance with United States Code, title 42, section 300gg-12(c), and applicable state law;

(5) in the case of a health maintenance organization, there is no longer any enrollee in the large employer's health benefit plan who lives, resides, or works in the approved service area; or

(6) in the case of a health benefit plan made available to large employers only through one or more bona fide associations, the membership of the large employer in the association ceases, but only if such coverage is terminated uniformly without regard to any health-related factor relating to any covered individual.

(c) This section does not prohibit a health plan company from modifying the premium rate or from modifying the coverage for purposes of renewal.

(d) This section does not require renewal of the coverage of individual enrollees under the health benefit plan if the individual enrollee has performed an act or practice that constitutes fraud or misrepresentation of material fact under the terms of the health benefit plan.

HIST: 1997 c 175 art 3 s 3; 1999 c 177 s 57



Section 62Q.19 Essential community providers.

62Q.19 Essential community providers.

Subdivision 1. Designation. The commissioner shall designate essential community providers. The criteria for essential community provider designation shall be the following:

(1) a demonstrated ability to integrate applicable supportive and stabilizing services with medical care for uninsured persons and high-risk and special needs populations, underserved, and other special needs populations; and

(2) a commitment to serve low-income and underserved populations by meeting the following requirements:

(i) has nonprofit status in accordance with chapter 317A;

(ii) has tax exempt status in accordance with the Internal Revenue Service Code, section 501(c)(3);

(iii) charges for services on a sliding fee schedule based on current poverty income guidelines; and

(iv) does not restrict access or services because of a client's financial limitation;

(3) status as a local government unit as defined in section 62D.02, subdivision 11, a hospital district created or reorganized under sections 447.31 to 447.37, an Indian tribal government, an Indian health service unit, or a community health board as defined in chapter 145A;

(4) a former state hospital that specializes in the treatment of cerebral palsy, spina bifida, epilepsy, closed head injuries, specialized orthopedic problems, and other disabling conditions; or

(5) a rural hospital that has qualified for a sole community hospital financial assistance grant in the past three years under section 144.1484, subdivision 1. For these rural hospitals, the essential community provider designation applies to all health services provided, including both inpatient and outpatient services.

Prior to designation, the commissioner shall publish the names of all applicants in the State Register. The public shall have 30 days from the date of publication to submit written comments to the commissioner on the application. No designation shall be made by the commissioner until the 30-day period has expired.

The commissioner may designate an eligible provider as an essential community provider for all the services offered by that provider or for specific services designated by the commissioner.

For the purpose of this subdivision, supportive and stabilizing services include at a minimum, transportation, child care, cultural, and linguistic services where appropriate.

Subd. 2. Application. (a) Any provider may apply to the commissioner for designation as an essential community provider by submitting an application form developed by the commissioner. Except as provided in paragraph (d), applications must be accepted within two years after the effective date of the rules adopted by the commissioner to implement this section.

(b) Each application submitted must be accompanied by an application fee in an amount determined by the commissioner. The fee shall be no more than what is needed to cover the administrative costs of processing the application.

(c) The name, address, contact person, and the date by which the commissioner's decision is expected to be made shall be classified as public data under section 13.41. All other information contained in the application form shall be classified as private data under section 13.41 until the application has been approved, approved as modified, or denied by the commissioner. Once the decision has been made, all information shall be classified as public data unless the applicant designates and the commissioner determines that the information contains trade secret information.

(d) The commissioner shall accept an application for designation as an essential community provider until June 30, 2001, from:

(1) one applicant that is a nonprofit community health care facility, certified as a medical assistance provider effective April 1, 1998, that provides culturally competent health care to an underserved Southeast Asian immigrant and refugee population residing in the immediate neighborhood of the facility;

(2) one applicant that is a nonprofit home health care provider, certified as a Medicare and a medical assistance provider that provides culturally competent home health care services to a low-income culturally diverse population;

(3) up to five applicants that are nonprofit community mental health centers certified as medical assistance providers that provide mental health services to children with serious emotional disturbance and their families or to adults with serious and persistent mental illness; and

(4) one applicant that is a nonprofit provider certified as a medical assistance provider that provides mental health, child development, and family services to children with physical and mental health disorders and their families.

Subd. 2a. Definition of health plan company. For purposes of this section, "health plan company" does not include a health plan company as defined in section 62Q.01 with fewer than 50,000 enrollees, all of whose enrollees are covered under medical assistance, general assistance medical care, or MinnesotaCare.

Subd. 3. Health plan company affiliation. A health plan company must offer a provider contract to any designated essential community provider located within the area served by the health plan company. A health plan company shall not restrict enrollee access to services designated to be provided by the essential community provider for the population that the essential community provider is certified to serve. A health plan company may also make other providers available for these services. A health plan company may require an essential community provider to meet all data requirements, utilization review, and quality assurance requirements on the same basis as other health plan providers.

Subd. 4. Essential community provider responsibilities. Essential community providers must agree to serve enrollees of all health plan companies operating in the area in which the essential community provider is located.

Subd. 5. Contract payment rates. An essential community provider and a health plan company may negotiate the payment rate for covered services provided by the essential community provider. This rate must be at least the same rate per unit of service as is paid to other health plan providers for the same or similar services.

Subd. 5a. Cooperation. Each health plan company and essential community provider shall cooperate to facilitate the use of the essential community provider by the high risk and special needs populations. This includes cooperation on the submission and processing of claims, sharing of all pertinent records and data, including performance indicators and specific outcomes data, and the use of all dispute resolution methods.

Subd. 5b. Enforcement. For any violation of this section or any rule applicable to an essential community provider, the commissioner may suspend, modify, or revoke an essential community provider designation. The commissioner may also use the enforcement authority specified in section 62D.17.

Subd. 6. Termination or renewal of designation; commissioner review. The designation as an essential community provider shall be valid for a five-year period from the date of designation. Five years after the designation of essential community provider is granted to a provider, the commissioner shall review the need for and appropriateness of continuing the designation for that provider. The commissioner may require a provider whose designation is to be reviewed to submit an application to the commissioner for renewal of the designation and may require an application fee to be submitted with the application to cover the administrative costs of processing the application. Based on that review, the commissioner may renew a provider's essential community provider designation for an additional five-year period or terminate the designation. Once the designation terminates, the former essential community provider has no rights or privileges beyond those of any other health care provider.

Subd. 7. Rulemaking. By January 1, 1996, the commissioner shall adopt rules for establishing essential community providers and for governing their relationship with health plan companies. The commissioner shall also identify and address any conflict of interest issues regarding essential community provider designation for local governments. The rules shall require health plan companies to comply with all provisions of section 62Q.14 with respect to enrollee use of essential community providers.

HIST: 1994 c 625 art 4 s 6; 1995 c 234 art 2 s 26; 1996 c 451 art 2 s 1,2; 1997 c 225 art 2 s 42; 1999 c 239 s 33; 2000 c 340 s 1,2; 2001 c 170 s 3



Section 62Q.21 Repealed, 1995 c 234 art 2 s 36

62Q.21 Repealed, 1995 c 234 art 2 s 36



Section 62Q.22 Health care services prepaid option.

62Q.22 Health care services prepaid option.

Subdivision 1. Scope. A community health clinic that is designated as an essential community provider under section 62Q.19 and is associated with a hospital, a governmental unit, or the University of Minnesota may offer to individuals and families the option of purchasing basic health care services on a fixed prepaid basis without satisfying the requirements of chapter 60A, 62A, 62C, or 62D, or any other law or rule that applies to entities licensed under those chapters.

Subd. 2. Registration. A community health clinic that offers a prepaid option under this section must register on an annual basis with the commissioner of health.

Subd. 3. Premiums. The premiums for a prepaid option offered under this section must be based on a sliding fee schedule based on current poverty income guidelines.

Subd. 4. Health care services. (a) A prepaid option offered under this section must provide basic health care services including:

(1) services for the diagnosis and treatment of injuries, illnesses, or conditions;

(2) child health supervision services up to age 18, as defined under section 62A.047; and

(3) preventive health services, including:

(i) health education;

(ii) health supervision, evaluation, and follow-up;

(iii) immunization; and

(iv) early disease detection.

(b) Inpatient hospital services shall not be offered as a part of a community health clinic's prepaid option. A clinic may associate with a hospital to provide hospital services to an individual or family who is enrolled in the prepaid option so long as these services are not offered as part of the prepaid option.

(c) All health care services included by the community health clinic in a prepaid option must be services that are offered within the scope of practice of the clinic by the clinic's professional staff.

Subd. 5. Guaranteed renewability. A community health clinic shall not refuse to renew a prepaid option, except for nonpayment of premiums, fraud, or misrepresentation, or as permitted under subdivisions 8 and 9, paragraph (b).

Subd. 6. Information to be provided. (a) A community health clinic must provide an individual or family who purchases a prepaid option a clear and concise written statement that includes the following information:

(1) the health care services that the prepaid option covers;

(2) any exclusions or limitations on the health care services offered, including any preexisting condition limitations, cost-sharing arrangements, or prior authorization requirements;

(3) where the health care services may be obtained;

(4) a description of the clinic's method for resolving patient complaints, including a description of how a patient can file a complaint with the department of health; and

(5) a description of the conditions under which the prepaid option may be canceled or terminated.

(b) The commissioner of health must approve a copy of the written statement before the community health clinic may offer the prepaid option described in this section.

Subd. 7. Complaint process. (a) A community health clinic that offers a prepaid option under this section must establish a complaint resolution process. As an alternative to establishing its own process, a community health clinic may use the complaint process of another organization.

(b) A community health clinic must make reasonable efforts to resolve complaints and to inform complainants in writing of the clinic's decision within 60 days of receiving the complaint.

(c) A community health clinic that offers a prepaid option under this section must report all complaints that are not resolved within 60 days to the commissioner of health.

Subd. 8. Public assistance program eligibility. A community health clinic may require an individual or family enrolled in the clinic's prepaid option to apply for medical assistance, general assistance medical care, or the MinnesotaCare program. The clinic must assist the individual or family in filing the application for the appropriate public program. If, upon the request of the clinic, an individual or family refuses to apply for these programs, the clinic may disenroll the individual or family from the prepaid option at any time.

Subd. 9. Limitations on enrollment. (a) A community health clinic may limit enrollment in its prepaid option. If enrollment is limited, a waiting list must be established.

(b) A community health clinic may deny enrollment in its prepaid option to an individual or family whose gross family income is greater than 275 percent of the federal poverty guidelines.

(c) No community health clinic may restrict or deny enrollment in its prepaid option because of an individual's or a family's financial limitations, except as permitted under this subdivision.

HIST: 1997 c 194 s 1



Section 62Q.23 General services.

62Q.23 General services.

(a) Health plan companies shall comply with all continuation and conversion of coverage requirements applicable to health maintenance organizations under state or federal law.

(b) Health plan companies shall comply with sections 62A.047, 62A.27, and any other coverage required under chapter 62A of newborn infants, dependent children who do not reside with a covered person, handicapped children and dependents, and adopted children. A health plan company providing dependent coverage shall comply with section 62A.302.

(c) Health plan companies shall comply with the equal access requirements of section 62A.15.

HIST: 1994 c 625 art 4 s 8



Section 62Q.25 Repealed, 1997 c 225 art 2 s 63

62Q.25 Repealed, 1997 c 225 art 2 s 63



Section 62Q.27 Repealed, 1995 c 234 art 2 s 36

62Q.27 Repealed, 1995 c 234 art 2 s 36



Section 62Q.29 Repealed, 1997 c 225 art 2 s 63

62Q.29 Repealed, 1997 c 225 art 2 s 63



Section 62Q.30 Repealed, 1999 c 239 s 43

62Q.30 Repealed, 1999 c 239 s 43



Section 62Q.32 Local ombudsperson.

62Q.32 Local ombudsperson.

County board or community health service agencies may establish an office of ombudsperson to provide a system of consumer advocacy for persons receiving health care services through a health plan company. The ombudsperson's functions may include, but are not limited to:

(a) mediation or advocacy on behalf of a person accessing the complaint and appeal procedures to ensure that necessary medical services are provided by the health plan company; and

(b) investigation of the quality of services provided to a person and determine the extent to which quality assurance mechanisms are needed or any other system change may be needed. The commissioner of health shall make recommendations for funding these functions including the amount of funding needed and a plan for distribution. The commissioner shall submit these recommendations to the legislative commission on health care access by January 15, 1996.

HIST: 1994 c 625 art 7 s 2; 1995 c 234 art 8 s 18



Section 62Q.33 Local government public health functions.

62Q.33 Local government public health functions.

Subdivision 1. Findings. The legislature finds that the local government public health functions of community assessment, policy development, and assurance of service delivery are essential elements in consumer protection and in achieving the objectives of health care reform in Minnesota. The legislature further finds that the site-based and population-based services provided by state and local health departments are a critical strategy for the long-term containment of health care costs. The legislature further finds that without adequate resources, the local government public health system will lack the capacity to fulfill these functions in a manner consistent with the needs of a reformed health care delivery system.

Subd. 2. Report on system development. The commissioner of health, in consultation with the state community health services advisory committee and the commissioner of human services, and representatives of local health departments, county government, a municipal government acting as a local board of health, area Indian health services, health care providers, and citizens concerned about public health, shall coordinate the process for defining implementation and financing responsibilities of the local government core public health functions. The commissioner shall submit recommendations and an initial and final report on local government core public health functions according to the timeline established in subdivision 5.

Subd. 3. Core public health functions. (a) The report required by subdivision 2 must describe the local government core public health functions of: assessment of community health needs; goal-determination, public policy, and program development for addressing these needs; and assurance of service availability and accessibility to meet community health goals and needs. The report must further describe activities for implementation of these functions that are the continuing responsibility of the local government public health system, taking into account the ongoing reform of the health care delivery system.

(b) The activities to be defined in terms of the local government core public health functions include, but are not limited to:

(1) consumer protection and advocacy;

(2) targeted outreach and linkage to personal services;

(3) health status monitoring and disease surveillance;

(4) investigation and control of diseases and injuries;

(5) protection of the environment, work places, housing, food, and water;

(6) laboratory services to support disease control and environmental protection;

(7) health education and information;

(8) community mobilization for health-related issues;

(9) training and education of public health professionals;

(10) public health leadership and administration;

(11) emergency medical services;

(12) violence prevention; and

(13) other activities that have the potential to improve the health of the population or special needs populations and reduce the need for or cost of health care services.

Subd. 4. Capacity building, accountability and funding. The recommendations required by subdivision 2 shall include:

(1) a definition of minimum outcomes for implementing core public health functions, including a local ombudsperson under the assurance of services function;

(2) the identification of counties and applicable cities with public health programs that need additional assistance to meet the minimum outcomes;

(3) a budget for supporting all functions needed to achieve the minimum outcomes, including the local ombudsperson assurance of services function;

(4) an analysis of the costs and benefits expected from achieving the minimum outcomes;

(5) strategies for improving local government public health functions throughout the state to meet the minimum outcomes including: (i) funding distribution for local government public health functions necessary to meet the minimum outcomes; and (ii) strategies for the financing of personal health care services through the health plan companies and identifying appropriate mechanisms for the delivery of these services; and

(6) a recommended level of dedicated funding for local government public health functions in terms of a percentage of total health service expenditures by the state or in terms of a per capita basis, including methods of allocating the dedicated funds to local government. Funding recommendations must be broad-based and must consider all financial resources.

Subd. 5. Timeline. (a) By January 15, 1996, the commissioner shall submit a final report to the legislature, with specific recommendations for capacity building and financing to be implemented over the period from January 1, 1996, through December 31, 1997.

(b) By January 15, 1997, and by January 15 of each odd-numbered year thereafter, the commissioner shall present to the legislature an updated report and recommendations.

HIST: 1994 c 625 art 7 s 3; 1995 c 234 art 8 s 19,20; 1997 c 225 art 2 s 43



Section 62Q.41 Repealed, 1997 c 225 art 2 s 63

62Q.41 Repealed, 1997 c 225 art 2 s 63



Section 62Q.43 Geographic access.

62Q.43 Geographic access.

Subdivision 1. Closed-panel health plan. For purposes of this section, "closed-panel health plan" means a health plan as defined in section 62Q.01 that requires an enrollee to receive all or a majority of primary care services from a specific clinic or physician designated by the enrollee that is within the health plan company's clinic or physician network.

Subd. 2. Access requirement. Every closed-panel health plan must allow enrollees who are full-time students under the age of 25 years to change their designated clinic or physician at least once per month, as long as the clinic or physician is part of the health plan company's statewide clinic or physician network. A health plan company shall not charge enrollees who choose this option higher premiums or cost sharing than would otherwise apply to enrollees who do not choose this option. A health plan company may require enrollees to provide 15 days' written notice of intent to change their designated clinic or physician.

HIST: 1995 c 234 art 2 s 27



Section 62Q.45 Coverage for out-of-area primary care.

62Q.45 Coverage for out-of-area primary care.

Subdivision 1. Study. The commissioner of health shall develop methods to allow enrollees of managed care organizations to obtain primary care health services outside of the service area of their managed care organization, from health care providers who are employed by or under contract with another managed care organization. The commissioner shall make recommendations on: (1) whether this out-of-area primary care coverage should be available to students and/or other enrollees without additional premium charges or cost sharing; (2) methods to coordinate the services provided by different managed care organizations; (3) methods to manage the quality of care provided by different managed care organizations and monitor health care outcomes; (4) methods to reimburse managed care organizations for care provided to enrollees of other managed care organizations; and (5) other issues relevant to the design and administration of out-of-area primary care coverage. The commissioner shall present recommendations to the legislature by January 15, 1996.

Subd. 2. Definition. For purposes of this section, "managed care organization" means:

(1) a health maintenance organization operating under chapter 62D;

(2) a community integrated service network as defined under section 62N.02, subdivision 4a; or

(3) an insurance company licensed under chapter 60A, nonprofit health service plan corporation operating under chapter 62C, fraternal benefit society operating under chapter 64B, or any other health plan company, to the extent that it covers health care services delivered to Minnesota residents through a preferred provider organization or a network of selected providers.

HIST: 1995 c 234 art 2 s 28; 1997 c 225 art 2 s 44



Section 62Q.47 Mental health and chemical dependency services.

62Q.47 Mental health and chemical dependency services.

(a) All health plans, as defined in section 62Q.01, that provide coverage for mental health or chemical dependency services, must comply with the requirements of this section.

(b) Cost-sharing requirements and benefit or service limitations for outpatient mental health and outpatient chemical dependency services, except for persons placed in chemical dependency services under Minnesota Rules, parts 9530.6600 to 9530.6660, must not place a greater financial burden on the insured or enrollee, or be more restrictive than those requirements and limitations for outpatient medical services.

(c) Cost-sharing requirements and benefit or service limitations for inpatient hospital mental health and inpatient hospital and residential chemical dependency services, except for persons placed in chemical dependency services under Minnesota Rules, parts 9530.6600 to 9530.6660, must not place a greater financial burden on the insured or enrollee, or be more restrictive than those requirements and limitations for inpatient hospital medical services.

HIST: 1995 c 234 art 2 s 29



Section 62Q.471 Exclusion for suicide attempts prohibited.

62Q.471 Exclusion for suicide attempts prohibited.

(a) No health plan may exclude or reduce coverage for health care for an enrollee who is otherwise covered under the health plan on the basis that the need for the health care arose out of a suicide or suicide attempt by the enrollee.

(b) For purposes of this section, "health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages described in section 62A.011, clauses (7) and (10).

HIST: 1Sp2001 c 9 art 9 s 1



Section 62Q.49 Enrollee cost sharing; negotiated provider payments.

62Q.49 Enrollee cost sharing; negotiated provider payments.

Subdivision 1. Applicability. This section applies to all health plans, as defined in section 62Q.01, subdivision 3, that provide coverage for health care to be provided entirely or partially:

(1) through contracts in which health care providers agree to accept discounted charges, negotiated charges, or other limits on health care provider charges;

(2) by employees of, or facilities or entities owned by, the issuer of the health plan; or

(3) through contracts with health care providers that provide for payment to the providers on a fully or partially capitated basis or on any other non-fee-for-service basis.

Subd. 2. Disclosure required. (a) All health plans included in subdivision 1 must clearly specify how the cost of health care used to calculate any copayments, coinsurance, or lifetime benefits will be affected by the arrangements described in subdivision 1.

(b) Any summary or other marketing material used in connection with marketing of a health plan that is subject to this section must prominently disclose and clearly explain the provisions required under paragraph (a), if the summary or other marketing material refers to copayments, coinsurance, or maximum lifetime benefits.

(c) A health plan that is subject to paragraph (a) must not be used in this state if the commissioner of commerce or health, as appropriate, has determined that it does not comply with this section.

HIST: 1996 c 446 art 1 s 50



Section 62Q.50 Prostate cancer screening.

62Q.50 Prostate cancer screening.

A health plan must cover prostate cancer screening for men 40 years of age or over who are symptomatic or in a high-risk category and for all men 50 years of age or older.

The screening must consist at a minimum of a prostate-specific antigen blood test and a digital rectal examination.

This coverage is subject to any deductible, coinsurance, copayment, or other limitation on coverage applicable to other coverages under the plan.

For purposes of this section, "health plan" includes coverage that is excluded under section 62A.011, subdivision 3, clauses (7) and (10).

HIST: 1996 c 446 art 1 s 51,72,73; 1998 c 339 s 12



Section 62Q.51 Point-of-service option.

62Q.51 Point-of-service option.

Subdivision 1. Definition. For purposes for this section, "point-of-service option" means a health plan under which the health plan company will reimburse an appropriately licensed or registered provider for providing covered services to an enrollee, without regard to whether the provider belongs to a particular network and without regard to whether the enrollee was referred to the provider by another provider.

Subd. 2. Required point-of-service option. Each health plan company operating in the small group or large group market shall offer at least one point-of-service option in each such market in which it operates.

Subd. 3. Rate approval. The premium rates and cost sharing requirements for each option must be submitted to the commissioner of health or the commissioner of commerce as required by law. A health plan that includes lower enrollee cost sharing for services provided by network providers than for services provided by out-of-network providers, or lower enrollee cost sharing for services provided with prior authorization or second opinion than for services provided without prior authorization or second opinion, qualifies as a point-of-service option.

Subd. 4. Exemption. This section does not apply to a health plan company with fewer than 50,000 enrollees in its commercial health plan products.

HIST: 1996 c 446 art 1 s 52; 1999 c 181 s 6



Section 62Q.52 Direct access to obstetric and gynecologic services.

62Q.52 Direct access to obstetric and gynecologic services.

(a) Health plan companies shall allow female enrollees direct access to obstetricians and gynecologists for the following services:

(1) annual preventive health examinations, which shall include a gynecologic examination, and any subsequent obstetric or gynecologic visits determined to be medically necessary by the examining obstetrician or gynecologist, based upon the findings of the examination;

(2) maternity care; and

(3) evaluation and necessary treatment for acute gynecologic conditions or emergencies.

(b) For purposes of this section, "direct access" means that a female enrollee may obtain the obstetric and gynecologic services specified in paragraph (a) from obstetricians and gynecologists in the enrollee's network without a referral from, or prior approval through, another physician, the health plan company, or its representatives.

(c) Health plan companies shall not require higher copayments, coinsurance, deductibles, or other enrollee cost-sharing for direct access.

(d) This section applies only to services described in paragraph (a) that are covered by the enrollee's coverage, but coverage of a preventive health examination for female enrollees must not exclude coverage of a gynecologic examination.

HIST: 1997 c 26 s 1



Section 62Q.525 Coverage for off-label drug use.

62Q.525 Coverage for off-label drug use.

Subdivision 1. Scope of coverage. This section applies to all health plans, including the coverages described in section 62A.011, subdivision 3, clauses (7) and (10), that are issued or renewed to a Minnesota resident.

Subd. 2. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Medical literature" means articles from major peer reviewed medical journals that have recognized the drug or combination of drugs' safety and effectiveness for treatment of the indication for which it has been prescribed. Each article shall meet the uniform requirements for manuscripts submitted to biomedical journals established by the international committee of medical journal editors or be published in a journal specified by the United States Secretary of Health and Human Services pursuant to United States Code, title 42, section 1395x, paragraph (t), clause (2), item (B), as amended, as acceptable peer review medical literature. Each article must use generally acceptable scientific standards and must not use case reports to satisfy this criterion.

(c) "Off-label use of drugs" means when drugs are prescribed for treatments other than those stated in the labeling approved by the federal Food and Drug Administration.

(d) "Standard reference compendia" means:

(1) the United States Pharmacopeia Drug Information; or

(2) the American Hospital Formulary Service Drug Information.

Subd. 3. Required coverage. (a) Every type of coverage included in subdivision 1 that provides coverage for drugs may not exclude coverage of a drug for the treatment of cancer on the ground that the drug has not been approved by the federal Food and Drug Administration for the treatment of cancer if the drug is recognized for treatment of cancer in one of the standard reference compendia or in one article in the medical literature, as defined in subdivision 2.

(b) Coverage of a drug required by this subdivision includes coverage of medically necessary services directly related to and required for appropriate administration of the drug.

(c) Coverage required by this subdivision does not include coverage of a drug not listed on the formulary of the coverage included in subdivision 1.

(d) Coverage of a drug required under this subdivision must not be subject to any copayment, coinsurance, deductible, or other enrollee cost-sharing greater than the coverage included in subdivision 1 applies to other drugs.

(e) The commissioner of commerce or health, as appropriate, may direct a person that issues coverage included in subdivision 1 to make payments required by this section.

Subd. 4. Construction. This section must not be construed to:

(1) alter existing law limiting the coverage of drugs that have not been approved by the federal Food and Drug Administration;

(2) require coverage for any drug when the federal Food and Drug Administration has determined its use to be contraindicated;

(3) require coverage for experimental drugs not otherwise approved for any indication by the federal Food and Drug Administration; or

(4) reduce or limit coverage for off-label use of drugs otherwise required by law or contract.

HIST: 1998 c 301 s 1



Section 62Q.527 Coverage of nonformulary drugs for mental illness and emotional disturbance.

62Q.527 Coverage of nonformulary drugs for mental illness and emotional disturbance.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given them.

(b) "Emotional disturbance" has the meaning given in section 245.4871, subdivision 15.

(c) "Mental illness" has the meaning given in section 245.462, subdivision 20, paragraph (a).

(d) "Health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages described in section 62A.011, subdivision 3, clauses (7) and (10).

Subd. 2. Required coverage for antipsychotic drugs. (a) A health plan that provides prescription drug coverage must provide coverage for an antipsychotic drug prescribed to treat emotional disturbance or mental illness regardless of whether the drug is in the health plan's drug formulary, if the health care provider prescribing the drug:

(1) indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(2) certifies in writing to the health plan company that the health care provider has considered all equivalent drugs in the health plan's drug formulary and has determined that the drug prescribed will best treat the patient's condition.

(b) The health plan is not required to provide coverage for a drug if the drug was removed from the health plan's drug formulary for safety reasons.

(c) For drugs covered under this section, no health plan company that has received a certification from the health care provider as described in paragraph (a), may:

(1) impose a special deductible, co-payment, coinsurance, or other special payment requirement that the health plan does not apply to drugs that are in the health plan's drug formulary; or

(2) require written certification from the prescribing provider each time a prescription is refilled or renewed that the drug prescribed will best treat the patient's condition.

Subd. 3. Continuing care. (a) Enrollees receiving a prescribed drug to treat a diagnosed mental illness or emotional disturbance may continue to receive the prescribed drug for up to one year without the imposition of a special deductible, co-payment, coinsurance, or other special payment requirements, when a health plan's drug formulary changes or an enrollee changes health plans and the medication has been shown to effectively treat the patient's condition. In order to be eligible for this continuing care benefit:

(1) the patient must have been treated with the drug for 90 days prior to a change in a health plan's drug formulary or a change in the enrollee's health plan;

(2) the health care provider prescribing the drug indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(3) the health care provider prescribing the drug certifies in writing to the health plan company that the drug prescribed will best treat the patient's condition.

(b) The continuing care benefit shall be extended annually when the health care provider prescribing the drug:

(1) indicates to the dispensing pharmacist, orally or in writing according to section 151.21, that the prescription must be dispensed as communicated; and

(2) certifies in writing to the health plan company that the drug prescribed will best treat the patient's condition.

(c) The health plan company is not required to provide coverage for a drug if the drug was removed from the health plan's drug formulary for safety reasons.

Subd. 4. Exception to formulary. A health plan company must promptly grant an exception to the health plan's drug formulary for an enrollee when the health care provider prescribing the drug indicates to the health plan company that:

(1) the formulary drug causes an adverse reaction in the patient;

(2) the formulary drug is contraindicated for the patient; or

(3) the health care provider demonstrates to the health plan that the prescription drug must be dispensed as written to provide maximum medical benefit to the patient.

HIST: 1Sp2001 c 9 art 9 s 2



Section 62Q.53 Mental health coverage; minimum standards for medically necessary care.

62Q.53 Mental health coverage; minimum standards for medically necessary care.

Subdivision 1. Requirement. No health plan that covers mental health services may be offered, sold, issued, or renewed in this state that requires mental health services to satisfy a definition of "medically necessary care," "medical necessity," or similar term that is more restrictive with respect to mental health than the definition provided in subdivision 2.

Subd. 2. Minimum definition. "Medically necessary care" means health care services appropriate, in terms of type, frequency, level, setting, and duration, to the enrollee's diagnosis or condition, and diagnostic testing and preventive services. Medically necessary care must be consistent with generally accepted practice parameters as determined by health care providers in the same or similar general specialty as typically manages the condition, procedure, or treatment at issue and must:

(1) help restore or maintain the enrollee's health; or

(2) prevent deterioration of the enrollee's condition.

Subd. 3. Health plan; definition. For purposes of this section, "health plan" has the meaning given in section 62Q.01, subdivision 3, but includes the coverages listed in section 62A.011, subdivision 3, clauses (7) and (10).

HIST: 1997 c 49 s 1



Section 62Q.535 Coverage for court-ordered mental health services.

62Q.535 Coverage for court-ordered mental health services.

Subdivision 1. Mental health services. For purposes of this section, mental health services means all covered services that are intended to treat or ameliorate an emotional, behavioral, or psychiatric condition and that are covered by the policy, contract, or certificate of coverage of the enrollee's health plan company or by law.

Subd. 2. Coverage required. (a) All health plan companies that provide coverage for mental health services must cover or provide mental health services ordered by a court of competent jurisdiction under a court order that is issued on the basis of a behavioral care evaluation performed by a licensed psychiatrist or a doctoral level licensed psychologist, which includes a diagnosis and an individual treatment plan for care in the most appropriate, least restrictive environment. The health plan company must be given a copy of the court order and the behavioral care evaluation. The health plan company shall be financially liable for the evaluation if performed by a participating provider of the health plan company and shall be financially liable for the care included in the court-ordered individual treatment plan if the care is covered by the health plan and ordered to be provided by a participating provider or another provider as required by rule or law. This court-ordered coverage must not be subject to a separate medical necessity determination by a health plan company under its utilization procedures.

(b) A party or interested person, including a health plan company or its designee, may make a motion for modification of the court-ordered plan of care pursuant to the applicable rules of procedure for modification of the court's order. The motion may include a request for a new behavioral care evaluation according to this section.

HIST: 1Sp2001 c 9 art 9 s 3



Section 62Q.54 Referrals for residents of health care facilities.

62Q.54 Referrals for residents of health care facilities.

If an enrollee is a resident of a health care facility licensed under chapter 144A or a housing with services establishment registered under chapter 144D, the enrollee's primary care physician must refer the enrollee to that facility's skilled nursing unit or that facility's appropriate care setting, provided that the health plan company and the provider can best meet the patient's needs in that setting, if the following conditions are met:

(1) the facility agrees to be reimbursed at that health plan company's contract rate negotiated with similar providers for the same services and supplies; and

(2) the facility meets all guidelines established by the health plan company related to quality of care, utilization, referral authorization, risk assumption, use of health plan company network, and other criteria applicable to providers under contract for the same services and supplies.

HIST: 1997 c 225 art 2 s 45



Section 62Q.55 Emergency services.

62Q.55 Emergency services.

(a) Enrollees have the right to available and accessible emergency services, 24 hours a day and seven days a week. The health plan company shall inform its enrollees how to obtain emergency care and, if prior authorization for emergency services is required, shall make available a toll-free number, which is answered 24 hours a day, to answer questions about emergency services and to receive reports and provide authorizations, where appropriate, for treatment of emergency medical conditions. Emergency services shall be covered whether provided by participating or nonparticipating providers and whether provided within or outside the health plan company's service area. In reviewing a denial for coverage of emergency services, the health plan company shall take the following factors into consideration:

(1) a reasonable layperson's belief that the circumstances required immediate medical care that could not wait until the next working day or next available clinic appointment;

(2) the time of day and day of the week the care was provided;

(3) the presenting symptoms, including, but not limited to, severe pain, to ensure that the decision to reimburse the emergency care is not made solely on the basis of the actual diagnosis;

(4) the enrollee's efforts to follow the health plan company's established procedures for obtaining emergency care; and

(5) any circumstances that precluded use of the health plan company's established procedures for obtaining emergency care.

(b) The health plan company may require enrollees to notify the health plan company of nonreferred emergency care as soon as possible, but not later than 48 hours, after the emergency care is initially provided. However, emergency care which would have been covered under the contract had notice been provided within the set time frame must be covered.

(c) Notwithstanding paragraphs (a) and (b), a health plan company, health insurer, or health coverage plan that is in compliance with the rules regarding accessibility of services adopted under section 62D.20 is in compliance with this section.

HIST: 1997 c 237 s 11



Section 62Q.56 Continuity of care.

62Q.56 Continuity of care.

Subdivision 1. Change in health care provider; general notification. (a) If enrollees are required to access services through selected primary care providers for coverage, the health plan company shall prepare a written plan that provides for continuity of care in the event of contract termination between the health plan company and any of the contracted primary care providers, specialists, or general hospital providers. The written plan must explain:

(1) how the health plan company will inform affected enrollees about termination at least 30 days before the termination is effective, if the health plan company or health care network cooperative has received at least 120 days' prior notice;

(2) how the health plan company will inform the affected enrollees about what other participating providers are available to assume care and how it will facilitate an orderly transfer of its enrollees from the terminating provider to the new provider to maintain continuity of care;

(3) the procedures by which enrollees will be transferred to other participating providers, when special medical needs, special risks, or other special circumstances, such as cultural or language barriers, require them to have a longer transition period or be transferred to nonparticipating providers;

(4) who will identify enrollees with special medical needs or at special risk and what criteria will be used for this determination; and

(5) how continuity of care will be provided for enrollees identified as having special needs or at special risk, and whether the health plan company has assigned this responsibility to its contracted primary care providers.

(b) For purposes of this section, contract termination includes nonrenewal.

Subd. 1a. Change in health care provider; termination not for cause. (a) If the contract termination was not for cause and the contract was terminated by the health plan company, the health plan company must provide the terminated provider and all enrollees being treated by that provider with notification of the enrollees' rights to continuity of care with the terminated provider.

(b) The health plan company must provide, upon request, authorization to receive services that are otherwise covered under the terms of the health plan through the enrollee's current provider:

(1) for up to 120 days if the enrollee is engaged in a current course of treatment for one or more of the following conditions:

(i) an acute condition;

(ii) a life-threatening mental or physical illness;

(iii) pregnancy beyond the first trimester of pregnancy;

(iv) a physical or mental disability defined as an inability to engage in one or more major life activities, provided that the disability has lasted or can be expected to last for at least one year, or can be expected to result in death; or

(v) a disabling or chronic condition that is in an acute phase; or

(2) for the rest of the enrollee's life if a physician certifies that the enrollee has an expected lifetime of 180 days or less.

For all requests for authorization to receive services under this paragraph, the health plan company must grant the request unless the enrollee does not meet the criteria provided in this paragraph.

(c) The health plan company shall prepare a written plan that provides a process for coverage determinations regarding continuity of care of up to 120 days for enrollees who request continuity of care with their former provider, if the enrollee:

(1) is receiving culturally appropriate services and the health plan company does not have a provider in its preferred provider network with special expertise in the delivery of those culturally appropriate services within the time and distance requirements of section 62D.124, subdivision 1; or

(2) does not speak English and the health plan company does not have a provider in its preferred provider network who can communicate with the enrollee, either directly or through an interpreter, within the time and distance requirements of section 62D.124, subdivision 1.

The written plan must explain the criteria that will be used to determine whether a need for continuity of care exists and how it will be provided.

Subd. 1b. Change in health care provider; termination for cause. If the contract termination was for cause, enrollees must be notified of the change and transferred to participating providers in a timely manner so that health care services remain available and accessible to the affected enrollees. The health plan company is not required to refer an enrollee back to the terminating provider if the termination was for cause.

Subd. 2. Change in health plans. (a) If an enrollee is subject to a change in health plans, the enrollee's new health plan company must provide, upon request, authorization to receive services that are otherwise covered under the terms of the new health plan through the enrollee's current provider:

(1) for up to 120 days if the enrollee is engaged in a current course of treatment for one or more of the following conditions:

(i) an acute condition;

(ii) a life-threatening mental or physical illness;

(iii) pregnancy beyond the first trimester of pregnancy;

(iv) a physical or mental disability defined as an inability to engage in one or more major life activities, provided that the disability has lasted or can be expected to last for at least one year, or can be expected to result in death; or

(v) a disabling or chronic condition that is in an acute phase; or

(2) for the rest of the enrollee's life if a physician certifies that the enrollee has an expected lifetime of 180 days or less.

For all requests for authorization under this paragraph, the health plan company must grant the request for authorization unless the enrollee does not meet the criteria provided in this paragraph.

(b) The health plan company shall prepare a written plan that provides a process for coverage determinations regarding continuity of care of up to 120 days for new enrollees who request continuity of care with their former provider, if the new enrollee:

(1) is receiving culturally appropriate services and the health plan company does not have a provider in its preferred provider network with special expertise in the delivery of those culturally appropriate services within the time and distance requirements of section 62D.124, subdivision 1; or

(2) does not speak English and the health plan company does not have a provider in its preferred provider network who can communicate with the enrollee, either directly or through an interpreter, within the time and distance requirements of section 62D.124, subdivision 1.

The written plan must explain the criteria that will be used to determine whether a need for continuity of care exists and how it will be provided.

(c) This subdivision applies only to group coverage and continuation and conversion coverage, and applies only to changes in health plans made by the employer.

Subd. 2a. Limitations. (a) Subdivisions 1, 1a, 1b, and 2 apply only if the enrollee's health care provider agrees to:

(1) accept as payment in full the lesser of the health plan company's reimbursement rate for in-network providers for the same or similar service or the enrollee's health care provider's regular fee for that service;

(2) adhere to the health plan company's preauthorization requirements; and

(3) provide the health plan company with all necessary medical information related to the care provided to the enrollee.

(b) Nothing in this section requires a health plan company to provide coverage for a health care service or treatment that is not covered under the enrollee's health plan.

Subd. 2b. Request for authorization. The health plan company may require medical records and other supporting documentation to be submitted with the requests for authorization made under subdivision 1, 1a, 1b, or 2. If the authorization is denied, the health plan company must explain the criteria it used to make its decision on the request for authorization. If the authorization is granted, the health plan company must explain how continuity of care will be provided.

Subd. 3. Disclosure. Information regarding an enrollee's rights under this section must be included in member contracts or certificates of coverage and must be provided by a health plan company upon request of an enrollee or prospective enrollee.

HIST: 1997 c 237 s 12; 1Sp2001 c 9 art 16 s 7



Section 62Q.58 Access to specialty care.

62Q.58 Access to specialty care.

Subdivision 1. Standing referral. A health plan company shall establish a procedure by which an enrollee may apply for and, if appropriate, receive a standing referral to a health care provider who is a specialist if a referral to a specialist is required for coverage. This procedure for a standing referral must specify the necessary managed care review and approval an enrollee must obtain before such a standing referral is permitted.

Subd. 1a. Mandatory standing referral. (a) An enrollee who requests a standing referral to a specialist qualified to treat the specific condition described in clauses (1) to (5) must be given a standing referral for visits to such a specialist if benefits for such treatment are provided under the health plan and the enrollee has any of the following conditions:

(1) a chronic health condition;

(2) a life-threatening mental or physical illness;

(3) pregnancy beyond the first trimester of pregnancy;

(4) a degenerative disease or disability; or

(5) any other condition or disease of sufficient seriousness and complexity to require treatment by a specialist.

(b) Nothing in this section limits the application of section 62Q.52 specifying direct access to obstetricians and gynecologists.

(c) Paragraph (a) does not apply to health plans issued under sections 43A.23 to 43A.31.

Subd. 2. Coordination of services. An enrollee with a standing referral to a specialist may request primary care services from that specialist. The specialist, in agreement with the enrollee and primary care provider or primary care group, may elect to provide primary care services to the enrollee, authorize tests and services, and make secondary referrals according to procedures established by the health plan company. The health plan company may limit the primary care services, tests and services, and secondary referrals authorized under this subdivision to those that are related to the specific condition or conditions for which the standing referral was made.

Subd. 3. Disclosure. Information regarding referral procedures must be included in member contracts or certificates of coverage and must be provided to an enrollee or prospective enrollee by a health plan company upon request.

Subd. 4. Referral. (a) If a standing referral is authorized under subdivision 1 or is mandatory under subdivision 1a, the health plan company must provide a referral to an appropriate participating specialist who is reasonably available and accessible to provide the treatment or to a nonparticipating specialist if the health plan company does not have an appropriate participating specialist who is reasonably available and accessible to treat the enrollee's condition or disease.

(b) If an enrollee receives services from a nonparticipating specialist because a participating specialist is not available, services must be provided at no additional cost to the enrollee beyond what the enrollee would otherwise pay for services received from a participating specialist.

HIST: 1997 c 237 s 13; 1Sp2001 c 9 art 16 s 8



Section 62Q.64 Disclosure of executive compensation.

62Q.64 Disclosure of executive compensation.

(a) Each health plan company doing business in this state shall annually file with the consumer advisory board created in section 62J.75:

(1) a copy of the health plan company's form 990 filed with the federal Internal Revenue Service; or

(2) if the health plan company did not file a form 990 with the federal Internal Revenue Service, a list of the amount and recipients of the health plan company's five highest salaries, including all types of compensation, in excess of $50,000.

(b) A filing under this section is public data under section 13.03.

HIST: 1997 c 237 s 14



Section 62Q.65 Access to provider discounts.

62Q.65 Access to provider discounts.

Subdivision 1. Requirement. A high deductible health plan must, when used in connection with a medical savings account, provide the enrollee access to any discounted provider fees for services covered by the high deductible health plan, regardless of whether the enrollee has satisfied the deductible for the high deductible health plan.

Subd. 2. Definitions. For purposes of this section, the following terms have the meanings given:

(1) "high deductible health plan" has the meaning given under the Internal Revenue Code of 1986, section 220(c)(2);

(2) "medical savings account" has the meaning given under the Internal Revenue Code of 1986, section 220(d)(1); and

(3) "discounted provider fees" means fees contained in a provider agreement entered into by the issuer of the high deductible health plan, or an affiliate of the issuer, for use in connection with the high deductible health plan.

HIST: 1997 c 225 art 2 s 46



Section 62Q.66 Durable medical equipment coverage.

62Q.66 Durable medical equipment coverage.

No health plan company that covers durable medical equipment may utilize medical coverage criteria for durable medical equipment that limits coverage solely to equipment used in the home.

HIST: 1998 c 334 s 1



Section 62Q.67 Disclosure of covered durable medical equipment.

62Q.67 Disclosure of covered durable medical equipment.

Subdivision 1. Disclosure. A health plan company that covers durable medical equipment shall provide enrollees, and upon request prospective enrollees, written disclosure that includes the information set forth in subdivision 2. The health plan company may include the information in the member contract, certificate of coverage, schedule of payments, member handbook, or other written enrollee communication.

Subd. 2. Information to be disclosed. A health plan company that covers durable medical equipment shall disclose the following information:

(a) general descriptions of the coverage for durable medical equipment, level of coverage available, and criteria and procedures for any required prior authorizations; and

(b) the address and telephone number of a health plan representative whom an enrollee may contact to obtain specific information verbally, or upon request in writing, about prior authorization including criteria used in making coverage decisions and information on limitations or exclusions for durable medical equipment.

HIST: 1998 c 334 s 2



Section 62Q.68 Definitions.

62Q.68 Definitions.

Subdivision 1. Application. For purposes of sections 62Q.68 to 62Q.72, the terms defined in this section have the meanings given them. For purposes of sections 62Q.69 and 62Q.70, the term "health plan company" does not include an insurance company licensed under chapter 60A to offer, sell, or issue a policy of accident and sickness insurance as defined in section 62A.01 or a nonprofit health service plan corporation regulated under chapter 62C that only provides dental coverage or vision coverage.

Subd. 2. Complaint. "Complaint" means any grievance against a health plan company that is not the subject of litigation and that has been submitted by a complainant to a health plan company regarding the provision of health services including, but not limited to, the scope of coverage for health care services; retrospective denials or limitations of payment for services; eligibility issues; denials, cancellations, or nonrenewals of coverage; administrative operations; and the quality, timeliness, and appropriateness of health care services rendered. If the complaint is from an applicant, the complaint must relate to the application. If the complaint is from a former enrollee, the complaint must relate to services received during the period of time the individual was an enrollee. Any grievance requiring a medical determination in its resolution must have the medical determination aspect of the complaint processed under the appeal procedure described in section 62M.06.

Subd. 3. Complainant. "Complainant" means an enrollee, applicant, or former enrollee, or anyone acting on behalf of an enrollee, applicant, or former enrollee, who submits a complaint.

HIST: 1999 c 239 s 34



Section 62Q.69 Complaint resolution.

62Q.69 Complaint resolution.

Subdivision 1. Establishment. Each health plan company must establish and maintain an internal complaint resolution process that meets the requirements of this section to provide for the resolution of a complaint initiated by a complainant.

Subd. 2. Procedures for filing a complaint. (a) A complainant may submit a complaint to a health plan company either by telephone or in writing. If a complaint is submitted orally and the resolution of the complaint, as determined by the complainant, is partially or wholly adverse to the complainant, or the oral complaint is not resolved to the satisfaction of the complainant, by the health plan company within ten days of receiving the complaint, the health plan company must inform the complainant that the complaint may be submitted in writing. The health plan company must also offer to provide the complainant with any assistance needed to submit a written complaint, including an offer to complete the complaint form for a complaint that was previously submitted orally and promptly mail the completed form to the complainant for the complainant's signature. At the complainant's request, the health plan company must provide the assistance requested by the complainant. The complaint form must include the following information:

(1) the telephone number of the office of health care consumer assistance, advocacy, and information, and the health plan company member services or other departments or persons equipped to advise complainants on complaint resolution;

(2) the address to which the form must be sent;

(3) a description of the health plan company's internal complaint procedure and the applicable time limits; and

(4) the toll-free telephone number of either the commissioner of health or commerce and notification that the complainant has the right to submit the complaint at any time to the appropriate commissioner for investigation.

(b) Upon receipt of a written complaint, the health plan company must notify the complainant within ten business days that the complaint was received, unless the complaint is resolved to the satisfaction of the complainant within the ten business days.

(c) Each health plan company must provide, in the member handbook, subscriber contract, or certification of coverage, a clear and concise description of how to submit a complaint and a statement that, upon request, assistance in submitting a written complaint is available from the health plan company.

Subd. 3. Notification of complaint decisions. (a) The health plan company must notify the complainant in writing of its decision and the reasons for it as soon as practical but in no case later than 30 days after receipt of a written complaint. If the health plan company cannot make a decision within 30 days due to circumstances outside the control of the health plan company, the health plan company may take up to 14 additional days to notify the complainant of its decision. If the health plan company takes any additional days beyond the initial 30-day period to make its decision, it must inform the complainant, in advance, of the extension and the reasons for the extension.

(b) If the decision is partially or wholly adverse to the complainant, the notification must inform the complainant of the right to appeal the decision to the health plan company's internal appeal process described in section 62Q.70 and the procedure for initiating an appeal.

(c) The notification must also inform the complainant of the right to submit the complaint at any time to either the commissioner of health or commerce for investigation and the toll-free telephone number of the appropriate commissioner.

HIST: 1999 c 239 s 35



Section 62Q.70 Appeal of the complaint decision.

62Q.70 Appeal of the complaint decision.

Subdivision 1. Establishment. (a) Each health plan company shall establish an internal appeal process for reviewing a health plan company's decision regarding a complaint filed in accordance with section 62Q.69. The appeal process must meet the requirements of this section.

(b) The person or persons with authority to resolve or recommend the resolution of the internal appeal must not be solely the same person or persons who made the complaint decision under section 62Q.69.

(c) The internal appeal process must permit the receipt of testimony, correspondence, explanations, or other information from the complainant, staff persons, administrators, providers, or other persons as deemed necessary by the person or persons investigating or presiding over the appeal.

Subd. 2. Procedures for filing an appeal. If a complainant notifies the health plan company of the complainant's desire to appeal the health plan company's decision regarding the complaint through the internal appeal process, the health plan company must provide the complainant the option for the appeal to occur either in writing or by hearing.

Subd. 3. Notification of appeal decisions. (a) If a complainant appeals in writing, the health plan company must give the complainant written notice of the appeal decision and all key findings within 30 days of the health plan company's receipt of the complainant's written notice of appeal. If a complainant appeals by hearing, the health plan company must give the complainant written notice of the appeal decision and all key findings within 45 days of the health plan company's receipt of the complainant's written notice of appeal.

(b) If the appeal decision is partially or wholly adverse to the complainant, the notice must advise the complainant of the right to submit the appeal decision to the external review process described in section 62Q.73 and the procedure for initiating the external process.

(c) Upon the request of the complainant, the health plan company must provide the complainant with a complete summary of the appeal decision.

HIST: 1999 c 239 s 36



Section 62Q.71 Notice to enrollees.

62Q.71 Notice to enrollees.

Each health plan company shall provide to enrollees a clear and concise description of its complaint resolution procedure, if applicable under section 62Q.68, subdivision 1, and the procedure used for utilization review as defined under chapter 62M as part of the member handbook, subscriber contract, or certificate of coverage. If the health plan company does not issue a member handbook, the health plan company may provide the description in another written document. The description must specifically inform enrollees:

(1) how to submit a complaint to the health plan company;

(2) if the health plan includes utilization review requirements, how to notify the utilization review organization in a timely manner and how to obtain certification for health care services;

(3) how to request an appeal either through the procedures described in sections 62Q.69 and 62Q.70 or through the procedures described in chapter 62M;

(4) of the right to file a complaint with either the commissioner of health or commerce at any time during the complaint and appeal process;

(5) of the toll-free telephone number of the appropriate commissioner;

(6) of the telephone number of the office of consumer assistance, advocacy, and information; and

(7) of the right to obtain an external review under section 62Q.73 and a description of when and how that right may be exercised.

HIST: 1999 c 239 s 37



Section 62Q.72 Recordkeeping; reporting.

62Q.72 Recordkeeping; reporting.

Subdivision 1. Recordkeeping. Each health plan company shall maintain records of all enrollee complaints and their resolutions. These records shall be retained for five years and shall be made available to the appropriate commissioner upon request. An insurance company licensed under chapter 60A may instead comply with section 72A.20, subdivision 30.

Subd. 2. Reporting. Each health plan company shall submit to the appropriate commissioner, as part of the company's annual filing, data on the number and type of complaints that are not resolved within 30 days, or 30 business days as provided under section 72A.201, subdivision 4, clause (3), for insurance companies licensed under chapter 60A. The commissioner shall also make this information available to the public upon request.

HIST: 1999 c 239 s 38



Section 62Q.73 External review of adverse determinations.

62Q.73 External review of adverse determinations.

Subdivision 1. Definition. For purposes of this section, "adverse determination" means:

(1) a complaint decision relating to a health care service or claim that has been appealed in accordance with section 62Q.70 and the appeal decision is partially or wholly adverse to the complainant;

(2) any initial determination not to certify that has been appealed in accordance with section 62M.06 and the appeal did not reverse the initial determination not to certify; or

(3) a decision relating to a health care service made by a health plan company licensed under chapter 60A that denies the service on the basis that the service was not medically necessary.

An adverse determination does not include complaints relating to fraudulent marketing practices or agent misrepresentation.

Subd. 2. Exception. (a) This section does not apply to governmental programs except as permitted under paragraph (b). For purposes of this subdivision, "governmental programs" means the prepaid medical assistance program, the MinnesotaCare program, the prepaid general assistance medical care program, the demonstration project for people with disabilities, and the federal Medicare program.

(b) In the course of a recipient's appeal of a medical determination to the commissioner of human services under section 256.045, the recipient may request an expert medical opinion be arranged by the external review entity under contract to provide independent external reviews under this section. If such a request is made, the cost of the review shall be paid by the commissioner of human services. Any medical opinion obtained under this paragraph shall only be used by a state human services referee as evidence in the recipient's appeal to the commissioner of human services under section 256.045.

(c) Nothing in this subdivision shall be construed to limit or restrict the appeal rights provided in section 256.045 for governmental program recipients.

Subd. 3. Right to external review. (a) Any enrollee or anyone acting on behalf of an enrollee who has received an adverse determination may submit a written request for an external review of the adverse determination, if applicable under section 62Q.68, subdivision 1, or 62M.06, to the commissioner of health if the request involves a health plan company regulated by that commissioner or to the commissioner of commerce if the request involves a health plan company regulated by that commissioner. Notification of the enrollee's right to external review must accompany the denial issued by the insurer. The written request must be accompanied by a filing fee of $25. The fee may be waived by the commissioner of health or commerce in cases of financial hardship.

(b) Nothing in this section requires the commissioner of health or commerce to independently investigate an adverse determination referred for independent external review.

(c) If an enrollee requests an external review, the health plan company must participate in the external review. The cost of the external review in excess of the filing fee described in paragraph (a) shall be borne by the health plan company.

Subd. 4. Contract. Pursuant to a request for proposal, the commissioner of administration, in consultation with the commissioners of health and commerce, shall contract with an organization or business entity to provide independent external reviews of all adverse determinations submitted for external review. The contract shall ensure that the fees for services rendered in connection with the reviews be reasonable.

Subd. 5. Criteria. (a) The request for proposal must require that the entity demonstrate:

(1) no conflicts of interest in that it is not owned, a subsidiary of, or affiliated with a health plan company or utilization review organization;

(2) an expertise in dispute resolution;

(3) an expertise in health-related law;

(4) an ability to conduct reviews using a variety of alternative dispute resolution procedures depending upon the nature of the dispute;

(5) an ability to provide data to the commissioners of health and commerce on reviews conducted; and

(6) an ability to ensure confidentiality of medical records and other enrollee information.

(b) The commissioner of administration shall take into consideration, in awarding the contract according to subdivision 4, any national accreditation standards that pertain to an external review entity.

Subd. 6. Process. (a) Upon receiving a request for an external review, the external review entity must provide immediate notice of the review to the enrollee and to the health plan company. Within ten business days of receiving notice of the review, the health plan company and the enrollee must provide the external review entity with any information that they wish to be considered. Each party shall be provided an opportunity to present its version of the facts and arguments. An enrollee may be assisted or represented by a person of the enrollee's choice.

(b) As part of the external review process, any aspect of an external review involving a medical determination must be performed by a health care professional with expertise in the medical issue being reviewed.

(c) An external review shall be made as soon as practical but in no case later than 40 days after receiving the request for an external review and must promptly send written notice of the decision and the reasons for it to the enrollee, the health plan company, and the commissioner who is responsible for regulating the health plan company.

Subd. 7. Standards of review. (a) For an external review of any issue in an adverse determination that does not require a medical necessity determination, the external review must be based on whether the adverse determination was in compliance with the enrollee's health benefit plan.

(b) For an external review of any issue in an adverse determination by a health plan company licensed under chapter 62D that requires a medical necessity determination, the external review must determine whether the adverse determination was consistent with the definition of medically necessary care in Minnesota Rules, part 4685.0100, subpart 9b.

(c) For an external review of any issue in an adverse determination by a health plan company, other than a health plan company licensed under chapter 62D, that requires a medical necessity determination, the external review must determine whether the adverse determination was consistent with the definition of medically necessary care in section 62Q.53, subdivision 2.

Subd. 8. Effects of external review. A decision rendered under this section shall be nonbinding on the enrollee and binding on the health plan company. The health plan company may seek judicial review of the decision on the grounds that the decision was arbitrary and capricious or involved an abuse of discretion.

Subd. 9. Immunity from civil liability. A person who participates in an external review by investigating, reviewing materials, providing technical expertise, or rendering a decision shall not be civilly liable for any action that is taken in good faith, that is within the scope of the person's duties, and that does not constitute willful or reckless misconduct.

Subd. 10. Data reporting. The commissioners shall make available to the public, upon request, summary data on the decisions rendered under this section, including the number of reviews heard and decided and the final outcomes. Any data released to the public must not individually identify the enrollee initiating the request for external review.

HIST: 1999 c 239 s 39; 2000 c 474 s 2; 2001 c 215 s 27



Section 62Q.74 Network shadow contracting.

62Q.74 Network shadow contracting.

Subdivision 1. Definitions. (a) For purposes of this section, the terms defined in this subdivision have the meanings given.

(b) "Category of coverage" means one of the following types of health-related coverage:

(1) health;

(2) no-fault automobile medical benefits; or

(3) workers' compensation medical benefits.

(c) "Health care provider" or "provider" means an individual licensed, registered, or regulated by the board of medical practice under chapter 147, a chiropractor licensed under sections 148.01 to 148.106, a dentist licensed under chapter 150A, or a hospital licensed under chapter 144.

(d) "Network organization" means a preferred provider organization as defined in section 145.61, subdivision 4c; a managed care organization as defined in section 62Q.01, subdivision 5; or other entity that uses or consists of a network of health care providers.

Subd. 2. Provider consent required. (a) No network organization shall require a health care provider to participate in a network under a category of coverage that differs from the category or categories of coverage to which the existing contract between the network organization and the provider applies, without the affirmative consent of the provider obtained under subdivision 3.

(b) This section does not apply to situations in which the network organization wishes the provider to participate in a new or different plan or other arrangement within a category of coverage that is already provided for in an existing contract between the network organization and the provider.

(c) Compliance with this section may not be waived in a contract or otherwise.

Subd. 3. Consent procedure. (a) The network organization, if it wishes to apply an existing contract with a provider to a different category of coverage, shall first notify the provider in writing. The written notice must include at least the following:

(1) the network organization's name, address, and telephone number, and the name of the specific network, if it differs from that of the network organization;

(2) a description of the proposed new category of coverage;

(3) the names of all payers expected by the network organization to use the network for the new category of coverage;

(4) the approximate number of current enrollees of the network organization in that category of coverage within the provider's geographical area;

(5) a disclosure of all contract terms of the proposed new category of coverage, including the discount or reduced fees, care guidelines, utilization review criteria, prior authorization process, and dispute resolution process;

(6) a form for the provider's convenience in accepting or declining participation in the proposed new category of coverage, provided that the provider need not use that form in responding; and

(7) a statement informing the provider of the provisions of paragraph (b).

(b) Unless the provider has affirmatively agreed to participate within 60 days after the postmark date of the notice, the provider is deemed to have not accepted the proposed new category of coverage.

Subd. 4. Contract termination restricted. A network organization must not terminate an existing contract with a provider, or fail to honor the contract in good faith, based solely on the provider's decision not to accept a proposed new category of coverage. The most recent agreed-upon contractual obligations remain in force until the existing contract's renewal or termination date.

Subd. 5. Remedy. If a network organization violates this section by reimbursing a provider as if the provider had agreed under this section to participate in the network under a category of coverage to which the provider has not agreed, the provider has a cause of action against the network organization to recover two times the difference between the reasonable charges for claims affected by the violation and the amounts actually paid to the provider. The provider is also entitled to recover costs, disbursements, and reasonable attorney fees.

HIST: 1999 c 94 s 1; 2000 c 322 s 1; 2001 c 170 s 4,5



Section 62Q.745 Provider contract amendment disclosure.

62Q.745 Provider contract amendment disclosure.

(a) Any amendment or change in the terms of an existing contract between a network organization and a health care provider must be disclosed to the provider.

(b) Any amendment or change in the contract that alters the financial reimbursement or alters the written contractual policies and procedures governing the relationship between the provider and the network organization must be disclosed to the provider before the amendment or change is deemed to be in effect.

(c) For purposes of this section, "network organization" and "health care provider" or "provider" have the meanings given in section 62Q.74.

HIST: 2001 c 170 s 6



Section 62Q.746 Access to certain information regarding providers.

62Q.746 Access to certain information regarding providers.

Upon request of the commissioner, a health plan company licensed under chapters 62C and 62D must provide the following information:

(1) a detailed description of the health plan company's methods and procedures, standards, qualifications, criteria, and credentialing requirements for designating the providers who are eligible to participate in the health plan company's provider network, including any limitations on the numbers of providers to be included in the network;

(2) the number of full-time equivalent physicians, by specialty, nonphysician providers, and allied health providers used to provide services; and

(3) summary data that is broken down by type of provider, reflecting actual utilization of network and non-network practitioners and allied professionals by enrollees of the health plan company.

HIST: 2001 c 170 s 7



Section 62Q.75 Prompt payment required.

62Q.75 Prompt payment required.

Subdivision 1. Definitions. (a) For purposes of this section, the following terms have the meanings given to them.

(b) "Clean claim" means a claim that has no defect or impropriety, including any lack of any required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on a claim under this section.

(c) "Third-party administrator" means a third-party administrator or other entity subject to section 60A.23, subdivision 8, and Minnesota Rules, chapter 2767.

Subd. 2. Claims payments. (a) This section applies to clean claims submitted to a health plan company or third-party administrator for services provided by any:

(1) health care provider, except a provider licensed under chapter 151;

(2) home health care provider, as defined in section 144A.43, subdivision 4; or

(3) health care facility.

All health plan companies and third-party administrators must pay or deny claims that are clean claims within 30 calendar days after the date upon which the health plan company or third-party administrator received the claim.

(b) If a health plan company or third-party administrator does not pay or deny a clean claim within the period provided in paragraph (a), the health plan company or third-party administrator must pay interest on the claim for the period beginning on the day after the required payment date specified in paragraph (a) and ending on the date on which the health plan company or third-party administrator makes the payment or denies the claim. In any payment, the health plan company or third-party administrator must itemize any interest payment being made separately from other payments being made for services provided. The health plan company or third-party administrator may, at its discretion, require the health care provider to bill the health plan company or third-party administrator for the interest required under this section before any interest payment is made.

(c) The rate of interest paid by a health plan company or third-party administrator under this subdivision shall be 1.5 percent per month or any part of a month.

(d) A health plan company or third-party administrator is not required to make an interest payment on a claim for which payment has been delayed for purposes of reviewing potentially fraudulent or abusive billing practices.

(e) The commissioner may not assess a financial administrative penalty against a health plan company for violation of this subdivision.

HIST: 2000 c 349 s 1



Section 62Q.76 Definitions.

62Q.76 Definitions.

Subdivision 1. Applicability. For purposes of sections 62Q.76 to 62Q.79, the terms defined in this section have the meanings given them.

Subd. 2. Dental care services. "Dental care services" means services performed by a licensed dentist or any person working under the dentist's supervision as permitted under chapter 150A, which an enrollee might reasonably require to maintain good dental health, including preventive services, diagnostic services, emergency dental care, and restorative services.

Subd. 3. Dental plan. "Dental plan" means a policy, contract, or certificate offered by a dental organization for the coverage of dental care services. Dental plan means individual or group coverage.

Subd. 4. Dentist. "Dentist" means a person licensed to practice dentistry under chapter 150A.

Subd. 5. Emergency dental care. "Emergency dental care" means the provision of dental care services for a sudden, acute dental condition that would lead a prudent layperson to reasonably expect that the absence of immediate care would result in serious impairment to the dentition or would place the person's oral health in serious jeopardy.

Subd. 6. Enrollee. "Enrollee" means an individual covered by a dental organization and includes an insured, policyholder, subscriber, contract holder, member, covered person, or certificate holder.

Subd. 7. Dental organization. "Dental organization" means a health insurer licensed under chapter 60A; a health service plan corporation licensed under chapter 62C; a health maintenance organization licensed under chapter 62D; a community integrated service network licensed under chapter 62N; or a third party administrator that:

(i) provides, either directly or through contracts with providers or other persons, dental care services;

(ii) arranges for the provision of these services to enrollees on the basis of a fixed, prepaid sum without regard to the frequency or extent of services furnished to any particular enrollee; or

(iii) administers dental plans.

HIST: 2000 c 410 s 1



Section 62Q.77 Terms of coverage disclosure.

62Q.77 Terms of coverage disclosure.

A dental organization shall make available to an enrollee, upon request, a clear and concise description of the following terms of coverage:

(1) the dental care services and other benefits to which the enrollee is entitled under the dental plan;

(2) any exclusions or limitation on the services, kind of services, benefits, or kind of benefits to be provided, including any deductible or copayment features and any requirements for referrals to specialists;

(3) a description as to how services, including emergency dental care and out-of-area service, may be obtained;

(4) a general description of payment and copayment amounts, if any, for dental care services, which the enrollee is obligated to pay; and

(5) a telephone number by which the enrollee may obtain additional information regarding coverage.

HIST: 2000 c 410 s 2



Section 62Q.78 Dental benefit plan requirements.

62Q.78 Dental benefit plan requirements.

Subdivision 1. Utilization profiling. (a) A dental organization that uses utilization profiling as a method of differentiating provider reimbursement or as a requirement for continued participation in the organization's provider network shall, upon request, make available to participating dentists the following information:

(1) a description of the methodology used in profiling so that dentists can clearly understand why and how they are affected; and

(2)(i) a list of the codes measured; (ii) a dentist's personal frequency data within each code so that the accuracy of the data can be verified; and (iii) an individual dentist's representation of scoring compared to classification points and how the dentist compares with peers in each category including the cutoff point of the score impacting qualification in order to inform the dentist about how the dentist may qualify or retain qualification for differentiated provider reimbursement or continued participation in the dental organization's provider network.

(b) A dental organization that uses utilization profiling as a method of differentiating provider reimbursement or as a requirement for continued participation in the organization's provider network shall, upon request, provide a clear and concise description of the methodology of the utilization profiling on dental benefits to group purchasers and enrollees.

(c) A dental organization shall not be considered to be engaging in the practice of dentistry pursuant to chapter 150A, to the extent it releases utilization profiling information as required by sections 62Q.76 to 62Q.79.

Subd. 2. Reimbursement codes. (a) Unless the federal government requires the use of other procedural codes, for all dental care services in which a procedural code is used by the dental organization to determine coverage or reimbursement, the organization must use the most recent American Dental Association current dental terminology code that is available, within a year of its release. Current dental terminology codes must be used as specifically defined, must be listed separately, and must not be altered or changed by either the dentist or the dental organization.

(b) Enrollee benefits must be determined on the basis of individual codes subject to provider and group contracts.

(c) This subdivision does not prohibit or restrict dental organizations from setting reimbursement and pricing with groups, purchasers, and participating providers or addressing issues of fraud or errors in claims submissions.

Subd. 3. Treatment options. No contractual provision between a dental organization and a dentist shall in any way prohibit or limit a dentist from discussing all clinical options for treatment with the patient.

HIST: 2000 c 410 s 3

* NOTE: Subdivision 2 of this section, as added by Laws *2000, chapter 410, section 3, is effective August 1, 2001. Laws *2000, chapter 410, section 5.



Section 62Q.79 Limitations.

62Q.79 Limitations.

(a) The provisions contained in section 62Q.77 shall not require a dental organization to disclose information which the dental organization is already obligated to disclose under applicable Minnesota law governing the operation of the dental organization.

(b) Any information a dental organization is required to disclose or communicate under section 62Q.77 to its subscribers, enrollees, participating providers, contracting groups, or dentists may be accomplished by electronic communication including, but not limited to, e-mail, the Internet, Web sites, and employer electronic bulletin boards.

HIST: 2000 c 410 s 4






Chapter 62R Health Care Cooperatives

Section 62R.01 Statement of legislative purpose and intent.

62R.01 Statement of legislative purpose and intent.

The legislature finds that the goals of containing health care costs, improving the quality of health care, and increasing the access of Minnesota citizens to health care services reflected under chapters 62J and 62N may be further enhanced through the promotion of health care cooperatives. The legislature further finds that locally based and controlled efforts among health care providers, local businesses, units of local government, and health care consumers, can promote the attainment of the legislature's goals of health care reform, and takes notice of the long history of successful operations of cooperative organizations in this state. Therefore, in order to encourage cooperative efforts which are consistent with the goals of health care reform, including efforts among health care providers as sellers of health care services and efforts of consumers as buyers of health care services and health plan coverage, and to encourage the formation of and increase the competition among health plans in Minnesota, the legislature enacts the Minnesota Health Care Cooperative Act.

HIST: 1994 c 625 art 11 s 1



Section 62R.02 Citation.

62R.02 Citation.

This chapter may be cited as the "Minnesota Health Care Cooperative Act."

HIST: 1994 c 625 art 11 s 2



Section 62R.03 Applicability of other laws.

62R.03 Applicability of other laws.

Subdivision 1. Minnesota Cooperative Law. A health care cooperative is subject to chapter 308A unless otherwise provided in this chapter. After incorporation, a health care cooperative shall enjoy the powers and privileges and shall be subject to the duties and liabilities of other cooperatives organized under chapter 308A, to the extent applicable and except as limited or enlarged by this chapter. If any provision of this chapter conflicts with a provision of chapter 308A, the provision of this chapter takes precedence.

Subd. 2. Health plan licensure and operation. A health care network cooperative must be licensed as a health maintenance organization licensed under chapter 62D, a nonprofit health service plan corporation licensed under chapter 62C, or a community integrated service network licensed under chapter 62N, at the election of the health care network cooperative. The health care network cooperative shall be subject to the duties and liabilities of health plans licensed pursuant to the chapter under which the cooperative elects to be licensed, to the extent applicable and except as limited or enlarged by this chapter. If any provision of any chapter under which the cooperative elects to be licensed conflicts with the provisions of this chapter, the provisions of this chapter take precedence. A health care network cooperative, upon licensure as provided in this subdivision, is a contributing member of the Minnesota comprehensive health association, on the same basis as other entities having the same licensure.

Subd. 3. Health provider cooperatives. A health provider cooperative shall not be considered a mutual insurance company under chapter 60A, a health maintenance organization under chapter 62D, a nonprofit health services corporation under chapter 62C, or a community integrated service network under chapter 62N. A health provider network shall not be considered to violate any limitations on the corporate practice of medicine. Health care service contracts under section 62R.06 shall not be considered to violate section 62J.23.

HIST: 1994 c 625 art 11 s 3; 1997 c 225 art 2 s 62



Section 62R.04 Definitions.

62R.04 Definitions.

Subdivision 1. Scope. For purposes of this chapter, the terms defined in this section have the meanings given.

Subd. 2. Health care cooperative. "Health care cooperative" means a health care network cooperative or a health provider cooperative.

Subd. 3. Health care network cooperative. "Health care network cooperative" means a corporation organized under this chapter and licensed in accordance with section 62R.03, subdivision 2. A health care network cooperative shall not have more than 50,000 enrollees, unless exceeding the enrollment limit is necessary to comply with guaranteed issue or guaranteed renewal requirements of chapter 62L or section 62A.65.

Subd. 4. Health provider cooperative. "Health provider cooperative" means a corporation organized under this chapter and operated on a cooperative plan to market health care services to purchasers of those services.

Subd. 5. Commissioner. Unless otherwise specified, "commissioner" means the commissioner of health for a health care network cooperative licensed under chapter 62D or 62N and the commissioner of commerce for a health care network cooperative licensed under chapter 62C.

Subd. 6. Health carrier. "Health carrier" has the meaning provided in section 62A.011.

Subd. 7. Health care providing entity. "Health care providing entity" means a participating entity that provides health care to enrollees of a health care cooperative.

HIST: 1994 c 625 art 11 s 4



Section 62R.05 Powers.

62R.05 Powers.

In addition to the powers enumerated under section 308A.201, a health care cooperative shall have all of the powers granted a nonprofit corporation under section 317A.161, except to the extent expressly inconsistent with the provisions of chapter 308A.

HIST: 1994 c 625 art 11 s 5



Section 62R.06 Health care service contracts.

62R.06 Health care service contracts.

Subdivision 1. Provider contracts. A health provider cooperative and its licensed members may execute marketing and service contracts requiring the provider members to provide some or all of their health care services through the provider cooperative to the enrollees, members, subscribers, or insureds, of a health care network cooperative, community integrated service network, nonprofit health service plan, health maintenance organization, accident and health insurance company, or any other purchaser, including the state of Minnesota and its agencies, instruments, or units of local government. Each purchasing entity is authorized to execute contracts for the purchase of health care services from a health provider cooperative in accordance with this section. A contract between a provider cooperative and a purchaser may provide for payment by the purchaser to the health provider cooperative on a capitated or similar risk-sharing basis, by fee-for-service arrangements, or by other financial arrangements authorized under state law. Each contract between a provider cooperative and a purchaser shall be filed by the provider network cooperative with the commissioner of health and is subject to the provisions of section 62D.19.

Subd. 2. No network limitation. A health care network cooperative may contract with any health provider cooperative and may contract with any other licensed health care provider to provide health care services for its enrollees.

Subd. 3. Restraint of trade. Subject to section 62R.08, a health care provider cooperative is not a combination in restraint of trade, and any contracts or agreements between a health care provider cooperative and its members regarding the price the cooperative will charge to purchasers of its services, or regarding the prices the members will charge to the cooperative, or regarding the allocation of gains or losses among the members, or regarding the delivery, quality, allocation, or location of services to be provided, are not contracts that unreasonably restrain trade.

HIST: 1994 c 625 art 11 s 6; 1997 c 225 art 2 s 62; 1999 c 245 art 2 s 14



Section 62R.07 Relicensure.

62R.07 Relicensure.

(a) A health care network cooperative licensed under chapter 62C or 62D may relinquish that license and be granted a new license as a community integrated service network under chapter 62N in accordance with this section, provided that the cooperative meets all requirements for licensure as a network under chapter 62N, to the extent not expressly inconsistent with the provisions of chapter 308A.

(b) The relicensure shall be effective at the time specified in the plan of relicensure, which must not be earlier than the date upon which the previous license is surrendered.

(c) Upon the relicensure of the cooperative as a community integrated service network:

(1) all existing group and individual enrollee benefit contracts in force on the effective date of the relicensure shall continue in effect and with the same terms and conditions, notwithstanding the cooperative's new licensure as a network, until the date of each contract's next renewal or amendment, but no later than one year from the date of the relicensure. At this time, each benefit contract then in force must be amended to comply with all statutory and regulatory requirements for network benefit contracts as of that date; and

(2) all contracts between the cooperative and any health care providing entity, including a health care provider cooperative, in force on the effective date of relicensure shall remain in effect under the cooperative's new licensure as a network until the date of the next renewal or amendment of that contract, but no later than one year from the date of relicensure.

(d) Except as otherwise provided in this section, nothing in the relicensure of a health care network cooperative shall in any way affect its corporate existence or any of its contracts, rights, privileges, immunities, powers or franchises, debts, duties or other obligations or liabilities.

HIST: 1994 c 625 art 11 s 7; 1997 c 225 art 2 s 62



Section 62R.08 Prohibited practices.

62R.08 Prohibited practices.

(a) It shall be unlawful for any person, company, or corporation, or any agent, officer, or employee thereof, to coerce or require any person to agree, either in writing or orally, not to join or become or remain a member of, any health care provider cooperative, as a condition of securing or retaining a contract for health care services with the person, firm, or corporation.

(b) It shall be unlawful for any person, company, or corporation, or any combination of persons, companies, or corporations, or any agents, officers, or employees thereof, to engage in any acts of coercion, intimidation, or boycott of, or any refusal to deal with, any health care providing entity arising from that entity's actual or potential participation in a health care network cooperative or health care provider cooperative.

(c) It shall be unlawful for any health care network cooperative, other than a health care network cooperative operating on an employed, staff model basis, to require that its participating providers provide health care services exclusively to or through the health care network cooperative. It shall be unlawful for any health care provider cooperative to require that its members provide health care services exclusively to or through the health care provider cooperative.

(d) It shall be unlawful for any health care provider cooperative to engage in any acts of coercion, intimidation, or boycott of, or any concerted refusal to deal with, any health plan company seeking to contract with the cooperative on a competitive, reasonable, and nonexclusive basis.

(e) The prohibitions in this section are in addition to any conduct that violates sections 325D.49 to 325D.66.

(f) This section shall be enforced in accordance with sections 325D.56 to 325D.65.

HIST: 1994 c 625 art 11 s 8



Section 62R.17 Expired

62R.17 Expired



Section 62R.18 Expired

62R.18 Expired



Section 62R.19 Expired

62R.19 Expired



Section 62R.20 Expired

62R.20 Expired



Section 62R.21 Expired

62R.21 Expired



Section 62R.22 Expired

62R.22 Expired



Section 62R.23 Expired

62R.23 Expired



Section 62R.24 Expired

62R.24 Expired



Section 62R.25 Expired

62R.25 Expired



Section 62R.26 Obsolete

62R.26 Obsolete






Chapter 62S Qualified Long-term Care Insurance Policies

Section 62S.01 Definitions.

62S.01 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Activities of daily living. "Activities of daily living" means eating, toileting, transferring, bathing, dressing, and continence.

Subd. 3. Acute condition. "Acute condition" means that the individual is medically unstable and requires frequent monitoring by medical professionals, such as physicians and registered nurses, in order to maintain the individual's health status.

Subd. 4. Adult day care. "Adult day care" means a program for six or more individuals of social and health-related services provided during the day in a community group setting for the purpose of supporting frail, impaired elderly, or other disabled adults who can benefit from care in a group setting outside the home.

Subd. 5. Applicant. "Applicant" means:

(1) in the case of an individual long-term care insurance policy, the person who seeks to contract for benefits; or

(2) in the case of a group long-term care insurance policy, the proposed certificate holder.

Subd. 6. Bathing. "Bathing" means washing oneself by sponge bath; or in either a tub or shower, including the task of getting into or out of the tub or shower.

Subd. 7. Certificate. "Certificate" means a certificate issued under a group long-term care insurance policy delivered or issued for delivery in this state.

Subd. 8. Chronically ill individual. "Chronically ill individual" means an individual who has been certified by a licensed health care practitioner, within the preceding 12-month period, as either:

(1) being unable to perform, without substantial assistance from another individual, at least two activities of daily living for a period of at least 90 days due to a loss of functional capacity; or

(2) requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment.

Subd. 9. Cognitive impairment. "Cognitive impairment" means a deficiency in a person's short or long-term memory, orientation as a person, place and time, deductive or abstract reasoning, or judgment as it relates to safety awareness.

Subd. 10. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 11. Continence. "Continence" means the ability to maintain control of bowel and bladder function, or when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene, including caring for catheter or colostomy bag.

Subd. 12. Dressing. "Dressing" means putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

Subd. 13. Eating. "Eating" means feeding oneself by getting food into the body from a receptacle, such as a plate, cup, or table, or by a feeding tube or intravenously.

Subd. 13a. Exceptional increase. (a) "Exceptional increase" means only those premium rate increases filed by an insurer as exceptional for which the commissioner determines that the need for the premium rate increase is justified due to changes in laws or rules applicable to long-term care coverage in this state, or due to increased and unexpected utilization that affects the majority of insurers of similar products.

(b) Except as provided in section 62S.265, exceptional increases are subject to the same requirements as other premium rate schedule increases. The commissioner may request a review by an independent actuary or a professional actuarial body of the basis for a request that an increase be considered an exceptional increase. The commissioner, in determining that the necessary basis for an exceptional increase exists, shall also determine any potential offsets to higher claims costs.

Subd. 14. Loss of functional capacity. "Loss of functional capacity" means requiring the substantial assistance of another person to perform the prescribed activities of daily living.

Subd. 15. Group long-term care insurance. "Group long-term care insurance" means a long-term care insurance policy delivered or issued for delivery in this state and issued to:

(1) one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination, for employees or former employees, or a combination, or for members or former members, or a combination, of the labor organizations;

(2) a professional, trade, or occupational association for its members or former or retired members, or combination, if the association:

(i) is composed of individuals, all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii) has been maintained in good faith for purposes other than obtaining insurance;

(3) an association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Before advertising, marketing, or offering the policy within this state, the association or the insurer of the association must file evidence with the commissioner that the association has at the outset a minimum of 100 persons and has been organized and maintained in good faith for purposes other than that of obtaining insurance; has been in active existence for at least one year; and has a constitution and bylaws that provide that:

(i) the association holds regular meetings not less than annually to further purposes of the members;

(ii) except for credit unions, the association collects dues or solicits contributions from members; and

(iii) the members have voting privileges and representation on the governing board and committees.

Thirty days after the filing, the association is considered to have satisfied the organizational requirements, unless the commissioner makes a finding that the association does not satisfy the organizational requirements; or

(4) a group other than as described in clauses (1) to (3), subject to a finding by the commissioner that:

(i) the issuance of the group policy is not contrary to the best interest of the public;

(ii) the issuance of the group policy would result in economies of acquisition or administration; and

(iii) the benefits are reasonable in relation to the premiums charged.

Subd. 16. Guaranteed renewable. "Guaranteed renewable" means the insured has the right to continue the long-term care insurance in force by the timely payment of premiums and the insurer has no unilateral right to make any change in any provision of the policy or rider while the insurance is in force and cannot decline to renew, except that rates may be revised by the insurer on a class basis.

Subd. 17. Home health care services. "Home health care services" means medical and nonmedical services provided to ill, disabled, or infirm persons in their residences. The services may include homemaker services, assistance with activities of daily living, and respite care services.

Subd. 17a. Incidental. "Incidental," as used in section 62S.265, subdivision 10, means that the value of the long-term care benefits provided is less than ten percent of the total value of the benefits provided over the life of the policy. These values must be measured as of the date of issue.

Subd. 18. Long-term care insurance. "Long-term care insurance" means a qualified long-term care insurance policy or rider advertised, marketed, offered, or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. Long-term care insurance includes:

(1) group and individual annuities and life insurance policies or riders that provide directly or that supplement long-term care insurance; and

(2) a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity.

Long-term care insurance does not include an insurance policy that is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset-protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. With regard to life insurance, long-term care insurance does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and that provide the option of a lump-sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long-term care.

Subd. 19. Maintenance or personal care services. "Maintenance" or "personal care services" means any care the primary purpose of which is the provision of needed assistance with any of the disabilities as a result of which the individual is a chronically ill individual, including the protection from threats to health and safety due to severe cognitive impairment.

Subd. 20. Medicare. "Medicare" means The Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended, or Title I, Part I, of Public Law Number 89-97, as Enacted by the Eighty-Ninth Congress of the United States of America, as amended.

Subd. 21. Mental or nervous disorder. "Mental or nervous disorder" means a neurosis, psychoneurosis, psychopathy, psychosis, or mental or emotional disease or disorder.

Subd. 22. Noncancelable. "Noncancelable" may be used only when the insured has the right to continue the long-term care insurance in force by the timely payment of premiums during which period the insurer has no right to unilaterally make any change in any provision of the insurance or in the premium rate.

Subd. 23. Policy. "Policy" means a policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital, or medical service corporation; prepaid health plan; health maintenance organization; or a similar organization.

Subd. 23a. Qualified actuary. "Qualified actuary" means a member in good standing of the American Academy of Actuaries.

Subd. 24. Qualified long-term care insurance policy. "Qualified long-term care insurance policy" means a policy that meets the requirements of Section 7702(B) of the Internal Revenue Code, as amended, and this chapter.

Subd. 25. Qualified long-term care services. "Qualified long-term care services" means necessary diagnostic, preventive, therapeutic, curing, treating, mitigating, and rehabilitative services and maintenance or personal care services, which are:

(1) required by a chronically ill individual; and

(2) provided pursuant to a plan of care prescribed by a licensed health care practitioner.

Subd. 25a. Similar policy forms. "Similar policy forms" means all of the long-term care insurance policies and certificates issued by an insurer in the same long-term care benefit classification as the policy form being considered. Certificates of groups that meet the definition in section 62S.01, subdivision 15, clause (1), are not considered similar to certificates or policies otherwise issued as long-term care insurance, but are similar to other comparable certificates with the same long-term care benefit classifications. For purposes of determining similar policy forms, long-term care benefit classifications are defined as follows: institutional long-term care benefits only, noninstitutional long-term care benefits only, or comprehensive long-term care benefits.

Subd. 26. Toileting. "Toileting" means getting to and from the toilet, getting on and off the toilet, and performing associated personal hygiene.

Subd. 27. Transferring. "Transferring" means moving into or out of a bed, chair, or wheelchair.

HIST: 1997 c 71 art 1 s 1; 1998 c 328 s 4; 1999 c 177 s 59; 1Sp2001 c 9 art 8 s 4-7



Section 62S.02 Qualified long-term care insurance policy.

62S.02 Qualified long-term care insurance policy.

Subdivision 1. Requirements. A qualified long-term care insurance policy may not be offered, issued, delivered, or renewed in this state unless the policy satisfies the requirements of this chapter and the filing provisions of section 62A.02. A qualified long-term care insurance policy must cover qualified long-term care services.

Subd. 2. Nonforfeiture requirement. An insurer shall offer a nonforfeiture provision available in the event of default in the payment of any premiums. The amount of the benefit may be adjusted after being initially granted, if necessary, to reflect changes in claims, persistency, and interest as reflected in changes in rates for premium paying contracts. The nonforfeiture provision must provide at least one of the following:

(1) reduced paid-up insurance;

(2) extended term insurance; or

(3) shortened benefit period.

Subd. 3. Refund restrictions. A qualified long-term care insurance policy shall not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed. The aggregate premium paid under the policy may be refunded in the event of death of the insured or a complete surrender or cancellation of the policy.

Subd. 4. Nonreimbursable expenses. A qualified long-term care insurance policy shall not pay or reimburse expenses incurred for services or items if the expenses are reimbursable under Medicare or would be reimbursable if a deductible or coinsurance amount was not applied. This subdivision does not apply to expenses which are reimbursable under Medicare only as a secondary payor and does not prohibit the offering of a qualified long-term care insurance policy on the basis that the policy coordinates its benefits with those provided under Medicare. Notwithstanding this subdivision, payments may be made under a long-term care insurance policy on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate.

Subd. 5. Activities of daily living. A qualified long-term care insurance policy shall take into account at least five of the activities of daily living in making the determination of whether an individual is chronically ill. Assessments of activities of daily living and cognitive impairment must be performed by a licensed or certified professional, such as a physician, nurse, or social worker.

Subd. 6. Appeals process. A qualified long-term care insurance policy must include a clear description of the process for appealing and resolving benefit determinations.

HIST: 1997 c 71 art 1 s 2; 2000 c 483 s 17



Section 62S.021 Long-term care insurance; initial filing.

62S.021 Long-term care insurance; initial filing.

Subdivision 1. Applicability. This section applies to any long-term care policy issued in this state on or after January 1, 2002, under this chapter or sections 62A.46 to 62A.56.

Subd. 2. Required submission to commissioner. An insurer shall provide the following information to the commissioner 30 days prior to making a long-term care insurance form available for sale:

(1) a copy of the disclosure documents required in section 62S.081; and

(2) an actuarial certification consisting of at least the following:

(i) a statement that the initial premium rate schedule is sufficient to cover anticipated costs under moderately adverse experience and that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated;

(ii) a statement that the policy design and coverage provided have been reviewed and taken into consideration;

(iii) a statement that the underwriting and claims adjudication processes have been reviewed and taken into consideration; and

(iv) a complete description of the basis for contract reserves that are anticipated to be held under the form, to include:

(A) sufficient detail or sample calculations provided so as to have a complete depiction of the reserve amounts to be held;

(B) a statement that the assumptions used for reserves contain reasonable margins for adverse experience;

(C) a statement that the net valuation premium for renewal years does not increase, except for attained age rating where permitted;

(D) a statement that the difference between the gross premium and the net valuation premium for renewal years is sufficient to cover expected renewal expenses, or if such a statement cannot be made, a complete description of the situations in which this does not occur. An aggregate distribution of anticipated issues may be used as long as the underlying gross premiums maintain a reasonably consistent relationship. If the gross premiums for certain age groups appear to be inconsistent with this requirement, the commissioner may request a demonstration under item (i) based on a standard age distribution; and

(E) either a statement that the premium rate schedule is not less than the premium rate schedule for existing similar policy forms also available from the insurer except for reasonable differences attributable to benefits, or a comparison of the premium schedules for similar policy forms that are currently available from the insurer with an explanation of the differences.

Subd. 3. Actuarial demonstration. The commissioner may request an actuarial demonstration that benefits are reasonable in relation to premiums. The actuarial demonstration must include either premium and claim experience on similar policy forms, adjusted for any premium or benefit differences, relevant and credible data from other studies, or both. If the commissioner asks for additional information under this subdivision, the 30-day time limit in subdivision 2 does not include the time during which the insurer is preparing the requested information.

HIST: 1Sp2001 c 9 art 8 s 8



Section 62S.03 Extraterritorial jurisdiction.

62S.03 Extraterritorial jurisdiction.

Group long-term care insurance coverage may not be offered to a resident of this state under a group policy issued in another state to a group described in section 62S.01, subdivision 15, clause (4), unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that the requirements have been met.

HIST: 1997 c 71 art 1 s 3



Section 62S.04 Prohibitions.

62S.04 Prohibitions.

A long-term care insurance policy may not:

(1) be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) provide coverage for skilled nursing care only, or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care in the same facility.

HIST: 1997 c 71 art 1 s 4



Section 62S.05 Preexisting condition.

62S.05 Preexisting condition.

Subdivision 1. Authorized definition. A long-term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in section 62S.01, subdivision 15, clause (1), may not use a definition of preexisting condition that is more restrictive than the definition in this subdivision. "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months before the effective date of coverage of an insured person.

Subd. 2. Prohibited exclusion. A long-term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in section 62S.01, subdivision 15, clause (1), may not exclude coverage for a loss or confinement that is the result of a preexisting condition more than six months following the effective date of coverage of an insured person.

Subd. 3. Underwriting standards. The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on that application, from underwriting according to that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision 2 expires. A long-term care insurance policy or certificate may not exclude or use waivers of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision 2.

HIST: 1997 c 71 art 1 s 5; 1999 c 177 s 60



Section 62S.06 Prior hospitalization or institutionalization.

62S.06 Prior hospitalization or institutionalization.

Subdivision 1. Prohibited conditions. A long-term care insurance policy may not be delivered or issued for delivery in this state if the policy conditions eligibility for any benefits:

(1) on a prior hospitalization requirement;

(2) provided in an institutional care setting on the receipt of a higher level of institutional care; or

(3) other than waiver of premium, postconfinement, postacute care, or recuperative benefits on a prior institutionalization requirement.

Subd. 2. Benefit labeling. A long-term care insurance policy containing postconfinement, postacute care, or recuperative benefits must clearly label in a separate paragraph of the policy or certificate entitled "limitations or conditions on eligibility for benefits" the limitations or conditions, including any required number of days of confinement.

Subd. 3. Benefit conditions. (a) A long-term care insurance policy or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care may not require a prior institutional stay of more than 30 days.

(b) A long-term care insurance policy or rider that provides benefits only following institutionalization may not condition the benefits upon admission to a facility for the same or related conditions within a period of less than 30 days after discharge from the institution.

HIST: 1997 c 71 art 1 s 6



Section 62S.07 Right to return; refund.

62S.07 Right to return; refund.

Subdivision 1. Right to return. A long-term care insurance applicant may return the policy or certificate within 30 days of its delivery and is entitled to a refund of the premium if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long-term care insurance policies and certificates must include a notice prominently printed on the first page or attached to the first page stating in substance that the applicant may return the policy or certificate within 30 days of its delivery and have the premium refunded if for any reason, after examination of the policy or certificate, other than a certificate issued under a policy issued to a group as defined in section 62S.01, subdivision 15, clause (1), the applicant is not satisfied.

Subd. 2. Refund. If an application for a qualified long-term care insurance policy is denied, the issuer shall refund to the applicant any premium and fees submitted by the applicant within 30 days of the denial.

HIST: 1997 c 71 art 1 s 7



Section 62S.08 Coverage outline.

62S.08 Coverage outline.

Subdivision 1. Delivery. An outline of coverage must be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose. In the case of agent solicitations, an agent must deliver the outline of coverage before the presentation of an application or enrollment form. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with an application or enrollment form.

Subd. 2. Requirements. The outline of coverage must be a freestanding document, using no smaller than ten-point type, and may not contain material of an advertising nature. Text which is capitalized or underscored in the standard format outline of coverage may be emphasized by other means which provide prominence equivalent to the capitalization or underscoring.

Subd. 3. Mandatory format. The following standard format outline of coverage must be used, unless otherwise specifically indicated:

COMPANY NAME ADDRESS - CITY AND STATE TELEPHONE NUMBER LONG-TERM CARE INSURANCE OUTLINE OF COVERAGE

Policy Number or Group Master Policy and Certificate Number

(Except for policies or certificates which are guaranteed issue, the following caution statement, or language substantially similar, must appear as follows in the outline of coverage.)

CAUTION: The issuance of this long-term care insurance (policy) (certificate) is based upon your responses to the questions on your application. A copy of your (application) (enrollment form) (is enclosed) (was retained by you when you applied). If your answers are incorrect or untrue, the company has the right to deny benefits or rescind your policy. The best time to clear up any questions is now, before a claim arises. If, for any reason, any of your answers are incorrect, contact the company at this address: (insert address).

(1) This policy is (an individual policy of insurance) (a group policy) which was issued in the (indicate jurisdiction in which group policy was issued).

(2) PURPOSE OF OUTLINE OF COVERAGE. This outline of coverage provides a very brief description of the important features of the policy. You should compare this outline of coverage to outlines of coverage for other policies available to you. This is not an insurance contract, but only a summary of coverage. Only the individual or group policy contains governing contractual provisions. This means that the policy or group policy sets forth in detail the rights and obligations of both you and the insurance company. Therefore, if you purchase this coverage, or any other coverage, it is important that you READ YOUR POLICY (OR CERTIFICATE) CAREFULLY.

(3) THIS PLAN IS INTENDED TO BE A QUALIFIED LONG-TERM CARE INSURANCE CONTRACT AS DEFINED UNDER SECTION 7702(B)(b) OF THE INTERNAL REVENUE CODE OF 1986.

(4) TERMS UNDER WHICH THE POLICY OR CERTIFICATE MAY BE RETURNED AND PREMIUM REFUNDED.

(a) (Provide a brief description of the right to return -- "free look" provision of the policy.)

(b) (Include a statement that the policy either does or does not contain provisions providing for a refund or partial refund of premium upon the death of an insured or surrender of the policy or certificate. If the policy contains such provisions, include a description of them.)

(5) THIS IS NOT MEDICARE SUPPLEMENT COVERAGE. If you are eligible for Medicare, review the Medicare Supplement Buyer's Guide available from the insurance company.

(a) (For agents) neither (insert company name) nor its agents represent Medicare, the federal government, or any state government.

(b) (For direct response) (insert company name) is not representing Medicare, the federal government, or any state government.

(6) LONG-TERM CARE COVERAGE. Policies of this category are designed to provide coverage for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital, such as in a nursing home, in the community, or in the home.

This policy provides coverage in the form of a fixed dollar indemnity benefit for covered long-term care expenses, subject to policy (limitations), (waiting periods), and (coinsurance) requirements. (Modify this paragraph if the policy is not an indemnity policy.)

(7) BENEFITS PROVIDED BY THIS POLICY.

(a) (Covered services, related deductible(s), waiting periods, elimination periods, and benefit maximums.)

(b) (Institutional benefits, by skill level.)

(c) (Noninstitutional benefits, by skill level.)

(Any benefit screens must be explained in this section. If these screens differ for different benefits, explanation of the screen should accompany each benefit description. If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too must be specified. If activities of daily living (ADLs) are used to measure an insured's need for long-term care, then these qualifying criteria or screens must be explained.)

(8) LIMITATIONS AND EXCLUSIONS:

Describe:

(a) preexisting conditions;

(b) noneligible facilities/provider;

(c) noneligible levels of care (e.g., unlicensed providers, care or treatment provided by a family member, etc.);

(d) exclusions/exceptions; and

(e) limitations.

(This section should provide a brief specific description of any policy provisions which limit, exclude, restrict, reduce, delay, or in any other manner operate to qualify payment of the benefits described in paragraph (6).)

THIS POLICY MAY NOT COVER ALL THE EXPENSES ASSOCIATED WITH YOUR LONG-TERM CARE NEEDS.

(9) RELATIONSHIP OF COST OF CARE AND BENEFITS. Because the costs of long-term care services will likely increase over time, you should consider whether and how the benefits of this plan may be adjusted. As applicable, indicate the following:

(a) that the benefit level will not increase over time;

(b) any automatic benefit adjustment provisions;

(c) whether the insured will be guaranteed the option to buy additional benefits and the basis upon which benefits will be increased over time if not by a specified amount or percentage;

(d) if there is such a guarantee, include whether additional underwriting or health screening will be required, the frequency and amounts of the upgrade options, and any significant restrictions or limitations; and

(e) whether there will be any additional premium charge imposed and how that is to be calculated.

(10) ALZHEIMER'S DISEASE AND OTHER ORGANIC BRAIN DISORDERS. (State that the policy provides coverage for insureds clinically diagnosed as having Alzheimer's disease or related degenerative and dementing illnesses. Specifically, describe each benefit screen or other policy provision which provides preconditions to the availability of policy benefits for such an insured.)

(11) PREMIUM.

(a) State the total annual premium for the policy.

(b) If the premium varies with an applicant's choice among benefit options, indicate the portion of annual premium which corresponds to each benefit option.

(12) ADDITIONAL FEATURES.

(a) Indicate if medical underwriting is used.

(b) Describe other important features.

Subd. 4. Outline of coverage. The outline of coverage must include the inflation protection information required under section 62S.23, subdivision 3, and the notice to buyer requirements specified under section 62S.29, subdivision 1, clause (3).

HIST: 1997 c 71 art 1 s 8



Section 62S.081 Required disclosure of rating practices to consumers.

62S.081 Required disclosure of rating practices to consumers.

Subdivision 1. Application. This section applies as follows:

(a) Except as provided in paragraph (b), this section applies to any long-term care policy or certificate issued in this state on or after January 1, 2002.

(b) For certificates issued on or after July 1, 2001, under a policy of group long-term care insurance as defined in section 62S.01, subdivision 15, that was in force on July 1, 2001, this section applies on the policy anniversary following June 30, 2002.

Subd. 2. Required disclosures. Other than policies for which no applicable premium rate or rate schedule increases can be made, insurers shall provide all of the information listed in this subdivision to the applicant at the time of application or enrollment, unless the method of application does not allow for delivery at that time; in this case, an insurer shall provide all of the information listed in this subdivision to the applicant no later than at the time of delivery of the policy or certificate:

(1) a statement that the policy may be subject to rate increases in the future;

(2) an explanation of potential future premium rate revisions and the policyholder's or certificate holder's option in the event of a premium rate revision;

(3) the premium rate or rate schedules applicable to the applicant that will be in effect until a request is made for an increase;

(4) a general explanation of applying premium rate or rate schedule adjustments that must include:

(i) a description of when premium rate or rate schedule adjustments will be effective, for example the next anniversary date or the next billing date; and

(ii) the right to a revised premium rate or rate schedule as provided in clause (3) if the premium rate or rate schedule is changed; and

(5)(i) information regarding each premium rate increase on this policy form or similar policy forms over the past ten years for this state or any other state that, at a minimum, identifies:

(A) the policy forms for which premium rates have been increased;

(B) the calendar years when the form was available for purchase; and

(C) the amount or percent of each increase. The percentage may be expressed as a percentage of the premium rate prior to the increase and may also be expressed as minimum and maximum percentages if the rate increase is variable by rating characteristics;

(ii) the insurer may, in a fair manner, provide additional explanatory information related to the rate increases;

(iii) an insurer has the right to exclude from the disclosure premium rate increases that apply only to blocks of business acquired from other nonaffiliated insurers or the long-term care policies acquired from other nonaffiliated insurers when those increases occurred prior to the acquisition;

(iv) if an acquiring insurer files for a rate increase on a long-term care policy form acquired from nonaffiliated insurers or a block of policy forms acquired from nonaffiliated insurers on or before the later of July 1, 2001, or the end of a 24-month period following the acquisition of the block of policies, the acquiring insurer may exclude that rate increase from the disclosure. However, the nonaffiliated selling company must include the disclosure of that rate increase according to item (i); and

(v) if the acquiring insurer in item (iv) files for a subsequent rate increase, even within the 24-month period, on the same policy form acquired from nonaffiliated insurers or block of policy forms acquired from nonaffiliated insurers referenced in item (iv), the acquiring insurer shall make all disclosures required by this subdivision, including disclosure of the earlier rate increase referenced in item (iv).

Subd. 3. Acknowledgment. An applicant shall sign an acknowledgment at the time of application, unless the method of application does not allow for signature at that time, that the insurer made the disclosure required under subdivision 2. If, due to the method of application, the applicant cannot sign an acknowledgment at the time of application, the applicant shall sign no later than at the time of delivery of the policy or certificate.

Subd. 4. Forms. An insurer shall use the forms in Appendices B and F of the Long-term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners to comply with the requirements of subdivisions 1 and 2.

Subd. 5. Notice of increase. An insurer shall provide notice of an upcoming premium rate schedule increase, after the increase has been approved by the commissioner, to all policyholders or certificate holders, if applicable, at least 45 days prior to the implementation of the premium rate schedule increase by the insurer. The notice must include the information required by subdivision 2 when the rate increase is implemented.

HIST: 1Sp2001 c 9 art 8 s 9



Section 62S.09 Certificate requirements.

62S.09 Certificate requirements.

Subdivision 1. Content. A certificate issued under a group long-term care insurance policy delivered or issued for delivery in this state must include:

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the exclusions, reductions, and limitations contained in the policy; and

(3) a statement that the group master policy determines governing contractual provisions.

Subd. 2. Delivery. The issuer of a qualified long-term care insurance policy shall deliver to the applicant, policyholder, or certificate holder the contract or certificate no later than 30 days after the date of approval.

HIST: 1997 c 71 art 1 s 9



Section 62S.10 Policy summary.

62S.10 Policy summary.

Subdivision 1. Delivery. At the time of policy delivery, a policy summary must be delivered for an individual life insurance policy that provides long-term care benefits within the policy or by rider. In the case of direct response solicitations, the insurer must deliver the policy summary upon the applicant's request, but regardless of request, must make the delivery no later than at the time of policy delivery.

Subd. 2. Contents. The summary must include the following information:

(1) an explanation of how the long-term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount of benefits, the length of benefits, and the guaranteed lifetime benefits, if any, for each covered person; and

(3) any exclusions, reductions, and limitations on benefits of long-term care.

Subd. 3. Additional information required. If applicable to the policy type, the summary must include the following information:

(1) a disclosure of the effects of exercising other rights under the policy;

(2) a disclosure of guarantees related to long-term care costs of insurance charges; and

(3) current and projected maximum lifetime benefits.

HIST: 1997 c 71 art 1 s 10



Section 62S.11 Monthly report.

62S.11 Monthly report.

Subdivision 1. Required report. Any time a long-term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report must be provided to the policyholder.

Subd. 2. Contents. The report must include the following information:

(1) long-term care benefits paid out during the month;

(2) an explanation of changes in the policy, such as death benefits or cash values, due to long-term care benefits being paid out; and

(3) the amount of long-term care benefits existing or remaining.

HIST: 1997 c 71 art 1 s 11



Section 62S.12 Claim denial.

62S.12 Claim denial.

If a claim under a qualified long-term care insurance contract is denied, the issuer shall provide a written explanation of the reasons for the denial and make available all information directly related to the denial within 60 days of the date of a written request by the policyholder or certificate holder, or a representative of the policyholder or certificate holder.

HIST: 1997 c 71 art 1 s 12



Section 62S.13 Incontestability period.

62S.13 Incontestability period.

Subdivision 1. Rescission before six months. For a policy or certificate that has been in force for less than six months, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is material to acceptance for coverage.

Subd. 2. Rescission after six months. For a policy or certificate that has been in force for at least six months, but less than two years, an insurer may rescind a long-term care insurance policy or certificate or deny an otherwise valid long-term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and that pertains to the condition for which benefits are sought.

Subd. 3. Contested policy after two years. After a policy or certificate has been in force for two years, it is not contestable upon the grounds of misrepresentation alone. The policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

Subd. 4. Field issue prohibition. A long-term care insurance policy or certificate may not be field issued based on medical or health status. For purposes of this section, "field issued" means a policy or certificate issued by an agent or a third-party administrator under the underwriting authority granted to the agent or third-party administrator by an insurer.

Subd. 5. Benefit payments not recoverable. If an insurer has paid benefits under the long-term care insurance policy or certificate, the benefit payments may not be recovered by the insurer in the event that the policy or certificate is rescinded.

HIST: 1997 c 71 art 1 s 13



Section 62S.14 Renewability.

62S.14 Renewability.

Subdivision 1. Guaranteed renewable. A qualified long-term care insurance policy must be guaranteed renewable.

Subd. 2. Terms. The terms "guaranteed renewable" and "noncancelable" may not be used in an individual long-term care insurance policy without further explanatory language that complies with the disclosure requirements of section 62S.20.

Subd. 3. Authorized renewal provisions. A policy issued to an individual may not contain renewal provisions other than guaranteed renewable or noncancelable.

HIST: 1997 c 71 art 1 s 14



Section 62S.15 Authorized limitations and exclusions.

62S.15 Authorized limitations and exclusions.

No policy may be delivered or issued for delivery in this state as long-term care insurance if the policy limits or excludes coverage by type of illness, treatment, medical condition, or accident, except as follows:

(1) preexisting conditions or diseases;

(2) mental or nervous disorders; except that the exclusion or limitation of benefits on the basis of Alzheimer's disease is prohibited;

(3) alcoholism and drug addiction;

(4) illness, treatment, or medical condition arising out of war or act of war; participation in a felony, riot, or insurrection; service in the armed forces or auxiliary units; suicide, attempted suicide, or intentionally self-inflicted injury; or non-fare-paying aviation; and

(5) treatment provided in a government facility unless otherwise required by law, services for which benefits are available under Medicare or other government program except Medicaid, state or federal workers' compensation, employer's liability or occupational disease law, motor vehicle no-fault law; services provided by a member of the covered person's immediate family; and services for which no charge is normally made in the absence of insurance.

This subdivision does not prohibit exclusions and limitations by type of provider or territorial limitations.

HIST: 1997 c 71 art 1 s 15



Section 62S.16 Extension of benefits.

62S.16 Extension of benefits.

Termination of long-term care insurance must be without prejudice to any benefits payable for institutionalization if the institutionalization began while the long-term care insurance was in force and continues without interruption after termination. The extension of benefits beyond the period the long-term care insurance was in force may be limited to the duration of the benefit period or to payment of the maximum benefits and may be subject to a policy waiting period, and all other applicable provisions of the policy.

HIST: 1997 c 71 art 1 s 16



Section 62S.17 Continuation or conversion.

62S.17 Continuation or conversion.

Subdivision 1. Requirement. Group long-term care insurance shall provide covered individuals with a basis for continuation or conversion of coverage.

Subd. 2. Basis for continuation of coverage. A basis for continuation of coverage policy provision must maintain coverage under the existing group policy when the coverage would otherwise terminate and is subject only to the continued timely payment of premium when due. Group policies which restrict provision of benefits and services to, or contain incentives to use certain providers or facilities, may provide continuation benefits which are substantially equivalent to the benefits of the existing group policy. The commissioner shall make a determination as to the substantial equivalency of benefits and shall take into consideration the differences between managed care and nonmanaged care plans, including provider system arrangements, service availability, benefit levels, and administrative complexity.

Subd. 3. Basis for conversion of coverage. A basis for conversion of coverage policy provision must provide that an individual whose coverage under the group policy would otherwise terminate or has been terminated for any reason, including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy and any group policy which it replaced, for at least six months immediately prior to termination, is entitled to the issuance of a converted policy by the insurer under whose group policy the insured is covered, without evidence of insurability.

Subd. 4. Converted individual policy. A converted individual policy of long-term care insurance must provide benefits identical to or benefits determined by the commissioner to be substantially equivalent to or in excess of those provided under the group policy from which conversion is made. Where the group policy from which conversion is made restricts provision of benefits and services to, or contains incentives to use certain providers or facilities, the commissioner, in making a determination as to the substantial equivalency of benefits, shall take into consideration the differences between managed care and nonmanaged care plans, including provider system arrangements, service availability, benefit levels, and administrative complexity.

Subd. 5. Converted policy application. Written application for the converted policy must be made and the first premium due, if any, must be paid as directed by the insurer not later than 31 days after termination of coverage under the group policy. The converted policy must be issued effective on the day following the termination of coverage under the group policy, and is renewable annually.

Subd. 6. Converted policy premium calculation. Unless the group policy from which conversion is made replaced previous group coverage, the premium for the converted policy is calculated on the basis of the insured's age at inception of coverage under the group policy from which conversion is made. Where the group policy from which conversion is made replaced previous group coverage, the premium for the converted policy is calculated on the basis of the insured's age at inception of coverage under the group policy replaced.

Subd. 7. Exceptions. Continuation of coverage or issuance of a converted policy is mandatory, except under the following conditions:

(1) termination of group coverage resulting from an individual's failure to make a required payment of premium or contribution when due; or

(2) replacement group coverage:

(i) is in place not later than 31 days after termination and is effective on the day following the termination of coverage;

(ii) provides benefits identical to or benefits determined by the commissioner to be substantially equivalent to or in excess of those provided by the terminating coverage; and

(iii) premium is calculated in a manner consistent with the requirements of subdivision 6.

Subd. 8. Reduction in benefits. Notwithstanding any other provision of this section, a converted policy issued to an individual who at the time of conversion is covered by another long-term care insurance policy which provides benefits on the basis of incurred expenses, may contain a provision which results in a reduction of benefits payable if the benefits provided under the additional coverage, together with the full benefits provided by the converted policy, would result in payment of more than 100 percent of incurred expenses. This provision may only be included in the converted policy if the converted policy also provides for a premium decrease or refund which reflects the reduction in benefits payable.

Subd. 9. Benefit limit. A converted policy may provide that the benefits payable under the converted policy, together with the benefits payable under the group policy from which conversion is made, shall not exceed those that would have been payable had the individual's coverage under the group policy remained in effect.

Subd. 10. Eligibility. Notwithstanding any other provision of this section, an insured individual whose eligibility for group long-term care coverage is based upon the insured individual's relationship to another person, is entitled to continuation of coverage under the group policy upon termination of the qualifying relationship by death or dissolution of marriage.

Subd. 11. Managed care plan. For the purposes of this section, a "managed care plan" is a health care or assisted living arrangement designed to coordinate patient care or control costs through utilization review, case management, or use of specific provider networks.

HIST: 1997 c 71 art 1 s 17



Section 62S.18 Discontinuance and replacement.

62S.18 Discontinuance and replacement.

Subdivision 1. Required coverage. If a group long-term care policy is replaced by another group long-term care policy issued to the same policyholder, the succeeding insurer shall offer coverage to all persons covered under the previous group policy on its date of termination. Coverage provided or offered to individuals by the insurer and premiums charged to persons under the new group policy shall not result in any exclusion for preexisting conditions that would have been covered under the group policy being replaced and shall not vary or otherwise depend on the individual's health or disability status, claim experience, or use of long-term care services.

Subd. 2. Premiums. The premiums charged to an insured for long-term care insurance replaced under subdivision 1 shall not increase due to either the increasing age of the insured at ages beyond 65 or the duration the insured has been covered under this policy.

HIST: 1997 c 71 art 1 s 18



Section 62S.19 Unintentional lapse.

62S.19 Unintentional lapse.

Subdivision 1. Notice before lapse or termination. No individual long-term care policy or certificate shall be issued until the insurer has received from the applicant either a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium or a written waiver dated and signed by the applicant electing not to designate additional persons to receive notice. The applicant has the right to designate at least one person who is to receive the notice of termination in addition to the insured. Designation shall not constitute acceptance of any liability on the third party for services provided to the insured. The form used for the written designation must provide space clearly designated for listing at least one person. The designation shall include each person's full name and home address. In the case of an applicant who elects not to designate an additional person, the waiver must state: "Protection against unintended lapse. I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long-term care insurance policy for nonpayment of premium. I understand that notice will not be given until 30 days after a premium is due and unpaid. I elect NOT to designate any person to receive such notice."

The insurer shall notify the insured of the right to change this written designation at least once every two years.

Subd. 2. Payment plan provisions. When the policyholder or certificate holder pays the premium for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the requirements specified under subdivision 1 are effective 60 days after the policyholder or certificate holder is no longer on the payment plan. The application or enrollment form for the policies or certificates must clearly indicate the payment plan selected by the applicant.

Subd. 3. Notice requirements. No individual long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least 30 days before the effective date of the lapse or termination, has given notice to the insured and to those persons designated under subdivision 1, at the address provided by the insured for purposes of receiving notice of lapse or termination. Notice must be given by first class United States mail, postage prepaid, and notice may not be given until 30 days after a premium is due and unpaid. Notice is considered to have been given as of five days after the date of mailing.

Subd. 4. Reinstatement. In addition to the requirement in subdivision 1, a long-term care insurance policy or certificate must include a provision which provides for reinstatement of coverage, in the event of lapse, if the insurer is provided proof of cognitive impairment or the loss of functional capacity. This option must be available to the insured if requested within five months after termination and must allow for the collection of past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria on cognitive impairment or the loss of functional capacity, if any, contained in the policy and certificate.

HIST: 1997 c 71 art 1 s 19



Section 62S.20 Required disclosure provisions.

62S.20 Required disclosure provisions.

Subdivision 1. Renewability. Individual long-term care insurance policies must contain a renewability provision that is appropriately captioned, appears on the first page of the policy, and clearly states the duration, where limited, of renewability and the duration of the term of coverage for which the policy is issued and for which it may be renewed. This subdivision does not apply to policies which are part of or combined with life insurance policies which do not contain a renewability provision and under which the right to nonrenew is reserved solely to the policyholder.

Subd. 2. Riders and endorsements. Except for riders or endorsements by which the insurer effectuates a request made in writing by the insured under an individual long-term care insurance policy, all riders or endorsements added to an individual long-term care insurance policy after date of issue or at reinstatement or renewal which reduce or eliminate benefits or coverage in the policy must require signed acceptance by the individual insured. After the date of policy issue, a rider or endorsement which increases benefits or coverage with a concomitant increase in premium during the policy term must be agreed to, in writing, signed by the insured, except if the increased benefits or coverage are required by law. Where a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge must be specified in the policy, rider, or endorsement.

Subd. 3. Payment of benefits. A long-term care insurance policy which provides for the payment of benefits based on standards described as "usual and customary," "reasonable and customary," or similar words must include a definition and an explanation of the terms in its accompanying outline of coverage.

Subd. 4. Limitations. If a long-term care insurance policy or certificate contains any limitations with respect to preexisting conditions, the limitations must appear as a separate paragraph of the policy or certificate and must be labeled as "preexisting condition limitations."

Subd. 5. Other limitations or conditions on eligibility for benefits. A long-term care insurance policy or certificate containing any limitations or conditions for eligibility other than those prohibited in section 62S.06 shall provide a description of the limitations or conditions, including any required number of days of confinement, in a separate paragraph of the policy or certificate and shall label the paragraph "limitations or conditions on eligibility for benefits."

Subd. 6. Qualified long-term care insurance policy. A qualified long-term care insurance policy must include a disclosure statement in the policy that the policy is intended to be a qualified long-term care insurance policy.

HIST: 1997 c 71 art 1 s 20



Section 62S.21 Prohibition against postclaims underwriting.

62S.21 Prohibition against postclaims underwriting.

Subdivision 1. Health condition. All applications for long-term care insurance policies or certificates, except those which are guaranteed issue must contain clear and unambiguous questions designed to ascertain the health condition of the applicant.

Subd. 2. Medication information required. If an application for long-term care insurance contains a question which asks whether the applicant has had medication prescribed by a physician, it must also ask the applicant to list the medication that has been prescribed. If the medications listed in the application were known by the insurer, or should have been known at the time of application, to be directly related to a medical condition for which coverage would otherwise be denied, then the policy or certificate shall not be rescinded for that condition.

Subd. 3. Language required. (a) The following language must be set out conspicuously and in close conjunction with the applicant's signature block on an application for a long-term care insurance policy or certificate:

CAUTION: If your answers on this application are incorrect or untrue, (company) has the right to deny benefits or rescind your policy.

(b) The following language, or language substantially similar to the following, must be set out conspicuously on the long-term care insurance policy or certificate at the time of delivery:

CAUTION: The issuance of this long-term care insurance (policy) (certificate) is based upon your responses to the questions on your application. A copy of your (application) (enrollment form) (is enclosed) (was retained by you when you applied). If your answers are incorrect or untrue, the company has the right to deny benefits or rescind your policy. The best time to clear up any questions is now, before a claim arises. If, for any reason, any of your answers are incorrect, contact the company at this address: (insert address).

Subd. 4. Necessary information. Before issuing a long-term care policy or certificate to an applicant aged 80 or older, the insurer shall obtain one of the following:

(1) a report of a physical examination;

(2) an assessment of functional capacity;

(3) an attending physician's statement; or

(4) copies of medical records.

Subd. 5. Exception. Subdivisions 3 and 4 do not apply to policies or certificates which are guaranteed issue.

Subd. 6. Copy requirement. A copy of the completed application or enrollment form, whichever is applicable, must be delivered to the insured no later than at the time of delivery of the policy or certificate unless it was retained by the applicant at the time of application.

Subd. 7. Records. An insurer or other entity selling or issuing long-term care insurance benefits shall maintain a record of all policy or certificate rescissions, both state and countrywide, except those which the insured voluntarily effectuated and shall annually furnish this information to the commissioner.

HIST: 1997 c 71 art 1 s 21



Section 62S.22 Minimum standards for home health and community care benefits.

62S.22 Minimum standards for home health and community care benefits.

Subdivision 1. Prohibited limitations. A long-term care insurance policy or certificate shall not, if it provides benefits for home health care or community care services, limit or exclude benefits by:

(1) requiring that the insured would need care in a skilled nursing facility if home health care services were not provided;

(2) requiring that the insured first or simultaneously receive nursing or therapeutic services in a home, community, or institutional setting before home health care services are covered;

(3) limiting eligible services to services provided by a registered nurse or licensed practical nurse;

(4) requiring that a nurse or therapist provide services covered by the policy that can be provided by a home health aide or other licensed or certified home care worker acting within the scope of licensure or certification;

(5) excluding coverage for personal care services provided by a home health aide;

(6) requiring that the provision of home health care services be at a level of certification or licensure greater than that required by the eligible service;

(7) requiring that the insured have an acute condition before home health care services are covered;

(8) limiting benefits to services provided by Medicare-certified agencies or providers; or

(9) excluding coverage for adult day care services.

Subd. 2. Required coverage amount. A long-term care insurance policy or certificate, if it provides for home health or community care services, must provide total home health or community care coverage that is a dollar amount equivalent to at least one-half of one year's coverage available for nursing home benefits under the policy or certificate, at the time covered home health or community care services are being received. This requirement does not apply to policies or certificates issued to residents of continuing care retirement communities.

Subd. 3. Application of home health care coverage. Home health care coverage may be applied to the nonhome health care benefits provided in the policy or certificate when determining maximum coverage under the terms of the policy or certificate.

HIST: 1997 c 71 art 1 s 22



Section 62S.23 Requirement to offer inflation protection.

62S.23 Requirement to offer inflation protection.

Subdivision 1. Inflation protection feature. No insurer may offer a long-term care insurance policy unless the insurer also offers to the policyholder, in addition to any other inflation protection, the option to purchase a policy that provides for benefit levels to increase with benefit maximums or reasonable durations which are meaningful to account for reasonably anticipated increases in the costs of long-term care services covered by the policy. In addition to other options that may be offered, insurers must offer to each policyholder, at the time of purchase, the option to purchase a policy with an inflation protection feature no less favorable than one of the following:

(1) increases benefit levels annually in a manner so that the increases are compounded annually at a rate not less than five percent;

(2) guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status so long as the option for the previous period has not been declined. The amount of the additional benefit shall be no less than the difference between the existing policy benefit and that benefit compounded annually at a rate of at least five percent for the period beginning with the purchase of the existing benefit and extending until the year in which the offer is made; or

(3) covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount or limit.

Subd. 2. Group offer. Except as otherwise provided in this subdivision, if the policy is issued to a group, the required offer in subdivision 1 must be made to the group policyholder. If the policy is issued to a group as defined in section 62S.01, subdivision 15, clause (4), other than to a continuing care retirement community, the offering must be made to each proposed certificate holder.

Subd. 3. Required information. Insurers shall include the following information in or with the outline of coverage:

(1) a graphic comparison of the benefit levels of a policy that increases benefits over the policy period with a policy that does not increase benefits. The graphic comparison must show benefit levels over at least a 20-year period; and

(2) any expected premium increases or additional premiums to pay for automatic or optional benefit increases.

An insurer may use a reasonable, hypothetical, or a graphic demonstration for the purposes of this disclosure.

Subd. 4. Benefit continued. Inflation protection benefit increases under a policy which contains this benefit shall continue without regard to an insured's age, claim status or claim history, or the length of time the person has been insured under the policy.

Subd. 5. Automatic benefit increases. An offer of inflation protection which provides for automatic benefit increases must include an offer of a premium which the insurer expects to remain constant. The offer must disclose in a conspicuous manner that the premium may change in the future unless the premium is guaranteed to remain constant.

Subd. 6. Rejection. Inflation protection as provided in subdivision 1, clause (1), must be included in a long-term care insurance policy unless an insurer obtains a rejection of inflation protection signed by the policyholder as required in this section. The rejection may be either in the application or on a separate form.

The rejection shall be considered a part of the application and shall state:

I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protections. Specifically, I have reviewed plans ......., and I reject inflation protection.

Subd. 7. Exception. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

HIST: 1997 c 71 art 1 s 23



Section 62S.24 Requirements for application forms and replacement coverage.

62S.24 Requirements for application forms and replacement coverage.

Subdivision 1. Required questions. An application form must include the following questions designed to elicit information as to whether, as of the date of the application, the applicant has another long-term care insurance policy or certificate in force or whether a long-term care policy or certificate is intended to replace any other long-term care policy or certificate presently in force. A supplementary application or other form to be signed by the applicant and agent, except where the coverage is sold without an agent, containing the following questions may be used. If a replacement policy is issued to a group as defined under section 62S.01, subdivision 15, clause (1), the following questions may be modified only to the extent necessary to elicit information about long-term care insurance policies other than the group policy being replaced; provided, however, that the certificate holder has been notified of the replacement:

(1) do you have another long-term care insurance policy or certificate in force?;

(2) did you have another long-term care insurance policy or certificate in force during the last 12 months?;

(i) if so, with which company?; and

(ii) if that policy lapsed, when did it lapse?; and

(3) are you covered by Medicaid?

Subd. 2. Additional application requirements. An application for a long-term care insurance policy or certificate must meet the requirements specified under section 62S.21.

Subd. 3. Solicitations other than direct response. After determining that a sale will involve replacement, an insurer, other than an insurer using direct response solicitation methods or its agent, shall furnish the applicant, before issuance or delivery of the individual long-term care insurance policy, a notice regarding replacement of accident and sickness or long-term care coverage. One copy of the notice must be retained by the applicant and an additional copy signed by the applicant must be retained by the insurer. The required notice must be provided in the following manner:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF INDIVIDUAL ACCIDENT AND SICKNESS OR LONG-TERM CARE INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing long-term care insurance and replace it with an individual long-term care insurance policy to be issued by (company name) insurance company. Your new policy provides 30 days within which you may decide, without cost, whether you desire to keep the policy. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new policy.

You should review this new coverage carefully, comparing it with all long-term care insurance coverage you now have, and terminate your present policy only if, after due consideration, you find that purchase of this long-term care coverage is a wise decision.

STATEMENT TO APPLICANT BY AGENT (BROKER OR OTHER REPRESENTATIVE): (Use additional sheets, as necessary.)

I have reviewed your current insurance coverage. I believe the replacement of insurance involved in this transaction materially improves your position. My conclusion has taken into account the following considerations, which I call to your attention:

(a) Health conditions which you presently have (preexisting conditions) may not be immediately or fully covered under the new policy. This could result in denial or delay in payment of benefits under the new policy, whereas a similar claim might have been payable under your present policy.

(b) State law provides that your replacement policy or certificate may not contain new preexisting conditions or probationary periods. The insurer will waive any time periods applicable to preexisting conditions or probationary periods in the new policy (or coverage) for similar benefits to the extent such time was spent (depleted) under the original policy.

(c) If you are replacing existing long-term care insurance coverage, you may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present policy. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(d) If, after due consideration, you still wish to terminate your present policy and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your policy had never been in force. After the application has been completed and before you sign it, reread it carefully to be certain that all information has been properly recorded.

..........................................................

(Signature of Agent, Broker, or Other Representative)

(Typed Name and Address of Agency or Broker)

The above "Notice to Applicant" was delivered to me on:

.................................

(Date)

.................................

(Applicant's Signature)

Subd. 4. Direct response solicitations. Insurers using direct response solicitation methods shall deliver a notice regarding replacement of long-term care coverage to the applicant upon issuance of the policy. The required notice must be provided in the following manner:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF LONG-TERM CARE INSURANCE

(Insurance company's name and address)

SAVE THIS NOTICE! IT MAY BE IMPORTANT TO YOU IN THE FUTURE.

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing long-term care insurance and replace it with the long-term care insurance policy delivered herewith issued by (company name) insurance company.

Your new policy provides 30 days within which you may decide, without cost, whether you desire to keep the policy. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new policy.

You should review this new coverage carefully, comparing it with all long-term care insurance coverage you now have, and terminate your present policy only if, after due consideration, you find that purchase of this long-term care coverage is a wise decision.

(a) Health conditions which you presently have (preexisting conditions) may not be immediately or fully covered under the new policy. This could result in denial or delay in payment of benefits under the new policy, whereas a similar claim might have been payable under your present policy.

(b) State law provides that your replacement policy or certificate may not contain new preexisting conditions or probationary periods. Your insurer will waive any time periods applicable to preexisting conditions or probationary periods in the new policy (or coverage) for similar benefits to the extent such time was spent (depleted) under the original policy.

(c) If you are replacing existing long-term care insurance coverage, you may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present policy. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(d) (To be included only if the application is attached to the policy.)

If, after due consideration, you still wish to terminate your present policy and replace it with new coverage, read the copy of the application attached to your new policy and be sure that all questions are answered fully and correctly. Omissions or misstatements in the application could cause an otherwise valid claim to be denied. Carefully check the application and write to (company name and address) within 30 days if any information is not correct and complete, or if any past medical history has been left out of the application.

................................

(Company Name)

Subd. 5. Replacement notification. Where replacement is intended, the replacing insurer shall notify, in writing, the existing insurer of the proposed replacement. The existing policy must be identified by the insurer, name of the insured, and policy number or address including zip code. The notice must be made within five working days from the date the application is received by the insurer or the date the policy is issued, whichever is sooner.

Subd. 6. Waiver of preexisting condition and probationary periods. If a long-term care insurance policy or certificate replaces another long-term care policy or certificate, the replacing insurer shall waive any time periods applicable to preexisting conditions and probationary periods in the new long-term care policy for similar benefits to the extent that similar exclusions have been satisfied under the original policy.

HIST: 1997 c 71 art 1 s 24



Section 62S.25 Reporting requirements.

62S.25 Reporting requirements.

Subdivision 1. Insurer records. Each insurer shall maintain records for each agent of that agent's amount of replacement sales as a percent of the agent's total annual sales and the amount of lapses of long-term care insurance policies sold by the agent as a percent of the agent's total annual sales.

Subd. 2. Required information on agents. Each insurer shall report annually by June 30 the ten percent of its agents with the greatest percentages of lapses and replacements as measured under subdivision 1.

Subd. 3. Intent. Reported replacement and lapse rates do not alone constitute a violation of insurance laws or necessarily imply wrongdoing. The reports are for the purpose of reviewing more closely agent activities regarding the sale of long-term care insurance.

Subd. 4. Lapsed policies. Each insurer shall report annually by June 30 the number of lapsed long-term care insurance policies as a percent of its total annual sales and as a percent of its total number of long-term care insurance policies in force as of the end of the preceding calendar year.

Subd. 5. Replacement policies. Each insurer shall report annually by June 30 the number of replacement long-term care insurance policies sold as a percent of its total annual sales and as a percent of its total number of long-term care insurance policies in force as of the preceding calendar year.

Subd. 6. Claims denied. Each insurer shall report annually by June 30 the number of claims denied during the reporting period for each class of business, expressed as a percentage of claims denied, other than claims denied for failure to meet the waiting period or because of any applicable preexisting condition.

HIST: 1997 c 71 art 1 s 25



Section 62S.26 Loss ratio.

62S.26 Loss ratio.

(a) The minimum loss ratio must be at least 60 percent, calculated in a manner which provides for adequate reserving of the long-term care insurance risk. In evaluating the expected loss ratio, the commissioner shall give consideration to all relevant factors, including:

(1) statistical credibility of incurred claims experience and earned premiums;

(2) the period for which rates are computed to provide coverage;

(3) experienced and projected trends;

(4) concentration of experience within early policy duration;

(5) expected claim fluctuation;

(6) experience refunds, adjustments, or dividends;

(7) renewability features;

(8) all appropriate expense factors;

(9) interest;

(10) experimental nature of the coverage;

(11) policy reserves;

(12) mix of business by risk classification; and

(13) product features such as long elimination periods, high deductibles, and high maximum limits.

(b) This section does not apply to policies or certificates that are subject to sections 62S.021, 62S.081, and 62S.265, and that comply with those sections.

HIST: 1997 c 71 art 1 s 26; 1Sp2001 c 9 art 8 s 10



Section 62S.265 Premium rate schedule increases.

62S.265 Premium rate schedule increases.

Subdivision 1. Applicability. (a) Except as provided in paragraph (b), this section applies to any long-term care policy or certificate issued in this state on or after January 1, 2002, under this chapter or sections 62A.46 to 62A.56.

(b) For certificates issued on or after July 1, 2001, under a group long-term care insurance policy as defined in section 62S.01, subdivision 15, issued under this chapter, that was in force on July 1, 2001, this section applies on the policy anniversary following June 30, 2002.

Subd. 2. Notice. An insurer shall file a requested premium rate schedule increase, including an exceptional increase, to the commissioner for prior approval at least 60 days prior to the notice to the policyholders and shall include:

(1) all information required by section 62S.081;

(2) certification by a qualified actuary that:

(i) if the requested premium rate schedule increase is implemented and the underlying assumptions, which reflect moderately adverse conditions, are realized, no further premium rate schedule increases are anticipated; and

(ii) the premium rate filing complies with this section;

(3) an actuarial memorandum justifying the rate schedule change request that includes:

(i) lifetime projections of earned premiums and incurred claims based on the filed premium rate schedule increase and the method and assumptions used in determining the projected values, including reflection of any assumptions that deviate from those used for pricing other forms currently available for sale;

(A) annual values for the five years preceding and the three years following the valuation date must be provided separately;

(B) the projections must include the development of the lifetime loss ratio, unless the rate increase is an exceptional increase;

(C) the projections must demonstrate compliance with subdivision 3; and

(D) for exceptional increases, the projected experience must be limited to the increases in claims expenses attributable to the approved reasons for the exceptional increase and, if the commissioner determines that offsets to higher claim costs may exist, the insurer shall use appropriate net projected experience;

(ii) disclosure of how reserves have been incorporated in this rate increase whenever the rate increase will trigger contingent benefit upon lapse;

(iii) disclosure of the analysis performed to determine why a rate adjustment is necessary, which pricing assumptions were not realized and why, and what other actions taken by the company have been relied upon by the actuary;

(iv) a statement that policy design, underwriting, and claims adjudication practices have been taken into consideration; and

(v) if it is necessary to maintain consistent premium rates for new certificates and certificates receiving a rate increase, the insurer shall file composite rates reflecting projections of new certificates;

(4) a statement that renewal premium rate schedules are not greater than new business premium rate schedules except for differences attributable to benefits, unless sufficient justification is provided to the commissioner; and

(5) sufficient information for review and approval of the premium rate schedule increase by the commissioner.

Subd. 3. Requirements pertaining to rate increases. All premium rate schedule increases must be determined according to the following requirements:

(1) exceptional increases must provide that 70 percent of the present value of projected additional premiums from the exceptional increase will be returned to policyholders in benefits;

(2) premium rate schedule increases must be calculated so that the sum of the accumulated value of incurred claims, without the inclusion of active life reserves, and the present value of future projected incurred claims, without the inclusion of active life reserves, will not be less than the sum of the following:

(i) the accumulated value of the initial earned premium times 58 percent;

(ii) 85 percent of the accumulated value of prior premium rate schedule increases on an earned basis;

(iii) the present value of future projected initial earned premiums times 58 percent; and

(iv) 85 percent of the present value of future projected premiums not in item (iii) on an earned basis;

(3) if a policy form has both exceptional and other increases, the values in clause (2), items (ii) and (iv), must also include 70 percent for exceptional rate increase amounts; and

(4) all present and accumulated values used to determine rate increases must use the maximum valuation interest rate for contract reserves permitted for valuation of whole life insurance policies issued in this state on the same date. The actuary shall disclose as part of the actuarial memorandum the use of any appropriate averages.

Subd. 4. Projections. For each rate increase that is implemented, the insurer shall file for approval by the commissioner updated projections, as described in subdivision 2, clause (3), item (i), annually for the next three years and include a comparison of actual results to projected values. The commissioner may extend the period to greater than three years if actual results are not consistent with projected values from prior projections. For group insurance policies that meet the conditions in subdivision 11, the projections required by this subdivision must be provided to the policyholder in lieu of filing with the commissioner.

Subd. 5. Lifetime projections. If any premium rate in the revised premium rate schedule is greater than 200 percent of the comparable rate in the initial premium schedule, lifetime projections, as described in subdivision 2, clause (3), item (i), must be filed for approval by the commissioner every five years following the end of the required period in subdivision 4. For group insurance policies that meet the conditions in subdivision 11, the projections required by this subdivision must be provided to the policyholder in lieu of filing with the commissioner.

Subd. 6. Effect of actual experience. (a) If the commissioner has determined that the actual experience following a rate increase does not adequately match the projected experience and that the current projections under moderately adverse conditions demonstrate that incurred claims will not exceed proportions of premiums specified in subdivision 3, the commissioner may require the insurer to implement any of the following:

(1) premium rate schedule adjustments; or

(2) other measures to reduce the difference between the projected and actual experience.

(b) In determining whether the actual experience adequately matches the projected experience, consideration must be given to subdivision 2, clause (3), item (v), if applicable.

Subd. 7. Contingent benefit upon lapse. If the majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse, the insurer shall file:

(1) a plan, subject to commissioner approval, for improved administration or claims processing designed to eliminate the potential for further deterioration of the policy form requiring further premium rate schedule increases, or both, or a demonstration that appropriate administration and claims processing have been implemented or are in effect; otherwise, the commissioner may impose the condition in subdivision 8, paragraph (b); and

(2) the original anticipated lifetime loss ratio, and the premium rate schedule increase that would have been calculated according to subdivision 3 had the greater of the original anticipated lifetime loss ratio or 58 percent been used in the calculations described in subdivision 3, clause (2), items (i) and (iii).

Subd. 8. Projected lapse rates. (a) For a rate increase filing that meets the following criteria, the commissioner shall review, for all policies included in the filing, the projected lapse rates and past lapse rates during the 12 months following each increase to determine if significant adverse lapsation has occurred or is anticipated:

(1) the rate increase is not the first rate increase requested for the specific policy form or forms;

(2) the rate increase is not an exceptional increase; and

(3) the majority of the policies or certificates to which the increase is applicable are eligible for the contingent benefit upon lapse.

(b) If significant adverse lapsation has occurred, is anticipated in the filing, or is evidenced in the actual results as presented in the updated projections provided by the insurer following the requested rate increase, the commissioner may determine that a rate spiral exists. Following the determination that a rate spiral exists, the commissioner may require the insurer to offer, without underwriting, to all in-force insureds subject to the rate increase, the option to replace existing coverage with one or more reasonably comparable products being offered by the insurer or its affiliates. The offer must:

(1) be subject to the approval of the commissioner;

(2) be based upon actuarially sound principles, but not be based upon attained age; and

(3) provide that maximum benefits under any new policy accepted by an insured are reduced by comparable benefits already paid under the existing policy.

(c) The insurer shall maintain the experience of all the replacement insureds separate from the experience of insureds originally issued the policy forms. In the event of a request for a rate increase on the policy form, the rate increase must be limited to the lesser of the maximum rate increase determined based on the combined experience and the maximum rate increase determined based only upon the experience of the insureds originally issued the form plus ten percent.

Subd. 9. Persistent practice of inadequate initial rates. If the commissioner determines that the insurer has exhibited a persistent practice of filing inadequate initial premium rates for long-term care insurance, the commissioner may, in addition to the provisions of subdivision 8, prohibit the insurer from either of the following:

(1) filing and marketing comparable coverage for a period of up to five years; or

(2) offering all other similar coverages and limiting marketing of new applications to the products subject to recent premium rate schedule increases.

Subd. 10. Incidental long-term care benefits. Subdivisions 1 to 9 do not apply to policies for which the long-term care benefits provided by the policy are incidental, as defined in section 62S.01, subdivision 17a, if the policy complies with all of the following provisions:

(1) the interest credited internally to determine cash value accumulations, including long-term care, if any, are guaranteed not to be less than the minimum guaranteed interest rate for cash value accumulations without long-term care set forth in the policy;

(2) the portion of the policy that provides insurance benefits other than long-term care coverage meets the nonforfeiture requirements as applicable in any of the following:

(i) for life insurance, section 61A.25;

(ii) for individual deferred annuities, section 61A.245; and

(iii) for variable annuities, section 61A.21;

(3) the policy meets the disclosure requirements of sections 62S.10 and 62S.11 if the policy is governed by chapter 62S and of section 62A.50 if the policy is governed by sections 62A.46 to 62A.56;

(4) the portion of the policy that provides insurance benefits other than long-term care coverage meets the requirements as applicable in the following:

(i) policy illustrations to the extent required by state law applicable to life insurance;

(ii) disclosure requirements in state law applicable to annuities; and

(iii) disclosure requirements applicable to variable annuities; and

(5) an actuarial memorandum is filed with the commissioner that includes:

(i) a description of the basis on which the long-term care rates were determined;

(ii) a description of the basis for the reserves;

(iii) a summary of the type of policy, benefits, renewability, general marketing method, and limits on ages of issuance;

(iv) a description and a table of each actuarial assumption used. For expenses, an insurer must include percent of premium dollars per policy and dollars per unit of benefits, if any;

(v) a description and a table of the anticipated policy reserves and additional reserves to be held in each future year for active lives;

(vi) the estimated average annual premium per policy and the average issue age;

(vii) a statement as to whether underwriting is performed at the time of application. The statement must indicate whether underwriting is used and, if used, the statement shall include a description of the type or types of underwriting used, such as medical underwriting or functional assessment underwriting. Concerning a group policy, the statement must indicate whether the enrollee or any dependent will be underwritten and when underwriting occurs; and

(viii) a description of the effect of the long-term care policy provision on the required premiums, nonforfeiture values, and reserves on the underlying insurance policy, both for active lives and those in long-term care claim status.

Subd. 11. Large group policies. Subdivisions 6 and 9 do not apply to group long-term care insurance policies as defined in section 62S.01, subdivision 15, where:

(1) the policies insure 250 or more persons, and the policyholder has 5,000 or more eligible employees of a single employer; or

(2) the policyholder, and not the certificate holder, pays a material portion of the premium, which is not less than 20 percent of the total premium for the group in the calendar year prior to the year in which a rate increase is filed.

HIST: 1Sp2001 c 9 art 8 s 11



Section 62S.266 Nonforfeiture benefit requirement.

62S.266 Nonforfeiture benefit requirement.

Subdivision 1. Applicability. This section does not apply to life insurance policies or riders containing accelerated long-term care benefits.

Subd. 2. Requirement. An insurer must offer each prospective policyholder a nonforfeiture benefit in compliance with the following requirements:

(1) a policy or certificate offered with nonforfeiture benefits must have coverage elements, eligibility, benefit triggers, and benefit length that are the same as coverage to be issued without nonforfeiture benefits. The nonforfeiture benefit included in the offer must be the benefit described in subdivision 5; and

(2) the offer must be in writing if the nonforfeiture benefit is not otherwise described in the outline of coverage or other materials given to the prospective policyholder.

Subd. 3. Effect of rejection of offer. If the offer required to be made under subdivision 2 is rejected, the insurer shall provide the contingent benefit upon lapse described in this section.

Subd. 4. Contingent benefit upon lapse. (a) After rejection of the offer required under subdivision 2, for individual and group policies without nonforfeiture benefits issued after July 1, 2001, the insurer shall provide a contingent benefit upon lapse.

(b) If a group policyholder elects to make the nonforfeiture benefit an option to the certificate holder, a certificate shall provide either the nonforfeiture benefit or the contingent benefit upon lapse.

(c) The contingent benefit on lapse must be triggered every time an insurer increases the premium rates to a level which results in a cumulative increase of the annual premium equal to or exceeding the percentage of the insured's initial annual premium based on the insured's issue age provided in this paragraph, and the policy or certificate lapses within 120 days of the due date of the premium increase. Unless otherwise required, policyholders shall be notified at least 30 days prior to the due date of the premium reflecting the rate increase.

Triggers for a Substantial Premium Increase

Percent Increase Issue Age Over Initial Premium

29 and Under 200 30-34 190 35-39 170 40-44 150 45-49 130 50-54 110 55-59 90 60 70 61 66 62 62 63 58 64 54 65 50 66 48 67 46 68 44 69 42 70 40 71 38 72 36 73 34 74 32 75 30 76 28 77 26 78 24 79 22 80 20 81 19 82 18 83 17 84 16 85 15 86 14 87 13 88 12 89 11 90 and over 10

(d) On or before the effective date of a substantial premium increase as defined in paragraph (c), the insurer shall:

(1) offer to reduce policy benefits provided by the current coverage without the requirement of additional underwriting so that required premium payments are not increased;

(2) offer to convert the coverage to a paid-up status with a shortened benefit period according to the terms of subdivision 5. This option may be elected at any time during the 120-day period referenced in paragraph (c); and

(3) notify the policyholder or certificate holder that a default or lapse at any time during the 120-day period referenced in paragraph (c) is deemed to be the election of the offer to convert in clause (2).

Subd. 5. Nonforfeiture benefits; requirements. (a) Benefits continued as nonforfeiture benefits, including contingent benefits upon lapse, must be as described in this subdivision.

(b) For purposes of this subdivision, "attained age rating" is defined as a schedule of premiums starting from the issue date which increases with age at least one percent per year prior to age 50, and at least three percent per year beyond age 50.

(c) For purposes of this subdivision, the nonforfeiture benefit must be of a shortened benefit period providing paid-up, long-term care insurance coverage after lapse. The same benefits, amounts, and frequency in effect at the time of lapse, but not increased thereafter, will be payable for a qualifying claim, but the lifetime maximum dollars or days of benefits must be determined as specified in paragraph (d).

(d) The standard nonforfeiture credit will be equal to 100 percent of the sum of all premiums paid, including the premiums paid prior to any changes in benefits. The insurer may offer additional shortened benefit period options, so long as the benefits for each duration equal or exceed the standard nonforfeiture credit for that duration. However, the minimum nonforfeiture credit must not be less than 30 times the daily nursing home benefit at the time of lapse. In either event, the calculation of the nonforfeiture credit is subject to the limitation of this subdivision.

(e) The nonforfeiture benefit must begin not later than the end of the third year following the policy or certificate issue date. The contingent benefit upon lapse must be effective during the first three years as well as thereafter.

(f) Notwithstanding paragraph (e), for a policy or certificate with attained age rating, the nonforfeiture benefit must begin on the earlier of:

(1) the end of the tenth year following the policy or certificate issue date; or

(2) the end of the second year following the date the policy or certificate is no longer subject to attained age rating.

(g) Nonforfeiture credits may be used for all care and services qualifying for benefits under the terms of the policy or certificate, up to the limits specified in the policy or certificate.

Subd. 6. Benefit limit. All benefits paid by the insurer while the policy or certificate is in premium-paying status and in the paid-up status will not exceed the maximum benefits which would be payable if the policy or certificate had remained in premium-paying status.

Subd. 7. Minimum benefits; individual and group policies. There must be no difference in the minimum nonforfeiture benefits as required under this section for group and individual policies.

Subd. 8. Application; effective dates. This section becomes effective January 1, 2002, and applies as follows:

(a) Except as provided in paragraph (b), this section applies to any long-term care policy issued in this state on or after January 1, 2002.

(b) For certificates issued on or after January 1, 2002, under a group long-term care insurance policy that was in force on January 1, 2002, the provisions of this section do not apply.

Subd. 9. Effect on loss ratio. Premiums charged for a policy or certificate containing nonforfeiture benefits or a contingent benefit on lapse are subject to the loss ratio requirements of section 62A.48, subdivision 4, or 62S.26, treating the policy as a whole, except for policies or certificates that are subject to sections 62S.021, 62S.081, and 62S.265 and that comply with those sections.

Subd. 10. Purchased blocks of business. To determine whether contingent nonforfeiture upon lapse provisions are triggered under subdivision 4, paragraph (c), a replacing insurer that purchased or otherwise assumed a block or blocks of long-term care insurance policies from another insurer shall calculate the percentage increase based on the initial annual premium paid by the insured when the policy was first purchased from the original insurer.

Subd. 11. Level premium contracts. A nonforfeiture benefit for qualified long-term care insurance contracts that are level premium contracts must be offered that meets the following requirements:

(1) the nonforfeiture provision must be appropriately captioned;

(2) the nonforfeiture provision must provide a benefit available in the event of a default in the payment of any premiums and must state that the amount of the benefit may be adjusted subsequent to being initially granted only as necessary to reflect changes in claims, persistency, and interest as reflected in changes in rates for premium paying contracts approved by the commissioner for the same contract form; and

(3) the nonforfeiture provision must provide at least one of the following:

(i) reduced paid-up insurance;

(ii) extended term insurance;

(iii) shortened benefit period; or

(iv) other similar offerings approved by the commissioner.

HIST: 1Sp2001 c 9 art 8 s 12



Section 62S.27 Filing requirement.

62S.27 Filing requirement.

Before an insurer or similar organization offers group long-term care insurance to a resident of this state under section 62S.03, it must file with the commissioner evidence that the group policy or certificate has been approved by a state having statutory or regulatory long-term care insurance requirements substantially similar to those adopted in this state.

HIST: 1997 c 71 art 1 s 27



Section 62S.28 Filing requirements for advertising.

62S.28 Filing requirements for advertising.

Subdivision 1. Advertisement copy. An insurer or other entity providing long-term care insurance or benefits in this state shall provide a copy of any long-term care insurance advertisement intended for use in this state whether through written, radio, or television medium to the commissioner for review or approval by the commissioner, to the extent it may be required under state law. All advertisements must be retained by the insurer or other entity for at least three years from the date the advertisement was first used.

Subd. 2. Exemption. The commissioner may exempt from these requirements any advertising form or material when, in the commissioner's opinion, this requirement may not be reasonably applied.

HIST: 1997 c 71 art 1 s 28



Section 62S.29 Standards for marketing.

62S.29 Standards for marketing.

Subdivision 1. Requirements. An insurer or other entity marketing long-term care insurance coverage in this state, directly or through its producers, shall:

(1) establish marketing procedures to assure that a comparison of policies by its agents or other producers are fair and accurate;

(2) establish marketing procedures to assure excessive insurance is not sold or issued;

(3) display prominently by type, stamp, or other appropriate means, on the first page of the outline of coverage and policy, the following:

"Notice to buyer: This policy may not cover all of the costs associated with long-term care incurred by the buyer during the period of coverage. The buyer is advised to review carefully all policy limitations.";

(4) inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for long-term care insurance already has long-term care insurance and the types and amounts of the insurance;

(5) establish auditable procedures for verifying compliance with this subdivision; and

(6) if applicable, provide written notice to the prospective policyholder and certificate holder, at solicitation, that a senior insurance counseling program approved by the commissioner is available and the name, address, and telephone number of the program.

Subd. 2. Prohibitions. In addition to the practices prohibited in chapter 72A, the following acts and practices are prohibited:

(1) knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer;

(2) employing a method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance;

(3) making use directly or indirectly of a method of marketing which fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company; and

(4) misrepresenting a material fact in selling or offering to sell a policy.

Subd. 3. Filing of material. The insurer shall file with the commissioner the following material:

(1) the policy and certificate;

(2) a corresponding outline of coverage; and

(3) all advertisements requested by the commissioner.

Subd. 4. Association disclosure requirements. An association shall disclose in a long-term care insurance solicitation:

(1) the specific nature and amount of the compensation arrangements, including all fees, commissions, administrative fees, and other forms of financial support, that the association receives from endorsement or sale of the policy or certificate to its members; and

(2) a brief description of the process under which the policies and the insurer issuing the policies were selected.

Subd. 5. Additional disclosure requirements. If the association and the insurer have interlocking directorates or trustee arrangements, the association shall disclose this fact to its members.

Subd. 6. Policy review and approval. The board of directors of associations selling or endorsing long-term care insurance policies or certificates shall review and approve the insurance policies as well as the compensation arrangements made with the insurer.

Subd. 7. Information required. No group long-term care insurance policy or certificate may be issued to an association unless the insurer files with the commissioner the information required in this section.

Subd. 8. Insurer certification. The insurer shall not issue a long-term care policy or certificate to an association or continue to market a policy or certificate unless the insurer certifies annually that the association has complied with the requirements specified in this section.

HIST: 1997 c 71 art 1 s 29



Section 62S.30 Appropriateness of recommended purchase.

62S.30 Appropriateness of recommended purchase.

In recommending the purchase or replacement of a long-term care insurance policy or certificate, an agent shall comply with section 60K.46, subdivision 4.

HIST: 1997 c 71 art 1 s 30; 2001 c 117 art 2 s 12

* NOTE: The amendment to this section by Laws 2001, chapter *117, article 2, section 12, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 62S.31 Requirement to deliver shopper's guide.

62S.31 Requirement to deliver shopper's guide.

Subdivision 1. Shopper's guide. A long-term care insurance shopper's guide in the format developed by the national association of insurance commissioners, or a guide developed or approved by the commissioner, shall be provided to all prospective applicants of a long-term care insurance policy or certificate:

(1) in the case of agent solicitations, an agent must deliver the shopper's guide before the presentation of an application or enrollment form; and

(2) in the case of direct response solicitations, the shopper's guide must be presented in conjunction with an application or enrollment form.

Subd. 2. Exception. Subdivision 1 does not apply to life insurance policies or riders containing accelerated long-term care benefits. The policy summary required under section 62S.10 must be furnished with a life insurance policy or rider containing accelerated long-term care benefits.

HIST: 1997 c 71 art 1 s 31



Section 62S.32 Application.

62S.32 Application.

Subdivision 1. Medicare supplement insurance policy. Medicare supplement insurance policy laws do not apply to long-term care insurance.

Subd. 2. Qualified long-term care insurance policy. This chapter applies to long-term care insurance marketed as a qualified long-term care policy. This chapter does not apply to long-term care insurance governed by sections 62A.46 to 62A.56.

HIST: 1997 c 71 art 1 s 32



Section 62S.33 Penalties.

62S.33 Penalties.

In addition to any other penalties provided by the laws of this state, an insurer or agent found to have violated any requirement of this state relating to the regulation of long-term care insurance or the marketing of the insurance is subject to a fine of up to three times the amount of any commissions paid for each policy involved in the violation or up to $10,000, whichever is greater.

HIST: 1997 c 71 art 1 s 33






Chapter 62T Community Purchasing Arrangements

Section 62T.01 Definitions.

62T.01 Definitions.

Subdivision 1. Scope. For purposes of this chapter, the terms in this section have the meanings given.

Subd. 2. Health care purchasing alliance. "Health care purchasing alliance" means a business organization created under this chapter to negotiate the purchase of health care services for employers. Nothing in this chapter shall be deemed to regulate or impose any requirements on a self-insured employer or labor union. A health care purchasing alliance may include a grouping of:

(1) businesses, including small businesses with one employee. The businesses may or may not be organized under section 62Q.17 as a purchasing pool;

(2) trade association members or church organizations under section 60A.02 or union members who are not in a self-insured benefit plan;

(3) multiple employer welfare associations under chapter 62H;

(4) municipalities, townships, or counties;

(5) other government entities; or

(6) any combination of clauses (1) to (5).

The alliance may determine the definition of a business of one employee, but must adhere to its definition and show no bias in selection of members based on that definition.

Subd. 3. Accountable provider network. "Accountable provider network" means a group of health care providers organized to market health care services on a risk-sharing or non-risk-sharing basis with a health care purchasing alliance. Accountable provider networks shall operate as not-for-profit entities or as health care cooperatives, as allowed under chapter 62R. This chapter applies only when an accountable provider network is marketing and selling services and benefits to the employees of businesses as authorized in section 62T.05.

Subd. 4. Commissioner. "Commissioner" means the commissioner of health.

HIST: 1997 c 225 art 5 s 1



Section 62T.02 Purchasing alliances.

62T.02 Purchasing alliances.

Subdivision 1. Registration. Purchasing alliances must register prior to offering coverage, and annually on July 1 thereafter, with the commissioner on a form prescribed by the commissioner.

Subd. 2. Common factors. All participants in a purchasing alliance must live within a common geographic region, be employed in a similar occupation, or share some other common factor as approved by the commissioner. The membership criteria must not be designed to include disproportionately employers, groups, or individuals likely to have low costs of health coverage, or to exclude disproportionately employers, groups, or individuals likely to have high costs of health coverage.

HIST: 1997 c 225 art 5 s 2



Section 62T.025 Employer-member contribution.

62T.025 Employer-member contribution.

If an employer-member of a purchasing alliance can demonstrate that the member has not offered employee health coverage for a year or more, the member may contribute 25 percent or more of the cost of employee coverage for up to 36 months. This provision only applies to rural purchasing alliances organized under this chapter and operating prior to May 1, 2000. The affected purchasing alliances may develop membership criteria which disallow an employer contribution below 50 percent.

HIST: 2000 c 295 s 1



Section 62T.03 Application of other laws.

62T.03 Application of other laws.

Subdivision 1. State law. An accountable provider network is subject to all requirements applicable to a health plan company licensed in the state, except as otherwise noted in this chapter. An accountable provider network and a health care purchasing alliance must comply with all requirements of chapter 62L, except for modifications and waivers permitted under this chapter. A contracting arrangement between a health care purchasing alliance and an accountable provider network for provision of health care benefits must provide consumer protection functions comparable to those currently required of a health plan company licensed under section 62N.25, and other statutes referenced in that section, except for modifications and waivers permitted under this chapter.

Subd. 2. Federal law. A self-insured employer may participate as an affiliate member of a purchasing alliance without participation affecting the employer's standing under the federal Employee Retirement Income Security Act (ERISA) of 1974. An affiliate member is one that may purchase administrative services with the purchasing alliance and may participate in activities undertaken to educate and promote health improvement of the purchasing alliance enrollees or community residents.

HIST: 1997 c 225 art 5 s 3; 2000 c 295 s 2



Section 62T.04 Complaint system.

62T.04 Complaint system.

Accountable provider networks must establish and maintain an enrollee complaint system as required under sections 62Q.68 to 62Q.72 or as required by a contract with a purchasing alliance. The contract must be approved by the commissioner. The accountable provider network may contract with the health care purchasing alliance or a vendor for operation of this system. The commissioner may not waive any enrollee rights relating to external review.

HIST: 1997 c 225 art 5 s 4; 1999 c 239 s 40; 2000 c 295 s 3



Section 62T.05 Benefits.

62T.05 Benefits.

An accountable provider network may offer and sell any benefits permitted to be offered and sold by health plan companies under Minnesota law. An accountable provider network may, after consultation with the purchasing alliance, offer only one benefit plan to employer-members of the alliance.

HIST: 1997 c 225 art 5 s 5; 2000 c 295 s 4



Section 62T.06 Waivers.

62T.06 Waivers.

Subdivision 1. Authorization. The commissioner may grant waivers from the requirements of law for the contracting arrangement between a health care purchasing alliance and an accountable provider network in the areas listed in subdivisions 2 to 4. The commissioner may not waive the following state consumer protection and quality assurance laws:

(1) laws requiring that enrollees be informed of any restrictions, requirements, or limitations on coverage, services, or access to specialists and other providers;

(2) laws allowing consumers to complain to or appeal to a state regulatory agency if denied benefits or services;

(3) laws prohibiting gag clauses and other restrictions on communication between a patient and their physician or provider;

(4) laws allowing consumers to obtain information on provider financial incentives, which may affect treatment;

(5) laws requiring the submission of information needed to monitor quality of care and enrollee rights, except the submission may be done in a manner approved by the commissioner under subdivision 4;

(6) laws protecting enrollee privacy and confidentiality of records;

(7) minimum standards for adequate provider network capacity and geographic access to services;

(8) laws assuring continuity of care when a patient must change providers;

(9) laws governing coverage of emergency services;

(10) laws prohibiting excessive or unreasonable administrative fees or expenses; and

(11) other laws or rules that are directly related to quality of care, consumer protection, and due process rights.

Subd. 2. Solvency protection. (a) The commissioner may waive the requirements of sections 62N.27 to 62N.32, and may substitute capital and surplus requirements that are reduced from the levels required of other risk-bearing entities in order to reflect its reduced risk exposure. If risk is being underwritten, the underwriter cannot have more than 25 percent of the representation on the governing board of the accountable provider network. The reduced requirements must include at least the following levels of capital and surplus: (i) a deposit of $500,000 and (ii) the greater of an estimated 15 percent of gross premium revenues or twice the net retained annual risk up to $750,000 on a single enrollee. Net retained annual risk may be, for example, the lowest annual deductible under a provider stop-loss insurance policy that covers all costs above the deductible. Assets supporting the deposit must meet the standards for deposits referenced in section 62N.32 or be guaranteed by an entity that is approved and can be monitored by the commissioner. Assets supporting the capital must meet the investment guidelines referenced in section 62N.27. Members of a purchasing alliance may assist in meeting the solvency requirements through a subordinated solvency contribution under a contract approved by the commissioner. For the purposes of this subdivision, "subordinated solvency contribution" means a contribution to the accountable provider network by a purchasing alliance member that is evidenced by a promissory note or other instrument that allows for repayment of the contribution in the manner provided in a contract approved by the commissioner.

(b) An accountable provider network may propose a method of reporting income, expenses, claims payments, and other financial information in a manner which adequately demonstrates ongoing compliance with the standards for capital, surplus, and claims reserves agreed to under this waiver.

(c) An accountable provider network may demonstrate ability to continue to deliver the contracted health care services to the purchasing alliance through arrangements which ensure that, subject to 60 days' notice of intent to discontinue the contracting arrangement, provider participants will continue to meet their obligation to provide health care services to enrollees for a period of 60 days.

Subd. 3. Marketing and disclosure. The accountable provider network, in conjunction with the health care purchasing alliance, may propose alternative methods to present marketing and disclosure information which assure the accountability to consumers who are offered and who receive their services.

Subd. 4. Quality assurance. The accountable provider network may propose an alternative quality assurance program which incorporates effective methods for reviewing and evaluating data related to quality of care and ways to identify and correct quality problems.

HIST: 1997 c 225 art 5 s 6; 2000 c 295 s 5,6



Section 62T.07 Criteria for granting waivers.

62T.07 Criteria for granting waivers.

The commissioner may approve a request for waiver under section 62T.06 if the applicant demonstrates that the contracting arrangement between a health care purchasing alliance and an accountable provider network will meet the following criteria:

(a) The arrangement would be likely to result in:

(1) more choice in benefits and prices;

(2) lower costs;

(3) increased access to health care coverage by small businesses;

(4) increased access to providers who have demonstrated a long-term commitment to the community being serviced; or

(5) increased quality of health care than would otherwise occur under the existing market conditions. In the event that a proposed arrangement appears likely to improve one or two of the criteria at the expense of another one or two of the criteria, the commissioner shall not approve the waiver.

(b) The proposed alternative methods would provide equal or improved results in consumer protection than would result under the existing consumer protections requirements.

HIST: 1997 c 225 art 5 s 7



Section 62T.08 Supervision and revocation of waivers.

62T.08 Supervision and revocation of waivers.

(a) The commissioner shall appropriately supervise and monitor approved waivers.

(b) The commissioner may revoke approval of a waiver if the contracting arrangement no longer satisfies the criteria in section 62T.07, paragraphs (a) and (b).

HIST: 1997 c 225 art 5 s 8



Section 62T.09 Minnesota comprehensive health association.

62T.09 Minnesota comprehensive health association.

A health care purchasing alliance must pay the assessment required of contributing members pursuant to section 62E.11.

HIST: 1997 c 225 art 5 s 9



Section 62T.10 MinnesotaCare tax.

62T.10 MinnesotaCare tax.

An accountable provider network shall file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

HIST: 1997 c 225 art 5 s 10; 2000 c 394 art 2 s 17



Section 62T.11 Duties of commissioner.

62T.11 Duties of commissioner.

(a) By July 1, 1997, the commissioner shall make available application forms for licensure as an accountable provider network. The accountable provider network may begin doing business after application has been approved.

(b) Upon receipt of an application for a certificate of authority, the commissioner shall grant or deny licensure and waivers requested within 90 days of receipt of a complete application if all requirements are substantially met. For a period of six years after July 1, 1997, the commissioner may approve up to five applications, none of which may be from health plan companies. If no written response has been received within 90 days, the application is approved. When the commissioner denies an application or waiver request, the commissioner shall notify the applicant in writing specifically stating the grounds for the denial and specific suggestions for how to remedy the denial. The commissioner will entertain reconsiderations. Within 90 days after the denial, the applicant may file a written request for an administrative hearing and review of the commissioner's determination. The hearing is subject to judicial review as provided by chapter 14.

(c) All monitoring, enforcement, and rulemaking powers available under chapter 62N are granted to the commissioner to assure continued compliance with provisions of this chapter. The commissioner shall honor the intent of this section to foster community-focused, affordable health coverage for small employers and their employees.

(d) The commissioner may contract with other entities as necessary to carry out the responsibilities in this chapter.

HIST: 1997 c 225 art 5 s 11; 2000 c 295 s 7



Section 62T.12 Fees.

62T.12 Fees.

Every accountable provider network subject to this chapter shall pay to the commissioner fees as prescribed by the commissioner pursuant to section 144.122. The initial fees are:

(1) filing an application for licensure, $500;

(2) filing an amendment to a license, $90;

(3) filing an annual report, $200;

(4) filing of renewal of licensure based on a fee of $1,000 per 1,000 enrollees, with renewal every three years; and

(5) other filing fees as specified by rule.

HIST: 1997 c 225 art 5 s 12



Section 62T.13 Repealed, 2000 c 295 s 8

62T.13 Repealed, 2000 c 295 s 8






Chapter 63 Assessment Benefit Associations

Section 63.01 Repealed, 1983 c 104 s 1

63.01 Repealed, 1983 c 104 s 1



Section 63.011 Repealed, 1983 c 104 s 1

63.011 Repealed, 1983 c 104 s 1



Section 63.015 Renumbered 63.235

63.015 Renumbered 63.235



Section 63.02 Repealed, 1983 c 104 s 1

63.02 Repealed, 1983 c 104 s 1



Section 63.03 Repealed, 1983 c 104 s 1

63.03 Repealed, 1983 c 104 s 1



Section 63.04 Repealed, 1983 c 104 s 1

63.04 Repealed, 1983 c 104 s 1



Section 63.05 Repealed, 1983 c 104 s 1

63.05 Repealed, 1983 c 104 s 1



Section 63.06 Repealed, 1983 c 104 s 1

63.06 Repealed, 1983 c 104 s 1



Section 63.07 Repealed, 1983 c 104 s 1

63.07 Repealed, 1983 c 104 s 1



Section 63.08 Repealed, 1983 c 104 s 1

63.08 Repealed, 1983 c 104 s 1



Section 63.09 Repealed, 1983 c 104 s 1

63.09 Repealed, 1983 c 104 s 1



Section 63.10 Repealed, 1983 c 104 s 1

63.10 Repealed, 1983 c 104 s 1



Section 63.11 Repealed, 1983 c 104 s 1

63.11 Repealed, 1983 c 104 s 1



Section 63.12 Repealed, 1983 c 104 s 1

63.12 Repealed, 1983 c 104 s 1



Section 63.13 Repealed, 1983 c 104 s 1

63.13 Repealed, 1983 c 104 s 1



Section 63.14 Repealed, 1983 c 104 s 1

63.14 Repealed, 1983 c 104 s 1



Section 63.15 Repealed, 1983 c 104 s 1

63.15 Repealed, 1983 c 104 s 1



Section 63.16 Repealed, 1983 c 104 s 1

63.16 Repealed, 1983 c 104 s 1



Section 63.17 Repealed, 1983 c 104 s 1

63.17 Repealed, 1983 c 104 s 1



Section 63.18 Repealed, 1983 c 104 s 1

63.18 Repealed, 1983 c 104 s 1



Section 63.19 Repealed, 1983 c 104 s 1

63.19 Repealed, 1983 c 104 s 1



Section 63.20 Repealed, 1983 c 104 s 1

63.20 Repealed, 1983 c 104 s 1



Section 63.21 Repealed, 1983 c 104 s 1

63.21 Repealed, 1983 c 104 s 1



Section 63.22 Repealed, 1983 c 104 s 1

63.22 Repealed, 1983 c 104 s 1



Section 63.23 Repealed, 1983 c 104 s 1

63.23 Repealed, 1983 c 104 s 1



Section 63.235 Repealed, 1983 c 104 s 1

63.235 Repealed, 1983 c 104 s 1



Section 63.24 Repealed, 1983 c 104 s 1

63.24 Repealed, 1983 c 104 s 1



Section 63.25 Repealed, 1983 c 104 s 1

63.25 Repealed, 1983 c 104 s 1



Section 63.26 Repealed, 1983 c 104 s 1

63.26 Repealed, 1983 c 104 s 1



Section 63.27 Repealed, 1983 c 104 s 1

63.27 Repealed, 1983 c 104 s 1



Section 63.28 Repealed, 1983 c 104 s 1

63.28 Repealed, 1983 c 104 s 1



Section 63.29 Repealed, 1983 c 104 s 1

63.29 Repealed, 1983 c 104 s 1



Section 63.30 Repealed, 1983 c 104 s 1

63.30 Repealed, 1983 c 104 s 1



Section 63.31 Repealed, 1983 c 104 s 1

63.31 Repealed, 1983 c 104 s 1



Section 63.32 Repealed, 1983 c 104 s 1

63.32 Repealed, 1983 c 104 s 1



Section 63.33 Repealed, 1983 c 104 s 1

63.33 Repealed, 1983 c 104 s 1



Section 63.34 Repealed, 1983 c 104 s 1

63.34 Repealed, 1983 c 104 s 1



Section 63.35 Repealed, 1983 c 104 s 1

63.35 Repealed, 1983 c 104 s 1



Section 63.36 Repealed, 1978 c 465 s 15

63.36 Repealed, 1978 c 465 s 15



Section 63.37 Repealed, 1978 c 465 s 15

63.37 Repealed, 1978 c 465 s 15






Chapter 64 Fraternal Beneficiary Associations

Section 64.01 Repealed, 1967 c 395 art 5 s 49

64.01 Repealed, 1967 c 395 art 5 s 49



Section 64.02 Repealed, 1967 c 395 art 5 s 49

64.02 Repealed, 1967 c 395 art 5 s 49



Section 64.03 Repealed, 1967 c 395 art 5 s 49

64.03 Repealed, 1967 c 395 art 5 s 49



Section 64.04 Repealed, 1967 c 395 art 5 s 49

64.04 Repealed, 1967 c 395 art 5 s 49



Section 64.05 Repealed, 1967 c 395 art 5 s 49

64.05 Repealed, 1967 c 395 art 5 s 49



Section 64.06 Repealed, 1967 c 395 art 5 s 49

64.06 Repealed, 1967 c 395 art 5 s 49



Section 64.07 Repealed, 1967 c 395 art 5 s 49

64.07 Repealed, 1967 c 395 art 5 s 49



Section 64.08 Repealed, 1967 c 395 art 5 s 49

64.08 Repealed, 1967 c 395 art 5 s 49



Section 64.09 Repealed, 1967 c 395 art 5 s 49

64.09 Repealed, 1967 c 395 art 5 s 49



Section 64.10 Repealed, 1967 c 395 art 5 s 49

64.10 Repealed, 1967 c 395 art 5 s 49



Section 64.11 Repealed, 1967 c 395 art 5 s 49

64.11 Repealed, 1967 c 395 art 5 s 49



Section 64.12 Repealed, 1967 c 395 art 5 s 49

64.12 Repealed, 1967 c 395 art 5 s 49



Section 64.13 Repealed, 1967 c 395 art 5 s 49

64.13 Repealed, 1967 c 395 art 5 s 49



Section 64.14 Repealed, 1967 c 395 art 5 s 49

64.14 Repealed, 1967 c 395 art 5 s 49



Section 64.15 Repealed, 1967 c 395 art 5 s 49

64.15 Repealed, 1967 c 395 art 5 s 49



Section 64.16 Repealed, 1967 c 395 art 5 s 49

64.16 Repealed, 1967 c 395 art 5 s 49



Section 64.17 Repealed, 1967 c 395 art 5 s 49

64.17 Repealed, 1967 c 395 art 5 s 49



Section 64.18 Repealed, 1967 c 395 art 5 s 49

64.18 Repealed, 1967 c 395 art 5 s 49



Section 64.19 Repealed, 1967 c 395 art 5 s 49

64.19 Repealed, 1967 c 395 art 5 s 49



Section 64.20 Repealed, 1967 c 395 art 5 s 49

64.20 Repealed, 1967 c 395 art 5 s 49



Section 64.21 Repealed, 1967 c 395 art 5 s 49

64.21 Repealed, 1967 c 395 art 5 s 49



Section 64.22 Repealed, 1967 c 395 art 5 s 49

64.22 Repealed, 1967 c 395 art 5 s 49



Section 64.23 Repealed, 1967 c 395 art 5 s 49

64.23 Repealed, 1967 c 395 art 5 s 49



Section 64.24 Repealed, 1967 c 395 art 5 s 49

64.24 Repealed, 1967 c 395 art 5 s 49



Section 64.25 Repealed, 1967 c 395 art 5 s 49

64.25 Repealed, 1967 c 395 art 5 s 49



Section 64.26 Repealed, 1967 c 395 art 5 s 49

64.26 Repealed, 1967 c 395 art 5 s 49



Section 64.27 Repealed, 1967 c 395 art 5 s 49

64.27 Repealed, 1967 c 395 art 5 s 49



Section 64.28 Repealed, 1967 c 395 art 5 s 49

64.28 Repealed, 1967 c 395 art 5 s 49



Section 64.29 Repealed, 1967 c 395 art 5 s 49

64.29 Repealed, 1967 c 395 art 5 s 49



Section 64.30 Repealed, 1967 c 395 art 5 s 49

64.30 Repealed, 1967 c 395 art 5 s 49



Section 64.31 Repealed, 1967 c 395 art 5 s 49

64.31 Repealed, 1967 c 395 art 5 s 49



Section 64.32 Repealed, 1967 c 395 art 5 s 49; 1969 c 7 s 31

64.32 Repealed, 1967 c 395 art 5 s 49; 1969 c 7 s 31



Section 64.33 Repealed, 1967 c 395 art 5 s 49

64.33 Repealed, 1967 c 395 art 5 s 49



Section 64.34 Repealed, 1967 c 395 art 5 s 49; 1969 c 7 s 31

64.34 Repealed, 1967 c 395 art 5 s 49; 1969 c 7 s 31



Section 64.35 Repealed, 1967 c 395 art 5 s 49

64.35 Repealed, 1967 c 395 art 5 s 49



Section 64.36 Repealed, 1967 c 395 art 5 s 49

64.36 Repealed, 1967 c 395 art 5 s 49



Section 64.363 Special

64.363 Special



Section 64.37 Repealed, 1967 c 395 art 5 s 49

64.37 Repealed, 1967 c 395 art 5 s 49



Section 64.38 Repealed, 1967 c 395 art 5 s 49

64.38 Repealed, 1967 c 395 art 5 s 49



Section 64.39 Repealed, 1967 c 395 art 5 s 49

64.39 Repealed, 1967 c 395 art 5 s 49



Section 64.40 Repealed, 1967 c 395 art 5 s 49

64.40 Repealed, 1967 c 395 art 5 s 49



Section 64.41 Repealed, 1967 c 395 art 5 s 49

64.41 Repealed, 1967 c 395 art 5 s 49



Section 64.42 Repealed, 1967 c 395 art 5 s 49

64.42 Repealed, 1967 c 395 art 5 s 49



Section 64.43 Repealed, 1967 c 395 art 5 s 49

64.43 Repealed, 1967 c 395 art 5 s 49



Section 64.44 Repealed, 1967 c 395 art 5 s 49

64.44 Repealed, 1967 c 395 art 5 s 49



Section 64.45 Repealed, 1967 c 395 art 5 s 49

64.45 Repealed, 1967 c 395 art 5 s 49



Section 64.46 Repealed, 1967 c 395 art 5 s 49

64.46 Repealed, 1967 c 395 art 5 s 49



Section 64.47 Repealed, 1967 c 395 art 5 s 49

64.47 Repealed, 1967 c 395 art 5 s 49



Section 64.48 Repealed, 1967 c 395 art 5 s 49

64.48 Repealed, 1967 c 395 art 5 s 49



Section 64.49 Repealed, 1967 c 395 art 5 s 49

64.49 Repealed, 1967 c 395 art 5 s 49



Section 64.50 Repealed, 1967 c 395 art 5 s 49

64.50 Repealed, 1967 c 395 art 5 s 49



Section 64.51 Repealed, 1967 c 395 art 5 s 49

64.51 Repealed, 1967 c 395 art 5 s 49



Section 64.52 Repealed, 1967 c 395 art 5 s 49

64.52 Repealed, 1967 c 395 art 5 s 49



Section 64.53 Repealed, 1967 c 395 art 5 s 49

64.53 Repealed, 1967 c 395 art 5 s 49



Section 64.54 Repealed, 1967 c 395 art 5 s 49

64.54 Repealed, 1967 c 395 art 5 s 49



Section 64.55 Repealed, 1967 c 395 art 5 s 49

64.55 Repealed, 1967 c 395 art 5 s 49



Section 64.56 Repealed, 1967 c 395 art 5 s 49

64.56 Repealed, 1967 c 395 art 5 s 49



Section 64.57 Repealed, 1967 c 395 art 5 s 49

64.57 Repealed, 1967 c 395 art 5 s 49



Section 64.58 Repealed, 1967 c 395 art 5 s 49

64.58 Repealed, 1967 c 395 art 5 s 49



Section 64.59 Repealed, 1967 c 395 art 5 s 49

64.59 Repealed, 1967 c 395 art 5 s 49



Section 64.60 Repealed, 1967 c 395 art 5 s 49

64.60 Repealed, 1967 c 395 art 5 s 49



Section 64.61 Repealed, 1967 c 395 art 5 s 49

64.61 Repealed, 1967 c 395 art 5 s 49



Section 64.62 Repealed, 1967 c 395 art 5 s 49

64.62 Repealed, 1967 c 395 art 5 s 49



Section 64.63 Repealed, 1967 c 395 art 5 s 49

64.63 Repealed, 1967 c 395 art 5 s 49






Chapter 64A Fraternal Beneficiary Associations

Section 64A.01 Repealed, 1985 c 49 s 42

64A.01 Repealed, 1985 c 49 s 42



Section 64A.02 Repealed, 1985 c 49 s 42

64A.02 Repealed, 1985 c 49 s 42



Section 64A.03 Repealed, 1985 c 49 s 42

64A.03 Repealed, 1985 c 49 s 42



Section 64A.04 Repealed, 1985 c 49 s 42

64A.04 Repealed, 1985 c 49 s 42



Section 64A.05 Repealed, 1985 c 49 s 42

64A.05 Repealed, 1985 c 49 s 42



Section 64A.06 Repealed, 1985 c 49 s 42

64A.06 Repealed, 1985 c 49 s 42



Section 64A.07 Repealed, 1985 c 49 s 42

64A.07 Repealed, 1985 c 49 s 42



Section 64A.08 Repealed, 1985 c 49 s 42

64A.08 Repealed, 1985 c 49 s 42



Section 64A.09 Repealed, 1985 c 49 s 42

64A.09 Repealed, 1985 c 49 s 42



Section 64A.10 Repealed, 1985 c 49 s 42

64A.10 Repealed, 1985 c 49 s 42



Section 64A.11 Repealed, 1985 c 49 s 42

64A.11 Repealed, 1985 c 49 s 42



Section 64A.12 Repealed, 1985 c 49 s 42

64A.12 Repealed, 1985 c 49 s 42



Section 64A.13 Repealed, 1985 c 49 s 42

64A.13 Repealed, 1985 c 49 s 42



Section 64A.14 Repealed, 1985 c 49 s 42

64A.14 Repealed, 1985 c 49 s 42



Section 64A.15 Repealed, 1985 c 49 s 42

64A.15 Repealed, 1985 c 49 s 42



Section 64A.16 Repealed, 1985 c 49 s 42

64A.16 Repealed, 1985 c 49 s 42



Section 64A.17 Repealed, 1985 c 49 s 42

64A.17 Repealed, 1985 c 49 s 42



Section 64A.18 Repealed, 1985 c 49 s 42

64A.18 Repealed, 1985 c 49 s 42



Section 64A.19 Repealed, 1985 c 49 s 42

64A.19 Repealed, 1985 c 49 s 42



Section 64A.20 Repealed, 1985 c 49 s 42

64A.20 Repealed, 1985 c 49 s 42



Section 64A.21 Repealed, 1985 c 49 s 42

64A.21 Repealed, 1985 c 49 s 42



Section 64A.22 Repealed, 1985 c 49 s 42

64A.22 Repealed, 1985 c 49 s 42



Section 64A.221 Repealed, 1985 c 49 s 42

64A.221 Repealed, 1985 c 49 s 42



Section 64A.23 Repealed, 1985 c 49 s 42

64A.23 Repealed, 1985 c 49 s 42



Section 64A.24 Repealed, 1985 c 49 s 42

64A.24 Repealed, 1985 c 49 s 42



Section 64A.25 Repealed, 1985 c 49 s 42

64A.25 Repealed, 1985 c 49 s 42



Section 64A.26 Repealed, 1985 c 49 s 42

64A.26 Repealed, 1985 c 49 s 42



Section 64A.27 Repealed, 1985 c 49 s 42

64A.27 Repealed, 1985 c 49 s 42



Section 64A.28 Repealed, 1985 c 49 s 42

64A.28 Repealed, 1985 c 49 s 42



Section 64A.29 Repealed, 1985 c 49 s 42

64A.29 Repealed, 1985 c 49 s 42



Section 64A.30 Repealed, 1985 c 49 s 42

64A.30 Repealed, 1985 c 49 s 42



Section 64A.31 Repealed, 1985 c 49 s 42

64A.31 Repealed, 1985 c 49 s 42



Section 64A.32 Repealed, 1985 c 49 s 42

64A.32 Repealed, 1985 c 49 s 42



Section 64A.33 Repealed, 1985 c 49 s 42

64A.33 Repealed, 1985 c 49 s 42



Section 64A.34 Repealed, 1985 c 49 s 42

64A.34 Repealed, 1985 c 49 s 42



Section 64A.35 Repealed, 1985 c 49 s 42

64A.35 Repealed, 1985 c 49 s 42



Section 64A.36 Repealed, 1985 c 49 s 42

64A.36 Repealed, 1985 c 49 s 42



Section 64A.37 Repealed, 1985 c 49 s 42

64A.37 Repealed, 1985 c 49 s 42



Section 64A.38 Repealed, 1969 c 708 s 62

64A.38 Repealed, 1969 c 708 s 62



Section 64A.39 Repealed, 1985 c 49 s 42

64A.39 Repealed, 1985 c 49 s 42



Section 64A.40 Repealed, 1985 c 49 s 42

64A.40 Repealed, 1985 c 49 s 42



Section 64A.41 Repealed, 1985 c 49 s 42

64A.41 Repealed, 1985 c 49 s 42



Section 64A.42 Repealed, 1985 c 49 s 42

64A.42 Repealed, 1985 c 49 s 42



Section 64A.43 Repealed, 1985 c 49 s 42

64A.43 Repealed, 1985 c 49 s 42



Section 64A.44 Repealed, 1985 c 49 s 42

64A.44 Repealed, 1985 c 49 s 42



Section 64A.45 Repealed, 1985 c 49 s 42

64A.45 Repealed, 1985 c 49 s 42



Section 64A.46 Repealed, 1985 c 49 s 42

64A.46 Repealed, 1985 c 49 s 42



Section 64A.47 Repealed, 1985 c 49 s 42

64A.47 Repealed, 1985 c 49 s 42



Section 64A.48 Repealed, 1985 c 49 s 42

64A.48 Repealed, 1985 c 49 s 42






Chapter 64B Fraternal Benefit Societies

Section 64B.01 Fraternal benefit societies.

64B.01 Fraternal benefit societies.

Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under section 64B.38, subdivision 1, clause (2), whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work or branch system that confines its membership to any one religious denomination, having a representative form of government, and which provides benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

HIST: 1985 c 49 s 1; 1986 c 313 s 7



Section 64B.02 Lodge system.

64B.02 Lodge system.

Subdivision 1. Definition. A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and rituals. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once every three months in furtherance of the purposes of the society.

Subd. 2. Children's lodges. A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of the children, nor shall they have a voice or vote in the management of the society.

HIST: 1985 c 49 s 2



Section 64B.03 Representative form of government.

64B.03 Representative form of government.

(a) A society has a representative form of government when it has a supreme governing body constituted in one of the following ways:

(1) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years, except that the commissioner has the discretion to approve completion of a term of office exceeding four years where the board member completing the term was elected pursuant to clause (1). Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(b) A society has a representative form of government when the officers of the society are elected either by the supreme governing body or by the board of directors.

(c) A society has a representative form of government when only benefit members are eligible for election to the supreme governing body and the board of directors.

(d) A society has a representative form of government when each voting member shall have one vote and no vote may be cast by proxy.

HIST: 1985 c 49 s 3; 1986 c 313 s 8; 2000 c 304 s 2



Section 64B.04 Terms used.

64B.04 Terms used.

For the purposes of this chapter, the following terms have the meanings given them:

(a) "Benefit contract" means the agreement for provision of benefits authorized by section 64B.16, as that agreement is described in section 64B.19, subdivision 1.

(b) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(c) "Certificate" means the document issued as written evidence of the benefit contract.

(d) "Commissioner" means the commissioner of commerce of the state of Minnesota or a duly appointed deputy charged with the responsibility of administering the insurance laws of the state of Minnesota.

(e) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate.

(f) "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.

(g) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(h) "Society" means fraternal benefit society, unless otherwise indicated.

(i) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

HIST: 1985 c 49 s 4



Section 64B.05 Purposes and powers.

64B.05 Purposes and powers.

Subdivision 1. Purposes. A society shall operate for the benefit of members and their beneficiaries by:

(1) providing benefits as specified in section 64B.16; and

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others.

The purposes provided for in this subdivision may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations which are to be operated primarily for member service. The subsidiaries authorized under section 64B.12 are to be operated primarily for investment purposes.

Subd. 2. Adoption of laws and rules. Every society may adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It may change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

HIST: 1985 c 49 s 5; 1Sp1986 c 3 art 1 s 9



Section 64B.06 Qualifications for membership.

64B.06 Qualifications for membership.

Subdivision 1. Qualifications. A society shall specify in its laws or rules:

(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members may vote on the management of the insurance affairs of the society.

Subd. 2. Social members. A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

Subd. 3. Membership rights. Membership rights in the society are personal to the member and are not assignable.

HIST: 1985 c 49 s 6



Section 64B.07 Location of office, meetings, communications to members, grievance procedures.

64B.07 Location of office, meetings, communications to members, grievance procedures.

Subdivision 1. Location of office; meetings. The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory where the society has at least one subordinate lodge, or in any other location as determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in English.

Subd. 2. Communications. (a) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. The required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(b) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the society's official publication.

Subd. 3. Grievance procedures. A society may provide in its laws or rules for grievance or complaint procedures for members.

HIST: 1985 c 49 s 7



Section 64B.08 Personal liability; indemnification; insurance; advances.

64B.08 Personal liability; indemnification; insurance; advances.

Subdivision 1. No personal liability. The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

Subd. 2. Indemnification. A person may be indemnified and reimbursed by a society for expenses reasonably incurred by and liabilities imposed upon the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which the person served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (1) in relation to any matter in the action, suit, or proceeding as to which the person shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society, or (2) in relation to any matter in the action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that the person's conduct was unlawful. The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in clause (1) or (2) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to the person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of heirs, executors, and administrators.

Subd. 3. Insurance. A society may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against the person and incurred in any such capacity or arising out of the person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

Subd. 4. Advances. If a person is made or threatened to be made a party to a proceeding, the person is entitled, upon written request to the society, to payment or reimbursement by the society of reasonable expenses, including attorneys' fees and disbursements, incurred by the person in advance of the final disposition of the proceeding, (1) upon receipt by the society of a written affirmation by the person of a good faith belief that the criteria for indemnification set forth in subdivision 2 and the bylaws of the society have been satisfied and a written undertaking by the person to repay all amounts so paid or reimbursed by the society, if it is ultimately determined that the criteria for indemnification have not been satisfied; and (2) after a determination that the facts then known to those making the determination would not preclude indemnification under this section. The written undertaking required by clause (1) is an unlimited general obligation of the person making it but need not be secured and shall be accepted without reference to financial ability to make the repayment.

Subd. 5. Elimination or limitation of liability. A director's personal liability to the society, supreme governing body, or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles. The articles shall not eliminate or limit the liability of a director:

(1) for any breach of the director's duty of loyalty to the society, the supreme governing body, or its members;

(2) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) for any transaction from which the director derived an improper personal benefit; or

(4) for any act or omission occurring prior to the date when the provision in the articles eliminating or limiting liability becomes effective.

HIST: 1985 c 49 s 8; 1986 c 444; 1987 c 33 s 1,2



Section 64B.09 Waiver.

64B.09 Waiver.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, may waive any of the provisions of the laws of the society. The provision is binding on the society and every member and beneficiary of a member.

HIST: 1985 c 49 s 9



Section 64B.10 Organization.

64B.10 Organization.

Subdivision 1. Regulation. A domestic society organized on or after August 1, 1985 shall be formed according to subdivisions 2 to 6.

Subd. 2. Formation. Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation in which shall be stated:

(1) the proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. These purposes shall not include more liberal powers than are granted by this chapter;

(3) the names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

Subd. 3. Filing of articles and documents. Articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require such further information as the commissioner deems necessary. The bond with sureties approved by the commissioner shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the commissioner. All documents filed are to be in English. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation, and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

Subd. 4. Initial solicitations and qualifications. No preliminary certificate of authority granted under this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business.

Subd. 5. Time for completing organization. Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least ten subordinate lodges have been established into which the 500 applicants have been admitted;

(3) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums therefor; and

(4) it shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least $150,000. Advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, the premiums shall be returned to the applicants.

Subd. 6. Certificate of compliance; certified copy as evidence. The commissioner may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to this chapter. The certificate of authority is prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

Subd. 7. Corporate powers retained. An incorporated society authorized to transact business in this state August 1, 1985 shall not be required to reincorporate.

HIST: 1985 c 49 s 10



Section 64B.11 Amendments to laws.

64B.11 Amendments to laws.

Subdivision 1. Amendment procedure. A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission, a majority of the members voting shall have signified their consent to the amendment by one of the methods herein specified.

Subd. 2. Approval of amendments. No amendment to the laws of any domestic society shall take effect unless approved by the commissioner who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner disapproves the amendment within 60 days after the filing of same, the amendment shall be considered approved. The approval or disapproval by the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons therefor shall be stated in the written notice.

Subd. 3. Publication of amendments. Within 90 days from the approval thereof by the commissioner, all amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis thereof, have been furnished the addressee.

Subd. 4. Filing of amendments by foreign or alien society. Every foreign or alien society authorized to do business in this state shall be subject to the requirements of section 72A.061, subdivision 2, as to amendments or additions to its bylaws.

Subd. 5. Certified copies of amendments. Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of their legal adoption.

HIST: 1985 c 49 s 11; 1987 c 337 s 86



Section 64B.12 Institutions.

64B.12 Institutions.

A society may create, maintain, and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by section 64B.05, subdivision 1, clause (2). The institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.

HIST: 1985 c 49 s 12



Section 64B.13 Reinsurance.

64B.13 Reinsurance.

(a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after August 1, 1985, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in paragraph (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 64B.14.

HIST: 1985 c 49 s 13



Section 64B.14 Consolidations and mergers.

64B.14 Consolidations and mergers.

Subdivision 1. Requirements. A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner:

(1) a certified copy of the written contract containing the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary, or corresponding officers of each society, showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31 next preceding the date of the contract;

(3) a certificate of the officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

Subd. 2. Approval by commissioner. If the commissioner finds that the contract is in conformity with this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect. Upon approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In the event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of approval filed with the commissioner of this state or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of such state or territory and a certificate of the approval filed with the commissioner of this state.

Subd. 3. Payment of expenses. (a) All necessary and actual expenses and compensation incident to all the proceedings provided hereby shall be paid as provided by the contract of merger, consolidation, or reinsurance. An itemized statement of all these expenses shall be filed with the commissioner or commissioners, as the case may be, subject to approval, and when approved the same shall be binding on the parties.

(b) No brokerage or commission shall be included in the expenses and compensation or shall be paid to any person by either of the parties to the contract in connection with the negotiation therefor, or execution thereof.

(c) No compensation shall be paid to any officer or employee of either of the parties to the contract for, directly or indirectly, aiding in effecting the contract of merger, consolidation, or reinsurance.

(d) Except as fully expressed in the contract of merger, consolidation, or reinsurance, or the approved itemized statement of expenses, as approved by the commissioner or commissioners, as the case may be, no compensation shall be paid to any person and no officer or employee of the state shall receive any compensation, directly or indirectly, for in any manner aiding, promoting, or assisting in any merger, consolidation, or reinsurance.

Subd. 4. Effect of consolidation or merger. Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

Subd. 5. Affidavit of officer. The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees.

HIST: 1985 c 49 s 14



Section 64B.15 Conversion of fraternal benefit society into mutual life insurance company.

64B.15 Conversion of fraternal benefit society into mutual life insurance company.

A domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the financial requirements for a mutual life insurance company. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. No conversion shall take effect unless and until approved by the commissioner who may give the approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.

HIST: 1985 c 49 s 15



Section 64B.16 Benefits.

64B.16 Benefits.

Subdivision 1. Scope. A society may provide the following contractual benefits on an individual or nongroup basis:

(1) death benefits;

(2) endowment benefits;

(3) annuity benefits;

(4) temporary or permanent disability benefits;

(5) hospital, medical, or nursing benefits;

(6) monument or tombstone benefits to the memory of deceased members; and

(7) such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

Subd. 2. Persons eligible for benefits; children's benefits. A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subdivision 1, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

Subd. 3. Benefit authority continued. Subdivision 1, clauses (1) to (6), continues the benefit authority provided in Minnesota Statutes 1984, chapter 64A. Subdivision 1, clause (7), provides that the current parity between the types of products that fraternals and other life insurers can provide be maintained in the future. Under this provision, any new product authorities granted to life insurers will also be available to fraternals if the new products are not inconsistent with fraternal code provisions, such as membership, and representative forms of government.

HIST: 1985 c 49 s 16



Section 64B.17 Beneficiaries.

64B.17 Beneficiaries.

Subdivision 1. Change; eligibility; rights. The owner of a benefit contract may at all times change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

Subd. 2. Support and other payments. The member may at any time, by written instrument, authorize the society to provide and pay for the support, care, medical and surgical treatment, and funeral of a member and deduct the amount so paid, with legal interest, from the net reserve to the credit of the member's certificate or from the amount otherwise payable under the certificate to the beneficiary, or the member may, at any time, designate the society as beneficiary and, in such case, the society shall use this reserve or amount to the extent necessary for the purpose aforesaid.

Subd. 3. Absence of designation. If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to the owner.

HIST: 1985 c 49 s 17



Section 64B.18 Benefits not attachable.

64B.18 Benefits not attachable.

The cash value, proceeds, or benefits under any matured or unmatured life insurance or annuity contract issued before, on, or after June 2, 1987, by any society authorized to do business under this chapter, is exempt from attachment, garnishment, execution, or other legal process to the extent provided by section 550.37, subdivisions 10, 23, and 24.

HIST: 1985 c 49 s 18; 1987 c 337 s 87; 1987 c 384 art 1 s 3



Section 64B.19 Benefit contract.

64B.19 Benefit contract.

Subdivision 1. Certificate. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached to it, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

Subd. 2. Amendments to laws. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though the changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

Subd. 3. Minor bound by certificate. A person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of the application.

Subd. 4. Extra assessments. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

Subd. 5. Certified copy as evidence. Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

Subd. 6. Filing of certificates; contents. No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner in the manner provided for like policies issued by life insurers in this state. Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from August 1, 1985 shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

Subd. 7. Ownership of certificates. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to the transfer shall be specified in the certificate.

Subd. 8. Assignment of certificates. A society may specify the terms and conditions on which benefit contracts may be assigned.

Subd. 9. Payment to welfare recipients. No society authorized to do business in this state which provides or pays for any health care benefits shall issue any certificate which contains any provision denying or reducing benefits because services are rendered to a certificate holder or beneficiary who is eligible for or receiving medical assistance pursuant to chapter 256B or services pursuant to section 252.27; 260B.331, subdivision 2; 260C.331, subdivision 2; or 393.07, subdivision 1 or 2.

Subd. 10. Disability offset prohibited. No certificate, contract, or other evidence of coverage entered into, issued, amended, renewed, or delivered on or after January 1, 1976, shall contain any provision offsetting, or in any other manner reducing, any benefit to a member or other beneficiary by the amount of, or in any proportion to any increase in disability benefits received or receivable under the Social Security Act, United States Code, title 42, section 301 et seq., as amended subsequent to the date of commencement of the benefit.

HIST: 1985 c 49 s 19; 1999 c 139 art 4 s 2



Section 64B.20 Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

64B.20 Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

Subdivision 1. Prior certificates. For certificates issued prior to one year after August 1, 1985, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to August 1, 1985.

Subd. 2. Future certificates. For certificates issued on or after one year from August 1, 1985 for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

HIST: 1985 c 49 s 20



Section 64B.21 Investments.

64B.21 Investments.

A society shall invest its funds only in investments authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds.

HIST: 1985 c 49 s 21



Section 64B.22 Funds.

64B.22 Funds.

Subdivision 1. Assets. All assets shall be held, invested, and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

Subd. 2. Special funds. A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

Subd. 3. Separate accounts. A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisor services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which section 64B.19, subdivisions 2 and 4 shall not apply.

Subd. 4. Authority of fraternal benefit societies clarified. Subdivision 3 clarifies the authority of a fraternal benefit society to establish separate accounts, and to provide that the open contract and maintenance of solvency provisions may be deleted from contracts issued on a variable basis if so required to be consistent with other state or federal laws regulating variable contracts. The establishment of a separate account for variable products may be difficult to integrate into a society's existing mechanisms of representative form of government, so the statute emphasizes the care that must be taken in the decision by requiring that the supreme governing body authorize the establishment of the account.

HIST: 1985 c 49 s 22



Section 64B.23 Exemptions.

64B.23 Exemptions.

Subdivision 1. Application of chapter. Except as herein provided, the societies shall be governed exclusively by this chapter and shall be exempt from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose, and no law hereafter passed shall apply to them unless they be expressly designated therein.

Subd. 2. Domestic and foreign societies. All provisions of this chapter, except as otherwise provided, shall be taken and construed as applying to both domestic and foreign societies.

Subd. 3. Application of certain sections. The provisions of sections 61A.39 to 61A.50 shall not apply to fraternal benefit societies nor shall anything therein be construed as governing or in any way regulating these societies.

HIST: 1985 c 49 s 23



Section 64B.24 Taxation.

64B.24 Taxation.

Fraternal benefit societies are declared to be charitable institutions, and the property held and used for lodge purposes, and the funds of these societies shall be exempt from taxation under the general tax or revenue laws of this state, except that the real estate of the society shall be taxable. Insurance premiums paid to a fraternal benefit society are exempt from the taxes imposed under chapter 297I.

HIST: 1985 c 49 s 24; 2000 c 394 art 2 s 18



Section 64B.25 Valuation.

64B.25 Valuation.

Subdivision 1. Prior certificates. Standards of valuation for certificates issued prior to one year after August 1, 1985 shall be those provided by the laws applicable immediately prior to August 1, 1985.

Subd. 2. Future certificates. The minimum standards of valuation for certificates issued on or after one year from August 1, 1985 shall be based on the following tables:

(1) For certificates of life insurance: The Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table, or any more recent table made applicable to life insurers;

(2) For annuity and pure endowment certificates, total and permanent disability benefits, accidental death benefits, and noncancelable accident and health benefits: Such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

Subd. 3. Other standards. The commissioner may accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner may vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

Subd. 4. Excess reserves. Any society, with the consent of the commissioner of the state of domicile of the society and under the conditions, if any, that the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

HIST: 1985 c 49 s 25; 1986 c 444



Section 64B.26 Reports.

64B.26 Reports.

Reports shall be filed in accordance with the provisions of this section.

Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown such time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner.

As part of the annual statement herein required, each society shall, on or before the first day of March, file with the commissioner a valuation of its certificates in force on December 31 last preceding. The commissioner of insurance may, for cause shown, extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in section 64B.25. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit $100 for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while the default continues.

HIST: 1985 c 49 s 26; 1986 c 444



Section 64B.27 Annual license.

64B.27 Annual license.

Societies that are now authorized to transact business in this state may continue this business until the first day of June next succeeding August 1, 1985. The authority of the societies and all societies hereafter licensed, may thereafter be renewed annually, subject to section 60A.13, subdivisions 1, 5, 6, and 7. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. A duly certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.

HIST: 1985 c 49 s 27; 1987 c 337 s 88



Section 64B.28 Examination of societies; no adverse publications.

64B.28 Examination of societies; no adverse publications.

Subdivision 1. Procedure. The commissioner, or any person the commissioner may appoint, may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

Subd. 2. Expense. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.

HIST: 1985 c 49 s 28; 1986 c 444



Section 64B.29 Foreign or alien society; admission.

64B.29 Foreign or alien society; admission.

No foreign or alien society shall transact business in this state without a license issued by the commissioner. Any society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. A society may be licensed to transact business in this state upon filing with the commissioner:

(1) a duly certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the commissioner as prescribed in section 64B.35;

(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the commissioner of this state;

(5) certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms;

(7) such other information as the commissioner may deem necessary and upon a showing that its assets are invested in accordance with the provisions of this chapter.

HIST: 1985 c 49 s 29



Section 64B.30 Domestic associations; examination; rehabilitation; dissolution.

64B.30 Domestic associations; examination; rehabilitation; dissolution.

Subdivision 1. Visitation and examination. The commissioner, or any person the commissioner may appoint, shall have the power of visitation and examination into the affairs of any domestic society. The commissioner shall conduct an examination at least as often as is required in section 60A.031, subdivision 1. The commissioner may:

(1) employ assistance for the purposes of examination and the commissioner, or any person the commissioner may appoint, shall have free access to any books, papers, and documents that relate to the business of the association; and

(2) summon and qualify as witnesses, under oath, and examine its officers, agents, and employees, or other persons, in relation to the affairs, transactions, and condition of the association.

Subd. 2. Conditions. Wherever the commissioner is satisfied that any of the conditions exist as stated in chapter 60B, the commissioner may proceed as provided therein.

HIST: 1985 c 49 s 30; 1986 c 444; 2000 c 483 s 18



Section 64B.31 Suspension, revocation, or refusal of license of foreign or alien society.

64B.31 Suspension, revocation, or refusal of license of foreign or alien society.

Subdivision 1. Grounds for revocation. When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) has exceeded its powers;

(2) has failed to comply with any of the provisions of this chapter;

(3) is not fulfilling its contracts in good faith; or

(4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public;

the commissioner shall notify the society of the deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After the notice the society shall have a 30-day period in which to comply with the commissioner's request for correction, and if the society fails to comply the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on the date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn or the commissioner may revoke the authority of the society to do business in this state.

Subd. 2. Continuance of contracts. Nothing contained in this section shall be taken or construed as preventing any society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business herein.

HIST: 1985 c 49 s 31; 1986 c 444



Section 64B.32 Injunction.

64B.32 Injunction.

No application or petition for injunction against any domestic, foreign, or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general upon request of the commissioner.

HIST: 1985 c 49 s 32



Section 64B.33 Licensing of agents.

64B.33 Licensing of agents.

Agents of societies shall be licensed in accordance with the provisions of chapters 60A and 60K regulating the licensing, revocation, suspension, or termination of license of resident and nonresident agents, except as otherwise provided in section 60K.35.

HIST: 1985 c 49 s 33; 1992 c 564 art 3 s 24; 2001 c 117 art 2 s 13

* NOTE: The amendment to this section by Laws 2001, chapter *117, article 2, section 13, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 64B.34 Unfair methods of competition and unfair and deceptive acts and practices.

64B.34 Unfair methods of competition and unfair and deceptive acts and practices.

Every society authorized to do business in this state shall be subject to the provisions of chapter 72A relating to prohibitions and penalties in general and the regulation of trade practices; provided, however, that nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

HIST: 1985 c 49 s 34



Section 64B.35 Service of process.

64B.35 Service of process.

Subdivision 1. Appointment of commissioner as attorney. Every society authorized to do business in this state shall appoint in writing the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in writing that any lawful process against it which is served on the attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of the appointment, certified by the commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

Subd. 2. Service. Service under this section shall be made in compliance with section 45.028, subdivision 2. No service shall require a society to file its answer, pleading, or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided.

HIST: 1985 c 49 s 35; 1992 c 564 art 2 s 5



Section 64B.36 Review.

64B.36 Review.

All decisions and findings of the commissioner made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

HIST: 1985 c 49 s 36



Section 64B.37 Penalties.

64B.37 Penalties.

Subdivision 1. Violations generally. Any person violating the provisions of section 64B.14, subdivisions 2 and 3, shall be guilty of a felony; and, upon conviction, liable to a fine of not more than $10,000, or to imprisonment for not more than five years, or to both fine and imprisonment.

Subd. 2. False or fraudulent statements or representations. Any person, officer, member, or examining physician, who shall knowingly or willfully make any false or fraudulent statement or representation in, or with reference to, any application for membership for the purpose of obtaining money from or benefit in any society transacting business under this chapter shall be guilty of a misdemeanor:

(1) any person who shall willfully make a false statement of any material fact or thing in a sworn statement as to the death or disability of a certificate holder in any such society, for the purpose of procuring payment of a benefit named in the certificate of such holder, and any person who shall willfully make any false statement and any verified report or declaration under oath, required or authorized under this chapter, shall be guilty of perjury and shall be proceeded against and punished as provided by the statutes of this state in relation to the crime of perjury;

(2) any person who shall solicit membership for, or in any manner assist in procuring membership in, any society not licensed to do business in this state, or who shall solicit membership for or in any manner assist in procuring membership in, any such society not authorized to do business in this state, shall be guilty of a misdemeanor; and, upon conviction thereof, punished by fine of not more than $200;

(3) any society, or any officer, agent, or employee thereof, neglecting, refusing to comply with, or violating, any of the provisions of this chapter, the penalty for which neglect, refusal, or violation is not specified in this section, shall be fined not exceeding $200 upon conviction thereof.

HIST: 1985 c 49 s 37; 1Sp1986 c 3 art 1 s 10; 1987 c 329 s 21



Section 64B.38 Certain organizations exempt.

64B.38 Certain organizations exempt.

Subdivision 1. Application of chapter. Nothing contained in this chapter shall be construed to affect or apply to:

(1) grand or subordinate lodges of Masons, Odd Fellows, Elks, or Knights of Pythias, exclusive of the insurance branch of the supreme lodge of Knights of Pythias, or to similar orders which do not issue insurance certificates;

(2) to associations which admit to membership only persons engaged in one or more hazardous occupations, in the same or similar lines of business;

(3) to local lodges of an association which was doing business in this state at the time of the enactment of Laws 1907, chapter 345, that provide death benefits not exceeding $600 to any one person, or disability benefits not exceeding $600 in any one year to any one person, or both;

(4) to any contracts or reinsurance of or between such local lodges of such associations now doing business on such plan in this state;

(5) to domestic associations which limit their membership to the employees of a particular city or town, designated firm, business house, or corporation;

(6) to domestic lodges, orders, or associations of a purely religious, charitable, and benevolent description, which do not operate with a view to profit, and which do not provide for a death benefit of more than $100, or for disability benefits of more than $150 to any one person in any one year; or

(7) to any domestic lodge, order, or association which was incorporated under the laws of this state prior to 1917 and has been doing business in this state since incorporation and which now has less than $4,000 in cash or in securities acceptable to the commissioner and which has agreed in its constitution or bylaws to pay $300 as death benefits and $200 as funeral expenses, and which does not operate with a view to profit and which shall hereafter pay no funeral expenses and pay not more than $300 as death benefits, and shall hereafter collect from its members, at their then attained ages, regular payments or assessments not lower than those required by the National Fraternal Congress table of mortality, with interest at four percent per annum; and save and except as in this section otherwise specifically modified, limited, or qualified that any such domestic order or association which has more than 500 members, and provides for death or disability benefits, and any such domestic lodge, order, or association which issues to any person a certificate providing for the payment of benefits shall not be exempt by the provisions of this section, but shall comply with the requirements of this chapter. All foreign associations transacting business in this state shall comply with the provisions of section 64B.35.

Subd. 2. Aid associations. Any aid association confining its membership to one religious denomination, not operating for profit, and not charging stipulated premiums, which has been so operating in this state for more than 30 years and which pays death benefits not exceeding $2,000 in any one case, shall not be subject to the insurance laws of this state.

Subd. 3. Information furnished commissioner. The commissioner may require from any association such information as will enable the commissioner to determine whether the association is exempt from the provisions of this chapter. No association which is exempt by the provisions of this section from the requirements of this chapter shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

HIST: 1985 c 49 s 38; 1986 c 444



Section 64B.39 Beneficiary associations.

64B.39 Beneficiary associations.

Subdivision 1. Definitions. "Beneficiary association" means a corporation, society, or voluntary association heretofore organized and now existing and carried on for the sole benefit of its members and their families, relatives, or dependents, but not for profit, to insure the lives of its members only upon the whole life assessment plan, so-called, and in which organization admission to membership by a vote of the members or some governing body thereof, is a prerequisite to being entitled to such relief or policy of insurance, and which association sells neither endowments nor annuities.

Subd. 2. Benefits. Any beneficiary association may make provisions for the payment of benefits in case of sickness, or temporary or permanent physical disability, as a result of disease, accident, or age exceeding 70 years, and may also provide for the payment of funeral expenses of a member not exceeding $250; in any case, all of these benefits to be paid, subject to compliance by its members with its constitution and bylaws, out of funds derived from assessments and dues collected from its members.

Subd. 3. Eligible beneficiaries. Payments of death benefits shall be made only to the families, heirs, blood relatives, adopted children, fiancé or fiancée of the member, or persons dependent upon the member, or, when the certificate of membership may so provide, the executor or administrator of the estate of the member in trust for the person or persons above mentioned as may be designated in the certificate. Any member who, by reason of old age, or other disability, is dependent for support, in whole or in part, upon another, whether or not such other stands in the above relationship to the member, may, with the consent of the association, and under regulations it prescribes, designate the person upon whom the member is so dependent as a beneficiary under the certificate; and, in that case, the death benefits shall be paid according to this designation.

Subd. 4. Reserve; taxation. Every association may create and maintain a reserve fund for that purpose and shall be held to be an institution of public charity, and shall be exempt from payment of any taxes for state, county, or municipal purposes, except that the real estate of the association shall be taxed as other real estate in the state.

Subd. 5. Law applicable. The beneficiary society or association shall be governed by the provisions of this chapter not inconsistent with this section and be excluded from all provisions of the insurance laws of this state to the same extent as fraternal benefit societies.

HIST: 1985 c 49 s 39; 1986 c 444; 1992 c 564 art 1 s 54






Chapter 65 Fire Insurance Companies

Section 65.01 Repealed, 1955 c 482 s 5

65.01 Repealed, 1955 c 482 s 5



Section 65.011 Repealed, 1967 c 395 art 6 s 27

65.011 Repealed, 1967 c 395 art 6 s 27



Section 65.012 Repealed, 1967 c 395 art 6 s 27

65.012 Repealed, 1967 c 395 art 6 s 27



Section 65.02 Repealed, 1967 c 395 art 6 s 27

65.02 Repealed, 1967 c 395 art 6 s 27



Section 65.03 Repealed, 1967 c 395 art 6 s 27

65.03 Repealed, 1967 c 395 art 6 s 27



Section 65.04 Repealed, 1967 c 395 art 6 s 27

65.04 Repealed, 1967 c 395 art 6 s 27



Section 65.05 Repealed, 1967 c 395 art 6 s 27

65.05 Repealed, 1967 c 395 art 6 s 27



Section 65.06 Repealed, 1967 c 395 art 6 s 27

65.06 Repealed, 1967 c 395 art 6 s 27



Section 65.065 Repealed, 1967 c 395 art 6 s 27

65.065 Repealed, 1967 c 395 art 6 s 27



Section 65.07 Repealed, 1967 c 395 art 6 s 27

65.07 Repealed, 1967 c 395 art 6 s 27



Section 65.08 Repealed, 1967 c 395 art 6 s 27

65.08 Repealed, 1967 c 395 art 6 s 27



Section 65.09 Repealed, 1967 c 395 art 6 s 27

65.09 Repealed, 1967 c 395 art 6 s 27



Section 65.10 Repealed, 1967 c 395 art 6 s 27

65.10 Repealed, 1967 c 395 art 6 s 27



Section 65.11 Repealed, 1967 c 395 art 6 s 27

65.11 Repealed, 1967 c 395 art 6 s 27



Section 65.12 Repealed, 1967 c 395 art 6 s 27

65.12 Repealed, 1967 c 395 art 6 s 27



Section 65.13 Repealed, 1967 c 395 art 6 s 27

65.13 Repealed, 1967 c 395 art 6 s 27



Section 65.14 Repealed, 1967 c 395 art 6 s 27

65.14 Repealed, 1967 c 395 art 6 s 27



Section 65.15 Repealed, 1967 c 395 art 6 s 27

65.15 Repealed, 1967 c 395 art 6 s 27



Section 65.16 Repealed, 1967 c 395 art 6 s 27

65.16 Repealed, 1967 c 395 art 6 s 27



Section 65.17 Repealed, 1967 c 395 art 6 s 27

65.17 Repealed, 1967 c 395 art 6 s 27



Section 65.18 Repealed, 1967 c 395 art 6 s 27

65.18 Repealed, 1967 c 395 art 6 s 27



Section 65.19 Repealed, 1967 c 395 art 6 s 27

65.19 Repealed, 1967 c 395 art 6 s 27



Section 65.20 Repealed, 1967 c 395 art 6 s 27

65.20 Repealed, 1967 c 395 art 6 s 27






Chapter 65A Fire and Related Insurance

Section 65A.01 Minnesota standard fire insurance policy.

65A.01 Minnesota standard fire insurance policy.

Subdivision 1. Designation and scope. The printed form of a policy of fire insurance, as set forth in subdivisions 3 and 3a, shall be known and designated as the "Minnesota standard fire insurance policy" to be used in the state of Minnesota. No policy or contract of fire insurance shall be made, issued or delivered by any insurer including reciprocals or interinsurance exchanges or any agent or representative thereof, on any property in this state, unless it shall provide the specified coverage and conform as to all provisions, stipulations, and conditions, with such form of policy, except as provided in sections 60A.08, subdivision 9; 60A.352; 65A.06; 65A.29; 72A.20, subdivision 17; and other statutes containing specific requirements that are inconsistent with the form of this policy. Any policy or contract otherwise subject to the provisions of this subdivision, subdivisions 3 and 3a which includes either on an unspecified basis as to coverage or for a single premium, coverage against the peril of fire and coverage against other perils may be issued without incorporating the exact language of the Minnesota standard fire insurance policy, provided: Such policy or contract shall, with respect to the peril of fire, afford the insured all the rights and benefits of the Minnesota standard fire insurance policy and such additional benefits as the policy provides; the provisions in relation to mortgagee interests and obligations in said Minnesota standard fire insurance policy shall be incorporated therein without change; such policy or contract is complete as to its terms of coverage; and, the commissioner is satisfied that such policy or contract complies with the provisions hereof.

Subd. 2. Company information. There shall be printed on the first or front page at the head of said "Minnesota standard fire insurance policy" the name of the insurer or insurers issuing the policy, the location of the home office or United States office of the insurer or insurers, a statement whether said insurer or insurers are stock corporations, mutual corporations, reciprocal insurers or Lloyds Underwriters; there may be added thereto such device or devices as the insurer or insurers issuing said policy may desire. Any company organized under special charter provisions may so indicate upon its policy, and may add a statement of the plan under which it operates in this state.

Subd. 2a. Facsimile signatures authorized. On any policy of insurance regulated under this chapter, the signature of an officer or agent of the insurer may be a facsimile signature.

Subd. 3. Policy provisions. On said policy following such matter as provided in subdivisions 1 and 2, printed in the English language in type of such size or sizes and arranged in such manner, as is approved by the commissioner of commerce, the following provisions and subject matter shall be stated in the following words and in the following sequence, but with the convenient placing, if desired, of such matter as will act as a cover or back for such policy when folded, with the blanks below indicated being left to be filled in at the time of the issuing of the policy, to wit:

(Space for listing the amounts of insurance, rates and premiums for the basic coverages provided under the standard form of policy and for additional coverages or perils provided under endorsements attached. The description and location of the property covered and the insurable value(s) of any building(s) or structure(s) covered by the policy or its attached endorsements; also in the above space may be stated whether other insurance is limited and if limited the total amount permitted.)

In consideration of the provisions and stipulations herein or added hereto and of the premium above specified this company, for a term of ..... from ..... (At 12:01 a.m. Standard Time) to ..... (At 12:01 a.m. Standard Time) at location of property involved, to an amount not exceeding the amount(s) above specified does insure ..... and legal representatives ...........................................

(In above space may be stated whether other insurance is limited.) (And if limited the total amount permitted.)

Subject to form No.(s) ..... attached hereto.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such provisions, stipulations and agreements as may be added hereto as provided in this policy.

The insurance effected above is granted against all loss or damage by fire originating from any cause, except as hereinafter provided, also any damage by lightning and by removal from premises endangered by the perils insured against in this policy, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere. The amount of said loss or damage, except in case of total loss on buildings, to be estimated according to the actual value of the insured property at the time when such loss or damage happens.

If the insured property shall be exposed to loss or damage from the perils insured against, the insured shall make all reasonable exertions to save and protect same.

This entire policy shall be void if, whether before a loss, the insured has willfully, or after a loss, the insured has willfully and with intent to defraud, concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interests of the insured therein.

This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically named hereon in writing, bullion, or manuscripts.

This company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly by: (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, providing that such fire did not originate from any of the perils excluded by this policy.

Other insurance may be prohibited or the amount of insurance may be limited by so providing in the policy or an endorsement, rider or form attached thereto.

Unless otherwise provided in writing added hereto this company shall not be liable for loss occurring:

(a) while the hazard is increased by any means within the control or knowledge of the insured; or

(b) while the described premises, whether intended for occupancy by owner or tenant, are vacant or unoccupied beyond a period of 60 consecutive days; or

(c) as a result of explosion or riot, unless fire ensue, and in that event for loss by fire only.

Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

The extent of the application of insurance under this policy and the contributions to be made by this company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change.

No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto. No provision, stipulation or forfeiture shall be held to be waived by any requirements or proceeding on the part of this company relating to appraisal or to any examination provided for herein.

This policy shall be canceled at any time at the request of the insured, in which case this company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be canceled at any time by this company by giving to the insured a written notice of cancellation with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand.

If loss hereunder is made payable, in whole or in part, to a designated mortgagee or contract for deed vendor not named herein as insured, such interest in this policy may be canceled by giving to such mortgagee or vendor a ten days' written notice of cancellation.

Notwithstanding any other provisions of this policy, if this policy shall be made payable to a mortgagee or contract for deed vendor of the covered real estate, no act or default of any person other than such mortgagee or vendor or the mortgagee's or vendor's agent or those claiming under the mortgagee or vendor, whether the same occurs before or during the term of this policy, shall render this policy void as to such mortgagee or vendor nor affect such mortgagee's or vendor's right to recover in case of loss on such real estate; provided, that the mortgagee or vendor shall on demand pay according to the established scale of rates for any increase of risks not paid for by the insured; and whenever this company shall be liable to a mortgagee or vendor for any sum for loss under this policy for which no liability exists as to the mortgagor, vendee, or owner, and this company shall elect by itself, or with others, to pay the mortgagee or vendor the full amount secured by such mortgage or contract for deed, then the mortgagee or vendor shall assign and transfer to the company the mortgagee's or vendor's interest, upon such payment, in the said mortgage or contract for deed together with the note and debts thereby secured.

This company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved.

In case of any loss under this policy the insured shall give immediate written notice to this company of any loss, protect the property from further damage, and a statement in writing, signed and sworn to by the insured, shall within 60 days be rendered to the company, setting forth the value of the property insured, except in case of total loss on buildings the value of said buildings need not be stated, the interest of the insured therein, all other insurance thereon, in detail, the purposes for which and the persons by whom the building insured, or containing the property insured, was used, and the time at which and manner in which the fire originated, so far as known to the insured.

The insured, as often as may be reasonably required, shall exhibit to any person designated by this company all that remains of any property herein described, and, after being informed of the right to counsel and that any answers may be used against the insured in later civil or criminal proceedings, the insured shall, within a reasonable period after demand by this company, submit to examinations under oath by any person named by this company, and subscribe the oath. The insured, as often as may be reasonably required, shall produce for examination all records and documents reasonably related to the loss, or certified copies thereof if originals are lost, at a reasonable time and place designated by this company or its representatives, and shall permit extracts and copies thereof to be made.

In case the insured and this company, except in case of total loss on buildings, shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within 20 days of such demand. In case either fails to select an appraiser within the time provided, then a presiding judge of the district court of the county wherein the loss occurs may appoint such appraiser for such party upon application of the other party in writing by giving five days' notice thereof in writing to the party failing to appoint. The appraisers shall first select a competent and disinterested umpire; and failing for 15 days to agree upon such umpire, then a presiding judge of the above mentioned court may appoint such an umpire upon application of party in writing by giving five days' notice thereof in writing to the other party. The appraisers shall then appraise the loss, stating separately actual value and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this company shall determine the amount of actual value and loss. Each appraiser shall be paid by the selecting party, or the party for whom selected, and the expense of the appraisal and umpire shall be paid by the parties equally.

It shall be optional with this company to take all of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within 30 days after the receipt of the proof of loss herein required.

There can be no abandonment to this company of any property.

The amount of loss for which this company may be liable shall be payable 60 days after proof of loss, as herein provided, is received by this company and ascertainment of the loss is made either by agreement between the insured and this company expressed in writing or by the filing with this company of an award as herein provided. It is moreover understood that there can be no abandonment of the property insured to the company, and that the company will not in any case be liable for more than the sum insured, with interest thereon from the time when the loss shall become payable, as above provided.

No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy have been complied with, and unless commenced within two years after inception of the loss.

This company is subrogated to, and may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this company; and the insurer may prosecute therefor in the name of the insured retaining such amount as the insurer has paid.

Assignment of this policy shall not be valid except with the written consent of this company.

IN WITNESS WHEREOF, this company has executed and attested these presents.

........................ ........................ (Signature) (Signature) ........................ ........................ (Name of office) (Name of office)

Subd. 3a. Cancellation. (1) There shall be printed in the policy or an endorsement attached to the policy a printed form in the following words:

When this policy has been issued to cover buildings used for residential purposes other than a hotel or motel and has been in effect for at least 60 days, or if it has been renewed, this policy shall not be canceled, except for one or more of the following reasons which shall be stated in the notice of cancellation:

(a) Nonpayment of premium;

(b) Misrepresentation or fraud made by or with the knowledge of the insured in obtaining the policy or in pursuing a claim thereunder;

(c) An act or omission of the insured which materially increases the risk originally accepted;

(d) Physical changes in the insured property which are not corrected or restored within a reasonable time after they occur and which result in the property becoming uninsurable; or

(e) Nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing the insurance.

Provided, however, that this limitation on cancellation shall not apply to additional coverages in a divisible policy, other than a policy of fire and extended coverage insurance. If this company cancels the additional coverages, it may issue a new, separate fire policy at a premium calculated on a pro rata basis for the remaining period of the original policy.

(2) The provisions of clause (1)(e) shall not be included in the language of the policy or endorsement unless the payment of dues to an association or organization, other than an insurance association or organization, is a prerequisite to obtaining or continuing the insurance.

Subd. 3b. Rescission and voidability. This policy must not be rescinded or voided except where the insured has willfully and with intent to defraud concealed or misrepresented a material fact or circumstance concerning this insurance or the subject of this insurance or the interests of the insured in this insurance. This provision must not operate to defeat a claim by a third party or a minor child of the named insured for damage or loss for which the policy provides coverage.

Subd. 3c. Time requirements. (a) In the event of a policy less than 60 days old that is not being renewed, or a policy that it is being canceled for nonpayment of premium, the notice must be mailed to the insured so that it is received at least 20 days before the effective cancellation date. If a policy is being canceled for underwriting considerations, the insured must be informed of the source from which the information was received.

(b) In the event of a mid-term cancellation, for reasons listed in subdivision 3a, or according to policy provisions, the insured must receive a 30-day notice.

(c) In the event of a nonrenewal, a 60-day notice must be sent to the insured, containing the specific underwriting or other reason for the indicated actions.

(d) This subdivision does not apply to commercial policies regulated under sections 60A.36 and 60A.37.

Subd. 4. Additional provisions permitted. (1) There may be printed in the policy or an endorsement attached to the policy, in case the assured desires liability to attach to several buildings, divisions or locations under one item, a printed form filed with and approved by the commissioner of commerce.

(2) There may be printed in the policy or an endorsement attached to the policy, a printed form in the following words, to wit:

The insured has relinquished all rights to recover for loss or damage by fire from ..... (here insert name of individual, partnership, association or corporation).

(3) There may be printed upon a policy issued in compliance herewith the words "Minnesota standard fire insurance policy."

(4) A company, if incorporated or formed in this state, may print in the policy any provisions which it is authorized or required by law to insert therein, if not incorporated in this state, it may, with the approval of the commissioner of commerce, print in the policy any provision required by its charter or deed of settlement, or by the laws of its own state or country, not contrary to the laws of this state.

(5) Appropriate forms of other contracts or endorsements, whereby the property described in such policy shall be insured against one or more of the additional perils which the insurer is empowered to assume, and forms of provisions or endorsements which serve to modify the policy or premium in favor of the insured, may be attached to, used in or in connection with the Minnesota standard fire insurance policy when approved by the commissioner of commerce. Such forms of other contracts, provisions or endorsements attached to or printed thereon may contain provisions and stipulations inconsistent with the Minnesota standard fire insurance policy if applicable only to such other perils. There may be placed upon the Minnesota standard fire insurance policy, in such manner and form as is approved by the commissioner of commerce, such data as may be conveniently included for duplication on the daily reports for the office records of the company writing the policy.

(6) A company may print or use on its policy, printed forms covering the maintenance or supervision of security guard's service, automatic sprinkler service or the maintenance of a clear space in lumber yards, when approved by the commissioner of commerce, but no such clause shall contain any provision calling for the lapse or the suspension of the insurance coverage.

(7) A company may print or use in its policy printed forms for insurance against loss of rents and rental value, leasehold values, use and occupancy, and indirect or consequential loss or damage caused by change of temperature resulting from the destruction of refrigeration or cooling apparatus, or any of its connections. It may also use a form specifically excluding the last mentioned hazard.

All contracts of insurance against loss of rents or rental values, use and occupancy, shall contain the following provisions:

The period of indemnity under this contract shall be limited to such length of time (commencing with the date of the fire or lightning and not limited by the date of the expiration of the policy) as would be required through the exercise of due diligence and dispatch to rebuild, repair or replace such part of the property described in said policy as may be destroyed or damaged.

(8) There may be printed in the policy in a convenient place approved by the commissioner of commerce, or on an endorsement attached to the policy, a printed form providing that in the case of loss, such loss shall be payable to the mortgagee, or other persons, as their interest may appear, to wit:

Subject to the stipulations, provisions and conditions contained in this policy, the loss, if any, is payable to ....., mortgagee, as the mortgagee's interest may appear.

Subd. 5. Provision prohibited, total loss; limiting amount to be paid. No provision shall be attached to or included in such policy limiting the amount to be paid in case of total loss on buildings by fire, lightning or other hazard to less than the amount of insurance on the same.

Subd. 6. When policies covered by this section are subject to limitations or cancellation as provided in subdivision 3a, the notice of cancellation shall include a statement of the reason for cancellation in a sufficiently clear and specific form so that an insured of reasonable intelligence will be able to identify the basis for the company's cancellation without making further inquiry.

HIST: 1967 c 395 art 6 s 1; 1978 c 769 s 1-3; 1979 c 115 s 2; 1983 c 208 s 1; 1983 c 289 s 114 subd 1; 1984 c 592 s 50; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 89; 1994 c 435 s 1; 1994 c 485 s 51,65; 1995 c 258 s 46; 1996 c 446 art 1 s 53; 1999 c 177 s 61-63



Section 65A.02 Joint policy.

65A.02 Joint policy.

When two or more authorized companies unite in the issue of a joint policy, the heading thereof may show the severalty of the contract, and the policy shall show the proportion of premiums to be paid to each, and the proportion of liability which each assumes, and shall contain a provision to the effect that service of process, or any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

HIST: 1967 c 395 art 6 s 2



Section 65A.03 Binders, temporary insurance.

65A.03 Binders, temporary insurance.

Subdivision 1. Generally. Binders or other contracts for temporary insurance may be made orally or in writing, and shall be deemed to include all the terms of such standard fire insurance policy and all such applicable endorsements as may be designated in such contract of temporary insurance; except that the clause specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

Subd. 2. Evidence for property purchase financing. A duly authorized binder shall be acceptable as evidence of insurance coverage required as a condition of financing the purchase of real or personal property, provided that a mortgagee or lender shall not be required to accept renewal or extension thereof. This section does not require the approval of a binder by any person, firm, corporation, trustee, director, officer, agent, or employee, where there are reasonable grounds for believing that the insurance evidenced by the binder is unsatisfactory as to placement with an unauthorized insurer, the financial solvency of the insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment feature to which the policy is subject, or other grounds which are not arbitrary, unreasonable, or discriminatory, nor does this section forbid the securing of insurance or a renewal thereof at the request of the borrower or because of the borrower's failure to furnish necessary insurance or renewal thereof.

Subd. 3. Penalty. If any person, firm, corporation, trustee, director, officer, agent, or employee, refuses to accept a duly authorized binder pursuant to subdivisions 1 and 2, the commissioner of commerce may issue an order requiring acceptance and impose a civil penalty of $500 per violation.

HIST: 1967 c 395 art 6 s 3; 1984 c 592 s 51; 1987 c 337 s 90



Section 65A.04 Effect on section 65A.08.

65A.04 Effect on section 65A.08.

Nothing in the preceding sections of this chapter shall be construed to limit the effect of or in any way modify or repeal section 65A.08.

HIST: 1967 c 395 art 6 s 4



Section 65A.05 Nuclear reaction, radiation or radioactive contamination; endorsement.

65A.05 Nuclear reaction, radiation or radioactive contamination; endorsement.

Loss or damage caused by nuclear reaction, nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under the standard policy issued pursuant to sections 65A.01, 65A.02, 65A.03, and 65A.04, may be insured under said policy only by a written endorsement providing such insurance, with such endorsement affixed to said standard policy.

HIST: 1967 c 395 art 6 s 5



Section 65A.06 Motor vehicle, ocean and inland marine policies.

65A.06 Motor vehicle, ocean and inland marine policies.

Insurance on automobiles, motorcycles, other motor vehicles, or on property insured by ocean marine, and inland marine policies as defined by section 70A.03, clause (3), against loss or damage by fire, when combined in one policy with insurance against one or more of the other hazards mentioned in section 60A.06, subdivision 1, clause (1), need not be in accordance with section 65A.01, but in no event shall this section be applicable to insurance on buildings or structures.

HIST: 1967 c 395 art 6 s 6; 1971 c 24 s 10



Section 65A.061 Creditors limited to existing insurance.

65A.061 Creditors limited to existing insurance.

When a creditor requires a debtor to provide insurance on real or personal property security against reasonable risks of loss, damage, or destruction, no insurance shall be sold or placed by or through the creditor if the debtor provides the creditor with a loss payable through existing policies of insurance that the debtor owns or controls. This section does not apply if the existing insurance is in an amount less than the amount of indebtedness to be secured on the real or personal property.

This section does not prevent the disapproval of the insurer or a policy of insurance where there are reasonable grounds for believing that the insurer is insolvent or that the insurance is unsatisfactory as to placement with an unauthorized insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment features to which the policy is subject, or other grounds that are based on the nature of the coverage and that are not arbitrary, unreasonable, or discriminatory. This section does not prevent a mortgage lender or mortgage servicer from requiring that a policy of insurance or renewal of the policy be in conformance with standards of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, nor does this section forbid the securing of a policy of insurance or a renewal of the policy at the request of the borrower or because of the borrower's failure to furnish the necessary insurance or renewal.

This section supersedes any inconsistent provision of law to the contrary.

HIST: 1989 c 330 s 25



Section 65A.07 Cancellation of fire policy.

65A.07 Cancellation of fire policy.

Any fire insurance company which has not collected the premium on its policy at the time of the delivery thereof may print or endorse, or attach by rider, on its policy the following clause:

"If the insured hereunder shall not have actually paid the premium hereon, or any part thereof, within 60 days from the date of this policy, then this policy may be canceled by the insurer by giving five days' written notice to the insured and to the mortgagee, or other person to whom the policy is made payable, if any, without tendering any part or portion of such premium, anything to the contrary in the policy contract notwithstanding."

HIST: 1967 c 395 art 6 s 7



Section 65A.08 Special provisions.

65A.08 Special provisions.

Subdivision 1. Repealed, 1979 c 175 s 1

Subd. 2. Amount collectible. In the absence of any change increasing the risk, without the consent of the insurer, of which the burden of proof shall be upon it, and in the absence of intentional fraud on the part of the insured, the insurer shall pay the whole amount mentioned in the policy or renewal upon which it receives a premium, in case of total loss, and in case of partial loss, the full amount thereof.

Subd. 3. Agreement as to amount of loss. Policies on farm buildings or other structures may, in consideration of a reduction in the premium by the company, include a provision determining the amount of loss in connection with repair or replacement of the insured property.

Subd. 4. Prorating provided. If there are two or more policies upon the property, each shall contribute to the payment of the whole or partial loss in proportion to the amount specified.

Subd. 5. Coinsurance provision. Any policy may contain a coinsurance clause, if the insured requests the same, in writing, of which fact such writing shall be the only evidence, and if, in consideration thereof, a reduction in the rate of premium is made by the company. When so demanded and attached to the policy, this agreement shall be binding upon both the insured and the company, and, in case of loss, the actual cash value of the property so insured at the time of the loss, including the buildings, shall be the basis for determining the proper amount of the coinsurance, and the amount of loss, notwithstanding any previous valuation of the building.

Subd. 6. Term of policies. No company shall knowingly issue any policy upon property in this state for a longer term than five years.

HIST: 1967 c 395 art 6 s 8



Section 65A.09 Insurance in excess of value.

65A.09 Insurance in excess of value.

No company shall knowingly issue any policy upon property in this state for an amount which, together with any existing insurance thereon, exceeds the fair value of the property. Any company willfully insuring property for more than its real value shall forfeit to the state, for the benefit of the school fund, double the premium collected on the policy.

HIST: 1967 c 395 art 6 s 9



Section 65A.10 Limitation.

65A.10 Limitation.

Subdivision 1. Buildings. Nothing contained in sections 65A.08 and 65A.09 shall be construed to preclude insurance against the cost, in excess of actual cash value at the time any loss or damage occurs, of actually repairing, rebuilding or replacing the insured property. Subject to any applicable policy limits, where an insurer offers replacement cost insurance: (i) the insurance must cover the cost of replacing, rebuilding, or repairing any loss or damaged property in accordance with the minimum code as required by state or local authorities; and (ii) the insurance coverage may not be conditioned on replacing or rebuilding the damaged property at its original location on the owner's property if the structure must be relocated because of zoning or land use regulations of state or local government. In the case of a partial loss, unless more extensive coverage is otherwise specified in the policy, this coverage applies only to the damaged portion of the property.

Subd. 2. Personal property. Subject to applicable policy limits, replacement cost insurance coverage for personal property must cover the cost of replacing or repairing any loss or damaged property. In the case of a partial loss, unless more extensive coverage is otherwise specified in the policy, this coverage applies only to the damaged portion of the property. If a homeowner's policy does not provide replacement cost coverage for personal property, the declarations page of the policy shall so indicate by containing the term "nonreplacement cost."

HIST: 1967 c 395 art 6 s 10; 1987 c 337 s 91; 1991 c 244 s 1; 1996 c 446 art 1 s 54



Section 65A.11 Payment to mortgagee.

65A.11 Payment to mortgagee.

When the whole, or any part, of the loss is payable, in terms or otherwise, to or for one or more mortgagees, upon proof before payment of the rights of the parties, the company shall pay the same in the order of priority to the extent of its liability and every such payment to such extent shall be payment and satisfaction of its liability under the policy.

HIST: 1967 c 395 art 6 s 11



Section 65A.12 Waiver of right to arbitration.

65A.12 Waiver of right to arbitration.

Subdivision 1. Right to arbitration. Any person who shall not, within 20 days after written request, appoint a qualified appraiser, as provided in the policy, shall at the election of the other party be deemed to have waived the right to appraisal, and, if it be the insurer, shall be liable to suit.

Subd. 2. Appraiser. No person shall be a qualified appraiser who is not a resident of the state, disinterested, and willing to act.

HIST: 1967 c 395 art 6 s 12



Section 65A.13 Liability of company.

65A.13 Liability of company.

Notwithstanding any penalty prescribed for the making, issuing, or delivery of any policy in violation of any provision of law, every such policy shall be binding upon the company issuing the same.

HIST: 1967 c 395 art 6 s 13



Section 65A.14 Person who procures an application agent of issuing company.

65A.14 Person who procures an application agent of issuing company.

Every person who solicits insurance and procures an application therefor shall be held to be the agent of the party afterward issuing insurance thereon or a renewal thereof.

HIST: 1967 c 395 art 6 s 14



Section 65A.15 Violation.

65A.15 Violation.

Every company and every agent who shall willfully make, issue, or deliver a policy in violation of sections 65A.01, 65A.02, and 65A.03 shall be guilty of a gross misdemeanor; but every stipulation of the policy in favor of the insured shall, nevertheless, be binding upon the company issuing the same.

HIST: 1967 c 395 art 6 s 15



Section 65A.16 Guaranty surplus and special reserve fund.

65A.16 Guaranty surplus and special reserve fund.

Any insurance company organized under the laws of this state authorized to transact a fire insurance business may create the funds herein provided for, to be known and designated as the guaranty surplus fund and the special reserve fund, and may avail itself of the provisions of sections 65A.16 to 65A.24, upon complying with the requirements thereof.

HIST: 1967 c 395 art 6 s 16; 1997 c 7 art 1 s 19



Section 65A.17 Action of stockholders filed with commissioner.

65A.17 Action of stockholders filed with commissioner.

Any such insurance company, desiring to create such funds, may do so if such action is authorized by its stockholders, upon the adoption of a resolution to that effect by its board of directors at a regular meeting of the board, or at any special meeting called for that purpose, and filing with the commissioner a copy thereof, declaring the intention of the company to create these funds and to do business under the provisions of sections 65A.16 to 65A.24; and, as soon after the filing of a copy of the resolution as convenient, the commissioner shall make, or cause to be made, an examination of the company, and shall make a certificate of the result thereof, which shall particularly set forth the amount of surplus funds held by the company at the date of the examination, the whole or any part of which, under the provisions of sections 65A.16 to 65A.24, may be equally divided between and set apart to constitute guaranty surplus and special reserve funds, which certificate shall be recorded in the department of commerce.

HIST: 1967 c 395 art 6 s 17; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.18 Dividends declared out of surplus profits.

65A.18 Dividends declared out of surplus profits.

After the date of filing any such resolution with the commissioner, the company shall not make or declare or pay in any form any dividend upon its capital stock, exceeding eight percent per annum thereupon and six percent per annum upon the surplus funds to be formed hereunder, until after its guaranty surplus fund and its special reserve fund shall have together accumulated to an amount equal to its capital stock or to the sum of $2,000,000; and any part of the surplus profits of the company above this annual dividend may be equally divided between and set apart to constitute the guaranty surplus fund and the special reserve fund, which funds shall be held and used as hereinafter provided, and not otherwise. Any company doing business under sections 65A.16 to 65A.24, whose guaranty surplus fund and special reserve fund shall have together accumulated to an amount equal to its capital stock or to the sum of $2,000,000, may, from time to time, declare dividends out of its surplus profits in such amounts as its board of directors may prescribe, subject only to the limitation that the payment of these dividends shall not deplete its capital, nor reduce the aggregate amount of the guaranty surplus and special reserve funds to an amount less than the amount of its capital stock, or if its capital stock exceeds $2,000,000, to an amount less than $2,000,000; and, subject to the further limitation that no dividends exceeding ten percent upon the capital stock shall be declared in any year if the payment thereof would reduce the aggregate amount of all surplus funds, including guaranty surplus and special reserve funds, below an amount equal to 30 percent of its unearned premiums. Any company doing business under sections 65A.16 to 65A.24, which shall declare or pay any dividend contrary to the provisions herein contained, shall be liable to be proceeded against under chapter 60B for its dissolution.

HIST: 1967 c 395 art 6 s 18; 1969 c 708 s 63; 1997 c 7 art 1 s 19



Section 65A.19 Examination.

65A.19 Examination.

When the company shall notify the commissioner that it has fulfilled the requirements already expressed in sections 65A.16 to 65A.24, and that its guaranty surplus fund and its special reserve fund, taken together, equal its capital stock or amount to the sum of $2,000,000, the commissioner shall make an examination of the company and make a certificate of the result thereof, and file the same in the commissioner's office and, if the commissioner shall find that the combined funds shall equal the capital stock of the company or amount to the sum of $2,000,000, thereafter the company may continue, out of any subsequent profits of its business, to add to these funds; provided, that when any addition is made to the special reserve fund, an equal sum shall be carried to the guaranty surplus fund.

HIST: 1967 c 395 art 6 s 19; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.20 Items considered in estimating profit.

65A.20 Items considered in estimating profit.

In estimating the profit of any such company for the purpose of making a division thereof between the guaranty surplus fund and the special reserve fund, until these funds shall together amount to a sum equal to the capital stock of the company or amount to the sum of $2,000,000, there shall be deducted from the gross assets of the company, including for this purpose the amount of the special reserve fund, the sum of the following items:

(1) The amount of all outstanding claims;

(2) An amount sufficient to meet the liability of the company for the unearned premiums upon its unexpired policies, which amount shall at least equal one-half the premiums received on policies having one year or less to run from the date of policy, and a pro rata proportion of the premiums received on the policies having more than one year to run from the date of policy, and shall be known as the reinsurance liability;

(3) The amount of its guaranty surplus fund and of its special reserve fund;

(4) The amount of the capital of the company; and

(5) Interest at the rate of eight percent per annum upon the amount of capital, and six percent per annum upon the amount of the said funds for whatever time shall have elapsed since the last preceding cash dividend. The balance shall constitute the net surplus of the company, any portion of which is subject to an equal division between these funds, as herein provided.

HIST: 1967 c 395 art 6 s 20



Section 65A.21 Investment of guaranty surplus.

65A.21 Investment of guaranty surplus.

The guaranty surplus shall be held and be invested by the company in the same manner as its capital stock and surplus accumulation may be held and be invested, and shall be liable and applicable in the same manner as the capital stock to the payment generally of the losses of the company.

HIST: 1967 c 395 art 6 s 21



Section 65A.22 Investment of special reserve fund.

65A.22 Investment of special reserve fund.

The special reserve fund shall be invested according to existing laws relating to investments of capital by fire insurance companies and shall be deposited, from time to time, as the same shall accumulate and be invested, with the commissioner in accordance with section 60A.10, subdivision 4, who shall permit the company depositing the same to change these deposits by substituting for those withdrawn others of equal amount and value, and to collect and receive the interest or dividends upon these securities as the same may accrue; and this fund shall not be regarded as any part of the assets in possession of the company, so as to be or render the same liable for any claim for loss by fire, or otherwise, except as provided in sections 65A.16 to 65A.24.

HIST: 1967 c 395 art 6 s 22; 1974 c 425 s 7; 1997 c 7 art 1 s 19



Section 65A.23 When claims exceed guaranty surplus and capital stock.

65A.23 When claims exceed guaranty surplus and capital stock.

(1) When the claims upon the company shall exceed the amount of its capital stock and of guaranty surplus fund, provided for by sections 65A.16 to 65A.24, and of its surplus funds, other than the special reserve fund, the company shall notify the commissioner of the fact, who shall then make, or cause to be made, an examination of the company, and issue a certificate of the result, showing the amounts of capital, of guaranty surplus fund, of special reserve fund, of reinsurance liability, and of other assets, and upon the commissioner's issuing this certificate, in duplicate, one copy to be given to the company and one to be recorded in the department of commerce, the special reserve fund shall be immediately held to protect all policyholders of the company, other than such as are claimants upon it at the date of the certificate, and the special reserve fund, together with other assets, certified by the commissioner as equal in value to the amount of the unearned premiums of the company, to be ascertained, as hereinbefore provided, shall constitute the capital and assets of the company for the protection of policyholders, other than these claimants, and for the further conduct of its business, and any official certificate of the commissioner, herein provided for, shall be binding and conclusive upon all parties interested in the company, whether as stockholders, creditors, or policyholders, and upon the payment to claimants who are such at the date of the certificate, of the full amount of the capital of the company and of its guaranty surplus fund and of its assets at that date, excepting only the special reserve fund and an amount of its assets equal to the liability of the company for unearned premiums, as so certified by such commissioner of commerce, the company shall be forever discharged from any and all further liability to these claimants, and to each of them, and the commissioner shall, after issuing a certificate, upon the demand of the company, transfer to it all such securities as shall have been deposited by the company as a special reserve fund and, if the amount of this special reserve fund be less than 50 percent of the full amount of the capital of the company, if the capital be $2,000,000, or less, or if the amount of the special reserve fund be less than $1,000,000, if the capital be over $2,000,000, a requisition shall be issued by the commissioner upon the stockholders, to make up the capital to that proportion of its full amount, not exceeding $1,000,000; provided, that any capital so impaired shall be made up at least to the sum of $100,000, and in case the company, after this requisition, shall fail to make up its capital at least to the sum of $100,000, as therein directed, the special reserve fund shall still be held as security and liable for any and all losses occurring upon policies of the company.

(2) If, after this application of the special reserve fund and requisition on the stockholders, the par value of outstanding shares of stock shall exceed the new amount of capital so established, outstanding shares, to the amount of the excess, shall be surrendered by the stockholders pro rata.

(3) The company shall, in its annual statement to the commissioner, set forth the amount of the special reserve fund and of its guaranty surplus fund.

(4) If, in consequence of the payment of losses by fires, or of the expenses of the business, or of the interest or dividends payable under the provisions of sections 65A.16 to 65A.24 to stockholders, or from any cause, the guaranty surplus fund shall be reduced in amount below the amount of the special reserve fund, the directors of the corporation shall make no additions to the special reserve fund until the guaranty surplus fund is equal to the special reserve fund.

(5) The policy registers, insurance maps, books of record, and other books in use by the company in its business, and its policy and other blanks, office furniture, fixtures, and supplies are not to be considered as assets, but shall be held by the company for its use in the protection of its policyholders.

(6) If any amount greater than a sum equal to one-half of its capital stock shall, by the company under the provisions of sections 65A.16 to 65A.24, have been deposited with the commissioner, the commissioner shall retain of these securities an amount equal to one-half of what amount the commissioner shall so hold thereof in excess of a sum equal to such one-half of such capital stock if the capital be $2,000,000, or less, or in excess of $3,000,000 if the capital be over $2,000,000, and the commissioner shall transfer the balance thereof to the company, as herein provided, and the amount so transferred to the company shall, from the time of the transfer, provided the amount thereof shall not be less than $100,000, constitute the capital stock of the company for the further conduct of its business, as hereinbefore provided, and the securities so retained shall be regarded as the special reserve fund of the company, to which additions may be made, as herein provided, and shall be held in the same manner, and for the same purpose, and under the same conditions, as the original special reserve fund of the company was held. The provisions of this section, providing for discharge of the company from further liability to existing claimants upon application to the payment of such claims of its capital, surplus, and assets, excepting the special reserve fund, and an amount equal to the liability for unearned premiums, shall not be construed to relieve the stockholders of the corporation from any liability imposed by the constitution of this state.

HIST: 1967 c 395 art 6 s 23; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.24 Stockholders to make up impairment.

65A.24 Stockholders to make up impairment.

If, at any time after the special reserve fund shall have been accumulated by any company, the directors of the company shall present evidence satisfactory to the commissioner that the capital of the company has become impaired, the commissioner shall order the directors to call upon the stockholders to make up this impairment, and the board of directors may thereupon require the necessary payment by the stockholders to make good the whole of the impairment, or they may apply for that purpose the whole or any part of the special reserve fund and require of the stockholders payment of such amount as may be necessary to make up the balance of the impairment not made up out of the special reserve fund. The stock of every stockholder shall be pledged and liable for the amount assessed to make up the impairment, either in whole or in part, and in case any stockholder refuses to pay the assessment, the stock standing in that person's name may be sold at public auction, after 30 days' notice, in such manner as the directors may provide. If the board of directors elect to make good the impairment, or any part thereof, out of the special reserve fund, the commissioner shall, upon request of the board, transfer to the company so much of the special reserve fund as is necessary for the purpose. No company doing business under sections 65A.16 to 65A.24 shall insure any larger amount upon any single risk than is permitted by law to a company possessing the same amount of capital, irrespective of the fund provided for in sections 65A.16 to 65A.24.

HIST: 1967 c 395 art 6 s 24; 1986 c 444; 1997 c 7 art 1 s 19



Section 65A.25 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72

65A.25 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72



Section 65A.26 Hail insurance, policies, loss adjustment.

65A.26 Hail insurance, policies, loss adjustment.

Every policy of insurance against damage by hail issued by any company, however organized, must provide as follows: "In case of loss under this policy, and failure of the parties to agree as to the amount of the loss, it is mutually agreed that, on written demand of either party, the company and the insured each shall select a competent appraiser and notify the other of the appraiser selected within ten days of the demand. The appraisers shall first select a competent and disinterested umpire; and, failing for ten days to agree upon the umpire, then, on request of either appraiser, the umpire shall be selected by a judge of a court of record in the state in which the property covered is located. By mutual agreement the two appraisers may agree to have the umpire selected by a judge of a court of record and waive the ten-day provision.

The appraisers and the umpire shall then appraise the loss. A written award of any two of these persons determines the amount of loss. The written award of a majority of these referees is final and conclusive upon the parties as to amount of loss, and this selection, unless waived by the parties, is a condition precedent to any right of action to recover for a loss. No suit for the recovery of any claim by virtue of this policy may be sustained unless commenced within one year after the loss occurred." The policy must also provide the form, manner, and length of notice to be given to the company by the insured of any loss sustained.

HIST: 1967 c 395 art 6 s 26; 1973 c 363 s 1; 1974 c 161 s 4; 1983 c 208 s 2



Section 65A.27 Definitions.

65A.27 Definitions.

Subdivision 1. For purposes of sections 65A.27 to 65A.30 the following terms have the meanings given.

Subd. 2. "Commissioner" means the commissioner of commerce.

Subd. 3. "Decline" or "declination" means an agent's refusal to accept an application for homeowner's insurance or an insurer's refusal to issue a policy of homeowner's insurance to a person who has submitted a written application.

Subd. 4. "Homeowner's insurance" means insurance coverage, as provided in section 60A.06, subdivision 1, clause (1)(c), normally written by the insurer as a standard homeowner's package policy or as a standard residential renter's package policy. This definition includes, but is not limited to, policies that are generally described as homeowner's policies, mobile/manufactured homeowner's policies, dwelling owner policies, condominium owner policies, and tenant policies.

Subd. 5. "Insurer" means any insurer licensed to write insurance, as defined in section 60A.06, subdivision 1, clause (1), and writing homeowner's insurance in this state.

Subd. 6. "Metropolitan area" means the area defined in section 473.121, subdivision 2.

Subd. 7. "Nonpayment of premium" means a failure of the named insured to pay the premium when due on a policy of homeowner's insurance or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under a premium finance plan or an extension of credit.

Subd. 8. "Renewal" or "renew" means an insurer's issuance and delivery to the insured of a new insurance policy at the end of the policy period of an existing policy written by the insurer or an insurer's issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term.

HIST: 1979 c 207 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1996 c 326 s 1; 1999 c 177 s 64



Section 65A.28 Disclosure and filing requirements.

65A.28 Disclosure and filing requirements.

Subdivision 1. Each insurer writing homeowner's insurance for property located in the metropolitan area or a statutory or home rule charter city of the first class shall compile and file annually with the commissioner on or before May 1 a report for the preceding calendar year. This report shall contain the following information reported by postal zip code areas for each zip code area located in a city of the first class which contains property for which the insurer wrote, declined to write, or canceled homeowner's insurance:

(a) the number of policies written;

(b) the number of policies canceled;

(c) the number of policies nonrenewed; and

(d) the number of applications for homeowner's insurance declined.

If the commissioner determines that additional information is necessary to effectuate the purposes of sections 65A.27 to 65A.29 and 72A.20, subdivision 13, the commissioner may require, by rule:

(i) that the required information be reported for additional areas of the state, or

(ii) that additional types of information, including premium and claims data, be reported for some or all of the areas subject to the reporting requirements.

If the commissioner has reason to believe that an insurance company or insurance agent has violated section 72A.20, subdivision 13 or 14, the commissioner may issue an order requiring the company or agent to compile and submit within a reasonable time information on its homeowner's insurance marketing, underwriting, or rating practices for a specific geographic area or areas. This information may be in addition to the types and categories of information required to be reported by this section or rules promulgated under subdivision 4.

Subd. 2. The commissioner shall make the reports filed pursuant to subdivision 1 available for public inspection.

Subd. 3. Any insurer required to report under this section which fails to file a report, containing the data and within the time prescribed by this section or rules promulgated under subdivision 4, shall be subject to a penalty of $10 for each day in default. Any penalty imposed under this section may be recovered in a civil action brought by and in the name of the state.

Subd. 4. The commissioner may prescribe rules necessary to carry out the purposes of this section. The rules may provide for classifications, differentiations, adjustments or exceptions, as in the judgment of the commissioner are necessary and proper to effectuate the purposes of, prevent circumvention or evasion of, or to facilitate compliance with this section.

HIST: 1979 c 207 s 3; 1986 c 444



Section 65A.29 Cancellation; nonrenewal; refusal to write.

65A.29 Cancellation; nonrenewal; refusal to write.

Subdivision 1. Cancellation. No insurer may cancel a policy of homeowner's insurance except for the reasons specified in section 65A.01.

Subd. 2. Repealed, 1984 c 602 s 6

Subd. 3. Refusal to write. Upon completion in writing of the insurer's application form for homeowner's insurance, any person having an insurable interest in real or tangible property at a fixed location shall be entitled upon written request either (a) to the insurer's offer of coverage, including type, amount and premium cost of coverage, or (b) to a written declination, stating specifically the underwriting or other reason for the refusal to write. For purposes of this subdivision, "insurer" means only an insurer writing or offering to write homeowner's insurance for property in the same statutory or home rule charter city or town in which the applicant's property is located.

Subd. 4. Form requirements. Any notice or statement required by subdivisions 1 to 3, or any other notice canceling a homeowner's insurance policy must be written in language which is easily readable and understandable by a person of average intelligence and understanding. The statement of reason must be sufficiently specific to convey, clearly and without further inquiry, the basis for the insurer's refusal to renew or to write the insurance coverage.

The notice or statement must also inform the insured of:

(1) the possibility of coverage through the Minnesota property insurance placement facility under sections 65A.31 to 65A.42;

(2) the right to object to the commissioner under subdivision 9; and

(3) the right to the return of unearned premium in appropriate situations under subdivision 10.

Subd. 5. Inclusion in policies after 1980. Notwithstanding sections 65A.01 and 65A.07, any policy of homeowner's insurance issued after January 1, 1980 shall contain nonrenewal provisions consistent with this section.

Subd. 6. Immunity of insurer or commissioner. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner or against any insurer, its authorized representative, its agents, its employees or any firm, person or corporation furnishing to the insured information as to reasons for declination, nonrenewal, or cancellation, for any statement made by them in any written notice of declination, nonrenewal or cancellation, for the providing of information relating thereto, or for statements made or evidence submitted at any hearings or investigations conducted in connection therewith. This subdivision shall not apply to any action or proceeding arising under section 72A.20.

Subd. 7. Renewal; notice requirement. No insurer shall refuse to renew, or reduce limits of coverage, or eliminate any coverage in a homeowner's insurance policy unless it mails or delivers to the insured, at the address shown in the policy, at least 60 days' advance notice of its intention. The notice must contain the specific underwriting or other reason or reasons for the indicated action and must state the name of the insurer and the date the notice is issued.

Proof of mailing this notice to the insured at the address shown in the policy is sufficient proof that the notice required by this section has been given.

Subd. 8. Rules. (a) The commissioner may adopt rules pursuant to chapter 14, to specify the grounds for nonrenewal, reduction in limits of coverage, or elimination of coverage of a homeowner's policy. The rules must limit the grounds to the following factors:

(1) reasons stated for cancellation in section 65A.01, subdivision 3a;

(2) reasons stated in section 72A.20, subdivision 13;

(3) insured's loss experience, not to include natural causes; and

(4) other factors deemed reasonable by the commissioner.

The rules may give consideration to the form and content of the termination notice to the insured, a statement as to what constitutes receipt of the termination notice, and the procedure by which the insured may appeal a termination notice.

The rules adopted under this subdivision may provide for imposition of a monetary penalty not greater than $500 per occurrence upon insurers who are found to be in violation of the law or the rules.

(b) In addition to any rules adopted under this subdivision, an insured may appeal any nonrenewal under this section to the commissioner of commerce. If the commissioner finds that the nonrenewal is unjustified, arbitrary, or capricious, the commissioner shall order the insurer to reinstate the insured's policy. The commissioner's order may be appealed pursuant to chapter 14. The insured's policy shall continue in force pending the conclusion of the appeal to the commissioner. The insurer must notify the insured of the insured's right to appeal the nonrenewal to the commissioner in the notice of nonrenewal required under subdivision 7.

Subd. 9. Notice of right to complain. A named insured who believes a nonrenewal, reduction in the limits of coverage, elimination of coverage, or cancellation under section 65A.01, subdivision 3a, is in violation of the law or the rules may, within 30 days after receipt of the notice, file in writing an objection to the action with the commissioner.

Upon receipt of a written objection, the commissioner shall notify the insurer of receipt of the objection and of the right of the insurer to file a written response within ten days of receipt of the notification. Within 30 days of receipt of written objection by an insured, the commissioner shall approve or disapprove the insurer's action and shall notify the insured and insurer of the final decision. A decision which disapproves the insurer's action constitutes a charge that the insurer has violated the law or the rules. Either party may institute proceedings for judicial review of the commissioner's decision. The commissioner's decision is binding pending judicial review.

Subd. 10. Return of unearned premium. Cancellation of a policy of homeowner's insurance pursuant to this section is not effective unless any unearned premium due the insured is returned to the insured with the notice of cancellation or is delivered or sent by mail to the insured so as to be received by the insured not later than the effective date of cancellation. If the premium has been paid by the insured's agent and debited to the agent's account with the company, upon cancellation, the unearned premium must be credited to the agent's account with the company.

Subd. 11. Nonrenewal. Every insurer shall establish a plan that sets out the minimum number and amount of claims during an experience period that may result in a nonrenewal.

No homeowner's insurance policy may be nonrenewed based on the insured's loss experience unless the insurer has sent a written notice that any future losses may result in nonrenewal due to loss experience.

Any nonrenewal of a homeowner's insurance policy must, at a minimum, comply with the requirements of subdivision 8 and the rules adopted by the commissioner.

Subd. 12. Repealed, 1999 c 177 s 88

HIST: 1979 c 207 s 4; 1983 c 94 s 1; 1984 c 602 s 2-4; 1986 c 444; 1987 c 337 s 92; 1989 c 260 s 9-11; 1992 c 564 art 4 s 13; 1994 c 485 s 52; 1996 c 337 s 1; 1999 c 177 s 65; 2001 c 215 s 28



Section 65A.295 Homeowner's insurance coverage.

65A.295 Homeowner's insurance coverage.

(a) Every insurer writing homeowner's insurance in this state shall make available at least one form of homeowner's policy for each level of peril coverage offered by the insurer in which the insured has the option to specify the dollar amount of coverage provided for structures other than the dwelling and for personal property. The premium must be reduced to reflect the reduced risk of lesser coverage.

(b) Coverage for structures other than the dwelling is the coverage provided under "Coverage B, Other Structures" in the standard homeowner's policy. Coverage for personal property is the coverage provided under "Coverage C, Personal Property" in the standard homeowner's package policy.

(c) "Level of peril" refers to basic, broad, and all risk levels of coverage.

HIST: 1987 c 293 s 1; 1996 c 446 art 1 s 55



Section 65A.296 Proof of loss.

65A.296 Proof of loss.

Subdivision 1. Notice from insurer. After receiving written notice of a claim by an insured on a homeowner's insurance policy, the insurer may notify the insured that the insurer may deny the claim unless a completed proof of loss is received by the insurer within 60 days of the date on which the written notice under this subdivision was received by the insured. The notice given by the insurer must be sent by certified mail, return receipt requested, and must include a proof of loss form to be completed by the insured together with accompanying instructions for completing the form. The proof of loss form and the accompanying instructions must meet the readability standards of chapter 72C.

Subd. 2. Failure to complete timely proof of loss. In an action for the recovery of a claim on a homeowner's insurance policy, an insured's failure to comply with the 60-day proof of loss requirement:

(1) is a bar to recovery if the insured received the notice specified in subdivision 1, unless the insured demonstrates to the court's satisfaction that the insured had good cause for failing to comply;

(2) is not a bar to recovery if the insured did not receive the notice specified in subdivision 1, unless the insurer demonstrates to the court's satisfaction that its rights were prejudiced by the insured's failure to comply.

Subd. 3. Definitions. For purposes of this section, the terms "insurer" and "homeowner's insurance" have the meanings given them in section 65A.27.

Subd. 4. Effect on other law. This section supersedes any inconsistent provision of section 65A.01, 72A.201, or other law.

HIST: 1996 c 285 s 1; 1997 c 77 s 1



Section 65A.30 Day care services; coverage.

65A.30 Day care services; coverage.

There shall be no coverage under a day care provider's homeowner's insurance for losses or damages arising out of the operation of day care services unless:

(1) specifically covered in a policy; or

(2) covered by a rider for business coverage attached to a policy.

For purposes of this section, "day care" means "family day care" and "group family day care" as defined in Minnesota Rules, part 9502.0315. "Day care" does not include care provided by an individual who is related, as defined in Minnesota Rules, part 9502.0315, to the person being cared for or care provided by an unrelated individual to persons from a single family of persons related to each other.

HIST: 1996 c 326 s 2



Section 65A.31 Minnesota FAIR Plan Act.

65A.31 Minnesota FAIR Plan Act.

Sections 65A.31 to 65A.42 shall be known and may be cited as the "Minnesota FAIR Plan Act."

HIST: 1969 c 483 s 1; 1993 c 248 s 2



Section 65A.32 Purposes.

65A.32 Purposes.

The purposes of sections 65A.31 to 65A.42 are:

(1) to encourage stability in the property and liability insurance market for property located in this state;

(2) to encourage maximum use, in obtaining property and liability insurance, as defined in sections 65A.31 to 65A.42, of the normal insurance market provided by the private property and casualty insurance industry;

(3) to encourage the improvement of the condition of properties located in this state and to further orderly community development generally;

(4) to provide for an organization known as the Minnesota property insurance placement facility, which will assure fair access to insurance requirements (FAIR plan) in order that no property shall be denied property or liability insurance through the FAIR plan except after a physical inspection of such property and a fair evaluation of its individual underwriting characteristics;

(5) to publicize the purposes and procedures of the FAIR plan to the end that no one may fail to seek its assistance through lack of knowledge of its existence; and

(6) to provide for the formulation and administration by the Minnesota property insurance placement facility of a reinsurance arrangement whereby property and casualty insurers shall share equitably the responsibility for insuring insurable property for which property and liability insurance cannot be obtained through the normal insurance markets.

HIST: 1969 c 483 s 2; 1986 c 455 s 42; 1993 c 248 s 3; 1999 c 120 s 1



Section 65A.33 Definitions.

65A.33 Definitions.

Subdivision 1. As used in sections 65A.31 to 65A.42, unless the context otherwise requires, the terms defined in this section have the following meaning given to them.

Subd. 2. "Insurer" means any insurance company or other organization licensed to write and engaged in writing property or liability insurance business, including the property or liability insurance components of multiperil policies, on a direct basis, in this state, except where such insurer is specifically exempted by statute from participation in this program.

Subd. 3. "Property or liability insurance" means the coverage against direct loss to real or tangible personal property at a fixed location that is provided in the standard fire policy, extended coverage endorsement, homeowners insurance, as defined in section 65A.27, subdivision 4, cooperative housing insurance, condominium unit owners insurance, builders risk, and such vandalism and malicious mischief insurance and such other classes of insurance as may be added to the program with respect to said property by amendment as hereinafter provided. Property or liability insurance does not include automobile, commercial liability, or such manufacturing risks as may be excluded by the commissioner.

Subd. 4. "Minnesota property insurance placement facility," hereinafter referred to as the facility, means the organization formed by insurers to assist applicants in securing property or liability insurance and to administer the FAIR plan.

Subd. 5. "Inspection bureau" means the rating organization designated by the facility, with the approval of the commissioner, to make inspections as required under sections 65A.31 to 65A.42 and to perform such other duties as may be authorized by the facility.

Subd. 6. "Premiums written" means gross direct premiums charged during the second preceding calendar year with respect to property in this state on all policies of property or liability insurance and the property or liability insurance premium components of all multiperil policies, as computed by the facility, less return premiums, dividends paid or credited to policyholders, or the unused or unabsorbed portions of premium deposits.

Subd. 7. "Commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 8. Repealed, 1993 c 248 s 17

Subd. 9. Board. "Board" means the governing board of directors of the Minnesota property insurance placement facility.

HIST: 1969 c 483 s 3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 455 s 43; 1989 c 260 s 12; 1993 c 248 s 4-6; 1994 c 465 art 2 s 1; 1999 c 120 s 2,3



Section 65A.34 Application for coverage.

65A.34 Application for coverage.

Subdivision 1. Any person having an insurable interest in real or tangible personal property who has been canceled, nonrenewed, or otherwise rejected for coverage in the private market shall be entitled to submit an application for coverage to the facility. If an inspection of the premises is performed, it must be done at no cost to the applicant.

Subd. 2. The manner and scope of the inspections of FAIR plan business shall be prescribed by the facility with the approval of the commissioner.

Subd. 3. An inspection report shall be made for each property inspected. The report shall cover pertinent structural and occupancy features as well as the general condition of the building and surrounding structures. A representative photograph of the property may be taken during the inspection.

Subd. 4. Either during the inspection or immediately thereafter, an employee of the FAIR plan shall inform the applicant as to the features that result in a condition charge if the risk is accepted. No inspector shall have authority to advise whether the facility will provide the coverage.

Subd. 5. Within ten business days after the inspection, the FAIR plan shall prepare or have prepared a completed inspection report that includes conditions that are subject to a condition charge under the rating plan approved by the commissioner. A copy of the inspection report must be made available to the applicant or the applicant's agent upon request.

Subd. 6. Before the facility may deny coverage or write coverage with a condition charge, it must cause an inspection to be made of any risk submitted to it, without cost to the owner.

HIST: 1969 c 483 s 4; 1986 c 444; 1986 c 455 s 44; 1993 c 248 s 7; 1999 c 120 s 4-6



Section 65A.35 Administration.

65A.35 Administration.

Subdivision 1. Membership. Each insurer which is authorized to write and is engaged in writing within this state, on a direct basis, property or liability insurance or any component thereof contained in a multiperil policy, including homeowners and commercial multiperil policies, shall participate in the facility, as hereinafter described, as a condition of its authority to write such kinds of insurance within this state.

Subd. 2. Purposes. The purposes of the facility shall be twofold, as more fully set forth in this section:

(1) To formulate and administer, subject to the approval of the commissioner, a plan assuring fair access to insurance requirements in order that no property shall be denied property or liability insurance through the normal insurance market provided by the private property and casualty insurance industry, except after a physical inspection of such property and a fair evaluation of its individual underwriting characteristics; and

(2) To formulate and administer, subject to the approval of the commissioner, a reinsurance arrangement whereby the members of the facility shall share equitably the responsibility for insuring property which is insurable but for which property or liability insurance cannot be obtained through normal insurance markets.

Subd. 3. Plan of operation. The plan of operation of the facility, consistent with the provisions of sections 65A.31 to 65A.42 and the purpose of the facility, which shall provide for the FAIR plan, the reinsurance arrangement, and the economical and efficient administration of the facility, including, but not limited to, management of the facility, establishment of necessary facilities within this state, assessment of members to defray losses and expenses, commission arrangements, reasonable underwriting standards, acceptance and cession of reinsurance, and procedures for determining amounts of insurance to be provided.

The plan of operation shall be subject to approval by the commissioner.

Subd. 4. Amendment of the plan of operation. The facility shall, on its own initiative, subject to prior approval by the commissioner, or at the direction of the commissioner, amend the plan of operation.

Subd. 5. Administration. (1) The facility shall be administered by a board of nine directors, five of whom are elected by the members of the facility and four who represent the public. Public directors may include licensed insurance agents. Public directors are appointed by the commissioner. At least one elected director shall be a domestic stock insurer, and at least one director shall be a domestic nonstock insurer. In the election of directors, each member of the facility shall be allotted votes bearing the same ratio to the total number of votes to be cast as its degree of participation in the facility bears to the total participation.

(2) Any vacancy among the elected directors shall be filled by a vote of the other elected directors.

(3) If at any time the members fail to elect the required number of directors to the board, or a vacancy remains unfilled for more than 15 days, the commissioner may appoint the directors necessary to constitute a full board of directors.

(4) Vacancies among directors appointed by the commissioner shall be filled by appointment by the commissioner. A person so appointed serves until the end of the term of the director the person is replacing.

(5) All directors serve for a period of two years. The terms of all directors begin on January 1 of the year their appointments begin.

(6) The plan of operation must provide for adequate compensation of directors. A per diem amount and a procedure for reimbursement of expenses incurred in the discharge of their duties must be included in the plan. Directors whose employers compensate them while serving on the board or who would submit their compensation to their employers are not eligible for compensation under the plan.

Subd. 6. Participation. All members of the facility shall participate in its expenses, losses, and equity distribution in the proportion that the premiums written as herein defined, but excluding that portion, if any, of premiums which is attributable to the reinsurance arrangement maintained by the facility, by each such member during the second preceding calendar year bear to the aggregate premiums written in this state by all members of the facility. Such participation by each member in the facility shall be determined annually by the facility on the basis of such premiums written during the second preceding calendar year as disclosed in the annual statements and other reports filed by the member with the commissioner.

HIST: 1969 c 483 s 5; 1979 c 207 s 5; 1986 c 444; 1986 c 455 s 45,46; 1987 c 337 s 93; 1993 c 248 s 8



Section 65A.36 Underwriting.

65A.36 Underwriting.

Subdivision 1. Agents are not permitted to bind coverage. The facility shall issue a policy if the risk meets preliminary underwriting requirements. The facility may request an inspection report to obtain further underwriting information. If the inspection reveals that the applicant is not eligible for the coverage applied for, the facility shall inform the applicant within 59 days of the inception of the policy that the policy will be rescinded under section 65A.01, subdivision 3, paragraph (b), or canceled under section 65A.38. If the applicant is eligible for other coverage provided by the facility, the facility will replace the rescinded or canceled policy with a policy providing coverage for which the applicant is eligible.

Before the 60th day after the inception of the policy, the facility shall advise the applicant that:

(a) The risk is acceptable with or without a condition charge. If a condition charge applies, the facility will tell the insured what improvements are necessary in order to remove the charge;

(b) The risk is not acceptable unless improvements noted by the facility are made by the applicant and confirmed by the facility; or

(c) The risk is not acceptable for the reasons stated by the facility.

Subd. 2. If the risk is accepted, an invoice will be delivered to the applicant requiring payment of the premium amount. After receipt of the invoiced premium, the facility shall issue an insurance policy to the applicant within five business days.

Subd. 3. In the event a risk is declined because it fails to meet reasonable underwriting standards, the applicant shall be so notified. Reasonable underwriting standards shall include, but not be limited to, the following:

(a) Physical condition of the property, such as its construction, heating, wiring, evidence of previous fires, or general deterioration;

(b) Its present use or housekeeping such as vacancy, overcrowding, storage of rubbish, or flammable materials;

(c) Other specific characteristics of ownership, condition, occupancy, or maintenance which are violative of public policy and result in increased exposure to loss.

Neighborhood or area location or any environmental hazard beyond the control of the property owner shall not be deemed to be acceptable criteria for declining a risk.

Subd. 4. In the event that a risk is declined on the basis that it does not meet reasonable underwriting standards, or the coverage will be written on condition that the property be improved, the facility shall, within five business days, send copies of the inspection report to the applicant and the commissioner, and shall advise the applicant of the right to and the procedure for an appeal to the governing board and to the commissioner.

Subd. 5. The facility must within five business days of the receipt of a completed application advise the applicant that the risk has been declined, the risk has been accepted, or that the risk meets preliminary underwriting standards and a policy has been issued.

HIST: 1969 c 483 s 6; 1986 c 444; 1993 c 248 s 9; 1999 c 120 s 7,8



Section 65A.37 Policy forms.

65A.37 Policy forms.

All policies shall be on standard policy forms at loss costs published by Insurance Services Office, issued for a term of one year, and approved by the commissioner. All homeowners, cooperative housing insurance, and condominium unit owners insurance policies must be on forms published by Insurance Services Office and approved by the commissioner.

HIST: 1969 c 483 s 7; 1986 c 455 s 47; 1993 c 248 s 10; 1999 c 120 s 9



Section 65A.375 Rates for cooperative housing and neighborhood real estate trusts.

65A.375 Rates for cooperative housing and neighborhood real estate trusts.

The commissioner shall set the insurance rates for cooperative housing, organized under chapter 308A, and for neighborhood real estate trusts, characterized as nonprofit ownership of real estate with resident control. The rates must be actuarially sound.

HIST: 1987 c 337 s 94; 1989 c 356 s 5; 1993 c 248 s 11



Section 65A.38 Policy cancellation.

65A.38 Policy cancellation.

Subdivision 1. The facility shall not cancel a policy issued under sections 65A.31 to 65A.42 except for:

(a) cause which would have been grounds for nonacceptance of the risk under the program had the cause been known to the facility at the time of acceptance;

(b) nonpayment of premium; or

(c) with the approval of the governing board.

Subd. 2. Except as otherwise required under subdivision 4 or 5, at least 15 days' notice of cancellation together with a statement of the reason therefor shall be sent to the insured with a copy sent to the commissioner.

Subd. 3. Any cancellation notice or notice of refusal to renew to the insured shall be accompanied by a statement that the insured has a right of appeal as hereinafter provided.

Subd. 4. Cancellation of homeowner's insurance as defined in sections 65A.27 to 65A.29, is subject to the provisions of those sections.

Subd. 5. Cancellation of a commercial property insurance policy issued by the facility must comply with sections 60A.35 to 60A.38.

HIST: 1969 c 483 s 8; 1993 c 248 s 12; 1994 c 485 s 65; 1999 c 120 s 10



Section 65A.39 Appeals.

65A.39 Appeals.

(a) Any applicant or participating insurer shall have the right of appeal to the board of directors, which shall promptly determine the appeal. A decision of the board may be appealed to the commissioner within 30 days from notice of the action or decision. The commissioner shall promptly determine the appeal. Each denial of insurance shall be accompanied by a statement that the applicant has the right of appeal to the board and the commissioner and setting forth the procedures to be followed for the appeal. A final action of the commissioner is subject to judicial review as provided in chapter 14.

(b) In lieu of the appeal to the commissioner under paragraph (a), an applicant or insurer may seek judicial review of the board's action.

HIST: 1969 c 483 s 9; 1987 c 337 s 95; 1993 c 248 s 13



Section 65A.40 Education programs.

65A.40 Education programs.

The facility will undertake a continuing public education program, in cooperation with producers and others, to assure that the Minnesota FAIR Plan Act receives adequate public attention.

HIST: 1969 c 483 s 10; 1993 c 248 s 14



Section 65A.41 Agents.

65A.41 Agents.

Subdivision 1. A person licensed under chapter 60K may submit an application for coverage to the facility and receive a commission from the facility for submitting the application. However, the licensee is not an agent of the facility for purposes of state law. All checks or similar instruments submitted in payment of facility premiums must be made payable to the facility and not the agent.

Subd. 2. An agent or broker shall not refuse to submit an application for basic property insurance coverage to the facility if licensed to write and actively engaged in writing such insurance.

HIST: 1969 c 483 s 11; 1986 c 444; 1993 c 248 s 15



Section 65A.42 Immunity from liability.

65A.42 Immunity from liability.

There shall be no civil or criminal liability on the part of, and no cause of action of any nature shall arise against insurers, the facility, the governing board, or employees of the facility or the commissioner or the commissioner's authorized representatives, for any acts or omissions by them if the acts or omissions were in good faith and within the scope of their responsibilities under sections 65A.31 to 65A.42. The inspection reports and communications of the inspection vendors and the facility are not public documents.

HIST: 1969 c 483 s 12; 1971 c 24 s 11; 1986 c 444; 1993 c 248 s 16; 1999 c 120 s 11



Section 65A.43 Repealed, 1993 c 248 s 17

65A.43 Repealed, 1993 c 248 s 17



Section 65A.44 Definitions.

65A.44 Definitions.

Subdivision 1. Application. The definitions in this section apply to this section and section 65A.45.

Subd. 2. Insurer. "Insurer" means an insurer licensed to write insurance and writing residential renter's insurance in this state.

Subd. 3. Residential renter's insurance policy. "Residential renter's insurance policy" means insurance coverage normally written by the insurer as a standard residential renter's package policy.

HIST: 1991 c 244 s 2



Section 65A.45 Residential renter's insurance policy.

65A.45 Residential renter's insurance policy.

No insurer shall refuse to issue a single residential renter's insurance policy for the purpose of providing coverage to up to four individuals residing in the same household, if all of the individuals are named insureds on the policy and meet the insurer's normal underwriting requirements.

HIST: 1991 c 244 s 3



Section 65A.50 Trust or escrow accounts; insured real property fire or explosion loss proceeds.

65A.50 Trust or escrow accounts; insured real property fire or explosion loss proceeds.

Subdivision 1. Definitions. (a) "Municipality" means statutory or home rule charter city or town.

(b) "Final settlement" means a determination of the amount due and owing to the insured, for a loss to insured real property, by any of the following means:

(1) acceptance of a proof of loss by the insurer;

(2) execution of a release by the insured;

(3) acceptance of an arbitration award by both the insured and the insurer; or

(4) judgment of a court of competent jurisdiction.

Subd. 2. Partial withholding from settlement payments; notice. Except as otherwise provided in this section, with respect to insured real property located in a municipality which has elected to apply this section as provided in subdivision 12, when a claim is filed for a loss to insured real property due to fire or explosion and a final settlement is reached on the loss to the insured real property, an insurer shall withhold from payment 25 percent of the actual cash value of the insured real property at the time of the loss or 25 percent of the final settlement, whichever is less. At the time that 25 percent of the settlement or judgment is withheld, the insurer shall give notice of the withholding to the treasurer of the municipality in which the insured real property is located, to the insured, and to any mortgagee having an existing lien or liens against the insured real property, if the mortgagee is named on the policy. In the case of a judgment, notice shall also be provided to the court in which judgment was entered. The notice shall include all of the following:

(1) the identity and address of the insurer;

(2) the name and address of each policyholder, including any mortgagee;

(3) location of the insured real property;

(4) the date of loss, policy number, and claim number;

(5) the amount of money withheld;

(6) a statement that the municipality may have the withheld amount paid into a trust or escrow account established for the purposes of this section if it shows cause, pursuant to subdivision 3, within 30 days that the money should be withheld to protect the public health and safety, otherwise the withheld amount shall be paid to the insured at the expiration of 30 days; and

(7) an explanation of the provisions of this section and a verbatim reproduction of subdivision 16.

Subd. 3. Escrow procedure. In order for a municipality to escrow the amount withheld by the insurer, and to retain that amount, the following procedure shall be used.

(a) An affidavit prepared by the chief fire official or another authorized representative of the municipality designated by the governing body of the municipality that the damaged insured structure violates existing named health and safety standards requiring the escrow of the withheld amount as surety for the repair, replacement, or removal of the damaged structure shall constitute cause for the escrowing of the withheld amount.

(b) In the case of a settlement, the affidavit shall be sent to the insurer, the insured, and any mortgagees. Upon receipt of the affidavit, the insurer shall forward the withheld amount to the treasurer of the municipality and shall provide notice of the forwarding to the insured and any mortgagees.

(c) In the case of a judgment, the affidavit shall be sent to the insurer, the insured, any mortgagees, and the court in which the judgment was entered. Upon receipt of the affidavit, the insurer shall forward the withheld amount to the treasurer of the municipality and shall provide notice of the forwarding to the insured, any mortgagees, and the court in which judgment was entered.

Subd. 4. Deposit in trust or escrow account; release of proceeds to mortgagee. Upon receipt of money and information from an insurer as prescribed in subdivisions 2 and 3, the local treasurer shall record the information and the date of receipt of the money and shall immediately deposit the money in a trust or escrow account established for purposes of this section. The account may be interest-bearing. If the mortgage on the insured property is in default, the treasurer of the municipality, upon written request from a first mortgagee of property with respect to which policy proceeds were withheld and placed into a trust or escrow account under subdivisions 2, 3, and this subdivision, shall release to the mortgagee all or any part of the policy proceeds received by the municipality with respect to that property, not later than ten days after receipt of the written request by the mortgagee, to the extent necessary to satisfy any outstanding lien of the mortgagee.

Subd. 5. Commingling of funds; retention of interest. Except as provided in subdivision 8, money deposited in an account pursuant to subdivision 4 shall not be commingled with municipal funds. Any interest earned on money placed in a trust or escrow account shall be retained by the municipality to defray expenses incurred under this section.

Subd. 6. Release of deposited proceeds to insured. Except as provided in clause (3), the policy proceeds deposited under subdivision 4 shall immediately be forwarded to the insured when the chief fire official or another authorized representative of the municipality designated by the governing body of the municipality receives or is shown reasonable proof of any of the following:

(1) that the damaged or destroyed portions of the insured structure have been repaired or replaced, except to the extent that the amount withheld under this subdivision is needed to complete repair or replacement;

(2) that the damaged or destroyed structure and any and all remnants of the structure have been removed from the land on which the structure or the remnants of the structure were situated, by the owner or by any other person, in compliance with the local code requirements of the municipality in which the structure was located; or

(3) that the insured has entered into a contract to perform repair, replacement, or removal services with respect to the insured real property and that the insured consents to payment of funds directly to the contractor performing the services. Funds released under this clause may be forwarded only to a contractor performing services on the insured property.

Subd. 7. Reasonable proof. Reasonable proof required under subdivision 6 shall include any of the following:

(1) originals or copies of pertinent contracts, invoices, receipts, and other similar papers evidencing both the work performed or to be performed and the materials used or to be used by all contractors performing repair, replacement, or removal services with respect to the insured real property, other than a contractor subject to clause (2);

(2) an affidavit executed by the contractor which has performed the greatest amount of repair or replacement work on the structure, or which has done most of the clearing and removal work if structure repair or replacement is not to be performed. The contractor shall attach to the affidavit all pertinent contracts, invoices, and receipts and shall swear that these attached papers correctly indicate the nature and extent of the work performed to date by the contractor and the materials used; or

(3) an inspection of the insured real property to verify that repair, replacement, or clearing has been completed in accordance with subdivision 6.

Subd. 8. Use of retained proceeds. If with respect to a loss, reasonable proof is not received by or shown to a fire official or another authorized representative of the municipality designated by the governing body of the municipality within 45 days after the policy proceeds portion was received by the treasurer, the municipality shall use the retained proceeds to secure, repair, or demolish the damaged or destroyed structure and clear the property in question, so that the structure and property are in compliance with local code requirements and applicable ordinances of the municipality. If, before the lapse of the 45 days after the proceeds portion was received by the treasurer, the municipality has secured, repaired, or demolished the damaged or destroyed structure under chapter 299F or 463 or other applicable law or ordinance, once the 45 days lapse, the municipality may release the special assessment placed on the property, if any, and reimburse itself from the retained funds. No more than 15 percent of the policy proceeds used by the municipality under this subdivision may be attributed to the municipality's administrative expenses, which must be directly related to the actions authorized under this subdivision. Any unused portion of the retained proceeds shall be returned to the insured.

Subd. 9. Proceeds not included. A final settlement shall not include the payment of policy proceeds for personal property or contents damage or for additional coverage not contained in the fire coverage portion of the fire insurance policy.

Subd. 10. Immunity from liability. There shall not be liability on the part of, and a cause of action shall not arise against, an insurer or an agent or employee of an insurer for withholding or transferring money in the course of complying or attempting to comply with this section.

Subd. 11. Application of section; amount of settlement. This section applies only to final settlements which exceed 49 percent of the insurance on the insured real property.

Subd. 12. Application of section; election; list of electing municipalities. This section applies only to property located in a municipality if the municipality, pursuant to a resolution by the governing body, notifies the commissioner in writing that the municipality has established a trust or escrow account to be used as prescribed in this section and intends to uniformly apply this section with respect to all property located within the municipality following written notification to the commissioner. The commissioner shall prepare and distribute a list of all municipalities which have elected to apply this section to all insurance companies transacting property insurance in this state.

Subd. 13. Retention on list. (a) A municipality shall remain on the list until a written request for deletion has been received by the commissioner, or until the municipality has failed to comply with paragraph (b), and the amended list has been prepared pursuant to this subdivision.

(b) Municipalities on the list shall report every two years to the commissioner in writing regarding the extent of the municipality's use of this section and the effect of this section on arson fires in that municipality. The report must be filed with the commissioner no later than 90 days after the two-year anniversary of the municipality's placement on the list and thereafter no later than 90 days after each subsequent two-year period. If the commissioner has not received a report required under this paragraph, the commissioner shall promptly provide the municipality a written reminder notice. If the commissioner has not received the report within 30 days after providing the written notice, the municipality shall be treated as having made a written request for deletion under paragraph (a).

Subd. 14. Addition to list. A municipality may apply to be added to the list by making a written request for addition to the commissioner. When a written request for addition from a municipality has been received by the commissioner, an amended list shall be prepared and distributed indicating the addition. The addition shall be effective on the date specified by the commissioner in the amendment. The commissioner shall notify the municipality and insurance companies of the effective date of the addition which shall be effective not less than 30 days after receipt of notice by the insurance company. A municipality shall not apply this section with respect to any loss which occurred before the effective date of the addition.

Subd. 15. Deletion from list. A municipality may cease to apply this section for a period of not less than six months upon not less than 30 days' written notice to the commissioner. After receipt of request to be deleted from the list, the commissioner shall prepare and distribute an amendment to the list indicating the deletion. The deletion shall be effective on the date specified by the commissioner in the amendment. The commissioner shall notify the municipality and insurance companies of the effective date of the deletion which shall be effective not less than 30 days after receipt of the notice by the insurance company. A municipality shall continue to apply this section with respect to any loss which occurred before the effective date of the deletion, notwithstanding the deletion.

Subd. 16. Exceptions to withholding requirements. The withholding requirements of this section do not apply if all of the following occur:

(1) within 30 days after agreement on a final settlement between the insured and the insurer, the insured has filed with the insurer evidence of a contract to repair as described in subdivision 7;

(2) the insured consents to the payment of funds directly to the contractor performing the repair services. Funds released under this clause may be forwarded only to a contractor performing the repair services on the insured property; and

(3) on receipt of the contract to repair, the insurer gives notice to the municipality in which the property is situated that there will not be a withholding under this section because of the repair contract.

Subd. 17. Demolition costs or debris removal costs as part of final settlement; withholding. If the insured and the insurer have agreed on the demolition costs or the debris removal costs as part of the final settlement of the real property insured claim, the insurer shall withhold one of the following sums, whichever sum is the largest, and shall pay that sum in accordance with this section:

(1) the agreed cost of demolition or debris removal;

(2) 25 percent of the actual cash value of the insured real property at the time of loss; or

(3) 25 percent of the final settlement of the insured real property claim.

HIST: 1995 c 170 s 1; 1997 c 47 s 1-5; 1997 c 77 s 2






Chapter 65B Automobile Insurance

Section 65B.001 Definitions.

65B.001 Definitions.

Subdivision 1. Application. Unless a different meaning is expressly made applicable, the terms defined in this section shall, for the purposes of this chapter, have the meaning given them.

Subd. 2. Private passenger vehicle insurance. "Private passenger vehicle insurance" means a policy insuring a natural person as named insured, and any relative of the named insured who is a resident of the same household, covering private passenger vehicles or utility vehicles owned by the insured. This term does not include a policy insuring more than four vehicles rated on a fleet basis or covering garage, automobiles sales agency, repair shop, service station or public parking place operation hazards.

Subd. 3. Private passenger vehicle. "Private passenger vehicle" means a passenger automobile defined in section 168.011, or a jeep type automobile, that is not rented to others or used as a public or livery conveyance for passengers.

Subd. 4. Utility vehicle. "Utility vehicle" means any four wheel vehicle, other than a private passenger vehicle, which has a pickup, van, or panel truck type body and is not used primarily in the occupation, profession or business of the insured, other than farming or ranching.

Subd. 5. Motorcycle. "Motorcycle" means a self-propelled vehicle designed to travel on fewer than four wheels that has an engine rated at greater than five horsepower, and includes a trailer with one or more wheels, when the trailer is connected to or being towed by a motorcycle. For purposes of this chapter, motorcycle includes a motorized bicycle as defined in section 169.01, subdivision 4a, but does not include an electric-assisted bicycle as defined in section 169.01, subdivision 4b.

HIST: 1977 c 366 s 1; 1984 c 592 s 52; 1987 c 269 s 1; 1989 c 140 s 1; 1996 c 435 s 1



Section 65B.01 Purposes, construction and scope.

65B.01 Purposes, construction and scope.

Subdivision 1. Purpose. The purposes of sections 65B.01 to 65B.12 are to provide the guarantee that automobile insurance coverage will be available to any person who is unable to procure such insurance through ordinary methods by providing a facility for the placement of automobile insurance risks with insurers, and to preserve to the public the benefits of price competition by encouraging maximum use of the normal private insurance system. Sections 65B.01 to 65B.12 shall be liberally construed to effect the purposes stated.

Subd. 2. Scope and membership. Every insurer authorized to write automobile liability or physical damage insurance in this state, as a condition precedent to being licensed or to retain such license to write such insurance in this state, shall be a member of the facility and shall participate therein under the terms and provisions of sections 65B.01 to 65B.12.

HIST: 1971 c 813 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 520 s 2



Section 65B.02 Definitions.

65B.02 Definitions.

Subdivision 1. Application. Unless the language or context clearly indicates a different meaning is intended, the following terms shall, for the purposes of sections 65B.01 to 65B.12, have the meanings ascribed to them.

Subd. 2. Qualified applicant. "Qualified applicant" means a person who:

(1) is a resident of this state;

(2) owns a motor vehicle registered in accordance with the laws of this state, or has a valid driver's license, or is required to file a certificate of insurance with the commissioner of public safety; and

(3) has no unpaid premiums with respect to prior automobile insurance.

Subd. 3. Facility. "Facility" means the organization formed by insurers to carry out the purposes provided in section 65B.01, subdivision 1, and shall be known as the Minnesota automobile insurance plan.

Subd. 4. Member. "Member" means an insurer who is required by sections 65B.01 to 65B.12, to be a member of the facility.

Subd. 5. Car years. "Car years" means the number of insurance policies written on automobile or licensed drivers by a given insurer in any calendar year; and "voluntary car years" means the number of such policies written by a given insurer, exclusive of policies written through the facility.

Subd. 6. Private passenger nonfleet automobile. "Private passenger nonfleet automobile" means motorized vehicles designed for transporting passengers or goods, subject to specific contemporary definitions for insurance purposes as provided in the plan of operation.

Subd. 7. Participation ratio. "Participation ratio" means the ratio of the member's Minnesota premiums, or other measure of business written approved by the commissioner, in relation to the comparable statewide totals for all members.

(1) For private passenger nonfleet automobile insurance coverages the participation ratio shall be based on voluntary car years written in this state for the calendar year ending December 31 of the second prior year, as reported by the statistical agent of each member as private passenger nonfleet exposures.

(2) For insurance coverages on all other automobiles, including insurance for fleets, commercial vehicles, public vehicles and garages, the ratio shall be based on the total Minnesota gross, direct automobile insurance premiums written, including both policy and membership fees less return premiums and premiums on policies not taken, without including reinsurance assumed and without deducting reinsurance ceded, and less the amount of such premiums reported as received for insurance on private passenger nonfleet vehicles, for the calendar year ending December 31 of the second prior year.

(3) For the purpose of determining each member's responsibility for expenses and assessments, the ratio shall be based on each member's total Minnesota car years and gross, direct premiums written, including both policy and membership fees less return premiums and premiums on policies not taken, without including reinsurance assumed and without deducting reinsurance ceded, for the calendar year ending December 31 of the second prior year, provided, however, that the preliminary determination of each member's responsibility for expenses and assessments may use the calendar year ending December 31 of the third prior year.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce or one properly acting in the capacity of the commissioner of commerce.

HIST: 1971 c 813 s 2; 1974 c 408 s 32 subd 4; 1977 c 276 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1992 c 520 s 3-5; 1999 c 177 s 66



Section 65B.03 Governing committee.

65B.03 Governing committee.

Subdivision 1. Membership. An election must be held among every insurer subject to sections 65B.01 to 65B.12, for the election of insurer representatives on the facility governing committee. The governing committee shall be made up of nine individuals, five of whom shall be elected by members of the facility and four who shall be public members. Public members may include licensed insurance agents. The public members shall be appointed by the commissioner. The term of office for members of the governing committee is two years.

Each member serving on the governing committee shall be represented by a salaried employee of that member, and not more than one member in a group under the same management shall serve on the governing committee at the same time.

Subd. 2. Terms of office. The governing committee members shall serve two-year terms. Vacancies shall be filled as provided in the plan of operation.

HIST: 1971 c 813 s 3; 1973 c 756 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 66; 1986 c 444; 1987 c 337 s 96; 1992 c 520 s 6



Section 65B.04 Plan of operation.

65B.04 Plan of operation.

Subdivision 1. Repealed, 1992 c 520 s 18

Subd. 1a. Plan. The plan of operation consists of the operation procedures of the facility.

Subd. 2. Repealed, 1992 c 520 s 18

Subd. 3. Amendments. The plan of operation may be amended by a majority vote of the governing committee and the approval of the commissioner. An order by the commissioner disapproving an amendment to the plan of operation must be issued within 30 days of receipt by the commissioner of the proposed amendment, certified by the governing committee as having been adopted by that committee by a majority vote, or the amendment shall be deemed approved by the commissioner. An order of disapproval may be appealed as provided in chapter 14.

Subd. 4. Adherence to plan. Every insurer authorized to write automobile bodily injury liability, property damage liability or physical damage insurance in this state, as a condition to maintaining its authorization to transact the business of insurance in this state, shall adhere to the plan of operation.

HIST: 1971 c 813 s 4; 1983 c 247 s 34; 1986 c 444; 1992 c 520 s 7-9; 2001 c 215 s 29



Section 65B.05 Power of facility, governing committee.

65B.05 Power of facility, governing committee.

The governing committee shall have the power to direct the operation of the facility in all pursuits consistent with the purposes and terms of sections 65B.01 to 65B.12, including but not limited to the following:

(1) To sue and be sued in the name of the facility and to assess each member in accord with its participation ratio to pay any judgment against the facility as an entity, provided, however, that no judgment against the facility shall create any liabilities in one or more members disproportionate to their participation ratio or an individual representing members on the governing committee.

(2) To delegate ministerial duties, to hire a manager and to contract for goods and services from others.

(3) To assess members on the basis of participation ratios to cover anticipated costs of operation and administration of the facility.

(4) To impose limitations on cancellation or nonrenewal by members of insureds covered pursuant to placement through the facility in addition to the limitations imposed by chapter 72A and sections 65B.1311 to 65B.21.

HIST: 1971 c 813 s 5; 1Sp1981 c 4 art 1 s 56; 1992 c 520 s 10; 2001 c 7 s 16



Section 65B.06 Distribution of risks; coverage.

65B.06 Distribution of risks; coverage.

Subdivision 1. With respect to private passenger, nonfleet automobiles, the facility shall provide for the equitable distribution of qualified applicants to members in accordance with the participation ratio or among these insurance companies as selected under the provisions of the plan of operation.

Subd. 2. With respect to private passenger, nonfleet automobiles, the facility shall provide for the issuance of policies of automobile insurance by members with coverage as follows:

(1) Bodily injury liability and property damage liability coverage in the minimum amounts specified in section 65B.49, subdivision 3;

(2) Uninsured and underinsured motorist coverages as required by section 65B.49, subdivisions 3a and 4a;

(3) A reasonable selection of higher limits of liability coverage up to $50,000 because of bodily injury to or death of one person in any one accident and, subject to such limit for one person, up to $100,000 because of bodily injury to or death of two or more persons in any one accident, and up to $25,000 because of injury to or destruction of property of others in any one accident, or higher limits of liability coverage as recommended by the governing committee and approved by the commissioner;

(4) Basic economic loss benefits, as required by section 65B.44, and other optional coverages as recommended by the governing committee and approved by the commissioner; and

(5) Automobile physical damage coverage, including coverage of loss by collision, subject to deductible options.

Subd. 3. With respect to all automobiles not included in subdivisions 1 and 2, the facility shall provide:

(1) the minimum limits of coverage required by section 65B.49, subdivisions 2, 3, 3a, and 4a, or higher limits of liability coverage as recommended by the governing committee and approved by the commissioner;

(2) for the equitable distribution of qualified applicants for this coverage among the members in accord with the applicable participation ratio, or among these insurance companies as selected under the provisions of the plan of operation; and

(3) for a school district or contractor transporting school children under contract with a school district, that amount of automobile liability insurance coverage, not to exceed $1,000,000, required by the school district by resolution or contract, or that portion of such $1,000,000 of coverage for which the school district or contractor applies and for which it is eligible under section 65B.10.

Subd. 4. Coverage made available under this section shall be the automobile policy and endorsement forms, as approved by the commissioner, with such changes, additions and amendments as are adopted by the governing committee and approved by the commissioner.

HIST: 1971 c 813 s 6; 1974 c 408 s 32 subds 4,5; 1976 c 2 s 41; 1977 c 276 s 2; 1Sp1981 c 4 art 1 s 57; 1984 c 592 s 53; 1986 c 313 s 9; 1992 c 520 s 11; 1995 c 258 s 47; 2001 c 215 s 30,31



Section 65B.07 Other provisions and functions.

65B.07 Other provisions and functions.

Subdivision 1. The facility shall provide one or more optional deferred payment plans, which shall include sufficient advance payment to, at all times, equal at least the pro rata earned premium, and such plans shall include additional charges for deferred payments.

Subd. 2. Repealed, 1992 c 520 s 18

Subd. 3. The facility shall provide for publicizing its purposes and developing public understanding of the facility.

Subd. 4. The facility shall provide an annual financial statement on the facility's operation to the commissioner, and shall provide an annual report of operations to the commissioner and to all members so requesting.

Subd. 5. Repealed, 1995 c 258 s 67

HIST: 1971 c 813 s 7; 1986 c 444; 1992 c 520 s 12



Section 65B.08 Rates.

65B.08 Rates.

Subdivision 1. Filing. As agent for members, the facility shall file with the commissioner all manuals of classification, all manuals of rules and rates, all rating plans, and any modifications of same, proposed for use for automobile insurance placed through the facility. The classifications, rules and rates and any amendments thereto shall be subject to prior written approval by the commissioner. Rates, surcharge points, and increased limits factors filed by the facility shall not be excessive, inadequate, or unfairly discriminatory. No other entity, service or organization shall make filings for the facility or the members to apply to insurance placed through the facility.

Subd. 2. Use of rates. Every member shall be authorized to use the rates and rules approved by the commissioner for use by the facility on business placed through the facility, and shall use no other rates on automobiles placed through the facility.

Subd. 3. Facility exempt. Laws relating to rating organizations or advisory organizations shall not apply to functions provided for under this section.

HIST: 1971 c 813 s 8; 1992 c 520 s 13,14; 1995 c 258 s 48



Section 65B.09 Agents.

65B.09 Agents.

Subdivision 1. Agents' responsibility. Every person licensed under sections 60K.30 to 60K.56 who is authorized to solicit, negotiate or effect automobile insurance on behalf of any member shall:

(1) offer to place coverage through the facility for any qualified applicant who is ineligible or unacceptable for coverage in the insurer or insurers for whom the agent is authorized to solicit, negotiate or effect automobile insurance. Provided, that the failure of an agent to make such an offer to a qualified applicant shall not subject the agent to any liability to the applicant;

(2) forward to the facility all applications and any deposit premiums which are required by the plan of operation, rules and procedures of the facility, if the qualified applicant accepts the offer to have coverage placed through the facility;

(3) be entitled to receive compensation for placing insurance through the facility at the uniform rates of compensation as provided in the plan of operation, and all members shall pay such compensation.

Subd. 2. Agents' contracts. A member may not include the premiums and losses incurred from risks insured through the facility in determining the loss ratio of any of its agents, or otherwise use the experience from such risks as cause for altering the relationship between the member and its agent.

HIST: 1971 c 813 s 9; 1986 c 444; 1992 c 520 s 15; 1993 c 13 art 2 s 3; 1995 c 258 s 49; 2001 c 117 art 2 s 14

* NOTE: The amendment to subdivision 1 by Laws 2001, chapter *117, article 2, section 14, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 65B.10 Eligibility.

65B.10 Eligibility.

Subdivision 1. Eligibility for coverage. To be eligible for coverage through the facility an otherwise qualified applicant must have been rejected, canceled or refused renewal with respect to automobile insurance by a member.

Subd. 2. Termination of eligibility. Eligibility for placement through the facility will terminate if an insured is offered equivalent coverage in the voluntary market at a rate lower than the facility rate. If the member that is required to provide coverage by the facility makes such an offer after giving 30 days' advance written notice to the agent of record before making the offer, the member shall have no further obligation to the agent of record.

Subd. 3. Review of insureds. At least annually, every member shall review every private passenger nonfleet applicant which it insures through the facility and determine whether or not such applicant is acceptable for voluntary insurance at a rate lower than the facility rate. If such applicant is acceptable, the member shall make an offer to insure the applicant under voluntary coverage at such lower rate.

HIST: 1971 c 813 s 10; 1986 c 444; 1992 c 520 s 16; 1995 c 258 s 50



Section 65B.11 Use of the facility by the public.

65B.11 Use of the facility by the public.

If, upon a formal hearing, the commissioner finds that a large proportion of qualified and eligible persons are failing to gain the benefits of the facility, the facility shall provide service to assist the public in making application to the facility for placement.

HIST: 1971 c 813 s 11



Section 65B.12 Right to hearing; construction of plan of operation.

65B.12 Right to hearing; construction of plan of operation.

Subdivision 1. Any member, applicant or person insured under a policy placed through the facility may request a formal hearing and ruling by the governing committee on any alleged violation of the plan of operation or any alleged improper act or ruling of the facility. The request for hearing must be filed within 30 days after the date of the alleged act or decision.

Subd. 2. The plan of operation shall provide for prompt and fair hearings, and shall prescribe the procedure to be followed in the hearings.

Subd. 3. Any formal ruling by the governing committee may be appealed to the commissioner by filing notice of appeal with the facility and the commissioner within 30 days after issuance of the ruling. The hearing shall be governed by the procedures for contested cases.

Subd. 4. Upon a hearing pursuant to chapter 14, the commissioner shall issue an order approving or disapproving the action or decision of the governing committee or directing the governing committee to reconsider the ruling.

Subd. 4a. In lieu of the appeal to the commissioner, a member, applicant, or person may seek judicial review of the governing committee's action.

Subd. 5. The plan of operation shall be interpreted to conform to the laws of this state with respect to automobile insurance coverage and any changes in the laws, unless the facility is specifically excluded from the applicability of these laws.

HIST: 1971 c 813 s 12; 1987 c 337 s 97; 1992 c 520 s 17



Section 65B.13 Repealed, 2000 c 483 s 55

65B.13 Repealed, 2000 c 483 s 55



Section 65B.131 Repealed, 1979 c 215 s 2

65B.131 Repealed, 1979 c 215 s 2



Section 65B.1311 Coverage for former spouse.

65B.1311 Coverage for former spouse.

Subdivision 1. New policy issued. An insurer must issue a policy of private passenger insurance to the former spouse of a named insured, within the provisions of subdivision 2, if the following conditions are met:

(1) the former spouse has been an insured driver under the former policy for at least the six months immediately preceding the entry of a valid decree of dissolution of marriage;

(2) the former spouse makes application for a policy before the end of the policy period or within 60 days after the entry of the decree of dissolution of marriage, whichever is later;

(3) the appropriate premium is paid; and

(4) the former spouse and any person or persons who are to be an insured, as defined in section 65B.43, meets the insurer's eligibility standards for renewal policies.

Subd. 2. Named insured. A named insured under a policy of private passenger vehicle insurance shall have the premium determined at the first and any subsequent renewals of the policy after entry of a valid decree of dissolution of the marriage of the named insured only on the basis of the driving record and rating classification applicable to the named insured and any person who is to be an insured, as defined in section 65B.43, under the policy to be renewed.

HIST: 1986 c 455 s 49; 1987 c 337 s 98



Section 65B.132 Student discounts; eligibility.

65B.132 Student discounts; eligibility.

Any insurance company providing discounts on automobile insurance premiums to eligible persons attending colleges and universities must provide the discount to eligible students enrolled in technical colleges.

HIST: 1975 c 44 s 1; 1987 c 258 s 12; 1989 c 246 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 2



Section 65B.133 Surcharge disclosure.

65B.133 Surcharge disclosure.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this section have the meanings given them.

(a) "Computed premium" means the rate in effect before the application of a surcharge.

(b) "Chargeable accident" means an accident which is taken into consideration in applying a surcharge.

(c) "Chargeable traffic violation" means a traffic violation which is taken into consideration in applying a surcharge.

(d) "Policy" means a policy providing private passenger vehicle insurance, as defined in section 65B.001, subdivision 2.

(e) "Surcharge" means any increase in premium for a policy, including the removal of an accident-free or claim-free discount, based upon an accident or a traffic violation.

(f) "Surcharge disclosure statement" means a written statement disclosing the surcharge plan of an insurer, the effective date of the surcharge plan, and the name of the insurer, and any other information which the commissioner may require to be disclosed to assist insureds in comparing surcharge plans among insurers.

(g) "Surcharge plan" means the conditions under which an insurer applies a surcharge including but not limited to: (1) the maximum dollar amount which an insurer pays due to an accident without applying a surcharge, (2) accidents which are not chargeable, (3) chargeable traffic violations, (4) the length of time that an accident or a traffic violation is chargeable, and (5) surcharge rates for the first and each successive accident or traffic violation.

(h) "Surcharge rate" means the amount of any surcharge expressed as a percentage of the computed premium rate or as a dollar amount surcharge, if a percentage surcharge is not used.

Subd. 2. Disclosure to applicants. Before accepting the initial premium payment, an insurer or its agent shall provide a surcharge disclosure statement to any person who applies for a policy which is effective on or after January 1, 1983.

Subd. 3. Disclosure to policyholders. An insurer or its agent shall mail or deliver a surcharge disclosure statement to the named insured either before or with the first notice to renew a policy on or after January 1, 1983. If a surcharge disclosure statement has been provided pursuant to subdivision 2, no surcharge disclosure statement is required to be mailed or delivered to the same named insured pursuant to subdivision 3.

Subd. 4. Notification of change. No insurer may change its surcharge plan unless a surcharge disclosure statement is mailed or delivered to the named insured before the change is made. A surcharge disclosure statement disclosing a change applicable on the renewal of a policy, may be mailed with an offer to renew the policy. Surcharges cannot be applied to accidents or traffic violations that occurred prior to a change in a surcharge plan except to the extent provided under the prior plan.

Subd. 5. Limitation on chargeable traffic violations. No traffic violation is chargeable to a driver unless the driver is convicted of, or forfeits bail for, the offense, or the driver's license is revoked pursuant to section 169A.52. If a surcharge is applied because bail is forfeited and if the driver is later acquitted of the offense, the insurer shall rebate the surcharge. A violation of section 169.685, subdivision 5 is not chargeable.

Subd. 5a. Surcharge prohibition. No surcharge is chargeable to an insured who collects benefits under a policy because the insured is a passenger in a bus, taxi, or commuter van involved in an accident.

Subd. 6. Penalty. Failure to comply with this section constitutes a violation of section 70A.04 and is subject to the penalties prescribed in section 70A.21.

Subd. 7. Commissioner may promulgate rules. The commissioner may promulgate rules reasonably necessary to carry out and make effective this section.

HIST: 1982 c 541 s 1; 1983 c 261 s 2; 1992 c 564 art 1 s 45; 1997 c 64 s 1; 2000 c 478 art 2 s 7



Section 65B.134 Comprehensive coverage; glass breakage.

65B.134 Comprehensive coverage; glass breakage.

Any policy of automobile insurance, as defined in section 65B.14, subdivision 2, providing comprehensive coverage, whether designated as such or included in a policy providing broader coverage, must provide at the option of the insured complete coverage for repair or replacement of all damaged safety glass without regard to any deductible or minimum amount.

HIST: 1983 c 292 s 2



Section 65B.135 Limousine insurance.

65B.135 Limousine insurance.

An insurer who provides insurance for limousines, defined in section 168.011, subdivision 35, shall provide insurance in a minimum aggregate amount of $300,000 per accident for each limousine covered.

HIST: 1989 c 318 s 3



Section 65B.14 Definitions.

65B.14 Definitions.

Subdivision 1. Application. For the purposes of sections 65B.14 to 65B.21, the terms defined in this section have the meanings given them.

Subd. 2. Policy of automobile insurance or policy. "Policy of automobile insurance" or "policy" means a policy of private passenger vehicle insurance as defined in section 65B.001, or a plan of reparation security as defined in section 65B.48 insuring less than five vehicles rated on a commercial or fleet basis, or a policy of insurance covering the use of a motorcycle, delivered or issued for delivery in this state.

Subd. 3. Renewal or to renew. "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer on the same rating plan, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term; provided, however, that any policy with a policy period or term of less than six months or any policy with no fixed expiration date shall for the purpose of sections 65B.14 to 65B.21 be considered as if written for successive policy periods or terms of six months.

Subd. 4. Nonpayment of premium. "Nonpayment of premium" means failure of the named insured to discharge when due any obligations in connection with the payment of premiums on a policy of automobile insurance or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.

Subd. 5. Violations. "Violations" means all moving traffic violations that are recorded by the department of public safety on a household member's motor vehicle record, and violations reported by a similar authority in another state or moving traffic violations reported by the insured.

HIST: 1967 c 463 s 1; 1971 c 813 s 13; 1974 c 56 s 1; 1974 c 408 s 31; 1977 c 366 s 2; 1984 c 592 s 54,56; 1986 c 444; 1996 c 446 art 1 s 56



Section 65B.15 Cancellation or reduction in limits during policy period; grounds; notice.

65B.15 Cancellation or reduction in limits during policy period; grounds; notice.

Subdivision 1. No cancellation or reduction in the limits of liability of coverage during the policy period of any policy shall be effective unless notice thereof is given and unless based on one or more reasons stated in the policy which shall be limited to the following:

1. Nonpayment of premium; or

2. The policy was obtained through a material misrepresentation; or

3. Any insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim; or

4. The named insured failed to disclose fully motor vehicle accidents and moving traffic violations of the named insured for the preceding 36 months if called for in the written application; or

5. The named insured failed to disclose in the written application any requested information necessary for the acceptance or proper rating of the risk; or

6. The named insured knowingly failed to give any required written notice of loss or notice of lawsuit commenced against the named insured, or, when requested, refused to cooperate in the investigation of a claim or defense of a lawsuit; or

7. The named insured or any other operator who either resides in the same household, or customarily operates an automobile insured under such policy, unless the other operator is identified as a named insured in another policy as an insured:

(a) has, within the 36 months prior to the notice of cancellation, had that person's driver's license under suspension or revocation because the person committed a moving traffic violation or because the person refused to be tested under section 169A.20, subdivision 1; or

(b) is or becomes subject to epilepsy or heart attacks, and such individual does not produce a written opinion from a physician testifying to that person's medical ability to operate a motor vehicle safely, such opinion to be based upon a reasonable medical probability; or

(c) has an accident record, conviction record (criminal or traffic), physical condition or mental condition, any one or all of which are such that the person's operation of an automobile might endanger the public safety; or

(d) has been convicted, or forfeited bail, during the 24 months immediately preceding the notice of cancellation for criminal negligence in the use or operation of an automobile, or assault arising out of the operation of a motor vehicle, or operating a motor vehicle while in an intoxicated condition or while under the influence of drugs; or leaving the scene of an accident without stopping to report; or making false statements in an application for a driver's license, or theft or unlawful taking of a motor vehicle; or

(e) has been convicted of, or forfeited bail for, one or more violations within the 18 months immediately preceding the notice of cancellation, of any law, ordinance, or rule which justify a revocation of a driver's license.

8. The insured automobile is:

(1) so mechanically defective that its operation might endanger public safety; or

(2) used in carrying passengers for hire or compensation, provided however that the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation; or

(3) used in the business of transportation of flammables or explosives; or

(4) an authorized emergency vehicle; or

(5) subject to an inspection law and has not been inspected or, if inspected, has failed to qualify within the period specified under such inspection law; or

(6) substantially changed in type or condition during the policy period, increasing the risk substantially, such as conversion to a commercial type vehicle, a dragster, sports car or so as to give clear evidence of a use other than the original use.

Subd. 2. This section shall not apply to any policy of automobile liability insurance which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.

Subd. 3. Repealed, 1984 c 592 s 94

HIST: 1967 c 463 s 2; 1985 c 248 s 70; 1986 c 444; 1987 c 337 s 99; 1989 c 260 s 13; 1996 c 446 art 1 s 57; 2000 c 478 art 2 s 7



Section 65B.16 Statement of reasons for cancellation or reduction.

65B.16 Statement of reasons for cancellation or reduction.

No notice of cancellation or reduction in the limits of liability of coverage of an automobile insurance policy under section 65B.15 shall be effective unless the specific underwriting or other reason or reasons for such cancellation or reduction in the limits of liability of coverage are stated in such notice and the notice is mailed or delivered by the insurer so as to provide the named insured with at least 30 days' notice prior to the effective date of cancellation; provided, however, that when nonpayment of premium is the reason for cancellation or when the company is exercising its right to cancel insurance which has been in effect for less than 60 days at least ten days' notice of cancellation, and the reasons for the cancellation, shall be given. Information regarding moving traffic violations or motor vehicle accidents must be specifically requested on the application in order for a company to use those incidents to exercise its right to cancel within the first 59 days of coverage. When nonpayment of premiums is the reason for cancellation, the reason must be given to the insured with the notice of cancellation; and if the company is exercising its right to cancel within the first 59 days of coverage and notice is given with less than ten days remaining in the 59-day period, the coverage must be extended, to expire ten days after notice was mailed.

HIST: 1967 c 463 s 3; 1971 c 696 s 1; 1984 c 592 s 57; 1987 c 337 s 100; 2001 c 215 s 32



Section 65B.161 Refund of premium on cancellation.

65B.161 Refund of premium on cancellation.

Cancellation of a policy of automobile insurance pursuant to sections 65B.15 and 65B.16 shall not be effective unless any unearned premium due the insured is returned to the insured with the notice of cancellation or is delivered or sent by mail to the insured so as to be received by the insured not later than the effective date of cancellation.

HIST: 1977 c 366 s 3



Section 65B.162 Notice of possible cancellation.

65B.162 Notice of possible cancellation.

A written notice shall be provided to all applicants for private passenger insurance, at the time the application is submitted, containing the following language in bold print: "THE INSURER MAY ELECT TO CANCEL COVERAGE AT ANY TIME DURING THE FIRST 59 DAYS FOLLOWING ISSUANCE OF THE COVERAGE FOR ANY REASON WHICH IS NOT SPECIFICALLY PROHIBITED BY STATUTE."

HIST: 1987 c 337 s 101



Section 65B.17 Renewal; notice not to renew.

65B.17 Renewal; notice not to renew.

Subdivision 1. General regulations. No insurer shall fail to renew an automobile insurance policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least 60 days' advance notice of its intention not to renew. The notice must contain the specific underwriting or other reason or reasons for the nonrenewal. When the failure to renew is based upon a termination of the agency contract, the notice must so state. This section does not apply:

(a) If the insurer has manifested its willingness to renew; or

(b) In case of nonpayment of the renewal premium;

Provided that, notwithstanding the failure of an insurer to comply with this section, the policy terminates on the effective date of any other automobile insurance policy procured by the insured, with respect to any automobile designated in both policies. Renewal of a policy does not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of the renewal. No insurer shall fail to renew an automobile policy solely because of the age of the insured. No insurer shall refuse to renew an automobile insurance policy for reasons which are arbitrary or capricious. No insurer shall refuse to renew an automobile insurance policy in violation of rules adopted pursuant to subdivision 2. An insurer may refuse to renew an automobile insurance policy in case of nonpayment of dues to an association or organization, other than an insurance association or organization, where payment of dues is a prerequisite to obtaining or continuing such insurance; provided, however, that this provision for nonrenewal for failure to pay dues shall not be applicable to persons who are retired at age 62 years of age or older or who are disabled, according to social security standards.

Subd. 2. Rulemaking. The commissioner may adopt rules pursuant to chapter 14 to specify the grounds for nonrenewal of an automobile policy. The rules must limit the basis for nonrenewal to the following factors:

(a) the reasons stated for cancellation in section 65B.15;

(b) payments made for collision, bodily injury liability, or property damage liability coverage;

(c) moving violations of a driver; and

(d) other factors deemed reasonable by the commissioner.

The rules must specify the manner in which these factors will be considered and may reflect the severity or recurrence of any moving violation, the amount of any payment made, and the number of vehicles insured.

Subd. 3. Administrative penalty. The rules adopted under this section may provide for imposition of a monetary penalty not greater than $500 per occurrence upon insurers who are found to be in violation of any rule provision.

HIST: 1967 c 463 s 4; 1969 c 845 s 1; 1971 c 696 s 2; 1974 c 56 s 2; 1976 c 175 s 1; 1983 c 203 s 2; 1984 c 592 s 58; 1984 c 640 s 32; 1995 c 233 art 2 s 56



Section 65B.18 Proof of mailing of notice.

65B.18 Proof of mailing of notice.

Proof of mailing of notice of cancellation, reduction in the limits of liability of coverage, or nonrenewal of a policy and, if required herein, the reason or reasons therefor to the named insured at the address shown in the policy, shall be sufficient proof that notice required herein has been given.

HIST: 1967 c 463 s 5; 1969 c 6 s 16; 1974 c 56 s 3



Section 65B.19 Notice of cancellation or nonrenewal.

65B.19 Notice of cancellation or nonrenewal.

Subdivision 1. Disclosure. No insurer shall take any action in regard to an automobile insurance policy on the statements or charges of any person made to the insurer concerning alleged unsafe driving habits of an insured unless the insurer shall concurrently disclose to the insured the name and address of the person from which the information was received.

Subd. 2. Notice of right to complain. When the insurer notifies the policyholder of nonrenewal, cancellation or reduction in the limits of liability of coverage under section 65B.16 or 65B.17, the insurer shall also notify the named insured of the right to complain within 30 days of receipt by the named insured of notice of nonrenewal, cancellation or reduction in the limits of liability to the commissioner of such action and of the nature of and possible eligibility for insurance through the Minnesota automobile insurance plan. Such notice shall be included in the notice of nonrenewal, cancellation or reduction in the limits of liability of coverage, and shall state that such notice of the insured's right of complaint to the commissioner and of the availability of insurance through the Minnesota automobile insurance plan is given pursuant to sections 65B.14 to 65B.21. The notice must state the name of the insurer and the date the notice is issued.

HIST: 1967 c 463 s 6; 1969 c 845 s 2; 1971 c 696 s 3; 1971 c 813 s 14; 1973 c 610 s 1; 1984 c 592 s 59; 1986 c 444; 2001 c 215 s 33



Section 65B.20 Immunity of insurer or commissioner; use of reasons for cancellation.

65B.20 Immunity of insurer or commissioner; use of reasons for cancellation.

There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for nonrenewal or cancellation, for any statement made by them in any written notice of nonrenewal or cancellation, for the providing of information relating thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

HIST: 1967 c 463 s 7; 1969 c 845 s 3



Section 65B.21 Objections; investigation; determination.

65B.21 Objections; investigation; determination.

Subdivision 1. Any individual who believes such nonrenewal, cancellation or reduction in the limits of liability of coverage of the individual's policy is arbitrary, capricious or otherwise in violation of this provision, or who believes such notice of nonrenewal and the reason or reasons therefor were not given as provided herein, may, within 30 days after receipt of notice thereof, file in writing an objection to such action with the commissioner.

Subd. 2. Upon receipt of a written objection pursuant to the provisions herein, the commissioner may notify the insurer of receipt of such objection and of the right of the insurer to file a written response thereto within ten days of receipt of such notification. The commissioner may also order an investigation of the objection or complaint, the submission of additional information by the insured or the insurer about the action by the insurer or the objections of the insured, or such other procedure as the commissioner deems appropriate or necessary. Within 23 days of receipt of such written objection by an insured the commissioner shall approve or disapprove the insurer's action and shall notify the insured and insurer of the final decision. Either party may institute proceedings for judicial review of the commissioner's decision; provided, however, that the commissioner's final decision shall be binding pending judicial review.

HIST: 1967 c 463 s 8; 1969 c 845 s 4; 1971 c 696 s 4; 1973 c 610 s 2; 1986 c 444; 1987 c 337 s 102



Section 65B.22 Repealed, 1974 c 408 s 33

65B.22 Repealed, 1974 c 408 s 33



Section 65B.23 Repealed, 1974 c 408 s 33

65B.23 Repealed, 1974 c 408 s 33



Section 65B.24 Repealed, 1974 c 408 s 33

65B.24 Repealed, 1974 c 408 s 33



Section 65B.25 Repealed, 1974 c 408 s 33

65B.25 Repealed, 1974 c 408 s 33



Section 65B.26 Repealed, 1974 c 408 s 33

65B.26 Repealed, 1974 c 408 s 33



Section 65B.27 Repealed, 1974 c 408 s 33

65B.27 Repealed, 1974 c 408 s 33



Section 65B.28 Accident prevention course premium reductions.

65B.28 Accident prevention course premium reductions.

Subdivision 1. Required reduction. An insurer must provide an appropriate premium reduction of at least ten percent on its policies of private passenger vehicle insurance, as defined in section 65B.001, subdivision 2, issued, delivered, or renewed in this state, to insureds 55 years old and older who successfully complete an accident prevention course or refresher course established under subdivisions 2 and 3.

Subd. 2. Accident prevention course; rules. The commissioner of public safety shall adopt rules establishing and regulating a motor vehicle accident prevention course for persons 55 years old and older. The rules must, at a minimum, include provisions:

(1) establishing curriculum requirements;

(2) establishing the number of hours required for successful completion of the course; and

(3) providing for the issuance of a course completion certification and requiring its submission to an insured as evidence of completion of the course.

Subd. 3. Refresher course. The department of public safety, in consultation with other traffic safety and medical professionals, may establish a refresher course for persons who have completed the original course under subdivision 2. The refresher course shall be no more than four hours, and based on the curriculum established under subdivision 2. The department of public safety shall establish criteria for and approve training agencies or organizations authorized to conduct the refresher course.

Subd. 4. Completion certificate. Persons 55 years old and older may retake the original course or take the refresher course every three years and receive a course completion certificate to remain eligible for the premium reduction in subdivision 1. The department of public safety shall provide criteria for the issuance of the course completion certificates.

HIST: 1984 c 532 s 1; 1987 c 337 s 103; 1994 c 547 s 1; 1997 c 187 art 3 s 18



Section 65B.285 Antitheft protection device premium reduction.

65B.285 Antitheft protection device premium reduction.

Subdivision 1. Definition. For the purposes of this section the term "authorized antitheft protection device" means a device provided by the manufacturer of a vehicle as original equipment or installed in a vehicle by the manufacturer of the vehicle or an authorized dealer of that manufacturer that does one or more of the following when activated unless the vehicle is entered and started by means of a lock system: (1) sound an alarm; (2) cause the vehicle horn to sound; (3) cause the vehicle lights to flash; or (4) cause the vehicle to be rendered inoperable. The device must be self-activating upon the locking of the passenger doors of the vehicle.

Subd. 2. Required reduction. An insurer must provide an appropriate premium reduction of at least five percent on the comprehensive coverage on a policy of private passenger vehicle insurance, as defined in section 65B.001, subdivision 2, issued, delivered, or renewed in this state, to an insured whose vehicle is equipped with an authorized antitheft protection device. The premium reduction required by this subdivision applies to every vehicle of an insured that is equipped with an authorized antitheft protection device.

HIST: 1995 c 115 s 1



Section 65B.29 Motor vehicle service contracts.

65B.29 Motor vehicle service contracts.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meanings given them:

(1) "Motor vehicle service contract" or "service contract" means a contract or agreement given for consideration over and above the lease or purchase price of a motor vehicle that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to defect in materials or workmanship or normal wear and tear, but does not include mechanical breakdown insurance.

(2) "Motor vehicle service contract provider" or "provider" means a person who issues, makes, provides, sells, or offers to sell a motor vehicle service contract.

(3) "Commissioner" means the commissioner of commerce.

(4) "Department" means the department of commerce.

(5) "Mechanical breakdown insurance" means a policy, contract, or agreement that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to defect in materials or workmanship or normal wear and tear, and that is issued by an insurance company authorized to do business in this state.

(6) "Motor vehicle service contract reimbursement insurance policy" or "reimbursement insurance policy" means a policy of insurance providing coverage for all obligations and liabilities incurred by a motor vehicle service contract provider under the terms of motor vehicle service contracts issued by the provider.

(7) "Motor vehicle" means any self-propelled vehicle not operated exclusively upon railroad tracks and any vehicle propelled or drawn by a self-propelled vehicle but does not include snowmobiles and manufactured homes.

(8) "Service contract holder" means a person who purchases a motor vehicle service contract.

(9) "Motor vehicle service contract administrator" means a person who provides administrative services to motor vehicle service contract providers, including but not limited to: issuing a motor vehicle service contract; reviewing or settling losses arising under the contract; providing or recommending the written contract or form for a contract; providing or recommending advertising or promotional materials.

Subd. 2. Insurance required. No motor vehicle service contract may be issued, sold, or offered for sale in this state unless the provider of the service contract is insured under a motor vehicle service contract reimbursement insurance policy issued by an insurer authorized to do business in this state. Insurers issuing such a policy are required to have capital and surplus equal to at least $5,000,000 at the end of the preceding year. Capital and surplus must be calculated using the accounting standards required by section 60A.13.

Subd. 3. Filing requirements. No motor vehicle service contract may be issued, sold, or offered for sale in this state unless a true and correct copy of the service contract and the provider's reimbursement insurance policy have been filed with the commissioner and either (1) the commissioner has approved it or (2) 60 days have elapsed and the commissioner has not disapproved it as misleading or violative of public policy. The commissioner may, by written notice to the provider, extend the review for an additional period not to exceed 60 days.

Subd. 4. Disclosure to provider. No motor vehicle service contract reimbursement insurance policy may be issued, sold, or offered for sale in this state unless the reimbursement insurance policy conspicuously states that the issuer of the policy will pay on behalf of the provider all sums which the provider is legally obligated to pay in the performance of its contractual obligations under the motor vehicle service contracts issued or sold by the provider.

Subd. 5. Disclosure to service contract holders. No motor vehicle service contract may be issued, sold, or offered for sale in this state unless the contract conspicuously states that the obligations of the provider to the service contract holder are guaranteed under the service contract reimbursement policy, and unless the contract conspicuously states the name and address of the issuer of the reimbursement policy.

Subd. 6. Commissioner may prohibit certain sales. The commissioner must, upon giving a ten-day notice to a motor vehicle service contract provider, issue an order instructing the provider to cease and desist from selling or offering for sale motor vehicle service contracts if the commissioner determines that the provider has failed to comply with a provision of this section. The commissioner must, upon giving a ten-day notice to an insurance company, issue an order instructing the insurer to cease and desist from selling or offering for sale motor vehicle service contract reimbursement insurance policies if the commissioner determines that the insurer has failed to comply with a provision of this section.

Subd. 7. Rules. The commissioner may adopt rules in the manner prescribed by chapter 14 to administer and enforce the provisions of this section and to establish minimum standards for disclosure of motor vehicle service contract coverage limitations and exclusions.

Subd. 8. Inapplicable. This section does not apply to motor vehicle service contracts issued by a motor vehicle manufacturer, distributor or importer.

HIST: 1984 c 568 s 1; 2000 c 483 s 19,20



Section 65B.41 Citation.

65B.41 Citation.

Sections 65B.41 to 65B.71, may be cited as the "Minnesota No-Fault Automobile Insurance Act."

HIST: 1974 c 408 s 1; 1978 c 674 s 57



Section 65B.42 Purpose.

65B.42 Purpose.

The detrimental impact of automobile accidents on uncompensated injured persons, upon the orderly and efficient administration of justice in this state, and in various other ways requires that sections 65B.41 to 65B.71 be adopted to effect the following purposes:

(1) To relieve the severe economic distress of uncompensated victims of automobile accidents within this state by requiring automobile insurers to offer and automobile owners to maintain automobile insurance policies or other pledges of indemnity which will provide prompt payment of specified basic economic loss benefits to victims of automobile accidents without regard to whose fault caused the accident;

(2) To prevent the overcompensation of those automobile accident victims suffering minor injuries by restricting the right to recover general damages to cases of serious injury;

(3) To encourage appropriate medical and rehabilitation treatment of the automobile accident victim by assuring prompt payment for such treatment;

(4) To speed the administration of justice, to ease the burden of litigation on the courts of this state, and to create a system of small claims arbitration to decrease the expense of and to simplify litigation, and to create a system of mandatory intercompany arbitration to assure a prompt and proper allocation of the costs of insurance benefits between motor vehicle insurers;

(5) To correct imbalances and abuses in the operation of the automobile accident tort liability system, to provide offsets to avoid duplicate recovery, to require medical examination and disclosure, and to govern the effect of advance payments prior to final settlement of liability.

HIST: 1974 c 408 s 2; 1978 c 674 s 57



Section 65B.43 Definitions.

65B.43 Definitions.

Subdivision 1. The following words and phrases, shall, for the purpose of sections 65B.41 to 65B.71, have the meanings ascribed to them, except where the context clearly indicates a different meaning.

Subd. 2. "Motor vehicle" means every vehicle, other than a motorcycle or other vehicle with fewer than four wheels, which (a) is required to be registered pursuant to chapter 168, and (b) is designed to be self-propelled by an engine or motor for use primarily upon public roads, highways or streets in the transportation of persons or property, and includes a trailer with one or more wheels, when the trailer is connected to or being towed by a motor vehicle.

Subd. 3. "Maintenance or use of a motor vehicle" means maintenance or use of a motor vehicle as a vehicle, including, incident to its maintenance or use as a vehicle, occupying, entering into, and alighting from it. Maintenance or use of a motor vehicle does not include (1) conduct within the course of a business of repairing, servicing, or otherwise maintaining motor vehicles unless the conduct occurs off the business premises, or (2) conduct in the course of loading and unloading the vehicle unless the conduct occurs while occupying, entering into or alighting from it.

Subd. 4. "Owner" means a person, other than a lienholder or secured party, who owns or holds legal title to a motor vehicle or is entitled to the use and possession of a motor vehicle subject to a security interest held by another person. If a motor vehicle is the subject of a lease having an initial term of six months or longer, the lessee shall be deemed the owner for the purposes of sections 65B.41 to 65B.71, and 170.54, notwithstanding the fact that the lessor retains title to the vehicle and notwithstanding the fact that the lessee may be the owner for the purposes of chapter 168A.

Subd. 5. "Insured" means an insured under a plan of reparation security as provided by sections 65B.41 to 65B.71, including the named insured and the following persons not identified by name as an insured while (a) residing in the same household with the named insured and (b) not identified by name in any other contract for a plan of reparation security complying with sections 65B.41 to 65B.71 as an insured:

(1) a spouse,

(2) other relative of a named insured or

(3) a minor in the custody of a named insured or of a relative residing in the same household with a named insured.

A person resides in the same household with the named insured if that person's home is usually in the same family unit, even though temporarily living elsewhere.

Subd. 6. "Income" means salary, wages, tips, commissions, professional fees, and other earnings from work or tangible things of economic value produced through work in individually owned businesses, farms, ranches or other work.

Subd. 7. "Loss" means economic detriment resulting from the accident causing the injury, consisting only of medical expense, income loss, replacement services loss and, if the injury causes death, funeral expense, survivor's economic loss and survivor's replacement services loss. Noneconomic detriment is not loss; however, economic detriment is loss although caused by pain and suffering or physical or mental impairment.

Subd. 8. "Noneconomic detriment" means all dignitary losses suffered by any person as a result of injury arising out of the ownership, maintenance, or use of a motor vehicle including pain and suffering, loss of consortium, and inconvenience.

Subd. 9. "Reparation obligor" means an insurer or self-insurer obligated to provide the benefits required by sections 65B.41 to 65B.71, including natural persons, firms, partnerships, associations, corporations, governmental units, trusts and syndicates.

Subd. 10. "Basic economic loss benefits" means benefits as described in section 65B.44.

Subd. 11. "Injury" means bodily harm to a person and death resulting from such harm.

Subd. 12. "Commercial vehicle" means:

(a) any motor vehicle used as a common carrier,

(b) any motor vehicle, other than a passenger vehicle defined in section 168.011, subdivision 7, which has a curb weight in excess of 5,500 pounds apart from cargo capacity, or

(c) any motor vehicle while used in the for-hire transportation of property.

Commercial vehicle does not include a "commuter van," which for purposes of this chapter shall mean a motor vehicle having a capacity of seven to 16 persons which is used principally to provide prearranged transportation of persons to or from their place of employment or to or from a transit stop authorized by a local transit authority which vehicle is to be operated by a person who does not drive the vehicle as a principal occupation but is driving it only to or from the principal place of employment, to or from a transit stop authorized by a local transit authority or for personal use as permitted by the owner of the vehicle.

Subd. 13. "Motorcycle" means a self-propelled vehicle designed to travel on fewer than four wheels which has an engine rated at greater than five horsepower, and includes (1) a trailer with one or more wheels, when the trailer is connected to or being towed by a motorcycle; and (2) a motorized bicycle as defined in section 169.01, subdivision 4a, but does not include an electric-assisted bicycle as defined in section 169.01, subdivision 4b.

Subd. 14. Except where otherwise indicated, "commissioner" means the commissioner of commerce of the state of Minnesota.

Subd. 15. "Plan of reparation security" means a contract, self-insurance, or other legal means under which there is an obligation to pay the benefits described in section 65B.49.

Subd. 16. "Uninsured motor vehicle" means a motor vehicle or motorcycle for which a plan of reparation security meeting the requirements of sections 65B.41 to 65B.71 is not in effect.

Subd. 17. "Underinsured motor vehicle" means a motor vehicle or motorcycle to which a bodily injury liability policy applies at the time of the accident but its limit for bodily injury liability is less than the amount needed to compensate the insured for actual damages.

Subd. 18. "Uninsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury from owners or operators of uninsured motor vehicles and hit-and-run motor vehicles.

Subd. 19. "Underinsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury from owners or operators of underinsured motor vehicles.

Subd. 20. "Political subdivision" means any statutory or home rule charter city; county; town; school district; or metropolitan council, board or commission operating under chapter 473.

HIST: 1974 c 408 s 3; 1975 c 18 s 1,2; 1976 c 233 s 6; 1978 c 674 s 57; 1979 c 190 s 1; 1983 c 289 s 114 subd 1; 1984 c 592 s 60-62; 1984 c 655 art 1 s 92; 1985 c 168 s 1-5; 1985 c 309 s 1-4; 1986 c 444; 1987 c 269 s 2; 1989 c 140 s 2; 1996 c 435 s 2



Section 65B.44 Basic economic loss benefits.

65B.44 Basic economic loss benefits.

Subdivision 1. Inclusions. Basic economic loss benefits shall provide reimbursement for all loss suffered through injury arising out of the maintenance or use of a motor vehicle, subject to any applicable deductibles, exclusions, disqualifications, and other conditions, and shall provide a minimum of $40,000 for loss arising out of the injury of any one person, consisting of:

(a) $20,000 for medical expense loss arising out of injury to any one person; and

(b) a total of $20,000 for income loss, replacement services loss, funeral expense loss, survivor's economic loss, and survivor's replacement services loss arising out of the injury to any one person.

Subd. 2. Medical expense benefits. (a) Medical expense benefits shall reimburse all reasonable expenses for necessary:

(1) medical, surgical, x-ray, optical, dental, chiropractic, and rehabilitative services, including prosthetic devices;

(2) prescription drugs;

(3) ambulance and all other transportation expenses incurred in traveling to receive other covered medical expense benefits;

(4) sign interpreting and language translation services, other than such services provided by a family member of the patient, related to the receipt of medical, surgical, x-ray, optical, dental, chiropractic, hospital, extended care, nursing, and rehabilitative services; and

(5) hospital, extended care, and nursing services.

(b) Hospital room and board benefits may be limited, except for intensive care facilities, to the regular daily semiprivate room rates customarily charged by the institution in which the recipient of benefits is confined.

(c) Such benefits shall also include necessary remedial treatment and services recognized and permitted under the laws of this state for an injured person who relies upon spiritual means through prayer alone for healing in accordance with that person's religious beliefs.

(d) Medical expense loss includes medical expenses accrued prior to the death of a person notwithstanding the fact that benefits are paid or payable to the decedent's survivors.

(e) Medical expense benefits for rehabilitative services shall be subject to the provisions of section 65B.45.

Subd. 3. Disability and income loss benefits. Disability and income loss benefits shall provide compensation for 85 percent of the injured person's loss of present and future gross income from inability to work proximately caused by the nonfatal injury subject to a maximum of $250 per week. Loss of income includes the costs incurred by a self-employed person to hire substitute employees to perform tasks which are necessary to maintain the income of the injured person, which are normally performed by the injured person, and which cannot be performed because of the injury.

If the injured person is unemployed at the time of injury and is receiving or is eligible to receive unemployment benefits under chapter 268, but the injured person loses eligibility for those benefits because of inability to work caused by the injury, disability and income loss benefits shall provide compensation for the lost benefits in an amount equal to the unemployment benefits which otherwise would have been payable, subject to a maximum of $250 per week.

Compensation under this subdivision shall be reduced by any income from substitute work actually performed by the injured person or by income the injured person would have earned in available appropriate substitute work which the injured person was capable of performing but unreasonably failed to undertake.

For the purposes of this section "inability to work" means disability which prevents the injured person from engaging in any substantial gainful occupation or employment on a regular basis, for wage or profit, for which the injured person is or may by training become reasonably qualified. If the injured person returns to employment and is unable by reason of the injury to work continuously, compensation for lost income shall be reduced by the income received while the injured person is actually able to work. The weekly maximums may not be prorated to arrive at a daily maximum, even if the injured person does not incur loss of income for a full week.

For the purposes of this section, an injured person who is "unable by reason of the injury to work continuously" includes, but is not limited to, a person who misses time from work, including reasonable travel time, and loses income, vacation, or sick leave benefits, to obtain medical treatment for an injury arising out of the maintenance or use of a motor vehicle.

Subd. 3a. Disability and income loss benefits election; senior citizens. A plan of reparation security issued to or renewed with a person who has attained the age of 65 years must provide disability and income loss benefits under section 65B.44, subdivision 3, unless the insured elects not to have this coverage. An election by the insured not to have this coverage remains in effect until revoked by the insured. The reparation obligor shall notify a person of the person's rights under this section at the time of the sale or the first renewal of the policy after the insured has attained the age of 65 years, and at least annually after that. The rate for any plan for which coverage has been excluded or reduced pursuant to this section must be reduced accordingly. This section does apply to self-insurance.

Subd. 4. Funeral and burial expenses. Funeral and burial benefits shall be reasonable expenses not in excess of $2,000, including expenses for cremation or delivery under the Uniform Anatomical Gift Act (1987), sections 525.921 to 525.9224.

Subd. 5. Replacement service and loss. Replacement service loss benefits shall reimburse all expenses reasonably incurred by or on behalf of the nonfatally injured person in obtaining usual and necessary substitute services in lieu of those that, had the injured person not been injured, the injured person would have performed not for income but for direct personal benefit or for the benefit of the injured person's household; if the nonfatally injured person normally, as a full time responsibility, provides care and maintenance of a home with or without children, the benefit to be provided under this subdivision shall be the reasonable value of such care and maintenance or the reasonable expenses incurred in obtaining usual and necessary substitute care and maintenance of the home, whichever is greater. These benefits shall be subject to a maximum of $200 per week. All replacement services loss sustained on the date of injury and the first seven days thereafter is excluded in calculating replacement services loss.

Subd. 6. Survivors economic loss benefits. Survivors economic loss benefits, in the event of death occurring within one year of the date of the accident, caused by and arising out of injuries received in the accident, are subject to a maximum of $200 per week and shall cover loss accruing after decedent's death of contributions of money or tangible things of economic value, not including services, that surviving dependents would have received from the decedent for their support during their dependency had the decedent not suffered the injury causing death.

For the purposes of definition under sections 65B.41 to 65B.71, the following described persons shall be presumed to be dependents of a deceased person: (a) a wife is dependent on a husband with whom she lives at the time of his death; (b) a husband is dependent on a wife with whom he lives at the time of her death; (c) any child while under the age of 18 years, or while over that age but physically or mentally incapacitated from earning, is dependent on the parent with whom the child is living or from whom the child is receiving support regularly at the time of the death of such parent. Questions of the existence and the extent of dependency shall be questions of fact, considering the support regularly received from the deceased.

Payments shall be made to the dependent, except that benefits to a dependent who is a child or an incapacitated person may be paid to the dependent's surviving parent or guardian. Payments shall be terminated whenever the recipient ceases to maintain a status which if the decedent were alive would be that of dependency.

Subd. 7. Survivors replacement services loss. Survivors replacement services loss benefits shall reimburse expenses reasonably incurred by surviving dependents after the date of the decedent's death in obtaining ordinary and necessary services in lieu of those the deceased would have performed for their benefit had the decedent not suffered the injury causing death, minus expenses of the survivors avoided by reason of the decedent's death. These benefits shall be subject to a maximum of $200 per week.

Subd. 8. Property damage exclusion. "Basic economic loss benefits" do not include benefits for physical damage done to property including motor vehicles and their contents.

HIST: 1974 c 408 s 4; 1975 c 18 s 3-6; 1976 c 2 s 42; 1977 c 266 s 1; 1978 c 674 s 57; 1979 c 221 s 1,2; 1983 c 345 s 1; 1984 c 602 s 5; 1985 c 168 s 6,7; 1Sp1985 c 10 s 67; 1986 c 444; 1989 c 260 s 14; 1991 c 202 s 1; 1997 c 66 s 80; 1999 c 107 s 66; 1999 c 134 s 1; 1999 c 177 s 67; 1987 c 337 s 107; 2001 c 124 s 1,2



Section 65B.45 Rehabilitation treatment and occupational training.

65B.45 Rehabilitation treatment and occupational training.

Subdivision 1. A reparation obligor is responsible for the cost of a procedure or treatment for rehabilitation or a course of rehabilitative occupational training if the procedure, treatment, or training is reasonable and appropriate for the particular case, its cost is reasonable in relation to its probable rehabilitative effects, and it is likely to contribute substantially to medical or occupational rehabilitation.

Subd. 2. An injured person who has undertaken a procedure or treatment for rehabilitation or a course of rehabilitative occupational training, other than medical rehabilitation procedure or treatment, shall give notice to the reparation obligor of having undertaken the procedure, treatment, or training within 60 days after a rehabilitation expense exceeding $1,000 has been incurred for the procedure, treatment, or training, unless the reparation obligor knows or has reason to know of the undertaking. If the injured person does not give the required notice within the prescribed time, the reparation obligor is responsible only for $1,000 or the expense incurred after the notice is given and within the 60 days before the notice, whichever is greater, unless failure to give timely notice is the result of excusable neglect.

Subd. 3. If the injured person notifies the reparation obligor of a proposed specified procedure or treatment for rehabilitation, or a proposed specified course of rehabilitative occupational training, and the reparation obligor does not promptly thereafter accept responsibility for its cost, the injured person may make a motion in an action to adjudicate the claim, or, if no action is pending, bring an action in the district court, for a determination that the reparation obligor is responsible for its costs. A reparation obligor may make a motion in an action to adjudicate the injured person's claim, or, if no action is pending, bring an action in the district court, for a determination that it is not responsible for the cost of a procedure, treatment, or course of training which the injured person has undertaken or proposes to undertake. A determination by the court that the reparation obligor is not responsible for the cost of a procedure, treatment, or course of training is not res judicata as to the propriety of any other proposal or the injured person's right to other benefits. This subdivision does not preclude an action by the reparation obligor or the injured person for declaratory relief under any other law of this state, nor an action by the injured person to recover basic economic loss benefits.

Subd. 4. If an injured person unreasonably refuses to accept a rehabilitative procedure, treatment, or course of occupational training, a reparation obligor may make a motion in an action to adjudicate the injured person's claim, or if no action is pending, may bring an action in the district court, for a determination that future benefits will be reduced or terminated to limit recovery of benefits to an amount equal to benefits that in reasonable probability would be due if the injured person had submitted to the procedure, treatment, or training, and for other reasonable orders. In determining whether an injured person has reasonable ground for refusal to undertake the procedure, treatment, or training, the court shall consider all relevant factors, including the risks to the injured person, the extent of the probable benefit, the place where the procedure, treatment, or training is offered, the extent to which the procedure, treatment, or training is recognized as standard and customary, and whether the imposition of sanctions because of the person's refusal would abridge the right to the free exercise of religion.

HIST: 1974 c 408 s 5; 1986 c 444



Section 65B.46 Right to benefits.

65B.46 Right to benefits.

Subdivision 1. If the accident causing injury occurs in this state, every person suffering loss from injury arising out of maintenance or use of a motor vehicle or as a result of being struck as a pedestrian by a motorcycle has a right to basic economic loss benefits.

Subd. 2. If the accident causing injury occurs outside this state in the United States, United States possessions, or Canada, the following persons and their surviving dependents suffering loss from injury arising out of maintenance or use of a motor vehicle or as a result of being struck as a pedestrian by a motorcycle have a right to basic economic loss benefits:

(1) Insureds, and

(2) the driver and other occupants of a secured vehicle, other than (a) a vehicle which is regularly used in the course of the business of transporting persons or property and which is one of five or more vehicles under common ownership, or (b) a vehicle owned by a government other than this state, its political subdivisions, municipal corporations, or public agencies. The reparation obligor may, if the policy expressly states, extend the basic economic loss benefits to any stated area beyond the limits of the United States, United States possessions and Canada.

Subd. 3. For the purposes of sections 65B.41 to 65B.71, injuries suffered by a person while on, mounting or alighting from a motorcycle do not arise out of the maintenance or use of a motor vehicle although a motor vehicle is involved in the accident causing the injury.

HIST: 1974 c 408 s 6; 1978 c 674 s 57; 1980 c 539 s 1; 1987 c 337 s 104



Section 65B.47 Priority of applicability of security for payment of basic economic loss benefits.

65B.47 Priority of applicability of security for payment of basic economic loss benefits.

Subdivision 1. Injury resulting from business use. In case of injury to the driver or other occupant of a motor vehicle, if the accident causing the injury occurs while the vehicle is being used in the business of transporting persons or property, the security for payment of basic economic loss benefits is the security covering the vehicle or, if none, the security under which the injured person is an insured.

Subd. 1a. Exemptions. Subdivision 1 does not apply to:

(1) a commuter van;

(2) a vehicle being used to transport children as part of a family or group family day care program;

(3) a vehicle being used to transport children to school or to a school-sponsored activity;

(4) a bus while it is in operation within the state of Minnesota as to any Minnesota resident who is an insured as defined in section 65B.43, subdivision 5;

(5) a passenger in a taxi; or

(6) a taxi driver, provided that this clause applies only to policies issued or renewed on or after September 1, 1996, and prior to September 1, 1997.

Subd. 2. Injury resulting from use of vehicle provided by employer. In case of injury to an employee, or to the employee's spouse or other relative residing in the same household, if the accident causing the injury occurs while the injured person is driving or occupying a motor vehicle other than a commuter van furnished by the employer, the security for payment of basic economic loss benefits is the security covering the vehicle or, if none, the security under which the injured person is an insured.

Subd. 3. Injury to other persons. In the case of any other person whose injury arises from the maintenance or use of a motor vehicle described in subdivision 1 or 2 who is not a driver or occupant of another involved motor vehicle, the security for the payment of basic economic loss benefits is the security covering the vehicle, or if none, the security under which the injured person is an insured.

Subd. 4. Other cases. In all other cases, the following priorities apply:

(a) The security for payment of basic economic loss benefits applicable to injury to an insured is the security under which the injured person is an insured.

(b) The security for payment of basic economic loss benefits applicable to injury to the driver or other occupant of an involved motor vehicle who is not an insured is the security covering that vehicle.

(c) The security for payment of basic economic loss benefits applicable to injury to a person not otherwise covered who is not the driver or other occupant of an involved motor vehicle is the security covering any involved motor vehicle. An unoccupied parked vehicle is not an involved motor vehicle unless it was parked so as to cause unreasonable risk of injury.

Subd. 5. Contribution. If two or more obligations to pay basic economic loss benefits are applicable to an injury under the priorities set out in this section, benefits are payable only once and the reparation obligor against whom a claim is asserted shall process and pay the claim as if wholly responsible, but the reparation obligor is thereafter entitled to recover contribution pro rata for the basic economic loss benefits paid and the costs of processing the claim. Where contribution is sought among reparation obligors responsible under subdivision 4, clause (c), proration shall be based on the number of involved motor vehicles.

Subd. 6. Subrogation. Where a reparation obligor pays basic economic loss benefits which another reparation obligor is obligated to pay under the priority provided in this section, the reparation obligor that pays is subrogated to all rights of the person to whom benefits are paid.

Subd. 7. Adding policies together. Unless a policyholder makes a specific election to have two or more policies added together the limit of liability for basic economic loss benefits for two or more motor vehicles may not be added together to determine the limit of insurance coverage available to an injured person for any one accident. An insurer shall notify policyholders that they may elect to have two or more policies added together.

HIST: 1974 c 408 s 7; 1976 c 180 s 1; 1976 c 233 s 7,8; 1985 c 168 s 8; 1986 c 444; 1986 c 455 s 50; 1990 c 496 s 1,2; 1995 c 227 s 1; 1996 c 446 art 1 s 58



Section 65B.48 Reparation security compulsory.

65B.48 Reparation security compulsory.

Subdivision 1. Every owner of a motor vehicle of a type which is required to be registered or licensed or is principally garaged in this state shall maintain during the period in which operation or use is contemplated a plan of reparation security under provisions approved by the commissioner, insuring against loss resulting from liability imposed by law for injury and property damage sustained by any person arising out of the ownership, maintenance, operation or use of the vehicle. The plan of reparation security shall provide for basic economic loss benefits and residual liability coverage in amounts not less than those specified in section 65B.49, subdivision 3, clauses (1) and (2). The nonresident owner of a motor vehicle which is not required to be registered or licensed, or which is not principally garaged in this state, shall maintain such security in effect continuously throughout the period of the operation, maintenance or use of such motor vehicle within this state with respect to accidents occurring in this state; such security shall include coverage for property damage to a motor vehicle rented or leased within this state by a nonresident.

Subd. 2. The security required by sections 65B.41 to 65B.71 may be provided by a policy of insurance complying with sections 65B.41 to 65B.71 which is issued by or on behalf of an insurer authorized to transact business in this state or, if the vehicle is registered in another state, by a policy of insurance issued by or on behalf of an insurer authorized to transact business in either this state or the state in which the vehicle is registered or by qualifying as a self-insurer.

Subd. 3. Self-insurance, subject to approval of the commissioner, is effected by filing with the commissioner in satisfactory form:

(1) a continuing undertaking by the owner or other appropriate person to pay tort liabilities or basic economic loss benefits, or both, and to perform all other obligations imposed by sections 65B.41 to 65B.71;

(2) evidence that appropriate provision exists for prompt administration of all claims, benefits, and obligations provided by sections 65B.41 to 65B.71;

(3) evidence that reliable financial arrangements, deposits, or commitments exist providing assurance, substantially equivalent to that afforded by a policy of insurance complying with sections 65B.41 to 65B.71, for payment of tort liabilities, basic economic loss benefits, and all other obligations imposed by sections 65B.41 to 65B.71; and

(4) a nonrefundable initial application fee of $1,500 and an annual renewal fee of $400 for political subdivisions and $500 for nonpolitical entities.

Subd. 3a. To carry out the purposes of subdivision 3, the commissioner may adopt rules pursuant to chapter 14. These rules may:

(a) establish reporting requirements;

(b) establish standards or guidelines to assure the adequacy of the financing and administration of self-insurance plans;

(c) establish bonding requirements or other provisions assuring the financial integrity of entities that self-insure other than bonding requirements for self-insuring political subdivisions; and

(d) establish other reasonable requirements to further the purposes of this section.

Subd. 4. The state of Minnesota or any agency thereof and any political subdivision of the state or agency thereof shall provide security by lawfully obligating itself to pay benefits in accordance with sections 65B.41 to 65B.71, either as a self-insurer pursuant to subdivision 3, or through purchase of a plan of reparation security.

Subd. 5. (a) Every owner of a motorcycle registered or required to be registered in this state or operated in this state by the owner or with the owner's permission shall provide and maintain security for the payment of tort liabilities arising out of the maintenance or use of the motorcycle in this state. Security may be provided by a contract of liability insurance complying with section 65B.49, subdivision 3, or by qualifying as a self insurer in the manner provided in subdivision 3.

(b) At the time an application for motorcycle insurance without personal injury protection coverage is completed, there must be attached to the application a separate form containing a written notice in at least 10-point bold type, if printed, or in capital letters, if typewritten that states:

"Under Minnesota law, a policy of motorcycle coverage issued in the State of Minnesota must provide liability coverage only, and there is no requirement that the policy provide personal injury protection (PIP) coverage in the case of injury sustained by the insured. No PIP coverage provided by an automobile insurance policy you may have in force will extend to provide coverage in the event of a motorcycle accident."

Subd. 6. A person providing security pursuant to subdivision 3 is a "self-insurer."

Subd. 7. "Security covering the vehicle" is the insurance or other security so provided. The vehicle for which the security is so provided is the "secured vehicle."

Subd. 8. Repealed, 1984 c 592 s 94

HIST: 1974 c 408 s 8; 1975 c 160 s 1; 1978 c 674 s 57; 1983 c 203 s 3,4; 1984 c 640 s 32; 1985 c 168 s 9; 1986 c 444; 1987 c 337 s 105; 1995 c 233 art 2 s 56; 1997 c 200 art 1 s 44; 1999 c 177 s 68; 1999 c 223 art 2 s 8



Section 65B.481 Repealed, 1989 c 321 s 18

65B.481 Repealed, 1989 c 321 s 18



Section 65B.482 Insurance identification cards.

65B.482 Insurance identification cards.

Subdivision 1. Issuance of card. Every obligor transacting business in this state shall provide an insurance identification card for each vehicle covered at the time of initiating each policy of automobile insurance, as defined in section 65B.14, subdivision 2, and at the time of policy renewal. When an insured has five or more vehicles registered in this state, the obligor may use the designation "all owned vehicles" on each identification card in lieu of a specified description. The card must state:

(1) the insured's name;

(2) the policy number;

(3) the policy dates of coverage;

(4) the make, model, and year of the vehicle being covered;

(5) the vehicle identification number or at least the last three digits of that number; and

(6) the name of the obligor providing coverage.

Subd. 2. Notice of criminal penalties. Every obligor transacting business in this state shall provide to the insured at the time of issuing an insurance identification card under subdivision 1 a plain-language summary of the criminal penalties imposed by sections 169.791, 169.793, and 169.797.

HIST: 1989 c 321 s 1; 1992 c 571 art 14 s 13



Section 65B.49 Insurers.

65B.49 Insurers.

Subdivision 1. Mandatory offer of insurance benefits. On and after January 1, 1975, no insurance policy providing benefits for injuries arising out of the maintenance or use of a motor vehicle shall be issued, renewed, continued, delivered, issued for delivery, or executed in this state with respect to any motor vehicle registered or principally garaged in this state unless coverage is provided therein or supplemental thereto, under provisions approved by the commissioner, requiring the insurer to pay, regardless of the fault of the insured, basic economic loss benefits.

A plan of reparation security shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged, the term and limits of liability, and shall contain an agreement or endorsement that insurance is provided thereunder in accordance with and subject to the provisions of sections 65B.41 to 65B.71.

Subd. 2. Basic economic loss. Each plan of reparation security shall provide for payment of basic economic loss benefits.

Subd. 3. Residual liability insurance. (1) Each plan of reparation security shall also contain stated limits of liability, exclusive of interest and costs, with respect to each vehicle for which coverage is thereby granted, of not less than $30,000 because of bodily injury to one person in any one accident and, subject to said limit for one person, of not less than $60,000 because of injury to two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, of not less than $10,000 because of such injury to or destruction of property of others in any one accident.

(2) Under residual liability insurance the reparation obligor shall be liable to pay, on behalf of the insured, sums which the insured is legally obligated to pay as damages because of bodily injury and property damage arising out of the ownership, maintenance or use of a motor vehicle if the injury or damage occurs within this state, the United States of America, its territories or possessions, or Canada. A reparation obligor shall also be liable to pay sums which another reparation obligor is entitled to recover under the indemnity provisions of section 65B.53, subdivision 1.

(3) Every plan of reparation security shall be subject to the following provisions which need not be contained therein:

(a) The liability of the reparation obligor with respect to the residual liability coverage required by this clause shall become absolute whenever injury or damage occurs; such liability may not be canceled or annulled by any agreement between the reparation obligor and the insured after the occurrence of the injury or damage; no statement made by the insured or on the insured's behalf and no violation of said policy shall defeat or void said policy.

(b) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the reparation obligor to make payment on account of such injury or damage.

(c) The reparation obligor shall have the right to settle any claim covered by the residual liability insurance policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability for the accident out of which such claim arose.

(d) Except as provided in subdivision 5a, a residual liability insurance policy shall be excess of a nonowned vehicle policy whether the nonowned vehicle is borrowed or rented, or used for business or pleasure. A nonowned vehicle is one not used or provided on a regular basis.

Subd. 3a. Uninsured and underinsured motorist coverages. (1) No plan of reparation security may be renewed, delivered or issued for delivery, or executed in this state with respect to any motor vehicle registered or principally garaged in this state unless separate uninsured and underinsured motorist coverages are provided therein. Each coverage, at a minimum, must provide limits of $25,000 because of injury to or the death of one person in any accident and $50,000 because of injury to or the death of two or more persons in any accident. In the case of injury to, or the death of, two or more persons in any accident, the amount available to any one person must not exceed the coverage limit provided for injury to, or the death of, one person in any accident.

(2) Every owner of a motor vehicle registered or principally garaged in this state shall maintain uninsured and underinsured motorist coverages as provided in this subdivision.

(3) No reparation obligor is required to provide limits of uninsured and underinsured motorist coverages in excess of the bodily injury liability limit provided by the applicable plan of reparation security.

(4) No recovery shall be permitted under the uninsured and underinsured motorist coverages of this section for basic economic loss benefits paid or payable, or which would be payable but for any applicable deductible.

(5) If at the time of the accident the injured person is occupying a motor vehicle, the limit of liability for uninsured and underinsured motorist coverages available to the injured person is the limit specified for that motor vehicle. However, if the injured person is occupying a motor vehicle of which the injured person is not an insured, the injured person may be entitled to excess insurance protection afforded by a policy in which the injured party is otherwise insured. The excess insurance protection is limited to the extent of covered damages sustained, and further is available only to the extent by which the limit of liability for like coverage applicable to any one motor vehicle listed on the automobile insurance policy of which the injured person is an insured exceeds the limit of liability of the coverage available to the injured person from the occupied motor vehicle.

If at the time of the accident the injured person is not occupying a motor vehicle or motorcycle, the injured person is entitled to select any one limit of liability for any one vehicle afforded by a policy under which the injured person is insured.

(6) Regardless of the number of policies involved, vehicles involved, persons covered, claims made, vehicles or premiums shown on the policy, or premiums paid, in no event shall the limit of liability for uninsured and underinsured motorist coverages for two or more motor vehicles be added together to determine the limit of insurance coverage available to an injured person for any one accident.

(7) The uninsured and underinsured motorist coverages required by this subdivision do not apply to bodily injury of the insured while occupying a motor vehicle owned by the insured, unless the occupied vehicle is an insured motor vehicle.

(8) The uninsured and underinsured motorist coverages required by this subdivision do not apply to bodily injury of the insured while occupying a motorcycle owned by the insured.

Subd. 4. Repealed, 1Sp1985 c 10 s 123 subd 5

Subd. 4a. Liability on underinsured motor vehicles. With respect to underinsured motorist coverage, the maximum liability of an insurer is the amount of damages sustained but not recovered from the insurance policy of the driver or owner of any underinsured at fault vehicle. If a person is injured by two or more vehicles, underinsured motorist coverage is payable whenever any one of those vehicles meets the definition of underinsured motor vehicle in section 65B.43, subdivision 17. However, in no event shall the underinsured motorist carrier have to pay more than the amount of its underinsured motorist limits.

Subd. 5. Repealed, 1980 c 539 s 7

Subd. 5a. Rental vehicles. (a) Every plan of reparation security insuring a natural person as named insured, covering private passenger vehicles as defined under section 65B.001, subdivision 3, and pickup trucks and vans as defined under section 168.011 must provide that all of the obligation for damage and loss of use to a rented private passenger vehicle, including pickup trucks and vans as defined under section 168.011, and rented trucks with a registered gross vehicle weight of 26,000 pounds or less would be covered by the property damage liability portion of the plan. This subdivision does not apply to plans of reparation security covering only motor vehicles registered under section 168.10, subdivision 1a, 1b, 1c, or 1d, or recreational equipment as defined under section 168.011. The obligation of the plan must not be contingent on fault or negligence. In all cases where the plan's property damage liability coverage is less than $35,000, the coverage available under the subdivision must be $35,000. Other than as described in this paragraph or in paragraph (j), nothing in this section amends or alters the provisions of the plan of reparation security as to primacy of the coverages in this section.

(b) A vehicle is rented for purposes of this subdivision:

(1) if the rate for the use of the vehicle is determined on a monthly, weekly, or daily basis; or

(2) during the time that a vehicle is loaned as a replacement for a vehicle being serviced or repaired regardless of whether the customer is charged a fee for the use of the vehicle.

A vehicle is not rented for the purposes of this subdivision if the rate for the vehicle's use is determined on a period longer than one month or if the term of the rental agreement is longer than one month. A vehicle is not rented for purposes of this subdivision if the rental agreement has a purchase or buyout option or otherwise functions as a substitute for purchase of the vehicle.

(c) The policy or certificate issued by the plan must inform the insured of the application of the plan to private passenger rental vehicles, including pickup trucks and vans as defined under section 168.011, and that the insured may not need to purchase additional coverage from the rental company.

(d) Where an insured has two or more vehicles covered by a plan or plans of reparation security containing the rented motor vehicle coverage required under paragraph (a), the insured may select the plan the insured wishes to collect from and that plan is entitled to a pro rata contribution from the other plan or plans based upon the property damage limits of liability. If the person renting the motor vehicle is also covered by the person's employer's insurance policy or the employer's automobile self-insurance plan, the reparation obligor under the employer's policy or self-insurance plan has primary responsibility to pay claims arising from use of the rented vehicle.

(e) A notice advising the insured of rental vehicle coverage must be given by the reparation obligor to each current insured with the first renewal notice after January 1, 1989. The notice must be approved by the commissioner of commerce. The commissioner may specify the form of the notice.

(f) When a motor vehicle is rented in this state, there must be attached to the rental contract a separate form containing a written notice in at least 10-point bold type, if printed, or in capital letters, if typewritten, which states:

Under Minnesota law, a personal automobile insurance policy issued in Minnesota must cover the rental of this motor vehicle against damage to the vehicle and against loss of use of the vehicle. Therefore, purchase of any collision damage waiver or similar insurance affected in this rental contract is not necessary if your policy was issued in Minnesota.

No collision damage waiver or other insurance offered as part of or in conjunction with a rental of a motor vehicle may be sold unless the person renting the vehicle provides a written acknowledgment that the above consumer protection notice has been read and understood.

(g) When damage to a rented vehicle is covered by a plan of reparation security as provided under paragraph (a), the rental contract must state that payment by the reparation obligor within the time limits of section 72A.201 is acceptable, and prior payment by the renter is not required.

(h) Compensation for the loss of use of a damaged rented motor vehicle is limited to a period no longer than 14 days.

(i)(1) For purposes of this paragraph, "rented motor vehicle" means a rented vehicle described in paragraph (a), using the definition of "rented" provided in paragraph (b).

(2) Notwithstanding section 170.54, an owner of a rented motor vehicle is not vicariously liable for legal damages resulting from the operation of the rented motor vehicle in an amount greater than $100,000 because of bodily injury to one person in any one accident and, subject to the limit for one person, $300,000 because of injury to two or more persons in any one accident, and $50,000 because of injury to or destruction of property of others in any one accident, if the owner of the rented motor vehicle has in effect, at the time of the accident, a policy of insurance or self-insurance, as provided in section 65B.48, subdivision 3, covering losses up to at least the amounts set forth in this paragraph. Nothing in this paragraph alters or affects the obligations of an owner of a rented motor vehicle to comply with the requirements of compulsory insurance through a policy of insurance as provided in section 65B.48, subdivision 2, or through self-insurance as provided in section 65B.48, subdivision 3; or with the obligations arising from section 72A.125 for products sold in conjunction with the rental of a motor vehicle. Nothing in this paragraph alters or affects liability, other than vicarious liability, of an owner of a rented motor vehicle.

(3) The dollar amounts stated in this paragraph shall be adjusted for inflation based upon the consumer price index for all urban consumers, known as the CPI-U, published by the United States Bureau of Labor Statistics. The dollar amounts stated in this paragraph are based upon the value of that index for July 1995, which is the reference base index for purposes of this paragraph. The dollar amounts in this paragraph shall change effective January 1 of each odd-numbered year based upon the percentage difference between the index for July of the preceding year and the reference base index, calculated to the nearest whole percentage point. The commissioner shall announce and publish, on or before September 30 of the preceding year, the changes in the dollar amounts required by this paragraph to take effect on January 1 of each odd-numbered year. The commissioner shall use the most recent revision of the July index available as of September 1. Changes in the dollar amounts must be in increments of $5,000, and no change shall be made in a dollar amount until the change in the index requires at least a $5,000 change. If the United States Bureau of Labor Statistics changes the base year upon which the CPI-U is based, the commissioner shall make the calculations necessary to convert from the old base year to the new base year. If the CPI-U is discontinued, the commissioner shall use the available index that is most similar to the CPI-U.

(j) The plan of reparation security covering the owner of a rented motor vehicle is excess of any residual liability coverage insuring an operator of a rented motor vehicle if the vehicle is loaned as a replacement for a vehicle being serviced or repaired, regardless of whether a fee is charged for use of the vehicle, provided that the vehicle so loaned is owned by the service or repair business.

Subd. 6. Repealed, 1980 c 539 s 7

Subd. 7. Additional benefits and coverage not prohibited. Nothing in sections 65B.41 to 65B.71 shall be construed as preventing the insurer from offering other benefits or coverages in addition to those required to be offered under this section.

Subd. 8. Compliance. Any coverage issued by a participating member of the Minnesota automobile insurance plan shall comply with the provisions of this section, any provisions of law or of the contract notwithstanding.

Subd. 9. Family or group family day care provider coverage. No plan of reparation security shall exclude coverage for a vehicle when used to transport children as part of a family or group family day care program.

HIST: 1974 c 408 s 9; 1977 c 266 s 2,3; 1977 c 276 s 3; 1978 c 674 s 57; 1985 c 168 s 10-12; 1985 c 309 s 5,6; 1Sp1985 c 10 s 68,123 subd 5; 1Sp1985 c 13 s 191; 1986 c 444; 1987 c 337 s 106; 1988 c 611 s 2; 1989 c 213 s 1,2; 1989 c 260 s 15; 1989 c 356 s 20,41; 1990 c 394 s 1; 1990 c 496 s 3; 1990 c 504 s 1; 1991 c 207 s 6; 1994 c 465 art 3 s 6; 1994 c 485 s 53; 1995 c 140 s 1; 1995 c 225 s 1; 1996 c 446 art 1 s 72; 2000 c 309 s 1



Section 65B.491 Renumbered 65B.44 subd 3a

65B.491 Renumbered 65B.44 subd 3a



Section 65B.50 Insurers' certification of basic coverage.

65B.50 Insurers' certification of basic coverage.

Subdivision 1. Every insurer licensed to write motor vehicle accident reparation and liability insurance in this state shall, on or before January 1, 1975, or as a condition to such licensing, file with the commissioner and thereafter maintain a written certification that it will afford at least the minimum security provided by section 65B.49 to all policyholders, except that in the case of nonresident policyholders it need only certify that security is provided with respect to accidents occurring in this state.

Subd. 2. Notwithstanding any contrary provision in it, every contract of liability insurance for injury, wherever issued, covering obligations arising from ownership, maintenance, or use of a motor vehicle, except a contract which provides coverage only for liability in excess of required minimum tort liability coverages, includes basic economic loss benefit coverages and residual liability coverages required by sections 65B.41 to 65B.71, while the vehicle is in this state, and qualifies as security covering the vehicle.

HIST: 1974 c 408 s 10; 1978 c 674 s 57



Section 65B.51 Deduction of collateral benefits from tort recovery; limitation on right to recover damages.

65B.51 Deduction of collateral benefits from tort recovery; limitation on right to recover damages.

Subdivision 1. Deduction of basic economic loss benefits. With respect to a cause of action in negligence accruing as a result of injury arising out of the operation, ownership, maintenance or use of a motor vehicle with respect to which security has been provided as required by sections 65B.41 to 65B.71, the court shall deduct from any recovery the value of basic or optional economic loss benefits paid or payable, or which would be payable but for any applicable deductible. In any case where the claimant is found to be at fault under section 604.01, the deduction for basic economic loss benefits must be made before the claimant's damages are reduced under section 604.01, subdivision 1.

Subd. 2. Right to recover economic loss not covered in first party benefits. A person may bring a negligence action for economic loss not paid or payable by a reparation obligor or through the assigned claims plan because of any lack of insurance coverage for the economic loss described in section 65B.44, daily or weekly dollar limitations of section 65B.44, the seven-day services exclusion of section 65B.44, the limitations of benefits contained in section 65B.44, subdivision 1, or an exclusion from coverage by sections 65B.58 to 65B.60.

Subd. 3. Limitation of damages for noneconomic detriment. In an action described in subdivision 1, no person shall recover damages for noneconomic detriment unless:

(a) The sum of the following exceeds $4,000:

(1) Reasonable medical expense benefits paid, payable or payable but for any applicable deductible, plus

(2) The value of free medical or surgical care or ordinary and necessary nursing services performed by a relative of the injured person or a member of the injured person's household, plus

(3) The amount by which the value of reimbursable medical services or products exceeds the amount of benefit paid, payable, or payable but for an applicable deductible for those services or products if the injured person was charged less than the average reasonable amount charged in this state for similar services or products, minus

(4) The amount of medical expense benefits paid, payable, or payable but for an applicable deductible for diagnostic X-rays and for a procedure or treatment for rehabilitation and not for remedial purposes or a course of rehabilitative occupational training; or

(b) the injury results in:

(1) permanent disfigurement;

(2) permanent injury;

(3) death; or

(4) disability for 60 days or more.

(c) For the purposes of clause (a) evidence of the reasonable value of medical services and products shall be admissible in any action brought in this state.

For the purposes of this subdivision disability means the inability to engage in substantially all of the injured person's usual and customary daily activities.

Subd. 4. Nothing in this section shall impair or limit the liability of a person in the business of manufacturing, distributing, retailing, repairing, servicing or maintaining motor vehicles arising from a defect in a motor vehicle caused or not corrected by an act or omission in manufacture, inspection, repair, servicing or maintenance of a vehicle in the course of the business.

Subd. 5. Nothing in this section shall impair or limit tort liability or limit the damages recoverable from any person for negligent acts or omissions other than those committed in the operation, ownership, maintenance, or use of a motor vehicle.

HIST: 1974 c 408 s 11; 1975 c 18 s 7; 1977 c 266 s 4; 1978 c 711 s 1; 1983 c 243 s 1; 1986 c 444; 1989 c 58 s 1; 1990 c 555 s 6



Section 65B.52 Repealed, 1975 c 18 s 17

65B.52 Repealed, 1975 c 18 s 17



Section 65B.525 Arbitration procedure; rules of court.

65B.525 Arbitration procedure; rules of court.

Subdivision 1. Except as otherwise provided in section 72A.327, the supreme court and the several courts of general trial jurisdiction of this state shall by rules of court or other constitutionally allowable device, provide for the mandatory submission to binding arbitration of all cases at issue where the claim at the commencement of arbitration is in an amount of $10,000 or less against any insured's reparation obligor for no-fault benefits or comprehensive or collision damage coverage.

Subd. 2. The rules of court may provide that cases which are not at issue, whether or not suit has been filed, may be referred to arbitration by agreement of reference signed by counsel for both sides, or by the parties themselves. Such agreement of reference shall define the issues to be arbitrated and, shall also contain any stipulations with respect to facts submitted or agreed or defenses waived. In such cases, the agreement of reference shall take the place of the pleadings in the case and be filed of record.

HIST: 1975 c 160 s 2; 1978 c 674 s 57; 1985 c 168 s 13; 1987 c 337 s 108; 1989 c 260 s 16; 1989 c 330 s 26; 1991 c 321 s 1



Section 65B.53 Indemnity; arbitration between obligors; subrogation.

65B.53 Indemnity; arbitration between obligors; subrogation.

Subdivision 1. A reparation obligor paying or obligated to pay basic or optional economic loss benefits is entitled to indemnity subject to the limits of the applicable residual liability coverage from a reparation obligor providing residual liability coverage on a commercial vehicle of more than 5,500 pounds curb weight if negligence in the operation, maintenance or use of the commercial vehicle was the direct and proximate cause of the injury for which the basic economic loss benefits were paid or payable to the extent that the insured would have been liable for damages but for the deduction provisions of section 65B.51, subdivision 1.

For purposes of this subdivision, a "commercial vehicle of more than 5,500 pounds curb weight" does not include a vehicle listed in section 65B.47, subdivision 1a.

Subd. 2. A reparation obligor paying or obligated to pay basic or optional economic loss benefits is subrogated to the claim for the recovery of damages for economic loss that the person to whom the basic or optional economic loss benefits were paid or payable has against another person whose negligence in another state was the direct and proximate cause of the injury for which the basic economic loss benefits were paid or payable. This right of subrogation exists only to the extent that basic economic loss benefits are paid or payable and only to the extent that recovery on the claim absent subrogation would produce a duplication of benefits or reimbursement of the same loss.

Subd. 3. A reparation obligor paying or obligated to pay basic economic loss benefits is subrogated to a claim based on an intentional tort, strict or statutory liability, or negligence other than negligence in the maintenance, use, or operation of a motor vehicle. This right of subrogation exists only to the extent that basic economic loss benefits are paid or payable and only to the extent that recovery on the claim absent subrogation would produce a duplication of benefits or reimbursement of the same loss.

Subd. 4. The right of indemnity provided in subdivision 1 shall be enforceable only through mandatory good-faith and binding arbitration procedures established by rule of the commissioner of commerce. These procedures shall utilize determinations of comparative negligence. No evidence nor the decision in such an arbitration proceeding shall be admissible in any action by any party.

Subd. 5. Except as provided in this section nothing in sections 65B.41 to 65B.71 shall limit or abridge the subrogation rights of a reparation obligor providing collision coverage to a policyholder.

Subd. 6. No reparation obligor shall include in its contract any provision which would require a person to commence a negligence action as a condition precedent to the payment of basic economic loss benefits or which permits the reparation obligor to determine whether such an action will be commenced. No reparation obligor shall contract for a right of reimbursement or subrogation greater than or in addition to those permitted by this chapter.

Subd. 7. Arbitration proceedings need not await final payment of benefits, and the award, if any, shall include provision for reimbursement of subsequent benefits, but no question of fact decided by a prior award shall be reconsidered in any such subsequent arbitration hearing.

Subd. 8. Notwithstanding any law to the contrary, in any action brought for the recovery of damages allegedly caused by the negligent operation, ownership, maintenance or use of a motor vehicle or motorcycle where the right of subrogation is claimed or may be claimed under this section, or in any counterclaim to such an action, the right of an insurer to be subrogated to all or a portion of the claim of an insured, whether the right to subrogation arises from contract, statute or any other source, shall be enforceable against the insured only if the insurer, upon demand by the insured, agrees to pay a share of the attorney fees and costs incurred to prosecute the claim, in such proportion as the insurer's subrogated interest in the claim bears to any eventual recovery on the claim.

HIST: 1974 c 408 s 13; 1976 c 79 s 1; 1977 c 188 s 1,2; 1977 c 266 s 5; 1979 c 190 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1993 c 362 s 1



Section 65B.54 Reparation obligor's duty to respond to claims.

65B.54 Reparation obligor's duty to respond to claims.

Subdivision 1. Basic economic loss benefits are payable monthly as loss accrues. Loss accrues not when injury occurs, but as income loss, replacement services loss, survivor's economic loss, survivor's replacement services loss, or medical or funeral expense is incurred. Benefits are overdue if not paid within 30 days after the reparation obligor receives reasonable proof of the fact and amount of loss realized, unless the reparation obligor elects to accumulate claims for periods not exceeding 31 days and pays them within 15 days after the period of accumulation. If reasonable proof is supplied as to only part of a claim, and the part totals $100 or more, the part is overdue if not paid within the time provided by this section. Medical or funeral expense benefits may be paid by the reparation obligor directly to persons supplying products, services, or accommodations to the claimant.

Subd. 2. Overdue payments shall bear simple interest at the rate of 15 percent per annum.

Subd. 3. A claim for basic economic loss benefits shall be paid without deduction for the benefits which are to be subtracted pursuant to section 65B.61, if these benefits have not been paid to the claimant before the reparation benefits are overdue or the claim is paid. The obligor is entitled to reimbursement from the person obligated to make the payments or from the claimant who actually receives the payments.

Subd. 4. A reparation obligor may bring an action to recover benefits which are not payable, but are in fact paid, because of an intentional misrepresentation of a material fact, upon which the reparation obligor relies, by the claimant or by a person providing products or services for which basic economic loss benefits are payable. The action may be brought only against the person providing the products or services, unless the claimant has intentionally misrepresented the facts or knew of the misrepresentation. A reparation obligor may offset amounts the reparation obligor is entitled to recover from the claimant under this subdivision against any basic economic loss benefits otherwise due the claimant.

Subd. 5. A reparation obligor who rejects a claim for benefits shall give to the claimant prompt written notice of the rejection, specifying the reason. If a claim is rejected for a reason other than that the person is not entitled to the basic economic loss benefits claimed, the written notice shall inform the claimant that the claimant may file the claim with the assigned claims bureau and shall give the name and address of the bureau.

HIST: 1974 c 408 s 14; 1979 c 190 s 3; 1986 c 444



Section 65B.55 Application for benefits under plan of security.

65B.55 Application for benefits under plan of security.

Subdivision 1. A plan of reparation security may prescribe a period of not less than six months after the date of accident within which an insured or any other person entitled to claim basic economic loss benefits, or anyone acting on their behalf, must notify the reparation obligor or its agent, of the accident and the possibility of a claim for economic loss benefits. Failure to provide notice will not render a person ineligible to receive benefits unless actual prejudice is shown by the reparation obligor, and then only to the extent of the prejudice. The notice may be given in any reasonable fashion.

Subd. 2. A plan of reparation security may provide that in any instance where a lapse occurs in the period of disability or in the medical treatment of a person with respect to whose injury basic economic loss benefits have been paid and a person subsequently claims additional benefits based upon an alleged recurrence of the injury for which the original claim for benefits was made, the obligor may require reasonable medical proof of such alleged recurrence; provided, that in no event shall the aggregate benefits payable to any person exceed the maximum limits specified in the plan of security, and provided further that such coverages may contain a provision terminating eligibility for benefits after a prescribed period of lapse of disability and medical treatment, which period shall not be less than one year.

HIST: 1974 c 408 s 15; 1984 c 592 s 55



Section 65B.56 Cooperation of person claiming benefits.

65B.56 Cooperation of person claiming benefits.

Subdivision 1. Medical examinations and discovery of condition of claimant. Any person with respect to whose injury benefits are claimed under a plan of reparation security shall, upon request of the reparation obligor from whom recovery is sought, submit to a physical examination by a physician or physicians selected by the obligor as may reasonably be required.

The costs of any examinations requested by the obligor shall be borne entirely by the requesting obligor. Such examinations shall be conducted within the city, town, or statutory city of residence of the injured person. If there is no qualified physician to conduct the examination within the city, town, or statutory city of residence of the injured person, then such examination shall be conducted at another place of the closest proximity to the injured person's residence. Obligors are authorized to include reasonable provisions in policies for mental and physical examination of those injured persons.

If requested by the person examined, a party causing an examination to be made shall deliver to the examinee a copy of every written report concerning the examination rendered by an examining physician to that person, at least one of which reports must set out in detail the findings and conclusions of such examining physician.

An injured person shall also do all things reasonably necessary to enable the obligor to obtain medical reports and other needed information to assist in determining the nature and extent of the injured person's injuries and loss, and the medical treatment received. If the claimant refuses to cooperate in responding to requests for examination and information as authorized by this section, evidence of such noncooperation shall be admissible in any suit or arbitration filed for damages for such personal injuries or for the benefits provided by sections 65B.41 to 65B.71.

The provisions of this section apply before and after the commencement of suit.

Subd. 2. Claimant's participation in arbitration between obligors. Any person receiving benefits under sections 65B.41 to 65B.71 shall participate and cooperate, as reasonably required under the coverage, in any and all arbitration proceedings as provided in section 65B.53 by or on behalf of the obligor paying the benefits, and the obligor may require in the furnishing of proof of loss the claimant's statement that the claimant shall so participate and cooperate as consideration for the payment of such benefits. However, no claimant may be required by any obligor which has paid or is obligated to pay benefits as herein provided to personally attend an arbitration proceeding which shall take place more than 50 miles from the usual residence of the claimant; and provided that in no event shall the claimant have to attend such an arbitration proceeding if, at the time scheduled for that meeting, travel thereto by the claimant is not recommended by a physician treating the claimant for injuries. Any claimant required to personally attend an arbitration proceeding shall be compensated by the reparation obligor requiring attendance for actual income loss and expenses reasonably incurred.

HIST: 1974 c 408 s 16; 1975 c 18 s 8; 1978 c 674 s 57; 1986 c 444



Section 65B.57 Economic loss benefits; exemptions from legal attachment.

65B.57 Economic loss benefits; exemptions from legal attachment.

All economic loss benefits provided by sections 65B.41 to 65B.71, whether paid or payable to any claimant shall not be subject to garnishment, sequestration, attachment or execution, or any other legal process which would deny their receipt and use by that person; provided, however, that this section shall not apply to any person who has provided treatment or services, as described in section 65B.44, subdivision 2, to the victim of a motor vehicle accident.

HIST: 1974 c 408 s 17; 1978 c 674 s 57



Section 65B.58 Converted motor vehicles.

65B.58 Converted motor vehicles.

A person who converts a motor vehicle is disqualified from basic or optional economic loss benefits, including benefits otherwise due as a survivor, from any source other than an insurance contract under which the converter is an insured, for injuries arising from maintenance or use of the converted vehicle. If the converter dies from the injuries, survivors are not entitled to basic or optional economic loss benefits from any source other than an insurance contract under which the converter is a basic economic loss insured. For the purpose of this section, a person is not a converter if that person uses the motor vehicle in the good faith belief that the person is legally entitled to do so.

HIST: 1974 c 408 s 18; 1986 c 444



Section 65B.59 Races.

65B.59 Races.

A person who is injured in the course of an official racing contest, other than a rally held in whole or in part on public roads, or in practice or preparation therefor is disqualified from basic or optional economic loss benefits. Survivors are not entitled to basic or optional economic loss benefits for loss arising from the death.

HIST: 1974 c 408 s 19; 1975 c 18 s 9; 1986 c 444



Section 65B.60 Intentional injuries.

65B.60 Intentional injuries.

A person intentionally causing or attempting to cause injury to self or another person is disqualified from basic or optional economic loss benefits for injury arising from those acts, including benefits otherwise due the person as a survivor. If a person dies as a result of intentionally causing or attempting to cause injury to self, survivors are not entitled to basic or optional economic loss benefits for loss arising from the death. A person intentionally causes or attempts to cause injury if the person acts or fails to act for the purpose of causing injury or with knowledge that injury is substantially certain to follow. A person does not intentionally cause or attempt to cause injury (1) merely because the act or failure to act is intentional or done with the realization that it creates a grave risk of causing injury or (2) if the act or omission causing the injury is for the purpose of averting bodily harm to the person or another person.

HIST: 1974 c 408 s 20; 1986 c 444



Section 65B.605 Liability for loss suffered as a result of peace officer pursuit; penalties.

65B.605 Liability for loss suffered as a result of peace officer pursuit; penalties.

Subdivision 1. Flee; definition. For purposes of this section, the term "flee" means to increase speed, extinguish motor vehicle headlights or taillights, or to use other means with intent to attempt to elude a peace officer following a signal given by any peace officer to the driver of a motor vehicle.

Subd. 2. Peace officer; definition. For purposes of this section, "peace officer" means an employee of a political subdivision or state law enforcement agency who is licensed by the Minnesota board of peace officer standards and training, charged with the prevention and detection of crime and the enforcement of the general criminal laws of the state and who has the full power of arrest, and shall also include the Minnesota state patrol and Minnesota conservation officers.

Subd. 3. Liability for loss. If a peace officer is acting in the lawful discharge of an official duty, a person fleeing the peace officer by means of a motor vehicle or motorcycle is liable for all bodily injury and property damage suffered by any other person, except another person fleeing from a peace officer, arising out of the operation or use of a pursuing peace officer's vehicle, unless the peace officer is not exercising reasonable care.

HIST: 1981 c 37 s 2; 1981 c 312 s 3; 1984 c 445 s 1



Section 65B.61 Benefits primary; subtractions; coordination.

65B.61 Benefits primary; subtractions; coordination.

Subdivision 1. Basic economic loss benefits shall be primary with respect to benefits, except for those paid or payable under a workers' compensation law, which any person receives or is entitled to receive from any other source as a result of injury arising out of the maintenance or use of a motor vehicle. Where workers' compensation benefits paid or payable are primary, the reparation obligor shall make an appropriate rebate or reduction in the premiums of the plan of reparation security. The amount of the rebate or rate reduction shall be not less than the amount of the projected reduction in benefits and claims for which the reparation obligor will be liable on that class of risks. The projected reduction or rebate in benefits and claims shall be based upon sound actuarial principles.

Subd. 2. If benefits are paid or payable under a workers' compensation law because of the injury, no disability income loss benefits are payable unless the weekly workers' compensation disability benefits are less than the weekly disability benefit as set out in section 65B.44, subdivision 3, in which case the reparation obligor shall pay to the injured person the amount that the weekly disability and income loss benefits payable under section 65B.44, subdivision 3, exceeds the weekly workers' compensation disability benefits.

Subd. 2a. If benefits are paid or payable under a workers' compensation law because of death, no survivors' economic loss benefits are payable unless the weekly workers' compensation dependency allowance is less than the weekly survivors' economic loss benefit rate as set out in section 65B.44, subdivision 6, in which case the reparation obligor shall pay to the surviving dependents the amount that the weekly survivors' economic loss benefits payable under section 65B.44, subdivision 6, exceed the weekly workers' compensation dependency allowances.

Subd. 2b. Repealed, 1984 c 420 s 2

Subd. 3. Any legal entity, other than a reparation obligor obligated to pay benefits under a plan of reparation security or an insurer or employer obligated to pay benefits under a workers' compensation law, may coordinate any benefits it is obligated to pay for loss incurred as a result of injury arising out of the maintenance or use of a motor vehicle with basic economic loss benefits. No entity may coordinate benefits pursuant to this subdivision, unless it provides an appropriately reduced premium rate. The amount of this rate reduction shall be not less than the amount of the projected reduction in benefits and claims for which the entity will be liable on that class of risks, less the additional reasonable expenses incurred to administer the plan coordinating benefits. The projected reduction in benefits and claims shall be based upon sound actuarial principles.

Subd. 4. Repealed, 1979 c 57 s 2

HIST: 1974 c 408 s 21; 1975 c 359 s 23; 1979 c 57 s 1; 1980 c 539 s 2-5; 1984 c 420 s 1; 1995 c 258 s 51



Section 65B.62 Repealed, 1976 c 79 s 2

65B.62 Repealed, 1976 c 79 s 2



Section 65B.63 Assigned claims plan.

65B.63 Assigned claims plan.

Subdivision 1. Reparation obligors providing basic economic loss insurance in this state shall organize and maintain, subject to approval and regulation by the commissioner, an assigned claims bureau and an assigned claims plan, and adopt rules for their operation and for the assessment of costs on a fair and equitable basis consistent with sections 65B.41 to 65B.71. The assigned claims bureau shall be managed by a governing committee made up of four individuals selected by the insurer members, one individual selected by the self-insurer members, and two public members appointed by the governor to two-year terms. Public members may include licensed insurance agents. If such obligors do not organize and continuously maintain an assigned claims bureau and an assigned claims plan in a manner considered by the commissioner of commerce to be consistent with sections 65B.41 to 65B.71, the commissioner shall organize and maintain an assigned claims bureau and an assigned claims plan. Each reparation obligor providing basic economic loss insurance in this state shall participate in the assigned claims bureau and the assigned claims plan. Costs incurred shall be allocated fairly and equitably among the reparation obligors.

A ruling, action, or decision of the governing committee may be appealed to the commissioner within 30 days. A final action or order of the commissioner is subject to judicial review in the manner provided by chapter 14. In lieu of an appeal to the commissioner, judicial review of the governing committee's ruling, action, or decision may be sought.

Subd. 2. The assigned claims bureau shall promptly assign each claim and notify the claimant of the identity and address of the assignee-obligor of the claim. Claims shall be assigned so as to minimize inconvenience to claimants. The assignee thereafter has rights and obligations as if the assignee had issued a policy of basic economic loss insurance complying with sections 65B.41 to 65B.71 applicable to the injury or, in case of financial inability of a reparation obligor to perform its obligations, as if the assignee had written the applicable reparation insurance, undertaken the self-insurance, or lawfully obligated itself to pay basic economic loss benefits.

HIST: 1974 c 408 s 23; 1978 c 674 s 57; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 10 s 69; 1986 c 444; 1987 c 337 s 109



Section 65B.64 Persons entitled to participate in assigned claims plan.

65B.64 Persons entitled to participate in assigned claims plan.

Subdivision 1. A person entitled to basic economic loss benefits because of injury covered by sections 65B.41 to 65B.71 may obtain basic economic loss benefits through the assigned claims plan or bureau established pursuant to section 65B.63 and in accordance with the provisions for making assigned claims provided in sections 65B.41 to 65B.71, if:

(a) The person is 14 years old or younger and basic economic loss benefits are not applicable to the injury because of section 65B.58;

(b) Basic economic loss benefits are not applicable to the injury for some reason other than those specified in section 65B.58, 65B.59, or 65B.60;

(c) The plan of reparation security applicable to the injury cannot be identified; or

(d) A claim for basic economic loss benefits is rejected by a reparation obligor on some ground other than the person is not entitled to basic economic loss benefits under sections 65B.41 to 65B.71.

In addition to the requirements for eligibility contained in section 65B.48, a nonresident is not entitled to basic economic loss benefits if the nonresident is the owner of a motor vehicle and does not carry the minimum automobile insurance coverage required by the state in which the vehicle is registered.

Subd. 2. If a claim qualifies for assignment under subdivision 1, the assigned claims bureau or any reparation obligor to whom the claim is assigned shall have the right to seek indemnification from an uninsured tortfeasor. Except as otherwise provided in section 340A.801, subdivision 4, the reparation obligor to whom the claim is assigned shall further be subrogated to all of the rights of the claimant against any person for economic loss benefits provided by the obligor to whom the claim was assigned.

Subd. 3. A person shall not be entitled to basic economic loss benefits through the assigned claims plan with respect to injury which was sustained if at the time of such injury the injured person was the owner of a private passenger motor vehicle for which security is required under sections 65B.41 to 65B.71 and that person failed to have such security in effect.

For purposes of determining whether security is required under section 65B.48, an owner of any vehicle is deemed to have contemplated the operation or use of the vehicle at all times unless the owner demonstrates to the contrary by clear and convincing objective evidence.

Persons, whether or not related by blood or marriage, who dwell and function together with the owner as a family, other than adults who have been adjudicated as incompetent and minor children, shall also be disqualified from benefits through the assigned claims plan.

HIST: 1974 c 408 s 24; 1978 c 674 s 57; 1979 c 190 s 4; 1980 c 539 s 6; 1986 c 444; 1989 c 58 s 2,3; 1990 c 456 s 1,2; 1996 c 446 art 1 s 59



Section 65B.65 Time for presenting claims under assigned claims plan.

65B.65 Time for presenting claims under assigned claims plan.

Subdivision 1. Except as provided in subdivision 2, a person authorized to obtain basic reparation benefits through the assigned claims plan shall notify the bureau of the claim within the time that would have been allowed for commencing an action for those benefits if there had been identifiable coverage in effect and applicable to the claim.

Subd. 2. If timely action for basic reparation benefits is commenced against a reparation obligor who is unable to fulfill obligations because of financial inability, a person authorized to obtain basic reparation benefits through the assigned claims plan shall notify the bureau of the claim within six months after discovery of the financial inability.

HIST: 1974 c 408 s 25; 1975 c 18 s 10; 1986 c 444



Section 65B.66 Claims against wrong insurer.

65B.66 Claims against wrong insurer.

If timely action for economic loss benefits is commenced against a reparation obligor and benefits are denied because of a determination that the obligor's coverage is not applicable to the claimant under the provisions of section 65B.47 on the priority of applicability of security a claim against a proper obligor or assigned claims plan may be made not later than 90 days after such determination becomes final or the last date on which the action could otherwise have been commenced, whichever is later.

HIST: 1974 c 408 s 26



Section 65B.67 Repealed, 1992 c 571 art 14 s 14

65B.67 Repealed, 1992 c 571 art 14 s 14



Section 65B.68 Repealed, 1992 c 571 art 14 s 14

65B.68 Repealed, 1992 c 571 art 14 s 14



Section 65B.685 Standardizing coverage.

65B.685 Standardizing coverage.

As far as consistent with the requirements of sections 65B.41 to 65B.71, the commissioner may limit by rule the variety of coverages available in order to give insurance purchasers reasonable opportunity to compare the cost of insuring with various insurers.

HIST: 1979 c 190 s 7



Section 65B.69 Repealed, 1992 c 571 art 14 s 14

65B.69 Repealed, 1992 c 571 art 14 s 14



Section 65B.70 Repealed, 1992 c 564 art 1 s 55

65B.70 Repealed, 1992 c 564 art 1 s 55



Section 65B.71 Compliance.

65B.71 Compliance.

Subdivision 1. The definition of "qualified applicant" under section 65B.02, subdivision 2, clause (2) shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include a person required to prove automobile insurance coverage as required by sections 65B.41 to 65B.71.

Subd. 2. The actions permitted a metropolitan airports commission corporation under section 473.606, subdivision 6 shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include acts necessary to bring the corporation, its commissioners and agents within the provisions of sections 65B.41 to 65B.71.

Subd. 3. The actions permitted a county board under section 375.32, subdivision 2 shall, upon the repeal of chapter 170 and the enactment of sections 65B.41 to 65B.71, include acts necessary to bring the county, its officers and employees within the provisions of sections 65B.41 to 65B.71.

Subd. 4. The provisions of Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall apply to a person who is involved in a motor vehicle accident occurring before January 1, 1975. Money deposited with the commissioner in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall be retained by the commissioner and disbursed only in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38. An operator's license suspended in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38, shall be reinstated only in accordance with Minnesota Statutes 1971, chapter 170, as amended by Laws 1973, chapter 35, sections 37 and 38.

HIST: 1974 c 408 s 32 subds 1-3; 1975 c 18 s 15; 1978 c 674 s 57; 1Sp1981 c 4 art 1 s 58



Section 65B.80 Definitions.

65B.80 Definitions.

Subdivision 1. Terms. The following terms have the meanings given for purposes of sections 65B.80 to 65B.83.

Subd. 2. Authorized person. "Authorized person" means the prosecuting attorney responsible for prosecutions in the county where the motor vehicle theft occurred, the superintendent of the bureau of criminal apprehension, and the sheriff or chief of police responsible for investigation in the county where the motor vehicle theft occurred.

Subd. 3. Relevant information. "Relevant information" or evidence means information having a tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more or less probable than it would be without the evidence.

HIST: 1987 c 254 s 1



Section 65B.81 Disclosure of information.

65B.81 Disclosure of information.

Subdivision 1. Request. After receiving a written request, an insurance company must release to an authorized person any relevant information in the company's possession that relates to the motor vehicle theft. Relevant information is limited to:

(1) pertinent insurance policy information, including the application for a policy, that is relevant to a motor vehicle theft under investigation by the authorized person;

(2) policy premium payment records that are available;

(3) a history of previous claims made by the insured including, where the insured is a corporation or partnership, a history of previous claims by a subsidiary or any affiliates, and a history of claims of any other business association in which individual officers or partners or their spouses were known to be involved; and

(4) material relating to the investigation of the theft, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

Subd. 2. Notification by insurer required. If an insurance company has reason to believe that a motor vehicle theft in which it has an interest may be fraudulently claimed, the company shall, in writing, notify an authorized person and provide the person with all relevant information specified in subdivision 1 relating to the motor vehicle theft. It is sufficient for the purpose of this subdivision if an insurance company notifies and provides relevant information to one authorized person.

Subd. 3. Release of information. An authorized person provided with information under subdivision 1 or 2 may, to further official purposes, release or provide the information to any other authorized person.

Subd. 4. Information from authorized person. An insurance company that provides information to an authorized person may request relevant information in writing from the authorized person and the authorized person must provide the requested information within 30 days. The relevant information provided under this subdivision may not include nonconviction criminal history record information or any other information that is detrimental to an ongoing criminal investigation or would reveal the identity of a confidential source of information. An authorized person who does not furnish the requested information shall notify the insurance company of the reasons why the information cannot be furnished within 30 days of the request.

Subd. 5. Immunity from liability. An insurance company or its agent acting in its behalf, or an authorized person who releases information, whether oral or written, acting in good faith, under subdivisions 1 to 3, is immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

HIST: 1987 c 254 s 2



Section 65B.82 Evidence.

65B.82 Evidence.

Data received under sections 65B.80 to 65B.83 by an authorized person or insurance company is confidential data under section 13.02, subdivision 3, until its release is required in connection with a criminal or civil proceeding.

HIST: 1987 c 254 s 3



Section 65B.83 Enforcement.

65B.83 Enforcement.

Subdivision 1. Intentional refusal to release. An insurance company or officer may not intentionally refuse to release any information requested under section 65B.81, subdivision 1.

Subd. 2. Intentional refusal to notify. An insurance company, or its employee or officer, may not intentionally refuse to provide notice or relevant information to authorized persons under section 65B.81, subdivision 2.

Subd. 3. Penalty. Whoever violates the provisions of subdivision 1 or 2 is guilty of a misdemeanor.

HIST: 1987 c 254 s 4






Chapter 66 Mutual Companies

Section 66.01 Repealed, 1967 c 395 art 7 s 32

66.01 Repealed, 1967 c 395 art 7 s 32



Section 66.02 Repealed, 1967 c 395 art 7 s 32

66.02 Repealed, 1967 c 395 art 7 s 32



Section 66.03 Repealed, 1967 c 395 art 7 s 32

66.03 Repealed, 1967 c 395 art 7 s 32



Section 66.04 Repealed, 1967 c 395 art 7 s 32

66.04 Repealed, 1967 c 395 art 7 s 32



Section 66.05 Repealed, 1967 c 395 art 7 s 32

66.05 Repealed, 1967 c 395 art 7 s 32



Section 66.06 Repealed, 1967 c 395 art 7 s 32

66.06 Repealed, 1967 c 395 art 7 s 32



Section 66.07 Repealed, 1967 c 395 art 7 s 32

66.07 Repealed, 1967 c 395 art 7 s 32



Section 66.08 Repealed, 1967 c 395 art 7 s 32

66.08 Repealed, 1967 c 395 art 7 s 32



Section 66.09 Repealed, 1967 c 395 art 7 s 32; 1969 c 7 s 31

66.09 Repealed, 1967 c 395 art 7 s 32; 1969 c 7 s 31



Section 66.10 Repealed, 1967 c 395 art 7 s 32

66.10 Repealed, 1967 c 395 art 7 s 32



Section 66.11 Repealed, 1967 c 395 art 7 s 32

66.11 Repealed, 1967 c 395 art 7 s 32



Section 66.12 Repealed, 1967 c 395 art 7 s 32

66.12 Repealed, 1967 c 395 art 7 s 32



Section 66.13 Repealed, 1967 c 395 art 7 s 32

66.13 Repealed, 1967 c 395 art 7 s 32



Section 66.14 Repealed, 1967 c 395 art 7 s 32

66.14 Repealed, 1967 c 395 art 7 s 32



Section 66.15 Repealed, 1967 c 395 art 7 s 32

66.15 Repealed, 1967 c 395 art 7 s 32



Section 66.16 Repealed, 1967 c 395 art 7 s 32

66.16 Repealed, 1967 c 395 art 7 s 32



Section 66.17 Repealed, 1967 c 395 art 7 s 32

66.17 Repealed, 1967 c 395 art 7 s 32



Section 66.18 Repealed, 1967 c 395 art 7 s 32

66.18 Repealed, 1967 c 395 art 7 s 32



Section 66.19 Repealed, 1967 c 395 art 7 s 32

66.19 Repealed, 1967 c 395 art 7 s 32



Section 66.20 Repealed, 1967 c 395 art 7 s 32

66.20 Repealed, 1967 c 395 art 7 s 32



Section 66.21 Repealed, 1967 c 395 art 7 s 32

66.21 Repealed, 1967 c 395 art 7 s 32



Section 66.22 Repealed, 1967 c 395 art 7 s 32

66.22 Repealed, 1967 c 395 art 7 s 32



Section 66.23 Repealed, 1967 c 395 art 7 s 32

66.23 Repealed, 1967 c 395 art 7 s 32



Section 66.24 Repealed, 1967 c 395 art 7 s 32

66.24 Repealed, 1967 c 395 art 7 s 32



Section 66.25 Repealed, 1967 c 395 art 7 s 32

66.25 Repealed, 1967 c 395 art 7 s 32



Section 66.26 Repealed, 1967 c 395 art 7 s 32

66.26 Repealed, 1967 c 395 art 7 s 32



Section 66.27 Repealed, 1967 c 395 art 7 s 32

66.27 Repealed, 1967 c 395 art 7 s 32



Section 66.28 Repealed, 1967 c 395 art 7 s 32

66.28 Repealed, 1967 c 395 art 7 s 32



Section 66.29 Repealed, 1967 c 395 art 7 s 32

66.29 Repealed, 1967 c 395 art 7 s 32



Section 66.30 Repealed, 1967 c 395 art 7 s 32

66.30 Repealed, 1967 c 395 art 7 s 32



Section 66.31 Repealed, 1967 c 395 art 7 s 32

66.31 Repealed, 1967 c 395 art 7 s 32



Section 66.32 Repealed, 1967 c 395 art 7 s 32

66.32 Repealed, 1967 c 395 art 7 s 32



Section 66.33 Repealed, 1967 c 395 art 7 s 32

66.33 Repealed, 1967 c 395 art 7 s 32



Section 66.34 Repealed, 1967 c 395 art 7 s 32

66.34 Repealed, 1967 c 395 art 7 s 32



Section 66.35 Repealed, 1967 c 395 art 7 s 32

66.35 Repealed, 1967 c 395 art 7 s 32



Section 66.36 Repealed, 1967 c 395 art 7 s 32

66.36 Repealed, 1967 c 395 art 7 s 32



Section 66.37 Repealed, 1967 c 395 art 7 s 32

66.37 Repealed, 1967 c 395 art 7 s 32



Section 66.38 Repealed, 1967 c 395 art 7 s 32

66.38 Repealed, 1967 c 395 art 7 s 32



Section 66.39 Repealed, 1967 c 395 art 7 s 32

66.39 Repealed, 1967 c 395 art 7 s 32



Section 66.40 Repealed, 1967 c 395 art 7 s 32

66.40 Repealed, 1967 c 395 art 7 s 32



Section 66.41 Repealed, 1967 c 395 art 7 s 32

66.41 Repealed, 1967 c 395 art 7 s 32



Section 66.42 Repealed, 1967 c 395 art 7 s 32

66.42 Repealed, 1967 c 395 art 7 s 32



Section 66.43 Repealed, 1967 c 395 art 7 s 32

66.43 Repealed, 1967 c 395 art 7 s 32



Section 66.44 Repealed, 1967 c 395 art 7 s 32

66.44 Repealed, 1967 c 395 art 7 s 32



Section 66.45 Repealed, 1967 c 395 art 7 s 32

66.45 Repealed, 1967 c 395 art 7 s 32



Section 66.46 Repealed, 1967 c 395 art 7 s 32

66.46 Repealed, 1967 c 395 art 7 s 32



Section 66.47 Repealed, 1967 c 395 art 7 s 32

66.47 Repealed, 1967 c 395 art 7 s 32



Section 66.48 Repealed, 1967 c 395 art 7 s 32

66.48 Repealed, 1967 c 395 art 7 s 32



Section 66.49 Repealed, 1967 c 395 art 7 s 32

66.49 Repealed, 1967 c 395 art 7 s 32



Section 66.50 Repealed, 1967 c 395 art 7 s 32

66.50 Repealed, 1967 c 395 art 7 s 32



Section 66.51 Repealed, 1967 c 395 art 7 s 32

66.51 Repealed, 1967 c 395 art 7 s 32



Section 66.52 Repealed, 1967 c 395 art 7 s 32

66.52 Repealed, 1967 c 395 art 7 s 32



Section 66.53 Repealed, 1967 c 395 art 7 s 32

66.53 Repealed, 1967 c 395 art 7 s 32



Section 66.54 Repealed, 1967 c 395 art 7 s 32

66.54 Repealed, 1967 c 395 art 7 s 32



Section 66.55 Repealed, 1967 c 395 art 7 s 32

66.55 Repealed, 1967 c 395 art 7 s 32



Section 66.61 Repealed, 1967 c 395 art 7 s 32

66.61 Repealed, 1967 c 395 art 7 s 32



Section 66.62 Repealed, 1967 c 395 art 7 s 32

66.62 Repealed, 1967 c 395 art 7 s 32



Section 66.63 Repealed, 1967 c 395 art 7 s 32

66.63 Repealed, 1967 c 395 art 7 s 32



Section 66.64 Repealed, 1967 c 395 art 7 s 32

66.64 Repealed, 1967 c 395 art 7 s 32






Chapter 66A Mutual Companies

Section 66A.01 Scope of chapter.

66A.01 Scope of chapter.

This chapter shall apply to mutual insurance companies other than: life insurance companies, assessment benefit associations, fraternal benefit societies, township mutual insurance companies and title insurance companies.

HIST: 1967 c 395 art 7 s 1; 1992 c 564 art 1 s 54



Section 66A.02 Applicability of general corporation statutes.

66A.02 Applicability of general corporation statutes.

Chapter 300 shall apply to domestic mutual insurance companies except where in conflict with the express provisions of this chapter and the reasonable implication of such provisions.

HIST: 1967 c 395 art 7 s 2



Section 66A.03 Incorporation.

66A.03 Incorporation.

Domestic mutual insurance companies are incorporated under the provisions of chapter 300. Except as otherwise provided in this chapter, the certificate or articles of incorporation shall comply with section 300.025, other than:

(1) the requirement that a majority of board members must always be residents of this state; and

(2) the requirements of section 300.025, paragraph (a), clause (7).

HIST: 1967 c 395 art 7 s 3; 1994 c 426 s 13



Section 66A.04 Amendment of certificate or articles of incorporation.

66A.04 Amendment of certificate or articles of incorporation.

The procedure for amendment of certificate or articles of incorporation is governed by section 60A.07, subdivision 8, clause (1).

HIST: 1967 c 395 art 7 s 4



Section 66A.05 Bylaws; adoption; amendment.

66A.05 Bylaws; adoption; amendment.

The procedure for adoption and amendment of bylaws is governed by section 60A.07, subdivision 8, clause (3).

HIST: 1967 c 395 art 7 s 5



Section 66A.06 Renewal of corporate existence.

66A.06 Renewal of corporate existence.

The procedure for renewal of corporate existence for mutual companies having a limited period of existence is governed by section 60A.07, subdivision 8, clause (2).

HIST: 1967 c 395 art 7 s 6



Section 66A.07 Membership; meetings; notices; voting.

66A.07 Membership; meetings; notices; voting.

Every policyholder in a mutual insurance company shall be a member thereof while the policy is in force, entitled to one vote for each policy held, and notified of the time and place of holding its meetings either personally or by imprint upon the back of every policy, or in the premium notice, receipt or certificate of renewal, substantially as follows:

"NOTICE OF ANNUAL MEETING

The policyholder named herein is hereby notified : while this policy is in force you are by virtue thereof a member of the (name of company) and that the annual meeting of said company is held at its home office at (address) on the ..... day of ..... each year at ..... o'clock ...... m."

HIST: 1967 c 395 art 7 s 7; 1986 c 444



Section 66A.075 Conversion to stock insurance company.

66A.075 Conversion to stock insurance company.

The procedure for conversion of a domestic mutual corporation into a stock insurance corporation is governed by section 60A.07, subdivision 8, clause (4).

HIST: 1969 c 598 s 2



Section 66A.08 Requirements.

66A.08 Requirements.

Subdivision 1. Casualty lines. No mutual insurance company hereafter organized shall be licensed to transact any of the kinds of business specified in section 60A.06, subdivision 1, clause (3), (5), (6), (8), (9), (10), (12), (13), (14), or (15), except upon compliance with the following conditions:

(1) It shall have not less than 300 bona fide applications for policies of insurance of each kind sought to be written, signed by at least 300 members, covering at least 300 separate risks, each risk, within the maximum net single risk described in clause (2) and one year's premiums thereon paid in cash, and admitted assets of not less than $100,000, which admitted assets shall not be less than five times the maximum net single risk, and shall have on deposit with the commissioner in accordance with section 60A.10, subdivision 4, as security for all of its policyholders, stock or bonds of this state or of the United States or bonds of any of the municipalities of this state, or personal obligations secured by first mortgage on real estate within this state worth, exclusive of buildings, the amount of the lien, and bearing interest of not less than three percent per annum, to an amount the actual market value of which, exclusive of interest, shall never be less than $100,000.

No such company shall be authorized to insure against loss or damage by the bodily injury or death by accident of any person employed by the insured, for which the insured is liable under the workers' compensation law, unless and until the company complies with the provisions of subdivision 4;

(2) It shall not expose itself to any loss on any one risk or hazard, except as provided in this clause, in an amount exceeding ten percent of its net assets, actual and contingent. For the purposes of this section contingent assets mean the aggregate amount of the contingent liability of its members for the payment of loss and expenses not provided for by its cash funds. Contingent liability, for the purposes of this section, means an amount not to exceed one annual premium as stated in the policy. No portion of any risk or hazard which has been reinsured, as authorized by the laws of this state, shall be included in determining the limitation of risk prescribed by this section. For the purpose of transacting employers' liability and workers' compensation insurance, each employee shall be considered a separate risk for determining the maximum single risk;

(3) It shall maintain unearned premiums and other reserves, separately for each kind of business, upon the same basis as that required of domestic stock insurance companies transacting the same kind of business;

(4) Except as expressly provided in this chapter, it shall comply with all the provisions of the laws of this state relating to the organization and internal management of mutual fire insurance companies in so far as the same may be applicable and not inconsistent with chapter 66A.

Subd. 2. Fire lines. (1) General. No policy shall be issued by a mutual fire insurance company hereafter organized until not less than $750,000 of insurance, in not less than 300 separate risks, upon property located in this state, has been subscribed for and entered upon the books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $7,500 in cash.

(2) Exceptions. When the mutual insurance company is organized to issue policies exclusively upon one of the specified lines of business listed below, it may issue policies insuring such risks by complying with the following requirements:

(a) Those organized to insure creamery and cheese factory buildings, their contents and equipments, and the dwelling house and contents, and barn, livestock, and vehicles of the owner of the creamery or factory, may issue policies when not less than $50,000 of insurance, in not less than 25 separate risks, upon these buildings and contents in this state, has been subscribed for and so entered and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of every such company shall include the words "Mutual creamery fire insurance company," and it shall issue no policy except upon the class of risks aforesaid.

Any company heretofore organized and doing business under this clause, which for 15 years prior to the passage of Laws 1935, chapter 97, has insured creamery and cheese factory buildings, their contents and equipments, and the dwelling houses and contents and barn, livestock, and vehicles of the owner of the creamery or factory, and which has assets of $100,000, may issue policies in addition thereto to cover farmers' elevators, cooperatively owned warehouses, cooperative filling stations, cooperative oil companies, and all cooperatively owned or organized enterprises;

(b) Those organized to insure the stock in trade, tools, and fixtures of retail hardware dealers, the buildings containing the same, and the dwelling house and its contents, barns, livestock, and vehicles owned by these dealers, may issue policies when not less than $500,000 of insurance, in not less than 200 separate risks, upon such property in this state, has been subscribed for and entered upon its books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $5,000 in cash; and the name of every such company shall include the words "Mutual retail hardware fire insurance company," and it shall issue no policy except as above specified;

(c) Those organized to insure dwelling houses, their contents, barns, livestock, and vehicles, exclusively, may issue policies when not less than $250,000 of insurance, in not less than 200 separate risks, upon such property located within this state, has been subscribed for and entered upon their books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $2,500 in cash; and the name of every such company shall include the words "Mutual dwelling house fire insurance company," and it shall issue no policy except upon the class of risks aforesaid;

(d) Those organized to insure printing material, machinery, and stock in trade of newspaper publishers and printers, the buildings containing the same, and the dwelling house and its contents, barns, livestock, and vehicles, when such buildings and contents are owned and occupied by the owner of the printing material, machinery, and stock in trade may issue policies when not less than $200,000 of insurance, in not less than 200 separate risks, upon such property located in this state, has been subscribed for and entered upon such companies' books and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $2,000 in cash; and the name of every such company shall include the words "Mutual publishers' fire insurance company," and it shall issue no policy except upon the class of risks aforesaid;

(e) Those organized to insure grain elevators, warehouses and cribs, machinery, grain, sacks, and tools appurtenant to or contained in such elevators, warehouses, and cribs, and dwelling house and contents, barns, livestock, and vehicles when such buildings and contents are owned and occupied by the owner of the grain elevator, may issue such policies when not less than $100,000 of insurance, in not less than 50 separate risks, upon such property in this state, has been subscribed for and entered upon the books of such companies and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of the company shall include the words "Mutual grain dealers' fire insurance company," and it shall issue no policy except upon the class of risks aforesaid; and

(f) Those organized to insure exclusively the property of any one church or any one religious denomination, and the church property and equipment and furnishings thereof of any one church or any one religious denomination may issue policies when not less than $100,000, in not less than 50 separate risks, upon these properties, has been subscribed for and so entered, and the premiums thereon for one year paid in cash, which premiums shall aggregate not less than $1,000 in cash; and the name of every such company shall include the words "Mutual denominational fire insurance company," and it shall issue no policy except upon the class of risks aforesaid. This section shall not be construed as a repeal of section 66A.20.

Subd. 3. Marine lines. (1) Requirements. Every mutual marine company, before issuing any policy, shall have an agreement duly executed by solvent subscribers to the amount of at least $300,000, substantially as follows: "We, the subscribers, severally agree to pay to the (name of company), on demand, the whole or such part of the amounts set opposite our names, respectively, as may be called, from time to time, for its use, to pay losses and expenses not otherwise provided for"; and this agreement, endorsed with the certificate of the president and a majority of the directors that these subscribers are known to them and that they believe each to be solvent, shall be filed with and approved by the commissioner.

When from death or other cause a deficiency exists in the subscription fund, the same shall be made good by new subscriptions certified in the same manner as the original. Subscribers shall be entitled to annual dividends of two percent upon the amount of their subscriptions from the profits of the company and reimbursed from future profits for all money they shall pay to the company for its uses under their agreement, with interest thereon.

(2) Dividends and retirement of subscriptions. The net profits or dividend surplus of every such company shall be annually divided among the insured whose policies terminated during the year, in proportion to their contribution thereto. These dividends shall be made only in scrip certificates payable out of the accumulated profits or surplus, and this accumulation shall be kept and invested as a separate fund in trust for the redemption of these certificates and for losses and expenses, as herein provided. Until redeemed, these certificates shall be subject to future losses and expenses and reduced in case the redemption fund is drawn upon for payment of these losses and expenses, but no part of this fund shall be used for payment of losses or expenses, except when and to the extent that the cash assets are insufficient therefor; and when any portion thereof is so used the outstanding certificates shall be reduced proportionately so that the fund shall at all times equal the unredeemed certificates. The net income of the redemption fund shall be divided annually among the holders of its certificates, or it may make such certificates with a special rate of interest payable from the income of its invested funds. As these profits accumulate and are invested, subscriptions of an equal amount shall be canceled. The maximum of accumulations and profits shall be $300,000 and all excess of profits beyond that amount shall be applied annually to the payment of the certificates in the order of their issue. The certificates shall be forthwith payable when the company ceases to issue policies and the fund is no longer liable to be drawn upon for the payment of losses.

(3) Government; liability of officers and directors. Every domestic mutual marine company shall be governed by the provisions applicable to mutual fire companies and each subscriber to the subscription fund shall be a member during the term of subscription and entitled to one vote. If a subscriber fails to pay the subscription or any assessment thereon and it is shown that any director or officer knowingly certified falsely as to that subscriber, the person so certifying shall be liable for the amount thereof. If any such company is at any time liable for losses beyond the amount of its net assets, the president and directors shall be personally liable for all losses on insurance effected while the company remains in such condition.

Subd. 4. Employers' liability and workers' compensation. (1) Organization. (a) Subscribers and articles of incorporation. Twenty or more persons may form an incorporated mutual employers' liability insurance association for the purpose of insuring themselves and such other persons, firms, or corporations as may become subscribers to the association against liability for compensation payable under the terms of the workers' compensation law and for the purpose of insuring against loss or damage by the sickness, bodily injury, or death by accident of any person employed by the insured or for whose injury or death the insured is responsible.

They shall subscribe and acknowledge a certificate specifying:

(aa) the name, general nature of its business, and the principal place of transacting the same; (such name shall distinguish it from all other corporations, domestic or foreign, authorized to do business in this state and end with "company," "corporation," "association," or the word "incorporated");

(bb) the period of its duration;

(cc) the names and places of residence of the incorporators;

(dd) in what board its management shall be vested and the names and addresses of those composing the board until the first election, a majority of whom shall always be residents of the state;

(ee) the highest amount of indebtedness or liability to which the corporation shall at any time be subject; and

(ff) the territory within which the association may do business.

It may contain any other lawful provisions defining and regulating the powers or business of the corporation, its officers, directors, trustees, and members.

The certificate of incorporation of every such corporation shall be submitted to the commissioner for approval and, if approved, one copy thereof shall be filed with the secretary of state and one copy with the commissioner.

(b) Bylaws and seal. Such association shall have the power to make bylaws for the government of its officers and the conduct of its affairs, to alter and amend the same, and to adopt a common seal.

(c) Annual meeting; voting rights. The annual meeting for the election of directors shall be held at such time as the bylaws of the association may direct. Of the time and place of the meeting at least 30 days previous written or printed notice shall be given to the subscribers, or the notice may be given by publication, not less than three times, in at least two daily or weekly newspapers published in the city or county wherein the association has its principal office and in the legal periodical, if any, designated by the rules of court of the proper county for the publication of legal notices. Subscribers who, during the preceding calendar year, have paid into the treasury of the association premiums amounting to more than one-half of the total premiums received by it during that year, shall constitute a quorum. At this annual meeting the subscribers shall elect, by ballot, from their own number, not less than five directors, a majority of whom shall be residents of this state, to serve for at least one year and until their successors are duly chosen. The association may provide in its bylaws for the division of its board of directors into two, three, or four classes, and for the election thereof at its annual meetings in such manner that the members of one class only shall retire and their successors be chosen each year. Vacancies may be filled by election by the board until the next annual meeting. In the choice of directors and in all meetings of the association, each subscriber shall be entitled to one vote for every $100, or any fraction thereof, paid by the subscriber in premiums into the treasury of the association during the preceding calendar year. Subscribers may vote by proxy and the record of all votes shall be made by the secretary and show whether the same were cast in person or by proxy and shall be evidence of all these elections. Not less than three directors shall constitute a quorum. The directors shall annually choose by ballot a president, who shall be a member of the board; a secretary; a treasurer, who may be either the president or secretary; and such other officers as the bylaws may provide; and fix the salaries of the president and the secretary, as well as the salaries or compensation of such other officers and agents as the bylaws prescribe. Vacancies in any office may be filled by the directors or by the subscribers, as the bylaws shall prescribe.

(2) Requirements. (a) Number of risks to qualify. These associations shall not begin to issue policies until a list of subscribers with the number of employees of each which, in the aggregate, must number not less than 5,000, together with such other information as the commissioner may require, shall have been filed at the department of commerce, nor until the president and secretary of the association shall have certified under oath that every subscription in the list so filed is genuine and made with an agreement of all the subscribers that they will take the policies subscribed for within 30 days of the granting of a license by the commissioner. In case of associations organized exclusively for the purpose of insuring creameries, cheese factories, and livestock shipping associations, these associations may begin to issue policies when the number of employees insured aggregates 300.

Upon the filing of the certificate provided for in this section, the commissioner shall make such investigations as deemed proper and, if the findings warrant it, grant a license to the association to issue policies.

(b) Number of risks required to continue in business. If at any time the number of subscribers falls below 20, or the number of subscribers' employees within the state falls below 5,000, no further policies shall be issued until the total number of subscribers amounts to not less than 20, whose employees within the state are not less than 5,000. In case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, the number of subscribers must not fall below 200, nor the number of subscribers' employees within the state below 300.

(3) Additional powers. (a) May write automobile insurance. Any such company authorized to write workers' compensation or liability insurance under this subdivision, when its articles of incorporation so provide, shall be permitted to insure against loss or damage to automobiles or other vehicles and their contents by collision, fire, burglary, or theft, and other perils of operation, and against liability for damage to persons or property of others by collision with such vehicles, and to insure against any loss or hazard incident to the ownership, operation, or use of motor or other vehicles, as specified in section 60A.06, subdivision 1, clause (12).

(b) May write glass insurance. Any company authorized to write workers' compensation or liability insurance under this subdivision when its articles of incorporation so provide shall be permitted to insure against loss or damage by breakage of glass located or in transit.

(c) Special powers. Any company organized under this subdivision which, for 15 years prior to the passage of Laws 1935, chapter 136, has exclusively insured creameries, cheese factories, and livestock shipping associations, and which has assets of $100,000 or more, may write public liability and compensation insurance coverage of creameries, cheese factories, shipping associations, farmers' elevators, cooperatively owned warehouses, cooperative filling stations, cooperative oil companies and all cooperatively owned or organized enterprises.

(4) Internal operation. (a) Policies. Policies of insurance issued by any such association may be made either with or without the seal thereof and they shall be signed by the president, or such other officers as may be designated by the directors for that purpose, and attested by the secretary.

(b) Classification of risks. The board of directors may divide the subscribers into groups in accordance with the nature of their business and the probable risk of injury therein. In such case they shall fix all premiums, make all assessments, and determine and pay all dividends by and for each group in accordance with the experience thereof, but all funds of the association and the contingent liability of all subscribers shall be available for the payment of any claim against the association; provided, that (as between the association and its subscribers) until the whole of the contingent liability of the members of any group shall be exhausted, the general funds of the association and the contingent liability of the members of other groups shall not be available for the payment of losses and expenses incurred by such group in excess of the earned premiums paid by the members thereof.

(c) Classification to be filed. A statement of any proposed distribution of subscribers into groups shall be filed with the department of commerce.

(d) Rates. The board of directors shall determine the amount of premiums which the subscribers of the association shall pay for their insurance in accordance with the nature of the business in which the subscribers are engaged and the probable risk of injury to their employees under existing conditions, and it shall fix premiums at such amounts as in its judgment shall be sufficient to enable the association to pay to its subscribers all sums which may become due and payable to their employees under provisions of law and the expenses of conducting the business of the association. In fixing the premium payable by any subscriber, the board of directors may take into account the condition of the plant, workroom, shop, farm, or premises of the subscriber in respect to the safety of those employed therein as shown by the report of any inspector appointed by the board and it may from time to time change the amount of premiums payable by any of the subscribers as circumstances may require and the condition of the plant, workroom, shop, farm, or premises of the subscribers in respect to the safety of their employees may justify and may increase the premiums of any subscriber neglecting to provide safety devices required by law, or disobeying the rules or regulations made by the board of directors in accordance with the provisions of clause (4)(g).

(e) Premiums; contingent liability. Every such company shall charge and collect on each policy a premium equal to one year's premium on the policy issued and state in the policy the estimated annual premium and provide in its bylaws for the determination of the actual premium and for the payment of same when determined. The premium thus determined shall be known as the annual premium on the policy. The company shall provide in its bylaws and specify in its policies the maximum contingent mutual liability of its members for the payment of losses and expenses not provided for by its cash fund. The contingent liability of a member shall not be less than a sum equal and in addition to one annual premium, nor more than a sum equal to five times the amount of the annual premium or, in case of a policy written for less than one year, the contingent liability shall not be less than the proportionate fractional part of the annual premium, nor more than five times the proportionate fractional part of the annual premium. The contingent liability of the policyholder shall be plainly and legibly stated in each policy as follows: "The maximum contingent liability of the policyholder under this policy shall be a sum equal to ..... annual premium (or premiums)."

(f) Assessments. When the liabilities, including unearned premiums and such other reserves as are or may be required by law and the commissioner, are in excess of the admitted assets computed on the basis allowed for its annual statement, it shall make an assessment upon its policyholders based upon the amount of one annual premium as written in the policy and not to exceed the amount of five annual premiums.

If it becomes necessary to levy the assessment, as provided by this section, no policies shall be issued until the admitted assets of the association are in excess of its liabilities.

(g) Power of board of directors. The board of directors shall be entitled to inspect the plant, workroom, shop, farm, or premises of any subscriber and for this purpose to appoint inspectors, who shall have free access to all such premises during regular working hours, and the board of directors shall likewise from time to time be entitled to examine by their auditor or other agent the books, records, and payrolls of any subscribers for the purpose of determining the amount of premium chargeable to the subscriber.

The board of directors shall make reasonable rules and regulations for the prevention of injuries upon the premises of subscribers; and may refuse to insure, or may terminate the insurance of, any subscriber who refuses to permit these examinations and disregards such rules or regulations, and forfeit all premiums previously paid, but the termination of the insurance of any subscriber shall not release the subscriber from liability for the payment of assessments then or thereafter made by the board of directors to make up deficiencies existing at the termination of the insurance.

(h) Investments. The association shall invest and keep invested all its funds of every description, excepting such cash as may be required in the transaction of its business, in accordance with the laws of this state or relating to the investment of funds of domestic insurance companies.

No such association shall purchase, hold, or convey real estate except as provided by section 60A.11, subdivision 6.

(i) Withdrawal of subscriber. Any subscriber of the association who has complied with all its rules and regulations may withdraw therefrom by written notice to that effect sent by the subscriber by certified mail to the association and this withdrawal shall become effective on the first day of the month immediately following the tenth day after the receipt of the notice, but the withdrawal shall not release the subscriber from liability for the payment of assessments thereafter made by the board of directors to make up deficiencies existing at the date of withdrawal and the subscriber shall be entitled to the subscriber's share of any dividends earned at the date of withdrawal.

(5) Miscellaneous. (a) Perjury by officer. Any officer of the association who shall falsely make oath to any certificate required to be filed with the commissioner shall be guilty of perjury.

(b) Foreign mutual employers' liability association. Any mutual employers' liability insurance association of another state, upon compliance with all laws governing such corporations in general and the provisions of this subdivision may be admitted to transact business in this state. These associations shall pay to the department of commerce the fees prescribed by section 60A.14, subdivision 1.

(c) Winding up affairs. When the contracts of insurance issued by these associations shall cover in the aggregate less than 5,000 employees or, in the case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, less than 300 employees, the association shall forthwith notify the commissioner of that fact and if, at the expiration of six months from the notice, the aggregate number of employees covered by the contracts of insurance shall be less than 5,000, or, in the case of associations organized for the purpose of insuring creameries, cheese factories, and livestock shipping associations, less than 300 employees, the commissioner shall proceed under the provisions of chapter 60B.

HIST: 1967 c 395 art 7 s 8; 1969 c 708 s 63; 1974 c 425 s 8; 1975 c 359 s 23; 1976 c 181 s 2; 1978 c 465 s 11; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 618 s 2; 1984 c 655 art 1 s 92; 1985 c 234 s 1; 1986 c 444



Section 66A.09 Kinds of business authorized.

66A.09 Kinds of business authorized.

Nothing in this chapter shall be deemed to authorize or permit mutual insurance companies to engage in any kind of insurance not included in section 60A.06, subdivision 1, clauses (1) to (15) or authorized under section 60A.06, subdivision 2.

HIST: 1967 c 395 art 7 s 9; 1978 c 465 s 12



Section 66A.10 Additional requirements.

66A.10 Additional requirements.

When the articles of incorporation of any mutual insurance company not having a guaranty fund of the amount required by section 66A.16, subdivision 2, provide, it may transact any and all kinds of business as set forth in section 60A.06, subdivision 1, clauses (1) to (15), and as authorized under section 60A.06, subdivision 2, subject to the conditions and restrictions as to the kinds of insurance which may be combined by a like stock insurance company and subject to the restrictions contained in the laws of this state with reference to general writing mutual insurance companies transacting the same kinds of business. Nothing in this section shall be construed as prohibiting a company issuing policies with a contingent liability from creating a guaranty fund as authorized by section 66A.16, subdivision 3. Any mutual company, however organized, may amend its articles to provide for the doing of two or more kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (15) or authorized under section 60A.06, subdivision 2.

HIST: 1967 c 395 art 7 s 10; 1978 c 465 s 13



Section 66A.11 Revocation of license.

66A.11 Revocation of license.

In case of the failure of any insurance company to comply with any of the provisions of sections 66A.08, 66A.09, 66A.10, 66A.14, 66A.15, and 66A.16, subdivisions 1 and 2, its right to transact insurance business in this state shall cease and it shall be the duty of the commissioner to immediately proceed under chapter 60B or declare its license revoked and, in case of such revocation, the company shall not be again licensed to transact business in this state for a period of one year from the date of the revocation.

HIST: 1967 c 395 art 7 s 11; 1969 c 708 s 63



Section 66A.12 Mutual fire companies; premiums; contingent liability.

66A.12 Mutual fire companies; premiums; contingent liability.

Every mutual fire company shall charge and collect on each policy a premium, in cash or in notes absolutely payable, or it may accept a deposit of cash equal to one year's premium on the policy issued and while the deposit remains intact collect all future premiums on the policy by assessments thereon, and shall also provide in its bylaws, and specify in its policies, the maximum contingent mutual liability of its members for payment of losses and expenses not provided for by its cash fund. The contingent liability of a member shall not be less than a sum equal to and in addition to one annual premium, nor more than a sum equal to five times the amount of such annual premium or, in case of a policy written for less than one year, the contingent liability shall not exceed the amount of premium written in the policy. The total amount of the liability of the policyholder shall be plainly and legibly stated upon each policy. When any reduction shall be made in the contingent liability of members, such reduction shall apply proportionally to all policies in force. Mutual insurance companies complying with section 66A.16, subdivision 3, may issue policies without a contingent liability; but the fact that there is no contingent liability must be plainly and legibly stated in the policies.

HIST: 1967 c 395 art 7 s 12



Section 66A.13 Mutual fire companies; requirements when note given.

66A.13 Mutual fire companies; requirements when note given.

Except as provided in section 66A.12, when a note or other written evidence of indebtedness is given for any premium due, or to become due, upon any insurance of property, except marine, the same shall be full payment therefor and operate to continue the same in full force during the term thereof, except that when any such note or other written evidence of indebtedness is not paid at maturity the policy for which the same was premium, in whole or in part, may be canceled upon notice and in the same manner as though the premium was paid in cash and the surrender of the note or other written evidence of indebtedness shall constitute a return or payment of the unearned portion of premium, and in such event the parties liable on the note or evidence of indebtedness shall be liable for and shall pay the premium earned prior to the cancellation and no more. In case of any cancellation of a policy, any note or notes, or written evidence of indebtedness given for whole or part of the premium thereon may be by insurer returned to the insured in lieu of cash to the extent of the unpaid amount thereof, plus accrued interest. No note given for premiums or deposit for assessment, or both, or for any part of either, shall be negotiable and every assignment thereof shall be subject to all existing defenses. Nor shall any such notes be valid for any purpose unless the words "not negotiable" are plainly and legibly written or printed across the face thereof.

HIST: 1967 c 395 art 7 s 13



Section 66A.14 Dividends.

66A.14 Dividends.

The board of directors of any mutual insurance company may from time to time fix and determine the amounts to be paid during the year as dividends or a refund of savings and gains to policyholders; provided, that no dividend or refund shall discriminate between members of the same class and no dividend or refund shall be declared or distributed except out of the net divisible surplus of the company, and no company shall pay or credit a policyholder any sum in anticipation of a future dividend or refund.

HIST: 1967 c 395 art 7 s 14



Section 66A.15 Assessments.

66A.15 Assessments.

Subdivision 1. Mutual fire insurance companies. When the net assets of any mutual insurance company are insufficient for the payment of incurred losses and expenses above its unearned premium reserve, as provided by law, it shall make an assessment for the amount required ratably upon its members liable thereto. The order for assessment shall be duly entered upon its records, with a statement of its condition at the date thereof, including all cash assets, deposit notes, and contingent amount liable to the assessment, the amount of the assessment, and the particular losses or other liabilities for which it is made. This record shall be signed by each director voting for the order before any part of the assessment is collected and any person liable thereto may inspect and take a copy thereof.

The commissioner may by written order relieve the company from an assessment or other proceedings to restore the assets during the time fixed in the order, when the deficiency does not exceed ten percent of its admitted assets.

When, by reason of depreciation, loss, or otherwise, the net assets, after providing for other debts, are less than the required premium reserve upon policies the deficiency shall be restored by assessment, as provided in this subdivision, notice of which shall be filed with the commissioner. When the board of directors or the commissioner shall be of the opinion that the insolvency of any company is probable, the board or, upon its failure so to do, the commissioner may order two assessments made, the first to determine what each policyholder should equitably pay or receive in case of withdrawal from the company and cancellation of the policy; the second, such further sum as each should pay to reinsure the unexpired term at the same rate as the first insurance. The directors shall forthwith cause written notice and demand of payment to be served personally or by mail upon each policyholder subject thereto.

After adjustment of the first assessment, every policy upon which the second assessment shall not be paid shall be canceled; but in no case shall there be credited upon a policy more than if canceled by the board of directors under the bylaws. If, within two months after the last assessment is payable, the amount of the policies whose holders have paid the same is less than $500,000, all other policies shall be void and the company shall continue only for the purpose of adjusting the deficiency or excess of premiums and settling outstanding claims. No assessment shall be valid against a policyholder who has not been duly notified thereof in writing within one year after the expiration or cancellation of the policy.

Subd. 2. Casualty companies. All policies issued by such companies shall provide for a premium or premium deposit payable in cash and, except as herein provided, for a contingent liability of the members at least equal to the premium or premium deposit as adjusted by audit, if any. If at any time the admitted assets are less than the reserves and other liabilities, the company shall immediately collect upon policies with a contingent liability a sufficient proportionate part thereof to restore such assets and the commissioner may, when such deficiency does not exceed ten percent of its admitted assets, by written order direct that proceedings to restore such assets be deferred during the period of time fixed in such order. The contingent liabilities, if any, of the policyholders shall be plainly and legibly stated in every policy in terms of either dollars or premiums.

HIST: 1967 c 395 art 7 s 15; 1986 c 444



Section 66A.16 Guaranty funds.

66A.16 Guaranty funds.

Subdivision 1. Mutual fire insurance companies. A mutual fire insurance company may be formed with, or an existing fire insurance company may establish, a guaranty fund divided into certificates of $10 each, or multiples thereof, and this guaranty fund shall be invested in the same manner as is provided for the investment of capital stock of insurance companies. The certificate holders of the guaranty fund shall be entitled to an annual dividend of not more than ten percent on their respective certificates, if the net profits or unused premiums left after all losses, expenses, or liabilities then incurred, with reserves for reinsurance, are provided for shall be sufficient to pay the same; and, if the dividends in any one year are less than ten percent, the difference may be made up in any subsequent year or years from the net profits. Approval of the commissioner must be obtained before accrual for or payment of the dividend, or any repayment of principal.

The guaranty fund shall be applied to the payment of losses and expenses when necessary and, if the guaranty fund be impaired, the directors may make good the whole or any part of the impairment from future profits of the company, but no dividend shall be paid on guaranty fund certificates while the guaranty fund is impaired.

The holder of the guaranty fund certificate shall not be liable for any more than the amount of the certificate which has not been paid in and this amount shall be plainly and legibly stated on the face of the certificate.

Each certificate holder of record shall be entitled to one vote in person or by proxy in any meeting of the members of the company for each $10 investment in guaranty fund certificates. The guaranty fund may be reduced or retired by vote of the policyholders of the company and the assent of the commissioner, if the net assets of the company above its reinsurance reserve and all other claims and obligations and the amount of its guaranty fund certificates and interest thereon for two years last preceding and including the date of its last annual statement shall not be less than 50 percent of the premiums in force.

Due notice of this proposed action on the part of the company shall be mailed to each policyholder of the company not less than 30 days before the meeting when the action may be taken.

In mutual fire insurance companies with a guaranty fund, the certificate holders shall be entitled to choose and elect from among their own number or from among the policyholders at least one-half of the total number of directors.

If any mutual fire insurance company with a guaranty fund ceases to do business, it shall not divide among its certificate holders any part of its assets or guaranty fund until all its debts and obligations have been paid or canceled.

Foreign mutual fire insurance companies having a guaranty fund shall not be required to make their certificate of guaranty fund conform to the provisions of this section, but when the certificates do not conform therewith the amount thereof shall be charged as a liability.

Subd. 2. Mutual casualty companies. Any mutual insurance company which establishes and maintains, over and above its liabilities and the reserves required by law of a like stock insurance company, a guaranty fund available for the payment of losses and expenses at least equal to the capital stock required of a like stock insurance company may issue policies of insurance without contingent liability, and when the articles of incorporation of any mutual insurance company having this guaranty fund provide, the company may transact any and all of the kinds of business as set forth in section 60A.06, subdivision 1, clauses (1) to (15) subject to the restrictions and limitations imposed by law on a like stock insurance company, and any domestic mutual company having a guaranty fund equal to the amount of capital stock required of a like stock insurance company may insure the same kinds of property and conduct and carry on its business, subject only to the restrictions and limitations applicable to like domestic stock insurance companies.

Subdivision 1 shall not apply to this guaranty fund except that the guaranty fund of the company shall be invested in the same manner as is provided by law for the investment of its other funds. Every such company shall in its annual statement show as separate items the amount of the guaranty fund and the remaining divisible surplus, and the aggregate of these items shall be shown as surplus to policyholders.

A guaranty fund may be created, in whole or in part, in either or both of the following ways:

(1) Where an existing mutual company has a surplus, the members of the company may at any regular or special meeting set aside from and out of its surplus such sum as shall be fixed by resolution to be transferred to and thereafter constitute, in whole or in part, the guaranty fund of the company; or

(2) By the issuance of guaranty fund certificates, as specified in this subdivision, the same to be issued upon the conditions and subject to the rights and obligations specified in this subdivision.

Any such company establishing a guaranty fund, as provided in this subdivision, may, subject to the restrictions and limitations imposed by law as to a like stock insurance company, amend its articles to provide for the doing by it of one or more of the kinds of insurance business specified in section 60A.06, subdivision 1, clauses (1) to (15).

The policy liability of any such mutual company issuing policies without a contingent liability shall, as to these policies, be computed upon the same basis as is applicable to like policies issued by stock insurance companies. Where any such company shall issue five-year term policies, wherein the premiums shall be payable in annual or biennial installments and no premium note is taken by the company as payment of the full term premium, the company then shall be required to maintain a reserve fund on only the portion of premiums actually collected from time to time under these term policies and no company so creating a guaranty fund shall issue policies without a contingent liability after the guaranty fund shall be impaired or reduced below the capital required of a like stock insurance company doing the same kind or kinds of insurance. Any company having a guaranty fund may insure, without a contingent liability, any kind or class of property which a like stock company may insure.

Any director, officer, or member of any mutual insurance company, or any other person, may advance to the company any sum of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the law, including the creation, in whole or in part, of a guaranty fund to enable it to do one or more of the kinds of business specified in this subdivision, and for the creation by a company issuing policies with a contingent liability of a guaranty fund, in such amount as the board of directors shall determine, for the protection of policyholders of the company, and the moneys, together with the interest thereon as may have been agreed upon, not exceeding ten percent per annum, shall be repaid only out of the surplus remaining after providing for all reserves, if any, and other liability, and which shall not otherwise be a liability or claim against the company or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any money to the company, and the amount of the advance remaining unpaid shall be reported in each annual statement.

The company shall issue to each person advancing money for the creation of a guaranty fund a certificate or certificates specifying the amount advanced. These certificates may be assigned by the holder and the transfer recorded upon the books of the company. The holders of the guaranty fund certificates shall be entitled to annual interest thereon at the rate agreed upon, if the net profits of the company, after all losses, expenses, liabilities, and legal reserves, if any, have been paid or provided for, are sufficient to pay the same. If the net profits of the company in any year are insufficient to pay the full amount of interest agreed upon, the difference may be paid in any subsequent year from the net profits of the subsequent years, if approval of the commissioner is obtained before accrual for or payment of the interest.

The guaranty fund shall be applied to the payment of losses and expenses when necessary and, if the guaranty fund be impaired, the directors may make good the whole or any part of the impairment from future net profits of the company or by the issue and sale of additional guaranty fund certificates, but no interest shall be paid on the guaranty fund certificates while the guaranty fund is impaired. No certificate shall be issued except for money actually paid to the company, which amount shall be plainly and legibly stated therein. The company shall issue certificates only in sums of $10, or multiples thereof; it shall keep a record of the name and address of the person to whom issued and of all assignments thereof. Upon surrender of a certificate duly assigned in writing, the company shall cancel the same and issue a new certificate to the assignee.

Each certificate holder of record shall be entitled to one vote in person or by proxy at any meeting of the members of the company, for each $10 investment in the guaranty fund certificates.

The guaranty fund may be reduced or retired by vote of the board of directors of the company and the assent of the commissioner, if the net assets of the company, above its legal reserves, if any, and all other claims and obligations are sufficient therefor. The certificate holders shall be entitled to choose and elect from among their own members or from among the policyholders at least one-half of the total number of directors.

In case the members of any company by resolution adopted at any regular meeting or special meeting called for that purpose shall determine to wind up and liquidate the business of any such company, the assets thereof shall be applied (1) to the payment of the expense of the liquidation; (2) to the payment of any accrued liability, including losses, if any; (3) to the payment of any unearned premiums on policies in force at the time of the liquidation; (4) to the payment of guaranty fund certificates, if any, together with accrued interest thereon, if any; and (5) the residue shall be distributed according to the provisions of chapter 60B.

Subd. 3. All mutual companies except those excluded under section 66A.01. Any mutual company authorized to transact business in this state which establishes and maintains, over and above its liabilities and the reserves required by law of like stock insurance companies, a guaranty fund available for the payment of losses and expenses at least equal to the capital stock required of a like stock insurance company may issue policies of insurance without contingent liability.

Subd. 4. Conversion of certain mutuals. (a) Any domestic mutual company qualified to issue policies of insurance without contingent liability as provided by subdivision 3 with surplus of $1,000,000 or less may adopt a plan of conversion to a stock company pursuant to section 60A.07, subdivision 8, clause (4), which authorizes holders of guaranty fund certificates to exchange the certificates for shares of the stock company. Shares of the stock company being formed may be issued during the conversion in exchange for such guaranty fund certificates.

(b) The plan of conversion shall establish the price of the shares to be issued in exchange for the guaranty fund certificates. The price shall be established by an appraisal of the mutual company as an operating company. The appraisal shall be made by an independent certified public accountant. The plan, including the price, shall not be unfair or inequitable to the mutual company policyholders and shall not become effective until approved by the commissioner of commerce.

HIST: 1967 c 395 art 7 s 16; 1969 c 7 s 27; 1969 c 708 s 63; 1978 c 465 s 14; 1978 c 582 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 2000 c 350 s 9,10



Section 66A.17 Mutual fire insurance companies; provisions as to policies lapsing.

66A.17 Mutual fire insurance companies; provisions as to policies lapsing.

Any mutual company insuring property may provide by its certificate or bylaws that upon failure by any member for 60 days after notification thereof to pay any premium or assessment made upon the member's policy such policy shall lapse and become void without notice or further act by or on behalf of the company. The condition shall be plainly and legibly specified in each policy. Whereupon the company may recover the amount of earned premium or assessment, or both, but no more. Nothing herein contained shall prevent the reinstatement of the lapsed policy by voluntary acceptance of any delinquent assessment before suit.

HIST: 1967 c 395 art 7 s 17; 1986 c 444



Section 66A.18 Voting and notice.

66A.18 Voting and notice.

Required contract provisions concerning voting and notice are contained in section 66A.07.

HIST: 1967 c 395 art 7 s 18



Section 66A.19 Contingent liability.

66A.19 Contingent liability.

Required contract provisions concerning contingent liability of the policyholder are contained in sections 66A.12 and 66A.15, subdivision 2.

HIST: 1967 c 395 art 7 s 19



Section 66A.20 Exemption; fire, hail, and tornado associations maintained by members of one religious denomination.

66A.20 Exemption; fire, hail, and tornado associations maintained by members of one religious denomination.

The members of any one church, or of any one religious denomination, may maintain for the exclusive benefit of the members thereof an unincorporated association for the mutual insurance of the property of the members against loss or damage by fire, lightning, hail, or tornado, or all of them. The association shall furnish no insurance except upon the property of an actual member of the church or denomination. It may conduct its business upon the plan and method adopted by it and shall not be required to be licensed by or report to the commissioner.

HIST: 1967 c 395 art 7 s 20



Section 66A.21 Domestic mutual insurance companies, separation of assessable and nonassessable businesses.

66A.21 Domestic mutual insurance companies, separation of assessable and nonassessable businesses.

Subdivision 1. Choice of methods. Any domestic mutual insurance corporation which transacts its business partly on an assessable basis and partly on a nonassessable basis, may separate one plan from the other by either of the following methods:

(1) By transferring its nonassessable policies, and all assets and liabilities attributable thereto to another existing domestic mutual insurance corporation or to a new domestic mutual insurance corporation formed for that specific purpose, provided that in either case, the corporation assuming the risks shall have all its policies on a nonassessable basis; or

(2) By transferring its assessable policies, and all assets and liabilities attributable thereto, to another existing domestic mutual insurance corporation or to a new domestic mutual insurance corporation formed for that specific purpose, provided that in either case, the corporation assuming the risks shall have all its policies on the assessable basis.

Subd. 2. Existing domestic mutual insurance companies, joint agreement; approval. The separation can be effected only as a result of a joint agreement entered into, approved and filed as follows:

(1) The board of directors of the ceding and assuming corporations shall, by majority vote, enter into a joint agreement, prescribing the terms and conditions of the separation and the mode of carrying the same into effect, with such other details and provisions as they deem necessary. The agreement shall provide for an adjustment of final figures as may be necessary after a verifying examination of the corporation by the commissioner of commerce as hereinafter provided.

(2) The agreement shall be submitted to the members of the ceding corporation, at a special meeting duly called for the purpose of considering and acting upon the agreement. Notice for such special meeting shall be deemed sufficient if mailed to the policyholders' last known address as shown on the policy records of the corporation. If the holders of two-thirds of the voting power of the members present or represented at the meeting shall vote for the adoption of the agreement, then that fact shall be certified on the agreement by the secretary of the corporation and the agreement so adopted and certified shall be signed and acknowledged by the president and secretary of both the ceding and assuming corporations.

(3) The agreement so adopted, certified and acknowledged shall be delivered to the commissioner of commerce. It shall be the duty of the commissioner to determine, after a verifying examination, if the provisions thereof are fair and equitable to all concerned and to verify the reasonableness and accuracy of the apportionment of assets, liabilities, and surplus provided for in the agreement.

If the commissioner is satisfied that the agreement is fair and reasonable and that its provisions relating to transfers of assets and assumption of liabilities are equitable to claimants and policyholders, the commissioner shall place a certificate of approval on the agreement and shall file it in the commissioner's office. A copy of the agreement, certified by the commissioner of commerce shall be filed for record in the office of the secretary of state and in the office of the county recorder of the counties in this state in which any of the corporate parties to the agreement have their home offices and of any counties in which any of the corporate parties have land, title to which will be transferred under the terms of the agreement.

Subd. 3. New domestic mutual companies; joint agreement; approval. (1) If the joint agreement provides for a new domestic mutual insurance corporation to be formed to assume the business ceded, the articles of incorporation for such new corporation shall be prepared and delivered to the commissioner of commerce for approval, together with the agreement as provided in subdivision 2.

(2) Such articles shall be prepared, executed, approved, filed and recorded in the form and manner prescribed in, or applicable to, the particular law or laws under which the new insurance corporation is to be formed.

(3) The department of commerce shall grant and the commissioner of commerce shall issue to such new corporation a certificate of authority immediately upon its assumption of the business ceded and upon its making the deposit of securities with the commissioner of commerce, as required by law.

Subd. 4. Effective date. The separation shall be effective on the agreed date stated in the joint agreement, upon filing of the same as herein provided.

HIST: 1967 c 395 art 7 s 21; 1976 c 181 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 66A.22 Organization.

66A.22 Organization.

Subdivision 1. Initial requirements. No company for insurance against loss or damage by hail, tornadoes, cyclones, and hurricanes, or any of these causes, shall issue any policy until at least $200,000 of insurance, in not less than 400 separate risks, upon property located in not less than ten counties, and upon not more than 15 risks of 160 acres each in any one township, have been actually subscribed for and entered on its books and each subscriber has paid a membership fee of $3 for which duplicate receipts have been executed, conditioned for the return thereof at the end of one year if the company has not then completed its organization. Immediately thereafter one of these duplicates shall be delivered to the member and the other, together with the fee, deposited in a solvent bank approved by the commissioner, where the fee shall remain until the company has been licensed to do business, not exceeding such year, when it shall be delivered to it; otherwise to the member. The duplicate and a certificate of the deposit shall be filed with the commissioner within 90 days after deposit.

Subd. 2. Liability for ratable assessments. In addition to the premium, every policyholder, in its hail department, shall be liable to a ratable assessment for all losses and expenses incurred while a member in a sum equal to such premium but not exceeding in any one year five percent of the policyholder's insurance, if notified thereof within 90 days after the expiration or cancellation of the policy; or if such policy be for more than one year, within 90 days after the expiration of the year in which assessment is made thereunder.

HIST: 1967 c 395 art 7 s 22; 1986 c 444



Section 66A.23 Assessments; notice; payments; collection.

66A.23 Assessments; notice; payments; collection.

When any assessment has been completed the secretary shall immediately notify each member by mail directed to the member's last known address of the purpose and amount of such assessment and of the member's share thereof, and the person to whom and the time when such payment must be made, which shall not be less than 30, nor more than 90, days thereafter; and such person, if the bylaws so provide, may collect a commission of not more than two percent of each amount in addition thereto.

HIST: 1967 c 395 art 7 s 23; 1986 c 444



Section 66A.24 Officers; duties; compensation; bonds.

66A.24 Officers; duties; compensation; bonds.

The officers shall perform such duties, receive such compensation, and give such bonds as shall be provided in the bylaws or fixed by the directors; but no salary, past or future, shall be increased except by majority vote of all members present and represented at an annual meeting and no officer or director shall receive any commission, except upon business personally solicited and written by the officer.

HIST: 1967 c 395 art 7 s 24



Section 66A.25 Proxies; restrictions.

66A.25 Proxies; restrictions.

No proxy shall be received unless dated and actually executed within the preceding 30 days and filed with the secretary at least ten days before the meeting, nor if made to any director or officer.

HIST: 1967 c 395 art 7 s 25



Section 66A.26 Property insurable.

66A.26 Property insurable.

No such company shall insure any other property than country churches and school houses, farm dwellings, mutual or cooperative creameries, cheese factories, barns, and other buildings, and hay, grain, and other farm products therein, or stored or growing on the premises, bedding, wearing apparel, printed books, pictures and frames, household furniture, family stores and provisions while therein or in the cellar beneath, farm implements, vehicles, and machinery on or off the premises, threshing machines, or livestock thereon or running at large, and any and all property of any kind which may be insured by a township mutual fire insurance company, organized under the provisions of sections 67A.01 and 67A.02. No company, in its hail department, shall insure more than 3,200 acres in any one township; there shall be at least one-half mile between each risk assumed by the company, except that risks may be assumed which cover the growing crops upon not more than 320 acres of contiguous or immediately adjacent lands.

HIST: 1967 c 395 art 7 s 26



Section 66A.27 Limitation on expenses.

66A.27 Limitation on expenses.

No such company shall incur, lay out, or expend, in any one calendar year, as and for the expenses of conducting this business, more than its application or survey fees and 40 percent of its total premiums or assessments actually collected. No company shall be required to limit its annual expenses to less than $1,000.

HIST: 1967 c 395 art 7 s 27



Section 66A.28 Reports; delinquency; powers of commissioner.

66A.28 Reports; delinquency; powers of commissioner.

The commissioner shall demand a report of any such company when in the commissioner's judgment the interest of the public or policyholders so require; and the proper officers of the company shall make prompt reply to the demand and answer fully all interrogations regarding its business methods, financial condition, and other matters pertaining to its business. The provisions of chapter 60B shall apply to such companies.

HIST: 1967 c 395 art 7 s 28; 1969 c 708 s 63; 1986 c 444



Section 66A.29 Arbitration required.

66A.29 Arbitration required.

Every policy must provide as follows: "In case of loss under this policy and failure of the parties to agree as to the amount of the loss, it is mutually agreed that, on written demand of either party, the company and the insured each shall select a competent appraiser and notify the other of the appraiser selected within ten days of the demand. The appraisers shall first select a competent and disinterested umpire; and, failing for ten days to agree upon the umpire, then, on request of either appraiser, the umpire shall be selected by a judge of a court of record in the state in which the property covered is located. By mutual agreement the two appraisers may agree to have the umpire selected by a judge of a court of record and waive the ten-day provision.

The appraisers and the umpire shall then appraise the loss. A written award of any two of these persons determines the amount of loss. The written award of a majority of these referees is final and conclusive upon the parties as to the amount of loss, and this selection, unless waived by the parties, is a condition precedent to any right of action to recover for a loss. No suit for the recovery of any claim by virtue of this policy may be sustained unless commenced within six months after the loss occurred." The policy must also provide the form, manner, and length of notice to be given to the company by the insured of any loss sustained.

HIST: 1967 c 395 art 7 s 29; 1974 c 161 s 5; 1983 c 208 s 3



Section 66A.30 Transfer of risks and reinsurance.

66A.30 Transfer of risks and reinsurance.

Every company may transfer its risks to, or reinsure them in, any other domestic or foreign company at the time authorized to do such business in this state, on the mutual or stock plan, by a contract of transfer or reinsurance approved by the commissioner, and by a two-thirds vote of the members present or duly represented and voting at a meeting of the company.

HIST: 1967 c 395 art 7 s 30



Section 66A.31 Merger and consolidation.

66A.31 Merger and consolidation.

Any such mutual company may at any time merge or consolidate with other companies as provided under section 60A.16.

HIST: 1967 c 395 art 7 s 31






Chapter 67 Township Mutual Companies

Section 67.01 Repealed, 1967 c 395 art 8 s 45

67.01 Repealed, 1967 c 395 art 8 s 45



Section 67.02 Repealed, 1967 c 395 art 8 s 45

67.02 Repealed, 1967 c 395 art 8 s 45



Section 67.03 Repealed, 1967 c 395 art 8 s 45

67.03 Repealed, 1967 c 395 art 8 s 45



Section 67.04 Repealed, 1967 c 395 art 8 s 45

67.04 Repealed, 1967 c 395 art 8 s 45



Section 67.05 Repealed, 1967 c 395 art 8 s 45

67.05 Repealed, 1967 c 395 art 8 s 45



Section 67.06 Repealed, 1967 c 395 art 8 s 45

67.06 Repealed, 1967 c 395 art 8 s 45



Section 67.07 Repealed, 1967 c 395 art 8 s 45

67.07 Repealed, 1967 c 395 art 8 s 45



Section 67.09 Repealed, 1967 c 395 art 8 s 45

67.09 Repealed, 1967 c 395 art 8 s 45



Section 67.10 Repealed, 1967 c 395 art 8 s 45

67.10 Repealed, 1967 c 395 art 8 s 45



Section 67.11 Repealed, 1967 c 395 art 8 s 45

67.11 Repealed, 1967 c 395 art 8 s 45



Section 67.12 Repealed, 1967 c 395 art 8 s 45

67.12 Repealed, 1967 c 395 art 8 s 45



Section 67.13 Repealed, 1967 c 395 art 8 s 45

67.13 Repealed, 1967 c 395 art 8 s 45



Section 67.14 Repealed, 1967 c 395 art 8 s 45

67.14 Repealed, 1967 c 395 art 8 s 45



Section 67.15 Repealed, 1967 c 395 art 8 s 45

67.15 Repealed, 1967 c 395 art 8 s 45



Section 67.16 Repealed, 1967 c 395 art 8 s 45

67.16 Repealed, 1967 c 395 art 8 s 45



Section 67.17 Repealed, 1967 c 395 art 8 s 45

67.17 Repealed, 1967 c 395 art 8 s 45



Section 67.18 Repealed, 1967 c 395 art 8 s 45

67.18 Repealed, 1967 c 395 art 8 s 45



Section 67.19 Repealed, 1967 c 395 art 8 s 45

67.19 Repealed, 1967 c 395 art 8 s 45



Section 67.20 Repealed, 1967 c 395 art 8 s 45

67.20 Repealed, 1967 c 395 art 8 s 45



Section 67.21 Repealed, 1967 c 395 art 8 s 45

67.21 Repealed, 1967 c 395 art 8 s 45



Section 67.22 Repealed, 1967 c 395 art 8 s 45

67.22 Repealed, 1967 c 395 art 8 s 45



Section 67.23 Repealed, 1967 c 395 art 8 s 45

67.23 Repealed, 1967 c 395 art 8 s 45



Section 67.24 Repealed, 1967 c 395 art 8 s 45

67.24 Repealed, 1967 c 395 art 8 s 45



Section 67.25 Repealed, 1967 c 395 art 8 s 45

67.25 Repealed, 1967 c 395 art 8 s 45



Section 67.26 Repealed, 1967 c 395 art 8 s 45

67.26 Repealed, 1967 c 395 art 8 s 45



Section 67.27 Repealed, 1967 c 395 art 8 s 45

67.27 Repealed, 1967 c 395 art 8 s 45



Section 67.28 Repealed, 1967 c 395 art 8 s 45

67.28 Repealed, 1967 c 395 art 8 s 45



Section 67.29 Repealed, 1967 c 395 art 8 s 45

67.29 Repealed, 1967 c 395 art 8 s 45



Section 67.30 Repealed, 1967 c 395 art 8 s 45

67.30 Repealed, 1967 c 395 art 8 s 45



Section 67.31 Repealed, 1967 c 395 art 8 s 45

67.31 Repealed, 1967 c 395 art 8 s 45



Section 67.32 Repealed, 1967 c 395 art 8 s 45

67.32 Repealed, 1967 c 395 art 8 s 45



Section 67.33 Repealed, 1967 c 395 art 8 s 45

67.33 Repealed, 1967 c 395 art 8 s 45



Section 67.34 Repealed, 1967 c 395 art 8 s 45

67.34 Repealed, 1967 c 395 art 8 s 45



Section 67.35 Repealed, 1967 c 395 art 8 s 45

67.35 Repealed, 1967 c 395 art 8 s 45



Section 67.36 Repealed, 1967 c 395 art 8 s 45

67.36 Repealed, 1967 c 395 art 8 s 45



Section 67.37 Repealed, 1967 c 395 art 8 s 45

67.37 Repealed, 1967 c 395 art 8 s 45



Section 67.38 Repealed, 1967 c 395 art 8 s 45

67.38 Repealed, 1967 c 395 art 8 s 45



Section 67.39 Repealed, 1967 c 395 art 8 s 45

67.39 Repealed, 1967 c 395 art 8 s 45



Section 67.40 Repealed, 1967 c 395 art 8 s 45

67.40 Repealed, 1967 c 395 art 8 s 45



Section 67.41 Repealed, 1967 c 395 art 8 s 45

67.41 Repealed, 1967 c 395 art 8 s 45



Section 67.42 Repealed, 1967 c 395 art 8 s 45

67.42 Repealed, 1967 c 395 art 8 s 45



Section 67.43 Repealed, 1967 c 395 art 8 s 45

67.43 Repealed, 1967 c 395 art 8 s 45



Section 67.44 Repealed, 1967 c 395 art 8 s 45

67.44 Repealed, 1967 c 395 art 8 s 45



Section 67.45 Repealed, 1967 c 395 art 8 s 45

67.45 Repealed, 1967 c 395 art 8 s 45



Section 67.46 Repealed, 1967 c 395 art 8 s 45

67.46 Repealed, 1967 c 395 art 8 s 45



Section 67.47 Repealed, 1967 c 395 art 8 s 45

67.47 Repealed, 1967 c 395 art 8 s 45



Section 67.48 Repealed, 1967 c 395 art 8 s 45

67.48 Repealed, 1967 c 395 art 8 s 45



Section 67.49 Repealed, 1967 c 395 art 8 s 45

67.49 Repealed, 1967 c 395 art 8 s 45



Section 67.50 Repealed, 1967 c 395 art 8 s 45

67.50 Repealed, 1967 c 395 art 8 s 45



Section 67.51 Repealed, 1967 c 395 art 8 s 45

67.51 Repealed, 1967 c 395 art 8 s 45



Section 67.52 Repealed, 1967 c 395 art 8 s 45

67.52 Repealed, 1967 c 395 art 8 s 45



Section 67.53 Repealed, 1967 c 395 art 8 s 45

67.53 Repealed, 1967 c 395 art 8 s 45



Section 67.54 Repealed, 1967 c 395 art 8 s 45

67.54 Repealed, 1967 c 395 art 8 s 45






Chapter 67A Township Mutual Companies

Section 67A.01 Number of members required, property and territory.

67A.01 Number of members required, property and territory.

(a) It shall be lawful for any number of persons, not less than 25, residing in adjoining townships in this state, who shall collectively own property worth at least $50,000, to form themselves into a corporation for mutual insurance against loss or damage by the perils listed in section 67A.13.

(b) Except as otherwise provided in this section, the company shall operate in no more than 150 adjoining townships in the aggregate at the same time. The company may, if approval has been granted by the commissioner, operate in more than 150 adjoining townships in the aggregate at the same time, subject to a maximum of 300 townships. If the company confines its operations to one county it may transact business in that county by so providing in its certificate of incorporation. In case of merger of two or more companies having contiguous territories, the surviving company in the merger may transact business in the entire territory of the merged companies, but the territory of the surviving company in the merger must not be larger than 300 townships.

HIST: 1967 c 395 art 8 s 1; 1971 c 135 s 1; 1975 c 15 s 1; 1999 c 53 s 1



Section 67A.02 Certificate of incorporation.

67A.02 Certificate of incorporation.

Subdivision 1. Contents. The persons who desire to form a township mutual fire insurance company, as defined in section 67A.01, shall make, sign, and acknowledge before some officer competent to take acknowledgments of deeds a certificate of incorporation which shall specify:

(1) The name;

(2) The location of the principal office;

(3) The general nature of the business;

(4) The territory in which it desires to transact business;

(5) Who may become members;

(6) Source from which the corporate funds shall be derived;

(7) The class of property it desires to insure;

(8) In what board its management shall be vested;

(9) The date of its annual meeting; and

(10) The corporate existence.

It may contain any other lawful provision defining and regulating the powers or business of the corporation, its officers, directors, and members.

Subd. 2. Approval of commissioner required; filing. The certificate of every such corporation shall be presented to the commissioner for approval and, on approving the same, the commissioner shall endorse thereon the approval and the certificate shall then be filed in the commissioner's office and recorded in a book kept therein for that purpose. Upon the approval of the certificate and the filing of the same with the commissioner, the corporate organization of the incorporation shall be complete.

HIST: 1967 c 395 art 8 s 2; 1986 c 444



Section 67A.03 Corporate existence.

67A.03 Corporate existence.

The corporate existence of any township mutual fire insurance company heretofore or hereafter organized may be made perpetual by so providing in its articles of incorporation.

HIST: 1967 c 395 art 8 s 3; 1975 c 15 s 2



Section 67A.04 Amendments to certificate of incorporation.

67A.04 Amendments to certificate of incorporation.

The certificate of incorporation of any township mutual fire insurance company may be amended in respect to any matter which the original certificate of incorporation might lawfully have contained, or which is authorized by the provisions of sections 67A.01 to 67A.26, by the adoption of a resolution, specifying the proposed amendment, at the regular meeting, or a special meeting called for that expressly stated purpose, by a majority vote of its members present and voting; or by a majority vote of its entire board of directors, within one year after having been thereby duly authorized by a specific resolution duly adopted at such meeting of the members, and by causing the resolution to be embraced in a certificate duly executed by its president and secretary under the corporate seal of the company, if it have one, and approved, filed, and recorded in the manner prescribed by such sections for the approval, filing, and recording of the original certificate.

HIST: 1967 c 395 art 8 s 4



Section 67A.05 Bylaws.

67A.05 Bylaws.

Subdivision 1. Bylaws required. The first board of directors shall adopt bylaws, which shall remain effective until and except as amended by the members at any regular or special meeting called therefor.

Subd. 2. Filing of bylaws and amendments thereto. Every township mutual fire insurance company doing business within this state shall be subject to the requirements of section 72A.061, subdivision 2, as to amendments or additions to its bylaws.

HIST: 1967 c 395 art 8 s 5; 1987 c 337 s 110



Section 67A.06 Powers of corporation.

67A.06 Powers of corporation.

Every corporation formed under the provisions of sections 67A.01 to 67A.26, shall have power:

(1) to have succession by its corporate name for the time stated in its certificate of incorporation;

(2) to sue and be sued in any court;

(3) to have and use a common seal and alter the same at pleasure;

(4) to acquire, by purchase or otherwise, and to hold, enjoy, improve, lease, encumber, and convey all real and personal property necessary for the purpose of its organization, subject to such limitations as may be imposed by law or by its articles of incorporation;

(5) to elect or appoint in such manner as it may determine all necessary or proper officers, agents, boards, and committees, fix their compensation, and define their powers and duties;

(6) to make and amend consistently with law bylaws providing for the management of its property and the regulation and government of its affairs;

(7) to wind up and liquidate its business in the manner provided by chapter 60B; and

(8) to indemnify certain persons against expenses and liabilities as provided in section 300.083. In applying section 300.083 for this purpose, the term "members" shall be substituted for the terms "shareholders" and "stockholders."

HIST: 1967 c 395 art 8 s 6; 1969 c 708 s 63; 1975 c 15 s 3; 1979 c 152 s 1; 1987 c 337 s 111; 1987 c 384 art 2 s 1; 1989 c 209 art 2 s 1



Section 67A.07 Principal office.

67A.07 Principal office.

The principal office of a township mutual fire insurance company shall be located in a township or in a city in a township in which the company is authorized to do business.

HIST: 1967 c 395 art 8 s 7; 1973 c 123 art 5 s 7; 1975 c 15 s 4



Section 67A.08 Board of directors.

67A.08 Board of directors.

Each company shall choose of its members no less than five, and not more than nine, directors to manage the affairs of the company, who shall hold their office for such period as may be fixed by the bylaws of the company, not exceeding three years, and until their successors are elected and qualified.

HIST: 1967 c 395 art 8 s 8



Section 67A.09 Officers.

67A.09 Officers.

Subdivision 1. How elected or chosen. The directors shall choose one of their number as president, one as vice-president, and one as secretary; they shall also choose a treasurer, who need not be a member of the board, but must be a member of the company. They may also choose a manager, who need not be a member of the board, and need not be a member of the company. The offices of secretary and treasurer may be held by the same person.

The board of directors may appoint other officers as it deems necessary for the conduct of business.

Subd. 2. Officers, bond. The officers and employees of the company shall give such bond to the company in such sum as the directors shall determine.

HIST: 1967 c 395 art 8 s 9; 1975 c 15 s 5; 1989 c 130 s 1



Section 67A.10 Rights of certain members.

67A.10 Rights of certain members.

Nonresidents owning property in the territory where any such company is authorized to do business may become a member with all the rights thereof except eligibility to office.

HIST: 1967 c 395 art 8 s 10; 1975 c 15 s 6



Section 67A.11 Annual meeting.

67A.11 Annual meeting.

Subdivision 1. Date and fiscal year. The annual meeting of every such company shall be held before July first in each year, and the fiscal year of the company shall be from the first day of January through the thirty-first day of the following December.

Subd. 2. Annual report. A full report of the business of the company for the previous fiscal year shall be presented at the annual meeting.

Subd. 3. Annual statement. (a) On or before March first, following the end of each fiscal year, the president and the secretary shall file with the commissioner a verified statement of the entire business and condition of the company, which statement shall contain such data and information in reference to the business of the preceding fiscal year as shall be required by the commissioner.

(b) On or before March 1 of each year, the president and secretary shall also file with the commissioner of revenue a copy of the verified statement required by paragraph (a). Failure to file the statement on or before March 1 will subject the company to a penalty of $10 a day up to a maximum of $200.

Subd. 4. Other statements may be required by commissioner. The commissioner may at other times require any further statement that the commissioner may deem necessary to be made relating to the business of the company.

Subd. 5. Fees. Fees to be paid as listed in section 60A.14.

HIST: 1967 c 395 art 8 s 11; 1975 c 15 s 7,8; 1977 c 244 s 1; 1986 c 444; 1987 c 268 art 2 s 18; 1987 c 329 s 21



Section 67A.12 Applications.

67A.12 Applications.

Subdivision 1. Who may accept. The president, secretary, treasurer, or chosen manager may accept all applications and sign and issue policies, agreeing in the name of the company to pay all losses and damages, not exceeding the sums named in the policies, sustained by reason of the perils named, for the term therein specified.

Subd. 2. Binders. Every application for insurance made to any authorized officer or agent, until refused by the proper officer, shall be of the same force and effect as a regularly issued policy and contract of insurance, and from the time of its receipt by an officer or agent, the property specified in the application shall be deemed insured in the same manner and to the same extent as if covered by a regular policy issued according to law and the regulations of the company.

Subd. 3. Repealed, 1975 c 15 s 22

Subd. 4. Policy fee, premium and assessment. Before the delivery of any policy, the company may collect regular cash premium and policy fee and shall take the written agreement of the insured of even date therewith, which shall be embodied in the application, to pay a pro rata share of losses or damages sustained by any member.

Subd. 5. Term of policy. The term of policies issued by township mutual fire insurance companies shall not exceed five years.

HIST: 1967 c 395 art 8 s 12; 1975 c 15 s 9; 1986 c 444; 1989 c 130 s 2



Section 67A.13 Types of insurance authorized.

67A.13 Types of insurance authorized.

A township mutual fire insurance company shall insure only against loss or damage by fire, lightning, explosion, flood, earthquake, theft, vandalism, collapse, upset, overturn, collision, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke, breakage of glass, weight of ice, snow or sleet, freezing, leakage of water or other substance, electrical power interruption or electrical breakdown from any cause, and as to livestock against loss or damage by electrocution by electrical currents artificially generated, attack by dogs or wild animals, drowning, accidental shooting, loading or unloading, or collision or overturn of conveyances, and consequential losses as a result of damage from any of the perils listed except public liability.

HIST: 1967 c 395 art 8 s 13; 1975 c 15 s 10



Section 67A.14 Insurable property.

67A.14 Insurable property.

Subdivision 1. Kinds of property. (a) Township mutual fire insurance companies may insure qualified property. Qualified property means dwellings, household goods, appurtenant structures, farm buildings, farm personal property, churches, church personal property, county fair buildings, community and township meeting halls and their usual contents.

(b) Township mutual fire insurance companies may extend coverage to include an insured's secondary property if the township mutual fire insurance company covers qualified property belonging to the insured. Secondary property means any real or personal property that is not considered qualified property for a township mutual fire insurance company to cover under this chapter. The maximum amount of coverage that a township mutual fire insurance company may write for secondary property is 25 percent of the total limit of liability of the policy issued to an insured covering the qualified property.

Subd. 2. Repealed, 1975 c 15 s 22

Subd. 3. Repealed, 1975 c 15 s 22

Subd. 4. Repealed, 1975 c 15 s 22

Subd. 5. What may not be insured; property outside designated territory; exceptions. (a) No township mutual insurance company shall insure any property in cities of the first or second class.

(b) If by annexation or other growth in population a city, town, township or unorganized territory or any portion thereof is reclassified into a city of the second class, a township mutual insurance company may continue to do business in that portion of the city in which it was authorized to do business prior to the reclassification.

(c) A township mutual insurance company may insure any real or personal property, including qualified or secondary property, subject to the limitations in subdivision 1, paragraph (b), located outside of the limits of the territory in which the company is authorized by its certificate or articles of incorporation to transact business, if the company is already covering qualified property belonging to the insured, inside the limits of the company's territory.

(d) A township mutual fire insurance company may insure property temporarily outside of the authorized territory of the township mutual insurance company.

Subd. 6. Repealed, 1975 c 15 s 22

Subd. 7. Amount of insurable risk. No township mutual insurance company shall insure or reinsure a single risk or hazard in a larger sum than the greater of $3,000, or one tenth of its net assets plus two tenths of a mill of its insurance in force; provided that no portion of any such risk or hazard which shall have been reinsured, as authorized by the laws of this state, shall be included in determining the limitation of risk prescribed by this subdivision.

HIST: 1967 c 395 art 8 s 14; 1971 c 133 s 1; 1971 c 187 s 1; 1973 c 123 art 5 s 7; 1975 c 15 s 11,12; 1977 c 244 s 2,3; 1981 c 136 s 1; 1989 c 130 s 3,4



Section 67A.15 Classification of property.

67A.15 Classification of property.

Every such company may classify property insured under different rates, corresponding as nearly as possible to the greater or less risk from fire by reason of location or construction, and issue its policies in accordance with these differences.

HIST: 1967 c 395 art 8 s 15



Section 67A.16 Repealed, 1975 c 15 s 22

67A.16 Repealed, 1975 c 15 s 22



Section 67A.161 Arbitration of disputed losses.

67A.161 Arbitration of disputed losses.

If a township mutual fire insurance company and an insured fail to agree on the actual cash value of an item or amount of a loss, on written demand by either party, the insured and the company shall each, within 20 days of the demand, select a competent and disinterested appraiser and notify the other party of the appraiser's identity. If either party fails to select an appraiser within the time provided, the presiding judge of the district court in the county in which the loss occurred shall appoint an appraiser to represent that party. The appointment shall be made upon application to the court by the party not failing to make the required selection and upon five days' written notice to the other party. The appraisers appointed pursuant to this section shall make a good faith effort to select a competent and disinterested umpire. If the appraisers fail to agree upon an umpire within 15 days of their appointment, the presiding judge of the district court in the county in which the loss occurred shall appoint an umpire upon application by either party and five days' written notice to the other party. The appraisers shall appraise the loss, stating separately actual value and loss to each item. If the appraisers fail to agree, they shall submit their differences to the umpire, whose decision shall control to the extent of the differences between the appraisers. An award in writing, approved by the appraisers or by an appraiser and the umpire, upon being filed with the company shall be conclusive evidence of the actual value and loss to an item. An appraiser shall be paid by the party represented, and the expenses of the appraisal and the umpire shall be paid in equal shares by the two parties.

HIST: 1975 c 15 s 13; 1986 c 444



Section 67A.17 Assessments.

67A.17 Assessments.

Subdivision 1. Determination. When any loss shall be ascertained which exceeds in amount the cash funds of the company, the secretary, or, in the secretary's absence, the president, shall convene the directors, who shall levy an assessment upon each policyholder for the proportionate amount to be paid to cover this excess; or the company may borrow not to exceed two mills on each dollar of insurance written by it and then in force, and from this fund pay these losses, and afterwards levy assessments to pay the loans.

If the fund for the payment of expenses is insufficient, the amount of the deficiency may be added to any assessment.

Subd. 1a. Advance premiums or assessments. The directors of a company may collect an advance premium or an assessment for the purpose of maintaining surplus funds in its treasury to be used in payment of losses or expenses.

Subd. 2. Secretary's duties. It shall be the duty of the secretary or chosen manager, after the assessment is completed, to immediately notify every person composing the company, by letter sent to the person's usual post office address, of the amount of the loss, and the sum due as the person's share thereof, and of the time when and to whom the payment is to be made, but this time shall not be less than 60, nor more than 90, days from the date of the notice, and every person designated to receive this money may demand and receive two percent in addition to the amount due on the assessment, as aforesaid, for fees in receiving and paying over the same.

Subd. 3. Member subject to suit and directors' liability. Suits at law may be brought against any member of the company who refuses or neglects to pay any assessment. The articles may eliminate or limit a director's personal liability to the company or its members for monetary damages for breach of fiduciary duty as a director. The articles shall not eliminate or limit the liability of a director:

(1) for breach of loyalty to the company or its members;

(2) for acts or omissions made in bad faith or with intentional misconduct or knowing violation of law;

(3) for transactions from which the director derived an improper personal benefit; or

(4) for acts or omissions occurring before the date that the provisions in the articles eliminating or limiting liability become effective.

HIST: 1967 c 395 art 8 s 17; 1975 c 15 s 14; 1986 c 444; 1989 c 130 s 5,6



Section 67A.18 Termination.

67A.18 Termination.

Subdivision 1. By member. Any member may terminate membership in the company by giving written notice or returning the member's policy to the secretary and paying the withdrawing member's share of all existing claims.

Subd. 2. By company. The company may annul and cancel any policy after giving not less than ten days' written notice to the insured by registered or certified mail to the last known address of the insured and to any mortgagee to whom the policy is made payable.

Subd. 3. Repealed, 1975 c 15 s 22

HIST: 1967 c 395 art 8 s 18; 1975 c 15 s 15,16; 1986 c 444



Section 67A.19 Joint or partial risks.

67A.19 Joint or partial risks.

Township mutual fire insurance companies may issue joint or partial risk policies in conjunction with adjoining companies of the same class and, in this case, they are not confined to the townships in which they are otherwise authorized to do business; but no such insurance of a joint or partial risk shall be valid or binding upon the company insuring the same until approved by all the companies holding prior policies on the property so insured, and the total amount of the joint insurance on any one piece of property shall in no case exceed the total percentage of its value for which the property is insurable by the company.

HIST: 1967 c 395 art 8 s 19; 1975 c 15 s 17



Section 67A.191 Combination policies.

67A.191 Combination policies.

Subdivision 1. Farm risks. A township mutual fire insurance company may issue an insurance policy for qualified and secondary property as defined in section 67A.14, subdivision 1, in combination with a policy issued by an insurer authorized to sell property and casualty insurance in this state. The portions of the combination policy issued by a township mutual insurance company are excluded from all provisions of the insurance laws of this state as provided in section 67A.25, subdivision 2.

Subd. 2. Homeowner's risks. A township mutual fire insurance company may issue policies for homeowner's insurance as defined in section 65A.27, subdivision 4, only in combination with a policy issued by an insurer authorized to sell property and casualty insurance in this state. All portions of the combination policy providing homeowner's insurance, including those issued by a township mutual insurance company, shall be subject to the provisions of chapter 65A.

HIST: 1994 c 564 s 1; 1998 c 297 s 1



Section 67A.20 Reinsurance.

67A.20 Reinsurance.

Subdivision 1. Among themselves. Township mutual fire insurance companies may enter into reinsurance agreements with other township mutual fire insurance companies and reinsure a portion of any risk with these companies. In these cases they shall not be confined to the territory in which they are writing direct business.

Subd. 2. With reinsurance association. Any township mutual fire insurance company may become a member of a reinsurance association, such as provided for under sections 67A.40 to 67A.44, for the purpose of reinsuring any part or all of any risk or risks written by it.

Subd. 3. With licensed insurers. Township mutual fire insurance companies may enter into reinsurance agreements with any Minnesota licensed insurer authorized to write the same lines of business.

HIST: 1967 c 395 art 8 s 20; 2001 c 215 s 34



Section 67A.21 Consolidation, merger.

67A.21 Consolidation, merger.

Two or more township mutual fire insurance companies which have been or may hereafter be authorized to transact the business of insurance upon insurable property as herein authorized may consolidate or merge as provided herein.

To effect this consolidation or merger, it shall be necessary:

(1) That the board of directors or managing body of each of the corporations pass a resolution to the effect that the consolidation or merger is advisable and containing the proposed name of the corporation, as consolidated or merged, its principal office, and the names of its first board of directors and officers;

(2) That a special meeting of the policyholders of each of the corporations shall be held, a notice of which meeting shall be mailed to each of the policyholders thereof at least 30 days prior to the holding thereof, and which notice shall embody the resolution adopted by the board of directors, as provided in clause (1);

(3) That a majority of the policyholders of each of the corporations present or represented at these special meetings shall, by resolution, approve and ratify the action of the directors, as provided for in clause (1); and

(4) That the proceedings and resolutions be filed with, and approved of by, the commissioner.

When full copies of these proceedings have been filed with the commissioner, which copies shall be certified by the president and secretary of the respective corporations and duly verified by these officers, and approved of by the commissioner, the consolidation or merger of these corporations shall be deemed to be complete, and the company so continuing the business shall be deemed to have fully assumed all of the obligations, liabilities, and risks and to be the owner of all the assets of the companies so consolidating or merging.

If this consolidation or merger is made under any new name, the filing of these proceedings and the approval of same by the commissioner shall be sufficient to constitute the consolidated or merged company a corporation, with all the powers and privileges, and subject to all the limitations, of a township mutual fire insurance company under the laws of this state.

HIST: 1967 c 395 art 8 s 21; 1975 c 15 s 18; 1986 c 444



Section 67A.22 Repealed, 1975 c 15 s 22

67A.22 Repealed, 1975 c 15 s 22



Section 67A.23 Repealed, 1981 c 127 s 3

67A.23 Repealed, 1981 c 127 s 3



Section 67A.231 Deposit of funds; investment; limitations.

67A.231 Deposit of funds; investment; limitations.

The directors of any township mutual insurance company may authorize the treasurer to invest any of its funds and accumulations in:

(a) Bonds, notes, mortgages, or other obligations guaranteed by the full faith and credit of the United States of America and those for which the credit of the United States is pledged to pay principal, interest or dividends, including United States agency and instrumentality bonds, debentures, or obligations;

(b) Bonds, notes, evidence of indebtedness, or other public authority obligations guaranteed by this state;

(c) Bonds, notes, evidence of the indebtedness or other obligations guaranteed by the full faith and credit of any county, municipality, school district, or other duly authorized political subdivision of this state;

(d) Bonds or other interest bearing obligations, payable from revenues, provided that the bonds or other interest bearing obligations are at the time of purchase rated among the highest four quality categories used by a nationally recognized rating agency for rating the quality of similar bonds or other interest bearing obligations, and are not rated lower by any other such agency; or obligations of a United States agency or instrumentality that have been rated in one of the two highest categories established by the Securities Valuation Office of the National Association of Insurance Commissioners. A company may not invest more than 20 percent of its admitted assets in the obligations of any one corporation. This is not applicable to bonds or other interest bearing obligations in default as to principal;

(e) Investments in the obligations stated in paragraphs (a), (b), (c), and (d), may be made either directly or in the form of securities of, or other interests in, an investment company registered under the Federal Investment Company Act of 1940. Investment company shares authorized pursuant to this subdivision shall not exceed 20 percent of the company's surplus. These obligations must be carried at the lower of cost or market on the annual statement filed with the commissioner and adjusted to market on an annual basis;

(f) Loans upon improved and unencumbered real property in this state worth at least twice the amount loaned thereon, not including buildings, unless insured by property insurance policies payable to and held by the security holder;

(g) Real estate, including land, buildings and fixtures, located in this state and used primarily as home office space for the insurance company;

(h) Demand or time deposits or savings accounts in federally insured depositories located in any state to the extent that the deposit or investment is insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration. An additional deposit not to exceed 50 percent of the township mutual insurance company's policyholder surplus may be located in these depositories if covered by private deposit insurance written by an insurer licensed by the department of commerce;

(i) Guarantee fund certificates of a mutual insurer which reinsures the business of the township mutual insurance company. The commissioner may by rule limit the amount of guarantee fund certificates which the township mutual insurance company may purchase and this limit may be a function of the size of the township mutual insurance company;

(j) Up to $1,500 in stock of an insurer which issues directors and officers liability insurance to township mutual insurance company directors and officers;

(k) Up to $10,000 in shares of stock of the National Association of Mutual Insurance Companies bank, subject to the commissioner's approval; and

(l) Overnight repurchase agreements with the depository that handles the company's primary accounts under paragraph (h). The repurchase agreements must be collateralized by securities that the company is otherwise authorized to invest in under this section. The securities must have an aggregate market value of at least 105 percent of the total amount invested under the repurchase agreement.

HIST: 1981 c 127 s 1; 1987 c 337 s 112; 1995 c 214 s 16; 1997 c 222 s 8; 1998 c 297 s 2; 1999 c 52 s 1



Section 67A.24 Repealed, 1981 c 127 s 3

67A.24 Repealed, 1981 c 127 s 3



Section 67A.241 Recordkeeping; examination; remedies.

67A.241 Recordkeeping; examination; remedies.

Subdivision 1. Recordkeeping. The commissioner may prescribe a basis upon which a township mutual insurance company shall maintain its records which shall reflect the true financial condition of the company.

Subd. 2. External examination of company records and accounts. (a) The board of directors of every township mutual insurance company shall, at least once every three years, cause the records and accounts of the company to be examined by an independent public accountant, auditor, or person who has been certified by the society of financial examiners. The examination shall cover the financial and business affairs including the treatment of members and claimants of the company during the previous three years ending December 31.

(b) A written summary report of the pertinent results of the examination shall immediately be filed with each member of the board of directors following completion of the examination. A complete examination report shall be filed with the board of directors and the commissioner within 60 days following completion of the examination.

(c) The accountant, auditor, or certified financial examiner conducting or supervising the examination must have a minimum of five years' experience in public accounting or examining the financial records or statements of financial institutions and shall not be an officer or employee of the company being examined. The examiner must not be directly involved in maintaining the records being examined, but may advise or counsel management in record keeping, accounting, or management procedures.

Subd. 3. Examination by commissioner. The commissioner, with due cause based upon information disclosed in any statement or report or upon information from any examination conducted under this section or when requested by five or more members, shall make an examination of the financial and business affairs of any township mutual fire insurance company doing business within this state. The company examined shall pay the actual expenses of the person or persons making the examination and the fees prescribed in section 60A.03, subdivision 5.

Subd. 4. Remedies. When, after examination by the commissioner or independent public accountant, auditor, or certified financial examiner, the commissioner is satisfied that a township mutual insurance company has failed to comply with provisions of sections 67A.01 to 67A.26; is exceeding its power; is not carrying out its contracts in good faith; is transacting business fraudulently; or is in such condition as to render further proceedings hazardous to the public or to its policyholders, the commissioner may take action deemed necessary or proceed under the provisions of chapter 60B.

HIST: 1981 c 127 s 2; 1984 c 592 s 63; 1986 c 444



Section 67A.25 Reference to Laws 1909, chapter 411.

67A.25 Reference to Laws 1909, chapter 411.

Subdivision 1. What companies may come under Laws 1909, chapter 411. Any township mutual fire insurance company heretofore organized may exercise, after the passage of Laws 1909, chapter 411, all of the rights conferred thereby that are within the powers and privileges of its certificate or articles of incorporation, or it may be reincorporated thereunder. No such company already organized shall be required to reincorporate thereunder in order to avail itself of the privileges thereof.

Every township mutual fire insurance company now doing business in this state shall have the right to continue transacting such business until the first day of March succeeding the passage thereof; and the commissioner , if satisfied that the company is transacting its business in accordance therewith, shall on the first day of each succeeding June issue a license to the company authorizing it to transact business until the May 31 following the date of the license.

Subd. 2. Application of Laws 1909, chapter 411. Except as therein provided, all township mutual fire insurance companies heretofore or hereafter organized in this state shall be governed by Laws 1909, chapter 411, as amended, and excluded from all provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose, and no law heretofore or hereafter passed shall apply to the company unless it shall be expressly designated in the law that it is applicable to township mutual fire insurance companies.

HIST: 1967 c 395 art 8 s 25; 1Sp1985 c 10 s 70; 1986 c 444



Section 67A.26 Penalties.

67A.26 Penalties.

Subdivision 1. Fraudulent statements. Any person, officer, or member who shall knowingly or willfully make any false or fraudulent statement or representation in reference to any application for membership under sections 67A.01 to 67A.26, or any false or fraudulent statement as to the transactions or condition of the company of which the person is a member or officer, shall be guilty of a misdemeanor.

Subd. 2. Noncompliance by officers or employees. Any officer of any such company, or employee thereof, who shall neglect or refuse to comply with, or violates any of the provisions of sections 67A.01 to 67A.26, shall be guilty of a misdemeanor.

HIST: 1967 c 395 art 8 s 26; 1971 c 23 s 8,9; 1986 c 444



Section 67A.27 Scope.

67A.27 Scope.

Sections 67A.27 to 67A.39 are limited to such companies as are now in existence. No such companies shall hereafter be formed.

HIST: 1967 c 395 art 8 s 27



Section 67A.28 Number of members and property required, territory and types of insurance.

67A.28 Number of members and property required, territory and types of insurance.

The incorporators of a farmers mutual fire insurance company shall not be less than 25 in number and owning in the aggregate movable farm property worth at least $50,000, located anywhere in this state. Such company may insure like property anywhere in this state against the perils of fire, lightning, explosion, earthquake, theft, vandalism, collapse of bridges, upset, overturn, collision, riot, riot attending a strike, civil commotion, aircraft, vehicles, smoke, breakage of glass, weight of ice, snow or sleet, freezing, leakage of water or other substance, electrical power interruption or electrical breakdown from any cause, and as to livestock against loss or damage by electrocution by electrical currents artificially generated, attack by dogs or wild animals, drowning, accidental shooting, loading or unloading, collapse of buildings or straw or hay stacks, or collision or overturn of conveyances, and consequential losses as a result of damage from any of the perils listed except public liability.

HIST: 1967 c 395 art 8 s 28; 1971 c 522 s 1



Section 67A.29 Government.

67A.29 Government.

Subdivision 1. Board of directors and officers. Every company so formed shall choose of their number not less than five, nor more than nine, directors to manage the affairs of the company, who shall hold their office for such period as may be fixed by the bylaws of the company not exceeding three years and until their successors are elected and have qualified; and these directors shall choose one of their number president, one vice-president, and one secretary; they shall choose a treasurer, who may or may not be a member of the board, but shall be a member of the company. The articles of incorporation of the company may provide that the president, the vice-president, the secretary, and the treasurer may be chosen by the direct vote of the members at the annual meeting. In this case, the election of these persons as president, vice-president, and secretary shall constitute them members of the board of directors and the remaining members of the board shall be elected as provided in subdivision 1.

Subd. 2. Officers, bond. The officers and employees of the company shall give bond to the company in such sum as the directors shall determine.

Subd. 3. Investments. The directors may authorize the treasurer to loan on first real estate securities such sums of money on hand as they may determine, or to deposit any or all sums of money on hand in such banks as they may designate.

HIST: 1967 c 395 art 8 s 29; 1975 c 15 s 20; 1986 c 444



Section 67A.30 Applications and binders.

67A.30 Applications and binders.

Subdivision 1. Acceptance. The president and the secretary of the company may accept all applications and sign and issue policies agreeing, in the name of the company, to pay all losses and damages, not exceeding the sums named in the policies, sustained to property authorized to be insured in section 67A.31 for the term therein specified, and every application for insurance made to any authorized officer or agent, until refused by the proper officer, shall be of the same force and effect as a regularly issued policy and contract of insurance and, from the time of its receipt by an officer or agent, the property specified in the application shall be deemed insured in the same manner and to the same extent as if covered by a regular policy issued according to law and the regulations of the company.

Subd. 2. Repealed, 1975 c 15 s 22

Subd. 3. Cash premium and agreement to assessment. Before the delivery of any policy the company shall collect the regular cash premium and policy fee and take the written agreement of the insured, of even date therewith, which shall be embodied in the application, to pay a pro rata share of losses or damages sustained by any member. The same shall be kept on file with the secretary.

HIST: 1967 c 395 art 8 s 30; 1986 c 444



Section 67A.31 Insurable property.

67A.31 Insurable property.

Subdivision 1. Insurable property in rural areas. Farmers mutual fire insurance companies may insure dwellings and their contents, farm buildings and their contents, livestock, farm machinery, automobiles, country store buildings and the household goods therein, threshing machines, farm produce anywhere on the premises, churches and their contents, school houses and their contents, society and town halls and their contents, country blacksmith shops and country garages and their contents, country locker plants and their contents, parsonages and their contents and the barns and contents used in connection therewith, creameries, cheese factories and their equipment and contents and respective operators' dwelling houses and contents and barns and contents used in connection therewith.

Subd. 2. Insurable property in cities. They may also insure churches and dwellings, together with the usual outbuildings and the usual contents of both those dwellings and churches and outbuildings, in any city except a city of the first or second class.

Subd. 3. County poor farm. They may also insure any county poor farm together with contents and such personal property as is used in connection therewith, and which real property, contents and personal property are situated in the county wherein these farmers mutual fire insurance companies are operating; provided, when at a duly called special or annual meeting of the policyholders it shall be duly decided by them by a majority vote to do so.

Subd. 4. County fair buildings. Any such company is hereby authorized to insure county fair buildings whether the same are situated either within or without the limits of a duly incorporated city.

Subd. 5. What may not be insured; property outside designated territory. No farmers mutual fire insurance company shall insure any property except that specifically authorized under this section nor any such property outside of the state of Minnesota, except personal property temporarily outside of the authorized territory.

Subd. 6. What may not be insured; exceptions. Otherwise than as herein provided, no such company shall insure any property within the limits of any city except that located upon lands actually used for farming or gardening purposes.

HIST: 1967 c 395 art 8 s 31; 1973 c 123 art 5 s 7; 1975 c 15 s 21



Section 67A.32 Policy term.

67A.32 Policy term.

The term of policies issued by farmers mutual fire insurance companies shall not exceed five years.

HIST: 1967 c 395 art 8 s 32



Section 67A.33 Repealed, 1975 c 15 s 22

67A.33 Repealed, 1975 c 15 s 22



Section 67A.34 Classification of property.

67A.34 Classification of property.

Every such company may classify property insured under different rates, corresponding as nearly as possible to the greater or less risk from fire by reason of location or construction, and issue its policies in accordance with such differences.

HIST: 1967 c 395 art 8 s 34



Section 67A.35 Nonresident members.

67A.35 Nonresident members.

Nonresidents owning property in the state of Minnesota may become members, with all rights except eligibility to office.

HIST: 1967 c 395 art 8 s 35



Section 67A.36 Losses.

67A.36 Losses.

Subdivision 1. Procedure in case of loss. Every member sustaining loss or damage by named perils shall immediately notify the secretary, who, if the claim exceeds $300, may forthwith convene the directors. The directors shall appoint a committee of three members, of which the secretary shall be one, to ascertain the amount of the loss, with authority to examine witnesses, to whom the secretary is hereby authorized to administer oaths. When the bylaws so provide, the secretary may act in place of, and with all the authority of, the committee; and when the claim does not exceed $300, the loss may be ascertained by the president and secretary, or either, with like authority.

Subd. 2. Arbitration. If the parties cannot agree upon the damages, the insured may apply to a judge of the district court of the county, who may appoint three disinterested persons, who shall make an award which shall be final, and deliver the same to the company.

Subd. 3. Assessments. When any loss shall be ascertained which exceeds in amount the cash funds of the company, the secretary, or, in the secretary's absence, the president, shall convene the directors, who shall levy an assessment upon each policyholder for the proportionate amount to be paid to cover this excess; or the company may borrow not to exceed two mills on each dollar of insurance written by it and then in force, and from that fund pay these losses, and afterwards levy assessments to pay the loans. If the fund for the payment of expenses is insufficient, the amount of the deficiency may be added to any assessment.

HIST: 1967 c 395 art 8 s 36; 1986 c 444



Section 67A.37 Termination of membership.

67A.37 Termination of membership.

Subdivision 1. By member. Membership may be terminated at any time by giving written notice to the secretary and paying the withdrawing members' share of all existing claims.

Subd. 2. By company. Membership may also be terminated by the annulment of any policy by a majority of the directors and written notice thereof to the holder.

Subd. 3. Record. In either case the secretary shall record the same in a separate book.

HIST: 1967 c 395 art 8 s 37



Section 67A.38 Annual meeting.

67A.38 Annual meeting.

The annual meeting shall be held before July first each year and the annual report shall then be read in full and within 30 days thereafter filed with the commissioner.

HIST: 1967 c 395 art 8 s 38



Section 67A.39 Emergency fund.

67A.39 Emergency fund.

The directors of any such company may collect, by advance assessment and maintain in its treasury an emergency fund, not exceeding two mills on a dollar of the total amount of insurance in force, to be used in payment of losses and for other purposes for which assessments may be used.

HIST: 1967 c 395 art 8 s 39



Section 67A.40 Organization and powers.

67A.40 Organization and powers.

Subdivision 1. Organization and purpose. Not less than six duly licensed township mutual fire insurance companies or farmers mutual fire insurance companies may organize a mutual association for the purpose of reinsuring any part or all of any risk or risks, written by any of the member companies.

Subd. 2. Articles of incorporation, contents and filing. The incorporation of this association shall be effected by filing with the commissioner and with the secretary of state a certificate of incorporation duly executed and acknowledged by the companies forming the association, these companies having been first duly authorized, by resolution duly adopted at a regular annual meeting, or at a special meeting called for that purpose, which certificate shall state, in substance, such facts as are required to be stated in certificates of incorporation by the general corporation laws of this state and shall have first been approved by the commissioner.

Subd. 3. Corporate powers. In addition to the powers conferred by sections 67A.40 to 67A.44, every such association shall have the power to reinsure any part or all of any risk or risks assumed by it, and every such association shall have the corporate powers which are granted to corporations under the general corporation laws of this state. Any such association having a surplus of at least $300,000 may, at any regular meeting or at a special meeting called for that purpose, transform itself into a mutual insurance company by amending its articles of incorporation to provide for the doing of one or more of the kinds of business specified in section 60A.06, subdivision 1, clauses (1) to (14). Such transformed company shall be subject to the general corporation laws contained in chapter 300, and subject to the conditions and restrictions as to the kinds of insurance which may be combined by a like stock insurance company and to all restrictions contained in the laws of this state with reference to general mutual insurance companies transacting the same kinds of business. The bylaws may also provide for voting rights to be based on one vote for each policyholder, plus one vote for each $100 of premium paid within 12 months prior to the meeting at which the votes are cast.

Subd. 4. Perpetual existence. The corporate existence of any such association may be made perpetual by so providing in its articles of incorporation.

Subd. 5. Directors. The directors of the association shall be chosen from the officers of its members.

Subd. 6. Bylaws. The board of directors at its first meeting shall adopt bylaws, which shall be filed with the commissioner and shall not be effective until approved by the commissioner.

HIST: 1967 c 395 art 8 s 40; 1969 c 7 s 28; 1986 c 444



Section 67A.41 Premiums and assessments.

67A.41 Premiums and assessments.

Member companies of any such association shall each year pay to the treasurer thereof such assessments as shall be fixed or authorized by the board of directors of the association, which assessments shall be based upon the amount of insurance of each of its member companies during the calendar year ending December 31st next preceding. The individual members of the member companies shall be subject to assessment in case the funds of the member companies are insufficient to pay any assessment made by the association to the same extent and in the same manner as though the assessment by the association were to cover a loss for which the member company was liable.

HIST: 1967 c 395 art 8 s 41



Section 67A.42 Withdrawal by members.

67A.42 Withdrawal by members.

Any member of the association may withdraw from membership upon giving 90 days' notice of its intention so to do when the withdrawal has been authorized by a majority vote of its members present and voting at a regular meeting or a special meeting called for that purpose. This withdrawal shall not in any way affect its liability to contribute to any losses or expenses which may have been incurred prior to the time of withdrawal.

HIST: 1967 c 395 art 8 s 42



Section 67A.43 Commissioner of commerce.

67A.43 Commissioner of commerce.

Subdivision 1. To have supervision. The certificate of incorporation and bylaws, forms of contracts and policies adopted or issued by every such association, and the general conduct of its affairs shall be subject to the general supervision and jurisdiction of the commissioner, and the commissioner, when requested by five or more members of the association, shall make an examination of the affairs thereof at the expense of the association. Farmers and township reinsurance or guaranty associations shall be subject to the provisions of chapter 60B.

Subd. 2. Filing of annual statement and license required. Every such association shall file with the commissioner the annual statement and procure the certificate of authority as required by law pertaining to insurance companies.

Subd. 3. Repealed, 1987 c 337 s 131

HIST: 1967 c 395 art 8 s 43; 1969 c 708 s 63; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444



Section 67A.44 Commissioner defined.

67A.44 Commissioner defined.

As used in all parts of this chapter the word "commissioner" shall mean the commissioner of commerce of the state of Minnesota and, in the commissioner's absence or disability, a deputy or other person duly designated to act for the commissioner.

HIST: 1967 c 395 art 8 s 44; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444






Chapter 68 Title Insurance Companies

Section 68.01 Repealed, 1967 c 395 art 9 s 3; 1969 c 7 s 31

68.01 Repealed, 1967 c 395 art 9 s 3; 1969 c 7 s 31



Section 68.02 Repealed, 1967 c 395 art 9 s 3

68.02 Repealed, 1967 c 395 art 9 s 3



Section 68.03 Repealed, 1967 c 395 art 9 s 3

68.03 Repealed, 1967 c 395 art 9 s 3



Section 68.04 Repealed, 1967 c 395 art 9 s 3

68.04 Repealed, 1967 c 395 art 9 s 3



Section 68.05 Repealed, 1967 c 395 art 9 s 3

68.05 Repealed, 1967 c 395 art 9 s 3



Section 68.06 Repealed, 1967 c 395 art 9 s 3

68.06 Repealed, 1967 c 395 art 9 s 3



Section 68.07 Repealed, 1967 c 395 art 9 s 3

68.07 Repealed, 1967 c 395 art 9 s 3



Section 68.10 Repealed, 1967 c 395 art 9 s 3

68.10 Repealed, 1967 c 395 art 9 s 3






Chapter 68A Title Insurance Companies

Section 68A.01 Real estate title insurance companies.

68A.01 Real estate title insurance companies.

Subdivision 1. Repealed, 1969 c 7 s 30

Subd. 2. Guaranty fund and investment thereof. Before issuing any policy or other contract of guaranty or insurance, every real estate title insurance company shall set apart and keep separate a guaranty fund of $100,000 or an amount equal to two-fifths of its capital stock whichever is the greater. The guaranty fund shall be invested according to law.

Subd. 3. Deposit of guaranty fund. The securities in which the guaranty fund is invested shall be duly deposited with the commissioner in accordance with section 60A.10, subdivision 4, and the commissioner's certificate thereof procured, as provided by law. This deposit shall be maintained unimpaired and the principal of the fund shall be applied only to the payments of losses and expenses by reason of its guaranty and insurance contracts, with the right to the company to collect the income thereof and to substitute other like securities of equal amount and value from time to time. In the case of a foreign insurer, the deposit may be made with the commissioner of the domicile state of such foreign insurer and that commissioner's certificate thereof shall be accepted by the commissioner.

Subd. 4. Investment of other funds. After the investment of such portion of its capital stock as hereinbefore provided and the deposit of the securities in its guaranty fund as aforesaid the remainder of its capital stock and funds may be invested in such securities, records, and equipment as the board of directors or the board of trustees of the company shall determine to be suitable for the transaction of its business, unless otherwise limited by this chapter.

Subd. 5. Other powers. In addition to the powers now possessed, these companies are authorized to make abstracts of title to real property for compensation.

Subd. 6. Admitted asset standards. An investment in a title plant or plants in an amount equal to the actual cost must be allowed as an admitted asset for title insurers. The aggregate amount of the investment must not exceed the lesser of 20 percent of admitted assets or 40 percent of surplus to policyholders, both as required to be shown on the statutory balance sheet of the insurer for its most recently filed statement with the commissioner. If the amount of the investment exceeds the limits in this subdivision, the excess amount must be recorded as a nonadmitted asset.

HIST: 1967 c 395 art 9 s 1; 1969 c 7 s 29; 1969 c 253 s 1,2; 1974 c 425 s 9; 1986 c 444; 1991 c 325 art 21 s 7; 2000 c 350 s 11,12



Section 68A.02 Unearned premium reserve.

68A.02 Unearned premium reserve.

Upon issuance of each contract of title insurance issued on or after January 1, 1964, through January 1, 2001, by a domestic real estate title insurance company, there shall be reserved initially a sum equal to ten percent of the original premium charged therefor. At the end of each calendar year following the year in which the contract of title insurance is issued, there shall be a reduction in the sum so reserved in the amount of one-twentieth of such sum. On any contract of title insurance issued prior to January 1, 1964, by a domestic real estate title insurance company, a reserve shall be set up on January 1, 1964, and thereafter maintained in such sum as would have been required if the foregoing requirements with respect to title insurance reserves had existed at and after the date of the contract of title insurance. Such sums herein required to be reserved shall at all times and for all purposes be considered and constitute unearned portions of the original premiums on such contracts of title insurance, shall be charged as a reserve liability of the real estate title insurance company in determining its financial condition, and, for the purpose of applying the provisions of section 60A.23, subdivision 4, shall be deemed to constitute the whole amount of the premiums on the unexpired risks of such real estate title insurance company.

HIST: 1967 c 395 art 9 s 2; 2000 c 350 s 13



Section 68A.03 Reserves.

68A.03 Reserves.

Subdivision 1. Requirements. After January 1, 2001, the financial condition of an insurer doing business under this chapter must be determined by applying the general provisions of the insurance code requiring the establishment of reserves sufficient to cover all known and unknown liabilities including allocated and unallocated loss adjustment expense, except that a title insurer shall also establish and maintain the reserves required by this section.

Subd. 2. Claim reserves. A title insurer shall establish and maintain a known claim reserve in an amount estimated to be sufficient to cover all unpaid losses, claims, and allocated loss adjustment expenses arising under title insurance policies, guaranteed certificates of title, guaranteed searches, and guaranteed abstracts of title and all unpaid losses, claims, and allocated loss adjustment expenses for which the title insurer may be liable, and for which the insurer has received notice by or on behalf of the insured, holder of a guarantee, or escrow or security depositor.

Subd. 3. Premium reserve. (a) A title insurer shall establish and maintain a statutory premium reserve consisting of:

(1) the amount of statutory premium reserve required by the laws of the domiciliary state of the insurer if the insurer is a foreign or non-U.S. title insurer; or

(2) if the insurer is a domestic title insurer of this state, a statutory or unearned premium reserve consisting of:

(i) the amount of the statutory or unearned premium or reinsurance reserve legally held on January 1, 2001, which balance must be released according to the law in effect at the time the sums were added to the reserve; and

(ii) additions to the reserve after January 1, 2001, must be made out of total charges for title insurance policies and guarantees written, equal to the sum of the following items, as set forth in the title insurer's most recent annual statement filed with the commissioner:

(A) for each title insurance policy on a single risk written or assumed after January 1, 2001, a minimum rate of $0.36 per $1,000 of net retained liability for policies under $500,000 and $0.16 per $1,000 of net retained liability for policies of $500,000 or greater; and

(B) a minimum of eight percent of escrow, settlement, and closing fees collected in contemplation of the issuance of title insurance policies or guarantees.

(b) The aggregate of the amounts set aside in this reserve in any calendar year pursuant to paragraph (a), clause (2), item (ii), must be released from the reserve and restored to net profits over a period of 20 years at an amortization rate not to exceed the following formula: 35 percent of the aggregate sum on July 1 of the year next succeeding the year of addition; 15 percent of the aggregate sum on July 1 of each of the succeeding two years; ten percent of the aggregate sum on July 1 of the next succeeding year; three percent of the aggregate sum on July 1 of each of the next three succeeding years; two percent of the aggregate sum on July 1 of each of the next three succeeding years; and one percent of the aggregate sum on July 1 of each of the next succeeding ten years.

(c) The insurer shall calculate an adjusted statutory or unearned premium reserve as of the year of first application of paragraph (a), clause (2), item (ii). The adjusted reserve must be calculated as if paragraph (a), clause (2), item (ii), had been in effect for all years beginning 20 years before the year of first application of paragraph (a), clause (2), item (ii). For purposes of this calculation, the balance of the reserve as of that date is considered to be zero. If the adjusted reserve so calculated exceeds the aggregate amount set aside for statutory or unearned premiums in the insurer's most recent annual statement filed with the commissioner, the insurer shall, out of total charges for policies of title insurance, increase its statutory or unearned premium reserve by an amount equal to one-sixth of that excess in each of the succeeding six years, beginning with the calendar year that includes the year of first application of paragraph (a), clause (2), item (ii), until the entire excess has been added.

(d) The aggregate of the amounts set aside in this reserve in any calendar year as adjustments to the insurer's statutory or unearned premium reserve pursuant to paragraph (c) must be released from the reserve and restored to net profits, or equity if the additions required by paragraph (c) reduced equity directly, over a period not exceeding ten years pursuant to the following table:

Year of addition Release

Year 1* Equally over ten years Year 2 Equally over nine years Year 3 Equally over eight years Year 4 Equally over seven years Year 5 Equally over six years Year 6 Equally over five years

* The calendar year following the year of first application of paragraphs (a), clause (2), item (ii), (b), and (c).

(e) A supplemental reserve must be established consisting of any other reserves necessary, when taken in combination with the reserves required by this section and section 68A.02, to cover the company's liabilities with respect to all losses, claims, and loss adjusted expenses.

(f) Each title insurer subject to the provisions of this chapter shall file with its annual statement, required under section 60A.13, subdivision 1, a certification by a member in good standing of the American Academy of Actuaries. The actuarial certification required of a title insurer must conform to the National Association of Insurance Commissioners' annual statement instructions for title insurers.

HIST: 2000 c 350 s 14






Chapter 69 Fire and Police Department Aid; Relief Associations

Section 69.01 Repealed, 1969 c 1001 s 11

69.01 Repealed, 1969 c 1001 s 11



Section 69.011 Qualifying for state aid.

69.011 Qualifying for state aid.

Subdivision 1. Definitions. Unless the language or context clearly indicates that a different meaning is intended, the following words and terms shall for the purposes of this chapter and chapters 423, 423A, 424 and 424A have the meanings ascribed to them:

(a) "Commissioner" means the commissioner of revenue.

(b) "Municipality" means:

(1) a home rule charter or statutory city;

(2) an organized town;

(3) a park district subject to chapter 398;

(4) the University of Minnesota;

(5) for purposes of the fire state aid program only, an American Indian tribal government entity located within a federally recognized American Indian reservation;

(6) for purposes of the police state aid program only, an American Indian tribal government with a tribal police department which exercises state arrest powers under section 626.90, 626.91, 626.92, or 626.93;

(7) for purposes of the police state aid program only, the metropolitan airports commission with respect to peace officers covered under chapter 422A; and

(8) for purposes of the police state aid program only, the department of natural resources and the department of public safety with respect to peace officers covered under chapter 352B.

(c) "Minnesota Firetown Premium Report" means a form prescribed by the commissioner containing space for reporting by insurers of fire, lightning, sprinkler leakage and extended coverage premiums received upon risks located or to be performed in this state less return premiums and dividends.

(d) "Firetown" means the area serviced by any municipality having a qualified fire department or a qualified incorporated fire department having a subsidiary volunteer firefighters' relief association.

(e) "Market value" means latest available market value of all property in a taxing jurisdiction, whether the property is subject to taxation, or exempt from ad valorem taxation obtained from information which appears on abstracts filed with the commissioner of revenue or equalized by the state board of equalization.

(f) "Minnesota Aid to Police Premium Report" means a form prescribed by the commissioner for reporting by each fire and casualty insurer of all premiums received upon direct business received by it in this state, or by its agents for it, in cash or otherwise, during the preceding calendar year, with reference to insurance written for insuring against the perils contained in auto insurance coverages as reported in the Minnesota business schedule of the annual financial statement which each insurer is required to file with the commissioner in accordance with the governing laws or rules less return premiums and dividends.

(g) "Peace officer" means any person:

(1) whose primary source of income derived from wages is from direct employment by a municipality or county as a law enforcement officer on a full-time basis of not less than 30 hours per week;

(2) who has been employed for a minimum of six months prior to December 31 preceding the date of the current year's certification under subdivision 2, clause (b);

(3) who is sworn to enforce the general criminal laws of the state and local ordinances;

(4) who is licensed by the peace officers standards and training board and is authorized to arrest with a warrant; and

(5) who is a member of a local police relief association to which section 69.77 applies, the state patrol retirement plan, the public employees police and fire fund, or the Minneapolis employees retirement fund.

(h) "Full-time equivalent number of peace officers providing contract service" means the integral or fractional number of peace officers which would be necessary to provide the contract service if all peace officers providing service were employed on a full-time basis as defined by the employing unit and the municipality receiving the contract service.

(i) "Retirement benefits other than a service pension" means any disbursement authorized under section 424A.05, subdivision 3, clauses (2), (3), and (4).

(j) "Municipal clerk, municipal clerk-treasurer, or county auditor" means the person who was elected or appointed to the specified position or, in the absence of the person, another person who is designated by the applicable governing body. In a park district, the clerk is the secretary of the board of park district commissioners. In the case of the University of Minnesota, the clerk is that official designated by the board of regents. For the metropolitan airports commission, the clerk is the person designated by the commission. For the department of natural resources or the department of public safety, the clerk is the respective commissioner. For a tribal police department which exercises state arrest powers under section 626.90, 626.91, 626.92, or 626.93, the clerk is the person designated by the applicable American Indian tribal government.

Subd. 2. Qualification for fire or police state aid. (a) In order to qualify to receive fire state aid, on or before March 15 annually, in conjunction with the financial report required pursuant to section 69.051, the clerk of each municipality having a duly organized fire department as provided in subdivision 4, or the secretary of each independent nonprofit firefighting corporation having a subsidiary incorporated firefighters' relief association whichever is applicable, and the fire chief, shall jointly certify the existence of the municipal fire department or of the independent nonprofit firefighting corporation, whichever is applicable, which meets the minimum qualification requirements set forth in this subdivision, and the fire personnel and equipment of the municipal fire department or the independent nonprofit firefighting corporation as of the preceding December 31. Certification shall be made to the commissioner on a form prescribed by the commissioner and shall include any other facts the commissioner may require. The certification shall be made to the commissioner in duplicate. Each copy of the certificate shall be duly executed and deemed an original. The commissioner shall forward one copy to the auditor of the county wherein the fire department is located and retain one copy.

(b) On or before March 15 annually the clerk of each municipality having a duly organized police department and having a duly incorporated relief association shall certify that fact to the county auditor of the county where the police department is located and to the commissioner on a form prescribed by the commissioner together with the other facts the commissioner or auditor may require.

Except as provided in subdivision 2b, on or before March 15 annually, the clerk of each municipality and the auditor of each county employing one or more peace officers as defined in subdivision 1, clause (g), shall certify the number of such peace officers to the commissioner on forms prescribed by the commissioner. Credit for officers employed less than a full year shall be apportioned. Each full month of employment of a qualifying officer during the calendar year shall entitle the employing municipality or county to credit for 1/12 of the payment for employment of a peace officer for the entire year. For purposes of sections 69.011 to 69.051, employment of a peace officer shall commence when the peace officer is entered on the payroll of the respective municipal police department or county sheriff's department. No peace officer shall be included in the certification of the number of peace officers by more than one municipality or county for the same month.

Subd. 2a. Metropolitan airports commission. The metropolitan airports commission shall apply for all police state aid that it is eligible to receive on behalf of employees covered under chapter 422A.

Subd. 2b. Departments of natural resources and public safety. (a) On or before July 1, 1997, the commissioner of natural resources shall certify one-half of the number of peace officers as defined in subdivision 1, clause (g), employed by the enforcement division during calendar year 1996 and the commissioner of public safety shall certify one-half of the number of peace officers as defined in subdivision 1, clause (g), employed by the bureau of criminal apprehension, the gambling enforcement division, and the state patrol division during calendar year 1996.

(b) On or before March 15, 1998, the commissioner of natural resources shall certify seven-tenths of the number of peace officers as defined in subdivision 1, clause (g), employed by the enforcement division and the commissioner of public safety shall certify seven-tenths of the number of peace officers as defined in subdivision 1, clause (g), employed by the bureau of criminal apprehension, the gambling enforcement division, and the state patrol division.

(c) On or before March 15, 1999, and annually on or before March 15 thereafter, the commissioner of natural resources shall certify the number of peace officers as defined in subdivision 1, clause (g), employed by the enforcement division and the commissioner of public safety shall certify the number of peace officers as defined in subdivision 1, clause (g), employed by the bureau of criminal apprehension, the gambling enforcement division, and the state patrol division.

(d) The certification must be on a form prescribed by the commissioner. Peace officers certified under this paragraph must be included in the total certifications under subdivision 2.

Subd. 3. Failure to file certificate deemed waiver. If a certification required by this section is not filed with the commissioner by the due date prescribed by this section, the commissioner shall notify the municipality or the nonprofit fire fighting corporation that a portion or all of its current year aid will be forfeited if the certification is not received within ten days. The amount of aid forfeited is equal to the amount of state police aid or state fire aid determined for the municipality or fire fighting corporation for the current year, multiplied by five percent for each week or fraction of a week that this certification is late. The penalty will be computed beginning ten days after the postmark date of the commissioner's notification as required under this subdivision. All forfeited aid amounts revert to the general fund in the state treasury. Failure to receive the certificate form cannot be used as a defense for not filing.

Subd. 4. Qualification for state aid. Any municipality in this state having for more than one year an organized fire department and officially established by the governing body of the municipality or an independent nonprofit fire fighting corporation created under the nonprofit corporation act of this state and operating exclusively for fire fighting purposes and providing retirement and relief benefits to its members or having a separate subsidiary incorporated firefighter's relief and pension association providing retirement and relief benefits may qualify to receive state aid if it meets the following minimum requirements or equivalent as determined by the state fire marshal by July 1, 1972:

(a) Ten paid or volunteer firefighters including a fire chief and assistant fire chief, and

(b) Regular scheduled meetings and frequent drills including instructions in fire fighting tactics and in the use, care, and operation of all fire apparatus and equipment, and

(c) A motorized fire truck equipped with a motorized pump, 250 gallon or larger water tank, 300 feet of one inch or larger fire hose in two lines with combination spray and straight stream nozzles, five-gallon hand pumps--tank extinguisher or equivalent, dry chemical extinguisher or equivalent, ladders, extension ladders, pike poles, crow bars, axes, lanterns, fire coats, helmets, boots, and

(d) Apparatus suitably housed in a building of good construction with facilities for care of hose and equipment, and

(e) A reliable and adequate method of receiving fire alarms by telephone or with electric siren and suitable means of sounding an alarm, and

(f) If response is to be provided outside the corporate limits of the municipality wherein the fire department is located, the municipality has another piece of motorized apparatus to make the response, and

(g) Other requirements the commissioner establishes by rule.

Subd. 5. Fire departments to be inspected by state fire marshal. It shall be the duty of the state fire marshal or an appointed deputy or designated assistants to inspect, or cause to be inspected, at the time other public buildings are inspected, the fire department of any municipality or nonprofit fire fighting corporations in this state; and, for that purpose, the fire marshal or any of the fire marshal's deputies or designated assistants shall have the right to enter or have access thereto at any reasonable hour. When upon inspection, it is found that the fire department inspected does not conform to the requirements of subdivision 4 the fire marshal shall make a report of the fact and the commissioner shall disqualify the municipality or nonprofit firefighting corporation from participation in the state aid apportionment provided for in this chapter and chapter 424.

HIST: 1969 c 1001 s 2; 1971 c 695 s 1; Ex1971 c 6 s 1-3; 1973 c 123 art 5 s 7; 1973 c 582 s 3; 1976 c 315 s 1-3; 1977 c 429 s 4,5,63; 1981 c 68 s 3,4; 1981 c 224 s 19,274; 1982 c 424 s 14; 1982 c 460 s 1; 1983 c 101 s 1; 1983 c 113 s 1; 1984 c 592 s 64; 1985 c 248 s 70; 1985 c 261 s 1; 1986 c 359 s 4,5; 1986 c 444; 1Sp1986 c 3 art 1 s 11; 1987 c 268 art 2 s 19,20; 1988 c 719 art 5 s 84; 1989 c 277 art 1 s 3; 1989 c 329 art 13 s 20; 1991 c 291 art 13 s 1,2; 1992 c 596 s 1,2; 1994 c 498 s 1; 1997 c 233 art 1 s 6-8; 1Sp2001 c 10 art 5 s 1



Section 69.02 Repealed, 1969 c 1001 s 11

69.02 Repealed, 1969 c 1001 s 11



Section 69.021 Reporting premiums; calculation of aid.

69.021 Reporting premiums; calculation of aid.

Subdivision 1. Minnesota firetown premium report and Minnesota aid to police premium report. The commissioner shall, at the time of mailing tax forms, send blank copies of the Minnesota Firetown Premium Report and when applicable the Minnesota Aid to Police Premium Report to each insurer, including township and farmers mutual insurance companies licensed to write insurance as described in section 69.011, subdivision 1, clauses (c) and (f) in this state. These reports shall contain space for the insurers name, address, gross premiums less return premiums, dividends, net premiums, certification and other facts the commissioner may require.

Subd. 2. Report of premiums. Each insurer, including township and farmers mutual insurers where applicable, shall return to the commissioner the reports described in subdivision 1 certified by its secretary and president or chief financial officer. The Minnesota Firetown Premium Report shall contain a true and accurate statement of the total premium for all gross direct fire, lightning, sprinkler leakage, and extended coverage insurance of all domestic mutual insurers and the total premiums for all gross direct fire, lightning, sprinkler leakage and extended coverage insurance of all other insurers, less return premiums and dividends received by them on that business written or done during the preceding calendar year upon property located within the state or brought into the state for temporary use. The fire and extended coverage portion of multiperil and multiple peril package premiums and all other combination premiums shall be determined by applying percentages determined by the commissioner or by rating bureaus recognized by the commissioner. The Minnesota Aid to Police Premium Report shall contain a true and accurate statement of the total premiums, less return premiums and dividends, on all direct business received by such insurer in this state, or by its agents for it, in cash or otherwise, during the preceding calendar year, with reference to insurance written for perils described in section 69.011, subdivision 1, clause (f).

Subd. 3. Penalty for fraudulent, incorrect, incomplete returns and late filing of report. When it appears to the commissioner that any insurer has made an incomplete or inaccurate report the commissioner shall return the report and demand that a complete and accurate report be filed. If the insurer fails to file a report on or before March 1, annually, the insurer shall be liable and shall pay $25 for each seven days delinquent or fraction thereof not to exceed $200. If the insurer fails to file a corrected report within 30 days after demand, the insurer is liable for the penalties provided in this subdivision for knowingly filing an inaccurate or false report.

Any insurer who knowingly makes and files an inaccurate or false report shall be liable to a fine of not less than $25 nor more than $1,000 and the commissioner of commerce may revoke the insurer's certificate of authority.

Any person whose duty it is to make the report who fails or refuses to make it within 30 days after notification by the commissioner shall be fined not more than $1,000. Failure of the insurer to receive a reporting form shall not excuse the insurer from filing the report.

Subd. 3a. Repealed, 1987 c 268 art 2 s 38

Subd. 4. Determination of qualified state aid recipients; certification to commissioner of finance. (a) The commissioner shall determine which municipalities and independent nonprofit firefighting corporations are qualified to receive fire state aid and which municipalities and counties are qualified to receive police state aid.

(b) The commissioner shall determine qualification for state aid upon receipt of:

(1) the fire department personnel and equipment certification or the police department and qualified peace officers certificate, whichever applies, required under section 69.011;

(2) the financial compliance report required under section 6.495, subdivision 3, if applicable; and

(3) any other relevant information which comes to the attention of the commissioner.

(c) Upon completion of the determination, on or before October 1, the commissioner shall calculate the amount of:

(1) the police state aid which each county or municipality is to receive under subdivisions 5, 6, 7a, and 10; and

(2) the fire state aid which each municipality or nonprofit firefighting corporation is to receive under subdivisions 5 and 7.

(d) The commissioner shall certify to the commissioner of finance the name of each county or municipality, and the amount of state aid which each county or municipality is to receive, in the case of police state aid. The commissioner shall certify to the commissioner of finance the name of each municipality or independent nonprofit firefighting corporation and the amount of state aid which each municipality or independent nonprofit firefighting corporation is to receive, in the case of fire state aid.

Subd. 5. Calculation of state aid. (a) The amount of fire state aid available for apportionment, before the addition of the minimum fire state aid allocation amount under subdivision 7, is equal to 107 percent of the amount of premium taxes paid to the state upon the fire, lightning, sprinkler leakage, and extended coverage premiums reported to the commissioner by insurers on the Minnesota Firetown Premium Report. This amount shall be reduced by the amount required to pay the state auditor's costs and expenses of the audits or exams of the firefighters relief associations.

The total amount for apportionment in respect to fire state aid must not be less than two percent of the premiums reported to the commissioner by insurers on the Minnesota Firetown Premium Report after subtracting the following amounts:

(1) the amount required to pay the state auditor's costs and expenses of the audits or exams of the firefighters relief associations; and

(2) one percent of the premiums reported by town and farmers' mutual insurance companies and mutual property and casualty companies with total assets of $5,000,000 or less.

(b) The total amount for apportionment as police state aid is equal to 104 percent of the amount of premium taxes paid to the state on the premiums reported to the commissioner by insurers on the Minnesota Aid to Police Premium Report, plus the payment amounts received under section 297I.05, subdivision 8, since the last aid apportionment, and reduced by the amount required to pay the costs and expenses of the state auditor for audits or exams of police relief associations. The total amount for apportionment in respect to the police state aid program must not be less than two percent of the amount of premiums reported to the commissioner by insurers on the Minnesota Aid to Police Premium Report after subtracting the amount required to pay the state auditor's cost and expenses of the audits or exams of the police relief associations.

(c) The commissioner shall calculate the percentage of increase or decrease reflected in the apportionment over or under the previous year's available state aid using the same premiums as a basis for comparison.

(d) The amount for apportionment in respect to peace officer state aid under paragraph (b) must be further reduced by $1,779,000 in fiscal year 1999, $2,077,000 in fiscal year 2000, and $2,404,000 in fiscal year 2001. These reductions in this paragraph cancel to the general fund.

(e) The amount for apportionment of police state aid under paragraph (b) is annually increased by an amount equal to the revenues under the tax on automobile risk self-insurance under Minnesota Statutes 2000, section 297I.05, subdivision 8, that were collected in fiscal year 2001. An amount sufficient to pay this increase is annually appropriated from the general fund.

Subd. 6. Calculation of apportionment of police state aid to counties. The police state aid available must be distributed to the counties in proportion to the relationship that the total number of active peace officers, as defined in section 69.011, subdivision 1, clause (g), in each county who are employed either by municipalities maintaining police departments or by the county, bears to the total number of peace officers employed by all municipalities and counties, subject to any reduction under subdivision 10. Any necessary additional adjustments shall be made to subsequent apportionments.

Subd. 7. Apportionment of fire state aid to municipalities and relief associations. (a) The commissioner shall apportion the fire state aid relative to the premiums reported on the Minnesota Firetown Premium Reports filed under this chapter to each municipality and/or firefighters relief association.

(b) The commissioner shall calculate an initial fire state aid allocation amount for each municipality or fire department under paragraph (c) and a minimum fire state aid allocation amount for each municipality or fire department under paragraph (d). The municipality or fire department must receive the larger fire state aid amount.

(c) The initial fire state aid allocation amount is the amount available for apportionment as fire state aid under subdivision 5, without inclusion of any additional funding amount to support a minimum fire state aid amount under section 423A.02, subdivision 3, allocated one-half in proportion to the population as shown in the last official statewide federal census for each fire town and one-half in proportion to the market value of each fire town, including (1) the market value of tax exempt property and (2) the market value of natural resources lands receiving in lieu payments under sections 477A.11 to 477A.14, but excluding the market value of minerals. In the case of incorporated or municipal fire departments furnishing fire protection to other cities, towns, or townships as evidenced by valid fire service contracts filed with the commissioner, the distribution must be adjusted proportionately to take into consideration the crossover fire protection service. Necessary adjustments shall be made to subsequent apportionments. In the case of municipalities or independent fire departments qualifying for the aid, the commissioner shall calculate the state aid for the municipality or relief association on the basis of the population and the market value of the area furnished fire protection service by the fire department as evidenced by duly executed and valid fire service agreements filed with the commissioner. If one or more fire departments are furnishing contracted fire service to a city, town, or township, only the population and market value of the area served by each fire department may be considered in calculating the state aid and the fire departments furnishing service shall enter into an agreement apportioning among themselves the percent of the population and the market value of each service area. The agreement must be in writing and must be filed with the commissioner.

(d) The minimum fire state aid allocation amount is the amount in addition to the initial fire state allocation amount that is derived from any additional funding amount to support a minimum fire state aid amount under section 423A.02, subdivision 3, and allocated to municipalities with volunteer firefighters relief associations based on the number of active volunteer firefighters who are members of the relief association as reported in the annual financial reporting for the calendar year 1993 to the office of the state auditor, but not to exceed 30 active volunteer firefighters, so that all municipalities or fire departments with volunteer firefighters relief associations receive in total at least a minimum fire state aid amount per 1993 active volunteer firefighter to a maximum of 30 firefighters. If a relief association is established after calendar year 1993 and before calendar year 2000, the number of active volunteer firefighters who are members of the relief association as reported in the annual financial reporting for calendar year 1998 to the office of the state auditor, but not to exceed 30 active volunteer firefighters, shall be used in this determination. If a relief association is established after calendar year 1999, the number of active volunteer firefighters who are members of the relief association as reported in the first annual financial reporting submitted to the office of the state auditor, but not to exceed 20 active volunteer firefighters, must be used in this determination.

(e) The fire state aid must be paid to the treasurer of the municipality where the fire department is located and the treasurer of the municipality shall, within 30 days of receipt of the fire state aid, transmit the aid to the relief association if the relief association has filed a financial report with the treasurer of the municipality and has met all other statutory provisions pertaining to the aid apportionment.

(f) The commissioner may make rules to permit the administration of the provisions of this section.

(g) Any adjustments needed to correct prior misallocations must be made to subsequent apportionments.

Subd. 7a. Apportionment of police state aid. Subject to the reduction provided for under subdivision 10, the commissioner shall apportion the police state aid to each municipality and to the county in the following manner:

(1) for all municipalities maintaining police departments, counties, the department of natural resources, and the department of public safety, the police state aid must be distributed in proportion to the relationship that the total number of peace officers, as determined under section 69.011, subdivision 1, clause (g), and subdivision 2, clause (b), employed by that employing unit for 12 calendar months and the proportional or fractional number who were employed less than 12 months bears to the total number of peace officers employed by all municipalities and counties subject to any reduction under subdivision 10;

(2) for each municipality which contracts with the county for police service, a proportionate amount of the state aid distributed to the county based on the full-time equivalent number of peace officers providing contract service to that municipality must be credited against the municipality's contract obligation; and

(3) for each municipality which contracts with another municipality for police service, a proportionate amount of the state aid distributed to the municipality providing contract service based on the full-time equivalent number of peace officers providing contract service to that municipality on a full-time equivalent basis must be credited against the contract obligation of the municipality receiving contract service.

Subd. 8. Population and market value. In computations relating to fire state aid requiring the use of population figures, only official statewide federal census figures are to be used. Increases or decreases in population disclosed by reason of any special census must not be taken into consideration.

In calculations relating to fire state aid requiring the use of market value property figures, only the latest available market value property figures may be used.

Subd. 9. Appeal. In the event that any municipality, county, fire relief association, or police relief association feels itself to be aggrieved, it may request the commissioner to review and adjust the apportionment of funds within the county in the case of police state aid, or within the state in the case of fire state aid. The decision of the commissioner is subject to appeal, review, and adjustment by the district court in the county in which the applicable fire or police department is located.

Subd. 10. Reduction in police state aid apportionment. (a) The commissioner of revenue shall reduce the apportionment of police state aid under subdivisions 5, paragraph (b), 6, and 7a, for eligible employer units by any excess police state aid.

(b) "Excess police state aid" is:

(1) for counties and for municipalities in which police retirement coverage is provided wholly by the public employees police and fire fund and all police officers are members of the plan governed by sections 353.63 to 353.657, the amount in excess of the employer's total prior calendar year obligation as defined in paragraph (c), as certified by the executive director of the public employees retirement association;

(2) for municipalities in which police retirement coverage is provided in part by the public employees police and fire fund governed by sections 353.63 to 353.657 and in part by a local police consolidation account governed by chapter 353A, and established before March 2, 1999, for which the municipality declined merger under section 353.665, subdivision 1, or established after March 1, 1999, the amount in excess of the employer's total prior calendar year obligation as defined in paragraph (c), plus the amount of the employer's total prior calendar year obligation under section 353A.09, subdivision 5, paragraphs (a) and (b), as certified by the executive director of the public employees retirement association;

(3) for municipalities in which police retirement coverage is provided by the public employees police and fire plan governed by sections 353.63 to 353.657, in which police retirement coverage was provided by a police consolidation account under chapter 353A before July 1, 1999, and for which the municipality has an additional municipal contribution under section 353.665, subdivision 8, paragraph (b), the amount in excess of the employer's total prior calendar year obligation as defined in paragraph (c), plus the amount of any additional municipal contribution under section 353.665, subdivision 8, paragraph (b), until the year 2010, as certified by the executive director of the public employees retirement association;

(4) for municipalities in which police retirement coverage is provided in part by the public employees police and fire fund governed by sections 353.63 to 353.657 and in part by a local police relief association governed by sections 69.77 and 423A.01, the amount in excess of the employer's total prior calendar year obligation as defined in paragraph (c), as certified by the executive director of the public employees retirement association, plus the amount of the financial requirements of the relief association certified to the applicable municipality during the prior calendar year under section 69.77, subdivisions 2b and 2c, reduced by the amount of member contributions deducted from the covered salary of the relief association during the prior calendar year under section 69.77, subdivision 2a, as certified by the chief administrative officer of the applicable municipality;

(5) for the metropolitan airports commission, if there are police officers hired before July 1, 1978, with retirement coverage by the Minneapolis employees retirement fund remaining, the amount in excess of the commission's total prior calendar year obligation as defined in paragraph (c), as certified by the executive director of the public employees retirement association, plus the amount determined by expressing the commission's total prior calendar year contribution to the Minneapolis employees retirement fund under section 422A.101, subdivisions 2 and 2a, as a percentage of the commission's total prior calendar year covered payroll for commission employees covered by the Minneapolis employees retirement fund and applying that percentage to the commission's total prior calendar year covered payroll for commission police officers covered by the Minneapolis employees retirement fund, as certified by the chief administrative officer of the metropolitan airports commission; and

(6) for the department of natural resources and for the department of public safety, the amount in excess of the employer's total prior calendar year obligation under section 352B.02, subdivision 1c, for plan members who are peace officers under section 69.011, subdivision 1, clause (g), as certified by the executive director of the Minnesota state retirement system.

(c) The employer's total prior calendar year obligation with respect to the public employees police and fire plan is the total prior calendar year obligation under section 353.65, subdivision 3, for police officers as defined in section 353.64, subdivision 2, and the actual total prior calendar year obligation under section 353.65, subdivision 3, for firefighters, as defined in section 353.64, subdivision 3, but not to exceed for those firefighters the applicable following amounts:

Municipality Maximum Amount

Albert Lea $54,157.01

Anoka 10,399.31

Apple Valley 5,442.44

Austin 49,864.73

Bemidji 27,671.38

Brooklyn Center 6,605.92

Brooklyn Park 24,002.26

Burnsville 15,956.00

Cloquet 4,260.49

Coon Rapids 39,920.00

Cottage Grove 8,588.48

Crystal 5,855.00

East Grand Forks 51,009.88

Edina 32,251.00

Elk River 5,216.55

Ely 13,584.16

Eveleth 16,288.27

Fergus Falls 6,742.00

Fridley 33,420.64

Golden Valley 11,744.61

Hastings 16,561.00

Hopkins 4,324.23

International Falls 14,400.69

Lakeville 782.35

Lino Lakes 5,324.00

Little Falls 7,889.41

Maple Grove 6,707.54

Maplewood 8,476.69

Minnetonka 10,403.00

Montevideo 1,307.66

Moorhead 68,069.26

New Hope 6,739.72

North St. Paul 4,241.14

Northfield 770.63

Owatonna 37,292.67

Plymouth 6,754.71

Red Wing 3,504.01

Richfield 53,757.96

Rosemount 1,712.55

Roseville 9,854.51

St. Anthony 33,055.00

St. Louis Park 53,643.11

Thief River Falls 28,365.04

Virginia 31,164.46

Waseca 11,135.17

West St. Paul 15,707.20

White Bear Lake 6,521.04

Woodbury 3,613.00

any other municipality 0.00

(d) The total amount of excess police state aid must be deposited in the excess police state-aid account in the general fund, administered and distributed as provided in subdivision 11.

Subd. 11. Excess police state-aid holding account. (a) The excess police state-aid holding account is established in the general fund. The excess police state-aid holding account must be administered by the commissioner.

(b) Excess police state aid determined according to subdivision 10, must be deposited in the excess police state-aid holding account.

(c) From the balance in the excess police state-aid holding account, $1,000,000 is appropriated to and must be transferred annually to the ambulance service personnel longevity award and incentive suspense account established by section 144E.42, subdivision 2.

(d) If a police officer stress reduction program is created by law and money is appropriated for that program, an amount equal to that appropriation must be transferred from the balance in the excess police state-aid holding account.

(e) On October 1, 1997, and annually on each subsequent October 1, one-half of the balance of the excess police state-aid holding account remaining after the deductions under paragraphs (c) and (d) is appropriated for additional amortization aid under section 423A.02, subdivision 1b.

(f) Annually, the remaining balance in the excess police state-aid holding account, after the deductions under paragraphs (c), (d), and (e), cancels to the general fund.

HIST: 1969 c 1001 s 3; 1971 c 695 s 2; Ex1971 c 6 s 4-7; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1976 c 315 s 4-6; 1977 c 429 s 6-8,63; 1981 c 68 s 5-8; 1981 c 224 s 274; 1982 c 460 s 2; 1983 c 289 s 114 subd 1; 1984 c 558 art 1 s 8; 1984 c 592 s 65-68; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 359 s 6,7; 1986 c 444; 1Sp1986 c 1 art 4 s 1-4; 1987 c 268 art 2 s 21-23; 1987 c 404 s 90; 1988 c 719 art 2 s 4; art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 480 art 6 s 3; 1991 c 291 art 13 s 3-9; 1992 c 487 s 2,3; 1992 c 511 art 9 s 2,3; 1995 c 264 art 9 s 4,5; 1996 c 390 s 26-28; 1996 c 438 art 4 s 2; 1997 c 31 art 2 s 3; 1997 c 199 s 14; 1997 c 231 art 2 s 1; 1997 c 233 art 1 s 9-11; 1997 c 241 art 1 s 1-8; 1Sp1997 c 5 s 8; 1999 c 222 art 4 s 2; art 5 s 1; 2000 c 461 art 15 s 1; 2001 c 7 s 17; 1Sp2001 c 5 art 13 s 1

* NOTE: Subdivision 11 was also amended by Laws 1997, *chapter 233, article 1, section 12, to read as follows:

* "Subd. 11. Excess police state-aid holding account. *(a) An excess police state-aid holding account is established in *the general fund.

* (b) Excess police state aid determined according to section *69.021, subdivision 10, must be deposited in the excess police *state-aid holding account.

* (c) From the balance in the excess police state-aid holding *account, $1,000,000 must be transferred annually to the *ambulance service personnel longevity award and incentive *suspense account established by section 144C.03, subdivision 2.

* (d) If a police officer stress reduction program is created *by law and money is appropriated for that program, an amount *equal to that appropriation must be transferred from the balance *in the excess police state-aid holding account.

* (e) On October 1, 1997, and on October 1, 2001, and *annually on October 1 thereafter, one-half of the balance of the *excess police state-aid holding account remaining after *deductions under paragraphs (c) and (d) is appropriated for *additional amortization aid under section 423A.02, subdivision *1b.

* (f) On October 1, 1998, and annually each October 1 in 1999 *and 2000, the entire balance of the excess police state-aid *holding account remaining after transfers under paragraphs (c) *and (d) is appropriated for additional amortization aid under *section 423A.02, subdivision 1b.

* (g) The remaining balance in the excess police state-aid *holding account, after the deductions under paragraphs (c), (d), *and (e), cancels to the general fund."



Section 69.03 Repealed, 1969 c 1001 s 11

69.03 Repealed, 1969 c 1001 s 11



Section 69.031 Commissioner of finance's warrant, appropriation, payment and administration.

69.031 Commissioner of finance's warrant, appropriation, payment and administration.

Subdivision 1. Commissioner of finance's warrant. The commissioner of finance shall issue to the county, municipality, or independent nonprofit firefighting corporation certified to the commissioner of finance by the commissioner a warrant for an amount equal to the amount of fire state aid or police state aid, whichever applies, certified for the applicable state aid recipient by the commissioner under section 69.021. The amount of state aid due and not paid by October 1 accrues interest at the rate of one percent for each month or part of a month the amount remains unpaid, beginning the preceding July 1.

Subd. 2. Repealed, 1Sp1985 c 13 s 376

Subd. 3. Appropriations. There is hereby appropriated annually from the state general fund to the commissioner of revenue an amount sufficient to make the police and fire state aid payments specified in this section and section 69.021.

Subd. 4. Repealed, 1Sp1986 c 1 art 4 s 48

Subd. 5. Deposit of state aid. (a) The municipal treasurer shall, within 30 days after receipt, transmit the fire state aid to the treasurer of the duly incorporated firefighters' relief association if there is one organized and the association has filed a financial report with the municipality. If the relief association has not filed a financial report with the municipality, the municipal treasurer shall delay transmission of the fire state aid to the relief association until the complete financial report is filed. If there is no relief association organized, or if the association has dissolved, or has been removed as trustees of state aid, then the treasurer of the municipality shall deposit the money in the municipal treasury as provided for in section 424A.08 and the money may be disbursed only for the purposes and in the manner set forth in that section.

(b) The municipal treasurer, upon receipt of the police state aid, shall disburse the police state aid in the following manner:

(1) For a municipality in which a local police relief association exists and all peace officers are members of the association, the total state aid must be transmitted to the treasurer of the relief association within 30 days of the date of receipt, and the treasurer of the relief association shall immediately deposit the total state aid in the special fund of the relief association;

(2) For a municipality in which police retirement coverage is provided by the public employees police and fire fund and all peace officers are members of the fund, including municipalities covered by section 353.665, the total state aid must be applied toward the municipality's employer contribution to the public employees police and fire fund under sections 353.65, subdivision 3, and 353.665, subdivision 8, paragraph (b), if applicable; or

(3) For a municipality other than a city of the first class with a population of more than 300,000 in which both a police relief association exists and police retirement coverage is provided in part by the public employees police and fire fund, the municipality may elect at its option to transmit the total state aid to the treasurer of the relief association as provided in clause (1), to use the total state aid to apply toward the municipality's employer contribution to the public employees police and fire fund subject to all the provisions set forth in clause (2), or to allot the total state aid proportionately to be transmitted to the police relief association as provided in this subdivision and to apply toward the municipality's employer contribution to the public employees police and fire fund subject to the provisions of clause (2) on the basis of the respective number of active full-time peace officers, as defined in section 69.011, subdivision 1, clause (g).

For a city of the first class with a population of more than 300,000, in addition, the city may elect to allot the appropriate portion of the total police state aid to apply toward the employer contribution of the city to the public employees police and fire fund based on the covered salary of police officers covered by the fund each payroll period and to transmit the balance to the police relief association; or

(4) For a municipality in which police retirement coverage is provided in part by the public employees police and fire fund and in part by a local police consolidation account governed by chapter 353A and established before March 2, 1999, for which the municipality declined merger under section 353.665, subdivision 1, or established after March 1, 1999, the total police state aid must be applied towards the municipality's total employer contribution to the public employees police and fire fund and to the local police consolidation account under sections 353.65, subdivision 3, and 353A.09, subdivision 5.

(c) The county treasurer, upon receipt of the police state aid for the county, shall apply the total state aid toward the county's employer contribution to the public employees police and fire fund under section 353.65, subdivision 3.

(d) The designated metropolitan airports commission official, upon receipt of the police state aid for the metropolitan airports commission, shall apply the total police state aid first toward the commission's employer contribution for police officers to the Minneapolis employees retirement fund under section 422A.101, subdivision 2a, and, if there is any amount of police state aid remaining, shall apply that remainder toward the commission's employer contribution for police officers to the public employees police and fire plan under section 353.65, subdivision 3.

(e) The police state aid apportioned to the departments of public safety and natural resources under section 69.021, subdivision 7a, is appropriated to the commissioner of finance for transfer to the funds and accounts from which the salaries of peace officers certified under section 69.011, subdivision 2a, are paid. The commissioner of revenue shall certify to the commissioners of public safety, natural resources, and finance the amounts to be transferred from the appropriation for police state aid. The commissioners of public safety and natural resources shall certify to the commissioner of finance the amounts to be credited to each of the funds and accounts from which the peace officers employed by their respective departments are paid. Each commissioner must allocate the police state aid first for employer contributions for employees funded from the general fund and then for employer contributions for employees funded from other funds. For peace officers whose salaries are paid from the general fund, the amounts transferred from the appropriation for police state aid must be canceled to the general fund.

Subd. 6. Repealed, 1984 c 592 s 94

HIST: 1969 c 399 s 1; 1969 c 1001 s 4; 1971 c 695 s 3,4; Ex1971 c 6 s 8; 1973 c 492 s 14; 1976 c 315 s 7; 1977 c 429 s 9,63; 1981 c 68 s 9; 1981 c 224 s 20,21; 1Sp1981 c 4 art 1 s 59; 1982 c 424 s 15; 1984 c 558 art 1 s 9; 1984 c 655 art 2 s 12 subd 1; 1Sp1985 c 13 s 192; 1986 c 359 s 8; 1986 c 444; 1Sp1986 c 1 art 4 s 5,6; 1988 c 719 art 2 s 5; 1989 c 319 art 6 s 2; art 19 s 2; 1992 c 596 s 3; 1994 c 632 art 3 s 48; 1996 c 390 s 29,30; 1997 c 233 art 1 s 13; 1997 c 241 art 1 s 9-11; 1999 c 222 art 4 s 3



Section 69.04 Repealed, 1979 c 201 s 44

69.04 Repealed, 1979 c 201 s 44



Section 69.041 Shortfall from general fund.

69.041 Shortfall from general fund.

(a) If the annual funding requirements of fire or police relief associations or consolidation accounts under sections 69.77, 69.771 to 69.775, or 353A.09, exceed all applicable revenue sources of a given year, including the insurance premium taxes funding the applicable fire or police state aid as set under section 60A.15, subdivision 1, paragraph (e), clauses (1) to (3), the shortfall in the annual funding requirements must be paid from the general fund to the extent appropriated by the legislature.

(b) Nothing in this section may be deemed to relieve any municipality from its obligation to a relief association or consolidation account under law.

HIST: 2000 c 461 art 15 s 2



Section 69.05 Repealed, 1969 c 1001 s 11

69.05 Repealed, 1969 c 1001 s 11



Section 69.051 Financial report, bond, examination.

69.051 Financial report, bond, examination.

Subdivision 1. Financial report and audit. The board of each salaried firefighters' relief association, police relief association, and volunteer firefighters' relief association as defined in section 424A.001, subdivision 4, with assets of at least $200,000 or liabilities of at least $200,000, according to the most recent actuarial valuation or financial report if no valuation is required, shall:

(1) Prepare a financial report covering the special and general funds of the relief association for the preceding fiscal year on a form prescribed by the state auditor. The financial report shall contain financial statements and disclosures which present the true financial condition of the relief association and the results of relief association operations in conformity with generally accepted accounting principles and in compliance with the regulatory, financing and funding provisions of this chapter and any other applicable laws. The financial report shall be countersigned by the municipal clerk or clerk-treasurer of the municipality in which the relief association is located if the relief association is a firefighters' relief association which is directly associated with a municipal fire department or is a police relief association, or countersigned by the secretary of the independent nonprofit firefighting corporation and by the municipal clerk or clerk-treasurer of the largest municipality in population which contracts with the independent nonprofit firefighting corporation if the relief association is a subsidiary of an independent nonprofit firefighting corporation;

(2) File the financial report in its office for public inspection and present it to the city council after the close of the fiscal year. One copy of the financial report shall be furnished to the state auditor after the close of the fiscal year; and

(3) Submit to the state auditor audited financial statements which have been attested to by a certified public accountant, public accountant, or the state auditor within 180 days after the close of the fiscal year. The state auditor may accept this report in lieu of the report required in clause (2).

Subd. 1a. Financial statement. (a) The board of each volunteer firefighters' relief association, as defined in section 424A.001, subdivision 4, with assets of less than $200,000 and liabilities less than $200,000, according to the most recent financial report, shall prepare a detailed statement of the financial affairs for the preceding fiscal year of the relief association's special and general funds in the style and form prescribed by the state auditor. The detailed statement must show the sources and amounts of all money received; all disbursements, accounts payable and accounts receivable; the amount of money remaining in the treasury; total assets including a listing of all investments; the accrued liabilities; and all items necessary to show accurately the revenues and expenditures and financial position of the relief association.

(b) The detailed financial statement required under paragraph (a) must be certified by an independent public accountant or auditor or by the auditor or accountant who regularly examines or audits the financial transactions of the municipality. In addition to certifying the financial condition of the special and general funds of the relief association, the accountant or auditor conducting the examination shall give an opinion as to the condition of the special and general funds of the relief association, and shall comment upon any exceptions to the report. The independent accountant or auditor shall have at least five years of public accounting, auditing, or similar experience, and shall not be an active, inactive, or retired member of the relief association or the fire or police department.

(c) The detailed statement required under paragraph (a) must be countersigned by the municipal clerk or clerk-treasurer of the municipality, or, where applicable, by the secretary of the independent nonprofit firefighting corporation and by the municipal clerk or clerk-treasurer of the largest municipality in population which contracts with the independent nonprofit firefighting corporation if the relief association is a subsidiary of an independent nonprofit firefighting corporation.

(d) The volunteer firefighters' relief association board must file the detailed statement required under paragraph (a) in the relief association office for public inspection and present it to the city council within 45 days after the close of the fiscal year, and must submit a copy of the detailed statement to the state auditor within 90 days of the close of the fiscal year.

Subd. 1b. Qualification. The state auditor may, upon a demonstration by a relief association of hardship or inability to conform, extend the deadline for reports under subdivisions 1 or 1a, but not beyond November 30th following the due date. If the reports are not received by November 30th, the municipality or relief association will forfeit its current year state aid, and until the state auditor receives the required information, the relief or municipality will be ineligible to receive any future state aid. A municipality or police or firefighters' relief association shall not qualify initially to receive, or be entitled subsequently to retain, state aid pursuant to this chapter if the financial reporting requirement or the applicable requirements of this chapter or any other statute or special law have not been complied with or are not fulfilled.

Subd. 1c. Notification of secretary of state. The state auditor annually shall provide the secretary of state with a list of the names of the volunteer firefighter relief associations that comply with the requirements of subdivision 1 or 1a. The information provided must also include, for each volunteer firefighter relief association, the office address and the name of the person functioning as president.

Subd. 2. Treasurers bond. No treasurer of a relief association governed by section 69.77 shall enter upon duties without having given the association a bond in a reasonable amount acceptable to the municipality for the faithful discharge of duties according to law. No treasurer of a relief association governed by sections 69.771 to 69.776 shall enter upon the duties of the office until the treasurer has given the association a good and sufficient bond in an amount equal to at least ten percent of the assets of the relief association; however, the amount of the bond need not exceed $500,000.

Subd. 3. Report by certain municipalities. Each municipality which has an organized fire department but which does not have a firefighters' relief association shall annually prepare a detailed financial report of the receipts and disbursements by the municipality for fire protection service during the preceding calendar year, on a form prescribed by the state auditor. The financial report shall contain any information which the state auditor deems necessary to disclose the sources of receipts and the purpose of disbursements for fire protection service. The financial report shall be signed by the municipal clerk or clerk-treasurer of the municipality. The financial report shall be filed by the municipal clerk or clerk-treasurer with the state auditor on or before July 1 annually. The state auditor shall forward one copy to the county auditor of the county wherein the municipality is located. The municipality shall not qualify initially to receive, or be entitled subsequently to retain, state aid pursuant to this chapter if the financial reporting requirement or the applicable requirements of this chapter or any other statute or special law have not been complied with or are not fulfilled.

Subd. 4. Notification by commissioner and state auditor. The state auditor in performing an audit or examination shall notify the legislative commission on pensions and retirement if the audit or examination reveals malfeasance, misfeasance, or nonfeasance in office.

The commissioner shall notify the legislative commission on pensions and retirement if the state auditor has not filed the required financial compliance reports by July 1.

HIST: 1969 c 1001 s 5; 1971 c 695 s 6; Ex1971 c 6 s 9; 1973 c 492 s 7; 1977 c 429 s 63; 1981 c 224 s 22,274; 1982 c 460 s 3,4; 1983 c 113 s 2,3; 1986 c 359 s 9; 1986 c 444; 1993 c 86 s 1; 1997 c 241 art 10 s 1-3



Section 69.055 Repealed, 1979 c 201 s 44

69.055 Repealed, 1979 c 201 s 44



Section 69.06 Repealed, 1979 c 201 s 44

69.06 Repealed, 1979 c 201 s 44



Section 69.07 Repealed, 1953 c 399 s 1

69.07 Repealed, 1953 c 399 s 1



Section 69.08 Repealed, 1953 c 399 s 1

69.08 Repealed, 1953 c 399 s 1



Section 69.09 Repealed, 1953 c 399 s 1

69.09 Repealed, 1953 c 399 s 1



Section 69.10 Repealed, 1953 c 399 s 1

69.10 Repealed, 1953 c 399 s 1



Section 69.11 Repealed, 1953 c 399 s 1

69.11 Repealed, 1953 c 399 s 1



Section 69.12 Repealed, 1953 c 399 s 1

69.12 Repealed, 1953 c 399 s 1



Section 69.13 Repealed, 1953 c 399 s 1

69.13 Repealed, 1953 c 399 s 1



Section 69.22 Repealed, 1979 c 201 s 44

69.22 Repealed, 1979 c 201 s 44



Section 69.23 Repealed, 1979 c 201 s 44

69.23 Repealed, 1979 c 201 s 44



Section 69.24 Repealed, 1979 c 201 s 44

69.24 Repealed, 1979 c 201 s 44



Section 69.25 Firefighters' relief associations in cities of first class.

69.25 Firefighters' relief associations in cities of first class.

The fire departments of each city of the first class in this state shall maintain a firefighters' relief association, which shall be duly incorporated under the laws of the state. All such associations now existing as such corporations, or hereafter incorporated under the laws of this state, shall have perpetual corporate existence.

HIST: (3750-1) 1933 c 177 s 1; 1977 c 429 s 63



Section 69.26 Relief associations self-governing.

69.26 Relief associations self-governing.

Subdivision 1. Each relief association shall be organized, operated, and maintained in accordance with its own articles of incorporation and bylaws, by firefighters, as defined in section 69.27, who are members of the fire departments. Each association shall have power to regulate its own management and its own affairs, and all additional corporate powers which may be necessary or useful; subject to the rules and restrictions of the laws of this state pertaining to corporations not inconsistent herewith.

Subd. 2. Each relief association may provide for the participation of retired members of the fire departments in the governance of the association as each association deems appropriate. The bylaws of the associations may be amended to provide retired members the right to vote, to be elected to the board and to pay dues.

HIST: (3750-2) 1933 c 177 s 2; 1977 c 429 s 63; 1985 c 248 s 70; 1985 c 261 s 2



Section 69.27 Members.

69.27 Members.

A firefighter under sections 69.25 to 69.53 is one who is regularly entered on the payroll of one of the fire departments serving on active duty with a designated fire company thereon or having charge of one or more of the companies and engaged in the hazards of fire fighting; and shall include all members of the electrical and mechanical divisions of these fire departments and all others who are subject to like hazards. Substitutes and persons employed irregularly from time to time shall not be included.

All persons who are members of such relief associations on April 8, 1933, whether their status is embraced within the definition of a firefighter herein contained or otherwise, shall have the right to continue as members of their respective associations and be entitled to all benefits pertaining thereto, and any member included under the definition of firefighter shall have the right to retain membership on promotion or appointment to other positions to which the firefighter may be subject.

Sections 69.25 to 69.53 shall not affect any pensions or other benefits which have been allowed or which are being paid by any such relief association under or in accordance with any prior act on April 8, 1933. Payment of these pensions and benefits shall be continued by the respective associations and shall be subject only to the provisions of section 69.42.

HIST: (3750-3) 1933 c 177 s 3; 1951 c 557 s 1; 1977 c 429 s 63; 1986 c 444



Section 69.28 Eligibility.

69.28 Eligibility.

Every firefighter shall apply for membership in the relief association in the city in which employed within the time and in the manner hereinafter set forth. Any such firefighter shall, not later than 90 days from the time the firefighter is regularly entered on the payrolls of the fire department, make written application for membership in the relief association on forms supplied by the association, accompanied by one or more physician's certificates required by the bylaws of the association. After the application has been filed the board of examiners of the association shall make a thorough investigation thereof and file its report with the secretary of the association. The application must be acted upon by the association within six months from the date applicant was entered on the payroll of the fire department. No firefighter, who is more than 35 years of age when the firefighter's application is filed, can become a member of the relief association, except that such age limitation of 35 years shall not apply on application for reinstatement in the association.

Any member of the fire department in any city of the first class on January 1, 1941, may be eligible to membership in a firefighter's relief association. Such member shall make application within 90 days from and after April 21, 1953. The application must be acted upon by the association within six months thereafter.

Upon the acceptance of the application, the membership of the applicant shall become effective as of the date of entrance on the payroll of the department, provided the applicant shall make up all dues which would have been paid had the applicant been a member of the firefighter's relief association from the date of entrance upon the payroll of the department. All payments, benefits, and privileges to which these firefighters are entitled as members of that fund shall be governed by sections 69.25 and 69.61.

HIST: (3750-4) 1933 c 177 s 4; 1937 c 155 s 1; 1941 c 258 s 1; 1953 c 570 s 1; 1977 c 429 s 63; 1986 c 444



Section 69.29 Exclusion from membership.

69.29 Exclusion from membership.

Each firefighters' relief association may exclude all applicants for membership who are not physically and mentally sound so as to prevent unwarranted risks for the association. Additional requirements for entrance fees and annual dues for membership in the association may from time to time be prescribed in the bylaws of the association. Each firefighters' relief association may exclude from active membership all members who reach 65 years of age regardless of the provisions of sections 197.455 to 197.48. When such members who have reached 65 years of age have been so excluded from active membership in the relief association, they shall be retired and receive a service pension as provided in this chapter.

The St. Paul and Duluth firefighters' relief associations shall exclude and the Minneapolis firefighters' relief association shall exclude or shall consider as a provisional member of the relief association pursuant to section 356.451, as specified by the city council of the city of Minneapolis, all applicants for membership and all present members who are employed in subsidized on-the-job training, work experience or public service employment as enrollees under the federal Comprehensive Employment and Training Act from and after March 30, 1978 unless the applicant or member has as of the later of the date of application for membership or March 30, 1978 sufficient service credit in the relief association to meet the minimum vesting requirements for a deferred service pension, or the city of the first class agrees in writing to make the total required employer contributions on account of that individual from revenue sources other than funds provided under the federal Comprehensive Employment and Training Act, or the applicant or member agrees in writing to make the required employer contributions in addition to the member contribution.

HIST: (3750-5) 1933 c 177 s 5; 1957 c 26 s 1; 1957 c 180 s 1; 1977 c 429 s 63; 1978 c 720 s 1; 1Sp1981 c 4 art 1 s 18



Section 69.30 Officers, duties, bonds.

69.30 Officers, duties, bonds.

The officers of a relief association shall be a president, one or more vice-presidents, a secretary, and a treasurer. The offices of assistant secretary and assistant treasurer may be created by the bylaws of any such association. The affairs of such association shall be managed by a board of trustees elected in the manner prescribed by the articles of incorporation of the association.

The secretary and the treasurer of each such relief association shall each furnish a corporate bond to the association for the faithful performance of duties in such amount as the association from time to time may determine. Each relief association shall, and it is hereby authorized to, pay the premiums on these bonds from its general fund.

HIST: (3750-6) 1933 c 177 s 6; 1986 c 444



Section 69.31 Repealed, Ex1971 c 6 s 11

69.31 Repealed, Ex1971 c 6 s 11



Section 69.32 City clerk to file report with commissioner.

69.32 City clerk to file report with commissioner.

The clerk of each city of the first class having a firefighters' relief association shall, on or before March 1 each year, make and file with the county auditor and the commissioner a certificate stating the existence of the firefighters' relief association and any other information the commissioner or auditor may require.

HIST: (3750-8) 1933 c 177 s 8; 1969 c 1001 s 8; 1977 c 429 s 63; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 209 art 1 s 7



Section 69.33 Names of associations reported to insurance companies.

69.33 Names of associations reported to insurance companies.

The commissioner shall enclose in the annual statement blank sent to all fire insurance companies doing business in this state a blank form containing the names of all firefighters' relief associations in all cities of the first class and the names of the cities and require these companies, at the time of making their annual statements to the commissioner, to state on these blanks the amount of premiums received by them upon properties insured within the corporate limits of the cities named thereon during the year ending December 31st last past. Thereafter, before July first each year, the commissioner shall certify to the commissioner of finance the information thus obtained, together with the amount of the tax for the benefit of the relief association paid in such year by these companies upon these insurance premiums.

HIST: (3750-9) 1933 c 177 s 9; 1973 c 492 s 14; 1977 c 429 s 63; 1986 c 444



Section 69.34 Repealed, 1969 c 1001 s 11

69.34 Repealed, 1969 c 1001 s 11



Section 69.35 Repealed, 1969 c 1001 s 11

69.35 Repealed, 1969 c 1001 s 11



Section 69.36 Repealed, 1989 c 277 art 4 s 80

69.36 Repealed, 1989 c 277 art 4 s 80



Section 69.361 Payroll deduction.

69.361 Payroll deduction.

In addition to the money in the special and general fund of said association, or provided to be raised therefor under existing laws for the payment of pensions and other benefits, revenues from the following sources shall be paid to said special and general fund:

(1) It shall be the duty of the city clerk, treasurer, or other disbursing officer of such city to deduct each month from the monthly pay of each member of the relief association, a sum equal to 3-1/2 percent of the basic monthly pay of a first grade firefighter, and pay the same to the treasurer of the relief association for credit to the special fund of said association, except that in any city now or hereafter having 75,000 inhabitants or more and less than 150,000 inhabitants, the sums herein referred to shall be four percent.

(2) The city clerk, treasurer, or other disbursing officer of the city shall deduct each month from the monthly pay of each member of the relief association, a sum equal to one-half of one percent of the basic monthly pay of a first grade firefighter, and pay the same to the treasurer of the relief association for credit in the general fund of the association, except that in any city now or hereafter having 75,000 inhabitants or more and less than 150,000 inhabitants, no deductions will be made or paid for credit in the general fund.

HIST: 1947 c 145 s 2; 1955 c 188 s 2; 1957 c 590 s 2; 1977 c 429 s 63



Section 69.37 County treasurer to pay over moneys collected.

69.37 County treasurer to pay over moneys collected.

As soon as practicable after the first days of June and November, each year, the treasurer of each such county shall pay to the treasurer of each relief association within the county the amount of the tax then collected and payable to the association, together with all interest and penalties so collected, and all interest paid thereon between the time of collection and the time of payment to the relief association. The treasurer of the city, if paid the tax, or any part thereof, shall likewise pay the same to the treasurer of the relief association in the city as soon as the same has been collected, together with all interest and penalties collected thereon.

HIST: (3750-13) 1933 c 177 s 13; 1986 c 444



Section 69.38 Associations to manage funds.

69.38 Associations to manage funds.

Each relief association shall have full and permanent charge of, and the responsibility for the proper management and control of, all funds that may come into its possession, and particularly funds derived from the following sources:

(1) Funds derived from the state and interest from the investment thereof;

(2) Funds derived from tax levies by the city in which the relief association is located and interest from the investment thereof; and

(3) Funds derived from private sources, such as gifts, charges, rents, entertainments, dues paid by members, and from other sources.

HIST: (3750-14) 1933 c 177 s 14



Section 69.39 Separate fund.

69.39 Separate fund.

The money received from the various sources shall be kept in two separate and distinct funds, one to be designated as the association special fund, and the other as its general fund. All money received from the state and from the city in which the relief association is located shall be deposited in the special fund and expended only for purposes authorized in sections 69.40 to 69.50. All money received from other sources shall be deposited in the general fund and may be expended for any purpose deemed proper by the association.

HIST: (3750-15) 1933 c 177 s 15



Section 69.40 Payments.

69.40 Payments.

The amount so paid to a relief association by the state and each city under the provisions of sections 69.25 to 69.53, and by it set aside and deposited as a special fund, shall be appropriated and disbursed by the association for the following purposes:

(1) For the relief of sick, injured and disabled members of the relief association, their surviving spouses and orphans; and

(2) For the payment of disability and service pensions to members of the relief association; and

(3) For the payment of the administrative expenses of the association as authorized pursuant to section 69.80.

HIST: (3750-16) 1933 c 177 s 16; 1955 c 188 s 3; 1969 c 962 s 1; 1975 c 56 s 1; 1976 c 121 s 5; 1978 c 690 s 1



Section 69.41 Sickness and disability defined.

69.41 Sickness and disability defined.

Each such relief association shall in its bylaws define the sickness and disability entitling its members to relief, specify the amounts thereof and the amounts to be paid to its disability and service pensioners and to surviving spouses and children of deceased members, and to fix the age limit of children to whom pensions may be paid.

HIST: (3750-17) 1933 c 177 s 17; 1955 c 188 s 4; 1955 c 358 s 1; 1976 c 121 s 6



Section 69.42 Pensions, right to reduce.

69.42 Pensions, right to reduce.

Such firefighters' relief association shall at all times have and retain the right to reduce the amount of pensions and benefits paid out of its funds, and to reduce and otherwise adjust the amounts of the pensions and benefits to be thereafter paid out of its fund and, within the limits described in sections 69.25 to 69.53, the association shall have and retain the right to increase or otherwise adjust these pensions and benefits after the same have been so reduced.

HIST: (3750-18) 1933 c 177 s 18; 1955 c 188 s 5; 1955 c 358 s 2; 1977 c 429 s 63



Section 69.43 Persons entitled to relief.

69.43 Persons entitled to relief.

A member of the association who, by reason of sickness or accident, becomes disabled from performing assigned duties on the fire department shall be entitled to such relief as the bylaws of the association may provide.

No allowances for such disabilities shall be made unless notice of the disability and application for benefits on account thereof shall be made by, or on behalf of, the disabled member to the secretary of the association within 30 days after the beginning of the disability.

HIST: (3750-19) 1933 c 177 s 19; 1986 c 444



Section 69.44 Disability benefits, amount.

69.44 Disability benefits, amount.

A member of any such relief association entitled to disability benefits as herein defined, shall receive the same from the association for such periods of time, at such times, and in such amounts, not to exceed 40 units per month, as the bylaws of said association provide.

HIST: (3750-20) 1933 c 177 s 20; 1947 c 144 s 1; 1949 c 573 s 1; 1951 c 557 s 2; 1953 c 80 s 1; 1955 c 188 s 6; 1955 c 358 s 3; 1986 c 444



Section 69.45 Retirement pension.

69.45 Retirement pension.

A member of such association who has completed a period, or periods of service on the fire department equal to 20 years or more, shall, after arriving at the age of 50 years, or more, and has retired from the payroll of the fire department, be entitled to a basic pension of not less than 20 units and not more than 32 units per month for life in conformity to the bylaws of each association. Any and all leaves of absence of more than 90 days, except such as are granted to a member because of disability due to sickness or accident, shall be excluded in computing said period of service; and all periods of time during which a member received a disability pension shall be excluded in such computation. No deductions shall be made for a leave of absence granted to a member to enable the member to accept an appointive position in said fire department. No member shall be entitled to draw both a disability and a service pension.

Such monthly basic payments may be increased by adding to said basic pension the sum of one unit per month, or any portion thereof, for each year of active duty over 20 and not more than 35 years.

The bylaws of each association may provide for these increases, or any portion thereof; provided, that in no event the total pension exceed the sum of 40 units per month.

A unit shall be 1/80 of the maximum monthly salary of a first grade firefighter on the first day of the month in which the pensions provided for in sections 69.25 to 69.53 are paid.

HIST: (3750-21) 1933 c 177 s 21; 1947 c 144 s 2; 1949 c 573 s 2; 1951 c 557 s 3; 1953 c 80 s 2; 1955 c 188 s 7; 1955 c 358 s 4; 1971 c 574 s 1; 1986 c 444



Section 69.46 Member may be on deferred pension list.

69.46 Member may be on deferred pension list.

A member of the association who has performed service on the fire department for 20 years or more but has not reached the age of 50 years shall have the right to retire from the department without forfeiting the right to a service pension. The member shall, upon application, be placed on the deferred pension roll of the association and, after the member has reached the age of 50 years, the association shall, upon application therefor, pay the member's pension from the date the application is approved by the association. Any person making this application thereby waives all other rights, claims, or demands against the association for any cause that may have arisen from, or that may be attributable to, the person's service in the fire department.

HIST: (3750-22) 1933 c 177 s 22; 1986 c 444



Section 69.47 War service included in period of service.

69.47 War service included in period of service.

Any applicant for a service pension who subsequent to entry into the service of such fire department leaves the active service of such fire department to serve in the military forces of the United States in any war or national emergency, or having during such war or emergency left the active service of such fire department to enter the employment of the government of the United States and in such service rendered fire prevention services during such war or emergency and has returned after honorable discharge from such service, and, within six months after such discharge, either applied for reinstatement in or resumed active duty in said fire department, the period of absence in such service of the United States shall be counted in computing the period of service hereinbefore provided for, but during such period of military or fire prevention service the applicant shall not be considered as an active member of the association.

HIST: (3750-23) 1933 c 177 s 23; 1941 c 258 s 2; 1945 c 286 s 1; 1986 c 444



Section 69.48 Surviving spouses and children, pensions.

69.48 Surviving spouses and children, pensions.

When a service pensioner, disability pensioner, or deferred pensioner, or an active member of a relief association dies, leaving

(1) A legal spouse, residing with the deceased at the time of death, and who was married to the deceased while or prior to the time the deceased was on the payroll of the fire department; and who, in case the deceased member was a service or deferred pensioner was legally married to the member at least three years before the decedent's retirement from the fire department; or

(2) A child or children who were living while the deceased was on the payroll of the fire department, or born within nine months after the decedent was withdrawn from the payroll of the fire department, the surviving spouse and the child or children shall be entitled to a pension or pensions, as follows:

(a) To the surviving spouse, a pension of not less than 15 units, and not to exceed the sum of 18 units per month, as the bylaws of the association provide, for the spouse's natural life; provided, that if the spouse shall remarry then the pension shall cease and terminate as of the date of the spouse's remarriage;

(b) To the child or children, if their other parent be living, a pension of not to exceed six units per month for each child up to the time each child reaches the age of not less than 16 years and not to exceed an age of 18 years, in conformity with the bylaws of the association; provided, the total pensions hereunder for the surviving spouse and children of the deceased member shall not exceed the sum of 40 units per month;

(c) A child or children of a deceased member receiving a pension or pensions hereunder shall, after the death of their other parent, be entitled to receive a pension or pensions in such amount as the board of trustees of the association shall deem necessary to properly support the child or children until they reach the age of not less than 16 and not more than 18 years, as the bylaws of the association may provide; but the total amount of the pension or pensions hereunder for any child or children shall not exceed the sum of 40 units per month.

HIST: (3750-24) 1933 c 177 s 24; 1949 c 573 s 3; 1951 c 557 s 4; 1955 c 188 s 8; 1955 c 358 s 5; 1976 c 121 s 7



Section 69.485 Repealed, 1953 c 80 s 3

69.485 Repealed, 1953 c 80 s 3



Section 69.49 Board of examiners.

69.49 Board of examiners.

The relief association shall establish a board of examiners who shall, as and when requested by the association's board of trustees, make a thorough investigation of and report on all applications for membership in the association; investigate and make report on all applications for disability pensions and make recommendations as to the amount to be paid to each applicant; investigate and make report on all disability pensioners, and make recommendations as to amount of pension to be paid to them, from year to year; and investigate and report on all applications for service pensions, and claims for relief. This board shall consist of a competent physician selected by the association, and at least three members of the relief association on active duty with the fire department.

HIST: (3750-25) 1933 c 177 s 25



Section 69.50 State auditor to examine books.

69.50 State auditor to examine books.

The state auditor of this state shall, each year, examine the books and accounts of the secretary and the treasurer of each such relief association. On finding that any money has been expended for purposes not authorized by sections 69.25 to 69.53, the state auditor shall report the same to the governor, who shall thereupon direct the commissioner of finance not to issue any further warrants to the association until the state auditor shall report that money unlawfully expended has been replaced. The governor may also take such further action as the emergency may demand.

HIST: (3750-26) 1933 c 177 s 26; 1973 c 492 s 7,14; 1986 c 444



Section 69.51 Payments exempt from process.

69.51 Payments exempt from process.

All payments made, or to be made, by any relief association under any of the provisions of sections 69.25 to 69.53 shall be totally exempt from garnishment, execution, or other legal process, except as provided in section 518.58, 518.581, or 518.6111. No persons entitled to such payment shall have the right to assign the same, nor shall the association have authority to recognize any assignment or to pay any sum on account thereof. Any attempt to transfer any such right or claim, or any part thereof, shall be void.

HIST: (3750-27) 1933 c 177 s 27; 1987 c 157 s 1; 1997 c 203 art 6 s 92



Section 69.52 Workers' Compensation Act not affected.

69.52 Workers' Compensation Act not affected.

Sections 69.25 to 69.53 shall not be construed as abridging, repealing, or amending the laws of this state relating to the provisions of the law commonly known as the Workers' Compensation Act.

HIST: (3750-28) 1933 c 177 s 28; 1975 c 359 s 23



Section 69.53 Acts repealed, exceptions.

69.53 Acts repealed, exceptions.

All prior laws of this state relating to firefighter's relief associations in cities of the first class, the rights and obligations of the members thereof, and the use and control of the funds received by these associations, are hereby in all things repealed, except as provided in section 69.27.

HIST: (3750-29) 1933 c 177 s 29; 1977 c 429 s 63



Section 69.54 Repealed, 2000 c 394 art 2 s 28

69.54 Repealed, 2000 c 394 art 2 s 28



Section 69.55 Repealed, 2000 c 394 art 2 s 28

69.55 Repealed, 2000 c 394 art 2 s 28



Section 69.56 Repealed, 2000 c 394 art 2 s 28

69.56 Repealed, 2000 c 394 art 2 s 28



Section 69.57 Repealed, 2000 c 394 art 2 s 28

69.57 Unnecessary

69.57 Repealed, 2000 c 394 art 2 s 28



Section 69.58 Repealed, 2000 c 394 art 2 s 28

69.58 Repealed, 2000 c 394 art 2 s 28



Section 69.59 Repealed, 2000 c 394 art 2 s 28

69.59 Repealed, 2000 c 394 art 2 s 28



Section 69.60 Repealed, 2000 c 394 art 2 s 28

69.60 Repealed, 2000 c 394 art 2 s 28



Section 69.61 Repealed, 2000 c 394 art 2 s 28

69.61 Repealed, 2000 c 394 art 2 s 28



Section 69.62 Pension payments exempt from process.

69.62 Pension payments exempt from process.

No payment made or to be made by any fire department relief association in a city of the first class under the provisions of sections 69.25 to 69.53 to any member of the pension roll shall be subject to judgment, garnishment, execution, or other legal process, except as provided in section 518.58, 518.581, or 518.6111. No person entitled to a payment from a fire department relief association shall have the right to assign the same, nor shall the association have the authority to recognize any assignment or pay over any sum which has been assigned.

HIST: (3751) 1923 c 204 s 1; 1984 c 547 s 1; 1988 c 668 s 1; 1997 c 203 art 6 s 92



Section 69.66 Repealed, 1979 c 201 s 44

69.66 Repealed, 1979 c 201 s 44



Section 69.67 Repealed, 1979 c 201 s 44

69.67 Repealed, 1979 c 201 s 44



Section 69.68 Repealed, 1979 c 201 s 44

69.68 Repealed, 1979 c 201 s 44



Section 69.69 Repealed, 1969 c 1001 s 11

69.69 Repealed, 1969 c 1001 s 11



Section 69.691 Repealed, 1979 c 201 s 44

69.691 Repealed, 1979 c 201 s 44



Section 69.70 Repealed, Ex1971 c 6 s 11

69.70 Repealed, Ex1971 c 6 s 11



Section 69.71 Repealed, 1978 c 563 s 31

69.71 Repealed, 1978 c 563 s 31



Section 69.72 Repealed, 1978 c 563 s 31

69.72 Repealed, 1978 c 563 s 31



Section 69.73 Repealed, 1978 c 563 s 31

69.73 Repealed, 1978 c 563 s 31



Section 69.74 Repealed, 1978 c 563 s 31

69.74 Repealed, 1978 c 563 s 31



Section 69.75 Repealed, 1978 c 563 s 31

69.75 Repealed, 1978 c 563 s 31



Section 69.76 Repealed, 1978 c 563 s 31

69.76 Repealed, 1978 c 563 s 31



Section 69.77 Police and Firefighters' Relief Association Guidelines Act.

69.77 Police and Firefighters' Relief Association Guidelines Act.

Subdivision 1. Authorized employer support for a relief association. Notwithstanding any law to the contrary, a municipality may contribute public funds, including any applicable police or fire state aid, or levy property taxes for the support of a police or firefighters' relief association, enumerated in subdivision 1a, however organized, which provides retirement coverage or pays a service pension to a retired police officer or firefighter or a retirement benefit to a surviving dependent of either an active or retired police officer or firefighter, for the operation and maintenance of the relief association only if the municipality and the relief association comply with the provisions of this section. The commissioner shall not include in the apportionment of police or fire state aid to the county auditor pursuant to section 69.021, subdivision 6, any municipality in which there exists a local police or salaried firefighters' relief association as enumerated in subdivision 1a which does not comply with the provisions of this section or the provisions of any applicable special law relating to the funding or financing of the association and that municipality shall not qualify initially to receive, or be entitled subsequently to retain, state aid pursuant to sections 69.011 to 69.051 until the reason for disqualification is remedied, whereupon the municipality, if otherwise qualified, shall be entitled to again receive state aid for the year occurring immediately subsequent to the year in which the disqualification is remedied. The state auditor and commissioner shall determine if a municipality with a local police or salaried firefighters' relief association fails to comply with the provisions of this section or the funding or financing provisions of any applicable special law.

Subd. 1a. The provisions of this section shall apply to the following retirement funds:

(1) any police pension fund or relief association which is established pursuant to chapter 423;

(2) any salaried firefighters' pension fund or relief association which is established pursuant to chapter 424;

(3) any pension fund or relief association which is established pursuant to this chapter which has five or more members who receive compensation for services rendered in the employment covered by the pension fund or relief association and which provides for retirement coverage or a service pension based on the compensation paid to members for that service;

(4) any pension fund or relief association which is established and operates in whole or in part pursuant to special legislation and which provides for retirement coverage or a service pension based on the compensation paid to members for service as police officers or firefighters or which provides for retirement coverage or a service pension to volunteer firefighters based on the compensation paid to or the service pension provided by a pension fund or relief association located in the same municipality for police officers employed by the municipality but not covered by clause (1), (2) or (3); and

(5) any governmental subdivision retirement fund established pursuant to any law providing for retirement coverage to police officers or salaried firefighters or a retirement benefit to their dependents and not otherwise described in this subdivision.

Subd. 2. The penalty provided for in subdivision 1 shall not apply to a relief association enumerated in subdivision 1a if the requirements of subdivisions 2a to 2h are met.

Subd. 2a. Each member of the relief association shall pay into the special fund of the association during a year of covered service, a contribution for retirement coverage including survivorship benefits of not less than eight percent of the maximum rate of salary upon which retirement coverage is credited and service pension and retirement benefit amounts are determined. The member contributions shall be made by payroll deduction from the salary of the member by the municipality, and shall be transmitted by the municipality to the relief association as soon as practical. The relief association shall deposit the member contribution to the credit of the special fund of the relief association. The member contribution requirement specified in this subdivision shall not apply to any members who are volunteer firefighters.

Subd. 2b. Relief association financial requirements; minimum municipal obligation. The officers of the relief association shall determine the financial requirements of the relief association and minimum obligation of the municipality for the following calendar year in accordance with the requirements of this subdivision. The financial requirements of the relief association and the minimum obligation of the municipality shall be determined on or before the submission date established by the municipality pursuant to subdivision 2c.

The financial requirements of the relief association for the following calendar year shall be based on the most recent actuarial valuation or survey of the special fund of the association if more than one fund is maintained by the association, or of the association, if only one fund is maintained, prepared in accordance with sections 356.215, subdivisions 4 to 4k and 356.216, as required pursuant to subdivision 2h. If an actuarial estimate is prepared by the actuary of the relief association as part of obtaining a modification of the benefit plan of the relief association and the modification is implemented, the actuarial estimate shall be used in calculating the financial requirements of the relief association.

If the relief association has an unfunded actuarial accrued liability as reported in the most recent actuarial valuation or survey, the total of the amounts calculated pursuant to clauses (a), (b), and (c) shall constitute the financial requirements of the relief association for the following year. If the relief association does not have an unfunded actuarial accrued liability as reported in the most recent actuarial valuation or survey, the amount calculated pursuant to clauses (a) and (b) shall constitute the financial requirements of the relief association for the following year.

(a) The normal level cost requirement for the following year, expressed as a dollar amount, which shall be determined by applying the normal level cost of the relief association as reported in the actuarial valuation or survey and expressed as a percentage of covered payroll to the estimated covered payroll of the active membership of the relief association, including any projected increase in the active membership, for the following year.

(b) To the dollar amount of normal cost thus determined shall be added an amount equal to the dollar amount of the administrative expenses of the special fund of the association if more than one fund is maintained by the association, or of the association if only one fund is maintained, for the most recent year, multiplied by the factor of 1.035. For a relief association in a municipality, the administrative expenses are those authorized under section 69.80. No amount of administrative expenses under this clause shall be included in the financial requirements of a relief association in a city of the first class with a population of more than 300,000.

(c) To the dollar amount of normal cost and expenses determined under clauses (a) and (b) shall be added an amount equal to the level annual dollar amount which is sufficient to amortize the unfunded actuarial accrued liability by December 31, 2010, as determined from the actuarial valuation or survey of the fund, using an interest assumption set at the rate specified in section 356.215, subdivision 4d. The amortization date specified in this clause shall apply to all local police or salaried firefighters' relief associations and shall supersede any amortization date specified in any applicable special law.

The minimum obligation of the municipality shall be an amount equal to the financial requirements of the relief association reduced by the estimated amount of member contributions from covered salary anticipated for the following calendar year and the estimated amounts anticipated for the following calendar year from the applicable state aid program established pursuant to sections 69.011 to 69.051 receivable by the relief association after any allocation made pursuant to section 69.031, subdivision 5, clause (2), subclause (c) or 423A.01, subdivision 2, clause (6), from the local police and salaried firefighters' relief association amortization aid program established pursuant to section 423A.02 and from the supplementary amortization state-aid program established under Laws 1984, chapter 564, section 48, and Laws 1985, chapter 261, section 17.

Subd. 2c. The officers of the relief association shall submit determination of the financial requirements of the relief association and of the minimum obligation of the municipality to the governing body on or before the date established by the municipality which shall not be earlier than August 1 and shall not be later than September 1 of each year. The governing body of the municipality shall ascertain whether or not the determinations were prepared in accordance with law.

Subd. 2d. The municipality shall provide for and shall pay each year at least the amount of the minimum obligation of the municipality to the relief association. If there is any deficiency in the municipal payment to meet the minimum obligation of the municipality as of the end of any calendar year, the amount of the deficiency shall be added to the minimum obligation of the municipality for the following year calculated pursuant to subdivision 2b and shall include interest at the rate of six percent per annum compounded from the date that the municipality was required to make payment pursuant to this subdivision until the date that the municipality actually makes the required payment.

Subd. 2e. The municipality shall provide in the annual municipal budget for at least the minimum obligation of the municipality calculated pursuant to subdivision 2b. The municipality may levy taxes for the payment of the minimum obligation of the municipality without any limitation as to rate or amount and irrespective of limitations imposed by other provisions of law upon the rate or amount of taxation when the balance of the special fund or any fund of the relief association has attained a specified minimum asset level. In addition, any taxes levied pursuant to this section shall not cause the amount or rate of other taxes levied in that year or to be levied in a subsequent year by the municipality which are subject to a limitation as to rate or amount to be reduced. If the municipality does not include the full amount of the minimum obligation of the municipality in the levy that the municipality certified to the county auditor in any year, the officers of the relief association shall certify the amount of any deficiency to the county auditor. Upon verifying the existence of any deficiency in the levy certified by the municipality, the county auditor shall spread a levy over the taxable property of the municipality in the amount of the deficiency certified to by the officers of the relief association.

Subd. 2f. Any sums of money paid by the municipality to the relief association in excess of the minimum obligation of the municipality in any year shall be used to amortize any unfunded liabilities of the relief association.

Subd. 2g. Local police and paid fire relief association investment authority. The funds of the association must be invested in securities that are authorized investments under section 356A.06, subdivision 6 or 7. Notwithstanding the foregoing, up to 75 percent of the market value of the assets of the fund may be invested in open-end investment companies registered under the federal Investment Company Act of 1940, if the portfolio investments of the investment companies comply with the type of securities authorized for investment under section 356A.06, subdivision 7. Securities held by the association before June 2, 1989, that do not meet the requirements of this subdivision may be retained after that date if they were proper investments for the association on that date.

The governing board of the association may select and appoint investment agencies to act for and in its behalf or may certify special fund assets for investment by the state board of investment under section 11A.17. The governing board of the association may certify general fund assets of the relief association for investment by the state board of investment in fixed income pools or in a separately managed account at the discretion of the state board of investment as provided in section 11A.14. The governing board of the association may select and appoint a qualified private firm to measure management performance and return on investment, and the firm shall use the formula or formulas developed by the state board under section 11A.04, clause (11).

Subd. 2h. Actuarial valuation required. The association shall obtain an actuarial valuation showing the condition of the special fund of the relief association pursuant to sections 356.215 and 356.216 and any applicable standards for actuarial work established by the legislative commission on pensions and retirement as of December 31 of every year. A copy of the actuarial valuation shall be filed with the director of the legislative reference library, the governing body of the municipality in which the association is organized, the executive director of the legislative commission on pensions and retirement, and the state auditor, not later than July 1 of the following year.

Subd. 2i. Any amendment to the bylaws or articles of incorporation of a relief association which increases or otherwise affects the retirement coverage provided by or the service pensions or retirement benefits payable from any police or firefighters' relief association enumerated in subdivision 1a shall not be effective until it is ratified by the municipality in which the relief association is located. The officers of the relief association shall not seek municipal ratification prior to obtaining either an updated actuarial valuation including the proposed amendment or an estimate of the expected actuarial impact of the proposed amendment prepared by the actuary of the relief association and submitting that actuarial valuation or estimate to the clerk of the municipality.

Subd. 3. This section may be cited as the "Police and Firefighters' Relief Associations Guidelines Act of 1969."

HIST: 1969 c 223 s 1,2; 1971 c 11 s 1; 1971 c 329 s 1; 1973 c 129 s 6; 1973 c 772 s 2; 1974 c 152 s 10; 1975 c 271 s 6; 1977 c 429 s 63; 1978 c 563 s 1-3; 1980 c 341 s 1; 1980 c 607 art 14 s 27; art 15 s 2; 1981 c 208 s 7; 1981 c 224 s 23-26; 1982 c 460 s 5; 1982 c 578 art 3 s 2; 1983 c 71 s 1; 1983 c 289 s 114 subd 1; 1983 c 291 s 2; 1984 c 574 s 2; 1984 c 655 art 1 s 92; 1Sp1985 c 7 s 35; 1986 c 356 s 6; 1986 c 359 s 10; 1987 c 259 s 6,7; 1989 c 319 art 8 s 7; art 19 s 3; 1993 c 300 s 8; 1994 c 604 art 2 s 1



Section 69.771 Volunteer Firefighters' Relief Association Financing Guidelines Act; application.

69.771 Volunteer Firefighters' Relief Association Financing Guidelines Act; application.

Subdivision 1. Covered relief associations. The applicable provisions of sections 69.771 to 69.776 shall apply to any firefighters' relief association other than a relief association enumerated in section 69.77, subdivision 1a, which is organized under any laws of this state, which is composed of volunteer firefighters or composed partially of volunteer firefighters and partially of salaried firefighters with retirement coverage provided by the public employees police and fire fund and which operates subject to the service pension minimum requirements for entitlement and maximums contained in section 424A.02, or a special law modifying those requirements or maximums.

Subd. 2. Authorized employer support for a relief association. Notwithstanding any law to the contrary, a municipality may lawfully contribute public funds, including any applicable fire state aid, or levy property taxes for the support of a firefighters' relief association specified in subdivision 1, however organized, which provides retirement coverage or pays a service pension to retired firefighter or a retirement benefit to a disabled firefighter or a surviving dependent of either an active or retired firefighter for the operation and maintenance of the relief association only if the municipality and the relief association comply with the provisions of sections 69.771 to 69.776.

Subd. 3. Remedy for noncompliance; determination. Any municipality in which there exists a firefighters' relief association as specified in subdivision 1 which does not comply with the applicable provisions of sections 69.771 to 69.776 or the provisions of any applicable special law relating to the funding or financing of the association shall not qualify initially to receive, or be entitled subsequently to retain, fire state aid pursuant to sections 69.011 to 69.051 until the reason for disqualification is remedied, whereupon the municipality or relief association, if otherwise qualified, shall be entitled to again receive fire state aid for the year occurring immediately subsequent to the year in which the disqualification is remedied. The state auditor shall determine if a municipality to which a firefighters' relief association is directly associated or a firefighters' relief association fails to comply with the provisions of sections 69.771 to 69.776 or the funding or financing provisions of any applicable special law based upon the information contained in the annual financial report of the firefighters' relief association required pursuant to section 69.051.

HIST: 1971 c 261 s 1; 1977 c 429 s 63; 1979 c 201 s 1; 1980 c 509 s 19; 1982 c 460 s 6; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1990 c 480 art 6 s 4



Section 69.772 Relief associations paying lump sum service pensions.

69.772 Relief associations paying lump sum service pensions.

Subdivision 1. Application. This section shall apply to any firefighters' relief association specified in section 69.771, subdivision 1, which pays a lump sum service pension, but which does not pay a monthly service pension, to a retiring firefighter when at least the minimum requirements for entitlement to a service pension specified in section 424A.02, or any applicable special legislation and the articles of incorporation or bylaws of the relief association have been met. Each firefighters' relief association to which this section applies shall determine the accrued liability of the special fund of the relief association in accordance with the accrued liability table set forth in subdivision 2 and the financial requirements of the relief association and the minimum obligation of the municipality in accordance with the procedure set forth in subdivision 3.

Subd. 2. Determination of accrued liability. Each firefighters' relief association which pays a service pension when a retiring firefighter meets the minimum requirements for entitlement to a service pension specified in section 424A.02 and which in its articles of incorporation or bylaws requires service credit for a period of service of at least 20 years of active service for a totally nonforfeitable service pension shall determine the accrued liability of the special fund of the firefighters' relief association relative to each active or deferred member of the relief association, calculated individually using the following table:

Cumulative Accrued

Year Liability

............. .............

1 $ 60

2 124

3 190

4 260

5 334

6 410

7 492

8 576

9 666

10 760

11 858

12 962

13 1070

14 1184

15 1304

16 1428

17 1560

18 1698

19 1844

20 2000

21 and thereafter 100 additional

per year

As set forth in the table the accrued liability for each member or deferred member of the relief association corresponds to the cumulative years of active service to the credit of the member. The accrued liability of the special fund for each active or deferred member is determined by multiplying the accrued liability from the chart by the ratio of the lump sum service pension amount currently provided for in the bylaws of the relief association to a service pension of $100 per year of service. If a member has fractional service as of December 31, the figure for service credit to be used for the determination of accrued liability pursuant to this section shall be rounded to the nearest full year of service credit. The total accrued liability of the special fund as of December 31 shall be the sum of the accrued liability attributable to each active or deferred member of the relief association.

Subd. 2a. Determination of accrued liability for recipients of installment payments. Each firefighters' relief association which pays a lump sum service pension in installment payments to a retired firefighter pursuant to section 424A.02, subdivision 8, shall determine the accrued liability of the special fund of the firefighters' relief association relative to each retired member receiving a lump sum service pension in installment payments calculated individually as the sum of each future installment payment discounted at an interest rate of five percent, compounded annually, from the date the installment payment is scheduled to be paid to December 31. If the bylaws of the relief association provide for the payment of interest on unpaid installments, the amount of interest, projected to December 31, shall be added to the accrued liability attributable to each retired member. The sum of the accrued liability attributable to each retired member of the relief association receiving a lump sum service pension in installment payments shall be the total additional accrued liability of the special fund of the relief association as of December 31, and shall be added to the accrued liability of the special fund of the relief association calculated pursuant to subdivision 2 for purposes of calculating the financial requirements of the relief association and the minimum obligation of the municipality pursuant to subdivision 3.

To the extent that the state auditor deems it to be necessary or practical, the state auditor may specify and issue procedures, forms, or mathematical tables for use in performing the calculations required pursuant to this subdivision.

Subd. 3. Financial requirements of the relief association; minimum obligation of the municipality. During the month of July, the officers of the relief association shall determine the overall funding balance of the special fund for the current calendar year, the financial requirements of the special fund for the following calendar year and the minimum obligation of the municipality with respect to the special fund for the following calendar year in accordance with the requirements of this subdivision.

(1) The overall funding balance of the special fund for the current calendar year shall be determined in the following manner:

(a) The total accrued liability of the special fund for all active and deferred members of the relief association as of December 31 of the current year shall be calculated pursuant to subdivisions 2 and 2a, if applicable.

(b) The total present assets of the special fund projected to December 31 of the current year, including receipts by and disbursements from the special fund anticipated to occur on or before December 31 shall be calculated. To the extent possible, for those assets for which a market value is readily ascertainable, the current market value as of the date of the calculation for those assets shall be utilized in making this calculation. For any asset for which no market value is readily ascertainable, the cost value or the book value, whichever is applicable, shall be utilized in making this calculation.

(c) The amount of the total present assets of the special fund calculated pursuant to clause (b) shall be subtracted from the amount of the total accrued liability of the special fund calculated pursuant to clause (a). If the amount of total present assets exceeds the amount of the total accrued liability, then the special fund shall be considered to have a surplus over full funding. If the amount of the total present assets is less than the amount of the total accrued liability, then the special fund shall be considered to have a deficit from full funding. If the amount of total present assets is equal to the amount of the total accrued liability, then the special fund shall be considered to be fully funded.

(2) The financial requirements of the special fund for the following calendar year shall be determined in the following manner:

(a) The total accrued liability of the special fund for all active and deferred members of the relief association as of December 31 of the calendar year next following the current calendar year shall be calculated pursuant to subdivisions 2 and 2a, if applicable.

(b) The increase in the total accrued liability of the special fund for the following calendar year over the total accrued liability of the special fund for the current year shall be calculated.

(c) The amount of anticipated future administrative expenses of the special fund shall be calculated by multiplying the dollar amount of the administrative expenses of the special fund for the most recent year by the factor of 1.035.

(d) If the special fund is fully funded, the financial requirement of the special fund for the following calendar year shall be the figure which represents the increase in the total accrued liability of the special fund as calculated pursuant to subclause (b).

(e) If the special fund has a deficit from full funding, the financial requirements of the special fund for the following calendar year shall be the financial requirements of the special fund calculated as though the special fund were fully funded pursuant to subclause (d) plus an amount equal to one-tenth of the amount of the deficit from full funding of the special fund as determined pursuant to this section for the calendar year 1971 until that deficit from full funding is fully retired, and plus an amount equal to one-tenth of the increase in the deficit from full funding of the special fund resulting from an increase in the amount of the service pension accruing after December 31, 1971 until each increase in the deficit from full funding is fully retired.

(f) If the special fund has a surplus over full funding, the financial requirements of the special fund for the following calendar year shall be the financial requirements of the special fund calculated as though the special fund were fully funded pursuant to subclause (d) reduced by an amount equal to one-tenth of the amount of the surplus over full funding of the special fund.

(3) The minimum obligation of the municipality with respect to the special fund shall be the financial requirements of the special fund reduced by the amount of any fire state aid payable pursuant to sections 69.011 to 69.051 anticipated to be received by the municipality for transmittal to the special fund during the following calendar year, an amount of interest on the assets of the special fund projected to the beginning of the following calendar year calculated at the rate of five percent per annum, and the amount of any anticipated contributions to the special fund by the members of the relief association during the following calendar year.

Subd. 4. Certification of financial requirements and minimum municipal obligation; levy. The officers of the relief association shall certify the financial requirements of the special fund of the relief association and the minimum obligation of the municipality with respect to the special fund of the relief association as determined pursuant to subdivision 3 to the governing body of the municipality on or before August 1 of each year. The municipality shall provide for at least the minimum obligation of the municipality with respect to the special fund of the relief association by tax levy or from any other source of public revenue. The municipality may levy taxes for the payment of the minimum municipal obligation without any limitation as to rate or amount and irrespective of any limitations imposed by other provisions of law upon the rate or amount of taxation until the balance of the special fund or any fund of the relief association has attained a specified level. In addition, any taxes levied pursuant to this section shall not cause the amount or rate of any other taxes levied in that year or to be levied in a subsequent year by the municipality which are subject to a limitation as to rate or amount to be reduced. If the municipality does not include the full amount of the minimum municipal obligations in its levy for any year, the officers of the relief association shall certify that amount to the county auditor, who shall spread a levy in the amount of the minimum municipal obligation.

Subd. 5. Crediting of investment income; effect of excess interest. All investment income earned on the assets of the special fund of the relief association shall be credited to the special fund. Investment income earned or anticipated to be earned in a calendar year in excess of the assumed rate specified in subdivision 3, clause (3) shall not be included in the calculations of the financial requirements of the special fund of the relief association or the minimum obligation of the municipality with respect to the special fund of the relief association for that calendar year.

Subd. 6. Municipal ratification for plan amendments. If the special fund of the relief association does not have a surplus over full funding pursuant to subdivision 3, clause (2), subclause (e), or if the municipality is required to provide financial support to the special fund of the relief association pursuant to this section, the adoption of or any amendment to the articles of incorporation or bylaws of a relief association which increases or otherwise affects the retirement coverage provided by or the service pensions or retirement benefits payable from the special fund of any relief association to which this section applies shall not be effective until it is ratified by the governing body of the municipality in which the relief association is located and the officers of a relief association shall not seek municipal ratification prior to preparing and certifying an estimate of the expected increase in the accrued liability and annual accruing liability of the relief association attributable to the amendment. If the special fund of the relief association has a surplus over full funding pursuant to subdivision 3, clause (2), subclause (e), and if the municipality is not required to provide financial support to the special fund of the relief association pursuant to this section, the relief association may adopt or amend its articles of incorporation or bylaws which increase or otherwise affect the retirement coverage provided by or the service pensions or retirement benefits payable from the special fund of the relief association which shall be effective without municipal ratification so long as this does not cause the amount of the resulting increase in the accrued liability of the special fund of the relief association to exceed 90 percent of the amount of the prior surplus over full funding and this does not result in the financial requirements of the special fund of the relief association exceeding the expected amount of the future fire state aid to be received by the relief association as determined by the board of trustees following the preparation of an estimate of the expected increase in the accrued liability and annual accruing liability of the relief association attributable to the change. If a relief association adopts or amends its articles of incorporation or bylaws without municipal ratification pursuant to this subdivision, and, subsequent to the amendment or adoption, the financial requirements of the special fund of the relief association pursuant to this section are such so as to require financial support from the municipality, the provision which was implemented without municipal ratification shall no longer be effective without municipal ratification and any service pensions or retirement benefits payable after that date shall be paid only in accordance with the articles of incorporation or bylaws as amended or adopted with municipal ratification.

HIST: 1971 c 261 s 2; 1973 c 772 s 3; 1977 c 171 s 2; 1977 c 429 s 63; 1978 c 562 s 1; 1979 c 201 s 2-8; 1981 c 224 s 27,28; 1982 c 421 s 1; 1982 c 465 s 1; 1983 c 219 s 1-3; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1987 c 259 s 8; 1990 c 480 art 6 s 5



Section 69.773 Relief associations paying monthly service pensions.

69.773 Relief associations paying monthly service pensions.

Subdivision 1. Application. (a) This section applies to any firefighters relief association specified in section 69.771, subdivision 1, which pays or allows for an option of a monthly service pension to a retiring firefighter when at least the minimum requirements for entitlement to a service pension specified in section 424A.02, any applicable special legislation and the articles of incorporation or bylaws of the relief association have been met. Each firefighters relief association to which this section applies shall determine the actuarial condition and funding costs of the special fund of the relief association in accordance with subdivisions 2 and 3, the financial requirements of the special fund of the relief association in accordance with subdivision 4 and the minimum obligation of the municipality with respect to the special fund of the relief association in accordance with subdivision 5.

(b) If a firefighters relief association that previously provided a monthly benefit service pension discontinues that practice and either replaces the monthly benefit amount with a lump sum benefit amount consistent with section 424A.02, subdivision 3, or purchases an annuity in the same amount as the monthly benefit from an insurance company licensed to do business in this state, the actuarial condition and funding costs, financial, and minimum municipal obligation requirements of section 69.772 apply rather than this section.

Subd. 2. Determination of actuarial condition and funding costs. A relief association to which this section applies shall obtain an actuarial valuation showing the condition of the special fund of the relief association as of December 31, 1978, and at least as of December 31 every four years thereafter. The valuation shall be prepared in accordance with the provisions of sections 356.215, subdivision 4d, and 356.216 and any applicable standards for actuarial work established by the legislative commission on pensions and retirement, except that the figure for normal cost shall be expressed as a level dollar amount, and the amortization contribution shall be the level dollar amount calculated to amortize any current unfunded accrued liability by at least the date of full funding specified in subdivision 4, clause (b). Each valuation shall be filed with the governing body of the municipality in which the relief association is located and with the state auditor, not later than July 1 of the year next following the date as of which the actuarial valuation is prepared. Any relief association which is operating under a special law which requires that actuarial valuations be obtained at least every four years and be prepared in accordance with applicable actuarial standards set forth in statute may continue to have actuarial valuations made according to the time schedule set forth in the special legislation subject to the provisions of subdivision 3.

Subd. 3. Valuation requirement upon benefit change. The officers of the relief association shall not seek municipal ratification of any amendments to the articles of incorporation or bylaws which increase or otherwise affect the retirement coverage provided by or the service pensions or retirement benefits payable from any relief association pursuant to subdivision 6 prior to obtaining either an updated actuarial valuation including the proposed amendment or an estimate of the expected actuarial impact of the proposed amendment prepared by the actuary of the relief association.

Subd. 4. Financial requirements of the special fund. Prior to August 1 of each year, the officers of the relief association shall determine the financial requirements of the special fund of the relief association in accordance with the requirements of this subdivision. The financial requirements of the relief association shall be based on the most recent actuarial valuation of the special fund prepared in accordance with subdivision 2. If the relief association has an unfunded actuarial accrued liability as reported in the most recent actuarial valuation, the financial requirements shall be determined by adding the figures calculated pursuant to clauses (a), (b), and (c). If the relief association does not have an unfunded actuarial accrued liability as reported in the most recent actuarial valuation, the financial requirements shall be an amount equal to the figure calculated pursuant to clauses (a) and (b), reduced by an amount equal to one-tenth of the amount of any assets in excess of the actuarial accrued liability of the relief association. The determination of whether or not the relief association has an unfunded actuarial accrued liability shall be based on the current market value of assets for which a market value is readily ascertainable and the cost or book value, whichever is applicable, for assets for which no market value is readily ascertainable.

(a) The normal level cost requirement for the following year, expressed as a dollar amount, shall be the figure for the normal level cost of the relief association as reported in the actuarial valuation.

(b) The amount of anticipated future administrative expenses of the special fund shall be calculated by multiplying the dollar amount of the administrative expenses of the special fund for the most recent year by the factor of 1.035.

(c) The amortization contribution requirement to retire the current unfunded actuarial accrued liability by the established date for full funding shall be the figure for the amortization contribution as reported in the actuarial valuation. If there has not been a change in the actuarial assumptions used for calculating the actuarial accrued liability of the special fund, a change in the bylaws of the relief association governing the service pensions, retirement benefits, or both payable from the special fund or a change in the actuarial cost method used to value all or a portion of the special fund which change or changes, which by themselves without inclusion of any other items of increase or decrease, produce a net increase in the unfunded actuarial accrued liability of the special fund since December 31, 1970, the established date for full funding shall be December 31, 1990. If there has been a change in the actuarial assumptions used for calculating the actuarial accrued liability of the special fund, a change in the bylaws of the relief association governing the service pensions, retirement benefits, or both payable from the special fund or a change in the actuarial cost method used to value all or a portion of the special fund and the change or changes, by themselves and without inclusion of any other items of increase or decrease, produce a net increase in the unfunded actuarial accrued liability of the special fund since December 31, 1970, but prior to January 1, 1979, the established date for full funding shall be December 31, 1998, and if there has been a change since December 31, 1978, the established date for full funding shall be determined using the following procedure:

(i) the unfunded actuarial accrued liability of the special fund shall be determined in accordance with the provisions governing service pensions, retirement benefits, and actuarial assumptions in effect before an applicable change;

(ii) the level annual dollar contribution needed to amortize this unfunded actuarial accrued liability amount by the date for full funding in effect prior to the change shall be calculated using the interest assumption specified in section 356.215, subdivision 4d, in effect before any applicable change;

(iii) the unfunded actuarial accrued liability of the special fund shall be determined in accordance with any new provisions governing service pensions, retirement benefits, and actuarial assumptions and the remaining provisions governing service pensions, retirement benefits, and actuarial assumptions in effect before an applicable change;

(iv) the level annual dollar contribution needed to amortize the difference between the unfunded actuarial accrued liability amount calculated pursuant to subclause (i) and the unfunded actuarial accrued liability amount calculated pursuant to subclause (iii) over a period of 20 years starting December 31 of the year in which the change is effective shall be calculated using the interest assumption specified in section 356.215, subdivision 4d, in effect after any applicable change;

(v) the annual amortization contribution calculated pursuant to subclause (iv) shall be added to the annual amortization contribution calculated pursuant to subclause (ii);

(vi) the period in which the unfunded actuarial accrued liability amount determined in subclause (iii) will be amortized by the total annual amortization contribution computed pursuant to subclause (v) shall be calculated using the interest assumption specified in section 356.215, subdivision 4d, in effect after any applicable change, rounded to the nearest integral number of years, but which shall not exceed a period of 20 years from the end of the year in which the determination of the date for full funding using this procedure is made and which shall not be less than the period of years beginning in the year in which the determination of the date for full funding using this procedure is made and ending by the date for full funding in effect before the change.

(vii) the period determined pursuant to subclause (vi) shall be added to the date as of which the actuarial valuation was prepared and the resulting date shall be the new date for full funding.

Subd. 5. Minimum municipal obligation. The officers of the relief association shall determine the minimum obligation of the municipality with respect to the special fund of the relief association for the following calendar year prior to August 1 of each year in accordance with the requirements of this subdivision. The minimum obligation of the municipality with respect to the special fund shall be an amount equal to the financial requirements of the special fund of the relief association determined pursuant to subdivision 4, reduced by the estimated amount of any fire state aid payable pursuant to sections 69.011 to 69.051 anticipated to be received by the municipality for transmittal to the special fund of the relief association during the following year and the amount of any anticipated contributions to the special fund by the members of the relief association during the following calendar year. The officers of the relief association shall certify the financial requirements of the special fund of the relief association and the minimum obligation of the municipality with respect to the special fund of the relief association as determined pursuant to subdivision 4 and this subdivision to the governing body of the municipality by August 1 of each year. The municipality shall provide for at least the minimum obligation of the municipality with respect to the special fund of the relief association by tax levy or from any other source of public revenue. The municipality may levy taxes for the payment of the minimum municipal obligation without any limitation as to rate or amount and irrespective of any limitations imposed by other provisions of law or charter upon the rate or amount of taxation until the balance of the special fund or any fund of the relief association has attained a specified level. In addition, any taxes levied pursuant to this section shall not cause the amount or rate of any other taxes levied in that year or to be levied in a subsequent year by the municipality which are subject to a limitation as to rate or amount to be reduced. If the municipality does not include the full amount of the minimum municipal obligation in its levy for any year, the officers of the relief association shall certify that amount to the county auditor, who shall spread a levy in the amount of the minimum municipal obligation.

Subd. 6. Municipal ratification for plan amendments. If the special fund of the relief association does not have a surplus over full funding pursuant to subdivision 4, or if the municipality is required to provide financial support to the special fund of the relief association pursuant to this section, the adoption of or any amendment to the articles of incorporation or bylaws of a relief association which increases or otherwise affects the retirement coverage provided by or the service pensions or retirement benefits payable from the special fund of any relief association to which this section applies shall not be effective until it is ratified by the governing body of the municipality in which the relief association is located. If the special fund of the relief association has a surplus over full funding pursuant to subdivision 4, and if the municipality is not required to provide financial support to the special fund of the relief association pursuant to this section, the relief association may adopt or amend its articles of incorporation or bylaws which increase or otherwise affect the retirement coverage provided by or the service pensions or retirement benefits payable from the special fund of the relief association which shall be effective without municipal ratification so long as this does not cause the amount of the resulting increase in the accrued liability of the special fund of the relief association to exceed 90 percent of the amount of the prior surplus over full funding and this does not result in the financial requirements of the special fund of the relief association exceeding the expected amount of the future fire state aid to be received by the relief association as determined by the board of trustees following the preparation of an updated actuarial valuation including the proposed change or an estimate of the expected actuarial impact of the proposed change prepared by the actuary of the relief association. If a relief association adopts or amends its articles of incorporation or bylaws without municipal ratification pursuant to this subdivision, and, subsequent to the amendment or adoption, the financial requirements of the special fund of the relief association pursuant to this section are such so as to require financial support from the municipality, the provision which was implemented without municipal ratification shall no longer be effective without municipal ratification and any service pensions or retirement benefits payable after that date shall be paid only in accordance with the articles of incorporation or bylaws as amended or adopted with municipal ratification.

HIST: 1971 c 261 s 3; 1977 c 429 s 63; 1978 c 563 s 4; 1979 c 201 s 9; 1981 c 224 s 29; 1982 c 421 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1Sp1985 c 7 s 35; 1986 c 359 s 11; 1987 c 259 s 9,10; 1994 c 541 s 1; 2000 c 461 art 15 s 3



Section 69.774 Nonprofit firefighting corporations.

69.774 Nonprofit firefighting corporations.

Subdivision 1. Authorized inclusion in fire state aid program; covered nonprofit corporations. This section shall apply to any independent nonprofit firefighting corporation incorporated or organized pursuant to chapter 317A which operates exclusively for firefighting purposes, which is composed of volunteer firefighters, which has a duly established separate subsidiary incorporated firefighters' relief association which provides retirement coverage for or pays a service pension to a retired firefighter or a retirement benefit to a surviving dependent of either an active or a retired firefighter, and which operates subject to the service pension minimum requirements for entitlement to and maximums for a service pension contained in section 424A.02, or a special law modifying those requirements or maximums. Notwithstanding any law to the contrary, a municipality contracting with an independent nonprofit firefighting corporation shall be included in the distribution of fire state aid to the appropriate county auditor by the state auditor only if the independent nonprofit firefighting corporation complies with the provisions of this section.

Subd. 2. Determination of actuarial condition and funding costs. Each independent nonprofit firefighting corporation to which this section applies shall determine the actuarial condition and the funding costs of the subsidiary relief association using the following procedure:

(a) An independent nonprofit firefighting corporation which has a subsidiary relief association which pays a monthly benefit service pension shall procure an actuarial valuation of the special fund of the subsidiary relief association at the same times and in the same manner as specified in section 69.773, subdivisions 2 and 3, and an independent nonprofit firefighting corporation which has a subsidiary relief association which pays a lump sum service pension shall determine the accrued liability of the special fund of the relief association in accordance with section 69.772, subdivision 2.

(b) The financial requirements of the special fund of the subsidiary relief association which pays a monthly benefit service pension shall be determined in the same manner as specified in section 69.773, subdivision 4, and the financial requirements of the special fund of the subsidiary relief association shall be determined in the same manner as specified in section 69.772, subdivision 3.

(c) The minimum obligation of the independent nonprofit firefighting corporation on behalf of the special fund of the subsidiary relief association shall be determined in the same manner as specified in section 69.773, subdivision 5.

(d) The independent nonprofit firefighting corporation shall appropriate annually from the income of the corporation an amount at least equal to the minimum obligation of the independent nonprofit firefighting corporation on behalf of the special fund of the subsidiary relief association.

Subd. 3. Authorized pension disbursements. Authorized disbursements of assets of the special fund of the subsidiary relief association of the nonprofit firefighting corporation shall be governed by the provisions of section 424A.05.

HIST: 1971 c 261 s 4; 1977 c 429 s 63; 1979 c 201 s 10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1989 c 304 s 137; 1990 c 480 art 6 s 6



Section 69.775 Investments.

69.775 Investments.

The special fund assets of the relief associations governed by sections 69.771 to 69.776 must be invested in securities that are authorized investments under section 356A.06, subdivision 6 or 7. Notwithstanding the foregoing, up to 75 percent of the market value of the assets of the fund may be invested in open-end investment companies registered under the federal Investment Company Act of 1940, if the portfolio investments of the investment companies comply with the type of securities authorized for investment under section 356A.06, subdivision 7. Securities held by the associations before June 2, 1989, that do not meet the requirements of this section may be retained after that date if they were proper investments for the association on that date. The governing board of the association may select and appoint investment agencies to act for and in its behalf or may certify special fund assets for investment by the state board of investment under section 11A.17. The governing board of the association may certify general fund assets of the relief association for investment by the state board of investment in fixed income pools or in a separately managed account at the discretion of the state board of investment as provided in section 11A.14. The governing board of the association may select and appoint a qualified private firm to measure management performance and return on investment, and the firm shall use the formula or formulas developed by the state board under section 11A.04, clause (11).

HIST: 1971 c 261 s 5; 1973 c 129 s 7; 1974 c 152 s 11; 1980 c 607 art 14 s 28,45 subd 1; 1981 c 208 s 8; 1984 c 574 s 3; 1986 c 356 s 7; 1986 c 359 s 12; 1989 c 319 art 8 s 8; 1993 c 300 s 9; 1994 c 604 art 2 s 2



Section 69.776 Citation; application of other laws.

69.776 Citation; application of other laws.

Subdivision 1. Sections 69.771 to 69.776 may be cited as the "Volunteer Firefighters' Relief Association Guidelines Act of 1971."

Subd. 2. Notwithstanding any other law to the contrary, no relief association described in sections 69.771 to 69.776, authorized under any present or future legislative act, shall be exempt from sections 69.771 to 69.776 unless such relief association is exempted by specific legislative reference to the Volunteer Firefighters' Relief Association Guidelines Act of 1971.

HIST: 1971 c 261 s 6; 1977 c 429 s 63



Section 69.78 Application of other laws to contribution rate.

69.78 Application of other laws to contribution rate.

In the absence of specific provision to the contrary, no general or special law heretofore or hereafter enacted shall be construed as reducing the amount or rate of contribution to a police or firefighters' relief association to which section 69.77, subdivision 1a, applies, by a municipality or member of the association, which is required by the Police and Firefighters' Relief Associations Guidelines Act of 1969 as a condition for the use of public funds or the levy of taxes for the support of the association. Each such association, the municipality in which it is organized, and the officers of each, are authorized to do all things required by the Guidelines Act as a condition for the use of public funds or the levy of taxes for the support of the association.

HIST: 1969 c 687 s 1; 1977 c 429 s 63; 1978 c 563 s 5



Section 69.79 Repealed, 1975 c 405 s 2

69.79 Repealed, 1975 c 405 s 2



Section 69.80 Authorized administrative expenses.

69.80 Authorized administrative expenses.

Notwithstanding any provision of law to the contrary, the payment of the following necessary, reasonable and direct expenses of maintaining, protecting and administering the special fund, when provided for in the bylaws of the association and approved by the board of trustees, shall constitute authorized administrative expenses of a police, salaried firefighters' or volunteer firefighters' relief association organized under any law of this state:

(a) office expense including but not limited to rent, utilities, equipment, supplies, postage, periodical subscriptions, furniture, fixtures, and salaries of administrative personnel;

(b) salaries of the president, secretary, and treasurer of the association, or their designees, and any other official of the relief association to whom a salary is payable under bylaws or articles of incorporation in effect on January 1, 1986, and their itemized expenses incurred as a result of fulfilling their responsibilities as administrators of the special fund;

(c) tuition, registration fees, organizational dues, and other authorized expenses of the officers or members of the board of trustees incurred in attending educational conferences, seminars, or classes relating to the administration of the relief association;

(d) audit, actuarial, medical, legal, and investment and performance evaluation expenses;

(e) reimbursement to the officers and members of the board of trustees, or their designees, for reasonable and necessary expenses actually paid and incurred in the performance of their duties as officers or members of the board; and

(f) premiums on fiduciary liability insurance and official bonds for the officers, members of the board of trustees, and employees of the relief association.

Any other expenses of the relief association shall be paid from the general fund of the association, if one exists. If a relief association has only one fund, that fund shall be deemed to be the special fund for purposes of this section. If a relief association has a special fund and a general fund, and any expense of the relief association is directly related to the purposes for which both funds were established, the payment of that expense shall be apportioned between the two funds on the basis of the benefits derived by each fund.

HIST: 1978 c 690 s 8; 1986 c 359 s 13; 1987 c 372 art 1 s 1






Chapter 70 Rate Regulations

Section 70.01 Renumbered 79.01

70.01 Renumbered 79.01



Section 70.02 Renumbered 79.02

70.02 Renumbered 79.02



Section 70.03 Renumbered 79.03

70.03 Renumbered 79.03



Section 70.04 Renumbered 79.04

70.04 Renumbered 79.04



Section 70.05 Renumbered 79.05

70.05 Renumbered 79.05



Section 70.06 Renumbered 79.06

70.06 Renumbered 79.06



Section 70.07 Renumbered 79.07

70.07 Renumbered 79.07



Section 70.08 Renumbered 79.08

70.08 Renumbered 79.08



Section 70.09 Renumbered 79.09

70.09 Renumbered 79.09



Section 70.10 Renumbered 79.10

70.10 Renumbered 79.10



Section 70.11 Renumbered 79.11

70.11 Renumbered 79.11



Section 70.12 Renumbered 79.12

70.12 Renumbered 79.12



Section 70.13 Renumbered 79.13

70.13 Renumbered 79.13



Section 70.14 Renumbered 79.14

70.14 Renumbered 79.14



Section 70.15 Renumbered 79.15

70.15 Renumbered 79.15



Section 70.16 Renumbered 79.16

70.16 Renumbered 79.16



Section 70.17 Renumbered 79.17

70.17 Renumbered 79.17



Section 70.18 Renumbered 79.18

70.18 Renumbered 79.18



Section 70.19 Renumbered 79.19

70.19 Renumbered 79.19



Section 70.20 Renumbered 79.20

70.20 Renumbered 79.20



Section 70.21 Renumbered 79.21

70.21 Renumbered 79.21



Section 70.22 Renumbered 79.22

70.22 Renumbered 79.22



Section 70.23 Renumbered 79.23

70.23 Renumbered 79.23



Section 70.24 Renumbered 79.24

70.24 Renumbered 79.24



Section 70.25 Renumbered 79.25

70.25 Renumbered 79.25



Section 70.26 Renumbered 79.26

70.26 Renumbered 79.26



Section 70.27 Renumbered 79.27

70.27 Renumbered 79.27



Section 70.28 Renumbered 79.28

70.28 Renumbered 79.28



Section 70.29 Renumbered 79.29

70.29 Renumbered 79.29



Section 70.30 Renumbered 79.30

70.30 Renumbered 79.30



Section 70.31 Renumbered 79.31

70.31 Renumbered 79.31



Section 70.32 Renumbered 79.32

70.32 Renumbered 79.32



Section 70.35 Repealed, 1969 c 958 s 24

70.35 Repealed, 1969 c 958 s 24



Section 70.36 Repealed, 1969 c 958 s 24

70.36 Repealed, 1969 c 958 s 24



Section 70.37 Repealed, 1969 c 958 s 24

70.37 Repealed, 1969 c 958 s 24



Section 70.38 Repealed, 1969 c 958 s 24

70.38 Repealed, 1969 c 958 s 24



Section 70.39 Repealed, 1969 c 958 s 24

70.39 Repealed, 1969 c 958 s 24



Section 70.40 Repealed, 1969 c 958 s 24

70.40 Repealed, 1969 c 958 s 24



Section 70.41 Repealed, 1969 c 958 s 24

70.41 Repealed, 1969 c 958 s 24



Section 70.42 Repealed, 1969 c 958 s 24

70.42 Repealed, 1969 c 958 s 24



Section 70.43 Repealed, 1969 c 958 s 24

70.43 Repealed, 1969 c 958 s 24



Section 70.44 Repealed, 1969 c 958 s 24

70.44 Repealed, 1969 c 958 s 24



Section 70.45 Repealed, 1969 c 958 s 24

70.45 Repealed, 1969 c 958 s 24



Section 70.46 Repealed, 1969 c 958 s 24

70.46 Repealed, 1969 c 958 s 24



Section 70.47 Repealed, 1969 c 958 s 24

70.47 Repealed, 1969 c 958 s 24



Section 70.48 Repealed, 1969 c 958 s 24

70.48 Repealed, 1969 c 958 s 24



Section 70.49 Repealed, 1969 c 958 s 24

70.49 Repealed, 1969 c 958 s 24



Section 70.50 Repealed, 1967 c 395 art 10 s 2

70.50 Repealed, 1967 c 395 art 10 s 2



Section 70.51 Repealed, 1969 c 958 s 24

70.51 Repealed, 1969 c 958 s 24



Section 70.60 Repealed, 1969 c 958 s 24

70.60 Repealed, 1969 c 958 s 24



Section 70.61 Repealed, 1969 c 958 s 24

70.61 Repealed, 1969 c 958 s 24



Section 70.62 Repealed, 1969 c 958 s 24

70.62 Repealed, 1969 c 958 s 24



Section 70.63 Repealed, 1969 c 958 s 24

70.63 Repealed, 1969 c 958 s 24



Section 70.64 Repealed, 1969 c 958 s 24

70.64 Repealed, 1969 c 958 s 24



Section 70.65 Repealed, 1969 c 958 s 24

70.65 Repealed, 1969 c 958 s 24



Section 70.66 Repealed, 1969 c 958 s 24

70.66 Repealed, 1969 c 958 s 24



Section 70.67 Repealed, 1969 c 958 s 24

70.67 Repealed, 1969 c 958 s 24



Section 70.68 Repealed, 1969 c 958 s 24

70.68 Repealed, 1969 c 958 s 24



Section 70.69 Repealed, 1969 c 958 s 24

70.69 Repealed, 1969 c 958 s 24



Section 70.70 Repealed, 1969 c 958 s 24

70.70 Repealed, 1969 c 958 s 24



Section 70.71 Repealed, 1969 c 958 s 24

70.71 Repealed, 1969 c 958 s 24



Section 70.72 Repealed, 1969 c 958 s 24

70.72 Repealed, 1969 c 958 s 24



Section 70.73 Repealed, 1969 c 958 s 24

70.73 Repealed, 1969 c 958 s 24



Section 70.74 Repealed, 1967 c 395 art 10 s 2

70.74 Repealed, 1967 c 395 art 10 s 2



Section 70.741 Repealed, 1969 c 958 s 24

70.741 Repealed, 1969 c 958 s 24



Section 70.75 Repealed, 1969 c 958 s 24

70.75 Repealed, 1969 c 958 s 24






Chapter 70A Insurance Rate Regulation

Section 70A.01 Construction and purposes.

70A.01 Construction and purposes.

Subdivision 1. This chapter shall be liberally construed to achieve the purposes stated in subdivision 2, which shall constitute an aid and guide to interpretation but not an independent source of power.

Subd. 2. The purposes of this chapter are:

(a) To protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

(b) To encourage, as the most effective way to produce rates that conform to the standards of (a), independent action by and reasonable price competition among insurers;

(c) To provide formal regulatory controls for use if independent action and price competition fail;

(d) To authorize cooperative action among insurers in the ratemaking process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition;

(e) To encourage efficient and economic practices.

HIST: 1969 c 958 s 1



Section 70A.02 Scope of application.

70A.02 Scope of application.

Subdivision 1. Forms of insurance to which applicable. This chapter applies to casualty insurance, to fidelity, surety and guaranty bonds, to fire and allied lines of insurance and to inland marine insurance, on risks or operations in this state.

Subd. 2. Nonapplication of chapter. This chapter shall not apply to:

(1) Insurance written by township or farmers' mutual insurance companies subject to the provisions of chapter 67A; insurance written by companies organized pursuant to section 66A.20, or to tornado, cyclone, or hurricane insurance, the consideration for which, except for policy, membership or survey fees, is paid entirely by assessments on policyholders;

(2) Reinsurance, other than joint reinsurance to the extent stated in section 70A.16;

(3) Accident and health insurance;

(4) Insurance against loss of or damage to aircraft, used in scheduled airline operations, including their accessories and equipment, or against liability arising out of the ownership, maintenance, or use of aircraft;

(5) Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(6) Workers' compensation insurance;

(7) Insurance covering any of the liability of an employer exempted from insuring the employer's liability for compensation as provided in section 176.181; and

(8) Disability and double indemnity insurance issued as part of a life insurance contract.

Subd. 3. Exemptions. The commissioner may exempt from any or all of the provisions of this chapter, if and to the extent that the commissioner finds their application unnecessary to achieve the purposes of this chapter;

(1) Any specified person by order, or class of persons by rule; and

(2) Any specified risk by order, or any line or kind of insurance or subdivision thereof or class of risks or combination of classes by rule.

HIST: 1969 c 958 s 2; 1975 c 359 s 23; 1977 c 365 s 1; 1986 c 444



Section 70A.03 Definitions.

70A.03 Definitions.

For the purposes of this chapter, unless a different meaning is manifest from the context:

(1) "Casualty insurance," except as excluded by subdivision 2 of section 70A.02, means any of the kinds of insurance enumerated in section 60A.06, subdivision 1, clauses (3), (5), (6), (7), (8), (9), (10), (11), (12), (13), and (14), together with similar kinds of insurance which may be written pursuant to the provisions of section 60A.06, subdivision 2, and, notwithstanding the provisions of section 71A.07, includes insurance effected or exchanged pursuant to the provisions of chapter 71A, and the term "insurers" includes all individuals, partnerships or corporations and their attorneys engaged in effecting or exchanging insurance pursuant to the provisions of those statutes.

(2) "Fire and allied lines of insurance," except as excluded by subdivision 2 of section 70A.02, means and includes insurance against the risks of loss specified in section 60A.06, subdivision 1, clause (1), and all other kinds of insurance which fire insurance companies are now, or may hereafter be, authorized to write in this state, and, notwithstanding the provisions of section 71A.07, includes insurance effected or exchanged pursuant to the provisions of chapter 71A, and the term "insurers" includes all individuals, partnerships or corporations and their attorneys engaged in effecting or exchanging insurance pursuant to the provisions of those statutes.

(3) "Inland marine insurance" includes insurance now or hereafter defined by statute, or by judicial interpretation thereof, or if not so defined or interpreted, by ruling of the commissioner, or as established by general custom of the business, as inland marine insurance.

(4) "Supplementary rate information" includes every manual of classifications, rules and rates, every rating plan and every modification of any of the foregoing, and any other information requested by the commissioner.

(5) "Rate service organization" means any person, other than an employee of an insurer, who assists insurers or other rate service organizations in rate making or filing by:

(a) Collecting, compiling and furnishing loss or expense statistics; or by

(b) Recommending, making or filing rates or supplementary rate information.

HIST: 1969 c 958 s 3



Section 70A.04 Rate standards.

70A.04 Rate standards.

Subdivision 1. Prohibitions. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer use rates to engage in unfair price competition.

Subd. 2. Excessiveness; market test. (a) Rates are presumed not to be excessive if a reasonable degree of price competition exists at the consumer level with respect to the class of business to which they apply. In determining whether a reasonable degree of price competition exists, the commissioner shall consider all relevant tests.

In addition to any other manner of determining whether a reasonable degree of price competition exists with respect to any class of insurance, it is presumed that a reasonable degree of competition does not exist if less than five insurers write more than 75 percent of the direct written premiums.

(b) If such competition does not exist, rates are excessive if they are likely to produce a long-run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

In determining whether an excessive rate is being charged by an individual insurer for a class of insurance where a reasonable degree of competition does not exist, the commissioner shall determine whether the rate charged produces a rate of return that is not in excess of a reasonable rate of return. To determine what is a reasonable rate of return, the riskiness of the class of insurance, the profitability of the insurer in that class of business, and other relevant factors shall be considered.

Subd. 3. Solidity of insurer. Rates are inadequate only if they will endanger the solidity of an insurer that uses them or if they are insufficient to sustain projected losses and expenses within the state. Rates are conclusively presumed to be adequate if they are sufficient to sustain projected losses and expenses within the state.

Subd. 4. Discriminatory rates. One rate is unfairly discriminatory in relation to another if it clearly fails to reflect equitably the differences in expected losses, expenses and the degree of risk. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they attempt to spread risk broadly among persons insured under a group, franchise or blanket policy.

Subd. 5. Unfair price competition. Unfair price competition exists if an insurer charges any rate for the purpose of securing an unfair competitive advantage, or if the use of the rate has or tends to have or if continued will have or tend to have the effect of destroying competition or creating a monopoly.

HIST: 1969 c 958 s 4; 1986 c 455 s 51



Section 70A.05 Rating methods.

70A.05 Rating methods.

The compliance of rates with the standards of section 70A.04 shall be determined by considering the following matters:

(1) Factors in rates. Due consideration shall be given to past and prospective loss and expense experience within and outside this state, to a reasonable provision for catastrophe hazards and contingencies, to clearly discernible trends within and outside this state, to dividends or savings allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors, including the judgment of underwriters and raters.

(2) Classification. Risks may be classified by any reasonable method for the establishment of rates and minimum premiums. Classifications may not be based on race, color, creed or national origin. Rates thus produced may be modified for individual risks in accordance with rating plans or schedules which establish standards for measuring probable variations in hazards, expenses, or both.

(3) Profits. The rates may contain an allowance permitting a profit that is not unreasonable.

HIST: 1969 c 958 s 5



Section 70A.06 Filing requirements.

70A.06 Filing requirements.

Subdivision 1. Every licensed insurer and every rate service organization licensed under section 70A.14 shall file with the commissioner all rates and all changes and amendments of rates made by it for use in this state not later than their effective date. No rates contained in a filing shall become effective unless they have been filed with the commissioner. In any filing, the commissioner may require the insurer or rate service organization to file supporting data and explanatory data which shall include:

(1) the experience and judgment of the filer, and, to the extent it wishes or the commissioner requires, of other insurers or rate service organizations;

(2) its interpretation of any statistical data relied upon;

(3) descriptions of the actuarial and statistical methods employed; and

(4) any other matters deemed relevant by the commissioner or the filer.

Notwithstanding the foregoing, if the supporting data is not filed within 30 days after so requested by the commissioner, the rate is no longer effective and is presumed to be an excessive rate.

Subd. 1a. Whenever an insurer files a change in a rate that will result in a 25 percent or more increase in a 12-month period over existing rates, the commissioner may hold a hearing to determine if the change is excessive. The hearing must be conducted under chapter 14. The commissioner must give notice of intent to hold a hearing within 60 days of the filing of the change. It shall be the responsibility of the insurer to show the rate is not excessive. The rate is effective unless it is determined as a result of the hearing that the rate is excessive.

Subd. 2. No policy form shall be delivered or issued for delivery unless it has been filed with the commissioner and either (i) the commissioner has approved it or (ii) 60 days have elapsed and the commissioner has not disapproved it as misleading or violative of public policy, which period may be extended by the commissioner for an additional period not to exceed 60 days.

Subd. 3. Subdivisions 1 and 2 shall not apply to policies or rates for inland marine risks which by general custom of the business are not written according to manual rates or rating plans, except that subdivisions 1 and 2 shall apply to policies insuring the personal property purchased under a credit transaction or a credit transaction involving a debtor pledging personal property as collateral. For purposes of this subdivision the personal property insured in credit transactions or credit transactions involving a debtor pledging personal property as collateral shall refer only to such personal property of the debtor used for personal use and not used in any business, trade or profession of the debtor.

Subd. 4. Repealed, 1986 c 455 s 94

Subd. 5. Repealed, 1995 c 24 s 2

HIST: 1969 c 958 s 6; 1977 c 365 s 2; 1983 c 293 s 62; 1986 c 444; 1986 c 455 s 52,53; 1987 c 337 s 113



Section 70A.07 Rates and forms open to inspection.

70A.07 Rates and forms open to inspection.

All rates, supplementary rate information, and forms, furnished to the commissioner under this chapter shall, as soon as the commissioner's review has been completed, be open to public inspection at any reasonable time.

HIST: 1969 c 958 s 7; 1996 c 446 art 1 s 60; 2001 c 215 s 35



Section 70A.08 Delegation of rate making and rate filing authority.

70A.08 Delegation of rate making and rate filing authority.

Subdivision 1. An insurer may itself establish rates and supplementary rate information for any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof, based on its own experience, modified by other relevant experience to achieve credibility, or it may use rates and supplementary rate information prepared by a rate service organization, with average expense factors determined by the rate service organization or with such modification for its own expense and loss experience as the credibility of that experience allows.

Subd. 2. An insurer may discharge its obligation under section 70A.06 by giving notice to the commissioner that it uses rates and supplementary rate information prepared by a designated rate service organization, with such information about any modifications thereof as are necessary fully to inform the commissioner. The insurer's rates and supplementary rate information shall be those filed from time to time by the rate service organization, including any amendments thereto as filed, subject, however, to any modifications filed by the insurer, until the insurer gives notice to the commissioner changing or terminating the designation.

Subd. 3. The commissioner may restrict approval on claims-made policies to forms filed by a rate service organization which have been approved.

HIST: 1969 c 958 s 8; 1986 c 455 s 54; 1987 c 337 s 114



Section 70A.09 Assigned risks.

70A.09 Assigned risks.

Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods and those insurers may agree among themselves on the use of reasonable rate modifications for that insurance, those agreements and rate modifications to be subject to the approval of the commissioner.

HIST: 1969 c 958 s 9



Section 70A.10 Delayed effect of rates.

70A.10 Delayed effect of rates.

Subdivision 1. Order instituting delayed effect. If the commissioner finds, after a hearing, that competition is not an effective regulator of the rates charged or that a substantial number of companies are competing irresponsibly through the rates charged, or that there are widespread violations of this chapter, in any kind or line of insurance or subdivision thereof or in any rating class or rating territory, the commissioner may issue an order requiring that in the kind or line of insurance or subdivision thereof or rating class or rating territory comprehended by the finding any subsequent changes in the rates or supplementary rate information be filed at least 60 days before they become effective. The commissioner may extend the waiting period for not to exceed 30 additional days by written notice to the filer before the 60-day period expires.

Subd. 2. Supporting data. In the order issued under subdivision 1 or in any supplementary order, the commissioner may require the filing of supporting data as to any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof as the commissioner deems necessary for the proper functioning of the rate monitoring and regulating process. The supporting data shall include:

(a) The experience and judgment of the filer, and, to the extent it wishes or the commissioner requires, of other insurers or rate service organizations;

(b) Its interpretation of any statistical data relied upon;

(c) Descriptions of the actuarial and statistical methods employed; and

(d) Any other matters deemed relevant by the commissioner or the filer.

Subd. 3. Expiration of order. An order issued under subdivision 1 shall expire no more than two years after issue.

Subd. 4. Supporting information. Whenever a filing is not accompanied by such information as the commissioner has required under subdivision 2, the commissioner may so inform the insurer and the filing shall be deemed to be made when the information is furnished.

HIST: 1969 c 958 s 10; 1986 c 444; 1986 c 455 s 55



Section 70A.11 Disapproval of rates.

70A.11 Disapproval of rates.

Subdivision 1. Order after hearing. If the commissioner finds after a contested case proceeding under chapter 14 that a rate is not in compliance with section 70A.04, the commissioner shall order that its use is to be discontinued and shall order the excess premium plus interest at the rate specified in section 549.09 to be refunded to the policyholder. The amount of the refund, plus interest, must be computed from the commencement date of the contested case hearing on the rate. Interest must be computed as simple interest per annum.

Subd. 2. Timing of order. The order under subdivision 1 shall be issued within 60 days after the close of the hearing or within such reasonable time extension as the commissioner may fix.

Subd. 3. Approval of substituted rate. No rate replacing a disapproved rate may be used until it has been filed with the commissioner and not disapproved within 60 days thereafter, except that the rate disapproved under subdivision 1, with the consent of the commissioner, or the last previous rate in effect for the insurer may be used for a period of not more than three months pending the approval of a substituted rate. The commissioner's order may include provision for a premium adjustment in a rate charged pending approval of a substituted rate.

HIST: 1969 c 958 s 11; 1986 c 444; 1986 c 455 s 56



Section 70A.12 Special restrictions on individual insurers.

70A.12 Special restrictions on individual insurers.

The commissioner may by order require that a particular insurer shall file any or all of its rates and supplementary rate information 30 days prior to their effective date, if and to the extent that the commissioner finds after a hearing that the protection of the interests of its insureds and the public in this state requires closer supervision of its rates because of the insurer's financial condition or rating practices. The commissioner may extend the waiting period for any filing for not to exceed 15 additional days by written notice to the insurer before the 30 day period expires. A filing not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this chapter, subject to the possibility of subsequent disapproval under section 70A.11.

HIST: 1969 c 958 s 12; 1986 c 444



Section 70A.13 Operation and control of rate service organizations.

70A.13 Operation and control of rate service organizations.

Subdivision 1. License required. No rate service organization shall provide any service relating to the rates of any insurance subject to this chapter, and no insurer shall employ the services of such organization for such purposes unless the organization has obtained a license under section 70A.14.

Subd. 2. Availability of services. Every rate service organization shall supply without discrimination any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.

HIST: 1969 c 958 s 13



Section 70A.14 Licensing.

70A.14 Licensing.

Subdivision 1. Application. A rate service organization applying for a license as required by section 70A.13, subdivision 1, shall include with its application:

(a) A copy of its constitution, charter, articles of organization, agreement, association or incorporation, and a copy of its bylaws, plan of operation and any other rules or regulations governing the conduct of its business;

(b) A list of its members and subscribers;

(c) The name and address of one or more residents of this state upon whom notices, process affecting it or orders of the commissioner may be served;

(d) A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(e) Any other relevant information and documents that the commissioner may require.

Subd. 2. Change of circumstances. Every organization which has applied for a license under subdivision 1 shall thereafter promptly notify the commissioner of every material change in the facts or in the documents on which its application was based.

Subd. 3. Granting a license. If the commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed, and that all requirements of law are met, the commissioner shall issue a license specifying the authorized activity of the applicant. The commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to lessen or destroy price competition.

Subd. 4. Duration. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked. The fee for each license shall be $3,000, payable every three years.

Subd. 5. Amendments to constitution and bylaws. Any amendment to a document filed under subdivision 1(a) shall be filed within 30 days of its adoption. Failure to comply with this subsection shall be a ground for revocation of the license granted under subdivision 3.

HIST: 1969 c 958 s 14; 1974 c 5 s 2; 1986 c 444; 1987 c 358 s 97; 1999 c 223 art 2 s 9



Section 70A.15 Binding agreements by insurers.

70A.15 Binding agreements by insurers.

No insurer shall assume any obligation to any person other than a policyholder or other companies under common control to use or adhere to certain rates or rules, and no other person shall impose any penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules.

HIST: 1969 c 958 s 15



Section 70A.16 Joint underwriting or joint reinsurance.

70A.16 Joint underwriting or joint reinsurance.

Subdivision 1. Joint underwriting. Every group, association, or other organization of insurers which engages in joint underwriting shall be subject to all the provisions of this chapter.

Subd. 2. Joint reinsurance. Every group, association, or other organization of insurers which engages in joint reinsurance, shall be subject to the provisions of sections 70A.18 and 70A.20 to 70A.22.

Subd. 3. Unfair or unreasonable practice. If, after a hearing, the commissioner finds that any activity or practice of any group, association or other organization referred to in subdivision 1 or 2 is unfair, unreasonable, or otherwise inconsistent with the provisions of this chapter, the commissioner shall issue a written order specifying in what respects that activity or practice is unfair, unreasonable or otherwise inconsistent with the provisions of this chapter, and requiring the discontinuance of the activity or practice.

HIST: 1969 c 958 s 16; 1986 c 444



Section 70A.17 Recording and reporting of experience.

70A.17 Recording and reporting of experience.

Subdivision 1. The commissioner shall promulgate and may modify reasonable rules and statistical plans, reasonably adapted to each of the rating systems used, and which shall thereafter be used by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid in determining whether rates comply with the applicable standards of this chapter. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense practice.

Subd. 2. In promulgating such rules and plans the commissioner shall give due consideration to the rating systems in use in this state and, in order that such rules and plans may be as uniform as is practicable among the several states, to the rules and to the form of the plans used for such rating systems in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system used by it.

Subd. 3. The commissioner may designate one or more rating organizations or other agencies to assist in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

HIST: 1969 c 958 s 17; 1986 c 444



Section 70A.18 Examinations.

70A.18 Examinations.

Whenever the commissioner deems it necessary in order to become informed about any matter related to the enforcement of this chapter the commissioner may examine or cause to be examined any rate service organization subject to section 70A.13, subdivision 1, any insurer and any group, association or other organization referred to in section 70A.16. The reasonable costs of any such examination shall be paid by the rate service organization, insurer, or group, association or other organization examined, upon presentation to it of a detailed account of such costs. The officers, manager, agents and employees of any such rate service organization, insurer, or group, association or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any such examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state.

HIST: 1969 c 958 s 18; 1986 c 444



Section 70A.19 Information to be furnished insureds; hearing and appeals of insureds.

70A.19 Information to be furnished insureds; hearing and appeals of insureds.

Every rate service organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor, furnish to any insured affected by a rate made by it, or to the authorized representative of that insured, all pertinent information as to that rate. Every rate service organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by an authorized representative, on a written request to review the manner in which that rating system has been applied in connection with the insurance afforded. If the rate service organization or insurer fails to grant or reject any such request within 30 days after it is made, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of a rate service organization or insurer on any such request may, within 30 days after written notice of such action, appeal to the commissioner who, after a hearing held upon not less than ten days' written notice to the appellant and to the rate service organization or insurer, may affirm or reverse its action.

HIST: 1969 c 958 s 19; 1986 c 444



Section 70A.20 False or misleading information.

70A.20 False or misleading information.

No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rate service organization, or any insurer, which will affect the rates chargeable under this chapter.

HIST: 1969 c 958 s 20



Section 70A.21 Penalties.

70A.21 Penalties.

Subdivision 1. Violation; willful violation. The commissioner may, if the commissioner finds that any person or organization has violated any provisions of this chapter, impose a penalty of not more than $50 for each violation, and if the commissioner finds such violation to be willful the commissioner may impose a penalty of not more than $500 therefor. Such penalties may be in addition to any other penalty provided by law.

Subd. 2. Suspension of license. The commissioner may suspend the license of any rate service organization or insurer which fails to comply with any order within the time limited by such order, or any extension thereof which the commissioner may grant. The commissioner shall not suspend the license of any rate service organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until the order has been affirmed. The commissioner may determine when a suspension of license shall become effective and that suspension shall remain in effect for the period fixed, unless the commissioner modifies or rescinds it, or until the order upon which it is based is modified, rescinded or reversed.

Subd. 3. Penalty imposed by written order. No penalty shall be imposed, and no license shall be suspended or revoked, except upon a written order of the commissioner, stating the findings made after a hearing held upon not less than ten days' written notice to the person or organization to be affected thereby, specifying the alleged violation or ground of suspension or revocation.

HIST: 1969 c 958 s 21; 1986 c 444



Section 70A.22 Hearings, procedure, and judicial review.

70A.22 Hearings, procedure, and judicial review.

Subdivision 1. Request for hearing; hearing; order thereon. Any insurer or rate service organization aggrieved by any order or decision of the commissioner made without a hearing, may, within 30 days after notice of the order to it, make written request to the commissioner for a hearing thereon. The commissioner shall hear the party or parties within 20 days after receipt of the request and shall give not less than ten days' written notice of the time and place of the hearing. Within 15 days after hearing the commissioner shall affirm, reverse or modify the previous action, specifying the reasons therefor. Pending the hearing and decision thereon the commissioner may suspend or postpone the effective date of the previous action.

Subd. 2. Formal rules of pleading or evidence not required. Nothing contained in this chapter shall require the observance at any hearing of formal rules of pleading or evidence.

Subd. 3. Appeal. Any order or decision of the commissioner shall be subject to appeal in accordance with chapter 14.

HIST: 1969 c 958 s 22; 1983 c 247 s 35; 1986 c 444



Section 70A.23 Transition provisions.

70A.23 Transition provisions.

On September 1, 1969, all rates on file with the commissioner and not disapproved may be used without further delay, subject to the provisions of this chapter.

HIST: 1969 c 958 s 23; 1986 c 444






Chapter 71 Foreign Companies; Mutual Companies; Hail Insurance; Fidelity

Section 71.01 Repealed, 1947 c 120 s 17

71.01 Repealed, 1947 c 120 s 17



Section 71.02 Repealed, 1947 c 120 s 17

71.02 Repealed, 1947 c 120 s 17



Section 71.03 Repealed, 1947 c 120 s 17

71.03 Repealed, 1947 c 120 s 17



Section 71.04 Repealed, 1947 c 120 s 17

71.04 Repealed, 1947 c 120 s 17



Section 71.05 Repealed, 1947 c 120 s 17

71.05 Repealed, 1947 c 120 s 17



Section 71.06 Repealed, 1947 c 120 s 17

71.06 Repealed, 1947 c 120 s 17



Section 71.07 Renumbered 60.511 subdivision 1

71.07 Renumbered 60.511 subdivision 1



Section 71.08 Renumbered 60.511 subd 2

71.08 Renumbered 60.511 subd 2



Section 71.09 Renumbered 60.511 subd 3

71.09 Renumbered 60.511 subd 3



Section 71.10 Renumbered 60.512

71.10 Renumbered 60.512



Section 71.11 Renumbered 60.513

71.11 Renumbered 60.513



Section 71.12 Renumbered 60.514

71.12 Renumbered 60.514



Section 71.13 Renumbered 60.515

71.13 Renumbered 60.515



Section 71.14 Renumbered 60.516

71.14 Renumbered 60.516



Section 71.15 Renumbered 60.518

71.15 Renumbered 60.518



Section 71.16 Repealed, 1967 c 395 art 11 s 9

71.16 Repealed, 1967 c 395 art 11 s 9



Section 71.17 Repealed, 1967 c 395 art 11 s 9

71.17 Repealed, 1967 c 395 art 11 s 9



Section 71.18 Repealed, 1967 c 395 art 11 s 9

71.18 Repealed, 1967 c 395 art 11 s 9



Section 71.19 Repealed, 1967 c 395 art 11 s 9

71.19 Repealed, 1967 c 395 art 11 s 9



Section 71.20 Repealed, 1967 c 395 art 11 s 9

71.20 Repealed, 1967 c 395 art 11 s 9



Section 71.21 Repealed, 1967 c 395 art 11 s 9

71.21 Repealed, 1967 c 395 art 11 s 9



Section 71.22 Renumbered 60.519

71.22 Renumbered 60.519



Section 71.23 Repealed, 1967 c 395 art 11 s 9

71.23 Repealed, 1967 c 395 art 11 s 9



Section 71.24 Repealed, 1967 c 395 art 11 s 9

71.24 Repealed, 1967 c 395 art 11 s 9



Section 71.25 Repealed, 1953 c 163 s 1

71.25 Repealed, 1953 c 163 s 1



Section 71.26 Repealed, 1953 c 163 s 1

71.26 Repealed, 1953 c 163 s 1



Section 71.27 Repealed, 1967 c 395 art 11 s 9

71.27 Repealed, 1967 c 395 art 11 s 9



Section 71.28 Repealed, 1967 c 395 art 11 s 9

71.28 Repealed, 1967 c 395 art 11 s 9



Section 71.29 Repealed, 1967 c 395 art 11 s 9

71.29 Repealed, 1967 c 395 art 11 s 9



Section 71.30 Repealed, 1967 c 395 art 11 s 9

71.30 Repealed, 1967 c 395 art 11 s 9



Section 71.31 Repealed, 1967 c 395 art 11 s 9

71.31 Repealed, 1967 c 395 art 11 s 9



Section 71.32 Renumbered 15.38

71.32 Renumbered 15.38



Section 71.321 Renumbered 15.39

71.321 Renumbered 15.39



Section 71.33 Renumbered 15.40

71.33 Renumbered 15.40



Section 71.34 Repealed, 1957 c 509 s 1

71.34 Repealed, 1957 c 509 s 1






Chapter 71A Reciprocals or Interinsurance Contract Exchange

Section 71A.01 Powers.

71A.01 Powers.

Subdivision 1. Contracts; excepted risks. Individuals, partnerships, business trusts, and corporations, public or private, of this state, hereby designated subscribers, are hereby authorized to exchange reciprocal or interinsurance contracts with each other, or with individuals, partnerships, business trusts, and corporations, public or private, of other states and countries, providing indemnity among themselves for any loss which may be insured against under other provisions of the laws, excepting life and ocean marine insurance.

Subd. 2. Attorney-in-fact. These contracts may be executed by an attorney, agent, or other representative, herein designated attorney, duly authorized and acting for such subscribers.

HIST: 1967 c 395 art 11 s 1; 1980 c 409 s 1



Section 71A.02 Requirements; limitations.

71A.02 Requirements; limitations.

Subdivision 1. Certificate of authority. Each attorney by or through whom are issued any policies of or contracts for indemnity of the character referred to in this chapter shall procure from the commissioner annually a certificate of authority stating that all the requirements of this chapter have been complied with and, upon such compliance and the payment of the fees required, the commissioner shall issue this certificate.

Subd. 2. Filing with commissioner. The subscribers so contracting among themselves shall, through their attorney, file with the commissioner a declaration, verified by the oath of the attorney, setting forth:

(1) The name or title of the office at which the subscribers propose to exchange these indemnity contracts, which shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the commissioner is calculated to result in confusion or deception;

(2) The kind or kinds of insurance to be effected or exchanged;

(3) A copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged;

(4) A copy of the form of power of attorney or other authority of the attorney under which the insurance is to be effected or exchanged;

(5) The location of the office or offices from which these contracts or agreements are to be issued;

(6) That applications have been made for indemnity upon at least 100 separate risks aggregating not less than $1,500,000, as represented by executed contracts or bona fide applications, to become concurrently effective, or, in case of liability or compensation insurance covering a total payroll of not less than $1,500,000;

(7) That there is on deposit with this attorney and available for the payment of losses an initial sum of not less than the amount of surplus which would be required of a mutual company under section 60A.07, subdivisions 5b and 5c, to become authorized to transact insurance business in this state if it were engaged in those same lines of insurance, provided that after initial authorization has been granted the amount shall thereafter be constantly maintained in an amount equal to that required of a mutual company. In addition, if it is a reciprocal or interinsurance exchange operating on a nonassessable basis, it must establish and maintain a guaranty fund in an amount equal to that which would be required of a mutual company pursuant to section 66A.16, if it were engaged in those same lines of insurance.

Subd. 2a. Surplus, application of prior law. Subdivision 2, as amended by Laws 1969, chapter 820, section 1, shall be effective upon enactment, and thereafter all reciprocal insurance associations shall meet the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1, provided, however, that any reciprocal insurance association authorized to transact a particular kind or kinds of insurance as specified in section 60A.06, may continue to do so without complying with the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1. After enactment, any reciprocal insurance association which seeks authority to transact an additional kind or kinds of insurance shall, as a condition to the granting of such authority, comply with the revised requirements of subdivision 2, as amended by Laws 1969, chapter 820, section 1, as to such additional kind or kinds of insurance that it is authorized to transact.

Subd. 3. Commissioner as agent for service. Concurrently with the filing of the declaration provided for by the terms of subdivision 2, the attorney shall execute and file with the commissioner an instrument in writing for the subscribers, conditioned that upon the issuance of the certificate of authority provided for in subdivision 1, service of process in compliance with section 45.028, subdivision 2, may be had upon the commissioner in all suits in this state arising out of these policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney.

Subd. 4. Maximum indemnity. There shall be filed with the commissioner by such attorney a statement under oath showing the maximum amount of indemnity upon any single risk, and such attorney shall, when and as often as the same shall be required, file with the commissioner a statement verified by oath to the effect that the attorney has examined the commercial rating of these subscribers, as shown by the reference book of a commercial agency having at least 100,000 subscribers, and that from this examination or from other information in the attorney's possession it appears that no subscriber has assumed on any single risk an amount greater than ten percent of the net worth of the subscriber.

HIST: 1967 c 395 art 11 s 2; 1969 c 820 s 1,2; 1986 c 444; 1992 c 564 art 2 s 6



Section 71A.03 Unearned premium reserve.

71A.03 Unearned premium reserve.

Subdivision 1. How calculated. There shall at all times be maintained as a reserve a sum, in cash or convertible securities, equal to 50 percent of the net annual deposits collected and credited to the accounts of the subscriber on policies in force having one year or less to run and pro rata on those for longer periods. Net annual deposits shall be construed to mean the advance payments of subscribers after deducting therefrom the amounts specifically provided in the subscribers' agreements for expenses.

Subd. 2. Minimum reserve. These sums shall at no time be less than $25,000 and, if at any time, 50 percent of the deposits, so collected and credited, shall not equal that amount, the subscribers shall make up any deficiency.

HIST: 1967 c 395 art 11 s 3



Section 71A.04 Taxes.

71A.04 Taxes.

Subdivision 1. Premium tax. The attorney-in-fact, in lieu of all taxes, state, county, and municipal, shall file with the commissioner of revenue all returns and pay to the commissioner of revenue all amounts required under chapter 297I.

Subd. 2. Repealed, 2000 c 394 art 2 s 28

HIST: 1967 c 395 art 11 s 4; 1969 c 1148 s 20; 1986 c 444; 2000 c 394 art 2 s 19



Section 71A.05 Reports; examination.

71A.05 Reports; examination.

Subdivision 1. Annual report. The attorney-in-fact shall make a report to the commissioner for each calendar year on the first day of March showing the financial condition of affairs at the office where the contracts are issued and furnish such additional information and reports as may be required.

The attorney-in-fact shall not be required to furnish the names and addresses of any subscribers nor the loss ratio.

Subd. 2. Examination. The business affairs and assets of these organizations shall be subject to examination by the commissioner.

HIST: 1967 c 395 art 11 s 5



Section 71A.06 Exchange of contracts.

71A.06 Exchange of contracts.

Subdivision 1. Extension of corporate powers. Any corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority to exchange insurance contracts of the kind and character herein mentioned. The right to exchange these contracts is hereby declared to be incidental to the purposes for which the corporations are organized and is as much granted as the rights and powers expressly conferred.

Subd. 2. Public corporations. Public corporations may exchange reciprocal or interinsurance contracts only when the issuing exchange has a surplus of $300,000 or more and said contracts are issued without contingent liability.

HIST: 1967 c 395 art 11 s 6



Section 71A.07 Effect of chapter; exclusiveness.

71A.07 Effect of chapter; exclusiveness.

Except as herein provided, no law of this state shall apply to the exchange of these indemnity contracts unless such law specifically refers to reciprocals or interinsurance exchanges.

HIST: 1967 c 395 art 11 s 7



Section 71A.08 Violations and penalties.

71A.08 Violations and penalties.

Subdivision 1. Attorney-in-fact. Any attorney who shall, except for the purpose of applying for a certificate of authority as provided in this chapter, exchange any contracts of indemnity of the kind and character specified in this chapter, or directly or indirectly solicit or negotiate any applications for same without first complying with the provisions of this chapter, is guilty of a misdemeanor; and upon conviction thereof shall be subjected to a fine of not less than $100 nor more than $1,000.

Subd. 2. Exchange. In case of the failure of any such reciprocal or interinsurance exchange to comply with any of the provisions of this chapter, it shall be the duty of the commissioner to immediately declare its license revoked, or proceed under chapter 60B or section 60A.052, and, in case of such revocation, the reciprocal or interinsurance exchange shall not be again licensed to transact business in this state for the period of one year from the date of the revocation.

HIST: 1967 c 395 art 11 s 8; 1969 c 708 s 63; 1993 c 13 art 2 s 1






Chapter 72 Prohibitions; Penalties; Regulation of Trade Practices

Section 72.01 Repealed, 1967 c 395 art 12 s 40

72.01 Repealed, 1967 c 395 art 12 s 40



Section 72.02 Repealed, 1967 c 395 art 12 s 40

72.02 Repealed, 1967 c 395 art 12 s 40



Section 72.03 Repealed, 1967 c 395 art 12 s 40

72.03 Repealed, 1967 c 395 art 12 s 40



Section 72.04 Repealed, 1967 c 395 art 12 s 40

72.04 Repealed, 1967 c 395 art 12 s 40



Section 72.05 Repealed, 1967 c 395 art 12 s 40

72.05 Repealed, 1967 c 395 art 12 s 40



Section 72.06 Repealed, 1967 c 395 art 12 s 40

72.06 Repealed, 1967 c 395 art 12 s 40



Section 72.07 Repealed, 1967 c 395 art 12 s 40

72.07 Repealed, 1967 c 395 art 12 s 40



Section 72.08 Repealed, 1967 c 395 art 12 s 40

72.08 Repealed, 1967 c 395 art 12 s 40



Section 72.09 Repealed, 1967 c 395 art 12 s 40

72.09 Repealed, 1967 c 395 art 12 s 40



Section 72.10 Repealed, 1967 c 395 art 12 s 40

72.10 Repealed, 1967 c 395 art 12 s 40



Section 72.11 Repealed, 1967 c 395 art 12 s 40

72.11 Repealed, 1967 c 395 art 12 s 40



Section 72.12 Repealed, 1967 c 395 art 12 s 40

72.12 Repealed, 1967 c 395 art 12 s 40



Section 72.13 Repealed, 1967 c 395 art 12 s 40

72.13 Repealed, 1967 c 395 art 12 s 40



Section 72.14 Repealed, 1967 c 395 art 12 s 40

72.14 Repealed, 1967 c 395 art 12 s 40



Section 72.15 Repealed, 1967 c 395 art 12 s 40

72.15 Repealed, 1967 c 395 art 12 s 40



Section 72.16 Repealed, 1967 c 395 art 12 s 40

72.16 Repealed, 1967 c 395 art 12 s 40



Section 72.17 Repealed, 1967 c 395 art 12 s 40

72.17 Repealed, 1967 c 395 art 12 s 40



Section 72.20 Repealed, 1967 c 395 art 12 s 40

72.20 Repealed, 1967 c 395 art 12 s 40



Section 72.21 Repealed, 1967 c 395 art 12 s 40

72.21 Repealed, 1967 c 395 art 12 s 40



Section 72.22 Repealed, 1967 c 395 art 12 s 40

72.22 Repealed, 1967 c 395 art 12 s 40



Section 72.23 Repealed, 1967 c 395 art 12 s 40

72.23 Repealed, 1967 c 395 art 12 s 40



Section 72.24 Repealed, 1967 c 395 art 12 s 40

72.24 Repealed, 1967 c 395 art 12 s 40



Section 72.25 Repealed, 1967 c 395 art 12 s 40

72.25 Repealed, 1967 c 395 art 12 s 40



Section 72.26 Repealed, 1967 c 395 art 12 s 40

72.26 Repealed, 1967 c 395 art 12 s 40



Section 72.27 Repealed, 1967 c 395 art 12 s 40

72.27 Repealed, 1967 c 395 art 12 s 40



Section 72.28 Repealed, 1967 c 395 art 12 s 40

72.28 Repealed, 1967 c 395 art 12 s 40



Section 72.29 Repealed, 1967 c 395 art 12 s 40

72.29 Repealed, 1967 c 395 art 12 s 40



Section 72.30 Repealed, 1967 c 395 art 12 s 40

72.30 Repealed, 1967 c 395 art 12 s 40



Section 72.31 Repealed, 1967 c 395 art 12 s 40

72.31 Repealed, 1967 c 395 art 12 s 40



Section 72.32 Repealed, 1967 c 395 art 12 s 40

72.32 Repealed, 1967 c 395 art 12 s 40



Section 72.33 Repealed, 1967 c 395 art 12 s 40

72.33 Repealed, 1967 c 395 art 12 s 40



Section 72.34 Repealed, 1967 c 395 art 12 s 40

72.34 Repealed, 1967 c 395 art 12 s 40



Section 72.35 Repealed, 1967 c 395 art 12 s 40

72.35 Repealed, 1967 c 395 art 12 s 40



Section 72.36 Renumbered 72A.321

72.36 Renumbered 72A.321



Section 72.41 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.41 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.42 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.42 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.43 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.43 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.44 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.44 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.45 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.45 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.46 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.46 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7



Section 72.47 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7

72.47 Repealed, 1967 c 395 art 12 s 40; 1967 c 590 s 7






Chapter 72A Regulation of Trade Practices

Section 72A.01 Scope.

72A.01 Scope.

This chapter includes certain prohibitions and penalties. Other prohibitions and penalties may be found in other articles of Laws 1967, chapter 395, and other state laws.

HIST: 1967 c 395 art 12 s 1



Section 72A.02 Violations as to policies of insurance.

72A.02 Violations as to policies of insurance.

Every company, and every officer and agent of any company, making, issuing, delivering, or tendering any policy of insurance of any kind, or directing any of the same to be done, in willful violation of any of the provisions of law, for a first offense, shall be guilty of a misdemeanor, and for each subsequent offense, of a gross misdemeanor; and, in addition to all other penalties prescribed by law, every company issuing any such policy shall be disqualified from doing any insurance business in this state until the payment of all fines imposed and for one year thereafter.

HIST: 1967 c 395 art 12 s 2



Section 72A.03 Agent of insurer; procuring premiums by fraud.

72A.03 Agent of insurer; procuring premiums by fraud.

Every insurance agent who acts for another in negotiating a contract of insurance by an insurance company shall be held to be the company's agent for the purpose of collecting or securing the premiums therefor, whatever conditions or stipulations may be contained in the contract or policy. Any such agent who by fraudulent representations procures payment, or an obligation for the payment, of an insurance premium shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 3; 1986 c 444



Section 72A.04 False statements in application.

72A.04 False statements in application.

Every solicitor, agent, examining physician, or other person who knowingly or willfully makes a false or fraudulent statement in, or relative to, any application for insurance or membership for any purpose shall be guilty of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 4



Section 72A.05 Failure to make report or comply with law.

72A.05 Failure to make report or comply with law.

Every officer and agent of any insurance company required to make any report or perform any act who shall neglect or refuse to comply with such requirement, and every agent, solicitor, or collector of the corporation in this state who fails or neglects to procure from the commissioner a certificate of authority to do such business, or who fails or refuses to comply with, or violates, any provision of the insurance law, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 5



Section 72A.06 Repealed, 1977 c 316 s 3

72A.06 Repealed, 1977 c 316 s 3



Section 72A.061 Mandatory filings; failure to comply; penalties.

72A.061 Mandatory filings; failure to comply; penalties.

Subdivision 1. Annual statements. Any insurance company licensed to do business in this state, including fraternals, reciprocals and township mutuals, which neglects to file its annual statement in the form prescribed and within the time specified by law shall be subject to a penalty of $100 for each day in default. If, at the end of 45 days, the default has not been corrected, the company shall be given ten days in which to show cause to the commissioner why its license should not be suspended. If the company has not made the requisite showing within the ten-day period, the license and authority of the company may, at the discretion of the commissioner, be suspended during the time the company is in default.

Any insurance company, including fraternals, reciprocals, and township mutuals, willfully making a false annual or other required statement shall pay a penalty to the state not to exceed $5,000. Either or both of the monetary penalties imposed by this subdivision may be recovered in a civil action brought by and in the name of the state.

Subd. 2. Articles of incorporation; bylaws. Any insurance company licensed to do business in this state, including fraternals and township mutuals, which neglects to file amended bylaws or related amendments within 30 days after date of approval shall be subject to a penalty of $25 for each day in default.

Any insurance company licensed to do business in this state, including fraternals and township mutuals, which neglects to file amended articles of incorporation or related amendments within 30 days after date of approval shall be subject to a penalty of $25 for each day in default, provided that foreign insurers shall be allowed 60 days in which to file.

If after 90 days the filings required under this subdivision are still in default, the company shall be given ten days in which to show cause why its license should not be suspended.

Subd. 3. Other filings. Any insurance company licensed to do business in this state, including fraternals, reciprocals, and township mutuals, which neglects to comply with any other mandatory filing in the form prescribed and within the time specified by law or as specified on the document shall be subject to a penalty of $25 for each day in default. If after 90 days a default has not been corrected, the company shall be given ten days in which to show cause why its license should not be suspended.

Subd. 4. Suspension, discretionary powers. Any company which writes new business in this state, including fraternals, reciprocals and township mutuals, while its license is suspended and after it has been notified by the commissioner by a notice mailed to the home office of the company that its license has been suspended shall pay to the state the sum of $25 for each contract of insurance entered into by it after being notified of its license suspension. The notification shall be mailed by registered letter and deemed to have been received by the company at its home office in the usual course of the mails.

Subd. 5. Extensions. The commissioner may grant an extension of any filing deadline or requirement specified by this section, on receiving, not less than ten days before the date of default, satisfactory evidence of imminent hardship to the company.

Subd. 6. Penalties; deposit to general fund. All penalties recovered pursuant to this section shall be paid into the general fund.

HIST: 1977 c 316 s 1; 1984 c 592 s 71; 1986 c 444; 1991 c 325 art 10 s 10



Section 72A.062 Repealed, 1982 c 622 s 5

72A.062 Repealed, 1982 c 622 s 5



Section 72A.07 Violations of laws relating to agents, penalties.

72A.07 Violations of laws relating to agents, penalties.

Any person, firm, or corporation violating, or failing to comply with, any of the provisions of sections 60K.30 to 60K.56 and any person who acts in any manner in the negotiation or transaction of unlawful insurance with an insurance company not licensed to do business in the state, or who, as principal or agent, violates any provision of law relating to the negotiation or effecting of contracts of insurance, shall be guilty of a misdemeanor. Upon the filing of a complaint by the commissioner of commerce in a court of competent jurisdiction against any person violating any provisions of this section, the county attorney of the county in which the violation occurred shall prosecute the person. Upon the conviction of any agent of any violation of the provisions of sections 60K.30 to 60K.56, the commissioner shall suspend the authority of the agent to transact any insurance business within the state for a period of not less than three months. Any insurer employing an agent and failing to procure an appointment, as required by sections 60K.30 to 60K.56, or allowing the agent to transact business for it within the state before an appointment has been procured, shall pay the commissioner, for the use of the state, a penalty of $25 for each offense. Each sale of an insurance policy by an agent who is not appointed by an insurance company shall constitute a separate offense, but no insurer shall be required to pay more than $300 in penalties as a result of the activities of a single unappointed agent. In the event of failure to pay a penalty within ten days' after notice from the commissioner, the authority of the insurer to do business in this state shall be revoked by the commissioner until the penalty is paid. No insurer whose authority is revoked shall be readmitted until it shall have complied with all the terms and conditions imposed for admission in the first instance. Any action taken by the commissioner under this section shall be subject to review by the district court of the county in which the office of the commissioner is located.

HIST: 1967 c 395 art 12 s 7; 1977 c 243 s 4; 1983 c 289 s 114 subd 1; 1984 c 592 s 72; 1984 c 655 art 1 s 92; 1992 c 564 art 3 s 25; 2001 c 117 art 2 s 15

* NOTE: The amendment to this section by Laws 2001, chapter *117, article 2, section 15, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 72A.08 Laws against rebate.

72A.08 Laws against rebate.

Subdivision 1. Rebate defined and prohibited. No insurance company or association, however constituted or entitled, including any affiliate of the insurance company or association, doing business in this state, nor any officer, agent, subagent, solicitor, employee, intermediary, or representative thereof, shall make or permit any advantage or distinction in favor of any insured individual, firm, corporation, or association with respect to the amount of premium named in, or to be paid on, any policy of insurance, or shall offer to pay or allow directly or indirectly or by means of any device or artifice, as inducements to insurance, any rebate or premium payable on the policy, or any special favor or advantage in the dividends or other profit to accrue thereon, or any valuable consideration or inducement not specified in the policy contract of insurance, or give, sell, or purchase, offer to give, sell or purchase, as inducement to insure or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, partnership, or individual, or any dividends or profits accrued or to accrue thereon, or anything of value, not specified in the policy. For purposes of this section, "affiliate" has the meaning given in section 60D.15, subdivision 2.

Subd. 2. Insured prohibited from receiving rebates. No person shall receive or accept from any such company or association, including any affiliate of the insurance company or association, or from any of its officers, agents, subagents, solicitors, employees, intermediaries, or representatives, or any other person any such rebate of premium payable on the policy, or any special favor or advantage in the dividends or other financial profits accrued, or to accrue, thereon, or any valuable consideration or inducement not specified in the policy of insurance. No person shall be excused from testifying, or from producing any books, papers, contracts, agreements, or documents, at the trial of any other person, copartnership, association, or company charged with violation of any provision of this section on the ground that the testimony or evidence may tend to incriminate; but no person shall be prosecuted for any act concerning which the person shall be compelled to so testify or produce evidence, documentary or otherwise, except for perjury committed in so testifying.

Subd. 3. Penalty for rebate. Any company, association, or individual violating any provisions of this section, whether the violation be in the giving or accepting of anything herein prohibited, shall be punished by a fine of not less than $60 nor more than $200. In the case of a violation by an affiliate or by an individual on behalf of an affiliate, this subdivision applies to the insurance company or association.

Subd. 4. Exceptions. The provisions of this section shall not apply to any policy procured by officers, agents, subagents, employees, intermediaries, or representatives wholly and solely upon property of which they are, respectively, the owner at the time of procuring the policy, where the officers, agents, subagents, employees, intermediaries, or representatives are, and have been for more than six months prior to the issuing of the policy, regularly employed by, or connected with, the company or association issuing the policy; and any life insurance company doing business in this state may issue industrial policies of life or endowment insurance, with or without annuities, with special rates of premiums less than the usual rates of premiums for these policies, to members of labor organizations, credit unions, lodges, beneficial societies, or similar organizations, or employees of one employer, who, through their secretary or employer, may take out insurance in an aggregate of not less than 50 members and pay their premiums through the secretary or employer.

HIST: 1967 c 395 art 12 s 8; 1986 c 444; 1998 c 375 s 1-3



Section 72A.09 Violations where offense is not specifically designated.

72A.09 Violations where offense is not specifically designated.

Whoever violates any provision of the insurance law where the nature of the offense is not specifically designated herein shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 9



Section 72A.10 Failure to appear or obstructing commissioner.

72A.10 Failure to appear or obstructing commissioner.

Whoever without justifiable cause neglects, upon due summons, to appear and testify before the commissioner, or obstructs the commissioner, or deputy or assistant commissioner, in an examination of an insurance company, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 10; 1986 c 444



Section 72A.11 Complainant entitled to one-half of fine in certain cases.

72A.11 Complainant entitled to one-half of fine in certain cases.

The person, other than the commissioner, or deputy or assistant commissioner, upon whose complaint a conviction is had for violation of the law prohibiting insurance in or by foreign companies not authorized to do business in this state, shall be entitled to one-half the fine recovered upon sentence therefor.

HIST: 1967 c 395 art 12 s 11



Section 72A.12 Life insurance.

72A.12 Life insurance.

Subdivision 1. Issue of prohibited life policies. Every officer or agent of a life insurance company who shall issue any policy in violation of any order or other prohibition by the commissioner made pursuant to law, shall be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

Subd. 2. Misrepresentation by insurer or agent. No life insurance company doing business in this state, and no officer, director or agent thereof, shall issue or circulate, or cause or permit to be issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms of any policy issued by it or the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof.

Any person violating the provisions of this subdivision shall be guilty of a misdemeanor, and the license of any company which shall authorize or permit a violation of this subdivision shall be revoked.

Subd. 3. Discrimination in accepting risks. No life insurance company or agent, all other conditions being equal, shall make any discrimination in the acceptance of risks, in rates, premiums, dividends, or benefits of any kind, or by way of rebates, between persons of the same class, or on account of race; and upon request of any person whose application has been rejected, the company shall furnish the rejected applicant, in writing, the reasons therefor, including a certificate of the examining physician that such rejection was not for any racial cause. Every company violating either of the foregoing provisions shall forfeit not less than $500, nor more than $1,000, and every officer, agent, or solicitor violating the same shall be guilty of a gross misdemeanor; and the commissioner shall revoke the license of such company and its agents, and grant no new license within one year thereafter.

Subd. 4. Discrimination; rebates. No life insurance company doing business in this state shall make or permit any distinction or discrimination in favor of individuals between insurants of the same class and equal expectation of life in the amount or payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes; nor shall any such company or agent thereof make any contract of insurance or agreement as to such contract other than as plainly expressed in the policy issued thereon; nor shall any such company or any officer, agent, solicitor, or representative thereof pay, allow or give, or offer to pay, allow or give, directly or indirectly, as inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon or any paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the policy contract of insurance.

Any violation of the provisions of this subdivision shall be a misdemeanor and punishable as such.

Subd. 5. Political contributions prohibited. No insurance company or association, including fraternal benefit societies, doing business in this state, shall, directly or indirectly, pay or use, or offer, consent or agree to pay or use, any money or property for or in aid of any political party, committee or organization, or for or in aid of any corporation, joint stock or other association organized or maintained for political purposes, or for or in aid of any candidate for political office, or for nomination for the office, or for any other political purpose, or for reimbursement or indemnification of any person for money or property used for political purposes. Any officer, director, stockholder, attorney or agent of any corporation or association which violates any of the provisions of this section, who participates in, aids, abets, or advises or consents to any violation, and any person who solicits or knowingly receives any money or property in violation of this section, is guilty of a gross misdemeanor. Any officer aiding or abetting in any contribution made in violation of this section is liable to the company or association for the amount contributed. No person shall be excused from attending and testifying, or producing any books, papers or other documents before any court, upon any investigation, proceeding or trial, for a violation of any of the provisions of this section, upon the ground, or for the reason, that the testimony or evidence, documentary or otherwise, required may tend to incriminate or degrade the person. No person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person may testify or produce evidence, documentary or otherwise, and no testimony given or produced shall be used against that person upon any criminal investigation or proceeding.

HIST: 1967 c 395 art 12 s 12; 1983 c 359 s 1; 1986 c 444; 1992 c 564 art 1 s 54



Section 72A.125 Rental vehicle personal accident insurance; special requirements.

72A.125 Rental vehicle personal accident insurance; special requirements.

Subdivision 1. Definition. (a) "Auto rental company" means a corporation, partnership, individual, or other person that is engaged primarily in the renting of motor vehicles at per diem rates.

(b) "Rental vehicle personal accident insurance" means accident only insurance providing accidental death benefits, dismemberment benefits and/or reimbursement for medical expenses which is issued by an insurer authorized in this state to issue accident and health insurance. These coverages are nonqualified plans under chapter 62E.

(c) "Liability insurance" means insurance that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle. At the option of the auto rental company, this coverage may include uninsured or underinsured motorist coverage whether offered separately or in combination with other liability insurance.

(d) "Personal effects insurance" means coverage, as applicable, to renters and other rental vehicle occupants for the loss of, or damage to, personal effects which occurs during the rental period.

Subd. 2. Sale by auto rental companies. An auto rental company that offers or sells rental vehicle personal accident insurance, personal effects insurance, or liability insurance in this state in conjunction with the rental of a vehicle shall only sell these products if the forms and rates have met the relevant requirements of section 61A.02, 62A.02, or other relevant sections requiring approval of forms and rates taking into account the possible infrequency and severity of loss that may be incurred. An auto rental company offering insurance products for sale shall conduct a training program for its agents or employees, which must be submitted to the commissioner for approval. Sections 60K.30 to 60K.56 do not apply if the persons engaged in the sale of these products are employees of the auto rental company who do not receive commissions or other remuneration for selling the product in addition to their regular compensation. Compensation may not be determined in any part by the sale of insurance products. The auto rental company before engaging in the sale of the product must file with the commissioner the following documents:

(1) an appointment of the commissioner as agent for service of process;

(2) an agreement that the auto rental company assumes all responsibility for the authorized actions of all unlicensed employees who sell the insurance product on its behalf in conjunction with the rental of its vehicles;

(3) an agreement that the auto rental company with respect to itself and its employees will be subject to this chapter regarding the marketing of the insurance products and the conduct of those persons involved in the sale of insurance products in the same manner as if it were a licensed agent.

An auto rental company failing to file the documents in clauses (1) to (3) is guilty of an individual violation as to the unlicensed sale of insurance for each sale that occurs after August 1, 1987, until they make the required filings. Each individual sale after August 1, 1987, and prior to the filing required by this section is subject to, in addition to any other penalties allowable by law, up to a $200 per violation fine. Further, the sale of the insurance product by an auto rental company or any employee or agent of the company after August 1, 1987, without having complied with this section shall be deemed to be in acceptance of the provisions of this section.

Insurance sold pursuant to this subdivision must be limited in availability to rental vehicle customers though coverage may extend to the customer, other drivers, and passengers using or riding in the rented vehicles; and limited in duration to a period equal to and concurrent with that of the vehicle rental.

Persons purchasing rental vehicle personal accident insurance, personal effects insurance, or liability insurance may be provided a certificate summarizing the policy provisions in lieu of a copy of the policy if a copy of the policy is available for inspection at the place of sale and a free copy of the policy may be obtained from the auto rental company's home office.

The commissioner may, after a hearing, revoke an auto rental company's right to operate under this section if the company has violated the insurance laws of this state and the revocation is in the public interest.

Subd. 3. Collision damage waiver. A "collision damage waiver" is a discharge of the responsibility of the renter or leasee to return the motor vehicle in the same condition as when it was first rented. The waiver is a full and complete discharge of the responsibility to return the vehicle in the same condition as when it was first rented. The waiver may not contain any exclusions except those approved by the commissioner.

HIST: 1987 c 329 s 21; 1987 c 337 s 115; 1988 c 611 s 3; 1992 c 564 art 3 s 26,29; 1999 c 177 s 69; 1999 c 236 s 2,3; 2001 c 117 art 2 s 16

* NOTE: The amendment to subdivision 2 by Laws 2001, chapter *117, article 2, section 16, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 72A.13 Accident and health insurance, violations of certain sections; penalties.

72A.13 Accident and health insurance, violations of certain sections; penalties.

Subdivision 1. Any company, corporation, association, society, or other insurer, or any officer or agent thereof, which or who solicits, issues or delivers to any person in this state any policy in violation of the provisions of sections 60A.06, subdivision 3 or 62A.01 to 62A.10, may be punished by a fine of not more than $200 for each offense, and the commissioner may revoke the license of any company, corporation, association, society, or other insurer of another state or country, or of the agent thereof, which or who willfully violates any provision of sections 60A.06, subdivision 3 or 62A.01 to 62A.10.

Subd. 2. Repealed, 1989 c 330 s 37

Subd. 3. Repealed, 1992 c 564 art 1 s 55

HIST: 1967 c 395 art 12 s 13; 1980 c 436 s 1; 1982 c 424 s 130; 1986 c 455 s 57; 1987 c 329 s 21



Section 72A.135 Failure to follow dividend and pricing policy; penalties.

72A.135 Failure to follow dividend and pricing policy; penalties.

An insurer failing to file and adhere to the plan required by section 61A.03, subdivision 2, paragraph (h), is subject to a civil penalty of not more than $5,000 for each violation.

HIST: 1983 c 292 s 3



Section 72A.139 Use of genetic tests.

72A.139 Use of genetic tests.

Subdivision 1. Name and citation. This section shall be known and may be cited as the "Genetic Discrimination Act."

Subd. 2. Definitions. (a) As used in this section, "commissioner" means the commissioner of commerce for health plan companies and other insurers regulated by that commissioner and the commissioner of health for health plan companies regulated by that commissioner.

(b) As used in this section, a "genetic test" means a presymptomatic test of a person's genes, gene products, or chromosomes for the purpose of determining the presence or absence of a gene or genes that exhibit abnormalities, defects, or deficiencies, including carrier status, that are known to be the cause of a disease or disorder, or are determined to be associated with a statistically increased risk of development of a disease or disorder. "Genetic test" does not include a cholesterol test or other test not conducted for the purpose of determining the presence or absence of a person's gene or genes.

(c) As used in this section, "health plan" has the meaning given in section 62Q.01, subdivision 3.

(d) As used in this section, "health plan company" has the meaning given in section 62Q.01, subdivision 4.

(e) As used in this section, "individual" means an applicant for coverage or a person already covered by the health plan company or other insurer.

Subd. 3. Prohibited acts; health plan companies. A health plan company, in determining eligibility for coverage, establishing premiums, limiting coverage, renewing coverage, or any other underwriting decision, shall not, in connection with the offer, sale, or renewal of a health plan:

(1) require or request an individual or a blood relative of the individual to take a genetic test;

(2) make any inquiry to determine whether an individual or a blood relative of the individual has taken or refused a genetic test, or what the results of any such test were;

(3) take into consideration the fact that a genetic test was taken or refused by an individual or blood relative of the individual; or

(4) take into consideration the results of a genetic test taken by an individual or a blood relative of the individual.

Subd. 4. Application. Subdivisions 5, 6, and 7 apply only to a life insurance company or fraternal benefit society requiring a genetic test for the purpose of determining insurability under a policy of life insurance.

Subd. 5. Informed consent. If an individual agrees to take a genetic test, the life insurance company or fraternal benefit society shall obtain the individual's written informed consent for the test. Written informed consent must include, at a minimum, a description of the specific test to be performed; its purpose, potential uses, and limitations; the meaning of its results; and the right to confidential treatment of the results. The written informed consent must inform the individual that the individual should consider consulting with a genetic counselor prior to taking the test and must state whether the insurer will pay for any such consultation. An informed consent disclosure form must be approved by the commissioner prior to its use.

Subd. 6. Notification. The life insurance company or fraternal benefit society shall notify an individual of a genetic test result by notifying the individual or the individual's designated physician. If the individual tested has not given written consent authorizing a physician to receive the test results, the individual must be urged, at the time that the individual is informed of the genetic test result described in this subdivision, to contact a genetic counselor or other health care professional.

Subd. 7. Payment for test. A life insurance company or fraternal benefit society shall not require an individual to submit to a genetic test unless the cost of the test is paid by the life insurance company or fraternal benefit society.

Subd. 8. Enforcement. A violation of this section is subject to the investigative and enforcement authority of the commissioner, who shall enforce this section.

HIST: 1995 c 251 s 1



Section 72A.14 Renumbered 65B.13

72A.14 Renumbered 65B.13



Section 72A.141 Renumbered 65B.14

72A.141 Renumbered 65B.14



Section 72A.142 Renumbered 65B.15

72A.142 Renumbered 65B.15



Section 72A.143 Renumbered 65B.16

72A.143 Renumbered 65B.16



Section 72A.144 Renumbered 65B.17

72A.144 Renumbered 65B.17



Section 72A.145 Renumbered 65B.18

72A.145 Renumbered 65B.18



Section 72A.146 Renumbered 65B.19

72A.146 Renumbered 65B.19



Section 72A.147 Renumbered 65B.20

72A.147 Renumbered 65B.20



Section 72A.148 Renumbered 65B.21

72A.148 Renumbered 65B.21



Section 72A.149 Renumbered 65B.22

72A.149 Renumbered 65B.22



Section 72A.1491 Renumbered 65B.23

72A.1491 Renumbered 65B.23



Section 72A.1492 Renumbered 65B.24

72A.1492 Renumbered 65B.24



Section 72A.1493 Renumbered 65B.25

72A.1493 Renumbered 65B.25



Section 72A.1494 Renumbered 65B.26

72A.1494 Renumbered 65B.26



Section 72A.1495 Renumbered 65B.27

72A.1495 Renumbered 65B.27



Section 72A.15 Penalty for violation of law providing for insurance in unlicensed companies.

72A.15 Penalty for violation of law providing for insurance in unlicensed companies.

Every person licensed to procure insurance in an unlicensed foreign company who fails to file the affidavit and statement required in such case or who willfully makes a false affidavit or statement shall forfeit the license and be guilty, for the first offense, of a misdemeanor, and for each subsequent offense, of a gross misdemeanor.

HIST: 1967 c 395 art 12 s 15; 1986 c 444



Section 72A.16 Mutual companies.

72A.16 Mutual companies.

Subdivision 1. Unlawful procurement or use of proxy. Every officer or agent of a domestic mutual insurance company who shall solicit, receive, procure to be obtained, or use, a proxy vote in violation of any provision of law shall be guilty of a gross misdemeanor.

Subd. 2. Guaranty against assessment. Every director, officer, or agent of an insurance company who officially or privately gives a guaranty to a policyholder thereof against an assessment for which the policyholder would otherwise be liable shall be guilty of a misdemeanor.

HIST: 1967 c 395 art 12 s 16; 1986 c 444



Section 72A.17 Purpose of sections 72A.17 to 72A.32.

72A.17 Purpose of sections 72A.17 to 72A.32.

The purpose of sections 72A.17 to 72A.32 is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law Number 15, 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

HIST: 1967 c 395 art 12 s 17



Section 72A.18 Definitions.

72A.18 Definitions.

Subdivision 1. General. Unless the context clearly indicates otherwise, the following terms, when used in sections 72A.17 to 72A.32, shall have the meanings, respectively ascribed to them in this section.

Subd. 2. Person. "Person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, or any other legal entity, engaged in the business of insurance, including an agent, a solicitor, or an adjuster and for the purposes of sections 72A.31 and 72A.32 "person" shall in addition mean any person, firm or corporation even though not engaged in the business of insurance.

HIST: 1967 c 395 art 12 s 18



Section 72A.19 Unfair methods and unfair or deceptive acts and practices prohibited.

72A.19 Unfair methods and unfair or deceptive acts and practices prohibited.

Subdivision 1. No person shall engage in this state in any trade practice which is defined in sections 72A.17 to 72A.32 as or determined pursuant to sections 72A.17 to 72A.32 to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

Subd. 2. The commissioner may, in accordance with chapter 14, promulgate reasonable rules as the commissioner deems necessary to enforce and administer the provisions of this chapter.

HIST: 1967 c 395 art 12 s 19; 1980 c 436 s 2; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 72A.20 Methods, acts, and practices which are defined as unfair or deceptive.

72A.20 Methods, acts, and practices which are defined as unfair or deceptive.

Subdivision 1. Misrepresentations and false advertising of policy contracts. Making, issuing, circulating, or causing to be made, issued, or circulated, any estimate, illustration, circular, or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice in the business of insurance.

Subd. 2. False information and advertising generally. Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station, or in any other way, an advertisement, announcement, or statement, containing any assertion, representation, or statement with respect to the business of insurance, or with respect to any person in the conduct of the person's insurance business, which is untrue, deceptive, or misleading, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 3. Defamation. Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 4. Boycott, coercion, and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion, or intimidation, resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 4a. Renumbered 72A.201 subd 4a

Subd. 5. False financial statements. Filing with any supervisory or other public official, or making, publishing, disseminating, circulating, or delivering to any person, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive, shall constitute an unfair method of competition and an unfair and deceptive act or practice in the insurance business.

Subd. 6. False entries. Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of such insurer, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 7. Stock operations and advisory board contracts. Issuing or delivering, or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 8. Discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract or in making or permitting the rejection of an individual's application for life insurance coverage, as well as the determination of the rate class for such individual, on the basis of a disability, shall constitute an unfair method of competition and an unfair and deceptive act or practice, unless the claims experience and actuarial projections and other data establish significant and substantial differences in class rates because of the disability.

(b) Refusing to insure or refusing to continue to insure the life of a member of a reserve component of the armed forces of the United States, or the national guard due to that person's status as a member, or duty assignment while a member of any of these military organizations, constitutes an unfair method of competition and an unfair and deceptive act or practice unless the individual has received an order for active duty.

(c) Refusing to reinstate coverage for the insured or any covered dependents under an individual or group life or health insurance policy or contract of a member of a reserve component of the armed forces of the United States or the national guard whose coverage or dependent coverage was terminated, canceled, or nonrenewed while that person was on active duty constitutes an unfair method of competition and an unfair and deceptive act or practice. For purposes of paragraphs (a) to (c), "health insurance policy or contract" means any policy, contract, or certificate providing benefits regulated under chapter 62A, 62C, 62D, or 64B.

For purposes of reinstatement of an individual policy, the person shall apply for reinstatement within 90 days after removal from active duty.

The reinstated coverage must not contain any new preexisting condition or other exclusion or limitation, except a condition determined by the Veterans Administration to be a disability incurred or aggravated in the line of duty. The remainder of a preexisting condition limitation that was not satisfied before the coverage was terminated may be applied once the person returns and coverage is reinstated. Reinstatement is effective upon the payment of any required premiums.

(d) Refusing to offer, sell, or renew coverage; limiting coverage; or charging a rate different from that normally charged for the same coverage under a life insurance policy or health plan because the applicant who is also the proposed insured has been or is a victim of domestic abuse is an unfair method of competition and an unfair and deceptive act or practice.

Nothing in this paragraph prevents an insurer from underwriting a risk on the basis of the physical or mental history of an individual if the insurer does not take into consideration whether the individual's condition was caused by an act of domestic abuse.

For purposes of this paragraph, "domestic abuse" has the meaning given in section 518B.01, subdivision 2; and "health plan" has the meaning given in section 62Q.01, subdivision 3, and includes the coverages referred to in section 62A.011, subdivision 3, clauses (1), (7), (9), and (10).

Subd. 9. Discrimination between individuals of the same class. Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever, or in making or permitting the rejection of an individual's application for accident or health insurance coverage, as well as the determination of the rate class for such individual, on the basis of a disability, shall constitute an unfair method of competition and an unfair and deceptive act or practice, unless the claims experience and actuarial projections and other data establish significant and substantial differences in class rates because of the disability.

Subd. 10. Rebates. Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, annuity, or accident and health insurance, or agreement as to such contract, other than as plainly expressed in the contract issued thereon, or paying or allowing or giving, or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving or selling or purchasing, or offering to give, sell, or purchase, as inducement to such insurance or annuity, or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 11. Application to certain sections. Violating any provision of the following sections of this chapter not set forth in this section shall constitute an unfair method of competition and an unfair and deceptive act or practice: sections 72A.12, subdivisions 2, 3, and 4, 72A.16, subdivision 2, 72A.03 and 72A.04, 72A.08, subdivision 1, as modified by sections 72A.08, subdivision 4, 72A.201, sections 72A.49 to 72A.505, and 65B.13.

Subd. 12. Unfair service. Causing or permitting with such frequency to indicate a general business practice any unfair, deceptive, or fraudulent act concerning any claim or complaint of an insured or claimant including, but not limited to, the following practices:

(1) misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(2) failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(3) failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(4) refusing to pay claims without conducting a reasonable investigation based upon all available information;

(5) failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(6) not attempting in good faith to effectuate prompt, fair, and equitable settlements of claims in which liability has become reasonably clear;

(7) compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by the insureds;

(8) attempting to settle a claim for less than the amount to which reasonable persons would have believed they were entitled by reference to written or printed advertising material accompanying or made part of an application;

(9) attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured;

(10) making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which the payments are being made;

(11) making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(12) delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(13) failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage;

(14) failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement;

(15) requiring an insured to provide information or documentation that is or would be dated more than five years prior to or five years after the date of a fire loss, except for proof of ownership of the damaged property.

Subd. 12a. Renumbered 72A.201

Subd. 13. Refusal to renew. Refusing to renew, declining to offer or write, or charging differential rates for an equivalent amount of homeowner's insurance coverage, as defined by section 65A.27, for property located in a town or statutory or home rule charter city, in which the insurer offers to sell or writes homeowner's insurance, solely because:

(a) of the geographic area in which the property is located;

(b) of the age of the primary structure sought to be insured;

(c) the insured or prospective insured was denied coverage of the property by another insurer, whether by cancellation, nonrenewal or declination to offer coverage, for a reason other than those specified in section 65A.01, subdivision 3a, clauses (a) to (e); or

(d) the property of the insured or prospective insured has been insured under the Minnesota FAIR Plan Act, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

This subdivision prohibits an insurer from filing or charging different rates for different zip code areas within the same town or statutory or home rule charter city.

This subdivision shall not prohibit the insurer from applying underwriting or rating standards which the insurer applies generally in all other locations in the state and which are not specifically prohibited by clauses (a) to (d). Such underwriting or rating standards shall specifically include but not be limited to standards based upon the proximity of the insured property to an extraordinary hazard or based upon the quality or availability of fire protection services or based upon the density or concentration of the insurer's risks. Clause (b) shall not prohibit the use of rating standards based upon the age of the insured structure's plumbing, electrical, heating or cooling system or other part of the structure, the age of which affects the risk of loss. Any insurer's failure to comply with section 65A.29, subdivisions 2 to 4, either (1) by failing to give an insured or applicant the required notice or statement or (2) by failing to state specifically a bona fide underwriting or other reason for the refusal to write shall create a presumption that the insurer has violated this subdivision.

Subd. 14. Application form refusal. An insurance agent refusing to supply a requested application form for homeowner's insurance with any insurer whom the agent represents or refusing to transmit forthwith any completed application form to the insurer, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 15. Practices not held to be discrimination or rebates. Nothing in subdivision 8, 9, or 10, or in section 72A.12, subdivisions 3 and 4, shall be construed as including within the definition of discrimination or rebates any of the following practices:

(1) in the case of any contract of life insurance or annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(2) in the case of life insurance policies issued on the industrial debit plan, making allowance, to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer, in an amount which fairly represents the saving in collection expense;

(3) readjustment of the rate of premium for a group insurance policy based on the loss or expense experienced thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year;

(4) in the case of an individual or group health insurance policy, the payment of differing amounts of reimbursement to insureds who elect to receive health care goods or services from providers designated by the insurer, provided that each insurer shall on or before August 1 of each year file with the commissioner summary data regarding the financial reimbursement offered to providers so designated.

Any insurer which proposes to offer an arrangement authorized under this clause shall disclose prior to its initial offering and on or before August 1 of each year thereafter as a supplement to its annual statement submitted to the commissioner pursuant to section 60A.13, subdivision 1, the following information:

(a) the name which the arrangement intends to use and its business address;

(b) the name, address, and nature of any separate organization which administers the arrangement on the behalf of the insurers; and

(c) the names and addresses of all providers designated by the insurer under this clause and the terms of the agreements with designated health care providers.

The commissioner shall maintain a record of arrangements proposed under this clause, including a record of any complaints submitted relative to the arrangements.

If the commissioner requests copies of contracts with a provider under this clause and the provider requests a determination, all information contained in the contracts that the commissioner determines may place the provider or health care plan at a competitive disadvantage is nonpublic data.

Subd. 16. Discrimination based on sex or marital status. Refusing to insure, refusing to continue to insure, refusing to offer or submit an application for coverage, or limiting the amount of coverage available to an individual because of the sex or marital status of the individual; however, nothing in this subsection prohibits an insurer from taking marital status into account for the purpose of defining persons eligible for dependents' benefits.

Subd. 17. Return of premiums. (a) Refusing, upon surrender of an individual policy of life insurance in the case of the insured's death, or in the case of a surrender prior to death, of an individual insurance policy not covered by the standard nonforfeiture laws under section 61A.24, to refund to the owner all unearned premiums paid on the policy covering the insured as of the time of the insured's death or surrender if the unearned premium is for a period of more than one month. The return of unearned premium must be delivered to the insured within 30 days following receipt by the insurer of the insured's request for cancellation.

(b) Refusing, upon termination or cancellation of a policy of automobile insurance under section 65B.14, subdivision 2, or a policy of homeowner's insurance under section 65A.27, subdivision 4, or a policy of accident and sickness insurance under section 62A.01, or a policy of comprehensive health insurance under chapter 62E, to refund to the insured all unearned premiums paid on the policy covering the insured as of the time of the termination or cancellation if the unearned premium is for a period of more than one month. The return of unearned premium must be delivered to the insured within 30 days following receipt by the insurer of the insured's request for cancellation.

(c) This subdivision does not apply to policies of insurance providing coverage only for motorcycles or other seasonally rated or limited use vehicles where the rate is reduced to reflect seasonal or limited use.

(d) For purposes of this section, a premium is unearned during the period of time the insurer has not been exposed to any risk of loss. Except for premiums for motorcycle coverage or other seasonally rated or limited use vehicles where the rate is reduced to reflect seasonal or limited use, the unearned premium is determined by multiplying the premium by the fraction that results from dividing the period of time from the date of termination to the date the next scheduled premium is due by the period of time for which the premium was paid.

(e) The owner may cancel a policy referred to in this section at any time during the policy period. This provision supersedes any inconsistent provision of law or any inconsistent policy provision.

Subd. 18. Improper business practices. (a) Improperly withholding, misappropriating, or converting any money belonging to a policyholder, beneficiary, or other person when received in the course of the insurance business; or (b) engaging in fraudulent, coercive, or dishonest practices in connection with the insurance business, shall constitute an unfair method of competition and an unfair and deceptive act or practice.

Subd. 19. Support for underwriting standards. No life or health insurance company doing business in this state shall engage in any selection or underwriting process unless the insurance company establishes beforehand substantial data, actuarial projections, or claims experience which support the underwriting standards used by the insurance company. The data, projections, or claims experience used to support the selection or underwriting process is not limited to only that of the company. The experience, projections, or data of other companies or a rate service organization may be used as well.

Subd. 20. Contact with government. An insurance company may not terminate or otherwise penalize an insurance agent solely because the agent contacted any government department or agency regarding a problem that the agent or an insured may be having with an insurance company. For purposes of this section, "government department or agency" includes the executive, legislative, and judicial branches of government as stated in article III of the Constitution.

Subd. 21. No insurance company doing business in this state shall engage in any selection or underwriting practice that is arbitrary, capricious, or unfairly discriminatory.

Subd. 22. Limitations on health care providers. (a) No insurer providing benefits under the Minnesota No-Fault Automobile Insurance Act or a plan authorized by sections 471.617 or 471.98 to 471.982 may limit the type of licensed health care provider who may provide treatment for covered conditions under a policy so long as the services provided are within the scope of licensure for the provider. The insurer may not exclude a specific method of treatment for a covered condition if that exclusion has the effect of excluding a specific type of licensed health care provider from treating a covered condition.

(b) This subdivision does not limit the right of an insurer to contract with individual members of any type of licensed health care provider to the exclusion of other members of the group, nor shall it limit the right to the insurer to exclude coverage for a type of treatment if the insurer can show the treatment is not medically necessary or is not medically appropriate.

Subd. 23. Discrimination in automobile insurance policies. (a) No insurer that offers an automobile insurance policy in this state shall:

(1) use the employment status of the applicant as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason.

(b) No insurer that offers an automobile insurance policy in this state shall:

(1) use the applicant's status as a residential tenant, as the term is defined in section 504B.001, subdivision 12, as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason; or

(3) make any discrimination in offering or establishing rates, premiums, dividends, or benefits of any kind, or by way of rebate, for the same reason.

(c) No insurer that offers an automobile insurance policy in this state shall:

(1) use the failure of the applicant to have an automobile policy in force during any period of time before the application is made as an underwriting standard or guideline; or

(2) deny coverage to a policyholder for the same reason.

Paragraph (c) does not apply if the applicant was required by law to maintain automobile insurance coverage and failed to do so.

An insurer may require reasonable proof that the applicant did not fail to maintain this coverage. The insurer is not required to accept the mere lack of a conviction or citation for failure to maintain this coverage as proof of failure to maintain coverage. The insurer must provide the applicant with information identifying the documentation that is required to establish reasonable proof that the applicant did not fail to maintain the coverage.

(d) No insurer that offers an automobile insurance policy in this state shall use an applicant's prior claims for benefits paid under section 65B.44 as an underwriting standard or guideline if the applicant was 50 percent or less negligent in the accident or accidents causing the claims.

(e) No insurer shall refuse to issue any standard or preferred policy of motor vehicle insurance or make any discrimination in the acceptance of risks, in rates, premiums, dividends, or benefits of any kind, or by way of rebate:

(1) between persons of the same class, or

(2) on account of race, or

(3) on account of physical handicap if the handicap is compensated for by special training, equipment, prosthetic device, corrective lenses, or medication and if the physically handicapped person:

(i) is licensed by the department of public safety to operate a motor vehicle in this state, and

(ii) operates only vehicles that are equipped with auxiliary devices and equipment necessary for safe and effective operation by the handicapped person, or

(4) on account of marital dissolution.

Subd. 24. Cancellations and nonrenewals. No insurer shall cancel or fail to renew an individual life or individual health policy or an individual nonprofit health service plan subscriber contract for nonpayment of premium unless it mails or delivers to the named insured, at the address shown on the policy or subscriber contract at least 30 days before lapse, final notice of the cancellation or nonrenewal and the effective date of the cancellation or nonrenewal.

If the named insured is not the policy or subscriber contract owner, the notice required by this subdivision must be sent to the insured's last known address, if any, and to the owner's last known address.

Proof of mailing of the notice of lapse for failure to pay the premium before the expiration of the grace period is sufficient proof that notice required in this subdivision has been given.

This subdivision does not apply to a life or health insurance policy or contract upon which premiums are paid at a monthly interval or less and that contains any grace period required by statute for the payment of premiums during which time the insurance continues in force.

Subd. 25. Use of statements of a minor. No statement of a minor or information obtained by an insurer or a representative of an insurer from a minor may be used in any manner in regard to a claim unless the parent or guardian of the minor has granted permission for the minor to be interviewed or the minor's statement to be taken.

Subd. 26. Loss experience. An insurer shall without cost to the insured provide an insured with the loss or claims experience of that insured for the current policy period and for the two policy periods preceding the current one for which the insurer has provided coverage, within 30 days of a request for the information by the policyholder. Claims experience data must be provided to the insured in accordance with state and federal requirements regarding the confidentiality of medical data. The insurer shall not be responsible for providing information without cost more often than once in a 12-month period. The insurer is not required to provide the information if the policy covers the employee of more than one employer and the information is not maintained separately for each employer and not all employers request the data.

An insurer, health maintenance organization, or a third-party administrator may not request more than three years of loss or claims experience as a condition of submitting an application or providing coverage.

This subdivision only applies to group life policies and group health policies.

Subd. 27. Solicitations and sales of insurance products to borrowers. (a) A loan officer, a loan representative, or other person involved in taking or processing a loan may not solicit an insurance product, except for credit life, credit disability, credit involuntary unemployment, mortgage life, mortgage accidental death, or mortgage disability, and except for life insurance when offered in lieu of credit life insurance, from the completion of the initial loan application, as defined in the federal Equal Credit Opportunity Act, United States Code, title 15, sections 1691 to 1691f, and any regulations adopted under those sections, until after the closing of the loan transaction.

(b) This subdivision applies only to loan transactions covered by the federal Truth-in-Lending Act, United States Code, title 15, sections 1601 to 1666j, and any regulations adopted under those sections.

(c) This subdivision does not apply to sales of title insurance, homeowner's insurance, a package homeowner's-automobile insurance product, automobile insurance, or a similar insurance product, required to perfect title to, or protect, property for which a security interest will be taken if the product is required as a condition of the loan.

(d) Nothing in this subdivision prohibits the solicitation or sale of any insurance product by means of mass communication.

Subd. 28. Conversion fees prohibited. An issuer providing health coverage through conversion policies, plans, or contracts shall not impose a fee or charge, other than the premium, for issuing these policies, plans, or contracts.

Subd. 29. HIV tests; crime victims and emergency medical service personnel. No insurer regulated under chapter 61A, 62B, or 62S, or providing health, medical, hospitalization, long-term care insurance, or accident and sickness insurance regulated under chapter 62A, or nonprofit health service plan corporation regulated under chapter 62C, health maintenance organization regulated under chapter 62D, or fraternal benefit society regulated under chapter 64B, may:

(1) use the results of a test to determine the presence of the human immunodeficiency virus (HIV) antibody performed on an offender under section 611A.19 or performed on a crime victim who was exposed to or had contact with an offender's bodily fluids during commission of a crime that was reported to law enforcement officials, in order to make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract;

(2) use the results of a test to determine the presence of a bloodborne pathogen performed on an individual according to sections 144.7401 to 144.7415, 241.33 to 241.342, or 246.71 to 246.722 in order to make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract; or

(3) ask an applicant for coverage or a person already covered whether the person has: (i) had a test performed for the reason set forth in clause (1) or (2); or (ii) been the victim of an assault or any other crime which involves bodily contact with the offender.

This subdivision does not affect tests conducted for purposes other than those described in clause (1) or (2), including any test to determine the presence of a bloodborne pathogen if such test was performed at the insurer's direction as part of the insurer's normal underwriting requirements.

Subd. 29a. HIV tests; vaccine research. (a) No insurer regulated under chapter 61A or 62B, or providing health, medical, hospitalization, or accident and sickness insurance regulated under chapter 62A, or nonprofit health services corporation regulated under chapter 62C, health maintenance organization regulated under chapter 62D, or fraternal benefit society regulated under chapter 64B, may make an underwriting decision, cancel, fail to renew, or take any other action with respect to a policy, plan, certificate, or contract based solely on the fact of a person's participation in a human immunodeficiency virus (HIV) vaccine clinical trial.

(b) If a test to determine the presence of the HIV antibody is performed at the insurer's direction, as part of the insurer's normal underwriting requirements or on any other basis, and an applicant or covered person is a participant or former participant in a vaccine clinical trial and tests positive for the HIV antibody in the insurer-directed test, the person shall disclose the person's status as a participant or former participant in a vaccine clinical trial and provide the insurance company with certification from the trial sponsor of the person's participation or former participation in the vaccine trial. Upon that notification, an insurer shall stay any adverse decision or refrain from making an underwriting decision to cancel, fail to renew, or take any other action based solely on the positive test result until the insurer obtains a confidential certificate from the sponsor of the trial verifying the person's HIV status. If the confidential certificate indicates that the person's HIV antibodies are a result of exposure to the vaccine, that the person does not have the HIV virus, and that the person did not test positive for the HIV virus in any test administered by the trial sponsor prior to entering the vaccine clinical trial, the insurer shall ignore the presence of the HIV antibody in the insurer-directed test.

(c) This subdivision does not affect any tests to determine the presence of the HIV antibody, except as provided under paragraph (b).

(d) This subdivision does not apply to persons who are confirmed as having the HIV virus.

(e) For purposes of this subdivision, "vaccine clinical trial" means a clinical trial conducted by a sponsor under an investigational new drug application as provided by Code of Federal Regulations, title 21, section 312. "Sponsor" means the hospital, clinic, or health care professional that is conducting the vaccine clinical trial.

Subd. 30. Records retention. An insurer shall retain copies of all underwriting documents, policy forms, and applications for three years from the effective date of the policy. An insurer shall retain all claim files and documentation related to a claim for three years from the date the claim was paid or denied. This subdivision does not relieve the insurer of its obligation to produce these documents to the department after the retention period has expired in connection with an enforcement action or administrative proceeding against the insurer from whom the documents are requested, if the insurer has retained the documents. Records required to be retained by this section may be retained in paper, photograph, microprocess, magnetic, mechanical, or electronic media, or by any process which accurately reproduces or forms a durable medium for the reproduction of a record.

Subd. 31. Reasonable, adequate, and not predatory premiums. Premiums charged by a health plan company, as defined in section 62Q.01, shall be reasonable, adequate, and not predatory in relation to the benefits, considering actuarial projection of the cost of providing or paying for the covered health services, considering the costs of administration, and in relation to the reserves and surplus required by law.

Subd. 32. Unfair health risk avoidance. No insurer or health plan company may design a network of providers, policies on access to providers, or marketing strategy in such a way as to discourage enrollment by individuals or groups whose health care needs are perceived as likely to be more expensive than the average. This subdivision does not prohibit underwriting and rating practices that comply with Minnesota law.

Subd. 33. Prohibition of inappropriate incentives. No insurer or health plan company may give any financial incentive to a health care provider based solely on the number of services denied or referrals not authorized by the provider. This subdivision does not prohibit capitation or other compensation methods that serve to hold health care providers financially accountable for the cost of caring for a patient population.

Subd. 34. Suitability of insurance for customer. In recommending or issuing life, endowment, individual accident and sickness, long-term care, annuity, life-endowment, or Medicare supplement insurance to a customer, an insurer, either directly or through its agent, must have reasonable grounds for believing that the recommendation is suitable for the customer.

In the case of group insurance marketed on a direct response basis without the use of direct agent contact, this subdivision is satisfied if the insurer has reasonable grounds to believe that the insurance offered is generally suitable for the group to whom the offer is made.

Subd. 35. Determination of health plan policy limits. Any health plan that includes a specific policy limit within its insurance policy, certificate, or subscriber agreement shall calculate the policy limit by using the amount actually paid on behalf of the insured, subscriber, or dependents for services covered under the policy, subscriber agreement, or certificate unless the amount paid is greater than the billed charge.

HIST: 1967 c 395 art 12 s 20; 1973 c 474 s 1; 1975 c 139 s 1; 1979 c 207 s 6; 1Sp1981 c 4 art 2 s 7; 1983 c 285 s 1; 1984 c 555 s 1-3; 1984 c 592 s 73; 1Sp1985 c 10 s 71; 1986 c 444; 1987 c 113 s 1; 1987 c 337 s 116-119; 1989 c 170 s 3; 1989 c 260 s 17-20; 1989 c 316 s 1; 1989 c 330 s 27-32; 1990 c 467 s 1; 1991 c 188 s 1; 1992 c 524 s 1; 1992 c 564 art 1 s 46,54; art 4 s 14; 1992 c 569 s 6; 1993 c 343 s 26; 1994 c 475 s 1; 1994 c 485 s 54,55,65; 1994 c 625 art 3 s 20; 1995 c 186 s 17; 1995 c 234 art 8 s 21,22; 1995 c 258 s 52,53; 1996 c 278 s 1; 1996 c 433 s 1; 1996 c 446 art 1 s 61-65; 1997 c 77 s 3; 1999 c 121 s 1; 1999 c 177 s 70; 1999 c 199 art 2 s 1; 2000 c 422 s 3; 2000 c 483 s 21,22; 2001 c 28 s 1



Section 72A.201 Regulation of claims practices.

72A.201 Regulation of claims practices.

Subdivision 1. Administrative enforcement. The commissioner may, in accordance with chapter 14, adopt rules to ensure the prompt, fair, and honest processing of claims and complaints. The commissioner may, in accordance with sections 72A.22 to 72A.25, seek and impose appropriate administrative remedies, including fines, for (1) a violation of this section or the rules adopted pursuant to this section; or (2) a violation of section 72A.20, subdivision 12. The commissioner need not show a general business practice in taking an administrative action for these violations.

No individual violation constitutes an unfair, discriminatory, or unlawful practice in business, commerce, or trade for purposes of section 8.31.

Subd. 2. Construction. The policy of the department of commerce, in interpreting and enforcing this section, will be to take into consideration all pertinent facts and circumstances in determining the severity and appropriateness of the action to be taken in regard to any violation of this section.

The magnitude of the harm to the claimant or insured, and any actions by the insured, claimant, or insurer that mitigate or exacerbate the impact of the violation may be considered.

Actions of the claimant or insured which impeded the insurer in processing or settling the claim, and actions of the insurer which increased the detriment to the claimant or insured may also be considered in determining the appropriate administrative action to be taken.

Subd. 3. Definitions. For the purposes of this section, the following terms have the meanings given them.

(1) Adjuster or adjusters. "Adjuster" or "adjusters" is as defined in section 72B.02.

(2) Agent. "Agent" means insurance agents or insurance agencies licensed pursuant to sections 60K.30 to 60K.56, and representatives of these agents or agencies.

(3) Claim. "Claim" means a request or demand made with an insurer for the payment of funds or the provision of services under the terms of any policy, certificate, contract of insurance, binder, or other contracts of temporary insurance. The term does not include a claim under a health insurance policy made by a participating provider with an insurer in accordance with the participating provider's service agreement with the insurer which has been filed with the commissioner of commerce prior to its use.

(4) Claim settlement. "Claim settlement" means all activities of an insurer related directly or indirectly to the determination of the extent of liabilities due or potentially due under coverages afforded by the policy, and which result in claim payment, claim acceptance, compromise, or other disposition.

(5) Claimant. "Claimant" means any individual, corporation, association, partnership, or other legal entity asserting a claim against any individual, corporation, association, partnership, or other legal entity which is insured under an insurance policy or insurance contract of an insurer.

(6) Complaint. "Complaint" means a communication primarily expressing a grievance.

(7) Insurance policy. "Insurance policy" means any evidence of coverage issued by an insurer including all policies, contracts, certificates, riders, binders, and endorsements which provide or describe coverage. The term includes any contract issuing coverage under a self-insurance plan, group self-insurance plan, or joint self-insurance employee health plans.

(8) Insured. "Insured" means an individual, corporation, association, partnership, or other legal entity asserting a right to payment under their insurance policy or insurance contract arising out of the occurrence of the contingency or loss covered by the policy or contract. The term does not apply to a person who acquires rights under a mortgage.

(9) Insurer. "Insurer" includes any individual, corporation, association, partnership, reciprocal exchange, Lloyds, fraternal benefits society, self-insurer, surplus line insurer, self-insurance administrator, and nonprofit service plans under the jurisdiction of the department of commerce.

(10) Investigation. "Investigation" means a reasonable procedure adopted by an insurer to determine whether to accept or reject a claim.

(11) Notification of claim. "Notification of claim" means any communication to an insurer by a claimant or an insured which reasonably apprises the insurer of a claim brought under an insurance contract or policy issued by the insurer. Notification of claim to an agent of the insurer is notice to the insurer.

(12) Proof of loss. "Proof of loss" means the necessary documentation required from the insured to establish entitlement to payment under a policy.

(13) Self-insurance administrator. "Self-insurance administrator" means any vendor of risk management services or entities administering self-insurance plans, licensed pursuant to section 60A.23, subdivision 8.

(14) Self-insured or self-insurer. "Self-insured" or "self-insurer" means any entity authorized pursuant to section 65B.48, subdivision 3; chapter 62H; section 176.181, subdivision 2; Laws of Minnesota 1983, chapter 290, section 171; section 471.617; or section 471.981 and includes any entity which, for a fee, employs the services of vendors of risk management services in the administration of a self-insurance plan as defined by section 60A.23, subdivision 8, clause (2), subclauses (a) and (d).

Subd. 4. Standards for claim filing and handling. The following acts by an insurer, an adjuster, a self-insured, or a self-insurance administrator constitute unfair settlement practices:

(1) except for claims made under a health insurance policy, after receiving notification of claim from an insured or a claimant, failing to acknowledge receipt of the notification of the claim within ten business days, and failing to promptly provide all necessary claim forms and instructions to process the claim, unless the claim is settled within ten business days. The acknowledgment must include the telephone number of the company representative who can assist the insured or the claimant in providing information and assistance that is reasonable so that the insured or claimant can comply with the policy conditions and the insurer's reasonable requirements. If an acknowledgment is made by means other than writing, an appropriate notation of the acknowledgment must be made in the claim file of the insurer and dated. An appropriate notation must include at least the following information where the acknowledgment is by telephone or oral contact:

(i) the telephone number called, if any;

(ii) the name of the person making the telephone call or oral contact;

(iii) the name of the person who actually received the telephone call or oral contact;

(iv) the time of the telephone call or oral contact; and

(v) the date of the telephone call or oral contact;

(2) failing to reply, within ten business days of receipt, to all other communications about a claim from an insured or a claimant that reasonably indicate a response is requested or needed;

(3) unless provided otherwise by law or in the policy, failing to complete its investigation and inform the insured or claimant of acceptance or denial of a claim within 30 business days after receipt of notification of claim unless the investigation cannot be reasonably completed within that time. In the event that the investigation cannot reasonably be completed within that time, the insurer shall notify the insured or claimant within the time period of the reasons why the investigation is not complete and the expected date the investigation will be complete. For claims made under a health policy the notification of claim must be in writing;

(4) where evidence of suspected fraud is present, the requirement to disclose their reasons for failure to complete the investigation within the time period set forth in clause (3) need not be specific. The insurer must make this evidence available to the department of commerce if requested;

(5) failing to notify an insured who has made a notification of claim of all available benefits or coverages which the insured may be eligible to receive under the terms of a policy and of the documentation which the insured must supply in order to ascertain eligibility;

(6) unless otherwise provided by law or in the policy, requiring an insured to give written notice of loss or proof of loss within a specified time, and thereafter seeking to relieve the insurer of its obligations if the time limit is not complied with, unless the failure to comply with the time limit prejudices the insurer's rights and then only if the insurer gave prior notice to the insured of the potential prejudice;

(7) advising an insured or a claimant not to obtain the services of an attorney or an adjuster, or representing that payment will be delayed if an attorney or an adjuster is retained by the insured or the claimant;

(8) failing to advise in writing an insured or claimant who has filed a notification of claim known to be unresolved, and who has not retained an attorney, of the expiration of a statute of limitations at least 60 days prior to that expiration. For the purposes of this clause, any claim on which the insurer has received no communication from the insured or claimant for a period of two years preceding the expiration of the applicable statute of limitations shall not be considered to be known to be unresolved and notice need not be sent pursuant to this clause;

(9) demanding information which would not affect the settlement of the claim;

(10) unless expressly permitted by law or the policy, refusing to settle a claim of an insured on the basis that the responsibility should be assumed by others;

(11) failing, within 60 business days after receipt of a properly executed proof of loss, to advise the insured of the acceptance or denial of the claim by the insurer. No insurer shall deny a claim on the grounds of a specific policy provision, condition, or exclusion unless reference to the provision, condition, or exclusion is included in the denial. The denial must be given to the insured in writing with a copy filed in the claim file;

(12) denying or reducing a claim on the basis of an application which was altered or falsified by the agent or insurer without the knowledge of the insured;

(13) failing to notify the insured of the existence of the additional living expense coverage when an insured under a homeowners policy sustains a loss by reason of a covered occurrence and the damage to the dwelling is such that it is not habitable;

(14) failing to inform an insured or a claimant that the insurer will pay for an estimate of repair if the insurer requested the estimate and the insured or claimant had previously submitted two estimates of repair.

Subd. 4a. Standards for preauthorization approval. If a policy of accident and sickness insurance or a subscriber contract requires preauthorization approval for any nonemergency services or benefits, the decision to approve or disapprove the requested services or benefits must be processed in accordance with section 62M.07.

Subd. 5. Standards for fair settlement offers and agreements. The following acts by an insurer, an adjuster, a self-insured, or a self-insurance administrator constitute unfair settlement practices:

(1) making any partial or final payment, settlement, or offer of settlement, which does not include an explanation of what the payment, settlement, or offer of settlement is for;

(2) making an offer to an insured of partial or total settlement of one part of a claim contingent upon agreement to settle another part of the claim;

(3) refusing to pay one or more elements of a claim by an insured for which there is no good faith dispute;

(4) threatening cancellation, rescission, or nonrenewal of a policy as an inducement to settlement of a claim;

(5) notwithstanding any inconsistent provision of section 65A.01, subdivision 3, failing to issue payment for any amount finally agreed upon in settlement of all or part of any claim within five business days from the receipt of the agreement by the insurer or from the date of the performance by the claimant of any conditions set by such agreement, whichever is later;

(6) failing to inform the insured of the policy provision or provisions under which payment is made;

(7) settling or attempting to settle a claim or part of a claim with an insured under actual cash value provisions for less than the value of the property immediately preceding the loss, including all applicable taxes and license fees. In no case may an insurer be required to pay an amount greater than the amount of insurance;

(8) except where limited by policy provisions, settling or offering to settle a claim or part of a claim with an insured under replacement value provisions for less than the sum necessary to replace the damaged item with one of like kind and quality, including all applicable taxes, license, and transfer fees;

(9) reducing or attempting to reduce for depreciation any settlement or any offer of settlement for items not adversely affected by age, use, or obsolescence;

(10) reducing or attempting to reduce for betterment any settlement or any offer of settlement unless the resale value of the item has increased over the preloss value by the repair of the damage.

Subd. 6. Standards for automobile insurance claims handling, settlement offers, and agreements. In addition to the acts specified in subdivisions 4, 5, 7, 8, and 9, the following acts by an insurer, adjuster, or a self-insured or self-insurance administrator constitute unfair settlement practices:

(1) if an automobile insurance policy provides for the adjustment and settlement of an automobile total loss on the basis of actual cash value or replacement with like kind and quality and the insured is not an automobile dealer, failing to offer one of the following methods of settlement:

(a) comparable and available replacement automobile, with all applicable taxes, license fees, at least pro rata for the unexpired term of the replaced automobile's license, and other fees incident to the transfer or evidence of ownership of the automobile paid, at no cost to the insured other than the deductible amount as provided in the policy;

(b) a cash settlement based upon the actual cost of purchase of a comparable automobile, including all applicable taxes, license fees, at least pro rata for the unexpired term of the replaced automobile's license, and other fees incident to transfer of evidence of ownership, less the deductible amount as provided in the policy. The costs must be determined by:

(i) the cost of a comparable automobile, adjusted for mileage, condition, and options, in the local market area of the insured, if such an automobile is available in that area; or

(ii) one of two or more quotations obtained from two or more qualified sources located within the local market area when a comparable automobile is not available in the local market area. The insured shall be provided the information contained in all quotations prior to settlement; or

(iii) any settlement or offer of settlement which deviates from the procedure above must be documented and justified in detail. The basis for the settlement or offer of settlement must be explained to the insured;

(2) if an automobile insurance policy provides for the adjustment and settlement of an automobile partial loss on the basis of repair or replacement with like kind and quality and the insured is not an automobile dealer, failing to offer one of the following methods of settlement:

(a) to assume all costs, including reasonable towing costs, for the satisfactory repair of the motor vehicle. Satisfactory repair includes repair of both obvious and hidden damage as caused by the claim incident. This assumption of cost may be reduced by applicable policy provision; or

(b) to offer a cash settlement sufficient to pay for satisfactory repair of the vehicle. Satisfactory repair includes repair of obvious and hidden damage caused by the claim incident, and includes reasonable towing costs;

(3) regardless of whether the loss was total or partial, in the event that a damaged vehicle of an insured cannot be safely driven, failing to exercise the right to inspect automobile damage prior to repair within five business days following receipt of notification of claim. In other cases the inspection must be made in 15 days;

(4) regardless of whether the loss was total or partial, requiring unreasonable travel of a claimant or insured to inspect a replacement automobile, to obtain a repair estimate, to allow an insurer to inspect a repair estimate, to allow an insurer to inspect repairs made pursuant to policy requirements, or to have the automobile repaired;

(5) regardless of whether the loss was total or partial, if loss of use coverage exists under the insurance policy, failing to notify an insured at the time of the insurer's acknowledgment of claim, or sooner if inquiry is made, of the fact of the coverage, including the policy terms and conditions affecting the coverage and the manner in which the insured can apply for this coverage;

(6) regardless of whether the loss was total or partial, failing to include the insured's deductible in the insurer's demands under its subrogation rights. Subrogation recovery must be shared at least on a proportionate basis with the insured, unless the deductible amount has been otherwise recovered by the insured, except that when an insurer is recovering directly from an uninsured third party by means of installments, the insured must receive the full deductible share as soon as that amount is collected and before any part of the total recovery is applied to any other use. No deduction for expenses may be made from the deductible recovery unless an attorney is retained to collect the recovery, in which case deduction may be made only for a pro rata share of the cost of retaining the attorney. An insured is not bound by any settlement of its insurer's subrogation claim with respect to the deductible amount, unless the insured receives, as a result of the subrogation settlement, the full amount of the deductible. Recovery by the insurer and receipt by the insured of less than all of the insured's deductible amount does not affect the insured's rights to recover any unreimbursed portion of the deductible from parties liable for the loss;

(7) requiring as a condition of payment of a claim that repairs to any damaged vehicle must be made by a particular contractor or repair shop or that parts, other than window glass, must be replaced with parts other than original equipment parts;

(8) where liability is reasonably clear, failing to inform the claimant in an automobile property damage liability claim that the claimant may have a claim for loss of use of the vehicle;

(9) failing to make a good faith assignment of comparative negligence percentages in ascertaining the issue of liability;

(10) failing to pay any interest required by statute on overdue payment for an automobile personal injury protection claim;

(11) if an automobile insurance policy contains either or both of the time limitation provisions as permitted by section 65B.55, subdivisions 1 and 2, failing to notify the insured in writing of those limitations at least 60 days prior to the expiration of that time limitation;

(12) if an insurer chooses to have an insured examined as permitted by section 65B.56, subdivision 1, failing to notify the insured of all of the insured's rights and obligations under that statute, including the right to request, in writing, and to receive a copy of the report of the examination;

(13) failing to provide, to an insured who has submitted a claim for benefits described in section 65B.44, a complete copy of the insurer's claim file on the insured, excluding internal company memoranda, all materials that relate to any insurance fraud investigation, materials that constitute attorney work-product or that qualify for the attorney-client privilege, and medical reviews that are subject to section 145.64, within ten business days of receiving a written request from the insured. The insurer may charge the insured a reasonable copying fee. This clause supersedes any inconsistent provisions of sections 72A.49 to 72A.505;

(14) if an automobile policy provides for the adjustment or settlement of an automobile loss due to damaged window glass, failing to provide payment to the insured's chosen vendor based on a competitive price. If the insurer disputes the amount charged by the vendor, the price shall be as established by the commissioner through a market survey to determine a fair and reasonable market price for similar services. The survey shall be:

(a) an annual survey using accepted industry standards;

(b) a statistically significant sample of auto glass vendors; and

(c) of work actually done.

The commissioner shall consult with interested parties in designing the survey document. Reasonable deviation from the market price determined by survey is allowed when based on the facts in each case. This clause does not prohibit an insurer from recommending a vendor to the insured or from agreeing with a vendor to perform work at an agreed-upon price, provided, however, that before recommending a vendor, the insurer shall offer its insured the opportunity to choose the vendor;

(15) requiring that the repair or replacement of motor vehicle glass and related products and services be made in a particular place or shop or by a particular entity, or by otherwise limiting the ability of the insured to select the place, shop, or entity to repair or replace the motor vehicle glass and related products and services; or

(16) engaging in any act or practice of intimidation, coercion, threat, incentive, or inducement for or against an insured to use a particular company or location to provide the motor vehicle glass repair or replacement services or products. For purposes of this section, a warranty shall not be considered an inducement or incentive.

Subd. 7. Standards for releases. The following acts by an insurer, adjuster, or self-insured or self-insurance administrator constitute unfair settlement practices:

(1) requesting or requiring an insured or a claimant to sign a release that extends beyond the subject matter that gave rise to the claim payment;

(2) issuing a check or draft in payment of a claim that contains any language or provision that implies or states that acceptance of the check or draft constitutes a final settlement or release of any or all future obligations arising out of the loss.

Subd. 8. Standards for claim denial. The following acts by an insurer, adjuster, or self-insured, or self-insurance administrator constitute unfair settlement practices:

(1) denying a claim or any element of a claim on the grounds of a specific policy provision, condition, or exclusion, without informing the insured of the policy provision, condition, or exclusion on which the denial is based;

(2) denying a claim without having made a reasonable investigation of the claim;

(3) denying a liability claim because the insured has requested that the claim be denied;

(4) denying a liability claim because the insured has failed or refused to report the claim, unless an independent evaluation of available information indicates there is no liability;

(5) denying a claim without including the following information:

(i) the basis for the denial;

(ii) the name, address, and telephone number of the insurer's claim service office or the claim representative of the insurer to whom the insured or claimant may take any questions or complaints about the denial;

(iii) the claim number and the policy number of the insured; and

(iv) if the denied claim is a fire claim, the insured's right to file with the department of commerce a complaint regarding the denial, and the address and telephone number of the department of commerce;

(6) denying a claim because the insured or claimant failed to exhibit the damaged property unless:

(i) the insurer, within a reasonable time period, made a written demand upon the insured or claimant to exhibit the property; and

(ii) the demand was reasonable under the circumstances in which it was made;

(7) denying a claim by an insured or claimant based on the evaluation of a chemical dependency claim reviewer selected by the insurer unless the reviewer meets the qualifications specified under subdivision 8a. An insurer that selects chemical dependency reviewers to conduct claim evaluations must annually file with the commissioner of commerce a report containing the specific evaluation standards and criteria used in these evaluations. The report must be filed at the same time its annual statement is submitted under section 60A.13. The report must also include the number of evaluations performed on behalf of the insurer during the reporting period, the types of evaluations performed, the results, the number of appeals of denials based on these evaluations, the results of these appeals, and the number of complaints filed in a court of competent jurisdiction.

Subd. 8a. Chemical dependency claim reviewer qualifications. (a) The personnel file of a chemical dependency claim reviewer must include documentation of the individual's competency in the following areas:

(1) knowledge of chemical abuse and dependency;

(2) chemical use assessment, including client interviewing and screening;

(3) case management, including treatment planning, general knowledge of social services, and appropriate referrals, and recordkeeping, reporting requirements, and confidentiality rules and regulations that apply to chemical dependency clients; and

(4) individual and group counseling, including crisis intervention.

(b) The insurer may accept one of the following as adequate documentation that a chemical dependency claim reviewer is competent in the areas required under paragraph (a):

(1) the individual has at least a baccalaureate degree with a major or concentration in social work, nursing, sociology, human services, or psychology, is a licensed registered nurse, or is a licensed physician; has successfully completed 30 hours of classroom instruction in each of the areas identified in paragraph (a), clauses (1) and (2); and has successfully completed 480 hours of supervised experience as a chemical dependency counselor, either as a student or as an employee; or

(2) the individual has documented the successful completion of the following:

(i) 60 hours of classroom training in the subject area identified in paragraph (a), clause (1);

(ii) 30 hours of classroom training in the subject area identified in paragraph (a), clause (2);

(iii) 160 hours of classroom training in the subject areas identified in paragraph (a), clauses (3) and (4); and

(iv) completion of 480 hours of supervised experience as a chemical dependency counselor, either as a student or as an employee; or

(3) the individual is certified by the Institute for Chemical Dependency Professionals of Minnesota, Inc., as a chemical dependency counselor or as a chemical dependency counselor reciprocal, through the evaluation process established by the Certification Reciprocity Consortium Alcohol and Other Drug Abuse, Inc., and published in the Case Presentation Method Trainer's Manual, copyright 1986;

(4) the individual successfully completed three years of supervised work experience as a chemical dependency counselor before January 1, 1988; or

(5) the individual is a licensed physician, who has 480 hours of experience in a licensed chemical dependency program.

After January 1, 1993, chemical dependency counselors must document that they meet the requirements of clause (1), (2), or (3) in order to comply with this paragraph.

Subd. 9. Standards for communications with the department. In addition to the acts specified elsewhere in this section and section 72A.20, the following acts by an insurer, adjuster, or a self-insured or self-insurance administrator constitute unfair settlement practices:

(1) failure to respond, within 15 working days after receipt of an inquiry from the commissioner, about a claim, to the commissioner;

(2) failure, upon request by the commissioner, to make specific claim files available to the commissioner;

(3) failure to include in the claim file all written communications and transactions emanating from, or received by, the insurer, as well as all notes and work papers relating to the claim. All written communications and notes referring to verbal communications must be dated by the insurer;

(4) failure to submit to the commissioner, when requested, any summary of complaint data reasonably required;

(5) failure to compile and maintain a file on all complaints. If the complaint deals with a loss, the file must contain adequate information so as to permit easy retrieval of the entire file. If the complaint alleges that the company, or agent of the company, or any agent producing business written by the company is engaged in any unfair, false, misleading, dishonest, fraudulent, untrustworthy, coercive, or financially irresponsible practice, or has violated any insurance law or rule, the file must indicate what investigation or action was taken by the company. The complaint file must be maintained for at least four years after the date of the complaint.

For purposes of clause (1) the term insurer includes an agent of the insurer. The insurer must have been sent a copy of any communication to an agent to be held in violation of this provision.

Subd. 10. Scope. This section does not apply to workers' compensation insurance. Nothing in this section abrogates any policy provisions.

Subd. 11. Disclosure mandatory. An insurer must disclose the coverage and limits of an insurance policy within 30 days after the information is requested in writing by a claimant.

Subd. 12. Prejudgment interest. If a judgment is entered against an insured, the principal amount of which is within the applicable policy limits, the insurer is responsible for their insured's share of the costs, disbursements, and prejudgment interest, as determined under section 549.09, included in the judgment even if the total amount of the judgment is in excess of the applicable policy limits.

Subd. 13. Improper claim of discount. (a) No insurer or community integrated service network shall intentionally provide a health care provider with an explanation of benefits or similar document claiming a right to a discounted fee, price, or other charge, when the insurer or community integrated service network does not have an agreement with the provider for the discount with respect to the patient involved.

(b) The insurer or community integrated service network may, notwithstanding paragraph (a), claim the right to a discount based upon a discount agreement between the health care provider and another entity, but only if:

(1) that agreement expressly permitted the entity to assign its right to receive the discount;

(2) an assignment to the insurer or community integrated service network of the right to receive the discount complies with any relevant requirements for assignments contained in the discount agreement; and

(3) the insurer or community integrated service network has complied with any relevant requirements contained in the assignment.

(c) When an explanation of benefits or similar document claims a discount permitted under paragraph (b), it shall prominently state that the discount claimed is based upon an assignment and shall state the name of the entity from whom the assignment was received. This paragraph does not apply if the entity that issues the explanation of benefits or similar document has a provider agreement with the provider.

(d) No insurer or community integrated service network that has entered into an agreement with a health care provider that involves discounted fees, prices, or other charges shall disclose the discounts to another entity, with the knowledge or expectation that the disclosure will result in claims for discounts prohibited under paragraphs (a) and (b).

HIST: 1984 c 555 s 3; 1987 c 64 s 1; 1989 c 193 s 1; 1989 c 260 s 21-23; 1991 c 115 s 1,2; 1991 c 131 s 2; 1991 c 207 s 7; 1992 c 413 s 1; 1992 c 524 s 2; 1992 c 564 art 1 s 47; art 3 s 27; 1994 c 485 s 56,65; 1995 c 234 art 7 s 27; 1997 c 77 s 4; 1997 c 225 art 2 s 62; 1999 c 239 s 41; 2000 c 342 s 1; 2001 c 117 art 2 s 17

* NOTE: The amendment to subdivision 3 by Laws 2001, chapter *117, article 2, section 17, is effective July 1, 2002. Laws *2001, chapter 117, article 2, section 19.



Section 72A.202 Auto glass market survey revolving account.

72A.202 Auto glass market survey revolving account.

The commissioner shall deposit in a separate account in the state treasury all money voluntarily contributed by insurance companies and the auto glass industry for purposes of conducting the market survey referenced in section 72A.201, subdivision 6, clause (14). Money in the account is appropriated to the commissioner for that purpose.

HIST: 2000 c 342 s 2



Section 72A.205 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72

72A.205 Repealed, 1996 c 446 art 1 s 72; 1998 c 339 s 72



Section 72A.206 Repealed, 1992 c 540 art 2 s 22

72A.206 Repealed, 1992 c 540 art 2 s 22



Section 72A.207 Graded death benefits.

72A.207 Graded death benefits.

For the purpose of this section, a graded death benefit is a provision within a life insurance policy in which the death benefit, in the early years of the policy, is less than the face amount of the policy, but which increases with the passage of time.

No policy of life insurance paying a graded death benefit may be issued in this state unless the graded death benefit is equal to at least four times the first year premium. This section does not prohibit the return of premiums or premiums plus interest in connection with the voluntary or judicially ordered rescission of the policy, or according to the terms of the exclusions from coverage for suicide, aviation, or war risk.

HIST: 1996 c 446 art 1 s 66



Section 72A.21 Power of commissioner.

72A.21 Power of commissioner.

The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether that person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by section 72A.19.

HIST: 1967 c 395 art 12 s 21



Section 72A.22 Hearing; witnesses; production of books.

72A.22 Hearing; witnesses; production of books.

Subdivision 1. Statement of charges and notice of hearing. Whenever the commissioner has reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, defined in section 72A.20, and that a proceeding in respect thereto would be to the interest of the public, the commissioner shall issue and serve upon that person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 20 days after the date of the service thereof.

Subd. 2. Appearance; intervention. At the time and place fixed for such hearing said person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring the person to cease and desist from the acts, methods, or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.

Subd. 3. Formal rules of pleading or evidence not required. Nothing contained in sections 72A.17 to 72A.32 shall require the observance at any such hearing of formal rules of pleading or evidence.

Subd. 4. Hearing. The commissioner, upon such a hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which the commissioner deems relevant to the inquiry. The commissioner, upon such a hearing, may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at the hearing. If no stenographic record is made and if a judicial review is sought, the commissioner shall prepare a statement of the evidence and proceeding for use on review. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which the person may be lawfully interrogated, the district court of Ramsey county or of the county where the hearing is being held, on application of the commissioner, may issue an order requiring that person to comply with the subpoena and to testify; and any failure to obey any such order of the court may be punished by the court as a contempt thereof.

Subd. 5. Service. Statements of charges, notices, orders, and other processes of the commissioner under sections 72A.17 to 72A.32 may be served by anyone duly authorized by the commissioner, either in the manner provided by law for service of process in civil actions or in compliance with section 45.028, subdivision 2.

HIST: 1967 c 395 art 12 s 22; 1986 c 444; 1992 c 564 art 2 s 7



Section 72A.23 Repealed, 1987 c 336 s 47

72A.23 Repealed, 1987 c 336 s 47



Section 72A.24 Repealed, 1987 c 336 s 47

72A.24 Repealed, 1987 c 336 s 47



Section 72A.25 Unfair competition.

72A.25 Unfair competition.

Subdivision 1. Statement of charges; service; hearing. Whenever the commissioner has reason to believe that any person engaged in the business of insurance is engaged in this state in any method of competition or in any act or practice in the conduct of that business which is not defined in section 72A.20, that said method of competition is unfair or that said act or practice is unfair or deceptive and that a proceeding in respect thereto would be to the interest of the public, the commissioner may issue and serve upon that person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 20 days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in section 72A.22, and the provisions of that section as to service are made applicable to proceedings under this section. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person. The commissioner shall, after the hearing, make a written report which shall include findings as to the facts and shall serve a copy thereof upon the person served with the statement of charges.

Subd. 2. Application for injunction. If the report charges a violation of sections 72A.17 to 72A.32 and if the method of competition, act, or practice charged has not been discontinued, the commissioner may, through the attorney general, at any time after 20 days after the service of the report, cause a petition to be filed in the district court of Ramsey County, to enjoin and restrain that person from engaging in the method, act, or practice charged. A transcript of the proceedings before the commissioner, including all evidence taken and the report and findings, shall be filed with the petition. Upon the filing of the petition and transcript the court shall have jurisdiction of the proceedings and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or necessary in its judgment to prevent injury to the public pendente lite.

Subd. 3. Order enjoining and restraining. If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair and deceptive, and that the proceeding by the commissioner with respect thereto is to the interests of the public, it shall issue its order enjoining and restraining the continuance of that method of competition, act, or practice. The findings of the commissioner shall be given the same effect as those of a referee appointed pursuant to rule 53 of the rules of civil procedure.

Subd. 4. Rehearing. If either party shall apply to the court before the entry of its order for leave to adduce additional evidence, and shall show to the satisfaction of the court that said additional evidence is material and that there were reasonable grounds for the failure to adduce it in the proceeding before the commissioner, the court may order said additional evidence to be taken before the commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The commissioner may modify the findings of fact, or make new findings, by reason of the additional evidence so taken, and shall file those modified or new findings with the return of the additional evidence. Any such additional evidence and modified or new findings shall be considered by the court in making and entering its final order, together with the matters submitted in the original transcript.

HIST: 1967 c 395 art 12 s 25; 1976 c 239 s 18; 1984 c 555 s 5; 1986 c 444



Section 72A.26 Intervention.

72A.26 Intervention.

If the report of the commissioner does not charge a violation of sections 72A.17 to 72A.32, any intervenor in the proceedings may, within 20 days after the service of the report, cause a petition to be filed in the district court of Ramsey county for a review of that report. Notice of the filing of the intervenor's petition shall be given to the commissioner and to the person upon whom the statement of charges was originally served. The commissioner shall, within 20 days after the service of the notice of filing the petition, file a transcript of the proceedings, including all evidence taken and the report and findings, and the person upon whom the statement of charges was originally served shall have 20 days after the service of notice of filing the petition in which to file an answer. The proceedings before the court shall conform to those provided for by section 72A.25. Upon such a review the court shall have authority to issue appropriate orders and writs in connection therewith, including, if the court finds it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds, notwithstanding the report of the commissioner, constitutes a violation of sections 72A.17 to 72A.32.

HIST: 1967 c 395 art 12 s 26; 1986 c 444



Section 72A.27 Appeal.

72A.27 Appeal.

Any decree or order of a district court made and entered under section 72A.25 is subject to review by appeal as in other civil cases. The appeal must be taken within the time prescribed by law for taking appeals from orders of the district courts.

HIST: 1967 c 395 art 12 s 27; 1983 c 247 s 37; 1987 c 336 s 8



Section 72A.28 Repealed, 1987 c 336 s 47

72A.28 Repealed, 1987 c 336 s 47



Section 72A.285 Claim for insurance benefits; release of summary information.

72A.285 Claim for insurance benefits; release of summary information.

Notwithstanding section 145.64, when a review organization, as defined in section 145.61, has conducted a review of health services given or proposed to be given to an insured or claimant in connection with or in anticipation of a claim for insurance benefits, a complete summary of the review findings must be furnished by the insurer to the provider who requested the review or to the insured or claimant, upon that person's request.

The summary must list the qualifications of the reviewer, including any license, certification, or specialty designation. The summary must also describe the relationship between the insured's or claimant's diagnosis and the review criteria used as a basis for the claim decision, including the specific rationale for the reviewer's decision.

Nothing in this section requires the disclosure of the identity of the person conducting the review.

HIST: 1991 c 264 s 3



Section 72A.29 Concurrent remedies.

72A.29 Concurrent remedies.

Subdivision 1. Liability under other laws. No order of the commissioner, or order or decree of any district court, under sections 72A.17 to 72A.32 shall in any way relieve or absolve any person affected by such order or decree from any liability under any other laws of this state.

Subd. 2. Concurrent powers. The powers vested in the commissioner by sections 72A.17 to 72A.32 shall be additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law with respect to the methods, acts, and practices hereby declared to be unfair or deceptive.

HIST: 1967 c 395 art 12 s 29



Section 72A.30 Evidential privilege denied; immunity; waiver.

72A.30 Evidential privilege denied; immunity; waiver.

A person who asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required may tend to incriminate or subject the person to a penalty or forfeiture, who is nevertheless directed to give the testimony or produce the evidence, shall comply with the direction. However, the person shall not subsequently be prosecuted or subjected to any penalty or forfeiture because of any transaction, matter, or thing about which the person testified or produced evidence, and no testimony given or evidence produced shall be received against that person upon any criminal action, investigation, or proceeding. No person testifying is exempt from prosecution or punishment for perjury committed while testifying, and the testimony or evidence given or produced shall be admissible against that person upon any criminal action, investigation, or proceeding concerning the perjury. The person is not exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred, or to be conferred, pursuant to the insurance law of this state.

An individual may execute, acknowledge, and file in the office of the commissioner a statement expressly waiving immunity or privilege in respect to any transaction, matter, or thing specified in the statement, and the testimony of that person or any evidence in relation to it may be received or produced before any judge, court, tribunal, grand jury, or otherwise. When it is received or produced, that individual is not entitled to any immunity or privilege on account of any testimony given or evidence produced by that individual.

HIST: 1967 c 395 art 12 s 30; 1983 c 359 s 2; 1986 c 444



Section 72A.31 Certain acts deemed unfair method of competition.

72A.31 Certain acts deemed unfair method of competition.

Subdivision 1. No person, firm or corporation engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property or who acts as agent or broker for one who purchases real property and borrows money on the security thereof, and no trustee, director, officer, agent or other employee of any such person, firm, or corporation shall directly or indirectly:

(1) require, as a condition precedent to such purchase or financing the purchase of such property or to loaning money upon the security of a mortgage thereon, or as a condition prerequisite for the renewal or extension of any such loan or mortgage or for the performance of any other act in connection therewith, that the person, firm or corporation making such purchase or for whom such purchase is to be financed or to whom the money is to be loaned or for whom such extension, renewal or other act is to be granted or performed negotiate any policy of insurance or renewal thereof covering such property through a particular agent, or insurer, or

(2) refuse to accept any policy of insurance covering such property because it was not negotiated through or with any particular agent, or insurer, or

(3) refuse to accept any policy of insurance covering the property issued by an insurer that is a member insurer as defined by section 60C.03, subdivision 6, or

(4) require any policy of insurance covering the property to exceed the replacement cost of the buildings on the mortgaged premises.

This section shall not prevent the disapproval of the insurer or a policy of insurance by any such person, firm, corporation, trustee, director, officer, agent or employee where there are reasonable grounds for believing that the insurer is insolvent or that such insurance is unsatisfactory as to placement with an unauthorized insurer, adequacy of the coverage, adequacy of the insurer to assume the risk to be insured, the assessment features to which the policy is subject, or other grounds which are based on the nature of the coverage and which are not arbitrary, unreasonable or discriminatory, nor shall this section prevent a mortgage lender or mortgage servicer from requiring that a policy of insurance or renewal thereof be in conformance with standards of the federal national mortgage association or the federal home loan mortgage corporation, nor shall this section forbid the securing of insurance or a renewal thereof at the request of the borrower or because of the borrower's failure to furnish the necessary insurance or renewal thereof. For purposes of this section, "insurer" includes a township mutual fire insurance company operating under sections 67A.01 to 67A.26 and a farmers mutual fire insurance company operating under sections 67A.27 to 67A.39.

Upon notice of any such disapproval of or refusal to accept an insurer or a policy of insurance, the commissioner may order the approval of the insurer or the acceptance of the tendered policy of insurance, or both, if the commissioner determines such disapproval or refusal to accept is not in accordance with the foregoing requirements. Failure to comply with such an order of the commissioner of commerce shall be deemed a violation of this section.

Subd. 2. It shall be unlawful in connection with any contract or subcontract calling for any construction work for a public agency to require, directly or indirectly, that any insurance or bond be purchased or renewed through a particular agent or insurer.

HIST: 1967 c 395 art 12 s 31; 1969 c 229 s 1; 1969 c 433 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 337 s 120



Section 72A.32 Violations, procedure.

72A.32 Violations, procedure.

Any violation of section 72A.31 shall constitute an unfair method of competition and the person, firm or corporation practicing the same shall be proceeded against under the provisions of sections 72A.21 to 72A.25, inclusive.

HIST: 1967 c 395 art 12 s 32



Section 72A.321 Repealed, 1981 c 129 s 2

72A.321 Repealed, 1981 c 129 s 2



Section 72A.325 Insurance for funeral or burial expense; freedom of choice.

72A.325 Insurance for funeral or burial expense; freedom of choice.

No insurance company, agent, or other person engaged in the business of providing insurance or other benefits for the payment of any funeral or burial expense, shall designate, endorse, or otherwise promote any particular mortician, funeral director, funeral establishment, cemetery, or any other party offering funeral or burial services or supplies, as the beneficiary or recipient of the benefits, so as to deprive the persons with legal authority to control the disposition of the remains of the deceased policyholder under section 149A.80, subdivision 2, of the right to select the funeral or burial services and supplies of their choice. No owner, director, or employee of a funeral establishment, or entity having a direct equity interest in a funeral establishment, shall receive any fee, commission, or other reimbursement on any insurance sale facilitated through the funeral establishment, except the sale of a preneed funeral insurance contract with a face amount not to exceed $20,000.

For purposes of this section, "preneed funeral insurance contract" means an agreement by or for an individual before that individual's death relating to the purchase or provision of specific funeral or cemetery merchandise or services.

Nothing in this section constitutes a waiver or exception to the requirements of chapter 60K.

HIST: 1981 c 129 s 1; 1987 c 233 s 1; 1999 c 100 s 1



Section 72A.327 Health claims; rights of appeal.

72A.327 Health claims; rights of appeal.

(a) An insured whose claim for medical benefits under chapter 65B is denied because the treatment or services for which the claim is made is claimed to be experimental, investigative, not medically necessary, or otherwise not generally accepted by licensed health care providers and for which the insured has financial responsibility in excess of applicable copayments and deductibles may appeal the denial to the commissioner.

(b) This section does not apply to claims for health benefits which have been arbitrated under section 65B.525, subdivision 1.

(c) A three-member panel shall review the denial of the claim and report to the commissioner. The commissioner shall establish a list of qualified individuals who are eligible to serve on the panel. In establishing the list, the commissioner shall consult with representatives of the contributing members as defined in section 65B.01, subdivision 2, and professional societies. Each panel must include: one person with medical expertise as identified by the contributing members; one person with medical expertise as identified by the professional societies; and one public member. The commissioner, upon initiation of an arbitration, shall select from each list three potential arbitrators and shall notify the issuer and the claimant of the selection. Each party shall strike one of the potential arbitrators and an arbitrator shall be selected by the commissioner from the remaining names of potential arbitrators if more than one potential arbitrator is left. In the event of multiparty arbitration, the commissioner may increase the number of potential arbitrators and divide the strikes so as to afford an equal number of strikes to each adverse interest. If the selected arbitrator is unable or unwilling to serve for any reason, the commissioner may appoint an arbitrator, which will be subject to challenge only for cause. The party that denied the coverage has the burden of proving that the services or treatment are experimental, investigative, not medically necessary, or not generally accepted by licensed health care professionals. In determining whether the burden has been met, the panel may consider expert testimony, medical literature, and any other relevant sources. If the party fails to sustain its burden, the commissioner may order the immediate payment of the claim. All proceedings of the panel and any documents received or developed by the review process are nonpublic.

(d) A person aggrieved by an order under this section may appeal the order. The appeal shall be pursuant to section 65B.525 where appropriate, or to the district court for a trial de novo, in all other cases. In nonemergency situations, if the insurer has an internal grievance or appeal process, the insured must exhaust that process before the external appeal. In no event shall the internal grievance process exceed the time limits described in section 72A.201, subdivision 4a.

(e) If prior authorization is required before services or treatment can be rendered, an appeal of the denial of prior authorization may be made as provided in this section.

(f) The commissioner shall adopt procedural rules for the conduct of appeals.

(g) The permanent rulemaking authority granted in this section is effective June 2, 1989, regardless of the actual effective date of January 1, 1990.

HIST: 1989 c 330 s 34



Section 72A.33 Purpose of act, construction.

72A.33 Purpose of act, construction.

The purpose of sections 72A.33 to 72A.39 is to subject to the jurisdiction of the commissioner of commerce of this state and to the jurisdiction of the courts of this state insurers not authorized to transact business in this state which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state in the manner set forth in the preceding sentence that such insurers be subject to the provisions of sections 72A.33 to 72A.39. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of Public Law Number 15, 79th Congress of the United States, chapter 20, 1st Session, section 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this state. The provisions of sections 72A.33 to 72A.39 shall be liberally construed.

HIST: 1967 c 395 art 12 s 33; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92



Section 72A.34 Definitions.

72A.34 Definitions.

Subdivision 1. Scope. When used in sections 72A.33 to 72A.39 the terms defined in this section shall have the meanings given them in this section.

Subd. 2. Unfair Trade Practice Act. Unfair Trade Practice Act shall mean the act relating to regulation of trade practices as defined in sections 72A.17 to 72A.32.

Subd. 3. Residents. Residents shall mean and include persons, partnerships or corporations, domestic, alien, or foreign.

HIST: 1967 c 395 art 12 s 34



Section 72A.35 Notice to domiciliary supervisory official.

72A.35 Notice to domiciliary supervisory official.

No unauthorized foreign or alien insurer of the kind described in section 72A.33 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Act, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be the commissioner's duty to give notice of such fact by certified mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

HIST: 1967 c 395 art 12 s 35; 1978 c 674 s 60; 1986 c 444



Section 72A.36 Action by commissioner.

72A.36 Action by commissioner.

If after 30 days following the giving of the notice mentioned in section 72A.35 such insurer has failed to cease making, issuing, or circulating such false representations or causing the same to be made, issued or circulated in this state, and if the commissioner has reason to believe that a proceeding in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in section 72A.37, the commissioner shall take action against such insurer under the unfair trade practice act.

HIST: 1967 c 395 art 12 s 36; 1986 c 444



Section 72A.37 Service upon unauthorized insurer.

72A.37 Service upon unauthorized insurer.

Subdivision 1. Acts constituting appointment of commissioner as attorney. Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer: (1) The issuance or delivery of contracts of insurance to residents of this state; (2) the solicitation of applications for such contracts; (3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or (4) any other transaction of insurance business; is equivalent to and shall constitute an appointment by such insurer of the commissioner of commerce and a successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in section 72A.35 under the provisions of the Unfair Trade Practice Act, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this state, upon such insurer.

Subd. 2. Method of service. Service of a statement of charges and notices under said unfair trade practice act shall be made by any deputy or employee of the department of commerce upon the commissioner or some person in apparent charge of the office, in compliance with section 45.028. Service of process issued by any court in any action, suit or proceeding to collect any penalty under said act provided, shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Service on agents and certain others. Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in subdivision 2 be valid if served upon any person within this state who on behalf of such insurer is

(1) soliciting insurance, or

(2) making, issuing or delivering any contract of insurance, or

(3) collecting or receiving in this state any premium for insurance;

and a copy of such statement of charges, notices or process is sent within ten days thereafter by certified mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is certified, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the commissioner in the case of any statement of charges or notices, or with the court administrator of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

Subd. 4. Cease or desist order. No cease or desist order under this section shall be entered until the expiration of 30 days from the date of the filing of the affidavit of compliance.

Subd. 5. Other methods of service. Service of process and notice under the provisions of sections 72A.33 to 72A.39 shall be in addition to all other methods of service provided by law, and nothing in sections 72A.33 to 72A.39 shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.

HIST: 1967 c 395 art 12 s 37; 1978 c 674 s 60; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 8



Section 72A.38 Constitutionality.

72A.38 Constitutionality.

If any provision of sections 72A.33 to 72A.39 or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or application of sections 72A.33 to 72A.39 which can be given effect without the invalid provision or application, and to this end the provisions of sections 72A.33 to 72A.39 are declared to be severable.

HIST: 1967 c 395 art 12 s 38



Section 72A.39 Citation.

72A.39 Citation.

Sections 72A.33 to 72A.39 may be cited as the Unauthorized Insurers False Advertising Process Act.

HIST: 1967 c 395 art 12 s 39



Section 72A.40 Purpose.

72A.40 Purpose.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers not authorized to do insurance business in this state. The legislature further declares that it desires to protect residents of this state against acts by insurers not authorized to do an insurance business in this state, to maintain fair and honest insurance markets, to protect the premium tax revenues of this state, to protect authorized insurers who are subject to strict regulation from unfair competition by unauthorized insurers, and to protect against the evasion of the insurance regulatory laws of this state. In furtherance of the state interest, the legislature herein provides a method for substituted service of process upon unauthorized insurers. The legislature declares that in so doing it exercises its power to protect residents of this state and to define what constitutes doing an insurance business in this state, and also exercises powers and privileges available to this state by virtue of Public Law Number 79-15, Statutes at Large, volume 59, page 33, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

HIST: 1967 c 590 s 1



Section 72A.41 Transacting business without certificate of authority prohibited.

72A.41 Transacting business without certificate of authority prohibited.

Subdivision 1. It is unlawful for any company to enter into a contract of insurance as an insurer or to transact insurance business in this state, as set forth in subdivision 2, without a certificate of authority from the commissioner; provided that this subdivision does not apply to:

(a) contracts of insurance procured by agents under the authority of sections 60A.195 to 60A.209;

(b) contracts of reinsurance and contracts of ocean or wet marine and transportation insurance;

(c) transactions in this state involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located, or expressly to be performed in this state at the time of issuance and which transactions are subsequent to the issuance of the policy;

(d) transactions in this state involving a policy of insurance or annuity issued prior to July 1, 1967; or

(e) contract of insurance procured under the authority of section 60A.19, subdivision 8; or

(f) transactions in this state involving contracts of insurance covering property or risks not located in this state.

Subd. 2. Any of the following acts in this state, effected by mail or otherwise by an unauthorized insurer, shall be included among those deemed to constitute transacting insurance business in this state: (a) the issuance or delivery of a contract of insurance or annuity to a resident of this state; (b) the solicitation of an application for such a contract; (c) the collection of a premium, membership fee, assessment or other consideration for such a contract; or (d) the transaction of any matter subsequent to the execution of such a contract and arising out of it.

Subd. 3. The failure of a company to obtain a certificate of authority shall not impair the validity of any act or contract of such company and shall not prevent such company from defending any action in any court of this state, but no company transacting insurance business in this state without a certificate of authority shall be permitted to maintain an action in any court of this state to enforce any right, claim or demand arising out of the transaction of such business until such company shall have obtained a certificate of authority. Nor shall an action be maintained in any court of this state by any successor or assignee of such company on any such right, claim or demand originally held by such company until a certificate of authority shall have been obtained by such company or by a company which has acquired all or substantially all of its assets.

HIST: 1967 c 590 s 2; 1969 c 6 s 17; 1980 c 436 s 3; 1987 c 384 art 2 s 15; 1994 c 485 s 57



Section 72A.42 Commissioner may enjoin unauthorized company.

72A.42 Commissioner may enjoin unauthorized company.

Subdivision 1. Whenever the commissioner believes, from evidence satisfactory to the commissioner, that any company is violating or about to violate the provisions of section 72A.41, the commissioner may, through the attorney general of this state, cause a complaint to be filed in the district court of Ramsey county to enjoin and restrain such company from continuing such violation or engaging therein or doing any act in furtherance thereof. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper.

Subd. 2. The attorney general may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner of commerce.

(a) Definition--In this section:

(1) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of foreign decrees issued by courts located in other states or territories of the United States, against any insurer incorporated or authorized to do business in said state or territory.

(2) "Foreign decree" means any decree or order in equity or in law, including without being limited thereto, final money judgments for penalties and fines of a court located in a "reciprocal state," including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state.

(3) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.

(b) List of reciprocal states: The commissioner of commerce of this state shall determine which states and territories qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

(c) Filing and status of foreign decrees: a copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the court administrator of district court of Ramsey county of this state. The court administrator, upon verifying with the commissioner of commerce that the decree or order qualifies as a "foreign decree" shall treat the foreign decree in the same manner as a decree of district court of Ramsey county of this state. A foreign decree so filed has the same effect and shall be deemed as a decree of district court of Ramsey county of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of district court of Ramsey county of this state and may be enforced or satisfied in like manner.

(d) Notice of filing:

(1) At the time of the filing of the foreign decree, the attorney general shall make and file with the court administrator an affidavit setting forth the name and last known post office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the court administrator shall mail notice of the filing of the foreign decree to the defendant at the address given and to the commissioner of commerce of this state and shall make a note of the mailing in the docket. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the commissioner of commerce of this state and may file proof of mailing with the court administrator. Lack of mailing notice of filing by the court administrator shall not affect the enforcement proceedings if proof of mailing by the attorney general has been filed.

(3) No execution or other process for enforcement of a foreign decree filed hereunder shall issue until 30 days after the date the decree is filed.

(e) Stay:

(1) If the defendant shows the district court of Ramsey county that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court may stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the district court of Ramsey county any ground upon which enforcement of a decree of district court of Ramsey county of this state would be stayed, the court may stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state.

(f) Fees: Any person filing a foreign decree shall pay to the court administrator as a fee for docketing, transcription or other enforcement proceedings, the amount provided for decrees of the district court of Ramsey county.

HIST: 1967 c 590 s 3; 1969 c 459 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 72A.43 Service of process upon unauthorized company by commissioner.

72A.43 Service of process upon unauthorized company by commissioner.

Subdivision 1. Any act of entering into a contract of insurance or annuity as an insurer or transacting insurance business in this state as set forth in subdivision 2 of section 72A.41, by an unauthorized company is equivalent to and shall constitute an appointment by such company of the commissioner of commerce and a successor or successors in office to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it, arising out of a violation of section 72A.41, and any of such acts shall be a signification of its agreement that any such process against it which is so served shall be of the same legal force and validity as personal service of process in this state upon such company.

Subd. 2. Service of such process shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. The court in any action or proceeding in which service is made in the manner provided in subdivision 2 may, in its discretion, order such postponement as may be necessary to afford such company reasonable opportunity to defend such action or proceeding.

Nothing in this section is to be construed to prevent an unauthorized company from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subdivision 2 on the ground that such unauthorized company has not done any of the acts referred to in subdivision 1.

Subd. 4. No judgment by default shall be entered in any such action or proceeding until the expiration of 30 days from the date of the filing of the affidavit of compliance.

Subd. 5. Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon any company in any other manner now or hereafter permitted by law.

HIST: 1967 c 590 s 4; 1978 c 674 s 60; 1984 c 618 s 3,4; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1992 c 564 art 2 s 9



Section 72A.44 Penalty.

72A.44 Penalty.

Any company that violates subdivision 1 of section 72A.41, shall be required to pay a penalty of not less than $100 nor more than $1,000 for each offense, to be recovered on behalf of the state.

HIST: 1967 c 590 s 5



Section 72A.45 Repealed, 1994 c 485 s 66

72A.45 Repealed, 1994 c 485 s 66



Section 72A.49 Short title.

72A.49 Short title.

Sections 72A.49 to 72A.505 may be cited as the "Minnesota Insurance Fair Information Reporting Act."

HIST: 1989 c 316 s 2



Section 72A.491 Definitions.

72A.491 Definitions.

Subdivision 1. Application. For the purposes of sections 72A.49 to 72A.505, the following terms have the meanings given them.

Subd. 2. Adverse underwriting decision. "Adverse underwriting decision" means any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

(1) denial, in whole or in part, of coverage that was requested in writing to the insurer;

(2) termination or reduction of insurance coverage or policy;

(3) failure of an insurance agent to apply for coverage with a specific insurer that the agent represents and that is specifically requested by an applicant;

(4) placement by an insurer or insurance agent of a risk with a residual market mechanism, an unauthorized insurer, or an insurer that specializes in substandard risks;

(5) charging a higher rate on the basis of information that differs from that which the applicant or policyholder furnished for property or casualty coverage;

(6) an offer to insure at higher than standard rates for life, health, or disability coverage; or

(7) the rescission of a policy.

Subd. 3. Affiliate or affiliated. "Affiliate" or "affiliated" means a person who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person.

Subd. 4. Applicant. "Applicant" means any person who seeks to contract for insurance coverage from an insurer.

Subd. 5. Consumer report. "Consumer report" means any written, oral, or other communication of information bearing on a person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used in connection with an insurance transaction.

Subd. 6. Consumer reporting agency. "Consumer reporting agency" means any person who:

(1) regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

(2) obtains information primarily from sources other than insurers; and

(3) furnishes consumer reports to other persons.

Subd. 7. Control. "Control," "controlled by," or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

Subd. 8. Health care institution. "Health care institution" means any facility or institution that is licensed to provide health care services to natural persons.

Subd. 9. Health professional. "Health professional" means any person licensed or certified to provide health care services to natural persons.

Subd. 10. Health record information. "Health record information" means personal information that:

(1) relates to an individual's physical or mental condition, health history, or health treatment; and

(2) is obtained from a health professional or health care institution, from the individual, or from the individual's spouse, parent, legal guardian, or other person.

Subd. 11. Individual. "Individual" means any natural person who:

(1) in the case of property or casualty insurance is a past, present, or proposed named insured or certificate holder;

(2) in the case of life, health, or disability insurance is a past, present, or proposed principal insured or certificate holder;

(3) is a past, present, or proposed policy owner;

(4) is a past or present applicant;

(5) is a past or present claimant; or

(6) derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to this act.

Subd. 12. Insurance-support organization. (a) "Insurance-support organization" means any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about persons for the primary purpose of providing the information to an insurer or insurance agent for insurance transactions, including:

(1) the furnishing of consumer reports or investigative consumer reports to an insurer or insurance agent for use in connection with an insurance transaction; and

(2) the collection of personal information from insurers, insurance agents, or other insurance-support organizations to detect or prevent fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(b) Insurance-support organizations do not include insurance agents, government institutions, insurers, health care institutions, or health professionals.

Subd. 13. Insurance transaction. "Insurance transaction" means any transaction that involves:

(1) the determination of an individual's eligibility for an insurance coverage, benefit, or payment; or

(2) the servicing of an insurance application, policy, contract, or certificate.

Subd. 14. Insurer. "Insurer" means any insurance company, risk retention group as defined under section 60E.02, service plan corporation as defined under section 62C.02, health maintenance organization as defined under section 62D.02, fraternal benefit society regulated under chapter 64B, township mutual company regulated under chapter 67A, joint self-insurance plan or multiple employer trust regulated under chapter 60F, 62H, or section 471.617, subdivision 2, and persons administering a self-insurance plan as defined under section 60A.23, subdivision 8, paragraph (2), clauses (a) and (d).

Subd. 15. Insurer that specializes in substandard risks. "Insurer that specializes in substandard risks" means an insurer whose rates and market orientation are directed at risks other than preferred or standard risks.

Subd. 16. Investigative consumer report. "Investigative consumer report" means all or part of a consumer report in which information about a person's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances, or others who may have knowledge concerning these items of information.

Subd. 17. Personal information. "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. The term includes the individual's name and address and health record information, but does not include privileged information. Personal information does not include health record information maintained by a health maintenance organization as defined under section 62D.02, subdivision 4, in its capacity as a health provider.

Subd. 18. Policyholder. "Policyholder" means any individual who is a present named insured, a present policyowner, or a present group certificate holder.

Subd. 19. Privileged information. (a) "Privileged information" means any individually identifiable information that:

(1) relates to a claim for insurance benefits or a civil or criminal proceeding; or

(2) is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding.

(b) Information otherwise meeting the definition of privileged information under paragraph (a) must be considered personal information if it is disclosed in violation of section 72A.502.

Subd. 20. Residual market mechanism. "Residual market mechanism" means an association, organization, or other entity created under the laws of this state to provide insurance coverage to any person who is unable to obtain coverage through ordinary methods in the normal insurance markets.

Subd. 21. Termination of insurance coverage or policy. "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

Subd. 22. Unauthorized insurer. "Unauthorized insurer" means an insurance company that has not been granted a certificate of authority by the commissioner to transact the business of insurance in this state.

HIST: 1989 c 316 s 3; 2000 c 468 s 20



Section 72A.492 Scope.

72A.492 Scope.

Subdivision 1. Covered policies. The obligations imposed by sections 72A.49 to 72A.505 apply to insurers, insurance agents, and insurance-support organizations that:

(1) collect, receive, or maintain information in connection with insurance transactions that pertains to persons who are residents of this state; or

(2) engage in insurance transactions with applicants, individuals, or policyholders who are residents of this state.

Subd. 2. Covered persons. The rights granted by sections 72A.49 to 72A.505 extend to:

(1) a person who is a resident of this state and is the subject of information collected, received, or maintained in connection with an insurance transaction; and

(2) a person who is a resident of this state and engages in or seeks to engage in an insurance transaction.

Subd. 3. Exceptions. (a) Sections 72A.49 to 72A.505 do not apply to information collected from the public records of a governmental authority and maintained by an insurance company or its representatives to insure the title to real property located in this state.

(b) Nothing in sections 72A.49 to 72A.505 gives a patient access to the health records pertaining to the patient maintained by the patient's health provider, or gives the patient the right to alter or amend those health records, unless otherwise provided by law.

(c) Sections 72A.49 to 72A.505 do not apply to any insurance transactions involving property and casualty insurance primarily for business or professional needs.

HIST: 1989 c 316 s 4



Section 72A.493 Obtaining information by improper means.

72A.493 Obtaining information by improper means.

An insurer, insurance agent, or insurance-support organization must not obtain information or authorize another person to obtain information in connection with an insurance transaction by:

(1) pretending to be someone else;

(2) pretending to represent a person;

(3) misrepresenting the true purpose of the interview; or

(4) refusing to provide identification upon request.

HIST: 1986 c 444; 1989 c 316 s 5



Section 72A.494 Notice.

72A.494 Notice.

Subdivision 1. Required. Each insurer or insurance agent shall provide a notice relating to information practices to each applicant or policyholder in the manner and at the time required by this section.

Subd. 2. Exemption. A notice is not required to be provided under this section for:

(1) a group policy or contract that is not individually underwritten; or

(2) a renewal, reinstatement, or a change in benefits for a policy or contract if no personal information is to be collected other than from the applicant or policyholder, or from public records.

Subd. 3. Timing. (a) In the case of an application for insurance coverage, the notice must be provided to the applicant or policyholder no later than the time application is made for the coverage, renewal, reinstatement, or change in benefits.

(b) If personal information is to be collected only from the applicant or from public records, the notice may be provided at the time of delivery of the policy or the certificate.

Subd. 4. Content of notice. The notice required by this section must be in writing and state:

(1) whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) the types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect the information;

(3) the types of disclosures of personal information that may be made under section 72A.501 and the circumstances under which the disclosures may be made without prior authorization; except that only those circumstances which occur with such frequency as to indicate a general business practice must be described;

(4) a description of the rights established under sections 72A.497 and 72A.498 and the manner in which those rights may be exercised; and

(5) that information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.

Subd. 5. Abbreviated notice. In lieu of the notice required under subdivision 4, the insurer or insurance agent may provide an abbreviated notice informing the applicant or policyholder that:

(1) personal information may be collected from persons other than the person or persons proposed for coverage;

(2) the information collected by the insurer or insurance agent may in certain circumstances be disclosed to third parties without authorization;

(3) the person has a right to see their personal records and correct personal information collected; and

(4) the person will be furnished the detailed notice required under subdivision 4 upon request.

Subd. 6. Other companies or agencies acting on its behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf.

HIST: 1989 c 316 s 6



Section 72A.495 Marketing and research surveys.

72A.495 Marketing and research surveys.

An insurer or insurance agent shall clearly specify any questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction, and state that responses to the questions are not required to obtain coverage.

HIST: 1989 c 316 s 7



Section 72A.496 Investigative consumer reports.

72A.496 Investigative consumer reports.

Subdivision 1. Notice. An insurer, insurance agent, or insurance-support organization must not prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement, or a change in insurance benefits, unless the insurer or insurance agent informs the person:

(1) that the individual may request to be interviewed in connection with the preparation of the investigative consumer report; and

(2) that, upon a request pursuant to section 72A.497, the individual is entitled to receive a copy of the investigative consumer report.

Subd. 2. Reports prepared by insurers. If an investigative consumer report is to be prepared by an insurer or insurance agent, the insurer or insurance agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

Subd. 3. Reports prepared by insurance-support organizations. If an investigative consumer report is to be prepared by an insurance-support organization, the insurer or insurance agent desiring the report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures for conducting an interview, if requested.

HIST: 1989 c 316 s 8



Section 72A.497 Access to personal information.

72A.497 Access to personal information.

Subdivision 1. Request. (a) If an individual, after proper identification, submits a written request to an insurer, insurance agent, or insurance-support organization for access to personal information about the individual, the insurer, insurance agent, or insurance-support organization shall within 30 business days from the date the request is received:

(1) inform the individual of the nature and substance of the personal information that they possess in writing, by telephone, or by other oral communication, whichever the insurer, insurance agent, or insurance-support organization elects;

(2) permit the individual to see and copy, in person, the personal information pertaining to that person;

(3) permit the individual to obtain by mail a copy of all of the personal information or a reasonably described portion thereof, whichever the individual requests;

(4) disclose to the individual the identity of those persons to whom the insurer, insurance agent, or insurance-support organization has disclosed the personal information within two years before the request; and

(5) provide the individual with a summary of the procedures by which the person may request correction, amendment, or deletion of personal information, as provided under section 72A.498.

(b) If the personal information is in coded form, an accurate translation in plain language must be provided in writing.

(c) If credit information is requested that federal law prohibits an insurer to disclose, the insurer must disclose that the individual has the right to receive the credit information from the credit reporting agency. The insurer must disclose the name, address, and telephone number of the credit reporting agency that supplied the insurer with the credit information.

Subd. 2. Source. Any personal information collected must specifically identify the source of the information.

Subd. 3. Health records. (a) Health record information requested under subdivision 1 that has been supplied by a health care institution or a health professional must provide the identity of the health professional or health care institution that supplied the information. The health record information must be provided either directly to the individual or to a health professional designated by the person who is licensed to provide health care with respect to the condition to which the information relates, whichever the individual elects. If the information is provided to a designated health professional, the insurer, insurance agent, or insurance-support organization shall notify the person, at the time of the disclosure, that the information has been provided to the health professional.

(b) If a health professional or a health care institution has provided health information to an insurer, insurance-support organization, or insurance agent that the health professional or health care institution has determined and indicates in writing that the release of the health record information is detrimental to the physical or mental health of the person, or is likely to cause the individual to inflict self-harm or to harm another, the insurer, insurance agent, or insurance-support organization may provide that information directly to the individual only with the approval of the health professional with treatment responsibility for the condition to which the information relates. If approval is not obtained, the information must be provided to the health professional designated by the individual.

(c) Nothing in this section may reduce or affect a patient's rights under section 144.335.

Subd. 4. Fee. An insurer, insurance agent, or insurance-support organization may charge a reasonable fee, not to exceed the actual costs, to copy information provided under this section. If an individual is requesting information as a result of an adverse underwriting decision, the insurer, insurance agent, or insurance-support organization must provide the information free of any charge.

Subd. 5. Other companies or agents acting on its behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf. With respect to the copying and disclosure of personal information under a request under subdivision 1, an insurer, insurance agent, or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose personal information on its behalf.

Subd. 6. Privileged information. The rights granted under this section and section 72A.498 do not extend to privileged information.

HIST: 1989 c 316 s 9



Section 72A.498 Correction, amendment, or deletion of personal information.

72A.498 Correction, amendment, or deletion of personal information.

Subdivision 1. Procedure. Within 30 business days from the date of receipt of a written request from an individual to correct, amend, or delete any personal information about the person within its possession, an insurer, insurance agent, or insurance-support organization shall either:

(1) correct, amend, or delete the portion of the personal information in dispute; or

(2) notify the individual of its refusal to make the correction, amendment, or deletion, the reasons for the refusal, and the person's right to file a statement as provided in subdivision 3, and the individual's right to appeal to the commissioner under subdivision 5.

Subd. 2. Notice. If the insurer, insurance agent, or insurance-support organization corrects, amends, or deletes disputed personal information upon request of an individual or as ordered by the commissioner, the insurer, insurance agent, or insurance-support organization shall notify the person in writing and provide the correction, amendment, or fact of deletion to:

(1) any person specifically designated by the individual who may have within the preceding two years received the personal information;

(2) any insurance-support organization whose primary source of personal information is insurers, if the insurance-support organization has systematically received the personal information from the insurer within the preceding seven years, provided that the correction, amendment, or fact of deletion need not be provided to an insurance-support organization if the insurance-support organization no longer maintains personal information about the individual; and

(3) any insurance-support organization that provided the personal information that has been corrected, amended, or deleted.

Subd. 3. Statement. If the insurer, insurance agent, or insurance-support organization refuses to correct, amend, or delete disputed personal information, the individual must be permitted to file with the insurer, insurance agent, or insurance-support organization a concise statement setting forth what the person thinks is the correct, relevant, or fair information and stating the reasons why the individual disagrees with the insurer's, insurance agent's, or insurance-support organization's refusal to correct, amend, or delete disputed personal information.

Subd. 4. Disputed information. In the event an individual files a statement described in subdivision 3, the insurer, insurance agent, or insurance-support organization shall:

(1) file the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it;

(2) in any subsequent disclosure by the insurer, insurance agent, or insurance-support organization of the disputed personal information, clearly identify the matter or matters in dispute and provide the individual's statement along with the personal information being disclosed; and

(3) furnish the statement to the persons and in the manner specified in subdivision 2.

Subd. 5. Appeal. (a) If an insurer, insurance-support organization, or insurance agent refuses to correct, amend, or delete disputed personal information, the individual may file an appeal with the commissioner.

(b) The commissioner may, after providing the insurer, insurance-support organization, or insurance agent an opportunity for a hearing, order the insurer, insurance-support organization, or insurance agent to amend, correct, or delete disputed personal information if the commissioner finds that the personal information kept by the insurer, insurance-support organization, or insurance agent is in error. If the commissioner finds that the disputed personal information maintained by the insurer, insurance agent, or insurance-support organization is correct, the insurer, insurance agent, or insurance-support organization may delete from the individual's records any statement filed with them by that individual relating to the disputed information under subdivision 3.

HIST: 1989 c 316 s 10



Section 72A.499 Reasons for adverse underwriting decisions.

72A.499 Reasons for adverse underwriting decisions.

Subdivision 1. Notice and information. (a) In the event of an adverse underwriting decision, the insurer or insurance agent responsible for the decision shall provide in writing to the applicant, policyholder, or individual proposed for coverage:

(1) the specific reason or reasons for the adverse underwriting decision, a summary of the person's rights under sections 72A.497 and 72A.498, and that upon request the person may receive the specific items of personal information that support those reasons and the specific sources of the information; or

(2) the specific reason or reasons for the adverse underwriting decision, the specific items of personal and privileged information that support those reasons, the names and addresses of the sources that supplied the specific items of information specified, and a summary of the rights established under sections 72A.497 and 72A.498.

(b) In addition to the requirements of paragraph (a), if the adverse underwriting decision is either solely or partially based upon a report of creditworthiness, credit standing, or credit capacity that an insurer receives from a consumer reporting agency, the insurer or insurance agent responsible for the decision shall provide in writing to the applicant, policyholder, or individual proposed for coverage the primary reason or reasons for the credit score or other credit based information used by the insurer in the insurer's adverse underwriting decision.

Subd. 2. Health reasons. If the specific reason for an adverse underwriting decision is based on health record information, the insurer may, in lieu of providing the specific reason to the individual under subdivision 1, provide the individual with the specific source of the adverse underwriting decision referring to the specific date, page, and line of the information received from a health professional or health care institution. If the insured has been informed of the condition indicated by their health provider and is unable to determine the reason for the adverse underwriting decision, then the insurer must provide the specific reason to the individual. The insurer must provide the specific reason for the adverse underwriting decision to a health professional designated by the individual, if requested either orally or in writing by the individual.

Subd. 3. Exemption. (a) This section is not applicable to group policies or contracts, except for group policies that are individually underwritten. For group policies or contracts that are individually underwritten, the notice required under this section must be given to the individual or individuals in the group whose personal information resulted in the adverse underwriting decision.

(b) If a policy or contract is terminated on a class or statewide basis, or an insurance coverage is declined solely because the coverage is unavailable on a class or statewide basis, the insurer or agent is not required to provide the notice required under this section provided that the applicant or policyholder is provided with the specific reason for the termination or declination of coverage.

Subd. 4. Privileged information. (a) An insurer or insurance agent is not required to provide particular, specific items of privileged information under subdivision 1 if it has a reasonable suspicion, based upon that specific information, that the applicant, policyholder, or person proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure. If an insurer or insurance agent does not provide the specific items of information because the information is privileged under this subdivision, the insurer or insurance agent must notify the applicant, policyholder, or individual proposed for coverage that the specific items of information are privileged and of the person's right to appeal to the commissioner under this subdivision.

(b) If a person is not provided with the specific items of information relating to an adverse underwriting decision because the information is privileged under this subdivision, the person may request that the commissioner review the information. The commissioner may then order the insurer or insurance agent to supply the privileged information to the commissioner. If the commissioner determines that the information is not privileged under this subdivision, the commissioner shall order the insurer or insurance agent to provide the information to the applicant, policyholder, or person proposed for coverage.

Subd. 5. Health records information. Specific items of health record information supplied by a health care institution or health professional, and the identity of the health professional or health care institution that supplied the information, must be disclosed in the manner required under section 72A.497, subdivision 3.

Subd. 6. Other companies or agents acting on their behalf. The obligations imposed by this section upon an insurer or insurance agent may be satisfied by another insurer or insurance agent authorized to act on its behalf.

HIST: 1989 c 316 s 11; 2000 c 483 s 23



Section 72A.50 Previous adverse underwriting decisions.

72A.50 Previous adverse underwriting decisions.

Subdivision 1. Additional information required. An insurer, insurance agent, or insurance-support organization must not seek information in connection with an insurance transaction concerning any previous adverse underwriting decision experienced by a person, or any previous insurance coverage obtained by a person through a residual market mechanism, unless the inquiry also requests the reasons for the previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.

Subd. 2. Prohibitions. An insurer or insurance agent may not base an adverse underwriting decision, in whole or in part, on:

(1) the fact of a previous adverse underwriting decision or the fact that a person previously obtained insurance coverage through a residual market mechanism, provided that an insurer or insurance agent may base an adverse underwriting decision on further information obtained from an insurer or insurance agent responsible for a previous adverse underwriting decision; or

(2) personal information received from an insurance-support organization whose primary source of information is insurers, provided that an insurer or insurance agent may base an adverse underwriting decision on further personal information obtained as the result of information received from the insurance-support organization.

HIST: 1989 c 316 s 12



Section 72A.501 Disclosure authorization.

72A.501 Disclosure authorization.

Subdivision 1. Requirement; content. An authorization used by an insurer, insurance-support organization, or insurance agent to disclose or collect personal or privileged information must be in writing and must meet the following requirements:

(1) is written in plain language;

(2) is dated;

(3) specifies the types of persons authorized to disclose information about the person;

(4) specifies the nature of the information authorized to be disclosed;

(5) names the insurer or insurance agent and identifies by generic reference representatives of the insurer to whom the person is authorizing information to be disclosed;

(6) specifies the purposes for which the information is collected; and

(7) specifies the length of time the authorization remains valid.

Subd. 2. Application. (a) If the authorization is signed to collect information in connection with an application for a property and casualty insurance policy, a policy reinstatement, or a request for a change in benefits, the authorization must not remain valid for longer than one year from the date the authorization is signed or the date the insurer grants or denies coverage, reinstatement, or change in benefits, whichever is sooner.

(b) If the authorization is signed to collect information in connection with an application for a life, disability, and health insurance policy or contract, reinstatement, or request for change in benefits, the authorization may not remain valid for longer than 26 months from the date the authorization is signed.

Subd. 3. Claims. If the authorization is signed to collect information in connection with a claim for benefits under an insurance policy, the authorization must not remain valid for longer than:

(1) the term of coverage of the policy, if the claim is for a health insurance benefit; or

(2) the duration of the claim, if the claim is for a claim other than for a health insurance benefit.

Subd. 4. Authorization; noninsurers. If an authorization is submitted to an insurer, insurance-support organization, or insurance agent by a person other than an insurer, insurance-support organization, or insurance agent, the authorization must be dated, signed by the person, and obtained one year or less before the date a disclosure is sought.

HIST: 1989 c 316 s 13; 1990 c 467 s 2



Section 72A.502 Disclosure of information; limitations and conditions.

72A.502 Disclosure of information; limitations and conditions.

Subdivision 1. Requirement. An insurer, insurance agent, or insurance-support organization must not disclose any personal or privileged information about a person collected or received in connection with an insurance transaction without the written authorization of that person except as authorized by this section. An insurer, insurance agent, or insurance-support organization must not collect personal information about a policyholder or an applicant not relating to a claim from sources other than public records without a written authorization from the person.

Subd. 2. Prevention of fraud. Personal or privileged information may be disclosed without a written authorization to another person if the information is limited to that which is reasonably necessary to detect or prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance transaction, and that person agrees not to disclose the information further without the individual written authorization unless the further disclosure is otherwise permitted by this section if made by an insurer, insurance agent, or insurance-support organization.

Subd. 3. Health care institutions and professionals. Personal or privileged information may be disclosed without a written authorization to a health care institution or health professional for the purpose of verifying insurance coverage benefits, informing a person of a health problem of which the person must not be aware, or conducting an operations or services audit, if the information is only disclosed that is reasonably necessary to accomplish the purposes under this subdivision.

Subd. 4. Regulatory authority. Personal or privileged information may be disclosed without a written authorization to an insurance regulatory authority.

Subd. 5. Other governmental authorities. Personal or privileged information may be disclosed without a written authorization to a law enforcement or other governmental authority if:

(1) the disclosure is to protect the interests of the insurer, agent, or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it; or

(2) the insurer, agent, or insurance-support organization reasonably believes that illegal activities have been conducted by the individual.

Subd. 6. Other laws or order. Personal or privileged information may be disclosed without a written authorization if permitted or required by another law or in response to a facially valid administrative or judicial order, including a search warrant or subpoena.

Subd. 7. Actuarial and research studies. Personal or privileged information may be disclosed without a written authorization to conduct actuarial or research studies if:

(1) no individual may be identified in the actuarial or research report;

(2) materials allowing an individual to be identified are returned or destroyed as soon as they are no longer needed; and

(3) the actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance company, agent, or insurance-support organization.

Subd. 8. Affiliate companies. Personal or privileged information may be disclosed without a written authorization to an affiliate whose only use of the information will be in connection with an audit of the insurer or agent or the marketing of an insurance product or service, provided the affiliate agrees to not disclose the information for any other purpose or to unaffiliated persons.

Subd. 9. Group policyholder. Personal or privileged information may be disclosed without written authorization to a group policyholder only to report claims experience or conduct an audit of the insurer's or agent's operations or services, if the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit.

Subd. 10. Governmental licensing board. Personal or privileged information may be disclosed without a written authorization to a governmental professional licensing or regulatory board to review the service or conduct of a health care institution or health professional that the insurer has reason to believe has violated its licensing act or engaged in the unlawful practice of a licensed professional.

Subd. 11. Professional peer review. Subject to the terms of a contract between an insurer and a health professional or health care institution, personal or privileged information may be disclosed without a written authorization to a professional peer review organization to review the service or conduct of a health care institution or health professional.

Subd. 11a. Merger or sale. Personal or privileged information may be disclosed to a party or representative of a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurer, agent, or insurance-support organization, without a written authorization provided:

(1) prior to the consummation of the sale, transfer, merger, or consolidation, only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the merger, transfer, purchase, or consolidation; and

(2) the recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurer, agent, or insurance-support organization.

Subd. 12. Notice. Whenever an insurer, insurance agent, or insurance-support organization discloses personal or privileged information about a person that requires the written authorization of that person under this section, the insurer, insurance agent, or insurance-support organization shall notify that person in writing within ten days of the date the information was disclosed. The notification must specify the identity of the person to whom information was disclosed and the nature and substance of the information that was disclosed. A notice is not required to be given under this subdivision if an insurer is disclosing personal information for underwriting purposes to another insurer, or to an insurance-support organization if the person had signed an authorization authorizing the disclosure.

HIST: 1989 c 316 s 14; 1990 c 467 s 3,4



Section 72A.503 Private remedies.

72A.503 Private remedies.

Subdivision 1. Liability. Any insurer, insurance agent, or insurance-support organization that violates sections 72A.49 to 72A.505 is liable to the aggrieved person for that violation to the same extent as civil remedies are otherwise allowed in section 13.08, subdivision 1, for violations of chapter 13, by a political subdivision, responsible authority, statewide system, or statewide agency.

Subd. 2. Equitable relief. Upon application by an aggrieved person, a court of competent jurisdiction may grant equitable and declaratory relief as necessary to enforce the requirements of sections 72A.49 to 72A.505.

HIST: 1989 c 316 s 15



Section 72A.504 Obtaining information under improper means.

72A.504 Obtaining information under improper means.

Any person who knowingly and willfully obtains information about a person in violation of section 72A.493 is subject to a fine not to exceed $3,000 or imprisonment not to exceed one year, or both.

HIST: 1989 c 316 s 16



Section 72A.505 Immunity.

72A.505 Immunity.

No cause of action in the nature of defamation, invasion of privacy, or negligence may arise against an insurer, insurance agent, or insurance-support organization for disclosing personal or privileged information required to be disclosed under sections 72A.20, subdivision 11, and 72A.49 to 72A.504, provided no immunity exists for disclosing false information with malice or willful intent to injure any person.

HIST: 1989 c 316 s 17



Section 72A.51 Right to cancel.

72A.51 Right to cancel.

Subdivision 1. For the purposes of this section and section 72A.52 "date of purchase" means the date on which the purchaser receives a copy of the policy or contract.

Subd. 2. Any individual person may cancel an individual policy of insurance against loss or damage by reason of the sickness of the assured or the assured's dependents, a nonprofit health service plan contract providing benefits for hospital, surgical and medical care, a health maintenance organization subscriber contract, or a policy of insurance authorized by section 60A.06, subdivision 1, clause (4), by returning the policy or contract and by giving written notice of cancellation any time before midnight of the tenth day following the date of purchase. Notice of cancellation may be given personally, by mail, or by telegram. The policy or contract may be returned personally or by mail. If by mail, the notice or return of the policy or contract is effective upon being postmarked, properly addressed and postage prepaid.

Subd. 3. With the exception of a variable annuity contract issued pursuant to sections 61A.13 to 61A.21, a person's cancellation of an insurance policy or contract under this section and section 72A.52 is without liability and the person is entitled to a refund of the entire consideration paid for the policy or contract within ten days after notice of cancellation and the returned policy or contract are received by the insurer or its agent. Cancellation under this section and section 72A.52 of a variable annuity contract issued pursuant to sections 61A.13 to 61A.21 shall entitle a person to an amount equal to the sum of (a) the difference between the premiums paid including any contract fees or other charges and the amounts allocated to any separate accounts under the contract and (b) the cash value of the contract, or, if the contract does not have a cash value, the reserve for the contract, on the date the returned contract is received by the insurer or its agent. Cancellation of an insurance policy or contract under this section or section 72A.52 makes the policy or contract void from its inception.

Subd. 4. A person may not waive or surrender a right to cancel an insurance policy or contract under this section and section 72A.52.

HIST: 1977 c 178 s 1; 1980 c 354 s 1; 1986 c 444



Section 72A.52 Notice requirements.

72A.52 Notice requirements.

Subdivision 1. In addition to all other legal requirements a policy or contract of insurance described in section 72A.51 shall show the name and address of the insurer and the seller of the policy or contract and shall state, clearly and conspicuously in bold face type of a minimum size of ten points, a notice in the following form or its equivalent: "RIGHT TO CANCEL. You may cancel this policy by delivering or mailing a written notice or sending a telegram to (insert name and mailing address of the insurer or the seller of the policy or contract) and by returning the policy or contract before midnight of the tenth day after the date you receive the policy. Notice given by mail and return of the policy or contract by mail are effective on being postmarked, properly addressed and postage prepaid. The insurer must return all payments made for this policy within ten days after it receives notice of cancellation and the returned policy." For variable annuity contracts issued pursuant to sections 61A.13 to 61A.21, this notice shall be suitably modified so as to notify the purchaser that the purchaser is entitled to a refund of the amount calculated in accordance with the provisions of section 72A.51, subdivision 3.

Subd. 2. If a policy or contract of insurance covered by this section is sold without compliance with subdivision 1, the policy or contract may be canceled by the purchaser at any time within one year after the date of purchase by returning the policy or contract and by giving written notice of cancellation to the insurer or its agent. If a purchaser cancels a policy or contract under this subdivision, the insurer must return the entire consideration paid for the policy or contract within ten days after receiving notice of cancellation and the returned policy or contract, except that if the contract is a variable annuity contract issued pursuant to sections 61A.13 to 61A.21, the insurer shall refund to the purchaser an amount calculated in accordance with the provisions of section 72A.51, subdivision 3.

HIST: 1977 c 178 s 2; 1980 c 354 s 2; 1986 c 444



Section 72A.53 Vending machine sales.

72A.53 Vending machine sales.

Sections 72A.51 and 72A.52 shall not apply to insurance sold pursuant to section 60A.18.

HIST: 1977 c 178 s 3






Chapter 72B Insurance Adjusters

Section 72B.01 Purpose and scope.

72B.01 Purpose and scope.

It is the purpose of sections 72B.01 to 72B.14 to provide high quality service to insureds and insurance claimants in the state of Minnesota by providing for well trained adjusters and persons engaged in soliciting business for adjusters, who are qualified to deal with the public in the interest of a fair resolution of insurance claims. Sections 72B.01 to 72B.14 shall apply to all adjusters, and adjusters' solicitors, except as specifically stated to the contrary; but nothing in sections 72B.01 to 72B.14 shall apply to:

(a) An attorney at law who is licensed or otherwise allowed to practice law in this state and who does not hold out to be an adjuster, or adjuster's solicitor.

(b) A licensed agent of an authorized insurer who adjusts losses for such insurer solely under policies issued by the agent or the agent's agency or on which the agent is the agent of record, provided the agent receives no extra compensation for such services.

(c) Personnel of township mutual companies.

(d) Adjusters for crop hail and farm windstorm damage claims who are on the staff of companies covering such risks.

(e) Persons who process life insurance annuity contract or accident and health insurance claims.

(f) Persons processing or adjusting wet marine or inland transportation claims or losses.

HIST: 1971 c 704 s 1; 1979 c 141 s 1; 1986 c 444



Section 72B.02 Definitions.

72B.02 Definitions.

Subdivision 1. Scope. For the purposes of sections 72B.01 to 72B.14 the terms defined in this section have the meanings ascribed to them unless the context otherwise requires.

Subd. 2. Person. "Person" means a natural person.

Subd. 3. Commissioner. "Commissioner" means the commissioner of commerce or any other person properly acting for the commissioner.

Subd. 4. Adjuster. "Adjuster" means a person who on behalf of an insurer or an insured, for compensation as an independent contractor or as an employee of such independent contractor, or as an employee of an insurer, or for a fee or commission, investigates and evaluates claims arising under insurance contracts and negotiates the settlement of such claims.

Subd. 5. Independent adjuster. "Independent adjuster" means any person who for another for money, commission or any other thing of value acts as an adjuster on behalf of more than one insurer, or who holds out to do so.

Subd. 6. Public adjuster. "Public adjuster" means an adjuster who hires out for employment by members of the public for a fee, commission or any other thing of value, and who, when so employed, acts solely to represent the interests of an insured named in an insurance policy.

Subd. 7. Staff adjuster. "Staff adjuster" means an adjuster who is a salaried employee of an insurance company and who is engaged in adjusting insured losses solely for that company or other companies under common control or ownership.

Subd. 8. Public adjuster solicitor. "Public adjuster solicitor" means any person who for money, commission or any other thing of value solicits in any manner or aids in securing for a public adjuster any contract or agreement for the adjustment of a loss.

Subd. 9. Appraiser. "Appraiser" means any person engaged independently, for hire by the public or on the staff of an insurer, in the process of evaluating motor vehicle physical damage, who does not endeavor to determine liability or negotiate the settlement of claims arising under automobile insurance contracts.

Subd. 10. Repealed, 1979 c 141 s 9

Subd. 11. Catastrophe or emergency situation. "Catastrophe or emergency situation" means the occurrence of insured losses of such a number or severity that the ordinary staff adjuster personnel complement of the insurer and the available independent adjusters could not adjust all of the losses resulting from a common cause or related causes in a reasonable time.

Subd. 12. Single loss. "Single loss" means a loss to a single insured, and does not necessarily include all losses resulting from a common cause.

Subd. 13. Appraiser identification. "Appraiser identification" means a writing including the appraiser's name, place of business, business telephone number, and the name of the insurer or other business entity employing the appraiser, if any.

Subd. 14. Crop hail adjuster. "Crop hail adjuster" means a person who for money, commission, or other thing of value acts as an adjuster in regard to insurance policies against crop damage by hail.

HIST: 1971 c 704 s 2; 1980 c 456 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1992 c 564 art 1 s 48



Section 72B.03 Licenses.

72B.03 Licenses.

Subdivision 1. Requirement; exceptions. Except as otherwise provided, no person shall act as an independent adjuster, public adjuster, or public adjuster solicitor for money, a commission, or any other thing of value, unless such person shall first obtain from the commissioner a license. No license shall be required for:

(1) a person acting in a catastrophe or emergency situation, and who has registered with the commissioner for that purpose;

(2) a nonresident adjuster who occasionally is in this state to adjust a single loss; provided, however, that if a nonresident adjusts more than six losses in this state in one year the adjuster must qualify for and receive a nonresident's license as provided in sections 72B.01 to 72B.14, and provided the adjuster's domiciliary state affords a like privilege.

Subd. 2. Classes of licenses. (a) There shall be four classes of licenses, as follows:

(1) independent adjuster's license;

(2) public adjuster's license;

(3) public adjuster solicitor's license; and

(4) crop hail adjuster's license.

(b) The independent adjuster and public adjuster licenses shall be issued in at least three fields each, as follows:

(1) fire and allied lines, inland marine lines and including all perils under homeowners policies;

(2) all lines written as casualty insurance under section 60A.06, and including workers' compensation; and

(3) a combination of the fields described in clauses (1) and (2). Separate licenses shall be required for each field, but the same person may obtain licenses in more than one field. No person shall be licensed as both a public and independent adjuster. The license shall state the class for which the person is licensed and, where applicable, the field in which the person is licensed, and shall state the licensee's name and residence address, the date of issuance and the date of expiration of the license and any other information prescribed by the commissioner which is consistent with the purpose of the license.

Subd. 3. Payment for services; unlawful practice. No insurer, agent, or other representative of an insurer nor any adjuster shall pay any fee or other compensation to any person for acting as an adjuster, or a public adjuster solicitor, except to a person duly licensed to so act or to a person not required to be licensed by sections 72B.01 to 72B.14; and it shall be unlawful for any person to act as an independent adjuster, a public adjuster or a public adjuster solicitor, who is not duly licensed, or excluded from the licensing requirement.

HIST: 1971 c 704 s 3; 1975 c 359 s 23; 1979 c 141 s 2; 1986 c 444; 1992 c 564 art 1 s 49; 1994 c 485 s 58



Section 72B.04 License procedure and requirements; examinations; fees.

72B.04 License procedure and requirements; examinations; fees.

Subdivision 1. Application. A license to act as an adjuster, or public adjuster solicitor shall only be granted by the commissioner to a qualified person upon request.

Subd. 2. Qualifications. An applicant for licensing as an adjuster under sections 72B.01 to 72B.14 shall be at least 18 years of age. The applicant shall be competent and trustworthy and shall not have been engaged in any practice which would be grounds for suspension or revocation of a license under sections 72B.01 to 72B.14 within the three years next preceding the date of the application.

An applicant for licensing as a public adjuster solicitor under sections 72B.01 to 72B.14 shall be at least 18 years of age, shall be competent and trustworthy, and shall not have been engaged in any practice which would be grounds for suspension or revocation of a license under sections 72B.01 to 72B.14 within the three years next preceding the date of the application.

In the case of any applicant who has been convicted of a felony within the ten years next preceding the date of the application, and who in the judgment of the commissioner, meets the other qualifications, the commissioner may impose the additional requirement of the filing of a bond in accordance with the requirements of section 72B.08, subdivision 8.

Subd. 3. Application. The application for any initial or renewal license under sections 72B.01 to 72B.14 or for a temporary permit shall be signed and sworn to by the applicant and accompanied by the appropriate fee. An application for an initial license or temporary permit shall state the applicant's name, age, residence address, business name and address, educational background, previous experience in the field and class in which a license or permit is sought, the class of license applied for, and, in the case of an applicant for an adjuster's license the field in which the license is being sought, and such other information as the commissioner deems appropriate to determine the applicant's trustworthiness and competency. The application for an initial license or permit shall also state whether or not the application is being made on the basis of an examination. If the application is not made on the successful completion of an examination, it shall state the reasons why no examination is required. Renewal of a license or permit shall be made on the basis of an application for renewal. All applicants for a license as a public adjuster must attach to their application evidence that the bonding requirement has been satisfied.

Subd. 4. Bonding. No initial or renewal public adjuster's license shall be issued to any applicant unless there is on file with the commissioner a good and sufficient surety bond, issued by an insurer authorized to do business in this state. The bond shall be in the amount of $10,000 with the state of Minnesota as obligee, conditioned for the prompt payment to any person entitled thereto, other than a partner or associate of the applicant, of any amounts received by the applicant or to protect any person other than a partner or associate of the applicant from loss resulting from fraud, dishonesty, forgery or theft in connection with the applicant's duties under sections 72B.01 to 72B.14; provided, however, that the aggregate liability of the surety to all persons for all losses shall, in no event, exceed the amount of such bond. The bond shall remain in effect during the term of the license, or until the surety is released from liability by the commissioner, or until canceled by the surety. The surety may cancel a bond, without prejudice to any liability which occurred prior to the cancellation, by giving at least 30 days' written notice to the commissioner. In the event that the required bond is terminated, the public adjuster's license shall automatically be suspended until a new bond is filed with the commissioner.

Subd. 5. Examinations. A person applying for a license under sections 72B.01 to 72B.14 must successfully complete an examination prescribed by the commissioner, which examination shall be at least in part a written examination. Examinations shall be given at such time and place as designated by the commissioner and there shall be different examinations for adjusters, public adjuster solicitors, and applicants for temporary permits. Adjusters' examinations shall be given in at least each of three fields: fire and allied lines, inland marine lines and including all perils under homeowners policies; all lines written as casualty insurance under section 60A.06, and including workers' compensation; and a combination of the two foregoing fields. Each examination shall be, in the judgment of the commissioner with the advice of the advisory committee, sufficient to require for a satisfactory score such knowledge of insurance, adjusting practices and appraisal techniques, to the extent that such knowledge is necessary for the class of license applied for and the field in which the applicant is being examined, that the people of Minnesota will receive insurance claim service from persons who are sufficiently trained to make fair and well informed judgments in the evaluation or settlement of insured losses. The examination for an applicant for a temporary permit may be oriented to the specified fields, but shall be less exacting than the examination for a license.

The commissioner may by rule determine the period of time between failure of an examination and reexamination.

A person shall not be eligible to take an examination if that person's license as an adjuster or public adjuster solicitor has been revoked in this or any other state within the three years next preceding the date of the application.

No examination shall be required for the timely renewal of a license, unless the license has been revoked.

Subd. 6. Exceptions. A person who on January 1, 1972, meets all of the qualifications specified in subdivision 2 with regard to the class of license applied for and, if experience is one of the requisites, has gained the experience within the three years next preceding January 1, 1972, shall be eligible for the issuance of a license without taking an examination.

A person who has held a license of any given class or in any field or fields within three years prior to the application shall be entitled to a renewal of the license in the same class or in the same fields without taking an examination.

A person applying for a license as a crop hail adjuster shall not be required to comply with the requirements of subdivision 5.

The commissioner may issue a license under sections 72B.01 to 72B.14 without an examination, if the applicant presents sufficient and satisfactory evidence of having passed a similar examination in another state and if the commissioner, with the advice of the advisory board, has determined that the standards of such other state are equivalent to those in Minnesota for the class of license applied for. Any applicant who presents sufficient and satisfactory evidence of having successfully completed all six parts of the insurance institute of America program in adjusting or other programs approved by the commissioner shall be entitled to an adjuster's license without taking the examination prescribed in subdivision 5.

Subd. 7. License term. (a) Initial licenses issued under this section are valid for a period not to exceed two years. Each initial license must expire on October 31 of the expiration year assigned by the commissioner.

(b) Licenses issued under this section may be renewed upon the timely filing of an application for renewal. Every renewal license is valid for a period of 24 months.

Subd. 8. Renewal. An application for renewal of a license issued under sections 72B.01 to 72B.14 shall be on a form prescribed by the commissioner and shall be filed with the commissioner with payment of the renewal fee prior to the expiration date of the license.

Subd. 9. Notice of changes. Each licensee or holder of a temporary permit shall give written notice to the commissioner of any change in name, or residence address not later than ten days after such change. The commissioner may, upon receipt of such notice, issue an amendment to the license incorporating such changes.

Subd. 10. Fees. A fee of $80 is imposed for each initial license or temporary permit and $80 for each renewal thereof or amendment thereto. A fee of $20 is imposed for the registration of each nonlicensed adjuster who is required to register under section 72B.06. All fees shall be transmitted to the commissioner and shall be payable to the department of commerce.

HIST: 1971 c 704 s 4; 1973 c 725 s 2; 1975 c 359 s 23; 1979 c 141 s 3-6; 1984 c 592 s 75,76; 1986 c 444; 1991 c 233 s 44; 1992 c 513 art 3 s 26; 1992 c 564 art 1 s 50; 1994 c 485 s 59; 1997 c 200 art 1 s 45; 1999 c 177 s 71; 1999 c 223 art 2 s 10; 2001 c 208 s 6,7



Section 72B.05 Nonresidents.

72B.05 Nonresidents.

A nonresident person may become licensed under sections 72B.01 to 72B.14, provided that the person meets all of the requirements of sections 72B.01 to 72B.14, and complies with their provisions, and, on a form prescribed by the commissioner, appoints the commissioner as the attorney upon whom may be served all legal process issued in connection with any action or proceeding brought or pending in this state against or involving the licensee and relating to transactions under the license; the appointment shall be irrevocable and shall continue so long as any such action or proceeding could arise or exist.

Service of process must be made in compliance with section 45.028, subdivision 2.

HIST: 1971 c 704 s 5; 1986 c 444; 1995 c 258 s 54



Section 72B.06 Catastrophe or emergency situations.

72B.06 Catastrophe or emergency situations.

Any person acting as an independent adjuster in this state in a catastrophe or emergency situation who is not a licensed adjuster, must register with the commissioner within 72 hours of commencing any adjusting assignments. The registration shall be made on such form as the commissioner shall prescribe and shall include the name of the registrant, permanent home address and address for the period during which the registration is effective, the categories of losses being adjusted by the registrant, the name of the licensed independent adjuster or staff adjuster who will be supervising that adjuster, and the name of the insurer or insurers in whose behalf the adjusting is being done. No person shall register or be allowed to adjust losses under this provision unless that person is under the supervision of a staff adjuster or a licensed independent adjuster. The supervising adjuster shall indicate on the registration filing the period of time for which the registration is being made, and no unlicensed person shall undertake to adjust losses after the termination of the registration.

Each registrant under this section shall promptly give written notice to the commissioner of any change in address while in this state, or any other information stated in the registration statement.

The commissioner may summarily suspend or revoke the right of any person adjusting in this state under the authority of this section to continue to adjust in this state, if the commissioner finds that that person has engaged in any of the practices forbidden to a licensed adjuster under sections 72B.01 to 72B.14. Notice of such suspension or revocation may be given personally or by mail sent to the temporary address stated in the registration. A duplicate copy of such notice shall be given to the supervising adjuster.

HIST: 1971 c 704 s 6; 1986 c 444



Section 72B.07 Repealed, 1994 c 485 s 66

72B.07 Repealed, 1994 c 485 s 66



Section 72B.08 Denial, suspension and revocation of licenses.

72B.08 Denial, suspension and revocation of licenses.

Subdivision 1. Causes. The commissioner may suspend, revoke, or refuse to issue an initial or renewal license or temporary permit for any of the following causes:

(a) Failure to pass a required examination;

(b) Material misrepresentation or fraud in obtaining or attempting to obtain a license or a temporary permit;

(c) Willful violation of any insurance law or of any provision of sections 72B.01 to 72B.14;

(d) Misappropriation, conversion or illegal withholding of moneys required to be held in a fiduciary capacity;

(e) Materially misrepresenting the terms and effect of any insurance contract, with intent to deceive, or engaging in, or attempting to engage in, any fraudulent transaction with respect to a claim or loss that the licensee or holder of a temporary permit is adjusting and, in the case of a public adjuster solicitor, misrepresenting the services offered or the fees or commission to be charged.

(f) Conviction of a felony under the laws of this state, any other state, the United States, or any foreign country.

(g) The licensee or holder of a temporary permit has demonstrated incompetency or untrustworthiness to act as an adjuster or public adjuster solicitor;

(h) Refusal to comply with any lawful order of the commissioner.

Subd. 2. Notice. If an application for a license or temporary permit is rejected by the commissioner, the commissioner shall forthwith give written notice to the person concerned, mailed to that person's last known address. The notice shall state the reason for the action.

Subd. 3. Hearing. Except when an application is rejected for failure to pass a required examination, the person aggrieved by the action of the commissioner shall be entitled to a hearing before the commissioner or the commissioner's delegate, provided that such person files a written request for such hearing with the commissioner prior to the expiration of 30 days from the date of notice specified in subdivision 2. If no hearing is requested within 30 days from the date of the notice, the action taken by the commissioner shall continue in effect until modified or vacated. If a hearing is timely requested, the commissioner shall set a date for such hearing not later than 30 days after the date of receipt of the request for hearing. Pending the hearing or any judicial review of such hearing, the commissioner may modify or vacate the action taken or extend it until final determination.

After the hearing, the commissioner shall enter an order either vacating the prior action, confirming the prior action or otherwise disposing of the matter as the facts require.

Subd. 4. Suspension or revocation of license or permit. When the commissioner has information, which if true, would be grounds for suspension, revocation, or refusal to issue a renewal license or a temporary permit, the commissioner may order the licensee or holder of the temporary permit to appear for a hearing pursuant to chapter 14, to determine the facts of the case and to determine whether the license or permit should be suspended or revoked, or whether it should not be renewed. The order shall fix the time and place for the hearing. After the hearing, the commissioner shall enter an order either dismissing the matter or suspending or revoking the license or temporary permit, or otherwise disposing of the matter as the facts require. Pending the results of the hearing, the licensee or permit holder may continue to act under the license or permit.

Subd. 5. Judicial review. Any final order of the commissioner shall be subject to judicial review.

Subd. 6. Procedure. Any hearing or judicial review shall be in accordance with the contested case provisions of chapter 14.

Subd. 7. Voluntary action by licensee or holder of permit. The commissioner may request a voluntary revocation or suspension of a license or temporary permit and may enter into stipulations in accordance with the request whereby the licensee or holder of a temporary permit shall waive all further right to a hearing or judicial review.

Subd. 8. Bond. In the case of any licensee or permit holder who has had a license or permit suspended or revoked or whose license renewal has been prohibited by a lawful order of the commissioner, the commissioner may condition the issuance of a new license on the filing of a surety bond in an amount not to exceed $10,000, made and conditioned in accordance with the requirements of section 72B.04, subdivision 4, relating to public adjusters' bonds. Nothing in this subdivision shall reduce or alter the bonding requirements for a public adjuster.

Subd. 9. Civil and criminal liability. This section shall not relieve a person from civil liability or from criminal prosecution under sections 72B.01 to 72B.14 or any other law of this state.

HIST: 1971 c 704 s 8; 1979 c 141 s 7; 1982 c 424 s 130; 1986 c 444



Section 72B.09 Repealed, 1976 c 149 s 63

72B.09 Repealed, 1976 c 149 s 63



Section 72B.091 Damage appraisals; adjustments; duties of appraisers, adjusters, and insurers.

72B.091 Damage appraisals; adjustments; duties of appraisers, adjusters, and insurers.

Subdivision 1. Appraiser's identification. Each appraiser while engaged in appraisal duties shall carry appraiser identification and shall display it upon request to an owner whose vehicle is being inspected, to the repair shop representative involved, or to any commissioner of commerce's representative.

Subd. 2. Appraisal; copies and content. The appraiser shall provide one legible copy of the appraisal to the vehicle owner and one legible copy of the appraisal to the repair shop designated by the owner if requested by the repair shop. The motor vehicle repair shop shall provide the vehicle owner and the insurance company or companies involved in the loss one legible copy of the appraisal. This appraisal shall include an itemized listing of those parts to be repaired and those parts to be replaced by new, used, rebuilt, reconditioned or replated parts. The appraisal shall contain the name of the insurance company ordering it, if any, the insurance company's address and telephone number, its file number, the appraiser's name, telephone number, and the proper identification of the vehicle being inspected. The appraisal shall indicate all significant old and unrelated damages and shall include an itemized listing of all damages, specifying those parts to be repaired and those parts to be replaced by new, used, rebuilt, reconditioned, or replated parts. The appraisal must disclose to the vehicle owner any parts to be used, other than window glass, which are not original equipment parts or which are not covered by the manufacturer's warranty on such parts.

Subd. 3. No specified repairer. No appraiser, adjuster, or that person's employer shall require that repairs be made in any specified repair facility.

Subd. 4. Reinspections. Each appraiser shall promptly reinspect damaged vehicles when supplementary allowances are requested by the repair shop or when the amount or extent of damages is in dispute. Reinspection of any damage on a damaged vehicle may be waived if authorized by the insurer by any oral or written communication.

Subd. 5. Auto salvage. No appraiser or adjuster for personal gain shall receive or trade in auto salvage if the salvage is obtained as a result of that person's appraisals.

HIST: 1980 c 456 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 64 s 2



Section 72B.092 Motor vehicle insurance adjustments; prohibitions.

72B.092 Motor vehicle insurance adjustments; prohibitions.

Subdivision 1. Prohibitions on insurer. No adjuster or insurer, director, officer, broker, agent, attorney-in-fact, employee, or other representative of an insurer shall in collision cases:

(a) Limit the freedom of an insured or claimant to choose the shop;

(b) Require that an insured or claimant present the claim or the automobile for loss adjustment or inspection at a "drive-in" claim center or any other similar facility solely under the control of the insurer;

(c) Engage in boycotts, intimidation or coercive tactics in negotiating repairs to damaged motor vehicles which they insure or are liable to claimants to have repaired; or

(d) Attempt to secure, except in an emergency, the insured's or claimant's signature authorizing the party securing the signature to act in behalf of the insured or claimant in selection of a repair shop facility.

Subd. 2. Boycotts. No motor vehicle repair shop shall in any way coerce, or intimidate a motor vehicle owner to boycott an insurer's "drive-in" claim center or similar facility.

Subd. 3. Owner's signature. No motor vehicle repair shop shall attempt to secure, except in an emergency, the vehicle owner's signature authorizing the party securing the signature to act in behalf of the owner in selection of a repair shop.

Subd. 4. Access to repair shop. An insurer's representative shall not be unreasonably denied access to a motor vehicle repair shop during normal business hours for the purpose of inspecting or reinspecting damaged vehicles.

Subd. 5. Storage and towing charges. When a damaged vehicle is towed to a motor vehicle repair shop, the storage and towing charges shall not exceed the usual and customary charges for the towing and storage of undamaged vehicles in the area except if the vehicle, due to its damaged condition, requires special handling in the towing or storage, an added charge may be made.

HIST: 1980 c 456 s 3; 1986 c 444



Section 72B.10 Staff adjusters.

72B.10 Staff adjusters.

A staff adjuster who adjusts losses or claims in this state shall not be subject to the application, licensing, or examination requirements or other qualifications set forth in sections 72B.01 to 72B.14. Such a staff adjuster shall not, however, engage in any of the practices forbidden to a licensee under section 72B.08, subdivision 1, clause (c), (d), (e), (f), (g) or (h). If the commissioner has information, which if true, would establish that a staff adjuster has engaged or is engaging in any such prohibited practices, the commissioner may issue an order for a hearing to determine the facts involved. The order shall fix the time and place for hearing. The staff adjuster and one or more representatives of the insurer or insurers employing the staff adjuster shall make an appearance at the hearing unless the commissioner expressly waives the appearance of one or more such parties. If, following the hearing, the commissioner determines that the staff adjuster has engaged or is engaging in any prohibited practices, the commissioner may impose a fine, not in excess of $500, on the staff adjuster or on the employing insurer or insurers, or on both such parties. In addition, the commissioner may order the employing insurer to suspend the staff adjuster from all duties for such period as the commissioner may deem appropriate.

Any final order of the commissioner shall be subject to judicial review. Any hearing or judicial review under this section shall be in accordance with the contested case provisions of chapter 14.

HIST: 1971 c 704 s 10; 1979 c 141 s 8; 1982 c 424 s 130; 1986 c 444



Section 72B.11 Production of records.

72B.11 Production of records.

The commissioner may, by order, require any licensee or permit holder to produce any records relating to activities under that person's license or permit, and may examine persons under oath to determine questions arising under a person's status as a licensee or permit holder.

HIST: 1971 c 704 s 11; 1986 c 444



Section 72B.12 Rules.

72B.12 Rules.

The commissioner may promulgate rules to carry out the purpose of sections 72B.01 to 72B.14, pursuant to chapter 14.

HIST: 1971 c 704 s 12; 1982 c 424 s 130; 1985 c 248 s 70



Section 72B.13 Acting within contract and law.

72B.13 Acting within contract and law.

Every adjuster shall investigate or adjust every claim, damage or loss made or occurring under an insurance contract in accordance with the terms and conditions of the contract and of the applicable laws of this state.

HIST: 1971 c 704 s 13



Section 72B.135 Public adjusters.

72B.135 Public adjusters.

Subdivision 1. Homeowner's right to cancel. A homeowner who has entered into a contract with a public adjuster involving the business for which the person was licensed, has the right to cancel the contract within 48 hours after the contract has been signed. Cancellation is evidenced by the homeowner giving written notice of cancellation to the public adjuster at the address stated in the contract. Notice of cancellation, if given by mail, is effective upon deposit in a mailbox, properly addressed to the public adjuster and postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the homeowner not to be bound by the contract.

Subd. 2. Writing required; notice of right to cancel; notice of cancellation. (a) Before entering a contract referred to in subdivision 1, the public adjuster must:

(1) furnish the homeowner with a statement in bold face type of a minimum size of ten points, in substantially the following form:

"You, the homeowner, may cancel this contract at any time within 48 hours after the contract has been signed between the homeowner and the public adjuster. See attached notice of cancellation form for an explanation of this right."; and

(2) furnish each homeowner, a fully completed form in duplicate, captioned, "NOTICE OF CANCELLATION," which shall be attached to the contract and easily detachable, and which shall contain in bold face type of a minimum size of ten points the following information and statements:

"NOTICE OF CANCELLATION

......................

(enter date of contract)

If you do not want to go forward with the contract with the public adjuster, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice, or send a telegram to (Name of Public Adjuster), at (Address of Public Adjuster's Place of Business) not later than midnight of (Date). If you cancel, any payments made by you under the contract will be returned within ten business days following receipt by the public adjuster of your cancellation notice.

I HEREBY CANCEL THIS TRANSACTION.

...........

(date)

..............................

(Homeowner's signature)"

Subd. 3. Return of payments; compensation. Within ten days after a contract referred to in subdivision 1 has been canceled, the public adjuster must tender to the homeowner any payments made by the homeowner and any note or other evidence of indebtedness. However, if the public adjuster has performed any emergency services within the 48-hour period, the public adjuster is entitled to compensation for such services. Emergency services shall mean the removal of water, boarding up a building, and reconnecting lights and heat.

Subd. 4. Prohibited practices. No public adjuster shall:

(1) pay money or give anything of value to a person in consideration of a direct or indirect referral of a client or potential client;

(2) pay money or give anything of value to a person as an inducement to refer business or clients;

(3) rebate to a client a part of a fee specified in an employment contract;

(4) initiate contact with a prospective client between the hours of 8 p.m. and 8 a.m.;

(5) split the fee received or pay money to a person for services rendered to a client unless the other person is also licensed as a public adjuster;

(6) have an interest directly or indirectly in a construction firm, salvage firm, or appraisal firm. "Firm" includes a corporation, partnership, association, or individual firm;

(7) in connection with the transaction of business as a public adjuster, make a willful or knowing misrepresentation of facts or advise a person on questions of law;

(8) make willful or knowing false statements about an insurance company or its employees, agents, or representatives;

(9) solicit employment of a client in connection with a loss that is the subject of an employment contract with another public adjuster;

(10) represent both an insurer and insured simultaneously; or

(11) advance money to a client pending the settlement of a loss where the amount would be included in a final settlement.

Subd. 5. Disclosures. (a) A public adjuster shall disclose in writing to the client any interest the public adjuster has in loss proceeds other than those acquired by the public adjuster's employment contract.

(b) A public adjuster in soliciting a client for employment shall display a license and immediately inform the client that the adjuster does not represent an insurance company or insurance company adjusting firm. The adjuster shall inform the client that services are available for a fee to be paid by the client and shall give the client a card identifying the public adjuster. The public adjuster shall disclose in writing to the client the fee charged by the public adjuster.

Subd. 6. Records; contracts. (a) A public adjuster shall maintain an office that contains the records of all documents pertaining to the settlement of the claim and files of all clients. The records must be available for inspection by an authorized examiner or employee of the commerce department. The records will be kept by the public adjuster for at least five years after the end of the contracted employment period.

(b) An employment contract used by a public adjuster is valid only if signed by an insured and the property owner of the property involved, or an authorized agent or representative.

HIST: 1988 c 663 s 1; 1990 c 514 s 1-3



Section 72B.14 Violations.

72B.14 Violations.

A person who violates sections 72B.01 to 72B.14, or the terms of any license or permit under sections 72B.01 to 72B.14, or any lawful order of the commissioner in accordance with sections 72B.01 to 72B.14, shall be subject to a fine imposed by the commissioner, not in excess of $500, which may be imposed in addition to the penalties prescribed in the provisions dealing with the suspension or revocation of licenses or permits.

HIST: 1971 c 704 s 14






Chapter 72C Readability of Insurance Policies

Section 72C.01 Citation.

72C.01 Citation.

Sections 72C.01 to 72C.13 may be cited as the "Readability of Insurance Policies Act."

HIST: 1977 c 345 s 1



Section 72C.02 Purpose.

72C.02 Purpose.

The purpose of sections 72C.01 to 72C.13 is to provide that insurance policies and contracts be readable and understandable to a person of average intelligence, experience, and education. All insurers shall be required by sections 72C.01 to 72C.13 to use policy and contract forms which are written in simple and commonly used language, which are logically and clearly arranged, which are printed in a legible format, and which are generally understandable. It is not the intent of sections 72C.01 to 72C.13 to mandate, require or allow alteration of the legal effect of any provision of any insurance policy or contract.

HIST: 1977 c 345 s 2



Section 72C.03 Scope.

72C.03 Scope.

Except as otherwise specifically provided, sections 72C.01 to 72C.13 shall apply to all policies or contracts of direct insurance, issued by persons authorized at any time to transact insurance in this state and including nonprofit health service plan corporations under chapter 62C, health maintenance organizations under chapter 62D, and fraternal benefit societies under chapter 64B. Sections 72C.01 to 72C.13 shall not apply to insurance as described in the master contract for any policy of group insurance when the group consists of ten or more persons. Sections 72C.01 to 72C.13 shall not apply to policies or contracts issued prior to July 1, 1980, under which there is no unilateral right of the insurer to cancel, nonrenew, amend or change in any way, unless the policy or contract is amended or changed by mutual agreement of the parties. Sections 72C.01 to 72C.13 shall not apply to an insurance policy or contract which is a security subject to federal jurisdiction, nor shall they apply to a new policy or contract written in language other than English.

HIST: 1977 c 345 s 3; 1980 c 353 s 1; 1985 c 49 s 41; 1992 c 564 art 1 s 54; 1995 c 186 s 18; 1996 c 305 art 1 s 25



Section 72C.04 Definitions.

72C.04 Definitions.

Subdivision 1. For purposes of sections 72C.01 to 72C.13, the following terms shall have the meanings given them.

Subd. 2. "Commissioner" means the commissioner of commerce or a designated agent.

Subd. 3. "Flesch scale analysis readability score" means a measurement of the ease of readability of a policy or contract made pursuant to the procedures prescribed in section 72C.09.

Subd. 4. "Insurance policy or contract" or "policy" means any written agreement within the scope of sections 72C.01 to 72C.13 whereby one person, for consideration, undertakes to indemnify another person or persons to a specified amount against loss or damages from specified causes, or to do some act of value to the insured in case of specified loss or damage. The agreements specifically include a nonprofit health service plan subscriber contract under chapter 62C, a health maintenance contract under chapter 62D, and a membership certificate in a fraternal benefit society under chapter 64B.

Subd. 5. "Insurer" means every person entering insurance policies or contracts as a principal.

Subd. 6. "Legible type" means a type face at least as large as ten point modern type, one point leaded.

Subd. 7. "Person" means any individual, corporation, partnership, association, business trust or voluntary organization.

HIST: 1977 c 345 s 4; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 49 s 41; 1986 c 444; 1992 c 564 art 1 s 54; 1995 c 186 s 19



Section 72C.05 Cover sheet requirements.

72C.05 Cover sheet requirements.

Subdivision 1. All insurance policies or contracts described in section 72C.11, clauses (a) and (b) issued, amended or renewed after July 1, 1978 and before the filing requirements of section 72C.10 take effect shall contain as the first page or first page of text, if it is preceded by a title page or pages, a cover sheet or sheets as provided in this section.

Subd. 2. The cover sheet or sheets shall be printed in legible type and readable language, as provided in section 72C.06, and shall contain at least the following:

(a) A brief statement that the policy is a legal contract between the policy owner and the company;

(b) The statement "READ YOUR POLICY CAREFULLY. This cover sheet provides only a brief outline of some of the important features of your policy. This is not the insurance contract and only the actual policy provisions will control. The policy itself sets forth, in detail, the rights and obligations of both you and your insurance company. IT IS THEREFORE IMPORTANT THAT YOU READ YOUR POLICY CAREFULLY."; and

(c) An index of the major provisions of the policy or contract and the pages on which they are found which may include the following items:

(1) the person or persons insured by the policy,

(2) the applicable events, occurrences, conditions, losses or damages covered by the policy,

(3) the limitations or conditions on the coverage of the policy,

(4) definitional sections of the policy,

(5) provisions governing the procedure for filing a claim under the policy,

(6) provisions governing cancellation, renewal, or amendment of the policy by either the insurer or the policyowner,

(7) any options under the policy, and

(8) provisions governing the insurer's duties and powers in the event that suit is filed against the insured.

Subd. 3. The cover sheet may include, either as part of the index or as a separate section, a brief summary of the extent and types of coverage in the policy.

Subd. 4. No cover sheet shall be used unless it has been filed with and approved by the commissioner. The cover sheet shall be deemed approved 30 days after filing unless disapproved by the commissioner within the 30 day period, subject to a reasonable extension of time as the commissioner may require by notice given within the 30-day period. The commissioner shall disapprove any cover sheet which does not meet the requirements of this section. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

Subd. 5. In lieu of the cover sheet required by this section, the insurer may file a policy or contract with the commissioner under the provisions of sections 72C.06 to 72C.08.

HIST: 1977 c 345 s 5



Section 72C.06 Readability.

72C.06 Readability.

Subdivision 1. All insurance policies filed with the commissioner pursuant to section 72C.11 shall be written in language easily readable and understandable by a person of average intelligence and education.

Subd. 2. In determining whether a policy or contract is readable within the meaning of this section the commissioner shall consider, at least, the following factors:

(a) the simplicity of the sentence structure and the shortness of the sentences used;

(b) the extent to which commonly used and understood words are employed;

(c) the extent to which legal terms are avoided;

(d) the extent to which references to other sections or provisions of the contract are minimized;

(e) the extent to which definitional provisions are incorporated in the text of the policy or contract; and

(f) any additional factors relevant to the readability or understandability of an insurance policy or contract which the commissioner may prescribe by rule.

HIST: 1977 c 345 s 6



Section 72C.07 Legibility.

72C.07 Legibility.

Subdivision 1. All insurance policies covered by section 72C.11 shall be printed in legible type and in a type face style approved by the commissioner.

Subd. 2. In determining whether a policy or contract is legible the commissioner shall consider, in addition to the requirements of subdivision 1 relating to type face size and style, the following factors:

(a) margin size;

(b) contrast and legibility of the color of the ink and paper;

(c) the amount and use of space to separate sections of the policy;

(d) the use of contrasting titles or headings for sections or similar aids; and

(e) any additional factors relevant to legibility which the commissioner may prescribe by rule.

HIST: 1977 c 345 s 7; 1986 c 444; 1996 c 305 art 2 s 8



Section 72C.08 Format requirements.

72C.08 Format requirements.

Subdivision 1. All insurance policies and contracts covered by section 72C.11 shall be written in a logical, clear, and understandable order and form and shall contain at least the following items:

(a) on the cover or first or an insert page of the policy a statement that the policy is a legal contract between the policyowner and the company and the statement, printed in larger or other contrasting type or color, "Read your policy carefully";

(b) an index of the major provisions of the policy or contract, which may include the following items:

(1) the person or persons insured by the policy;

(2) the applicable events, occurrences, conditions, losses or damages covered by the policy;

(3) the limitations or conditions on the coverage of the policy;

(4) definitional sections of the policy;

(5) provisions governing the procedure for filing a claim under the policy;

(6) provisions governing cancellation, renewal, or amendment of the policy by either the insurer or the policyowner;

(7) any options under the policy; and

(8) provisions governing the insurer's duties and powers in the event that suit is filed against the insured.

Subd. 2. In determining whether a policy or contract is written in a logical, clear, and understandable order and form the commissioner shall consider the following factors:

(a) the extent to which each provision for coverage is stated separately in a self-contained section, including the conditions relating to or limiting that section's effect;

(b) the extent to which sections or provisions are setoff and clearly identified by titles, headings, or margin notations;

(c) the use of a more easily understandable format such as narrative or outline forms; and

(d) any additional factors relevant to a logical, clear, and understandable format which the commissioner may prescribe by rule.

HIST: 1977 c 345 s 8



Section 72C.09 Flesch scale analysis readability score, procedures.

72C.09 Flesch scale analysis readability score, procedures.

A Flesch scale analysis readability score shall be measured as provided in this section.

(1) For contracts containing 10,000 words or less of text, the entire contract shall be analyzed. For contracts containing more than 10,000 words the readability of two 200 word samples per page may be analyzed in lieu of the entire contract. The samples shall be separated by at least 20 printed lines. For purposes of this clause a word shall be counted as five printed characters or spaces between characters.

(2)(a)(i) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015.

(ii) The total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6.

(iii) The sum of the figures computed under (i) and (ii) subtracted from 206.835 equals the Flesch scale analysis readability score for the policy or contract.

(b) For purposes of clause (a) the following procedures shall be used:

(i) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be counted as one word;

(ii) A unit of words ending with a period, semicolon or colon, but excluding headings, captions, and lists, shall be counted as a sentence; and

(iii) A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

HIST: 1977 c 345 s 9; 1980 c 353 s 2



Section 72C.10 Filing requirements; duties of the commissioner.

72C.10 Filing requirements; duties of the commissioner.

Subdivision 1. No insurer shall make, issue, amend, or renew any policy or contract after the dates specified in section 72C.11 for the applicable type of policy unless the contract is in compliance with the requirements of sections 72C.06 to 72C.09 and unless the contract is filed with the commissioner for approval. The contract shall be deemed approved 90 days after filing unless disapproved by the commissioner within the 90-day period. The commissioner shall not unreasonably withhold approval. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor. Any policy filed with the commissioner shall be accompanied by a Flesch scale readability analysis and test score and by the insurer's certification that the policy or contract is in its judgment readable based on the factors specified in sections 72C.06 to 72C.08.

Subd. 2. The commissioner shall disapprove any contract or policy covered by subdivision 1 if the commissioner finds that:

(a) it is not accompanied by a certified Flesch scale analysis readability score of more than 40;

(b) it is not accompanied by the insurer's certification that the policy or contract is in its judgment readable under the standards of sections 72C.01 to 72C.13;

(c) it does not comply with the readability standards established by section 72C.06;

(d) it does not comply with the legibility standards established by section 72C.07; or

(e) it does not comply with the format requirements established by section 72C.08.

HIST: 1977 c 345 s 10; 1986 c 444



Section 72C.11 Application to policies, dates; duties of the commissioner.

72C.11 Application to policies, dates; duties of the commissioner.

Subdivision 1. The filing requirements of section 72C.10 shall apply as follows:

(a) To all policies of private passenger vehicle insurance, as described in chapter 65B, and to all policies of homeowner's insurance as defined in the general custom and usage of the business or by a ruling of the commissioner or a court, which are made, issued, amended or renewed after July 1, 1979;

(b) To all policies of life insurance as defined in section 60A.06, subdivision 1, clause (4), to all certificates of a fraternal benefit society, as defined in section 64B.19, to all policies of accident and health insurance, as defined in section 60A.06, subdivision 1, clause (5), paragraph (a), to all subscriber contracts of nonprofit health service corporations as defined in section 62C.02, and to all health maintenance contracts as defined in section 62D.02, which are made, issued, amended or renewed after July 1, 1980; the commissioner may grant delays of not more than one year in full or partial compliance of accident and health policies; and

(c) To all policies of any additional line or type of insurance within the scope of sections 72C.01 to 72C.13, as provided by any rule promulgated by the commissioner not later than July 1, 1981.

Subd. 2. The commissioner shall make the following reports to the legislature:

(a) On or before February 1, 1979 a report detailing and evaluating the efforts made by the commissioner and insurers to implement the provisions of subdivision 1, clause (a), and particularly examining the feasibility and practicality of requiring accident and health and life insurance policies to comply with sections 72C.01 to 72C.13 and in the time prescribed;

(b) On or before February 1, 1980 a report detailing and evaluating (1) the operation of and the extent of compliance with sections 72C.01 to 72C.13, (2) the efforts made by the commissioner and insurers to implement the provisions of subdivision 1, clause (b), and (3) the commissioner's intent regarding the extension of the application of sections 72C.01 to 72C.13 to other lines and types of insurance under subdivision 1, clause (c), and the reasons therefor.

HIST: 1977 c 345 s 11; 1980 c 353 s 3; 1Sp1981 c 4 art 1 s 61; 1985 c 49 s 41; 1986 c 444



Section 72C.12 Commissioner's powers and duties.

72C.12 Commissioner's powers and duties.

In addition to the duties and powers enumerated elsewhere in sections 72C.01 to 72C.13 the commissioner shall have the power to promulgate rules consistent with sections 72C.01 to 72C.13 to effectuate its purpose.

HIST: 1977 c 345 s 12



Section 72C.13 Construction.

72C.13 Construction.

Subdivision 1. Sections 72C.01 to 72C.13 shall not operate to relieve any insurer from any provision of law regulating the contents or provisions of insurance policies, except to the extent that the provisions prescribe the use of specific language which is inconsistent with sections 72C.01 to 72C.13.

Subd. 2. No alteration in the language of the Minnesota standard fire insurance policy under section 65A.01 or the standard provisions of health insurance policies under section 62A.04, as authorized by sections 72C.01 to 72C.13, shall be construed to limit or reduce an insured's or beneficiary's rights granted under those statutory provisions.

HIST: 1977 c 345 s 13






Chapter 73 State Fire Marshal

Section 73.01 Renumbered 299F.02

73.01 Renumbered 299F.02



Section 73.02 Renumbered 299F.03

73.02 Renumbered 299F.03



Section 73.03 Renumbered 299F.04

73.03 Renumbered 299F.04



Section 73.04 Renumbered 299F.05

73.04 Renumbered 299F.05



Section 73.05 Renumbered 299F.06

73.05 Renumbered 299F.06



Section 73.06 Renumbered 299F.07

73.06 Renumbered 299F.07



Section 73.07 Renumbered 299F.08

73.07 Renumbered 299F.08



Section 73.08 Renumbered 299F.09

73.08 Renumbered 299F.09



Section 73.09 Renumbered 299F.10

73.09 Renumbered 299F.10



Section 73.10 Renumbered 299F.11

73.10 Renumbered 299F.11



Section 73.11 Renumbered 299F.12

73.11 Renumbered 299F.12



Section 73.12 Renumbered 299F.13

73.12 Renumbered 299F.13



Section 73.13 Renumbered 299F.14

73.13 Renumbered 299F.14



Section 73.14 Renumbered 299F.15

73.14 Renumbered 299F.15



Section 73.15 Renumbered 299F.16

73.15 Renumbered 299F.16



Section 73.16 Renumbered 299F.17

73.16 Renumbered 299F.17



Section 73.17 Renumbered 299F.18

73.17 Renumbered 299F.18



Section 73.171 Renumbered 299F.19

73.171 Renumbered 299F.19



Section 73.18 Repealed, 1955 c 61 s 1

73.18 Repealed, 1955 c 61 s 1



Section 73.19 Renumbered 299F.20

73.19 Renumbered 299F.20



Section 73.20 Renumbered 299F.21

73.20 Renumbered 299F.21



Section 73.201 Renumbered 299F.22

73.201 Renumbered 299F.22



Section 73.202 Renumbered 299F.23

73.202 Renumbered 299F.23



Section 73.203 Renumbered 299F.24

73.203 Renumbered 299F.24



Section 73.204 Renumbered 299F.25

73.204 Renumbered 299F.25



Section 73.205 Renumbered 299F.26

73.205 Renumbered 299F.26



Section 73.21 Renumbered 299F.27

73.21 Renumbered 299F.27



Section 73.22 Renumbered 299F.28

73.22 Renumbered 299F.28



Section 73.23 Renumbered 299F.29

73.23 Renumbered 299F.29



Section 73.24 Renumbered 299F.30

73.24 Renumbered 299F.30



Section 73.25 Renumbered 299F.31

73.25 Renumbered 299F.31



Section 73.26 Renumbered 299F.32

73.26 Renumbered 299F.32



Section 73.27 Renumbered 299F.33

73.27 Renumbered 299F.33



Section 73.28 Renumbered 299F.34

73.28 Renumbered 299F.34



Section 73.29 Renumbered 299F.35

73.29 Renumbered 299F.35



Section 73.30 Renumbered 299F.36

73.30 Renumbered 299F.36



Section 73.31 Renumbered 299F.38

73.31 Renumbered 299F.38



Section 73.41 Renumbered 299F.39 subdivision 1

73.41 Renumbered 299F.39 subdivision 1



Section 73.42 Renumbered 299F.39 subd 2

73.42 Renumbered 299F.39 subd 2



Section 73.43 Renumbered 299F.39 subd 3

73.43 Renumbered 299F.39 subd 3



Section 73.44 Renumbered 299F.39 subd 4

73.44 Renumbered 299F.39 subd 4



Section 73.51 Renumbered 299F.40 subdivision 1

73.51 Renumbered 299F.40 subdivision 1



Section 73.52 Renumbered 299F.40 subd 2

73.52 Renumbered 299F.40 subd 2



Section 73.53 Renumbered 299F.40 subd 3

73.53 Renumbered 299F.40 subd 3



Section 73.54 Renumbered 299F.40 subd 4

73.54 Renumbered 299F.40 subd 4



Section 73.55 Renumbered 299F.40 subd 5

73.55 Renumbered 299F.40 subd 5



Section 73.56 Renumbered 299F.40 subd 6

73.56 Renumbered 299F.40 subd 6



Section 73.57 Renumbered 299F.41

73.57 Renumbered 299F.41



Section 73.58 Renumbered 299F.42

73.58 Renumbered 299F.42



Section 73.59 Renumbered 299F.43

73.59 Renumbered 299F.43



Section 73.60 Renumbered 299F.44

73.60 Renumbered 299F.44



Section 73.61 Renumbered 299F.45

73.61 Renumbered 299F.45



Section 73.62 Renumbered 299F.46

73.62 Renumbered 299F.46






Chapter 74 Protection of Buildings and Occupants

Section 74.01 Renumbered 299G.01

74.01 Renumbered 299G.01



Section 74.02 Renumbered 299G.02

74.02 Renumbered 299G.02



Section 74.03 Renumbered 299G.03

74.03 Renumbered 299G.03



Section 74.05 Renumbered 299G.05

74.05 Renumbered 299G.05



Section 74.06 Renumbered 299G.06

74.06 Renumbered 299G.06



Section 74.07 Renumbered 299G.07

74.07 Renumbered 299G.07



Section 74.08 Renumbered 299G.08

74.08 Renumbered 299G.08



Section 74.10 Renumbered 299G.10

74.10 Renumbered 299G.10



Section 74.11 Renumbered 299G.11

74.11 Renumbered 299G.11






Chapter 75 Theaters and Halls

Section 75.01 Renumbered 299H.01

75.01 Renumbered 299H.01



Section 75.02 Renumbered 299H.02

75.02 Renumbered 299H.02



Section 75.03 Renumbered 299H.03

75.03 Renumbered 299H.03



Section 75.04 Renumbered 299H.04

75.04 Renumbered 299H.04



Section 75.05 Renumbered 299H.05

75.05 Renumbered 299H.05



Section 75.06 Renumbered 299H.06

75.06 Renumbered 299H.06



Section 75.07 Renumbered 299H.07

75.07 Renumbered 299H.07



Section 75.08 Renumbered 299H.08

75.08 Renumbered 299H.08



Section 75.09 Renumbered 299H.09

75.09 Renumbered 299H.09



Section 75.10 Renumbered 299H.10

75.10 Renumbered 299H.10



Section 75.11 Renumbered 299H.11

75.11 Renumbered 299H.11



Section 75.12 Renumbered 299H.12

75.12 Renumbered 299H.12



Section 75.13 Renumbered 299H.13

75.13 Renumbered 299H.13



Section 75.14 Renumbered 299H.14

75.14 Renumbered 299H.14



Section 75.15 Renumbered 299H.15

75.15 Renumbered 299H.15



Section 75.16 Renumbered 299H.16

75.16 Renumbered 299H.16



Section 75.17 Renumbered 299H.17

75.17 Renumbered 299H.17



Section 75.18 Renumbered 299H.18

75.18 Renumbered 299H.18



Section 75.19 Renumbered 299H.19

75.19 Renumbered 299H.19



Section 75.20 Renumbered 299H.20

75.20 Renumbered 299H.20



Section 75.21 Renumbered 299H.21

75.21 Renumbered 299H.21



Section 75.22 Renumbered 299H.22

75.22 Renumbered 299H.22



Section 75.23 Renumbered 299H.23

75.23 Renumbered 299H.23



Section 75.24 Renumbered 299H.24

75.24 Renumbered 299H.24



Section 75.25 Renumbered 299H.25

75.25 Renumbered 299H.25



Section 75.26 Renumbered 299H.26

75.26 Renumbered 299H.26



Section 75.27 Renumbered 299H.27

75.27 Renumbered 299H.27



Section 75.28 Renumbered 299H.28

75.28 Renumbered 299H.28






Chapter 76 Dry Cleaning and Dyeing Establishments

Section 76.01 Repealed, 1955 c 478 s 25

76.01 Repealed, 1955 c 478 s 25



Section 76.02 Repealed, 1955 c 478 s 25

76.02 Repealed, 1955 c 478 s 25



Section 76.03 Repealed, 1955 c 478 s 25

76.03 Repealed, 1955 c 478 s 25



Section 76.04 Repealed, 1955 c 478 s 25

76.04 Repealed, 1955 c 478 s 25



Section 76.05 Repealed, 1955 c 478 s 25

76.05 Repealed, 1955 c 478 s 25



Section 76.06 Repealed, 1955 c 478 s 25

76.06 Repealed, 1955 c 478 s 25



Section 76.07 Repealed, 1955 c 478 s 25

76.07 Repealed, 1955 c 478 s 25



Section 76.08 Repealed, 1955 c 478 s 25

76.08 Repealed, 1955 c 478 s 25



Section 76.09 Repealed, 1955 c 478 s 25

76.09 Repealed, 1955 c 478 s 25



Section 76.10 Repealed, 1955 c 478 s 25

76.10 Repealed, 1955 c 478 s 25



Section 76.11 Repealed, 1955 c 478 s 25

76.11 Repealed, 1955 c 478 s 25



Section 76.12 Repealed, 1955 c 478 s 25

76.12 Repealed, 1955 c 478 s 25



Section 76.13 Repealed, 1955 c 478 s 25

76.13 Repealed, 1955 c 478 s 25



Section 76.14 Repealed, 1955 c 478 s 25

76.14 Repealed, 1955 c 478 s 25



Section 76.15 Repealed, 1955 c 478 s 25

76.15 Repealed, 1955 c 478 s 25



Section 76.16 Repealed, 1955 c 478 s 25

76.16 Repealed, 1955 c 478 s 25



Section 76.17 Repealed, 1955 c 478 s 25

76.17 Repealed, 1955 c 478 s 25



Section 76.18 Repealed, 1955 c 478 s 25

76.18 Repealed, 1955 c 478 s 25



Section 76.19 Repealed, 1955 c 478 s 25

76.19 Repealed, 1955 c 478 s 25



Section 76.20 Repealed, 1955 c 478 s 25

76.20 Repealed, 1955 c 478 s 25



Section 76.21 Repealed, 1955 c 478 s 25

76.21 Repealed, 1955 c 478 s 25



Section 76.22 Repealed, 1955 c 478 s 25

76.22 Repealed, 1955 c 478 s 25



Section 76.23 Repealed, 1955 c 478 s 25

76.23 Repealed, 1955 c 478 s 25



Section 76.24 Repealed, 1955 c 478 s 25

76.24 Repealed, 1955 c 478 s 25



Section 76.25 Repealed, 1955 c 478 s 25

76.25 Repealed, 1955 c 478 s 25



Section 76.26 Repealed, 1955 c 478 s 25

76.26 Repealed, 1955 c 478 s 25



Section 76.27 Repealed, 1955 c 478 s 25

76.27 Repealed, 1955 c 478 s 25



Section 76.28 Repealed, 1955 c 478 s 25

76.28 Repealed, 1955 c 478 s 25



Section 76.29 Repealed, 1955 c 478 s 25

76.29 Repealed, 1955 c 478 s 25



Section 76.30 Repealed, 1955 c 478 s 25

76.30 Repealed, 1955 c 478 s 25



Section 76.31 Repealed, 1955 c 478 s 25

76.31 Repealed, 1955 c 478 s 25



Section 76.32 Renumbered 299I.01

76.32 Renumbered 299I.01



Section 76.33 Renumbered 299I.02

76.33 Renumbered 299I.02



Section 76.34 Renumbered 299I.03

76.34 Renumbered 299I.03



Section 76.35 Renumbered 299I.04

76.35 Renumbered 299I.04



Section 76.36 Renumbered 299I.05

76.36 Renumbered 299I.05



Section 76.37 Renumbered 299I.06

76.37 Renumbered 299I.06



Section 76.38 Renumbered 299I.07

76.38 Renumbered 299I.07



Section 76.39 Renumbered 299I.08

76.39 Renumbered 299I.08



Section 76.40 Renumbered 299I.09

76.40 Renumbered 299I.09



Section 76.41 Renumbered 299I.10

76.41 Renumbered 299I.10



Section 76.42 Renumbered 299I.11

76.42 Renumbered 299I.11



Section 76.43 Renumbered 299I.12

76.43 Renumbered 299I.12



Section 76.44 Renumbered 299I.13

76.44 Renumbered 299I.13



Section 76.45 Renumbered 299I.14

76.45 Renumbered 299I.14



Section 76.46 Renumbered 299I.15

76.46 Renumbered 299I.15



Section 76.47 Renumbered 299I.16

76.47 Renumbered 299I.16



Section 76.48 Renumbered 299I.17

76.48 Renumbered 299I.17



Section 76.49 Renumbered 299I.18

76.49 Renumbered 299I.18



Section 76.50 Renumbered 299I.19

76.50 Renumbered 299I.19



Section 76.51 Renumbered 299I.20

76.51 Renumbered 299I.20



Section 76.52 Renumbered 299I.21

76.52 Renumbered 299I.21



Section 76.53 Renumbered 299I.22

76.53 Renumbered 299I.22



Section 76.54 Renumbered 299I.23

76.54 Renumbered 299I.23



Section 76.55 Renumbered 299I.24

76.55 Renumbered 299I.24






Chapter 77 Matches

Section 77.01 Renumbered 325.245 subd 1

77.01 Renumbered 325.245 subd 1



Section 77.02 Renumbered 325.245 subd 2

77.02 Renumbered 325.245 subd 2



Section 77.03 Renumbered 325.245 subd 3

77.03 Renumbered 325.245 subd 3



Section 77.04 Renumbered 325.245 subd 4

77.04 Renumbered 325.245 subd 4



Section 77.05 Renumbered 325.245 subd 5

77.05 Renumbered 325.245 subd 5



Section 77.06 Renumbered 325.245, subd 6

77.06 Renumbered 325.245, subd 6



Section 77.07 Renumbered 325.245 subd 7

77.07 Renumbered 325.245 subd 7






Chapter 79 Workers' Compensation Insurance

Section 79.01 Definitions.

79.01 Definitions.

Subdivision 1. Terms. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of sections 79.01 to 79.211, shall have the meanings ascribed to them.

Subd. 2. Insurer. The word "insurer" means any insurance carrier authorized by license issued by the commissioner of commerce to transact the business of workers' compensation insurance in this state and includes a political subdivision providing self insurance or establishing a pool under section 471.981, subdivision 3.

Subd. 3. Insurance. The word "insurance" means workers' compensation insurance and insurance covering any part of the liability of an employer exempted from insuring liability for compensation, as provided in section 176.181 and includes a program of self insurance, self insurance revolving fund or pool established under section 471.981.

Subd. 4. Repealed, 1969 c 9 s 10

Subd. 5. Commissioner. The word "commissioner" means the commissioner of commerce.

Subd. 6. Association. "Association" or "rating association" means the Workers' Compensation Insurers Rating Association of Minnesota.

Subd. 7. Interested party. "Interested party" means any person or association acting on behalf of its members who is directly affected by a change in the schedule of rates and includes the staff of the department of commerce.

Subd. 8. Schedule of rates. "Schedule of rates" means the rate level applicable to the various industry groupings or classes, including the risk classifications thereunder upon which the determination of workers' compensation premiums are based, including but not limited to all systems for merit or experience rating, retrospective rating, and premium discounts.

HIST: (3612) 1921 c 85 s 1; 1931 c 353 s 1; 1957 c 508 s 1; 1969 c 9 s 8; 1973 c 577 s 1,2; 1975 c 359 s 23; Ex1979 c 3 s 1; 1980 c 529 s 3,4; 1981 c 346 s 9,10; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 384 art 2 s 1



Section 79.02 Repealed, 1969 c 9 s 10

79.02 Repealed, 1969 c 9 s 10



Section 79.021 Repealed, 1969 c 9 s 10

79.021 Repealed, 1969 c 9 s 10



Section 79.03 Repealed, 1969 c 9 s 10

79.03 Repealed, 1969 c 9 s 10



Section 79.04 Repealed, 1969 c 9 s 10

79.04 Repealed, 1969 c 9 s 10



Section 79.05 Repealed, Ex1979 c 3 s 70

79.05 Repealed, Ex1979 c 3 s 70



Section 79.06 Repealed, Ex1979 c 3 s 70

79.06 Repealed, Ex1979 c 3 s 70



Section 79.07 Repealed, Ex1979 c 3 s 70

79.07 Repealed, Ex1979 c 3 s 70



Section 79.071 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.071 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.072 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.072 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.073 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.073 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.074 Discrimination.

79.074 Discrimination.

Subdivision 1. Repealed, 1981 c 346 s 145; 1983 c 290 s 15

Subd. 2. Dividends. Dividend plans are not unfairly discriminatory where different premiums result for different policyholders with similar loss exposures but different expense factors, or where different premiums result for different policyholders with similar expense factors but different loss exposures, so long as the respective premiums reflect the differences with reasonable accuracy. Every insurer who issues participating policies shall file with the commissioner a true copy or summary as the commissioner shall direct of its participating dividend rates as to policyholders. The commissioner may study the participating dividend rates and make recommendations to the legislature concerning possible bases for unfair discrimination.

HIST: Ex1979 c 3 s 5; 1995 c 231 art 2 s 3



Section 79.075 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.075 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.076 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.076 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.08 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.08 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.081 Mandatory deductibles.

79.081 Mandatory deductibles.

Subdivision 1. Premium reduction. Each insurer, including the assigned risk plan, issuing a policy of insurance, must make available to an employer, upon request, the option to agree to pay an amount per claim selected by the employer and specified in the policy toward the total of any claim payable under chapter 176. The amount of premium to be paid by an employer who selects a policy with a deductible shall be reduced based upon a rating schedule or rating plan filed with and approved by the commissioner of commerce. Administration of claims shall remain with the insurer as provided in the terms and conditions of the policy. Each insurer shall notify its agents authorized to write workers' compensation insurance about the availability and terms and conditions of deductibles required by this section, using a brochure in a format approved by the commissioner.

Subd. 2. Procedure for paying deductible. If an insured employer chooses a deductible, the insured employer is liable for the amount of the deductible. The insurer shall administer the claim as provided in the terms and conditions of the insurance policy and seek reimbursement from the insured employer for the deductible. The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.

Subd. 3. Credit risk; exception. An insurer is not required to offer a deductible to an employer if, as a result of a credit investigation, the insurer determines that the employer is not sufficiently financially stable to be responsible for the payment of deductible amounts.

Subd. 4. Reporting requirement. The existence of an insurance contract with a deductible or the fact of payment as a result of a deductible does not affect the requirement of an employer to report an injury or death to an insurer or the commissioner of labor and industry.

Subd. 5. No employee liability. Nothing in this section alters the obligation of the employer to provide the benefits required by this chapter. An employee is not responsible to pay all or a part of the deductible chosen by an employer.

HIST: 1992 c 510 art 3 s 1



Section 79.085 Safety programs.

79.085 Safety programs.

All insurers writing workers' compensation insurance in this state shall provide safety and occupational health loss control consultation services to each of their policyholders requesting the services in writing. Insurers must annually notify their policyholders of their right under this section to safety and occupational health loss consultation services. The services must include the conduct of workplace surveys to identify health and safety problems, review of employer injury records with appropriate personnel, and development of plans to improve employer occupational health and safety loss records. Insurers shall notify each policyholder of the availability of those services and the telephone number and address where such services can be requested. The notification may be delivered with the policy of workers' compensation insurance.

HIST: 1992 c 510 art 3 s 2; 1995 c 231 art 2 s 4



Section 79.09 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.09 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.095 Appointment of actuary.

79.095 Appointment of actuary.

The commissioner shall employ the services of a casualty actuary experienced in worker's compensation whose duties shall include but not be limited to investigation of complaints by insured parties relative to rates, rate classifications, or discriminatory practices of an insurer. The salary of the actuary employed pursuant to this section is not subject to the provisions of section 43A.17, subdivision 1.

HIST: 1977 c 342 s 24; Ex1979 c 3 s 8; 1981 c 210 s 54



Section 79.096 Access to rate making data.

79.096 Access to rate making data.

The rating association must make available for inspection on request of any person any data it possesses related to the calculation of indicated pure premium rates.

HIST: 1992 c 510 art 3 s 3



Section 79.10 Review of acts of insurers.

79.10 Review of acts of insurers.

The department of commerce staff may investigate on the request of any person or on its own initiative the acts of the rating association, an insurer, or an agent that are subject to provisions of chapter 79 and may make findings and recommendations that the commissioner issue an order requiring compliance with the provisions thereof. The proposed findings and recommended order shall be served on all affected parties at the same time that the staff transmits its findings and recommendations to the commissioner. Any party adversely affected by the proposed findings and recommended order may request that a hearing be held concerning the issues raised therein within 15 days after service of the findings and recommended order. This hearing shall be conducted as a contested case pursuant to sections 14.001 to 14.69. If a hearing is not requested within the time specified in this section, the proposed findings and recommended order may be adopted by the commissioner as a final order.

HIST: (3621) 1921 c 85 s 10; 1953 c 615 s 3; 1969 c 9 s 9; 1973 c 577 s 2; Ex1979 c 3 s 9; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 592 s 77; 1984 c 655 art 1 s 92; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 79.11 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.11 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.12 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.12 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.13 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.13 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.14 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.14 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.15 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.15 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.16 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.16 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.17 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.17 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.171 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.171 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.18 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.18 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.19 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.19 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.20 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.20 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.21 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.21 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.211 Certain premium determination practices.

79.211 Certain premium determination practices.

Subdivision 1. Certain wages included for ratemaking. The rating association or an insurer shall include wages paid for a vacation, holiday, or sick leave in the determination of a workers' compensation insurance premium.

An insurer, including the assigned risk plan, shall not include wages paid for work performed in an adjacent state in the determination of a workers' compensation premium if the employer paid a workers' compensation insurance premium to the exclusive state fund of the adjacent state on the wages earned in the adjacent state.

Within 30 days of October 1, 1995, a licensed data service organization on behalf of its members shall file an amendment to its charged class premium rates to reflect the inclusion of vacation, holiday, and sick leave wages in the determination of premium. Within 30 days of the filing of those pure premium rates each insurer shall amend its filed schedule of rates to reflect the inclusion of vacation, holiday, and sick leave wages in the determination of premium.

Subd. 2. Division of payroll. An insurer shall permit an employer to divide a payroll among the rating classifications most closely fitting the work actually performed by each employee in a four-hour block or more for purposes of premium calculation when the employer's records provide adequate support for a division.

Subd. 3. Payroll computations for certain public employees. The commissioner of commerce in setting the assigned risk plan rates or an insurer shall compute a premium for an elected or appointed official of a town based on the actual annual wage received from the town.

HIST: Ex1979 c 3 s 12; 1980 c 556 s 6; 1981 c 346 s 139; 1983 c 290 s 4; 1986 c 444; 1987 c 301 s 1; 1993 c 194 s 1; 1995 c 231 art 2 s 5



Section 79.22 Subdivisions renumbered, repealed, or no longer in effect

79.22 Subdivision 1. Repealed, 1981 c 346 s 145; 1983 c 290 s 15

Subd. 2. Repealed, 1984 c 432 art 2 s 55



Section 79.221 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.221 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.23 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.23 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.24 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.24 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.25 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.25 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.251 Administration of assigned risk plan.

79.251 Administration of assigned risk plan.

Subdivision 1. Assigned risk plan review board. (1) An assigned risk plan review board is created for the purposes of review of the operation of section 79.252 and this section. The board shall have all the usual powers and authorities necessary for the discharge of its duties under this section and may contract with individuals in discharge of those duties.

(2) The board shall consist of six members to be appointed by the commissioner of commerce. Three members shall be insureds holding policies or contracts of coverage issued pursuant to subdivision 4. Two members shall be insurers licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b). The commissioner shall be the sixth member and shall vote.

Initial appointments shall be made by September 1, 1981, and terms shall be for three years duration. Removal, the filling of vacancies and compensation of the members other than the commissioner shall be as provided in section 15.059.

(3) The assigned risk plan review board shall audit the reserves established (a) for individual cases arising under policies and contracts of coverage issued under subdivision 4 and (b) for the total book of business issued under subdivision 4.

(4) The assigned risk plan review board shall monitor the operations of section 79.252 and this section and shall periodically make recommendations to the commissioner, and to the governor and legislature when appropriate, for improvement in the operation of those sections.

(5) All insurers and self-insurance administrators issuing policies or contracts under subdivision 4 shall pay to the commissioner a .25 percent assessment on premiums for policies and contracts of coverage issued under subdivision 4 for the purpose of defraying the costs of the assigned risk plan review board. Proceeds of the assessment shall be deposited in the state treasury and credited to the general fund.

(6) The assigned risk plan and the assigned risk plan review board shall not be deemed a state agency.

Subd. 2. Merit rating plan. To assist small businesses with good safety records, the commissioner shall develop a merit rating plan applicable to all employers holding policies issued pursuant to subdivision 4. The plan shall provide that nonexperience rated employers, with no lost time claims for the last three policy years, shall receive 33 percent credit. The credit must be applied directly to the premium charged for the policy. Nonexperience rated employers with two or more lost time claims for the last three policy years may receive a debit. Experience rated employers shall receive a maximum credit or debit of ten percent of premium. The merit rating plan shall be subject to adjustment by the commissioner as necessary to fulfill the commissioner's assigned risk plan responsibilities.

Subd. 3. Rates. Insureds served by the assigned risk plan shall be charged premiums based upon a rating plan, including a merit rating plan adopted by the commissioner by rule. The commissioner shall annually, not later than January 1 of each year, establish the schedule of rates applicable to assigned risk plan business. Assigned risk premiums shall not be lower than rates generally charged by insurers for the business. The commissioner shall fix the compensation received by the agent of record. The establishment of the assigned risk plan rates and agent fees are not subject to chapter 14.

Subd. 4. Administration. The commissioner shall enter into service contracts as necessary or beneficial for accomplishing the purposes of the assigned risk plan. Services related to the administration of policies or contracts of coverage shall be performed by one or more qualified insurance companies licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b), or self-insurance administrators licensed pursuant to section 176.181, subdivision 2, clause (2), paragraph (a). A qualified insurer or self-insurance administrator shall possess sufficient financial, professional, administrative, and personnel resources to provide the services contemplated in the contract. Services related to assignments, data management, assessment collection, and other services shall be performed by a licensed data service organization. The cost of those services is an obligation of the assigned risk plan.

Subd. 4a. Medical cost containment. The assigned risk plan must consider utilizing managed care plans certified under section 176.1351 with respect to its covered employees. In addition, the assigned risk plan must implement a medical cost containment program. The program must, at a minimum, include:

(1) billings review to determine if claims are compensable under chapter 176;

(2) utilization of cost management specialists familiar with billing practice guidelines;

(3) review of treatment to determine if it is reasonable and necessary and has a reasonable chance to cure and relieve the employee's injury;

(4) a system to reduce billed charges to the maximum permitted by law or rule;

(5) review of medical care utilization; and

(6) reporting of health care providers suspected of providing unnecessary, inappropriate, or excessive services to the commissioner of labor and industry.

Subd. 4b. Groups. The assigned risk plan must create a program that attempts to group employers in the same or similar risk classification for purposes of group premium underwriting and claims management. The assigned risk plan must engage in extensive safety consultation with group members to reduce the extent and severity of injuries of group members. The consultation should include on-site inspections and specific recommendations as to safety improvements.

Subd. 5. Assessments. The commissioner shall assess all insurers licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b) an amount sufficient to fully fund the obligations of the assigned risk plan, if the commissioner determines that the assets of the assigned risk plan are insufficient to meet its obligations. The assessment of each insurer shall be in a proportion equal to the proportion which the amount of compensation insurance written in this state during the preceding calendar year by that insurer bears to the total compensation insurance written in this state during the preceding calendar year by all licensed insurers.

Amounts assessed under this subdivision are considered a liability of the assigned risk plan, to be repaid upon dissolution of the plan.

Subd. 6. Agents. A person licensed under chapter 60K may submit an application for coverage to the assigned risk plan and receive a fee from the assigned risk plan for submitting the application. However, the licensee is not an agent of the assigned risk plan for purposes of state law. All checks or similar instruments submitted in payment of assigned risk plan premiums must be made payable to the assigned risk plan and not the agent.

Subd. 7. Investment of assets. The commissioner shall certify and transfer to the state board of investment all assigned risk plan assets which in the commissioner's judgment are not required for immediate use. The state board of investment shall invest the certified assets, and may invest the assets consistent with the provisions of section 11A.14. All investment income and losses attributable to the investment of assigned risk plan assets must be credited to the assigned risk plan. When the commissioner certifies to the state board that invested assets are required for immediate use, the state board shall sell assets to provide the amount of assets the commissioner certifies. The board shall transfer the sale proceeds to the commissioner.

Subd. 8. Dissolution. Upon the dissolution of the assigned risk plan, the commissioner shall proceed to wind up the affairs of the plan, settle its accounts, and dispose of its assets. The assets and property of the assigned risk plan must be applied and distributed in the following order of priority:

(1) to the establishment of reserves for claims under policies and contracts of coverage issued by the assigned risk plan before termination;

(2) to the payment of all debts and liabilities of the assigned risk plan, including the repayment of loans and assessments;

(3) to the establishment of reserves considered necessary by the commissioner for contingent liabilities or obligations of the assigned risk plan other than claims arising under policies and contracts of coverage; and

(4) to the state of Minnesota.

If the commissioner determines that the assets of the assigned risk plan are insufficient to meet its obligations under clauses (1), (2), and (3), excluding the repayment of assessments, the commissioner shall assess all insurers licensed pursuant to section 60A.06, subdivision 1, clause (5), paragraph (b), an amount sufficient to fully fund these obligations.

HIST: 1981 c 346 s 14; 1983 c 289 s 114 subd 1; 1983 c 290 s 5; 1983 c 293 s 63; 1984 c 655 art 1 s 92; 1989 c 260 s 24; 1990 c 450 s 1; 1992 c 510 art 3 s 4,5; 1993 c 13 art 2 s 4; 1995 c 231 art 2 s 6,7; 1995 c 258 s 55,56



Section 79.252 Assigned risk plan.

79.252 Assigned risk plan.

Subdivision 1. Purpose. The purpose of the assigned risk plan is to provide workers' compensation coverage to employers rejected by a licensed insurance company pursuant to subdivision 2.

Subd. 2. Rejected risks. An insurer that refuses to write insurance for an employer shall furnish the employer a written notice of refusal. The employer shall file a copy of the notice of refusal with the data service organization under contract with the commissioner pursuant to section 79.251, subdivision 4.

Subd. 3. Coverage. (a) Policies and contracts of coverage issued pursuant to section 79.251, subdivision 4, shall contain the usual and customary provisions of workers' compensation insurance policies, and shall be deemed to meet the mandatory workers' compensation insurance requirements of section 176.181, subdivision 2.

(b) Policies issued by the assigned risk plan pursuant to this chapter may also provide workers' compensation coverage required under the laws of states other than Minnesota, including coverages commonly known as "all states coverage." The assigned risk plan review board may apply for and obtain any licensure required in any other state to issue that coverage.

Subd. 4. Responsibilities. Assigned risk policies and contracts of coverage are subject to taxation under chapter 297I, and special compensation fund assessments under Minnesota Statutes 1990, section 176.131, subdivision 10. The assigned risk plan shall be a member of the reinsurance association for the purposes of sections 79.34 to 79.40 and may select either retention limit provided in section 79.34, subdivision 2.

Subd. 5. Rules. The commissioner may adopt rules as may be necessary to implement section 79.251 and this section.

HIST: 1983 c 290 s 6; 1984 c 640 s 32; 1Sp1985 c 10 s 72; 1992 c 510 art 3 s 6,7; 1993 c 13 art 2 s 1; 1993 c 299 s 31; 1995 c 233 art 2 s 56; 2000 c 394 art 2 s 20



Section 79.253 Assigned risk safety account.

79.253 Assigned risk safety account.

Subdivision 1. Creation of account. There is created the assigned risk safety account as a separate account in the special compensation fund in the state treasury. Income earned by funds in the account must be credited to the account. Principal and income of the account are annually appropriated to the commissioner of labor and industry to establish and promote workplace safety and health programs.

Subd. 2. Use of funds; safety assessments. The assigned risk plan shall, through persons under contract with the plan, perform on-site surveys of employers insured by the assigned risk plan and recommend practices and equipment to employers designed to reduce the risk of injury to employees. The recommendations may include that the employer form a joint labor-management safety committee. The plan shall generally survey employers in the following priority:

(1) employers with poor safety records for their industry based on their premium modification factor or other factors;

(2) employers whose workers' compensation premium classification assigned to the greatest portion of the payroll for the employer has a premium rate in the top 25 percent of premium rates for all classes; and

(3) all other employers.

Subd. 2a. Eligible applicants. An employer is eligible to apply for a grant or loan under this section if the employer meets the following requirements:

(1) the employer's workers' compensation insurance is provided by the assigned risk plan, is provided by an insurer subject to penalties under chapter 176, or the employer is self-insured;

(2) the employer has had an on-site safety survey conducted by a Minnesota occupational safety and health investigator, a Minnesota department of labor and industry workplace safety and health consultant, an in-house employee safety and health committee, a workers' compensation underwriter, a private safety consultant, or a person under contract with the assigned risk plan; and

(3) the on-site safety survey recommends specific safety practices or equipment designed to reduce the risk of illness or injury to employees.

Subd. 3. Incentives and penalties. The assigned risk plan shall develop a premium rating system subject to approval by the commissioner of commerce that provides a reduction in premium rates for employers that follow safety recommendations made under this section and an increase in rates for employers that do not. The system must be sensitive to the economic ability of an employer to implement particular recommendations.

Subd. 4. Grants and loans. The commissioner of labor and industry may make grants or loans to employers for the cost of implementing safety recommendations made under this section.

Subd. 5. Rules. The commissioner of labor and industry may adopt rules necessary to implement this section.

HIST: 1992 c 510 art 3 s 8; 1995 c 231 art 2 s 8; 1997 c 200 art 1 s 46



Section 79.255 Workers' compensation insurance; lessors of employees.

79.255 Workers' compensation insurance; lessors of employees.

Subdivision 1. Registration required. A corporation, partnership, sole proprietorship, or other business entity which provides staff, personnel, or employees to be employed in this state to other businesses pursuant to a lease arrangement or agreement shall, before becoming eligible to be issued a policy of workers' compensation insurance or becoming eligible to secure coverage on a multiple coordinated policies basis, register with the commissioner of commerce. The registration shall:

(1) identify the name of the lessor;

(2) identify the address of the principal place of business of the lessor and the address of each office it maintains within this state;

(3) include the lessor's taxpayer or employer identification number;

(4) include a list by jurisdiction of each and every name that the lessor has operated under in the preceding five years including any alternative names and names of predecessors and, if known, successor business entities;

(5) include a list of each person or entity who owns a five percent or greater interest in the employee leasing business at the time of application and a list of each person who formerly owned a five percent or greater interest in the employee leasing company or its predecessors, successors, or alter egos in the preceding five years; and

(6) include a list of each and every cancellation or nonrenewal of workers' compensation insurance which has been issued to the lessor or any predecessor in the preceding five years. The list shall include the policy or certificate number, name of insurer or other provider of coverage, date of cancellation, and reason for cancellation. If coverage has not been canceled or nonrenewed, the registration shall include a sworn affidavit signed by the chief executive officer of the lessor attesting to that fact.

Subd. 2. Ineligibility to register. Any lessor of employees whose workers' compensation insurance has been terminated within the past five years in any jurisdiction due to a determination that an employee leasing arrangement was being utilized to avoid premium otherwise payable by lessees shall be ineligible to register with the commissioner or to remain registered, if previously registered.

Subd. 3. Notice of change. Persons filing registration statements pursuant to this section shall notify the commissioner as to any changes in any information required to be provided under this section.

Subd. 4. List maintained. The commissioner shall maintain a list of those lessors of employees who are registered with the commissioner.

Subd. 5. Forms of registration. The commissioner may prescribe forms necessary to promote the efficient administration of this section.

Subd. 6. Advertising prohibition. No organization registered under this section shall directly or indirectly reference that registration in any advertisements, marketing material, or publications.

Subd. 7. Criminal penalties. Any corporation, partnership, sole proprietorship, or other form of business entity and any officer, director, general partner, agent, representative, or employee of theirs who knowingly utilizes or participates in any employee leasing agreement, arrangement, or mechanism for the purpose of depriving one or more insurers of premium otherwise properly payable is guilty of a misdemeanor.

Subd. 8. Application of section. Any lessor of employees that was doing business in this state prior to April 28, 1992, shall register with the commissioner within 30 days of July 1, 1992.

Subd. 9. Exemption. A corporation, partnership, sole proprietorship, or other business entity that provides personnel supply arrangements or agreements for the purpose of temporarily supporting or supplementing a client's work force in work situations, such as employee absences, temporary skill shortages, seasonal workloads, and specific functions and projects, may be exempt from the registration requirements of this section, provided that the arrangements or agreements do not involve the lease-back of the client's employees.

To qualify for an exemption, an applicant must obtain a certificate of exemption from registration from the commissioner. A certificate of exemption shall be issued upon the applicant's filing of a letter with the commissioner stating that the applicant meets all of the requirements for obtaining an exemption. If a corporation, partnership, sole proprietorship, or other business entity operating under the exemption subsequently fails to meet the requirements for the exemption, the corporation, partnership, sole proprietorship, or other business entity must immediately surrender the exemption certificate and register with the commissioner.

Subd. 10. Fee. A registration or exemption certificate fee of $100 shall be paid.

HIST: 1992 c 510 art 3 s 9; 1993 c 194 s 2; 1997 c 200 art 1 s 47; 1999 c 223 art 2 s 11



Section 79.26 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.26 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.27 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.27 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.28 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.28 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.29 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.29 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.30 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.30 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.31 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.31 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.32 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.32 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.33 Repealed, 1981 c 346 s 145; 1983 c 290 s 15

79.33 Repealed, 1981 c 346 s 145; 1983 c 290 s 15



Section 79.34 Creation of reinsurance association.

79.34 Creation of reinsurance association.

Subdivision 1. Conditions requiring membership. The nonprofit association known as the workers' compensation reinsurance association may be incorporated under chapter 317A with all the powers of a corporation formed under that chapter, except that if the provisions of that chapter are inconsistent with sections 79.34 to 79.40, sections 79.34 to 79.40 govern. Each insurer as defined by section 79.01, subdivision 2, shall, as a condition of its authority to transact workers' compensation insurance in this state, be a member of the reinsurance association and is bound by the plan of operation of the reinsurance association; provided, that all affiliated insurers within a holding company system as defined in chapter 60D are considered a single entity for purposes of the exercise of all rights and duties of membership in the reinsurance association. Each self-insurer approved under section 176.181 and each political subdivision that self-insures shall, as a condition of its authority to self-insure workers' compensation liability in this state, be a member of the reinsurance association and is bound by its plan of operation; provided that:

(1) all affiliated companies within a holding company system, as determined by the commissioner of labor and industry in a manner consistent with the standards and definitions in chapter 60D, are considered a single entity for purposes of the exercise of all rights and duties of membership in the reinsurance association; and

(2) all group self-insurers granted authority to self-insure pursuant to section 176.181 are considered single entities for purposes of the exercise of all the rights and duties of membership in the reinsurance association. As a condition of its authority to self-insure workers' compensation liability, and for losses incurred after December 31, 1983, the state is a member of the reinsurance association and is bound by its plan of operation. The commissioner of employee relations represents the state in the exercise of all the rights and duties of membership in the reinsurance association. The amounts necessary to pay the state's premiums required for coverage by the workers' compensation reinsurance association are appropriated from the general fund to the commissioner of employee relations. The University of Minnesota shall pay its portion of workers' compensation reinsurance premiums directly to the workers' compensation reinsurance association. For the purposes of this section, "state" means the administrative branch of state government, the legislative branch, the judicial branch, the University of Minnesota, and any other entity whose workers' compensation liability is paid from the state revolving fund. The commissioner of finance may calculate, prorate, and charge a department or agency the portion of premiums paid to the reinsurance association for employees who are paid wholly or in part by federal funds, dedicated funds, or special revenue funds. The reinsurance association is not a state agency. Actions of the reinsurance association and its board of directors and actions of the commissioner of labor and industry with respect to the reinsurance association are not subject to chapters 13 and 15. All property owned by the association is exempt from taxation. The reinsurance association is not obligated to make any payments or pay any assessments to any funds or pools established pursuant to this chapter or chapter 176 or any other law.

Subd. 1a. Gross premiums tax. The direct funded premiums received by the reinsurance association from self-insurers approved under section 176.181 and political subdivisions that self-insure are subject to taxation under chapter 297I.

Subd. 2. Losses; retention limits. The reinsurance association shall provide and each member shall accept indemnification for 100 percent of the amount of ultimate loss sustained in each loss occurrence relating to one or more claims arising out of a single compensable event, including aggregate losses related to a single event or occurrence which constitutes a single loss occurrence, under chapter 176 on and after October 1, 1979, in excess of a low, a high, or a super retention limit, at the option of the member. In case of occupational disease causing disablement on and after October 1, 1979, each person suffering disablement due to occupational disease is considered to be involved in a separate loss occurrence. On January 1, 1995, the lower retention limit is $250,000, which shall also be known as the 1995 base retention limit. On each January 1 thereafter, the cumulative annual percentage changes in the statewide average weekly wage after October 1, 1994, as determined in accordance with section 176.011, subdivision 20, shall first be multiplied by the 1995 base retention limit, the result of which shall then be added to the 1995 base retention limit. The resulting figure shall be rounded to the nearest $10,000, yielding the low retention limit for that year, provided that the low retention limit shall not be reduced in any year. The high retention limit shall be two times the low retention limit and shall be adjusted when the low retention limit is adjusted. The super retention limit shall be four times the low retention limit and shall be adjusted when the low retention limit is adjusted. Ultimate loss as used in this section means the actual loss amount which a member is obligated to pay and which is paid by the member for workers' compensation benefits payable under chapter 176 and shall not include claim expenses, assessments, damages or penalties. For losses incurred on or after January 1, 1979, any amounts paid by a member pursuant to sections 176.183, 176.221, 176.225, and 176.82 shall not be included in ultimate loss and shall not be indemnified by the reinsurance association. A loss is incurred by the reinsurance association on the date on which the accident or other compensable event giving rise to the loss occurs, and a member is liable for a loss up to its retention limit in effect at the time that the loss was incurred, except that members which are determined by the reinsurance association to be controlled by or under common control with another member, and which are liable for claims from one or more employees entitled to compensation for a single compensable event, including aggregate losses relating to a single loss occurrence, may aggregate their losses and obtain indemnification from the reinsurance association for the aggregate losses in excess of the highest retention limit selected by any of the members in effect at the time the loss was incurred. Each member is liable for payment of its ultimate loss and shall be entitled to indemnification from the reinsurance association for the ultimate loss in excess of the member's retention limit in effect at the time of the loss occurrence.

A member that chooses the high or super retention limit shall retain the liability for all losses below the chosen retention limit itself and shall not transfer the liability to any other entity or reinsure or otherwise contract for reimbursement or indemnification for losses below its retention limit, except in the following cases: (a) when the reinsurance or contract is with another member which, directly or indirectly, through one or more intermediaries, control or are controlled by or are under common control with the member; (b) when the reinsurance or contract provides for reimbursement or indemnification of a member if and only if the total of all claims which the member pays or incurs, but which are not reimbursable or subject to indemnification by the reinsurance association for a given period of time, exceeds a dollar value or percentage of premium written or earned and stated in the reinsurance agreement or contract; (c) when the reinsurance or contract is a pooling arrangement with other insurers where liability of the member to pay claims pursuant to chapter 176 is incidental to participation in the pool and not as a result of providing workers' compensation insurance to employers on a direct basis under chapter 176; (d) when the reinsurance or contract is limited to all the claims of a specific insured of a member which are reimbursed or indemnified by a reinsurer which, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the insured of the member so long as any subsequent contract or reinsurance of the reinsurer relating to the claims of the insured of a member is not inconsistent with the bases of exception provided under clauses (a), (b) and (c); or (e) when the reinsurance or contract is limited to all claims of a specific self-insurer member which are reimbursed or indemnified by a reinsurer which, directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with the self-insurer member so long as any subsequent contract or reinsurance of the reinsurer relating to the claims of the self-insurer member are not inconsistent with the bases for exception provided under clauses (a), (b) and (c).

Whenever it appears to the commissioner of labor and industry that any member that chooses the high or super retention limit has participated in the transfer of liability to any other entity or reinsured or otherwise contracted for reimbursement or indemnification of losses below its retention limit in a manner inconsistent with the bases for exception provided under clauses (a), (b), (c), (d), and (e), the commissioner may, after giving notice and an opportunity to be heard, order the member to pay to the state of Minnesota an amount not to exceed twice the difference between the reinsurance premium for the high or super retention limit, as appropriate, and the low retention limit applicable to the member for each year in which the prohibited reinsurance or contract was in effect. Any member subject to this penalty provision shall continue to be bound by its selection of the high or super retention limit for purposes of membership in the reinsurance association.

Subd. 2a. Deficiency. If the board determines that a distribution of excess surplus resulted in inadequate funds being available to pay claims that arose during the period upon which that distribution was calculated, the board shall determine the amount of the deficiency. The deficiency shall be made up by imposing an assessment rate against self-insured members and policyholders of insurer members. The board shall notify the commissioner of commerce of the amount of the deficiency and recommend an assessment rate. The commissioner shall order an assessment at a rate and for the time period necessary to eliminate the deficiency. The assessment rate shall be applied to the exposure base of self-insured employers and insured employers. The assessment may not be retroactive and applies only prospectively. The assessment may be spread over a period of time that will cause the least financial hardship to employers. All assessments under this subdivision are payable to the association. The commissioner may issue orders necessary to administer this section.

Subd. 3. Withdrawal from association. An insurer may withdraw from the reinsurance association only upon ceasing to be authorized by license issued by the commissioner of commerce to transact workers' compensation insurance in this state and when all workers' compensation insurance policies issued by such insurer have expired; a self-insurer may withdraw from the reinsurance association only upon ceasing to be approved to self-insure workers' compensation liability in this state pursuant to section 176.181.

An insurer or self-insurer which withdraws or whose membership in the reinsurance association is terminated shall continue to be bound by the plan of operation. Upon withdrawal or termination, all unpaid premiums which have been charged to the withdrawing or terminated member shall be payable as of the effective date of the withdrawal or termination.

Subd. 4. Liabilities of insolvent members. An unsatisfied net liability to the reinsurance association of an insolvent member shall be assumed by and apportioned among the remaining members of the reinsurance association as provided in the plan of operation. The reinsurance association shall have all rights allowed by law on behalf of the remaining members against the estate or funds of the insolvent member for sums due the reinsurance association.

Subd. 5. Merger or consolidation. When a member has been merged or consolidated into another insurer or self-insurer, or another insurer, which provides insurance required by chapter 176, has reinsured a member's entire business, the member and successors in interest of the member shall remain liable for the member's obligations.

Subd. 6. Identifying losses in report. The commissioner of labor and industry shall require each member to identify the portion of all losses which exceed its retention limit selected under this section in any report filed with the workers' compensation insurers rating association of Minnesota or filed with the department of labor and industry for use in reviewing the workers' compensation schedule of rates.

Subd. 7. Losses 1984 and after. For losses incurred on or after January 1, 1984, the reinsurance association shall indemnify the member for the ultimate loss, in excess of the retention limit in effect at the time of the loss occurrence, sustained in each loss occurrence relating to one or more claims arising out of a single compensable event in another state provided that:

(a) the injured worker is eligible for benefits under section 176.041, subdivision 2 or 3, but elects to receive benefits under the workers' compensation statute of another state in lieu of benefits under chapter 176; and

(b) the ultimate loss indemnified by the reinsurance association shall be determined as provided in this chapter, except that the benefits shall be equal to those required to be paid under the workers' compensation statute of the state elected.

HIST: Ex1979 c 3 s 17; 1980 c 556 s 7; 1981 c 346 s 17,18,139; 1Sp1981 c 4 art 1 s 62; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1983 c 290 s 7-9; 1984 c 432 art 1 s 2; 1984 c 655 art 1 s 92; 1985 c 234 s 21; 1987 c 268 art 2 s 26,27; 1988 c 667 s 22; 1989 c 304 s 137; 1991 c 325 art 14 s 17; 1991 c 345 art 1 s 70; 1993 c 361 s 5; 1995 c 231 art 2 s 9; 1995 c 258 s 57; 1997 c 187 art 3 s 19,20; 2000 c 394 art 2 s 21; 1Sp2001 c 10 art 2 s 52



Section 79.35 Duties; responsibilities; powers.

79.35 Duties; responsibilities; powers.

The reinsurance association shall do the following on behalf of its members:

(a) Assume 100 percent of the liability as provided in section 79.34;

(b) Establish procedures by which members shall promptly report to the reinsurance association each claim which, on the basis of the injury sustained, may reasonably be anticipated to involve liability to the reinsurance association if the member is held liable under chapter 176. Solely for the purpose of reporting claims, the member shall in all instances consider itself legally liable for the injury. The member shall advise the reinsurance association of subsequent developments likely to materially affect the interest of the reinsurance association in the claim;

(c) Maintain relevant loss and expense data relative to all liabilities of the reinsurance association and require each member to furnish statistics in connection with liabilities of the reinsurance association at the times and in the form and detail as may be required by the plan of operation;

(d) Calculate and charge to members a total premium sufficient to cover the expected liability which the reinsurance association will incur, together with incurred or estimated to be incurred operating and administrative expenses for the period to which this premium applies and actual claim payments to be made by members, during the period to which this premium applies, for claims in excess of the prefunded limit in effect at the time the loss was incurred. Each member shall be charged a premium established by the board as sufficient to cover the reinsurance association's incurred liabilities and expenses between the member's selected retention limit and the prefunded limit. The prefunded limit shall be 20 times the lower retention limit established in section 79.34, subdivision 2. Each member shall be charged a proportion of the total premium calculated for its selected retention limit in an amount equal to its proportion of the exposure base of all members during the period to which the reinsurance association premium will apply. The exposure base shall be determined by the board and is subject to the approval of the commissioner of labor and industry. In determining the exposure base, the board shall consider, among other things, equity, administrative convenience, records maintained by members, amenability to audit, and degree of risk refinement. Each member shall also be charged a premium determined by the board to equitably distribute excess or deficient premiums from previous periods including any excess or deficient premiums resulting from a retroactive change in the prefunded limit. The premiums charged to members shall not be unfairly discriminatory as defined in section 79.074. All premiums shall be approved by the commissioner of labor and industry;

(e) Require and accept the payment of premiums from members of the reinsurance association;

(f) Receive and distribute all sums required by the operation of the reinsurance association;

(g) Establish procedures for reviewing claims procedures and practices of members of the reinsurance association. If the claims procedures or practices of a member are considered inadequate to properly service the liabilities of the reinsurance association, the reinsurance association may undertake, or may contract with another person, including another member, to adjust or assist in the adjustment of claims which create a potential liability to the association. The reinsurance association may charge the cost of the adjustment under this paragraph to the member, except that any penalties or interest incurred under sections 176.183, 176.221, 176.225, and 176.82 as a result of actions by the reinsurance association after it has undertaken adjustment of the claim shall not be charged to the member but shall be included in the ultimate loss and listed as a separate item; and

(h) Provide each member of the reinsurance association with an annual report of the operations of the reinsurance association in a form the board of directors may specify.

HIST: Ex1979 c 3 s 18; 1980 c 556 s 8; 1981 c 346 s 19,139; 1983 c 290 s 10; 1985 c 234 s 21; 1995 c 231 art 2 s 10; 1995 c 258 s 58



Section 79.36 Additional powers.

79.36 Additional powers.

In addition to the powers granted in section 79.35, the reinsurance association may do the following:

(a) Sue and be sued. A judgment against the reinsurance association shall not create any direct liability against the individual members of the reinsurance association. The reinsurance association shall provide in the plan of operation for the indemnification, to the extent provided in the plan of operation, of the members, members of the board of directors of the reinsurance association, and officers, employees and other persons lawfully acting on behalf of the reinsurance association;

(b) Reinsure all or any portion of its potential liability, including potential liability in excess of the prefunded limit, with reinsurers licensed to transact insurance in this state or otherwise approved by the commissioner of labor and industry;

(c) Provide for appropriate housing, equipment, and personnel as may be necessary to assure the efficient operation of the reinsurance association;

(d) Contract for goods and services, including but not limited to independent claims management, actuarial, investment, and legal services from others within or without this state to assure the efficient operation of the reinsurance association;

(e) Adopt operating rules, consistent with the plan of operation, for the administration of the reinsurance association, enforce those operating rules, and delegate authority as necessary to assure the proper administration and operation of the reinsurance association;

(f) Intervene in or prosecute at any time, including but not limited to intervention or prosecution as subrogee to the member's rights in a third party action, any proceeding under this chapter or chapter 176 in which liability of the reinsurance association may, in the opinion of the board of directors of the reinsurance association or its designee, be established, or the reinsurance association affected in any other way;

(g) The net proceeds derived from intervention or prosecution of any subrogation interest, or other recovery, shall first be used to reimburse the reinsurance association for amounts paid or payable pursuant to this chapter, together with any expenses of recovery, including attorney's fees, and any excess shall be paid to the member or other person entitled thereto, as determined by the board of directors of the reinsurance association, unless otherwise ordered by a court.

(h) Hear and determine complaints of a company or other interested party concerning the operation of the reinsurance association; and

(i) Perform other acts not specifically enumerated in this section which are necessary or proper to accomplish the purposes of the reinsurance association and which are not inconsistent with sections 79.34 to 79.40 or the plan of operation.

HIST: Ex1979 c 3 s 19; 1980 c 556 s 9; 1981 c 346 s 20,139; 1985 c 234 s 21; 1987 c 384 art 2 s 1



Section 79.361 Post-1992 distribution of workers' compensation reinsurance association surplus.

79.361 Post-1992 distribution of workers' compensation reinsurance association surplus.

Subdivision 1. Scope. This section governs the distribution of excess surplus of the workers' compensation reinsurance association declared after January 1, 1993. A distribution of excess surplus is declared on the date the board votes to make a distribution. No distribution of excess surplus other than that provided by this section may be made.

Subd. 2. Self-insured. A self-insurer shall receive a distribution of excess surplus in an amount equal to the self-insurer's share of the premiums paid to the workers' compensation reinsurance association for the period and for each retention layer for which the distribution is made.

Subd. 3. Insured employers. A policyholder, other than a policyholder insured by the assigned risk plan or the state fund mutual insurance company, shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the state fund mutual insurance company.

Subd. 4. Assigned risk plan. A policyholder of the assigned risk plan shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the state fund mutual insurance company.

Subd. 5. State fund mutual insurance company. A policyholder of the state fund mutual insurance company shall receive a refund of a share of the distribution equal to the policyholder's share of the annual total earned Minnesota workers' compensation insurance premium, as reported to the commissioner of commerce in the most recent annual statements of insurers, including the assigned risk plan and the state fund mutual insurance company.

Subd. 6. Distribution defined. For the purpose of subdivisions 3 to 5, "distribution" means a distribution described in subdivision 1 minus a distribution to self-insurers under subdivision 2.

Subd. 7. Policyholder. For the purpose of this section "policyholder" means a workers' compensation insurance policyholder in the calendar year preceding a declaration of excess surplus by the board of the reinsurance association.

Subd. 8. Information required. Insurers and the workers' compensation insurers rating association of Minnesota must provide the workers' compensation reinsurance association with information necessary to administer and calculate the refunds to policyholders governed by this section within 60 days of a request by the association. For the purpose of this subdivision, "insurer" includes the assigned risk plan.

Subd. 9. Refund due date. Policyholders must receive the refund within 60 days of the day the reinsurance association receives the information required to be provided by subdivision 8.

Subd. 10. Unclaimed refund. Any part of the refund not distributed within one year after the due date of a refund under this section due to the inability to identify or locate policyholders remains with the workers' compensation reinsurance association.

Subd. 11. Costs of distribution. The reinsurance association may pay the actual and reasonable costs of the refunds made under this section from earnings on a declared excess surplus prior to its distribution.

HIST: 1993 c 361 s 4



Section 79.362 Workers' compensation reinsurance association excess surplus distribution.

79.362 Workers' compensation reinsurance association excess surplus distribution.

An order of the commissioner of the department of labor and industry relating to the distribution of excess surplus of the workers' compensation reinsurance association shall be reviewed by the commissioner of commerce. The commissioner of commerce may amend, approve, or reject an order or issue further orders to accomplish the purposes of section 79.361 and Laws 1993, chapter 361, section 2. The commissioner may not change the amount of the distribution ordered by the commissioner of labor and industry without agreement of the commissioner of labor and industry.

HIST: 1993 c 361 s 6; 1997 c 187 art 3 s 21



Section 79.363 Distribution of excess surplus.

79.363 Distribution of excess surplus.

The distribution of excess surplus of the workers' compensation reinsurance association is not a distribution of excess premiums to members. Any excess surplus not refunded according to Laws 1993, chapter 361, section 2, must be returned to the association and must not be distributed to its members. Any excess surplus not distributed or refunded according to section 79.361 must be retained by the association and must not be distributed to members.

HIST: 1993 c 361 s 8



Section 79.37 Board of directors.

79.37 Board of directors.

A board of directors of the reinsurance association is created and is responsible for the operation of the reinsurance association consistent with the plan of operation and sections 79.34 to 79.40. The board consists of 13 directors. Four directors shall represent insurers, two directors shall represent employers, two shall represent self-insurers; two directors shall represent employees; the commissioner of finance and the executive director of the state board of investment or their designees shall serve as directors; and one director shall represent the public. Insurer members of the reinsurance association shall elect the directors who represent insurers; self-insurer members of the reinsurance association shall elect the directors who represent self-insurers; and the commissioner of labor and industry shall appoint the remaining directors for the terms authorized in the plan of operation. Each director is entitled to one vote. Terms of the directors shall be staggered so that the terms of all the directors do not expire at the same time and so that a director does not serve a term of more than four years. The board shall select a chair and other officers it deems appropriate.

A majority of the directors currently holding office constitutes a quorum. Action may be taken by a majority vote of the directors present.

The board shall take reasonable and prudent action regarding the management of the reinsurance association including but not limited to determining the entity who shall manage the daily affairs of the reinsurance association. The board shall report to the governor of its actions regarding the entity selected to manage the reinsurance association and the reasons for the selection.

HIST: Ex1979 c 3 s 20; 1980 c 556 s 10; 1981 c 346 s 139; 1983 c 290 s 11; 1984 c 592 s 78; 1985 c 234 s 2; 1986 c 444; 1987 c 384 art 2 s 1



Section 79.371 Repealed, 1993 c 228 s 4; 2001 c 63 s 2

79.371 Repealed, 1993 c 228 s 4; 2001 c 63 s 2



Section 79.38 Plan of operation.

79.38 Plan of operation.

Subdivision 1. Provisions. The plan of operation shall provide for all of the following:

(a) The establishment of necessary facilities;

(b) The management and operation of the reinsurance association;

(c) A preliminary premium, payable by each member in proportion to its total premium in the year preceding the inauguration of the reinsurance association, for initial expenses necessary to commence operation of the reinsurance association;

(d) Procedures to be utilized in charging premiums, including adjustments from excess or deficient premiums from prior periods;

(e) Procedures governing the actual payment of premiums to the reinsurance association;

(f) Reimbursement of each member of the board by the reinsurance association for actual and necessary expenses incurred on reinsurance association business;

(g) The composition, terms, compensation and other necessary rules consistent with section 79.37 for boards of directors of the reinsurance association;

(h) The investment policy of the reinsurance association; and

(i) Any other matters required by or necessary to effectively implement sections 79.34 to 79.40.

Subd. 2. Validity. If the reinsurance association is incorporated pursuant to chapter 317A, the plan of operation shall be filed with and accepted by the secretary of state as the corporation's articles of incorporation and bylaws. The plan of operation shall be valid as articles of incorporation and bylaws under chapter 317A, notwithstanding that one or more of the required provisions for articles and bylaws under chapter 317A is not included or requirements of form are not followed.

Subd. 3. Amendments. (a) Procedure with members' ratification. The plan of operation may be amended, in whole or in part, as follows: proposal of an amendment by a member of the board and adoption by a majority vote of the board at a meeting duly called for that purpose, ratification by a majority vote of the members at any annual meeting or special meeting duly called for that purpose, and approval of the commissioner of labor and industry, provided that an amendment shall be deemed approved 30 days after the day following the date of ratification by the members if not sooner disapproved by written order of the commissioner.

(b) Emergency board power to amend with delayed members' ratification. The board shall have emergency powers to amend the plan at a meeting duly called for that purpose, without ratification by the members; provided that a meeting of members shall be scheduled to consider ratification of the amendment within 90 days.

(c) Commissioner's power to amend. If the board proposes an amendment which the members decline to ratify, the commissioner of labor and industry is authorized, upon request of the board, to amend the plan as proposed by the board when the commissioner determines that failure to adopt the proposed amendment may seriously impair the ability of the reinsurance association to meet its financial obligations.

(d) Delegation of authority to ratify. By a majority vote, the members, voting in person, or by proxy if authorized by the board, at a meeting duly called for that purpose, may authorize the board to exercise the power of amendment of the plan without ratification by the members. When the members have authorized the board to amend the plan without ratification by the members, the board may, by a majority vote of the directors, amend the plan, provided that notice of the meeting and of the proposed amendment shall be given to each director and officer, including the commissioner of labor and industry. By a majority vote, the members, voting in person, or by proxy if authorized by the board, at a meeting duly called for that purpose, may prospectively revoke the authority of the board to amend the plan without ratification by the members.

HIST: Ex1979 c 3 s 21; 1980 c 556 s 11; 1981 c 346 s 139; 1985 c 234 s 21; 1986 c 444; 1987 c 384 art 2 s 1,16; 1989 c 304 s 137



Section 79.39 Applicability of chapter 79.

79.39 Applicability of chapter 79.

Subdivision 1. Examination by commissioner. The reinsurance association is subject to all the provisions of this chapter. The commissioner of labor and industry or an authorized representative of the commissioner may visit the reinsurance association at any time and examine, audit, or evaluate the reinsurance association's operations, records and practices. For purposes of this section, "authorized representative of the commissioner" includes employees of the department of labor and industry or other parties retained by the commissioner.

Subd. 2. Costs and expenses. The commissioner of labor and industry may order and the reinsurance association shall pay the costs and expenses of any examination, audit, or evaluation conducted pursuant to subdivision 1.

HIST: Ex1979 c 3 s 22; 1984 c 592 s 79; 1985 c 234 s 21



Section 79.40 Premium inclusion in ratemaking.

79.40 Premium inclusion in ratemaking.

Premiums charged members by the reinsurance association shall be recognized in the ratemaking procedures for insurance rates in the same manner as assessments for the special compensation fund.

HIST: Ex1979 c 3 s 23



Section 79.41 Repealed, 1980 c 556 s 13; 1981 c 346 s 139

79.41 Repealed, 1980 c 556 s 13; 1981 c 346 s 139



Section 79.42 Repealed, 1980 c 556 s 13; 1981 c 346 s 139

79.42 Repealed, 1980 c 556 s 13; 1981 c 346 s 139



Section 79.50 Purposes.

79.50 Purposes.

The purposes of this chapter are to:

(a) Promote public welfare by regulating insurance rates so that premiums are not excessive, inadequate, or unfairly discriminatory;

(b) Promote quality and integrity in the databases used in workers' compensation insurance ratemaking;

(c) Prohibit price fixing agreements and anticompetitive behavior by insurers;

(d) Define the function and scope of activities of data service organizations; and

(e) Encourage insurers to provide alternative innovative methods whereby employers can meet the requirements imposed by section 176.181.

HIST: 1981 c 346 s 21; 1995 c 231 art 1 s 1



Section 79.51 Rules.

79.51 Rules.

Subdivision 1. Adoption; when. The commissioner shall adopt rules to implement provisions of this chapter.

Subd. 2. Repealed, 1983 c 290 s 173

Subd. 3. Rules; subject matter. (a) The commissioner in issuing rules shall consider:

(1) data reporting requirements, including types of data reported, such as loss and expense data;

(2) experience rating plans;

(3) retrospective rating plans;

(4) general expenses and related expense provisions;

(5) minimum premiums;

(6) classification systems and assignment of risks to classifications;

(7) loss development and trend factors;

(8) the workers' compensation reinsurance association;

(9) requiring substantial compliance with the rules mandated by this section as a condition of workers' compensation carrier licensure;

(10) imposing limitations on the functions of workers' compensation data service organizations consistent with the introduction of competition;

(11) the rules contained in the workers' compensation rating manual adopted by the workers' compensation insurers rating association or other licensed data service organizations;

(12) the supporting data and information required in filings under section 79.56, including but not limited to, the experience of the filing insurer and the extent to which the filing insurer relies upon data service organization loss information, descriptions of the actuarial and statistical methods employed in setting rates, and the filing insurers interpretation of any statistical data relied upon; and

(13) any other factors that the commissioner deems relevant to achieve the purposes of this chapter.

(b) The rules shall provide for the following:

(1) adequate safeguards against excessive or discriminatory rates in workers' compensation;

(2) encouragement of workers' compensation insurance rates which are as low as reasonably necessary, but shall make provision against inadequate rates, insolvencies and unpaid benefits;

(3) assurances that employers are not unfairly relegated to the assigned risk pool;

(4) requiring all appropriate data and other information from insurers for the purpose of issuing rules, making legislative recommendations pursuant to this section; and

(5) preserving a framework for risk classification, data collection, and other appropriate joint insurer services.

Subd. 4. Repealed, 1999 c 86 art 2 s 6

HIST: 1981 c 346 s 22; 1983 c 290 s 12; 1988 c 629 s 14; 1993 c 132 s 1; 1995 c 231 art 1 s 2,3



Section 79.52 Definitions.

79.52 Definitions.

Subdivision 1. Generally. The following words or phrases shall have the meanings ascribed to them for the purposes of this chapter, unless the context clearly indicates that a different meaning is intended.

Subd. 2. Market. "Market" means any reasonable grouping or classification of employers.

Subd. 3. Data service organization. "Data service organization" means any entity which has ten or more members or is controlled directly or indirectly by ten or more insurers and is engaged in collecting data for use in insurance ratemaking or other activities permitted by this chapter. Affiliated members or insurers shall be counted as a single unit for the purpose of this definition. The workers' compensation insurers rating association of Minnesota shall be considered a data service organization.

Subd. 4. Classification plan; classification. "Classification plan" or "classification" means the plan, system, or arrangement for rating insurance policyholders.

Subd. 5. Rates. "Rates" means the cost of insurance per exposure base unit.

Subd. 6. Base premium. "Base premium" means the amount of premium which an employer would pay for insurance derived by applying rates to an exposure base prior to the application of any merit rating or discount factors.

Subd. 7. Premium. "Premium" means the price charged to an insured for insurance for a specified period of time, regardless of the timing of actual payments.

Subd. 8. Discount factor. "Discount factor" means any factor which is applied to the base premium and which is based upon insurer expenses or other factors not related to the risk of loss.

Subd. 9. Merit rating. "Merit rating" means a system or form of rating by which base premium is modified on the basis of loss experience or other factors which are reasonably related to loss or risk of loss and which may be reasonably affected by the action or activities of the insured. The sensitivity of a merit rating system to loss experience may vary by the size of risk. Merit rating shall include both prospective and retrospective methods for modifying base premium.

Subd. 10. Loss development factors. "Loss development factors" means factors applied to recorded incurred losses to estimate the amount of ultimate loss payments that will have been made for losses during the applicable period when all claims are paid.

Subd. 11. Trend or trending. "Trend" or "trending" means any procedure employing data for the purpose of projecting or forecasting the future value of that data or other data, or the factors resulting from such a procedure.

Subd. 12. Interested party. "Interested party" means any person, or association acting on behalf of its members, directly affected by a change in the schedule of rates and includes the staff of the department of commerce.

Subd. 13. Insurer. "Insurer" means any insurer licensed to transact the business of workers' compensation insurance in this state.

Subd. 14. Insurance. "Insurance" means workers' compensation insurance.

Subd. 15. Rating plan. "Rating plan" means every manual, and every other rule including discount factors and merit rating necessary for the calculation of an insured's premium from an insurer's rates. An insurer may choose to adopt for use the rating plan of the data service organization in which it maintains membership.

Subd. 16. Attorney's fees. No loss adjustment expense used to pay attorney fees or other costs in defense of a workers' compensation claim shall be charged to an insured in a merit rating plan or to a plan under section 79.251, subdivision 2.

Subd. 17. Association or rating association. "Association" or "rating association" means the Minnesota Workers' Compensation Insurers Association, Inc.

Subd. 18. Rate oversight commission. "Rate oversight commission" means the workers' compensation advisory council established in chapter 175.

HIST: 1981 c 346 s 23; 1983 c 289 s 114 subd 1; 1983 c 290 s 13; 1984 c 655 art 1 s 92; 1995 c 231 art 2 s 11,12



Section 79.53 Premium calculation.

79.53 Premium calculation.

Subdivision 1. Method of calculation. Each insurer shall establish premiums to be paid by an employer according to its filed rates and rating plan as follows:

Rates shall be applied to an exposure base to yield a base premium which may be further modified by merit rating, premium discounts, and other appropriate factors contained in the rating plan of an insurer to produce premium if the increase or decrease is not unfairly discriminatory. Nothing in this chapter shall be deemed to prohibit the use of any premium, provided the premium is not excessive, inadequate or unfairly discriminatory.

Subd. 2. Repealed, 1995 c 231 art 1 s 36; art 2 s 110

HIST: 1981 c 346 s 24; 1983 c 289 s 114 subd 1; 1983 c 290 s 14; 1984 c 655 art 1 s 92; 1995 c 231 art 1 s 4; 1996 c 374 s 1



Section 79.531 Negligently paid claims.

79.531 Negligently paid claims.

An insurer who has negligently paid benefits under chapter 176 may not charge the payment to the employer's experience rating.

HIST: 1986 c 461 s 1



Section 79.54 Repealed, 1995 c 231 art 1 s 36; art 2 s 110

79.54 Repealed, 1995 c 231 art 1 s 36; art 2 s 110



Section 79.55 Standards for rates.

79.55 Standards for rates.

Subdivision 1. General standards. Premiums shall not be excessive, inadequate, or unfairly discriminatory.

Subd. 2. Excessiveness. Rates and rating plans are excessive if the expected underwriting profit, together with expected income from invested reserves, that would accrue to an insurer under the rates and rating plans would be unreasonably high in relation to the risk undertaken by the insurer in transacting the business. The burden is on the insurer to establish that profit is not unreasonably high.

Subd. 3. Inadequacy. Premiums are inadequate if, together with the investment income associated with an insurer's Minnesota workers' compensation insurance business, they are clearly insufficient to sustain projected losses and expenses of the insurer and (a) if their continued use could lead to an insolvent situation for the insurer; or (b) if their use destroys or lessens competition or is likely to destroy or lessen competition.

Subd. 4. Unfair discrimination. Premiums are unfairly discriminatory if differentials for insureds fail to reasonably reflect the differences in expected losses and expenses to the insurer attributable to the insureds. Rates are not unfairly discriminatory solely because different premiums result for insureds with like loss exposures but different expense factors, or like expense factors but different loss exposures, provided that rates reflect the differences with reasonable accuracy.

Subd. 5. Discounts permitted. An insurer may offer a discount from a manual premium if the premium otherwise complies with this section. The commissioner shall not by rule, or otherwise, prohibit a credit or discount from a manual premium solely because it is greater than a certain fixed percentage of the premium.

Subd. 6. Rating factors. In determining whether a rate filing complies with this section, separate consideration shall be given to: (i) past and prospective loss experience within this state and outside this state to the extent necessary to develop credible rates; (ii) dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; and (iii) a reasonable allowance for expense and profit. An allowance for expense shall be presumed reasonable if it reflects expenses that are 22.5 percent greater or less than the average expense for all insurers writing workers' compensation insurance in this state. An allowance for after-tax profit shall consider anticipated investment income from premium receipts net of disbursements and from allocated surplus, based on the current five-year United States Treasury note yield and an assumed premium to surplus ratio of 2.25 to one. The allowance for after-tax profit shall be presumed reasonable if the corresponding return on equity target is equal to or less than the sum of: (i) the current yield on five-year United States Treasury securities; and (ii) an appropriate equity risk premium that reflects the risks of writing workers' compensation insurance. The risk premium shall not be less than the average, since 1926, of the differences in return between: (i) the annual return, including dividend income, for the Standards and Poors 500 common stock index or predecessor index for each year; and (ii) the five-year United States Treasury note yield as of the start of the corresponding year. Profit and expense allowances not presumed reasonable under this subdivision, are reasonable if the circumstances of an insurer, the market, or other factors justify them.

Subd. 7. External factors. That portion of a rate or rating plan related to assessments from the assigned risk plan, reinsurance association, guarantee fund, special compensation fund, agent commission, premium tax and any other state-mandated surcharges shall not cause the rate or rating plan to be considered excessive, inadequate, or unfairly discriminatory.

Subd. 8. Annual filings. Not later than October 1 of each year, the rating association shall file with the commissioner and the rate oversight commission the following information used and related to the calculation and cost of workers' compensation insurance premiums:

(1) all statistical plans, including classification definitions used to assign each compensation risk written by its members to its approved classification for reporting purposes;

(2) all development factors and alternative derivations;

(3) a description and summary of each data reporting and monitoring method used to collect and monitor the database for workers' compensation insurance;

(4) trend factors and alternative derivations and applications;

(5) pure premium relativities for the approved classification system for which data are reported;

(6) an evaluation of the effects of changes in law on loss data;

(7) an explicit discussion and explanation of all methodology, alternatives examined, assumptions adopted, and areas of judgment and reasoning supporting judgments entered into, and the effect of various combinations of these elements on indications for modification of an overall pure premium rate level change; and

(8) all merit rating plans and the calculation of any variable factors necessary for utilization of the plan.

Subd. 9. Analysis by rate oversight commission. Not later than December 1 of each year, the rate oversight commission may submit to the commissioner a report concerning the completeness of the filing and compliance of the filing with the standards for excessiveness, inadequacy, and unfair discrimination set forth in this chapter.

Subd. 10. Duties of commissioner. The commissioner shall issue a report by March 1 of each year, comparing the average rates charged by workers' compensation insurers in the state to the pure premium base rates filed by the association, as reviewed by the rate oversight commission. The rate oversight commission shall review the commissioner's report and if the experience indicates that rates have not reasonably reflected changes in pure premiums, the rate oversight commission shall recommend to the legislature appropriate legislative changes to this chapter.

HIST: 1981 c 346 s 26; 1985 c 219 s 1; 1995 c 231 art 1 s 5-8; art 2 s 13-15; 1996 c 374 s 2; 1997 c 128 s 1,2



Section 79.56 Filing rates and rating information.

79.56 Filing rates and rating information.

Subdivision 1. Prefiling of rates. Each insurer shall file with the commissioner a complete copy of its rates and rating plan, and all changes and amendments thereto, and such supporting data and information that the commissioner may by rule require, at least 60 days prior to its effective date. The commissioner shall advise an insurer within 30 days of the filing if its submission is not accompanied with such supporting data and information that the commissioner by rule may require. The commissioner may extend the filing review period and effective date for an additional 30 days if an insurer, after having been advised of what supporting data and information is necessary to complete its filing, does not provide such information within 15 days of having been so notified. If any rate or rating plan filing or amendment thereto is not disapproved by the commissioner within the filing review period, the insurer may implement it. For the period August 1, 1995, to December 31, 1995, the filing shall be made at least 90 days prior to the effective date and the department shall advise an insurer within 60 days of such filing if the filing is insufficient under this section.

Subd. 2. Repealed, 1995 c 231 art 1 s 36; art 2 s 110

Subd. 3. Penalties. (a) Any insurer using a rate or a rating plan which has not been filed shall be subject to a fine of up to $100 for each day the failure to file continues. The commissioner may, after a hearing on the record, find that the failure is willful. A willful failure to meet filing requirements shall be punishable by a fine of up to $500 for each day during which a willful failure continues. These penalties shall be in addition to any other penalties provided by law.

(b) Notwithstanding this subdivision, an employer that generates $250,000 in annual written workers' compensation premium under the rates and rating plan of an insurer before the application of any large deductible rating plans, may be written by that insurer using rates or rating plans that are not subject to disapproval but which have been filed.

Subd. 4. Public inspection. All filings shall be open to public inspection during normal business hours at the offices of the department of commerce.

HIST: 1981 c 346 s 27; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1995 c 231 art 1 s 9,10; 2001 c 131 s 16



Section 79.561 Disapproval of rates or rating plans.

79.561 Disapproval of rates or rating plans.

Subdivision 1. Disapproval; time period. The commissioner may disapprove a rate and rating plan or amendment thereto prior to its effective date, as provided under section 79.56, subdivision 1, if the commissioner determines that it is excessive, inadequate, or unfairly discriminatory. If the commissioner disapproves any rate or rating plan filing or amendment thereto, the commissioner shall advise the filing insurer what rate and rating plan the commissioner has reason to believe would be in compliance with section 79.55, and the reasons for that determination. An insurer may not implement a rate and rating plan or amendment thereto which has been disapproved under this subdivision. If the commissioner disapproves any rate and rating plan filing or amendment thereto, an insurer may use its current rate and rating plan for writing any workers' compensation insurance in this state. Following any disapproval, the commissioner and insurer may reach agreement on a rate or rating plan filing or amendment thereto. Notwithstanding any law to the contrary, in such cases, the rate or rating plan filing or amendment thereto may be implemented by the insurer immediately.

Subd. 2. Hearing. If an insurer's rate or rating plan filing or amendment thereto is disapproved under subdivision 1, the insurer may request a contested case hearing under chapter 14. The insurer shall have the burden of proof to justify that its rate and rating plan or amendment thereto is in compliance with section 79.55. The hearing must be scheduled promptly and in no case later than three months from the date of disapproval or else the rate and rating plan or amendment thereto shall be considered effective and may be implemented by the insurer. A determination pursuant to chapter 14 must be made within 90 days following the closing of the hearing record.

Subd. 3. Consultants and costs. The commissioner may retain consultants, including a consulting actuary or other experts, that the commissioner determines necessary for purposes of this chapter. The salary limit set by section 43A.17 does not apply to a consulting actuary retained under this subdivision. A consulting actuary shall be a fellow in the casualty actuarial society and shall have demonstrated experience in workers' compensation insurance ratemaking. Any individual not so qualified shall not render an opinion or testify on actuarial aspects of a filing, including but not limited to, data quality, loss development, and trending. The commissioner may determine the costs necessary for implementing and conducting a contested case hearing under subdivision 2, including, but not limited to, retaining any consulting actuaries and experts, and those costs shall be reimbursed by the special compensation fund.

HIST: 1995 c 231 art 1 s 11; 1996 c 452 s 28



Section 79.57 Repealed, 1995 c 231 art 1 s 36; art 2 s 110

79.57 Repealed, 1995 c 231 art 1 s 36; art 2 s 110



Section 79.58 Repealed, 1995 c 231 art 1 s 36; art 2 s 110

79.58 Repealed, 1995 c 231 art 1 s 36; art 2 s 110



Section 79.59 Insurers and data service organizations; prohibited activities.

79.59 Insurers and data service organizations; prohibited activities.

Subdivision 1. Monopolization. No insurer or data service organization shall attempt to monopolize or combine or conspire with any other person to monopolize the business of insurance.

Subd. 2. Agreement prohibited. No insurer shall agree with any other insurer or with a data service organization to adhere to or to use any rate, rating plan, rating schedule, rating rule, or underwriting rule except as specifically authorized by this chapter or for the purpose of creating experience modifications for employers with employees in more than one state.

Subd. 3. Trade restraint. No insurer or data service organization shall make an agreement with any other insurer, data service organization, or other person which has the purpose or the effect of restraining trade or of substantially lessening competition.

Subd. 4. Exceptions. The fact that insurers writing not more than 25 percent of the workers' compensation premiums in Minnesota use the same rates, rating plans, rating schedules, rating rules, underwriting rules, or similar materials shall not alone constitute a violation of subdivision 1 or 2.

Two or more insurers under common ownership or operating under common management or control may act in concert between or among themselves with respect to matters authorized under this chapter as if they constituted a single insurer, provided that the rating plan of such insurers shall be considered to be a single plan for the purposes of determining unfair discrimination.

Subd. 5. Additional prohibition. In addition to other prohibitions contained in this chapter, no data service organization shall:

(a) Refuse to supply any service for which it is licensed or any data, except for data identifiable to an individual insurer, to any insurer authorized to do business in this state which offers to pay the usual compensation for the service or data;

(b) Require the purchase of any specific service as a condition to obtaining any other services sought;

(c) Participate in the development or distribution of rates, rating plans, or rating rules except as specifically authorized by this chapter or by rules adopted pursuant to this chapter; or

(d) Refuse membership to any licensed insurer.

HIST: 1981 c 346 s 30



Section 79.60 Insurers; required and permitted activity.

79.60 Insurers; required and permitted activity.

Subdivision 1. Required activity. Each insurer shall perform the following activities:

(a) Maintain membership in and report loss experience data to a licensed data service organization in accordance with the statistical plan and rules of the organization as approved by the commissioner;

(b) Establish a plan for merit rating which shall be consistently applied to all insureds, provided that members of a data service organization may use merit rating plans developed by that data service organization;

(c) Provide an annual report to the commissioner containing the information and prepared in the form required by the commissioner;

(d) Keep a record of the premiums and losses paid under each workers' compensation policy written in Minnesota in the form required by the commissioner;

(e) Provide to the association, upon request, information about its insurance premiums, losses, and operations which the association shall request in order to prepare and file with the commissioner and the rate oversight commission the filings required by this chapter; and

(f) Pay to the association its equitable share of the costs of preparing the filing with the commissioner and the rate oversight commission required by this chapter.

Subd. 2. Permitted activity. In addition to any other activities not prohibited by this chapter, insurers may:

(a) Through licensed data service organizations, individually, or with insurers commonly owned, managed, or controlled, conduct research and collect statistics to investigate, identify, and classify information relating to causes or prevention of losses;

(b) Develop and use classification plans and rates based upon any reasonable factors; and

(c) Develop rules for the assignment of risks to classifications.

HIST: 1981 c 346 s 31; 1995 c 231 art 2 s 16



Section 79.61 Data service organizations; required and permitted activity.

79.61 Data service organizations; required and permitted activity.

Subdivision 1. Required activity. Any data service organization shall perform the following activities:

(a) File statistical plans, including classification definitions, amendments to the plans, and definitions, with the commissioner for approval, and assign each compensation risk written by its members to its approved classification for reporting purposes;

(b) Establish requirements for data reporting and monitoring methods to maintain a high quality database;

(c) Prepare and distribute a periodic report, in a form prescribed by the commissioner, on ratemaking including, but not limited to the following elements:

(i) development factors and alternative derivations;

(ii) trend factors and alternative derivations and applications;

(iii) pure premium relativities for the approved classification system for which data are reported, provided that the relativities for insureds engaged in similar occupations and presenting substantially similar risks shall, if different, differ by at least ten percent; and

(iv) an evaluation of the effects of changes in law on loss data.

The report shall also include explicit discussion and explanation of methodology, alternatives examined, assumptions adopted, and areas of judgment and reasoning supporting judgments entered into, and the effect of various combinations of these elements on indications for modification of an overall pure premium rate level change. The pure premium relativities and rate level indications shall not include a loading for expenses or profit and no expense or profit data or recommendations relating to expense or profit shall be included in the report or collected by a data service organization;

(d) Collect, compile, summarize, and distribute data from members or other sources pursuant to a statistical plan approved by the commissioner;

(e) Prepare merit rating plan and calculate any variable factors necessary for utilization of the plan. Such a plan may be used by any of its members, at the option of the member provided that the application of a plan shall not result in rates that are unfairly discriminatory;

(f) Provide loss data specific to an insured to the insured at a reasonable cost;

(g) Distribute information to an insured or interested party that is filed with the commissioner and is open to public inspection; and

(h) Assess its members for operating expenses on a fair and equitable basis.

Subd. 2. Permitted activity. In addition to any other activities not prohibited by chapter 79, any data service organization may:

(a) Collect and analyze data in order to investigate, identify, and classify information relating to causes or prevention of losses;

(b) Make inspections for the sole purpose of reporting and maintaining data quality;

(c) Contract with another data service organization to fulfill any of the above requirements; and

(d) Prepare and file with the commissioner a rating plan for use by any of its members, provided that no member may be required to use any part of the plan.

HIST: 1981 c 346 s 32



Section 79.62 Data service organizations; licensing, examination.

79.62 Data service organizations; licensing, examination.

Subdivision 1. License required. No data service organization shall provide any service and no insurer shall use the services of a data service organization unless the organization is licensed by the commissioner.

Subd. 2. Procedure; application. A data service organization shall apply for a license in a form and manner prescribed by the commissioner. The application of a data service organization shall include:

(a) a copy of its constitution, articles of incorporation, bylaws, and other rules pertaining to the conduct of its business;

(b) a plan and narrative describing how it will perform the activities required by section 79.61;

(c) a statement showing its technical qualifications; and

(d) any other information that the commissioner may reasonably require.

Subd. 2a. Employer representation. The commissioner may appoint two representatives of employers to serve on the board of directors of each licensed data service organization. These directors serve for a term of two years and are entitled to vote on all matters under consideration.

Subd. 3. Issuance. The commissioner, upon finding that the applicant organization is qualified to provide the services required and proposed, or has contracted with a licensed data service organization to purchase these services which are required by this chapter but are not provided directly by the applicant, and that all requirements of law are met, shall issue a license. Each license is subject to annual renewal effective June 30. Each new or renewal license application must be accompanied by a fee of $50.

Subd. 4. Suspension; revocation. The commissioner may, after a hearing on the record, revoke or suspend the license of a data service organization if the commissioner finds that the organization is not in compliance with the requirements of this chapter or rules issued thereunder.

Subd. 5. Licensee examination. The commissioner may examine any licensed data service organization or applicant for this license to determine whether its activities and practices comply with law. The cost of the examination shall be paid by the examined organization pursuant to section 60A.03.

HIST: 1981 c 346 s 33; 1Sp1985 c 10 s 73; 1986 c 444



Section 79.63 Repealed, 1983 c 290 s 173

79.63 Repealed, 1983 c 290 s 173






Chapter 79A Workers' Compensation Self-insurance

Section 79A.01 Definitions.

79A.01 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, the terms defined in this section have the meaning given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of commerce except where specifically stated otherwise.

Subd. 3. Incurred liabilities for the payment of compensation. "Incurred liabilities for the payment of compensation" means the sum of both of the following:

(1) an estimate of future workers' compensation benefits, including medical and indemnity; and

(2) an amount determined by the commissioner to be reasonably adequate to assure the administration of claims, including legal costs, but not to exceed ten percent of future workers' compensation benefits.

Subd. 4. Insolvent self-insurer. "Insolvent self-insurer" means: (1) a member private self-insurer who has failed to pay compensation as a result of a declaration of bankruptcy or insolvency by a court of competent jurisdiction and whose security deposit has been called by the commissioner pursuant to chapter 176; (2) a member self-insurer who has failed to pay compensation and who has been issued a certificate of default by the commissioner and whose security deposit has been called by the commissioner pursuant to chapter 176; or (3) a member or former member private self-insurer who has failed to pay an assessment required by section 79A.12, subdivision 2, and who has been issued a certificate of default by the commissioner and whose security deposit has been called by the commissioner.

Subd. 5. Member. "Member" means a private self-insurer which participates in the self-insurers' security fund.

Subd. 6. Private self-insurer. "Private self-insurer" means a member private employer which is self-insured or a group which is self-insured against liability for workers' compensation under chapter 176. It does not include the state of Minnesota or its political subdivisions.

Subd. 7. Security fund. "Security fund" means the self-insurers' security fund established pursuant to this chapter.

Subd. 8. Trustees. "Trustees" means the board of trustees of the self-insurers' security fund.

Subd. 9. Certificate of default. "Certificate of default" means a notice issued by the commissioner of commerce based upon information received from the commissioner of labor and industry, that a private self-insurer has failed to pay compensation as required by chapter 176.

Subd. 10. Common claims fund. "Common claims fund," with respect to group self-insurers, means the cash, cash equivalents, or investment accounts maintained by the self-insurance group to pay its workers' compensation liabilities.

Subd. 11. Diminutive applicants. "Diminutive applicants" to group self-insurance means applicants to existing self-insurance groups whose equity and premium are both less than five percent of the total group's equity and premium.

HIST: 1988 c 674 s 1; 1993 c 13 art 1 s 20; 1995 c 231 art 2 s 17-19; 1995 c 258 s 59; 1999 c 177 s 72,73



Section 79A.02 Self-insurers' advisory committee.

79A.02 Self-insurers' advisory committee.

Subdivision 1. Membership. For the purposes of assisting the commissioner, there is established a workers' compensation self-insurers' advisory committee of five members that are employers authorized to self-insure in Minnesota. Three of the members and three alternates shall be elected by the self-insurers' security fund board of trustees and two members and two alternates shall be appointed by the commissioner. Notwithstanding section 15.059, subdivision 5a, the advisory committee does not expire June 30, 2001.

Subd. 2. Advice to commissioner. At the request of the commissioner, the committee shall meet and shall advise the commissioner with respect to whether or not an applicant to become a private self-insurer in the state of Minnesota has met the statutory requirements to self-insure. The department of commerce may furnish the committee with any financial data which it has, but a member of the advisory committee who may have a conflict of interest in reviewing the financial data shall not have access to the data nor participate in the discussions concerning the applicant. Financial data received from the commissioner is nonpublic data. The committee shall advise the commissioner if it has any information that any private self-insurer may become insolvent.

Subd. 3. Audit of self-insurance application. (a) The self-insurers' security fund may retain a certified public accountant to perform services for, and report directly to, the commissioner of commerce. When requested by the workers' compensation self-insurers' advisory committee, the certified public accountant shall review an application to self-insure, including the applicant's financial data. The certified public accountant shall provide a report to the commissioner of commerce indicating whether that applicant has met the requirements of section 79A.03, subdivisions 2 and 3. Additionally, the certified public accountant shall provide advice and counsel to the commissioner about relevant facts regarding that applicant's financial condition.

(b) If the report of the certified public accountant is used by the commissioner as the basis for the commissioner's determination regarding the applicant's self-insurance status, the certified public accountant shall be made available to the commissioner for any hearings or other proceedings arising from that determination.

(c) The commissioner shall provide the advisory committee with the summary report by the certified public accountant and any financial data in possession of the department of commerce that is otherwise available to the public.

The cost of the review shall be the obligation of the self-insurer's security fund.

Subd. 4. Recommendations to commissioner regarding revocation. After each fifth anniversary from the date each individual and group self-insurer becomes certified to self-insure, the committee shall review all relevant financial data filed with the department of commerce that is otherwise available to the public and make a recommendation to the commissioner about whether each self-insurer's certificate should be revoked. For group self-insurers who have been in existence for five years or more and have been granted renewal authority, a level of funding in the common claims fund must be maintained at not less than the greater of either: (1) one year's claim losses paid in the most recent year; or (2) one-third of the security deposit posted with the department of commerce according to section 79A.04, subdivision 2. This provision supersedes any requirements under section 79A.03, subdivision 10, and Minnesota Rules, part 2780.5000.

HIST: 1988 c 674 s 2; 1992 c 510 art 5 s 1,2; 1995 c 231 art 2 s 20-22; 1995 c 258 s 60; 1999 c 177 s 74-76; 2001 c 215 s 36



Section 79A.03 Self-insurance applications.

79A.03 Self-insurance applications.

Subdivision 1. Procedure. Each employer desiring to self-insure individually shall apply to the commissioner on forms available from the commissioner. The commissioner shall grant or deny the application within 60 days after a complete application is filed. The time limit may be extended for another 30 days upon 15 days' prior notice to the applicant. Any grant of authority to self-insure shall continue in effect until revoked by order of the commissioner or until such time as the employer becomes insured.

Subd. 2. Certified financial statement. Each application for self-insurance shall be accompanied by a certified financial statement. Certified financial statements for a period ending more than six months prior to the date of the application must be accompanied by an affidavit, signed by a company officer under oath, stating that there has been no material lessening of the net worth nor other adverse changes in its financial condition since the end of the period. The commissioner may require additional financial information necessary to carry out the purpose of this chapter.

Subd. 3. Net worth. Each individual self-insurer's net worth, as presented on its audited balance sheet filed with the department of commerce, shall equal at least ten percent of the entity's total assets and shall equal at least ten times the retention level selected with the workers' compensation reinsurance association.

Subd. 4. Assets, net worth, and liquidity. (a) Each individual self-insurer shall have and maintain sufficient assets, net worth, and liquidity to promptly and completely meet all of its obligations that may arise under chapter 176 or this chapter. In determining whether a self-insurer meets this requirement, the commissioner shall consider the self-insurer's current ratio; its long-term and short-term debt to equity ratios; its net worth; financial characteristics of the particular industry in which the self-insurer is involved; any recent changes in the management and ownership of the self-insurer; any excess insurance purchased by the self-insurer from a licensed company or an authorized surplus line carrier, other than excess insurance from the workers' compensation reinsurance association; any other financial data submitted to the commissioner by the self-insurer; and the self-insurer's workers' compensation experience for the last four years. Notwithstanding any other provision of this chapter, the commissioner may deny an application for self-insurance authority or terminate existing self-insurance authority if the applicant or self-insurer does not have sufficient assets, net worth, and liquidity to promptly and completely meet all of its self-insurance obligations.

(b) An individual self-insurer must have had positive net income as shown on audited income statements filed with the department of commerce during three of the last five years and cumulatively over the five-year period. If the self-insurer has been in existence less than five years, it must have had cumulative net income during the period of existence and in the most recent year.

(c) An individual self-insurer must have had cash generated from operations as shown on the audited statements of cash flows filed with the department of commerce during three of the last five years and cumulatively over the five-year period. If the self-insurer has been in existence less than five years, it shall have had cumulative cash generated from operations during the period of existence and in the most recent year.

(d) No entity shall be admitted as an individual self-insurer, or be allowed to continue its self-insurance authority, if the audit report for the most recent year includes an explanatory paragraph stating that the auditor has concluded that there is substantial doubt about the entity's ability to continue as a going concern.

Subd. 4a. Exceptions. Notwithstanding the requirements of subdivisions 3 and 4, the commissioner, pursuant to a review of an existing self-insurer's financial data, may continue a self-insurer's authority to self-insure for one year if, in the commissioner's judgment based on all factors relevant to the self-insurer's financial status, the self-insurer will be able to meet its obligations under this chapter for the following year. The relevant factors to be considered must include, but must not be limited to, the liquidity ratios, leverage ratios, and profitability ratios of the self-insurer. Where a self-insurer's authority to self-insure is continued under this subdivision, the self-insurer may be required to post security in the amount equal to two times the amount of security required under section 79A.04, subdivision 2.

Subd. 5. Guarantee by affiliates. Where an employer seeking to self-insure fails to meet the financial requirements set forth in subdivisions 3 and 4, the commissioner shall grant authority to self-insure provided that an affiliated company, whose financial statement is filed with the commissioner and meets the requirements set forth in subdivisions 3 and 4, provides a written guarantee adopted by resolution of its board of directors that it will pay all workers' compensation claims incurred by its affiliate, and that it will not terminate the guarantee under any circumstances without first giving the commissioner and its affiliate 30 days' written notice. If said guarantee is withdrawn or if the guarantor ceases being an affiliate, the affiliate shall give written notice to the commissioner and the self-insured. The self-insured's authority to self-insure shall automatically terminate upon expiration of the 30-day notice period.

Subd. 6. Applications for group self-insurance. (a) Two or more employers may apply to the commissioner for the authority to self-insure as a group, using forms available from the commissioner. This initial application shall be accompanied by a copy of the bylaws or plan of operation adopted by the group. Such bylaws or plan of operation shall conform to the conditions prescribed by law or rule. The commissioner shall approve or disapprove the bylaws within 60 days unless a question as to the legality of a specific bylaw or plan provision has been referred to the attorney general's office. The commissioner shall make a determination as to the application within 15 days after receipt of the requested response from the attorney general's office.

(b) After the initial application and the bylaws or plan of operation have been approved by the commissioner or at the time of the initial application, the group shall submit the names of employers that will be members of the group; an indemnity agreement providing for joint and several liability for all group members for any and all workers' compensation claims incurred by any member of the group, as set forth in Minnesota Rules, part 2780.9920, signed by an officer of each member; and an accounting review performed by a certified public accountant. A certified financial audit may be filed in lieu of an accounting review.

(c) When a group has obtained its authority to self-insure, additional applicants who wish to join the group must apply for approval by submitting, at least 45 days before joining the group: (1) an application; (2) an indemnity agreement providing for joint and several liability as set forth in Minnesota Rules, part 2780.9920, signed by an officer of the applicant; and (3) a certified financial audit performed by a certified public accountant. An accounting review performed by a certified public accountant may be filed in lieu of a certified audit.

New diminutive applicants to the group, as defined in section 79A.01, subdivision 11, applying for membership in groups in existence longer than one year, who have a combined equity of all group members in excess of 15 times the last retention limit selected by the group with the workers' compensation reinsurance association, and have posted 125 percent of the group's total estimated future liability, must submit the items in this paragraph at least ten days before joining the group.

If the cumulative total of premium added to the group by diminutive new members is greater than 50 percent in a fiscal year of the group, all subsequent new members' applications must be submitted at least 45 days before joining the group.

In all cases of new membership, evidence that cash premiums equal to not less than 20 percent of the current year's modified premium of each applicant have been paid into a common claims fund, maintained by the group in a designated depository, must be filed with the department at least ten days before joining the group.

Subd. 7. Financial standards. A self-insurer group shall have and maintain:

(a) A combined net worth of all of the members of an amount at least equal to the greater of ten times the retention selected with the workers' compensation reinsurance association or one-third of the current annual modified premium of the members.

(b) Sufficient assets, net worth, and liquidity to promptly and completely meet all obligations of its members under chapter 176 or this chapter. In determining whether a group is in sound financial condition, consideration shall be given to the combined net worth of the member companies; the consolidated long-term and short-term debt to equity ratios of the member companies; any excess insurance other than reinsurance with the workers' compensation reinsurance association, purchased by the group from an insurer licensed in Minnesota or from an authorized surplus line carrier; other financial data requested by the commissioner or submitted by the group; and the combined workers' compensation experience of the group for the last four years.

No authority to self-insure will be granted unless, over the term of the policy year, at least 65 percent of total revenues from all sources for the year are available for the payment of its claim and assessment obligations, and insurance premiums for stop loss coverage. For purposes of this calculation, claim and assessment obligations include the cost of allocated loss expenses as well as special compensation fund and self-insurers' security fund assessments but exclude the cost of unallocated loss expenses.

Subd. 8. Processing application. The commissioner shall grant or deny the group's application to self-insure within 60 days after a complete application has been filed, provided that the time may be extended for an additional 30 days upon 15 days' prior notice to the applicant. The commissioner shall grant approval for self-insurance upon a determination that the financial ability of the self-insurer's group is sufficient to fulfill all joint and several obligations of the member companies that may arise under chapter 176 or this chapter; the gross annual premium of the group members is at least $300,000; the group has established a fund pursuant to Minnesota Rules, parts 2780.4100 to 2780.5000; the group has contracted with a licensed workers' compensation service company to administer its program; and the required securities or surety bond shall be on deposit prior to the effective date of coverage for any member. Approval shall be effective until revoked by order of the commissioner or until the employer members of the group become insured.

Subd. 9. Filing reports. (a) Incurred losses, paid and unpaid, specifying indemnity and medical losses by classification, payroll by classification, and current estimated outstanding liability for workers' compensation shall be reported to the commissioner by each self-insurer on a calendar year basis, in a manner and on forms available from the commissioner. Payroll information must be filed by April 1 of the following year.

(b) Each self-insurer shall, under oath, attest to the accuracy of each report submitted pursuant to paragraph (a). Upon sufficient cause, the commissioner shall require the self-insurer to submit a certified audit of payroll and claim records conducted by an independent auditor approved by the commissioner, based on generally accepted accounting principles and generally accepted auditing standards, and supported by an actuarial review and opinion of the future contingent liabilities. The basis for sufficient cause shall include the following factors: where the losses reported appear significantly different from similar types of businesses; where major changes in the reports exist from year to year, which are not solely attributable to economic factors; or where the commissioner has reason to believe that the losses and payroll in the report do not accurately reflect the losses and payroll of that employer. If any discrepancy is found, the commissioner shall require changes in the self-insurer's or workers' compensation service company record keeping practices.

(c) An annual status report due August 1 by each self-insurer shall be filed in a manner and on forms prescribed by the commissioner.

(d) Each individual self-insurer shall, within four months after the end of its fiscal year, annually file with the commissioner its latest 10K report required by the Securities and Exchange Commission. If an individual self-insurer does not prepare a 10K report, it shall file an annual certified financial statement, together with such other financial information as the commissioner may require to substantiate data in the financial statement.

(e) Each member of the group shall, within seven months after the end of each fiscal year for that group, file the most recent annual financial statement, reviewed by a certified public accountant in accordance with the Statements on Standards for Accounting and Review Services, Volume 2, the American Institute of Certified Public Accountants Professional Standards, or audited in accordance with generally accepted auditing standards, together with such other financial information the commissioner may require. In addition, the group shall file, within seven months after the end of each fiscal year for that group, combining financial statements of the group members, compiled by a certified public accountant in accordance with the Statements on Standards for Accounting and Review Services, Volume 2, the American Institute of Certified Public Accountants Professional Standards. The combining financial statements shall include, but not be limited to, a balance sheet, income statement, statement of changes in net worth, and statement of cash flow. Each combining financial statement shall include a column for each individual group member along with a total column.

Where a group has 50 or more members, the group shall file, in lieu of the combining financial statements, a combined financial statement showing only the total column for the entire group's balance sheet, income statement, statement of changes in net worth, and statement of cash flow. Additionally, the group shall disclose, for each member, the total assets, net worth, revenue, and income for the most recent fiscal year. The combining and combined financial statements may omit all footnote disclosures.

(f) In addition to the financial statements required by paragraphs (d) and (e), interim financial statements or 10Q reports required by the Securities and Exchange Commission may be required by the commissioner upon an indication that there has been deterioration in the self-insurer's financial condition, including a worsening of current ratio, lessening of net worth, net loss of income, the downgrading of the company's bond rating, or any other significant change that may adversely affect the self-insurer's ability to pay expected losses. Any self-insurer that files an 8K report with the Securities and Exchange Commission shall also file a copy of the report with the commissioner within 30 days of the filing with the Securities and Exchange Commission.

Subd. 10. Annual audit and refunds. (a) The accounts and records of the group self-insurer's fund shall be audited annually. Audits shall be made by certified public accountants, based on generally accepted accounting principles and generally accepted auditing standards, and supported by actuarial review and opinion of the future contingent liabilities, in order to determine the solvency of the self-insurer's fund. All audits required by this subdivision shall be filed with the commissioner 90 days after the close of the fiscal year for the group self-insurer. The commissioner may require a special audit to be made at other times if the financial stability of the fund or the adequacy of its monetary reserves is in question.

(b) One hundred percent of any surplus money for a fund year in excess of 125 percent of the amount necessary to fulfill all obligations under chapter 176 for that fund year may be declared refundable to a member at any time after 18 months following the end of such fund year. There can be no more than one refund in any 12-month period. When all claims of any one fund year have been fully paid, as certified by an actuary, all surplus money from that fund year may be declared refundable.

Subd. 11. Joint and several liability. All members of a private self-insurer group shall be jointly and severally liable for the obligations incurred by any member of the same group under chapter 176.

Subd. 12. Commissioner review. The commissioner shall annually review the documents and reports filed by the private self-insurer.

Subd. 13. Annual requirements. The financial requirements set forth in subdivisions 3, 4, 5, and 7 must be met on an annual basis.

HIST: 1988 c 674 s 3; 1992 c 510 art 5 s 3-6; 1995 c 231 art 2 s 23; 1995 c 258 s 61; 1999 c 177 s 77-81; 2001 c 215 s 37



Section 79A.04 Private self-insuring employer; annual renewal or deposit of new security for payment of compensation.

79A.04 Private self-insuring employer; annual renewal or deposit of new security for payment of compensation.

Subdivision 1. Annual securing of liability. Each year every private self-insuring employer shall secure incurred liabilities for the payment of compensation and the performance of its obligations and the obligations of all self-insuring employers imposed under chapter 176 by renewing the prior year's security deposit or by making a new deposit of security. If a new deposit is made, it must be posted within 60 days of the filing of the self-insured employer's annual report with the commissioner, but in no event later than July 1.

Subd. 2. Minimum deposit. The minimum deposit is 110 percent of the private self-insurer's estimated future liability. The deposit may be used to secure payment of all administrative and legal costs, and unpaid assessments required by section 79A.12, subdivision 2, relating to or arising from its or other employers' self-insuring. As used in this section, "private self-insurer" includes both current and former members of the self-insurers' security fund; and "private self-insurers' estimated future liability" means the private self-insurers' total of estimated future liability as determined by an Associate or Fellow of the Casualty Actuarial Society every year for group member private self-insurers and, for a nongroup member private self-insurer's authority to self-insure, every year for the first five years. After the first five years, the nongroup member's total shall be as determined by an Associate or Fellow of the Casualty Actuarial Society at least every two years, and each such actuarial study shall include a projection of future losses during the period until the next scheduled actuarial study, less payments anticipated to be made during that time.

All data and information furnished by a private self-insurer to an Associate or Fellow of the Casualty Actuarial Society for purposes of determining private self-insurers' estimated future liability must be certified by an officer of the private self-insurer to be true and correct with respect to payroll and paid losses, and must be certified, upon information and belief, to be true and correct with respect to reserves. The certification must be made by sworn affidavit. In addition to any other remedies provided by law, the certification of false data or information pursuant to this subdivision may result in a fine imposed by the commissioner of commerce on the private self-insurer up to the amount of $5,000, and termination of the private self-insurers' authority to self-insure. The determination of private self-insurers' estimated future liability by an Associate or Fellow of the Casualty Actuarial Society shall be conducted in accordance with standards and principles for establishing loss and loss adjustment expense reserves by the Actuarial Standards Board, an affiliate of the American Academy of Actuaries. The commissioner may reject an actuarial report that does not meet the standards and principles of the Actuarial Standards Board, and may further disqualify the actuary who prepared the report from submitting any future actuarial reports pursuant to this chapter. Within 30 days after the actuary has been served by the commissioner with a notice of disqualification, an actuary who is aggrieved by the disqualification may request a hearing to be conducted in accordance with chapter 14. Based on a review of the actuarial report, the commissioner of commerce may require an increase in the minimum security deposit in an amount the commissioner considers sufficient.

Estimated future liability is determined by first taking the total amount of the self-insured's future liability of workers' compensation claims and then deducting the total amount which is estimated to be returned to the self-insurer from any specific excess insurance coverage, aggregate excess insurance coverage, and any supplementary benefits or second injury benefits which are estimated to be reimbursed by the special compensation fund. Supplementary benefits or second injury benefits will not be reimbursed by the special compensation fund unless the special compensation fund assessment pursuant to section 176.129 is paid and the reports required thereunder are filed with the special compensation fund. In the case of surety bonds, bonds shall secure administrative and legal costs in addition to the liability for payment of compensation reflected on the face of the bond. In no event shall the security be less than the last retention limit selected by the self-insurer with the workers' compensation reinsurance association, provided that the commissioner may allow former members to post less than the workers' compensation reinsurance association retention level if that amount is adequate to secure payment of the self-insurers' estimated future liability, as defined in this subdivision, including payment of claims, administrative and legal costs, and unpaid assessments required by section 79A.12, subdivision 2. The posting or depositing of security pursuant to this section shall release all previously posted or deposited security from any obligations under the posting or depositing and any surety bond so released shall be returned to the surety. Any other security shall be returned to the depositor or the person posting the bond.

As a condition for the granting or renewing of a certificate to self-insure, the commissioner may require a private self-insurer to furnish any additional security the commissioner considers sufficient to insure payment of all claims under chapter 176.

Subd. 3. Type of acceptable security. The commissioner may only accept as security, and the employer shall deposit as security, cash, approved government securities, surety bonds, or irrevocable letters of credit in any combination. Interest or dividend income or other income generated by the security shall be paid to the member or, at the member's direction, applied to the member's security requirement. The current deposit shall include within its coverage all amounts covered by terminated surety bonds. As used in this chapter, an irrevocable letter of credit shall be accepted only if it is clean, irrevocable, and contains an evergreen clause.

(a) "Clean" means a letter of credit that is not conditioned on the delivery of any other documents or materials.

(b) "Irrevocable" means a letter of credit that cannot be modified or revoked without the consent of the beneficiary, once the beneficiary is established.

(c) "Evergreen clause" means one which specifically states that expiration of a letter of credit will not take place without a 60-day notice by the insurer and one which allows the issuer to conduct an annual review of the account party's financial condition. If prior notice of expiration is not given by the issuer, the letter of credit is automatically extended for one year.

A clean irrevocable letter of credit shall be accepted only if it is in the form prescribed by statute and is issued by a financial institution that is authorized to engage in banking in any of the 50 states or under the laws of the United States and whose business is substantially confined to banking and supervised by the state commissioner of commerce or banking or similar official, and which has a long-term debt rating by a recognized national rating agency of investment grade or better. If no long-term debt rating is available, the financial institution must have the equivalent investment grade financial characteristics.

Subd. 4. Deposit of security. Surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited with, and, except where specified by statute, in a form approved by the commissioner.

Subd. 5. Deposit with state treasurer. Securities shall be deposited on behalf of the commissioner by the self-insured employer with the state treasurer or a financial institution approved by the commissioner. Securities shall be accepted by the state treasurer for deposit and shall be withdrawn only upon written order of the commissioner.

Subd. 6. Cash deposits. Cash shall be deposited in a financial institution approved by the commissioner and in the account assigned to the state treasurer. Cash shall be withdrawn only upon written order of the commissioner.

Subd. 7. Perfection of security. Upon the commissioner sending a request to renew, request to post, or request to increase a security deposit, a perfected security interest is created in the private self-insured's assets in favor of the commissioner to the extent of any then unsecured portion of the self-insured's incurred liabilities. That perfected security interest is transferred to any cash or securities thereafter posted by the private self-insured with the state treasurer and is released only upon either of the following:

(1) the acceptance by the commissioner of a surety bond or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation; or

(2) the return of cash or securities by the commissioner.

The private self-insured employer loses all right, title, and interest in and any right to control all assets or obligations posted or left on deposit as security. In the event that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11, or a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent, or in the event of the issuance of a certificate of default by the commissioner, the commissioner shall liquidate the deposit as provided in this chapter, and transfer it to the self-insurer's security fund for application to the self-insured employer's incurred liability and other current or future obligations of the self-insurers' security fund. In the event that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11, or a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent, or in the event of the issuance of a certificate of default by the commissioner, all right, title, and interest in and any right to control all assets or obligations which have been posted or deposited as security must be transferred to the self-insurers' security fund.

Subd. 8. Repealed, 1999 c 177 s 88

Subd. 9. Insolvency, bankruptcy, or default; utilization of security deposit. The commissioner of labor and industry shall notify the commissioner and the security fund if the commissioner of labor and industry has knowledge that any private self-insurer has failed to pay workers' compensation benefits as required by chapter 176. If the commissioner determines that a private self-insurer is the subject of a voluntary or involuntary petition under the United States Bankruptcy Code, title 11, or the commissioner determines that a court of competent jurisdiction has declared the private self-insurer to be bankrupt or insolvent, and the private self-insurer has failed to pay workers' compensation as required by chapter 176 or, if the commissioner issues a certificate of default against a private self-insurer for failure to pay workers' compensation as required by chapter 176, or failure to pay an assessment to the self-insurers' security fund when due, then the security deposit shall be utilized to administer and pay the private self-insurers' workers' compensation or assessment obligations or any other current or future obligations of the self-insurers' security fund.

Subd. 10. Notice; obligation of fund. In the event of bankruptcy, insolvency, or certificate of default, the commissioner shall immediately notify by certified mail the state treasurer, the surety, the issuer of an irrevocable letter of credit, and any custodian of the security required in this chapter. At the time of notification, the commissioner shall also call the security and transfer and assign it to the self-insurers' security fund. The commissioner shall also immediately notify by certified mail the self-insurers' security fund, and order the security fund to assume the insolvent self-insurers' obligations for which it is liable under chapter 176. The security fund shall commence payment of these obligations within 14 days of receipt of this notification and order. Payments shall be made to claimants whose entitlement to benefits can be ascertained by the security fund, with or without proceedings before the department of labor and industry, the office of administrative hearings, the workers' compensation court of appeals, or the Minnesota supreme court. Upon the assumption of obligations by the security fund pursuant to the commissioner's notification and order, the security fund has the right to immediate possession of any posted or deposited security and the custodian, surety, or issuer of any irrevocable letter of credit or the commissioner, if in possession of it, shall turn over the security, proceeds of the surety bond, or letter of credit to the security fund together with the interest that has accrued since the date of the self-insured employer's insolvency. The self-insurers' security fund may administer payment of benefits or it may retain a third-party administrator to do so.

Subd. 11. Priority. Notwithstanding anything in this chapter to the contrary, any cash, securities, irrevocable letter of credit, specific excess or aggregate excess insurance proceeds, or any other security deposited or posted in accordance with this section shall be used first, when due, to pay workers' compensation claims. After that security has been exhausted, the payment of workers' compensation claims from self-insurers' security fund members' assessments may be made. Where the self-insurers' security fund member assessment account is used to pay workers' compensation claims on an emergency or an interim basis, pending receipt by the self-insurers' security fund of security which is due but not yet received, then the member assessment account shall be reimbursed for payment from the security when it is received, and the priorities stated above shall thereafter apply.

Subd. 12. Duty to inform. The commissioner shall be provided with any relevant information by the employer, any excess insurer, any third party administrator, or any issuer of any irrevocable letter of credit, issuer of any surety bond, or custodian of any security necessary for the commissioner to carry out the commissioner's obligations under this chapter. The commissioner shall provide this information to the self-insurers' security fund if necessary for the security fund to carry out its obligations under this chapter.

Subd. 13. Discharge and release. The payment of benefits by the self-insurers' security fund from security deposit proceeds shall release and discharge any custodian of the security deposit, surety, any issuer of a letter of credit, and the self-insured employer from liability to fulfill obligations to provide those same benefits as compensation, but does not release any person or entity from any liability to the security fund for full reimbursement. Any decision or determination made or any settlement approved by the commissioner or by an administrative law judge under subdivision 15 shall conclusively be presumed valid and binding as to all known claims arising out of the underlying dispute, unless an appeal is made pursuant to chapter 14. No security shall be exchanged more often than once every 90 days.

Subd. 14. Notice to security fund. The commissioner shall advise the self-insurers' security fund promptly after the receipt of information indicating that a private self-insurer may be unable to meet its compensation obligations. The commissioner shall advise the self-insurers' security fund of all determinations and directives and orders made or issued pursuant to this section.

Subd. 15. Dispute resolution; appeals. Disputes concerning the posting, renewal, termination, exoneration, or return of all or any portion of the security deposit, or any liability arising out of the posting or failure to post security, or adequacy of the security or reasonableness of administrative costs, including legal fees, and arising between or among a surety, the issuer of an agreement of assumption and guarantee of workers' compensation liabilities, the issuer of a letter of credit, any custodian of the security deposit, a private self-insurer, or the self-insurers' security fund shall be resolved by the commissioner. An appeal from the commissioner's written decision, determination, or order may be instituted pursuant to the contested case procedures of chapter 14. Payment of claims from the security deposit or by the self-insurers' security fund shall not be stayed pending the resolution of the disputes unless and until the administrative law judge issues a determination staying a payment of claims decision or determination of the commissioner or the self-insurers' security fund.

Subd. 16. Certificate to self-insure; revocation. If, following a private self-insurer's bankruptcy, insolvency, or certificate of default, the commissioner calls its security and proceeds in accordance with this section, the commissioner shall revoke the certificate to self-insure of the private self-insurer as soon as practicable but no later than 30 days after its security has been called. No insolvent self-insurer, as defined in section 79A.01, subdivision 4, shall be eligible to receive another grant of authority to self-insure unless either: (1) the insolvent self-insurer's posted security was sufficient to pay all direct and indirect administrative and professional expenses of the security fund related to the insolvent self-insurer, and all losses, including estimated future liability, allocated loss expense, and unallocated loss expense of the insolvent self-insurer; or (2) the insolvent self-insurer pays the security fund an amount equal to all such losses and expenses the security fund has paid or will be required to pay related to this insolvent self-insurer.

HIST: 1988 c 674 s 4; 1992 c 510 art 5 s 7; 1993 c 210 s 1; 1995 c 231 art 2 s 24,25; 2000 c 483 s 24-27; 2001 c 215 s 38



Section 79A.05 Revocation of certificate to self-insure.

79A.05 Revocation of certificate to self-insure.

A certificate to self-insure may be revoked by the commissioner at any time for good cause. After revocation, the self-insurer may request a hearing. Good cause includes, among other things, failure to maintain a security deposit as required by this chapter, failure to pay assessments of the self-insurers' security fund, or the failure or inability of the employer to fulfill obligations under chapter 176 or this chapter. Good cause also includes failure to provide proof of renewal of the security 15 days before its expiration.

A self-insured employer must comply with section 176.181 and all applicable rules to operate during the pendency of its appeal of a decision under this section.

HIST: 1988 c 674 s 5



Section 79A.06 Third-party administrator.

79A.06 Third-party administrator.

Subdivision 1. Certificate to self-insure. No person, firm, or corporation, other than an insurer admitted to transact workers' compensation insurance in this state, shall contract to administer claims of self-insured employers as a third-party administrator unless qualified to do so pursuant to section 60A.23, subdivision 8.

Subd. 2. Local office. A third-party administrator who contracts to administer claims of a self-insured employer shall maintain an office in the state of Minnesota and shall be subject to regulation under this chapter and chapters 60A and 72A with respect to the adjustment, administration, and management of workers' compensation claims for any self-insured employer.

Subd. 3. Annual estimate of liability. A third-party administrator retained by a self-insured employer to administer the employer's workers' compensation claims shall estimate the total accrued liability of the employer for the payment of compensation for the employer's annual report to the commissioner and shall make the estimate both in good faith and with the exercise of a reasonable degree of care. The use of a third-party administrator does not discharge or alter the employer's responsibilities with respect to the report.

Subd. 4. Failure to submit reports or information; penalty. Failure to submit reports to the commissioner as required by this chapter may result in the assessment of a penalty which shall not exceed $3,000 for each month or fraction thereof the report is past due. Failure to submit reports required by statute within 60 days from the due date without written consent of the commissioner shall result in the revocation of the certificate to self-insure. Penalties shall be deposited in the self-insurers' security fund.

Subd. 5. Private employers who have ceased to be self-insured. (a) Private employers who have ceased to be private self-insurers shall discharge their continuing obligations to secure the payment of compensation which is accrued during the period of self-insurance, for purposes of Laws 1988, chapter 674, sections 1 to 21, by compliance with all of the following obligations of current certificate holders:

(1) Filing reports with the commissioner to carry out the requirements of this chapter;

(2) Depositing and maintaining a security deposit for accrued liability for the payment of any compensation which may become due, pursuant to chapter 176. However, if a private employer who has ceased to be a private self-insurer purchases an insurance policy from an insurer authorized to transact workers' compensation insurance in this state which provides coverage of all claims for compensation arising out of injuries occurring during the entire period the employer was self-insured, whether or not reported during that period, the policy will:

(i) discharge the obligation of the employer to maintain a security deposit for the payment of the claims covered under the policy;

(ii) discharge any obligation which the self-insurers' security fund has or may have for payment of all claims for compensation arising out of injuries occurring during the period the employer was self-insured, whether or not reported during that period; and

(iii) discharge the obligations of the employer to pay any future assessments to the self-insurers' security fund.

A private employer who has ceased to be a private self-insurer may instead buy an insurance policy described above, except that it covers only a portion of the period of time during which the private employer was self-insured; purchase of such a policy discharges any obligation that the self-insurers' security fund has or may have for payment of all claims for compensation arising out of injuries occurring during the period for which the policy provides coverage, whether or not reported during that period.

A policy described in this clause may not be issued by an insurer unless it has previously been approved as to form and substance by the commissioner; and

(3) Paying within 30 days all assessments of which notice is sent by the security fund, for a period of seven years from the last day its certificate of self-insurance was in effect. Thereafter, the private employer who has ceased to be a private self-insurer may either: (i) continue to pay within 30 days all assessments of which notice is sent by the security fund until it has no incurred liabilities for the payment of compensation arising out of injuries during the period of self-insurance; or (ii) pay the security fund a cash payment equal to four percent of the net present value of all remaining incurred liabilities for the payment of compensation under sections 176.101 and 176.111 as certified by a member of the casualty actuarial society. Assessments shall be based on the benefits paid by the employer during the calendar year immediately preceding the calendar year in which the employer's right to self-insure is terminated or withdrawn.

(b) With respect to a self-insurer who terminates its self-insurance authority after April 1, 1998, that member shall obtain and file with the commissioner an actuarial opinion of its outstanding liabilities as determined by an associate or fellow of the Casualty Actuarial Society. The opinion must separate liability for indemnity benefits from liability from medical benefits, and must discount each up to four percent per annum to net present value. Within 30 days after notification of approval of the actuarial opinion by the commissioner, the member shall pay to the security fund an amount equal to 120 percent of that discounted outstanding indemnity liability, multiplied by the greater of the average annualized assessment rate since inception of the security fund or the annual rate at the time of the most recent assessment before termination.

(c) A former member who terminated its self-insurance authority before April 1, 1998, who has paid assessments to the self-insurers' security fund for seven years, and whose annualized assessment is $500 or less, may buy out of its outstanding liabilities to the self-insurers' security fund by an amount calculated as follows: 1.35 multiplied by the indemnity case reserves at the time of the calculation, multiplied by the then current self-insurers' security fund annualized assessment rate.

(d) A former member who terminated its self-insurance authority before April 1, 1998, and who is paying assessments within the first seven years after ceasing to be self-insured under paragraph (a), clause (3), may elect to buy out its outstanding liabilities to the self-insurers' security fund by obtaining and filing with the commissioner an actuarial opinion of its outstanding liabilities as determined by an associate or fellow of the Casualty Actuarial Society. The opinion must separate liability for indemnity benefits from liability for medical benefits, and must discount each up to four percent per annum to net present value. Within 30 days after notification of approval of the actuarial opinion by the commissioner, the member shall pay to the security fund an amount equal to 120 percent of that discounted outstanding indemnity liability, multiplied by the greater of the average annualized assessment rate since inception of the security fund or the annual rate at the time of the most recent assessment.

(e) A former member who has paid the security fund according to paragraphs (b) to (d) and subsequently receives authority from the commissioner to again self-insure shall be assessed under section 79A.12, subdivision 2, only on indemnity benefits paid on injuries that occurred after the former member received authority to self-insure again; provided that the member furnishes verified data regarding those benefits to the security fund.

(f) In addition to proceedings to establish liabilities and penalties otherwise provided, a failure to comply may be the subject of a proceeding before the commissioner. An appeal from the commissioner's determination may be taken pursuant to the contested case procedures of chapter 14 within 30 days of the commissioner's written determination.

Any current or past member of the self-insurers' security fund is subject to service of process on any claim arising out of chapter 176 or this chapter in the manner provided by section 5.25, or as otherwise provided by law. The issuance of a certificate to self-insure to the private self-insured employer shall be deemed to be the agreement that any process which is served in accordance with this section shall be of the same legal force and effect as if served personally within this state.

Subd. 6. Private employers who are self-insured. Private employers who are currently self-insurers may also purchase a policy described in subdivision 5, paragraph (a), clause (2), with the same effect as specified in that clause for the period covered by the policy.

HIST: 1988 c 674 s 6; 1992 c 510 art 5 s 8; 1995 c 128 art 1 s 3; 1998 c 339 s 2; 1999 c 86 art 1 s 17; 1999 c 177 s 82,83



Section 79A.07 Preferred subrogation rights of self-insurers' security fund or surety.

79A.07 Preferred subrogation rights of self-insurers' security fund or surety.

The self-insurers' security fund by making payment of compensation under this chapter has the same preference over the other debts of the principal or the principal's estate as is given by law to the person directly entitled to the compensation.

HIST: 1988 c 674 s 7



Section 79A.071 Custodial accounts.

79A.071 Custodial accounts.

Subdivision 1. Deposit. All securities shall be deposited with the state treasurer or in a custodial account with a depository institution acceptable to the state treasurer. Surety bonds shall be filed with the commissioner. The commissioner and the state treasurer may sell or collect, in the case of default of the employer or fund, the amount that yields sufficient funds to pay compensation due under the Workers' Compensation Act.

Subd. 2. Assignment. Securities in physical form deposited with the state treasurer must bear the following assignment, which shall be signed by an officer, partner, or owner: "Assigned to the state of Minnesota for the benefit of injured employees of the self-insured employer under the Minnesota Workers' Compensation Act." Any securities held in a custodial account, whether in physical form, book entry, or other form, need not bear the assignment language. The instrument or contract creating and governing any custodial account must contain the following assignment language: "This account is assigned to the state treasurer by the Company to pay compensation and perform the obligations of employers imposed under Minnesota Statutes, chapter 176. A depositor or other party has no right, title, or interest in the security deposited in the account until released by the state."

Subd. 3. Custody. All securities in physical form on deposit with the state treasurer and surety bonds on deposit shall remain in the custody of the state treasurer or the commissioner for a period of time dictated by the applicable statute of limitations provided in the Workers' Compensation Act. All original instruments and contracts creating and governing custodial accounts shall remain with the state treasurer or the commissioner for a period of time dictated by the applicable statute of limitations provided in the Workers' Compensation Act.

Subd. 4. Release. No securities in physical form on deposit with the state treasurer or custodial accounts assigned to the state shall be released without an order from the commissioner.

Subd. 5. Exchanging or replacing. Any securities deposited with the state treasurer or with a custodial account assigned to the state treasurer or surety bonds held by the commissioner may be exchanged or replaced by the depositor with other acceptable securities or surety bonds of like amount so long as the market value of the securities or amount of the surety bond equals or exceeds the amount of deposit required. If securities are replaced by a surety bond, the self-insurer must maintain securities on deposit in an amount sufficient to meet all outstanding workers' compensation liability arising during the period covered by the deposit of the replaced securities, subject to the limitations on maximum security deposits established in Minnesota Rules.

HIST: 1992 c 510 art 5 s 9



Section 79A.08 Legislative intent.

79A.08 Legislative intent.

It is the intent of the legislature in enacting sections 79A.08 to 79A.10 to provide for the continuation of workers' compensation benefits delayed due to the failure of a private self-insured employer to meet its compensation obligations, whenever the commissioner of commerce issues a certificate of default or there is a declaration of bankruptcy or insolvency by a court of competent jurisdiction. With respect to the continued liability of a surety for claims that arise under a bond after termination of that bond and to a surety's liability for the cost of administration of claims, it is the intent of the legislature to provide that that liability ceases upon lawful termination of that bond. This applies to all surety bonds which are purchased by the self-insured employer after July 1, 1988. The legislature finds and declares that the establishment of the self-insurers' security fund is a necessary component of a complete system of workers' compensation, required by chapter 176, to have adequate provisions for the comfort, health, safety, and general welfare of any and all workers and their dependents to the extent of relieving the consequences of any industrial injury or death, and full provision for securing the payment of compensation.

HIST: 1988 c 674 s 8



Section 79A.09 Security fund.

79A.09 Security fund.

Subdivision 1. Creation. The self-insurers' security fund is established as a nonprofit corporation pursuant to the Minnesota Nonprofit Corporation Act, sections 317A.001 to 317A.909. If any provision of the Minnesota Nonprofit Corporation Act conflicts with any provision of this chapter, the provisions of this chapter apply. Each private self-insurer who is self-insured on July 1, 1988, or who becomes self-insured thereafter, shall participate as a member in the security fund. This participation shall be a condition of maintaining its certificate to self-insure.

Subd. 2. Board of trustees. The security fund shall be governed by a nine-member board of trustees. Five of the trustees shall be representatives of private self-insurers who shall be elected by the members of the security fund, other than group self-insurers, each member having one vote. One of the trustees shall be a representative of the private group self-insurers who shall be elected by the members of the security fund who are group self-insurers, each group having one vote. Three of the trustees, including the group self-insurer trustee, initially elected by the members shall serve two-year terms, and three shall serve four-year terms. Thereafter, trustees shall be elected to four-year terms, and shall serve until their successors are elected and assume office pursuant to the bylaws of the security fund. Three additional trustees shall be appointed by the commissioner. Two of these trustees shall serve four-year terms. One of these trustees shall serve a two-year term. Thereafter, the trustees shall be appointed to four-year terms, and shall serve until their successors are appointed and assume office pursuant to the bylaws of the security fund. In addition to the nine trustees elected by the members or appointed by the commissioner, the commissioner of labor and industry or the commissioner's designee shall be an ex officio, nonvoting member of the board of trustees. A member of the board of trustees may designate another person to act in the member's place as though the member were acting and the designee's actions shall be deemed those of the member.

Subd. 3. Bylaws. The security fund shall establish bylaws and a plan of operation, subject to the prior approval of the commissioner, necessary to the purposes of this chapter and to carry out the responsibilities of the security fund. The security fund may carry out its responsibilities directly or by contract, and may purchase services and insurance and borrow funds as it deems necessary for the protection of the members and their employees.

Subd. 4. Confidential information. The security fund may receive private data concerning the financial condition of private self-insurers whose liabilities to pay compensation have become its responsibility. The data shall become public data upon its receipt by the security fund.

Subd. 5. Employees. Security fund employees are not state employees and are not subject to any state civil service regulations.

HIST: 1988 c 674 s 9; 1989 c 304 s 131; 1995 c 231 art 2 s 26



Section 79A.10 Assumption of workers' compensation obligations of insolvent self-insurer.

79A.10 Assumption of workers' compensation obligations of insolvent self-insurer.

Subdivision 1. Order of commissioner. Upon order of the commissioner pursuant to section 79A.04, subdivision 10, the security fund shall assume the workers' compensation obligations of an insolvent private self-insurer.

Subd. 2. Act or omissions; penalties. Notwithstanding subdivision 1, the security fund shall not be liable for the payment of any penalties assessed for any act or omission on the part of any person other than the security fund or its appointed administrator, including, but not limited to, the penalties provided in chapter 176 unless the security fund or its appointed administrator would be subject to penalties under chapter 176 as the result of the actions of the security fund or its administrator.

Subd. 3. Party in interest. The security fund shall be a party in interest in all proceedings involving compensation claims against an insolvent self-insurer whose compensation obligations have been paid or assumed by the security fund. The security fund shall have the same rights and defenses as the insolvent private self-insurer, including, but not limited to, all of the following:

(1) to appear, defend, and appeal claims;

(2) to receive notice of, investigate, adjust, compromise, settle, and pay claims; and

(3) to investigate, handle, and deny claims.

Subd. 4. Payments to security fund. Notwithstanding anything in this chapter or chapter 176 to the contrary, in the event that the self-insurers' security fund assumes the obligations of any bankrupt or insolvent private self-insurer pursuant to this section, then the proceeds of any surety bond, workers' compensation reinsurance association, specific excess insurance or aggregate excess insurance policy, and any special compensation fund payment or second injury fund or supplementary benefit reimbursements shall be paid to the self-insurers' security fund instead of the bankrupt or insolvent private self-insurer or its successor in interest. No special compensation fund reimbursements shall be made to the security fund unless the special compensation fund assessments pursuant to section 176.129 are paid and the reports required thereunder are made to the special compensation fund.

HIST: 1988 c 674 s 10



Section 79A.11 Reimbursement for obligations paid and assumed.

79A.11 Reimbursement for obligations paid and assumed.

Subdivision 1. Insolvent insurer. The security fund shall have the right and obligation to obtain reimbursement from an insolvent private self-insurer up to the amount of the private self-insurer's workers' compensation obligations paid and assumed by the security fund, including reasonable administrative and legal costs. This right includes, but is not limited to, a right to claim for wages and other necessities of life advanced to claimants as subrogee of the claimants in any action to collect against the private self-insurer as debtor.

Subd. 2. Security deposits. The security fund shall have the right and obligation to obtain and retain the security deposit of an insolvent private self-insurer to apply to the private self-insurer's current or future compensation obligations, including reasonable administrative and legal costs, paid or assumed by the security fund and to other current or future obligations of the security fund. Reimbursement of administrative costs, including legal costs, shall be subject to approval by a majority of the security fund's voting trustees. The security fund shall be a party in interest in any action to obtain the security deposit for the payment of compensation obligations of an insolvent self-insurer.

Subd. 2a. Replacement insurance policy. The insolvent self-insurer may obtain an insurance policy as described in section 79A.06, subdivision 5, to discharge further workers' compensation obligations assumed by the self-insurers' security fund on behalf of the insolvent insurer. At the self-insurers' security fund's option and in its sole discretion, any part of the insolvent self-insurer's security deposit may be used to fund the acquisition of this policy. After the security deposit has been used to: (1) fund the acquisition of this policy; (2) pay all direct and indirect administrative and professional expenses of the fund related to the insolvent self-insurer; and (3) to the extent not covered by the insurance policy, pay the insolvent self-insurer's losses, allocated loss expense and unallocated loss expense, any part of the insolvent self-insurer's security deposit that remains must be promptly returned to the insolvent self-insurer.

Subd. 3. Legal actions. The security fund shall have the right to bring an action against any person or entity to recover compensation paid and liability assumed by the security fund, including, but not limited to, any excess insurance carrier of the insolvent private self-insurer, and any person or entity whose negligence or breach of any obligation contributed to any underestimation of the private self-insurer's total accrued liability as reported to the commissioner.

Subd. 4. Party in interest. The security fund may be a party in interest in any action brought by any other person seeking damages resulting from the failure of an insolvent private self-insurer to pay workers' compensation required pursuant to this subdivision.

HIST: 1988 c 674 s 11; 2000 c 483 s 28,29



Section 79A.12 Maintenance of assets or line of credit to continue payment of compensation obligations.

79A.12 Maintenance of assets or line of credit to continue payment of compensation obligations.

Subdivision 1. Assets maintained. The security fund shall maintain cash, readily marketable securities, or other assets, or a line of credit, approved by the commissioner, sufficient to immediately continue the payment of the compensation obligations of an insolvent private self-insurer pending receipt of the security deposit, surety bond proceeds, irrevocable letter of credit, or, if necessary, assessment of the members. The commissioner may establish the minimum amount to be maintained by, or immediately available to, the security fund for this purpose.

Subd. 2. Assessment. The security fund may assess each of its members a pro rata share of the funding necessary to carry out its obligation and the purposes of this chapter. Total annual assessments in any calendar year shall not exceed ten percent of the workers' compensation benefits paid under sections 176.101 and 176.111 during the previous calendar year. The annual assessment calculation shall not include supplementary benefits paid which will be reimbursed by the special compensation fund. Funds obtained by assessments pursuant to this subdivision may only be used for the purposes of this chapter. The trustees shall certify to the commissioner the collection and receipt of all money from assessments, noting any delinquencies. The trustees shall take any action deemed appropriate to collect any delinquent assessments.

HIST: 1988 c 674 s 12; 1990 c 450 s 2



Section 79A.13 Audit; annual report.

79A.13 Audit; annual report.

The trustees shall annually contract for an independent certified audit of the financial activities of the fund. An annual report on the financial status of the fund as of June 30 shall be submitted to the commissioner and to each member.

The security fund shall be established on July 1, 1988, or 90 days after July 1, 1988, whichever occurs later. All applications for private self-insurers which are made after July 1, 1988, prior to the establishment of the security fund, shall comply with all requirements of this chapter. Applications for private self-insurers which are made after January 1, 1988, but prior to July 1, 1988, shall, prior to the establishment of the security fund, comply with the requirements of this chapter. The security fund shall be liable for payment of benefits only for members where there has been a declaration of bankruptcy or insolvency by a court of competent jurisdiction after the date on which the security fund is established, or where the commissioner has issued a certificate of default which has occurred after the date on which the security fund is established.

HIST: 1988 c 674 s 13



Section 79A.14 Letter of credit form.

79A.14 Letter of credit form.

The form for the letter of credit under this chapter shall be:

Effective Date

State of Minnesota (Beneficiary) (Address)

Dear Sirs:

By order of ....................(Self-Insurer) we are instructed to open a clean irrevocable Letter of Credit in your favor for United States $............(Amount).

We undertake that drawings under this Letter of Credit will be honored upon presentation of your draft drawn on ..........(issuing bank), at ..........(Address) prior to expiration date.

The Letter of Credit expires on .........., but will automatically extend for an additional one year if you have not received by registered mail notification of intention not to renew 60 days prior to the original expiration date and each subsequent expiration date.

Except as expressly stated herein, this undertaking is not subject to any condition or qualification. The obligation of ............(issuing bank) under this letter of credit shall be the individual obligation of ............(issuing bank), in no way contingent upon reimbursement with respect thereto.

Very truly yours,

......................(Signature)

HIST: 1988 c 674 s 14; 1990 c 426 art 1 s 11



Section 79A.15 Surety bond form.

79A.15 Surety bond form.

The form for the surety bond under this chapter shall be:

STATE OF MINNESOTA DEPARTMENT OF COMMERCE SURETY BOND OF SELF-INSURER OF WORKERS' COMPENSATION

IN THE MATTER OF THE CERTIFICATE OF ) ) ) SURETY BOND ) NO. ............. ) PREMIUM: ........ ) Employer, Certificate No: .............. )

KNOW ALL PERSONS BY THESE PRESENTS:

That ..................................................... (Employer)

whose address is ..............................................

as Principal, and ............................................. (Surety)

a corporation organized under the laws of ..................... and authorized to transact a general surety business in the State of Minnesota, as Surety, are held and firmly bound to the State of Minnesota in the penal sum of ...........................dollars ($..........) for which payment we bind ourselves, our heirs, executors, administrators, successors, and assigns, jointly and severally, firmly by these presents.

WHEREAS in accordance with Minnesota Statutes, chapter 176, the principal elected to self-insure, and made application for, or received from the commissioner of commerce of the state of Minnesota, a certificate to self-insure, upon furnishing of proof satisfactory to the commissioner of commerce of ability to self-insure and to compensate any or all employees of said principal for injury or disability, and their dependents for death incurred or sustained by said employees pursuant to the terms, provisions, and limitations of said statute;

NOW THEREFORE, the conditions of this bond or obligation are such that if principal shall pay and furnish compensation, pursuant to the terms, provisions, and limitations of said statute to its employees for injury or disability, and to the dependents of its employees, then this bond or obligation shall be null and void; otherwise to remain in full force and effect.

FURTHERMORE, it is understood and agreed that:

1. This bond may be amended, by agreement between the parties hereto and the commissioner of commerce as to the identity of the principal herein named; and, by agreement of the parties hereto, as to the premium or rate of premium. Such amendment must be by endorsement upon, or rider to, this bond, executed by the surety and delivered to or filed with the commissioner.

2. The surety does, by these presents, undertake and agree that the obligation of this bond shall cover and extend to all past, present, existing, and potential liability of said principal, as a self-insurer, to the extent of the penal sum herein named without regard to specific injuries, date or dates of injuries, happenings or events.

3. The penal sum of this bond may be increased or decreased, by agreement between the parties hereto and the commissioner of commerce, without impairing the obligation incurred under this bond for the overall coverage of the said principal, for all past, present, existing, and potential liability, as a self-insurer, without regard to specific injuries, date or dates of injuries, happenings or events, to the extent, in the aggregate, of the penal sum as increased or decreased. Such amendment must be by endorsement.

4. The aggregate liability of the surety hereunder on all claims whatsoever shall not exceed the penal sum of this bond in any event.

5. This bond shall be continuous in form and shall remain in full force and effect unless terminated as follows:

(a) The obligation of this bond shall terminate upon written notice of cancellation from the surety, given by registered or certified mail to the commissioner of commerce, state of Minnesota, save and except as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to effective date of termination. This termination is effective 60 days after receipt of notice of cancellation by the commissioner of commerce, state of Minnesota.

(b) This bond shall also terminate upon the revocation of the certificate to self-insure, save and except as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to effective date of termination. The principal and the surety, herein named, shall be immediately notified in writing by said commissioner, in the event of such revocation.

6. Where the principal posts with the commissioner of commerce, state of Minnesota, or the state treasurer, state of Minnesota, a replacement security deposit, in the form of a surety bond, irrevocable letter of credit, cash, securities, or any combination thereof, in the full amount as may be required by the commissioner of commerce, state of Minnesota, to secure all incurred liabilities for the payment of compensation of said principal under Minnesota Statutes, chapter 176, the surety is released from obligations under the surety bond upon the date of acceptance by the commissioner of commerce, state of Minnesota, of said replacement security deposit.

7. If the said principal shall suspend payment of workers' compensation benefits or shall become insolvent or a receiver shall be appointed for its business, or the commissioner of commerce, state of Minnesota, issues a certificate of default, the undersigned surety will become liable for the workers' compensation obligations of the principal on the date benefits are suspended. The surety shall begin payments within 14 days under paragraph 8, or 30 days under paragraph 10, after receipt of written notification by certified mail from the commissioner of commerce, state of Minnesota, to begin payments under the terms of this bond.

8. If the surety exercises its option to administer claims, it shall pay benefits due to the principal's injured workers within 14 days of the receipt of the notification by the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, without a formal award of a compensation judge, the commissioner of labor and industry, any intermediate appellate court, or the Minnesota supreme court and such payment will be a charge against the penal sum of the bond. Administrative and legal costs and payment of assessments incurred by the surety in discharging its obligations and payment of the principal's obligations for administration and legal expenses and payment of assessments under Minnesota Statutes, chapters 79A and 176, shall also be a charge against the penal sum of the bond.

9. If any part or provision of this bond shall be declared unenforceable or held to be invalid by a court of proper jurisdiction, such determination shall not affect the validity or enforceability of the other provisions or parts of this bond.

10. If the surety does not give notice to the (self-insurer's security fund) (commercial self-insurance group security fund) and the commissioner of commerce, state of Minnesota, within five business days of receipt of written notification from the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, to exercise its option to administer claims pursuant to paragraph 8, then the (self-insurer's security fund) (commercial self-insurance security fund) will assume the payments of the workers' compensation obligations of the principal pursuant to Minnesota Statutes, chapter 176. Administrative, legal, actuarial, and other direct costs attributed to the principal shall also be a charge against the penal sum of the bond. The surety shall pay, within 30 days of the receipt of the notification by the commissioner of commerce, state of Minnesota, pursuant to paragraph 7, to the (self-insurer's security fund) (commercial self-insurance group security fund) as an initial deposit an amount equal to 50 percent of the penal sum of the bond, and shall thereafter, upon notification from the (self-insurer's security fund) (commercial self-insurance group security fund) that the balance of the initial deposit, including interest earned as provided below with respect to the segregated account, had fallen to ten percent of the penal sum of the bond, remit to the (self-insurer's security fund) (commercial self-insurance group security fund) an amount equal to an additional ten percent of the penal sum of the bond. All such payments will be a charge against the penal sum of the bond. The initial deposit and all subsequent deposits shall be deposited by the (self-insurer's security fund) (commercial self-insurance group security fund) into a segregated, interest-bearing account. These deposits, together with any interest earned thereon, shall be used to satisfy all obligations of the surety hereunder. Upon determination that there are no remaining reserves for any known claims covered under the bond, the balance of the account, including any interest earned thereon, shall be paid to the surety.

Said repayment of the funds to the surety will not discharge the bond, which shall remain in full force and effect as to all past, present, existing, and potential liability of the principal incurred, including obligations resulting from claims which are incurred but not yet reported, as a self-insurer prior to the effective date of termination of the bond.

11. Disputes concerning the posting, renewal, termination, exoneration, or return of all or any portion of the principal's security deposit or any liability arising out of the posting or failure to post security, or the adequacy of the security or the reasonableness of administrative costs, including legal costs, arising between or among a surety, the issuer of an agreement of assumption and guarantee of workers' compensation liabilities, the issuer of a letter of credit, any custodian of the security deposit, the principal, or the (self-insurer's security fund) (commercial self-insurance group security fund) shall be resolved by the commissioner of commerce pursuant to Minnesota Statutes, chapters 79A and 176.

12. Written notification to the surety required by this bond shall be sent to:

......................... Name of Surety

......................... To the attention of Person or Position

......................... Address

......................... City, State, Zip

Written notification to the principal required by this bond shall be sent to:

......................... Name of Principal

......................... To the attention of Person or Position

......................... Address

......................... City, State, Zip

13. This bond is executed by the surety to comply with Minnesota Statutes, chapter 176, and said bond shall be subject to all terms and provisions thereof.

......................... Name of Surety

......................... Address

......................... City, State, Zip

THIS bond is executed under an unrevoked appointment or power of attorney.

I certify (or declare) under penalty of perjury under the laws of the state of Minnesota that the foregoing is true and correct.

.............. ............................. Date Signature of Attorney-In-Fact

............................. Printed or Typed Name of Attorney-In-Fact

A copy of the transcript or record of the unrevoked appointment, power of attorney, bylaws, or other instrument, duly certified by the proper authority and attested by the seal of the insurer entitling or authorizing the person who executed the bond to do so for and in behalf of the insurer, must be filed in the office of the commissioner of commerce or must be included with this bond for such filing.

HIST: 1988 c 674 s 15; 1995 c 231 art 2 s 27; 2001 c 215 s 39



Section 79A.16 Open meeting; Administrative Procedure Act.

79A.16 Open meeting; Administrative Procedure Act.

The security fund and its board of trustees shall not be subject to (1) the Open Meeting Law, (2) the Open Appointments Law, (3) the Data Privacy Law, and (4) except where specifically set forth, the Administrative Procedure Act.

The self-insurers' advisory committee shall not be subject to clauses (2) and (4).

HIST: 1988 c 674 s 16



Section 79A.17 Rules.

79A.17 Rules.

The commissioner may adopt, amend, and repeal rules reasonably necessary to carry out the purposes of sections 79A.01 to 79A.17. This authorization includes, but is not limited to, the adoption of rules to do all of the following:

(1) except as otherwise specifically provided by statute, specifying what constitutes ability to self-insure and to pay any compensation which may become due under chapter 176;

(2) specifying what constitutes a failure or inability to fulfill an insolvent self-insurer's obligations under this chapter;

(3) interpreting and defining the terms used in this chapter;

(4) establishing procedures and standards for hearing and determinations and providing for those determinations to be appealed;

(5) except where otherwise specifically provided by statute, specifying the standards, forms, and content of agreements, forms, and reports between parties who have obligations pursuant to this chapter;

(6) providing for the combinations and relative liabilities of security deposits, assumptions, and guarantees used pursuant to this chapter; and

(7) disclosing otherwise private data concerning self-insurers to courts or the self-insurers' security fund and specifying appropriate safeguards for that information.

The self-insurers' advisory committee may make recommendations to the commissioner under this section as it deems appropriate.

HIST: 1988 c 674 s 17



Section 79A.18 Existing rules.

79A.18 Existing rules.

If there is any inconsistency among any rule or statute and Laws 1988, chapter 674, Laws 1988, chapter 674, shall govern.

HIST: 1988 c 674 s 21



Section 79A.19 Commercial self-insurance groups; definitions.

79A.19 Commercial self-insurance groups; definitions.

Subdivision 1. Scope. For the purposes of sections 79A.19 to 79A.32, the terms defined in this section have the meanings given them. If there is any inconsistency between this section and section 79A.01, the provisions of this section shall govern.

Subd. 2. Accountant. "Accountant" means a certified public accountant who is not an employee of any member of the commercial self-insurance group and is not affiliated with any individual or organization providing services other than accounting services to the group.

Subd. 3. Actuary. "Actuary" means an individual who has attained the status of associate or fellow of the casualty actuarial society who is not an employee of any member of the commercial self-insurance group and is not affiliated with any individual or organization providing services other than actuarial services to the group.

Subd. 4. Common claims fund. "Common claims fund" means the cash, cash equivalents, or investment accounts maintained by the commercial self-insurance group to pay its workers' compensation liabilities.

Subd. 5. Member. "Member" means an employer that participates in a commercial self-insurance group.

Subd. 6. Commercial self-insurance group. "Commercial self-insurance group" means a group of employers that are self-insured for workers' compensation under chapter 176 and elects to operate under sections 79A.19 to 79A.32 rather than sections 79A.01 to 79A.18.

Subd. 7. Commercial self-insurance group security fund. "Commercial self-insurance group security fund" means the commercial self-insurance group security fund established pursuant to this chapter.

Subd. 8. Trustees. "Trustees" means the board of trustees of the commercial self-insurance group security fund.

HIST: 1995 c 231 art 2 s 28



Section 79A.20 Eligibility requirements for commercial self-insurance groups.

79A.20 Eligibility requirements for commercial self-insurance groups.

Subdivision 1. Group eligibility. A commercial self-insurance group consists of two or more employers in similar industries. The commercial self-insurance group shall not incorporate or form a business trust pursuant to chapter 318.

Subd. 2. Membership eligibility. A commercial self-insurance group may only admit employers who meet the eligibility requirements established by the group including financial criteria, underwriting guidelines, risk profile, and any other requirements stated in the commercial self-insurance group's bylaws or plan of operation.

HIST: 1995 c 231 art 2 s 29



Section 79A.21 Commercial self-insurance group application.

79A.21 Commercial self-insurance group application.

Subdivision 1. Procedure. (a) Groups proposing to become licensed as commercial self-insurance groups must complete and submit an application on a form or forms prescribed by the commissioner.

(b) The commissioner shall grant or deny the group's application to self-insure within 60 days after a complete application has been filed, provided that the time may be extended for an additional 30 days upon 15 days' prior notice to the applicant.

Subd. 2. Required documents. All first-year applications must be accompanied by the following:

(a) A detailed business plan including the risk profile of the proposed membership, underwriting guidelines, marketing plan, minimum financial criteria for each member, and financial projections for the first year of operation.

(b) A plan describing the method in which premiums are to be charged to the employer members. The plan shall be accompanied by copies of the member's workers' compensation insurance policies in force at the time of application. In developing the premium for the group, the commercial self-insurance group shall base its premium on the Minnesota workers' compensation insurers association's manual of rules, loss costs, and classifications approved for use in Minnesota by the commissioner. Each member applicant shall, on a form approved by the commissioner, complete estimated payrolls for the first 12-month period that the applicant will be self-insured. Premium volume discounts per the plan will be permitted if they can be shown to be consistent with actuarial standards.

(c) A schedule indicating actual or anticipated operational expenses of the commercial self-insurance group. No authority to self-insure will be granted unless, over the term of the policy year, at least 65 percent of total revenues from all sources for the year are available for the payment of its claim and assessment obligations. For purposes of this calculation, claim and assessment obligations include the cost of allocated loss expenses as well as special compensation fund and commercial self-insurance group security fund assessments but exclude the cost of unallocated loss expenses.

(d) An indemnity agreement from each member who will participate in the commercial self-insurance group, signed by an officer of each member, providing for joint and several liability for all claims and expenses of all of the members of the commercial self-insurance group arising in any fund year in which the member was a participant on a form approved by the commissioner. The indemnity agreement shall provide for assessments according to the group's bylaws on an individual and proportionate basis.

(e) A copy of the commercial self-insurance group bylaws.

(f) Evidence of the security deposit required under section 79A.24, accompanied by the actuarial certification study for the minimum security deposit as required under section 79A.24.

(g) Each initial member of the commercial self-insurance group shall submit to the commercial self-insurance group accountant its most recent annual financial statement. Financial statements for a period ending more than six months prior to the date of the application must be accompanied by an affidavit, signed by a company officer under oath, stating that there has been no material lessening of the net worth nor other adverse changes in its financial condition since the end of the period. Individual group members constituting at least 50 percent of the group's annual premium shall submit reviewed or audited financial statements. The remaining members must submit compilation level statements. Statements for a period ending more than 12 months prior to the date of application cannot be accepted.

(h) A compiled combined financial statement of all group members prepared by the commercial self-insurance group's accountant and a list of members included in such statements. An "Agreed Upon Procedures" report, as determined by the commissioner, indicating combined net worth, total assets, cash flow, and net income of the group members may be filed in lieu of the compiled combined financial statement.

(i) A copy of each member's accountant's report letter from the reports used in compiling the combined financial statements.

(j) A list of all members and the percentage of premium each represents to the total group's annual premium for the policy year.

Subd. 3. Approval. The commissioner shall approve an application for self-insurance upon a determination that all of the following conditions are met:

(1) a completed application and all required documents have been submitted to the commissioner;

(2) the financial ability of the commercial self-insurance group is sufficient to fulfill all obligations that may arise under this chapter or chapter 176;

(3) the annual premium of the commercial self-insurance group to be charged to initial members is at least $400,000;

(4) the commercial self-insurance group has contracted with a service company to administer its program; and

(5) the required securities or surety bond shall be on deposit prior to the effective date of coverage for the commercial self-insurance group.

HIST: 1995 c 231 art 2 s 30; 1999 c 168 s 1,2; 1999 c 177 s 84



Section 79A.22 Commercial self-insurance group operating requirements.

79A.22 Commercial self-insurance group operating requirements.

Subdivision 1. Board of directors. (a) A commercial self-insurance group shall elect a board of directors who shall have complete authority over and control of the assets of the commercial self-insurance group. The board of directors will also be responsible for all of the operations of the commercial self-insurance group.

(b) The majority of the board of directors shall be owners, officers, directors, partners, or employees of members of the commercial self-insurance group. No third-party administrator or vendor of risk management services shall serve as a director of the commercial self-insurance group.

(c) The directors shall approve applications for membership in the commercial self-insurance group.

Subd. 2. Financial standards. Commercial self-insurance groups shall have and maintain:

(1) combined net worth of all of the members in an amount at least equal to ten times the group's selected retention level of the workers' compensation reinsurance association. For purposes of this clause, the amount of any retained surplus by the group is considered part of the combined net worth of all the members;

(2) sufficient assets and liquidity in the group's common claims fund to promptly and completely meet all obligations of its members under this chapter and chapter 176.

Subd. 3. New membership. The commercial self-insurance group shall file with the commissioner the name of any new employer that has been accepted in the group prior to the initiation date of membership along with the member's signed indemnity agreement and evidence the member has deposited sufficient premiums with the group as required by the commercial self-insurance group's bylaws or plan of operation. The security deposit of the group shall be increased quarterly to an amount equal to 50 percent of the new members' premiums for that quarter. If the total increase of new members' premiums for the first quarter is less than five percent of the total annual premium of the group, no quarterly increase is necessary until the cumulative quarterly increases for that calendar year exceed five percent of the total premium of the group. The commissioner may, at the commissioner's option, review the financial statement of any applicant whose premium equals 25 percent or more of the group's total premium.

Subd. 4. Commercial self-insurance group common claims fund. (a) Each commercial self-insurance group shall establish a common claims fund.

(b) Each commercial self-insurance group shall, not less than ten days prior to the proposed effective date of the group, collect cash premiums from each member equal to not less than 20 percent of the member's annual workers' compensation premium to be paid into a common claims fund, maintained by the group in a designated depository. The remaining balance of the member's premium shall be paid to the group in a reasonable manner over the remainder of the year. Payments in subsequent years shall be made according to the business plan.

(c) Each commercial self-insurance group shall initiate proceedings against a member when that member becomes more than 15 days delinquent in any payment of premium to the fund.

(d) There shall be no commingling of any assets of the common claims fund with the assets of any individual member or with any other account of the service company or fiscal agent unrelated to the payment of workers' compensation liabilities incurred by the group.

Subd. 5. Joint and several liability. Each member of a commercial self-insurance group shall be jointly and severally liable for the obligations incurred by any member of the same group under chapter 176 for any fund year in which the member was a participant of the commercial self-insurance group.

Subd. 6. Annual audit. The accounts and records of the common claims fund shall be audited in the manner required under section 79A.03, subdivision 10.

Subd. 7. Investments. (a) Any securities purchased by the common claims fund shall be in such denominations and with dates of maturity to ensure securities may be redeemable at sufficient time and in sufficient amounts to meet the fund's current and long-term liabilities.

(b) Cash assets of the self-insurers' fund may be invested as provided in section 60A.11 for a casualty insurance company, provided that investment in real estate of or indebtedness from a member company or affiliates is prohibited. In addition, investment in the following is allowed:

(1) savings accounts or certificates of deposit in a duly chartered commercial bank located within the state of Minnesota and insured through the Federal Deposit Insurance Corporation;

(2) share accounts or savings certificates in a duly chartered savings association or savings bank located within the state of Minnesota and insured through the Federal Deposit Insurance Corporation;

(3) direct obligations of the United States Treasury, such as notes, bonds, or bills;

(4) a bond or security issued by the state of Minnesota and backed by the full faith and credit of the state;

(5) a credit union where the employees of the self-insurer are members if the credit union is located in Minnesota and insured through the National Credit Union Administration; or

(6) real estate, common stock, preferred stock, or corporate bonds listed on the New York, American Stock Exchange or NASDAQ Stock Market, so long as these investments are not issued by any member company or affiliate and the total in all other allowable categories make up at least 75 percent of the total required in the common claims fund.

Subd. 8. Administration. (a) The commercial self-insurance group shall be required to secure administrative services through a service company which maintains an office in the state of Minnesota. Services provided by the service company or its subcontractor should at a minimum include claim handling, safety and loss control, and submission of all required regulatory reports.

(b) The service company must demonstrate it has the capability to provide, through its employees or by contract, services which are necessary to administer the self-insurance group and it must employ or have under contract a claims adjuster with at least three years of Minnesota specific workers' compensation claim handling experience.

(c) The service company retained by a commercial self-insurance group to administer workers' compensation claims shall estimate the total accrued liability of the group for the payment of compensation for the commercial self-insurance group's annual report to the commissioner and shall make the estimate both in good faith and with the exercise of a reasonable degree of care.

Subd. 9. Marketing and communications. A commercial self-insurance group's applications, coverage documents, quotations, and all marketing materials must prominently display information indicating that the commercial self-insurance group is a self-insured program, that members are jointly and severally liable for the obligations of the commercial self-insurance group, and that members will be assessed on an individual and proportionate basis for any deficits created by the commercial self-insurance group.

Subd. 10. Reinsurance. (a) A commercial self-insurance group shall be required to purchase specific excess coverage with the workers' compensation reinsurance association at the lower retention level for its first three years of operation. After that time it may select the higher or super retention level with prior notice given to and approval of the commissioner.

(b) The commissioner may require a commercial self-insurance group to purchase aggregate excess coverage. Any reinsurance or excess coverage purchased other than that of the workers' compensation reinsurance association must be secured with an insurance company or reinsurer licensed to underwrite such coverage in Minnesota and maintains at least an "A" rating with the A.M. Best rating organization.

Subd. 11. Disbursement of fund surplus. (a) One hundred percent of any surplus money for a fund year in excess of 125 percent of the amount necessary to fulfill all obligations under the Workers' Compensation Act, chapter 176, for that fund year may be declared refundable to a member at any time. The date shall be no earlier than 18 months following the end of such fund year. The first disbursement of fund surplus may not be made prior to the written approval of the commissioner. There can be no more than one refund made in any 12-month period. When all the claims of any one fund year have been fully paid, as certified by an actuary, all surplus money from that fund year may be declared refundable.

(b) The commercial self-insurance group shall give notice to the commissioner of any refund. Said notice shall be accompanied by a statement from the commercial self-insurer group's certified public accountant certifying that the proposed refund is in compliance with paragraph (a).

Subd. 12. Satisfaction of fund deficit. In the event of a deficit in any fund year, such deficit shall be paid up immediately, either from surplus from a fund year other than the current fund year, or by assessment of the membership. The commissioner shall be notified within ten days of any transfer of surplus funds. The commissioner, upon finding that a deficit in a fund year has not been satisfied by a transfer of surplus from another fund year, shall order an assessment to be levied on a proportionate basis against the members of the commercial self-insurance group during that fund year sufficient to make up any deficit.

Subd. 13. Common claims fund; five-year exception. For commercial group self-insurers who have been in existence for five years or more, a level of funding in the common claims fund must be maintained at not less than the greater of either:

(1) one year's claim losses paid in the most recent year; or

(2) one-third of the security deposit posted with the department of commerce according to section 79A.24, subdivision 2.

This provision supersedes any requirements under subdivisions 11 and 12 and Minnesota Rules, part 2780.5000.

HIST: 1995 c 231 art 2 s 31; 1998 c 339 s 3,4; 1999 c 168 s 3; 2000 c 483 s 30-32



Section 79A.23 Commercial self-insurance group reporting requirements.

79A.23 Commercial self-insurance group reporting requirements.

Subdivision 1. Required reports to commissioner. Each commercial self-insurance group shall submit the following documents to the commissioner.

(a) An annual report shall be submitted by April 1 showing the incurred losses, paid and unpaid, specifying indemnity and medical losses by classification, payroll by classification, and current estimated outstanding liability for workers' compensation on a calendar year basis, in a manner and on forms available from the commissioner. In addition each group will submit a quarterly interim loss report showing incurred losses for all its membership.

(b) Each commercial self-insurance group shall submit within 45 days of the end of each quarter:

(1) a schedule showing all the members who participate in the group, their date of inception, and date of withdrawal, if applicable;

(2) a separate section identifying which members were added or withdrawn during that quarter; and

(3) an internal financial statement and copies of the fiscal agent's statements supporting the balances in the common claims fund.

(c) The commercial self-insurance group shall submit an annual certified financial audit report of the commercial self-insurance group fund by April 1 of the following year. The report must be accompanied by an expense schedule showing the commercial self-insurance group's operational costs for the same year including service company charges, accounting and actuarial fees, fund administration charges, reinsurance premiums, commissions, and any other costs associated with the administration of the group program.

(d) An officer of the commercial self-insurance group shall, under oath, attest to the accuracy of each report submitted under paragraphs (a), (b), and (c). Upon sufficient cause, the commissioner shall require the commercial self-insurance group to submit a certified audit of payroll and claim records conducted by an independent auditor approved by the commissioner, based on generally accepted accounting principles and generally accepted auditing standards, and supported by an actuarial review and opinion of the future contingent liabilities. The basis for sufficient cause shall include the following factors:

(1) where the losses reported appear significantly different from similar types of groups;

(2) where major changes in the reports exist from year to year, which are not solely attributable to economic factors; or

(3) where the commissioner has reason to believe that the losses and payroll in the report do not accurately reflect the losses and payroll of the commercial self-insurance group.

If any discrepancy is found, the commissioner shall require changes in the commercial self-insurance group's business plan or service company recordkeeping practices.

(e) Each commercial self-insurance group shall submit by September 15 a copy of the group's annual federal and state income tax returns or provide proof that it has received an exemption from these filings.

(f) With the annual loss report each commercial self-insurance group shall report to the commissioner any worker's compensation claim where the full, undiscounted value is estimated to exceed $50,000, in a manner and on forms prescribed by the commissioner.

(g) Each commercial self-insurance group shall submit by May 1 a list of all members and the percentage of premium each represents to the total group's premium for the previous calendar year.

(h) Each commercial self-insurance group shall submit by October 15 the following documents prepared by the group's certified public accountant:

(1) a compiled combined financial statement of group members and a list of members included in this statement. An "Agreed Upon Procedures" report, as determined by the commissioner, indicating combined net worth, total assets, and net income of the group members may be filed in lieu of the compiled combined financial statement; and

(2) a report that the statements which were combined have met the requirements of subdivision 2.

(i) If any group member comprises over 25 percent of total group premium, that member's financial statement must be reviewed or audited, and, at the commissioner's option, must be filed with the commissioner by October 15 of the following year.

(j) Each commercial self-insurance group shall submit a copy of each member's accountant's report letter from the reports used in compiling the combined financial statements. This requirement does not apply to any group that has been in existence for at least three years.

Subd. 2. Required reports from members to group. (a) Each member of the commercial self-insurance group shall, by September 15, submit to the group its most recent annual financial statement, together with other financial information the group may require. These financial statements submitted must not have a fiscal year end date older than January 15 of the group's calendar year end. Individual group members constituting at least 25 percent of the group's annual premium shall submit to the group reviewed or audited financial statements. The remaining members must submit compilation level statements.

(b) For groups that have been in existence for at least three years, individual group members may satisfy the requirements of paragraph (a) by submitting compiled, reviewed, or audited statements or the most recent federal income tax return filed by the member.

Subd. 3. Operational audit. (a) The commissioner, prior to authorizing surplus distribution of a commercial self-insurance group's first fund year or no later than after the third anniversary of the group's authority to self-insure, may conduct an operational audit of the commercial self-insurance group's claim handling and reserve practices as well as its underwriting procedures to determine if they adhere to the group's business plan. The commissioner may select outside consultants to assist in conducting the audit. After completion of the audit, the commissioner shall either renew or revoke the commercial self-insurance group's authority to self-insure. The commissioner may also order any changes deemed necessary in the claims handling, reserving practices, or underwriting procedures of the group.

(b) The cost of the operational audit shall be borne by the commercial self-insurance group.

Subd. 4. Unit statistical report. Each commercial self-insurance group will annually file a unit statistical report to the Minnesota workers' compensation insurers association.

HIST: 1995 c 231 art 2 s 32; 1998 c 339 s 5,6; 1999 c 168 s 4; 1999 c 177 s 85,86; 2000 c 483 s 33-35



Section 79A.24 Commercial self-insurance group security deposit.

79A.24 Commercial self-insurance group security deposit.

Subdivision 1. Annual securing of liability. Each year every commercial self-insurance group shall secure its estimated future liability for the payment of compensation and the performance of the obligations of its membership imposed under chapter 176. A new deposit must be posted within 30 days of the filing of the commercial self-insurance group's annual actuarial report with the commissioner.

Subd. 2. Minimum deposit. The minimum deposit is 125 percent of the commercial self-insurance group's estimated future liability for the payment of compensation as determined by an actuary. If the group has been in existence for three years, this minimum deposit shall be 110 percent of the commercial self-insurance group's estimated future liability for the payment of workers' compensation as determined by an actuary. Each actuarial study shall include a projection of future losses during a one-year period until the next scheduled actuarial study, less payments anticipated to be made during that time. Deduction should be made for the total amount which is estimated to be returned to the commercial self-insurance group from any specific excess insurance coverage, aggregate excess insurance coverage, and any supplementary benefits which are estimated to be reimbursed by the special compensation fund. Supplementary benefits will not be reimbursed by the special compensation fund unless the special compensation fund assessment pursuant to section 176.129 is paid and the required reports are filed with the special compensation fund. In the case of surety bonds, bonds shall secure administrative and legal costs in addition to the liability for payment of compensation reflected on the face of the bond. In no event shall the security be less than the group's selected retention limit of the workers' compensation reinsurance association. The posting or depositing of security under this section shall release all previously posted or deposited security from any obligations under the posting or depositing and any surety bond so released shall be returned to the surety. Any other security shall be returned to the depositor or the person posting the bond.

Subd. 3. Type of acceptable security. The commissioner may only accept as security, and the commercial self-insurance group shall deposit as security, cash, approved government securities as set forth in section 176.181, subdivision 2b, surety bonds or irrevocable letters of credit in any combination in accordance with the requirements under section 79A.04, subdivision 3.

Subd. 4. Custodial accounts. (a) All surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited in accordance with the provisions of section 79A.071.

(b) Upon the commissioner sending a request to renew, request to post, or request to increase a security deposit, a perfected security interest is created in the commercial self-insurance group's and member's assets in favor of the commissioner to the extent of any then unsecured portion of the commercial self-insurance group's incurred liabilities. The perfected security interest is transferred to any cash or securities thereafter posted by the commercial self-insurance group with the state treasurer and is released only upon either of the following:

(1) the acceptance by the commissioner of a surety bond or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation; or

(2) the return of cash or securities by the commissioner. The commercial self-insurance group loses all right, title, and interest in and any right to control all assets or obligations posted or left on deposit as security. In the event of a declaration of bankruptcy or insolvency by a court of competent jurisdiction, or in the event of the issuance of a certificate of default by the commissioner, the commissioner shall liquidate the deposit as provided in this chapter, and transfer it to the commercial self-insurance group security fund for application to the commercial self-insurance group's incurred liability.

(c) No securities in physical form on deposit with the state treasurer or the commissioner or custodial accounts assigned to the state shall be released or exchanged without an order from the commissioner. No security can be exchanged more than once every 90 days.

(d) Any securities deposited with the state treasurer or with a custodial account assigned to the state treasurer or letters of credit or surety bonds held by the commissioner may be exchanged or replaced by the depositor with any other acceptable securities or letters of credit or surety bond of like amount so long as the market value of the securities or amount of the surety bonds or letter of credit equals or exceeds the amount of the deposit required. If securities are replaced by surety bond, the commercial self-insurance group must maintain securities on deposit in an amount sufficient to meet all outstanding workers' compensation liability arising during the period covered by the deposit of the replaced securities.

HIST: 1995 c 231 art 2 s 33; 1998 c 339 s 7-9; 1999 c 168 s 5; 2000 c 483 s 36



Section 79A.25 Default of a commercial self-insurance group.

79A.25 Default of a commercial self-insurance group.

Subdivision 1. Notice of insolvency, bankruptcy, or default. The commissioner of labor and industry shall notify the commissioner and the commercial self-insurance group security fund if the commissioner of labor and industry has knowledge that any commercial self-insurance group has failed to pay workers' compensation benefits as required by chapter 176. If the commissioner determines that a court of competent jurisdiction has declared the commercial self-insurance group to be bankrupt or insolvent and the commercial self-insurance group has failed to pay workers' compensation as required by chapter 176 or if the commissioner issues a certificate of default against a commercial self-insurance group for failure to pay workers' compensation as required by chapter 176, then the security deposit posted by the commercial self-insurance group shall be utilized to administer and pay the commercial self-insurance group's workers' compensation obligation.

Subd. 2. Revocation of certificate to self-insure. (a) The commissioner shall revoke the commercial self-insurance group's certificate to self-insure once notified of the commercial self-insurance group's bankruptcy, insolvency, or upon issuance of a certificate of default. The revocation shall be completed as soon as practicable, but no later than 30 days after the commercial self-insurance group's security has been called.

(b) The commissioner shall also revoke a commercial self-insurance group's authority to self-insure on the following grounds:

(1) failure to comply with any lawful order of the commissioner;

(2) failure to comply with any provision of chapter 176;

(3) a deterioration of the commercial self-insurance group's financial condition affecting its ability to pay obligations in chapter 176;

(4) committing an unfair or deceptive act or practice as defined in section 72A.20; or

(5) failure to abide by the plan of operation of the workers' compensation reinsurance association.

Subd. 3. Notice by the commissioner. In the event of bankruptcy, insolvency, or certificate of default, the commissioner shall immediately notify by certified mail the state treasurer, the surety, the issuer of an irrevocable letter of credit, and any custodian of the security. At the time of notification, the commissioner shall also call the security and transfer and assign it to the commercial self-insurance group security fund. The commissioner shall also notify by certified mail the commercial self-insurance group's security fund and order the commercial security fund to assume the insolvent commercial self-insurance group's obligations for which it is liable under chapter 176.

HIST: 1995 c 231 art 2 s 34



Section 79A.26 Commercial self-insurance group security fund.

79A.26 Commercial self-insurance group security fund.

Subdivision 1. Creation. The commercial self-insurance group security fund is established as a nonprofit corporation pursuant to the Minnesota Nonprofit Corporation Act, sections 317A.001 to 317A.909. If any provision of the Minnesota Nonprofit Corporation Act conflicts with any provision of this chapter, the provisions of this chapter apply. Each commercial self-insurance group that elects to be subject to the terms of sections 79A.19 to 79A.32 rather than sections 79A.01 to 79A.18 shall participate in the commercial self-insurance group security fund. This participation shall be a condition of maintaining its certificate to self-insure.

Subd. 2. Board of trustees. The commercial security fund shall be governed by a board consisting of a minimum of three and maximum of five trustees. The trustees shall be representatives of commercial self-insurance groups who shall be elected by the participants of the commercial security fund, each group having one vote. The trustees initially elected by the participants shall serve staggered terms of either two or three years. Thereafter, trustees shall be elected to three-year terms and shall serve until their successors are elected and assume office pursuant to the bylaws of the commercial security fund. Two additional trustees shall be appointed by the commissioner. Initially, one of these trustees shall serve a two-year term. Thereafter, the trustees shall be appointed to four-year terms, and shall serve until their successors are appointed and assume office according to the bylaws of the commercial security fund. In addition to the trustees elected by the participants or appointed by the commissioner, the commissioner of labor and industry or the commissioner's designee shall be an ex officio, nonvoting member of the board of trustees. A member of the board of trustees may designate another person to act in the member's place as though the member were acting and the designee's actions shall be deemed those of the member.

Subd. 3. Bylaws. The commercial security fund shall establish bylaws and a plan of operation, subject to the prior approval of the commissioner, necessary to the purposes of this chapter and to carry out the responsibilities of the commercial security fund. The commercial security fund may carry out its responsibilities directly or by contract, and may purchase services and insurance and borrow funds it deems necessary for the protection of the commercial self-insurance group participants and their employees.

Subd. 4. Confidential information. The commercial security fund may receive private data concerning the financial condition of commercial self-insurance groups whose liabilities to pay compensation have become its responsibility and shall adopt bylaws to prevent dissemination of that information.

Subd. 5. Employees. Commercial security fund employees are not state employees and are not subject to any state civil service regulations.

Subd. 6. Assumption of obligations. Upon order of the commissioner under section 79A.25, subdivision 3, the commercial security fund shall assume the workers' compensation obligations of an insolvent commercial self-insurance group. The commissioner shall further order the commercial self-insurance group security fund to commence payment of these obligations within 14 days of the receipt of this notification and order.

Subd. 7. Act or omissions; penalties. Notwithstanding subdivision 6, the commercial security fund shall not be liable for the payment of any penalties assessed for any act or omission on the part of any person other than the commercial security fund or its appointed administrator, including, but not limited to, the penalties provided in chapter 176 unless the commercial security fund or its appointed administrator would be subject to penalties under chapter 176 as the result of the actions of the commercial security fund or its administrator.

Subd. 8. Party in interest. The commercial security fund shall be a party in interest in all proceedings involving compensation claims against an insolvent commercial self-insurance group whose compensation obligations have been paid or assumed by the commercial security fund. The commercial security fund shall have the same rights and defenses as the insolvent commercial self-insurance group, including, but not limited to, all of the following:

(1) to appear, defend, and appeal claims;

(2) to receive notice of, investigate, adjust, compromise, settle, and pay claims; and

(3) to investigate, handle, and deny claims.

Subd. 9. Payments to commercial security fund. Notwithstanding sections 79A.19 to 79A.32 or chapter 176 to the contrary, in the event that the commercial self-insurance group security fund assumes the obligations of any bankrupt or insolvent commercial self-insurance group pursuant to this section, then the proceeds of any surety bond, workers' compensation reinsurance association, specific excess insurance or aggregate excess insurance policy, and any special compensation fund payment or supplementary benefit reimbursements shall be paid to the commercial self-insurance group security fund instead of the bankrupt or insolvent commercial self-insurance group or its successor in interest. No special compensation fund reimbursements shall be made to the commercial security fund unless the special compensation fund assessments under section 176.129 are paid and the required reports are made to the special compensation fund.

Subd. 10. Insolvent commercial self-insurance group. The commercial security fund shall have the right and obligation to obtain reimbursement from an insolvent commercial self-insurance group up to the amount of the commercial self-insurance group's workers' compensation obligations paid and assumed by the commercial security fund, including reasonable administrative and legal costs. This right includes, but is not limited to, a right to claim for wages and other necessities of life advanced to claimants as subrogee of the claimants in any action to collect against the commercial self-insurance group as debtor.

Subd. 11. Security deposits. The commercial security fund shall have the right and obligation to obtain from the security deposit of an insolvent commercial self-insurance group the amount of the commercial self-insurance group's compensation obligations, including reasonable administrative and legal costs, paid or assumed by the commercial security fund. Reimbursement of administrative costs, including legal costs, shall be subject to approval by a majority of the commercial security fund's voting trustees. The commercial security fund shall be a party in interest in any action to obtain the security deposit for the payment of compensation obligations of an insolvent commercial self-insurance group.

Subd. 12. Legal actions. The commercial security fund shall have the right to bring an action against any person or entity to recover compensation paid and liability assumed by the commercial security fund, including, but not limited to, any excess insurance carrier of the insolvent commercial self-insurance group and any person or entity whose negligence or breach of an obligation contributed to any underestimation of the commercial self-insurance group's accrued liability as reported to the commissioner.

Subd. 13. Party in interest. The commercial security fund may be a party in interest in any action brought by any other person seeking damages resulting from the failure of an insolvent commercial self-insurance group to pay workers' compensation required under this subdivision.

Subd. 14. Assets maintained. The commercial security fund shall maintain cash, readily marketable securities, or other assets, or a line of credit, approved by the commissioner, sufficient to immediately continue the payment of the compensation obligations of an insolvent commercial self-insurance group pending receipt of the security deposit, surety bond proceeds, irrevocable letter of credit, or, if necessary, assessment of the participants. The commissioner may establish the minimum amount to be maintained by, or immediately available to, the commercial security fund for this purpose.

Subd. 15. Assessment. The commercial security fund may assess each of its participants a pro rata share of the funding necessary to carry out its obligation and the purposes of sections 79A.19 to 79A.32. Total annual assessments in any calendar year shall be a percentage of the workers' compensation benefits paid under sections 176.101 and 176.111 during the previous calendar year. The annual assessment calculation shall not include supplementary benefits paid which will be reimbursed by the special compensation fund. Funds obtained by assessments under this subdivision may only be used for the purposes of sections 79A.19 to 79A.32. The trustees shall certify to the commissioner the collection and receipt of all money from assessments, noting any delinquencies. The trustees shall take any action deemed appropriate to collect any delinquent assessments.

Subd. 16. Audit of fund. The trustees shall annually contract for an independent certified audit of the financial activities of the fund. An annual report on the financial status of the commercial self-insurance group security fund shall be submitted to the commissioner and to each commercial group participant.

HIST: 1995 c 231 art 2 s 35; 1998 c 339 s 10



Section 79A.27 Indemnity agreement form.

79A.27 Indemnity agreement form.

INDIVIDUAL AND PROPORTIONATE INDEMNITY AGREEMENT

WHEREAS, (name of company) has agreed to be and has been accepted as a member of (name of commercial self-insurance group).

WHEREAS, (name of company) has agreed to be bound by all of the provisions of the Minnesota Workers' Compensation Act and all rules promulgated thereunder.

WHEREAS, that (name of company) has agreed to be bound by bylaws or plan of operation and all amendments thereto of (name of commercial self-insurance group);

NOW THEREFORE, IT IS AGREED that:

1. (Name of company) shall be jointly and severally liable for all claims and expenses of all the members of (name of commercial self-insurance group) arising in any fund year in which (name of company) is a member of the commercial self-insurance group.

2. (Name of commercial self-insurance group) shall assess (name of company) on an individual and proportionate basis for its share of the total liability of the commercial self-insurance group.

3. In the event that (name of company) is not a member for the full year, it shall be only liable for a pro rata share of that liability.

IN WITNESS WHEREOF, the (name of company) and (name of commercial self-insurance group) have caused this indemnity agreement to be executed by its authorized officers:

Commercial Self-Insurance Group Name Company Name

By: ............................ By: ...................

date: .......................... date: .................

HIST: 1995 c 231 art 2 s 36



Section 79A.28 Open meeting; Administrative Procedure Act.

79A.28 Open meeting; Administrative Procedure Act.

The commercial self-insurance group security fund and its board of trustees shall not be subject to:

(1) the Open Meeting Law;

(2) the Open Appointments Law;

(3) the Data Privacy Law; and

(4) except where specifically set forth, the Administrative Procedure Act.

HIST: 1995 c 231 art 2 s 37



Section 79A.29 Rules.

79A.29 Rules.

The commissioner may adopt, amend, and repeal rules reasonably necessary to carry out the purposes of this chapter. Minnesota Rules, chapter 2780, shall apply to commercial self-insurance groups unless otherwise specified by rule.

HIST: 1995 c 231 art 2 s 38



Section 79A.30 Governing law.

79A.30 Governing law.

If there is any inconsistency between sections 79A.19 to 79A.32 and any other statute or rule, the provisions of sections 79A.19 to 79A.32 shall govern with respect to commercial self-insurance groups.

HIST: 1995 c 231 art 2 s 39



Section 79A.31 Commercial self-insurance group security fund membership; withdrawal from self-insurers' security fund.

79A.31 Commercial self-insurance group security fund membership; withdrawal from self-insurers' security fund.

Subdivision 1. Withdrawal. Any group self-insurer that is a member of the self-insurers' security fund established under section 79A.09, may elect to withdraw from that fund and become a member of the commercial self-insurance group security fund established under section 79A.26. The transferring group shall be subject to the provisions and requirements of sections 79A.19 to 79A.32 as of the date of transfer. Additional security may be required pursuant to section 79A.24. Group self-insurers electing to transfer to the commercial self-insurance group fund shall not be subject to the provisions of section 79A.06, subdivision 5, including, but not limited to, assessments by the self-insurers' security fund. Notice of transfer must be filed by November 1 for all transfers that must be effective at midnight on December 31.

Subd. 2. Transfer; notice to commissioner. A group self-insurer shall provide to the commissioner written notice of its intent to transfer membership to the commercial self-insurance group security fund. The notice shall be sent at least 30 days prior to the date the group self-insurer requests membership in the commercial self-insurance group security fund.

Subd. 3. Transfer of potential and contingent liabilities. Upon transfer pursuant to subdivision 1, the commercial self-insurance group security fund shall assume all of the past, present, and future potential and contingent workers' compensation liabilities of the transferring group in the event of any bankruptcy or insolvency of that group or its failure to meet its obligations under this chapter and chapter 176.

Subd. 4. Election. A group self-insurer established after August 1, 1995, may elect to become a member of either the self-insurers' security fund or the commercial self-insurance group security fund. However, once the election is made, a group may not transfer to the other security fund.

HIST: 1995 c 231 art 2 s 40; 1996 c 305 art 1 s 26; 1998 c 339 s 11



Section 79A.32 Reporting to Minnesota workers' compensation insurers' association.

79A.32 Reporting to Minnesota workers' compensation insurers' association.

Subdivision 1. Required activity. Each self-insurer shall perform the following activities:

(1) maintain membership in and report loss experience data to the Minnesota workers' compensation insurers association, or a licensed data service organization, in accordance with the statistical plan and rules of the organization as approved by the commissioner;

(2) establish a plan for merit rating which shall be consistently applied to all insureds, provided that members of a data service organization may use merit rating plans developed by that data service organization;

(3) provide an annual report to the commissioner containing the information and prepared in the form required by the commissioner; and

(4) keep a record of the losses paid by the self-insurers and premiums for the group self-insurers.

Subd. 2. Permitted activity. In addition to any other activities not prohibited by this chapter, self-insurers may:

(1) through licensed data service organizations, individually, or with self-insurers commonly owned, managed, or controlled, conduct research and collect statistics to investigate, identify, and classify information relating to causes or prevention of losses;

(2) develop and use classification plans and rates based upon any reasonable factors; and

(3) develop rules for the assignment of risks to classifications.

Subd. 3. Delayed reporting. Private self-insurers established under sections 79A.01 to 79A.18 prior to August 1, 1995, need not begin filing the reports required under subdivision 1 until January 1, 1998.

HIST: 1995 c 231 art 2 s 41









Chapters 80 - 83 Securities, Commercial Regulations

Chapter 80 Department of Commerce; Securities

Section 80.01 Subdivisions renumbered, repealed, or no longer in effect

80.01 Subdivision 1. Repealed, 1973 c 451 s 32 subd 1

Subd. 2. Repealed, 1973 c 451 s 32 subd 1

Subd. 3. Repealed, 1973 c 451 s 32 subd 1

Subd. 4. Repealed, 1973 c 451 s 32 subd 1

Subd. 5. Repealed, 1965 c 333 s 10

Subd. 6. Repealed, 1973 c 451 s 32 subd 1

Subd. 7. Repealed, 1973 c 451 s 32 subd 1

Subd. 8. Repealed, 1973 c 451 s 32 subd 1

Subd. 9. Repealed, 1973 c 451 s 32 subd 1

Subd. 10. Repealed, 1973 c 451 s 32 subd 1

Subd. 11. Repealed, 1973 c 451 s 32 subd 1

Subd. 12. Repealed, 1973 c 451 s 32 subd 1

Subd. 13. Repealed, 1973 c 451 s 32 subd 1



Section 80.02 Repealed, 1973 c 451 s 32 subd 1

80.02 Repealed, 1973 c 451 s 32 subd 1



Section 80.03 Repealed, 1973 c 451 s 32 subd 1

80.03 Repealed, 1973 c 451 s 32 subd 1



Section 80.04 Repealed, 1961 c 561 s 17

80.04 Repealed, 1961 c 561 s 17



Section 80.05 Subdivisions renumbered, repealed, or no longer in effect

80.05 Subdivision 1. Repealed, 1973 c 451 s 32 subd 1

Subd. 2. Repealed, 1973 c 451 s 32 subd 1

Subd. 3. Repealed, 1973 c 451 s 32 subd 1

Subd. 4. Repealed, 1973 c 451 s 32 subd 1

Subd. 5. Repealed, 1973 c 451 s 32 subd 1

Subd. 6. Repealed, 1973 c 451 s 32 subd 1

Subd. 7. Repealed, 1969 c 400 s 2

Subd. 8. Repealed, 1973 c 451 s 32 subd 1

Subd. 9. Repealed, 1973 c 451 s 32 subd 1

Subd. 10. Repealed, 1973 c 451 s 32 subd 1

Subd. 11. Repealed, 1973 c 451 s 32 subd 1

Subd. 12. Repealed, 1973 c 451 s 32 subd 1

Subd. 13. Repealed, 1973 c 451 s 32 subd 1

Subd. 14. Repealed, 1973 c 451 s 32 subd 1

Subd. 15. Repealed, 1973 c 451 s 32 subd 1

Subd. 16. Repealed, 1973 c 451 s 32 subd 1



Section 80.06 Repealed, 1973 c 451 s 32 subd 1

80.06 Repealed, 1973 c 451 s 32 subd 1



Section 80.07 Repealed, 1973 c 451 s 32 subd 1

80.07 Repealed, 1973 c 451 s 32 subd 1



Section 80.08 Repealed, 1973 c 451 s 32 subd 1

80.08 Repealed, 1973 c 451 s 32 subd 1



Section 80.09 Repealed, 1973 c 451 s 32 subd 1

80.09 Repealed, 1973 c 451 s 32 subd 1



Section 80.10 Repealed, 1973 c 451 s 32 subd 1

80.10 Repealed, 1973 c 451 s 32 subd 1



Section 80.11 Repealed, 1973 c 451 s 32 subd 1

80.11 Repealed, 1973 c 451 s 32 subd 1



Section 80.12 Repealed, 1973 c 451 s 32 subd 1

80.12 Repealed, 1973 c 451 s 32 subd 1



Section 80.121 Repealed, 1973 c 451 s 32 subd 1

80.121 Repealed, 1973 c 451 s 32 subd 1



Section 80.122 Repealed, 1973 c 451 s 32 subd 1

80.122 Repealed, 1973 c 451 s 32 subd 1



Section 80.13 Repealed, 1973 c 451 s 32 subd 1

80.13 Repealed, 1973 c 451 s 32 subd 1



Section 80.131 Repealed, 1973 c 451 s 32 subd 1

80.131 Repealed, 1973 c 451 s 32 subd 1



Section 80.132 Repealed, 1973 c 451 s 32 subd 1

80.132 Repealed, 1973 c 451 s 32 subd 1



Section 80.14 Repealed, 1973 c 451 s 32 subd 1

80.14 Repealed, 1973 c 451 s 32 subd 1



Section 80.15 Repealed, 1973 c 451 s 32 subd 1

80.15 Repealed, 1973 c 451 s 32 subd 1



Section 80.16 Repealed, 1973 c 451 s 32 subd 1

80.16 Repealed, 1973 c 451 s 32 subd 1



Section 80.17 Repealed, 1973 c 451 s 32 subd 1

80.17 Repealed, 1973 c 451 s 32 subd 1



Section 80.18 Repealed, 1973 c 451 s 32 subd 1

80.18 Repealed, 1973 c 451 s 32 subd 1



Section 80.19 Repealed, 1973 c 451 s 32 subd 1

80.19 Repealed, 1973 c 451 s 32 subd 1



Section 80.20 Repealed, 1973 c 451 s 32 subd 1

80.20 Repealed, 1973 c 451 s 32 subd 1



Section 80.21 Repealed, 1973 c 451 s 32 subd 1

80.21 Repealed, 1973 c 451 s 32 subd 1



Section 80.22 Repealed, 1973 c 451 s 32 subd 1

80.22 Repealed, 1973 c 451 s 32 subd 1



Section 80.225 Repealed, 1973 c 451 s 32 subd 1

80.225 Repealed, 1973 c 451 s 32 subd 1



Section 80.23 Repealed, 1973 c 451 s 32 subd 1

80.23 Repealed, 1973 c 451 s 32 subd 1



Section 80.24 Repealed, 1973 c 451 s 32 subd 1

80.24 Repealed, 1973 c 451 s 32 subd 1



Section 80.25 Repealed, 1973 c 451 s 32 subd 1

80.25 Repealed, 1973 c 451 s 32 subd 1



Section 80.26 Repealed, 1973 c 451 s 32 subd 1

80.26 Repealed, 1973 c 451 s 32 subd 1



Section 80.27 Repealed, 1973 c 451 s 32 subd 1

80.27 Repealed, 1973 c 451 s 32 subd 1



Section 80.28 Repealed, 1973 c 451 s 32 subd 1

80.28 Repealed, 1973 c 451 s 32 subd 1



Section 80.29 Repealed, 1973 c 451 s 32 subd 1

80.29 Repealed, 1973 c 451 s 32 subd 1



Section 80.30 Repealed, 1973 c 451 s 32 subd 1

80.30 Repealed, 1973 c 451 s 32 subd 1



Section 80.31 Repealed, 1973 c 451 s 32 subd 1

80.31 Repealed, 1973 c 451 s 32 subd 1



Section 80.32 Repealed, 1973 c 451 s 32 subd 1

80.32 Repealed, 1973 c 451 s 32 subd 1



Section 80.33 Repealed, 1973 c 451 s 32 subd 1

80.33 Repealed, 1973 c 451 s 32 subd 1



Section 80.34 Repealed, 1973 c 451 s 32 subd 1

80.34 Repealed, 1973 c 451 s 32 subd 1



Section 80.35 Repealed, 1973 c 451 s 32 subd 1

80.35 Repealed, 1973 c 451 s 32 subd 1



Section 80.36 Repealed, 1973 c 451 s 32 subd 1

80.36 Repealed, 1973 c 451 s 32 subd 1



Section 80.37 Repealed, 1973 c 451 s 32 subd 1

80.37 Repealed, 1973 c 451 s 32 subd 1






Chapter 80A Regulation of Securities

Section 80A.01 Sales and purchases.

80A.01 Sales and purchases.

It is unlawful for any person, in connection with the offer, sale or purchase of any security, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state material facts necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

HIST: 1973 c 451 s 1



Section 80A.02 Prohibited activities.

80A.02 Prohibited activities.

Subdivision 1. Advisory activities and principal transactions. (a) It is unlawful for any person who receives, directly or indirectly, any consideration from another primarily for advising the other as to the value of securities or their purchase or sale:

(1) to employ any device, scheme, or artifice to defraud the other; or

(2) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other.

(b) It is unlawful for an investment adviser to knowingly sell any security to or purchase any security from a client while acting as principal for the person's own account or knowingly effect any sale or purchase of any security for the account of a client while acting as broker for one other than the client, unless the person discloses to the client in writing before the execution of the transaction the capacity in which the person is acting and obtains the consent of the client to the transaction.

Subd. 1a. Solicitation activities. In the solicitation of advisory clients, it is unlawful for any person to make any untrue statements of material facts, or, in light of the circumstances under which they are made, to omit to state material facts necessary in order to make the statements made not misleading.

Subd. 2. Contract activities. It is unlawful for any investment adviser to enter into, extend, or renew any investment advisory contract the terms of which are in contravention of rules the commissioner prescribes as necessary or appropriate in the public interest or for the protection of investors.

Subd. 3. Activities as custodian of certain funds. It is unlawful for any investment adviser to take or have custody of any securities or funds of any client in contravention of rules the commissioner prescribes as necessary or appropriate in the public interest or for the protection of investors.

HIST: 1973 c 451 s 2; 1983 c 284 s 1; 1986 c 444; 1997 c 222 s 9



Section 80A.03 Unlawful activities.

80A.03 Unlawful activities.

It is unlawful for any person to effect any transaction in, or to induce the purchase or sale of any security by means of any manipulative, deceptive or other fraudulent device or contrivance, including any fictitious quotation. The terms "manipulative, deceptive, or other fraudulent device or contrivance" shall include, but shall not be limited to, the following practices:

(a) effecting any transaction in a security which involves no change in the beneficial ownership thereof, or entering any order or orders for the purchase or sale of any security with the knowledge that an order or orders of substantially the same size, at substantially the same time, and at substantially the same price, for the sale or purchase of the security, have been or will be entered by or for the same or affiliated persons, for the purpose of creating a false or misleading appearance of active trading in the security or a false or misleading appearance with respect to the market for the security;

(b) effecting, alone or with one or more other persons, a series of transactions in any security creating actual or apparent active trading in the security or raising or depressing the price of the security, for the purpose of inducing the purchase or sale of the security by others; or

(c) inducing the purchase or sale of any security by the circulation or dissemination of information to the effect that the price of the security will or is likely to rise or fall because of market operations of any one or more persons conducted for the purpose of raising or depressing the price of the security, if the person circulating or disseminating the information is selling or offering to sell or purchasing or offering to purchase the security or is receiving a consideration, directly or indirectly, from any person to whom the information is circulated or disseminated.

HIST: 1973 c 451 s 3; 1986 c 444



Section 80A.04 Licensing requirement.

80A.04 Licensing requirement.

Subdivision 1. It is unlawful for any person to transact business in this state as a broker-dealer or agent unless licensed under this chapter.

Subd. 2. It is unlawful for any broker-dealer or issuer to employ an agent as a representative in this state unless the agent is licensed. The licensing of an agent is not effective during any period when the agent is not associated with a specified broker-dealer licensed under this chapter or a specified issuer. No agent shall at any time represent more than one broker-dealer or issuer, except that where broker-dealers affiliated by direct common control are licensed under this chapter, an agent may represent the broker-dealer. When an agent begins or terminates employment with a broker-dealer or issuer, or begins or terminates those activities which make that person an agent, the agent as well as the broker-dealer or issuer shall promptly notify the commissioner or the commissioner's designated representative.

A broker-dealer or investment adviser is affiliated by direct common control when 80 percent or more of the equity of each broker-dealer or investment adviser is beneficially owned by the same person or group of persons.

Subd. 3. It is unlawful for any person to transact business in this state as an investment adviser unless that person is so licensed or licensed as a broker-dealer as described in section 80A.14, subdivision 9, clause (3), or unless: (1) that person's only clients in this state are investment companies as defined in the Investment Company Act of 1940, other investment advisers, broker-dealers, banks, trust companies, savings associations, federal covered advisers insurance companies, corporations with a class of equity securities registered under section 12(b) or 12(g) of the Securities Exchange Act of 1934, small business investment companies, and government agencies or instrumentalities, whether acting for themselves or as trustees with investment control, or other institutional buyers; or (2) that person has no place of business in this state and during the preceding 12-month period has had fewer than six clients who are residents of this state.

Subd. 4. Every license or notice filing expires on December 31 of each year unless an application for renewal has been received by the commissioner by November 15.

Subd. 5. Except with respect to advisers whose only clients are those described in subdivision 3, it is unlawful for a federal covered adviser to conduct advisory business in this state unless the person complies with section 80A.05, subdivision 1a.

HIST: 1973 c 451 s 4; 1981 c 140 s 1; 1983 c 284 s 2,3; 1986 c 444; 1995 c 202 art 1 s 25; 1997 c 222 s 10-12; 3Sp1997 c 3 s 4; 2000 c 483 s 37,38



Section 80A.041 Exemption.

80A.041 Exemption.

A real estate broker or agent licensed under chapter 82 who arranges for the sale of a contract for deed is exempt from the license requirement of section 80A.04 if the real estate broker or agent receives no compensation in addition to the brokerage commission or fee and represents the seller, buyer, lessor, or lessee in the sale, lease, or exchange of the subject property.

HIST: 1992 c 555 art 1 s 1



Section 80A.05 Licensing procedure.

80A.05 Licensing procedure.

Subdivision 1. Broker-dealer, agent, or investment adviser. A broker-dealer, agent, or investment adviser may obtain an initial or renewal license by filing with the commissioner or a designee an application together with a consent to service of process pursuant to section 80A.27, subdivision 7. The application shall be on a form prescribed by the commissioner and shall contain whatever information the commissioner requires concerning such matters as the applicant's form and place of organization, proposed method of doing business and financial condition, the qualifications and experience of the applicant, including, in the case of a broker-dealer or investment adviser, the qualifications and experience of any partner, officer, director or controlling person, any injunction or administrative order or conviction of a misdemeanor involving securities and any conviction of a felony. The commissioner may by order, with respect to any particular application, require the submission of information concerning any other matters which the commissioner determines are relevant to the application. The commissioner may by rule or order require an applicant for an initial license to publish an announcement of the application in one or more specified newspapers published in this state.

If no denial order is in effect, no proceeding is pending under section 80A.07, and all of the requirements of this subdivision and subdivision 3 have been complied with, the licensing becomes effective 30 days after an application is filed. The commissioner may by rule or order specify an earlier effective date, and may by order defer the effective date until 30 days after the filing of any amendment.

An application that is incomplete will be considered withdrawn if no activity occurs with respect to the application for a period of 120 days. Notwithstanding section 80A.28, subdivision 1, paragraph (c), no part of the filing fee shall be returned if a registration statement is withdrawn according to this subdivision.

Subd. 1a. Federal covered advisers. Except with respect to federal covered advisers whose only clients are those described in section 80A.04, subdivision 3, clause (2), a federal covered adviser shall file with the commissioner, before acting as a federal covered adviser in this state, all documents required by the commissioner that have been filed with the Securities and Exchange Commission. Notwithstanding any other provision of this section, until October 10, 1999, the commissioner may require the registration of any federal covered investment adviser who has failed to promptly pay the fees required by section 80A.28 after being notified in writing by the commissioner of the nonpayment or underpayment of such fees. A person shall be considered to have promptly paid such fees if the fees are remitted to the commissioner within 15 days following the receipt of written notification from the commissioner.

Subd. 2. Successors. A licensed broker-dealer or investment adviser may file an application for licensing of a successor, whether or not the successor is then in existence, for the unexpired portion of the license. There shall be no filing fee.

Subd. 3. Examination and training; rulemaking. The commissioner may by rule prescribe standards of qualification with respect to training, experience and knowledge of the securities business and provide for examinations, which may be written or oral or both, to be taken by any class of or all applicants, as well as persons who represent or will represent an investment adviser, and the commissioner may by order require an examination of a licensed broker-dealer, agent or investment adviser for due cause.

Subd. 4. Financial requirements; rulemaking. The commissioner may by rule require a minimum capital for broker-dealers, subject to the limitations of section 15 of the Securities Act of 1934, and establish minimum financial requirements for investment advisers, subject to the limitations of section 222 of the Investment Advisers Act of 1940 which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over the funds or securities and those investment advisers who do not.

Subd. 5. Surety bonds; rulemaking. The commissioner may by rule require licensed broker-dealers, agents and investment advisers who have custody of or discretionary authority over client funds or securities, to post surety bonds in amounts as the commissioner may prescribe subject to the limitations of section 15 of the Securities Exchange Act of 1934 for broker-dealers and section 222 of the Investment Advisers Act of 1940 for investment advisers and may by rule or order determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any broker-dealer whose net capital, which may be defined by rule, exceeds the amounts required by the commissioner. Every bond shall provide for suit thereon by any person who has a cause of action under section 80A.23 and, if the commissioner by rule or order requires, by any person who has a cause of action not arising under sections 80A.01 to 80A.31. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within three years after the sale or other act upon which it is based.

Subd. 6. General authority of commissioner. The commissioner may by rule or order impose other conditions in connection with the issuance of licenses under this chapter as the commissioner deems appropriate in the public interest and for the protection of investors.

HIST: 1973 c 451 s 5; 1981 c 140 s 2; 1986 c 444; 1996 c 439 art 2 s 2; 1997 c 222 s 13-15



Section 80A.06 Postlicensing provisions.

80A.06 Postlicensing provisions.

Subdivision 1. Every licensed broker-dealer and investment adviser shall make and keep all accounts, correspondence, memoranda, papers, books and other records which the commissioner by rule prescribes by rule or order, except as provided by section 15 of the Securities Act of 1934 in the case of a broker-dealer and section 222 of the Investment Advisers Act of 1940 in the case of an investment adviser. All records required shall be preserved for three years unless the commissioner by rule prescribes otherwise for particular types of records. All required records shall be kept within the state or shall, at the request of the commissioner, be made available at any time for examination by the commissioner either in the principal office of the licensee or by production of exact copies thereof in this state.

Subd. 2. Every licensed broker-dealer and investment adviser shall file such reports as the commissioner by rule or order prescribes except as provided in section 15 of the Securities Exchange Act of 1934 in the case of a broker-dealer and section 222 of the Investment Advisers Act of 1940 in the case of an investment adviser.

Subd. 3. If the information contained in any document filed with the commissioner is or becomes inaccurate or incomplete in any material respect, the licensee or federal covered adviser shall within 30 days file a correcting amendment unless notification of the correction has been given under section 80A.04, subdivision 2.

Subd. 4. The commissioner shall make periodic examinations, within or without this state, of the business and records of each licensed broker-dealer and investment adviser, at such times and in such scope as the commissioner determines. The examinations may be made without prior notice to the broker-dealer or investment adviser. For the purpose of avoiding unnecessary duplication of examinations, the commissioner, insofar as the commissioner deems it practicable in administering this subdivision, may cooperate with securities administrators of other states, the securities and exchange commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934.

Subd. 5. (a) Except as otherwise provided in paragraph (b), no investment adviser who shall recommend the purchase or sale of a security to a client, and no licensed broker-dealer acting as a broker-dealer for a customer in the purchase or sale of a security shall take or accept any remuneration or other thing of value from any person other than the client or customer in connection with the purchase or sale unless, prior to or contemporaneously with the recommendation in the case of an investment adviser and prior to or contemporaneously with the confirmation of the transaction in the case of a licensed broker-dealer so acting, written disclosure to the client or customer is made of the acceptance or intended acceptance of the remuneration or other thing of value and of the amount of it. All charges made by an investment adviser for services and all charges by a licensed broker-dealer for services rendered as a broker-dealer or for advice with respect to securities shall be reasonable, and except in compliance with rules adopted by the commissioner, no charges shall be based upon or measured by profits accrued or to accrue from transactions recommended or carried out by an investment adviser, or licensed broker-dealer. This subdivision shall not be construed to prohibit charges by an investment adviser based upon the total value of the assets under management averaged over a definite period, or as of definite dates, or taken as of a definite date, nor charges based upon the performance of the managed assets as compared to an established index in compliance with rules adopted by the commissioner.

(b) Disclosure of payment received by a licensed investment advisor or licensed broker-dealer for directing order flow need not comply with paragraph (a) if the disclosure is made in compliance with rules governing disclosure of payments for directing order flow adopted by the securities and exchange commission.

HIST: 1973 c 451 s 6; 1986 c 444; 1987 c 336 s 9; 1995 c 148 s 1; 1996 c 439 art 2 s 3; 1997 c 222 s 16-18



Section 80A.07 Denial, suspension, and revocation of licenses.

80A.07 Denial, suspension, and revocation of licenses.

Subdivision 1. General grounds. The commissioner may by order deny, suspend, or revoke any license or may censure the licensee, if the commissioner finds (a) that the order is in the public interest and (b) that the applicant or licensee or, in the case of a broker-dealer or investment adviser, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser:

(1) has filed an application for license which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) has willfully violated or failed to comply with any provision of this chapter or a predecessor law or any provision of the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or any rule or order under any of these statutes, of which that person has notice and is subject;

(3) has been convicted, within the past ten years, of any misdemeanor involving a security or any aspect of the securities business, or any felony;

(4) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business;

(5) is the subject of an order of the commissioner denying, suspending, or revoking a license as a broker-dealer, agent or investment adviser;

(6) is the subject of an order entered within the past five years by the securities administrator of any other state or by the securities and exchange commission, or any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, denying or revoking registration or license as a broker-dealer, agent, or investment adviser, or is the subject of an order of the securities and exchange commission or any national securities exchange or national securities association registered under the Securities Exchange Act of 1934, suspending, barring, or expelling that person from a national securities exchange or association registered under the Securities Exchange Act of 1934, or is the subject of a United States post office fraud order. The commissioner may not institute a revocation or suspension proceeding under this clause more than one year from the date of the order relied on, and may not enter an order under this clause on the basis of an order under another state law unless the order was based on facts which would currently constitute a ground for an order under this section;

(7) has engaged in dishonest or fraudulent practices in the securities business;

(8) has failed to maintain the minimum net capital or to comply with the limitation on aggregate indebtedness which the commissioner by rule prescribes;

(9) is not qualified on the basis of such factors as training, experience, and knowledge of the securities business;

(10) has failed reasonably to supervise agents, investment adviser representatives, or employees to assure their compliance with this chapter;

(11) has failed to pay the proper filing fee, but the commissioner shall vacate the order when the deficiency has been corrected;

(12) has offered or sold securities in this state through any unlicensed agent;

(13) has made any material misrepresentation to the commissioner, or upon request reasonably made by the commissioner, has withheld or concealed information from, or refused to furnish information to, the commissioner;

(14) has failed to reasonably supervise agents, investment adviser representatives, or employees if that person has assumed or has been designated to carry out the supervisory procedures of the broker-dealer or investment adviser; or

(15) has failed, within 20 business days after receiving written instructions from a customer, to do any of the following:

(a) transfer or deliver securities that have been purchased;

(b) transfer or deliver any free credit balances reflecting completed transactions; or

(c) transfer or deliver a customer's account securities positions and balances to another broker-dealer.

This clause shall not serve as a basis for denial, suspension, or revocation of a broker-dealer's or agent's license if: (i) the transfer or delivery is between broker-dealers and meets the rules and requirements established by the New York Stock Exchange with regard to the transfer or delivery; or (ii) the delivery of securities to a customer cannot be accomplished within 20 business days, and the broker-dealer or agent has notified the customer in writing of the inability to deliver the securities and the reasons for the nondelivery within 20 business days of receiving the customer's written instructions.

Subd. 1a. Investment adviser representatives. The commissioner, by order, shall censure or place limitations on the activities of any investment adviser representative or person seeking to become an investment adviser representative, or suspend or bar any person from being an investment adviser representative, if the commissioner finds, after notice and opportunity for hearing, that the censure, placing of limitations, suspension, or bar is in the public interest and that the person has committed or omitted any act or omission enumerated in subdivision 1. It shall be unlawful for any person as to whom an order suspending or barring that person from being an investment adviser representative is in effect willfully to become, or to be, associated with an investment adviser without the consent of the commissioner, and it shall be unlawful for any investment adviser to permit this person to become, or remain, an investment adviser representative without the consent of the commissioner, if the investment adviser knew, or in the exercise of reasonable care, should have known of the order.

Subd. 2. Limitation. The commissioner may not institute a suspension or revocation proceeding solely on the basis of a fact or transaction known to the commissioner when the initial license was issued unless the proceeding is instituted within the next 30 days after the issuance of the initial license.

Subd. 3. Order to show cause. The commissioner may issue an order requiring a licensee or an applicant for a license to show cause why the license should not be revoked or the application denied. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. The commissioner may by order summarily suspend a license, or in the case of an investment adviser representative or person seeking to become an investment adviser representative, summarily suspend or bar that person from acting in that capacity, pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making a disposition of the matter as the facts require. If the licensee or applicant fails to appear at a hearing of which that person has been duly notified, the person shall be deemed in default and the proceeding may be determined against that person upon consideration of the order to show cause, the allegations of which may be deemed to be true. The commissioner may adopt rules of procedure concerning all proceedings conducted pursuant to this subdivision.

Subd. 4. Specific grounds. If the commissioner finds that any licensee or applicant is no longer in existence or has ceased to do business as a broker-dealer, agent or investment adviser, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the commissioner may by order revoke the license or deny the application.

Subd. 5. Withdrawals. Withdrawal from the status of a licensed broker-dealer, agent or investment adviser becomes effective 30 days after receipt of an application to withdraw or within such shorter period as the commissioner determines unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the commissioner by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the commissioner may institute a revocation or suspension proceeding under subdivision 1, clause (b) within two years after withdrawal became effective and enter a revocation or suspension order as of the last date on which the license was in effect.

HIST: 1973 c 451 s 7; 1977 c 33 s 1; 1981 c 140 s 3; 1982 c 424 s 130; 1983 c 284 s 4-6; 1986 c 444; 1987 c 336 s 10; 1995 c 11 s 1; 2000 c 483 s 39



Section 80A.08 Registration requirement.

80A.08 Registration requirement.

It is unlawful for any person to offer or sell any security in this state unless (a) it is registered under sections 80A.01 to 80A.31 or (b) the security or transaction is exempted under section 80A.15 or (c) it is a federal covered security.

HIST: 1973 c 451 s 8; 1997 c 222 s 19



Section 80A.09 Registration by notification.

80A.09 Registration by notification.

Subdivision 1. The following securities may be registered by notification: any securities issued by a person organized exclusively for social, religious, educational, benevolent, fraternal, charitable, reformatory, athletic, chamber of commerce, trade, industrial development, or professional association purposes and not for pecuniary gain, and no part of the net earnings of which inures to the benefit of any private stockholder or individual; provided that no securities issued by any person offering and furnishing a burial service or funeral benefit, directly or indirectly for financial consideration, may be registered under this section.

Subd. 2. A registration statement under this section shall contain the consent to service of process required by section 80A.27, subdivision 7, and such additional information as the commissioner by rule or otherwise requires.

Subd. 3. If no stop order is in effect, no proceeding is pending under section 80A.13, and no order has been issued under subdivision 4, a registration statement under this section automatically becomes effective at 5:00 in the afternoon on the fifth full business day after the filing of the registration statement or the last amendment, or at such earlier time as the commissioner by order determines.

Subd. 4. The commissioner may by order require that any security otherwise permitted to be registered under this section be registered by qualification under section 80A.11 if the commissioner determines that registration by qualification is in the public interest and is necessary for the protection of investors.

Subd. 5. Withdrawal. A registration statement that is incomplete will be considered withdrawn if no activity occurs with respect to the application for a period of 120 days. Notwithstanding section 80A.28, subdivision 1, paragraph (c), no part of the filing fee shall be returned if a registration statement is withdrawn according to this subdivision.

HIST: 1973 c 451 s 9; 1983 c 284 s 7; 1985 c 210 art 1 s 2; 1986 c 444; 1987 c 336 s 11; 1996 c 439 art 2 s 4



Section 80A.10 Registration by coordination.

80A.10 Registration by coordination.

Subdivision 1. Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

Subd. 2. A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in section 80A.12 and the consent to service of process required by section 80A.27, subdivision 7;

(a) One copy of the latest form of prospectus filed under the Securities Act of 1933;

(b) If the commissioner by rule or otherwise requires, a copy of the articles of incorporation and bylaws (or their substantial equivalent) currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(c) If the commissioner requests, any other information, or copies of any other documents, filed under the Securities Act of 1933; and

(d) An undertaking to forward all amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, not later than the first business day after the day they are forwarded to or filed with the securities and exchange commission or such longer period as the commissioner permits.

Subd. 3. A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied: (a) no stop order is in effect and no proceeding is pending under section 80A.13; (b) the registration statement has been on file with the commissioner for at least 20 days; and (c) a statement of the maximum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two full business days or such shorter period as the commissioner permits by rule or otherwise and the offering is made within those limitations. The registrant shall promptly notify the commissioner by telephone or telegram or similar electronic means of communication of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file an amendment containing the information and documents in the price amendment. "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices and other matters dependent upon the offering price. Upon failure to receive the required notification with respect to the price amendment, the commissioner may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this subsection, if the commissioner promptly notifies the registrant by telephone or telegram or similar electronic means of communication (and promptly confirms by letter or telegram when the commissioner notifies by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this subdivision as to notice and price amendment, the stop order is void as of the time of its entry. The commissioner may by rule or otherwise waive either or both of the conditions specified in clauses (b) and (c). If the federal registration statement becomes effective before all the conditions in this subdivision are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the commissioner of the date when the federal registration statement is expected to become effective, the commissioner shall promptly advise the registrant by telephone or telegram or similar electronic means of communication, at the registrant's expense, whether all the conditions are satisfied and whether the commissioner then contemplates the institution of a proceeding under section 80A.13; but this advice by the commissioner does not preclude the institution of such a proceeding at any time.

Subd. 4. Withdrawal. A registration statement that is pending effectiveness will be considered withdrawn if no activity occurs with respect to the application for a period of 120 days. Notwithstanding section 80A.28, subdivision 1, paragraph (c), no part of the filing fee shall be returned if a registration statement is withdrawn according to this subdivision.

HIST: 1973 c 451 s 10; 1985 c 251 s 2; 1986 c 444; 1996 c 439 art 2 s 5; 2000 c 483 s 40



Section 80A.11 Registration by qualification.

80A.11 Registration by qualification.

Subdivision 1. Authority. Any security may be registered by qualification.

Subd. 2. Contents. A registration statement under this section shall contain the information specified in section 80A.12 and the consent to service of process required by section 80A.27, subdivision 7, and shall contain such further information and be accompanied by such further documents as the commissioner by rule or otherwise requires.

Subd. 3. When effective. A registration statement under this section becomes effective when the commissioner so orders.

Subd. 4. Condition of registration. The commissioner may by rule or order require as a condition of registration under this section that a prospectus containing any designated part of the information specified in subdivision 2 be sent or given to each person to whom an offer is made before or concurrently with (a) the first written offer made to that person(otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by that person as a participant in the distribution, (b) the confirmation of any sale made by or for the account of any such person, (c) payment pursuant to any such sale, or (d) delivery of the security pursuant to any such sale, whichever first occurs.

Subd. 5. Withdrawal. A registration statement that is pending effectiveness will be considered withdrawn if no activity occurs with respect to the application for a period of 120 days. Notwithstanding section 80A.28, subdivision 1, paragraph (c), no part of the filing fee shall be returned if a registration statement is withdrawn according to this subdivision.

HIST: 1973 c 451 s 11; 1986 c 444; 1996 c 439 art 2 s 6



Section 80A.115 Small corporate offering registration.

80A.115 Small corporate offering registration.

Subdivision 1. Filing requirements. A security meeting the conditions set forth in this section may be registered by filing a small corporate offering registration form otherwise known as a form U-7 adopted by the North American Securities Administrators Association as a uniform state securities registration form.

Subd. 2. Availability. Registration under this section is available only to the issuer of the securities and not to an affiliate of that issuer or to any other person for resale of the issuer's securities. The issuer must be a corporation organized under the laws of one of the states or possessions of the United States. Registration under this section is not available to any of the following issuers:

(1) an issuer that engages in or proposes to engage in the business of petroleum exploration or production or mining or other extractive industries;

(2) an investment company, including a mutual fund;

(3) an issuer subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934;

(4) a direct participation program;

(5) a development stage company that either has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies or other entity or person; and

(6) an issuer seeking to register a debt offering unless the commissioner finds that the issuer has demonstrated a reasonable ability to service the debt.

Subd. 3. Disqualification. (a) An issuer is disqualified from registration under this section if the issuer or any of its officers, directors, ten-percent stockholders, promoters, or any selling agents of the securities to be offered, or any officer, director, or partner of the selling agent:

(1) has filed a registration statement that is the subject of a currently effective registration stop order entered under a federal or state securities law within five years before the filing of the small corporate offering registration application;

(2) has been convicted within five years before the filing of the small corporate offering registration application of a felony or misdemeanor in connection with the offer, purchase, or sale of a security or a felony involving fraud or deceit, including, but not limited to, forgery, embezzlement, obtaining money under false pretenses, larceny, or conspiracy to defraud;

(3) is currently subject to a state administrative enforcement order or judgment entered by a state securities administrator or the securities and exchange commission within five years before the filing of the small corporate offering registration application, or is subject to a federal or state administrative enforcement order or judgment in which fraud or deceit, including, but not limited to, making untrue statements of material facts or omitting to state material facts, was found and the order or judgment was entered within five years before the filing of the small corporate offering registration application;

(4) is currently subject to an order, judgment, or decree of a court of competent jurisdiction temporarily restraining or enjoining, or is subject to an order, judgment, or decree of a court of competent jurisdiction, permanently restraining or enjoining the party from engaging in or continuing any conduct or practice in connection with the purchase or sale of any security or involving the making of a false filing with a state or with the securities and exchange commission entered within five years before the filing of the small corporate offering registration application; or

(5) is subject to a state's administrative enforcement order, or judgment that prohibits, denies, or revokes the use of an exemption for registration in connection with this offer, purchase, or sale of securities.

Clauses (1) to (4) do not apply if the person subject to the disqualification is duly licensed or registered to conduct securities-related business in the state in which the administrative order or judgment was entered against the person or if the dealer employing the party is licensed or registered in this state and the form BD filed in this state discloses the order, conviction, judgment, or decree relating to the person.

(b) No person disqualified under this subdivision may act in any capacity other than that for which the person is licensed or registered. A disqualification under this subdivision is automatically waived if the state securities administrator or federal agency that created the basis for disqualification determines upon a showing of good cause that it is not necessary under the circumstances to deny the registration.

Subd. 4. Conditions. In order to register under this section, all of the following conditions must be satisfied:

(1) the offering price for common stock and the exercise price, if the securities offered are options, warrants, or rights for common stock, and the conversion price if the securities are convertible into common stock must be equal to or greater than $1 per share;

(2) the aggregate offering price of the securities offered, within or outside this state, may not exceed $1,000,000 less the aggregate offering price of all securities sold within the 12 months before the start of and during the offering of the securities under securities and exchange commission Rule 504 in reliance on an exemption under section 3(b) of the Securities Act of 1933. The issuer may not split its common stock, or declare a stock dividend for two years after effectiveness of the registration, except that in connection with a subsequent public offering, the issuer may upon application and consent of the commissioner take this action;

(3) unless an issuer or its predecessors have demonstrated profitable operations for two of the three fiscal years prior to registration, determined in accordance with generally accepted accounting principles, after taxes and excluding extraordinary items, the fair value of the equity investment, as defined by the commissioner by rule, of such issuer shall be at least five percent of the equity investment, as defined by the commissioner by rule, that would result from the sale of all the securities proposed to be offered; and

(4) the maximum quantity of cheap stock, as defined by the commissioner by rule, allowable, expressed as a percentage of the total number of shares to be outstanding after the proposed offering, shall be determined by calculating the fair value of equity investment as a percentage of equity investment in accordance with the following formulations. If the percentage is 20 percent or less, the maximum quantity of cheap stock allowable shall be 50 percent. If the percentage is greater than 20 percent, the maximum quantity of cheap stock allowable shall be two times the percentage plus ten percent. The maximum quantity of cheap stock allowable shall not exceed 90 percent of the total number of shares to be outstanding after the proposed offering.

Subd. 5. Contents of registration form. The small corporate offering registration form (form U-7) must comply with and contain all exhibits required by the Instructions for Use of Form U-7 as adopted by the North American Securities Administrators Association. The registration must include financial statements prepared in accordance with generally accepted accounting principles. An issuer that has not conducted significant operations shall provide statements of receipts and disbursements in lieu of statements of income. Interim financial statements may be unaudited. All other financial statements shall be audited by independent certified public accountants. Financial statements may be unaudited if reviewed by independent certified public accountants in accordance with the accounting and review service standards promulgated by the American Institute of Certified Public Accountants and:

(1) the issuer has not previously sold securities through an offering involving the general solicitation of prospective investors by means of advertising, mass mailings, public meetings, cold call telephone solicitation, or any other method directed toward the public;

(2) the issuer has not been previously required under federal or state securities laws to provide audited financial statements in connection with any sale of its securities; and

(3) the aggregate amount of all previous sales of securities by the issuer, exclusive of debt financing with banks and similar commercial lenders does not exceed $1,000,000.

Subd. 6. Stop orders. The commissioner may in the commissioner's discretion issue a stop order for any of the following additional reasons:

(1) the issuer's principal place of business is not in this state or in North Dakota, South Dakota, Iowa, or Wisconsin;

(2) at least 50 percent of the issuer's full-time employees are not located in this state or in North Dakota, South Dakota, Iowa, or Wisconsin; or

(3) at least 80 percent of the net proceeds of the offering are not going to be used in connection with the operations of the issuer in this state or in North Dakota, South Dakota, Iowa, or Wisconsin.

Subd. 7. Suitability. The commissioner may, in the commissioner's discretion, require investors in a particular offering to meet suitability standards relating to annual gross income, net worth, or other factors to determine the suitability of the investment for the investor.

Subd. 8. Financial reporting requirements. The issuer shall deliver to investors on an annual basis financial statements prepared in accordance with generally accepted accounting principles.

Subd. 9. Effective date. If no stop order is in effect and no proceeding is pending under section 80A.13, a registration statement under this section becomes effective automatically at 5:00 p.m. on the 20th full business day after the filing of the registration statement or the last amendment of it, or at such earlier time as the commissioner by order determines.

HIST: 1997 c 197 s 1; 1999 c 103 s 1,2



Section 80A.12 Provisions applicable to registration generally.

80A.12 Provisions applicable to registration generally.

Subdivision 1. A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a licensed broker-dealer.

Subd. 2. Every registration statement shall specify (a) the amount of securities to be offered in this state; (b) the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and (c) any adverse order, judgment or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the securities and exchange commission.

Subd. 3. Any document filed under sections 80A.01 to 80A.31 or a predecessor act within three years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

Subd. 4. The commissioner may by rule or otherwise permit the omission of any item of information or document from any registration statement.

Subd. 5. The commissioner may by rule or order require as a condition of registration by qualification or coordination (a) that any security issued within the past three years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow; and (b) that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The commissioner may by rule or order determine the conditions of any escrow or impounding required hereunder, but may reject a depository solely because of location in another state only if the offering is not being registered under the Securities Act of 1933 and the principal place of business of the registrant is in this state.

Subd. 6. The commissioner may by rule or order require as a condition of registration that any security registered by qualification or coordination be sold only on a specified form of subscription or sale contract, and that a signed or conformed copy of each contract be filed with the commissioner or preserved for any period up to three years specified in the rule or order.

Subd. 7. Every registration statement shall be effective, for the purpose of any nonissuer distribution until withdrawn, suspended or revoked. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction so long as the registration statement is effective. A registration statement may not be withdrawn for one year from its effective date if any securities of the same class are outstanding.

Subd. 8. So long as a registration statement is effective, the commissioner may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement, to disclose the progress of the offering and the use of any proceeds received therefrom, and to submit reports of sales. The commissioner may by rule or order require that the issuer distribute annual reports to its shareholders.

Subd. 9. A registration statement relating to a security issued by a face amount certificate company or a redeemable security issued by an open end management company or unit investment trust, as those terms are defined in the Investment Company Act of 1940, may be amended after its effective date so as to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the commissioner so orders. Every person filing such an amendment shall pay a filing fee, calculated in the manner specified in section 80A.28 with respect to the additional securities proposed to be offered.

Subd. 10. So long as a registration statement is effective the issuer shall file an annual report in such form as the commissioner by rule prescribes. Every annual report shall be due on the 90th day following the end of the issuer's fiscal year, unless extended in writing for good cause by the commissioner. Failure to file the annual report within 30 days after its due date shall be deemed a request for withdrawal.

Subd. 11. Within two business days after receipt of an order of the commissioner withdrawing, suspending, or revoking effectiveness of an issuer's registration statement, the issuer must notify all persons making a market in the issuer's securities of the termination of the effectiveness of the registration statement. Failure to provide this notice may result in the imposition of a civil penalty not to exceed $2,000 per violation.

Subd. 12. Coordinated registration. The commissioner may enter into cooperative and reciprocal agreements with members of a national securities regulatory organization composed of securities administrators of this and other states to participate in a coordinated review of securities offerings in lieu of conducting the commissioner's own review.

HIST: 1973 c 451 s 12; 1981 c 140 s 4; 1986 c 444; 1987 c 336 s 12; 1997 c 222 s 20



Section 80A.122 Federal covered securities.

80A.122 Federal covered securities.

Subdivision 1. 18(b)(2) filings. The commissioner may, by rule or otherwise, require the filing of any or all of the following documents with respect to a federal covered security under section 18(b)(2) of the Securities Act of 1933:

(1) prior to the initial offer of a federal covered security in this state, all documents that are part of a current federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, together with a fee and a consent to service of process;

(2) after the initial offer of a federal covered security in this state, all documents that are part of an amendment to a current federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, which must be filed concurrently with the commissioner;

(3) notices that increase the aggregate amount of securities offered or sold in this state, together with the fee.

Subd. 2. 18(b)(4)(d) filings. With respect to a security that is a federal covered security under section 18(b)(4)(D) of the Securities Act of 1933, the commissioner, by rule or otherwise, may require the issuer to file a notice on form D of the Securities and Exchange Commission, together with a fee and a consent to service of process no later than 15 days after the first sale of the covered security in this state.

Subd. 3. 18(b)(3) or (4) filings. The commissioner, by rule or otherwise, may require the filing of any document filed with the Securities and Exchange Commission under the Securities Act of 1933 with respect to a federal covered security under section 18(b)(3) or (4) of the Securities Act of 1933 together with the fee.

Subd. 4. Registration. Notwithstanding any other provision of this section, until October 10, 1999, the commissioner may require registration of a federal covered security for which the fees required by section 80A.28 have not been promptly paid after the issuer of such securities has been notified in writing by the commissioner of the nonpayment or underpayment of such fees. An issuer shall be considered to have promptly paid such fees if the fees are remitted to the commissioner within 15 days following the receipt of written notification from the commissioner.

Subd. 4a. Expiration. (a) A filing made in connection with the securities of an open-end investment company under subdivision 1 expires the next June 30 unless renewed. To renew a notice filing, an issuer shall:

(1) before expiration of a current notice filing, file with the commissioner the documents specified by the commissioner under subdivision 1, clause (2), together with any fees required by section 80A.28, subdivision 1, paragraph (c); and

(2) no later than September 1 following expiration, file a sales report for the prior fiscal year with the commissioner specifying:

(i) the registered sales;

(ii) the actual sales; and

(iii) the balance that could be sold without an additional filing under section 80A.28, subdivision 1, paragraph (c).

(b) No portion of the unsold balance of shares indicated on the issuer's sales report may be lawfully sold in this state in connection with a renewed notice filing until fees have been paid to renew the shares.

Subd. 5. Stop orders. The commissioner may issue a stop order suspending the offer and sale of a federal covered security, except a federal covered security under section 18(b)(1) of the Securities Act of 1933, if the commissioner finds that: (1) the order is in the public interest; and (2) there is a failure to comply with any condition established under this section.

Subd. 6. Commissioner's waiver. The commissioner may, by rule or otherwise, waive any or all of the provisions of this section.

HIST: 1997 c 222 s 21; 2000 c 488 art 2 s 3



Section 80A.125 Prohibition; nonrecourse loans.

80A.125 Prohibition; nonrecourse loans.

No part of the offering proceeds resulting from the sale of bonds or similar interest-bearing securities issued by the United States, any state, any political subdivision of any state, or any corporate or other instrumentality of one or more of those entities may be loaned to a person on a nonrecourse basis. This prohibition does not apply to bonds or similar interest-bearing securities:

(1) exempt from registration under section 80A.15;

(2) rated in one of the top four letter rating categories by Fitch Investors Service, Inc., Standard and Poor's Corporation, or Moody's Investor Services, Inc.; or

(3) issued to provide housing facilities with respect to which low income tax credits are to be obtained.

HIST: 1993 c 271 s 1



Section 80A.13 Denial, suspension and revocation of registration.

80A.13 Denial, suspension and revocation of registration.

Subdivision 1. The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if the commissioner finds (a) that the order is in the public interest and (b) that

(1) the registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment under section 80A.12, subdivision 9, as of its effective date, or any report under section 80A.12, subdivision 8, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) any provision of sections 80A.01 to 80A.31 or any rule, order, or condition lawfully imposed under sections 80A.01 to 80A.31 has been willfully violated in connection with the offering, by (i) the person filing the registration statement, (ii) the issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer, or (iii) any underwriter;

(3) the security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering; but (i) the commissioner may not institute a proceeding against an effective registration statement under this clause more than one year from the date of the order or injunction relied on, and (ii) may not enter an order under this clause on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities which are illegal where performed;

(5) the offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) except with respect to securities which are being registered by notification, the terms of the securities are unfair and inequitable; provided, however, that the commissioner may not determine that an offering is unfair and inequitable solely on the grounds that the securities are to be sold at an excessive price where the offering price has been determined by arms length negotiation between nonaffiliated parties. The selling price of any security being sold by a broker-dealer licensed in this state shall be presumed to have been determined by arms length negotiation;

(7) when a security is sought to be registered by coordination there has been a failure to comply with the undertaking required by section 80A.10, subdivision 2, clause (d);

(8) the applicant or registrant has failed to pay the proper filing fee; but the commissioner may enter only a denial order under this clause and shall vacate any such order when the deficiency has been corrected; or

(9) the offering of securities sought to be registered is not firmly underwritten and (i) the minimum amount of proceeds from the sale of the securities is not more than $500,000, and (ii) the maximum amount of proceeds is more than 200 percent of the minimum amount of proceeds required to go forward with the offering.

The commissioner may not institute a stop order proceeding against an effective registration statement solely on the basis of a fact or transaction known to the commissioner when the registration statement became effective unless the proceeding is instituted within the next 30 days.

Subd. 2. The commissioner may issue an order requiring the person for whom a registration was made to show cause why the registration should not be revoked. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the issuance of the order. The commissioner may by order summarily suspend a registration pending final determination of any order to show cause. If the registration is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order or suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require. If the person for whom the registration was made fails to appear at a hearing of which the person has been duly notified, such person shall be deemed in default and the proceeding may be determined against the person upon consideration of the order to show cause, the allegations of which may be deemed to be true. The commissioner may adopt rules of procedure concerning all proceedings conducted pursuant to this subdivision.

HIST: 1973 c 451 s 13; 1982 c 424 s 130; 1985 c 251 s 3; 1986 c 358 s 3; 1986 c 444



Section 80A.14 Definitions.

80A.14 Definitions.

Subdivision 1. Terms. When used in sections 80A.01 to 80A.31, the terms defined in this section have the meanings given them unless the context otherwise requires.

Subd. 2. Affiliate. "Affiliate" of another person means any person directly or indirectly controlling, controlled by, or under common control with the other person.

Subd. 3. Agent. "Agent" means any individual other than a broker-dealer who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. "Agent" does not include:

(a) an individual who represents an issuer in:

(1) effecting transactions in a security exempted by section 80A.15, subdivision 1;

(2) effecting transactions exempted by section 80A.15, subdivision 2;

(3) effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

(4) effecting other transactions, if the individual is an officer or director of the issuer, no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state, and, upon application, the individual is specifically authorized by name in an order issued by the commissioner;

(5) effecting transactions in securities registered by notification under section 80A.09 if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state; or

(6) effecting transactions in a federal covered security as described in sections 18(b)(3) and 18(b)(4) of the Securities Act of 1933; or

(b) an individual who represents a broker-dealer in effecting transactions in the state limited to those transactions described in section 15(h)(2) of the Securities Exchange Act of 1934.

A partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if that person otherwise comes within this definition.

Subd. 4. Broker-dealer. "Broker-dealer" means any person engaged in the business of effecting transactions in securities for the account of others or for that person's own account. "Broker-dealer" does not include:

(1) an agent;

(2) an issuer;

(3) a trust company; or

(4) a bank, savings institution, savings association, credit union:

(i) acting for the account of others, provided that such activities are conducted in compliance with such rules as may be adopted by the commissioner;

(ii) acting for its own account; or

(iii) acting in a fiduciary capacity pursuant to the powers and privileges described by sections 48.36 to 48.49 or United States Code, title 12, section 92(a);

(5) a person who has no place of business in this state if that person effects transactions in this state exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, or (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, or other financial institutions or institutional buyers, or to broker-dealers, whether the purchaser is acting for itself or in some fiduciary capacity; or

(6) other persons not within the intent of this subsection whom the commissioner by rule or order designates.

Subd. 5. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 5a. Federal covered adviser. "Federal covered adviser" means a person who is: (1) registered under section 203 of the Investment Act of 1940; or (2) is excluded from the definition of "investment adviser" under section 202(a)(11).

Subd. 5b. Federal covered security. "Federal covered security" means a security that is a covered security under section 18(b) of the Securities Act of 1933 or regulations adopted under that act.

Subd. 6. Fraud, deceit, defraud. "Fraud," "deceit" and "defraud" are not limited to common law deceit.

Subd. 7. Guaranteed. "Guaranteed" means guaranteed as to payment of principal and interest or principal and dividends.

Subd. 8. Repealed, 1996 c 439 art 2 s 18

Subd. 8a. Institutional buyer. For the purposes of sections 80A.04, subdivision 3; 80A.14, subdivision 4, clause (5); and 80A.15, subdivision 2, paragraph (g), "institutional buyer" includes, but is not limited to, a corporation with a class of equity securities registered under section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, a "qualified institutional buyer" within the meaning of rule 144A, and an "accredited investor" within the meaning of rule 501(a) of regulation D.

Subd. 9. Investment adviser. "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications, writings or electronic means, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" does not include:

(1) a bank, savings institution, credit union, or trust company;

(2) a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of that person's profession;

(3) a broker-dealer whose performance of these services is solely incidental to the conduct of the business as a broker-dealer and who receives no special compensation for them;

(4) a publisher of any newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client; or

(5) other persons not within the intent of this subdivision as the commissioner may by rule or order designate.

Subd. 9a. Investment adviser representative. "Investment adviser representative" means any partner, officer, or director of an investment adviser, or any person performing similar functions, or any person, directly or indirectly, controlling or controlled by an investment adviser, including any employee of an investment adviser who provides investment advice to clients.

Subd. 10. Investment metal. "Investment metal" means any object which contains gold, silver, platinum, indium, chromium, or germanium, or any other metal which the commissioner may specify by rule upon a showing that such other metal is being purchased and sold by the public as an investment.

Subd. 11. Investment gem. "Investment gem" means any gem which the commissioner may specify by rule upon a showing that the gem is being purchased and sold by the public as an investment.

Subd. 12. Investment metal contract. "Investment metal contract" or "investment gem contract" means:

(i) a sale of an investment metal or investment gem in which the seller or an affiliate of the seller retains possession of the investment metal or investment gem; or

(ii) a contract of purchase or sale which provides for the future delivery of an investment metal or investment gem, or any option to purchase or option to sell such a contract; or

(iii) a sale of an investment metal or investment gem pursuant to a contract known to the trade as a margin account, margin contract, leverage account, or leverage contract.

"Investment metal contract" or "investment gem contract" shall not include:

(i) the sale of an investment metal or investment gem where the seller has reasonable grounds to believe that the investment metal or investment gem is being acquired for manufacturing, commercial or industrial purposes; or

(ii) the sale, or contract for the future purchase or sale, of jewelry, art objects or other manufactured or crafted goods other than bullion or bulk sales of coins; or

(iii) the sale of an investment metal or investment gem where full payment is made to the seller, and delivery of the investment metal or investment gem is made to the purchaser, or to a bank, savings institution, trust company, broker-dealer, or safe deposit company designated by the purchaser, within 20 days of the date of purchase, if the bank, savings institution, trust company, broker-dealer, or safe deposit company is located within this state, and is, where required, licensed under the laws of this state, provided that a safe deposit company accepting such delivery may not be an affiliate of the seller; or

(iv) any futures contracts traded on a commodities exchange registered under the Federal Commodity Futures Trading Commission Act of 1974.

Subd. 13. Issuer. "Issuer" means any person who issues or proposes to issue any security and any promoter who acts for an issuer to be formed, except:

(1) with respect to certificates of deposit or trust certificates, issuer means the person performing the act and assuming the duties of depositor, manager or trustee pursuant to the provisions of the trust or other instrument under which the security is issued;

(2) with respect to certificates of interest or participation in oil, gas or mining rights, titles or leases, issuer means the owner of any such right, title or lease, who creates fractional interest therein for the purposes of sale.

Subd. 14. Nonissuer. "Nonissuer" means not directly or indirectly for the benefit of the issuer or an affiliate of the issuer.

Subd. 15. Person. "Person" means an individual, corporation, a partnership, an association, a joint stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, a political subdivision of a government or any other entity.

Subd. 16. Purchasing for investment. "Purchasing for investment" means a purchase made for investment and not for the purpose of resale. In determining whether securities have been purchased for investment, the length of the period for which the securities are held will be one of the factors considered. Securities held for two years after their purchase shall be conclusively deemed to have been purchased for investment.

Subd. 17. Sale, sell. (1) "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value.

(2) "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

(3) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(4) A purported gift of assessable stock is considered to involve an offer and sale.

(5) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

(6) The terms defined in this subdivision do not include (i) any bona fide pledge or loans; (ii) any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not.

Subd. 18. Security. (a) "Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable shares; investment contract; investment metal contract or investment gem contract; voting trust certificate; certificate of deposit for a security; certificate of interest or participation in an oil, gas or mining right, title or lease or in payments out of production under the right, title or lease; or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. "Security" does not include:

(1) any insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or for some other specified period; or

(2) stock of a closely held corporation offered or sold pursuant to a transaction in which 100 percent of the stock of that corporation is sold as a means to effect the sale of the business of the corporation if the transaction has been negotiated on behalf of all purchasers, and if all purchasers have access to inside information regarding the corporation before consummating the transaction.

(b) A security that is offered and sold pursuant to section 4(5) of the Securities Act of 1933 or that is a "mortgage related security" (as defined in section 3(a)(41) of the Securities Exchange Act of 1934) is not a security exempt from registration under section 80A.15, subdivision 1, paragraph (a), in the same manner as obligations issued or guaranteed as to principal and interest by the United States or its agencies or instrumentalities. This provision specifically overrides the preemption of state law contained in section 106(c) of the Secondary Mortgage Market Enhancement Act of 1984, Public Law Number 98-440.

Subd. 19. State. "State" means any state, territory or possession of the United States, the District of Columbia and Puerto Rico.

Subd. 20. Qualified charity. "Qualified charity" means an organization that is described in section 501(c)(3) of the Internal Revenue Code and that is not a private foundation as described in section 509 of the Internal Revenue Code.

Subd. 21. Internal Revenue Code. "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, United States Code, title 26, section 1 et seq.

Subd. 22. Pooled income fund. "Pooled income fund" means a trust that meets the requirements of a pooled income fund as defined in section 642(C)(5) of the Internal Revenue Code, provided that the remainder beneficiary is a qualified charity.

Subd. 23. Charitable remainder trust. "Charitable remainder trust" means a trust that meets the requirements of either a charitable remainder annuity trust or a charitable remainder unitrust as defined in section 664 of the Internal Revenue Code, provided that the remainder beneficiary is a qualified charity.

Subd. 24. Charitable lead trust. "Charitable lead trust" means a trust that meets the requirements of a charitable lead trust as described in section 170(F)(2) of the Internal Revenue Code, provided that the lead beneficiary is a qualified charity.

Subd. 25. Charitable gift annuity. "Charitable gift annuity" means an annuity that meets the requirements of a charitable gift annuity as defined in section 501(m)(5) of the Internal Revenue Code.

HIST: 1973 c 451 s 14; 1975 c 371 s 1; 1980 c 516 s 2; 1981 c 140 s 5; 1983 c 284 s 8-10; 1983 c 289 s 114 subd 1; 1984 c 552 s 4; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1986 c 358 s 4; 1986 c 444; 1987 c 336 s 13; 1989 c 209 art 1 s 8; 1993 c 257 s 39,40; 1995 c 11 s 2; 1995 c 202 art 1 s 25; 1996 c 439 art 2 s 7-12; 1997 c 222 s 22-26



Section 80A.15 Exemptions.

80A.15 Exemptions.

Subdivision 1. The following securities are exempted from sections 80A.08 and 80A.16:

(a) Any security, including a revenue obligation, issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one or more of the foregoing; but this exemption does not apply to a security issued by any of the foregoing that is payable solely from payments to be received in respect of property or money used under a lease, sale, or loan arrangement by or for a nongovernmental industrial or commercial enterprise. Pursuant to section 106(c) of the Secondary Mortgage Market Enhancement Act of 1984, Public Law Number 98-440, this exemption does not apply to a security that is offered or sold pursuant to section 106(a)(1) or (2) of that act.

(b) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any province, any agency or corporate or other instrumentality of one or more of the foregoing, if the security is recognized as a valid obligation by the issuer or guarantor; but this exemption shall not include any revenue obligation payable solely from payments to be made in respect of property or money used under a lease, sale or loan arrangement by or for a nongovernmental industrial or commercial enterprise.

(c) Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution or trust company organized under the laws of any state and subject to regulation in respect of the issuance or guarantee of its securities by a governmental authority of that state.

(d) Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings association, or any savings association or similar association organized under the laws of any state and authorized to do business in this state.

(e) Any security issued or guaranteed by any federal credit union or any credit union, or similar association organized and supervised under the laws of this state.

(f) Any security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Stock Exchange, or the Chicago Board Options Exchange; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing. This exemption does not apply to second tier listings on any of the exchanges in this paragraph.

(g) Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of the paper which is likewise limited, or any guarantee of the paper or of any renewal which are not advertised for sale to the general public in newspapers or other publications of general circulation or otherwise, or by radio, television or direct mailing.

(h) Any interest in any employee's savings, stock purchase, pension, profit sharing or similar benefit plan, or a self-employed person's retirement plan.

(i) Any security issued or guaranteed by any railroad, other common carrier or public utility which is subject to regulation in respect to the issuance or guarantee of its securities by a governmental authority of the United States.

(j) Any interest in a common trust fund or similar fund maintained by a state bank or trust company organized and operating under the laws of Minnesota, or a national bank wherever located, for the collective investment and reinvestment of funds contributed thereto by the bank or trust company in its capacity as trustee, executor, administrator, or guardian; and any interest in a collective investment fund or similar fund maintained by the bank or trust company, or in a separate account maintained by an insurance company, for the collective investment and reinvestment of funds contributed thereto by the bank, trust company or insurance company in its capacity as trustee or agent, which interest is issued in connection with an employee's savings, pension, profit sharing or similar benefit plan, or a self-employed person's retirement plan.

(k) Any security which meets all of the following conditions:

(1) If the issuer is not organized under the laws of the United States or a state, it has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of the agent in its prospectus;

(2) A class of the issuer's securities is required to be and is registered under section 12 of the Securities Exchange Act of 1934, and has been so registered for the three years immediately preceding the offering date;

(3) Neither the issuer nor a significant subsidiary has had a material default during the last seven years, or for the period of the issuer's existence if less than seven years, in the payment of (i) principal, interest, dividend, or sinking fund installment on preferred stock or indebtedness for borrowed money, or (ii) rentals under leases with terms of three years or more;

(4) The issuer has had consolidated net income, before extraordinary items and the cumulative effect of accounting changes, of at least $1,000,000 in four of its last five fiscal years including its last fiscal year; and if the offering is of interest bearing securities, has had for its last fiscal year, net income, before deduction for income taxes and depreciation, of at least 1-1/2 times the issuer's annual interest expense, giving effect to the proposed offering and the intended use of the proceeds. For the purposes of this clause "last fiscal year" means the most recent year for which audited financial statements are available, provided that such statements cover a fiscal period ended not more than 15 months from the commencement of the offering;

(5) If the offering is of stock or shares other than preferred stock or shares, the securities have voting rights and the rights include (i) the right to have at least as many votes per share, and (ii) the right to vote on at least as many general corporate decisions, as each of the issuer's outstanding classes of stock or shares, except as otherwise required by law; and

(6) If the offering is of stock or shares, other than preferred stock or shares, the securities are owned beneficially or of record, on any date within six months prior to the commencement of the offering, by at least 1,200 persons, and on that date there are at least 750,000 such shares outstanding with an aggregate market value, based on the average bid price for that day, of at least $3,750,000. In connection with the determination of the number of persons who are beneficial owners of the stock or shares of an issuer, the issuer or broker-dealer may rely in good faith for the purposes of this clause upon written information furnished by the record owners.

(l) Any certificate of indebtedness sold or issued for investment, other than a certificate of indebtedness pledged as a security for a loan made contemporaneously therewith, and any savings account or savings deposit issued, by an industrial loan and thrift company.

(m) Any security designated or approved for designation upon notice of issuance on the NASDAQ/National Market System; any other security of the same issuer that is of senior or substantially equal rank; any security called for by subscription rights or warrants so designated or approved; or any warrant or right to purchase or subscribe to any of the securities referred to in this paragraph; provided that the National Market System provides the commissioner with notice of any material change in its designation requirements. The commissioner may revoke this exemption if the commissioner determines that the designation requirements are not enforced or are amended in a manner that lessens protection to investors.

Subd. 2. The following transactions are exempted from sections 80A.08 and 80A.16:

(a) Any sales, whether or not effected through a broker-dealer, provided that:

(1) no person shall make more than ten sales of securities in Minnesota of the same issuer pursuant to this exemption, exclusive of sales according to clause (2), during any period of 12 consecutive months; provided further, that in the case of sales by an issuer, except sales of securities registered under the Securities Act of 1933 or exempted by section 3(b) of that act, (i) the seller reasonably believes that all buyers are purchasing for investment, and (ii) the securities are not advertised for sale to the general public in newspapers or other publications of general circulation or otherwise, or by radio, television, electronic means or similar communications media, or through a program of general solicitation by means of mail or telephone; or

(2) no issuer shall make more than 25 sales of its securities in Minnesota according to this exemption, exclusive of sales pursuant to clause (1), during any period of 12 consecutive months; provided further, that the issuer meets the conditions in clause (1) and, in addition meets the following additional conditions: (i) files with the commissioner, ten days before a sale according to this clause, a statement of issuer on a form prescribed by the commissioner; and (ii) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyers in this state in connection with a sale according to this clause except reasonable and customary commissions paid by the issuer to a broker-dealer licensed under this chapter.

(b) Any nonissuer distribution of an outstanding security if (1) either Moody's, Fitch's, or Standard &amp> Poor's Securities Manuals, or other recognized manuals approved by the commissioner contains the names of the issuer's officers and directors, a balance sheet of the issuer as of a date not more than 18 months prior to the date of the sale, and a profit and loss statement for the fiscal year preceding the date of the balance sheet, and (2) the issuer or its predecessor has been in active, continuous business operation for the five-year period next preceding the date of sale, and (3) if the security has a fixed maturity or fixed interest or dividend provision, the issuer has not, within the three preceding fiscal years, defaulted in payment of principal, interest, or dividends on the securities.

(c) The execution of any orders by a licensed broker-dealer for the purchase or sale of any security, pursuant to an unsolicited offer to purchase or sell; provided that the broker-dealer acts as agent for the purchaser or seller, and has no direct material interest in the sale or distribution of the security, receives no commission, profit, or other compensation from any source other than the purchaser and seller and delivers to the purchaser and seller written confirmation of the transaction which clearly itemizes the commission, or other compensation.

(d) Any nonissuer sale of notes or bonds secured by a mortgage lien if the entire mortgage, together with all notes or bonds secured thereby, is sold to a single purchaser at a single sale.

(e) Any judicial sale, exchange, or issuance of securities made pursuant to an order of a court of competent jurisdiction.

(f) The sale, by a pledge holder, of a security pledged in good faith as collateral for a bona fide debt.

(g) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity.

(h) An offer or sale of securities by an issuer made in reliance on the exemptions provided by Rule 505 or 506 of Regulation D promulgated by the Securities and Exchange Commission, Code of Federal Regulations, title 17, sections 230.501 to 230.508, subject to the conditions and definitions provided by Rules 501 to 503 of Regulation D, if the offer and sale also satisfies the conditions and limitations in clauses (1) to (10).

(1) The exemption under this paragraph is not available for the securities of an issuer if any of the persons described in Rule 252(c) to (f) of Regulation A promulgated by the Securities and Exchange Commission, Code of Federal Regulations, title 17, sections 230.251 to 230.263:

(i) has filed a registration statement that is the subject of a currently effective order entered against the issuer, its officers, directors, general partners, controlling persons, or affiliates, according to any state's law within five years before the filing of the notice required under clause (5), denying effectiveness to, or suspending or revoking the effectiveness of, the registration statement;

(ii) has been convicted, within five years before the filing of the notice required under clause (5), of a felony or misdemeanor in connection with the offer, sale, or purchase of a security or franchise, or a felony involving fraud or deceit, including but not limited to forgery, embezzlement, obtaining money under false pretenses, larceny, or conspiracy to defraud;

(iii) is subject to an effective administrative order or judgment entered by a state securities administrator within five years before the filing of the notice required under clause (5), that prohibits, denies, or revokes the use of an exemption from securities registration, that prohibits the transaction of business by the person as a broker-dealer or agent, that is based on fraud, deceit, an untrue statement of a material fact, or an omission to state a material fact; or

(iv) is subject to an order, judgment, or decree of a court entered within five years before the filing of the notice required under clause (5), temporarily, preliminarily, or permanently restraining or enjoining the person from engaging in or continuing any conduct or practice in connection with the offer, sale, or purchase of a security, or the making of a false filing with a state.

A disqualification under paragraph (h) involving a broker-dealer or agent is waived if the broker-dealer or agent is or continues to be licensed in the state in which the administrative order or judgment was entered against the person or if the broker-dealer or agent is or continues to be licensed in this state as a broker-dealer or agent after notifying the commissioner of the act or event causing disqualification.

The commissioner may waive a disqualification under paragraph (h) upon a showing of good cause that it is not necessary under the circumstances that use of the exemption be denied.

A disqualification under paragraph (h) may be waived if the state securities administrator or agency of the state that created the basis for disqualification has determined, upon a showing of good cause, that it is not necessary under the circumstances that an exemption from registration of securities under the state's laws be denied.

It is a defense to a violation of paragraph (h) based upon a disqualification if the issuer sustains the burden of proof to establish that the issuer did not know, and in the exercise of reasonable care could not have known, that a disqualification under paragraph (h) existed.

(2) This exemption must not be available to an issuer with respect to a transaction that, although in technical compliance with this exemption, is part of a plan or scheme to evade registration or the conditions or limitations explicitly stated in paragraph (h).

(3) No commission, finder's fee, or other remuneration shall be paid or given, directly or indirectly, for soliciting a prospective purchaser, unless the recipient is appropriately licensed, or exempt from licensure, in this state as a broker-dealer.

(4) Nothing in this exemption is intended to or should be in any way construed as relieving issuers or persons acting on behalf of issuers from providing disclosure to prospective investors adequate to satisfy the antifraud provisions of the securities law of Minnesota.

(5) The issuer shall file with the commissioner a notice on form D as adopted by the Securities and Exchange Commission according to Regulation D, Code of Federal Regulations, title 17, section 230.502. The notice must be filed not later than 15 days after the first sale in this state of securities in an offering under this exemption. Every notice on form D must be manually signed by a person duly authorized by the issuer and must be accompanied by a consent to service of process on a form prescribed by the commissioner.

(6) A failure to comply with a term, condition, or requirement of paragraph (h) will not result in loss of the exemption for an offer or sale to a particular individual or entity if the person relying on the exemption shows that: (i) the failure to comply did not pertain to a term, condition, or requirement directly intended to protect that particular individual or entity, and the failure to comply was insignificant with respect to the offering as a whole; and (ii) a good faith and reasonable attempt was made to comply with all applicable terms, conditions, and requirements of paragraph (h), except that, where an exemption is established only through reliance upon this provision, the failure to comply shall nonetheless constitute a violation of section 80A.08 and be actionable by the commissioner.

(7) The issuer, upon request by the commissioner, shall, within ten days of the request, furnish to the commissioner a copy of any and all information, documents, or materials furnished to investors or offerees in connection with the offer and sale according to paragraph (h).

(8) Neither compliance nor attempted compliance with the exemption provided by paragraph (h), nor the absence of an objection or order by the commissioner with respect to an offer or sale of securities undertaken according to this exemption, shall be considered to be a waiver of a condition of the exemption or considered to be a confirmation by the commissioner of the availability of this exemption.

(9) The commissioner may, by rule or order, increase the number of purchasers or waive any other condition of this exemption.

(10) The determination whether offers and sales made in reliance on the exemption set forth in paragraph (h) shall be integrated with offers and sales according to other paragraphs of this subdivision shall be made according to the integration standard set forth in Rule 502 of Regulation D promulgated by the Securities and Exchange Commission, Code of Federal Regulations, title 17, section 230.502. If not subject to integration according to that rule, offers and sales according to paragraph (h) shall not otherwise be integrated with offers and sales according to other exemptions set forth in this subdivision.

(i) Any offer (but not a sale) of a security for which a registration statement has been filed under sections 80A.01 to 80A.31, if no stop order or refusal order is in effect and no public proceeding or examination looking toward an order is pending; and any offer of a security if the sale of the security is or would be exempt under this section. The commissioner may by rule exempt offers (but not sales) of securities for which a registration statement has been filed as the commissioner deems appropriate, consistent with the purposes of sections 80A.01 to 80A.31.

(j) The offer and sale by a cooperative organized under chapter 308A or under the laws of another state, of its securities when the securities are offered and sold only to its members, or when the purchase of the securities is necessary or incidental to establishing membership in the cooperative, or when such securities are issued as patronage dividends. This paragraph applies to a cooperative organized under the laws of another state only if the cooperative has filed with the commissioner a consent to service of process under section 80A.27, subdivision 7, and has, not less than ten days prior to the issuance or delivery, furnished the commissioner with a written general description of the transaction and any other information that the commissioner requires by rule or otherwise.

(l) The issuance and delivery of any securities of one corporation to another corporation or its security holders in connection with a merger, exchange of shares, or transfer of assets whereby the approval of stockholders of the other corporation is required to be obtained, provided, that the commissioner has been furnished with a general description of the transaction and with other information as the commissioner by rule prescribes not less than ten days prior to the issuance and delivery.

(m) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters.

(n) The distribution by a corporation of its or other securities to its own security holders as a stock dividend or as a dividend from earnings or surplus or as a liquidating distribution; or upon conversion of an outstanding convertible security; or pursuant to a stock split or reverse stock split.

(o) Any offer or sale of securities by an affiliate of the issuer thereof if: (1) a registration statement is in effect with respect to securities of the same class of the issuer and (2) the offer or sale has been exempted from registration by rule or order of the commissioner.

(p) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if: (1) no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this state; and (2) the commissioner has been furnished with a general description of the transaction and with other information as the commissioner may by rule prescribe no less than ten days prior to the transaction.

(q) Any nonissuer sales of any security, including a revenue obligation, issued by the state of Minnesota or any of its political or governmental subdivisions, municipalities, governmental agencies, or instrumentalities.

(r) Any transaction as to which the commissioner by rule or order finds that registration is not necessary in the public interest and for the protection of investors.

(s) An offer or sale of a security issued in connection with an employee's stock purchase, savings, option, profit sharing, pension, or similar employee benefit plan, if the following conditions are met:

(1) the issuer, its parent corporation or any of its majority-owned subsidiaries offers or sells the security according to a written benefit plan or written contract relating to the compensation of the purchaser; and

(2) the class of securities offered according to the plan or contract, or if an option or right to purchase a security, the class of securities to be issued upon the exercise of the option or right, is registered under section 12 of the Securities Exchange Act of 1934, or is a class of securities with respect to which the issuer files reports according to section 15(d) of the Securities Exchange Act of 1934; or

(3) the issuer fully complies with the provisions of Rule 701 as adopted by the Securities and Exchange Commission, Code of Federal Regulations, title 12, section 230.701.

The issuer shall file not less than ten days before the transaction, a general description of the transaction and any other information that the commissioner requires by rule or otherwise or, if applicable, a Securities and Exchange Form S-8. Annually, within 90 days after the end of the issuer's fiscal year, the issuer shall file a notice as provided with the commissioner.

(t) Any sale of a security of an issuer that is a pooled income fund, a charitable remainder trust, or a charitable lead trust that has a qualified charity as the only charitable beneficiary.

(u) Any sale by a qualified charity of a security that is a charitable gift annuity if the issuer has a net worth, otherwise defined as unrestricted fund balance, of not less than $300,000 and either: (1) has been in continuous operation for not less than three years; or (2) is a successor or affiliate of a qualified charity that has been in continuous operation for not less than three years.

Subd. 3. The commissioner may issue an order requiring any person who claims the benefit of an exemption with respect to a specific security or transaction, to show cause why the exemption should not be revoked. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. The commissioner may by order summarily suspend an exemption pending final determination of any order to show cause. If an exemption is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require. If the person claiming the benefit of the exemption fails to appear at a hearing of which the person has been duly notified, such person shall be deemed in default, and the proceeding may be determined against the person upon consideration of the order to show cause, the allegations of which may be deemed to be true. The commissioner may adopt rules of procedure concerning all proceedings conducted pursuant to this subdivision.

A notice filing that is incomplete is considered withdrawn if no activity occurs with respect to the notice filing for a period of 120 days.

Subd. 4. In any judicial or administrative proceeding under sections 80A.01 to 80A.31, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

HIST: 1973 c 451 s 15; 1976 c 2 s 43; 1979 c 228 s 1; 1980 c 503 s 4; 1980 c 516 s 2; 1981 c 140 s 6,7; 1982 c 424 s 130; 1983 c 252 s 14; 1984 c 552 s 5; 1985 c 251 s 4; 1986 c 358 s 5,6; 1986 c 444; 1987 c 336 s 14,15; 1989 c 173 s 1; 1989 c 206 s 1; 1989 c 356 s 6; 1993 c 271 s 2; 1994 c 642 s 5; 1995 c 202 art 1 s 25; 1996 c 439 art 2 s 13-15; 1997 c 222 s 27,28; 1999 c 137 s 4; 2000 c 350 s 15; 2000 c 379 s 1; 2000 c 483 s 41



Section 80A.16 Filing of sales and advertising literature.

80A.16 Filing of sales and advertising literature.

The commissioner may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser or broker-dealer unless: (1) the security or transaction is exempted by section 80A.15; or (2) the security is a federal covered security.

HIST: 1973 c 451 s 16; 1981 c 140 s 8; 1997 c 222 s 29



Section 80A.17 Misleading filings.

80A.17 Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the commissioner or in any proceeding under sections 80A.01 to 80A.31, other than a contested case hearing any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with such statement, to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.

HIST: 1973 c 451 s 17



Section 80A.18 Unlawful representations concerning registration or exemption.

80A.18 Unlawful representations concerning registration or exemption.

Neither the fact that a registration statement or an application for a license has been filed nor the fact that a security is effectively registered or a person is licensed constitutes a finding by the commissioner that any document filed under this chapter is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction. It is unlawful to make, or cause to be made, to any prospective purchaser, customer or client any representation inconsistent with the foregoing.

HIST: 1973 c 451 s 18



Section 80A.19 Administration.

80A.19 Administration.

Subdivision 1. This chapter shall be administered by the commissioner of commerce.

Subd. 2. It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not a matter of public record. Nothing in this chapter authorizes the commissioner or any of the commissioner's officers or employees to disclose information which is not a matter of public record except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter. No provision of this chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

Subd. 3. It shall be the duty of the commissioner biennially, on or before October 1, in each even numbered year, to prepare and file in the office of the governor a report for the preceding two fiscal years ending June 30 preceding the report, which shall contain a summary of all applications received, withdrawn, granted and denied; a summary of all registrations and licenses suspended, revoked or canceled, a schedule of receipts and disbursements of the commissioner, and such other information as the commissioner considers material.

HIST: 1973 c 451 s 19; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 336 s 16



Section 80A.20 Repealed, 1987 c 336 s 47

80A.20 Repealed, 1987 c 336 s 47



Section 80A.21 Repealed, 1987 c 336 s 47

80A.21 Repealed, 1987 c 336 s 47



Section 80A.22 Criminal penalty.

80A.22 Criminal penalty.

Subdivision 1. Any person who willfully violates any provision of sections 80A.01 to 80A.31 except section 80A.17, or any rule or order under sections 80A.01 to 80A.31, of which that person has notice, or who violates section 80A.17 knowing that the statement was false or misleading in any material respect, may be fined not more than $10,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.

Subd. 2. The commissioner may refer such evidence as is available concerning violations of sections 80A.01 to 80A.31 or of any rule or order hereunder to the attorney general or the county attorney of the appropriate county, who may, with or without any such reference, institute the appropriate criminal proceedings under sections 80A.01 to 80A.31. If referred to a county attorney, the county attorney shall within 90 days file with the commissioner a statement concerning any action taken, or, if no action has been taken, the reasons therefor.

Subd. 3. Nothing in sections 80A.01 to 80A.31 limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

HIST: 1973 c 451 s 22; 1984 c 628 art 3 s 1; 1986 c 444



Section 80A.23 Civil liabilities.

80A.23 Civil liabilities.

Subdivision 1. Any person who sells a security in violation of sections 80A.08 or 80A.18, or of any condition imposed under section 80A.11, subdivision 4, or 80A.12, subdivisions 5 and 6, is liable to the person purchasing the security, who may sue either in equity for rescission upon tender of the security or at law for damages if that person no longer owns the security. In any action for rescission, the purchaser shall be entitled to recover the consideration paid for the security together with interest at the legal rate, costs, and reasonable attorney's fees, less the amount of any income received on the securities. In an action at law, damages shall be the consideration paid for the security together with interest at the legal rate to the date of disposition, costs, and reasonable attorney's fees, less the value of the security at the date of disposition.

Subd. 2. Any person who violates section 80A.01 in connection with the purchase or sale of any security shall be liable to any person damaged thereby who sold such security to that person or to whom that person sold such security, and any person who violates section 80A.03 in connection with the purchase or sale of any security shall be liable to any person damaged by the conduct prescribed by section 80A.03. Any person who violates section 80A.02 in connection with the purchase or sale of any security shall be liable to any investment advisory client who is damaged thereby. Damages in an action pursuant to this subdivision shall include the actual damages sustained plus interest from the date of payment or sale, costs and reasonable attorney's fees.

Subd. 3. Every person who directly or indirectly controls a person liable under subdivision 1 or 2, every partner, principal executive officer or director of such person, every person occupying a similar status or performing a similar function, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, are also liable jointly and severally with and to the same extent as such person. There is contribution as in cases of contract among the several persons so liable.

Subd. 4. No person shall be liable under subdivisions 1 to 3 who shall sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of facts by reason of which the liability is alleged to exist.

Subd. 5. Any tender specified in this section may be made at any time before entry of judgment. Tender by a purchaser shall require only notice of willingness to exchange the security for the amount computed pursuant to subdivision 1. Tender by a seller shall require only notice of willingness to pay the amount specified in exchange for the security. Any notice may be given by service as in civil actions or by certified mail to the last known address of the person liable.

Subd. 6. Every cause of action under this statute survives the death of any person who might have been a plaintiff or defendant.

Subd. 7. No person may commence an action under subdivision 1 more than three years after the sale upon which such action is based. No person may commence an action under subdivision 2 more than three years after the occurrence of the act or transaction constituting the violation.

Subd. 8. No purchaser may commence an action under subdivision 1 if, before suit is commenced, the purchaser has received a written offer to repurchase the security for cash payable on delivery of the security equal to the consideration paid, together with interest at the legal rate from the date of payment, less the amount of any income received thereon or, if the purchaser no longer owns the security, an offer to pay an amount in cash equal to the damages computed in accordance with subdivision 1 and the purchaser has failed to accept such offer in writing within 30 days of its receipt. No offer shall be effective to prevent suit under this section unless a duplicate copy thereof shall have been filed with the commissioner at least 20 days prior to its delivery to the offeree and the commissioner shall not have objected to the offer within that time. The offer shall be in the form and contain the information the commissioner by rule or order prescribes. If the offer is not performed in accordance with its terms, suit by the offeree under this section shall be permitted without regard to this subdivision.

Subd. 9. No person who has made or engaged in the performance of any contract in violation of any provision of this section or any rule or order hereunder or has acquired any purported rights under any such contract with knowledge of the facts by reason of which its making or performance was in violation may base any suit on such violation under the contract.

Subd. 10. Any condition, stipulation or provision binding any person to waive compliance with any provision of sections 80A.01 to 80A.31 or any rule or order hereunder in the purchase or sale of any security is void.

Subd. 11. The rights and remedies promulgated by sections 80A.01 to 80A.31 are in addition to any other right or remedy that may exist at law or in equity, but sections 80A.01 to 80A.31 do not create any cause of action not specified in this section or section 80A.05, subdivision 5. No civil cause of action may be based solely upon the failure of a broker-dealer or agent to comply with the requirements of section 80A.04, subdivision 1 or 3, except a cause of action arising under section 45.027.

HIST: 1973 c 451 s 23; 1986 c 444; 1987 c 336 s 17



Section 80A.24 Hearings and judicial review.

80A.24 Hearings and judicial review.

Subdivision 1. Within 30 days after an order has been issued without a hearing, any interested party may apply to the commissioner for a hearing in respect to matters determined by the order, and a hearing shall be held, on a date fixed by the commissioner, within 30 days after the application is filed. After the hearing the commissioner may modify the order as the commissioner deems appropriate. Hearings shall be public unless the commissioner grants a request joined in by all parties that the hearing be conducted privately.

Subd. 2. Orders of the commissioner shall be subject to judicial review under chapter 14, but orders originally issued without hearing may be reviewed only if the party seeking review has requested a hearing within the time provided by subdivision 1.

Subd. 3. Repealed, 1982 c 501 s 26; 1983 c 247 s 219

HIST: 1973 c 451 s 24; 1982 c 424 s 130; 1986 c 444



Section 80A.25 Rules, forms and orders.

80A.25 Rules, forms and orders.

Subdivision 1. The commissioner may from time to time make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of sections 80A.01 to 80A.31, including but not limited to rules and forms governing the conduct of business by broker-dealers, agents and investment advisers, registration statements, applications, and reports, and defining any terms, whether or not used in sections 80A.01 to 80A.31, insofar as the definitions are not inconsistent with the provisions of sections 80A.01 to 80A.31. For the purpose of rules and forms, the commissioner may classify securities, persons, and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes.

Subd. 2. No rule, form or order may be made, amended or rescinded unless the commissioner finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of sections 80A.01 to 80A.31. In prescribing rules and forms the commissioner may cooperate with securities administrators of the other states and the securities and exchange commission with a view to effectuating the policy of this statute to achieve maximum uniformity in the form and content of registration statements, application, and reports wherever practicable.

Subd. 3. The commissioner may by rule or order prescribe (a) the form and content of financial statements required under sections 80A.01 to 80A.31, (b) the circumstances under which consolidated financial statements shall be filed, and (c) whether any required financial statements shall be certified by independent or certified public accountants. All financial statements shall be prepared in accordance with generally accepted accounting principles unless otherwise permitted by rule or order.

Subd. 4. All rules and forms of the commissioner shall be published.

Subd. 5. No provision of sections 80A.01 to 80A.31 imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the commissioner, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

HIST: 1973 c 451 s 25; 1986 c 444



Section 80A.26 Administrative files and opinions.

80A.26 Administrative files and opinions.

Subdivision 1. A document is filed when it is received by the commissioner.

Subd. 2. The commissioner shall keep a register of all applications for registration and registration statements which are or have ever been effective, and all denial, suspension, or revocation orders which have ever been entered under this chapter and any predecessor laws. Any information contained in the register shall be a matter of public record.

Subd. 3. All information contained in or filed with any registration statement, application, or report, except such information as to which the commissioner, upon request and for good cause shown, grants confidential treatment, and except as to reports of sales provided for in section 45.027, subdivision 1, clause (7), shall be a matter of public record and shall be made available to the public under such rules as the commissioner prescribes.

Subd. 4. Upon request and at such reasonable charges as the commissioner prescribes, the commissioner shall furnish to any person photostatic or other copies (certified under the seal of office if requested) of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this chapter, any copy so certified is prima facie evidence of the contents of the entry or document certified.

Subd. 5. The commissioner may honor requests from interested persons for interpretive opinions.

HIST: 1973 c 451 s 26; 1986 c 444; 1987 c 336 s 18



Section 80A.27 Scope of sections 80A.01 to 80A.31 and service of process.

80A.27 Scope of sections 80A.01 to 80A.31 and service of process.

Subdivision 1. Sections 80A.01; 80A.04, subdivision 1; 80A.08; 80A.18; and 80A.23, apply to persons who sell or offer to sell when (a) an offer to sell is made in this state or (b) an offer to buy is made and accepted in this state.

Subd. 2. Sections 80A.01; 80A.04, subdivision 1; 80A.18; and 80A.23, apply to persons who buy or offer to buy when (a) an offer to buy is made in this state, or (b) an offer to sell is made and accepted in this state.

Subd. 3. For the purpose of this section an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer (a) originates from this state or (b) is directed by the offeror to this state and received by the offeree in this state, but for the purpose of section 80A.08 an offer to sell which is not directed to or received by the offeree in this state is not made in this state.

Subd. 4. For the purpose of this section an offer to buy or to sell is accepted in this state when acceptance (a) is communicated to the offeror in this state and (b) has not previously been communicated to the offeror, orally or in writing outside of this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received by the offeror in this state.

Subd. 5. An offer to sell or to buy is not made in this state when (a) the publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months, or (b) a radio or television program originating outside this state is received in this state.

Subd. 6. Sections 80A.01 and 80A.04, subdivision 3, so far as investment advisers are concerned, and section 80A.03 so far as any person is concerned, apply when any act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.

Subd. 7. Every applicant for registration under sections 80A.01 to 80A.31 and every issuer who proposes to offer a security in this state through any person acting on an agency basis in the common law sense shall file with the commissioner, in such form as the commissioner by rule prescribes, an irrevocable consent appointing the commissioner or a successor in office to be the attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against that person or a successor, executor, or administrator which arises under sections 80A.01 to 80A.31 or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. The consent need not be filed by a person who has filed a consent in connection with a previous registration or license which is then in effect. Service may be made in compliance with section 45.028, subdivision 2.

Subd. 8. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by sections 80A.01 to 80A.31 or any rule or order hereunder, and has not filed a consent to service of process under subdivision 7 and personal jurisdiction cannot otherwise be obtained in this state, that conduct shall be considered equivalent to an appointment of the commissioner or a successor in office to be the attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against that person or a successor executor or administrator which grows out of that conduct and which is brought under sections 80A.01 to 80A.31 or any rule or order hereunder, with the same force and validity as if served personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 9. When process is served under this section, the court, or the commissioner in a proceeding before the commissioner, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

HIST: 1973 c 451 s 27; 1978 c 674 s 60; 1986 c 444; 1992 c 564 art 2 s 10,11



Section 80A.28 Fees and expenses.

80A.28 Fees and expenses.

Subdivision 1. (a) There shall be a filing fee of $100 for every application for registration or notice filing. There shall be an additional fee of one-tenth of one percent of the maximum aggregate offering price at which the securities are to be offered in this state, and the maximum combined fees shall not exceed $300.

(b) When an application for registration is withdrawn before the effective date or a preeffective stop order is entered under section 80A.13, subdivision 1, all but the $100 filing fee shall be returned. If an application to register securities is denied, the total of all fees received shall be retained.

(c) Where a filing is made in connection with a federal covered security under section 18(b)(2) of the Securities Act of 1933, there is a fee of $100 for every initial filing. If the filing is made in connection with redeemable securities issued by an open end management company or unit investment trust, as defined in the Investment Company Act of 1940, there is an additional annual fee of 1/20 of one percent of the maximum aggregate offering price at which the securities are to be offered in this state during the notice filing period. The fee must be paid at the time of the initial filing and thereafter in connection with each renewal no later than July 1 of each year and must be sufficient to cover the shares the issuer expects to sell in this state over the next 12 months. If during a current notice filing the issuer determines it is likely to sell shares in excess of the shares for which fees have been paid to the commissioner, the issuer shall submit an amended notice filing to the commissioner under section 80A.122, subdivision 1, clause (3), together with a fee of 1/20 of one percent of the maximum aggregate offering price of the additional shares. Shares for which a fee has been paid, but which have not been sold at the time of expiration of the notice filing, may not be sold unless an additional fee to cover the shares has been paid to the commissioner as provided in this section and section 80A.122, subdivision 4a. If the filing is made in connection with redeemable securities issued by such a company or trust, there is no maximum fee for securities filings made according to this paragraph. If the filing is made in connection with any other federal covered security under Section 18(b)(2) of the Securities Act of 1933, there is an additional fee of one-tenth of one percent of the maximum aggregate offering price at which the securities are to be offered in this state, and the combined fees shall not exceed $300. Beginning with fiscal year 2001 and continuing each fiscal year thereafter, as of the last day of each fiscal year, the commissioner shall determine the total amount of all fees that were collected under this paragraph in connection with any filings made for that fiscal year for securities of an open-end investment company on behalf of a security that is a federal covered security pursuant to section 18(b)(2) of the Securities Act of 1933. To the extent the total fees collected by the commissioner in connection with these filings exceed $25,000,000 in a fiscal year, the commissioner shall refund, on a pro rata basis, to all persons who paid any fees for that fiscal year, the amount of fees collected by the commissioner in excess of $25,000,000. No individual refund is required of amounts of $100 or less for a fiscal year.

Subd. 2. Every applicant for an initial or renewal license shall pay a filing fee of $200 in the case of a broker-dealer, $50 in the case of an agent, and $100 in the case of an investment adviser. When an application is denied or withdrawn, the filing fee shall be retained. A licensed agent who has terminated employment with one broker-dealer shall, before beginning employment with another broker-dealer, pay a transfer fee of $25. The fee for a filing made according to section 80A.05, subdivision 1a, is $100.

Subd. 3. Any amendment to an existing license or registration requiring an order of the commissioner shall require payment of an amendment fee of $25. If the amendment increases the aggregate amount of securities to be registered, there shall be an additional fee calculated in accordance with subdivision 1, provided the maximum additional fees, if applicable, have not previously been paid. The commissioner shall by rule designate those amendments which require an order of the commissioner.

Subd. 4. Every annual report required by section 80A.12, subdivision 10, shall be accompanied by a fee of $100.

Subd. 5. The filing of any exemption for which notice is required to be given the commissioner under section 80A.15, subdivision 2, shall be accompanied by a fee of $50.

Subd. 6. The filing of a rescission offer under section 80A.23, subdivision 8, shall be accompanied by the fees as calculated in subdivision 1.

Subd. 7. Every request for a written opinion from the commissioner shall be accompanied by a fee of $50.

Subd. 7a. If securities of an issuer are sold in this state in excess of the quantity registered, the excess securities may be registered by paying a filing fee of $100, and an additional fee in the amount of three times that which is prescribed under subdivision 1, for the excess securities to be registered. There shall be no maximum combined fees under this subdivision, notwithstanding the limitation set forth in subdivision 1, clause (a).

Registration of the excess securities shall be effective retroactively to the date of sale.

Subd. 8. When the commissioner deems it necessary to incur any expense in connection with any application, registration or license, the commissioner shall have the power to require the interested person to make an advance deposit with the commissioner in an amount estimated as sufficient to cover such expense. All such deposits shall be covered into the state treasury and credited to the state commissioner of commerce's investigation fund, from which fund the commissioner shall have power to make disbursements to pay for expenses necessarily incurred in the investigation. Any unexpended portion shall be refunded. On field examinations made by the commissioner or an employee away from the office of the commissioner, a per diem of $10 for each such person may be charged in addition to actual expenses. Where additional technical, expert, or special services are used, the actual cost of such services may be charged in addition to actual expenses.

Subd. 9. No filing for which a fee is required shall be deemed to be filed or given any effect until the proper fee is paid. All fees and charges collected by the commissioner shall be covered into the state treasury. When any person is entitled to a refund under this section, the commissioner shall certify to the commissioner of finance the amount of the fee to be refunded to the applicant, and the commissioner of finance shall issue a warrant in payment thereof out of the fund to which such fee was credited in the manner provided by law. There is hereby appropriated to the person entitled to such refunds from the fund in the state treasury to which such fees were credited an amount to make such refunds and payments.

HIST: 1973 c 451 s 28; 1973 c 492 s 14; 1981 c 140 s 10-15; 1982 c 475 s 1; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1992 c 513 art 3 s 27; 1997 c 222 s 30,31; 1998 c 331 s 37; 2000 c 488 art 2 s 4



Section 80A.29 Sale of liquor warehouse receipts is sale of securities.

80A.29 Sale of liquor warehouse receipts is sale of securities.

The sale of warehouse receipts or other evidence of ownership for the storing of liquor during the aging or processing period of liquor is hereby declared to be a sale of securities subject to all of the provisions of sections 80A.01 to 80A.31 except section 80A.15. The sale of such warehouse receipts by broker-dealers and agents licensed under sections 80A.01 to 80A.31 is hereby authorized without such broker-dealers or agents having to procure a liquor license when such liquor is not to be imported nor shipped into this state, except as authorized by law. The provisions of sections 80A.01 to 80A.31 shall not apply to the sale of warehouse receipts to distillers, manufacturers, or wholesalers of liquor duly licensed as such in the state of Minnesota.

HIST: 1973 c 451 s 29



Section 80A.30 Registration of oil or gas lands or interest before sale.

80A.30 Registration of oil or gas lands or interest before sale.

Subdivision 1. No person shall sell to any person in this state any lands represented to contain or to be a prospect for oil or gas, or any interest therein or thereunder, or in royalties therefrom, unless and until those lands, interests or royalties shall have been first registered under this chapter. Registration shall be made or denied in substantially the same manner and upon substantially the same grounds and conditions as are prescribed for the registration of securities by section 80A.11. The fees for registration shall be calculated in the same manner as the fees for registration of securities under section 80A.28, subdivision 1.

Subd. 2. This section shall not apply to any isolated sale not made or occurring in the course of repeated or successive sale; nor to any judicial sale or any transaction lawfully ordered, authorized, or approved by a court of competent jurisdiction in this state; nor to any sale to a bank or financial institution under the supervision of any instrumentality or officer of the United States or of the commissioner of commerce of this state, or a licensed broker-dealer; nor to any sale made in compliance with the provisions of section 80A.15, subdivision 2, clause (g) or (h). In any complaint, information or indictment charging a sale in violation of this section, it shall not be necessary to specifically name or identify persons other than the complainant to whom like sales have been made.

HIST: 1973 c 451 s 30; 1981 c 140 s 16; 1984 c 552 s 6



Section 80A.31 Statutory policy.

80A.31 Statutory policy.

Sections 80A.01 to 80A.31 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation of sections 80A.01 to 80A.31 with the related federal regulation.

HIST: 1973 c 451 s 31






Chapter 80B Corporate Takeovers

Section 80B.01 Definitions.

80B.01 Definitions.

Subdivision 1. When used in sections 80B.01 to 80B.13, unless the context otherwise requires, the following words shall have the meanings herein ascribed to them.

Subd. 2. "Affiliate" of a person means any person controlling, controlled by, or under common control with such person.

Subd. 3. "Associate" of a person means any person acting jointly or in concert with such person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to the equity securities of an issuer.

Subd. 4. "Commissioner" means the commissioner of commerce.

Subd. 5. "Equity security" means any stock or similar security; or any security convertible, with or without consideration, into such a security; or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules as the commissioner may prescribe in the public interest and for the protection of investors, to treat as an equity security.

Subd. 6. "Offeror" means a person who makes or in any way participates in making a takeover offer. Offeror does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror, and not otherwise participating in the takeover offer. When two or more persons act as a partnership, limited partnership, syndicate, or other group pursuant to any agreement, arrangement, relationship, understanding, or otherwise (whether or not in writing) for the purpose of acquiring, owning, or voting securities of a target company, all members of the partnership, syndicate, or other group constitute "a person."

Subd. 7. "Offeree" means the beneficial owner, residing in Minnesota, of equity securities which an offeror offers to acquire in connection with a takeover offer.

Subd. 8. "Takeover offer" means the offer to acquire any equity securities of a target company from a resident of this state pursuant to a tender offer or request or invitation for tenders, if after the acquisition of all securities acquired pursuant to the offer either (1) the offeror would be directly or indirectly a beneficial owner of more than ten percent of any class of the outstanding equity securities of the target company and was directly or indirectly the beneficial owner of less than ten percent of any class of the outstanding equity securities of the target company prior to the commencement of the offer; or (2) the beneficial ownership by the offeror of any class of the outstanding equity securities of the target company would be increased by more than ten percent of that class and the offeror was directly or indirectly the beneficial owner of ten percent or more of any class of the outstanding equity securities of the target company prior to the commencement of the offer. Takeover offer does not include:

(a) an offer in connection with the acquisition of a security which, together with all other acquisitions by the offeror of securities of the same class of equity securities of the issuer, would not result in the offeror having acquired more than two percent of this class during the preceding 12-month period;

(b) an offer by the issuer to acquire its own equity securities unless the offer is made during the pendency of a takeover offer by a person who is not an associate or affiliate of the issuer;

(c) an offer in which the target company is an insurance company subject to regulation by the commissioner, a financial institution regulated by the commissioner, or a public service utility subject to regulation by the public utilities commission.

Subd. 9. "Target company" means an issuer of publicly traded equity securities (a) which (1) has its principal place of business or its principal executive office located in this state, or (2) owns or controls assets located within this state which have a fair market value of at least $1,000,000, and (b) which (1) has more than ten percent of its beneficial or record equity securityholders resident in this state, (2) has more than ten percent of its equity securities owned beneficially or of record by residents in this state, or (3) has more than 1,000 beneficial or record equity securityholders resident in this state. For the purposes of this chapter, an equity security is publicly traded if a trading market exists for the security at the time the offeror makes a takeover offer for the security. A trading market exists if the security is traded on a national securities exchange, whether or not registered pursuant to the Securities Exchange Act of 1934, or the over-the-counter market.

Subd. 10. "Beneficial owner" includes, but is not limited to, any person who directly or indirectly through any contract, arrangement, understanding, relationship, or otherwise has or shares the power to vote or direct the voting of a security and/or the power to dispose of, or direct the disposition of, the security. "Beneficial ownership" includes, but is not limited to, the right, exercisable within 60 days, to acquire securities through the exercise of options, warrants, or rights or the conversion of convertible securities, or otherwise. The securities subject to these options, warrants, rights, or conversion privileges held by a person shall be deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by this person, but shall not be deemed to be outstanding for the purpose of computing the percentage of the class owned by any other person. A person shall be deemed the beneficial owner of securities beneficially owned by any relative or spouse or relative of the spouse residing in the home of this person, any trust or estate in which this person owns ten percent or more of the total beneficial interest or serves as trustee or executor, any corporation or entity in which this person owns ten percent or more of the equity, and any affiliate or associate of this person.

HIST: 1973 c 331 s 1; 1974 c 406 s 94,95; 1980 c 516 s 2; 1984 c 488 s 2; 1Sp1985 c 5 s 1-3; 1986 c 444; 1Sp1987 c 1 s 1,2



Section 80B.02 Repealed, 1984 c 488 s 19

80B.02 Repealed, 1984 c 488 s 19



Section 80B.03 Registration of takeover offers.

80B.03 Registration of takeover offers.

Subdivision 1. It is unlawful for any person to make a takeover offer or to acquire any equity securities pursuant to the offer, unless the offer is effective under sections 80B.01 to 80B.13. A takeover offer is effective when the offeror files with the commissioner a registration statement containing the information prescribed in subdivisions 2 and 6. The offeror shall deliver a copy of the registration statement by personal service to the target company at its principal office not later than the filing of the registration statement. The offeror shall send or deliver to all offerees as soon as practicable after the filing, the material terms of the proposed offer and the information specified in subdivision 6.

Subd. 2. The registration statement shall be filed on forms prescribed by the commissioner, and shall be accompanied by a consent by the offeror to service of process and the filing fee specified in section 80B.08, and shall contain the following information:

(a) all of the information specified in subdivision 6;

(b) two copies of all solicitation materials intended to be used in the takeover offer in the form proposed to be published or sent or delivered to offerees;

(c) if the offeror is other than a natural person, information concerning its organization and operations, including the year, form and jurisdiction of its organization, a description of each class of equity security and long-term debt, a description of the business conducted by the offeror and its subsidiaries and any material changes therein during the past three years, a description of the location and character of the principal properties of the offeror and its subsidiaries, a description of any material pending legal or administrative proceedings in which the offeror or any of its subsidiaries is a party, the names of all persons directly or indirectly controlling the offeror, directors and executive officers of the offeror and their material business activities, their business affiliations during the past three years and any material legal or administrative proceedings in which the controlling persons, directors, or executive officers are or were a party during the past three years, and financial statements of the offeror in such form and for such period of time as the commissioner may by rule prescribe;

(d) if the offeror is a natural person, information concerning that person's identity and background, including business activities and affiliations during the past three years, and a description of any material pending legal or administrative proceedings in which the offeror is a party.

Subd. 3. Repealed, 1984 c 488 s 19

Subd. 3a. Registration is not deemed approval by the commissioner and any representation to the contrary is unlawful.

Subd. 4. Repealed, 1984 c 488 s 19

Subd. 4a. Within three business days of the date of filing of the registration statement, the commissioner may by order summarily suspend the effectiveness of the takeover offer if the commissioner determines that the registration statement does not contain all of the information specified in subdivisions 2 and 6 or that the takeover offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the takeover offer. The suspension shall remain in effect only until the determination following a hearing held pursuant to subdivision 5.

Subd. 5. A hearing shall be scheduled by the commissioner with respect to each suspension under this section and shall be held within ten calendar days of the date of the suspension. Chapter 14 does not apply to the hearing. The commissioner may allow any interested party to appear at and participate in the hearing in a manner considered appropriate by the commissioner. The commissioner's determination made following the hearing shall be made within three calendar days after such hearing has been completed but not more than 16 calendar days after the date of the suspension. The commissioner may prescribe time limits that are shorter than those specified in this subdivision by rule or order. If, based upon the hearing, the commissioner finds that the registration statement does not contain all of the information provided in subdivisions 2 and 6 or that the takeover offer materials provided to offerees do not provide full disclosure to offerees of all material information concerning the offer, or that the takeover offer is in material violation of any provision of sections 80B.01 to 80B.13, the commissioner shall permanently suspend the effectiveness of the takeover offer, subject to the right of the offeror to correct disclosure and other deficiencies identified by the commissioner and to reinstitute the takeover offer by filing a new or amended registration statement pursuant to this section.

Subd. 6. The form required to be filed by subdivision 2, clause (a), shall contain the following information:

(a) the identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected including the identity and background of each member of a partnership, limited partnership, syndicate, or other group constituting the person and the identity and background of each affiliate and associate of the person, including the identity and background of each affiliate and associate of each member of the partnership, syndicate, or other group; provided, however, that with respect to a limited partnership, the information need only be given with respect to a partner who is denominated or functions as a general partner and each affiliate and associate of the general partner;

(b) the source and amount of funds or other consideration used or to be used in acquiring any equity security, including the material terms of the financial arrangements for the take-over;

(c) any plans or proposals of any person identified under paragraph (a), including plans or proposals under consideration, to (1) liquidate or dissolve the target company, (2) sell all or a substantial part of its assets, or merge it or exchange its shares with another person, (3) change the location of its principal place of business or its principal executive office or of a material portion of its business activities, (4) change materially its management or policies of employment, (5) change materially its charitable or community contributions or related policies, programs, or practices, (6) change materially its relationship with suppliers or customers or the communities in which it operates, or (7) make any other material change in its business, corporate structure, management or personnel, and other objective facts as would be substantially likely to affect the decision of a shareholder with respect to the take-over offer;

(d) the number and class or series of shares of the target company beneficially owned, directly or indirectly, by each of the persons identified under paragraph (a).

HIST: 1973 c 331 s 3; 1974 c 406 s 97; 1984 c 488 s 3-8; 1Sp1985 c 5 s 4-8; 1986 c 444; 1988 c 692 s 1,2; 2001 c 208 s 8



Section 80B.04 Filing of solicitation materials.

80B.04 Filing of solicitation materials.

Copies of all advertisements, circulars, letters or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the takeover offer, shall be filed with the commissioner and sent to the target company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to offerees. The commissioner may prohibit the use of any solicitation materials deemed false or misleading.

HIST: 1973 c 331 s 4



Section 80B.05 Fraudulent and deceptive practices.

80B.05 Fraudulent and deceptive practices.

It is unlawful for any offeror or target company or any controlling person of an offeror or target company or any broker-dealer acting on behalf of an offeror or target company to engage in any fraudulent, deceptive or manipulative acts or practices in connection with a takeover offer. Fraudulent, deceptive and manipulative acts or practices include, without limitation:

(1) the publication or use in connection with the offer of any false statement of a material fact or the omission to state a material fact necessary to make the statements made not misleading;

(2) the sale by any controlling shareholders of a target company of any or their equity securities to the offeror for a consideration greater than that to be paid other stockholders pursuant to the offer or the purchase of any of the securities of a controlling shareholder of the target company by the offeror for a consideration greater than that to be paid other shareholders, pursuant to an agreement not disclosed to the other shareholders;

(3) the refusal by a target company incorporated under the laws of this state to permit an offeror who is a stockholder of record to examine its list of stockholders, and to make extracts therefrom, pursuant to the applicable statutes and rules of this state and the United States, for the purpose of making a takeover offer in compliance with sections 80B.01 to 80B.13, or in lieu thereof, to mail any solicitation materials published by the offeror to its security holders with reasonable promptness after receipt from the offeror of such materials together with the reasonable expenses of postage and handling;

(4) except for forms of communication described in section 80C.19, subdivision 4, the solicitation of any offeree for acceptance or rejection of a takeover offer or acquisition of any equity security pursuant to a takeover offer before the takeover offer is effective under sections 80B.01 to 80B.13 or while the offer is suspended under sections 80B.01 to 80B.13.

Notwithstanding any contrary provisions of this chapter, during the time a takeover offer is suspended under sections 80B.01 to 80B.13, the offeror may distribute to offerees who are residents of this state the takeover offer materials, and any amendments to the offer, if the following statement, printed in not less than 10-point bold face type, is affixed by the offeror or with the offeror's consent to the front cover of the materials: "The commissioner of commerce, state of Minnesota, has suspended the solicitation and effectiveness within the state of Minnesota of the attached offering materials. Until further notice, the attached materials are sent for informative purposes only and are not a solicitation to purchase shares." During the time any takeover offer is suspended under sections 80B.01 to 80B.13, if the offeror elects to distribute materials to offerees who are residents of this state for informational purposes, the target company may distribute to offerees who are residents of this state a statement of the target company's position with respect to the takeover offer and the takeover offer materials, if the following statement, printed in not less than 10-point bold face type, is attached to the front cover of the target company's communication: "The commissioner of commerce, state of Minnesota, has suspended the solicitation and effectiveness within the state of Minnesota of the offer addressed herein. Until further notice, the attached materials are sent for informative purposes only and are not a solicitation to reject or accept the offer."

HIST: 1973 c 331 s 5; 1984 c 488 s 9; 1Sp1985 c 5 s 9



Section 80B.06 Limitations on offerors.

80B.06 Limitations on offerors.

Subdivision 1. No offeror may make a takeover offer which is not made to stockholders in this state on substantially the same terms as the offer is made to stockholders outside this state.

Subd. 2. An offeror shall provide that any equity securities of a target company deposited or tendered pursuant to a takeover offer may be withdrawn by or on behalf of any offeree at any time within seven days from the date the offer has become effective under sections 80B.01 to 80B.13 and after 60 days from the date the offer has become effective under sections 80B.01 to 80B.13, except as the commissioner may otherwise prescribe by rule or order for the protection of investors.

Subd. 3. Repealed, 1Sp1985 c 5 s 20

Subd. 4. Repealed, 1Sp1985 c 5 s 20

Subd. 5. No offeror may make a takeover offer or acquire any equity securities in this state pursuant to the takeover offer, at any time when any proceeding by the commissioner is pending against the offeror alleging a violation of any provision of sections 80B.01 to 80B.13 or chapter 80A.

Subd. 6. Repealed, 1Sp1985 c 5 s 20

Subd. 7. Repealed, 1991 c 58 s 16

HIST: 1973 c 331 s 6; 1974 c 406 s 98; 1984 c 488 s 10; 1Sp1985 c 5 s 10



Section 80B.07 Administration, rules and orders.

80B.07 Administration, rules and orders.

Subdivision 1. In administering the provisions of sections 80B.01 to 80B.13, the commissioner may exercise all powers granted under chapter 80A, which are not inconsistent with sections 80B.01 to 80B.13.

Subd. 2. The commissioner may make and adopt such rules and forms as are necessary to carry out the purposes of sections 80B.01 to 80B.13, including, without limitation, rules defining terms used in sections 80B.01 to 80B.13.

Subd. 3. The commissioner may by rule or order exempt from any provisions of sections 80B.01 to 80B.13 any proposed takeover offer or any category or type of take-over offer which the commissioner determines does not have the purpose or effect of changing or influencing the control of a target company or where the commissioner determines that compliance with sections 80B.01 to 80B.13 is not necessary for the protection of the offerees.

HIST: 1973 c 331 s 7; 1974 c 406 s 99; 1980 c 516 s 2; 1984 c 488 s 11; 1Sp1985 c 5 s 11; 1986 c 444



Section 80B.08 Fees and expenses.

80B.08 Fees and expenses.

The commissioner shall charge a filing fee of $250 for a registration statement filed by an offeror.

HIST: 1973 c 331 s 8; 1984 c 488 s 12



Section 80B.09 Injunctions.

80B.09 Injunctions.

Whenever it appears to the commissioner that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of sections 80B.01 to 80B.13 or any rule or order hereunder, the commissioner (1) may issue and cause to be served upon any person violating any of the provisions of sections 80B.01 to 80B.13 an order requiring the person guilty thereof to cease and desist therefrom; and (2) may bring an action in the district court of the appropriate county to enjoin the acts or practices and to enforce compliance with sections 80B.01 to 80B.13 or any rule or order hereunder, or may refer the matter to the attorney general or the county attorney of the appropriate county. Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order and may order rescission of any sales or purchases of securities determined to be unlawful under sections 80B.01 to 80B.13 or any rule or order hereunder. The court may not require the commissioner to post a bond.

HIST: 1973 c 331 s 9; 1986 c 444



Section 80B.10 Penalties.

80B.10 Penalties.

Subdivision 1. Any person, including a controlling person of an offeror or target company, who willfully violates any provision of sections 80B.01 to 80B.13 or any rule thereunder, or any order of the commissioner of which this person has notice, may be fined not more than $25,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense. No indictment or information may be returned under sections 80B.01 to 80B.13 more than six years after the alleged violation.

Subd. 2. The commissioner may refer such evidence as is available concerning violations of sections 80B.01 to 80B.13 or of any rule or order hereunder to the attorney general or the county attorney of the appropriate county who may, with or without any reference, institute the appropriate criminal proceedings under sections 80B.01 to 80B.13. A county attorney, on receiving a referral, shall within 90 days file with the commissioner a statement concerning any action taken or, if no action has been taken, the reasons therefor.

Subd. 3. Nothing in sections 80B.01 to 80B.13 limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

Subd. 4. All shares of a target company incorporated under the laws of this state acquired from a Minnesota resident in violation of any provision of this chapter or any rule hereunder, or any order of the commissioner of which the person has notice, shall be denied voting rights for one year after acquisition, the shares shall be nontransferable on the books of the target company for one year after acquisition and the target company shall, during this one-year period, have the option to call the shares for redemption at the price at which the shares were acquired. Such a redemption shall occur on the date set in the call notice but not later than 60 days after the call notice is given.

Subd. 5. Rights of action. Offerors, offerees, and target companies may sue at law or in equity to enforce the provisions of this chapter.

HIST: 1973 c 331 s 10; 1984 c 488 s 13; 1Sp1985 c 5 s 12-14; 1986 c 444



Section 80B.11 Civil liabilities.

80B.11 Civil liabilities.

Subdivision 1. Any offeror who purchases a security in connection with a takeover offer in violation of sections 80B.01 to 80B.13 shall be liable to the person selling the security to the offeror who may sue either at law or in equity. In an action for rescission the seller shall be entitled to recover the security, plus any income received by the purchaser thereon, upon tender of the consideration received. Tender requires only notice of willingness to pay the amount specified in exchange for the security. Any notice may be given by service as in civil actions or by certified mail to the last known address of the person liable. Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security.

Subd. 2. Every person who directly or indirectly controls a person liable under subdivision 1, every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly or severally with and to the same extent as such person. Persons who would otherwise be so liable but who prove that they did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist are not liable. There is contribution as in cases of contract among the several persons so liable.

Subd. 3. No action may be maintained under this section unless commenced before the expiration of three years after the act or transaction constituting the violation or the expiration of one year after the discovery of the facts constituting the violation, whichever first expires.

Subd. 4. The rights and remedies under sections 80B.01 to 80B.13 are in addition to any other rights or remedies that may exist at law or in equity.

HIST: 1973 c 331 s 11; 1986 c 444



Section 80B.12 Application of corporate takeover law.

80B.12 Application of corporate takeover law.

Subdivision 1. Repealed, 1984 c 488 s 19

Subd. 2. If the target company is a public utility, public utility holding company, national banking association, bank holding company or savings association subject to regulation by a federal agency and the takeover of such company is subject to approval by that agency sections 80B.01 to 80B.13 shall not apply.

Subd. 3. Repealed, 1984 c 488 s 19

HIST: 1973 c 331 s 12; 1980 c 614 s 123; 1995 c 202 art 1 s 25



Section 80B.13 Application of securities law.

80B.13 Application of securities law.

All of the provisions of chapter 80A, which are not in conflict with sections 80B.01 to 80B.13 shall apply to any takeover offer involving a target company in this state.

HIST: 1973 c 331 s 13; 1974 c 406 s 100






Chapter 80C Franchises

Section 80C.01 Definitions.

80C.01 Definitions.

Subdivision 1. As used in sections 80C.01 to 80C.22, the terms defined in this section have the meanings here given them.

Subd. 2. "Advertisement" means any written or printed communication or any communication by recorded telephone message, radio, television, picture or similar means published in connection with a sale of, or offer to sell, any franchise.

Subd. 3. "Commissioner" means the commissioner of commerce.

Subd. 4. (a) "Franchise" means (1) a contract or agreement, either express or implied, whether oral or written, for a definite or indefinite period, between two or more persons:

(i) by which a franchisee is granted the right to engage in the business of offering or distributing goods or services using the franchisor's trade name, trademark, service mark, logotype, advertising, or other commercial symbol or related characteristics;

(ii) in which the franchisor and franchisee have a community of interest in the marketing of goods or services at wholesale, retail, by lease, agreement, or otherwise; and

(iii) for which the franchisee pays, directly or indirectly, a franchise fee; or

(2) a contract, lease, or other agreement, either express or implied, whether oral or written, for a definite or indefinite period, between two or more persons, whereby the franchisee is authorized, permitted, or granted the right to market motor vehicle fuel at retail under the franchisor's trade name, trademark, service mark, logotype, or other commercial symbol or related characteristics owned or controlled by the franchisor; or

(3) the sale or lease of any products, equipment, chattels, supplies, or services to the purchaser, other than the sale of sales demonstration equipment, materials or samples for a total price of $500 or less to any one person, for the purpose of enabling the purchaser to start a business and in which the seller:

(i) represents that the seller, lessor, or an affiliate thereof will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases, or similar devices, or currency operated amusement machines or devices, on premises neither owned or leased by the purchaser or seller; or

(ii) represents that the seller will purchase any or all products made, produced, fabricated, grown, bred, or modified by the purchaser using, in whole or in part, the supplies, services, or chattels sold to the purchaser; or

(iii) guarantees that the purchaser will derive income from the business which exceeds the price paid to the seller; or

(4) an oral or written contract or agreement, either expressed or implied, for a definite or indefinite period, between two or more persons, under which a manufacturer, selling security systems through dealers or distributors in this state, requires regular payments from the distributor or dealer as royalties or residuals for products purchased and paid for by the dealer or distributor.

(b) "Franchise" does not include any business which is operated under a lease or license on the premises of the lessor or licensor as long as such business is incidental to the business conducted by the lessor or licensor on such premises, including, without limitation, leased departments, licensed departments, and concessions.

(c) "Franchise" does not include any contract, lease or other agreement whereby the franchisee is required to pay less than $100 on an annual basis, except those franchises identified in paragraph (a), clause (2).

(d) "Franchise" does not include a contract, lease or other agreement between a new motor vehicle manufacturer, distributor, or factory branch and a franchisee whereby the franchisee is granted the right to market automobiles, motorcycles, trucks, truck tractors, or self-propelled motor homes or campers if the foregoing are designed primarily for the transportation of persons or property on public highways.

(e) "Franchise" does not include a contract, lease, or other agreement or arrangement between two or more air carriers, or between one or more air carriers and one or more foreign air carriers. The terms "air carrier" and "foreign air carrier" shall have the meanings assigned to them by the Federal Aviation Act, United States Code Appendix, title 49, sections 1301(3) and 1301(22), respectively.

(f) For purposes of this chapter, a person who sells motor vehicle fuel at wholesale who does not own or control, or is not an affiliate of a person who owns or controls, the trademark, trade name, service mark, logotype, or other commercial symbol or related characteristics under which the motor vehicle fuel is sold at retail, is not a franchisor or a franchisee, and is not considered to be part of a franchise relationship.

Subd. 5. "Franchisee" means a person to whom a franchise is granted. Unless otherwise stated herein, franchisee shall also include subfranchisor.

Subd. 6. "Franchisor" means a person who grants a franchise or an area franchise.

Subd. 7. "Area franchise" means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for consideration given in whole or in part for such right, to sell or negotiate the sale of franchises in the name or in behalf of the franchisor. Unless specifically stated otherwise, "franchise" includes "area franchise."

Subd. 8. "Subfranchisor" means a person to whom an area franchise is granted.

Subd. 9. "Franchise fee" means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business or to continue a business under a franchise agreement, including, but not limited to, the payment either in lump sum or by installments of an initial capital investment fee, any fee or charges based upon a percentage of gross or net sales whether or not referred to as royalty fees, any payment for goods or services, or any training fees or training school fees or charges; provided, however, that the following shall not be considered the payment of a franchise fee:

(a) The purchase of goods or agreement to purchase goods at a bona fide wholesale price;

(b) The purchase of goods or agreement to purchase goods on consignment, if the proceeds remitted by the franchisee from any such sale shall reflect only the bona fide wholesale price of such goods;

(c) The repayment by the franchisee of a bona fide loan made to the franchisee from the franchisor;

(d) The purchase of goods or agreement to purchase goods at a bona fide retail price subject to a bona fide commission or compensation plan that in substance reflects only a bona fide wholesale transaction;

(e) The purchase, at their fair market value, of supplies or fixtures or agreement to so purchase supplies or fixtures necessary to enter into the business or to continue the business under the franchise agreement;

(f) The purchase or lease, at the fair market value, of real property or agreement to so purchase or lease real property necessary to enter into the business or to continue the business under the franchise agreement.

Subd. 10. "Fraud and deceit" are not limited to common law fraud and deceit.

Subd. 11. "Order" means a consent, authorization, approval, prohibition or requirement, or other order applicable to a specific case, issued by the commissioner.

Subd. 12. "Person" means a natural person, corporation, partnership, trust, or other legal entity.

Subd. 13. "Publish" means publicly to issue or circulate by newspaper, mail, radio, or television, or otherwise to disseminate to or place before the public.

Subd. 14. "Rule" means any published rule adopted by the commissioner in accordance with chapter 14.

Subd. 15. "Sale" or "sell" includes every contract or agreement for the sale of, and every contract to sell or dispose of, a franchise or interest in a franchise for value.

Subd. 16. "Offer" or "offer to sell" includes every attempt to offer to dispose of, and every solicitation of an offer to buy, a franchise or interest in a franchise for value.

Subd. 17. "Predecessor" means any person or persons from whom the franchisor acquired, either directly or indirectly, assets constituting 30 percent or more of the franchisor's total assets immediately following the acquisition, during the five year period preceding the date of the offering circular.

Subd. 18. "Fractional franchise" means any franchise relationship in which the franchisee or any of the principal officers or directors of the franchisee, have been in the type of business represented by the franchise relationship for more than two years and the parties anticipated, or should have anticipated, at the date of the agreement establishing the franchise relationship, that the sales arising from the relationship would represent no more than 20 percent of the dollar sales volume of the franchisee.

Subd. 19. Assist the purchaser in finding locations. "Assist the purchaser in finding locations" means to directly assist the purchaser in finding locations, or to refer the purchaser to any resource which assists in finding locations and is affiliated with the seller through common ownership, common control, a referral fee arrangement, or any other business relationship. "Assist the purchaser in finding locations" does not include providing to the purchaser a written list of resources which assist in finding locations, provided that none of the resources on the list are affiliated with the seller in any way.

Subd. 20. Affiliate. "Affiliate" means any person who controls, is controlled by, or is under common control with, any other person. The term includes, without limitation, partners, business entities with common ownership, principals of any business entity, and subsidiaries, parent companies, or holding companies of any person.

Subd. 21. Motor vehicle fuel. "Motor vehicle fuel" means gasoline of a type distributed for use as a fuel in a self-propelled vehicle designed primarily for use on public streets, roads, and highways, but does not include diesel fuel or specialty fuel.

Subd. 22. Specialty fuel. "Specialty fuel" means a gasoline sold (1) by a refiner who directly or through an affiliate does not own, lease, or have any leasehold or other possessory rights to the marketing premises; and (2) under a trademark or trade name that is different from the trademark, trade name, service mark, logotype, or other commercial symbol used to identify the marketing premises generally.

HIST: 1973 c 612 s 1; 1975 c 181 s 1; 1977 c 9 s 1; 1980 c 516 s 2; 1981 c 59 s 19; 1981 c 165 s 1-3; 1982 c 424 s 130; 1983 c 289 s 114 subd 1; 1984 c 596 s 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1988 c 561 s 1; 1996 c 439 art 2 s 16; 1997 c 222 s 32; 2000 c 456 s 1-4; 2001 c 7 s 18

* NOTE: For the application of subdivision 22 to existing *agreements and to agreements entered into, modified, renewed, or *extended on or after May 6, 2000, see Laws 2000, chapter 456, *section 24.



Section 80C.02 Registration requirement.

80C.02 Registration requirement.

No person may offer or sell any franchise in this state unless there is an effective registration statement on file in accordance with the provisions of sections 80C.01 to 80C.22 or unless the franchise or transaction is exempted under section 80C.03.

HIST: 1973 c 612 s 2



Section 80C.03 Exemptions.

80C.03 Exemptions.

The registration requirement imposed by section 80C.02 shall not apply to the following provided that the method of offer or sale is not used for the purpose of evading sections 80C.01 to 80C.22:

(a) the offer or sale of a franchise owned by that franchisee, or the offer or sale of the entire area franchise owned by the subfranchisor making the offer or sale if the sale is not effected by or through a franchisor; provided, however, that no person shall make more than one sale during any period of 12 consecutive months of a franchise or area franchise granted by a single franchisor. A sale is not effected by or through a franchisor merely because a franchisor has a right to approve or disapprove a different franchisee;

(b) any transaction by an executor, administrator, sheriff, receiver, trustee in bankruptcy, guardian or conservator;

(c) any offer or sale to a banking organization, financial organization or life insurance corporation within the meanings given these terms by section 345.31;

(d) securities currently registered in this state pursuant to chapter 80A;

(e) the offer or sale of a franchise, not including an area franchise, provided that:

(1) the franchisor shall make no more than one sale of a franchise pursuant to this exemption during any period of 12 consecutive months;

(2) the franchisor has not advertised the franchise for sale to the general public in newspapers or other publications of general circulation or otherwise by radio, television, electronic means or similar communications media, or through a program of general solicitation by means of mail or telephone;

(3) the franchisor deposits all franchisee fees within two days of receipt in an escrow account until all obligations of the franchisor to the franchisee which are, pursuant to the terms of the franchise agreement, to be performed prior to the opening of the franchise, have been performed. The franchisor shall provide the franchisee with a purchase receipt for the franchise fees paid, a copy of the escrow agreement and the name, address and telephone number of the escrow agent. The escrow agent shall be a bank located in Minnesota. Upon a showing of good cause the commissioner may waive the escrow of franchise fees; and

(4) the franchisor has provided to the commissioner, no later than ten business days prior to the sale, a written notice of its intention to offer or sell a franchise pursuant to this exemption;

(f) the offer or sale of a fractional franchise;

(g) any transaction which the commissioner by rule or order exempts as not being within the purposes of this chapter and the registration of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of investors; and

(h) the offer or sale of a franchise to a resident of a foreign state, territory, or country who is neither domiciled in this state nor actually present in this state, if the franchise business is not to be operated wholly or partly in this state, and if the sale of this franchise is not in violation of any law of the foreign state, territory, or county concerned.

HIST: 1973 c 612 s 3; 1976 c 2 s 36; 1981 c 165 s 4; 1985 c 251 s 5; 1986 c 444



Section 80C.04 Application for registration.

80C.04 Application for registration.

Subdivision 1. An application for registration of a franchise shall be made by filing with the commissioner a proposed public offering statement accompanied by a fee of $400. The public offering statement shall contain the following:

(a) The name of the franchisor, the name under which the franchisor is doing or intends to do business, and the name of any parent or affiliated person that will engage in business transactions with franchisees;

(b) The franchisor's principal business address, the address of its agent in this state authorized to receive service of process, and a consent to service of process as required by section 80C.20, if applicable;

(c) The business form of the franchisor, whether corporate, partnership or otherwise, and the state or other sovereign power under which the franchisor is organized;

(d) Such information concerning the identity and business experiences of persons affiliated with the franchisor as the commissioner may by rule prescribe;

(e) A statement whether the franchisor or any person identified in the public offering statement:

(1) Has during the ten year period immediately preceding the date of the public offering statement been convicted of a felony, pleaded nolo contendere to a felony charge, or been held liable in a civil action by final judgment if such felony or civil action involved fraud, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices or misappropriation of property;

(2) Is subject to any currently effective order of the United States Securities and Exchange Commission or the securities administrator of any state denying registration to or revoking or suspending the license or registration of such person as a securities broker, dealer, agent, or investment adviser, or is subject to any currently effective order of any national securities association or national securities exchange, as defined in the Securities Exchange Act of 1934, suspending or expelling such person from membership in such association or exchange;

(3) Is subject to any currently effective order or ruling of the Federal Trade Commission;

(4) Is subject to any currently effective injunctive or restrictive order relating to the business which is the subject of the franchise offered or any other business activity as a result of an action brought by any public agency or department; or

(5) Has any civil or criminal actions pending against that franchisor or person involving fraud, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices or misappropriation of property.

Such statement shall set forth the court and date of conviction or judgment, any penalty imposed or damages assessed, the date, nature and issuer of any orders, and the court, nature, and current status of any pending action.

(f) The business experience of the franchisor, including the length of time the franchisor has conducted a business of the type to be operated by the franchisees, has granted franchises for such businesses, and has granted franchises in other lines of business.

(g) A balance sheet of the franchisor as of the end of the franchisor's most recent fiscal year and an income statement for the period ending on the date of such balance sheet, both audited by an independent certified public accountant; and, if the fiscal year-end of the franchisor is in excess of 90 days prior to the date of filing the application, a balance sheet and income statement, which may be unaudited, as of a date within 90 days of the date of the application. The commissioner may by rule or order prescribe the form and content of financial statements required under this clause and the circumstances under which consolidated financial statements may or shall be filed, and may waive the requirement of audited financial statements;

(h) A copy of the entire franchise contract or agreement proposed for use, including all amendments thereto;

(i) A statement of the franchise fee charged, the proposed use of the proceeds of such fee by the franchisor, and the method or formula by which the amount of the fee is determined if the fee is not the same in all cases;

(j) A statement describing any payments or fees other than franchise fees that the franchisee or subfranchisor is required to pay to the franchisor, including royalties and payments or fees which the franchisor collects in whole or in part on behalf of a third party;

(k) A statement of the conditions under which the franchise agreement may be terminated or renewal refused or repurchased at the option of the franchisor, any limitations on the right of the franchisee to sell, transfer, assign, move, renew or terminate the franchise, and a description of the provisions regarding franchisee equity upon sale, termination, refusal to renew, or repurchase;

(l) A statement whether, by the terms of the franchise agreement or by other device or practice, the franchisee or subfranchisor is required to purchase from the franchisor or person designated by the franchisor, services, supplies, products, fixtures or other goods relating to the establishment or operation of the franchise business, together with a description thereof;

(m) A statement of any restriction or condition imposed by the franchisor whether by the terms of the franchise agreement or by other device or practice of the franchisor whereby the franchisee is limited in the goods or services offered by the franchisee to the franchisee's customers;

(n) A statement of the terms and conditions of any financing arrangements when offered directly or indirectly by the franchisor or an agent or affiliate;

(o) A statement of any past or present practice or of any intent of the franchisor to sell, assign or discount to a third party any note, contract or other obligation of the franchisee or subfranchisor in whole or in part;

(p) A copy of any statement of estimated or projected franchisee earnings prepared for presentation to prospective franchisees or subfranchisors, or other persons, together with a statement setting forth the data upon which such estimation or projection is based;

(q) A statement describing the training program, supervision and assistance the franchisor has provided and will provide the franchisee;

(r) A statement of any compensation or other benefit given or promised to a public figure arising, in whole or in part, from the use of the public figure in the name or symbol of the franchise or the endorsement or recommendation of the franchise by the public figure in advertisements, and the extent to which such public figure is involved in the actual management of the franchisor;

(s) A statement of the number of franchises presently operating and proposed to be sold;

(t) A statement whether franchisee or subfranchisors receive an exclusive area and territory, and if so, a map thereof; and

(u) Such other information as the commissioner may require;

(v) When the franchises to be registered are proposed to be offered and sold by a subfranchisor or the subfranchisor's agents, the application shall also include the same information concerning the subfranchisor as is required concerning the franchisor pursuant to this section.

Subd. 2. To the extent that such document is currently accurate, any document filed under sections 80C.01 to 80C.22 may be incorporated by reference in a subsequent application filed under this section if it was filed within two years prior to the filing of such subsequent application or is otherwise available in the files of the commissioner.

HIST: 1973 c 612 s 4; 1986 c 444; 1991 c 233 s 45



Section 80C.05 Registration provisions.

80C.05 Registration provisions.

Subdivision 1. Every application for registration, including amendments thereto, and annual report shall be signed and verified by the applicant and by the franchisor and subfranchisor on whose behalf the offering is to be made.

Subd. 2. The commissioner shall have power to place such conditions, limitations, and restrictions on any registration as may be necessary to carry out the purposes of sections 80C.01 to 80C.22. Upon compliance with the provisions of sections 80C.01 to 80C.22 and other requirements of the commissioner, and if the commissioner finds no ground for denial of the registration, the commissioner shall register the franchise. Registration shall be by entry in a book called Register of Franchises, which entry shall show the franchise registered and for whom registered, and shall specify the conditions, limitations, and restrictions upon such registration, if any, or shall make proper reference to a formal order of the commissioner on file showing such conditions, limitations, and restrictions. The registration shall become effective upon issuance by the commissioner of an order for registration.

Subd. 3. If the commissioner finds that the applicant has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training or other items included in the offering, the commissioner may by rule or order require the escrow or impoundment of franchise fees and other funds paid by the franchisee or subfranchisor until no later than the time of opening of the franchise business.

Subd. 4. If no activity occurs with respect to an application for registration for a period of 120 days, the commissioner may by order declare the application withdrawn.

HIST: 1973 c 612 s 5; 1996 c 439 art 2 s 17; 2000 c 483 s 42



Section 80C.06 Public offering statement.

80C.06 Public offering statement.

Subdivision 1. Except as required by sections 80C.01 to 80C.22, no portion of the public offering statement shall be underscored, italicized, printed in larger or bolder type than the balance of the statement unless the commissioner requires or permits it. The public offering statement shall recite in boldface type of not less than 10-point type that registration of this franchise does not constitute approval or recommendation of the franchise by the commissioner.

Subd. 2. In addition to the information required by section 80C.04 to be included in the public offering statement, the commissioner may by rule or order require that specified portions of the public offering statement be emphasized by italics, bold-faced type or other means, that earnings or sales projections or estimations be qualified by appropriate legend and by the filing with the commissioner of such other information or documents as are necessary or appropriate in the public interest or for the protection of prospective franchisees or subfranchisors and may require that such additional information or documents be furnished to prospective franchisees or subfranchisors as part of the public offering statement.

Subd. 3. The commissioner may by rule or order provide that any information required by section 80C.04 to be included in the public offering statement need not be included in respect of any class of franchisees on finding that such information is inappropriate to such class and that disclosure adequate for the protection of prospective franchisees or subfranchisors is otherwise included within the public offering statement.

Subd. 4. The commissioner may by rule or order deem to be in full or partial compliance with this section or section 80C.04, any public offering or similar statement which complies with the requirements of any federal law or administrative rule or with the law of any other state requiring substantially the same disclosure of information as is required under sections 80C.01 to 80C.22.

Subd. 5. Any person offering for sale or selling any franchise which is subject to the registration requirements imposed by section 80C.02 shall, at the person's own expense, present to the prospective franchisee, at least seven days prior to the execution by the prospective franchisee of any franchise or other agreement, or at least seven days prior to the payment of any consideration by the franchisee, whichever occurs first, a copy of the current public offering statement together with a copy of all proposed agreements relating to the sale of the franchise. The franchisee shall be permitted to retain the public offering statement prior and subsequent to the execution of any franchise or other agreement. The person offering or selling the franchise shall obtain a receipt, signed by the prospective franchisee, acknowledging receipt of a copy of the public offering statement prior to executing any franchise or other agreement and prior to paying any consideration. The receipt shall be kept in the possession of the person offering or selling the franchise, subject to inspection by the commissioner, for a period of three years from the date the receipt is taken.

Subd. 6. The commissioner may require the franchisor to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers.

HIST: 1973 c 612 s 6; 1986 c 444



Section 80C.07 Amendment of registration.

80C.07 Amendment of registration.

A person with a registration in effect shall, within 30 days after the occurrence of any material change in the information on file with the commissioner, notify the commissioner in writing of the change by an application to amend the registration accompanied by a fee of $100. The commissioner may by rule define what shall be considered a material change for such purposes, and may determine the circumstances under which a revised public offering statement must accompany the application. If the amendment is approved by the commissioner, it shall become effective upon the issuance by the commissioner of an order amending the registration.

The commissioner may withdraw an amendment application that has not become effective. If no activity occurs with respect to the application for a period of 120 days, the commissioner may by order declare the application withdrawn.

HIST: 1973 c 612 s 7; 1991 c 233 s 46; 2000 c 483 s 43



Section 80C.08 Annual report.

80C.08 Annual report.

Subdivision 1. Within 120 days after the fiscal year end of the registrant, the registrant shall file a report in the form prescribed by rule of the commissioner. A fee of $200 shall accompany the annual report.

Subd. 2. Failure to file the annual report and pay the fee shall constitute cause for cancellation of the registration. In the event of such cancellation, registration may be reinstated at a subsequent date following filing of the report and payment of the fee.

HIST: 1973 c 612 s 8; 1977 c 9 s 2; 1991 c 233 s 47



Section 80C.09 Advertising.

80C.09 Advertising.

Subdivision 1. No person shall publish or cause to be published in this state any advertisement offering a franchise subject to the registration requirements of sections 80C.01 to 80C.22 unless a true copy of the advertisement has been filed in the office of the commissioner at least five business days prior to the first publication thereof, or at such later time as the commissioner by rule or order may allow, unless such advertisement has been exempted by rule of the commissioner.

Subd. 2. No person shall publish or cause to be published in this state any advertisement concerning any franchise after the commissioner has found that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, and has so notified the person by written order. The order may be issued without prior notice or hearing. At any time after the issuance of the order, the person desiring to use the advertisement may in writing request a hearing on the order. Upon the receipt of such a written request, the matter shall be set for hearing to commence within 15 days after such receipt unless the person making the request consents to a later date. After the hearing, which shall be conducted in accordance with the provisions of chapter 14, the commissioner shall, by written order, either affirm, modify, or vacate the order.

HIST: 1973 c 612 s 9; 1977 c 9 s 3; 1982 c 424 s 130



Section 80C.10 Books, records and accounts.

80C.10 Books, records and accounts.

Every franchisor or subfranchisor offering franchises for sale in this state shall at all times keep and maintain a complete set of books, records and accounts of such sales, which shall at all times be open to inspection by the commissioner.

HIST: 1973 c 612 s 10



Section 80C.11 Opinions, appraisals, and reports.

80C.11 Opinions, appraisals, and reports.

The commissioner may accept and act upon the opinions, appraisals and reports of any independent engineers, appraisers, or other independent experts which may be presented by an applicant or any interested party, on any question of fact concerning or affecting the franchises proposed to be offered and sold. The commissioner may also have any or all matters concerning or affecting such franchises investigated, appraised, passed upon and certified by engineers, appraisers or other experts selected by the commissioner.

HIST: 1973 c 612 s 11; 1986 c 444



Section 80C.12 Denial, suspension or revocation of registrations or exemptions.

80C.12 Denial, suspension or revocation of registrations or exemptions.

Subdivision 1. The commissioner, with or without prior notice or hearing, may issue a cease and desist order and may issue an order denying, suspending or revoking any registration, amendment or exemption on finding any of the following:

(a) That the applicant, registrant or franchisor or any officer, director, agent or employee thereof or any other person has violated or failed to comply with any provision of sections 80C.01 to 80C.22 or any rule or order of the commissioner;

(b) That the offer, sale, or purchase of the franchise would constitute misrepresentation to or deceit or fraud upon purchasers thereof, or has worked or tended to work a fraud upon purchasers or would so operate;

(c) That the applicant, registrant or franchisor or any officer, director, agent or employee thereof or any other person is engaging or about to engage in false, fraudulent or deceptive practices in connection with the offer and sale of a franchise;

(d) That any person identified in a public offering statement has been convicted of an offense described in section 80C.04, clause (5), or is subject to an order, or has had a civil judgment entered against the person as described in section 80C.04, clause (5), and the involvement of the person in the business of the applicant or franchisor creates a substantial risk to prospective franchisees;

(e) That the financial condition of the franchisor adversely affects or would adversely affect the ability of the franchisor to fulfill its obligations under the franchise agreement;

(f) That the franchisor's enterprise or method of business includes or would include activities which are illegal where performed;

(g) That the method of sale or proposed method of sale of franchises or the operation of the business of the franchisor or any term or condition of the franchise agreement or any practice of the franchisor is or would be unfair or inequitable to franchisees.

Subd. 2. Upon the entry of an order under subdivision 1 without a hearing, the commissioner shall promptly serve a copy of the order upon the subject applicant, registrant, franchisor or other person. The order shall state the reasons for its issuance and shall either order a hearing, which shall be set for no later than 20 days from the date of the order, or specify that upon the written request of the applicant, registrant, franchisor, or other person, the matter will be set for hearing within 15 days after receipt of the request; provided that with the consent of the applicant, registrant, franchisor or other person a hearing may be held subsequent to the expiration of either period specified herein. If no hearing is requested within 30 days of service of the order and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with the provisions of chapter 14, shall affirm, modify or vacate the order.

Subd. 3. As an alternative to the procedure prescribed in subdivision 2, the commissioner may issue an order to show cause setting a hearing and requiring an applicant, registrant, franchisor or other person to appear and show cause why a cease and desist order should not be issued, or why an order denying, suspending or revoking a registration, amendment or exemption should not be issued. The order to show cause shall give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. The hearing shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require.

Subd. 4. In any proceeding under sections 80C.01 to 80C.22, the burden of proving an exemption or exception from a definition is upon the person claiming it.

HIST: 1973 c 612 s 12; 1979 c 144 s 1; 1982 c 424 s 130; 1986 c 444



Section 80C.13 Prohibited practices.

80C.13 Prohibited practices.

Subdivision 1. No person may make or cause to be made any untrue statement of a material fact in any application, notice, report, or other document filed with the commissioner under sections 80C.01 to 80C.22, or omit to state in any such application, notice, report or other document any material fact which is required to be stated therein, or fail to notify the commissioner of any material change as required by section 80C.07.

Subd. 2. No person may offer or sell a franchise in this state by means of any written or oral communication which includes an untrue statement of a material fact or which omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

Subd. 3. No person may represent or cause to be represented to any prospective purchaser of a franchise that the filing of any document under sections 80C.01 to 80C.22 or the registration or exemption from registration of a franchise constitutes a finding by the commissioner that any document filed under sections 80C.01 to 80C.22 is true, complete, and not misleading, or that the commissioner has passed in any way upon the merits of any franchise, and no person may represent that a franchise is registered or exempted from registration when in fact, such is not the case.

HIST: 1973 c 612 s 13



Section 80C.14 Unfair practices.

80C.14 Unfair practices.

Subdivision 1. Prohibition. No person, whether by means of a term or condition of a franchise or otherwise, shall engage in any unfair or inequitable practice in contravention of such rules as the commissioner may adopt defining as to franchises the words "unfair and inequitable." For the purpose of rules defining the words "unfair and inequitable," the commissioner may specifically recognize classifications of franchises including but not limited to the classifications of motor vehicle fuel franchises, motor vehicle franchises, hardware franchises, and franchises which require that the franchisee make an initial, unfinanced investment in excess of $200,000. A violation of this section is enjoinable by a court of competent jurisdiction. Irreparable harm to the franchisee will be presumed if there is a violation of this section by a person who is required to register under section 80C.02, but who fails to do so.

A temporary injunction may be granted under this section without requiring the posting of any bond or security. A bond or security is required if a temporary restraining order is granted.

Subd. 2. Acts constituting. All franchise contracts or agreements, other than those classifications of franchises specifically recognized by the commissioner under subdivision 1, and any other device or practice of a franchisor must conform to subdivisions 3 and 4. It is an unfair and inequitable practice for a person to commit an act specified in subdivisions 3 to 5.

Subd. 3. Termination or cancellation. (a) No person may terminate or cancel a franchise unless: (i) that person has given written notice setting forth all the reasons for the termination or cancellation at least 90 days in advance of termination or cancellation, and (ii) the recipient of the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice; except that the notice is effective immediately upon receipt where the alleged grounds for termination or cancellation are:

(1) voluntary abandonment of the franchise relationship by the franchisee;

(2) the conviction of the franchisee of an offense directly related to the business conducted pursuant to the franchise; or

(3) failure to cure a default under the franchise agreement which materially impairs the good will associated with the franchisor's trade name, trademark, service mark, logotype or other commercial symbol after the franchisee has received written notice to cure of at least 24 hours in advance thereof.

(b) No person may terminate or cancel a franchise except for good cause. "Good cause" means failure by the franchisee to substantially comply with the material and reasonable franchise requirements imposed by the franchisor including, but not limited to:

(1) the bankruptcy or insolvency of the franchisee;

(2) assignment for the benefit of creditors or similar disposition of the assets of the franchise business;

(3) voluntary abandonment of the franchise business;

(4) conviction or a plea of guilty or no contest to a charge of violating any law relating to the franchise business; or

(5) any act by or conduct of the franchisee which materially impairs the good will associated with the franchisor's trademark, trade name, service mark, logotype or other commercial symbol.

Subd. 4. Failure to renew. Unless the failure to renew a franchise is for good cause as defined in subdivision 3, paragraph (b), and the franchisee has failed to correct reasons for termination as required by subdivision 3, no person may fail to renew a franchise unless (1) the franchisee has been given written notice of the intention not to renew at least 180 days in advance of the expiration of the franchise; and (2) the franchisee has been given an opportunity to operate the franchise over a sufficient period of time to enable the franchisee to recover the fair market value of the franchise as a going concern, as determined and measured from the date of the failure to renew. No franchisor may refuse to renew a franchise if the refusal is for the purpose of converting the franchisee's business premises to an operation that will be owned by the franchisor for its own account.

Subd. 5. Withholding consent to transfer. It is unfair and inequitable for a person to unreasonably withhold consent to an assignment, transfer, or sale of the franchise whenever the franchisee to be substituted meets the present qualifications and standards required of the franchisees of the particular franchisor.

HIST: 1973 c 612 s 14; 1981 c 165 s 5; 1986 c 444; 1987 c 317 s 1; 1989 c 198 s 1



Section 80C.145 Motor fuel franchises; right of survivorship.

80C.145 Motor fuel franchises; right of survivorship.

Subdivision 1. Required provisions. No motor fuel franchisor shall initially execute or renew a franchise agreement in the state after July 1, 1981 unless it contains the provisions of subdivisions 3 to 9.

Subd. 2. Definition; designated family member. For purposes of this section, "designated family member" means the spouse, child, grandchild, parent, brother, or sister of the motor fuel franchisee who, in the case of the motor fuel franchisee's death, is entitled to inherit the franchisee's interest in the motor fuel franchise under the terms of the franchisee's will or under the law of intestate succession of this state or who, in the case of an incapacitated franchisee, has been appointed by a court as the legal representative of the franchisee's property.

Subd. 3. Authorization. Any designated family member of a deceased or incapacitated owner of a motor fuel franchise may succeed to the ownership of the existing franchise: (a) if the designated family member gives the motor fuel franchisor written notice of the intention to succeed to the motor fuel franchise within 60 days of the motor fuel franchisee's death or incapacity; (b) if the designated family member agrees to be bound by all terms and conditions of the existing franchise; and (c) unless there exists good cause for the refusal to honor the succession on the part of the motor fuel franchisor.

Subd. 4. Personal and financial data. At the time of serving notice under subdivision 3, the designated family member shall provide upon the request of the motor fuel franchisor, personal and financial data that is reasonably necessary to determine whether the succession should be honored.

Subd. 5. Notice of termination or refusal to honor succession. If a motor fuel franchisor believes in good faith that good cause exists for refusing to honor succession of the franchise by a designated family member of a deceased or incapacitated motor fuel franchisee, the franchisor may within 90 days after receipt of the personal and financial data requested under subdivision 4, serve notice upon the designated family member of its refusal to honor succession and of its intent to terminate the existing motor fuel franchise with the designated family member no sooner than 90 days from the date the notice is served.

Subd. 6. Contents of notice. The notice must state the specific grounds for the refusal to honor the succession and the termination of the existing franchise with the designated family member.

Subd. 7. Effect of notice not timely served. If notice of refusal and termination is not timely served upon the designated family member, the existing motor fuel franchise shall continue in effect subject to termination only as otherwise permitted by law.

Subd. 8. Burden of proof. In determining whether good cause for the refusal to honor the succession exists, the motor fuel franchisor has the burden of proving that the successor is a person who is not of good moral character or does not meet the franchisor's existing, reasonable standards.

Subd. 9. Succession agreements. Notwithstanding the foregoing, in the event the motor fuel franchisee and the motor fuel franchisor have duly executed an agreement concerning the succession rights prior to the franchisee's death or incapacitation, the agreement shall be observed, even if the agreement designates an individual other than the surviving spouse or heirs of the franchisee.

Subd. 10. Enforcement. The attorney general or any aggrieved party may institute a civil action in the district court for an injunction prohibiting a violation of this section. It is no defense to the action that the state or the aggrieved party has adequate remedies at law.

HIST: 1981 c 59 s 1



Section 80C.146 Elimination of service bays prohibited.

80C.146 Elimination of service bays prohibited.

Subdivision 1. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them.

"Full-service station" means any place of business where motor vehicle fuel is sold and delivered into the tanks of motor vehicles and has an enclosed area where automobile repairs are offered to consumers, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

"Service bays" are enclosed areas where automobile repairs are performed, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

Subd. 2. Building alterations. (a) A motor fuel franchise agreement entered into or renewed, extended, or modified, after April 27, 1988, must comply with this subdivision if it allows the franchisor to modify, remodel, or alter a full-service station operated by a franchisee by eliminating one or more service bays. The agreement must provide that if the motor fuel franchisor eliminates one or more service bays during the term of the agreement, the franchisor must first pay to the franchisee in cash an amount that fairly and adequately compensates the franchisee for the loss of the service and repair business. The amount of compensation must be determined without regard to:

(1) the income or loss the franchisee may realize as a result of any subsequent or replacement business the franchisee may be entitled to operate on the premises leased from the motor fuel franchisor; or

(2) the income or loss the franchisee may realize by relocating the franchisee service and repair business or by acquiring another service and repair business.

(b) The commissioner shall require inclusion of the provision specified in paragraph (a) in the franchise agreement as a condition of registration of the agreement. An agreement subject to this subdivision that does not contain the provision is deemed to contain the provision. The provision may not be waived or modified except in a writing signed by the franchisee that is executed at least 30 days after the execution of the franchise agreement, is separate and independent from the franchise agreement, and is based upon adequate consideration. Adequate consideration may include, without limitation, an agreement to purchase the entire business operated by the franchisee or an agreement to provide equivalent repair facilities for use by the franchisee.

(c) If the franchisor and the franchisee are unable to agree on the amount of compensation, and either the franchisor or the franchisee demands arbitration, the matter must be submitted to binding arbitration in accordance with sections 572.08 to 572.30 and the rules of the American Arbitration Association. Within 30 days after the demand for arbitration, the franchisor and the franchisee shall each select an arbitrator. The two arbitrators shall select a third arbitrator within 45 days after the demand for arbitration. The franchisor and the franchisee shall pay the fees and expenses of the arbitrator each selects, and the franchisor and franchisee shall share equally the fees and expenses of the third arbitrator.

(d) Nothing in this subdivision prohibits a motor fuel franchisor from altering, modifying, or remodeling a full-service station, without payment to the franchisee, following the expiration of the franchise relationship based upon termination or nonrenewal of the franchise relationship in accordance with United States Code, title 15, section 2802(b)(3)(D).

Subd. 3. Enforcement. The attorney general or any aggrieved party may institute a civil action in the district court for an injunction prohibiting any violation of subdivision 2 and an award of costs, disbursements, and reasonable attorney's fees. It is no defense to the action that the state or aggrieved party may have adequate remedies at law.

HIST: 1984 c 444 s 1-3; 1988 c 663 s 2,3



Section 80C.147 Change in ownership.

80C.147 Change in ownership.

A motor vehicle fuel franchisor, or an affiliate of such franchisor, who (1) determines to sell or transfer its interests in marketing premises occupied by a franchisee, and (2) in connection with such sale or transfer assigns its interest as a franchisor in a franchise agreement applicable to such premises, shall offer to the franchisee occupying the premises those rights contained in United States Code, title 15, section 2802(b)(3)(D)(iii)(I) or (II). This section expires July 1, 2002.

HIST: 2000 c 456 s 5; 2001 c 7 s 19; 2001 c 48 s 1

* NOTE: For the application of this section to existing *agreements and to agreements entered into, modified, renewed, or *extended on or after May 6, 2000, see Laws 2000, chapter 456, *section 24.



Section 80C.15 Repealed, 1987 c 336 s 47

80C.15 Repealed, 1987 c 336 s 47



Section 80C.16 Enforcement; penalties and remedies.

80C.16 Enforcement; penalties and remedies.

Subdivision 1. Repealed, 1987 c 336 s 47

Subd. 2. Any person who violates section 80C.02, 80C.06, 80C.09, 80C.13 or 80C.14 shall be subject to a fine of not more than $2,000 for each violation. Any person who fails to comply with a final judgment or order rendered by a court of competent jurisdiction, issued for a violation of sections 80C.01 to 80C.22, shall be subject to a fine of not more than $25,000. The fines authorized by this subdivision shall be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 3. (a) Any person who willfully violates any provision of sections 80C.01 to 80C.22 shall be fined not more than $10,000 or imprisoned not more than five years, or both.

(b) Any person who employs, directly or indirectly, any device, scheme or artifice to defraud in connection with the offer or sale of any franchise or engages, directly or indirectly, in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer, purchase or sale of any franchise shall be fined not more than $10,000 or imprisoned not more than five years, or both.

(c) Nothing in this subdivision limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

HIST: 1973 c 612 s 16; 1984 c 628 art 3 s 11; 1986 c 444



Section 80C.17 Civil liability.

80C.17 Civil liability.

Subdivision 1. A person who violates any provision of this chapter or any rule or order thereunder shall be liable to the franchisee or subfranchisor who may sue for damages caused thereby, for rescission, or other relief as the court may deem appropriate.

Subd. 2. Every person who directly or indirectly controls a person liable under subdivision 1, every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions and every employee of a person so liable who materially aids in the act or transaction constituting the violation is also liable jointly and severally with and to the same extent as such person, unless the person who would otherwise be liable hereunder had no knowledge of or reasonable grounds to know of the existence of the facts by reason of which the liability is alleged to exist.

Subd. 3. Any suit authorized under this section may be brought to recover the actual damages sustained by the plaintiff together with costs and disbursements plus reasonable attorney's fees.

Subd. 4. Except as explicitly provided in this section, no civil liability in favor of any private party shall arise against any person by implication from or as a result of the violation of any provision of sections 80C.01 to 80C.22 or any rule or order thereunder. Nothing herein shall limit any liability which may exist by virtue of any other statute or under common law if sections 80C.01 to 80C.22 were not in effect.

Subd. 5. No action may be commenced pursuant to this section more than three years after the cause of action accrues.

HIST: 1973 c 612 s 17; 1981 c 165 s 6; 1987 c 336 s 19; 1993 c 372 s 1,2



Section 80C.18 Commissioner to prescribe rules.

80C.18 Commissioner to prescribe rules.

Subdivision 1. The commissioner may promulgate rules to carry out the provisions of sections 80C.01 to 80C.22, including rules and forms governing public offering statements, applications, financial statements and annual reports, and defining any terms, whether or not used in sections 80C.01 to 80C.22, insofar as the definitions are not inconsistent with sections 80C.01 to 80C.22. The commissioner may define by rule false, fraudulent or deceptive practices in the offer and sale of franchises. For the purpose of rules and forms the commissioner may classify franchises, persons and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes. Rules shall be promulgated in accordance with chapter 14.

Subd. 2. The commissioner may, upon request and upon payment of a fee of $50, honor requests for interpretive opinions relating to sections 80C.01 to 80C.22.

HIST: 1973 c 612 s 18; 1981 c 165 s 7; 1985 c 248 s 70; 1986 c 444; 1993 c 13 art 1 s 21



Section 80C.19 Scope of sections 80C.01 to 80C.22.

80C.19 Scope of sections 80C.01 to 80C.22.

Subdivision 1. The provisions of sections 80C.01 to 80C.22 concerning sales and offers to sell shall apply when a sale or offer to sell is made in this state; when an offer to purchase is made and accepted in this state; or when the franchise is to be located in this state.

Subd. 2. For the purpose of sections 80C.01 to 80C.22, an offer to sell or to purchase is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and received by the offeree in this state.

Subd. 3. For the purpose of this section, an offer to purchase or to sell is accepted in this state when acceptance is communicated to the offeror in this state, and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received by the offeror in this state.

Subd. 4. An offer to sell or to purchase is not made in this state when the publisher circulates or there is circulated in the publisher's behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or when a radio or television program originating outside this state is received in this state.

HIST: 1973 c 612 s 19; 1981 c 165 s 8; 1986 c 444



Section 80C.20 Service of process.

80C.20 Service of process.

Every applicant for registration under sections 80C.01 to 80C.22 and every franchisor on whose behalf an application for registration is filed, except applicants and franchisors which are Minnesota corporations, shall file with the commissioner, in such form as the commissioner may prescribe, an irrevocable consent appointing the commissioner and successors in office to be the applicant's or franchisor's attorney to receive service of any lawful process in any civil action against the applicant or franchisor or a successor, executor or administrator, which arises under sections 80C.01 to 80C.22 or any rule or order thereunder after the consent has been filed, with the same force and validity as if served personally on the applicant or franchisor or a successor, executor or administrator. Service under this section shall be made in compliance with section 45.028, subdivision 2.

When any person, including any nonresident of this state and any foreign corporation, engages in conduct prohibited or made actionable by sections 80C.01 to 80C.22, whether or not the person has filed a consent to service of process, and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to appointment of the commissioner and successors in office to be the person's agent to receive service of any lawful process in any suit against the person or a successor, executor or administrator which grows out of that conduct and which is brought under sections 80C.01 to 80C.22, with the same force and validity as if served personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

HIST: 1973 c 612 s 20; 1986 c 444; 1992 c 564 art 2 s 12



Section 80C.21 Waivers void.

80C.21 Waivers void.

Any condition, stipulation or provision, including any choice of law provision, purporting to bind any person who, at the time of acquiring a franchise is a resident of this state, or, in the case of a partnership or corporation, organized or incorporated under the laws of this state, or purporting to bind a person acquiring any franchise to be operated in this state to waive compliance or which has the effect of waiving compliance with any provision of sections 80C.01 to 80C.22 or any rule or order thereunder is void.

HIST: 1973 c 612 s 21; 1989 c 198 s 2



Section 80C.22 Administration.

80C.22 Administration.

Subdivision 1. Sections 80C.01 to 80C.22 shall be administered by the commissioner of commerce.

Subd. 2. It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not generally available to the public. Nothing in sections 80C.01 to 80C.22 authorizes the commissioner or any of the commissioner's officers or employees to disclose any confidential information except among themselves or to other administrators or regulatory authorities, or when necessary or appropriate in a proceeding or investigation under sections 80C.01 to 80C.22. No provision of sections 80C.01 to 80C.22 either creates any privilege or derogates from any privilege which exists at common law or otherwise, when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

Subd. 3. All applications, notices, reports and other documents filed with the commissioner under sections 80C.01 to 80C.22 shall be open to public inspection in accordance with rules prescribed by the commissioner. The commissioner may publish information filed with, or obtained by, the commissioner, if, in the judgment of the commissioner, such action is in the public interest.

Subd. 4. A document is filed when it is received by the commissioner.

Subd. 5. The commissioner shall keep a register of all filings which are or have ever been effective under sections 80C.01 to 80C.22 and all denial, suspension, revocation and other orders which have been entered under sections 80C.01 to 80C.22. The register shall be open for public inspection.

Subd. 6. The commissioner upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified under seal of office if certification is requested, of any entry in the register or any order or other document on file in the commissioner's office. Any copy so certified is admissible in evidence under section 600.13.

Subd. 7. Orders of the commissioner shall be served by mailing a copy thereof by mail to the most recent address of the recipient of the order as it appears in the files of the commissioner. Subpoenas shall be served in the same manner as provided in civil actions in the district courts.

HIST: 1973 c 612 s 22; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1986 c 444; 1993 c 372 s 3



Section 80C.30 Burglar alarm franchises.

80C.30 Burglar alarm franchises.

A manufacturer of a burglar alarm product having been sold to a distributor in this state for at least five years may establish itself as a franchisor as provided in this section. Such franchisor may require a distributor to begin paying an annual franchise fee and/or a sign up fee for operations within this state provided the manufacturer gives an existing nonfranchised distributor ten years' notice of intent to establish a franchisor/franchisee relationship and grants an automatic extension of the existing distributor contractual arrangement during the notice period. The manufacturer may not establish any business in this state in competition with the distributor during the notice period. A manufacturer terminating an existing burglar alarm distributor contract in this state must wait ten years before opening a distributorship in this state.

HIST: 1988 c 561 s 2






Chapter 80D Continuing Care Facilities

Section 80D.01 Short title.

80D.01 Short title.

Sections 80D.01 to 80D.16 may be cited as the Continuing Care Facility Disclosure and Rehabilitation Act.

HIST: 1980 c 516 s 3; 1981 c 135 s 1



Section 80D.02 Definitions.

80D.02 Definitions.

Subdivision 1. As used in sections 80D.01 to 80D.16, the terms defined in this section have the meanings given them.

Subd. 2. "Continuing care" means the furnishing to an individual, other than an individual related by blood or marriage to the person furnishing the care, of board, lodging, and nursing service, medical service or other health related service, regardless of whether or not the lodging and service are provided at the same location, pursuant to a written agreement effective for the life of the individual or for a period in excess of one year, which is conditioned upon the payment of an entrance fee in excess of $100 and the payment of regular periodic charges for the care provided.

Subd. 2a. "Life care" means "continuing care" as defined in subdivision 2.

Subd. 3. Repealed, 1981 c 135 s 14

Subd. 4. "Entrance fee" means the total of any initial or deferred transfer to or for the benefit of a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance or maintenance of a specified individual as a resident in a facility.

Subd. 5. "Facility" means the place in which a person undertakes to provide continuing care to an individual.

Subd. 6. "Living unit" means a room, apartment, cottage or other area within a facility set aside for the exclusive use or control of one or more identified individuals.

Subd. 7. "Provider" means a person undertaking to provide continuing care in a facility.

Subd. 8. "Resident" means an individual entitled to receive continuing care in a facility.

Subd. 9. "Minimum deposit" means a deposit equal to or greater than five percent of the entrance fee.

Subd. 10. "Person" means any individual, corporation, business trust, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest or any legal or commercial entity.

Subd. 11. "Affiliate of another person" means any person directly or indirectly controlling, controlled by or under common control with such other person.

Subd. 12. "Offer" includes every inducement, solicitation or attempt to encourage a person to enter into a subscription or residency agreement.

HIST: 1980 c 516 s 2,4; 1981 c 135 s 2,3



Section 80D.03 Registration.

80D.03 Registration.

Subdivision 1. A provider shall not enter into a contract that requires or permits the payment of an entrance fee in consideration for a promise to provide continuing care in the facility, if the facility is or will be located in this state, or if the provider or a person acting on the provider's behalf solicits the contract within this state and the person to be provided with continuing care under the contract resides within this state at the time of the solicitation, unless the provider has filed in the office of the county recorder of the county in which the facility is or will be located, a current disclosure statement which meets the requirements of section 80D.04, a verified statement of the escrow agent to the effect that the escrow required by section 80D.05 or 80D.06 has been established, and a filing fee in the amount of $100 has been paid.

Subd. 2. A contract to provide continuing care is solicited in this state if, during the 12-month period preceding the date the contract is signed or accepted by either party, information concerning the facility or availability of the contract is given:

(a) By personal, telephone or mail contact or other communication directed to and received by a person at a location in this state; or

(b) In a paid advertisement published or broadcast from within this state other than in a periodical more than two-thirds of the circulation of which is outside this state.

Subd. 3. Repealed, 1981 c 135 s 14

Subd. 4. Repealed, 1981 c 135 s 14

HIST: 1980 c 516 s 5; 1981 c 135 s 4



Section 80D.04 Disclosure statement.

80D.04 Disclosure statement.

Subdivision 1. Generally. Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever occurs first, the provider shall deliver a disclosure statement to the person with whom the contract is to be entered into or, the person's legal representative, the text of which shall contain, to the extent not clearly and completely set forth in the contract for continuing care attached as an exhibit thereto, at least the following information:

(a) The name and business address of the provider and a statement of whether the provider is a partnership, corporation, or other type of legal entity;

(b) The names of the officers, directors, trustees, or managing or general partners of the provider, and any person having a ten percent or greater equity or beneficial interest in the provider, and a description of the person's interest in or occupation with the provider;

(c) With respect to the provider, any person named pursuant to paragraph (b) and the proposed manager of the facility if the facility will be managed on a day to day basis by a person other than the provider,

(1) A description of the person's business experience, if any, in the operation or management of similar facilities;

(2) The name and address of any professional service, firm, association, trust, partnership or corporation in which the person has, or which has in the person, a ten percent or greater interest and which will or may provide goods, leases, or services to the facility of a value of $500 or more within any year, including a description of the goods, leases, or services and the probable or anticipated cost thereof to the facility or provider or a statement that the cost cannot presently be estimated; and

(3) A description of any matter in which the person has been convicted of a felony or pleaded nolo contendere to a felony charge, or been held liable or enjoined in a civil action by final judgment if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to a currently effective injunctive or restrictive order of a court of record, or within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including without limitation actions affecting a license to operate a foster care facility, nursing home, retirement home, home for the aged, or facility subject to this section or a similar act in another state;

(d) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable or other nonprofit organization; the extent of the affiliation, if any; the extent to which the affiliate organization is responsible for the financial and contract obligations of the provider; and the provision of the federal Internal Revenue Code under which the provider or affiliate is exempt from the payment of income tax, if any;

(e) The location and description of the physical property of the facility, existing or proposed; and to the extent proposed, the estimated completion date or dates, whether or not construction has begun and the contingencies subject to which construction may be deferred;

(f) The goods and services provided or proposed to be provided under contracts for continuing care at the facility, including the extent to which medical care is furnished. The disclosure statement shall clearly state which goods and services are included in basic contracts for continuing care and which goods and services are made available at or by the facility at extra charge and whether they are provided by an affiliate;

(g) A description of all fees required of residents, including the entrance fee and periodic charges, if any. The description shall include:

(1) A statement of the fees that will be charged if the resident marries while at the facility, and a statement of the terms concerning the entry of a spouse to the facility and the consequences if the spouse does not meet the requirement for entry;

(2) The circumstances under which the resident will be permitted to remain in the facility in the event of possible financial difficulties of the resident;

(3) The terms and conditions under which a contract for continuing care at the facility may be canceled by the provider or by the resident; and the conditions under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit;

(4) The conditions under which a living unit occupied by a resident may be made available by the facility to a different or new resident other than on the death of the original resident; and

(5) The manner by which the provider may adjust periodic charges or other recurring fees and the limitations on these adjustments, if any. If the facility is already in operation, or if the provider or manager operates one or more similar facilities within this state, there shall be included tables showing the frequency and average dollar amount of each increase in periodic rates at each facility for the previous five years or for whatever period that the provider or manager has operated the facility if this period is less than five years;

(h) The health and financial conditions required for an individual to be accepted as a resident and to continue as a resident once accepted, including the effect of any change in the health or financial condition of a person between the date of entering a contract for continuing care and the date of initial occupancy of a living unit by that person;

(i) The provisions that have been made or will be made to provide reserve funding or security to enable the provider to fully perform its obligations under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts or reserve funds, together with the manner in which the funds will be invested and the names and experience of persons who will make the investment decisions;

(j) Financial statements of the provider which shall be prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant who shall express an opinion thereon and shall include a balance sheet as of the end of the most recent fiscal year and income statements for the three most recent fiscal years of the provider or for whatever period the provider has operated the facility if this period is less than three years. If the provider's fiscal year ended more than 90 days prior to the date the application is filed, interim financial statements as of a date not more than 90 days prior to the filing shall be included, but need not be certified;

(k) If operation of the facility has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including:

(1) An estimate of the cost of purchasing or constructing and equipping the facility including such related costs as financing expense, legal expense, land costs, occupancy development costs, and all other similar costs that the provider expects to incur or become obligated for prior to the commencement of operations;

(2) A description of any mortgage loan or other long term financing intended to be used for the financing of the facility, including the anticipated terms and costs of the financing;

(3) An estimate of the total entrance fees to be received from residents at or prior to commencement of operation of the facility; and

(4) An estimate of the funds, if any, that are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under contracts for the provision of continuing care;

(l) Pro forma annual income statements for the facility for a period of not less than five fiscal years, including:

(1) A beginning cash balance consistent with the certified income statement required by clause (j) or, if operation of the facility has not commenced, consistent with the statement of anticipated source and application of funds required by clause (k);

(2) Anticipated earnings on cash reserves, if any;

(3) Estimates of net receipts from entrance fees, other than entrance fees included in the statement of source and application of funds required by clause (k), less estimated entrance fee refunds, if any. A description of the actuarial basis and method of calculation for the projection of entrance fee receipts shall be included;

(4) An estimate of gifts or bequests to be relied on to meet operating expenses and the basis therefor;

(5) A projection of estimated income from fees and charges other than entrance fees, showing individual rates presently anticipated to be charged and including a description of the criteria used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of government subsidies for health care services to be provided pursuant to the contracts for continuing care;

(6) A projection of estimated operating expenses of the facility, including a description of the assumptions used in calculating the expenses, and separate allowances, if any, for the replacement of equipment and furnishings and anticipated major structural repairs or additions; and

(7) An estimate of annual payments of principal and interest required by any mortgage loan or other long term financing; and

(m) Other material information concerning the facility or the provider that is required by the commissioner or that the provider wishes to include.

Subd. 2. Cover page disclosures. The cover page of the disclosure statement shall state, in a prominent location and in boldface type, the date of the disclosure statement, the last date through which that disclosure statement may be delivered if not earlier revised, and that delivery of the disclosure statement to a contracting party before the execution of a contract for the provision of continuing care is required by sections 80D.01 to 80D.16 but that the disclosure statement has not been reviewed or approved by any government agency or representative to insure accuracy or completeness of the information set out.

Subd. 3. Contract forms. A copy of the standard form or forms of contract for continuing care used by the provider shall be attached as an exhibit to each disclosure statement. Each contract shall provide that:

(a) The party contracting with the provider may for any reason rescind the contract within ten days following the later of the execution of the contract or the receipt of the disclosure statement, in which event any money or property transferred to the provider shall be returned in full. The resident to whom the contract pertains is not required to move into the facility before the expiration of the ten day period; and

(b) If a resident dies before occupying a living unit in the facility, or if on account of illness, injury or incapacity would be precluded from occupying a living unit in the facility under the terms of the contract for continuing care, the contract is automatically canceled and the resident or legal representative of the resident shall receive a refund of all money or property transferred to the provider, less (a) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or an addendum thereto signed by the resident; and (b) a reasonable service charge, if set out in the contract, not to exceed the greater of $350 or two percent of the entrance fee.

Subd. 4. Plain language. The disclosure statement required by this section shall be written in language easily readable and understandable by a person of average intelligence and education.

Subd. 5. Acknowledgment. The last page of the disclosure statement shall consist of a detachable "acknowledgment of receipt" which shall be signed and dated by the prospective resident and a copy of which shall be kept on file in the office of the provider for four years from the date of the acknowledgment.

Subd. 6. Waivers of liability prohibited. (a) A contract between a facility and resident or resident's representative must not include a waiver of facility liability for the health and safety or personal property of a resident while the resident is under the facility's supervision. A contract must not contain a provision that the facility knows or should know to be deceptive, unlawful, or unenforceable under state or federal law, nor any provision that requires or implies a lesser standard of care or responsibility than is required by law.

(b) This subdivision applies to new admissions to facilities on and after October 1, 1989. This subdivision does not require the execution of a new admission contract for a resident who was residing in a facility before August 1, 1989. However, provisions of the admission contract that are inconsistent with or in conflict with this subdivision are voidable at the sole option of the resident. Residents must be given notice of the changes in admission contracts according to this subdivision and must be given the opportunity to execute a new contract that conforms to this subdivision.

HIST: 1980 c 516 s 6; 1981 c 135 s 5; 1989 c 285 s 1



Section 80D.05 Entrance fee escrow.

80D.05 Entrance fee escrow.

Subdivision 1. Escrow account; release of fees. Prior to soliciting or entering into any contract for the provision of continuing care, the provider shall establish with a bank or trust company having its principal place of business in this state, as an escrow agent, an entrance fee escrow pursuant to which the provider shall deposit with the escrow agent, within 72 hours of receipt by the provider, each entrance fee or portion of an entrance fee received by the provider from or on behalf of a resident prior to the date the resident is permitted to occupy a living unit in the facility, subject to release as follows:

(a) If the entrance fee applies to a living unit that has been previously occupied in the facility, the entrance fee shall be released to the provider at the time the living unit becomes available for occupancy by the new resident, or shall be returned to the resident or the resident's personal representative under the conditions described in section 80D.04, subdivision 3, if the escrow agent has received written demand for return of the entrance fee prior to the release thereof to the provider;

(b) If the entrance fee applies to a living unit which has not previously been occupied by any resident, the entrance fee shall be returned to the resident or the resident's legal representative under the conditions described in section 80D.04, subdivision 3, if the escrow agent receives written demand for return of the entrance fee prior to release thereof to the provider, or the entrance fee shall be released to the provider at the time all of the following conditions have been met:

(1) The facility has 65 percent of its units reserved as determined by signed written agreements and minimum deposits received; or if the written agreement requires a minimum deposit of more than one-third of the entrance fee, then the facility may have 50 percent of the units reserved and 50 percent of the facility must be completely constructed; and

(2) The sum of entrance fees received or receivable by the provider pursuant to binding contracts for continuing care, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, plus funds from other sources in the actual possession of the provider, equals or exceeds the sum of 90 percent of the aggregate cost of constructing or purchasing, equipping and furnishing the facility plus 90 percent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider as part of its permit application, to be necessary to fund start-up losses of the facility plus 90 percent of the amount of the reserve fund escrow, if any, required to be maintained by the provider pursuant to section 80D.06; and

(3) A commitment has been received by the provider for any permanent mortgage loan or other long term financing described in the statement of anticipated source and application of funds included in the current disclosure statement on file pursuant to section 80D.04, and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the facility, have been substantially satisfied; and

(4) If construction of the facility has not been substantially completed, all governmental permits or approvals necessary prior to the commencement of construction have been obtained; and a maximum price contract has been entered into between the provider and a general contractor responsible for construction of the facility; a bond covering the faithful performance of the construction contract by the general contractor and the payment of all obligations arising thereunder has been issued by an insurer authorized to do business in this state with the provider as obligee; a loan agreement has been entered into by the provider for an interim construction loan in an amount which, when combined with the amount of entrance fees then held in escrow under the provisions of this section plus the amount of funds from other sources then in the actual possession of the provider, will equal or exceed the estimated cost of constructing, equipping and furnishing the facility; not less than ten percent of the amount of the construction loan has been disbursed by the lender for physical construction or site preparation work completed; and orders at firm prices have been placed by the provider for not less than 50 percent in value, including installation charges if applicable, of items necessary for equipping and furnishing the facility in accordance with the description set forth in the disclosure statement required by section 80D.04; or

If construction or purchase of the facility has been substantially completed, an occupancy permit covering the living unit has been issued by the local government having authority to issue these permits.

Subd. 2. Limitation. The aggregate amount of entrance fees which may be released to the provider pursuant to subdivision 1, clause (b) prior to the date on which any reserve fund escrow under section 80D.06 is established shall not exceed the aggregate amount of entrance fees then received or receivable by the provider pursuant to binding contracts for continuing care less the amount of the entrance fees received or receivable which will be required to be initially maintained in the reserve fund escrow;

Subd. 3. Fee returned after 36 months. If an entrance fee to which subdivision 1, clause (b) applies is not released pursuant thereto within a period of 36 months from receipt of the entrance fee by the provider or within a greater time that has been specified by the provider in the disclosure statement delivered, pursuant to section 80D.04, to the person with whom the contract for continuing care to which the entrance fee pertains was made, then the fee shall be returned by the escrow agent to the persons who had paid them to the provider.

Subd. 4. Nonrefundable application fees. Nothing in this section requires the escrow of any nonrefundable application fee that does not exceed two percent of the entrance fee and is clearly designated as such in the contract for continuing care.

Subd. 5. Accrued interest. Interest accrued on entrance fees or deposits held in escrow is the property of the provider only if the funds are ultimately released to the provider.

Subd. 6. Resident copy of escrow agreement. The provider shall provide each prospective resident who has signed a contract for continuing care with a copy of the escrow agreement referred to in subdivision 1, which agreement shall set forth the name, address, and telephone number of the escrow agent.

HIST: 1980 c 516 s 7; 1981 c 135 s 6



Section 80D.06 Reserve fund escrow.

80D.06 Reserve fund escrow.

Subdivision 1. Escrow account; release of funds. At the time a facility is first occupied by any resident and thereafter, the provider shall establish and maintain on a current basis, in escrow with a bank or trust company having its principal place of business in this state, as an escrow agent, a portion of all entrance fees received by the provider in an aggregate amount of up to the total of all principal and interest payments due during the next 12 months on account of any first mortgage loan or other long term financing of the facility. The funds in the escrow account may be invested with the earnings thereon payable to the provider. If the provider requests and sets forth its reasons in writing, the escrow agent shall release up to 1/12 of the original principal balance of the escrow account. A release of funds shall not be made more than once during any calendar month, and then only after the escrow agent has given written notice of the release and the reasons therefor to any resident or association of residents, or the legal representative of a resident or association of residents, that has requested it at least ten days prior to the release.

Any person or affiliate of any person that controls any part of the reserve escrow fund comprised in part or totally of funds removed from the provider's resources, is liable for the debts of the provider up to the amount of the provider's contribution to the fund plus any prorated interest the fund may earn.

Subd. 2. Facilities established prior to 1975. In those instances where a provider has been offering continuing care in a facility since prior to January 1, 1975, the following shall apply. The provider shall establish a reserve escrow fund and shall contribute to it 15 percent of each new entrance fee received by the provider after December 31, 1981. The funds thereby received shall be permitted to accumulate until there is in the reserve fund an amount equal to the total of all principal and interest payments due during the next 12 months on account of any first mortgage loan or other long term financing obligation of the facility.

HIST: 1980 c 516 s 8; 1981 c 135 s 7



Section 80D.07 Entrance fee reimbursement after occupancy.

80D.07 Entrance fee reimbursement after occupancy.

Any resident may terminate the residency agreement at any time after assuming residency. A residency agreement may not require more than 120 days' written notice by any resident desiring to terminate; nor require any additional fees for termination of residency.

The termination terms and provisions for reimbursement shall be stated in the residency agreement.

HIST: 1980 c 516 s 9; 1986 c 444



Section 80D.08 Lien on behalf of residents.

80D.08 Lien on behalf of residents.

Effective at the time a facility is first occupied by any resident, there shall exist a lien on the real and personal property of the provider or facility to secure the obligations of the provider pursuant to existing and future contracts for continuing care. A lien under this section is effective for a period of ten years. The lien may be foreclosed upon the liquidation of the facility or the insolvency or bankruptcy of the provider, and in that event the proceeds shall be used in full or partial satisfaction of obligations of the provider pursuant to contracts for continuing care then in effect.

HIST: 1980 c 516 s 10; 1981 c 135 s 8



Section 80D.09 Revised disclosure.

80D.09 Revised disclosure.

Annually within 120 days following the end of the provider's fiscal year, the provider shall file with the county recorder of the county in which the facility is or will be located a revised disclosure statement setting forth, as of the end of the fiscal year, information meeting the requirements of section 80D.04, and pay a $100 filing fee. The revised disclosure statement shall include a narrative describing any material differences between (a) the pro forma income statements filed in response to section 80D.04, subdivision 1, clause (l) as a part of the disclosure statement filed most immediately subsequent to the start of the provider's most recently completed fiscal year and (b) the actual results of operations during the fiscal year together with the revised pro forma income statements being filed as a part of the revised disclosure statement. A provider may, upon payment of a $100 filing fee, revise its disclosure statement on file with the county recorder at any other time if, in the opinion of the provider, revision is necessary to prevent the disclosure statement from containing a material misstatement of fact or omitting to state a material fact required to be stated therein. Only the most recently filed disclosure statement with respect to a facility, and in any event only a disclosure statement dated within 120 days prior to the date as of which the determination is made, shall be deemed current for purposes of sections 80D.01 to 80D.16 or be delivered pursuant to section 80D.04. In addition, the provider shall make the revised disclosure statement available for inspection by residents during regular business hours.

HIST: 1980 c 516 s 11; 1981 c 135 s 9



Section 80D.10 Repealed, 1981 c 135 s 14

80D.10 Repealed, 1981 c 135 s 14



Section 80D.11 Rehabilitation or liquidation.

80D.11 Rehabilitation or liquidation.

Subdivision 1. Appointment of trustees. If (a) a portion of a reserve fund escrow required under section 80D.06 has been or is proposed to be released, or (b) a provider has been or will be unable, in a manner as may endanger the ability of the provider to fully perform its obligations pursuant to contracts for continuing care or to meet the pro forma income or cash flow projections previously filed by the provider, or (c) a provider is bankrupt or insolvent or has filed for protection from creditors under any federal or state bankruptcy or insolvency law, then any resident or association of residents, or the legal representative of a resident or association of residents, may apply to a district court of this state, or to the federal bankruptcy court which may have previously taken jurisdiction over the provider or facility for an order directing the appointment of a trustee to rehabilitate or liquidate a facility.

Subd. 2. Rehabilitation. An order to rehabilitate a facility shall direct the trustee to take possession of the property of the provider and to conduct the business thereof, including the employment of such managers or agents as the trustee may deem necessary, and to take steps as the court may direct toward removal of the causes and conditions which have made rehabilitation necessary.

Subd. 3. Termination of rehabilitation; return of facility to provider. If the court finds, upon petition of the trustee or the provider, or on its own motion, that the objectives of an order to rehabilitate a provider have been accomplished and that the facility can be returned to the provider's management without further jeopardy to the residents of the facility, creditors, owners of the facility, or to the public, the court may, upon a full report and accounting of the conduct of the facility's affairs during the rehabilitation and of the facility's current financial condition, terminate the rehabilitation and by order return the facility and its assets and affairs to the provider's management.

Subd. 4. Liquidation. If, at any time, the trustee determines that further efforts to rehabilitate the provider would be useless, it may apply to the court for an order of liquidation.

Subd. 5. Rehabilitation attempt not necessary prior to liquidation. An order to liquidate a facility may be issued whether or not there has been issued a prior order to rehabilitate the facility. The order shall appoint a trustee to marshall and liquidate all of the provider's assets located within this state. Effective upon the entry of an order to liquidate a facility, no additional contracts for the provision of continuing care at that facility shall be made by any person.

Subd. 6. Consideration of welfare of residents. In connection with an application for an order to rehabilitate or liquidate a facility, a court shall give due consideration to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served. In furtherance of this objective, the proceeds of any lien pursuant to section 80D.08 may be used in full or partial payment of entrance fees, on behalf of residents of a facility being liquidated, to other facilities then in compliance with the provisions of sections 80D.01 to 80D.16.

HIST: 1980 c 516 s 13; 1981 c 135 s 10



Section 80D.12 Repealed, 1981 c 135 s 14

80D.12 Repealed, 1981 c 135 s 14



Section 80D.13 Civil liability.

80D.13 Civil liability.

Subdivision 1. Any person who, as or on behalf of a provider, enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of section 80D.04 to the person contracting for the continuing care, or enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement that omits to state a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading, is liable to the person contracting for the continuing care for damages and repayment of all fees paid to the provider, facility or person violating sections 80D.01 to 80D.11, less the reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or the time the violation, misstatement or omission should reasonably have been discovered, together with interest thereon at the legal rate for judgments, and court costs and reasonable attorney fees.

Subd. 2. Liability under this section for any violation, misstatement or omission exists only if the provider or person liable knew or should have known of the violation, the misstatement or omission.

Subd. 3. Nothing contained in sections 80D.01 to 80D.16 shall be construed to limit the remedies a person has under any other law.

HIST: 1980 c 516 s 15; 1981 c 135 s 11; 1987 c 384 art 2 s 1



Section 80D.14 Repealed, 1981 c 135 s 14

80D.14 Repealed, 1981 c 135 s 14



Section 80D.15 Repealed, 1981 c 135 s 14

80D.15 Repealed, 1981 c 135 s 14



Section 80D.16 Criminal penalties.

80D.16 Criminal penalties.

Any person who willfully and knowingly violates any provision of sections 80D.03 to 80D.16 shall upon conviction be fined not more than $20,000 or imprisoned not more than one year, or both.

Nothing in sections 80D.03 to 80D.16 limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

HIST: 1980 c 516 s 18; 1981 c 135 s 12; 1984 c 628 art 3 s 11



Section 80D.17 Repealed, 1981 c 135 s 14

80D.17 Repealed, 1981 c 135 s 14



Section 80D.18 Repealed, 1981 c 135 s 14

80D.18 Repealed, 1981 c 135 s 14



Section 80D.19 Annual financial statement required.

80D.19 Annual financial statement required.

A provider shall prepare and distribute an annual financial statement to the residents of a facility. The statement shall be prepared in accordance with generally accepted accounting principles and shall be distributed within four months of the end of the provider's fiscal year. The statement must reflect all of the income and expense attributable to the facility for the fiscal year covered. The statement must account for all receipts and disbursements from whatever source derived, to whatever source paid, arising from the operation of the facility.

All entrance and maintenance fees, actual interest received and paid, and loan proceeds received, and interest and principal paid thereon, must be accounted for whether or not included in separate accounts because of trust, escrow, or other requirements. Items of income and expense to be allocated between a facility and another accounting entity must be allocated in accordance with generally accepted accounting principles. The allocation must be noted in the statement. The statement must be in sufficient detail to be meaningful but must be easily readable by, and understandable to, a person of average intelligence and education. The statement must include comparable data for the fewer of: each of the last five years; or for each year since the first receipts or disbursements, arising out of the facility project. If comparable data does not exist and cannot be created for a past year, the variation must be noted and explained in the statement.

HIST: 1984 c 641 s 7



Section 80D.20 Residents' review of budget; monthly statements.

80D.20 Residents' review of budget; monthly statements.

Subdivision 1. Formation of association. The residents of a facility may form a residents' association to deal with common interests related to their residency. The association may be organized in any way so long as each resident is given an equal opportunity to participate and an equal vote in the association's decisions including those delegating authority to the association's officers, board, and committees, if any.

Subd. 2. Annual budget review. Upon notification to it of the existence of a residents' association, the provider must present its annual budget to the association for comment before its adoption. The budget must be in sufficient detail to be meaningful, but must be readable by, and understandable to, a person of average intelligence and education. The budget must reflect the projected collection and disbursement of receipts of any kind, for any purpose by the provider, or any person related in business to the provider, attributable to residents of the facility, including interest income, and trust assets, during the budget year.

Subd. 3. Review of monthly expenditure statements. Throughout the budget year, the provider must give the association timely monthly statements of current income and expense showing year-to-date relationship to the annual budget, and explanations for a deviation from the budget. The association or its representative may comment on, or raise questions about, the monthly statements, to the provider.

Subd. 4. The penalty provisions of section 80D.16 shall apply to provider actions in Laws 1984, chapter 641, sections 2 and 3.

HIST: 1984 c 641 s 8






Chapter 80E Motor Vehicle Sale and Distribution

Section 80E.01 Legislative purpose and intent.

80E.01 Legislative purpose and intent.

The legislature finds and declares that the distribution and sale of motor vehicles within this state vitally affects the general economy of the state and the public interest and the public welfare, and that in order to promote the public interest and the public welfare, and in the exercise of its police power, it is necessary to regulate and license motor vehicle manufacturers, distributors or wholesalers, and factory or distributor representatives, and to regulate dealers of motor vehicles doing business in this state in order to prevent fraud, impositions, and other abuses upon its citizens and to protect and preserve the investments and properties of the citizens of this state.

HIST: 1981 c 59 s 2



Section 80E.02 Applicability.

80E.02 Applicability.

The provisions of sections 80E.01 to 80E.17 shall apply to all new motor vehicle dealers and contracts existing between new motor vehicle dealers and manufacturers on May 1, 1981 and to all subsequent contracts between new motor vehicle dealers and manufacturers.

HIST: 1981 c 59 s 3



Section 80E.03 Definitions.

80E.03 Definitions.

Subdivision 1. Terms. As used in sections 80E.01 to 80E.17, unless the context otherwise requires, the following terms have the meanings given them.

Subd. 2. Motor vehicle. "Motor vehicle" is as defined in section 168.011, subdivision 4, but does not include farm implements or machinery or special mobile equipment as defined in section 168.011, subdivision 22.

Subd. 3. Dealer. "New motor vehicle dealer" or "dealer" means a person who in the ordinary course of business is engaged in the business of selling new motor vehicles to consumers or other end users and who holds a valid sales and service agreement, franchise, or contract, granted by a manufacturer, distributor, or wholesaler for the sale of its motor vehicles.

Subd. 4. Manufacturer. "Manufacturer" means any person who manufactures or assembles new motor vehicles or any person, partnership, firm, association, joint venture, corporation, or trust which is controlled by the manufacturer.

Subd. 5. Distributor. "Distributor" means any person who in whole or in part offers for sale, sells, or distributes any new motor vehicle to new motor vehicle dealers, or who maintains factory representatives or who controls any person who in whole or in part offers for sale, sells, or distributes any new motor vehicle to new motor vehicle dealers.

Subd. 6. Factory branch. "Factory branch" means a branch office maintained by a manufacturer for the purpose of selling, or offering for sale, motor vehicles to a distributor or new motor vehicle dealer, or for directing or supervising in whole or in part factory or distributor representatives.

Subd. 7. New motor vehicle. "New motor vehicle" means a motor vehicle which is in the possession of a manufacturer, distributor, or wholesaler, or has been sold only to the holders of a valid sales and service agreement, franchise, or contract, granted by the manufacturer, distributor, or wholesaler for the sale of the new motor vehicle and which is in fact new and on which the original title has not been issued from the franchised dealer.

Subd. 8. Franchise. "Franchise" means the written agreement or contract between any new motor vehicle manufacturer and any new motor vehicle dealer which grants to the dealer the right to market motor vehicles and which purports to fix the legal rights and liabilities of the parties to the agreement or contract.

Subd. 9. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as is defined and interpreted in section 336.2-103, clause (1)(b).

Subd. 10. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother, or sister of the owner of a new motor vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealer under the terms of the owner's will or who, in the case of an incapacitated owner of a new motor vehicle dealer, has been appointed by a court as the legal representative of the new motor vehicle dealer's property.

Subd. 11. Repealed, 1985 c 34 s 6

HIST: 1981 c 59 s 4; 1982 c 452 s 1



Section 80E.04 Warranty obligations to dealers.

80E.04 Warranty obligations to dealers.

Subdivision 1. Requirements. Each new motor vehicle manufacturer shall specify in writing to each of its new motor vehicle dealers licensed in this state the dealer's obligations for preparation, delivery, and warranty service on its products. The manufacturer shall also compensate the new motor vehicle dealer for warranty service and parts required of the dealer by the manufacturer, and shall provide the dealer the schedule of compensation to be paid the dealer for parts, work, and service in connection with warranty services, and the time allowance for the performance of the work and service. This section applies to all repair services performed by the dealer for the manufacturer or with the approval of the manufacturer and for which the dealer receives compensation or reimbursement from the manufacturer.

Subd. 2. Reasonable compensation for services. In no event shall the schedule of compensation fail to include reasonable compensation for diagnostic work, as well as repair service, parts, and labor. Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. The hourly labor rate paid to and the reimbursement for parts purchased by a dealer for warranty services shall not be less than the rate charged by the dealer for like service to nonwarranty customers for nonwarranty service and repairs.

Subd. 3. Violations. It is a violation of this section for any new motor vehicle manufacturer to fail to: (a) perform any warranty obligations that it undertakes under the motor vehicle manufacturer's warranty; (b) include in written notices of factory recalls to new motor vehicle owners and dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of the defects; or (c) to compensate any of the motor vehicle dealers licensed in this state for repairs effected by a recall.

Subd. 4. Payment of claims. All claims made by new motor vehicle dealers pursuant to this section for labor and parts shall be paid within 30 days of their approval. Claims shall be either approved or disapproved within 30 days after they are submitted to the manufacturer in the manner and on the forms it prescribes, and any claims not specifically disapproved in writing within 30 days after the manufacturer receives them shall be construed to be approved and payment must follow within 30 days; provided, however, that the manufacturer retains the right to audit the claims for a period of one year and to charge back any amounts paid on claims not reasonably substantiated or fraudulent claims. The audit and charge back provisions of this subdivision also apply to all other incentive and reimbursement programs that are subject to audit by the manufacturer.

Subd. 5. Product liability; limitation. As between the dealer and the manufacturer, the obligations imposed by this section shall constitute the dealer's only responsibility for product liability based in whole or in part on strict liability in tort.

Subd. 6. Definitions. For purposes of this section, the terms "manufacturer" and "dealer" include manufacturers and distributors of motor vehicle engines and their dealers.

HIST: 1981 c 59 s 5; 1985 c 34 s 1; 1989 c 25 s 1; 1991 c 69 s 1,2



Section 80E.05 Indemnification required.

80E.05 Indemnification required.

Notwithstanding the terms of any franchise agreement to the contrary, it shall be a violation of sections 80E.01 to 80E.17 for any new motor vehicle manufacturer to fail to indemnify and hold harmless its franchised dealers against any judgment for damages, including, but not limited to, those based on strict liability, negligence, misrepresentation, warranty (express or implied), or revocation of acceptance as is defined in section 336.2-608, where the complaint, claim, or lawsuit relates to the alleged defective or negligent manufacture, assembly, or design of new motor vehicles, parts or accessories or other functions by the manufacturer, beyond the control of the dealer. Indemnification under this section must include court costs, reasonable attorney fees, and expert witness fees incurred by the motor vehicle dealer.

HIST: 1981 c 59 s 6; 1991 c 69 s 3



Section 80E.06 Cancellations, terminations, or nonrenewals.

80E.06 Cancellations, terminations, or nonrenewals.

Subdivision 1. Requirements. Notwithstanding the terms of any franchise agreement or waiver to the contrary, no manufacturer shall cancel, terminate, or fail to renew any franchise relationship with a licensed new motor vehicle dealer unless the manufacturer has:

(a) satisfied the notice requirement of section 80E.08;

(b) acted in good faith as defined in section 80E.03, subdivision 9; and

(c) good cause for the cancellation, termination, or nonrenewal.

For the purposes of sections 80E.06 to 80E.09, a manufacturer includes a distributor. Any action by a manufacturer terminating a contractual relationship with a distributor is not effective to terminate existing valid franchises running from the distributor to new motor vehicle dealers unless the manufacturer follows the provisions of sections 80E.06 to 80E.09.

Subd. 2. Circumstances constituting good cause. Notwithstanding the terms of any franchise agreement or waiver to the contrary, good cause exists for the purposes of a termination, cancellation, or nonrenewal, when the new motor vehicle dealer fails to comply with a provision of the franchise which is both reasonable and of material significance to the franchise relationship; provided, that the dealer has been notified in writing of the failure within 180 days after the manufacturer first acquired knowledge of the failure.

If failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, then good cause shall be defined as the failure of the new motor vehicle dealer to comply with reasonable performance criteria established by the manufacturer; provided, that the new motor vehicle dealer was apprised by the manufacturer in writing of the failure; the notification stated that notice was provided for failure of performance pursuant to sections 80E.01 to 80E.17; the new motor vehicle dealer was afforded a reasonable opportunity in no event less than six months to comply with the criteria; and the dealer did not demonstrate substantial progress toward compliance with the manufacturer's performance criteria during the period.

To rebut allegations of good cause for a proposed termination, a dealer may present evidence including, but not limited to, a showing that the grounds for termination resulted from acts or circumstances beyond the control of the dealer and which were communicated to the manufacturer, or that in evaluating the dealer's compliance with reasonable sales criteria, the manufacturer failed to consider the dealer's sales of factory program vehicles. For the purposes of this subdivision, "factory program vehicle" means a vehicle of the current model year offered for sale and resold by the manufacturer directly or at a factory sponsored or authorized auction and purchased by a dealer holding a current franchise from the manufacturer for that same line make.

HIST: 1981 c 59 s 7; 1985 c 34 s 2; 1988 c 611 s 4; 1991 c 69 s 4



Section 80E.07 Cancellation, termination, or nonrenewal; limitations.

80E.07 Cancellation, termination, or nonrenewal; limitations.

Subdivision 1. Circumstances not constituting good cause. Notwithstanding the terms of any franchise agreement or waiver to the contrary, the following examples represent circumstances which do not by themselves constitute good cause for the termination, cancellation, or nonrenewal of a franchise:

(a) A change of ownership of the new motor vehicle dealer's dealership. This paragraph does not authorize any change in ownership which would have the effect of the sale of the franchise without the manufacturer's or distributor's consent, but consent shall not in any case be unreasonably withheld. The burden of establishing the reasonableness is on the franchisor;

(b) The fact that the new motor vehicle dealer refused to purchase or accept delivery of any new motor vehicle parts, accessories, or any other commodity or services not ordered by the new motor vehicle dealer, other than parts necessary to conduct recall campaigns or perform warranty service;

(c) The fact that the new motor vehicle dealer owns, invests in, participates in the management of, holds a license for the sale of another make or line of new motor vehicle, or has established another make or line of new motor vehicle in the same dealership facilities as those of the manufacturer; provided, that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and that the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise and with any reasonable capital, credit, or facilities' requirements of the manufacturer; or

(d) A change in the location of the new motor vehicle dealership. This paragraph does not authorize a change in location without the manufacturer's or distributor's consent, but consent shall not in any case be unreasonably withheld. The burden of establishing reasonableness is on the franchisor.

Subd. 2. Burden of proof. The manufacturer has the burden of proving that it acted in good faith; that the notice requirements have been complied with; and that there was good cause for the franchise termination, cancellation, or nonrenewal.

HIST: 1981 c 59 s 8; 1982 c 452 s 2; 1988 c 611 s 5



Section 80E.08 Notice of termination, cancellation, or nonrenewal.

80E.08 Notice of termination, cancellation, or nonrenewal.

Subdivision 1. Requirements. Notwithstanding the terms of any franchise agreement or waiver to the contrary, prior to the termination, cancellation, or nonrenewal of any franchise, the manufacturer shall furnish notice of the termination, cancellation, or nonrenewal to the new motor vehicle dealer as provided in subdivision 2.

Subd. 2. Generally. Notice shall be in writing and except as provided in subdivision 3 shall be given not less than 90 days prior to the effective date of the termination, cancellation, or nonrenewal.

Subd. 3. Specific exceptions. (a) At least 15 days' notice must be provided with respect to terminations, cancellations, or nonrenewals involving the following circumstances:

(1) conviction of or plea of nolo contendere of a franchised motor vehicle dealer, or one of its principal owners, of a crime which constitutes a felony as defined in section 609.02, subdivision 2;

(2) the business operations of the franchised motor vehicle dealer have been abandoned or closed for seven consecutive business days unless the closing is due to an act of God, strike or labor difficulty, or other cause over which the dealer has no control;

(3) a significant misrepresentation by the new motor vehicle dealer; or

(4) the suspension, revocation, or refusal to renew the franchised motor vehicle dealer's license pursuant to section 168.27.

(b) Not less than 180 days' notice must be provided prior to the effective date of cancellation, termination, or nonrenewal where the manufacturer or distributor is discontinuing the sale of the product line.

Subd. 4. Contents and delivery. The notice shall be sent by certified mail or personally delivered to the new motor vehicle dealer. The notice shall contain the following information:

(a) A statement of intention to terminate, cancel, or nonrenew the franchise;

(b) A statement of the reasons for the termination, cancellation, or nonrenewal; and

(c) The date on which the termination, cancellation, or nonrenewal takes effect.

HIST: 1981 c 59 s 9; 1988 c 611 s 6



Section 80E.09 Payments required upon termination, cancellation, or nonrenewal.

80E.09 Payments required upon termination, cancellation, or nonrenewal.

Subdivision 1. Requirements. Upon the termination, cancellation, or nonrenewal of any franchise, the new motor vehicle dealer shall, in the time prescribed, be allowed fair and reasonable compensation by the manufacturer for the following items:

(a) New motor vehicle inventory which was originally acquired from the manufacturer, as limited in clause (f);

(b) Equipment and furnishings if the new motor vehicle dealer purchased them from the manufacturer;

(c) Special tools;

(d) Supplies, including accessories and parts, purchased from the manufacturer;

(e) A sum equal to the current fair rental value of the dealership facilities as an ongoing new motor vehicle dealership for a period of one year from the effective date of the termination, cancellation, or nonrenewal, or until the facilities are leased or sold, whichever is less, if the dealer owns the facilities. If the facilities are leased from a lessor other than the manufacturer, a sum equivalent to rent for the remainder of the term of the lease or one year, whichever is less. Payment under this clause shall not be required if the termination, cancellation, or nonrenewal was for good cause based on a conviction or plea of nolo contendere of the dealer or one of its principal owners for a crime which constitutes a felony as described in section 609.02, subdivision 2, or if it has been demonstrated that the dealer has exhibited a course of conduct constituting fraud with respect to the manufacturer or the general public. Nothing in this subdivision relieves the dealer from the obligation to mitigate damages upon termination, cancellation, or nonrenewal. Any amount due under this paragraph is reduced to the extent the dealership makes other use of the property, sells, leases or subleases the property, or secures release from a lease. If the dealer rejects reduction of facility rental value compensation as described in this paragraph, the manufacturer is entitled to use of the premises for the period for which compensation is to be provided or the dealer may elect to receive no compensation;

(f) Fair and reasonable compensation as applied to paragraphs (a) and (d) means the manufacturer shall reimburse the dealer for 100 percent of the net cost to the dealer, including transportation, of all new current model year motor vehicle inventory acquired from the manufacturer which has not been materially altered or substantially damaged, and all new motor vehicle inventory not of the current model year which has not been materially altered or substantially damaged; provided the noncurrent model year vehicles were acquired from the manufacturer and drafted on the dealer's financing source or paid for within 120 days prior to the effective date of the termination, cancellation, or nonrenewal. The manufacturer shall reimburse the dealer for 100 percent of the current net prices on motor vehicle accessories and parts, including superseded parts listed in current price lists or catalogues plus five percent of the current net price of all accessories and parts returned to compensate the dealer for handling, packing, and loading the parts.

Subd. 2. Time in which payments must be made. Fair and reasonable compensation shall be paid by the manufacturer when possible within 90 days of the effective date of termination, cancellation, or nonrenewal, provided the dealer has clear title to the inventory and other items, is in a position to convey that title to the manufacturer and as long as this period will allow compliance with the notification requirements of any state or federal laws relating to creditor notification.

Subd. 3. Voluntary terminations, cancellations, or nonrenewals. For the purposes of reimbursement under this section, termination, cancellation, or nonrenewal includes a voluntary termination, cancellation, or nonrenewal by the dealer, and the compensation provided for in subdivision 1, except clause (e) thereof, shall be paid to the dealer.

HIST: 1981 c 59 s 10; 1Sp1981 c 4 art 4 s 1; 1982 c 452 s 3-5; 1983 c 57 s 1; 1988 c 611 s 7; 1992 c 472 s 1; 1993 c 13 art 2 s 5



Section 80E.10 Repealed, 1987 c 150 s 3

80E.10 Repealed, 1987 c 150 s 3



Section 80E.11 Survivorship.

80E.11 Survivorship.

Subdivision 1. Authorization. Any designated family member of a deceased or incapacitated owner of a new motor vehicle dealer may succeed to the ownership of the new motor vehicle dealer under the existing franchise or distribution agreement: (a) if the designated family member gives the manufacturer, distributor, factory branch, or importer of new motor vehicles written notice of the intention to succeed to ownership of the dealership within 120 days of the owner's death or incapacity; (b) if the designated family member agrees to be bound by all of the terms and conditions of the existing franchise; and (c) unless there exists good cause for refusal to honor the succession on the part of the manufacturer, factory branch, distributor, or importer.

Subd. 2. Personal and financial data. As soon as possible after designating a family member pursuant to this section, the dealer shall inform the manufacturer, factory branch, distributor, or importer of the designation and, upon request, shall provide personal and financial data that is reasonably necessary to determine whether the succession should be honored. Failure to inform the manufacturer, factory branch, distributor or importer shall not affect the right of the designee to succeed to ownership of the dealership. At the time of serving notice under subdivision 1, the designated family member shall provide, upon the request of the manufacturer, distributor, factory branch, or importer, a current update of the personal and financial data described above.

Subd. 3. Notice of discontinuance or refusal to honor succession. If a manufacturer, distributor, factory branch, or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a new motor vehicle dealer by a family member of a deceased or incapacitated owner of a new motor vehicle dealer under the existing franchise agreement, the manufacturer, distributor, factory branch, or importer may, within 60 days after receipt of the personal and financial data requested under subdivision 2, serve notice upon the designated family member of its refusal to honor the succession and of its intent to discontinue the existing franchise agreement with the new motor vehicle dealer no sooner than 90 days from the date the notice is served.

Subd. 4. Contents of notice. The notice must state the specific grounds for the refusal to honor the succession and discontinue the existing franchise agreement with the new motor vehicle dealer.

Subd. 5. Effect of notice not timely served. If notice of refusal and discontinuance is not timely served upon the family member, the franchise agreement shall continue in effect subject to termination only as otherwise permitted by sections 80E.01 to 80E.17.

Subd. 6. Burden of proof. In determining whether good cause for the refusal to honor the succession exists, the manufacturer, distributor, factory branch, or importer has the burden of proving that the successor is a person who is not of good moral character or does not meet the franchisor's existing and reasonable standards and, considering the volume of sales and service of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area.

Subd. 7. Succession agreements. Notwithstanding the foregoing, in the event the new motor vehicle dealer and franchisor have duly executed an agreement concerning succession rights prior to the dealer's death, the agreement shall be observed, even if it designates an individual other than the surviving spouse or heirs of the franchised motor vehicle dealer.

HIST: 1981 c 59 s 12; 1982 c 452 s 6,7



Section 80E.12 Unlawful acts by manufacturers, distributors, or factory branches.

80E.12 Unlawful acts by manufacturers, distributors, or factory branches.

It shall be unlawful for any manufacturer, distributor, or factory branch to require a new motor vehicle dealer to do any of the following:

(a) order or accept delivery of any new motor vehicle, part or accessory thereof, equipment, or any other commodity not required by law which has not been voluntarily ordered by the new motor vehicle dealer, provided that this paragraph does not modify or supersede reasonable provisions of the franchise requiring the dealer to market a representative line of the new motor vehicles the manufacturer or distributor is publicly advertising;

(b) order or accept delivery of any new motor vehicle, part or accessory thereof, equipment, or any other commodity not required by law in order for the dealer to obtain delivery of any other motor vehicle ordered by the dealer;

(c) order or accept delivery of any new motor vehicle with special features, accessories, or equipment not included in the list price of the motor vehicles as publicly advertised by the manufacturer or distributor;

(d) participate monetarily in an advertising campaign or contest, or to purchase any promotional materials, showroom, or other display decorations or materials at the expense of the new motor vehicle dealer;

(e) enter into any agreement with the manufacturer or to do any other act prejudicial to the new motor vehicle dealer by threatening to cancel a franchise or any contractual agreement existing between the dealer and the manufacturer. Notice in good faith to any dealer of the dealer's violation of any terms of the franchise agreement shall not constitute a violation of sections 80E.01 to 80E.17;

(f) change the capital structure of the new motor vehicle dealer or the means by or through which the dealer finances the operation of the dealership; provided, that the new motor vehicle dealer at all times meets any reasonable capital standards agreed to by the dealer; and also provided, that no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor as provided in section 80E.13, paragraph (j);

(g) prevent or attempt to prevent, by contract or otherwise, any motor vehicle dealer from changing the executive management control of the new motor vehicle dealer unless the franchisor proves that the change of executive management will result in executive management control by a person who is not of good moral character or who does not meet the franchisor's existing reasonable capital standards and, with consideration given to the volume of sales and services of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area; provided, that where the manufacturer, distributor, or factory branch rejects a proposed change in executive management control, the manufacturer, distributor, or factory branch shall give written notice of its reasons to the dealer;

(h) refrain from participation in the management of, investment in, or the acquisition of, any other line of new motor vehicle or related products; provided, however, that this clause does not apply unless the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and that the new motor vehicle dealer remains in substantial compliance with the terms and conditions of the franchise and with any reasonable facilities requirements of the manufacturer;

(i) during the course of the agreement, change the location of the new motor vehicle dealership or make any substantial alterations to the dealership premises during the course of the agreement, when to do so would be unreasonable; or

(j) prospectively assent to a release, assignment, novation, waiver, or estoppel whereby a dealer relinquishes any rights under sections 80E.01 to 80E.17, or which would relieve any person from liability imposed by sections 80E.01 to 80E.17 or to require any controversy between a new motor vehicle dealer and a manufacturer, distributor, or factory branch to be referred to any person or tribunal other than the duly constituted courts of this state or the United States, if the referral would be binding upon the new motor vehicle dealer.

HIST: 1981 c 59 s 13; 1985 c 34 s 4; 1991 c 69 s 5



Section 80E.13 Unfair practices by manufacturers, distributors, factory branches.

80E.13 Unfair practices by manufacturers, distributors, factory branches.

It is unlawful and an unfair practice for a manufacturer, distributor, or factory branch to engage in any of the following practices:

(a) delay, refuse, or fail to deliver new motor vehicles or new motor vehicle parts or accessories in reasonable time and in reasonable quantity relative to the new motor vehicle dealer's facilities and sales potential in the dealer's relevant market area, after having accepted an order from a new motor vehicle dealer having a franchise for the retail sale of any new motor vehicle sold or distributed by the manufacturer or distributor, if the new motor vehicle or new motor vehicle parts or accessories are publicly advertised as being available for delivery or actually being delivered. This clause is not violated, however, if the failure is caused by acts or causes beyond the control of the manufacturer;

(b) refuse to disclose to any new motor vehicle dealer handling the same line make, the manner and mode of distribution of that line make within the relevant market area;

(c) obtain money, goods, service, or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and the other person, other than for compensation for services rendered, unless the benefit is promptly accounted for, and transmitted to, the new motor vehicle dealer;

(d) increase prices of new motor vehicles which the new motor vehicle dealer had ordered for private retail consumers prior to the dealer's receiving the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each order if the vehicle is in fact delivered to that customer. In the event of manufacturer price reductions, the amount of any reduction received by a dealer shall be passed on to the private retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer;

(e) offer any refunds or other types of inducements to any new motor vehicle dealer for the purchase of new motor vehicles of a certain line make without making the same offer to all other new motor vehicle dealers in the same line make within the relevant market area;

(f) release to any outside party, except under subpoena or in an administrative or judicial proceeding involving the manufacturer or dealer, any business, financial, or personal information which may be provided by the dealer to the manufacturer, without the express written consent of the dealer or unless pertinent to judicial or governmental administrative proceedings or to arbitration proceedings of any kind;

(g) deny any new motor vehicle dealer the right of free association with any other new motor vehicle dealer for any lawful purpose;

(h) unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursement or authority granted its new vehicle dealers to make warranty adjustments with retail customers;

(i) compete with a new motor vehicle dealer in the same line make operating under an agreement or franchise from the same manufacturer, distributor, or factory branch. A manufacturer, distributor, or factory branch is considered to be competing when it has an ownership interest, other than a passive interest held for investment purposes, in a dealership of its line make located within the state. A manufacturer, distributor, or factory branch shall not, however, be deemed to be competing:

(1) when operating a dealership, either temporarily or for a reasonable period, which is for sale to any qualified independent person at a fair and reasonable price, or when involved in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership and full management and operational control of the dealership within a reasonable time on reasonable terms and conditions; or

(2) if it has an existing direct or indirect ownership interest in a new motor vehicle dealer in this state as of January 1, 2000, and has no more than four franchised dealers in this state. A manufacturer, distributor, or factory branch described in this clause that has unaffiliated dealers of the same line make in this state may acquire an interest in existing dealers of that line make but it may not establish any new dealership in which it would own an interest or approve an additional location for the sale of new motor vehicles by an affiliated dealership. A manufacturer, distributor, or factory branch described in this clause is permitted to alter its ownership interest in a new motor vehicle dealer;

(j) prevent a new motor vehicle dealer from transferring or assigning a new motor vehicle dealership to a qualified transferee. There shall be no transfer, assignment of the franchise, or major change in the executive management of the dealership, except as is otherwise provided in sections 80E.01 to 80E.17, without consent of the manufacturer, which shall not be withheld without good cause. In determining whether good cause exists for withholding consent to a transfer or assignment, the manufacturer, distributor, factory branch, or importer has the burden of proving that the transferee is a person who is not of good moral character or does not meet the franchisor's existing and reasonable capital standards and, considering the volume of sales and service of the new motor vehicle dealer, reasonable business experience standards in the market area. Denial of the request must be in writing and delivered to the new motor vehicle dealer within 60 days after the manufacturer receives the completed application customarily used by the manufacturer, distributor, factory branch, or importer for dealer appointments. If a denial is not sent within this period, the manufacturer shall be deemed to have given its consent to the proposed transfer or change. In the event of a proposed sale or transfer of a franchise, the manufacturer, distributor, factory branch, or importer shall be permitted to exercise a right of first refusal to acquire the franchisee's assets or ownership if:

(1) the franchise agreement permits the manufacturer, distributor, factory branch, or importer to exercise a right of first refusal to acquire the franchisee's assets or ownership in the event of a proposed sale or transfer;

(2) the proposed transfer of the dealership or its assets is of more than 50 percent of the ownership or assets;

(3) the manufacturer, distributor, factory branch, or importer notifies the dealer in writing within 60 days of its receipt of the complete written proposal for the proposed sale or transfer on forms generally utilized by the manufacturer, distributor, factory branch, or importer for such purposes and containing the information required therein and all documents and agreements relating to the proposed sale or transfer;

(4) the exercise of the right of first refusal will result in the dealer and dealer's owners receiving the same or greater consideration with equivalent terms of sale as is provided in the documents and agreements submitted to the manufacturer, distributor, factory branch, or importer under clause (3);

(5) the proposed change of 50 percent or more of the ownership or of the dealership assets does not involve the transfer or sale of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to a family member, including a spouse, child, stepchild, grandchild, spouse of a child or grandchild, brother, sister, or parent of the dealer owner; to a manager who has been employed in the dealership for at least four years and is otherwise qualified as a dealer operator; or to a partnership or corporation owned and controlled by one or more of such persons; and

(6) the manufacturer, distributor, factory branch, or importer agrees to pay the reasonable expenses, including reasonable attorney fees, which do not exceed the usual customary and reasonable fees charged for similar work done for other clients incurred by the proposed new owner and transferee before the manufacturer, distributor, factory branch, or importer exercises its right of first refusal, in negotiating and implementing the contract for the proposed change of ownership or transfer of dealership assets. However, payment of such expenses and attorney fees shall not be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 20 days after the dealer's receipt of the manufacturer, distributor, factory branch, or importer's written request for such an accounting. The manufacturer, distributor, factory branch, or importer may request such an accounting before exercising its right of first refusal. The obligation created under this clause is enforceable by the transferee;

(k) threaten to modify or replace or modify or replace a franchise with a succeeding franchise that would adversely alter the rights or obligations of a new motor vehicle dealer under an existing franchise or that substantially impairs the sales or service obligations or investments of the motor vehicle dealer;

(l) unreasonably deny the right to acquire factory program vehicles to any dealer holding a valid franchise from the manufacturer to sell the same line make of vehicles, provided that the manufacturer may impose reasonable restrictions and limitations on the purchase or resale of program vehicles to be applied equitably to all of its franchised dealers. For the purposes of this paragraph, "factory program vehicle" has the meaning given the term in section 80E.06, subdivision 2;

(m) fail or refuse to offer to its same line make franchised dealers all models manufactured for that line make, other than alternative fuel vehicles as defined in section 216C.01, subdivision 1b. Failure to offer a model is not a violation of this section if the failure is not arbitrary and is due to a lack of manufacturing capacity, a strike, labor difficulty, or other cause over which the manufacturer, distributor, or factory branch has no control;

(n) require a dealer to pay an extra fee, or remodel, renovate, or recondition the dealer's existing facilities, or purchase unreasonable advertising displays, training, tools, or other materials, or to require the dealer to establish exclusive facilities or dedicated personnel as a prerequisite to receiving a model or a series of vehicles.

HIST: 1981 c 59 s 14; 1988 c 611 s 8; 1991 c 69 s 6; 2000 c 409 s 1; 2001 c 62 s 1



Section 80E.135 Waivers and modifications prohibited.

80E.135 Waivers and modifications prohibited.

No manufacturer, distributor, or factory branch shall, before entering into a franchise with a new motor vehicle dealer or during the franchise term, use any written instrument, agreement, or waiver, to attempt to nullify or modify any provision of this chapter, or prevent a new motor vehicle dealer from bringing an action in a particular forum otherwise available under law. These instruments, agreements, and waivers are null and void.

HIST: 1988 c 611 s 9



Section 80E.14 Limitations on establishing or relocating dealerships.

80E.14 Limitations on establishing or relocating dealerships.

Subdivision 1. Notification; protest; hearing. In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealership or relocating an existing new motor vehicle dealership within or into a relevant market area where the line make is then represented, the manufacturer shall, in writing, first notify each new motor vehicle dealer in this line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of ten miles around an existing dealership. Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, the new motor vehicle dealership may commence a civil action in a court of competent jurisdiction pursuant to section 80E.17 challenging the establishing or relocating of the new motor vehicle dealership. An action brought under this section shall be placed on the calendar ahead of other civil actions to be heard and determined as expeditiously as possible. Thereafter the manufacturer shall not establish or relocate the proposed new motor vehicle dealership unless the court has determined that there is good cause for permitting the establishment or relocation of the motor vehicle dealership.

For the purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership within two miles of a location at which a former dealership of the same line make had been in operation within the previous two years shall not be deemed the establishment of a new motor vehicle dealership if the reopening is carried out in good faith and does not violate the provisions of section 80E.13, paragraph (i).

The relocation of an existing dealer within its area of responsibility as defined in the franchise agreement shall not be subject to this section, if the proposed relocation site is within five miles of its existing location and is not within a radius of five miles of an existing dealer of the same line make.

A manufacturer's establishment or approval of an additional new motor vehicle sales, service, or parts location by its line make dealer is considered the establishment of a new motor vehicle dealership subject to the requirements of this section.

Subd. 2. Good cause. In determining whether good cause has been established for entering into or relocating an additional franchise for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

(a) The extent, nature, and permanency of the investment of the proposed new dealership and the existing motor vehicle dealers of the same line make in the relevant market area;

(b) The effect on the retail new motor vehicle business and the consuming public in the relevant market area;

(c) Whether it is injurious to existing new motor vehicle dealers of the same line make in the relevant market area and the public welfare for an additional new motor dealership to be established;

(d) Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the line make in the market area including the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel;

(e) Whether the new motor vehicle dealers of the same line make in the relevant market area are providing adequate market penetration and representation; provided, that good cause shall not be shown solely by a desire for further market penetration;

(f) Whether the establishment of an additional new motor vehicle dealership would increase competition, and therefore be in the public interest;

(g) The growth or decline in population and new car registrations in the relevant market area;

(h) The effect the proposed new dealership would have on the provision of stable, adequate, and reliable sales and service to purchasers of the same line make in the relevant market area; and

(i) The effect the proposed new dealership would have on the stability of existing franchises of the same line make in the relevant market area.

HIST: 1981 c 59 s 15; 1Sp1981 c 4 art 4 s 3; 1982 c 452 s 8; 1985 c 34 s 5; 1987 c 150 s 1,2; 1995 c 107 s 1; 2000 c 409 s 2



Section 80E.15 Manufacturers, distributors, factory branches acting as lessors.

80E.15 Manufacturers, distributors, factory branches acting as lessors.

A manufacturer, distributor or factory branch acting in the capacity of lessor of buildings or facilities to a new motor vehicle dealer may not take any actions or include in a lease agreement relating to those buildings or facilities any provisions which would be in contravention of or prohibited by sections 80E.01 to 80E.17.

HIST: 1981 c 59 s 16



Section 80E.16 Enforcement.

80E.16 Enforcement.

Subdivision 1. Civil penalty. Any person who violates section 80E.04, 80E.12 or 80E.13 shall be subject to a fine of not more than $2,000 for each violation. Any person who fails to comply with a final judgment or order rendered by a court of competent jurisdiction, issued for a violation of sections 80E.01 to 80E.17, shall be subject to a fine of not more than $25,000. The fines authorized by this subdivision shall be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 2. Remedies cumulative. Nothing in this section shall be construed to limit the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

HIST: 1981 c 59 s 17



Section 80E.17 Civil remedies.

80E.17 Civil remedies.

Notwithstanding the terms of any franchise agreement or waiver to the contrary, any person whose business or property is injured by a violation of sections 80E.01 to 80E.17, or any person injured because of the refusal to accede to a proposal for an arrangement which, if consummated, would be in violation of sections 80E.01 to 80E.17, may bring a civil action to enjoin further violations and to recover the actual damages sustained, together with costs and disbursements, including reasonable attorney's fees.

HIST: 1981 c 59 s 18; 1986 c 444



Section 80E.18 No retroactive application.

80E.18 No retroactive application.

The provisions of this chapter shall not apply to any action to terminate or cancel a motor vehicle franchise if the notice to terminate or cancel was given prior to May 1, 1981. Any such action to terminate or cancel shall be governed by the laws and rules of the state of Minnesota in effect on the day notice to terminate or cancel was given.

HIST: 1982 c 452 s 9; 1985 c 248 s 70






Chapter 80F Motor Vehicle Fuel Franchises

Section 80F.01 Definitions.

80F.01 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given to them in this section.

Subd. 2. Affiliate. "Affiliate" means a person who controls, is controlled by, or is under common control with, any other person. Affiliate includes, without limitation, partners, business entities with common ownership, principals of any business entity, and subsidiaries, parent companies, or holding companies of any person.

Subd. 3. Dealer. "Dealer" means a person permitted to market motor vehicle fuel pursuant to a marketing agreement.

Subd. 4. Facility. "Facility" means the premises which, under a marketing agreement, are to be used by a dealer in connection with the sale, consignment, and distribution of motor vehicle fuel to the public for ultimate consumption.

Subd. 5. Incentive. "Incentive" or "incentives" means any rebates, volume credits, volume discounts, funds for construction, funds for reimaging, funds for equipment, funds for fixtures, funds for equipment or fixture upgrades, equipment, fixtures, or any other money or things of value provided by or passed through the supplier to a dealer and which are required by the terms of the agreement between the supplier and the dealer to be repaid by the dealer if the terms of the supply contract, whether oral or written, are not met.

Subd. 6. Marketing agreement. "Motor vehicle fuel marketing agreement" or "marketing agreement" means any contract, lease, or other agreement, whether that agreement is oral or written and whether it is express or implied, between a supplier or its affiliate and a dealer whereby a dealer is supplied motor vehicle fuel by a supplier or its affiliate for marketing from a facility under a brand name, trade name, service mark, logotype, or other commercial symbol or related characteristics owned or controlled by the supplier or its affiliate, or where the supplier or its affiliate authorizes or permits such use. The term includes any agreement between the supplier and its affiliate and the dealer to occupy or lease a facility, but does not include any agreement that meets the definition of a franchise under chapter 80C.

Subd. 7. Person. "Person" means a natural person, corporation, partnership, trust, or other legal entity.

Subd. 8. Supplier. "Supplier" means a person other than a refiner who supplies motor vehicle fuel to a dealer pursuant to a marketing agreement.

HIST: 2000 c 456 s 6



Section 80F.02 Required disclosures.

80F.02 Required disclosures.

Subdivision 1. Form of disclosures. The disclosures required by this section must be made in writing by the supplier or its affiliate to the dealer, and must be made either prior to the execution of any marketing agreement or as part of the marketing agreement itself.

Subd. 2. Content of disclosures. The supplier or its affiliate must disclose the following information to the extent it is known to the supplier or affiliate:

(1) the prior three year motor vehicle fuel gallonage history of the premises, unless previously operated by the same dealer;

(2) the interest, by ownership, lease, or other means of control, of the supplier, an affiliate of the supplier, or any other person, in the facility;

(3) any plans for condemnation, roadway alteration, or other government action that would materially impact the dealer's occupation of the facility or the marketing of motor vehicle fuel from the facility;

(4) any agreements the supplier or affiliate may have to alter, sell, or otherwise dispose of the facility; and

(5) the name, current address, and current telephone number of all dealers who have occupied the facility in the three-year period before the disclosure is made.

HIST: 2000 c 456 s 7



Section 80F.03 Survivorship.

80F.03 Survivorship.

Subdivision 1. Designated family member. For purposes of this section, "designated family member" means the spouse, child, grandchild, parent, brother, or sister of the operator.

Subd. 2. Right to succeed to agreement. Any designated family member of a deceased or incapacitated dealer may succeed to the marketing agreement if (1) the designated family member gives the supplier written notice of the intention to succeed to the agreement within 60 days of the dealer's death; (2) the designated family member agrees to be bound by the terms and conditions of a written existing marketing agreement; and (3) the designated family member is a person who meets the supplier's reasonable standards. At the request of the supplier, the designated family member must provide any personal and financial data that is reasonably necessary to determine whether the designated family member meets the reasonable standards of the supplier.

Subd. 3. Standards. Reasonable standards used by a supplier may include, but are not limited to, consideration of the designated family member's ability and potential to operate the facility at the same level as the former operator, and of the designated family member's gasoline marketing experience, education, creditworthiness, and management experience.

Subd. 4. Written agreement to be offered. If the marketing agreement under which the deceased or incapacitated dealer operated the facility was oral, the supplier shall offer a reasonable written agreement to the designated family member within 30 days of the designated family member's notification to the supplier of intent to succeed to the agreement. If the designated family member does not, within 30 days after receiving the written agreement from the supplier, either accept the terms of the offered agreement or object to the terms as unreasonable, the designated family member shall be deemed to have waived the right of succession.

Subd. 5. Refusal to allow succession. If a supplier believes in good faith that the designated family member does not meet the supplier's reasonable standards, the supplier shall notify the designated family member of the refusal to allow succession and intent to terminate the marketing agreement. This notice must be provided no more than 90 days after the supplier receives all personal and financial data requested from the designated family member. The agreement must not be terminated less than 90 days after notice is served on the designated family member.

Subd. 6. Dispute regarding right of succession; burden of proof. In determining whether a designated family member failed to meet a supplier's reasonable standards, the supplier has the burden of proving that the standards used are reasonable, and the designated family member has the burden of proving that those standards that are reasonable have been met.

Subd. 7. Permissible condition on succession. As a condition of succession, the supplier may require that reasonable arrangements be entered into for the payment of rent or product payment during the interim period from the date of the dealer's death or incapacity until succession is completed or the right to succession is terminated.

HIST: 2000 c 456 s 8



Section 80F.04 Elimination of service bays prohibited.

80F.04 Elimination of service bays prohibited.

Subdivision 1. Service bays. For the purposes of this section, "service bay" means an enclosed area where automobile repairs are performed, including, but not limited to, lubrication, oil change, tire repair, battery charge, replacement of fan belts, hoses, and wiper blades.

Subd. 2. Provision for elimination of service bays. A marketing agreement that includes a lease of the facility to the dealer must provide that if the supplier eliminates one or more service bays during the term of the marketing agreement, the supplier must first pay to the dealer in cash an amount that fairly and adequately compensates the dealer for the loss of the service and repair business.

Subd. 3. Waiver. The provision required by subdivision 2 may not be waived or modified except in a writing signed by the dealer executed at least 30 days after the execution of the marketing agreement. The writing must be separate and independent from the marketing agreement, and shall eliminate the payment provisions of subdivision 2.

Subd. 4. Limitations. Nothing in this subdivision prohibits a supplier from altering, modifying, or remodeling a full-service station, without payment to the dealer, following the expiration of the franchise relationship based upon termination or nonrenewal of the franchise relationship in accordance with United States Code, title 15, section 2802(b)(3)(D).

HIST: 2000 c 456 s 9



Section 80F.05 Hours of operation.

80F.05 Hours of operation.

A supplier may set forth in a marketing agreement the required number of hours per day and days per week that the dealer must maintain the retail outlet open for business. However, the supplier shall not unreasonably withhold consent to a modification of such requirements where the dealer can demonstrate that the modification is reasonable based on a change of circumstances, including economic conditions.

HIST: 2000 c 456 s 10



Section 80F.06 Other businesses on the premises.

80F.06 Other businesses on the premises.

The supplier may set forth in the marketing agreement any prohibitions and limitations on the conduct of any other businesses at the facility, including a charge for additional rent where another business is permitted and conducted. However, the supplier shall not unreasonably withhold consent to the performance of another business, impose unreasonable limitations on the dealer's ability to perform any other business, or charge an unreasonable rent for the conduct of another business, considering the fair rental value of the site and any imposition upon the supplier's business.

HIST: 2000 c 456 s 11



Section 80F.07 Price controls.

80F.07 Price controls.

The price at which the dealer sells products shall not be fixed, established, or regulated by the supplier or the marketing agreement.

HIST: 2000 c 456 s 12



Section 80F.08 Promotional requirements.

80F.08 Promotional requirements.

No dealer or supplier shall be required to use any promotion, premium, coupon, giveaway, or rebate. Except as otherwise provided by law, nothing herein shall be construed to prohibit voluntary participation in a promotion, premium, coupon, giveaway, or rebate.

HIST: 2000 c 456 s 13



Section 80F.09 Disposition of product.

80F.09 Disposition of product.

In the event of termination or nonrenewal of the marketing agreement, whether by mutual agreement or otherwise, the supplier shall purchase from the dealer products that were available for sale to the public at the facility and were purchased from the supplier, provided that the products are tendered by the dealer no later than 30 days from the date of the termination or nonrenewal of the marketing agreement. The payment for the products shall be the then current wholesale price of the products, minus a reasonable restocking fee for products moved by the supplier. The payment shall be reduced by any amount of indebtedness owed by the dealer to the supplier. If the dealer has in its possession on the date of termination any products which were supplied by the supplier which have not been paid for in full, the dealer at its expense shall, within 30 days of the termination or nonrenewal of the marketing agreement, transfer to the supplier all of such products in a merchantable condition. The provisions of this section are subject to valid liens against the products by or on behalf of other creditors of the dealer.

HIST: 2000 c 456 s 14



Section 80F.10 Free association.

80F.10 Free association.

No supplier shall restrict or prohibit, directly or indirectly, the right of free association among dealers for any lawful purpose. No dealer shall restrict or prohibit, directly or indirectly, the right of free association among suppliers for any lawful purpose.

HIST: 2000 c 456 s 15



Section 80F.11 Release and waiver.

80F.11 Release and waiver.

No party to a marketing agreement shall require as a condition of entering into the marketing agreement that the other party assent to a release or waiver of any rights provided by this chapter, or include in a marketing agreement a release of claims. Any such waiver or release is void. The right of either party to the interposition of counterclaims or crossclaims shall not be waived by the marketing agreement, and any such provision is void.

HIST: 2000 c 456 s 16



Section 80F.12 Security deposit.

80F.12 Security deposit.

A security deposit shall not be required except for the purpose of securing against loss of or damage to real or personal property or payment of money due to the supplier or credit extended to the dealer. Any security deposit required of the dealer may be satisfied by a letter of credit or the deposit of cash or a pledge of a savings account or its equivalent in a banking institution located in Minnesota. In the event that the security deposit is made by the dealer by depositing cash with the supplier, the deposit shall earn interest at the rate of six percent per year which shall accrue to the benefit of the dealer and be payable to the dealer upon termination of the security deposit, less any charges to which the supplier is entitled to collect from the security deposit or interest earned on it. In the event that the security deposit is made by the pledge of a savings account, a savings account shall be opened in the joint name of the supplier and the dealer and neither party shall be entitled to withdraw the funds without the consent of the other party; upon termination of the security deposit arrangement, the principal deposit together with accrued interest at the rate paid for the account shall be payable to the dealer after deduction of any charges to which the supplier may be entitled.

HIST: 2000 c 456 s 17



Section 80F.13 Violation of law.

80F.13 Violation of law.

No party to a marketing agreement shall require or encourage any other party to the marketing agreement to violate or conspire to violate any state, federal, or local laws.

HIST: 2000 c 456 s 18



Section 80F.14 Assignment.

80F.14 Assignment.

Subdivision 1. Lease arrangements. If a dealer leases a facility under a marketing agreement with the supplier or its affiliate, the provisions of this subdivision apply. A supplier shall not unreasonably withhold or delay its consent to any assignment or transfer of a marketing agreement. The dealer may assign the marketing agreement to another person that meets the reasonable standards of the supplier. A dealer who intends to assign the marketing agreement shall give the other party notice of the proposed assignment and shall identify the proposed assignee. At the time of serving notice of assignment, a dealer shall promptly provide, at the request of the other party, personal and financial data that is reasonably necessary to determine whether the assignment should be honored. If the supplier who is requested to approve the assignment believes in good faith that reasonable cause exists for refusing to honor the assignment, that person shall inform the dealer of the denial and the reasons for denial within 60 days of receiving the notice of assignment. A supplier may condition assignment upon the agreement of the dealer who intends to assign and the other assignee to be bound by all terms and conditions of the existing marketing agreement.

Subd. 2. Nonlease arrangements. If a marketing agreement does not involve the lease of the facility by the dealer from the supplier, the agreement shall be freely assignable by the dealer or the supplier, provided that such assignment does not increase the burdens or obligations of the other party. A supplier may require an assignee to make reasonable and adequate credit arrangements for the payment of product delivered. If the assigning dealer has an incentive obligation to the supplier, the assigning dealer either shall obtain the consent of the supplier to the proposed assignment, which consent shall not be unreasonably withheld, or shall provide reasonable and adequate security for the benefit of the supplier to assure that the assignor's incentive obligation to the supplier is met by the assignee dealer.

HIST: 2000 c 456 s 19



Section 80F.15 Assignment of facility lease option.

80F.15 Assignment of facility lease option.

A supplier or an affiliate of a supplier who has an option to purchase, or an option to lease or extend the lease of a facility occupied by a dealer, who determines not to exercise the option, shall offer to assign or otherwise transfer the option to the dealer. The supplier may charge the dealer a reasonable legal and administrative cost for transfer of the option. Options to purchase, or lease or extend the lease of a facility created after May 6, 2000, are assignable to the dealer who occupies the facility. If the dealer exercises the option, the supplier or affiliate is not liable for the performance of the dealer pursuant to the option or the underlying lease after the option is exercised.

HIST: 2000 c 456 s 20



Section 80F.16 Dealer notice of termination.

80F.16 Dealer notice of termination.

A dealer may only terminate a marketing agreement if the dealer provides 90 days' written notice of termination to the supplier. On or before the termination date, the dealer shall repay to the supplier any incentive money that is required to be repaid to the supplier upon termination pursuant to the terms of the marketing agreement. The giving of notice of termination shall not eliminate a claim by the supplier for damages for breach of contract.

HIST: 2000 c 456 s 21



Section 80F.17 Enforcement.

80F.17 Enforcement.

Any person aggrieved by a violation of this chapter may obtain injunctive relief, damages, rescission, or other relief. It is not a defense to an action for injunctive relief that an aggrieved person may have adequate remedies at law. A party shall submit the dispute to binding arbitration in accordance with the commercial rules of the Minnesota American Arbitration Association. Injunctive relief shall remain available in a court of competent jurisdiction where arbitration cannot provide complete relief to vindicate the rights of either party or where appropriate to secure rights after arbitration. The court or arbitrator shall have the discretion to award to the prevailing party its costs and disbursements. No action may be commenced under this chapter more than three years after the cause of action accrued. If the marketing agreement provides for the right of the supplier to recover attorney fees as the prevailing party in a suit between the parties, then the dealer shall have the right to recover attorney fees as the prevailing party in an action under this marketing agreement or under this chapter.

HIST: 2000 c 456 s 22



Section 80F.18 Choice of law and jurisdiction.

80F.18 Choice of law and jurisdiction.

The laws of the state of Minnesota shall govern any marketing agreement whereby the dealer is or will be marketing motor vehicle fuel in Minnesota and venue for all actions shall be the state of Minnesota. Any condition, stipulation or provision, including any choice of law provision or any choice of venue provision, purporting to bind any person who is acquiring a marketing agreement to be operated in this state to waive compliance with any provisions of this chapter is void.

HIST: 2000 c 456 s 23






Chapter 81 Colonization

Section 81.01 Repealed, 1947 c 222 s 1

81.01 Repealed, 1947 c 222 s 1



Section 81.02 Repealed, 1947 c 222 s 1

81.02 Repealed, 1947 c 222 s 1



Section 81.03 Repealed, 1947 c 222 s 1

81.03 Repealed, 1947 c 222 s 1



Section 81.04 Repealed, 1947 c 222 s 1

81.04 Repealed, 1947 c 222 s 1



Section 81.05 Repealed, 1947 c 222 s 1

81.05 Repealed, 1947 c 222 s 1



Section 81.06 Repealed, 1947 c 222 s 1

81.06 Repealed, 1947 c 222 s 1






Chapter 82 Real Estate Brokers and Salespersons

Section 82.01 Repealed, 1973 c 410 s 19

82.01 Repealed, 1973 c 410 s 19



Section 82.02 Repealed, 1973 c 410 s 19

82.02 Repealed, 1973 c 410 s 19



Section 82.03 Repealed, 1973 c 410 s 19; 1974 c 406 s 89

82.03 Repealed, 1973 c 410 s 19; 1974 c 406 s 89



Section 82.035 Repealed, 1973 c 410 s 19

82.035 Repealed, 1973 c 410 s 19



Section 82.04 Repealed, 1973 c 410 s 19

82.04 Repealed, 1973 c 410 s 19



Section 82.05 Repealed, 1973 c 410 s 19

82.05 Repealed, 1973 c 410 s 19



Section 82.06 Repealed, 1973 c 410 s 19

82.06 Repealed, 1973 c 410 s 19



Section 82.07 Repealed, 1973 c 410 s 19

82.07 Repealed, 1973 c 410 s 19



Section 82.08 Repealed, 1973 c 410 s 19

82.08 Repealed, 1973 c 410 s 19



Section 82.09 Repealed, 1973 c 410 s 19

82.09 Repealed, 1973 c 410 s 19



Section 82.10 Repealed, 1973 c 410 s 19

82.10 Repealed, 1973 c 410 s 19



Section 82.11 Repealed, 1973 c 410 s 19

82.11 Repealed, 1973 c 410 s 19



Section 82.12 Repealed, 1973 c 410 s 19

82.12 Repealed, 1973 c 410 s 19



Section 82.125 Repealed, 1973 c 410 s 19

82.125 Repealed, 1973 c 410 s 19



Section 82.13 Repealed, 1973 c 410 s 19

82.13 Repealed, 1973 c 410 s 19



Section 82.14 Repealed, 1973 c 410 s 19

82.14 Repealed, 1973 c 410 s 19



Section 82.15 Repealed, 1973 c 410 s 19

82.15 Repealed, 1973 c 410 s 19



Section 82.16 Repealed, 1973 c 410 s 19

82.16 Repealed, 1973 c 410 s 19



Section 82.17 Definitions.

82.17 Definitions.

Subdivision 1. For the purposes of this chapter the terms defined in this section have the meanings given to them.

Subd. 2. "Person" means a natural person, firm, partnership, corporation or association, and the officers, directors, employees and agents thereof.

Subd. 3. "Commissioner" means the commissioner of commerce or a designee.

Subd. 4. "Real estate broker" or "broker" means any person who:

(a) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly lists, sells, exchanges, buys or rents, manages, or offers or attempts to negotiate a sale, option, exchange, purchase or rental of an interest or estate in real estate, or advertises or holds out as engaged in these activities;

(b) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly negotiates or offers or attempts to negotiate a loan, secured or to be secured by a mortgage or other encumbrance on real estate, which is not a residential mortgage loan as defined by section 58.02, subdivision 18;

(c) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly lists, sells, exchanges, buys, rents, manages, offers or attempts to negotiate a sale, option, exchange, purchase or rental of any business opportunity or business, or its good will, inventory, or fixtures, or any interest therein;

(d) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same directly or indirectly offers, sells or attempts to negotiate the sale of property that is subject to the registration requirements of chapter 83, concerning subdivided land;

(e) for another and for commission, fee, or other valuable consideration or with the intention or expectation of receiving the same, promotes the sale of real estate by advertising it in a publication issued primarily for this purpose, if the person:

(1) negotiates on behalf of any party to a transaction;

(2) disseminates any information regarding the property to any party or potential party to a transaction subsequent to the publication of the advertisement, except that in response to an initial inquiry from a potential purchaser, the person may forward additional written information regarding the property which has been prepared prior to the publication by the seller or broker or a representative of either;

(3) counsels, advises, or offers suggestions to the seller or a representative of the seller with regard to the marketing, offer, sale, or lease of the real estate, whether prior to or subsequent to the publication of the advertisement;

(4) counsels, advises, or offers suggestions to a potential buyer or a representative of the seller with regard to the purchase or rental of any advertised real estate; or

(5) engages in any other activity otherwise subject to licensure under this chapter;

(f) engages wholly or in part in the business of selling real estate to the extent that a pattern of real estate sales is established, whether or not the real estate is owned by the person. A person shall be presumed to be engaged in the business of selling real estate if the person engages as principal in five or more transactions during any 12-month period, unless the person is represented by a licensed real estate broker or salesperson.

Subd. 5. "Real estate salesperson" means one who acts on behalf of a real estate broker in performing any act authorized by this chapter to be performed by the broker.

Subd. 6. "Trust account" means, for purposes of this chapter, a savings account, negotiable order of withdrawal account, demand deposit or checking account maintained for the purpose of segregating trust funds from other funds. A trust account must be an interest-bearing account paying the highest current passbook savings account rate of interest and must not allow the financial institution a right of set off against money owed it by the licensee.

Subd. 7. "Trust funds" means funds received by a broker, salesperson, or closing agent in a fiduciary capacity as a part of a real estate or business opportunity transaction, pending the consummation or termination of a transaction, and includes all down payments, earnest money deposits, rents for clients, tax and insurance escrow payments, damage deposits, and any funds received on behalf of any person.

Subd. 8. For purposes of sections 82.17 to 82.34, real estate shall also include, a manufactured home, when such manufactured home is affixed to land. Manufactured home means any factory built structure or structures equipped with the necessary service connections and made so as to be readily movable as a unit or units and designed to be used as a dwelling unit or units.

Subd. 9. "Public member" means a person who is not, or never was, a real estate broker, real estate salesperson, or a closing agent or the spouse of such person, or a person who has no, or never has had a material financial interest in acting as a real estate broker, real estate salesperson, or a closing agent or a directly related activity.

Subd. 10. "Closing agent" or "real estate closing agent" means any person whether or not acting as an agent for a title company, a licensed attorney, real estate broker, or real estate salesperson, who for another and with or without a commission, fee, or other valuable consideration or with or without the intention or expectation of receiving a commission, fee, or other valuable consideration, directly or indirectly provides closing services incident to the sale, trade, lease, or loan of residential real estate, including drawing or assisting in drawing papers incident to the sale, trade, lease, or loan, or advertises or claims to be engaged in these activities.

Subd. 11. Dual agency. "Dual agency" means a situation in which a licensee owes a duty to more than one party to the transaction.

Circumstances which establish dual agency include the following:

(1) when one licensee represents both the buyer and the seller in a real estate transaction; or

(2) when two or more licensees, licensed to the same broker, each represent a party to the transaction.

Subd. 12. Residential real property or residential real estate. "Residential real property" or "residential real estate" means property occupied by, or intended to be occupied by, one to four families as their residence.

HIST: 1973 c 410 s 1; 1980 c 516 s 2; 1981 c 365 s 9; 1983 c 284 s 11,12; 1984 c 552 s 7; 1986 c 358 s 7; 1986 c 444; 1987 c 105 s 3; 1987 c 336 s 20; 1988 c 654 s 1; 1988 c 695 s 2; 1989 c 347 s 1-3; 1993 c 309 s 1-3; 1995 c 202 art 1 s 25; 1998 c 343 art 2 s 2



Section 82.175 Repealed, 1998 c 343 art 1 s 18

82.175 Repealed, 1998 c 343 art 1 s 18



Section 82.176 Table funding.

82.176 Table funding.

Subdivision 1. Definitions. (a) For purposes of this section, the terms in this subdivision have the meanings given them.

(b) "Closing agent" has the meaning given in section 82.17, subdivision 10.

(c) "Collected funds" means funds deposited, finally settled, and credited to the closing agent's escrow account.

(d) "Established business relationship" means that the closing agent has performed at least 25 residential closings on behalf of the lender.

(e) "Federally insured financial institution" means an institution in which monetary deposits are insured by the Federal Deposit Insurance Corporation or National Credit Union Administration.

(f) "Lender" means a person who makes residential mortgage loans including a person who engages in table funding. "Lender" does not include any organization described in section 501(c)(3) or 501(c)(4) of the Internal Revenue Code of 1986, as amended, if the organization is exempt from tax under section 501(a) of the Internal Revenue Code of 1986, as amended. "Lender" does not include a state or any political subdivision of a state.

(g) "Qualified loan funds" means funds in one of the following forms:

(1) lawful money of the United States;

(2) wired funds when unconditionally held by the closing agent;

(3) cashier's checks, certified checks, bank money orders, or teller's checks issued by a federally insured financial institution and unconditionally held by the closing agent; and

(4) United States treasury checks, Federal Reserve Bank checks, federal home loan bank checks, and state of Minnesota warrants.

(h) "Table funding" means a closing or settlement at which a mortgage loan is funded by a lender by a contemporaneous advance of mortgage loan funds and an assignment of the mortgage loan to the lender advancing the funds.

Subd. 2. Requirements. (a) A closing agent shall not make disbursements out of an escrow, security deposit, settlement, or closing account unless the funds received from the lender are collected funds or qualified loan funds. This subdivision does not prohibit a closing agent from electing to disburse out of an escrow, security deposit, settlement, or closing account, other than with collected funds or qualified loan funds, if the closing agent has an established business relationship with the lender on whose behalf the closing is being conducted.

(b) A lender, using the closing services of a closing agent, shall at or before the time of the closing deliver loan funds to the closing agent either in the form of collected funds or qualified loan funds.

HIST: 1998 c 344 s 1



Section 82.18 Exceptions.

82.18 Exceptions.

Unless a person is licensed or otherwise required to be licensed under this chapter, the term real estate broker does not include:

(a) a licensed practicing attorney if the attorney complies in all respects with the trust account provisions of this chapter;

(b) a receiver, trustee, administrator, guardian, executor, or other person appointed by or acting under the judgment or order of any court;

(c) any person owning and operating a cemetery and selling lots therein solely for use as burial plots;

(d) any custodian, janitor, or employee of the owner or manager of a residential building who leases residential units in the building;

(e) any bank, trust company, savings association, industrial loan and thrift company, regulated lender under chapter 56, public utility, or land mortgage or farm loan association organized under the laws of this state or the United States, when engaged in the transaction of business within the scope of its corporate powers as provided by law;

(f) public officers while performing their official duties;

(g) employees of persons enumerated in clauses (b), (e), and (f), when engaged in the specific performance of their duties;

(h) any person who acts as an auctioneer bonded in conformity with section 330.02, when that person is engaged in the specific performance of duties as an auctioneer, and when that person has been employed to auction real estate by a person licensed under this chapter or when the auctioneer has engaged a licensed attorney to supervise the real estate transaction;

(i) any person who acquires real estate for the purpose of engaging in and does engage in, or who is engaged in the business of constructing residential, commercial or industrial buildings for the purpose of resale if no more than 25 such transactions occur in any 12-month period and the person complies with section 82.24;

(j) any person who is licensed as a securities broker-dealer or is licensed as a securities agent representing a broker-dealer pursuant to chapter 80A and who offers to sell or sells an interest or estate in real estate which is a security as defined in section 80A.14, subdivision 18, and is registered or exempt from registration or part of a transaction exempt from registration pursuant to chapter 80A, when acting solely as an incident to the sale of these securities;

(k) any person who offers to sell or sells a business opportunity which is a franchise registered pursuant to chapter 80C, when acting solely to sell the franchise;

(l) any person who contracts with or solicits on behalf of a provider a contract with a resident or prospective resident to provide continuing care in a facility, pursuant to the Continuing Care Facility Disclosure and Rehabilitation Act (chapter 80D), when acting solely as incident to the contract;

(m) any broker-dealer or agent of a broker-dealer when participating in a transaction in which all or part of a business opportunity or business, including any interest therein, is conveyed or acquired pursuant to an asset purchase, merger, exchange of securities, or other business combination, if the agent or broker-dealer is licensed pursuant to chapter 80A;

(n) an accountant acting incident to the practice of the accounting profession if the accountant complies in all respects with the trust account provisions of this chapter.

HIST: 1973 c 410 s 2; 1975 c 38 s 1; 1976 c 2 s 37; 1976 c 197 s 1; 1976 c 230 s 1; 1976 c 239 s 19; 1980 c 516 s 20; 1981 c 135 s 13; 1983 c 252 s 15; 1983 c 284 s 13; 1984 c 653 s 1; 1986 c 444; 1989 c 347 s 4; 1991 c 311 s 1; 1995 c 68 s 1; 1995 c 202 art 1 s 25; 1998 c 343 art 2 s 3



Section 82.19 Prohibitions.

82.19 Prohibitions.

Subdivision 1. License required. No person shall act as a real estate broker, salesperson, or real estate closing agent unless licensed as herein provided.

Subd. 2. Misrepresenting status as licensee. No persons shall advertise or represent themselves to be real estate brokers, salespeople, or closing agents unless licensed as herein provided.

Subd. 3. Commission-splitting, rebates, and fees. No real estate broker, salesperson, or closing agents shall offer, pay, or give, and no person shall accept, any compensation or other thing of value from any real estate broker, salesperson, or closing agents by way of commission-splitting, rebate, finder's fees, or otherwise, in connection with any real estate or business opportunity transaction. This subdivision does not apply to transactions (1) between a licensed real estate broker or salesperson and the person by whom the broker or salesperson is engaged to purchase or sell real estate or business opportunity, (2) among persons licensed as provided herein, (3) between a licensed real estate broker or salesperson and persons from other jurisdictions similarly licensed in that jurisdiction, (4) involving timeshare or other recreational lands where the amount offered or paid does not exceed $150, and payment is not conditioned upon any sale but is made merely for providing the referral and the person paying the fee is bound by any representations the person receiving the fee makes, and (5) involving a person who receives a referral fee from a person or an agent of a person licensed under this section, provided that in any 12-month period, no recipient may earn more than the value of one month's rent, that the recipient is a resident of the property or has lived there within 60 days of the payment of the fee, and that the person paying the fee is bound by any representations made by the recipient of the fee. A licensed real estate broker or salesperson may assign or direct that commissions or other compensation earned in connection with any real estate or business opportunity transaction be paid to a corporation of which the licensed real estate broker or salesperson is the sole owner.

Subd. 4. Authorizing or engaging unlicensed person to act on licensee's behalf. No real estate broker, salesperson, or closing agent shall engage or authorize any person, except one licensed as provided herein, to act as a real estate broker, salesperson, or closing agent on the engager's or authorizer's behalf.

Subd. 4a. Self-serving provision prohibited. No purchase agreement, earnest money contract, or similar contract for the purchase, rental, or lease of real property may contain any hold harmless clause or arbitration clause which addresses the rights or liabilities of persons required to be licensed pursuant to this chapter unless the person required to be licensed is a principal in the transaction.

This does not prohibit separate and independent written agreements between any of the parties and persons required to be licensed pursuant to this chapter.

Subd. 5. Disclosure regarding representation of parties. (a) No person licensed pursuant to this chapter or who otherwise acts as a real estate broker or salesperson shall fail to provide at the first substantive contact with a consumer in a residential real property transaction an agency disclosure form as set forth in section 82.197.

(b) The seller may, in the listing agreement, authorize the seller's broker to disburse part of the broker's compensation to other brokers, including the buyer's brokers solely representing the buyer. A broker representing a buyer shall make known to the seller or the seller's agent the fact of the agency relationship before any showing or negotiations are initiated.

Subd. 6. Closing agents. A real estate closing agent may not charge a fee for closing services to a borrower, and a borrower may not be required to pay such a fee at settlement, if the fee was not previously disclosed in writing at least one business day before the settlement. This disclosure requirement will be considered satisfied if a disclosure is made or an estimate given under section 507.45.

Subd. 7. Securities sold by businesses outside scope of licensing. A license issued under this chapter does not allow a licensee to engage in the business of buying, selling, negotiating, brokering, or otherwise dealing in vendor's interests in contracts for deed, mortgagee's interests in mortgages, or other evidence of indebtedness regarding real estate, except that a licensee may, if there is no compensation in addition to the brokerage commission or fee, and if the licensee represents the seller, buyer, lessor, or lessee in the sale, lease, or exchange of real estate, arrange for the sale of a contract, mortgage, or similar evidence of indebtedness for the subject property.

Subd. 8. Closing services. No real estate broker, salesperson, or closing agent shall require a person to use any particular lender, licensed attorney, real estate broker, real estate salesperson, real estate closing agent, or title company in connection with a residential real estate closing.

Subd. 9. Repealed, 1994 c 587 art 5 s 31

Subd. 9. Exclusive agency agreements. (a) Except as provided in paragraph (b), a licensee shall not negotiate the sale, exchange, lease, or listing of any real property directly with the owner or lessor knowing that the owner or lessor has executed a written exclusive listing contract or exclusive contract for nonagency services in connection with the property with another real estate broker, buyer, or lessee, nor shall a licensee negotiate the purchase, lease, or exchange of real property knowing that the buyer or lessee has executed a written exclusive buyer representation contract or exclusive contract for nonagency services for the purchase, lease, or exchange of the real property with another real estate broker.

(b) A licensee may discuss the terms upon which a listing or buyer representation contract or a contract for nonagency services may be entered into after expiration of any existing exclusive contract when the inquiry or discussion is initiated by the owner, lessor, buyer, or lessee. The licensee must inquire of the owner, lessor, buyer, or lessee whether such an exclusive contract exists.

HIST: 1973 c 410 s 3; 1975 c 38 s 2; 1985 c 148 s 1; 1985 c 251 s 6,7; 1986 c 358 s 8; 1986 c 444; 1989 c 347 s 5-9; 1992 c 555 art 1 s 2; 1993 c 309 s 4-6; 1993 c 375 art 5 s 1; 1995 c 68 s 2; 1996 c 439 art 3 s 1; 1997 c 73 s 1; 1997 c 222 s 33



Section 82.195 Listing agreements.

82.195 Listing agreements.

Subdivision 1. Requirement. Licensees shall obtain a signed listing agreement or other signed written authorization from the owner of real property or from another person authorized to offer the property for sale or lease before advertising to the general public that the real property is available for sale or lease.

For the purposes of this section "advertising" includes placing a sign on the owner's property that indicates that the property is being offered for sale or lease.

Subd. 2. Contents. All listing agreements must be in writing and must include:

(1) a definite expiration date;

(2) a description of the real property involved;

(3) the list price and any terms required by the seller;

(4) the amount of any compensation or commission or the basis for computing the commission;

(5) a clear statement explaining the events or conditions that will entitle a broker to a commission;

(6) information regarding an override clause, if applicable, including a statement to the effect that the override clause will not be effective unless the licensee supplies the seller with a protective list within 72 hours after the expiration of the listing agreement;

(7) the following notice in not less than ten point boldface type immediately preceding any provision of the listing agreement relating to compensation of the licensee:

"NOTICE: THE COMPENSATION FOR THE SALE, LEASE, RENTAL, OR MANAGEMENT OF REAL PROPERTY SHALL BE DETERMINED BETWEEN EACH INDIVIDUAL BROKER AND THE BROKER'S CLIENT.";

(8) for residential property listings, the following "dual agency" disclosure statement:

If a buyer represented by broker wishes to buy your property, a dual agency will be created. This means that broker will represent both you and the buyer(s), and owe the same duties to the buyer(s) that broker owes to you. This conflict of interest will prohibit broker from advocating exclusively on your behalf. Dual agency will limit the level of representation broker can provide. If a dual agency should arise, you will need to agree that confidential information about price, terms, and motivation will still be kept confidential unless you instruct broker in writing to disclose specific information about you. All other information will be shared. Broker cannot act as a dual agent unless both you and the buyer(s) agree to it. By agreeing to a possible dual agency, you will be giving up the right to exclusive representation in an in-house transaction. However, if you should decide not to agree to a possible dual agency, and you want broker to represent you, you may give up the opportunity to sell your property to buyers represented by broker.

Seller's Instructions to Broker

Having read and understood this information about dual agency, seller(s) now instructs broker as follows:

....... Seller(s) will agree to a dual agency

representation and will consider offers made

by buyers represented by broker.

....... Seller will not agree to a dual agency

representation and will not consider offers

made by buyers represented by broker.

......................... .........................

Seller Broker

......................... By: ....................

Seller Salesperson

Date: ..................;

(9) a notice requiring the seller to indicate in writing whether it is acceptable to the seller to have the licensee arrange for closing services or whether the seller wishes to arrange for others to conduct the closing; and

(10) for residential listings, a notice stating that after the expiration of the listing agreement, the seller will not be obligated to pay the licensee a fee or commission if the seller has executed another valid listing agreement pursuant to which the seller is obligated to pay a fee or commission to another licensee for the sale, lease, or exchange of the real property in question. This notice may be used in the listing agreement for any other type of real estate.

Subd. 3. Prohibited provisions. Except as otherwise provided in subdivision 4, paragraph (b), licensees shall not include in a listing agreement a holdover clause, automatic extension, or any similar provision, or an override clause the length of which is more than six months after the expiration of the listing agreement.

Subd. 4. Override clauses. (a) Licensees shall not seek to enforce an override clause unless a protective list has been furnished to the seller within 72 hours after the expiration of the listing agreement.

(b) A listing agreement may contain an override clause of up to two years in length when used in conjunction with the purchase or sale of a business. The length of the override clause must be negotiable between the licensee and the seller of the business. The protective list provided in connection with the override clause must include the written acknowledgment of each party named on the protective list, that the business which is the subject of the listing agreement was presented to that party by the licensee.

Subd. 5. Protective lists. A broker or salesperson has the burden of demonstrating that each person on the protective list has, during the period of the listing agreement, either made an affirmative showing of interest in the property by responding to an advertisement or by contacting the broker or salesperson involved or has been physically shown the property by the broker or salesperson. For the purpose of this section, the mere mailing or other distribution by a licensee of literature setting forth information about the property in question does not, of itself, constitute an affirmative showing of interest in the property on the part of a subsequent purchaser.

For listings of nonresidential real property which do not contain the notice described in subdivision 2, clause (10), the protective list must contain the following notice in boldface type:

"IF YOU RELIST WITH ANOTHER BROKER WITHIN THE OVERRIDE PERIOD AND THEN SELL YOUR PROPERTY TO ANYONE WHOSE NAME APPEARS ON THIS LIST, YOU COULD BE LIABLE FOR FULL COMMISSIONS TO BOTH BROKERS. IF THIS NOTICE IS NOT FULLY UNDERSTOOD, SEEK COMPETENT ADVICE."

HIST: 1993 c 309 s 7; 1994 c 465 art 1 s 4; 1995 c 68 s 3; 1996 c 439 art 3 s 2; 2001 c 208 s 9



Section 82.196 Buyer's broker agreements.

82.196 Buyer's broker agreements.

Subdivision 1. Requirements. Licensees shall obtain a signed buyer's broker agreement from a buyer before performing any acts as a buyer's representative and before a purchase agreement is signed.

Subd. 2. Contents. All buyer's broker agreements must be in writing and must include:

(1) a definite expiration date;

(2) the amount of any compensation or commission, or the basis for computing the commission;

(3) a clear statement explaining the services to be provided to the buyer by the broker, and the events or conditions that will entitle a broker to a commission or other compensation;

(4) a clear statement explaining if the agreement may be canceled and the terms under which the agreement may be canceled;

(5) information regarding an override clause, if applicable, including a statement to the effect that the override clause will not be effective unless the licensee supplies the buyer with a protective list within 72 hours after the expiration of the buyer's broker agreement;

(6) the following notice in not less than ten point bold face type immediately preceding any provision of the buyer's broker agreement relating to compensation of the licensee:

"NOTICE: THE COMPENSATION FOR THE PURCHASE, LEASE, RENTAL, OR MANAGEMENT OF REAL PROPERTY SHALL BE DETERMINED BETWEEN EACH INDIVIDUAL BROKER AND THE BROKER'S CLIENT.";

(7) the following "dual agency" disclosure statement:

If you choose to purchase a property listed by broker, a dual agency will be created. This means that broker will represent both you and the seller(s), and owe the same duties to the seller(s) that broker owes to you. This conflict of interest will prohibit broker from advocating exclusively on your behalf. Dual agency will limit the level of representation broker can provide. If a dual agency should arise, you will need to agree that confidential information about price, terms, and motivation will still be kept confidential unless you instruct broker in writing to disclose specific information about you. All other information will be shared. Broker cannot act as a dual agent unless both you and the seller(s) agree to it. By agreeing to a possible dual agency, you will be giving up the right to exclusive representation in an in-house transaction. However, if you should decide not to agree to a possible dual agency, and you want broker to represent you, you may give up the opportunity to purchase the properties listed by broker.

Buyer's Instructions to Broker

....... Buyer(s) will agree to a dual agency representation

and will consider properties listed by broker.

....... Buyer will not agree to a dual agency

representation and will not consider properties listed by broker.

......................... .........................

Buyer Broker

......................... By: ....................

Buyer Salesperson

Date: ...................; and

(8) for buyer's broker agreements which involve residential real property, a notice stating that after the expiration of the buyer's broker agreement, the buyer will not be obligated to pay the licensee a fee or commission if the buyer has executed another valid buyer's broker agreement pursuant to which the buyer is obligated to pay a fee or commission to another licensee for the purchase, lease, or exchange of real property.

Subd. 3. Prohibited provisions. Licensees shall not include in a buyer's broker agreement a holdover clause, automatic extension, or any other similar provision, or an override clause the length of which is more than six months after the expiration of the buyer's broker agreement.

Subd. 4. Override clauses. Licensees shall not seek to enforce an override clause unless a protective list has been furnished to the buyer within 72 hours after the expiration of the buyer's broker agreement.

Subd. 5. Protective lists. A licensee has the burden of demonstrating that each property on the protective list has been shown to the buyer, or specifically brought to the attention of the buyer, during the time the buyer's broker agreement was in effect.

Subd. 6. Application. This section applies only to residential real property transactions.

HIST: 1993 c 309 s 8; 1996 c 439 art 3 s 3,4; 2001 c 208 s 10



Section 82.197 Disclosure requirements.

82.197 Disclosure requirements.

Subdivision 1. Agency disclosure. A real estate broker or salesperson shall provide to a consumer in the sale and purchase of a residential real property transaction at the first substantive contact with the consumer an agency disclosure form in substantially the form set forth in subdivision 4. The agency disclosure form shall be intended to provide a description of available options for agency and nonagency relationships, and a description of the role of a licensee under each option. The agency disclosure form shall provide a signature line for acknowledgment of receipt by the consumer.

Subd. 2. Creation of dual agency. If circumstances create a dual agency situation, the broker must make full disclosure to all parties to the transaction as to the change in relationship of the parties to the broker due to dual agency. A broker, having made full disclosure, must obtain the consent of all parties to these circumstances in residential real property transactions in the purchase agreement in the form set forth below which shall be set off in a boxed format to draw attention to it:

Broker represents both the seller(s) and the buyer(s) of the property involved in this transaction, which creates a dual agency. This means that broker and its salespersons owe fiduciary duties to both seller(s) and buyer(s). Because the parties may have conflicting interests, broker and its salespersons are prohibited from advocating exclusively for either party. Broker cannot act as a dual agent in this transaction without the consent of both seller(s) and buyer(s). Seller(s) and buyer(s) acknowledge that:

(1) confidential information communicated to broker which regards price, terms, or motivation to buy or sell will remain confidential unless seller(s) or buyer(s) instructs broker in writing to disclose this information. Other information will be shared;

(2) broker and its salespersons will not represent the interests of either party to the detriment of the other; and

(3) within the limits of dual agency, broker and its salespersons will work diligently to facilitate the mechanics of the sale.

With the knowledge and understanding of the explanation above, seller(s) and buyer(s) authorize and instruct broker and its salespersons to act as dual agents in this transaction.

........................... ...........................

Seller Buyer

........................... ...........................

Seller Buyer

........................... ...........................

Date Date

Subd. 3. Scope and effect. Disclosures made in accordance with the requirements for disclosure of agency relationships set forth in this chapter are sufficient to satisfy common law disclosure requirements. In addition, when a principal in the transaction is a licensee or a relative or business associate of the licensee, that fact must be disclosed in writing in addition to any other required disclosures.

Subd. 4. Agency disclosure form. The agency disclosure form shall be in substantially the form set forth below:

AGENCY RELATIONSHIPS IN REAL ESTATE TRANSACTIONS

Minnesota law requires that early in any relationship, real estate brokers or salespersons discuss with consumers what type of agency representation or relationship they desire.(1) The available options are listed below. This is not a contract. This is an agency disclosure form only. If you desire representation, you must enter into a written contract according to state law (a listing contract or a buyer representation contract). Until such time as you choose to enter into a written contract for representation, you will be treated as a customer and will not receive any representation from the broker or salesperson. The broker or salesperson will be acting as a Facilitator (see paragraph V below), unless the broker or salesperson is representing another party as described below.

ACKNOWLEDGMENT: I/We acknowledge that I/We have been presented with the below-described options. I/We understand that until I/We have signed a representation contract, I/We are not represented by the broker/salesperson and information given to the broker/salesperson may be disclosed. I/We understand that written consent is required for a dual agency relationship. THIS IS A DISCLOSURE ONLY, NOT A CONTRACT FOR REPRESENTATION.

............... .......... Signature Date ............... .......... Signature Date

I.

Seller's Broker: A broker who lists a property, or a salesperson who is licensed to the listing broker, represents the Seller and acts on behalf of the Seller. A Seller's broker owes to the Seller the fiduciary duties described below.(2) The broker must also disclose to the Buyer material facts as defined in Minnesota Statutes, section 82.197, subdivision 6, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property. If a broker or salesperson working with a Buyer as a customer is representing the Seller, he or she must act in the Seller's best interest and must tell the Seller any information disclosed to him or her, except confidential information acquired in a facilitator relationship (see paragraph V below). In that case, the Buyer will not be represented and will not receive advice and counsel from the broker or salesperson.

II.

Subagent: A broker or salesperson who is working with a Buyer but represents the Seller. In this case, the Buyer is the broker's customer and is not represented by that broker. If a broker or salesperson working with a Buyer as a customer is representing the Seller, he or she must act in the Seller's best interest and must tell the Seller any information that is disclosed to him or her. In that case, the Buyer will not be represented and will not receive advice and counsel from the broker or salesperson.

III.

Buyer's Broker: A Buyer may enter into an agreement for the broker or salesperson to represent and act on behalf of the Buyer. The broker may represent the Buyer only, and not the Seller, even if he or she is being paid in whole or in part by the Seller. A Buyer's broker owes to the Buyer the fiduciary duties described below.(2) The broker must disclose to the Buyer material facts as defined in Minnesota Statutes, section 82.197, subdivision 6, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property. If a broker or salesperson working with a Seller as a customer is representing the Buyer, he or she must act in the Buyer's best interest and must tell the Buyer any information disclosed to him or her, except confidential information acquired in a facilitator relationship (see paragraph V below). In that case, the Seller will not be represented and will not receive advice and counsel from the broker or salesperson.

IV.

Dual Agency-Broker Representing both Seller and Buyer: Dual agency occurs when one broker or salesperson represents both parties to a transaction, or when two salespersons licensed to the same broker each represent a party to the transaction. Dual agency requires the informed consent of all parties, and means that the broker and salesperson owe the same duties to the Seller and the Buyer. This role limits the level of representation the broker and salespersons can provide, and prohibits them from acting exclusively for either party. In a dual agency, confidential information about price, terms, and motivation for pursuing a transaction will be kept confidential unless one party instructs the broker or salesperson in writing to disclose specific information about him or her. Other information will be shared. Dual agents may not advocate for one party to the detriment of the other.(3)

Within the limitations described above, dual agents owe to both Seller and Buyer the fiduciary duties described below.(2) Dual agents must disclose to Buyers material facts as defined in Minnesota Statutes, section 82.197, subdivision 6, of which the broker is aware that could adversely and significantly affect the Buyer's use or enjoyment of the property.

V.

Facilitator: A broker or salesperson who performs services for a Buyer, a Seller, or both but does not represent either in a fiduciary capacity as a Buyer's Broker, Seller's Broker, or Dual Agent. THE FACILITATOR BROKER OR SALESPERSON DOES NOT OWE ANY PARTY ANY OF THE FIDUCIARY DUTIES LISTED BELOW, EXCEPT CONFIDENTIALITY, UNLESS THOSE DUTIES ARE INCLUDED IN THE WRITTEN FACILITATOR SERVICES AGREEMENT. The facilitator broker or salesperson owes the duty of confidentiality to the party but owes no other duty to the party except those duties required by law or contained in a written facilitator services agreement, if any. In the event a facilitator broker or salesperson, working with a Buyer, shows a property listed by the facilitator broker or salesperson, then the facilitator broker or salesperson must act as a Seller's Broker (see paragraph I above). In the event a facilitator broker or salesperson, working with a Seller, accepts a showing of the property by a Buyer being represented by the facilitator broker or salesperson, then the facilitator broker or salesperson must act as a Buyer's Broker (see paragraph III above).

****************************************************************

(1) This disclosure is required by law in any transaction involving property occupied or intended to be occupied by one to four families as their residence.

(2) The fiduciary duties mentioned above are listed below and have the following meanings:

Loyalty-broker/salesperson will act only in client(s)' best interest.

Obedience-broker/salesperson will carry out all client(s)' lawful instructions.

Disclosure-broker/salesperson will disclose to client(s) all material facts of which broker/salesperson has knowledge which might reasonably affect the client's rights and interests.

Confidentiality-broker/salesperson will keep client(s)' confidences unless required by law to disclose specific information (such as disclosure of material facts to Buyers).

Reasonable Care-broker/salesperson will use reasonable care in performing duties as an agent.

Accounting-broker/salesperson will account to client(s) for all client(s)' money and property received as agent.

(3) If Seller(s) decides not to agree to a dual agency relationship, Seller(s) may give up the opportunity to sell the property to Buyers represented by the broker/salesperson. If Buyer(s) decides not to agree to a dual agency relationship, Buyer(s) may give up the opportunity to purchase properties listed by the broker.

Subd. 5. Application. The disclosures required by subdivision 4 apply only to residential real property transactions.

Subd. 6. Material facts. (a) Licensees shall disclose to any prospective purchaser all material facts of which the licensees are aware, which could adversely and significantly affect an ordinary purchaser's use or enjoyment of the property, or any intended use of the property of which the licensees are aware.

(b) It is not a material fact relating to real property offered for sale and no regulatory action shall be brought against a licensee for failure to disclose in any real estate transaction the fact or suspicion that the property:

(1) is or was occupied by an owner or occupant who is or was suspected to be infected with human immunodeficiency virus or diagnosed with acquired immunodeficiency syndrome; or

(2) was the site of an accidental death, natural death, or perceived paranormal activity.

(c) A licensee or employee of the licensee has no duty to disclose information regarding an offender who is required to register under section 243.166, or about whom notification is made under that section, if the broker or salesperson, in a timely manner, provides a written notice that information about the predatory offender registry and persons registered with the registry may be obtained by contacting local law enforcement where the property is located or the department of corrections.

(d) A licensee is not required to disclose, except as otherwise provided in paragraph (e), information relating to the physical condition of the property or any other information relating to the real estate transaction, if a written report that discloses the information has been prepared by a qualified third party and provided to the person. For the purposes of this paragraph, "qualified third party" means a federal, state, or local governmental agency, or any person whom the broker, salesperson, or a party to the real estate transaction reasonably believes has the expertise necessary to meet the industry standards of practice for the type of inspection or investigation that has been conducted by the third party in order to prepare the written report and who is acceptable to the person to whom the disclosure is being made.

(e) A licensee shall disclose to the parties to a real estate transaction any facts known by the broker or salesperson that contradict any information included in a written report, if a copy of the report is provided to the licensee, described in paragraph (d).

HIST: 1986 c 444; 1993 c 309 s 9; 1994 c 461 s 1; 1996 c 439 art 3 s 5-8; 2001 c 208 s 11-13



Section 82.20 Licensing requirements.

82.20 Licensing requirements.

Subdivision 1. Generally. (a) The commissioner shall issue a license as a real estate broker, real estate salesperson, or closing agent to any person who qualifies for such license under the terms of this chapter;

(b) The commissioner is authorized to establish by rule a special license for real estate brokers and real estate salespeople engaged solely in the rental or management of an interest or estate in real estate, to prescribe qualifications for the license, and to issue the license consistent with the terms of this chapter. This clause shall not be construed to require those owners or managers or their agents or employees who are excluded by section 82.18, clause (d) from the definition of real estate broker, to obtain the special license.

Subd. 2. Qualification of applicants. Every applicant for a real estate broker, real estate salesperson, or real estate closing agent license shall be at least 18 years of age at the time of making application for said license.

Subd. 3. Application for license; contents. (a) Every applicant for a license as a real estate broker, real estate salesperson, or closing agent shall make an application in writing upon forms prepared and furnished by the commissioner. Each application shall be signed and sworn to by the applicant and shall be accompanied by the license fee required by this chapter;

(b) Each application for a real estate broker license, real estate salesperson license, or real estate closing agent license shall contain such information as required by the commissioner consistent with the administration of the provisions and purposes of this chapter;

(c) Each application for a real estate salesperson license shall give the applicant's name, age, residence address, and the name and place of business of the real estate broker on whose behalf the salesperson is to be acting;

(d) Each application for a real estate closing agent license shall give the applicant's name, age, residence address, and the name and place of business of the closing agent;

(e) The commissioner may require such further information as the commissioner deems appropriate to administer the provisions and further the purposes of this chapter.

Subd. 4. Corporate and partnership licenses. (a) A corporation applying for a license shall have at least one officer individually licensed to act as broker for the corporation. The corporation broker's license shall extend no authority to act as broker to any person other than the corporate entity. Each officer who intends to act as a broker shall obtain a license;

(b) A partnership applying for a license shall have at least one partner individually licensed to act as broker for the partnership. Each partner who intends to act as a broker shall obtain a license;

(c) Applications for a license made by a corporation shall be verified by the president and one other officer. Applications made by a partnership shall be verified by at least two partners;

(d) Any partner or officer who ceases to act as broker for a partnership or corporation shall notify the commissioner upon said termination. The individual licenses of all salespersons acting on behalf of a corporation or partnership, are automatically ineffective upon the revocation or suspension of the license of the partnership or corporation. The commissioner may suspend or revoke the license of an officer or partner without suspending or revoking the license of the corporation or partnership;

(e) The application of all officers of a corporation or partners in a partnership who intend to act as a broker on behalf of a corporation or partnership shall accompany the initial license application of the corporation or partnership. Officers or partners intending to act as brokers subsequent to the licensing of the corporation or partnership shall procure an individual real estate broker's license prior to acting in the capacity of a broker. No corporate officer who maintains a salesperson's license may exercise any authority over any trust account administered by the broker nor may they be vested with any supervisory authority over the broker;

(f) The corporation or partnership applicant shall make available upon request, such records and data required by the commissioner for enforcement of this chapter.

Subd. 5. Responsibility. Each broker shall be responsible for the acts of any and all of the broker's sales people and closing agents while acting as agents on the broker's behalf. Each officer of a corporation or partner in a partnership licensed as a broker shall have the same responsibility under this chapter as a corporate or partnership broker with regard to the acts of the salespeople and closing agents acting on behalf of the corporation or partnership.

Subd. 6. Issuance of license; salesperson. A salesperson must be licensed to act on behalf of a licensed broker and may not be licensed to act on behalf of more than one broker in this state during the same period of time. The license of each real estate salesperson shall be mailed to and remain in the possession of the licensed broker with whom the salesperson is or is to be associated until canceled or until such licensee leaves such broker.

Subd. 7. Effective date of license. Licenses renewed pursuant to this chapter are valid for a period of 24 months. New licenses issued during a 24-month licensing period will expire on June 30 of the expiration year assigned to the license. Implementation of the 24-month licensing program must be staggered so that approximately one-half of the licenses will expire on June 30 of each even-numbered year and the other one-half on June 30 of each odd-numbered year. Those licensees who will receive a 12-month license on July 1, 1995, because of the staggered implementation schedule will pay for the license a fee reduced by an amount equal to one-half the fee for renewal of the license.

Subd. 8. Renewals. (a) Persons whose applications have been properly and timely filed who have not received notice of denial of renewal are deemed to have been approved for renewal and may continue to transact business either as a real estate broker, salesperson, or closing agent whether or not the renewed license has been received on or before July 1 of the renewal year. Application for renewal of a license shall be deemed to have been timely filed if received by the commissioner by, or mailed with proper postage and postmarked by, June 15 of the renewal year. Applications for renewal shall be deemed properly filed if made upon forms duly executed and sworn to, accompanied by fees prescribed by this chapter and contain any information which the commissioner may require.

(b) Persons who have failed to make a timely application for renewal of a license and who have not received the renewal license as of July 1 of the renewal year, shall be unlicensed until such time as the license has been issued by the commissioner and is received.

Subd. 9. Terminations; transfers. (a) Except as provided in paragraph (b), when a salesperson terminates activity on behalf of a broker, the salesperson's license shall be ineffective. Within ten days of the termination the broker shall notify the commissioner in writing, and shall return to the commissioner the license of the salesperson. The salesperson may apply for transfer of the license to another broker at any time during the remainder of the license period, on forms provided by the commissioner. If the application for transfer qualifies, the commissioner shall grant the application. Upon receipt of a transfer application and payment of the transfer fee, the commissioner may issue a 45-day temporary license. If an application for transfer is not made within the license period, the commissioner shall require that an application for a new license be filed.

(b) When a salesperson terminates activity on behalf of a broker in order to begin association immediately with another broker, the commissioner shall permit the automatic transfer of the salesperson's license. The transfer shall be effective either upon the mailing of the required fee and the executed documents by certified mail or upon personal delivery of the fee and documents to the commissioner's office. The commissioner may adopt rules and prescribe forms as necessary to implement this paragraph.

(c) When a broker terminates activity in order to begin association with another broker, the commissioner shall permit the automatic transfer of the broker's license to a salesperson's license. If there are licensed salespeople working for the broker , the broker shall certify that a broker will remain in the company that the broker is leaving prior to issuance of the transfer. The transfer shall be effective either upon the mailing of the required fee and the executed documents by certified mail or upon personal delivery of the fee and documents to the commissioner's office.

Subd. 10. Effect of suspension or revocation. The license of a salesperson is not effective during any period for which the license of the broker on whose behalf the salesperson is acting is suspended or revoked. The salesperson may apply for transfer to some other licensed broker by complying with subdivision 9.

Subd. 11. Notice. Notice in writing shall be given to the commissioner by each licensee of any change in personal name, trade name, address or business location not later than ten days after such change. The commissioner shall issue a new license if required for the unexpired period.

Subd. 12. Nonresidents. A nonresident of Minnesota may be licensed as a real estate broker, real estate salesperson, or a real estate closing agent upon compliance with all provisions of this chapter.

Subd. 13. Limited broker's license. The commissioner shall have the authority to issue a limited real estate broker's license authorizing the licensee to engage in transactions as principal only. Such license shall be issued only after receipt of the application described in subdivision 3 and payment of the fee prescribed by section 82.21, subdivision 1. No salesperson may be licensed to act on behalf of an individual holding a limited broker's license. An officer of a corporation or partner of a partnership licensed as a limited broker may act on behalf of that corporation or partnership without being subject to the licensing requirements. A limited broker's license shall also authorize the licensee to engage in negotiation of mortgage loans as described in section 82.17, subdivision 4, clause (b).

Subd. 14. Licenses; extending duration. Notwithstanding the provisions of subdivisions 7 and 8, the commissioner may institute a system by rule pursuant to chapter 14 to provide three year licenses from the date of issuance for any license prescribed by this section.

Subd. 15. Exemption. The following persons, when acting as closing agents, are exempt from the requirements of sections 82.19 and 82.24 unless otherwise required in this section or chapter:

(1) a direct employee of a title insurance company authorized to do business in this state, or a direct employee of a title company, or a person who has an agency agreement with a title insurance company or a title company in which the agent agrees to perform closing services on the title insurance company's or title company's behalf and the title insurance company or title company assumes responsibility for the actions of the agent as if the agent were a direct employee of the title insurance company or title company;

(2) a licensed attorney or a direct employee of a licensed attorney;

(3) a licensed real estate broker or salesperson;

(4) a direct employee of a licensed real estate broker if the broker maintains all funds received in connection with the closing services in the broker's trust account;

(5) any bank, trust company, savings association, credit union, industrial loan and thrift company, regulated lender under chapter 56, public utility, or land mortgage or farm loan association organized under the laws of this state or the United States, when engaged in the transaction of businesses within the scope of its corporate powers as provided by law;

(6) a title insurance company authorized to do business in this state; and

(7) a title company that has a contractual agency relationship with a title insurance company authorized to do business in this state, where the title insurance company assumes responsibility for the actions of the title company and its employees or agents as if they were the employees or agents of the title insurance company.

HIST: 1973 c 410 s 4; 1976 c 197 s 2,3; 1977 c 215 s 1; 1982 c 424 s 130; 1982 c 478 s 1; 1984 c 552 s 8,9; 1985 c 251 s 8; 1986 c 444; 1989 c 347 s 10-16; 1990 c 364 s 1; 1991 c 20 s 1; 1993 c 309 s 10; 1994 c 632 art 4 s 32,33; 1995 c 68 s 4; 1995 c 202 art 1 s 25; 1996 c 439 art 1 s 10; 1997 c 222 s 34



Section 82.21 Fees.

82.21 Fees.

Subdivision 1. Amounts. The following fees shall be paid to the commissioner:

(a) A fee of $150 for each initial individual broker's license, and a fee of $100 for each renewal thereof;

(b) A fee of $70 for each initial salesperson's license, and a fee of $40 for each renewal thereof;

(c) A fee of $85 for each initial real estate closing agent license, and a fee of $60 for each renewal thereof;

(d) A fee of $150 for each initial corporate, limited liability company, or partnership license, and a fee of $100 for each renewal thereof;

(e) A fee for payment to the education, research and recovery fund in accordance with section 82.34;

(f) A fee of $20 for each transfer;

(g) A fee of $50 for license reinstatement; and

(h) A fee of $20 for reactivating a corporate, limited liability company, or partnership license without land.

Subd. 2. Forfeiture. All fees shall be retained by the commissioner and shall be nonreturnable, except that an overpayment of any fee shall be the subject of a refund upon proper application.

Subd. 2a. Broker payment consolidation. For all license renewal fees, recovery fund renewal fees, and recovery fund assessments pursuant to this section and section 82.34, the broker must remit the fees or assessments for the company, broker, and all salespersons licensed to the broker, in the form of a single check.

Subd. 3. Deposit of fees. Unless otherwise provided by this chapter, all fees collected under this chapter shall be deposited in the state treasury.

Subd. 4. Initial license expiration; fee reduction. If an initial license issued under subdivision 1, paragraph (a), (b), (c), or (d) expires less than 12 months after issuance, the license fee shall be reduced by an amount equal to one-half the fee for a renewal of the license.

HIST: 1973 c 410 s 5; 1979 c 144 s 2; 1980 c 614 s 75; 1984 c 552 s 10; 1987 c 336 s 22; 1989 c 347 s 17; 1992 c 513 art 3 s 28; 1993 c 309 s 11,12; 1993 c 369 s 45; 1994 c 632 art 4 s 34,35; 1997 c 200 art 1 s 48



Section 82.22 Examinations.

82.22 Examinations.

Subdivision 1. Generally. Each applicant for a license must pass an examination conducted by the commissioner. The examinations shall be of sufficient scope to establish the competency of the applicant to act as a real estate broker or a real estate salesperson.

Subd. 2. Broker's examination. (a) The examination for a real estate broker's license shall be more exacting than that for a real estate salesperson, and shall require a higher degree of knowledge of the fundamentals of real estate practice and law.

(b) Every application for a broker's examination shall be accompanied by proof that the applicant has had a minimum of two years of actual experience within the previous five-year period prior to application as a licensed real estate salesperson in this or in another state having comparable requirements or is, in the opinion of the commissioner, otherwise or similarly qualified by reason of education or practical experience. The applicant shall have completed educational requirements in accordance with subdivision 6. An applicant for a limited broker's license pursuant to section 82.20, subdivision 13, shall not be required to have a minimum of two years of actual experience as a real estate person in order to obtain a limited broker's license to act as principal only.

Subd. 3. Reexaminations. An examination may be required before the renewal of any license which has been suspended, or before the issuance of a license to any person whose license has been ineffective for a period of two years, except no reexamination shall be required of any individual who has failed to cause renewal of an existing license because of absence from the state while on active duty with the armed services of the United States of America, and no reexamination shall be required of an individual whose license has not been renewed under section 82.27, subdivision 7.

Subd. 4. Examination frequency. The commissioner shall hold examinations at such times and places as the commissioner may determine, except that said examinations will be held at least every 45 days.

Subd. 5. Period for application. An applicant who obtains an acceptable score on a salesperson's examination must file an application and obtain the license within one year of the date of successful completion of the examination or a second examination must be taken to qualify for the license. If a new examination is required, prelicense education must be completed in accordance with subdivision 6.

Subd. 6. Instruction; new licenses. (a) Every applicant for a salesperson's license shall be required to successfully complete a course of study in the real estate field consisting of 30 hours of instruction approved by the commissioner before taking the examination specified in subdivision 1. Every applicant for a salesperson's license shall be required to successfully complete an additional course of study in the real estate field consisting of 60 hours of instruction approved by the commissioner, of which three hours shall consist of training in state and federal fair housing laws, regulations, and rules, and of which two hours must consist of training in laws and regulations on agency representation and disclosure, before filing an application for the license. Every salesperson shall, within one year of licensure, be required to successfully complete a course of study in the real estate field consisting of 30 hours of instruction approved by the commissioner.

(b) The commissioner may approve courses of study in the real estate field offered in educational institutions of higher learning in this state or courses of study in the real estate field developed by and offered under the auspices of the national association of realtors, its affiliates, or private real estate schools. The commissioner shall not approve any course offered by, sponsored by, or affiliated with any person or company licensed to engage in the real estate business. The commissioner may by rule prescribe the curriculum and qualification of those employed as instructors.

(c) An applicant for a broker's license must successfully complete a course of study in the real estate field consisting of 30 hours of instruction approved by the commissioner, of which three hours shall consist of training in state and federal fair housing laws, regulations, and rules. The course must have been completed within six months prior to the date of application for the broker's license.

(d) An applicant for a real estate closing agent's license must successfully complete a course of study relating to closing services consisting of eight hours of instruction approved by the commissioner.

Subd. 7. Repealed, 1993 c 309 s 32

Subd. 8. Duration. No renewal of a salesperson's license shall be effective beyond a date two years after the granting of such salesperson's license unless the salesperson has furnished evidence of compliance with either subdivisions 6 or 7. The commissioner shall cancel the license of any salesperson who fails to comply with subdivisions 6 or 7.

Subd. 9. Application. Subdivisions 6 to 8 shall not apply to salespeople licensed in Minnesota prior to July 1, 1969.

Subd. 10. Renewal; examination. Except as provided in subdivisions 3 and 7, no examination shall be required for the renewal of any license, provided, however, any licensee having been licensed as a broker or salesperson in the state of Minnesota and who shall fail to renew the license for a period of two years shall be required by the commissioner to again take an examination.

Subd. 11. Examination eligibility; revocation. No applicant shall be eligible to take any examination if a license as a real estate broker or salesperson has been revoked in this or any other state within two years of the date of the application.

Subd. 12. Reciprocity. The requirements of this section may be waived for individuals of other jurisdictions, provided: (1) a written reciprocal licensing agreement is in effect between the commissioner and the licensing officials of that jurisdiction, (2) the individual is licensed in that jurisdiction, and (3) the licensing requirements of that jurisdiction are substantially similar to the provisions of this chapter.

Subd. 13. Continuing education. (a) After their first renewal date, all real estate salespersons and all real estate brokers shall be required to successfully complete 30 hours of real estate continuing education, either as a student or a lecturer, in courses of study approved by the commissioner, during each 24-month license period. At least 15 of the 30 credit hours must be completed during the first 12 months of the 24-month licensing period. Salespersons and brokers whose initial license period extends more than 12 months are required to complete 15 hours of real estate continuing education during the initial license period. Those licensees who will receive a 12-month license on July 1, 1995, because of the staggered implementation schedule must complete 15 hours of real estate continuing education as a requirement for renewal on July 1, 1996. Licensees may not claim credit for continuing education not actually completed as of the date their report of continuing education compliance is filed.

(b) The commissioner shall adopt rules defining the standards for course and instructor approval, and may adopt rules for the proper administration of this subdivision. The commissioner may not approve a course which can be completed by the student at home or outside the classroom without the supervision of an instructor except accredited courses using new delivery technology, including interactive technology, and the Internet. Courses in motivation, salesmanship, psychology, or time management shall not be approved by the commissioner for continuing education credit.

(c) Any program approved by Minnesota continuing legal education shall be approved by the commissioner of commerce for continuing education for real estate brokers and salespeople if the program or any part thereof relates to real estate.

(d) As part of the continuing education requirements of this section, the commissioner shall require that all real estate brokers and salespersons receive:

(1) at least one hour of training during each license period in courses in laws or regulations on agency representation and disclosure; and

(2) at least one hour of training during each license period in courses in state and federal fair housing laws, regulations, and rules, other antidiscrimination laws, or courses designed to help licensees to meet the housing needs of immigrant and other underserved populations.

Clauses (1) and (2) do not apply to real estate salespersons and real estate brokers engaged solely in the commercial real estate business who file with the commissioner a verification of this status along with the continuing education report required under paragraph (a).

(e) The commissioner is authorized to establish a procedure for renewal of course accreditation.

(f) Approved courses may be sponsored or offered by a broker of a real estate company and may be held on the premises of a company licensed under this chapter. All course offerings must be open to any interested individuals. Access may be restricted by the sponsor based on class size only. Courses must not be approved if attendance is restricted to any particular group of people. A broker must comply with all continuing education rules prescribed by the commissioner.

(g) No more than one-half of the credit hours per licensing period, including continuing education required under subdivision 6, may be credited to a person for attending any combination of courses either:

(1) sponsored by, offered by, or affiliated with a real estate company or its agents; or

(2) offered using new delivery technology, including interactive technology, and the Internet.

HIST: 1973 c 410 s 6; 1975 c 38 s 3,4; 1976 c 197 s 4; 1977 c 215 s 2,3; 1979 c 144 s 3; 1983 c 284 s 14; 1983 c 328 s 9; 1984 c 552 s 11-14; 1985 c 251 s 9; 1986 c 358 s 9-11; 1986 c 444; 1Sp1986 c 1 art 7 s 5; 1987 c 336 s 23; 1989 c 347 s 18-22; 1991 c 75 s 1,2; 1991 c 233 s 48-51; 1992 c 555 art 1 s 3; 1993 c 309 s 13,14; 1994 c 632 art 4 s 36,37; 1996 c 439 art 3 s 9; 1997 c 222 s 35; 2000 c 483 s 44; 2001 c 208 s 14



Section 82.23 Broker's records.

82.23 Broker's records.

Subdivision 1. Retention. A licensed real estate broker shall retain for three years copies of all listings, deposit receipts, purchase money contracts, canceled checks, trust account records, and such other documents as may reasonably be related to carrying on a real estate brokerage business. The retention period shall run from the date of the closing of the transaction, or from the date of the listing if the transaction is not consummated.

Subd. 2. Delivery. Each real estate broker, real estate salesperson, or closing agent shall furnish parties to a transaction a true and accurate copy of any document pertaining to their interests as the commissioner through appropriate rules may require.

Subd. 3. Examination of records. The commissioner may make examinations within or without this state of each broker's or closing agent's records at such reasonable time and in such scope as is necessary to enforce the provisions of this chapter.

HIST: 1973 c 410 s 7; 1989 c 347 s 23,24



Section 82.24 Trust account requirements.

82.24 Trust account requirements.

Subdivision 1. Generally. All trust funds received by a broker or the broker's salespeople or closing agents shall be deposited forthwith upon receipt in a trust account, maintained by the broker for such purpose in a bank, savings association, credit union, or an industrial loan and thrift company with deposit liabilities designated by the broker or closing agent, except as such money may be paid to one of the parties pursuant to express written agreement between the parties to a transaction. The depository bank shall be a Minnesota bank or trust company or any foreign bank and shall authorize the commissioner to examine its records of such deposits upon demand by the commissioner. The industrial loan and thrift company shall be organized under chapter 53. The savings association or credit union shall be organized under the laws of any state or the United States.

Subd. 2. Licensee acting as principal. A licensee acting in the capacity of principal in a real estate transaction where the seller retains any liability, contingent or otherwise, for the payment of an obligation on the property shall deposit in a Minnesota bank or trust company, any foreign bank which authorizes the commissioner to examine its records of the deposits, a savings association, credit union, or an industrial loan and thrift company organized under chapter 53 with deposit liabilities, in a trust account, those parts of all payments received on contracts that are necessary to meet any amounts concurrently due and payable on any existing mortgages, contracts for deed or other conveyancing instruments, and reserve for taxes and insurance or any other encumbrance on the receipts. The deposits must be maintained until disbursement is made under the terms of the encumbrance and proper accounting on the property made to the parties entitled to an accounting. The provisions of this subdivision relating to rental of interests in real estate apply only to residential property.

Subd. 3. Nondepositable items. Any instrument or equity or thing of value received by a broker, salesperson, or closing agent in lieu of cash as earnest money or down payment in a real estate transaction shall be held by an authorized escrow agent, whose authority is evidenced by a written agreement executed by the offeror and the escrow agent.

Subd. 4. Commingling funds. A broker, salesperson, or closing agent shall deposit only trust funds in a trust account and shall not commingle personal funds or other funds in a trust account, except that a broker, salesperson, or closing agent may deposit and maintain a sum in a trust account from personal funds, which sum shall be specifically identified and used to pay service charges or satisfy the minimum balance requirements relating to the trust account.

Subd. 5. Trust accounts. (a) Each broker or closing agent shall maintain and retain records of all trust funds and trust accounts. The commissioner may prescribe information to be included in the records by appropriate rules.

(b) A check received from a potential buyer shall be deposited into the listing broker's trust account not later than the third business day after delivery of the check to the broker, except that the check may be held by the listing broker until acceptance or rejection of the offer if:

(1) the check by its terms is not negotiable by the broker or if the potential buyer has given written instructions that the check shall not be deposited nor cashed until acceptance or shall be immediately returned if the offer is rejected; and

(2) the potential seller is informed that the check is being so held before or at the time the offer is presented to that person for acceptance.

If the offer is accepted, the check shall be deposited in a neutral escrow depository or the trust fund account of the listing broker not later than the third business day following acceptance of the offer unless the broker has received written authorization from all parties to the transaction to continue to hold the check. If the offer is rejected, the check shall be returned to the potential buyer not later than the next business day after rejection.

Subd. 6. Notice of trust account status. The names of the banks, savings associations, credit unions, and industrial loan and thrift companies and the trust account numbers used by a broker or closing agent shall be provided to the commissioner at the time of application for the broker's or closing agent's license. The broker shall immediately report to the commissioner any change of trust account status including changes in banks, savings associations, credit unions, and industrial loan and thrift companies, account numbers, or additional accounts in the same or other banks, savings associations, credit unions, and industrial loan and thrift companies. A broker or closing agent shall not close an existing trust account without giving ten days' written notice to the commissioner.

Subd. 7. Interest bearing accounts. Notwithstanding the provisions of sections 82.17 to 82.31, a real estate broker may establish and maintain interest bearing accounts for the purpose of receiving deposits in accordance with the provisions of section 504B.178.

Subd. 8. Accrued interest. (a) Each broker shall maintain a pooled interest-bearing trust account for deposit of client funds. The interest accruing on the trust account, less reasonable transaction costs, must be paid to the state treasurer for deposit in the housing trust fund account created under section 462A.201 unless otherwise specified pursuant to an expressed written agreement between the parties to a transaction.

(b) For an account created under paragraph (a), each broker shall direct the financial institution to:

(1) pay the interest, less reasonable transaction costs, computed in accordance with the financial institution's standard accounting practice, at least quarterly, to the state treasurer; and

(2) send a statement to the state treasurer showing the name of the broker for whom the payment is made, the rate of interest applied, the amount of service charges deducted, and the account balance for the period in which the report is made.

The state treasurer shall credit the amount collected under this subdivision to the housing trust fund account established in section 462A.201.

(c) The financial institution must promptly notify the commissioner if a draft drawn on the account is dishonored. A draft is not dishonored if a stop payment order is requested by an issuer who has a good faith defense to payment on the draft.

HIST: 1973 c 410 s 8; 1975 c 38 s 5; 1984 c 473 s 8-10; 1985 c 248 s 70; 1985 c 251 s 10; 1986 c 358 s 12; 1986 c 444; 1Sp1986 c 3 art 2 s 48; 1987 c 105 s 4-6; 1987 c 336 s 24; 1988 c 654 s 2; 1989 c 347 s 25-30; 1993 c 309 s 15; 1994 c 461 s 2; 1995 c 202 art 1 s 25; 1997 c 222 s 36; 1999 c 199 art 2 s 2; 2001 c 208 s 15



Section 82.25 Repealed, 1987 c 336 s 47

82.25 Repealed, 1987 c 336 s 47



Section 82.26 Repealed, 1987 c 336 s 47

82.26 Repealed, 1987 c 336 s 47



Section 82.27 Denial, suspension and revocation of licenses.

82.27 Denial, suspension and revocation of licenses.

Subdivision 1. General authority. The commissioner may by order deny, suspend or revoke any license or may censure a licensee if the commissioner finds (1) that the order is in the public interest, and (2) that the applicant or licensee or, in the case of a broker, any officer, director, partner, employee or agent or any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker or closing agent or controlled by the broker or closing agent:

(a) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it is made, is false or misleading with respect to any material fact;

(b) has engaged in a fraudulent, deceptive, or dishonest practice;

(c) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the real estate business;

(d) has failed to reasonably supervise brokers, salespersons, or closing agents so as to cause injury or harm to the public;

(e) has violated or failed to comply with any provision of this chapter or any rule or order under this chapter;

(f) has, in the conduct of the licensee's affairs under the license, been shown to be incompetent, untrustworthy, or financially irresponsible;

(g) has acted on behalf of any party to a transaction, where the licensee has a conflict of interest that may affect the licensee's ability to represent that party, without the knowledge and consent of the party; or

(h) has, while performing residential mortgage activities regulated under chapter 58 violated any provision of chapter 58.

Subd. 2. Regulation of practice; rulemaking. The commissioner may promulgate rules further specifying and defining those actions and omissions which constitute fraudulent, deceptive, or dishonest practices, and establishing standards of conduct for real estate brokers, salespeople, or closing agents.

Subd. 3. Order to show cause. The commissioner shall issue an order requiring a licensee or applicant for a license to show cause why the license should not be revoked or suspended, or the licensee censured, or the application denied. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the specific statute or rule that has been violated for the entry of the order. The commissioner may by order summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require. If the licensee or applicant fails to appear at a hearing after having been duly notified of it, such person shall be deemed in default, and the proceeding may be determined against the licensee or applicant upon consideration of the order to show cause, the allegations of which may be deemed to be true.

Subd. 4. ALJ hearing. The commissioner may delegate to an administrative law judge the authority to conduct a hearing. The examiner shall make proposed findings of fact and submit them to the commissioner. The examiner shall have the same power as the commissioner to compel the attendance of witnesses, to examine them under oath, to require the production of books, papers and other evidence, and to issue subpoenas and cause the same to be served and executed in any part of the state.

Subd. 5. Judicial review of orders. Orders of the commissioner shall be subject to judicial review pursuant to chapter 14.

Subd. 6. Hearing procedures; rulemaking. The commissioner may promulgate rules of procedure concerning all hearings and other proceedings conducted pursuant to this chapter.

Subd. 7. Tax clearance certificate. (a) In addition to the provisions of subdivision 1, the commissioner may not issue or renew a license if the commissioner of revenue notifies the commissioner and the licensee or applicant for a license that the licensee or applicant owes the state delinquent taxes in the amount of $500 or more. The commissioner may issue or renew the license only if (1) the commissioner of revenue issues a tax clearance certificate and (2) the commissioner of revenue or the licensee or applicant forwards a copy of the clearance to the commissioner. The commissioner of revenue may issue a clearance certificate only if the licensee or applicant does not owe the state any uncontested delinquent taxes.

(b) For purposes of this subdivision, the following terms have the meanings given.

(1) "Taxes" are all taxes payable to the commissioner of revenue, including penalties and interest due on those taxes.

(2) "Delinquent taxes" do not include a tax liability if (i) an administrative or court action that contests the amount or validity of the liability has been filed or served, (ii) the appeal period to contest the tax liability has not expired, or (iii) the licensee or applicant has entered into a payment agreement to pay the liability and is current with the payments.

(c) In lieu of the notice and hearing requirements of subdivisions 3, 4, 5, and 6, when a licensee or applicant is required to obtain a clearance certificate under this subdivision, a contested case hearing must be held if the licensee or applicant requests a hearing in writing to the commissioner of revenue within 30 days of the date of the notice provided in paragraph (a). The hearing must be held within 45 days of the date the commissioner of revenue refers the case to the office of administrative hearings. Notwithstanding any law to the contrary, the licensee or applicant must be served with 20 days' notice in writing specifying the time and place of the hearing and the allegations against the licensee or applicant. The notice may be served personally or by mail.

(d) The commissioner shall require all licensees or applicants to provide their social security number and Minnesota business identification number on all license applications. Upon request of the commissioner of revenue, the commissioner must provide to the commissioner of revenue a list of all licensees and applicants, including the name and address, social security number, and business identification number. The commissioner of revenue may request a list of the licensees and applicants no more than once each calendar year.

HIST: 1973 c 410 s 11; 1982 c 424 s 130; 1983 c 284 s 15; 1984 c 640 s 32; 1985 c 248 s 70; 1986 c 358 s 14; 1986 c 444; 1Sp1986 c 1 art 7 s 6; 1989 c 184 art 2 s 2; 1989 c 347 s 31,32; 1993 c 309 s 16; 1998 c 343 art 2 s 4; 2001 c 208 s 16



Section 82.28 Rulemaking powers.

82.28 Rulemaking powers.

The commissioner may promulgate such rules as are reasonably necessary to carry out and make effective the provisions and purposes of this chapter.

HIST: 1973 c 410 s 12; 1985 c 248 s 70



Section 82.29 Publication of information.

82.29 Publication of information.

The commissioner may publish by newspaper, newsletter or otherwise information to assist in the administration of sections 82.17 to 82.34, or to educate and protect the public regarding fraudulent, deceptive or dishonest practices. The commissioner may also publish materials for the benefit of license applicants.

HIST: 1973 c 410 s 13



Section 82.30 Subdivisions renumbered, repealed, or no longer in effect

82.30 Subdivision 1. Repealed, 1993 c 337 s 20

Subd. 2. Repealed, 1975 c 315 s 26

Subd. 3. Repealed, 1975 c 315 s 26



Section 82.31 Nonresident service of process.

82.31 Nonresident service of process.

Subdivision 1. Every nonresident, before being licensed as a real estate broker, real estate salesperson, or real estate closing agent shall appoint the commissioner and a successor or successors in office as true and lawful attorney, upon whom may be served all legal process in any action or proceedings against such person, or in which such person may be a party, in relation to or involving any transaction covered by this chapter or any rule or order hereunder, which appointment shall be irrevocable. Service upon such attorney shall be as valid and binding as if due and personal service had been made upon such person. Any such appointment shall be effective upon the issuance of the license in connection with which the appointment was filed.

Subd. 2. The commission of any act which constitutes a violation of this chapter or rule or order hereunder by any nonresident person who has not theretofore appointed the commissioner as attorney in compliance with subdivision 1 shall be conclusively deemed an irrevocable appointment by such person of the commissioner and a successor or successors in any action or proceedings against the nonresident or in which the nonresident may be a party in relation to or involving such violation; and such violation shall be a signification of agreement that all such legal process which is so served shall be as valid and binding upon the nonresident as if due and personal service thereof had been made.

Subd. 3. Service of process under this section shall be made in compliance with section 45.028, subdivision 2.

HIST: 1973 c 410 s 15; 1978 c 674 s 60; 1980 c 420 s 1; 1984 c 640 s 32; 1986 c 444; 1989 c 347 s 34; 1992 c 564 art 2 s 13



Section 82.32 Penalty.

82.32 Penalty.

Any person who violates any provision of this chapter, or any rule or order of the commissioner, shall be guilty of a gross misdemeanor.

HIST: 1973 c 410 s 16



Section 82.33 Civil actions.

82.33 Civil actions.

Subdivision 1. No person shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts for which a license is required under this chapter without alleging and proving that the person was a duly licensed real estate broker, salesperson, or closing agent at the time the alleged cause of action arose.

Subd. 2. No person required by this chapter to be licensed shall be entitled to or may bring or maintain any action in the courts for any commission, fee or other compensation with respect to the purchase, sale, lease or other disposition or conveyance of real property, or with respect to the negotiation or attempt to negotiate any sale, lease or other disposition or conveyance of real property unless there is a written agreement with the person required to be licensed.

Subd. 3. No person required by this chapter to be licensed shall be entitled to bring any action to recover any commission, fee, or other compensation with respect to the purchase, sale, lease, or other disposition or conveyance of residential real property, or with respect to the negotiation or attempt to negotiate any sale, lease, or other disposition or conveyance of residential real property unless the person's agency relationships have been disclosed to the parties to the transaction in accordance with the requirements of this chapter.

Subd. 4. No person required to be licensed by this chapter may maintain an action in the courts of this state to enforce any provision of a purchase agreement, earnest money contract, or similar contract for the purchase, rental, or lease of real property if the provision to be enforced violates section 82.19, subdivision 4a.

HIST: 1973 c 410 s 17; 1986 c 358 s 15; 1986 c 444; 1989 c 347 s 35; 1993 c 309 s 17-19



Section 82.34 Real estate education, research and recovery fund.

82.34 Real estate education, research and recovery fund.

Subdivision 1. There is established a "real estate education, research and recovery fund" to be administered by the commissioner of commerce. The state treasurer shall be the custodian of the fund and shall operate under the direction of the commissioner.

Subd. 2. There is hereby created in the state treasury a real estate education, research and recovery fund which shall be administered by the commissioner in the manner and for the purposes prescribed in this section.

Subd. 3. Fee for real estate fund. Each real estate broker, real estate salesperson, and real estate closing agent entitled under this chapter to renew a license shall pay in addition to the appropriate renewal fee a further fee of $50 per licensing period which shall be credited to the real estate education, research, and recovery fund. Any person who receives an initial license shall pay, in addition to all other fees payable, a fee of $75 if the license expires more than 12 months after issuance, $50 if the license expires less than 12 months after issuance.

Subd. 4. If the amount in the fund is at any time less than the commissioner believes is necessary to carry out the purposes of this section every licensee, when renewing a license, shall pay, in addition to the annual renewal fee and the fee set forth in subdivision 3, an assessment not to exceed $100, said sum having been reasonably determined by the commissioner to be necessary to restore a balance in the fund of an amount adequate to carry out the purposes of this section.

Subd. 5. Any funds shall, upon request of the commissioner, be invested by the state board of investment in the class of securities specified in section 11A.24 and acts amendatory thereto. All interest and profits from such investments shall be credited to the real estate education, research and recovery fund. The state treasurer shall be the custodian of securities purchased under the provisions of this section.

Subd. 6. The commissioner may expend money as appropriated for the following purposes:

(a) To promote the advancement of education and research in the field of real estate for the benefit of those licensed under this chapter;

(b) To underwrite educational seminars and other forms of educational projects for the benefit of real estate licensees;

(c) To establish a real estate chair or courses at Minnesota state institutions of higher learning for the purpose of making such courses available to licensees and the general public;

(d) To contract for a particular educational or research project in the field of real estate to further the purposes of this chapter;

(e) To pay any reasonable costs and disbursements, excluding attorney's fees, incurred in defending actions against the real estate education, research and recovery fund including the cost of mailing or publication of notice pursuant to subdivision 14; and

(f) To provide information to the public on housing issues, including but not limited to, environmental safety and housing affordability.

Subd. 7. When any aggrieved person obtains a final judgment in any court of competent jurisdiction regardless of whether the judgment has been discharged by a bankruptcy court against an individual licensed under this chapter, on grounds of fraudulent, deceptive, or dishonest practices, or conversion of trust funds arising directly out of any transaction when the judgment debtor was licensed and performed acts for which a license is required under this chapter, or performed acts permitted by section 327B.04, subdivision 5, the aggrieved person may, upon the judgment becoming final, and upon termination of all proceedings, including reviews and appeals, file a verified application in the court in which the judgment was entered. The application shall state with specificity the grounds upon which the application seeks to recover from the fund, and request an order directing payment out of the fund of the amount of actual and direct out of pocket loss in the transaction, but excluding any attorney's fees, interest on the loss and on any judgment obtained as a result of the loss, up to the sum of $150,000 of the amount unpaid upon the judgment, provided that nothing in this chapter shall be construed to obligate the fund for more than $150,000 per claimant, per transaction, subject to the limitations set forth in subdivision 14, regardless of the number of persons aggrieved or parcels of real estate involved in the transaction, provided that regardless of the number of claims against a licensee, nothing in this chapter may obligate the fund for more than $250,000 per licensee. An aggrieved person who has a cause of action under section 80A.23 shall first seek recovery as provided in section 80A.05, subdivision 5, before the commissioner may order payment from the recovery fund. For purposes of this section, persons who are joint tenants or tenants in common are deemed to be a single claimant. A copy of the verified application shall be served upon the commissioner and upon the judgment debtor, and a certificate or affidavit of service filed with the court. For the purpose of this section, "aggrieved person" does not include a government agency, financial institution, or other entity that purchases, guarantees, or insures a loan secured by real estate, and does not include a licensee unless (1) the licensee is acting in the capacity of principal in the sale of interests in real property owned by the licensee; or (2) the licensee is acting in the capacity of principal in the purchase of interests in real property to be owned by the licensee. Under no circumstances shall a licensee be entitled to payment under this section for the loss of a commission or similar fee.

For the purposes of this section, recovery is limited to transactions where the property involved is intended for the direct personal habitation or commercial use of the buyer.

Except for securities permitted to be sold by a licensee pursuant to section 82.19, subdivision 7, for any action commenced after July 1, 1993, recovery under this section is not available where the buyer's participation is for investment purposes only, and is limited to providing capital to fund the transaction.

Subd. 7a. Accelerated claims payment. (a) The commissioner shall pay claims from the recovery portion of the fund that do not exceed the jurisdiction limits for conciliation court matters as specified in section 491A.01 on an accelerated basis if all of the requirements in subdivision 7 and paragraphs (b) to (f) have been satisfied.

(b) When any aggrieved person as defined in subdivision 7 obtains a judgment in any court of competent jurisdiction, regardless of whether the judgment has been discharged by a bankruptcy court against a licensee on grounds specified in subdivision 7, the aggrieved person may file a verified application with the commissioner for payment out of the recovery portion of the fund of the amount of actual and direct out-of-pocket loss in the transaction, but excluding any attorney fees, interest on the loss, and on any judgment obtained as a result of the loss, up to the conciliation court jurisdiction limits, of the amount unpaid upon the judgment. For purposes of this section, persons who are joint tenants or tenants in common are deemed to be a single claimant.

(c) The commissioner shall send the licensee a copy of the verified application by first-class mail to the licensee's address as it appears in the records of the department of commerce with a notice that the claim will be paid 15 days from the date of the notice unless the licensee notifies the commissioner before that date of the commencement of an appeal of the judgment, if the time for appeal has not expired, and that payment of the claim will result in automatic suspension of the licensee's license.

(d) If the licensee does not notify the commissioner of the commencement of an appeal, the commissioner shall pay the claim at the end of the 15-day period.

(e) If an appeal is commenced, the payment of the claim is stayed until the conclusion of the appeal.

(f) The commissioner may pay claims which total no more than $50,000 against the licensee under this accelerated process. The commissioner may prorate the amount of claims paid under this subdivision if claims in excess of $50,000 against the licensee are submitted. Any unpaid portions of these claims must be satisfied in the manner set forth in subdivision 7.

Subd. 8. The court shall conduct a hearing upon such application 30 days after service of the application upon the commissioner. Upon petition of the commissioner, the court shall continue the hearing up to 60 days further; and upon a showing of good cause may continue the hearing for such further period as the court deems appropriate. At the hearing the aggrieved person shall be required to show that the person:

(a) is not a spouse of debtor, or the personal representative of such spouse;

(b) has complied with all the requirements of this section;

(c) has obtained a judgment as set out in subdivision 7, stating the amount thereof and the amount owing thereon at the date of the application;

(d) has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment;

(e) by such search has discovered no personal or real property or other assets liable to be sold or applied, or has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized;

(f) has diligently pursued remedies against all the judgment debtors and all other persons liable to that person in the transaction for which that person seeks recovery from the real estate education, research and recovery fund;

(g) is making said application no more than one year after the judgment becomes final, or no more than one year after the termination of any review or appeal of the judgment.

Subd. 9. Whenever the court proceeds upon an application as set forth in subdivision 7, it shall order payment out of the fund only upon a determination that the aggrieved party has a valid cause of action within the purview of subdivision 7 and has complied with the provisions of subdivision 8. The judgment shall be only prima facie evidence of such cause of action and for the purposes of this section shall not be conclusive. The commissioner may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review including examination of witnesses. The commissioner may move the court at any time to dismiss the application when it appears there are no triable issues and the petition is without merit. The motion may be supported by affidavit of any person or persons having knowledge of the facts, and may be made on the basis that the petition, and the judgment referred to therein, does not form the basis for a meritorious recovery claim within the purview of subdivision 7; provided, however, the commissioner shall give written notice at least ten days before such motion. The commissioner may, subject to court approval, compromise a claim based upon the application of an aggrieved party but shall not be bound by any prior compromise or stipulation of the judgment debtor.

Subd. 10. The commissioner may defend any such action on behalf of the fund and shall have recourse to all appropriate means of defense and review, including examination of witnesses. The judgment debtor may defend any such action on the debtor's own behalf and shall have recourse to all appropriate means of defense and review, including examination of witnesses. Whenever an applicant's judgment is by default, stipulation, or consent, or whenever the action against the licensee was defended by a trustee in bankruptcy, the applicant shall have the burden of proving the cause of action for fraudulent, deceptive or dishonest practices, or conversion of trust funds. Otherwise, the judgment shall create a rebuttable presumption of the fraudulent, deceptive or dishonest practices, or conversion of trust funds. This presumption is a presumption affecting the burden of producing evidence.

Subd. 11. If the court finds after the hearing that said claim should be levied against the fund, the court shall enter an order directed to the commissioner requiring payment from the fund of whatever sum it shall find to be payable upon the claim pursuant to the provisions of and in accordance with the limitations contained in this section.

Subd. 12. Repealed, 1989 c 347 s 43

Subd. 13. Should the commissioner pay from the recovery portion of the fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license shall be automatically suspended upon the effective date of an order by the court as set forth herein authorizing payment from the recovery portion of the fund. No broker, salesperson, or closing agent shall be granted reinstatement until the person has repaid in full, plus interest at the rate of 12 percent a year, twice the amount paid from the fund on the person's account, and has obtained a surety bond issued by an insurer authorized to transact business in this state in the amount of $40,000. The bond shall be filed with the commissioner, with the state of Minnesota as obligee, conditioned for the prompt payment to any aggrieved person entitled thereto, of any amounts received by the real estate broker, salesperson, or closing agent or to protect any aggrieved person from loss resulting from fraudulent, deceptive, or dishonest practices or conversion of trust funds arising out of any transaction when the real estate broker or salesperson was licensed and performed acts for which a license is required under this chapter. The bond shall remain operative for as long as that real estate broker, salesperson, or closing agent is licensed. No payment shall be made from the fund based upon claims against any broker, salesperson, or closing agent who is granted reinstatement pursuant to this subdivision. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this section.

Subd. 14. The commissioner shall satisfy all claims against licensees for which an order pursuant to subdivision 11 directing payment from the recovery portion of the fund has become final during the calendar year. Each claim shall be satisfied by the commissioner by July 15 of the calendar year after the year in which the order directing payment of the claim becomes final, subject to the limitations of this section. If, at the end of any calendar year, the commissioner determines that the courts have issued orders that have become final during the year directing payment out of the recovery portion of the fund in a total amount in excess of the funds available for recovery purposes, the commissioner shall allocate the funds available for recovery purposes among all claimants in the ratio that the amount ordered paid to each claimant bears to the aggregate of all amounts ordered paid. The commissioner shall mail notice of the allocation to all claimants not less than 45 days following the end of the calendar year. Any claimant who objects to the plan of allocation shall file a petition in the district court of Ramsey or Hennepin county within 20 days of the mailing of notice setting forth the grounds for objection. Upon motion of the commissioner, the court shall summarily dismiss the petition and order distribution in accordance with the proposed plan of allocation unless it finds substantial reason to believe that the distribution would be in violation of the provisions of this section. If a petition is filed, no distribution shall be made except in accordance with a final order of the court. In the event no petition is filed within 20 days of the mailing of notice, the commissioner shall make a distribution in accordance with the plan of allocation. Any distribution made by the commissioner in accordance with this subdivision shall be deemed to satisfy and extinguish the claims of any claimant receiving a distribution against the fund.

Subd. 15. Any sums received by the commissioner pursuant to any provisions of this section shall be deposited in the state treasury, and credited to the real estate education, research and recovery fund, and said sums shall be allocated exclusively for the purposes provided in this section. All moneys in the fund are appropriated annually to the commissioner for the purposes of this section.

All money credited to the fund under section 462A.201 may only be used for purposes under subdivision 6, clause (g). Beginning in 1990, the commissioner must, on February 1 of each year, review the amount of money spent or allocated for uses under subdivision 6, clause (g), for the previous calendar year. If the amount spent or allocated is less than the amount credited to the fund under section 462A.201 during the same calendar year, the difference must be transferred from the fund to the housing trust fund account established in section 462A.201. If the fund balance exceeds $4,000,000, the commissioner may suspend the fee imposed under subdivision 3.

Subd. 16. It shall be unlawful for any person or the agent of any person to knowingly file with the commissioner any notice, statement, or other document required under the provisions of this section which is false or untrue or contains any material misstatement of fact. Such conduct shall constitute a gross misdemeanor.

Subd. 17. When, upon the order of the court, the commissioner has paid from the recovery portion of the fund any sum to the judgment creditor, the commissioner shall be subrogated to all of the rights of the judgment creditor to the extent of the amount so paid and the judgment creditor shall assign all right, title and interest in the judgment to the extent of the amount so paid to the commissioner and any amount and interest so recovered by the commissioner on the judgment shall be deposited to the fund.

Subd. 18. Nothing contained in this section shall limit the authority of the commissioner to take disciplinary action against any licensee under other provisions of this chapter; nor shall the repayment in full of all obligations to the recovery portion of the fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought pursuant to the provisions of this chapter.

Subd. 19. The commissioner shall, on or before October 1 in each even-numbered year, prepare and file in the office of the governor for the preceding two fiscal years ending June 30 a report on the activities of the real estate education, research and recovery fund; noting the amount of money received by the fund, the amount of money expended and the purposes therefor.

Subd. 20. Repealed, 1992 c 555 art 1 s 13

HIST: 1973 c 410 s 18; 1974 c 355 s 5; 1977 c 215 s 5; 1980 c 516 s 2; 1980 c 607 art 14 s 46; 1980 c 614 s 76; 1981 c 280 s 1; 1983 c 284 s 16; 1983 c 289 s 114 subd 1; 1984 c 552 s 15; 1984 c 655 art 1 s 92; 1986 c 444; 1987 c 336 s 25; 1987 c 384 art 2 s 1; 1988 c 654 s 3,4; 1989 c 347 s 36-41; 1992 c 555 art 1 s 4-10; 1993 c 309 s 20,21; 1994 c 632 art 4 s 38; 1995 c 68 s 5; 1995 c 186 s 20; 1996 c 439 art 1 s 11; 2001 c 208 s 17,18






Chapter 82A Membership Camping Practices

Section 82A.01 Citation.

82A.01 Citation.

This chapter may be cited as the "Membership Camping Practices Act."

HIST: 1985 c 129 s 1



Section 82A.02 Definitions.

82A.02 Definitions.

Subdivision 1. Advertisement or advertising. "Advertisement" or "advertising" means any written or printed communication or any communication transmitted on radio, television, electronic means, or similar communications media other than telephone, published in connection with the offer or sale of membership camping contracts or to induce prospective purchasers to visit or attend an offer or sales presentation.

Subd. 1a. Advanced payment. "Advanced payment" means any money paid in advance regardless of its descriptive nomenclature, including, but not limited to, a management fee, listing, security, or advance fee or payment.

Subd. 2. Amenity. "Amenity" means any major recreational building, swimming pool, utility serviced camping sites, or similar facility which is represented as available for use by purchasers now or in the future.

Subd. 3. Affiliate. "Affiliate" of another person means any person directly or indirectly controlling, controlled by, or under common control with the other person.

Subd. 4. Blanket encumbrance. "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor's lien or interest under a contract or agreement of sale, judgment lien, federal or state tax lien, or any other material lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey any campground located in this state, or any portion thereof, made available to purchasers by the membership camping operator, and which authorizes, permits, or requires the foreclosure or other disposition of the campground. "Blanket encumbrance" also includes the lessor's interest in a lease of a campground which is located in this state, or any portion thereof, and which is made available to purchasers by a membership camping operator. "Blanket encumbrance" does not include a lien for taxes or assessments levied by any public authority which are not yet due and payable.

Subd. 5. Broker. "Broker" means a person who, for a fee or other valuable consideration, resells a membership camping contract to a new purchaser on behalf of a prior purchaser or who engages in the business of buying and selling membership camping contracts. "Broker" does not include a membership camping operator or a licensed salesperson acting on behalf of a membership camping operator or a licensed broker.

Subd. 6. Campground. "Campground" means real property owned or operated by a membership camping operator which is available for use by purchasers of membership camping contracts. Campground does not include:

(1) a recreational camping area as defined by section 327.14, subdivision 8, if the operator of the recreational camping area does not offer or sell membership camping contracts, but rather rents or licenses camping sites on the recreational camping area for a per use fee; or

(2) a manufactured home park as defined in section 327.14, subdivision 3.

Subd. 7. Camping site. "Camping site" means a space on a campground designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for camping.

Subd. 8. Commissioner. "Commissioner" means the commissioner of commerce of the state of Minnesota or an authorized delegate.

Subd. 9. Controlling person. "Controlling person" of a membership camping operator means each director and officer and each owner of 25 percent or more of stock of the operator, if the operator is a corporation; and each general partner and each owner of 25 percent or more of the partnership or other interests, if the operator is a general or limited partnership or other person doing business as a membership camping operator.

Subd. 10. Membership camping contract. "Membership camping contract" means an agreement offered or sold within this state evidencing a purchaser's right or license to use for more than one year a campground owned or operated by a membership camping operator and includes a membership which provides for this use.

Subd. 11. Membership camping operator. "Membership camping operator" or "operator" means any person, other than one that is tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986, as amended through December 31, 1992, that owns or operates a campground and offers or sells membership camping contracts paid for by a fee or periodic payments and has as one of its purposes camping or outdoor recreation including use of camping sites by purchasers. "Membership camping operator" does not include any person who engages in the business of arranging and selling reciprocal programs except to the extent such person owns or operates campgrounds.

Subd. 12. Nondisturbance agreement. "Nondisturbance agreement" means any instrument by which the holder of a blanket encumbrance agrees that:

(1) its rights in any campground located in this state made available to purchasers by the membership camping operator shall be subordinate to the rights of purchasers;

(2) the holder and all successors and assigns, and any person who acquires a campground located in this state through foreclosure or by deed in lieu of foreclosure of the blanket encumbrance, or by default or cancellation of a lease shall take the property subject to the rights of purchasers; and

(3) the holder or any successor acquiring a campground located in this state through the blanket encumbrance shall not use or cause the campground to be used in a manner which would materially prevent the purchasers from using or occupying the campground in the manner contemplated by the purchasers' membership camping contract; provided, however, the holder shall have no obligation or liability to assume the responsibilities or obligations of the membership camping operator under the membership camping contract.

The agreement may be in any form or language that reasonably evidences the foregoing.

Subd. 13. Offer. "Offer" means every inducement, solicitation, or attempt to encourage a person to acquire a membership camping contract.

Subd. 14. Own, owned, or ownership. "Own," "owned," or "ownership" means to hold title, either legal or equitable, in real property.

Subd. 15. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

Subd. 16. Purchaser. "Purchaser" means a person who enters into a membership camping contract with a membership camping operator and obtains the right to use the campground owned or operated by the membership camping operator.

Subd. 17. Reciprocal program. "Reciprocal program" means any arrangements allowing purchasers to use campgrounds owned or operated by persons other than the membership camping operator with whom the purchaser has entered into a membership camping contract.

Subd. 18. Sale or sell. "Sale or sell" means entering into, or other disposition of, a membership camping contract for value. "Value" does not include any fee charged by a membership camping operator to offset the reasonable costs of transfer of a membership camping contract from an existing purchaser to a new purchaser.

Subd. 19. Salesperson. "Salesperson" means an individual, other than a membership camping operator or broker, who offers or sells membership camping contracts, but does not include individuals who refer persons, provided that the referring party is a current member of the campground or does not directly or indirectly receive compensation of more than $150 per referral, does not make more than 15 referrals per year, and has entered into a referral agreement with a membership camping operator that prohibits the discussion of terms or prices of camping memberships. The practice of subcontracting referral services where referral fees are split or shared with another person is prohibited.

HIST: 1985 c 129 s 2; 1986 c 444; 1987 c 154 s 1-3; 1989 c 252 s 1; 1993 c 375 art 8 s 14



Section 82A.03 Registration requirement.

82A.03 Registration requirement.

It is unlawful for any person to offer or sell a membership camping contract in this state unless:

(1) the membership camping contract is registered in accordance with the provisions of this chapter; or

(2) the membership camping contract or the transaction is exempted under section 82A.06.

HIST: 1985 c 129 s 3



Section 82A.04 Application for registration.

82A.04 Application for registration.

Subdivision 1. Filing fee. A filing fee of $500 shall accompany the application for registration of membership camping contracts.

Subd. 2. Application contents. The application for registration shall include:

(1) an irrevocable appointment of the commissioner to receive service of any lawful process as required by section 82A.22, subdivision 1;

(2) the name of the campground, the membership camping operator's name and the address of its principal place of business, the form, date of organization, and jurisdiction of its organization; and the name and address of each of its offices in this state;

(3) a copy of the membership camping operator's articles of incorporation, partnership agreement, or joint venture agreement as contemplated or currently in effect;

(4) the name, address, and principal occupation for the past five years of the membership camping operator and of each controlling person of the membership camping operator, and the extent and nature of each such person's interest in the membership camping operator as of a specified date within 30 days prior to the filing of the application;

(5) a statement indicating whether or not the membership camping operator, or any of the persons identified in clause (4), within the past ten years has been:

(i) convicted of a felony; or

(ii) enjoined or received any adverse administrative order relating to the sale of securities, land, or campgrounds or based on violations of any consumer protection statutes. If any of the above has occurred, the name of the person involved, the jurisdiction, offense, and date of the offense shall be listed;

(6) a legal description of each campground owned or operated in this state by the membership camping operator which is represented to be available for use by purchasers, and a map or maps showing the location of all campgrounds, wherever located, which are owned or operated by the membership camping operator and represented to be available for use by purchasers, and a statement identifying the existing amenities at each such campground and the planned amenities represented as to be available for use by purchasers in the future at each such campground;

(7) the states or jurisdictions in which an application for registration or similar document has been filed by the membership camping operator pursuant to any statute similar to this chapter regulating membership camping contracts and any adverse order, judgment, or decree entered against the operator in connection with membership camping contracts by any regulatory authority in any jurisdiction or by any court;

(8) a statement of the condition of the title to the campground owned or operated in this state by the membership camping operator and represented to be available for use by purchasers, including all encumbrances, deed restrictions, and covenants applicable thereto with data as to recording, as of a specified date within 30 days prior to the date of application, by a title opinion of a licensed attorney or by a title insurance policy, naming the operator or lender as beneficiaries and issued by an insurance company authorized to do business in this state, or by any evidence of title acceptable to the commissioner;

(9) copies of the instruments by which the membership camping operator's interest in the campgrounds in this state was acquired;

(10) copies of all recorded or unrecorded instruments, known to the membership campground operator, that evidence blanket encumbrances that materially adversely affect the campgrounds in this state;

(11) if there is a blanket encumbrance which materially adversely affects the campgrounds located in this state, a legal description of the encumbrance, and a description of the steps taken to protect purchasers, in accordance with section 82A.14, clause (1), in case of failure to discharge the lien or encumbrance;

(12) evidence showing compliance with the zoning and other applicable environmental or land use laws, ordinances, and rules affecting the use of the campgrounds located in this state;

(13) a statement of the existing and planned provisions for the following with respect to campgrounds located in this state:

(i) purchasers' access to the campgrounds;

(ii) the availability of sewage disposal facilities and other public utilities, including but not limited to water, electricity, gas, and telephone facilities in the campgrounds;

(iii) the proximity of community fire and police protection;

(iv) a statement of the amenities which will be represented to purchasers as guaranteed to be constructed or installed, whether the operator will be responsible for their cost, installation, and maintenance, and an estimated cost of and schedule for completion of the same; provided that the estimated completion dates need not be more precise than the year in which completion is estimated to occur, and may be extended for the period of any delays caused by or deferred due to the occurrence of events such as acts of God, strikes, and other causes outside the reasonable control of the membership camping operator; and assurance that such amenities will be completed by filing a bond or irrevocable letter of credit, depositing funds in an escrow account, or such other provision as the commissioner may by order allow. The amount of the bond or escrow account shall be reduced monthly in proportion to the amount paid for completion of the amenities during such period. The bond, letter of credit, or escrow account shall be issued or held by a bank or insurance or surety company authorized to do business in this state;

(v) a statement of the amenities to be represented to purchasers as planned for construction and installation, but not guaranteed, whether the operator will be responsible for their costs, installation, and maintenance, and an estimated cost of and schedule for completion of the same; provided that the estimated completion dates need not be more precise than the year in which completion is estimated to occur and may be extended for the period of any delays caused by or deferred due to the occurrence of events such as acts of God, strikes, and other causes outside the reasonable control of the membership camping operator;

(14) the proposed disclosure statement as required by section 82A.05, subdivision 1, and the proposed separate disclosure, if applicable, as required by section 82A.05, subdivision 6;

(15) a financial statement of the membership camping operator as of the end of the membership camping operator's most recent fiscal year, prepared by an independent public accountant and certified by the camping operator; and, if the fiscal year end of the membership camping operator is in excess of 180 days prior to the date of filing the application, a financial statement, which may be unaudited, as of a date within 180 days of the date of application;

(16) a statement of the applicable material permits, other than building permits, not yet obtained but required to be obtained from various federal, state, and local agencies to operate the campground in this state, stating which have been applied for. If any permit has been refused, the reasons for the refusal and the effect the refusal will have on subsequent development of the campgrounds must be disclosed;

(17) a copy of each type of membership camping contract to be sold in this state, the purchase price of each type and, if the price varies, the reason for the variance;

(18) the number of membership camping contracts proposed to be sold at each campground located in this state and a statement describing the method used to determine the number;

(19) rules of general applicability governing use and occupancy of the campgrounds; but not including any rules adopted in response to unique local or immediate needs;

(20) copies of applications for and contracts with any reciprocal program entity in which the membership camping operator is to participate and represents as available for use by purchasers;

(21) information concerning purchase or lease costs, rules, forms, and any fees, other than the initial membership fee and annual dues, which are required for purchaser usage of in-park trailers, recreational vehicles, tents, or other overnight accommodations, provided by or through the membership camping operator, for purchasers as an alternative to using the purchaser's own mobile accommodations; and

(22) any additional information the commissioner reasonably deems appropriate to administer the provisions of this chapter.

Subd. 3. Signing of application. The application shall be signed by the membership camping operator, duly authorized signatory, or any person holding a power of attorney for this purpose from the membership camping operator. If the application is signed pursuant to a power of attorney, a copy of the power of attorney shall be included with the application.

Subd. 4. Effective date. The registration is effective on the date the commissioner declares by order.

Subd. 5. Withdrawal of application. If no activity occurs with respect to an application for a period of 120 days, the commissioner may by order declare the application withdrawn. No part of the filing fee will be returned by the commissioner if a registration application is withdrawn according to this subdivision.

HIST: 1985 c 129 s 4; 1985 c 248 s 70; 1987 c 154 s 4; 1988 c 493 s 1; 1989 c 252 s 2; 1995 c 233 art 2 s 56; 2000 c 483 s 45,46



Section 82A.05 Disclosure statement.

82A.05 Disclosure statement.

Subdivision 1. Delivery. A disclosure statement shall be delivered to each person to whom an offer is made before or concurrently with:

(1) the first written offer other than offer by means of an advertisement; or

(2) any payment pursuant to a sale, whichever occurs first.

Each person to whom an offer is made must be afforded a reasonable opportunity to examine the disclosure statement and must be permitted to retain the statement. The seller shall obtain a receipt, signed by the person, acknowledging that the person has received a copy of the disclosure statement prior to the execution by the purchaser of any membership camping contract. All receipts shall be kept in files which are in the possession of the membership camping operator or broker subject to inspection by the commissioner, for a period of three years from the date of the receipt.

Subd. 2. Contents. A disclosure statement shall include the following information:

(1) the name, principal address, and telephone number of the membership camping operator and of its offices in this state;

(2) a brief description of the membership camping operator's experience in the membership camping business, including the number of years the membership camping operator has been in the membership camping business;

(3) a brief description of the campgrounds owned or operated by the membership camping operator and represented as available for use by purchasers, including identification of the amenities then available for use by purchasers, whether amenities will be available to nonpurchasers and, if so, the price to nonpurchasers therefor;

(4) a statement of whether or not the operator has obtained a bond, deposited funds in an escrow account, obtained an irrevocable letter of credit, or provided any other assurance securing the cost of the amenities which are represented as planned to be constructed or installed in the future for use by purchasers and, if so, the identity of the amenities and the year in which completion is estimated to occur;

(5) a description of the nature of the purchaser's title to, interest in, or right or license to use the campgrounds and amenities;

(6) a description of the membership camping operator's ownership of, or other right to use, the campground and amenities represented to be available for use by purchasers, together with a brief description of any material blanket or other material encumbrance on the campground, and the material provisions of any agreements which materially restrict a purchaser's use of the property, and a statement of the consequences to purchasers in the event of any conveyances of the campgrounds or foreclosure or other adverse action which can be taken with respect to the encumbrances;

(7) a statement or summary of what required material discretionary land use permits, the issuance of which is in the discretion of the issuing governmental authority, have not been obtained for each campground located in this state, and a description of the conditions that must be met to obtain the permits that have not yet been obtained;

(8) a summary and copy of the articles, bylaws, rules, restrictions, or covenants regulating the purchaser's use of each campground and amenities on each campground in this state, including a statement of whether and how the articles, bylaws, rules, restrictions, or covenants may be changed; provided that the foregoing need not include any rules adopted in response to unique local or immediate needs if the rules are posted at the campground;

(9) a description of all payments required of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

(10) a description of any restraints on the transfer of membership camping contracts;

(11) a statement of the assistance, if any, that the membership camping operator will provide to the purchaser in the resale of membership camping contracts;

(12) a description of the policies of the membership camping operator relating to the availability of camping sites and whether reservations are required;

(13) a description of the membership camping operator's right to change or withdraw from use all or a material portion of the campgrounds or amenities and the extent to which the operator is obligated to replace campgrounds or amenities withdrawn;

(14) a description of any grounds for forfeiture of a membership camping contract;

(15) a statement of the person's right to cancel the membership camping contract as provided in section 82A.11;

(16) a statement describing all material terms and conditions of any reciprocal program represented to be available to purchasers, including whether the purchaser's participation in the reciprocal program is dependent upon the continued participation of the membership camping operator in the reciprocal program and whether the membership camping operator reserves the right to terminate the participation; and

(17) such additional information as may be reasonably required by the commissioner to assure full and fair disclosure of all material facts to prospective purchasers.

Subd. 3. Use. The disclosure statement shall not be used for any promotional purpose before registration of the membership camping contracts and after registration, when required to be delivered pursuant to subdivision 1, it shall be used only in its entirety. A person may not advertise or represent that the commissioner has approved or recommended the membership camping contracts or sale thereof. A portion of the disclosure statement may not be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement if the effect is to render the statement misleading or deceptive.

Subd. 4. Contract as disclosure statement. A membership camping contract which contains all of the information required by subdivision 2 shall be deemed to be a disclosure statement within the meaning of this section. Delivery of such a membership camping contract shall be sufficient compliance with the requirements imposed by this section for delivery of a disclosure statement.

Subd. 5. Other law. Any disclosure statement which complies with the requirements of any federal law or the laws of any other state requiring substantially the same disclosure of information as is required by this section, may by rule or order of the commissioner be deemed to be in full or partial compliance with this section.

Subd. 6. Separate disclosure. If the membership camping operator or that person's salespeople represents to a prospective purchaser that the operator plans to construct or install any amenities in the future, but the operator has not guaranteed to do so and has not provided assurances that the amenities will be installed pursuant to section 82A.04, subdivision 2, clause (13)(iv), the operator shall furnish a separate disclosure to the prospective purchaser. The separate disclosure shall be in 10-point bold type and shall state: NOTICE: PURCHASE THIS MEMBERSHIP CAMPING CONTRACT ONLY ON THE BASIS OF EXISTING AMENITIES. CONSTRUCTION OF PLANNED AMENITIES IS NOT GUARANTEED. CONSTRUCTION MAY BE DEFERRED, REVISED, OR CANCELED FOR A VARIETY OF REASONS. THE PLANNED AMENITIES FOR THIS CAMPGROUND ARE (Insert list of amenities, including estimated year of completion of each). IF THE SALESPERSON DESCRIBES A SIGNIFICANT AMENITY WHICH IS NOT ON THIS LIST, TELEPHONE COLLECT OR TOLL FREE TO (Insert headquarters telephone number) TO VERIFY THE OPERATOR'S PLAN FOR SUCH A FACILITY.

The separate disclosure shall be delivered to each person to whom an offer is made before or concurrently with:

(1) the first written offer other than offer by means of an advertisement; or

(2) any payment pursuant to a sale, whichever is first.

The seller shall obtain a receipt, signed by the person, acknowledging that the person has received a copy of the separate disclosure required herein prior to the execution by the purchaser of any membership camping contract. All receipts shall be kept in files which are in the possession of the membership camping operator or broker subject to inspection by the commissioner for a period of three years from the date of the receipt.

HIST: 1985 c 129 s 5; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56



Section 82A.06 Exemptions.

82A.06 Exemptions.

Subdivision 1. The following transactions are exempt from the provisions of this chapter:

(1) an offer, sale, or transfer by any one person of not more than one membership camping contract in any 12-month period; unless the offer, sale, or transfer is effected by or through a broker;

(2) an offer or sale by a government or governmental agency;

(3) a bona fide pledge of a membership camping contract; and

(4) any transaction which the commissioner by rule or order exempts as not being within the purposes of this chapter and the registration of which the commissioner finds is not necessary or appropriate in the public interest or for the protection of purchasers.

Subd. 2. The following transactions are exempt from the provisions of sections 82A.03; 82A.04; 82A.05; 82A.07; 82A.08; 82A.11, subdivisions 2 and 4; 82A.14; 82A.16; and 82A.17: any sale which is made to a person who is not then physically present in this state, and any offer which invites an offeree to attend a sales presentation in another state if:

(1) the offeror has given at least ten days prior written notice to the commissioner of its intention to offer or sell membership camping contracts to residents of this state pursuant to this exemption and paid a fee of $50;

(2) the offeror has demonstrated that the sales presentation will be made, and the sale will be consummated, in a state which specifically regulates the offer and sale of membership camping contracts;

(3) the offeror has demonstrated that it will deliver a disclosure statement to offerees who are residents of this state which contains substantially the same or greater disclosure as is required by section 82A.05; and

(4) the offeror has filed a consent to service of process pursuant to section 82A.22.

HIST: 1985 c 129 s 6; 1986 c 444



Section 82A.07 Amendment of registration.

82A.07 Amendment of registration.

A person with a registration in effect, within 30 days after the person becomes aware of, or should have become aware of, the occurrence of any material change in the information on file with the commissioner, including the disclosure statement, which change could adversely affect purchasers, shall notify the commissioner in writing of the change by an application to amend the registration accompanied by a filing fee of $25. If the amendment is approved by the commissioner, it shall become effective upon the issuance by the commissioner of an order approving the amendment. The amendment shall automatically become effective upon the expiration of 15 business days following filing with the commissioner unless the commissioner has prior thereto issued an order denying or approving the amendment.

HIST: 1985 c 129 s 7



Section 82A.08 Annual report.

82A.08 Annual report.

Subdivision 1. Requirement. During the period a registration is effective, the membership camping operator shall file an annual report in a format the commissioner may reasonably prescribe. Every annual report shall be due by the 120th day following the end of the operator's fiscal year, unless extended in writing by the commissioner for good cause. The annual report shall:

(1) specify the aggregate number of membership camping contracts sold in this state pursuant to the registration or any amendment thereof;

(2) specify the number of membership camping contracts and aggregate dollar amount of all sales of membership camping contracts in this state by the membership camping operator since the date the registration became effective, or since the last annual report was filed with the commissioner, whatever date is later;

(3) specify any exemption from registration claimed for any sale described in clause (2);

(4) list any changes in the information required to be filed under section 82A.04, subdivision 2, clause (4);

(5) include an audited or unaudited financial statement consisting of a balance sheet for the membership camping operator's last fiscal year end and an income statement for the 12 months next preceding the date of the balance sheet, both prepared by an independent certified public accountant; and

(6) provide such other information as the commissioner may by rule or order reasonably require to administer the provisions of this chapter, including but not limited to, audited financial statements.

Subd. 2. Fee. Every annual report filed pursuant to this section shall be accompanied by a fee of $500.

Subd. 3. Cancellation. Failure to file the annual report shall be cause for cancellation of the registration. Cancellation shall occur ten days after mailing of the notice of cancellation to the operator or registrant. If canceled, the registration may be reinstated immediately following the filing of the report and payment of the appropriate fees.

HIST: 1985 c 129 s 8; 1999 c 223 art 2 s 12



Section 82A.09 Advertising.

82A.09 Advertising.

Subdivision 1. Repealed, 1988 c 493 s 7

Subd. 2. Restrictions. No person shall publish or cause to be published in this state any advertisement concerning any membership camping contract which is required to be registered pursuant to this chapter, or which is exempt from registration under section 82A.06, subdivision 2, after the commissioner has found that the advertisement contains any statement that is false or misleading, or omits to make any statement necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading, and has so notified the person by written order. The order may be issued without prior notice or hearing. Up to 30 days after the issuance of the order, the person desiring to use the advertisement may in writing request a hearing on the order. Upon receipt of a written request, the matter shall be set for hearing to commence within 15 days after the receipt unless the person making the request consents to a later date. After the hearing, which shall be conducted in accordance with the provisions of chapter 14, the commissioner shall, by written order, either affirm, modify, or vacate the order.

Subd. 3. Specific prohibitions. The following devices or sales presentations, and the use of those devices or presentations, are deceptive or misleading practices:

(1) An advertisement that offers travel, accommodations, gifts, meals, or entertainment published to induce prospective purchasers to visit a campground or attend a sales presentation and that:

(i) does not prominently set forth all eligibility requirements;

(ii) describes offers of travel, accommodations, gifts, meals, or entertainment as "prizes," "awards," or by words of similar import or describes prospective purchasers as "winners" or by words of similar import;

(iii) contains the words "free" or "no obligation" or similar terms unless the offer is unequivocally without conditions;

(iv) states or implies that prospective purchasers have been specially selected;

(v) does not specifically state that gifts will be provided at the time the prospective purchaser visits the campground or attends the sales presentation;

(vi) does not disclose on its face page the retail market value of the travel, accommodations, gifts, meals, or entertainment provided. For purposes of this subclause, "retail market value" means: the retail price the item sells for in Minnesota; or if the item is not sold in Minnesota, the retail price the item sells for in states contiguous to Minnesota; or if the item is not sold in Minnesota or in a state contiguous to this state, the retail price the item sells for anywhere in the United States;

(vii) does not specifically and prominently disclose that the purpose of the offer of travel, accommodations, gifts, meals, or entertainment is to induce prospective purchasers to visit a campground or attend a sales presentation where they will be encouraged to purchase a membership camping contract;

(viii) does not completely disclose rules and procedures if travel, accommodations, gifts, meals, or entertainment are offered through a "sweepstakes," "giveaway," or similar contest;

(ix) does not specifically disclose the odds, as a fraction, using a common denominator, of a prospective purchaser's receiving each gift if the gift is offered through a "sweepstakes," "giveaway," or similar contest; or

(x) does not clearly and prominently state that gifts may be given to persons outside the state if the advertisement is part of a national advertising campaign.

(2) An advertisement that does not prominently disclose the name, address, and phone number of the membership camping operator on whose behalf the advertisement is distributed.

(3) An advertisement prepared on the stationery of a person other than the membership camping operator that creates a likelihood of confusion, misunderstanding, or deception.

(4) Site and conceptual plans which do not disclose which facilities are and are not currently in existence.

(5) Pictorial advertising material for off-site distribution, other than site and conceptual plans which are labeled as such, which depicts more than the actual on-site condition of the campgrounds or other areas that are material to the offer or sale of membership camping contracts.

HIST: 1985 c 129 s 9; 1987 c 154 s 5; 1988 c 493 s 2



Section 82A.10 Inspection of records.

82A.10 Inspection of records.

All records of a membership camping operator and broker and their agents pertaining to the advertising or sale of membership camping contracts in this state shall be maintained by the membership camping operator or broker at that person's principal place of business and shall there be subject to inspection by the commissioner during normal business hours. The commissioner shall be promptly notified of any change of address affecting the location of the records of the membership camping operator or broker and that person's agents.

HIST: 1985 c 129 s 10



Section 82A.11 Sales contract; rescission.

82A.11 Sales contract; rescission.

Subdivision 1. Writing. Every membership camping contract shall be in writing.

Subd. 2. Generally. Any membership camping contract not exempt under section 82A.06, and entered into after January 1, 1986, is voidable at the discretion of the purchaser, for a period of three years from the date of the sale, if the contract was not registered under this chapter at the time of the sale, unless subsequently thereto the contract is registered under this chapter and in connection therewith, the purchaser has received a written offer to repurchase the contract for cash payable on closing of the repurchase, together with interest thereon from the date of the purchase at the legal rate or at the rate charged by the membership camping operator or lender to the purchaser, whichever is higher, and the purchaser has failed to accept the offer in writing within 30 days of its receipt. No offer of repurchase shall be effective unless a duplicate copy thereof has been filed with the commissioner at least 20 days prior to its delivery to the offeree and the commissioner has not objected to the offer within that time. The offer to repurchase shall be in the form and contain the information the commissioner by rule or order prescribes. If the purchaser no longer owns the membership camping contract, the purchaser shall be entitled to maintain an action at law, and the damages shall be the consideration paid for the membership camping contract, together with interest thereon as specified above from the date of acquisition to the date of disposition, plus costs and reasonable attorney's fees, less the value received by the purchaser upon disposition of the membership camping contract.

Subd. 3. Right of rescission. A purchaser has an unconditional right to rescind any membership camping contract, or revoke any offer, at any time prior to or within five business days after the date the purchaser actually receives a legible copy of the binding contract. Predating of a document does not affect the time in which the right to rescind may be exercised.

Subd. 4. Labeling of contract. Each membership camping contract shall be prominently labeled and captioned that it is a document taken in connection with a sale of membership camping contracts under this chapter.

Subd. 5. Notice. Each membership camping contract shall contain the following notice which shall be in at least 10-point type, stating:

"You are entitled to rescind this agreement for any reason within five business days from the day you actually receive a legible copy of this document signed by all parties. The rescission must be in writing and sent by certified mail to the membership camping operator along with this agreement and any membership card issued to you or your family at the address stated in this document. Upon rescission, you will receive a refund of all money paid within 30 days after the membership camping operator receives notice of your rescission."

The operator or broker may impose a fee of not more than $25 for processing of a rescission. If the operator or broker does so, it shall add the following clause to the notice: "provided that the membership camping operator (or broker, if the seller is a broker) may retain a processing fee of $......," and insert the amount of the charge to be imposed.

In the event the membership camping contract is sold by a broker or the broker's salesperson, the above notice shall be modified to substitute the name of the broker for "membership camping operator."

Subd. 6. Effective date. Rescission occurs when the purchaser gives written notice of rescission, whether or not the membership camping contract or any membership card accompanies the notice, to the membership camping operator or the broker at the address stated in the contract. Notice of rescission, if given by mail, is effective when the purchaser deposits a certified letter properly addressed and postage prepaid in a mailbox. A notice of rescission given by the purchaser need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the membership camping contract.

Subd. 7. Nonwaiver. No act of a purchaser shall be effective to waive the right to rescind as provided in this section.

Subd. 8. Cancellation by heir. A membership camping contract that may be transferred by descent or devise must provide that the heir or devisee may cancel the contract. Cancellation of the contract relieves the heir or devisee of any further obligations under the contract.

HIST: 1985 c 129 s 11; 1987 c 154 s 6; 1995 c 68 s 6; 1996 c 439 art 3 s 10; 1998 c 254 art 1 s 17



Section 82A.111 Escrow requirement.

82A.111 Escrow requirement.

Subdivision 1. Generally. All funds received by a broker, membership camping operator, or salesperson in connection with the offer or sale of a membership camping contract must be deposited immediately upon receipt in an escrow account maintained by the broker or membership camping operator for that purpose in a bank or an industrial loan and thrift company with deposit liabilities designated by the broker or membership camping operator. The funds must remain in the escrow account, for the benefit of the purchaser, until the expiration of the purchaser's right of rescission as set forth in section 82A.11, subdivision 3. The depository bank must be a Minnesota bank, trust company, or savings association, or a foreign bank which authorizes the commissioner to examine its records of these deposits upon demand by the commissioner. The industrial loan and thrift company must be organized under chapter 53.

Subd. 2. Membership camping dues. A membership camping operator or the operator's salesperson shall deposit all membership dues received in an escrow account in a Minnesota bank, trust company, or savings association, a foreign bank which authorizes the commissioner to examine its records of these deposits upon demand by the commissioner, or an industrial loan and thrift company organized under chapter 53 with deposit liabilities. In any calendar year, total dues to be deposited in the escrow may not exceed an amount approved by the commissioner as reasonably needed for that calendar year's maintenance budget submitted by the operator. The operator may draw funds from the escrow as needed provided that funds are expended for purposes identified by the budget.

Subd. 3. Commingling funds. A broker, membership camping operator, or salesperson shall deposit only funds specified in subdivisions 1 and 2 in an escrow account and shall not commingle personal funds or other funds in an escrow account; except that a broker, membership camping operator, or salesperson may deposit and maintain a sum not to exceed $100 in an escrow account from personal funds, which sum must be specifically identified and used to pay service charges relating to the escrow account.

Subd. 4. Trust account records. Each broker and membership camping operator shall maintain and retain records of all escrowed funds and escrow accounts.

Subd. 5. Notice of trust account status. The names of the banks and industrial loan and thrift companies and the escrow account numbers used by a broker must be provided to the commissioner at the time of application for the broker's license, and those used by the membership camping operator must be provided to the commissioner at the time of application for registration of the membership camping contract. Every broker or membership camping operator shall immediately report to the commissioner any change of escrow account status including changes in banks and industrial loan and thrift companies, account numbers, or additional accounts in the same or other banks and industrial loan and thrift companies. A broker or membership camping operator shall not close an existing escrow account without giving ten days' written notice to the commissioner.

HIST: 1987 c 154 s 7; 1995 c 202 art 1 s 25



Section 82A.12 Enforcement; powers of commissioner.

82A.12 Enforcement; powers of commissioner.

Subdivision 1. Generally. The commissioner may issue a cease and desist order and may issue an order denying, suspending, or revoking any registration, amendment renewal, or exemption if the commissioner finds any of the following:

(1) that the membership camping operator or registrant or any controlling person thereof has materially or intentionally violated or failed to comply with any provision of this chapter or any rule or order of the commissioner;

(2) that the offer or sale of the membership camping contract has constituted or would constitute a material misrepresentation to purchasers, or has operated or would operate as a fraud or deceit upon purchasers;

(3) that the membership camping operator or registrant or any controlling person, agent, or employee thereof, is engaging or about to engage in false, fraudulent, or deceptive practices in connection with the offer and sale of a membership camping contract;

(4) that the membership camping operator or registrant or any controlling person or employee thereof, has engaged in any fraudulent or deceptive practice, whether or not in connection with the offer and sale of membership camping contracts, and the involvement of the person in the business of the membership camping operator or registrant creates a substantial risk of harm to prospective purchasers;

(5) that the financial condition of the membership camping operator materially adversely affects, or would materially adversely affect, the ability of the membership camping operator such that there is a reasonable likelihood that the membership camping operator will not be able to substantially fulfill its obligations under the membership camping contract, and no other financial security or assurance is provided by the membership camping operator to fulfill the obligations;

(6) that the membership camping operator's or registrant's enterprise or method of business with respect to the operation of a campground in this state includes or would include activities which are illegal or not in conformance with applicable statutes, ordinances, or regulations of any governmental entity;

(7) that the membership camping operator or registrant or any controlling person thereof has made material misrepresentations or concealed material facts in an application for registration;

(8) that any fee required by this chapter to be paid by the operator or registrant has not been paid; and

(9) that the membership camping operator or controlling person, agent, or employee thereof, has failed faithfully to perform any stipulation or agreement made with the commissioner as an inducement to grant any registration, to reinstate any registration, or to permit any disclosure statement; provided, however, that this clause shall not be deemed to require any stipulations or agreements.

Subd. 2. Hearing on order. If the commissioner finds that there are reasonable grounds to believe that, unless an order is issued promptly, there is an immediate and significant risk of harm to purchasers, the commissioner may issue an order under subdivision 1 without a prior hearing. Upon the entry of such an order, the commissioner shall promptly serve a copy of the order upon the subject membership camping operator or other person. The order shall state the reasons for its issuance and shall either order a hearing, which shall be set for no later than 20 days from the date of the order, or specify that upon the written request of the membership camping operator, or other person, the matter will be set for hearing within 15 days after receipt of the request; provided that with the consent of the membership camping operator, or other person, a hearing may be held subsequent to the expiration of either period specified herein. If no hearing is requested within 30 days of service of the order and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice and hearing in accordance with the provisions of chapter 14, shall affirm, modify, or vacate the order.

Subd. 3. Order to show cause. If there are not grounds to employ the procedure prescribed in subdivision 2, the commissioner may issue an order to show cause setting a hearing on a date not later than ten days after its entry and requiring a membership camping operator or other person to appear and show cause why a cease and desist order should not be issued, or why an order denying, suspending, or revoking a registration, amendment, or exemption should not be issued. The order to show cause shall give reasonable notice of the time and place for hearing thereon, which shall be within ten days after entry of the order, unless the respondent agrees otherwise, and shall state the reasons for the entry of the order. The hearing shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require.

Subd. 4. Burden of proof. In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

Subd. 5. Investigations. The commissioner may make necessary public or private investigations within or outside of this state to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder. For purposes of any investigation or proceeding under this chapter, the commissioner or any person designated by the commissioner may require or permit any person to file a statement in writing, under oath or otherwise as the commissioner determines, setting forth the facts and circumstances concerning the matter to be investigated; administer oaths or affirmations, and upon the commissioner's own motion or upon request of any party may subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commissioner may apply to the district court for an order to compel compliance.

HIST: 1985 c 129 s 12; 1986 c 444



Section 82A.13 Prohibited practices.

82A.13 Prohibited practices.

Subdivision 1. Untrue statements filed in documents. No person shall make or cause to be made any untrue statement of a material fact in an application or other document filed with the commissioner under this chapter, or omit to state in the application or other document any material fact which is required to be stated therein, or fail to notify the commissioner of any material change as required by sections 82A.07 and 82A.16, subdivision 3.

Subd. 2. Fraud. No person shall, in connection with the offer or sale of any membership camping contract, directly or indirectly:

(1) employ any device, scheme, or artifice to defraud;

(2) make any untrue statement of a material fact, or omit to state material facts necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(3) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person; or

(4) accept an advance payment for services rendered by an agent in connection with the resale of a membership camping contract.

Subd. 3. Misrepresentations. No person may represent or cause to be represented to any prospective purchaser of a membership camping contract that the filing of any document under this chapter or the registration or exemption from registration of a membership camping contract constitutes a finding by the commissioner that any document filed under this chapter is true, complete, and not misleading, or that the commissioner has passed in any way upon the merits of any membership camping contract, and no person may represent that a membership camping contract is registered or exempted from registration when in fact, such is not the case.

HIST: 1985 c 129 s 13; 1989 c 252 s 3



Section 82A.14 Unfair practices.

82A.14 Unfair practices.

No membership camping operator shall:

(1) sell or offer to sell any membership camping contract with respect to a campground located in this state which is subject to a blanket encumbrance unless;

(i) each person holding an interest in a blanket encumbrance shall have executed and delivered a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located; or

(ii) a bond or irrevocable letter of credit has been issued, or cash or a certified check in an amount sufficient to cover payment of all amounts secured by the blanket encumbrance has been deposited, in the name of the state for the benefit and protection of purchasers of membership camping contracts and subject to terms as approved by the commissioner. Any interest accruing on amounts held in the account shall be payable, as and when earned, to the membership camping operator. Any bond shall be executed by an insurance company authorized to do business in this state, which has sufficient net worth to satisfy the indebtedness and which has given consent to be sued in this state. Any irrevocable letter of credit shall be issued by a bank or savings association which has sufficient net worth to satisfy the indebtedness and which has given its consent to be sued in this state. The bond, cash, certified check, or irrevocable letter of credit shall be in an amount which is not less than 110 percent of the remaining principal balance of every indebtedness or obligation secured by a blanket encumbrance affecting the campground. The bond or agreement accompanying the cash, certified check, or irrevocable bank letter of credit shall provide for the payment of all amounts secured by the blanket encumbrance, including costs, expenses, and legal fees of the lien holder, if for any reason the blanket encumbrance is enforced. The bond, cash, certified check, or letter of credit may be reduced periodically in proportion to the reductions in the amount secured by the blanket encumbrance; or

(iii) the lender providing the major hypothecation loan to the membership camping operator (the "hypothecation lender"), and having a lien on or security interest in the membership camping operator's interest in the campground, shall have executed and delivered a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located in this state. Each person holding an interest in a blanket encumbrance superior to the interest held by the hypothecation lender shall have executed, delivered, and recorded an instrument stating that the person shall give the hypothecation lender notice of, and at least 30 days' opportunity to cure, any default under the blanket encumbrance which entitles the person to foreclose upon the campground. The instrument shall state that the notice and opportunity to cure shall be given before the person commences any foreclosure action affecting the campground and in accordance with the instrument. The hypothecation lender shall have guaranteed that it will cure or arrange for the cure of the default. Any holder of a blanket encumbrance inferior to the hypothecation lender who acquires the campground in foreclosure shall take the campground subject to the hypothecation lender's nondisturbance agreement. For purposes of this provision, a "hypothecation lender" is any lender extending a loan or line of credit to a membership camping operator secured by all or substantially all of the contract receivables arising from the membership camping operator's sale of membership camping contracts in this state. For purposes of this provision, "lender" means an insurance company or a federally or state chartered bank, savings association, any other lending institution, the deposits of which are guaranteed or insured, by a federal agency, or any other person which has sufficient net worth to pay the obligations pursuant to this section if there are no reasonable grounds to believe that the lender will not be able to pay these obligations in the future; or

(iv) the operator can provide an alternative plan acceptable to the commissioner;

(2) sell any campground which is located in this state and available for use by purchasers, unless:

(i) the membership camping operator sells the campground to a person who takes the campground subject to all rights and interests of purchasers, and contractually agrees not to compromise the rights and interests of purchasers in regard to future conveyances of, or encumbrances placed on the campground;

(ii) the membership camping operator immediately substitutes for the use of purchasers another campground which is in the same general area and is at least as desirable for the purpose of camping and outdoor recreation as the previous campground. For purposes of this provision, "same general area" means a location within a 50-mile radius of the previous campground; or

(iii) the membership camping operator immediately substitutes for the use of purchasers another campground and the substitution is approved by two-thirds of all existing purchasers;

(3) substitute any campground located in this state and available for use by purchasers with a different campground, unless the substituted campground is in the same general area and is at least as desirable for the purpose of camping and outdoor recreation as the previous campground. For purposes of this provision, "same general area" means a location within a 50-mile radius of the previous campground;

(4) sell membership camping contracts with respect to any campground located in this state that is not owned by the membership camping operator or leased by the membership camping operator for a lease term at least equal to the term of the membership camping contract with respect to the campground;

(5) fail to disclose the circumstances, if any, under which any reciprocal program that has been offered as an inducement to purchasers may be terminated;

(6) materially modify any campground rules or regulations or modify purchasers' rights to or the scope and nature of an amenity in a manner which significantly degrades or diminishes the material rights of any purchaser without prior notice to purchasers resident in this state; or materially adversely modify any material campground rules or regulations or materially adversely modify purchaser's rights to or the scope and nature of an amenity in a manner which the purchaser proves:

(i) significantly degrades or diminishes any material rights of that purchaser; and

(ii) has no compensating benefit to any other purchaser or groups of purchasers;

(7) terminate or provide for termination of a membership camping contract, except for good cause. "Good cause" shall mean failure of the purchaser to substantially or consistently comply with reasonable requirements imposed by the membership camping contract and campground rules and regulations;

(8) terminate a membership camping contract without first giving written notice setting forth all reasons for the termination to the purchaser at least 30 days prior to the termination becoming effective;

(9) increase a purchaser's membership dues after the sale of a contract in such a manner as to result in an increase thereof greater than whichever of the following increases is higher:

(i) the actual increase in costs of services or improvements for which the membership dues are imposed; or

(ii) the increase in the United States city average consumer price index for all urban consumers issued by the United States Bureau of Labor Statistics or such other federally prepared consumer price index or wage earner index as reasonably selected by the operator in its discretion;

(10) require purchaser to certify the absence of any misrepresentation or other violation of this chapter provided, however, that a purchaser's acknowledgment of receipt of a copy of the membership camping contract shall not be deemed to constitute such a certification;

(11) require the purchaser to waive the right to assert against the membership camping operator or any assignee any claim or defense the purchaser may have against the membership camping operator under the membership camping contract; or

(12) materially and repeatedly fail to maintain a campground in this state in the manner contractually agreed upon.

HIST: 1985 c 129 s 14; 1986 c 444; 1995 c 202 art 1 s 25



Section 82A.15 Preservation of purchaser's claims and defenses.

82A.15 Preservation of purchaser's claims and defenses.

Any assignee of a membership camping contract or obligation relating to membership camping contracts shall be subject to all claims and defenses of the purchaser against the membership camping operator arising from the sale, notwithstanding any agreement to the contrary. An assignee who takes assignment of the membership camping contract without assumption of any obligations thereunder shall have no obligation or liability to assume the obligations or responsibilities of the membership camping operator under the membership camping contract. The assignee's liability under this section shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The rights of the purchaser under this subdivision can only be asserted as a matter of defense to or set off against a claim by the assignee.

HIST: 1985 c 129 s 15



Section 82A.16 Licensure requirement.

82A.16 Licensure requirement.

Subdivision 1. Salesperson or broker. A salesperson or broker may not offer or sell a membership camping contract until duly licensed under this chapter.

Subd. 2. Fee and contents. A salesperson or broker may apply for a license by filing a fee of $50 and an application with the commissioner which includes the following information:

(1) the applicant's name, age, residence address, and, in the case of a salesperson, the name and place of business of the membership camping operator or broker on whose behalf the salesperson will be acting;

(2) the applicant's date and place of birth;

(3) a statement whether or not the applicant within the past ten years has been convicted of a misdemeanor or felony involving theft, fraud, or dishonesty or whether or not the applicant within the past ten years has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any securities, land sales, camping, or consumer protection statutes;

(4) a statement whether or not the applicant is named as a defendant in a pending criminal indictment or proceeding involving fraud, theft, or dishonesty or is a defendant in a pending lawsuit arising out of alleged violations of securities, land sales, camping, or consumer protection statutes. A copy of the charge, complaint, or lawsuit shall be provided to the commissioner;

(5) a statement describing the applicant's employment history for the past five years and whether or not any termination of employment during the last five years was occasioned by a theft, fraud, or act of dishonesty;

(6) an affidavit certifying that the applicant is knowledgeable concerning the provisions of this section and sections 82A.05, 82A.13, and 82A.14, and any rules adopted under those sections;

(7) a statement whether or not the applicant has ever been licensed by this state or its political subdivisions to engage in any other business or profession; whether any such license has been denied, suspended, or revoked and, if so, the circumstances of the denial, suspension, or revocation;

(8) such other information as the commissioner may reasonably deem necessary to administer the provisions of sections 82A.01 to 82A.26, by rule or order.

Subd. 3. Amendments. Each licensee shall, within 15 days after the occurrence of any material change in the information contained in the initial application for license, file with the commissioner an amendment to the application setting forth the facts of change. The following shall be material changes requiring amendment:

(1) any termination of employment with a membership camping operator or broker;

(2) any new employment with a different membership camping operator or broker;

(3) upon any occasion when the salesperson or broker is named as a defendant in any criminal indictment or proceeding involving fraud, theft, or dishonesty or is a defendant in any pending lawsuit arising out of alleged violations of this chapter or any securities, land sales, or consumer protection statutes. A copy of the complaint or lawsuit shall be provided to the commissioner; and

(4) a change of name or address.

Subd. 4. Salespersons. A salesperson must be licensed to act on behalf of a registered membership camping operator or licensed broker and may not be licensed to act on behalf of more than one membership camping operator or broker in this state during the same period of time. The license of each salesperson shall be mailed to and remain in the possession of the salesperson until canceled.

Subd. 5. Expiration. Every license issued pursuant to this chapter shall expire on the February 28 next following the issuance of the license.

Subd. 6. Renewal. The license of a salesperson and broker shall be renewed annually by the filing of a form prescribed by the commissioner and payment of a fee of $25.

Subd. 7. Alternative system. Notwithstanding the provisions of subdivisions 5 and 6, the commissioner may institute a system by rule pursuant to chapter 14 to provide three-year licenses from the date of issuance for any license prescribed by this section.

Subd. 8. Responsibility of operator. Each membership camping operator or broker shall be responsible for any violations of section 82A.13 or 82A.14 by any and all of its salespersons while acting as its agents in connection with the offer or sale of membership camping contracts. Unless the broker is liable for such violations pursuant to section 82A.19, subdivision 2, the operator's or broker's liability under this subdivision shall be limited to rescission and refund of the purchaser's payments for the membership camping contract.

HIST: 1985 c 129 s 16; 1999 c 223 art 2 s 13,14



Section 82A.17 Denial; suspension; revocation of licenses.

82A.17 Denial; suspension; revocation of licenses.

Subdivision 1. Grounds. The commissioner may by order deny a license application, suspend or revoke any license, or may censure a licensee on finding that the order is in the public interest, and that the applicant or licensee:

(1) has filed an application for a license which is incomplete in any material respect or contains any statement which, in light of the circumstances under which it is made, is false or misleading with respect to any material fact;

(2) has engaged in a fraudulent or deceptive practice;

(3) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the membership camping contract business or any other statute designed to protect consumers; or

(4) has materially or intentionally violated or failed to comply with any provision of this chapter or any rule or order under this chapter.

Subd. 2. Order to show cause. The commissioner shall issue an order requiring a licensee or applicant for a license to show cause why the license should not be revoked or suspended, or the licensee censured, or the application denied. The order shall be calculated to give reasonable notice of the time and place for hearing thereon, and shall state the reasons for the entry of the order. If the commissioner finds that there are reasonable grounds to believe that, unless an order is issued promptly, there is an immediate and significant risk of harm to purchasers, the commissioner may by order summarily suspend a license pending final determination of any order to show cause. If a license is suspended pending final determination of an order to show cause, a hearing on the merits shall be held within 30 days of the issuance of the order of suspension. All hearings shall be conducted in accordance with the provisions of chapter 14. After the hearing, the commissioner shall enter an order making such disposition of the matter as the facts require. If the licensee or applicant fails to appear at a hearing of which that person has been duly notified, the person shall be deemed in default, and the proceeding may be determined against that person upon consideration of the order to show cause, the allegations of which may be deemed to be true.

HIST: 1985 c 129 s 17; 1986 c 444



Section 82A.18 Enforcement; penalties and remedies.

82A.18 Enforcement; penalties and remedies.

Subdivision 1. Civil action. Whenever the commissioner has reasonable cause to believe that any person has engaged or is about to engage in any act or practice constituting a violation of any provisions of this chapter or any rule or order thereunder, the commissioner may, in addition to all other remedies, institute on behalf of the state of Minnesota a civil action seeking appropriate relief. In addition to all other penalties and remedies provided by this chapter, whether administrative or judicial in nature, the courts of this state shall have jurisdiction to grant such temporary, interlocutory, or permanent injunctive relief as is necessary to prevent and restrain violations of this chapter and may upon a proper showing appoint a receiver for the property, assets, business, and affairs of a membership camping operator.

Subd. 2. Civil penalty. Any person who materially or repeatedly violates section 82A.03, 82A.05, 82A.09, 82A.13, 82A.14, or 82A.16 shall be subject to a fine of not more than $1,000 for each violation provided, however, that the total recovery arising from the same failure to comply, but involving different purchasers, shall be limited to $5,000. A fine authorized by this subdivision may be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited into the state treasury.

Subd. 3. Penalty for unpaid fees. Any person who fails to pay the filing fees required by this chapter and continues to sell membership camping contracts, is liable civilly in an action brought by the attorney general on behalf of the commissioner for a penalty in an amount equal to treble the unpaid fees.

HIST: 1985 c 129 s 18; 1986 c 444



Section 82A.19 Civil liability.

82A.19 Civil liability.

Subdivision 1. Generally. A person who violates any provision of section 82A.05, 82A.13, or 82A.14 or any rule or order thereunder shall be liable to the purchaser who may sue for actual damages caused thereby, for rescission, or other relief as the court may deem appropriate.

Subd. 2. Joint and several liability. Every person who materially aids in the act or a violation of section 82A.05, 82A.13, or 82A.14 is also liable jointly and severally with and to the same extent as the person, directly committing the violation unless the person who would otherwise be liable hereunder had no knowledge of or reasonable grounds to know of the existence of the facts by reason of which the liability is alleged to exist.

Subd. 3. Costs and disbursements. The prevailing party, in any suit authorized under this section or brought pursuant to section 82A.11, may recover costs and disbursements plus reasonable attorney's fees, in addition to any other relief granted.

Subd. 4. Remedies additional. The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.

Subd. 5. Limitations on actions. An action shall not be commenced pursuant to this section later than three years from the date the person enters into the contract.

HIST: 1985 c 129 s 19



Section 82A.20 Rules and opinions.

82A.20 Rules and opinions.

Subdivision 1. Rulemaking power. The commissioner may adopt rules to carry out the provisions of this chapter. For the purpose of rules and forms, the commissioner may classify membership camping contracts, persons, or matters within the commissioner's jurisdiction, and prescribe different requirements for different classes insofar as they are consistent with this chapter. Rules shall be adopted in accordance with chapter 14, and shall not be inconsistent with the provisions of this chapter.

Subd. 2. Opinions. The commissioner, upon request and upon payment of a fee of $50, may honor requests for interpretive opinions relating to this chapter.

HIST: 1985 c 129 s 20; 1986 c 444



Section 82A.21 Scope.

82A.21 Scope.

The provisions of this chapter concerning offers and sales of membership camping contracts apply when an offer or sale is made in this state.

For the purpose of this chapter, an offer or sale is made in this state when a sales presentation is made in this state. An offer or sale is also made in this state, whether or not either party is then present in this state, when:

(1) the offer originates from this state and is intended to induce the offeree to attend a sales presentation in this state; or

(2) the offer is directed by the offeror to this state, received by the offeree in this state and is intended to induce the offeree to attend a sales presentation in this or another state.

An offer or sale is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or a radio or television program originating outside this state is received in this state.

HIST: 1985 c 129 s 21



Section 82A.22 Service of process.

82A.22 Service of process.

Subdivision 1. Consent to service. Every membership camping operator or broker, on whose behalf an application for registration or exemption is filed, shall file with the commissioner, in such form as the commissioner may prescribe, an irrevocable consent appointing the commissioner and the commissioner's successors in office to be the membership camping operator's or broker's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the membership camping operator or broker or a successor, executor, or administrator which arises under this chapter or any rule or order thereunder after the consent has been filed, with the same force and validity as if served personally on the membership camping operator or the operator's successor, executor, or administrator. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 2. Appointment of commissioner. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this chapter, or any rule or order thereunder, and the person has not filed a consent to service of process under subdivision 1 and personal jurisdiction over this person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person's appointment of the commissioner or the commissioner's successor to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person which grows out of that conduct and which is brought under this chapter or any rule or order thereunder, with the same force and validity as if served on the person personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Continuances. When process is served under this section, the court or the commissioner in a proceeding before the commissioner shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

HIST: 1985 c 129 s 22; 1986 c 444; 1992 c 564 art 2 s 14,15



Section 82A.23 Waivers void.

82A.23 Waivers void.

Any condition, stipulation, or provision purporting to bind any person acquiring any membership camping contract to waive compliance with any provision of this chapter or any rule or order thereunder is void.

HIST: 1985 c 129 s 23



Section 82A.24 Administration.

82A.24 Administration.

Subdivision 1. Generally. This chapter shall be administered by the commissioner of commerce.

Subd. 2. Responsibilities of department. It is unlawful for the commissioner or any of the commissioner's officers or employees to use for personal benefit any information which is filed with or obtained by the commissioner and which is not generally available to the public. Nothing in this chapter authorizes the commissioner or any of the commissioner's officers or employees to disclose any confidential information except among themselves or to other administrators or regulatory authorities, or when necessary or appropriate in a proceeding or investigation under this chapter. No provision of this chapter either creates any privilege or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of the commissioner's officers or employees.

Subd. 3. Public documents. All applications and other documents filed with the commissioner under this chapter shall be open to public inspection in accordance with rules prescribed by the commissioner. The commissioner may publish information filed with the commissioner or obtained by the commissioner if, in the judgment of the commissioner, the action is in the public interest.

Subd. 4. Document filing. A document is filed when it is received by the commissioner.

Subd. 5. Register of filing. The commissioner shall keep a register of all filings which are or have ever been effective under this chapter and all denial, suspension, revocation, and other orders which have been entered under this chapter. The register shall be open for public inspection.

Subd. 6. Copies. The commissioner upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified under the seal of office if certification is requested, of any entry in the register or any order or other document on file in the commissioner's office. Any copy so certified is admissible in evidence under section 600.13.

Subd. 7. Service of orders. Orders of the commissioner shall be served by mailing a copy by certified mail to the most recent address of the recipient of the order as it appears in the files of the commissioner. Subpoenas shall be served in the same manner as provided in civil actions in the district courts.

HIST: 1985 c 129 s 24; 1986 c 444; 1987 c 154 s 8,9



Section 82A.25 Criminal penalties.

82A.25 Criminal penalties.

Any person who willfully violates section 82A.03 by offering or selling unregistered, nonexempt membership camping contracts or section 82A.13 or any order of the commissioner pursuant thereto of which that person has notice, may be fined not more than $5,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of the offenses shall not bar prosecution or conviction for any other offense.

HIST: 1985 c 129 s 25



Section 82A.26 Nonapplicability of certain law.

82A.26 Nonapplicability of certain law.

Membership camping contracts registered pursuant to this chapter are exempt from the provisions of chapter 83. To the extent that licensed salespersons and licensed brokers engage in the offer or sale of membership camping contracts, those brokers and salespersons are exempt from the licensing requirements of chapter 82.

HIST: 1985 c 129 s 26






Chapter 82B Real Estate Appraisers

Section 82B.02 Definitions.

82B.02 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, the terms in this section have the meanings given them.

Subd. 2. Analysis. "Analysis" means a study of real estate or real property other than estimating value.

Subd. 3. Appraisal or real estate appraisal. "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion relating to the nature, quality, value, or utility of named interests in, or aspects of, identified real estate for purposes of preparing an appraisal report. An appraisal may be classified by subject matter into either a valuation or an analysis.

Subd. 4. Appraisal assignment. "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in giving an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of named interests in, or aspects of, identified real estate.

Subd. 5. Appraisal report. "Appraisal report" means an oral or written communication of an appraisal for compensation that is not a contingent fee as defined in section 82B.22 given or signed by a licensed real estate appraiser.

Subd. 6. Board. "Board" means the real estate appraisal advisory board established under section 82B.05.

Subd. 7. Commissioner. "Commissioner" means the commissioner of commerce.

Subd. 8. Real estate appraiser. "Real estate appraiser" means a person who develops and communicates real estate appraisals and who holds a current, valid license issued under this chapter.

Subd. 9. Market analysis. "Market analysis" means a price opinion prepared by a licensed real estate salesperson or broker for marketing purposes.

Subd. 10. Real estate. "Real estate" means an identified parcel or tract of land, including improvements, if any.

Subd. 11. Real property. "Real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate.

Subd. 12. Standards of professional practice. "Standards of professional practice" means the uniform standards of professional appraisal practice of the Appraisers Standards Board of the Appraisal Foundation in effect as of January 1, 1991, or other version of these standards the commissioner may by order designate.

Subd. 13. Valuation. "Valuation" means an estimate of value of real estate or real property.

Subd. 14. Transaction value. "Transaction value" means:

(1) for loans or other extensions of credit, the amount of the loan or extension of credit;

(2) for sales, leases, purchases, and investments in or exchanges of real property, the market value of the real property interest involved; and

(3) for the pooling of loans or interests in real property for resale or purchase, the amount of the loan or market value of the real property calculated with respect to each such loan or interest in real property.

Subd. 15. Residential real property or residential real estate. "Residential real property" or "residential real estate" means property occupied by, or intended to be occupied by, one to four families as their residence.

HIST: 1989 c 341 art 1 s 1; 1991 c 97 s 1,2; 1993 c 309 s 22; 1994 c 461 s 3



Section 82B.03 Prohibitions.

82B.03 Prohibitions.

Subdivision 1. License required. (a) It is unlawful for a person to act as a real estate appraiser in this state unless licensed under this chapter.

(b) Only persons licensed under this chapter may advertise or represent themselves to be real estate appraisers.

(c) No person, other than a licensed real estate appraiser, may assume or use that title or a title, designation, or abbreviation likely to create the impression of licensure as a real estate appraiser by this state.

Subd. 2. License not required. (a) An officer or employee of a corporation, partnership, or other business entity may act as a real estate appraiser without obtaining a license under this chapter if the corporation, partnership, or other business entity in which the person is employed or is an officer has an interest in the real estate that is the subject of the appraisal as owners, lenders, investors, or insurers.

(b) Notwithstanding licensure under this chapter, any appraisal conducted by a person exempt under this subdivision is only subject to the guidelines for real estate appraisal policies and review procedures of the Federal Deposit Insurance Corporation, the Office of Thrift Supervision, the Federal Reserve Board, the Farm Credit Administration, the National Credit Union Administration, or the comptroller of the currency, if the appraisal was conducted only within the scope and purpose of this subdivision.

(c) If a real estate appraisal is made by a person who is exempt from licensing under this subdivision, the person for whom the appraisal is conducted must be given written notice that the appraisal was not conducted by a licensed appraiser, and the appraisal report must clearly state that it was conducted by an interested party and not by a licensed real estate appraiser.

HIST: 1989 c 341 art 1 s 2; 1993 c 257 s 44



Section 82B.035 Exemption.

82B.035 Exemption.

Subdivision 1. Market analysis. This chapter does not apply to a licensed real estate salesperson or broker who, in the ordinary course of the licensee's business, gives a market analysis of the price of real estate, if the market analysis is not referred to or construed as an appraisal.

Subd. 2. Assessors. Nothing in this chapter shall be construed as requiring the licensing of persons employed and acting in their capacity as assessors for political subdivisions of the state.

Subd. 3. Geologists or engineers. This chapter does not apply to an appraisal, analysis, opinion, or conclusion as to the value of oil, gas, coal, and other mineral resources performed by an engineer registered as provided in sections 326.01 to 326.15 or by a certified professional geologist, unless the appraisal, analysis, opinion, or conclusion of value is performed in connection with a federally related transaction subject to the requirements of United States Code, title 12, section 3331, et seq., the federal Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

Subd. 4. Department of revenue. This chapter does not require persons employed by, or under contract to, the department of revenue to be licensed in order to perform, conduct, or assist in, an appraisal done within the scope of their employment or contract duties.

HIST: 1989 c 341 art 1 s 3; 1993 c 309 s 23; 1993 c 375 art 3 s 1



Section 82B.04 Responsibility for agents.

82B.04 Responsibility for agents.

A real estate appraiser is responsible for the acts of persons acting on the appraiser's behalf.

HIST: 1989 c 341 art 1 s 4



Section 82B.05 Real estate appraiser advisory board.

82B.05 Real estate appraiser advisory board.

Subdivision 1. Members. The real estate appraiser advisory board consists of 15 members appointed by the commissioner of commerce. Three of the members must be public members, four must be consumers of appraisal services, and eight must be real estate appraisers of whom not less than two members shall be registered real property appraisers, licensed real property appraisers, or certified residential real property appraisers and not less than two members shall be certified general real property appraisers. The board is governed by section 15.0575.

Subd. 2. Repealed, 1991 c 97 s 17

Subd. 3. Terms. The term of office for members is three years.

Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualification of their successors. No person may serve as a member of the board for more than two consecutive terms. The commissioner may remove a member for cause.

Subd. 4. Practice of public members prohibited. The public members of the board may not be engaged in the practice of real estate appraising.

Subd. 5. Conduct of meetings. Places of regular board meetings must be decided by the vote of members. Written notice must be given to each member of the time and place of each meeting of the board at least ten days before the scheduled date of regular board meetings. The board shall establish procedures for emergency board meetings and other operational procedures, subject to the approval of the commissioner.

The members of the board shall elect a chair from among the members to preside at board meetings.

A quorum of the board is eight members.

The board shall meet as determined by a majority vote of the members or a call of the commissioner.

Subd. 6. Compensation. Each member of the board is entitled to a per diem allowance of $35 for each meeting of the board at which the member is present and for each day or substantial part of a day actually spent in the conduct of the business of the board, plus all appropriate expenses unless a greater amount is authorized by section 15.0575.

HIST: 1989 c 341 art 1 s 5; 1991 c 97 s 3; 1992 c 363 art 1 s 2; 1993 c 309 s 24,31; 2001 c 161 s 16



Section 82B.06 Powers of the board.

82B.06 Powers of the board.

The board shall make recommendations to the commissioner as the commissioner requests on:

(1) rules with respect to each category of licensed real estate appraiser, the type of educational experience, appraisal experience, and equivalent experience that will meet the requirements of this chapter;

(2) examination specifications for each category of licensed real estate appraiser, to assist in providing or obtaining appropriate examination questions and answers, and procedures for grading examinations;

(3) rules with respect to each category of licensed real estate appraiser, the continuing education requirements for the renewal of licensing that will meet the requirements provided in this chapter;

(4) periodic review of the standards for the development and communication of real estate appraisals provided in this chapter and rules explaining and interpreting the standards; and

(5) other matters necessary in carrying out the provisions of this chapter.

HIST: 1989 c 341 art 1 s 6



Section 82B.07 Powers of the commissioner.

82B.07 Powers of the commissioner.

The commissioner shall:

(1) receive applications for licenses;

(2) establish the procedures for processing applications for licensing;

(3) issue a license for appraisers;

(4) maintain a registry of the names and addresses of people licensed under this chapter;

(5) keep records and all application materials submitted to the commissioner;

(6) conduct investigations;

(7) deny, revoke, and suspend licenses; and

(8) take other actions necessary to carry out the purposes of this chapter.

HIST: 1989 c 341 art 1 s 7



Section 82B.08 Licensing requirements.

82B.08 Licensing requirements.

Subdivision 1. Generally. The commissioner shall issue a license as a real estate appraiser to a person who qualifies for the license under the terms of this chapter.

Subd. 2. Qualification of applicants. An applicant must be at least 18 years of age when making application.

Subd. 3. Application for license; contents. (a) An applicant for a license must apply in writing upon forms prescribed by the commissioner. Each application must be signed and sworn to by the applicant and must be accompanied by the license fee required by this chapter.

(b) An application must contain information required by the commissioner consistent with the provisions and purposes of this chapter.

(c) An application must give the applicant's name, age, residence address, and the name and place of business.

(d) The commissioner may require additional information the commissioner considers appropriate to administer this chapter.

(e) When filing an initial application or application for renewal for a license, the applicant shall state that the person agrees to comply with the standards set forth in this chapter and that the person understands the types of misconduct for which disciplinary proceedings may be started against a licensed real estate appraiser.

(f) The application for original licensing, renewal licensing, and examination must specify the classification of licensing being applied for and previously granted.

Subd. 4. Effective date of license. Initial licenses issued under this chapter are valid for a period not to exceed two years. The commissioner shall assign an expiration date to each initial license so that approximately one-half of all licenses expire each year. Each initial license must expire on August 31 of the expiration year assigned by the commissioner.

Subd. 5. Renewals. (a) Licenses renewed under this chapter are valid for a period of 24 months. Persons whose applications have been properly and timely filed who have not received notice of denial of renewal are considered to have been approved for renewal and may continue to transact business as a real estate appraiser whether or not the renewed license has been received on or before September 1 of the renewal year. Application for renewal of a license is considered to have been timely filed if received by the commissioner by, or mailed with proper postage and postmarked by, August 1 of the renewal year. Applications for renewal are considered properly filed if made upon forms duly executed and sworn to, accompanied by fees prescribed by this chapter and containing information the commissioner requires.

(b) Persons who have failed to make a timely application for renewal of a license and who have not received the renewal license as of September 1 of the renewal year are unlicensed until the time the license has been issued by the commissioner and is received.

Subd. 6. Notice. Notice in writing must be given to the commissioner by each licensee of any change in personal name, trade name, address or business location not later than ten days after the change. The commissioner shall issue a new license if required for the unexpired period.

Subd. 7. Nonresidents. A nonresident of Minnesota may be licensed as a real estate appraiser upon compliance with all provisions of this chapter.

HIST: 1989 c 341 art 1 s 8; 1994 c 632 art 4 s 39,40



Section 82B.09 Fees.

82B.09 Fees.

Subdivision 1. Amounts. The following fees must be paid to the commissioner for each initial individual real estate appraiser's license: $150 if the license expires more than 12 months after issuance, $100 if the license expires less than 12 months after issuance; and a fee of $100 for each renewal.

Subd. 2. Forfeiture. All fees must be kept by the commissioner and are nonreturnable, except that an overpayment of a fee shall be refunded upon proper application.

HIST: 1989 c 341 art 1 s 9; 1992 c 513 art 3 s 29; 1994 c 632 art 4 s 41; 1997 c 200 art 1 s 49



Section 82B.10 Examinations.

82B.10 Examinations.

Subdivision 1. Generally. An applicant for a license must pass an examination conducted by the commissioner. The examinations must be of sufficient scope to establish the competency of the applicant to act as a real estate appraiser.

Subd. 2. Reexaminations. An examination must be required before renewal of a license that has been suspended, or before the issuance of a license to a person whose license has been ineffective for a period of two years. No reexamination is required of an individual who has failed to renew an existing license because of absence from the state while on active duty with the armed services of the United States of America.

Subd. 3. Examination frequency. The commissioner shall hold examinations at times and places the commissioner determines.

Subd. 4. Period for application. An applicant who obtains an acceptable score on an examination must file an application and obtain the license within one year of the date of successful completion of the examination or a second examination must be taken to qualify for the license.

Subd. 5. Renewal; examination. Except as provided in subdivision 2, no examination is required for the renewal of a license. However, a licensee who has been licensed in the state of Minnesota and who fails to renew the license for a period of two years must be required by the commissioner to again take an examination.

Subd. 6. Examination eligibility; revocation. No applicant may take an examination if a license as a real estate appraiser has been revoked in this or another state within two years of the date of the application.

Subd. 7. Reciprocity. This section may be waived by the commissioner for individuals of other jurisdictions if: (1) a written reciprocal licensing agreement is in effect between the commissioner and the licensing officials of that jurisdiction, (2) the individual is licensed in that jurisdiction, and (3) the licensing requirements of that jurisdiction are substantially similar to the provisions of this chapter.

Subd. 8. Fees. The commissioner may assess an examination fee sufficient to recover the actual direct costs of holding the examination.

HIST: 1989 c 341 art 1 s 10



Section 82B.11 Classes of license.

82B.11 Classes of license.

Subdivision 1. Generally. There are five classes of license for real estate appraisers.

Subd. 2. Registered real property appraiser. When a net income capitalization analysis is not required by the uniform standards of professional appraisal practice, a registered real property appraiser may appraise residential real property or agricultural property.

Subd. 3. Licensed real property appraiser. A licensed real property appraiser may appraise noncomplex residential property or agricultural property having a transaction value less than $1,000,000 and complex residential or agricultural property having a transaction value less than $250,000.

Subd. 4. Certified residential real property appraiser. A certified residential real property appraiser may appraise residential property or agricultural property without regard to transaction value or complexity.

Subd. 5. Certified general real property appraiser. A certified general real property appraiser may appraise all types of real property.

Subd. 6. Temporary practice. The commissioner shall issue a license for temporary practice as a real estate appraiser under subdivision 3, 4, or 5 to a person certified or licensed by another state if:

(1) the property to be appraised is part of a federally related transaction and the person is licensed to appraise property limited to the same transaction value or complexity provided in subdivision 3, 4, or 5;

(2) the appraiser's business is of a temporary nature; and

(3) the appraiser registers with the commissioner to obtain a temporary license before conducting appraisals within the state.

HIST: 1989 c 341 art 1 s 11; 1991 c 97 s 4; 1992 c 363 art 1 s 3; 1992 c 587 art 4 s 1,2; 1993 c 309 s 25



Section 82B.12 Examination requirement.

82B.12 Examination requirement.

An original license as a licensed real estate appraiser must be issued to a person who has demonstrated through a written examination process that the appraiser has the following qualifications:

(1) appropriate knowledge of technical terms commonly used in or related to real estate appraising, appraisal report writing, and economic concepts applicable to real estate;

(2) understanding the principles of land economics, real estate appraisal processes, and problems likely to be encountered in gathering, interpreting, and processing of data in carrying out appraisal disciplines;

(3) understanding the standards for the development and communication of real estate appraisals as provided in this chapter;

(4) knowledge of theories of depreciation, cost estimating, methods of capitalization, and the mathematics of real estate appraisal that are appropriate for the classification of license for which the person is applying;

(5) knowledge of other principles and procedures appropriate for the classification of license for which the person is applying;

(6) basic understanding of real estate law; and

(7) understanding the types of misconduct and ethical considerations for which disciplinary proceedings may be started against a licensed real estate appraiser.

HIST: 1989 c 341 art 1 s 12



Section 82B.13 Education prerequisites.

82B.13 Education prerequisites.

Subdivision 1. Registered real property appraiser or licensed real property appraiser. As a prerequisite for licensing as a registered real property appraiser or licensed real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed at least 90 classroom hours of courses. The courses must consist of 75 hours of general real estate appraisal principles and 15 hours related to standards of professional appraisal practice and the provisions of this chapter.

Subd. 2. Repealed, 1991 c 97 s 17

Subd. 3. Commissioner's approval; rules. The courses and instruction and procedures of courses must be approved by the commissioner. The commissioner may adopt rules to administer this section. These rules must, to the extent practicable, conform to the rules adopted for real estate and insurance education.

Subd. 4. Certified residential real property appraiser. As a prerequisite for licensing as a certified residential real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed at least 120 classroom hours of courses, including 15 hours related to the standards of professional appraisal practice and the provisions of this chapter, with particular emphasis on the appraisal of one to four unit residential properties.

Subd. 5. Certified general real property appraiser. As a prerequisite for licensing as a certified general real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has successfully completed at least 180 classroom hours of courses, including 15 hours related to the standards of professional appraisal practice and the provisions of this chapter, with particular emphasis on the appraisal of nonresidential properties.

HIST: 1989 c 341 art 1 s 13; 1991 c 97 s 5-7; 1992 c 587 art 4 s 3; 1993 c 309 s 31; 1997 c 222 s 37-39



Section 82B.14 Experience requirement.

82B.14 Experience requirement.

(a) As a prerequisite for licensing as a licensed real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 2,000 hours of experience in real property appraisal.

As a prerequisite for licensing as a certified residential real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 2,500 hours of experience in real property appraisal.

As a prerequisite for licensing as a certified general real property appraiser, an applicant must present evidence satisfactory to the commissioner that the person has obtained 3,000 hours of experience in real property appraisal. At least 50 percent, or 1,500 hours, must be in nonresidential appraisal work.

(b) Each applicant for license under section 82B.11, subdivision 3, 4, or 5, shall give under oath a detailed listing of the real estate appraisal reports or file memoranda for which experience is claimed by the applicant. Upon request, the applicant shall make available to the commissioner for examination, a sample of appraisal reports that the applicant has prepared in the course of appraisal practice.

(c) Applicants may not receive credit for experience accumulated while unlicensed, if the experience is based on activities which required a license under this section.

HIST: 1989 c 341 art 1 s 14; 1991 c 97 s 8; 1992 c 587 art 4 s 4; 1993 c 309 s 26; 1997 c 222 s 40; 2000 c 483 s 47; 2001 c 208 s 19



Section 82B.15 Nonresident service of process.

82B.15 Nonresident service of process.

Subdivision 1. Appointment of commissioner. A nonresident, before being licensed as a real estate appraiser, shall appoint the commissioner and a successor or successors in office as true and lawful attorney, upon whom may be served all legal process in an action or proceedings against the person, or in which the person may be a party, in relation to or involving a transaction covered by this chapter or a rule or order under this chapter. The appointment is irrevocable. Service upon the attorney is as valid and binding as if due and personal service had been made upon the person. The appointment is effective upon the issuance of the license in connection with which the appointment was filed.

Subd. 2. Effect of nonappointment. The commission of an act constituting a violation of this chapter or rule or order adopted under this chapter by a nonresident person who has not appointed the commissioner as attorney in compliance with subdivision 1, is conclusively considered an irrevocable appointment by the person of the commissioner and a successor or successors in an action or proceedings against the nonresident or in which the nonresident may be a party in relation to or involving the violation. The violation is a signification of agreement that all legal process that is served is as valid and binding upon the nonresident as if due and personal service had been made.

Subd. 3. Procedure. Service of process under this section shall be made in compliance with section 45.028, subdivision 2.

HIST: 1989 c 341 art 1 s 15; 1991 c 97 s 9; 1992 c 564 art 2 s 16



Section 82B.16 Principal place of business and notice.

82B.16 Principal place of business and notice.

A licensed real estate appraiser shall advise the commissioner of the address of the person's principal place of business and all other addresses at which the person is now engaged in the business of preparing real property appraisal reports.

When a licensed real estate appraiser changes a place of business, the person shall immediately give written notification of the change to the commissioner and apply for an amended license.

A licensed real estate appraiser shall notify the commissioner of the person's current residence address.

HIST: 1989 c 341 art 1 s 16



Section 82B.17 License designation.

82B.17 License designation.

When a real estate appraiser uses the designation real estate appraiser or similar terms in an appraisal report or in a contract or other instrument used by the license holder in conducting real property appraisal activities or in advertisements, the appraiser shall place the appraiser's license number adjacent to or immediately below the designation used and indicate the class of license held.

HIST: 1989 c 341 art 1 s 17; 1991 c 97 s 10; 1992 c 363 art 1 s 4



Section 82B.18 Use of term.

82B.18 Use of term.

The term "real estate appraiser" may only be used to refer to individuals who hold a license under this chapter. The term may not be used following or immediately in connection with the name or signature of a firm, partnership, corporation, or group; or in a manner that might cause it to be interpreted as referring to a firm, partnership, corporation, group, or anyone other than an individual holder of the license.

No license may be issued under this chapter to a corporation, partnership, firm, or group. This does not prevent a licensed real estate appraiser from signing an appraisal report on behalf of a corporation, partnership, firm, or group practice.

HIST: 1989 c 341 art 1 s 18; 1991 c 97 s 11



Section 82B.19 Continuing education.

82B.19 Continuing education.

Subdivision 1. License renewals. A licensed real estate appraiser shall present evidence satisfactory to the commissioner of having met the continuing education requirements of this chapter before the commissioner renews a license.

The basic continuing education requirement for renewal of a license is the completion by the applicant either as a student or as an instructor, during the immediately preceding term of licensing, of at least 30 classroom hours of instruction in courses or seminars that have received the approval of the commissioner. As part of the continuing education requirements of this section, the commissioner shall require that all real estate appraisers receive at least four hours of training each license period in courses in laws or regulations on standards of professional practice. If the applicant's immediately preceding term of licensing consisted of 12 or more months, but fewer than 24 months, the applicant must provide evidence of completion of 15 hours of instruction during the license period. If the immediately preceding term of licensing consisted of fewer than 12 months, no continuing education need be reported.

Subd. 2. Rules. (a) The commissioner may adopt rules to assure that persons renewing their licenses as licensed real estate appraisers have current knowledge of real property appraisal theories, practices, and techniques that will provide a high degree of service and protection to those members of the public with whom they deal in a professional relationship under authority of their license.

(b) To the extent the commissioner considers it appropriate, courses or parts of courses may be considered to satisfy both continuing education requirements under this section and continuing real estate education requirements.

(c) As a prerequisite for course approval, sponsors shall submit proposed monitoring methods, and systems for recording attendance sufficient to ensure that participants receive course credit only for portions actually attended.

Subd. 3. Reinstatements. A license as a real estate appraiser that has been revoked as a result of disciplinary action by the commissioner may not be reinstated unless the applicant presents evidence of completion of the continuing education required by this chapter. This requirement may not be imposed upon an applicant for reinstatement who has been required to successfully complete the examination for real estate appraiser as a condition to reinstatement of a license.

Subd. 4. Renewal of accreditation. The commissioner is authorized to establish a procedure for renewal of course accreditation.

HIST: 1989 c 341 art 1 s 19; 1991 c 97 s 12; 1992 c 363 art 1 s 5; 1993 c 309 s 27; 1994 c 632 art 4 s 42; 1996 c 439 art 3 s 11; 1997 c 222 s 41



Section 82B.20 Prohibited practices.

82B.20 Prohibited practices.

Subdivision 1. Enforcement. The license of a licensed real estate appraiser may be denied, revoked, or suspended, or the person may be otherwise disciplined in accordance with this chapter, upon any of the grounds set forth in this section.

Subd. 2. Conduct prohibited. No person may:

(1) obtain or try to obtain a license under this chapter by knowingly making a false statement, submitting false information, refusing to provide complete information in response to a question in an application for license, or through any form of fraud or misrepresentation;

(2) fail to meet the minimum qualifications established by this chapter;

(3) be convicted, including a conviction based upon a plea of guilty or nolo contendere, of a crime that is substantially related to the qualifications, functions, and duties of a person developing real estate appraisals and communicating real estate appraisals to others;

(4) engage in an act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit the license holder or another person or with the intent to substantially injure another person;

(5) engage in a violation of any of the standards for the development or communication of real estate appraisals as provided in this chapter;

(6) fail or refuse without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(7) engage in negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

(8) willfully disregard or violate any of the provisions of this chapter or the rules of the commissioner for the administration and enforcement of the provisions of this chapter;

(9) accept an appraisal assignment when the employment itself is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or where the fee to be paid is contingent upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment;

(10) violate the confidential nature of governmental records to which the person gained access through employment or engagement as an appraiser by a governmental agency;

(11) offer, pay, or give, and no person shall accept, any compensation or other thing of value from a real estate appraiser by way of commission-splitting, rebate, finder's fee, or otherwise in connection with a real estate appraisal. This prohibition does not apply to transactions among persons licensed under this chapter if the transactions involve appraisals for which the license is required;

(12) engage or authorize a person, except a person licensed under this chapter, to act as a real estate appraiser on the appraiser's behalf;

(13) violate standards of professional practice;

(14) make an oral appraisal report without also making a written report within a reasonable time after the oral report is made;

(15) represent a market analysis to be an appraisal report;

(16) give an appraisal in any circumstances where the appraiser has a conflict of interest, as determined under rules adopted by the commissioner; or

(17) engage in other acts the commissioner by rule prohibits.

HIST: 1989 c 341 art 1 s 20; 1992 c 464 art 1 s 10



Section 82B.201 Criminal penalty.

82B.201 Criminal penalty.

A person is guilty of a gross misdemeanor and may be sentenced to imprisonment for not more than one year or to payment of a fine of not more than $3,000, or both, if the person:

(1) violates section 82B.20, subdivision 2, clause (4);

(2) performs unlicensed activities, if a license is required under this chapter; or

(3) violates any order issued by the commissioner related to conduct prohibited by clause (1).

HIST: 1999 c 137 s 5; 1999 c 209 s 1; 1999 c 223 art 2 s 15,80



Section 82B.21 Classification of services.

82B.21 Classification of services.

A client or employer may retain or employ a licensed real estate appraiser to act as a disinterested third party in giving an unbiased estimate of value or analysis. A client or employer may also retain or employ a licensed real estate appraiser to provide a market analysis to facilitate the client's or employer's objectives. In either case, the appraisal and the appraisal report must comply with the provisions of this chapter.

HIST: 1989 c 341 art 1 s 21



Section 82B.22 Contingent fees.

82B.22 Contingent fees.

A licensed real estate appraiser may not accept a commission for an appraisal assignment that is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion, or is contingent upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment.

A licensed real estate appraiser who enters into an agreement to perform a market analysis may be paid a fixed fee or a fee that is contingent on the results achieved by the specialized services.

If a licensed real estate appraiser enters into an agreement to perform a market analysis for a contingent fee, this fact must be clearly stated in each written and oral report. In each written report, this fact must be clearly stated in a prominent location in the report and also in each letter of transmittal and in the licensing statement made by the appraiser in the report.

HIST: 1989 c 341 art 1 s 22



Section 82B.221 Transition period provisions.

82B.221 Transition period provisions.

(a) The commissioner may issue a license as provided under section 82B.11, subdivision 3, 4, or 5, to a person who satisfies the requirements of sections 82B.10, 82B.12, and 82B.13, but has not satisfied the requirement of section 82B.14, provided the person provides evidence satisfactory to the commissioner that they have acquired the equivalent of two years of experience in real property appraisal by September 1, 1993.

(b) The commissioner may issue a license as provided under section 82B.11, subdivision 3, 4, or 5, to a person who has satisfied the requirements of sections 82B.10, 82B.12, and 82B.14, but who has not satisfied the requirements of section 82B.13, provided the person provides evidence satisfactory to the commissioner of completion of the appropriate licensing prerequisite education by September 1, 1993.

(c) Failure to meet the requirements of paragraph (a) or (b) shall be grounds for revocation of a real estate appraiser's license.

HIST: 1991 c 97 s 13



Section 82B.225 Repealed, 1989 c 341 art 1 s 26; 1991 c 97 s 17; 1992 c 363 art 1 s 6

82B.225 Repealed, 1989 c 341 art 1 s 26; 1991 c 97 s 17; 1992 c 363 art 1 s 6



Section 82B.23 Federal certification.

82B.23 Federal certification.

Subdivision 1. Requirement. The commissioner shall certify and transmit to the appraisal subcommittee established pursuant to the Federal Institutions Reform, Recovery, and Enforcement Act of 1989, Public Law Number 100-73, the names of those licensees who have satisfied the requirements for certification established by the appraisal subcommittee and to collect and transmit any required fees.

Subd. 2. Publication of federal certification criteria. The commissioner shall file the federal certification criteria with the revisor of statutes for publication in Minnesota Rules. The revisor has the same editorial power over these criteria as the revisor has for rules adopted pursuant to chapter 14.

HIST: 1991 c 97 s 14






Chapter 83 Subdivided Lands

Section 83.01 Repealed, 1973 c 413 s 24

83.01 Repealed, 1973 c 413 s 24



Section 83.02 Repealed, 1973 c 413 s 24

83.02 Repealed, 1973 c 413 s 24



Section 83.03 Repealed, 1973 c 413 s 24

83.03 Repealed, 1973 c 413 s 24



Section 83.04 Repealed, 1973 c 413 s 24

83.04 Repealed, 1973 c 413 s 24



Section 83.05 Repealed, 1973 c 413 s 24

83.05 Repealed, 1973 c 413 s 24



Section 83.06 Repealed, 1973 c 413 s 24

83.06 Repealed, 1973 c 413 s 24



Section 83.07 Repealed, 1973 c 413 s 24

83.07 Repealed, 1973 c 413 s 24



Section 83.08 Repealed, 1973 c 413 s 24

83.08 Repealed, 1973 c 413 s 24



Section 83.09 Repealed, 1973 c 413 s 24

83.09 Repealed, 1973 c 413 s 24



Section 83.10 Repealed, 1973 c 413 s 24

83.10 Repealed, 1973 c 413 s 24



Section 83.11 Repealed, 1973 c 413 s 24

83.11 Repealed, 1973 c 413 s 24



Section 83.12 Repealed, 1973 c 413 s 24

83.12 Repealed, 1973 c 413 s 24



Section 83.13 Repealed, 1973 c 413 s 24

83.13 Repealed, 1973 c 413 s 24



Section 83.14 Repealed, 1973 c 413 s 24

83.14 Repealed, 1973 c 413 s 24



Section 83.15 Repealed, 1973 c 413 s 24

83.15 Repealed, 1973 c 413 s 24



Section 83.16 Repealed, 1973 c 413 s 24

83.16 Repealed, 1973 c 413 s 24



Section 83.17 Repealed, 1973 c 413 s 24

83.17 Repealed, 1973 c 413 s 24



Section 83.18 Repealed, 1973 c 413 s 24

83.18 Repealed, 1973 c 413 s 24



Section 83.19 Repealed, 1973 c 413 s 24

83.19 Repealed, 1973 c 413 s 24



Section 83.20 Definitions.

83.20 Definitions.

Subdivision 1. "Advertisement" means any written or printed communication or any communication by telephone or transmitted on radio, television, electronic means or similar communications media published in connection with the offer or sale of subdivided lands or any communication made to induce prospective purchasers to visit or attend an offer or sales presentation.

Subd. 2. "Agent" means any person who represents, or acts for or on behalf of, a subdivider in disposing of subdivided lands or lots in a subdivision, and includes a real estate salesperson or broker, but does not include an attorney at law whose representation of another person consists solely of rendering legal services.

Subd. 3. "Blanket encumbrance" means a trust deed or mortgage or mechanics lien or any other lien or financial encumbrance, securing or evidencing money debt and affecting lands to be subdivided or affecting more than one lot, parcel, unit or interest of subdivided land; or an agreement affecting more than one lot, parcel unit or interest by which the subdivider holds the subdivision under an option, contract for deed, contract to purchase or trust agreement, except a lien or other encumbrance arising as a result of the imposition of a tax assessment by a public authority so long as no portion thereof is past due.

Subd. 4. "Commissioner" means the commissioner of commerce of the state of Minnesota or the commissioner's authorized delegate.

Subd. 5. "Sale" or "sell" means every contract or agreement to convey an interest, including a leasehold interest, in subdivided land for value.

Subd. 6. "Notice" means a communication from the commissioner. Notice to subdividers shall be deemed complete when personally served upon or mailed to the subdivider's address currently on file with the commissioner.

Subd. 7. "Offer" includes every inducement, solicitation or attempt to encourage a person to acquire a lot, unit, parcel or interest in land.

Subd. 8. "Option" means, and is limited to, an offer to sell or to purchase respecting which a consideration of not more than 15 percent of the total purchase price is exchanged to guarantee that the offer will not be withdrawn or revoked for an agreed period of time.

Subd. 9. "Person" means an individual, corporation, government or governmental division or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest or any other legal or commercial entity.

Subd. 10. "Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land.

Subd. 11. "Subdivision" or "subdivided land" means any real estate, wherever located, improved or unimproved, which is divided or proposed to be divided for the purpose of sale or lease, including sales or leases of any timeshare interest, unit in a common interest community, or similar interest in real estate.

Subd. 12. "Subdivider" means a person whose interest in subdivided land is offered or advertised, by the person or the person's agent, for disposition.

Subd. 13. "Timeshare interest" means a right to occupy a unit or any of several units during intermittent time periods over a period of at least three years, including renewal options, whether or not coupled with a freehold estate or an estate for years.

Subd. 14. "Improved lots" means lots which have or will have within a two-year period from the date of purchase, a permanent residential structure thereon, and are not devoted to or used as a time share interest, unit in a common interest community, or similar interest in real estate.

Subd. 15. "Advance payment" means any money paid in advance regardless of its descriptive nomenclature, including but not limited to, management fee, listing, security, or advance fee or payment in connection with the resale of a timeshare interest.

HIST: 1973 c 413 s 1; 1974 c 440 s 1; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 452 s 1-5; 1984 c 655 art 1 s 92; 1986 c 444; 1989 c 252 s 4; 1999 c 11 art 3 s 4,5



Section 83.21 Commissioner of commerce to administer.

83.21 Commissioner of commerce to administer.

Sections 83.20 to 83.42, 83.43 and 83.44 shall be administered by the commissioner of commerce.

HIST: 1973 c 413 s 2; 1980 c 516 s 2; 1983 c 289 s 114 subd 1; 1984 c 452 s 6; 1984 c 655 art 1 s 92



Section 83.22 Citation.

83.22 Citation.

Sections 83.20 to 83.42 may be cited as the Minnesota Subdivided Land Sales Practices Act.

HIST: 1973 c 413 s 3



Section 83.23 Registration requirement.

83.23 Registration requirement.

Subdivision 1. Registration. It is unlawful for any person to offer or sell an interest in subdivided lands in this state unless the interest is registered under this section or the subdivided land or the transaction is exempt under section 83.26.

Subd. 2. Notification. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, subdivided lands may be registered by notification provided that all of the following requirements have been met:

(a) the subdivision consists of not more than 100 separate lots, units, parcels, or interests;

(b) at least 20 days prior to any offer pursuant to this subdivision, the subdivider must supply the commissioner, on forms which the commissioner may by rule prescribe, at least the following information:

(1) the name and address of the subdivider and the form and date of its organization if other than an individual;

(2) the location and legal description of the subdivision and the total number of lots, parcels, units, or interests;

(3) either a title opinion prepared and signed by an attorney licensed to practice law in the state wherein the subdivided land is situated; or a certificate of title insurance or its equivalent acceptable to the commissioner;

(4) a copy of each instrument which will be delivered to a purchaser to evidence the purchaser's interest in the subdivided lands and a copy of each contract or other agreement which a purchaser will be required to agree to or sign, together with the range of selling prices, rates, or rentals at which it is proposed to offer the lots, units, parcels, or interests in the subdivision, a list of fees the purchaser may be required to pay for amenities or membership in groups including, but not limited to, homeowners' associations, country clubs, golf courses, and other community organizations; and

(5) a copy of a signed and approved plat map or its equivalent;

(c) a filing fee of $150 has been paid;

(d) the subdivider is in compliance with the service of process provisions of section 83.39.

The commissioner may by rule or order withdraw or further condition registration by notification or increase or decrease the number of lots, units, parcels, or interests in subdivided lands permitted for registration by notification. If no stop order is in effect, no proceeding is pending, and no order has been issued under subdivision 4, a registration statement under this section automatically becomes effective at 5:00 in the afternoon on the 20th full business day after the filing of the registration statement or the last amendment, or at such earlier time as the commissioner by order determines.

Subd. 3. Qualification. Subdivided lands may be registered by qualification provided all of the following requirements have been met:

(a) an application for registration has been filed with the commissioner in a format which the commissioner may by rule prescribe;

(b) the commissioner has been furnished a proposed public offering statement complying with section 83.24;

(c) a filing fee of $400 plus an additional registration fee of $1 for each lot, unit, parcel, or interest included in the offering accompanies the application. The maximum combined filing and registration fees shall in no event be more than $3,500;

(d) the subdivider is in compliance with service of process provisions of section 83.39;

(e) the commissioner has been furnished a financial statement of the subdivider's most recent fiscal year, prepared by an independent public accountant and certified by the subdivider; and, if the fiscal year of the subdivider is more than 180 days prior to the date of filing the application, a financial statement, which may be unaudited, as of a date within 180 days of the date of application.

Subdivisions in which all the improvements are complete and paid for by the developer, and for which clear title can be given the purchaser at the closing, are exempt from providing financial statements prepared by an independent accountant.

An application for registration under this section becomes effective when the commissioner so orders.

Subd. 4. Consolidated registration. If additional subdivided lands of the same subdivider are subsequently to be offered for sale, the registration thereof may be consolidated with any earlier registration offering subdivided lands for sale if the additional subdivided lands are contiguous to those previously registered. An application for consolidation shall be accompanied by a consolidation fee of $50. If the registration is pursuant to subdivision 3, an additional registration fee of $1 shall be submitted for each lot, unit, parcel, or interest included in the consolidation if the maximum fees have not already been paid.

Subd. 5. Withdrawal of application. If no activity occurs with respect to an application for a period of 120 days, the commissioner may by order declare the application withdrawn. No part of the filing fee will be returned by the commissioner if a registration application is withdrawn according to this subdivision.

HIST: 1973 c 413 s 4; 1974 c 440 s 2-4; 1984 c 452 s 7; 1984 c 640 s 32; 1985 c 248 s 27; 1986 c 444; 1987 c 358 s 98,99; 1988 c 493 s 3; 1996 c 305 art 2 s 9,10; 2000 c 483 s 48



Section 83.24 Public offering statement.

83.24 Public offering statement.

Subdivision 1. Delivery. A public offering statement shall be delivered to each person to whom an offer is made before or concurrently with (a) the first written offer other than offer by means of a public advertisement, or (b) any payment pursuant to a sale, whichever occurs first. Each person to whom an offer is made must be afforded a reasonable opportunity to examine the public offering statement and must be permitted to retain the statement. The subdivider or subdivider's agent shall obtain a receipt, signed by the person, acknowledging receipt of a copy of the public offering statement prior to the execution of any contract or agreement to purchase any lot, unit, parcel, or interest in subdivided lands. All receipts shall be kept in files which are in the possession of the subdivider or subdivider's agent, subject to inspection by the commissioner, for a period of three years from the date of the receipt.

Subd. 2. Full disclosure. A public offering statement shall disclose fully and accurately the subdivided lands being offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided lands.

Subd. 3. Form. A public offering statement shall be in a format prescribed by rule and shall include the following:

(a) the name, principal address, and telephone number of the subdivider and of its officers and agents in this state;

(b) a general description of the subdivided lands stating the total number of lots, parcels, units, or interests to be offered;

(c) a statement which discloses whether the subdivider owns any rights or options to acquire an interest in adjacent properties, and if so, a description of the options and the locations and zoning status of the adjacent properties;

(d) a statement of the assistance, if any, that the subdivider or subdivider's agent will provide to the purchaser in the resale of the property and whether or not the subdivider or the subdivider's agent will be in competition in the event of resale;

(e) the material terms of any restrictions affecting the subdivided lands and each unit or lot, including, but not limited to, any encumbrances, easements, liens, and zoning status; a statement of the subdivider's efforts to remove the restrictions; and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

(f) a statement of the use for which the property is to be offered;

(g) information concerning existing or proposed improvements and amenities and the completion dates thereof; and

(h) additional information as may be required at the discretion of the commissioner to assure full and fair disclosure to prospective purchasers.

Subd. 4. Permitted use. The public offering statement shall not be used for any promotional purpose before registration of the subdivided lands and after registration shall be used only in its entirety. A person may not advertise or represent that the commissioner has approved or recommended the subdivided lands or sale thereof. A portion of the public offering statement may not be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless required or approved by the commissioner.

Subd. 5. Other law. Any public offering statement which complies with the requirements of any federal law or the laws of any other state requiring substantially the same disclosure of information as is required by this section, may by rule or order of the commissioner be deemed to be in full or partial compliance with this section.

HIST: 1973 c 413 s 5; 1984 c 452 s 8; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 11,12



Section 83.25 License required.

83.25 License required.

Subdivision 1. No person shall offer or sell in this state any interest in subdivided lands without having obtained:

(1) a license under chapter 82; and

(2) an additional license to offer or dispose of subdivided lands. This license may be obtained by submitting an application in writing to the commissioner upon forms prepared and furnished by the commissioner. Each application shall be signed and sworn to by the applicant and accompanied by a license fee of $10 per year. The commissioner may also require an additional examination for this license. This clause expires July 1, 2003.

Subd. 2. Every license issued pursuant to this section must be renewed, transferred, suspended, revoked or denied in the same manner as provided in chapter 82 for licenses issued pursuant to that chapter.

Subd. 3. This section does not apply to persons offering or disposing of interests in subdivided lands which are registered as securities pursuant to chapter 80A.

HIST: 1973 c 413 s 6; 1976 c 2 s 38; 1984 c 452 s 9; 1986 c 444; 1994 c 632 art 4 s 43; 2001 c 208 s 20



Section 83.26 Exemptions.

83.26 Exemptions.

Subdivision 1. Generally; lands. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, the following subdivided lands are exempted from sections 83.20 to 83.42:

(a) any lands offered or sold by the United States, any state, any political subdivision of a state, or any other corporate instrumentality of one of the above;

(b) leases of apartments, stores, offices, or similar space;

(c) leases of rooms or space in hotels, motels, or similar space for a period of less than three years, including renewal options;

(d) cemetery lots or interests therein;

(e) mortgages or deeds of trust of real estate securing evidences of indebtedness;

(f) subdivided lands which are registered as securities pursuant to the provisions of chapter 80A; and

(g) other subdivided lands not within the intent of this chapter which the commissioner may by rule or order exempt.

Subd. 2. Generally; transactions. Unless the method of offer or sale is adopted for the purpose of evasion of sections 83.20 to 83.42, 83.43 and 83.44, the following transactions are exempt from sections 83.23, 83.24, 83.25, 83.28, 83.29, and 83.30:

(a) the offer or sale of an interest in subdivided land by an owner, other than the subdivider, acting as principal in a single or isolated transaction;

(b) the offer or sale of all of the subdivided lands within a subdivision in a single transaction to any person;

(c) the offer or sale of subdivided land pursuant to an order of competent jurisdiction, other than a court of bankruptcy;

(d) the offer or sale of subdivided land consisting of not more than ten separate lots, units, parcels, or interests in the aggregate, provided that no subdivider may make an offer or sale of subdivided land pursuant to this exemption more than once during any period of 12 consecutive months;

(e) the offer or sale of subdivided lands which have been registered under section 83.23, subdivision 2, if there are no more than ten separate lots, units, parcels, or interests remaining to be sold and no material change has occurred in the information on file with the commissioner;

(f) the offer and sale of subdivided land located within the corporate limits of a municipality as defined in section 462.352, subdivision 2, which municipality has adopted subdivision regulations as defined in section 462.352, except those lands described in section 83.20, subdivision 13;

(g) the offer and sale of apartments or condominium units as defined in chapters 515 and 515A, and units in common interest communities as defined in chapter 515B;

(h) the offer and sale of subdivided lands used primarily for agricultural purposes provided each parcel is at least ten acres in size;

(i) the offer or sale of improved lots if:

(1) the subdivider has filed with the commissioner, no later than ten business days prior to the date of the first sale, a written notice of its intention to offer or sell improved lots, which notice shall be accompanied by a fee of $50, together with a copy of the public offering statement accepted by the situs state and the standard purchase agreement which documents are required to be supplied by the subdivider to the purchaser; and

(2) the subdivider deposits all downpayments in an escrow account until all obligations of the subdivider to the purchaser, which are pursuant to the terms of the purchase agreement to be performed prior to the closing, have been performed. The subdivider shall provide the purchaser with a purchase receipt for the downpayment paid, a copy of the escrow agreement and the name, address, and telephone number of the escrow agent. The escrow agent shall be a bank located in Minnesota. All downpayments shall be deposited in the escrow account within two business days after receipt; and

(j) the offer of sale of subdivided lands by a subdivider that has been granted an exemption from registration by the federal Department of Housing and Urban Development under the multiple site subdivision exemption, if the subdivider provides a written notice of the offer of sale to the commissioner before any offers or sale commence.

The written notice must include the name of the subdivision, the county and state in which the subdivision is located, and the number of lots in the subdivision, and a notarized affidavit that all proposed improvements have been completed and the costs of all the improvements have been fully paid, or that the cost of any uncompleted road construction or survey expenses are covered by a bond or escrow account payable to the entities responsible for providing or completing the roads or surveys. The escrow account must be with an independent escrow agent.

The subdivider must also provide to the commissioner a copy of the federal Housing and Urban Development exemption order and the most recent annual confirmation letter which indicates that the order is still in effect.

If the closing services are provided by the subdivider or an affiliate of the subdivider, purchasers must manually initial in the Housing and Urban Development Lot Information Statement both the disclosure on all the liens, reservations, taxes, assessments, easements, and restrictions applicable to the lot purchased and the disclosure on the risks of not obtaining clear title.

The commissioner may, by rule or order, suspend, revoke, or further condition the exemptions contained in clauses (f), (g), (h), (i), and (j), or may require such further information as may be necessary for the protection of purchasers.

The commissioner may by rule or order suspend, revoke, or further condition the exemptions contained in clauses (f), (g), (h), and (i) or may require such further information as may be necessary for the protection of purchasers.

Subd. 3. Exemption; burden. The burden of proving an exemption or an exception from a definition is upon the person claiming it.

HIST: 1973 c 413 s 7; 1984 c 452 s 10; 1984 c 640 s 32; 1984 c 655 art 2 s 8 subd 1; 1994 c 388 art 4 s 13; 1995 c 68 s 7; 1996 c 305 art 2 s 13,14; 1996 c 439 art 1 s 12



Section 83.27 Inquiry and examination.

83.27 Inquiry and examination.

The commissioner may investigate any subdivision required to be registered under sections 83.20 to 83.42, 83.43 and 83.44 for the purpose of verifying statements contained in the application for registration or the public offering statement. For the purpose of such investigation, the commissioner may:

(a) use and rely upon any relevant information or data concerning a subdivision obtained by the commissioner from the federal housing administration, the United States veterans administration, or any state or federal agency having supervisory duties over real estate subdivisions which are comparable to those of the commissioner;

(b) require the subdivider to submit reports prepared by an independent licensed or registered engineer concerning any hazard to which, in the opinion of the commissioner, any subdivision offered for disposition is subject, or concerning any other factor which affects the utility of lots, units, parcels, or interests within the subdivision and may require evidence of compliance to remove or minimize all hazards stated by competent engineering reports;

(c) conduct an on-site inspection of each subdivision. The subdivider shall defray all actual and necessary expenses incurred by the inspector in the course of the inspection;

(d) conduct an annual on-site reinspection of each subdivision for each of the three years after registration and thereafter make periodic on site inspections. The developer shall defray all actual and necessary expenses incurred by the inspector in the course of such inspection;

(e) require the subdivider to deposit the expenses to be incurred in any inspection or reinspection, in advance, based upon an estimate by the commissioner of the expenses likely to be incurred. All such deposits shall be paid into the state treasury and credited to the commissioner's investigation fund, from which fund the commissioner shall have power to make disbursements to pay such expenses. Any unexpended portion shall be refunded. On field examinations made by the commissioner or the commissioner's employee away from the office of the commissioner a per diem of $10 for each such person may be charged in addition to the actual expenses. Where additional technical, expert, or special services are used, the actual cost of such services may be charged in addition to actual expenses;

(f) where an on-site inspection of any subdivision has been made under sections 83.20 to 83.42, 83.43 and 83.44, an inspection of additional subdivided lands for which a subsequent application for registration is filed may be made.

HIST: 1973 c 413 s 8; 1984 c 452 s 11; 1986 c 444



Section 83.28 Sales contract; rescission.

83.28 Sales contract; rescission.

Subdivision 1. Contract; form restrictions. Every contract for sale relating to subdivided land shall (1) state clearly the legal description of the lot, unit, parcel, or interest disposed of; (2) contain the disclosure substantially similar to that required by the federal truth in lending act, and the rules promulgated thereunder; and (3) be in recordable form.

Subd. 2. Voidable. Any contract or agreement for the sale of a lot, parcel, unit, or interest in a subdivision not exempt under section 83.26, is voidable at the discretion of the purchaser, for a period of three years from the date of the contract or agreement, notwithstanding the delivery of a deed to the purchaser, if the subdivision was not registered under sections 83.20 to 83.42, 83.43 and 83.44 at the time of the sale, or if a current public offering statement was not given to the purchaser in accordance with section 83.24, unless subsequently thereto the subdivision is registered under this chapter and in connection therewith, the purchaser has received a written offer to repurchase the lot, parcel, unit, or interest for cash payable on closing of the repurchase, together with interest thereon from the date of purchase at the legal rate or at the rate charged on any lien paid by the purchaser, whichever is higher, less the amount of any income received from the lot, parcel, unit, or interest, and the purchaser has failed to accept the offer in writing within 30 days of its receipt. No offer of repurchase shall be effective unless a duplicate copy thereof has been filed with the commissioner at least 20 days prior to its delivery to the offeree and the commissioner has not objected to the offer within that time. The offer of repurchase shall be in the form and contain the information the commissioner by rule or order prescribes. If the purchaser no longer owns the lot, parcel, unit, or interest, the purchaser shall be entitled to maintain an action at law, and the damages shall be the consideration paid for the lot, parcel, unit, or interest together with interest thereon as specified above from the date of acquisition to the date of disposition, plus costs and reasonable attorney's fees, less the value received for the lot, parcel, unit, or interest at the date of disposition.

Subd. 3. Rescission. A purchaser has an unconditional right to rescind any contract, agreement, or other evidence of indebtedness, or revoke any offer, at any time prior to or within five days after the date the purchaser actually receives a legible copy of the binding contract, agreement, or other evidence of indebtedness or offer and the public offering statement as provided in section 83.24. Predating of a document does not affect the time in which the right to rescind may be exercised. The burden of proving that the document was not predated is upon the subdivider or lender.

Subd. 4. Document labeling. Each contract, agreement, or other evidence of indebtedness shall be prominently labeled and captioned that it is a document taken in connection with a sale or other disposition of lands under sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 5. Notice to purchaser. The first contract, agreement, or other evidence of indebtedness shall prominently contain upon its face the following notice in bold type, which shall be at least 4 point type larger than the body of the document, stating, in one of the following forms:

(a) Registration by notification: "Notice to Purchaser" -- "You are entitled to rescind this agreement for any reason within five days from the date you actually received a legible copy of this document signed by all parties. The rescission must be in writing and mailed to the subdivider or subdivider's agent or the lender at the address stated in this document. Upon rescission you will receive a refund of all money paid within 30 days after the subdivider receives notice of your rescission." or;

(b) Registration by qualification: "Notice to Purchaser" -- "You are entitled to rescind this agreement for any reason within five days from the date you actually received a legible copy of this document signed by all parties and a public offering statement. The rescission must be in writing and mailed to the subdivider or subdivider's agent or the lender at the address stated in this document. Upon rescission you will receive a refund of all money paid within 30 days after the subdivider receives notice of your rescission."

The contract, agreement, or other evidence of indebtedness shall contain sufficient space upon its face in immediate proximity to the above notice for the signature of each purchaser obligated under such instrument, acknowledging that such purchaser has read the notice.

Subd. 6. Rescission notice. Rescission occurs when the purchaser gives written notice of rescission to the subdivider or subdivider's agent or the lender at the address stated in the contract, agreement, or other evidence of indebtedness. Notice of rescission, if given by mail is effective when it is deposited in a mailbox properly addressed and postage prepaid. A notice of rescission given by the purchaser need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract, agreement, or other evidence of indebtedness.

Subd. 7. Waiver prohibited. No act of a purchaser shall be effective to waive the right to rescind as provided in this section.

HIST: 1973 c 413 s 9; 1984 c 452 s 12; 1984 c 640 s 32; 1986 c 444; 1995 c 68 s 8; 1996 c 305 art 2 s 15



Section 83.29 Notice of filing and registration.

83.29 Notice of filing and registration.

Subdivision 1. Upon compliance with all the provisions of sections 83.20 to 83.42 applicable to the application for registration and with the requirements of the commissioner, and if the commissioner finds no grounds for denial of the application, the commissioner shall register the subdivided lands. The commissioner shall have power to place such conditions, limitations, and restrictions on any registration as may be necessary to carry out the purposes of sections 83.20 to 83.42. Registration shall be by entry in a book called Register of Subdivided Lands, which entry shall show the subdivided lands registered and for whom registered, and shall specify the conditions, limitations, and restrictions upon such registration, if any, or shall make proper reference to a formal order of the commissioner on file showing such conditions, limitations, and restrictions.

Subd. 2. If the commissioner determines upon inquiry and examination:

(1) that any of the requirements of sections 83.20 to 83.42 or the rules promulgated pursuant to sections 83.20 to 83.42 have not been met;

(2) that the proposed promotional plan is or tends to be fraudulent, deceptive, or misleading;

(3) that the sales of the lands would work or tend to work a fraud or deception on the purchasers thereof;

(4) that the sales of the lands would be unfair or inequitable to the purchasers thereof;

(5) that the subdivider has violated any of the provisions of sections 83.20 to 83.42 or any order or rule of the commissioner;

(6) that the subdivider is not in compliance with federal, state, or local environmental quality standards;

the commissioner may issue an order denying the application for registration; provided, however, that nothing in this section shall authorize the commissioner to deny an application based solely on the proposed sale price of the lands. The order shall state the reasons for denial. Every person whose application for registration has been denied shall have the right to a hearing provided a request for such hearing is filed with the commissioner within 30 days of the receipt of the order of denial. The order of denial shall inform the applicant of the right to this hearing.

Subd. 3. The state environmental quality standards referred to in subdivision 2, clause 6, for the subdivision and development of land in this state shall be established by the environmental quality board. Thereafter, the commissioner shall be required to include such standards in the rules promulgated pursuant to section 83.38.

Subd. 4. A document is filed when it is received by the commissioner and the proper fee is paid.

Subd. 5. No person shall publish or cause to be published in this state any advertisement offering subdivided lands subject to the registration requirements of section 83.23 which is false, misleading, or deceptive.

HIST: 1973 c 413 s 10; 1975 c 271 s 6; 1984 c 452 s 13,14; 1985 c 248 s 70; 1986 c 444; 1988 c 493 s 4,5



Section 83.30 Annual report.

83.30 Annual report.

Subdivision 1. Form; due date. During the period a registration is effective, the subdivider shall file an annual report in a format the commissioner may by rule prescribe. The report must include a financial statement of the subdivider's most recent fiscal year, prepared by an accountant and certified by the subdivider. An audited financial statement shall not be required. Every annual report shall be due by the 120th day following the end of the subdivider's fiscal year, unless extended in writing by the commissioner for good cause.

Subd. 2. Fee. Every annual report filed pursuant to section 83.23, subdivision 2, shall be accompanied by a fee of $75. Every annual report filed pursuant to section 83.23, subdivision 3, shall be accompanied by a fee of $150.

Subd. 3. Failure to file; effect. Failure to file the annual report shall be cause for cancellation of the registration. If canceled, the registration may be reinstated at a subsequent date following the filing of the report and payment of the appropriate fees.

HIST: 1973 c 413 s 11; 1974 c 440 s 5; 1977 c 46 s 1; 1984 c 452 s 15; 1984 c 640 s 32; 1987 c 358 s 100; 1989 c 252 s 5; 1996 c 305 art 2 s 16



Section 83.31 Changes subsequent to registration.

83.31 Changes subsequent to registration.

Subdivision 1. Report of sales. The commissioner may by rule or order require the subdivider or subdivider's agent to submit reports of sales.

Subd. 2. Report of material changes. A subdivider or subdivider's agent shall within 30 days report any material changes in the information contained in the application for registration or the exhibits appended thereto on file with the commissioner by submitting an application to amend accompanied by an amendment fee of $25.

Subd. 3. Rules; form of amendment. The commissioner may by rule define what shall be considered a material change and prescribe the format for an application to amend. The amendment shall become effective when ordered by the commissioner.

HIST: 1973 c 413 s 12; 1984 c 452 s 16; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 17,18



Section 83.32 Inspection of records.

83.32 Inspection of records.

All records of a subdivider and the subdivider's agents pertaining to the advertising or disposition of subdivided lands shall be maintained by the subdivider and the subdivider's agents and be subject to inspection by the commissioner. The commissioner shall be promptly notified of any change of address affecting the location of the records of the subdivider and the subdivider's agents.

HIST: 1973 c 413 s 13; 1986 c 444



Section 83.33 Blanket encumbrance sales and other prohibited acts.

83.33 Blanket encumbrance sales and other prohibited acts.

Subdivision 1. Compliance with rules. A person may not sell lots, units, parcels, or interests within a subdivision subject to a blanket encumbrance without having complied with such rules as the commissioner may promulgate concerning such sales, which rules shall be specific requirements for the protection of the purchaser.

Subd. 2. Use of prohibited practice. The act, use, or employment by any person of any prohibited practice as set forth in section 83.24, with the intent that others rely thereon in connection with the offer or sale of subdivided lands not excepted from sections 83.20 to 83.42, 83.43 and 83.44 is a violation of sections 83.20 to 83.42, 83.43 and 83.44, whether or not any person has in fact been damaged thereby.

Subd. 3. Repealed, 1984 c 452 s 30

HIST: 1973 c 413 s 14; 1984 c 452 s 17,18; 1986 c 444



Section 83.34 Repealed, 1987 c 336 s 47

83.34 Repealed, 1987 c 336 s 47



Section 83.35 Enforcement; powers of commissioner.

83.35 Enforcement; powers of commissioner.

Subdivision 1. Registration; revocation or suspension. After notice and hearing, the commissioner may suspend or revoke a registration on finding that the subdivider or person has:

(1) violated any provision of sections 83.20 to 83.42, 83.43 and 83.44 or any lawful order or rule of the commissioner;

(2) directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional or sales methods to offer to dispose of an interest in subdivided lands;

(3) made any material change in the advertising, plan of disposition, or development of the subdivided lands subsequent to the order of registration without obtaining prior approval from the commissioner;

(4) offered or sold any subdivided lands which have not been registered with the commissioner unless the subdivided lands or sales thereof are exempt from registration pursuant to section 83.26;

(5) been convicted, or if any of the subdivider's officers, directors, partners, principals, or agents has been convicted, of a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions, subsequent to the time of the filing of the application for registration;

(6) disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;

(7) failed faithfully to perform any stipulation or agreement made with the commissioner as an inducement to grant any registration, to reinstate any registration, or to permit any promotional plan or public offering statement;

(8) made misrepresentations or concealed material facts in an application for registration;

(9) permanently or temporarily been enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of land sales; or

(10) failed to pay any filing or inspection fee required by sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 2. Service of process. When initiating a proceeding under subdivision 1, the commissioner shall serve upon the subdivider or other person by personal service or by certified mail, a written notice of hearing setting the date, time, and place of the hearing and a statement of the allegations upon which the suspension or revocation will be based.

Subd. 3. Repealed, 1987 c 336 s 47

Subd. 4. Amendment; registration suspension. Upon receipt of an application to amend or other information indicating a material change in the information on file with the commissioner, and, if the commissioner determines such action to be necessary or appropriate in the public interest or for the protection of purchasers, the commissioner may, by order, suspend the registration until satisfied that the subdivider or subdivider's agent has made the proper changes in the public offering statement, advertising, and promotional plan to provide full and fair disclosure of the material change to the public.

Subd. 5. Hearing. In the event the commissioner issues an order under subdivision 4, the order shall include in its terms a provision for a hearing within 10 days of the date of the order, specifying a date, time, and place for the hearing. Unless otherwise agreed, within 20 days of the close of the hearing record, the commissioner shall issue an order either vacating, modifying, or continuing the temporary order. If the temporary order is continued or modified the commissioner shall state reasons therefor.

HIST: 1973 c 413 s 16; 1984 c 452 s 20; 1986 c 444



Section 83.36 Injunctions; receivers.

83.36 Injunctions; receivers.

If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of sections 83.20 to 83.42, 83.43 and 83.44 or order hereunder, the commissioner, with or without prior administrative proceedings, may bring an action in district court to enjoin the acts or practices and to enforce compliance with sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted and a receiver or conservator may be appointed. The commissioner is not required to post a bond in any court proceedings.

HIST: 1973 c 413 s 17; 1984 c 452 s 21



Section 83.37 Penalties; civil remedies.

83.37 Penalties; civil remedies.

Subdivision 1. Civil fine. Any person who violates section 83.23, 83.24, 83.28, 83.29, or 83.44 shall be subject to a fine of not more than $1,000 for each violation. A fine authorized by this subdivision may be imposed in a civil action brought by the attorney general on behalf of the state of Minnesota, and shall be deposited in the state treasury. Every person, agent, or employee of a person who materially aids in the act or transaction constituting the violation shall be liable jointly and severally with and to the same extent as the person.

Subd. 2. Misdemeanor penalty. Any violation of sections 83.20 to 83.42 and any failure to comply with any provisions of sections 83.20 to 83.42 not enumerated in subdivision 1 shall be a misdemeanor.

Subd. 3. Failure to pay fees. Any person who fails to pay the filing or inspection fees required by sections 83.20 to 83.42, 83.43 and 83.44, and continues to dispose of or offers to dispose of subdivided lands, is liable civilly in an action brought by the attorney general on behalf of the commissioner for a penalty in an amount equal to treble the unpaid fees.

Subd. 4. Prohibited practices; remedies. In the event of any prohibited practice as set forth in section 83.44, in addition to any other remedies, and whether or not the purchaser has in fact been damaged thereby, the purchaser may recover the consideration paid for the lot, parcel, unit, or interest in subdivided lands together with interest thereon at the legal rate from the date of payment, property taxes paid, costs, and reasonable attorneys fees, less the amount of any income received from the subdivided lands, upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit, or interest in subdivided lands, the purchaser may recover the amount that would be recoverable upon a tender of a reconveyance, less the value of the land when disposed of and less interest at the legal rate on that amount from the date of sale.

(a) a tender of reconveyance may be made at any time before the entry of judgment.

(b) every person who directly or indirectly controls a subdivider who may be liable under sections 83.20 to 83.42, 83.43 and 83.44, every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that such a person did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(c) every person whose name or occupation gives authority to a statement which with the person's consent has been used in an application for registration, public offering statement, or advertising, if the person is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in statements and only if it is proved the person knew or reasonably should have known of the existence of the true facts by reason of which the liability is alleged to exist.

(d) an action shall not be commenced pursuant to this subdivision later than three years from the date the person discovers any prohibited practice set forth in section 83.44.

Subd. 5. Other remedies. The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.

HIST: 1973 c 413 s 18; 1984 c 452 s 22; 1986 c 444



Section 83.38 Rules.

83.38 Rules.

Subdivision 1. The commissioner may adopt rules to implement the provisions of sections 83.20 to 83.42. The rules may include but shall not be limited to:

(a) Provisions for advertising standards to assure full and fair disclosure;

(b) Provisions for escrow or trust agreement or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for;

(c) Provisions for operating procedures;

(d) Provisions requiring instruments to be executed in recordable form;

(e) Provisions relating to apportionment of taxes among purchasers;

(f) Provisions for cooperation with the commissioner of the department of natural resources to ensure compliance with environmental quality standards.

Subd. 2. The commissioner may, upon request and upon the payment of the sum of $50, grant a request for a written opinion concerning the availability of any exemption in section 83.26 or interpreting any provisions of sections 83.20 to 83.42, 83.43 and 83.44.

Subd. 3. For the purpose of rules and forms, the commissioner may by rule classify subdivisions, persons and matters within the commissioner's jurisdiction, and prescribe different requirements for different classes.

HIST: 1973 c 413 s 19; 1974 c 440 s 6; 1984 c 452 s 23; 1985 c 248 s 70; 1986 c 444



Section 83.39 Service of process.

83.39 Service of process.

Subdivision 1. Procedure. Every applicant for registration under sections 83.20 to 83.42, 83.43 and 83.44 shall file with the commissioner, in a format as by rule may be prescribed, an irrevocable consent appointing the commissioner or commissioner's successor to be the applicant's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the applicant or a successor, executor, or administrator which arises under sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order thereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 2. Service on commissioner. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by sections 83.20 to 83.42, 83.43 and 83.44, or any rule or order thereunder, and the person has not filed a consent to service of process under subdivision 1 and personal jurisdiction over this person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person's appointment of the commissioner or the commissioner's successor to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the commissioner or the commissioner's successor, executor, or administrator which grows out of that conduct and which is brought under sections 83.20 to 83.42, 83.43 and 83.44 or any rule or order thereunder, with the same force and validity as if served on the person personally. Service under this section shall be made in compliance with section 45.028, subdivision 2.

Subd. 3. Continuance. When process is served under this section, the court, or the commissioner in a proceeding before the commissioner, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

HIST: 1973 c 413 s 20; 1984 c 452 s 24; 1984 c 640 s 32; 1986 c 444; 1992 c 564 art 2 s 17,18; 1996 c 305 art 2 s 19



Section 83.40 Scope of sections 83.20 to 83.42, 83.43 and 83.44.

83.40 Scope of sections 83.20 to 83.42, 83.43 and 83.44.

Subdivision 1. In-state offer or sale. The provisions of sections 83.20 to 83.42, 83.43 and 83.44 concerning offers and sales of subdivided lands apply when an offer or sale is made in this state.

Subd. 2. In-state offer or sale defined. For the purpose of sections 83.20 to 83.42, 83.43 and 83.44, an offer or sale is made in this state, whether or not either party is then present in this state, when:

(a) the offer originates from this state, or

(b) the offer is directed by the offeror to this state and received by the offeree in this state, or

(c) the subdivided lands are located in this state.

Subd. 3. Exclusions. An offer or sale is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or a radio or television program originating outside this state is received in this state.

Subd. 4. Lien of mortgage. Notwithstanding any provision of sections 83.20 to 83.42, 83.43 and 83.44 to the contrary, sections 83.20 to 83.42, 83.43 and 83.44 do not apply to or invalidate the lien of a mortgagee, nonaffiliated with the subdivider, when said lien attaches to land pledged as collateral in a transaction negotiated directly with the purchaser.

HIST: 1973 c 413 s 21; 1984 c 452 s 25; 1986 c 444



Section 83.41 Interstate rendition.

83.41 Interstate rendition.

In the proceedings for extradition of a person charged with a crime under sections 83.20 to 83.42, 83.43 and 83.44, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state.

HIST: 1973 c 413 s 22; 1984 c 452 s 26



Section 83.42 Statute of limitations.

83.42 Statute of limitations.

The statute of limitations for actions arising under this chapter shall be three years and shall not begin to run with respect to any cause of action under this chapter, other than those set forth in section 83.37, subdivision 4, clause (d), until a conveyance describing such lot or parcel is recorded with the appropriate recording authority. This section does not prohibit the maintenance of any action before the recording of such conveyance.

HIST: 1973 c 413 s 23; 1984 c 452 s 27



Section 83.43 Criminal penalties.

83.43 Criminal penalties.

Any person who willfully violates any provision of section 83.23 or 83.44 or any order of the commissioner under sections 83.20 to 83.42, this section, and 83.44 of which the person has notice, may be fined not more than $10,000 or imprisoned not more than five years or both. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of the offenses shall not bar prosecution or conviction for any other offense.

HIST: 1984 c 452 s 28; 1984 c 628 art 3 s 11; 1986 c 444



Section 83.44 Prohibited practices.

83.44 Prohibited practices.

It is unlawful for any person, in connection with the offer or sale of any subdivided land or interests therein, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state material facts necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

(c) to engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person; or

(d) to accept an advance payment for services rendered by an agent in connection with the resale of a time share interest.

HIST: 1984 c 452 s 29; 1988 c 493 s 6



Section 83.45 Advertising; specific prohibitions.

83.45 Advertising; specific prohibitions.

The following devices or sales presentations, and the use of those devices or presentations are deceptive or misleading practices:

(1) An advertisement that offers travel, accommodations, gifts, meals, or entertainment published to induce prospective purchasers to visit a subdivision or attend a sales presentation and that:

(i) does not prominently set forth all eligibility requirements;

(ii) describes offers of travel, accommodations, gifts, meals, or entertainment as "prizes," "awards," or by words of similar import or describes prospective purchasers as "winners" or by words of similar import;

(iii) contains the words "free" or "no obligation" or similar terms unless the offer contained in the advertisement is unequivocally without conditions;

(iv) states or implies that prospective purchasers have been specially selected;

(v) does not specifically state that gifts will be provided at the time the prospective purchaser visits the subdivision or attends the sales presentation;

(vi) does not disclose on its face page the retail market value of the travel, accommodations, gifts, meals, or entertainment provided. For purposes of this paragraph, "retail market value" means: the retail price the item sells for in Minnesota; or if the item is not sold in Minnesota, the retail price the item sells for in states contiguous to Minnesota; or if the item is not sold in Minnesota or in any state contiguous to this state, the retail price the item sells for anywhere in the United States;

(vii) does not specifically and prominently disclose that the purpose of the offer of travel, accommodations, gifts, meals, or entertainment is to induce prospective purchasers to visit a subdivision or attend a sales presentation where they will be encouraged to purchase subdivided land;

(viii) does not completely disclose rules and procedures if travel, accommodations, gifts, meals, or entertainment are offered through a "sweepstakes," "giveaway," or similar contest;

(ix) does not specifically disclose the odds, as a fraction, using a common denominator, of a prospective purchaser's receiving each gift if the gift is offered through a "sweepstakes," "giveaway," or similar contest; or

(x) does not clearly and prominently state that gifts may be given to persons outside the state if the advertisement is part of a national advertising campaign.

(2) An advertisement that does not prominently disclose the name, address, and phone number of the subdivider on whose behalf the advertisement is distributed.

(3) An advertisement prepared on the stationery of a person other than the subdivider which creates a likelihood of confusion, misunderstanding, or deception.

HIST: 1987 c 154 s 10









Chapters 83A - 84 Natural Resources

Chapter 83A State Geographic Features

Section 83A.01 Repealed, 1971 c 25 s 19

83A.01 Repealed, 1971 c 25 s 19



Section 83A.015 Transfer of powers and duties.

83A.015 Transfer of powers and duties.

All the powers and duties now vested in, or imposed upon the state geographic board under this chapter, are transferred to, vested in, and imposed upon the commissioner of natural resources. The state geographic board as heretofore constituted is abolished.

HIST: 1969 c 1129 art 3 s 3



Section 83A.02 Powers and duties.

83A.02 Powers and duties.

The commissioner of natural resources shall:

(1) determine the correct and most appropriate names of the lakes, streams, places and other geographic features in the state, and the spelling thereof;

(2) pass upon and give names to lakes, streams, places, and other geographic features in the state for which no single, generally accepted name has been in use;

(3) in cooperation with the county boards and with their approval, change the names of lakes, streams, places, and other geographic features, with the end in view of eliminating, as far as possible, duplication of names within the state;

(4) prepare and publish an official state dictionary of geographic names and publish the same, either as a completed whole or in parts, when ready;

(5) serve as the state representative of the United States geographic board and cooperate with that board to the end that there shall be no conflict between the state and federal designations of geographic features in the state.

HIST: (128-3) 1937 c 63 s 2; 1971 c 25 s 20; 1986 c 444



Section 83A.03 Names given to be official.

83A.03 Names given to be official.

When the commissioner of natural resources shall have given a name to any lake, stream, place, or other geographic feature within the state, such name shall be used in all maps, records, documents, and other publications issued by the state or any of its departments and political subdivisions, and such names shall be deemed the official name of such geographic feature.

HIST: (128-4) 1937 c 63 s 3; 1971 c 25 s 21



Section 83A.04 County boards naming geographic features must have approval of commissioner of natural resources.

83A.04 County boards naming geographic features must have approval of commissioner of natural resources.

No county board shall order the change of or establish the name of any lake, river, or other body of water without the written approval of the commissioner of natural resources endorsed on any resolution determining or fixing such name, which endorsement must be made on the same prior to recording with the county recorder.

HIST: (128-5) 1937 c 63 s 4; 1971 c 25 s 22; 1976 c 181 s 2



Section 83A.05 Changing and giving names to water bodies.

83A.05 Changing and giving names to water bodies.

Subdivision 1. Applicability. A name of a lake, river, stream, or other body of water may be given or changed under sections 83A.05 to 83A.07 except that a name which has existed for 40 years may not be changed under the provisions of sections 83A.05 to 83A.07.

Subd. 2. Petition for name. (a) Fifteen or more legal voters residing in a county where all or a part of a body of water is located may petition the county board of the county where the petitioners reside or the body of water is located to change the name of or give a name to a previously unnamed lake, river, stream, or other body of water located within the state.

(b) The petition may include any number of lakes, rivers, streams, or other bodies of water to have names changed, or if unnamed to be given a name by the county board.

(c) The petition must describe:

(1) the location of the body of water;

(2) the name, if any, that the body of water has been referred to or known by, or if there is not a name, it must be stated that a known name does not exist;

(3) the name that the petitioners desire to be given to the body of water; and

(4) the reason for the change of name or for giving the designated name to a previously unnamed body of water.

(d) The petitioners must sign their names and state their place of residence.

(e) The petition must be filed with the auditor of the county where the petitioners reside or the body of water is located.

HIST: 1990 c 391 art 8 s 7



Section 83A.06 Hearing on petition.

83A.06 Hearing on petition.

Subdivision 1. Time and location. After receiving the petition to name a body of water, the auditor must present the petition to the county board. The county board must, by order, set the time and location for a hearing on the petition to be held more than 30 days after the order is made. The hearing may be held at any convenient place within the county as determined by the county board.

Subd. 2. Water body in more than one county. (a) If the petition describes a body of water located within more than one county, the county boards of the several affected counties must act jointly and as one body and the majority of the joint body must determine the name of the water body under sections 83A.05 to 83A.07 in the same manner as prescribed for the county board.

(b) For a water body located within more than one county, the county auditor with whom the petition is filed must forward by mail a certified copy of the petition to the auditor of each affected county who shall present the petition to the respective county boards, and the notice of hearing the petition determined by the joint body shall be published in each county as provided in subdivision 4.

(c) The auditor of the county where the petition was filed must make and file certified copies of the adopted resolution in the office of the county recorder of each affected county at the expense of the petitioners.

Subd. 3. Petitioners' bond. Before the notice of the hearing is given, the petitioners must give a bond to be approved by the county attorney of the county where the petition has been filed that is conditioned on the full payment of the reasonable expenses incurred by the county for the proceeding. The commissioner of natural resources is not required to give bond.

Subd. 4. Notice. Notice of the hearing must be:

(1) published for at least three weeks in the newspaper designated by the county board as the official newspaper for the county;

(2) served on the commissioner of natural resources; and

(3) served personally on the chair of the town board of a town, on the president of a statutory city board of trustees, and on the mayor of a city that has a body of water in the petition within or adjoining the boundary of the political subdivision.

Subd. 5. Statements at hearing. At the hearing, legal voters of the county and municipalities may appear, by attorney or in person, and file an answer to the petition, stating in plain, concise language why the petition should not be granted in whole or in part, and in the answer may ask the county board to give to the body of water a different name than the name requested in the original petition.

Subd. 6. Determination. At the hearing on the petition, the county board shall hear all parties desiring to be heard on the petition and make an order, by resolution, determining the name of the body of water described in the petition. The name determined by the board at the hearing is the legal name of the body of water.

HIST: 1990 c 391 art 8 s 8



Section 83A.07 Names not to be duplicated.

83A.07 Names not to be duplicated.

Subdivision 1. Duplicate discouraged. In determining the name of a body of water, the county board may not, if possible, duplicate names of existing bodies of water. The county board shall select and approve a name as it determines is in the permanent, best interests of the affected county.

Subd. 2. Director to check name duplication. The auditor of the county where a petition is filed must mail a copy of the petition with a copy of the notice of hearing on the petition to the director of the division of waters of the department of natural resources. The director must compare the names suggested in the petition with the names of other bodies of water within the state and report findings and recommendations back to the auditor before the date of the hearing.

HIST: 1990 c 391 art 8 s 9






Chapter 84 Department of Natural Resources

Section 84.01 Department of natural resources; commissioner appointment.

84.01 Department of natural resources; commissioner appointment.

Subdivision 1. Name change. The name of the department of conservation is changed to the department of natural resources. The name of the commissioner of conservation is changed to the commissioner of natural resources. Subject to the provisions of Laws 1969, chapter 1129, and other applicable laws, the department of natural resources with its commissioner and other officers shall continue to exercise all the powers and duties vested in, or imposed upon its commissioner as existing and constituted immediately prior to the effective date of Laws 1969, chapter 1129.

Subd. 2. Appointments. The commissioner of natural resources is appointed by the governor under the provisions of section 15.06. The commissioner may appoint a deputy commissioner.

Subd. 3. Employees; delegation. Subject to the provisions of Laws 1969, chapter 1129, and to other applicable laws the commissioner shall organize the department and employ three assistant commissioners, each of whom shall serve at the pleasure of the commissioner in the unclassified service, one of whom shall have responsibility for coordinating and directing the planning of every division within the agency, and such other officers, employees, and agents as the commissioner may deem necessary to discharge the functions of the department, define the duties of such officers, employees, and agents and to delegate to them any of the commissioner's powers, duties, and responsibilities subject to the control of, and under the conditions prescribed by, the commissioner. Appointments to exercise delegated power shall be by written order filed with the secretary of state.

Subd. 4. Oath. Before entering upon the duties of office the commissioner of natural resources shall take and subscribe an oath.

Subd. 5. Task forces. The commissioner of natural resources may request from time to time, as the commissioner deems necessary, information and advice on technical natural resource matters from advisory task forces or individuals having specialized knowledge or experience in such matters. A task force shall expire and the terms, compensation and removal of members shall be as provided in section 15.059. The expenses allowed shall be paid from any money appropriated to the commissioner for salaries, supplies, and expenses.

HIST: 1969 c 1129 art 3 s 1,4; 1971 c 113 s 1; 1976 c 149 s 16; 1977 c 305 s 18; 1986 c 444; 1987 c 306 s 1; 1987 c 404 s 91; 1991 c 326 s 4



Section 84.024 Repealed, 1996 c 310 s 1

84.024 Repealed, 1996 c 310 s 1



Section 84.025 Contracts for professional and maintenance services.

84.025 Contracts for professional and maintenance services.

Subdivision 1. Repealed, 1969 c 1129 art 3 s 2

Subd. 2. Repealed, 1969 c 1129 art 3 s 2

Subd. 3. Repealed, 1969 c 1129 art 3 s 2

Subd. 4. Repealed, 1969 c 1129 art 3 s 2

Subd. 5. Repealed, 1969 c 1129 art 3 s 2

Subd. 6. Repealed, 1977 c 172 s 3

Subd. 7. Contracts. The commissioner of natural resources may contract with the federal government, local governmental units, the University of Minnesota, and other educational institutions, and private persons as may be necessary in the performance of duties. Contracts made pursuant to this section for professional services shall not be subject to the provisions of chapter 16C, as they relate to competitive bidding.

Subd. 8. Recreational areas; maintenance services. Notwithstanding any other law to the contrary, the commissioner of natural resources may negotiate contracts, with or without requiring the submission of bids therefor, for the providing of maintenance services for recreational facilities on land under the control of the commissioner of natural resources. The terms and conditions of such contracts shall be as agreed upon and shall be such as to promote and encourage the employment of needy, elderly persons.

Subd. 9. Professional services support account. The commissioner of natural resources may bill the various programs carried out by the commissioner for the costs of providing them with professional support services. Receipts must be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

The commissioner of natural resources shall submit to the commissioner of finance before the start of each fiscal year a work plan showing the estimated work to be done during the coming year, the estimated cost of doing the work, and the positions and fees that will be necessary. This account is exempted from statewide and agency indirect cost payments.

HIST: 1943 c 60 s 1; 1947 c 609 s 25; 1949 c 467 s 1; 1949 c 739 s 7 subd 1; 1951 c 713 s 10; 1957 c 898 s 1; 1967 c 905 s 2; 1969 c 1129 art 10 s 2; 1971 c 929 s 1; 1986 c 444; 1989 c 335 art 1 s 66; 1995 c 186 s 21; 1998 c 386 art 2 s 24



Section 84.026 Contracts for provision of natural resources services.

84.026 Contracts for provision of natural resources services.

The commissioner of natural resources is authorized to enter into contractual agreements with any public or private entity for the provision of statutorily prescribed natural resources services by the department. The contracts shall specify the services to be provided and the amount and method of reimbursement. Funds generated in a contractual agreement made pursuant to this section shall be deposited in the special revenue fund and are appropriated to the department for purposes of providing the services specified in the contracts. All such contractual agreements shall be processed in accordance with the provisions of section 16C.05. The commissioner shall report revenues collected and expenditures made under this section to the chairs of the committees on appropriations in the house and finance in the senate by January 1 of each odd-numbered year.

HIST: 1984 c 654 art 2 s 78; 1985 c 248 s 68; 1986 c 444; 1998 c 386 art 2 s 25



Section 84.0261 Disposition of reimbursement from natural disasters.

84.0261 Disposition of reimbursement from natural disasters.

Notwithstanding any other law to the contrary, money received by the commissioner of natural resources as reimbursement for damages, losses, or service costs incurred because of a natural disaster shall be deposited in the special revenue fund and is appropriated to the commissioner to accomplish the goals of those programs from which funds were diverted in response to the natural disaster.

HIST: 1Sp2001 c 2 s 72



Section 84.027 Powers and duties.

84.027 Powers and duties.

Subdivision 1. Powers and duties. The commissioner of natural resources shall be the administrative and executive head of the department. Subject to the provisions hereof and other applicable laws, the commissioner shall have the powers and duties herein prescribed. The enumeration of specific powers and duties herein shall not limit or exclude other powers or duties.

Subd. 2. General. The commissioner shall have charge and control of all the public lands, parks, timber, waters, minerals, and wild animals of the state and of the use, sale, leasing, or other disposition thereof, and of all records pertaining to the performance of the commissioner's functions relating thereto.

Subd. 3. Former powers and duties of commissioner of conservation. The commissioner shall have all the powers and duties prescribed for the commissioner of conservation by Laws 1931, chapter 186, all the powers and duties therein prescribed for the conservation commission except the power to appoint a commissioner, and all other powers and duties now prescribed by law for the commissioner of conservation, the conservation commission, the department of conservation, its divisions, or the director of any division.

Subd. 4. Certain powers and duties of state auditor. The commissioner shall have all existing powers and duties now or heretofore vested in or imposed upon the state auditor in any capacity and not heretofore transferred to any other officer or agency with respect to the public lands, parks, timber, waters, and minerals of the state, and the records thereof; provided, that nothing herein shall divest the state auditor of any power or duty otherwise prescribed by law with respect to auditing, accounting, disbursement, or other disposition of funds pertaining to the matters herein specified, nor of any power or duty expressly vested in or imposed upon the state auditor by the following provisions of law:

(1) The provisions of Mason's Minnesota Statutes 1927, section 76, so far as the same pertain to the crediting of payments on account of state lands, timber, or other products to the proper funds, or to the depositing and keeping of conveyances and abstracts of title; also all other provisions pertaining to the filing or keeping of deeds, grants, or conveyances to the state or abstracts or other evidence of title to state property;

(2) All provisions pertaining to escheated property;

(3) Mason's Minnesota Statutes 1927, sections 2220, 6442 to 6449, 6646, 6660, and 8223.

Subd. 5. Descriptions of lands. The commissioner shall have all the powers and duties prescribed for the state auditor by Mason's Supplement 1940, sections 5620-1 to 5620-13, 6452-1 to 6452-13, and 4031-75 to 4031-88, with respect to the receipt, filing, keeping, and certification of reports, lists, and records of descriptions of lands, reserving to the state auditor all other powers and duties therein prescribed for the state auditor. The county auditor shall make and transmit to the state auditor all the certificates and reports therein required except certificates and reports of land descriptions, which shall be made and transmitted to the commissioner.

Subd. 6. Land sales and conveyances. The commissioner shall have all the powers and duties prescribed for the state auditor by Mason's Supplement 1940, sections 5620-13 1/2 to 5620-13 1/2j, as amended, and 2139-27b to 2139-27k, as amended, with respect to the receipt, filing, and keeping of reports of sales of land and the execution of conveyances, reserving to the state auditor all other powers and duties therein prescribed for the state auditor. The county auditors shall make and transmit to the commissioner all the certificates and reports therein required to be made to the state auditor with respect to such sales and conveyances. The county treasurers shall make all reports of collections thereunder in duplicate and shall transmit a copy of each report to the commissioner of finance and the commissioner.

Subd. 7. Limitation of powers. Except as otherwise expressly provided, nothing herein shall confer on the commissioner any authority over any property of the state devoted pursuant to law to any specific purpose under any officer or agency of the state other than the commissioner or the department of natural resources or its divisions.

Subd. 8. Selection of lands for certain purposes. The commissioner of natural resources may select from any available lands owned by the United States in this state such lands as the commissioner deems suitable in lieu of any deficiencies which may have occurred in grants of school lands or other lands heretofore made to the state under any act of Congress, and may, with the approval of the executive council, accept on behalf of the state any grants or patents of lands so selected issued by the United States to the state.

This subdivision shall not be deemed to amend, supersede, or repeal any existing law, but shall be supplementary thereto.

Subd. 9. Condemnation with landowner's consent. If authorized by law to acquire any interest in real estate, the commissioner of natural resources may acquire by condemnation with the written consent of the landowner, that real estate which the commissioner deems to be in the best interests of the state. This subdivision shall apply only in those situations where condemnation is not otherwise authorized for the acquisition.

Subd. 10. Sale of surplus lands to local governments for recreational or natural resources purposes. (a) The commissioner, with the approval of the state executive council, may sell the class of land or interest in land under paragraph (b) to a county, home rule charter or statutory city, town, or other governmental subdivision of the state for public use, including recreational or natural resource purposes.

(b) The commissioner may sell the class of land or interest in land that has been acquired by gift, purchase, or eminent domain and the commissioner has declared surplus. The commissioner shall declare land surplus in writing and state the reasons why the land or interest in land is no longer needed.

(c) The commissioner shall appraise the land or interest in land before the land or interest in land is sold, and may sell the land or interest in land for less than the appraised value if the commissioner determines, in writing, that it is in the public interest.

(d) The commissioner shall convey the state's interest in the name of the state by quitclaim deed in a form approved by the attorney general. The deed must reserve to the state minerals and mineral rights in the manner provided in sections 93.01 and 93.02, and provide that the land or interest in land reverts to the state if the governmental subdivision acquiring the land or interest in land:

(1) fails to provide the public use intended on the property;

(2) allows a public use other than the public use agreed to by the commissioner at the time of conveyance without the written approval of the commissioner; or

(3) abandons the public use of the property.

Subd. 11. Federal conservation grants. The commissioner of natural resources shall receive and administer grants under the land and water conservation grant program authorized by Congress in the Land and Water Conservation Fund Act of 1965, as amended.

Subd. 12. Property disposal; gift acknowledgment; advertising sales. (a) The commissioner may give away to members of the public items with a value of less than $10 that are intended to promote conservation of natural resources or create awareness of the state and its resources or natural resource management programs. The total value of items given to the public under this paragraph may not exceed $25,000 per year.

(b) The commissioner may recognize the contribution of money or in-kind services on plaques, signs, publications, audio-visual materials, and media advertisements by allowing the organization's contribution to be acknowledged in print of readable size.

(c) The commissioner may accept paid advertising for departmental publications. Advertising revenues received are appropriated to the commissioner to be used to defray costs of publications, media productions, or other informational materials. The commissioner may not accept paid advertising from any elected official or candidate for elective office.

Subd. 13. Game and fish rules. (a) The commissioner of natural resources may adopt rules under sections 97A.0451 to 97A.0459 and this subdivision that are authorized under:

(1) chapters 97A, 97B, and 97C to set open seasons and areas, to close seasons and areas, to select hunters for areas, to provide for tagging and registration of game, to prohibit or allow taking of wild animals to protect a species, and to prohibit or allow importation, transportation, or possession of a wild animal;

(2) sections 84.093, 84.15, and 84.152 to set seasons for harvesting wild ginseng roots and wild rice and to restrict or prohibit harvesting in designated areas; and

(3) section 84D.12 to designate prohibited exotic species, regulated exotic species, unregulated exotic species, and infested waters.

(b) If conditions exist that do not allow the commissioner to comply with sections 97A.0451 to 97A.0459, the commissioner may adopt a rule under this subdivision by submitting the rule to the attorney general for review under section 97A.0455, publishing a notice in the State Register and filing the rule with the secretary of state and the legislative coordinating commission, and complying with section 97A.0459, and including a statement of the emergency conditions and a copy of the rule in the notice. The notice may be published after it is received from the attorney general or five business days after it is submitted to the attorney general, whichever is earlier.

(c) Rules adopted under paragraph (b) are effective upon publishing in the State Register and may be effective up to seven days before publishing and filing under paragraph (b), if:

(1) the commissioner of natural resources determines that an emergency exists;

(2) the attorney general approves the rule; and

(3) for a rule that affects more than three counties the commissioner publishes the rule once in a legal newspaper published in Minneapolis, St. Paul, and Duluth, or for a rule that affects three or fewer counties the commissioner publishes the rule once in a legal newspaper in each of the affected counties.

(d) Except as provided in paragraph (e), a rule published under paragraph (c), clause (3), may not be effective earlier than seven days after publication.

(e) A rule published under paragraph (c), clause (3), may be effective the day the rule is published if the commissioner gives notice and holds a public hearing on the rule within 15 days before publication.

(f) The commissioner shall attempt to notify persons or groups of persons affected by rules adopted under paragraphs (b) and (c) by public announcements, posting, and other appropriate means as determined by the commissioner.

(g) Notwithstanding section 97A.0458, a rule adopted under this subdivision is effective for the period stated in the notice but not longer than 18 months after the rule is adopted.

Subd. 14. Mission; efficiency. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

Subd. 15. Electronic transactions. (a) The commissioner may receive an application for, sell, and issue any license, stamp, permit, registration, or transfer under the jurisdiction of the commissioner by electronic means, including by telephone. Notwithstanding section 97A.472, electronic and telephone transactions may be made outside of the state. The commissioner may:

(1) provide for the electronic transfer of funds generated by electronic transactions, including by telephone;

(2) assign a license identification number to an applicant who purchases a hunting or fishing license by electronic means, to serve as temporary authorization to engage in the licensed activity until the license is received or expires;

(3) charge and permit agents to charge a fee of individuals who make electronic transactions and transactions by telephone, including the issuing fee under section 97A.485, subdivision 6, and an additional transaction fee not to exceed $3.50;

(4) select up to four volunteer counties, not more than two in the metropolitan area, to participate in this pilot project and the counties shall select the participating agents;

(5) upon completion of a pilot project, implement a statewide system and select the participating agents; and

(6) adopt rules to administer the provisions of this subdivision.

(b) A county shall not collect a commission for the sale of licenses or permits made by agents selected by the participating counties under this subdivision.

(c) Establishment of the transaction fee under paragraph (a), clause (3), is not subject to the rulemaking procedures of chapter 14.

(d) Money received from fees and commissions collected under this subdivision, including interest earned, is annually appropriated from the game and fish fund and the natural resources fund to the commissioner for the cost of electronic licensing.

HIST: 1943 c 60 s 2; 1953 c 382 s 1; 1969 c 1129 art 10 s 2; 1976 c 96 s 1; 1986 c 444; 1988 c 628 s 1; 1993 c 172 s 32; 1994 c 509 s 1; 1995 c 233 art 2 s 39; 1995 c 248 art 11 s 6; 1996 c 385 art 2 s 1; 1997 c 7 art 1 s 20; 1997 c 216 s 58; 1998 c 366 s 53; 1999 c 92 s 1; 1999 c 231 s 83



Section 84.0271 Repealed, 1984 c 553 s 2

84.0271 Repealed, 1984 c 553 s 2



Section 84.0272 Procedure in acquiring lands.

84.0272 Procedure in acquiring lands.

When the commissioner of natural resources is authorized to acquire lands or interests in lands the procedure set forth in this section shall apply. The commissioner of natural resources shall first prepare a fact sheet showing the lands to be acquired, the legal authority for their acquisition, and the qualities of the land that make it a desirable acquisition. The commissioner of natural resources shall cause the lands to be appraised. An appraiser shall before entering upon the duties of office take and subscribe an oath to faithfully and impartially discharge the duties as appraiser according to the best of the appraiser's ability and that the appraiser is not interested directly or indirectly in any of the lands to be appraised or the timber or improvements thereon or in the sale thereof and has entered into no agreement or combination to purchase the same or any part thereof, which oath shall be attached to the report of the appraisal. The commissioner of natural resources may pay less than the appraised value, but shall not agree to pay more than ten percent above the appraised value, except that if the commissioner pays less than the appraised value for a parcel of land, the difference between the purchase price and the appraised value may be used to apply to purchases at more than the appraised value. The sum of accumulated differences between appraised amounts and purchases for more than the appraised amount may not exceed the sum of accumulated differences between appraised amounts and purchases for less than the appraised amount. New appraisals may be made at the discretion of the commissioner of natural resources.

HIST: 1975 c 144 s 1; 1980 c 458 s 10; 1984 c 553 s 1; 1986 c 444; 1987 c 404 s 92; 1989 c 335 art 1 s 67



Section 84.0273 Establishment of boundary lines relating to certain state landholdings.

84.0273 Establishment of boundary lines relating to certain state landholdings.

In order to resolve boundary line issues affecting the ownership interests of the state and adjacent landowners, the commissioner of natural resources may, in the name of the state upon terms the commissioner deems appropriate, convey, by a boundary line agreement, quitclaim deed, or management agreement in such form as the attorney general approves, such rights, titles, and interests of the state in state lands for such rights, titles and interests in adjacent lands as are necessary for the purpose of establishing boundaries. A notice of the proposed conveyance and a brief statement of the reason therefor shall be published once in the State Register by the commissioner between 15 and 30 days prior to conveyance. The provisions of this section are not intended to replace or supersede laws relating to land exchange or disposal of surplus state property.

HIST: 1980 c 458 s 9; 1986 c 444; 1993 c 285 s 1; 1997 c 216 s 59



Section 84.0274 Landowners' Bill of Rights.

84.0274 Landowners' Bill of Rights.

Subdivision 1. Citation. This section may be cited as "The Landowners' Bill of Rights."

Subd. 2. Policy. It is the intent of this section to clarify the responsibilities of the state in the natural resources land acquisition process and to provide additional protections to landowners in their dealings with the state.

Subd. 3. Condemnation limits. No lands shall be acquired by the commissioner of natural resources by means of condemnation unless the owner requests that the owner's lands be condemned or the condemnation is specifically authorized by law.

Subd. 4. Rights cumulative. The protections for landowners and responsibilities of the state set forth in this section shall not limit, but shall be in addition to all rights and responsibilities contained in state or federal law.

Subd. 5. Owner's rights. When the state proposes to purchase in fee or any lesser interest in land which will be administered by the commissioner of natural resources, the landowner shall have the following rights:

(a) The right to be informed of the specific intended use of the property and of any change in the intended use of the property which occurs during the acquisition process. The owner shall also be informed that the documents regarding the purchase will be public records if the land is purchased by the state;

(b) The right to be paid a fair price for the property. The price shall include the fair market value of the land plus:

(1) All necessary incidental costs such as abstracting and recording fees related to the sale. The costs of clearing title defects, paying taxes, and attorney's fees are not reimbursable; and

(2) Any penalties incurred by the owner where the property is security for a loan or advance of credit that contains a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid;

(c) The right to payment, at the owner's election, in a lump sum or in up to four annual installments;

(d) The right to have the property fairly appraised by the state. The state's appraiser shall physically inspect the property and shall allow the owner along when the appraisal is made. The state's appraiser shall certify in the appraisal report to having physically inspected the property and having given the landowner an opportunity to go along on inspections. The landowner shall be given a resume of the state's certified appraisal. The resume shall include the appraiser's conclusions as to value, acreage and type of land, value of buildings and other improvements, value of timber, special damages and any special elements of value;

(e) The right to retain a qualified independent appraiser to conduct an appraisal at any time prior to certification of the state's appraisal of the property and to be reimbursed for appraisal fees as provided in section 117.232, subdivision 1, if the land is sold to the state and to have that appraisal considered along with the state's in certifying the selling price;

(f) The right to have the state acquire the property by means of condemnation upon the owner's request with the agreement of the commissioner;

(g) The right to receive or waive relocation assistance, services, payments and benefits as provided in sections 117.52 and 117.521;

(h) The right to accept the state's offer for the property and contest the state's offer for relocation and moving expenses;

(i) The right to continue occupancy of the property until full payment is received, provided that when the owner elects to receive payment in annual installments pursuant to clause (c), the owner may retain occupancy until the first payment is made; and

(j) The right to seek the advice of counsel regarding any aspect of the land transaction.

Subd. 6. State's responsibilities. When the state proposes to purchase land for natural resources purposes, the commissioner of natural resources and, where applicable, the commissioner of administration shall have the following responsibilities:

(a) The responsibility to deal fairly and openly with the landowner in the purchase of property;

(b) The responsibility to refrain from discussing price with the landowner before an appraisal has been made. In addition, the same person shall not both appraise and negotiate for purchase of a tract of land;

(c) The responsibility to use private fee appraisers to lower the state's acquisition costs to the greatest extent practicable; and

(d) The responsibility to acquire land in as expeditious a manner as possible. No option shall be made for a period of greater than two months if no survey is required or for nine months if a survey is required, unless the landowner, in writing, expressly requests a longer period of time. Provided that, if county board approval of the transaction is required pursuant to section 97A.145, no time limits shall apply. If the state elects not to purchase property upon which it has an option, it shall pay the landowner $500 after the expiration of the option period. If the state elects to purchase the property, unless the landowner elects otherwise, payment to the landowner shall be made no later than 90 days following the state's election to purchase the property provided that the title is marketable and the owner acts expeditiously to complete the transaction.

Subd. 7. Disclosure. When the state proposes to purchase lands for natural resources purposes, the landowner shall be given a written statement in lay terms of the rights and responsibilities provided for in subdivisions 5 and 6. Before a purchase can be made, the landowner must sign a statement acknowledging in writing that the statement has been provided and explained to the landowner. Within 60 days following the date of final approval of Laws 1980, Chapter 45B, the commissioner of natural resources shall submit a proposed form for the statement to the legislative commission on Minnesota resources. The commission shall review the proposed form for compliance with the intent of this section and shall make any changes which it deems proper.

Subd. 8. Exception for railroad right-of-way acquisitions. When the commissioner of natural resources acquires abandoned railroad right-of-way from a railroad, railroad holding company, or similar entity, any or all of the provisions of this section may be waived by mutual agreement of the commissioner and the landowner.

HIST: 1980 c 458 s 1-7; 1986 c 386 art 4 s 5; 1986 c 444; 1988 c 690 art 1 s 1; 1989 c 335 art 1 s 68,269



Section 84.0275 Violations.

84.0275 Violations.

If the state acquires any land for natural resources purposes in violation of any of the provisions of section 84.0274, subdivisions 5 to 7, the landowner may maintain an action against the commissioner of natural resources for any damages suffered. However, no title to land purchased for natural resources purposes will be invalid as a result of such violations.

HIST: 1980 c 458 s 8



Section 84.0276 Land transfers by a federal agency.

84.0276 Land transfers by a federal agency.

Before the commissioner of natural resources accepts agricultural land or a farm homestead transferred in fee by a federal agency, the commissioner must consult with the board of water and soil resources for a determination of marginal land, tillable farmland, and farm homestead. The commissioner must comply with the acquisition procedure under section 97A.145, subdivision 2, if the agricultural land or farm homestead was in an agricultural preserve as provided in section 40A.10.

HIST: 1989 c 350 art 6 s 1; 1989 c 353 s 7



Section 84.028 Commissioner of natural resources, specific assignments.

84.028 Commissioner of natural resources, specific assignments.

Subdivision 1. Commissioner to control department responsibilities. The powers, duties and responsibilities of the department of natural resources relating to boat safety, firearm safety, wild rice harvest program, ginseng harvest program, and such other programs as are now or hereafter vested by statute in the department of natural resources, shall be under the control and supervision of the commissioner of natural resources.

Subd. 2. Development and planning duties. The overall coordination of acquisition and development programs, comprehensive planning activities, including statewide recreational planning programs required by state or federal law, and not the responsibility of the commissioner of trade and economic development, are under the control and supervision of the commissioner.

Subd. 3. Game warden duties; conservation officers. The operation of the game warden service in the division of game and fish as constituted before July 1, 1967 is under the direct control and supervision of the commissioner. The name of the personnel in such game warden service is changed to conservation officers. Conservation officers shall continue to have the powers and duties of game wardens as they existed before July 1, 1967 and may be assigned to public relations, conservation instructional activities, and the enforcement of laws relating to resources management which the commissioner shall direct. The commissioner shall create a separate division entitled the division of enforcement and field service, to be composed of conservation officers and shall appoint a director of the division. The commissioner may place the director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a.

HIST: 1967 c 905 s 3; 1969 c 1129 art 3 s 5; art 10 s 2; 1979 c 94 s 1; 1981 c 356 s 100; 1982 c 560 s 41; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2



Section 84.0285 Game and fish citation quotas prohibited.

84.0285 Game and fish citation quotas prohibited.

The commissioner of natural resources, or the director of the division of enforcement and field service, may not order, mandate, require, or in any manner suggest, directly or indirectly, to a conservation officer that the conservation officer issue a certain number of game and fish law violations on a daily, weekly, monthly, quarterly, or yearly quota basis.

HIST: 1986 c 386 art 4 s 6; 1986 c 474 s 1; 2001 c 32 s 1



Section 84.029 Recreational areas on public land.

84.029 Recreational areas on public land.

Subdivision 1. Establishment, development, maintenance and operation. In addition to other lawful authority, the commissioner of natural resources may establish, develop, maintain, and operate recreational areas, including but not limited to trails and canoe routes, for the use and enjoyment of the public on any state-owned or leased land under the commissioner's jurisdiction. Each employee of the department of natural resources, while engaged in employment in connection with such recreational areas, has and possesses the authority and power of a peace officer when so designated by the commissioner.

Subd. 2. Acquisition of land for trails. The commissioner may acquire, by gift, purchase, or lease, easements or other interests in land for trails, and recreational uses related to trails, where necessary to complete trails established primarily in state forests, state parks, or other public land under the jurisdiction of the commissioner, when railroad rights-of-way are abandoned, when the use of township roads is compatible with vehicular travel, and when needed to complete trails established by the legislature.

HIST: 1969 c 190 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 713 s 1; 1975 c 353 s 13; 1986 c 444



Section 84.03 Additional duties and powers.

84.03 Additional duties and powers.

So far as practicable the commissioner shall collect and arrange statistics and other information in reference to the lands and general and special resources of the state.

The commissioner is hereby authorized and empowered to take such measures as the commissioner may deem advisable to advertise, both within and without the state, sales of all state lands, and to secure, compile, and issue such valuable statistics of the resources of the state.

The commissioner may adopt and promulgate reasonable rules, not inconsistent with law, governing the use and enjoyment of state land reserved from sale, state parks, state water access sites, state trails, state monuments, state scientific and natural areas, state wilderness areas, and recreational areas owned by other state, local and federal agencies and operated under agreement by the department of natural resources, which shall have the force and effect of law. A reasonable fee may be fixed, charged, and collected by the commissioner for the privilege of the use of any or all of the foregoing privileges and facilities.

The commissioner, on or before November 15 of each even numbered year, shall report to the legislature the commissioner's acts and doings, with recommendation for the improvement or conservation of state parks, state water access sites, state trails, and state monuments, state scientific and natural areas, state forests, state wildlife management areas, public hunting grounds, public shooting grounds, food and cover planting areas, wildlife lands, recreational or public hunting areas, state wild and scenic rivers, state wilderness areas, and all other recreational lands under the jurisdiction of the department of natural resources, and for desirable accessions thereto, such report to include an inventory of the tracts and parcels of land, and rights, interests, and easements therein, held by the state or withdrawn from sale for any of these purposes, with the value thereof, and a list of the name, location, size, and description of each state trail, state scientific and natural area, state wildlife management area, state water access site, and state wild, scenic, or recreational river designated by the commissioner, and each public hunting grounds, public shooting grounds, food and cover planting area, wildlife lands, and recreational or public hunting area acquired by the commissioner since the last report. The commissioner shall maintain a long range plan governing the use of the public domain under the commissioner's jurisdiction.

HIST: (77, 4342, 6460, 6466) 1905 c 201 s 1; 1907 c 267 s 5; 1923 c 430 s 8,14; 1941 c 222 s 1; 1967 c 905 s 4; 1969 c 470 s 2; 1969 c 1129 art 10 s 2; 1974 c 406 s 59; 1975 c 353 s 14; 1985 c 248 s 70; 1986 c 444



Section 84.031 Repealed, 1990 c 391 art 10 s 4

84.031 Repealed, 1990 c 391 art 10 s 4



Section 84.032 Repealed, 1990 c 391 art 10 s 4

84.032 Repealed, 1990 c 391 art 10 s 4



Section 84.033 Scientific and natural areas.

84.033 Scientific and natural areas.

The commissioner of natural resources may acquire by gift, lease, easement, or purchase, in the manner prescribed under chapter 117, in the name of the state, lands or any interest in lands suitable and desirable for establishing and maintaining scientific and natural areas. The commissioner shall designate any land so acquired as a scientific and natural area and shall administer any land so acquired and designated as provided by section 86A.05.

HIST: 1969 c 470 s 1; 1969 c 1129 art 10 s 2; 1973 c 35 s 22; 1975 c 353 s 15



Section 84.034 Maintenance of cemetery in Whitewater wildlife management area.

84.034 Maintenance of cemetery in Whitewater wildlife management area.

The commissioner shall maintain in a proper and decent manner and keep free of weeds any cemetery in the Whitewater state wildlife management area.

HIST: 1986 c 386 art 4 s 7



Section 84.035 Peatland protection.

84.035 Peatland protection.

Subdivision 1. Citation. Sections 84.035 and 84.036 may be cited as the "Minnesota Peatland Protection Act."

Subd. 2. Findings. The legislature finds that certain Minnesota peatlands possess unique scientific, aesthetic, vegetative, hydrologic, geologic, wildlife, wilderness, and educational values and represent the various peatland ecological types in the state. The legislature finds that it is desirable and appropriate to protect and preserve these patterned peatlands as a peatland management system through establishment and designation of certain peatland core areas as scientific and natural areas.

Subd. 3. Definitions. Unless language or context clearly indicates that a different meaning is intended, the following terms, for the purposes of sections 84.035 and 84.036, have the meanings given to them.

(a) "Winter road" means an access route which may be used by vehicles only when the substrate is frozen, except as provided in subdivision 5, paragraph (b), clause (3).

(b) "Corridors of disturbance" means rights-of-way which are in existence on the effective date of Laws 1991, chapter 354, such as ditches, ditch banks, transmission lines, pipelines, permanent roads, winter roads, and recreational trails. The existence, on the effective date of Laws 1991, chapter 354, of a corridor of disturbance may be demonstrated by physical evidence, document recorded in the office of county recorder or other public official, aerial survey, or other evidence similar to the above.

(c) "State land" means land owned by the state of Minnesota and administered by the commissioner.

Subd. 4. Designation of peatland scientific and natural areas. Within the peatland areas described in section 84.036, state lands are hereby established and designated as scientific and natural areas to be preserved and managed by the commissioner in accordance with subdivision 5 and section 86A.05, subdivision 5.

Subd. 5. Activities in peatland scientific and natural areas. Areas designated in subdivision 4 as peatland scientific and natural areas are subject to the following conditions:

(a) Except as provided in paragraph (b), all restrictions otherwise applicable to scientific and natural areas designated under section 86A.05, subdivision 5, apply to the surface use and to any use of the mineral estate which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas, including, but not limited to, the following prohibitions:

(1) construction of any new public drainage systems after the effective date of Laws 1991, chapter 354, or improvement or repair to a public drainage system in existence on the effective date of Laws 1991, chapter 354, under authority of chapter 103E, or any other alteration of surface water or ground water levels or flows unless specifically permitted under paragraph (b), clause (5) or (6);

(2) removal of peat, sand, gravel, or other industrial minerals;

(3) exploratory boring or other exploration or removal of oil, natural gas, radioactive materials or metallic minerals which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or natural features of the peatland scientific and natural areas, except in the event of a national emergency declared by Congress;

(4) commercial timber harvesting;

(5) construction of new corridors of disturbance, of the kind defined in subdivision 3, after June 5, 1991; and

(6) ditching, draining, filling, or any other activities which modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas.

(b) The following activities are allowed:

(1) recreational activities, including hunting, fishing, trapping, cross-country skiing, snowshoeing, nature observation, or other recreational activities permitted in the management plan approved by the commissioner;

(2) scientific and educational work and research;

(3) maintenance of corridors of disturbance, including survey lines and preparation of winter roads, consistent with protection of the peatland ecosystem;

(4) use of corridors of disturbance unless limited by a management plan adopted by the commissioner under subdivision 6;

(5) improvements to a public drainage system in existence on the effective date of Laws 1991, chapter 354, only when it is for the protection and maintenance of the ecological integrity of the peatland scientific and natural area and when included in a management plan adopted by the commissioner under subdivision 6;

(6) repairs to a public drainage system in existence on the effective date of Laws 1991, chapter 354, which crosses a peatland scientific and natural area and is used for the purposes of providing a drainage outlet for lands outside of the peatland scientific and natural area, provided that there are no other feasible and prudent alternative means of providing the drainage outlet. The commissioner shall cooperate with the ditch authority in the determination of any feasible and prudent alternatives. No repairs which would significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas shall be made unless approved by the commissioner;

(7) motorized uses on a corridor of disturbance, if the corridor existed on or before January 1, 1992, provided that recreational motorized uses may occur only when the substrate is frozen, or the corridor is snow packed, subject to a management plan developed in accordance with subdivision 6;

(8) control of forest insects, disease, and wildfires, as described in a management plan adopted by the commissioner under subdivision 6; and

(9) geological and geophysical surveys which would not significantly modify or alter the peatland water levels or flows, peatland water chemistry, plant or animal species or communities, or other natural features of the peatland scientific and natural areas.

Subd. 6. Management plans. The commissioner shall develop in consultation with the affected local government unit a management plan for each peatland scientific and natural area designated under section 84.036 in a manner prescribed by section 86A.09.

The management plan shall address recreational trails. In those peatland scientific and natural areas where no corridor of disturbance was used as a recreational trail on or before January 1, 1992, the plan may permit only one corridor of disturbance, in each peatland scientific and natural area, to be used as a recreational motorized trail.

Subd. 7. Establishing baseline ecological data. The commissioner shall establish baseline data on the ecology and biological diversity of peatland scientific and natural areas and provide for ongoing, long-term ecological monitoring to determine whether changes are occurring in the peatland scientific and natural areas. This research is intended to identify any changes occurring in peatland scientific and natural areas as a result of any permitted activities outside the peatland scientific and natural areas. This baseline data may include, but is not limited to, the history of the peatlands and their geologic origins, plant and animal communities, hydrology, water chemistry, and contaminants introduced from remote sources of atmospheric deposition.

Subd. 8. Ditch abandonments. In order to eliminate repairs or improvements to any public drainage system that crosses a peatland scientific and natural area in those instances where the repair or improvement adversely affects an area, the commissioner may petition for the abandonment of parts of the public drainage system under section 103E.811. If the public drainage system is necessary as a drainage outlet for lands outside of the peatland scientific and natural area, the commissioner will cooperate with the ditch authority in the development of feasible and prudent alternative means of providing a drainage outlet which avoids the crossing of and damage to the peatland scientific and natural area. In so doing, the commissioner shall grant flowage easements to the ditch authority for disposal of the outlet water on other state lands. The ditch authority shall approve the abandonment of parts of any public drainage system crossing a peatland scientific and natural area if the public drainage system crossing of those areas is not necessary as a drainage outlet for lands outside of the areas or if there are feasible and prudent alternative means of providing a drainage outlet without crossing such areas. In any abandonment under this subdivision the commissioner may enter into an agreement with the ditch authority regarding apportionment of costs and, contingent upon appropriations of money for that purpose, may agree to pay a reasonable share of the cost of abandonment.

Subd. 9. Compensation for trust fund lands. The commissioner shall acquire by exchange or eminent domain the surface interests, including peat, on trust fund lands contained in peatland scientific and natural areas established in subdivision 4.

Subd. 10. Acquisition of peatland scientific and natural areas. The commissioner may acquire by purchase the surface interests, including peat, of lands within the boundaries of the peatland areas described in section 84.036, that are owned, or that hereafter become owned, by the state and administered by the local county board.

The commissioner shall designate any land acquired under this subdivision as peatland scientific and natural area and preserve and administer any land so acquired and designated in accordance with subdivision 5 and section 86A.05.

HIST: 1991 c 354 art 8 s 1; 1992 c 464 art 2 s 1; 1996 c 462 s 1,2; 1997 c 2 s 7



Section 84.036 Peatland scientific and natural areas; designation.

84.036 Peatland scientific and natural areas; designation.

The following scientific and natural areas are established and are composed of all of the core peatland areas identified on maps in the 1984 commissioner of natural resources report, "Recommendations for the Protection of Ecologically Significant Peatlands in Minnesota" and maps on file at the department of natural resources:

(1) Red Lake Scientific and Natural Area in Beltrami, Koochiching, and Lake of the Woods counties;

(2) Myrtle Lake Scientific and Natural Area in Koochiching county;

(3) Lost River Scientific and Natural Area in Koochiching county;

(4) North Black River Scientific and Natural Area in Koochiching county;

(5) Sand Lake Scientific and Natural Area in Lake county;

(6) Mulligan Lake Scientific and Natural Area in Lake of the Woods county;

(7) Lost Lake Scientific and Natural Area in St. Louis county;

(8) Pine Creek Scientific and Natural Area in Roseau county;

(9) Hole in the Bog Scientific and Natural Area in Cass county;

(10) Wawina Scientific and Natural Area in St. Louis county;

(11) Nett Lake Scientific and Natural Area in Koochiching county;

(12) East Rat Root River Scientific and Natural Area in Koochiching county;

(13) South Black River Scientific and Natural Area in Koochiching county;

(14) Winter Road Lake Scientific and Natural Area in Koochiching county;

(15) Sprague Creek Scientific and Natural Area in Roseau county;

(16) Luxemberg Scientific and Natural Area in Roseau county;

(17) West Rat Root River Scientific and Natural Area in Koochiching county; and

(18) Norris Camp Scientific and Natural Area in Lake of the Woods county.

HIST: 1991 c 354 art 8 s 2



Section 84.081 Department divisions and bureaus.

84.081 Department divisions and bureaus.

Subdivision 1. Directors. Subject to the commissioner's authority to revise or abolish existing divisions and to establish new divisions, all as prescribed in section 84.083, subdivision 1, the department of natural resources shall be organized with the following divisions: a division of lands and forestry, a division of waters, soils and minerals, a division of game and fish, a division of parks and recreation, and a division of enforcement and field service. Each division shall be under the immediate charge of a director, subject to the supervision and control of the commissioner. The commissioner may place a director's position in the unclassified service if the position meets the criteria established in section 43A.08, subdivision 1a. They shall be chosen with regard to knowledge, training, experience, ability in administering the work of their respective divisions, and with consideration given to applicable professional registration.

Subd. 2. Repealed, 1991 c 326 s 27

Subd. 3. Directors may employ assistants. Each director, with the approval of the commissioner, may employ such assistants as may be necessary for the work of the director's division. Each director, with the approval of the commissioner, may designate one employee as deputy director, and may revoke such designation at any time, regardless of the civil service status of such employee and without affecting such status. Each deputy director may exercise all of the powers of the director, subject to the director's direction and control, including powers delegated by the commissioner unless otherwise prescribed by the commissioner.

HIST: 1943 c 60 s 3; 1943 c 601 s 1; 1947 c 587 s 17; 1949 c 356 s 1; 1949 c 739 s 7 subd 2; 1951 c 713 s 11; 1967 c 905 s 5; 1969 c 1129 art 3 s 6; 1973 c 615 s 1; 1982 c 560 s 42; 1986 c 444; 1987 c 306 s 2



Section 84.082 Vacancies.

84.082 Vacancies.

In case of a vacancy in the office of commissioner or of any director, the respective deputy shall have all of the powers and perform all of the duties thereof until a successor, either as an acting or regular incumbent, has been appointed and has qualified; provided, no deputy commissioner serving as commissioner in the event of a vacancy shall have power to discharge a director or to revise or change the assignments of activities among the divisions of the department or to designate another deputy. While serving in such vacated office a deputy shall receive the same salary as the regular incumbent.

HIST: 1943 c 60 s 4; 1986 c 444



Section 84.083 Assignment and delegation of duties.

84.083 Assignment and delegation of duties.

Subdivision 1. Division duties; delegation. Each division shall have charge of administering the activities indicated by its title and such other duties and functions as may be assigned by the commissioner, subject to the right of the commissioner to revise and change assignments of any and all activities or of specific duties or functions at any time as the commissioner may see fit, including but not limited to the right to abolish or revise existing divisions or to establish new divisions. The commissioner may, by written order filed in the office of the secretary of state, delegate to the directors or other designated employees, any of the powers or duties vested in or imposed upon the commissioner by this act or by any other law upon such conditions as the commissioner may prescribe and subject to modification or revocation at the commissioner's pleasure. Such delegated powers and duties may be exercised or performed by the respective directors or other employees in their own names or in the name of the commissioner, as the commissioner may direct.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Purchasing. The director of the division of waters may purchase technical and scientific equipment needed for the functions and duties of the director's office.

Subd. 4. Appropriations available. Money appropriated to the commissioner of natural resources for the division of waters or its director to conduct hydrologic studies remains available until spent.

HIST: 1943 c 60 s 5; 1949 c 356 s 2; 1967 c 905 s 5,6; 1973 c 615 s 2; 1986 c 444; 1990 c 391 art 8 s 10,11



Section 84.084 Transfer of funds.

84.084 Transfer of funds.

The commissioner may authorize the performance of services for any division by any other division or by the department staff, and, with the approval of the commissioner of administration, may require appropriate transfers of funds to compensate for the cost of such service.

HIST: 1943 c 60 s 6



Section 84.0845 Advance of matching funds.

84.0845 Advance of matching funds.

The commissioner may advance funds appropriated for fish and wildlife programs to government agencies, the National Fish and Wildlife Foundation, federally recognized Indian tribes and bands, and private, nonprofit organizations for the purposes of securing nonstate matching funds for projects involving acquisition and improvement of fish and wildlife habitat and related research and management. The commissioner shall execute agreements for contracts with the matching parties under sections 16C.03, subdivision 4, and 16C.05 prior to advancing any state funds. The agreement or contract shall contain provisions for return of the state's share and the matching funds within a period of time specified by the commissioner. The state's funds and the nonstate matching funds must be deposited in a separate account and expended solely for the purposes set forth in the agreement or contract. The commissioner shall enter into agreements or contracts only with the National Fish and Wildlife Foundation and federal and nonprofit authorities deemed by the commissioner to be dedicated to the purposes of the project.

HIST: 1993 c 269 s 1; 1998 c 386 art 2 s 26



Section 84.0846 Natural resource seminars and conferences.

84.0846 Natural resource seminars and conferences.

The commissioner of natural resources may advance funds appropriated for natural resource programs to government agencies, the National Fish and Wildlife Foundation, federally recognized Indian tribes and bands, colleges and universities, and nonprofit organizations deemed by the commissioner to be dedicated to the goals and objectives of the department for the purpose of sponsoring or cosponsoring conferences and seminars related to natural resources issues and management. The commissioner shall execute grants or contracts with the responsible parties under section 16C.05 prior to advancing any state funds and the agreements must provide for a full accounting of how the state's funds will be spent.

HIST: 2000 c 495 s 2



Section 84.085 Acceptance of gifts.

84.085 Acceptance of gifts.

Subdivision 1. Authority. (a) The commissioner of natural resources may accept for and on behalf of the state any gift, bequest, devise, or grants of lands or interest in lands or personal property of any kind or of money tendered to the state for any purpose pertaining to the activities of the department or any of its divisions. Any money so received is hereby appropriated and dedicated for the purpose for which it is granted. Lands and interests in lands so received may be sold or exchanged as provided in chapter 94.

(b) The commissioner of natural resources, on behalf of the state, may accept and use grants of money or property from the United States or other grantors for conservation purposes not inconsistent with the laws of this state. Any money or property so received is hereby appropriated and dedicated for the purposes for which it is granted, and shall be expended or used solely for such purposes in accordance with the federal laws and regulations pertaining thereto, subject to applicable state laws and rules as to manner of expenditure or use providing that the commissioner may make subgrants of any money received to other agencies, units of local government, and private nonprofit corporations. Appropriate funds and accounts shall be maintained by the commissioner of finance to secure compliance with this section.

(c) The commissioner may accept for and on behalf of the permanent school fund a donation of lands, interest in lands, or improvements on lands. A donation so received shall become state property, be classified as school trust land as defined in section 92.025, and be managed consistent with section 127A.31.

Subd. 2. Wetlands. The commissioner of natural resources must accept a gift, bequest, devise, or grant of wetlands, as defined in section 103G.005, subdivision 19, or public waters wetlands, as defined in section 103G.005, subdivision 15a, unless:

(1) the commissioner determines that the value of the wetland for water quality, floodwater retention, public recreation, wildlife habitat, or other public benefits is minimal;

(2) the wetland has been degraded by activities conducted without a required permit by the person offering the wetland and the person has not taken actions determined by the commissioner to be necessary to restore the wetland;

(3) the commissioner determines that the wetland has been contaminated by a hazardous substance as defined in section 115B.02, subdivision 8, a pollutant or contaminant as defined in section 115B.02, subdivision 13, or petroleum as defined in section 115C.02, subdivision 10, and the contamination has not been remedied as required under chapter 115B or 115C;

(4) the wetland is subject to a lien or other encumbrance; or

(5) the commissioner, after reasonable effort, has been unable to obtain an access to the wetland.

HIST: Ex1971 c 3 s 77 subd 1; 1984 c 654 art 2 s 79; 1989 c 51 s 1; 1991 c 354 art 10 s 1; 1994 c 578 s 1; 1996 c 462 s 43; 1998 c 397 art 11 s 3



Section 84.0855 Sales; receipts; appropriation.

84.0855 Sales; receipts; appropriation.

Subdivision 1. Sales authorized; gift certificates. The commissioner may sell natural resources-related publications and maps; federal migratory waterfowl, junior duck, and other federal stamps; and other nature-related merchandise, and may rent or sell items for the convenience of persons using department of natural resources facilities or services. The commissioner may sell gift certificates for any items rented or sold. Notwithstanding section 16A.1285, a fee charged by the commissioner under this section may include a reasonable amount in excess of the actual cost to support department of natural resources programs. The commissioner may advertise the availability of a program or item offered under this section.

Subd. 1a. Software sales. Notwithstanding section 16B.405, the commissioner may sell or license intellectual property and software products or services developed by the department or custom developed by a vendor for the department.

Subd. 2. Receipts; appropriation. Money received by the commissioner under this section or to buy supplies for the use of volunteers, may be credited to one or more special accounts in the state treasury and is appropriated to the commissioner for the purposes for which the money was received. Money received from sales at the state fair shall be available for state fair related costs. Money received from sales of intellectual property and software products or services shall be available for development, maintenance, and support of software products and systems.

HIST: 1987 c 404 s 93; 1991 c 254 art 2 s 4; 1992 c 513 art 2 s 19; 1997 c 226 s 6; 1999 c 231 s 84,85



Section 84.0856 Fleet management account.

84.0856 Fleet management account.

The commissioner of natural resources may bill organizational units within the department of natural resources for the costs of providing them with equipment. Costs billed may include acquisition, licensing, insurance, maintenance, repair, and other direct costs as determined by the commissioner. Receipts and interest earned on the receipts shall be credited to a special account in the state treasury and are appropriated to the commissioner to pay the costs for which the billings were made.

HIST: 1987 c 404 s 94



Section 84.086 Seals, uniforms, and badges.

84.086 Seals, uniforms, and badges.

Subdivision 1. Seals required. The department of natural resources and the several divisions thereof shall have seals in the form and design heretofore adopted, bearing the words "State of Minnesota, Department of Natural Resources," also, in case of a division seal, the title of the division. The seals may be used to authenticate the official acts of the commissioner or the directors, respectively, but omission or absence of the seal shall not affect the validity or force of any such act.

Subd. 2. Badges and uniforms. (a) The commissioner may provide for the issuance at state expense of such badges and uniforms as the commissioner deems necessary and suitable for officers or employees of the department and its divisions.

(b) Uniforms for conservation officers and their supervisors shall be equipped with distinctive emblems, and shall be distinctive from the uniforms of any division or section of the department of natural resources, the state patrol, or any other state department or agency.

HIST: 1943 c 60 s 8,9; 1965 c 181 s 1; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1981 c 37 s 2; 1986 c 444



Section 84.087 Keeping records and orders.

84.087 Keeping records and orders.

Except as otherwise prescribed or required by law, the originals of all official records, orders, and other documents made, executed, or issued by or under the authority of the commissioner of natural resources or the directors of the several divisions of the department shall be filed and kept in the respective offices where the same were made, executed, or issued, or in such other office in the department as the commissioner may direct.

HIST: 1943 c 60 s 10; 1969 c 1129 art 10 s 2



Section 84.0875 Environmental learning centers.

84.0875 Environmental learning centers.

The commissioner may acquire and better, or make grants to counties, home rule charter or statutory cities, or school districts to acquire and better, residential environmental learning centers where students may learn how to use, preserve, and renew the natural resources of this state. A facility and reasonable access to it must be owned by the state or a political subdivision but may be leased to or managed by a nonprofit organization to carry out an environmental learning program established by the commissioner. The lease or management agreement must comply with the requirements of section 16A.695.

HIST: 1994 c 643 s 46



Section 84.088 Repealed, 1Sp1985 c 13 s 376

84.088 Repealed, 1Sp1985 c 13 s 376



Section 84.0885 Repealed, 1992 c 513 art 2 s 32

84.0885 Repealed, 1992 c 513 art 2 s 32



Section 84.0887 Minnesota Conservation Corps programs.

84.0887 Minnesota Conservation Corps programs.

Subdivision 1. Program content. The commissioner shall operate Minnesota Conservation Corps programs which may include summer youth programs and year-round young adult programs. The commissioner shall insure that youths in all parts of the state have an equal opportunity for employment and that equal numbers of male and female youth are selected for the summer programs. Youth corps members must be 15 to 18 years old and young adult corps members must be 18 to 26 years old. Minnesota Conservation Corps members are not public employees under chapter 43A or 179A. Minnesota Conservation Corps programs may provide services that include but are not limited to the following:

(1) conservation, rehabilitation, and the improvement of wildlife habitat, prairie, parks, and recreational areas;

(2) urban and rural revitalization, historical and cultural site preservation, and reforestation of both urban and rural areas;

(3) fish culture, wildlife habitat maintenance and improvement, and other fishery assistance;

(4) road and trail development, maintenance, and improvement;

(5) erosion, flood, drought, and storm damage assistance and controls;

(6) stream, lake, waterfront harbor, and port improvement;

(7) wetlands protection and pollution control;

(8) insect, disease, rodent, and fire prevention and control;

(9) the improvement of abandoned railroad beds and rights-of-way;

(10) energy conservation projects, renewable resource enhancement, and recovery of biomass;

(11) reclamation and improvement of strip-mined land; and

(12) forestry, nursery, and cultural operations.

Subd. 2. Additional services. In addition to services under subdivision 1, Minnesota Conservation Corps programs may coordinate with or provide services to:

(1) making public facilities accessible to individuals with disabilities;

(2) federal, state, local, and regional governmental agencies;

(3) nursing homes, hospices, senior centers, hospitals, local libraries, parks, recreational facilities, child and adult day care centers, programs servicing individuals with disabilities, and schools;

(4) law enforcement agencies, and penal and probation systems;

(5) private nonprofit organizations that primarily focus on social service such as community action agencies;

(6) activities that focus on the rehabilitation or improvement of public facilities, neighborhood improvements, literacy training that benefits educationally disadvantaged individuals, weatherization of and basic repairs to low-income housing including housing occupied by older adults, activities that focus on drug and alcohol abuse education, prevention, and treatment; and

(7) any other nonpartisan civic activities and services that the commissioner determines to be of a substantial social benefit in meeting unmet human, educational, or environmental needs, particularly needs related to poverty, or in the community where volunteer service is to be performed.

Subd. 3. Ineligible services. Ineligible service categories include:

(1) business organized for profit;

(2) labor unions;

(3) partisan political organizations;

(4) organizations engaged in religious activities, unless such activities do not involve the use of funds provided under this title by program participants and program staff to give religious instruction, conduct worship services, or engage in any form of proselytization; or

(5) domestic or personal service companies or organizations.

Subd. 4. Advisory committee. The commissioner shall establish a Minnesota Conservation Corps advisory committee with broad state representation including youth. Notwithstanding section 15.059, subdivision 5, or other law to the contrary, the committee expires June 30, 2003.

Subd. 5. Older members. Minnesota Conservation Corps programs may enroll a limited number of special corps members over age 26 so that the corps may draw on their unique knowledge, skills, or abilities to fulfill the purposes of the programs.

Subd. 6. Expenditures from special funds. An appropriation from a special revenue fund or account to the commissioner for Minnesota Conservation Corps programs must be spent for projects that are consistent with the purposes of the fund or account from which the appropriation was made.

Subd. 7. Group health and accidental death insurance. The commissioner may provide group health and accidental death insurance coverage for youth and young adult corps members through an insurance carrier under contract with the National Association of Service and Conservation Corps.

Subd. 8. Education awards. (a) A person employed as a corps member for one year of continuous service, as determined by standards adopted by the commissioner, and who receives a satisfactory evaluation upon termination of employment may be provided an incentive award of $500 or an education certificate in an amount not less than $1,000 nor more than stipulated in the National and Community Service Act (Public Law Number 101-610, United States Code, title 42, sections 12501 through 12681).

(b) The commissioner may authorize a partial incentive award or education certificate to a person employed as a corps member who receives a satisfactory evaluation upon termination of employment if the person is employed as a corps member for less than one year of continuous employment if the commissioner determines that employment was terminated because of special circumstances beyond the control of the corps member. Partial awards may also be made if the person is employed as a corps member for at least ten months but less than one year and the commissioner determines that employment was terminated in order to enable the person to attend an institution of higher education, vocational institution, or other training program or to enable the person to obtain other employment.

(c) The education certificate is valid for seven years after the date of issuance for the payment of tuition, related educational expenses, and required program activity fees at any institution of higher education which accepts the certificate. In instances where a corps member has attained a degree or certificate from an institution of higher education and has an education loan outstanding, the education certificate may be used to repay that loan. The commissioner shall authorize payment to the institution of face value of the certificate upon presentation.

Subd. 9. Contracts; grants. The commissioner of natural resources may contract with and make grants to nonprofit agencies to assist in carrying out the purposes, plans, and programs of the Minnesota Conservation Corps.

HIST: 1992 c 513 art 2 s 20; 1994 c 632 art 2 s 18,19; 1997 c 46 s 1,2; 1997 c 216 s 60; 1Sp2001 c 2 s 73-78



Section 84.089 Volunteers in natural resources program.

84.089 Volunteers in natural resources program.

Subdivision 1. Volunteers permitted. The commissioner of natural resources may recruit, train, and accept without regard to personnel laws, or rules, the services of individuals without compensation as volunteers for or in aid of activities in and related to the areas or programs administered by the commissioner.

Subd. 2. Incidental expenses. The commissioner may provide for the incidental expenses of a volunteer, such as transportation, uniforms, lodging, and subsistence.

Subd. 3. Application of law. Except as otherwise provided in this section, a volunteer is not a state employee and is not subject to the provisions of law relating to state employment, including but not limited to those relating to hours of work, rates of compensation, leave, unemployment benefits, and state employee benefits. A volunteer accepted under this section is a state employee for the purposes of section 176.011, subdivision 9, and the provisions of chapter 176, relating to workers' compensation apply to the volunteer.

HIST: 1980 c 384 s 1; 1986 c 444; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4



Section 84.0894 Enforcement of aquatic plants and endangered species.

84.0894 Enforcement of aquatic plants and endangered species.

An enforcement officer shall enforce a violation of sections 84.0895, 84.091, 84.093, 84.152, and 103G.615 in the same manner as a violation of the game and fish laws.

HIST: 1986 c 386 art 4 s 8; 1987 c 149 art 2 s 1; 1990 c 391 art 10 s 3



Section 84.0895 Protection of threatened and endangered species.

84.0895 Protection of threatened and endangered species.

Subdivision 1. Prohibition. Notwithstanding any other law, a person may not take, import, transport, or sell any portion of an endangered species of wild animal or plant, or sell or possess with intent to sell an article made with any part of the skin, hide, or parts of an endangered species of wild animal or plant, except as provided in subdivisions 2 and 7.

Subd. 2. Application. (a) Subdivision 1 does not apply to:

(1) plants on land classified for property tax purposes as class 2a or 2c agricultural land under section 273.13, or on ditches and roadways; and

(2) noxious weeds designated pursuant to sections 18.76 to 18.88 or to weeds otherwise designated as troublesome by the department of agriculture.

(b) If control of noxious weeds is necessary, it takes priority over the protection of endangered plant species, as long as a reasonable effort is taken to preserve the endangered plant species first.

(c) The taking or killing of an endangered plant species on land adjacent to class 3 or 3b agricultural land as a result of the application of pesticides or other agricultural chemical on the class 3 or 3b land is not a violation of subdivision 1, if reasonable care is taken in the application of the pesticide or other chemical to avoid impact on adjacent lands. For the purpose of this paragraph, class 3 or 3b agricultural land does not include timber land, waste land, or other land for which the owner receives a state paid wetlands or native prairie tax credit.

(d) The accidental taking of an endangered plant, where the existence of the plant is not known at the time of the taking, is not a violation of subdivision 1.

Subd. 3. Designation. (a) The commissioner shall adopt rules under chapter 14, to designate species of wild animal or plant as:

(1) endangered, if the species is threatened with extinction throughout all or a significant portion of its range;

(2) threatened, if the species is likely to become endangered within the foreseeable future throughout all or a significant portion of its range; or

(3) species of special concern, if although the species is not endangered or threatened, it is extremely uncommon in this state, or has unique or highly specific habitat requirements and deserves careful monitoring of its status. Species on the periphery of their range that are not listed as threatened may be included in this category along with those species that were once threatened or endangered but now have increasing or protected, stable populations.

(b) The range of the species in this state is a factor in determining its status as endangered, threatened, or of special concern. A designation by the secretary of the interior that a species is threatened or endangered is a prima facie showing under this section.

(c) The commissioner shall reevaluate the designated species list every three years after it is first adopted and make appropriate changes. The review must consider the need for further protection of species on the species of special concern list. Species may be withdrawn from designation in the same manner that species are designated.

Subd. 4. Studies. The commissioner may conduct investigations to determine the status and requirements for survival of a resident species of wild animal or plant.

Subd. 5. Management. (a) Notwithstanding any other law, the commissioner may undertake management programs, issue orders, and adopt rules necessary to bring a resident species of wild animal or plant that has been designated as threatened or endangered to a point at which it is no longer threatened or endangered.

(b) Subject to the provisions of subdivision 6, management programs for endangered or threatened species include research, census, law enforcement, habitat acquisition, habitat maintenance, propagation, live trapping, transplantation, and regulated taking.

Subd. 6. Enforcement. A peace officer or conservation officer, pursuant to chapter 626, may execute a warrant to search for and seize goods, merchandise, plant or animal taken, sold or offered for sale in violation of this section, or items used in connection with a violation of this section. Seized property must be held pending judicial proceedings. Upon conviction, seized property is forfeited to the state and must be offered to a scientific or educational institution or destroyed.

Subd. 7. General exceptions. (a) The commissioner may prescribe conditions for an act otherwise prohibited by subdivision 1 if:

(1) the act is for the purpose of zoological, educational, or scientific study;

(2) the act enhances the propagation or survival of the affected species;

(3) the act prevents injury to persons or property; or

(4) the social and economic benefits of the act outweigh the harm caused by it.

(b) A member of an endangered species may not be destroyed under clause (3) or (4) until all alternatives, including live trapping and transplantation, have been evaluated and rejected. The commissioner may prescribe conditions to propagate a species or subspecies.

(c) A person may capture or destroy a member of an endangered species, without permit, to avoid an immediate and demonstrable threat to human life or property.

(d) The commissioner must give approval under this subdivision for forest management, including permit, sale, or lease of land for timber harvesting.

Subd. 8. Application. This section does not apply retroactively or prohibit importation into this state and subsequent possession, transport, and sale of wild animals, wild plants, or parts of wild animals or plants that are legally imported into the United States or legally acquired and exported from another territory, state, possession, or political subdivision of the United States.

Subd. 9. Violations. A violation of this section is a misdemeanor.

HIST: 1986 c 386 art 4 s 9; 1995 c 186 s 22



Section 84.09 Repealed, 1996 c 410 s 57

84.09 Repealed, 1996 c 410 s 57



Section 84.091 Aquatic vegetation in public waters.

84.091 Aquatic vegetation in public waters.

Subdivision 1. Ownership. The state is the owner of wild rice and other aquatic vegetation growing in public waters. A person may not acquire a property interest in wild rice or other aquatic vegetation or destroy wild rice or aquatic vegetation, except as authorized under this chapter.

Subd. 2. License required; exception. (a) Except as provided in paragraph (b), a person may not harvest, buy, sell, transport, or possess aquatic plants without a license required under this chapter. A license shall be issued in the same manner as provided under the game and fish laws.

(b) A resident under the age of 16 years may harvest wild rice without a license, if accompanied by a person with a wild rice license.

Subd. 3. License fees. (a) The fees for the following licenses, to be issued to residents only, are:

(1) for harvesting wild rice, $12.50;

(2) for buying and selling wild ginseng, $5;

(3) for a wild rice dealer's license to buy and sell 50,000 pounds or less, $70; and

(4) for a wild rice dealer's license to buy and sell more than 50,000 pounds, $250.

(b) The weight of the wild rice shall be determined in its raw state.

HIST: 1986 c 386 art 4 s 10; 1987 c 404 s 96; 1991 c 200 s 1



Section 84.0911 Wild rice management account.

84.0911 Wild rice management account.

Subdivision 1. Establishment. The wild rice management account is established as an account in the state treasury.

Subd. 2. Receipts. Money received from the sale of wild rice licenses issued by the commissioner under section 84.091, subdivision 3, clauses (1) and (3), shall be credited to the wild rice management account.

Subd. 3. Use of money in account. (a) Money in the wild rice management account shall be used by the commissioner for management of designated public waters to improve natural wild rice production.

(b) Money that is not appropriated from the wild rice management account does not cancel but shall remain in the wild rice management account until appropriated.

HIST: 1987 c 149 art 1 s 1; 1989 c 335 art 4 s 106,109; 1990 c 594 art 1 s 78; 1995 c 186 s 23



Section 84.092 Repealed, 1990 c 391 art 10 s 4

84.092 Repealed, 1990 c 391 art 10 s 4



Section 84.0921 Repealed, 1990 c 391 art 10 s 4

84.0921 Repealed, 1990 c 391 art 10 s 4



Section 84.093 Wild ginseng.

84.093 Wild ginseng.

The commissioner may establish rules including seasons for harvesting to conserve wild ginseng.

HIST: 1985 c 248 s 70; 1986 c 386 art 4 s 12



Section 84.10 Wild rice harvested in certain lakes.

84.10 Wild rice harvested in certain lakes.

It shall be unlawful for any person to take wild rice grain from any of the waters within the original boundaries of the White Earth, Leech Lake, Nett Lake, Vermillion, Grand Portage, Fond du Lac and Mille Lacs reservations except said persons be of Indian blood, or residents of the reservation upon which said wild rice grain is taken.

HIST: (6131-5) 1939 c 231 s 2; 1941 c 217 s 1; 1943 c 220 s 1; 1945 c 171 s 1; 1947 c 424 s 1



Section 84.105 Wild rice season.

84.105 Wild rice season.

Ripe wild rice may be harvested from July 15 to September 30.

HIST: 1996 c 410 s 19



Section 84.11 Repealed, 1947 c 424 s 6

84.11 Repealed, 1947 c 424 s 6



Section 84.111 Rice harvesting.

84.111 Rice harvesting.

Subdivision 1. Watercraft restrictions. It shall be unlawful to use, in harvesting wild rice in any public waters in this state, any watercraft other than a boat, skiff, or canoe propelled by hand, which boat, skiff, or canoe may have a top width of not more than 36 inches and a length of not more than 18 feet, or any machine or mechanical device for gathering or harvesting the grain other than with flails not over 30 inches in length nor over one pound in weight, which flails must be held and operated by hand.

Subd. 2. Pole restrictions. It is unlawful to use any pole for propelling any watercraft used in such harvesting which is not forked at the end, with each branch less than 12 inches in length.

Subd. 3. Machine restrictions. It is unlawful to use in such harvesting any machine or device for gathering the grain other than a flail not over 30 inches in length nor over one pound in weight, held and operated by hand.

Subd. 4. Harvest hours. It is unlawful to harvest any wild rice in any public waters between 3:00 p.m. and 9:00 a.m. following except as otherwise expressly permitted in writing by an authorized committee member or other agent of the commissioner pursuant to rules of the commissioner.

Subd. 5. Fee holder provisions. Notwithstanding the provisions of subdivisions 1 to 3, any person holding fee title to all property surrounding a body of public waters may use mechanical harvesting devices to harvest wild rice in those waters. This subdivision does not apply to:

(a) Any body of public waters greater than 125 acres in size;

(b) Any body of public waters to which the public has access directly or through a channel or watercourse;

(c) Any body of public waters within the original boundaries of any Indian reservation; or

(d) Harvesting of wild rice for use or sale by any person other than the owner of the surrounding property.

HIST: 1949 c 506 s 3,4; 1959 c 684 s 1; 1963 c 174 s 1; 1982 c 543 s 1; 1985 c 248 s 70; 1986 c 444



Section 84.12 Repealed, 1947 c 424 s 6

84.12 Repealed, 1947 c 424 s 6



Section 84.13 Repealed, 1947 c 424 s 6

84.13 Repealed, 1947 c 424 s 6



Section 84.14 Repealed, 1996 c 410 s 57

84.14 Repealed, 1996 c 410 s 57



Section 84.15 Commissioner's authority; rice harvesting.

84.15 Commissioner's authority; rice harvesting.

Subdivision 1. Authority to restrict harvest. The commissioner may restrict or prohibit the harvesting of wild rice grain on public waters of any designated area when, upon investigation of conditions, it shall be determined necessary or advisable to protect against undue depletion of the crop so as to retard reseeding or restocking of such area or so as to endanger its effective use as a natural food for waterfowl.

Subd. 2. Harvest for research or planting. The commissioner may harvest not to exceed 10,000 pounds of wild rice in any calendar year for the purposes of obtaining wild rice seed for experimental and research purposes and replanting in public waters of the state, including waters within the original boundaries of the Minnesota Indian reservations.

HIST: (6131-15) 1939 c 231 s 12; 1949 c 628 s 1; 1957 c 85 s 1; 1986 c 444



Section 84.151 Expired

84.151 Expired



Section 84.152 Wild rice.

84.152 Wild rice.

Subdivision 1. Rules. The commissioner shall prescribe rules for harvesting and possessing wild rice.

Subd. 2. License required. A person who buys wild rice within the state for resale to anyone except consumers, or sells wild rice imported from outside the state to anyone within the state except consumers must have a wild rice dealer's license.

Subd. 3. Application. (a) An application for a wild rice dealer's license must be made under a written oath. The form of a wild rice dealer's license application must include:

(1) the amount of wild rice, whether raw or processed, bought or sold by the applicant during the preceding calendar year;

(2) the amount of wild rice the applicant estimates will be bought or sold under the license; and

(3) other pertinent information required by the commissioner.

(b) The license fee must be paid in advance, based on the applicant's estimate. A license may not be issued for a fee based on a lesser amount of wild rice than was bought or sold by the applicant during the preceding calendar year.

Subd. 4. Supplemental license. A wild rice dealer may not buy or sell wild rice for which a license is required in excess of the amount covered by the license. If a wild rice dealer desires to buy or sell wild rice in excess of the licensed amount, the dealer must apply for a supplemental license. The supplemental license shall be issued for the additional amount of wild rice upon payment of the prescribed fee, less credit for the fees paid for the previous license or licenses issued for the same calendar year. When the supplemental license is issued, the previous licenses held by the dealer shall be surrendered to the commissioner.

Subd. 5. Repealed, 1989 c 350 art 19 s 2

Subd. 6. Penalties. (a) A person is guilty of a misdemeanor who:

(1) willfully makes a false statement in an application for a license or in a required report or record; or

(2) violates a provision relating to wild rice dealers.

(b) Each violation is a separate offense. An acquittal prohibits later prosecution based on a similar charge involving other wild rice in the same transaction.

(c) If a wild rice dealer is convicted of two offenses under this subdivision within three years, the dealer's license is null and void and the dealer may not be issued a license for one year after the date of the conviction.

HIST: 1986 c 386 art 4 s 13



Section 84.1525 Stromatolites.

84.1525 Stromatolites.

Subdivision 1. Permit required. A person may not possess, move, or disturb a stromatolite located in waters of the state except under a permit issued by the commissioner.

Subd. 2. Rules. The commissioner may adopt rules establishing criteria and procedures for:

(1) the issuance of stromatolite permits with reasonable conditions; and

(2) the denial, modification, suspension, or revocation of stromatolite permits for cause.

HIST: 1992 c 462 s 2; 1993 c 231 s 2



Section 84.153 Property; leasing, renting.

84.153 Property; leasing, renting.

The commissioner is hereby authorized at public or private vendue and at such prices and under such terms and conditions as the commissioner may prescribe, to lease any buildings or lands not now authorized to be leased, acquired in the name of the state of Minnesota by any of the several divisions of the department which are not presently needed for the uses and purposes of any of the divisions of the department. The purposes for which such leases may be executed shall be in the furtherance of the interests of conservation and such uses shall not result in any permanent injury to the land. No such lease shall be made for a term to exceed two years and shall contain a provision for cancellation at any time by the commissioner upon three months written notice. All money received from these leases shall be credited to the fund from which the property was acquired.

The commissioner is hereby authorized to rent or lease to employees of the various divisions of the department such cabins, buildings, or living quarters as are now or may hereafter be constructed upon state-owned lands under the control of the several divisions of the department, when this occupancy is found to be necessary or beneficial to the work of the department. These leases or rental agreements shall be upon a month to month basis and provide for surrender by the lessee upon demand at any time the lessee's services with the state may be terminated, without the necessity of any written notice. All receipts from rents shall be paid in to the state treasurer and credited to the fund charged with the cost of maintenance of such buildings and are hereby appropriated for such use.

All instruments and transactions so negotiated shall be approved as to form, validity, and execution by the attorney general.

Hunting of wild game is prohibited on any land which has been posted by the lessee to prohibit hunting. Such prohibition shall apply to all persons including the lessee.

HIST: 1941 c 291 s 1-3; 1965 c 382 s 1; 1986 c 444



Section 84.154 Lac qui Parle water control project.

84.154 Lac qui Parle water control project.

Subdivision 1. Conservation project. The commissioner is hereby authorized, with the approval of the executive council, and on such terms as may be deemed advantageous to the state, to sell and convey to the United States the fee title, free from any mineral reservation, of lands acquired by the state for the Lac qui Parle River water control project upon which dams and appurtenant structures have been or may be constructed and such rights-of-way as may be required by the United States to provide access thereto for the purposes of construction, maintenance and operation, and to grant, sell and convey either such fee title to, or flowage rights over, all lands acquired for the project on and above Lac qui Parle Lake which lie below the 935.7 foot elevation on project datum, and to grant, sell and convey flowage rights only over all lands so acquired on or above Marsh Lake which lie below the 939.5 foot elevation on project datum and over all of such lands on and above either of these lakes which lie above such elevations, and to lease to any appropriate agency of the United States for conservation purposes, subject to such flowage rights, any of such lands the ownership of which is retained by the state, or to enter into a cooperative agreement with any such agency for the development and management of any wild life or other conservation activity thereon; provided, that no such conveyance or agreement shall waive any claim of the state for reimbursement from the United States under the Flood Control Act of June 28, 1938, and any amendments thereof. Each such lease for conservation purposes and each such cooperative agreement for the development and management of wild life or other conservation activity on such lands shall contain specific conditions reserving to the public during all open seasons for hunting wild waterfowl at least 40 percent of the area of these lands suitable for hunting waterfowl as public shooting grounds.

Subd. 2. Commissioner may complete Lac qui Parle and Big Stone Lake projects. Inasmuch as the cessation of the work relief program of the federal government and the entry of the United States into the present war prevented completion of certain contemplated features of the Lac qui Parle and Big Stone Lake water control projects heretofore undertaken by the executive council, in cooperation with Federal agencies, and it is desirable that such projects be completed in order to secure effective control and utilization of the waters affected for the purposes of prevention and control of floods, water conservation, improvement of conditions for game and fish, and other authorized public uses, the commissioner of natural resources is authorized to construct all works and improvements pertaining or incidental to said projects which the commissioner deems necessary for such purposes, and to maintain and operate the same so far as not transferred to the United States pursuant to law.

Subd. 3. Powers of commissioner. The commissioner of natural resources may use for any project herein authorized any land of the state under the commissioner's jurisdiction or control so far as is not inconsistent with the laws governing the same, may acquire by purchase, gift, or condemnation any additional lands or interests in lands required for such projects, including lands or interests in adjacent states if authorized by the laws thereof, may accept gifts or grants of money or property from the United States or any other source for such projects, may use and apply any money or property so received in accordance with the terms of the gift or grant so far as is not inconsistent with the provisions of this section or other laws, may act in behalf of the state as sponsor for any such project undertaken or authorized by the United States, may make any sponsor's contributions required for any such project out of money appropriated by Laws 1943, chapter 476, or otherwise made available therefor, and may cooperate with the United States or any adjacent state or any authorized agency of either in constructing, maintaining and operating any such project upon such terms and conditions as the commissioner may deem proper not inconsistent with the laws of this state.

Subd. 4. May sell or lease land. The commissioner of natural resources may, in behalf of the state, with the approval of the governor, sell or lease to the United States any part of the lands or interests in lands heretofore or hereafter acquired by the state for the purposes of such projects, with any structures or improvements thereon, upon such terms and conditions as the commissioner may deem proper, providing for the continued maintenance and operation of such projects for the purposes herein specified; provided that the provisions of this section shall not be deemed to repeal or supersede the provisions of Laws 1941, chapters 142 and 518, with respect to lands or interests heretofore acquired, so far as applicable thereto; provided, that the governor shall not approve any such sale or lease without first consulting the legislative advisory commission and securing their recommendation, which shall be advisory only. Failure or refusal of the commission to make a recommendation promptly shall be deemed a negative recommendation.

Subd. 5. Special funds created. (1) There is hereby created a special fund to be known as the Lac qui Parle and Big Stone Lake water control projects fund, in which shall be placed all moneys heretofore or hereafter received for any lands or other property acquired by the state for the Lac qui Parle water control project and heretofore or hereafter sold or leased to the United States pursuant to Laws 1941, chapter 518, or otherwise, also all money heretofore or hereafter received from any source for the sale or lease under any other law of any lands or other property acquired by the state for either the Lac qui Parle or Big Stone Lake water control project, except as otherwise provided in clause (2).

(2) All moneys in excess of $2,500 remaining June 30, 1943, and at the end of each fiscal year thereafter in the Lac qui Parle revolving fund designated by Laws 1941, chapter 142, shall be transferred to said projects fund. When all the property authorized to be sold under said chapter has been sold and the proceeds have been received the executive council shall notify the commissioner of finance thereof. Thereupon the balance remaining in said revolving fund shall be transferred to said projects fund and said revolving fund shall be abolished.

(3) All moneys in said projects fund are hereby appropriated to the commissioner of conservation for the purposes of Laws 1943, chapter 476, to remain available therefor until expended hereunder or otherwise expressly disposed of by law; provided, that all expenditures hereunder shall be subject to the approval of the governor; provided, that the governor shall not approve any such expenditure without first consulting the legislative advisory commission and securing their recommendation, which shall be advisory only. Failure or refusal of the commission to make a recommendation promptly shall be deemed a negative recommendation.

Subd. 6. Transfer to commissioner. (1) The supervision and control of the Lac qui Parle project lands, which is now vested in the executive council by Laws 1925, chapter 426; Laws 1933, chapter 355; Extra Session Laws 1933, chapter 25; Laws 1935, chapter 51; Extra Session Laws 1935, chapter 101; Laws 1937, chapters 209 and 459; Extra Session Laws 1937, chapter 89; Laws 1941, chapters 142 and 518; Laws 1943, chapter 476; Laws 1945, chapter 325; Laws 1947, chapter 571; and Minnesota Statutes, section 84.154, are hereby transferred to the commissioner of natural resources.

(2) These lands, which consist of 22,000 acres, more or less, located in the north and east edge of Lac qui Parle county and portions of the south and west edges of Chippewa, Swift and Big Stone counties, shall be used and developed as a game refuge and public hunting grounds as the commissioner of natural resources may designate and shall include all state-owned lands acquired pursuant to the provisions of law above stated.

(3) The right of eminent domain will not be exercised in the case of the acquisition of additional lands to this game refuge and public hunting ground.

HIST: 1941 c 518 s 1; 1943 c 476 s 1; 1957 c 755 s 1-3; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1975 c 271 s 6; 1986 c 444



Section 84.155 Conservation projects; Beltrami Island, Pine Island.

84.155 Conservation projects; Beltrami Island, Pine Island.

Subdivision 1. Certain leases between the state and the United States of America ratified and approved. Leases entered into between the United States of America and the state of Minnesota, through the commissioner of conservation, under date of August 2, 1940, demising to the state of Minnesota federal owned lands in what are known as the Beltrami and Pine Island areas, located in the counties of Koochiching, Roseau, Lake of the Woods, and Beltrami, in the state of Minnesota, for a period of 50 years, are hereby in all things ratified and approved.

Subd. 2. Beltrami Island conservation project created. For the purpose of protecting, preserving, and managing wild life, forest and water resources, there is hereby established the Beltrami Island conservation project consisting of all lands within the descriptions hereinafter contained. All public lands, except tax forfeited lands, lying within these areas are hereby set aside and reserved from sale. These areas shall comprise the following lands and waters in Beltrami county, Minnesota:

All of Townships 155 and 156, North, in Ranges 31, 32, 33, 34 and 35 West of the Fifth Principal Meridian:

All of Townships 157 and 158, North, in Ranges 36 and 37 West of the Fifth Principal Meridian:

and the following described lands and waters in the Lake of the Woods county, Minnesota:

All of Township 157, North, Range 32 West of the Fifth Principal Meridian:

All of Townships 157, 158 and 159, North, in Range 33 West of the Fifth Principal Meridian:

All of Townships 157, 158, 159 and 160, North, in Range 34 West of the Fifth Principal Meridian:

All of Townships 157, 158, 159 and 160, North, in Range 35 West of the Fifth Principal Meridian:

All of Townships 159 and 160, North, in Range 36 West of the Fifth Principal Meridian:

and the following described lands and waters in Roseau county, Minnesota:

The South one-half of Township 161, North, in Range 35 West of the Fifth Principal Meridian:

The South one-half of Township 161, North, in Range 36 West of the Fifth Principal Meridian:

All of Townships 159 and 160 and the South two-thirds of Township 161, North, in Range 37 West of the Fifth Principal Meridian, and

The East two-thirds of Township 160, North, in Range 38 West of the Fifth Principal Meridian.

Subd. 3. Pine Island conservation project created. For the purpose of protecting, preserving and managing wild life, forest and water resources, there is hereby established the Pine Island conservation project consisting of all lands within the descriptions hereinafter contained. All public lands, except tax-forfeited lands, lying within these areas are hereby set aside and reserved from sale. These areas shall comprise the following lands and waters in Koochiching county, Minnesota:

All of Townships 64 and 65, North, in Range 24 and 25 West of the Fourth Principal Meridian:

All of Townships 64, 65, 66 and 67, North, in Range 26 West of the Fourth Principal Meridian:

All of the lands in Townships 64, 65, 66 and 67, North, in Range 27 West of the Fourth Principal Meridian:

All of Township 152; the South one-half of Township 153; all of Townships 155 and 156; the West two-thirds of Township 157 and that portion of Township 158, North, situated South of the center line of Black River, all in Range 25 West of the Fifth Principal Meridian:

All of Township 152, North; the South one-half of Township 153; the North one-half of Township 155; all of Townships 156 and 157 and that portion of Township 158, North, situated South of the center line of Black River, all in Range 26 West of the Fifth Principal Meridian:

All of Townships 153 and 154; the North one-half of Township 155; all of Townships 156 and 157, and that portion of Township 158, North, situated South of the center line of Black River and East of that branch of the Black River which flows North through Sections 33 and 28, in Range 27 West of the Fifth Principal Meridian:

All of Townships 153, 154, 155, 156, 157 and 158 and the West one-third of Township 159, North, in Range 28 West of the Fifth Principal Meridian; and

All of Townships 153, 154, 155, 156, 157, 158 and 159, North, in Range 29 West of the Fifth Principal Meridian.

Subd. 4. Lands to be under management of commissioner. All public lands except tax-forfeited lands, owned by the state of Minnesota, as well as lands owned by the United States and leased by the state of Minnesota within the Beltrami and Pine Island projects shall be under the management and control of the commissioner, who shall have authority to negotiate for and enter into on behalf of the state of Minnesota, leases for hay stumpage and timber stumpage at such fees and prices as the commissioner may determine reasonable and just.

Subd. 5. Commissioner to make rules. Within the boundaries of the Beltrami Island and Pine Island areas, the commissioner is hereby given full power and authority to make, establish, promulgate, and enforce all necessary rules for the care, preservation, protection, breeding, propagation, and disposition of any and all species of wild life therein and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, trapping, camping and other uses within the areas not inconsistent with the terms of this section. The commissioner shall have the power and authority to declare the terms and conditions of such licenses and permits and the charges to be made therefor. The commissioner may issue rules specifying and controlling the terms under and by which any wild animals may be taken, captured, or killed therein or under and by which fur-bearing animals having commercial value may be sold and transported. The commissioner may regulate and effect the sale of merchantable timber from such lands as are owned or leased by the state; provided, authority as to the leased lands shall not exceed that provided in the leases.

Subd. 6. Two accounts created; disposition of receipts. There shall be created two accounts, one to be known as the Beltrami Island conservation account and the other as the Pine Island conservation account. All income and revenue received by virtue of all hay and stumpage leases, timber sales, sales of special licenses and permits, as hereinabove provided, from each of the areas described in this section, shall be paid in to the state treasury and credited to that account bearing the name of the project from which the income was derived. These sums are hereby appropriated for the purpose of administering said areas in accordance with the terms of this section and the terms of the leases herein referred to as having been approved and ratified and for making repairs and replacements on the properties leased as provided by the leases. Any portion of income or revenue not needed for the above purposes may be used, subject to the mutual agreement between the state of Minnesota and the United States provided for in the leases, covering the acquisition by the state of Minnesota of additional lands to block in, round out and enlarge its holdings. Nothing herein contained shall alter, modify, or change the method of handling revenue or income provided for in Laws 1929, Chapter 258, from lands now in the public domain under the provisions of that act and nothing herein contained shall alter, modify, or change the method of handling revenue or income provided for in Laws 1929, Chapter 258, from lands now in the public domain under the provisions of this section.

HIST: 1941 c 215 s 2-6; 1985 c 248 s 70; 1986 c 444; 1989 c 335 art 4 s 106



Section 84.156 Interest in certain lands transferred to United States.

84.156 Interest in certain lands transferred to United States.

Subdivision 1. Grant of easement to United States. There is hereby granted to the United States an easement and right to flow and overflow by water the right-of-way of any and all town, county and state roads or highways lying within the Lac qui Parle water control project in Chippewa, Lac qui Parle, Big Stone, and Swift counties, below the 945.0 foot elevation on project datum, and no claims for damage shall be maintainable against the United States by the state or any of its governmental subdivisions for any damage or injury to such roadways or highways, below such 945.0 foot elevation, because of the operation of any of the dams in said project or the maintenance of any water levels thereby.

Subd. 2. Commissioner to acquire certain titles. The commissioner of natural resources of the state of Minnesota is hereby authorized to acquire by gift, purchase or condemnation, the underlying fee title to the right-of-way of any township or county roads or highways lying within such water control project and not now in public ownership, or the right to flow and overflow the same. The commissioner is further authorized to convey such fee title or flowage easements to the United States, together with any fee titles or easements heretofore obtained by or on behalf of the state, the counties or townships involved, to the right-of-way of any such roads or highways, when such conveyances are required to carry out the purposes of Laws 1943, chapter 476, and Laws 1941, chapter 518.

Subd. 3. Grant effective upon acceptance. The grant contained in subdivision 1 herein shall become effective upon the acceptance of title or easements by the United States to lands adjacent to each such road or highway.

Subd. 4. Certain laws continued in effect. Nothing herein shall be deemed to repeal or supersede Laws 1943, chapter 476, or Laws 1941, chapter 518, but the same and the whole thereof shall be continued in effect.

HIST: 1945 c 325 s 1-4; 1969 c 1129 art 10 s 2



Section 84.157 Exchange of certain state lands.

84.157 Exchange of certain state lands.

Notwithstanding any provision of section 94.343, subdivision 2, or any other existing law to the contrary, Class A state lands located within the Red Lake Game Preserve, the conservation areas created under sections 84A.20 and 84A.31, the Beltrami Island Conservation Project, the Beltrami Island State Forest, the Pine Island Conservation Project, the Pine Island State Forest, and all state forests or parts thereof in the area within the proclaimed boundaries of the Superior National Forest and the Chippewa National Forest wherein consent of the state to acquisition of land by the United States has heretofore been given by or pursuant to law may be exchanged for other lands within or without said areas upon compliance with all other provisions of law relating to the exchange of such lands, even though such exchanges may reduce land holdings of the state within the respective areas above specified.

HIST: 1945 c 341 s 1



Section 84.158 Repealed, 1990 c 391 art 10 s 4

84.158 Repealed, 1990 c 391 art 10 s 4



Section 84.161 Land acquisition for certain purposes.

84.161 Land acquisition for certain purposes.

The commissioner of natural resources is hereby authorized to acquire on behalf of the department of natural resources, state of Minnesota, all dam site and flowage easements and other interests in land by gift, purchase, condemnation or otherwise which may be necessary to accomplish the purposes of this section and to construct all dams, structures and control works needed to restore and control the water levels of Goose and Mud Lakes, Cass county, Minnesota, which authority to condemn shall include the condemnation of state-owned land whether held in trust or otherwise and whether or not the same be set aside as lake shore property or other special use under other provisions of law and the commissioner may further use any land of the state under the commissioner's jurisdiction for this project; all for the purpose of improving habitat for fish, wild fowl and game, wild rice and for forestry and fire protection.

HIST: 1957 c 69 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.162 Powers of commissioner; flowage rights.

84.162 Powers of commissioner; flowage rights.

The commissioner of natural resources is hereby authorized to enter into contracts and agreements with the United States and any authorized agency thereof for the use by the state of any flowage rights and other interests in land held by the United States needed for the flowage of land for this project and the commissioner of natural resources may acquire such property in fee and may further contract and cooperate with the United States for the operation and control of the levels of said water and the construction and maintenance of any of the structures needed therefor upon such terms and conditions as the commissioner may deem necessary and proper not otherwise inconsistent with law.

HIST: 1957 c 69 s 2; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.163 Battle Point; conveyance to Todd county.

84.163 Battle Point; conveyance to Todd county.

The governor, upon the recommendation of the commissioner of natural resources is hereby granted power to quitclaim and convey to the county of Todd the state's interests in the lands described below, and any state structures located thereon, on the condition that the county agree to improve and maintain for the benefit of the public for the purposes of fishing, hunting, picnicking, camping, playing of athletic games, access to the lake, and general recreational purposes, the following described lands located in Todd county: Commencing at the westerly corner of a triangular tract of land in section 5, township 128, range 35, designated as tract "A" of Michael's Subdivision of a portion of government lot 1, section 4, township 128, range 35, according to the recorded plat thereof, thence southwesterly, westerly and northwesterly, curving to the right along the shore of Lake Osakis, to the tip of Battle Point; thence southeasterly along the shore of Lake Osakis, to a point where the shore line intersects the north-south section line between sections 4 and 5 of township 128, range 35; thence north along said section line, between said sections 4 and 5 of township 128, range 35; to the southerly corner of the hereinbefore mentioned tract "A" of said Michael's Subdivision; thence northwesterly to the point of beginning known as Battle Point. The lands and structures shall be conveyed in such form as the attorney general shall prescribe and the conveyance shall contain a provision that the lands and structures shall revert to the state in the event that the county of Todd fails to operate and maintain the same as prescribed by this section.

HIST: 1963 c 58 s 1; 1969 c 1129 art 10 s 2; 1977 c 52 s 1



Section 84.164 Repealed, 1971 c 859 s 14

84.164 Repealed, 1971 c 859 s 14



Section 84.361 Taxes canceled in certain cases.

84.361 Taxes canceled in certain cases.

After forfeiture to the state of any parcel of land lying within the Red Lake game preserve, as provided by Laws 1935, Chapter 278, the county auditor shall cancel all taxes and tax liens appearing upon the records, both delinquent and current, and all special assessments, delinquent or otherwise.

HIST: 1941 c 278 s 7



Section 84.362 Removal of structures.

84.362 Removal of structures.

Until after the sale of any parcel of tax-forfeited land, whether classified as agricultural or nonagricultural hereunder, the county auditor may, with the approval of the commissioner, provide for the sale or demolition of any structure located thereon, which has been determined by the county board to be within the purview of section 299F.10, and for the sale of salvage material, if any, therefrom.

HIST: 1941 c 278 s 8



Section 84.363 Sale of dead and down timber.

84.363 Sale of dead and down timber.

The county auditor may with the approval of the county board sell dead, down and mature timber upon any tract of agricultural land designated by the commissioner of natural resources. Such sale of timber products shall be for cash at not less than the appraised value thereof, as determined by the commissioner, to the highest bidder after not less than one week's published notice in an official paper within the county. Any timber offered at such public sale and not sold may thereafter be sold at private sale by the county auditor at not less than the appraised value thereof. The forestry practices to be followed in the cutting of this timber shall be approved by the commissioner.

HIST: 1941 c 278 s 9; 1969 c 1129 art 10 s 2



Section 84.37 Repealed, 1963 c 5 s 12

84.37 Repealed, 1963 c 5 s 12



Section 84.38 Repealed, 1963 c 5 s 12

84.38 Repealed, 1963 c 5 s 12



Section 84.39 Repealed, 1963 c 5 s 12

84.39 Repealed, 1963 c 5 s 12



Section 84.40 Repealed, 1963 c 5 s 12

84.40 Repealed, 1963 c 5 s 12



Section 84.41 Repealed, 1963 c 5 s 12

84.41 Repealed, 1963 c 5 s 12



Section 84.415 Utility licenses, permits.

84.415 Utility licenses, permits.

Subdivision 1. Utility companies, permit to cross state-owned lands. The commissioner of natural resources shall, on or before January 1, 1974, promulgate in the manner provided by chapter 15, rules containing standards and criteria governing the sale of licenses permitting the passage of utilities over public lands and waters. The rules shall include provisions to insure that all projects for which licenses are sold will have a minimum adverse impact on the environment. The commissioner of natural resources may, at public or private sale and for such price and upon such terms as are specified in the rules (except where prohibited by law) grant licenses permitting passage over, under, or across any part of any school, university, internal improvement, swamp, tax-forfeited or other land or public water under the control of the commissioner of natural resources, of telephone, telegraph, and electric power lines, cables or conduits, underground or otherwise, or mains or pipe lines for gas, liquids, or solids in suspension. Any such license shall be cancelable upon reasonable notice by the commissioner for substantial violation of its terms, or if at any time its continuance will conflict with a public use of the land or water over or upon which it is granted, or for any other cause. All such land or public water shall remain subject to sale or lease or other legal use, but in case of sale, lease or other use there may be excepted from the grant or other disposition of land or public water all rights included in any license over, under, or across it, and the license may contain an agreement that there will be such exception. The commissioner may charge a fee in lieu of but not less than that authorized by subdivision 5 if issuing a license containing an agreement that there will be such an exception. All rights so excepted shall be reserved to the state and be cancelable by the commissioner for the same reasons or cause as they might have been canceled before such sale, lease or other use of the land or water. Upon such cancellation, which shall be only after reasonable notice to the licensee, all rights granted by the license shall be vested in the state and may be granted again by the commissioner on the terms and conditions the commissioner may prescribe, but subject to cancellation for the same reasons or causes as they might have been originally canceled unless ownership of the fee and of the license are merged. Any license granted before April 13, 1951, may be governed by it if the licensee and commissioner so agree. Reasonable notice as used in this subdivision means a 90 day written notice addressed to the record owner of the license at the last known address, and upon cancellation the commissioner may grant extensions of time to vacate the premises affected.

Subd. 2. Repealed, 1967 c 536 s 3

Subd. 3. Application, form. The application for license or permit shall be in quadruplicate, and shall include with each copy a legal description of the lands or waters affected, a metes and bounds description of the required right of way, a map showing said features, and a detailed design of any structures necessary, or in lieu thereof shall be in such other form, and include such other descriptions, maps or designs, as the commissioner may require. The commissioner may at any time order such changes or modifications respecting construction or maintenance of structures or other conditions of the license or permit as the commissioner deems necessary to protect the public health and safety.

Subd. 4. Attorney general, duties. The license or permit to be granted shall be in a form to be prescribed by the attorney general; shall describe the location of the license or permit thereby granted and shall continue until canceled by the commissioner, subject to change or modification as herein provided.

Subd. 5. Fee. In the event the construction of such lines causes damage to timber or other property of the state on or along the same, the license or permit shall also provide for payment to the state treasurer of the amount thereof as may be determined by the commissioner.

All money received under such licenses or permits shall be credited to the fund to which other income or proceeds of sale from such land would be credited, if provision therefor be made by law, otherwise to the general fund.

HIST: 1941 c 145; 1943 c 540 s 1; 1947 c 568 s 1; 1951 c 356 s 1,2; 1967 c 536 s 2; 1969 c 399 s 1; 1969 c 516 s 1; 1969 c 1129 art 10 s 2; 1973 c 479 s 1,2; 1985 c 248 s 70; 1986 c 444



Section 84.42 Violations; penalties.

84.42 Violations; penalties.

Subdivision 1. Penalties. Any person violating any of the provisions of sections 84.091 to 84.15, or any of the orders of the commissioner promulgated in pursuance of the provisions thereof, shall be guilty of a misdemeanor; and, upon a second conviction within a period of three years, the person's license shall become null and void and no license of the same kind shall be issued to the person for one year after the date of such conviction; and any person violating, or threatening to violate, any provisions of sections 84.091 to 84.15 and Laws 1939, Chapter 231, may be restrained by injunction proceedings brought in the name of the state by the attorney general or by any county attorney.

Subd. 2. Repealed, 1965 c 45 s 73

HIST: (3109-6, 6131-19) 1939 c 207 s 6; 1939 c 231 s 16; 1969 c 129 s 1; 1986 c 444; 1996 c 410 s 58



Section 84.43 Definitions.

84.43 Definitions.

Subdivision 1. Applicability. The definitions given in this section shall govern for the purposes of sections 84.43 to 84.52 unless a different meaning is clearly indicated by the language or context.

Subd. 2. Wilderness area. "Wilderness area" shall mean any of the following areas or parts thereof:

(1) all those portions of the Superior National Forest described in section 2 of Public Law Number 733, 80th Congress, approved June 22, 1948, and all public waters included therein or bordering thereon except the following: Crane Lake, Moose Lake in Township 64 North, Range 9 West, Snow Bank Lake, Sawbill Lake, Brule Lake, Big Lake in Townships 64 and 65 North, Range 13 West, Saganaga Lake, Seagull Lake, Clearwater Lake in Township 65 North, Range 1 East, and East Bearskin Lake in Township 64 North, Range 1 East and Range 1 West;

(2) such other areas as may be designated by the commissioner of natural resources as hereinafter provided within the present boundaries of the Superior National Forest and the Kabetogama and Pigeon River purchase units thereof as heretofore established by federal authority and not less than five miles from any public highway.

Subd. 3. Public waters. "Public waters" shall mean all waters lying wholly within the state and all portions of boundary waters within the jurisdiction of the state contained within any wilderness areas designated hereunder and which the public have a right to use for navigation, fishing, hunting or any other beneficial public use.

Subd. 4. Aircraft. "Aircraft" shall mean any contrivance now known or hereafter invented and used or designed for navigation or flight in the air.

HIST: 1949 c 630 s 1; 1969 c 1129 art 10 s 2



Section 84.44 Declaration of policy.

84.44 Declaration of policy.

It is hereby declared that regulation and control of the operation of aircraft and watercraft upon or over any wilderness area and public waters therein is necessary for the protection and promotion of public health, safety and welfare and other interests of the public therein and for the protection and conservation of natural wilderness conditions and other natural resources therein for the public benefit.

HIST: 1949 c 630 s 2



Section 84.45 Commissioner duties; wilderness areas.

84.45 Commissioner duties; wilderness areas.

The commissioner of natural resources shall designate such wilderness areas within the limits hereinbefore authorized as the commissioner shall determine after investigation to be necessary for the purposes of sections 84.43 to 84.52, and to add to, withdraw from, or otherwise modify such designations from time to time as the fulfillment of such purposes may require. Such designations shall be made by rules adopted as provided by and subject to the laws relating to rules of administrative agencies of the state, and may be modified or rescinded in like manner; provided, that in addition to or in connection with the proceedings required under said laws, the commissioner of natural resources or an authorized agent shall hold a public hearing on any proposal for a designation or a change therein hereunder at a place designated by the commissioner in a county containing lands affected thereby, of which at least two weeks' published notice shall be given in each county affected, and at least 30 days' notice shall be given by mail to the county auditor of each such county.

HIST: 1949 c 630 s 3; 1969 c 1129 art 10 s 2; 1985 c 248 s 70; 1986 c 444



Section 84.46 Commissioner of transportation; aircraft checking stations.

84.46 Commissioner of transportation; aircraft checking stations.

Subdivision 1. Establishment of checking stations. The commissioner of transportation shall as soon as practicable after the passage of Laws 1949, chapter 630, to designate as aircraft checking stations at least three airports having suitable facilities for the landing of aircraft equipped for flying and landing in wilderness areas. Such checking stations shall be located so as to cover the commonly used approaches to such wilderness areas by air from all sides, as far as practicable, and each such station shall be within 100 miles of the nearest point on the boundary of such wilderness areas. The designation of such checking stations shall be made by rules adopted as provided by and subject to the laws relating to rules of the commissioner of transportation, and may be modified or rescinded in like manner from time to time as may be necessary for the purposes of sections 84.43 to 84.52. The commissioner of natural resources shall appoint attendants for such checking stations and shall prescribe their powers and duties, subject to the provisions hereof. Officers or employees of other state departments or governmental subdivisions of the state may be appointed as such attendants with the approval of their appointing authorities.

Subd. 2. Report required. The provisions of this subdivision shall apply to all aircraft and pilots thereof except as otherwise provided herein. From and after the designation of not less than three checking stations as hereinbefore provided, no such aircraft pilot shall fly an aircraft into or over any wilderness area at a height less than 2,000 feet from the ground, except as may be necessary for safety, without first landing at a checking station designated hereunder and making a written report to the attendant, on a form prescribed by the commissioner of natural resources, containing the following information: type and federal registration number of the aircraft; name, address, and license number of the pilot; names and addresses of the passengers; purpose of flight; proposed line of flight and destination within the wilderness areas; proposed period of stay therein, and proposed checking station for reporting on departure therefrom. The attendant shall deliver to the pilot a countersigned copy of the report, which the pilot shall retain in possession at all times while in the wilderness areas on the trip covered thereby. During the period of such trip as stated in the report, the aircraft shall not be operated, landed, or kept at any place within the wilderness areas except as specified in the report, and shall not remain within such areas after the expiration of such period. Upon leaving such areas at any time after entering the same, the pilot, before landing the aircraft at any other place, shall immediately proceed to and land at the checking station designated for checking out in the pilot's report, and shall check out by submitting a copy of the report to the attendant, who shall endorse the same to show such checking-out and return the same to the pilot; provided, that if by reason of weather conditions or otherwise it is impracticable for the pilot to check out at the station designated in the report, the pilot may check out at any other checking station established hereunder, submitting a written statement of reasons therefor. All records made hereunder shall be kept on file at the checking stations, and shall be subject to inspection by the commissioner of transportation, the commissioner of natural resources, or their authorized agents, and by any conservation officer or other law enforcement officer.

Subd. 3. Exemption. The provisions of sections 84.43 to 84.52 shall not apply to the use of aircraft by any officer or agency of the state or of the United States for any authorized public purpose.

Subd. 4. Emergency operation permitted. The provisions of sections 84.43 to 84.52 shall not prohibit or prevent the operation or landing of any aircraft within any such area so far as may be necessary to save life or property or prevent substantial injury thereto in an emergency.

HIST: 1949 c 630 s 4; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444



Section 84.47 Permits to private property owners; aircraft for hire.

84.47 Permits to private property owners; aircraft for hire.

Subdivision 1. Permit issuance; requirements. In case there shall be any private property situated within any such area and such private property, at the time such area is designated, is improved and used for purposes for which air transportation is essential, written permits shall be issued by the commissioner of transportation which shall authorize the operation of aircraft without check in or check out for the transportation of persons, their lawful possessions and materials to such extent as is necessary for the continuation of the use of the property affected existing at the time of the designation of the area, such permits to be issued upon the following conditions:

(a) The owner, lessee or operator of such private property shall have a licensed seaplane base on or adjacent to the property.

(b) Such permits shall thereupon be issued to the owner or operator of any aircraft to fly to, from, and between such bases and such other points as may be designated in the permit, provided such aircraft owner or operator has first complied with reasonable standards as to safety, equipment, and insurance to be established by the commissioner of transportation as provided by law.

(c) If the private property affected is situated in a wilderness area designated by the commissioner of natural resources as hereinbefore provided, a permit shall be issued for such aircraft operation as may be necessary for the continuation of any lawful use of the property; whether existing at the time of the designation of such area or thereafter developed.

(d) A permit shall be effective until the end of the calendar year in which it is issued, and shall be renewable annually upon the continued existence of the conditions authorizing its original issue. Every permit shall be subject to suspension or revocation, as the commissioner of transportation shall determine, upon conviction of the permittee of any violation of the provisions of sections 84.43 to 84.52.

(e) Every holder of a permit hereunder shall keep daily written records in duplicate, on forms prescribed by the commissioner of natural resources, of all aircraft operations under the permit, containing the following information as to each flight, in addition to such other information as may be required by law or by rules of the commissioner of natural resources: type and federal registration number of the aircraft; name, address, and license number of the pilot; names and addresses of passengers; purposes of flight, place, date, and time of beginning and termination of flight, line of flight and destinations. On or before the fifth of each month the permittee shall mail one of the duplicates of such records for all flights during the preceding calendar month to the commissioner of natural resources, who shall keep the same on file and subject to inspection in like manner as hereinbefore provided for inspection of copies of reports at checking stations.

Subd. 2. Aircraft for hire. Any aircraft owner or operator carrying passengers for hire from a licensed seaplane base outside of the wilderness areas may obtain a permit in like manner as hereinbefore provided for operating between such base or other points outside of such areas, to be designated in the permit, and any points within such areas, subject to compliance with the requirements for keeping and mailing records and all other conditions pertaining to permits as hereinbefore prescribed, so far as applicable.

HIST: 1949 c 630 s 5; 1969 c 1129 art 10 s 2; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444



Section 84.48 Two-way radio system.

84.48 Two-way radio system.

No aircraft shall fly into or over any such area except at the altitudes authorized in section 84.46, without being equipped with a two-way radio system, provided that this requirement shall not become effective until prescribed by order of the commissioner of transportation and provided further that when it has been so prescribed, the operator of each such aircraft shall report the operator's presence and location by radio to such station as may be designated by the commissioner of transportation and at such times during the operator's stay within the area as the commissioner of transportation may prescribe. Orders of the commissioner of transportation under this section shall be prescribed by rules adopted, modified, or rescinded as may be necessary for the purposes of sections 84.43 to 84.52 in accordance with the laws relating to the commissioner's rules in other cases.

HIST: 1949 c 630 s 6; 1976 c 166 s 7; 1985 c 248 s 70; 1986 c 444



Section 84.49 Watercraft, limitation of operation.

84.49 Watercraft, limitation of operation.

No aircraft pilot, owner or operator shall keep or maintain within any wilderness area designated hereunder, any boat, canoe or other watercraft at any point within such area except at private property encumbered with a structure or structures suitable for human occupancy, or unless in the immediate possession and control of a person authorized by the owner to so possess and control it. Any boat, canoe or other watercraft not so maintained, possessed or controlled shall be deemed contraband and be subject to confiscation in the name of the state by any state conservation officer or peace officer and shall be disposed of in the same manner as other property confiscated by the director of game and fish.

HIST: 1949 c 630 s 7; 1967 c 905 s 9



Section 84.50 Violations and penalties.

84.50 Violations and penalties.

Violation of any provision of sections 84.43 to 84.52 shall be a misdemeanor, and any court imposing sentence shall be authorized upon recommendation of the commissioner of transportation to prohibit the pilot so convicted from operating an aircraft within the state for a period not exceeding one year.

HIST: 1949 c 630 s 8; 1976 c 166 s 7



Section 84.51 Inspection.

84.51 Inspection.

Every aircraft while landed at a checking station to report as herein provided shall be subject to inspection by the commissioner of natural resources or an authorized agent, or by any conservation officer, any of whom may, without a warrant, examine and search such aircraft for wild animals illegally taken or possessed or for other things declared contraband by the laws relating to wild animals, and may seize and confiscate in the name of the state any such contraband which may thereupon be found.

HIST: 1949 c 630 s 9; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.52 Certain zoning rules applicable.

84.52 Certain zoning rules applicable.

Nothing herein contained shall authorize interference or conflict with the operation of any airport or other aeronautics facilities authorized, constructed, or maintained under any law, nor so as to interfere or conflict with any zoning rules or any other rules relating to aeronautics prescribed by or adopted pursuant to any other law.

HIST: 1949 c 630 s 10; 1985 c 248 s 70



Section 84.521 Suspension of sections 84.43 to 84.52.

84.521 Suspension of sections 84.43 to 84.52.

The operation of Minnesota Statutes 1949, sections 84.43 to 84.52, is hereby temporarily suspended, which suspension shall be effective during such time as Executive Order 10092, issued December 20, 1949, by the President of the United States remains in effect.

HIST: 1951 c 157 s 1



Section 84.523 BWCA; management of minerals and related resources.

84.523 BWCA; management of minerals and related resources.

Subdivision 1. Definition. For the purposes of this section, the term "boundary waters canoe area" means that area of lands and waters included within the boundaries designated in federal regulation REG U-3, Code of Federal Regulations, title 36, section 293.16, as that regulation provided on January 1, 1975.

Subd. 2. Intent. The legislature finds that a combination of state legislative and administrative actions and court decisions have established a public policy of primarily wilderness management for state lands and waters within the boundary waters canoe area. This state policy, together with a similar federal policy and international actions consistent with these state and federal policies, has created an area of hundreds of thousands of acres of land and water containing myriad lakes and streams, wooded shores, virgin forests, and other natural attractions of surpassing scenic beauty and solitude, free from substantially all commercial activities and artificial development such as hydroelectric dams and power lines, resorts, roads, sawmills, and timber harvesting in no-cut zones.

Subd. 3. Mining; prohibition. Except with the prior approval of the legislature in those cases of national emergency which have been declared by the Congress and which direct the need for exploration and mining of federal lands within the boundary waters canoe area, and after an investigation and determination by the commissioner of natural resources pursuant to subdivision 5 no state-owned or administered land may be leased for exploration or mining of minerals, and no state permits, licenses or leases shall be issued to use any other state natural resources for any mineral exploration or mining operations in the boundary waters canoe area.

Subd. 4. Peat harvesting; prohibition. Except with prior approval of the legislature in those cases of national emergency which have been declared by the Congress and which direct the need for exploitation of peat deposits on federal land within the boundary waters canoe area, and after an investigation and determination by the commissioner of natural resources pursuant to subdivision 5 no state-owned or administered land may be leased for the purpose of harvesting peat, and no state permits, licenses or leases shall be issued to use any other state natural resources for the purpose of harvesting peat in the boundary waters canoe area.

Subd. 5. Investigation and determination. In the event of a national emergency declared by Congress which requires, for the protection of national interests, exploitation of natural resources of the type found in the boundary waters canoe area, the commissioner of natural resources shall investigate and determine if there are reasonable alternative methods for providing the needed resources. If the investigation shows there are reasonable alternatives to exploitation of natural resources in the area, no permit for development shall be issued. If the commissioner of natural resources determines there is a need to provide resources from within the boundary waters canoe area, and that there is no reasonable alternative available to meet the need, a permit may be issued upon approval by the state legislature.

HIST: 1976 c 322 s 1



Section 84.524 Subdivisions renumbered, repealed, or no longer in effect

84.524 Subdivision 1. Repealed, 1993 c 337 s 20

Subd. 2. Repealed, 1993 c 337 s 20

Subd. 3. Repealed, 1983 c 260 s 68

Subd. 4. Repealed, 1983 c 260 s 68



Section 84.525 Maintenance of campsites in the BWCA.

84.525 Maintenance of campsites in the BWCA.

All reservation fees paid to the state attributable to state-owned lands within the boundary waters canoe area must be credited to an account in the special revenue fund and are appropriated to the commissioner of natural resources for maintenance of state-owned campsites within the boundary waters canoe area. The commissioner may enter into cooperative agreements with the federal government for maintenance of the campsites.

HIST: 1992 c 513 art 2 s 21



Section 84.53 Topographic survey.

84.53 Topographic survey.

The commissioner of natural resources is authorized to make or provide for a topographic survey of the state and maps thereof, including preliminary aerial surveys incidental thereto, so far as funds may be made available therefor, and subject to the provisions hereof. For that purpose the commissioner may cooperate with the United States Geological Survey or any other federal, state, or local public agency or governmental subdivision, or with any private agency, under conditions mutually agreed upon. The commissioner may accept gifts or grants of money or property for the purposes hereof, and the same are hereby appropriated therefor. All surveys and maps made hereunder shall conform with standards prescribed or approved by the United States Geological Survey or other federal authority.

HIST: 1949 c 669 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 84.54 Repealed, 1993 c 163 art 1 s 35

84.54 Repealed, 1993 c 163 art 1 s 35



Section 84.55 Cooperation of county or municipality.

84.55 Cooperation of county or municipality.

The county board of any county or the governing body of any municipality may cooperate with or through the commissioner of natural resources and may provide facilities or equipment and expend money in furtherance of the provisions of sections 84.53 to 84.55 in consideration of benefits derived therefrom. Such expenditures may be made by direct payment for specified projects or operations or by contributions to the commissioner of natural resources for disposal in accordance with any agreement made hereunder.

HIST: 1949 c 669 s 3; 1969 c 1129 art 10 s 2; 1Sp1981 c 4 art 1 s 63



Section 84.56 Temporary appropriation

84.56 Temporary appropriation



Section 84.57 Repealed, 1989 c 326 art 3 s 48

84.57 Repealed, 1989 c 326 art 3 s 48



Section 84.58 Repealed, 1989 c 326 art 3 s 48

84.58 Repealed, 1989 c 326 art 3 s 48



Section 84.59 Repealed, 1989 c 326 art 3 s 48

84.59 Repealed, 1989 c 326 art 3 s 48



Section 84.60 Repealed, 1989 c 326 art 3 s 48

84.60 Repealed, 1989 c 326 art 3 s 48



Section 84.61 Repealed, 1989 c 326 art 3 s 48

84.61 Repealed, 1989 c 326 art 3 s 48



Section 84.611 Repealed, 1989 c 326 art 3 s 48

84.611 Repealed, 1989 c 326 art 3 s 48



Section 84.62 Repealed, 1989 c 326 art 3 s 48

84.62 Repealed, 1989 c 326 art 3 s 48



Section 84.621 Repealed, 1989 c 326 art 3 s 48

84.621 Repealed, 1989 c 326 art 3 s 48



Section 84.63 Conveyance of interests in lands to state and federal governments.

84.63 Conveyance of interests in lands to state and federal governments.

Notwithstanding any existing law to the contrary, the commissioner of natural resources is hereby authorized on behalf of the state to convey to the United States or to the state of Minnesota or any of its subdivisions, upon state-owned lands under the administration of the commissioner of natural resources, permanent or temporary easements for specified periods or otherwise for trails, highways, roads including limitation of right of access from the lands to adjacent highways and roads, flowage for development of fish and game resources, stream protection, flood control, and necessary appurtenances thereto, such conveyances to be made upon such terms and conditions including provision for reversion in the event of non-user as the commissioner of natural resources may determine.

HIST: Ex1967 c 21 s 1; 1969 c 1129 art 10 s 2; 1998 c 403 s 2



Section 84.631 Road easements across state lands.

84.631 Road easements across state lands.

Except as provided in section 85.015, subdivision 1b, the commissioner, on behalf of the state, may convey a road easement across state land under the commissioner's jurisdiction other than school trust land, to a private person requesting an easement for access to property owned by the person only if the following requirements are met: (1) there are no reasonable alternatives to obtain access to the property; and (2) the exercise of the easement will not cause significant adverse environmental or natural resource management impacts. The commissioner shall:

(1) require the applicant to pay the market value of the easement;

(2) provide that the easement reverts to the state in the event of nonuse; and

(3) impose other terms and conditions of use as necessary and appropriate under the circumstances.

HIST: 1983 c 297 s 1; 1986 c 444; 1988 c 628 s 2; 1995 c 220 s 58



Section 84.632 Conveyance of unneeded state easements.

84.632 Conveyance of unneeded state easements.

(a) Notwithstanding section 92.45, the commissioner of natural resources may, in the name of the state, release all or part of an easement acquired by the state upon application of a landowner whose property is burdened with the easement if the easement is not needed for state purposes.

(b) All or part of an easement may be released by payment of consideration of not less than $500, to be determined by the commissioner. The release must be in a form approved by the attorney general.

(c) Money received for release of the easement must be credited to the account from which money was expended for purchase of the easement. If there is no specific account, the money must be credited to the land acquisition account established in section 94.165.

HIST: 1988 c 628 s 3; 1993 c 285 s 2



Section 84.64 Conservation restrictions.

84.64 Conservation restrictions.

Subdivision 1. Acquisition. A conservation restriction for a definite period or in perpetuity may be acquired by:

(a) The commissioner of natural resources, in the name of the state, by gift, purchase or exchange, with funds specifically made available for that purpose;

(b) A nonprofit charitable corporation whose purposes include conservation of land or water areas; or

(c) A home rule charter or statutory city.

Subd. 2. Definition. For the purpose of this section, a "conservation restriction" means a right, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of land or in any order of taking, appropriate to retaining land or water areas predominately in their natural, scenic, open or wooded condition, or as suitable habitat for fish and wild life, to forbid or limit any or all:

(a) Construction or placing of buildings, roads, signs, billboards or other advertising, utilities or other structures on or above the ground.

(b) Dumping or placing of soil or other substance or material as landfill, or dumping or placing of trash, waste or unsightly or offensive materials.

(c) Removal or destruction of trees, shrubs or other vegetation.

(d) Excavation, dredging or removal of loam, peat, gravel, soil, rock or other material substance in such manner as to affect the surface.

(e) Surface use except for purposes permitting the land or water area to remain predominately in its natural condition.

(f) Activities detrimental to drainage, flood control, water conservation, erosion control or soil conservation, or fish and wild life habitat preservation, or

(g) Other acts or uses detrimental to such retention of land or water areas.

HIST: 1974 c 531 s 1; 1975 c 163 s 1; 1979 c 159 s 1



Section 84.65 Conservation restrictions; effect of recording; release of restrictions; enforcement.

84.65 Conservation restrictions; effect of recording; release of restrictions; enforcement.

Subdivision 1. Enforceability; notice; recording. No conservation restriction defined in section 84.64 and acquired pursuant to section 84.64, subdivision 1, shall be unenforceable on account of lack of privity of estate or contract or lack of benefit to particular land. Nonprofit charitable corporations or home rule charter or statutory cities acquiring such conservation restrictions shall file a notice of each such acquisition with the department of natural resources within 90 days. All restrictions shall be duly recorded and indexed in the office of the county recorder or the registrar of titles for the county where the land lies so as to affect its title, in the manner of other conveyances of interests in land, and shall describe the land subject to the restrictions by adequate legal description or by reference to a recorded plat showing its boundaries.

Subd. 2. Remedy; right to enter. The restriction may be enforced by injunction and shall entitle representatives of the holder of it to enter the land in a reasonable manner and at reasonable times to assure compliance.

Subd. 3. Conveyance; release; reversion. The restriction may be conveyed in the same manner as any other interest in land. Notwithstanding any other provision to the contrary, a restriction may be released by the holder of the restriction or the dominant interest to the holder of the fee title or the servient interest. In the event a corporation, defined in section 84.64, subdivision 1, clause (b), no longer holds a license to do business in Minnesota, and said corporation has made no provision for the disposition of a conservation restriction held by it by transfer to another nonprofit corporation, the conservation restriction shall revert to and vest in the state of Minnesota and be administered by the commissioner of natural resources.

Subd. 4. Construction. This section shall not be construed to imply that any restriction, easement, covenant or condition which does not have the benefit of this section shall, on account of any provision hereof, be unenforceable. Nothing in this section or section 84.64 shall diminish the powers granted by law to the commissioner of natural resources or to any other state agency or political subdivision to acquire by purchase, gift, eminent domain or otherwise and to use land for public purposes.

HIST: 1974 c 531 s 2; 1975 c 163 s 2,3; 1976 c 181 s 2; 1979 c 159 s 2



Section 84.787 Definitions.

84.787 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 84.787 to 84.796.

Subd. 2. Accompanied. "Accompanied" means subject to continuous direction or control.

Subd. 3. City. "City" means a statutory or home rule charter city.

Subd. 4. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 5. Dealer. "Dealer" means a person engaged in the business of selling off-highway motorcycles at wholesale or retail.

Subd. 6. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing off-highway motorcycles.

Subd. 7. Off-highway motorcycle. "Off-highway motorcycle" means a motorized, off-highway vehicle traveling on two wheels and having a seat or saddle designed to be straddled by the operator and handlebars for steering control, including a vehicle that is registered under chapter 168 for highway use if it is also used for off-highway operation on trails or unimproved terrain.

Subd. 8. Owner. "Owner" means a person, other than a person with a security interest, that has a property interest in or title to an off-highway motorcycle and is entitled to the use and possession of the motorcycle.

Subd. 9. Person. "Person" has the meaning given it in section 336.1-201, subsection (30).

Subd. 10. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a town road or a county, county state-aid, or trunk highway, including the traveled portions, banks, ditches, shoulders, and medians.

Subd. 11. Register. "Register" means the act of assigning a registration number to an off-highway motorcycle.

HIST: 1993 c 311 art 1 s 1



Section 84.788 Registration.

84.788 Registration.

Subdivision 1. General requirements. Unless exempted in subdivision 2, after January 1, 1994, a person may not operate and an owner may not give permission for another to operate an off-highway motorcycle on public lands or waters unless the vehicle has been registered under this section.

Subd. 2. Exemptions. Registration is not required for off-highway motorcycles:

(1) owned and used by the United States, the state, another state, or a political subdivision;

(2) registered in another state or country that have not been within this state for more than 30 consecutive days;

(3) used exclusively in organized track racing events;

(4) being used on private land with the permission of the landowner; or

(5) registered under chapter 168, when operated on forest roads to gain access to a state forest campground.

Subd. 3. Application; issuance; reports. (a) Application for registration or continued registration must be made to the commissioner or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the off-highway motorcycle.

(b) A person who purchases from a retail dealer an off-highway motorcycle that is intended to be operated on public lands or waters shall make application for registration to the dealer at the point of sale. The dealer shall issue a temporary ten-day registration permit to each purchaser who applies to the dealer for registration. The dealer shall submit the completed registration applications and fees to the deputy registrar at least once each week. No fee may be charged by a dealer to a purchaser for providing the temporary permit.

(c) Upon receipt of the application and the appropriate fee, the commissioner or deputy registrar shall issue to the applicant, or provide to the dealer, a 60-day temporary receipt and shall assign a registration number that must be affixed to the motorcycle in a manner prescribed by the commissioner. A dealer subject to paragraph (b) shall provide the registration materials and temporary receipt to the purchaser within the ten-day temporary permit period.

(d) The commissioner shall develop a registration system to register vehicles under this section. A deputy registrar of motor vehicles acting under section 168.33, is also a deputy registrar of off-highway motorcycles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to ensure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements. A fee of $2 in addition to other fees prescribed by law is charged for each off-highway motorcycle registered by:

(1) a deputy registrar and must be deposited in the treasury of the jurisdiction where the deputy is appointed, or kept if the deputy is not a public official; or

(2) the commissioner and must be deposited in the state treasury and credited to the off-highway motorcycle account.

Subd. 4. Registration card; signature; replacement fee. The commissioner shall provide to the registrant a registration card that includes the registration number, the date of registration, the make and serial number of the off-highway motorcycle, the owner's name and address, and additional information the commissioner may require. The registration is not valid unless signed by at least one owner. Information concerning registrations must be kept by the commissioner. Upon a satisfactory showing that the registration card has been lost or destroyed, the commissioner shall issue a replacement registration card upon payment of a fee of $4. The fees collected from replacement registration cards must be credited to the off-highway motorcycle account.

Subd. 5. Report of transfers; fee. A person who sells or transfers ownership of an off-highway motorcycle registered under this section shall report the sale or transfer to the commissioner within 15 days of the date of transfer. An application for transfer must be executed by the registered owner and the buyer on a form prescribed by the commissioner with the owner's registration certificate, a bill of sale, and a $4 fee.

Subd. 6. Registration fees. (a) The fee for registration of an off-highway motorcycle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is $30 for three years and $4 for a duplicate or transfer.

(b) The total registration fee for off-highway motorcycles owned by a dealer and operated for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for off-highway motorcycles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The fees collected under this subdivision must be deposited in the state treasury and credited to the off-highway motorcycle account.

Subd. 7. Renewal. An owner of an off-highway motorcycle must renew registration in a manner prescribed by the commissioner upon payment of the appropriate registration fee in subdivision 6.

Subd. 8. Vehicles owned by state or political subdivision. A registration number must be issued without the payment of a fee for off-highway motorcycles owned by the state or political subdivision upon application.

Subd. 9. Licensing by political subdivisions. A political subdivision of this state may not require licensing or registration of off-highway motorcycles covered by sections 84.787 to 84.796.

Subd. 10. Registration by minors prohibited. A person under the age of 18 may not register an off-highway motorcycle.

HIST: 1993 c 311 art 1 s 2; 1995 c 220 s 59; 1996 c 410 s 20; 2001 c 185 s 2,3



Section 84.789 Requirements of makers of off-highway motorcycles.

84.789 Requirements of makers of off-highway motorcycles.

Subdivision 1. Identification number. An off-highway motorcycle made after January 1, 1994, and sold in the state, must have a manufacturer's permanent identification number stamped in letters and numbers on the vehicle in the form and at a location prescribed by the commissioner.

Subd. 2. Registration number. An off-highway motorcycle made after January 1, 1995, and sold in the state, must be designed and made to provide an area to affix the registration number. This area must be at a location and of dimensions prescribed by the commissioner.

HIST: 1993 c 311 art 1 s 3



Section 84.79 Rulemaking; accident report.

84.79 Rulemaking; accident report.

(a) With a view of achieving proper use of off-highway motorcycles consistent with protection of the environment, the commissioner, in consultation with the commissioners of public safety and transportation, shall adopt rules under chapter 14 relating to:

(1) registration of off-highway motorcycles and display of registration numbers;

(2) use of off-highway motorcycles insofar as game and fish resources are affected;

(3) use of off-highway motorcycles on public lands and waters under the jurisdiction of the commissioner;

(4) uniform signs to be used by the state, counties, and cities necessary or desirable to control, direct, or regulate the operation and use of off-highway motorcycles; and

(5) off-highway motorcycle sound levels.

(b) The commissioner of public safety, in consultation with the commissioners of natural resources and transportation, may adopt rules under chapter 14 regulating the use of off-highway motorcycles on public roads.

(c) The operator and an officer investigating an accident of an off-highway motorcycle resulting in injury requiring medical attention or hospitalization to or death of a person or total damage to an extent of $500 or more shall forward within ten days a written report of the accident to the commissioner on a form prescribed by the commissioner.

HIST: 1993 c 311 art 1 s 4



Section 84.791 Education and training.

84.791 Education and training.

Subdivision 1. Program established. The commissioner shall establish a comprehensive off-highway motorcycle environment and safety education and training program, including the preparation and dissemination of vehicle information and safety advice to the public, the training of off-highway motorcycle operators, and the issuance of off-highway motorcycle safety certificates to operators under the age of 16 years who successfully complete the off-highway motorcycle environment and safety education and training courses.

Subd. 2. Fee. For the purposes of administering the program and to defray a portion of the expenses of training and certifying vehicle operators, the commissioner shall collect a fee not to exceed $5 from each person who receives the training. The fees must be deposited in the state treasury and credited to the off-highway motorcycle account.

Subd. 3. Cooperation and consultation. The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this section. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of off-road motorcycle operators.

HIST: 1993 c 311 art 1 s 5



Section 84.792 Repealed, 2001 c 185 s 34

84.792 Repealed, 2001 c 185 s 34



Section 84.793 Youthful operators; prohibitions.

84.793 Youthful operators; prohibitions.

Subdivision 1. Prohibitions on youthful operators. (a) After January 1, 1995, a person less than 16 years of age operating an off-highway motorcycle on public lands or waters must possess a valid off-highway motorcycle safety certificate issued by the commissioner.

(b) Except for operation on public road rights-of-way that is permitted under section 84.795, subdivision 1, a driver's license issued by the state or another state is required to operate an off-highway motorcycle along or on a public road right-of-way.

(c) A person under 12 years of age may not:

(1) make a direct crossing of a public road right-of-way;

(2) operate an off-highway motorcycle on a public road right-of-way in the state; or

(3) operate an off-highway motorcycle on public lands or waters unless accompanied on another off-highway motorcycle by a person 18 years of age or older.

(d) Except for public road rights-of-way of interstate highways, a person less than 16 years of age may make a direct crossing of a public road right-of-way of a trunk, county state-aid, or county highway only if that person is accompanied on another off-highway motorcycle by a person 18 years of age or older who holds a valid driver's license.

(e) A person less than 16 years of age may operate an off-highway motorcycle on public road rights-of-way in accordance with section 84.795, subdivision 1, paragraph (a), only if that person is accompanied on another off-highway motorcycle by a person 18 years of age or older who holds a valid driver's license.

Subd. 2. Helmet required. A person less than 18 years of age may not operate an off-highway motorcycle on public land, public waters, or on a public road right-of-way unless wearing a safety helmet approved by the commissioner of public safety.

Subd. 3. Prohibitions on owner. An owner of an off-highway motorcycle may not knowingly allow it to be operated contrary to this section.

Subd. 4. Eye protection required. A person may not operate an off-highway motorcycle without an eye-protective device.

HIST: 1993 c 311 art 1 s 7



Section 84.794 Off-highway motorcycle account; receipts and allocations.

84.794 Off-highway motorcycle account; receipts and allocations.

Subdivision 1. Registration revenue. Fees from the registration of off-highway motorcycles and the unrefunded gasoline tax attributable to off-highway motorcycle use under section 296A.18 must be deposited in the state treasury and credited to the off-highway motorcycle account in the natural resources fund.

Subd. 2. Purposes. (a) Subject to appropriation by the legislature, money in the off-highway motorcycle account may only be spent for:

(1) administration, enforcement, and implementation of sections 84.787 to 84.796;

(2) acquisition, maintenance, and development of off-highway motorcycle trails and use areas; and

(3) grants-in-aid to counties and municipalities to construct and maintain off-highway motorcycle trails and use areas.

(b) The distribution of funds made available for grants-in-aid must be guided by the statewide comprehensive outdoor recreation plan.

HIST: 1993 c 311 art 1 s 8; 1994 c 587 art 12 s 1; 1998 c 299 s 30



Section 84.795 Operation requirements; local regulation.

84.795 Operation requirements; local regulation.

Subdivision 1. Operation on public road rights-of-way. (a) A person may not operate an off-highway motorcycle within the right-of-way of a town road or a trunk, county state-aid, or county highway in this state unless the right-of-way encompasses:

(1) a trail administered by the commissioner and designated for off-highway motorcycle use or multiple use; or

(2) a corridor access trail designated under paragraph (b).

(b) A road authority, as defined in section 160.02, subdivision 9, may designate, with the approval of the commissioner, corridor access trails on public road rights-of-way for gaining access to established off-highway motorcycle trails.

(c) A person may not operate an off-highway motorcycle upon a trunk, county state-aid, or county highway in this state unless the vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rule of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, all of which are subject to the approval of the commissioner of public safety.

(d) A person may not operate an off-highway motorcycle at any time within the right-of-way of an interstate highway or freeway within this state.

Subd. 2. Crossing public road right-of-way. (a) A person operating an off-highway motorcycle may make a direct crossing of a public road right-of-way provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the off-highway motorcycle is brought to a complete stop before crossing the shoulder or main traveled way of the road;

(3) the driver yields the right-of-way to all oncoming traffic that constitutes an immediate hazard;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) Chapters 169 and 169A apply to the operation of off-highway motorcycles upon streets and highways, except for those provisions relating to required equipment and those provisions that by their nature have no application.

Subd. 3. Exemptions. Subdivisions 1 and 2 do not apply to vehicles registered for public road use under chapter 168 when being operated on a traveled portion of a public road.

Subd. 4. Operation generally. A person may not drive or operate an off-highway motorcycle:

(1) at a rate of speed greater than reasonable or proper under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner so as to endanger or to cause injury or damage to the person or property of another;

(3) in a tree nursery or planting in a manner that damages or destroys growing stock;

(4) without a brake operational by either hand or foot;

(5) at a speed exceeding ten miles per hour on the frozen surface of public waters within 100 feet of a person fishing or a fishing shelter; or

(6) in a manner that violates operation rules adopted by the commissioner.

Subd. 5. Operating under influence of alcohol or controlled substance. A person may not operate or be in control of an off-highway motorcycle anywhere in this state or on the ice of any boundary water of this state while under the influence of alcohol or a controlled substance, as provided in section 169A.20, and is subject to sections 169A.50 to 169A.53. A conservation officer of the department of natural resources is a peace officer for the purposes of sections 169A.20 and 169A.50 to 169A.53 as applied to the operation of an off-highway motorcycle in a manner not subject to registration under chapter 168.

Subd. 6. Operation prohibited on airports. A person may not drive or operate an off-highway motorcycle on an airport defined in section 360.013, subdivision 5.

Subd. 7. Organized contests. Nothing in this section or chapter 169 prohibits the use of off-highway motorcycles within the right-of-way of a state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

In permitting the contest or event, the official or board having jurisdiction may prescribe restrictions, conditions, or permit revocation procedures, as the official or board considers advisable.

Subd. 8. Regulations by political subdivisions. A county, city, or town, acting through its governing body, may regulate the operation of off-highway motorcycles on public lands, waters, and property under its jurisdiction other than public road rights-of-way within its boundaries, by resolution or ordinance of the governing body and by giving appropriate notice, provided that:

(1) the regulations must be consistent with sections 84.787 to 84.796 and rules adopted under section 84.79;

(2) an ordinance may not impose a fee for the use of public land or water under the jurisdiction of either the department of natural resources or another agency of the state, or for the use of an access to it owned by the state, a county, or a city; and

(3) an ordinance may not require an off-highway motorcycle operator to possess a motor vehicle driver's license while operating an off-highway motorcycle.

HIST: 1993 c 311 art 1 s 9; 2000 c 478 art 2 s 7



Section 84.796 Penalties.

84.796 Penalties.

(a) A person who violates a provision of section 84.788, 84.789, 84.793, or 84.795 is guilty of a misdemeanor.

(b) A person who violates a provision of a rule adopted under section 84.79 is guilty of a petty misdemeanor.

HIST: 1993 c 311 art 1 s 10; 1Sp1995 c 1 s 4; 2001 c 185 s 4



Section 84.797 Definitions.

84.797 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 84.797 to 84.805.

Subd. 2. City. "City" means a statutory or home rule charter city.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Dealer. "Dealer" means a person engaged in the business of selling off-road vehicles at wholesale or retail.

Subd. 5. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing off-road vehicles.

Subd. 6. Off-road. "Off-road" means on trails or nonpublic roads or for cross-country travel on natural terrain. For purposes of sections 84.797 to 84.805, nonpublic roads include state forest roads, county forest roads, and other roads and trails that are not operated by a public road authority as defined in section 160.02, subdivision 9.

Subd. 7. Off-road vehicle. "Off-road vehicle" or "vehicle" means a motor-driven recreational vehicle capable of cross-country travel on natural terrain without benefit of a road or trail. Off-road vehicle does not include a snowmobile; an all-terrain vehicle; a motorcycle; a watercraft; a farm vehicle being used for farming; a vehicle used for military, fire, emergency, or law enforcement purposes; a construction or logging vehicle used in the performance of its common function; a motor vehicle owned by or operated under contract with a utility, whether publicly or privately owned, when used for work on utilities; a commercial vehicle being used for its intended purpose; snow-grooming equipment when used for its intended purpose; or an aircraft.

Subd. 8. Off-road vehicle use area. "Off-road vehicle use area" means an area that is posted or designated for off-road vehicle use in accordance with rules adopted by the managing authority.

Subd. 9. Owner. "Owner" means a person, other than a person with a security interest, that has a property interest in or title to an off-road vehicle and is entitled to the use and possession of the vehicle.

Subd. 10. Person. "Person" has the meaning given in section 336.1-201, paragraph (30).

Subd. 11. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a roadway that is not privately owned, including the traveled portions, banks, ditches, shoulders, and medians.

Subd. 12. Off-road vehicle staging area. "Off-road vehicle staging area" means a parking lot, trail head, campground, or other location to or from which an off-road vehicle is transported by truck, trailer, or other motor vehicle so that it may be placed into operation or removed from operation on public lands. Off-road vehicle staging area does not include a location to which an off-road vehicle is transported primarily for servicing, maintenance, repair, storage, or sale.

HIST: 1993 c 311 art 2 s 1



Section 84.798 Registration.

84.798 Registration.

Subdivision 1. General requirements. Unless exempted under subdivision 2, after January 1, 1995, a person may not operate and an owner may not give permission for another to operate a vehicle off-road, nor may a person have an off-road vehicle not registered under chapter 168 in possession at an off-road vehicle staging area, or designated trail or area, unless the vehicle has been registered under this section.

Subd. 2. Exemptions. Registration is not required for an off-road vehicle that is:

(1) owned and used by the United States, the state, another state, or a political subdivision; or

(2) registered in another state or country and has not been in this state for more than 30 consecutive days.

Subd. 3. Application; issuance. Application for registration or continued registration must be made to the commissioner, or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the off-road vehicle. Upon receipt of the application and the appropriate fee, the commissioner shall register the off-road vehicle and assign a registration number that must be affixed to the vehicle in accordance with subdivision 4. A deputy registrar of motor vehicles acting under section 168.33 is also a deputy registrar of off-road vehicles. The commissioner of natural resources in cooperation with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to ensure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements. A fee of $2 in addition to other fees prescribed by law must be charged for each off-road vehicle registered by:

(1) a deputy registrar and must be deposited in the treasury of the jurisdiction where the deputy is appointed, or retained if the deputy is not a public official; or

(2) the commissioner and must be deposited in the state treasury and credited to the off-road vehicle account.

Subd. 4. Registration sticker. An off-road vehicle must display a registration sticker issued by the commissioner. If the vehicle is licensed as a motor vehicle, the registration sticker must be affixed on the upper left corner of the rear license plate. If the vehicle is not licensed as a motor vehicle, the owner shall provide a plate not less than four inches high and 7-1/2 inches wide. The plate must be attached to the rear of the vehicle at least 12 inches from the ground. The registration sticker must be affixed on the upper left corner of the plate. Plates and registration stickers must be maintained in a clean and legible condition.

Subd. 5. Registration card; signature; replacement fee. The commissioner shall provide to the registrant a registration card that includes the registration number, date of expiration, make and serial number of the off-road vehicle, owner's name and address, and additional information the commissioner may require. The registration is not valid unless signed by at least one owner. Information concerning each registration must be kept by the commissioner. If a registration card is lost or destroyed, the commissioner shall issue a replacement registration card on payment of a fee of $4. The fees collected from replacement registration cards must be credited to the off-road vehicle account in the natural resources fund.

Subd. 6. Registration fees. (a) The fee for registration of an off-road vehicle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is $30 for three years and $4 for a duplicate or transfer.

(b) The total registration fee for off-road vehicles owned by a dealer and operated off-road for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for off-road vehicles owned by a manufacturer and operated off-road for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The fees collected under this subdivision must be credited to the off-road vehicle account in the natural resources fund.

Subd. 7. Renewal. An owner of an off-road vehicle must renew registration in a manner prescribed by the commissioner upon payment of the appropriate registration fee under subdivision 5.

Subd. 8. Licensing by political subdivisions. A political subdivision may not require licensing or registration of off-road vehicles regulated under sections 84.797 to 84.805.

Subd. 9. Registration by minors prohibited. A person under the age of 18 may not register an off-road vehicle.

HIST: 1993 c 311 art 2 s 2; 1995 c 220 s 60; 2001 c 185 s 5,6



Section 84.799 Vehicle identification number.

84.799 Vehicle identification number.

An off-road vehicle manufactured after January 1, 1995, and sold in the state must have a manufacturer's permanent identification number stamped in letters and numbers on the vehicle.

HIST: 1993 c 311 art 2 s 3



Section 84.80 Rulemaking; accident report.

84.80 Rulemaking; accident report.

Subdivision 1. Rules. The commissioner shall adopt rules under chapter 14 relating to:

(1) the use of off-road vehicles, in a manner consistent with protection of the environment, on public lands and waters under the jurisdiction of the commissioner of natural resources, including measures to minimize adverse impacts on soils, waters, vegetation, and wildlife;

(2) off-road vehicle equipment and safety standards, in consultation with the commissioner of public safety;

(3) uniform signs to be used by the state, counties, and cities to control, direct, or regulate the operation and use of off-road vehicles; and

(4) maximum off-road vehicle sound levels.

Subd. 2. Accident report; requirement and form. The operator and an officer investigating an accident involving an off-road vehicle and resulting in injury requiring medical attention or hospitalization, death, or total damage of $300 or more shall forward within ten days a written report of the accident to the commissioner of natural resources on a form prescribed by either the commissioner or the commissioner of public safety.

HIST: 1993 c 311 art 2 s 4



Section 84.801 Repealed, 2001 c 185 s 34

84.801 Repealed, 2001 c 185 s 34



Section 84.802 Youthful operators; prohibitions.

84.802 Youthful operators; prohibitions.

(a) A person under 16 years of age may not operate an off-road vehicle.

(b) Except for operation on public road rights-of-way that is permitted under section 84.804, a driver's license issued by the state or another state is required to operate an off-road vehicle along or on a public road right-of-way.

(c) An owner of an off-road vehicle may not knowingly allow it to be operated in violation of this section.

HIST: 1993 c 311 art 2 s 6



Section 84.803 Off-road vehicle account.

84.803 Off-road vehicle account.

Subdivision 1. Registration revenue. Fees from the registration of off-road vehicles and unrefunded gasoline tax attributable to off-road vehicle use under section 296A.18 must be deposited in the state treasury and credited to the off-road vehicle account in the natural resources fund.

Subd. 2. Purposes. Subject to appropriation by the legislature, money in the off-road vehicle account may only be spent for:

(1) administration and implementation of sections 84.797 to 84.805 and Laws 1993, chapter 311, article 2, section 18;

(2) acquisition, maintenance, and development of off-road vehicle trails and use areas;

(3) grant-in-aid programs to counties and municipalities to construct and maintain off-road vehicle trails and use areas; and

(4) grants-in-aid to local safety programs.

HIST: 1993 c 311 art 2 s 7; 1994 c 587 art 12 s 2; 1998 c 299 s 30



Section 84.804 Operation requirements; local regulation.

84.804 Operation requirements; local regulation.

Subdivision 1. Operation on public road rights-of-way. (a) A person may not operate a vehicle off-road within a public road right-of-way in this state except on a trail designated by the commissioner and approved by the unit of government having jurisdiction over the right-of-way.

(b) A person may not operate a vehicle off-road within a public road right-of-way between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of the right-of-way and in the same direction as traffic on the nearest lane of the road.

(c) A person may not operate an off-road vehicle within the right-of-way of an interstate highway.

Subd. 2. Crossing public road rights-of-way. (a) An off-road vehicle not registered under chapter 168 may make a direct crossing of a public road right-of-way for the purpose of continuing on a designated off-road trail if:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the vehicle is brought to a complete stop before crossing the shoulder or main traveled way of the road;

(3) the driver yields the right-of-way to all traffic;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) An off-road vehicle not registered under chapter 168 may be operated on a bridge, other than a bridge that is part of the main traveled lanes of an interstate highway, or a roadway shoulder or inside bank of a public road right-of-way when required to avoid obstructions to travel and no other method of avoidance is possible, provided that the vehicle is operated in the farthest right-hand lane, the entrance to the roadway is made within 100 feet of the bridge or obstacle, and the crossing is made without undue delay.

(c) A person may not operate an off-road vehicle on a public street or highway unless the off-road vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rules of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, and all of which are subject to the approval of the commissioner of public safety.

(d) Chapter 169 applies to the operation of off-road vehicles on streets and highways, except that those provisions that by their nature have no application and those provisions relating to required equipment do not apply to vehicles not registered under chapter 168. Chapter 169A applies to the operation of off-road vehicles anywhere in the state and on the ice of boundary waters.

(e) A road authority, as defined in section 160.02, subdivision 9, may, with the approval of the commissioner, designate access trails on public road rights-of-way for gaining access to established off-road vehicle trails.

Subd. 3. Operation generally. A person may not drive or operate a vehicle off-road:

(1) at a rate of speed greater than is reasonable under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner which may endanger or cause injury or damage to the person or property of another;

(3) without a functioning stoplight if so equipped;

(4) in a tree nursery or planting in a manner that damages or destroys growing stock;

(5) without a brake operational by either hand or foot; or

(6) in a manner that violates rules adopted by the commissioner.

Subd. 4. Operation prohibited on airports. It is unlawful for a person to drive or operate an off-road vehicle on an airport, as defined in section 360.013, subdivision 5, except in connection with the operation of the airport.

Subd. 5. Organized contests. (a) Nothing in this section or chapter 169 prohibits the use of vehicles off-road within the right-of-way of a state trunk or county state-aid highway or on public lands or waters under the jurisdiction of the commissioner in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

(b) In permitting the contest or event, the official or board having jurisdiction must obtain the commissioner's approval and may prescribe restrictions or conditions it considers advisable.

Subd. 6. Regulation by political subdivisions. (a) Subject to paragraphs (b) and (c), a county, city, or town acting through its governing body may regulate the operation of off-road vehicles on public lands, waters, and property under its jurisdiction, other than public road rights-of-way within its boundaries, by ordinance of the governing body and by giving appropriate notice.

(b) The ordinance must be consistent with sections 84.797 to 84.805 and rules adopted under section 84.80.

(c) An ordinance may not impose a fee for the use of public land or water under the jurisdiction of the department of natural resources or another agency of the state, or for the use of an access to the public land or water owned by the state, a county, or a city.

HIST: 1993 c 311 art 2 s 8; 2000 c 478 art 2 s 7



Section 84.805 Penalties.

84.805 Penalties.

A person who violates any provision of sections 84.797 to 84.804 is guilty of a misdemeanor.

HIST: 1993 c 311 art 2 s 9



Section 84.81 Definitions.

84.81 Definitions.

Subdivision 1. Applicability. For the purposes of Laws 1967, chapter 876, the terms defined herein shall have the meaning ascribed to them.

Subd. 2. Person. "Person" includes an individual, partnership, corporation, the state and its agencies and subdivisions, and any body of persons, whether incorporated or not.

Subd. 3. Snowmobile. "Snowmobile" means a self-propelled vehicle designed for travel on snow or ice steered by skis or runners.

Subd. 4. Owner. "Owner" means a person, other than a lien holder, having the property in or title to a snowmobile entitled to the use or possession thereof.

Subd. 5. Operate. "Operate" means to ride in or on and control the operation of a snowmobile.

Subd. 6. Operator. "Operator" means every person who operates or is in actual physical control of a snowmobile.

Subd. 7. Register. "Register" means the act of assigning a registration number to a snowmobile.

Subd. 8. Commissioner. "Commissioner" means the commissioner of natural resources acting directly or through the commissioner's authorized agent.

Subd. 9. Roadway. "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel.

Subd. 10. Dealer. "Dealer" means a person, partnership, or corporation engaged in the business of selling snowmobiles at wholesale or retail.

Subd. 11. Manufacturer. "Manufacturer" means a person, partnership, or corporation engaged in the business of manufacturing snowmobiles.

Subd. 12. Collector snowmobile. "Collector snowmobile" means a snowmobile that is 25 years old or older, was originally produced as a separate identifiable make by a manufacturer, and is owned and operated solely as a collector's item.

Subd. 13. Metal traction device. "Metal traction device" means any metal device or array of metal devices attached to a snowmobile track to enhance traction that is:

(1) made of metal, except that metal cleats affixed perpendicular to the direction of travel of a snowmobile track which was manufactured in 1981 or earlier shall not be considered a metal traction device; or

(2) affixed to a snowmobile track with metal components that extend more than one-fourth inch from the bottom of the track.

HIST: 1967 c 876 s 3; 1969 c 695 s 1,2; 1969 c 1129 art 10 s 2; 1971 c 577 s 1; 1986 c 444; 1Sp1995 c 1 s 5; 1999 c 231 s 86



Section 84.82 Snowmobile registration.

84.82 Snowmobile registration.

Subdivision 1. Repealed, 1984 c 654 art 2 s 155

Subd. 1a. General requirements. A person may not operate or transport a snowmobile unless the snowmobile has been registered under this section. A person may not sell a snowmobile without furnishing the buyer a bill of sale on a form prescribed by the commissioner.

Subd. 2. Application, issuance, reports, additional fee. (a) Application for registration or reregistration shall be made to the commissioner of natural resources, or the commissioner of public safety or an authorized deputy registrar of motor vehicles in such form as the commissioner of public safety shall prescribe, and shall state the legal name and address of every owner of the snowmobile.

(b) A person who purchases a snowmobile from a retail dealer shall make application for registration to the dealer at the point of sale. The dealer shall issue a temporary registration permit to each purchaser who applies to the dealer for registration. The temporary registration is valid for 60 days from the date of issue. Each retail dealer shall submit completed registration and fees to the deputy registrar at least once a week. Upon receipt of the application and the appropriate fee as hereinafter provided, such snowmobile shall be registered and a registration number assigned which shall be affixed to the snowmobile in a clearly visible and permanent manner for enforcement purposes as the commissioner of natural resources shall prescribe. The registration is not valid unless signed by at least one owner.

(c) Each deputy registrar of motor vehicles acting pursuant to section 168.33, shall also be a deputy registrar of snowmobiles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to assure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with these accounting and procedural requirements.

(d) A fee of $2 in addition to that otherwise prescribed by law shall be charged for:

(1) each snowmobile registered by the registrar or a deputy registrar and the additional fee shall be disposed of in the manner provided in section 168.33, subdivision 2; or

(2) each snowmobile registered by the commissioner and the additional fee shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account in the natural resources fund.

Subd. 3. Fees for registration. (a) The fee for registration of each snowmobile, other than those used for an agricultural purpose, as defined in section 84.92, subdivision 1c, or those registered by a dealer or manufacturer pursuant to clause (b) or (c) shall be as follows: $45 for three years and $4 for a duplicate or transfer.

(b) The total registration fee for all snowmobiles owned by a dealer and operated for demonstration or testing purposes shall be $50 per year.

(c) The total registration fee for all snowmobiles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes shall be $150 per year. Dealer and manufacturer registrations are not transferable.

Subd. 4. Renewal. Every owner of a snowmobile shall renew its registration in such manner as the commissioner shall prescribe, upon payment of the same registration fees provided in subdivision 3 hereof.

Subd. 5. Snowmobiles owned by state or political subdivision. A registration number shall be issued without the payment of a fee for snowmobiles owned by the state of Minnesota or a political subdivision thereof upon application therefor.

Subd. 6. Exemptions. Registration is not required under this section for:

(1) a snowmobile owned and used by the United States, another state, or a political subdivision thereof;

(2) a snowmobile registered in a country other than the United States temporarily used within this state;

(3) a snowmobile that is covered by a valid license of another state and has not been within this state for more than 30 consecutive days;

(4) a snowmobile used exclusively in organized track racing events;

(5) a snowmobile in transit by a manufacturer, distributor, or dealer; or

(6) a snowmobile at least 15 years old in transit by an individual for use only on land owned or leased by the individual.

Subd. 7. Out of state snowmobiles. The commissioner of natural resources may issue special permits to out of state snowmobiles from a state or country where registration is not required to operate in Minnesota for limited periods of time not to exceed 30 days in connection with organized group outings, trailrides, races, rallies and other promotional events.

Subd. 7a. Collector snowmobiles. The commissioner may issue a special permit to a person or organization to operate or transport a collector snowmobile without registration in parades or organized group outings, such as races, rallies, and other promotional events and for up to ten days each year for personal transportation. The commissioner may impose a reasonable restriction on a permittee and may revoke, amend, suspend, or modify a permit for cause.

Subd. 8. Registration by persons under 18 prohibited. No person under the age of 18 years may register a snowmobile.

Subd. 9. Repealed, 1985 c 54 s 3

Subd. 10. Proof of sales tax payment. A person applying for initial registration of a snowmobile must provide a snowmobile purchaser's certificate, showing a complete description of the snowmobile, the seller's name and address, the full purchase price of the snowmobile, and the trade-in allowance, if any. The certificate must include information showing either (1) that the sales and use tax under chapter 297A was paid or (2) the purchase was exempt from tax under chapter 297A. The commissioner of public safety, in consultation with the commissioner and the commissioner of revenue, shall prescribe the form of the certificate.

The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the snowmobile was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

HIST: 1967 c 876 s 4; 1969 c 131 s 1; 1969 c 695 s 3,4; 1969 c 1129 art 10 s 2; 1971 c 577 s 2-5; Ex1971 c 48 s 33,34; 1973 c 202 s 1; 1979 c 241 s 1; 1982 c 580 s 1,2; 1985 c 54 s 1,2; 1986 c 444; 1991 c 254 art 2 s 5,6; 1991 c 291 art 8 s 1; 1993 c 375 art 1 s 1; 1995 c 220 s 61; 1Sp1995 c 1 s 6,7; 1997 c 216 s 61; 1997 c 226 s 7; 2000 c 418 art 1 s 44; 2001 c 185 s 7



Section 84.8205 Snowmobile state trail sticker.

84.8205 Snowmobile state trail sticker.

Subdivision 1. Sticker required; fee. A person may not operate a snowmobile that is not registered in this state on a state or grant-in-aid snowmobile trail unless a snowmobile state trail sticker is affixed to the snowmobile. The commissioner of natural resources shall issue a sticker upon application and payment of a $15 fee. The sticker is valid from November 1 through April 30. Fees collected under this section shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account in the natural resources fund.

Subd. 2. Placement of sticker. The state trail sticker shall be permanently affixed to the forward half of the snowmobile directly above or below the headlight of the snowmobile.

Subd. 3. License agents. County auditors are appointed agents of the commissioner for the sale of snowmobile state trail stickers. The commissioner may appoint other state agencies as agents for the sale of the stickers. A county auditor may appoint subagents within the county or within adjacent counties to sell stickers. Upon appointment of a subagent, the auditor shall notify the commissioner of the name and address of the subagent. The auditor may revoke the appointment of a subagent, and the commissioner may revoke the appointment of a state agency at any time. The commissioner may require an auditor to revoke a subagent's appointment. The auditor shall furnish stickers on consignment to any subagent who furnishes a surety bond in favor of the county in an amount at least equal to the value of the stickers to be consigned to that subagent. A surety bond is not required for a state agency appointed by the commissioner. The county auditor shall be responsible for all stickers issued to and user fees received by agents except in a county where the county auditor does not retain fees paid for license purposes. In these counties, the responsibilities imposed by this section upon the county auditor are imposed upon the county. The commissioner may promulgate additional rules governing the accounting and procedures for handling state trail stickers as provided in section 97A.485, subdivision 11.

Any resident desiring to sell snowmobile state trail stickers may either purchase for cash or obtain on consignment stickers from a county auditor in groups of not less than ten individual stickers. In selling stickers, the resident shall be deemed a subagent of the county auditor and the commissioner, and shall observe all rules promulgated by the commissioner for accounting and handling of licenses and stickers pursuant to section 97A.485, subdivision 11.

The county auditor shall promptly deposit all money received from the sale of the stickers with the county treasurer and shall promptly transmit any reports required by the commissioner, plus 96 percent of the price paid by each stickerholder, exclusive of the issuing fee, for each sticker sold or consigned by the auditor and subsequently sold to a stickerholder during the accounting period. The county auditor shall retain as a commission four percent of all sticker fees, excluding the issuing fee for stickers consigned to subagents and the issuing fee on stickers sold by the auditor to stickerholders.

Unsold stickers in the hands of any subagent shall be redeemed by the commissioner if presented for redemption within the time prescribed by the commissioner. Any stickers not presented for redemption within the period prescribed shall be conclusively presumed to have been sold, and the subagent possessing the same or to whom they are charged shall be accountable.

Subd. 4. Distribution of stickers. The commissioner shall provide stickers to all agents authorized to issue stickers by the commissioner.

Subd. 5. Agent's fee. The fee for a sticker shall be increased by the amount of an issuing fee of $1 per sticker. The issuing fee may be retained by the seller of the sticker.

Subd. 6. Duplicate state trail stickers. The commissioner shall issue a duplicate sticker to persons whose sticker is lost or destroyed using the process established under section 97A.405, subdivision 3, and rules promulgated thereunder. The fee for a duplicate state trail sticker is $2, with an issuing fee of 50 cents.

HIST: 1997 c 216 s 62; 1998 c 401 s 21; 1999 c 231 s 87



Section 84.821 Requirements of makers of snowmobiles.

84.821 Requirements of makers of snowmobiles.

Subdivision 1. Identification number. All snowmobiles made after June 30, 1972, and sold in Minnesota, shall bear the maker's permanent identification number stamped in letters and numbers in the form and at a location prescribed by rule of the commissioner.

Subd. 2. Area for registration number. All snowmobiles made after June 30, 1972, and sold in Minnesota, shall be designed and made to provide an area on which to affix the registration number. This area shall be at a location and of dimensions prescribed by rule of the commissioner.

HIST: 1971 c 577 s 6; 1985 c 248 s 70



Section 84.83 Disposition of receipts; dedicated account.

84.83 Disposition of receipts; dedicated account.

Subdivision 1. Creation. There is created in the state treasury an account known as the snowmobile trails and enforcement account in the natural resources fund.

Subd. 2. Money deposited in the account. Fees from the registration of snowmobiles and the unrefunded gasoline tax attributable to snowmobile use pursuant to section 296A.18, as well as the net proceeds from the sale of snowmobiles forfeited pursuant to section 169A.63, shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account.

Subd. 3. Purposes for the account. The money deposited in the account and interest earned on that money may be expended only as appropriated by law for the following purposes:

(1) for a grant-in-aid program to counties and municipalities for construction and maintenance of snowmobile trails, including maintenance of trails on lands and waters of Voyageurs National Park;

(2) for acquisition, development, and maintenance of state recreational snowmobile trails;

(3) for snowmobile safety programs; and

(4) for the administration and enforcement of sections 84.81 to 84.91 and appropriated grants to local law enforcement agencies.

Subd. 4. Provisions applicable to funding recipients. (a) Recipients of Minnesota trail assistance program funds must be afforded the same protection and be held to the same standard of liability as a political subdivision under chapter 466 for activities associated with the administration, design, construction, maintenance, and grooming of snowmobile trails.

(b) Recipients of Minnesota trail assistance program funds who maintain ice trails on waters of Voyageurs National Park are expressly immune from liability under section 466.03, subdivision 6e.

Subd. 4a. Trail continuation on lands acquired by the state. When the commissioner acquires lands with easements or other agreements for snowmobile trails that have received grant-in-aid financing under this section, the commissioner shall:

(1) continue the easements or other agreements for the snowmobile trail; or

(2) develop an alternative route for the trail, including acquiring any necessary easements or other agreements for the trail right-of-way and providing funding for all expenses associated with clearing and marking the snowmobile trail.

Subd. 5. Fines and forfeited bail. The disposition of fines and forfeited bail collected from prosecutions of violations of sections 84.81 to 84.91 or rules adopted thereunder, and violations of section 169A.20 that involve off-road recreational vehicles, as defined in section 169A.03, subdivision 16, are governed by section 97A.065.

HIST: 1967 c 876 s 5; 1969 c 399 s 1; 1969 c 695 s 5; 1982 c 580 s 3; 1987 c 404 s 97; 1989 c 335 art 4 s 17; 1992 c 573 s 1; 1995 c 230 s 1,2; 1Sp1997 c 2 s 1,67; 1998 c 299 s 30; 1999 c 231 s 88,89; 2000 c 478 art 2 s 7; 2001 c 165 s 1; 2001 c 185 s 8,9; 1Sp2001 c 2 s 79



Section 84.84 Transfer or termination of snowmobile ownership.

84.84 Transfer or termination of snowmobile ownership.

Within 15 days after the transfer of ownership, or any part thereof, other than a security interest, or the destruction or abandonment of any snowmobile, written notice thereof shall be given to the commissioner in such form as the commissioner shall prescribe. Every owner or part owner of a snowmobile shall, upon failure to give such notice, be subject to the penalties imposed by Laws 1967, chapter 876.

HIST: 1967 c 876 s 6; 1986 c 444



Section 84.85 Licensing by political subdivisions.

84.85 Licensing by political subdivisions.

No political subdivision of this state shall require licensing or registration of snowmobiles covered by the provisions of Laws 1967, chapter 876.

HIST: 1967 c 876 s 7



Section 84.86 Rules.

84.86 Rules.

Subdivision 1. Required rules. With a view of achieving maximum use of snowmobiles consistent with protection of the environment the commissioner of natural resources shall adopt rules in the manner provided by chapter 14, for the following purposes:

(1) Registration of snowmobiles and display of registration numbers.

(2) Use of snowmobiles insofar as game and fish resources are affected.

(3) Use of snowmobiles on public lands and waters, or on grant-in-aid trails.

(4) Uniform signs to be used by the state, counties, and cities, which are necessary or desirable to control, direct, or regulate the operation and use of snowmobiles.

(5) Specifications relating to snowmobile mufflers.

(6) A comprehensive snowmobile information and safety education and training program, including but not limited to the preparation and dissemination of snowmobile information and safety advice to the public, the training of snowmobile operators, and the issuance of snowmobile safety certificates to snowmobile operators who successfully complete the snowmobile safety education and training course. For the purpose of administering such program and to defray expenses of training and certifying snowmobile operators, the commissioner shall collect a fee from each person who receives the youth and young adult training or the adult training. The commissioner shall establish a fee that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees must be deposited in the snowmobile trails and enforcement account and the amount thereof is appropriated annually to the enforcement division of the department of natural resources for the administration of such programs. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses. The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this clause. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of snowmobile operators.

(7) The operator of any snowmobile involved in an accident resulting in injury requiring medical attention or hospitalization to or death of any person or total damage to an extent of $500 or more, shall forward a written report of the accident to the commissioner on such form as the commissioner shall prescribe. If the operator is killed or is unable to file a report due to incapacitation, any peace officer investigating the accident shall file the accident report within ten business days.

Subd. 2. Public safety rules. The commissioner of public safety may adopt rules not inconsistent herewith in the manner provided by chapter 14, regulating the use of snowmobiles on streets and highways.

HIST: 1967 c 876 s 8; 1969 c 399 s 1; 1969 c 695 s 6; 1969 c 1129 art 10 s 2; 1971 c 491 s 1; 1971 c 577 s 7; 1973 c 123 art 5 s 7; 1982 c 424 s 130; 1982 c 594 s 2; 1985 c 248 s 70; 1Sp1985 c 13 s 194; 1986 c 444; 1993 c 184 s 1; 1997 c 216 s 63; 1998 c 401 s 22; 1999 c 4 s 1; 1999 c 231 s 90; 2000 c 495 s 3



Section 84.862 Snowmobile training required.

84.862 Snowmobile training required.

Subdivision 1. Youth and young adult safety training. (a) Effective October 1, 1998, any resident born after December 31, 1979, who operates a snowmobile in Minnesota, must possess:

(1) a valid snowmobile safety certificate;

(2) a driver's license that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12; or

(3) an identification card that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(b) The certificate or qualification indicator may only be issued upon successful completion of a course authorized under section 84.86. Either the youth course under this subdivision or the adult course under subdivision 2 may be completed by persons 16 years of age or older.

Subd. 2. Adult safety training. (a) Effective October 1, 2002, any resident born after December 31, 1976, and before December 31, 1983, who operates a snowmobile in Minnesota, must possess:

(1) a valid snowmobile safety certificate;

(2) a driver's license that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12; or

(3) an identification card that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(b) The certificate or qualification indicator may only be issued upon successful completion of a safety course designed for adults or persons 16 years of age or older. Whenever possible, the safety course shall include a riding component that stresses stopping distances.

Subd. 3. Training for offenders. Any person who is convicted for a second or subsequent speeding violation in a snowmobile season, or any conviction for careless or reckless operation of a snowmobile, must successfully complete the training course in subdivision 1 or 2 before continuing operation of a snowmobile.

HIST: 1997 c 216 s 64; 1999 c 231 s 91,92; 2001 c 185 s 10,11



Section 84.87 Operation; regulations by municipalities.

84.87 Operation; regulations by municipalities.

Subdivision 1. Operation on streets and highways. (a) No person shall operate a snowmobile upon the roadway, shoulder, or inside bank or slope of any trunk, county state aid, or county highway in this state and, in the case of a divided trunk or county highway, on the right-of-way between the opposing lanes of traffic, except as provided in sections 84.81 to 84.90. No person shall operate a snowmobile within the right-of-way of any trunk, county state aid, or county highway between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of such right-of-way and in the same direction as the highway traffic on the nearest lane of the roadway adjacent thereto. No snowmobile shall be operated at any time within the right-of-way of any interstate highway or freeway within this state.

(b) A snowmobile may make a direct crossing of a street or highway at any hour of the day provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the highway and at a place where no obstruction prevents a quick and safe crossing; and

(2) the snowmobile is brought to a complete stop before crossing the shoulder or main traveled way of the highway; and

(3) the driver yields the right-of-way to all oncoming traffic which constitutes an immediate hazard; and

(4) in crossing a divided highway, the crossing is made only at an intersection of such highway with another public street or highway; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on; and

(6) a snowmobile may be operated upon a bridge, other than a bridge that is part of the main traveled lanes of an interstate highway, when required for the purpose of avoiding obstructions to travel when no other method of avoidance is possible; provided the snowmobile is operated in the extreme right-hand lane, the entrance to the roadway is made within 100 feet of the bridge and the crossing is made without undue delay.

(c) No snowmobile shall be operated upon a public street or highway unless it is equipped with at least one headlamp, one tail lamp, each of minimum candlepower as prescribed by rules of the commissioner, reflector material of a minimum area of 16 square inches mounted on each side forward of the handle bars, and with brakes each of which shall conform to standards prescribed by rule of the commissioner pursuant to the authority vested in the commissioner by section 84.86, and each of which shall be subject to approval of the commissioner of public safety.

(d) A snowmobile may be operated upon a public street or highway other than as provided by clause (b) in an emergency during the period of time when and at locations where snow upon the roadway renders travel by automobile impractical.

(e) All provisions of chapters 169 and 169A shall apply to the operation of snowmobiles upon streets and highways, except for those relating to required equipment, and except those which by their nature have no application. Section 169.09 applies to the operation of snowmobiles anywhere in the state or on the ice of any boundary water of the state.

(f) Any sled, trailer, or other device being towed by a snowmobile must be equipped with reflective materials as required by rule of the commissioner.

Subd. 1a. Organized contests, use of highways, etc. Nothing in this section or chapter 169 shall prohibit the use of snowmobiles within the right-of-way of any state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in any organized contest, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

In permitting such contest, the official or board having jurisdiction may prescribe such restrictions or conditions as they may deem advisable.

Subd. 2. Operation generally. It shall be unlawful for any person to drive or operate any snowmobile in the following unsafe or harassing ways:

(1) at a rate of speed greater than reasonable or proper under all the surrounding circumstances;

(2) in a careless, reckless or negligent manner so as to endanger the person or property of another or to cause injury or damage thereto;

(3) without a lighted head and taillight when required for safety; or

(4) in any tree nursery or planting in a manner which damages or destroys growing stock.

Subd. 2a. Operation prohibited on airports. It is unlawful for any person to drive or operate any snowmobile on an airport defined in section 360.013, subdivision 5, or other applicable law.

Subd. 2b. Repealed, 1994 c 615 s 28

Subd. 2c. Application of speed limits to testing activities. (a) A speed limit established by the commissioner in rules adopted under section 84.86 does not apply to a snowmobile that is being operated as part of a testing program established by a snowmobile manufacturer if:

(1) the snowmobile is operated for testing purposes by a driver employed by the snowmobile manufacturer;

(2) the snowmobile is clearly marked as a test machine; and

(3) the snowmobile is operated in compliance with all other applicable laws and rules.

(b) A card containing a photograph of the driver and identifying the driver as a test driver for the manufacturer must be in the driver's possession at all times when the snowmobile is being operated at a speed in excess of the limit established by the commissioner under section 84.86.

Subd. 3. Regulations by political subdivisions. Notwithstanding anything in this section to the contrary, a county board may by resolution permit the operation of snowmobiles upon the roadway, shoulder, or inside bank or slope of any county highway or county state aid highway if safe operation in the ditch or outside bank or slope thereof is impossible, in which case the county board shall cause appropriate notice thereof to be given.

Any county, city, or any town acting by its town board, may regulate the operation of snowmobiles on public lands, waters, and property under their jurisdiction and on streets and highways within their boundaries by resolution or ordinance of the governing body and by giving appropriate notice, provided such regulations are not inconsistent with the provisions of sections 84.81 to 84.88 inclusive and rules promulgated thereunder. However, no such governmental unit may adopt an ordinance which (1) imposes a fee for the use of public land or water under the jurisdiction of either the commissioner of natural resources or any other agency of the state, or for the use of any access thereto owned by the state, or a county or city; or (2) require a snowmobile operator to possess a motor vehicle driver's license while operating a snowmobile.

HIST: 1967 c 876 s 9; 1969 c 1 s 1; 1969 c 695 s 7,8; 1969 c 1129 art 10 s 2; 1971 c 491 s 2; 1971 c 577 s 8; 1973 c 123 art 5 s 7; 1973 c 701 s 1; 1974 c 51 s 1; 1974 c 239 s 1; 1976 c 2 s 48; 1977 c 31 s 1; 1981 c 363 s 1; 1985 c 248 s 70; 1986 c 444; 1987 c 368 s 1,2; 1989 c 331 s 2; 1992 c 573 s 2; 1997 c 226 s 8; 2000 c 478 art 2 s 7



Section 84.871 Equipment requirements.

84.871 Equipment requirements.

Subdivision 1. Mufflers. Except as provided in this section, every snowmobile shall be equipped at all times with a muffler in good working order which blends the exhaust noise into the overall snowmobile noise and is in constant operation to prevent excessive or unusual noise. The exhaust system shall not emit or produce a sharp popping or crackling sound. This section does not apply to organized races or similar competitive events held on (1) private lands, with the permission of the owner, lessee, or custodian of the land; (2) public lands and water under the jurisdiction of the commissioner of natural resources, with the commissioner's permission; or (3) other public lands, with the consent of the public agency owning the land. No person shall have for sale, sell, or offer for sale on any new snowmobile any muffler that fails to comply with the specifications required by the rules of the commissioner after the effective date of the rules.

Subd. 2. Repealed, 1999 c 4 s 5

HIST: 1969 c 695 s 9; 1969 c 1129 art 10 s 2; 1985 c 248 s 70; 1998 c 401 s 23



Section 84.8712 Metal traction devices; prohibition on paved trails.

84.8712 Metal traction devices; prohibition on paved trails.

Subdivision 1. Prohibition. A person may not use a snowmobile with metal traction devices on a paved public trail, except as otherwise provided by a local government with jurisdiction over a trail or any portion of a paved state trail designated by the commissioner.

Subd. 2. Civil citation; authority to issue. Conservation officers and other licensed peace officers may issue civil citations to a person who operates a snowmobile in violation of this section or section 84.8713. The citation must impose a penalty of no more than $50 for the first offense, no more than $300 for the second offense, and no more than $600 for third and subsequent offenses.

Subd. 3. Appeals. Civil citations for offenses under this section or section 84.8713 may be appealed under the procedures in section 116.072, subdivision 6, if the recipient of the citation requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. For the purposes of the enforcement of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the commissioner of natural resources. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement. Civil citations for offenses under this section or section 84.8713 may be enforced under section 116.072, subdivision 9. If a person fails to pay a penalty owed under this section, the person may not operate a snowmobile until the penalty is paid. Penalty amounts must be remitted within 30 days of issuance of the penalty citation.

Subd. 5. Allocation of penalty amounts. Penalty amounts collected from civil citations issued under this section are deposited to the unit of government employing the officer that issues the civil citation. The commissioner must deposit penalty amounts received by the state in the snowmobile trails and enforcement account established by section 84.83, subdivision 1. The penalty amounts in the account must be dedicated for the repair of paved public trails.

Subd. 6. Selection of remedy. A person operating a snowmobile in violation of this section or section 84.8713 is guilty of a petty misdemeanor punishable by a fine of no more than $50 for the first offense, no more than $300 for the second offense, and no more than $600 for the third and subsequent offenses. A peace officer may not seek both civil and petty misdemeanor penalties for a violation of this section or section 84.8713.

HIST: 1999 c 4 s 2; 1999 c 231 s 93; 2000 c 324 s 1-4



Section 84.8713 Metal traction device sticker.

84.8713 Metal traction device sticker.

Subdivision 1. Sticker required; fee. (a) An owner of a snowmobile registered in the state may not operate the snowmobile with a track equipped with metal traction devices unless a metal traction device sticker is affixed to the snowmobile. The commissioner shall issue a metal traction device sticker upon application and payment of a $12 fee. The sticker is valid for one year following June 30 in the year it is issued.

(b) The requirements in paragraph (a) do not apply to snowmobiles owned, leased, or operated by the state or a political subdivision, or to snowmobiles used in an organized race, so long as they do not utilize a paved public trail, except as otherwise provided in this chapter.

(c) Fees collected under this section shall be deposited in the state treasury and credited to the snowmobile trails and enforcement account in the natural resources fund. Money deposited under this section is appropriated to the commissioner of natural resources, and must be used for repair of paved public trails, unless a trail is exempted by local authorities under section 84.8712, except that any money not necessary for this purpose may be used for the grant-in-aid snowmobile trail system.

(d) This section shall be enforced under section 84.8712.

Subd. 2. Placement of sticker. The metal traction device sticker must be permanently affixed to the forward half of the snowmobile and clearly visible to law enforcement authorities.

Subd. 3. License agents. The commissioner shall sell metal traction device stickers for a $1 issuance fee through the process established under section 84.82, subdivision 2.

Subd. 4. Duplicate metal traction device stickers. The commissioner or an authorized deputy registrar of motor vehicles shall issue a duplicate metal traction device sticker to a person whose sticker is lost or destroyed. A duplicate sticker may not be issued unless the applicant takes an oath covering the facts of loss or destruction of the sticker and signs an affidavit. The fee for a duplicate metal traction device sticker is $2, with an issuing fee of 50 cents.

Subd. 5. Repealer. This section is repealed on July 1, 2004.

HIST: 1999 c 231 s 94; 2000 c 324 s 5



Section 84.8715 Repealed, 1999 c 4 s 5

84.8715 Repealed, 1999 c 4 s 5



Section 84.872 Youthful snowmobile operators; prohibitions.

84.872 Youthful snowmobile operators; prohibitions.

Subdivision 1. Restrictions on operation. (a) Notwithstanding anything in section 84.87 to the contrary, no person under 14 years of age shall make a direct crossing of a trunk, county state-aid, or county highway as the operator of a snowmobile, or operate a snowmobile upon a street or highway within a municipality.

A person 14 years of age or older, but less than 18 years of age, may make a direct crossing of a trunk, county state-aid, or county highway only if the person has in immediate possession:

(1) a valid snowmobile safety certificate issued by the commissioner;

(2) a driver's license that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12; or

(3) an identification card that has a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

(b) Notwithstanding section 84.862, no person under the age of 14 years shall operate a snowmobile on any public land, public easements, or water or grant-in-aid trail unless accompanied by one of the following listed persons on the same or an accompanying snowmobile, or on a device towed by the same or an accompanying snowmobile: the person's parent, legal guardian, or other person 18 years of age or older designated by the parent or guardian. However, a person 12 years of age or older but under the age of 14 years may operate a snowmobile on public lands, public easements, and waters or a grant-in-aid trail if the person has in immediate possession a valid snowmobile safety certificate issued by the commissioner or an identification card with a valid snowmobile qualification indicator issued under section 171.07, subdivision 12.

Subd. 1a. Helmet required. (a) No person under the age of 18 shall operate or ride a snowmobile in this state without wearing protective headgear that complies with standards established by the commissioner of public safety.

(b) The provisions of this subdivision shall not apply to persons during their participation in a parade that has been granted a permit or other official authorization by a local unit of government or to a person operating a snowmobile on land that is owned by the person or the person's parents, grandparents, siblings, uncles, or aunts.

Subd. 2. Owner's duties. It is unlawful for any person who is the owner or in lawful control of a snowmobile to permit the snowmobile to be operated contrary to the provisions of this section.

Subd. 3. Reporting convictions; suspensions. When the judge of a juvenile court, or any of its duly authorized agents, shall determine that any person, while less than 18 years of age, has violated the provisions of sections 84.81 to 84.88, or any other state or local law or ordinance regulating the operation of snowmobiles, the judge, or duly authorized agent, shall immediately report this determination to the commissioner and may recommend the suspension of the person's snowmobile safety certificate. The commissioner is hereby authorized to suspend the certificate, without a hearing.

HIST: 1969 c 695 s 10; 1971 c 577 s 9; 1986 c 444; 1987 c 89 s 1; 1993 c 184 s 2; 1994 c 623 art 1 s 9; 1994 c 632 art 2 s 20; 1997 c 226 s 9; 1999 c 231 s 95; 2001 c 185 s 12



Section 84.873 Repealed, 1Sp1997 c 2 s 69

84.873 Repealed, 1Sp1997 c 2 s 69



Section 84.88 Penalties.

84.88 Penalties.

Subdivision 1. Penalty. Any person who shall violate any provision of sections 84.81 to 84.89 or any rule of the commissioner of natural resources or of the commissioner of public safety promulgated pursuant to law shall be guilty of a misdemeanor.

Subd. 2. Owner's penalty. A person registered as owner of a snowmobile may be fined not to exceed $300 if a snowmobile bearing the person's registration number is operated contrary to the provisions of sections 84.81 to 84.88, or 97B.091. The registered owner may not be so fined if (a) the snowmobile was reported as stolen to the commissioner or a law enforcement agency at the time of the alleged unlawful act, or if (b) the registered owner demonstrates that the snowmobile either was stolen or was not in use at the time of the alleged unlawful act, or if (c) the registered owner furnishes to law enforcement officers upon request the identity of the person in actual physical control of the snowmobile at the time of such violation. The provisions of this subdivision do not apply to any person who rents or leases a snowmobile if such person keeps a record of the name and address of the person or persons renting or leasing such snowmobile, the registration number thereof, the departure date and time, and expected time of return thereof. Such record shall be preserved for at least six months and shall be prima facie evidence that the person named therein was the operator thereof at the time it was operated contrary to sections 84.81 to 84.88, or 97B.091. The provisions of this subdivision do not prohibit or limit the prosecution of a snowmobile operator for violating any of the sections referred to in this subdivision.

HIST: 1967 c 876 s 10; 1969 c 1129 art 10 s 2; 1971 c 23 s 10; 1971 c 491 s 3; 1971 c 577 s 10; 1973 c 701 s 2; 1985 c 248 s 70; 1986 c 386 art 4 s 14; 1986 c 444



Section 84.89 Confiscation of snowmobile used in burglary.

84.89 Confiscation of snowmobile used in burglary.

A law enforcement officer shall seize any snowmobile, as defined in section 84.81, used for the purpose of gaining access to property for the purpose of committing the crime of burglary, as defined in section 609.582. Any snowmobile seized pursuant to this section shall be held, subject to the order of the district court of the county in which the burglary was committed, and shall be confiscated after conviction of the person from whom the snowmobile was seized and disposed of in accordance with the procedure provided for equipment used in committing game and fish violations by section 97A.225, except that the balance of the proceeds from the sale of a confiscated snowmobile which are paid into the state treasury shall be credited to the general fund.

HIST: 1969 c 176 s 1; 1969 c 399 s 1; 1986 c 386 art 4 s 15; 1987 c 384 art 2 s 1



Section 84.90 Limitations on the operation of recreational motor vehicles.

84.90 Limitations on the operation of recreational motor vehicles.

Subdivision 1. Definitions. For the purposes of this section the following terms have the meanings given them: (a) "Recreational motor vehicle" means any self-propelled vehicle and any vehicle propelled or drawn by a self-propelled vehicle used for recreational purposes, including but not limited to snowmobile, trail bike or other all-terrain vehicle, hovercraft, or motor vehicle licensed for highway operation which is being used for off-road recreational purposes. (b) "Snowmobile" has the same meaning given by section 84.81, subdivision 3.

Subd. 2. Within metropolitan area. Within the seven county metropolitan area, no person shall enter and operate a recreational motor vehicle on lands not owned by the person, except where otherwise allowed by law, without the written or oral permission of the owner, occupant, or lessee of such lands. Written permission may be given by a posted notice of any kind or description that the owner, occupant, or lessee prefers, so long as it specifies the kind of vehicles allowed, such as by saying "Recreational Vehicles Allowed," "Snowmobiles Allowed," "Trail Bikes Allowed," "All-Terrain Vehicles Allowed," or words substantially similar.

Subd. 3. Outside metropolitan area. Outside the seven county metropolitan area, no person shall enter on any land not owned by the person for the purpose of operating a recreational motor vehicle after being notified, either orally or by written or posted notice, by the owner, occupant, or lessee not to do so. Where posted notice is used, signs shall bear letters not less than two inches high and shall state one of the following: "Recreational Vehicles Prohibited," "Snowmobiles Prohibited," "Trail Bikes Prohibited," "All-Terrain Vehicles Prohibited," or words substantially similar. In lieu of the above notice an owner, occupant or lessee may post any sign prohibiting recreational motor vehicles which has been adopted by rule of the commissioner of natural resources. The notice or sign shall be posted at corners and ordinary ingress and egress to the property and when so posted shall serve so as to raise a conclusive presumption that a person operating a recreational motor vehicle thereon had knowledge of entering upon such posted lands. Failure to post notice as provided in this subdivision shall not deprive a person of the right to bring a civil action for damage to one's person or property as otherwise provided by law.

Subd. 4. Posting; trail facilities. It is unlawful for a person to post, mutilate, or remove any notice or sign provided in this section upon any lands or waters over which the person has no right, title, interest, or license. It is unlawful for a person other than a duly constituted legal authority to so post any public lands, including but not limited to tax-forfeited lands, as above described. It is unlawful for a person to mutilate, destroy, damage, or remove any shelter, comfort station or other trail facility on any trail established on state-owned land or on any recreational trail which is funded in whole or in part by state grant-in-aid funds.

Subd. 5. Gates; fencing. No person shall enter or leave the lands of another with a recreational motor vehicle, or pass from one portion of such lands to another portion, through a closed gate, without returning the gate to its original position. No person shall enter or leave the lands of another with a recreational motor vehicle by cutting any wire or tearing down or destroying any fence.

Subd. 6. Additional prohibitions. Nothing in this section shall limit or otherwise qualify the power of municipalities, counties, school districts, or other political subdivisions of the state or any agency of the state to impose additional restrictions or prohibitions on the operation of recreational motor vehicles on property not owned by the operator in accordance with law.

Subd. 7. Penalty. A person violating the provisions of this section is guilty of a misdemeanor.

HIST: 1974 c 468 s 1; 1981 c 215 s 1; 1985 c 248 s 70; 1986 c 444



Section 84.91 Operation of snowmobiles and all-terrain vehicles by persons under the influence of alcohol or controlled substances.

84.91 Operation of snowmobiles and all-terrain vehicles by persons under the influence of alcohol or controlled substances.

Subdivision 1. Acts prohibited. (a) No owner or other person having charge or control of any snowmobile or all-terrain vehicle shall authorize or permit any individual the person knows or has reason to believe is under the influence of alcohol or a controlled substance or other substance to operate the snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state.

(b) No owner or other person having charge or control of any snowmobile or all-terrain vehicle shall knowingly authorize or permit any person, who by reason of any physical or mental disability is incapable of operating the vehicle, to operate the snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state.

(c) A person who operates or is in physical control of a snowmobile or all-terrain vehicle anywhere in this state or on the ice of any boundary water of this state is subject to chapter 169A. In addition to the applicable sanctions under chapter 169A, a person who is convicted of violating section 169A.20 or an ordinance in conformity with it while operating a snowmobile or all-terrain vehicle, or who refuses to comply with a lawful request to submit to testing under sections 169A.50 to 169A.53 or an ordinance in conformity with it, shall be prohibited from operating the snowmobile or all-terrain vehicle for a period of one year. The commissioner shall notify the person of the time period during which the person is prohibited from operating a snowmobile or all-terrain vehicle.

(d) Administrative and judicial review of the operating privileges prohibition is governed by section 97B.066, subdivisions 7 to 9, if the person does not have a prior impaired driving conviction or prior license revocation, as defined in section 169A.03. Otherwise, administrative and judicial review of the prohibition is governed by section 169A.53.

(e) The court shall promptly forward to the commissioner and the department of public safety copies of all convictions and criminal and civil sanctions imposed under this section and chapter 169 relating to snowmobiles and all-terrain vehicles.

(f) A person who violates paragraph (a) or (b), or an ordinance in conformity with either of them, is guilty of a misdemeanor. A person who operates a snowmobile or all-terrain vehicle during the time period the person is prohibited from operating a vehicle under paragraph (c) is guilty of a misdemeanor.

Subd. 2. Repealed, 1Sp1997 c 2 s 69

Subd. 3. Repealed, 1Sp1997 c 2 s 69

Subd. 4. Repealed, 1Sp1997 c 2 s 69

Subd. 5. Repealed, 1Sp1997 c 2 s 69

Subd. 5a. Repealed, 1Sp1997 c 2 s 69

Subd. 6. Repealed, 1Sp1997 c 2 s 69

Subd. 7. Repealed, 1Sp1997 c 2 s 69

Subd. 8. Repealed, 1Sp1997 c 2 s 69

HIST: 1987 c 368 s 3; 1990 c 391 art 8 s 12; 1992 c 570 art 2 s 1; 1994 c 615 s 1,2; 1995 c 230 s 3; 1Sp1997 c 2 s 2; 1999 c 231 s 96; 2000 c 478 art 2 s 7; 2000 c 495 s 4



Section 84.911 Reports of death.

84.911 Reports of death.

Subdivision 1. Repealed, 1Sp1997 c 2 s 69

Subd. 2. Repealed, 1Sp1997 c 2 s 69

Subd. 3. Repealed, 1Sp1997 c 2 s 69

Subd. 4. Repealed, 1Sp1997 c 2 s 69

Subd. 5. Repealed, 1Sp1997 c 2 s 69

Subd. 6. Repealed, 1Sp1997 c 2 s 69

Subd. 7. Coroner to report death. Every coroner or medical examiner shall report in writing to the department of natural resources the death of any person within the jurisdiction of the coroner or medical examiner as the result of an accident involving an off-road recreational vehicle, as defined in section 169A.03, subdivision 16, and the circumstances of the accident. The report shall be made within 15 days after the death.

In the case of drivers killed in off-road recreational vehicle accidents and of the death of passengers 14 years of age or older, who die within four hours after accident, the coroner or medical examiner shall examine the body and shall make tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the victim. This information shall be included in each report submitted pursuant to the provisions of this subdivision and shall be tabulated by the department of natural resources. Periodically, the commissioner of natural resources must transmit a summary of the reports to the commissioner of public safety.

HIST: 1987 c 368 s 4; 1990 c 391 art 8 s 13,14; 1992 c 570 art 2 s 2; 1994 c 615 s 3; 1995 c 185 s 1; 1Sp1997 c 2 s 3; 2000 c 478 art 2 s 7



Section 84.912 Repealed, 1Sp1997 c 2 s 69

84.912 Repealed, 1Sp1997 c 2 s 69



Section 84.915 Land use for certain vehicles restricted.

84.915 Land use for certain vehicles restricted.

After June 1, 1993, the commissioner may not allow the use of state lands or acquire private lands for development or operation of a motor sports area for use by all-terrain vehicles, motorcycles, or four-wheel drive trucks without legislative approval. This restriction does not apply to recreational trails.

HIST: 1993 c 203 s 1



Section 84.92 Definitions.

84.92 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 84.92 to 84.929.

Subd. 1a. Agricultural zone. "Agricultural zone" means the areas in Minnesota lying south and west of a line starting at the Minnesota-North Dakota border and formed by rights-of-way of trunk highway No. 10, thence easterly along trunk highway No. 10 to trunk highway No. 23, thence easterly along trunk highway No. 23 to trunk highway No. 95, thence easterly along trunk highway No. 95 to its termination at the Minnesota-Wisconsin border.

Subd. 1b. Accompanied. "Accompanied" means being subject to continuous direction or control.

Subd. 1c. Agricultural purpose. "Agricultural purpose" means used exclusively for an agricultural use as defined in subdivision 1d.

Subd. 1d. Agricultural use. "Agricultural use" means use in agriculturally related activities or harvesting of wood for commercial or firewood purposes by any person.

Subd. 1e. City. "City" means a home rule charter or statutory city.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Dealer. "Dealer" means a person engaged in the business of selling all-terrain vehicles at wholesale or retail.

Subd. 4. Manufacturer. "Manufacturer" means a person engaged in the business of manufacturing all-terrain vehicles.

Subd. 5. Owner. "Owner" means a person, other than a person with a security interest, having a property interest in or title to an all-terrain vehicle and entitled to the use and possession of the vehicle.

Subd. 6. Person. "Person" means an individual or an organization as defined in section 336.1-201, paragraph (30).

Subd. 6a. Public road right-of-way. "Public road right-of-way" means the entire right-of-way of a public road, including the traveled portions, banks, ditches, shoulders, and medians of a roadway, that is not privately owned.

Subd. 7. Register. "Register" means the act of assigning a registration number to an all-terrain vehicle.

Subd. 8. All-terrain vehicle. "All-terrain vehicle" or "vehicle" means a motorized flotation-tired vehicle of not less than three low pressure tires, but not more than six tires, that is limited in engine displacement of less than 800 cubic centimeters and total dry weight less than 800 pounds.

HIST: 1984 c 647 s 1; 1986 c 452 s 1; 1989 c 331 s 3-8; 1990 c 426 art 2 s 1; 1Sp1995 c 1 s 8



Section 84.922 Registration.

84.922 Registration.

Subdivision 1. General requirements. Unless exempted in subdivision 1a, a person may not operate and an owner may not give permission for another to operate an all-terrain vehicle within the state unless the vehicle has been registered with the commissioner of natural resources, or is exempt from registration.

Subd. 1a. Exemptions. All-terrain vehicles exempt from registration are:

(1) vehicles owned and used by the United States, the state, another state, or a political subdivision;

(2) vehicles registered in another state or country that have not been in this state for more than 30 consecutive days; and

(3) vehicles used exclusively in organized track racing events.

Subd. 2. Application, issuance, reports. (a) Application for registration or continued registration shall be made to the commissioner of natural resources, the commissioner of public safety or an authorized deputy registrar of motor vehicles in a form prescribed by the commissioner. The form must state the name and address of every owner of the vehicle.

(b) A person who purchases an all-terrain vehicle from a retail dealer shall make application for registration to the dealer at the point of sale. The dealer shall issue a temporary ten-day registration permit to each purchaser who applies to the dealer for registration. The dealer shall submit the completed registration application and fees to the deputy registrar at least once each week. No fee may be charged by a dealer to a purchaser for providing the temporary permit.

(c) Upon receipt of the application and the appropriate fee, the commissioner or deputy registrar shall issue to the applicant, or provide to the dealer, a 60-day temporary receipt and shall assign a registration number that must be affixed to the vehicle in a manner prescribed by the commissioner. A dealer subject to paragraph (b) shall provide the registration materials and temporary receipt to the purchaser within the ten-day temporary permit period. The commissioner shall use the snowmobile registration system to register vehicles under this section.

(d) Each deputy registrar of motor vehicles acting under section 168.33, is also a deputy registrar of all-terrain vehicles. The commissioner of natural resources in agreement with the commissioner of public safety may prescribe the accounting and procedural requirements necessary to assure efficient handling of registrations and registration fees. Deputy registrars shall strictly comply with the accounting and procedural requirements.

(e) A fee of $2 in addition to other fees prescribed by law shall be charged for each vehicle registered by:

(1) a deputy registrar and shall be deposited in the treasury of the jurisdiction where the deputy is appointed, or retained if the deputy is not a public official; or

(2) the commissioner and shall be deposited to the state treasury and credited to the all-terrain vehicle account in the natural resources fund.

Subd. 2a. Private use registration. All-terrain vehicles may be registered for private use that are used exclusively for private or agricultural use or used exclusively on private property. Private use registration is valid from the date of issuance until ownership of the all-terrain vehicle is transferred. Private or agricultural use registrations are not transferable.

Subd. 3. Registration card; signature. The commissioner shall provide to the registrant a registration card that includes the registration number, the date of registration, the make and serial number of the vehicle, the owner's name and address, and additional information the commissioner may require. Information concerning each registration shall be retained by the commissioner. The registration is not valid unless signed by at least one owner. Upon a satisfactory showing that the registration card has been lost or destroyed the commissioner shall issue a replacement registration card upon payment of a fee of $4. The fees collected from replacement registration cards shall be deposited in the all-terrain vehicle account in the natural resources fund.

Subd. 4. Report of transfers. A person who sells or transfers ownership of a vehicle registered under this section shall report the sale or transfer to the commissioner within 15 days of the date of transfer. An application for transfer must be executed by the registered owner and the purchaser on a form prescribed by the commissioner with the owner's registration certificate, a bill of sale and a $4 fee.

Subd. 5. Fees for registration. (a) The fee for a three-year registration of an all-terrain vehicle under this section, other than those registered by a dealer or manufacturer under paragraph (b) or (c), is:

(1) for public use, $18;

(2) for private use, $6; and

(3) for a duplicate or transfer, $4.

(b) The total registration fee for all-terrain vehicles owned by a dealer and operated for demonstration or testing purposes is $50 per year. Dealer registrations are not transferable.

(c) The total registration fee for all-terrain vehicles owned by a manufacturer and operated for research, testing, experimentation, or demonstration purposes is $150 per year. Manufacturer registrations are not transferable.

(d) The fees collected under this subdivision must be credited to the all-terrain vehicle account.

Subd. 6. Renewal. Every owner of an all-terrain vehicle must renew registration in a manner prescribed by the commissioner upon payment of the registration fees in subdivision 5.

Subd. 7. Vehicles owned by state or political subdivision. A registration number must be issued without the payment of a fee for all-terrain vehicles owned by the state or a political subdivision upon application.

Subd. 8. Repealed, 1989 c 331 s 26

Subd. 9. Licensing by political subdivisions. No political subdivision of this state shall require licensing or registration of all-terrain vehicles covered by sections 84.92 to 84.929.

Subd. 10. Registration by minors prohibited. No person under the age of 18 may register an all-terrain vehicle.

Subd. 11. Proof of sales tax payment. A person applying for initial registration in Minnesota of an all-terrain vehicle shall provide a purchaser's certificate showing a complete description of the all-terrain vehicle, the seller's name and address, the full purchase price of the all-terrain vehicle, and the trade-in allowance, if any. The certificate also must include information showing either that (1) the sales and use tax under chapter 297A was paid, or (2) the purchase was exempt from tax under chapter 297A. The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the all-terrain vehicle was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

HIST: 1984 c 647 s 2; 1986 c 452 s 2-9; 1989 c 331 s 9-12; 1989 c 335 art 4 s 18; 1995 c 220 s 62; 1996 c 410 s 21; 2001 c 185 s 13,14; 1Sp2001 c 5 art 7 s 2



Section 84.923 Requirements of makers of all-terrain vehicles.

84.923 Requirements of makers of all-terrain vehicles.

Subdivision 1. Identification number. All vehicles made after January 1, 1985, and sold in the state, must have manufacturer's permanent identification number stamped in letters and numbers on the vehicle in the form and at a location prescribed by the commissioner.

Subd. 2. Registration number. All vehicles made after January 1, 1985, and sold in the state, must be designed and made to provide an area to affix the registration number. This area shall be at a location and of dimensions prescribed by the commissioner.

HIST: 1984 c 647 s 3



Section 84.924 Rulemaking; accident report.

84.924 Rulemaking; accident report.

Subdivision 1. Commissioner of natural resources. With a view of achieving proper use of all-terrain vehicles consistent with protection of the environment, the commissioner of natural resources shall adopt rules under chapter 14 relating to:

(1) registration of all-terrain vehicles and display of registration numbers;

(2) use of all-terrain vehicles insofar as game and fish resources are affected;

(3) use of all-terrain vehicles on public lands and waters;

(4) uniform signs to be used by the state, counties, and cities necessary or desirable to control, direct, or regulate the operation and use of all-terrain vehicles; and

(5) specifications relating to all-terrain vehicle mufflers.

Subd. 2. Commissioner of public safety. The commissioner of public safety may adopt rules under chapter 14 regulating the use of all-terrain vehicles on streets and highways.

Subd. 3. Accident report; requirement and form. The operator and an officer investigating an accident of an all-terrain vehicle involved in an accident resulting in injury requiring medical attention or hospitalization to or death of a person or total damage to an extent of $500 or more shall within ten business days forward a written report of the accident to the commissioner of natural resources on a form prescribed by either the commissioner of natural resources or by the commissioner of public safety. If the operator is killed or is unable to file a report due to incapacitation, any peace officer investigating the accident shall file the accident report within ten business days. Periodically, the commissioner of natural resources must transmit a summary of the accident reports to the commissioner of public safety.

HIST: 1986 c 452 s 10; 1989 c 331 s 13; 1993 c 184 s 3,4; 1994 c 615 s 4



Section 84.925 Education and training program.

84.925 Education and training program.

Subdivision 1. Program established. (a) The commissioner shall establish a comprehensive all-terrain vehicle environmental and safety education and training program, including the preparation and dissemination of vehicle information and safety advice to the public, the training of all-terrain vehicle operators, and the issuance of all-terrain vehicle safety certificates to vehicle operators over the age of 12 years who successfully complete the all-terrain vehicle environmental and safety education and training course.

(b) For the purpose of administering the program and to defray a portion of the expenses of training and certifying vehicle operators, the commissioner shall collect a fee of $15 from each person who receives the training. Fee proceeds shall be deposited in the all-terrain vehicle account in the natural resources fund.

(c) The commissioner shall cooperate with private organizations and associations, private and public corporations, and local governmental units in furtherance of the program established under this section. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training. The commissioner shall consult with the commissioner of public safety in regard to training program subject matter and performance testing that leads to the certification of vehicle operators. By June 30, 2003, the commissioner shall incorporate a riding component in the safety education and training program.

Subd. 2. Repealed, 1989 c 331 s 26

HIST: 1984 c 647 s 4; 1986 c 444; 1986 c 452 s 11; 2000 c 495 s 5; 1Sp2001 c 2 s 80



Section 84.9254 Repealed, 1Sp1997 c 2 s 69

84.9254 Repealed, 1Sp1997 c 2 s 69



Section 84.9256 Youthful operators; prohibitions.

84.9256 Youthful operators; prohibitions.

Subdivision 1. Prohibitions on youthful operators. (a) Except for operation on public road rights-of-way that is permitted under section 84.928, a driver's license issued by the state or another state is required to operate an all-terrain vehicle along or on a public road right-of-way.

(b) A person under 12 years of age shall not:

(1) make a direct crossing of a public road right-of-way;

(2) operate an all-terrain vehicle on a public road right-of-way in the state; or

(3) operate an all-terrain vehicle on public lands or waters.

(c) Except for public road rights-of-way of interstate highways, a person 12 years of age but less than 16 years may make a direct crossing of a public road right-of-way of a trunk, county state-aid, or county highway or operate on public lands and waters, only if that person possesses a valid all-terrain vehicle safety certificate issued by the commissioner and is accompanied on another all-terrain vehicle by a person 18 years of age or older who holds a valid driver's license.

(d) All-terrain vehicle safety certificates issued by the commissioner to persons 12 years old, but less than 16 years old, are not valid for machines in excess of 90cc engine capacity unless:

(1) the person successfully completed the safety education and training program under section 84.925, subdivision 1, including a riding component;

(2) the riding component of the training was conducted using an all-terrain vehicle with over 90cc engine capacity; and

(3) the person is able to properly reach and control the handle bars and reach the foot pegs while sitting upright on the seat of the all-terrain vehicle.

Subd. 2. Helmet required. A person less than 18 years of age shall not operate an all-terrain vehicle on public land, public waters, or on a public road right-of-way unless wearing a safety helmet approved by the commissioner of public safety.

Subd. 3. Prohibitions on person in lawful control. It is unlawful for any person who is in lawful control of an all-terrain vehicle to permit it to be operated contrary to this section.

Subd. 4. Suspension. When the judge of a juvenile court, or its duly authorized agent, determines that a person, while less than 18 years of age, has violated sections 84.92 to 84.929, or other state or local law or ordinance regulating the operation of an all-terrain vehicle, the judge or duly authorized agent shall immediately report the determination to the commissioner and (1) may recommend the suspension of the person's all-terrain vehicle safety certificate, or (2) may recommend to the commissioner of public safety, the suspension of the person's driver's license. The commissioner may suspend the certificate without a hearing.

HIST: 1986 c 452 s 13; 1989 c 331 s 14-16; 1993 c 184 s 5; 1Sp2001 c 2 s 81



Section 84.9257 Passengers.

84.9257 Passengers.

(a) A parent or guardian may operate an all-terrain vehicle carrying one passenger who is under 16 years of age and who wears a safety helmet approved by the commissioner of public safety.

(b) For the purpose of this section, "guardian" means a legal guardian of a person under age 16, or a person 18 or older who has been authorized by the parent or legal guardian to supervise the person under age 16.

HIST: 1Sp2001 c 2 s 82



Section 84.926 Vehicle use allowed on public lands by the commissioner.

84.926 Vehicle use allowed on public lands by the commissioner.

On a case by case basis, after notice and public hearing, the commissioner may allow vehicles on public trails under the commissioner's jurisdiction during specified times.

HIST: 1984 c 647 s 5; 1986 c 444



Section 84.927 Registration fees; unrefunded gasoline tax; allocation.

84.927 Registration fees; unrefunded gasoline tax; allocation.

Subdivision 1. Registration revenue. Fees from the registration of all-terrain vehicles and the unrefunded gasoline tax attributable to all-terrain vehicle use under section 296A.18, as well as the net proceeds from the sale of all-terrain vehicles forfeited pursuant to section 169A.63, shall be deposited in the state treasury and credited to the all-terrain vehicle account in the natural resources fund.

Subd. 2. Purposes. Subject to appropriation by the legislature, money in the all-terrain vehicle account may only be spent for:

(1) the education and training program under section 84.925;

(2) administration and implementation of sections 84.92 to 84.929 and Laws 1984, chapter 647, sections 9 and 10;

(3) acquisition, maintenance, and development of vehicle trails and use areas;

(4) grant-in-aid programs to counties and municipalities to construct and maintain all-terrain vehicle trails and use areas; and

(5) grants-in-aid to local safety programs.

The distribution of funds made available through grant-in-aid programs must be guided by the statewide comprehensive outdoor recreation plan.

HIST: 1984 c 647 s 6; 1986 c 452 s 14; 1989 c 335 art 4 s 19; 1995 c 230 s 5; 1Sp1997 c 2 s 4; 1998 c 299 s 30; 2000 c 478 art 2 s 7



Section 84.928 Operation requirements; local regulation.

84.928 Operation requirements; local regulation.

Subdivision 1. Operation on roads and rights-of-way. (a) A person shall not operate an all-terrain vehicle along or on the roadway, shoulder, or inside bank or slope of a public road right-of-way other than in the ditch or the outside bank or slope of a trunk, county state-aid, or county highway in this state unless otherwise allowed in sections 84.92 to 84.929.

(b) A person may operate an all-terrain vehicle registered for private use and used for agricultural purposes on a public road right-of-way of a trunk, county state-aid, or county highway in this state if the all-terrain vehicle is operated on the extreme right-hand side of the road, and left turns may be made from any part of the road if it is safe to do so under the prevailing conditions.

(c) A person shall not operate an all-terrain vehicle within the public road right-of-way of a trunk, county state-aid, or county highway from April 1 to August 1 in the agricultural zone unless the vehicle is being used exclusively as transportation to and from work on agricultural lands. This paragraph does not apply to an agent or employee of a road authority, as defined in section 160.02, subdivision 9, or the department of natural resources when performing or exercising official duties or powers.

(d) A person shall not operate an all-terrain vehicle within the public road right-of-way of a trunk, county state-aid, or county highway between the hours of one-half hour after sunset to one-half hour before sunrise, except on the right-hand side of the right-of-way and in the same direction as the highway traffic on the nearest lane of the adjacent roadway.

(e) A person shall not operate an all-terrain vehicle at any time within the right-of-way of an interstate highway or freeway within this state.

Subd. 1a. Crossings of a public road right-of-way. (a) An all-terrain vehicle may make a direct crossing of a public road right-of-way provided:

(1) the crossing is made at an angle of approximately 90 degrees to the direction of the road and at a place where no obstruction prevents a quick and safe crossing;

(2) the vehicle is brought to a complete stop before crossing the shoulder or main traveled way of the road;

(3) the driver yields the right-of-way to all oncoming traffic that constitutes an immediate hazard;

(4) in crossing a divided road, the crossing is made only at an intersection of the road with another public road; and

(5) if the crossing is made between the hours of one-half hour after sunset to one-half hour before sunrise or in conditions of reduced visibility, only if both front and rear lights are on.

(b) An all-terrain vehicle may be operated upon a bridge, other than a bridge that is part of the main traveled lanes of an interstate highway, or roadway shoulder or inside bank of a public road right-of-way when required for the purpose of avoiding obstructions to travel when no other method of avoidance is possible; provided the all-terrain vehicle is operated in the extreme right-hand lane, the entrance to the roadway is made within 100 feet of the bridge or obstacle, and the crossing is made without undue delay.

(c) A person shall not operate an all-terrain vehicle upon a public street or highway unless the vehicle is equipped with at least one headlight and one taillight, each of minimum candlepower as prescribed by rules of the commissioner, and with brakes conforming to standards prescribed by rule of the commissioner, and all of which are subject to the approval of the commissioner of public safety.

(d) An all-terrain vehicle may be operated upon a public road right-of-way other than as provided by paragraph (b) in an emergency during the period of time when and at locations where the condition of the roadway renders travel by automobile impractical.

(e) Chapters 169 and 169A apply to the operation of all-terrain vehicles upon streets and highways, except for those provisions relating to required equipment and except those provisions which by their nature have no application.

(f) A sled, trailer, or other device being towed by an all-terrain vehicle must be equipped with reflective materials as required by rule of the commissioner.

(g) A driver's license is not required to operate an all-terrain vehicle along or on a public road right-of-way if the right-of-way encompasses a trail administered by the commissioner and designated for all-terrain vehicle use or multiple use.

(h) A road authority as defined in section 160.02, subdivision 9, may by permit designate corridor access trails on public road rights-of-way for purposes of accessing established all-terrain vehicle trails. A driver's license is not required to operate an all-terrain vehicle on a designated corridor access trail.

Subd. 2. Operation generally. A person may not drive or operate an all-terrain vehicle:

(1) at a rate of speed greater than reasonable or proper under the surrounding circumstances;

(2) in a careless, reckless, or negligent manner so as to endanger or to cause injury or damage to the person or property of another;

(3) without headlight and taillight lighted at all times if the vehicle is equipped with headlight and taillight;

(4) without a functioning stoplight if so equipped;

(5) in a tree nursery or planting in a manner that damages or destroys growing stock;

(6) without a brake operational by either hand or foot;

(7) with more persons on the vehicle than it was designed for, except as allowed under section 84.9257;

(8) at a speed exceeding ten miles per hour on the frozen surface of public waters within 100 feet of a person not on an all-terrain vehicle or within 100 feet of a fishing shelter; or

(9) in a manner that violates operation rules adopted by the commissioner.

Subd. 3. Repealed, 1994 c 615 s 28

Subd. 4. Operation prohibited on airports. Except for employees and agents while acting incident to the operation of the airport, it is unlawful for a person to drive or operate an all-terrain vehicle on an airport defined in section 360.013, subdivision 5.

Subd. 5. Organized contests, use of highways and public lands and waters. Nothing in this section or chapter 169 prohibits the use of all-terrain vehicles within the right-of-way of a state trunk or county state-aid highway or upon public lands or waters under the jurisdiction of the commissioner of natural resources, in an organized contest or event, subject to the consent of the official or board having jurisdiction over the highway or public lands or waters.

In permitting the contest or event, the official or board having jurisdiction may prescribe restrictions or conditions as they may deem advisable.

Subd. 6. Regulations by political subdivisions. (a) Notwithstanding any law to the contrary, a city or town, acting through its governing body, may by resolution or ordinance prohibit the operation of all-terrain vehicles on city streets or town roads in its jurisdiction provided the regulations are otherwise consistent with sections 84.92 to 84.929.

(b) A county or city, or a town acting by its town board, may regulate the operation of all-terrain vehicles on public lands, waters, and property under its jurisdiction other than public road rights-of-way within its boundaries, by resolution or ordinance of the governing body and by giving appropriate notice, provided:

(1) the regulations must be consistent with sections 84.92 to 84.929 and rules adopted under section 84.924;

(2) an ordinance may not impose a fee for the use of public land or water under the jurisdiction of either the department of natural resources or other agency of the state, or for the use of an access to it owned by the state or a county or a city; and

(3) an ordinance may not require an all-terrain vehicle operator to possess a motor vehicle driver's license while operating an all-terrain vehicle.

(c) Notwithstanding any law to the contrary, a county board by ordinance may allow the operation of all-terrain vehicles on the road right-of-way shoulder, or inside bank or slope of a county highway or county state-aid highway, if:

(1) the highway is in the agricultural zone; or

(2) safe operation in the ditch or outside slope is impossible, and the county posts the appropriate notice.

Subd. 7. Repealed, 1989 c 331 s 26

HIST: 1984 c 647 s 7; 1986 c 452 s 15; 1987 c 149 art 2 s 2; 1987 c 368 s 5; 1989 c 331 s 17-19; 1994 c 635 art 2 s 1; 2000 c 478 art 2 s 7; 1Sp2001 c 2 s 83



Section 84.929 Penalties.

84.929 Penalties.

Any person who violates any provision of sections 84.92 to 84.928 or rules of the commissioner is guilty of a misdemeanor.

HIST: 1984 c 647 s 8; 1989 c 331 s 20



Section 84.94 Aggregate planning and protection.

84.94 Aggregate planning and protection.

Subdivision 1. Purpose. It is the purpose of this section to protect aggregate resources; to promote orderly and environmentally sound development; to spread the burden of development; and to introduce aggregate resource protection into local comprehensive planning and land use controls.

Subd. 2. Definition. For the purpose of this section, "municipality" means a home rule charter or statutory city, or a town.

Subd. 3. Identification and classification. The department of natural resources, with the cooperation of the state geological survey, departments of transportation, and energy, planning and development, outside of the metropolitan area as defined in section 473.121, shall conduct a program of identification and classification of potentially valuable publicly or privately owned aggregate lands located outside of urban or developed areas where aggregate mining is restricted, without consideration of their present land use. The program shall give priority to identification and classification in areas of the state where urbanization or other factors are or may be resulting in a loss of aggregate resources to development. Lands shall be classified as:

(1) identified resources, being those containing significant aggregate deposits;

(2) potential resources, being those containing potentially significant deposits and meriting further evaluation; or

(3) subeconomic resources, being those containing no significant deposits.

As lands are classified, the information on the classification shall be transmitted to each of the departments and agencies named in this subdivision, to the planning authority of the appropriate county and municipality, and to the appropriate county engineer. The county planning authority shall notify owners of land classified under this subdivision by publication in a newspaper of general circulation in the county or by mail.

Subd. 4. Local action. Each planning authority of a county or municipality receiving information pursuant to subdivision 3 shall consider the protection of identified and important aggregate resources in their land use decisions.

HIST: 1984 c 605 s 1



Section 84.941 Policy.

84.941 Policy.

It is the policy of the state that fish and wildlife are renewable natural resources to be conserved and enhanced through planned scientific management, protection, and utilization.

HIST: 1986 c 383 s 7



Section 84.942 Fish and wildlife resources management plan.

84.942 Fish and wildlife resources management plan.

Subdivision 1. Preparation. The commissioner of natural resources shall prepare a comprehensive fish and wildlife management plan designed to accomplish the policy of section 84.941. The comprehensive fish and wildlife management plan shall include a strategic plan as outlined in subdivision 2. The strategic plan must be completed by July 1, 1986. The management plan must also include the long-range and operational plans as described in subdivisions 3 and 4. The management plan must be completed by July 1, 1988.

Subd. 2. Strategic plan. The strategic plan must be updated every six years and include:

(1) an issues analysis describing major fish and wildlife management problems;

(2) a description of strategies to address management problems; and

(3) an assessment of the need for additional fish and wildlife research facilities.

Subd. 3. Long-range plan. The long-range plan must be updated every six years and include:

(1) an assessment of historical, present, and projected demand for fish and wildlife resources;

(2) an assessment of the capability of fish and wildlife resources to meet present and future demand;

(3) development of a database capable of continuous updating and usable as a resource management tool; and

(4) a statement of major goals, objectives, and policies to address fish and wildlife resource management issues.

Subd. 4. Operational plan. The operational plan must be reviewed and updated every two years. The operational plan must include the following:

(1) a description of specific actions needed to address resource management issues;

(2) an estimate of the expenditures necessary to implement the management actions and a description of the sources and amounts of revenue available;

(3) a procedure to review expenditures and evaluate the effectiveness of the management program; and

(4) recommendations for additional actions necessary to meet fish and wildlife management needs.

Subd. 5. Public agency coordination. The commissioner of natural resources must coordinate fish and wildlife planning efforts with appropriate public agencies to achieve optimum public benefit.

Subd. 6. Public involvement. The commissioner of natural resources must make fish and wildlife management plans available for public input, review, and comment.

HIST: 1986 c 383 s 8



Section 84.943 Minnesota critical habitat private sector matching account.

84.943 Minnesota critical habitat private sector matching account.

Subdivision 1. Establishment. The Minnesota critical habitat private sector matching account is established as a separate account in the reinvest in Minnesota resources fund established under section 84.95. The account shall be administered by the commissioner of natural resources as provided in this section.

Subd. 2. Funding sources. The critical habitat private sector matching account shall consist of contributions from private sources and appropriations.

Subd. 3. Appropriations must be matched by private funds. Appropriations transferred to the critical habitat private sector matching account and money credited to the account under section 168.1296, subdivision 5, may be expended only to the extent that they are matched equally with contributions to the account from private sources or by funds contributed to the nongame wildlife management account. The private contributions may be made in cash or in contributions of land or interests in land that are designated by the commissioner of natural resources as program acquisitions. Appropriations transferred to the account that are not matched within three years from the date of the appropriation shall cancel to the source of the appropriation. For the purposes of this section, the private contributions of land or interests in land shall be valued in accordance with their appraised value.

Subd. 4. Management. The critical habitat private sector matching account shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. Unless an appropriation to the account reverts to its original source under subdivision 3, the principal and interest in the account remain in the account until expended as provided in this section.

Subd. 5. Pledges and contributions. The commissioner of natural resources may accept contributions and pledges to the critical habitat private sector matching account. A pledge that is made contingent on an appropriation is acceptable and shall be reported with other pledges as required in this section. In the budget request for each biennium, the commissioner shall report the balance of contributions in the account and the amount that has been pledged for payment in the succeeding two calendar years.

Money in the account is appropriated to the commissioner of natural resources only for the direct acquisition or improvement of land or interests in land as provided in section 84.944. To the extent of available appropriations other than bond proceeds, the money matched to the nongame wildlife management account may be used for the management of nongame wildlife projects as specified in section 290.431. Acquisition includes: (1) purchase of land or an interest in land by the commissioner; or (2) acceptance by the commissioner of gifts of land or interests in land as program projects.

HIST: 1986 c 383 s 9; 1987 c 357 s 13-15; 1995 c 220 s 63



Section 84.944 Acquisition of critical natural habitat.

84.944 Acquisition of critical natural habitat.

Subdivision 1. Acquisition considerations. (a) In determining what critical natural habitat shall be acquired or improved, the commissioner shall consider:

(1) the significance of the land or water as existing or potential habitat for fish and wildlife and providing fish and wildlife oriented recreation;

(2) the significance of the land, water, or habitat improvement to maintain or enhance native plant, fish, or wildlife species designated as endangered or threatened under section 84.0895;

(3) the presence of native ecological communities that are now uncommon or diminishing; and

(4) the significance of the land, water or habitat improvement to protect or enhance natural features within or contiguous to natural areas including fish spawning areas, wildlife management areas, scientific and natural areas, riparian habitat and fish and wildlife management projects.

(b) Based on the above clauses, the commissioner by rule must establish a process to prioritize what critical habitat shall be acquired or improved.

Subd. 2. Designation of acquired sites. The critical natural habitat acquired in fee title by the commissioner under this section shall be designated by the commissioner as: (1) an outdoor recreation unit pursuant to section 86A.07, subdivision 3, or (2) as provided in sections 89.018, subdivision 2, paragraph (a), 97A.101, 97A.125, 97C.001, and 97C.011. The commissioner may so designate any critical natural habitat acquired in less than fee title.

Subd. 3. County acquisition approval. The commissioner must follow the procedures under section 97A.145, subdivision 2, for critical natural habitat acquired under this section.

HIST: 1986 c 383 s 10; 1987 c 149 art 2 s 3-5; 1987 c 357 s 16; 1991 c 254 art 2 s 7; 1991 c 259 s 7; 2000 c 375 s 1



Section 84.95 Reinvest in Minnesota resources fund.

84.95 Reinvest in Minnesota resources fund.

Subdivision 1. Program fund; establishment. A reinvest in Minnesota resources fund is created as a separate fund in the state treasury. The fund shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. The principal and interest attributable to the principal shall remain in the fund until spent. Proceeds of state bonds issued for purposes of the fund shall be segregated in a special account and disbursed only for capital costs of the acquisition and betterment of public land and easements in land and improvements in land for which the proceeds are appropriated.

Subd. 2. Purposes and expenditures. Money from the reinvest in Minnesota resources fund may only be spent for the following fish and wildlife conservation enhancement purposes:

(1) development and implementation of the comprehensive fish and wildlife management plan under section 84.942;

(2) implementation of the conservation reserve program established by section 103F.515;

(3) soil and water conservation practices to improve water quality, reduce soil erosion and crop surpluses;

(4) enhancement or restoration of fish and wildlife habitat on lakes, streams, wetlands, and public and private forest lands;

(5) acquisition and development of public access sites and recreation easements to lakes, streams, and rivers for fish and wildlife oriented recreation;

(6) matching funds with government agencies, federally recognized Indian tribes and bands, and the private sector for acquisition and improvement of fish and wildlife habitat;

(7) research and surveys of fish and wildlife species and habitat;

(8) enforcement of natural resource laws and rules;

(9) information and education;

(10) implementing the aspen recycling program under section 88.80 and for other forest wildlife management projects; and

(11) necessary support services to carry out these purposes.

Subd. 3. Work plan. By February 1 of each year the commissioner of natural resources, in consultation with the commissioner of agriculture, must present a written work plan for expenditure of money from the reinvest in Minnesota resources fund for the next fiscal year to the senate and house committees on agriculture and environment and natural resources for their review and comment. Any recommendations to the commissioners by the committees must be returned to the commissioners by March 15. By April 30 of each year the commissioner must make the work plan, with any revisions, available to the public for comment. In so doing, the commissioner must hold at least three public meetings to inform the public of the work plan; one meeting to be held in the Twin Cities metropolitan area, the others at non-Twin Cities locations, one each in northern and southern Minnesota. By January 15 of each year, the commissioner must prepare a written progress report on projects undertaken and money encumbered during the fiscal year just ended, and must transmit the report to the above committees and make the report available to the public.

HIST: 1985 c 248 s 70; 1986 c 383 s 12; 1987 c 357 s 17,18; 1989 c 353 s 8; 1990 c 391 art 8 s 15; 1993 c 227 s 1



Section 84.96 Native prairie bank.

84.96 Native prairie bank.

Subdivision 1. Establishment. The commissioner shall establish a native prairie bank, determine where native prairie land is located in the state, and prescribe eligibility requirements for inclusion of land in the native prairie bank.

Subd. 2. Definition. For the purposes of this section, "native prairie" means land that has never been plowed, with less than ten percent tree cover and with predominantly native prairie vegetation.

Subd. 3. Easement acquisition. (a) The commissioner may acquire native prairie for conservation purposes by entering into easements with landowners. The easements must be conservation easements as defined in section 84C.01, clause (1), except the easements may be made possessory as well as nonpossessory if agreed upon by the landowner and the commissioner.

(b) The easements may be permanent or of limited duration. Highest priority must be given to permanent easements consistent with the purposes of this section. Easements of limited duration must be for at least 20 years, with provision for renewal for at least another 20-year period. For easements of limited duration, the commissioner may reexamine and adjust the payment rates at the beginning of any renewal period after considering current land and crop values.

Subd. 4. Easement agreement. (a) In the easement between the commissioner and an owner, the owner must agree:

(1) to place in the program for the period of the easement eligible native prairie areas designated by the owner, including prairie covered by a federal or state easement that allows agricultural use and desirable land adjacent to the prairie as determined by the commissioner;

(2) not to alter the native prairie by plowing, heavy grazing, seeding to nonnative grasses or legumes, spraying with large amounts of herbicides, or otherwise destroying the native prairie character of the easement area, except mowing the native prairie tract for wild hay may qualify for easement as determined by the commissioner;

(3) to implement the native prairie conservation and development plan as provided in the easement agreement, unless a requirement in the easement agreement is waived or modified by the commissioner;

(4) to forfeit all rights to further payments under the terms of the easement and to refund to the state all payments received under the easement if the easement is violated at any time when the owner has control of the land subject to the easement, if the commissioner determines that the violation warrants termination of the easement, or if the commissioner determines that the violation does not warrant termination of the easement, the commissioner may determine refunds or payment adjustments to be paid by the commissioner;

(5) not to adopt a practice specified by the commissioner in the easement as a practice that would tend to defeat the purposes of the easement; and

(6) to additional provisions included in the easement that the commissioner determines are desirable.

(b) In return for the easement of the owner, the commissioner shall make payments as provided in subdivision 5 and may provide advice on conservation and development practices on the native prairie in the easement and adjacent areas.

Subd. 5. Payments. (a) The commissioner must make payments to the landowner under this subdivision for the easement.

(b) For a permanent easement, the commissioner must pay 65 percent of the permanent marginal agricultural land payment rate as established by the board of water and soil resources for the time period when the application is made.

(c) For an easement of limited duration, the commissioner must pay 65 percent of the permanent prairie bank easement rate for the time period when the application is made.

(d) To maintain and protect native prairies, the commissioner may enter into easements that allow selected agricultural practices. Payment must be based on paragraph (b) or (c) but may be reduced due to the agricultural practices allowed after negotiation with the landowner.

Subd. 6. Renewal. A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period by mutual agreement of the commissioner and the owner, subject to any rate redetermination by the commissioner.

Subd. 7. Easement runs with land. If during the easement period the owner sells or otherwise disposes of the ownership or right of occupancy of the land, the new owner must continue the easement under the same terms or conditions.

Subd. 8. Modification and termination by agreement. The commissioner may terminate an easement by mutual agreement with the owner if the commissioner determines that the termination would be in the public interest. The commissioner may agree to modifications of agreements if the commissioner determines the modification is desirable to implement the native prairie program.

Subd. 9. Rules. The commissioner of natural resources may adopt rules that include the procedures and payment rates to implement this section.

HIST: 1987 c 357 s 19; 1991 c 254 art 2 s 8



Section 84.961 Prairie land management.

84.961 Prairie land management.

Subdivision 1. Native prairie values. The commissioner of natural resources must recognize the value of native prairie land by taking into consideration the wildlife, scientific, erosion control, educational, and recreational benefits of native prairie.

Subd. 2. Planning. The commissioner must plan for management, development, and restoration of:

(1) prairie land under the commissioner's jurisdiction; and

(2) prairie landscape reserves, comprised of an integrated network of protected prairie lands, prairie restoration sites, and private prairie lands.

Subd. 3. Prairie landscape reserves. The commissioner must develop and manage permanent prairie landscape reserves to maintain the native plant and animal populations, landscape features, and habitat types that are characteristic of intact native prairie ecosystems. Management practices may include haying and grazing.

Subd. 4. Prairie biologist. The position of prairie biologist is established in the department of natural resources to plan, develop, and manage native prairie reserves and prairie land under this section. The prairie biologist shall be located within the central part of the prairie region and be under the supervision of the scientific and natural areas program.

HIST: 1987 c 404 s 98



Section 84.963 Prairie plant seed production areas.

84.963 Prairie plant seed production areas.

The commissioner of natural resources shall study the feasibility of establishing private or public prairie plant seed production areas within prairie land locations. If prairie plant seed production is feasible, the commissioner may aid the establishment of production areas. The commissioner may enter cost-share or sharecrop agreements with landowners having easements for conservation purposes of ten or more years on their land to commercially produce prairie plant seed of Minnesota origin. The commissioner may only aid prairie plant seed production areas on agricultural land used to produce crops before December 23, 1985, and cropped three out of five years between 1981 and 1985.

HIST: 1987 c 404 s 99



Section 84.964 Interagency native vegetation task force.

84.964 Interagency native vegetation task force.

(a) An interagency task force on native plant conservation is established composed of the commissioners or their designees of the departments of agriculture, natural resources, transportation, and the pollution control agency and the executive director or designee of the board of water and soil resources. The commissioner of natural resources or the commissioner's designee shall chair the task force.

(b) The purpose of the task force is to identify priority conservation needs for native plants and their habitats in the ecological regions of the state, and to coordinate implementation of interagency programs to address those needs. The task force shall also ensure, to the greatest extent practicable, that native plant species and communities are maintained, enhanced, restored, or established on public lands, and are promoted on private lands.

HIST: 1995 c 220 s 64



Section 84.965 Approval of project by governor.

84.965 Approval of project by governor.

Subdivision 1. Project coordination. The commissioner of natural resources shall develop a plan that establishes: a priority for unemployed youths who are economically, socially, physically, or educationally disadvantaged; the ways in which participants will be assisted in gaining ongoing employment or training upon completing the projects; the ways in which exclusive bargaining representatives are to be consulted in regard to the positions and job duties of persons employed in projects; and how the projects are coordinated with other publicly authorized or subsidized programs.

Subd. 2. Corps member status; fees. All camp staff except camp directors in the young adult program are corps members. Corps members are not covered for unemployment benefits if their services are excluded under section 268.035, subdivision 20, and they are not eligible for other benefits except workers' compensation. The corps members are not employees of the state of Minnesota within the meaning of section 43A.02, subdivision 21. The commissioner may charge a fee for any service performed by the corps.

HIST: 1963 c 790 art 7 s 3; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1Sp1985 c 14 art 9 s 3; 1986 c 444; 1987 c 403 art 2 s 4,5; 1988 c 690 art 1 s 21; 1990 c 516 s 1; 1994 c 488 s 8; 1999 c 107 s 66; 2000 c 343 s 4; 2001 c 7 s 20



Section 84.966 Repealed, 1996 c 385 art 2 s 8

84.966 Repealed, 1996 c 385 art 2 s 8



Section 84.967 Repealed, 1996 c 385 art 2 s 8

84.967 Repealed, 1996 c 385 art 2 s 8



Section 84.968 Repealed, 1996 c 385 art 2 s 8

84.968 Repealed, 1996 c 385 art 2 s 8



Section 84.969 Repealed, 1996 c 385 art 2 s 8

84.969 Repealed, 1996 c 385 art 2 s 8



Section 84.9691 Repealed, 1996 c 385 art 2 s 8

84.9691 Repealed, 1996 c 385 art 2 s 8



Section 84.9692 Repealed, 1996 c 385 art 2 s 8

84.9692 Repealed, 1996 c 385 art 2 s 8



Section 84.9695 Renumbered 17.457

84.9695 Renumbered 17.457



Section 84.97 Controlled burning.

84.97 Controlled burning.

Subdivision 1. Program established. The commissioner may establish a controlled burning program on public and private land to propagate wildlife requiring new vegetative growth and brush habitats, to manage the prairie, and to reduce the wildfire hazard.

Subd. 2. Burning permits. (a) A person may not conduct a controlled burn without a permit.

(b) The commissioner may provide a manual that describes financial and technical assistance available and provides detailed information on conducting a controlled burn.

Subd. 3. Assistance for private burns. The commissioner may provide financial and technical assistance to persons who desire to conduct controlled burns approved by the commissioner. Technical assistance includes controlled burn plan development, demonstration controlled burns, and personnel assistance for a controlled burn.

HIST: 1988 c 714 s 1



Section 84.975 Shoreland management grants.

84.975 Shoreland management grants.

Subdivision 1. Purposes. The commissioner of natural resources may make grants to local governments:

(1) to administer, monitor, and enforce state approved shoreland management ordinances;

(2) to adopt shoreland management ordinances consistent with statewide standards;

(3) to develop comprehensive lake by lake or river shoreland management strategies that provide a unique plan to guide activities on and adjacent to a lake or river; and

(4) to implement elements of a comprehensive lake or river management strategy.

Subd. 2. Action on grant applications. Upon receipt of a request for a shoreland management grant, the commissioner of natural resources must confer with the local government requesting the grant and may make a grant based on the following considerations:

(1) the number and classification of lakes and rivers in the jurisdiction of the local government;

(2) the extent of current shoreland development;

(3) the development trends for the lakes and rivers;

(4) the miles of lake and river shoreline;

(5) whether the shoreland management ordinance or regulation adopted by the local government meets the minimum standards established by the commissioner;

(6) the degree and effectiveness of administration, enforcement, and monitoring of the existing shoreland ordinances;

(7) the ability of the local government to finance the program or project; and

(8) the degree to which the program considers a comprehensive approach to lake or river management including land use, recreation, water levels, surface water use, fish, wildlife, and water quality that may be secondary to the other elements.

Subd. 3. Limitations. The maximum annual shoreland management grant to local government for purposes of subdivision 1, clauses (1) and (2), may not exceed the local contribution to the shoreland management activity. Any federal program aid for shoreland management shall serve to reduce the state and local contribution to the activity.

HIST: 1989 c 335 art 1 s 266



Section 84.98 Minnesota conservation corps.

84.98 Minnesota conservation corps.

Subdivision 1. Establishment. The Minnesota conservation corps is established and is under the supervision of the commissioner of natural resources.

Subd. 2. Plan. (a) The commissioner of natural resources shall develop a plan for the Minnesota conservation corps to provide:

(1) equal opportunities of employment for youths with preference given to youths who are economically, socially, physically, or educationally disadvantaged and youths residing in areas of substantial unemployment;

(2) equal opportunity for female and male youths;

(3) summer youth programs and year-round young adult programs;

(4) ways in which exclusive bargaining representatives are to be involved in regard to the planning and implementation of positions and job duties of persons employed in projects;

(5) methods for coordinating the programs of the Minnesota conservation corps with other publicly authorized or subsidized programs in cooperation with the commissioners of children, families, and learning and economic security, the workforce development council, and other state and local youth service and education entities;

(6) programs for participants to be assisted in gaining employment or training upon completing the projects, including, where feasible, in cooperation with the department of economic security and educational agencies, arranging for career assessment and planning services designed to enhance participant transition from the Minnesota conservation corps to future employment or education;

(7) a remedial education component utilizing, as resources permit and where feasible, the services of the department of economic security and educational agencies including instruction in life skills and basic remedial skills for participants who are deficient in the skills or who have not completed high school;

(8) the manner of allocating the services of Minnesota conservation corps members to the various divisions of the department of natural resources, to other state, local, and federal governmental conservation and natural resource managers, and to federally recognized Indian tribes or bands;

(9) standards of conduct and other operating guidelines for Minnesota conservation corps members; and

(10) a determination of preference for projects that will provide long-term benefits to the public, will provide productive work and public service experience to Minnesota conservation corps members, will be primarily labor intensive, and will provide a significant return on taxpayer investment.

(b) No later than July 1, 1990, the plan established under this subdivision shall be adopted under the rulemaking provisions of chapter 14.

Subd. 3. Criteria for determining economic, social, physical, or educational disadvantage. (a) The criteria for determining economic, social, physical, or educational disadvantage shall be determined as provided in this subdivision.

(b) Economically disadvantaged are persons who meet the criteria for disadvantaged established by the department of economic security or persons receiving services provided by the department of human services such as welfare payments, food stamps, or Minnesota family investment program.

(c) Socially disadvantaged are persons who have been classified as persons in need of supervision by the court system.

(d) Physically disadvantaged are persons who have been identified as having special needs by public agencies that deal with employment for the disabled.

(e) Educationally disadvantaged are persons who have dropped out of school or are at risk of dropping out of school and persons with learning disabilities or in need of special education classes.

Subd. 4. Requirements for eligibility for enrollment in the corps. A person is eligible to enroll in the Minnesota conservation corps if the person is:

(1) a permanent resident of the state;

(2) unemployed or underemployed;

(3) at least age 15, but not older than age 26 years;

(4) free from medical or behavioral problems that would render an individual unable to adjust to the standards, discipline, or requirements of the corps; and

(5) in the young adult program, the person must have a high school diploma or equivalent, or agree to work towards a high school diploma or equivalent while participating in the program.

Subd. 5. Corps member status. Minnesota conservation corps members are not covered for unemployment benefits if their services are excluded under section 268.035, subdivision 20, and they are not eligible for other benefits except workers' compensation. The corps members are not employees of the state within the meaning of section 43A.02, subdivision 21.

Subd. 6. Fees. The commissioner may charge a fee for any service performed by the Minnesota conservation corps. Fees generated shall be deposited in a special revenue fund and appropriated to the commissioner for Minnesota conservation corps projects and administration.

Subd. 7. Limitations on Minnesota conservation corps projects. Each employing agency must certify that the assignment of Minnesota conservation corps members will not result in the displacement of currently employed workers or workers on seasonal layoff or layoff from a substantially equivalent position, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits. Supervising agencies that participate in the program may not terminate, lay off, reduce the seasonal hours, or reduce the working hours of any employee for the purpose of using a corps member with available funds. The positions and job duties of persons employed in projects shall be submitted to affected exclusive representatives prior to actual assignment.

Subd. 8. Expenditure of corps funds. The commissioner shall allocate money received for Minnesota conservation corps work projects. An appropriation from a special revenue fund or account to the commissioner for Minnesota conservation corps programs must be spent for projects that are consistent with the purposes of the fund or account from which the appropriation was made.

HIST: 1989 c 335 art 1 s 70; 1990 c 516 s 2; 1994 c 483 s 1; 1994 c 488 s 8; 1995 c 131 s 2; 1Sp1995 c 3 art 4 s 30; art 16 s 13; 1997 c 85 art 4 s 3; 1997 c 187 art 1 s 7; 1999 c 107 s 66; 1999 c 159 s 5; 1999 c 231 s 97; 2000 c 343 s 4; 2001 c 7 s 21



Section 84.99 Work crews; allocation of funds.

84.99 Work crews; allocation of funds.

The commissioner of natural resources is authorized to provide Minnesota conservation corps crew services to the 14 forested counties that operate land departments under chapter 282. Crews shall work on natural resources projects including, but not limited to, forestry projects.

All participating counties will be eligible to receive a minimum of four weeks of three-person crew service. In determining the allocation of additional crew services, the commissioner will apportion the remaining crew time to participating counties in the proportion of the managed commercial forest land in each participating county to the total managed commercial forest land in all participating counties. Participating counties shall submit a two-year work plan to the commissioner in the first year of the biennium. The plan must describe proposed natural resources projects having demonstrable results and long-term benefits. Eligible counties shall notify the commissioner of their intention to participate by April 1 of each odd-numbered year. Crew time not fully utilized by a participating county in the first year of the biennium will be available to that participating county in the second year of the biennium.

HIST: 1989 c 335 art 1 s 71; 1997 c 46 s 3









Chapters 84A - 84D Conservation

Chapter 84A Lands Dedicated for Conservation

Section 84A.01 Red Lake game preserve.

84A.01 Red Lake game preserve.

There is created a state wildlife preserve and hunting ground to be known as the Red Lake game preserve. It is created for the purpose of vesting and revesting the state with title to lands in the area that are suitable primarily for state use and development for the purpose of preserving, protecting, propagating, and breeding wildlife of all suitable kinds, including all species of game and fish and fur-bearing animals and birds of rare and useful species, and for the development of forests and prevention of forest fires, and the preservation and development of rare and distinctive plant species native in the area. It includes all lands and waters in Lake of the Woods county lying south of Rainy River, and south of Lake of the Woods, and all full and fractional townships in Beltrami county lying north of the north line of township 151, excluding the lands and waters within Red Lake Indian Reservation. It also includes the part of Koochiching county lying west and northwesterly of the following line:

Beginning at a point where the range line between ranges 26 and 27 west of the fifth principal meridian intersects the southerly bank of Rainy River; thence south on this range line to the point formed by the intersection of this range line with the easterly boundary line of the original Red Lake Indian Reservation; thence southwesterly along the easterly boundary line of the original Red Lake Indian Reservation to a point formed by the intersection of the boundary line with the range line between ranges 29 and 30 west of the fifth principal meridian.

HIST: (5620-1) 1929 c 258 s 1; 1987 c 229 art 1 s 1



Section 84A.02 Department to manage preserve.

84A.02 Department to manage preserve.

The department of natural resources shall manage and control the Red Lake game preserve. The department may adopt and enforce rules for the care, preservation, protection, breeding, propagation, and disposition of all species of wildlife in the preserve. The department may adopt and enforce rules for the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, and other uses of this area, consistent with sections 84A.01 to 84A.11. The department may by rule set the terms, conditions, and charges for these licenses and permits.

The rules may specify and control the terms under which wildlife may be taken, captured, or killed in the preserve, and under which fur-bearing animals, or animals and fish otherwise having commercial value, may be taken, captured, trapped, killed, sold, and removed from it. These rules may also provide for (1) the afforestation and reforestation of state lands in the preserve, (2) the sale of merchantable timber from these lands when, in the opinion of the department, it can be sold and removed without damage or injury to the further use and development of the land for wildlife and game in the preserve, and (3) the purposes for which the preserve is established by sections 84A.01 to 84A.11.

The department may provide for the policing of the preserve as necessary for its proper development and use for the purposes specified. Supervisors, guards, custodians, and caretakers assigned to duty in the preserve have the powers of peace officers while in their employment.

The department shall also adopt and enforce rules concerning the burning of grass, timber slashings, and other flammable matter, and the clearing, development, and use of lands in the preserve as necessary to prevent forest fires and grass fires that would injure the use and development of this area for wildlife preservation and propagation and to protect its forest and wooded areas.

Lands within the preserve are subject to the rules, whether owned by the state or privately, consistent with the rights of the private owners and with applicable state law. The rules may establish areas and zones within the preserve where hunting, fishing, trapping, or camping is prohibited or specially regulated, to protect and propagate particular wildlife in the preserve.

Rules adopted under sections 84A.01 to 84A.11 must be posted on the boundaries of the preserve.

HIST: (5620-2) 1929 c 258 s 2; 1961 c 560 s 9; 1985 c 248 s 70; 1986 c 386 art 4 s 16; 1987 c 229 art 1 s 1; 1991 c 259 s 8



Section 84A.03 Red Lake game preserve fund.

84A.03 Red Lake game preserve fund.

The Red Lake game preserve fund is created. The following funds must be paid into the state treasury and credited to the fund and are annually appropriated for the purposes of sections 84A.01 to 84A.11:

(1) the proceeds of certificates of indebtedness issued under sections 84A.01 to 84A.11;

(2) money received from redemption, as provided in those sections;

(3) money received as gifts to the state for the care, preservation, improvement, and maintenance of the preserve;

(4) income from the operation, development, management, and use of the preserve, including fees for licenses and permits;

(5) income from the sale of birds, animals, fish, and plants from the preserve, and from the sale of lands and timber owned by the state within the area, other than university, school, and swamp lands, state forest lands set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(6) state money transferred to the preserve under state law.

HIST: (5620-3) 1929 c 258 s 3; 1965 c 51 s 10; 1976 c 2 s 172; 1987 c 229 art 1 s 1



Section 84A.04 County auditor to make list of lands.

84A.04 County auditor to make list of lands.

Subdivision 1. 1929 report. The auditor of each county containing a portion of the preserve shall certify to the commissioner of natural resources a list of the lands within the boundaries of the preserve, except lands within the boundaries of an incorporated city, that have been bid in for the state at the delinquent tax sale held in 1928 for the nonpayment of taxes or special drainage assessments and not redeemed or assigned to an actual purchaser. The certificate must contain:

(1) the legal description of each parcel of lands;

(2) the amount of principal and interest of delinquent drainage assessments, if any, or assessment installments for all years before the date of the report, against each parcel of land; and

(3) the amount of drainage assessments assessed against each parcel of land that have been or are to be extended on the county tax rolls for collection with the taxes for 1927 and later years.

Subd. 2. Annual reports. On or before June 15 of each year after the report, the county auditor shall certify to the commissioner of natural resources a supplemental report giving the information contained in the original report covering the lands within the preserve bid in for the state at the annual tax sale of that year and not included in the previous report.

Subd. 3. Reports of land redemptions. When redemption is made of any parcel of land within the preserve that has been bid in for the state at any tax sale for taxes levied before April 19, 1929, or when the tax liens on the land are assigned to an actual purchaser, the county auditor shall report the fact to the commissioner of natural resources, and the county treasurer shall send the proceeds of redemption to the state treasurer.

Subd. 4. Drainage ditch bonds; reports. (a) After each distribution of the tax collections on the June and November tax settlements, the county auditor shall certify to the commissioner of natural resources the following information relating to bonds issued to finance or refinance public drainage ditches wholly or partly within the preserve and the collection of assessments levied on account of the ditches:

(1) the amount of principal and interest to become due on the bonds before the next tax settlement and distribution;

(2) the amount of money collected from the drainage assessments and credited to the funds of these ditches; and

(3) the amount of the deficit in the ditch fund of the county chargeable to the ditches.

(b) On approving this certificate, the commissioner of natural resources shall draw a warrant or warrants on the state treasurer, payable out of the Red Lake game preserve fund, for the amount of the deficit in favor of the county.

(c) As to public drainage ditches wholly within the preserve, the amount paid to or for the benefit of the county under paragraph (b) must never exceed the principal and interest of the bonds issued to finance and refinance the ditches outstanding after April 19, 1929, less money on hand in the county ditch fund to the credit of the ditches. The liability shall be reduced, from time to time, by the amount of all payments of assessments extended after April 19, 1929, made by the owners of lands assessed before that date for benefits on account of the ditches.

(d) As to public drainage ditches partly within and partly outside the preserve, the amount paid to or for the benefit of the county must never exceed a certain percentage of bonds issued to finance and refinance the ditches so outstanding, less money on hand in the county ditch fund to the credit of the ditches after April 19, 1929. This percentage must bear the same proportion to the whole amount of the bonds as the original benefits assessed against lands within the preserve bear to the original total benefits assessed to the entire system of ditches. The liability shall be reduced, from time to time, by the payments of all assessments extended after April 19, 1929, made by the owners of lands in the preserve, of assessments for benefits assessed before April 19, 1929, on account of the ditch.

(e) The commissioner of natural resources may provide and prescribe the forms for reports required by sections 84A.01 to 84A.11 and require any additional information from county officials that the commissioner of finance finds necessary for the proper administration of sections 84A.01 to 84A.11.

HIST: (5620-4) 1929 c 258 s 4; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1976 c 231 s 21; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.05 Repealed, 1949 c 498 s 8

84A.05 Repealed, 1949 c 498 s 8



Section 84A.06 Repealed, 1949 c 498 s 8

84A.06 Repealed, 1949 c 498 s 8



Section 84A.07 Preserve lands to be held by state.

84A.07 Preserve lands to be held by state.

The title to parcels of land within the preserve, except lands within the boundaries of any incorporated city, that are acquired by the state under Laws 1927, chapter 119, as amended, is held by the state, free from the trust in favor of the taxing districts specified in that chapter. Title must be held and used, or disposed of, in accordance with sections 84A.01 to 84A.11.

HIST: (5620-7) 1929 c 258 s 7; 1973 c 123 art 5 s 7; 1976 c 2 s 45; 1987 c 229 art 1 s 1



Section 84A.08 Preserve lands classified.

84A.08 Preserve lands classified.

On receiving the reports of a county auditor specified in section 84A.04, the commissioner of natural resources shall certify a copy of the report to the department. The department shall classify the lands as to their suitability for agriculture, afforestation or reforestation, or ownership and use by the state for preserving, propagating, breeding, and hunting of wildlife of the kinds specified in section 84A.01. After the state acquires title to the lands they may be reclassified. Lands that become the absolute property of the state under sections 84A.01 to 84A.11 and have been classified as suitable for agriculture, and timber from any lands so acquired, may be sold by the state.

HIST: (5620-8) 1929 c 258 s 8; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1; 1987 c 384 art 1 s 4



Section 84A.09 Gifts received.

84A.09 Gifts received.

The department may receive for the state and acknowledge any gifts, bequests, devises, or grants of land or interests in lands in the preserve, or of money or personal property of any kind, that it considers suitable for use in connection with the operation, control, development, or use of the preserve.

HIST: (5620-9) 1929 c 258 s 9; 1987 c 229 art 1 s 1



Section 84A.10 Eminent domain.

84A.10 Eminent domain.

The department has the right of eminent domain in chapter 117. The department may acquire, by eminent domain or by purchase, lands or interests in lands in the preserve that the department considers necessary for state ownership, use, or development for the purposes of sections 84A.01 to 84A.11. No money shall be used to acquire the lands or interests until the department determines that the money will not be required to meet the requisitions of the counties authorized under section 84A.04, or for payment of certificates of indebtedness and their interest.

HIST: (5620-10) 1929 c 258 s 10; 1987 c 229 art 1 s 1



Section 84A.101 Rule violation; misdemeanor.

84A.101 Rule violation; misdemeanor.

Any person who, within the limits of the preserve, willfully violates a rule of the department, is guilty of a misdemeanor.

HIST: 1987 c 229 art 1 s 1



Section 84A.11 When bonds paid in part by counties.

84A.11 When bonds paid in part by counties.

A county containing a portion of the preserve may voluntarily assume, in the manner specified in this section, the obligation to pay a portion of the principal and interest of the bonds issued before April 19, 1929, and remaining unpaid at maturity, of any school district or town in the county and wholly or partly within the preserve. The portion must bear the same proportion to the whole of the unpaid principal and interest as the 1928 assessed valuation of lands then acquired by the state under sections 84A.01 to 84A.11 in that school district or town bears to the total 1928 assessed valuation of the school district or town.

This assumption must be evidenced by a resolution of the county board. A copy of the resolution must be certified to the commissioner of finance within one year after the passage of sections 84A.01 to 84A.11.

After that time, if any bonds remain unpaid at maturity, the county board shall, upon demand of the governing body of the school district or town or of a bondholder, provide for the payment of the portion assumed. The county board shall levy general taxes on all the taxable property of the county for that purpose, or shall issue its bonds to raise the sum needed conforming to law respecting the issuance of county refunding bonds. The proceeds of these taxes or bonds must be paid by the county treasurer to the treasurers of the respective school districts or towns.

If a county fails to adopt and certify this resolution, the commissioner of finance shall withhold from the payments to be made to the county, under section 84A.04, a sum equal to that portion of the principal and interest of these outstanding bonds that bears the same proportion to the whole principal and interest as the 1928 assessed valuation of lands acquired by the state within the preserve bears to the total 1928 assessed valuation of the school district or town. The money withheld must be set aside in the state treasury and not paid to the county until the full principal and interest of these school district and town bonds is paid.

If any bonds remain unpaid at maturity, upon the demand of the governing body of the school district or town, or a bondholder, the commissioner of finance shall issue to the treasurer of the school district or town a warrant on the state treasurer for that portion of the past due principal and interest computed as in the case of the county liability authorized to be voluntarily assumed. Money received by a school district or town under this section must be applied to the payment of these past due bonds and interest.

HIST: (5620-11, 5620-12) 1929 c 258 s 11,12; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.20 County action to set off areas.

84A.20 County action to set off areas.

Subdivision 1. Purposes. The powers in this section are granted for the purpose of:

(1) vesting and revesting the state with title to lands suitable primarily for the development of forests and the prevention of forest fires, and for experimenting in and practically advancing afforestation and reforestation;

(2) impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams in the state; or

(3) other state purposes.

Subd. 2. County proposal to state. Under certain conditions, the board of county commissioners of any county may by resolution propose to the state that one or more areas in the county be taken over by the state for afforestation, reforestation, flood control projects, or other state purposes. The projects are to be managed, controlled, and used for the purposes in subdivision 1 on lands to be acquired by the state within the projects, as set forth in sections 84A.20 to 84A.30. The county board may propose this if (1) the county contains lands suitable for the purposes in subdivision 1, (2) on January 1, 1931, the taxes on more than 35 percent of the taxable land in the county are delinquent, (3) on January 1, 1931, the county's bonded ditch indebtedness, including accrued interest, equals or exceeds nine percent of the assessed valuation of the county, exclusive of money and credits.

The area taken over must include lands that have been assessed for all or part of the cost of the establishment and construction of public drainage ditches under state law, and on which the assessments or installments are delinquent. A certified copy of the county board's resolution must be filed with the department and considered and acted upon by the department. If approved by the department, it must then be submitted to, considered, and acted upon by the executive council. If approved by the executive council, the proposition must be formally accepted by the governor. Acceptance must be communicated in writing to and filed with the county auditor.

Subd. 3. Definitions. State lands that have been sold as provided by law and for which certificates of sale have been issued are taxable lands within the meaning of this section. If the taxes against the lands or the interest of the purchaser in them are delinquent, they are delinquent within the meaning of subdivision 2 until the title of the certificate holder has been terminated by the commissioner in accordance with section 92.16.

HIST: (6452-1) 1931 c 407 s 1; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.21 Department to manage projects.

84A.21 Department to manage projects.

The department shall manage and control each project approved and accepted under section 84A.20. The department may adopt and enforce rules for the purposes in section 84A.20, subdivision 1, for the prevention of forest fires in the projects, and for the sale of merchantable timber from lands so acquired by the state when, in the opinion of the department, the timber may be sold and removed without damage to the project.

These rules may relate to the care, preservation, protection, breeding, propagation, and disposition of any species of wildlife in the project and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, and other uses of the areas consistent with applicable state law.

The department may provide for the policing of each project as needed for the proper development, use, and protection of the project and its purposes. Supervisors, guards, custodians, and caretakers assigned to duty in any project have the powers of peace officers while employed by the department.

Lands within a project are subject to these rules, whether owned by the state or privately, consistent with the rights of the private owners or with applicable state law. The rules must be published once in one qualified newspaper in each county affected and take effect after publication. They must also be posted on the boundaries of each project affected.

HIST: (6452-2) 1931 c 407 s 2; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.22 Disposal of proceeds.

84A.22 Disposal of proceeds.

The following funds must be paid to the state treasury, credited to the project to which they pertain and are annually appropriated to its purposes:

(1) the proceeds of all certificates of indebtedness issued under sections 84A.20 to 84A.30;

(2) money received from redemption, as provided in sections 84A.22 to 84A.30;

(3) money received as gifts to the state for the purposes of any project;

(4) income from the operation, development, management, and use of these projects, including fees from licenses and permits;

(5) income received from the sale of all birds, animals, fish, and plants from the projects and from the sale of lands and timber owned by the state within the area, other than university, school, and swamp lands, state forest lands set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(6) state money transferred to the project under state law.

Under sections 84A.20 to 84A.30, the aggregate of all certificates of indebtedness issued must not exceed $2,250,000.

HIST: (6452-3) 1931 c 407 s 3; 1937 c 312 s 1; 1965 c 51 s 11; 1976 c 2 s 172; 1987 c 229 art 1 s 1



Section 84A.23 County auditor to certify tax-delinquent lands.

84A.23 County auditor to certify tax-delinquent lands.

Subdivision 1. First report. As soon as practicable after the approval and acceptance of a project, the auditor of each county where the project is situated shall certify to the commissioner of finance a list of lands within the project, except lands within the boundaries of a city, that have been bid in for the state at the delinquent tax sale held in 1928 for the nonpayment of taxes or special drainage assessments and not redeemed or assigned to an actual purchaser. The certificate must contain:

(1) the legal description of each parcel of the lands;

(2) the amount of the principal and interest of delinquent drainage assessments, if any, or installments of assessments for all years before the date of the report against each parcel of land; and

(3) the amount of drainage assessments assessed against each parcel of land, that have been or are to be extended on the county tax rolls for collection with the taxes for 1927 and later years.

Subd. 2. Supplemental reports. On or before June 15 of each year after the report, the county auditor shall certify to the commissioner of finance a supplemental report giving the information contained in the original report covering the lands within each project bid in for the state at the annual tax sale of that year and not included in the previous reports.

Subd. 3. Redemption or lien assignment; proceeds. When redemption is made of any parcel of the land within a project that has been bid in for the state at a tax sale for taxes levied before April 25, 1931, or when tax liens on these lands are assigned to an actual purchaser, the county auditor shall report the fact to the commissioner of finance, and the county treasurer shall send the proceeds of the redemption or assignment to the state treasurer.

Subd. 4. Drainage ditch bonds; reports. (a) Immediately after a project is approved and accepted and then after each distribution of the tax collections on the June and November tax settlements, the county auditor shall certify to the commissioner of finance the following information relating to bonds issued to finance or refinance public drainage ditches wholly or partly within the projects, and the collection of assessments levied on account of the ditches:

(1) the amount of principal and interest to become due on the bonds before the next tax settlement and distribution;

(2) the amount of money collected from the drainage assessments and credited to the funds of the ditches; and

(3) the amount of the deficit in the ditch fund of the county chargeable to the ditches.

(b) On approving the certificate, the commissioner of finance shall draw a warrant on the state treasurer, payable out of the fund pertaining to the project, for the amount of the deficit in favor of the county.

(c) As to public drainage ditches wholly within a project, the amount of money paid to or for the benefit of the county under paragraph (b) must never exceed the principal and interest of the bonds issued to finance or refinance the ditches outstanding at the time of the passage and approval of sections 84A.20 to 84A.30, less money on hand in the county ditch fund to the credit of the ditches. The liabilities must be reduced from time to time by the amount of all payments of assessments after April 25, 1931, made by the owners of lands assessed before that date for benefits on account of the ditches.

(d) As to public drainage ditches partly within and partly outside a project, the amount paid from the fund pertaining to the project to or for the benefit of the county must never exceed a certain percentage of bonds issued to finance and refinance the ditches so outstanding, less money on hand in the county ditch fund to the credit of the ditches on April 25, 1931. The percentage must bear the same proportion to the whole amount of these bonds as the original benefits assessed against lands within the project bear to the original total benefits assessed to the entire system of the ditches. This liability shall be reduced from time to time by the payments of all assessments extended after April 25, 1931, made by the owners of lands within the project of assessments for benefits assessed before that date on account of a ditch.

(e) The commissioner of finance may provide and prescribe forms for reports required by sections 84A.20 to 84A.30 and require any additional information from county officials that the commissioner of finance considers necessary for the proper administration of sections 84A.20 to 84A.30.

HIST: (6452-4) 1931 c 407 s 4; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.24 Repealed, 1949 c 498 s 8

84A.24 Repealed, 1949 c 498 s 8



Section 84A.25 Repealed, 1949 c 498 s 8

84A.25 Repealed, 1949 c 498 s 8



Section 84A.26 Project lands to be held by state.

84A.26 Project lands to be held by state.

The title to parcels of land within a project, except lands within the boundaries of a city, that are acquired by the state under Laws 1927, chapter 119, as amended, must be held by the state free from the trust in favor of the taxing districts specified in that chapter. Title must be held and used or disposed of in accordance with sections 84A.20 to 84A.30.

HIST: (6452-7) 1931 c 407 s 7; 1973 c 123 art 5 s 7; 1976 c 2 s 46; 1987 c 229 art 1 s 1



Section 84A.27 Project lands classified.

84A.27 Project lands classified.

On receiving the reports of the county auditor specified in section 84A.23, the commissioner of finance shall certify a copy of the report to the department. The department shall classify the lands as to their suitability for agriculture or for afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams, or for other state purposes. After the state acquires title to the lands as provided in sections 84A.20 to 84A.30, they may be reclassified. Lands that become the absolute property of the state under sections 84A.20 to 84A.30 and have been classified as suitable for agriculture, and timber from any lands so acquired, may be sold by the state.

HIST: (6452-8) 1931 c 407 s 8; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.28 Department to accept gifts.

84A.28 Department to accept gifts.

The department may receive for the state and acknowledge any gift, bequest, devise, or grant of land or interests in lands in a project, or of money or personal property of any kind, that it considers suitable for use in connection with the operation, control, development, or use of projects.

HIST: (6452-9) 1931 c 407 s 9; 1987 c 229 art 1 s 1



Section 84A.29 Eminent domain.

84A.29 Eminent domain.

The department has the right of eminent domain in chapter 117. The department may acquire by eminent domain or by purchase, lands or interests in lands in any project that the department considers necessary for state ownership, use, or development for the purposes of sections 84A.20 to 84A.30. No money shall be used to acquire land or interest in it until the department and the commissioner of finance determine that the money will not be required to meet the requisitions of the counties authorized under section 84A.23 or to pay certificates of indebtedness and their interest provided for in section 84A.23.

HIST: (6452-10) 1931 c 407 s 10; 1973 c 492 s 14; 1987 c 229 art 1 s 1



Section 84A.30 Rules violation a misdemeanor.

84A.30 Rules violation a misdemeanor.

Within the limits of a project, a willful violation of a rule of the department adopted under sections 84A.20 to 84A.30 is a misdemeanor.

HIST: (6452-12) 1931 c 407 s 12; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.31 State reforestation projects.

84A.31 State reforestation projects.

Subdivision 1. Purposes. The powers in this section are granted for the purpose of:

(1) vesting and revesting the state with title to lands suitable primarily for the development of forests and prevention of forest fires, and for experimenting in and practically advancing afforestation and reforestation;

(2) impounding, controlling, and regulating the water of meandered lakes and the flow of natural streams of the state;

(3) creating and establishing wild game and fishing reserves; or

(4) any other public state purpose.

Subd. 2. County proposal to state. Under certain conditions, the board of county commissioners of any county may by resolution propose that the state take over part of the tax-delinquent lands in the county. The board may propose this if:

(1) the county contains land suitable for the purposes in subdivision 1;

(2) on January 1, 1933, the taxes on more than 25 percent of the acreage of the lands in a town in the county are delinquent, as shown by its tax books;

(3) on January 1, 1933, the taxes or ditch assessments on more than 50 percent of the acreage of the lands to be taken over are delinquent, as shown by the county's tax books; and

(4) on January 1, 1933, the bonded ditch indebtedness of the county equals or exceeds 15 percent of the assessed value of the county for 1932 as fixed by the Minnesota tax commission, exclusive of money and credits.

Subd. 3. Form. Specifically, the board may propose that any "area in the county consisting of one or more townships, or part of any township, containing such lands be taken over by the state for afforestation, reforestation, flood control projects, wild game and fishing reserves, or other public state purpose, to be managed, controlled, and used for the development of forests and prevention of forest fires, and for the purpose of experimenting in and practically advancing afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and the flow of natural streams, or for the purpose of creating and establishing wild game and fishing reserves, or for either or any such purposes," or for any other public state purpose, on lands to be acquired by the state within such projects, as set forth in this section. Each area must include lands assessed for all or part of the cost of the establishment, construction, or repair of public drainage ditches under state law, and on which the assessments or installments on them are delinquent.

Subd. 4. Action on resolutions. A copy of the resolutions must be filed with the department and considered and acted upon by the department. If approved by the department, it must then be submitted to, considered, and acted upon by the executive council. If approved by the executive council, the proposition must be formally accepted by the governor. Acceptance must be communicated in writing to and filed with the auditor of the county.

Subd. 5. Definitions. State school, swamp, indemnity, and institutional lands that are sold as provided by law and for which certificates of sale have been issued at the time of the passage of the resolution by the county board, and lands owned by the conservator of rural credit are taxable lands within the meaning of this section. If the taxes or ditch lien installments on the lands or the interest of the purchaser in them are delinquent, they are lands on which the taxes are delinquent within the meaning of subdivision 2.

HIST: (4031-75) 1933 c 402 s 1; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.32 Department to manage projects.

84A.32 Department to manage projects.

Subdivision 1. Rules. (a) The department shall manage and control each project approved and accepted under section 84A.31. The department may adopt and enforce rules for the purposes in section 84A.31, subdivision 1, for the prevention of forest fires in the projects, and for the sale of merchantable timber from lands acquired by the state in the projects when, in the opinion of the department, the timber may be sold and removed without damage to the purposes of the projects. Rules must not interfere with, destroy, or damage any privately owned property without just compensation being made to the owner of the private property by purchase or in lawful condemnation proceedings. The rules may relate to the care, preservation, protection, breeding, propagation, and disposition of any species of wildlife in the projects and the regulation, issuance, sale, and revocation of special licenses or special permits for hunting, fishing, camping, or other uses of these areas consistent with applicable state law.

(b) The department may provide for the policing of each project as necessary for the proper development, use, and protection of the project, and of its purpose. Supervisors, guards, custodians, and caretakers assigned to duty in a project have the powers of peace officers while employed by the department.

(c) Lands within the project are subject to these rules, whether owned by the state, or privately, consistent with the constitutional rights of the private owners or with applicable state law. The department may exclude from the operation of the rules any lands owned by private individuals upon which taxes are delinquent for three years or less. Rules must be published once in the official newspaper of each county affected and take effect 30 days after publication. They must also be posted on each of the four corners of each township of each project affected.

(d) In the management, operation, and control of areas taken for afforestation, reforestation, flood control projects, and wild game and fishing reserves, nothing shall be done that will in any manner obstruct or interfere with the operation of ditches or drainage systems existing within the areas, or damage or destroy existing roads or highways within these areas or projects, unless the ditches, drainage systems, roads, or highways are first taken under the right of eminent domain and compensation made to the property owners and municipalities affected and damaged. Each area or project shall contribute from the funds of the project, in proportion of the state land within the project, for the construction and maintenance of roads and highways necessary within the areas and projects to give the settlers and private owners within them access to their land. The department may construct and maintain roads and highways within the areas and projects as it considers necessary.

Subd. 2. Proceeds paid into state treasury. The following funds must be paid to the state treasury and credited to the projects to which they pertain and are annually appropriated for its purposes:

(1) the proceeds of certificates of indebtedness issued under sections 84A.31 to 84A.42;

(2) money received from redemption as provided in sections 84A.33 to 84A.42;

(3) money received as gifts to the state for the purpose of projects;

(4) income from the operation, development, management, and use of projects, including fees received from the sale of birds, animals, fish, and plants from the projects, and the sale of all lands and timber on them owned by the state within the area, other than university, school, swamp, indemnity, or institutional lands, and state forests set apart under the Minnesota Constitution, article XI, section 11, and state lands acquired under the system of rural credit; and

(5) state money transferred to the projects under state law.

Under sections 84A.31 to 84A.42, the total of all certificates of indebtedness issued must not exceed $750,000.

HIST: (4031-77, 4031-78) 1933 c 402 s 3,4; 1965 c 51 s 12; 1976 c 2 s 172; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.33 County auditors to certify tax-delinquent lands.

84A.33 County auditors to certify tax-delinquent lands.

Subdivision 1. First report. As soon as practicable after the approval and acceptance of a project, the auditor of each county where the project is situated shall certify to the commissioner of finance a list of lands within the project, except lands within the boundaries of an incorporated city, upon which taxes are delinquent for three years or more, which have been bid in for the state at any delinquent tax sale, and not redeemed or assigned to any actual purchaser. The certificates must contain:

(1) the legal description of each parcel of the land; and

(2) the name and number of the ditch and the amount of the principal and interest of each delinquent drainage assessment as it appears on the county tax books for all years before the date of the certificate against each parcel of land, together with interest on the amount at six percent annually since the due date of the installment.

Subd. 2. Further annual reports. On or before June 15 in each year after the report, the county auditor shall certify to the commissioner of finance a list of lands within the boundaries of a project, except lands within the boundaries of a city, and except lands described in any previous certificate, and upon which taxes are delinquent for three years or more and which have been bid in for the state at any delinquent tax sale and not redeemed or assigned to an actual purchaser. The certificate must contain:

(1) The legal description of each parcel of the land, contained in an earlier certificate upon which all taxes have been redeemed.

(2) The legal description of each parcel of the lands which, on May 14 of the year when the certificate is furnished, is delinquent for three years or more.

(3) The name and number of the ditch and the amount of the principal and interest of each delinquent ditch assessment installment as it appears on the county tax books for all years before the date of the certificate against each parcel of land, together with interest on the amount at an annual rate of six percent since the due date of each installment. The certificate must not contain the delinquent drainage assessment installments included in any certificate furnished earlier.

Subd. 3. Drainage assessments; report when paid or assigned. When the delinquent drainage assessment installment on any parcel of land included in a certificate of the county auditor is redeemed, paid, or assigned to any person, the county auditor shall report the fact to the commissioner of finance. The county treasurer shall pay the state treasurer the amount paid in the county treasury on account of the delinquent drainage assessment installments.

Subd. 4. Ditch bonds; funds; payments to counties. (a) Upon the approval and acceptance of a project and after each distribution of the tax collections for the June and November tax settlements, the county auditor shall certify to the commissioner of finance the following information about bonds issued to finance or refinance public drainage ditches wholly or partly within the projects, and the collection of assessments levied for the ditches:

(1) the amount of principal and interest to become due on the bonds before the next tax settlement and distribution;

(2) the amount of money collected from the drainage assessments and credited to the funds of the ditches, not already sent to the state treasurer as provided in sections 84A.31 to 84A.42; and

(3) the amount of the deficit in the ditch fund of the county chargeable to the ditches.

(b) On approving this certificate of the county auditor, the commissioner of finance shall draw a warrant on the state treasurer, payable out of the fund provided for in sections 84A.31 to 84A.42, and send it to the county treasurer of the county. These funds must be credited to the proper ditch of the county and placed in the ditch bond fund of the county, which is created, and used only to pay the ditch bonded indebtedness of the county assumed by the state under sections 84A.31 to 84A.42. The total amount of warrants drawn must not exceed in any one year the total amount of the deficit provided for under this section.

(c) The state is subrogated to all title, right, interest, or lien of the county in or on the lands so certified within these projects.

(d) As to public drainage ditches wholly within a project, the amount paid to, or for the benefit of, the county under this subdivision must never exceed the principal and interest of the bonds issued to finance or refinance a ditch outstanding on April 22, 1933, less money on hand in the county ditch fund to the credit of a ditch. These liabilities must be reduced from time to time by the amount of any payments of assessments extended after April 22, 1933, made by the owners of lands assessed before that date for benefits on account of the ditches.

As to public drainage ditches partly within and partly outside a project the amount paid from the fund pertaining to the project to or for the benefit of the county must never exceed a certain percentage of bonds issued to finance and refinance a ditch so outstanding, less money on hand in the county ditch fund to the credit of a ditch on April 22, 1932. The percentage must bear the same proportion to the whole amount of the bonds as the original benefits assessed against these lands within the project bear to the original total benefits assessed to the entire system for a ditch. This liability must be reduced from time to time by the payments of all assessments extended after April 22, 1933, made by the owners of lands within the project of assessments for benefits assessed before that date on account of a ditch.

Subd. 5. Forms and information. The commissioner of finance may provide and prescribe forms for required reports and require any further information from county officials which the commissioner of finance finds necessary for the administration of sections 84A.31 to 84A.42.

HIST: (4031-79) 1933 c 402 s 5; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.34 Repealed, 1949 c 498 s 8

84A.34 Repealed, 1949 c 498 s 8



Section 84A.35 Repealed, 1949 c 498 s 8

84A.35 Repealed, 1949 c 498 s 8



Section 84A.36 Lands to be held by state.

84A.36 Lands to be held by state.

The title to parcels of land within a project, except lands within the boundaries of a city, that are acquired by the state under Laws 1927, chapter 119, as amended, must be held by the state free from any trust in favor of the taxing districts specified in that chapter. Title must be held and used or disposed of in accordance with state law.

HIST: (4031-82) 1933 c 402 s 8; 1973 c 123 art 5 s 7; 1976 c 2 s 47; 1987 c 229 art 1 s 1



Section 84A.37 Commissioner of finance to certify list to department.

84A.37 Commissioner of finance to certify list to department.

On receiving the reports of the county auditor specified in section 84A.33, the commissioner of finance shall certify a copy of the report to the department. The department shall classify the lands as to their suitability for agriculture or for afforestation, reforestation, or for the purpose of impounding, controlling, and regulating the waters of meandered lakes and flow of natural streams, or for other state purposes. After the state acquires title to the land as provided in sections 84A.31 to 84A.42, the lands may be reclassified. Lands that become the absolute property of the state under sections 84A.31 to 84A.42 and have been classified as suitable for agriculture, and timber from any lands so acquired, may be sold or rented by the state.

HIST: (4031-83) 1933 c 402 s 9; 1973 c 492 s 14; 1986 c 444; 1987 c 229 art 1 s 1



Section 84A.38 Department to accept gifts.

84A.38 Department to accept gifts.

The department may receive for the state and acknowledge any gift, bequest, devise, or grant of land, or interests in lands, in a project, or of money or personal property of any kind, that it finds suitable for use in connection with the operation, control, development, or use of projects.

HIST: (4031-84) 1933 c 402 s 10; 1987 c 229 art 1 s 1



Section 84A.39 Eminent domain.

84A.39 Eminent domain.

The department has the right of eminent domain in chapter 117. The department may acquire by eminent domain or by purchase any privately owned lands or interests in lands within a project that it considers necessary for state ownership, use, or development for the purposes of sections 84A.31 to 84A.42. No money shall be used to acquire land or interest in it until the department and the commissioner of finance determine that the money will not be required to meet the requisitions of the counties authorized under section 84A.33 or to pay certificates of indebtedness and their interest.

HIST: (4031-85) 1933 c 402 s 11; 1973 c 492 s 14; 1987 c 229 art 1 s 1



Section 84A.40 County may assume bonds.

84A.40 County may assume bonds.

Any county where a project or portion of it is located may voluntarily assume, in the manner specified in this section, the obligation to pay a portion of the principal and interest of the bonds issued before the approval and acceptance of the project and remaining unpaid at maturity, of any school district or town in the county and wholly or partly within the project. The portion must bear the same proportion to the whole of the unpaid principal and interest as the last net tax capacity, before the acceptance of the project, of lands then acquired by the state under sections 84A.31 to 84A.42 in the school districts or towns bears to the total net tax capacity for the same year of the school district or town. This assumption must be evidenced by a resolution of the county board of the county. A copy of the resolution must be certified to the commissioner of finance within one year after the acceptance of the project.

Later, if any of the bonds remains unpaid at maturity, the county board shall, upon demand of the governing body of the school district or town or of a bondholder, provide for the payment of the portion assumed. The county shall levy general taxes on all the taxable property of the county for that purpose, or issue its bonds to raise the sum needed, conforming to law respecting the issuance of county refunding bonds. The proceeds of taxes or bonds must be paid by the county treasurer to the treasurer of the school district or town. No payments shall be made by the county to the school district or town until the money in the treasury of the school district or town, together with the money to be paid by the county, is sufficient to pay in full each of the bonds as it becomes due.

If a county fails to adopt and certify the resolution, the commissioner of finance shall withhold from the payments to be made to the county under section 84A.32 a sum equal to that portion of the principal and interest of the outstanding bonds that bears the same proportion to the whole of the bonds as the above determined net tax capacity of lands acquired by the state within the project bears to the total net tax capacity for the same year of the school district or town. Money withheld from the county must be set aside in the state treasury and not paid to the county until the full principal and interest of the school district and town bonds have been paid.

If any bonds remain unpaid at maturity, upon the demand of the governing body of the school district or town, or a bondholder, the commissioner of finance shall issue to the treasurer of the school district or town a warrant on the state treasurer for that portion of the past due principal and interest computed as in the case of the county's liability authorized in this section to be voluntarily assumed. Money received by a school district or town under this section must be applied to the payment of past-due bonds and interest.

HIST: (4031-86) 1933 c 402 s 12; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20



Section 84A.41 Definitions.

84A.41 Definitions.

Subdivision 1. Taxes. "Taxes," as used in sections 84A.31 to 84A.42 includes taxes of every kind and special assessments of every kind.

Subd. 2. Bonds and bonded indebtedness. "Bonds" and "bonded indebtedness," as used in sections 84A.31 to 84A.42, include bonds and accumulated interest on bonds of every nature issued to finance or refinance the construction, maintenance, or repair of public drainage ditches.

HIST: (4031-76) 1933 c 402 s 2; 1987 c 229 art 1 s 1



Section 84A.42 Rules violation a misdemeanor.

84A.42 Rules violation a misdemeanor.

A person who within the limits of any project established in accordance with section 84A.31 willfully violates a rule of the department of natural resources adopted under sections 84A.31 to 84A.42 is guilty of a misdemeanor.

HIST: (4031-87) 1933 c 402 s 13; 1969 c 1129 art 10 s 2; 1985 c 248 s 70; 1987 c 229 art 1 s 1



Section 84A.50 Certain certificates accepted and validated.

84A.50 Certain certificates accepted and validated.

Certificates relating to bonds issued to finance or refinance public drainage ditches, the principal and interest of the bonds, the amount of money collected from drainage assessments and credited to ditches, and the amount of the deficit in the ditch fund made by a county auditor under section 84A.04, 84A.23, or 84A.33 to the commissioner of finance on which payment has been made by the state are accepted as correct and are validated.

HIST: 1949 c 498 s 1; 1973 c 492 s 14; 1987 c 229 art 1 s 1



Section 84A.51 Consolidated conservation areas account.

84A.51 Consolidated conservation areas account.

Subdivision 1. Account created. There is created in the state treasury the consolidated conservation areas account, also called the consolidated account.

Subd. 2. Funds transferred; appropriated. Money in any fund established under section 84A.03, 84A.22, or 84A.32, subdivision 2, is transferred to the consolidated account, except as provided in subdivision 3. The money in the consolidated account, or as much of it as necessary, is appropriated for the purposes of sections 84A.52 and 84A.53. Any remaining balance is transferred to the general fund.

Subd. 3. Payments to county. Within 30 days after the end of each fiscal year the commissioner of finance shall pay one-half of the income received in the consolidated account in that fiscal year to the county containing the land from which the income is derived. That amount is so appropriated.

Subd. 4. County's use of funds. The funds received by each county must be apportioned by the county auditor as follows:

(1) 30 percent to a county development fund, which is created, to be spent under the direction of the county board for the rehabilitation and development of the portion of the county within the conservation area;

(2) 40 percent to the capital outlay fund of the school district from which derived;

(3) 20 percent to the county revenue fund; and

(4) ten percent to the township road and bridge fund of the township from which derived.

If the proceeds are derived from an unorganized township with no levy for road and bridge purposes, the township portion must be credited to the county revenue fund.

Subd. 5. Unnecessary

HIST: 1949 c 498 s 2; 1957 c 675 s 1; 1973 c 492 s 14; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 20,106



Section 84A.52 Accounts; examination, appropriation, payment.

84A.52 Accounts; examination, appropriation, payment.

As a part of the examination provided for by section 6.48, of the accounts of the several counties within a game preserve, area, or project established under section 84A.01, 84A.20, or 84A.31, the state auditor shall segregate the audit of the accounts reflecting the receipt and disbursement of money collected or disbursed under this chapter or from the sale of tax-forfeited lands held by the state under section 84A.07, 84A.26, or 84A.36. The auditor shall also include in the reports required by section 6.48 summary statements as of December 31 before the examination that set forth the proportionate amount of principal and interest due from the state to the individual county and any money due the state from the county remaining unpaid under this chapter, or from the sale of any tax-forfeited lands referred to in this section, and other information required by the commissioner of finance. On receiving a report, the commissioner of finance shall determine the net amount due to the county for the period covered by the report and shall draw a warrant upon the state treasury payable out of the consolidated fund for that amount. It must be paid to and received by the county as payment in full of all amounts due for the period stated on the warrants from the state under any provision of this chapter.

Money to pay the warrants is appropriated to the counties entitled to payment from the consolidated fund in the state treasury.

HIST: 1949 c 498 s 3; 1959 c 158 s 7; 1973 c 492 s 7,14; 1Sp1981 c 4 art 1 s 64; 1987 c 229 art 1 s 1



Section 84A.53 Receipts not credited to consolidated account.

84A.53 Receipts not credited to consolidated account.

Subdivision 1. Tax levies. Money collected from tax levies made before April 19, 1949, under this chapter, must be deposited in the state treasury to the credit of the general fund. Upon completion of the payment provided for in section 84A.52, the commissioner of finance shall make the appropriate entries. Money referred to in this section must not be used for the payments under section 84A.52 until all other money in the consolidated account has been spent.

Subd. 2. Land sales. The portion of the money received from the sale of tax-forfeited lands that are held by the state under section 84A.07, 84A.26, or 84A.36, that would not be paid to the counties if all the sale proceeds were deposited in the consolidated account, must be deposited in the land acquisition account. The remaining amount must be paid to the counties under section 84A.51 as if all the sale proceeds were deposited in the consolidated account.

HIST: 1949 c 498 s 4; 1969 c 399 s 1; 1973 c 492 s 14; 1984 c 654 art 2 s 80; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 106



Section 84A.54 Collections deposited in consolidated account.

84A.54 Collections deposited in consolidated account.

Except as provided in section 84A.53, money received after April 18, 1949, under this chapter must be deposited in the consolidated account.

HIST: 1949 c 498 s 5; 1984 c 654 art 2 s 81; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 106



Section 84A.55 Commissioner's control of conservation lands.

84A.55 Commissioner's control of conservation lands.

Subdivision 1. General control. Game preserves, areas, and projects established under section 84A.01, 84A.20, or 84A.31, are under the management, operation, and control of the commissioner of natural resources. The commissioner has the powers and duties provided in this section.

Subd. 2. Forest protection. The commissioner shall care for, preserve, protect, and develop the forests in preserves, areas, and projects; shall prevent forest fires in them so far as means are available; and may experiment in and practically advance afforestation and reforestation there.

Subd. 3. Timber sales. The commissioner may sell merchantable timber on lands held by the state under section 84A.07, 84A.26, or 84A.36. It must be sold in the same way as timber on other state lands.

Subd. 4. Waters. The commissioner may impound, control, and regulate the waters of meandered and other public lakes in preserves, areas, and projects and the flow of natural streams.

Subd. 5. Wildlife. The commissioner shall care for, protect, and preserve any species of wildlife there, so far as means are available.

Subd. 6. Regulation; licensing. The commissioner may regulate and license, subject to revocation for violation of any state law relating to wild animals or of this section, the breeding, propagation, and disposition of wildlife in preserves, areas, or projects by any person as necessary to execute subdivision 5.

Subd. 7. Hunting and other licenses. The commissioner may issue, subject to revocation for violation of state law relating to wild animals or of sections 84A.50 to 84A.55, special licenses or permits for hunting, fishing, camping, or other uses consistent with those sections or any other applicable state law.

Subd. 7a. Snowmobiles on certain lands. Unless specifically prohibited by a rule of the commissioner, snowmobiles may be operated on lands subject to this section that have been identified by the commissioner as wildlife management areas.

Subd. 8. Policing. The commissioner may police the game preserves, areas, and projects as necessary to carry out this section. Persons assigned to the policing have the powers of police officers while so engaged.

Subd. 9. Drainage. The commissioner may make necessary investigations and surveys for and may undertake projects for the drainage of state-owned lands within a game preserve, conservation area, or other area subject to this section so far as the commissioner determines that the lands will benefit from the project for the purposes for which the area was established. The commissioner may pay the cost of drainage projects out of funds appropriated and available for them. If the commissioner finds after investigation that a project for the construction, repair, or improvement of a public ditch or ditch system undertaken by a county or other public agency as otherwise provided by law will benefit the lands for those purposes, the commissioner may cooperate in the project by joining in the petition for the project or consenting to or approving it on any conditions the commissioner determines. The commissioner shall authorize the imposition of assessments for the projects on the lands in any amounts the commissioner determines, or may make lump sum contributions to the county or other public funds established for the payment of the cost of the project. The assessments or contributions must not exceed the value of benefits to the state-owned lands as determined by the commissioner and specified by written certificates or other statement filed in the proceedings. Assessments or contributions are payable only out of funds appropriated and available for them in amounts the commissioner determines. The commissioner of natural resources shall establish by rule before January 1, 1986, the criteria for determining benefits to state-owned lands held or used to protect or propagate wildlife, provide hunting or fishing for the public, or serve other purposes relating to conservation, development, or use of soil, water, forests, wild animals, or related natural resources.

Subd. 10. Roads; landing strips. The commissioner may construct and maintain and contribute funds for construction and maintenance of roads and airplane landing fields or strips within a game preserve, conservation area, or other area subject to this section. Payments for highway purposes under this subdivision may be made to any governmental subdivision or to the United States in amounts set by the commissioner from the account created by section 84A.51.

Subd. 11. Rules. The commissioner may promulgate rules necessary for the execution of this section, including the conditions of licenses and permits under subdivision 7 and the amount of license fees. In addition to notice required by other law, the commissioner must give 30 days' notice posted in each township affected by the rules. The rules have the force of law, and any violation of rules is a misdemeanor. Lands within a game preserve, area, or project referred to in subdivision 1, whether owned privately or by the state or any governmental subdivision, are subject to the rules consistent with the constitutional rights of private owners or other applicable state law.

Subd. 12. Compensation. Nothing shall be done under this section that will interfere with the operation of ditches or drainage systems existing in any game preserve, area, or project referred to in subdivision 1, or damage or destroy any existing road or highway in it, so far as constructed, improved, or maintained by any governmental subdivision or public agency or person other than the commissioner, unless the right to them is first acquired by the commissioner by purchase or condemnation, upon payment of just compensation to the political subdivision, public agency, or person affected and damaged.

Subd. 13. Buying land. The commissioner may acquire by purchase or condemnation any land or interest in land or any public work or project or right in it necessary for any purpose authorized in this section.

Subd. 14. Source of funds. Salaries and expenses incurred to carry out this section must be paid from money appropriated from the consolidated account or other fund or account designated in the applicable appropriation.

HIST: 1949 c 498 s 6; 1953 c 654 s 1; 1955 c 792 s 1; 1969 c 1129 art 10 s 2; 1978 c 674 s 14; 1984 c 654 art 2 s 82; 1985 c 248 s 70; 1986 c 444; 1987 c 229 art 1 s 1; 1989 c 335 art 4 s 21,106; 1992 c 573 s 3



Section 84A.56 Consolidated conservation land acquisition and disposition.

84A.56 Consolidated conservation land acquisition and disposition.

Subdivision 1. Consolidated conservation land acquisition and disposition plan. Before the commissioner may acquire or dispose of land in the game preserves, areas, and projects established under section 84A.01, 84A.20, or 84A.31, in any county, the commissioner must prepare a county land acquisition and disposition plan. The plan must identify the general areas where the commissioner intends to acquire or dispose of land and their accompanying reasons. The plan must emphasize a balance of uplands and wetlands.

Subd. 2. Review by county board. The plan must be submitted to the county board for review and comment. The board must notify the commissioner of natural resources of any concerns or disagreements with the plan within 90 days after receiving the plan or proposal.

Subd. 3. Department review of appraisals. The county board must submit appraisals for land offered for sale under this section to the commissioner for review at least 30 days before the date of the sale.

HIST: 1984 c 654 art 2 s 83; 1987 c 229 art 1 s 1



Section 84A.57 Certain tax-forfeited land held in trust for county.

84A.57 Certain tax-forfeited land held in trust for county.

Notwithstanding any law to the contrary, land that forfeits to the state for nonpayment of taxes and is in a game preserve, area, or project established under section 84A.01, 84A.20, or 84A.31 must be held in trust for the taxing district as land outside a game preserve, area, or project. The lands must be disposed of and managed, and have income from the land allocated, in the same manner as land that is outside a game preserve, area, or project.

HIST: 1984 c 654 art 2 s 84; 1987 c 229 art 1 s 1






Chapter 84B Voyageurs National Park

Section 84B.01 Legislative findings.

84B.01 Legislative findings.

Subdivision 1. History of efforts to establish. The legislature finds that the untiring efforts of citizens of the state of Minnesota, first formally enunciated by the legislature in 1891 by concurrent resolution number 13, together with efforts of citizens of other states, have culminated in the enactment by the second session of the 91st Congress of an act authorizing the establishment of Voyageurs National Park in the state of Minnesota; (Public Law Number 91-661).

Subd. 2. Purpose of park. The legislature concurs with the stated purpose of Congress in authorizing the establishment of the park. It is, therefore, the purpose of sections 84B.01 to 84B.10 to preserve, for the inspiration and enjoyment of present and future generations, the outstanding scenery, geologic conditions, and waterway system which constituted a part of the historic route of the voyageurs, who contributed significantly to the opening of the northwestern United States.

Subd. 3. Public interests served by establishment of the park. Sections 84B.01 to 84B.10 are a necessary first step in the establishment of the park and is in furtherance of the provisions of section 101 of the act of Congress authorizing the establishment of the park. The Voyageurs National Park will be the largest park area within the state and will be of especial and immediate benefit to the citizens of the state, due to its accessibility to them, and to the effect it may reasonably be expected to have on the development of tourism and related economic activities. Sections 84B.01 to 84B.10 will, therefore, promote the health and welfare of the citizens of the state of Minnesota.

HIST: 1971 c 852 s 1



Section 84B.02 Withdrawal of lands from Kabetogama state forest.

84B.02 Withdrawal of lands from Kabetogama state forest.

All lands, including but not limited to trust fund lands, tax-forfeited lands, and acquired lands lying within the boundaries of Voyageurs National Park as described by section 102 of the act of Congress authorizing the establishment of the park are withdrawn from the Kabetogama state forest.

HIST: 1971 c 852 s 2



Section 84B.03 Donation of state lands.

84B.03 Donation of state lands.

Subdivision 1. Governor's duties. Notwithstanding the provisions of any other law to the contrary, the governor, after consulting with the commissioner of natural resources and, in regard to lands forfeited to the state for nonpayment of taxes and held in trust by the state for taxing districts, the commissioner of revenue, shall donate and convey to the United States of America the state's interest in all of the following lands lying within the boundaries of Voyageurs National Park, as described by section 102 of the act of Congress authorizing the establishment of the park: (1) trust fund lands; (2) lands forfeited to the state for nonpayment of taxes and held in trust by the state for taxing districts; and (3) other lands acquired or otherwise owned by the state. Each conveyance of these lands shall contain the following: (1) a provision that the lands shall revert to the state of Minnesota if (a) the secretary of the interior does not establish the park within five years after donation of all state-owned lands, or if (b) the lands so conveyed are no longer used for national park purposes; (2) a reservation to the state of all minerals and water power rights; (3) a provision that the conveyance is subject to the rights of any person having an interest in the land on the date of conveyance pursuant to state lease, license, or permit; and (4) to satisfy the provisions of section 301(c) of the act authorizing the establishment of Voyageurs National Park, each conveyance of these lands also shall contain the covenant required by that section to prohibit mining or water power development.

Subd. 2. Trust fund land; condemnation. For the purpose of satisfying the public sale requirements of Minnesota Constitution, article XI, section 8, and other applicable provisions of Minnesota's Constitution, and in keeping with the decision of the Minnesota supreme court in the case of Independent School District of Virginia v. State, 124 Minn. 271, where the court held that condemnation satisfied the public sale requirement of the Minnesota Constitution, the commissioner of administration shall acquire, by condemnation, fee title to all trust fund lands lying within the boundaries of Voyageurs National Park. The commissioner of administration shall not condemn the interests of any person holding a lease, license, or permit from the state in the lands condemned. Before any parcel of trust fund land is donated to the United States, the commissioner of administration shall certify to the governor that the parcel has been condemned, the condemnation award has been paid, and the time to appeal from the award has expired.

Subd. 3. Tax-forfeited land; reimbursement of local taxing districts. The commissioner of administration shall also acquire fee title, free from any trust or other encumbrance, to all land lying within the boundaries of Voyageurs National Park, the title to which has vested or may vest in the state due to nonpayment of taxes and expiration of the period for redemption, after the giving of notice thereof as provided by law, and is held by the state pursuant to section 281.25, in trust for the respective taxing districts interested in the taxes, assessments, penalties, interest, and costs accrued against the land at the time of expiration of the period of redemption. The commissioner of administration, in cooperation with the commissioner of natural resources, shall appraise the land at its fair market value. Upon determining the value of the land, the commissioner of administration shall transfer to the appropriate county auditor, from money appropriated for this purpose, an amount of money equal to the appraised value of the land, whereupon fee title to the land, free from any trust or other encumbrance, shall vest in the state of Minnesota. When a county is not satisfied with the valuation determined by the commissioner of administration, it may appeal the matter to the district court in Ramsey county. The appeal shall be conducted so far as possible in the manner provided for eminent domain proceedings by chapter 117. The county auditor shall apportion the money in the manner provided in section 282.08, for the apportionment of proceeds from the sale of tax-forfeited lands.

Subd. 4. Conveyance. In furtherance of boundary adjustments to Voyageurs National Park authorized by Congress in Public Law Number 97-405, and notwithstanding any other law to the contrary, the governor, after consulting the commissioner of natural resources, shall donate and convey to the United States of America, for Voyageurs National Park, the state's interest in the following described lands:

(1) Lot 7, Section 4, Township 68 North, Range 18 West;

(2) the area of land commonly referred to as the Kabetogama Forestry Station, consisting of approximately 18.45 acres, and located in Section 21, Township 69 North, Range 21 West; and

(3) land not exceeding 120 acres consisting of a strip of land through that portion of Section 1, Township 68 North, Range 20 West, which is roughly parallel to and 400 feet on each side of the unimproved road extending northward from a point of beginning at the Ash River Trail in the Southeast Quarter of the Southeast Quarter of Section 1 to a point of termination in the Northeast Quarter of the Northwest Quarter in Section 1.

Lands described in clause (1) shall be donated and conveyed only after $30,000 has been paid by the commissioner of natural resources to the city of Tower in return for a conveyance to the state of all right, title, and interest of the city of Tower in the land. Lands described in clauses (2) and (3) shall be donated and conveyed only after the lands have been condemned by the commissioner of natural resources in the manner required by subdivision 2, and the time to appeal from the condemnation award has expired. All conveyances required by this subdivision shall comply with subdivision 1, except for the provision required by clause (1)(a) of that subdivision.

HIST: 1971 c 852 s 3; 1973 c 582 s 3; 1976 c 2 s 172; 1984 c 654 art 2 s 85; 1Sp1985 c 13 s 195



Section 84B.04 Acquisition of lands of political subdivisions.

84B.04 Acquisition of lands of political subdivisions.

The commissioner of administration shall acquire, by condemnation or purchase, fee title to lands owned by any political subdivision of the state located within the boundaries of Voyageurs National Park. Upon certification by the commissioner that the lands have been acquired and that any appeal time has expired, the governor shall donate and convey these lands to the United States for the park, in the manner provided in section 84B.03.

HIST: 1971 c 852 s 4



Section 84B.05 Owners of certain improved properties may file claims.

84B.05 Owners of certain improved properties may file claims.

Any person leasing land of the state of Minnesota for cabin site purposes within the boundaries of Voyageurs National Park may file with the legislature, a claim for the fair market value of any recreational residential dwelling, the construction of which was commenced on or after January 1, 1969 and before January 1, 1970.

HIST: 1971 c 852 s 5; 1975 c 271 s 6; 1Sp1981 c 4 art 2 s 8



Section 84B.06 State's consent to acquisition of lands.

84B.06 State's consent to acquisition of lands.

Consent of the state of Minnesota is given to the acquisition by the United States in any manner authorized by act of Congress of lands lying within the boundaries of Voyageurs National Park for any purpose incident to the development and maintenance of the park, subject to concurrent jurisdiction of the state and the United States as defined in section 1.041.

HIST: 1971 c 852 s 6



Section 84B.061 State jurisdiction over Rainy Lake and other navigable waters; duties of governor, attorney general, and other public officers.

84B.061 State jurisdiction over Rainy Lake and other navigable waters; duties of governor, attorney general, and other public officers.

As required by this chapter and the act of Congress authorizing Voyageurs National Park, the state of Minnesota donated in excess of 35,000 acres of state and other publicly owned land for the park, roughly one-fourth of the land area of the park, at a cost of over $5,000,000 to the state. More than 24,000 acres of this land was state trust fund land which the state condemned before making its donation. Pursuant to section 84B.06, lands donated by the state, along with other lands acquired by the National Park Service for the park, were made subject to concurrent jurisdiction by the state and the United States under section 1.041. In making these donations, none of the navigable waters within the park and the lands under them have been donated to the United States. These navigable waters include the following: Rainy, Kabetogama, Namakan, Sand Point, and Crane lakes. Pursuant to applicable federal and state law, navigable waters and their beds are owned by the state. Ownership of and jurisdiction over these waters and their beds has not been ceded by the state, either expressly or implicitly, to the United States. Unlike section 1.044 relating to the Upper Mississippi Wildlife and Fish Refuge, where the state expressly granted its consent and jurisdiction to the United States to acquire interests in water, as well as land, the consent granted by the state in section 84B.06 to acquisitions by the United States for Voyageurs National Park is limited to land, only. In the discharge of their official duties, the governor, attorney general, other constitutional officers, and other public officials, such as the commissioner of natural resources, shall vigorously assert and defend, in all forums, the state's ownership of and jurisdiction over these waters and their beds and related natural resources, together with associated rights of the state and its citizens arising from the state's ownership and jurisdiction. In discharging their duties, the governor, attorney general, other constitutional officers, and other public officials shall, additionally, be especially cognizant of the free rights of travel afforded to citizens of Minnesota and others under the Webster-Ashburton Treaty (proclaimed November 10, 1842) and the Root-Bryce Treaty (proclaimed May 13, 1910) on international and associated boundary waters. Also, in furtherance of duties under this section, the commissioner of natural resources shall continue in effect the commercial removal of rough fish, as defined in section 97A.015, subdivision 43, from these waters, together with any rights to do so possessed by any person on January 1, 1995, so long as the commissioner determines that such taking is desirable to the management of the native fishery.

HIST: 1995 c 124 s 2



Section 84B.07 Payment in lieu of property taxes.

84B.07 Payment in lieu of property taxes.

When a tract or lot of privately owned property is acquired by the federal government for inclusion within Voyageurs National Park, and when, as a result of the acquisition, taxes are no longer assessed against the tract or lot or any improvements thereon, the following amount shall be paid by the commissioner of natural resources to the county of Koochiching or St. Louis for distribution to the taxing districts: In the first year after taxes are last required to be paid on the property, 80 percent of the last required payment; in the second year after taxes are last required to be paid on the property, 60 percent of the last required payment; in the third year after taxes are last required to be paid on the property, 40 percent of the last required payment; in the fourth year after taxes are last required to be paid on the property, 20 percent of the last required payment. The county auditor shall certify to the commissioner of natural resources the total amount due to a county on or before March 30 of the year in which money must be paid pursuant to this section. Money received by a county pursuant to this subdivision shall be distributed to the various taxing districts in the same proportion as the levy of a taxing district bears to the total levy on the property in the last year taxes were required to be paid on the property. In no case shall the total amount of money paid to Koochiching county exceed $19,000, and in no case shall the total amount of money paid to St. Louis county exceed $111,000.

HIST: 1971 c 852 s 7; 1973 c 492 s 14; 1977 c 403 s 3



Section 84B.08 Repealed, 1989 c 271 s 36

84B.08 Repealed, 1989 c 271 s 36



Section 84B.09 Limitation on appropriations.

84B.09 Limitation on appropriations.

It is the intent of the legislature that the appropriations made by section 84B.07, as payments to counties in lieu of taxes, and by Minnesota Statutes 1986, section 84B.08, as proceeds from the sale of Voyageurs National Park bonds, shall not exceed $6,000,000 and shall constitute the total expenditure of the state or any state agency for the purposes of sections 84B.01 to 84B.10, notwithstanding any other provisions of law or any appropriation made by law.

HIST: 1971 c 852 s 9; 1991 c 199 art 2 s 5



Section 84B.10 Environmental protection.

84B.10 Environmental protection.

Before any lands are conveyed to the United States pursuant to sections 84B.01 to 84B.10, the state shall enter into a written agreement with the secretary of the interior or a designee pursuant to which the parties agree to cooperate to maintain in the park the highest standards relating to air, land, and water quality, whether these highest standards be state or federal, consistent with the lawful authority possessed by the state of Minnesota and the secretary of the interior in the administration of the national park system to maintain air, land, and water quality in the park.

HIST: 1971 c 852 s 10; 1986 c 444



Section 84B.11 Citizens council on Voyageurs National Park.

84B.11 Citizens council on Voyageurs National Park.

Subdivision 1. (a) The governor shall appoint, except for the legislative members, a citizens council on Voyageurs National Park, consisting of 17 members as follows:

Four residents of Koochiching county;

Four residents of St. Louis county;

Five residents of the state at large from outside Koochiching and St. Louis counties;

Two members of the state senate to be appointed by the committee on committees;

Two members of the state house of representatives to be appointed by the speaker of the house.

(b) The governor shall designate one of the appointees to serve as chair and the committee may elect such other officers as it deems necessary. Members shall be appointed so as to represent differing viewpoints and interest groups on the facilities included in and around the park. Legislative members shall serve for the term of the legislative office to which they were elected. The terms, compensation and removal of nonlegislative members of the council shall be as provided in section 15.059. Notwithstanding section 15.059, subdivision 5, the council shall continue to exist.

(c) The executive committee of the council consists of the legislative members and the chair. The executive committee shall act on matters of personnel, out-of-state trips by members of the council, and nonroutine monetary issues.

Subd. 2. The committee shall conduct meetings and research into all matters related to the establishment and operation of Voyageurs National Park, and shall make such recommendations to the United States National Park Service and other federal and state agencies concerned, regarding operation of the park as the committee deems advisable. A copy of each recommendation shall be filed with the legislative reference library. Subject to the availability of legislative appropriation or other funding therefor, the committee may employ staff and may contract for consulting services relating to matters within its authority.

Subd. 3. Such money as may be appropriated to provide the payments as prescribed by this section shall be appropriated to the commissioner of administration.

Subd. 4. Repealed, 1989 c 343 s 7

HIST: 1975 c 235 s 1; 1976 c 149 s 17; 1979 c 337 s 12; 1983 c 260 s 21; 1986 c 444; 1987 c 358 s 20; 1988 c 629 s 15; 1988 c 684 art 1 s 12; 1993 c 172 s 33; 1995 c 220 s 65






Chapter 84C Conservation Easements

Section 84C.01 Definitions.

84C.01 Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open-space values of real property, assuring its availability for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

(2) "Holder" means:

(i) a governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(ii) a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open-space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

(3) "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.

HIST: 1985 c 232 s 1



Section 84C.02 Creation, conveyance, acceptance, and duration.

84C.02 Creation, conveyance, acceptance, and duration.

(a) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

(b) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

(c) Except as provided in section 84C.03, clause (b), a conservation easement is unlimited in duration unless the instrument creating it otherwise provides.

(d) An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

HIST: 1985 c 232 s 2



Section 84C.03 Judicial actions.

84C.03 Judicial actions.

(a) An action affecting a conservation easement may be brought by:

(1) an owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person authorized by other law.

(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.

HIST: 1985 c 232 s 3



Section 84C.04 Validity.

84C.04 Validity.

A conservation easement is valid even though:

(1) it is not appurtenant to an interest in real property;

(2) it can be or has been assigned to another holder;

(3) it is not of a character that has been recognized traditionally at common law;

(4) it imposes a negative burden;

(5) it imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) the benefit does not touch or concern real property; or

(7) there is no privity of estate or of contract.

HIST: 1985 c 232 s 4



Section 84C.05 Applicability.

84C.05 Applicability.

(a) This chapter applies to any interest created after August 1, 1985, which complies with this chapter, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise.

(b) This chapter applies to any interest created before August 1, 1985, if it would have been enforceable had it been created after August 1, 1985, unless retroactive application contravenes the constitution or laws of this state or the United States.

(c) This chapter does not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.

HIST: 1985 c 232 s 5






Chapter 84D Harmful Exotic Species

Section 84D.01 Definitions.

84D.01 Definitions.

Subdivision 1. Terms. For the purposes of this chapter, the following terms have the meanings given them.

Subd. 2. Aquatic macrophyte. "Aquatic macrophyte" means a macroscopic nonwoody plant, either a submerged, floating leafed, floating, or emergent plant that naturally grows in water.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the department of natural resources.

Subd. 4. Department. "Department" means the department of natural resources.

Subd. 5. Exotic species. "Exotic species" means a wild animal species or aquatic plant species that is not a native species.

Subd. 6. Eurasian water milfoil. "Eurasian water milfoil" means Myriophyllum spicatum.

Subd. 7. Harmful exotic species. "Harmful exotic species" means an exotic species that can naturalize and either:

(1) causes or may cause displacement of, or otherwise threaten, native species in their natural communities; or

(2) threatens or may threaten natural resources or their use in the state.

Subd. 8. Infested waters. "Infested waters" means waters of the state designated by the commissioner under sections 84D.03, subdivision 1, and 84D.12.

Subd. 9. Introduction. "Introduction" means the release or escape of an exotic species into a free-living state.

Subd. 10. Repealed, 1999 c 92 s 11

Subd. 11. Native species. "Native species" means an animal or plant species naturally present and reproducing within this state or that naturally expands from its historic range into this state.

Subd. 12. Naturalize. "Naturalize" means to establish a self-sustaining population of exotic species in the wild outside of its natural range.

Subd. 13. Prohibited exotic species. "Prohibited exotic species" means a harmful exotic species that has been designated as a prohibited exotic species in a rule adopted by the commissioner under section 84D.12.

Subd. 14. Purple loosestrife. "Purple loosestrife" means Lythrum salicaria, Lythrum virgatum, or combinations thereof.

Subd. 15. Regulated exotic species. "Regulated exotic species" means a harmful exotic species that has been designated as a regulated exotic species in a rule adopted by the commissioner under section 84D.12.

Subd. 16. Transport. "Transport" means to cause or attempt to cause a species to be carried or moved into or within the state, and includes accepting or receiving the species for transportation or shipment. Transport does not include the unintentional transport of a species within a water of the state or to a connected water of the state where the species being transported is already present.

Subd. 17. Unlisted exotic species. "Unlisted exotic species" means an exotic species that has not been designated as a prohibited exotic species, a regulated exotic species, or an unregulated exotic species in a rule adopted by the commissioner under section 84D.12.

Subd. 18. Unregulated exotic species. "Unregulated exotic species" means an exotic species that has been designated as an unregulated exotic species in a rule adopted by the commissioner under section 84D.12.

Subd. 19. Watercraft. "Watercraft" means a contrivance used or designed for navigation on water and includes seaplanes.

Subd. 20. Waters of the state. "Waters of the state" has the meaning given in section 97A.015, subdivision 54.

Subd. 21. Wild animal. "Wild animal" means a living creature, not human, wild by nature, endowed with sensation and power of voluntary motion.

Subd. 22. Zebra mussel. "Zebra mussel" means a species of the genus Dreissena.

HIST: 1996 c 385 art 1 s 1; 1999 c 92 s 2



Section 84D.02 Harmful exotic species management program.

84D.02 Harmful exotic species management program.

Subdivision 1. Establishment. The commissioner shall establish a statewide program to prevent and curb the spread of harmful exotic species. The program must provide for coordination among governmental entities and private organizations to the extent practicable. The commissioner shall seek available federal funding and grants for the program.

Subd. 2. Purple loosestrife and Eurasian water milfoil programs. (a) The program required in subdivision 1 must include specific programs to curb the spread and manage the growth of purple loosestrife and Eurasian water milfoil. These programs must include:

(1) compiling inventories and monitoring the growth of purple loosestrife and Eurasian water milfoil in the state, for which the commissioner may use volunteers;

(2) publication and distribution of informational materials to boaters and lakeshore owners;

(3) cooperative research with the University of Minnesota and other public and private research facilities to study the use of nonchemical control methods, including biological control methods; and

(4) managing the growth of Eurasian water milfoil and purple loosestrife in coordination with appropriate local units of government, special purpose districts, and lakeshore associations, to include providing requested technical assistance.

(b) The commissioners of agriculture and transportation shall cooperate with the commissioner to establish, implement, and enforce the purple loosestrife program.

Subd. 3. Management plan. By July 1, 1997, the commissioner shall prepare a long-term plan, which may include specific plans for individual species, for the statewide management of harmful exotic species. The plan must address:

(1) coordinated detection and prevention of accidental introductions;

(2) coordinated dissemination of information about harmful exotic species among resource management agencies and organizations;

(3) a coordinated public education and awareness campaign;

(4) coordinated control of selected harmful exotic species on lands and public waters;

(5) participation by lake associations, local citizen groups, and local units of government in the development and implementation of local management efforts;

(6) a reasonable and workable inspection requirement for watercraft and equipment including those participating in organized events on the waters of the state;

(7) the closing of points of access to infested waters, if the commissioner determines it is necessary, for a total of not more than seven days during the open water season for control or eradication purposes;

(8) maintaining public accesses on infested waters to be reasonably free of aquatic macrophytes; and

(9) notice to travelers of the penalties for violation of laws relating to harmful exotic species.

Subd. 4. Inspection of watercraft. The commissioner shall authorize personnel to inspect, for a minimum of 20,000 hours during the open water season, watercraft and associated equipment, including weed harvesters, that leave or are removed from waters of the state.

Subd. 5. Regional cooperation. The commissioner shall seek cooperation with other states and Canadian provinces for the purposes of management and control of harmful exotic species.

Subd. 6. Annual report. By January 15 each year, the commissioner shall submit a report on harmful exotic species to the legislative committees having jurisdiction over environmental and natural resource issues. The report must include:

(1) detailed information on expenditures for administration, education, management, inspections, and research;

(2) an analysis of the effectiveness of management activities conducted in the state, including chemical control, harvesting, educational efforts, and inspections;

(3) information on the participation of other state agencies, local government units, and interest groups in control efforts;

(4) information on management efforts in other states;

(5) information on the progress made in the management of each species; and

(6) an assessment of future management needs.

HIST: 1996 c 385 art 1 s 2; 1999 c 92 s 3



Section 84D.03 Infested waters; restricted activities.

84D.03 Infested waters; restricted activities.

Subdivision 1. Infested waters; restricted activities. (a) The commissioner shall designate a water of the state as an infested water if the commissioner determines that the water contains a harmful exotic species that could spread to other waters if use of the water and related activities are not regulated to prevent this.

(b) When determining which harmful exotic species comprise infested waters, the commissioner shall consider:

(1) the extent of a species distribution within the state;

(2) the likely means of spread for a species; and

(3) whether regulations specific to infested waters containing a specific species will effectively reduce that species' spread.

(c) The presence of common carp and curly-leaf pondweed shall not be the basis for designating a water as infested.

Subd. 2. Repealed, 1999 c 92 s 11

Subd. 3. Bait harvest from infested waters. (a) The taking of wild animals from infested waters for bait or aquatic farm purposes is prohibited, except as provided in paragraph (b).

(b) In waters that are designated as infested waters, except those designated because they contain prohibited exotic species of fish, the taking of wild animals may be permitted for:

(1) commercial taking of wild animals for bait and aquatic farm purposes according to a permit issued under section 84D.11, subject to rules adopted by the commissioner; and

(2) bait purposes for noncommercial personal use in waters that contain Eurasian water milfoil.

HIST: 1996 c 385 art 1 s 3; 1999 c 92 s 4,5



Section 84D.04 Classification of exotic species.

84D.04 Classification of exotic species.

Subdivision 1. Classes. The commissioner shall, as provided in this chapter, classify exotic species according to the following categories:

(1) prohibited exotic species, which may not be possessed, imported, purchased, sold, propagated, transported, or introduced except as provided in section 84D.05;

(2) regulated exotic species, which may not be introduced except as provided in section 84D.07;

(3) unlisted exotic species, which are subject to the classification procedure in section 84D.06; and

(4) unregulated exotic species, which are not subject to regulation under this chapter.

Subd. 2. Criteria. The commissioner shall consider the following criteria in classifying an exotic species under this chapter:

(1) the likelihood of introduction of the species if it is allowed to enter or exist in the state;

(2) the likelihood that the species would naturalize in the state were it introduced;

(3) the magnitude of potential adverse impacts of the species on native species and on outdoor recreation, commercial fishing, and other uses of natural resources in the state;

(4) the ability to eradicate or control the spread of the species once it is introduced in the state; and

(5) other criteria the commissioner deems appropriate.

HIST: 1996 c 385 art 1 s 4



Section 84D.05 Prohibited exotic species.

84D.05 Prohibited exotic species.

Subdivision 1. Prohibited activities. A person may not possess, import, purchase, sell, propagate, transport, or introduce a prohibited exotic species, except:

(1) under a permit issued by the commissioner under section 84D.11;

(2) in the case of purple loosestrife, as provided by sections 18.75 to 18.88;

(3) under a restricted species permit issued under section 17.457;

(4) when being transported to the department, or another destination as the commissioner may direct, in a sealed container for purposes of identifying the species or reporting the presence of the species;

(5) when being transported for disposal as part of a harvest or control activity under a permit issued by the commissioner pursuant to section 103G.615, or as specified by the commissioner;

(6) when the specimen has been lawfully acquired dead and, in the case of plant species, all seeds are removed or are otherwise secured in a sealed container;

(7) in the form of herbaria or other preserved specimens;

(8) when being removed from watercraft and equipment, or caught while angling, and immediately returned to the water from which they came; or

(9) as the commissioner may otherwise prescribe by rule.

Subd. 2. Seizure. Under section 97A.221, the commissioner may seize or dispose of all specimens of prohibited exotic species unlawfully possessed, imported, purchased, sold, propagated, transported, or introduced in the state.

HIST: 1996 c 385 art 1 s 5



Section 84D.06 Unlisted exotic species.

84D.06 Unlisted exotic species.

Subdivision 1. Process. After the effective date of the rules adopted under section 84D.12, subdivision 1, clause (1), a person may not introduce an unlisted exotic species unless:

(1) the person has notified the commissioner in a manner and form prescribed by the commissioner;

(2) the commissioner has made the classification determination required in subdivision 2 and designated the species as appropriate; and

(3) the introduction is allowed under the applicable provisions of this chapter.

Subd. 2. Classification. (a) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as a prohibited exotic species, the commissioner shall:

(1) adopt a rule under section 84D.12, subdivision 3, designating the species as a prohibited exotic species; and

(2) notify the person from which the notification was received that the species is subject to section 84D.04.

(b) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as an unregulated exotic species, the commissioner shall:

(1) adopt a rule under section 84D.12, subdivision 3, designating the species as an unregulated species; and

(2) notify the person from which the notification was received that the species is not subject to regulation under this chapter.

(c) If the commissioner determines that a species for which a notification is received under subdivision 1 should be classified as a regulated exotic species, the commissioner shall notify the applicant that the species is subject to the requirements in section 84D.07.

HIST: 1996 c 385 art 1 s 6



Section 84D.07 Regulated exotic species.

84D.07 Regulated exotic species.

Except as provided in rules adopted under section 84D.12, subdivision 2, clause (1), a person may not introduce a regulated exotic species without a permit issued by the commissioner.

HIST: 1996 c 385 art 1 s 7



Section 84D.08 Escape of exotic species.

84D.08 Escape of exotic species.

(a) A person that allows or causes the introduction of an animal that is a prohibited, regulated, or unlisted exotic species shall, within 48 hours after learning of the introduction, notify the commissioner, a conservation officer, or another person designated by the commissioner. The person shall make every reasonable attempt to recapture or destroy the introduced animal. If the animal is a prohibited exotic species, the person is liable for the actual costs incurred by the department in capturing or controlling, or attempting to capture or control, the animal and its progeny. If the animal is a regulated exotic species, the person is liable for these costs if the introduction was in violation of the person's permit issued under section 84D.11.

(b) A person that complies with this section is not subject to criminal penalties under section 84D.13 for the introduction.

HIST: 1996 c 385 art 1 s 8



Section 84D.09 Aquatic macrophytes.

84D.09 Aquatic macrophytes.

Subdivision 1. Transportation prohibited. A person may not transport aquatic macrophytes on any state forest road as defined by section 89.001, subdivision 14, any road or highway as defined in section 160.02, subdivision 7, or any other public road, except as provided in this section.

Subd. 2. Exceptions. Unless otherwise prohibited by law, a person may transport aquatic macrophytes:

(1) that are duckweeds in the family Lemnaceae;

(2) for disposal as part of a harvest or control activity conducted under an aquatic plant management permit pursuant to section 103G.615, under permit pursuant to section 84D.11, or as specified by the commissioner;

(3) for purposes of constructing shooting or observation blinds in amounts sufficient for that purpose, provided that the aquatic macrophytes are emergent and cut above the waterline;

(4) when legally purchased or traded by or from commercial or hobbyist sources for aquarium, wetland or lakeshore restoration, or ornamental purposes;

(5) when harvested for personal or commercial use if in a motor vehicle;

(6) to the department, or another destination as the commissioner may direct, in a sealed container for purposes of identifying a species or reporting the presence of a species;

(7) when transporting a commercial aquatic plant harvester to a suitable location for purposes of cleaning any remaining aquatic macrophytes;

(8) that are wild rice harvested under section 84.091; or

(9) in the form of fragments of emergent aquatic macrophytes incidentally transported in or on watercraft or decoys used for waterfowl hunting during the waterfowl season.

HIST: 1996 c 385 art 1 s 9; 1999 c 92 s 6



Section 84D.10 Prohibited act; watercraft.

84D.10 Prohibited act; watercraft.

Subdivision 1. Launching prohibited. A person may not place or attempt to place into waters of the state a watercraft, a trailer, or plant harvesting equipment that has aquatic macrophytes, zebra mussels, or prohibited exotic species attached except as provided in this section.

Subd. 2. Exceptions. Unless otherwise prohibited by law, a person may place into the waters of the state a watercraft or trailer with aquatic macrophytes:

(1) that are duckweeds in the family Lemnaceae;

(2) for purposes of shooting or observation blinds in amounts sufficient for that purpose, if the aquatic macrophytes are emergent and cut above the waterline;

(3) that are wild rice harvested under section 84.091; or

(4) in the form of fragments of emergent aquatic macrophytes incidentally transported in or on watercraft or decoys used for waterfowl hunting during the waterfowl season.

Subd. 3. Removal and confinement. A conservation officer or other licensed peace officer may order:

(1) the removal of aquatic macrophytes or prohibited exotic species from a trailer or watercraft before it is placed into waters of the state;

(2) confinement of the watercraft at a mooring, dock, or other location until the watercraft is removed from the water; and

(3) removal of a watercraft from waters of the state to remove prohibited exotic species if the water has not been designated by the commissioner as being infested with that species.

HIST: 1996 c 385 art 1 s 10; 1999 c 92 s 7



Section 84D.11 Permits.

84D.11 Permits.

Subdivision 1. Prohibited exotic species. The commissioner may issue a permit for the propagation, possession, importation, purchase, or transport of a prohibited exotic species for the purposes of disposal, control, research, or education.

Subd. 2. Regulated exotic species. The commissioner may issue a permit for the introduction of a regulated exotic species.

Subd. 2a. Harvest of bait from infested waters. The commissioner may issue a permit to allow the harvest of bait from waters that are designated as infested waters, except those designated because they contain prohibited exotic species of fish. The permit shall include conditions necessary to avoid spreading harmful exotic species. Before receiving a permit, a person annually must satisfactorily complete harmful exotic species-related training provided by the commissioner.

Subd. 3. Standard. The commissioner may issue a permit under this section only if the commissioner determines that the permitted activity would not pose an unreasonable risk of harm to natural resources or their use in the state. The commissioner may deny, issue with conditions, modify, or revoke a permit under this section as necessary to ensure that the proposed activity will not pose an unreasonable risk of harm to natural resources or their use in the state.

Subd. 4. Appeal of permit decision. A permit decision may be appealed as a contested case under chapter 14.

HIST: 1996 c 385 art 1 s 11; 1999 c 92 s 8



Section 84D.12 Rules.

84D.12 Rules.

Subdivision 1. Required rules. The commissioner shall adopt rules:

(1) designating infested waters, prohibited, regulated, and unregulated exotic species;

(2) governing the application for and issuance of permits under this chapter, which rules may include a fee schedule; and

(3) governing notification under section 84D.08.

Subd. 2. Authorized rules. The commissioner may adopt rules:

(1) regulating the possession, importation, purchase, sale, propagation, transport, and introduction of harmful exotic species; and

(2) regulating the appropriation, use, and transportation of water from infested waters.

Subd. 3. Expedited rules. The commissioner may adopt rules under section 84.027, subdivision 13, that designate:

(1) prohibited exotic species;

(2) regulated exotic species;

(3) unregulated exotic species; and

(4) infested waters.

HIST: 1996 c 385 art 1 s 12; 1999 c 92 s 9,10



Section 84D.13 Enforcement; penalties.

84D.13 Enforcement; penalties.

Subdivision 1. Enforcement. Unless otherwise provided, this chapter and rules adopted under section 84D.12 may be enforced by conservation officers under sections 97A.205, 97A.211, and 97A.221 and by other licensed peace officers.

Subd. 2. Cumulative remedy. The authority of conservation officers to issue civil citations is in addition to other remedies available under law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

Subd. 3. Criminal penalties. (a) A person who violates a provision of section 84D.05, 84D.06, 84D.07, 84D.08, or 84D.10, or a rule adopted under section 84D.12, is guilty of a misdemeanor.

(b) A person who refuses to obey an order of a peace officer or conservation officer to remove prohibited exotic species or aquatic macrophytes from any watercraft, trailer, or plant harvesting equipment is guilty of a misdemeanor.

Subd. 4. Warnings; civil citations. After appropriate training, conservation officers, other licensed peace officers, and other department personnel designated by the commissioner may issue warnings or citations to a person who:

(1) unlawfully transports prohibited exotic species or aquatic macrophytes;

(2) unlawfully places or attempts to place into waters of the state a trailer, a watercraft, or plant harvesting equipment that has prohibited exotic species attached;

(3) unlawfully angles, anchors, or operates a watercraft in a marked area of a Eurasian water milfoil limited infestation; or

(4) intentionally damages, moves, removes, or sinks a buoy marking, as prescribed by rule, Eurasian water milfoil.

Subd. 5. Civil penalties. A civil citation issued under this section may impose civil penalties up to the following penalty amounts:

(1) for transporting aquatic macrophytes on a forest road as defined by section 89.001, subdivision 14, road or highway as defined by section 160.02, subdivision 7, or any other public road, $50;

(2) for placing or attempting to place into waters of the state a watercraft, a trailer, or plant harvesting equipment that has aquatic macrophytes attached, $100;

(3) for transporting a prohibited exotic species other than an aquatic macrophyte, $100;

(4) for placing or attempting to place into waters of the state a watercraft, a trailer, or plant harvesting equipment that has prohibited exotic species attached when the waters are not designated by the commissioner as being infested with that species, $500 for the first offense and $1,000 for each subsequent offense;

(5) for angling, anchoring, or operating a watercraft in a marked area of a Eurasian water milfoil limited infestation, other than as provided by law, $100; and

(6) for intentionally damaging, moving, removing, or sinking a buoy marking, as prescribed by rule, Eurasian water milfoil, $100.

Subd. 6. Watercraft license suspension. A civil citation may be issued to suspend, for up to a year, the watercraft license of an owner or person in control of a watercraft or trailer who refuses to submit to an inspection under section 84D.02, subdivision 4, or who refuses to comply with a removal order given under section 84D.13.

Subd. 7. Satisfaction of civil penalties. A civil penalty is due and a watercraft license suspension is effective 30 days after issuance of the civil citation. A civil penalty collected under this section is payable to the commissioner and must be credited to the water recreation account.

Subd. 8. Appeal of civil citations and penalties. A civil citation and penalty may be appealed under the procedures in section 116.072, subdivision 6, if the person to whom the citation was issued requests a hearing by notifying the commissioner within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

HIST: 1996 c 385 art 1 s 13



Section 84D.14 Exemptions.

84D.14 Exemptions.

This chapter does not apply to:

(1) pathogens and terrestrial arthropods regulated under sections 18.44 to 18.61; or

(2) mammals and birds defined by statute as livestock.

HIST: 1996 c 385 art 1 s 14









Chapters 85 - 87 Recreation

Chapter 85 Division of Parks and Recreation

Section 85.01 Repealed, 1943 c 60 s 12

85.01 Repealed, 1943 c 60 s 12



Section 85.011 Confirmation of creation and establishment of state parks, monuments, recreation reserves and waysides.

85.011 Confirmation of creation and establishment of state parks, monuments, recreation reserves and waysides.

The legislature of this state has provided for the creation and establishment of state parks, designated monuments, recreation reserves and waysides for the purpose of conserving the scenery, natural and historic objects and wildlife and to provide for the enjoyment of the same in such manner and by such means as will leave them unimpaired for the enjoyment of future generations.

The establishment of such state parks, designated monuments, recreation reserves and waysides is hereby confirmed as provided in this section and sections 85.012 and 85.013 and they shall remain perpetually dedicated for the use of the people of the state for park purposes.

The enumerated state parks, state monuments, state recreation areas, and state waysides shall consist of the lands and other property authorized therefor before January 1, 1969, together with such other lands and properties as may be authorized therefor on or after January 1, 1969.

HIST: 1969 c 524 s 1



Section 85.0115 Notice of additions and deletions.

85.0115 Notice of additions and deletions.

The commissioner of natural resources shall publish a notice and description of proposed additions to and deletions from legislatively designated boundaries of state parks in a legal newspaper of general circulation in each county that is affected, and shall mail a copy of such notice and description to the chair of the affected county board or boards and to each affected landowner.

HIST: 1977 c 431 s 3; 1986 c 444



Section 85.012 State parks.

85.012 State parks.

Subdivision 1. State parks established and confirmed as state parks together with the counties in which they are situated are listed in this section and shall be named as indicated in this section.

The lands described in the session laws establishing or changing the boundaries of each state park are included in the state parks so established or changed. The commissioner of natural resources is authorized to acquire by gift or purchase the lands as described. Any land which now is or hereafter becomes tax-forfeited land and is located within the described park boundaries is hereby withdrawn from sale and is transferred from the custody, control, and supervision of the county board of the county to the commissioner of natural resources, free from any trust in favor of the interested taxing districts. The commissioner shall execute a certificate of acceptance of the lands on behalf of the state for such purposes and transmit the same to the county auditor of the county for record as provided by law in the case of tax-forfeited land transferred to the commissioner by resolution of the county board for conservation purposes. Any lands within the described boundaries which may be owned by the United States and managed by any of its agents may be acquired by land exchange, direct transfer, or purchase as federal laws may prescribe. The lands acquired pursuant to any session laws establishing or changing the boundaries of a state park shall be administered in the manner provided for state parks and shall be perpetually dedicated for such use.

Subd. 1a. Afton state park, Washington county.

HIST: 1969 c 979 s 1; 1973 c 436 s 1; 1979 c 170 s 1; 1979 c 320 s 4

Subd. 2. Banning state park, Pine county.

HIST: 1963 c 790 art 5 s 1 subd 1(11); 1965 c 810 s 9 subd 14; 1965 c 901 s 77 subd 6; 1967 c 787 s 3 subd 2; 1969 c 524 s 2; 1971 c 859 s 1 subd 2; 1Sp1985 c 13 s 196; 1991 c 275 s 1 subd 1; 1999 c 157 s 2 subd 1

Subd. 3. Repealed, 1979 c 301 s 10 subd 6

Subd. 4. Bear Head Lake state park, St. Louis county.

HIST: 1961 c 385 s 1; 1963 c 790 art 5 s 1 subd 1(1); 1969 c 524 s 2; 1997 c 236 s 4 subd 1; 2001 c 182 s 3 subd 1

Subd. 5. Beaver Creek Valley state park, Houston county.

HIST: 1937 c 474 s 1(a); 1955 c 683 s 1(3); 1963 c 790 art 5 s 1 subd 1(2); 1967 c 787 s 3 subd 3; 1969 c 524 s 2; 1969 c 879 s 1 subd 3

Subd. 6. Big Stone Lake state park, Big Stone county.

HIST: 1961 c 449; 1963 c 790 art 5 s 1 subd 1(3); 1965 c 609 s 1; 1969 c 524 s 2; 1971 c 859 s 1 subd 3; 1977 c 431 s 2 subd 7

Subd. 7. Repealed, 1976 c 106 s 6

Subd. 8. Blue Mounds state park, Rock county.

HIST: 1937 c 474 s 1(f); 1945 c 556; 1955 c 683 s 1(4); 1961 c 183; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(4); 1965 c 810 s 9 subd 13; 1969 c 524 s 2; 1969 c 879 s 1 subd 4; 1971 c 859 s 1 subd 4; 1980 c 489 s 1; 1985 c 81 s 1; 1999 c 157 s 5; 1999 c 231 s 98

Subd. 9. Buffalo River state park, Clay county.

HIST: 1937 c 474 s 1(b); Ex1961 c 60 s 4; 1967 c 787 s 3 subd 4; 1969 c 524 s 2; 1969 c 879 s 1 subd 5; 1989 c 259 s 1 subd 1

Subd. 10. Camden state park, Lyon county.

HIST: 1935 c 320; 1963 c 790 art 5 s 1 subd 1(5); 1965 c 810 s 9 subd 15; 1965 c 901 s 77 subd 7; 1967 c 787 s 3 subd 5; 1969 c 524 s 2; 1980 c 489 s 1 subd 2; 1984 c 599 s 1 subd 2; 1989 c 259 s 1 subd 2; 1999 c 157 s 2 subd 2

Subd. 11. Carley state park, Wabasha county.

HIST: 1949 c 339 s 1; 1969 c 524 s 2

Subd. 12. Cascade River state park, Cook county.

HIST: 1957 c 420 s 1; 1969 c 524 s 2; 1992 c 451 s 1 subd 1; 1999 c 157 s 2 subd 3; 2001 c 182 s 3 subd 2

Subd. 13. Charles A. Lindbergh state park, Morrison county.

HIST: 1931 c 53; 1965 c 810 s 9 subd 10; 1967 c 787 s 3 subd 6; 1969 c 524 s 2; 1969 c 956 s 1 subd 3; 1993 c 43 s 1; 1996 c 372 s 1 subd 1; 1999 c 157 s 2 subd 4; 2000 c 486 s 2 subd 1

Subd. 14. Crow Wing state park, Crow Wing, Cass and Morrison counties.

HIST: Ex1959 c 90 s 4 subd 3; 1963 c 790 art 5 s 1 subd 1(6); 1965 c 810 s 9 subd 2; 1965 c 901 s 77 subd 5; 1969 c 524 s 2; 1971 c 859 s 1 subd 5; 1998 c 391 s 2 subd 1; 2001 c 182 s 6

Subd. 15. Father Hennepin state park, Mille Lacs county, which is hereby renamed from Father Hennepin state memorial wayside park.

HIST: 1941 c 520; 1955 c 683 s 1(6); Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(7); 1965 c 810 s 9 subd 3; 1965 c 901 s 77 subd 2; 1967 c 787 s 3 subd 7; 1969 c 524 s 2; 1971 c 859 s 5(b); 1989 c 259 s 1 subd 3; 1991 c 275 s 1 subd 2; 1992 c 451 s 1 subd 2

Subd. 16. Flandrau state park, Brown county.

HIST: 1937 c 474 s 1(c); 1945 c 70 s 1; 1969 c 524 s 2; 1984 c 599 s 1 subd 3; 2000 c 486 s 2 subd 2

Subd. 17. Fort Ridgely state park, Nicollet county, which is hereby renamed from Fort Ridgely memorial state park.

HIST: 1911 c 355; 1937 c 126; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(8); 1965 c 810 s 9 subd 11; 1969 c 524 s 2; 1969 c 956 s 1 subd 5; 1969 c 1029 s 1 subd 2; 2001 c 182 s 1,3 subd 3

Subd. 18. Fort Snelling state park, Ramsey, Hennepin and Dakota counties, which is hereby renamed from Fort Snelling state historical park.

HIST: 1961 c 570; 1967 c 787 s 3 subd 22; 1969 c 524 s 2; 1969 c 956 s 1 subd 2; 1973 c 225 s 1,2; 1980 c 489 s 1 subd 3; 1982 c 639 s 29; 1984 c 599 s 1 subd 4; 1991 c 275 s 4

Subd. 19. Forestville state park, Fillmore county.

HIST: 1963 c 790 art 5 s 1 subd 1(4); 1965 c 810 s 9; 1969 c 524 s 2; 1969 c 879 s 1 subd 6; 1987 c 400 s 32; 1995 c 215 s 1 subd 1; 1997 c 236 s 4 subd 2; 1999 c 157 s 1,2 subd 5; 2001 c 182 s 3 subd 4

Subd. 20. Franz Jevne state park, Koochiching county, which is hereby renamed from Franz Jevne state wayside park.

HIST: 1967 c 707 s 1; 1969 c 524 s 2

Subd. 21. Frontenac state park, Goodhue county.

HIST: 1957 c 783; 1961 c 528; 1965 c 810 s 9 subd 12; 1969 c 524 s 2; 1969 c 879 s 1 subd 7; 1971 c 859 s 1 subd 6; 1986 c 432 s 1 subd 2

Subd. 22. George H. Crosby Manitou state park, Lake county.

HIST: 1955 c 144; Ex1959 c 90 s 4 subd 2; 1969 c 524 s 2; 1994 c 448 s 1; 2001 c 182 s 7

Subd. 23. Glacial Lakes state park, Pope county.

HIST: 1963 c 790 art 5 s 1 subd 1(3); 1969 c 524 s 2; 1987 c 128 s 2 subd 2; 1989 c 259 s 1 subd 4

Subd. 23a. Glendalough state park, Otter Tail county.

HIST: 1991 c 254 art 2 s 47 subd 1; 1998 c 391 s 2 subd 2

Subd. 24. Grand Mound state park, Koochiching county.

HIST: 1963 c 790 art 5 s 1 subd 1(2); 1965 c 810 s 9; 1969 c 524 s 2; 1969 c 956 s 1 subd 6

Subd. 24a. Great River Bluffs state park, Winona county, which is renamed from O.L. Kipp state park.

HIST: 1963 c 790 art 5 s 1 subd 1(12); 1969 c 524 s 2; 1971 c 859 s 2; 1997 c 236 s 1

Subd. 25. Gooseberry Falls state park, Lake county.

HIST: 1937 c 474 s 1(j); 1955 c 683 s 1(1); 1967 c 787 s 3 subd 8; 1969 c 524 s 2; 1971 c 859 s 1 subd 7; 1995 c 215 s 1 subd 2

Subd. 26. Hayes Lake state park, Roseau county.

HIST: 1967 c 787 s 2; 1969 c 524 s 2; 1969 c 879 s 1 subd 15; 1971 c 859 s 5(e)

Subd. 27. Myre-Big Island state park, Freeborn county.

HIST: 1947 c 403; 1953 c 12; 1957 c 409; 1963 c 790 art 5 s 1 subd 1(9); 1967 c 787 s 3 subd 9; Ex1967 c 48 s 76; 1969 c 524 s 2; 1986 c 432 s 1 subd 3; 1990 c 437 s 1; 2000 c 486 s 2 subd 3

Subd. 27a. Grand Portage state park, Cook county.

HIST: 1989 c 259 s 6

Subd. 27b. Hill-Annex Mine state park, Itasca county.

HIST: 1988 c 686 art 1 s 50,51; 1989 c 259 s 8

Subd. 28. Interstate park, Chisago county, which is hereby renamed from Dalles of Saint Croix state park.

HIST: 1895 c 169 s 1; 1935 c 320 s 7(A1); 1969 c 524 s 2; 1971 c 859 s 4; 1977 c 431 s 2 subd 5; 1989 c 259 s 4; 1991 c 275 s 3; 1998 c 401 s 61

Subd. 29. Itasca state park, Hubbard, Clearwater and Becker counties.

HIST: 1891 c 56; 1893 c 15; 1901 c 52; 1903 c 218; 1905 c 277; 1907 c 90; 1919 c 190; 1919 c 306 s 1; 1931 c 395 s 7; 1943 c 178; 1943 c 301; 1945 c 240; Ex1959 c 90 s 4 subd 2; 1963 c 790 art 5 s 1 subd 1(10); 1969 c 524 s 2; 1969 c 879 s 1 subd 16; 1976 c 110 s 2; 1978 c 534 s 1,2; 1980 c 489 s 1 subd 4; 1985 c 81 s 2; 1991 c 307 s 2

Subd. 30. Jay Cooke state park, Carlton county.

HIST: 1915 c 374; 1919 c 463; 1951 c 703; 1967 c 787 s 4; 1969 c 524 s 2; 1971 c 859 s 1 subd 8; 1980 c 489 s 1 subd 5; 1984 c 599 s 1 subd 5; 1988 c 498 s 1

Subd. 30a. John A. Latsch state park, Winona county.

HIST: 1995 c 215 s 1 subd 3; 1997 c 236 s 4 subd 3

Subd. 31. Judge C. R. Magney state park, Cook county.

HIST: 1957 c 585; 1963 c 265; 1965 c 810 s 9 subd 17; 1969 c 524 s 2; 1979 c 320 s 3; 1999 c 157 s 2 subd 7

Subd. 32. Kilen Woods state park, Jackson county.

HIST: 1945 c 477; 1951 c 529; 1955 c 683 s 1(7); 1969 c 524 s 2; 1976 c 110 s 1; 1998 c 391 s 2 subd 3

Subd. 32a. Lac qui Parle state park, Lac qui Parle and Chippewa counties, which is hereby renamed from Lac qui Parle state recreation area.

HIST: 1959 c 360; 1967 c c 787 s 3 subd 21; 1969 c 524 s 3; 1994 c 448 s 1,5; 1996 c 372 s 1 subd 2; 2000 c 486 s 1; s 2 subd 4; s 3 subd 1

Subd. 33. Lake Bemidji state park, Beltrami county.

HIST: 1923 c 444 s 16(15); 1945 c 332; 1955 c 759; 1961 c 392; 1969 c 524 s 2; 1971 c 859 s 1 subd 9; 1977 c 431 s 2 subd 2; 1979 c 320 s 5; 1998 c 391 s 2 subd 4; 2000 c 486 s 3 subd 2

Subd. 34. Lake Bronson state park, Kittson county.

HIST: 1937 c 474 s 1(i); 1945 c 70 s 2; 1961 c 489; 1965 c 901 s 80; 1967 c 787 s 3 subd 10; 1969 c 524 s 2; 1969 c 879 s 1 subd 8; 1971 c 859 s 3; 1977 c 431 s 2 subd 3; 1999 c 157 s 2 subd 8; s 3; 2001 c 182 s 3 subd 5

Subd. 35. Lake Carlos state park, Douglas county.

HIST: 1935 c 340; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(12); 1967 c 787 s 3 subd 11; 1969 c 524 s 2; 1977 c 431 s 2 subd 4; 1989 c 259 s 1 subd 5; 1996 c 372 s 1 subd 3

Subd. 36. Lake Louise state park, Mower county.

HIST: 1963 c 790 art 5 s 1 subd 1(7); 1967 c 787 s 3 subd 12; 1969 c 524 s 2

Subd. 37. Lake Maria state park, Wright county.

HIST: 1947 c 401; 1963 c 790 art 5 s 1 subd 1(8); 1969 c 524 s 2; 1971 c 859 s 5(a); 1980 c 489 s 1 subd 6; 1991 c 275 s 2

Subd. 38. Lake Shetek state park, Murray county.

HIST: 1937 c 474 s 1(d); 1947 c 394; 1963 c 790 art 5 s 1 subd 1(13); 1965 c 810 s 9 subd 16; 1967 c 787 s 3 subd 13; 1969 c 524 s 2; 1989 c 259 s 1 subd 6; 2001 c 182 s 3 subd 6

Subd. 39. Repealed, 1989 c 259 s 10

Subd. 40. McCarthy Beach state park, St. Louis county, which is hereby renamed from McCarthy Beach memorial state park.

HIST: 1945 c 484; Ex1961 c 60 s 4; 1969 c 524 s 2; 1969 c 879 s 1 subd 9; 1971 c 159 s 1-3; 1977 c 431 s 1; 1989 c 259 s 1 subd 7; 1992 c 451 s 1 subd 3; 2

Subd. 41. Maplewood state park, Otter Tail county.

HIST: 1963 c 790 art 5 s 1 subd 1(1); 1965 c 810 s 9 subd 4; 1969 c 524 s 2; 1971 c 859 s 1 subd 10

Subd. 42. Mille Lacs Kathio state park, Mille Lacs county.

HIST: 1957 c 645; Ex1959 c 90 s 4 subd 2; 1969 c 524 s 2; 1971 c 859 s 1 subd 11; 1980 c 489 s 1 subd 7

Subd. 43. Minneopa state park, Blue Earth county.

HIST: 1905 c 297; 1909 c 409; 1917 c 157; 1931 c 7; 1935 c 320 s 7; 1947 c 215; Ex1961 c 60 s 4; 1967 c 787 s 3 subd 15; Ex1967 c 48 s 77; 1969 c 524 s 2; 1969 c 1075 s 1; 1998 c 391 s 2 subd 5; 2000 c 486 s 2 subd 5

Subd. 44. Monson Lake state park, Swift county, which is hereby renamed from Monson Lake memorial state park.

HIST: 1937 c 474 s 1(e); 1965 c 810 s 9; 1969 c 524 s 2

Subd. 44a. Moose Lake state park, Carlton county, which is hereby renamed from Moose Lake state recreation area.

HIST: 1971 c 280 s 1; 1971 c 859 s 12; 1986 c 432 s 2; 1994 c 448 s 1,5

Subd. 45. Nerstrand Big Woods state park, Rice county.

HIST: 1945 c 153; 1955 c 683 s 1(2); 1969 c 524 s 2; 1971 c 859 s 5(d); 1990 c 437 s 2; 1992 c 451 s 1 subd 4; 2001 c 182 s 3 subd 7

Subd. 46. Repealed, 1997 c 236 s 6

Subd. 47. Old Mill state park, Marshall county.

HIST: 1951 c 237; 1969 c 524 s 2; 1994 c 448 s 1

Subd. 48. Rice Lake state park, Steele and Dodge counties.

HIST: 1963 c 790 art 5 s 1 subd 1(9); 1965 c 810 s 9 subd 7; 1965 c 901 s 77 subd 3; 1967 c 787 s 3 subd 16; 1969 c 524 s 2

Subd. 49. St. Croix state park, Pine county.

HIST: 1943 c 293; 1945 c 356; 1969 c 524 s 2; 1969 c 879 s 1 subd 14; 1991 c 275 s 1 subd 3

Subd. 49a. St. Croix Wild River state park, Chisago county.

HIST: 1973 c 567 s 4; 1977 c 109 s 1; 1980 c 489 s 1 subd 8; 1999 c 157 s 2 subd 9

Subd. 50. Sakatah Lake state park, Le Sueur and Rice counties.

HIST: 1963 c 790 art 5 s 1 subd 1(6); 1965 c 810 s 9 subd 8; 1965 c 901 s 77 subd 4; 1969 c 524 s 2; 1991 c 275 s 1 subd 4

Subd. 51. Savanna Portage state park, Aitkin and St. Louis counties.

HIST: 1961 c 226; 1963 c 790 art 5 s 1 subd 1(14); 1967 c 787 s 3 subd 17; 1969 c 524 s 2; 1996 c 372 s 1 subd 4; 1998 c 391 s 2 subd 6

Subd. 52. Scenic state park, Itasca county.

HIST: 1921 c 345; 1923 c 444; 1935 c 320 s 7(A5); 1969 c 524 s 2; 1980 c 489 s 1 subd 9; 1987 c 128 s 2 subd 3; 1999 c 157 s 2 subd 10

Subd. 52a. Schoolcraft state park, Cass and Itasca counties, which is hereby renamed from Schoolcraft state recreation area.

HIST: 1959 c 102 s 1; 1969 c 524 s 3; 1994 c 448 s 1,5

Subd. 53. Sibley state park, Kandiyohi county.

HIST: 1919 c 463; 1931 c 292; 1957 c 63; Ex1959 c 90 s 4 subd 2; Ex1961 c 60 s 4; 1963 c 790 art 5 s 1 subd 1(15); 1965 c 810 s 9 subd 5; 1967 c 787 s 3 subd 18; 1969 c 524 s 2; 1969 c 879 s 1 subd 11; 1973 c 628 s 1; 1974 c 406 s 79; 1980 c 489 s 1 subd 10; s 2; 2000 c 486 s 2 subd 6

Subd. 53a. Soudan underground mine state park, St. Louis county.

HIST: 1963 c 790 art 6; 1965 c 415 s 1; 1969 c 524 s 2; 1982 c 477 s 1,2; 1987 c 128 s 3,7

Subd. 53b. Split Rock Creek state park, Pipestone county, which is hereby renamed from Split Rock Creek state recreation area.

HIST: 1937 c 474 s 1(h); 1945 c 215 s 1; 1969 c 524 s 3; 1982 c 502 s 1,2; 1994 c 448 s 1,5; 1996 c 372 s 1 subd 5

Subd. 54. Split Rock Lighthouse state park, Lake county.

HIST: 1945 c 256 s 2; 1967 c 787 s 1; 1969 c 524 s 2; 1979 c 320 s 1,2; 1997 c 236 s 4 subd 4; 2001 c 182 s 3 subd 8

Subd. 55. Temperance River state park, Cook county.

HIST: 1957 c 421 s 1; 1969 c 524 s 2; 1984 c 599 s 1 subd 6; 1994 c 448 s 1; 1999 c 157 s 2 subd 11; s 4 subds 1,2

Subd. 55a. Tettegouche state park, Lake county.

HIST: 1945 c 256 s 1; 1969 c 524 s 2; 1969 c 879 s 1 subd 2; 1979 c 301 s 10; 1981 c 110 s 1; 1984 c 599 s 1 subd 7; 1991 c 275 s 1 subd 5; 1994 c 448 s 1; 1998 c 391 s 2 subd 7

Subd. 56. Traverse des Sioux state park. Repealed, 1980 c 489 s 7

Subd. 57. Renumbered subd 53a

Subd. 58. Upper Sioux Agency state park, Yellow Medicine county.

HIST: 1963 c 790 art 5 s 1 subd 1(5); 1969 c 524 s 2; 1969 c 956 s 1 subd 4; 1969 c 1029 s 1 subd 3; 1971 c 859 s 1 subd 12

Subd. 59. Whitewater state park, Winona county.

HIST: 1919 c 463; Ex1961 c 60 s 4; 1963 c 810 s 9 subd 9; 1965 c 810 s 9 subd 9; 1967 c 787 s 3 subd 19; 1969 c 524 s 2; 1969 c 879 s 1 subd 12; 1971 c 859 s 5(c); 1980 c 489 s 3; 1984 c 599 s 1 subd 8; 1999 c 157 s 2 subd 12

Subd. 60. William O'Brien state park, Washington county.

HIST: 1947 c 271; 1955 c 683 s 1(5); Ex1959 c 90 s 4 subd 2; 1963 c 790 art 5 s 1 subd 1(16); 1969 c 524 s 2; 1973 c 482 s 2; 1979 c 320 s 6; 1986 c 432 s 1 subd 4; 1994 c 448 s 1; 1995 c 215 s 1 subd 4; 1996 c 372 s 1 subd 6; 1999 c 157 s 2 subd 13

Subd. 61. Zippel Bay state park, Lake of the Woods county, which is hereby renamed from Zippel Bay state recreation area.

HIST: 1959 c 63; Ex1961 c 60 s 4; 1969 c 524 s 3; 1969 c 879 s 1 subd 13; 1986 c 432 s 4; 1994 c 448 s 1,5



Section 85.013 State monuments, recreation areas, and waysides.

85.013 State monuments, recreation areas, and waysides.

Subdivision 1. State parks, designated monuments, recreation reserves and waysides heretofore established and hereby confirmed as state monuments, state recreation areas and state waysides together with the counties in which they are situated are listed in this section and shall hereafter be named as indicated in this section.

HIST: 1969 c 524 s 3

Subd. 2. Repealed, 1975 c 353 s 41

Subd. 2a. Belle Plaine state wayside, Carver, Scott and Sibley counties.

HIST: 1969 c 879 s 2 subd 2(d)

Subd. 2b. Blakeley state wayside, Scott county.

HIST: 1969 c 879 s 2 subd 2(e); 1984 c 599 s 2

Subd. 2c. Big Bog state recreation area, Beltrami county.

HIST: 2000 c 488 art 3 s 20; 2000 c 492 art 1 s 37; 2001 c 182 s 4 subd 1; s 5

Subd. 3. Repealed, 1975 c 353 s 41

Subd. 4. Repealed, 1975 c 353 s 41

Subd. 5. Caribou Falls state wayside, Lake county, which is hereby renamed from Caribou Falls state park.

HIST: 1947 c 179 s 1; 1969 c 524 s 3

Subd. 5a. Carver Rapids state wayside, Scott county.

HIST: 1969 c 879 s 2 subd 2(b)

Subd. 5b. Repealed, 1975 c 353 s 41

Subd. 5c. Cuyuna country state recreation area, Crow Wing county.

HIST: 1993 c 172 s 34

Subd. 6. Repealed, 1975 c 353 s 41

Subd. 7. Repealed, 1975 c 353 s 41

Subd. 8. Repealed, 1999 c 157 s 7

Subd. 9. Devils Track Falls state wayside, Cook county, which is hereby renamed from Devils Track Falls state park.

HIST: Ex1961 c 60 s 4; 1969 c 524 s 3

Subd. 10. Flood Bay state wayside, Lake county, which is hereby renamed from Flood Bay wayside park.

HIST: 1965 c 566 s 1; 1969 c 524 s 3; 1984 c 599 s 3; 1986 c 432 s 3

Subd. 11. Repealed, 1975 c 353 s 41

Subd. 11a. Garden Island state recreation area; Lake of the Woods county.

HIST: 1998 c 391 s 3; 2001 c 182 s 4 subd 2

Subd. 12. Inspiration Peak state wayside, Otter Tail county, which is hereby renamed from Inspiration Peak park.

HIST: 1931 c 395 s 7(15); 1969 c 524 s 3

Subd. 12a. Iron Range off-highway vehicle recreation area, St. Louis county.

HIST: 1996 c 407 s 32; 1997 c 192 s 2; 1999 c 231 s 99 subd 1; 2000 c 393 s 1

Subd. 13. Repealed, 1995 c 215 s 3

Subd. 14. Joseph R. Brown state wayside, Renville county, which is hereby renamed from Joseph R. Brown memorial park.

HIST: Ex1937 c 87 s 1; 1969 c 524 s 3

Subd. 15. Kodonce River state wayside, Cook county, which is hereby renamed from Kodonce River state park.

HIST: 1947 c 180 s 1; 1969 c 524 s 3

Subd. 16. Repealed, 1994 c 448 s 4

Subd. 16a. Lawrence state wayside, Scott county.

HIST: 1969 c 879 s 2 subd 2(c)

Subd. 17. Repealed, 1975 c 353 s 41

Subd. 17a. Minnesota Valley state recreation area, Hennepin, Dakota, Scott, Carver, Sibley, and Le Sueur counties.

HIST: 1994 c 448 s 2

Subd. 18. Repealed, 1975 c 353 s 41

Subd. 18a. Repealed, 1994 c 448 s 4

Subd. 19. Repealed, 1987 c 128 s 4

Subd. 20. Repealed, 1995 c 215 s 3

Subd. 20a. Red River state recreation area, Polk county.

HIST: 2000 c 488 art 3 s 21; 2000 c 492 art 1 s 38

Subd. 21. Ray Berglund state wayside, Cook county, which is hereby renamed from Ray Berglund state scenic memorial wayside.

HIST: 1951 c 207; 1967 c 787 s 3 subd 20; 1969 c 524 s 3; 1969 c 879 s 1 subd 10

Subd. 21a. Repealed, 1987 c 128 s 5

Subd. 21b. Rush River state wayside, Sibley county.

HIST: 1969 c 879 s 2 subd 2(f)

Subd. 22. Saint Croix Islands recreation area, Washington county, which is hereby renamed from Saint Croix Islands scenic reserve.

HIST: 1935 c 340 s 1; 1969 c 524 s 3; 1994 c 448 s 2

Subd. 23. Sam Brown memorial state wayside, Traverse county, which is hereby renamed from Sam Brown state park.

HIST: 1929 c 357 s 1; 1969 c 524 s 3

Subd. 24. Repealed, 1994 c 448 s 1

Subd. 25. Repealed, 1975 c 353 s 41

Subd. 25a. Repealed, 1975 c 353 s 41

Subd. 26. Repealed, 1994 c 448 s 1

Subd. 27. Repealed, 1975 c 353 s 41

Subd. 28. Repealed, 1994 c 448 s 1



Section 85.014 Prior laws not altered; revisor's duties.

85.014 Prior laws not altered; revisor's duties.

In compiling the next and subsequent editions of Minnesota Statutes the revisor of statutes shall substitute the provisions of sections 85.011 to 85.013, in accordance with the statutory numbering proposed therein, for sections 85.07 to 85.197. Such substitution shall in no way alter the effect of the laws from which said sections 85.07 to 85.197 are derived nor operate as a repeal of any of the provisions of said sections. The revisor may include as a note after each of the above named state parks, monuments, recreation areas and waysides a reference to the various laws establishing and relating to said park, monument, recreation area and wayside and shall make such rearrangement of the material in this chapter, as is necessary to carry out the provisions of this section. To the extent possible, the revisor shall include, in sections 85.012 and 85.013, new state parks, monuments, recreation areas, and waysides when established pursuant to law.

HIST: 1969 c 524 s 4



Section 85.015 State trails.

85.015 State trails.

Subdivision 1. Acquisition. (a) The commissioner of natural resources shall establish, develop, maintain, and operate the trails designated in this section. Each trail shall have the purposes assigned to it in this section. The commissioner of natural resources may acquire lands by gift or purchase, in fee or easement, for the trail and facilities related to the trail.

(b) Notwithstanding the offering to public entities, referral to executive council, public sale and related notice and publication requirements of sections 94.09 to 94.165, the commissioner of natural resources, in the name of the state, may sell surplus lands not needed for trail purposes at private sale to adjoining property owners and leaseholders. The conveyance must be by quitclaim in a form approved by the attorney general for a consideration not less than the appraised value.

Subd. 1a. Private subsurface use of trails. Notwithstanding section 272.68, subdivision 3, the commissioner may issue a permit, without a fee, to allow a person who owns land adjacent to a trail established under this section on land owned by the state in fee to continue a subsurface use of the trail right-of-way, if:

(1) the person was carrying on the use when the state acquired the land for the trail; and

(2) the use does not interfere with the public's use of the trail.

Subd. 1b. Easements for ingress and egress. Notwithstanding section 16A.695, when a trail is established under this section, a private property owner who has a preexisting right of ingress and egress over the trail right-of-way is granted, without charge, a permanent easement for ingress and egress purposes only. The easement is limited to the preexisting crossing and reverts to the state upon abandonment. Nothing in this subdivision is intended to diminish or alter any written or recorded easement that existed before the state acquired the land for the trail.

Subd. 1c. Repealed, 1999 c 4 s 5

Subd. 2. Casey Jones trail, Murray and Pipestone counties. (a) The trail shall originate in Lake Shetek state park, Murray county, and from there trail southwesterly to Slayton, Minnesota; thence westerly to the point of intersection with the most easterly terminus of the state-owned abandoned railroad right-of-way, commonly known as the Casey Jones unit; thence westerly along said Casey Jones unit to Pipestone, Minnesota, in Pipestone county, and there terminate.

(b) The trail shall be developed primarily for riding and hiking. Nothing herein shall abrogate the purpose for which the Casey Jones unit was originally established, and the use thereof shall be concurrent.

Subd. 3. Countryview Bicycle trail, Ramsey and Washington counties. (a) The trail shall originate at Phalen Park in St. Paul and thence extend easterly through Oakdale and Lake Elmo to a point near South Twin Lake, and thence extend to Stillwater in Washington county and there terminate.

(b) The trail shall be developed primarily for the use of bicycles.

The commissioner may contract and enter into other agreements with state and local road authorities and with local governments in regard to the establishment, development, maintenance, and operation of the trail, including but not limited to speed regulation and signing of the trail.

Subd. 4. Douglas trail, Olmsted, Wabasha, and Goodhue counties. (a) The trail shall originate at Rochester in Olmsted county and shall follow the route of the Chicago Great Western Railroad to Pine Island in Goodhue county and there terminate.

(b) Additional trails may be established that extend the Douglas trail system to include Pine Island, Mazeppa in Wabasha county to Zumbrota, Bellechester, Goodhue, and Red Wing in Goodhue county. In addition to the criteria in section 86A.05, subdivision 4, these trails must utilize abandoned railroad rights-of-way where possible.

(c) The trail shall be developed primarily for riding and hiking.

(d) Under no circumstances shall the commissioner acquire any of the right-of-way of the Chicago Great Western Railroad until the abandonment of the line of railway described in this subdivision has been approved by the Interstate Commerce Commission.

Subd. 5. Glacial Lakes trail, Kandiyohi, Pope, and Douglas counties. (a) The trail shall originate at Kandiyohi county park on the north shore of Green Lake in Kandiyohi county and thence extend northwesterly to Sibley state park, thence northwesterly to Glacial Lakes state park in Pope county, thence northeasterly to Lake Carlos state park in Douglas county, and there terminate.

(b) The trail shall be developed primarily for riding and hiking.

Subd. 6. Minnesota Valley trail, Hennepin, Dakota, Scott, Carver, Sibley and Le Sueur counties. (a) The trail shall originate at Fort Snelling state park and thence extend generally southwesterly along the Minnesota river valley through Hennepin, Dakota, Scott, Carver, Sibley, and Le Sueur counties to the city of Le Sueur, and there terminate. The trail shall include the following state waysides: (a) Rice lake wayside, in Scott county; (b) Carver rapids wayside, in Scott county; (c) Lawrence wayside, in Scott county; (d) Belle Plaine wayside, in Carver, Scott, and Sibley counties; (e) Blakeley wayside, in Scott county; and (f) Rush river wayside, in Sibley county.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles are prohibited from that portion of the trail on the north side of the Minnesota river, lying between Fort Snelling state park and Rice lake wayside.

(c) In establishing, developing, maintaining, and operating the trail the commissioner shall cooperate with local units of government and private individuals and groups whenever feasible.

Subd. 7. Blufflands trail system, Fillmore, Olmsted, Winona, and Houston counties. (a) The Root River trail shall originate at Chatfield in Fillmore county, and thence extend easterly in the Root river valley to the intersection of the river with Minnesota trunk highway No. 26 in Houston county, and extend to the Mississippi river.

(b) Additional trails may be established that extend the Blufflands trail system to include La Crescent, Hokah, Caledonia, and Spring Grove in Houston county; Preston, Harmony, Fountain, Wykoff, Spring Valley, Mabel, Canton, and Ostrander in Fillmore county; Dover, Eyota, Stewartville, Byron, and Chester Woods county park in Olmsted county; and Winona, Minnesota City, Rollingstone, Altura, Lewiston, Utica, St. Charles, and Elba in Winona county. In addition to the criteria in section 86A.05, subdivision 4, these trails must utilize abandoned railroad rights-of-way where possible.

(c) The trails shall be developed primarily for nonmotorized riding and hiking.

Subd. 8. Sakatah Singing Hills trail, Blue Earth, Le Sueur, and Rice counties. (a) The trail shall originate at mile post 4.1 of the Chicago and Northwestern Railway Company right-of-way in the junction of Benning, Blue Earth county, and shall extend in a northeasterly direction along the railroad right-of-way to mile post 46.01 of the Chicago and Northwestern Railway at a point commonly known as Faribault Junction in Rice county, a distance of approximately 42 miles, and there terminate.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles, except snowmobiles, are prohibited from the trail.

Subd. 8a. Mill towns trail. (a) The trail shall originate at a point commonly known as Faribault Junction in Rice county, the termination point of the Sakatah Singing Hills Trail, and shall extend through the towns of Faribault, Dundas, Northfield, Waterford, and Randolph, to the termination point of the Cannon Valley Trail in Cannon Falls. The trail may be located within the Cannon river wild, scenic, and recreational land use district.

(b) The trail shall be developed primarily for riding and hiking. Motorized vehicles, except snowmobiles, are prohibited from the trail.

Subd. 9. Repealed, 1973 c 684 s 3

Subd. 10. Luce Line trail. (a) The trail shall originate at Gleason Lake in Plymouth Village, Hennepin county, and shall follow the route of the Chicago Northwestern Railroad.

(b) The trail shall be developed for multiuse wherever feasible. The department shall cooperate in maintaining its integrity for modes of use consistent with local ordinances.

(c) In establishing, developing, maintaining, and operating the trail, the commissioner shall cooperate with local units of government and private individuals and groups. Before acquiring any parcel of land for the trail, the commissioner of natural resources shall develop a management program for the parcel and conduct a public hearing on the proposed management program in the vicinity of the parcel to be acquired. The management program of the commissioner shall include but not be limited to the following: (a) fencing of portions of the trail where necessary to protect adjoining landowners; and (b) the maintenance of the trail in a litter free condition to the extent practicable.

(d) The commissioner shall not acquire any of the right-of-way of the Chicago Northwestern Railway Company until the abandonment of the line described in this subdivision has been approved by the interstate commerce commission. Compensation, in addition to the value of the land, shall include improvements made by the railroad, including but not limited to, bridges, trestles, public road crossings, or any portion thereof, it being the desire of the railroad that such improvements be included in the conveyance. The fair market value of the land and improvements shall be recommended by two independent appraisers mutually agreed upon by the parties. The fair market value thus recommended shall be reviewed by a review appraiser agreed to by the parties, and the fair market value thus determined, and supported by appraisals, may be the purchase price. The commissioner may exchange lands with landowners abutting the right-of-way described in this section to eliminate diagonally shaped separate fields.

Subd. 11. Willard Munger trail, Ramsey, Anoka, Washington, Chisago, Pine, and Carlton counties. (a) The trail shall originate in the vicinity of Arden Hills, Ramsey county, and thence extend northeasterly, traversing Anoka and Washington counties to the vicinity of Taylors Falls in Chisago county; thence northwesterly and northerly to St. Croix state park in Pine county; thence northerly to Jay Cooke state park in Carlton county, and there terminate.

(b) The trail shall be developed primarily for riding and hiking.

(c) Additional trails shall be established that extend the Willard Munger trail to include Proctor and Hermantown in St. Louis county.

Subd. 12. Heartland trail, Hubbard and Cass counties. (a) The trail shall originate at mile post 90.92 at Park Rapids in Hubbard county and shall extend in an easterly direction along the Burlington Northern Railroad right-of-way through Walker in Cass county. The trail shall then continue in a northerly direction along the Burlington Northern Railroad right-of-way to Cass Lake in Cass county, and there terminate.

(b) The trail shall be developed primarily for riding and hiking.

(c) In addition to the authority granted in subdivision 1, lands and interests in lands for the Heartland trail may be acquired by eminent domain. Before acquiring any land or interest in land by eminent domain the commissioner of administration shall obtain the approval of the governor. The governor shall consult with the legislative advisory commission before granting approval. Recommendations of the legislative advisory commission shall be advisory only. Failure or refusal of the commission to make a recommendation shall be deemed a negative recommendation.

Subd. 13. Arrowhead Region trails, in Cook, Lake, St. Louis, Koochiching and Itasca counties. (a)(1) The Taconite trail shall originate at Ely in St. Louis county and extend southwesterly to Tower in St. Louis county, thence westerly to McCarthy Beach state park in St. Louis county, thence southwesterly to Grand Rapids in Itasca county and there terminate;

(2) The Northshore trail shall originate in Duluth in St. Louis county and extend northeasterly to Two Harbors in Lake county, thence northeasterly to Grand Marais in Cook county, thence northeasterly to the international boundary in the vicinity of the north shore of Lake Superior, and there terminate;

(3) The Grand Marais to International Falls trail shall originate in Grand Marais in Cook county and extend northwesterly, outside of the Boundary Waters Canoe Area, to Ely in St. Louis county, thence southwesterly along the route of the Taconite trail to Tower in St. Louis county, thence northwesterly through the Pelican Lake area in St. Louis county to International Falls in Koochiching county, and there terminate.

(b) The trails shall be developed primarily for riding and hiking.

(c) In addition to the authority granted in subdivision 1, lands and interests in lands for the Arrowhead Region trails may be acquired by eminent domain. Before acquiring any land or interest in land by eminent domain the commissioner of administration shall obtain the approval of the governor. The governor shall consult with the legislative advisory commission before granting approval. Recommendations of the legislative advisory commission shall be advisory only. Failure or refusal of the commission to make a recommendation shall be deemed a negative recommendation.

Subd. 14. State trail, Chisago, Ramsey, and Washington counties. (a) The trail shall originate at the state capitol and shall extend northerly and northeasterly to William O'Brien state park, thence northerly to Taylors Falls in Chisago county, and there terminate.

(b) The trail shall be developed primarily for hiking and nonmotorized riding.

(c) In addition to the authority granted in subdivision 1, lands and interests in lands for the trail may be acquired by eminent domain.

(d) The commissioner of natural resources, after consulting with all local units of government affected by the trail, and with the commissioner of transportation and the metropolitan council, shall prepare a master plan for the trail. After completion of the master plan, any land or interest in land not needed for the trail may be disposed of by the commissioner of natural resources as follows:

(1) by transfer to the department of transportation, the historical society, or another state agency;

(2) by sale at not less than the purchase price to a city, town, school district, park district, or other political subdivision whose boundaries include or are adjacent to the land, for public purposes only, after written notice to each of these political subdivisions; or

(3) if no offer to purchase is received from any political subdivision within one year after the completion of the master plan, then by public sale, at not less than the purchase price, upon notice published in the manner provided in section 92.14, and otherwise in the same manner as trust fund lands are sold, so far as applicable.

All proceeds derived from sales of unneeded land and interest in land shall be deposited in the state bond fund. For the purposes of United States Code, title 23, section 138, and title 49, section 1653(f), any land or interest in land not needed for the trail and transferred to another state agency, or sold, does not constitute permanent park, recreation area, or wildlife or waterfowl refuge facility land.

Subd. 15. Paul Bunyan trail, Crow Wing, Cass, Hubbard, and Beltrami counties. The trail shall originate in Crow Wing state park in Crow Wing county and shall extend through the city of Baxter and in a northerly direction along the Burlington Northern Railroad right-of-way, intersecting the Heartland state trail southwest of the city of Walker in Cass county. The trail shall continue on the Heartland state trail through the city of Walker, then in a northwesterly direction along the Burlington Northern Railroad right-of-way to the city of Bemidji in Beltrami county and terminate in Lake Bemidji state park.

Subd. 16. Superior Vista trail; St. Louis and Lake counties. The trail shall originate at the city of Duluth and shall extend in a northeasterly direction along the shoreline of Lake Superior to the city of Two Harbors. The trail shall be designed for bicycles and hikers, shall utilize existing highway and railroad right-of-way where possible, and shall be laid out in a manner to maximize the view of Lake Superior while traversing the length of the trail.

Subd. 17. Shooting Star trail, Mower county. (a) The trail shall originate in the city of LeRoy and extend in a northwesterly direction through Lake Louise state park and the cities of Taopi, Adams, Rose Creek, and Lyle, to the city of Austin.

(b) Additional trails shall be established to connect with the Bluffland trail system in Fillmore county and the trail from Riceville, Iowa.

(c) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 18. Prairie Wildflower trail, Mower, Dodge, Steele and Rice counties. (a) The trail shall follow an abandoned railroad line originating in the city of Austin and extending northwesterly through Blooming Prairie and Owatonna to the city of Faribault.

(b) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 19. Blazing Star trail, Freeborn and Mower counties. (a) The trail shall originate in the city of Albert Lea and extend to the city of Austin.

(b) The trail shall be developed primarily for hiking and nonmotorized riding.

Subd. 20. Stagecoach trail; Steele, Dodge, and Olmsted counties. The trail shall originate at the Douglas trail near the city of Rochester in Olmsted county and extend westerly along the Zumbro river valley to the city of Mantorville and the village of Wasioja in Dodge county, following as closely as possible the historic stagecoach trail to Wasioja, through Rice Lake state park to the city of Owatonna in Steele county.

Subd. 21. Gitchi-Gami trail, Lake and Cook counties. (a) The trail shall originate in the city of Two Harbors and shall extend in a northeasterly direction along the shore of Lake Superior, running parallel to state highway 61 to the city of Grand Marais.

(b) The trail shall be developed primarily for hiking and bicycling.

Subd. 22. Minnesota River trail; Big Stone, Swift, Yellow Medicine, Chippewa, Renville, Nicollet, Sibley, and Le Sueur counties. The trail shall originate at the entrance to Big Stone Lake state park and extend along the Minnesota river valley to connect to the Minnesota Valley trail at the city of Le Sueur.

Subd. 23. Central Lakes trail; Otter Tail, Grant, and Douglas counties. The trail shall originate at the city of Fergus Falls and extend in a southeasterly direction through Grant and Douglas counties to the eastern boundary of Douglas county.

HIST: 1971 c 859 s 6-8; Ex1971 c 3 s 96; 1973 c 684 s 1,2; 1973 c 743 s 1; 1974 c 407 s 1,2; 1975 c 113 s 1; 1975 c 271 s 6; 1980 c 458 s 12; 1982 c 639 s 30,31; 1983 c 344 s 23; 1986 c 444; 1988 c 436 s 1; 1988 c 628 s 4; 1988 c 679 s 1,2; 1991 c 254 art 2 s 13; 1992 c 456 s 1; 1993 c 285 s 4; 1994 c 391 s 1-3; 1994 c 632 art 2 s 21; 1994 c 643 s 47; 1995 c 26 s 1; 1995 c 220 s 66,67; 1996 c 407 s 33,34; 1997 c 216 s 65,66; 1998 c 318 s 1; 1998 c 401 s 25; 1999 c 95 s 1; 1999 c 231 s 100,101; 2000 c 488 art 3 s 22; 2000 c 492 art 1 s 39; 2001 c 27 s 1; 1Sp2001 c 2 s 84,85

* NOTE: Subdivision 23, as added by Laws 2001, First Special *Session chapter 2, section 85, is effective August 1, 2005.



Section 85.0155 Lake Superior water trail.

85.0155 Lake Superior water trail.

Subdivision 1. Creation. A water trail is created along the Lake Superior shoreline from Park Point in Duluth to the border with Canada. The trail must be primarily developed for kayakers and campers, using existing public lands for designated rest areas.

Subd. 2. Commissioner's duties. The commissioner of natural resources must coordinate the creation of the water trail by placing signs for rest areas along the lake and working with other public agencies and private resorts owning land along the lake to do the same. At the earliest opportunity, the commissioner shall make available a water trail map depicting the designated rest areas for the touring public.

Subd. 3. Gifts; donations. The commissioner of natural resources is authorized to accept donations of land, or easements in land, for rest areas along the Lake Superior water trail, and may seek and accept money for this purpose from other public and private sources.

HIST: 1993 c 143 s 1



Section 85.0156 Mississippi whitewater trail.

85.0156 Mississippi whitewater trail.

Subdivision 1. Creation. An urban whitewater trail is created along the Mississippi river in the lower St. Anthony falls area below the stone arch bridge in Minneapolis. The trail must be primarily developed for whitewater rafters, canoers, and kayakers.

Subd. 2. Commissioner's duties. (a) The commissioner of natural resources must coordinate the creation of the whitewater trail by placing designation signs near and along the river and must publicize the designation.

(b) In designating the Mississippi whitewater trail, the commissioner must work with other federal, state, and local agencies and private businesses and organizations interested in the trail.

Subd. 3. Gifts; donations. The commissioner of natural resources is authorized to accept, on behalf of a nonprofit corporation, donations of land or easements in land for the whitewater trail and may seek and accept money for the trail from other public and private sources.

HIST: 1998 c 401 s 26



Section 85.016 Bicycle trail program.

85.016 Bicycle trail program.

The commissioner of natural resources shall establish a program for the development of bicycle trails utilizing the state trails authorized by section 85.015, other state parks and recreation land, and state forests. "Bicycle trail," as used in this section, has the meaning given in section 169.01. The program shall be coordinated with the local park trail grant program established by the commissioner pursuant to section 85.019, with the bikeway program established by the commissioner of transportation pursuant to section 160.265, and with existing and proposed local bikeways. In the metropolitan area as defined in section 473.121, the program shall be developed in accordance with plans and priorities established by the metropolitan council. The commissioner shall provide technical assistance to local units of government in planning and developing bicycle trails in local parks. The bicycle trail program shall, as a minimum, describe the location, design, construction, maintenance, and land acquisition needs of each component trail and shall give due consideration to the model standards for the establishment of recreational vehicle lanes promulgated by the commissioner of transportation pursuant to section 160.262. The program shall be developed after consultation with the state trail council and regional and local units of government and bicyclist organizations.

HIST: 1976 c 166 s 7; 1976 c 199 s 17; 1977 c 421 s 3; 1981 c 356 s 102,248; 1983 c 289 s 115 subd 1; 1984 c 558 art 4 s 10; 1987 c 255 s 1; 1987 c 312 art 1 s 26 subd 2; 1995 c 186 s 24



Section 85.017 Trail registry.

85.017 Trail registry.

The commissioner of natural resources shall compile and maintain a current registry of cross-country skiing, hiking, horseback riding and snowmobiling trails in the state and shall publish and distribute the information in the manner prescribed in section 86A.11. The metropolitan council, the commissioner of trade and economic development, the Minnesota historical society, and local units of government shall cooperate with and assist the commissioner in preparing the registry.

HIST: 1977 c 421 s 4; 1981 c 356 s 103; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2



Section 85.018 Trail use; vehicles regulated, restricted.

85.018 Trail use; vehicles regulated, restricted.

Subdivision 1. Definitions. For the purposes of this section:

(a) "All-terrain vehicle" has the meaning given in section 84.92, subdivision 8.

(b) "Commissioner" means the commissioner of the state agency from which the grants-in-aid are received.

(c) "Off-road vehicle" has the meaning given in section 84.797, subdivision 7.

(d) "Snowmobile" has the meaning given in section 84.81, subdivision 3.

(e) "Trail" means a recreational trail that is funded in whole or in part by state grants-in-aid to a local unit of government.

Subd. 2. Authority of local government. (a) A local government unit that receives state grants-in-aid for any trail, with the concurrence of the commissioner, and the landowner or land lessee, may:

(1) designate the trail for use by snowmobiles or for nonmotorized use from December 1 to April 1 of any year; and

(2) issue any permit required under subdivisions 3 to 5.

(b) A local government unit that receives state grants-in-aid under section 84.794, subdivision 2, 84.803, subdivision 2, or 84.927, subdivision 2, for any trail, with the concurrence of the commissioner, and landowner or land lessee, may:

(1) designate the trail specifically for use at various times of the year by all-terrain or off-road vehicles or off-highway motorcycles, for nonmotorized use such as ski touring, snowshoeing, and hiking, and for multiple use, but not for motorized and nonmotorized use at the same time; and

(2) issue any permit required under subdivisions 3 to 5.

(c) A local unit of government that receives state grants-in-aid for any trail, with the concurrence of the commissioner and landowner or land lessee, may designate certain trails for joint use by snowmobiles, off-highway motorcycles, all-terrain and off-road vehicles.

Subd. 3. Motorized use; permits, restrictions. Permits may be issued for motorized vehicles, other than those designated, to use a trail designated for use by snowmobiles, off-highway motorcycles, all-terrain or off-road vehicles. Notice of the permit must be conspicuously posted, at the expense of the permit holder, at no less than one-half mile intervals along the trail, for the duration of the permit. Permits shall require that permit holders return the trail and any associated facility to their original condition if any damage is done by the permittee. Limited permits for special events such as races may be issued and shall require the removal of any trail markers, banners and other material used in connection with the special event.

Subd. 4. Nonmotorized use trails. No motorized vehicle shall be operated on a trail designated for nonmotorized use. This subdivision does not apply to motorized wheelchairs or other motorized devices operated by an individual who is physically disabled.

Subd. 5. Motorized vehicle trails restricted. (a) From December 1 to April 1 in any year no use of a motorized vehicle other than a snowmobile, unless authorized by permit, lease or easement, shall be permitted on a trail designated for use by snowmobiles.

(b) From December 1 to April 1 in any year no use of a motorized vehicle other than an all-terrain or off-road vehicle and an off-highway motorcycle, unless authorized by permit, shall be permitted on a trail designated for use by all-terrain vehicles, off-road vehicles, or both, and off-highway motorcycles.

Subd. 6. Exceptions. The following motor vehicles are exempt from the provisions of subdivisions 3 to 5:

(a) military, fire, emergency or law enforcement vehicles used for official or emergency purposes;

(b) vehicles registered to the county, state or federal government;

(c) vehicles authorized by permit, lease or contract;

(d) vehicles owned by private persons engaged in the upkeep and maintenance of the trail systems under the direction of the local unit of government that manages the trail; and

(e) vehicles registered to or operated with the permission of a land owner on whose lands the trail system has been constructed, but only with respect to operation on the land of that owner.

Subd. 7. Streets and highways. This section does not apply to any portion of a trail located on any street or highway as defined in section 169.01.

Subd. 8. Enforcement. The provisions of this section may be enforced by officers of the department of natural resources as provided in sections 97A.201 to 97A.235.

HIST: 1981 c 215 s 2; 1984 c 609 s 5; 1986 c 386 art 4 s 17; 1986 c 452 s 16; 1993 c 311 art 1 s 11-13; art 2 s 10-13; 1999 c 95 s 2



Section 85.019 Local recreation grants.

85.019 Local recreation grants.

Subdivision 1. Definition. For purposes of this section, "unit of government" means a county, statutory or home rule charter city, or town.

Subd. 2. Parks and outdoor recreation areas. The commissioner shall administer a program to provide grants to units of government for up to 50 percent of the costs of acquisition and betterment of public land and improvements needed for parks and other outdoor recreation areas and facilities.

Subd. 3. Repealed by amendment, 1995 c 220 s 68

Subd. 4. Repealed by amendment, 1995 c 220 s 68

Subd. 4a. Natural and scenic areas. The commissioner shall administer a program to provide grants to units of government and school districts for the acquisition and betterment of natural and scenic areas such as blufflands, prairies, shorelands, wetlands, and wooded areas. A grant may not exceed 50 percent or $500,000, whichever is less, of the costs of acquisition and betterment of land acquired under this subdivision.

Subd. 4b. Regional trails. The commissioner shall administer a program to provide grants to units of government for acquisition and betterment of public land and improvements needed for trails outside the metropolitan area deemed to be of regional significance according to criteria published by the commissioner. Recipients must provide a nonstate cash match of at least one-half of total eligible project costs. If land used for the trails is not in full public ownership, then the recipients must prove it is dedicated to the purposes of the grants for at least 20 years. The commissioner shall make payment to a unit of government upon receiving documentation of reimbursable expenditures. A unit of government may enter into a lease or management agreement for the trail, subject to section 16A.695.

Subd. 4c. Local trail connections. The commissioner shall administer a program to provide grants to units of government for up to 50 percent of the costs of acquisition and betterment of public land and improvements needed for trails that connect communities, trails, and parks and thereby increase the effective length of trail experiences. If land used for the trails is not in full public ownership, then the recipients must prove it is dedicated to the purposes of the grants for at least 20 years.

Subd. 5. Powers; rules. The commissioner has all powers necessary and convenient to implement this section, including the authority to adopt rules for the program under chapter 14.

HIST: 1993 c 172 s 35; 1994 c 643 s 48; 1995 c 220 s 68; 1996 c 407 s 35; 1998 c 404 s 35; 1999 c 231 s 102-104; 2000 c 492 art 1 s 40



Section 85.02 Repealed, 1943 c 60 s 12

85.02 Repealed, 1943 c 60 s 12



Section 85.021 Acquisition of land, Minnesota Valley trail.

85.021 Acquisition of land, Minnesota Valley trail.

Subdivision 1. Acquisition of entire tract. The commissioner of natural resources on determining that it is necessary to acquire any interest in a part of a tract or parcel of real estate for purposes of the Minnesota Valley trail, may acquire in fee the whole or any additional parts of the tract or parcel that the commissioner deems to be in the best interests of the state.

Subd. 2. Conveyance of excess. Within one year after acquiring excess real estate pursuant to subdivision 1, the commissioner of natural resources shall notify the governor that the excess real estate is available for sale. The commissioner shall then publish notice of sale for three successive weeks in a newspaper of general circulation in the territory from which bids are likely to be received. After receipt of sealed bids, and upon recommendation of the commissioner of natural resources, the governor shall convey the excess real estate by quitclaim deed in a form approved by the attorney general in the name of the state to the highest responsible bidder. The deed may contain restrictive clauses limiting the use of the real estate in the interest of preserving the integrity of the trail when the commissioner finds that the restrictions are reasonably necessary.

Subd. 3. Leasing. The commissioner may lease for the term between the acquisition and sale thereof and for a fair rental rate and upon terms and conditions that the commissioner deems proper, any excess real estate acquired under the provisions of this section and any real estate acquired in fee for natural resources purposes and not presently needed therefor. All rents received from the leases shall be paid into the state treasury.

HIST: 1975 c 144 s 2; 1980 c 458 s 13,14; 1986 c 444



Section 85.03 Repealed, 1969 c 524 s 5

85.03 Repealed, 1969 c 524 s 5



Section 85.04 Employees as peace officers.

85.04 Employees as peace officers.

All supervisors, guards, custodians, keepers, and caretakers of state parks, state monuments, state recreation areas, and state waysides shall have and possess the authority and powers of peace officers while in their employment.

HIST: (6461) 1923 c 430 s 9; 1969 c 525 s 1



Section 85.041 Repealed, 1980 c 384 s 3

85.041 Repealed, 1980 c 384 s 3



Section 85.045 Adopt-a-park program.

85.045 Adopt-a-park program.

Subdivision 1. Creation. The Minnesota adopt-a-park program is established. The commissioner shall coordinate the program through the regional offices of the department of natural resources.

Subd. 2. Purpose. The purpose of the program is to encourage business and civic groups or individuals to assist, on a volunteer basis, in improving and maintaining state parks, state recreation areas, monuments, historic sites, and trails.

Subd. 3. Agreements. (a) The commissioner shall enter into informal agreements with business and civic groups or individuals for volunteer services to maintain and make improvements to real and personal property in state parks, monuments, historic sites, and trails in accordance with plans devised by the commissioner after consultation with the groups.

(b) The commissioner may erect appropriate signs to recognize and express appreciation to groups and individuals providing volunteer services under the adopt-a-park program.

(c) The commissioner may provide assistance to enhance the comfort and safety of volunteers and to facilitate the implementation and administration of the adopt-a-park program.

Subd. 4. Worker displacement prohibited. The commissioner may not enter into any agreement that has the purpose of or results in the displacement of public employees by volunteers participating in the adopt-a-park program under this section. The commissioner must certify to the appropriate bargaining agent that the work performed by a volunteer will not result in the displacement of currently employed workers or workers on seasonal layoff or layoff from a substantially equivalent position, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits.

HIST: 1991 c 242 s 1; 1993 c 172 s 36; 1997 c 187 art 3 s 22



Section 85.05 Repealed, 1987 c 253 s 5

85.05 Repealed, 1987 c 253 s 5



Section 85.0505 Food and beverage service in state parks.

85.0505 Food and beverage service in state parks.

Subdivision 1. Itasca state park. Minnesota produced wine and beer may be sold and consumed by the drink at the restaurant in Douglas Lodge in Itasca state park, subject to other laws relating to the sale of intoxicating liquor.

Subd. 2. John A. Latsch state park. (a) Liquor may be sold and consumed by the drink at the restaurant in John A. Latsch state park, subject to other laws relating to the sale of intoxicating liquor, and provided that the restaurant is operated by a private entity as provided in paragraph (b).

(b) The commissioner of natural resources may contract with a private person, firm, or corporation to operate the restaurant in John A. Latsch state park.

HIST: 1987 c 128 s 6; 1997 c 236 s 2



Section 85.051 Repealed, 1989 c 335 art 4 s 109

85.051 Repealed, 1989 c 335 art 4 s 109



Section 85.052 Special uses of state parks.

85.052 Special uses of state parks.

Subdivision 1. Rules. The commissioner may make rules for the use of state parks including:

(1) special parking space for automobiles or other motor-driven vehicles in a state park or state recreation area;

(2) special parking spurs, campgrounds for automobiles, sites for tent camping, and special auto trailer coach parking spaces, for the use of the individual charged for the space;

(3) improvement and maintenance of golf courses already established in state parks, and charging reasonable use fees;

(4) state park pageant areas that may be established in a state park to have historical or other pageants conducted by the commissioner of a state agency or other public agency; and

(5) providing water, sewer, and electric service to trailer or tent campsites and charging a reasonable use fee.

Subd. 2. State park pageants. The commissioner may stage state park pageants in a state park, municipal park, or on other land near or adjoining a state park and charge an entrance or use fee for the pageant. All receipts from the pageants must be used in the same manner as though the pageants were conducted in a state park.

Subd. 3. Fee for certain parking and campsite use. (a) An individual using spaces in state parks under subdivision 1, clause (2), shall be charged daily rates determined and set by the commissioner in a manner and amount consistent with the type of facility provided for the accommodation of guests in a particular park and with similar facilities offered for tourist camping and similar use in the area.

(b) The fee for special parking spurs, campgrounds for automobiles, sites for tent camping, and special auto trailer coach parking spaces is one-half of the fee set in paragraph (a) on Sunday through Thursday of each week for:

(1) an individual age 65 or over who is a resident of the state and who furnishes satisfactory proof of age and residence;

(2) a physically handicapped person with a motor vehicle that has special plates issued under section 168.021, subdivision 1; or

(3) a physically handicapped person who possesses a certificate issued under section 169.345, subdivision 3.

Subd. 4. Deposit of fees. (a) Fees paid for special state park uses under this section shall be deposited in the natural resources fund and credited to a state parks account.

(b) Gross receipts derived from sales, rentals, or leases of natural resources within state parks, recreation areas, and waysides, other than those on trust fund lands, must be deposited in the state treasury and credited to the general fund.

HIST: 1987 c 253 s 1; 1989 c 335 art 4 s 106; 1Sp2001 c 2 s 86



Section 85.053 State park permits.

85.053 State park permits.

Subdivision 1. Form, issuance, validity. (a) The commissioner shall prepare and provide state park permits for each calendar year that state a motor vehicle may enter and use state parks, state recreation areas, and state waysides over 50 acres in area. State park permits must be available and placed on sale by October 1 of the year preceding the calendar year that the permit is valid.

(b) An annual state park permit must be affixed when purchased and may be used from the time it is affixed for a 12-month period. State park permits in each category must be numbered consecutively for each year of issue.

(c) State park permits shall be issued by employees of the division of parks and recreation as designated by the commissioner. State park permits also may be consigned to and issued by agents designated by the commissioner who are not employees of the division of parks and recreation. All proceeds from the sale of permits and all unsold permits consigned to agents shall be returned to the commissioner at such times as the commissioner may direct, but no later than the end of the calendar year for which the permits are effective. No part of the permit fee may be retained by an agent. An additional charge or fee in an amount to be determined by the commissioner, but not to exceed four percent of the price of the permit, may be collected and retained by an agent for handling or selling the permits.

Subd. 2. Requirement. Except as provided in section 85.054, a motor vehicle may not enter a state park, state recreation area, or state wayside over 50 acres in area, without a state park permit issued under this section. Except for vehicles permitted under subdivision 7, paragraph (a), clause (3), the state park permit must be affixed to the lower right corner windshield of the motor vehicle and must be completely affixed by its own adhesive to the windshield.

Subd. 2a. Split Rock Lighthouse state park. Notwithstanding subdivision 2, the commissioner of natural resources may negotiate with the Minnesota historical society a special fee structure for the Split Rock Lighthouse state historic site within Split Rock Lighthouse state park.

Subd. 3. Second vehicle permits. The commissioner shall prescribe and issue second vehicle state park permits for persons who own more than one motor vehicle and who request a second permit for the second vehicle on a form prescribed by the commissioner. The commissioner may issue an applicant only one second vehicle permit.

Subd. 4. One-day permits. The commissioner shall prescribe a special state park permit for use of state parks, state recreation areas, or state waysides for one day under conditions prescribed by the commissioner. For campers, the permit shall allow for the use of the park where camped from the time of purchase until the camping check-out time of the following day.

Subd. 5. Daily vehicle permit for groups. The commissioner shall prescribe a special daily vehicle state park permit for groups for use of state parks, state recreation areas, or state waysides for up to one day under conditions prescribed by the commissioner.

Subd. 6. Employee's permit. (a) The commissioner shall prescribe and issue an employee's state park permit to state employees, peace officers, and contractors, that must enter areas where state park permits are required to perform official duties. An employee, peace officer, or contractor must display the special permit on the motor vehicle in the same manner as state park permits are displayed.

(b) A motor vehicle displaying only an employee's state park permit may not enter a place where state park permits are required if the vehicle is used for purposes other than performing official duties.

Subd. 7. Handicapped persons. (a) The commissioner shall prescribe and issue special state park permits for:

(1) a physically handicapped person with a motor vehicle (i) that has special plates issued under section 168.021, subdivision 1, or (ii) who has a permanent disability certificate issued under section 169.345, subdivision 3, and who can demonstrate proof of ownership of the vehicle for which the state park permit is being purchased or proof of a leasehold interest in the vehicle for a term at least as long as the term of the permit; and

(2) a physically handicapped person who: (i) does not own or operate a motor vehicle; (ii) possesses a statement certified under section 169.345, subdivision 2a; and (iii) applies to the commissioner in writing.

(b) Except for vehicles permitted under paragraph (a), clause (2), the permit or the decal issued under this subdivision is valid only when displayed on a vehicle owned and occupied by the person to whom the permit is issued.

HIST: 1987 c 253 s 2; 1989 c 137 s 1; 1990 c 427 s 1; 1991 c 254 art 2 s 15; 1992 c 481 s 1; 1994 c 458 s 1,2; 1996 c 407 s 36; 2000 c 278 s 1,2



Section 85.054 State park permit exemptions.

85.054 State park permit exemptions.

Subdivision 1. State park open house day. (a) A state park permit is not required for a motor vehicle to enter a state park, state monument, state recreation area, or state wayside, on one day each calendar year, which the commissioner may designate as state park open house day. The commissioner may designate two consecutive days as state park open house day, if the open house is held in conjunction with a special pageant described in section 85.052, subdivision 2.

(b) The commissioner shall announce the date of state park open house day at least 30 days in advance of the date it occurs.

(c) The state park open house day is to acquaint the public with state parks, recreation areas, and waysides.

Subd. 2. Fort Snelling Memorial Chapel Island. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the Fort Snelling Memorial Chapel Island portion of Fort Snelling State Park.

Subd. 3. Interstate Park. A Minnesota state park permit is not required at Interstate Park if a valid, current, Wisconsin state park permit or sticker authorizing entry of a motor vehicle into Wisconsin state parks is appropriately displayed on the vehicle and the commissioner has entered into an agreement with appropriate officials of the state of Wisconsin that authorizes motor vehicles displaying Minnesota state park permits free entry into Interstate State Park of Wisconsin on a reciprocal basis.

Subd. 4. Jay Cooke state park. A state park permit is not required and a fee must not be charged for motor vehicle entry or parking at the Veterans Memorial scenic overlook portion of Jay Cooke state park.

Subd. 5. Gooseberry Falls state park. A state park permit is not required and a fee must not be charged for motor vehicle entry or parking at the Class I highway rest area parking lot located adjacent to U.S. Route No. 61 and the Gooseberry River at Gooseberry Falls state park.

Subd. 6. Iron Range off-highway vehicle recreation area. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the Iron Range off-highway vehicle recreation area, except that the commissioner may establish special event fees.

Subd. 7. Tettegouche state park. A state park permit is not required and a fee may not be charged for motor vehicle entry at Palisade Head in Tettegouche state park, provided that motor vehicles entering the park under this provision may not be parked at Palisade Head for more than one hour.

Subd. 8. Zippel Bay state park. A state park permit is not required and a fee may not be charged for motor vehicle entry or parking at the parking area located adjacent to county state aid highway No. 4 at Zippel Bay state park, Lake of the Woods county.

HIST: 1987 c 253 s 3; 1994 c 448 s 3; 1995 c 215 s 2; 1996 c 407 s 37; 1997 c 236 s 3; 1998 c 391 s 1



Section 85.055 State park permit fees.

85.055 State park permit fees.

Subdivision 1. Fees. The fee for state park permits for:

(1) an annual use of state parks is $20;

(2) a second vehicle state park permit is $15;

(3) a state park permit valid for one day is $4;

(4) a daily vehicle state park permit for groups is $2;

(5) an employee's state park permit is without charge; and

(6) a state park permit for handicapped persons under section 85.053, subdivision 7, clauses (1) and (2), is $12.

The fees specified in this subdivision include any sales tax required by state law.

Subd. 1a. Patron permit. The commissioner may develop a special patron permit requiring persons to pay an additional amount above the annual permit fee required in subdivision 1. The additional amount paid under this subdivision shall be deposited in the state treasury and credited to the working capital account under section 85.22, subdivision 1.

Subd. 2. Fee deposit and appropriation. The fees collected under this section shall be deposited in the natural resources fund and credited to a state parks account.

HIST: 1987 c 253 s 4; 1988 c 686 art 1 s 55; 1989 c 335 art 4 s 22; 1991 c 254 art 2 s 16; 1994 c 458 s 3; 1996 c 407 s 38; 1997 c 216 s 67; 2001 c 7 s 22; 1Sp2001 c 2 s 87



Section 85.06 Schoolhouses in certain state parks.

85.06 Schoolhouses in certain state parks.

The commissioner is hereby authorized to allow the construction and use of schoolhouses in any state park the area of which is not less than 3,000 acres.

HIST: (6472) 1919 c 368 s 1



Section 85.07 Renumbered 85.012 subd 29

85.07 Renumbered 85.012 subd 29



Section 85.071 Renumbered 85.012, subd 21

85.071 Renumbered 85.012, subd 21



Section 85.08 Renumbered 85.012 subd 28

85.08 Renumbered 85.012 subd 28



Section 85.081 Renumbered 85.012 subd 31

85.081 Renumbered 85.012 subd 31



Section 85.082 Renumbered 85.013 subd 9

85.082 Renumbered 85.013 subd 9



Section 85.083 Renumbered 85.012 subd 22

85.083 Renumbered 85.012 subd 22



Section 85.085 Renumbered 85.012 subd 49

85.085 Renumbered 85.012 subd 49



Section 85.09 Renumbered 85.012 subd 43

85.09 Renumbered 85.012 subd 43



Section 85.10 Alexander Ramsey state park transferred to Redwood Falls, 1957 c 230

85.10 Alexander Ramsey state park transferred to Redwood Falls, 1957 c 230



Section 85.101 Renumbered 85.012 subd 40

85.101 Renumbered 85.012 subd 40



Section 85.102 Subdivisions renumbered, repealed, or no longer in effect

85.102 Subdivision 1. Renumbered 85.012 subd 3

Subd. 2. Renumbered 85.012 subd 54

Subd. 3. Obsolete, 1969 c 524 s 4



Section 85.103 Renumbered 85.10 subd 4

85.103 Renumbered 85.10 subd 4



Section 85.11 Renumbered 85.012 subd 17

85.11 Renumbered 85.012 subd 17



Section 85.111 Renumbered 85.012 subd 14

85.111 Renumbered 85.012 subd 14



Section 85.12 Horace Austin state park transferred to city of Austin, 1949 c 425 s 1; 1959 c 4 s 1,2

85.12 Horace Austin state park transferred to city of Austin, 1949 c 425 s 1; 1959 c 4 s 1,2



Section 85.122 Renumbered 85.012 subd 42

85.122 Renumbered 85.012 subd 42



Section 85.13 Renumbered 85.012 subd 7

85.13 Renumbered 85.012 subd 7



Section 85.14 Renumbered 85.013 subd 23

85.14 Renumbered 85.013 subd 23



Section 85.15 Renumbered 85.012 subd 13

85.15 Renumbered 85.012 subd 13



Section 85.16 Oronoco park conveyed to Olmsted county pursuant to Laws 1965 c 810 s 9

85.16 Oronoco park conveyed to Olmsted county pursuant to Laws 1965 c 810 s 9



Section 85.161 Renumbered 85.012 subd 33

85.161 Renumbered 85.012 subd 33



Section 85.162 Renumbered 85.012 subd 45

85.162 Renumbered 85.012 subd 45



Section 85.163 Renumbered 85.012 subd 32

85.163 Renumbered 85.012 subd 32



Section 85.164 Renumbered 85.012 subd 11

85.164 Renumbered 85.012 subd 11



Section 85.165 Renumbered 85.012 subd 47

85.165 Renumbered 85.012 subd 47



Section 85.17 Renumbered 85.013 subd 14

85.17 Renumbered 85.013 subd 14



Section 85.171 Renumbered 85.012 subd 15

85.171 Renumbered 85.012 subd 15



Section 85.172 Renumbered 85.013 subd 7

85.172 Renumbered 85.013 subd 7



Section 85.173 Renumbered 85.013 subd 20

85.173 Renumbered 85.013 subd 20



Section 85.174 Renumbered 85.013 subd 5

85.174 Renumbered 85.013 subd 5



Section 85.175 Renumbered 85.013 subd 15

85.175 Renumbered 85.013 subd 15



Section 85.176 Renumbered 85.012 subd 60

85.176 Renumbered 85.012 subd 60



Section 85.177 Renumbered 85.012 subd 27

85.177 Renumbered 85.012 subd 27



Section 85.178 Renumbered 85.012 subd 12

85.178 Renumbered 85.012 subd 12



Section 85.179 Renumbered 85.012 subd 55

85.179 Renumbered 85.012 subd 55



Section 85.18 Subdivisions renumbered, repealed, or no longer in effect

85.18 Subdivision 1. Obsolete, 1969 c 524 s 4

Subd. 2. Renumbered 85.012 subd 5

Subd. 3. Renumbered 85.012 subd 9

Subd. 4. Renumbered 85.012 subd 16

Subd. 5. Renumbered 85.012 subd 38

Subd. 6. Renumbered 85.012 subd 44

Subd. 7. Renumbered 85.012 subd 8

Subd. 8. Pomme de Terre recreation reserve conveyed to city of Morris pursuant to Laws 1965 c 810 s 9

Subd. 9. Renumbered 85.013 subd 26

Subd. 10. Renumbered 85.012 subd 34

Subd. 11. Renumbered 85.012 subd 25



Section 85.181 Renumbered 85.012 subd 51

85.181 Renumbered 85.012 subd 51



Section 85.182 Renumbered 85.012 subd 4

85.182 Renumbered 85.012 subd 4



Section 85.183 Renumbered 85.012 subd 6

85.183 Renumbered 85.012 subd 6



Section 85.184 Renumbered 85.012 subd 18

85.184 Renumbered 85.012 subd 18



Section 85.185 Subdivisions renumbered, repealed, or no longer in effect

85.185 Subdivision 1. Obsolete, 1969 c 524 s 4

Subd. 2. Obsolete, 1969 c 524 s 4

Subd. 3. Renumbered 85.012 subd 41

Subd. 4. Renumbered 85.012 subd 24

Subd. 5. Renumbered 85.012 subd 23

Subd. 6. Renumbered 85.012 subd 19

Subd. 7. Renumbered 85.012 subd 58

Subd. 8. Renumbered 85.012 subd 50

Subd. 9. Renumbered 85.012 subd 36

Subd. 10. Renumbered 85.012 subd 37

Subd. 11. Renumbered 85.012 subd 48

Subd. 12. Renumbered 85.012 subd 39

Subd. 13. Renumbered 85.012 subd 2

Subd. 14. Renumbered 85.012 subd 46

Subd. 15. Renumbered 85.012 subd 56



Section 85.186 Renumbered 85.012 subd 57

85.186 Renumbered 85.012 subd 57



Section 85.1865 Obsolete, 1969 c 524 s 4

85.1865 Obsolete, 1969 c 524 s 4



Section 85.187 Obsolete, 1969 c 524 s 4

85.187 Obsolete, 1969 c 524 s 4



Section 85.1871 Subdivisions renumbered, repealed, or no longer in effect

85.1871 Subdivision 1. Renumbered 85.012 subd 54

Subd. 2. Renumbered 85.012 subd 26

Subd. 3. Obsolete, 1969 c 524 s 4

Subd. 4. Renumbered 85.012 subd 30



Section 85.188 Obsolete, 1969 c 524 s 4

85.188 Obsolete, 1969 c 524 s 4



Section 85.189 Obsolete, 1969 c 524 s 4

85.189 Obsolete, 1969 c 524 s 4



Section 85.19 Obsolete, 1969 c 524 s 4

85.19 Obsolete, 1969 c 524 s 4



Section 85.191 Renumbered 85.013 subd 28

85.191 Renumbered 85.013 subd 28



Section 85.192 Renumbered 85.013 subd 24

85.192 Renumbered 85.013 subd 24



Section 85.193 Renumbered 85.013 subd 16

85.193 Renumbered 85.013 subd 16



Section 85.194 Renumbered 85.013 subd 8

85.194 Renumbered 85.013 subd 8



Section 85.195 Renumbered 85.013 subd 10

85.195 Renumbered 85.013 subd 10



Section 85.196 Renumbered 85.012 subd 20

85.196 Renumbered 85.012 subd 20



Section 85.197 Renumbered 85.013 subd 21

85.197 Renumbered 85.013 subd 21



Section 85.198 Repealed, 1971 c 859 s 14

85.198 Repealed, 1971 c 859 s 14



Section 85.20 Violations of rules; littering; penalties.

85.20 Violations of rules; littering; penalties.

Subdivision 1. Violation of rules. Any person who, within the limits of any state park, state monument, state recreation area, state wayside, or area of state land reserved from sale, as provided by Laws 1923, chapter 430, shall willfully cut, injure, or destroy any live tree, shrub, timber, evergreen, or ornamental plant of any kind, or who shall willfully injure, remove, destroy, deface, or mutilate any guideboard, guidepost, furniture, fixture, improvement, monument, tablet, or other property of the state of any kind, or who shall willfully violate, or fail to comply with, any rule of the commissioner adopted and promulgated in accordance with the provisions of Laws 1923, chapter 430, shall be guilty of a misdemeanor.

Subd. 2. Repealed, 1975 c 353 s 41

Subd. 3. Repealed, 1975 c 353 s 41

Subd. 4. Repealed, 1975 c 353 s 41

Subd. 5. Repealed, 1975 c 353 s 41

Subd. 6. Littering; penalty. (a) No person shall drain, throw, or deposit upon the lands and waters within a state park any substance that would mar the appearance, create a stench, destroy the cleanliness or safety of the land, or would be likely to injure any animal, vehicle, or person traveling upon those lands and waters. The operator of a vehicle or watercraft, except a school bus or a vehicle transporting passengers for hire and regulated by the interstate commerce commission, shall not permit articles to be thrown or discarded from the vehicle upon any lands or waters within a state park.

(b) Violation of this subdivision is a misdemeanor. Any person sentenced under this subdivision shall in lieu of the sentence imposed be permitted, under terms established by the court, to work under the direction of the department of natural resources at clearing rubbish, trash, and debris from any state park. The court may for any violation of this subdivision order the offender to perform such work under terms established by the court with the option of a jail sentence being imposed.

(c) In lieu of enforcement under paragraph (b), this subdivision may be enforced by imposition of a civil penalty and an action for damages for littering under section 115A.99.

HIST: (6462, 6467-6, 6471, 6490, 6496, 6500, 6504, 6508) RL s 2500,2503; 1905 c 297 s 5; 1911 c 259 s 5; 1911 c 355 s 5; 1913 c 361 s 5; 1923 c 430 s 10; 1933 c 396 s 6; 1969 c 525 s 3,4; 1975 c 168 s 1; 1985 c 248 s 70; 1994 c 412 s 1



Section 85.205 Receptacles for recycling.

85.205 Receptacles for recycling.

The commissioner of natural resources must provide recycling conveniences at all state parks.

(a) State park managers must provide and maintain adequate receptacles for collection of food containers for recycling in all state parks.

(b) Appropriate recycling information must be available to all state park visitors.

(c) State park managers must post a notice of recycling availability at appropriate locations within each state park.

(d) State park managers must where practicable recycle the gathered recyclable materials, provide for the local unit of government to recycle the gathered materials, or contract with private nonprofit groups for recycling.

(e) Money collected by state park managers for recycling must be deposited in the state treasury and credited to the general fund.

HIST: 1989 c 205 s 1; 1990 c 594 art 3 s 3



Section 85.21 State operation of park, monument, recreation area and wayside facilities; license not required.

85.21 State operation of park, monument, recreation area and wayside facilities; license not required.

The state, in its operation of state park, state monument, state recreation area, and state wayside facilities, shall not be required to obtain or pay for permits or licenses required by statute or by ordinance of governmental subdivisions of private operators in conducting or maintaining similar business or facilities.

HIST: 1945 c 370 s 1; 1969 c 525 s 5



Section 85.22 State parks working capital fund.

85.22 State parks working capital fund.

Subdivision 1. Designation. The revolving fund established under Laws 1941, chapter 548, section 37, subdivision E, item 4 is the state parks working capital account. The account is to be used to maintain and operate the revenue producing facilities and to operate the resource management and interpretive programs in the state parks within the limits in this section.

Subd. 2. Repealed, 1965 c 901 s 72

Subd. 2a. Receipts, appropriation. All receipts derived from the rental or sale of state park items and operation of Douglas Lodge shall be deposited in the state treasury and be credited to the state parks working capital account. Receipts and expenses from Douglas Lodge shall be tracked separately within the account. Money in the account is annually appropriated for the purchase and payment of expenses attributable to items for resale or rental and operation of Douglas Lodge. Any excess receipts in this account are annually appropriated for state park management and interpretive programs.

Subd. 3. Charges sufficient to defray expenses. The commissioner of natural resources shall adjust the schedule of charges for operating facilities within state parks so as to produce income sufficient to defray all expenses required to provide proper operations of said facilities.

Subd. 4. Repealed, 1965 c 901 s 72

HIST: 1951 c 460 s 1-4; 1965 c 901 s 71; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1981 c 356 s 276; 1Sp1985 c 13 s 199; 1986 c 444; 1989 c 335 art 4 s 23,24; 1991 c 254 art 2 s 17,18; 1993 c 172 s 37



Section 85.23 Cooperative leases of agricultural lands.

85.23 Cooperative leases of agricultural lands.

On any agricultural lands however acquired, located within a state park, where the use of the lands would not conflict with normal park uses, cooperative farming leases on a sharecrop basis may be completed with nearby farmers to provide needed park services such as grassland restoration or development, weed control, and the provision of food plots, such as corn, for deer, pheasants and other wildlife species that are indigenous to the habitats existing in state parks and which are of value and interest to state park visitors and the general public.

The sharecropping leases may be entered into for state park lands in lieu of any rental arrangement established for use with respect to state lands in any other provision of law.

HIST: 1977 c 249 s 1



Section 85.26 Expired

85.26 Expired



Section 85.27 Expired

85.27 Expired



Section 85.28 Expired

85.28 Expired



Section 85.29 Expired

85.29 Expired



Section 85.30 Repealed, 1990 c 594 art 3 s 15

85.30 Repealed, 1990 c 594 art 3 s 15



Section 85.31 Expired

85.31 Expired



Section 85.32 Canoe and boating routes.

85.32 Canoe and boating routes.

Subdivision 1. Areas marked. The commissioner of natural resources is authorized in cooperation with local units of government and private individuals and groups when feasible to mark canoe and boating routes on the Little Fork, Big Fork, Minnesota, St. Croix, Snake, Mississippi, Red Lake, Cannon, Straight, Des Moines, Crow Wing, St. Louis, Pine, Rum, Kettle, Cloquet, Root, Zumbro, Pomme de Terre within Swift county, Watonwan, Cottonwood, Whitewater, Chippewa from Benson in Swift county to Montevideo in Chippewa county, Long Prairie, Red River of the North, and Crow rivers which have historic and scenic values and to mark appropriately points of interest, portages, camp sites, and all dams, rapids, waterfalls, whirlpools, and other serious hazards which are dangerous to canoe and watercraft travelers.

Subd. 2. Camp sites, rest areas, river accesses and portages, land acquisition. The commissioner may, in cooperation with local units of government as provided in subdivision 1, acquire land by purchase, grant, gift, devise, exchange, lease or easement for camp sites, rest areas, river accesses and portages. The acquisition of any parcel of land pursuant to this subdivision shall not exceed 20 acres, unless it will or should require a land survey or a larger parcel will be in the best interest of the state, in which case the commissioner may acquire land not to exceed 40 acres or unless specifically authorized by the executive council. The commissioner may also develop and be responsible for the maintenance of campsites, rest areas, river accesses, and portages on the areas acquired, or in cooperation with local units of government, organizations, or individuals, along those rivers designated in subdivision 1.

Subd. 3. Dedication, application of statute. Areas acquired by easement or lease or areas designated and marked under this section shall not be subject to the provisions of section 160.06.

HIST: 1963 c 386 s 1; 1967 c 862 s 1-3; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1975 c 37 s 1,2; 1976 c 24 s 1; 1976 c 346 s 3; 1977 c 224 s 1; 1983 c 116 s 1; 1995 c 220 s 69; 1996 c 280 s 1; 2000 c 381 s 1; 1Sp2001 c 2 s 88



Section 85.33 St. Croix wild river area; limitations on power boating.

85.33 St. Croix wild river area; limitations on power boating.

Subdivision 1. Definition. For the purposes of this section, "motorboat" means any contrivance used or designed for navigation on water which is propelled in any respect by machinery, including but not limited to detachable motors.

Subd. 2. Purpose; rules above the mouth of the Snake river. In furtherance of the public policy declared by Congress in Public Law Number 90-542 and Public Law Number 92-560 of maintaining the essentially wild and scenic character of certain rivers, including a part of the St. Croix, and as an exercise of state powers either recognized or granted by Public Law Number 90-542 and Public Law Number 92-560, the commissioner of natural resources may promulgate rules, in the manner provided by chapter 14, which limit or prohibit the operation or use of motorboats on that part of the St. Croix river north of the mouth of the Snake river, located in Section 31, Township 39 North, Range 19 West.

Subd. 3. Rules below the mouth of the Snake river. After October 1, 1974, if the commissioner of natural resources has not established rules relating to the use of watercraft on that part of the St. Croix river south of the mouth of the Snake river but north of the nine-foot navigational channel at mile 24.5, measured from the mouth of the St. Croix river, pursuant to the request of a local governmental unit in the manner provided by section 86B.205, subdivision 9, the commissioner may establish such rules pursuant to section 86B.205, subdivision 9, notwithstanding the absence of a request from a local governmental unit and notwithstanding the absence of approval of the rules by a majority of the counties affected.

Subd. 4. Concurrent rules required. Rules promulgated by the commissioner pursuant to this section are effective upon adoption of laws or rules providing for similar limitations or prohibitions on the operation and use of motorboats on the same reach of St. Croix river by the state of Wisconsin or its agencies. In exercising the authority granted by this section the commissioner may enter into necessary agreements with either the United States and its agencies, pursuant to section 84.025, or the state of Wisconsin and its agencies.

Subd. 5. Penalty. A person violating any of the provisions of this section or the rules promulgated thereunder by the commissioner is guilty of a misdemeanor.

HIST: 1973 c 557 s 1; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1990 c 391 art 8 s 16



Section 85.34 Fort Snelling lease.

85.34 Fort Snelling lease.

Subdivision 1. Upper bluff; lease terms. The commissioner of natural resources with the approval of the Executive Council may lease for purposes of restoration, preservation, historical, recreational, educational, and commercial use and development, that portion of Fort Snelling state park known as the upper bluff consisting of officer's row, area J, the polo grounds, the adjacent golf course, and all buildings and improvements located thereon, all lying within an area bounded by Minneapolis-St. Paul International Airport, trunk highways numbered 5 and 55, and Bloomington Road. The lease or leases shall be in a form approved by the attorney general and for a term of not to exceed 99 years. The lease or leases may provide for the provision of capital improvements or other performance by the tenant or tenants in lieu of all or some of the payments of rent that would otherwise be required.

Subd. 2. Admission. Admission to the property leased pursuant to subdivision 1 shall be exempt from any state park permit or admission fees imposed pursuant to law.

Subd. 3. Sale of intoxicating liquor. The commissioner of public safety with the approval of the Executive Council may issue to the lessee or developer of the property leased pursuant to subdivision 1, an on-sale license for the sale of intoxicating liquor upon the leased property. The annual fee for the license issued pursuant to this subdivision shall be set by the commissioner of public safety at an amount comparable to the fee charged by municipalities in the surrounding area for a similar license. All provisions of chapter 340 shall apply to the sale of intoxicating liquor upon the leased property.

Subd. 4. Disposition of lease receipts. All receipts derived from the leasing or operation of the property described in subdivision 1 shall be deposited in the state treasury and be credited to the state parks working capital account designated in section 85.22, subdivision 1. Receipts and expenses from the leasing or operation of the property described in subdivision 1 shall be tracked separately within the account. Money in the account derived from the leasing or operation of the property described in subdivision 1 is annually appropriated for the payment of expenses attributable to the leasing and operation of the property described in subdivision 1, including but not limited to the maintenance, repair, and rehabilitation of historic buildings and landscapes. Any excess receipts in this account are annually appropriated for historic preservation purposes within state parks.

Subd. 5. Rule exception. The commissioner of natural resources may provide an exception, in whole or in part, to the rules for use of state parks and other recreational areas for property leased pursuant to subdivision 1. The exception may be provided by commissioner's order and shall be effective for the term of the lease or such lesser period of time specified by the commissioner.

HIST: 1978 c 573 s 1; 2000 c 488 art 3 s 23-25



Section 85.40 Definitions.

85.40 Definitions.

Subdivision 1. Scope. For purposes of sections 85.40 to 85.45 the following terms have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Cross-country ski grant-in-aid program. "Cross-country ski grant-in-aid program" means a program administered by the department, as described in section 85.44.

Subd. 4. Cross-country ski race. "Cross-country ski race" means a timed skiing event organized for the participation of a large number of skiers at one time over a course prepared specifically for a ski race.

Subd. 5. Cross-country ski trail. "Cross-country ski trail" means a public pathway designated and promoted for cross-country skiing in state parks as defined in section 85.012, on state forest lands as defined in section 89.001, on state trails as defined in section 85.015, on elements of the regional recreation open space system as defined in section 473.147, or on trails within the cross-country ski grant-in-aid program as defined in section 85.44.

Subd. 6. Cross-country skiing. "Cross-country skiing" means traveling across country over snow by human power on skis. "Cross-country skiing" does not require the use of lifts, tows, or other mechanical devices.

Subd. 7. Department. "Department" means the department of natural resources.

HIST: 1983 c 325 s 2; 1984 c 654 art 2 s 86; 1999 c 231 s 105



Section 85.41 User fees.

85.41 User fees.

Subdivision 1. Pass in possession. While skiing on cross-country ski trails, a person age 16 or over shall carry in immediate possession a valid, signed cross-country ski pass. A landowner who grants an easement for a grant-in-aid ski trail is not required to have a pass when skiing on the landowner's property.

Subd. 2. License agents. County auditors are appointed agents of the commissioner for the sale of cross-country ski passes. The commissioner may appoint other state agencies as agents for the sale of passes. A county auditor may appoint subagents within the county or within adjacent counties to sell passes. Upon appointment the auditor shall notify the commissioner of the name and address of the subagent. The auditor may revoke the appointment of a subagent, and the commissioner may revoke the appointment of a state agency, at any time. Upon demand of the commissioner, the auditor shall revoke a subagent's appointment. The auditor shall furnish pass blanks on consignment to any subagent who furnishes a surety bond in favor of the county in an amount at least equal to the value of the blanks to be consigned to that subagent. A surety bond is not required of a state agency appointed by the commissioner. The county auditor shall be responsible for all blanks issued to, and user fees received by agents, except in St. Louis county or in a county where the county auditor does not retain fees paid for license purposes. In these counties, the responsibilities imposed upon the county auditor are imposed upon the county. The commissioner may promulgate additional rules as provided in section 97A.485, subdivision 11.

Any resident desiring to sell cross-country ski passes may either purchase for cash or obtain on consignment pass blanks from a county auditor in groups of not less than ten individual blanks. In selling passes, the resident shall be deemed a subagent of the county auditor and the commissioner, and shall observe all rules promulgated by the commissioner for the accounting and handling of licenses pursuant to section 97A.485, subdivision 11.

The county auditor shall promptly deposit all moneys received from the sale of passes with the county treasurer, and shall promptly transmit any reports required by the commissioner, plus 96 percent of the price to each pass holder, exclusive of the issuing fee, for each pass sold or consigned by the auditor and subsequently sold to a pass holder during the accounting period. The county auditor shall retain as a commission four percent of all pass fees, excluding the issuing fee for passes consigned to subagents and the issuing fee on passes sold by the auditor to pass holders.

Unsold blanks in the hands of any subagent shall be redeemed by the commissioner if presented for redemption within the time prescribed by the commissioner. Any blanks not presented for redemption within the period prescribed shall be conclusively presumed to have been sold, and the subagent possessing the same or to whom they are charged shall be accountable.

Subd. 3. Exemptions. Participants in cross-country ski races and official school activities and residents of a state or local government operated correctional facility are exempt from the pass requirement in subdivision 1 if a special use permit has been obtained by the organizers of the event or those in an official capacity in advance from the agency with jurisdiction over the cross-country ski trail. Permits shall require that permit holders return the trail and any associated facility to its original condition if any damage is done by the permittee. Limited permits for special events may be issued and shall require the removal of any trail markers, banners, and other material used in connection with the special event.

Subd. 4. Form. The department shall provide forms and blanks to all agents authorized to issue passes by the commissioner. The pass shall be with the skier and available for inspection by any peace or conservation officer. The pass shall include the applicant's signature and other information deemed necessary by the commissioner.

Subd. 5. Issuing fee. The fee for a cross-country ski pass shall be increased by the amount of an issuing fee of $1 per pass. The issuing fee shall be retained by the seller of the pass. A pass shall indicate the amount of the fee that is retained by the seller.

HIST: 1983 c 325 s 3; 1984 c 654 art 2 s 87-89; 1985 c 248 s 70; 1986 c 444; 1987 c 149 art 2 s 6; 1987 c 404 s 101; 1993 c 231 s 3; 1999 c 231 s 106-108; 2000 c 260 s 14



Section 85.42 User fee; validity.

85.42 User fee; validity.

(a) The fee for an annual cross-country ski pass is $9 for an individual age 16 and over. The fee for a three-year pass is $24 for an individual age 16 and over. This fee shall be collected at the time the pass is purchased. Three-year passes are valid for three years beginning the previous July 1. Annual passes are valid for one year beginning the previous July 1.

(b) The cost for a daily cross-country skier pass is $2 for an individual age 16 and over. This fee shall be collected at the time the pass is purchased. The daily pass is valid only for the date designated on the pass form.

(c) A pass must be signed by the skier across the front of the pass to be valid and becomes nontransferable on signing.

HIST: 1983 c 325 s 4; 1987 c 404 s 102; 1999 c 231 s 109



Section 85.43 Disposition of receipts; purpose.

85.43 Disposition of receipts; purpose.

Fees from cross-country ski passes shall be deposited in the state treasury and credited to a cross-country ski account and are appropriated to the commissioner of natural resources for:

(a) grants-in-aid for cross-country ski trails sponsored by local units of government and special park districts as provided in section 85.44; and

(b) maintenance, winter grooming, and associated administrative costs for cross-country ski trails under the jurisdiction of the commissioner.

HIST: 1983 c 325 s 5; 1Sp1985 c 13 s 200; 1987 c 404 s 103



Section 85.44 Cross-country ski trail grant-in-aid program.

85.44 Cross-country ski trail grant-in-aid program.

The commissioner shall establish a grant-in-aid program for local units of government and special park districts for the acquisition, development, and maintenance of cross-country ski trails. Grants shall be available for acquisition of trail easements but may not be used to acquire any lands in fee title. Local units of government and special park districts applying for and receiving grants under this section shall be considered to have cross-country ski trails for one year following the expiration of their last grant. The department shall reimburse all public sponsors of grants-in-aid cross-country ski trails based upon criteria established by the department. Prior to the use of any reimbursement criteria, a certain proportion of the revenues shall be allocated on the basis of user fee sales location.

HIST: 1983 c 325 s 6; 1999 c 231 s 110



Section 85.45 Penalties.

85.45 Penalties.

Subdivision 1. Skiing without pass. No person may ski on a cross-country ski trail without a valid, signed cross-country ski pass. Any person who violates this subdivision is guilty of a petty misdemeanor.

Subd. 2. False statements. A person who knowingly makes a false statement related to an application for a cross-country ski pass is guilty of a petty misdemeanor.

HIST: 1983 c 325 s 7; 1987 c 404 s 104; 1993 c 231 s 4; 1999 c 231 s 111



Section 85.50 Definition.

85.50 Definition.

For purposes of sections 85.50 to 85.52, "central Minnesota regional parks and trails plan" or "plan" means a recreational park and trail plan in the counties of Stearns, Benton, and Sherburne that includes, at a minimum, existing regionally significant parks and trails that are identified in the plan under a local unit of government jurisdiction and includes newly developed parks and trails or trail connections to communities, parks, or public open space.

HIST: 1999 c 65 s 1



Section 85.51 Planning; coordination.

85.51 Planning; coordination.

Plan development, adoption, and amendments shall be coordinated with the counties of Stearns, Benton, and Sherburne by an appropriate regional parks and trail coordination board that is created under a joint powers agreement.

HIST: 1999 c 65 s 2



Section 85.52 Grants; priorities.

85.52 Grants; priorities.

The regional parks and trail coordination board under section 85.51 may administer grants from the United States, the state, or other sources to develop, enhance, or maintain the central Minnesota regional parks and trails plan, and must dispose of grant money in accordance with the acceptance of any agreement or contract.

In developing, enhancing, and maintaining the plan, the parks and trails coordination board must develop priorities for expenditure of grant money.

HIST: 1999 c 65 s 3






Chapter 85A Minnesota Zoo

Section 85A.001 Purpose.

85A.001 Purpose.

It is the intent of the legislature to foster a partnership between the private sector and the state for the purpose of operating a zoological garden. The legislature seeks to enable the Minnesota zoological garden to operate independently, efficiently, and economically and to be active in soliciting nonstate contributions. The legislature seeks to have the food and beverage facilities at the zoological garden operated in a manner designed to respond to the food and beverage service demands of visitors while maximizing the economic benefits accruing to the zoological garden from the operation of food and beverage facilities.

HIST: 1Sp1985 c 13 s 201; 1987 c 206 s 1



Section 85A.01 Creation; organization.

85A.01 Creation; organization.

Subdivision 1. The Minnesota zoological garden is established under the supervision and control of the Minnesota zoological board. The board consists of 30 public and private sector members having a background or interest in zoological societies or zoo management or an ability to generate community interest in the Minnesota zoological garden. Fifteen members shall be appointed by the board after consideration of a list supplied by board members serving on a nominating committee, and 15 members shall be appointed by the governor. One member of the board must be a resident of Dakota county and shall be appointed by the governor after consideration of the recommendation of the Dakota county board. Board appointees shall not be subject to the advice and consent of the senate.

To the extent possible, the board and governor shall appoint members who are residents of the various geographic regions of the state. Terms, compensation, and removal of members are as provided in section 15.0575. In making appointments, the governor and board shall utilize the appointment process as provided under section 15.0597 and consider, among other factors, the ability of members to garner support for the Minnesota zoological garden.

A member of the board may not be an employee of or have a direct or immediate family financial interest in a business that provides goods or services to the zoo. A member of the board may not be an employee of the zoo.

Subd. 1a. Repealed, 1Sp1985 c 13 s 376 subd 3

Subd. 1b. Repealed, 1989 c 335 art 1 s 270

Subd. 2. The board shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 3. The director, officers and employees are included in the meaning of state employee under the provisions of section 352.01, subdivision 2A.

Subd. 4. The board shall meet at such times and places as it may determine.

Subd. 5. Members of the board are not required to file a statement of economic interest with the state campaign finance and public disclosure board under section 10A.09.

HIST: 1969 c 868 s 1; 1976 c 134 s 19-21; 1977 c 368 s 1; 1983 c 301 s 102; 1983 c 305 s 13; 1Sp1985 c 13 s 202,203,374; 1986 c 444; 1987 c 206 s 2-4; 1989 c 335 art 1 s 72; 1997 c 202 art 2 s 63



Section 85A.02 Powers and duties.

85A.02 Powers and duties.

Subdivision 1. The board shall possess the powers and shall be charged with the duties and responsibilities prescribed in this section.

Subd. 2. The board shall acquire, construct, equip, operate and maintain the Minnesota zoological garden at a site in Dakota county legally described in Laws 1975, chapter 382, section 12. The zoological garden shall consist of adequate facilities and structures for the collection, habitation, preservation, care, exhibition, examination or study of wild and domestic animals, including, but not limited to mammals, birds, fish, amphibians, reptiles, crustaceans and mollusks. The board may provide such lands, buildings and equipment as it deems necessary for parking, transportation, entertainment, education or instruction of the public in connection with such zoological garden.

Subd. 3. The board may conduct research studies and programs, collect and analyze data and prepare reports, maps, charts and other information relating to the zoological garden or any wild or domestic animals or may contract for any of such services without complying with chapter 16C.

Subd. 4. Repealed, 1993 c 337 s 20

Subd. 5. The board may accept and use gifts, grants or contributions from any nonstate source. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of, and invest or reinvest the money, securities, or other property given or bequeathed to it from nonstate sources. The principal of these funds, the income from them, and all other revenues received by it from any nonstate source must be placed in the depositories the board determines and is subject to expenditure for the board's purposes, except that expenditures of $25,000 or more must be approved by the full board. Any additional operating expenses incurred by virtue of capital development projects must be paid for with funds other than state appropriations.

Subd. 5a. Employees. (a) The board shall appoint an administrator who shall serve as the executive secretary and principal administrative officer of the board and, subject to its approval, shall operate the Minnesota zoological garden and enforce all rules and policy decisions of the board. The administrator must be chosen solely on the basis of training, experience, and other qualifications appropriate to the field of zoo management and development. The board shall set the salary of the administrator. The salary of the administrator may not exceed 130 percent of the salary of the governor; however, any amount exceeding 95 percent of the salary of the governor must consist of nonstate funds. The administrator shall perform duties assigned by the board and serves in the unclassified service at the pleasure of the board. The administrator, with the participation of the board, shall appoint a development director in the unclassified service or contract with a development consultant to establish mechanisms to foster community participation in and community support for the Minnesota zoological garden. The board may employ other necessary professional, technical, and clerical personnel. Employees of the zoological garden are eligible for salary supplement in the same manner as employees of other state agencies. The commissioner of finance shall determine the amount of salary supplement based on available funds.

(b) The board may contract with individuals to perform professional services and may contract for the purchases of necessary species exhibits, supplies, services, and equipment. The board may also contract for the construction and operation of entertainment facilities on the zoo grounds that are not directly connected to ordinary functions of the zoological garden. The zoo board may not enter into a final agreement for construction of an entertainment facility that is not directly connected to the ordinary functions of the zoo until after final construction plans have been submitted to the chairs of the senate finance and house appropriations committees for their recommendations.

The zoo may not contract for entertainment during the period of the Minnesota state fair that would directly compete with entertainment at the Minnesota state fair.

Subd. 5b. Exemptions. The board is not subject to sections 3.841 to 3.843, 15.057, 15.061, 16A.1285, and 16A.28; chapters 16B and 16C, except for sections 16B.35, 16B.55, 16C.06, 16C.08, 16C.09, and 16C.16; and chapter 14, except section 14.386, paragraph (a), clauses (1) and (3). Section 14.386, paragraph (b), does not apply to the board's actions.

Subd. 5c. Financial report. The board shall employ a certified public accountant to audit and examine its financial records each year. The board shall submit to the legislative auditor a report of the accountant's examination or audit. The legislative auditor shall review the report and may make additional examinations if these would be in the public interest. The working papers of the certified public accountant relating to the board must be made available to the legislative auditor on request.

Subd. 6. Lands necessary for any of the purposes enumerated in this section may be acquired by eminent domain proceedings under the authority of chapter 117.

Subd. 7. The board may enact rules governing the efficient protection of the Minnesota zoological garden and the related facilities and the conduct of persons entering therein. Notwithstanding subdivision 5b, rules shall become effective in the manner provided by law for the promulgation of rules by state departments and agencies. The violation of a rule promulgated by the board under this section is a petty misdemeanor. The board may specify that violation of a designated rule shall be sufficient cause for ejection from the grounds of the zoological garden.

Subd. 8. Repealed, 1973 c 207 s 6

Subd. 9. The board shall comply with all federal laws and any rules or regulations prescribed by any agency of the federal government, relating to the quarantine, transportation, examination, habitation, care, and treatment of wild animals. The department of natural resources may prescribe rules supplemental to such federal regulations, relating to the transportation, examination, care, and treatment of wild animals native to this state held or proposed to be acquired by the board and may inspect all such wild animals as often and at such times as it shall deem necessary.

Subd. 10. The board shall not be subject to the provisions of chapters 17, 19, 97, 98, 99, 100, and 101, and section 343.21, subdivision 8, relating to purchase, barter, sale, possession, breeding, or transporting wild animals.

Subd. 11. The board shall have all powers necessary or convenient to discharge the duties imposed upon it by law, and to operate the zoological garden in the manner which will best serve the public.

Subd. 12. The board shall report to the legislature by September 15 of each year on the activities of the board and the operation of the zoological garden. The report must summarize the activities of the board and the Minnesota zoological garden over the preceding fiscal year ending June 30. The report must be submitted together with the financial report required by subdivision 5c.

Subd. 13. The board may acquire by gift, purchase, or condemnation any real estate, not previously acquired and conveyed to the state by the county of Dakota, necessary to complete the zoo site as described in Laws 1975, chapter 382, section 12 or to meet United States department of agriculture certification requirements. Funds from the Minnesota zoological garden building account may be expended for the acquisitions.

Subd. 14. The board may sell or exchange animals determined by it to be superfluous to zoo operations, subject to all state and federal regulations.

Subd. 15. The board may provide for promotional and advertising programs which may be developed and implemented either by zoological garden personnel or by contract with outside personnel and which shall be paid for out of funds other than bond revenues.

Subd. 16. The board may acquire by lease-purchase or installment purchase contract, transportation systems, facilities and equipment that it determines will substantially enhance the public's opportunity to view, study or derive information concerning the animals to be located in the zoological garden, and will increase attendance at the garden. The contracts may provide for: (1) the payment of money over a 12-year period, or over a longer period not exceeding 25 years if approved by the board; (2) the payment of money from any funds of the board not pledged or appropriated for another purpose; (3) indemnification of the lessor or seller for damage to property or injury to persons due primarily to the actions of the board or its employees; (4) the transfer of title to the property to the board upon execution of the contract or upon payment of specified amounts; (5) the reservation to the lessor or seller of a security interest in the property; and (6) any other terms that the board determines to be commercially reasonable. Property so acquired by the board, and its purchase or use by the board, or by any nonprofit corporation having a concession from the board requiring its purchase, shall not be subject to taxation by the state or its political subdivisions. Each contract shall be subject to the provisions of chapter 16C, relating to competitive bidding, provided that, notwithstanding subdivision 5b, the board is not required to readvertise for competitive proposals for any transportation system, facilities and equipment heretofore selected from competitive proposals.

Subd. 17. Additional powers. The board may establish a schedule of charges for admission to or the use of the Minnesota zoological garden or any related facility. The board shall have a policy admitting elementary school children at no charge when they are part of an organized school activity. The Minnesota zoological garden will offer free admission throughout the year to economically disadvantaged Minnesota citizens equal to ten percent of the average annual attendance. However, the zoo may charge at any time for parking, special services, and for admission to special facilities for the education, entertainment, or convenience of visitors. The board may provide for the purchase, reproduction, and sale of gifts, souvenirs, publications, informational materials, food and beverages, and grant concessions for the sale of these items.

Subd. 18. Purchasing. The board may contract for supplies, materials, purchase or rental of equipment, and utility services. Except as provided in subdivision 5b, chapter 16C does not apply to these contracts.

HIST: 1969 c 868 s 2; 1969 c 1129 art 10 s 2; 1973 c 207 s 1,4; 1974 c 406 s 60; 1975 c 382 s 2,3; 1977 c 455 s 78; 1979 c 333 s 75; 1980 c 433 s 1; 1985 c 248 s 70; 1Sp1985 c 13 s 204-214; 1987 c 404 s 105; 1988 c 629 s 16; 1989 c 155 s 6; 1989 c 335 art 1 s 73-78; 1995 c 220 s 70; 1996 c 305 art 3 s 7; 1997 c 187 art 5 s 11; 2Sp1997 c 3 s 13; 1998 c 254 art 1 s 20; 1998 c 386 art 2 s 27-30; 1999 c 99 s 11; 2000 c 501 s 3



Section 85A.03 Repealed, 1Sp1985 c 13 s 376

85A.03 Repealed, 1Sp1985 c 13 s 376



Section 85A.04 Zoological garden accounts operating receipts.

85A.04 Zoological garden accounts operating receipts.

Subdivision 1. Deposit. All receipts from parking and admission to the Minnesota zoological garden shall be deposited in the state treasury and credited to an account in the special revenue fund, and are annually appropriated to the board for operations and maintenance.

Subd. 1a. Repealed, 1979 c 333 s 108

Subd. 1b. Repealed, 1979 c 333 s 108

Subd. 2. Repealed, 1989 c 271 s 36

Subd. 3. Repealed, 1Sp1985 c 13 s 376

Subd. 4. Zoo concession and revenue account. All receipts and interest from the operation of zoo concessions, memberships, and donations must be deposited in a special account in the special revenue fund and are appropriated to the board.

HIST: 1969 c 868 s 4; 1973 c 207 s 2; 1973 c 492 s 14; 1975 c 382 s 6-9; 1976 c 2 s 172; 1977 c 455 s 79; 1979 c 333 s 78,79; 1981 c 356 s 277,278; 1983 c 301 s 103,104; 1984 c 597 s 40; 1Sp1985 c 13 s 215,374; 1987 c 404 s 106; 1989 c 335 art 4 s 25,26; 1992 c 513 art 2 s 22; 1997 c 216 s 68



Section 85A.05 Minnesota state zoological garden bonds.

85A.05 Minnesota state zoological garden bonds.

Subdivision 1. Purpose and appropriation. For the purpose of providing money appropriated to the Minnesota zoological board from the Minnesota zoological garden building account for the acquisition and betterment of public land, buildings, and improvements of a capital nature, when authorized by law and requested by the board, the commissioner of finance shall sell and issue bonds of the state of Minnesota for the prompt and full payment of which, with interest thereon, the full faith, credit, and taxing powers of the state are irrevocably pledged. The proceeds of such bonds shall be credited to the building account, except that accrued interest and any premium received on sale of the bonds shall be credited to the state bond fund account referred to in subdivision 4, together with any additional sum directed to be so credited by any law authorizing an issue of such bonds. Bonds shall be issued pursuant to this section only as authorized by subdivision 6 or by another law in accordance with the provisions of the constitution, article XI, section 7. Any law authorizing the issuance of bonds in the manner provided in this section shall, together with this section, constitute complete authority for such issue, and such bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuance of bonds. Upon request by resolution of the Minnesota zoological board and upon authorization as provided in subdivision 1 the commissioner of finance shall sell and issue Minnesota zoological garden bonds in the aggregate amount requested, upon sealed bids and upon such notice, at such price, in such form and denominations, bearing interest at such rate or rates, maturing in such amounts and on such dates, without option of prepayment or subject to prepayment upon such notice and at such times and prices, payable at such bank or banks within or outside the state, with such provisions for registration, conversion, and exchange and for the issuance of notes in anticipation of the sale or delivery of definitive bonds, and in accordance with such further rules, as the commissioner of finance shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of finance and attested by the state treasurer under their official seals. The signatures of the officers on the bonds and any appurtenant interest coupons and their seals may be printed, lithographed, engraved, or stamped thereon, except that each bond shall be authenticated by the manual signature on its face of one of the officers or of an officer of a bank designated by them as authenticating agent. The commissioner of finance shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, execution, delivery and other expenses of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for such purposes, shall be paid from the Minnesota zoological garden building account, and the amounts necessary therefor are appropriated from that account; provided that if any amount is specifically appropriated for this purpose in an act authorizing the issuance of bonds pursuant to this section, such expenses shall be limited to the amount so appropriated.

Subd. 4. Minnesota state zoological garden bond account in the state bond fund. The commissioner of finance shall maintain in the state bond fund a separate bookkeeping account which shall be designated as the state zoological garden bond account, to record receipts and disbursements of money transferred to the fund to pay Minnesota zoological garden bonds and income from the investment of such money, which income shall be credited to the account in each fiscal year. The amounts directed by section 85A.04, subdivision 2 to be transferred annually to this bond account are appropriated thereto, and the legislature may also appropriate to the bond account any other money in the state treasury not otherwise appropriated. On November 1 of each year there shall be transferred to the bond account all of the money then available under any such appropriation or such lesser sum as will be sufficient, with all money previously transferred to the account and all income from the investment of such money, to pay all principal and interest then and theretofore due and all principal and interest to become due to and including July 1 in the second ensuing year on Minnesota zoological garden bonds. All money so transferred and all income from the investment thereof shall be available for the payment of such bonds and interest thereon, and so much thereof as may be necessary is appropriated for such payments. The state auditor and treasurer are directed to make the appropriate entries in the accounts of the respective funds.

Subd. 5. Tax levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then and theretofore credited to the Minnesota zoological garden bond account, to pay the entire amount of principal and interest then and theretofore due and principal and interest to become due on or before July 1 in the second year thereafter on Minnesota zoological garden bonds. This tax shall be subject to no limitation of rate or amount until all such bonds and interest thereon are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal of and interest on the bonds are payable from such proceeds, and the whole thereof, or so much as may be necessary, is appropriated for such payments. If at any time there is insufficient money from the proceeds of such taxes to pay the principal and interest when due on Minnesota zoological garden bonds, such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated, with such sums from tax levies and the general fund subject to future reimbursement to the bond fund by the Minnesota zoological garden bond account as indicated in section 85A.04, subdivision 2.

Subd. 6. Bond authorization and appropriations. For the purpose of providing money for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the Minnesota zoological garden in accordance with the comprehensive plan of the Minnesota zoological board adopted in accordance with section 85A.02, subdivision 2, the commissioner of finance is directed to sell and issue Minnesota zoological garden bonds in the amount of $23,025,000 in the manner and upon the conditions provided in subdivisions 1 to 5. The commissioner of finance may sell or issue an additional $2,350,000 of bonds, but no part thereof shall be expended unless equally matched by other than state appropriations. Any gifts, grants, or contributions accepted pursuant to section 85A.02, subdivision 5, other than contribution of lands by governmental entities, for the establishment or operation of the Minnesota zoological garden, whether in cash or in kind, shall be considered as matching funds. Noncash items shall be tangible real or personal property and shall be attributed as matching funds according to their fair market value at the time of receipt. The bonds may include a sum representing interest to accrue on the bonds from and after its date of issue through the anticipated period of construction and development of the zoological garden, which sum is needed for the payment and security of the interest payments during that period, but in no event shall the bonds exceed the maximum amount stated above. The bonds shall be sold, issued, and secured as provided in subdivisions 1 to 5 and in article XI, section 7, of the constitution, except that none of the bonds of any series issued pursuant to this authorization shall mature earlier than one year after the date of completion of the Minnesota zoological garden and related facilities as estimated by the Minnesota zoological board at the time of the issuance of such series. The proceeds of the bonds, except premium and accrued interest, are appropriated to the Minnesota zoological garden building account for expenditure by the Minnesota zoological board for the purpose for which the bonds are authorized in accordance with the provisions of section 85A.04, subdivision 2. In order to reduce the amount of taxes otherwise required by the constitution to be levied for the payment of interest and principal on the bonds, there is also appropriated annually to the Minnesota state zoological bond account in the state bond fund from the general fund a sum of money sufficient in amount, when added to the balance on hand on November 1 in each year in the bond account, to pay all principal and interest due and to become due on the bonds to and including July 1 in the second ensuing year. The money received and on hand pursuant to this annual appropriation is available in the state bond fund prior to the levy of the tax in any year required by the constitution and by subdivision 5 and shall be used to reduce the amount of the tax otherwise required to be levied.

HIST: 1973 c 207 s 3; 1973 c 492 s 14; 1975 c 382 s 10,11; 1976 c 2 s 172; 1979 c 333 s 80-82; 1982 c 424 s 130; 1985 c 248 s 70; 1Sp1985 c 13 s 374; 1Sp1985 c 14 art 4 s 8; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 12






Chapter 86 Federal Funds for Natural Resources

Section 86.01 Repealed, 1988 c 690 art 1 s 22

86.01 Repealed, 1988 c 690 art 1 s 22



Section 86.02 Repealed, 1988 c 690 art 1 s 22

86.02 Repealed, 1988 c 690 art 1 s 22



Section 86.03 Repealed, 1988 c 690 art 1 s 22

86.03 Repealed, 1988 c 690 art 1 s 22



Section 86.06 Repealed, 1988 c 690 art 1 s 22

86.06 Repealed, 1988 c 690 art 1 s 22



Section 86.07 Repealed, 1988 c 690 art 1 s 22

86.07 Repealed, 1988 c 690 art 1 s 22



Section 86.08 Repealed, 1988 c 690 art 1 s 22

86.08 Repealed, 1988 c 690 art 1 s 22



Section 86.09 Repealed, 1967 c 867 s 10

86.09 Repealed, 1967 c 867 s 10



Section 86.10 Repealed, 1988 c 690 art 1 s 22

86.10 Repealed, 1988 c 690 art 1 s 22



Section 86.11 Subdivisions renumbered, repealed, or no longer in effect

86.11 Subdivision 1. Repealed, 1988 c 690 art 1 s 22

Subd. 2. Repealed, 1988 c 690 art 1 s 22

Subd. 3. Repealed, 1965 c 810 s 22; 1988 c 690 art 1 s 22

Subd. 4. Repealed, 1988 c 690 art 1 s 22

Subd. 5. Repealed, 1988 c 690 art 1 s 22

Subd. 6. Repealed, 1988 c 690 art 1 s 22

Subd. 7. Repealed, 1988 c 690 art 1 s 22

Subd. 8. Repealed, 1988 c 690 art 1 s 22

Subd. 9. Repealed, 1988 c 690 art 1 s 22



Section 86.12 Repealed, 1988 c 690 art 1 s 22

86.12 Repealed, 1988 c 690 art 1 s 22



Section 86.31 Repealed, 1988 c 690 art 1 s 22

86.31 Repealed, 1988 c 690 art 1 s 22



Section 86.32 Repealed, 1988 c 690 art 1 s 22

86.32 Repealed, 1988 c 690 art 1 s 22



Section 86.33 Subdivisions renumbered, repealed, or no longer in effect

86.33 Subdivision 1. Repealed, 1988 c 690 art 1 s 22

Subd. 2. Renumbered 84.965 subdivision 1

Subd. 3. Renumbered 84.965 subd 2



Section 86.34 Repealed, 1988 c 690 art 1 s 22

86.34 Repealed, 1988 c 690 art 1 s 22



Section 86.35 Repealed, 1988 c 690 art 1 s 22

86.35 Repealed, 1988 c 690 art 1 s 22



Section 86.41 Repealed, 1988 c 690 art 1 s 22

86.41 Repealed, 1988 c 690 art 1 s 22



Section 86.42 Subdivisions renumbered, repealed, or no longer in effect

86.42 Subdivision 1. Repealed, 1988 c 690 art 1 s 22

Subd. 2. Expired; Repealed, 1988 c 690 art 1 s 22



Section 86.51 Repealed, 1988 c 690 art 1 s 22

86.51 Repealed, 1988 c 690 art 1 s 22



Section 86.52 Repealed, 1967 c 867 s 10

86.52 Repealed, 1967 c 867 s 10



Section 86.53 Repealed, 1988 c 690 art 1 s 22

86.53 Repealed, 1988 c 690 art 1 s 22



Section 86.61 Repealed, 1988 c 690 art 1 s 22

86.61 Repealed, 1988 c 690 art 1 s 22



Section 86.71 Repealed, 1Sp2001 c 2 s 162

86.71 Repealed, 1Sp2001 c 2 s 162



Section 86.72 Repealed, 1Sp2001 c 2 s 162

86.72 Repealed, 1Sp2001 c 2 s 162



Section 86.75 Repealed, 1988 c 690 art 1 s 22

86.75 Repealed, 1988 c 690 art 1 s 22



Section 86.78 Renumbered 84.966

86.78 Renumbered 84.966






Chapter 86A Outdoor Recreation System

Section 86A.01 Citation.

86A.01 Citation.

Laws 1975, chapter 353, may be cited as the Outdoor Recreation Act of 1975.

HIST: 1975 c 353 s 1



Section 86A.02 Policy.

86A.02 Policy.

Subdivision 1. Opportunities available. The legislature finds that the unique natural, cultural, and historical resources of Minnesota provide abundant opportunities for outdoor recreation and education, and finds that these opportunities should be made available to all citizens of Minnesota now and in the future.

Subd. 2. Preservation; utilization. The legislature further finds that the preservation and proper utilization of Minnesota's outdoor recreational resources is becoming increasingly important to the health, welfare, and prosperity of the citizens of Minnesota due to the growing demand for outdoor recreational facilities and the spread of development and urbanization in the state.

Subd. 3. Establishment of system. The legislature further finds that the outdoor recreational needs of the people of Minnesota will be best served by the establishment of an outdoor recreational system which will (1) preserve an accurate representation of Minnesota's natural and historical heritage for public understanding and enjoyment and (2) provide an adequate supply of scenic, accessible, and usable lands and waters to accommodate the outdoor recreational needs of Minnesota's citizens.

Subd. 4. Construction. Nothing in sections 86A.01 to 86A.11 shall be deemed or construed to abolish, repeal or negate any of the ongoing programs, approved by law, or the authority or activities of the commissioner of natural resources in improving, maintaining and developing fishing, hunting, or other recreational activities conducted upon the public waters and lands of the state or on private lands in cooperation with the owners thereof, except as the uses of the lands or waters may be in express conflict with the provisions of sections 86A.01 to 86A.11.

Subd. 5. Legislative determination. The legislature hereby determines that the establishment of an outdoor recreation system will serve these needs and will thus serve a valid public purpose for the people of this state.

HIST: 1975 c 353 s 2



Section 86A.03 Definitions.

86A.03 Definitions.

Subdivision 1. Scope. For the purposes of the outdoor recreation system, the terms defined in this section shall have the meanings given them.

Subd. 2. Managing agency. "Managing agency" means the organization or person which, pursuant to section 86A.05, is given responsibility for the administration of a particular unit or class of units of the outdoor recreation system.

Subd. 3. Outdoor recreation. "Outdoor recreation" means any voluntary activity, including hunting, fishing, trapping, boating, hiking, camping, and engaging in winter sports, which is conducted primarily for the purposes of pleasure, rest, or relaxation and is dependent upon or derives its principal benefit from natural surroundings; "outdoor recreation" shall also mean any demonstration, structure, exhibit, or activity which is primarily intended to preserve, demonstrate, or explain a significant aspect of the natural and cultural history, and archaeology of Minnesota.

Subd. 4. Administration or administer. "Administration" or "administer" means the process, or any part thereof, of the preparation, operation, and management of a unit, including but not limited to the following:

(a) management of natural resources and visitors;

(b) construction and development of structures, service facilities, and programs for visitor and administrative use;

(c) maintenance of natural resources and facilities;

(d) operations.

Subd. 5. Landscape region. "Landscape region" means an identifiable geographic region with generally homogeneous natural characteristics which exemplify the natural processes which formed the geography, geology, topography and biology of the state.

Subd. 6. Facility or facilities. "Facility" or "facilities" means any building, structure, modification, or improvement made or built upon the land or waters of a unit.

HIST: 1975 c 353 s 3



Section 86A.04 Composition of system.

86A.04 Composition of system.

The outdoor recreation system shall consist of all state parks; state recreation areas; state trails established pursuant to sections 84.029, subdivision 2, and 85.015; state scientific and natural areas; state wilderness areas; state forests; state wildlife management areas; state water access sites, which include all lands and facilities established by the commissioner of natural resources or the commissioner of transportation to provide public access to water; state wild, scenic, and recreational rivers; state historic sites; state rest areas, which include all facilities established by the commissioner of transportation for the safety, rest, comfort and use of the highway traveler, and shall include all existing facilities designated as rest areas and waysides by the commissioner of transportation; and any other units not listed in this section that are classified under section 86A.05. Each individual state park, state recreation area, and so forth is called a "unit."

HIST: 1975 c 353 s 4; 1976 c 166 s 7; 1993 c 172 s 38; 2000 c 495 s 6



Section 86A.05 Classification and purposes.

86A.05 Classification and purposes.

Subdivision 1. Classification. The outdoor recreation system shall be comprised of units classified as follows, and each unit shall be authorized, established, and administered to accomplish the purpose and objectives of its classification.

Subd. 2. State park; purpose; resource and site qualifications; administration. (a) A state park shall be established to protect and perpetuate extensive areas of the state possessing those resources which illustrate and exemplify Minnesota's natural phenomena and to provide for the use, enjoyment, and understanding of such resources without impairment for the enjoyment and recreation of future generations.

(b) No unit shall be authorized as a state park unless its proposed location substantially satisfies the following criteria:

(1) Exemplifies the natural characteristics of the major landscape regions of the state, as shown by accepted classifications, in an essentially unspoiled or restored condition or in a condition that will permit restoration in the foreseeable future; or contains essentially unspoiled natural resources of sufficient extent and importance to meaningfully contribute to the broad illustration of the state's natural phenomena; and

(2) Contains natural resources, sufficiently diverse and interesting to attract people from throughout the state; and

(3) Is sufficiently large to permit protection of the plant and animal life and other natural resources which give the park its qualities and provide for a broad range of opportunities for human enjoyment of these qualities.

(c) State parks shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision to preserve, perpetuate, and interpret natural features that existed in the area of the park prior to settlement and other significant natural, scenic, scientific, or historic features that are present. Management shall seek to maintain a balance among the plant and animal life of the park and to reestablish desirable plants and animals that were formerly indigenous to the park area but are now missing. Programs to interpret the natural features of the park shall be provided. Outdoor recreation activities to utilize the natural features of the park that can be accommodated without material disturbance of the natural features of the park or the introduction of undue artificiality into the natural scene may be permitted. Park use shall be primarily for aesthetic, cultural, and educational purposes, and shall not be designed to accommodate all forms or unlimited volumes of recreational use. Physical development shall be limited to those facilities necessary to complement the natural features and the values being preserved.

Subd. 3. State recreation area; purpose; resource and site qualifications; administration. (a) A state recreation area shall be established to provide a broad selection of outdoor recreation opportunities in a natural setting which may be used by large numbers of people.

(b) No unit shall be authorized as a state recreation area unless its proposed location substantially satisfies the following criteria:

(1) Contains natural or artificial resources which provide outstanding outdoor recreational opportunities that will attract visitors from beyond the local area;

(2) Contains resources which permit intensive recreational use by large numbers of people; and

(3) May be located in areas which have serious deficiencies in public outdoor recreation facilities, provided that state recreation areas should not be provided in lieu of municipal, county, or regional facilities.

(c) State recreation areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision primarily to provide as broad a selection of opportunities for outdoor recreation as is consistent with maintaining a pleasing natural environment. Scenic, historic, scientific, scarce, or disappearing resources within state recreation areas shall be recommended for authorization as historic sites or designated scientific and natural areas pursuant to section 86A.08 to preserve and protect them. Physical development shall enhance and promote the use and enjoyment of the natural recreational resources of the area.

Subd. 4. State trail; purpose; resource and site qualifications; administration; designation. (a) A state trail shall be established to provide a recreational travel route which connects units of the outdoor recreation system or the national trail system, provides access to or passage through other areas which have significant scenic, historic, scientific, or recreational qualities or reestablishes or permits travel along an historically prominent travel route or which provides commuter transportation.

(b) No unit shall be authorized as a state trail unless its proposed location substantially satisfies the following criteria:

(1) Permits travel in an appropriate manner along a route which provides at least one of the following recreational opportunities:

(i) travel along a route which connects areas or points of natural, scientific, cultural, and historic interest;

(ii) travel through an area which possesses outstanding scenic beauty;

(iii) travel over a route designed to enhance and utilize the unique qualities of a particular manner of travel in harmony with the natural environment;

(iv) travel along a route which is historically significant as a route of migration, commerce, or communication;

(v) travel between units of the state outdoor recreation system or the national trail system; and

(2) Utilizes, to the greatest extent possible consistent with the purposes of this subdivision, public lands, rights-of-way, and the like; and

(3) Provides maximum potential for the appreciation, conservation, and enjoyment of significant scenic, historical, natural, or cultural qualities of the areas through which the trail may pass; and

(4) Takes into consideration predicted public demand and future use.

(c) State trails shall be administered by the commissioners of transportation or natural resources as specified by law in a manner which is consistent with the purposes of this subdivision. State trails established by the commissioner of natural resources shall be managed to provide a travel route through an area with a minimum disturbance of the natural environment and recognizing other multiple land use activities. Trail markers shall be limited to those providing safety information and interpretation.

(d) Facilities for the rest and comfort of trail users shall be provided primarily within units of the outdoor recreation system through which the trail passes. When additional facilities are required to insure the rest and comfort of the traveler, the managing agency may develop such facilities along the trail and shall designate the facilities as trail waysides. In addition to the foregoing purpose, trail waysides shall be developed for the preservation and interpretation of the trail's natural, historic, or scenic values, and may include facilities for primitive camping, picnicking, sanitation, and parking for access to the trail.

Subd. 5. State scientific and natural areas; purpose; resource and site qualifications; administration; designation. (a) A state scientific and natural area shall be established to protect and perpetuate in an undisturbed natural state those natural features which possess exceptional scientific or educational value.

(b) No unit shall be authorized as a scientific and natural area unless its proposed location substantially satisfies the following criteria:

(1) Embraces natural features of exceptional scientific and educational value, including but not limited to any of the following:

(i) natural formations or features which significantly illustrate geological processes;

(ii) significant fossil evidence of the development of life on earth;

(iii) an undisturbed plant community maintaining itself under prevailing natural conditions typical of Minnesota;

(iv) an ecological community significantly illustrating the process of succession and restoration to natural condition following disruptive change;

(v) a habitat supporting a vanishing, rare, endangered, or restricted species of plant or animal;

(vi) a relict flora or fauna persisting from an earlier period; or

(vii) a seasonal haven for concentrations of birds and animals, or a vantage point for observing concentrated populations, such as a constricted migration route; and

(2) Embraces an area large enough to permit effective research or educational functions and to preserve the inherent natural values of the area.

(c) State scientific and natural areas shall be administered by the commissioner of natural resources, in consultation with qualified persons, in a manner which is consistent with the purposes of this subdivision to preserve, perpetuate and protect from unnatural influences the scientific and educational resources within them. Interpretive studies may be provided for the general public. Physical development shall be limited to the facilities absolutely necessary for protection, research, and educational projects, and, where appropriate, for interpretive services.

(d) An area designated as a state scientific and natural area shall not be altered in designation or use without holding a public hearing on the matter at a time and place designated in the notice of the hearing, which shall be published once in a legal newspaper in each county in which the lands are situated at least seven days in advance of the hearing. At the hearing the commissioner shall provide an opportunity for any person to be heard.

(e) At the discretion of the managing agency, each scientific and natural area shall be designated as one of the following types:

(i) Research unit. Use is limited to programs conducted by qualified scientists and college graduate and postgraduate students.

(ii) Educational unit. Permitted uses include all activities specified in paragraph (i) above and primary, secondary, and college undergraduate programs.

(iii) Public use unit. Permitted uses include all uses permitted in paragraphs (i) and (ii) above and interpretive programs for the benefit of the general public.

Subd. 6. State wilderness area; purpose; resource and site qualifications; administration. (a) A state wilderness area shall be established to preserve, in a natural wild and undeveloped condition, areas which offer outstanding opportunities for solitude and primitive types of outdoor recreation.

(b) No unit shall be authorized as a state wilderness area unless its proposed location substantially satisfies the following criteria:

Appears to have been primarily affected by the forces of nature, with the evidence of humanity being substantially unnoticeable or where the evidence of humanity may be eliminated by restoration.

(c) State wilderness areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision, and shall be managed only to the extent necessary to control fire, insects, and disease, and to preserve existing wilderness or reestablish wilderness conditions. There shall be no development of public roads, permanent dwellings, or recreational facilities except trails for nonmotorized traffic. Motorized traffic shall not be allowed. No commercial utilization of timber or minerals shall be allowed. Facilities existing at the time of establishment shall be removed.

Subd. 7. State forests and state forest subareas; purpose; resource and site qualifications; administration. (a) A state forest, as established by section 89.021, shall be administered to accomplish the purposes set forth in that section, and a state forest subarea shall be established to permit development and management of specialized outdoor recreation at locations and in a manner consistent with the primary purpose of the forest.

(b) No unit shall be authorized as a state forest subarea unless it is located within a state forest and contains suitable natural resources to accommodate any of the following uses:

(1) Day use areas. Areas which permit recreational use of the forest in its natural state, not requiring an overnight stay, including but not limited to picnicking, fishing, swimming, boat launching, hiking, interpretation, and nature observation.

(2) Campground. Provide minimum facilities to accommodate overnight camping.

(c) Outdoor recreation subareas located within state forests shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision.

Subd. 8. State wildlife management area; purpose; resource and site qualifications; administration. (a) A state wildlife management area shall be established to protect those lands and waters which have a high potential for wildlife production and to develop and manage these lands and waters for the production of wildlife, for public hunting, fishing, and trapping, and for other compatible outdoor recreational uses.

(b) No unit shall be authorized as a state wildlife management area unless its proposed location substantially satisfies the following criteria:

(1) Includes appropriate wildlife lands and habitat, including but not limited to marsh or wetlands and the margins thereof, ponds, lakes, stream bottomlands, and uplands, which permit the propagation and management of a substantial population of the desired wildlife species; and

(2) Includes an area large enough to ensure adequate wildlife management and regulation of the permitted recreational uses.

(c) State wildlife management areas shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision to perpetuate, and if necessary, reestablish quality wildlife habitat for maximum production of a variety of wildlife species. Public hunting, fishing, trapping, and other uses shall be consistent with the limitations of the resource, including the need to preserve an adequate brood stock and prevent long term habitat injury or excessive wildlife population reduction or increase. Physical development may provide access to the area, but shall be so developed as to minimize intrusion on the natural environment.

Subd. 9. State water access site; purpose; resource and site qualifications; administration. (a) A state water access site shall be established to provide public access to rivers and lakes which are suitable for outdoor water recreation and where the access is necessary to permit public use.

(b) No unit shall be authorized as a state water access site unless its proposed location substantially satisfies the following criteria:

(1) The body of water to which access is being provided and surrounding lands can withstand additional recreational use without undue damage to the environment or undue risks to the health and safety of water users;

(2) Public access to the body of water is either nonexistent or inadequate.

(c) State water access sites shall be administered by the commissioner of natural resources or the commissioner of transportation in a manner which is consistent with the purposes of this subdivision to provide public access to water. Access roads, off-road parking areas, refuse containers, sanitary facilities, and facilities for limited picnicking and primitive camping may be provided when the commissioner determines that these activities are justifiable and are compatible with the resource and the natural environment.

Subd. 10. State wild, scenic, and recreational rivers; purpose; resource and site qualifications; administration; designation. (a) State wild, scenic, and recreational rivers shall be established to protect and maintain the natural characteristics of all or a portion of a river or stream, or its tributaries, or lake through which the river or stream flows which together with adjacent lands possesses outstanding scenic, scientific, historical, or recreational value, as provided by sections 103F.301 to 103F.345.

(b) State wild, scenic, and recreational rivers shall be administered by the commissioner of natural resources in a manner which is consistent with the purposes of this subdivision and sections 103F.301 to 103F.345.

Subd. 11. State historic sites; purpose; resource and site qualifications; administration; designation. (a) A state historic site shall be established to preserve, restore, and interpret buildings and other structures, locales, sites, antiquities, and related lands which aptly illustrate significant events, personalities, and features of the history and archaeology of the state or nation.

(b) No unit shall be authorized as a state historic site unless it is historically important for any of the following reasons:

(1) Is the site of or directly associated with a significant historical event; or

(2) Is associated with persons whose lives and accomplishments are historically unique or important; or

(3) Embodies the distinctive characteristics of an architectural style or method of construction which represents a particular and significant historical period, or the work of a master builder, designer, or architect; or

(4) Has yielded, or is likely to yield, historical or archaeological artifacts, records, or other original data or information; or

(5) Is a geographical feature of outstanding significance and includes, by way of example, the highest point in the state, the continental divide, and the source of the Mississippi river.

(c) State historic sites shall be administered by the commissioner of natural resources, the Minnesota historical society, the board of regents of the university of Minnesota, governmental subdivisions of the state, or by county historical societies jointly or independently as designated by law in a manner which is consistent with the purposes of this subdivision to maintain and, if necessary, restore the historical integrity of the site to commemorate or illustrate its historical importance. Ancient features of significance shall be protected from disturbance until archaeological research has been completed. Interpretive programs for visitors shall be provided including, where practicable, interpretation of research programs under supervised conditions. Recreational use of natural features shall be permitted only where this can be accomplished without detriment to historical values. Physical development shall be limited to those facilities necessary to achieve the management and use objectives.

Subd. 12. State rest area; purpose; resource and site qualifications; administration. (a) A state rest area shall be established to promote a safe, pleasurable, and informative travel experience along Minnesota highways by providing areas and facilities at reasonable intervals for information, emergencies, or the rest and comfort of travelers.

(b) No unit shall be authorized as a state rest area unless its proposed location substantially satisfies the following criteria:

(1) Is adjacent to or in near proximity to a trunk or interstate highway;

(2) Is developed at appropriate intervals based on the type of road system, traffic and traffic projections and known or projected usage of the proposed development;

(3) May be near or associated with a place or area of natural, scientific, cultural, or historic interest.

(c) Rest areas shall be administered by the commissioner of transportation in cooperation with other agencies as appropriate in a manner which is consistent with the purposes of this subdivision. State rest areas may be managed to provide parking, resting, restroom, picnicking, orientation, travel information, and other facilities for the convenience of the traveling public. Where located in conjunction with features of interest, state rest areas shall provide interpretive exhibits or other facilities if appropriate to promote understanding and enjoyment of the features.

Subd. 13. Additional parks; administration. All other state parks which, though not meeting the resource and site qualifications contained in subdivisions 2 and 3, were in existence on January 1, 1984, shall be administered by the commissioner of natural resources as units of the outdoor recreation system.

Subd. 14. Aquatic management areas. (a) Aquatic management areas may be established to protect, develop, and manage lakes, rivers, streams, and adjacent wetlands and lands that are critical for fish and other aquatic life, for water quality, and for their intrinsic biological value, public fishing, or other compatible outdoor recreational uses.

(b) Aquatic management areas may be established to protect wetland areas under ten acres that are donated to the department of natural resources.

(c) No unit may be authorized unless it meets one or more of the following criteria:

(1) provides angler or management access;

(2) protects fish spawning, rearing, or other unique habitat;

(3) protects aquatic wildlife feeding and nesting areas;

(4) protects critical shoreline habitat; or

(5) provides a site for research on natural history.

(d) Aquatic management areas must be administered by the commissioner of natural resources in a manner consistent with the purposes of this subdivision to perpetuate and, if necessary, reestablish high quality aquatic habitat for production of fish, wildlife, and other aquatic species. Public fishing and other uses shall be consistent with the limitations of the resource, including the need to preserve adequate populations and prevent long-term habitat injury or excessive fish population reduction or increase. Public access to aquatic management areas may be closed during certain time periods.

HIST: 1975 c 353 s 5; 1976 c 166 s 7; 1984 c 599 s 5; 1986 c 444; 1990 c 391 art 8 s 17; 1992 c 462 s 3; 1992 c 566 s 16; 1993 c 172 s 39,40; 1993 c 285 s 5



Section 86A.06 Rules.

86A.06 Rules.

Each managing agency shall promulgate rules relating to the units of the outdoor recreation system within its jurisdiction, which shall provide for administration of the units in the manner specified in section 86A.05 and the laws relating to each type of unit.

HIST: 1975 c 353 s 6; 1981 c 356 s 105; 1983 c 289 s 115 subd 1; 1986 c 386 art 4 s 18; 1987 c 312 art 1 s 26 subd 2; 1991 c 259 s 9; 1993 c 163 art 1 s 4



Section 86A.07 Authorization and acquisition of units.

86A.07 Authorization and acquisition of units.

Subdivision 1. Legislative authorization. A unit of the outdoor recreation system shall be deemed to be authorized upon the enactment of a law (1) describing the land, water, or facility which shall comprise the unit; (2) designating the unit's classification pursuant to section 86A.05; (3) directing and authorizing acquisition of the unit thus described; and (4) specifying the methods of acquisition and the types of interests in land that may be acquired.

Subd. 2. Acquisition. Upon authorization of a unit pursuant to subdivision 1, the managing agency shall as soon as possible acquire the lands, waters, or facilities as authorized.

Subd. 3. Authorization by designation. In any instance where a managing agency, or the commissioner of administration on behalf of the managing agency, is specifically empowered by law to acquire lands or waters or any interest in lands or waters for the purpose of establishing units of the outdoor recreation system a unit may be authorized upon (1) the acquisition of land and waters pursuant to the lawful exercise of the power to acquire and (2) the designation by the managing agency of the land and waters as a classified unit of the outdoor recreation system.

HIST: 1975 c 353 s 7



Section 86A.08 Authorization of secondary units.

86A.08 Authorization of secondary units.

Subdivision 1. Secondary authorization; when permitted. A unit of the outdoor recreation system may be authorized wholly or partially within the boundaries of another unit only when the authorization is consistent with the purposes and objectives of the respective units and only in the instances permitted below:

(a) The following units may be authorized wholly or partially within a state park: historic site, scientific and natural area, wilderness area, wild, scenic, and recreational river, trail, rest area, and water access site.

(b) The following units may be authorized wholly or partially within a state recreation area: historic site, scientific and natural area, wild, scenic, and recreational river, trail, rest area, and water access site.

(c) The following units may be authorized wholly or partially within a state forest: state park, state recreation area, historic site, wildlife management area, scientific and natural area, wilderness area, wild, scenic, and recreational river, trail, rest area, and water access site.

(d) The following units may be authorized wholly or partially within a state historic site: wild, scenic, and recreational river, trail, rest area, and water access site.

(e) The following units may be authorized wholly or partially within a state wildlife management area: state water access site.

(f) The following units may be authorized wholly or partially within a state wild, scenic, or recreational river: state park, historic site, scientific and natural area, wilderness area, trail, rest area, and water access site.

(g) The following units may be authorized wholly or partially within a state rest area: historic site, trail, wild, scenic, and recreational river, and water access site.

Subd. 2. Administration of secondary units. A unit shall be administered by the managing agency to which it is assigned by section 86A.05 even when located wholly or partially within another unit administered by a different managing agency, unless otherwise specifically provided by law or by agreement between the agencies involved.

HIST: 1975 c 353 s 8; 1993 c 172 s 41



Section 86A.09 Development and establishment of units.

86A.09 Development and establishment of units.

Subdivision 1. Master plan required. No construction of new facilities or other development of an authorized unit, other than repairs and maintenance, shall commence until the managing agency has prepared and submitted to the commissioner of natural resources and the commissioner has reviewed, pursuant to this section, a master plan for administration of the unit in conformity with this section. No master plan is required for wildlife management areas that do not have resident managers, for water access sites, for aquatic management areas, or for rest areas.

Subd. 2. Master plan; preparation and content. The managing agency shall supervise preparation of the master plan and shall utilize the professional staffs of any agency of the state when the expertise of the staff of such agency is necessary to adequately prepare the master plan; the master plan shall present the information in a format and detail that is appropriate to the size and complexity of the authorized unit. When the master plan has been completed the managing agency shall announce to the public in a manner reasonably designed to inform interested persons that the master plan is available for public review and in the case of any major unit shall hold at least one public hearing on the plan in the vicinity of the unit. The managing agency shall make the master plan available for review and comment by the public and other state agencies for at least 30 days following the announcement and before submitting the master plan to the commissioner of natural resources. Copies of the plan shall be provided to members of the outdoor recreation advisory council and to any other person on request.

Subd. 3. Master plan; review and approval. All master plans required by this section shall be submitted to the commissioner of natural resources for review pursuant to this subdivision. The commissioner of natural resources shall review the master plan to determine whether the plan: (a) provides for administration of the unit in a manner that is consistent with the purposes for which the unit was authorized and with the principals governing the administration of the unit, as specified in section 86A.05 and the statutes relating to each type of unit; (b) recognizes values and resources within the unit that are primarily the responsibility of another managing agency to protect or develop, and provides for their protection or development either through a cooperative agreement with the other managing agency or through designation of the appropriate area as a secondary unit. In reviewing any master plan, the commissioner of natural resources shall consult with other state agencies. Within 60 days after receiving the master plan, the commissioner of natural resources shall notify the managing agency that the plan has been reviewed and forward its recommendations for any changes it might suggest. The managing agency shall review the recommendations and notify the commissioner of natural resources of the disposition made of them. Failure to comment on a master plan within the time specified shall be considered approval of the plan by the commissioner of natural resources. If the commissioner of natural resources feels that the master plan still fails significantly to comply with this subdivision, the commissioner may request review of the master plan by the governor. In that event review shall not be deemed completed until after the master plan has been approved by the governor or 60 days have elapsed without action by the governor to approve or reject the plan, whichever occurs first.

Subd. 4. Development. Construction of necessary facilities and other development of the unit shall commence as soon as practicable after review of the master plan by the commissioner of natural resources, and the governor if requested, and shall be carried out in conformity with the master plan.

Subd. 5. Establishment. When, in the opinion of the managing agency, acquisition and development of the unit are sufficiently complete to permit operation and administration of the unit in substantial conformity with the master plan as approved, the managing agency shall declare the unit established and ready for use.

HIST: 1975 c 353 s 9; 1981 c 356 s 106-109; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1992 c 566 s 17; 1993 c 163 art 1 s 5-8



Section 86A.10 Subdivisions renumbered, repealed, or no longer in effect

86A.10 Subdivision 1. Repealed, 1993 c 163 art 1 s 35; 1993 c 337 s 20

Subd. 2. Repealed, 1983 c 260 s 68; 1993 c 163 art 1 s 35

Subd. 3. Repealed, 1976 c 149 s 63;1993 c 163 art 1 s 35

Subd. 4. Repealed, 1976 c 149 s 63;1993 c 163 art 1 s 35

Subd. 5. Repealed, 1976 c 149 s 63;1993 c 163 art 1 s 35



Section 86A.11 Registry of units.

86A.11 Registry of units.

The commissioner of natural resources shall compile and maintain a current registry of the name, location, size, and description of all units of the outdoor recreation system under the commissioner's jurisdiction and under the jurisdiction of the Minnesota historical society and the commissioner of transportation. The commissioner of natural resources shall publish and distribute the information contained in the registry in a form and manner suitable to assist persons wishing to use these units. The Minnesota historical society and the commissioner of transportation shall cooperate with and assist the commissioner of natural resources in preparing and distributing the registry.

HIST: 1975 c 353 s 11; 1976 c 166 s 7; 1986 c 444



Section 86A.20 Definitions.

86A.20 Definitions.

Subdivision 1. Applicability. For the purposes of sections 86A.20 to 86A.24, the terms defined in this section have the meanings given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Mooring facility. "Mooring facility" means one or more anchorage or boat slips provided for the safe and convenient docking of boats, which may also provide utility, fuel, or sewage pump-out services to the docked boats.

Subd. 4. Small craft harbor. "Small craft harbor" means a protected harbor with boat tie-ups consisting of piers or moorings, boat launches, and support facilities such as roads and parking areas.

Subd. 5. Marina. "Marina" means a mooring facility providing additional services to boats, such as repairs, haul-out, winter storage, food and beverage service, and services and facilities of a related nature.

HIST: 1993 c 333 s 2



Section 86A.21 Powers and duties of commissioner.

86A.21 Powers and duties of commissioner.

(a) The commissioner may:

(1) acquire, construct, and maintain small craft harbors, channels, and facilities for recreational watercraft in the navigable waters lying within the locations identified in Laws 1993, chapter 333, section 1;

(2) acquire by purchase, lease, gift, or condemnation the lands, rights-of-way, easements, and other interests necessary for small craft harbors, channels, mooring facilities, marinas, launching ramps, and facilities normally used to support harbors of refuge, channels, docks, and launching ramps;

(3) provide the public within the boundaries of small craft harbors, through leases of public property, with mooring facilities and marinas developed and operated by public or nonpublic entities at no cost to the state or its political subdivisions;

(4) charge fees for both seasonal and daily moorage at state-operated or state-assisted small craft harbors and mooring facilities;

(5) collect the proceeds from the sale of marine fuel at small craft harbors or mooring facilities operated by the state.

(b) Fees and proceeds collected under paragraph (a) must be credited to the water recreation account. The fees and proceeds are appropriated to the commissioner of natural resources and must be used for purposes relating to mooring facilities and small craft harbors, including:

(1) operation and maintenance;

(2) purchase of marine fuel and other petroleum supplies;

(3) replacement or expansion; or

(4) debt service on funds provided through the sale of state bonds.

(c) Fees collected at small craft harbors and boating facilities constructed or operated by local units of government with financial assistance from the state shall, after payment of the costs of operating and maintaining the facilities, be used for purposes relating to mooring facilities and small craft harbors, including:

(1) operation and maintenance;

(2) replacement or expansion; or

(3) debt service on funds provided through the sale of state bonds.

HIST: 1993 c 333 s 3; 1Sp2001 c 2 s 89



Section 86A.22 Authority of local units of government.

86A.22 Authority of local units of government.

Counties, towns, and home rule charter and statutory cities of this state abutting on Lake Superior or inland waterways connected with Lake Superior for navigation and shelter of recreational watercraft are authorized by majority vote of their respective governing bodies to enter into contracts and agreements with the commissioner to accomplish the purposes of sections 86A.20 to 86A.24.

HIST: 1993 c 333 s 4



Section 86A.23 Open facilities; liability exemption.

86A.23 Open facilities; liability exemption.

Facilities in harbors and connecting waterways established under sections 86A.20 to 86A.24 shall be public and open to all users on equal and reasonable terms. Users shall have no cause of action against owners of land adjacent to small craft harbors and mooring facilities for damage as a result of noise and dust generated by facilities of iron-producing industries.

HIST: 1993 c 333 s 5; 1997 c 216 s 69



Section 86A.24 Financing of harbors and facilities.

86A.24 Financing of harbors and facilities.

The commissioner may take actions necessary to:

(1) provide the finances required of nonfederal sponsors as a condition for United States participation in any project in which the commissioner is empowered to participate;

(2) enter into agreements with the United States Army Corps of Engineers to provide the funds and other items of local cooperation required as a condition precedent to the construction of a harbor, mooring facility, or marina project; and

(3) enter into agreements with political subdivisions of this state regarding participation with the United States in any project within the commissioner's authority, and to make adjustments which in the judgment of the commissioner are in the best interest of the state.

HIST: 1993 c 333 s 6






Chapter 86B Water Safety, Watercraft, and Watercraft Titling

Section 86B.001 Water use policy.

86B.001 Water use policy.

It is the policy of this state, which is blessed with an abundance of water, to promote its full use and enjoyment by all of the people, now and in the future, to promote safety for persons and property in connection with the use of the waters of the state, to promote uniformity of laws relating to the use, and to conform with use requirements of the United States.

HIST: 1990 c 391 art 9 s 1



Section 86B.005 Definitions.

86B.005 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. City. "City" means a home rule charter or statutory city.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Dealer. "Dealer" means a person:

(1) engaged in the business of manufacturing or selling new or used watercraft;

(2) having an established place of business for the sale, trade, and display of the watercraft; and

(3) having in possession watercraft for the purpose of sale or trade.

Subd. 5. Horsepower. "Horsepower" means the power rating established for a motor by the manufacturer or, if a rating is not established, the power rating established by the commissioner.

Subd. 6. Length. "Length" of a watercraft means the straight-line distance from the foremost part of the craft to the aftermost part of the craft, measured parallel to the centerline, excluding sheer. Bowsprits, outboard motor brackets, rudders, and other attachments are not included in the length measurement.

Subd. 7. License. "License" means the authentic document used to designate the numbers assigned a watercraft and to renew the designation.

Subd. 8. License agent. "License agent" means the commissioner of natural resources, the commissioner of public safety, and deputy registrars of motor vehicles acting under section 168.33.

Subd. 9. Motorboat. "Motorboat" means a watercraft propelled in any manner by machinery, including watercraft temporarily equipped with detachable motors.

Subd. 10. Operate. "Operate" means to navigate or otherwise use a watercraft.

Subd. 11. Operator. "Operator" means the person who operates or controls the navigation or use of a watercraft.

Subd. 12. Owner. "Owner" means a person having a property right or title to a watercraft other than a security interest. Owner includes a person entitled to the use or possession of a watercraft, subject to an interest in another person, reserved or created by agreement that secures payment or performance of an obligation, but owner does not include a lessee under a lease not intended as security.

Subd. 13. Paddle boat. "Paddle boat" means a nonmotorized watercraft 19 feet in length or less that is propelled solely by a paddle wheel peddled by an operator or passenger.

Subd. 14. Person. "Person" means an individual, partnership, corporation, the state and its agencies and subdivisions, and any other legal entity.

Subd. 14a. Personal watercraft. "Personal watercraft" means a motorboat that:

(1) is powered by an inboard motor powering a water jet pump or by an outboard or propeller-driven motor; and

(2) is designed to be operated by a person or persons sitting, standing, or kneeling on the craft, rather than in the conventional manner of sitting or standing inside a motorboat.

Subd. 15. Rent. "Rent" watercraft means to make a watercraft available for the use of others in connection with a business.

Subd. 16. Sailboard. "Sailboard" means a single passenger, nonmotorized watercraft using a surfboard type hull and a free sail system which, without capsizing, allows the sail to lie flat in the water when not being supported by the operator.

Subd. 16a. Slow-no wake. "Slow-no wake" means operation of a watercraft at the slowest possible speed necessary to maintain steerage, but in no case greater than five miles per hour.

Subd. 17. Underway or in use. "Underway or in use" means a watercraft in operation or use unless it is securely fastened to a dock or other permanent mooring.

Subd. 18. Watercraft. "Watercraft" means any contrivance used or designed for navigation on water, except:

(1) a duck boat during the duck hunting season;

(2) a rice boat during the harvest season; or

(3) a seaplane.

Subd. 19. Waters of this state. "Waters of this state" means waters capable of substantial beneficial public use and waters to which the public has access that are within the territorial limits of this state, including boundary waters.

HIST: 1990 c 391 art 9 s 2; 1991 c 225 s 1,2



Section 86B.101 Watercraft safety program.

86B.101 Watercraft safety program.

Subdivision 1. Safety program. The commissioner shall continue and expand the comprehensive boat safety and education program. The commissioner shall cooperate with boaters, governmental subdivisions, state agencies, other states, and the federal government in the operation of the program.

Subd. 2. Youth watercraft safety course. (a) The commissioner shall establish an educational course and a testing program for personal watercraft and watercraft operators and for persons age 12 or older but younger than age 18 required to take the watercraft safety course. The commissioner shall prescribe a written test as part of the course. A personal watercraft educational course and testing program that emphasizes safe and legal operation must be required for persons age 13 or older but younger than age 18 operating personal watercraft.

(b) The commissioner shall issue a watercraft operator's permit to a person age 12 or older but younger than age 18 who successfully completes the educational program and the written test.

Subd. 3. Operator's permit. The commissioner shall issue a watercraft operator's permit to a person who successfully qualifies for a watercraft operator's permit under the boat safety education program.

HIST: 1990 c 391 art 9 s 3; 1993 c 310 s 1; 1998 c 400 s 1; 1998 c 401 s 27



Section 86B.105 Sheriff's safety program.

86B.105 Sheriff's safety program.

(a) The sheriff of each county shall maintain a program of search, rescue, buoying or marking, patrol, removal of hazards to navigation, and inspection of watercraft for rent, lease, or hire. The sheriff shall prohibit the use of any watercraft or safety equipment for rent, lease, or hire that does not comply with the standards of safety for the watercraft or equipment prescribed by the commissioner. The sheriff shall investigate watercraft accidents and drownings and report findings to the commissioner on a form prescribed by the commissioner.

(b) The county board may authorize the employment of additional personnel to carry out the provisions of this section.

HIST: 1990 c 391 art 9 s 4



Section 86B.106 Barring vehicles from unsafe ice.

86B.106 Barring vehicles from unsafe ice.

(a) Whenever ice conditions on a body of water deteriorate to such an extent that there is substantial danger to persons using motorized vehicles, including snowmobiles and all-terrain vehicles, the sheriff of the county where the body of water is located may prohibit or restrict the use of motorized vehicles on all or a portion of the body of water. If the body of water is located in more than one county, all counties involved must coordinate any prohibitions or restrictions that are imposed. A county sheriff acting under this section shall, as soon as practicable, post all common access sites and publicize the prohibitions or restrictions. The commissioner must be notified immediately and may review and suspend any restrictions imposed. Restrictions may be lifted as soon as conditions warrant.

(b) A person may not operate a motorized vehicle in violation of a prohibition or restriction imposed under this section.

(c) This section does not apply to a person who:

(1) is a member of a sanctioned circuit watercross association and can provide proof of membership;

(2) operates a snowmobile with a silenced exhaust and is practicing for a sanctioned event; and

(3) receives written permission from a conservation officer who must set the date, time, and location of the practice.

HIST: 1992 c 584 s 1; 1Sp2001 c 2 s 90



Section 86B.107 Removal of submerged vehicles from waters of the state.

86B.107 Removal of submerged vehicles from waters of the state.

Subdivision 1. Definitions. (a) For purposes of this section, "vehicle" means a motor vehicle as defined in section 97A.015, subdivision 32, or a watercraft as defined in section 86B.005, subdivision 18.

(b) For purposes of this section, "owner" means the registered owner, last registered owner, or legal owner of a vehicle if the vehicle is not registered.

Subd. 2. Responsibility for removal. (a) The owner of a submerged vehicle is responsible for removing the vehicle from waters of the state, unless the vehicle is permitted or otherwise exempt from removal. Removal must be completed within 30 days of the vehicle entering the water or being discovered in the water, unless the owner is notified in writing by the political subdivision having jurisdiction that the removal must be completed sooner. Upon request of the political subdivision the commissioner may extend the 30-day time period for removal.

(b) The owner of the vehicle shall report that the vehicle is submerged in a body of water. The owner shall report the date and the circumstances surrounding the submergence to the sheriff of the county where the body of water is located within 48 hours of the vehicle entering the water.

(c) If the vehicle is not removed according to paragraph (a), the political subdivision in whose jurisdiction the lake or watercourse is located shall remove the vehicle. The owner of the vehicle is subject to a civil penalty of not less than twice nor more than five times the costs incurred by the political subdivision to remove, process, and dispose of the vehicle. Civil penalties imposed under this section may be enforced and distributed as provided in section 115A.99.

(d) The owner of a submerged vehicle is not responsible for removal of the vehicle if the vehicle was used without the owner's knowledge. This includes, but is not limited to, the operation of a vehicle that was under the control of a member of the owner's household. If the driver or operator of the vehicle is known, the driver or operator is responsible for removing the vehicle according to this section.

HIST: 2001 c 185 s 15



Section 86B.111 Navigation markers and buoys.

86B.111 Navigation markers and buoys.

Subdivision 1. Permit for placement of navigation hazards. The commissioner may require that a permit is obtained for the placement of a structure or device determined by the commissioner to constitute a hazard to navigation.

Subd. 2. Removal and damage to buoys prohibited. Except as authorized by the commissioner, a person may not obstruct, remove, damage, or destroy a buoy or structure placed in the waters of this state in accordance with this chapter or by authority of the United States.

Subd. 3. Uniform marking required for buoys. A person may not place buoys or other waterway markers unless the markers conform with the uniform marking system established by the commissioner.

Subd. 4. Government does not have duty to mark all hazards. The marking of certain hazards to navigation on, in, or adjacent to the waters of this state by a governmental agency does not incur a duty to mark all navigational hazards by the agency or another agency.

HIST: 1990 c 391 art 9 s 5



Section 86B.115 Use of docks and structures for advertising.

86B.115 Use of docks and structures for advertising.

A person may not use a fixed or anchored structure on the waters of this state, not a part of a pier or dock extending from shore, for advertising purposes.

HIST: 1990 c 391 art 9 s 6; 1992 c 464 art 1 s 11



Section 86B.121 Races, competitions, and exhibitions.

86B.121 Races, competitions, and exhibitions.

(a) A person may not hold or sponsor any scheduled or public race, regatta, tournament or other competition or exhibition, or trial race on water or ice, whether or not involving watercraft, without first having obtained a written permit from the sheriff of the county where the event is to originate.

(b) The sheriff, in the permit, may exempt watercraft from any of the provisions of this chapter relating to the licensing, operation, and equipment of watercraft while participating in the event authorized.

(c) The county's issuance of a permit under this section does not make the county liable for any injury occurring at the event.

HIST: 1990 c 391 art 9 s 7; 1992 c 584 s 2; 1997 c 204 s 1



Section 86B.125 Leased watercraft.

86B.125 Leased watercraft.

Subdivision 1. Safety standards. The commissioner shall prescribe safety standards for watercraft offered for lease, rent, or hire.

Subd. 2. Suspension or revocation of license. (a) The commissioner may suspend or revoke the license of a watercraft offered for rent, lease, or hire:

(1) that does not comply with the safety standards for the watercraft; and

(2) for which the watercraft owner fails to keep a record of the name and address of the person renting, leasing, or hiring the watercraft, the license number of the watercraft, the date and time the person takes possession, and the expected time of return of the watercraft.

(b) The record of renting, leasing, or hiring must be preserved for at least six months.

HIST: 1990 c 391 art 9 s 8



Section 86B.201 State law and local ordinance authority.

86B.201 State law and local ordinance authority.

Subdivision 1. Application of state law. The provisions of this chapter and of other applicable laws of this state shall govern the operation, equipment, numbering, and all other related matters for a watercraft operated on the waters of this state, or the time when an activity regulated by this chapter may take place.

Subd. 2. Local authority to adopt ordinance. (a) This chapter does not limit the authority of a political subdivision of this state to adopt regulations that are not inconsistent with this chapter and the rules of the commissioner relating to the use of waters of this state that are wholly or partly within the territorial boundaries of a county or entirely within the boundaries of a city.

(b) A city of the first class of over 200,000 or the park board of the city may forbid the use of motorboats or boats with attached motors on its lakes.

Subd. 3. Nonmotorized carry-on access. A person may access any public waters through public land with a hand-carried nonmotorized watercraft.

HIST: 1990 c 391 art 9 s 9; 1997 c 226 s 11



Section 86B.205 Water surface use ordinance.

86B.205 Water surface use ordinance.

Subdivision 1. Assistance. The commissioner shall develop and publish guidelines to assist counties adopting water surface use ordinances for waters within their jurisdiction.

Subd. 2. Surface use ordinances. (a) A county board may, by ordinance, regulate the surface use of bodies of water located entirely or partially within the county and not located entirely within the boundary of a single city or lake conservation district established by law.

(b) If a body of water is located within more than one county, a surface use ordinance is not effective until adopted by the county boards of all the counties where the body of water lies under section 471.59 or placed into effect by order of the commissioner under subdivision 9.

(c) With the authorization of an affected city or lake conservation district, a county board may assume and exercise the powers in subdivisions 2 to 5 with respect to bodies of water lying entirely within that city or lake conservation district. The regulation by the county of the surface use of a portion of a body of water located within the boundary of a city must be consistent with any city regulation existing on May 25, 1973, of the surface use of that portion of the body of water. After January 1, 1975, the ordinance must be consistent with the provisions of this chapter and rules of the commissioner under this chapter.

Subd. 3. Prior ordinances invalid without approval. A surface use zoning ordinance adopted under subdivisions 2 to 5 by a local governmental unit after May 25, 1973, is invalid unless it is approved by the commissioner.

Subd. 4. Approval of ordinances. A proposed surface use zoning ordinance must be submitted to the commissioner for review and approval before adoption. The commissioner must approve or disapprove the proposed ordinance within 120 days after receiving it. If the commissioner disapproves the proposed ordinance, the commissioner must return it to the local governmental unit with a written statement of the reasons for disapproval.

Subd. 5. County regulatory authority. A county board may:

(1) regulate and police public beaches, public docks, and other public facilities for access to a body of water, except:

(i) regulations are subject to subdivision 6;

(ii) a county board may not regulate state accesses; and

(iii) a municipality may by ordinance preempt the county from exercising power under this subdivision within its jurisdiction;

(2) regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities in a manner consistent with other state law and the rules of the commissioner of natural resources, the pollution control agency, and the commissioner of health, and with the applicable municipal building codes and zoning ordinances where the marinas are located;

(3) regulate the construction, installation, and maintenance of permanent and temporary docks and moorings in a manner consistent with state and federal law, permits required under chapter 103G, and sections 86B.111 and 86B.115;

(4) except as provided in subdivision 6, regulate the type and size of watercraft allowed to use the body of water and set access fees;

(5) subject to subdivision 6, limit the types and horsepower of motors used on the body of water;

(6) limit the use of the body of water at various times and the use of various parts of the body of water;

(7) regulate the speed of watercraft on the body of water and the conduct of other activities on the body of water to secure the safety of the public and the most general public use; and

(8) contract with other law enforcement agencies to police the body of water and its shore.

Subd. 6. Public access restrictions. The county board must allow the same types and sizes of watercraft and horsepower of motors to access and enter the lake or water body as are generally allowed to be operated on the lake or water body. Special use exceptions that are not dependent on lakeshore or property ownership may be granted by permit.

Subd. 7. County acquisition of public access. A county board may acquire by purchase, gift, or devise land for public access to a lake or stream and may improve the land as a park or playground if the land is less than ten acres and is contiguous to the meander line of a navigable lake or stream wholly or partly within the county and not entirely within the corporate limits of a city.

Subd. 8. Advisory assistance. The county board may invite any municipal council or town board or the soil and water conservation district board of supervisors or watershed district board of managers to designate a representative to advise and consult with the county board on water use regulation and improvement.

Subd. 9. Watercraft use rules for local waters. (a) On request of a county, city, or town, the commissioner may, after determining it to be in the public interest, establish rules relating to the use of watercraft on waters of this state that border upon or are within, in whole or in part, the territorial boundaries of the governmental unit.

(b) The rules shall be established in the manner provided by sections 14.02 to 14.62, but may not be submitted to the attorney general nor filed with the secretary of state until first approved by resolutions of the county boards of a majority of the counties affected by the proposed rules.

(c) The rules may restrict:

(1) the type and size of watercraft and size of motor that may use the waters affected by the rule;

(2) the areas of water that may be used by watercraft;

(3) the speed of watercraft;

(4) the times permitted for use of watercraft; or

(5) the minimum distance between watercraft.

(d) When establishing rules, the commissioner shall consider the physical characteristics of the waters affected, their historical uses, shoreland uses and classification, and other features unique to the waters affected by the rules.

(e) The commissioner shall inform the users of the waters of the rules affecting them at least two weeks before the effective date of the rules by distributing copies of the rules and by posting of the public accesses of the waters. The failure of the commissioner to comply with this paragraph does not affect the validity of the rules or a conviction for violation of the rules.

(f) The cost of publishing rules and of marking and posting waters under this subdivision shall be paid by the counties affected by the rules, as apportioned by the commissioner.

(g) Regulations or ordinances relating to the use of waters of this state enacted by a local governmental unit before January 1, 1972, shall continue in effect until repealed by the local governmental unit or superseded by a rule of the commissioner adopted under this subdivision.

HIST: 1990 c 391 art 9 s 10



Section 86B.211 Water safety rules.

86B.211 Water safety rules.

The commissioner shall adopt rules that relate to:

(1) the application for, form, and numbering of watercraft licenses;

(2) the size, form, reflectorized material, and display of watercraft license numbers, which must comply with the requirements of the federal watercraft numbering system;

(3) placement and regulation of docks, piers, buoys, mooring or marking devices, and other structures in the waters of this state;

(4) rules of the road for watercraft navigation;

(5) standards for equipment used in the towing of persons on water skis, aquaplanes, surfboards, saucers, and other devices;

(6) standards for lights, signals, fire extinguishers, bilge ventilation, and lifesaving equipment;

(7) standards of safe load and power capacity;

(8) accounting, procedural, and reporting requirements for county sheriff;

(9) designation of swimming or bathing areas;

(10) standards of safety for watercraft offered for rent, lease, or hire;

(11) the use of surface waters of this state by watercraft as provided and in accordance with section 86B.205, subdivision 9, paragraphs (c) and (d), including:

(i) standards and criteria for resolving conflicts in the use of water surfaces by watercraft;

(ii) procedures for dealing with problems involving more than one local governmental unit;

(iii) procedures for local enforcement; and

(iv) procedures for enforcing the restrictions in section 86B.205, subdivision 9, paragraph (c); and

(12) other rules determined by the commissioner to be necessary to implement the provisions of this chapter.

HIST: 1990 c 391 art 9 s 11; 1991 c 259 s 10



Section 86B.301 Watercraft licenses required.

86B.301 Watercraft licenses required.

Subdivision 1. Requirement. Except as provided in subdivisions 2 and 3, a person may not operate or give permission for the operation of a watercraft that requires a watercraft license on the waters of this state unless:

(1) a watercraft license for the watercraft has been issued and is valid during the period of operation;

(2) the license number is affixed to the watercraft as prescribed by the commissioner; and

(3) a valid registration sticker is affixed to the watercraft as prescribed by the commissioner.

Subd. 2. Exemptions. A watercraft license is not required for:

(1) a watercraft that is covered by a license or number in full force and effect under federal law or a federally approved licensing or numbering system of another state, and has not been within this state for more than 90 consecutive days, which does not include days that a watercraft is laid up at dock over winter or for repairs at a Lake Superior port or another port in the state;

(2) a watercraft from a country other than the United States that has not been within this state for more than 90 consecutive days, which does not include days that a watercraft is laid up at dock over winter or for repairs at a Lake Superior port or another port in the state;

(3) a watercraft owned by the United States, a state, or a political subdivision of a state, except watercraft used for recreational purposes;

(4) a ship's lifeboat;

(5) a watercraft that has been issued a valid marine document by the United States government;

(6) a duck boat during duck hunting season;

(7) a rice boat during the harvest season;

(8) a seaplane; and

(9) a nonmotorized watercraft nine feet in length or less.

Subd. 3. Temporary certificate. A person may operate a watercraft and allow another person to operate a watercraft for which a temporary license certificate has been issued during the period the certificate is valid.

HIST: 1990 c 391 art 9 s 12



Section 86B.305 Youth operators.

86B.305 Youth operators.

Subdivision 1. Under age 12. (a) Except in case of an emergency, a person under age 12 may not operate or be allowed to operate a watercraft propelled by a motor with a factory rating of more than 25 horsepower unless there is present in the watercraft, in addition to the operator, at least one person age 21 or older who is within immediate reach of the controls of the motor. For purposes of section 169A.20, the person age 21 or older, as well as the actual operator, is in physical control of the motorboat.

(b) A person under age 12 may not operate or be allowed to operate a watercraft propelled by a motor with a factory rating of more than 75 horsepower.

Subd. 2. Age 12 to 17; permit required. Except as provided in this subdivision, a person age 12 or older and younger than age 18 may not operate a motorboat powered by a motor over 25 horsepower without possessing a valid watercraft operator's permit from this state or from the operator's state of residence unless there is a person age 21 or older in the motorboat who is within immediate reach of the controls of the motor. For purposes of section 169A.20, the person age 21 or older, as well as the actual operator, is in physical control of the motorboat.

Subd. 3. Owners may not allow certain uses. An owner of a watercraft may not allow a watercraft to be operated contrary to the provisions of subdivision 2.

HIST: 1990 c 391 art 9 s 13; 1993 c 269 s 2,3; 1993 c 310 s 2,3; 1996 c 396 s 2,3; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7



Section 86B.311 General rules for operation.

86B.311 General rules for operation.

Subdivision 1. Safe operation. A person may not operate or allow the operation of a watercraft or use a device relating to the use of the watercraft:

(1) in a careless or heedless manner in disregard of the rights or safety of others;

(2) in a reckless or grossly negligent manner that causes personal injury to another or damage to the property of another;

(3) upon the waters of this state without the equipment required by this chapter and the rules adopted under this chapter; or

(4) that is loaded with passengers or cargo beyond the watercraft's safe carrying capacity or is equipped with a motor or other propulsion machinery beyond the watercraft's safe power capacity.

Subd. 2. Obstruction to navigation. A person may not operate a watercraft in a manner that obstructs or tends to obstruct normal and ordinary navigation on the waters of this state.

Subd. 3. Unauthorized mooring prohibited. A person may not moor, attach, or hold in any manner a watercraft to a buoy or any other marking device or guide placed in the waters of this state pursuant to lawful authority. This subdivision does not apply to a mooring buoy.

Subd. 4. Swimming or bathing areas. A person may not operate a watercraft within a water area that has been marked off or set aside as a swimming or bathing area as prescribed by the commissioner's rules.

Subd. 5. Riding on gunwales or decking. A person may not ride or sit and a person may not operate a motorboat while a person is riding or sitting on the starboard or port gunwales, the decking over the bow, or transom of a motorboat while underway unless the motorboat is provided with adequate guards or railing to prevent passengers from falling overboard.

HIST: 1990 c 391 art 9 s 14



Section 86B.313 Personal watercraft regulations.

86B.313 Personal watercraft regulations.

Subdivision 1. General requirements. (a) In addition to requirements of other laws relating to watercraft, a person may not operate or permit the operation of a personal watercraft:

(1) without each person on board the personal watercraft wearing a United States Coast Guard approved Type I, II, III, or V personal flotation device;

(2) between one hour before sunset and 9:30 a.m.;

(3) at greater than slow-no wake speed within 150 feet of:

(i) a shoreline;

(ii) a dock;

(iii) a swimmer;

(iv) a raft used for swimming or diving; or

(v) a moored, anchored, or nonmotorized watercraft;

(4) while towing a person on water skis, a kneeboard, an inflatable craft, or any other device unless:

(i) an observer is on board; or

(ii) the personal watercraft is equipped with factory-installed or factory-specified accessory mirrors that give the operator a wide field of vision to the rear;

(5) without the lanyard-type engine cutoff switch being attached to the person, clothing, or personal flotation device of the operator, if the personal watercraft is equipped by the manufacturer with such a device;

(6) if any part of the spring-loaded throttle mechanism has been removed, altered, or tampered with so as to interfere with the return-to-idle system;

(7) to chase or harass wildlife;

(8) through emergent or floating vegetation at other than a slow-no wake speed;

(9) in a manner that unreasonably or unnecessarily endangers life, limb, or property, including weaving through congested watercraft traffic, jumping the wake of another watercraft within 150 feet of the other watercraft, or operating the watercraft while facing backwards;

(10) in any other manner that is not reasonable and prudent; or

(11) without a personal watercraft rules decal, issued by the commissioner, attached to the personal watercraft so as to be in full view of the operator.

(b) Paragraph (a), clause (3), does not apply to a person operating a personal watercraft to launch or land a person on water skis, a kneeboard, or similar device by the most direct route to open water.

Subd. 2. Age of operator. Except in the case of an emergency, a person under the age of 13 years may not operate or be permitted to operate a personal watercraft, regardless of horsepower. It is unlawful for the owner of a personal watercraft to permit the personal watercraft to be operated contrary to this subdivision.

Subd. 3. Operator's permit; adult supervision. Except in the case of an emergency, a person 13 years of age or over but less than 18 years of age may not operate a personal watercraft, regardless of horsepower, without possessing a valid watercraft operator's permit as required by section 86B.305, unless there is a person 21 years of age or older on board the craft. In addition to the permit requirement, a person 13 years of age operating a personal watercraft must remain under visual supervision by a person who is 21 years of age or older. An owner of a personal watercraft may not permit the personal watercraft to be operated contrary to this subdivision.

Subd. 4. Dealers and rental operations. (a) A dealer of personal watercraft shall distribute a summary of the laws and rules governing the operation of personal watercraft and, upon request, shall provide instruction to a purchaser regarding:

(1) the laws and rules governing personal watercraft; and

(2) the safe operation of personal watercraft.

(b) A person who offers personal watercraft for rent:

(1) shall provide a summary of the laws and rules governing the operation of personal watercraft and provide instruction regarding the laws and rules and the safe operation of personal watercraft to each person renting a personal watercraft;

(2) shall provide a United States Coast Guard approved Type I, II, III, or V personal flotation device and any other required safety equipment to all persons who rent a personal watercraft at no additional cost; and

(3) shall require that a watercraft operator's permit from this state or from the operator's state of residence be shown each time a personal watercraft is rented to any person younger than age 18 and shall record the permit on the form provided by the commissioner.

(c) Each dealer of personal watercraft or person offering personal watercraft for rent shall have the person who purchases or rents a personal watercraft sign a form provided by the commissioner acknowledging that the purchaser or renter has been provided a copy of the laws and rules regarding personal watercraft operation and has read them. The form must be retained by the dealer or person offering personal watercraft for rent for a period of six months following the date of signature and must be made available for inspection by sheriff's deputies or conservation officers during normal business hours.

HIST: 1991 c 225 s 3; 1992 c 573 s 4; 1993 c 219 s 1; 1996 c 396 s 4; 1998 c 400 s 2-4



Section 86B.315 Towing person on water skis or other device.

86B.315 Towing person on water skis or other device.

Subdivision 1. Observer or mirror required. A person may not operate a watercraft on waters of this state and tow a person on water skis, an aquaplane, a surfboard, a saucer, or a similar device unless:

(1) there is another person in the watercraft in addition to the operator who is in a position to continually observe the person being towed; or

(2) the boat is equipped with a mirror providing the operator a wide field of vision to the rear.

Subd. 2. Night skiing or towing prohibited. A person may not be towed or operate a watercraft towing a person on water skis, an aquaplane, a surfboard, a saucer, or another device on waters of this state from one hour after sunset to sunrise of the following day.

HIST: 1990 c 391 art 9 s 15



Section 86B.321 Noise limits.

86B.321 Noise limits.

Subdivision 1. Operation in excess of noise limits prohibited. A person may not operate a motorboat under any condition of load, acceleration, or deceleration in a manner that exceeds the noise limits contained in subdivision 2.

Subd. 2. Noise limits. (a) The noise limits for the total noise from the marine engine or motorboat may not exceed:

(1) for marine engines or motorboats manufactured before January 1, 1982, a noise level of 84 decibels on the A scale measured at a distance of 50 feet from the motorboat or equivalent noise levels at other distances as specified by the commissioner; and

(2) for marine engines or motorboats manufactured on or after January 1, 1982, a noise level of 82 decibels on the A scale measured at a distance of 50 feet from the motorboat or equivalent noise levels at other distances as specified by the commissioner.

(b) The noise limits in paragraph (a) do not preclude enforcement of other laws relating to motorboat noise.

Subd. 3. Applicability. The provisions of this section do not apply to motorboats operating under a permit issued under section 86B.121 or a United States coast guard marine event permit in a regatta or race while on trial runs or while on official trials for speed records during the time and in the designated area authorized by the permit.

HIST: 1990 c 391 art 9 s 16; 1993 c 13 art 1 s 22



Section 86B.325 Discharge from marine toilets prohibited.

86B.325 Discharge from marine toilets prohibited.

(a) A person owning or operating a watercraft or other marine conveyance on the waters of this state may not use, operate, or allow the use or operation of a marine toilet or similar device for the disposition of sewage or other wastes unless the toilet wastes are retained for disposition on land by means of facilities constructed and operated in accordance with rules adopted by the state commissioner of health and approved by the pollution control agency.

(b) A person may not:

(1) discharge sewage or other wastes into the waters of this state directly or indirectly from a watercraft or other marine conveyance; or

(2) place, leave, discharge, or cause to be placed, left, or discharged a container of sewage or other wastes into waters of this state by a person whether or not the owner, operator, guest, or occupant of a watercraft or other marine conveyance.

(c) Toilets must be sealed or otherwise rendered inoperative so that human or other waste cannot be discharged from the toilet into waters of this state.

HIST: 1990 c 391 art 9 s 17



Section 86B.331 Operation while using alcohol or drugs or with a physical or mental disability.

86B.331 Operation while using alcohol or drugs or with a physical or mental disability.

Subdivision 1. Acts prohibited. (a) An owner or other person having charge or control of a motorboat may not authorize or allow an individual the person knows or has reason to believe is under the influence of alcohol or a controlled or other substance to operate the motorboat in operation on the waters of this state.

(b) An owner or other person having charge or control of a motorboat may not knowingly authorize or allow a person, who by reason of a physical or mental disability is incapable of operating the motorboat, to operate the motorboat in operation on the waters of this state.

(c) A person who operates or is in physical control of a motorboat on the waters of this state is subject to chapter 169A. In addition to the applicable sanctions under chapter 169A, a person who is convicted of violating section 169A.20 or an ordinance in conformity with it while operating a motorboat, shall be prohibited from operating the motorboat on the waters of this state for a period of 90 days between May 1 and October 31, extending over two consecutive years if necessary. If the person operating the motorboat refuses to comply with a lawful demand to submit to testing under sections 169A.50 to 169A.53 or an ordinance in conformity with it, the person shall be prohibited from operating the motorboat for a period of one year. The commissioner shall notify the person of the period during which the person is prohibited from operating a motorboat.

(d) Administrative and judicial review of the operating privileges prohibition is governed by section 97B.066, subdivisions 7 to 9, if the person does not have a prior impaired driving conviction or prior license revocation, as defined in section 169A.03. Otherwise, administrative and judicial review of the prohibition is governed by section 169A.53.

(e) The court shall promptly forward to the commissioner and the department of public safety copies of all convictions and criminal and civil sanctions imposed under this section and chapters 169 and 169A relating to motorboats.

(f) A person who violates paragraph (a) or (b), or an ordinance in conformity with either of them, is guilty of a misdemeanor.

(g) For purposes of this subdivision, a motorboat "in operation" does not include a motorboat that is anchored, beached, or securely fastened to a dock or other permanent mooring, or a motorboat that is being rowed or propelled by other than mechanical means.

Subd. 2. Repealed, 1Sp1997 c 2 s 69

Subd. 3. Repealed, 1Sp1997 c 2 s 69

Subd. 4. Repealed, 1Sp1997 c 2 s 69

Subd. 5. Repealed, 1Sp1997 c 2 s 69

Subd. 5a. Repealed, 1Sp1997 c 2 s 69

Subd. 6. Repealed, 1Sp1997 c 2 s 69

Subd. 7. Repealed, 1Sp1997 c 2 s 69

Subd. 8. Repealed, 1Sp1997 c 2 s 69

HIST: 1990 c 391 art 9 s 18; 1992 c 570 art 3 s 1; 1994 c 615 s 5,6; 1995 c 230 s 6; 1Sp1997 c 2 s 5; 2000 c 478 art 2 s 7; 2000 c 495 s 7; 2001 c 7 s 23



Section 86B.335 Testing for alcohol and controlled substances.

86B.335 Testing for alcohol and controlled substances.

Subdivision 1. Repealed, 1Sp1997 c 2 s 69

Subd. 2. Repealed, 1Sp1997 c 2 s 69

Subd. 3. Repealed, 1Sp1997 c 2 s 69

Subd. 4. Repealed, 1Sp1997 c 2 s 69

Subd. 5. Repealed, 1Sp1997 c 2 s 69

Subd. 6. Repealed, 1Sp1997 c 2 s 69

Subd. 7. Repealed, 1Sp1997 c 2 s 69

Subd. 8. Repealed, 1Sp1997 c 2 s 69

Subd. 9. Repealed, 1Sp1997 c 2 s 69

Subd. 10. Repealed, 1Sp1997 c 2 s 69

Subd. 11. Repealed, 1Sp1997 c 2 s 69

Subd. 12. Repealed, 1Sp1997 c 2 s 69

Subd. 13. Coroner to report death. Every coroner or medical examiner shall report in writing to the department of natural resources the death of any person within the jurisdiction of the coroner or medical examiner as the result of an accident involving any watercraft or drowning and the circumstances of the accident. The report shall be made within 15 days after the death or recovery.

In the case of operators killed in watercraft accidents, or the death of passengers or drowning victims 14 years of age or older, who die within four hours after accident, the coroner or medical examiner shall examine the body and shall make tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the victim. This information shall be included in each report submitted pursuant to the provisions of this subdivision and shall be tabulated by the department of natural resources. Periodically, the commissioner of natural resources must transmit a summary of the reports to the commissioner of public safety.

HIST: 1990 c 391 art 9 s 19; 1992 c 570 art 3 s 2-6; 1994 c 615 s 7; 1995 c 185 s 2



Section 86B.337 Repealed, 1Sp1997 c 2 s 69

86B.337 Repealed, 1Sp1997 c 2 s 69



Section 86B.341 Duties and liabilities at accident or incident.

86B.341 Duties and liabilities at accident or incident.

Subdivision 1. Operator's duty at accident or incident. (a) The operator of a watercraft involved in an accident or incident resulting in injury or death to a person or in damage to property shall, if possible without serious danger to the watercraft or the persons aboard, immediately stop at the scene of the accident or incident and render assistance as may be practicable and necessary.

(b) The operator must give the operator's name, address, and license number of the watercraft and the name and address of the owner of the watercraft to the person injured or the operator or occupants of the other watercraft or owner or occupant of the property involved. The operator must promptly report the accident or incident to the sheriff of the county where the accident or incident occurred. Sheriffs are required to report all accidents and incidents to the commissioner of natural resources, who must periodically transmit a summary of the reports to the commissioner of public safety, and transmit statistics on boating accidents and incidents to the United States Coast Guard.

Subd. 2. Owner's and operator's liability. (a) The owner and operator of a watercraft are jointly and severally liable for any injury or damage caused by the negligent operation of a watercraft whether the negligence consists of a violation of the provisions of the statutes of this state or neglecting to observe ordinary care in the operation as the common law requires. The owner is not liable if the watercraft is being operated without the owner's express or implied consent. It is presumed that the operation of a watercraft is with the knowledge and consent of the owner if at the time of the injury or damage the watercraft is under the control of the owner's spouse, father, mother, brother, sister, son, daughter, or other member of the owner's immediate family.

(b) This subdivision may not be construed to:

(1) relieve other persons from liability which the persons would otherwise have; or

(2) authorize or allow recovery in excess of the injury or damage actually incurred.

HIST: 1990 c 391 art 9 s 20; 1994 c 615 s 8



Section 86B.401 Watercraft licenses.

86B.401 Watercraft licenses.

Subdivision 1. Application. (a) A person may apply to the commissioner of natural resources, the commissioner of public safety, or an authorized deputy registrar of motor vehicles to license a watercraft in a form as prescribed by the commissioner of public safety.

(b) The application must state the names and addresses of all owners of the watercraft.

Subd. 2. Temporary certificate. A person who applies for a watercraft license may be issued a temporary license certificate to operate the watercraft. The temporary license certificate is valid for the period of time specified by the commissioner.

Subd. 3. Licensing. The license agent shall register the watercraft on receiving an application and the license fee. A license and registration sticker with a registration number shall be issued and must be affixed to the watercraft as prescribed by the commissioner of natural resources. The license is not valid unless signed by at least one owner.

Subd. 4. License number. Each watercraft must be assigned a license number. The license number assigned a watercraft may remain the same even if not renewed in consecutive years. The owner of a watercraft must purchase the watercraft license numbers assigned and affix the license numbers as prescribed by the commissioner.

Subd. 5. License period. A watercraft license is valid for three calendar years or a portion of the three-year period beginning in the calendar year the license is issued. The watercraft license expires on December 31 of the last calendar year of the license period.

Subd. 6. Renewal. Watercraft licenses may be renewed in the same manner as applying for the original license.

Subd. 7. Notification of change of address by licensee. If the address of an owner of a licensed watercraft changes so that it does not conform with the address on the watercraft license, the owner must notify the commissioner in writing by 30 days after the address change occurs on a form prescribed by the commissioner.

Subd. 8. Notice of ownership change, destruction, or abandonment of watercraft. (a) An owner of a watercraft must provide written notice to the commissioner on a form prescribed by the commissioner by 15 days after abandonment, destruction, or a change in ownership of a licensed watercraft.

(b) A change in ownership does not include the transfer of a security interest.

(c) After a change of ownership:

(1) the new owners are subject to the penalties imposed by this chapter if they fail to give notice as required by this subdivision; and

(2) the commissioner shall terminate the license without further action for failure to give the notice of ownership change.

(d) A notice of ownership change must be accompanied by the duplicate license fee. The commissioner shall issue a duplicate license on receipt of the notice of ownership change and the duplicate license fee.

Subd. 9. Loss or destruction of license. The commissioner shall issue a duplicate watercraft license if an owner provides to the commissioner an affidavit of loss or destruction of the watercraft license previously issued and pays the duplicate license fee.

Subd. 10. New license for previously licensed watercraft. A new license may not be issued for a watercraft that has previously been issued a watercraft license by this state unless:

(1) a notice of abandonment of the watercraft has been given at least one year before the date of application for the license; or

(2) the application is accompanied by satisfactory proof that the watercraft has been continually outside this state at least one year before the date of the application.

Subd. 11. Repealed, 1996 c 385 art 2 s 8

Subd. 12. Proof of sales tax payment. A person applying for initial licensing of a watercraft must provide a watercraft purchaser's certificate, showing a complete description of the watercraft, the seller's name and address, the full purchase price of the watercraft, and the trade-in allowance, if any. The certificate must include information showing either (1) that the sales and use tax under chapter 297A was paid or (2) the purchase was exempt from tax under chapter 297A. The commissioner of public safety, in consultation with the commissioner and the commissioner of revenue, shall prescribe the form of the certificate.

The certificate is not required if the applicant provides a receipt, invoice, or other document that shows the watercraft was purchased from a retailer maintaining a place of business in this state as defined in section 297A.66, subdivision 1.

Subd. 13. Collector watercraft. (a) The owner of a watercraft built before July 1, 1959, that is used solely as a collector's item may affix any license numbers and decals that are required for the watercraft by section 86B.301, subdivision 1, and rules adopted pursuant to that section so that the numbers and decals are readily detachable.

(b) The authority issuing a permit under section 86B.121 for any exhibit, regatta, or boat parade held on the waters of this state may exempt a collector watercraft from displaying the license numbers and decals required by section 86B.301, subdivision 1, during the duration of the event. The authority may also exempt the collector watercraft from any equipment and operational requirements and any license requirements in section 86B.301 for the duration of the event.

HIST: 1990 c 391 art 9 s 21; 1990 c 559 s 2; 1991 c 291 art 8 s 2; 1992 c 594 s 9; 1993 c 375 art 1 s 2; 1994 c 623 art 1 s 19; 1Sp1995 c 1 s 14; 1999 c 22 s 1; 2000 c 418 art 1 s 44; 2001 c 185 s 16-18



Section 86B.405 Dealer's license.

86B.405 Dealer's license.

Subdivision 1. Application. A dealer may apply for a watercraft dealer license on a form prescribed by the commissioner. A watercraft dealer's license shall be issued to a dealer after receipt of an application and payment of the dealer license fee.

Subd. 2. Watercraft covered. Watercraft owned by the dealer may be operated under the dealer's license on the waters of this state without watercraft licenses for demonstration purposes or other purposes incident to the usual and customary conduct of the business of manufacturing, selling, or trading of watercraft.

HIST: 1990 c 391 art 9 s 22



Section 86B.411 Government watercraft licenses.

86B.411 Government watercraft licenses.

The commissioner shall issue distinguishable government watercraft licenses without a fee for watercraft owned by the state or a political subdivision of the state on receipt of an application for the license on a form prescribed by the commissioner.

HIST: 1990 c 391 art 9 s 23



Section 86B.415 License fees.

86B.415 License fees.

Subdivision 1. Watercraft 19 feet or less. The fee for a watercraft license for watercraft 19 feet or less in length is $18 except:

(1) for watercraft, other than personal watercraft, 19 feet in length or less that is offered for rent or lease, the fee is $6;

(2) for a canoe, kayak, sailboat, sailboard, paddle boat, or rowing shell 19 feet in length or less, the fee is $7;

(3) for a watercraft 19 feet in length or less used by a nonprofit corporation for teaching boat and water safety, the fee is as provided in subdivision 4;

(4) for a watercraft owned by a dealer under a dealer's license, the fee is as provided in subdivision 5;

(5) for a personal watercraft, the fee is $25; and

(6) for a watercraft less than 17 feet in length, other than a watercraft listed in clauses (1) to (5), the fee is $12.

Subd. 2. Watercraft over 19 feet. Except as provided in subdivisions 3, 4, and 5, the watercraft license fee:

(1) for a watercraft more than 19 feet but less than 26 feet in length is $30;

(2) for a watercraft 26 feet but less than 40 feet in length is $45; and

(3) for a watercraft 40 feet in length or longer is $60.

Subd. 3. Watercraft over 19 feet for hire. The license fee for a watercraft more than 19 feet in length for hire with an operator is $50 each.

Subd. 4. Watercraft used by nonprofit corporation for teaching. The watercraft license fee for a watercraft used by a nonprofit organization for teaching boat and water safety is $3 each.

Subd. 5. Dealer's license. There is no separate fee for watercraft owned by a dealer under a dealer's license. The fee for a dealer's license is $45.

Subd. 6. Transfer or duplicate license. The fee to transfer a watercraft license or be issued a duplicate license is $3.

Subd. 7. Watercraft surcharge. A $5 surcharge is placed on each watercraft licensed under subdivisions 1 to 5 for control, public awareness, law enforcement, monitoring, and research of nuisance aquatic exotic species such as zebra mussel, purple loosestrife, and Eurasian water milfoil in public waters and public wetlands.

Subd. 7a. Repealed, 1999 c 231 s 207

Subd. 8. Registrar's fee. In addition to the license fee, a fee of $2 shall be charged for a watercraft license:

(1) issued through the registrar or a deputy registrar of motor vehicles and the additional fee shall be disposed of in the manner provided in section 168.33, subdivision 2; or

(2) issued through the commissioner and the additional fee shall be deposited in the state treasury and credited to the water recreation account.

Subd. 9. Disposition of receipts. Money received for watercraft licenses shall be deposited in the state treasury and credited to the water recreation account.

Subd. 10. Accounting. The commissioner of natural resources, in agreement with the commissioner of public safety, may prescribe the accounting and procedural requirements necessary to assure efficient handling of watercraft registrations and license fees by deputy registrars. Deputy registrars shall strictly comply with these accounting and procedural requirements.

HIST: 1990 c 391 art 9 s 24; 1991 c 199 art 1 s 12; 1991 c 254 art 2 s 19; 1992 c 594 s 10; 1993 c 235 s 3; 1995 c 220 s 73,74; 1998 c 401 s 28,29; 1999 c 231 s 112



Section 86B.421 Licensing by political subdivisions.

86B.421 Licensing by political subdivisions.

A political subdivision may not require watercraft to be licensed.

HIST: 1990 c 391 art 9 s 25



Section 86B.501 Personal flotation and lifesaving devices.

86B.501 Personal flotation and lifesaving devices.

Subdivision 1. Personal flotation or lifesaving devices. (a) Watercraft and duck boats using the waters of this state must be equipped with the number and type of personal flotation or lifesaving devices prescribed by the commissioner.

(b) The commissioner may not:

(1) require sailboards to be equipped with personal flotation or lifesaving devices; or

(2) require persons on sailboards to wear personal flotation or lifesaving devices or have them readily available.

Subd. 2. Rented watercraft responsibility for lifesaving devices. The owner of a business that rents, leases, or hires out watercraft must provide a personal flotation or lifesaving device of the type required by this section for each person on board the watercraft.

HIST: 1990 c 391 art 9 s 26



Section 86B.505 Watercraft capacity plates.

86B.505 Watercraft capacity plates.

Subdivision 1. Requirement. (a) A watercraft 20 feet or less in length manufactured for sale in this state after December 31, 1980, except canoes, kayaks, sailboats, sailboards, and inflatable boats, must have a capacity plate permanently affixed to the watercraft by the manufacturer. The capacity plate must contain information relating to maximum safe carrying and power capacity specifications prescribed by the commissioner. The information contained on the capacity plate must, at a minimum, comply with the established standards and regulations of the United States Coast Guard.

(b) For purposes of this section, "manufacture" means to construct or assemble a watercraft or alter a watercraft in a manner that changes its weight and carrying capacity.

Subd. 2. Certification of correct information. The information appearing on a capacity plate is deemed to certify that the manufacturer has correctly and faithfully specified the maximum safe carrying and horsepower capacity and that the information is not a deliberate or negligent misrepresentation.

Subd. 3. Violation. A person who does not comply with provisions of this section commits a violation for each watercraft for which this section is not complied with.

HIST: 1990 c 391 art 9 s 27



Section 86B.511 Lights.

86B.511 Lights.

Except as provided in section 169.541, a watercraft using the waters of this state, when underway or in use between sunset and sunrise, must carry and display the lights prescribed by the commissioner for the watercraft.

HIST: 1990 c 391 art 9 s 28; 1990 c 555 s 11



Section 86B.515 Sirens and sound-producing devices.

86B.515 Sirens and sound-producing devices.

Subdivision 1. Sound-producing devices. Motorboats 16 feet or more in overall length using the waters of this state must carry sound-producing devices as prescribed by the commissioner. The operator of a motorboat shall sound these devices only when reasonably necessary to insure safe operation.

Subd. 2. Sirens. (a) A siren may not be carried or used on a watercraft other than patrol watercraft.

(b) A siren carried or used in violation of this subdivision may be removed and seized by the sheriff. A seized siren becomes the property of the county where it was seized and may be used or disposed of as the county board determines.

HIST: 1990 c 391 art 9 s 29



Section 86B.521 Motorboat noise control.

86B.521 Motorboat noise control.

Subdivision 1. Exhaust muffling system required. A motor may not be used on a motorboat unless it is equipped with an efficient muffler, underwater exhaust, or other device that adequately muffles or suppresses the sound of the exhaust of the motor so as to prevent excessive or unusual noise. A motor may not be equipped with a cutout.

Subd. 2. Sale of motor that exceeds noise limits prohibited. A person may not sell or offer for sale a new marine engine or motorboat that would exceed the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner if the motor is maintained according to the manufacturer's specifications.

Subd. 3. Modification of engine to exceed noise limits prohibited. (a) A person may not modify a marine engine or motorboat in a manner that will amplify or increase the noise emitted by the marine engine or motorboat above the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner.

(b) A person may not operate a motorboat with an engine modified to increase noise above the noise limits.

Subd. 4. Sale of parts that cause excessive noise prohibited. (a) A person may not sell or offer for sale replacement or additional parts for a marine engine or motorboat which when installed in the marine engine or motorboat will amplify or increase the noise emitted by the marine engine or motorboat above the noise limits contained in section 86B.321, subdivision 2, under a test procedure approved by the commissioner.

(b) A person may not operate a motorboat incorporating parts prohibited to be sold under paragraph (a).

Subd. 5. Applicability. The provisions of this section do not apply to motorboats operating under a permit issued under section 86B.121 or a United States Coast Guard marine event permit in a regatta, or race, while on trial runs, or while on official trials for speed records during the time and in the designated area authorized by the permit.

HIST: 1990 c 391 art 9 s 30



Section 86B.525 Device for arresting backfire.

86B.525 Device for arresting backfire.

A motor other than a detachable outboard motor may not be used on a watercraft unless each carburetor is fitted with a device for arresting or safely deflecting backfire which is approved or prescribed by the United States Coast Guard. The devices must be maintained in serviceable condition.

HIST: 1990 c 391 art 9 s 31



Section 86B.531 Fire extinguishers and fuel area ventilation.

86B.531 Fire extinguishers and fuel area ventilation.

Subdivision 1. Fire extinguishers. Inboard motorboats, houseboats, and other motorboats carrying or using fuel or other inflammable or toxic fluid in an enclosure of the boat must be provided with the number, size, and type of fire extinguishers as may be approved by the commissioner. Fire extinguishers approved by the commissioner shall comply with requirements of the United States Coast Guard. The extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible.

Subd. 2. Fuel area ventilation. Inboard motorboats, houseboats, and other motorboats carrying or using fuel or other inflammable or toxic fluid in an enclosure of the boat must be provided with means for properly and efficiently ventilating the bilges of the engine and fuel tank compartments as prescribed by the commissioner to remove explosive or flammable gases.

HIST: 1990 c 391 art 9 s 32



Section 86B.535 Marine toilets.

86B.535 Marine toilets.

Subdivision 1. Retention device required. A watercraft or other marine conveyance on the waters of the state may not be equipped with a marine toilet unless also equipped with a retention device acceptable to the pollution control agency.

Subd. 2. List of retention devices. (a) The pollution control agency shall, upon request, furnish a list of the types of retention devices currently available and considered acceptable for the purposes of this section for use with marine toilets.

(b) The commissioner of natural resources shall furnish the sheriff of each county with a list of retention facilities acceptable to the pollution control agency.

HIST: 1990 c 391 art 9 s 33



Section 86B.601 Scuba diving.

86B.601 Scuba diving.

Subdivision 1. Flag required. (a) A person who swims in waters of the state, except designated swimming areas under section 86B.311, subdivision 4, while wearing or carrying a breathing apparatus allowing the swimmer to breathe while under water, except a snorkel that is not attached to an artificial container of compressed air, must display a diver's flag above the surface of the water.

(b) A person who places a diver's flag must remain within 50 feet of the flag, measured on the surface of the water.

(c) A person shall not place a diver's flag where it will obstruct navigation.

(d) A diver's flag shall measure at least 15 inches horizontally and 12 inches vertically, and both sides shall have a red-colored background bisected diagonally by a three-inch wide white stripe having its upper end adjacent to the flagstaff.

(e) A diver's flag shall be displayed in a vertical plane extended from a rigid flagstaff equipped to maintain the upper edge of the flag at least 30 inches above the water surface.

(f) A diver's flag may be reflectorized or fluorescent provided the entire surface is uniformly reflectorized or fluorescent.

(g) A diver's flag may be anchored or secured to the bottom when a safety hazard would result from towing the flag.

(h) If at the discretion of the diver it would be safer and more visible, the flag may be displayed on a watercraft. If the flag is displayed on the watercraft, the craft must be at anchor or, if not at anchor, attended by a diver or a person appointed by the diver to tend the craft. Only watercraft displaying an official diver's flag are authorized in the diving area.

Subd. 2. Group diving. (a) Not more than four divers may dive under one flag.

(b) If a group of divers is operating in a contained area, the perimeter must be marked and be outside of the normal area of navigation. The markings shall consist of the official diver's flag and be placed on the perimeter of the diving area at intervals not exceeding 150 feet.

Subd. 3. Light required for night diving. A person may not scuba or skin dive in waters of this state from one hour after sunset to sunrise on the following day unless the diver has in possession a diver's light that is visible from above the water at a distance of at least 150 feet, except that a diver's light is not required in an emergency, salvage, repair, or construction operation.

Subd. 4. Night diving with spear prohibited. A person may not scuba or skin dive while in possession of a spear from sunset to sunrise.

HIST: 1990 c 391 art 9 s 34; 1992 c 464 art 1 s 12



Section 86B.701 Funding county water safety.

86B.701 Funding county water safety.

Subdivision 1. Water and watercraft safety and enforcement budget. (a) On or before September 1 of each even-numbered year, the county board of each county shall submit to the commissioner its proposed budget to carry out the provisions of this chapter, during the biennium beginning on the following July 1.

(b) The commissioner shall require a county to submit a budget containing proposed activities that would adequately carry out this chapter.

(c) The commissioner shall review the proposed budgets and incorporate into the budget for the department of natural resources the parts that the commissioner determines necessary and equitable for each county. The amount allocated for each county shall be paid to the county and a separate accounting maintained.

(d) The commissioner may require each county to make reports as to the expenditure of the funds.

(e) The commissioner shall publish a report annually showing the expenditures and distribute copies to all participating counties.

Subd. 2. Failure of county to submit budget. (a) If the county fails to submit a budget or fails to carry out the proposed activities after submitting a budget, the commissioner may allocate all or a portion of the county's share back to the department of natural resources or to political subdivisions within the county, including lake conservation districts in part or in whole within the county, that the commissioner determines will provide watercraft safety enforcement, supervision, marking, regulation, search and rescue, and information on waters wholly or partially within their boundaries.

(b) The commissioner may require budgets or reports on the expenditure of the funds.

(c) If the county sheriff determines that additional outside assistance is necessary on a temporary, nonrecurring basis for the purposes of boat and water safety, the sheriff may request the assistance from the commissioner. The commissioner may allocate emergency funding to the county, provide materials or equipment on a temporary loan basis, or hire temporary personnel.

Subd. 3. Allocation of funding. (a) The amount of funds to be allocated under subdivisions 1 and 2 and shall be determined by the commissioner on the basis of the following criteria:

(1) the number of watercraft using the waters wholly or partially within the county;

(2) the number of watercraft using particular bodies of water, wholly or partially within the county, in relation to the size of the body of water and the type, speed, and size of the watercraft utilizing the water body;

(3) the amount of water acreage wholly or partially within the county;

(4) the overall performance of the county in the area of boat and water safety;

(5) special considerations, such as volume of transient or nonresident watercraft use, number of rental watercraft, extremely large bodies of water wholly or partially in the county; or

(6) any other factor as determined by the commissioner.

(b) The commissioner may require reports from the counties, make appropriate surveys or studies, or utilize local surveys or studies to determine the criteria required in allocation funds.

HIST: 1990 c 391 art 9 s 35



Section 86B.705 Allocation of water recreation account and fines and forfeited bail money.

86B.705 Allocation of water recreation account and fines and forfeited bail money.

Subdivision 1. Water recreation account. (a) A portion of the money in the water recreation account shall be utilized by the commissioner of natural resources to implement this chapter and a portion shall be paid to counties and in an amount the commissioner shall determine and be used to defray the expenses of enforcement of the provisions of this chapter and the expenses of a county sponsored or administered watercraft and swimming safety instructional program.

(b) The commissioner may withhold up to $25,000 per biennium of the allocation for the purpose of payments to counties and other political subdivisions for specific boat and water safety projects beyond the capability of previously allocated funds.

(c) Counties and other political subdivisions shall make application for payment of the funds on forms and for purposes as prescribed by the commissioner.

Subd. 2. Fines and bail money. (a) All fines, installment payments, and forfeited bail money collected from persons convicted of violations of this chapter or rules adopted thereunder, or of a violation of section 169A.20 involving a motorboat, shall be paid to the county treasurer of the county where the violation occurred by the court administrator or other person collecting the money within 15 days after the last day of the month the money was collected.

(b) One-half of the receipts shall be credited to the general revenue fund of the county. The other one-half of the receipts shall be transmitted by the county treasurer to the commissioner of natural resources to be deposited in the state treasury and credited to the water recreation account for the purpose of boat and water safety.

HIST: 1990 c 391 art 9 s 36; 1Sp1997 c 2 s 6; 2000 c 478 art 2 s 7; 2001 c 185 s 19



Section 86B.801 Enforcement authority.

86B.801 Enforcement authority.

Subdivision 1. Authority. (a) A sheriff or conservation officer may stop, inspect, and detain for a reasonable time a watercraft observed in violation of Minnesota Statutes or rules, and is empowered to issue a summons and complaint for violations of this chapter in the same manner as for violations of game and fish laws.

(b) As used in this subdivision, "inspect" does not mean the authority to board a watercraft.

Subd. 2. Enforcement duties. The sheriff of each county and conservation officers shall enforce the provisions of this chapter.

HIST: 1990 c 391 art 9 s 37



Section 86B.805 Enforcement watercraft.

86B.805 Enforcement watercraft.

Subdivision 1. Water safety enforcement watercraft. Watercraft used primarily for enforcement shall be marked to be visible from both sides of the watercraft. The markings shall at a minimum identify the operating agency and be of a contrasting color to the background. Lettering used for identification, other than that used in an agency symbol, shall be of block character and not less than three inches in height.

Subd. 2. Game and fish enforcement watercraft. Watercraft that are used primarily for enforcement of game and fish laws, when coincidentally enforcing this section, shall either be marked through the flying of a pennant of a size and marking prescribed by the commissioner or through marking of the watercraft itself under this section.

Subd. 3. Exemptions for enforcement watercraft. The restrictions on hours and location of operation in this chapter do not apply to emergency, safety, and enforcement watercraft.

HIST: 1990 c 391 art 9 s 38; 1998 c 400 s 5



Section 86B.811 Criminal penalties.

86B.811 Criminal penalties.

Subdivision 1. Misdemeanors. Unless a different penalty is specified, a person is guilty of a misdemeanor who:

(1) violates a provision of this chapter or a rule of the commissioner adopted under this chapter;

(2) operates any watercraft that does not conform to the requirements of this chapter; or

(3) operates a watercraft if the operation is prohibited under subdivision 2.

Subd. 2. Youth operator violations. (a) An operator age 13 or older but younger than age 18 adjudicated by a juvenile court as having violated section 86B.311, subdivision 1, 86B.341, or 169A.20, shall have the operator's permit revoked by the commissioner.

(b) The commissioner shall issue a new permit to the operator one year after the revocation upon successful completion by the operator of a watercraft safety course.

(c) The judge of a juvenile court that adjudicates an operator of violating any of the laws or rules listed above shall require the surrender of the person's watercraft operator's permit and shall forward the operator's permit to the commissioner with a record of the adjudication.

HIST: 1990 c 391 art 9 s 39; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7



Section 86B.815 Violation as evidence in civil action.

86B.815 Violation as evidence in civil action.

Subdivision 1. Prima facie evidence of negligence. In all civil actions, a violation of this chapter by a party is not negligence per se but is prima facie evidence of negligence.

Subd. 2. Conviction record not admissible. The record of the conviction of a person for a violation of this chapter is not admissible as evidence in a court in a civil action.

HIST: 1990 c 391 art 9 s 40



Section 86B.820 Definitions.

86B.820 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 86B.820 to 86B.920.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Dealer. "Dealer" means a person who: (1) is in the business of manufacturing, distributing, selling, or purchasing new or used watercraft; (2) has an established place of business for the sale, trade, and display of watercraft; and (3) possesses watercraft for the purpose of sale or trade.

Subd. 4. Department. "Department" means the department of natural resources.

Subd. 5. Deputy registrar. "Deputy registrar" means a person appointed or hired by the commissioner of public safety under section 168.33.

Subd. 6. Manufacturer. "Manufacturer" means a person engaged in the business of constructing or assembling watercraft required to have a certificate of title.

Subd. 7. Manufacturer's or importer's certificate of origin. "Manufacturer's or importer's certificate of origin" means a certificate with the authorized signature of the manufacturer or importer of a watercraft, describing and identifying the watercraft, giving the name and address of the person to whom the watercraft is first sold by the manufacturer or importer, and containing executed assignments of the watercraft to an applicant for a certificate of title on the watercraft in this state.

Subd. 8. Owner. "Owner" means a person, other than a secured party, having the title to a watercraft. "Owner" includes a person entitled to use or possess the watercraft, subject to a security interest in another person, reserved or created by agreement and securing payment of performance of an obligation, but "owner" does not include a lessee under a lease not intended as security.

Subd. 9. Person. "Person" means an individual, firm, partnership, association, corporation, or governmental organization.

Subd. 10. Secured party. "Secured party" means a secured party as defined in section 336.9-102(a)(72), having a security interest in a watercraft and includes a lienholder.

Subd. 11. Security agreement. "Security agreement" has the meaning given it in section 336.9-102(a)(73).

Subd. 12. Security interest. "Security interest" has the meaning given it in section 336.1-201, subsection (37), and includes statutory liens for which lien statements are filed.

Subd. 13. Titled watercraft. "Titled watercraft" means a watercraft required to have a certificate of title under section 86B.825, subdivision 1; a watercraft for which a certificate of title has been issued under section 86B.825, subdivision 3; or a watercraft previously issued a certificate of title or similar document from another jurisdiction.

Subd. 14. Watercraft. "Watercraft" means a device used or designed for navigation on water that is greater than 16 feet in length, as defined in section 86B.005, subdivision 6, but does not include:

(1) a row-type fishing boat of single hull construction, with oar locks and an outboard motor capacity rating of less than 40 horsepower;

(2) a canoe;

(3) a kayak;

(4) a rowing shell or scull;

(5) a ship's lifeboat;

(6) a vessel of at least five net tons measured in Code of Federal Regulations, title 46, part 69, that is documented under Code of Federal Regulations, title 46, subpart 67.01; or

(7) a seaplane.

Subd. 15. Waters of this state. "Waters of this state" means waters capable of substantial public use and waters to which the public has access, that are within the territorial limits of this state, including boundary waters.

HIST: 1989 c 335 art 1 s 222; 1990 c 391 art 10 s 3; 1993 c 310 s 4; 2001 c 185 s 20; 2001 c 195 art 2 s 3,4



Section 86B.825 Certificate of title required.

86B.825 Certificate of title required.

Subdivision 1. Requirement. Except as provided in subdivision 2, a watercraft used on the waters of the state must have a certificate of title if the watercraft is kept in the state for more than 90 consecutive days.

Subd. 2. Exempt watercraft. A watercraft is not required to have a certificate of title if the watercraft is:

(1) owned by a manufacturer or dealer and held for sale;

(2) used by a manufacturer solely for testing;

(3) from a jurisdiction other than this state, temporarily using the waters of this state;

(4) owned by the United States, a state, this state, or a political subdivision;

(5) a duck boat used only during duck hunting season;

(6) a rice boat used only during the wild rice harvesting season;

(7) owned by a person, firm, or corporation operating a resort as defined in section 157.15 or a recreational camping area as defined in section 327.14, subdivision 8, except with respect to a previously titled watercraft; or

(8) watercraft manufactured prior to August 1, 1979.

Subd. 3. Voluntary titling. The owner of a device used or designed for navigation on water and used on the waters of this state may obtain a certificate of title for the device, even though it is not a watercraft as defined in section 86B.820, subdivision 14, in the same manner and with the same effect as the owner of a watercraft required to be titled under Laws 1989, chapter 335. Once titled, the device is a titled watercraft as defined in section 86B.820, subdivision 13, and is and remains subject to Laws 1989, chapter 335, to the same extent as a watercraft required to be titled.

Subd. 4. Title required for transfer. A person may not sell or otherwise transfer a titled watercraft without delivering to the person acquiring the watercraft a certificate of title with an assignment on it to show title in the person acquiring the watercraft. A person may not acquire a watercraft required to have a certificate of title without obtaining a certificate of title for the watercraft in the person's name.

Subd. 5. No legal title without certificate. A person acquiring a watercraft through a sale or gift does not acquire a right, title, claim, or interest in the watercraft until the person has been issued a certificate of title to the watercraft or has received a manufacturer's or importer's certificate. A waiver or estoppel does not operate in favor of that person against another person who has obtained possession of the certificate of title or manufacturer's or importer's certificate for the watercraft for valuable consideration.

Subd. 6. Watercraft license may not be issued without title. The commissioner may not issue or renew a watercraft license to an owner of a titled watercraft unless the owner has been issued or has applied for a certificate of title for the watercraft.

HIST: 1989 c 335 art 1 s 223; 1990 c 391 art 10 s 3; 1995 c 207 art 9 s 60; 2001 c 185 s 21



Section 86B.830 Application and issuance of certificate of title.

86B.830 Application and issuance of certificate of title.

Subdivision 1. Application. The owner of a titled watercraft must apply for the first certificate of title of a watercraft in this state to the commissioner or a deputy registrar on a form prescribed by the commissioner. The appropriate fee under section 86B.870 must accompany the application. The application must be signed by the owner and contain:

(1) the full names, dates of birth, and addresses of owners who are natural persons and the full names and addresses of other owners;

(2) a description of the watercraft including its make, model, year, length, the principal material used in construction, and the builder's or manufacturer's hull identification number;

(3) the date of purchase by the applicant, the name and address of the person from whom the watercraft was acquired;

(4) the name and address of the person who is to possess the title and any conditions of possession; and

(5) other information required by the commissioner to determine whether the owner is entitled to a certificate of title and whether security interests exist in the watercraft.

Subd. 2. Issuance. (a) The commissioner shall issue a certificate of title for a watercraft upon verification that:

(1) the application is genuine;

(2) the applicant is the owner of the watercraft; and

(3) payment of the required fee.

(b) The original certificate of title must be mailed to the first secured party disclosed in the application or, if none, to the owner named in the application.

Subd. 3. Contents. (a) A certificate of title issued by the commissioner must contain:

(1) the date issued;

(2) the full names, dates of birth, and addresses of owners who are natural persons and the full names and addresses of other owners;

(3) the names and addresses of secured parties;

(4) the title number assigned to the watercraft;

(5) a description of the watercraft including its make, model, year of manufacture, length, principal material used in construction, registration number, and manufacturer's hull identification number or, if none, the builder's hull identification number assigned to the watercraft by the commissioner;

(6) spaces for assignment of title by the owner or by the dealer and for warranting that the signer is the owner and that the watercraft is not subject to security interests, liens, or encumbrances except as noted on the face of the certificate of title;

(7) spaces on the certificate for application of title by a new owner subject to the security interests of secured parties named and for the assignment or release of the security interest of a secured party; and

(8) other information the commissioner may require.

(b) A certificate of title issued by the commissioner is prima facie evidence of the facts appearing on it.

Subd. 4. Issuance without absolute proof of ownership. (a) If application is made for a certificate of title for a watercraft and the commissioner is not satisfied of the ownership of the watercraft or the existence of security interests in the watercraft, the watercraft may be assigned a title number but the commissioner must:

(1) withhold issuance of a certificate of title until the applicant presents documents that satisfy the commissioner of the applicant's ownership of the watercraft and of security interest in the watercraft; or

(2) require the applicant to file a bond in the form prescribed by the commissioner and executed by the applicant as a condition to issuing a certificate of title.

(b) A bond filed under this subdivision must be accompanied by the deposit of cash or executed by a surety company authorized to do business in this state. The bond must be in an amount equal to 1-1/2 times the value of the watercraft as determined by the commissioner. The bond must be conditioned to indemnify prior owners, secured parties, and later purchasers of the watercraft or persons acquiring a security interest in the watercraft, or successors in interest of the persons, against expenses, losses, or damages, including reasonable attorney fees, by reason of the issuance of the certificate of title to the watercraft or on account of a defect in or undisclosed security interest upon the right, title, and interest of the applicant in the watercraft.

(c) An interested person has a right of action to recover on the bond for a breach of its conditions, but the aggregate liability of the surety to all persons may not exceed the amount of the bond.

(d) The commissioner shall return the bond and any deposit accompanying the bond if:

(1) the commissioner has not been notified of the pendency of an action to recover on the bond;

(2) questions of ownership and outstanding security interests have been resolved to the satisfaction of the commissioner;

(3) the bond has been posted for three years or the watercraft is not registered for license purposes in this state under sections 86B.125, 86B.301, and 86B.401 to 86B.421; and

(4) the currently valid certificate of title is surrendered.

Subd. 5. Records. (a) The commissioner shall maintain records of certificates of title issued under this section according to one of the following systems:

(1) under a distinctive title number assigned to a watercraft;

(2) under the registration number awarded to a watercraft in accordance with the registration and numbering law of the state where it is registered;

(3) alphabetically, under the name of the owner; or

(4) under another system determined by the commissioner.

(b) Records relating to watercraft titling maintained by the commissioner are public records and are open to public inspection during regular office hours.

Subd. 6. Grounds for refusal to issue certificate of title. The commissioner may not issue a certificate of title if a required fee is not paid or the commissioner has reasonable grounds to believe that:

(1) the applicant is not the owner of the watercraft;

(2) the application contains a false statement; or

(3) the applicant failed to furnish required information or documents or additional information the commissioner reasonably requires.

HIST: 1989 c 335 art 1 s 224; 1990 c 391 art 10 s 3; 2001 c 185 s 22



Section 86B.835 Dealer acquisition and transfer.

86B.835 Dealer acquisition and transfer.

Subdivision 1. Certificate of origin required. (a) A dealer may not purchase or acquire a new titled watercraft without obtaining a manufacturer's or importer's certificate of origin from the seller.

(b) A manufacturer, importer, dealer, or other person may not sell or otherwise dispose of a new titled watercraft to a dealer for purposes of display and resale without delivering to the dealer a manufacturer's or importer's certificate of origin.

Subd. 2. Contents of certificate. The manufacturer's or importer's certificate of origin must be of a form prescribed by the commissioner and contain:

(1) a description of the watercraft, including its trade name, if any, year, series or model, hull material, length, and hull identification number;

(2) certification of the date of transfer of the watercraft and the name and address of the person to whom the watercraft was transferred;

(3) certification that the transfer of the watercraft was in ordinary trade and commerce;

(4) the signature and address of a representative of the person transferring the watercraft;

(5) an assignment form, including the name and address of the person the watercraft is to be transferred to, a certification that the watercraft is new, and a warranty that the title at the time of delivery is subject only to the security interests stated on the title; and

(6) other information required by the commissioner.

Subd. 3. Sale of new watercraft. A dealer selling or exchanging a new titled watercraft, before delivering the watercraft to a purchaser, shall apply to the commissioner for a new title in the name of the purchaser. The application must contain the name and address of any secured party holding a security interest created or reserved at the time of sale and the date of the security agreement and must be accompanied by a manufacturer's or importer's certificate of origin. The application must be signed by the dealer and the owner, and the dealer shall promptly mail or deliver the application to the commissioner or a deputy registrar.

Subd. 4. Used watercraft acquired for resale. (a) If a dealer buys or acquires a used titled watercraft for resale, the dealer must apply to the commissioner or deputy registrar and obtain a title number before selling or exchanging the watercraft in the same manner as a new watercraft on forms the commissioner provides or apply for and obtain a certificate of title.

(b) If a dealer acquires a used titled watercraft for resale and the watercraft is covered by a certificate of title that is surrendered to the dealer by the owner at the time of delivery of the watercraft, the dealer need not send the certificate of title to the commissioner. Upon transferring the watercraft to another person, the dealer must promptly execute the assignment, showing the name and address of the person to whom the watercraft is transferred and forward the certificate to the commissioner or deputy registrar with the application for a new certificate of title.

Subd. 5. Watercraft with foreign registration. (a) Except as provided in paragraph (b), an application for a certificate of title for a watercraft last registered in another state or foreign country must contain or be accompanied by:

(1) a certificate of title or registration issued by the other state or foreign country; and

(2) other information or documents the commissioner requires to establish the ownership of the watercraft and the existence or nonexistence of security interests.

(b) If the state or foreign country where the watercraft was last registered does not issue certificates of title, the application must contain or be accompanied by:

(1) a proper bill of sale or sworn statement of ownership, certificate of registration, or evidence of ownership as required by the law of the state or foreign country; and

(2) any other information or documents the commissioner requires to establish the ownership of the watercraft and the existence or nonexistence of security interests.

HIST: 1989 c 335 art 1 s 225; 1990 c 391 art 10 s 3



Section 86B.840 Transfer by owner.

86B.840 Transfer by owner.

Subdivision 1. Voluntary transfer. (a) An owner who transfers a titled watercraft must execute the assignment and warranty of title to the person to whom the watercraft is transferred in the space provided on the certificate of title where the watercraft is delivered.

(b) The person acquiring the watercraft must obtain a new certificate of title by applying to the commissioner or a deputy registrar on a form prescribed by the commissioner, and submitting the required fee. The application for certificate of title must be filed within 15 days after delivery of the watercraft to the person acquiring the watercraft.

(c) Upon request of the owner or the person who acquired the watercraft, a secured party in possession of the certificate of title must deliver the certificate to the person acquiring the watercraft, the commissioner, or a deputy registrar, unless the transfer is a breach of the security agreement. The delivery of the certificate does not affect the rights of the secured party under the security agreement.

(d) If a security interest or encumbrance is first created at the time of transfer of ownership, the certificate must be retained by or delivered to the secured party.

Subd. 2. Transfer by law. (a) Except as otherwise provided in this chapter, if the ownership of a titled watercraft is transferred by operation of law, including inheritance or bequest, order in bankruptcy, insolvency, replevin, execution, sale, or satisfaction of mechanic's lien, or repossession upon default in performance of the terms of a security agreement, the person acquiring the watercraft by operation of law must promptly submit the last certificate of title, if available, or the manufacturer's or importer's certificate or other satisfactory proof of the transfer of ownership to the commissioner or deputy registrar with the application for a new certificate of title and the required fee.

(b) If a secured party acquires a titled watercraft under the terms of a security agreement or by operation of law, the secured party must promptly submit to the commissioner, a deputy registrar, or the person acquiring the watercraft from the secured party the last certificate of title, if available, an application for a new certificate of title with the required fee, and an affidavit by the secured party or an authorized representative stating the facts entitling the secured party to possession and ownership of the watercraft, including a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded. If the secured party cannot produce the required proof of ownership, the secured party may submit other evidence with the application and the commissioner may issue a new certificate of title if the evidence provides satisfactory proof of ownership.

HIST: 1989 c 335 art 1 s 226; 1990 c 391 art 10 s 3



Section 86B.845 Temporary watercraft use permits.

86B.845 Temporary watercraft use permits.

Subdivision 1. Issuance to title applicant. (a) The commissioner may issue a temporary watercraft use permit to a person applying for a certificate of title for a new or used watercraft to allow that person to operate the watercraft on the waters of this state pending completion of the titling and watercraft licensing process.

(b) The watercraft use permit must be carried aboard the watercraft to allow immediate inspection. The watercraft use permit must contain a description of the watercraft, including its trade name, if any, year, series or model, hull material, length, hull identification number, and other information prescribed by the commissioner. A permit is valid only for the watercraft for which it is issued.

Subd. 2. Distribution to dealers. The commissioner may distribute permits in booklet form to licensed dealers. If the dealer issues a permit, the dealer must submit a watercraft use permit information form to the commissioner. The commissioner must provide information forms that require the name of the person to whom the watercraft use permit was issued, the watercraft description, dates of issue and expiration, and other information prescribed by the commissioner.

HIST: 1989 c 335 art 1 s 227; 1990 c 391 art 10 s 3



Section 86B.850 Duplicate certificate.

86B.850 Duplicate certificate.

Subdivision 1. Form and issuance. (a) The commissioner may issue a duplicate certificate of title under this section. The duplicate certificate of title must be a certified copy plainly marked "duplicate" across its face and must contain the legend: "This duplicate certificate of title may be subject to the rights of a person under the original certificate." It must be mailed to the first secured party named in it or, if none, to the owner. The commissioner shall indicate in the department records that a duplicate has been issued.

(b) As a condition to issuing a duplicate certificate of title, the commissioner may require a bond from the applicant in the manner and form prescribed in section 86B.830, subdivision 4, paragraph (b).

Subd. 2. Waiting period to issue new certificate of title. The commissioner may not issue a new certificate of title to a person acquiring a watercraft under an application made on a duplicate certificate of title until at least 15 days after receiving the application.

Subd. 3. Disappearance of original certificate. If a certificate of title is lost, stolen, or destroyed, the owner or legal representative of the owner named in the certificate may obtain a duplicate by applying to the commissioner, furnishing information the commissioner requires concerning the original certificate, and the circumstances of its loss or destruction.

Subd. 4. Mutilated or illegible certificate. If an original certificate of title is mutilated or rendered illegible, the person in possession of the title must return it to the commissioner with the application for a duplicate.

Subd. 5. Recovery of lost or stolen certificate. If a lost or stolen certificate of title for which a duplicate has been issued is recovered, the lost or stolen certificate of title must be surrendered promptly to the commissioner for cancellation.

HIST: 1989 c 335 art 1 s 228; 1990 c 391 art 10 s 3



Section 86B.855 Suspension or revocation of certificate.

86B.855 Suspension or revocation of certificate.

Subdivision 1. Suspension or revocation. The commissioner shall suspend or revoke a certificate of title upon notice and reasonable opportunity to be heard if authorized by law or if the commissioner finds that:

(1) the certificate of title was fraudulently procured or erroneously issued; or

(2) the watercraft has been scrapped, dismantled, or destroyed.

Subd. 2. Duties of owner. If the commissioner suspends or revokes a certificate of title, the owner or person in possession of the certificate of title, immediately upon receiving notice of the suspension or revocation, shall mail or deliver the certificate to the commissioner.

Subd. 3. Seizure or impoundment. The commissioner may seize and impound a certificate of title that has been suspended or revoked.

Subd. 4. Subsequent good faith purchaser. Suspension or revocation of a certificate of title does not affect the validity of a subsequent transfer to a purchaser relying in good faith on the assignment of a suspended or revoked title if the certificate of title was not surrendered to or seized by the commissioner under subdivisions 2 and 3, and the commissioner shall issue a new certificate of title to an applicant who is a good faith purchaser for value in those circumstances.

HIST: 1989 c 335 art 1 s 229; 1990 c 391 art 10 s 3



Section 86B.860 Responsibilities of commissioner.

86B.860 Responsibilities of commissioner.

The commissioner shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests, and other notices and forms necessary to implement this chapter. In addition, the commissioner may:

(1) make necessary investigations to procure information required to implement this chapter;

(2) assign a new hull identification number to a watercraft if the watercraft does not have a number or the number is destroyed or obliterated; or

(3) adopt and enforce rules necessary to implement this chapter.

HIST: 1989 c 335 art 1 s 230; 1990 c 391 art 10 s 3



Section 86B.865 Penalties.

86B.865 Penalties.

Subdivision 1. Felony. A person is guilty of a felony and punishable by imprisonment for a term of not more than four years, or payment of a fine of not more than $5,000, or both, if the person with fraudulent intent:

(1) uses a false or fictitious name or address, makes a material false statement, fails to disclose a security interest, or conceals any other material fact in an application for a certificate of title; or

(2) submits a false, forged, or fictitious document in support of an application for a certificate of title.

Subd. 2. Misdemeanor. A person is guilty of a misdemeanor if that person:

(1) with fraudulent intent permits another to use or possess a certificate of title who is not entitled to use or possess the certificate of title;

(2) willfully fails to mail or deliver a certificate of title to the commissioner or a deputy registrar within ten days after the time required;

(3) willfully fails to deliver to a person acquiring a watercraft a certificate of title within ten days after the time required;

(4) commits a fraud in an application for a certificate of title; or

(5) fails to notify the commissioner of a fact as required by law.

HIST: 1989 c 335 art 1 s 231; 1990 c 391 art 10 s 3



Section 86B.870 Title fees.

86B.870 Title fees.

Subdivision 1. Fees. (a) The fee to be paid to the commissioner:

(1) for issuing an original certificate of title, including the concurrent notation of an assignment of the security interest and its subsequent release or satisfaction, is $15;

(2) for each security interest when first noted upon a certificate of title, including the concurrent notation of an assignment of the security interest and its subsequent release or satisfaction, is $10;

(3) for transferring the interest of an owner and issuing a new certificate of title, is $10;

(4) for each assignment of a security interest when first noted on a certificate of title, unless noted concurrently with the security interest, is $1; and

(5) for issuing a duplicate certificate of title, is $4.

(b) In addition to other statutory fees and taxes, a filing fee of $3.50 is imposed on every application. The filing fee must be shown as a separate item on title renewal notices sent by the commissioner.

Subd. 2. Concurrent applications. If a person applies for an original or a new certificate of title for a watercraft concurrently with an application for transfer of license of the watercraft to the applicant, the fee prescribed in subdivision 1 is in lieu of the fee prescribed by sections 86B.125, 86B.301, and 86B.401 to 86B.421 for a transfer of ownership or license of the watercraft to the applicant.

Subd. 3. Fees paid before title issued. Subject to subdivision 2, the commissioner may not issue a certificate of title for a watercraft until the fees prescribed by subdivision 1 and sections 86B.125, 86B.301, and 86B.401 to 86B.421 for a prior transfer of ownership or license of the watercraft have been paid.

Subd. 4. Deposit of fee. Fees collected under this section must be deposited in the state treasury and credited to the water recreation account, except a deputy registrar who originates an application shall retain the filing fee under subdivision 1, paragraph (b).

HIST: 1989 c 335 art 1 s 232; 1990 c 391 art 10 s 3; 1995 c 220 s 75



Section 86B.875 Inapplicable liens and security interests.

86B.875 Inapplicable liens and security interests.

The requirements of this chapter relating to security interests and certificate of title do not apply to or affect:

(1) a lien given by statute or rule of law to a supplier of services or materials for the watercraft while the watercraft is in the possession of the lienholder;

(2) a lien given by statute to the United States, this state, or a political subdivision of this state; or

(3) a security interest in a watercraft created by a manufacturer or dealer who holds the watercraft for sale.

HIST: 1989 c 335 art 1 s 233; 1990 c 391 art 10 s 3



Section 86B.880 Security interests.

86B.880 Security interests.

Subdivision 1. Validity. Unless excepted by section 86B.875, a security interest in a titled watercraft is not valid against creditors of the owner or subsequent transferees or secured parties of the watercraft unless perfected as provided in this chapter.

Subd. 2. Perfection. A security interest is perfected by the delivery to the commissioner of the existing certificate of title, if any, or an application for a certificate of title, containing the name and address of the secured party, the date of the security agreement, and the required fee. A security interest is perfected as of the time of the delivery. The method provided in this chapter is exclusive.

HIST: 1989 c 335 art 1 s 234; 1990 c 391 art 10 s 3; 2001 c 195 art 1 s 1



Section 86B.885 Owner-created security interest.

86B.885 Owner-created security interest.

Paragraphs (a) to (d) apply if an owner creates a security interest in a titled watercraft.

(a) The owner shall immediately execute the application in the space provided on the certificate of title or on a separate form prescribed by the commissioner, show the name and address of the secured party on the certificate, and have the certificate, application, and required fee delivered to the secured party.

(b) The secured party shall immediately have the certificate, application, and required fee mailed or delivered to the commissioner.

(c) Upon request of the owner or subordinate secured party, a secured party in possession of the certificate of title shall either (1) mail or deliver the certificate to the subordinate secured party for delivery to the commissioner, or (2) upon receiving from the subordinate secured party the owner's application and the required fee, mail or deliver them to the commissioner with the certificate. The delivery of the certificate does not affect the rights of the first secured party under the security agreement.

(d) Upon receiving the certificate of title, application, and required fee, the commissioner shall either endorse on the certificate or issue a new certificate containing the name and address of the new secured party, and mail or deliver the certificate to the first secured party named on it.

HIST: 1989 c 335 art 1 s 235; 1990 c 391 art 10 s 3



Section 86B.890 Licensed watercraft previously perfected.

86B.890 Licensed watercraft previously perfected.

If a security interest in a previously licensed watercraft is perfected under other applicable Minnesota law on January 1, 1991, the security interest continues perfected:

(1) until its perfection lapses under the law under which it was perfected or would lapse in the absence of a further filing; or

(2) until a certificate of title for the watercraft is issued and the security interest is perfected under section 86B.880.

The assignment, release, or satisfaction of a security interest in a previously licensed watercraft is governed by the laws under which it was perfected.

HIST: 1989 c 335 art 1 s 236; 1990 c 391 art 10 s 3



Section 86B.895 Satisfaction of security interest.

86B.895 Satisfaction of security interest.

Subdivision 1. Release. Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of the secured party, the secured party, within 15 days, shall execute a release of the security interest in the space provided on the certificate or as prescribed by the commissioner, and mail or deliver the certificate and release to the next secured party named or, if none, to the owner or a person who delivers to the secured party an authorization from the owner to receive the certificate. The owner, other than a dealer holding the watercraft for resale, shall promptly have the certificate, the release, and the required fee mailed or delivered to the commissioner, who shall release the secured party's rights on the certificate or issue a new certificate.

Subd. 2. Release of subordinate security interest. Upon the satisfaction of a security interest in a watercraft for which the certificate of title is in the possession of a prior secured party, the secured party whose security interest is satisfied shall execute a release in the form prescribed by the commissioner and, within 15 days after satisfaction, deliver the release to the owner or a person who delivers to the secured party.

HIST: 1989 c 335 art 1 s 237; 1990 c 391 art 10 s 3



Section 86B.900 Disclosure of security agreement.

86B.900 Disclosure of security agreement.

A secured party named in a certificate of title, upon written request of the owner or other secured party named on the certificate, must disclose pertinent information about the security agreement and the indebtedness secured by it.

HIST: 1989 c 335 art 1 s 238; 1990 c 391 art 10 s 3



Section 86B.905 Effect of suspension or revocation on security interest.

86B.905 Effect of suspension or revocation on security interest.

Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

HIST: 1989 c 335 art 1 s 239; 1990 c 391 art 10 s 3



Section 86B.910 Previously licensed watercraft undisclosed security interests.

86B.910 Previously licensed watercraft undisclosed security interests.

If the commissioner is not satisfied that there are no undisclosed security interests created before the watercraft is initially titled, the commissioner may, in addition to its options under section 86B.830, subdivision 4, issue a distinctive certificate of title for the watercraft containing the legend: "This watercraft may be subject to an undisclosed lien," and any other information the commissioner prescribes.

HIST: 1989 c 335 art 1 s 240; 1990 c 391 art 10 s 3



Section 86B.915 Liens attaching to watercraft.

86B.915 Liens attaching to watercraft.

(a) A nonpossessory lien on a titled watercraft is not perfected unless a lien statement is filed with the commissioner.

(b) The lien statement must include:

(1) the watercraft owner's name and address;

(2) the statute under which the lien is taken;

(3) the name and address of the lienholder; and

(4) the title number of the watercraft.

(c) The commissioner shall note the time and date of filing the lien statement.

HIST: 1989 c 335 art 1 s 241; 1990 c 391 art 10 s 3



Section 86B.920 Stolen watercraft.

86B.920 Stolen watercraft.

Subdivision 1. Duty of peace officers. A peace officer aware of a stolen or converted watercraft shall immediately furnish the commissioner with information concerning the theft or conversion.

Subd. 2. Duty of commissioner. The commissioner, upon receiving a report of the theft or conversion of a watercraft, shall record the report information, including the make of the stolen or converted watercraft and its builder's hull identification number, if any. The commissioner shall prepare a list of watercraft reported stolen and those recovered as disclosed by the reports submitted. The report may be distributed as the commissioner deems advisable.

Subd. 3. Duty of owner. If a stolen or converted watercraft is recovered, the owner shall immediately notify the commissioner.

HIST: 1989 c 335 art 1 s 242; 1990 c 391 art 10 s 3






Chapter 87 Private Lands and Waters, Public Use

Section 87.01 Repealed, 1996 c 310 s 1

87.01 Repealed, 1996 c 310 s 1



Section 87.02 Repealed, 1971 c 946 s 9

87.02 Repealed, 1971 c 946 s 9



Section 87.021 Repealed, 1994 c 623 art 5 s 3

87.021 Repealed, 1994 c 623 art 5 s 3



Section 87.022 Repealed, 1982 c 373 s 9

87.022 Repealed, 1982 c 373 s 9



Section 87.0221 Repealed, 1994 c 623 art 5 s 3

87.0221 Repealed, 1994 c 623 art 5 s 3



Section 87.023 Repealed, 1994 c 623 art 5 s 3

87.023 Repealed, 1994 c 623 art 5 s 3



Section 87.024 Repealed, 1994 c 623 art 5 s 3

87.024 Repealed, 1994 c 623 art 5 s 3



Section 87.025 Repealed, 1994 c 623 art 5 s 3

87.025 Repealed, 1994 c 623 art 5 s 3



Section 87.026 Repealed, 1994 c 623 art 5 s 3

87.026 Repealed, 1994 c 623 art 5 s 3



Section 87.03 Repealed, 1994 c 623 art 5 s 3

87.03 Repealed, 1994 c 623 art 5 s 3



Section 87.04 Repealed, 1971 c 946 s 9

87.04 Repealed, 1971 c 946 s 9









Chapters 88 - 91 Forestry

Chapter 88 Division of Lands and Forestry

Section 88.01 Definitions.

88.01 Definitions.

Subdivision 1. Terms. For the purposes of chapter 88, the terms defined in this section have the meanings given them.

Subd. 2. Division. "Division" or "the division" means the division of forestry in the department of natural resources.

Subd. 3. Commissioner. "Commissioner" means commissioner of natural resources.

Subd. 4. Person. "Person" includes any natural person acting either personally or in any representative capacity, a corporation, a firm, a copartnership, or an association of any nature or kind.

Subd. 5. Timber. "Timber" means and includes trees, saplings, bushes, seedlings, and sprouts from which trees may grow, of every size, nature, kind and description.

Subd. 6. Wildfire areas. Every county now or hereafter having within its boundaries any tract or area of 1,000, or more, contiguous acres of trees, brush, grasslands, or other vegetative material where the potential for wildfire exists, is hereby declared to be a wildfire area.

Subd. 7. Forest land. "Forest land" means land which is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land from which the trees described above have been removed to less than ten percent stocking and which has not been developed for other use; and afforested areas.

Subd. 8. Backfire. "Backfire" means a fire intentionally started ahead of, or in the path of, an approaching wildfire for the purpose of burning back toward the wildfire so that when the two fires meet both will die for lack of fuel.

Subd. 9. Repealed, 1955 c 699 s 2

Subd. 10. Repealed, 1955 c 699 s 2

Subd. 11. Repealed, 1955 c 699 s 2

Subd. 12. Repealed, 1955 c 699 s 2

Subd. 13. Repealed, 1955 c 699 s 2

Subd. 14. County board and town board. "County board" means the board of county commissioners; and "town board" means the board of town supervisors.

Subd. 15. Improvement. "Improvement" includes any act or thing done, or which may be done, and any construction made or structure erected or which may be made or erected, and any removal from any land of trees, brush, stumps, or other debris, which reasonably tend to prevent or abate wildfires.

Subd. 16. Forest. "Forest" means a plant association predominantly of trees and other woody vegetation occupying an extensive area of land.

Subd. 17. Auxiliary forest. "Auxiliary forest" is used in relation to state forest, and includes any privately-owned tract of land, including roads and camp or work sites, set apart for, and chiefly devoted to, the production of timber or forest products under the restrictions, and subject to the provisions, of sections 88.47 to 88.53.

Subd. 18. Forest products. "Forest products" means and includes all products derived from timber.

Subd. 19. Merchantable timber. "Merchantable timber" means a tree or stand of trees which may be disposed of at a profit through conversion to a salable product.

Subd. 20. Owner. "Owner" includes the person owning the fee title to any tract of land, but does not include an owner of timber thereon or of minerals or any other thing therein when such ownership is separate from the ownership of the surface.

Subd. 21. County recorder. "County recorder" includes the county recorder of the county in which the land referred to is located, or the registrar of titles in case the title to the land has been registered.

Subd. 22. Forest officer. "Forest officer" means an employee of the natural resources department designated by the commissioner.

Subd. 23. Open fire; open burning. "Open fire" or "open burning" means a fire burning in matter, whether concentrated or dispersed, which is not contained within a fully enclosed firebox, structure or vehicle and from which the products of combustion are emitted directly to the open atmosphere without passing through a stack, duct or chimney.

Subd. 24. Wildfire. "Wildfire" means a fire requiring suppression action, burning any forest, brush, grassland, cropland, or any other vegetative material.

Subd. 25. Campfire. "Campfire" means a fire set for cooking, warming, or ceremonial purposes, which is not more than three feet in diameter by three feet high, and has had the ground five feet from the base of the fire cleared of all combustible material.

Subd. 26. Snow-covered. "Snow-covered" means that the ground has a continuous, unbroken cover of snow, to a depth of three inches or more, surrounding the immediate area of the fire sufficient to keep the fire from spreading.

HIST: (4031-1, 4031-2, 4031-35 1/2, 4031-57, 4031-72, 5887-42) 1925 c 263 s 22; 1925 c 407 s 1,2; 1927 c 247 s 13; 1929 c 218 s 1; 1935 c 331 s 12; 1955 c 699 s 1; 1963 c 418 s 1; 1967 c 146 s 1; 1967 c 905 s 5; 1969 c 6 s 18; 1969 c 54 s 1,2; 1969 c 1129 art 10 s 2; 1976 c 181 s 2; 1978 c 735 s 1; 1986 c 444; 1993 c 328 s 1-8



Section 88.02 Citation, Wildfire Act.

88.02 Citation, Wildfire Act.

Sections 88.02 to 88.22 may be cited as the Wildfire Act.

HIST: (4031-1) 1925 c 407 s 1; 1993 c 328 s 9



Section 88.03 Codification.

88.03 Codification.

Sections 88.03 to 88.22 shall be deemed and construed as a codification, revision, and expansion of, and as supplementary to, and taking the place of, the laws which existed at the time of the passage of Laws 1925, chapter 407, relating to forestry and to wildfires, including Laws 1911, chapter 125, and acts amendatory thereof and supplemental thereto; Laws 1913, chapter 159; Laws 1915, chapter 325; Extra Session Laws 1919, chapters 32 and 33, but without abridging or destroying any rights, obligations, liabilities, or penalties from, or under, any of such laws prior to the taking effect of Laws 1925, chapter 407. Sections 88.03 to 88.22 shall apply to all the wildfire areas of this state. In any civil or criminal prosecution action commenced under sections 88.03 to 88.22, or proceeding thereunder, it shall not be necessary to prove that any county is included in a wildfire area, but the contrary may be proven by any party to such action or proceeding.

HIST: (4031-1) 1925 c 407 s 1; 1993 c 328 s 10



Section 88.04 Firebreaks; prevention of fires.

88.04 Firebreaks; prevention of fires.

Subdivision 1. Local cooperation. The commissioner shall cooperate with the state highway authorities and with the supervising officers of the various towns and cities in the construction of firebreaks along section lines and public highways.

Subd. 2. Firebreak authorization. All cities in the state situated in any wildfire area are hereby authorized to clear off all combustible material and debris and create at least two good and sufficient firebreaks of not less than ten feet in width each, which shall completely encircle such municipalities at a distance of not less than 20 rods apart, between which backfires may be set or a stand made to fight wildfires in cases of emergency.

Subd. 3. Local responsibility; tax. All towns and cities shall take necessary precautions to prevent the starting and spreading of wildfires and to extinguish them. They may levy a tax annually on all taxable property in the city or town. The tax when collected shall be known as the fire fund and kept separate from all other funds and used only to pay all necessary and incidental expenses incurred in enforcing the provisions of sections 88.03 to 88.22. Up to $500 shall be expended in any one year from any such fire fund for the support of any municipal fire department. No municipality shall make any levy for its fire fund at any time when the fund contains $5,000 or more, including cash on hand and uncollected taxes that are not delinquent.

Subd. 4. General supervision. In all towns constituted within any of the wildfire protection districts which may be established by the commissioner, the respective town and city officers and employees shall cooperate with, and be under the general supervision and direction of, the commissioner.

HIST: (4031-11) 1925 c 407 s 11; 1949 c 676 s 1; 1967 c 146 s 2; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1989 c 277 art 4 s 5; 1993 c 328 s 11; 1994 c 505 art 3 s 2



Section 88.041 Wildfire prevention and suppression agreements.

88.041 Wildfire prevention and suppression agreements.

The commissioner may enter into agreements with other states, the Canadian or provincial governments to cooperatively prevent and suppress wildfires.

HIST: 1985 c 112 s 1; 1993 c 328 s 12



Section 88.05 Roadsides, clearing; firebreaks.

88.05 Roadsides, clearing; firebreaks.

All highways, roads, and trails within wildfire areas are declared to be established firebreaks and for that purpose the state, through the department of natural resources, is authorized to clean up all dead and down timber, all underbrush, rotting logs, stumps, and all other combustible refuse and debris along each side of these highways, roads, and trails for a distance of 200 feet on each side from the center thereof, all of this material to be burned or disposed of under the supervision of a forest officer in such manner as not to injure the growing timber.

All dead and usable timber taken out of these roadsides shall be piled for the immediate removal thereof by the owners of the land from which the same was removed.

HIST: (4031-11 1/2) 1933 c 320 s 1; 1937 c 113 s 1; 1967 c 146 s 3; 1969 c 1129 art 10 s 2; 1993 c 328 s 13



Section 88.06 Dead or down timber; removal.

88.06 Dead or down timber; removal.

The commissioner may permit, under the commissioner's direct supervision and control, any civilian conservation corps, works progress administration, or other state or federal relief agency actually engaged in the improvement and conservation of state trust fund lands within the boundaries of any state forest to clean up and remove all dead or down timber, underbrush, rotting logs, stumps, and all other combustible refuse and debris which is deemed to be a fire hazard, or the removal of any trees in forest stand improvement and cultural operations which is advisable in the interest of good forest management; and to use so much of these cuttings for firewood and other forest development needs while these camps are thus actively engaged in the improvement and care of these forests.

HIST: (4031-11 1/2a) 1933 c 320 s 1; 1937 c 113 s 2; 1967 c 146 s 4; 1986 c 444; 1993 c 328 s 14



Section 88.063 Repealed, 1994 c 578 s 2

88.063 Repealed, 1994 c 578 s 2



Section 88.065 Equipment furnished.

88.065 Equipment furnished.

Subject to applicable provisions of state laws respecting purchases, the commissioner of natural resources may purchase for and furnish to any governmental subdivisions of the state authorized to engage in natural disaster relief materials or equipment therefor, and may transport, repair, and renovate natural disaster relief materials and equipment for governmental subdivisions of the state. The commissioner may use any funds available for the purchase of natural disaster relief equipment or for its repair, transportation, and renovation under federal grants, if permitted by the terms thereof, or under state appropriations, unless otherwise expressly provided. Except as otherwise authorized or permitted by federal or state laws or regulations, the governmental subdivision receiving any such materials or services shall reimburse the state for the cost. All moneys received in reimbursement shall be credited to the fund from which the purchase, transportation, repair, or renovation was made, and are hereby reappropriated annually and shall be available for the same purpose as the original appropriation. As used in this section, "natural disaster relief" includes wildfire prevention or suppression, hazardous material discharge control or clean-up, and flood or windstorm relief.

HIST: 1945 c 521 s 1; 1969 c 1129 art 10 s 2; 1984 c 613 s 1; 1987 c 404 s 108; 1993 c 328 s 15; 1995 c 36 s 1



Section 88.067 Grants to local fire departments.

88.067 Grants to local fire departments.

The commissioner may make grants for procurement of fire suppression equipment and training of fire departments in techniques of fire control. These grants will enable local fire departments to assist the state more effectively in controlling wildfires. The commissioner may require a local match for any grant. Fire suppression equipment may include, but is not limited to, fire suppression tools and equipment, protective clothing, dry hydrants, communications equipment, and conversion of vehicles to wildfire suppression vehicles. Training shall be provided to the extent practicable in coordination with other public agencies with training and educational responsibilities.

HIST: 1982 c 511 s 32; 1993 c 328 s 16; 1999 c 231 s 113



Section 88.07 Repealed, 1967 c 146 s 16

88.07 Repealed, 1967 c 146 s 16



Section 88.08 Wildfire protection districts.

88.08 Wildfire protection districts.

The commissioner may create and establish wildfire protection districts, including all lands of both state and private ownership, upon which there is a probability of wildfires starting, and establish forest officers over these districts. All such wildfire districts heretofore established and now in existence are hereby continued until and unless hereafter abolished by the commissioner.

HIST: (4031-14) 1925 c 407 s 14; 1967 c 146 s 5; 1993 c 328 s 17



Section 88.09 Fire protection, lands, acquisition.

88.09 Fire protection, lands, acquisition.

Subdivision 1. Acceptance of lands. The commissioner may on behalf of the state accept the title to any tract of land, not exceeding 40 acres in area, or to accept any easement in or upon any tract of land, which the commissioner deems necessary or convenient for the use of the state as locations for fire lookout towers, warehouses, or other buildings of any kind, or as locations for firebreaks, or for other use which the commissioner may deem suitable.

Subd. 2. Purchase, lease, or condemnation. The commissioner may on behalf of the state, where no suitable state lands are available, purchase, lease or acquire easements on small tracts or parcels of lands, not exceeding 40 acres in area, to be used as locations for fire lookout towers, warehouses, or other buildings of any kind, or as locations for firebreaks, or for any other use which the commissioner may deem suitable; also acquire by condemnation any tract of land, not exceeding 40 acres, for these purposes; also acquire, by gift, purchase, or condemnation, any easement or right of way that may be necessary to provide access to any tract of land so acquired.

HIST: (4031-14a, 4031-14b) 1927 c 329 s 1,2; 1929 c 220 s 1,2; 1933 c 302 s 1,2; 1935 c 332 s 1; 1953 c 148 s 1; 1959 c 471 s 1; 1967 c 146 s 6; 1986 c 444; 1993 c 328 s 18



Section 88.10 Authority of state forest officers.

88.10 Authority of state forest officers.

Subdivision 1. General authority. Under the direction of the commissioner, forest officers are charged with preventing and extinguishing wildfires in their respective districts and the performance of such other duties as may be required by the commissioner. They may arrest without warrant any person found violating any provisions of sections 88.03 to 88.22, take the person before a court of competent jurisdiction in the county charging the person so arrested, and the person so charged shall be arraigned and given a hearing on the complaint. The forest officers shall not be liable in civil action for trespass committed in the discharge of their duties. All authorized state forest officers, fire wardens, conservation officers, smoke chasers, fire supervisors or individuals legally employed as firefighters, may in the performance of their duties of fire fighting go onto the property of any person, company, or corporation and in so doing may set backfires, dig or plow trenches, cut timber for clearing fire lines, dig water holes, remove fence wires to provide access to the fire or carry on all other customary activities necessary for the fighting of wildfires without incurring a liability to anyone, except for damages arising out of willful or gross negligence.

Subd. 2. Arrest authority. Any forest officer may serve any warrant for the arrest of any person violating any provision of sections 88.03 to 88.22.

HIST: (4031-15) 1925 c 407 s 15; 1957 c 322 s 1; 1967 c 146 s 7; 1978 c 735 s 2; 1986 c 444; 1993 c 328 s 19



Section 88.11 Assistance for fighting fires.

88.11 Assistance for fighting fires.

Subdivision 1. Firefighting personnel. At any time forest officers, with the approval of the commissioner, may employ suitable persons to prevent and extinguish any fires. Each forest officer so employed shall be supplied with the necessary equipment. The commissioner, or any forest officer, may summon any person of the age of 18 years and upward to assist in stopping any fire burning in the district under the care of such state employee and may incur any other necessary and reasonable expense for this purpose, but shall promptly report the matter to the next superior officer or other state employee over the forest officer.

Subd. 2. Failure to assist; penalty; commandeered property. Any able-bodied person so summoned who refuses or neglects or otherwise fails to assist in extinguishing such fire or who fails to make all reasonable efforts to that end, until released by the summoning state employee, shall be guilty of a misdemeanor. The forest officer shall have power to commandeer, for the time being, equipment, tools, appliances, or other property in the possession of any person either summoned to assist in extinguishing the fire or in the vicinity thereof, and to use, and to require the persons summoned to use, the commandeered property in the fighting and extinguishing of the fire. The owner of any property so commandeered shall be promptly paid just compensation for the use thereof and all damages done to the commandeered property while in this use by the forest officer from any money available for these expenses under sections 88.03 to 88.22.

HIST: (4031-16) 1925 c 407 s 16; 1967 c 146 s 8; 1986 c 444; 1987 c 49 s 2; 1993 c 328 s 20



Section 88.12 Compensation of fighters of wildfires; emergency expenses.

88.12 Compensation of fighters of wildfires; emergency expenses.

Subdivision 1. Limitation. The compensation and expenses of persons temporarily employed in emergencies in suppression or control of wildfires shall be fixed by the commissioner of natural resources or an authorized agent and paid as provided by law. Such compensation shall not exceed the maximum rate for comparable labor established as provided by law or rules, but shall not be subject to any minimum rate so established. The commissioner is authorized to draw and expend from money appropriated for the purposes of sections 88.03 to 88.22 a reasonable sum and through forest officers or other authorized agent be used in paying emergency expenses, including just compensation for services rendered by persons summoned and for private property used, damaged, or appropriated under sections 88.03 to 88.22. The commissioner of finance is authorized to draw a warrant for this sum when duly approved by the commissioner. The commissioner or agent in charge shall take proper subvouchers or receipts from all persons to whom these moneys are paid, and after these subvouchers have been approved they shall be filed with the commissioner of finance. Authorized funds as herein provided at any time shall be deposited, subject to withdrawal or disbursement by check or otherwise for the purposes herein prescribed, in a bank authorized and bonded to receive state deposits; and the bond of this bank to the state shall cover and include this deposit.

Subd. 2. Contracts for services for forestry or wildfire prevention work; commissions to persons employed. The commissioner is hereby authorized and empowered to contract for or accept the services of any and all persons whose aid is available, temporarily or otherwise, in forestry or wildfire prevention work, either gratuitously or for compensation not in excess of the limits provided by law with respect to the employment of labor by the commissioner. At the request of another emergency response agency, trained forestry wildfire fighting resources may be used to support search and rescue operations. The commissioner may issue a commission, or other written evidence of authority, to any such person whose services are so arranged for; and may thereby empower such person to act, temporarily or otherwise, as fire warden, or in any other capacity, with such powers and duties as may be specified in the commission or other written evidence of authority, but not in excess of the powers conferred by law on forest officers.

HIST: (4031-17, 4031-17a) 1925 c 407 s 17; 1927 c 280 s 1; 1955 c 218 s 1; 1967 c 146 s 9; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1985 c 248 s 70; 1986 c 444; 1993 c 328 s 21; 2000 c 495 s 8



Section 88.13 Repealed, 1987 c 109 s 13

88.13 Repealed, 1987 c 109 s 13



Section 88.14 Disposal of slashings and debris.

88.14 Disposal of slashings and debris.

Subdivision 1. Order to dispose. Where and whenever in the judgment of the commissioner or any forest officer there is or may be danger of starting and spreading of wildfires from slashings and debris from the cutting of timber of any kind and for any purpose, or from any accumulation of sawdust, shavings, chips, bark, edgings, slabs, or other combustible refuse from the manufacture of lumber or other timber products the commissioner, or forest officer, shall order the person by or for whom the timber or timber products have been or are being cut or manufactured to dispose of such slashings, debris, or refuse as the state employee may direct. Where conditions do not permit the burning of the slashings, debris, or refuse over the entire area so covered, the commissioner may require such person to dispose of the same in such a way as to establish a safe fire line around the area requiring such protection, the fire line to be of a width and character satisfactory to the commissioner, or otherwise to dispose of the same so as to eliminate the wildfires hazard therefrom.

Subd. 2. Penalty. When any person who has been directed by the commissioner, or forest officers to dispose of such slashings, debris, or refuse fails to comply with these directions the person shall be deemed guilty of a misdemeanor.

Subd. 3. Entry to dispose; lien. When any such slashings, debris, or refuse are not disposed of or are left unattended for a period exceeding 30 days, contrary to the instructions of the commissioner, or forest officer, the commissioner, or any forest officer or fire warden, may go upon the premises with as many workers as may be necessary and burn or otherwise dispose of the same and the expense thereof shall be a lien upon the land on which they are situated and upon all contiguous lands of the same owner, and also upon all logs and other timber products cut or manufactured upon all these lands. This lien shall have the same effect and may be enforced in the same manner as a judgment in favor of the state for money. An itemized statement verified by the oath of the commissioner, or forest officer, of the amount of the costs and expenses incurred in burning or otherwise disposing of these slashings, debris, or refuse shall be filed, within 90 days from the time the disposal thereof is completed, in the office of the county recorder of county in which the timber or timber products were cut or manufactured; and the amount of the lien shall be a valid claim that may be collected in a civil action from the person who cut or manufactured the wood, timber, or timber products from which the slashings, debris, or refuse were produced. Any moneys so collected shall be paid into the state treasury and credited to the general fund.

Subd. 4. Disposal requirement; roadbed or right-of-way. Any person who cuts or fells trees or bushes of any kind in clearing land for any roadbed or right-of-way for any railroad, highway, or trail shall, in the manner and at the time as above prescribed, properly dispose of all combustible material.

Subd. 5. Fire prohibition. Any person who cuts or fells trees or bushes of any kind in clearing land for any purpose is hereby prohibited from setting fire to any slashings, brush, roots, or excavated stumps or other combustible material on such land and letting the fire run; but the same must be disposed of pursuant to the rules or directions of the commissioner.

Subd. 6. Public road contractor. Any contractor who enters into a contract for the construction of a public road or other work, which involves the cutting or grubbing of woods, standing timber, or brush, shall properly dispose of such slashings and debris without damage to adjoining timber or woods. The foregoing provisions shall not prevent the leaving of such trees along roads as will be useful for ornamental and shade purposes and which will not interfere with travel.

Subd. 7. Contract terms. Every contract made by or on behalf of any municipality or political subdivision of this state which involves the cutting of any timber on the right of way of a public highway shall provide in terms for compliance with the foregoing provisions, but the failure to include this provision in the contract shall not relieve the contractor from the duty to dispose of these slashings.

Subd. 8. Disposal requirement; forest land. In all cases not herein provided for, where timber is cut in, upon, or adjoining any forest land and no specific directions are given by the commissioner, or forest officer, for the disposal of slashings and debris resulting therefrom, all such slashings and debris within 200 feet of any adjoining timber land or any public highway, railroad, portage, or lake shore, shall be properly disposed of by the person by or for whom the timber was cut.

Subd. 9. Prohibited deposits. No sawdust, shavings, chips, bark, edgings, slabs, or other combustible refuse that the commissioner or an agent of the commissioner determines to be a wildfire hazard shall be made or deposited upon any public highway, portage, railroad, or lake shore, or within 100 feet thereof.

HIST: (4031-19) 1925 c 407 s 19; 1929 c 360 s 1; 1967 c 146 s 11; 1976 c 181 s 2; 1985 c 248 s 70; 1986 c 444; 1989 c 335 art 4 s 106; 1993 c 328 s 22



Section 88.15 Campfires.

88.15 Campfires.

Subdivision 1. Extinguishment. Any forest officer, conservation officer, or other peace officer who finds that any person has left a campfire burning shall take measures to extinguish the fire and take action against the person or persons responsible for leaving the campfire burning.

Subd. 2. Not to be left burning. Every person who starts a campfire shall exercise every reasonable precaution to prevent the campfire from spreading and shall before lighting the campfire clear the ground of all combustible material within a radius of five feet from the base of the campfire. The person lighting the campfire shall remain with the campfire at all times and shall before leaving the site completely extinguish the campfire.

HIST: (4031-20, 4031-21) 1925 c 407 s 20,21; 1929 c 261 s 1; 1981 c 37 s 2; 1986 c 444; 1993 c 328 s 23



Section 88.16 Starting and reporting fires.

88.16 Starting and reporting fires.

Subdivision 1. Written permission required. Except as provided in subdivision 2, and section 88.17, it shall be unlawful to start or have any open fire without the written permission of the commissioner, a forest officer, or an authorized fire warden.

Subd. 2. Exceptions. No permit is required for the following fires:

(a) A fire started when the ground is snow-covered.

(b) A campfire.

(c) A fire contained in a charcoal grill, camp stove, or other device designed for the purpose of cooking or heating.

(d) A fire to burn dried vegetative materials and other materials allowed by Minnesota statutes or official state rules and regulations in a burner of a design which has been approved by the commissioner and with which there is no combustible material within five feet of the base of the burner and is in use only between the hours of 6:00 p.m. and 8:00 a.m. of the following day, when the ground is not snow-covered.

Subd. 3. Report of fire; penalty. The occupant of any property upon which any unauthorized fire is burning, whether the fire was started by the occupant or otherwise, shall promptly report the fire to the nearest forestry office, fire department, or other proper authority. Failure to make this report shall be a misdemeanor and the occupant of the premises shall be deemed prima facie guilty of negligence if the unreported fire spreads from the property or causes damage, loss, or injury to another person, that person's property, or the state.

HIST: (4031-22) 1925 c 407 s 22; 1967 c 146 s 12; 1969 c 410 s 1; 1978 c 735 s 3; 1986 c 444; 1993 c 328 s 24



Section 88.17 Permission to start fires; prosecution for unlawfully starting fires.

88.17 Permission to start fires; prosecution for unlawfully starting fires.

Subdivision 1. Permit required. A permit to start a fire to burn vegetative materials and other materials allowed by Minnesota Statutes or official state rules and regulations may be given by the commissioner or the commissioner's agent. This permission shall be in the form of a written permit signed by a forest officer, fire warden, authorized Minnesota pollution control agent, or other person authorized by the forest officer, or town fire warden, and shall set the time and conditions by which the fire may be started and burned. The permit shall also specifically list the materials that may be burned. The permittee must have the permit on their person and shall produce the permit for inspection when requested to do so by a forest officer, town fire warden, conservation officer, or other peace officer. The permittee shall remain with the fire at all times and before leaving the site shall completely extinguish the fire. A person shall not start or cause a fire to be started on any land that is not owned or under their legal control without the written permission of the owner, lessee, or an agent of the owner or lessee of the land. Violating or exceeding the permit conditions shall constitute a misdemeanor and shall be cause for the permit to be revoked.

Subd. 2. Repealed, 1993 c 328 s 32

Subd. 3. Special permits. The following special permits are required at all times, including when the ground is snow-covered:

(a) Fire training. A permit to start a fire for the instruction and training of firefighters, including liquid fuels training, may be given by the commissioner or agent of the commissioner. Except for owners or operators conducting fire training in specialized industrial settings pursuant to applicable federal, state, or local standards, owners or operators conducting open burning for the purpose of instruction and training of firefighters with regard to structures must follow the techniques described in a document entitled: Structural Burn Training Procedures for the Minnesota Technical College System.

(b) Permanent tree and brush open burning sites. A permit for the operation of a permanent tree and brush burning site may be given by the commissioner or agent of the commissioner. Applicants for a permanent open burning site permit shall submit a complete application on a form provided by the commissioner. Existing permanent tree and brush open burning sites must submit for a permit within 90 days of the passage of this statute for a burning permit. New site applications must be submitted at least 90 days before the date of the proposed operation of the permanent open burning site. The application must be submitted to the commissioner and must contain:

(1) the name, address, and telephone number of all owners of the site proposed for use as the permanent open burning site;

(2) if the operator for the proposed permanent open burning site is different from the owner, the name, address, and telephone number of the operator;

(3) a general description of the materials to be burned, including the source and estimated quantity; and

(4) a topographic or similarly detailed map of the site and surrounding area within a one mile circumference showing all structures that might be affected by the operation of the site.

Only trees, tree trimmings, or brush that cannot be disposed of by an alternative method such as chipping, composting, or other method shall be permitted to be burned at a permanent open burning site. A permanent tree and brush open burning site must be located so as not to create a nuisance or endanger water quality.

HIST: (4031-23) 1925 c 407 s 23; 1967 c 146 s 13; 1969 c 410 s 2; 1978 c 735 s 4; 1986 c 444; 1987 c 271 s 1; 1993 c 328 s 25,26



Section 88.171 Open burning prohibitions.

88.171 Open burning prohibitions.

Subdivision 1. Continual. Open burning prohibitions specified in this section are in effect at all times of the year.

Subd. 2. Prohibited materials; exceptions. No person shall conduct, cause, or permit open burning of rubber, plastics, chemically treated materials, or other materials which produce excessive or noxious smoke including, but not limited to, tires, railroad ties, chemically treated lumber, composite shingles, tar paper, insulation, composition board, sheetrock, wiring, paint, or paint filters. The commissioner may allow burning of prohibited materials when the commissioner of health or the local board of health has made a determination that the burning is necessary to abate a public health nuisance. Except as specifically authorized by the commissioner of the pollution control agency as an emergency response to an oil spill, no person shall conduct, cause, or permit open burning of oil.

Subd. 3. Hazardous wastes. No person shall conduct, cause, or permit open burning of hazardous waste as defined in section 116.06, subdivision 11, and applicable commissioner's rules.

Subd. 4. Industrial solid waste. (a) No person shall conduct, cause, or permit open burning of solid waste generated from an industrial or manufacturing process or from a service or commercial structure.

(b) The commissioner may allow open burning of raw untreated wood if the commissioner determines that reuse, recycling, or land disposal is not a feasible or prudent alternative.

Subd. 5. Demolition debris. No person shall conduct, cause, or permit open burning of burnable building material generated from demolition of commercial or institutional structures. A farm building is not a commercial structure.

Subd. 6. Salvage operations. No person shall conduct, cause, or permit salvage operations by open burning.

Subd. 7. Motor vehicles. No person shall conduct, cause, or permit the processing of motor vehicles by open burning.

Subd. 8. Garbage. (a) No person shall conduct, cause, or permit open burning of discarded material resulting from the handling, processing, storage, preparation, serving, or consumption of food, unless specifically allowed under section 17.135.

(b) A county may allow a resident to conduct open burning of material described in paragraph (a) that is generated from the resident's household if the county board by resolution determines that regularly scheduled pickup of the material is not reasonably available to the resident.

Subd. 9. Burning ban. No person shall conduct, cause, or permit open burning during a burning ban put into effect by a local authority, county, or a state department or agency.

Subd. 10. Smoldering fires. Fires must not be allowed to smolder with no flame present, except when conducted for the purpose of managing forests, prairies, or wildlife habitats.

HIST: 1993 c 328 s 27; 1995 c 240 art 2 s 1; 1996 c 295 s 1,2



Section 88.18 Fire wardens.

88.18 Fire wardens.

The commissioner may appoint local government officials, authorized Minnesota pollution control agents, fire chiefs, or other responsible persons to be fire wardens in their respective districts.

HIST: (4031-24) 1925 c 407 s 24; 1967 c 146 s 14; 1973 c 123 art 5 s 7; 1993 c 328 s 28



Section 88.19 Repealed, 1993 c 328 s 32

88.19 Repealed, 1993 c 328 s 32



Section 88.195 Penalties.

88.195 Penalties.

Subdivision 1. Failure to extinguish a fire. Any person who starts and fails to control or extinguish the fire, whether on owned property or on the property of another, before the fire endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 2. Failure to control a permit fire. Any person who has a burning permit and fails to keep the permitted fire contained within the area described on the burning permit or who fails to keep the fire restricted to the materials specifically listed on the burning permit is guilty of a misdemeanor.

Subd. 3. Careless or negligent fires. Any person who carelessly or negligently starts a fire that endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 4. Careless or negligent acts. Any person who participates in an act involving careless or negligent use of motor vehicles, other internal combustion engines, firearms with tracers or combustible wads, fireworks, smoking materials, electric fences, torches, flares, or other burning or smoldering substances whereby a fire is started and is not immediately extinguished before the fire endangers or causes damage to the property of another person or the state is guilty of a misdemeanor.

Subd. 5. Internal combustion engines. Any person who operates a vehicle in a wildfire area when the ground is not snow-covered with an open exhaust cutout, without a muffler, without a catalytic converter if required, or without a spark arrestor on the exhaust pipe; or any person who operates a tractor, chainsaw, or other internal combustion engine not equipped to prevent fires is guilty of a misdemeanor.

HIST: 1993 c 328 s 29



Section 88.20 Railroad companies to provide patrol officers.

88.20 Railroad companies to provide patrol officers.

After making a judgment that there is danger of the setting and spreading of fires from locomotive engines, the commissioner of natural resources shall order any railroad company to provide patrol officers with the necessary equipment to follow each train throughout such fire patrol district or districts as the commissioner deems necessary to prevent fires. When the commissioner has so notified a railroad company to provide such a patrol after trains, the railroad company shall immediately comply with the requirements of this notice throughout the territory designated; and, upon its failure so to do, the commissioner may employ patrol officers with the necessary equipment to patrol the rights-of-way of the railroad, and the expense shall be charged to the railroad company and may be recovered in a civil action in the name of the state of Minnesota; and in addition thereto the company shall be guilty of a misdemeanor. All money so recovered shall be paid into the state treasury and credited to the appropriation from which expenses were paid.

The commissioner may prescribe such other measures as are considered by the commissioner to be essential for the immediate control of fire.

It is made the duty of any railroad company, acting independently of the commissioner, to patrol its right-of-way after the passage of each train when necessary to prevent the spread of fires and to use the highest degree of diligence to prevent the setting and spread of fire, to cause the extinguishment of fires set by locomotives or found existing upon their respective rights-of-way.

HIST: (4031-26) 1925 c 407 s 26; 1939 c 427 s 1; 1967 c 207 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 88.21 Railroads; duties; penalties.

88.21 Railroads; duties; penalties.

Subdivision 1. Written report of inspection. On having reason to believe that a certain locomotive caused a fire the commissioner may require the railroad company to forward to the commissioner at once a written report covering the inspection of the fire-protective appliances of such locomotive made next after the occurrence of the fire. Such written report shall be copied from the inspection book required to be kept by the railroad company under subdivision 6.

Subd. 2. Cleared right-of-ways; reporting fires; fire prevention. All railroad companies operating railroads within this state shall keep their right-of-way cleared of all combustible material and safely dispose of same within limits of their right-of-way, as the commissioner may direct.

This section shall not be construed to prevent or prohibit any railroad company from piling or keeping upon the right-of-way cross ties or other material necessary in the operation or maintenance of such railroad.

No railroad company or its employees shall leave a deposit of fire or live coals or hot ashes in the immediate vicinity of forest lands or lands likely to be overrun by fires, and whenever engineers, conductors, or train workers discover untended fires along the right-of-way, or in woodlands adjacent to the railroad, they shall report the same promptly by the most expeditious means available to the nearest station at which an operator is on duty, or to the first available section crew. In season of drought, railroad companies shall give particular instruction to their employees for the prevention and prompt extinguishment of fires, and they shall cause warning signs furnished by the commissioner of natural resources to be posted at their stations, and where a fire occurs along the line of the road, they shall concentrate such help and adopt such measures as shall be available to effectively extinguish it.

Subd. 3. Experimental devices. The commissioner of natural resources may permit the railroad to use devices and appliances for experimental purposes only by written permission during such limited periods and upon such terms and conditions as the commissioner may prescribe; this written permission shall be subject to revocation by the commissioner at any time, and such experimental devices or appliances shall not be permanently adopted unless authorized by law.

Subd. 4. Spark arresters. Except when the ground is covered with snow, no steam or internal combustion engine shall be operated in the vicinity of forest, brush, peat, or grass lands, unless and until the same is provided with a practical and efficient spark arrester device or its equivalent. The railroad company or other owners of such engine shall be held responsible for the good condition of spark arresters.

Subd. 5. Inspection. Any locomotive inspector appointed by the commissioner is authorized to inspect any locomotive operated in the vicinity of forest, brush, peat, or grass lands, and to enter upon any property for such purpose when the inspector may deem it necessary in order to see that all the provisions of law relating to the subject matter are duly complied with. The inspector shall have access to the records of every person operating a railroad for any purpose, and authority to make copies thereof, showing the locations and movements of all locomotive engines within this state, and is authorized to use such methods as the inspector may deem advisable in making up records and substantiating the inspector's findings.

Subd. 6. Recordkeeping. A record shall be kept of all examinations required by this section, in a book to be furnished, by every person operating a railroad for any purpose, showing:

(1) The place and number of each engine inspected;

(2) The date and hour of day of such inspection;

(3) A detailed statement, signed by the employee making the same, of any and all repairs, replacements, or renewals made at any time on, or in connection with, spark arresters.

The book shall always be open for inspection by the commissioner or other authorized officer appointed by the commissioner. A record of all examinations required by this section which is contained in official inspection records of a railroad company, when such records are regularly required by other governmental authority, may constitute a proper record of examinations required by this section in the discretion of the commissioner.

Subd. 7. Penalty. Any failure of the railroad company and its employees to comply with this section shall be a misdemeanor; and in addition thereto the railroad company shall be liable for all expenses and damages directly and proximately caused by or resulting from such failure of duty. The provisions of this section shall not relieve anyone from any duty or liability under any other law.

Subd. 8. Written report of fire. Any person operating a railroad for any purpose shall make written report to the commissioner, in such form as the commissioner may prescribe, covering each fire in the open on or adjacent to the right-of-way of the railroad, within one week after the occurrence of the fire, unless such time shall be extended by written permission of the commissioner; provided, that the provisions of this subdivision shall not be construed to relieve any person from the duty of reporting such fire as required by any other law.

HIST: (4031-27) 1925 c 407 s 27; 1939 c 427 s 2; 1945 c 68 s 1; 1957 c 135 s 1-3; 1967 c 207 s 2; 1969 c 1129 art 10 s 2; 1986 c 444



Section 88.22 Wildfire prevention; prohibitions, banning; penalties.

88.22 Wildfire prevention; prohibitions, banning; penalties.

Subdivision 1. (a) Road closure. When the commissioner of natural resources shall determine that conditions conducive to wildfire hazards exist in the wildfire areas of the state and that the presence of persons in the wildlife areas tends to aggravate wildfire hazards, render forest trails impassable by driving thereon during wet seasons and hampers the effective enforcement of state timber trespass and game laws, the commissioner may by written order, close any road or trail leading into any land used for any conservation purposes, to all modes of travel except that considered essential such as residents traveling to and from their homes or in other cases to be determined by the authorized forest officers assigned to guard the area.

(b) Burning ban. The commissioner may also, upon such determination, by written order, suspend the issuance of permits for open fires, revoke or suspend the operation of a permit previously issued and, to the extent the commissioner deems necessary, prohibit the building of all or some kinds of open fires in all or any part of a wildfire area regardless of whether a permit is otherwise required; and the commissioner also may, by written order, prohibit smoking except at places of habitation or automobiles or other enclosed vehicles properly equipped with an efficient ash tray.

Subd. 2. The commissioner may close any public or private dumping area, by posting such area as closed to dumping, whenever the commissioner deems it necessary for the prevention of wildfires. Thereafter no person shall deposit refuse of any kind within or adjacent to such closed area, or along the road leading thereto.

The commissioner shall establish such minimum standards governing public and private dumping areas as the commissioner deems necessary for the prevention of wildfires.

Subd. 3. Any violations of this section is a misdemeanor.

HIST: (4031-34a) 1937 c 114 s 1; 1957 c 201 s 1; 1959 c 37 s 1; 1969 c 1129 art 10 s 2; 1978 c 735 s 5; 1986 c 444; 1993 c 328 s 30



Section 88.23 Renumbered 18.432

88.23 Renumbered 18.432



Section 88.24 Renumbered 18.433

88.24 Renumbered 18.433



Section 88.25 Renumbered 18.434

88.25 Renumbered 18.434



Section 88.26 Renumbered 18.435

88.26 Renumbered 18.435



Section 88.27 Fishing restrictions; brook trout.

88.27 Fishing restrictions; brook trout.

When after investigation the director shall determine that conditions conducive to forest fire hazards exist at any place in the forest areas of the state in the vicinity of any waters frequented by persons taking or attempting to take brook trout and that the presence of persons attracted by the opportunities for taking brook trout in such vicinity tends to aggravate fire hazards the director may by written order with the approval of the director of game and fish, prohibit or restrict, upon such conditions as the director of lands and forestry and the director of game and fish may prescribe, the taking of brook trout in such waters during such period in any year as they may deem necessary for the purpose of reducing such fire hazards.

Every such order, together with the written approval of the director of game and fish appended thereto, shall be filed in the office of the director of lands and forestry and a duplicate thereof filed in the office of the director of game and fish. The director of lands and forestry shall cause a copy of the order and approval to be published at least once in a qualified legal newspaper published at the county seat of each county affected by the order, or in some other legal newspaper of the county, if there be none published at the county seat, and the order shall take effect and be in force in each such county from and after the date of publication therein.

After the taking effect of any such order it shall be unlawful to take or attempt to take brook trout in violation thereof and any person who shall do so shall be guilty of a misdemeanor.

Any such order may be modified or rescinded at any time.

This section shall not be deemed to supersede or repeal any existing law relating to the taking of brook trout, but shall be construed as supplementary thereto. No law relating to the taking of brook trout hereafter enacted shall be construed as inconsistent herewith unless it is expressly provided therein that this section shall be superseded, amended, modified, or repealed, in whole or in part, or unless the future law specifically relates to the subject matter of this section.

HIST: (4031-35 1/2j, 4031-35 1/2k) 1931 c 372 s 1,2; 1967 c 905 s 5; 1986 c 444



Section 88.28 Law divided into parts.

88.28 Law divided into parts.

Sections 88.28 to 88.46 are hereby divided into three parts. Sections 88.28 to 88.41 relate exclusively to counties. Sections 88.42 and 88.43 relate exclusively to towns and cities. Sections 88.44 to 88.46 contain provisions relating both to counties and to towns and cities.

HIST: (4031-36) 1925 c 263 s 1; 1973 c 123 art 5 s 7



Section 88.29 County boards; jurisdiction, powers.

88.29 County boards; jurisdiction, powers.

It is hereby proposed to grant to the county boards of the several counties of this state jurisdiction within their respective counties to exercise all the powers and authority of sections 88.28 to 88.46 relative to the prevention and abatement of forest fires and the clearing and improvement of land by the removal from such land of trees, brush, stumps, and all other similar substances which contribute to the danger of forest fires; including the power to make any given area of improvement under sections 88.28 to 88.46 impervious to fire by any means now known or hereafter invented or discovered.

HIST: (4031-37) 1925 c 263 s 2



Section 88.30 Clearing and improvement of lands.

88.30 Clearing and improvement of lands.

Before any improvement authorized by sections 88.28 to 88.46 shall be ordered or caused to be constructed by the county board of any county, there shall first be filed with the auditor of the county a petition signed by two or more parties owning land in the county, which land shall be described in the petition. The petition shall describe each tract of land, of which any portion is to be improved, by 40-acre tracts or by number of lots as designated under government survey; specify the number of acres of each tract that it is proposed to improve, which shall be not less than five, nor more than 20, acres in each 40-acre tract and a proportionate amount in smaller subdivisions; and set forth the nature of the title of the petitioners to each particular tract, in general terms, specifying whether the land is held by the petitioners as owners or under contract, and if the latter, with whom, and the balance remaining unpaid of the purchase price. The lands described in the petition must be situated in the same locality or part of the county, but not more than 40 acres in any quarter-section owned by the same petitioner shall be improved under sections 88.28 to 88.46 except by unanimous consent of the members of the county board. The petition shall further set forth a general description of the proposed improvement. Upon the filing of the petition, duly verified, with the auditor of the county, together with a bond by the petitioners, or by one or more of them, or some one in their behalf, with sufficient security, in a sum of not less than $500, conditioned to hold the county harmless from all expense in the event the improvement petitioned for is not granted, the auditor shall designate the proceeding as "County Land Improvement No. ................," and in all subsequent proceedings in relation thereto the same may be designated and referred to by such title and number.

Any petition heretofore filed under Laws 1921, chapter 155, and any proceedings taken thereunder, may be continued and completed in conformity with the provisions of sections 88.28 to 88.46, at the discretion of the county board. No lands shall be so improved under sections 88.28 to 88.46 except upon petition of the owner or owners thereof.

HIST: (4031-38) 1925 c 263 s 3



Section 88.31 Surveys and plats.

88.31 Surveys and plats.

Upon the filing of the petition and bond, as provided in section 88.30, with the auditor of any county, the auditor shall notify the county board of the county, and the county board shall, within 30 days thereafter, appoint a competent civil engineer and direct the engineer to proceed to examine the land described in the petition and make the necessary surveys to enable the engineer to report and file with the auditor a plat, therein describing each 40-acre tract or governmental lot covered by the petition and marking thereon the portion of the land proposed to be cleared and improved. The engineer shall, as a part of the report, describe the kind of trees, brush, stumps, or other similar materials or debris located upon the land and proposed to be removed by the proceedings, together with an estimate of the cost thereof, and the probable value of the material, if any, when removed, and shall accompany the report with specifications as to the manner of performing and completing the improvement. The engineer shall specifically describe the nature of the soil of each tract and any other conditions affecting the value, location, or use of the land. This report shall be in tabulated form and furnish the county board with an estimate of the cost of the improvement of each particular tract of land described, which report by the engineer shall be filed with the auditor within 30 days after appointment of the engineer, unless for good cause shown further extension of 30 days is granted by the auditor. This engineer before entering upon duties shall execute to the county board a bond in the sum of $1,000, conditioned for the faithful performance of the duties.

HIST: (4031-39) 1925 c 263 s 4; 1986 c 444



Section 88.32 Appraisers; assessment of benefits and damages; statements and reports.

88.32 Appraisers; assessment of benefits and damages; statements and reports.

At the time of the appointment of the engineer, as provided in section 88.31, by the county board, or within 30 days thereafter, the board shall appoint three appraisers, residents of the state, but not interested in any of the land described in the petition or affected by the proposed improvement, who, upon the filing of the engineer's report, or within ten days thereafter, shall be furnished by the auditor with a copy of the report; and, after taking oath as such appraisers to faithfully perform their duties in making these appraisals and report, shall personally visit the several tracts of land and examine the trees, brush, timber, or similar material thereon to be removed, and especially examine the nature and quality of the soil and the benefits or damages resulting or to result from the improvement. These appraisers within 30 days from the date of their appointment or from the date of filing the engineer's report, shall make and file in the office of the auditor a tabulated statement and report, therein describing each 40-acre tract or governmental lot described in the petition, reporting the condition thereof and the amount thereof already cleared or under cultivation; the amount proposed to be cleared; the value of the land at the time of the appraisal; the value after the completion of the improvement; and the aggregate benefits or damages that will result to each 40-acre tract or governmental lot in consequence of the improvement; and shall, by their report, show the total cost of the improvement and the total benefits or damages that will result therefrom, together with any other facts affecting the value or use of the land or the advisability of the proposed improvement.

HIST: (4031-40) 1925 c 263 s 5



Section 88.33 Hearings; notice; service; date; adjournments.

88.33 Hearings; notice; service; date; adjournments.

Upon the filing of this report, the auditor shall, within ten days thereafter, fix a date for final hearing on the petition and the engineer's and appraisers' reports and call a special meeting of the county board for that date by giving notice, as required by law therefor, which hearing shall be not less than 30 days from the date of the notice. The notice shall specify the time and place for the hearing upon the petition and the reports of the engineer and the appraisers, and shall notify and require all parties in any manner interested to show cause before the county board, at the time and place specified in the notice, why an order should not be made confirming the reports of the engineer and the appraisers and ordering and directing that the improvement petitioned for be made, and fixing and determining the amount and extent of the improvement and the amount and value of the benefits or damages resulting to any land in consequence of the improvement. This notice shall contain the names of the owners of the land as shown in the petition, together with a description of the land by 40-acre tracts or governmental lots, the amount of the estimated benefits and damages to each tract or parcel, and state that the engineer's and the appraisers' reports have been filed in the office of the auditor subject to inspection by any parties interested. Copies of this notice shall be mailed by the auditor to all parties named in the petition, if their addresses are known to the auditor, at least 15 days prior to the date of the hearing. This notice shall also be served by publication for three successive weeks in any legal newspaper published in the county, which newspaper shall be designated by the auditor. In all cases in which for any cause the notice shall not be given or is legally defective, as given, the auditor shall fix another date for hearing in accordance with sections 88.28 to 88.46, so that the hearing upon the petition and the engineer's and the appraisers' reports may be held at the earliest possible date, at either a special or a regular meeting of the county board. When any final order of the county board in any case shall have been set aside, annulled, or declared void by any court by reason of failure to give proper notice of the hearing, the county board may, at any time within one year after the rendering of such judgment, upon application of the petitioners, order a special hearing before it upon the petition and the reports; and, thereupon the auditor shall cause a new and proper notice to be published and mailed, as hereinbefore specified, for rehearing upon the petition and these reports. At the rehearing the county board may proceed as in cases of original hearing.

Any hearing may be adjourned from day to day until completed.

HIST: (4031-41) 1925 c 263 s 6; 1986 c 444



Section 88.34 Hearing on petition; elimination of lands.

88.34 Hearing on petition; elimination of lands.

Upon due publication and mailing of notice of hearing, the county board shall have jurisdiction of all matters named or referred to in the petition as originally presented, or as afterwards amended, and of each tract of land and of all parties in any manner interested therein, as named or described in the petition and in the engineer's and the appraisers' reports. The county board may, at the time and place specified in the notice, receive all evidence offered relative to matters contained in the petition and these reports, including the amount of benefits and damages reported by the appraisers; and the county board shall have authority to amend or modify these reports, and may amend or permit the amendment of the petition to conform to any requirements of the statute, and may order stricken therefrom, and from the reports of the engineer and the appraisers, any land found by the county board not suitable for the required purposes or for other reasons not suitably adapted to the improvement. The elimination of any such land or the names of any such petitioners or the withdrawal thereof shall not in any manner affect the jurisdiction of the county board; but the original petitioners, at any time before the date of hearing, may cause the dismissal of the proceedings upon the payment of all costs and expenses.

HIST: (4031-42) 1925 c 263 s 7



Section 88.35 Rereference of petition.

88.35 Rereference of petition.

If, at such hearing, after the presentation of the evidence on behalf of all parties interested, it shall appear to the satisfaction of the county board that the appraisers have made unequal or improper assessments or estimates of benefits or damages, or for any reason the estimates of benefits or damages, as reported by the appraisers, are not fair and just, or are not in the proper proportion, or that the engineer's report is incorrect or for any reason not according to facts, it may refer back to the appraisers and to the engineer, or to either of them, their reports for correction and amendment; or, at the hearing, it may order them amended to conform to the facts and, upon the amendments being made, the amended reports shall be treated as the final reports of the engineer or the appraisers, as the case may be.

HIST: (4031-43) 1925 c 263 s 8



Section 88.36 Order for improvements.

88.36 Order for improvements.

If, at the final hearing, or adjournment thereof, the county board, after due consideration of the original or amended reports of the engineer and the appraisers and of such other evidence as may be produced, shall find that the proposed improvements will be of public benefit and aid in preventing or abating forest fires, it may order such improvements to be made in accordance with the petition and these reports. This order shall fix and determine the rights of all persons connected with or affected by the proposed improvements, subject to the right of appeal, as provided in section 88.37.

HIST: (4031-44) 1925 c 263 s 9



Section 88.37 Appeals from orders for improvements.

88.37 Appeals from orders for improvements.

Any person aggrieved thereby may appeal from any such order of the county board upon any of the following matters:

(1) The amount of benefits to any property in which such person so appealing is interested;

(2) The amount of any damages allowed in which such person so appealing is interested; or

(3) The refusal of the county board to establish or order the improvement to be made.

The appeal shall be made and taken to the district court in and for the county, under the conditions and in the manner provided by law for like appeals in county ditch proceedings, particular reference being made to General Statutes 1923, Section 6687, and the appeal shall be determined with like effect as provided therein.

HIST: (4031-45) 1925 c 263 s 10



Section 88.38 Contracts for improvements; duties of county auditor; seeding of cleared lands.

88.38 Contracts for improvements; duties of county auditor; seeding of cleared lands.

Within ten days after the filing in the office of the auditor of the order of the county board establishing and ordering any improvement under the provisions of sections 88.28 to 88.46, the auditor shall give notice of a time and place for receiving bids for the making of the improvement in accordance with the provisions of General Statutes 1923, section 6689, and the provisions of that section, so far as applicable, shall govern the receiving of bids and the letting of contracts for the making of the improvement. The auditor may let separate contracts for each separate tract upon which any part of the improvement is to be made, or may let one contract for the whole thereof, or for the clearing of land on the whole or on any number of such tracts. The contract shall specifically provide for the removal of the trees, brush, stumps, and other similar material located on the tracts of land covered by the contract, and shall specify what disposition shall be made of all such clearing debris in accordance with the direction of the county board. The county board may order and require that the contract shall contain provisions for the burning or destruction of all such debris or materials, or for the removal thereof, or for the use of that material where use can be made thereof. Where the material removed from any tract of land can be utilized for any purposes that will result in advantage to the owner of the land, the county board in the contract may provide for making such use of the trees or other products, and the assessments against such tract of land shall be lessened accordingly. To prevent the return of the land to its wild state and the consequent danger of forest fires, the county board may require that the land so cleared shall be seeded to grasses and clover, when it appears that the owner does not contemplate cropping the land so cleared at the next planting season following the completion of the clearing thereof.

HIST: (4031-46) 1925 c 263 s 11



Section 88.39 Work of improvement; duties of engineers; payments to contractors.

88.39 Work of improvement; duties of engineers; payments to contractors.

It shall be the duty of the engineer from time to time as occasion may require to visit the premises and examine the work performed by the contractor and when and as often as ten percent or more of the work is completed the engineer may issue a certificate to the contractor and a duplicate to the county auditor, therein certifying the amount of work that has been done by the contractor and the value thereof. Upon the filing by the contractor of such certificate with the county auditor, the auditor may draw a warrant in favor of the contractor for a sum not to exceed 75 percent of the contract price of the work done since the last report. When the contractor shall have notified the engineer of the completion of the work, the engineer shall make careful examination and report findings of fact to the county auditor; and, on finding the contract to be completed in accordance with the terms thereof, the engineer shall so certify. Thereupon the county auditor shall notify the owners of the land that a hearing will be had upon the report of the engineer that the contract is completed, which hearing shall be held by the county board at the next meeting following the filing of the report, if not less than 15 days thereafter; otherwise, as soon as possible. At the hearing all parties interested may appear before the county board; and, if the county board shall find the contract fully completed, it shall order payment of the balance owing under the contract.

HIST: (4031-47) 1925 c 263 s 12; 1986 c 444



Section 88.40 Bond issues to pay for improvements.

88.40 Bond issues to pay for improvements.

The county board of each county wherein any improvement is ordered constructed under the provisions of sections 88.28 to 88.46 is hereby authorized to issue the bonds of the county in such amount as may be necessary to defray, in whole or in part, the expense incurred or to be incurred in establishment and completion of the improvement, together with all expenses incidental thereto; and the provisions of General Statutes 1923, section 6696, shall apply thereto and the county board is hereby authorized to exercise all the authority specified in General Statutes 1923, section 6696, in providing the funds for the completion of any improvement authorized by the provisions of sections 88.28 to 88.46; and where the term "drainage ditch" or "drainage bond" appears in General Statutes 1923, section 6696, the same, for the purposes of sections 88.28 to 88.46, shall be construed as reading "improvement" or "land improvement bond," as the case may be. In the event the bonds authorized under the terms of sections 88.28 to 88.46 are not sold at advertised sale, the county board may let contracts as herein provided when the contractor is willing to accept payment for the contract in bonds at par; provided, that no county may incur any indebtedness for the purposes of sections 88.28 to 88.46 in excess of five percent of its taxable valuation, exclusive of money and credits.

HIST: (4031-48) 1925 c 263 s 13



Section 88.41 County auditors; tabular statements; powers and duties.

88.41 County auditors; tabular statements; powers and duties.

At as early a date as possible after letting the contract or contracts under any improvement authorized by sections 88.28 to 88.46, and as soon as the cost of the improvement and expenses connected therewith can be ascertained, the auditor of the county shall make in tabular form a list and statement as provided by General Statutes 1923, section 6703, and the cost of making the improvement of each tract, together with its proportionate share of the total expense, shall be assessed against such tract, and the provisions of General Statutes 1923, section 6703, so far as applicable, shall govern the proceedings under sections 88.28 to 88.46. The auditor is hereby authorized to exercise all the rights and authority granted by General Statutes 1923, section 6703, and in all places where the term "ditch" or "drainage ditch" shall appear therein, the same, for all purposes of sections 88.28 to 88.46 shall be construed as reading "improvement," and General Statutes 1923, section 6703, used and applied accordingly. The auditor, after preparing this statement, shall cause a duplicate thereof to be filed in the office of the county recorder in and for the county, as provided in General Statutes 1923, section 6705, and the provisions thereof shall apply to the proceedings under sections 88.28 to 88.46. The auditor and county recorder are hereby authorized to exercise the rights and authority and perform the duties here specified, and the provisions of General Statutes 1923, sections 6712 and 6713, shall apply to and govern the proceedings under sections 88.28 to 88.46. The county auditor, the county treasurer, and the county recorder are each hereby authorized and required to perform in all proceedings under sections 88.28 to 88.46 the duties specified in General Statutes 1923, sections 6712 and 6713; and in all cases where the term "ditch" or "ditches" or any other similar term appears therein, the same, for all purposes of sections 88.28 to 88.46, shall be construed as reading "improvement."

HIST: (4031-49) 1925 c 263 s 14; 1976 c 181 s 2



Section 88.42 Improvements by towns and cities; limitation of indebtedness.

88.42 Improvements by towns and cities; limitation of indebtedness.

All towns and cities are hereby authorized and empowered to contract debts and pledge the public credit for, and to engage in, any work reasonably tending to prevent or abate forest fires; provided, that the amount of the indebtedness so contracted or assumed shall never be such as to increase the total public indebtedness of any such town or city beyond the limits now or hereafter fixed by the laws specifically relating thereto, except in case of actual emergency to be declared at or subsequent to the time by resolution or other appropriate action of the town board or city council, or other governing body, as the case may be. For such emergencies the total public indebtedness shall never be increased at any time so as to be more than five percent in excess of the maximum provided by general law.

HIST: (4031-50) 1925 c 263 s 15; 1973 c 123 art 5 s 7



Section 88.43 Firebreaks; clearing lands.

88.43 Firebreaks; clearing lands.

Subdivision 1. Distance. The governing body of any town or city may construct and continuously maintain good and sufficient firebreaks for the protection of life and property within such municipality. For such purposes any city may completely clear all land and remove all combustible or inflammable materials therefrom within 1,000 feet next beyond and outside of the boundary lines of the city whenever and wherever such improvement will reasonably tend to prevent or abate forest fires.

Subd. 2. Benefits; assessment; lien. If any clearing or other improvement of land made by any town or city benefits any person, or benefits some and damages others, then the amount of both such benefits and damages shall be ascertained in the same manner as provided by law with respect to damages in condemnation proceedings by right of eminent domain. All provisions of law relating to the determination of the amount of damages in condemnation proceedings shall apply to the determination of the value of benefits under this section, as far as practicable. Any benefits so found shall be assessed against, and be a lien upon, the real property so benefited and shall be noted upon the public records and collected upon the same terms and in substantially the same manner as now provided by law for the collection of ditch and drainage assessments pursuant to chapter 103E.

HIST: (4031-51, 4031-52) 1925 c 263 s 16,17; 1961 c 560 s 10; 1973 c 123 art 5 s 7; 1985 c 172 s 99; 1990 c 391 art 8 s 18



Section 88.44 Acquisition of property.

88.44 Acquisition of property.

Subdivision 1. Certificate of indebtedness; bond issues; tax levies. For any of the purposes authorized in sections 88.28 to 88.46 and within the limits therein fixed, any county, town, or city may borrow money and issue bonds for the payment thereof, with the approval of a majority of the voters, as provided by the general laws relating to bond issues; may make all necessary, proper, and convenient provisions for sale of such bonds at not less than par, for payment of interest thereon at not more than six percent per annum, and of the principal thereof at maturity, or contingently at an earlier date; may issue promissory notes or certificates of indebtedness as far as reasonably necessary to procure funds in case of emergency not affording time to submit the matter to the voters; and for such purposes may levy and collect taxes annually upon all taxable property of such municipalities. As to counties, the powers conferred by this section shall be deemed supplementary to, but in no way lessening or detracting from, the powers and authority conferred by section 88.40.

Subd. 2. How acquired. When necessary in the exercise of the powers and authority conferred by sections 88.28 to 88.46, any county, town, or city may acquire property or property rights by gift, by purchase, or by condemnation, in any manner now or hereafter provided by law.

HIST: (4031-53, 4031-54) 1925 c 263 s 18,19; 1973 c 123 art 5 s 7



Section 88.45 Municipalities to cooperate.

88.45 Municipalities to cooperate.

Counties doing anything under sections 88.28 to 88.46 shall act by and through county boards; towns, by and through town boards; and cities, by and through their councils or other governing bodies. It shall be the duty of all such municipalities and their officials and employees to cooperate, as far as possible, with the director and other employees in the forestry service. In all cases where forest fires are actually burning the orders and directions of the director and district rangers shall be binding upon, and must be obeyed by, all officials and employees of any municipality until the fires shall have been extinguished.

HIST: (4031-55) 1925 c 263 s 20; 1973 c 123 art 5 s 7; 1992 c 464 art 1 s 13



Section 88.46 Laws applicable.

88.46 Laws applicable.

Where in sections 88.28 to 88.46 it is provided that any section or provision of General Statutes 1913 or 1923, or any session laws or general laws, shall be deemed applicable in sections 88.28 to 88.46 for any purpose, the sections and provisions of these other laws so incorporated in sections 88.28 to 88.46 by such reference shall include all existing amendments thereto made prior to the year 1925, but not thereafter. If any such law so incorporated by reference shall be hereafter repealed, the same shall nevertheless be and remain a part of sections 88.28 to 88.46, unless the repeal expressly and explicitly provides to the contrary through direct reference to sections 88.28 to 88.46.

HIST: (4031-56) 1925 c 263 s 21



Section 88.47 Auxiliary forests; taxation.

88.47 Auxiliary forests; taxation.

Subdivision 1. Created. Any tract of land in this state containing not less than 35 acres, generally suitable for the planting, culture, and growth of trees for the production of timber or forest products may be made an auxiliary forest, subject to taxation only in accordance with the provisions of sections 88.47 to 88.53.

Subd. 2. Wood lots. Any tract of land in this state containing not less than five nor more than 40 acres generally suitable for the planting, culture, and growth of trees for the production of timber or forest products, being in the nature of wood lots guarded or protected by the owners or their tenants actually living on the land or immediately adjacent thereto, may, regardless of value be made an auxiliary forest, subject to limited and special taxation only in accordance with the provisions of sections 88.47 to 88.53.

Subd. 3. Form and contents of application. The owner of, the owner of an option to buy, or the owner of a contract to buy any tract or contiguous tract of land who deems the tract suitable for an auxiliary forest may make written application to the county board of the county in which such land is situate, setting forth the description thereof by governmental subdivisions or other proper survey, the estimated value per acre thereof, a brief statement of the facts showing its suitability for production of timber or forest products, a statement of the kinds of timber growing and proposed to be grown thereon and the kind and quantity of merchantable timber thereon, the methods of timber culture proposed to be followed, and a request that such land be made an auxiliary forest under and subject to the provisions of sections 88.47 to 88.53.

Subd. 4. Verification. The application shall be upon a form prescribed by the director and shall be verified by the applicant.

HIST: (4031-60, 4031-61) 1927 c 247 s 1,2; 1945 c 269 s 1,2; 1947 c 467 s 1; 1986 c 444



Section 88.48 Application.

88.48 Application.

Subdivision 1. Filing. Such application shall be filed with the auditor of the county in which the land described therein is situate, who shall present the same to the county board at its first meeting held after the lapse of a period of ten days after such filing.

Subd. 2. Notice. The county auditor shall, upon receipt of the application and prior to the meeting of the county board at which it is presented, mail notice to the clerk of the town in which lies the land therein described.

Subd. 3. Hearing, determination. Upon the presentation to it of the application, the county board shall consider the same and hear any matter that may be offered in support of or in opposition to the application. It shall then determine whether the land covered by the application is suitable for the planting, culture, and growth of trees for the production of timber or forest products, the actual or market value thereof, exclusive of timber thereon and of minerals or anything under the surface thereof, and the amount of annual tax provided for in section 88.51, subdivision 1.

Subd. 4. Action of county board. The county board shall make proper record of its action upon the application including, if the application be rejected, a written statement, prepared within 30 days of the date of rejection, covering the reason or reasons for such rejection.

If the application be rejected, the county auditor shall endorse the rejection on the application and return it, together with a copy of the written statement prepared by the county board giving the reason or reasons for rejection, to the applicant within 30 days by certified mail at the address given in the application; or, if the application is disapproved as to a part only of the lands described therein, the county auditor shall in like manner notify the applicant, who may within 60 days after the mailing of the notice amend the application accordingly. If it be not so amended the application shall be deemed rejected.

If the application be accepted, the county auditor shall in like manner notify the applicant thereof and transmit the application, with the record of the approval thereof, to the director. It shall be the duty of the commissioner to approve or disapprove the application within 90 days from receipt thereof, to make proper record of the action and to give notice thereof to the applicant in the manner hereinbefore provided and to the county board.

Subd. 5. Abstract of title. Within 60 days after the mailing of notice of acceptance by the commissioner, the applicant shall furnish to the county attorney of the county in which the lands described in the contract lie an abstract of title to these lands, or a certificate of title, if the same be registered, including certificates by the county auditor and county treasurer that there are no unpaid taxes thereon, and a certificate of judgment search by the court administrator of the district court. In case of land conveyed to the applicant by the state of Minnesota under the provisions of section 282.01, subdivision 2, or sections 282.011 to 282.015, the furnishing of the recorded state deed and a certificate of judgment search to the county attorney in lieu of an abstract of title shall constitute satisfactory compliance with this subdivision. The county attorney shall make such examination as may be required by the commissioner and certify to the director the name of the owner of the fee title or the holder of a state deed issued pursuant to Minnesota Statutes, as amended, section 282.01, subdivision 2, or sections 282.011 to 282.015, thereto, and the names of all other persons having any liens thereon, and such other information as may be required by the commissioner. The applicant shall pay the county attorney a reasonable fee for the examination, not exceeding $10 for each 640 acres, or fraction thereof, of contiguous lands included in any one abstract, certificate of title or state deed.

HIST: (4031-62) 1927 c 247 s 3; 1949 c 334 s 1; 1949 c 664 s 1; 1953 c 246 s 1; 1955 c 772 s 1; 1957 c 753 s 1; 1978 c 674 s 60; 1984 c 543 s 3; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 88.49 Contracts.

88.49 Contracts.

Subdivision 1. Execution. When it shall have been determined that any lands may be made into an auxiliary forest, the commissioner shall prepare a contract therefor, which contract shall be executed by the commissioner in behalf of the state of Minnesota and by the owner of the fee title or the holder of a state deed and by all other persons having any liens thereon and witnessed and acknowledged as provided by law for the execution of recordable deeds of conveyance. Notices sent by certified mail to the owner in fee at the address given in the application shall be deemed notice to all persons executing such contract.

Subd. 2. Preparation, form, approval. The contract shall be prepared by the director of the division of lands and forestry on a form approved by the attorney general and prescribe such terms and conditions as will reasonably tend to produce merchantable timber upon the lands described therein and specify the kind or species of seeds to be planted or seedlings to be set out and the quantity or number thereof, or other acts or steps that the commissioner shall deem necessary in respect to afforestation or reforestation of the lands; the time or times when the same shall be done; the kind and amount, if any, of culture or other attention to be given in aid of the growth of timber thereon; the uses, if any, which may be made of the land while the same remains an auxiliary forest; the period of time, not exceeding 50 years, during which the land may continue to be an auxiliary forest, with privilege of renewal by mutual agreement between the owner and the state acting through the commissioner, with the approval of the county board and the executive council, for an additional period not exceeding 50 years; the rate of taxation which may be levied annually on the land, exclusive of merchantable timber growing thereon at the time of the making of the contract and exclusive of mineral or other things of value thereunder, the rate to be determined as hereinafter provided; the keeping open to the public, as public hunting and fishing grounds, of all approved auxiliary forest lands, except when such lands are closed to public hunting or fishing by order of the director of the division of lands and forestry in order to protect such lands from fire, loss of life or property provided, however, that the term keeping open shall not apply to private roads or improvements should the owner desire to close same; and such other conditions, provisions, and stipulations, as the commissioner, in the exercise of scientific knowledge and business judgment, may deem necessary or proper. Every such contract shall be approved by the executive council.

As far as practicable all contracts shall be uniform and equal in respect to all lands or classes of lands substantially similar in capacity for, or adaptability to, any particular kind or species of tree culture or forest growth.

Subd. 3. Recording. The commissioner shall submit such contract to the owner of the land covered thereby. If the owner shall indicate to the commissioner an unwillingness to execute the same, or if the owner or any of the persons having an interest therein or lien thereon fail to execute it within 60 days from the time of its submission to the owner, all proceedings relating to the making of this land into an auxiliary forest shall be at an end.

When the contract shall have been executed it shall forthwith be recorded in the office of the county recorder at the expense of the owner in a permanent book or record which shall be designated "record of auxiliary forests" and shall always be open to public inspection; and, if the title to the land be registered, there shall in addition to such record be filed with the registrar of titles a duplicate of the contract. At the time the contract is filed with the county recorder for record the owner shall furnish to the county recorder a certificate from the county attorney to the effect that no change in record title thereof has occurred, that no liens or other encumbrances have been placed thereon, and that no taxes have accrued thereon since the making of the previous certificate. It shall be the duty of the county attorney to furnish this certificate without further compensation.

All the provisions of the contract shall be deemed covenants running with the land from the date of the filing of the contract for record.

Subd. 4. Effect. Upon the filing of the contract for record the land therein described shall become and, during the life of the contract, remain and be, an auxiliary forest entitled to all the benefits and subject to all the restrictions of sections 88.47 to 88.53, all of which shall be deemed a part of the obligation of the contract and shall be inviolate, subject only to the police power of the state, to the right of eminent domain, and to the right of the parties thereto by mutual agreement to make applicable to the contract any laws of the state enacted subsequent to its execution and filing. This provision shall not be so construed as to prevent amendatory or supplementary legislation which does not impair these contract rights of the parties thereto, or as to prevent amendatory or supplementary legislation in respect of the culture, care, or management of the lands included in any such contract.

Subd. 5. Cancellation. Upon the failure of the owner faithfully to fulfill and perform such contract or any provision thereof, or any requirement of sections 88.47 to 88.53, or any rule adopted by the commissioner thereunder, the commissioner may cancel the contract in the manner herein provided. The commissioner shall give to the owner, in the manner prescribed in section 88.48, subdivision 4, 60 days' notice of a hearing thereon at which the owner may appear and show cause, if any, why the contract should not be canceled. The commissioner shall thereupon determine whether the contract should be canceled and make an order to that effect. Notice of the commissioner's determination and the making of the order shall be given to the owner in the manner provided in section 88.48, subdivision 4. On determining that the contract should be canceled and no appeal therefrom be taken, the commissioner shall send notice thereof to the auditor of the county and to the town clerk of the town affected and file with the recorder a certified copy of the order, who shall forthwith note the cancellation upon the record thereof, and thereupon the land therein described shall cease to be an auxiliary forest and, together with the timber thereon, become liable to all taxes and assessments that otherwise would have been levied against it had it never been an auxiliary forest from the time of the making of the contract, any provisions of the statutes of limitation to the contrary notwithstanding, less the amount of taxes paid under the provisions of section 88.51, subdivision 1, together with interest on such taxes and assessments at six percent per annum, but without penalties.

The commissioner may in like manner and with like effect cancel the contract upon written application of the owner.

The commissioner shall cancel any contract if the owner has made successful application under sections 290C.01 to 290C.11, the Sustainable Forest Incentive Act, and has paid to the county treasurer the difference between the amount which would have been paid had the land under contract been subject to the Minnesota Tree Growth Tax Law and the Sustainable Forest Incentive Act from the date of the filing of the contract and the amount actually paid under section 88.51, subdivisions 1 and 2. This tax difference must be calculated based on the years the lands would have been taxed under the Tree Growth Tax Law and the Sustainable Forest Incentive Act. The sustainable forest tax difference is net of the incentive payment of section 290C.07. If the amount which would have been paid, had the land under contract been under the Minnesota Tree Growth Tax Law and the Sustainable Forest Incentive Act from the date of the filing of the contract, is less than the amount actually paid under the contract, the cancellation shall be made without further payment by the owner.

When the execution of any contract creating an auxiliary forest shall have been procured through fraud or deception practiced upon the county board or the commissioner or any other person or body representing the state, it may be canceled upon suit brought by the attorney general at the direction of the commissioner. This cancellation shall have the same effect as the cancellation of a contract by the commissioner.

Subd. 6. Assessment after cancellation. For the purpose of levying such taxes, the county auditor shall, immediately upon receipt of notice of the cancellation of any contract creating an auxiliary forest, direct the local assessor to assess the lands within the forest, excluding the value of merchantable timber and minerals and other things of value taxed under the provisions of section 88.51, subdivision 2, as of each of the years during which the lands have been included within the auxiliary forest. The local assessor shall forthwith make the assessment and certify the same to the county auditor. The county auditor shall thereupon levy a tax on the assessable value of the land as fixed by section 273.13, for each of the years during which the land has been within an auxiliary forest, at the rate at which other real estate within the taxing district was taxed in those years. The tax so assessed and levied against any land shall be a first and prior lien upon the land and upon all timber and forest products growing, grown, or cut thereon and removed therefrom. These taxes shall be enforced in the same manner as other taxes on real estate are enforced and, in addition thereto, the lien of the tax on forest products cut or removed from this land shall be enforced by the seizure and sale of the forest products.

No person shall, after the mailing by the commissioner, as provided in subdivision 5, of notice of hearing on the cancellation of a contract making any lands an auxiliary forest, cut or remove from these lands any timber or forest products growing, grown, or cut thereon until all taxes levied under this subdivision shall have been paid, or, in the event such levy shall not have been completed, until the owner shall have given a bond payable to the county, with sureties approved by the county auditor, in such amount as the county auditor shall deem ample for the payment of all taxes that may be levied thereon under this subdivision, conditioned for the payment of such taxes.

Any person who shall violate any of the provisions of this subdivision shall be guilty of a felony.

Subd. 7. Appeal. The owner may appeal from any cancellation order of the commissioner to the district court of the county wherein the land is situate, by serving notice of appeal on the commissioner and filing the same with the court administrator of the district court within 30 days after the date of mailing of notice of such order.

The appeal shall be tried between the state of Minnesota and the owner by the court as a suit for the rescission of a contract is tried, and the judgment of the court shall be substituted for the cancellation order of the commissioner, and shall be final.

Subd. 8. Proceedings in lieu of cancellation. If cause for the cancellation of any contract shall exist, the commissioner may, in lieu of canceling such contract, perform the terms and conditions, other than the payment of taxes, required, by the contract or by law or by the rules of the commissioner, to be performed by the owner, and may for that purpose use any available moneys appropriated for the maintenance of the commissioner's division and any other lawful means. The commissioner shall, on December 1 each year, certify to the auditor of each county the amount of moneys thus expended and the value of services thus rendered in respect of any lands therein since December 1 of the preceding year. The county auditor shall forthwith assess and levy the amount shown by this certificate against the lands described therein. This amount shall bear interest at the rate of six percent per annum and shall be a lien upon the lands described therein, and the collection thereof enforced in the same manner as taxes levied under section 88.52, subdivision 1; and, if such tax be not sooner paid, it shall be added to, and the payment thereof enforced with, the yield tax imposed under section 88.52, subdivision 2.

Subd. 9. Auxiliary forests; withdrawal of land from. Land needed for other purposes may be withdrawn from an auxiliary forest as herein provided. A verified application therefor in a form prescribed by the commissioner of natural resources may be made by the owner to the county board of the county in which the land is situated, describing the land and stating the purpose of withdrawal. Like proceedings shall be had upon the application as upon an application for the establishment of an auxiliary forest, except that consideration need be given only to the questions to be determined as provided in this subdivision. If the county board shall determine that the land proposed to be withdrawn is needed and is suitable for the purposes set forth in the application, and that the remaining land in the auxiliary forest is suitable and sufficient for the purposes thereof as provided by law, the board may, in its discretion, grant the application, subject to the approval of the commissioner. Upon such approval a supplemental contract evidencing the withdrawal shall be executed, filed, and recorded or registered as the case may require, in like manner as an original auxiliary forest contract. Thereupon the land described in the supplemental contract shall cease to be part of the auxiliary forest, and, together with the timber thereon, shall be liable to taxes and assessments in like manner as upon cancellation of an auxiliary forest contract.

Subd. 9a. Land trades with governmental units. Notwithstanding subdivisions 6 and 9, or section 88.491, subdivision 2, if an owner trades land under auxiliary forest contract for land owned by a governmental unit and the owner agrees to use the land received in trade from the governmental unit for the production of forest products, upon resolution of the county board, no taxes and assessments shall be levied against the land traded, except that any current or delinquent annual taxes or yield taxes due on that land while it was under the auxiliary forest provision must be paid prior to the land exchange. The land received from the governmental unit in the land trade automatically qualifies for inclusion in the Sustainable Forest Incentive Act.

Subd. 10. Auxiliary forest contracts; consolidation thereof. For the purpose of the simplification of operations thereunder, two or more auxiliary forest contracts held by one owner in any county may be consolidated into a single contract, establishing the initial yield tax in the consolidated contract to such a percentage of market value as will represent a reasonable average of the various levels of the yield taxes payable under the contracts so consolidated at the time of consolidation, as may be determined by the commissioner with the approval of the board of county commissioners. The yield tax payable after consolidation shall be subject to the schedule provided by section 88.51, subdivision 2. The period of time of a consolidated contract shall be the average of the periods remaining of the contracts consolidated. Consolidation of contracts shall be effected in the manner a new contract is established as provided in section 88.48, subdivisions 1, 2, 3, and 4 and subdivisions 1, 2, 3, and 4 of this section but no consolidation shall be effected without the consent of both the county board of county commissioners in any county affected as well as the commissioner of natural resources and no such approval shall be given if the board or the commissioner shall be of the opinion the total taxes that have been paid to date under the separate parcels and are estimated will be paid under the consolidated contract during the period thereof would be less than the aggregate total of the taxes that would be paid under the separate contracts on the parcels sought to be consolidated.

Subd. 11. Auxiliary forests; transfer of title; procedure on division. The title to the land in an auxiliary forest or any part thereof is subject to transfer in the same manner as the title to other real estate, subject to the auxiliary forest contract therefor and to applicable provisions of law. In case the ownership of such a forest is divided into two or more parts by any transfer or transfers of title and the owners of all such parts desire to have the same made separate auxiliary forests, they may join in a verified application therefor to the county board of the county in which the forest is situated in a form prescribed by the commissioner of natural resources. If the county board determines that each of the parts into which the forest has been divided is suitable and sufficient for a separate auxiliary forest as provided by law, it may, in its discretion, grant the application, subject to the approval of the commissioner. Upon such approval, the commissioner shall prepare a new auxiliary forest contract for each part transferred, with like provisions and for the remainder of the same term as the prior contract in force for the entire forest at the time of the transfer, and shall also prepare a modification of such prior contract, eliminating therefrom the part or parts of the land transferred but otherwise leaving the remaining land subject to all the provisions of such contract. The new contract or contracts and modification of the prior contract shall be executed and otherwise dealt with in like manner as provided for an original auxiliary forest contract, but no such instrument shall take effect until all of them, covering together all parts of the forest existing before the transfer, have been executed, filed, and recorded or registered, as the case may require. Upon the taking effect of all such instruments, the owner of the forest prior to the transfer shall be divested of all rights and relieved from all liabilities under the contract then in force with respect to the parts transferred except such as may have existed or accrued at the time of the taking effect of such instruments, and thereafter the several tracts into which the forest has been divided and the respective owners thereof shall be subject to the new contract or contracts or the modified prior contract relating thereto, as the case may be, as provided for an original auxiliary forest contract. The provisions of this subdivision shall not supersede or affect the application of any other provision of law to any auxiliary forest which is divided by transfer of title unless the procedure herein authorized is fully consummated.

HIST: (4031-63) 1927 c 247 s 4; 1949 c 320 s 1; 1955 c 772 s 2; 1957 c 753 s 2; 1959 c 130 s 1; 1959 c 561 s 1; 1961 c 347 s 1; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1975 c 339 s 8; 1976 c 181 s 2; 1978 c 674 s 60; 1985 c 248 s 70; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1987 c 109 s 1-3; 1987 c 268 art 7 s 2; 1Sp2001 c 5 art 8 s 1,2

* NOTE: The amendments to subdivisions 5 and 9a by Laws *2001, First Special Session chapter 5, article 8, sections 1 and *2, are effective for taxes levied in 2002, payable in 2003, and *thereafter. Laws 2001, First Special Session chapter 5, article *8, sections 1 and 2, the effective dates.



Section 88.491 Restrictions on new auxiliary forests, extensions of existing contracts.

88.491 Restrictions on new auxiliary forests, extensions of existing contracts.

Subdivision 1. New or extended auxiliary forest contracts. After June 30, 1974, no application for an auxiliary forest contract may be accepted or approved by a county board under section 88.48, and no auxiliary forest contract may be executed by the commissioner of natural resources under section 88.49, subdivision 1. After June 30, 1974, no extension of an auxiliary forest contract may be agreed upon by the commissioner of natural resources or approved by a county board or the executive council under section 88.49, subdivision 2.

Subd. 2. Effect of expired contract. When auxiliary forest contracts expire, or prior to expiration by mutual agreement between the land owner and the appropriate county office, the lands previously covered by an auxiliary forest contract automatically qualify for inclusion under the provisions of the Sustainable Forest Incentive Act; provided that when such lands are included in the Sustainable Forest Incentive Act prior to expiration of the auxiliary forest contract they will be transferred and a tax paid as provided in section 88.49, subdivision 5, upon application and inclusion in the sustainable forest incentive program. The land owner shall pay taxes in an amount equal to the difference between:

(1) the sum of:

(i) the amount which would have been paid from the date of the filing of the contract had the land under contract been subject to the Minnesota Tree Growth Tax Law; plus

(ii) beginning with taxes payable in 2003, the taxes that would have been paid if the land had been enrolled in the sustainable forest incentive program; and

(2) the amount actually paid under section 88.51, subdivisions 1 and 2.

HIST: 1974 c 411 s 1,2; 1Sp2001 c 5 art 8 s 3

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 5, article 8, section 3, is effective *for taxes levied in 2002, payable in 2003, and thereafter. Laws *2001, First Special Session chapter 5, article 8, section 3, the *effective date.



Section 88.50 Taxation.

88.50 Taxation.

Every auxiliary forest in this state shall be taxed in the manner and to the extent hereinafter provided and not otherwise. Except as expressly permitted by sections 88.47 to 88.53, no auxiliary forest shall be taxed for, or in any manner, directly or indirectly made to contribute to, or become liable for the payment of, any tax or assessment, general or special, or any bond, certificate of indebtedness, or other public obligation of any name or kind, made, issued, or created subsequent to the filing of the contract creating the auxiliary forest, provided that temporary buildings, structures, or other fixtures of whatsoever kind located upon land within an auxiliary forest shall be valued and assessed as personal property and classified as class 3 under the general system of ad valorem taxation. In any proceeding for the making of a special improvement under the laws of this state by which any auxiliary forest will be benefited, the owner thereof may subject the lands therein to assessment therefor in the manner provided by law, by filing the owner's consent in writing to the making of the assessment in the tribunal in which the proceeding is pending, whereupon the lands shall for the purposes of the improvement and assessment be treated as lands not in an auxiliary forest; but the lien of any assessment so levied on lands in any auxiliary forest shall be subject to the provisions of the contract creating the auxiliary forest and subordinate to the lien of any tax imposed under the provisions of sections 88.47 to 88.53.

HIST: (4031-64) 1927 c 247 s 5; 1963 c 418 s 2; 1986 c 444



Section 88.51 Auxiliary forests; tax rate, special taxes.

88.51 Auxiliary forests; tax rate, special taxes.

Subdivision 1. Annual tax, ten cents per acre. From and after the filing of the contract creating any tract of land an auxiliary forest under sections 88.47 to 88.53 and hereafter upon any tract heretofore created as an auxiliary forest, the surface of the land therein, exclusive of mineral or anything of value thereunder, shall be taxed annually at the rate of 10 cents per acre. This tax shall be levied and collected and the payment thereof, with penalties and interest, enforced in the same manner as other taxes on real estate, and shall be credited to the funds of the taxing districts affected in the proportion of their interest in the taxes on this land if it had not been so made an auxiliary forest; provided, that such tax shall be due in full on or before May 31, after the levy thereof. Failure to pay when due any tax so levied shall be cause for cancellation of the contract.

The levy upon the land of the taxes provided for by section 88.49, subdivision 5, upon the cancellation of a contract, shall discharge and annul all unpaid taxes levied or assessed thereon.

Subd. 2. Merchantable timber taxed separately. Timber which is merchantable at the time of filing of an auxiliary forest contract or which may become merchantable thereafter may be cut or otherwise removed from the land in accordance with applicable provisions of law and of the auxiliary forest contract, and shall be taxed in the following manner. The owner shall, in the event the timber is cut or removed within one year after March 31 following the date of filing the auxiliary forest contract, pay a special tax thereon, which is hereby designated as a yield tax, equal to 40 percent of the market value of the merchantable timber on the stump at the time of the cutting or removal. The aforesaid yield tax rate shall be reduced by two percent on each April 1st following until it shall become ten percent after which it shall remain constant. Minerals, mineral reservations, or any other thing of value under the surface of the land in any auxiliary forest shall not be included within the terms of sections 88.47 to 88.53 and shall be taxed separately in the same manner as mineral interests or minerals separately owned are taxed.

Subd. 3. Determination of market value. In determining the net tax capacity of property within any taxing district the value of the surface of lands within any auxiliary forest therein, as determined by the county board under the provisions of section 88.48, subdivision 3, shall, for all purposes except the levying of taxes on lands within any such forest, be deemed the market value thereof.

HIST: (4031-65) 1927 c 247 s 6; 1929 c 245 s 1; 1945 c 269 s 3,5; 1947 c 467 s 2,3; 1953 c 246 s 2; 1957 c 694 s 1; 1975 c 339 s 8; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20



Section 88.52 Cutting timber; taxation.

88.52 Cutting timber; taxation.

Subdivision 1. Yield tax, when to be paid. The merchantable timber shall either be cut, or the yield tax hereinbefore mentioned shall be paid upon its value as standing timber, at the expiration of the period fixed in the contract for the duration of the auxiliary forest; or at the expiration of any renewal of the contract.

Subd. 2. Examination, report. When any timber growing or standing in any auxiliary forest shall have become suitable for merchantable forest products, the commissioner shall, at the written request of the owner, a copy of which shall at the time be filed in the office of the county auditor, make an examination of the timber and designate for the owner the kind and number of trees most suitable to be cut if in the judgment of the commissioner there be any, and the cutting and removal of these trees so designated shall be in accordance with the instructions of the commissioner. The commissioner shall inspect the cutting or removal and determine whether it or the manner of its performance constitute a violation of the terms of the contract creating the auxiliary forest or of the laws applicable thereto, or of the instructions of the commissioner relative to the cutting and removal. Any such violation shall be ground for cancellation of the contract by the commissioner; otherwise the contract shall continue in force for the remainder of the period therein stated, regardless of the cutting and removal. Within 90 days after the completion of any cutting or removal operation, the commissioner shall make a report of findings thereon and transmit copies of such report to the county auditor and the surveyor general.

Subd. 3. Kinds, permit, scale report, assessment and payment of tax. (a) Upon the filing of the request of the owner, the director of lands and forestry, with the county board or the county land commissioner, shall determine within 30 days the kinds, quantities, and value on the stump of the timber proposed to be cut.

Before the cutting is to begin, the director of lands and forestry shall file with the county auditor a report showing the kinds, quantities and value of the timber proposed to be cut or removed and approved by the director of lands and forestry for cutting within two years after the date of approval of the report by the director of lands and forestry. The county auditor shall assess and levy the estimated yield tax thereon, make proper record of this assessment and levy in the auditor's office, and notify the owner of the auxiliary forest of the amount thereof. The owner shall, before any timber in the forest is cut or removed, give a bond payable to the state of Minnesota, or in lieu thereof, deposit in cash with the county treasurer, in the amount required by the report, which shall be not less than 150 percent of the amount of the levy, conditioned for the payment of all taxes on the timber to be cut or removed. Upon receipt of notification from the county auditor that the bond or cash requirement has been deposited, the director of lands and forestry will issue a cutting permit in accordance with the report. The owner shall keep an accurate count or scale of all timber cut. On or before the fifteenth day of April following issuance of such cutting permit, and on or before the fifteenth day of April of each succeeding year in which any merchantable wood products were cut on auxiliary forest lands prior to the termination of such permit, the owner of the timber covered by the permit shall file with the director of lands and forestry a sworn statement, submitted in duplicate, on a form prepared by the director of lands and forestry, one copy of which shall be transmitted to the county auditor specifying the quantity and value of each variety of timber and kind of product cut during the preceding year ending on March 31, as shown by the scale or measurement thereof made on the ground as cut, skidded or loaded as the case may be. If no such scale or measurement shall have been made on the ground, an estimate thereof shall be made and such estimate corrected by the first scale or measurement, made in the due course of business, and such correction at once filed with the director of lands and forestry who shall immediately transmit it to the county auditor. On or before the fifteenth day of May following the filing of the sworn statement covering the quantity and value of timber cut under an authorized permit, the auditor shall assess and levy a yield (severance) tax, according to section 88.51, subdivision 2, of the timber cut during the year ending on the March 31st preceding the date of assessing and levying this tax. This tax is payable and must be paid to the county treasurer on or before May 31 next following. Copies of the yield (severance) tax assessment and of the yield (severance) tax payment shall be filed with the director of lands and forestry and the county auditor. Except as otherwise provided, all yield (severance) taxes herein provided for shall be levied and collected and payment thereof, with penalties and interest, enforced in the same manner as taxes imposed under the provisions of section 88.51, subdivision 1, and shall be credited to the funds of the taxing districts affected in the proportion of their interests in the taxes on the land producing the yield (severance) tax. At any time on deeming it necessary the director of lands and forestry may order an inspection of any or all cutting areas within an auxiliary forest and also may require the owner of the auxiliary forest to produce for inspection by the director of lands and forestry of any or all cutting records pertaining to timber cutting operations within an auxiliary forest for the purpose of determining the accuracy of scale or measurement reports, and if intentional error in scale or measurement reports is found to exist, shall levy and assess a tax triple the yield (severance) tax on the stumpage value of the timber cut in excess of the quantity and value reported.

(b) The following alternative method of assessing and paying annually the yield tax on an auxiliary forest is to be available to an auxiliary forest owner upon application and upon approval of the county board of the county within which the auxiliary forest is located.

For auxiliary forests entered under this subdivision the county auditor shall assess and levy the yield tax by multiplying the acreage of each legal description included within the auxiliary forest by the acre quantity of the annual growth by species, calculated in cords, or in thousands of feet board measure Minnesota standard log scale rule, whichever is more reasonably usable, for the major species found in each type by the from year-to-year appraised stumpage prices for each of these species, used by the division of lands and forestry, department of natural resources, in selling trust fund timber located within the district in which the auxiliary forest is located. The assessed value of the annual growth of the auxiliary forest, thus determined, shall be subject to a ten percent of stumpage value yield tax, payable annually on or before May 31. In all other respects the assessment, levying and collection of the yield tax, as provided for in this subdivision shall follow the procedures specified in clause (a).

Forest owners operating under this subdivision shall be subject to all other provisions of the auxiliary forest law except such provisions of clause (a) as are in conflict with this subdivision. Penalties for intentional failure by the owner to report properly the quantity and value of the annual growth upon an auxiliary forest entered under this subdivision and for failure to pay the yield tax when due shall be the same as the penalties specified in other subdivisions of this law for like failure to abide by its provisions.

To qualify for the assessment and levying of the yield tax by this method, the owner of the forest requesting this method of taxation must submit a map or maps and a tabulation in acres and in quantity of growth by legal descriptions showing the division of the area covered by the auxiliary forest for which this method of taxation is requested into the following forest types, namely: white and Norway pine; jack pine; aspen-birch; spruce-balsam fir; swamp spruce; tamarack; cedar; upland hardwoods; lowland hardwoods; upland brush and grass (temporarily nonproductive); lowland brush (temporarily nonproductive); and permanently nonproductive (open bogs, stagnant swamps, rock outcrops, flowage, etc.). Definition of these types and determination of the average rate or rates of growth (in cords or thousand feet, board measure, Minnesota standard log scale rule, which ever is more logically applicable for each of them) shall be made by the director of the division of lands and forestry, Minnesota department of natural resources, with the advice and assistance of the land commissioner of the county in which the auxiliary forest is located; the director of the United States Forest Service's North Central Forest Experiment Station; and the director of the School of Forestry, University of Minnesota. Before the approval of the application of the owner of an auxiliary forest to have the auxiliary or proposed auxiliary forest taxed under provisions of this subdivision is submitted to the county board the distribution between types of the area as shown on the maps and in the tabulations submitted by the owner of the auxiliary or proposed auxiliary forest shall be examined and their accuracy determined by the director of the division of lands and forestry, department of natural resources, with the assistance of the county board of the county in which the auxiliary forest is located.

During the life of the auxiliary forest contract timber cutting operations within the various types shown upon the type map accepted as a part of the approved auxiliary forest application shall not bring about a reclassification of the forest types shown upon that map or those maps until after the passage of ten years following the termination of said timber cutting operations and then only upon proof of a change in type.

Subd. 4. Hearing, procedure. The owner of any land or timber upon which a yield tax is assessed and levied as provided in this section may, within 15 days after mailing of notice of the amount of the tax, file with the county auditor a demand for hearing thereon before the county board. The county auditor shall thereupon fix a date of hearing, which shall be held within 30 days after the filing of the demand, and mail to the owner notice of the time and place of the hearing. The owner may appear at the meeting and present evidence and argument as to the amount of the tax and as to any matter relating thereto. The county board shall thereupon determine whether the tax as levied is proper in amount and make its order thereon. The county auditor shall forthwith mail to the owner a notice of the order. If the amount of the tax is increased or reduced by the order, the county auditor shall make a supplemental assessment and levy thereof, as in this subdivision provided.

Subd. 5. Yield tax, a prior lien. Throughout the life of any such auxiliary forest the yield tax accruing thereon shall constitute and be a first and prior lien upon all the merchantable timber and forest products growing or grown thereon; and, if not paid when due, this yield tax, together with penalties and interest thereon as otherwise provided by law and all expenses of collecting same, shall continue to be a lien upon the timber and forest products and every part and parcel thereof wherever the same may be or however much changed in form or otherwise improved until the yield tax is fully paid. Such lien may be foreclosed and the property subject thereto dealt with by action in the name of the state, brought by the county attorney at the request of the county auditor.

Subd. 6. Timber held exempt from yield tax. Timber cut from an auxiliary forest by an owner and used by the owner for fuel, fencing, or building on land occupied by the owner which is within or contiguous to the auxiliary forest where cut shall be exempt from the yield tax, and as to timber so cut and used the requirements of subdivisions 1 and 2 shall not be applicable and in lieu thereof the owner shall prior to cutting file with the county auditor, on a form prepared by the commissioner, a statement showing the quantity of each kind of forest products proposed to be cut and the purposes for which the same will be used.

HIST: (4031-66) 1927 c 247 s 7; 1945 c 269 s 4; 1953 c 246 s 3; 1955 c 772 s 3; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1971 c 25 s 27; 1986 c 444



Section 88.523 Auxiliary forest contracts; supplemental agreements.

88.523 Auxiliary forest contracts; supplemental agreements.

Upon application of the owner, any auxiliary forest contract heretofore or hereafter executed may be made subject to any provisions of law enacted subsequent to the execution of the contract and in force at the time of application, so far as not already applicable, with the approval of the county board and the commissioner of natural resources. As evidence thereof a supplemental agreement in a form prescribed by the commissioner and approved by the attorney general shall be executed by the commissioner in behalf of the state and by the owner. Such supplemental agreement shall be filed and recorded in like manner as the original contract, and shall thereupon take effect.

HIST: 1953 c 246 s 4; 1969 c 1129 art 10 s 2



Section 88.53 Land held as auxiliary forest; amount, disposal after ceasing to be auxiliary forest.

88.53 Land held as auxiliary forest; amount, disposal after ceasing to be auxiliary forest.

Subdivision 1. Time for disposal. Any corporation, association, or organization may acquire and hold any amount of land without restriction and without limit as to acreage or quantity for the purpose of including same within and holding same as an auxiliary forest under the provisions of sections 88.47 to 88.53. When the same shall cease to be an auxiliary forest the owners shall have five years within which to dispose of the land, any provisions of general law to the contrary notwithstanding.

Subd. 2. Rules. The director shall make rules and adopt and prescribe such forms and procedure as shall be necessary in carrying out the provisions of sections 88.47 to 88.53; and the director and every county board, county recorder, registrar of titles, assessor, tax collector, and every other person in official authority having any duties to perform under or growing out of sections 88.47 to 88.53 are hereby severally vested with full power and authority to enforce such rules, employ help and assistance, acquire and use equipment and supplies, or do any other act or thing reasonably necessary to the proper performance of duties under or arising from the administration and enforcement of sections 88.47 to 88.53. It shall be the duty of the director to cause periodic inspections to be made of all auxiliary forests for the purpose of determining whether contract and statutory provisions relative thereto are being complied with.

Subd. 3. Application. Auxiliary forests shall be subject to all applicable provisions of sections 88.03 to 88.21, except as expressly provided otherwise in sections 88.47 to 88.53.

HIST: (4031-67, 4031-68, 4031-69) 1927 c 247 s 8-10; 1976 c 181 s 2; 1985 c 248 s 70; 1986 c 444



Section 88.54 Renumbered 84A.31

88.54 Renumbered 84A.31



Section 88.55 Renumbered 84A.32

88.55 Renumbered 84A.32



Section 88.56 Renumbered 84A.33

88.56 Renumbered 84A.33



Section 88.57 Renumbered 84A.34

88.57 Renumbered 84A.34



Section 88.58 Renumbered 84A.35

88.58 Renumbered 84A.35



Section 88.59 Renumbered 84A.36

88.59 Renumbered 84A.36



Section 88.60 Renumbered 84A.37

88.60 Renumbered 84A.37



Section 88.61 Renumbered 84A.38

88.61 Renumbered 84A.38



Section 88.62 Renumbered 84A.39

88.62 Renumbered 84A.39



Section 88.63 Renumbered 84A.40

88.63 Renumbered 84A.40



Section 88.64 Repealed, 1949 c 546 s 10

88.64 Repealed, 1949 c 546 s 10



Section 88.641 Definitions.

88.641 Definitions.

Subdivision 1. Applicability. For the purposes of sections 88.641 to 88.648 the following words, terms and phrases shall have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears or the context otherwise requires.

Subd. 1a. Decorative boughs. "Decorative boughs" mean decorative materials that are side branches or slashings that have been cut from any growing coniferous or deciduous trees, bushes, saplings, seedlings, or shrubs and that are intended to be sold or used for decorative purposes.

Subd. 1b. Decorative materials. "Decorative materials" mean forest products that are collected or harvested from growing coniferous or deciduous trees, bushes, saplings, seedlings, shrubs, or herbaceous plants, including the tops, branches, or other parts cut from any of the foregoing, untrimmed or in their natural condition, intended to be sold or used for decorative purposes. Nursery stock is not included in this definition.

Subd. 2. Decorative trees. "Decorative trees" mean decorative materials that are growing coniferous or deciduous trees, bushes, saplings, seedlings, or shrubs, including the tops cut from any of the foregoing, untrimmed or in their natural condition, intended to be sold or used for decorative purposes. Nursery stock shall not be included in this definition.

Subd. 3. Repealed, 1983 c 133 s 5

Subd. 4. Duplication of the provisions of subd 3

Subd. 4. Repealed, 1Sp2001 c 2 s 162

Subd. 4a. Officer. "Officer" means a forest officer, conservation officer, or other peace officer.

Subd. 5. Repealed, 1Sp2001 c 2 s 162

Subd. 6. Written consent. "Written consent" means written permission, a bill of sale, or a governmental or reservation permit.

HIST: 1949 c 546 s 1; 1983 c 133 s 1; 1Sp2001 c 2 s 91-95



Section 88.642 Decorative materials.

88.642 Decorative materials.

Subdivision 1. Written consent. No person shall cut, harvest, remove, transport, or possess for decorative purposes or for sale more than three decorative trees, more than 100 pounds of decorative boughs, or more than 100 pounds of any other decorative materials without the written consent of the owner or authorized agent of the private or public land on which the decorative materials were cut or harvested. The written consent shall be on a form furnished or otherwise approved by the commissioner of natural resources and shall contain the legal description of the land where the decorative materials were cut or harvested, as well as the name of the legal owner of the land or the owner's authorized agent. The written consent must be carried by every person cutting, harvesting, removing, possessing, or transporting any decorative materials, or in any way aiding therein, and must be exhibited to any officer at the officer's request at any time.

Subd. 2. Inspection and investigation. Any officer shall have power to inspect any decorative materials when being transported in any vehicle or other means of conveyance or by common carrier, to make an investigation with reference thereto as may be necessary to determine whether or not the provisions of sections 88.641 to 88.648 have been complied with, to stop any vehicle or other means of conveyance found carrying decorative materials upon any public highways of this state, for the purpose of making an inspection and investigation, and to seize and hold subject to the order of the court any decorative materials found being cut, removed, or transported in violation of any provision of sections 88.641 to 88.648. Failure to comply with the requirements of sections 88.641 to 88.648 subjects the decorative materials to seizure and confiscation as contraband in addition to other penalties provided by law.

Subd. 3. Transportation requirements. No person, common carrier, bough buyer, or authorized agent shall purchase or otherwise receive for shipment or transportation any decorative materials without recording the seller's or consignor's name and address and the written consent on a form furnished or otherwise approved by the commissioner of natural resources.

Subd. 4. No written consent. Failure to possess or exhibit a written consent shall be prima facie evidence that no consent was given or exists.

Subd. 5. Exceptions. (a) This section does not apply to decorative materials in the possession of or being transported by a federal, state, or local government official for a legitimate public purpose.

(b) This section does not apply to a person cutting, harvesting, possessing, or transporting decorative materials cut from the person's own property if the person produces documentation that the person owns the property where the decorative materials were cut.

HIST: 1949 c 546 s 2; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1976 c 181 s 2; 1983 c 133 s 2; 1986 c 444; 1Sp2001 c 2 s 96



Section 88.643 Repealed, 1983 c 133 s 5

88.643 Repealed, 1983 c 133 s 5



Section 88.6435 Bough buyers.

88.6435 Bough buyers.

Subdivision 1. Permits. A person may not buy more than 100 pounds of decorative boughs in any calendar year without a bough buyer's permit issued by the commissioner of natural resources. The annual fee for a permit for a resident or nonresident to buy decorative boughs is $25. The annual fee may be reduced to $10 if the buyer attends an approved annual workshop or other orientation session for balsam bough harvesters and buyers.

Subd. 2. Buying and record requirements. (a) When buying or otherwise receiving decorative boughs, a person permitted under this section must record:

(1) the seller's name and address;

(2) the form of written consent; and

(3) the government permit number or legal description or property tax identification number of the land from which the boughs were obtained.

The information must be provided on a form furnished or otherwise approved by the commissioner of natural resources in consultation with the balsam bough industry groups.

(b) Boughs may not be purchased if the seller fails to exhibit the written consent required under section 88.642, subdivision 1, or if the boughs do not conform to the standards specified on the consent. Decorative boughs cut from public lands must conform to standards specified in the written consent.

(c) Records shall be maintained from July 1 until June 30 of the following calendar year and shall be open to inspection to an officer during reasonable hours.

(d) Customer name and address records created and maintained by permittees under this section are classified as private or nonpublic government data.

Subd. 3. Revocation of permits. (a) The commissioner may deny, modify, suspend, or revoke a permit issued under this section for cause, including falsification of records required under this section or violation of any other provision of sections 88.641 to 88.648.

(b) A person convicted of two or more violations of sections 88.641 to 88.648 within three years may not obtain a bough buyer's permit for three years from the date of the last conviction.

Subd. 4. Disposition of permit fees and penalties. Fees for permits issued under this section shall be deposited in the state treasury and credited to the special revenue fund and are annually appropriated to the commissioner of natural resources for costs associated with balsam bough educational programs for harvesters and buyers.

HIST: 1Sp2001 c 2 s 97

* NOTE: This section, as added by Laws 2001, First Special *Session chapter 2, section 97, is effective July 1, 2002. Laws *2001, First Special Session chapter 2, section 97, the effective *date.



Section 88.644 Repealed, 1Sp2001 c 2 s 162

88.644 Repealed, 1Sp2001 c 2 s 162



Section 88.645 Enforcement.

88.645 Enforcement.

Subdivision 1. Search warrants. A court having authority to issue warrants in criminal cases may issue a search warrant, in the manner provided by law for issuing search warrants for stolen property, to search for and seize decorative materials affected by or involved in an offense under sections 88.641 to 88.648. The warrant may be directed to and executed by any officer authorized to make arrests and seizures by sections 88.641 to 88.648.

Subd. 2. Complaint. An officer having knowledge of an offense under sections 88.641 to 88.648 shall make a complaint against the offender before a court having jurisdiction of the offense and request the court to issue a warrant of arrest in the case.

HIST: 1949 c 546 s 5; 1983 c 359 s 3; 1Sp2001 c 2 s 98



Section 88.646 Repealed, 1983 c 133 s 5

88.646 Repealed, 1983 c 133 s 5



Section 88.647 Relation to existing laws.

88.647 Relation to existing laws.

Sections 88.641 to 88.6435 do not supersede any existing provision of law relating to any matter within the scope thereof but shall be construed as supplementary thereto.

HIST: 1949 c 546 s 7; 1Sp2001 c 2 s 99



Section 88.648 Criminal penalties; misdemeanor.

88.648 Criminal penalties; misdemeanor.

(a) A person who makes a false statement in any application, form, or other statement as described in sections 88.641 to 88.6435 is guilty of a misdemeanor.

(b) Except as otherwise provided in this section, a person who violates a provision of sections 88.641 to 88.6435 is guilty of a misdemeanor.

HIST: 1949 c 546 s 8; 1983 c 133 s 4; 1Sp2001 c 2 s 100



Section 88.649 Repealed, 1983 c 133 s 5

88.649 Repealed, 1983 c 133 s 5



Section 88.65 Repealed, 1949 c 546 s 10

88.65 Repealed, 1949 c 546 s 10



Section 88.651 Renumbered 90.50 subds 1-4

88.651 Renumbered 90.50 subds 1-4



Section 88.652 Renumbered 90.50 subd 5

88.652 Renumbered 90.50 subd 5



Section 88.66 Repealed, 1949 c 546 s 10

88.66 Repealed, 1949 c 546 s 10



Section 88.67 Repealed, 1949 c 546 s 10

88.67 Repealed, 1949 c 546 s 10



Section 88.68 Repealed, 1949 c 546 s 10

88.68 Repealed, 1949 c 546 s 10



Section 88.69 Repealed, 1949 c 546 s 10

88.69 Repealed, 1949 c 546 s 10



Section 88.70 Repealed, 1949 c 546 s 10

88.70 Repealed, 1949 c 546 s 10



Section 88.71 Repealed, 1949 c 546 s 10

88.71 Repealed, 1949 c 546 s 10



Section 88.72 Repealed, 1949 c 546 s 10

88.72 Repealed, 1949 c 546 s 10



Section 88.73 Administration; delegated powers and duties.

88.73 Administration; delegated powers and duties.

The director is hereby empowered and directed to administer and enforce sections 88.03 to 88.22; and, to that end, may make and enforce all necessary or convenient rules not inconsistent with the provisions and purposes of these sections. In every case the powers delegated to, and the duties imposed upon, the director, and other state or municipal representatives by sections 88.03 to 88.22 shall be exercised and performed in good faith, without undue oppression, and in a manner as reasonable as the exigencies of the situation will permit.

Nothing in sections 88.03 to 88.22 shall be construed as abrogating the laws specifically governing state parks or other public parks, or state or municipal forests. The provisions of all such laws and of sections 88.03 to 88.22 shall be harmonized and both given effect wherever possible.

Nothing in sections 88.03 to 88.22 shall be construed as restricting the state, or any political subdivision thereof, in the exercise of any power, right, or privilege which may be conferred by separate enactment of the legislature under authority of the so-called forest fire prevention amendment to the state constitution, approved by vote of the electors of this state at the general election held in November, 1924.

HIST: (4031-32, 4031-33) 1925 c 407 s 32,33; 1978 c 735 s 6; 1985 c 248 s 70; 1986 c 444



Section 88.74 Repealed, 1965 c 45 s 73

88.74 Repealed, 1965 c 45 s 73



Section 88.75 Violations; penalties.

88.75 Violations; penalties.

Subdivision 1. Misdemeanor offenses; damages; injunctive relief. Any person who violates any of the provisions of sections 88.03 to 88.22 for which no specific penalty is therein prescribed shall be guilty of a misdemeanor and be punished accordingly.

Failure by any person to comply with any provision or requirement of sections 88.03 to 88.22 to which such person is subject shall be deemed a violation thereof.

Any person who violates any provisions of sections 88.03 to 88.22, in addition to any penalties therein prescribed, or hereinbefore in this section prescribed, for such violation, shall also be liable in full damages to any and every person suffering loss or injury by reason of such violation, including liability to the state, and any of its political subdivisions, for all expenses incurred in fighting or preventing the spread of, or extinguishing, any fire caused by, or resulting from, any violation of these sections. All expenses so collected by the state shall be deposited in the general fund. When a fire set by any person spreads to and damages or destroys property belonging to another, the setting of the fire shall be prima facie evidence of negligence in setting and allowing the same to spread.

At any time the state, or any political subdivision thereof, either of its own motion, or at the suggestion or request of the director, may bring an action in any court of competent jurisdiction to restrain, enjoin, or otherwise prohibit any violation of sections 88.03 to 88.22, whether therein described as a crime or not, and likewise to restrain, enjoin, or prohibit any person from proceeding further in, with, or at any timber cutting or other operations without complying with the provisions of those sections, or the requirements of the director pursuant thereto; and the court may grant such relief, or any other appropriate relief, whenever it shall appear that the same may prevent loss of life or property by fire, or may otherwise aid in accomplishing the purposes of sections 88.03 to 88.22.

Subd. 2. Renumbered 18.436

Subd. 3. Felony offenses. Any person who willfully or knowingly cuts or removes any timber or forest product contrary to the provisions of sections 88.47 to 88.53; or willfully or knowingly makes any false statement or representation in any application, certificate, or other paper or document required by, or purporting to be made pursuant to, sections 88.47 to 88.53; or wrongfully and intentionally falsifies, or changes, any such application, certificate, or document; or uses any artifice, trick, scheme, or device, or who conspires with others so to do, under color of sections 88.47 to 88.53, for the purpose of wrongfully evading or escaping the levy, assessment, or payment of any taxes, assessments, or claims of the state, or any political subdivision or agency thereof, shall be guilty of a felony.

Subd. 4. Renumbered 84A.30 subd 2

Subd. 5. Obsolete, See 1949 c 546 s 10

HIST: (4031-28, 4031-70, 4031-87, 5887-41) Ex1919 c 32 s 3; 1925 c 407 s 28; 1927 c 247 s 11; 1933 c 402 s 13; 1971 c 24 s 12; 1978 c 735 s 7; 1987 c 271 s 2; 1Sp2001 c 2 s 101



Section 88.76 Rewards.

88.76 Rewards.

Upon conviction of any person for violating any of the provisions of sections 88.03 to 88.22, the director may pay, from any money placed at the director's disposal under those sections, a reward of not more than $1,000 to the person or persons giving the information leading to such conviction.

HIST: (4031-31) 1925 c 407 s 31; 1978 c 735 s 8; 1986 c 444; 1987 c 271 s 3; 1993 c 328 s 31



Section 88.77 Disposal of fines and penalties.

88.77 Disposal of fines and penalties.

Except as otherwise expressly provided in sections 88.03 to 88.22, all money received as penalties for violations of the provisions of those sections, less the cost of collection, shall be paid into the treasury of the county in which the penalties for these violations were imposed; provided, that fines collected for violations of those sections, where prosecutions are instituted upon the complaint of town or city officers duly appointed by the director as fire wardens, shall be paid into the treasury of the town or city where the offense was committed.

HIST: (4031-29) 1913 c 159 s 7; 1925 c 407 s 29; 1973 c 123 art 5 s 7; 1978 c 735 s 9



Section 88.78 Appeals.

88.78 Appeals.

No appeal shall be allowed from a judgment in any prosecution under sections 88.03 to 88.22, unless the person appealing shall, within the time prescribed by law, enter into a recognizance, with sufficient sureties, or deposit cash bail in twice the amount of the fine and costs.

The judge may examine the proposed sureties under oath and shall make and keep a record of their answers in respect to the kinds and amount of their property not exempt from execution. The judge shall furnish a copy of the record to the director.

Upon an arrest being made for violation of any of the provisions of sections 88.03 to 88.22, or upon information of a violation being lodged, the county attorney of the county in which the offense was committed shall prosecute the accused.

HIST: (4031-30) 1913 c 159 s 6; 1925 c 407 s 30; 1978 c 735 s 10; 1983 c 247 s 40; 1986 c 444



Section 88.79 State forest service to private owners.

88.79 State forest service to private owners.

Subdivision 1. Employment of competent foresters; service to private owners. The commissioner of natural resources may employ competent foresters to furnish owners of forest lands within the state of Minnesota owning respectively not exceeding 1,000 acres of such land, forest management services consisting of advice in management and protection of timber, selection and marking of timber to be cut, measurement of products, aid in marketing harvested products, and such other services as the commissioner of natural resources deems necessary or advisable to promote maximum sustained yield of timber upon such forest lands.

Subd. 2. Charge for service; receipts to special revenue fund. The commissioner of natural resources may charge the owner receiving such services such sums as the commissioner shall determine to be fair and reasonable. The charges must account for differences in the value of timber. The receipts from such services shall be credited to the special revenue fund and are annually appropriated to the commissioner for the purposes specified in subdivision 1.

Subd. 3. Cost-sharing of conservation practices. The commissioner of natural resources may provide cost-sharing of conservation practices to nonindustrial owners of less than 5,000 acres of private land within this state, provided that the landowners successfully complete conservation practices approved by the commissioner. The cost shared by the commissioner may not exceed 75 percent of the actual cost of the conservation practice.

HIST: 1947 c 580 s 1; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1987 c 226 s 1; 1989 c 335 art 4 s 106; 1993 c 172 s 42; 1997 c 216 s 70



Section 88.80 Aspen recycling program.

88.80 Aspen recycling program.

Subdivision 1. Establishment. The commissioner must establish and accelerate an aspen recycling program providing for the betterment of public lands owned by the state by clearing trees which because of age, disease, pests, or other cause are unmarketable or increase the hazard of forest fires or infestation, permitting the regeneration of stands of healthy aspen capable of economic management, harvesting, and marketing. The financing of this program is determined to be a necessary and proper public purpose for the issuance of state bonds under the provisions of article XI, section 5 of the constitution relating to the betterment of public land, the promotion of reforestation, and prevention and abatement of forest fires and the clearing and improving of wild lands. The program shall designate priority areas on state lands for aspen recycling.

Subd. 2. Pilot project. The commissioner shall establish an aspen recycling program pilot project in the highest priority area on state lands in order to develop effective program procedures and practices. With respect to the pilot project, the commissioner may restrict bidding on contracts for the cutting, removal, and disposal of aspens, and for related activities, to loggers and others residing in the pilot project area designated under the program that are financially distressed. The commissioner may establish standards and procedures for awarding logging contracts relating to eligibility for employment for conservation work projects.

Subd. 3. Report. The commissioner shall report to the legislature by January 1, 1987 the results of the pilot project and a plan to recycle the overmature aspen stands of the state.

HIST: 1Sp1985 c 13 s 218; 1986 c 383 s 11; 1988 c 690 art 1 s 3; 1997 c 187 art 1 s 8



Section 88.81 Forest management practices in litigation.

88.81 Forest management practices in litigation.

The commissioner may not implement new or revised forest management practices as part of agreements relating to litigation until the commissioner has reported the forest management practices to the chairs of the environment and natural resources committees of the legislature at the next regular session of the legislature.

HIST: 1990 c 594 art 1 s 48



Section 88.82 Minnesota releaf program.

88.82 Minnesota releaf program.

The Minnesota releaf program is established in the department of natural resources to encourage, promote, and fund the planting, maintenance, and improvement of trees in this state to reduce atmospheric carbon dioxide levels and promote energy conservation.

HIST: 1991 c 254 art 2 s 20






Chapter 89 State Forests; Tree Planting; Forest Roads

Section 89.001 Definitions.

89.001 Definitions.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is intended, the following terms for the purpose of this chapter, shall have the meanings ascribed to them.

Subd. 2. Department. "Department" means the department of natural resources of the state of Minnesota.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources or agent of the commissioner.

Subd. 4. Forest land. "Forest land" means land which is at least ten percent stocked by trees of any size and capable of producing timber, or of exerting an influence on the climate or on the water regime; land from which the trees described above have been removed to less than ten percent stocking and which has not been developed for other use; and afforested areas.

Subd. 5. Timber. "Timber" means trees that will produce forest products of value, whether standing or down, and including but not limited to logs, bolts, pulpwood, posts, poles, cordwood, lumber and decorative material.

Subd. 6. State forest lands. "State forest lands" means all land and waters owned by the state within state forests, including all lands set apart under the Constitution of the state of Minnesota, article XI, section 11, and laws enacted pursuant thereto, but excepting lands acquired by the state for other specific purposes or tax-forfeited lands held in trust for the taxing districts unless incorporated into state forests as otherwise provided by law.

Subd. 7. Reproduction. "Reproduction" means young stands of commercial tree species ranging from one foot high to 4.9 inches diameter at 4-1/2 feet above the ground and at least ten percent stocked.

Subd. 8. Forest resources. "Forest resources" means those natural assets of forest lands, including timber and other forest crops; biological diversity; recreation; fish and wildlife habitat; wilderness; rare and distinctive flora and fauna; air; water; soil; and educational, aesthetic, and historic values.

Subd. 9. Multiple use. "Multiple use" means the principle of forest management by which forest resources are utilized in the combinations that will best meet the needs of the people of the state; including the harmonious and coordinated management of the forest resources, each with the other, without impairment of the productivity of the land and with consideration of the relative values of the resources, and not necessarily the combination of uses resulting in the greatest economic return or unit output.

Subd. 10. Sustained yield. "Sustained yield" means the principle of forest management for the achievement and maintenance in perpetuity of a high-level annual or regular periodic output of forest resources without impairment of the productivity of the land; allowing for periods of intensification of management to enhance the current or anticipated output of one or more of the resources.

Subd. 11. Reforestation. "Reforestation" means the process of natural or artificial forest regeneration, including securing seed, growing seedlings, preparing sites, planting seed, planting trees, removing deleterious growth and underbrush and other activities related to forest regeneration.

Subd. 12. Extractive use. "Extractive use" means the removal of sand, gravel, peat or any mineral from beneath the surface of the land.

Subd. 13. Forest lands under the authority of the commissioner. "Forest lands under the authority of the commissioner" means state forest lands and other forest lands managed by the commissioner outside of state forests, except for tax-forfeited lands held in trust for the taxing districts and for the following units of the outdoor recreation system as defined in section 86A.04: state parks, state trails, state wildlife management areas, state scientific and natural areas, state water access sites, state historic sites, state rest areas and state wilderness areas.

Subd. 14. State forest road. "State forest road" means a road constructed, acquired, maintained, or administered by the commissioner for the purpose of carrying out forest resource management policy as set forth in section 89.002.

HIST: 1961 c 223 s 1; 1965 c 51 s 13; 1969 c 1129 art 10 s 2; 1976 c 2 s 172; 1982 c 511 s 2; 1986 c 444; 1988 c 686 art 4 s 1; 1995 c 220 s 76



Section 89.002 Policies.

89.002 Policies.

Subdivision 1. Forest resource management policy. The commissioner shall manage the forest resources of state forest lands under the authority of the commissioner according to the principles of multiple use and sustained yield. The forest resource management policy shall not supersede any existing duty or authority of the commissioner in managing forest lands, but the duties and authorities, as far as practicable, shall be exercised consistently with this policy. The forest resource management policy is not intended to exclude extractive uses of forest lands under the authority of the commissioner pursuant to state law.

Subd. 2. Reforestation policy. (a) The commissioner shall maintain all forest lands under authority of the commissioner in appropriate forest cover with species of trees, degree of stocking, rate of growth and stand conditions designed to secure optimum public benefits according to multiple use, sustained yield principles and consistent with applicable forest management plans.

(b) Each year the commissioner shall strive to assure that (1) reforestation occurs annually on an acreage at least equal to the acreage harvested that year on all forest lands under the authority of the commissioner; (2) additional reforestation is accomplished on areas previously harvested but not adequately reforested so that the backlog of reforestation work can be eliminated; and (3) poorly stocked forest land, or forest land damaged by natural causes, shall be returned to a state of productivity.

Subd. 3. Forest road policy. The commissioner shall provide a system of forest roads and trails which provides access to state forest land and other forest land under the commissioner's authority which is adequate to permit the commissioner to manage, protect, and develop those lands and their forest resources consistent with the forest resource management policy, and to meet demands for forest resources.

HIST: 1982 c 511 s 3; 1986 c 444



Section 89.01 Commissioner, powers and duties.

89.01 Commissioner, powers and duties.

Subdivision 1. Best methods. The commissioner shall ascertain and observe the best methods of reforesting cutover and denuded lands, foresting waste and prairie lands, preventing destruction of forests and lands by fire, administering forests on forestry principles, encouraging private owners to preserve and grow timber for commercial purposes, and conserving the forests around the head waters of streams and on the watersheds of the state.

Subd. 2. General duties. The commissioner shall execute all rules pertaining to forestry and forest protection within the jurisdiction of the state; have charge of the work of protecting all forests and lands from fire; shall investigate the origin of all forest fires; and prosecute all violators as provided by law; shall prepare and print for public distribution an abstract of the forest fire laws of Minnesota, together with such rules as may be formulated.

The commissioner shall prepare printed notices calling attention to the dangers from forest fires and cause them to be posted in conspicuous places.

Subd. 3. Fire damage. Damage by fire occurring to state timber, reproduction or lands, when coming to the knowledge of the commissioner, shall be promptly reported to the attorney general, who may either enforce collection of such demands directly or may employ private attorneys therefor on such terms, not contingent, as the attorney general deems for the best interests of the state. The amount so collected, after deducting therefrom the fees of such attorneys, if any, and other necessary expenses incurred in investigation, preparation for trial, and trial, shall be paid into the state treasury and credited to the fund that would have been entitled to receive the sale price of the lands, reproduction, or timber if sold; or, if there be no such fund, then such money shall be credited to the general fund. The attorney general, either in or out of court, may compromise and settle state claims for fire damage to state lands, reproduction, or timber, on such terms as the attorney general deems for the best interests of the state.

Subd. 4. Forest plans. The commissioner shall cooperate with the several departments of the state and federal governments and with counties, towns, corporations, or individuals in the preparation of plans for forest protection, management, replacement of trees, wood lots, and timber tracts, using such influence as time will permit toward the establishment of scientific forestry principles in the management, protection, and promotion of the forest resources of the state.

Subd. 5. Eliminating state forest land. When any tract or tracts of land that are included in areas set apart as state forests are found to be more valuable for agriculture than for forestry or other conservation purposes, or when any tract or tracts of land used as a forestry administrative site are found to be no longer needed for administrative purposes, the commissioner by written order may eliminate such lands from state forests whereupon such lands shall be subject to sale the same as other lands not reserved. When any tract or tracts of land that are included in areas set apart as state forests are found to be more valuable for the construction of industrial plants or for purposes including forestry essential to the establishment of or expansion of substantial commercial developments, the commissioner, by written order, with the unanimous approval of the land exchange board may eliminate such lands from state forests whereupon such lands shall be subject to sale the same as other lands not reserved.

Subd. 6. Designating state lands. When any state lands not reserved or set aside are found by the commissioner to be more valuable for the production of timber than for agriculture the commissioner may by written order designate such lands as state forest or adjust the boundaries of state forests subject to the approval of the state legislature at its next regular session.

Subd. 7. Forest road coordination committees. The commissioner shall establish a forest road coordination committee in each forestry administrative area in which a state or county forest road is located. The commissioner shall appoint as members representatives from among the following: road authorities, county land commissioners, local governments, the forest products industry, and forest recreation interests. Each committee must meet at least once annually. The committees shall assist in providing a transportation system to facilitate the protection, management, and use of this state's forest resources. The purpose of the committees includes coordination of the planning, construction, maintenance, and use of forest roads, and of restrictions on their use.

HIST: (4031-5 - 4031-10) 1911 c 125 s 3-6; 1925 c 407 s 5-10; 1961 c 223 s 2; 1963 c 381 s 1; 1969 c 399 s 1; 1975 c 271 s 6; 1982 c 511 s 4; 1985 c 248 s 70; 1986 c 444; 1988 c 462 s 2; 1988 c 686 art 4 s 2



Section 89.011 Forest resource management plan.

89.011 Forest resource management plan.

Subdivision 1. Preparation. By July 1, 1983, the commissioner shall prepare a comprehensive forest resource management plan designed to implement the policies stated in section 89.002. The plan shall include an assessment and program elements as provided in subdivisions 2 and 3 and any other issues which the commissioner determines should be included in the plan.

Subd. 2. Forest assessment. The assessment shall be updated at least once every ten years and shall include but not be limited to the following:

(a) The present and projected use and supply of and demand for forest resources in the state;

(b) The development of a forest resources database, compatible with the database of the Minnesota land management information center, capable of continuous updating and usable as a tool in effectively managing forest resources, utilizing existing databases as much as practicable;

(c) The current and anticipated reforestation needs for forest land, including the amount of backlog areas, current and anticipated allowable harvests, identifying poorly stocked forest land, and delineating those areas needing reforestation which are prime forest lands or otherwise likely to produce optimum public benefits from reforestation; and

(d) An inventory and map of all existing state forest roads and classification by use, standard and condition.

Subd. 3. Program elements. The program shall be updated every four years and shall describe specific actions to address the assessment and to implement the forest resources management policy of section 89.002, including but not limited to:

(a) Improvement of silvicultural practices and improved methods for harvesting and utilizing timber and timber residues;

(b) Measures to improve reforestation practices;

(c) Measures to enhance recreational opportunities and fish and wildlife habitat;

(d) The identification of "prime forest land" according to criteria developed by the commissioner;

(e) Priorities for construction and improvement of forest roads to achieve the state forest road policy, including the development of alternative methods for financing forest road construction, improvement and maintenance, and for imposing a reasonable share of the costs of the forest road system on those who directly benefit from the availability and use of the system;

(f) A description of how the multiple use and sustained yield management policy will apply to decisions about other public and private uses of forest lands and resources, including:

(1) extractive uses;

(2) utility corridors;

(3) industrial, commercial, agricultural and institutional uses;

(4) residential and seasonal use; and

(g) An estimate of the expenditures necessary to implement the elements of the program, along with the sources and amounts of revenue available or necessary to finance the estimated expenditures.

Subd. 4. Federal coordination. The department of natural resources shall coordinate all forest resources planning efforts with the appropriate federal agencies in order to achieve optimum public benefit, to obtain federal assistance, to participate in the federal forestry planning process, and to enhance the productivity and multiple use management of forest resources.

Subd. 5. Public and private coordination. The department of natural resources shall coordinate all forest resources planning efforts with counties and other public agencies and private organizations engaged in forest resource management and research.

Subd. 6. Staff assistance. In preparing the forest resources management plan the commissioner is authorized to utilize existing professional staffs of state agencies when the expertise of the staff of a state agency is necessary to fully prepare the plan.

HIST: 1982 c 511 s 5



Section 89.012 Unit forest resource plans.

89.012 Unit forest resource plans.

Each geographic administrative unit of the division of forestry identified by the commissioner as an appropriate unit for forest resource planning shall have a unit forest resource plan which is consistent with the forest resource management policy and plan, including state reforestation and road policies. The scope and content of the plan shall be determined by the commissioner. A unit plan shall not be implemented until approved by the commissioner.

A unit plan shall set forth the specific goals and objectives for the management, protection, development, and production of forest resources in the administrative unit. A unit plan shall be integrated with other uses not managed under the multiple use, sustained yield principles policy when those uses have been authorized and approved according to law, including compliance with environmental review procedures. Unit plans shall be revised as necessary to remain consistent with the forest resource management plan.

HIST: 1982 c 511 s 6



Section 89.013 Repealed, 1996 c 310 s 1

89.013 Repealed, 1996 c 310 s 1



Section 89.014 Repealed, 1996 c 310 s 1

89.014 Repealed, 1996 c 310 s 1



Section 89.015 Southern Minnesota tree species, research.

89.015 Southern Minnesota tree species, research.

Research shall be carried on by the University of Minnesota School of Forestry in cooperation with the Division of Lands and Forestry of the Department of Natural Resources, North Central Forest Experiment Station of the United States Forest Service, individual timber land owners and others directly concerned on such valuable southern Minnesota tree species as basswood, red elm, rock elm, red and white oak, black walnut, black cherry, butternut and green ash to develop means of increasing the contribution of the large acreage of farm woodlands to the agricultural economy. The research effort will be concentrated on such important problems as means of reproducing basswood, development of planting stock, selection of superior strains of these species, methods of field planting, management of existing stands, and methods of increasing the representation of these species in woodlands and forests in need of rehabilitation because of past damage from high-grading, burning, and grazing.

HIST: 1957 c 765 s 1; 1961 c 223 s 3; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1971 c 25 s 28



Section 89.016 Forest campgrounds.

89.016 Forest campgrounds.

The commissioner must hold a public meeting before closing a campground in a state forest for a camping season. The public meeting must be held near the state forest where the campground is to be closed.

HIST: 1987 c 404 s 109



Section 89.018 Heritage forests.

89.018 Heritage forests.

Subdivision 1. Establishment; termination. (a) The commissioner may establish heritage forest areas within counties named under this subdivision if:

(1) the commissioner determines that establishment is consistent with the purposes of the heritage forest; and

(2) the county board has submitted a resolution to the commissioner delineating and requesting establishment of the heritage forest areas of the county.

(b) The named counties for the Big Woods Heritage Forest are:

(1) Blue Earth;

(2) Carver;

(3) Dakota;

(4) Hennepin;

(5) Le Sueur;

(6) McLeod;

(7) Meeker;

(8) Nicollet;

(9) Rice;

(10) Sibley;

(11) Scott;

(12) Waseca; and

(13) Wright.

(c) The commissioner may terminate the heritage forest status of an area within a county if the commissioner determines that the termination would be in the public interest and the county board has submitted a resolution to the commissioner requesting termination.

Subd. 2. Commissioner's powers. (a) Within areas established as a heritage forest under subdivision 1, the commissioner may:

(1) designate any commissioner-administered state-owned lands as heritage forest lands for management purposes, including lands that have previously been designated for another purpose;

(2) accept donations of land, including easements under subdivision 3, for heritage forest management;

(3) manage lands designated by local governments for heritage forest management; and

(4) contract with other agencies or organizations for management services, including any required monitoring activities.

(b) Lands designated under paragraph (a), clause (1), that were previously designated by law or by the commissioner continue to be subject to requirements and uses authorized under the previous designation.

Subd. 3. Easements. (a) The commissioner or a political subdivision may individually or jointly acquire heritage forest land for conservation purposes in areas established under subdivision 1 by entering into easements with landowners. The easements must be conservation easements as defined in section 84C.01, clause (1), except the easements may be made possessory as well as nonpossessory if agreed upon by the landowner and the commissioner or political subdivision.

(b) In an easement agreement between the commissioner or political subdivision and a landowner, the landowner must agree:

(1) to place forest lands in the program for the period of the easement;

(2) to implement a heritage forest stewardship plan as provided in the easement agreement;

(3) not to alter the heritage forest by developing the land, cutting timber that is not identified in the forest stewardship plan, or otherwise destroying the heritage forest character of the easement area;

(4) to allow the commissioner or political subdivision or agents of the commissioner or political subdivision access to the land for monitoring activities;

(5) not to adopt a practice specified by the commissioner or political subdivision in the easement as a practice that would tend to defeat the purposes of the heritage forest; and

(6) to additional provisions included in the easement that the commissioner or political subdivision determines are consistent with the purposes of the heritage forest program.

(c) A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period by mutual agreement of the commissioner or political subdivision and the landowner.

(d) If during the easement period the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the new landowner must continue the easement under the same terms or conditions.

(e) If during the limited-term easement period the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the new landowner may continue the easement under the same terms or conditions.

(f) The commissioner or political subdivision may terminate an easement by mutual agreement with the landowner if the commissioner or political subdivision determines that the termination would be in the public interest. The commissioner or political subdivision may agree to modification of an agreement if the commissioner or political subdivision determines the modification is desirable to implement the heritage forest program.

Subd. 4. Forest stewardship registration. Private landowners may establish their lands as heritage forest land by having a heritage forest stewardship plan prepared and by completing a stewardship registration agreement. A stewardship registration agreement is a nonbinding commitment by a landowner to provide stewardship to forested lands. In a stewardship registration agreement, a landowner acknowledges an intent to implement a heritage forest stewardship plan. If the landowner sells or otherwise disposes of the ownership or right of occupancy of the land, the commissioner shall terminate the stewardship registration agreement. A new owner must enter into a new stewardship registration agreement to continue recognition of the forest land as heritage forest. The commissioner may terminate a stewardship registration agreement by mutual agreement of the landowner if the commissioner determines the termination would be in the public interest.

Subd. 5. Highways. The establishment of a heritage forest shall not, by itself, impose any additional restrictions upon the commissioner of transportation or a local road authority, to construct, improve, or maintain a highway, as defined in section 160.02, subdivision 7.

Subd. 6. State regulation and control. Nothing in this chapter shall be used to authorize the acceptance of grants or agreements that would preempt state regulation and control of state lands.

HIST: 2000 c 375 s 2



Section 89.021 State forests.

89.021 State forests.

Subdivision 1. Established. There are hereby established and reestablished as state forests, in accordance with the forest resource management policy and plan, all lands and waters now owned by the state or hereafter acquired by the state, excepting lands acquired for other specific purposes or tax-forfeited lands held in trust for the taxing districts unless incorporated therein as otherwise provided by law.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1982 c 511 s 9; 1990 c 473 s 3,6

Subd. 2. Badoura State Forest.

HIST: 1963 c 332 s 1; 1967 c 514 s 1; 1980 c 424

Subd. 3. Battleground State Forest.

HIST: 1963 c 332 s 1

Subd. 4. Bear Island State Forest.

HIST: 1963 c 332 s 1

Subd. 5. Beltrami Island State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 2000 c 485 s 20 subd 1

Subd. 6. Big Fork State Forest.

HIST: 1963 c 332 s 1

Subd. 7. Birch Lakes State Forest.

HIST: 1963 c 332 s 1

Subd. 8. Blackduck State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 9. Bowstring State Forest.

HIST: 1963 c 332 s 1; 1967 c 514 s 2

Subd. 10. Buena Vista State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 3

Subd. 11. Burntside State Forest.

HIST: 1963 c 332 s 1

Subd. 12. Chengwatana State Forest.

HIST: 1953 c 292; 1963 c 332 s 1; 1967 c 514 s 4; 1969 c 257 s 1; 1971 c 720 s 1

Subd. 13. Cloquet Valley State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1969 c 257 s 2

Subd. 14. Crow Wing State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 5

Subd. 15. D.A.R. State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 16. Emily State Forest.

HIST: 1963 c 332 s 1

Subd. 17. Finland State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 18. Fond du Lac State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 6; 1985 c 191 s 1

Subd. 19. Foot Hills State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 7

Subd. 20. General C. C. Andrews State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 8

Subd. 21. George Washington State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 9

Subd. 22. Golden Anniversary State Forest.

HIST: 1961 c 330; 1963 c 332 s 1; 1967 c 514 s 10

Subd. 23. Grand Portage State Forest.

HIST: 1943 c 171 s 1; 1943 c 305; 1963 c 332 s 1

Subd. 24. Hill River State Forest.

HIST: 1963 c 332 s 1; 2000 c 485 s 20 subd 2; 2001 c 206 s 10

Subd. 25. Huntersville State Forest.

HIST: 1963 c 332 s 1; 1967 c 514 s 11

Subd. 26. Insula Lake State Forest.

HIST: 1963 c 332 s 1

Subd. 27. Kabetogama State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 28. Koochiching State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 12; 1985 c 191 s 2

Subd. 29. Lake Isabella State Forest.

HIST: 1963 c 332 s 1

Subd. 30. Lake Jeanette State Forest.

HIST: 1963 c 332 s 1

Subd. 30a. Lake of the Woods State Forest.

HIST: 1990 c 473 s 4; 2000 c 485 s 20 subd 3

Subd. 31. Land O'Lakes State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 13

Subd. 31a. Lost River State Forest.

HIST: 1985 c 191 s 4; 1987 c 137; 2000 c 485 s 20 subd 4

Subd. 32. Lyons State Forest.

HIST: 1963 c 332 s 1; 1971 c 720 s 2

Subd. 33. Richard J. Dorer Memorial Hardwood State Forest.

HIST: 1961 c 521; 1963 c 332 s 1; 1967 c 514 s 14; 1975 c 103; 1985 c 191 s 3

Subd. 34. Mississippi Headwaters State Forest.

HIST: 1943 c 171 s 1; 1943 c 550; 1963 c 332 s 1; 1967 c 514 s 15; 1969 c 257 s 3

Subd. 35. Nemadji State Forest.

HIST: 1943 c 171 s 1; 1959 c 176; 1963 c 332 s 1; 1967 c 81; 1969 c 257 s 4

Subd. 36. Northwest Angle State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 37. Pat Bayle State Forest.

HIST: 1963 c 332 s 1

Subd. 38. Paul Bunyan State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 39. Pillsbury State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 16

Subd. 40. Pine Island State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 2000 c 485 s 20 subd 5

Subd. 41. Red Lake State Forest.

HIST: 1963 c 332 s 1; 2000 c 485 s 20 subd 6

Subd. 42. Remer State Forest.

HIST: 1963 c 332 s 1

Subd. 43. Rum River State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1

Subd. 44. St. Croix State Forest.

HIST: 1963 c 332 s 1; 1967 c 81

Subd. 45. Sand Dunes State Forest.

HIST: 1943 c 171 s 1; 1945 c 79; 1951 c 61; 1963 c 332 s 1; 1995 c 220 s 77

Subd. 46. Savanna State Forest.

HIST: 1943 c 171 s 1; 1953 c 383; 1963 c 332 s 1; 2000 c 485 s 20 subd 7

Subd. 47. Smokey Bear State Forest.

HIST: 1963 c 332 s 1

Subd. 48. Smokey Hills State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1967 c 514 s 48; 1969 c 257 s 5

Subd. 48a. Snake River State Forest.

HIST: 1969 c 257 s 9

Subd. 49. Solana State Forest.

HIST: 1963 c 332 s 1; 2000 c 485 s 20 subd 8

Subd. 50. Sturgeon River State Forest.

HIST: 1963 c 332 s 1; 1969 c 257 s 6

Subd. 51. Two Inlets State Forest.

HIST: 1963 c 332 s 1; 1969 c 257 s 7

Subd. 51a. Waukenabo State Forest.

HIST: 2000 c 485 s 20 subd 9

Subd. 52. Wealthwood State Forest.

HIST: 1963 c 332 s 1; 2000 c 485 s 20 subd 10

Subd. 53. Welsh Lake State Forest.

HIST: 1963 c 332 s 1

Subd. 54. White Earth State Forest.

HIST: 1943 c 171 s 1; 1963 c 332 s 1; 1965 c 63; 1971 c 720 s 3; 1973 c 224; 2000 c 485 s 20 subd 11

Subd. 55. Whiteface River State Forest.

HIST: 1963 c 332 s 1

Subd. 56. Administrative and scattered state forest land.

HIST: 1963 c 332 s 1; 1967 c 514 s 18; 1969 c 257 s 8; 1971 c 720 s 4

Subd. 57. Renumbered subd 60

Subd. 58. Renumbered subd 48a

Subd. 59. Renumbered subd 31a

Subd. 60. Upon the effective date of Laws 1963, chapter 332, all the certificates of the commissioner of natural resources reserving certain state lands for state forest purposes heretofore issued pursuant to provisions of section 89.01, are hereby canceled.

HIST: 1963 c 332 s 2



Section 89.0211 Sale of state forest lands adjacent to platted areas.

89.0211 Sale of state forest lands adjacent to platted areas.

Notwithstanding section 89.021, the commissioner may sell state forest lands that are adjacent to areas platted under section 92.46 in accordance with the applicable procedures in chapter 92 or 94.

HIST: 1995 c 108 s 1



Section 89.022 Disposal of tillable land in Memorial Hardwood Forest.

89.022 Disposal of tillable land in Memorial Hardwood Forest.

Subdivision 1. Exchange or sale required. If any parcel acquired for the Memorial Hardwood Forest after July 1, 1977 contains more than ten contiguous acres of tillable land adjacent to other tillable land or to a maintained public road or a farm homestead consisting of a residence and farm buildings abutting a maintained public road, the commissioner of natural resources shall either exchange the land for other land suitable for forest purposes or declare the land as surplus land to the commissioner of administration. The commissioner of administration shall offer the land for sale in the manner provided by law not less than six months after acquisition by the state and once thereafter in each of the next two years. Tillable land is land classified as class 1, 2, or 3 as defined by the United States soil conservation service. Notwithstanding any law to the contrary neither the state nor any of its subdivisions shall be required to construct or maintain any street, highway or other road to provide access to any parcel of land sold or exchanged pursuant to this section. The commissioner of natural resources may retain easements over parcels sold or exchanged pursuant to this section as are required for purposes of providing access to public waters or forest lands or access to insure stream bank stabilization and protection.

Subd. 2. Exemption. The commissioner of natural resources may apply to the legislative commission on Minnesota resources for an exemption from the exchange or sale requirements of subdivision 1 in instances where it can be demonstrated that unique recreational, historical or scientific values would be destroyed by the exchange or sale of tillable land or a farm homestead. Exemptions shall be decided by the commission on an individual basis. If the application for exemption is not decided by the commission within 90 days, the application shall be deemed to have been denied.

Subd. 3. Disposition. Money collected pursuant to section 89.022 shall be deposited in the general fund.

HIST: 1979 c 248 s 1,2; 1988 c 690 art 1 s 1; 1989 c 335 art 1 s 269



Section 89.025 Dorer Memorial Hardwood Forest; land use restricted.

89.025 Dorer Memorial Hardwood Forest; land use restricted.

After June 1, 1993, the commissioner may not allow the use of additional state forest lands within the boundaries of the Richard J. Dorer Memorial Hardwood State Forest for development or operation of a motor sports area for use by all-terrain vehicles, motorcycles, or four-wheel drive trucks without legislative approval. This restriction does not apply to recreational trails.

HIST: 1993 c 203 s 2



Section 89.03 Advancement of education.

89.03 Advancement of education.

The commissioner may advance education in forestry within the state by publications and lectures, and upon the invitation of the director of the School of Forestry of the University of Minnesota may cooperate with the school, and the school shall furnish such aid to the commissioner as, in the circumstances, is consistent with its own proper functions.

HIST: (4031-12) 1925 c 407 s 12; 1961 c 223 s 4; 1986 c 444



Section 89.031 Management and control.

89.031 Management and control.

All state forest lands shall be under the management and control of the commissioner who shall have authority to make, establish, promulgate and enforce all necessary rules not inconsistent with the laws of the state for the care and management of state forest lands.

HIST: 1943 c 171 s 2; 1961 c 223 s 5; 1985 c 248 s 70



Section 89.032 Acquisition of land.

89.032 Acquisition of land.

Subdivision 1. Acquisition for state use and development. The commissioner may acquire administrative sites or rights of way by eminent domain, in the manner provided by law, or by purchase any lands or interest in lands in the state forests as created by law, which the commissioner deems necessary for state use, and development.

Subd. 2. Acquisition for state forests. The commissioner may acquire lands or interest in lands for state forest purposes subject to mineral reservations.

Subd. 3. Leases for forestry purposes. The commissioner may lease any land which the commissioner deems necessary for use for buildings, lookout towers, or other facilities for forestry purposes for such period as deemed necessary.

HIST: 1943 c 171 s 3; 1955 c 115 s 1; 1961 c 223 s 6; 1986 c 444



Section 89.033 Gifts.

89.033 Gifts.

The commissioner may accept for and in behalf of the state, any gift, bequest, devise, or grant of land or interest in lands in any state forests, or of money or personal property of any kind, which the commissioner may deem suitable for use in connection with the operation, control, development, or use of any state forest.

HIST: 1943 c 171 s 4; 1961 c 223 s 7; 1986 c 444



Section 89.034 Tax-forfeited lands, inclusion in state forests.

89.034 Tax-forfeited lands, inclusion in state forests.

Whenever the board of county commissioners, by resolution duly adopted, resolves that any lands, forfeited for nonpayment of taxes, lying within the boundaries of any of the forests hereinabove designated, or that certain tax-forfeited land lying outside of such boundaries and classified as conservation lands are suitable primarily for the growing of timber and timber products, it may submit such resolution to the commissioner. If, upon investigation, the commissioner determines that the lands covered by such resolution can best be managed and developed as state forest lands or as a portion of an existing state forest, the commissioner shall make a certificate describing the lands and reciting the acceptance thereof on behalf of the state as state forest lands. The commissioner shall transmit the certificate to the county auditor, who shall note the same upon records of the auditor and record the same with the county recorder. The title to all lands so accepted shall be held by the state free from any trust in favor of any and all taxing districts, and such lands shall thereafter be managed and devoted to the purposes of state forest lands in the same manner as lands hereinabove set apart as state forest lands, and subject to all the provisions of law.

HIST: 1943 c 171 s 5; 1961 c 223 s 8; 1976 c 181 s 2; 1986 c 444



Section 89.035 Income from state forest lands, disposition.

89.035 Income from state forest lands, disposition.

All income which may be received from lands acquired by the state heretofore or hereafter for state forest purposes by gift, purchase or eminent domain and tax-forfeited lands to which the county has relinquished its equity to the state for state forest purposes shall be paid into the state treasury and credited to the general fund except where the conveyance to and acceptance by the state of lands for state forest purposes provides for other disposition of receipts.

HIST: 1943 c 171 s 6; 1961 c 223 s 9; 1989 c 335 art 4 s 27; 1992 c 513 art 2 s 23



Section 89.036 Repealed, 1992 c 513 art 2 s 32

89.036 Repealed, 1992 c 513 art 2 s 32



Section 89.037 Repealed, 1961 c 223 s 14

89.037 Repealed, 1961 c 223 s 14



Section 89.038 Repealed, 1961 c 223 s 14

89.038 Repealed, 1961 c 223 s 14



Section 89.04 Repealed, 1989 c 335 art 4 s 109

89.04 Repealed, 1989 c 335 art 4 s 109



Section 89.05 Accounting system.

89.05 Accounting system.

The department of natural resources shall consolidate and simplify the accounting system within the department for receipts from department managed lands, disbursements made on a regular basis, and the program for federal aids and grant reimbursements. The new accounting system shall be implemented with the cooperation and under the supervision of the department of finance.

HIST: 1982 c 511 s 12; 1999 c 99 s 12



Section 89.06 Nursery and tree improvement plan.

89.06 Nursery and tree improvement plan.

By February 1, 1983, the commissioner, with the assistance of the agricultural experiment station of the University of Minnesota, shall submit a plan to the legislature on the benefits and costs of making the nursery and tree improvement program in this chapter self-supporting. The plan shall include, but not be limited to, at least the following elements:

(a) tree species and stand improvement;

(b) adoption of a seed certification system;

(c) development of specialized seed tree orchards;

(d) implementation of modern nursery techniques;

(e) contractual arrangements with users of tree seedlings; and

(f) an economic analysis of surcharges and user fees that would make the nursery and tree improvement program self-supporting.

HIST: 1982 c 511 s 13



Section 89.08 Repealed, 1947 c 94 s 7

89.08 Repealed, 1947 c 94 s 7



Section 89.12 Repealed, 1961 c 223 s 14

89.12 Repealed, 1961 c 223 s 14



Section 89.13 Repealed, 1961 c 223 s 14

89.13 Repealed, 1961 c 223 s 14



Section 89.14 Repealed, 1961 c 223 s 14

89.14 Repealed, 1961 c 223 s 14



Section 89.15 Repealed, 1961 c 223 s 14

89.15 Repealed, 1961 c 223 s 14



Section 89.16 Repealed, 1961 c 223 s 14

89.16 Repealed, 1961 c 223 s 14



Section 89.163 Renumbered 90.60 subdivision 1

89.163 Renumbered 90.60 subdivision 1



Section 89.164 Renumbered 90.60 subd 2

89.164 Renumbered 90.60 subd 2



Section 89.165 Renumbered 90.60 subd 3

89.165 Renumbered 90.60 subd 3



Section 89.166 Renumbered 90.61

89.166 Renumbered 90.61



Section 89.167 Renumbered 90.62

89.167 Renumbered 90.62



Section 89.168 Renumbered 90.63

89.168 Renumbered 90.63



Section 89.17 Leases and permits.

89.17 Leases and permits.

The commissioner shall have power to grant and execute, in the name of the state, leases and permits for the use of any forest lands under the authority of the commissioner for any purpose which in the commissioner's opinion is not inconsistent with the maintenance and management of the forest lands, on forestry principles for timber production. Every such lease or permit shall be revocable at the discretion of the commissioner at any time subject to such conditions as may be agreed on in the lease. The approval of the commissioner of administration shall not be required upon any such lease or permit. No such lease or permit for a period exceeding ten years shall be granted except with the approval of the executive council.

Hunting of wild game is prohibited on any land which has been posted by the lessee to prohibit hunting. Such prohibition shall apply to all persons including the lessee.

HIST: (6513-6) 1931 c 263 s 6; 1957 c 136 s 1; 1959 c 473 s 1; 1961 c 223 s 10; 1965 c 382 s 2; 1986 c 444; 1988 c 462 s 3



Section 89.18 Roads through state forests, permits.

89.18 Roads through state forests, permits.

No public highway, other than a state trunk highway, shall be established or laid out through any state forest as the same shall be created and withdrawn from public sale and entry by existing or subsequent act, without the consent of the commissioner, certified in writing to the public authority having power to establish or lay out such highway. In any judicial proceeding affecting the laying out of a highway, the court may either sustain or reverse the action of the commissioner as the court, in its discretion, may deem proper. The limitations and restrictions provided in this section shall not apply to state-owned lands which have not been expressly withdrawn from sale and created and reserved as state forests. No state forest lands or right or easement therein shall be taken by eminent domain for any purpose without the consent of the commissioner, certified in writing to the authority or corporation exercising such right of eminent domain.

HIST: (6513-7) 1931 c 263 s 7; 1961 c 223 s 11; 1986 c 444



Section 89.19 Rules.

89.19 Rules.

The commissioner may prescribe rules governing the use of forest lands under the authority of the commissioner and state forest roads, or any parts thereof, by the public and governing the exercise by holders of leases or permits on forest lands and state forest roads of all their rights under the leases or permits.

HIST: (6513-8) 1931 c 263 s 8; 1961 c 223 s 12; 1985 c 248 s 70; 1988 c 462 s 4; 1988 c 686 art 4 s 3



Section 89.20 Posted land, trespass.

89.20 Posted land, trespass.

Camping on posted state forest land or the erection of any type of building without written authorization shall be considered trespass. Any violation of the terms of this section shall constitute a misdemeanor. This does not prohibit temporary camping on unrestricted areas for such purposes as hunting, fishing, berry picking, or other similar uses of state forest land.

HIST: 1961 c 223 s 13



Section 89.201 Repealed, 1955 c 714 s 3

89.201 Repealed, 1955 c 714 s 3



Section 89.21 Campgrounds, establishment and fees.

89.21 Campgrounds, establishment and fees.

The commissioner is authorized to establish and develop state forest campgrounds and may establish minimum standards not inconsistent with the laws of the state for the care and use of such campgrounds and charge fees for such uses as specified by the commissioner of natural resources.

All fees shall be deposited in the general fund.

HIST: 1963 c 657 s 1; 1967 c 905 s 9; 1969 c 1129 art 10 s 2; 1989 c 335 art 4 s 29



Section 89.26 State water powers withdrawn from sale.

89.26 State water powers withdrawn from sale.

All water powers having a possible average development of 100 horsepower or more owned by or subject to the control of the state and all lands so owned, controlled, or held in trust by the state lying within one mile of such water powers are hereby withdrawn from sale and held for the purpose of the improvement and utilization of the same for the purpose of having paper manufactured by plants built at and using the power of such water powers.

HIST: (6519) 1917 c 360 s 1



Section 89.27 Land suitable for reforestation withdrawn from sale.

89.27 Land suitable for reforestation withdrawn from sale.

All lands owned, controlled, or held in trust by the state, which lands would be overflowed by the complete and full development of the water powers referred to in section 89.26 are hereby reserved and withdrawn from sale in order that they may be overflowed by the improvement of the water powers within whose basin of overflow they lie. All lands unfit for agricultural and suitable for reforestation purposes are hereby withdrawn from sale. The commissioner is hereby requested and directed to ascertain all the water powers and lands referred to in section 89.26 with all due speed and to withdraw from sales all such lands and to report such withdrawals, including in such report the description of the land, the present character and the growth thereon, the estimated value of the land, and of the timber, if any, now growing thereon; also the quantity and character of the timber suitable for use in the manufacture of paper growing on the land and the most accessible method of transportation of the timber of use in the manufacture of paper to the nearest reserved water power or any water power which in the opinion of the commissioner can advantageously be procured by the state by condemnation or purchase for the purposes provided in sections 89.26 to 89.28.

HIST: (6520) 1917 c 360 s 2



Section 89.28 Pulpwood investigation.

89.28 Pulpwood investigation.

The commissioner shall make an investigation of the possibility of the state securing by purchase or condemnation water powers in the vicinity of state lands wherein pulpwood is now growing or upon which it may be profitably grown in the future. For such purpose the commissioner may call upon the state drainage engineer for assistance.

HIST: (6521) 1917 c 360 s 3; 1986 c 444



Section 89.29 Repealed, 1961 c 223 s 14

89.29 Repealed, 1961 c 223 s 14



Section 89.30 Repealed, 1961 c 223 s 14

89.30 Repealed, 1961 c 223 s 14



Section 89.31 Repealed, 1973 c 234 s 5

89.31 Repealed, 1973 c 234 s 5



Section 89.32 Repealed, 1973 c 234 s 5

89.32 Repealed, 1973 c 234 s 5



Section 89.33 Repealed, 1973 c 234 s 5

89.33 Repealed, 1973 c 234 s 5



Section 89.34 Repealed, 1973 c 234 s 5

89.34 Repealed, 1973 c 234 s 5



Section 89.35 Tree planting.

89.35 Tree planting.

Subdivision 1. Definitions. The definitions in this subdivision apply to sections 89.35 to 89.39.

(a) "Tree" means any species of tree, woody perennial, shrub, or vine approved by the commissioner for the purposes authorized in sections 89.35 to 89.39, except cultivated varieties that are capable of producing fruit for human consumption.

(b) "Planting stock" or "tree planting stock" means trees native to this state and includes native tree hybrids that have been improved for conservation purposes.

Subd. 2. Purpose of planting. The purposes for which trees may be produced, procured, distributed, and planted under sections 89.35 to 89.39 shall include auxiliary forests, woodlots, windbreaks, shelterbelts, erosion control, soil conservation, water conservation, provision of permanent food and cover for wild life, environmental education, and afforestation and reforestation on public or private lands of any kind, but shall not include the raising of fruit for human consumption or planting for purely ornamental purposes. It is hereby declared that all such authorized purposes are in furtherance of the public health, safety, and welfare.

HIST: 1947 c 94 s 1; 1969 c 1129 art 10 s 2; 1978 c 578 s 1; 1980 c 509 s 20; 1993 c 224 art 14 s 2; 1997 c 119 s 1



Section 89.36 Producing and procuring planting stock.

89.36 Producing and procuring planting stock.

Subdivision 1. Production at state nurseries. The commissioner of natural resources may produce tree planting stock for the purposes of sections 89.35 to 89.39 upon any lands under control of the commissioner which may be deemed suitable and available therefor so far as not inconsistent with other uses to which such lands may be dedicated by law. The commissioner may not produce more than 10,000,000 units of planting stock annually.

Subd. 2. Purchase of stock. The commissioner of natural resources may purchase tree planting stock for the purposes herein authorized under the provisions of sections 89.35 to 89.39, or any other applicable law now or hereafter in force.

Subd. 3. Sale or exchange of stock. In carrying out the provisions of sections 89.35 to 89.39, the commissioner may sell to or exchange surplus tree planting stock and seed with other states or the federal government for the following purposes:

(1) to acquire tree planting stock of a species which is in short supply in the commissioner's inventory;

(2) to acquire tree planting stock of a species not grown by the commissioner;

(3) to acquire tree planting stock genetically superior to that grown by the commissioner; and

(4) to utilize tree planting stock or seed not needed for the reforestation program in the state.

Subd. 4. Annual report. The commissioner shall submit an annual report to the legislature relating to the production of planting stock at state nurseries. The report must include the following:

(1) sales figures;

(2) income figures; and

(3) expenses for operations and administration.

Copies of the report must be filed with the legislative reference library and made available to the public.

The commissioner shall also provide any additional information requested by the legislature relating to the production of planting stock at state nurseries.

HIST: 1947 c 94 s 2; 1969 c 1129 art 10 s 4; 1973 c 234 s 1; 1980 c 509 s 21; 1983 c 196 s 1; 1986 c 444; 1994 c 551 s 1; 1997 c 119 s 2,3



Section 89.37 Distributing planting stock.

89.37 Distributing planting stock.

Subdivision 1. Planting conditions. The commissioner of natural resources may supply planting stock produced or procured hereunder for use on any public or private lands within the state for the purposes herein authorized under such conditions as the commissioner may prescribe for planting, care, and maintenance in furtherance of such purposes.

Subd. 2. Public lands; auxiliary forests of nonprofit corporations. Such planting stock may be supplied for use on any lands owned by or subject to an easement or right of way held by the state or by any political subdivision of the state upon payment of the cost of such stock and expenses of distribution, as the commissioner may determine. Such planting stock may be supplied under like conditions for use in any auxiliary forest owned and maintained by any corporation organized for religious, social, moral, educational, scientific, benevolent, charitable, fraternal, or reformatory purposes and not for profit.

Subd. 3. Private lands. The commissioner may supply only bare root seedlings, woody cuttings, and transplant material for use on private land, provided that such material must be sold in lots of not less than 500 for a sum determined by the commissioner to be equivalent to the cost of the materials and the expenses of their distribution. The commissioner may not directly or indirectly supply any other planting stock for use on private lands.

Subd. 3a. Sales of trees to soil and water conservation districts. The commissioner of natural resources may supply tree planting stock to organized soil and water conservation districts for soil, water, wildlife and conservation purposes or as prescribed in section 89.35, subdivision 2, upon payment of the cost of the stock and expenses of distribution.

There is no minimum limitation on the number of trees going on an individual location. The district shall make the determination of the numbers of trees going to each location.

Resale of trees with roots attached by the districts to their cooperators is permitted if planted in accordance with conservation purposes set forth in section 89.35, subdivision 2.

The soil and water conservation districts are permitted to resell trees with an adequate amount added to defray costs of handling, grading, transportation, storage, salaries and other costs directly related to planting the stock.

The district shall keep a record of all trees planted and the locations of the plantings. A record of the plantings shall be sent to the commissioner of natural resources.

Soil and water conservation districts may establish joint distribution centers, if necessary, to facilitate distribution or improve quality of tree planting stock when approved by the commissioner of natural resources and the soil and water conservation districts so affected.

Subd. 3b. Sales to nurseries. To promote the availability and use of native plant material, the commissioner may sell native tree seed to licensed, private Minnesota nurseries when supplies of seed from geographically adapted sources are not available from private Minnesota seed dealers. The commissioner may also sell native trees and shrubs in lots of ten or more to nonprofit groups and local units of government.

Subd. 4. Proceeds of sale. All money received in payment for tree planting stock supplied under this section shall be deposited in the state treasury and credited to a forest nursery account and are available to the commissioner of natural resources for the purposes of sections 89.35 to 89.37.

Subd. 5. Investment income. Income earned from the investment of funds in the forest nursery account beginning July 1, 1989, shall be credited to the account and are annually appropriated to the commissioner of natural resources for the purposes of sections 89.35 to 89.37.

Subd. 6. Promotional activities. All promotional materials for public cost-share programs for tree planting shall address the eligibility of private nursery planting stock.

HIST: 1947 c 94 s 3; 1953 c 580 s 1,2; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1973 c 234 s 2; 1982 c 511 s 14-17; 1986 c 444; 1989 c 335 art 4 s 106; 1991 c 199 art 2 s 6; 1992 c 513 art 2 s 24,25; 1994 c 551 s 2; 1997 c 119 s 4,5



Section 89.38 Prohibition; penalties.

89.38 Prohibition; penalties.

It shall be unlawful for a period of ten years from the date of purchase for any person who purchases trees from the commissioner to use or permit the use of planting stock furnished hereunder for any purpose not authorized hereunder, or to sell, give, remove, or permit the removal with roots attached of any tree previously planted from stock furnished hereunder for replanting on any ground not owned by the purchaser or for any purpose not authorized hereunder. Any violation of this section shall be a misdemeanor.

HIST: 1947 c 94 s 4; 1973 c 234 s 3; 1978 c 773 s 3; 1986 c 444



Section 89.39 Purchase agreements and penalties.

89.39 Purchase agreements and penalties.

Every individual, partnership, or private corporation to whom any planting stock is supplied for planting on private land hereunder shall execute an agreement, upon a form approved by the attorney general, to comply with all the requirements of sections 89.35 to 89.39 and all conditions prescribed by the commissioner hereunder. Any party to such an agreement who shall violate any provision thereof shall, in addition to any other penalties that may be applicable, be liable to the state in a sum equal to three times the reasonable value of the trees affected by the violation at the time the same were shipped for planting; provided, that if such trees are sold or offered for sale for any purpose not herein authorized, such penalty shall be equal to three times the sale price. Such penalties shall be recoverable in a civil action brought in the name of the state by the attorney general.

HIST: 1947 c 94 s 5; 1980 c 509 s 22



Section 89.391 Nursery inspection certificates; limitations on issuance.

89.391 Nursery inspection certificates; limitations on issuance.

No certificate of inspection shall be issued pursuant to section 18.51 by the commissioner of agriculture to a person who is determined by the commissioner of natural resources to have purchased trees pursuant to sections 89.35 to 89.39 and who is selling, giving, removing, or permitting the removal of the trees with roots attached, in violation of section 89.38.

HIST: 1973 c 234 s 4; 1978 c 773 s 4; 1986 c 444



Section 89.40 Repealed, 1973 c 234 s 5

89.40 Repealed, 1973 c 234 s 5



Section 89.41 Educational units may establish and maintain forests.

89.41 Educational units may establish and maintain forests.

Any school district in the state, however organized, the University of Minnesota, or any branch thereof, any state university, community college, or other public educational institution or agency of the state, all herein referred to as agencies, may establish and maintain forests as herein provided, subject to the approval of the commissioner of natural resources. Any such agency may use for the purpose of such a forest any land belonging to it, or may acquire land therefor by gift or with contributed funds. For the purposes of such forest any tax-forfeited lands may be sold by the county board to any such agency or may be conveyed by the commissioner of revenue to any such agency in like manner as provided for the sale or conveyance of such lands to governmental subdivisions under section 282.01 and amendments thereof.

HIST: 1949 c 431 s 1; 1957 c 576 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 349 s 2; 1973 c 582 s 3; 1975 c 321 s 2



Section 89.42 Sale of forest products.

89.42 Sale of forest products.

Any such agency may sell or otherwise dispose of timber or other forest products grown in any such forest in such manner as the governing authority of such agency may determine, subject to the approval of the commissioner of natural resources. The proceeds of such sales shall be paid into the treasury of the agency, and may be used for maintenance or improvement of the forest, for acquisition of additional land for such forests, or for any other purpose within the lawful powers of the agency, as its governing authority may determine.

HIST: 1949 c 431 s 2; 1969 c 1129 art 10 s 2



Section 89.43 Tree seeds and cones, payments from appropriations.

89.43 Tree seeds and cones, payments from appropriations.

Notwithstanding any provision of law to the contrary, out of any money appropriated to the commissioner of natural resources for the purchase of tree seeds and seed cones the commissioner of finance and the state treasurer shall pay to the commissioner upon request the amounts deemed necessary by the commissioner to maintain an inventory of tree seeds and seed cones to assure an adequate supply for the nursery and forestry development needs of the department and to pay for the seeds and seed cones in cash at the time of delivery.

The commissioner shall deposit any money received pursuant to this section in a state depository subject to withdrawal for disbursement by check for the purposes described by the commissioner or authorized agent.

The commissioner of finance shall prescribe rules by which the commissioner of natural resources shall account for the expenditures made pursuant to this section and may require an additional bond to cover all money paid to the commissioner of natural resources for disbursement pursuant to this section. Any bond premiums shall be paid by the commissioner from money available for that purpose.

Unless the legislature specifically otherwise directs in any act appropriating money to the commissioner of natural resources for the purchase of tree seeds and seed cones, money paid to the commissioner pursuant to this section shall not cancel on June 30 of any fiscal year and shall be available for expenditure in the ensuing fiscal year.

HIST: 1961 c 172 s 1; 1967 c 905 s 5; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1981 c 356 s 279; 1986 c 444



Section 89.51 Definitions.

89.51 Definitions.

Subdivision 1. Applicability. For the purposes of sections 89.51 to 89.61 the terms described in this section have the meanings ascribed to them.

Subd. 2. Person. Person, shall include any individual, firm, partnership, corporation, public or private, association or any other business entity whether or not incorporated.

Subd. 3. Commissioner. Commissioner, shall mean the commissioner of natural resources.

Subd. 4. Director, division of lands and forestry. Director, division of lands and forestry shall include department of natural resources and department of agriculture personnel deputized by the director, division of lands and forestry.

Subd. 5. Control. Control, includes prevent, retard, suppress, eradicate or destroy.

Subd. 6. Infestation. Infestation, includes actual, potential, incipient or emergency infestation or infection by forest pests.

Subd. 7. Cooperators. Cooperators, shall include state, federal, county, municipal and private governmental and business organizations and their legal representatives.

Subd. 8. Forest pest. Forest pest, means any vertebrate or invertebrate animal or plant pathogen which is determined by the commissioner to be harmful, injurious or destructive to forests or timber.

Subd. 9. Forest land or forest. Forest land or forest, means land on which occurs a stand or potential stand of trees valuable for timber products, watershed or wildlife protection, recreational uses or other purposes, and shall include lands owned or controlled by the state of Minnesota.

Subd. 10. Timber. Timber, includes forest trees standing or down, alive or dead.

HIST: 1955 c 676 s 1; 1957 c 295 s 1,2; 1961 c 113 s 1; 1967 c 905 s 5; 1969 c 1129 art 3 s 1; 1976 c 16 s 1



Section 89.52 Surveys, investigations.

89.52 Surveys, investigations.

The commissioner shall make surveys and investigations to determine the presence of infestations of forest pests. For this purpose duly designated representatives of the commissioner may enter at reasonable times on public and private lands for the purpose of conducting such surveys and investigations.

HIST: 1955 c 676 s 2; 1957 c 295 s 3



Section 89.53 Control of forest pests.

89.53 Control of forest pests.

Subdivision 1. Commissioner's duties; notice of control measures. Whenever the commissioner finds that an area in the state is infested or threatened to be infested with forest pests, the commissioner shall determine whether measures of control are needed and are available and the area over which the control measures shall be applied. The commissioner shall prescribe a proposed zone of infestation covering the area in which control measures are to be applied and shall publish notice of the proposal once a week, for two successive weeks in a newspaper having a general circulation in each county located in whole or in part in the proposed zone of infestation.

Subd. 2. Notice requirements; public comment. The notice shall include a description of the boundaries of the proposed zone of infestation and a time and place where owners of forest lands in the zone may show cause orally or in writing why the zone should or should not be established. The commissioner shall consider any statements received in determining whether the zone shall be established.

HIST: 1955 c 676 s 3; 1957 c 295 s 4; 1986 c 444



Section 89.54 Zones of infestation, establishment.

89.54 Zones of infestation, establishment.

Upon the decision by the commissioner that the establishment of a zone is necessary, the commissioner shall make a written order establishing said zone, and upon making said order, said zone shall be established. Notice of the establishment of the zone shall thereupon be published in a newspaper having a general circulation in each county located in whole or in part in the proposed zone.

HIST: 1955 c 676 s 4; 1957 c 295 s 5; 1986 c 444



Section 89.55 Infestation control, costs.

89.55 Infestation control, costs.

Upon the establishment of the zone of infestation, the commissioner may apply measures of infestation control on public and private forest and other lands within such zone and to any trees, timber, plants or shrubs thereon harboring or which may harbor the forest pests. For this purpose, the duly authorized representatives of the commissioner are authorized to enter upon any lands, public or private within such zone. The commissioner may enter into agreements with owners of the lands in the zone covering the control work on their lands, and fixing the pro rata basis on which the cost of such work will be shared between the commissioner and said owner.

HIST: 1955 c 676 s 5; 1957 c 295 s 6



Section 89.56 Expenses.

89.56 Expenses.

Subdivision 1. Statement of expenses; cost to owners. At the end of each fiscal year and upon completion of the infestation control measures in any zone of infestation, the commissioner shall prepare a certified statement of expenses incurred in carrying out such measures, including expenses of owners covered by agreements entered into pursuant to section 89.55. The statement shall show the amount which the commissioner determines to be its share of the expenses. The share of the commissioner may include funds and the value of other contributions made available by the federal government and other cooperators. The balance of such costs shall constitute a charge on an acreage basis as provided herein against the owners of lands in the zone containing trees valuable or potentially valuable for commercial timber purposes and affected or likely to be affected by the forest pests for which control measures were conducted. In fixing the rates at which charges shall be made against each owner, the commissioner shall consider the present commercial value of the trees on the land, the present and potential benefits to such owner from the application of the control measures, and the cost of applying such measures to the land, and such other factors as in the discretion of the commissioner will enable determination of an equitable distribution of the cost to all such owners. No charge shall be made against owners to the extent that they have individually or as members of a cooperative association contributed funds, supplies or services pursuant to agreement under this section.

Subd. 2. Notice of costs; review. Notice of said charge and the amount thereof shall be given to the owner by delivery or by depositing the same in the United States mails in an envelope properly addressed to the owner and bearing sufficient postage. The owner shall have the right to protest such charge to the commissioner within 60 days from the date of such notice, and shall also have the same right to review of such charge as is provided with respect to ad valorem property assessments. Application for such review shall be made within 60 days from the date of action by the commissioner on any protest.

Subd. 3. Collection. The unpaid charges assessed under sections 89.51 to 89.61 and the actions of the commissioner on any protests filed pursuant to subdivision 2, shall be reported to the tax levying authority for the county in which the lands for which the charges are assessed are situated and shall be made a public record. Any charges finally determined to be due shall become a special assessment and shall be payable in the same manner and with the same interest and penalty charges and with the same procedure for collection as apply to ad valorem property taxes. Upon collection of the charges the county treasurer shall forthwith cause the amounts thereof to be paid to the forest pest control fund created by section 89.58. Any unpaid charge or lien against the lands shall not be affected by the sale thereof or by dissolution of the zone of infestation.

HIST: 1955 c 676 s 6; 1957 c 295 s 7; 1967 c 905 s 5; 1976 c 16 s 2; 1986 c 444; 1987 c 384 art 2 s 1



Section 89.57 Dissolution of zone infestation.

89.57 Dissolution of zone infestation.

Whenever the commissioner shall determine that forest pest control work within an established zone of infestation is no longer necessary or feasible, the commissioner shall dissolve the zone.

HIST: 1955 c 676 s 7; 1957 c 295 s 8



Section 89.58 Forest pest control account.

89.58 Forest pest control account.

All money collected under the provisions of sections 89.51 to 89.61 together with such money as may be appropriated by the legislature or allocated by the legislative advisory commission for the purposes of sections 89.51 to 89.61, and such money as may be contributed or paid by the federal government, or any other public or private agency, organization or individual, shall be deposited in the state treasury, to the credit of the forest pest control account, which account is hereby created, and any moneys therein are appropriated to the commissioner for use in carrying out the purposes hereof.

HIST: 1955 c 676 s 8; 1957 c 295 s 9; 1975 c 271 s 6; 1990 c 594 art 3 s 4



Section 89.59 Cooperation.

89.59 Cooperation.

The commissioner may cooperate with the United States or agencies thereof, other agencies of the state, county or municipal governments, agencies of neighboring states or other public or private organizations or individuals and may accept such funds, equipment, supplies or services from cooperators and others as it may provide in agreements with the United States or its agencies for matching of federal funds as required under laws of the United States relating to forest pests.

HIST: 1955 c 676 s 9; 1957 c 295 s 10



Section 89.60 Duties, rules; commissioner.

89.60 Duties, rules; commissioner.

The commissioner is authorized to employ personnel in accordance with the laws of this state, to procure necessary equipment, supplies and service, to enter into contracts, to provide funds to any agency of the United States for work or services under sections 89.51 to 89.61, and to designate or appoint, as its representatives, employees of its cooperators including employees of the United States or any agency thereof. The commissioner may prescribe rules for carrying out the purposes hereof.

HIST: 1955 c 676 s 10; 1957 c 295 s 11; 1985 c 248 s 70



Section 89.61 Act supplemental.

89.61 Act supplemental.

Provisions of sections 89.51 to 89.61 are supplementary to and not to be construed to repeal existing legislation.

HIST: 1955 c 676 s 11



Section 89.65 Forestry education.

89.65 Forestry education.

Subdivision 1. Report on forester education. By March 1, 1983, the commissioner shall provide to the respective standing committees on natural resources and finance of the house and the senate a report on continuing education needs of public and private foresters. The report shall be done with the assistance and cooperation of the University of Minnesota's agricultural extension service, agricultural experiment station and college of forestry, and shall detail the benefits and costs, including recommendations on licensing and course curricula, of developing a cooperative continuing education program for forestry professionals.

Subd. 2. Forester continuing education. By July 1, 1983, the commissioner shall implement a continuing education program for state foresters in the employ of the department of natural resources. The program shall be based on recommendations made in the report required in subdivision 1.

Subd. 3. Forest management manual. The commissioner shall prepare and distribute a forest management manual, stressing the concept of multiple use and education and management concerns for small landowners who own at least ten acres of woodlands. The manual shall be prepared with the assistance and cooperation of the University of Minnesota's agricultural extension service, agricultural experiment station and college of forestry, and other public and private forestry organizations.

HIST: 1982 c 511 s 18



Section 89.66 Forestry research and extension.

89.66 Forestry research and extension.

Subdivision 1. Agriculture experiment station. The director of the state agricultural experiment station at the University of Minnesota is authorized to conduct, support and cooperate in research activities deemed necessary to obtain scientific information about forest resources. Activities conducted under this section shall include, but not be limited to, the following:

(a) forest resources management research, including activities related to managing, reproducing and growing forest vegetation for forest resources purposes;

(b) forest environmental research, including activities related to management of watersheds, controlling erosion, improving wildlife habitats, reducing water and air pollution and related purposes;

(c) forest protection research, including activities related to protection of forest vegetation from fire, insects, diseases, animals, noxious plants, and air pollutants;

(d) forest utilization research, including activities related to harvesting, transportation, marketing, and utilization of wood; and

(e) forest resource assessment research, including activities required to inventory and survey the type and extent of forest resources.

To ensure efficient and effective accomplishment of forest research goals and objectives, the director of the state agricultural experiment station shall cooperate with other public and with private forestry organizations seeking scientific forestry information through research, and provide to the commissioner appropriate forest research results in the development and implementation of the forest resources management policy and plan.

Subd. 2. Agricultural extension service. The director of the agricultural extension service at the University of Minnesota is authorized to conduct, support, and cooperate in forestry extension activities including, but not limited to, the following:

(a) Providing educational programs that will enable individuals to recognize and capture opportunities for managing forests for purposes of recreation, timber, water, wildlife, forage, and other purposes;

(b) Using educational programs to disseminate the results of forestry research;

(c) Providing for the forestry educational needs of the private, nonindustrial forest landowner;

(d) Assisting in providing continuing education programs for professionally trained resource managers;

(e) Providing educational programs that will enhance in harvesting, processing, and marketing of wood;

(f) Assisting in the identification of topics in need of forestry research.

In implementing this subdivision, all appropriate educational methods may be used.

To ensure efficient and effective accomplishment of forestry extension goals and objectives, the director of the state extension service shall cooperate with the commissioner in the development and implementation of the forest resources management policy and plan, and shall encourage close cooperation between forestry extension staffs in county, state, and federal service, and between personnel involved in forestry research and land management in all public and private agencies.

HIST: 1982 c 511 s 19



Section 89.70 State forest road account.

89.70 State forest road account.

There is created in the state treasury a state forest road account in the special revenue fund, consisting of money credited under section 296A.18, subdivision 7. Money in the state forest road account is appropriated to the commissioner and remains available until expended for:

(1) acquisition, development, maintenance, and administration of state forest roads under the jurisdiction of the commissioner of natural resources; and

(2) the commissioner's share of the cost of cooperative maintenance agreements made with other providers of forest roads.

HIST: 1988 c 686 art 4 s 4; 1998 c 299 s 30



Section 89.71 Forest roads.

89.71 Forest roads.

Subdivision 1. Designation, inventory, recording. Forest roads, bridges, and other improvements administered under section 89.002, subdivision 3, are designated as state forest roads to the width of the actual use including ditches, backslopes, fills, and maintained right-of-way, unless otherwise specified in a prior easement of record. The commissioner may undesignate all or part of a state forest road that is not needed to carry out forest resource management policy. The commissioner shall maintain and keep current an inventory listing and describing roads in which the state claims a right or property interest for state forest road purposes. The commissioner may file for record with a county recorder or registrar of titles appropriate documents setting forth the state's interest in all or part of any state forest road.

Subd. 2. Right-of-way. Additional rights-of-way and easements, including easements needed for drainage or slopes, may be acquired by the commissioner by purchase or gift and by condemnation for safety or environmental protection on existing roads and to provide access to tracts of public land larger than 1,000 acres having no access, following a public meeting in the area affected. Rights-of-way and easements shall be designated as state forest roads when needed for construction, maintenance, or safety of roads.

Subd. 3. Construction; maintenance. The commissioner shall develop specifications for the design and construction of state forest roads and shall establish maintenance schedules for forest roads consistent with their intended use.

Subd. 4. Rules. In adopting rules relating to the use of state forest roads, the commissioner may incorporate into the rules, by reference, traffic regulations contained in chapters 169 and 169A.

Subd. 5. Posting of minimum-maintenance forest roads. The commissioner may designate a state forest road as a minimum-maintenance forest road to be maintained at a level consistent with the intended use. Designation of a state forest road as a minimum-maintenance forest road is effective on the posting of signs, at entry points to the road and at regular intervals along the road, to the effect that the road is a minimum-maintenance forest road and that the user travels on the road at the user's risk. Posting of the signs is prima facie evidence that adequate notice of minimum-maintenance status has been given to the public. Liability on a road designated under this subdivision is governed by section 160.095, subdivision 4.

Subd. 6. Conveyance of unneeded roads to other governments. When the commissioner undesignates a state forest road and determines that the road is no longer needed for any state purpose, the commissioner may convey by mutual agreement, in the manner provided in section 84.63, the state interest in the road to the United States, the state of Minnesota, or any of its subdivisions, whether or not the road is on state land.

Subd. 7. Commissioner not a road authority under highway laws. Except as otherwise provided, the commissioner is not a road authority under chapters 160 to 168, and chapters 160 to 168 do not apply to forest roads unless specifically made applicable by law or rule.

HIST: 1988 c 686 art 4 s 5; 2000 c 478 art 2 s 7



Section 89.72 County forest access road account.

89.72 County forest access road account.

There is created in the state treasury a county forest access road account in the special revenue fund, consisting of money credited under section 296A.18, subdivision 7. Money in the county forest access road account is appropriated to the commissioner for distribution to counties managing forest lands administered through a county land department under the jurisdiction of a land commissioner appointed under section 282.13. The payments must be made by July 15 and January 15 of each year through the commissioner and in proportion to each county's ownership of commercial forest lands, for purposes of constructing, reconstructing, acquiring, and maintaining county management access roads, including the acquisition of rights-of-way or easements as may be needed.

HIST: 1988 c 686 art 4 s 6; 1998 c 299 s 30






Chapter 89A Sustainable Forest Resources

Section 89A.01 Definitions.

89A.01 Definitions.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is intended, the following terms, for the purpose of this chapter, have the meanings given.

Subd. 2. Advisory committee. "Advisory committee" means the forest resources research advisory committee established under section 89A.08.

Subd. 3. Biological diversity. "Biological diversity" means the variety and abundance of species, their genetic composition, and the communities and landscapes in which they occur, including the ecological structures, functions, and processes occurring at all of these levels.

Subd. 4. Commissioner. "Commissioner" means the commissioner of natural resources or agent of the commissioner.

Subd. 5. Council. "Council" means the Minnesota forest resources council established by section 89A.03.

Subd. 6. Department. "Department" means the department of natural resources.

Subd. 7. Forest resources. "Forest resources" has the meaning given in section 89.001, subdivision 8.

Subd. 8. Guidelines. "Guidelines" means the comprehensive timber harvesting and forest management guidelines developed under section 89A.05.

Subd. 9. Landscape. "Landscape" means a heterogenous land area composed of interacting sustainable forest resources that are defined by natural features and socially defined attributes.

Subd. 10. Landscape-level. "Landscape-level" means typically long-term or broad-based efforts that may require extensive analysis or planning over large areas that may involve or require coordination across land ownerships.

Subd. 10a. Peer review. "Peer review" means a scientifically based review conducted by individuals with substantial knowledge and experience in the subject matter.

Subd. 11. Regional committee. "Regional committee" means a regional forest resources committee established under section 89A.06.

Subd. 12. Site-level. "Site-level" means efforts affecting operational procedures used in the planning and implementation of timber harvesting and forest management activities on an individual site or local scale.

Subd. 13. Sustainable. "Sustainable" means meeting the needs of the present without compromising the ability of future generations to meet their own needs.

HIST: 1995 c 220 s 78; 1999 c 231 s 114

* NOTE: This section, as added by Laws 1995, chapter 220, *section 78, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.02 Policy.

89A.02 Policy.

It is the policy of the state to:

(1) pursue the sustainable management, use, and protection of the state's forest resources to achieve the state's economic, environmental, and social goals;

(2) encourage cooperation and collaboration between public and private sectors in the management of the state's forest resources;

(3) recognize and consider forest resource issues, concerns, and impacts at the site and landscape levels; and

(4) recognize the broad array of perspectives regarding the management, use, and protection of the state's forest resources, and establish processes and mechanisms that seek and incorporate these perspectives in the planning and management of the state's forest resources.

Nothing in this chapter abolishes, repeals, or negates any existing authorities related to managing and protecting the state's forest resources.

HIST: 1995 c 220 s 79; 1999 c 231 s 115

* NOTE: This section, as added by Laws 1995, chapter 220, *section 79, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.03 Minnesota forest resources council.

89A.03 Minnesota forest resources council.

Subdivision 1. Membership. The governor must appoint a chair and 15 other members to the Minnesota forest resources council. The Indian affairs council will appoint one additional member. When making appointments to the council, the governor must appoint knowledgeable individuals with an understanding of state forest resource issues who fairly reflect a balance of the various interests in the sustainable management, use, and protection of the state's forest resources in order to achieve the purpose and policies specified in subdivision 2 and section 89A.02. The council membership appointed by the governor must include the following individuals:

(1) two representatives from organizations representing environmental interests within the state;

(2) a representative from an organization representing the interests of management of game species;

(3) a representative from a conservation organization;

(4) a representative from an association representing forest products industry within the state;

(5) a commercial logging contractor active in a forest product association;

(6) a representative from a statewide association representing the resort and tourism industry;

(7) a faculty or researcher of a Minnesota research or higher educational institution;

(8) an owner of nonindustrial, private forest land of 40 acres or more;

(9) an owner of nonindustrial, private forest land;

(10) a representative from the department;

(11) a county land commissioner who is a member of the Minnesota association of county land commissioners;

(12) a representative from the United States Forest Service unit with land management responsibility in Minnesota;

(13) a representative from a labor organization with membership having an interest in forest resource issues;

(14) an individual representing a secondary wood products manufacturing organization; and

(15) a chair.

Subd. 2. Purpose. The council must develop recommendations to the governor and to federal, state, county, and local governments with respect to forest resource policies and practices that result in the sustainable management, use, and protection of the state's forest resources. The policies and practices must:

(1) acknowledge the interactions of complex sustainable forest resources, multiple ownership patterns, and local to international economic forces;

(2) give equal consideration to the long-term economic, ecological, and social needs and limits of the state's forest resources;

(3) foster the productivity of the state's forests to provide a diversity of sustainable benefits at site-levels and landscape-levels;

(4) enhance the ability of the state's forest resources to provide future benefits and services;

(5) foster no net loss of forest land in Minnesota:

(6) encourage appropriate mixes of forest cover types and age classes within landscapes to promote biological diversity and viable forest-dependent fish and wildlife habitats;

(7) encourage collaboration and coordination with multiple constituencies in planning and managing the state's forest resources; and

(8) address the environmental impacts and implement mitigations as recommended in the generic environmental impact statement on timber harvesting.

Subd. 3. Council meetings. At a minimum, meetings of the council and all of the committees, task forces, technical teams, regional committees, and other groups the council may establish must be conducted in accordance with chapter 13D. Except where prohibited by law, the council must establish additional processes to broaden public involvement in all aspects of its deliberations.

Subd. 4. Council staff. The council shall employ an executive director who shall have the authority to employ staff. Technical expertise that will enable the council to carry out its functions must be provided to the council by those interests represented on the council.

Subd. 5. Membership regulation. Terms, compensation, nomination, appointment, and removal of council members are governed by section 15.059. Section 15.059, subdivision 5, does not govern the expiration date of the council.

Subd. 6. Report. The council must report to the governor and to the legislative committees and divisions with jurisdiction over environment and natural resource policy and finance by February 1 of each year. The report must describe the progress and accomplishments made by the council during the preceding year.

Subd. 7. Repealed by amendment, 1999 c 231 s 116

HIST: 1995 c 220 s 80; 1998 c 401 s 30; 1999 c 231 s 116

* NOTE: This section, as added by Laws 1995, chapter 220, *section 80, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.04 Partnership.

89A.04 Partnership.

It is the policy of the state to encourage forest landowners, forest managers, and loggers to establish a partnership in which the implementation of council recommendations can occur in a timely and coordinated manner across ownerships. The partnership shall serve as a forum for discussing operational implementation issues and problem solving related to forest resources management and planning concerns, and be responsive to the recommendations of the council. This partnership shall also actively foster collaboration and coordination among forest managers and landowners in addressing landscape-level operations and concerns. In fulfilling its responsibilities as identified in this chapter, the partnership may advise the council. Nothing in this section shall imply extra rights or influence for the partnership.

HIST: 1995 c 220 s 81; 1999 c 231 s 117

* NOTE: This section, as added by Laws 1995, chapter 220, *section 81, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.05 Timber harvesting and forest management guidelines.

89A.05 Timber harvesting and forest management guidelines.

Subdivision 1. Development. The council shall coordinate the development of comprehensive timber harvesting and forest management guidelines. The guidelines must address the water, air, soil, biotic, recreational, and aesthetic resources found in forest ecosystems by focusing on those impacts commonly associated with applying site-level forestry practices. The guidelines must reflect a range of practical and sound practices based on the best available scientific information, and be integrated to minimize conflicting recommendations while being easy to understand and implement. By June 30, 2003, the council shall review and, if deemed necessary, update the guidelines. Changes to the guidelines shall be peer reviewed prior to final adoption by the council. By December 1999, the council must undertake a peer review of the recommendations in the forest management guidelines adopted in December 1998 for protecting forest riparian areas and seasonal ponds.

Subd. 2. Economic considerations. Before the implementation of timber harvesting and forest management guidelines, new site-level practices and landscape-level programs, the council shall analyze the costs and benefits of new site-level practices and landscape-level programs. When the analysis concludes that new landscape-level programs and site-level practices will result in adverse economic effects, including decreased timber supply and negative effects on tourism, opportunities to offset those effects must be explored. The council shall also:

(1) identify and quantify forest and timberland acreages that will no longer be available for harvest; and

(2) encourage public resource agencies to provide sustainable, predictable supplies of high-quality forest resource benefits, including timber supplies that are consistent with their multiple mandates and diverse management objectives. These benefits should be provided by public resource agencies in proportion to their forest land's capability to do so.

Subd. 2a. Review. In reviewing the guidelines, the council must consider information from forest resources, practices, compliance, and effectiveness monitoring programs of the department. The council's recommendations relating to revisions to the forest management guidelines must be subject to peer reviewers appointed by the council. The council must consider recommendations of peer reviewers prior to final adoption of revisions to the guidelines.

Subd. 3. Application. The timber harvesting and forest management guidelines are voluntary. Prior to their actual use, the council must develop guideline implementation goals for each major forest land ownership category. If the information developed as a result of forest resources, practices, compliance, and effectiveness monitoring programs conducted by the department or other information obtained by the council indicates the implementation goals for the guidelines are not being met and the council determines significant adverse impacts are occurring, the council shall recommend to the governor additional measures to address those impacts. The council must incorporate the recommendations as part of the council's biennial report required by section 89A.03, subdivision 6.

Subd. 4. Monitoring riparian forests. The commissioner, with program advice from the council, shall accelerate monitoring the extent and condition of riparian forests, the extent to which harvesting occurs within riparian management zones and seasonal ponds, and the use and effectiveness of timber harvesting and forest management guidelines applied in riparian management zones and seasonal ponds. This information shall, to the extent possible, be consistent with the monitoring programs identified in section 89A.07. Information gathered on riparian forests and timber harvesting in riparian management zones and seasonal ponds as specified in this subdivision shall be presented to the legislature by February 2001 and in subsequent reports required in section 89A.03, subdivision 6.

HIST: 1995 c 220 s 82; 1999 c 231 s 118

* NOTE: This section, as added by Laws 1995, chapter 220, *section 82, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.06 Landscape-level forest resource planning and coordination.

89A.06 Landscape-level forest resource planning and coordination.

Subdivision 1. Framework. The council must establish a framework that will enable long-range strategic planning and landscape coordination to occur, to the extent possible, across all forested regions of the state and across all ownerships. The framework must include:

(1) identification of the landscapes within which long-range strategic planning of forest resources can occur, provided that the landscapes must be delineated based on broadly defined ecological units and existing classification systems, yet recognize existing political and administrative boundaries and planning processes;

(2) a statement of principles and goals for landscape-based forest resource planning; and

(3) identification of a general process by which landscape-based forest resource planning occurs, provided that the process must give considerable latitude to design planning processes that fit the unique needs and resources of each landscape; reflect a balanced consideration of the economic, social, and environmental conditions and needs of each landscape; and interface and establish formats that are compatible with other landscape-based forest resource plans.

Subd. 2. Regional forest resource committees. To foster landscape-based forest resource planning, the council must establish regional forest resource committees. Each regional committee shall:

(1) include representative interests in a particular region that are committed to and involved in landscape planning and coordination activities;

(2) serve as a forum for landowners, managers, and representative interests to discuss landscape forest resource issues;

(3) identify and implement an open and public process whereby landscape-based strategic planning of forest resources can occur;

(4) integrate its report with existing public and private landscape planning efforts in the region;

(5) facilitate landscape coordination between existing regional landscape planning efforts of land managers, both public and private;

(6) identify and facilitate opportunities for public participation in existing landscape planning efforts in this region;

(7) identify sustainable forest resource goals for the landscape and strategies to achieve those goals; and

(8) provide a regional perspective to the council with respect to council activities.

Subd. 2a. Regional forest committee reporting. The council must report annually on the activities and progress made by the regional forest committees established under subdivision 2, including the following:

(1) by December 1, 1999, the regional committee for the council's northeast landscape will complete the identification of draft desired future outcomes, key issues, and strategies for the landscape;

(2) by July 1, 2000, the council will complete assessments for the council's north central and southeast landscape regions;

(3) by July 1, 2001, the regional committees for the north central and southeast landscapes will complete draft desired future outcomes, key issues, and strategies for their respective landscapes; and

(4) by June 30, 2002, all remaining landscape regions must complete assessments and by June 30, 2003, desired future outcomes and strategies for all remaining regions except the metropolitan and prairie regions.

Subd. 3. Regional committee officers and staff. The council chair may appoint a chair from the regional committee participants. The council must include in its budget request sufficient resources for each regional committee to carry out its mission as defined in this section.

Subd. 4. Report. Each regional committee must report to the council its work activities and accomplishments.

HIST: 1995 c 220 s 83; 1999 c 231 s 119; 1Sp2001 c 2 s 102

* NOTE: This section, as added by Laws 1995, chapter 220, *section 83, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.07 Monitoring.

89A.07 Monitoring.

Subdivision 1. Forest resource monitoring. The commissioner shall establish a program for monitoring broad trends and conditions in the state's forest resources at statewide, landscape, and site levels. The council shall provide oversight and program direction for the development and implementation of the monitoring program. To the extent possible, the information generated under the monitoring program must be reported in formats consistent with the landscape regions used to accomplish the planning and coordination activities specified in section 89A.06. To the extent possible, the program must incorporate data generated by existing resource monitoring programs. The commissioner shall report to the council information on current conditions and recent trends in the state's forest resources.

Subd. 2. Practices and compliance monitoring. The commissioner shall establish a program for monitoring silvicultural practices and application of the timber harvesting and forest management guidelines at statewide, landscape, and site levels. The council shall provide oversight and program direction for the development and implementation of the monitoring program. To the extent possible, the information generated by the monitoring program must be reported in formats consistent with the landscape regions used to accomplish the planning and coordination activities specified in section 89A.06. The commissioner shall report to the council on the nature and extent of silvicultural practices used, and compliance with the timber harvesting and forest management guidelines.

Subd. 3. Effectiveness monitoring. The commissioner, in cooperation with other research and land management organizations, shall evaluate the effectiveness of practices to mitigate impacts of timber harvesting and forest management activities on the state's forest resources. The council shall provide oversight and program direction for the development and implementation of this monitoring program. The commissioner shall report to the council on the effectiveness of these practices.

Subd. 4. Other studies and programs. The council shall monitor the implementation of other programs, formal studies, and initiatives affecting Minnesota's forest resources.

Subd. 5. Citizen concerns. The council shall facilitate the establishment of a process to accept comments from the public on negligent timber harvesting or forest management practices.

HIST: 1995 c 220 s 84; 1999 c 231 s 120,121

* NOTE: This section, as added by Laws 1995, chapter 220, *section 84, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.08 Research advisory committee.

89A.08 Research advisory committee.

Subdivision 1. Establishment. The council shall appoint a forest resources research advisory committee. The committee must consist of representatives of:

(1) the college of natural resources, University of Minnesota;

(2) the natural resources research institute, University of Minnesota;

(3) the department;

(4) the north central forest experiment station, United States Forest Service; and

(5) other organizations as deemed appropriate by the council.

Subd. 2. Purpose. The purpose of the advisory committee is to foster the identification and undertaking of priority forest resources research activities by encouraging:

(1) collaboration between organizations with responsibilities for conducting forest resources research;

(2) linkages between researchers in different disciplines in conducting forest resources research; and

(3) interaction and communication between researchers and practitioners in the development and use of forest resources research.

Subd. 3. Research assessment. The advisory committee shall periodically undertake an assessment of strategic directions in forest resources research. The assessment must be based on input provided by administrators, researchers, practitioners, and the general public, and include:

(1) an assessment of the current status of forestry resources research in the state;

(2) an identification of important forest resource issues in need of research;

(3) an identification of priority forest research activities whose results will enable a better understanding of site-level and landscape-level impacts resulting from timber harvesting and forest management activities; and

(4) an assessment of the progress toward addressing the priority forest resources research needs identified.

The forest resources research assessment must be made widely available to the research community, forest managers and users, and the public.

Subd. 4. Research delivery. Based on the priority forest resources research activities identified in subdivision 3, the advisory committee shall promote these research needs and the dissemination of findings to the research community, forest managers and users, and the public.

Subd. 5. Research and practitioner linkages. The advisory committee shall periodically facilitate forums to increase communications between the individuals and organizations conducting forest resources research and the users of the research.

Subd. 6. Report. The advisory committee shall report to the council its accomplishments in fulfilling the responsibilities identified in this section.

HIST: 1995 c 220 s 85

* NOTE: This section, as added by Laws 1995, chapter 220, *section 85, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session, chapter 2, *section 151.



Section 89A.09 Interagency information cooperative.

89A.09 Interagency information cooperative.

Subdivision 1. Establishment. The commissioner shall coordinate the establishment of an interagency information cooperative. Members of the cooperative must include:

(1) the department;

(2) the land management information center;

(3) the Minnesota association of county land commissioners;

(4) the United States Forest Service; and

(5) other organizations as deemed appropriate by the commissioner.

Subd. 2. Purpose. The purposes of the cooperative are to:

(1) coordinate the development and use of forest resources data in the state;

(2) promote the development of statewide guidelines and common language to enhance the ability of public and private organizations and institutions to share forest resources data;

(3) promote the development of information systems that support access to important forest resources data;

(4) promote improvement in the accuracy, reliability, and statistical soundness of fundamental forest resources data;

(5) promote linkages and integration of forest resources data to other natural resource information;

(6) promote access and use of forest resources data and information systems in decision-making by a variety of public and private organizations;

(7) promote expanding the capacity and reliability of forest growth, succession, and other types of ecological models; and

(8) conduct a needs assessment for improving the quality and quantity of information systems.

Subd. 3. Report. The information cooperative shall report to the council its accomplishments in fulfilling the responsibilities identified in this section.

HIST: 1995 c 220 s 86

* NOTE: This section, as added by Laws 1995, chapter 220, *section 86, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.



Section 89A.10 Continuing education; certification.

89A.10 Continuing education; certification.

It is the policy of the state to encourage timber harvesters and forest resource professionals to establish continuing education programs within their respective professions that promote sustainable forest management. The council shall, where appropriate, facilitate the development of these programs.

HIST: 1995 c 220 s 87; 1999 c 231 s 122

* NOTE: This section, as added by Laws 1995, chapter 220, *section 87, is repealed by Laws 1995, chapter 220, section 141, *paragraph (b), effective June 30, 2007. Laws 1995, chapter 220, *section 142, as amended by Laws 1995, chapter 263, section 12; *Laws 1996, chapter 351, section 1; Laws 1999, chapter 231, *section 191; and Laws 2001, First Special Session chapter 2, *section 151.






Chapter 90 Timber Lands

Section 90.005 Surveyor general, office abolished; functions transferred to natural resources commissioner.

90.005 Surveyor general, office abolished; functions transferred to natural resources commissioner.

Subdivision 1. Repealed, 1996 c 310 s 1

Subd. 2. Interpretation of references. Whenever in any other general law, or resolution of the legislature heretofore or hereafter adopted, or in any document, record, or proceeding authorized by the same, any word or phrase is used in reference to or descriptive of the surveyor general, or officer or employee thereof, or their respective activities, whose powers, duties, or activities are by Laws 1967, chapter 568 assigned or transferred to the commissioner of natural resources, such word, phrase, or reference shall hereafter be deemed to refer to, include, and describe the commissioner of natural resources, or officers or employees of the commissioner.

Subd. 3. Continuation of surveyor general powers and duties. The department of natural resources is deemed and held to constitute a continuation of the office of the surveyor general as to powers and duties of the surveyor general transferred by Laws 1967, chapter 568, and not a new authority for the purpose of succession to all rights, powers, duties and obligations of the surveyor general as constituted at the time of such assignment or transfer, with the same force and effect as if such powers and duties had not been assigned or transferred.

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Repealed, 1996 c 310 s 1

Subd. 6. Unexpended funds. All unexpended funds appropriated to the surveyor general for the purpose of any of its functions, powers, or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources, are hereby transferred to the commissioner. Where unexpended funds appropriated to the surveyor general for the purposes of any of its functions, powers or duties are changed by Laws 1967, chapter 568 so that the functions, powers or duties are in more than one department, commission, or agency, the commissioner of administration shall allocate the appropriation between the state departments, commissions, or agencies concerned, and the funds so allocated are reappropriated therefor.

Subd. 7. Employees. Except as otherwise provided in Laws 1967, chapter 568, all persons in the classified service and employed by the surveyor general for the purposes of any of its functions, powers or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources are hereby transferred to such commissioner. The positions of all persons in the unclassified service and employed by the surveyor general for the purposes of powers or duties which are transferred by Laws 1967, chapter 568 to the commissioner of natural resources are hereby abolished.

HIST: 1967 c 568 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 90.01 Definitions.

90.01 Definitions.

Subdivision 1. Applicability. Unless the language or context clearly indicates that a different meaning is indicated, the following terms, for the purposes of this chapter shall have the meanings ascribed to them.

Subd. 2. Department. "Department" means the department of natural resources of the state of Minnesota.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources or agents thereof.

Subd. 4. Scaler. "Scaler" means a qualified bonded person designated by the commissioner to measure cut forest products.

Subd. 5. State appraiser. "State appraiser" means an employee of the department designated by the commissioner to appraise state lands.

Subd. 6. Timber. "Timber" means trees that will produce forest products of value whether standing or down, and including but not limited to logs, posts, poles, bolts, pulpwood, cordwood, lumber and decorative material.

Subd. 7. Permit. "Permit" means the written authorization of the commissioner to cut timber on state lands.

Subd. 8. Permit holder. "Permit holder" means the person holding a permit to cut timber on state lands.

Subd. 9. Person. "Person" means any natural person acting personally, or in any representative capacity, and any corporation, firm, or association of whatever nature or kind.

HIST: (6353, 6394-2) 1917 c 162 s 1; 1925 c 276 s 2; 1961 c 202 s 1; 1967 c 568 s 2; 1969 c 366 s 1; 1969 c 1129 art 10 s 2; 1986 c 444



Section 90.02 Citation, statement of policy.

90.02 Citation, statement of policy.

This chapter may be cited as the State Timber Act.

It is the intent and desire of the Minnesota legislature to provide equal opportunity for all segments of our society to participate in the sale process; and attempt to prevent the purchase or acquisition of excessive volumes of the state's timber resources by any one individual or corporation.

The department of natural resources is directed to enact rules to reach this objective; including provision for sale of all timber species by both the informal and the auction sale method; and maintaining reasonable proportions of volume in each method of sale.

HIST: (6394-1) 1925 c 276 s 1; 1975 c 106 s 1; 1985 c 248 s 70



Section 90.03 Repealed, 1961 c 202 s 38

90.03 Repealed, 1961 c 202 s 38



Section 90.031 Executive council and commissioner powers.

90.031 Executive council and commissioner powers.

Subdivision 1. Repealed, 1967 c 66 s 3

Subd. 2. Repealed, 1967 c 66 s 3

Subd. 3. Settlement. The commissioner may make settlement for not less than the full value of any timber cut by lessees of state lands holding under section 92.50.

Subd. 4. Timber rules. The executive council may formulate and establish, from time to time, rules it deems advisable for the transaction of timber business of the state, including approval of the sale of timber on any tract in a lot exceeding 6,000 cords in volume when the sale is in the best interests of the state, and may abrogate, modify, or suspend rules at its pleasure.

Subd. 5. Appointment of agents. The executive council may appoint one or more agents to gather evidence in any action brought by the state or to investigate the correctness of any state appraiser's or scaler's report or to ascertain whether any timber proposed to be sold is subject to sale, or whether any trespass has been committed on state lands, and may send such agent to examine such timber or lands. Such agents of the executive council, independently of the commissioner, state appraisers, or scalers shall report, in writing, to the governor, and the money necessary to defray expenses in connection therewith shall be paid upon verified accounts from any funds available for the expenses of the executive council.

HIST: (6394-8) 1925 c 276 s 8; 1933 c 375 s 1; 1937 c 368 s 2; 1939 c 32 s 1; 1961 c 202 s 7; 1965 c 337 s 1; 1967 c 568 s 3; 1981 c 305 s 1; 1984 c 613 s 2; 1987 c 109 s 4; 1993 c 172 s 43; 1996 c 295 s 3



Section 90.04 Renumbered 90.061 subds 5-7

90.04 Renumbered 90.061 subds 5-7



Section 90.041 Commissioner powers and duties.

90.041 Commissioner powers and duties.

Subdivision 1. General duties. The commissioner shall make thorough inquiry into the extent, character, and value of the timber on all state lands and shall take such measures as will protect the timber from damage or loss by fire, trespass, or otherwise; and make such rules, in conformity with the other provisions of this chapter, for the care and control of the lands and for the sale of the timber thereon, as will best protect the interests of the state.

Subd. 2. Trespass on state lands. The commissioner may compromise and settle, with the approval of the attorney general, upon terms the commissioner deems just, any claim of the state for casual and involuntary trespass upon state lands or timber; provided that no claim shall be settled for less than the full value of all timber or other materials taken in casual trespass or the full amount of all actual damage or loss suffered by the state as a result. The commissioner shall advise the executive council of any information acquired by the commissioner concerning any trespass on state lands, giving all details and names of witnesses and all compromises and settlements made under this subdivision.

Subd. 3. Annual reports. The commissioner shall report annually or more frequently, as required, to the state executive council concerning the status of the state timber sales and timber management program, including any special problems or changes occurring since the previous report.

Subd. 4. Public meetings. Each year, the commissioner shall hold a public meeting in each forest area to inform the public of the manner in which the cutting list for that area for the next fiscal year is proposed to be allocated between informal, intermediate and regular auction sales. The public shall be afforded an opportunity to provide written and oral comments concerning the proposed allocation.

Subd. 5. Forest improvement contracts. The commissioner may contract as part of the timber sale with the purchaser of state timber at either informal or auction sale for the following forest improvement work to be done on the land included within the sale area: preparation of the site for seeding or planting of seedlings or trees, seeding or planting of seedlings or trees, and other activities relating to forest regeneration.

Subd. 6. Sale of damaged timber. The commissioner may sell at public auction timber that has been damaged by fire, windstorm, flood, or other natural cause on notice that the commissioner considers reasonable when there is a high risk that the salvage value of the timber would be lost.

Subd. 7. Emergency declaration. The commissioner may declare an emergency in the event of a catastrophe caused by fire, windstorm, flood, insect, disease, or other natural cause. In the event of an emergency declaration, the commissioner may grant an extension, without penalty or interest, on an existing permit for standing timber if the permit holder has entered into a purchase agreement to harvest timber damaged by the natural catastrophe.

HIST: (6394-9) 1925 c 276 s 9; 1961 c 202 s 8; 1967 c 66 s 1; 1981 c 305 s 2; 1984 c 613 s 3; 1985 c 26 s 1; 1985 c 248 s 70 1986 c 444; 1987 c 109 s 5; 1988 c 462 s 5; 1993 c 172 s 44; 1996 c 295 s 4



Section 90.042 Public involvement process.

90.042 Public involvement process.

By July 1 each year, the commissioner must provide a complete description of the public involvement process for timber harvest plans to the chairs of the legislative committees with jurisdiction over natural resources policy and finance. The process must provide public notice and public input in affected areas of proposed annual harvest plans.

HIST: 2000 c 485 s 1



Section 90.045 Appraisal standards.

90.045 Appraisal standards.

By July 1, 1983, the commissioner shall establish specific timber appraisal standards according to which all timber appraisals will be conducted under this chapter. The standards shall include a specification of the maximum allowable appraisal sampling error, and the procedures for tree defect allowance, tract area estimation, product volume estimation, and product value determination. The timber appraisal standards shall be included in each edition of the timber sales manual published by the commissioner. In addition to the duties pursuant to section 90.061, every state appraiser shall work within the guidelines of the timber appraisal standards. The standards shall not be subject to the rulemaking provisions of chapter 14.

HIST: 1982 c 424 s 130; 1982 c 511 s 21; 1986 c 444



Section 90.05 Renumbered 90.061 subds 1-4

90.05 Renumbered 90.061 subds 1-4



Section 90.051 Supervision of sales; bond.

90.051 Supervision of sales; bond.

The department employee delegated to supervise state timber appraisals and sales shall be bonded in a form to be prescribed by the attorney general and in the sum of not less than $25,000, conditioned upon the faithful and honest performance of duties.

HIST: (6394-11) 1925 c 276 s 11; 1961 c 202 s 10; 1986 c 444



Section 90.06 Repealed, 1961 c 202 s 38

90.06 Repealed, 1961 c 202 s 38



Section 90.061 State appraisers.

90.061 State appraisers.

Subdivision 1. Designation; bond. The commissioner may designate any qualified person as a state appraiser. Each state appraiser shall be bonded in a sum of not less than $1,000, conditioned upon the faithful performance of duties.

Subd. 2. Arrest authority. Every state appraiser is hereby authorized to arrest any person found trespassing or to have trespassed upon state lands and deliver the trespasser to the sheriff of the county and immediately enter a complaint before a court of competent jurisdiction in the county charging the person so arrested with such trespass, and the person so charged shall be arraigned and given a hearing on the complaint.

Subd. 3. Identification required. Each state appraiser shall possess when on duty an identification card provided by the commissioner. Any person not a state appraiser who shall impersonate or claim to be a state appraiser shall be guilty of a misdemeanor.

Subd. 4. Document requirements. When an appraisal or valuation of any land is made, the state appraiser shall place an estimate and valuation of any timber thereon and make a separate appraisal report thereof; the report shall be made from field notes made on the land, shall be dated when made and, together with the field notes shall be made a part of the records of the department. The state appraiser shall sign each page of the field notes and appraisal report. These records shall show that the state appraiser was actually upon the land when the estimate and valuation was made.

The appraisal report shall state the amount of each kind of timber and the value of each kind of timber for each 40-acre tract or subdivision and for each tract designated in the government survey as a government lot or portions thereof except that reports made for the purpose of timber sales only shall include the percentage value of timber on such 40-acre tract or subdivision or government lot or a portion thereof together with the total amount of each kind of timber and the total value of each kind of timber for the sale unit.

Subd. 5. Appraiser duties. The duties of the state appraiser shall be to appraise and place a valuation upon any state lands or any state timber or any interest therein anywhere; to check-scale timber cut from state lands in trespass, either situated upon state lands or removed therefrom; to check-scale any scale of timber cut on state lands; to make check-scales, by the stump and top, or any other method, of timber removed from state lands; and to perform such other duties as may be assigned.

Subd. 6. Construction. Nothing contained in this chapter shall be construed to in any way amend any other provision of law relating to the appointment of appraisers by other officials.

Subd. 7. Land interest prohibited. No state appraiser shall have any interest, directly or indirectly, in any of the state land or material improvements thereon and shall not purchase, directly or indirectly, any interest in the same or any part thereof.

Subd. 8. Appraiser authority; form of documents. State appraisers are empowered, with the consent of the commissioner, to perform any scaling, and generally to supervise the cutting and removal of timber on or from state lands so far as may be reasonably necessary to insure compliance with the terms of the permits or other contracts governing the same and protect the state from loss.

The form of appraisal reports, records, and notes to be kept by state appraisers shall be as the commissioner prescribes.

HIST: (6354-6356, 6394-11) 1917 c 162 s 2-4; 1925 c 276 s 11; 1937 c 369 s 1; 1961 c 202 s 2,3,10; 1967 c 38 s 1; 1967 c 568 s 4; 1986 c 444



Section 90.07 Renumbered 90.301 subdivision 1

90.07 Renumbered 90.301 subdivision 1



Section 90.08 Renumbered 90.311

90.08 Renumbered 90.311



Section 90.09 Renumbered 90.321

90.09 Renumbered 90.321



Section 90.10 Repealed, 1961 c 202 s 38

90.10 Repealed, 1961 c 202 s 38



Section 90.101 Timber sold at public auction, maximum lots of 6,000 cords.

90.101 Timber sold at public auction, maximum lots of 6,000 cords.

Subdivision 1. Sale requirements. The commissioner may sell the timber on any tract of state land in lots not exceeding 6,000 cords in volume and may determine the number of sections or fractional sections of land to be covered by any one permit issued to the purchaser of timber on state lands, or in any one contract or other instrument relating thereto. No timber shall be sold, except (1) to the highest bidder at public auction, or (2) if unsold at public auction the commissioner may offer the timber for private sale for a period of no more than six months after the public auction to any person who pays the appraised value for the timber. The minimum price shall be the appraised value as fixed by the report of the state appraiser. Sales may include tracts in more than one contiguous county and shall be held either in the county in which the tract is located or in an adjacent county which is nearest the tract offered for sale. In adjoining counties, sales may not be held less than two hours apart.

Subd. 2. Sale list and notice. At least 30 days before the date of sale, the commissioner shall compile a list containing a description of each tract of land upon which any timber to be offered is situated and a statement of the quantity of timber and of the appraised price of each kind of timber thereon as shown by the report of the state appraiser. The commissioner may also list the quantity of timber of doubtful market value and the appraised price of each kind of such timber within the sale area that may be cut at the discretion of the purchaser. Optional timber will not be considered a part of the sale contract until the permit holder has advised the commissioner of an intent to cut such timber. No description shall be added after the list is posted and no timber shall be sold from land not described in the list. Copies of the list shall be furnished to all interested applicants. A copy of the list shall be conspicuously posted in the forest office or other public facility most accessible to potential bidders at least 30 days prior to the date of sale. The commissioner shall cause a notice to be published once not less than one week before the date of sale in a legal newspaper in the county or counties where the land is situated. The notice shall state the time and place of the sale and the location at which further information regarding the sale may be obtained. The commissioner may give other published or posted notice as the commissioner deems proper to reach prospective bidders.

HIST: (6394-13) 1925 c 276 s 13; 1961 c 202 s 12; 1963 c 44 s 1; 1967 c 110 s 1; 1969 c 366 s 2; 1975 c 106 s 2; 1981 c 305 s 3; 1986 c 444; 1987 c 109 s 6; 1990 c 443 s 1; 1993 c 172 s 45; 1994 c 551 s 3,4; 1996 c 295 s 6



Section 90.11 Renumbered 90.031

90.11 Renumbered 90.031



Section 90.111 Repealed, 1967 c 110 s 12

90.111 Repealed, 1967 c 110 s 12



Section 90.12 Renumbered 90.041

90.12 Renumbered 90.041



Section 90.121 Intermediate auction sales; maximum lots of 3,000 cords.

90.121 Intermediate auction sales; maximum lots of 3,000 cords.

The commissioner may sell the timber on any tract of state land in lots not exceeding 3,000 cords in volume, in the same manner as timber sold at public auction under section 90.101, and related laws, subject to the following special exceptions and limitations:

(1) sales shall be at the forest office or other public facility most accessible to potential bidders or close to where the tract is located;

(2) the commissioner's list describing the tract, quantity of timber, and appraised price shall be compiled not less than 30 days before the date of sale and a copy of the list posted not less than 30 days before the date of the sale at the location designated for the sale;

(3) notice of the sale shall be published once, not less than one week before the date of the sale;

(4) no bidder may be awarded more than 25 percent of the total tracts offered at the first round of bidding unless fewer than four tracts are offered, in which case not more than one tract shall be awarded to one bidder. Any tract not sold may be offered for sale for a period of no more than six months for purchase by persons eligible under this section at the appraised value;

(5) the bond or deposit required pursuant to section 90.161 or 90.173 shall be given or deposited and approved as to form and execution by the commissioner before any cutting begins;

(6) in lieu of the placing of the marks M I N on cut products as prescribed under section 90.151, subdivision 2, all landings of cut products shall be legibly marked with the name of the permit holder and the assigned permit number; and

(7) no sale may be made to a person having more than 20 employees.

The auction sale procedure set forth in this section constitutes an additional alternative timber sale procedure available to the commissioner and is not intended to replace other authority possessed by the commissioner to sell timber in lots of 3,000 cords or less.

HIST: 1981 c 305 s 4; 1991 c 92 s 1; 1993 c 172 s 46; 1994 c 551 s 5; 1996 c 295 s 7; 2000 c 485 s 2



Section 90.125 Renumbered 282.38

90.125 Renumbered 282.38



Section 90.13 Renumbered 90.191

90.13 Renumbered 90.191



Section 90.14 Auction sale procedure.

90.14 Auction sale procedure.

(a) All state timber shall be offered and sold by the same unit of measurement as it was appraised. The sale shall be made to the party who (1) shall bid the highest price for all the several kinds of timber as advertised, or (2) if unsold at public auction, to the party who purchases at any sale authorized under section 90.101, subdivision 1. The commissioner may refuse to approve any and all bids received and cancel a sale of state timber for good and sufficient reasons.

(b) The purchaser at any sale of timber shall, immediately upon the approval of the bid, or, if unsold at public auction, at the time of purchase at a subsequent sale under section 90.101, subdivision 1, pay to the commissioner 15 percent of the appraised value. In case any purchaser fails to make such payment, the purchaser shall be liable therefor to the state in a civil action, and the commissioner may reoffer the timber for sale as though no bid or sale under section 90.101, subdivision 1, therefor had been made.

(c) In lieu of the scaling of state timber required by this chapter, a purchaser of state timber may, at the time of the bid approval and upon payment by the purchaser to the commissioner of 15 percent of the appraised value, elect in writing on a form prescribed by the attorney general to purchase a permit based solely on the appraiser's estimate of the volume of timber described in the permit, provided that the commissioner has expressly designated the availability of such option for that tract on the list of tracts available for sale as required under section 90.101 or 90.121. A purchaser who elects in writing on a form prescribed by the attorney general to purchase a permit based solely on the appraiser's estimate of the volume of timber described on the permit does not have recourse to the provisions of section 90.281.

HIST: (6394-16) 1925 c 276 s 16; 1961 c 202 s 13; 1967 c 110 s 2; 1986 c 444; 1987 c 109 s 7; 2000 c 485 s 3



Section 90.15 Subdivisions renumbered, repealed, or no longer in effect

90.15 Subdivision 1. Renumbered 90.061 subd 8

Subd. 2. Renumbered 90.051



Section 90.151 Permits to cut and remove timber sold at public auction.

90.151 Permits to cut and remove timber sold at public auction.

Subdivision 1. Issuance; expiration. (a) Following receipt of the down payment for state timber sold at public auction, the commissioner shall issue a numbered permit to the purchaser, in a form approved by the attorney general, by the terms of which the purchaser shall be authorized to enter upon the land, and to cut and remove the timber therein described, according to the provisions of this chapter. The permit shall be correctly dated and executed by the commissioner or agent and signed by the purchaser.

(b) The permit shall expire no later than five years after the date of sale as the commissioner shall specify, and the timber shall be cut within the time specified therein. All cut timber, equipment, and buildings not removed from the land within 90 days after expiration of the permit shall become the property of the state.

(c) The commissioner may grant an additional period of time not to exceed 120 days for the removal of cut timber, equipment, and buildings upon receipt of such request by the permit holder for good and sufficient reasons. The commissioner may grant a second period of time not to exceed 120 days for the removal of cut timber, equipment, and buildings upon receipt of a request by the permit holder for hardship reasons only.

(d) No permit shall be issued to any person other than the purchaser in whose name the bid was made.

Subd. 2. Permit requirements. The permit shall state the amount of timber estimated for cutting on the land, the estimated value thereof, and the price at which it is sold per thousand feet, per cord, per piece, or by whatever description sold, and shall specify the identification marks to be used which shall be M I N unless otherwise specified. The permit shall provide that the permit holder shall plainly place the specified marks upon a sufficient number of pieces to adequately identify the timber from the time of cutting until delivered to the consumer. The permit shall make provisions for the continuous identification of the cut timber. It shall provide that in case of any failure to mark the timber as specified in the permit, the state has the right to take possession of the cut timber.

Subd. 3. Security provisions. The permit shall contain such provisions as may be necessary to secure to the state the title of all timber cut thereunder wherever found until full payment therefor and until all provisions of the permit have been fully complied with. The permit shall provide that from the date the same becomes effective until the expiration thereof, including all extensions, the purchaser and successors in interest shall be liable to the state for the full permit price of all timber covered thereby, notwithstanding any subsequent damage or injury thereto or trespass thereon or theft thereof, and without prejudice to the right of the state to pursue such timber and recover the value thereof anywhere prior to the payment therefor in full to the state. Upon recovery from any person other than the permit holder, the permit holder shall be deemed released to the extent of the net amount, after deducting all expenses of collecting same, recovered by the state from such other person.

Subd. 4. Permit terms. The permit shall provide that all timber sold or designated for cutting shall be cut without damage to other timber; that the permit holder shall remove all timber authorized to be cut under the permit; that timber sold by board measure but later determined by the commissioner not to be convertible into board measure shall be paid for by the piece or cord or other unit of measure according to the size, species, or value, as may be determined by the commissioner; that all timber products, except as specified by the commissioner, shall be scaled and the final settlement for the timber cut shall be made on this scale; and that the permit holder shall pay to the state the permit price for all timber authorized to be cut, including timber not cut.

Subd. 5. Report provisions. The permit shall provide that the permit holder upon request of the commissioner shall make a report in writing to the commissioner under oath enumerating and stating the amounts of timber cut under such permit, the kinds of timber removed and the amounts of each in board feet, per piece, in cords, or any other unit of measure, in the manner required by the commissioner. Any false return or report made to the commissioner by any such permit holder or by any one representing the permit holder shall constitute a gross misdemeanor.

Subd. 6. Notice and approval required. The permit shall provide that the permit holder shall not start cutting any state timber nor clear building sites nor logging roads until the commissioner has been notified and has given prior approval to such cutting operations.

Subd. 7. Liability for timber cut in trespass. The permit shall provide that the permit holder shall pay the permit price value for any timber sold which is negligently destroyed or damaged by the permit holder in cutting or removing other timber sold. If the permit holder shall cut or remove or negligently destroy or damage any timber upon the land described, not sold under the permit, except such timber as it may be necessary to cut and remove in the construction of necessary logging roads and landings approved as to location and route by the commissioner, such timber shall be deemed to have been cut in trespass. The permit holder shall be liable for any such timber and recourse may be had upon the bond.

Subd. 8. Suspension; cancellation. The permit shall provide that the commissioner shall have the power to order suspension of all operations under the permit when in the commissioner's judgment the conditions thereof have not been complied with and any timber cut or removed during such suspension shall be deemed to have been cut in trespass; that the commissioner may cancel the permit at any time when in the commissioner's judgment the conditions thereof have not been complied with and such cancellation shall constitute repossession of the timber by the state; that the permit holder shall remove equipment and buildings from such land within 90 days after such cancellation; that, if the purchaser at any time fails to pay any obligations to the state under any other permits, any or all permits may be canceled; and that any timber removed in violation of the terms of the permit or of any law shall constitute trespass.

Subd. 9. Slashings disposal. The permit shall provide that the permit holder shall burn or otherwise dispose of all slashings or other refuse resulting from cutting operations in the manner now or hereafter provided by law.

Subd. 10. Injunctive relief. The permit shall provide that at any time the state may bring an action or suit to restrain, enjoin and prohibit the further cutting or removal of timber or the further entry of the permit holder or representatives upon any of the lands covered by the permit when in the opinion of the attorney general any of the terms of the permit are being or have been violated, which suit shall be without prejudice to any other action or proceeding on behalf of the state.

Subd. 11. Void for nonconformance. Except as authorized under section 90.191, any permit which fails to conform to the requirements of this section or, in the case of a permit issued under section 90.121, which fails to conform to the requirements of section 90.121, shall be void.

Subd. 12. Addition of unsold timber. The permit shall provide that should the commissioner find it advisable to salvage or remove for proper forest management certain unsold timber within the permit area, this timber, with the written consent of the permit holder, may be added at an appraised price to the timber sold.

Subd. 13. Repealed, 1994 c 551 s 12

Subd. 14. Repealed, 1994 c 551 s 12

HIST: (6394-17) 1925 c 276 s 17; 1937 c 368 s 3; 1961 c 202 s 14; 1967 c 27 s 1; 1967 c 66 s 2; 1967 c 110 s 3-9; 1967 c 568 s 5-7; 1969 c 366 s 3; 1975 c 106 s 3,4; 1981 c 305 s 5,6; 1986 c 444; 1987 c 109 s 8,9; 1994 c 551 s 6; 2000 c 485 s 4,5



Section 90.16 Renumbered 90.281

90.16 Renumbered 90.281



Section 90.161 Surety bonds for auction timber permits.

90.161 Surety bonds for auction timber permits.

Subdivision 1. Bond required. Except as otherwise provided by law, the purchaser of any state timber, before any timber permit shall become effective for any purpose, shall give a good and valid bond to the state of Minnesota equal to the value of all timber covered or to be covered by the permit, as shown by the sale price bid and the appraisal report as to quantity, less the amount of any payment pursuant to section 90.14. The bond shall be conditioned upon the faithful performance by the purchaser and successors in interest of all terms and conditions of the permit and all requirements of law in respect to timber sales. The bond shall be approved in writing by the commissioner and filed for record in the commissioner's office. In the alternative to cash and bond requirements, but upon the same conditions, a purchaser may post bond for 100 percent of the purchase price and request refund of the amount of any payment pursuant to section 90.14. The commissioner may credit the refund to any other permit held by the same permit holder if the permit is delinquent as provided in section 90.181, subdivision 2, or may credit the refund to any other permit to which the permit holder requests that it be credited.

Subd. 2. Failure to bond. If bond is not furnished, no harvesting may occur and the down payment for timber shall forfeit to the state.

Subd. 3. Subrogation. In case of default in payment by the permit holder the surety upon the bond shall make payment in full to the state of all sums of money due under such permit; and thereupon such surety shall be deemed immediately subrogated to all the rights of the state in the timber so paid for; and such subrogated party may pursue the timber and recover therefor, or have any other appropriate relief in relation thereto which the state might or could have had if such surety had not made such payment. No assignment or other writing on the part of the state shall be necessary to make such subrogation effective, but the certificate signed by and bearing the official seal of the commissioner, showing the amount of such timber, the lands from which it was cut or upon which it stood, and the amount paid therefor, shall be prima facie evidence of such facts.

HIST: (6394-18) 1925 c 276 s 18; 1939 c 120 s 1; 1961 c 202 s 15; 1967 c 110 s 10; 1981 c 305 s 7; 1986 c 444; 1987 c 109 s 10; 1994 c 551 s 7,8; 2000 c 485 s 6,7



Section 90.162 Alternative to bond or deposit requirements.

90.162 Alternative to bond or deposit requirements.

In lieu of the bond or cash deposit required by section 90.161 or 90.173, a purchaser of state timber may, at the time of the bid approval and upon payment by the purchaser to the commissioner of 15 percent of the appraised value under section 90.14, elect in writing on a form prescribed by the attorney general to prepay the purchase price for any designated cutting block identified on the permit before the date the purchaser enters upon the land to begin harvesting the timber.

HIST: 1991 c 61 s 1; 2000 c 485 s 8



Section 90.17 Renumbered 90.101

90.17 Renumbered 90.101



Section 90.171 Assignment of auction timber permits.

90.171 Assignment of auction timber permits.

Any permit sold at public auction may be assigned upon written approval of the commissioner. The assignment of any permit shall be signed and acknowledged by the permit holder. The commissioner shall not approve any assignment until the assignee has given to the state a bond which shall be substantially in the form of, and shall be deemed of the same effect as, the bond required of the original purchaser. The commissioner may accept the agreement of the assignee and any corporate surety upon such original bond, substituting the assignee in the place of such original purchaser and continuing such original bond in full force and effect, as to the assignee. Thereupon but not otherwise the permit holder making the assignment shall be released from all liability arising or accruing from actions taken after the assignment became effective.

HIST: (6394-19) 1925 c 276 s 19; 1961 c 202 s 16; 1969 c 366 s 4; 1986 c 444



Section 90.172 Annual report.

90.172 Annual report.

The commissioner shall file an annual report on or before September 30 of each year with the legislative reference library providing detailed information on all auctions and informal sales made in the previous fiscal year. The report shall include but not be limited to the names and addresses of all purchasers, volumes of timber purchased, species, appraised value and sale price. The commissioner shall make copies of the report available to the public upon request.

HIST: 1975 c 106 s 6



Section 90.173 Purchaser's or assignee's cash deposit in lieu of bond.

90.173 Purchaser's or assignee's cash deposit in lieu of bond.

(a) In lieu of filing the bond required by section 90.161 or 90.171, as security for the issuance or assignment of a timber permit the person required to file the bond may deposit with the state treasurer cash, a certified check, a cashier's check, a personal check, a postal, bank, or express money order, assignable bonds or notes of the United States, or an assignment of a bank savings account or investment certificate or an irrevocable bank letter of credit, in the same amount as would be required for a bond. If securities listed in this section are deposited, the par value of the securities shall be not less than the amount required for the timber sale bond, and the person required to file the timber sale bond shall submit an agreement authorizing the commissioner to sell or otherwise take possession of the security in the event of default under the timber sale. All of the conditions of the timber sale bond shall equally apply to the deposit with the state treasurer. In the event of a default the state may take from the deposit the sum of money to which it is entitled; the remainder, if any, shall be returned to the person making the deposit. When cash is deposited for a bond, it shall be applied to the amount due when a statement is prepared and transmitted to the permit holder pursuant to section 90.181. Any balance due to the state shall be shown on the statement and shall be paid as provided in section 90.181. Any amount of the deposit in excess of the amount determined to be due pursuant to section 90.181 shall be returned to the permit holder when a final statement is transmitted pursuant to that section. All or part of a cash bond may be withheld from application to an amount due on a nonfinal statement if it appears that the total amount due on the permit will exceed the bid price.

(b) If an irrevocable bank letter of credit is provided as security under paragraph (a), at the written request of the permittee the state shall annually allow the amount of the bank letter of credit to be reduced by an amount proportionate to the value of timber that has been harvested and for which the state has received payment under the timber permit. The remaining amount of the bank letter of credit after a reduction under this paragraph must not be less than the value of the timber remaining to be harvested under the timber permit.

HIST: 1965 c 38 s 1; 1969 c 399 s 1; 1981 c 305 s 8; 1987 c 109 s 11; 1991 c 61 s 2; 2000 c 485 s 9



Section 90.18 Repealed, 1961 c 202 s 38

90.18 Repealed, 1961 c 202 s 38



Section 90.181 Statement of timber cut.

90.181 Statement of timber cut.

Subdivision 1. Passage of title to timber. (a) The commissioner shall transmit to the permit holder a statement of the amount due therefor by the terms of the permit upon completion of the cutting or at least annually in the case of an auction permit. Any partial payment received may be applied to any items on the statement as the commissioner shall determine.

(b) The title to the timber shall not pass from the state until the timber has been scaled as required by the permit, full payment for the timber has been received, and all other provisions of the permit have been fully complied with.

Subd. 2. Deferred payments. (a) If the amount of the statement is not paid within 30 days of the date thereof, it shall bear interest at the rate determined pursuant to section 16A.124, except that the purchaser shall not be required to pay interest that totals $1 or less. If the amount is not paid within 60 days, the commissioner shall place the account in the hands of the attorney general who shall proceed to collect the same. When deemed in the best interests of the state, the commissioner shall take possession of the timber for which an amount is due wherever it may be found and sell the same informally or at public auction after giving reasonable notice.

(b) The proceeds of the sale shall be applied, first, to the payment of the expenses of seizure and sale; and, second, to the payment of the amount due for the timber, with interest; and the surplus, if any, shall belong to the state; and, in case a sufficient amount is not realized to pay these amounts in full, the balance shall be collected by the attorney general. Neither payment of the amount, nor the recovery of judgment therefor, nor satisfaction of the judgment, nor the seizure and sale of timber, shall release the sureties on any bond given pursuant to this chapter, or preclude the state from afterwards claiming that the timber was cut or removed contrary to law and recovering damages for the trespass thereby committed, or from prosecuting the offender criminally.

HIST: (6394-30, 31) 1925 c 276 s 30,31; 1933 c 375 s 2; 1961 c 202 s 23,24; 1965 c 337 s 2; 1967 c 110 s 11; 1967 c 568 s 8; 1969 c 366 s 5; 1981 c 305 s 9; 2000 c 485 s 10



Section 90.19 Repealed, 1961 c 202 s 38

90.19 Repealed, 1961 c 202 s 38



Section 90.191 Informal sales of state timber.

90.191 Informal sales of state timber.

Subdivision 1. Sale requirements. The commissioner may sell the timber on any tract of state land in lots not exceeding 500 cords in volume, without formalities but for not less than the full appraised value thereof, to any person. No sale shall be made under this section to any person holding two permits issued hereunder which are still in effect; except that (1) a partnership as defined in chapter 323, which may include spouses but which shall provide evidence that a partnership exists, may be holding two permits for each of not more than three partners who are actively engaged in the business of logging or who are the spouses of persons who are actively engaged in the business of logging with that partnership; and (2) a corporation, a majority of whose shares and voting power are owned by natural persons related to each other within the fourth degree of kindred according to the rules of the civil law or their spouses or estates, may be holding two permits for each of not more than three shareholders who are actively engaged in the business of logging or who are the spouses of persons who are actively engaged in the business of logging with that corporation.

Subd. 2. Time frame for cutting and removal. Upon receipt of payment for the full appraised value, the commissioner may issue a permit to cut timber within two years from the date of sale under any supervision and provisions the commissioner deems advisable. All cut timber, equipment, and buildings not removed from the land within 90 days after expiration of the permit shall become the property of the state. The commissioner may grant an additional period of not to exceed 120 days for the removal of cut timber, equipment, and buildings upon receipt of a request by the permit holder for good and sufficient reasons. The commissioner may grant a second period of time not to exceed 120 days for the removal of cut timber, equipment, and buildings upon receipt of a request by the permit holder for hardship reasons only.

Subd. 3. Scaling; purchaser responsibilities; addition of unsold timber. All timber products, except as specified by the commissioner of natural resources, cut under the provisions of this section, shall be scaled and the final settlement for the timber cut shall be made on this scale. The purchaser shall dispose of slashings according to law, shall be liable under this chapter in trespass for cutting timber held in reserve or unnecessarily injuring any timber not included within the sale under this section, and shall be otherwise subject to all the laws governing the sale and removal of state timber, so far as applicable except as provided under subdivision 4.

The permit shall provide that should the commissioner find it advisable to salvage or remove for proper forest management certain unsold timber within the permit area, this timber, with the written consent of the permit holder, may be added at an appraised price to the timber sold.

Subd. 4. Timber markings. In lieu of the placing of the marks M I N on cut products as prescribed under section 90.151, subdivision 2, all landings of cut products must be legibly marked with the name of the permit holder and the assigned permit number.

HIST: (6394-10) 1925 c 276 s 10; 1939 c 352 s 1; 1949 c 182 s 1; 1951 c 662 s 1; 1959 c 385 s 1; 1961 c 202 s 9; 1963 c 64 s 1; 1967 c 24 s 1-3; 1967 c 27 s 2; 1967 c 568 s 9; 1969 c 366 s 6; 1969 c 1129 art 10 s 2; 1975 c 106 s 5; 1978 c 640 s 1,2; 1981 c 305 s 10; 1986 c 444; 1994 c 551 s 9; 1996 c 295 s 8



Section 90.193 Extension of timber permits.

90.193 Extension of timber permits.

The commissioner may, in the case of an exceptional circumstance beyond the control of the timber permit holder which makes it unreasonable, impractical, and not feasible to complete cutting and removal under the permit within the time allowed, grant an extension of one year. A request for the extension must be received by the commissioner before the permit expires. The request must state the reason the extension is necessary and be signed by the permit holder. An interest rate of eight percent may be charged for the period of extension.

HIST: 1984 c 613 s 4; 1994 c 551 s 10; 1998 c 395 s 1; 1998 c 401 s 31



Section 90.195 Special use permit.

90.195 Special use permit.

The commissioner may issue a permit to salvage or cut not to exceed 12 cords of fuelwood per year for personal use from either or both of the following sources: (1) dead, down, and diseased trees; (2) other trees that are of negative value under good forest management practices. The permits may be issued for a period not to exceed one year. The commissioner shall charge a fee, not less than $5, in an amount up to the stumpage current market value of fuelwood of similar species, grade, and volume that is being sold in the area where the salvage or cutting is authorized under the permit.

HIST: 1967 c 25 s 1; 1980 c 614 s 78; 1Sp1981 c 4 art 2 s 10



Section 90.20 Renumbered 90.14

90.20 Renumbered 90.14



Section 90.201 Void timber sales; refunds; adjustment of sale terms.

90.201 Void timber sales; refunds; adjustment of sale terms.

Subdivision 1. Void sales; refunds. Any sale of timber made by fraud or mistake or in violation of the provisions of this chapter shall be void, the permit issued thereon shall be of no effect, and the holder shall be required to surrender the same. In case of a sale made by mistake the amount paid shall be refunded to the permit holder, or at the request of the permit holder the commissioner may credit the refund as payment upon any other timber purchased by the permit holder. If timber has been cut on a permit which required cancellation due to error by the state, it may be sold at single stumpage rate without formalities.

Subd. 2. Refunds on final billing. The commissioner shall refund to a permit holder any amount paid on a timber sale which exceeds the value of the timber cut under that sale as determined on a final statement transmitted pursuant to section 90.181. The commissioner may credit a refund to any other permit held by the same permit holder if the permit is delinquent as provided in section 90.181, subdivision 2, and may credit a refund to any other permit to which the permit holder requests that it be credited.

Subd. 2a. Prompt payment of refunds. Any refund of cash that is due to a permit holder as determined on a final statement transmitted pursuant to section 90.181 or a refund of cash made pursuant to section 90.161, subdivision 1, or 90.173, paragraph (a), shall be paid to the permit holder according to section 16A.124 unless the refund is credited on another permit as provided in this chapter.

Subd. 3. Settlement of permit obligations. When a permit holder dies or becomes permanently incapacitated, the commissioner may cancel the permit and compromise and settle the remaining obligations to the state.

Subd. 4. Damaged timber; reappraisal. When standing timber under a valid permit is damaged through fire, windstorm, flood, or other natural cause, the commissioner may reappraise the timber and modify the permit. The commissioner shall ensure that the reappraisal is in the best interest of the state and the trust.

HIST: (6394-20) 1925 c 276 s 20; 1961 c 202 s 17; 1967 c 23 s 1; 1982 c 511 s 20; 1986 c 444; 1993 c 172 s 47; 2000 c 485 s 11,12



Section 90.21 Renumbered 90.151

90.21 Renumbered 90.151



Section 90.211 Purchase money, when forfeited.

90.211 Purchase money, when forfeited.

If the purchaser of any timber or the purchaser's assignee fails to cut any part thereof before the expiration of the permit, the purchaser or assignee shall nevertheless pay the price therefor; but under no circumstances shall timber be cut after the expiration of the permit or extension thereof.

HIST: (6394-21) 1925 c 276 s 21; 1967 c 27 s 3; 1986 c 444



Section 90.215 Renumbered 90.55

90.215 Renumbered 90.55



Section 90.22 Renumbered 90.161

90.22 Renumbered 90.161



Section 90.221 Timber sales records.

90.221 Timber sales records.

The commissioner shall keep timber sales records, including the description of each tract of land from which any timber is sold; the date of the report of the state appraisers; the kind, amount, and value of the timber as shown by such report; the date of the sale; the price for which the timber was sold; the name of the purchaser; the number, date of issuance and date of expiration of each permit; the date of any assignment of the permit; the name of the assignee; the dates of the filing and the amounts of the respective bonds by the purchaser and assignee; the names of the sureties thereon; the amount of timber taken from the land; the date of the report of the scaler and state appraiser; the names of the scaler and the state appraiser who scaled the timber; and the amount paid for such timber and the date of payment.

HIST: (6394-29) 1925 c 276 s 29; 1957 c 202 s 1; 1961 c 202 s 22; 1967 c 568 s 10



Section 90.23 Renumbered 90.171

90.23 Renumbered 90.171



Section 90.231 Timber sales, marking of boundaries.

90.231 Timber sales, marking of boundaries.

Whenever timber on a tract of state-owned land is sold, prior to the removal of the timber, the commissioner shall designate the boundaries of such tract.

HIST: 1961 c 757 s 1; 1969 c 366 s 7



Section 90.24 Renumbered 90.201

90.24 Renumbered 90.201



Section 90.25 Renumbered 90.211

90.25 Renumbered 90.211



Section 90.251 Timber scaling.

90.251 Timber scaling.

Subdivision 1. Scaling and check scaling procedures and requirements; penalty. The commissioner shall institute scaling and check scaling procedures for state timber sufficient to protect the interest of the state. This will include the assignment of a trained timber scaling specialist in the classified service to be responsible for check scaling and to develop scaling and check scaling techniques and standards. The scaling and check scaling techniques and standards shall be approved by the commissioner. Check scaling shall also be accomplished by other forestry supervisors with reports forwarded to the timber scaling specialist. The timber scaling specialist shall report any scaling deficiencies or trespass to the commissioner. Any deficiencies requiring the attention of the attorney general or state executive council will be forwarded to these offices by the commissioner. All timber cut on lands in the charge of the commissioner, except as expressly provided otherwise by the commissioner shall be scaled. No timber may be scaled until it is first marked with M I N or as otherwise properly identified as specified in the permit. All scaling shall be done upon the land from which the timber was cut; provided that the state appraiser, subject to the approval of the commissioner, may designate in writing to a permit holder another location where such timber may be scaled, counted or measured; all logs individually scaled shall be numbered consecutively, and the number of each entered upon the minutes of the scaler; allowance shall be made for defects to make the timber equivalent to merchantable timber. No state timber shall be removed from the land where it was cut until it has been so scaled or counted except as herein provided. Any person removing timber from the land where it was cut, or from the place designated, before it has been so scaled or counted shall be guilty of theft under section 609.52.

Subd. 2. Reports of scaled timber. The scaler or state appraiser shall make separate reports to the commissioner of all such timber scaled, covering the respective permits. Each report shall describe the land on which the timber was cut, the quantities of each kind or species of timber, the total number of feet or other units of measurement, as the case may be.

Subd. 3. Final examination. Final examination of lands and timber covered by any permit shall be made by a state appraiser at or subsequent to the expiration of the permit or of any cutting season and it shall be the duty of such appraiser to ascertain and report the amount of any timber covered by the permit and cut and left on the land or left standing thereon, but the appraiser shall not report any timber cut and left which has been marked as scaled.

Subd. 4. Scaling requirements. No state timber shall ever be scaled for or on behalf of the state by any person except a state appraiser or scaler except as provided otherwise by the commissioner, and as far as practicable the scaler and appraiser shall not be the same person for any timber cut under a permit. No scale, count, measurement, or estimate of state timber officially made and reported by any state appraiser or scaler shall ever be changed or altered by any other person, nor superseded or set aside in any manner except as expressly provided in this chapter. Reappraisals of unsold state land or timber may be made when deemed advisable by the commissioner. Except as herein expressly provided and as generally authorized by section 16D.09, no claim of the state for timber from state lands shall ever be settled or discharged for less than the full amount thereof as shown by the scale or estimate of scalers, or of state appraisers, as the case may be.

HIST: (6394-22,25,26) 1925 c 276 s 22,25,26; 1957 c 278 s 1; 1961 c 202 s 18,20,21; 1967 c 568 s 11; 1969 c 366 s 8,9; 1973 c 492 s 14; 1982 c 511 s 22,23; 1984 c 613 s 5; 1986 c 444; 1995 c 186 s 25



Section 90.252 Consumer scale of state timber.

90.252 Consumer scale of state timber.

The commissioner may enter into an agreement with either a timber sale permittee, or the purchaser of the cut products, or both, so that the scaling of the cut timber and the collection of the payment for the same can be consummated by the consumer. Such an agreement shall provide for a bond or cash in lieu of a bond and such other safeguards as are necessary to protect the interests of the state. Such a scaling and payment collection procedure may be used for any state timber sale, except that no permittee who is also the consumer shall both cut and scale the timber sold unless such scaling is supervised by a state scaler.

HIST: 1969 c 366 s 10; 2000 c 485 s 13



Section 90.26 Renumbered 90.251 subds 1-3

90.26 Renumbered 90.251 subds 1-3



Section 90.27 Repealed, 1967 c 568 s 14

90.27 Repealed, 1967 c 568 s 14



Section 90.28 Repealed, 1967 c 568 s 14

90.28 Repealed, 1967 c 568 s 14



Section 90.281 Rescales, recounts and reestimates.

90.281 Rescales, recounts and reestimates.

(a) Upon complaint of any interested permit holder questioning the accuracy of any scale, count, or estimate of timber made by any state appraiser, or at any other time the commissioner determines in the absence of a complaint, the commissioner may cause a rescale, recount, or reestimate thereof to be made jointly by any two or more state appraisers, which when made shall supersede and for all purposes take the place of the original scale, count, or estimate, if and only when the scale or count varies more than ten percent from the original or the estimate exceeds the standards established by section 90.045.

(b) As a condition precedent to the making of a rescale, recount, or reestimate upon the complaint of any person, the commissioner may require the person to make available such sum of money as the commissioner deems necessary for the actual expenses thereof and to forfeit the same to the state if the rescale and recount does not vary more than ten percent from the original or the reestimate does not exceed the standards established by section 90.045. All forfeited money shall be paid into the state treasury and credited to the fund or account from which the expenses of the rescale, recount, or reestimate were paid.

HIST: (6394-12) 1925 c 276 s 12; 1961 c 202 s 11; 1967 c 568 s 12; 1986 c 444; 2000 c 485 s 14



Section 90.29 Renumbered 90.251 subd 4

90.29 Renumbered 90.251 subd 4



Section 90.30 Renumbered 90.251 subd 5

90.30 Renumbered 90.251 subd 5



Section 90.301 Timber trespass on state lands; unlawful possession and sale; rewards; records.

90.301 Timber trespass on state lands; unlawful possession and sale; rewards; records.

Subdivision 1. Trespass on public lands, damages. Whoever without valid permit shall cut any timber upon lands owned by this state, or held in trust by the state for the counties, or remove or carry away any such timber, or any other property appertaining to these lands, or shall commit any other trespass upon these lands, or shall induce or assist another to do so, shall be liable to the state for treble damages if the trespass is adjudged to have been willful but liable for double damages only if the trespass is adjudged to have been casual and involuntary. Any person found to have acquired possession in any manner of any timber unlawfully cut on lands owned by this state or held in trust by the state for the counties, shall be liable to the state for twice the stumpage value thereof. It shall be no defense to plead or claim a purchase of any state timber from any one other than the commissioner, or a purchase of any timber held in trust by the state for the counties from anyone other than the county auditor, nor may it be claimed that any other person should be joined as defendant; nor may any claim be made for remuneration or allowance for labor or expenses incurred in preparing such timber for market or transporting the same to or toward market. Every such trespass willfully committed shall be a gross misdemeanor.

Subd. 2. Seizure of unlawfully cut timber. The commissioner may take possession of any timber hereafter unlawfully cut upon or taken from any land owned by the state wherever found and may sell the same informally or at public auction after giving such notice as the commissioner deems reasonable and after deducting all the expenses of such sale the proceeds thereof shall be paid into the state treasury to the credit of the proper fund; and when any timber so unlawfully cut has been intermingled with any other timber or property so that it cannot be identified or plainly separated therefrom the commissioner may so seize and sell the whole quantity so intermingled and, in such case, the whole quantity of such timber shall be conclusively presumed to have been unlawfully taken from state land. When the timber unlawfully cut or removed from state land is so seized and sold the seizure shall not in any manner relieve the trespasser who cut or removed, or caused the cutting or removal of, any such timber from the full liability imposed by this chapter for the trespass so committed, but the net amount realized from such sale shall be credited on whatever judgment is recovered against such trespasser.

Subd. 3. Penalty. In addition to any other penalty provided by law, any person who shall remove, transport, carry away, conceal, or convert to personal use any timber unlawfully cut on state lands, knowing the same to have been so cut, shall be guilty of theft of the same and prosecuted and punished accordingly in the county where the property was cut or in any county into or through which the property or any part thereof may be removed; and when any corporation is guilty of the acts herein declared to be theft, each officer of the corporation shall, individually and severally, be guilty of such theft.

Subd. 4. Apprehension of trespassers; reward. The following rewards shall be paid to any person giving to the proper authorities any information which shall lead to the detection and conviction of any persons violating any of the provisions of this chapter: $25 reward, if the value of the timber so unlawfully cut or removed shall not exceed the sum of $25; $50 reward, if the value of the timber shall not exceed $50; and $100 reward, if the value of the timber shall exceed the sum of $100; and the court before whom the person so violating the provisions of this chapter shall have been tried, shall, upon application of any person claiming to be entitled to such reward, examine the claim in a summary manner and determine whether or not the person claiming the reward is entitled to the same and, if it should appear to the satisfaction of the court that the person claiming the reward is entitled to the same, a certificate of such facts shall be made by the court and delivered to the person, which shall be deemed evidence of a right to the reward. The executive council shall pay the same from any funds appropriated for its expenses.

Subd. 5. Record of trespasses. The commissioner shall keep a record of all trespasses reported, with the estimates, appraisals and settlements thereof.

Subd. 6. Ticket for theft violations. The commissioner may design and issue a ticket in the form, and having the effect, of a summons and complaint, for use in cases of theft of state timber or other state property, where the value of the property is within the limits established by section 609.52, subdivision 3, clause (5). The ticket shall provide for the name and address of the person charged with the violation, the offense charged, the time and place the person is to appear before a court, and any other necessary information.

HIST: (6394-3,32-34) 1925 c 276 s 3,32-34; 1937 c 368 s 1; 1955 c 387 s 1; 1961 c 202 s 4,25-27; 1965 c 35 s 5; 1967 c 23 s 2; 1984 c 613 s 6; 1986 c 444; 1987 c 254 s 5; 1990 c 566 s 5



Section 90.31 Repealed, 1957 c 202 s 2

90.31 Repealed, 1957 c 202 s 2



Section 90.311 Possession of lands contrary to agreement, remedies.

90.311 Possession of lands contrary to agreement, remedies.

If any person holds or continues in possession of any lands mentioned in this chapter contrary to the conditions or covenants of any lease, certificate of sale, permit, or other written agreement, that person shall be liable to an action for the recovery of possession of such lands and damages for the detention of the same. The commission of trespass or waste upon these lands or the destruction or removal of timber or other property therefrom may be restrained, enjoined, or otherwise prohibited by any court of competent jurisdiction at the suit of the state pending final determination of the rights of the state therein, and permanently thereafter, as the facts may warrant. No bond shall ever be required of the state in any such proceeding.

HIST: (6394-4) 1925 c 276 s 4; 1961 c 202 s 5; 1986 c 444



Section 90.32 Renumbered 90.221

90.32 Renumbered 90.221



Section 90.321 Prosecutions.

90.321 Prosecutions.

The attorney general shall prosecute or cause to be prosecuted by the county attorney when the public interest so requires any person who may be charged with any indictable offense under this chapter.

The county attorneys of the several counties shall promptly report to the commissioner all trespasses committed upon state lands which may come to their knowledge and when directed by the attorney general shall prosecute all actions for any trespass or injury thereto, for the recovery of the possession thereof, or otherwise.

The county attorneys shall prosecute all actions for trespass on lands or timber on lands held in trust by the state for the counties in their respective counties.

HIST: (6394-5) 1925 c 276 s 5; 1955 c 387 s 2; 1961 c 202 s 6



Section 90.33 Renumbered 90.181 subd 1

90.33 Renumbered 90.181 subd 1



Section 90.34 Renumbered 90.181 subd 2

90.34 Renumbered 90.181 subd 2



Section 90.35 Renumbered 90.301 subds 2,3

90.35 Renumbered 90.301 subds 2,3



Section 90.36 Renumbered 90.301 subd 5

90.36 Renumbered 90.301 subd 5



Section 90.37 Renumbered 90.301 subd 4

90.37 Renumbered 90.301 subd 4



Section 90.38 Repealed, 1961 c 202 s 38

90.38 Repealed, 1961 c 202 s 38



Section 90.39 Renumbered 90.411

90.39 Renumbered 90.411



Section 90.40 Renumbered 90.412

90.40 Renumbered 90.412



Section 90.41 State appraiser and scaler; violations, penalties.

90.41 State appraiser and scaler; violations, penalties.

Subdivision 1. Violations. Any state scaler or state appraiser who shall accept any compensation or gratuity for services as such from any other source except the state of Minnesota, or any state scaler, or other person authorized to scale state timber, or state appraiser, who shall make any false report, or insert in any such report any false statement, or shall make any such report without having examined the land embraced therein or without having actually been upon the land, or omit from any such report any statement required by law to be made therein, or who shall fail to report any known trespass committed upon state lands, or who shall conspire with any other person in any manner, by act or omission or otherwise, to defraud or unlawfully deprive the state of Minnesota of any land or timber, or the value thereof, shall be guilty of a felony. Any material discrepancy between the facts and the scale returned by any such person scaling timber for the state shall be considered prima facie evidence that such person is guilty of violating this statute.

No such appraiser or scaler who has been once discharged for cause shall ever again be appointed. This provision shall not apply to resignations voluntarily made by and accepted from such employees.

Subd. 2. Penalty. Every person who shall cut timber on state lands and fail to mark the same, as provided by law, and the permit under which the same was cut, shall be guilty of a gross misdemeanor.

HIST: (6394-26, 6394-27) 1925 c 276 s 26,27; 1961 c 202 s 29; 1967 c 568 s 13; 1969 c 366 s 11; 1986 c 444



Section 90.411 Records as notice.

90.411 Records as notice.

The records kept by the commissioner pursuant to this chapter shall be deemed notice of the facts therein set forth. All these records shall be prima facie true and correct.

HIST: (6394-36) 1925 c 276 s 36; 1961 c 202 s 28



Section 90.412 Statute of limitation not applicable; venue of proceedings.

90.412 Statute of limitation not applicable; venue of proceedings.

The statutes of this state limiting the time for bringing either civil or criminal actions shall not apply to any action brought by the state for trespass upon any of its lands, or for violating any of the terms of the permit under which timber is removed from state lands, or for failure to pay the state for all the timber removed under any such permit, or to any criminal prosecution instituted under this chapter. Any civil action brought under this chapter may, at the election of the attorney general, be brought in any county in this state.

HIST: (6394-37) 1925 c 276 s 37



Section 90.42 Laws not affected.

90.42 Laws not affected.

Nothing in this chapter shall be deemed or construed as authorizing the sale, cutting, or removal, or as excusing damage or injury to any timber reserved to the state and set aside for any purpose, including state forests set aside under the Constitution of the state of Minnesota, Article XI, Section 11, and laws enacted in furtherance thereof, except as provided in the laws directly relating to such reserved timber.

All persons cutting or removing state timber shall be subject to all laws now in force or hereafter enacted governing the burning and disposition of slashings or other debris resulting from timber operations, and concerning forest fires, including the setting or spreading or prevention or control thereof or liability therefor.

HIST: (6394-38) 1925 c 276 s 38; 1965 c 51 s 14; 1976 c 2 s 172



Section 90.46 Subdivisions renumbered, repealed, or no longer in effect

90.46 Subdivision 1. Renumbered 90.111 subdivision 1

Subd. 2. MS 1957 Repealed, 1961 c 202 s 31,38

Subd. 2. MS 1961 Renumbered 90.111 subd 2

Subd. 3. Renumbered 90.111 subd 3

Subd. 4. MS 1957 Repealed, 1961 c 202 s 33,38

Subd. 4. MS 1961 Renumbered 90.111 subd 4

Subd. 5. MS 1957 Repealed, 1961 c 202 s 34,38

Subd. 5. MS 1961 Renumbered 90.111 subd 5

Subd. 6. Renumbered 90.111 subd 6



Section 90.47 Renumbered 90.231

90.47 Renumbered 90.231



Section 90.50 Lease of certain state lands for cultivation and harvesting of decorative trees.

90.50 Lease of certain state lands for cultivation and harvesting of decorative trees.

Subdivision 1. Commissioner of natural resources may lease lands. The commissioner of natural resources may lease as herein provided any state lands under jurisdiction and control of the commissioner for the purposes of cultivating and harvesting stagnant swamp trees for Christmas trees or other decorative purposes, except lands included in a state park and except lands within the area defined by the Act of Congress approved July 10, 1930, United States Code Annotated, title 16, section 577. Such leases shall be offered at public sale upon like proceedings as provided by law for the sale of state timber. The appraisers in such proceedings shall determine and report the annual rental value of the land and the location, estimated quantity and stumpage value of the stagnant swamp trees and other merchantable timber thereon.

Subd. 2. Bids. No bid shall be accepted which is for less than the appraised price, and any bidding over and above the appraised price shall be by percentage, a percent bid to be added to the appraised rental value of the land and stumpage value of the stagnant swamp trees in the same proportion, provided that if no bids are received on a parcel when offered, it may be leased at not less than the appraised value at any time within one year thereafter, without reoffering it for public sale.

Subd. 3. Restrictions in leases. Such leases shall be subject to the following restrictions:

(a) The commissioner, by written order, shall determine that the lands to be leased are not suitable for agricultural or forestry use other than the growing of stagnant swamp trees of no commercial value for other than decorative purposes, and that they are lands which, under the general policy of the natural resources department, would not be offered for sale; that in the opinion of the commissioner, the use of such lands for the cultivation and harvesting of stagnant swamp trees is in the public interest and will best advance the conservation of the resources of the state.

(b) All such leases shall be subject to sale and leasing of the land for mineral purposes under legal provisions and shall also be subject to cancellation by the commissioner of natural resources for mining or exploration purposes, upon three months written notice, and shall be subject to cancellation by the commissioner for violation of any conditions of the lease after giving the lessee written notice of alleged violations and at least three months to rectify same.

(c) No such lease shall be made for a term to exceed 15 years.

(d) No individual, corporation or partnership shall hold at any one time any lease or leases covering a total of more than 10,000 acres, and no lease shall cover a total of more than 5,000 acres. The lease shall specify the annual rental to be paid for the lands, and a stumpage value to be paid for stagnant swamp trees harvested therefrom.

(e) Such lease shall provide that before it becomes effective for any purpose, the lessee within 90 days from the date of purchase, shall give a good and valid bond to the state of Minnesota at double the sale value of all stumpage of stagnant swamp trees covered or to be covered by the lease.

(f) Such lease shall confer no rights to cut commercial timber other than the stagnant swamp trees.

(g) Such lease may prescribe such other terms and conditions as to the use and improvement of such lands, the manner of harvesting such trees, and other pertinent matter, as the commissioner deems in the public interest.

(h) Such lease shall be assignable only with the written approval of the commissioner of natural resources endorsed thereon.

Subd. 4. Form of lease; allocation of money received under lease. The form of the lease shall be approved by the attorney general.

All money received under any such lease shall be credited to the fund to which the land belongs.

Subd. 5. Land rental in lieu of general property taxes on leased lands; distribution of rentals. State lands, leased pursuant to subdivisions 1 to 4, for the purposes of cultivating and harvesting stagnant swamp trees for Christmas trees or other decorative purposes shall not be subject to general property taxation during the term of such lease, and section 273.19, shall not be applicable thereto, provided, however, that an amount equal to the annual land rental shall be paid in lieu of the general property tax to the county treasurer of the county in which the lands are located at the same time that such rentals are payable to the state, and shall be distributed to the taxing districts in which located in proportion to the local tax rates of such districts.

HIST: 1955 c 805 s 1; 1957 c 396 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11



Section 90.55 Repealed, 1967 c 22 s 1

90.55 Repealed, 1967 c 22 s 1



Section 90.60 Repealed, 1967 c 26 s 1

90.60 Repealed, 1967 c 26 s 1



Section 90.61 Repealed, 1967 c 26 s 1

90.61 Repealed, 1967 c 26 s 1



Section 90.62 Repealed, 1967 c 26 s 1

90.62 Repealed, 1967 c 26 s 1



Section 90.63 Repealed, 1967 c 26 s 1

90.63 Repealed, 1967 c 26 s 1






Chapter 91 Logs and Lumber

Section 91.01 Repealed, 1967 c 568 s 14

91.01 Repealed, 1967 c 568 s 14



Section 91.02 Repealed, 1967 c 568 s 14

91.02 Repealed, 1967 c 568 s 14



Section 91.03 Repealed, 1967 c 568 s 14

91.03 Repealed, 1967 c 568 s 14



Section 91.04 Repealed, 1967 c 568 s 14

91.04 Repealed, 1967 c 568 s 14



Section 91.05 Repealed, 1967 c 568 s 14

91.05 Repealed, 1967 c 568 s 14



Section 91.06 Repealed, 1967 c 568 s 14

91.06 Repealed, 1967 c 568 s 14



Section 91.07 Repealed, 1967 c 568 s 14

91.07 Repealed, 1967 c 568 s 14



Section 91.08 Repealed, 1967 c 568 s 14

91.08 Repealed, 1967 c 568 s 14



Section 91.09 Repealed, 1967 c 568 s 14

91.09 Repealed, 1967 c 568 s 14



Section 91.10 Repealed, 1967 c 568 s 14

91.10 Repealed, 1967 c 568 s 14



Section 91.11 Repealed, 1967 c 568 s 14

91.11 Repealed, 1967 c 568 s 14



Section 91.12 Repealed, 1967 c 568 s 14

91.12 Repealed, 1967 c 568 s 14



Section 91.13 Repealed, 1967 c 568 s 14

91.13 Repealed, 1967 c 568 s 14



Section 91.14 Repealed, 1967 c 568 s 14

91.14 Repealed, 1967 c 568 s 14



Section 91.15 Repealed, 1967 c 568 s 14

91.15 Repealed, 1967 c 568 s 14



Section 91.16 Repealed, 1967 c 568 s 14

91.16 Repealed, 1967 c 568 s 14



Section 91.17 Repealed, 1967 c 568 s 14

91.17 Repealed, 1967 c 568 s 14



Section 91.18 Repealed, 1967 c 568 s 14

91.18 Repealed, 1967 c 568 s 14



Section 91.19 Repealed, 1967 c 568 s 14

91.19 Repealed, 1967 c 568 s 14



Section 91.20 Repealed, 1967 c 568 s 14

91.20 Repealed, 1967 c 568 s 14



Section 91.21 Repealed, 1967 c 568 s 14

91.21 Repealed, 1967 c 568 s 14



Section 91.22 Repealed, 1967 c 568 s 14

91.22 Repealed, 1967 c 568 s 14



Section 91.23 Repealed, 1967 c 568 s 14

91.23 Repealed, 1967 c 568 s 14



Section 91.24 Repealed, 1967 c 568 s 14

91.24 Repealed, 1967 c 568 s 14









Chapters 92 - 94 Lands and Minerals

Chapter 92 State Lands; Sales, Investment of Proceeds

Section 92.01 State public lands or state lands.

92.01 State public lands or state lands.

"State public lands" or "state lands" means school, swamp, university, internal improvement, and other lands granted to the state by acts of Congress.

HIST: 1941 c 374 s 1; 1985 c 265 art 3 s 1



Section 92.02 Authority.

92.02 Authority.

Sales under this chapter must be conducted by the commissioner, a deputy of the commissioner, or a competent person employed by the commissioner and bonded in a sum of at least $10,000.

HIST: (6282) 1911 c 123 s 4; 1919 c 199 s 1; 1985 c 265 art 3 s 1



Section 92.025 School trust land definition.

92.025 School trust land definition.

For purposes of this chapter and chapter 94, "school trust land" means land granted by the United States for use of schools within each township, swampland granted to the state, and internal improvement land that are reserved for permanent school fund purposes under the Minnesota Constitution, article XI, section 8, and land exchanged, purchased, or granted to the permanent school fund.

HIST: 1988 c 628 s 5



Section 92.03 Minimum price of lands.

92.03 Minimum price of lands.

Subdivision 1. School lands. The price of school lands must be at least $5 an acre, including the value of timber reproduction. Sales of school lands must be held within the county containing the lands or an adjacent county. No more than 100,000 acres of school lands may be sold in one year. If a patent has been issued by the federal government to school land before 1864 and the taxes on it have been paid for at least 35 years, the commissioner of finance may reduce the minimum price of $5 an acre by the taxes paid to make the land salable.

Subd. 2. University lands. The price of lands donated to the state by the United States by act of Congress entitled "An act donating to the states of Minnesota and Oregon certain lands reserved by Congress for the territories of Minnesota and Oregon, for university purposes," approved March 2, 1861, and by an act of Congress entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts," approved July 2, 1862, must be at least $5 an acre, including the value of timber reproduction. The director shall appraise these lands or any part of them and sell them in accordance with this chapter.

Subd. 3. Repealed, 1965 c 45 s 73

Subd. 4. Internal improvement lands. Lands donated to the state under the eighth section of an act of Congress entitled "An act to appropriate the proceeds of the sales of the public lands, and to grant preemption rights," approved September 4, 1841, must be appraised and sold and the money derived from its sale invested, as provided by the Minnesota Constitution, article XI, section 8.

HIST: (6261, 6262, 6264, 6265) RL s 2404,2405,2407,2408; 1917 c 76 s 1; 1919 c 258 s 1; 1961 c 657 s 1; 1963 c 202 s 1,2; 1973 c 492 s 14; 1982 c 424 s 16; 1985 c 265 art 3 s 1; 1991 c 219 s 1



Section 92.04 Minimum price of certain state lands.

92.04 Minimum price of certain state lands.

Lands selected for state institutions under an act of the legislature entitled "An act to appropriate swamp lands to certain educational and charitable institutions and for the purpose of creating a state prison," approved February 13, 1865, and lands known as state capitol lands, must be appraised and sold as school lands are sold. The price of lands belonging to the state by virtue of the Congressional acts in this section and section 92.03 must be at least $5 an acre, including the value of timber reproduction. The terms of payment and conditions of sale must be the same as now provided by law. When state lands have been benefited by and assessments paid for drainage, the drainage improvements must be considered by the state land examiner in making appraisals. When the drained lands are sold, the principal and interest paid on it must be credited by the director to the proper fund to which the land belongs.

HIST: (6266) RL s 2409; 1907 c 366 s 1; 1909 c 118 s 1; 1963 c 202 s 3; 1985 c 265 art 3 s 1



Section 92.05 Salt lands, by whom sold.

92.05 Salt lands, by whom sold.

The board of regents of the University of Minnesota shall have charge of the state salt lands donated by the United States to aid in the development of the brines in the state. The board of regents may sell these lands. The university may execute, in its name, deeds of conveyance of these lands. The proceeds of the sale of the lands when invested constitute a permanent fund, called the university salt land fund. The university board of regents shall control and manage the university salt land fund.

The university salt land fund is considered a nonstate source for purposes of section 137.022, subdivision 3. The board of regents may use the income from the fund to match income from the permanent university fund for use by the university campuses at Crookston, Duluth, Morris, and Waseca for the purposes set forth in section 137.022, subdivision 3.

HIST: (6263) RL s 2406; 1985 c 265 art 3 s 1; 1988 c 703 art 1 s 8



Section 92.06 Payments; interest.

92.06 Payments; interest.

Subdivision 1. Terms. (a) The terms of payment on the sale of state public lands must be as follows: The purchaser shall pay in cash at the time of sale the appraised value of all timber and costs determined by the commissioner to be associated with the sale including survey, appraisal, publication, deed tax, filing fee, and similar costs. At least 15 percent of the purchase price of the land exclusive of timber and associated costs must be paid in cash at the time of sale. The balance of the purchase price must be paid in no more than 20 equal annual installments. Payments must be made by June 1 each year following the year in which the purchase was made, with interest at the rate in effect at the time of sale, calculated under this subdivision, on the unpaid balances. Any installment of principal or interest may be paid in advance, but part payment of an installment will not be accepted. For the purpose of computing interest, any installment of principal not paid on June 1 shall be credited on the following June 1. The purchaser may pay the balance due on a sale within 30 days of the sale with no interest due.

(b) Interest on unpaid balances must be computed as annual simple interest. The rate of interest must be based on average effective interest rates on mortgage loans as provided in paragraph (c).

(c) On or before December 31 of each year, the commissioner of natural resources shall determine the rate from the average effective interest rate on loans closed using the office of thrift supervision series, formerly the federal home loan bank board series, or its successor agency, for the most recent calendar month, reported on a monthly basis in the latest statistical release of the board of governors of the federal reserve system. This yield, rounded to the nearest quarter of one percent, is the annual interest rate for sales of state land during the succeeding calendar year.

(d) For state land sales in calendar year 1993 after July 1, 1993, the rate is eight percent, which is the September 1992 average from the office of thrift supervision series, rounded to the nearest quarter of one percent.

Subd. 2. Buildings or improvements. If there are buildings or other improvements upon the land their value must be appraised separately and included in the purchase price. A person must not remove, injure, or destroy a building or other improvement until an amount equal to its appraised value has been paid on the purchase price of the premises, in addition to any payment required for timber. Violation of this provision is a gross misdemeanor.

Subd. 3. Default. A person who fails to make a payment required under a certificate of sale within 60 days from the date it becomes due is in default. On default, the certificate of sale shall be deemed canceled, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the premises shall terminate without the doing by the state of any act or thing. A record of the default must be made in the state land records of the commissioner. The commissioner may prepare a certificate of default and file it with the county treasurer or record it in the office of the county recorder of the county containing the property. The record or certificate is prima facie evidence of the facts stated in it, but the cancellation and termination are effective without it. This subdivision does not apply to a sale made before May 1, 1941.

Subd. 4. Improvements, when payment not necessary. If a person has made improvements to the land and if: (1) the commissioner believes that person settled the land in good faith as homestead land under the laws of the United States before it was certified to the state, (2) the improvements were lawfully made by that person as a lessee of the state, or (3) the commissioner determines, based on clear and convincing evidence provided by the person, that the improvements were made by the person as an inadvertent trespasser, then the value of the improvements must be separately appraised and, if the settler, lessee, or inadvertent trespasser purchases the land, the settler, lessee, or inadvertent trespasser is not required to pay for the improvements. If another person purchases the land, that person must pay the owner of the improvements, in addition to all other required payments, the appraised amount for the improvements. Payment for improvements must be made within 15 days of the auction sale, either in cash or upon terms and conditions agreeable to the owner of the improvements. If payment for improvements is not made in cash, and if there is no agreement between the parties within 15 days of the auction sale, the commissioner may:

(1) sell the property to the second highest qualified bidder if that bidder submitted to the commissioner's representative, at the auction sale, a written request to buy the property at a specified price; or

(2) void the sale and reoffer the property at a subsequent sale.

This subdivision does not apply unless the owner of the improvements makes a verified application to the commissioner showing entitlement to the improvements before the first state public sale at which the land is offered for sale. The applicant must appear at the sale and offer to purchase the land for at least its appraised value including all timber on it, and make the purchase if no higher bid is received. Actions or other proceedings involving the land in question begun before the sale must have been completed.

Subd. 5. Further security. The director may require of the purchaser security for the payment of the deferred installments. The director may recover the money and enforce any security by action brought in the director's name.

HIST: (6267, 6268) RL s 2410,2411; 1915 c 13 s 1; 1941 c 374 s 2; 1973 c 492 s 14; 1976 c 181 s 2; 1982 c 531 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1988 c 718 art 7 s 1; 1993 c 285 s 6; 1997 c 216 s 71,72



Section 92.07 Sales by subdivisions.

92.07 Sales by subdivisions.

Sales of land by the commissioner must be made according to the subdivisions by the United States surveys, unless the land has been subdivided into smaller parcels or lots, as provided in this chapter. The land may not be sold in larger quantity than one quarter section.

HIST: (6269) RL s 2412; 1985 c 265 art 3 s 1



Section 92.08 Surveys and resurveys.

92.08 Surveys and resurveys.

The commissioner may have surveys made to determine the correct boundaries or description of the land or to dispose of it in convenient parcels. When the commissioner believes that an injustice has been done the purchaser because of an incorrect United States survey, the commissioner may have a resurvey made by a competent surveyor. The surveyor shall prepare a plat showing the correct acreage of each subdivision resurveyed and file it with the commissioner and with the county recorder of the proper county. The commissioner may call in the land certificates affected by the resurvey and issue new ones. The certificates must show the correct acreage and give full credit for all payments of principal and interest made.

HIST: (6274, 6275) RL s 2417; 1917 c 197 s 1; 1976 c 181 s 2; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.09 Land subdivided, appraised, reappraised.

92.09 Land subdivided, appraised, reappraised.

Subdivision 1. Subdivision into lots. When the commissioner believes that the interest of the state will be promoted, the commissioner may subdivide land controlled by the commissioner into small parcels or city lots. The commissioner shall have the land appraised. At least ten legal voters of the county containing the land described may petition the commissioner to subdivide the land. The commissioner shall grant or refuse the petition. If the request is granted, the commissioner shall subdivide the land accordingly and have it appraised.

Subd. 2. Appraisal of lots. The commissioner shall designate one or more of the regularly appointed and qualified state appraisers to make the appraisal required under subdivision 1. Each appraiser shall sign an oath to faithfully and impartially discharge the duties of appraiser as best able and that the appraiser is not interested directly or indirectly in the lands or improvements on them and has entered into no combination to purchase the land or any part of it. The oath must be attached to the appraisal report given the commissioner.

Subd. 3. Reappraisal. Parcels or lots appraised may be sold like other lands in charge of the commissioner. The lands must be sold for at least the prices at which they were appraised, until a new appraisal is made. The commissioner may have lands appraised as under subdivision 2 and with like effect. Parcels or lots so appraised must be sold for at least the minimum price of the lands established by this chapter.

HIST: (6270, 6271, 6272) RL s 2413,2414,2415; 1947 c 213 s 1; 1973 c 123 art 5 s 7; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.10 Maps and plats.

92.10 Maps and plats.

Subdivision 1. Map recorded. When the commissioner subdivides land into small parcels or city lots, a map of the subdivision shall be recorded with the county recorder of the county containing the land.

Subd. 2. Preparation. The commissioner shall prepare suitable maps or plats designating school or other state lands owned by the state which have been appraised and are subject to sale. The maps or plats must be printed and distributed with other printed matter in sufficient quantities to properly advertise the sales provided by this chapter.

HIST: (6273, 6283) RL s 2416; 1911 c 123 s 5; 1973 c 123 art 5 s 7; 1976 c 181 s 2; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.11 Lands appraised.

92.11 Lands appraised.

The commissioner may have any real estate under the commissioner's jurisdiction appraised. The appraisal must be made and reported as in the case of school or other state lands. The appraisers must report the value of the lands and the improvements on them, if any, separately; and if any of the lands, are valuable for merchantable timber on them the value of the merchantable timber must also be separately stated. The appraised value is the minimum price for the lands until changed by later appraisal.

HIST: (6276) RL s 2418; 1927 c 241 s 1; 1947 c 213 s 2; 1961 c 657 s 2; 1963 c 171 s 1; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.12 Appraisal of school and other state lands.

92.12 Appraisal of school and other state lands.

Subdivision 1. Appraisers. The commissioner may have any school or other state lands appraised. The appraisals must be made by regularly appointed and qualified state appraisers. Each appraiser shall take and sign an oath to faithfully and impartially discharge the duties of appraiser as best able and that the appraiser is not interested directly or indirectly in the state lands to be appraised, or the timber or improvements on them or in their purchase. The oath must be attached to the appraisal report.

Subd. 2. Valuation and appraisal. The appraiser shall view and appraise the lands, including the merchantable timber and improvements on them, and make a report to the commissioner. The valuation of the lands and the merchantable timber and improvements on them must each be made and stated separately in the appraisal. The minimum price established by the appraisal is the minimum price for the lands until changed by later appraisal. No school or other state lands may be sold until appraised. The price may not be less than $5 an acre. In the appraisal the value of the land before the addition of the value of merchantable timber and improvements must include the value of timber reproduction.

Subd. 3. Repealed, 1961 c 657 s 3

Subd. 4. Sales. The commissioner shall hold frequent sales of school and other state lands. The time and place of the sales must be publicly posted in the courthouse in the county where the lands are located and in the courthouse in the county where the sale is to take place at least 30 days in advance, in addition to the regular notice of sale provided by law. At this sale the commissioner shall sell lands the commissioner considers best for the public interest.

Subd. 5. Sale of land and timber. When the appraisal and other reports show that the land is mainly valuable for agricultural purposes and contains only small quantities of timber, the commissioner may either sell the timber separately as provided by law for state timber sales or sell the land as agricultural land. If the land is sold as agricultural land the purchaser must pay down as first payment an amount equal to the value of the timber, in addition to the first payment required on the land. If the appraisal and other reports show land should be sold for continuous forest production or other conservation purpose, the commissioner may require that the full appraised value of land and timber must be paid by the purchaser at the time of purchase.

Subd. 6. Drainage. The appraisers must report to the commissioner lands that they believe should be drained. After the state has constructed or has been assessed for a public ditch or drain, the lands assessed or improved must be reappraised before being offered for sale.

HIST: (6277, 6438) 1911 c 90 s 5; 1911 c 196 s 1; Ex1919 c 17 s 1; 1927 c 332 s 1; Ex1933 c 22 s 1; 1941 c 374 s 3; 1959 c 589 s 1; 1963 c 171 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 1991 c 219 s 2



Section 92.121 Permanent school fund lands.

92.121 Permanent school fund lands.

The commissioner of natural resources shall exchange permanent school fund land as defined in the Minnesota Constitution, article XI, section 8, located in state parks or state waysides for other lands as allowed by the Minnesota Constitution, article XI, section 10, and section 94.343, subdivision 1, that are compatible with the goal of the permanent school fund lands in section 127A.31.

HIST: 1985 c 116 s 1; 1998 c 397 art 11 s 3



Section 92.13 State lands, date of sale.

92.13 State lands, date of sale.

The commissioner shall hold public sales of school and other state lands when it is advantageous to the state and to intending buyers and settlers.

HIST: (6279) 1911 c 123 s 1; 1913 c 8 s 1; 1923 c 6 s 1; 1985 c 265 art 3 s 1; 1991 c 219 s 3



Section 92.14 Sale, notice.

92.14 Sale, notice.

Subdivision 1. Time. The commissioner shall give four weeks' published notice of the sale at St. Paul, in each county containing land to be sold, and in the county where the sale will be held. If there is no newspaper published in the county, four weeks' posted notice in the county courthouse must be given. On or before the day of sale, the commissioner may withdraw any lands.

Subd. 2. Contents. The notice must contain the following information:

(1) the time and place for the holding of the sales;

(2) a general statement of the terms of sale; and

(3) the place where lists of lands to be offered for sale may be obtained.

Subd. 3. Additional advertising of land sales. In addition to notice of land sales required by subdivision 1, the commissioner shall publicize land sales in Minnesota and elsewhere to the greatest extent possible, consistent with appropriations available for that purpose.

HIST: (6278, 6280) RL s 2419; 1911 c 123 s 2; 1985 c 265 art 3 s 1; 1988 c 718 art 7 s 2; 1991 c 219 s 4; 1993 c 285 s 7



Section 92.15 Application.

92.15 Application.

All other requirements and provisions relating to the sale of school and other state lands apply to sales made under sections 92.02, 92.10, 92.13, and 92.14.

HIST: (6281) 1911 c 123 s 3; 1985 c 265 art 3 s 1



Section 92.16 Certificate of sale.

92.16 Certificate of sale.

Subdivision 1. Contents; default, resale. At the time of the sale the commissioner shall execute, acknowledge, and deliver to the purchaser a certificate of sale, numbered and made assignable, certifying the description of the land sold, its quantity, the price per acre, the consideration paid and to be paid, and the time and terms of payment. A certificate must not be delivered until the sum required by law to be paid at the time of the sale is paid. If the purchaser fails to pay the sum, the commissioner may reoffer the land for sale, but a bid may not be accepted from the person failing to pay the original offer. If the purchaser pays in full at the time of sale, the commissioner is not required to issue a certificate of sale.

Subd. 2. Default in payment of interest; resale. Upon cancellation of any certificate of sale the commissioner may without notice take possession of the lands described in the certificate and resell them at public auction in the same manner and under the same rules as provided for the first sale. When the commissioner has reappraised, advertised, and publicly offered the lands for sale, the state is deemed to have reentered the lands without any other act, but this is not essential to cancellation of the certificate of sale and does not extend any rights of any person claiming under the certificate. The purchaser at the sale is entitled to immediate possession. If the land is not sold after cancellation of a certificate of sale, it is unsold land of the state, free of rights claimed by any person under the certificate whether in actual or constructive possession.

Subd. 3. Application. Mason's Supplement 1940, section 6285, as it existed before the passage of Laws 1941, chapter 374, applies to all state lands of any kind referred to in it sold after the passage of Extra Session Laws 1933-1934, chapter 39, January 5, 1934, and before May 1, 1941. Mason's Minnesota Statutes of 1927, section 6285, as it existed before the passage of chapter 39, applies to all state lands sold before the passage of chapter 39, as if chapter 39 and Laws 1941, chapter 374, had not been enacted. Section 6285, as amended by Laws 1941, chapter 374, applies to all state lands sold after April 30, 1941.

Subd. 4. Lands repossessed or reentered. If state lands sold before the passage of Extra Session Laws 1933-1934, chapter 39, January 5, 1934, have been repossessed or reentered before the passage of Laws 1941, chapter 374, in accordance with Mason's Minnesota Statutes of 1927, section 6285, as it existed before the passage of chapter 39, the reentry or repossession is valid for all purposes.

HIST: (6284, 6285) RL s 2420,2421; Ex1934 c 39 s 1; 1941 c 374 s 4; 1985 c 265 art 3 s 1; 1988 c 628 s 6; 1997 c 216 s 73



Section 92.163 Extension for payment on state land certificates.

92.163 Extension for payment on state land certificates.

Subdivision 1. Limitation. The time for payment of the principal of any certificate of sale of state public land sold before May 1, 1941, which has expired or will expire, is extended as provided in this section.

Subd. 2. Certificate holder to file application. Before the expiration of the time for the payment of principal specified in the original certificate of sale, or any lawful extension, the holder of the certificate shall file with the commissioner of natural resources an application for an extension of time of payment in the form prescribed by the commissioner. The applicant shall submit to the commissioner the certificate of sale or an affidavit of the circumstances if it has been lost or destroyed, or cannot be produced for any other reason, together with other proof of the applicant's rights required by the commissioner. At least 15 percent of the unpaid principal must be paid with the application, together with all unpaid interest and penalties accrued. The remaining unpaid principal, with interest, is payable as provided by Mason's Minnesota Statutes 1927, section 6267, as amended by Laws 1941, chapter 374. The rights of the certificate holder and all other proceedings in the matter are subject to that section and other applicable laws, as if the land has been sold under them on the date of the filing of the application for extension.

Subd. 3. Certificate of extension. Thereupon the time for payment is extended. The commissioner shall issue a certificate of extension in form approved by the attorney general, and the original certificate shall be deemed modified in accordance with it. The duplicate of the certificate must be attached to the duplicate original certificate of sale on record in the office of the commissioner of natural resources.

Subd. 4. Application of section 92.163. This section does not apply if the certificate of sale has been absolutely terminated and made void, without right of redemption, or if the land has become forfeited to the state for delinquent taxes.

HIST: 1943 c 469 s 1; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1



Section 92.165 Certificate of release.

92.165 Certificate of release.

Subdivision 1. Release by commissioner. Whenever it appears (1) that the terms of a certificate of sale of state public lands have been fully complied with entitling the owner to a patent under the terms of the certificate; (2) that the patent has not been issued; and (3) that after compliance, the lands were forfeited to the state for nonpayment of taxes accruing after compliance, the commissioner shall, upon resolution of the county board of the county in which the lands lie, issue a certificate reciting that there was compliance with the terms of the certificate of sale before the forfeiture, and releasing the lands from the trust attached before their sale as state public lands.

Subd. 2. Delivery of certificate. The certificate must be delivered to the county auditor. The county auditor must record it with the county recorder without payment of any recording fee.

Subd. 3. Status of tax-forfeited lands. From the date of forfeiture, the title and status of the lands is the same as that of other tax-forfeited lands.

HIST: 1945 c 169 s 1-3; 1976 c 181 s 2; 1985 c 265 art 3 s 1



Section 92.17 Effect of certificate; record.

92.17 Effect of certificate; record.

A certificate of sale entitles the holder to possession of the land described in it, but the fee remains in the state until a patent is issued. The certificates, assignments, and patents may be filed for record with the county recorder.

HIST: (6287) RL s 2423; 1976 c 181 s 2; 1985 c 265 art 3 s 1



Section 92.18 Certificates, divided.

92.18 Certificates, divided.

When the holder of a certificate surrenders it to the commissioner with a request to divide the land described in it, the commissioner may issue two or more certificates. No new certificate may be issued while any interest is delinquent or if the commissioner believes that the security of the state would be impaired or endangered. An applicant who requests a division by boundaries other than regular government or state subdivisions must file with the application a plat and survey showing the lines of, and the quantity of land in, each subdivision.

HIST: (6288) RL s 2424; 1985 c 265 art 3 s 1



Section 92.19 Assignment; extensions of payment.

92.19 Assignment; extensions of payment.

When a certificate or partial interest in a certificate is assigned, the assignment must be made on a form prescribed by the commissioner, executed by the assignor and assignee, and consented to by the commissioner. An assignment of a partial interest shall recite that payment in full has been made to the commissioner.

When the assignee satisfies the terms of the assignment and corresponding terms of the certificate, the commissioner shall issue a deed or patent to the assignee.

HIST: (6286) RL s 2422; 1985 c 265 art 3 s 1; 1989 c 335 art 1 s 79; 1993 c 285 s 8



Section 92.20 Void sales; refund.

92.20 Void sales; refund.

A sale made by mistake, or not in accordance with law, or obtained by fraud, is void, and the certificate issued on it is void. The holder of a void certificate must surrender it to the commissioner who, except in cases of fraud on the part of the purchaser, shall refund to the holder the money paid on the sale.

HIST: (6290) RL s 2425; 1985 c 265 art 3 s 1



Section 92.21 Redemption of forfeited state lands.

92.21 Redemption of forfeited state lands.

Subdivision 1. Conditions of redemption. If the holder of a certificate of sale of state land sold before January 6, 1934, forfeits rights for failure to pay the interest due under the certificate, the holder may redeem the rights as follows. Before resale at public auction of the lands described in the certificate, the holder shall pay the state treasurer the amount of interest then due and payable on the certificate, with interest at four percent from the time when it became due. The payment is a redemption of the rights of the certificate holder, and the certificate is reinstated, if the following conditions are met:

(1) If the default in payment occurred before July 1, 1941, the amount required for redemption must be paid not later than December 31, 1941.

(2) If the default in payment occurred on or after July 1, 1941, the amount required for redemption must be paid within six months after the default.

(3) If the time for payment of the principal specified in the certificate has expired but an extension of time by law has not expired, the amount due on the principal with interest and all other sums due the state on the land must be paid. After payment, a patent for the land must be issued to the certificate holder as provided by law.

(4) No redemption is permitted if the time for payment of the principal as specified in the certificate and its lawful extensions have expired, or if the certificate of sale has been absolutely terminated and made void without right of redemption under any prior or existing law, or if the land has become absolutely forfeited to the state for delinquent taxes.

(5) This section does not affect any proceedings for the resale of state public land unless redemption is made before sale of the land to an actual purchaser.

Subd. 2. Certificate void when land not redeemed. If a certificate of sale of state public land sold before January 6, 1934, is canceled after default by reappraisal and reoffer of the land for sale, and the default is not redeemed and the certificate reinstated as provided by this section, the certificate is absolutely canceled and void, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the land terminate without further act of the state. This subdivision does not preclude any other method of termination prescribed by law.

HIST: (6291) RL s 2426; Ex1934 c 39 s 2; 1939 c 353 s 1; 1941 c 374 s 5; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.211 Time of payment extended.

92.211 Time of payment extended.

Subdivision 1. Extension on certificates expiring before July 1, 1943. The time for payment of the principal on every certificate of sale of state public land which has expired before July 1, 1943, is extended to December 31, 1943, subject to payment of interest as provided by law and to all other conditions of the certificate. Upon payment of the principal and interest and all other sums due the state upon the land within the extended time, a patent for the land must be issued to the holder of the certificate as provided by law.

Subd. 2. Extension on certificates expiring after June 30, 1943. The time for payment of the principal on every certificate of sale of state public land sold before May 1, 1941, which expires after June 30, 1943, is extended for six months after the time specified in the certificate, subject to payment of interest as provided by law and to all other conditions of the certificate. Upon payment of the principal and interest and all other sums due the state upon the land within the extended time, a patent for the land must be issued to the holder of the certificate as provided by law.

Subd. 3. No extensions on void certificates. This section does not apply if the certificate of sale has been absolutely terminated and made void without right of redemption under any prior or existing law, or if the land has become absolutely forfeited to the state for delinquent taxes.

Subd. 4. Failure to pay when due. If the full amount of principal with interest and all other sums required to obtain a patent under a certificate of sale of state public land sold before May 1, 1941, is not paid before the expiration of the time allowed by law for payment of the principal, the certificate is absolutely canceled and void, and all right, title, and interest of the purchaser or heirs, representatives, or assigns of the purchaser, in the land terminate without further act of the state. This subdivision does not preclude any other method of termination provided by law.

HIST: 1941 c 374 s 6; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.212 Certain lands presumed abandoned.

92.212 Certain lands presumed abandoned.

If full payment of the amount due the state for any state public land sold before May 1, 1941, is not made before the expiration of the time prescribed in the certificate for full payment of the principal or any extension of time provided by law, it is presumed that the purchaser and all persons claiming under the purchaser abandoned the land and all right, title, interest in and claim to it, and have released it absolutely to the state and its assigns.

HIST: 1941 c 374 s 7; 1985 c 265 art 3 s 1



Section 92.213 Limitation of actions.

92.213 Limitation of actions.

If full payment of the amount due the state for any state public land sold before May 1, 1941, is not made before the expiration of the time prescribed in the certificate for full payment of the principal or any lawful extension of time, no action for the recovery or possession of the land or for the enforcement of any right, title, interest in, or claim to it may be maintained by the purchaser or any one claiming under the purchaser unless the action is commenced within one year after the expiration of the time or extension.

HIST: 1941 c 374 s 8; 1985 c 265 art 3 s 1



Section 92.214 Certificates deemed canceled in certain cases.

92.214 Certificates deemed canceled in certain cases.

If the interest of the purchaser of a tract of state public land becomes forfeited to the state for delinquent taxes, the certificates are canceled and terminated, and the land shall be held by the state as unsold public land, free from right, title, interest, or claim of the purchaser or heirs, representatives, or assigns of the purchaser, and free from any trust in favor of a taxing district.

HIST: 1941 c 374 s 9; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.215 Taxes canceled.

92.215 Taxes canceled.

If the rights of a purchaser of state public land or heirs, representatives, or assigns of the purchaser, have been absolutely terminated, all unpaid taxes and assessments against the land at the date of the termination are canceled and the county auditor must record the termination.

HIST: 1941 c 374 s 10; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.22 Repealed, 1999 c 243 art 13 s 21

92.22 Repealed, 1999 c 243 art 13 s 21



Section 92.23 Payments; receipts.

92.23 Payments; receipts.

The holder of a certificate of sale may pay the commissioner any amount due on the certificate. The commissioner shall issue duplicate receipts specifying the date, the name and address of the person making the payment, the amount paid, whether for principal or interest, the fund to which it is applicable, and the number of the certificate. The receipt has the same effect as if given by the state treasurer. The commissioner shall deliver one copy to the holder of the certificate and retain one copy.

HIST: (6296, 6296-1) RL s 2428; 1929 c 200 s 1; 1941 c 374 s 11; 1985 c 265 art 3 s 1; 1988 c 628 s 7



Section 92.24 Money paid to state treasurer.

92.24 Money paid to state treasurer.

The commissioner shall pay over all money received on account of certificates of sale to the state treasurer for deposit as required by section 92.28 and other applicable laws.

HIST: (6298) RL s 2430; 1945 c 382 s 1; 1985 c 265 art 3 s 1; 1988 c 628 s 8



Section 92.25 Repealed, 1988 c 628 s 24

92.25 Repealed, 1988 c 628 s 24



Section 92.26 Statement of sales.

92.26 Statement of sales.

Before May 2 each year the commissioner shall prepare a statement showing the lands sold in each county, the classes to which they belong, the numbers of the certificates of sale, the name of the persons to whom each was issued, and the amount of principal and interest due on each certificate on June 1. The commissioner shall forward copies of the statement to the governor and to the commissioner of finance.

HIST: (6300) RL s 2432; 1985 c 265 art 3 s 1; 1988 c 628 s 9



Section 92.27 Commissioner's report on close of sale.

92.27 Commissioner's report on close of sale.

The commissioner or the commissioner's designated agent shall act as clerk of land sales made by the commissioner. Immediately after the close of all sales, the commissioner shall prepare a report describing each tract sold, the amount for which it was sold, and the amount paid.

HIST: (6301) RL s 2433; 1985 c 265 art 3 s 1; 1988 c 628 s 10



Section 92.28 Proceeds of sales; distribution.

92.28 Proceeds of sales; distribution.

The principal sums accruing from all sales by the commissioner of school, university, internal improvement, or other state lands, or of pine timber upon state lands must be deposited in the several permanent funds to which they, respectively, belong. The sums may not be reduced by any costs or charges of officers, by fees, or any other means. Money received as interest on the funds, as penalties, or as rents of the lands, must be deposited in the current or general funds to which they belong. Interest and penalties on the internal improvement land fund, and rents of the land, must be compounded with the permanent fund.

HIST: (6302) RL s 2434; 1985 c 265 art 3 s 1



Section 92.29 Land patents.

92.29 Land patents.

The commissioner of natural resources shall sign and issue in the name of the state and under the seal of the state a patent for the land described in any certificate of sale when the principal and interest specified in the certificate of sale and all delinquent taxes due on the land have been paid. The patent shall be issued to the purchaser named in the certificate of sale, or the purchaser's successor in interest by execution, judicial, mortgage or tax sale, or the assignee, vendee, heir or devisee of the purchaser, as shown by a properly certified abstract of title or other evidence if the purchaser's successor is a person other than the purchaser named in the certificate of sale. If the certificate of sale has become lost or destroyed, an affidavit stating that fact or a certified copy of the certificate must be submitted by the applicant for a patent.

HIST: (6295) RL s 2427; 1935 c 368 s 1; 1963 c 216 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1988 c 628 s 11; 1993 c 285 s 9



Section 92.30 State to sell certain lands.

92.30 State to sell certain lands.

The department may sell any state-owned lands, including lands set apart as school forests or other state forests, lying within the general boundaries of the Superior National Forest and the Chippewa National Forest as the boundaries now exist or may hereafter be extended, to the United States to be included as a part of either of these forests. The lands must be designated by the executive council, upon the recommendation of the commissioner, for disposal to the United States for that purpose. The purchase price paid at the sale by the commissioner for the state may not exceed a maximum fixed by the executive council. All laws relating to the sale of state swamp lands and state school lands apply to sales under this section.

HIST: (6302-1) 1929 c 246 s 1; 1985 c 265 art 3 s 1



Section 92.31 State may exchange land.

92.31 State may exchange land.

The executive council may exchange lands acquired by the state by purchase, as set forth in section 92.30, for lands of the United States of the same general character and of substantially the same value that in its judgment will promote the best interests of the state. The council may set the terms of the sale. It may accept or pay out of any available funds any cash differences needed to effect an equitable exchange of lands. The executive council may have any lands acquired under this section appraised by competent authority.

HIST: (6302-2) 1929 c 246 s 2; 1985 c 265 art 3 s 1



Section 92.32 Governor to execute conveyances.

92.32 Governor to execute conveyances.

To carry out sections 92.30 and 92.31 the governor may execute proper instruments of conveyance in the name and under the seal of the state.

HIST: (6302-3) 1929 c 246 s 3; 1985 c 265 art 3 s 1



Section 92.321 Sale for forestry purposes.

92.321 Sale for forestry purposes.

Subdivision 1. Commissioner may sell lands. The commissioner of natural resources may appraise and sell any unreserved state public land which in the commissioner's opinion is suitable for private forest management.

Subd. 2. Conditions of sale. Sales under this section must be public in the same manner as other state land, after approval by the executive council. Land sold under this section must be used exclusively for growing continuous forest crops in accordance with accepted sustained yield practice. Not more than 1,280 acres of land may be offered in one parcel. The sale must be for cash.

HIST: 1961 c 658 s 1,2; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1; 1986 c 444



Section 92.33 Repealed, 1969 c 9 s 12

92.33 Repealed, 1969 c 9 s 12



Section 92.34 County land classification committee.

92.34 County land classification committee.

There must be a land classification committee in each county having 25 percent or more of its land area delinquent for nonpayment of taxes, or where 25 percent or more of its land area is owned by the state or the United States. The committee is composed of the county auditor, the chair of the board of county commissioners, the county treasurer, the county surveyor, and the county superintendent of schools. The chair of the board of county commissioners is chair of the county land classification committee. In any county having a county agricultural agent, the agent shall meet and advise with the committee. The committee must meet at the office of the county auditor upon call of the county auditor.

HIST: (6302-6) 1933 c 436 s 2; 1985 c 265 art 3 s 1



Section 92.35 Duties and powers.

92.35 Duties and powers.

The commissioner of natural resources must classify all public and private lands in the state by the use to which the lands are adapted, but principally as to adaptability to present known uses, such as agriculture and forestry. This classification must be based on consideration of the known physical and economic factors affecting use of the land. The commissioner must consult private, state, and federal agencies concerned with land use. The commissioner may appoint advisory committees of residents of the state concerned with and interested in land use. The advisory committees shall serve without pay, at the pleasure of the commissioner. The advisory committee must consider and report on land use problems submitted by the commissioner. The classification must be done first in the counties having land classification committees. In determining the land classification, the commissioner must consult and cooperate with the land classification committee. The determination of the land classification committee is final.

HIST: (6302-7) 1933 c 436 s 3; 1969 c 9 s 13; 1981 c 356 s 110; 1983 c 289 s 115 subd 1; 1985 c 265 art 3 s 1; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 9



Section 92.36 Lands classified.

92.36 Lands classified.

Upon the basis of all of the facts concerning land use now obtainable and as provided in sections 92.34 to 92.37 the commissioner of natural resources shall temporarily classify land areas with reference to the known uses to which the areas are adapted or adaptable. A certified copy of the temporary classification, together with a brief statement of the reasons for it, must be recorded in the office of the county recorder in each county containing the lands classified. No fees need be paid for this recording. After the temporary classification has been adopted by the commissioner, none of the lands classified as nonagricultural may be sold or leased by the state for agricultural purposes.

HIST: (6302-8) 1933 c 436 s 4; 1969 c 9 s 14; 1976 c 181 s 2; 1981 c 356 s 111; 1Sp1981 c 4 art 1 s 65; 1983 c 289 s 115 subd 1; 1985 c 265 art 3 s 1; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 10



Section 92.37 Report to legislature.

92.37 Report to legislature.

The commissioner shall report the results of the land classification to the legislature with any recommendations deemed advisable.

HIST: (6302-9) 1933 c 436 s 5; 1969 c 9 s 15; 1981 c 356 s 112; 1985 c 265 art 3 s 1



Section 92.38 Renumbered 94.341

92.38 Renumbered 94.341



Section 92.39 Renumbered 94.342

92.39 Renumbered 94.342



Section 92.40 Renumbered 94.343

92.40 Renumbered 94.343



Section 92.41 Renumbered 94.344

92.41 Renumbered 94.344



Section 92.42 Renumbered 94.345

92.42 Renumbered 94.345



Section 92.43 Renumbered 94.346

92.43 Renumbered 94.346



Section 92.44 Renumbered 94.347

92.44 Renumbered 94.347



Section 92.45 State land on meandered lakes withdrawn from sale.

92.45 State land on meandered lakes withdrawn from sale.

All state lands bordering on or adjacent to meandered lakes and other public waters and watercourses, with the live timber growing on them, are withdrawn from sale except as provided in this section. The commissioner of natural resources may sell the timber as otherwise provided by law for cutting and removal under conditions the commissioner prescribes. The conditions must be in accordance with approved, sustained-yield forestry practices. The commissioner must reserve the timber and impose other conditions the commissioner deems necessary to protect watersheds, wildlife habitat, shorelines, and scenic features. Within the area in Cook, Lake, and St. Louis counties described in the act of Congress approved July 10, 1930, (Statutes at Large, volume 46, page 1020), the timber on state lands is subject to restrictions like those now imposed by the act on federal lands.

The following land is reserved for public travel: of all land bordering on or adjacent to meandered lakes and other public waters and watercourses and withdrawn from sale, a strip two rods wide, the ordinary high-water mark being its waterside boundary, and its landside boundary a line drawn parallel to the ordinary high-water mark and two rods distant landward from it. Wherever the conformation of the shore line or conditions require, the commissioner must reserve a wider strip.

Except for sales under section 282.018, subdivision 1, when a state agency or any other unit of government requests the legislature to authorize the sale of state lands bordering on or adjacent to meandered lakes and other public waters and watercourses, the commissioner shall evaluate the lands and their public benefits and make recommendations on the proposed dispositions to the committees of the legislature with jurisdiction over natural resources. The commissioner shall include any recommendations of the commissioner for disposition of lands withdrawn from sale under this section over which the commissioner has jurisdiction. The commissioner's recommendations may include a public sale, sale to a private party, acquisition by the commissioner for public purposes, retention of a conservation easement for shoreland preservation by the commissioner under chapter 84C, or a cooperative management agreement with, or transfer to, another unit of government.

The commissioner may sell state lands bordering on or adjacent to the Mississippi river or any lakes, waters, and watercourses in its bottom lands, desired or needed by the United States government for, or in connection with, any project heretofore authorized by Congress, to improve navigation in the Mississippi River at public sale according to law, as in other cases, upon application by an authorized United States official. The application must describe the land and include a map showing its location with reference to adjoining properties.

HIST: (6463) 1923 c 430 s 11; 1927 c 330 s 1; 1929 c 21 s 1; 1951 c 20 s 1; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1; 1986 c 444; 1999 c 231 s 123



Section 92.46 Lands as campgrounds.

92.46 Lands as campgrounds.

Subdivision 1. Public campgrounds. (a) The director may designate suitable portions of the state lands withdrawn from sale and not reserved, as provided in section 92.45, as permanent state public campgrounds. The director may have the land surveyed and platted into lots of convenient size, and lease them for cottage and camp purposes under terms and conditions the director prescribes, subject to the provisions of this section.

(b) A lease may not be for a term more than 20 years. The lease may allow renewal, from time to time, for additional terms of no longer than 20 years each. The lease may be canceled by the commissioner 90 days after giving the person leasing the land written notice of violation of lease conditions. The lease rate shall be based on the appraised value of leased land as determined by the commissioner of natural resources and shall be adjusted by the commissioner at the fifth, tenth, and 15th anniversary of the lease, if the appraised value has increased or decreased. For leases that are renewed in 1991 and following years, the lease rate shall be five percent of the appraised value of the leased land. The appraised value shall be the value of the leased land without any private improvements and must be comparable to similar land without any improvements within the same county. The minimum appraised value that the commissioner assigns to the leased land must be substantially equal to the county assessor's estimated market value of similar land adjusted by the assessment/sales ratio as determined by the department of revenue.

(c) By July 1, 1986, the commissioner of natural resources shall adopt rules under chapter 14 to establish procedures for leasing land under this section. The rules shall be subject to review and approval by the commissioners of revenue and administration prior to the initial publication pursuant to chapter 14 and prior to their final adoption. The rules must address at least the following:

(1) method of appraising the property; and

(2) an appeal procedure for both the appraised values and lease rates.

(d) All money received from these leases must be credited to the fund to which the proceeds of the land belong.

Notwithstanding section 16A.125 or any other law to the contrary, for fiscal years 1999 and 2000, 100 percent, and thereafter, 50 percent, of the money received from the lease of permanent school fund lands leased pursuant to this subdivision must be credited to the lakeshore leasing and sales account in the permanent school fund and is appropriated for use to survey, appraise, and pay associated selling, leasing, or exchange costs of lots as required in this section and Minnesota Statutes 1992, section 92.67, subdivision 3. Any money designated for deposit in the permanent school fund that is not needed to survey, appraise, and pay associated selling, leasing, or exchange costs of lots, as required in this section, shall be deposited in the permanent school fund. The commissioner shall add to the appraised value of any lot offered for sale or exchange the costs of surveying, appraising, and disposing of the lot, and shall first deposit into the permanent school fund an amount equal to the costs of surveying, appraising, and disposing of any lot paid out of the permanent school fund. Any remaining money shall be deposited into any other contributing funds in proportion to the contribution from each fund. In no case may the commissioner add to the appraised value of any lot offered for sale or exchange an amount more than the actual contract service costs of surveying, appraising, and disposing of the lot.

Subd. 1a. Termination of leasing. Effective May 22, 1973, no new leases may be made pursuant to subdivision 1. If substantial improvements have been made to land leased pursuant to subdivision 1, the commissioner must require the lessee to comply with applicable county ordinances for management of shoreland areas and must cancel any lease for noncompliance with these standards unless the substandard use is authorized by the county ordinance.

Subd. 2. Repealed, 1975 c 353 s 41

Subd. 3. Lease rate increases. State land leased under subdivision 1, that have increased lease rates effective on or after January 1, 1986, shall phase in the increased lease rates by three equal annual increments, except that the lease rates shall be adjusted to reflect changes in the lease rates resulting from rules adopted under subdivision 1.

Subd. 4. Road expenditures. A county where state lands are leased under this section, may spend money raised from the levy of property taxes for the maintenance and upgrading of roads serving the leased property regardless of whether the roads are part of the county highway system.

HIST: (6464, 6465) 1923 c 430 s 12,13; 1973 c 479 s 3; 1985 c 265 art 3 s 1; 1Sp1985 c 14 art 17 s 1,3,5; 1986 c 444; 1986 c 449 s 1; 1987 c 404 s 110; 1988 c 718 art 7 s 3; 1990 c 452 s 1; 1992 c 363 art 1 s 14; 1993 c 172 s 48; 1995 c 186 s 26; 1995 c 220 s 89; 1997 c 7 art 1 s 21,22; 1999 c 231 s 124



Section 92.461 Peat lands.

92.461 Peat lands.

Subdivision 1. Peat lands withdrawn from sale. All lands now or hereafter owned by the state which are chiefly valuable by reason of deposits of peat in commercial quantities are withdrawn from sale.

Subd. 2. Examination by commissioner of natural resources. Before any state land is offered for sale the commissioner of natural resources must examine it to determine whether the land is chiefly valuable by reason of deposits of peat in commercial quantities.

HIST: (6433-1, 2) 1935 c 322; 1949 c 453 s 1,2; 1969 c 1129 art 10 s 2; 1985 c 265 art 3 s 1



Section 92.47 Repealed, 1963 c 567 s 6

92.47 Repealed, 1963 c 567 s 6



Section 92.48 Repealed, 1963 c 567 s 6

92.48 Repealed, 1963 c 567 s 6



Section 92.49 Repealed, 1963 c 567 s 6

92.49 Repealed, 1963 c 567 s 6



Section 92.50 Unsold lands subject to sale may be leased.

92.50 Unsold lands subject to sale may be leased.

Subdivision 1. Lease terms. (a) The commissioner of natural resources may lease land under the commissioner's jurisdiction and control:

(1) to remove sand, gravel, clay, rock, marl, peat, and black dirt;

(2) to store ore, waste materials from mines, or rock and tailings from ore milling plants;

(3) for roads or railroads; or

(4) for other uses consistent with the interests of the state.

(b) The commissioner shall offer the lease at public or private sale for an amount and under terms and conditions prescribed by the commissioner. Commercial leases for more than ten years and leases for removal of peat that cover 320 or more acres must be approved by the executive council.

(c) The lease term may not exceed ten years except:

(1) leases of lands for storage sites for ore, waste materials from mines, or rock and tailings from ore milling plants, or for the removal of peat may not exceed a term of 25 years;

(2) leases for the use of peat lands for agricultural purposes may not exceed 21 years; and

(3) leases for commercial purposes, including major resort, convention center, or recreational area purposes, may not exceed a term of 40 years.

(d) Leases must be subject to sale and leasing of the land for mineral purposes and contain a provision for cancellation for just cause at any time by the commissioner upon six months' written notice. A longer notice period, not exceeding three years, may be provided in leases for storing ore, waste materials from mines or rock or tailings from ore milling plants. The commissioner may determine the terms and conditions, including the notice period, for cancellation of a lease for the removal of peat and commercial leases.

(e) Money received from leases under this section must be credited to the fund to which the land belongs.

Subd. 2. Leases for tailings deposits. The commissioner may grant leases and licenses to deposit tailings from any iron ore beneficiation plant in any public lake not exceeding 160 acres in area after holding a public hearing in the manner and under the procedure provided in Laws 1937, chapter 468, as amended and finding in pursuance of the hearing:

(a) that such use of each lake is necessary and in the best interests of the public; and

(b) that the proposed use will not result in pollution or sedimentation of any outlet stream.

The lease or license may not exceed a term of 25 years and must be subject to cancellation on three years' notice. The commissioner may further restrict use of the lake to safeguard the public interest, and may require that the lessee or licensee acquire suitable permits or easements from the owners of lands riparian to the lake. Money received from the leases or licenses must be deposited in the permanent school fund.

HIST: (6328) 1915 c 192 s 1; 1917 c 31; 1919 c 405 s 1; 1945 c 321 s 1; 1947 c 323 s 1; 1953 c 328 s 1; 1959 c 473 s 2; 1969 c 1129 art 10 s 2; 1981 c 328 s 1; 1985 c 265 art 3 s 1; 1986 c 398 art 18 s 1; 1986 c 444; 1988 c 628 s 12; 1993 c 113 art 1 s 1



Section 92.501 Leasing of lands for wild rice farming.

92.501 Leasing of lands for wild rice farming.

Subdivision 1. Authority to lease. The commissioner of natural resources in consultation with the commissioner of agriculture may, at a public or private lease sale and at the prices and under the terms and conditions the commissioners may prescribe, lease any state-owned lands under the commissioner's jurisdiction and control for the purpose of farming of wild rice. Priority must be given to lands which are accessible and adjacent to existing wild rice production areas and requested for leasing by wild rice producers. The term of a lease under this section must be offered for a minimum of 20 years but may be for a shorter period at the option of the lessee. If a lease is issued prior to the adoption of the rules for the implementation of this section and for a period of less than 20 years, the lease must be converted to a minimum 20-year lease after the rules have been adopted, at the option of the lessee. Leases must be accepted or denied within 60 days of application. If a lease is denied, written notice must be given stating reasons for denial. The lease rate must be adjusted every five years to reflect market values. The money received from the leases under this section must be credited to the account that receives the proceeds of a sale of the land.

Subd. 2. Wild rice land designation and development. The commissioner of natural resources and the commissioner of agriculture shall prepare a plan that designates state land for wild rice production including an inventory of the number of acres of land appropriate and suitable for wild rice development and leasing in each county. Proposed mineral exploration does not exempt land from being designated for wild rice development.

Subd. 3. Rules. The commissioner of natural resources may adopt rules to implement this section.

HIST: 1985 c 276 s 8; 1986 c 398 art 18 s 2,3



Section 92.51 Taxation; redemption; special certificate.

92.51 Taxation; redemption; special certificate.

State lands sold by the director become taxable. A description of the tract sold, with the name of the purchaser, must be transmitted to the proper county auditor. The auditor must extend the land for taxation like other land. Only the interest in the land vested by the land sale certificate in its holder may be sold for delinquent taxes.

HIST: (6323) RL s 2439; 1909 c 114 s 1; 1985 c 265 art 3 s 1; 1986 c 444; 1999 c 243 art 13 s 1



Section 92.52 Renumbered 94.351

92.52 Renumbered 94.351



Section 92.53 Repealed, 1969 c 9 s 95

92.53 Repealed, 1969 c 9 s 95



Section 92.54 Repealed, 1969 c 9 s 95

92.54 Repealed, 1969 c 9 s 95



Section 92.55 Repealed, 1969 c 9 s 95

92.55 Repealed, 1969 c 9 s 95



Section 92.56 Repealed, 1969 c 9 s 95

92.56 Repealed, 1969 c 9 s 95



Section 92.57 Repealed, 1969 c 9 s 95

92.57 Repealed, 1969 c 9 s 95



Section 92.59 Repealed, 1969 c 9 s 95

92.59 Repealed, 1969 c 9 s 95



Section 92.62 Repealed, 1969 c 9 s 95

92.62 Repealed, 1969 c 9 s 95



Section 92.67 Horseshoe Bay land sale.

92.67 Horseshoe Bay land sale.

Subdivision 1. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 1a. Horseshoe Bay land sale postponed until July 1, 1998. The sale date of December 31, 1993, listed in subdivision 1 shall be postponed until July 1, 1998, for all state lands located in section 16, township 62N, range 4E, Cook county. The commissioner shall continue the existing leases until that time. The commissioner, in conjunction with the Cook county board of commissioners shall prepare an integrated resource management plan and make recommendations to the legislature on the future use of the lands in section 16, township 62N, range 4E, Cook county, by July 1, 1997.

Subd. 2. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 3. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 4. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 5. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 5a. Repealed, 1986 c 449 s 6; 1991 c 219 s 6

Subd. 6. Repealed, 1986 c 449 s 6; 1987 c 404 s 191; 1991 c 219 s 6

HIST: 1993 c 205 s 1



Section 92.68 Repealed, 1986 c 449 s 6; 1991 c 219 s 6

92.68 Repealed, 1986 c 449 s 6; 1991 c 219 s 6



Section 92.69 Endowment account.

92.69 Endowment account.

Subdivision 1. Proceeds of land acquisition account. To ensure educational opportunities provided by Minnesota scientific and natural areas as described in section 86A.05, subdivision 5, are adequately available for present and future generations, the proceeds received under Laws 1986, chapter 449, sections 1 to 3 that are credited to the land acquisition account under section 94.165 must be spent on scientific and natural areas.

Subd. 2. Account. (a) A natural areas legacy endowment account is established in the state treasury. The commissioner of natural resources shall accept private contributions for educational opportunities provided by scientific and natural areas and deposit the contributions in the account. The principal deposited in the account shall be retained in the endowment account.

(b) The interest from the principal may be spent by the commissioner of natural resources for the protection, management, and inventory of lands with rare and endangered species or undisturbed plant communities that qualify as state scientific and natural areas under section 86A.05, subdivision 5.

HIST: 1986 c 449 s 4



Section 92.70 Land use trespass.

92.70 Land use trespass.

Subdivision 1. Public land definition. "Public land" means publicly owned land or interests in land including land and interests in land that are owned by the state, counties, or road authorities, administered by the commissioner of natural resources, owned by the state as beds of navigable waters, acquired as conservation easements with benefits running to the state, a county, or the public under the conservation reserve program, water bank program, or other state or county programs.

Subd. 2. Casual trespass. (a) A person who uses public land for personal use or personal economic gain where the use is prohibited is guilty of trespass and a petty misdemeanor and shall be subject to a penalty not to exceed $50 per occurrence and is subject to a civil penalty for twice the amount of actual damages.

(b) A person violating paragraph (a) may be issued a ticket by a sheriff, conservation officer, or personnel of the department designated by the commissioner. The ticket must identify the trespass, where the trespass occurred, and the official observing the trespass. A copy of the ticket must be sent to the public agency responsible for managing the land.

(c) The civil penalty shall be paid to the public agency responsible for managing the public land. A civil penalty paid to the state is appropriated to the state agency responsible for managing the land to restore the damage and improve state land.

(d) Within 60 days after a ticket is issued, the public agency responsible for managing the public land where the trespass occurred must make a determination of whether a civil penalty will be sought for the trespass and notify the person.

Subd. 3. Willful trespass. (a) A person who willfully and knowingly uses public land for personal use or personal economic gain where the use is prohibited is guilty of trespass and a misdemeanor and is liable to the state or county for a civil penalty three times the amount of the damage.

(b) A person violating paragraph (a) may be issued a ticket and summons for a court appearance. The prosecuting authority shall prosecute the misdemeanor and shall bring an action for the civil penalty or, on failure to do so, the attorney general at the request of the public agency responsible for managing the land may prosecute the misdemeanor and shall bring an action for the civil penalty.

(c) Damages must be determined as the greater of:

(1) the cost to restore the public land to the condition it was in before the trespass occurred plus an amount to compensate the public for the loss of use; or

(2) the economic gain realized by the person committing the trespass.

(d) The civil penalty shall be paid to the court and the court administrator shall pay:

(1) for a trespass on county land, the entire amount to the county to be used for restoration of the trespass and county land improvement purposes;

(2) for a trespass on state land, the civil penalty to the state agency responsible for managing the public land which is appropriated for restoration of the trespass and state land improvement purposes.

Subd. 4. Separate actions. The prosecution for criminal trespass and the civil penalty are separate criminal and civil actions. If a trespass occurs, an action may be commenced for the criminal penalty, the civil penalty, or the civil penalty and the criminal penalty.

HIST: 1989 c 353 s 12



Section 92.71 Direct sale to department employee prohibited.

92.71 Direct sale to department employee prohibited.

An employee of the department of natural resources is prohibited from purchasing land owned or formerly owned by the state and administered by the department for six months following the transfer of title from the state to an organization or person not an employee of the department.

HIST: 1991 c 176 s 1



Section 92.72 Payment of taxes and assessments.

92.72 Payment of taxes and assessments.

Subdivision 1. Cancellation of certificate of sale. If the state acquires an interest in real property prior to the cancellation of a certificate of sale or upon completion of the cancellation process by advertisement or court order, the state must make provision to pay all taxes, interests, costs, penalties, and assessments. The commissioner of natural resources must request the certificate of sale vendee to make a good faith attempt to pay the debt. If the commissioner determines that the vendee is unwilling or unable to pay the debt, the commissioner may pay the debt and seek redress against the vendee.

Subd. 2. Voluntary and involuntary reversions. (a) If a grantee on a certificate of sale or state deed desires the state to exercise its reversionary interest in real property, the grantee must pay all real estate taxes, costs, interest, penalties, and assessments on the property prior to reversion.

(b) If a grantee on a certificate of sale or state deed breaches the contractual terms of the certificate or deed, the commissioner of natural resources must request the grantee to make a good faith attempt to pay all real estate taxes, costs, interest, penalties, and assessments on the property prior to reversion. If the commissioner determines that the grantee is unwilling or unable to pay the debt, the commissioner may pay the debt and seek redress against the grantee.

HIST: 1997 c 216 s 74






Chapter 93 Mineral Lands

Section 93.001 Policy for mineral development.

93.001 Policy for mineral development.

It is the policy of the state to provide for the diversification of the state's mineral economy through long-term support of mineral exploration, evaluation, environmental research, development, production, and commercialization.

HIST: 1987 c 386 art 7 s 1; 1993 c 113 art 2 s 1



Section 93.002 Repealed, 2001 c 161 s 58

93.002 Repealed, 2001 c 161 s 58

* Subdivision 1 was also amended by Laws 2001, First Special *Session chapter 2, section 103, to read as follows:

* "Subdivision 1. Establishment. The mineral *coordinating committee is established to plan for diversified *mineral development. The mineral coordinating committee *consists of the director of the minerals division of the *department of natural resources, the deputy commissioner of the *Minnesota pollution control agency, the director of United *Steelworkers of America, district 11, or the director's *designee, the commissioner of the iron range resources and *rehabilitation board, the director of the Minnesota geological *survey, the dean of the University of Minnesota institute of *technology, the director of the natural resources research *institute, and three individuals appointed by the governor for a *four-year term, one each representing the iron ore and taconite, *the nonferrous metallic minerals, and the industrial minerals *industries within the state. The director of the minerals *division of the department of natural resources shall serve as *chair. A member of the committee may designate another person *of the member's organization to act in the member's place. The *commissioner of natural resources shall provide staff and *administrative services necessary for the committee's *activities. Notwithstanding section 15.059, subdivision 5, or *other law to the contrary, the committee expires June 30, 2003.

* The mineral coordinating committee is encouraged to solicit *and receive advice from representatives of the United States *Geological Survey and the United States Environmental Protection *Agency."



Section 93.003 Iron mining; conditions.

93.003 Iron mining; conditions.

Legal authority to mine and process iron ore, a basic irreplaceable natural resource of the people of the state of Minnesota, is subject to the conditions of this section. When the owner or operator of an iron mine or related production or beneficiation facilities determines to discontinue the operation of the mine or facilities for any reason it shall maintain the mine or facilities in salable operating condition for at least two years after it discontinues operation in order to allow the state of Minnesota and other interested public and private bodies to seek a new owner and operator. The requirement imposed by this section is a preliminary and permanent requirement on the right of an owner to commence or continue the operation of an iron mine or related facilities. This requirement is enforceable on all owners and operators and successors of owners and operators and shall be enforced by the state in any action in bankruptcy or other litigation that may affect it.

HIST: 1993 c 107 s 1; 2001 c 30 s 1



Section 93.01 Reservation of minerals and water powers.

93.01 Reservation of minerals and water powers.

The state hereby reserves for its own use all the iron, coal, copper, gold, and other valuable minerals, and all water powers in or upon all lands which now or hereafter may belong to it by virtue of any act of Congress. This reservation shall not apply to lands granted or contracted to be conveyed by the United States or by this state to aid in the construction of any railroad.

HIST: (6395) RL s 2483; 1909 c 109 s 1



Section 93.02 Certificate of sale, patents; reservation.

93.02 Certificate of sale, patents; reservation.

When any such land is sold, granted, conveyed, or transferred in any way the certificate of sale, patent, or other instrument of transfer shall state that the sale, grant, conveyance, or transfer does not include any right, title, or interest in or to any iron, coal, copper, gold, or other valuable minerals which may be in or upon the land and that all these minerals are reserved by the state for its own use; but no instrument shall be effective to transfer any right, title, or interest in or to any such minerals, notwithstanding the failure of the proper officer to insert such statement.

HIST: (6396) RL s 2484



Section 93.03 Patent under land grant to railroad; reservation.

93.03 Patent under land grant to railroad; reservation.

In all cases where the state of Minnesota shall execute any patent or conveyance of lands under any land grant heretofore made to any railroad company to aid in the construction of any railroad there shall be expressly reserved to and retained in the state of Minnesota all the iron, coal, copper, gold, and other valuable minerals in or upon all such lands and the commissioner of finance is hereby prohibited from executing or delivering any patent or instrument of conveyance which shall not contain the reservations aforesaid.

HIST: (6397) 1913 c 6 s 1; 1973 c 492 s 14



Section 93.04 Disposition of minerals reserved.

93.04 Disposition of minerals reserved.

All minerals in or upon lands which have been or may be sold, granted, conveyed, or in any way transferred by the state shall remain subject to sale, lease, or contract by the state upon the same terms and conditions as are minerals upon lands belonging to the state; and the state and all persons claiming under it shall have the right to enter upon these lands and to prospect for, mine, and remove such minerals and, for this purpose, to construct all necessary roads, buildings, and improvements thereon, including machinery for mining or removing such minerals. All such minerals shall be disposed of by the commissioner in the same manner and on the same terms as minerals on lands belonging to the state.

HIST: (6398) RL s 2485



Section 93.05 Holder of lease.

93.05 Holder of lease.

Subdivision 1. Right of entry. In all cases where state lands have been heretofore or may hereafter be sold pursuant to the provisions of law upon which minerals have been reserved, the holder of any mineral lease subsequently issued thereon may nevertheless enter upon the lands and prospect on the lands under the lease.

Subd. 2. Security for damages; condemnation. Before entering upon lands described in subdivision 1, the lease holder shall pay or secure to the owner of the lands all damages which may arise therefrom and the same may be determined either by mutual agreement or, if the interested parties cannot agree, then the holder of the mineral lease may, in the name of the state of Minnesota, institute proceedings to condemn the same according to chapter 117; provided, that the state shall bear no part of the cost of these proceedings, nor pay any part of the damages awarded in the proceedings.

Subd. 3. Attorney general to institute condemnation. (a) Upon written request of the holder of any mineral lease from the state, not in default, with the approval of the commissioner of natural resources, the attorney general shall institute, in the name of the state, proceedings to acquire by condemnation any lands, rights-of-way, drainage or flowage rights, easements or other interests necessary in connection with prospecting for or mining the ore covered by the lease. All costs and expenses of the proceedings and all damages awarded therein shall be paid by the holder of the lease.

(b) In any eminent domain proceedings under this section, any value which the land taken may have by reason of its location or availability for the depositing of stripping, tailings or other wastes from general mining operations in its vicinity, or for the erection of buildings or structures thereon in connection with such operations, shall be considered in determining the damages to be awarded the owner of the land.

HIST: (6399, 6400) 1907 c 411 s 1,2; 1949 c 593 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 9



Section 93.055 Action to quiet title to lands covered by mineral lease.

93.055 Action to quiet title to lands covered by mineral lease.

Upon written request of the holder of any mineral lease from the state, not in default, with the approval of the commissioner of natural resources, the attorney general may institute proceedings to quiet the title and determine adverse claims or to register the title of the state to the lands or interests covered by the lease. All costs and expenses of the proceedings including compensation of attorneys for the state shall be paid by the holder of the lease.

HIST: 1949 c 594 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 10



Section 93.06 Reservation of minerals under navigable lakes.

93.06 Reservation of minerals under navigable lakes.

All iron ores and other minerals on, in or under lands within this state which lie beneath the waters of navigable lakes and rivers belong to the state, together with the right to enter upon such lands and explore for and mine and remove such iron ore and other minerals and that the state now has and since its organization has had the right to sell, lease, or otherwise use or dispose of such mineral lands and such iron ores and other minerals in the same manner as any other mineral lands, ores, or minerals belonging to the state, and that the title of the state to such iron ore or other minerals, together with the right to explore for, mine, or remove the same, shall not be affected by the subsequent drying up of such lakes or rivers.

HIST: (6401) 1909 c 49 s 1; 1947 c 521 s 1



Section 93.07 Repealed, 2000 c 495 s 53

93.07 Repealed, 2000 c 495 s 53



Section 93.08 Repealed, 2000 c 495 s 53

93.08 Repealed, 2000 c 495 s 53



Section 93.09 Repealed, 2000 c 495 s 53

93.09 Repealed, 2000 c 495 s 53



Section 93.10 Repealed, 2000 c 495 s 53

93.10 Repealed, 2000 c 495 s 53



Section 93.11 Repealed, 2000 c 495 s 53

93.11 Repealed, 2000 c 495 s 53



Section 93.12 Repealed, 2000 c 495 s 53

93.12 Repealed, 2000 c 495 s 53



Section 93.13 Repealed, 2000 c 495 s 53

93.13 Repealed, 2000 c 495 s 53



Section 93.14 Issuance of leases to prospect for ores.

93.14 Issuance of leases to prospect for ores.

The commissioner may execute leases to prospect for iron ore and other ores upon lands belonging to the state or in which the state has an interest and for the mining of the ores, subject to the conditions provided in sections 93.15 to 93.28.

HIST: (6403) 1921 c 412 s 1; 1925 c 395 s 1; 1927 c 389 s 1; 2000 c 495 s 11



Section 93.15 Mining units; designation; area.

93.15 Mining units; designation; area.

Subdivision 1. Designation of mining units. (a) The commissioner of natural resources may designate any lands belonging to the state and the beds of any waters belonging to the state or any lands in which the state has an interest as mining units and may rearrange or modify the mining units from time to time, subject to the limitations of this section.

(b) No mining unit shall contain lands belonging to more than one permanent trust fund, except mining units leased under section 93.25.

(c) Lands which have been sold by the state and are in use as part of the site of a plant for the production of taconite concentrates shall not be designated as mining units.

Subd. 2. List of mining units. The commissioner shall prepare and keep on file in the office of the division of lands and minerals of the department of natural resources and at such other places as the commissioner may direct a list of the mining units designated under this section, giving the descriptions of the mining units and such other information as the commissioner deems necessary. In case the commissioner shall prescribe special conditions to be included in a lease for any mining unit as authorized by law, a statement of the conditions shall be included with the designation of the unit in the list.

Subd. 3. One mining unit per lease. Except as otherwise expressly provided by law, each mining lease shall cover only one entire mining unit designated under this section.

HIST: (6404) 1921 c 412 s 2; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 1; 1943 c 233 s 1; 1951 c 547 s 1; 1953 c 558 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 12



Section 93.16 Leases; sale, notice.

93.16 Leases; sale, notice.

(a) Except as otherwise expressly provided by law, leases for iron ore or other minerals belonging to the state shall be issued only upon public sale as provided under this section.

(b) The sale of leases shall be held at such times and places as designated by the commissioner.

(c) The commissioner shall give public notice of intent to hold a public sale by publication in the State Register, the EQB Monitor, and such other publications as the commissioner may direct at least 90 days prior to the proposed date of sale.

(d) The commissioner shall give public notice of each sale by publication for three successive weeks in a newspaper that has its known office of issue in the county seat of the county in which the mining units to be leased are located and in a daily newspaper printed and published in Hibbing and Virginia. If no newspaper has its known office of issue in the county seat of a particular county, the commissioner shall publish notice in the newspaper designated as the publisher of the official proceedings of the county board of that county. The first publication shall be at least 30 days before the date of sale. The public notice of sale shall also be published in the State Register and the EQB Monitor at least 30 days before the date of sale and may be published in additional newspapers and trade magazines, as the commissioner may direct.

(e) Each notice shall contain the following information:

(1) time and place of holding the sale;

(2) the place or places where the list of mining units to be offered for sale will be available for inspection and where forms for bids and applications for leases may be obtained; and

(3) such other information as the commissioner may direct.

HIST: (6405) 1921 c 412 s 3; 1925 c 395 s 1; 1927 c 389 s 1; Ex1933 c 14 s 1; 1941 c 546 s 2; 1951 c 547 s 2; 1991 c 194 s 1; 2000 c 495 s 13



Section 93.17 Application for leases; bids; awards.

93.17 Application for leases; bids; awards.

Subdivision 1. Lease application. (a) Applications for leases to prospect for iron ore shall be presented to the commissioner in writing in such form as the commissioner may prescribe at any time before 4:30 p.m., St. Paul, Minnesota time, on the last business day before the day specified for the opening of bids, and no bids submitted after that time shall be considered. The application shall be accompanied by a certified check, cashier's check, or bank money order payable to the department of natural resources in the sum of $100 for each mining unit.

(b) Each application shall be accompanied by a sealed bid setting forth the amount of royalty per gross ton of crude ore based upon the iron content of the ore when dried at 212 degrees Fahrenheit, in its natural condition or when concentrated, as set out in section 93.20, subdivisions 12 to 18, that the applicant proposes to pay to the state of Minnesota in case the lease shall be awarded.

Subd. 2. Bid requirements. (a) Whenever a bid on any mining unit exceeds the minimums prescribed in section 93.20, the bidder shall offer a uniform amount above the minimums on all schedules unless the mining unit is expressly excepted from this requirement by the commissioner of natural resources by so specifying in the list of lands and mining units.

(b) The envelope containing each bid shall be plainly marked on the outside showing the date of application, date received by the commissioner, and the name of the applicant. The commissioner shall endorse upon each application and sealed bid the exact time of presentation and preserve the same unopened in the commissioner's office.

Subd. 3. Bid acceptance. (a) At the time and place fixed for the sale, the commissioner shall publicly announce the number of applications and bids received. The commissioner shall then publicly open the bids and announce the amount of each bid separately. Thereafter, the commissioner, together with the executive council, shall award the leases to the highest bidders for the respective mining units, but no bids shall be accepted that do not equal or exceed the minimum amounts provided for in section 93.20, nor shall any bid be accepted that does not comply with the law. The right is reserved to the state to reject any and all bids.

(b) All applications for leases and bids not accepted at the sale shall become void at the close of the sale and the payment accompanying the applications and bids shall be returned to the applicants entitled to them.

(c) Upon the award of a lease, the payment submitted with the application as provided by subdivision 1 shall be deposited with the state treasurer as a fee for the lease.

HIST: (6406) 1921 c 412 s 4; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 3; 1949 c 434 s 1; 1951 c 547 s 3; 1969 c 1129 art 10 s 2; 1986 c 444; 1991 c 194 s 2,3; 2000 c 495 s 14



Section 93.18 Repealed, 2000 c 495 s 53

93.18 Repealed, 2000 c 495 s 53



Section 93.19 Repealed, 2000 c 495 s 53

93.19 Repealed, 2000 c 495 s 53



Section 93.191 Repealed, 2000 c 495 s 53

93.191 Repealed, 2000 c 495 s 53



Section 93.192 Repealed, 2000 c 495 s 53

93.192 Repealed, 2000 c 495 s 53



Section 93.1925 Negotiated leases.

93.1925 Negotiated leases.

Subdivision 1. Conditions required. When the commissioner finds that the best interests of the state will be served and the circumstances in clause (1), (2), or (3) exist, the commissioner, with the approval of the executive council, may issue an iron ore or taconite iron ore mining lease through negotiations to an applicant. A lease may be issued through negotiations under any of the following circumstances:

(1) the state taconite iron ore is adjacent to taconite iron ore owned or leased for mining purposes by the applicant and the commissioner finds that it is impracticable to mine the state taconite iron ore except in conjunction with the mining of the adjacent ore;

(2) the lands to be leased are primarily valuable for their natural iron ore content; or

(3) the state's mineral ownership interest in the lands to be leased is an undivided fractional interest and the applicant holds under control a majority of the remaining undivided fractional mineral interests in the lands to be leased.

Subd. 2. Application. (a) An application for a negotiated lease shall be submitted to the commissioner of natural resources. The commissioner shall prescribe the information to be included in the application. The applicant shall submit with the application a certified check, cashier's check, or bank money order, payable to the department of natural resources in the sum of $100, as a fee for filing the application. The application fee shall not be refunded under any circumstances.

(b) The right is reserved to the state to reject any or all applications for a negotiated lease.

Subd. 3. Terms. A lease issued under this section shall be in the form set forth in section 93.20, with such additional terms and conditions consistent with the lease as may be agreed upon. The rental and royalty rates agreed upon shall be not less than those prescribed in section 93.20.

HIST: 2000 c 495 s 15



Section 93.193 Taconite iron ore mining lease extension.

93.193 Taconite iron ore mining lease extension.

Subdivision 1. Application for extension. Upon written application by the holder of any mining lease heretofore issued, or hereafter issued upon a prospecting permit heretofore issued, which has been designated as a taconite iron ore mining lease pursuant to Minnesota Statutes 1998, section 93.19 or 93.191, the commissioner of natural resources, with the approval of the executive council, may extend the term of the lease for an additional period of 25 years beyond the term specified in the lease, upon the terms and conditions prescribed under this section. The additional period of 25 years for which the lease is extended shall be the extended period as the term is used in this section.

Subd. 2. Royalty rates; other ores. As a condition of receiving such extended period the applicant therefor shall agree that during the extended period the royalty rates specified in the lease for ores other than taconite or taconite concentrates shall not be applicable, and no such other ores or concentrates shall be removed except after the royalties and rentals to be paid therefor shall have been negotiated with and agreed to by the commissioner of natural resources, with the approval of the executive council. Until such royalty is agreed upon the lessee may mine and stockpile such other ores upon the leased premises, or other lands, pursuant to section 93.20, subdivision 28, if such mining is necessary or desirable in connection with the mining and removal of taconite.

Subd. 3. Form; terms. All applications for the extension of the term of such taconite iron mining leases shall be made within 18 months from April 27, 1957, and shall be in such form and contain such information as the commissioner may prescribe. Upon such application the commissioner and the applicant shall negotiate, and, with the approval of the executive council, shall determine the rentals and royalties to be paid for taconite or taconite concentrates or both during the extended period. Upon such determination the commissioner shall enter into an agreement providing for such rentals and royalties, and containing the other provisions required by this section, which agreement, upon due execution by the commissioner and the holder of such lease, shall be effective to extend the lease for the period hereinbefore specified.

HIST: 1957 c 722 s 1-3; 1969 c 1129 art 10 s 2; 2000 c 495 s 16



Section 93.20 Rentals, royalties, form of lease.

93.20 Rentals, royalties, form of lease.

Subdivision 1. Required provisions. Except as otherwise provided by law, the body of every lease for mining iron ore belonging to the state shall consist of the provisions set forth in subdivisions 4 to 36, omitting subdivision headings, with such insertions, changes, or additions as may be necessary to incorporate the royalty rates and other particulars applicable to each case or as may be authorized under subdivision 2.

Subd. 2. Term; conditions. The commissioner of natural resources, with the approval of the executive council, may, so far as the commissioner deems advisable in furtherance of the public interests, fix the term of any lease at any period not exceeding that hereinafter prescribed, or may include in a lease any other conditions not inconsistent herewith relating to performance by the lessee or other pertinent matters, provided, that in case of a lease made pursuant to a permit issued upon public sale, a statement of such conditions shall be included in the designation of the mining unit affected before publication of the notice of sale.

Subd. 3. Minimum rates. The royalty rates hereinafter specified shall be deemed minimums. In any case where a higher rate has been bid or agreed upon as provided by law, such higher rate shall be inserted in the lease in place of the rate hereinafter specified and with like effect for all purposes so far as applicable, except as otherwise expressly provided by law.

Subd. 4. Parties; consideration; land description. This indenture, made this ..... day of ................, ......., by and between the state of Minnesota, party of the first part, and ................. part..... of the second part.

Witnesseth: That the party of the first part, for and in consideration of the sum of ....... Dollars to it in hand paid by the part..... of the second part, being the payment of rental for the unexpired portion of the first quarter, hereinafter provided for, the receipt whereof is hereby acknowledged, and in further consideration of the covenants and conditions hereof, to be kept and performed by the part..... of the second part, does hereby lease and demise unto the part..... of the second part for the term of 50 years from and after the ..... day of ........, ......., the following described land, situated in the County of ........, in the state of Minnesota, to-wit: ...........................

Subd. 5. Purpose; rights. The above described premises are leased to the part..... of the second part for the purpose of exploring for, mining, taking out and removing the iron ore found on or in said land, together with the right to construct or make such buildings, excavations, openings, ditches, drains, railroads, roads and other improvements upon said premises as may be necessary or suitable for such purposes. The part..... of the second part may contract with others for doing any work authorized or required hereunder, or for the use of said land or any part thereof for the purposes hereof, but no such contract shall relieve the part..... of the second part from any duty, obligation, or liability hereunder. Three executed duplicates of every such contract shall be filed with the commissioner of natural resources before it shall become effective for any purpose.

Subd. 6. Reservations. The party of the first part reserves the right to sell and dispose of, under the provisions of law now or hereinafter governing the sale of timber on state lands, all the timber upon the land hereby leased, and reserves to the purchaser of such timber, or agents and servants of the purchaser, the right at all times to enter thereon, and to cut and remove any and all such timber therefrom, according to the terms of the purchaser's contract with the state, and without let or hindrance from the part..... of the second part; but such purchaser shall not unnecessarily or materially interfere with the mining operations carried on thereon. The party of the first part further reserves the right to grant to any person or corporation the right-of-way necessary for the construction and operation of one or more railroads over or across the land thereby leased, without let or hindrance from the part..... of the second part; but such railroads shall not unnecessarily or materially interfere with the mining operations carried on thereon. The party of the first part further reserves the right to grant leases, permits or licenses to any portion of the surface of the demised premises to any person or corporation under authority of section 92.50, or other applicable laws, without let or hindrance from the part..... of the second part, but such leases, permits or licenses shall not unnecessarily or materially interfere with the mining operations carried on thereon.

Subd. 7. Rental rate. The part..... of the second part covenants and agrees to pay to the treasurer of said state rental for said premises at the rate of $1,250 for the first year after the date of this lease and $5,000 per year for the remainder of the term hereof; provided, that in case and so long as this lease is designated as a taconite iron ore mining lease the rate for the first five years after the date hereof shall be $400 per year and the rate for the remainder of the term hereof shall be $1,600 per year. Such rental shall be payable quarterly on or before the 20th day of April, July, October, and January each year during the term hereof. Each quarterly payment shall cover the rental at the rates hereinbefore specified for the calendar quarter or fraction thereof ending on the last day of the calendar month next preceding the due date for such payment. The rental for any fraction of a quarter shall be computed proportionately at the applicable rate. Any amount paid for rental accrued during any calendar year shall be credited on any royalty that may become due for iron ore removed hereunder during the same calendar year but no further, and any amount paid for such royalty in excess of such credit during such year shall be credited on rental, if any, subsequently accruing during such year but no further.

Subd. 8. Dried iron. The term "dried iron" as used herein shall mean iron ore dried at 212 degrees Fahrenheit; and the word "ton" shall mean a gross ton of 2240 pounds.

Subd. 9. Repealed, 1991 c 194 s 5

Subd. 9a. Royalty increase. (1) The royalties to be paid by the part.... of the second part to the party of the first part on ore removed in each calendar quarter that the lease remains in force as hereinbefore specified shall be subject to increase by fifty percent (50%) of the sum of the amounts determined in accordance with subparagraphs (a) and (b) below:

(a) Reference shall be made to the Producer Price Index for Iron Ores (December 1984=100) (Industry Code No. 1011), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, or any succeeding federal agency publishing such index, for the first month in the calendar quarter for which royalty payment is to be made. If the Producer Price Index for Iron Ores exceeds ....., which was the level of such index for the month in which this lease was issued (hereafter called the "PPI - IO Base Index"), the excess shall be computed and this excess shall become the numerator of a fraction, the denominator of which shall be the PPI - IO Base Index, and the resulting fraction shall be multiplied by the royalty rate per ton payable on the ore mined and removed during any such quarter.

For example, if the PPI - IO Base Index under this lease was 119.2, and if the Producer Price Index for Iron Ores for January, ....... was 125.3, the additional amount for the calendar quarter of January, February, and March ....... would be computed as follows:

[(125.3-119.2)/119.2] x base royalty rate = additional amount

(b) Reference shall be made to the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group (1982=100) (Commodity Code No. 101), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, or any succeeding federal agency publishing such index, for the first month in the calendar quarter for which royalty payment is to be made. If the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group exceeds ....., which was the level of such index for the month in which this lease was issued (hereafter called the "PPI - I&amp>S Base Index"), the excess shall be computed and this excess shall become the numerator of a fraction, the denominator of which shall be the PPI - I&amp>S Base Index, and the resulting fraction shall be multiplied by the royalty rate per ton payable on the ore mined and removed during any such quarter.

For example, if the PPI - I&amp>S Base Index under this lease was 129.5, and if the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group for January, ....... was 139.5, the additional amount for the calendar quarter of January, February, and March ....... would be computed as follows:

[(139.5-129.5)/129.5] x base royalty rate = additional amount

(2) In the event some other period than December 1984 is used as a base of 100 in determining the Producer Price Index for Iron Ores or some other period than 1982 is used as a base of 100 in determining the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group, for the purposes of this lease these indexes shall be adjusted so as to be in correct relationship to the appropriate base. In the event either such index is not published by any federal agency, the index to be used as aforesaid shall be that index independently published, which, after necessary adjustments, if any, provides the most reasonable substitute for the appropriate index during any period subsequent to the month in which this lease is issued; it being intended to substitute for the Producer Price Index for Iron Ores and index that most accurately reflects fluctuations in the prices of Great Lakes iron ores in the manner presently reported by the Producer Price Index for Iron Ores (December 1984=100), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor, and it being intended to substitute for the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group an index that most accurately reflects fluctuations in the prices of iron and steel in the manner presently reported by the Producer Price Index for the Iron and Steel Subgroup of the Metals and Metal Products Group (1982=100), as originally published (unrevised) by the Bureau of Labor Statistics of the United States Department of Labor.

If the parties to this lease cannot agree upon substitute indexes which accomplish these purposes, each shall choose an arbitrator and the two thus selected shall choose a third. The decision of the arbitrators or any two of them shall be final and binding on the parties in interest. The agreement or the decision of the arbitrators shall be attached as a supplement to the lease. Each party to the arbitration shall bear their representative share of the costs for the arbitration.

Subd. 10. Fractions; method of computation. In computing royalty rates hereunder, any fraction of a cent less than 5/1000 shall be disregarded and any fraction amounting to 5/1000 or more shall be counted as 1/100 of a cent.

The method of computing increased rates upon analysis illustrated by the following example shall apply in all cases hereunder, with such changes as may be necessary for adaptation to a particular schedule. Assuming that the royalty rate for the lowest grade of ore, with analysis 25.49 percent or less, is 18 cents per ton, the rate will be 18.9 cents per ton for all dried iron analyses higher than 25.49 percent but less than 26.50 percent; 19.85 cents per ton for all dried iron analyses higher than 26.49 percent but less than 27.50 percent; and so on, adding to the amount of royalty for a given grade five percent thereof for an increase in dried iron content of one percent or fraction thereof.

Subd. 11. Royalties. Subject to the foregoing provisions, the royalties to be paid by the part..... of the second part to the party of the first part shall be as hereinafter specified.

Subd. 12. Schedule 1. Schedule 1. Direct shipping open pit ore shall be understood to mean all ore lying beneath the final stripped area of the particular mine in which it shall be situated and lying within reasonably safe mining slopes therein, that is shipped in its natural state without beneficiation of any kind other than crushing or dry screening.

On a ton of direct shipping open pit ore averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased five percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 13. Schedule 2. Schedule 2. Open pit wash ore concentrates shall be understood to mean all concentrates produced from open pit ore which, in accordance with good engineering and metallurgical practice, requires treatment by straight washing to make it suitable for blast furnace use.

On a ton of open pit wash ore concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased 4-1/2 percent for each increase of one percent, or fraction thereof in dried iron analysis.

Subd. 14. Schedule 3. Schedule 3. Open pit special concentrates shall be understood to mean all concentrates produced from open pit ore which, in accordance with good engineering and metallurgical practice, requires treatment by roasting, sintering, agglomerating, or drying through the use of fuel, or by jigging, or by heavy medium separation to make them suitable for blast furnace practice.

On a ton of such open pit special concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 18 cents. The royalty rate shall be increased four percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 15. Schedule 4. Schedule 4. Underground direct shipping ore shall be understood to mean all ore in any particular mine, other than open pit ore, that is shipped in its natural state without beneficiation of any kind other than crushing or dry screening.

On a ton of underground direct shipping ore averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased 3-1/2 percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 16. Schedule 5. Schedule 5. Underground wash ore concentrates shall be understood to mean all concentrates produced from underground ore which, in accordance with good engineering and metallurgical practice, requires treatment by straight washing to make it suitable for blast furnace use.

On a ton of underground wash ore concentrates averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased three percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 17. Schedule 6. Schedule 6. Underground special concentrates shall be understood to mean all concentrates produced from underground ore which, in accordance with good engineering and metallurgical practice, require treatment by roasting, sintering, agglomerating, or drying through the use of fuel, or by jigging, or by heavy medium separation to make them suitable for blast furnace practice.

Ponded fine tailings special concentrates shall be understood to mean all concentrates produced from fine tailings stored in tailings ponds which, in accordance with good engineering and metallurgical practice, require additional treatment by one or more of the types described in schedules 2 and 3 to make them suitable for blast furnace practice.

On a ton of such underground special concentrates or ponded fine tailings special concentrates, averaging in dried iron 25.49 percent or less, the royalty shall be 15 cents. The royalty rate shall be increased two percent for each increase of one percent, or fraction thereof, in dried iron analysis.

Subd. 18. Schedule 7. Schedule 7. Taconite ore shall be understood to mean a ferruginous chert or ferruginous slate in the form of compact siliceous rock, in which the iron oxide is so finely disseminated that substantially all of the iron bearing particles of merchantable grade are smaller than 20 mesh.

Taconite concentrates shall be understood to mean the merchantable product, suitable for blast furnace use, which, in accordance with good engineering and metallurgical practice, has been produced from taconite ore which requires treatment by fine grinding, magnetic separation, flotation, or some other method or methods other than or in addition to one or more of the methods specified in schedules 1 to 6, inclusive.

On a ton of taconite concentrates averaging in dried iron 40.49 percent or less, the royalty shall be 11 cents. The royalty rate shall be increased one percent for each increase of one percent, or fraction thereof, in dried iron analysis.

In lieu of payment of such royalty on the taconite concentrates, royalty payments may be made on the taconite ore as set forth in section 93.201.

Subd. 19. Quarterly payment. The part..... of the second part covenant ..... and agree ..... to pay to the treasurer of said state, on or before the twentieth day of April, July, October, and January in each year during the period this lease continues in force royalty at the rates hereinbefore specified for all the iron ore mined and removed from said land during the three months preceding the first day of the month in which such payment is due as hereinbefore provided.

Subd. 20. Quarterly statement. The part..... of the second part at the time of such payment shall transmit to the commissioner of natural resources an exact and truthful statement of the amount of iron ore removed under each schedule during the three months for which such payment is made and the royalty due thereon, determined as hereinafter provided. The part..... of the second part shall provide for all the operations required for such determination except as otherwise specified.

Subd. 21. Shipment; sampling. Except as otherwise hereinafter provided, all iron ore removed from said land hereunder shall be shipped by rail. Each shipment shall be sampled in accordance with standard practice so as to show the true grade of the ore contained therein under each schedule, taking specimens from five carloads to make up a sample for analysis; provided, that with the approval of the commissioner of natural resources a sample may consist of specimens from any other number of carloads. The ore in each sample shall be thoroughly mingled and then split into two portions, both of which shall be properly marked for identification. One portion shall be delivered to the commissioner of natural resources or authorized agent, and the other retained by the part..... of the second part. Each sample, dried at 212 degrees Fahrenheit, shall be analyzed for iron and manganese, and also, if directed by the commissioner or agent, for silica, phosphorus, and alumina, at the expense of the part...... of the second part, by a competent chemist approved in writing by the commissioner.

Subd. 22. Weighing; monthly statement; crude ore. The iron ore so taken and shipped shall be weighed by the railroad carrier. Weight bills or certificates, signed by the weigher, shall be transmitted to the commissioner at the close of each day when ore is shipped. Except as otherwise permitted by the commissioner of natural resources, the part..... of the second part shall transmit to the commissioner on or before the tenth of each month a statement in such form as the commissioner shall prescribe, covering all ore removed from said land during the preceding calendar month, showing the weight and analysis of the ore under each schedule, the royalty computed to be due thereon, and such other information pertaining thereto as the commissioner may require. The amount of royalty due upon the ore under each schedule shall be determined according to the percentage of iron shown by the analysis at the rates hereinbefore prescribed. If the manganese content is four percent or more, the royalty due thereon shall be determined and paid as provided by law. With the approval of the commissioner, for the purpose of computing and accounting for royalty, ore may be considered as removed from said land in the month in which it was weighed as shown by the weight bills or certificates, but the party of the second part shall nevertheless be liable for the royalty on all ore from and after the actual time of removal from said land. With the approval of the commissioner the royalty on all the ore under a given schedule removed during a given calendar month may be computed on the average dried iron analysis thereof. The grades and weights of ore as set forth in said monthly statements shall be prima facie binding as between the parties, but the party of the first part shall have the right at any time, and in such manner as it may see fit, to sample the ore, check the analyses, and inspect, review, and test the correctness of the methods, books, records, and accounts of the part..... of the second part in sampling, analyzing, recording, and reporting such grades and weights, and to inspect, review, and test the correctness of the scales and other equipment used in weighing the ore and of the weights reported as aforesaid, it being understood that any errors in these respects, when ascertained, shall be corrected. Should the party of the second part desire to remove crude ore for experimental purposes from the demised premises, the commissioner of natural resources may prescribe the method of such removal and the method of sampling and weighing such crude ore for the purpose of determining the amount of royalty due.

Subd. 23. Beneficiation or treatment. The part..... of the second part shall have the right to beneficiate and treat, for the purpose of improving the character or quality thereof, any iron ore which without such treatment or beneficiation will not meet general market requirements at the time. Subject to the approval of the commissioner of natural resources, such ore may be so beneficiated or treated either upon the demised premises or elsewhere. The part..... of the second part agree ..... that any treatment or beneficiation of ore conducted hereunder shall be done with suitable and proper machinery and appliances, and in a careful, good and workmanlike manner, according to good engineering practice, and so as not to cause any greater waste of the ore mined than is necessary in order to produce an ore concentrate of proper composition and character for satisfactory furnace use. No ore shall be treated or beneficiated which, without treatment or beneficiation, will meet general market requirements at the time. As to any ore so beneficiated or treated during any quarter year, royalty at the rates per ton hereinbefore provided for such ore shall be paid upon the merchantable product of such beneficiation or treatment and not upon the ore as mined. The residue of such treatment or beneficiation may be deposited upon the demised premises, in such place or places as shall not unnecessarily hinder or embarrass the future operation of the mine or mines therein, or on other state-owned lands conveniently located for the purpose, or may be otherwise disposed of in such manner as the commissioner of natural resources may approve. The merchantable product of such beneficiation shall be sampled, analyzed and weighed and the royalty thereon determined in like manner as hereinbefore provided for direct shipping ore. The part..... of the second part shall nevertheless be liable for royalty on all ore removed from the demised premises for beneficiation or treatment from and after the actual time of removal. If any such ore shall not be beneficiated or treated or if the royalty due thereon shall not be determined and accounted for as herein otherwise provided by the next quarterly payment date after the end of the quarter in which such ore is removed from the demised premises, the commissioner may determine such royalty by such method as the commissioner deems appropriate and give the part..... of the second part written notice thereof, whereupon such royalty shall be due and payable within 20 days after the mailing or delivery of such notice, unless the time therefor shall be extended by the commissioner.

Subd. 24. Stockpiling. It is understood and agreed that should the part..... of the second part desire to stockpile concentrates off the demised premises or on land not owned by the state, the parties shall agree upon a method of sampling and weighing such concentrated ore for the purpose of determining the amount of royalty due, and in case they are unable to agree, each shall choose a referee and the two referees so chosen shall choose a third. The decision of such board of referees shall be binding on the parties in interest as to the methods to be employed in such sampling and weighing only. Should the party of the second part desire to stockpile crude ore off the demised premises for a temporary period not to exceed one year, the commissioner of natural resources may prescribe the method of removal and the method of sampling and weighing such crude ore for the purpose of determining the amount of royalty due.

Subd. 25. Right to enter, inspect, and survey. The party of the first part shall have the right to enter upon and into said premises at any time, and to inspect and survey the same, and to measure the quantity of ore which shall have been mined or removed therefrom, not unreasonably hindering or interrupting the operations of the part..... of the second part.

The part..... of the second part shall provide, upon written request from the commissioner of natural resources, a suitable room in the dry or wash house or in some other suitable place on said premises, with water, light and heat free, for the use of the commissioner or agents thereof in the work of inspection on said premises, such room to be at least equal in size and equipment to that customarily furnished for the use of the mining captain or superintendent at mines comparable to the mine or mines on said premises. The commissioner or agents thereof shall have the right to enter and inspect at any time any plant where ore from said land is treated or beneficiated, and to take such samples and make such tests as may be necessary to determine the effects of such treatment or beneficiation. In case ore from more than one state mining unit or other property is treated or beneficiated at the same plant, the commissioner may appoint such special inspectors for such plant as the commissioner deems necessary to insure proper accounting and protect the interests of the state, and the part..... of the second part shall reimburse the state monthly for the cost of all such inspection service, upon notification thereof by the commissioner.

Subd. 26. Required submissions. In addition to other reports or statements required hereunder, the part..... of the second part shall furnish the commissioner of natural resources with the following:

(1) Copies of all exploration reports, concentrating plant reports, mine maps, analysis maps, cross sections and plans of development made and used in the operations on said leased premises;

(2) At least a quarter portion of all exploration samples, and, when requested by the commissioner in writing, a quarter portion of mine or mill samples;

(3) A monthly report showing the estimated weight and analysis of all ore material stockpiled according to each classification, whether merchantable, concentratable, or nonmerchantable;

(4) A monthly report showing the estimated weight and analysis of concentrated ore when stockpiled on state-owned land;

(5) A monthly report of all ore beneficiated, showing the tonnage and analysis of crude ore treated, the tonnage and analysis of concentrates recovered, and a record of any analysis made of tailings and rejects;

(6) Not later than February 1st of each year during said term, a summary statement of the tonnage of all iron ore and other iron-bearing material mined on said land during the previous calendar year under each schedule or classification, showing the average analysis of iron, silica, phosphorus, alumina, and manganese on all merchantable ore, such analysis as the commissioner may require on other iron-bearing material, and such other information as to the grade, character and disposition of such ore and other material as the commissioner may direct.

Subd. 27. Payment of taxes. The part..... of the second part further covenant..... and agree ..... to pay all taxes, general and specific, which may be assessed against said land and the improvements thereon made, used or controlled by said part..... of the second part, and the iron ore product thereof, and any personal property thereat owned, used, or controlled by the part..... of the second part, in all respects as if said land was owned in fee by the part..... of the second part.

Subd. 28. Operational requirements. It is further understood and agreed as follows:

(1) The part..... of the second part will open, use and work the mine or mines on said land in such manner only as is usual and customary in skillful and proper mining operations of similar character when conducted by the proprietors on their own land and in accordance with the requirements, methods, and practices of good mining engineering, and in such manner as not to cause any unnecessary or unusual permanent injury to such mine or mines or inconvenience or hindrance in the subsequent operation of the same or in the development, mining, or disposal of any iron ore or other valuable mineral left on or in said land.

(2) Subject to the approval of the commissioner of natural resources, all iron ore and other material produced or accumulated in connection with any operations hereunder and not otherwise lawfully disposed of shall be deposited or disposed of by the part........ of the second part at such places and in such manner as will not hinder or embarrass such subsequent operations or activities; provided, that any such material containing iron or other minerals in such quantity or form as to have present or potential value shall be deposited only on the land covered by this lease, or on other land belonging to the state and available for the purpose, unless the commissioner of natural resources shall approve in writing its disposal in some other manner.

(3) Land conveyed to the state upon condition that it shall be used for the storage of iron ore or other materials having present or potential value belonging to the state, subject to termination or reversion of title when no longer needed or used for that purpose, shall be deemed suitable and available therefor. The commissioner may accept such a conveyance in behalf of the state if the commissioner determines that the conditions thereof conform with the foregoing provisions and will fully protect the interests of the state in the materials to be so stored, but no consideration shall be paid for such conveyance unless authorized by law. The existence of mineral reservations with rights to use or destroy the surface in connection therewith, shall not prevent lands being deemed suitable and available if the commissioner finds that the lands are located off the generally recognized limits of the iron formation, and the commissioner finds that no minerals of any present or foreseeable commercial value are known to exist thereon. The provisions of section 500.20, shall not apply to any conveyance of land to the state pursuant to this subdivision and shall not limit the duration of any covenant, condition, restriction, or limitation created by any such conveyance.

Subd. 29. Construction; liability to third parties. It is understood and agreed that in case any interest in the land covered by this lease or in any minerals therein is owned by anyone other than the state, this lease shall not be construed as authorizing any invasion of or trespass upon such other interest, that in case it shall be necessary to make use of any such other interest in connection with any operations hereunder, the part...... of the second part shall obtain all necessary legal rights therefor before proceeding therewith, that the part...... of the second part shall be liable for all damages to any such other interest caused by any operations hereunder, and that the state shall not incur or be subject to any liability therefor.

Subd. 30. Supplemental agreement. In case it shall become impossible or impracticable at any time during the term of this lease to comply with the provisions hereof relating to sampling, analysis, shipping, or weighing of ore, or in case methods for any of said operations shall be developed which appear to be superior to those herein prescribed and which will not result in any loss or disadvantage to the state hereunder, the commissioner of natural resources, with the approval of the executive council, may make a supplemental agreement with the part..... of the second part, modifying this lease so as to authorize the adoption of such other methods for any of said operations so far as deemed expedient.

Subd. 31. Remittances. All remittances by the part..... of the second part hereunder shall be made payable to the state treasurer and shall be transmitted to the commissioner of natural resources, who shall audit the same, take such action as may be necessary on account of any error or discrepancy discovered, and deposit all remittances found due with the state treasurer.

Subd. 32. Lien. The party of the first part reserves and shall at all times have a lien upon all ore mined and upon all improvements made by the part..... of the second part upon the land covered by this lease for any unpaid sums due hereunder.

Subd. 33. Voluntary termination. The part..... of the second part shall have the right at any time to terminate this lease in so far as it requires the part..... of the second part to mine ore on said land, or to pay royalty therefor, by delivering written notice of such intention to terminate to the commissioner of natural resources, who shall in writing acknowledge receipt of such notice, and this lease shall terminate 60 days after such delivery unless such notice is revoked by the part..... of the second part by further written notice delivered to the commissioner before the expiration of said 60 days, and all arrearages and sums which shall be due under this lease up to the time of such termination shall be paid upon settlement and adjustment thereof by the part..... of the second part.

Subd. 34. Cancellation. This lease is granted upon the express condition that if any sum owing hereunder by the part...... of the second part for rental, royalty, taxes, or otherwise shall remain unpaid after the expiration of 60 days from the time when the same became payable as herein provided, or in case the part..... of the second part or any agent or servant thereof shall knowingly or willfully make any false statement in any statement, report, or account submitted to the state or to the commissioner of natural resources or any agents of the commissioner pertaining to any matter hereunder, or in case the part..... of the second part shall fail to perform any of the covenants or conditions herein expressed to be performed by said part..... of the second part, then it shall be the duty of the commissioner of natural resources to cancel this lease, first having mailed or delivered to the part...... of the second part at least 20 days' notice in writing thereof, whereupon this lease shall terminate at the expiration of said 20 days, and the party of the first part shall reenter and again possess said premises as fully as if no lease had been given to the part..... of the second part, and the part..... of the second part and all persons claiming under such part..... shall be wholly excluded therefrom except as hereinafter provided, but such termination and reentry shall not relieve the part..... of the second part from any payment or other liability thereupon or theretofore incurred hereunder.

Subd. 35. Surrender after termination. It is mutually agreed that upon the termination of this lease, whether by expiration of the term thereof or by act of either party, the part..... of the second part shall have 90 days thereafter in which to remove all equipment, materials, railroad tracks, structures, and other property placed or erected by the part..... of the second part upon said land, and any such property not removed within said time shall become the property of the party of the first part; but the part..... of the second part shall not remove or impair any supports placed in any mine or mines on said land, or any timber or frame work necessary to the use or maintenance of shafts or other approaches to such mine or mines or tramways within the same. Subject thereto, it is understood and agreed that upon the termination of this lease by expiration of the term thereof or otherwise, the part.... of the second part will quietly and peaceably surrender possession of the land covered thereby to the party of the first part.

Subd. 36. Binding effect. The covenants, terms and conditions of this lease shall run with the land and shall extend to and bind all assignees and other successors in interest of the part..... of the second part.

Subd. 37. Enabling provisions. The provisions of this section relating to the contents of mining leases shall be deemed to be enabling provisions, and the respective officers and agencies of the state concerned therewith shall have all the authority, powers, and duties required for the execution and administration thereof.

Subd. 38. Lease modification. Any state iron ore mining lease heretofore or hereafter issued and in force may be modified by the commissioner of natural resources, with the approval of the executive council, upon application of the holder of the lease, by written agreement with the holder, so as to conform with the provisions of the laws in force at the time of such application with respect to the methods of shipping, weighing, and analyzing ore and computing royalty thereon, the time of payment of rental and royalty, the beneficiation or treatment of iron ore and the disposal of concentrates and residues therefrom, the stockpiling, depositing, or disposal of iron ore or other material, and the making of statements and reports pertaining to said matters.

Subd. 39. Stockpiling on conveyed land. Any iron ore or other material which is subject to stockpiling under a state iron ore mining lease heretofore issued and in force on April 20, 1951, may, with the approval of the commissioner of natural resources, be stockpiled on land conveyed to the state for the purpose, subject to the provisions of subdivision 28.

HIST: (6409) 1921 c 412 s 7; 1925 c 395 s 1; 1927 c 389 s 1; 1941 c 546 s 5; 1951 c 616 s 1-3; 1953 c 421 s 1; 1953 c 552 s 1-3; 1955 c 575 s 1; 1957 c 688 s 1; 1959 c 536 s 1,2; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1983 c 216 art 1 s 17; 1986 c 444; 1991 c 194 s 4; 1998 c 254 art 1 s 107



Section 93.201 Royalties for taconite concentrates.

93.201 Royalties for taconite concentrates.

Subdivision 1. Royalty on certain concentrates produced from taconite ore. All ores or concentrates shipped from the lands covered by any lease under section 93.20 shall be classified and paid for under and in accordance with the particular schedule of said law properly applicable thereto. The royalty provided for taconite concentrates in section 93.20, schedule 7, shall be applicable to concentrates produced from taconite ores which, in accordance with good engineering and metallurgical practice, require treatment by fine grinding, magnetic separation, flotation, or some other method or methods other than or in addition to one or more of the methods specified in schedules 1 to 6, inclusive, of said section to make them suitable for blast furnace use.

Subd. 2. Alternate royalty determination. In lieu of payment of such royalty on the taconite concentrates, royalty payments may be made on the taconite ore as defined herein. The method of computing the weight and the royalty rate per ton on such taconite ore shall be determined by agreement between the holder of the lease and the commissioner of natural resources. In case they are unable to agree, each shall choose an arbitrator, and the two thus selected shall choose a third. The decision of the arbitrators or any two of them shall be final and binding on the parties in interest. The agreement or the decision of the arbitrators shall be attached as a supplement to the lease. The holder of the lease shall reimburse the state for all costs and expenses incurred in connection with the determination of weight of taconite ore.

Taconite ore shall be understood to mean a ferruginous chert or ferruginous slate in the form of compact siliceous rock, in which the iron oxide is so finely disseminated that substantially all of the iron-bearing particles of merchantable grade are smaller than 20 mesh.

Subd. 3. Applicability. The provisions of subdivisions 1 and 2 for payment of royalty on taconite ore shall apply to existing leases as well as subsequent leases, subject to vested rights, if any, of the holders of existing leases.

HIST: 1943 c 233 s 3; 1949 c 616 s 1,2; 1957 c 158 s 1; 1969 c 1129 art 10 s 2



Section 93.202 Repealed, 2000 c 495 s 53

93.202 Repealed, 2000 c 495 s 53



Section 93.21 Execution of lease.

93.21 Execution of lease.

The lease provided for in section 93.20 shall be signed by the commissioner for and in behalf of the state and shall be signed by the party of the second part in the presence of two witnesses, and the signatures and execution of the same by the party of the second part shall be duly acknowledged.

HIST: (6410) 1921 c 412 s 8; 1925 c 395; 1927 c 389 s 1; 1986 c 444; 2000 c 495 s 17



Section 93.22 Disposition of payments.

93.22 Disposition of payments.

Subdivision 1. Generally. All payments under sections 93.14 to 93.285 shall be made to the department of natural resources and shall be credited according to this section.

(a) If the lands or minerals and mineral rights covered by a lease are held by the state by virtue of an act of Congress, payments made under the lease shall be credited to the permanent fund of the class of land to which the leased premises belong.

(b) If a lease covers the bed of navigable waters, payments made under the lease shall be credited to the permanent school fund of the state.

(c) If the lands or minerals and mineral rights covered by a lease are held by the state in trust for the taxing districts, payments made under the lease shall be distributed annually on the first day of September as follows:

(1) 20 percent to the general fund; and

(2) 80 percent to the respective counties in which the lands lie, to be apportioned among the taxing districts interested therein as follows: county, three-ninths; town or city, two-ninths; and school district, four-ninths.

(d) Except as provided under this section and except where the disposition of payments may be otherwise directed by law, all payments shall be paid into the general fund of the state.

Subd. 2. Taconite lease revenue. Notwithstanding subdivision 1, from July 1, 2001, to June 30, 2006, payments made under state taconite leases shall be distributed as follows:

(1) if the lands or minerals and mineral rights covered by a lease are held by the state by virtue of a school, swamp, or internal improvement land grant of Congress, payments made under the lease shall be distributed annually on September 1 to the school fund mineral lease suspense account created under section 93.223, subdivision 1; and

(2) if the lands or minerals and mineral rights covered by a lease are held by the state by virtue of a university land grant of Congress, payments made under the lease shall be distributed annually on September 1 to the university mineral lease suspense account created under section 93.223, subdivision 2.

HIST: (6411) 1921 c 412 s 9; 1925 c 395; 1927 c 389 s 1; 1973 c 492 s 14; 2000 c 495 s 18; 1Sp2001 c 6 art 1 s 1



Section 93.221 Repealed, 1989 c 335 art 4 s 109

93.221 Repealed, 1989 c 335 art 4 s 109



Section 93.222 Taconite iron ore special advance royalty account.

93.222 Taconite iron ore special advance royalty account.

The taconite iron ore special advance royalty account is created as an account in the state treasury for disposal of certain mineral lease money received under the terms of extension agreements adopted under section 93.193, relating to state iron ore or taconite iron ore mining leases. The principal of the account is distributed under the terms of the extension agreements to the account or entity entitled by applicable law and lease terms to receive the income from the class of land being leased. Interest accruing from investment of the account remains with the account until distributed as provided in this section. The interest accrued through June 30 under each extension agreement is distributed annually, as soon as possible after June 30, to the account or entity entitled by applicable law and lease terms to receive the income from the class of land being leased in the same proportion that the total acres included in a particular class of land bears to the total acreage of the leased land covered by each extension agreement. Money in the taconite iron ore special advance royalty account is appropriated for distribution as provided in this section.

HIST: 1989 c 335 art 1 s 80



Section 93.223 Mineral lease suspense accounts.

93.223 Mineral lease suspense accounts.

Subdivision 1. School fund mineral lease suspense account. The school fund mineral lease suspense account is created as an account in the state treasury for mineral lease money deposited according to section 93.22, subdivision 2, clause (1). Interest earned on money in the account accrues to the account. After money is annually deposited in the account under section 93.22, subdivision 2, clause (1), the commissioner of finance shall certify 20 percent of the payments made during the preceding fiscal year as costs for the administration and management of mineral leases on permanent school fund lands. The commissioner of finance shall transfer the certified amount from the school fund mineral lease suspense account to the general fund. The balance remaining in the account after the certification is annually transferred to the permanent school fund.

Subd. 2. University fund mineral lease suspense account. The university fund mineral lease suspense account is created as an account in the state treasury for mineral lease money deposited according to section 93.22, subdivision 2, clause (2). Interest earned on money in the account accrues to the account. After money is annually deposited in the account under section 93.22, subdivision 2, clause (2), the commissioner of finance shall certify 20 percent of the payments made during the preceding fiscal year as costs for the administration and management of mineral leases on permanent university fund lands. The commissioner of finance shall transfer the certified amount from the university fund mineral lease account to the general fund. The balance remaining in the account is annually transferred to the permanent university fund.

HIST: 1Sp2001 c 6 art 1 s 2



Section 93.2235 Taconite mining grants; appropriations.

93.2235 Taconite mining grants; appropriations.

Subdivision 1. Commissioner. The commissioner shall establish a program to award grants to taconite mining companies for:

(1) taconite pellet product improvements;

(2) value-added production of taconite iron ore; or

(3) cost-savings production improvements at Minnesota taconite plants.

An amount equal to the sum of money transferred to the general fund under section 93.223, subdivision 1, is annually appropriated from the general fund to the commissioner for the purposes of this section.

Subd. 2. Coleraine laboratory. The director of the Coleraine laboratory shall establish a program to award grants for the purpose of transferring technology from the Coleraine laboratory to taconite mining companies for:

(1) taconite pellet product improvements;

(2) value-added production of taconite iron ore; or

(3) cost-savings production improvements at Minnesota taconite plants.

An amount equal to the sum of money transferred to the general fund under section 92.223, subdivision 2, is annually appropriated from the general fund to the board of regents of the University of Minnesota for the purposes of this section.

HIST: 1Sp2001 c 6 art 1 s 3



Section 93.23 Repealed, 2000 c 495 s 53

93.23 Repealed, 2000 c 495 s 53



Section 93.24 Repealed, 2000 c 495 s 53

93.24 Repealed, 2000 c 495 s 53



Section 93.245 Mining of minerals other than iron ore.

93.245 Mining of minerals other than iron ore.

(a) If a mineral other than iron ore or taconite ore is found on or in a mining unit covered by a state iron ore or taconite iron ore mining lease, the state lessee may apply to the commissioner of natural resources for a negotiated lease to explore for, mine, and remove the mineral. The terms and conditions under which the mineral may be mined or products recovered shall be as agreed upon by the commissioner and the state lessee. A mineral lease for ores other than iron ore or taconite iron ore must comply with section 93.25 and rules adopted thereunder.

(b) The right is reserved to the state to reject any or all applications for a negotiated lease under paragraph (a). The state may lease, under section 93.25 and rules adopted thereunder, any minerals other than iron ore or taconite iron ore on or in a mining unit covered by a state iron ore or taconite iron ore mining lease.

HIST: 2000 c 495 s 19



Section 93.25 Ores other than iron; leases.

93.25 Ores other than iron; leases.

Subdivision 1. Leases. The commissioner may issue leases to prospect for, mine, and remove minerals other than iron ore upon any lands owned by the state, including trust fund lands, lands forfeited for nonpayment of taxes whether held in trust or otherwise, and lands otherwise acquired, and the beds of any waters belonging to the state. For purposes of this section, iron ore means iron-bearing material where the primary product is iron metal.

Subd. 2. Lease requirements. All leases for nonferrous metallic minerals or petroleum must be approved by the executive council, and any other mineral lease issued pursuant to this section that covers 160 or more acres must be approved by the executive council. The rents, royalties, terms, conditions, and covenants of all such leases shall be fixed by the commissioner according to rules adopted by the commissioner, but no lease shall be for a longer term than 50 years, and all rents, royalties, terms, conditions, and covenants shall be fully set forth in each lease issued. The rents and royalties shall be credited to the funds as provided in section 93.22.

Subd. 3. Effect. The provisions of this section shall not be deemed to repeal or supersede any other applicable provision of law, but shall be supplementary thereto.

HIST: (6414) 1921 c 412 s 12; 1925 c 395 s 1; 1927 c 389 s 1; 1949 c 565 s 1; 1953 c 538 s 1; 1985 c 248 s 70; 1986 c 444; 1993 c 113 art 1 s 2; 2000 c 495 s 20,21



Section 93.251 Inoperative

93.251 Inoperative



Section 93.252 Repealed, 1953 c 540 s 1

93.252 Repealed, 1953 c 540 s 1



Section 93.253 Repealed, 1953 c 540 s 1

93.253 Repealed, 1953 c 540 s 1



Section 93.254 Repealed, 1953 c 540 s 1

93.254 Repealed, 1953 c 540 s 1



Section 93.255 Repealed, 1953 c 540 s 1

93.255 Repealed, 1953 c 540 s 1



Section 93.256 Repealed, 1953 c 540 s 1

93.256 Repealed, 1953 c 540 s 1



Section 93.257 Repealed, 1953 c 540 s 1

93.257 Repealed, 1953 c 540 s 1



Section 93.26 Leases to be filed.

93.26 Leases to be filed.

All leases, with the names and post office addresses of all parties in interest, issued by the commissioner under authority of sections 93.14 to 93.285, before delivery shall be duly filed for record in the commissioner's office. A certificate of filing showing the date of filing shall be endorsed on each lease.

HIST: (6415) 1921 c 412 s 13; 1925 c 395 s 1; 1927 c 389 s 1; 1986 c 444; 2000 c 495 s 22



Section 93.27 Assignments, agreements, or contracts affecting leases; filing.

93.27 Assignments, agreements, or contracts affecting leases; filing.

All assignments, agreements, or contracts, underlying, overriding, or operating agreements affecting a lease shall be made in writing and signed by both parties thereto, witnessed by two witnesses, and properly acknowledged and contain the post office addresses of all parties having an interest; and when so executed presented in triplicate to the commissioner for filing of record. A certificate of filing showing the date of filing shall be endorsed on the assignments, agreements, contracts, underlying, overriding, or operating agreements, a copy of which then shall be returned to the party entitled thereto.

HIST: (6416) 1921 c 412 s 14; 1925 c 395; 1927 c 389 s 1; 1941 c 546 s 6; 1986 c 444; 2000 c 495 s 23



Section 93.28 Approval of instruments.

93.28 Approval of instruments.

All instruments by virtue of which the title to a lease herein provided for is in any way affected shall receive the approval of the commissioner, which approval shall be endorsed thereon, and the instrument when so approved shall be duly filed as provided in section 93.27.

HIST: (6417) 1921 c 412 s 15; 1925 c 395; 1927 c 389 s 1; 1941 c 546 s 7; 2000 c 495 s 24



Section 93.283 Repealed, 2000 c 495 s 53

93.283 Repealed, 2000 c 495 s 53



Section 93.285 Stockpiled iron ore.

93.285 Stockpiled iron ore.

Subdivision 1. Definition. "Stockpiled iron ore" as used in this section means any artificial pile or other accumulation of any type of iron-bearing material, whether in its natural state or the product or residue of treatment of beneficiation, belonging to the state or in which the state has an interest.

Subd. 2. Inclusion in mining unit. In case any stockpiled iron ore is situated on land designated or suitable for designation as a mining unit under section 93.15, the stockpiled ore may, in the discretion of the commissioner of natural resources, be included in the unit by inserting a description of the ore in the designation of the unit. Otherwise the ore shall not be considered as included in the unit. Upon the inclusion of the ore in the unit, it shall be subject to all provisions of law relating to the sale, issuance, terms, and conditions of a lease covering the unit and other matters pertaining thereto, so far as applicable.

Subd. 3. Stockpile mining unit. (a) Any stockpiled iron ore, wherever situated, may, in the discretion of the commissioner of natural resources, be designated as a stockpile mining unit for disposal separately from ore in the ground, such designation to be made according to section 93.15, so far as applicable.

(b) The commissioner may lease the mining unit at public or private sale for an amount and under terms and conditions prescribed by the commissioner. The lease term may not exceed 25 years. The amount payable for stockpiled iron ore material shall be at least equivalent to the minimum royalty that would be payable under section 93.20.

Subd. 4. Repealed, 2000 c 495 s 53

Subd. 5. Repealed, 2000 c 495 s 53

HIST: 1945 c 342 s 1; 1951 c 520 s 1; 1969 c 1129 art 10 s 2; 1986 c 444; 2000 c 495 s 25,26



Section 93.29 Repealed, 1965 c 79 s 2

93.29 Repealed, 1965 c 79 s 2



Section 93.30 Repealed, 2000 c 495 s 53

93.30 Repealed, 2000 c 495 s 53



Section 93.31 Repealed, 2000 c 495 s 53

93.31 Repealed, 2000 c 495 s 53



Section 93.32 Repealed, 2000 c 495 s 53

93.32 Repealed, 2000 c 495 s 53



Section 93.33 Surface of land may be leased.

93.33 Surface of land may be leased.

Subdivision 1. Purposes of lease. The commissioner may, at public or private vendue and at such prices and upon such terms and conditions as prescribed, lease the surface of any unsold state lands for the purpose of stockpiling, storing, handling, or depositing thereon any ore, ore material, stripping, or waste taken from other state lands which may be under state mineral lease, and remove therefrom any such ore, or material, stripping, or waste taken from such other state land and stocked, stored, handled, or deposited thereon; provided, that the rights of the state and of the lessee under the lease herein authorized as to the ownership, lien, and right of removal and all other rights in and to the materials placed thereon from the lands under such state mineral lease shall be and remain in all respects the same as though such materials had been stockpiled, stored, handled, or deposited on the land covered by such state mineral lease; that any such lease shall be made for a term no longer than the then remaining unexpired term of such state mineral lease and shall in any and all events terminate with the termination of such state mineral lease for any cause, and any material remaining on the land at the termination of such state mineral lease, or at the earlier termination of the lease herein authorized, shall belong to the state of Minnesota; and that all such leases shall be made subject to leasing the land for mineral purposes under legal provisions.

Subd. 2. Receipts placed to credit of certain funds. All money received from leases granted under this section shall be credited to the fund to which the leased land belongs and all royalties and proceeds which shall be received by the state for any material stockpiled or stored thereon and later removed shall be credited on the state mineral lease covering the lands from which such ore was originally taken.

HIST: (6423, 6424) 1919 c 213 s 1,2; 1986 c 444



Section 93.335 State lands, minerals, mineral rights acquired under tax laws.

93.335 State lands, minerals, mineral rights acquired under tax laws.

Subdivision 1. Lands held in trust for taxing districts; lease terms and conditions. Mining leases issued as provided by sections 93.14 to 93.33, except as otherwise specifically provided under this section, shall be subject to all the terms, conditions, and provisions of sections 93.14 to 93.33, regardless of whether or not the lands or minerals and mineral rights are held in trust for taxing districts.

Subd. 2. Undivided interests; amendment of leases. If the interest in lands or minerals and mineral rights acquired by the state under the tax laws is an undivided part of the whole interest therein, the quarterly and annual rentals and minimum royalty to be bid and paid to the state upon the leasing thereof shall be such proportion of the amounts stipulated in the laws under which such leases are executed as the undivided part owned by the state bears to the whole interest in such lands, or minerals and mineral rights. The specification in any such lease issued in the form provided by such sections that the interest covered thereby is a fractional undivided interest shall be a sufficient statement that the quarterly rentals, annual rentals, and minimum royalties to be paid thereunder shall be such proportion of the amount stated in the lease as the undivided interest covered thereby bears to the whole interest in such lands or minerals and mineral rights.

If it shall be determined by final judgment or decree that the interest owned by the state in any tract of land covered by any iron ore or taconite iron ore mining lease issued pursuant to this section is less than that described in said lease, such lease, upon application by the lessee to the commissioner of natural resources, shall be amended in such form as the attorney general shall approve to delete the interest not owned by the state as determined by said judgment or decree. The lessee shall be entitled to a credit against royalties which shall thereafter become due pursuant to said lease for all moneys previously paid to the state for such deleted interest.

Subd. 3. Lease to be for mineral rights only in certain cases. If, because of having sold the surface of such lands, reserving the minerals and mineral rights, or from any other cause, the state owns only the minerals and mineral rights in any lands leased hereunder, the commissioner of natural resources shall confine such lease to such minerals and mineral rights. The amount of the quarterly rentals, annual rentals, and minimum royalties to be bid and paid to the state upon such leases shall not be reduced by reason of that fact, and the lessee shall acquire all such rights to use the surface of such lands as were reserved or are owned by the state under its reservation of minerals and mineral rights. Any specification of rights to the surface in such lease shall be construed as limited by this subdivision.

Subd. 4. Repealed, 2000 c 495 s 53

Subd. 5. Repealed, 2000 c 495 s 53

HIST: 1943 c 287; 1949 c 587 s 1; 1951 c 451 s 1; 1959 c 158 s 11; 1963 c 685 s 1; 1967 c 152 s 1; 1969 c 399 s 1; 1969 c 1129 art 10 s 2; 1973 c 123 art 5 s 7; 1973 c 492 s 14; 1987 c 404 s 116; 1989 c 335 art 4 s 30; 1990 c 391 art 8 s 19; 2000 c 495 s 27



Section 93.34 Unlawful to mine under public waters.

93.34 Unlawful to mine under public waters.

Subdivision 1. Repealed, 2000 c 495 s 53

Subd. 2. Draining of meandered public lake for mineral purposes forbidden. It shall be unlawful for any individual, copartnership, or corporation to drain any meandered public lake for the purpose of mining of minerals without first having received the consent of the executive council.

Subd. 3. Repealed, 2000 c 495 s 53

HIST: (6425, 6426, 6427) 1915 c 78 s 1-3; 1979 c 102 s 13



Section 93.351 Repealed, 2000 c 495 s 53

93.351 Repealed, 2000 c 495 s 53



Section 93.352 Repealed, 2000 c 495 s 53

93.352 Repealed, 2000 c 495 s 53



Section 93.353 Repealed, 2000 c 495 s 53

93.353 Repealed, 2000 c 495 s 53



Section 93.354 Repealed, 2000 c 495 s 53

93.354 Repealed, 2000 c 495 s 53



Section 93.355 Repealed, 2000 c 495 s 53

93.355 Repealed, 2000 c 495 s 53



Section 93.356 Repealed, 2000 c 495 s 53

93.356 Repealed, 2000 c 495 s 53



Section 93.357 Repealed, 2000 c 495 s 53

93.357 Repealed, 2000 c 495 s 53



Section 93.37 Repealed, 2000 c 495 s 53

93.37 Repealed, 2000 c 495 s 53



Section 93.38 Repealed, 2000 c 495 s 53

93.38 Repealed, 2000 c 495 s 53



Section 93.39 Repealed, 2000 c 495 s 53

93.39 Repealed, 2000 c 495 s 53



Section 93.41 State-owned iron-bearing materials.

93.41 State-owned iron-bearing materials.

Subdivision 1. Use for road construction and other purposes. In case the commissioner of natural resources shall determine that any paint rock, taconite, or other iron-bearing material belonging to the state is needed and suitable for use in the construction or maintenance of any road, tailings basin, settling basin, dike, dam, bank fill, or other works on public or private property, and that such use would be in the best interests of the public, the commissioner may authorize the disposal of such material therefor as hereinafter provided.

Subd. 2. Materials subject to state iron ore mining lease. If such material is subject to an existing state iron ore mining lease or located on property subject to an existing state iron ore mining lease, the commissioner, by written agreement with the holder of the lease, may authorize the use of the material for any purpose specified in subdivision 1 that will facilitate the mining and disposal of the iron ore therein on such terms as the commissioner may prescribe consistent with the interests of the state, or may authorize the holder of the lease to dispose of the material otherwise for any purpose specified in subdivision 1 upon payment of an amount therefor equivalent to the royalty that would be payable under the terms of the lease if the material were shipped or otherwise disposed of as iron ore, but not less than the applicable minimum rate prescribed by section 93.20.

Subd. 3. Issuance of leases, royalties. If such material, whether in the ground or in stockpile, is not subject to an existing lease, the commissioner may issue leases for the taking and removal thereof for the purposes specified in subdivision 1 in like manner as provided by section 92.50 for leases for the taking and removal of sand, gravel, and other materials specified in said section, and subject to all the provisions thereof, so far as applicable.

Subd. 4. Sale of stockpiled iron-bearing material in place. If such material is in stockpile and is not subject to an existing lease, the commissioner may sell stockpiled iron-bearing material in place. The sale must be to a person holding an interest in the surface of the property upon which the stockpile is located or to a person holding an interest in publicly or privately owned stockpiled iron-bearing material located in the same stockpile.

HIST: 1951 c 452 s 1; 1953 c 550 s 1,2; 1969 c 1129 art 10 s 2; 1986 c 444; 1989 c 116 s 1; 1997 c 231 art 8 s 1



Section 93.42 Repealed, 2000 c 495 s 53

93.42 Repealed, 2000 c 495 s 53



Section 93.43 Leases to nonferrous metallic minerals producers.

93.43 Leases to nonferrous metallic minerals producers.

(a) The business of mining, producing, or beneficiating nonferrous metallic minerals is declared to be in the public interest and necessary to the public welfare, and the use of property therefor is declared to be a public use and purpose.

(b) The commissioner of natural resources is authorized to grant permits, licenses, or leases on and across lands owned by the state to any corporation or association engaged in the business of or preparing to engage in the business of mining, producing, or beneficiating nonferrous metallic minerals for pipe lines, pole lines, conduits, sluiceways, roads, railroads, tramways, or flowage, and to lease any lands owned by the state to any such corporation or association for the depositing of stripping, lean ores, tailings, or waste products of such business.

(c) The commissioner of natural resources is also authorized to license the flooding of state lands in connection with any permit or authorization for the use of public waters issued by the legislature or by the commissioner pursuant to law. The permits, licenses, and leases shall be upon the conditions, for the consideration, and for the period of time as the commissioner may determine.

(d) The county auditor, with the approval of the county board, is authorized to grant permits, licenses, or leases for all such purposes of or across tax-forfeited lands held by the state in trust for any and all taxing districts, upon the conditions, for the considerations, and for the period of time as the county board may determine. Any proceeds from granting the permits, licenses, or leases by the county auditor shall be apportioned and distributed as other proceeds from the sale or rental of tax-forfeited lands.

HIST: 1967 c 557 s 1; 1969 c 1129 art 10 s 2; 2000 c 495 s 28



Section 93.44 Declaration of policy.

93.44 Declaration of policy.

In recognition of the effects of mining upon the environment, it is hereby declared to be the policy of this state to provide for the reclamation of certain lands hereafter subjected to the mining of metallic minerals or peat where such reclamation is necessary, both in the interest of the general welfare and as an exercise of the police power of the state, to control possible adverse environmental effects of mining, to preserve the natural resources, and to encourage the planning of future land utilization, while at the same time promoting the orderly development of mining, the encouragement of good mining practices, and the recognition and identification of the beneficial aspects of mining.

HIST: 1969 c 774 s 1; 1983 c 270 s 1



Section 93.45 Iron Range Trail.

93.45 Iron Range Trail.

Subdivision 1. Establishment. In recognition of the unique combination of cultural, geological, industrial, historical, recreational, and scenic characteristics of Minnesota's iron ranges, an "Iron Range Trail" is hereby established on the Vermillion, Mesabi, and Cuyuna iron ranges and at related points on Lake Superior. The commissioner of natural resources shall establish, develop, and maintain the trail, and related places of interest under the commissioner's jurisdiction and control, for the purposes specified in this subdivision. The trail need not be continuous between or within ranges and related points, but shall be developed as a coordinated unit and for multiple use. The commissioner, in cooperation with other state agencies, local governments, and private organizations and individuals shall mark and, where necessary, interpret places of cultural, geological, industrial, historical, recreational, and scenic interest. In cooperation with state and local road authorities, local governments, and private organizations and individuals, the commissioner also shall mark access, where available, to these places of interest from public roads and highways.

Subd. 2. Commissioner's powers; contract terms. The commissioner may acquire by gift or purchase necessary trail easements and related interest in and across lands not under the commissioner's jurisdiction and control. The commissioner also may enter into contracts, leases, or other agreements with the operator or the owner of active or inactive mine areas and with the person having the right of possession thereof for the use and development of these areas for iron range trail purposes. The commissioner may develop, maintain, and operate such areas or may enter into contracts with third parties for the development, maintenance, or operation of the areas. If the commissioner enters into such a contract with a third party, the contract shall provide that the operator, owner and any person entitled to possession or control of the area shall be held harmless and indemnified by the third party from and against any and all claims for injuries or damage to person or property, from such use or development. Nothing in this section prohibits a person from asserting any claim for alleged damages brought pursuant to section 3.732 or 3.736.

HIST: 1969 c 774 s 2; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1980 c 509 s 23; 1Sp1981 c 4 art 2 s 9; 1986 c 444



Section 93.46 Definitions.

93.46 Definitions.

Subdivision 1. Applicability. For the purposes of sections 93.46 to 93.51, the terms defined in this section have the meanings given to them.

Subd. 2. Mining area. "Mining area" or "Area subjected to mining" means any area of land from which material is hereafter removed in connection with the production or extraction of metallic minerals or peat, the lands upon which material from such mining is hereafter deposited, the lands upon which beneficiating plants and auxiliary facilities are hereafter located, the lands upon which the water reservoirs used in the mining process are hereafter located, and auxiliary lands which are hereafter used or intended to be used in a particular mining operation.

Subd. 3. Mine waste. "Mine waste" means any material, including but not limited to surface overburden, rock, lean ore, or tailings which in the process of mining and beneficiation has been removed from the earth and stored elsewhere on the surface.

Subd. 4. Repealed, 1973 c 526 s 8

Subd. 5. Department. "Department" means the department of natural resources.

Subd. 6. Operator. "Operator" means any owner or lessee of mineral rights or peat rights engaged in or preparing to engage in mining operations with respect thereto.

Subd. 7. Person. "Person" includes firms, partnerships, corporations, and other groups.

Subd. 8. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 9. Lean ore stockpile removal. "Lean ore stockpile removal" means the mining and processing of low-grade mineralized material from stockpiles for the purpose of extracting iron.

HIST: 1969 c 774 s 3; 1969 c 1129 art 10 s 2; 1973 c 526 s 1; 1983 c 270 s 2,3; 1993 c 113 art 4 s 1



Section 93.461 Peat included in mineland reclamation.

93.461 Peat included in mineland reclamation.

Sections 93.46 to 93.51 apply to peat in the same manner as to metallic minerals, to the greatest extent practicable, with the following exceptions:

(a) For the purposes of sections 93.46 to 93.51, "peat mining" means the removal of peat for commercial purposes, including activities associated with the removal. "Peat mining" does not include removal of peat which is incidental to the harvesting of an agricultural or horticultural crop, or to mining of a metallic mineral that is subject to a mineland reclamation rule and a permit to mine.

(b) No permit to mine peat is required under section 93.481 until 180 days after the effective date of rules promulgated to regulate peat mining and reclamation. The rules shall be adopted by July 1, 1985.

(c) No permit is required for a peat mining operation of 40 acres or less, unless the commissioner determines that there is potential for significant environmental effects which may result from the peat mining operation. A person intending to engage in or carry on a peat mining operation of 40 acres or less, if the intended operation involves removal of more than 1,000 tons of air-dried peat per year, shall notify the commissioner in writing before beginning any mining, specifying the legal description of the tract to be mined and the mining methods to be used. Within 20 days after receipt of written notice of intent to mine such a tract, or after receiving additional information requested, the commissioner shall notify the person of the decision to require, or not to require, a permit.

HIST: 1983 c 270 s 4; 1986 c 444



Section 93.47 Duties and authority of commissioner.

93.47 Duties and authority of commissioner.

Subdivision 1. Study and survey. The commissioner shall conduct a comprehensive study and survey in order to determine, consistent with the declared policy of sections 93.44 to 93.51, the extent to which regulation of mining areas is necessary in the interest of the general welfare.

Subd. 2. Considerations. In determining the extent and type of regulation required, the commissioner shall give due consideration to the effects of mining upon the following: (a) environment; (b) the future utilization of the land upon completion of mining; and (c) the wise utilization and protection of the natural resources including but not limited to the control of erosion, the prevention of land or rock slides, and air and water pollution. The commissioner also shall give due consideration to (a) the future and economic effect of such regulations upon the mine operators and landowners, the surrounding communities, and the state of Minnesota; (b) the effect upon employment in the state; (c) the effect upon the future mining and development of metallic minerals owned by the state of Minnesota and others, and the revenues received therefrom; and (d) the practical problems of the mine operators and mineral owners including, but not limited to, slope gradients as achieved by good mining or soil stabilization practices.

Subd. 3. Adoption of rules. Upon completion of the study and survey and consistent with the declared policy of sections 93.44 to 93.51, the commissioner, pursuant to chapter 14, may adopt rules pertaining to that portion of mining operations conducted subsequent to the effective date of such rules and subject to the provisions of any rights existing pursuant to any permit, license, lease or other valid existing authorization issued by the commissioner, the Pollution Control Agency or any other governmental entity, or their predecessors in office, and subject to any applicable mine safety laws or rules now existing or hereafter adopted, in regard to the following: (a) Mine waste disposal, (b) mining areas, including but not limited to plant facilities and equipment, and (c) permits to mine, as required by section 93.481. To the greatest extent possible, within the authority possessed by the commissioner, the rules so promulgated shall substantially comply with or exceed any minimum mineland reclamation requirements which may be established pursuant to a federal Mineland Reclamation Act. The rules so promulgated also shall conform with any state and local land use planning program; provided further the commissioner shall develop procedures that will identify areas or types of areas which, if mined, cannot be reclaimed with existing techniques to satisfy the rules promulgated under this subdivision, and the commissioner will not issue permits to mine such areas until the commissioner determines technology is available to satisfy the rules so promulgated.

Subd. 4. Administration and enforcement. The commissioner shall administer and enforce sections 93.44 to 93.51 and the rules adopted pursuant hereto. In so doing the commissioner may (a) conduct such investigations and inspections as the commissioner deems necessary for the proper administration of sections 93.44 to 93.51; (b) enter upon any parts of the mining areas in connection with any such investigation and inspection without liability to the operator or landowner provided that reasonable prior notice of intention to do so shall have been given the operator or landowner; (c) conduct such research or enter into contracts related to mining areas and the reclamation thereof as may be necessary to carry out the provisions of sections 93.46 to 93.50.

Subd. 5. Plan maps. For the purpose of information and to assist the commissioner in the proper enforcement of the rules promulgated under sections 93.44 to 93.51, each operator shall within 120 days of May 28, 1969, file with the commissioner a plan map in such form as shall be determined by the commissioner showing all existing mining areas or areas subjected to mining by said operator. Annually thereafter, on or before the 15th day of March, and until the operator's reclamation or restoration plan is approved pursuant to section 93.481, the operator shall file a plan map in similar form showing any changes made during the preceding calendar year and the mining area which it is anticipated will be subjected to mining during the current calendar year. After approval of a permit to mine, the commissioner may periodically at such times as the commissioner deems necessary require additional reclamation or restoration information or plans from the operator.

HIST: 1969 c 774 s 4; 1973 c 526 s 2-4; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 93.48 Variance.

93.48 Variance.

The commissioner may, upon application by the landowner or mine operator, modify or permit variance from the established rules adopted hereunder if it is determined that such modification or variance is consistent with the general welfare.

HIST: 1969 c 774 s 5; 1985 c 248 s 70; 1986 c 444



Section 93.481 Permit to mine.

93.481 Permit to mine.

Subdivision 1. Prohibition against mining without a permit; application for a permit. Except as provided in this subdivision, after June 30, 1975, no person shall engage in or carry out a mining operation for metallic minerals within the state unless the person has first obtained a permit to mine from the commissioner. Any person engaging in or carrying out a mining operation as of the effective date of the rules promulgated under section 93.47 shall apply for a permit to mine within 180 days after the effective date of such rules. Any such existing mining operation may continue during the pendency of the application for the permit to mine. The person applying for a permit shall apply on forms prescribed by the commissioner and shall submit such information as the commissioner may require, including but not limited to the following:

(a) A proposed plan for the reclamation or restoration, or both, of any mining area affected by mining operations to be conducted on and after the date on which permits are required for mining under this section;

(b) A certificate issued by an insurance company authorized to do business in the United States that the applicant has a public liability insurance policy in force for the mining operation for which the permit is sought, or evidence that the applicant has satisfied other state or federal self-insurance requirements, to provide personal injury and property damage protection in an amount adequate to compensate any persons who might be damaged as a result of the mining operation or any reclamation or restoration operations connected with the mining operation;

(c) A bond which may be required pursuant to section 93.49; and

(d) A copy of the applicant's advertisement of the ownership, location, and boundaries of the proposed mining area and reclamation or restoration operations, which advertisement shall be published in a legal newspaper in the locality of the proposed site at least once a week for four successive weeks before the application is filed, except that if the application is for a permit to conduct lean ore stockpile removal the advertisement need be published only once.

Subd. 2. Commissioner's review; hearing; burden of proof. Within 120 days after receiving the application, or after receiving additional information requested, or after holding a hearing as provided in this section, the commissioner shall grant the permit applied for, with or without modifications or conditions, or deny the application. If written objections to the proposed application are filed with the commissioner within 30 days after the last publication required pursuant to this section or within seven days after publication in the case of an application to conduct lean ore stockpile removal, by any person owning property which will be affected by the proposed operation or by any federal, state, or local governmental agency having responsibilities affected by the proposed operations, a public hearing shall be held by the commissioner in the locality of the proposed operations within 30 days of receipt of such written objections and after appropriate notice and publication of the date, time, and location of the hearing. The commissioner shall determine that the reclamation or restoration planned for the operation complies with lawful requirements and can be accomplished under available technology and that a proposed reclamation or restoration technique is practical and workable under available technology.

Subd. 3. Term of permit; amendment. A permit issued by the commissioner pursuant to this section shall be granted for the term determined necessary by the commissioner for the completion of the proposed mining operation, including reclamation or restoration. A permit may be amended upon written application to the commissioner. If the commissioner determines that the proposed amendment constitutes a substantial change to the permit, the person applying for the amendment shall publish notice in the same manner as for a new permit, and a hearing shall be held if written objections are received in the same manner as for a new permit. An amendment may be granted by the commissioner if the commissioner determines that lawful requirements have been met.

Subd. 4. Revocation, modification, suspension. A permit is irrevocable during its term except as follows:

(a) The permittee has not commenced substantial construction of plant facilities or actual mining and reclamation or restoration operations covered by the permit within three years of issuance of the permit;

(b) A permit may be canceled at the request or with the consent of the permittee upon such conditions as the commissioner determines necessary for the protection of the public interests;

(c) Subject to the rights of the permittee to contest the commissioner's action under sections 14.57 to 14.59 and related sections, a permit may be modified or revoked by the commissioner in case of any breach of the terms or conditions thereof or in case of violation of law pertaining thereto by the permittee, or agents, or servants of the permittee, or in case the commissioner finds such modification or cancellation necessary to protect the public health or safety, or to protect the public interests in lands or waters against injury resulting in any manner or to any extent not expressly authorized by the permit, or to prevent injury to persons or property resulting in any manner or to any extent not so authorized, upon at least 30 days' written notice to the permittee, stating the grounds of the proposed modification or revocation or providing a reasonable time of not less than 15 days in which to take corrective action and giving the permittee an opportunity to be heard thereon;

(d) By written order to the permittee the commissioner may forthwith suspend operations under a permit if the commissioner finds it necessary in an emergency to protect the public health or safety or to protect public interests in lands or waters against imminent danger of substantial injury in any manner or to any extent not expressly authorized by the permit, or to protect persons or property against such danger, and may require the permittee to take any measures necessary to prevent or remedy such injury. No suspension order under this clause shall be in effect more than 30 days from the date thereof without giving the permittee at least ten days' written notice of the order and an opportunity to be heard thereon.

Subd. 5. Assignment. A permit may not be assigned or otherwise transferred without the written approval of the commissioner.

Subd. 6. Reclamation rules required before issuance of a permit to mine. Except for taconite and iron ore mining permits, no permit to mine metallic minerals may be issued by the commissioner until rules relating to reclamation of metallic mineral minelands have been amended, or new rules adopted, under sections 93.44 to 93.51 and in the manner provided in chapter 14, for the reclamation of minelands of the class for which the permit application is submitted. This section does not apply to metallic minerals which are mined incidentally to the mining of a mineral included in any mineland reclamation rule and covered by the permit to mine which has been issued for the mining project.

HIST: 1973 c 526 s 5; 1982 c 424 s 130; 1983 c 270 s 5; 1986 c 444; 1993 c 113 art 4 s 2,3



Section 93.49 Financial assurance of operator.

93.49 Financial assurance of operator.

The commissioner shall require a bond or other security or other financial assurance satisfactory to the commissioner from an operator. The commissioner shall review annually the extent of each operator's financial assurance under this section.

HIST: 1969 c 774 s 6; 1973 c 526 s 6; 1985 c 248 s 70; 1990 c 427 s 2



Section 93.50 Appeal.

93.50 Appeal.

Any person aggrieved by any order, ruling, or decision of the commissioner may appeal such order, ruling, or decision in the manner provided in chapter 14.

HIST: 1969 c 774 s 7; 1982 c 424 s 130



Section 93.51 Penalties for violation.

93.51 Penalties for violation.

Subdivision 1. Civil penalty. If any person fails to comply with any provision of sections 93.44 to 93.51, or any rules promulgated pursuant to these sections, or any permit condition required by these sections or the rules, for a period of 15 days after notice of such failure, or the expiration of time for corrective action as provided for in section 93.481, subdivision 4, such person shall be liable for a civil penalty of not more than $1,000 for each and every day of the continuance of such failure. The commissioner may assess and collect any such penalty.

Subd. 2. Criminal penalty; injunctive relief. Any person who knowingly and willfully violates or refuses to comply with any rule, decision, order or ruling of the commissioner shall upon conviction be guilty of a gross misdemeanor. At the request of the commissioner, the attorney general may institute a civil action in a district court of the state for a restraining order or injunction or other appropriate remedy to prevent or preclude a violation of the terms and conditions of any rules promulgated hereunder. The district court of the state of Minnesota in which district the mining operation affected is conducted shall have jurisdiction to issue such order or injunction or to provide other appropriate remedies.

HIST: 1969 c 774 s 8; 1973 c 526 s 7; 1985 c 248 s 70



Section 93.515 Oil and gas wells; rules relating to spacing, pooling, and unitization.

93.515 Oil and gas wells; rules relating to spacing, pooling, and unitization.

The commissioner of natural resources may adopt rules under chapter 14 relating to:

(1) spacing of oil and gas wells to regulate the density of drilling to prevent unnecessary draining of the reservoir and to prevent economic waste of products from wells;

(2) pooling, which is the combining of tracts and mineral interests to form a drilling or spacing unit; and

(3) unitization, which is the acquisition of the legal right to operate a whole reservoir as though all tracts overlying the reservoir were under a single lease.

HIST: 1993 c 113 art 4 s 4



Section 93.52 Ownership of severed mineral interests.

93.52 Ownership of severed mineral interests.

Subdivision 1. Purpose. The purpose of sections 93.52 to 93.58 is to identify and clarify the obscure and divided ownership condition of severed mineral interests in this state. Because the ownership condition of many severed mineral interests is becoming more obscure and further fractionalized with the passage of time, the development of mineral interests in this state is often impaired. Therefore, it is in the public interest and serves a public purpose to identify and clarify these interests.

Subd. 2. Verified statement filing requirement. Except as provided in subdivision 3, from and after January 1, 1970, every owner of a fee simple interest in minerals, hereafter referred to as a mineral interest, in lands in this state, which interest is owned separately from the fee title to the surface of the property upon or beneath which the mineral interest exists, shall file for record in the county recorder office or, if registered property, in the registrar of titles office in the county where the mineral interest is located a verified statement citing sections 93.52 to 93.58 and setting forth the owner's address, interest in the minerals, and both (1) the legal description of the property upon or beneath which the interest exists, and (2) the book and page number or the document number, in the records of the county recorder or registrar of titles, of the instrument by which the mineral interest is created or acquired. No statement may be filed for record which contains mineral interests from more than one government section unless the instrument by which the mineral interest is created or acquired includes mineral interests from more than one government section. The county recorder and registrar of titles shall file with the county auditor a copy of each document so recorded within 60 days after recording in the office of county recorder or registrar of titles.

Subd. 3. Exemptions. Sections 93.52 to 93.58 do not apply to the following owners of mineral interests: The United States of America, the state of Minnesota, and any American Indian tribe or band owning reservation lands in this state.

HIST: 1969 c 829 s 1; 1973 c 650 art 20 s 5; 1976 c 181 s 2; 1986 c 444



Section 93.53 Repealed, 1973 c 650 art 20 s 9

93.53 Repealed, 1973 c 650 art 20 s 9



Section 93.54 Repealed, 1973 c 650 art 20 s 9

93.54 Repealed, 1973 c 650 art 20 s 9



Section 93.55 Forfeiture of severed mineral interest.

93.55 Forfeiture of severed mineral interest.

Subdivision 1. Forfeiture; failure to file. If the owner of a mineral interest fails to file the verified statement required by section 93.52, before January 1, 1975, as to any interests owned on or before December 31, 1973, or within one year after acquiring such interests as to interests acquired after December 31, 1973, and not previously filed under section 93.52, the mineral interest shall forfeit to the state after notice and opportunity for hearing as provided in this section. However, before completing the procedures set forth in subdivision 2, the commissioner of natural resources may lease the severed mineral interest as provided in subdivisions 1a and 3.

Subd. 1a. Lease of forfeited interest. If the owner of a severed mineral interest fails to file the verified statement required by section 93.52 before the dates specified in subdivision 1, the commissioner of natural resources may lease the mineral interest as provided in this subdivision and subdivision 3 before completing the procedures set forth in subdivision 2. In any lease issued under this subdivision, the commissioner shall cite, as authority for issuing the lease, this subdivision, subdivision 3, and the United States Supreme Court decision in Texaco, Inc., et al. v. Short, et al., 454 U.S. 516 (1982), where the Supreme Court determined, under Amendment XIV to the Constitution of the United States, that enactment of a state law requiring an owner of severed mineral interests to timely file a statement of claim to the mineral interests was constitutional, without individual advance notice of operation of the law, before the owner loses the mineral interests for failing to timely file the statement of claim. A lessee holding a lease issued under this subdivision may not mine under the lease until the commissioner completes the procedures set forth in subdivision 2 and a court has adjudged the forfeiture of the mineral interest to be absolute. "Mine" for the purposes of this subdivision is defined to exclude exploration activities, exploratory boring, trenching, test pitting, test shafts and drifts, and related activities.

Subd. 2. Notice and hearing. The commissioner shall notify the last owner of record on file in either the county recorder's or registrar of titles' office of a hearing on an order to show cause why the mineral interest should not forfeit to the state absolutely. The notice shall be served in the same manner as provided for the service of summons in a civil action to determine adverse claims under chapter 559 and shall contain the following: (1) the legal description of the property upon or beneath which the interest exists; (2) a recitation that the statement of severed mineral interest either did not comply with the requirements specified by section 93.52 for such a statement or was not filed within the time specified in this section, or both; and (3) that the court will be requested to enter an order adjudging the forfeiture of the mineral interest to be absolute in the absence of a showing that there was substantial compliance with laws requiring the registration and taxation of severed mineral interests. For the purposes of this section, substantial compliance with laws requiring the registration and taxation of severed mineral interests means: (1) that the records in the office of the county recorder or registrar of titles specified the true ownership of the severed mineral interest during the time period within which the statement of severed mineral interest should have been registered with the county recorder or the registrar of titles, or that probate, divorce, bankruptcy, mortgage foreclosure, or other proceedings affecting the title had been timely initiated and diligently pursued by the true owner during the time period within which the severed mineral interest statement should have been registered, and (2) that all taxes relating to severed mineral interests had been timely paid, including any taxes which would have been due and owing under section 273.165, subdivision 1, had the interest been properly filed for record as required by section 93.52 within the time specified in this section. For the purposes of this section, "timely paid" means paid within the time period during which tax forfeiture would not have been possible had a real property tax been assessed against the property.

Subd. 3. Terms of lease. The commissioner may lease severed mineral interests described in subdivision 1 in the same manner as provided in section 93.335, for the lease of minerals and mineral rights becoming the absolute property of the state under the tax laws, except that no permit or lease issued pursuant to this section shall afford the permittee or lessee any of the rights of condemnation provided in section 93.05, as to overlying surface interests.

Subd. 4. Recovery of fair market value. After the mineral interest has forfeited to the state pursuant to this section, a person claiming an ownership interest before the forfeiture may recover the fair market value of the interest, either: (1) as an alternative claim raised in the hearing on the order to show cause why the mineral interest should not forfeit absolutely, with fair market value to be determined and paid as provided in this subdivision, or (2) in a separate action brought as follows. An action may be commenced within six years after entry of judgment under this section to determine the ownership and the fair market value of the mineral interests in the property both at the time of forfeiture and at the time of bringing the action. The action shall be brought in the manner provided in chapter 559, for an action to determine adverse claims, to the extent applicable. The person bringing the action shall serve notice of the action on the commissioner of natural resources in the same manner as is provided for service of notice of the action on a defendant. The commissioner may appear and contest the allegations of ownership and value in the same manner as a defendant in such actions. Persons determined by the court to be owners of the interests at the time of forfeiture to the state under this section may present to the commissioner of finance a verified claim for refund of the fair market value of the interest. A copy of the court's decree shall be attached to the claim. Thereupon the commissioner of finance shall refund to the claimant the fair market value at the time of forfeiture, which is the expiration of the period within which tax forfeiture would not have been possible had the mineral interest been properly and timely filed for record under section 93.52, or at the time of bringing the action, whichever is lesser, less any taxes, penalties, costs, and interest which could have been collected during the period following the forfeiture under this section, had the interest in minerals been valued and assessed for tax purposes at the time of forfeiture under this section. There is appropriated from the general fund to the persons entitled to a refund an amount sufficient to pay the refund.

Subd. 5. Applicability. The forfeiture provisions of this section do not apply to mineral interests valued and taxed under other laws relating to the taxation of minerals, gas, coal, oil, or other similar interests, so long as a tax is imposed and no forfeiture under the tax laws is complete. However, if the mineral interest is valued under other tax laws, but no tax is imposed, the mineral interest forfeits under this section if not filed as required by this section.

HIST: 1969 c 829 s 4; 1969 c 1129 art 10 s 2; 1973 c 492 s 14; 1973 c 650 art 20 s 6; 1979 c 303 art 10 s 1; 1Sp1985 c 14 art 4 s 9; 1988 c 508 s 1-3; 1989 c 277 art 2 s 2



Section 93.551 Validation of certain statements; correction of certain errors.

93.551 Validation of certain statements; correction of certain errors.

A statement of severed mineral interests which was filed within the time limits specified by section 93.55 is validly and timely filed even if the interest claimed by the owner does not correctly set forth the whole or fractional interest actually owned; the statement erroneously contained interests from more than one government section; the statement was not properly verified; or the interest, if registered property, was erroneously filed with the county recorder, or, if the interest was not registered property, was filed with the registrar of titles. The owner may file an amendment or supplement to the original statement for the purpose of correcting any or all of the errors described in this section.

HIST: 1979 c 303 art 10 s 2



Section 93.56 Repealed, 1973 c 650 art 20 s 9

93.56 Repealed, 1973 c 650 art 20 s 9



Section 93.57 Repealed, 1973 c 650 art 20 s 9

93.57 Repealed, 1973 c 650 art 20 s 9



Section 93.58 Publication of act.

93.58 Publication of act.

Sections 93.52 to 93.58, as amended or repealed by Laws 1973, chapter 650, article 20, together with the other sections of Laws 1973, chapter 650, article 20, shall be published once during the first week of each month in a legal newspaper in each county in the months of October, November, and December of the year 1973 by the commissioner of natural resources at county expense. Sections 93.52 to 93.58 also shall be published by the commissioner of natural resources at least once in 1973 in two publications related to mining activities which have nationwide circulation. Failure to publish as herein provided shall not affect the validity of sections 93.52 to 93.58 or the other sections of Laws 1973, chapter 650, article 20.

HIST: 1969 c 829 s 7; 1969 c 1129 art 10 s 2; 1973 c 650 art 20 s 7






Chapter 94 Lands, State Forests

Section 94.01 Repealed, 1949 c 454 s 1

94.01 Repealed, 1949 c 454 s 1



Section 94.02 Repealed, 1949 c 454 s 1

94.02 Repealed, 1949 c 454 s 1



Section 94.03 Repealed, 1949 c 454 s 1

94.03 Repealed, 1949 c 454 s 1



Section 94.04 Repealed, 1949 c 454 s 1

94.04 Repealed, 1949 c 454 s 1



Section 94.05 Renumbered 92.12 subd 3

94.05 Renumbered 92.12 subd 3



Section 94.06 Inoperative

94.06 Inoperative



Section 94.07 Inoperative

94.07 Inoperative



Section 94.08 Inoperative

94.08 Inoperative



Section 94.09 Sale and disposition of surplus state-owned land.

94.09 Sale and disposition of surplus state-owned land.

Subdivision 1. Applicability. All tracts or lots of real property belonging to the state of Minnesota or that may hereafter accrue to the state, including tracts or lots which have escheated to the state, may be disposed of in accordance with sections 94.09 to 94.16; provided, sections 94.09 to 94.16 shall not apply to school or other trust fund lands, belonging to the state, or that may hereafter accrue to the state, under and by virtue of any act of Congress or to any other state-owned lands the sale or disposition of which is otherwise provided for by law.

Subd. 2. Certification required. On or before July 1 of each year the head of each department or agency having control and supervision over any state-owned land the sale or disposition of which is not otherwise provided for by law, shall certify in writing to the commissioner of administration whether or not there is any state-owned land under control and supervision of that department or agency which is no longer needed. If the certification discloses lands no longer needed for a department or agency, the head thereof shall include in such certification a description of the lands, and the reasons why such lands are no longer needed. If the certification is by the commissioner of natural resources, the duties prescribed for the commissioner of administration by this section and sections 94.10 to 94.16 shall be performed by the commissioner of natural resources.

Subd. 3. Notice to agencies; determination of surplus. On or before October 1 of each year, the commissioner of administration shall review the certifications of heads of each department or agency provided for in this section. The commissioner shall send written notice to all state departments, agencies and the university of Minnesota describing any lands or tracts which may be declared surplus. If a department or agency or the university of Minnesota desires custody of the lands or tracts, it shall submit a written request to the commissioner, no later than four calendar weeks after mailing of the notice, setting forth in detail its reasons for desiring to acquire, and its intended use of, the land or tract. The commissioner of administration shall then determine whether any of the lands described in the certifications of the heads of the departments or agencies should be declared surplus and offered for sale or otherwise disposed of by transferring custodial control to other requesting state departments or agencies or to the board of regents of the university of Minnesota for educational purposes, provided however that transfer to the board of regents shall not be determinative of tax exemption or immunity. If the commissioner determines that any of such lands are no longer needed for state purposes, the commissioner shall make findings of fact, describe the lands, declare such lands to be surplus state land, state the reasons for the sale or disposition thereof, and notify the state executive council of such determination.

Subd. 4. Executive council approval. Within 60 days after the receipt of the notification from the commissioner of administration, the executive council shall approve or disapprove the commissioner's determinations. If the determinations are approved, the lands shall be offered for sale or otherwise disposed of as provided for in sections 94.09 to 94.16. If the executive council disapproves the determinations, the same determinations in regard thereto may not be resubmitted to the executive council until at least six months from the date of the disapproval have elapsed.

Subd. 5. Report required. On or before November 15 of each even numbered year the commissioner of administration shall report to the governor and the legislature for the two-year period immediately preceding the following:

(a) The lands which state departments and agencies have certified as no longer needed.

(b) The lands which have been determined to be no longer needed for state purposes, regarding which the executive council has been formally notified.

(c) The lands which have been publicly sold.

(d) The trail lands which have been privately sold to adjoining property owners and leaseholders under section 85.015, subdivision 1, paragraph (b).

Subd. 6. Maintenance of land before sale. The state department or agency holding custodial control shall maintain such state-owned lands until the land is sold or otherwise disposed of as provided for in sections 94.09 to 94.16.

HIST: (6442) 1909 c 452 s 1; 1957 c 861 s 3; 1969 c 897 s 1; 1974 c 260 s 4; 1974 c 406 s 62; 1975 c 81 s 5; 1986 c 444; 1989 c 335 art 1 s 81; 1994 c 632 art 2 s 22



Section 94.10 Surveys, appraisals and sale.

94.10 Surveys, appraisals and sale.

Subdivision 1. Appraisal; notice and offer to public bodies. Before offering any surplus state-owned lands for sale, the commissioner of administration may survey such lands, and if the value thereof is estimated to be $40,000 or less, may have such lands appraised. The commissioner shall have the lands appraised if the estimated value is in excess of $40,000. The appraiser shall before entering upon the duties of the office take and subscribe an oath that the appraiser will faithfully and impartially discharge the duties as appraiser according to the best of the appraiser's ability and that the appraiser is not interested directly or indirectly in any of the lands to be appraised or the timber or improvements thereon or in the purchase thereof and has entered into no agreement or combination to purchase the same or any part thereof, which oath shall be attached to the report of such appraisal. Before offering such surplus state-owned lands for public sale, such lands shall first be offered to the city, county, town, school district, or other public body corporate or politic in which the lands are situated for public purposes and they may be sold for such public purposes for not less than the appraised value thereof. To determine whether a public body desires to purchase the surplus land, the commissioner of administration shall give a written notice to the governing body of each political subdivision whose jurisdictional boundaries include or are adjacent to the surplus land. If a public body desires to purchase the surplus land it shall submit a written offer to the commissioner not later than two weeks after receipt of notice setting forth in detail its reasons for desiring to acquire and its intended use of the land. In the event that more than one public body tenders an offer, the commissioner shall determine which party shall receive the property, and shall submit written findings regarding the decision. If lands are offered for sale for such public purposes, and if a public body notifies the commissioner of administration of its desire to acquire such lands, the public body may have not to exceed two years from the date of the accepted offer to commence payment for the lands in the manner provided by law.

Subd. 2. Public sale requirements. (a) Lands certified as surplus by the head of a department or agency other than the department of natural resources shall be offered for public sale by the commissioner of administration as provided in this paragraph. After complying with subdivision 1 and before any public sale of surplus state-owned land is made, the commissioner of administration shall publish a notice thereof at least once in each week for four successive weeks in a legal newspaper and also in a newspaper of general distribution in the city or county in which the real property to be sold is situated, which notice shall specify the time and place at which the sale will commence, a general description of the lots or tracts to be offered, and a general statement of the terms of sale. Each tract or lot shall be sold separately and shall be sold for not less than the appraised value thereof. Parcels remaining unsold after the offering may be sold to anyone agreeing to pay the appraised value thereof. The sale shall continue until all parcels are sold or until the commissioner orders a reappraisal or withdraws the remaining parcels from sale.

(b) Lands certified as surplus by the commissioner of natural resources shall be offered for public sale by the commissioner of natural resources in the manner provided in paragraph (a) for sales by the commissioner of administration.

(c) Except as provided in section 94.11, the cost of any survey or appraisal as provided in subdivision 1 shall be added to and made a part of the appraised value of the lands to be sold, whether to any political subdivision of the state or to a private purchaser as provided in this subdivision.

HIST: (6443) 1909 c 452 s 2; 1957 c 861 s 4; 1969 c 897 s 2; 1971 c 911 s 1; 1973 c 123 art 5 s 7; 1974 c 184 s 7; 1975 c 81 s 6; 1980 c 614 s 79; 1984 c 543 s 4; 1984 c 601 s 1; 1986 c 444; 1993 c 285 s 11; 1997 c 216 s 75



Section 94.11 Terms of payment.

94.11 Terms of payment.

Not less than ten percent of the purchase price shall be paid at the time of sale with the balance payable as follows: If the purchase price of any lot or parcel is $5,000 or less, the balance shall be paid within 90 days of the date of sale. If the purchase price of any lot or parcel is in excess of $5,000, the balance shall be paid in equal annual installments for not more than five years, at the option of the purchaser, with principal and interest payable annually in advance at a rate equal to the rate in effect at the time under section 549.09 on the unpaid balance, payable to the state treasury on or before June 1 each year. Any installment of principal or interest may be prepaid. Terms of payment for lands sold by the commissioner of natural resources are the same as those provided for state public lands by section 92.06, subdivision 1.

HIST: (6444) 1909 c 452 s 3; 1969 c 897 s 3; 1982 c 531 s 2; 1993 c 285 s 12



Section 94.12 Contract for deed and quitclaim deed.

94.12 Contract for deed and quitclaim deed.

In the event a purchaser elects to purchase surplus real property on an installment basis, the commissioner of administration shall enter into a contract for deed with the purchaser thereof in which shall be set forth the description of the real property sold and the price thereof, the consideration paid and to be paid therefor, the rate of interest, and time and terms of payment. This contract for deed shall be made assignable and shall further set forth that in case of the nonpayment of the annual principal or interest payment due by the purchaser, or any person claiming under the purchaser, then the contract for deed, from the time of such failure, will be entirely void and of no effect and the state may be repossessed of the lot or tract and may resell the same as provided in sections 94.09 to 94.16. In the event the terms and conditions of a contract for deed are completely fulfilled or if a purchaser makes a lump sum payment for the subject property in lieu of entering into a contract for deed, the commissioner of administration, shall sign and cause to be issued a quitclaim deed on behalf of the state. Said quitclaim deed shall be in a form prescribed by the attorney general and shall vest in purchaser all of the state's interest in the subject property except as provided in section 94.14.

HIST: (6445) 1909 c 452 s 4; 1957 c 861 s 5; 1969 c 897 s 4; 1974 c 260 s 5; 1986 c 444; 1988 c 613 s 19



Section 94.13 Record of contracts for deed and assignments; effect.

94.13 Record of contracts for deed and assignments; effect.

(a) A contract for deed issued pursuant to sections 94.09 to 94.16, or any assignment thereof, executed and acknowledged as provided by law for the execution and acknowledgment of deeds may be recorded in the office of the county recorder of any county in the state in the same manner and with like effect as deeds are therein recorded. This contract for deed shall entitle the purchaser thereof, or the heirs and assigns of the purchaser, to the exclusive possession of the land therein described, provided its terms have been in all respects complied with, and the contract for deed and the record thereof shall be conclusive evidence of title in the purchaser, or the heirs and assigns of the purchaser, for all purposes and against all persons, except the state of Minnesota in case of forfeiture.

(b) When a contract for deed or partial interest in a contract for deed is assigned, the assignment must be made on a form provided by the commissioner, executed by the assignor and assignee, and consented to by the commissioner. An assignment of a partial interest must state that payment to date has been made to the commissioner.

(c) When the assignee satisfies the terms of the assignment and corresponding terms of the contract for deed, the commissioner shall issue a deed to the assignee.

HIST: (6446) 1909 c 452 s 5; 1974 c 260 s 6; 1976 c 181 s 2; 1986 c 444; 1993 c 285 s 13



Section 94.14 Reservation of minerals.

94.14 Reservation of minerals.

The state hereby reserves for its own use all the iron, coal, copper, and other valuable minerals in or upon all lands which may be sold under the provisions of sections 94.09 to 94.16 and any contract for deed or quitclaim deed shall contain a clause reserving all such minerals for the use of the state.

HIST: (6447) 1909 c 452 s 6; 1974 c 260 s 7



Section 94.15 Repealed, 1974 c 260 s 9

94.15 Repealed, 1974 c 260 s 9



Section 94.16 Disposition of proceeds from surplus state-owned land.

94.16 Disposition of proceeds from surplus state-owned land.

Subdivision 1. Payment of expenses. Money received from the sale of surplus state-owned land shall be credited to the general fund except as provided in this section.

Subd. 2. Payment of expenses. A portion of the proceeds from the sale equal in amount to the survey, appraisal, legal, advertising, and other expenses incurred by the commissioner of administration or other state official in rendering the property salable shall be remitted to the account from which the expenses were paid, and are appropriated and immediately available for expenditure in the same manner as other money in the account.

Subd. 3. Proceeds from natural resources land. The remainder of the proceeds from the sale of lands that were under the control and supervision of the commissioner of natural resources shall be credited to the land acquisition account in the natural resources fund.

HIST: (6449) 1909 c 452 s 8; 1957 c 861 s 7; 1969 c 399 s 1; 1980 c 614 s 80; 1984 c 654 art 2 s 90; 1989 c 335 art 4 s 106; 1996 c 407 s 39



Section 94.165 Land acquisition account.

94.165 Land acquisition account.

There is created in the state treasury a land acquisition account. Money in the account is appropriated to the commissioner of natural resources for the acquisition of natural resource lands or interests in lands within the outdoor recreation system established in chapter 86A. The commissioner must file a report to the house ways and means and the senate finance committees and the environment and natural resources committees of the senate and house of representatives by October 1 of each year indicating all purchases and sales from this account.

HIST: 1984 c 654 art 2 s 91; 1993 c 172 s 49



Section 94.17 Gifts to state for capitol or institution; acceptance.

94.17 Gifts to state for capitol or institution; acceptance.

When any real property or rights or estates therein may be or may have been granted or conveyed or assigned or turned over as a gift by any person or municipality to the state of Minnesota to be owned, held, occupied, or used by the state in connection with the capitol, or any state institution, or the grounds of the same or any of them, the governor shall issue in duplicate under the great seal of the state a certificate of acceptance and cause all the conditions of the gift to be performed and the property so given to be improved, maintained, and ornamented in the method and so far as the legislature may appropriate money therefor.

HIST: (6450) 1909 c 464 s 1



Section 94.18 Lands obtained by condemnation.

94.18 Lands obtained by condemnation.

When any corporation, municipal or otherwise, shall convey, assign, or turn over to the state any rights it may have obtained by condemnation, the use of the land in which these rights were obtained by the state in any of the ways or for any of the purposes mentioned in section 94.17 shall not be deemed an abandonment of nor work a forfeiture of the rights obtained by condemnation, but shall be considered a use incidental to and within the purposes of the condemnation.

HIST: (6451) 1909 c 464 s 2



Section 94.19 Certificate of acceptance; record.

94.19 Certificate of acceptance; record.

The certificate of acceptance shall be executed in duplicate and one filed in the office of the secretary of state and the other filed for record in the office of the county recorder of the county in which the land is situated; and, after being recorded, kept with the records of the institution in connection with which the land is used. Upon the certificates of acceptance being so filed, the conveyance and transfer of the rights, interests, and estates involved shall be deemed complete.

HIST: (6452) 1909 c 464 s 3; 1976 c 181 s 2



Section 94.31 Counties may assume bonds of towns or school districts in reforestation area.

94.31 Counties may assume bonds of towns or school districts in reforestation area.

Any county wherein a state reforestation or flood control project or other public state purposes, as created by sections 84A.20 to 84A.30, is located may voluntarily assume the obligation to pay the same ratio or proportion of the principal and interest of bonds now outstanding issued before the approval and acceptance of the project by any school district or town situated in the county lying wholly or partly within the project as the last assessed valuation prior to the acceptance of the project of lands acquired by the state pursuant to sections 84A.20 to 84A.30 on July 1, 1936, bears to the total assessed valuation for the same year of the school district or town, this assumption to be evidenced by the adoption of a resolution by the county board of the county authorizing the issuance of bonds for such purpose or otherwise providing for the payment of the principal and interest of the school or town bonds assumed.

HIST: (6452-14) Ex1936 c 47 s 1



Section 94.32 Issuance of county bonds; adjustment of debt.

94.32 Issuance of county bonds; adjustment of debt.

The county board of any such county may by resolution provide for the issuance of bonds for the purpose of assuming the principal and interest of the school district or town bonds, whether matured or not matured, in the manner provided by Laws 1935, chapter 119, and the county board is authorized to effect agreements for the adjustment of the debt so assumed and the exchange of such county bonds for the bonds so assumed. Prior to July 1, 1936, such bonds may be issued in an amount not in excess of 50 percent of the estimated amount of the principal and interest of the school district or town bonds which are to be assumed by the county, the balance of such bonds to be issued after July 1, 1936.

HIST: (6452-15) Ex1936 c 47 s 2



Section 94.33 Failure to assume and pay; withholding funds.

94.33 Failure to assume and pay; withholding funds.

In the event any such county shall fail or neglect to assume that portion of the school district or town bonds as provided in sections 94.31 and 94.32 and any such bonds remain unpaid at maturity, upon demand of the governing body of the school district or town or the holder of any such bonds, the commissioner of finance shall withhold from the payments to be made to the county under the provisions of section 84A.23 the sum necessary to pay such portion and pay the same to the treasurer of the school district or town. All money received by any school district or town pursuant to sections 94.31 and 94.32 shall be applied solely to the payment of past due bonds and interest.

HIST: (6452-17) Ex1936 c 47 s 4; 1973 c 492 s 14



Section 94.34 Renumbered 92.461 subdivision 1

94.34 Renumbered 92.461 subdivision 1



Section 94.341 Minnesota land exchange board.

94.341 Minnesota land exchange board.

The board created by the constitution of the state of Minnesota, article XI, section 10, consisting of the governor, the attorney general, and the state auditor, shall be known as the Minnesota land exchange board. The term "board" as used in sections 94.341 to 94.347 refers to such board. The governor shall be chair of the board. The state auditor shall be secretary of the board and keep a record of its proceedings. Approvals of land exchanges and other official acts of the board may be evidenced by the certificate of the state auditor as secretary, under official seal of the auditor. When a land exchange has been approved by the board it shall be presumed that all other pertinent requirements of the law have been complied with, and no exchange shall be invalidated by reason of any defect or omission in respect of any such other requirement.

HIST: 1941 c 393 s 1; 1965 c 51 s 15; 1975 c 271 s 6; 1976 c 2 s 172; 1986 c 444



Section 94.342 Classes of land.

94.342 Classes of land.

Subdivision 1. Class A. All land owned by the state and controlled or administered by the commissioner or by any division or agency of the department of natural resources shall be known as Class A land for the purposes of sections 94.341 to 94.347. Class A land shall include school, swamp, internal improvement, and other land granted to the state by acts of Congress, state forest land, tax-forfeited land held by the state free from any trust in favor of taxing districts, and other land acquired by the state in any manner and controlled or administered as aforesaid; but this enumeration shall not be deemed exclusive.

Subd. 2. Class B. All lands heretofore or hereafter acquired by the state through tax-forfeiture, held subject to a trust in favor of taxing districts, and under the control of county authorities for classification, appraisal, and sale shall be known as Class B land for the purposes of sections 94.341 to 94.347.

Subd. 3. Class C. Land bordering on or adjacent to any meandered or other public waters and withdrawn from sale by law is Class C land. Class C land may not be given in exchange unless expressly authorized by the legislature or unless through the same exchange the state acquires land on the same or other public waters in the same general vicinity affording at least equal opportunity for access to the waters and other riparian use by the public; provided, that any exchange with the United States or any agency thereof may be made free from this limitation upon condition that the state land given in exchange bordering on public waters shall be subject to reservations by the state for public travel along the shores as provided by section 92.45, unless waived as provided in this subdivision, and that there shall be reserved by the state such additional rights of public use upon suitable portions of such state land as the commissioner of natural resources, with the approval of the land exchange board, may deem necessary or desirable for camping, hunting, fishing, access to the water, and other public uses. In regard to Class B or Class C land that is contained within that portion of the Superior National Forest that is designated as the Boundary Waters Canoe Area Wilderness, the condition that state land given in exchange bordering on public waters must be subject to the public travel reservations provided in section 92.45, may be waived by the land exchange board upon the recommendation of the commissioner of natural resources and, if the land is Class B land, the additional recommendation of the county board in which the land is located.

Subd. 4. State park land. Land specifically designated by law as a state park may not be given in exchange unless the land is school trust land that is exchanged for Class A or Class C land located outside a state park.

Subd. 5. School trust land. School trust land may be exchanged with other state land only if the permanent school fund advisory committee is appointed as temporary trustee of the school trust land for purposes of the exchange. The committee shall provide independent legal counsel to review the exchanges.

Subd. 6. Reuniting and severing of surface and mineral interests. (a) When making a land exchange, a goal of the land exchange board shall be to reunite the surface interest with the mineral interest whenever possible.

(b) If mineral interests are severed in an exchange, the land exchange board must consider the impact of severed mineral interests on minerals management.

HIST: 1941 c 393 s 2; 1949 c 373 s 1; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1988 c 492 s 1; 1988 c 628 s 13-16; 1989 c 335 art 1 s 82



Section 94.343 Class A land exchanged; conditions.

94.343 Class A land exchanged; conditions.

Subdivision 1. General exchange provisions. Except as otherwise herein provided, any Class A land may, with the unanimous approval of the board, be exchanged for any publicly held or privately owned land in the manner and subject to the conditions herein prescribed. The commissioner, with the approval of the board, shall formulate general programs of exchange of Class A land designed to serve the best interests of the state in the acquisition, development, and use of lands for purposes within the province of the department of natural resources.

Subd. 2. Lands devoted to specific public use. Except as herein expressly prohibited, Class A land may be exchanged, though devoted to a specific public use, if the use is discretionary and the authority in charge thereof shall approve the exchange, or if the commissioner, with the approval of the board, shall determine that the exchange will not materially curtail the activity or project for which the land is used; provided, that exchanges of land belonging to any state forest, game preserve, conservation area, or other territory designated by law for particular purposes shall be made so as to consolidate or fill out the state's holdings of land therein, and not materially to reduce the same.

Subd. 3. Substantially equal value required. (a) Except as otherwise herein provided, Class A land shall be exchanged only for land of at least substantially equal value to the state, as determined by the commissioner, with the approval of the board. For the purposes of such determination, the commissioner shall cause the state land and the land proposed to be exchanged therefor to be examined and appraised by qualified state appraisers as provided in section 84.0272; provided, that in exchanges with the United States or any agency thereof the examination and appraisal may be made in such manner as the land exchange board may direct. The appraisers shall determine the fair market value of the lands involved, disregarding any minimum value fixed for state land by the state constitution or by law, and shall make a report thereof, together with such other pertinent information respecting the use and value of the lands to the state as they deem pertinent or as the commissioner or the board may require. Such reports shall be filed and preserved in the same manner as other reports of appraisal of state lands. The appraised values shall not be conclusive, but shall be taken into consideration by the commissioner and the board, together with such other matters as they deem material, in determining the values for the purposes of exchange.

(b) For the purposes of this subdivision, "substantially equal value" means:

(1) where the lands being exchanged are both over 100 acres, their values do not differ by more than ten percent; and

(2) in other cases, the values of the exchanged lands do not differ by more than 20 percent.

Subd. 4. Reservations. There shall be reserved to the state in all Class A land conveyed in exchange all mineral and water power rights and such other rights and easements as the commissioner, with the approval of the board, shall direct. All Class A land which at the time of exchange is subject to the provisions of section 103G.545 shall remain subject thereto as a condition of the exchange, and all land received by the state in exchange for Class A land within the area to which those provisions apply shall become subject thereto. Land may be received in exchange subject to any mineral reservations or other reservations thereon. All such reservations and conditions shall be taken into consideration in determining the value of the lands exchanged.

Subd. 5. Obtaining land of greater value. Class A land may be exchanged for land of greater value if the other party to the exchange shall waive payment for the difference or if there is an appropriation available for the acquisition of such land from which the difference may be paid.

Subd. 6. Obtaining land of less value. Class A land may be exchanged for land of less value in any case where disposal of the state land is not limited by the state constitution to public sale, provided the other party to the exchange shall pay to the state the amount of the difference in value either upon consummation of the exchange or by deferred payment, as the commissioner, with the approval of the board, may direct. In case of deferred payment, a certificate of sale of the state land shall be issued to the other party as in case of sale of state public land, crediting the value of the land received by the state in exchange as an initial payment, and providing for payment of the balance upon like terms and subject to like conditions as in case of such sale; provided, that the commissioner, with the approval of the board, may require a further initial cash payment and may shorten the time for payment of the balance. Money received in such cases shall be credited to the same fund as in case of sale of the land, if such fund exists, otherwise to the special fund, if any, from which the cost of the land was paid, otherwise to the general fund.

Subd. 7. Public hearing. Before giving final approval to any exchange of Class A land, the board shall hold a public hearing thereon at the capital city or at some place which it may designate in the general area where the lands involved are situated; provided, that the board may direct such hearing to be held in its behalf by any of its members or by the commissioner or by a referee appointed by the board. The commissioner shall furnish to the auditor of each county affected a notice of the hearing signed by the state auditor as secretary of the board, together with a list of all the lands proposed to be exchanged and situated in the county, and the county auditor shall post the same in the auditor's office at least two weeks before the hearing. The county auditor shall also cause a copy of the notice, referring to the list of lands posted, to be published at least two weeks before the hearing in a legal newspaper published in the county. The cost of publication of the notice shall be paid by the state out of any moneys appropriated for the expenses of the board.

Subd. 8. Proposals for exchange. The commissioner, with the approval of the board, may submit a proposal for exchange of Class A land to any land owner concerned. Any land owner may submit to the commissioner and the board a proposal for exchange in such form as the commissioner, with the approval of the board, may prescribe.

Subd. 9. Approval by attorney general. No exchange of Class A land shall be consummated unless the attorney general shall have given an opinion in writing that the title to the land proposed to be conveyed to the state is good and marketable, free from all liens and encumbrances except reservations herein authorized. If required by the attorney general, the land owner shall submit an abstract of title and make and file with the commissioner an affidavit as to possession of the land, improvements, liens, and encumbrances thereon, and other matters affecting the title.

Subd. 10. Conveyance. Conveyance of Class A land given in exchange shall be made by deed executed by the commissioner in the name of the state, with a certificate of unanimous approval by the board appended. All such deeds received by the state shall be recorded or registered in the county in which the lands lie, and all recorded deeds and certificates of registered title shall be filed in the office having custody of the state public land records in the department of natural resources.

Subd. 11. Trust; status. Land received in exchange for Class A land shall be subject to the same trust, if any, and shall otherwise have the same status as the state land given in exchange. The commissioner, with the approval of the board, shall determine accordingly the status of each tract of such land received in exchange, and shall make and file a certificate thereof in the office having custody of the state public land records in the department of natural resources.

Subd. 12. Tax-forfeited land subject to sale. When an exchange of Class A tax-forfeited land, which is subject to sale by county authorities is under consideration, the commissioner may notify the county auditor to withdraw the land from sale. Thereupon the land shall be withdrawn from sale until the proposed exchange is consummated or rejected, of which the commissioner shall notify the county auditor.

HIST: 1941 c 393 s 3; 1949 c 373 s 2; 1961 c 326 s 1; 1969 c 399 s 1; 1969 c 522 s 1; 1969 c 1129 art 10 s 2; 1975 c 271 s 6; 1984 c 643 s 3; 1986 c 444; 1988 c 628 s 17; 1989 c 335 art 1 s 83; 1990 c 391 art 8 s 20; 1993 c 285 s 14



Section 94.344 Class B land exchanged; conditions.

94.344 Class B land exchanged; conditions.

Subdivision 1. General exchange provisions. Except as otherwise provided, Class B land, by resolution of the county board of the county where the land is located and with the unanimous approval of the land exchange board, may be exchanged for any publicly held or privately owned land in the same county.

Subd. 2. Exchange restrictions. No Class B land which is not classified for sale, and no Class B land, however classified, lying within any zone or district which is restricted against any use for which the land may be suitable shall be given in exchange for any privately owned land.

Subd. 3. Substantially equal value required. (a) Except as otherwise provided, Class B land may be exchanged only for land of substantially equal value or greater value to the state, as determined by the county board, with the approval of the commissioner and the land exchange board. For an exchange involving Class B land for Class A or Class C land, the value of the lands shall be determined by the commissioner, with approval of the land exchange board. For purposes of the determination, the commissioner shall appraise the state and tax-forfeited land proposed to be exchanged in the same manner as Class A land. For all other purposes, the county board shall appraise the state land and the land in the proposed exchange in the same manner as tax-forfeited land to be offered for sale. The appraised values shall not be conclusive, but shall be taken into consideration, together with such other matters as may be deemed material, in determining the values for the purposes of exchange.

(b) For the purposes of this subdivision, "substantially equal value" means:

(1) where the lands being exchanged are both over 100 acres, their values do not differ by more than ten percent; and

(2) in other cases, the values of the exchanged lands do not differ by more than 20 percent.

Subd. 4. Reservations. There shall be reserved to the state in all Class B land conveyed in exchange the same rights and easements as may be required by law in case of sale of tax-forfeited land and such other rights and easements as the county board, with the approval of the commissioner and the board, shall direct. Land may be received in exchange subject to any mineral reservations or other reservations thereon. All such reservations and conditions shall be taken into consideration in determining the value of the lands exchanged.

Subd. 5. Obtaining land of greater value. Class B land may be exchanged for land of greater value only in case the other party to the exchange shall waive payment for the difference.

Subd. 6. Obtaining land of less value. Class B land may be exchanged for land of less value, provided the other party to the exchange shall pay the amount of the difference to the county treasurer either upon consummation of the exchange or by deferred payment, as the county board may direct. In case of deferred payment, a certificate of sale of the state land shall be issued to the other party in like manner as in the case of sale of tax-forfeited land, crediting the value of the land received by the state in exchange as an initial payment, and providing for payment of the balance upon like terms and subject to like conditions as in case of such sale; provided, that the county board may require a further initial cash payment and may shorten the time for payment of the balance. Money received in such cases shall be disposed of in like manner as the proceeds of sale of tax-forfeited land.

Subd. 7. Public hearing. (a) Except for land described in paragraph (b), before giving final approval to any exchange of Class B land, the county board shall hold a public hearing thereon. At least two weeks before the hearing the county auditor shall post in the auditor's office a notice thereof, containing a description of the lands affected.

(b) In an exchange of Class B land for Class A or Class C land, the commissioner is responsible for holding the public hearing.

Subd. 8. Proposals for exchange. By direction of the county board the county auditor may submit a proposal for exchange of Class B land to any land owner concerned. Any land owner may file with the county auditor a proposal for exchange for consideration by the county board. Forms for such proposals shall be prescribed by the commissioner.

Subd. 9. Approval of county attorney. No exchange of Class B land shall be consummated unless the title to the land proposed to be exchanged therefor shall first be approved by the county attorney in like manner as provided for approval by the attorney general in case of Class A land. The county attorney's opinion on the title shall be subject to approval by the attorney general.

Subd. 10. Approval; conveyance. After approval by the county board, every proposal for the exchange of Class B land shall be transmitted to the commissioner in such form and with such information as the commissioner may prescribe for consideration by the commissioner and by the board. The county attorney's opinion on the title, with the abstract and other evidence of title, if any, shall accompany the proposal. If the proposal be approved by the commissioner and the board and the title be approved by the attorney general, the same shall be certified to the commissioner of revenue, who shall execute a deed in the name of the state conveying the land given in exchange, with a certificate of unanimous approval by the board appended, and transmit the deed to the county auditor to be delivered upon receipt of a deed conveying to the state the land received in exchange, approved by the county attorney; provided, that if any amount is due the state under the terms of the exchange, the deed from the state shall not be executed or delivered until such amount is paid in full and a certificate thereof by the county auditor is filed with the commissioner of revenue. The county auditor shall cause all deeds received by the state in such exchanges to be recorded or registered, and thereafter shall file the deeds or the certificates of registered title in the auditor's office. If the land received by the county in the exchange is either Class A or Class C land, the commissioner of revenue shall deliver the deed for the Class B land to the commissioner of natural resources and following the recording of this deed, the commissioner of natural resources shall deliver to the county auditor a deed conveying the Class A or Class C land to the county auditor to be recorded or registered, and afterwards file the deeds or the certificate of registered title in the auditor's office.

Subd. 11. Payment; trust. Forthwith after the consummation of any land exchange the county board shall determine the amount to be paid, if any, to the governmental subdivision wherein the Class B lands were located as full compensation for the trusts said governmental subdivision held in such land, and the amount so determined shall be transferred by the county auditor from the tax-forfeited funds accruing to the governmental subdivision wherein the privately owned lands were situated to the governmental subdivision wherein the Class B lands lay. The lands received shall thereupon become subject to trust in favor of the governmental subdivision wherein they lie and to all laws relating to tax-forfeited lands.

The county board may also make a determination of payment to be made as to land exchanges heretofore made and direct the county auditor to make such transfer; and when such transfer has been made, such lands shall become subject to trust in favor of the governmental subdivision in which they lie.

The maximum which may be fixed as payment for the equity held by any governmental subdivision shall in no case exceed the amount said governmental subdivision would have received if the lands had been sold for the appraised value as determined for the purpose of the exchange.

HIST: 1941 c 393 s 4; 1949 c 437 s 1; 1973 c 582 s 3; 1975 c 271 s 6; 1984 c 543 s 5; 1986 c 444; 1988 c 628 s 18-21; 1989 c 335 art 1 s 84; 1992 c 405 s 3



Section 94.345 Forms prescribed by attorney general.

94.345 Forms prescribed by attorney general.

The attorney general shall prescribe or approve the forms for all deeds, certificates, and other instruments required in these proceedings, and the procedure for delivery thereof.

HIST: 1941 c 393 s 5



Section 94.346 Titles.

94.346 Titles.

Subdivision 1. State may quiet. The state may bring and maintain an action to quiet or register the title to any land or interest in land which it owns or claims in any capacity and to determine all adverse claims thereto under any law pertaining to such proceedings, whether or not the land is actually in possession of or occupied by the state or any other person or corporation.

Subd. 2. Attorney general may perfect. The attorney general, at the request or with the approval of the board, may commence and carry on any necessary or proper actions to perfect the titles to lands owned by the state and subject to exchange under sections 94.341 to 94.347, and may authorize any county attorney or other attorney to assist in conducting any such action. The expenses of these actions, including such attorneys' fees as the attorney general may allow to county attorneys or other attorneys representing the state, shall be payable out of any appropriations available for the purposes of sections 94.341 to 94.347. Any county attorney performing such service shall be entitled to the fees allowed therefor in addition to regular compensation unless the salary is fixed on a full time basis.

In case an action is necessary to perfect the title to any privately owned land involved in an exchange hereunder, and the owner of the land is unable to bear the expense thereof, the land exchange board may authorize the attorney general to conduct such action and pay the expenses thereof as in case of actions to perfect the title to state lands. The expenses of the action, including attorney's fees, shall be deducted from the value of the land for the purpose of exchange, subject to payment by the owner for any difference in value as herein provided, or shall be repaid by the owner otherwise upon such terms as the board may direct. All money received on account of such expenses shall be remitted to the state treasurer and credited to the fund from which the expenses were paid.

HIST: 1941 c 393 s 6,7; 1975 c 271 s 6; 1986 c 444



Section 94.347 Certain land subjected to like trusts.

94.347 Certain land subjected to like trusts.

The lands acquired by the state under Laws 1939, Chapter 343, shall be subject to like trusts as the state lands involved in the actions for damages mentioned therein. The commissioner shall determine to what trusts the several tracts of land so acquired shall be subject according to their location, character, and value, making due allowance for the relative proportions of the different trusts to which the damaged lands were subject, and make and file a certificate thereof in the office having custody of the records of such lands in the department. The determination of the commissioner so certified shall be deemed conclusive as to the trust status of the lands affected unless thereafter changed by act of the legislature.

HIST: 1941 c 393 s 8



Section 94.348 Exchanges of state-owned land, appraisal fee.

94.348 Exchanges of state-owned land, appraisal fee.

Subdivision 1. Appraisal and survey fee. Whenever a private land owner or governmental unit, except the state, presents to the Minnesota land exchange board an offer to exchange private or publicly held land for Class A state-owned land as defined in section 94.342, the private land owner or governmental unit shall pay to the board an appraisal and survey fee of not less than $25 nor more than one-half of the cost of appraisal and survey determined by the commissioner.

Subd. 2. Disposition and appropriation of fee. (a) Except as provided in paragraph (b), the appraisal and survey fee shall be credited to the account from which the expenses of appraisal and survey were paid and is appropriated for expenditure in the same manner as other money in the account.

(b) The appraisal and survey fee shall be refunded if:

(1) the land exchange offer is withdrawn by a private land owner or a governmental unit before money is spent for the appraisal and survey; or

(2) the board refuses to accept the land exchange offer.

HIST: 1957 c 586 s 1,2; 1975 c 271 s 6; 1986 c 444; 1988 c 628 s 22; 1993 c 285 s 15



Section 94.349 Transfers of title involving the state and governmental subdivisions of the state.

94.349 Transfers of title involving the state and governmental subdivisions of the state.

Subdivision 1. Proposal submission. For the purpose of consolidating ownership or for any other public purpose, the state, acting through the commissioner of natural resources, or a local unit of government of the state may submit a proposal involving transfer of titles of land of the state and the local unit of government to the land exchange board, for review and recommendation of the board.

Subd. 2. Procedures. The procedures relating to appraisal, title examination, and hearings set forth in sections 94.341 to 94.348 for land exchanges shall be followed, insofar as applicable, in matters relating to transfers of land titles under this section, subject to such further limitations as may be provided in this section.

Subd. 3. Classes of state land. The classes of state land which may be involved in a transfer of title are the same as those which may be exchanged under land exchange laws and are subject to the same limitations as are applied to state lands under land exchange laws.

Subd. 4. Tax-forfeited land. For the purposes of this section, lands acquired through tax-forfeiture, held subject to a trust in favor of taxing districts, and under the control of county authorities for classification, appraisal and sale may be considered as land of a local unit of government for the purposes of this section. This land is subject to the same limitations as are applied to the same lands under land exchange laws.

Subd. 5. Recommended legislation. The land exchange board shall recommend such legislation as may be necessary to complete the transfer of titles under this section.

Subd. 6. Conveyance. Upon satisfaction of the requirements of this section, and upon the unanimous approval of the land exchange board, the commissioner of natural resources, as to the state land involved in the transfer of titles, and the governing body of the local unit of government, as to the local government land involved in the transfer of titles, shall execute deeds in the name of the respective government involved in the transfer, which deeds shall be executed and recorded in the same manner as deeds in land exchanges.

Subd. 7. Land status. The commissioner of natural resources, with the approval of the board, shall determine the status of each tract of land received by the state in the transfer of titles. The county board, in a situation where the land given in a transfer is that type of land described in subdivision 4, shall proceed as required in section 94.344, subdivision 11.

Subd. 8. Reservations. State land involved in a transfer of title shall be subject to the provisions of section 94.343, subdivision 4. Tax-forfeited land under the control of a county involved in a title transfer shall be subject to the provisions of section 94.344, subdivision 4.

Subd. 9. Relation to other law. The provisions of this section shall be supplementary to other laws relating to transfer of title of land or interests in land involving the state and local units of government.

HIST: 1979 c 142 s 1; 1984 c 643 s 4



Section 94.35 Renumbered 92.461 subd 2

94.35 Renumbered 92.461 subd 2



Section 94.351 Escheat subject to encumbrance.

94.351 Escheat subject to encumbrance.

When any land has become the property of the state by escheat and is subject to any encumbrance arising from taxes, assessments, or otherwise the commissioner of finance, with the approval of the governor and the attorney general and for a consideration to be determined by them, may execute in the name of the state a deed of the land to the holder of the encumbrance.

HIST: (6329) RL s 2441; 1973 c 492 s 14



Section 94.36 Repealed, 1975 c 61 s 26

94.36 Repealed, 1975 c 61 s 26



Section 94.37 Repealed, 1975 c 61 s 26

94.37 Repealed, 1975 c 61 s 26



Section 94.38 Repealed, 1975 c 61 s 26

94.38 Repealed, 1975 c 61 s 26



Section 94.39 Repealed, 1975 c 61 s 26

94.39 Repealed, 1975 c 61 s 26



Section 94.40 Repealed, 1975 c 61 s 26

94.40 Repealed, 1975 c 61 s 26



Section 94.41 Relinquishment of lands to United States.

94.41 Relinquishment of lands to United States.

When any land has been erroneously certified or conveyed to the state by the United States, the governor may execute, under the seal of the state, a relinquishment or reconveyance thereof.

HIST: (6528) RL s 2516



Section 94.44 Grant by municipal corporation.

94.44 Grant by municipal corporation.

When the United States shall desire land for any purpose of the government which is owned by any city, town, county, or other municipal or quasi-municipal corporation or in which such corporation has any right it shall be lawful for the governing body of such corporation to grant and convey the same to the United States.

HIST: (6529) RL s 2517



Section 94.45 United States survey; damages.

94.45 United States survey; damages.

Any person employed pursuant to the laws of the United States in the execution of a survey may enter upon any land in the state for the purpose of doing any act which may be necessary thereto, and may establish permanent station marks, and erect the necessary signals and temporary observatories. If the parties interested cannot agree upon the amount to be paid for damages caused thereby either may petition the district court for the county in which the land is situated to assess the damages. The court shall appoint a time for a hearing as soon as may be, and order at least 20 days' notice thereof to be given to all parties interested, and shall, with or without view of the premises, as the court may determine, hear the parties and assess the damages. The person so entering upon the land may tender to the injured party damages and if, in case of a petition, the damages assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the other party shall recover costs.

HIST: (6530) RL s 2518



Section 94.46 Injury to signal.

94.46 Injury to signal.

Whoever willfully defaces, injures, or removes any signal, monument, building, or other property of the United States erected or used in the coast and geodetic survey, pursuant to the laws of the United States, shall forfeit not exceeding $50 for each offense, and shall be liable to the United States for all damages sustained by it in consequence thereof, to be recovered in a civil action.

HIST: (6531) RL s 2519



Section 94.47 Commissioner may purchase lands from United States government.

94.47 Commissioner may purchase lands from United States government.

The commissioner is hereby authorized to purchase, to accept by gift or lease, or by tenure title, any lands owned by the United States government, including timber thereon, within the townships in which state forests, or state parks or game refuges or public shooting grounds have been set apart, or will hereafter be set apart by the legislature. These tracts when the title thereto has become vested in the state shall become and be a part of the state forests, or state parks, or game refuges, or public shooting grounds subject to all laws and rules relating to state forests, or state parks, or game refuges, or public shooting grounds.

HIST: (6536-1) 1935 c 333 s 1; 1985 c 248 s 70



Section 94.48 May expend money on leased land.

94.48 May expend money on leased land.

When lands are obtained by lease from the United States government under sections 94.47 to 94.51 the commissioner shall be authorized to make expenditures from any funds not otherwise obligated for the management, development, and utilization of such areas; to sell or otherwise dispose of products from such lands and make necessary rules to carry out the purposes of sections 94.47 to 94.51. Unless otherwise provided all incomes derived from such leased lands shall be paid into the state treasury and credited to the state forest fund, and the same is hereby annually reappropriated for the use of the commissioner in the acquisition, management, development, and use of such leased lands until all obligations incurred have been paid in full. Thereafter all revenues received therefrom shall be distributed in accordance with Laws 1933, chapter 313.

HIST: (6536-2) 1935 c 333 s 2; 1985 c 248 s 70



Section 94.49 Not to create debt.

94.49 Not to create debt.

Obligations for the acquisition of lands by lease incurred under the authority of sections 94.47 to 94.51 shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability under the general credit and taxing power of the state.

HIST: (6536-3) 1935 c 333 s 3



Section 94.50 May sell and exchange lands.

94.50 May sell and exchange lands.

The commissioner, with the approval of the executive council, shall have full power and authority to sell, exchange, or lease lands under jurisdiction of the commissioner when it is deemed advantageous to the state in the interests of the highest development, utilization, and management of state forests. Such sale, lease, or exchange of lands shall not be contrary to the terms of any contract which has been entered into and shall not apply to state trust fund lands.

HIST: (6536-4) 1935 c 333 s 4; 1986 c 444



Section 94.51 Commissioner to make rules.

94.51 Commissioner to make rules.

The commissioner is hereby authorized to make such rules as may be necessary to carry out the purposes of sections 94.47 to 94.51 and is hereby authorized to enter into cooperative agreements with appropriative officials of the United States for and on behalf of the state of Minnesota in order to secure the full benefits to this state of the provisions of an act of Congress introduced March 21, 1935, as H.R. 6914, and all other acts of Congress which have been or may be passed providing for ways and means of authorizing cooperation with the states for the purpose of stimulating the acquisition, development, and management of state lands and coordinating federal and state activities in carrying out a national program of land use and management, and for other similar purposes; that sections 94.47 to 94.51 and all other acts and amendments thereto and all rules and agreements made hereunder shall be liberally construed for the purpose of making possible the complete cooperation of the agencies of this state with the agencies of the federal government.

HIST: (6536-5) 1935 c 333 s 5; 1985 c 248 s 70



Section 94.52 Expenditure of state's percentage of proceeds of sale of land to the United States.

94.52 Expenditure of state's percentage of proceeds of sale of land to the United States.

Subdivision 1. Expenditures. All sums heretofore or that may hereafter be received from the United States government, on account of an act of Congress approved May 23, 1908 (35 Stat. 260), or any amendments thereof hereafter enacted shall be expended as follows:

One-half for public schools and the remainder for public roads in the counties in which the national forests are situated; provided, that any county coming within the provisions of said act of Congress is hereby authorized to borrow money from the federal government or any of its agencies and to use moneys received pursuant to the provisions of said act of Congress or amendments thereto for the purpose of repaying any loan or loans made to such county by the federal government or any of its agencies. In the case of the Superior National Forest, the counties of Cook, Lake, Koochiching, and St. Louis shall share in the distribution of the sum received from that source in the same proportion that the federally owned lands in each county which are within the boundaries of said forest bear to the total number of acres of federally owned lands in said forest area. In the case of the Chippewa National Forest, the counties of Cass, Itasca, and Beltrami shall share in the distribution of the sum received from that source in the same proportion that the federally owned lands in each county, which are within the boundaries of said forest bear to the total number of acres of federally owned lands in said forest area.

Subd. 2. Distributions validated; appropriation. Any distribution made by the state of moneys received from the United States government on account of said act of Congress is hereby legalized and made valid and effective to the same extent as though the method of distribution used was provided for by the legislative enactment prior to the distribution thereof.

There is hereby appropriated from such moneys in the state treasury not otherwise appropriated to the public schools or the counties as provided by this section, an amount sufficient to make the necessary payments as are provided herein.

HIST: (6536-11) 1913 c 58 s 1; Ex1936 c 80 s 1; 1943 c 569 s 1; 1959 c 158 s 12



Section 94.521 Distribution of federal aid.

94.521 Distribution of federal aid.

Subdivision 1. Expenditures. All sums of money heretofore or which may hereafter be received from the United States government on account of the act of Congress approved June 28, 1934 (Statutes at Large, volume 48, page 1273), amended by act approved June 26, 1936 (Statutes at Large, volume 49, page 1978), and the act approved June 28, 1938 (Statutes at Large, volume 52, page 1221), or any amendments thereof heretofore or hereafter enacted shall be expended as follows:

One-half for public schools and the remainder for public roads in the counties in which the land producing such money is situated.

Subd. 2. Appropriation. There is hereby appropriated to the public schools or counties entitled to such payment, from such money in the state treasury not otherwise appropriated, an amount sufficient to make the payments as provided herein.

HIST: 1947 c 336 s 1; 1959 c 158 s 13



Section 94.522 Transmission of warrants to county treasurers; use of proceeds.

94.522 Transmission of warrants to county treasurers; use of proceeds.

It shall be the duty of the commissioner of finance to transmit warrants on the state treasury to the county treasurer of the respective counties for the sums that may be due in accordance with section 94.521, which sums are hereby appropriated out of the state treasury from the amounts received from the United States government pursuant to the aforesaid acts of Congress, and such money shall be used by the counties receiving the same for the purposes and in the proportions herein provided.

HIST: 1947 c 336 s 2; 1973 c 492 s 14



Section 94.53 Warrant to county treasurers; federal loans to counties.

94.53 Warrant to county treasurers; federal loans to counties.

It shall be the duty of the commissioner of finance to transmit warrants on the state treasury to the county treasurers of the respective counties for the sum that may be due in accordance with sections 94.52 to 94.54, which sum or sums are hereby appropriated out of the state treasury from the amounts received from the United States government pursuant to the aforesaid act of Congress. The commissioner of finance, upon being notified by the federal government or any agencies thereof that a loan has been made to any such county the repayment of which is to be made from such fund, is authorized to transmit a warrant or warrants on the state treasurer to the federal government or any agency thereof sufficient to repay such loan out of any money apportioned or due to such county under the provisions of such act of Congress, approved May 23, 1908 (Statutes at Large, volume 35, page 260).

HIST: (6536-12) 1913 c 58 s 2; Ex1936 c 80 s 2; 1973 c 492 s 14; 1986 c 444



Section 94.54 Schools and roads near national forests.

94.54 Schools and roads near national forests.

It shall be the duty of the county board of each county receiving such money to use the portion allotted to public schools to aid in maintaining those school districts that may be situated within or near the national forest, and the portion allotted for public roads shall be used, as far as practicable, in the construction and repair of roads within or near the national forests. This section shall not apply to any such sums of money which may have been allotted or set aside for the purpose of paying loans which may have been made by any county pursuant to the provisions of sections 94.52 and 94.53.

HIST: (6536-13) 1913 c 58 s 3; Ex1936 c 80 s 3



Section 94.55 Transfer of state-owned improvements.

94.55 Transfer of state-owned improvements.

The commissioner may sell or transfer an improvement located on state-owned lands, the compensation for which shall be determined by the commissioner. The sale or transfer shall be accomplished by a bill of sale, describing the improvement transferred and the terms and conditions of the sale or transfer. Proceeds resulting from the sale or transfer must be deposited in the state treasury and credited to the land acquisition account established in section 94.165.

HIST: 1997 c 216 s 76









Chapters 97 - 102 Game and Fish

Chapter 97 Game and Fish

Section 97.01 Repealed, 1945 c 248 s 7

97.01 Repealed, 1945 c 248 s 7



Section 97.02 Repealed, 1945 c 248 s 7

97.02 Repealed, 1945 c 248 s 7



Section 97.03 Repealed, 1945 c 248 s 7

97.03 Repealed, 1945 c 248 s 7



Section 97.04 Repealed, 1945 c 248 s 7

97.04 Repealed, 1945 c 248 s 7



Section 97.05 Repealed, 1945 c 248 s 7

97.05 Repealed, 1945 c 248 s 7



Section 97.06 Repealed, 1945 c 248 s 7

97.06 Repealed, 1945 c 248 s 7



Section 97.07 Repealed, 1945 c 248 s 7

97.07 Repealed, 1945 c 248 s 7



Section 97.08 Repealed, 1945 c 248 s 7

97.08 Repealed, 1945 c 248 s 7



Section 97.09 Repealed, 1945 c 248 s 7

97.09 Repealed, 1945 c 248 s 7



Section 97.10 Repealed, 1945 c 248 s 7

97.10 Repealed, 1945 c 248 s 7



Section 97.11 Repealed, 1945 c 248 s 7

97.11 Repealed, 1945 c 248 s 7



Section 97.12 Repealed, 1945 c 248 s 7

97.12 Repealed, 1945 c 248 s 7



Section 97.13 Repealed, 1945 c 248 s 7

97.13 Repealed, 1945 c 248 s 7



Section 97.14 Repealed, 1945 c 248 s 7

97.14 Repealed, 1945 c 248 s 7



Section 97.15 Repealed, 1945 c 248 s 7

97.15 Repealed, 1945 c 248 s 7



Section 97.16 Repealed, 1945 c 248 s 7

97.16 Repealed, 1945 c 248 s 7



Section 97.17 Repealed, 1945 c 248 s 7

97.17 Repealed, 1945 c 248 s 7



Section 97.18 Repealed, 1945 c 248 s 7

97.18 Repealed, 1945 c 248 s 7



Section 97.19 Repealed, 1945 c 248 s 7

97.19 Repealed, 1945 c 248 s 7



Section 97.20 Repealed, 1945 c 248 s 7

97.20 Repealed, 1945 c 248 s 7



Section 97.21 Repealed, 1945 c 248 s 7

97.21 Repealed, 1945 c 248 s 7



Section 97.22 Repealed, 1945 c 248 s 7

97.22 Repealed, 1945 c 248 s 7



Section 97.23 Repealed, 1945 c 248 s 7

97.23 Repealed, 1945 c 248 s 7



Section 97.24 Repealed, 1945 c 248 s 7

97.24 Repealed, 1945 c 248 s 7



Section 97.25 Repealed, 1945 c 248 s 7

97.25 Repealed, 1945 c 248 s 7



Section 97.26 Repealed, 1945 c 248 s 7

97.26 Repealed, 1945 c 248 s 7



Section 97.27 Repealed, 1945 c 248 s 7

97.27 Repealed, 1945 c 248 s 7



Section 97.28 Repealed, 1945 c 248 s 7

97.28 Repealed, 1945 c 248 s 7



Section 97.29 Repealed, 1945 c 248 s 7

97.29 Repealed, 1945 c 248 s 7



Section 97.30 Repealed, 1945 c 248 s 7

97.30 Repealed, 1945 c 248 s 7



Section 97.31 Repealed, 1945 c 248 s 7

97.31 Repealed, 1945 c 248 s 7



Section 97.32 Repealed, 1945 c 248 s 7

97.32 Repealed, 1945 c 248 s 7



Section 97.33 Repealed, 1945 c 248 s 7

97.33 Repealed, 1945 c 248 s 7



Section 97.34 Repealed, 1945 c 248 s 7

97.34 Repealed, 1945 c 248 s 7



Section 97.35 Repealed, 1945 c 248 s 7

97.35 Repealed, 1945 c 248 s 7



Section 97.36 Repealed, 1945 c 248 s 7

97.36 Repealed, 1945 c 248 s 7



Section 97.37 Repealed, 1945 c 248 s 7

97.37 Repealed, 1945 c 248 s 7



Section 97.38 Repealed, 1945 c 248 s 7

97.38 Repealed, 1945 c 248 s 7



Section 97.39 Repealed, 1945 c 248 s 7

97.39 Repealed, 1945 c 248 s 7



Section 97.40 Repealed, 1986 c 386 art 4 s 33

97.40 Repealed, 1986 c 386 art 4 s 33



Section 97.41 Repealed, 1986 c 386 art 4 s 33

97.41 Repealed, 1986 c 386 art 4 s 33



Section 97.42 Repealed, 1986 c 386 art 4 s 33

97.42 Repealed, 1986 c 386 art 4 s 33



Section 97.43 Repealed, 1986 c 386 art 4 s 33

97.43 Repealed, 1986 c 386 art 4 s 33



Section 97.431 Repealed, 1986 c 386 art 4 s 33

97.431 Repealed, 1986 c 386 art 4 s 33



Section 97.432 Repealed, 1986 c 386 art 4 s 33

97.432 Repealed, 1986 c 386 art 4 s 33



Section 97.433 Repealed, 1986 c 386 art 4 s 33

97.433 Repealed, 1986 c 386 art 4 s 33



Section 97.44 Repealed, 1986 c 386 art 4 s 33

97.44 Repealed, 1986 c 386 art 4 s 33



Section 97.45 Subdivisions renumbered, repealed, or no longer in effect

97.45 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 4a. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1984 c 621 s 15; 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1986 c 386 art 4 s 33

Subd. 15. Repealed, 1986 c 386 art 4 s 33



Section 97.46 Repealed, 1986 c 386 art 4 s 33

97.46 Repealed, 1986 c 386 art 4 s 33



Section 97.47 Repealed, 1986 c 386 art 4 s 33

97.47 Repealed, 1986 c 386 art 4 s 33



Section 97.48 Repealed, 1986 c 386 art 4 s 33; 1986 c 450 s 1,3

97.48 Repealed, 1986 c 386 art 4 s 33; 1986 c 450 s 1,3



Section 97.481 Repealed, 1986 c 386 art 4 s 33

97.481 Repealed, 1986 c 386 art 4 s 33



Section 97.482 Repealed, 1986 c 386 art 4 s 33

97.482 Repealed, 1986 c 386 art 4 s 33



Section 97.483 Repealed, 1986 c 386 art 4 s 33

97.483 Repealed, 1986 c 386 art 4 s 33



Section 97.484 Repealed, 1986 c 386 art 4 s 33

97.484 Repealed, 1986 c 386 art 4 s 33



Section 97.4841 Repealed, 1986 c 386 art 4 s 33

97.4841 Repealed, 1986 c 386 art 4 s 33



Section 97.4842 Repealed, 1986 c 386 art 4 s 33

97.4842 Repealed, 1986 c 386 art 4 s 33



Section 97.4843 Repealed, 1986 c 386 art 4 s 33

97.4843 Repealed, 1986 c 386 art 4 s 33



Section 97.485 Repealed, 1986 c 386 art 4 s 33; 1986 c 424 s 1,2

97.485 Repealed, 1986 c 386 art 4 s 33; 1986 c 424 s 1,2



Section 97.486 Repealed, 1973 c 720 s 61 subd 2

97.486 Repealed, 1973 c 720 s 61 subd 2



Section 97.4861 Repealed, 1979 c 242 s 3

97.4861 Repealed, 1979 c 242 s 3



Section 97.487 Repealed, 1986 c 386 art 4 s 33

97.487 Repealed, 1986 c 386 art 4 s 33



Section 97.488 Repealed, 1986 c 386 art 4 s 33

97.488 Repealed, 1986 c 386 art 4 s 33



Section 97.49 Subdivisions renumbered, repealed, or no longer in effect

97.49 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 1a. Repealed, 1986 c 386 art 4 s 33

Subd. 1b. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1967 c 64 s 2; 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Renumbered 97A.065 subd 4



Section 97.50 Repealed, 1986 c 386 art 4 s 33

97.50 Repealed, 1986 c 386 art 4 s 33



Section 97.501 Repealed, 1986 c 386 art 4 s 33

97.501 Repealed, 1986 c 386 art 4 s 33



Section 97.51 Repealed, 1986 c 386 art 4 s 33

97.51 Repealed, 1986 c 386 art 4 s 33



Section 97.52 Repealed, 1986 c 386 art 4 s 33

97.52 Repealed, 1986 c 386 art 4 s 33



Section 97.53 Repealed, 1986 c 386 art 4 s 33

97.53 Repealed, 1986 c 386 art 4 s 33



Section 97.54 Repealed, 1986 c 386 art 4 s 33

97.54 Repealed, 1986 c 386 art 4 s 33



Section 97.55 Subdivisions renumbered, repealed, or no longer in effect

97.55 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1985 c 217 s 6

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. MS 1961 Renumbered 97.55 subd 13

Subd. 12. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1986 c 386 art 4 s 33

Subd. 15. Repealed, 1986 c 386 art 4 s 33

Subd. 16. Repealed, 1986 c 386 art 4 s 33

Subd. 17. Repealed, 1986 c 386 art 4 s 33



Section 97.56 Repealed, 1986 c 386 art 4 s 33

97.56 Repealed, 1986 c 386 art 4 s 33



Section 97.57 Repealed, 1986 c 386 art 4 s 33

97.57 Repealed, 1986 c 386 art 4 s 33



Section 97.61 Repealed, 1961 c 736 s 13

97.61 Repealed, 1961 c 736 s 13



Section 97.611 Repealed, 1986 c 386 art 4 s 33

97.611 Repealed, 1986 c 386 art 4 s 33



Section 97.62 Repealed, 1961 c 736 s 13

97.62 Repealed, 1961 c 736 s 13



Section 97.63 Repealed, 1961 c 736 s 13

97.63 Repealed, 1961 c 736 s 13



Section 97.64 Repealed, 1961 c 736 s 13

97.64 Repealed, 1961 c 736 s 13



Section 97.65 Repealed, 1961 c 736 s 13

97.65 Repealed, 1961 c 736 s 13



Section 97.66 Repealed, 1961 c 736 s 13

97.66 Repealed, 1961 c 736 s 13



Section 97.67 Repealed, 1961 c 736 s 13

97.67 Repealed, 1961 c 736 s 13



Section 97.68 Repealed, 1961 c 736 s 13

97.68 Repealed, 1961 c 736 s 13



Section 97.69 Repealed, 1961 c 736 s 13

97.69 Repealed, 1961 c 736 s 13



Section 97.70 Repealed, 1961 c 736 s 13

97.70 Repealed, 1961 c 736 s 13



Section 97.71 Repealed, 1961 c 736 s 13

97.71 Repealed, 1961 c 736 s 13



Section 97.72 Repealed, 1961 c 736 s 13

97.72 Repealed, 1961 c 736 s 13



Section 97.73 Repealed, 1961 c 736 s 13

97.73 Repealed, 1961 c 736 s 13



Section 97.81 Repealed, 1986 c 386 art 4 s 33

97.81 Repealed, 1986 c 386 art 4 s 33



Section 97.82 Repealed, 1986 c 386 art 4 s 33

97.82 Repealed, 1986 c 386 art 4 s 33



Section 97.83 Repealed, 1986 c 386 art 4 s 33

97.83 Repealed, 1986 c 386 art 4 s 33



Section 97.84 Repealed, 1959 c 442 s 7

97.84 Repealed, 1959 c 442 s 7



Section 97.85 Repealed, 1986 c 386 art 4 s 33

97.85 Repealed, 1986 c 386 art 4 s 33



Section 97.851 Repealed, 1986 c 386 art 4 s 33

97.851 Repealed, 1986 c 386 art 4 s 33



Section 97.86 Repealed, 1986 c 386 art 4 s 33

97.86 Repealed, 1986 c 386 art 4 s 33






Chapter 97A Game and Fish

Section 97A.011 Citation.

97A.011 Citation.

This chapter and chapters 97B and 97C may be cited as the "game and fish laws."

HIST: 1986 c 386 art 1 s 1



Section 97A.015 Definitions.

97A.015 Definitions.

Subdivision 1. Applicability. The terms defined in this section apply to this chapter and chapters 97B and 97C.

Subd. 2. Angling. "Angling" means taking fish with a hook and line. An "angler" is a person who takes fish by angling.

Subd. 3. Big game. "Big game" means deer, moose, elk, bear, antelope, and caribou.

Subd. 4. Buy. "Buy" includes barter, exchange for consideration, offer to buy, or attempt to buy.

Subd. 5. Camp. "Camp" means the temporary abode of a person fishing, hunting, trapping, vacationing, or touring, while on a trip or tour including resorts, tourist camps, and other establishments providing temporary lodging.

Subd. 6. Chub. "Chub" means shortnose cisco, shortjaw cisco, longjaw cisco, bloater, kiyi, blackfin cisco, and deepwater cisco.

Subd. 7. Cisco. "Cisco" means Coregonus artedii and includes lake herring and tullibee.

Subd. 8. Closed season. "Closed season" means the period when a specified protected wild animal may not be taken.

Subd. 9. Commercial fishing. "Commercial fishing" means taking fish, except minnows, for sale.

Subd. 10. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 11. Condemnation. "Condemnation" means the exercise of the right of eminent domain in the manner provided under chapter 117.

Subd. 12. Contraband. "Contraband" means:

(1) a wild animal taken, bought, sold, transported, or possessed in violation of the game and fish laws, and all instrumentalities and devices used in taking wild animals in violation of the game and fish laws that are subject to confiscation; and

(2) wild rice and other aquatic vegetation harvested, bought, sold, transported, or possessed in violation of chapter 84.

Subd. 13. Conviction. "Conviction" means: (1) a final conviction after a trial or a plea of guilty; (2) a forfeiture of cash or collateral deposited to guarantee an appearance of a defendant in court, if the forfeiture has not been vacated or the court has not reinstated the trial within 15 days after the forfeiture; or (3) a breach of a condition of release without bail.

Subd. 14. Dark house. "Dark house" means a structure set on the ice of state waters that is darkened to view fish in the water beneath the structure.

Subd. 15. Designated trout lake; designated trout stream. "Designated trout lake" or "designated trout stream" means a lake or stream designated by the commissioner as a trout lake or a trout stream under section 97C.005.

Subd. 16. Director. "Director" means the director of the division of fish and wildlife.

Subd. 17. Division. "Division" means the division of fish and wildlife of the department of natural resources.

Subd. 18. Enforcement officer. "Enforcement officer" means the commissioner, the director of the enforcement division, a conservation officer, or a game refuge manager.

Subd. 19. Firearm. "Firearm" means a gun that discharges shot or a projectile by means of an explosive, a gas, or compressed air.

Subd. 20. Firearms safety certificate. "Firearms safety certificate" means the certificate issued under section 97B.015 or an equivalent certificate issued by another state or other evidence that meets with the requirements of section 97B.020.

Subd. 21. Fish house. "Fish house" means a structure set on the ice of state waters to provide shelter while taking fish by angling.

Subd. 22. Fur-bearing animals. "Fur-bearing animals" means mammals that are protected wild animals, except big game.

Subd. 23. Game. "Game" means big game and small game.

Subd. 24. Game birds. "Game birds" means migratory waterfowl, pheasant, ruffed grouse, sharp-tailed grouse, Canada spruce grouse, prairie chickens, gray partridge, bob-white quail, turkeys, coots, gallinules, sora and Virginia rails, American woodcock, and common snipe.

Subd. 25. Game fish. "Game fish" means walleye, sauger, yellow perch, channel catfish, flathead catfish; members of the pike family, Esocidae, including muskellunge and northern pike; members of the sunfish family, Centrarchidae, including largemouth bass, smallmouth bass, sunfish, rock bass, white crappie, black crappie, members of the temperate bass family, Percichthyidae, including white bass and yellow bass; members of the salmon and trout subfamily, Salmoninae, including Atlantic salmon, chinook salmon, coho salmon, pink salmon, kokanee salmon, lake trout, brook trout, brown trout, rainbow (steelhead) trout, and splake; members of the paddlefish family, Polyodontidae; members of the sturgeon family, Acipenseridae, including lake sturgeon, and shovelnose sturgeon. "Game fish" includes hybrids of game fish.

Subd. 25a. Guardian. "Guardian" means a legal guardian of a person under age 16, or a person 18 or older who has been authorized by the parent or legal guardian to supervise the person under age 16.

Subd. 26. Hunting. "Hunting" means taking birds or mammals.

Subd. 26a. In-the-round. "In-the-round" means fish with heads, tails, fins, skins, and scales intact.

Subd. 27. License. "License" means a license or stamp issued under the game and fish laws.

Subd. 27a. License identification number. "License identification number" means a verification number issued under the authority of the commissioner in conjunction with the electronic purchase of a license or stamp and valid until the license is received by the purchaser.

Subd. 28. Migratory waterfowl. "Migratory waterfowl" means brant, ducks, geese, tundra swans, trumpeter swans, and whooper swans.

Subd. 29. Minnows. "Minnows" means: (1) members of the minnow family, Cyprinidae, except carp and goldfish; (2) members of the mudminnow family, Umbridae; (3) members of the sucker family, Catostomidae, not over 12 inches in length; (4) bullheads, ciscoes, lake whitefish, goldeyes, and mooneyes, not over seven inches long; and (5) leeches.

Subd. 30. Minnow dealer. "Minnow dealer" means a person taking minnows for sale, buying minnows for resale, selling minnows at wholesale, or transporting minnows for sale.

Subd. 31. Minnow retailer. "Minnow retailer" means a person selling minnows at retail from an established place of business.

Subd. 32. Motor vehicle. "Motor vehicle" means a self-propelled vehicle or a vehicle propelled or drawn by a self-propelled vehicle that is operated on a highway, on a railroad track, on the ground, in the water, or in the air.

Subd. 33. Nonresident. "Nonresident" means a person who is not a resident.

Subd. 34. Open season. "Open season" means the period when a specified protected wild animal may be taken.

Subd. 35. Person. "Person" means an individual only if used in reference to issuing licenses to take wild animals, but otherwise means an individual, firm, partnership, joint stock company, association, or public or private corporation.

Subd. 36. Possession. "Possession" means both actual and constructive possession and control of the things referred to.

Subd. 37. Predator. "Predator" means a gray wolf, coyote, fox, lynx, or bobcat.

Subd. 37a. Processing. "Processing" means rendering a species of aquatic life for food, bait, or other purposes so that it is no longer alive.

Subd. 38. Protected birds. "Protected birds" means all birds except unprotected birds.

Subd. 39. Protected wild animals. "Protected wild animals" are the following wild animals: big game, small game, game fish, rough fish, minnows, leeches, alewives, ciscoes, chubs, and lake whitefish, and the subfamily Coregoninae, rainbow smelt, frogs, turtles, clams, mussels, gray wolf, mourning doves, and wild animals that are protected by a restriction in the time or manner of taking, other than a restriction in the use of artificial lights, poison, or motor vehicles.

Subd. 40. Public access. "Public access" means an access that is publicly owned and accessible to the public without charge.

Subd. 41. Public waters. "Public waters" means waters defined in section 103G.005, subdivision 15.

Subd. 42. Resident. "Resident" means: (1) an individual who is a citizen of the United States or a resident alien, and has maintained a legal residence in the state at least the immediately preceding 60 days; (2) a nonresident under the age of 21 who is the child of a resident; (3) a domestic corporation; or (4) a foreign corporation authorized to do business in the state that has conducted a licensed business at a location within the state for at least ten years.

Subd. 43. Rough fish. "Rough fish" means carp, buffalo, sucker, sheepshead, bowfin, burbot, cisco, gar, goldeye, and bullhead.

Subd. 44. Sale. "Sale" means an exchange for consideration, and includes barter, offer to sell, and possession with intent to sell.

Subd. 45. Small game. "Small game" means game birds, gray squirrel, fox squirrel, cottontail rabbit, snowshoe hare, jack rabbit, raccoon, lynx, bobcat, red fox and gray fox, fisher, pine marten, opossum, badger, cougar, wolverine, muskrat, mink, otter, and beaver.

Subd. 46. Sunfish. "Sunfish" means bluegill, pumpkinseed, green sunfish, orange spotted sunfish, longear sunfish, and warmouth. "Sunfish" includes hybrids of sunfish.

Subd. 47. Taking. "Taking" means pursuing, shooting, killing, capturing, trapping, snaring, angling, spearing, or netting wild animals, or placing, setting, drawing, or using a net, trap, or other device to take wild animals. Taking includes attempting to take wild animals, and assisting another person in taking wild animals.

Subd. 48. Transport, transportation. "Transport, transportation" means causing or attempting to cause wild animals to be carried or moved by a device and includes accepting or receiving wild animals for transportation or shipment.

Subd. 49. Undressed bird. "Undressed bird" means:

(1) a bird, excluding migratory waterfowl, pheasant, Hungarian partridge, or grouse, with feet and feathered head intact;

(2) a migratory waterfowl, excluding geese, with a fully feathered wing and head attached;

(3) a pheasant, Hungarian partridge, or grouse with one leg and foot or the fully feathered head or wing intact; or

(4) a goose with a fully feathered wing attached.

Subd. 50. Undressed fish. "Undressed fish" means fish with heads, tails, fins and skins intact, whether entrails, gills, or scales are removed or not.

Subd. 51. Unloaded. "Unloaded" means, with reference to a firearm, without ammunition in the barrels and magazine, if the magazine is in the firearm. A muzzle loading firearm with a flintlock ignition is unloaded if it does not have priming powder in a pan. A muzzle loading firearm with percussion ignition is unloaded if it does not have a percussion cap on a nipple.

Subd. 52. Unprotected birds. "Unprotected birds" means English sparrow, blackbird, starling, magpie, cormorant, common pigeon, chukar partridge, quail other than bob-white quail, mute swan, and great horned owl.

Subd. 53. Unprotected wild animals. "Unprotected wild animals" means wild animals that are not protected wild animals including weasel, coyote (brush wolf), gopher, porcupine, striped skunk, and unprotected birds.

Subd. 54. Waters of this state; state waters. "Waters of this state" and "state waters" include all boundary and inland waters.

Subd. 55. Wild animals. "Wild animals" means all living creatures, not human, wild by nature, endowed with sensation and power of voluntary motion, and includes mammals, birds, fish, amphibians, reptiles, crustaceans, and mollusks.

HIST: 1986 c 386 art 1 s 2; 1987 c 149 art 1 s 2-6; 1988 c 588 s 1; 1990 c 391 art 8 s 21; 1991 c 254 art 2 s 25; 1992 c 462 s 4,5; 1993 c 269 s 4,5; 1994 c 623 art 1 s 20,21; 1Sp1995 c 1 s 15-17; 1996 c 410 s 22,23; 1997 c 216 s 77; 1997 c 226 s 12-14; 2000 c 463 s 22



Section 97A.021 Construction.

97A.021 Construction.

Subdivision 1. Code of Criminal Procedure. A provision of the game and fish laws that is inconsistent with the Code of Criminal Procedure or of penal law is only effective under the game and fish laws.

Subd. 2. Authority of commissioner. A provision of the game and fish laws is subject to, and does not change or modify the authority of the commissioner to delegate powers, duties, and functions under section 84.083.

Subd. 3. Parts of wild animals. A provision relating to a wild animal applies in the same manner to a part of the wild animal.

Subd. 4. Dates and open seasons. The dates specified in the game and fish laws and time periods prescribed for certain activities or as open season are inclusive, unless otherwise specified.

HIST: 1986 c 386 art 1 s 3; 1987 c 384 art 2 s 17



Section 97A.025 Ownership of wild animals.

97A.025 Ownership of wild animals.

The ownership of wild animals of the state is in the state, in its sovereign capacity for the benefit of all the people of the state. A person may not acquire a property right in wild animals, or destroy them, unless authorized under the game and fish laws, sections 84.091 to 84.15, or sections 17.47 to 17.498.

HIST: 1986 c 386 art 1 s 4; 1991 c 309 s 13; 1996 c 410 s 58



Section 97A.028 Crop protection assistance.

97A.028 Crop protection assistance.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Agricultural crops" means annually seeded crops, legumes, fruit orchards, tree farms and nurseries, turf farms, and apiaries.

(c) "Parcel" has the meaning given in section 272.03, subdivision 6.

(d) "Specialty crops" means fruit orchards, vegetables, tree farms and nurseries, turf farms, and apiaries.

(e) "Stored forage crops" means hay, silage, grain, or other crops that have been harvested and placed in storage for commercial livestock feeding.

Subd. 2. Technical assistance. The commissioner shall establish a statewide program to provide technical assistance to persons for the protection of agricultural crops from destruction by wild animals. As part of the program, the commissioner shall develop and identify the latest and most effective abatement techniques; acquire appropriate demonstration supplies and materials required to meet specialized needs; train property owners, field staff, public land managers, extension agents, pest control operators, and others; provide technical manuals and brochures; and provide field personnel with supplies and materials for damage abatement demonstrations and short-term assistance and for the establishment of food or lure crops where appropriate.

Subd. 3. Emergency deterrent materials assistance. (a) For the purposes of this subdivision, "cooperative damage management agreement" means an agreement between a landowner or tenant and the commissioner that establishes a program for addressing the problem of destruction of the landowner's or tenant's specialty crops or stored forage crops by wild animals, or destruction of agricultural crops by flightless Canada geese.

(b) A landowner or tenant may apply to the commissioner for emergency deterrent materials assistance in controlling destruction of the landowner's or tenant's specialty crops or stored forage crops by wild animals, or destruction of agricultural crops by flightless Canada geese. Subject to the availability of money appropriated for this purpose, the commissioner shall provide suitable deterrent materials when the commissioner determines that:

(1) immediate action is necessary to prevent significant damage from continuing; and

(2) a cooperative damage management agreement cannot be implemented immediately.

(c) A person may receive emergency deterrent materials assistance under this subdivision more than once, but the cumulative total value of deterrent materials provided to a person, or for use on a parcel, may not exceed $3,000 for specialty crops, or $750 for stored forage crops, or $500 for agricultural crops damaged by flightless Canada geese. If a person is a coowner or cotenant with respect to the specialty crops for which the deterrent materials are provided, the deterrent materials are deemed to be "provided" to the person for the purposes of this paragraph.

(d) As a condition of receiving emergency deterrent materials assistance under this subdivision, a landowner or tenant shall enter into a cooperative damage management agreement with the commissioner. Deterrent materials provided by the commissioner may include repellents, fencing materials, or other materials recommended in the agreement to alleviate the damage problem. If requested by a landowner or tenant, any fencing materials provided must be capable of providing long-term protection of specialty crops. A landowner or tenant who receives emergency deterrent materials assistance under this subdivision shall comply with the terms of the cooperative damage management agreement.

HIST: 1993 c 172 s 50; 1994 c 632 art 2 s 23; 1996 c 407 s 40,41; 1997 c 216 s 78,79



Section 97A.031 Wanton waste.

97A.031 Wanton waste.

Unless expressly allowed, a person may not wantonly waste or destroy a usable part of a protected wild animal.

HIST: 1986 c 386 art 1 s 5



Section 97A.035 Removal of signs prohibited.

97A.035 Removal of signs prohibited.

A person may not remove or deface a department of natural resources sign, without approval of the commissioner.

HIST: 1986 c 386 art 1 s 6



Section 97A.037 Hunter, trapper, and angler harassment prohibited.

97A.037 Hunter, trapper, and angler harassment prohibited.

Subdivision 1. Interference with taking wild animals prohibited. A person who has the intent to prevent or disrupt another person from taking or preparing to take a wild animal or enjoyment of the out-of-doors must not disturb or interfere with that person if that person is lawfully taking or preparing to take a wild animal. "Preparing to take a wild animal" includes travel, camping, and other acts that occur on land or water where the affected person has the right or privilege to take lawfully a wild animal.

Subd. 2. Disturbing wild animals prohibited. A person who has the intent to prevent or disrupt a person from lawfully taking the animals may not disturb or engage in an activity that will tend to disturb wild animals.

Subd. 3. Persons intending to harass hunters, trappers, and anglers may not remain on land. A person who has intent to violate subdivision 1 or 2 may not enter or remain on public lands, or on private lands without permission of the owner.

Subd. 4. Peace officer order; penalty. A person must obey the order of a peace officer to stop the harassing conduct that violates this section if the officer observes the conduct. For purposes of this subdivision, "harassing conduct" does not include a landowner's or lessee's action to enforce the Trespass Law. Violation of this subdivision is a misdemeanor.

HIST: 1989 c 287 s 1; 1998 c 401 s 33



Section 97A.041 Exhibition of wildlife.

97A.041 Exhibition of wildlife.

Subdivision 1. Definition. For the purposes of this section, "wildlife" means any wild mammal, wild bird, reptile, or amphibian.

Subd. 2. Possession. A person connected with a commercial enterprise may not possess wildlife in captivity for public exhibition purposes, except under permit as provided in this section.

Subd. 3. Permit. The commissioner may issue a permit to possess wildlife for public exhibition to an applicant qualified by education or experience in the care and treatment of wildlife. The permit fee is $10. The commissioner may prescribe terms and conditions of the permit. A permit issued under this section shall include a condition that allows an enforcement officer to enter and inspect the facilities where the wildlife covered by the permit are held in captivity.

Subd. 4. Permit application. An application for a permit must include:

(1) a statement regarding the education or experience in the care and treatment of wildlife of the applicant and each individual employed by the applicant for that purpose;

(2) a description of the facilities used to keep the wildlife in captivity;

(3) a statement of the number of species or subspecies of wildlife to be covered by the permit and a statement describing where and from whom the wildlife was acquired;

(4) a signed agreement that the standards prescribed by the commissioner will be followed; and

(5) other information requested by the commissioner.

Subd. 5. Care and treatment. The commissioner shall adopt, under chapter 14, reasonable standards for the care and treatment of captive wildlife for public display purposes, including standards of sanitation.

Subd. 6. Violation of possession standards. If a violation is found during an inspection, the commissioner shall give the permittee notice to abate the violation within an adequate time determined by the commissioner. If the violation has not been abated when the time expires, the commissioner may request the attorney general to bring an action to abate the violation.

Subd. 7. Exemption for zoos, circuses, pet shops. This section does not apply to a publicly owned zoo or wildlife exhibit, privately owned traveling zoo or circus, or a pet shop.

HIST: 1986 c 386 art 1 s 7



Section 97A.045 Commissioner, general powers and duties.

97A.045 Commissioner, general powers and duties.

Subdivision 1. Duties; generally. The commissioner shall do all things the commissioner determines are necessary to preserve, protect, and propagate desirable species of wild animals. The commissioner shall make special provisions for the management of fish and wildlife to ensure recreational opportunities for anglers and hunters. The commissioner shall acquire wild animals for breeding or stocking and may dispose of or destroy undesirable or predatory wild animals.

Subd. 2. Power to protect wild animals. (a) The commissioner may protect a species of wild animal in addition to the protection provided by the game and fish laws, by further limiting or closing seasons or areas of the state, or by reducing limits in areas of the state, if the commissioner determines the action is necessary to prevent unnecessary depletion or extinction, or to promote the propagation and reproduction of the animal.

(b) The commissioner may protect a species of wild animal in the state by emergency rule adopted under section 84.027, subdivision 13, by prohibiting or allowing taking of the animal whether or not the animal is protected under the game and fish laws. The commissioner must make findings of the necessity of a rule authorized under this paragraph and may authorize taking by special permit with or without fee under conditions prescribed in the rule by the commissioner.

(c) The commissioner may protect a species of wild animal in the state by emergency rule adopted under section 84.027, subdivision 13, by allowing importation, transportation, or possession of the wild animal or prohibiting these activities except by special permit with or without fee under conditions prescribed in the rule by the commissioner.

Subd. 3. Power to modify dates of seasons. If the statutory opening date of a season for taking protected wild animals, except a season prescribed under federal regulations, is not on a Saturday, the commissioner may designate the nearest Saturday to the statutory date as the opening day of the season. If the statutory closing date falls on a Saturday, the commissioner may extend it through the following day.

Subd. 4. Boundary waters. The commissioner may regulate the taking, possession, and transportation of wild animals from state and international boundary waters. The rules may include:

(1) special seasons for taking fish; and

(2) restrictions on the limits of fish that may be taken, possessed, or transported from international boundary waters by a person possessing both a Minnesota angling license and an angling license from an adjacent Canadian province.

Subd. 5. Power to prescribe the form of permits and licenses. The commissioner may prescribe the form of permits, licenses, and tags issued under the game and fish laws.

Subd. 6. Duty to disseminate information. The commissioner shall collect, compile, publish, and disseminate statistics, bulletins, and information related to conservation.

Subd. 7. Duty to encourage stamp design and purchases. (a) The commissioner shall encourage the purchase of:

(1) Minnesota migratory waterfowl stamps by nonhunters interested in migratory waterfowl preservation and habitat development;

(2) pheasant stamps by persons interested in pheasant habitat improvement;

(3) trout and salmon stamps by persons interested in trout and salmon stream and lake improvement; and

(4) turkey stamps by persons interested in wild turkey management and habitat improvement.

(b) The commissioner shall make rules governing contests for selecting a design for each stamp, including those stamps not required to be in possession while taking game or fish.

Subd. 8. Hunting and fishing license reciprocity with Wisconsin. The commissioner may enter into an agreement with game and fish licensing authorities in the state of Wisconsin under which Wisconsin residents owning real property in Minnesota are allowed to purchase annual nonresident game and fish licenses at fees required of Minnesota residents, provided Minnesota residents owning real property in Wisconsin are allowed to purchase identical nonresident licenses in Wisconsin upon payment of the Wisconsin resident license fee. The commissioners of natural resources in Minnesota and Wisconsin must agree on joint standards for defining real property ownership. The commissioner shall present the joint standards to the senate and house committees having jurisdiction over environment and natural resources matters.

Subd. 9. Notice of rulemaking. In addition to notice requirements under chapter 14, the commissioner shall attempt to notify persons or groups of persons affected by rules adopted under the game and fish laws by public announcements, press releases, and other appropriate means as determined by the commissioner.

Subd. 10. Reciprocal agreements on violations. The commissioner, with the approval of the attorney general, may enter into reciprocal agreements with game and fish authorities in other states and the United States government to provide for:

(1) revocation of the appropriate Minnesota game and fish licenses of Minnesota residents for violations of game and fish laws committed in signatory jurisdictions which result in license revocation in that jurisdiction;

(2) reporting convictions and license revocations of residents of signatory states for violations of game and fish laws of Minnesota to game and fish authorities in the nonresident's state of residence; and

(3) release upon signature without posting of bail for residents of signatory states accused of game and fish law violations in this state, providing for recovery, in the resident jurisdiction, of fines levied if the citation is not answered in this state.

As used in this subdivision, "conviction" includes a plea of guilty or a forfeiture of bail.

HIST: 1985 c 248 s 70; 1986 c 386 art 1 s 8; 1989 c 19 s 1; 1991 c 259 s 11; 1993 c 231 s 5,6; 1993 c 269 s 6; 1995 c 233 art 2 s 56; 1Sp1995 c 1 s 18; 1997 c 226 s 15; 1Sp2001 c 2 s 104

* NOTE: The amendment to subdivision 7 by Laws 2001, First *Special Session chapter 2, section 104, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 104, *the effective date.



Section 97A.0451 Authority for use of emergency rules procedure; expiration of authority.

97A.0451 Authority for use of emergency rules procedure; expiration of authority.

Subdivision 1. When to use emergency rulemaking. When the commissioner is directed by statute, federal law, or court order to adopt, amend, suspend, or repeal a rule in a manner that does not allow for compliance with sections 14.14 to 14.28, or if the commissioner is expressly required or authorized by statute to adopt emergency rules, the commissioner shall adopt emergency rules in accordance with sections 97A.0451 to 97A.0459.

Subd. 2. 180-day time limit. Unless the commissioner is directed by federal law or court order to adopt, amend, suspend, or repeal a rule in a manner that does not allow for compliance with sections 14.14 to 14.28, the commissioner may not adopt an emergency rule later than 180 days after the effective date of the statutory authority, except as provided in section 84.027, subdivision 13. If emergency rules are not adopted within the time allowed, the authority for the rules expires. The time limit of this section does not include any days used for review by the attorney general. If the 180-day period expires while the attorney general is reviewing the rule and the attorney general disapproves the rule, the commissioner may resubmit the rule to the attorney general after taking corrective action. The resubmission must occur within five working days after the commissioner receives written notice of disapproval. If the rule is again disapproved by the attorney general, it is withdrawn.

HIST: 1995 c 233 art 2 s 40



Section 97A.0452 Notice of proposed adoption of emergency rule.

97A.0452 Notice of proposed adoption of emergency rule.

The proposed emergency rule must be published with a notice of intent to adopt emergency rules in the State Register, and the same notice must be mailed to all persons registered with the commissioner to receive notice of any rulemaking proceedings. The notice must include a statement advising the public that a free copy of the proposed rule is available on request from the commissioner and that notice of the date of submission of the proposed emergency rule to the attorney general will be mailed to any person requesting to receive the notice. For at least 25 days after publication the commissioner shall afford all interested persons an opportunity to submit data and views on the proposed emergency rule in writing. The notice must also include the date on which the 25-day comment period ends.

HIST: 1995 c 233 art 2 s 41



Section 97A.0453 Notice to committees for fees fixed by rule.

97A.0453 Notice to committees for fees fixed by rule.

Before the commissioner submits notice to the State Register of intent to adopt emergency rules that establish or adjust fees, the commissioner shall send a copy of the notice and the proposed rules to the chairs of the house ways and means committee and the senate committee on finance.

HIST: 1995 c 233 art 2 s 42; 1996 c 305 art 3 s 8



Section 97A.0454 Modifications of proposed emergency rule.

97A.0454 Modifications of proposed emergency rule.

The proposed emergency rule may be modified if the modifications are supported by the data and views submitted to the commissioner.

HIST: 1995 c 233 art 2 s 43



Section 97A.0455 Submission of proposed emergency rule to attorney general.

97A.0455 Submission of proposed emergency rule to attorney general.

Subdivision 1. Submission. The commissioner shall submit to the attorney general the proposed emergency rule as published, with any modifications. On the same day that it is submitted, the commissioner shall mail notice of the submission to all persons who requested to be informed that the proposed emergency rule has been submitted to the attorney general. If the proposed emergency rule has been modified, the notice must state that fact, and must state that a free copy of the proposed emergency rule, as modified, is available upon request from the commissioner.

Subd. 2. Review. The attorney general shall review the proposed emergency rule as to its legality, review its form to the extent the form relates to legality, and shall approve or disapprove the proposed emergency rule and any modifications on the tenth working day following the date of receipt of the proposed emergency rule from the commissioner. The attorney general shall send a statement of reasons for disapproval of the rule to the commissioner, the chief administrative law judge, the legislative coordinating commission, and to the revisor of statutes.

The attorney general shall disregard any error or defect in the proceeding due to the commissioner's failure to satisfy any procedural requirement imposed by law or rule if the attorney general finds:

(1) that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process; or

(2) that the commissioner has taken corrective action to cure the error or defect so that the failure did not deprive any person or entity of an opportunity to participate meaningfully in the rulemaking process.

Subd. 3. Costs. The attorney general shall assess the commissioner for the actual cost of processing rules under this section. The commissioner shall include in the department's budget money to pay the attorney general's assessment. Receipts from the assessment must be deposited in the state treasury and credited to the general fund.

HIST: 1995 c 233 art 2 s 44; 1998 c 254 art 1 s 22



Section 97A.0456 Effective date of emergency rule.

97A.0456 Effective date of emergency rule.

The emergency rule takes effect five working days after approval by the attorney general. The attorney general shall file two copies of the approved emergency rule with the secretary of state. The secretary of state shall forward one copy of each approved and filed emergency rule to the revisor of statutes. Failure of the attorney general to approve or disapprove a proposed emergency rule within ten working days is approval.

HIST: 1995 c 233 art 2 s 45



Section 97A.0457 Publication of approval.

97A.0457 Publication of approval.

As soon as practicable, notice of the attorney general's decision must be published in the State Register and the adopted rule must be published in the manner as provided for adopted rules in section 14.18.

HIST: 1995 c 233 art 2 s 46



Section 97A.0458 Effective period of emergency rule.

97A.0458 Effective period of emergency rule.

Emergency rules adopted under sections 97A.0451 to 97A.0459 shall be effective for the period stated in the notice of intent to adopt emergency rules which may not be longer than 180 days. The emergency rules may be continued in effect for an additional period of up to 180 days if the commissioner gives notice of continuation by publishing notice in the State Register and mailing the same notice to all persons registered with the commissioner to receive notice of any rulemaking proceedings. The continuation is not effective until these notices have been mailed. No emergency rule may remain in effect on a date 361 days after its original effective date. The emergency rules may not be continued in effect after 360 days without following the procedure of sections 14.14 to 14.28.

HIST: 1995 c 233 art 2 s 47



Section 97A.0459 Approval of form of emergency rule.

97A.0459 Approval of form of emergency rule.

No approved emergency rule shall be filed with the secretary of state or published in the State Register unless the revisor of statutes has certified that the emergency rule's form is approved.

HIST: 1995 c 233 art 2 s 48



Section 97A.051 Publication of rules and laws.

97A.051 Publication of rules and laws.

Subdivision 1. Compilation of laws. As soon as practicable after each legislative session, the commissioner, with the cooperation of the attorney general and the revisor of statutes, shall assemble the current laws and permanent rules relating to wild animals and index the laws and rules properly. This compilation shall be printed in pamphlet form of pocket size, and ten copies shall be distributed to each county auditor. Section 3.195 governs distribution of copies to members of the legislature. Up to 10,000 additional copies may be printed for general distribution.

Subd. 2. Summary of fish and game laws. (a) The commissioner shall prepare a summary of the hunting and fishing laws and rules and deliver a sufficient supply to county auditors to furnish one copy to each person obtaining a hunting, fishing, or trapping license.

(b) At the beginning of the summary, under the heading "Trespass," the commissioner shall summarize the trespass provisions under sections 97B.001 to 97B.945, state that conservation officers and peace officers must enforce the trespass laws, and state the penalties for trespassing.

(c) In the summary the commissioner shall, under the heading "Duty to Render Aid," summarize the requirements under section 609.662 and state the penalties for failure to render aid to a person injured by gunshot.

Subd. 3. Repealed, 1989 c 155 s 5

Subd. 4. Rules have force and effect of law. When a rule is effective, it has the force and effect of law. Violation of a rule has the same penalty as a violation of the law under which the rule was adopted.

HIST: 1986 c 386 art 1 s 9; 1989 c 155 s 3; 1991 c 243 s 1; 1991 c 259 s 12-14,23; 1994 c 585 s 1



Section 97A.055 Game and fish fund.

97A.055 Game and fish fund.

Subdivision 1. Establishment; purposes. The game and fish fund is established as a fund in the state treasury.

Subd. 2. Receipts. The state treasurer shall credit to the game and fish fund all money received under the game and fish laws including receipts from:

(1) licenses issued;

(2) fines and forfeited bail;

(3) sales of contraband, wild animals, and other property under the control of the division;

(4) fees from advanced education courses for hunters and trappers;

(5) reimbursements of expenditures by the division;

(6) contributions to the division; and

(7) revenue credited to the game and fish fund under section 297A.94, paragraph (e), clause (1).

Subd. 3. Game and fish fund fees. To reduce yearly fluctuations of the game and fish fund balance and to provide improved long-range planning of the fund, the policy of the state is to make fee adjustments as part of the budget process. Agency responsibilities are:

(a) The commissioner of natural resources must make specific requests for fee adjustments for all receipt items in the game and fish fund as a part of the fee report.

(b) The commissioner of finance must review the fee report and make recommendations for each fee. The commissioner of finance must submit a six-year projection on revenues and expenditures to the legislature.

Subd. 4. Annual reports. (a) By November 15 each year, the commissioner shall submit to the legislative committees having jurisdiction over appropriations and the environment and natural resources reports on each of the following:

(1) the amount of revenue from the following and purposes for which expenditures were made:

(i) the small game license surcharge under section 97A.475, subdivision 4;

(ii) the Minnesota migratory waterfowl stamp under section 97A.475, subdivision 5, clause (1);

(iii) the trout and salmon stamp under section 97A.475, subdivision 10;

(iv) the pheasant stamp under section 97A.475, subdivision 5, clause (2); and

(v) the turkey stamp under section 97A.475, subdivision 5, clause (3);

(2) the amounts available under section 97A.075, subdivision 1, paragraphs (b) and (c), and the purposes for which these amounts were spent;

(3) money credited to the game and fish fund under this section and purposes for which expenditures were made from the fund;

(4) outcome goals for the expenditures from the game and fish fund; and

(5) summary and comments of citizen oversight committee reviews under subdivision 4a.

(b) The report must include the commissioner's recommendations, if any, for changes in the laws relating to the stamps and surcharge referenced in paragraph (a).

Subd. 4a. Repealed, 2001 c 161 s 58

Subd. 4b. Citizen oversight subcommittees. (a) The commissioner shall appoint subcommittees of affected persons to review the reports prepared under subdivision 4; review the proposed work plans and budgets for the coming year; propose changes in policies, activities, and revenue enhancements or reductions; review other relevant information; and make recommendations to the legislature and the commissioner for improvements in the management and use of money in the game and fish fund.

(b) The commissioner shall appoint the following subcommittees, each comprised of at least three affected persons:

(1) a fisheries operations subcommittee to review fisheries funding, excluding activities related to trout and salmon stamp funding;

(2) a wildlife operations subcommittee to review wildlife funding, excluding activities related to migratory waterfowl, pheasant, and turkey stamp funding and excluding review of the amounts available under section 97A.075, subdivision 1, paragraphs (b) and (c);

(3) a big game subcommittee to review the report required in subdivision 4, paragraph (a), clause (2);

(4) an ecological services operations subcommittee to review ecological services funding;

(5) a subcommittee to review game and fish fund funding of enforcement, support services, and department of natural resources administration;

(6) a subcommittee to review the trout and salmon stamp report and address funding issues related to trout and salmon;

(7) a subcommittee to review the report on the migratory waterfowl stamp and address funding issues related to migratory waterfowl;

(8) a subcommittee to review the report on the pheasant stamp and address funding issues related to pheasants; and

(9) a subcommittee to review the report on the turkey stamp and address funding issues related to wild turkeys.

(c) The chairs of each of the subcommittees shall form a budgetary oversight committee to coordinate the integration of the subcommittee reports into an annual report to the legislature; recommend changes on a broad level in policies, activities, and revenue enhancements or reductions; provide a forum to address issues that transcend the subcommittees; and submit a report for any subcommittee that fails to submit its report in a timely manner.

(d) The budgetary oversight committee shall develop recommendations for a biennial budget plan and report for expenditures on game and fish activities. By August 15 of each even-numbered year, the committee shall submit the budget plan recommendations to the commissioner.

(e) Each subcommittee shall choose its own chair, except that the chair of the budgetary oversight committee shall be appointed by the commissioner and may not be the chair of any of the subcommittees.

(f) The budgetary oversight committee must make recommendations to the commissioner for outcome goals from expenditures.

(g) Notwithstanding section 15.059, subdivision 5, or other law to the contrary, the budgetary oversight committee and subcommittees do not expire until June 30, 2005.

Subd. 5. Pelting fees. The commissioner may pay a pelting fee to a person who recovers, treats, preserves, or transports the pelt of a fur-bearing animal that is accidentally killed or is lawfully taken under section 97B.655. The commissioner may adopt rules setting pelting fees and governing their payment. The amounts necessary to pay the fees are appropriated from the game and fish fund to the commissioner.

HIST: 1986 c 386 art 1 s 10; 1987 c 149 art 1 s 7; 1989 c 335 art 1 s 85; 1993 c 172 s 51,52; 1993 c 231 s 7; 1994 c 561 s 2,3; 1996 c 364 s 1,2; 2000 c 418 art 1 s 44; 2000 c 463 s 2,3; 2000 c 488 art 3 s 26; 1Sp2001 c 2 s 105



Section 97A.061 Payment in lieu of taxes.

97A.061 Payment in lieu of taxes.

Subdivision 1. Applicability; amount. (a) The commissioner shall annually make a payment to each county having public hunting areas and game refuges. Money to make the payments is annually appropriated for that purpose from the general fund. This section does not apply to state trust fund land and other state land not purchased for game refuge or public hunting purposes. The payment shall be the greatest of:

(1) 35 percent of the gross receipts from all special use permits and leases of land acquired for public hunting and game refuges;

(2) 50 cents per acre on land purchased actually used for public hunting or game refuges; or

(3) three-fourths of one percent of the appraised value of purchased land actually used for public hunting and game refuges.

(b) The payment must be reduced by the amount paid under subdivision 3 for croplands managed for wild geese.

(c) The appraised value is the purchase price for five years after acquisition. The appraised value shall be determined by the county assessor every five years after acquisition.

Subd. 2. Allocation. (a) Except as provided in subdivision 3, the county treasurer shall allocate the payment among the county, towns, and school districts on the same basis as if the payments were taxes on the land received in the year. Payment of a town's or a school district's allocation must be made by the county treasurer to the town or school district within 30 days of receipt of the payment to the county. The county's share of the payment shall be deposited in the county general revenue fund.

(b) The county treasurer of a county with a population over 39,000 but less than 42,000 in the 1950 federal census shall allocate the payment only among the towns and school districts on the same basis as if the payments were taxes on the lands received in the current year.

Subd. 3. Goose management croplands. (a) The commissioner shall make a payment on July 1 of each year to each county where the state owns more than 1,000 acres of crop land, for wild goose management purposes. The payment shall be equal to the taxes assessed on comparable, privately owned, adjacent land. Money to make the payments is annually appropriated for that purpose from the general fund. The county treasurer shall allocate and distribute the payment as provided in subdivision 2.

(b) The land used for goose management under this subdivision is exempt from taxation as provided in sections 272.01 and 273.19.

Subd. 4. Offset of payments. Payments to a county or town under this section must be reduced by the amount of payment to that county or town under section 477A.12 for the same lands in the same year.

Subd. 5. Allocation of payments. Notwithstanding section 477A.14, the amounts paid to a county under section 477A.14 for lands that are also subject to payment under this section shall be allocated within the county in accordance with subdivision 2.

HIST: 1986 c 383 s 15; 1986 c 386 art 1 s 11; 1987 c 404 s 117; 1993 c 375 art 17 s 3,4; 1994 c 561 s 4,5; 2000 c 490 art 6 s 1,2



Section 97A.065 Dedication of certain receipts.

97A.065 Dedication of certain receipts.

Subdivision 1. Fish and turtles from rough fish removal. Money received from the sale of fish and turtles taken under rough fish removal operations is continuously available for rough fish removal.

Subd. 2. Fines and forfeited bail. (a) Fines and forfeited bail collected from prosecutions of violations of: the game and fish laws or rules adopted thereunder; sections 84.091 to 84.15 or rules adopted thereunder; sections 84.81 to 84.91 or rules adopted thereunder; section 169A.20, when the violation involved an off-road recreational vehicle as defined in section 169A.03, subdivision 16; chapter 348; and any other law relating to wild animals or aquatic vegetation, must be paid to the treasurer of the county where the violation is prosecuted. The county treasurer shall submit one-half of the receipts to the commissioner and credit the balance to the county general revenue fund except as provided in paragraphs (b), (c), and (d). In a county in a judicial district under section 480.181, subdivision 1, paragraph (b), the share that would otherwise go to the county under this paragraph must be submitted to the state treasurer for deposit in the state treasury and credited to the general fund.

(b) The commissioner must reimburse a county, from the game and fish fund, for the cost of keeping prisoners prosecuted for violations under this section if the county board, by resolution, directs: (1) the county treasurer to submit all fines and forfeited bail to the commissioner; and (2) the county auditor to certify and submit monthly itemized statements to the commissioner.

(c) The county treasurer shall submit one-half of the receipts collected under paragraph (a) from prosecutions of violations of sections 84.81 to 84.91 or rules adopted thereunder, and 169A.20, except receipts that are surcharges imposed under section 357.021, subdivision 6, to the commissioner and credit the balance to the county general fund. The commissioner shall credit these receipts to the snowmobile trails and enforcement account in the natural resources fund.

(d) The county treasurer shall indicate the amount of the receipts that are surcharges imposed under section 357.021, subdivision 6, and shall submit all of those receipts to the state treasurer.

Subd. 3. Repealed, 1994 c 561 s 28

Subd. 4. Repealed, 1987 c 149 art 1 s 54

Subd. 5. Restitution for wild animals. Money collected from restitution under section 97A.341 for wild animals killed, injured, or possessed in violation of the game and fish laws must be used by the commissioner for replacement, propagation, or protection of wild animals.

HIST: 1986 c 386 art 1 s 12; 1986 c 429 s 1; 1987 c 149 art 1 s 8; 1987 c 384 art 1 s 5; 1987 c 404 s 118; 1989 c 19 s 2; 1989 c 298 s 1; 1993 c 184 s 6; 1996 c 410 s 58; 1Sp1997 c 2 s 7; 1998 c 367 art 8 s 1; 1999 c 243 art 11 s 1; 2000 c 478 art 2 s 7; 2000 c 495 s 29; 2001 c 185 s 23; 1Sp2001 c 5 art 5 s 1

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 5, article 5, section 1, is effective *July 1, 2003, in the second and fourth districts; July 1, 2004, *in the first and third districts; and July 1, 2005, in the sixth *and tenth districts. Laws 2001, First Special Session chapter *5, article 5, section 1, the effective date.



Section 97A.071 Wildlife acquisition account.

97A.071 Wildlife acquisition account.

Subdivision 1. Account established. The wildlife acquisition account is established as an account in the game and fish fund.

Subd. 2. Revenue from the small game license surcharge and lifetime licenses. Revenue from the small game surcharge and $4 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under sections 97A.473, subdivisions 3 and 5, and 97A.474, subdivision 3, shall be credited to the wildlife acquisition account and the money in the account shall be used by the commissioner only for the purposes of this section, and acquisition and development of wildlife lands under section 97A.145 and maintenance of the lands, in accordance with appropriations made by the legislature.

Subd. 2a. Use of wildlife acquisition account money. Of the money annually appropriated and available from the wildlife acquisition account:

(1) at least 50 percent must be used for land costs; and

(2) the remainder may only be used for other land acquisition costs, development, and maintenance of wildlife lands, and activities under subdivision 3.

Subd. 3. Waterfowl breeding grounds in Canada. The wildlife acquisition account may be used for developing, preserving, restoring, and maintaining waterfowl breeding grounds in Canada under agreement or contract with any nonprofit organization dedicated to the construction, maintenance, and repair of projects that are acceptable to the governmental agency having jurisdiction over the land and water affected by the projects. The commissioner may execute agreements and contracts if the commissioner determines that the use of the funds will benefit the migration of waterfowl into the state.

Subd. 4. Repealed, 1994 c 561 s 28

Subd. 5. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Development" means fencing, signing, and onsite improvement of the land that is related to the purposes for which the land was acquired. Development includes material or equipment that is purchased or rented and labor that is necessary to provide for the onsite improvement of the land.

(c) "Land costs" means the purchase price of land acquired by the commissioner under section 97A.145.

(d) "Maintenance" means noxious weed control and other onsite functions performed on a regular basis to sustain the environmental conditions that result from the original improvement of the land.

(e) "Other acquisition costs" means acquisition coordination costs, costs of engineering services, appraisal fees, attorney fees, taxes, assessments required at the time of purchase, and recording fees for land acquired by the commissioner under section 97A.145.

HIST: 1986 c 386 art 1 s 13; 1990 c 391 art 8 s 22; 1993 c 172 s 53; 1994 c 561 s 6-9; 2000 c 341 s 1



Section 97A.075 Use of license revenues.

97A.075 Use of license revenues.

Subdivision 1. Deer, bear, and lifetime licenses. (a) For purposes of this subdivision, "deer license" means a license issued under section 97A.475, subdivisions 2, clauses (4), (5), and (9), and 3, clauses (2), (3), and (7), and licenses issued under section 97B.301, subdivision 4.

(b) At least $2 from each annual deer license and $2 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under section 97A.473, subdivision 4, shall be used for deer habitat improvement or deer management programs.

(c) At least $1 from each annual deer license and each bear license and $1 annually from the lifetime fish and wildlife trust fund, established in section 97A.4742, for each license issued under section 97A.473, subdivision 4, shall be used for deer and bear management programs, including a computerized licensing system. Fifty cents from each deer license is appropriated for emergency deer feeding. Money appropriated for emergency deer feeding is available until expended. When the unencumbered balance in the appropriation for emergency deer feeding at the end of a fiscal year exceeds $1,500,000 for the first time, $750,000 is canceled to the unappropriated balance of the game and fish fund.

Thereafter, when the unencumbered balance in the appropriation for emergency deer feeding exceeds $1,500,000 at the end of a fiscal year, the unencumbered balance in excess of $1,500,000 is canceled and available for deer and bear management programs and computerized licensing.

Subd. 2. Minnesota migratory waterfowl stamp. (a) Ninety percent of the revenue from the Minnesota migratory waterfowl stamps must be credited to the waterfowl habitat improvement account. Money in the account may be used only for:

(1) development of wetlands and lakes in the state and designated waterfowl management lakes for maximum migratory waterfowl production including habitat evaluation, the construction of dikes, water control structures and impoundments, nest cover, rough fish barriers, acquisition of sites and facilities necessary for development and management of existing migratory waterfowl habitat and the designation of waters under section 97A.101;

(2) management of migratory waterfowl;

(3) development, restoration, maintenance, or preservation of migratory waterfowl habitat; and

(4) acquisition of and access to structure sites.

(b) Money in the account may not be used for costs unless they are directly related to a specific parcel of land or body of water under paragraph (a), clause (1), (3), or (4), or to specific management activities under paragraph (a), clause (2).

Subd. 3. Trout and salmon stamp. (a) Ninety percent of the revenue from trout and salmon stamps must be credited to the trout and salmon management account. Money in the account may be used only for:

(1) the development, restoration, maintenance, and preservation of trout streams and lakes;

(2) rearing of trout and salmon and stocking of trout and salmon in streams and lakes and Lake Superior;

(3) acquisition of easements and fee title along trout waters;

(4) identifying easement and fee title areas along trout waters; and

(5) research and special management projects on Lake Superior and the anadromous portions of its tributaries.

(b) Money in the account may not be used for costs unless they are directly related to a specific parcel of land or body of water under paragraph (a) or to specific fish rearing activities under paragraph (a), clause (2).

Subd. 4. Pheasant stamp. (a) Ninety percent of the revenue from pheasant stamps must be credited to the pheasant habitat improvement account. Money in the account may be used only for:

(1) the development, restoration, and maintenance of suitable habitat for ringnecked pheasants on public and private land including the establishment of nesting cover, winter cover, and reliable food sources;

(2) reimbursement of landowners for setting aside lands for pheasant habitat;

(3) reimbursement of expenditures to provide pheasant habitat on public and private land; and

(4) the promotion of pheasant habitat development and maintenance, including promotion and evaluation of government farm program benefits for pheasant habitat.

(b) Money in the account may not be used for:

(1) costs unless they are directly related to a specific parcel of land under paragraph (a), clauses (1) to (3), or to specific promotional or evaluative activities under paragraph (a), clause (4); or

(2) any personnel costs.

Subd. 5. Turkey stamps. (a) Ninety percent of the revenue from turkey stamps must be credited to the wild turkey management account. Money in the account may be used only for:

(1) the development, restoration, and maintenance of suitable habitat for wild turkeys on public and private land including forest stand improvement and establishment of nesting cover, winter roost area, and reliable food sources;

(2) acquisitions of, or easements on, critical wild turkey habitat;

(3) reimbursement of expenditures to provide wild turkey habitat on public and private land;

(4) trapping and transplantation of wild turkeys; and

(5) the promotion of turkey habitat development and maintenance, population surveys and monitoring, and research.

(b) Money in the account may not be used for:

(1) costs unless they are directly related to a specific parcel of land under paragraph (a), clauses (1) to (3), a specific trap and transplant project under paragraph (a), clause (4), or to specific promotional or evaluative activities under paragraph (a), clause (5); or

(2) any permanent personnel costs.

HIST: 1986 c 386 art 1 s 14; 1987 c 149 art 1 s 9; 1991 c 254 art 2 s 24; 1993 c 172 s 54; 1994 c 561 s 10-12; 1996 c 294 s 1; 1996 c 364 s 3; 1997 c 216 s 80; 1997 c 226 s 16; 1999 c 249 s 11; 2000 c 341 s 2



Section 97A.081 Posting land.

97A.081 Posting land.

The commissioner may post land acquired for public hunting grounds, food and cover planting areas, game refuges, wildlife lands, and conservation area lands so as to identify and indicate the management purpose and whether hunting and trapping are allowed.

HIST: 1986 c 386 art 1 s 15; 1991 c 259 s 15



Section 97A.083 Hunting and fishing on state land.

97A.083 Hunting and fishing on state land.

The commissioner shall allow or prohibit hunting and fishing on state land as provided under the game and fish laws. The commissioner shall publish information on hunting and fishing on state land, including areas where taking wild animals is allowed or prohibited.

HIST: 1991 c 259 s 16



Section 97A.085 Game refuges.

97A.085 Game refuges.

Subdivision 1. State parks. All state parks are designated as game refuges.

Subd. 2. Establishment by commissioner. The commissioner may designate a contiguous area of at least 640 acres as a game refuge if more than 50 percent of the area is in public ownership.

Subd. 3. Establishment by petition of land holders. The commissioner may designate a land area described in a petition as a game refuge. The petition must be signed by the owner, the lessee, or the person in possession of each tract in the area. A certificate of the auditor of the county where the lands are located must accompany the petition stating that the persons named in the petition are the owners, lessees, or persons in possession of all of the land described according to the county records. The game refuge must be a contiguous area of at least 640 acres unless it borders or includes a marsh, or other body of water or watercourse suitable for wildlife habitat.

Subd. 4. Establishment by petition of county residents. The commissioner may designate as a game refuge a contiguous area of at least 640 acres, described in a petition, signed by 50 or more residents of the county where the area is located. The game refuge may be designated only if the commissioner finds that protected wild animals are depleted and are in danger of extermination, or that it will best serve the public interest.

Subd. 4a. Hearing required. Before designating a game refuge under this section, the commissioner must hold a public hearing within the county where the majority of the proposed game refuge exists. Notices of the time and place of the hearing must be posted in five conspicuous places within the proposed game refuge at least 15 days before the hearing. A notice of the hearing must be published in a legal newspaper in each county where the area is located at least seven days before the hearing.

Subd. 5. Game refuge for specified game. The commissioner may designate a game refuge under this section for only specified species. The game refuge must be posted accordingly.

Subd. 6. Area included in game refuge. A state game refuge includes all public lands, waters, highways, and railroad right-of-way within the refuge boundary and, in the discretion of the commissioner, may include adjacent public lands and waters.

Subd. 7. Game refuge boundary posting. (a) The designation of a state game refuge is not effective until the boundary has been posted with notices that measure at least 12 inches.

(b) The notices must be posted at intervals of not more than 500 feet or less along the boundary. The notices must also be posted at all public road entrances to the refuges, except where the boundary is also an international or state boundary in public waters. Where the boundary of a refuge extends more than 500 feet continuously through a body of water, instead of placing notices in the water, notices with the words, "Adjacent Waters Included," may be placed on the shoreline at the intersection of the boundary and the water 20 feet or less above the high water mark and at intervals of 500 feet or less along the shoreline.

(c) A certification by the commissioner or the director, or a certification filed with the commissioner or director by a conservation officer, refuge supervisor, or other authorized officer or employee, stating that the required notices have been posted is prima facie evidence of the posting.

Subd. 8. Modification or abandonment. A state game refuge may be vacated or modified by the commissioner under the same procedures required for establishment of the refuge, except that a refuge established or modified under subdivision 2 or 3 may be vacated or modified following a public hearing as specified in subdivision 4a.

HIST: 1986 c 386 art 1 s 16; 1987 c 149 art 1 s 10,11; 1992 c 462 s 6-11; 1997 c 187 art 3 s 23; 1997 c 226 s 17



Section 97A.091 Hunting on game refuges.

97A.091 Hunting on game refuges.

Subdivision 1. Hunting and possession of firearms. Except as provided in subdivision 2, a person may not take a wild animal, except fish, within a state game refuge. A person may not carry within a refuge:

(1) a firearm unless the firearm is unloaded and contained in a case, or unloaded and broken down; or

(2) an uncased bow.

Subd. 2. When hunting allowed. (a) The commissioner may allow hunting of a protected wild animal species within any portion of a state game refuge, including a state park. Hunting may be allowed under this paragraph only if the commissioner finds:

(1) the population of the species exceeds the refuge's carrying capacity;

(2) the species is causing substantial damage to agricultural or forest crops in the vicinity;

(3) the species or other protected wild animals are threatened by the species population; or

(4) a harvestable surplus of the species exists.

(b) The commissioner may allow hunting of unprotected wild animals in a game refuge.

(c) The commissioner may prescribe rules for any hunting allowed within a refuge.

(d) In any selection process for permits to take deer within a game refuge, the commissioner may designate a certain number of permits that are available only to applicants who are age 70 or over or are qualified for a special permit under section 97B.055, subdivision 3, or 97B.106.

Subd. 3. Trap or target shooting. The commissioner may issue special permits, without fee, to the owner or lessee of privately owned land within the boundaries of a state game refuge for trap or target shooting.

HIST: 1986 c 386 art 1 s 17; 1993 c 231 s 8,9; 1994 c 561 s 13



Section 97A.092 Controlled hunting zones.

97A.092 Controlled hunting zones.

The commissioner may by rule establish controlled hunting zones in areas on or adjacent to wildlife management areas and game refuges where the commissioner determines it is necessary to limit the distribution of waterfowl hunters. The commissioner may by rule establish conditions for entry and restrictions on hunting in a controlled hunting zone, including procedures for impartially selecting hunters for the zone.

HIST: 1993 c 231 s 10



Section 97A.093 Hunting, trapping, and fishing in scientific and natural areas.

97A.093 Hunting, trapping, and fishing in scientific and natural areas.

Except as otherwise provided by law, scientific and natural areas are closed to hunting, trapping, and fishing unless:

(1) for scientific and natural areas designated before May 15, 1992, the designating document allows hunting, trapping, or fishing; or

(2) for other scientific and natural areas, the commissioner allows hunting, trapping, or fishing in accordance with the procedure in section 86A.05, subdivision 5, paragraph (d).

HIST: 1991 c 259 s 17; 1992 c 462 s 12



Section 97A.095 Waterfowl protected areas.

97A.095 Waterfowl protected areas.

Subdivision 1. Migratory waterfowl refuges. The commissioner shall designate by rule any part of a state game refuge as a migratory waterfowl refuge if there is presented to the commissioner a petition signed by ten resident licensed hunters describing an area that is primarily a migratory waterfowl refuge. The commissioner shall post the area as a migratory waterfowl refuge. A person may not enter a posted migratory waterfowl refuge during the open migratory waterfowl season unless accompanied by or under a permit issued by a conservation officer or game refuge manager. Upon a request from a private landowner within a migratory waterfowl refuge, an annual permit must be issued to provide access to the property during the waterfowl season. The permit shall include conditions that allow no activity which would disturb waterfowl using the refuge during the waterfowl season.

Subd. 2. Waterfowl feeding and resting areas. The commissioner may, by rule, designate any part of a lake as a migratory feeding or resting area. Before designation, the commissioner must receive a petition signed by at least ten local resident licensed hunters describing the area of a lake that is a substantial feeding or resting area for migratory waterfowl, and find that the statements in the petition are correct, and that adequate, free public access to the lake exists near the designated area. The commissioner shall post the area as a migratory waterfowl feeding and resting area. Except as authorized in rules adopted by the commissioner, a person may not enter a posted migratory waterfowl feeding and resting area, during a period when hunting of migratory waterfowl is allowed, with watercraft or aircraft propelled by a motor, other than an electric motor of less than 30 pounds thrust. The commissioner may, by rule, further restrict the use of electric motors in migratory waterfowl feeding and resting areas.

Subd. 3. Hunting on Muskrat Lake. The commissioner may prohibit migratory waterfowl hunting on Muskrat Lake in Beltrami county by posting accordingly.

Subd. 4. Swan lake migratory waterfowl refuge. The land described in Laws 1999, chapter 81, section 2, is designated Swan Lake migratory waterfowl refuge under subdivision 1.

HIST: 1986 c 386 art 1 s 18; 1987 c 119 s 1; 1991 c 259 s 23; 1993 c 231 s 11; 1999 c 81 s 1; 2000 c 495 s 30



Section 97A.098 Trespass on federal lands.

97A.098 Trespass on federal lands.

A person may not enter or use a national wildlife refuge or federal waterfowl production area in violation of federal law.

HIST: 1993 c 231 s 12



Section 97A.101 Public water reserves and management designation.

97A.101 Public water reserves and management designation.

Subdivision 1. Reserves. The commissioner may designate and reserve public waters of the state to propagate and protect wild animals.

Subd. 2. Management designation. (a) The commissioner may designate, reserve, and manage public waters for wildlife after giving notice and holding a public hearing. The hearing must be held in the county where the major portion of the waters is located. Notice of the hearing must be published in a legal newspaper within each county where the waters are located at least seven days before the hearing.

(b) The commissioner may contract with riparian owners for water projects under section 103G.121, subdivision 3, and may acquire land, accept local funding, and construct, maintain, and operate structures to control water levels under section 103G.505 to manage designated waters.

Subd. 3. Fishing may not be restricted. Seasons or methods of taking fish may not be restricted under this section.

Subd. 4. Restrictions on airboats, watercraft, and recreational vehicles. (a) The use of airboats is prohibited at all times on lakes designated for wildlife management purposes under this section unless otherwise authorized by the commissioner.

(b) The commissioner may restrict the use of motorized watercraft and recreational vehicles on lakes designated for wildlife management purposes by posting all public access points on the designated lake.

HIST: 1986 c 386 art 1 s 19; 1990 c 391 art 8 s 23; 1991 c 199 art 1 s 13; 1997 c 226 s 18



Section 97A.105 Game and fur farms.

97A.105 Game and fur farms.

Subdivision 1. License requirements. (a) A person may breed and propagate fur-bearing animals, game birds, bear, moose, elk, caribou, mute swans, or deer only on privately owned or leased land and after obtaining a license. Any of the permitted animals on a game farm may be sold to other licensed game farms. "Privately owned or leased land" includes waters that are shallow or marshy, are not actually navigable, and are not of substantial beneficial public use. Before an application for a license is considered, the applicant must enclose the area to sufficiently confine the animals to be raised in a manner approved by the commissioner. A license may be granted only if the commissioner finds the application is made in good faith with intention to actually carry on the business described in the application and the commissioner determines that the facilities are adequate for the business.

(b) A person may purchase live game birds or their eggs without a license if the birds or eggs, or birds hatched from the eggs, are released into the wild, consumed, or processed for consumption within one year after they were purchased or hatched. This paragraph does not apply to the purchase of migratory waterfowl or their eggs.

(c) A person may not introduce mute swans into the wild without a permit issued by the commissioner.

Subd. 2. Transfer of license. (a) A game or fur farm license is transferable with the transfer of all or a portion of the title or leasehold of the land if:

(1) the land transferred complies with the license requirements;

(2) the land is used for the purposes of the license; and

(3) a verified written report of the existing and intended land use is made to the commissioner, accompanied by a copy of deed, assignment, lease, or other instrument transferring the corresponding title or leasehold in the enclosed land.

(b) A transfer of less than the whole interest in the license is not valid. Each bona fide partner or associate in the ownership or operation of a game or fur farm must obtain a separate license.

Subd. 3. Ownership of wild animals. All wild animals and their offspring, of the species identified in the license, that are within the enclosure are the property of the game and fur farm licensee.

Subd. 4. Sale of live animals. (a) A sale of live animals from a licensed fur or game farm is not valid unless the animals are delivered to the purchaser or they are identified and kept separately.

(b) Live animals sold through auction or through a broker are considered to be sold by the game farm licensee.

(c) The sale agreement or contract must be in writing. The licensee must notify a purchaser of the death of an animal within 30 days and of the number of increase before July 20 of each year.

Subd. 5. Sale of pelts. The commissioner shall prescribe:

(1) the manner that pelts and products of wild animals raised on fur or game farms may be sold or transported; and

(2) the tags or seals to be affixed to the pelts and products.

Subd. 6. Fox and mink. Fox and mink may not be bought or sold for breeding or propagating unless they have been pen-bred for at least two generations.

Subd. 7. Transportation of live beaver. Live beaver may not be transported without a permit from the commissioner.

Subd. 8. Penalty. A licensee that does not comply with a provision of this section subjects all wild animals on the game or fur farm to confiscation.

Subd. 9. Rules. The commissioner may adopt rules for:

(1) the issuance of game farm licenses;

(2) the inspection of game farm facilities;

(3) the acquisition and disposal of game farm animals; and

(4) record keeping and reporting by game farm licensees, including transactions handled by auction or broker.

HIST: 1986 c 386 art 1 s 20; 1987 c 121 s 1; 1987 c 404 s 119; 1993 c 231 s 13,14; 1996 c 385 art 2 s 2; 2001 c 185 s 24,25



Section 97A.111 Repealed, 1997 c 226 s 51

97A.111 Repealed, 1997 c 226 s 51



Section 97A.115 Establishment of shooting preserves.

97A.115 Establishment of shooting preserves.

Subdivision 1. Licenses; rules. A person may not operate a shooting preserve without a license. The commissioner may issue licenses to operate commercial shooting preserves and private shooting preserves if the commissioner determines that it is in the public interest and that there will not be an adverse effect on wild game bird populations. Private shooting preserves may only be located outside of the pheasant range as determined by the commissioner. The commissioner may adopt rules to implement this section and section 97A.121.

Subd. 2. Species available. Species that may be released and hunted in a licensed shooting preserve must be specified in the license and are limited to unprotected birds, adult pheasant, and bob-white quail for private shooting preserves and adult pheasant, bob-white quail, turkey, mallard duck, black duck, and other species designated by the commissioner for commercial shooting preserves. These game birds must be pen hatched and raised.

Subd. 3. Size of preserve. A shooting preserve must be at least 40 but not more than 160 contiguous acres for private shooting preserves and at least 100 but not more than 1,000 contiguous acres, including any water area, for commercial shooting preserves.

Subd. 4. Posting of boundaries. The boundaries of a shooting preserve must be clearly posted in a manner prescribed by the commissioner.

Subd. 5. Revocation of license. The commissioner may revoke a shooting preserve license if the licensee or persons authorized to hunt in the preserve have been convicted of a violation under this section or section 97A.121. After revocation, a new license may be issued in the discretion of the commissioner.

HIST: 1986 c 386 art 1 s 22; 1990 c 605 s 1; 1994 c 623 art 1 s 22; 1995 c 186 s 27



Section 97A.121 Hunting in private shooting preserves.

97A.121 Hunting in private shooting preserves.

Subdivision 1. Hunter's license. (a) A person hunting released birds in a private shooting preserve must have the licenses required by law for hunting pheasants.

(b) A license is not required to hunt authorized game birds on a commercial shooting preserve.

Subd. 2. Season. (a) The open season for hunting in commercial shooting preserves is continuous. Sanctioned registered field trials in commercial shooting preserves may be held from April 16 to July 14 after notification to the commissioner.

(b) The open season for hunting in a private shooting preserve is September 15 until December 31.

(c) The commissioner may restrict the open season after receiving a complaint, holding a public hearing, and finding that the population of wild game birds is in danger by hunting in the preserve.

Subd. 3. Operator may establish restrictions. A shooting preserve licensee may determine who is allowed to hunt in the preserve. In each preserve the licensee may establish the charge for taking game, the shooting hours, the season, limitations, and restrictions on the age, sex, and number of each species that may be taken by a hunter. These provisions may not conflict with this section or section 97A.115 and may not be less restrictive than any rule.

Subd. 4. Limits and marking of game birds. Except as provided in subdivision 4a, the commissioner shall prescribe the minimum number of each authorized species that may be released and the percentage of each species that may be taken. The commissioner shall prescribe methods for identifying birds to be released.

Subd. 4a. Pheasants. (a) A private shooting preserve licensed to release pheasants may release no more than 300 adult pheasants on the licensed shooting preserve area during the private shooting preserve hunting season. The number of pheasants harvested may not exceed 95 percent of the number of pheasants released.

(b) A commercial shooting preserve must release at least 1,000 adult pheasants.

Subd. 5. Marking harvested game. Harvested game, except ducks that are marked in accordance with regulations of the United States Fish and Wildlife Service, must be marked or identified by the shooting preserve in a manner prescribed by the commissioner. The commissioner may issue the tags or other markings at a cost of 15 cents each. The marking must remain attached on the bird while the bird is transported.

Subd. 6. Recordkeeping. A shooting preserve licensee must maintain a registration book listing the names, addresses, and hunting license numbers, if applicable, of all hunters, the date when they hunted, the amount and species of game taken, and the tag numbers or other markings affixed to each bird. A shooting preserve must keep records of the number of each species raised and purchased and the date and number of each species released. The records must be open to inspection by the commissioner at all reasonable times.

HIST: 1986 c 386 art 1 s 23; 1987 c 149 art 1 s 14; 1988 c 588 s 2,3; 1990 c 605 s 2; 1991 c 259 s 23



Section 97A.125 Wildlife habitat on private land.

97A.125 Wildlife habitat on private land.

The commissioner may enter into agreements with landowners to develop or improve wildlife habitat on private land and provide financial, technical, and professional assistance and material.

HIST: 1986 c 386 art 1 s 24



Section 97A.127 Financing waterfowl development.

97A.127 Financing waterfowl development.

The commissioner may use funds appropriated for fish and wildlife programs for the purpose of developing, preserving, restoring, and maintaining waterfowl breeding grounds in Canada under agreement or contract with any nonprofit organization dedicated to the construction, maintenance, and repair of projects that are acceptable to the governmental agency having jurisdiction over the land and water affected by the projects. The commissioner may execute agreements and contracts if the commissioner determines that use of the funds will benefit the migration of waterfowl into the state.

HIST: 1993 c 269 s 7



Section 97A.131 Game farms and hatcheries.

97A.131 Game farms and hatcheries.

The commissioner may acquire property by gift, lease, purchase, or condemnation and may construct, maintain, operate, and alter facilities for game farms and hatcheries.

HIST: 1986 c 386 art 1 s 25



Section 97A.133 State management wildlife areas.

97A.133 State management wildlife areas.

Subdivision 1. Establishment. State wildlife management areas are established and designated as provided under this section. State wildlife management areas are located and named as indicated in this section.

HIST: 2000 c 485 s 16

Subd. 2. Payment in lieu of taxes. The consolidated conservation lands included in state wildlife management areas are subject to the payment in lieu of tax as provided in section 477A.12, paragraph (a), clause (1).

HIST: 2000 c 485 s 16

Subd. 3. All-terrain vehicle travel within designated wildlife management areas. (a) On lands acquired by the state under chapter 84A that are designated after January 1, 1986, as wildlife management areas, the commissioner shall, by January 15, 2003, identify and designate corridor trails in corridors of disturbance that the commissioner determines are appropriate to connect trails, forest roads established under section 89.71, subdivision 1, and public highways to provide reasonable travel for all-terrain vehicles. The commissioner shall consult with wildlife management area users, including both motorized and nonmotorized trail users, in identifying and designating corridor trails under this paragraph. Corridor trail establishment must be in compliance with other state and federal law. Local governments and other trail sponsors may propose the designation of corridor trails, including the designation as a grant-in-aid trail for the purposes of funding under section 84.927, subdivision 2.

(b) The following forest roads shall be open to travel by all-terrain vehicles when the roads are open to other noncommercial vehicles:

(1) the Rapid River forest road, beginning at the west boundary of the Red Lake wildlife management area at the southwest corner of Section 7, Township 156 North, Range 35 West, Beltrami county, thence in an easterly and northeasterly direction through the Red Lake wildlife management area to the east boundary of the Red Lake wildlife management area at the southwest corner of Section 7, Township 157 North, Range 33 West, Lake of the Woods county;

(2) the Blanchard forest road, beginning at the junction of the North Shore Road along the northern shore of Upper Red Lake and the Blanchard state forest road at the west section line of Section 30, Township 155 North, Range 31 West, Beltrami county, thence in a westerly direction to the west section line of Section 31, Township 155 North, Range 32 West; and

(3) the Moose River forest road, beginning at the junction of Dick's Parkway state forest road and the Moose River state forest road at the southwest corner of Section 31, Township 36 West, Range 158 North, thence in a westerly direction along the Moose River state forest road to the junction of Beltrami county road 706.

(c) The commissioner shall sign each road and trail designated under this subdivision indicating the motorized uses allowed.

(d) For the purposes of this subdivision, "corridors of disturbance" means rights-of-way such as ditches, ditch banks, transmission lines, pipelines, permanent roads, winter roads, and recreational trails. The existence of a corridor of disturbance eligible for corridor designation may be demonstrated by physical evidence, document recorded in the office of the county recorder or other public official, aerial survey, or other evidence similar to the above. Cross-country motorized use of land shall not cause that land to be considered a corridor of disturbance.

HIST: 2000 c 485 s 16

Subd. 4. Agder wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 5. Aitkin wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27; 2001 c 206 s 11

Subd. 6. Bear Creek wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 7. Benville wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 8. Border wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 9. Carmalee wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 10. Carp Swamp wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 11. Cedar wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 12. Cedarbend wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 13. Clear River wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 14. East Branch wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 15. East Park wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 16. Eckvoll wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 17. Elm Lake wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 18. Enstrom wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 19. Espelie wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 20. Fireweed wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,27

Subd. 21. Foote wildlife management area, Mahnomen county.

HIST: 2000 c 485 s 16,21,27

Subd. 22. Four Mile Bay wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 23. Golden Valley wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 24. Graceton wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 25. Grayling Marsh wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 26. Grygla wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 27. Gun Dog wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 28. Hamre wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 29. Hayes wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 29a. Hill Lake wildlife management area, Aitkin county.

HIST: 2001 c 206 s 9

Subd. 30. Huntly wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 31. Killian wildlife management area, Mahnomen county.

HIST: 2000 c 485 s 16,21,27

Subd. 32. Kimberly wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 33. Larry Bernhoft wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 34. Lee wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 35. Little Willow wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 36. Marbel wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,21,27

Subd. 37. McGregor Marsh wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 38. Moose River wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 39. Moylan wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 40. Nereson wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 41. New Maine wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 42. Palmville wildlife management area, Marshall and Roseau counties.

HIST: 2000 c 485 s 16,21,27

Subd. 43. Prosper wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 44. Red Lake wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 45. Robert Wickstrom wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 46. Rocky Point wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 47. Roseau Lake wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,21,27

Subd. 48. Rosver wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 49. Salo wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 50. Saw-Whet wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 51. Sem wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 52. Sharp wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 53. Skime wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,21,27

Subd. 54. Snowshoe wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 55. South Shore wildlife management area, Lake of the Woods and Roseau counties.

HIST: 2000 c 485 s 16,21,27

Subd. 56. Spooner wildlife management area, Lake of the Woods county.

HIST: 2000 c 485 s 16,21,27

Subd. 57. Thief Lake wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,21,27

Subd. 58. Valley wildlife management area, Marshall county.

HIST: 2000 c 485 s 16,27

Subd. 59. Vanose wildlife management area, Mahnomen county.

HIST: 2000 c 485 s 16,21,27

Subd. 60. Wabun wildlife management area, Mahnomen county.

HIST: 2000 c 485 s 16,21,27

Subd. 61. Wannaska wildlife management area, Roseau county.

HIST: 2000 c 485 s 16,27

Subd. 62. Wapiti wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 63. Willow Run wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27

Subd. 64. Willowsippi wildlife management area, Aitkin county.

HIST: 2000 c 485 s 16,21,27

Subd. 65. Wolf Trail wildlife management area, Beltrami county.

HIST: 2000 c 485 s 16,21,27



Section 97A.135 Acquisition of wildlife lands.

97A.135 Acquisition of wildlife lands.

Subdivision 1. Public hunting and wildlife areas. (a) The commissioner or the commissioner of administration shall acquire and improve land for public hunting, game refuges, and food and cover planting. The land may be acquired by a gift, lease, easement, purchase, or condemnation. At least two-thirds of the total area acquired in a county must be open to public hunting. The commissioner may designate land acquired under this subdivision as a wildlife management area for the purposes of the outdoor recreation system.

(b) The commissioner of administration may transfer money to the commissioner for acquiring wildlife lands to qualify for Pittman-Robertson funds. The transferred money is reappropriated to the commissioner for the wildlife land acquisition.

Subd. 2. Disposal of unsuitable hunting areas. The commissioner shall sell or exchange land acquired for public hunting that is unnecessary or unsuitable. The land may not be sold for less than its purchase price. The land may be exchanged for land of equal value that adds to existing public hunting areas. The sales and exchanges must be approved by the executive council. This subdivision does not apply to land in a wildlife management area.

Subd. 2a. Disposal of land in wildlife management areas. (a) The commissioner may sell or exchange land in a wildlife management area authorized by designation under section 86A.07, subdivision 3, 97A.133, or 97A.145 if the commissioner vacates the designation before the sale or exchange in accordance with this subdivision. The designation may be vacated only if the commissioner finds, after a public hearing, that the disposal of the land is in the public interest.

(b) A sale under this subdivision is subject to sections 94.09 to 94.16. An exchange under this subdivision is subject to sections 94.341 to 94.348.

(c) Revenue received from a sale authorized under paragraph (a) is appropriated to the commissioner for acquisition of replacement wildlife management lands.

(d) Land acquired by the commissioner under this subdivision must meet the criteria in section 86A.05, subdivision 8, and as soon as possible after the acquisition must be designated as a wildlife management area under section 86A.07, subdivision 3, 97A.133, or 97A.145.

(e) In acquiring land under this subdivision, the commissioner must give priority to land within the same geographic region of the state as the land conveyed.

Subd. 3. Cooperative farming agreements. On any public hunting, game refuge, wildlife management area, or scientific and natural area lands, the commissioner may enter into written cooperative farming agreements on a sharecrop basis, without competitive bidding, for the purpose of wildlife and plant management. Cooperative farming agreements may also be used to allow pasturing of livestock. The agreements may provide for the bartering of a share of any crop, produced from these lands, for services or products that will enhance or benefit the management of state lands for plant and animal species. Cooperative farming agreements pursuant to this section shall not be considered leases for tax purposes under section 272.01, subdivision 2, or 273.19.

HIST: 1986 c 386 art 1 s 26; 1987 c 149 art 1 s 15; 1990 c 605 s 3; 1993 c 285 s 16,17; 1994 c 561 s 14; 1994 c 622 s 1; 2000 c 485 s 17



Section 97A.137 Hunting, fishing, and trespassing in wildlife management areas.

97A.137 Hunting, fishing, and trespassing in wildlife management areas.

Subdivision 1. Hunting and fishing. Wildlife management areas are open to hunting and fishing unless closed by rule of the commissioner or by posting under subdivision 2.

Subd. 2. Commissioner may restrict entry to designated areas. The commissioner may, by posting in accordance with section 97B.001, subdivision 4, designate areas within wildlife management areas that are closed to entry for the purpose of providing areas where disturbance of wildlife can be minimized. A person may not enter an area posted under this subdivision except as authorized by rule or a permit issued by the commissioner.

Subd. 3. Use of motorized vehicles by disabled hunters. The commissioner may issue a special permit, without a fee, authorizing a hunter with a permanent physical disability to use a snowmobile or all-terrain vehicle in wildlife management areas. To qualify for a permit under this subdivision, the disabled person must possess:

(1) the required hunting licenses; and

(2) a permit to shoot from a stationary vehicle under section 97B.055, subdivision 3.

HIST: 1991 c 259 s 18; 1993 c 231 s 15; 2000 c 265 s 1



Section 97A.141 Public water access sites.

97A.141 Public water access sites.

Subdivision 1. Acquisition; generally. The commissioner shall acquire access sites adjacent to public waters and easements and rights-of-way necessary to connect the access sites with public highways. The land may be acquired by gift, lease, or purchase, or by condemnation with approval of the executive council. An access site may not exceed seven acres and may only be acquired where access is inadequate.

Subd. 2. Acquisition; limitations. Access sites may not be acquired under this section adjacent to public waters that are unmeandered or completely surrounded by land owned and maintained for the purpose of an educational or religious institution. Access sites adjacent to public waters that contain less than 200 acres within the meander lines may not be acquired by condemnation and may only be acquired if:

(1) the public water contains at least 150 acres within the meander lines; or

(2) the public waters are to be managed intensively for fishing.

Subd. 3. Maintenance. The commissioner shall maintain the sites, easements, and rights-of-way acquired under this section. The commissioner may make an agreement for the maintenance of the site easements and rights-of-way with a county board if the connecting public highway is a county state-aid highway or county highway, or the town board if the connecting highway is a town road. The county board and town board may spend money from its road and bridge funds for maintenance under the agreement.

Subd. 4. Cooperation with metropolitan governmental units. Local units of government owning lands adjacent to public waters within the seven-county metropolitan area shall cooperate with the commissioner to use those lands for public access purposes when identified by the commissioner under subdivision 1. If cooperation does not occur, the commissioner may use condemnation authority under this section to acquire an interest in the local government lands for public access purposes.

Subd. 5. Hunting generally prohibited. A person may not hunt on water access sites unless allowed by rule of the commissioner.

HIST: 1986 c 386 art 1 s 27; 1991 c 254 art 2 s 26; 1991 c 259 s 19



Section 97A.145 Wetlands for wildlife.

97A.145 Wetlands for wildlife.

Subdivision 1. Acquisition; generally. (a) The commissioner or the commissioner of administration may acquire wetlands and bordering areas, including marshes, ponds, small lakes, and stream bottoms for water conservation relating to wildlife development. The lands that are acquired may be developed for wildlife, recreation, and public hunting. The wetlands may be acquired by gift, lease, purchase, or exchange of state lands.

(b) The commissioner may also acquire land owned by the state and tax-forfeited land that is suitable for wildlife development. The wetlands may not be acquired unless public access by right-of-way or easement from a public road is also acquired or available. In acquiring wetlands under this section the commissioner shall assign highest priority to type 3 and 4 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), that are public waters. Lands purchased or leased under this section may not be used to produce crops unless needed for wildlife. The commissioner may designate land acquired under this section as a wildlife management area for purposes of the outdoor recreation system.

Subd. 2. Acquisition procedure. (a) Lands purchased or leased under this section must be acquired in accordance with this subdivision.

(b) The commissioner must notify the county board and the town officers where the land is located and furnish them a description of the land to be acquired. The county board must approve or disapprove the proposed acquisition within 90 days after being notified. The commissioner may extend the time up to 30 days. The soil and water conservation district supervisors shall counsel the county board on drainage and flood control and the best utilization and capability of the land.

(c) If the county board approves the acquisition within the prescribed time, the commissioner may acquire the land.

(d) If the county board disapproves the acquisition, it must state valid reasons. The commissioner may not purchase or lease the land if the county board disapproves the acquisition and states its reasons within the prescribed time period. The landowner or the commissioner may appeal the disapproval to the district court having jurisdiction where the land is located.

(e) The commissioner or the owner of the land may submit the proposed acquisition to the land exchange board if: (1) the county board does not give reason for disapproval, or does not approve or disapprove the acquisition within the prescribed time period; or (2) the court finds that the disapproval is arbitrary and capricious, or that the reasons stated for disapproval are invalid.

(f) The land exchange board must conduct a hearing and make a decision on the acquisition within 60 days after receiving the proposal. The land exchange board must give notice of the hearing to the county board, the commissioner, the landowner, and other interested parties. The land exchange board must consider the interests of the county, the state, and the landowner in determining whether the acquisition is in the public interest. If a majority of the land exchange board members approves the acquisition, the commissioner may acquire the land. If a majority disapproves, the commissioner may not purchase or lease the land.

Subd. 3. Management. If a drainage outlet is petitioned and drainage proceedings are conducted under the Drainage Code, chapter 103E, the commissioner should not interfere with or unnecessarily delay the proceedings.

HIST: 1986 c 386 art 1 s 28; 1990 c 391 art 10 s 3



Section 97A.151 Leech Lake Indian Reservation agreement.

97A.151 Leech Lake Indian Reservation agreement.

Subdivision 1. Purpose. The purpose of this section is to give recognition and effect to the rights of the Leech Lake Band of Chippewa Indians that are preserved by federal treaty relating to hunting, fishing, and trapping, and to the gathering of wild rice on the Leech Lake Indian Reservation. These rights have been recognized and given effect by the decision of the United States District Court in the following entitled actions: Leech Lake Band of Chippewa Indians, et al v. Robert L. Herbst, No. 3-69 Civ. 65; and United States of America v. State of Minnesota, No. 3-70 Civ. 228. The state of Minnesota desires to settle all outstanding issues and claims relating to the above rights.

Subd. 2. Definitions. The definitions in this subdivision apply to this section.

(a) "Band" means the Leech Lake Band of Chippewa Indians.

(b) "Committee" means the reservation business committee of the Leech Lake Band of Chippewa Indians.

(c) "Reservation" means the Leech Lake Indian Reservation described in the settlement agreement.

(d) "Settlement agreement" means the document entitled "Agreement and Settlement" on file and of record in the United States District Court for the District of Minnesota, Third Division, in the following entitled actions: Leech Lake Band of Chippewa Indians, et al v. Robert L. Herbst, No. 3-69 Civ. 65; and United States of America v. State of Minnesota, No. 3-70 Civ. 228.

Subd. 3. Ratification of settlement agreement. Notwithstanding the provisions of any other law to the contrary, the state of Minnesota by this section ratifies and affirms the agreement set forth in the settlement agreement.

Subd. 4. Commissioner's powers and duties. (a) Notwithstanding the provisions of any other law to the contrary, the commissioner, on behalf of the state of Minnesota, shall take all actions, by rule or otherwise, necessary to carry out the duties and obligations of the state of Minnesota arising from the agreement entered into by the parties to the settlement agreement.

(b) These actions include but are not limited to the following:

(1) the implementation of the exemption of members of the band and other members of the Minnesota Chippewa tribe from state laws relating to hunting, fishing, trapping, the taking of minnows and other bait, and the gathering of wild rice within the reservation, together with exemption from related possession and transportation laws, to the extent necessary to effectuate the terms of the settlement agreement;

(2) the establishment of a system of special licenses and related license fees for persons who are not members of the Minnesota Chippewa tribe for the privilege of hunting, fishing, trapping, or taking minnows and other bait within the reservation. All money collected by the commissioner for special licenses shall be deposited in the state treasury and credited to the Leech Lake Band and White Earth Band special license account, which is hereby created. All money in the state treasury credited to the Leech Lake Band and White Earth Band special license account, less any deductions for administrative costs authorized by the terms of the settlement agreement, is appropriated to the commissioner who shall remit the money to the committee pursuant to the terms of the settlement agreement;

(3) to the extent necessary to effectuate the terms of the settlement agreement, the promulgation of rules for the harvesting of wild rice within the reservation by non-Indians;

(4) to the extent necessary to effectuate the terms of the settlement agreement, the establishment of policies and procedures for the enforcement by conservation officers of the Conservation Code adopted by the band; and

(5) the arbitration of disputes arising under the terms of the settlement agreement.

HIST: 1986 c 386 art 1 s 29; 1991 c 259 s 23



Section 97A.155 Amendments to Leech Lake Indian Reservation agreement.

97A.155 Amendments to Leech Lake Indian Reservation agreement.

Subdivision 1. Payment in lieu of special licenses. The commissioner may enter into an agreement with authorized representatives of the Leech Lake Band of Chippewa Indians to amend the settlement agreement adopted by section 97A.151 by providing that in lieu of the system of special licenses and license fees for persons who are not members of the Minnesota Chippewa tribe for the privilege of hunting, fishing, trapping, or taking minnows and other bait within the reservation, five percent of the proceeds from all licenses sold in the state for hunting, fishing, trapping, and taking minnows and other bait shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the Leech Lake Band in the manner and subject to the terms and conditions that may be mutually agreed upon.

Subd. 2. Payment in lieu of migratory waterfowl stamp fee. The commissioner may enter into an agreement with the reservation business committee of the Leech Lake Indian Reservation to amend the settlement agreement adopted in section 97A.151 by providing that in lieu of collecting an additional fee in connection with the state migratory waterfowl stamp for the privilege of hunting waterfowl on the Leech Lake Indian reservation five percent of the proceeds from the sale of state migratory waterfowl stamps shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the Leech Lake reservation business committee in the manner and subject to the terms and conditions provided in section 97A.151.

Subd. 3. Aquaculture allowed. The commissioner shall not interpret commercial fishing in the settlement agreement in a manner that restricts aquaculture by the Leech Lake Band, or Leech Lake Band members, that is conducted consistent with state policies, laws, and regulations relating to aquaculture.

HIST: 1986 c 386 art 1 s 30; 1990 c 502 s 3



Section 97A.157 1854 treaty area agreement.

97A.157 1854 treaty area agreement.

Subdivision 1. Purpose. The purpose of this section is to effectuate resolution of issues in dispute between the state of Minnesota and the Grand Portage, Bois Forte, and Fond du Lac Bands of Chippewa Indians that relate to hunting, fishing, trapping, and gathering in the ceded area described in the September 30, 1854, treaty between the Lake Superior Chippewa and the government of the United States. This treaty was ratified by the United States Senate on January 10, 1855, and was recognized and affirmed in a subsequent treaty between the Bois Forte Band of Chippewa Indians and the government of the United States dated April 7, 1866, and ratified by the United States Senate on April 26, 1866. The enforcement of certain rights claimed by Lake Superior Chippewas under these treaties has been sought in a civil action brought in the United States District Court for the District of Minnesota, Fourth Division, that is entitled Grand Portage Band of Chippewas, et al. v. State of Minnesota, et al., Civ. No. 4-85-1090. The state of Minnesota desires to settle all outstanding matters relating to the above dispute.

Subd. 2. Settlement agreement. The parties to the above named civil action have negotiated a settlement of the dispute and have filed an executed copy of their "Memorandum of Agreement" with the court on February 16, 1988.

Subd. 3. Ratification of settlement agreement. The state of Minnesota, by the enactment of this section, ratifies and affirms the Memorandum of Agreement, provided the agreement is amended by July 1, 1988, by the addition of the following language: "Any party in the Memorandum of Agreement may cancel this agreement upon one year's written notice to the other parties."

Subd. 4. Commissioner's powers and duties. The commissioner of natural resources, on behalf of the state of Minnesota, shall take all actions, by rule or otherwise, necessary to carry out the duties and obligations of the state of Minnesota arising from the Memorandum of Agreement. Powers and duties provided by this subdivision apply to payment of money under the Memorandum of Agreement only to the extent and to the amount specifically appropriated by the legislature to carry out the terms of the Memorandum of Agreement.

HIST: 1988 c 525 s 1; 1991 c 259 s 23



Section 97A.161 Agreement with White Earth Indians.

97A.161 Agreement with White Earth Indians.

The commissioner may enter into an agreement with authorized representatives of the White Earth Band of Chippewa Indians on substantially the same terms as the agreement adopted by section 97A.151 and amended under section 97A.155; except that the agreement shall provide that 2-1/2 percent of the proceeds from all licenses sold in the state for hunting, fishing, trapping, and taking of minnows and other bait shall be credited to the special license account established by section 97A.151. The funds shall be remitted to the White Earth Band in the manner and subject to the terms and conditions that may be mutually agreed upon. An agreement negotiated under this section shall be for a term of at least four years following the date of its execution.

HIST: 1986 c 386 art 1 s 31



Section 97A.165 Source of payments for Indian agreement.

97A.165 Source of payments for Indian agreement.

Money to make payments to the Leech Lake Band, the 1854 treaty area agreement, and White Earth Band special license account under sections 97A.151, subdivision 4, 97A.155, subdivision 2, and 97A.157, subdivision 4, is annually appropriated for that purpose from the general fund.

HIST: 1986 c 386 art 1 s 32; 1989 c 335 art 1 s 86; 1994 c 561 s 15



Section 97A.201 Enforcement.

97A.201 Enforcement.

Subdivision 1. Enforcement by the commissioner. The commissioner shall execute and enforce the laws relating to wild animals. The commissioner may delegate execution and enforcement of the wild animal laws to the director and enforcement officers.

Subd. 2. Duty of county attorneys and peace officers. County attorneys and all peace officers must enforce the game and fish laws.

HIST: 1986 c 386 art 1 s 33; 1987 c 149 art 1 s 16



Section 97A.205 Enforcement officer powers.

97A.205 Enforcement officer powers.

An enforcement officer is authorized to:

(1) execute and serve court issued warrants and processes relating to wild animals, wild rice, public waters, water pollution, conservation, and use of water, in the same manner as a constable or sheriff;

(2) enter any land to carry out the duties and functions of the division;

(3) make investigations of violations of the game and fish laws;

(4) take an affidavit, if it aids an investigation;

(5) arrest, without a warrant, a person who is detected in the actual violation of the game and fish laws, a provision of chapters 84, 84A, 84D, 85, 86A, 88 to 97C, 103E, 103F, 103G, sections 86B.001 to 86B.815, 89.51 to 89.61; or 609.66, subdivision 1, clauses (1), (2), (5), and (7); and 609.68; and

(6) take an arrested person before a court in the county where the offense was committed and make a complaint.

Nothing in this section grants an enforcement officer any greater powers than other licensed peace officers.

HIST: 1986 c 386 art 1 s 34; 1987 c 109 s 12; 1987 c 384 art 1 s 6; 1990 c 391 art 10 s 3; 1990 c 558 s 1; 1Sp1995 c 1 s 19; 1996 c 385 art 2 s 3



Section 97A.211 Arrest procedures.

97A.211 Arrest procedures.

Subdivision 1. Notice to appear in court. (a) A person must be given notice to appear in court for a misdemeanor violation of the game and fish laws; chapter 84, 84D, 103E, or 103G; sections 103F.201 to 103F.221; or section 103F.601 or 609.68 if:

(1) the person is arrested and is released from custody prior to appearing before a court; or

(2) the person is subject to a lawful arrest and is not arrested because it reasonably appears to the enforcement officer that arrest is unnecessary to prevent further criminal conduct and that there is a substantial likelihood that the person will respond to a notice.

(b) The enforcement officer shall prepare, in quadruplicate, a written notice to appear in court. The notice must be in the form and has the effect of a summons and complaint. The notice must contain the name and address of the person charged, the offense, and the time and the place to appear in court. The court must have jurisdiction within the county where the offense is alleged to have been committed.

Subd. 2. Release after arrest. A person arrested for a misdemeanor violation of the game and fish laws; chapter 84, 84D, 103E, or 103G; sections 103F.201 to 103F.221; or section 103F.601 or 609.68 may obtain release by signing the written notice prepared by the arresting officer promising to appear in court. The officer shall deliver a copy marked "SUMMONS" to the person arrested. The officer must then release the person from custody.

Subd. 3. Court appearance. On or before the court appearance date, the enforcement officer must deliver the summons and complaint to the court. If the person summoned fails to appear in court on the day specified, the court shall issue a warrant for the person's arrest.

HIST: 1986 c 386 art 1 s 35; 1987 c 149 art 1 s 17,18; 1990 c 391 art 8 s 24,25; 1996 c 385 art 2 s 4,5



Section 97A.215 Inspections.

97A.215 Inspections.

Subdivision 1. Storage of wild animals. (a) When an enforcement officer has probable cause to believe that wild animals possessed or stored in violation of the game and fish laws are present, the enforcement officer may enter and inspect any commercial cold storage warehouse, hotel, restaurant, ice house, locker plant, butcher shop, and other building used to store dressed meat, game, or fish, to determine whether wild animals are kept and stored in compliance with the game and fish laws.

(b) When an enforcement officer has probable cause to believe that wild animals taken or possessed in violation of the game and fish laws are present, the officer may:

(1) enter and inspect any place or vehicle; and

(2) open and inspect any package or container.

Subd. 2. Records. An enforcement officer may inspect the relevant records of any person that the officer has probable cause to believe has violated the game and fish laws.

Subd. 3. Licensed activity. An enforcement officer may, at reasonable times:

(1) enter and inspect the premises of an activity requiring a license under the game and fish laws; and

(2) stop and inspect a motor vehicle requiring a license under the game and fish laws.

HIST: 1986 c 386 art 1 s 36; 1987 c 169 s 1



Section 97A.221 Seizure and confiscation of property.

97A.221 Seizure and confiscation of property.

Subdivision 1. Property subject to seizure and confiscation. (a) An enforcement officer may seize:

(1) wild animals, wild rice, and other aquatic vegetation taken, bought, sold, transported, or possessed in violation of the game and fish laws or chapter 84 or 84D; and

(2) firearms, bows and arrows, nets, boats, lines, poles, fishing rods and tackle, lights, lanterns, snares, traps, spears, dark houses, fish houses, and wild rice harvesting equipment that are used with the owner's knowledge to unlawfully take or transport wild animals, wild rice, or other aquatic vegetation and that have a value under $1,000 are subject to this section.

(b) An item described in paragraph (a), clause (2), that has a value of $1,000 or more is subject to the provisions of section 97A.225.

(c) An enforcement officer must seize nets and equipment unlawfully possessed within ten miles of Lake of the Woods or Rainy Lake.

Subd. 2. Seizure of commingled shipments. A whole shipment or parcel is contraband if two or more wild animals are shipped or possessed in the same container, vehicle, or room, or in any way commingled, and any of the animals are contraband. Seizure of any part of a shipment includes the entire shipment.

Subd. 3. Procedure for confiscation of property seized. The enforcement officer must hold the seized property. The property held may be confiscated when:

(1) the person from whom the property was seized is convicted; or

(2) the property seized is contraband consisting of a wild animal, wild rice, or other aquatic vegetation.

Subd. 4. Disposal of confiscated property. Confiscated property may be disposed of or retained for use by the commissioner, or sold at the highest price obtainable as prescribed by the commissioner. Upon acquittal or dismissal of the charged violation for which the property was seized, all property, other than contraband consisting of a wild animal, wild rice, or other aquatic vegetation, must be returned to the person from whom the property was seized.

HIST: 1986 c 386 art 1 s 37; 1987 c 149 art 1 s 19; 1Sp1995 c 1 s 20; 1996 c 385 art 2 s 6



Section 97A.223 Seizure and administrative forfeiture of certain firearms and abandoned property.

97A.223 Seizure and administrative forfeiture of certain firearms and abandoned property.

Subdivision 1. Property subject to seizure and forfeiture. (a) An enforcement officer must seize:

(1) firearms possessed in violation of state or federal law or court order; and

(2) property described in section 97A.221, subdivision 1, where no owner can be determined.

(b) Property seized under this section is subject to administrative forfeiture.

Subd. 2. Notice of seizure and intent to forfeit. When property is seized under subdivision 1, the enforcement officer shall serve any known owner and person possessing the property with a notice of the seizure and intent to forfeit the property. The notice must be in writing, describing the property seized, the date of seizure, and notice of the right to appeal the seizure and forfeiture as described in subdivision 3.

Subd. 3. Appeal; final order. Seizure and administrative forfeiture of property under this section may be appealed under the procedures in section 116.072, subdivision 6, if the owner or other person from whom the property was seized requests a hearing by notifying the commissioner in writing within 45 days after seizure of the property. For purposes of this section, the terms "commissioner" and "agency" as used in section 116.072 mean the commissioner of natural resources. If a hearing is not requested within 45 days of seizure, the forfeiture becomes a final order and not subject to further review.

Subd. 4. Other remedies. The authority to forfeit firearms and other property under this section is in addition to other remedies available under state and federal law.

Subd. 5. Disposal of forfeited property. Forfeited property under this section may be disposed of as contraband according to section 97A.221, subdivision 4.

HIST: 2000 c 466 s 1



Section 97A.225 Seizure and confiscation of motor vehicles and boats.

97A.225 Seizure and confiscation of motor vehicles and boats.

Subdivision 1. Seizure. (a) An enforcement officer must seize all motor vehicles used to:

(1) shine wild animals in violation of section 97B.081, subdivision 1;

(2) transport big game animals illegally taken or fur-bearing animals illegally purchased; or

(3) transport minnows in violation of section 97C.501, 97C.515, or 97C.525.

(b) An enforcement officer must seize all boats and motors used in netting fish on Lake of the Woods, Rainy Lake, Lake Superior, Namakan Lake, and Sand Point Lake in violation of licensing or operating requirements of section 97A.475, subdivision 31, 32, 33, or 37, 97C.825, 97C.831, or 97C.835, or a rule of the commissioner relating to these provisions.

Subd. 2. Procedure for confiscation of property seized. The enforcement officer must hold the seized property, subject to the order of the court having jurisdiction where the offense was committed. The property held is confiscated when the commissioner complies with this section and the person from whom it was seized is convicted of the offense.

Subd. 3. Complaint against property. The commissioner shall file with the court a separate complaint against the property held. The complaint must identify the property, describe its use in the violation, and specify the time and place of the violation. A copy of the complaint must be served upon the defendant or the owner of the property.

Subd. 4. Release of property after posting bond. At any time after seizure of the property specified in this section, the property must be returned to the owner or person having the legal right to possession upon execution of a valid bond to the state with a corporate surety. The bond must be approved by a judge of the court of jurisdiction, conditioned to abide by an order and judgment of the court and to pay the full value of the property at the time of seizure. The bond must be for $100 or for a greater amount not more than twice the value of the property seized.

Subd. 5. Court order. (a) If the person arrested is acquitted, the court shall dismiss the complaint against the property and order it returned to the person legally entitled to it.

(b) Upon conviction of the person, the court shall issue an order directed to any person that may have any right, title, or interest in, or lien upon, the seized property. The order must describe the property and state that it was seized and that a complaint against it has been filed. The order shall require a person claiming right, title, or interest in, or lien upon, the property to file with the court administrator an answer to the complaint, stating the claim, within ten days after the service of the order. The order shall contain a notice that if the person fails to file an answer within the time limit, the property may be ordered sold by the commissioner.

(c) The court order must be served upon any person known or believed to have any right, title, interest, or lien in the same manner as provided for service of a summons in a civil action, and upon unknown persons by publication, in the same manner as provided for publication of a summons in a civil action.

Subd. 6. Court ordered sale after no answer. If an answer is not filed within the time provided in subdivision 5, the court administrator shall notify the court and the court shall order the commissioner to sell the property. The net proceeds of the sale shall be deposited in the state treasury and credited to the game and fish fund.

Subd. 7. Hearing after answer. If an answer is filed within the time provided in subdivision 5, the court shall schedule a hearing within ten to 30 days after the time expired for filing the answer. The court, without a jury, shall determine whether any of the property was used in a violation specified in the complaint and whether the owner had knowledge or reason to believe that the property was being used, or intended to be used, in the violation. The court shall order the commissioner to sell the property that was unlawfully used with knowledge of the owner and to return to the owner property that was not unlawfully used with the knowledge of the owner. If the property is to be sold, the court shall determine the priority of liens against the property and whether the lienholders had knowledge that the property was being used or was intended to be used. Lienholders that had knowledge of the property's use in the violation are not to be paid. The court order must state the priority of the liens to be paid.

Subd. 8. Proceeds of sale. After determining the expense of seizing, keeping, and selling the property, the commissioner must pay the liens from the proceeds according to the court order. The remaining proceeds shall be deposited in the state treasury and credited to the game and fish fund.

Subd. 9. Cancellation of security interests. A sale under this section cancels all liens on and security interests in the property sold.

HIST: 1986 c 386 art 1 s 38; 1Sp1986 c 3 art 1 s 82; 1991 c 259 s 23



Section 97A.231 Search warrants.

97A.231 Search warrants.

Upon complaint establishing that the complainant has probable cause to believe that a wild animal taken, bought, sold, transported, or possessed in violation of the game and fish laws, or contraband, is concealed or illegally kept in a place, a judge, authorized to issue warrants in criminal cases, may issue a search warrant. The judge may direct that the place be entered, broken open, and examined. Property seized under the warrant shall be safely kept under the direction of the court so long as necessary for the purpose of being used as evidence in a trial and subsequently disposed of as otherwise provided.

HIST: 1986 c 386 art 1 s 39



Section 97A.235 Jurisdiction over boundary waters.

97A.235 Jurisdiction over boundary waters.

Courts in counties having jurisdiction adjacent to boundary waters and enforcement officers have jurisdiction over the entire boundary waters. The courts and enforcement officers of North Dakota, South Dakota, Iowa, Wisconsin, and Michigan have concurrent jurisdiction over boundary waters.

HIST: 1986 c 386 art 1 s 40



Section 97A.241 Reciprocity with other states in appointing officers.

97A.241 Reciprocity with other states in appointing officers.

Subdivision 1. Officers of other jurisdictions as special conservation officers. With approval of the proper authority of another state or the United States, the commissioner may appoint any salaried and bonded officer of that jurisdiction authorized to enforce its wild animal laws a special conservation officer of this state. A special conservation officer is subject to the supervision and control of and serves at the pleasure of the commissioner, but may not be compensated by this state. A special conservation officer has powers of and is subject to the liabilities of conservation officers of this state, except as otherwise directed by the commissioner.

Subd. 2. Officers of this state as officers of other jurisdictions. An enforcement officer or peace officer of this state may enforce wild animal laws of another state, or the United States, under conditions prescribed by the commissioner. The officer may serve under the laws of another jurisdiction to the extent they are compatible with the duties of an officer of this state.

Subd. 3. Reciprocal effect. This section is effective with respect to another state or the United States to the extent that there is a similar provision in effect in that jurisdiction with respect to this state.

HIST: 1986 c 386 art 1 s 41



Section 97A.245 Rewards.

97A.245 Rewards.

The commissioner may pay rewards for information leading to the conviction of a person that has violated a provision of laws relating to wild animals or threatened or endangered species of wildlife. A reward may not exceed $500, except a reward for information relating to big game or threatened or endangered species of wildlife, may be up to $1,000 and a reward for information relating to gray wolves may be up to $2,500. The rewards may only be paid from funds donated to the commissioner for these purposes and may not be paid to salaried conservation officers or peace officers.

HIST: 1986 c 386 art 1 s 42; 1998 c 401 s 34; 2000 c 463 s 22



Section 97A.251 Obstruction of officers.

97A.251 Obstruction of officers.

Subdivision 1. Unlawful conduct. A person may not:

(1) intentionally hinder, resist, or obstruct an enforcement officer, agent, or employee of the division in the performance of official duties;

(2) refuse to submit to inspection of firearms while in the field, licenses, or wild animals; or

(3) refuse to allow inspection of a motor vehicle, boat, or other conveyance used while taking or transporting wild animals.

Subd. 2. Civil actions. In addition to criminal prosecution, the state may bring a civil action to recover damages resulting from and enjoin the continuance of a violation of this section. The civil actions may be brought by the attorney general on the request of the commissioner.

HIST: 1986 c 386 art 1 s 43



Section 97A.255 Prosecutions.

97A.255 Prosecutions.

Subdivision 1. Statute of limitations. A prosecution under the game and fish laws may not be brought more than three years after commission of the offense.

Subd. 2. Burden of proof. (a) In a prosecution that alleges animals have been taken, bought, sold, transported, or possessed in violation of the game and fish laws, the burden of establishing that the animals were domesticated, reared in a private preserve, raised in a private fish hatchery or aquatic farm, taken for scientific purposes, lawfully taken, or received as a gift, is on the defendant.

(b) The commissioner may by rule prescribe the documentation or other evidence sufficient to demonstrate lawful possession of:

(1) a wild animal received as a gift; and

(2) a wild animal taken on an Indian reservation or in another state, province, or country.

Subd. 3. Repealed, 1987 c 149 art 1 s 54

Subd. 4. Each violation a separate offense. Each wild animal unlawfully taken, bought, sold, transported, or possessed is a separate offense. If acquitted, a person may not be prosecuted for a similar offense involving another animal in the same incident.

HIST: 1986 c 386 art 1 s 44; 1987 c 149 art 1 s 20; 1993 c 231 s 16



Section 97A.301 General penalty provisions.

97A.301 General penalty provisions.

Subdivision 1. Misdemeanor. Unless a different penalty is prescribed, a person is guilty of a misdemeanor if that person:

(1) takes, buys, sells, transports or possesses a wild animal in violation of the game and fish laws;

(2) aids or assists in committing the violation;

(3) knowingly shares in the proceeds of the violation;

(4) fails to perform a duty or comply with a requirement of the game and fish laws;

(5) knowingly makes a false statement related to an affidavit regarding a violation of the game and fish laws; or

(6) violates or attempts to violate a rule under the game and fish laws.

Subd. 2. Gross misdemeanor. Unless a different penalty is prescribed, a person convicted of violating a provision of the game and fish laws that is defined as a gross misdemeanor is subject to a fine of not less than $100 nor more than $3,000 and imprisonment in the county jail for not less than 90 days or more than one year.

HIST: 1986 c 386 art 1 s 45; 1991 c 259 s 23



Section 97A.305 Impersonation of an enforcement officer.

97A.305 Impersonation of an enforcement officer.

A person that purports to be acting in an official capacity and causes another to be injured or defrauded while falsely impersonating an enforcement officer or other officer acting under authority of the game and fish laws, or falsely claiming to have special authority under those laws, is guilty of a gross misdemeanor.

HIST: 1986 c 386 art 1 s 46



Section 97A.311 Licenses.

97A.311 Licenses.

Subdivision 1. Alteration of a license. A person that alters a license in a material manner is guilty of a misdemeanor.

Subd. 2. False statement. A person that knowingly makes a false statement related to an application for a license, a license, or certificate, required by or issued under the game and fish laws, is guilty of a misdemeanor.

Subd. 3. License agent violations. A license agent that knowingly issues a license to an ineligible person or predates a license is guilty of a misdemeanor.

Subd. 4. License agent suspension. In addition to other penalties, a license agent that violates a law or rule of the commissioner relating to license sales, handling, or accounting forfeits the right to sell and handle licenses for a period of one year.

HIST: 1986 c 386 art 1 s 47; 1987 c 149 art 1 s 21; 1991 c 259 s 23



Section 97A.315 Trespass.

97A.315 Trespass.

Subdivision 1. Criminal penalties. (a) A person that violates a provision of section 97B.001, relating to trespass is guilty of a misdemeanor except as provided in paragraph (b).

(b) A person is guilty of a gross misdemeanor if the person:

(1) knowingly disregards signs prohibiting trespass;

(2) trespasses after personally being notified by the landowner or lessee not to trespass; or

(3) is convicted of violating this section more than once in a three-year period.

Subd. 2. License revocations. (a) If a person is convicted of trespassing under subdivision 1 while exercising or attempting to exercise an activity licensed under the game and fish laws or requiring snowmobile registration under section 84.82, the applicable license and registration are null and void.

(b) A person convicted of a gross misdemeanor under subdivision 1, paragraph (b), may not be issued a license to take game for two years after the conviction.

HIST: 1986 c 386 art 1 s 48; 1987 c 149 art 1 s 22



Section 97A.321 Dogs pursuing or killing big game.

97A.321 Dogs pursuing or killing big game.

The owner of a dog that kills or pursues a big game animal is guilty of a petty misdemeanor and is subject to a civil penalty of up to $500 for each violation.

HIST: 1986 c 386 art 1 s 49



Section 97A.325 Penalties for unlawfully buying or selling wild animals.

97A.325 Penalties for unlawfully buying or selling wild animals.

Subdivision 1. Gross misdemeanor for sales of $300 or more. (a) A person that buys or sells protected wild animals in violation of the game and fish laws where the sales total $300 or more is guilty of a gross misdemeanor. The person is subject to the penalty in section 97A.301, subdivision 2, except that the fine may not be less than $3,000 or more than $10,000.

(b) Licenses possessed by a person convicted under this subdivision are null and void and the person may not take wild animals for three years after the conviction.

Subd. 2. Deer; bear; moose; elk; caribou. Except as provided in subdivision 1, a person that violates a provision of the game and fish laws relating to buying or selling deer, bear, moose, elk, or caribou is guilty of a gross misdemeanor.

Subd. 3. Small game and game fish. Except as provided in subdivision 1, a person that buys or sells small game or game fish in violation of the game and fish laws where the sales total $50 or more is guilty of a gross misdemeanor.

Subd. 4. Fur-bearing animals. Except as provided in subdivision 1, a person that buys fur-bearing animals in violation of the game and fish laws is guilty of a gross misdemeanor.

HIST: 1986 c 386 art 1 s 50; 1987 c 149 art 1 s 23; 1991 c 254 art 2 s 27



Section 97A.331 Penalties related to hunting.

97A.331 Penalties related to hunting.

Subdivision 1. Hunting while under the influence of alcohol or a controlled substance. A person that violates the provision of section 97B.065 relating to hunting while under the influence of alcohol or a controlled substance is guilty of a gross misdemeanor.

Subd. 2. Shining. A person that violates section 97B.081, relating to the use of an artificial light to locate wild animals while in possession of a firearm, bow, or other implement capable of killing big game is guilty of a gross misdemeanor.

Subd. 3. Transporting illegal big game. A person that knowingly transports big game taken in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 4. Taking and possessing big game out of season. A person that takes or illegally possesses big game during the closed season is guilty of a gross misdemeanor.

Subd. 5. Moose; elk; caribou. A person that unlawfully takes, transports, or possesses moose, elk, or caribou in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 6. Pine marten; otter; fisher; wolverine. A person that takes, transports, or possesses pine marten, otter, fisher, or wolverine in violation of the game and fish laws is guilty of a gross misdemeanor.

Subd. 7. Gray wolf. A person who takes, harasses, destroys, buys, sells, possesses, transports, or ships a gray wolf in violation of the game and fish laws is guilty of a gross misdemeanor.

HIST: 1986 c 386 art 1 s 51; 1987 c 149 art 1 s 24; 2000 c 463 s 4



Section 97A.335 Penalties related to fishing.

97A.335 Penalties related to fishing.

Subdivision 1. Taking fish with illegal devices or substances. A person that takes fish with devices, chemicals or substances in violation of section 97C.325, is guilty of a gross misdemeanor.

Subd. 2. Illegally taking or possessing muskellunge. A person who takes or possesses a muskellunge in violation of the game and fish laws is guilty of a misdemeanor and subject to a fine of up to $1,000.

HIST: 1986 c 386 art 1 s 52



Section 97A.341 Restitution for wild animals illegally taken.

97A.341 Restitution for wild animals illegally taken.

Subdivision 1. Liability for restitution. A person who kills, injures, or possesses a wild animal in violation of the game and fish laws is liable to the state for the value of the wild animal as provided in this section. Species afforded protection include members of the following groups as defined by statute or rule: game fish, game birds, big game, small game, fur-bearing animals, minnows, and threatened and endangered animal species. Other animal species may be added by rule of the commissioner as determined after public meetings and notification of the chairs of the environment and natural resources committees in the senate and house of representatives.

Subd. 2. Arrest and charging procedure. (a) An enforcement officer who arrests a person for killing, injuring, or possessing a wild animal in violation of the game and fish laws must describe the number, species, and restitution value of wild animals illegally killed, injured, or possessed on the warrant or the notice to appear in court.

(b) As part of the charge against a person arrested for killing, injuring, or possessing a wild animal in violation of the game and fish laws, the prosecuting attorney must include a demand that restitution be made to the state for the value of the wild animal killed, injured, or possessed. The demand for restitution is in addition to the criminal penalties otherwise provided for the violation.

Subd. 3. Sentencing procedure. If a person is convicted of or pleads guilty to killing, injuring, or possessing a wild animal in violation of the game and fish laws, the court must require the person to pay restitution to the state for replacement of the wild animal as part of the sentence or state in writing why restitution was not imposed. The court may consider the economic circumstances of the person and, in lieu of monetary restitution, order the person to perform conservation work representing the amount of restitution that will aid the propagation of wild animals. If the court does not order a person to pay restitution, the court administrator must send a copy of the court order to the commissioner.

Subd. 4. Amount of restitution. The amount of restitution shall be determined by the court by a preponderance of the evidence. In determining the amount of restitution, the court must consider the value of the wild animal under section 97A.345.

Subd. 5. Restitution credited to game and fish fund. The court administrator shall forward restitution collected under this section to the commissioner of finance and the commissioner shall credit all money forwarded to the game and fish fund in the state treasury.

HIST: 1989 c 298 s 2; 1991 c 259 s 23



Section 97A.345 Restitution value of wild animals.

97A.345 Restitution value of wild animals.

(a) The commissioner may, by rules adopted under chapter 14, prescribe the dollar value to the state of species of wild animals. The value may reflect the value to other persons to legally take the wild animal, the replacement cost, or the intrinsic value to the state of the wild animals. Species of wild animals with similar values may be grouped together.

(b) The value of a wild animal under the rules adopted by the commissioner is prima facie evidence of a wild animal's value under section 97A.341.

(c) The commissioner shall report annually to the legislature the amount of restitution collected under section 97A.341 and the manner in which the funds were expended.

HIST: 1989 c 298 s 3



Section 97A.401 Special permits.

97A.401 Special permits.

Subdivision 1. Commissioner's authority. The commissioner may issue special permits for the activities in this section.

Subd. 2. Zoological specimen collecting. Special permits may be issued without a fee to municipalities, incorporated natural history societies, high schools, colleges, and universities that maintain a zoological collection, to collect specimens of eggs, nests, and wild animals for scientific or exhibition purposes.

Subd. 3. Taking, possessing, and transporting wild animals for certain purposes. (a) Except as provided in paragraph (b), special permits may be issued without a fee to take, possess, and transport wild animals as pets and for scientific, educational, rehabilitative, and exhibition purposes. The commissioner shall prescribe the conditions for taking, possessing, transporting, and disposing of the wild animals.

(b) A special permit may not be issued to take or possess wild or native deer for exhibition or propagation.

(c) The commissioner shall establish criteria for issuing special permits for persons to possess wild and native deer as pets.

Subd. 4. Taking wild animals from game refuges, wildlife management, and other areas. Special permits may be issued, with or without a fee, to take a wild animal from game refuges, wildlife management areas, state parks, controlled hunting zones, and other areas of the state that the commissioner may open for the taking of a wild animal during a special season or subject to special restrictions. In addition, an application fee may be charged for a special permit. Local units of government may charge an administrative fee in connection with special hunts under their jurisdiction. Fees to be collected shall be based upon the estimated cost of conducting the special season or administering the special restrictions.

Subd. 5. Wild animals damaging property. Special permits may be issued with or without a fee to take protected wild animals that are damaging property. A special permit issued under this subdivision to take beaver must state the number to be taken.

Subd. 6. Endangered muskrats. Special permits may be issued with or without a fee to take muskrats in danger of freezing out or starving in the winter.

Subd. 7. Raptors. The commissioner shall prescribe conditions and may issue permits for persons to breed, propagate, and sell raptors.

HIST: 1986 c 386 art 1 s 53; 1986 c 450 s 2; 1989 c 287 s 2; 1993 c 231 s 17; 1Sp1995 c 1 s 21; 1996 c 410 s 24



Section 97A.405 License requirements.

97A.405 License requirements.

Subdivision 1. Protected wild animals. Unless allowed under the game and fish laws, a person may not take, buy, sell, transport, or possess protected wild animals of this state without a license.

Subd. 2. Personal possession. (a) A person acting under a license or traveling from an area where a licensed activity was performed must have in personal possession either: (1) the proper license, if the license has been issued to and received by the person; or (2) the proper license identification number or stamp validation, if the license has been sold to the person by electronic means but the actual license has not been issued and received.

(b) If possession of a license or a license identification number is required, a person must exhibit, as requested by a conservation officer or peace officer, either: (1) the proper license if the license has been issued to and received by the person; or (2) the proper license identification number or stamp validation and a valid state driver's license, state identification card, or other form of identification provided by the commissioner, if the license has been sold to the person by electronic means but the actual license has not been issued and received.

(c) If the actual license has been issued and received, a receipt for license fees, a copy of a license, or evidence showing the issuance of a license, including the license identification number or stamp validation, does not entitle a licensee to exercise the rights or privileges conferred by a license.

(d) A license or stamp issued electronically and not immediately provided to the licensee shall be mailed to the licensee within 30 days of purchase of the license or stamp validation, except for a pictorial turkey stamp or a pictorial trout and salmon stamp. A pictorial turkey stamp or a pictorial trout and salmon stamp shall be mailed to the licensee after purchase of a license or stamp validation only if the licensee pays an additional $2 fee.

Subd. 3. Duplicate licenses. The commissioner shall prescribe rules for issuing duplicate licenses to persons whose licenses are lost or destroyed. A duplicate license may not be issued unless the applicant takes an oath covering the facts of loss or destruction of the license.

Subd. 4. Replacement licenses. The commissioner may permit licensed firearms deer hunters to change zone or season options before the regular firearms deer season begins. The commissioner may issue a replacement license if the applicant submits the original firearms deer license that is being replaced and the applicant pays any increase in cost between the original and the replacement license.

HIST: 1986 c 386 art 1 s 54; 1987 c 149 art 1 s 25; 1997 c 216 s 81; 2000 c 495 s 31; 1Sp2001 c 2 s 106

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 2, section 106, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 106, *the effective date.



Section 97A.411 Validity of licenses.

97A.411 Validity of licenses.

Subdivision 1. License period. (a) Except as provided in paragraphs (b), (c), and (d), a license is valid during the lawful time within the license year that the licensed activity may be performed. A license year begins on the first day of March and ends on the last day of February.

(b) A license issued under section 97A.475, subdivision 6, clause (5), 97A.475, subdivision 7, clause (2), (3), (5), or (6), or 97A.475, subdivision 12, clause (2), is valid for the full license period even if this period extends into the next license year, provided that the license period selected by the licensee begins at the time of issuance.

(c) When the last day of February falls on a Saturday, an annual resident or nonresident fish house or dark house license, including a rental fish house or dark house license, obtained for the license year covering the last day of February, is valid through Sunday, March 1 and the angling license of the fish house licensee is extended through March 1.

(d) A lifetime license issued under section 97A.473 or 97A.474 is valid during the lawful time within the license year that the licensed activity may be performed for the lifetime of the licensee.

Subd. 2. Signature on stamps. A migratory waterfowl or pheasant stamp issued under the game and fish laws must be signed by the licensee across the front of the stamp to be valid.

Subd. 3. Deer license. (a) Except as provided in paragraphs (b) and (c), a license to take deer by archery, firearms, or muzzleloader issued after the opening of the related archery, firearms, or muzzleloader deer season, respectively, is not valid until the second day after it is issued.

(b) The commissioner may issue a license to take additional deer under section 97B.301, subdivision 4, that is valid immediately upon issuance.

(c) Paragraph (a) does not apply to deer licenses for discharged military personnel under section 97A.465, subdivision 4.

HIST: 1986 c 386 art 1 s 55; 1992 c 462 s 13; 1996 c 410 s 25; 1997 c 226 s 19,20; 1998 c 252 s 1; 2000 c 341 s 3; 1Sp2001 c 2 s 107

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 2, section 107, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 107, *the effective date.



Section 97A.415 License restrictions.

97A.415 License restrictions.

Subdivision 1. One license per person. Only one trapping and big game license of each kind may be issued to a person in a license year unless authorized by commissioner's rule.

Subd. 2. Transfer prohibited. A person may not lend, transfer, borrow, or solicit a license or permit, license identification number, application for a license or permit, coupon, tag, or seal, or use a license, permit, license identification number, coupon, tag, or seal not issued to the person unless otherwise expressly authorized.

Subd. 3. Nonresidents. Nonresidents may not obtain a license for an activity unless the activity is expressly authorized for nonresidents.

HIST: 1986 c 386 art 1 s 56; 1987 c 149 art 1 s 26; 1991 c 259 s 23; 1993 c 231 s 18; 1997 c 216 s 82



Section 97A.418 Permit rules.

97A.418 Permit rules.

Wherever the game and fish laws specifically provide for the issuance of a permit by the commissioner, the commissioner may do the following in accordance with criteria and procedures established in rules adopted by the commissioner:

(1) issue a permit with reasonable conditions; and

(2) deny, modify, suspend, or revoke a permit for cause, including violation of the game and fish laws or rules adopted thereunder.

HIST: 1993 c 231 s 19



Section 97A.421 Validity and issuance of licenses after conviction.

97A.421 Validity and issuance of licenses after conviction.

Subdivision 1. General. (a) The annual license of a person convicted of a violation of the game and fish laws relating to the license or wild animals covered by the license is void when:

(1) a second conviction occurs within three years under a license to take small game or to take fish by angling or spearing;

(2) a third conviction occurs within one year under a minnow dealer's license;

(3) a second conviction occurs within three years for violations of section 97A.425 that do not involve falsifications or intentional omissions of information required to be recorded, or attempts to conceal unlawful acts within the records;

(4) two or more misdemeanor convictions occur within a three-year period under a private fish hatchery license;

(5) the conviction occurs under a license not described in clause (1), (2), or (4) or is for a violation of section 97A.425 not described in clause (3); or

(6) the conviction is related to assisting a person in the illegal taking, transportation, or possession of wild animals, when acting as a hunting or angling guide.

(b) Except for big game licenses and as otherwise provided in this section, for one year after the conviction the person may not obtain the kind of license or take wild animals under a lifetime license, issued under section 97A.473 or 97A.474, relating to the game and fish law violation.

Subd. 2. Issuance of license after conviction for buying and selling wild animals. A person may not obtain a license to take any wild animal or take wild animals under a lifetime license, issued under section 97A.473 or 97A.474, for a period of three years after being convicted of buying or selling game fish, big game, or small game, and the total amount of the sale is $300 or more.

Subd. 3. Issuance of a big game license after conviction. A person may not obtain any big game license or take big game under a lifetime license, issued under section 97A.473, for three years after the person is convicted of:

(1) a gross misdemeanor violation under the game and fish laws relating to big game;

(2) doing an act without a required big game license; or

(3) the second violation within three years under the game and fish laws relating to big game.

Subd. 4. Issuance after intoxication or narcotics conviction. A person convicted of a violation under section 97B.065, relating to hunting while intoxicated or using narcotics, may not obtain a license to hunt with a firearm or by archery or hunt with a firearm under a lifetime license, issued under section 97A.473 or 97A.474, for five years after conviction.

Subd. 5. Commissioner may reinstate certain licenses after conviction. If the commissioner determines that the public welfare will not be injured, the commissioner may reinstate licenses voided under subdivision 1 and issue licenses to persons ineligible under subdivision 2. The commissioner's authority applies only to licenses to:

(1) maintain and operate fur or game farms or private fish hatcheries;

(2) take fish commercially in Lake of the Woods, Rainy Lake, Namakan Lake, or Lake Superior;

(3) buy fish from Lake of the Woods, Rainy Lake, Namakan Lake, or Lake Superior commercial fishing licensees; and

(4) sell live minnows.

Subd. 6. Applicability to moose or elk licenses. In this section the term "license" includes an application for a license to take either moose or elk.

HIST: 1986 c 386 art 1 s 57; 1987 c 149 art 1 s 27; 1987 c 373 s 3; 1992 c 589 s 1; 1997 c 226 s 21; 2000 c 341 s 4; 2001 c 185 s 26



Section 97A.425 Record and reporting requirements for dealers, tanners, and taxidermists.

97A.425 Record and reporting requirements for dealers, tanners, and taxidermists.

Subdivision 1. License and record requirements. (a) A person must have the required license under the game and fish laws to buy or sell wild animals, to tan animal hides or dress raw furs, or to mount specimens of wild animals and must keep complete records of all transactions and activities covered by the license and submit reports to the commissioner.

(b) A person is not required to be licensed to tan animal hides or dress raw furs or to mount specimens of wild animals if the person is not compensated for the service.

Subd. 2. Records. (a) The records must show:

(1) the names and addresses of persons from whom wild animals were obtained and to whom they were transferred;

(2) the dates of receipt, shipment, and sale of wild animals;

(3) detailed descriptions of the number and type of wild animals purchased, sold, and shipped;

(4) serial numbers of seals, tags, or permits required to be attached to the wild animals; and

(5) trapping license numbers for protected fur-bearing animals, unless the trapper is exempt from the license requirement, which must be noted.

(b) A licensed fur dealer, buying for one employer at the employer's place of business, is not required to keep separate records if the employer notifies the commissioner in writing that the employer will account for the fur dealer.

(c) The records required under this section must be available for inspection by the commissioner, the director, or their agents at all reasonable times. The records must be preserved and available for two years after the expiration of a license that required them.

(d) Records required of persons licensed to buy or sell wild animals, or to tan or dress raw furs, must be kept in a book supplied by the commissioner.

Subd. 3. Reports. Except for persons licensed to mount specimens of wild animals, an annual report covering the preceding license year must be submitted to the commissioner by March 15. The commissioner may require other reports for statistical purposes. The reports must be on forms supplied by the commissioner.

Subd. 4. Rules. The commissioner may adopt rules, not inconsistent with subdivisions 1 to 3, governing record keeping, reporting, and marking of specimens by taxidermists.

HIST: 1986 c 386 art 1 s 58; 1987 c 149 art 1 s 28; 1992 c 589 s 2; 2001 c 185 s 27



Section 97A.431 Moose licenses.

97A.431 Moose licenses.

Subdivision 1. Number of licenses; party size. The commissioner shall include in a rule setting the dates for a moose season:

(1) the number of licenses to be issued; and

(2) the size of a moose hunting party, not to exceed six persons.

Subd. 2. Eligibility. Persons eligible for a moose license shall be determined under this section and commissioner's rule. A person is eligible for a moose license only if the person:

(1) is a resident;

(2) is at least age 16 before the season opens; and

(3) has not been issued a moose license for any of the last five seasons or after January 1, 1991.

Subd. 3. Application for license. An application for a moose license must be on a form provided by the commissioner and accompanied by a $3 nonrefundable application fee per person. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection; eligibility. (a) The commissioner may conduct a separate selection for up to 20 percent of the moose licenses to be issued for an area. Only owners of, and tenants living on, at least 160 acres of agricultural or grazing land in the area, and their family members, are eligible for the separate selection under this paragraph.

(b) The commissioner must conduct a separate selection for 20 percent of the moose licenses to be issued each year. Only individuals who have applied at least ten times for a moose license and who have never received a license are eligible for this separate selection.

(c) The commissioner may by rule establish criteria for:

(1) determining eligible family members under paragraph (a); and

(2) verifying that an individual has made at least ten unsuccessful applications for the purposes of paragraph (b).

(d) A person who is unsuccessful in a separate selection under this subdivision must be included in the selection for the remaining licenses.

HIST: 1986 c 386 art 1 s 59; 1987 c 373 s 4; 1991 c 254 art 2 s 28; 1991 c 259 s 23; 1993 c 231 s 20,21; 2000 c 473 s 1; 2000 c 495 s 32



Section 97A.433 Elk licenses.

97A.433 Elk licenses.

Subdivision 1. Number of licenses; party size. The commissioner shall include in a rule setting the dates for an elk season:

(1) the number of licenses to be issued; and

(2) the size of an elk hunting party, not to exceed two persons.

Subd. 2. Eligibility. Persons eligible for an elk license shall be determined under this section and commissioner's rule. A person is eligible for an elk license only if the person:

(1) is a resident;

(2) is at least age 16 before the season opens; and

(3) has never been issued an elk license.

Subd. 3. Application for license. An application for an elk license must be on a form provided by the commissioner and accompanied by a $10 nonrefundable application fee per person. A person may not make more than one application for each season. If a person makes more than one application, the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection; eligibility. (a) The commissioner may conduct a separate selection for up to 20 percent of the elk licenses to be issued for an area. Only owners of, and tenants living on, at least 160 acres of agricultural or grazing land in the area, and their family members, are eligible for the separate selection. Persons that are unsuccessful in a separate selection must be included in the selection for the remaining licenses. Persons who obtain an elk license in a separate selection must allow public elk hunting on their land during the elk season for which the license is valid.

(b) The commissioner may by rule establish criteria for determining eligible family members under this subdivision.

HIST: 1987 c 373 s 5; 1991 c 259 s 23; 1993 c 231 s 22,23



Section 97A.435 Turkey licenses; application and eligibility.

97A.435 Turkey licenses; application and eligibility.

Subdivision 1. Number of licenses to be issued. The commissioner shall include in a rule setting the dates for a turkey season the number of licenses to be issued.

Subd. 2. Eligibility. Persons eligible for a turkey license shall be determined by this section and commissioner's rule. A person is eligible for a turkey license only if the person is at least age 16 before the season opens or possesses a firearms safety certificate.

Subd. 3. Application for license. An application for a turkey license must be on a form provided by the commissioner and accompanied by a $3 application fee. A person may not make more than one application for each season. If a person makes more than one application the person is ineligible for a license for that season after determination by the commissioner, without a hearing.

Subd. 4. Separate selection of eligible licensees. (a) The commissioner may conduct a separate selection for up to 20 percent of the turkey licenses to be issued for any area. Only persons who are owners or tenants of and who live on at least 40 acres of agricultural or grazing land in the area, and their family members, are eligible applicants for turkey licenses for the separate selection. The qualifying agricultural or grazing land may be noncontiguous. Persons who are unsuccessful in a separate selection must be included in the selection for the remaining licenses. Persons who obtain a license in a separate selection must allow public turkey hunting on their land during that turkey season.

(b) The commissioner may by rule establish criteria for determining eligible family members under this subdivision.

HIST: 1986 c 386 art 1 s 60; 1988 c 588 s 4; 1991 c 254 art 2 s 29; 1991 c 259 s 23; 1993 c 231 s 24; 2000 c 473 s 2; 2000 c 495 s 33



Section 97A.438 Release of wild turkeys; permit required.

97A.438 Release of wild turkeys; permit required.

A person may not release a wild turkey or wild turkey hybrid without a permit from the commissioner.

HIST: 1993 c 231 s 25



Section 97A.441 Licenses to be issued without a fee.

97A.441 Licenses to be issued without a fee.

Subdivision 1. Angling and spearing; disabled residents. Licenses to take fish by angling or spearing shall be issued without a fee to a resident who is:

(1) blind;

(2) a recipient of supplemental security income for the aged, blind, and disabled;

(3) a recipient of social security aid to the disabled under United States Code, title 42, section 416, paragraph (i)(l) or section 423(d);

(4) a recipient of workers' compensation based on a finding of total and permanent disability; or

(5) 65 years of age or older and was qualified under clause (2) or (3) at the age of 64.

Subd. 2. Angling; foreign exchange students. A license to take fish by angling shall be issued without a fee to a citizen of a foreign country that is attending school in this state as an exchange student.

Subd. 3. Angling; residents of state institutions. The commissioner may issue a license, without a fee, to take fish by angling to a person that is a ward of the commissioner of human services and a resident of a state institution upon application by the commissioner of human services.

Subd. 4. Angling; mentally retarded residents. A person authorized to issue licenses must issue, without a fee, a permanent license to take fish by angling to a resident at least 16 years old that is mentally retarded upon being furnished satisfactory evidence of the disability.

Subd. 5. Angling; disabled veterans. A person authorized to issue licenses must issue, without a fee, a permanent license to take fish by angling to a resident who is a veteran, as defined in section 197.447, and that has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

Subd. 6. Taking deer; disabled veterans. A person authorized to issue licenses must issue, without a fee, a license to take deer with firearms or by archery to a resident that is a veteran, as defined in section 197.447, and that has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

Subd. 6a. Taking small game; disabled veterans. A person authorized to issue licenses must issue, without a fee, a license to take small game to a resident who is a veteran, as defined in section 197.447, and who has a 100 percent service connected disability as defined by the United States Veterans Administration upon being furnished satisfactory evidence.

Subd. 7. Owners or tenants of agricultural land. (a) The commissioner may issue, without a fee, a license to take an antlerless deer to a person who is an owner or tenant and is living and actively farming on at least 80 acres of agricultural land, as defined in section 97B.001, in deer permit areas that have deer archery licenses to take additional deer under section 97B.301, subdivision 4. A person may receive only one license per year under this subdivision. For properties with coowners or cotenants, only one coowner or cotenant may receive a license under this subdivision per year. The license issued under this subdivision is restricted to the land owned or leased by the holder of the license within the permit area where the qualifying land is located. The holder of the license may transfer the license to the holder's spouse or dependent. Notwithstanding sections 97A.415, subdivision 1, and 97B.301, subdivision 2, the holder of the license may purchase an additional license for taking deer and may take an additional deer under that license.

(b) A person who obtains a license under paragraph (a) must allow public deer hunting on their land during that deer hunting season, with the exception of the first Saturday and Sunday during the deer hunting season applicable to the license issued under section 97A.475, subdivision 2, clause (4).

Subd. 8. Duplicate licenses. There is no fee for a duplicate license if the original license was issued without a fee.

Subd. 9. Angling assistance to disabled residents. An individual who is providing angling assistance to a disabled resident licensed under subdivision 1, 4, or 5, is not required to possess a license to take fish by angling provided that no lines in addition to those permitted for an individual under section 97C.315 are in the water.

HIST: 1986 c 386 art 1 s 61; 1987 c 384 art 1 s 7; 1993 c 172 s 55; 1993 c 231 s 26; 1994 c 623 art 1 s 23; 1994 c 632 art 2 s 24; 1997 c 95 s 1; 2000 c 473 s 3; 2001 c 185 s 28



Section 97A.445 Exemptions from license requirement.

97A.445 Exemptions from license requirement.

Subdivision 1. Angling; Take a Kid Fishing Weekend. A resident over age 18 may take fish by angling without a license during one three-day consecutive period of the angling season designated by rule of the commissioner if accompanied by a child who is under age 16. The commissioner shall publicize the three-day period as "Take a Kid Fishing Weekend."

Subd. 2. Angling; institutional residents. A license is not required to take fish by angling with the written consent of the superintendent or chief executive of the institution for the following persons:

(1) a resident of a state hospital;

(2) a patient of a United States Veterans Administration hospital;

(3) an inmate of a state correctional facility;

(4) a resident of a licensed nursing or boarding care home, a person who is enrolled in and regularly participates in an adult day care program or other similar organized activity sponsored by a licensed nursing or boarding care home, or a resident of a licensed board and lodging facility; and

(5) a resident of a drug or alcohol residential treatment program under the age of 20.

Subd. 3. Angling and spearing; disabled railroad and postal retirees. A license is not required to take fish by angling or spearing for a resident that is:

(1) receiving aid under the federal Railroad Retirement Act of 1937, United States Code, title 45, section 228b(a)5; or

(2) a former employee of the United States Postal Service receiving disability pay under United States Code, title 5, section 8337.

Subd. 4. Angling; Take a Mom Fishing Weekend. Any mother who is a resident of Minnesota may take fish by angling without a license during the Saturday and Sunday of the angling season that coincides with Mother's Day. The commissioner shall publicize the Saturday and Sunday as "Take a Mom Fishing Weekend."

Subd. 5. Small game hunting; Take a Kid Hunting Weekend. A resident over age 18 may take small game by hunting without a license during one Saturday and Sunday of the small game hunting season designated by rule of the commissioner if accompanied by a child who is under age 16. The commissioner shall publicize the Saturday and Sunday as "Take a Kid Hunting Weekend."

HIST: 1986 c 386 art 1 s 62; 1987 c 149 art 1 s 29; 1987 c 384 art 1 s 8; 1987 c 404 s 120; 1988 c 588 s 5; 1989 c 242 s 1; 1990 c 605 s 4; 1991 c 241 s 5; 1991 c 259 s 23; 2000 c 473 s 4



Section 97A.451 License requirements and exemptions relating to age.

97A.451 License requirements and exemptions relating to age.

Subdivision 1. Repealed, 1988 c 437 s 6

Subd. 2. Residents under age 16; fishing. A resident under the age of 16 years may take fish without a license.

Subd. 3. Residents under age 16; small game. (a) A resident under age 16 may not obtain a small game license but may take small game by firearms or bow and arrow without a license if the resident is:

(1) age 14 or 15 and possesses a firearms safety certificate;

(2) age 13, possesses a firearms safety certificate, and is accompanied by a parent or guardian; or

(3) age 12 or under and is accompanied by a parent or guardian.

(b) A resident under age 16 may take small game by trapping without a small game license, but a resident 13 years of age or older must have a trapping license. A resident under age 13 may trap without a trapping license.

Subd. 3a. Nonresidents under age 16; small game. (a) A nonresident under age 16 may obtain a small game license at the resident fee if the nonresident:

(1) possesses a firearms safety certificate; or

(2) if age 13 or under, is accompanied by a parent or guardian when purchasing the license.

(b) A nonresident age 13 or under must be accompanied by a parent or guardian to take small game.

Subd. 4. Persons under age 16; big game. A person under the age of 16 may not obtain a license to take big game unless the person possesses a firearms safety certificate. A person under the age of 14 must be accompanied by a parent or guardian to hunt big game.

Subd. 5. Nonresidents under age 16. A nonresident under the age of 16 may take fish by angling without a license if a parent or guardian has a fishing license. Fish taken by a nonresident under the age of 16 without a license must be included in the limit of the parent or guardian. A nonresident under age 16 may purchase a nonresident fishing license, take fish by angling, and possess a limit of fish.

Subd. 6. Nonresidents under age 16 attending camps; fishing. A nonresident under the age of 16 that is attending a camp conducted by a nonprofit organization may take fish by angling in adjacent and connected public waters without a license. The organization must have a certificate from the commissioner that describes the public waters where the fishing is allowed. The nonresident must possess a document, prescribed by the commissioner, for identification of the nonresident and the authorized fishing waters. The document must be signed and dated within the current calendar year by the person in charge of the camp.

Subd. 7. Residents over age 65; spearing. A resident age 65 or over may take fish by spearing without a spearing license if the resident has an angling license.

HIST: 1986 c 386 art 1 s 63; 1987 c 149 art 1 s 30,31; 1989 c 168 s 1; 1Sp1995 c 1 s 22; 1996 c 410 s 26,27



Section 97A.455 Nonresident students; fishing, small game, and big game.

97A.455 Nonresident students; fishing, small game, and big game.

(a) A nonresident that is a full-time student at an educational institution in the state and resides in the state during the school year may obtain a resident license to take fish, small game, or big game, except moose, by providing proof of student status and residence as prescribed by the commissioner.

(b) A nonresident that is a full-time foreign exchange student at a high school in the state and resides with persons in the state may obtain a resident license to take big game, except moose, by providing proof of foreign exchange student status as prescribed by the commissioner.

HIST: 1986 c 386 art 1 s 64; 1987 c 47 s 1; 1996 c 410 s 28



Section 97A.461 Nonresident licenses for boundary water hunting or fishing.

97A.461 Nonresident licenses for boundary water hunting or fishing.

Licenses to take fish or small game in or on boundary waters may be granted to nonresidents upon the same terms and conditions as licenses granted by the adjacent state or province to nonresidents of the adjacent state or province for those boundary waters. The fees for a license granted by this state may not be less than the fees for a corresponding resident license.

HIST: 1986 c 386 art 1 s 65



Section 97A.465 Military personnel; fishing and hunting.

97A.465 Military personnel; fishing and hunting.

Subdivision 1. Residents on leave. A resident that is in the armed forces of the United States, stationed outside of the state, and in the state on leave, may hunt and fish without a license if the resident possesses official military leave papers. The resident must obtain the seals, tags, and coupons required of a licensee, which must be furnished without charge. This subdivision does not apply to the taking of moose or elk.

Subd. 2. Camp Ripley personnel. A nonresident who is in the military and in training at Camp Ripley may obtain a resident license to take fish.

Subd. 3. Nonresidents stationed in the state. The commissioner may issue a resident license to take fish or game to a person in the armed forces of the United States that is stationed in the state. This subdivision does not apply to the taking of moose or elk.

Subd. 4. Discharged resident; obtaining deer license during season. A resident who is discharged from the United States armed forces during, or within ten days before, the firearms deer season may, upon showing the official discharge paper, obtain a firearm deer license during the season that is valid immediately upon issuance.

HIST: 1986 c 386 art 1 s 66; 1987 c 373 s 6,7; 1987 c 384 art 1 s 9; 1997 c 226 s 22



Section 97A.471 Nonresident courtesy licenses.

97A.471 Nonresident courtesy licenses.

Subdivision 1. Game and fish officers of other jurisdictions. The commissioner may issue a courtesy nonresident license to take game or fish without charge to a game and fish or conservation employee of another state or of the United States that is in the state to assist or cooperate with the commissioner.

Subd. 2. Guests of the governor or commissioner. The commissioner may issue a nonresident courtesy license to take game or fish without charge to an official of another state, the United States, or foreign country and to a representative of a conservation organization or publication that is in the state as a guest of the governor or commissioner.

Subd. 3. Nonapplicability to moose or elk hunting. This section does not apply to taking moose or elk.

HIST: 1986 c 386 art 1 s 67; 1987 c 373 s 8



Section 97A.472 Place of sale of nonresident licenses; restriction.

97A.472 Place of sale of nonresident licenses; restriction.

The commissioner shall not sell or issue in any place outside this state a nonresident license to take fish in this state.

HIST: 1987 c 404 s 121



Section 97A.473 Resident lifetime licenses.

97A.473 Resident lifetime licenses.

Subdivision 1. Resident lifetime licenses authorized. (a) The commissioner may issue a lifetime angling license, a lifetime small game hunting license, a lifetime firearms deer license, or a lifetime sporting license to a person who is a resident of the state for at least one year or who is under age 21 and the child of a person who is a resident of the state for at least one year. The license fees paid for a lifetime license are nonrefundable.

(b) The commissioner may require the holder of a lifetime license issued under this section to notify the department each year that the license is used, by:

(1) telephone or Internet notification, as specified by the commissioner;

(2) the purchase of stamps for the license; or

(3) registration and tag issuance, in the case of the resident lifetime deer license.

Subd. 2. Lifetime angling license; fee. (a) A resident lifetime angling license authorizes a person to take fish by angling in the state. The license authorizes those activities authorized by the annual resident angling license. The license does not include a trout and salmon stamp validation or other stamps required by law.

(b) The fees for a resident lifetime angling license are:

(1) age 3 and under, $227;

(2) age 4 to age 15, $300;

(3) age 16 to age 50, $383; and

(4) age 51 and over, $203.

Subd. 3. Lifetime small game hunting license; fee. (a) A resident lifetime small game hunting license authorizes a person to hunt small game in the state. The license authorizes those hunting activities authorized by the annual resident small game hunting license. The license does not include a turkey stamp validation or any other hunting stamps required by law.

(b) The fees for a resident lifetime small game hunting license are:

(1) age 3 and under, $217;

(2) age 4 to age 15, $290;

(3) age 16 to age 50, $363; and

(4) age 51 and over, $213.

Subd. 4. Lifetime firearm deer hunting license; fee. (a) A resident lifetime firearm deer hunting license authorizes a person to take deer with firearms in the state. The license authorizes those activities authorized by the annual resident firearm deer hunting license. The licensee must register and receive tags each year that the license is used. The tags shall be issued at no charge to the licensee.

(b) The fees for a resident lifetime firearm deer hunting license are:

(1) age 3 and under, $337;

(2) age 4 to age 15, $450;

(3) age 16 to age 50, $573; and

(4) age 51 and over, $383.

Subd. 5. Lifetime sporting license; fee. (a) A resident lifetime sporting license authorizes a person to take fish by angling and hunt small game in the state. The license authorizes those activities authorized by the annual resident angling and resident small game hunting licenses. The license does not include a trout and salmon stamp validation, a turkey stamp validation, or any other hunting stamps required by law.

(b) The fees for a resident lifetime sporting license are:

(1) age 3 and under, $357;

(2) age 4 to age 15, $480;

(3) age 16 to age 50, $613; and

(4) age 51 and over, $413.

HIST: 2000 c 341 s 5; 1Sp2001 c 2 s 108-110

* NOTE: The amendments to subdivisions 2, 3, and 5 by Laws *2001, First Special Session chapter 2, sections 108, 109, and *110, are effective March 1, 2002. Laws 2001, First Special *Session chapter 2, sections 108, 109, and 110, the effective *dates.



Section 97A.474 Nonresident lifetime licenses.

97A.474 Nonresident lifetime licenses.

Subdivision 1. Nonresident lifetime licenses authorized. (a) The commissioner may issue a lifetime angling license or a lifetime small game hunting license to a nonresident. The license fees paid for a lifetime license are nonrefundable.

(b) The commissioner may require the holder of a lifetime license issued under this section to notify the department each year that the license is used, by:

(1) telephone or Internet notification, as specified by the commissioner; or

(2) the purchase of stamps for the license.

Subd. 2. Nonresident lifetime angling license; fee. (a) A nonresident lifetime angling license authorizes a person to take fish by angling in the state. The license authorizes those activities authorized by the annual nonresident angling license. The license does not include a trout and salmon stamp validation or other stamps required by law.

(b) The fees for a nonresident lifetime angling license are:

(1) age 3 and under, $447;

(2) age 4 to age 15, $600;

(3) age 16 to age 50, $773; and

(4) age 51 and over, $513.

Subd. 3. Nonresident lifetime small game hunting license; fee. (a) A nonresident lifetime small game hunting license authorizes a person to hunt small game in the state. The license authorizes those hunting activities authorized by the annual nonresident small game hunting license. The license does not include a turkey stamp validation or any other hunting stamps required by law.

(b) The fees for a nonresident lifetime small game hunting license are:

(1) age 3 and under, $947;

(2) age 4 to age 15, $1,280;

(3) age 16 to age 50, $1,633; and

(4) age 51 and over, $1,083.

HIST: 2000 c 341 s 6; 1Sp2001 c 2 s 111,112

* NOTE: The amendments to subdivisions 2 and 3 by Laws 2001, *First Special Session chapter 2, sections 111 and 112, are *effective March 1, 2002. Laws 2001, First Special Session *chapter 2, sections 111 and 112, the effective dates.



Section 97A.4742 Lifetime fish and wildlife trust fund.

97A.4742 Lifetime fish and wildlife trust fund.

Subdivision 1. Establishment; purpose. The lifetime fish and wildlife trust fund is established as a fund in the state treasury. All money received from the issuance of lifetime angling, small game hunting, firearm deer hunting, and sporting licenses and earnings on the fund shall be credited to the lifetime fish and wildlife trust fund.

Subd. 2. Investment of fund; use of income from fund. Money in the lifetime fish and wildlife trust fund shall be invested by the state investment board to secure the maximum return consistent with the maintenance of the perpetuity of the fund. The income received and accruing from investments of the fund shall be deposited in the lifetime fish and wildlife trust fund. Each year the commissioner of finance shall transfer from the lifetime fish and wildlife trust fund to the game and fish fund an amount equal to the amount that would otherwise have been collected from annual license fees for each lifetime license. Surcharge amounts shall be transferred based on sections 97A.071, subdivision 2, and 97A.075, subdivision 1.

Subd. 3. Lifetime license fees. By October 15 of each even-numbered year, the commissioner shall report on the adequacy of lifetime license fees and make specific requests for fee adjustments for the lifetime licenses to the legislative committees with jurisdiction over environment and natural resources finance and the commissioner of finance. The commissioner of finance shall review the fee report and make recommendations to the governor and legislature for each fee category under sections 97A.473 and 97A.474, as part of the biennial budget, under sections 16A.10 and 16A.11.

Subd. 4. Annual report. By November 15 each year, the commissioner shall submit a report to the legislative committees having jurisdiction over environment and natural resources appropriations and environment and natural resources policy. The report shall state the amount of revenue received in and expenditures made from revenue transferred from the lifetime fish and wildlife trust fund to the game and fish fund and shall describe projects funded, locations of the projects, and results and benefits from the projects. The report may be included in the game and fish fund report required by section 97A.055, subdivision 4. The commissioner shall make the annual report available to the public.

HIST: 2000 c 341 s 7



Section 97A.475 License fees.

97A.475 License fees.

Subdivision 1. Requirements for issuance. A license shall be issued when the requirements of the law are met and the license fee specified in this section is paid.

Subd. 2. Resident hunting. Fees for the following licenses, to be issued to residents only, are:

(1) for persons under age 65 to take small game, $12;

(2) for persons age 65 or over, $6;

(3) to take turkey, $18;

(4) to take deer with firearms, $25;

(5) to take deer by archery, $25;

(6) to take moose, for a party of not more than six persons, $310;

(7) to take bear, $38;

(8) to take elk, for a party of not more than two persons, $250;

(9) to take antlered deer in more than one zone, $50;

(10) to take Canada geese during a special season, $4; and

(11) to take an antlered buck throughout the state in any open deer season, except as restricted under section 97B.305, $66.

Subd. 3. Nonresident hunting. Fees for the following licenses, to be issued to nonresidents, are:

(1) to take small game, $73;

(2) to take deer with firearms, $125;

(3) to take deer by archery, $125;

(4) to take bear, $195;

(5) to take turkey, $73;

(6) to take raccoon, bobcat, fox, coyote, or lynx, $155;

(7) to take antlered deer in more than one zone, $250; and

(8) to take Canada geese during a special season, $4.

Subd. 4. Small game surcharge. Fees for annual licenses to take small game must be increased by a surcharge of $4. An additional commission may not be assessed on the surcharge and this must be stated on the back of the license with the following statement: "This $4 surcharge is being paid by hunters for the acquisition and development of wildlife lands."

Subd. 5. Hunting stamps. Fees for the following stamps and stamp validations are:

(1) migratory waterfowl stamp, $5;

(2) pheasant stamp, $5; and

(3) turkey stamp validation, $5.

Subd. 6. Resident fishing. Fees for the following licenses, to be issued to residents only, are:

(1) to take fish by angling, $17;

(2) to take fish by angling, for a combined license for a married couple, $25;

(3) to take fish by spearing from a dark house, $17; and

(4) to take fish by angling for a 24-hour period selected by the licensee, $8.50.

Subd. 7. Nonresident fishing. Fees for the following licenses, to be issued to nonresidents, are:

(1) to take fish by angling, $34;

(2) to take fish by angling limited to seven consecutive days selected by the licensee, $24;

(3) to take fish by angling for a 72-hour period selected by the licensee, $20;

(4) to take fish by angling for a combined license for a family, $46;

(5) to take fish by angling for a 24-hour period selected by the licensee, $8.50; and

(6) to take fish by angling for a combined license for a married couple, limited to 14 consecutive days selected by one of the licensees, $35.

Subd. 8. Minnesota sporting. The commissioner shall issue Minnesota sporting licenses to residents only. The licensee may take fish by angling and small game. The fee for the license is:

(1) for an individual, $23; and

(2) for a combined license for a married couple to take fish and for one spouse to take small game, $32.

Subd. 9. Repealed, 1994 c 561 s 28

Subd. 10. Trout and salmon stamp validation. The fee for a trout and salmon stamp validation is $8.50.

Subd. 11. Fish houses and dark houses; residents. Fees for the following licenses are:

(1) for a fish house or dark house that is not rented, $11.50; and

(2) for a fish house or dark house that is rented, $26.

Subd. 12. Fish houses; nonresident. Fees for fish house licenses for a nonresident are:

(1) annual, $33; and

(2) seven consecutive days, $19.

Subd. 13. Netting whitefish and ciscoes for personal consumption. The fee for a license to net whitefish and ciscoes in inland lakes and international waters for personal consumption is, for each net, $10.

Subd. 14. Repealed by amendment, 1997 c 216 s 83

Subd. 15. Fishing guides. The fee for a license to operate a charter boat and guide anglers on Lake Superior or the St. Louis river estuary is:

(1) for a resident, $35;

(2) for a nonresident, $140; or

(3) if another state charges a Minnesota resident a fee greater than $140 for a Lake Superior or St. Louis river estuary fishing guide license in that state, the nonresident fee for a resident of that state is that greater fee.

Subd. 16. Resident hunting guides. The fees for the following resident guide licenses are:

(1) to guide bear hunters, $82.50; and

(2) to guide turkey hunters, $22.

Subd. 17. Repealed, 1994 c 623 art 1 s 47

Subd. 18. Shooting preserves. The fee for a shooting preserve license is:

(1) for a private shooting preserve, $100; and

(2) for a commercial shooting preserve, $500.

Subd. 19. Taxidermists. The fee for a taxidermist license, to be issued for a three-year period to residents only, is:

(1) for persons age 18 and older, $44; and

(2) for persons under age 18, $27.50.

Subd. 20. Trapping license. The fee for a license to trap fur-bearing animals is:

(1) for persons over age 13 and under age 18, $6; and

(2) for persons age 18 and older, $20.

Subd. 21. Fur buying and selling; residents. (a) The fee for a license for a resident to buy and sell raw furs is $110.

(b) The fee for a supplemental license to buy and sell furs is $55.

Subd. 22. Fur buying and selling; nonresidents. The fee for a license for a nonresident to buy and sell raw furs is $500.

Subd. 23. Raw fur tanning. The fee for a license to tan and dress raw furs to be issued to residents and nonresidents is $16.50.

Subd. 24. Game and fur farms. The fee for a game and fur farm license is $16.50.

Subd. 25. Muskrat farms. The fee for a muskrat farm license is $11.

Subd. 26. Minnow dealers. The fees for the following licenses are:

(1) minnow dealer, $100;

(2) minnow dealer's vehicle, $15;

(3) exporting minnow dealer, $350; and

(4) exporting minnow dealer's vehicle, $15.

Subd. 27. Minnow retailers. The fees for the following licenses, to be issued to residents and nonresidents, are:

(1) minnow retailer, $15; and

(2) minnow retailer's vehicle, $15.

Subd. 28. Nonresident minnow haulers. The fees for the following licenses, to be issued to nonresidents, are:

(1) exporting minnow hauler, $675; and

(2) exporting minnow hauler's vehicle, $15.

Subd. 29. Private fish hatcheries. The fees for the following licenses to be issued to residents and nonresidents are:

(1) for a private fish hatchery, with annual sales under $200, $35;

(2) for a private fish hatchery, with annual sales of $200 or more, $70; and

(3) to take sucker eggs from public waters for a private fish hatchery, $210, plus $4 for each quart in excess of 100 quarts.

Subd. 29a. Repealed, 1992 c 566 s 23

Subd. 30. Commercial netting of fish. The fees to take commercial fish are:

(1) commercial license fees:

(i) for residents and nonresidents seining and netting in inland waters, $90;

(ii) for residents netting in Lake Superior, $50;

(iii) for residents netting in Lake of the Woods, Rainy, Namakan, and Sand Point lakes, $50;

(iv) for residents seining in the Mississippi River from St. Anthony Falls to the St. Croix River junction, $50;

(v) for residents seining, netting, and set lining in Wisconsin boundary waters from Lake St. Croix to the Iowa border, $50; and

(vi) for a resident apprentice license, $25; and

(2) commercial gear fees:

(i) for each gill net in Lake Superior, Wisconsin boundary waters, and Namakan Lake, $3.50 per 100 feet of net;

(ii) for each seine in inland waters, on the Mississippi River as described in section 97C.801, subdivision 2, and in Wisconsin boundary waters, $7 per 100 feet;

(iii) for each commercial hoop net in inland waters, $1.25;

(iv) for each submerged fyke, trap, and hoop net in Lake Superior, St. Louis Estuary, Lake of the Woods, and Rainy, Namakan, and Sand Point lakes, and for each pound net in Lake Superior, $15;

(v) for each stake and pound net in Lake of the Woods, $60; and

(vi) for each set line in the Wisconsin boundary waters, $20.

Subd. 31. Repealed by amendment, 1997 c 216 s 83

Subd. 32. Repealed by amendment, 1997 c 216 s 83

Subd. 33. Repealed by amendment, 1997 c 216 s 83

Subd. 34. Repealed by amendment, 1997 c 216 s 83

Subd. 35. Repealed by amendment, 1997 c 216 s 83

Subd. 36. Repealed by amendment, 1997 c 216 s 83

Subd. 37. Repealed by amendment, 1997 c 216 s 83

Subd. 38. Fish buyers. The fees for licenses to buy fish from commercial fishing licensees to be issued residents and nonresidents are:

(1) for Lake Superior fish bought for sale to retailers, $70;

(2) for Lake Superior fish bought for sale to consumers, $15;

(3) for Lake of the Woods, Namakan, Sand Point, and Rainy Lake fish bought for sale to retailers, $140; and

(4) for Lake of the Woods, Namakan, Sand Point, and Rainy Lake fish bought for shipment only on international boundary waters, $15.

Subd. 39. Fish packer. The fee for a license to prepare dressed game fish for transportation or shipment is $20.

Subd. 40. Fish vendors. The fee for a license to use a motor vehicle to sell fish is $35.

Subd. 41. Turtle sellers. The fee for a license to take, transport, purchase, and possess turtles for sale is $70.

Subd. 42. Frog dealers. The fee for the licenses to deal in frogs that are to be used for purposes other than bait are:

(1) for a resident to purchase, possess, and transport frogs, $100;

(2) for a nonresident to purchase, possess, and transport frogs, $280; and

(3) for a resident to take, possess, transport, and sell frogs, $15.

Subd. 43. Duplicate licenses. The fees for duplicate licenses are:

(1) for licenses to take big game, $5; and

(2) for other licenses, $2.

Subd. 44. Replacement licenses. The fee for a replacement firearms deer license is $5.

HIST: 1986 c 386 art 1 s 68; 1987 c 149 art 1 s 32; 1987 c 318 s 2; 1987 c 373 s 9; 1987 c 404 s 122-131; 1988 c 437 s 1,2; 1989 c 266 s 1; 1989 c 335 art 1 s 87-123; 1990 c 605 s 5; 1991 c 254 art 2 s 30-32; 1993 c 172 s 56; 1993 c 231 s 27; 1994 c 561 s 16-20; 1994 c 623 art 1 s 24; 1Sp1995 c 1 s 23,24; 1996 c 364 s 4; 1996 c 410 s 29-36; 1997 c 216 s 83; 1997 c 226 s 23,24; 1999 c 57 s 1; 2000 c 341 s 8; 2000 c 463 s 5-13; 2000 c 473 s 5; 2000 c 495 s 34,35; 1Sp2001 c 2 s 113-115

* NOTE: The amendments to subdivisions 5 and 10 by Laws *2001, First Special Session chapter 2, sections 113 and 115, are *effective March 1, 2002. Laws 2001, First Special Session *chapter 2, sections 113 and 115, the effective dates.

* NOTE: The amendment to subdivision 6 by Laws 2001, First *Special Session chapter 2, section 114, is effective March 1, *2003. Laws 2001, First Special Session chapter 2, section 114, *the effective date.



Section 97A.481 License applications; penalty.

97A.481 License applications; penalty.

All information required on a license application form must be furnished. The application must be made in writing and is subject to the penalty prescribed in section 97A.301, subdivision 1, clause (5).

HIST: 1986 c 386 art 1 s 69; 1987 c 149 art 1 s 33; 1989 c 287 s 3



Section 97A.485 Issuance of licenses.

97A.485 Issuance of licenses.

Subdivision 1. Commissioner. The commissioner shall issue and sell licenses. The commissioner shall furnish licenses and applications to agents authorized to issue licenses.

Subd. 1a. Repealed, 1992 c 513 art 3 s 79

Subd. 2. County auditors to sell licenses. County auditors are agents of the commissioner for the issuance and sale of licenses. The commissioner may require a county auditor to provide a corporate surety bond in addition to the auditor's official bond.

Subd. 2a. Licenses to take additional deer. The commissioner may appoint federal, state, or local government employees to be agents of the commissioner for the sale of licenses or permits to take additional deer under section 97B.301, subdivision 4. A bond is not required of a government employee appointed under this subdivision.

Subd. 3. Appointment of subagents. A county auditor may appoint residents to be subagents of the auditor within the county or adjacent counties to issue and sell licenses. The auditor shall notify the commissioner of the name and address of a subagent when appointed. The appointment may be revoked by the auditor at any time, and when directed by the commissioner, the auditor must revoke the appointment.

Subd. 4. Application to sell licenses by subagent. To be a subagent, a person must apply in writing to an appropriate county auditor in a manner approved by the commissioner. The auditor must provide a subagent the choice either to provide a bond for licenses on consignment, or pay for licenses before furnishing the licenses. License application forms may only be furnished to subagents in groups of ten or more for resident licenses and five or more for nonresident licenses.

Subd. 5. County auditors responsible for licenses and fees. (a) The county auditor is responsible for licenses and fees received by the subagents, except in a county that has a population over 150,000 and an area greater than 5,000 square miles and in a county where the county auditor does not retain fees paid for licenses. In these counties the responsibility imposed on the county auditor is imposed on the county.

(b) The county auditor must promptly deposit all money received from the sale of licenses with the county treasurer. The auditor must promptly submit payments and required reports as required by the commissioner.

Subd. 6. Licenses to be sold and issuing fees. (a) Persons authorized to sell licenses under this section must sell the following licenses for the license fee and the following issuing fees:

(1) to take deer or bear with firearms and by archery, the issuing fee is $1;

(2) Minnesota sporting, the issuing fee is $1; and

(3) to take small game, for a person under age 65 to take fish by angling or for a person of any age to take fish by spearing, and to trap fur-bearing animals, the issuing fee is $1;

(4) for a trout and salmon stamp that is not issued simultaneously with an angling or sporting license, an issuing fee of 50 cents may be charged at the discretion of the authorized seller; and

(5) for stamps other than a trout and salmon stamp, and for a special season Canada goose license, there is no fee.

(b) An issuing fee may not be collected for issuance of a trout and salmon stamp if a stamp validation is issued simultaneously with the related angling or sporting license. Only one issuing fee may be collected when selling more than one trout and salmon stamp in the same transaction after the end of the season for which the stamp was issued.

(c) The auditor or subagent shall keep the issuing fee as a commission for selling the licenses.

(d) The commissioner shall collect the issuing fee on licenses sold by the commissioner.

(e) A license, except stamps, must state the amount of the issuing fee and that the issuing fee is kept by the seller as a commission for selling the licenses.

(f) For duplicate licenses, the issuing fees are:

(1) for licenses to take big game, 75 cents; and

(2) for other licenses, 50 cents.

Subd. 7. County auditor's commission. The county auditor shall retain for the county treasury a commission of four percent of all license fees collected by the auditor and the auditor's subagents, excluding:

(1) the small game surcharge;

(2) all issuing fees;

(3) $2.50 of the license fee for the licenses in section 97A.475, subdivisions 6, clauses (1), (3), and (5), 7, 8, 12, and 13; and

(4) the license to take fish by angling for persons age 65 and over. In addition, the auditor shall collect the issuing fees on licenses sold by the auditor to a licensee.

Subd. 8. Redemption of unsold licenses. The commissioner must redeem unsold licenses submitted within the redemption time prescribed by the commissioner. Licenses that are not submitted for redemption within the prescribed time are considered to have been sold and the auditor or county to whom the licenses were furnished are accountable for them. A county auditor must refund the license fees prepaid by the auditor's subagent for unsold licenses submitted within a time period established by the commissioner. Unsold resident and nonresident 24-hour angling licenses held by a subagent may not be returned prior to the end of the license year unless the appointment of the subagent is revoked under subdivision 3, or voluntarily terminated by the subagent.

Subd. 9. Certain licenses not to be issued after season opens. The following licenses may not be issued after the day before the opening of the related firearms season:

(1) to guide bear hunters; and

(2) to guide turkey hunters.

Subd. 10. Return of unsold deer and bear licenses. Subagents must return stubs and unsold licenses for the taking of deer to the county auditor on the first business day after the first day of the firearms deer season. Subagents must return stubs and unsold licenses for guiding bear hunters to the county auditor as prescribed by the commissioner.

Subd. 11. Rules for accounting and procedures. The commissioner shall prescribe rules for the accounting and procedural requirements necessary to assure the efficient handling of licenses and license fees. The commissioner may, by rule, establish standards for the appointment and revocation of subagents to assure the efficient distribution of licenses throughout the state.

Subd. 12. Youth deer license. The commissioner may, for a fee of $5.50, issue to a resident under the age of 16 a license, without a tag, to take deer with firearms. A youth holding a license issued under this subdivision may hunt under the license only if accompanied by a licensed hunter who is at least 18 years of age and possesses a valid tag. A deer taken by a youth holding a license issued under this subdivision must be promptly tagged by the licensed hunter accompanying the youth. Section 97B.301, subdivision 6, does not apply to a youth holding a license issued under this subdivision.

HIST: 1986 c 386 art 1 s 70; 1987 c 404 s 132; 1988 c 437 s 3; 1989 c 287 s 4; 1989 c 335 art 1 s 124; 1990 c 608 art 7 s 1; 1991 c 227 s 1; 1991 c 254 art 2 s 33; 1991 c 259 s 23; 1992 c 462 s 14; 1993 c 231 s 28,29; 1993 c 310 s 5; 1994 c 561 s 21,22; 1994 c 623 art 1 s 25; 1994 c 632 art 2 s 25; 1997 c 226 s 25-27; 2000 c 463 s 14; 1Sp2001 c 2 s 116

* NOTE: The amendment to subdivision 6 by Laws 2001, First *Special Session chapter 2, section 116, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 116, *the effective date.



Section 97A.501 Wild animals; general restrictions.

97A.501 Wild animals; general restrictions.

Subdivision 1. General restrictions. A person may not take, buy, sell, transport, or possess a protected wild animal unless allowed by the game and fish laws. The ownership of all wild animals is in the state, unless the wild animal has been lawfully acquired under the game and fish laws. The ownership of a wild animal that is lawfully acquired reverts to the state if a law relating to sale, transportation, or possession of the wild animal is violated.

Subd. 2. Endangered species. A person may not take, import, transport, or sell an endangered species of wild animal, or sell, or possess with intent to sell an article made from the parts of a wild animal, except as provided in section 84.0895.

Subd. 3. Contraceptive chemicals. (a) A person may not administer contraceptive chemicals to noncaptive wild animals without a permit issued by the commissioner.

(b) The commissioner shall adopt rules establishing standards and guidelines for the administration of contraceptive chemicals to noncaptive wild animals. The rules may specify chemical delivery methods and devices and monitoring requirements.

HIST: 1986 c 386 art 1 s 71; 1987 c 384 art 1 s 10; 1994 c 623 art 1 s 26



Section 97A.502 Deer killed by motor vehicles.

97A.502 Deer killed by motor vehicles.

Deer killed by a motor vehicle on a public road must be removed by the road authority, as defined by section 160.02, subdivision 9. The commissioner of natural resources must provide to all road authorities standard forms for statistical purposes and the tracking of wild animals.

HIST: 1987 c 404 s 133; 1988 c 437 s 4



Section 97A.505 Possession of wild animals.

97A.505 Possession of wild animals.

Subdivision 1. Repealed, 1987 c 149 art 1 s 54

Subd. 2. Possession of unlawful animals brought into the state prohibited. A person may not possess a wild animal that has been unlawfully taken, bought, sold, or possessed outside the state, or unlawfully shipped into the state.

Subd. 3. Repealed, 1987 c 149 art 1 s 54

Subd. 3a. Transportation of animals into state. Wild animals lawfully taken, bought, sold, or possessed outside the state may be brought or shipped into the state unless otherwise provided by law.

Subd. 3b. Wild animals taken on Red Lake Reservation lands within the Northwest Angle. Wild animals taken and tagged in accordance with the Red Lake Band's conservation code on the Red Lake Reservation lands in Minnesota north of the 49th parallel shall be considered lawfully taken and possessed under state law.

Subd. 4. Storage of protected wild animals. A person that stores protected wild animals for others must plainly mark the package, in ink, with the name and address of the owner, the license number of the person taking the animal, and the number and species in the package. A person may not use a commercial cold storage warehouse for protected wild animals, except lawfully taken fish and furs.

Subd. 5. License not required for animals acquired by gift. Lawfully taken protected wild animals may be transferred by gift. A person is not required to have a license to possess and transport protected wild animals acquired by gift.

Subd. 6. Repealed, 1987 c 149 art 1 s 54

Subd. 7. Exceptions to this section. This section does not apply to mounted specimens of wild animals, antlers, tanned hides, and dressed furs lawfully taken.

HIST: 1986 c 386 art 1 s 72; 1987 c 149 art 1 s 34,35; 1993 c 231 s 30,31; 2000 c 406 s 1



Section 97A.511 Fur-bearing animals.

97A.511 Fur-bearing animals.

The skins of fur-bearing animals and the flesh of beaver, muskrat, raccoon, rabbits and hares, legally taken and bearing the required seals or tags required by the game and fish laws, may be bought, sold, and transported at any time. The flesh of beaver, raccoon, rabbits, and hare may not be transported out of the state.

HIST: 1986 c 386 art 1 s 73



Section 97A.512 Sale of inedible portions of big game animals, fur-bearing animals, fish, and game birds other than migratory waterfowl.

97A.512 Sale of inedible portions of big game animals, fur-bearing animals, fish, and game birds other than migratory waterfowl.

(a) Except as otherwise provided by the game and fish laws and as restricted in this section, a person may possess, transport, buy, or sell the following inedible portions of lawfully taken or acquired big game animals, fur-bearing animals, fish, and game birds other than migratory waterfowl: bones, including skulls; sinews; hides and skins; hooves; teeth; claws; and antlers.

(b) A person may not buy or sell bear paws, unless attached to the hide, or bear gallbladders.

HIST: 1992 c 589 s 3; 2001 c 185 s 29



Section 97A.515 Pelts, skins, and hides taken on Indian reservations.

97A.515 Pelts, skins, and hides taken on Indian reservations.

The pelts, skins, and hides of protected wild animals taken on an Indian reservation in this state, except the Fond du Lac reservation, may be transported, sold, and disposed of as prescribed by the commissioner.

HIST: 1986 c 386 art 1 s 74



Section 97A.521 Transportation of wild animals; generally.

97A.521 Transportation of wild animals; generally.

Subdivision 1. General authority; residents. A resident may transport wild animals to any place in the state if the resident and the animals are in the same vehicle.

Subd. 2. General authority; nonresidents. A nonresident may transport wild animals taken in the state if the nonresident and the animals are in the same vehicle.

Subd. 3. Wild animals in containers. A person that transports wild animals in a container must mark or identify the container as prescribed under the game and fish laws or by commissioner's rule.

Subd. 4. Animals that may be lawfully sold. During the open season a person may transport a protected wild animal within the state, and to a destination outside the state, if the animal may be lawfully sold and the transportation is not otherwise prohibited.

Subd. 5. Unlawful wild animals prohibited. A person may not transport wild animals taken, bought, sold, or possessed in violation of the game and fish laws.

HIST: 1986 c 386 art 1 s 75; 1991 c 259 s 23



Section 97A.525 Transportation of wild animals by common carrier.

97A.525 Transportation of wild animals by common carrier.

Subdivision 1. Residents. A resident may transport wild animals within the state by common carrier without being in the vehicle if the resident has the license required to take the animals and they are shipped to the resident. The wild animals that may be transported by common carrier are:

(1) deer, bear, elk, and moose;

(2) undressed game birds; and

(3) fish.

Subd. 2. Nonresidents. A nonresident may transport wild animals by common carrier without being in the vehicle if the nonresident has the license required to take the animals and they are shipped to the nonresident.

Subd. 3. Employee of carrier. An employee of a carrier may not transport wild animals as baggage while performing duties for the carrier.

Subd. 4. Statement required for protected wild animals. A person that transports protected wild animals by common carrier, including animals carried in baggage, must attach a statement to each shipment. The statement must include the name, address, and license number of the person shipping the animals, the number and species of the animals in the shipment, and the signature of the licensee.

Subd. 5. Carrier must be shown shipper's license. A common carrier may not accept a shipment of big or small game unless the carrier is shown the license of the shipper to take the game.

Subd. 6. Waybill must specify animals. The waybill or receipt issued by a common carrier to a shipper must specify the number and species of wild animals being shipped.

Subd. 7. Animals in possession of shipper. Wild animals that are transported by common carrier are considered to be in the possession of the shipper.

HIST: 1986 c 386 art 1 s 76; 1987 c 373 s 10



Section 97A.531 Shipment of wild animals taken in Canada.

97A.531 Shipment of wild animals taken in Canada.

Subdivision 1. Shipping coupons. A person may ship, within or out of the state, wild animals lawfully taken and possessed in Canada and that have lawfully entered the state. The shipment must have the shipping coupons required for a shipment originating in the province where the animals were taken.

Subd. 2. Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48

Subd. 3. Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48

Subd. 4. Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48

Subd. 5. Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48

Subd. 6. Repealed, 1995 c 220 s 141; 1995 c 224 s 126; 1Sp1995 c 1 s 48

Subd. 7. Repealed, 1995 c 224 s 127; 1Sp1995 c 1 s 49

HIST: 1986 c 386 art 1 s 77; 1993 c 269 s 8; 1994 c 479 s 1; 1994 c 623 art 1 s 27; 1995 c 224 s 51; 1Sp1995 c 1 s 25



Section 97A.535 Possession and transportation of deer, bear, elk, and moose.

97A.535 Possession and transportation of deer, bear, elk, and moose.

Subdivision 1. Tags required. A person may not possess or transport deer, bear, elk, or moose taken in the state unless a tag is attached to the carcass in a manner prescribed by the commissioner. The commissioner must prescribe the type of tag that has the license number of the owner, the year of its issue, and other information prescribed by the commissioner. The tag must be attached to the deer, bear, elk, or moose at the site of the kill before the animal is removed from the site of the kill, and must remain attached to the animal until the animal is processed for storage.

Subd. 2. Registration required. Deer, bear, elk, and moose must be registered as prescribed by the commissioner, in addition to the tag required in subdivision 1.

Subd. 2a. Quartering of deer allowed. A deer that has been tagged as required in subdivision 1 may be quartered at the site of the kill. The animal's head must remain attached to one of the quarters. The quarters must be presented together for registration under subdivision 2 and must remain together until the deer is processed for storage.

Subd. 3. Transportation period restricted. A person may transport deer, bear, one elk, or moose during the open season and the two days following the season, and afterwards as prescribed by the commissioner.

Subd. 4. Transportation by person other than licensee. A person other than the licensee may transport deer, bear, elk, or moose that the licensee has registered as prescribed by the commissioner. A tag must be attached to the animal and marked in ink with the address, license number, signature of the licensee, and the locations from which and to which the animal is being transported.

Subd. 5. Heads, hides, and claws. A resident that has a license to take deer, bear, elk, or moose may transport the head or hide of the animal within or out of the state for mounting or tanning. The hides of deer, bear, elk, and moose, and the claws of bear legally taken and with the tags that are required by this section, may be bought, sold, and transported at any time.

HIST: 1986 c 386 art 1 s 78; 1987 c 149 art 1 s 36,37; 1987 c 373 s 11; 1991 c 241 s 6; 1993 c 231 s 32; 1996 c 410 s 37



Section 97A.541 Repealed, 1993 c 269 s 32

97A.541 Repealed, 1993 c 269 s 32



Section 97A.545 Transportation of game birds.

97A.545 Transportation of game birds.

Subdivision 1. Residents shipping by common carrier. A resident that ships game birds to the resident by common carrier without being in the vehicle may not make more than three shipments during a license year. A shipment may not contain more than the resident's daily limit.

Subd. 2. Nonresidents shipping by common carrier. A nonresident that ships game birds to the nonresident by common carrier without being in the vehicle must obtain a shipping permit from the commissioner. The commissioner shall issue the permit upon request, without a fee. The carrier receiving the shipment must cancel the permit as prescribed by the commissioner.

Subd. 3. Shipping to other persons. A person must obtain a permit from the commissioner to ship game birds to another person within or out of the state. The person must have the licenses required to take the game birds.

Subd. 4. Game birds taken outside of this state. (a) A person may transport into the state game birds that are lawfully taken and possessed outside of this state.

(b) A resident may ship the game birds by common carrier within the state. A nonresident may ship the game birds out of the state by common carrier. Each shipment must be tagged or sealed by a conservation officer as prescribed by the commissioner.

Subd. 5. Birds must be in undressed condition; exceptions. (a) Except as provided in paragraph (b), a person may ship or otherwise transport game birds in an undressed condition only.

(b) Paragraph (a) does not apply if the birds being shipped or otherwise transported:

(1) were taken on a shooting preserve and are marked or identified in accordance with section 97A.121, subdivision 5; or

(2) were taken, dressed, and lawfully shipped or otherwise transported in another state.

HIST: 1986 c 386 art 1 s 80; 1987 c 149 art 1 s 38; 1987 c 384 art 1 s 11; 1993 c 231 s 33-36



Section 97A.551 Transportation of fish.

97A.551 Transportation of fish.

Subdivision 1. Repealed, 1987 c 149 art 1 s 54

Subd. 2. Fish transported through state. A person may not transport game fish taken in another state or country through the state during the closed season or in excess of the possession limit unless the fish are:

(1) transported by common carrier; or

(2) tagged, sealed, or marked as prescribed by the commissioner.

Subd. 3. Shipping fish. A person that has a license to take fish may make three shipments of fish in a license year to any person within or out of the state after obtaining a permit for each shipment from the commissioner. A shipment may not contain more than a possession limit of one species of fish per licensee.

Subd. 4. Walleye; northern pike. Walleye and northern pike may be possessed, transported, or shipped in a dressed or undressed condition.

Subd. 5. Preparation and packing of fish for transportation. The commissioner may adopt rules for the preparation and packing of fish for transportation.

HIST: 1986 c 386 art 1 s 81; 1987 c 149 art 1 s 39; 1993 c 185 s 1; 1993 c 231 s 37



Section 97A.552 Fishing regulations; executive order.

97A.552 Fishing regulations; executive order.

Subdivision 1. Order authorized. (a) The governor may by executive order:

(1) require that fish that are lawfully taken by angling and possessed in Canada be brought into the state in-the-round;

(2) authorize fish lawfully taken by angling in Canada to be transported within the state or out of the state by a nonresident;

(3) require that a Minnesota resident transporting in Minnesota fish that have been taken by angling in Canada possess a Minnesota angling license; and

(4) require that any advertisement of fishing resorts or facilities in Canada in printed or broadcast form originating or distributed within the state must contain a summary of the requirement of clause (1) and penalty for noncompliance.

(b) An executive order issued under paragraph (a) is effective the day following the filing of a certified copy thereof in the office of the secretary of state, and remains in effect until rescinded by order of the governor.

Subd. 2. Penalty for noncompliance. A violation of an executive order imposing the requirement in subdivision 1, paragraph (a), clause (1), is a misdemeanor, and in addition to any criminal penalty imposed, fish brought into or transported within the state contrary to that executive order must be confiscated, and a penalty of $10 for each fish must be imposed.

HIST: 1995 c 224 s 52; 1Sp1995 c 1 s 26






Chapter 97B Hunting

Section 97B.001 Trespass.

97B.001 Trespass.

Subdivision 1. Agricultural land definition. For purposes of this section, "agricultural land" means land:

(1) that is plowed or tilled;

(2) that has standing crops or crop residues;

(3) within a maintained fence for enclosing domestic livestock;

(4) that is planted native or introduced grassland or hay land; or

(5) that is planted to short rotation woody crops as defined in section 41B.048, subdivision 4.

Subd. 1a. Outdoor recreation definition. "Outdoor recreation" means any voluntary activity, including hunting, fishing, trapping, boating, hiking, camping, and engaging in winter sports, which is conducted primarily for the purposes of pleasure, rest, or relaxation and is dependent upon or derives its principal benefit from natural surroundings.

Subd. 2. Permission required to enter agricultural land for outdoor recreation purposes. Except as provided in subdivisions 5 and 6, a person may not enter agricultural land for outdoor recreation purposes, without first obtaining permission of the owner, occupant, or lessee.

Subd. 3. Remaining on land prohibited after notice. Except as provided in subdivision 6, a person may not remain on any land for outdoor recreation purposes after being orally told not to do so by the owner, occupant, or lessee.

Subd. 4. Entering posted land prohibited; signs. (a) Except as provided in subdivision 6, a person may not enter, for outdoor recreation purposes, any land that is posted under this subdivision without first obtaining permission of the owner, occupant, or lessee.

(b) The owner, occupant, or lessee of private land, or an authorized manager of public land may prohibit outdoor recreation on the land by posting signs once each year that:

(1) state "no trespassing" or similar terms;

(2) display letters at least two inches high;

(3) either:

(i) are signed by the owner, occupant, lessee, or authorized manager; or

(ii) include the legible name and telephone number of the owner, occupant, lessee, or authorized manager; and

(4) either:

(i) are at intervals of 1,000 feet or less along the boundary of the area, or in a wooded area where boundary lines are not clear, at intervals of 500 feet or less; or

(ii) mark the primary corners of each parcel of land and access roads and trails at the point of entrance to each parcel of land except that corners only accessible through agricultural land need not be posted.

(c) A person may not erect a sign that prohibits outdoor recreation or trespassing where the person does not have a property right, title, or interest to use the land.

Subd. 5. Retrieving wounded game. Except as provided in subdivision 3, a person on foot may, without permission of the owner, occupant, or lessee, enter land that is not posted under subdivision 4, to retrieve a wounded animal that was lawfully shot. The hunter must leave the land immediately after retrieving the wounded game.

Subd. 6. Retrieving hunting dogs. A person on foot may, without permission of the owner, occupant, or lessee, enter private land without a firearm to retrieve a hunting dog. After retrieving the dog, the person must immediately leave the premises.

Subd. 7. Taking with firearms in certain areas. (a) A person may not take a wild animal with a firearm within 500 feet of a building occupied by a human or livestock without the written permission of the owner, occupant, or lessee:

(1) on another person's private land; or

(2) on a public right-of-way.

(b) A person may not take a wild animal with a firearm without the permission of the owner, occupant, or lessee, within 500 feet of a stockade or corral containing livestock.

(c) A person may not take a wild animal on any land where the person is prohibited from entering by this section.

Subd. 8. Destruction of property; gate closing. A person may not:

(1) wound or kill another person's domestic animal;

(2) destroy, cut, or tear down another person's fence, building, grain, crops, live tree, or sign erected under subdivision 4; or

(3) pass through another person's closed gate without returning the gate to its original position.

HIST: 1986 c 386 art 2 s 1; 1987 c 149 art 1 s 40-42; 1996 c 301 s 1-7; 1Sp2001 c 2 s 117



Section 97B.002 Civil trespass.

97B.002 Civil trespass.

Subdivision 1. Authority to issue. Conservation officers, sheriffs, and deputies may issue citations to a person who trespasses in violation of section 84.90 or 97B.001 or removes a sign posted to prevent trespass without permission of the owner of the property.

Subd. 2. Penalty amount. The citation must impose the following penalty amounts:

(1) $50 for the first violation;

(2) $200 for the second violation in a three-year period;

(3) for a third or subsequent violation in a three-year period, the penalty shall be $500 and loss of every license or registration being used; and

(4) $50 for removal of a sign posted pursuant to this section.

Subd. 3. Appeals. Citations may be appealed under the procedures in section 116.072, subdivision 6, if the person requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement of field citations. Field citations may be enforced under section 116.072, subdivisions 9 and 10.

Subd. 5. Cumulative remedy. The authority to issue field citations is in addition to other remedies available under statutory or common law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

Subd. 6. Payment of penalty. Penalty amounts shall be remitted within 30 days of issuance of the penalty citation to the issuer.

Subd. 7. Allocation of penalty amounts. Penalty amounts are deposited to the county or the commissioner for deposit in the game and fish fund depending upon who issues the citation.

HIST: 1996 c 301 s 8; 2000 c 466 s 2



Section 97B.005 Training dogs.

97B.005 Training dogs.

Subdivision 1. Field training; permit required for certain period. A person may not train hunting dogs afield from April 16 to July 14 except by special permit. The commissioner may issue a special permit, without a fee, to train hunting dogs afield on land owned by the trainer or on land that the owner provides written permission. The written permission must be carried in personal possession of the trainer while training the dogs.

Subd. 2. Restriction on ammunition while training. A person training a dog afield and carrying a firearm may only have blank cartridges and shells in personal possession when the season is not open for any game bird, except as provided in subdivision 3.

Subd. 3. Permits for organizations and individuals to use game birds and firearms. The commissioner may issue special permits, without a fee, to organizations and individuals to use firearms and live ammunition on domesticated birds or banded game birds from game farms for holding field trials and training hunting dogs.

Subd. 4. Use of raccoons. The commissioner may issue special permits, without a fee, to possess one raccoon to train dogs for raccoon hunting.

HIST: 1986 c 386 art 2 s 2; 1993 c 269 s 9,10



Section 97B.011 Dogs pursuing big game.

97B.011 Dogs pursuing big game.

A person who observes a dog wounding, killing, or pursuing in a manner that endangers big game may kill the dog:

(1) at any time, if the person is a peace officer or conservation officer; or

(2) between January 1 and July 14, if the person is not a peace officer or conservation officer and the discharge of firearms is allowed.

The officer or person is not liable for damages for killing the dog.

HIST: 1986 c 386 art 2 s 3; 1994 c 575 s 1



Section 97B.015 Firearms safety and wildlife identification course.

97B.015 Firearms safety and wildlife identification course.

Subdivision 1. Establishment. The commissioner shall make rules establishing a statewide course in the safe use of firearms and identification of wild mammals and birds. At least one course must be held within the boundary of each school district. The courses must be conducted by the commissioner in cooperation with other organizations. The courses must instruct youths in commonly accepted principles of safety in hunting and handling common hunting firearms and identification of various species of wild mammals and birds by sight and other unique characteristics.

Subd. 2. Administration, supervision, and enforcement. (a) The commissioner shall appoint a qualified person from the enforcement division under civil service rules as supervisor of hunting safety and prescribe the duties and responsibilities of the position. The commissioner shall determine and provide the enforcement division with the necessary personnel for this section.

(b) The commissioner may appoint one or more county directors of hunting safety in each county. An appointed county director is responsible to the enforcement division. The enforcement division may appoint instructors necessary for this section. County directors and instructors shall serve on a voluntary basis without compensation. The enforcement division must supply the materials necessary for the course. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training.

Subd. 3. Liability insurance. The commissioner shall obtain insurance to cover all liability incurred by the county directors and instructors for bodily injury, death, and property damage in the performance of their duties under this section.

Subd. 4. Student fee. To defray the expense of the course, the enforcement division shall collect a fee from each person that takes the firearm safety course. The commissioner shall establish a fee that neither significantly overrecovers nor underrecovers costs, including overhead costs, involved in providing the services. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees shall be deposited in the game and fish fund and the amount thereof is appropriated annually to the enforcement division of the department of natural resources for the administration of the program. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses.

Subd. 5. Firearms safety certificate. The commissioner shall issue a firearms safety certificate to a person that satisfactorily completes the required course of instruction. A certificate may not be issued to a person under age 12. A person that is age 11 may take the firearms safety course and may receive a firearms safety certificate at age 12. The form and content of the firearms safety certificate shall be prescribed by the commissioner.

Subd. 6. Provisional certificate for persons with mental retardation or a related condition. Upon the recommendation of a course instructor, the commissioner may issue a provisional firearms safety certificate to a person who satisfactorily completes the classroom portion of the firearms safety course but is unable to pass the written or an alternate format exam portion of the course because of mental retardation or a related condition as defined in section 97B.1055, subdivision 1. The certificate is valid only when used according to section 97B.1055.

HIST: 1986 c 386 art 2 s 4; 1989 c 45 s 1; 2000 c 473 s 6; 2000 c 495 s 36,37



Section 97B.020 Firearms safety certificate required.

97B.020 Firearms safety certificate required.

(a) Except as provided in this section, a person born after December 31, 1979, may not obtain an annual license to take wild animals by firearms unless the person has a firearms safety certificate or equivalent certificate, driver's license or identification card with a valid firearms safety qualification indicator issued under section 171.07, subdivision 13, previous hunting license, or other evidence indicating that the person has completed in this state or in another state a hunter safety course recognized by the department under a reciprocity agreement. A person who is on active duty and has successfully completed basic training in the United States armed forces, reserve component, or national guard may obtain a hunting license or approval authorizing hunting regardless of whether the person is issued a firearms safety certificate.

(b) A person born after December 31, 1979, may not use a lifetime license to take wild animals by firearms, unless the person meets the requirements for obtaining an annual license under paragraph (a).

HIST: 1991 c 63 s 1; 1999 c 231 s 125; 2000 c 341 s 9



Section 97B.021 Possession of firearms by persons under age 16.

97B.021 Possession of firearms by persons under age 16.

Subdivision 1. Restrictions. (a) Except as provided in this subdivision, a person under the age of 16 may not possess a firearm, unless accompanied by a parent or guardian.

(b) A person under age 16 may possess a firearm without being accompanied by a parent or guardian:

(1) on land owned by, or occupied as the principal residence of, the person or the person's parent or guardian;

(2) while participating in an organized target shooting program with adult supervision;

(3) while the person is participating in a firearms safety program or traveling to and from class; or

(4) if the person is age 14 or 15 and has a firearms safety certificate.

Subd. 2. Seizure of unlawfully possessed firearms. A law enforcement officer shall seize a firearm used in violation of this section. The officer must tag the seized firearm with the name and address of the person from whom it was taken and give the person a receipt. The firearm shall be placed in the custody of the conservation officer in charge of the area where the seizure was made.

Subd. 3. Return or forfeiture of seized firearms. A firearm seized under this section must be returned to the person from whom it was seized when the person presents a firearms safety certificate to the conservation officer. The person must present the certificate within 90 days after the beginning of the first firearms training course in the county after the firearm was seized. If the person does not present a certificate, the firearm is contraband and forfeited to the state, and shall be disposed of as prescribed by the commissioner.

HIST: 1986 c 386 art 2 s 5; 1996 c 410 s 38



Section 97B.025 Hunter and trapper education.

97B.025 Hunter and trapper education.

The commissioner may establish education courses for hunters and trappers. The commissioner shall collect a fee from each person attending a course. The commissioner shall establish a fee that neither significantly over recovers nor under recovers costs, including overhead costs, involved in providing the services. The fee is not subject to the rulemaking provisions of chapter 14 and section 14.386 does not apply. The fees shall be deposited in the game and fish fund and the amount thereof is appropriated annually to the enforcement division of the department of natural resources for the administration of the program. In addition to the fee established by the commissioner, instructors may charge each person up to the established fee amount for class materials and expenses. School districts may cooperate with the commissioner and volunteer instructors to provide space for the classroom portion of the training.

HIST: 1986 c 386 art 2 s 6; 1996 c 305 art 3 s 9; 1999 c 250 art 3 s 8; 2000 c 495 s 38

* NOTE: The amendment to this section by Laws 1999, chapter *250, article 3, section 8, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 97B.031 Use and possession of firearms.

97B.031 Use and possession of firearms.

Subdivision 1. Firearms and ammunition that may be used to take big game. (a) A person may take big game with a firearm only if:

(1) the rifle, shotgun, and handgun used is a caliber of at least .23 inches;

(2) the firearm is loaded only with single projectile ammunition;

(3) a projectile used is a caliber of at least .23 inches and has a soft point or is an expanding bullet type;

(4) the ammunition has a case length of at least 1.285 inches;

(5) the muzzle-loader used is incapable of being loaded at the breech;

(6) the smooth-bore muzzle-loader used is a caliber of at least .45 inches; and

(7) the rifled muzzle-loader used is a caliber of at least .40 inches.

(b) A person may not take big game with a .30 caliber M-1 carbine cartridge.

(c) Notwithstanding paragraph (a), clause (4), a person may take big game with a ten millimeter cartridge that is at least 0.95 inches in length and may take big game with a .45 Winchester Magnum cartridge.

Subd. 2. Handguns for small game. A person may take small game with a handgun of any caliber in a manner prescribed by the commissioner.

Subd. 3. Firearms larger than ten gauge prohibited. A person may not use a firearm with a bore larger than a ten gauge to take a protected wild animal.

Subd. 4. Silencers prohibited. A person may not own or possess a silencer for a firearm or a firearm equipped to have a silencer attached.

HIST: 1986 c 386 art 2 s 7; 1989 c 153 s 1; 1989 c 287 s 7; 2000 c 473 s 7



Section 97B.035 Restrictions on archery equipment.

97B.035 Restrictions on archery equipment.

Subdivision 1. Hunting with bows released by mechanical devices. (a) A person may not hunt with a bow drawn, held, or released by a mechanical device, except with a disabled hunter permit issued under section 97B.106 or as provided in paragraph (b).

(b) A person may use a mechanical device attached to the bowstring if the person's own strength draws, holds, and releases the bowstring.

Subd. 2. Possession of crossbows. A person may not possess a crossbow outdoors or in a motor vehicle during the open season for any game, unless the crossbow is unstrung, and in a case or in a closed trunk of a motor vehicle.

Subd. 3. Poisoned and explosive arrows. A person may not hunt with an arrow that is poisoned or has an explosive tip.

Subd. 4. Authority of commissioner. The commissioner may not impose restrictions on the possession, transportation, or use of archery equipment except as specifically authorized by law.

HIST: 1986 c 386 art 2 s 8; 1987 c 170 s 1; 1989 c 209 art 2 s 1; 1994 c 623 art 1 s 28



Section 97B.041 Possession of firearms and ammunition restricted in deer zones.

97B.041 Possession of firearms and ammunition restricted in deer zones.

A person may not possess a firearm or ammunition outdoors during the period beginning the fifth day before the open firearms season and ending the second day after the close of the season within an area where deer may be taken by a firearm, except:

(1) during the open season and in an area where big game may be taken, a firearm and ammunition authorized for taking big game in that area may be used to take big game in that area if the person has a valid big game license in possession;

(2) an unloaded firearm that is in a case or in a closed trunk of a motor vehicle;

(3) a shotgun and shells containing No. 4 buckshot or smaller diameter lead shot or steel shot;

(4) a handgun or rifle and only short, long, and long rifle cartridges that are caliber of .22 inches;

(5) handguns possessed by a person authorized to carry a handgun under sections 624.714 and 624.715 for the purpose authorized; and

(6) on a target range operated under a permit from the commissioner.

This section does not apply during an open firearms season in an area where deer may be taken only by muzzleloader, except that muzzleloading firearms lawful for the taking of deer may be possessed only by persons with a valid license to take deer by muzzleloader during that season.

HIST: 1986 c 386 art 2 s 9; 1987 c 149 art 1 s 43; 1993 c 269 s 11; 1994 c 623 art 1 s 29



Section 97B.045 Transportation of firearms.

97B.045 Transportation of firearms.

Subdivision 1. Restrictions. A person may not transport a firearm in a motor vehicle unless the firearm is:

(1) unloaded and in a gun case expressly made to contain a firearm, and the case fully encloses the firearm by being zipped, snapped, buckled, tied, or otherwise fastened, and without any portion of the firearm exposed;

(2) unloaded and in the closed trunk of a motor vehicle; or

(3) a handgun carried in compliance with sections 624.714 and 624.715.

Subd. 2. Exception for disabled persons. The restrictions in subdivision 1 do not apply to a disabled person if:

(1) the person possesses a permit under section 97B.055, subdivision 3;

(2) the person is participating in a hunt sponsored by a nonprofit organization under a permit from the commissioner or is hunting on property owned or leased by the person; and

(3) the firearm is not loaded in the chamber until the vehicle is stationary, or is a hinge action firearm with the action open until the vehicle is stationary.

HIST: 1986 c 386 art 2 s 10; 1993 c 269 s 12



Section 97B.051 Transportation of archery bows.

97B.051 Transportation of archery bows.

Except as specified under section 97B.055, subdivision 2, a person may not transport an archery bow in a motor vehicle unless the bow is:

(1) unstrung;

(2) completely contained in a case; or

(3) in the closed trunk or rear-most enclosed portion of a motor vehicle that is not accessible from the passenger compartment.

HIST: 1986 c 386 art 2 s 11; 2000 c 428 s 1; 2000 c 473 s 8



Section 97B.055 Discharging firearms and bows and arrows.

97B.055 Discharging firearms and bows and arrows.

Subdivision 1. Restrictions related to highways. (a) A person may not discharge a firearm or an arrow from a bow on, over, or across an improved public highway at a big game animal. A person may not discharge a firearm or bow and arrow within the right-of-way of an improved public highway at a big game animal. The commissioner may by rule extend the application of this subdivision to the taking of migratory waterfowl in designated locations.

(b) A person may not discharge a firearm or an arrow from a bow on, over, across, or within the right-of-way of an improved public highway at a decoy of a big game animal that has been set out by a licensed peace officer.

Subd. 2. Restrictions related to motor vehicles. A person may not take a wild animal with a firearm or by archery from a motor vehicle except as permitted in this section. Notwithstanding section 97B.091, a person may transport a bow uncased while in an electric motor-powered boat and may take rough fish while in the boat.

Subd. 3. Hunting from vehicle by disabled hunters. (a) The commissioner may issue a special permit, without a fee, to discharge a firearm or bow and arrow from a stationary motor vehicle to a person who obtains the required licenses and who has a permanent physical disability that is more substantial than discomfort from walking. The permit recipient must be:

(1) unable to step from a vehicle without aid of a wheelchair, crutches, braces, or other mechanical support or prosthetic device; or

(2) unable to walk any distance because of a permanent lung, heart, or other internal disease that requires the person to use supplemental oxygen to assist breathing.

(b) The permanent physical disability must be established by medical evidence verified in writing by a licensed physician or chiropractor. The commissioner may request additional information from the physician or chiropractor if needed to verify the applicant's eligibility for the permit. Notwithstanding section 97A.418, the commissioner may, in consultation with appropriate advocacy groups, establish reasonable minimum standards for permits to be issued under this section. In addition to providing the medical evidence of a permanent disability, the applicant must possess a valid disability parking certificate authorized by section 169.345 or license plates issued under section 168.021.

(c) A person issued a special permit under this subdivision and hunting deer may take a deer of either sex, except in those antlerless permit areas and seasons where no antlerless permits are offered. This subdivision does not authorize another member of a party to take an antlerless deer under section 97B.301, subdivision 3.

(d) A permit issued under this subdivision is valid for five years.

(e) The commissioner may deny, modify, suspend, or revoke a permit issued under this section for cause, including a violation of the game and fish laws or rules.

(f) A person who knowingly makes a false application or assists another in making a false application for a permit under this section is guilty of a misdemeanor. A physician or chiropractor who fraudulently certifies to the commissioner that a person is permanently disabled as described in this section is guilty of a misdemeanor.

Subd. 4. Taking bounty animals from airplanes and snowmobiles. The commissioner may issue a special permit, without fee, to take animals that the state pays a bounty for, from an airplane or a snowmobile.

HIST: 1986 c 386 art 2 s 12; 1990 c 558 s 2; 1991 c 241 s 7; 1991 c 259 s 23; 1994 c 561 s 23; 1Sp1995 c 1 s 27; 1997 c 226 s 28; 2000 c 265 s 2; 2000 c 428 s 2; 2001 c 185 s 30



Section 97B.061 Reports and records.

97B.061 Reports and records.

The commissioner may request a person who has taken game to submit a report to the commissioner on a furnished form, stating the number or kind of each game animal taken during the preceding license year. There is no penalty for failure to comply with a request from the commissioner under this section, and information submitted to the commissioner under this section may not be used as evidence in a prosecution under this chapter, chapter 97A or 97C.

HIST: 1986 c 386 art 2 s 13; 1987 c 149 art 1 s 44; 1Sp1995 c 1 s 28



Section 97B.065 Hunting while under the influence of alcohol or a controlled substance.

97B.065 Hunting while under the influence of alcohol or a controlled substance.

Subdivision 1. Acts prohibited. (a) A person may not take wild animals with a firearm or by archery:

(1) when the person is under the influence of alcohol;

(2) when the person is under the influence of a controlled substance, as defined in section 152.01, subdivision 4;

(3) when the person is under the influence of a combination of any two or more of the elements in clauses (1) and (2);

(4) when the person's alcohol concentration is 0.10 or more;

(5) when the person's alcohol concentration as measured within two hours of the time of taking is 0.10 or more; or

(6) when the person is knowingly under the influence of any chemical compound or combination of chemical compounds that is listed as a hazardous substance in rules adopted under section 182.655 and that affects the nervous system, brain, or muscles of the person so as to substantially impair the person's ability to operate a firearm or bow and arrow.

(b) An owner or other person having charge or control of a firearm or bow and arrow may not authorize or permit an individual the person knows or has reason to believe is under the influence of alcohol or a controlled substance, as provided under paragraph (a), to possess the firearm or bow and arrow in this state or on a boundary water of this state.

Subd. 2. Arrest. A peace officer may arrest a person for a violation under subdivision 1 without a warrant upon probable cause, without regard to whether the violation was committed in the officer's presence.

Subd. 3. Preliminary screening test. When an officer authorized under subdivision 2 to make arrests has reason to believe that the person may be violating or has violated subdivision 1, paragraph (a), the officer may require the person to provide a breath sample for a preliminary screening test using a device approved by the commissioner of public safety for this purpose. The results of the preliminary screening test must be used for the purpose of deciding whether an arrest should be made under this section and whether to require the chemical tests authorized in section 97B.066, but may not be used in any court action except: (1) to prove that a test was properly required of a person under section 97B.066, or (2) in a civil action arising out of the operation of a firearm or bow and arrow. Following the preliminary screening test, additional tests may be required of the person as provided under section 97B.066. A person who refuses a breath sample is subject to the provisions of section 97B.066 unless, in compliance with that section, the person submits to a blood, breath, or urine test to determine the presence of alcohol or a controlled substance.

Subd. 4. Evidence. In a prosecution for a violation of subdivision 1, paragraph (a), or an ordinance in conformity with it, the admission of evidence of the amount of alcohol or a controlled substance in the person's blood, breath, or urine is governed by section 169A.45.

Subd. 5. Penalties. (a) A person who violates a prohibition in subdivision 1, or an ordinance in conformity with it, is subject to the penalties provided in section 97A.331.

(b) A person who hunts during the period the person is prohibited from hunting under subdivision 6 is guilty of a misdemeanor.

Subd. 6. Hunting privileges suspended. Upon conviction, and in addition to any penalty imposed under subdivision 5, the person is subject to the limitations on hunting provided in section 97A.421.

Subd. 7. Duties of commissioner. The court shall promptly forward to the commissioner copies of all convictions and criminal and civil penalties imposed under subdivision 5 and section 97B.066, subdivision 2. The commissioner shall notify the convicted person of the period during which the person is prohibited from hunting under subdivision 6 and section 97A.421. The commissioner shall also periodically circulate to appropriate law enforcement agencies a list of all persons who are prohibited from hunting under subdivision 6 and section 97A.421.

Subd. 8. Immunity from liability. The state or political subdivision that employs an officer who is authorized under subdivision 2 to make an arrest for violations of subdivision 1 is immune from any liability, civil or criminal, for the care or custody of the hunting equipment in the physical control of the person arrested if the officer acts in good faith and exercises due care.

HIST: 1986 c 386 art 2 s 14; 1987 c 149 art 1 s 45; 1992 c 570 art 5 s 1; 1Sp1997 c 2 s 67; 2000 c 478 art 2 s 7



Section 97B.066 Chemical testing.

97B.066 Chemical testing.

Subdivision 1. Mandatory chemical testing. A person who takes wild animals with a bow or firearm in this state or on a boundary water of this state is required, subject to the provisions of this section, to take or submit to a test of the person's blood, breath, or urine for the purpose of determining the presence and amount of alcohol or a controlled substance. The test shall be administered at the direction of an officer authorized to make arrests under section 97B.065, subdivision 2. Taking or submitting to the test is mandatory when requested by an officer who has probable cause to believe the person was hunting in violation of section 97B.065, subdivision 1, paragraph (a), and one of the following conditions exists:

(1) the person has been lawfully placed under arrest for violating section 97B.065, subdivision 1, paragraph (a);

(2) the person has been involved while hunting in an accident resulting in property damage, personal injury, or death;

(3) the person has refused to take the preliminary screening test provided for in section 97B.065, subdivision 3; or

(4) the screening test was administered and indicated an alcohol concentration of 0.10 or more.

Subd. 2. Penalties; refusal; revocation of hunting privilege. (a) If a person refuses to take a test required under subdivision 1, none must be given but the officer authorized to make arrests under section 97B.065, subdivision 2, shall report the refusal to the commissioner of natural resources and to the authority having responsibility for prosecution of misdemeanor offenses for the jurisdiction in which the incident occurred that gave rise to the test demand and refusal.

On certification by the officer that probable cause existed to believe the person had been hunting while under the influence of alcohol or a controlled substance, and that the person refused to submit to testing, the commissioner shall impose a civil penalty of $500 and shall prohibit the person from hunting for one year.

On behalf of the commissioner, an officer requiring a test or directing the administration of a test shall serve on a person who refused to permit a test immediate notice of intention to prohibit the person from hunting, and to impose the civil penalty set forth in this subdivision. If the officer fails to serve a notice of intent to suspend hunting privileges, the commissioner may notify the person by certified mail to the address on the license of the person. The notice must advise the person of the right to obtain administrative and judicial review as provided in this section. The prohibition imposed by the commissioner takes effect ten days after receipt of the notice. The civil penalty is imposed 30 days after receipt of the notice or upon return of the certified mail to the commissioner, and must be paid within 30 days of imposition.

(b) A person who hunts during the period the person is prohibited from hunting as provided under paragraph (a) is guilty of a misdemeanor.

Subd. 3. Rights and obligations. At the time a test is requested, the person must be informed that:

(1) Minnesota law requires a person to take a test to determine if the person is under the influence of alcohol or a controlled substance;

(2) if the person refuses to take the test, the person is subject to a civil penalty of $500 and is prohibited for a one-year period from hunting, as provided under subdivision 2; and

(3) that the person has the right to consult with an attorney, but that this right is limited to the extent it cannot unreasonably delay administration of the test or the person will be deemed to have refused the test.

Subd. 4. Requirement of urine test. Notwithstanding subdivision 1, if there is probable cause to believe there is impairment by a controlled substance that is not subject to testing by a breath test, a blood or urine test may be required even after a breath test has been administered.

Subd. 5. Chemical tests. Chemical tests administered under this section are governed by section 169A.51.

Subd. 6. Repealed, 1Sp1997 c 2 s 69

Subd. 7. Administrative review. (a) At any time during the period of prohibition or revocation imposed under this section, the person may request in writing a review of the order imposing sanctions under this section. If the person makes a request for administrative review within 30 days following receipt of a notice and order imposing sanctions, the request shall stay imposition of the civil penalty. Upon receiving the request for review, the commissioner or the commissioner's designee shall review the order, the evidence upon which the order was based, and other material information brought to the attention of the commissioner and determine whether sufficient cause exists to sustain the order.

(b) Within 15 days after receiving the request, the commissioner shall issue a written report ordering that the prohibition, revocation, or civil penalty be either sustained or rescinded. The review provided in this subdivision is not subject to the contested case provisions of the Administrative Procedure Act under chapter 14. The availability of administrative review does not have an effect upon the availability of judicial review under this section.

Subd. 8. Judicial review. (a) Within 30 days following receipt of a notice and order imposing sanctions under this section, a person may petition the court for review. The petition must be filed with the district court administrator in the county where the incident occurred giving rise to the test demand and refusal, together with proof of service of a copy on the commissioner and the prosecuting authority for misdemeanor offenses for the jurisdiction in which the incident occurred. A responsive pleading is not required of the commissioner of natural resources, and court fees may not be charged for the appearance of the representative of the commissioner in the matter.

(b) The petition must be captioned in the name of the person making the petition as petitioner and the commissioner as respondent. The petition must state specifically the grounds upon which the petitioner seeks rescission of the order imposing sanctions.

(c) The filing of the petition does not stay the revocation or prohibition against hunting. However, the filing of a petition stays imposition of the civil penalty. The judicial review shall be conducted according to the rules of civil procedure.

Subd. 9. Hearing. (a) A hearing under this section must be before a district court judge in the county where the incident occurred which gave rise to the test demand and refusal. The hearing must be to the court and may be conducted at the same time as hearings upon pretrial motions in the criminal prosecution under section 97B.065. The hearing must be recorded. The commissioner must be represented by the prosecuting authority for misdemeanor offenses for the jurisdiction in which the incident occurred which gave rise to the test demand and refusal.

(b) The hearing must be held at the earliest practicable date and in any event no later than 60 days following the filing of the petition for review. The reviewing court may order a temporary stay of the balance of the prohibition or revocation if the hearing has not been conducted within 60 days after filing of the petition, upon the application of the petitioner and upon terms the court deems proper.

(c) The scope of the hearing must be limited to the issues of:

(1) whether the officer had probable cause to believe that the person violated section 97B.065;

(2) whether one of the conditions in subdivision 1 existed;

(3) whether the person was informed as prescribed in subdivision 3; and

(4) whether the person refused to submit to testing.

(d) It is an affirmative defense for the petitioner to prove that, at the time of the refusal, the petitioner's refusal to permit the test was based upon reasonable grounds.

(e) The court shall order that the prohibition or revocation be either sustained or rescinded and shall either sustain or rescind the civil penalty. The court shall forward a copy of the order to the commissioner.

Subd. 10. Payment of civil penalty. The civil penalty imposed under subdivision 2 must be paid to the political subdivision that represents the commissioner on the petition for judicial review or, in the event that a petition is not filed, to the political subdivision that would have represented the commissioner had a petition been filed. If a person does not pay the civil penalty, the prohibition against hunting is automatically extended until the political subdivision reports to the commissioner in writing that the penalty has been paid.

Subd. 11. Enforcement of civil penalty. (a) If a person does not pay the civil penalty imposed under subdivision 2 within 30 days of the date it was imposed, the prosecuting authority representing the commissioner may petition the district court in the county where the incident occurred to file the order imposing the civil penalty as an order of the court.

(b) Once entered, the order may be enforced in the same manner as a final judgment of the court. In addition to the penalty, attorney fees, costs, and interest may be assessed against any person who fails to pay the civil penalty.

HIST: 1992 c 570 art 5 s 2; 1Sp1997 c 2 s 8-13; 2000 c 478 art 2 s 7



Section 97B.071 Blaze orange requirements.

97B.071 Blaze orange requirements.

(a) Except as provided in rules adopted under paragraph (c), a person may not hunt or trap during the open season where deer may be taken by firearms under applicable laws and ordinances, unless the visible portion of the person's cap and outer clothing above the waist, excluding sleeves and gloves, is blaze orange. Blaze orange includes a camouflage pattern of at least 50 percent blaze orange within each foot square. This section does not apply to migratory waterfowl hunters on waters of this state or in a stationary shooting location or to trappers on waters of this state.

(b) Except as provided in rules adopted under paragraph (c), and in addition to the requirement in paragraph (a), a person may not take small game other than turkey, migratory birds, raccoons, and predators, except when hunting with nontoxic shot or while trapping, unless a visible portion of at least one article of the person's clothing above the waist is blaze orange. This paragraph does not apply to a person hunting by falconry.

(c) The commissioner may, by rule, prescribe an alternative color in cases where paragraph (a) or (b) would violate the Religious Freedom Restoration Act of 1993, Public Law Number 103-141.

(d) A violation of paragraph (b) shall not result in a penalty, but is punishable only by a safety warning.

HIST: 1986 c 386 art 2 s 15; 1993 c 196 s 1; 1993 c 269 s 13; 1994 c 623 art 1 s 30; 1994 c 632 art 2 s 26; 1996 c 410 s 39; 2000 c 473 s 9



Section 97B.075 Hunting restricted between evening and morning.

97B.075 Hunting restricted between evening and morning.

A person may not take protected wild animals, except raccoon and fox, with a firearm between the evening and morning times established by commissioner's rule, except big game may be taken from one-half hour before sunrise until one-half hour after sunset, and, except as otherwise prescribed by the commissioner during the first eight days of the season, until January 1, 2001, waterfowl may be taken from one-half hour before sunrise until sunset during the entire season prescribed by the commissioner.

HIST: 1986 c 386 art 2 s 16; 1991 c 259 s 23; 1994 c 623 art 1 s 31; 1Sp1995 c 1 s 29; 1997 c 226 s 29



Section 97B.081 Using artificial lights to locate animals.

97B.081 Using artificial lights to locate animals.

Subdivision 1. With firearms and bows. (a) A person may not cast the rays of a spotlight, headlight, or other artificial light on a highway, or in a field, woodland, or forest, to spot, locate, or take a wild animal, except while taking raccoons in accordance with section 97B.621, subdivision 3, or tending traps in accordance with section 97B.931, while having in possession, either individually or as one of a group of persons, a firearm, bow, or other implement that could be used to kill big game.

(b) This subdivision does not apply to a firearm that is:

(1) unloaded;

(2) in a gun case expressly made to contain a firearm that fully encloses the firearm by being zipped, snapped, buckled, tied, or otherwise fastened without any portion of the firearm exposed; and

(3) in the closed trunk of a motor vehicle.

(c) This subdivision does not apply to a bow that is:

(1) completely encased or unstrung; and

(2) in the closed trunk of a motor vehicle.

(d) If the motor vehicle under paragraph (b) or (c) does not have a trunk, the firearm or bow must be placed in the rearmost location of the vehicle.

(e) This subdivision does not apply to persons taking raccoons under section 97B.621, subdivision 3.

Subd. 2. Without firearms. Between the hours of 10:00 p.m. and 6:00 a.m. from September 1 to December 31, a person may not cast the rays of a spotlight, headlight, or other artificial light in a field, woodland, or forest to spot, locate, or take a wild animal except to take raccoons under section 97B.621, subdivision 3, or to tend traps under section 97B.931. It is not a violation of this subdivision for a person to carry out any agricultural, occupational, or recreational practice, including snowmobiling that is not related to spotting, locating, or taking a wild animal.

HIST: 1986 c 386 art 2 s 17; 1987 c 131 s 1; 1987 c 149 art 1 s 46



Section 97B.085 Use of radios to take animals.

97B.085 Use of radios to take animals.

Subdivision 1. Radio use in taking game prohibited. A person may not use radio equipment to take big game or small game.

Subd. 2. Taking unprotected wild animals; permit required. A person may not use radio equipment to take unprotected wild animals without a permit. The commissioner may issue a permit to take unprotected animals with radio equipment. The commissioner shall cancel the permit upon receiving a valid complaint of misconduct regarding the permittee's hunting activities.

Subd. 3. Communication excepted. This section does not prohibit the use of one-way radio communication between a handler and a dog.

HIST: 1986 c 386 art 2 s 18; 1991 c 166 s 1; 1992 c 479 s 1



Section 97B.091 Use of motor vehicles to chase wild animals prohibited.

97B.091 Use of motor vehicles to chase wild animals prohibited.

A person may not use a motor vehicle to intentionally drive, chase, run over, kill, or take a wild animal.

HIST: 1986 c 386 art 2 s 19



Section 97B.095 Disturbing burrows and dens.

97B.095 Disturbing burrows and dens.

A person may not disturb the burrow or den of a wild animal between November 1 and April 1 without a permit.

HIST: 1986 c 386 art 2 s 20



Section 97B.101 Hunting with ferrets prohibited.

97B.101 Hunting with ferrets prohibited.

A person may not take a protected wild animal with the aid of a ferret.

HIST: 1986 c 386 art 2 s 21



Section 97B.105 Hunting by falconry.

97B.105 Hunting by falconry.

A person may take a protected wild animal by falconry under rules prescribed by the commissioner.

HIST: 1986 c 386 art 2 s 22



Section 97B.1055 Hunting by persons with mental retardation or a related condition.

97B.1055 Hunting by persons with mental retardation or a related condition.

Subdivision 1. Definitions. For purposes of this section and section 97B.015, subdivision 6, "person with mental retardation or a related condition" means a person who has been diagnosed as having substantial limitations in present functioning, manifested as significantly subaverage intellectual functioning, existing concurrently with demonstrated deficits in adaptive behavior, and who manifests these conditions before the person's 22nd birthday. A person with a related condition means a person who meets the diagnostic definition under section 252.27, subdivision 1a.

Subd. 2. Obtaining a license. (a) Notwithstanding section 97B.020, a person with mental retardation or a related condition may obtain a firearms hunting license with a provisional firearms safety certificate issued under section 97B.015, subdivision 6.

(b) Any person accompanying or assisting a person with mental retardation or a related condition under this section must possess a valid firearms safety certificate issued by the commissioner.

Subd. 3. Assistance required. A person who obtains a firearms hunting license under subdivision 2 must be accompanied and assisted by a parent, guardian, or other adult person designated by a parent or guardian when hunting. A person who is not hunting but is solely accompanying and assisting a person with mental retardation or a related condition need not obtain a hunting license.

Subd. 4. Prohibited activities. (a) This section does not entitle a person to possess a firearm if the person is otherwise prohibited from possessing a firearm under state or federal law or a court order.

(b) No person shall knowingly authorize or permit a person, who by reason of mental retardation or a related condition is incapable of safely possessing a firearm, to possess a firearm to hunt in the state or on any boundary water of the state.

HIST: 2000 c 473 s 10



Section 97B.106 Crossbow permits for hunting and fishing.

97B.106 Crossbow permits for hunting and fishing.

Subdivision 1. Qualifications for crossbow permits. (a) The commissioner may issue a special permit, without a fee, to take big game, small game, or rough fish with a crossbow to a person that is unable to hunt or take rough fish by archery because of a permanent or temporary physical disability.

(b) To qualify for a crossbow permit under this section, a temporary disability must render the person unable to hunt or fish by archery for a minimum of two years after application for the permit is made. The permanent or temporary disability must be established by medical evidence, and the inability to hunt or fish by archery for the required period of time must be verified in writing by a licensed physician or chiropractor.

(c) The person must obtain the appropriate license.

Subd. 2. Crossbow equipment and requirements. (a) A crossbow used for hunting under the provisions of this section must:

(1) be fired from the shoulder;

(2) deliver at least 42 foot-pounds of energy at a distance of ten feet;

(3) have a stock at least 30 inches long;

(4) have a working safety; and

(5) be used with arrows or bolts at least ten inches long.

(b) An arrow or bolt used to take big game or turkey under the provisions of this section must meet the legal arrowhead requirements in section 97B.211, subdivision 2.

(c) An arrow or bolt used to take rough fish with a crossbow under the provisions of this section must be tethered or controlled by an attached line.

HIST: 1988 c 588 s 6; 1991 c 241 s 8; 1993 c 69 s 1; 2000 c 428 s 3



Section 97B.111 Special firearm hunting seasons for physically disabled.

97B.111 Special firearm hunting seasons for physically disabled.

Subdivision 1. Establishment; requirements. The commissioner may establish criteria, special seasons, and limits for persons who have a physical disability to take big game and small game with firearms and by archery in designated areas. A person hunting under this section who has a physical disability must have a verified statement of the disability by a licensed physician and must be participating in a program for physically disabled hunters sponsored by a nonprofit organization that is permitted under subdivision 2. A license is not required for a person to assist a physically disabled person hunting during a special season under this section.

Subd. 2. Permit for organization. (a) The commissioner may issue a special permit without a fee to a nonprofit organization to provide an assisted hunting opportunity to physically disabled hunters. The assisted hunting opportunity may take place:

(1) in areas designated by the commissioner under subdivision 1; or

(2) on private property or a licensed shooting preserve.

(b) The sponsoring organization shall provide a physically capable person to assist each disabled hunter with safety-related aspects of hunting.

(c) The commissioner may impose reasonable permit conditions.

HIST: 1991 c 72 s 1; 1993 c 269 s 14



Section 97B.112 Special hunts for youth.

97B.112 Special hunts for youth.

The commissioner may by rule establish criteria, special seasons, and limits for youth hunters to take big game and small game by firearms or archery in designated areas or times. The criteria may also include provisions for an unlicensed adult to assist a youth hunter during a special season or special hunt established under this section.

HIST: 1997 c 226 s 30



Section 97B.201 No open season for caribou or antelope.

97B.201 No open season for caribou or antelope.

There may not be an open season on caribou or antelope.

HIST: 1986 c 386 art 2 s 23; 1987 c 373 s 12



Section 97B.205 Use of dogs and horses to take big game prohibited.

97B.205 Use of dogs and horses to take big game prohibited.

A person may not use a dog or horse to take big game.

HIST: 1986 c 386 art 2 s 24



Section 97B.211 Hunting big game by archery.

97B.211 Hunting big game by archery.

Subdivision 1. Possession of firearms prohibited. Except when hunting bear, a person may not take big game by archery while in possession of a firearm.

Subd. 2. Arrowhead requirements. Arrowheads used for taking big game must be sharp, have a minimum of two metal cutting edges, be of a barbless broadhead design, and must have a diameter of at least seven-eighths inch. The commissioner may allow retractable broadhead arrowheads that meet the other requirements of this subdivision.

HIST: 1986 c 386 art 2 s 25; 1987 c 183 s 1; 1993 c 269 s 15; 1994 c 623 art 1 s 32; 1997 c 226 s 31



Section 97B.301 Deer licenses and limits.

97B.301 Deer licenses and limits.

Subdivision 1. Licenses required. A person may not take deer without a license. A person must have a firearms deer license to take deer with firearms and an archery deer license to take deer by archery except as provided in this section.

Subd. 2. Limit of one deer. Except as provided in subdivisions 3 and 4, a person may obtain one firearms deer license and one archery deer license in the same license year, but may take only one deer.

Subd. 3. Party hunting. If two or more persons with licenses to take deer by firearms, or two or more persons with licenses to take deer by archery, are hunting as a party, a member of the party may take more than one deer, but the total number of deer taken by the party may not exceed the number of persons licensed to take deer in the party.

Subd. 4. Taking more than one deer. (a) The commissioner may, by rule, allow a person to take more than one deer. The commissioner shall prescribe the conditions for taking the additional deer including:

(1) taking by firearm or archery;

(2) obtaining additional licenses; and

(3) payment of a fee not more than the fee for a firearms deer license; and

(4) the total number of deer that an individual may take.

(b) In Kittson, Lake of the Woods, Marshall, Pennington, and Roseau counties, a person may obtain one firearms deer license and one archery deer license in the same license year, and may take one deer under each license. The commissioner may limit the use of this provision in certain years to protect the deer population in the area.

Subd. 5. Repealed, 1995 c 220 s 141; 1Sp1995 c 1 s 48

Subd. 6. Residents under age 16 may take deer of either sex. A resident under the age of 16 may take a deer of either sex except in those antlerless permit areas and seasons where no antlerless permits are offered. In antlerless permit areas where no antlerless permits are offered, the commissioner may provide a limited number of youth either sex permits to residents under age 16, under the procedures provided in section 97B.305, and may give preference to residents under the age of 16 that have not previously been selected. This subdivision does not authorize the taking of an antlerless deer by another member of a party under subdivision 3.

Subd. 7. All season buck license. A resident may obtain an all season buck license to take one buck by firearm or archery during any season statewide. A person obtaining an all season buck license does not qualify for hunting under subdivision 3 or 4.

HIST: 1986 c 386 art 2 s 26; 1987 c 35 s 1; 1989 c 335 art 1 s 125; 1991 c 259 s 23; 1993 c 269 s 16,17; 1993 c 310 s 6; 1994 c 465 art 3 s 67; 1995 c 32 s 1; 1997 c 226 s 32; 2000 c 341 s 10; 2000 c 473 s 11; 2000 c 495 s 39



Section 97B.305 Commissioner may limit number of deer hunters.

97B.305 Commissioner may limit number of deer hunters.

The commissioner may limit the number of persons that may hunt deer in an area if it is necessary to prevent an overharvest or improve the distribution of hunters. The commissioner may, by rule, establish a method, including a drawing, to impartially select the hunters for an area. The commissioner shall give preference to hunters that have previously applied and have not been selected.

HIST: 1986 c 386 art 2 s 27; 1991 c 259 s 23



Section 97B.311 Deer seasons and restrictions.

97B.311 Deer seasons and restrictions.

(a) The commissioner may, by rule, prescribe restrictions and designate areas where deer may be taken, including hunter selection criteria for special hunts established under section 97A.401, subdivision 4. The commissioner may, by rule, prescribe the open seasons for deer within the following periods:

(1) taking with firearms, other than muzzle-loading firearms, between November 1 and December 15;

(2) taking with muzzle-loading firearms between September 1 and December 31; and

(3) taking by archery between September 1 and December 31.

(b) Notwithstanding paragraph (a), the commissioner may establish special seasons within designated areas between September 1 and January 15.

HIST: 1986 c 386 art 2 s 28; 1991 c 259 s 23; 1993 c 269 s 18; 1996 c 410 s 40



Section 97B.312 Repealed, 2000 c 495 s 53

97B.312 Repealed, 2000 c 495 s 53



Section 97B.315 Repealed, 1988 c 588 s 17

97B.315 Repealed, 1988 c 588 s 17



Section 97B.321 Snares, traps, set guns, and swivel guns prohibited.

97B.321 Snares, traps, set guns, and swivel guns prohibited.

A person may not take deer with the aid of a snare, trap, set gun, or swivel gun.

HIST: 1986 c 386 art 2 s 30



Section 97B.325 Deer stand restrictions.

97B.325 Deer stand restrictions.

A person may not take deer from a constructed platform or other structure that is located within the right-of-way of an improved public highway or is higher than 16 feet above the ground. The height restriction does not apply to a portable stand that is chained, belted, clamped, or tied with rope.

HIST: 1986 c 386 art 2 s 31; 1986 c 444; 1988 c 587 s 1; 1990 c 558 s 3



Section 97B.401 Bear license required.

97B.401 Bear license required.

A person may not take bear without a bear license except as provided in section 97B.415 to protect property.

HIST: 1986 c 386 art 2 s 32



Section 97B.405 Commissioner may limit number of bear hunters.

97B.405 Commissioner may limit number of bear hunters.

The commissioner may limit the number of persons that may hunt bear in an area, if it is necessary to prevent an overharvest or improve the distribution of hunters. The commissioner may establish, by rule, a method, including a drawing, to impartially select the hunters for an area. The commissioner shall give preference to hunters that have previously applied and have not been selected.

HIST: 1986 c 386 art 2 s 33; 1991 c 259 s 23



Section 97B.411 Bear season and restrictions.

97B.411 Bear season and restrictions.

The commissioner may, by rule, prescribe the open season and the areas and restrictions for the taking of bear.

HIST: 1986 c 386 art 2 s 34; 1991 c 259 s 23



Section 97B.415 Taking bear to protect property.

97B.415 Taking bear to protect property.

A person may take a bear at any time to protect the person's property. The person must report the bear taken to a conservation officer within 48 hours. The bear may be disposed of as prescribed by the commissioner.

HIST: 1986 c 386 art 2 s 35



Section 97B.421 Permit required to snare bears.

97B.421 Permit required to snare bears.

A person may not use a snare to take a bear except under a permit from the commissioner.

HIST: 1986 c 386 art 2 s 36



Section 97B.425 Baiting bears.

97B.425 Baiting bears.

Notwithstanding section 609.68, a person may place bait to take bear and must display a tag at each site where bait is placed and register the sites. The commissioner shall prescribe the method of tagging and registering the sites. To attract bear a person may not use a bait with:

(1) a carcass from a mammal, if the carcass contains more than 25 percent of the intact carcass;

(2) meat from mammals, if the meat contains bones;

(3) bones of mammals;

(4) solid waste containing bottles, cans, plastic, paper, or metal;

(5) materials that are not readily biodegradable; or

(6) any part of a swine, except cured pork.

HIST: 1986 c 386 art 2 s 37; 1988 c 531 s 1; 1988 c 677 s 1; 1993 c 231 s 38



Section 97B.431 Bear hunting guides.

97B.431 Bear hunting guides.

A person may not place bait for bear, or guide hunters to take bear, for compensation without a bear hunting guide license. A bear hunting guide is not required to have a license to take bear unless the guide is attempting to shoot a bear. The commissioner shall adopt rules for qualifications for issuance and administration of the licenses.

HIST: 1986 c 386 art 2 s 38



Section 97B.501 Moose license required.

97B.501 Moose license required.

A person may not take moose without a moose license.

HIST: 1986 c 386 art 2 s 39



Section 97B.505 Moose season and restrictions.

97B.505 Moose season and restrictions.

The commissioner may, by rule, prescribe the open season and the areas and conditions for the taking of moose.

HIST: 1986 c 386 art 2 s 40; 1991 c 259 s 23



Section 97B.511 Moose stand restrictions.

97B.511 Moose stand restrictions.

A person may not take moose from a constructed platform or other structure higher than nine feet above the ground. The restriction does not apply to a portable stand that is chained, belted, clamped, or tied with rope.

HIST: 1986 c 386 art 2 s 41; 1986 c 444



Section 97B.515 Elk; license required, seasons, restrictions.

97B.515 Elk; license required, seasons, restrictions.

Subdivision 1. License required. A person may not take an elk without an elk license.

Subd. 2. Season and restrictions. The commissioner may, by rule, prescribe the open season and the areas and conditions for the taking of elk when the precalving population exceeds 20 animals.

Subd. 3. Stand restrictions. A person may not take elk from a constructed platform or other structure higher than nine feet above the ground. The restriction does not apply to a portable stand that is chained, belted, clamped, or tied with rope.

HIST: 1987 c 373 s 13; 1991 c 259 s 23



Section 97B.516 Elk management plan.

97B.516 Elk management plan.

The commissioner of natural resources must adopt an elk management plan that:

(1) recognizes the value and uniqueness of elk;

(2) provides for integrated management of an elk population in harmony with the environment;

(3) affords optimum recreational opportunities; and

(4) restricts elk to nonagricultural land in the state.

HIST: 1987 c 373 s 14



Section 97B.601 Small game licenses.

97B.601 Small game licenses.

Subdivision 1. Requirement. A person may not take small game without a small game license except as provided in subdivision 4.

Subd. 2. Trapping small game. A person may not take small game with traps without a trapping license and a small game license except as provided in subdivision 4.

Subd. 3. Nonresidents: raccoon, bobcat, fox, coyote, Canada lynx. A nonresident may not take raccoon, bobcat, fox, coyote, or Canada lynx without a separate license to take that animal in addition to a small game license.

Subd. 4. Exception to license requirements. (a) A resident under age 16 may take small game without a small game license, and a resident under age 13 may trap without a trapping license, as provided in section 97A.451, subdivision 3.

(b) A person may take small game without a small game license on land occupied by the person as a principal residence.

(c) An owner or occupant may take certain small game causing damage without a small game or trapping license as provided in section 97B.655.

(d) A person may use dogs to pursue and tree raccoons under section 97B.621, subdivision 2, during the closed season without a license.

(e) A person may take turkey without a small game license.

HIST: 1986 c 386 art 2 s 42; 1987 c 149 art 1 s 47; 1991 c 254 art 2 s 34



Section 97B.603 Taking small game as a party.

97B.603 Taking small game as a party.

While two or more persons are taking small game as a party and maintaining unaided visual and vocal contact, a member of the party may take and possess more than one limit of small game, but the total number of small game taken and possessed by the party may not exceed the limit of the number of persons in the party that may take and possess small game. This section does not apply to the hunting of migratory game birds or turkeys, except that a licensed turkey hunter may assist another licensed turkey hunter for the same zone and time period as long as the hunter does not shoot or tag a turkey for the other hunter.

HIST: 1989 c 153 s 2; 1990 c 605 s 6; 1996 c 364 s 5; 2001 c 206 s 2



Section 97B.605 Commissioner may restrict taking of certain small game animals.

97B.605 Commissioner may restrict taking of certain small game animals.

The commissioner may prescribe restrictions on and designate areas where gray and fox squirrels, cottontail and jack rabbits, snowshoe hare, raccoon, lynx, bobcat, red fox and gray fox, fisher, pine marten, opossum, and badger may be taken and possessed.

HIST: 1986 c 386 art 2 s 43; 1987 c 149 art 1 s 48



Section 97B.611 Squirrels.

97B.611 Squirrels.

Subdivision 1. Seasons for gray and fox squirrels. The statewide open season for gray and fox squirrels may be prescribed by the commissioner between October 15 and December 31. The commissioner may prescribe areas with additional open seasons.

Subd. 2. Fire and smoke prohibited. A person may not set fire to a tree or use smoke to take squirrels.

HIST: 1986 c 386 art 2 s 44



Section 97B.615 Rabbit and hare season.

97B.615 Rabbit and hare season.

The statewide open season for cottontail, jack rabbits, and snowshoe hare may be prescribed by the commissioner between September 16 and March 1.

HIST: 1986 c 386 art 2 s 45



Section 97B.621 Raccoons.

97B.621 Raccoons.

Subdivision 1. Season. The statewide open season for raccoon may be set by the commissioner.

Subd. 2. Period for treeing raccoons. Notwithstanding subdivision 1, a person may use dogs to pursue and tree raccoons without killing or capturing the raccoons:

(1) from January 1 to April 15 and from July 15 to October 14; and

(2) from April 16 to July 14 in raccoon dog field trials under special permit issued by the commissioner under section 97B.005, subdivision 1.

Subd. 3. Nighttime hunting restrictions. To take raccoons between sunset and sunrise, a person:

(1) must be on foot;

(2) may use an artificial light only if hunting with dogs;

(3) may not use a rifle other than one of a .22 inch caliber with .22 short, long, or long rifle, rimfire ammunition; and

(4) may not use shotgun shells with larger than No. 4 shot.

Subd. 4. Prohibited methods of taking. A person may not take a raccoon:

(1) in a den or hollow tree;

(2) by cutting down a tree occupied by raccoon; or

(3) by setting fire to a tree or using smoke.

HIST: 1986 c 386 art 2 s 46; 1987 c 81 s 1; 1993 c 51 s 1; 1993 c 269 s 19



Section 97B.625 Lynx and bobcat.

97B.625 Lynx and bobcat.

Subdivision 1. Season. Based upon population estimates, the commissioner may set the open season for lynx or bobcat.

Subd. 2. Permit required to snare. A person may not use a snare to take lynx or bobcat except under a permit from the commissioner.

HIST: 1986 c 386 art 2 s 47



Section 97B.631 Fox.

97B.631 Fox.

Subdivision 1. Restrictions on taking. A person may not remove a fox from a den or trap fox within 300 feet of a fox den from April 1 to August 31.

Subd. 2. Permit required to snare. A person may not use a snare to take fox except under a permit from the commissioner.

HIST: 1986 c 386 art 2 s 48



Section 97B.635 Fisher; badger; opossum; and pine marten.

97B.635 Fisher; badger; opossum; and pine marten.

Based upon population estimates, the commissioner may set the open season for fisher, badger, opossum, and pine marten.

HIST: 1986 c 386 art 2 s 49; 1987 c 149 art 1 s 49



Section 97B.641 Cougar and wolverine.

97B.641 Cougar and wolverine.

There is no open season for cougar or wolverine.

HIST: 1986 c 386 art 2 s 50



Section 97B.645 Gray wolves.

97B.645 Gray wolves.

Subdivision 1. Use of dogs and horses prohibited; use of guard animals. Except as provided in this subdivision, a person may not use a dog or horse to take a gray wolf. A person may use a guard animal to harass, repel, or destroy wolves to protect a person's livestock, domestic animals, or pets. A person whose guard animal destroys a gray wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the gray wolf is destroyed.

Subd. 2. Permit required to snare. A person may not use a snare to take a wolf except under a permit from the commissioner.

Subd. 3. Destroying gray wolves in defense of human life. A person may, at any time and without a permit, take a gray wolf in defense of the person's own life or the life of another. A person who destroys a gray wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the gray wolf is destroyed.

Subd. 4. Harassment of gray wolves. To discourage gray wolves from contact or association with people and domestic animals, a person may, at any time and without a permit, harass a gray wolf that is within 500 yards of people, buildings, dogs, livestock, or other domestic pets and animals. A gray wolf may not be purposely attracted, tracked, or searched out for the purpose of harassment. Harassment that results in physical injury to a gray wolf is prohibited.

Subd. 5. Destroying gray wolves threatening livestock, guard animals, or domestic animals. An owner of livestock, guard animals, or domestic animals, and the owner's agents may, at any time and without a permit, shoot or destroy a gray wolf when the gray wolf is posing an immediate threat to livestock, a guard animal, or a domestic animal located on property owned, leased, or occupied by the owner of the livestock, guard animal, or domestic animal. A person who destroys a gray wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the gray wolf is destroyed.

Subd. 6. Destroying gray wolves threatening domestic pets. An owner of a domestic pet may, at any time and without a permit, shoot or destroy a gray wolf when the gray wolf is posing an immediate threat to a domestic pet under the supervision of the owner. A person who destroys a gray wolf under this subdivision must protect all evidence and report the taking to a conservation officer as soon as practicable but no later than 48 hours after the gray wolf is destroyed.

Subd. 7. Investigation of reported gray wolf takings. (a) In response to a reported gray wolf taking under subdivision 3, 5, or 6, the commissioner shall:

(1) investigate the reported taking;

(2) collect appropriate written and photographic documentation of the circumstances and site of the taking, including, but not limited to, documentation of animal husbandry practices;

(3) confiscate salvageable remains of the gray wolf killed; and

(4) dispose of any salvageable gray wolf remains confiscated under this subdivision by sale or donation for educational purposes.

(b) The commissioner shall produce monthly reports of activities under this subdivision.

(c) In response to a reported gray wolf taking under subdivision 5, the commissioner must notify the county extension agent. The county extension agent must recommend what, if any, cost-conscious livestock best management practices and nonlethal wolf depredation controls are needed to prevent future wolf depredation. Any best management practices recommended by the county extension agent must be consistent with the best management practices developed by the commissioner of agriculture under section 3.737, subdivision 5.

Subd. 8. Shooting or trapping gray wolves to protect livestock, domestic animals, or pets in zone b. (a) Notwithstanding the provisions of subdivisions 1 and 4 to 7, and season and time of day restrictions in the game and fish laws, but subject to the remaining provisions of the game and fish laws, in zone B, a person may:

(1) shoot a gray wolf on land owned, leased, or managed by the person at any time to protect the person's livestock, domestic animals, or pets; or

(2) employ a predator controller certified under section 97B.671 to trap a gray wolf on land owned, leased, or managed by the person or on land within one mile of the land owned, leased, or managed by the person to protect the person's livestock, domestic animals, or pets.

(b) The person must report the gray wolf shot or trapped under this subdivision to a conservation officer as soon as practicable but no later than 48 hours after the gray wolf was shot or trapped. The gray wolf must be disposed of as prescribed by the commissioner.

Subd. 9. Open season. There shall be no open season for gray wolves for five years after the gray wolf is delisted under the federal Endangered Species Act of 1973. After that time, the commissioner may prescribe open seasons and restrictions for taking gray wolves but must provide opportunity for public comment.

Subd. 10. Release of wolf-dog hybrids and captive gray wolves. A person may not release a wolf-dog hybrid. A person may not release a captive gray wolf without a permit from the commissioner.

Subd. 11. Federal law. Notwithstanding the provisions of this section, a person may not take, harass, buy, sell, possess, transport, or ship gray wolves in violation of federal law.

Subd. 12. Definitions. (a) For purposes of this section, the terms used have the meanings given.

(b) "Guard animal" means a donkey, llama, dog, or other domestic animal specifically bred, trained, and used to protect livestock, domestic animals, or pets from gray wolf depredation.

(c) "Immediate threat" means the observed behavior of a gray wolf in the act of stalking, attacking, or killing livestock, a guard animal, or a domestic pet under the supervision of the owner. If a gray wolf is not observed stalking or attacking, the presence of a gray wolf feeding on an already dead animal whose death was not caused by gray wolves is not an immediate threat.

(d) "Zone B" means all that part of Minnesota south and west of a line beginning on state trunk highway No. 48 at the eastern boundary of the state; thence westerly along state trunk highway No. 48 to interstate highway No. 35; thence northerly on interstate highway No. 35 to state highway No. 23; thence west one-half mile on state highway No. 23 to state trunk highway No. 18; thence westerly along state trunk highway No. 18 to state trunk highway No. 65; thence northerly on state trunk highway No. 65 to state trunk highway No. 210; thence westerly along state trunk highway No. 210 to state trunk highway No. 6; thence northerly on state trunk highway No. 6 to Emily; thence westerly along county state-aid highway No. 1, Crow Wing county, to county state-aid highway No. 2, Cass county; thence westerly along county state-aid highway No. 2 to Pine River; thence northwesterly along state trunk highway No. 371 to Backus; thence westerly along state trunk highway No. 87 to U.S. highway No. 71; thence northerly along U.S. highway No. 71 to state trunk highway No. 200; thence northwesterly along state trunk highway No. 200 to county state-aid highway No. 2, Clearwater county; thence northerly along county state-aid highway No. 2 to Shevlin; thence along U.S. highway No. 2 to Bagley; thence northerly along state trunk highway No. 92 to Gully; thence northerly along county state-aid highway No. 2, Polk county, to county state-aid highway No. 27, Pennington county; thence along county state-aid highway No. 27 to state trunk highway No. 1; thence easterly along state trunk highway No. 1 to county state-aid highway No. 28, Pennington county; thence northerly along county state-aid highway No. 28 to county state-aid highway No. 54, Marshall county; thence northerly along county state-aid highway No. 54 to Grygla; thence west and northerly along state highway No. 89 to Roseau; thence northerly along state trunk highway No. 310 to the Canadian border.

HIST: 1986 c 386 art 2 s 51; 2000 c 463 s 15



Section 97B.646 Gray wolf management plan.

97B.646 Gray wolf management plan.

The commissioner, in consultation with the commissioner of agriculture, shall adopt a gray wolf management plan that includes goals to ensure the long-term survival of the gray wolf in Minnesota, to reduce conflicts between gray wolves and humans, to minimize depredation of livestock and domestic pets, and to manage the ecological impact of wolves on prey species and other predators.

HIST: 2000 c 463 s 16



Section 97B.651 Unprotected mammals.

97B.651 Unprotected mammals.

Mammals that are unprotected wild animals may be taken at any time and in any manner, except with artificial lights, or by using a motor vehicle in violation of section 97B.091. Poison may not be used to take unprotected mammals unless the safety of humans and domestic livestock is ensured. Unprotected mammals may be possessed, bought, sold, or transported in any quantity.

HIST: 1986 c 386 art 2 s 52



Section 97B.655 Taking animals causing damage.

97B.655 Taking animals causing damage.

Subdivision 1. Owners and occupants may take certain animals. A person may take mink, squirrel, rabbit, hare, raccoon, lynx, bobcat, fox, opossum, muskrat, or beaver on land owned or occupied by the person where the animal is causing damage. The person may take the animal without a license and in any manner except by poison, or artificial lights in the closed season. Raccoons may be taken under this subdivision with artificial lights during open season. A person that kills mink, raccoon, lynx, bobcat, fox, opossum, muskrat, or beaver under this subdivision must notify a conservation officer or employee of the division within 24 hours after the animal is killed.

Subd. 2. Special permit for taking protected wild animals. The commissioner may issue special permits under section 97A.401, subdivision 5, to take protected wild animals that are damaging property.

HIST: 1986 c 386 art 2 s 53; 1987 c 149 art 1 s 50; 1989 c 287 s 5; 1997 c 226 s 33



Section 97B.661 Removal of beaver from state lands.

97B.661 Removal of beaver from state lands.

The commissioner may remove beaver at state expense from state land if the county board where the land is located adopts a resolution requesting the removal.

HIST: 1986 c 386 art 2 s 54



Section 97B.665 Impairment of drainage by beaver dams.

97B.665 Impairment of drainage by beaver dams.

Subdivision 1. Agreement by county board, landowner, and commissioner. (a) When a drainage watercourse is impaired by a beaver dam, the commissioner shall take action to remove the impairment, if:

(1) the county board unanimously consents;

(2) the landowner approves;

(3) the commissioner agrees; and

(4) the action is financially feasible.

(b) In a county with unanimous consent of the county board of commissioners and approval of the landowner, the department shall take action agreed to by unanimous consent of the county board, the commissioner, and the landowner. The action may include destruction or alteration of beaver dams and removal of beaver. This subdivision does not apply to state parks, state game refuges, and federal game refuges.

Subd. 2. Petition to district court. If a beaver dam causes a threat to personal safety or a serious threat to damage property, and a person cannot obtain consent under subdivision 1, a person may petition the district court for relief. The court may order the commissioner to take action to reduce the threat.

HIST: 1986 c 386 art 2 s 55



Section 97B.667 Removal of beaver dams and lodges by road authorities.

97B.667 Removal of beaver dams and lodges by road authorities.

When a drainage watercourse is impaired by a beaver dam and the water damages or threatens to damage a public road, the road authority, as defined in section 160.02, subdivision 9, may remove the impairment and any associated beaver lodge within 300 feet of the road.

HIST: 1994 c 623 art 1 s 33; 1997 c 216 s 84



Section 97B.671 Predator control program.

97B.671 Predator control program.

Subdivision 1. Authorization to take predators. If the commissioner determines that predators are damaging domestic or wild animals and further damage can be prevented, the commissioner shall authorize the taking of the predators by predator controllers. The commissioner shall define the area where the predators may be taken, the objectives to be achieved, procedures for notifying predator controllers, payments to be made, the methods to be used, and when the predator control shall cease.

Subd. 2. Certification of predator controllers. (a) The commissioner shall certify a person as a predator controller if the person has not violated a provision of this section and meets qualifications of experience, ability, and reliability. The commissioner shall establish application procedures, prescribe forms, and maintain a list of predator controllers. The application procedures must include reports from conservation officers and other department field personnel as to the ability and reliability of the applicants.

(b) The commissioner may revoke a certification if the predator controller violates a provision of sections 97B.601 to 97B.671 or 97B.901 to 97B.945 or a rule of the commissioner relating to fur-bearing animals.

Subd. 3. Predator control payments. The commissioner shall pay a predator controller the amount the commissioner prescribes for each predator taken. The commissioner shall pay at least $25 but not more than $60 for each coyote taken. The commissioner may require the predator controller to submit proof of the taking and a signed statement concerning the predators taken.

Subd. 4. Gray wolf control. (a) The commissioner shall provide a gray wolf control training program for certified predator controllers participating in gray wolf control.

(b) After the gray wolf is delisted under the federal Endangered Species Act of 1973, in zone B, as defined under section 97B.645, subdivision 12, if the commissioner, after considering recommendations from an extension agent or conservation officer, has verified that livestock, domestic animals, or pets were destroyed by a gray wolf within the previous five years, and if the livestock, domestic animal, or pet owner requests gray wolf control, the commissioner shall open a predator control area for gray wolves.

(c) After the gray wolf is delisted under the federal Endangered Species Act of 1973, in zone A, as defined under paragraph (g), if the commissioner, after considering recommendations from an extension agent or conservation officer, verifies that livestock, domestic animals, or pets were destroyed by a gray wolf, and if the livestock, domestic animal, or pet owner requests gray wolf control, the commissioner shall open a predator control area for gray wolves for up to 60 days.

(d) A predator control area opened for gray wolves may not exceed a one-mile radius surrounding the damage site.

(e) The commissioner shall pay a certified gray wolf predator controller $150 for each wolf taken. The certified gray wolf predator controller must dispose of unsalvageable remains as directed by the commissioner. All salvageable gray wolf remains must be surrendered to the commissioner.

(f) The commissioner may, in consultation with the commissioner of agriculture, develop a cooperative agreement for gray wolf control activities with the United States Department of Agriculture. The cooperative agreement activities may include, but not be limited to, gray wolf control, training for state predator controllers, and control monitoring and recordkeeping.

(g) For the purposes of this subdivision, "zone A" means that portion of the state lying outside of zone B, as defined under section 97B.645, subdivision 12.

HIST: 1986 c 386 art 2 s 56; 1993 c 231 s 39,40; 2000 c 463 s 17,18



Section 97B.701 Protected birds.

97B.701 Protected birds.

Subdivision 1. Taking of birds, nests, and eggs must be authorized. Protected birds, their nests, and their eggs may be taken only as authorized under the game and fish laws.

Subd. 2. Prohibited methods of taking. A person may not take protected birds:

(1) with a trap, net, or snare;

(2) using bird lime;

(3) with a swivel or set gun;

(4) by dragging a rope, wire, or other device across a field; or

(5) by using fire.

Subd. 3. Recapture of released bob-white quail. Released bob-white quail may be recaptured without a license. In Houston, Fillmore, and Winona counties, this subdivision applies only to birds that are banded or otherwise marked.

HIST: 1986 c 386 art 2 s 57; 1987 c 149 art 1 s 51; 1994 c 623 art 1 s 34



Section 97B.705 Restrictions on trapping birds.

97B.705 Restrictions on trapping birds.

(a) Except as provided in this section, a person may not take a bird with a steel jaw leg-hold trap mounted on a pole, post, tree stump, or other perch more than three feet above the ground.

(b) A person that has a permit to take great horned owls issued under United States Code, title 16, section 704, may trap great horned owls from April 1 to October 15 if the person has a game farm license or is the owner or operator of a poultry farm. The trap must be a padded jaw trap mounted at a height so that the trapped owl may rest on the ground. The trap must be tended at least twice daily. Uninjured birds shall be released alive and injured birds shall receive appropriate veterinary treatment.

HIST: 1986 c 386 art 2 s 58; 1995 c 188 s 1



Section 97B.711 Game birds.

97B.711 Game birds.

Subdivision 1. Seasons for certain upland game birds. (a) The commissioner may, by rule, prescribe an open season in designated areas between September 16 and December 31 for:

(1) pheasant;

(2) ruffed grouse;

(3) sharp tailed grouse;

(4) Canada spruce grouse;

(5) prairie chicken;

(6) gray partridge;

(7) bob-white quail; and

(8) turkey.

(b) The commissioner may by rule prescribe an open season for turkey in the spring.

Subd. 2. Daily and possession limits for certain upland game birds. (a) A person may not take more than five in one day or possess more than ten of each of the following:

(1) pheasant;

(2) ruffed grouse;

(3) sharp tailed grouse;

(4) Canada spruce grouse;

(5) prairie chicken; and

(6) gray partridge.

(b) A person may not take more than ten in one day or possess more than 15 bob-white quail.

(c) The commissioner may, by rule, reduce the daily and possession limits established in this subdivision.

Subd. 3. Restrictions. The commissioner may by rule prescribe methods and other restrictions for the taking of game birds.

HIST: 1986 c 386 art 2 s 59; 1991 c 259 s 23; 1993 c 231 s 41,42; 1994 c 623 art 1 s 35,36



Section 97B.715 Pheasants.

97B.715 Pheasants.

Subdivision 1. Stamp required. (a) Except as provided in paragraph (b) or section 97A.405, subdivision 2, a person required to possess a small game license may not hunt pheasants without:

(1) a pheasant stamp in possession; and

(2) a pheasant stamp validation on the small game license when issued electronically.

(b) The following persons are exempt from this subdivision:

(1) residents under age 18 or over age 65; and

(2) persons hunting on licensed commercial shooting preserves.

Subd. 2. Daily and possession hen pheasant limits. A person may not take more than one hen pheasant in one day or possess more than two hen pheasants.

Subd. 3. Hunting hours. A person may not take pheasants between the evening time that the commissioner establishes by rule and 9:00 a.m.

HIST: 1986 c 386 art 2 s 60; 1988 c 588 s 7; 1991 c 259 s 23; 1997 c 216 s 85



Section 97B.721 License and stamp validation required to take turkey; tagging and registration requirements.

97B.721 License and stamp validation required to take turkey; tagging and registration requirements.

(a) Except as provided in paragraph (b) or section 97A.405, subdivision 2, a person may not take a turkey without possessing a turkey license and a turkey stamp validation.

(b) The requirement in paragraph (a) to have a turkey stamp validation does not apply to persons under age 18.

(c) The commissioner may by rule prescribe requirements for the tagging and registration of turkeys.

HIST: 1986 c 386 art 2 s 61; 1991 c 254 art 2 s 35; 1993 c 231 s 43; 1996 c 364 s 6; 1997 c 216 s 86; 1Sp2001 c 2 s 118

* NOTE: The amendment to this section by Laws 2001, First *Special Session chapter 2, section 118, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 118, *the effective date.



Section 97B.723 Commissioner may limit number of turkey hunters.

97B.723 Commissioner may limit number of turkey hunters.

The commissioner may establish a method, including a drawing, to impartially select persons eligible to take turkeys in an area. Preference must be given to persons that have previously applied in the general selection but have not been selected.

HIST: 1989 c 29 s 1



Section 97B.725 License required to guide hunters.

97B.725 License required to guide hunters.

A person may not guide turkey hunters for compensation without a turkey hunter guide license. The license must be obtained before the day of the opening of the turkey season. The commissioner shall prescribe qualifications for the issuance of turkey hunter guide licenses.

HIST: 1986 c 386 art 2 s 62



Section 97B.731 Migratory birds.

97B.731 Migratory birds.

Subdivision 1. Migratory game birds. (a) Migratory game birds may be taken and possessed. A person may not take, buy, sell, possess, transport, or ship migratory game birds in violation of federal law.

(b) The commissioner shall prescribe seasons and limits for migratory birds in accordance with federal law.

Subd. 2. Taking mourning doves prohibited. Mourning doves may not be taken in the state.

Subd. 3. Crow season. The commissioner shall prescribe a 124-day open season and restrictions for taking crows. The open season may not be shorter than the maximum season allowed under federal law. The remainder of the year crows may be taken as allowed by federal law.

HIST: 1986 c 386 art 2 s 63; 1988 c 588 s 8; 1991 c 259 s 20; 1Sp1995 c 1 s 30



Section 97B.801 Minnesota migratory waterfowl stamp required.

97B.801 Minnesota migratory waterfowl stamp required.

(a) Except as provided in this section or section 97A.405, subdivision 2, a person required to possess a small game license may not take migratory waterfowl without:

(1) a Minnesota migratory waterfowl stamp in possession; and

(2) a migratory waterfowl stamp validation on the small game license when issued electronically.

(b) Residents under age 18 or over age 65 and persons hunting on their own property are not required to possess a stamp or a license validation under this section.

HIST: 1986 c 386 art 2 s 64; 1997 c 216 s 87



Section 97B.802 Special Canada goose season license required.

97B.802 Special Canada goose season license required.

Except as provided in this section, a person required to possess a small game license may not take Canada geese during a special season without a valid special season Canada goose license in possession. Residents under age 18 or over age 65 and persons hunting on their own property are not required to possess the license.

HIST: 1997 c 226 s 34



Section 97B.803 Migratory waterfowl seasons and limits.

97B.803 Migratory waterfowl seasons and limits.

The commissioner shall prescribe seasons, limits, and areas for taking migratory waterfowl in accordance with federal law.

HIST: 1991 c 259 s 21



Section 97B.805 Restrictions on method of taking waterfowl on water.

97B.805 Restrictions on method of taking waterfowl on water.

Subdivision 1. Hunter must be concealed. (a) A person may not take migratory waterfowl, coots, or rails in open water unless the person is:

(1) within a natural growth of vegetation sufficient to partially conceal the person or boat; or

(2) pursuing or shooting wounded birds.

(b) A person may not take migratory waterfowl, coots, or rails in public waters from a permanent artificial blind or sink box.

Subd. 2. Restrictions on watercraft.

(a) A person using watercraft to take migratory waterfowl must comply with subdivision 1.

(b) Migratory waterfowl may be taken from a watercraft propelled by motor or sails only if the watercraft has stopped and the motor is shut off and the sails are furled.

(c) Migratory waterfowl may be taken from a floating watercraft if the craft is drifting, beached, moored, resting at anchor, or is being propelled by paddle, oars, or pole.

Subd. 3. Unattended boats. During the open season for waterfowl, a person may not leave an unattended boat used for hunting waterfowl in public waters between sunset and one hour before sunrise, unless the boat is adjacent to private land under the control of the person and the water does not contain a natural growth of vegetation sufficient to partially conceal a hunter or a boat.

HIST: 1986 c 386 art 2 s 65



Section 97B.811 Decoys and blinds on public lands and waters.

97B.811 Decoys and blinds on public lands and waters.

Subdivision 1. Blinds and decoys prohibited before season. A person may not erect a blind or place decoys in public waters or on public land more than one hour before the open season for waterfowl.

Subd. 2. Hours for placing decoys. Except as provided in subdivisions 3 and 4, a person may not place decoys in public waters or on public lands more than one hour before lawful shooting hours for waterfowl.

Subd. 3. Restrictions on leaving decoys overnight. During the open season for waterfowl, a person may not leave decoys in public waters between sunset and one hour before lawful shooting hours unless:

(1) the decoys are in waters adjacent to private land under the control of the hunter; and

(2) there is not natural vegetation growing in water sufficient to partially conceal a hunter.

Subd. 4. Decoys that are navigational hazard prohibited. A person may not leave decoys in public waters between sunset and one hour before lawful shooting hours if the decoys constitute a navigational hazard.

Subd. 5. Rules governing blinds. The commissioner may adopt rules for the use of blinds on public lands and public waters.

HIST: 1986 c 386 art 2 s 66; 1988 c 587 s 2; 1988 c 677 s 2; 1993 c 231 s 44



Section 97B.901 Registration and tagging of fur-bearing animals.

97B.901 Registration and tagging of fur-bearing animals.

(a) The commissioner may, by rule, require persons taking, possessing, and transporting fur-bearing animals to tag the animals. The commissioner shall prescribe the manner of issuance and the type of tag, which must show the year of issuance. The commissioner shall issue the tag, without a fee, upon request.

(b) The pelt of each bobcat, fisher, pine marten, and otter must be presented, by the person taking it, to a state wildlife manager designee for registration before the pelt is sold and before the pelt is transported out of the state, but in no event more than 48 hours after the season closes for the species. Until March 1, 2003, a possession or site tag is not required prior to registration of the fisher, pine marten, or otter.

HIST: 1986 c 386 art 2 s 67; 1991 c 259 s 23; 1993 c 269 s 20; 2001 c 206 s 3



Section 97B.905 Fur dealer's licenses.

97B.905 Fur dealer's licenses.

Subdivision 1. License requirement.

(a) A person may not buy or sell raw furs without a fur buying and selling license, except:

(1) a taxidermist licensed under section 97A.475, subdivision 19, and a fur manufacturer are not required to have a license to buy raw furs from a person with fur buying and selling licenses; and

(2) a person lawfully entitled to take fur-bearing animals is not required to have a license to sell raw furs to a person with a fur buying and selling license.

(b) An employee, partner, or officer buying or selling only for a raw fur dealer licensee at an established place of business licensed under section 97A.475, subdivision 21, clause (a), may obtain a supplemental license under section 97A.475, subdivision 21, clause (b).

Subd. 2. Nonresident license. A nonresident must obtain a license under section 97A.475, subdivision 22, to buy or sell raw furs within the state, except a license is not required to buy from a person licensed under section 97A.475, subdivision 21.

Subd. 3. Bond required for fur buyer license applicants. Applicants for a raw fur dealer's license must, at the time of application for the license, furnish a corporate surety bond in favor of the state for $1,000 payable upon violation of the game and fish laws.

HIST: 1986 c 386 art 2 s 68; 1989 c 287 s 6; 1994 c 623 art 1 s 37



Section 97B.911 Muskrat seasons.

97B.911 Muskrat seasons.

The commissioner may establish open seasons and restrictions for taking muskrat.

HIST: 1986 c 386 art 2 s 69; 1993 c 269 s 21



Section 97B.915 Mink seasons.

97B.915 Mink seasons.

The commissioner may establish open seasons and restrictions for taking mink.

HIST: 1986 c 386 art 2 s 70; 1993 c 269 s 22



Section 97B.921 Otter seasons.

97B.921 Otter seasons.

The commissioner may establish open seasons and restrictions for taking otter.

HIST: 1986 c 386 art 2 s 71; 1987 c 131 s 2; 1987 c 384 art 1 s 13; 1993 c 269 s 23



Section 97B.925 Beaver seasons.

97B.925 Beaver seasons.

The commissioner may establish open seasons and restrictions for taking beaver.

HIST: 1986 c 386 art 2 s 72; 1987 c 384 art 1 s 14; 1993 c 269 s 24



Section 97B.926 Pine marten and fisher zone.

97B.926 Pine marten and fisher zone.

Where a combined pine marten and fisher trapping zone exists, the commissioner must provide an option of a combined limit of fisher and marten.

HIST: 1997 c 226 s 35



Section 97B.928 Identification of traps and snares.

97B.928 Identification of traps and snares.

Subdivision 1. Information required. (a) A person may not set or place a trap or snare, other than on property owned or occupied by the person, unless the following information is affixed to the trap or snare in a manner that ensures that the information remains legible while the trap or snare is on the lands or waters:

(1) the number and state of the person's driver's license;

(2) the person's Minnesota identification card number; or

(3) the person's name and mailing address.

(b) The commissioner may not prescribe additional requirements for identification of traps or snares.

Subd. 2. Provisions not to apply. From April 1 to August 31, the trap identification provisions of subdivision 1 do not apply to traps set for the taking of unprotected wild animals.

Subd. 3. Penalty. A person who violates subdivision 1, paragraph (a), is guilty of a petty misdemeanor.

HIST: 1993 c 231 s 45



Section 97B.931 Tending traps.

97B.931 Tending traps.

Subdivision 1. Restrictions. A person may not tend a trap set for wild animals between 10:00 p.m. and 5:00 a.m. Between 5:00 a.m. and 10:00 p.m. a person on foot may use a portable artificial light to tend traps. While using a light in the field, the person may not possess or use a firearm other than a handgun of .22 caliber.

Subd. 2. Body-gripping traps. A body-gripping, conibear-type trap need not be tended more frequently than once every third calendar day.

HIST: 1986 c 386 art 2 s 73; 1987 c 131 s 3; 1994 c 623 art 1 s 38; 1Sp1995 c 1 s 31



Section 97B.935 Use of vehicles for trapping beaver and otter.

97B.935 Use of vehicles for trapping beaver and otter.

Subdivision 1. General prohibition. Except as provided in this section, a person may not use a snowmobile or an all-terrain vehicle during the open season for beaver or otter, and for two days after the open seasons end, to transport or check beaver or otter traps or to transport beaver or otter carcasses or pelts.

Subd. 2. Allowed in designated counties. The commissioner may, by rule, designate counties where snowmobiles and all-terrain vehicles may be used to transport and check beaver and otter traps and to transport beaver or otter carcasses or pelts.

Subd. 3. Special permit for disabled. The commissioner may issue a special permit, in the manner provided in section 97B.055, subdivision 3, to use a snowmobile or all-terrain vehicle to transport or check beaver or otter traps or to transport beaver or otter carcasses or pelts to a licensed trapper physically unable to walk as specified in section 97B.055, subdivision 3.

HIST: 1986 c 386 art 2 s 74; 1991 c 241 s 9; 1991 c 259 s 23



Section 97B.941 Tampering with traps.

97B.941 Tampering with traps.

A person may not remove or tamper with a trap legally set to take fur-bearing animals or unprotected wild animals without authorization. Authorized persons include the commissioner and the owner or lessee of the land where the trap is located.

HIST: 1986 c 386 art 2 s 75



Section 97B.945 Setting of traps near water restricted.

97B.945 Setting of traps near water restricted.

A person may not set a trap within 50 feet of any water other than temporary surface water within 30 days before the open season for mink and muskrat without a special permit by the commissioner.

HIST: 1986 c 386 art 2 s 76; 1987 c 131 s 4



Section 97B.951 Use of snares to take unprotected mammals.

97B.951 Use of snares to take unprotected mammals.

A snare set for an unprotected mammal may not be left in place after March 31 except as authorized by the commissioner for the predator control program under section 97B.671.

HIST: 1993 c 231 s 46






Chapter 97C Fishing

Section 97C.001 Experimental waters.

97C.001 Experimental waters.

Subdivision 1. Definition; designation. (a) Experimental waters are lakes and streams where special regulations are used and evaluated to meet a specific fisheries objective.

(b) The commissioner may designate any waters of the state having free access to the public as experimental waters. The designated experimental waters may not exceed 200 lakes and 50 streams at one time. For all experimental waters, the commissioner shall develop an evaluation plan and specify a termination date. On the termination date, the commissioner shall vacate or extend the experimental waters designation, or designate the experimental waters as special management waters under section 97C.005. The commissioner shall by rule establish methods and criteria for public initiation of experimental waters designation and for public participation in the evaluation of the waters designated.

(c) Designation of experimental waters under this section is not subject to chapter 14.

Subd. 2. Public notice and meeting. (a) Before the commissioner designates, or vacates or extends the designation of, experimental waters, a public meeting must be held in the county where the largest portion of the waters is located.

(b) At least 90 days before the public meeting and during the open angling season for fish the taking of which is, or is proposed to be, regulated under subdivision 3 on the waters under consideration, notice of the proposed designation, vacation, or extension must be posted at publicly maintained access points on the water.

(c) Before the public meeting, notice of the meeting must be published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the proposed experimental waters are located. The notice must be published at least once between 30 and 60 days before the meeting, and at least once between seven and 30 days before the meeting.

(d) The notices required in this subdivision must summarize the proposed action, invite public comment, and specify a deadline for the receipt of public comments. The commissioner shall mail a copy of each required notice to persons who have registered their names with the commissioner for this purpose. The commissioner shall consider any public comments received in making a final decision.

(e) If a water to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

Subd. 3. Seasons, limits, and other requirements. The commissioner may, in accordance with the procedures in subdivision 2 or by rule under chapter 14, establish open seasons, limits, methods, and other requirements for taking fish on experimental waters.

HIST: 1985 c 248 s 70; 1986 c 386 art 3 s 1; 1992 c 462 s 15; 2000 c 473 s 12



Section 97C.003 Southeastern experimental trout streams.

97C.003 Southeastern experimental trout streams.

In streams located in Houston, Fillmore, Mower, Dodge, Olmsted, Winona, Wabasha, and Goodhue counties that are subject to experimental regulation under section 97C.001, subdivision 3, relating to the taking of trout, all legal methods of taking fish are allowed, except that barbed hooks are prohibited. A hook from which the barb has been removed by crimping or filing is allowed.

HIST: 1992 c 469 s 1



Section 97C.005 Special management waters.

97C.005 Special management waters.

Subdivision 1. Definition; designation. (a) Special management waters are waters that:

(1) have been subject to special regulations that have been evaluated and proven effective under an experimental waters designation under section 97C.001; or

(2) are classified by the commissioner for primary use as trophy lakes, family fishing lakes, designated trout lakes, designated trout streams, special species management lakes, and other designated uses.

(b) The commissioner may designate any waters of the state, including experimental waters, as special management waters. The commissioner shall by rule establish methods and criteria for public participation in the evaluation and designation of waters as special management waters.

(c) Designation of special management waters under this section is not subject to chapter 14.

Subd. 2. Public notice and meeting. (a) Before the commissioner designates special management waters, public comment must be received and, for waters other than those proposed to be designated as trout streams or trout lakes, a public meeting must be held in the county where the largest portion of the waters is located.

(b) For waters previously designated as experimental waters, a proposed change in status to special management waters must be announced before the public meeting by notice published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the waters are located. The notice must be published at least once between 30 and 60 days before the public meeting, and at least once between seven and 30 days before the meeting. If a water proposed to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

(c) For proposed special management waters, other than designated trout lakes and designated trout streams, that were not previously designated as experimental waters, notice of the proposed designation must be given as provided in this paragraph. The notice must be posted at publicly maintained access points at least 90 days before the public meeting and during the open angling season for fish the taking of which on the waters is proposed to be regulated under subdivision 3. Before the public meeting, notice of the meeting must be published in a news release issued by the commissioner and in a newspaper of general circulation in the area where the proposed special management waters are located. The notice must be published at least once between 30 and 60 days before the meeting, and at least once between seven and 30 days before the meeting. If a water to be designated is a lake with a water area of more than 1,500 acres, or is a stream or river with a reach of more than six miles, a public meeting must also be held in the seven-county metropolitan area.

(d) For waters proposed to be designated as trout streams or trout lakes, notice of the proposed designation must be published at least 90 days before the effective date of the designation in a news release issued by the commissioner and in a newspaper of general circulation in the area where the waters are located. In addition, all riparian owners along the waters must be notified at least 90 days before the effective date of the designation.

(e) The notices required in this subdivision must summarize the proposed action, invite public comment, and specify a deadline for the receipt of public comments. The commissioner shall mail a copy of each required notice to persons who have registered their names with the commissioner for this purpose. The commissioner shall consider any public comments received in making a final decision.

Subd. 3. Seasons, limits, and other rules. The commissioner may, in accordance with the procedures in subdivision 2, paragraphs (c) and (e), or by rule under chapter 14, establish open seasons, limits, methods, and other requirements for taking fish on special management waters.

HIST: 1986 c 386 art 3 s 2; 1992 c 462 s 16



Section 97C.011 Muskellunge lakes.

97C.011 Muskellunge lakes.

(a) The commissioner may, after preparing a statement of need and reasonableness and holding a public meeting, designate waters with muskellunge as muskellunge waters.

(b) The commissioner may prescribe rules for each designated muskellunge waters that:

(1) restrict spearing from a dark house;

(2) restrict angling from a dark house;

(3) limit the open season to take fish;

(4) limit the size of fish that may be kept; and

(5) limit the number of each species of fish that may be kept.

(c) The commissioner must give notice and hold a hearing before adopting rules under this subdivision. The rules must have a termination date and may only be extended upon a showing by the commissioner, at a hearing, that the muskellunge population in the designated waters has been enhanced.

(d) The provisions of section 97C.385, subdivision 1, requiring the angling season on a lake to be closed in proportion to the spearing season do not apply to designated muskellunge lakes.

(e) The commissioner, in designating a muskellunge water on lakes wholly or partially within an Indian reservation, may not designate a whole lake larger than 29,775 acres in surface area, except that sensitive areas of lakes larger than 29,775 acres may be designated if clause (a) is complied with.

HIST: 1986 c 386 art 3 s 3; 1988 c 714 s 2



Section 97C.015 Mississippi river fish refuge.

97C.015 Mississippi river fish refuge.

Subdivision 1. Establishment. The portion of the Mississippi river described in subdivision 3 is a fish refuge when the commissioner concludes a fish refuge agreement with the appropriate state authority in Wisconsin. The agreement must require that a similar fish refuge is established in the Wisconsin waters of the Mississippi river described in subdivision 3.

Subd. 2. Fishing restriction. A person may not take fish from a fish refuge after it is established under this section.

Subd. 3. Location. The location of the fish refuge is the portion of the Mississippi river downstream from lock and dam No. 3 located at milepost 796.9 above the mouth of the Ohio river, to the downstream end of Diamond Island located at milepost 794.8.

HIST: 1986 c 386 art 3 s 4



Section 97C.02 Acquisition of critical aquatic habitat.

97C.02 Acquisition of critical aquatic habitat.

The commissioner shall acquire lands that are critical for fish and other aquatic life and that meet criteria described for aquatic management areas in section 86A.05, subdivision 14. The lands that are acquired may be developed to manage lakes, rivers, streams, and adjacent wetlands and lands for aquatic life, water quality, intrinsic biological value, public fishing, and other compatible outdoor recreational uses. The land may be acquired by gift, lease, easement, or purchase. The commissioner shall designate land acquired under this subdivision as aquatic management areas for the purposes of the outdoor recreation system.

HIST: 2000 c 495 s 40



Section 97C.021 Angling restricted in trout streams.

97C.021 Angling restricted in trout streams.

A person may only take fish from a designated trout stream during the open season for trout in the stream.

HIST: 1986 c 386 art 3 s 5



Section 97C.025 Fishing and motorboats prohibited in certain areas.

97C.025 Fishing and motorboats prohibited in certain areas.

(a) The commissioner may prohibit fishing or the operation of motorboats by posting waters that:

(1) are designated as spawning beds or fish preserves; or

(2) are being used by the commissioner for fisheries research or management activities.

An area may be posted under this paragraph if necessary to prevent excessive depletion of fish or interference with fisheries research or management activities.

(b) Except as provided in paragraph (c), a person may not take fish or operate a motorboat if prohibited by posting under paragraph (a).

(c) An owner of riparian land adjacent to an area posted under paragraph (a) may operate a motorboat through the area by the shortest direct route at a speed of not more than five miles per hour.

HIST: 1986 c 386 art 3 s 6; 1993 c 231 s 47; 1Sp1995 c 1 s 32



Section 97C.031 Lakes with unbalanced fish populations.

97C.031 Lakes with unbalanced fish populations.

The commissioner may establish and amend a list of lakes and rivers that have been found by the director to contain an unbalanced fish population, or to contain species of fish that have become stunted from overpopulation. The list may not include more than 100 lakes and rivers, or more than six in a county. The commissioner may, by rule, establish open seasons, limits, and methods of taking fish from lakes and rivers on the list. The rule must be published in each county containing the lake or river.

HIST: 1986 c 386 art 3 s 7; 1991 c 259 s 23



Section 97C.035 Endangered fish populations.

97C.035 Endangered fish populations.

Subdivision 1. Conditions. If the commissioner determines that fish are in danger of dying, or if waters will be restored with the use of piscicides, the commissioner may rescue the fish under subdivision 2 or allow taking of the fish under subdivision 3.

Subd. 2. Rescue of fish. If the commissioner rescues fish endangered by lack of oxygen in the winter, the fish may be transferred to other waters, sold, or otherwise disposed of.

Subd. 3. Taking of fish. (a) The commissioner may authorize residents to take fish:

(1) in any quantity;

(2) in any manner, except by use of seines, hoop nets, fyke nets, and explosives; and

(3) for personal use only, except rough fish may be sold.

(b) The commissioner may authorize the taking of fish by posting notice conspicuously along the shore of the waters and publishing a news release in a newspaper of general circulation in the area where the waters are located.

HIST: 1986 c 386 art 3 s 8; 1991 c 259 s 23; 1996 c 410 s 41; 1997 c 226 s 36



Section 97C.041 Commissioner may remove rough fish and catfish.

97C.041 Commissioner may remove rough fish and catfish.

The commissioner may take rough fish, lake whitefish, and rainbow smelt with seines, nets, and other devices. The commissioner may also take catfish with seines, nets, and other devices on the Minnesota-Wisconsin boundary waters. The commissioner may hire or contract persons, or issue permits, to take the fish. The commissioner shall prescribe the manner of taking and disposal. The commissioner may award a contract under this section without competitive bidding. Before establishing the contractor's compensation, the commissioner must consider the qualifications of the contractor, including the contractor's equipment, knowledge of the waters, and ability to perform the work.

HIST: 1986 c 386 art 3 s 9; 2000 c 495 s 41



Section 97C.045 Removal of rough fish from boundary waters.

97C.045 Removal of rough fish from boundary waters.

The commissioner may enter into agreements with North Dakota, South Dakota, Wisconsin, and Iowa, relating to the removal of rough fish in boundary waters. The agreements may include:

(1) contracting to remove rough fish;

(2) inspection of the work;

(3) the division of proceeds; and

(4) regulating the taking of rough fish.

HIST: 1986 c 386 art 3 s 10



Section 97C.051 Special permits to use piscicides.

97C.051 Special permits to use piscicides.

Subdivision 1. Permit. (a) The commissioner may issue a special permit, without a fee, to apply piscicides to restore waters at the permittee's expense. The commissioner may by rule prescribe insurance requirements for permit applicants.

(b) A permit under this section may be issued to an individual, a group of riparian owners, or a lake improvement association. The permit may only be issued if all riparian owners have consented in writing.

Subd. 2. Taking of fish. The commissioner may set special open seasons, limits, and methods to take fish before the piscicides are applied. The commissioner must post the special provisions at or near the waters.

HIST: 1986 c 386 art 3 s 11; 1993 c 231 s 48



Section 97C.055 Dead fish removal.

97C.055 Dead fish removal.

The commissioner shall remove and dispose of dead fish that accumulate in or upon the shores of public waters in quantities that are a public nuisance or are detrimental to game fish.

HIST: 1986 c 386 art 3 s 12



Section 97C.061 Dragging a weight or an anchor through vegetation.

97C.061 Dragging a weight or an anchor through vegetation.

A person may not use a motorboat to drag an anchor or other weight through aquatic vegetation, except by commissioner's rule.

HIST: 1986 c 386 art 3 s 13; 1991 c 259 s 23



Section 97C.065 Pollutants in waters.

97C.065 Pollutants in waters.

A person may not dispose of any substance in state waters, or allow any substance to enter state waters, in quantities that injure or are detrimental to the propagation of wild animals or taint the flesh of wild animals. Each day of violation is a separate offense. An occurring or continuous violation is a public nuisance. An action may be brought by the attorney general to enjoin and abate nuisance upon request of the commissioner. This section does not apply to chemicals used for pest control for the general welfare of the public.

HIST: 1986 c 386 art 3 s 14



Section 97C.071 Permit required for structure in public waters.

97C.071 Permit required for structure in public waters.

A person may not construct or maintain a dam or other obstruction, except a boat pier, in or over public waters without a permit from the commissioner. The commissioner may establish permit conditions for the construction or modification of a fishway around or over a dam or obstruction.

HIST: 1986 c 386 art 3 s 15



Section 97C.075 Fish screens in flowing waters.

97C.075 Fish screens in flowing waters.

A person may not obstruct a creek, stream, or river to prevent the passage of fish with a rack or screen without the permission of the commissioner. The person that erected the obstruction, or the owner of the land where the obstruction is located, must immediately remove the obstruction upon order of the commissioner.

HIST: 1986 c 386 art 3 s 16



Section 97C.077 Fish screens in lakes.

97C.077 Fish screens in lakes.

Subdivision 1. Lake in one county. If all or a major part of a navigable lake is located within a single county and has been stocked with fish by the United States government, the county board, in order to maintain fish in the lake and prevent their escape from the lake, may erect and maintain screens at the inlets and outlets of the lake. The county board may appropriate from the county treasury money for the erection and maintenance of the screens.

Subd. 2. Lake in more than one county. If a lake is located in more than one county, the county boards of the affected counties may jointly provide for the erection and maintenance of screens. The expense of the screens and maintenance must be paid equally between the counties, and the county boards must appropriate money from the county treasury of their respective counties to pay the expenses of the screens and maintenance.

HIST: 1990 c 391 art 8 s 26



Section 97C.081 Fishing contests.

97C.081 Fishing contests.

Subdivision 1. Restrictions. A person may not conduct a fishing contest on waters except as provided in this section.

Subd. 2. Contests without a permit. A person may conduct a fishing contest without a permit from the commissioner provided:

(1) the following criteria are met:

(i) there are 30 participants or less for open water contests and 150 participants or less for ice fishing contests;

(ii) the entry fee is $25 per person or less;

(iii) the total prize value is $25,000 or less; and

(iv) the contest is not limited to trout species only;

(2) the following criteria are met:

(i) the contest is not limited to specifically named waters; and

(ii) the contest is not limited to trout species only; or

(3) all the contest participants are age 18 years or under.

Subd. 3. Contests requiring a permit. (a) A person must have a permit from the commissioner to conduct a fishing contest that does not meet the criteria in subdivision 2. Permits shall be issued without a fee.

(b) If entry fees are over $25 per person, or total prizes are valued at more than $25,000, and if the applicant has either:

(1) not previously conducted a fishing contest requiring a permit under this subdivision; or

(2) ever failed to make required prize awards in a fishing contest conducted by the applicant, the commissioner may require the applicant to furnish the commissioner evidence of financial responsibility in the form of a surety bond or bank letter of credit in the amount of $25,000.

Subd. 4. Restrictions. The commissioner may by rule establish restrictions on fishing contests to protect fish and fish habitat and for the safety of contest participants.

Subd. 5. Ice fishing contest in conjunction with raffle. An organization that is permitted under this section and licensed by the lawful gambling control board to conduct raffles may conduct a raffle in conjunction with an ice fishing contest. The organization may sell a combined ticket for a single price for the ice fishing contest and raffle, provided that the combined ticket states in at least eight-point type the amount of the price that applies to the ice fishing contest and the amount that applies to the raffle. All other provisions of sections 349.11 to 349.23 apply to the raffle.

Subd. 6. Permit application process. (a) Beginning September 1 each year, the commissioner shall accept permit applications for fishing contests to be held in the following year.

(b) If the number of permit applications received by the commissioner from September 1 through the last Friday in October exceeds the limits specified in subdivisions 7 and 8, the commissioner shall notify the affected applicants that their requested locations and time period are subject to a drawing. After notification, the commissioner shall allow the affected applicants a minimum of seven days to change the location or time period requested on their applications, provided that the change is not to a location or time period for which applications are already at or above the limits specified in subdivisions 7 and 8.

(c) After the applicants have been given at least seven days to change their applications, the commissioner shall conduct a drawing for all locations and time periods for which applications exceed limits. First preference in the drawings shall be given to applicants for established or traditional fishing contests, and second preference to applicants for contests that are not established as traditional fishing contests based on the number of times they have been unsuccessful in previous drawings. Except for applicants of established or traditional fishing contests, an applicant who is successful in a drawing loses all accumulated preference.

(d) The commissioner has until December 7 to approve or deny permit applications that are submitted by 4:30 p.m. on the last Friday in October. The commissioner may approve a permit application that is received after 4:30 p.m. on the last Friday in October if approving the application would not result in exceeding the limits in subdivisions 7 and 8.

Subd. 7. Weekend limitations. (a) On all waters 55,000 acres or less, the commissioner may ensure that each of the state's waters has at least two weekends per month with no permitted fishing contests.

(b) Unless otherwise authorized by the commissioner, permitted fishing contests that are conducted for more than one day may not include more than one weekend day from Memorial Day weekend through Labor Day weekend.

(c) The commissioner may not approve permits for fishing contests on a weekend with a fishing season opener if the contest targets a species for which the season is opening.

Subd. 8. Limits on number of fishing contests. (a) The number of permitted fishing contests allowed each month on a water body shall not exceed the following limits:

Maximum number Maximum number Maximum number of permitted of large of permitted fishing permitted fishing contests fishing contest contests days

Size/acres less than 2,000 2 0 4 2,000-4,999 3 1 6 5,000-14,999 4 2 8 15,000-55,000 5 3 10 more than 55,000 no limit no limit no limit

(b) For boundary waters, the limits on the number of permitted fishing contests shall be determined based on the Minnesota acreage.

Subd. 9. Permit restrictions. (a) The commissioner may require fishing contest permittees to limit prefishing to week days only as a condition of a fishing contest permit. The commissioner may require proof from permittees that prefishing restrictions on the permit are communicated to fishing contest participants and enforced.

(b) The commissioner may require permit restrictions on the hours that a permitted fishing contest is conducted, including, but not limited to, starting and ending times.

(c) The commissioner may require permit restrictions on the number of parking spaces that may be used on a state-owned public water access site. The commissioner may require proof from permittees that parking restrictions on the permit are communicated to fishing contest participants and enforced.

(d) To prevent undue loss of fish, the commissioner may require restrictions for off-site weigh-ins on a fishing contest permit or may deny permits requesting an off-site weigh-in.

(e) A person may not transfer a fishing contest permit to another person.

(f) Failure to comply with fishing contest permit restrictions may be considered grounds for denial of future permit applications.

Subd. 10. Definitions. For purposes of this section, the following terms have the meanings given:

(a) "Permitted fishing contest" means an open water fishing contest or ice fishing contest that requires a permit from the commissioner under subdivision 3.

(b) "Large permitted fishing contest" means an open water fishing contest with more than 50 boats or more than 100 participants that requires a permit from the commissioner under subdivision 3.

(c) "Participant" means a person who is taking part in a fishing contest.

(d) "Permitted fishing contest day" means a day on a water body where a permitted fishing contest is held. Two permitted fishing contests that are held on the same water body on the same day count as two permitted fishing contest days.

(e) "Off-site weigh-in" means a weigh-in of fish from a fishing contest at a location that is not adjacent to the waters listed on the fishing contest permit.

(f) "Prefishing" means fishing by participants of a permitted fishing contest prior to the scheduled dates of the contest on waters listed on the fishing contest permit.

HIST: 1986 c 386 art 3 s 17; 1991 c 259 s 23; 1993 c 231 s 49-51; 1993 c 269 s 25; 1Sp1995 c 1 s 33; 2000 c 473 s 13-19



Section 97C.085 Permit required for tagging fish.

97C.085 Permit required for tagging fish.

A person may not tag or otherwise mark a live fish for identification without a permit from the commissioner.

HIST: 1993 c 231 s 52



Section 97C.201 State fish stocking prohibited without public access.

97C.201 State fish stocking prohibited without public access.

The commissioner and state agencies may only stock fish in waters where there is public access. The commissioner may stock fish in any stream within privately owned lands where the public is granted free access to and use of the stream for fishing purposes.

HIST: 1986 c 386 art 3 s 18; 1986 c 424 s 2



Section 97C.203 Disposal of state hatchery eggs or fry.

97C.203 Disposal of state hatchery eggs or fry.

The commissioner shall dispose of game fish eggs and fry according to the following order of priorities:

(1) distribution of fish eggs and fry to state hatcheries to hatch fry or raise fingerlings for stocking waters of the state for recreational fishing;

(2) transfer to other government agencies or private fish hatcheries in exchange for fish to be stocked in waters of the state for recreational fishing;

(3) sale of fish eggs and fry to private fish hatcheries or licensed aquatic farms at a price not less than the fair wholesale market value, established as the average price charged at the state's private hatcheries and contiguous states per volume rates; and

(4) transfer to other government agencies for fish management and research purposes.

HIST: 1987 c 318 s 3; 1992 c 566 s 18; 1993 c 226 s 16; 1996 c 410 s 42



Section 97C.205 Rules for transporting and stocking fish.

97C.205 Rules for transporting and stocking fish.

(a) The commissioner may adopt rules to regulate:

(1) the transportation of fish and fish eggs from one body of water to another; and

(2) the stocking of waters with fish or fish eggs.

(b) The commissioner shall prescribe rules designed to encourage local sporting organizations to propagate game fish by using rearing ponds. The rules must:

(1) prescribe methods to acquire brood stock for the ponds by seining public waters;

(2) allow the sporting organizations to own and use seines and other necessary equipment; and

(3) prescribe methods for stocking the fish in public waters that give priority to the needs of the community where the fish are reared and the desires of the organization operating the rearing pond.

(c) A person age 16 or under may, for purposes of display in a home aquarium, transport largemouth bass, smallmouth bass, yellow perch, rock bass, black crappie, white crappie, bluegill pumpkinseed, green sunfish, orange spotted sunfish, and black, yellow, and brown bullheads taken by angling. No more than four of each species may be transported at any one time, and any individual fish can be no longer than ten inches in total length.

HIST: 1986 c 386 art 3 s 19; 1993 c 231 s 53; 1996 c 410 s 43



Section 97C.209 Repealed, 1992 c 566 s 23

97C.209 Repealed, 1992 c 566 s 23



Section 97C.211 Private fish hatcheries.

97C.211 Private fish hatcheries.

Subdivision 1. License required. A person may not operate a private fish hatchery without a private fish hatchery license. A private fish hatchery is a facility for raising fish, including minnows, for sale, stocking waters, angling, or processing. A private fish hatchery license is valid for five years but must be renewed annually.

Subd. 2. Rules for operation. The commissioner shall prescribe rules that allow a person to maintain and operate a private fish hatchery to raise and dispose of fish. The commissioner shall establish and assess a fee to cover the cost of inspection and disease certification of private hatcheries.

Subd. 2a. Acquisition of fish. (a) A private fish hatchery may not obtain fish outside of the state unless the fish or the source of the fish are approved by the commissioner. The commissioner may apply more stringent requirements to fish or a source of fish from outside the state than are applied to fish and sources of fish from within the state. The commissioner must either approve or deny the acquisition within 30 days after receiving a written request for approval. Minnows acquired must be processed and not released into public waters, except as provided in section 97C.515, subdivision 4. A request may be for annual acquisition.

(b) If the commissioner denies approval, a written notice must be submitted to the applicant stating the reasons for the denial and the commissioner must:

(1) designate approved sources to obtain the desired fish or fish eggs; or

(2) sell the fish or fish eggs from state fish hatcheries at fair market value.

Subd. 3. Fishing license not required for persons to take fish. A person may take fish by angling without a fishing license at a licensed private fish hatchery or an artificial pool containing only fish purchased from a private fish hatchery, if the operator of the hatchery or pool furnishes each person catching fish a certificate prescribed by the commissioner. The certificate must state the number and species of the fish caught and other information as prescribed by the commissioner. A person without a fishing license may possess, ship, and transport within the state the fish caught in the same manner as fish taken by a resident with a fishing license.

Subd. 4. License required to take sucker eggs. A person may not take sucker eggs from public waters for a private fish hatchery without a license to do so.

Subd. 5. Price of walleye fry. The commissioner may not sell walleye fry for less than fair market value, defined as the average price charged by private walleye fry wholesalers located in Minnesota.

Subd. 6. Nonpublic records. Information on production, harvest, and sales of aquatic life by a private fish hatchery is nonpublic information.

HIST: 1986 c 386 art 3 s 20; 1987 c 318 s 5-7; 1987 c 404 s 134; 1988 c 588 s 11,12; 1997 c 226 s 37,38



Section 97C.215 Special permits for United States agents.

97C.215 Special permits for United States agents.

The commissioner may issue a special permit, without a fee, to an authorized agent of the United States to conduct fish culture operations, rescue work, and related fishery operations.

HIST: 1986 c 386 art 3 s 21



Section 97C.301 License required to take fish.

97C.301 License required to take fish.

Subdivision 1. Requirement. Unless exempted under section 97A.445, 97A.451, or 97A.465, subdivision 1, a person must have a license to take fish as provided in this section.

Subd. 2. Angling. A person may not take fish without an angling license.

Subd. 3. Spearing. A person may not take fish by spearing from a dark house without a dark house spearing license and an angling license.

Subd. 4. Netting. A person may not take fish by netting without the required license to net fish and an angling license.

Subd. 5. Aquatic farms. An aquatic farm licensee may take aquatic life under the aquatic farm license and its endorsements as authorized without additional licenses under the game and fish laws.

HIST: 1986 c 386 art 3 s 22; 1992 c 566 s 19



Section 97C.305 Trout and salmon stamp validation.

97C.305 Trout and salmon stamp validation.

Subdivision 1. Requirement. Except as provided in subdivision 2 or section 97A.405, subdivision 2, a person over age 16 and under age 65 required to possess an angling license must have a trout and salmon stamp validation to:

(1) take fish by angling in:

(i) a stream designated by the commissioner as a trout stream;

(ii) a lake designated by the commissioner as a trout lake; or

(iii) Lake Superior; or

(2) possess trout or salmon taken in the state by angling.

Subd. 2. Exception. A trout and salmon stamp validation is not required to take fish by angling or to possess trout and salmon if:

(1) the person:

(i) possesses a license to take fish by angling for a period of 24 hours from the time of issuance under section 97A.475, subdivision 6, clause (5), or subdivision 7, clause (5), and

(ii) is taking fish by angling, or the trout or salmon were taken by the person, during the period the license is valid; or

(2) the person is taking fish, or the trout or salmon were taken by the person, as authorized under section 97C.035.

HIST: 1986 c 386 art 3 s 23; 1988 c 437 s 5; 1995 c 220 s 90; 1Sp1995 c 1 s 34; 1996 c 410 s 44; 1997 c 216 s 88; 1Sp2001 c 2 s 119

* NOTE: The amendment to this section by Laws 2001, First *Special Session chapter 2, section 119, is effective March 1, *2002. Laws 2001, First Special Session chapter 2, section 119, *the effective date.



Section 97C.311 Lake Superior fishing guide license.

97C.311 Lake Superior fishing guide license.

Subdivision 1. License required. A person may not operate a charter boat and guide anglers on Lake Superior or the St. Louis river estuary for compensation without a fishing guide license. For purposes of this subdivision and section 97A.475, subdivision 15, "St. Louis river estuary" means the United States Coast Guard navigable waters of the lower St. Louis river to the Minnesota state highway No. 23 bridge.

Subd. 2. Rules. The commissioner shall adopt rules for:

(1) issuance of the licenses, including qualifications for licensees; and

(2) record keeping and reporting by licensees.

Subd. 3. Federal requirements. A person may not use a watercraft for activities authorized under this section unless the watercraft complies with all applicable licensing and safety requirements of the United States Coast Guard.

HIST: 1986 c 386 art 3 s 24; 1993 c 231 s 54; 1999 c 57 s 2



Section 97C.315 Angling lines and hooks.

97C.315 Angling lines and hooks.

Subdivision 1. Lines. An angler may not use more than one line except:

(1) two lines may be used to take fish through the ice; and

(2) the commissioner may, by rule, authorize the use of two lines in areas designated by the commissioner in Lake Superior.

Subd. 2. Hooks. An angler may not have more than one hook on a line, except:

(1) three artificial flies may be on a line used to take largemouth bass, smallmouth bass, trout, crappies, sunfish, and rock bass; and

(2) a single artificial bait may contain more than one hook.

HIST: 1986 c 386 art 3 s 25; 1991 c 259 s 23



Section 97C.317 Fishing as a party.

97C.317 Fishing as a party.

While two or more persons are taking fish by angling as a party, the total number of fish taken and the total number of fish possessed by the party may not exceed the limit of the number of persons in the party that may take and possess fish by angling. For the purpose of this section a party means, for persons who are not on the water that the persons are maintaining unaided visual and vocal contact, and for persons who are on the water that the persons are angling from a single watercraft.

HIST: 1989 c 153 s 3



Section 97C.321 Restrictions on unattended lines.

97C.321 Restrictions on unattended lines.

Subdivision 1. General prohibition. A person may not take fish by angling with a set line or an unattended line except as provided in this section and rules adopted under the game and fish laws.

Subd. 2. Ice fishing. A person may use an unattended line to take fish through the ice if:

(1) the person is within sight of the line; or

(2) a tip-up is attached to the line and the person is within 200 feet of the tip-up.

HIST: 1986 c 386 art 3 s 26; 1Sp1995 c 1 s 35; 1997 c 226 s 39



Section 97C.325 Prohibited methods of taking fish.

97C.325 Prohibited methods of taking fish.

(a) Except as specifically authorized, a person may not take fish with:

(1) explosives, chemicals, drugs, poisons, lime, medicated bait, fish berries, or other similar substances;

(2) substances or devices that kill, stun, or affect the nervous system of fish;

(3) nets, traps, trot lines, or snares; or

(4) spring devices that impale, hook, or capture fish.

(b) If a person possesses a substance or device listed in paragraph (a) on waters, shores, or islands, it is presumptive evidence that the person is in violation of this section.

(c) The commissioner may, by rule, allow the use of a nonmotorized device with a recoil mechanism to take fish through the ice.

HIST: 1986 c 386 art 3 s 27; 1994 c 623 art 1 s 39



Section 97C.327 Measurement of fish length.

97C.327 Measurement of fish length.

For the purpose of determining compliance with size limits for fish in this chapter or in rules of the commissioner, the length of a fish must be measured from the tip of the nose to the tip of the tail when fully extended.

HIST: 1993 c 231 s 55



Section 97C.331 Snagging fish prohibited.

97C.331 Snagging fish prohibited.

Subdivision 1. General prohibition. A person may not:

(1) intentionally take fish by snagging; or

(2) use a snagline, snagpole, snaghook, or cluster of fish hooks, designed to be placed in or drawn through the water to hook the body of a fish.

Subd. 2. Prohibition on Lake Superior tributaries. On tributaries to Lake Superior below the posted boundaries, and on tributaries to Lake Superior with no posted boundaries, a fish that is hooked in any part of the body except in the mouth must be immediately unhooked and returned to the water.

HIST: 1986 c 386 art 3 s 28; 1993 c 231 s 56; 1994 c 460 s 1



Section 97C.335 Use of artificial lights to take fish prohibited.

97C.335 Use of artificial lights to take fish prohibited.

A person may not use artificial lights to lure or attract fish or to see fish in the water while spearing, except that while angling, a person may affix to the end of a fishing line a lighted artificial bait with hooks attached. Any battery that is used in lighted fishing lures cannot contain any intentionally introduced mercury.

HIST: 1986 c 386 art 3 s 29; 2000 c 308 s 1; 2000 c 463 s 19; 2000 c 473 s 20



Section 97C.341 Certain fish prohibited for bait.

97C.341 Certain fish prohibited for bait.

A person may not use live minnows imported from outside of the state, game fish, goldfish, or carp for bait.

HIST: 1986 c 386 art 3 s 30



Section 97C.345 Restrictions on use and possession of nets and spears.

97C.345 Restrictions on use and possession of nets and spears.

Subdivision 1. Period when use prohibited. Except as specifically authorized, a person may not take fish from the third Monday in February to April 30 with a spear, fish trap, net, dip net, seine, or other device capable of taking fish.

Subd. 2. Possession. (a) Except as specifically authorized, a person may not possess a spear, fish trap, net, dip net, seine, or other device capable of taking fish on or near any waters. Possession includes personal possession and in a vehicle.

(b) A person may possess spears, dip nets, bows and arrows, and spear guns allowed under section 97C.381 on or near waters between sunrise and sunset from May 1 to the third Sunday in February.

Subd. 3. Dip nets. A person may possess and use a dip net between one hour before sunrise and one hour after sunset from May 1 to the third Sunday in February.

Subd. 4. Exceptions. Subdivisions 1 to 3 do not apply to:

(1) nets used to take rainbow smelt during the open season;

(2) nets used to land game fish taken by angling;

(3) seines or traps used for the taking of minnows for bait;

(4) nets, seines, or traps possessed and used under an aquatic farm license; and

(5) angling equipment.

Subd. 5. Rules. The commissioner may adopt rules to regulate the use of nets to take fish.

HIST: 1986 c 386 art 3 s 31; 1987 c 149 art 1 s 52,53; 1992 c 566 s 20; 1993 c 231 s 57,58; 1Sp1995 c 1 s 36-38



Section 97C.347 Repealed, 1988 c 588 s 17

97C.347 Repealed, 1988 c 588 s 17



Section 97C.351 Fish nets must have tag attached.

97C.351 Fish nets must have tag attached.

A person may not possess a fish net unless specifically authorized or a tag is attached bearing the name and address of the owner when the net is not in use and the name and address of the operator when the net is in use, as prescribed by the commissioner. This section does not apply to minnow nets, landing nets, dip nets, and nets in stock for sale by dealers.

HIST: 1986 c 386 art 3 s 32; 1992 c 462 s 17



Section 97C.355 Dark houses and fish houses.

97C.355 Dark houses and fish houses.

Subdivision 1. Identification required. All shelters on the ice of state waters, including dark houses and fish houses, must have the name and address or driver's license number of an owner legibly displayed on the exterior with characters at least two inches high.

Subd. 2. License required. A person may not take fish from a dark house or fish house unless the house is licensed and has a durable license tag attached to the exterior as prescribed by the commissioner, except as provided in this subdivision. The commissioner must issue a durable tag that is at least two inches in diameter with a 3/16 inch hole in the center with a dark house or fish house license. The durable tag must be marked with a number to correspond with the license and the year of issue. A dark house or fish house license is not required of a resident on boundary waters where the adjacent state does not charge a fee for the same activity.

Subd. 3. Door must open from outside. A person may not use a dark house or fish house unless the door is constructed so that it can be opened from the outside when it is in use.

Subd. 4. Distance between houses. A person may not erect a dark house or fish house within ten feet of an existing dark house or fish house.

Subd. 5. Burning of structures. A person may not burn a structure on the ice of state waters without permission of the commissioner. The commissioner may allow burning only after determining that the structure cannot be removed from the ice by another reasonable manner. The owner must remove the remains of the burned structure from the ice.

Subd. 6. Restrictions for nonresidents. A nonresident may obtain a license for a fish house but the house may not be unattended.

Subd. 7. Dates and times houses may remain on ice. (a) A fish house or dark house may not be on the ice between 12:00 a.m. and one hour before sunrise after the following dates:

(1) the last day of February, for state waters south of a line starting at the Minnesota-North Dakota border and formed by rights-of-way of U.S. Route No. 10, then east along U.S. Route No. 10 to Trunk Highway No. 34, then east along Trunk Highway No. 34 to Trunk Highway No. 200, then east along Trunk Highway No. 200 to U.S. Route No. 2, then east along U.S. Route No. 2 to the Minnesota-Wisconsin border; and

(2) March 15, for other state waters.

A fish house or dark house on the ice in violation of this subdivision is subject to the enforcement provisions of paragraph (b). The commissioner may, by rule, change the dates in this paragraph for any part of state waters. Copies of the rule must be conspicuously posted on the shores of the waters as prescribed by the commissioner.

(b) A conservation officer must confiscate a fish house or dark house in violation of paragraph (a). The officer may remove, burn, or destroy the house. The officer shall seize the contents of the house and hold them for 60 days. If the seized articles have not been claimed by the owner, they may be retained for the use of the division or sold at the highest price obtainable in a manner prescribed by the commissioner.

(c) When the last day of February, under paragraph (a), clause (1), or March 15, under paragraph (a), clause (2), falls on a Saturday, a fish house or dark house may be on the ice between 12:00 a.m. and one hour before sunrise until 12:00 a.m. the following Monday.

Subd. 7a. Houses left overnight. A fish house or dark house left on the ice overnight must be marked with reflective material on each side of the house. The reflective material must measure a total area of no less than two square inches on each side of the house. Violation of this subdivision is not subject to subdivision 8 or section 97A.301.

Subd. 8. Confiscation of unlawful structures. Structures on the ice in violation of this section may be confiscated and disposed of, retained by the division, or sold at the highest price obtainable, in a manner prescribed by the commissioner.

HIST: 1986 c 386 art 3 s 33; 1989 c 199 s 1; 1991 c 84 s 1; 1991 c 259 s 23; 1993 c 172 s 57; 1995 c 65 s 1; 1Sp1995 c 1 s 39,40; 1996 c 403 s 1; 1998 c 252 s 2; 2001 c 185 s 31,32



Section 97C.361 Restrictions on fish houses and dark houses in the boundary waters canoe area.

97C.361 Restrictions on fish houses and dark houses in the boundary waters canoe area.

A person may only use a portable fish house or dark house within the boundary waters canoe area. The house must be removed from the waters and collapsed or disassembled each night. The house may not remain in the boundary waters canoe area if the person leaves the boundary waters canoe area.

HIST: 1986 c 386 art 3 s 34



Section 97C.365 Spears prohibited while angling in fish house or dark house.

97C.365 Spears prohibited while angling in fish house or dark house.

A person may not have a spear within a dark house or fish house while angling.

HIST: 1986 c 386 art 3 s 35



Section 97C.371 Spearing fish.

97C.371 Spearing fish.

Subdivision 1. Species allowed. Only rough fish, catfish, lake whitefish, and northern pike may be taken by spearing.

Subd. 2. Dark houses required for certain species. Catfish, lake whitefish, and northern pike may be speared only from dark houses.

Subd. 3. Restrictions while spearing from dark house. A person may not take fish by angling or the use of tip-ups while spearing fish in a dark house.

Subd. 4. Open season. The open season for spearing through the ice is December 1 to the third Sunday in February.

HIST: 1986 c 386 art 3 s 36; 1Sp1995 c 1 s 41



Section 97C.375 Taking rough fish by spearing or archery.

97C.375 Taking rough fish by spearing or archery.

A resident or nonresident may take rough fish by spearing or archery during the times, in waters, and in the manner prescribed by the commissioner.

HIST: 1986 c 386 art 3 s 37; 1993 c 269 s 26



Section 97C.381 Harpooning rough fish.

97C.381 Harpooning rough fish.

A resident or nonresident may use a rubber powered gun, spring gun, or compressed air gun to take rough fish by harpooning. The harpoon must be fastened to a line not more than 20 feet long. The commissioner may prescribe the times, the waters, and the manner for harpooning rough fish.

HIST: 1986 c 386 art 3 s 38; 1994 c 467 s 1



Section 97C.385 Commissioner's authority to regulate winter fishing.

97C.385 Commissioner's authority to regulate winter fishing.

Subdivision 1. Summer angling season to be closed in same proportion. If the commissioner closes the statutory open season for the spearing of a game fish species in any waters, the commissioner must, in the same rule, close the following statutory open season for angling for the same species in the waters in the same proportion.

Subd. 2. Summer angling limits must be same as spearing. If the commissioner reduces the limit of a species of game fish taken by spearing in any waters under section 97A.045, subdivision 2, the commissioner must reduce the limit for taking of the species by angling in the waters during the following open season for angling.

Subd. 3. Closing lakes and streams in a county. The commissioner may not close the open season for taking game fish through the ice on more than 50 percent of the named lakes or streams of a county under section 97A.045, subdivision 2.

HIST: 1986 c 386 art 3 s 39; 1991 c 259 s 23



Section 97C.391 Buying and selling fish.

97C.391 Buying and selling fish.

Subdivision 1. General restrictions. A person may not buy or sell fish taken from the waters of this state, except:

(1) minnows;

(2) rough fish excluding ciscoes;

(3) smelt taken from Lake Superior and rivers and streams that flow into Lake Superior;

(4) fish taken under licensed commercial fishing operations;

(5) fish that are private aquatic life; and

(6) fish lawfully taken and subject to sale from other states and countries.

Subd. 2. Restrictions on certain game fish. Largemouth bass, smallmouth bass, rock bass, muskellunge, and sunfish may be bought or sold by a private hatchery or aquatic farm, or as prescribed by the commissioner.

HIST: 1986 c 386 art 3 s 40; 1987 c 318 s 8; 1992 c 566 s 21; 1993 c 231 s 59



Section 97C.395 Open seasons for angling.

97C.395 Open seasons for angling.

Subdivision 1. Dates for certain species. (a) The open seasons to take fish by angling are as follows:

(1) for walleye, sauger, northern pike, muskellunge, largemouth bass, and smallmouth bass, the Saturday two weeks prior to the Saturday of Memorial Day weekend to the third Sunday in February;

(2) for lake trout, from January 1 to October 31;

(3) for brown trout, brook trout, rainbow trout, and splake, between January 1 to October 31 as prescribed by the commissioner by rule except as provided in section 97C.415, subdivision 2; and

(4) for salmon, as prescribed by the commissioner by rule.

(b) The commissioner shall close the season in areas of the state where fish are spawning and closing the season will protect the resource.

Subd. 2. Continuous season for certain species. For sunfish, white crappie, black crappie, yellow perch, catfish, rock bass, white bass, lake whitefish, and rough fish, the open season is continuous.

HIST: 1986 c 386 art 3 s 41; 1989 c 242 s 2; 1991 c 259 s 23; 1Sp1995 c 1 s 42



Section 97C.401 Limits.

97C.401 Limits.

Subdivision 1. Commissioner authorized to prescribe limits. Unless otherwise provided in this chapter, the commissioner shall, by rule, prescribe the limits on the number of each species of fish that may be taken in one day and the number that may be possessed.

Subd. 2. Walleye; northern pike. (a) Except as provided in paragraphs (b) and (c), a person may take no more than one walleye larger than 24 inches and one northern pike larger than 30 inches daily.

(b) The restrictions in paragraph (a) do not apply to boundary waters.

(c) On Lake of the Woods, a person may take no more than one walleye larger than 19.5 inches and one northern pike larger than 36 inches daily.

HIST: 1986 c 386 art 3 s 42; 1991 c 259 s 23; 1993 c 185 s 2; 1994 c 523 s 1



Section 97C.402 Repealed, 1988 c 588 s 17

97C.402 Repealed, 1988 c 588 s 17



Section 97C.403 Rainy River walleye restrictions.

97C.403 Rainy River walleye restrictions.

Subdivision 1. Possession limit. The possession limit for walleyes taken from the Rainy River is six per day.

Subd. 2. Size limit. (a) Except as provided in paragraph (b), only one walleye over 19-1/2 inches in length may be included in the limit taken from the Rainy River each day.

(b) From March 1 until April 14, a person may take walleyes from the Rainy River but the walleyes possessed for a limit may not exceed 19-1/2 inches.

Subd. 3. Open season. The open season for walleye in the Rainy River is from May 15 until April 14.

Subd. 4. Commissioner's restrictions. The commissioner shall attempt to negotiate an agreement with the province of Ontario for walleye seasons and limits that substantially comply with subdivisions 1, 2, and 3, and make every effort to bilaterally close the Rainy River during the spawning season between March 1 and April 14. If an agreement is made, the commissioner may, by rule, set different limits and seasons for taking walleyes from the Rainy River in accordance with the agreement, provided the size limits in subdivision 2 are not exceeded.

HIST: 1988 c 588 s 10; 1989 c 46 s 1; 1991 c 259 s 23



Section 97C.405 Muskellunge size limits.

97C.405 Muskellunge size limits.

(a) Except as allowed under paragraph (b), if a person catches a muskellunge less than 40 inches long, the person must immediately release the fish into the waters.

(b) The commissioner may designate lakes north of trunk highway No. 210 where muskellunge less than 40 inches, but not less than 30 inches long, may be retained.

HIST: 1986 c 386 art 3 s 43; 1993 c 231 s 60



Section 97C.411 Sturgeon and paddlefish.

97C.411 Sturgeon and paddlefish.

Lake sturgeon, shovelnose sturgeon, and paddlefish may not be taken, bought, sold, transported or possessed except as provided by rule of the commissioner. The commissioner may only allow the taking of these fish in waters that the state boundary passes through and in tributaries to the St. Croix river.

HIST: 1986 c 386 art 3 s 44; 1991 c 259 s 23; 1996 c 410 s 45



Section 97C.415 Trout and salmon.

97C.415 Trout and salmon.

Subdivision 1. Hours for taking trout restricted. A person may not take trout, except lake trout, between 11:00 p.m. and one hour before sunrise.

Subd. 2. Lake Superior streams. The commissioner may prescribe the open season and conditions for taking brook trout, brown trout, rainbow trout, steelhead trout, and salmon in any portion of a stream that flows into Lake Superior.

Subd. 3. Salmon. The commissioner may prescribe, by rule, the method of taking and possessing salmon.

HIST: 1986 c 386 art 3 s 45; 1991 c 259 s 23



Section 97C.501 Minnow licenses required.

97C.501 Minnow licenses required.

Subdivision 1. Minnow retailers. (a) A person may not be a minnow retailer without a minnow retailer license except as provided in subdivisions 2, paragraph (d), and 3. A person must purchase a minnow retailer license for each minnow retail outlet operated, except as provided by subdivision 2, paragraph (d).

(b) A minnow retailer must obtain a minnow retailer's vehicle license for each motor vehicle used by the minnow retailer to transport more than 12 dozen minnows to the minnow retailer's place of business, except as provided in subdivision 3. A minnow retailer is not required to obtain a minnow retailer's vehicle license if minnows are being transported by common carrier and information is provided that allows the commissioner to find out the location of the shipment in the state.

Subd. 2. Minnow dealers. (a) A person may not be a minnow dealer without a minnow dealer license except as provided in subdivision 3.

(b) A minnow dealer must obtain a minnow dealer's vehicle license for each motor vehicle used to transport minnows. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(c) A minnow dealer may not transport minnows out of the state without an exporting minnow dealer license. A minnow dealer must obtain an exporting minnow dealer's vehicle license for each motor vehicle used to transport minnows out of the state. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(d) A person with a minnow dealer's license may sell minnows at one retail outlet. A minnow dealer must obtain a minnow retailer license for each additional retail outlet operated. A minnow dealer operating a retail outlet under a minnow dealer's license must list the following information for the retail outlet: name of the business; city; state; zip code; and legal description or fire number. The retail outlet name and location may be changed by making application to the commissioner.

Subd. 3. License exemption for minors selling leeches. A resident under age 18 may take leeches, sell leeches at retail, and transport leeches without a minnow retailer or dealer license.

Subd. 4. Nonresident minnow haulers. (a) A nonresident may not transport minnows in a motor vehicle without an exporting minnow hauler license.

(b) A nonresident must obtain an exporting minnow hauler's vehicle license for the motor vehicle used to transport minnows. The serial number, motor vehicle license number, make, and model must be on the license. The license must be conspicuously displayed in the vehicle.

(c) Only one nonresident motor vehicle license may be issued to an exporting minnow hauler.

HIST: 1986 c 386 art 3 s 46; 1990 c 502 s 4; 1997 c 216 s 89; 2000 c 495 s 42,43



Section 97C.505 Minnows.

97C.505 Minnows.

Subdivision 1. Authority to take, possess, buy, and sell. (a) Minnows may be taken, possessed, bought, and sold, subject to the restrictions in this chapter and in rules adopted by the commissioner under paragraph (b). A person may not take, possess, or sell minnows except for use as bait or for ornamental or aquacultural purposes.

(b) The commissioner may adopt rules for the taking, possession, purchase, sale, and transportation of minnows.

Subd. 2. Continuous open season. The open season for taking minnows is continuous, except as provided in subdivisions 3 and 4.

Subd. 3. Closing waters. The commissioner may close any state waters for commercially taking minnows if a survey is conducted and the commissioner determines it is necessary to close the waters to prevent depletion or extinction of the minnows.

Subd. 4. Repealed, 1Sp1995 c 1 s 48

Subd. 5. Restrictions on taking from trout waters. A person may not take minnows from designated trout lakes or trout streams without a special permit issued by the commissioner.

Subd. 6. Approved equipment required. A person must use equipment approved by the commissioner to possess or transport minnows for sale. This subdivision does not apply to licensed aquatic farms.

Subd. 7. Interference prohibited. A person may not knowingly damage, disturb, or interfere with legal commercial minnow harvest operations.

HIST: 1986 c 386 art 3 s 47; 1992 c 566 s 22; 1993 c 231 s 61; 1997 c 226 s 40



Section 97C.511 Minnow seines.

97C.511 Minnow seines.

Subdivision 1. Size restrictions. Except as provided in subdivision 2, a person may not take minnows with a seine longer than 25 feet, and deeper than:

(1) 148 meshes of 1/4 inch bar measure;

(2) 197 meshes of 3/16 inch bar measure; or

(3) four feet of material of less than 3/16 inch bar measure.

Subd. 2. Licensed minnow dealers. A minnow dealer may take minnows with a seine that is not longer than 50 feet, and not deeper than:

(1) 222 meshes of 1/4 inch bar measure;

(2) 296 meshes of 3/16 inch bar measure; or

(3) six feet of material of less than 3/16 inch bar measure.

HIST: 1986 c 386 art 3 s 48



Section 97C.515 Imported minnows.

97C.515 Imported minnows.

Subdivision 1. General prohibition. A person may not bring live minnows into the state except as provided in this section.

Subd. 2. Permit for transportation. A person may transport minnows through the state with a permit from the commissioner. The permit must state the name and address of the person, the number and species of minnows, the point of entry into the state, the destination, and the route through the state. The permit is not valid for more than 12 hours after it is issued.

Subd. 3. Use in home aquariums allowed. A person may bring live minnows into the state for home aquariums.

Subd. 4. Private fish hatchery or aquatic farm. A person with a private fish hatchery or aquatic farm license may transport minnows from contiguous states to the private fish hatchery or aquatic farm, provided the minnows are used for processing or feeding hatchery fish. The commissioner may require inspection of minnows transported from outside the state.

Subd. 5. Special permits. (a) The commissioner may issue a special permit, without a fee, to allow a person with a private fish hatchery license to import minnows from other states for export. A permit under this subdivision is not required for importation authorized under subdivision 4.

(b) An applicant for a permit under this subdivision shall submit to the commissioner sufficient information to identify potential threats to native plant and animal species and an evaluation of the feasibility of the proposal. The permit may include reasonable restrictions on importation, transportation, possession, containment, and disposal of minnows to ensure that native species are protected. The permit may have a term of up to two years and may be modified, suspended, or revoked by the commissioner for cause, including violation of a condition of the permit.

HIST: 1986 c 386 art 3 s 49; 1988 c 588 s 13; 1993 c 226 s 17,18; 1993 c 269 s 27



Section 97C.521 Transportation of carp fingerlings prohibited.

97C.521 Transportation of carp fingerlings prohibited.

Except as provided in section 17.4984, subdivision 2, paragraph (g), a person may not transport live carp fingerlings.

HIST: 1986 c 386 art 3 s 50; 2000 c 331 s 5



Section 97C.525 Restrictions on transportation of minnows.

97C.525 Restrictions on transportation of minnows.

Subdivision 1. Applicability. This section does not apply to the transportation of 24 dozen minnows, or less, or to transportation with a permit issued under section 97C.515, subdivision 2.

Subd. 2. Transporting out of the state. A person may not transport minnows out of the state, except as provided in this section.

Subd. 3. Minnow dealers and haulers. A resident minnow dealer or a nonresident exporting minnow hauler may transport minnows out of the state. A nonresident exporting minnow hauler must possess a bill of lading issued by a minnow dealer with an exporting minnow dealer's license. The bill of lading must be on a form furnished by the commissioner and must state the exporting minnow hauler's name and address, the route through the state, number and species of minnows, and the time it was issued.

Subd. 4. Minnow retailers. A minnow retailer transporting minnows from a place of wholesale purchase to the retailer's place of business must use the most reasonably direct route.

Subd. 5. Out-of-state vehicles. The exporting minnow hauler must transport the minnows out of the state within 24 hours of the time of issuance stated on the bill of lading. A person may not transport minnows in a motor vehicle licensed in another state without an exporting minnow hauler's vehicle license.

Subd. 6. Common carrier. An exporting minnow dealer may transport minnows by common carrier and must provide on request by the commissioner information pertaining to product, quantity, and destination.

HIST: 1986 c 386 art 3 s 51; 1990 c 502 s 5; 1993 c 226 s 19



Section 97C.601 Frogs.

97C.601 Frogs.

Subdivision 1. Season. The open season for frogs is May 16 to March 31. The commissioner may, by rule, establish closed seasons in specified areas.

Subd. 2. License required. (a) A person may not take or possess frogs without an angling license if the person is required to have an angling license to take fish.

(b) A person may not purchase, possess, and transport frogs for purposes other than bait without a license to purchase, possess, and transport frogs.

(c) A person may not take, possess, transport, and sell frogs for purposes other than bait without a license to take, possess, transport, and sell frogs.

Subd. 3. Taking with cloth screens prohibited. A person may not use cloth screens or similar devices to take frogs.

Subd. 4. Taking with artificial lights. The commissioner may issue permits to take frogs with the use of artificial lights in waters designated in the permit.

Subd. 5. Limits. (a) A person may possess frogs, up to six inches long, without limit if the frogs are possessed, bought, sold, and transported for bait.

(b) Unless the commissioner prescribes otherwise, a person may possess frogs over six inches long and:

(1) transport the frogs, except by common carrier; and

(2) sell the frogs in any quantity during the open season.

(c) The length of a frog is measured from the tip of the nose to the tip of the hind toes, with the legs fully extended.

Subd. 6. Rules. The commissioner shall prescribe rules for taking, buying, selling, possessing, importing, and transporting frogs for purposes other than bait.

Subd. 7. For human consumption. The commissioner may issue permits for importing, raising, and selling frogs for human consumption.

HIST: 1986 c 386 art 3 s 52; 1991 c 259 s 23; 1993 c 231 s 62



Section 97C.605 Turtles.

97C.605 Turtles.

Subdivision 1. License required. A person may not take, possess, or transport turtles without an angling license, except as provided in subdivision 2.

Subd. 2. Seller's license. (a) A person may not take, possess, transport, or purchase turtles for sale without a turtle seller's license, except as provided in this subdivision.

(b) A person does not need a turtle seller's license or an angling license:

(1) when buying turtles for resale at a retail outlet;

(2) when buying a turtle at a retail outlet; or

(3) if the person is a nonresident buying a turtle from a licensed turtle seller for export out of state. Shipping documents provided by the turtle seller must accompany each shipment exported out of state by a nonresident. Shipping documents must include: name, address, city, state, and zip code of the buyer; number of each species of turtle; and name and license number of the turtle seller.

Subd. 3. Taking; methods prohibited. (a) Except as allowed in paragraph (b), a person may take turtles in any manner, except by use of:

(1) explosives, drugs, poisons, lime, and other harmful substances;

(2) traps; or

(3) nets other than anglers' fish landing nets.

(b) A person with a turtle seller's license may take turtles with a floating turtle trap that:

(1) has one or more openings above the water surface that measure at least ten inches by four inches; and

(2) has a mesh size of not less than one-half inch, bar measure.

The commissioner may prescribe additional regulations for taking turtles for sale.

Subd. 4. Artificial lights. The commissioner may issue permits to take turtles with the use of artificial lights in designated waters.

HIST: 1986 c 386 art 3 s 53; 1989 c 266 s 2,3; 1Sp1995 c 1 s 43; 2000 c 495 s 44,45



Section 97C.611 Snapping turtles; limits.

97C.611 Snapping turtles; limits.

A person may not possess more than three snapping turtles of the species Chelydra serpentina without a turtle seller's license. A person may not take snapping turtles of a size less than ten inches wide including curvature, measured from side to side across the shell at midpoint.

HIST: 1986 c 386 art 3 s 54; 1989 c 266 s 4



Section 97C.615 Repealed, 1989 c 266 s 5

97C.615 Repealed, 1989 c 266 s 5



Section 97C.621 Areas may be closed to taking turtles.

97C.621 Areas may be closed to taking turtles.

The commissioner may prohibit the taking of turtles from state waters where operations are being conducted to aid fish propagation.

HIST: 1986 c 386 art 3 s 56



Section 97C.701 Taking mussels.

97C.701 Taking mussels.

Subdivision 1. Commissioner's authority. The commissioner may by rule set size limits and prescribe conditions for the taking, possession, transportation, sale, and purchase of mussels.

Subd. 1a. Hand-picking required. A person may only harvest mussels by hand-picking.

Subd. 2. Repealed, 1993 c 269 s 32

Subd. 3. Repealed, 1993 c 269 s 32

Subd. 4. Repealed, 1993 c 269 s 32

Subd. 5. Repealed, 1993 c 269 s 32

Subd. 6. Possession, sale, and transportation. Mussels and clams may be possessed, bought, sold, and transported in any quantity during the open season and seven days after the season closes.

HIST: 1986 c 386 art 3 s 57; 1993 c 269 s 28,29



Section 97C.705 Mussel seasons.

97C.705 Mussel seasons.

Subdivision 1. Open seasons. (a) The open season for taking mussels is from May 16 to the last day of February.

(b) The commissioner may by rule restrict the open season for taking mussels for commercial purposes.

Subd. 2. Closed areas. The commissioner may close up to 50 percent of the mussel-producing waters of the state to the taking of mussels.

HIST: 1986 c 386 art 3 s 58; 1993 c 269 s 30



Section 97C.711 Undersized mussels.

97C.711 Undersized mussels.

A person must return undersized mussels to the water without injury.

HIST: 1986 c 386 art 3 s 59; 1993 c 269 s 31



Section 97C.801 Taking rough fish on Mississippi river.

97C.801 Taking rough fish on Mississippi river.

Subdivision 1. Repealed, 1997 c 216 s 90; 1997 c 226 s 51

Subd. 2. Commercial fish netting on Mississippi river. (a) A license is required to commercially take rough fish with seines in the Mississippi river from the St. Croix river junction to St. Anthony Falls.

(b) A person may take rough fish in the Mississippi river, from the St. Croix river junction to St. Anthony Falls, only with the following equipment and methods:

(1) operations shall be conducted only in the flowing waters of the river and in tributary backwaters prescribed by the commissioner;

(2) seines may be used only as prescribed by this section and rules adopted by the commissioner;

(3) seines must be hauled to a landing immediately after being placed;

(4) two seines may not be joined together in the water; and

(5) a seine may not be landed between sunset and sunrise.

HIST: 1986 c 386 art 3 s 60; 1997 c 216 s 90; 1997 c 226 s 41



Section 97C.805 Netting of lake whitefish and ciscoes.

97C.805 Netting of lake whitefish and ciscoes.

Subdivision 1. Open season. (a) The commissioner shall, by rule, prescribe the open season and open state waters for netting lake whitefish and ciscoes. The commissioner may open specific lakes and waters that are otherwise closed if the commissioner posts notice of the date and time in appropriate public places at least 48 hours before the open season begins.

(b) The commissioner may close specific lakes and waters that are otherwise open under this subdivision if the commissioner posts notice of the closing at a minimum of three sites on the shore of the waters, including all public water access sites. Before closing waters under this paragraph, the commissioner shall determine that the closure is necessary to protect game fish populations.

Subd. 2. Restrictions. (a) The netting of lake whitefish and ciscoes is subject to the restrictions in this subdivision.

(b) A person may not use:

(1) more than two nets;

(2) a net more than 100 feet long; or

(3) a net more than three feet wide.

(c) The mesh size of the nets may not be less than:

(1) 1-3/4 inches, stretch measure, for nets used to take ciscoes; and

(2) 3-1/2 inches, stretch measure, for all other nets.

(d) A net may not be set in water, including ice thickness, deeper than six feet.

(e) The commissioner may designate waters where nets may be set so that portions of the net extend into water deeper than six feet under conditions prescribed by the commissioner to protect game fish. A pole or stake must project at least two feet above the surface of the water or ice at one end of each net.

(f) A net may not be set within 50 feet of another net.

(g) A person may not have angling equipment in possession while netting lake whitefish or ciscoes.

Subd. 3. Fish may not be sold. Notwithstanding section 97C.391, subdivision 1, lake whitefish and ciscoes taken under this section may not be bought or sold.

Subd. 4. No limit on rough fish netted. Lake whitefish and ciscoes taken under this section may be taken and possessed without limit. Rough fish caught while netting may be retained. All other fish taken while netting must be returned to the water immediately.

HIST: 1986 c 386 art 3 s 61; 1988 c 588 s 14; 1991 c 259 s 22; 1993 c 231 s 63-65



Section 97C.811 Commercial fishing in inland waters.

97C.811 Commercial fishing in inland waters.

Subdivision 1. Inland waters defined. For the purposes of this section and section 97A.475, subdivision 30, "inland waters" means all waters entirely located within the boundaries of the state and the border waters between Minnesota and North Dakota, South Dakota and Iowa, excluding those waters described in section 97C.801.

Subd. 2. Commercial fish defined. For purposes of this section and section 97A.475, subdivision 30, "commercial fish" are carp; bowfin; burbot; cisco; goldeye; rainbow smelt; black bullhead, brown bullhead, and yellow bullhead; lake whitefish; members of the sucker family, Catostomidae, including white sucker, redhorse, bigmouth buffalo, and smallmouth buffalo; members of the drum family, Sciaenidae, including sheepshead; and members of the gar family, Lepisosteidae.

Subd. 3. Regulation. The commissioner shall, by rule, regulate the taking, possession, transportation, and sale of commercial fish, and the licensing of commercial fishing operators in inland waters.

Subd. 4. Licenses required. A person may not commercially fish inland waters without a commercial fishing license. Nonresidents may only be licensed to fish waters not previously assigned to residents. In the license application the applicant must list the number of feet of seine of each depth to be licensed.

Subd. 5. Season. Licenses to net commercial fish in inland waters are issued to residents and nonresidents annually subject to this section and shall be valid for commercial fishing during the open season for commercial fishing in inland waters from the day after Labor Day to the day before the open season for walleye.

Subd. 6. License invalidation. (a) A license to take commercial fish is void upon:

(1) the licensee's death;

(2) cessation of commercial fishing operations within an assigned area, except as provided by paragraph (c);

(3) conviction of two or more violations of inland commercial fishing laws within a license period; or

(4) failure to apply for a new or renewal license prior to June 15 of any year.

(b) A commercial inland fishing license is not subject to the license revocation provisions of section 97A.421. Commercial fishing rights and area assignments covered by a license that becomes void reverts to the commissioner for reassignment.

(c) A person possessing a valid inland commercial fishing license may apply to the commissioner for transfer of an assigned commercial fishing area to another person. Upon receipt of the application, the commissioner shall notify the applicant that the application for transfer has been received and shall determine if other people are interested in the assigned area by:

(1) notifying the inland commercial fish trade association in writing; and

(2) publishing notice in a newspaper of general circulation in the vicinity of the assigned area.

These notices must allow interested persons 30 days to notify the commissioner of their interest in the assigned area. Within 60 days after publishing notice, the commissioner shall review the qualifications of all interested persons and approve or deny the transfer based on the criteria in section 97C.815, subdivision 2. If the transfer is denied, the licensee may retain the license or request that it become void.

Subd. 7. Monthly reports. A licensed inland commercial fishing operator shall submit a report on the licensed activities the operator was engaged in to the commissioner each month. The report must be on a form provided by the commissioner and submitted prior to the 15th day of the following month. The report shall be submitted whether fishing activity took place unless the operator has a written release from this obligation signed by the commissioner.

HIST: 1986 c 386 art 3 s 62; 1991 c 259 s 23; 1996 c 410 s 46



Section 97C.815 Commercial fishing areas.

97C.815 Commercial fishing areas.

Subdivision 1. Designation. The commissioner shall specify inland commercial fishing areas, taking into account the amount, size, and proximity of waters specified, the species to be removed, and the type and quantity of fishing gear and equipment necessary to provide an adequate removal effort. The commissioner may change inland commercial fishing area boundaries by rule prior to a new licensing period.

Subd. 2. Assignment. The commissioner shall assign licensed inland commercial fishing operators to commercial fishing areas and each operator shall be obligated to fish in the area that the commissioner has assigned to them. The commissioner's assignment shall be valid as long as the assigned operator continues to purchase a license, continues to provide an adequate removal effort in a good and professional manner, and is not convicted of two or more violations of laws or rules governing inland commercial fishing operations during any one license period. In the operator assignment, the commissioner shall consider the proximity of the operator to the area, the type and quantity of fish gear and equipment possessed, knowledge of the affected waters, and general ability to perform the work well.

Subd. 3. Unused areas. If an area is not assigned, or the operator licensed for the area is not fishing that area, the commissioner may issue a special inland commercial fishing permit for the area. The permit may be issued to an individual holding a valid inland commercial fishing license. The permit must describe the specific waters involved, the county, the species to be removed, the equipment to be used, and the time period of the total operation.

Subd. 4. Inland commercial fishing trade association; license problems. The commissioner shall consult with representatives of the inland commercial fishing trade association when disagreements arise in the areas of license issuance, problems with performance pursuant to the license, transfers of licenses, area assignments, and the entry of new commercial fishing operators into the inland commercial fishery.

HIST: 1986 c 386 art 3 s 63; 1991 c 259 s 23; 1996 c 410 s 47



Section 97C.821 Possession, sale, and transportation of commercial fish.

97C.821 Possession, sale, and transportation of commercial fish.

Subject to the applicable provisions of the game and fish laws, fish taken under commercial fishing licenses may be possessed in any quantity, bought, sold, and transported at any time. Commercial fishing licensees may transport their catch live to holding facilities, if the licensee has exclusive control of the facilities. Commercial fishing licensees may harvest fish from their holding facilities at any time with their licensed gear. The commissioner may prohibit the transport of live fish taken under a commercial fishing license from waters that contain exotic species.

HIST: 1986 c 386 art 3 s 64; 1Sp1995 c 1 s 44



Section 97C.825 Lake of the Woods and Rainy Lake fishing.

97C.825 Lake of the Woods and Rainy Lake fishing.

Subdivision 1. New commercial fishing licenses prohibited. The commissioner may not issue a new commercial fishing license that allows netting of game fish on Lake of the Woods and Rainy Lake.

Subd. 2. Restrictions on fish and nets. The following rules and restrictions shall apply to all commercial fishing operations conducted in Lake of the Woods and Rainy Lake unless otherwise changed by rule of the commissioner under authority of section 97A.045, subdivision 4:

(a) Any fish, except largemouth bass, smallmouth bass, rock bass, muskellunge, crappies, sturgeon, and sunfish, may be taken subject to all other restrictions contained in the game and fish laws.

(b) Pound net mesh and staked trap net mesh may not be less than 2-1/2 inches nor more than four inches stretch measure in the pound or crib.

(c) Gill net mesh may not be less than four inches stretch measure, and may not be more than 30 meshes in width.

(d) Fyke net mesh may not be less than 2-1/2 inches nor more than four inches stretch measure in the pot or crib. Fyke nets may not have a hoop or opening more than six feet in height, wings more than 100 feet in length, nor a lead more than 400 feet in length.

(e) Submerged trap net mesh may not be less than 2-1/2 inches nor more than three inches stretch measure in the heart, pot, or crib. A submerged trap net may not have a pot or crib exceeding 150 square feet in area, a lead exceeding 300 feet in length, nor a pot or lead exceeding 12 feet in depth.

Subd. 3. Net limits for individual operators. A person may not operate more than six pound nets, 4,000 feet of gill nets, eight submerged trap nets, ten fyke or staked trap nets, or one pound net station.

Subd. 4. Net location. Nets may only be set at a place consented to by the commissioner.

Subd. 5. Net limits for Lake of the Woods and Rainy Lake. The maximum amount of nets permitted to be licensed shall be:

(a) In Lake of the Woods, 50-pound nets, 80,000 feet of gill nets or 160 submerged trap nets, and 80 fyke or staked trap nets. Licenses for submerged trap nets may be issued instead of licenses for gill nets in the ratio of not more than one submerged trap net per 500 feet of gill net, and the maximum permissible amount of gill nets shall be reduced by 500 feet for each submerged trap net licensed.

(b) In Rainy Lake, 20-pound nets and 20,000 feet of gill nets.

(c) When a licensee has had a license revoked or surrendered, the commissioner shall not be required to issue licenses for the amount of netting previously authorized under the revoked or surrendered license.

(d) Commercial fishing may be prohibited in the Minnesota portions of international waters when it is prohibited in the international waters by Canadian authorities.

(e) The commissioner may adopt rules to limit the total amount of game fish taken by commercial fishing operators in Lake of the Woods in any one season and shall apportion the amount to each licensee in accordance with the number and length of nets licensed.

Subd. 6. Walleye limits, Lake of the Woods. The commissioner shall limit the maximum poundage of walleye that may be taken by commercial fishing operators in Lake of the Woods in any one season on the following schedule:

SEASONAL COMMERCIAL

YEAR WALLEYE TAKE IN POUNDS

1984 164,000

1985 150,000

1986 135,000

1987 120,000

1988 100,000

1989 80,000

1990 60,000

1991 30,000

1992 0

The allocation of walleye poundage among the licensees shall be determined by rule of the commissioner.

Subd. 7. Walleye limits; Rainy Lake. The commissioner shall limit the maximum poundage of walleye that may be taken by commercial fishing operators in Rainy Lake in any one season on the following schedule:

SEASONAL COMMERCIAL

YEAR WALLEYE TAKE IN POUNDS

1984 14,500

1985 12,500

1986 10,500

1987 8,500

1988 6,500

1989 4,500

1990 2,500

1991 1,000

1992 0

The seasonal commercial walleye take in pounds in Rainy Lake shall be allocated among the licensees by rule of the commissioner.

Subd. 8. Gill nets; Lake of the Woods and Rainy Lake. Gill net licenses on Lake of the Woods and Rainy Lake shall be canceled after the 1987 license year. A gill net licensee whose license is canceled as provided in this subdivision retains the walleye quota held at the time of cancellation, subject to the quota phase-out schedule in subdivision 6 or 7. Notwithstanding subdivision 1, the licensee may be issued a pound or trap net license for the netting of game fish in accordance with the quota of the licensee.

Subd. 9. Walleye quotas; sale, transfer. An existing licensee may transfer the walleye quota allocated to the licensee under subdivision 6 or 7 to any other existing licensee or, after July 1, 1985, the licensee may sell the quota to the state. If a licensee sells the quota to the state, the licensee must sell the quota for all years remaining in the quota schedule as provided in subdivision 6 or 7. A sale to the state shall be at the present wholesale value of the quota as determined assuming the following:

(1) an allocation to the licensee of the same proportion of the total remaining walleye quota as allocated in the year of sale; and

(2) a walleye wholesale price in the round of $1.15 per pound. A licensee may elect to receive payment for a sale to the state in a lump sum or in up to four annual installments. A quota sold to the state cancels and is not available for reallocation to another licensee. When a walleye quota is sold to the state and canceled, the gill net license of the licensee is canceled.

Subd. 10. Taking eggs for propagation; commissioner's rule. The commissioner may require a person licensed to take fish for commercial purposes in the waters covered by this section to take eggs for propagation purposes when it can be done in connection with the licensed commercial fishing. The eggs must be taken under rules prescribed by the commissioner.

HIST: 1985 c 248 s 70; 1986 c 386 art 3 s 65; 1991 c 259 s 23



Section 97C.827 Lake of the Woods; commercial fishing of rough fish.

97C.827 Lake of the Woods; commercial fishing of rough fish.

Subdivision 1. Promotion. The commissioner shall promote and encourage taking rough fish from Lake of the Woods.

Subd. 2. Issuance of licenses. The commissioner shall issue commercial fishing licenses to take rough fish on Lake of the Woods. The issuance of the commercial fishing licenses may not be restricted because a person holds other licenses under the game and fish laws or operates particular kinds of businesses.

HIST: 1990 c 502 s 6



Section 97C.831 Namakan and Sand Point lakes; commercial fishing.

97C.831 Namakan and Sand Point lakes; commercial fishing.

Subdivision 1. Lake whitefish and rough fish. Lake whitefish and rough fish may be taken by licensed commercial fishing operators unless otherwise changed by rule of the commissioner, under section 97C.805, subdivision 1, from Namakan Lake and Sand Point Lake.

Subd. 2. Gill nets prohibited on Sand Point Lake. Gill nets may not be used in Sand Point Lake.

Subd. 3. Maximum amount of nets in Sand Point Lake. The maximum amount of nets permitted to be licensed in Sand Point Lake shall be 12 pound, fyke, or submerged trap nets.

Subd. 4. Maximum amount of nets in Namakan Lake. The maximum amount of nets that may be licensed in Namakan Lake shall be (1) 7,000 feet of gill net, with a mesh not less than four inches stretch measure, and (2) 12 pound, fyke, or submerged trap nets.

HIST: 1986 c 386 art 3 s 66; 1991 c 259 s 23



Section 97C.835 Lake Superior commercial fishing.

97C.835 Lake Superior commercial fishing.

Subdivision 1. Commercial fishing license for Lake Superior. (a) A license to fish commercially in Lake Superior shall be issued to a maximum of 50 residents. To qualify for licensing, a resident must have landed fish in the previous year with a value of at least $1,500, and must have engaged in commercial fishing for at least 30 days of the previous year. An applicant may be issued a license, at the discretion of the commissioner, if failure to meet the requirements for the dollar value of fish landed or number of days fished resulted from illness or other mitigating circumstances, or the applicant has reached the age of 65 and has been licensed at least five of the previous ten years.

(b) A license may be issued to a resident who has not previously fished commercially on Lake Superior and has not been convicted of a game and fish law violation in the preceding three years, if the applicant:

(1) shows a bill of sale indicating the purchase of gear and facilities connected with an existing license;

(2) shows proof of inheritance of all the gear and facilities connected with an existing license; or

(3) has served at least two years as an apprentice in a Minnesota Lake Superior licensed commercial fishing operation.

Subd. 2. Types of fish permitted. Lake trout, ciscoes, chubs, alewives, lake whitefish, round whitefish, pygmy whitefish, rainbow smelt, and rough fish may be taken by licensed commercial fishing operators from Lake Superior, in accordance with this section.

Subd. 3. Pound nets and trap nets. Pound or trap nets may be used to take round whitefish, pygmy whitefish, ciscoes, chubs, alewives, rainbow smelt, and rough fish in Lake Superior, including St. Louis Bay, under the rules prescribed by the commissioner.

Subd. 4. Gill nets; lake trout and lake whitefish. Gill nets for taking lake trout and lake whitefish may not be less than 4-1/2 inch extension measure mesh. The commissioner may prescribe rules to limit the total amount of gill net to be licensed for the taking of lake trout and lake whitefish and may limit the amount of net to be operated by each licensee.

Subd. 5. Gill nets; ciscoes. Gill nets for taking ciscoes and chubs may not be less than 2-1/4 inch extension measure mesh and may not exceed 2-3/4 inch extension measure mesh except that smaller or larger mesh sizes may be used under a permit issued by the commissioner.

Subd. 6. Maximum amount of gill net in Lake Superior. The amount of gill net licensed in Minnesota waters of Lake Superior may not exceed 300,000 feet of net weighted to fish in a floating or suspended position off the bottom and 300,000 feet of net weighted to fish on the bottom.

Subd. 7. Maximum amount of gill net for each Lake Superior licensee. A licensee may not operate more than 6,000 feet of gill net weighted to fish in a floating or suspended position off the bottom or 25,000 feet of gill net weighted to fish on the bottom. The commissioner may authorize gill net footage in excess of the individual limits when the commissioner determines that all of the gill net footage permitted for Minnesota waters of Lake Superior would not otherwise be allocated in a license year. The commissioner must allocate this excess gill net footage equitably among the licensees who have applied for it.

Subd. 8. Special permits. The commissioner may issue special permits to duly licensed commercial fishing operators not exceeding 20 in number, for the purpose of taking trout and lake whitefish spawn during the closed season for the propagation of trout in Lake Superior and adjacent waters under rules prescribed by the commissioner.

HIST: 1986 c 386 art 3 s 67; 1996 c 410 s 48,49



Section 97C.841 Apprentice license.

97C.841 Apprentice license.

A person with a commercial fishing license may list one person as an apprentice on the license. A person acting as an apprentice for a commercial fishing licensee must have an apprentice license. The commercial fishing licensee or the apprentice listed on the license must be present at all commercial fishing operations including going to and from fishing locations, or in setting or lifting nets, or removing fish from nets. A person possessing an angling license may assist the holder of a master's or apprentice license in going to and from fishing locations, or in setting or lifting nets, or removing fish from nets.

An apprentice license is transferable to another by the holder of a master's license applying to the commissioner.

HIST: 1986 c 386 art 3 s 68; 1996 c 410 s 50



Section 97C.845 Interference with commercial fishing.

97C.845 Interference with commercial fishing.

A person may not:

(1) knowingly place or maintain an obstruction that will hinder, prevent, or interfere with a licensed commercial fishing operation;

(2) remove fish from nets licensed under the game and fish laws; or

(3) knowingly damage, disturb, or interfere with commercial fishing nets.

HIST: 1986 c 386 art 3 s 69



Section 97C.851 Commercial fishing in international waters; resort owners.

97C.851 Commercial fishing in international waters; resort owners.

A license to buy or sell fish or to take fish commercially in international waters extending from Pigeon Point West to the North Dakota boundary line may not be issued to a person engaged in the business of conducting a summer resort, or to a member of the person's household or to an employee of the person.

HIST: 1986 c 386 art 3 s 70



Section 97C.855 Upper and Lower Red Lake and Nett Lake; transportation, sale, and disposal.

97C.855 Upper and Lower Red Lake and Nett Lake; transportation, sale, and disposal.

The commissioner may, by rule, allow the transportation, sale, and disposal of fish taken within the Red Lake Indian Reservation on Upper Red Lake and Lower Red Lake and from waters within the Nett Lake Indian Reservation also known as Bois Forte Indian Reservation.

HIST: 1986 c 386 art 3 s 71; 1991 c 259 s 23



Section 97C.861 Fish vendor requirements.

97C.861 Fish vendor requirements.

Subdivision 1. License required. A person may not sell fish with the use of a motor vehicle without a fish vendor's license.

Subd. 2. Misrepresentation of fish. (a) A licensed fish vendor or the vendor's employee may not misrepresent a species of fish to be sold. If a licensed fish vendor or employee of the fish vendor is convicted of misrepresenting a species of fish that is sold, the license shall be revoked, and the licensee is not eligible to obtain a fish vendor's license for one year after revocation.

(b) Misrepresentation includes the designation of fish by a name other than its common name in:

(1) the state; and

(2) in the locality where it was taken if it is not generally known by any common name in the state.

HIST: 1986 c 386 art 3 s 72



Section 97C.865 Fish packers.

97C.865 Fish packers.

Subdivision 1. License required; records. (a) A person engaged in a business providing services to a person taking fish may not prepare dressed game fish for shipment without a fish packer's license. The fish packer must maintain a permanent record of:

(1) the name, address, and license number of the shipper;

(2) the name and address of the consignee; and

(3) the number of each species and net weight of fish in the shipment.

(b) The records of the fish packer must be made available to an enforcement officer upon request.

Subd. 2. Rules. The commissioner may adopt rules establishing requirements for labeling and packing fish under a fish packer's license.

HIST: 1986 c 386 art 3 s 73; 1993 c 231 s 66



Section 97C.871 Crayfish.

97C.871 Crayfish.

The commissioner may adopt rules, including recordkeeping requirements, for taking, importing, buying, selling, possessing, and transporting crayfish.

HIST: 1993 c 231 s 67






Chapter 98 Licenses, Taking of Game and Fish

Section 98.01 Repealed, 1945 c 248 s 7

98.01 Repealed, 1945 c 248 s 7



Section 98.02 Repealed, 1945 c 248 s 7

98.02 Repealed, 1945 c 248 s 7



Section 98.03 Repealed, 1945 c 248 s 7

98.03 Repealed, 1945 c 248 s 7



Section 98.04 Repealed, 1945 c 248 s 7

98.04 Repealed, 1945 c 248 s 7



Section 98.05 Repealed, 1945 c 248 s 7

98.05 Repealed, 1945 c 248 s 7



Section 98.06 Repealed, 1945 c 248 s 7

98.06 Repealed, 1945 c 248 s 7



Section 98.07 Repealed, 1945 c 248 s 7

98.07 Repealed, 1945 c 248 s 7



Section 98.08 Repealed, 1945 c 248 s 7

98.08 Repealed, 1945 c 248 s 7



Section 98.09 Repealed, 1945 c 248 s 7

98.09 Repealed, 1945 c 248 s 7



Section 98.10 Repealed, 1945 c 248 s 7

98.10 Repealed, 1945 c 248 s 7



Section 98.11 Repealed, 1945 c 248 s 7

98.11 Repealed, 1945 c 248 s 7



Section 98.12 Repealed, 1945 c 248 s 7

98.12 Repealed, 1945 c 248 s 7



Section 98.13 Repealed, 1945 c 248 s 7

98.13 Repealed, 1945 c 248 s 7



Section 98.14 Repealed, 1945 c 248 s 7

98.14 Repealed, 1945 c 248 s 7



Section 98.15 Repealed, 1945 c 248 s 7

98.15 Repealed, 1945 c 248 s 7



Section 98.16 Repealed, 1945 c 248 s 7

98.16 Repealed, 1945 c 248 s 7



Section 98.17 Repealed, 1945 c 248 s 7

98.17 Repealed, 1945 c 248 s 7



Section 98.18 Repealed, 1945 c 248 s 7

98.18 Repealed, 1945 c 248 s 7



Section 98.19 Repealed, 1945 c 248 s 7

98.19 Repealed, 1945 c 248 s 7



Section 98.20 Repealed, 1945 c 248 s 7

98.20 Repealed, 1945 c 248 s 7



Section 98.21 Repealed, 1945 c 248 s 7

98.21 Repealed, 1945 c 248 s 7



Section 98.22 Repealed, 1945 c 248 s 7

98.22 Repealed, 1945 c 248 s 7



Section 98.23 Repealed, 1945 c 248 s 7

98.23 Repealed, 1945 c 248 s 7



Section 98.24 Repealed, 1945 c 248 s 7

98.24 Repealed, 1945 c 248 s 7



Section 98.25 Repealed, 1945 c 248 s 7

98.25 Repealed, 1945 c 248 s 7



Section 98.26 Repealed, 1945 c 248 s 7

98.26 Repealed, 1945 c 248 s 7



Section 98.27 Repealed, 1945 c 248 s 7

98.27 Repealed, 1945 c 248 s 7



Section 98.28 Repealed, 1945 c 248 s 7

98.28 Repealed, 1945 c 248 s 7



Section 98.29 Repealed, 1945 c 248 s 7

98.29 Repealed, 1945 c 248 s 7



Section 98.30 Repealed, 1945 c 248 s 7

98.30 Repealed, 1945 c 248 s 7



Section 98.31 Repealed, 1945 c 248 s 7

98.31 Repealed, 1945 c 248 s 7



Section 98.32 Repealed, 1945 c 248 s 7

98.32 Repealed, 1945 c 248 s 7



Section 98.33 Repealed, 1945 c 248 s 7

98.33 Repealed, 1945 c 248 s 7



Section 98.34 Repealed, 1945 c 248 s 7

98.34 Repealed, 1945 c 248 s 7



Section 98.35 Repealed, 1945 c 248 s 7

98.35 Repealed, 1945 c 248 s 7



Section 98.36 Repealed, 1945 c 248 s 7

98.36 Repealed, 1945 c 248 s 7



Section 98.37 Repealed, 1945 c 248 s 7

98.37 Repealed, 1945 c 248 s 7



Section 98.38 Repealed, 1945 c 248 s 7

98.38 Repealed, 1945 c 248 s 7



Section 98.39 Repealed, 1945 c 248 s 7

98.39 Repealed, 1945 c 248 s 7



Section 98.40 Repealed, 1945 c 248 s 7

98.40 Repealed, 1945 c 248 s 7



Section 98.41 Repealed, 1945 c 248 s 7

98.41 Repealed, 1945 c 248 s 7



Section 98.42 Repealed, 1945 c 248 s 7

98.42 Repealed, 1945 c 248 s 7



Section 98.43 Repealed, 1945 c 248 s 7

98.43 Repealed, 1945 c 248 s 7



Section 98.44 Repealed, 1945 c 248 s 7

98.44 Repealed, 1945 c 248 s 7



Section 98.45 Repealed, 1986 c 386 art 4 s 33

98.45 Repealed, 1986 c 386 art 4 s 33



Section 98.455 Repealed, 1986 c 386 art 4 s 33

98.455 Repealed, 1986 c 386 art 4 s 33



Section 98.456 Repealed, 1986 c 386 art 4 s 33

98.456 Repealed, 1986 c 386 art 4 s 33



Section 98.457 Repealed, 1986 c 386 art 4 s 33

98.457 Repealed, 1986 c 386 art 4 s 33



Section 98.46 Subdivisions renumbered, repealed, or no longer in effect

98.46 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 2a. Repealed, 1986 c 386 art 4 s 33

Subd. 2b. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 5a. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 9a. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1986 c 386 art 4 s 33

Subd. 15. Repealed, 1986 c 386 art 4 s 33

Subd. 16. Repealed, 1986 c 386 art 4 s 33

Subd. 17. Repealed, 1986 c 386 art 4 s 33

Subd. 18. Repealed, 1986 c 386 art 4 s 33

Subd. 19. Repealed, 1986 c 386 art 4 s 33

Subd. 20. Repealed, 1982 c 543 s 21

Subd. 21. Repealed, 1986 c 386 art 4 s 33

Subd. 22. Repealed, 1986 c 386 art 4 s 33

Subd. 23. Repealed, 1986 c 386 art 4 s 33

Subd. 24. Repealed, 1986 c 386 art 4 s 33

Subd. 25. Expired

Subd. 26. Repealed, 1986 c 386 art 4 s 33



Section 98.465 Repealed, 1986 c 386 art 4 s 33

98.465 Repealed, 1986 c 386 art 4 s 33



Section 98.47 Subdivisions renumbered, repealed, or no longer in effect

98.47 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 3a. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1973 c 101 s 2

Subd. 15. Repealed, 1986 c 386 art 4 s 33

Subd. 16. Repealed, 1986 c 386 art 4 s 33

Subd. 17. Repealed, 1986 c 386 art 4 s 33

Subd. 18. Repealed, 1986 c 386 art 4 s 33



Section 98.48 Subdivisions renumbered, repealed, or no longer in effect

98.48 Subdivision 1. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 2. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 3. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 4. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 5. MS 1985 Supp Repealed, 1986 c 386 art 4 s 33

Subd. 6. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 7. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 8. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 9. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 10. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 11. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 12. MS 1957 Renumbered subd 14

Subd. 12. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 13. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 14. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 15. MS 1984 Repealed, 1986 c 386 art 4 s 33

Subd. 16. MS 1984 Repealed, 1986 c 386 art 4 s 33



Section 98.49 Repealed, 1986 c 386 art 4 s 33

98.49 Repealed, 1986 c 386 art 4 s 33



Section 98.50 Subdivisions renumbered, repealed, or no longer in effect

98.50 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1976 c 143 s 7; 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1961 c 561 s 17; 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1967 c 50 s 2; 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33



Section 98.501 Repealed, 1986 c 386 art 4 s 33

98.501 Repealed, 1986 c 386 art 4 s 33



Section 98.51 Repealed, 1986 c 386 art 4 s 33

98.51 Repealed, 1986 c 386 art 4 s 33



Section 98.52 Subdivisions renumbered, repealed, or no longer in effect

98.52 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1976 c 133 s 2

Subd. 6. Repealed, 1986 c 386 art 4 s 33






Chapter 99 Game Refuges, Fish Refuges, Game and Fur Farms

Section 99.01 Repealed, 1945 c 248 s 7

99.01 Repealed, 1945 c 248 s 7



Section 99.02 Repealed, 1945 c 248 s 7

99.02 Repealed, 1945 c 248 s 7



Section 99.03 Repealed, 1945 c 248 s 7

99.03 Repealed, 1945 c 248 s 7



Section 99.04 Repealed, 1945 c 248 s 7

99.04 Repealed, 1945 c 248 s 7



Section 99.05 Repealed, 1945 c 248 s 7

99.05 Repealed, 1945 c 248 s 7



Section 99.06 Repealed, 1945 c 248 s 7

99.06 Repealed, 1945 c 248 s 7



Section 99.07 Repealed, 1945 c 248 s 7

99.07 Repealed, 1945 c 248 s 7



Section 99.08 Repealed, 1945 c 248 s 7

99.08 Repealed, 1945 c 248 s 7



Section 99.09 Repealed, 1945 c 248 s 7

99.09 Repealed, 1945 c 248 s 7



Section 99.10 Repealed, 1945 c 248 s 7

99.10 Repealed, 1945 c 248 s 7



Section 99.11 Repealed, 1945 c 248 s 7

99.11 Repealed, 1945 c 248 s 7



Section 99.12 Repealed, 1945 c 248 s 7

99.12 Repealed, 1945 c 248 s 7



Section 99.13 Repealed, 1945 c 248 s 7

99.13 Repealed, 1945 c 248 s 7



Section 99.14 Repealed, 1945 c 248 s 7

99.14 Repealed, 1945 c 248 s 7



Section 99.15 Repealed, 1945 c 248 s 7

99.15 Repealed, 1945 c 248 s 7



Section 99.16 Repealed, 1945 c 248 s 7

99.16 Repealed, 1945 c 248 s 7



Section 99.17 Repealed, 1945 c 248 s 7

99.17 Repealed, 1945 c 248 s 7



Section 99.18 Repealed, 1945 c 248 s 7

99.18 Repealed, 1945 c 248 s 7



Section 99.19 Repealed, 1945 c 248 s 7

99.19 Repealed, 1945 c 248 s 7



Section 99.20 Repealed, 1945 c 248 s 7

99.20 Repealed, 1945 c 248 s 7



Section 99.21 Repealed, 1945 c 248 s 7

99.21 Repealed, 1945 c 248 s 7



Section 99.22 Repealed, 1945 c 248 s 7

99.22 Repealed, 1945 c 248 s 7



Section 99.23 Repealed, 1945 c 248 s 7

99.23 Repealed, 1945 c 248 s 7



Section 99.24 Repealed, 1945 c 248 s 7

99.24 Repealed, 1945 c 248 s 7



Section 99.25 Repealed, 1986 c 386 art 4 s 33

99.25 Repealed, 1986 c 386 art 4 s 33



Section 99.251 Repealed, 1986 c 386 art 4 s 33

99.251 Repealed, 1986 c 386 art 4 s 33



Section 99.26 Repealed, 1986 c 386 art 4 s 33

99.26 Repealed, 1986 c 386 art 4 s 33



Section 99.27 Repealed, 1986 c 386 art 4 s 33

99.27 Repealed, 1986 c 386 art 4 s 33



Section 99.28 Repealed, 1986 c 386 art 4 s 33

99.28 Repealed, 1986 c 386 art 4 s 33



Section 99.29 Repealed, 1986 c 386 art 4 s 33

99.29 Repealed, 1986 c 386 art 4 s 33






Chapter 100 Quadrupeds, Birds

Section 100.01 Repealed, 1945 c 248 s 7

100.01 Repealed, 1945 c 248 s 7



Section 100.02 Repealed, 1945 c 248 s 7

100.02 Repealed, 1945 c 248 s 7



Section 100.03 Repealed, 1945 c 248 s 7

100.03 Repealed, 1945 c 248 s 7



Section 100.04 Repealed, 1945 c 248 s 7

100.04 Repealed, 1945 c 248 s 7



Section 100.05 Repealed, 1945 c 248 s 7

100.05 Repealed, 1945 c 248 s 7



Section 100.06 Repealed, 1945 c 248 s 7

100.06 Repealed, 1945 c 248 s 7



Section 100.07 Repealed, 1945 c 248 s 7

100.07 Repealed, 1945 c 248 s 7



Section 100.08 Repealed, 1945 c 248 s 7

100.08 Repealed, 1945 c 248 s 7



Section 100.09 Repealed, 1945 c 248 s 7

100.09 Repealed, 1945 c 248 s 7



Section 100.10 Repealed, 1945 c 248 s 7

100.10 Repealed, 1945 c 248 s 7



Section 100.11 Repealed, 1945 c 248 s 7

100.11 Repealed, 1945 c 248 s 7



Section 100.12 Repealed, 1945 c 248 s 7

100.12 Repealed, 1945 c 248 s 7



Section 100.13 Repealed, 1945 c 248 s 7

100.13 Repealed, 1945 c 248 s 7



Section 100.14 Repealed, 1945 c 248 s 7

100.14 Repealed, 1945 c 248 s 7



Section 100.15 Repealed, 1945 c 248 s 7

100.15 Repealed, 1945 c 248 s 7



Section 100.16 Repealed, 1945 c 248 s 7

100.16 Repealed, 1945 c 248 s 7



Section 100.17 Repealed, 1945 c 248 s 7

100.17 Repealed, 1945 c 248 s 7



Section 100.18 Repealed, 1945 c 248 s 7

100.18 Repealed, 1945 c 248 s 7



Section 100.19 Repealed, 1945 c 248 s 7

100.19 Repealed, 1945 c 248 s 7



Section 100.20 Repealed, 1945 c 248 s 7

100.20 Repealed, 1945 c 248 s 7



Section 100.21 Repealed, 1945 c 248 s 7

100.21 Repealed, 1945 c 248 s 7



Section 100.22 Repealed, 1945 c 248 s 7

100.22 Repealed, 1945 c 248 s 7



Section 100.23 Repealed, 1945 c 248 s 7

100.23 Repealed, 1945 c 248 s 7



Section 100.24 Repealed, 1945 c 248 s 7

100.24 Repealed, 1945 c 248 s 7



Section 100.25 Repealed, 1945 c 248 s 7

100.25 Repealed, 1945 c 248 s 7



Section 100.26 Repealed, 1986 c 386 art 4 s 33

100.26 Repealed, 1986 c 386 art 4 s 33



Section 100.27 Repealed, 1986 c 386 art 4 s 33

100.27 Repealed, 1986 c 386 art 4 s 33



Section 100.271 Repealed, 1986 c 386 art 4 s 33

100.271 Repealed, 1986 c 386 art 4 s 33



Section 100.272 Repealed, 1986 c 386 art 4 s 33

100.272 Repealed, 1986 c 386 art 4 s 33



Section 100.273 Repealed, 1986 c 386 art 4 s 33

100.273 Repealed, 1986 c 386 art 4 s 33



Section 100.28 Repealed, 1986 c 386 art 4 s 33

100.28 Repealed, 1986 c 386 art 4 s 33



Section 100.281 Repealed, 1986 c 386 art 4 s 33

100.281 Repealed, 1986 c 386 art 4 s 33



Section 100.29 Subdivisions renumbered, repealed, or no longer in effect

100.29 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 9a. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1986 c 386 art 4 s 33

Subd. 15. Repealed, 1986 c 386 art 4 s 33

Subd. 16. Repealed, 1986 c 386 art 4 s 33

Subd. 17. Repealed, 1986 c 386 art 4 s 33

Subd. 18. Repealed, 1986 c 386 art 4 s 33

Subd. 19. Repealed, 1986 c 386 art 4 s 33

Subd. 20. Repealed, 1986 c 386 art 4 s 33

Subd. 21. Repealed, 1978 c 794 s 3

Subd. 22. Repealed, 1978 c 794 s 3

Subd. 23. Repealed, 1986 c 386 art 4 s 33

Subd. 24. Repealed, 1986 c 386 art 4 s 33

Subd. 25. Repealed, 1986 c 386 art 4 s 33

Subd. 26. Repealed, 1986 c 386 art 4 s 33

Subd. 27. Repealed, 1986 c 386 art 4 s 33

Subd. 28. Repealed, 1986 c 386 art 4 s 33

Subd. 29. Repealed, 1986 c 386 art 4 s 33

Subd. 30. Repealed, 1986 c 386 art 4 s 33

Subd. 31. Repealed, 1986 c 386 art 4 s 33

Subd. 32. Repealed, 1986 c 386 art 4 s 33

Subd. 33. Repealed, 1986 c 386 art 4 s 33



Section 100.295 Repealed, 1986 c 386 art 4 s 33

100.295 Repealed, 1986 c 386 art 4 s 33



Section 100.30 Repealed, 1986 c 386 art 4 s 33

100.30 Repealed, 1986 c 386 art 4 s 33



Section 100.303 Repealed, 1986 c 386 art 4 s 33

100.303 Repealed, 1986 c 386 art 4 s 33



Section 100.31 Repealed, 1986 c 386 art 4 s 33

100.31 Repealed, 1986 c 386 art 4 s 33



Section 100.32 Repealed, 1986 c 386 art 4 s 33

100.32 Repealed, 1986 c 386 art 4 s 33



Section 100.33 Repealed, 1986 c 386 art 4 s 33

100.33 Repealed, 1986 c 386 art 4 s 33



Section 100.34 Subdivisions renumbered, repealed, or no longer in effect

100.34 Subdivision 1. Repealed, 1973 c 162 s 3; 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1973 c 162 s 3; 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33



Section 100.35 Repealed, 1986 c 386 art 4 s 33

100.35 Repealed, 1986 c 386 art 4 s 33



Section 100.36 Repealed, 1986 c 386 art 4 s 33

100.36 Repealed, 1986 c 386 art 4 s 33



Section 100.37 Repealed, 1986 c 386 art 4 s 33

100.37 Repealed, 1986 c 386 art 4 s 33






Chapter 101 Fish

Section 101.01 Repealed, 1945 c 248 s 7

101.01 Repealed, 1945 c 248 s 7



Section 101.02 Repealed, 1945 c 248 s 7

101.02 Repealed, 1945 c 248 s 7



Section 101.03 Repealed, 1945 c 248 s 7

101.03 Repealed, 1945 c 248 s 7



Section 101.04 Repealed, 1945 c 248 s 7

101.04 Repealed, 1945 c 248 s 7



Section 101.05 Repealed, 1945 c 248 s 7

101.05 Repealed, 1945 c 248 s 7



Section 101.06 Repealed, 1945 c 248 s 7

101.06 Repealed, 1945 c 248 s 7



Section 101.07 Repealed, 1945 c 248 s 7

101.07 Repealed, 1945 c 248 s 7



Section 101.08 Repealed, 1945 c 248 s 7

101.08 Repealed, 1945 c 248 s 7



Section 101.09 Repealed, 1945 c 248 s 7

101.09 Repealed, 1945 c 248 s 7



Section 101.10 Repealed, 1945 c 248 s 7

101.10 Repealed, 1945 c 248 s 7



Section 101.11 Repealed, 1945 c 248 s 7

101.11 Repealed, 1945 c 248 s 7



Section 101.12 Repealed, 1945 c 248 s 7

101.12 Repealed, 1945 c 248 s 7



Section 101.13 Repealed, 1945 c 248 s 7

101.13 Repealed, 1945 c 248 s 7



Section 101.14 Repealed, 1945 c 248 s 7

101.14 Repealed, 1945 c 248 s 7



Section 101.15 Repealed, 1945 c 248 s 7

101.15 Repealed, 1945 c 248 s 7



Section 101.16 Repealed, 1945 c 248 s 7

101.16 Repealed, 1945 c 248 s 7



Section 101.17 Repealed, 1945 c 248 s 7

101.17 Repealed, 1945 c 248 s 7



Section 101.18 Repealed, 1945 c 248 s 7

101.18 Repealed, 1945 c 248 s 7



Section 101.19 Repealed, 1945 c 248 s 7

101.19 Repealed, 1945 c 248 s 7



Section 101.20 Repealed, 1945 c 248 s 7

101.20 Repealed, 1945 c 248 s 7



Section 101.21 Repealed, 1945 c 248 s 7

101.21 Repealed, 1945 c 248 s 7



Section 101.22 Repealed, 1945 c 248 s 7

101.22 Repealed, 1945 c 248 s 7



Section 101.23 Repealed, 1945 c 248 s 7

101.23 Repealed, 1945 c 248 s 7



Section 101.24 Repealed, 1945 c 248 s 7

101.24 Repealed, 1945 c 248 s 7



Section 101.25 Repealed, 1945 c 248 s 7

101.25 Repealed, 1945 c 248 s 7



Section 101.26 Repealed, 1945 c 248 s 7

101.26 Repealed, 1945 c 248 s 7



Section 101.27 Repealed, 1945 c 248 s 7

101.27 Repealed, 1945 c 248 s 7



Section 101.28 Repealed, 1945 c 248 s 7

101.28 Repealed, 1945 c 248 s 7



Section 101.29 Repealed, 1945 c 248 s 7

101.29 Repealed, 1945 c 248 s 7



Section 101.30 Repealed, 1945 c 248 s 7

101.30 Repealed, 1945 c 248 s 7



Section 101.31 Repealed, 1945 c 248 s 7

101.31 Repealed, 1945 c 248 s 7



Section 101.32 Repealed, 1945 c 248 s 7

101.32 Repealed, 1945 c 248 s 7



Section 101.33 Repealed, 1945 c 248 s 7

101.33 Repealed, 1945 c 248 s 7



Section 101.34 Repealed, 1945 c 248 s 7

101.34 Repealed, 1945 c 248 s 7



Section 101.35 Repealed, 1945 c 248 s 7

101.35 Repealed, 1945 c 248 s 7



Section 101.36 Repealed, 1945 c 248 s 7

101.36 Repealed, 1945 c 248 s 7



Section 101.37 Repealed, 1945 c 248 s 7

101.37 Repealed, 1945 c 248 s 7



Section 101.38 Repealed, 1945 c 248 s 7

101.38 Repealed, 1945 c 248 s 7



Section 101.39 Repealed, 1945 c 248 s 7

101.39 Repealed, 1945 c 248 s 7



Section 101.40 Repealed, 1945 c 248 s 7

101.40 Repealed, 1945 c 248 s 7



Section 101.41 Subdivisions renumbered, repealed, or no longer in effect

101.41 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 2a. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1965 c 318 s 4; 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33



Section 101.411 Repealed, 1986 c 386 art 4 s 33

101.411 Repealed, 1986 c 386 art 4 s 33



Section 101.42 Subdivisions renumbered, repealed, or no longer in effect

101.42 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 1a. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1986 c 386 art 4 s 33

Subd. 3. Repealed, 1986 c 386 art 4 s 33

Subd. 4. Repealed, 1986 c 386 art 4 s 33

Subd. 5. Repealed, 1986 c 386 art 4 s 33

Subd. 6. Repealed, 1986 c 386 art 4 s 33

Subd. 7. Repealed, 1986 c 386 art 4 s 33

Subd. 8. Repealed, 1986 c 386 art 4 s 33

Subd. 9. Repealed, 1986 c 386 art 4 s 33

Subd. 10. Repealed, 1982 c 543 s 21; 1986 c 386 art 4 s 33

Subd. 11. Repealed, 1986 c 386 art 4 s 33

Subd. 12. Repealed, 1986 c 386 art 4 s 33

Subd. 13. Repealed, 1986 c 386 art 4 s 33

Subd. 14. Repealed, 1967 c 36 s 1; 1986 c 386 art 4 s 33

Subd. 15. Repealed, 1986 c 386 art 4 s 33

Subd. 16. Repealed, 1986 c 386 art 4 s 33

Subd. 17. Repealed, 1986 c 386 art 4 s 33

Subd. 18. Repealed, 1986 c 386 art 4 s 33

Subd. 18a. Repealed, 1986 c 386 art 4 s 33

Subd. 19. Repealed, 1986 c 386 art 4 s 33

Subd. 20. Repealed, 1986 c 386 art 4 s 33

Subd. 21. Repealed, 1986 c 386 art 4 s 33



Section 101.425 Repealed, 1986 c 386 art 4 s 33

101.425 Repealed, 1986 c 386 art 4 s 33



Section 101.43 Repealed, 1986 c 386 art 4 s 33

101.43 Repealed, 1986 c 386 art 4 s 33



Section 101.44 Repealed, 1986 c 386 art 4 s 33

101.44 Repealed, 1986 c 386 art 4 s 33



Section 101.441 Repealed, 1986 c 386 art 4 s 33

101.441 Repealed, 1986 c 386 art 4 s 33



Section 101.45 Repealed, 1986 c 386 art 4 s 33

101.45 Repealed, 1986 c 386 art 4 s 33



Section 101.46 Repealed, 1986 c 386 art 4 s 33

101.46 Repealed, 1986 c 386 art 4 s 33



Section 101.47 Subdivisions renumbered, repealed, or no longer in effect

101.47 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1959 c 574 s 2; 1986 c 386 art 4 s 33



Section 101.475 Subdivisions renumbered, repealed, or no longer in effect

101.475 Subdivision 1. Repealed, 1986 c 386 art 4 s 33

Subd. 2. Repealed, 1985 c 190 s 3; 1986 c 386 art 4 s 33



Section 101.48 Repealed, 1986 c 386 art 4 s 33

101.48 Repealed, 1986 c 386 art 4 s 33



Section 101.49 Repealed, 1986 c 386 art 4 s 33

101.49 Repealed, 1986 c 386 art 4 s 33



Section 101.50 Repealed, 1986 c 386 art 4 s 33

101.50 Repealed, 1986 c 386 art 4 s 33



Section 101.51 Repealed, 1986 c 386 art 4 s 33

101.51 Repealed, 1986 c 386 art 4 s 33






Chapter 102 Commercial Fishing

Section 102.01 Repealed, 1945 c 248 s 7

102.01 Repealed, 1945 c 248 s 7



Section 102.02 Repealed, 1945 c 248 s 7

102.02 Repealed, 1945 c 248 s 7



Section 102.03 Repealed, 1945 c 248 s 7

102.03 Repealed, 1945 c 248 s 7



Section 102.04 Repealed, 1945 c 248 s 7

102.04 Repealed, 1945 c 248 s 7



Section 102.05 Repealed, 1945 c 248 s 7

102.05 Repealed, 1945 c 248 s 7



Section 102.06 Repealed, 1945 c 248 s 7

102.06 Repealed, 1945 c 248 s 7



Section 102.07 Repealed, 1945 c 248 s 7

102.07 Repealed, 1945 c 248 s 7



Section 102.08 Repealed, 1945 c 248 s 7

102.08 Repealed, 1945 c 248 s 7



Section 102.09 Repealed, 1945 c 248 s 7

102.09 Repealed, 1945 c 248 s 7



Section 102.10 Repealed, 1945 c 248 s 7

102.10 Repealed, 1945 c 248 s 7



Section 102.11 Repealed, 1945 c 248 s 7

102.11 Repealed, 1945 c 248 s 7



Section 102.12 Repealed, 1945 c 248 s 7

102.12 Repealed, 1945 c 248 s 7



Section 102.13 Repealed, 1945 c 248 s 7

102.13 Repealed, 1945 c 248 s 7



Section 102.14 Repealed, 1945 c 248 s 7

102.14 Repealed, 1945 c 248 s 7



Section 102.15 Repealed, 1945 c 248 s 7

102.15 Repealed, 1945 c 248 s 7



Section 102.16 Repealed, 1945 c 248 s 7

102.16 Repealed, 1945 c 248 s 7



Section 102.17 Repealed, 1945 c 248 s 7

102.17 Repealed, 1945 c 248 s 7



Section 102.18 Repealed, 1945 c 248 s 7

102.18 Repealed, 1945 c 248 s 7



Section 102.19 Repealed, 1945 c 248 s 7

102.19 Repealed, 1945 c 248 s 7



Section 102.20 Repealed, 1945 c 248 s 7

102.20 Repealed, 1945 c 248 s 7



Section 102.21 Repealed, 1945 c 248 s 7

102.21 Repealed, 1945 c 248 s 7



Section 102.22 Repealed, 1945 c 248 s 7

102.22 Repealed, 1945 c 248 s 7



Section 102.23 Repealed, 1986 c 386 art 4 s 33

102.23 Repealed, 1986 c 386 art 4 s 33



Section 102.235 Repealed, 1986 c 386 art 4 s 33

102.235 Repealed, 1986 c 386 art 4 s 33



Section 102.24 Repealed, 1986 c 386 art 4 s 33

102.24 Repealed, 1986 c 386 art 4 s 33



Section 102.25 Repealed, 1986 c 386 art 4 s 33

102.25 Repealed, 1986 c 386 art 4 s 33



Section 102.26 Repealed, 1986 c 386 art 4 s 33

102.26 Repealed, 1986 c 386 art 4 s 33



Section 102.27 Repealed, 1986 c 386 art 4 s 33

102.27 Repealed, 1986 c 386 art 4 s 33



Section 102.28 Repealed, 1986 c 386 art 4 s 33

102.28 Repealed, 1986 c 386 art 4 s 33



Section 102.285 Repealed, 1986 c 386 art 4 s 33

102.285 Repealed, 1986 c 386 art 4 s 33



Section 102.29 Repealed, 1986 c 386 art 4 s 33

102.29 Repealed, 1986 c 386 art 4 s 33



Section 102.30 Repealed, 1986 c 386 art 4 s 33

102.30 Repealed, 1986 c 386 art 4 s 33









Chapters 103A - 114B Water

Chapter 103A Water Policy and Information

Section 103A.001 Effect of chapter 103A on Water Law.

103A.001 Effect of chapter 103A on Water Law.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the Water Law.

HIST: 1990 c 391 art 1 s 1



Section 103A.201 Regulatory policy.

103A.201 Regulatory policy.

Subdivision 1. Policy. To conserve and use water resources of the state in the best interests of its people, and to promote the public health, safety, and welfare, it is the policy of the state that:

(1) subject to existing rights, public waters are subject to the control of the state;

(2) the state, to the extent provided by law, shall control the appropriation and use of waters of the state; and

(3) the state shall control and supervise activity that changes or will change the course, current, or cross section of public waters, including the construction, reconstruction, repair, removal, abandonment, alteration, or the transfer of ownership of dams, reservoirs, control structures, and waterway obstructions in public waters.

Subd. 2. Wetlands findings; public interest. (a) Wetlands identified in the state under section 103G.005, subdivision 19, do not:

(1) grant the public additional or greater right of access to the wetlands;

(2) diminish the right of ownership or usage of the beds underlying the wetlands, except as otherwise provided by law;

(3) affect state law forbidding trespass on private lands; and

(4) require the commissioner to acquire access to the wetlands.

(b) The legislature finds that the wetlands of Minnesota provide public value by conserving surface waters, maintaining and improving water quality, preserving wildlife habitat, providing recreational opportunities, reducing runoff, providing for floodwater retention, reducing stream sedimentation, contributing to improved subsurface moisture, helping moderate climatic change, and enhancing the natural beauty of the landscape, and are important to comprehensive water management, and that it is in the public interest to:

(1) achieve no net loss in the quantity, quality, and biological diversity of Minnesota's existing wetlands;

(2) increase the quantity, quality, and biological diversity of Minnesota's wetlands by restoring or enhancing diminished or drained wetlands;

(3) avoid direct or indirect impacts from activities that destroy or diminish the quantity, quality, and biological diversity of wetlands; and

(4) replace wetland values where avoidance of activity is not feasible and prudent.

HIST: 1990 c 391 art 1 s 2; 1991 c 354 art 1 s 2



Section 103A.202 Wetland policy.

103A.202 Wetland policy.

The legislature finds that it is in the public interest to preserve the wetlands of the state to conserve surface waters, maintain and improve water quality, preserve wildlife habitat, reduce runoff, provide for floodwater retention, reduce stream sedimentation, contribute to improved subsurface moisture, enhance the natural beauty of the landscape, and promote comprehensive and total water management planning.

HIST: 1990 c 391 art 1 s 3



Section 103A.203 Hydropower policy.

103A.203 Hydropower policy.

The legislature finds that:

(1) the public health, safety, and welfare of the state are also promoted by the use of state waters to produce hydroelectric or hydromechanical power in a manner consistent with laws relating to dam construction, reconstruction, repair, and maintenance; and

(2) the leasing of existing dams and potential dam sites primarily for power generation is a valid public purpose.

HIST: 1990 c 391 art 1 s 4



Section 103A.204 Groundwater policy.

103A.204 Groundwater policy.

(a) The responsibility for the protection of groundwater in Minnesota is vested in a multiagency approach to management. The following is a list of agencies and the groundwater protection areas for which the agencies are primarily responsible; the list is not intended to restrict the areas of responsibility to only those specified:

(1) environmental quality board: creation of a water resources committee to coordinate state groundwater protection programs and a biennial groundwater policy report beginning in 1994 that includes, for the 1994 report, the findings in the groundwater protection report coordinated by the pollution control agency for the Environmental Protection Agency;

(2) pollution control agency: water quality monitoring and reporting and the development of best management practices and regulatory mechanisms for protection of groundwater from nonagricultural chemical contaminants;

(3) department of agriculture: sustainable agriculture, integrated pest management, water quality monitoring, and the development of best management practices and regulatory mechanisms for protection of groundwater from agricultural chemical contaminants;

(4) board of water and soil resources: reporting on groundwater education and outreach with local government officials, local water planning and management, and local cost share programs;

(5) department of natural resources: water quantity monitoring and regulation, sensitivity mapping, and development of a plan for the use of integrated pest management and sustainable agriculture on state-owned lands; and

(6) department of health: regulation of wells and borings, and the development of health risk limits under section 103H.201.

(b) The environmental quality board shall through its water resources committee coordinate with representatives of all agencies listed in paragraph (a), citizens, and other interested groups to prepare a biennial report every even-numbered year as part of its duties described in sections 103A.43 and 103B.151.

HIST: 1994 c 557 s 11



Section 103A.205 Conservation policy for rainwater.

103A.205 Conservation policy for rainwater.

It is the policy of the state to promote the retention and conservation of all water precipitated from the atmosphere in the areas where it falls, as far as practicable. Except as otherwise expressly provided, all officers, departments, and other agencies of the state or political subdivisions having any authority or means for constructing, maintaining, or operating dams or other works or engaging in other projects or operations affecting precipitated water shall use the authority, as far as practicable, to effectuate the policy in this section.

HIST: 1990 c 391 art 1 s 5



Section 103A.206 Soil and water conservation policy.

103A.206 Soil and water conservation policy.

Improper land use practices have caused serious wind and water erosion of the land of this state, the runoff of polluting materials, increased costs to maintain agricultural productivity, increased energy costs and increased flood damage. Land occupiers have the responsibility to implement practices to correct these conditions and conserve the soil and water resources of the state. It is the policy of the state to encourage land occupiers to conserve soil and water resources through the implementation of practices that effectively reduce or prevent erosion, sedimentation, siltation and agriculturally related pollution in order to preserve natural resources, ensure continued soil productivity, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, and protect public lands.

HIST: 1990 c 391 art 1 s 6



Section 103A.207 Floodplain management policy.

103A.207 Floodplain management policy.

(a) It is the policy of this state to reduce flood damages through floodplain management, stressing nonstructural measures such as floodplain zoning and flood proofing, and flood warning practices.

(b) It is the policy of this state:

(1) not to prohibit but to guide development of the floodplains consistent with legislative findings;

(2) to provide state coordination and assistance to local governmental units in floodplain management;

(3) to encourage local governmental units to adopt, enforce, and administer sound floodplain management ordinances; and

(4) to provide the commissioner of natural resources with authority necessary to carry out a floodplain management program for the state and to coordinate federal, state, and local floodplain management activities in this state.

HIST: 1990 c 391 art 1 s 7



Section 103A.208 Scenic river protection policy.

103A.208 Scenic river protection policy.

The legislature finds that certain of Minnesota's rivers and their adjacent lands possess outstanding scenic, recreational, natural, historical, scientific and similar values. It is in the interest of present and future generations to retain these values, and a policy of the state, and an authorized public purpose to preserve and protect these rivers.

HIST: 1990 c 391 art 1 s 8



Section 103A.209 Marginal, erodible land retirement policy.

103A.209 Marginal, erodible land retirement policy.

It is state policy to encourage the retirement of marginal, highly erodible land, particularly land adjacent to public waters and drainage systems, from crop production and to reestablish a cover of perennial vegetation.

HIST: 1990 c 391 art 1 s 9



Section 103A.211 Water Law policy.

103A.211 Water Law policy.

The Water Law of this state is contained in many statutes that must be considered as a whole to systematically administer water policy for the public welfare. Water law that seems contradictory as applied to a specific proceeding creates a need for a forum where the public interest conflicts involved can be presented and, by consideration of the whole body of water law, the controlling policy can be determined and apparent inconsistencies resolved.

HIST: 1990 c 391 art 1 s 10



Section 103A.301 Definitions.

103A.301 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103A.301 to 103A.341.

Subd. 2. Agency. "Agency" means a state officer, board, commission, bureau, division, or agency, other than a court, exercising duty or authority under laws listed in section 103A.305.

Subd. 3. Board. "Board" means the board of water and soil resources.

Subd. 4. Court. "Court" means the district court or a judge of the district court before whom the proceeding is pending.

Subd. 5. Proceeding. "Proceeding" means a procedure under any of the laws listed in section 103A.305 that involves administrative discretion or duty.

Subd. 6. Question of water policy. "Question of water policy" means a question of water law and policy in which use, disposal, pollution, or conservation of water is a factor in a proceeding, including:

(1) determination of the governing policy of state law in the proceeding and resolution of apparent inconsistencies between different statutes; or

(2) the proper application of the policy of state law to facts in the proceeding if application is a matter of administrative discretion.

HIST: 1990 c 391 art 1 s 11



Section 103A.305 Jurisdiction.

103A.305 Jurisdiction.

Sections 103A.301 to 103A.341 apply if the decision of an agency in a proceeding involves a question of water policy in one or more of the areas of water conservation, water pollution, preservation and management of wildlife, drainage, soil conservation, public recreation, forest management, and municipal planning under section 97A.135; 103A.411; 103E.011; 103E.015; 103G.245; 103G.261; 103G.271; 103G.275; 103G.281; 103G.295, subdivisions 1 and 2; 103G.297 to 103G.311; 103G.315, subdivisions 1, 10, 11, and 12; 103G.401; 103G.405; 103I.681, subdivision 1; 115.04; or 115.05.

HIST: 1990 c 391 art 1 s 12; 1991 c 199 art 2 s 1



Section 103A.311 Petition for intervention.

103A.311 Petition for intervention.

Subdivision 1. Authority. The board may intervene in a proceeding if a petition is filed with the board for referral of a question of water policy involved in the proceeding.

Subd. 2. Petition for intervention. A petition for intervention must identify the proceeding in which it is made and state the grounds for referral in a general manner with sufficient detail to inform interested parties of the nature of the questions proposed to be presented to the board and the public importance of the questions.

Subd. 3. Petitioners and signatures. (a) A petition for intervention may be made by:

(1) the applicant in the proceeding;

(2) a party to the proceeding;

(3) the governor;

(4) the agency;

(5) the commissioner or director of a division in the department of natural resources;

(6) the head of another state department or agency;

(7) a bureau or division of the federal government with a concern in the proceeding;

(8) an organization or group of persons with appropriate purpose related to the proceedings; or

(9) a person the board considers representative of a substantial segment of the state or peculiarly able to present evidence bearing on the public interest.

(b) The petition must be:

(1) signed and verified by the petitioner or an officer of the petitioner; or

(2) signed by the petitioner's attorney.

Subd. 4. Filing petition. The petition must be filed in duplicate, one copy with the board, the other with the agency.

Subd. 5. Period for intervention by board. The petition shall allow intervention in a proceeding by the board if the petition is filed after the proceeding is initiated and before the agency's order is made.

HIST: 1990 c 391 art 1 s 13



Section 103A.315 Court referrals.

103A.315 Court referrals.

The court may refer a proceeding under its jurisdiction involving a law listed in section 103A.305 to the board by a petition of the court directed to the board. The referral may be made in original and appellate proceedings. A party to a proceeding may ask the court to refer a matter to the board. On receiving a petition for referral, the board shall proceed under sections 103A.301 to 103A.341.

HIST: 1990 c 391 art 1 s 14



Section 103A.321 Petition abates proceeding until board acts.

103A.321 Petition abates proceeding until board acts.

A petition for intervention filed with the board abates a proceeding until there is a recommendation by the board or until 60 days have passed after conclusion of hearing before the board, whichever is earlier, unless the agency makes a written finding stating reasons that the public interest requires the board to act immediately.

HIST: 1990 c 391 art 1 s 15



Section 103A.325 Board decision to intervene.

103A.325 Board decision to intervene.

After receiving a petition, the board must decide whether the petition and the record made before the agency show an important question of water policy according to rules adopted by the board. If the board decides that there is not an important question of water policy, the board may not intervene and the proceeding continues in the agency as though the petition had not been made. If the board decides there is an important question of water policy and intervention in the public interest is justified, the board must issue a brief statement to the petitioner and the agency describing in general terms the questions of water policy it will consider.

HIST: 1990 c 391 art 1 s 16



Section 103A.331 Hearing, determination.

103A.331 Hearing, determination.

Subdivision 1. Hearing. After a petition is filed, the board must proceed expeditiously to hear, determine, and make its recommendations on the questions it has consented to consider. The hearings must be conducted to fully inform the board about all aspects of the public interest in the questions of water policy to be determined to make an impartial, scientific, and fully considered judgment.

Subd. 2. Determination. (a) The recommendation of the board is the board's decision on the question of water policy considered by it.

(b) The ultimate question to which the board's recommendation is directed is the proper course of action to be followed by the agency in the proceeding in relation to questions of water policy considered by the board.

(c) The decision of the board must be in the form of a written recommendation to the agency. The decision must state the controlling facts in sufficient detail to inform the parties, the agency, and a reviewing court of the basis and reason for the decision.

Subd. 3. Recommendation as evidence. In the proceeding and upon judicial review, the recommendation of the board is evidence. A certified copy is competent evidence of the recommendation of the board.

HIST: 1990 c 391 art 1 s 17



Section 103A.335 Consent, notice and procedure.

103A.335 Consent, notice and procedure.

Subdivision 1. Notice. A consent, notice, or recommendation made by the board must be filed with the agency. The filing is notice of the board's action. The board's rules may provide for a notice, in addition to filing by mail, posting, publication, or otherwise, to inform parties and interested persons of the board's actions.

Subd. 2. Subpoena. (a) To implement sections 103A.301 to 103A.341, the chair of the board or a board member may subpoena witnesses, administer oaths, and compel the production of books, records, and other evidence.

(b) Disobedience of a subpoena, refusal to be sworn, or refusal to answer as a witness, is punishable as a contempt of the district court. The board or a board member must file a complaint of the disobedience with the district court of the county where the disobedience occurred.

(c) Witnesses receive the same fees and mileage as in civil actions.

(d) Persons must be sworn before testifying and the right to examine or cross-examine is the same as in civil actions.

Subd. 3. Hearings. Hearings must be public, conducted by the board or an authorized board member, and affected persons have the opportunity to be heard. The board must provide a stenographer to take the testimony and proceedings at the hearings must be recorded and preserved. Hearings must be conducted as much as practicable in the same way as civil actions.

Subd. 4. Position of state agencies. State agencies may adopt opposite positions on the matter before the board when full advocacy will assist in disclosing the public interest.

HIST: 1990 c 391 art 1 s 18



Section 103A.341 Findings by board.

103A.341 Findings by board.

Within 60 days of the close of a hearing the board must make findings and recommendations based solely on the evidence presented at the public hearing.

HIST: 1990 c 391 art 1 s 19



Section 103A.401 Statewide water information system.

103A.401 Statewide water information system.

The commissioner of natural resources, in cooperation with other state agencies including the Minnesota geologic survey, shall establish and maintain a statewide water information system to gather, process, and distribute information on the availability, distribution, quality, and use of waters of the state. Local, regional, and state governmental units and their officers and employees shall cooperate with the commissioner to implement and maintain the statewide water information system.

HIST: 1990 c 391 art 1 s 20



Section 103A.403 Statewide nitrate data.

103A.403 Statewide nitrate data.

The environmental quality board shall ensure that all available data regarding the presence of nitrates in groundwater in the state that meet state standards recommended under Laws 1992, chapter 544, section 13, are integrated into the Minnesota land management information center's statewide nitrate database according to published data compatibility guidelines. Costs of integrating the data in accordance with data compatibility standards must be borne by the agency generating the data or, if the data are not generated by an entity that receives or received state appropriations for monitoring or information management, by the environmental quality board.

HIST: 1992 c 544 s 4



Section 103A.405 Director's approval for federal water data agreements.

103A.405 Director's approval for federal water data agreements.

A contract or agreement may not be made by a department or agency of the state or a municipality, with the United States or an agency or department of the United States, for the collection of basic data pertaining to surface water or groundwater of the state without obtaining written approval of the director of the division of waters of the department of natural resources.

HIST: 1990 c 391 art 1 s 21; 1991 c 199 art 1 s 14



Section 103A.411 Pumping test and data acquisition training programs.

103A.411 Pumping test and data acquisition training programs.

The commissioner shall set up a statewide training program to provide training in the conduct of pumping tests and data acquisition programs.

HIST: 1990 c 391 art 1 s 22



Section 103A.43 Water assessments and reports.

103A.43 Water assessments and reports.

(a) The environmental quality board shall evaluate and report to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture and the legislative commission on Minnesota resources on statewide water research needs and recommended priorities for addressing these needs. Local water research needs may also be included.

(b) The environmental quality board shall work with the pollution control agency and the department of agriculture to coordinate a biennial assessment and analysis of water quality, groundwater degradation trends, and efforts to reduce, prevent, minimize, and eliminate degradation of water. The assessment and analysis must include an analysis of relevant monitoring data.

(c) The environmental quality board shall work with the department of natural resources to coordinate an assessment and analysis of the quantity of surface and ground water in the state and the availability of water to meet the state's needs.

(d) The environmental quality board shall coordinate and submit a report on water policy including the analyses in paragraphs (a) to (c) to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture and the legislative commission on Minnesota resources by September 15 of each even-numbered year. The report may include the groundwater policy report in section 103A.204.

HIST: 1989 c 326 art 2 s 7; 1989 c 335 art 1 s 269; 1994 c 557 s 12; 1995 c 220 s 91; 1999 c 86 art 3 s 7






Chapter 103B Water Planning and Project Implementation

Section 103B.001 Effect of chapter 103B on Water Law.

103B.001 Effect of chapter 103B on Water Law.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the Water Law.

HIST: 1990 c 391 art 2 s 1



Section 103B.101 Board of water and soil resources.

103B.101 Board of water and soil resources.

Subdivision 1. Membership. The board of water and soil resources is composed of 12 members knowledgeable of water and soil problems and conditions within the state and five ex officio members.

Subd. 2. Voting members. (a) The members are:

(1) three county commissioners;

(2) three soil and water conservation district supervisors;

(3) three watershed district or watershed management organization representatives;

(4) three citizens who are not employed by, or the appointed or elected officials of, a governmental office, board, or agency;

(5) the commissioner of agriculture;

(6) the commissioner of health;

(7) the commissioner of natural resources;

(8) the commissioner of the pollution control agency; and

(9) the director of the University of Minnesota extension service.

(b) Members in paragraph (a), clauses (1) to (4), must be distributed across the state with at least three members but not more than five members from the metropolitan area, as defined by section 473.121, subdivision 2; and one from each of the current soil and water conservation administrative regions.

(c) Members in paragraph (a), clauses (1) to (4), are appointed by the governor. In making the appointments, the governor may consider persons recommended by the association of Minnesota counties, the Minnesota association of soil and water conservation districts, and the Minnesota association of watershed districts. The list submitted by an association must contain at least three nominees for each position to be filled.

(d) The membership terms, compensation, removal of members and filling of vacancies on the board for members in paragraph (a), clauses (1) to (4), are as provided in section 15.0575.

Subd. 3. Repealed, 1997 c 28 s 4

Subd. 4. Employees. The board may employ an executive director in the unclassified service and other permanent and temporary employees in accordance with chapter 43A. The board may prescribe the powers and duties of its officers and employees and may authorize its employees and members of the board to act on behalf of the board.

Subd. 5. Officers. The governor shall appoint a chair from among the members of the board in subdivision 2, paragraph (a), clauses (1) to (4), with the advice and consent of the senate. The board shall elect a vice-chair and any other officers that it considers necessary from its membership.

Subd. 6. Quorum. A majority of the board is a quorum.

Subd. 7. Hearings and rulemaking. The board may hold public hearings and adopt rules necessary to execute its duties.

Subd. 8. Repealed, 1997 c 28 s 4

Subd. 9. Powers and duties. In addition to the powers and duties prescribed elsewhere, the board shall:

(1) coordinate the water and soil resources planning activities of counties, soil and water conservation districts, watershed districts, watershed management organizations, and any other local units of government through its various authorities for approval of local plans, administration of state grants, and by other means as may be appropriate;

(2) facilitate communication and coordination among state agencies in cooperation with the environmental quality board, and between state and local units of government, in order to make the expertise and resources of state agencies involved in water and soil resources management available to the local units of government to the greatest extent possible;

(3) coordinate state and local interests with respect to the study in southwestern Minnesota under United States Code, title 16, section 1009;

(4) develop information and education programs designed to increase awareness of local water and soil resources problems and awareness of opportunities for local government involvement in preventing or solving them;

(5) provide a forum for the discussion of local issues and opportunities relating to water and soil resources management;

(6) adopt an annual budget and work program that integrate the various functions and responsibilities assigned to it by law; and

(7) report to the governor and the legislature by October 15 of each even-numbered year with an assessment of board programs and recommendations for any program changes and board membership changes necessary to improve state and local efforts in water and soil resources management.

The board may accept grants, gifts, donations, or contributions in money, services, materials, or otherwise from the United States, a state agency, or other source to achieve an authorized purpose. The board may enter into a contract or agreement necessary or appropriate to accomplish the transfer.

Any money received is hereby appropriated and dedicated for the purpose for which it is granted.

Subd. 10. Committee for dispute resolution. A committee of the board is established to hear and resolve disputes, appeals, and interventions under sections 103A.301 to 103A.341; 103B.231, subdivision 9; 103B.345; and 103D.535. The committee consists of two of the three citizen members; one county commissioner member; one soil and water conservation district supervisor member; and one watershed district or watershed management organization representative member. The committee is appointed by the board chair.

Subd. 11. Engineering work and appearances at hearings by director. The director of the division of waters of the department of natural resources shall perform engineering work requested by the board of water and soil resources and shall appear in all hearings and proceedings before the board of water and soil resources affecting waters within the state.

HIST: 1990 c 391 art 2 s 2; 1992 c 399 s 1; 1997 c 28 s 1-3; 1997 c 109 s 1



Section 103B.151 Coordination of water resource planning.

103B.151 Coordination of water resource planning.

Subdivision 1. Water planning. The environmental quality board shall:

(1) coordinate public water resource management and regulation activities among the state agencies having jurisdiction in the area;

(2) initiate, coordinate, and continue to develop comprehensive long-range water resources planning in furtherance of the plan prepared by the environmental quality board's water resources committee entitled "Minnesota Water Plan," published in January 1991, by September 15, 2000, and each ten-year interval afterwards;

(3) coordinate water planning activities of local, regional, and federal bodies with state water planning and integrate these plans with state strategies;

(4) coordinate development of state water policy recommendations and priorities, and a recommended program for funding identified needs, including priorities for implementing the state water resources monitoring plan;

(5) administer federal water resources planning with multiagency interests;

(6) ensure that groundwater quality monitoring and related data is provided and integrated into the Minnesota land management information system according to published data compatibility guidelines. Costs of integrating the data in accordance with data compatibility standards must be borne by the agency generating the data;

(7) coordinate the development and evaluation of water information and education materials and resources; and

(8) coordinate the dissemination of water information and education through existing delivery systems.

Subd. 2. Governor's representative. The environmental quality board chair shall represent the governor on interstate water resources organizations.

Subd. 3. Repealed, 1995 c 186 s 28

HIST: 1990 c 391 art 2 s 3; 1994 c 557 s 13



Section 103B.155 State water and related land resource plan.

103B.155 State water and related land resource plan.

The commissioner of natural resources, in cooperation with other state and federal agencies, regional development commissions, the metropolitan council, local governmental units, and citizens, shall prepare a statewide framework and assessment water and related land resources plan for presentation to the legislature by November 15, 1975, for its review and approval or disapproval. This plan must relate each of the programs of the department of natural resources for specific aspects of water management to the others. The statewide plan must include:

(1) regulation of improvements and land development by abutting landowners of the beds, banks, and shores of lakes, streams, watercourses, and marshes by permit or otherwise to preserve them for beneficial use;

(2) regulation of construction of improvements on and prevention of encroachments in the flood plains of the rivers, streams, lakes, and marshes of the state;

(3) reclamation or filling of wet and overflowed lands;

(4) repair, improvement, relocation, modification or consolidation in whole or in part of previously established public drainage systems within the state;

(5) preservation of wetland areas;

(6) management of game and fish resources as related to water resources;

(7) control of water weeds;

(8) control or alleviation of damages by flood waters;

(9) alteration of stream channels for conveyance of surface waters, navigation, and any other public purposes;

(10) diversion or changing of watercourses in whole or in part;

(11) regulation of the flow of streams and conservation of their waters;

(12) regulation of lake water levels;

(13) maintenance of water supply for municipal, domestic, industrial, recreational, agricultural, aesthetic, wildlife, fishery, or other public use;

(14) sanitation and public health and regulation of uses of streams, ditches, or watercourses to dispose of waste and maintain water quality;

(15) preventive or remedial measures to control or alleviate land and soil erosion and siltation of affected watercourses or bodies of water;

(16) regulation of uses of water surfaces; and

(17) identification of high priority regions for wetland preservation, enhancement, restoration, and establishment.

HIST: 1990 c 391 art 2 s 4; 1991 c 354 art 2 s 1



Section 103B.201 Metropolitan water management program purpose.

103B.201 Metropolitan water management program purpose.

The purposes of the water management programs required by sections 103B.205 to 103B.255 are to:

(1) protect, preserve, and use natural surface and groundwater storage and retention systems;

(2) minimize public capital expenditures needed to correct flooding and water quality problems;

(3) identify and plan for means to effectively protect and improve surface and groundwater quality;

(4) establish more uniform local policies and official controls for surface and groundwater management;

(5) prevent erosion of soil into surface water systems;

(6) promote groundwater recharge;

(7) protect and enhance fish and wildlife habitat and water recreational facilities; and

(8) secure the other benefits associated with the proper management of surface and ground water.

HIST: 1990 c 391 art 2 s 5; 1990 c 601 s 6



Section 103B.205 Definitions.

103B.205 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.211 to 103B.255.

Subd. 2. Board. "Board" means the board of water and soil resources unless the context indicates otherwise.

Subd. 3. Capital improvement program. "Capital improvement program" means an itemized program for at least a five year prospective period, and any amendments to it, subject to at least biennial review, setting forth the schedule, timing, and details of specific contemplated capital improvements by year, together with their estimated cost, the need for each improvement, financial sources, and the financial effect that the improvements will have on the local government unit or watershed management organization.

Subd. 4. Groundwater plan. "Groundwater plan" means a county plan adopted under section 103B.255.

Subd. 5. Groundwater system. "Groundwater system" means one of the 14 principal aquifers of the state as defined by the United States Geological Survey in the Water-Resources Investigations 81-51, entitled "Designation of Principal Water Supply Aquifers in Minnesota" (August 1981), and its revisions.

Subd. 6. Local comprehensive plan. "Local comprehensive plan" has the meaning given it in section 473.852, subdivision 5.

Subd. 7. Local government unit. "Local government unit" or "local unit" has the meaning given it in section 473.852.

Subd. 8. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 9. Minor watershed units. "Minor watershed units" means the drainage areas identified and delineated as such pursuant to Laws 1977, chapter 455, section 33, subdivision 7, paragraph (a).

Subd. 10. Official controls. "Official controls" has the meaning given it in section 473.852.

Subd. 10a. State review agencies. "State review agencies" means the commissioners of natural resources, the pollution control agency, agriculture, and health.

Subd. 10b. Subwatershed unit. "Subwatershed unit" means a hydrologic area less than the entire area under the jurisdiction of a watershed management organization.

Subd. 11. Watershed. "Watershed" means a drainage area having boundaries which are substantially coterminous with those of an aggregation of contiguous minor watershed units possessing similar drainage patterns and which cross the borders of two or more local government units.

Subd. 12. Watershed district. "Watershed district" means a district established under chapter 103D.

Subd. 13. Watershed management organization. "Watershed management organization" or "organization" means a watershed district wholly within the metropolitan area or a joint powers entity established wholly or partly within the metropolitan area by special law or by agreement that performs some or all of the functions of a watershed district for a watershed and that has the characteristics and the authority specified under section 103B.211. Lake improvement or conservation districts are not watershed management organizations.

HIST: 1990 c 391 art 2 s 6; 1990 c 601 s 7; 1995 c 184 s 1,31



Section 103B.211 Joint powers watershed management organization.

103B.211 Joint powers watershed management organization.

Subdivision 1. Authority. (a) Any agreement under section 471.59 to jointly or cooperatively manage or plan for the management of surface water in a watershed delineated pursuant to subdivision 2, as required by sections 103B.205 to 103B.255, may provide, in addition to other provisions authorized by section 471.59, for a joint board having:

(1) the authority to prepare, adopt, and implement a plan for the watershed meeting the requirements of section 103B.231;

(2) the authority to review and approve local water management plans as provided in section 103B.235;

(3) the authority of a watershed district under chapter 103D to regulate the use and development of land in the watershed when one or more of the following conditions exists:

(i) the local government unit exercising planning and zoning authority over the land under sections 366.10 to 366.19, 394.21 to 394.37, or 462.351 to 462.364, does not have a local water management plan approved and adopted in accordance with the requirements of section 103B.235 or has not adopted the implementation program described in the plan;

(ii) an application to the local government unit for a permit for the use and development of land requires an amendment to or variance from the adopted local water management plan or implementation program of the local unit; or

(iii) the local government unit has authorized the organization to require permits for the use and development of land;

(4) the authority of a watershed district under section 103D.625, to accept the transfer of drainage systems in the watershed, to repair, improve, and maintain the transferred drainage systems, and to construct all new drainage systems and improvements of existing drainage systems in the watershed, provided that: (i) projects may be carried out under the powers granted in sections 103B.205 to 103B.255 or chapter 103D or 103E; and (ii) proceedings of the board with respect to the systems must be in conformance with the watershed plan adopted under section 103B.231;

(5) the authority of a watershed district under section 103D.911 to adopt a budget and decide on the total amount necessary to be raised from ad valorem tax levies to meet the budget;

(6) the authority of a watershed district under section 103D.915 to certify its budget with the auditor of each county having territory within the joint powers watershed management organization;

(7) the authority of a watershed district under section 103D.901 to file approved assessment statements with each affected county; and

(8) other powers necessary to exercise the authority under clauses (1) to (3), including the power to enter into contracts for the performance of functions with governmental units or persons.

(b) The board of water and soil resources shall adopt rules prescribing minimum requirements for the content of watershed management organization joint powers agreements.

(c) Decisions by a joint powers board may not require more than a majority vote, except a decision on a capital improvement project, which may require no more than a two-thirds vote.

Subd. 2. Review of watershed boundaries. Before commencing planning under section 103B.231, a watershed management organization established pursuant to section 471.59 and this section shall submit a map delineating the boundaries of the watershed to the board of water and soil resources for review and comment on the conformance of the boundaries with the requirements of sections 103B.205 to 103B.255. The board shall have 60 days to comment.

Subd. 3. Jurisdiction over nonmembers. (a) A watershed management organization established by agreement pursuant to subdivision 1 may exercise the authority provided in the agreement throughout the watershed delineated, including territory in statutory and home rule charter cities and towns that are not members of the organization, if the cities and towns that are not members consent to the exercise of authority within their jurisdictions and if the membership of the organization includes:

(1) the county or counties having jurisdiction over all of the territory of the watershed that is within the cities and towns that are not members of the organization; and

(2) either cities and towns having jurisdiction over at least 50 percent of the land area of the watershed and comprising at least three-quarters of all of the cities and towns having territory in the watershed, or cities and towns having jurisdiction over at least 75 percent of the land area of the watershed.

(b) The county or counties identified in paragraph (a), clause (1), are responsible for watershed management activities and may exercise authority under sections 103B.205 to 103B.255 in and for consenting cities and towns that are not members of the organization.

Subd. 4. Appropriations from small watercourses. (a) This subdivision applies in Hennepin and Ramsey counties to the following public waters:

(1) a public water basin or wetland wholly within the county that is less than 500 acres; or

(2) a protected watercourse that has a drainage area of less than 50 square miles.

(b) An appropriation of water that is below the minimum established in section 103G.271, subdivision 4, for a nonessential use, as defined under section 103G.291, is prohibited unless a permit is obtained from the watershed district or watershed management organization having jurisdiction over the public water basin, wetland, or watercourse. The watershed district or watershed management organization may impose a fee to cover the cost of issuing the permit. This subdivision must be enforced by the home rule charter or statutory city where the appropriation occurs. Violation of this subdivision is a petty misdemeanor, except that a second violation within a year is a misdemeanor. Affected cities shall mail notice of this law to affected riparian and adjoining landowners.

Subd. 5. Repealed, 1991 c 199 art 1 s 16

HIST: 1990 c 391 art 2 s 7; 1990 c 601 s 8; 1991 c 199 art 1 s 15; 1995 c 184 s 2



Section 103B.215 Boundary change of watershed districts.

103B.215 Boundary change of watershed districts.

Subdivision 1. Procedure. The boundaries of a watershed district wholly within the metropolitan area may be changed pursuant to this section or chapter 103D.

Subd. 2. Petition. (a) The governing board of a watershed management organization may petition the board of water and soil resources for an order changing the boundaries of a watershed district wholly within the metropolitan area, by adding new territory to the district or by transferring territory that is within the district to the jurisdiction of another watershed management organization.

(b) The petition must:

(1) describe with particularity the change in boundary requested, the territory affected, and the reasons for the change;

(2) show that the change is consistent with the purposes and requirements of sections 103B.205 to 103B.255; and

(3) identify property subject to section 103B.225.

(c) The petition must be accompanied by a written statement of concurrence in the petition from the governing body of each statutory or home rule charter city and town and each watershed management organization having jurisdiction over the territory proposed to be added or transferred.

Subd. 3. Notice. (a) Upon the filing of a sufficient petition, the board shall give notice of the filing of the petition by publication once each week for two successive weeks in a legal newspaper in each county affected and by mail to the county auditor of each county affected and to the chief official of each statutory or home rule charter city and township affected.

(b) The notice must describe the action proposed by the petition and invite written comments on the petition for consideration by the board. The notice must announce that any person who objects to the action proposed in the petition may submit a written request for hearing to the board within 20 days of the last publication of the notice of the filing of the petition, and that if no timely request for hearing is received the board will make a decision on the petition pursuant to this subdivision without conducting the public hearing required under chapter 103D.

Subd. 4. Decision on petition. (a) If a timely request for hearing is not received, the board shall make a decision on the petition without a hearing within 30 days after the last publication of the notice.

(b) If one or more timely requests for hearing are received the board shall hold a hearing on the petition and shall follow the procedures in chapter 103D regarding notice and conduct of hearings.

(c) After completing the procedures required by this subdivision, the board shall, by its findings and order, make the boundary change requested if the board determines that:

(1) the governing body of each statutory or home rule charter city and town and each watershed management organization having jurisdiction over the territory proposed to be added or transferred concurs in the petition;

(2) the change is consistent with the purposes and requirements of sections 103B.205 to 103B.255; and

(3) the change can be accomplished in conformance with section 103B.225.

(d) The board shall file a certified copy of the findings and order with the secretary of state. The order making the change must conform to section 103B.225. The order making the change may amend the order prescribing the distribution of managers of the district.

HIST: 1990 c 391 art 2 s 8



Section 103B.221 Termination of watershed district.

103B.221 Termination of watershed district.

Subdivision 1. Procedure. A watershed district wholly within the metropolitan area may be terminated pursuant to this section or chapter 103D.

Subd. 2. Petition. Proceedings for termination under this subdivision must be initiated by a petition to the board of water and soil resources filed jointly by the governing bodies of all statutory and home rule charter cities and towns having jurisdiction over territory within the watershed.

Subd. 3. Hearing. Upon the filing of a sufficient petition, the board shall hold a hearing in accordance with the procedures prescribed in chapter 103D, to take testimony on the determinations required to be made by the board.

Subd. 4. Determination and order. (a) Following the hearing, the board shall, by its findings and order, terminate the district as requested if the board determines:

(1) that the local units of government having jurisdiction over territory within the watershed have formed a joint powers organization for the watershed pursuant to section 103B.211;

(2) that upon termination of the district the members of the joint powers organization, jointly or severally, are willing and able to assume ownership of the district's assets and the responsibility for managing and maintaining the district's projects as necessary to accomplish the purposes of sections 103B.205 to 103B.255 and to implement the watershed plan of the joint powers organization to be developed pursuant to section 103B.231; and

(3) that the termination can be accomplished in conformance with section 103B.225.

(b) The board shall file a certified copy of the findings and order with the secretary of state. The order terminating the district must transfer the assets of the district to the joint powers organization or its members. The order must conform to section 103B.225.

HIST: 1990 c 391 art 2 s 9



Section 103B.225 Boundary change and termination effect on benefits and damages.

103B.225 Boundary change and termination effect on benefits and damages.

(a) The addition or transfer of property or termination of a district under sections 103B.215 and 103B.221 must not affect the benefits or damages for any improvement previously constructed by the district having jurisdiction over the property before the board's order takes effect. The property affected is and remains liable for its proper share of any outstanding indebtedness of the watershed district applying to the property before the board's order, and levies and assessments for the indebtedness continue in force until the debt is fully paid.

(b) In order to satisfy the requirements of this section, the board may prescribe conditions on the boundary change or termination or may prescribe a later effective date for the termination of specified powers of a watershed district.

HIST: 1990 c 391 art 2 s 10



Section 103B.227 Watershed management organizations.

103B.227 Watershed management organizations.

Subdivision 1. Appointment of members. Watershed management organizations shall notify the board of water and soil resources of member appointments and vacancies in member positions within 30 days. Appointing authorities shall fill vacant positions by 90 days after the vacancy occurs.

Subd. 2. Notice of board vacancies. Appointing authorities for watershed management organization board members shall publish a notice of vacancies resulting from expiration of members' terms and other reasons. The notices must be published at least once in a newspaper of general circulation in the watershed management organization area. The notices must state that persons interested in being appointed to serve on the watershed management organization board may submit their names to the appointing authority for consideration. After December 31, 1999, staff of local units of government that are members of the watershed management organization are not eligible to be appointed to the board. Published notice of the vacancy must be given at least 15 days before an appointment or reappointment is made.

Subd. 3. Removal. Appointing authorities may remove members of watershed management organization boards for just cause. The board of water and soil resources shall adopt rules prescribing standards and procedures for removing members of watershed management organization boards for just cause.

Subd. 4. Newsletter. A watershed management organization shall publish and distribute at least one newsletter or other appropriate written communication each year to residents. The newsletter or other communication must explain the organization's water management programs and list the officers and telephone numbers.

Subd. 5. Requests for proposals for services. A watershed management organization shall at least every two years solicit interest proposals for legal, professional, or technical consultant services before retaining the services of an attorney or consultant or extending an annual services agreement.

Subd. 6. Repealed, 1995 c 184 s 32

Subd. 7. Drainage systems. Watershed management organizations may accept transfer of drainage systems under sections 103B.205 to 103B.255.

HIST: 1990 c 601 s 9; 1999 c 231 s 126



Section 103B.231 Watershed plans.

103B.231 Watershed plans.

Subdivision 1. Requirement. (a) A watershed management plan is required for watersheds comprising all minor watershed units wholly or partly within the metropolitan area. For minor watershed units having more than 90 percent of their area within the metropolitan area, the watershed management plan must be prepared, adopted, and implemented in accordance with the requirements of sections 103B.205 to 103B.255.

(b) Minor watershed units having 90 percent or less of their area within the metropolitan area shall prepare a plan or have the county prepare a watershed management plan for their area in accordance with the requirements of sections 103B.101 and 103B.205 to 103B.355, as determined by the board of water and soil resources.

Subd. 2. Optional participation in metropolitan water management organization. Local government units outside of the metropolitan area, having territory that is within a watershed part of which is subject to the requirements of this section, may enter into an agreement under section 103B.211. A local government unit that enters into an agreement under this subdivision has the duties imposed and the authority granted in sections 103B.205 to 103B.255.

Subd. 3. Responsible units. (a) Where a watershed management organization exists, the plan for the watershed must be prepared and adopted by the organization.

(b) If a watershed management organization located wholly outside of Hennepin and Ramsey counties, is terminated, or the board of water and soil resources determines a plan is not being implemented in accordance with its rules, the county or counties containing the watershed unit shall prepare, adopt, and implement the watershed plan and for this purpose the county or counties have the planning, review, permitting, and financing authority of a watershed management organization specified in sections 103B.211 to 103B.255.

(c) If a watershed management organization within the metropolitan area and wholly or partly within Hennepin or Ramsey counties is terminated or the board of water and soil resources determines a plan is not being implemented, the county or counties shall petition for the establishment of a watershed district under chapter 103D, provided that a district established pursuant to a petition:

(1) may not cross a primary river or a river forming the boundary between a metropolitan county and a county outside the metropolitan area; and

(2) may not cross county boundaries to include territory whose distinguishing characteristic is multiple drainage points into a primary river.

(d) A watershed management organization may request a county to prepare all or part of a plan.

(e) A county may delegate the preparation of all or part of a plan to the county soil and water conservation district.

(f) Upon request of a statutory or home rule charter city or town, a county may delegate the preparation of all or part of a plan to the city or town.

(g) If the board of water and soil resources determines that a watershed management organization or county has not developed a draft plan, is not implementing the plan, has not delegated implementation of the plan, and has not petitioned for the creation of a watershed district:

(1) state agencies may withhold from local government units state funding for water programs for projects within the watershed;

(2) state agencies may withhold from local government units delegation of state water resource regulatory authority within the watershed;

(3) state agencies may suspend issuance of water-related permits within the watershed; and

(4) the board may request state agencies to withhold portions of state aid funding used for the installation of curb and gutter and other drainage facilities of public transportation projects within the watershed.

The provisions of this paragraph apply until the board of water and soil resources determines that a plan is being implemented in accordance with its rules.

(h) Appeals from the board of water and soil resources determination are made in the same manner as appeals under section 103B.345, subdivision 5.

Subd. 3a. Priority schedule. (a) The board of water and soil resources in consultation with the state review agencies and the metropolitan council shall develop a priority schedule for the revision of plans required under this chapter.

(b) The prioritization should be based on but not be limited to status of current plan, scheduled revision dates, anticipated growth and development, existing and potential problems, and regional water quality goals and priorities.

(c) The schedule will be used by the board of water and soil resources in consultation with the state review agencies and the metropolitan council to direct watershed management organizations of when they will be required to revise their plans.

(d) Upon notification from the board of water and soil resources that a revision of a plan is required, a watershed management organization shall have 24 months from the date of notification to revise and submit a plan for review.

(e) In the event that a plan expires prior to notification from the board of water and soil resources under this section, the existing plan, authorities, and official controls of a watershed management organization shall remain in full force and effect until a revision is approved.

(f) A one-year extension to submit a revised plan may be granted by the board.

(g) Watershed management organizations submitting plans and draft plan amendments for review prior to the board's priority review schedule, may proceed to adopt and implement the plan revisions without formal board approval if the board fails to adjust its priority review schedule for plan review, and commence its statutory review process within 45 days of submittal of the plan revision or amendment.

Subd. 4. General standards. (a) The watershed management plan must specify the period covered by the plan and must extend at least five years but no more than ten years from the date the board approves the plan. Plans that contain revision dates inconsistent with this section must comply with that date, provided it is not more than ten years beyond the date of board approval.

(b) The plan must be reviewed for consistency with an adopted county groundwater plan, and revised to the degree necessary to become compliant with the groundwater plan no later than two years after adoption by the county. A one-year extension may be granted by the board. Upon the request of a watershed management organization, the county shall provide a written statement that:

(1) identifies any substantial inconsistencies between the watershed plan and the groundwater plan and any substantial adverse effects of the watershed plan on the groundwater plan; and

(2) evaluates, estimates the cost of, and recommends alternatives for amending the watershed plan to rectify any substantial inconsistencies and adverse effects.

(c) The plan shall contain the elements required by subdivision 6. Each element shall be set out in the degree of detail and prescription necessary to accomplish the purposes of sections 103B.205 to 103B.255, considering the character of existing and anticipated physical and hydrogeologic conditions, land use, and development and the severity of existing and anticipated water management problems in the watershed.

(d) Existing plans of a watershed management organization shall remain in force and effect until amended or superseded by plans adopted under sections 103B.205 to 103B.255.

(e) Watershed management organizations shall coordinate their planning activities with contiguous watershed management organizations and counties conducting water planning and implementation under sections 103B.101 and 103B.301 to 103B.355.

Subd. 5. Repealed, 1995 c 184 s 32

Subd. 6. Contents. (a) The plan shall:

(1) describe the existing physical environment, land use, and development in the area and the environment, land use, and development proposed in existing local and metropolitan comprehensive plans;

(2) present information on the hydrologic system and its components, including drainage systems previously constructed under chapter 103E, and existing and potential problems related thereto;

(3) state objectives and policies, including management principles, alternatives and modifications, water quality, and protection of natural characteristics;

(4) set forth a management plan, including the hydrologic and water quality conditions that will be sought and significant opportunities for improvement;

(5) describe the effect of the plan on existing drainage systems;

(6) identify high priority areas for wetland preservation, enhancement, restoration, and establishment and describe any conflicts with wetlands and land use in these areas;

(7) describe conflicts between the watershed plan and existing plans of local government units;

(8) set forth an implementation program consistent with the management plan, which includes a capital improvement program and standards and schedules for amending the comprehensive plans and official controls of local government units in the watershed to bring about conformance with the watershed plan; and

(9) set out procedures and timelines for amending the plan.

(b) The board shall adopt rules to establish standards and requirements for amendments to watershed plans. The rules must include:

(1) performance standards for the watershed plans, which may distinguish between plans for urban areas and rural areas;

(2) minimum requirements for the content of watershed plans and plan amendments, including public participation process requirements for amendment and implementation of watershed plans;

(3) standards for the content of capital improvement programs to implement watershed plans, including a requirement that capital improvement programs identify structural and nonstructural alternatives that would lessen capital expenditures; and

(4) how watershed plans are to specify the nature of the official controls required to be adopted by the local units of government, including uniform erosion control, stormwater retention, and wetland protection ordinances in the metropolitan area.

Subd. 7. Review of the draft plan. (a) Upon completion of the plan but before final adoption by the organization, the organization must submit the draft plan for a 60-day review and comment period to all counties, the metropolitan council, the state review agencies, the board of water and soil resources, soil and water conservation districts, towns, and statutory and home rule charter cities having territory within the watershed. A local government unit that expects that substantial amendment of its local comprehensive plan will be necessary to bring local water management into conformance with the watershed plan must describe as specifically as possible, within its comments, the amendments to the local plan that it expects will be necessary. If the county has a groundwater plan, the county must review and comment on the consistency of the watershed plan with the county groundwater plan. Differences among local governmental agencies regarding the plan must be mediated. Notwithstanding sections 103D.401, 103D.405, and 473.165, the council shall review the plan in the same manner and with the same authority and effect as provided for the council's review of the comprehensive plans of local government units under section 473.175. The council shall comment on the apparent conformity with metropolitan system plans of any anticipated amendments to local comprehensive plans. The council shall advise the board of water and soil resources on whether the plan conforms with the management objectives and target pollution loads stated in the council's water resources plan and shall recommend changes in the plan that would satisfy the council's plan.

(b) The watershed management organization must respond in writing to any concerns expressed by the review agencies within 30 days of receipt thereof.

(c) The watershed management organization must hold a public hearing on the draft plan no sooner than 30 days and no later than 45 days after the 60-day review period of the draft plan. The board or boards of the affected counties shall approve or disapprove projects in the capital improvement program which may require the provision of county funds pursuant to section 103B.251 or 103D.901, subdivision 2. Each county has up until the date of the public hearing on the draft plan to complete its review of the capital improvement program. If the county fails to complete its review within the prescribed period, unless an extension is agreed to by the organization the program shall be deemed approved. If the watershed extends into more than one county and one or more counties disapprove of all or part of a capital improvement program while the other county or counties approve, the program shall be submitted to the board of water and soil resources for review pursuant to subdivision 9.

Subd. 8. Review by metropolitan council and state review agencies. After completion of the review under subdivision 7, the draft plan, any amendments thereto, all written comments received on the plan, a record of the public hearing, and a summary of changes incorporated as a result of the review process shall be submitted to the metropolitan council, the state review agencies, and the board of water and soil resources for final review. The state review agencies shall review and comment on the consistency of the plan with state laws and rules relating to water and related land resources. The state review agencies shall forward their comments within 45 days after they receive the final review draft of the plan to the board. A state review agency may request and receive up to a 30-day extension of this review period from the board.

Subd. 9. Approval by the board. After completion of the review under subdivision 8, the board shall review the plan for conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. The board shall not prescribe a plan, but may disapprove all or parts of a plan which it determines is not in conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. If the capital improvement program is the subject of a dispute between counties, the board of water and soil resources shall make a final decision on the issue. The decision shall be binding on the organization and the counties involved. The board shall complete its review under this section within 90 days.

Subd. 10. Adoption and implementation. (a) The organization shall adopt and implement its plan within 120 days after compliance with the provisions of subdivision 9 and approval of the plan by the board of water and soil resources. A watershed district may implement its approved plan and approved capital improvement program by resolution of the majority of the board of managers and without respect to the provisions of chapter 103D requiring the managers to wait upon petitions for projects, to submit projects for review by the board of water and soil resources, and to limit the cost and purposes of projects.

(b) The board of water and soil resources shall adopt rules establishing standards and criteria for making determinations of whether watershed management organizations and counties are implementing watershed plans as required under subdivision 1.

Subd. 11. Amendments. To the extent and in the manner required by the adopted plan, all amendments to the adopted plan shall be submitted to the towns, cities, county, the metropolitan council, the state review agencies, and the board of water and soil resources for review in accordance with the provisions of subdivisions 7, 8, and 9. Amendments necessary to revise the plan to be consistent with the county groundwater plan, as required by subdivision 4, must be submitted for review in accordance with subdivisions 7, 8, and 9. Minor amendments to a plan shall be reviewed in accordance with standards prescribed in the watershed management plan.

Subd. 12. Repealed, 1995 c 184 s 32

Subd. 13. Appeals of plan failures. Persons aggrieved by an alleged failure to comply with the provisions of an approved plan may request review by the board of water and soil resources. The board shall establish a procedure for resolving disputes and making a determination on whether the plan is being implemented.

Subd. 14. Annual report. The board of water and soil resources shall adopt rules establishing:

(1) requirements for annual watershed management organization financial reports to the board, including a report on administrative, project, and other expenditures;

(2) standards for annual financial audits by certified public accountants, procedures for the board to follow before ordering state financial and performance audits as determined by the board, and procedures for charging the costs of financial and performance audits to the watershed management organization; and

(3) requirements for the content of annual activity reports to the board, which must include the number and type of permits issued, complaints received, plan and ordinance violations, projects constructed, new officers installed, variances granted, status of local unit adoption and enforcement of model ordinance requirements, and financial conditions of the watershed management organization.

HIST: 1990 c 391 art 2 s 11; 1990 c 601 s 10-19; 1991 c 354 art 2 s 2; 1995 c 184 s 3-10; 1996 c 305 art 1 s 27; 1998 c 312 s 1



Section 103B.235 Local water management plans.

103B.235 Local water management plans.

Subdivision 1. Requirement. (a) After the watershed plan is approved and adopted, or amended, pursuant to section 103B.231, the local government units having land use planning and regulatory responsibility for territory within the watershed shall prepare or cause to be prepared a local water management plan, capital improvement program, and official controls as necessary to bring local water management into conformance with the watershed plan within the time period prescribed in the implementation program of the watershed plan and, as necessary, shall prepare or cause to be prepared amendments to the local comprehensive plan.

(b) Each town within the counties of Anoka, Carver, Dakota, Scott, and Washington authorized by general or special law to plan and regulate the use of land under sections 462.351 to 462.364 shall by resolution determine whether to prepare the local water management plan itself or to delegate all or part of the preparation of the plan to the county.

(c) Towns within counties that have adopted comprehensive plans applicable to the town must use county preparation of their plan to the maximum extent possible.

Subd. 2. Contents. (a) Each local plan, in the degree of detail required in the watershed plan, shall:

(1) describe existing and proposed physical environment and land use;

(2) define drainage areas and the volumes, rates, and paths of stormwater runoff;

(3) identify areas and elevations for stormwater storage adequate to meet performance standards established in the watershed plan;

(4) define water quality and water quality protection methods adequate to meet performance standards established in the watershed plan;

(5) identify regulated areas; and

(6) set forth an implementation program, including a description of official controls and, as appropriate, a capital improvement program.

(b) The board of water and soil resources shall adopt rules establishing minimum local plan standards and a model environmental management ordinance for use by local government units in implementing local water plans. The standards apply to plan amendments made to conform to changes in the watershed plans that are adopted under the board rules required by section 103B.231, subdivision 6.

Subd. 3. Review. After consideration but before adoption by the governing body, each local unit shall submit its water management plan to the watershed management organization for review for consistency with the watershed plan adopted pursuant to section 103B.231. If the county or counties having territory within the local unit have a state-approved and locally adopted groundwater plan, the local unit shall submit its plan to the county or counties for review. The county or counties have 45 days to review and comment on the plan. The organization shall approve or disapprove the local plan or parts of the plan. The organization shall have 60 days to complete its review; provided, however, that the watershed management organization shall, as part of its review, take into account the comments submitted to it by the metropolitan council pursuant to subdivision 3a. If the organization fails to complete its review within the prescribed period, the local plan shall be deemed approved unless an extension is agreed to by the local unit.

Subd. 3a. Review by metropolitan council. Concurrently with its submission of its local water management plan to the watershed management organization as provided in subdivision 3, each local unit of government shall submit its water management plan to the metropolitan council for review and comment by the council. The council shall have 45 days to review and comment upon the local plan or parts of the plan with respect to consistency with the council's comprehensive development guide for the metropolitan area. The council's 45-day review period shall run concurrently with the 60-day review period by the watershed management organization provided in subdivision 3. The metropolitan council shall submit its comments to the watershed management organization and shall send a copy of its comments to the local government unit. If the metropolitan council fails to complete its review and make comments to the watershed management organization within the 45-day period, the watershed management organization shall complete its review as provided in subdivision 3.

Subd. 4. Adoption and implementation. After approval of the local plan by the organization, the local government unit shall adopt and implement its plan within 120 days and shall amend its official controls accordingly within 180 days.

Subd. 5. Amendments. To the extent and in the manner required by the organization, all amendments to local water management plans shall be submitted to the organization for review and approval in accordance with the provisions of subdivisions 3 and 3a for the review of plans.

HIST: 1990 c 391 art 2 s 12; 1990 c 601 s 21; 1995 c 176 s 1-3; 1995 c 184 s 11



Section 103B.239 Rule review.

103B.239 Rule review.

The board of water and soil resources shall review the rules relating to sections 103B.205 to 103B.255 at least once every five years and adopt necessary amendments.

HIST: 1990 c 601 s 20



Section 103B.241 Levies.

103B.241 Levies.

Subdivision 1. Watershed plans and projects. Notwithstanding chapter 103D, a local government unit or watershed management organization may levy a tax to pay the increased costs of preparing a plan under sections 103B.231 and 103B.235 or for projects identified in an approved and adopted plan necessary to implement the purposes of section 103B.201. The proceeds of any tax levied under this section shall be deposited in a separate fund and expended only for the purposes authorized by this section. Watershed management organizations and local government units may accumulate the proceeds of levies as an alternative to issuing bonds to finance improvements.

Subd. 2. Priority programs; soil and water conservation districts. A county may levy amounts necessary to pay the reasonable increased costs to soil and water conservation districts of administering and implementing priority programs identified in an approved and adopted plan.

HIST: 1990 c 391 art 2 s 13; 1990 c 601 s 22; 1992 c 511 art 2 s 2; art 5 s 2; 1995 c 184 s 12



Section 103B.245 Special tax district; local government unit.

103B.245 Special tax district; local government unit.

Subdivision 1. Watershed management tax district. (a) Any local government unit planning for water management under sections 103B.231 and 103B.235 may establish a watershed management tax district in the territory within the watershed, for the purpose of paying the costs of the planning required under sections 103B.231 and 103B.235.

(b) Any local government unit which has part of its territory within a watershed for which a plan has been adopted in accordance with section 103B.231 and which has a local water management plan adopted in accordance with section 103B.235 may establish a watershed management tax district in the territory within the watershed or a subwatershed unit in the watershed, for the purpose of paying capital costs of the water management facilities described in the capital improvement program of the plans and for the purpose of paying for normal and routine maintenance of the facilities.

(c) A county or counties required by section 103B.231, subdivision 3, to prepare, adopt, and implement a watershed plan shall apportion the costs of planning, capital improvements, and maintenance proportionate to benefits. The county may apportion the costs among the subwatershed units in the watershed, or among the statutory and home rule charter cities and towns having territory in the watershed, and for this purpose may establish more than one watershed management tax district in the watershed.

(d) Notification of new watershed management tax districts established under this subdivision must be made to the county auditor by July 1 in order to be effective for taxes payable in the following year.

Subd. 2. Procedure. The district shall be established by ordinance adopted after a hearing. Notice of the time, place, and purpose of the hearing shall be published for two successive weeks in the official newspaper of the local government unit, ending at least seven days before the day of the hearing. The ordinance shall describe with particularity the territory or area to be included in the district. After adoption, the ordinance shall be filed with the county auditor and county recorder. The district may be dissolved by following the procedures prescribed for the establishment of the district.

Subd. 3. Tax. After adoption of the ordinance under subdivision 2, a local government unit may annually levy a tax on all taxable property in the district for the purposes for which the tax district is established. The tax may not exceed 0.02418 percent of market value on taxable property located in rural towns other than urban towns, unless allowed by resolution of the town electors. The proceeds of the tax shall be paid into a fund reserved for these purposes. Any proceeds remaining in the reserve fund at the time the tax is terminated or the district is dissolved shall be transferred and irrevocably pledged to the debt service fund of the local unit to be used solely to reduce tax levies for bonded indebtedness of taxable property in the district.

Subd. 4. Bonds. After adoption of the ordinance under subdivision 2, and after a contract for the construction of all or part of an improvement has been entered into or the work has been ordered done by day labor, the local government unit may issue obligations in the amount it deems necessary to pay in whole or in part the capital cost incurred and estimated to be incurred in making the project. The obligations shall be payable out of the proceeds of the tax levied pursuant to subdivision 3. The local unit may by resolution of its governing body adopted prior to the sale of obligations pledge the full faith, credit and taxing power of the local unit to assure payment of the principal and interest in the event the proceeds of the tax levy in the district are insufficient to pay principal and interest. The amount of any taxes which are required to be levied outside of the territory of the tax district or taken from the general funds of the local unit to pay principal and interest on the obligations shall be reimbursed to the local unit from taxes levied within the territory of the tax district. Obligations shall be issued in accordance with chapter 475, except that an election is not required and the amount of any obligations shall not be included in determining the net indebtedness of the local unit under the provisions of any law or charter limiting indebtedness.

HIST: 1990 c 391 art 2 s 14; 1990 c 601 s 23; 1994 c 416 art 1 s 1; 1995 c 184 s 13,14



Section 103B.251 Capital improvements by watershed management organizations.

103B.251 Capital improvements by watershed management organizations.

Subdivision 1. General authority. The authority provided to watershed districts in this section is in addition to the authority provided in chapter 103D. A watershed management organization which has adopted a watershed plan in accordance with section 103B.231 may certify for payment by the county as provided in this section all or any part of the cost of a capital improvement contained in the capital improvement program of the plan.

Subd. 2. County board to receive plan for improvement. A copy of the plan for the improvement shall be forwarded to the county board.

Subd. 3. Improvement hearing notice. (a) The organization shall then hold a public hearing on the proposed improvement, following publication once each week for two successive weeks before the date of the hearing in a legal newspaper published in the county or counties in which a part or all of the affected waters and lands are located. The last publication shall occur not more than 30 days nor less than ten days before the hearing.

(b) The notice shall state the time and place of hearing, the general nature of the proposed improvement, the estimated cost, and the method by which the cost of the improvement is to be paid, including the cost to be allocated to each county or minor watershed unit under subdivision 5.

(c) At least ten days before the hearing, notice by mail shall be given to the counties and to each home rule charter or statutory city or town located wholly or partly within the territory of the watershed management organization.

(d) Failure to give mailed notice or defects in the notice shall not invalidate the proceedings.

Subd. 4. Improvement hearing. At the time and place specified in the notice the organization shall hear all parties interested in the proposed improvement. If upon full hearing the organization finds that the improvement will be conducive to public health and promote the general welfare, and is in compliance with sections 103B.205 to 103B.255 and the plan adopted pursuant to section 103B.231, it shall make findings accordingly, determine the cost of the improvement, and certify the cost before October 1 to the county or counties for payment.

Subd. 5. Apportionment of costs. If the territory of the watershed management organization extends into more than one county, the cost of the improvement shall be certified to the respective county boards in the proportions prescribed in the capital improvement program of the organization. The certification of the watershed management organization may apportion the cost among some or all of the subwatershed units in the watershed and for this purpose may require the establishment of more than one tax district in the watershed.

Subd. 6. County payment. Each county receiving certifications for payment from watershed management organizations under this section shall promptly after September 30 of each year provide funds to meet its proportionate share of the cost of the improvements as shown in the certifications by organizations received during the prior 12 months. In an emergency and after receipt of certification the county shall provide funds at other times. When an organization anticipates an emergency it shall promptly inform the county and provide it with appropriate information.

Subd. 7. Bonds. In order to make the payment required by subdivision 6, the county board of each county may issue general obligation bonds of the county in the amount necessary to pay all or part of the cost of projects certified to the county board or to refund general obligation bonds issued for this purpose. The bonds shall be sold, issued, and secured in accordance with the provisions of chapter 475 for general obligation bonds, except as otherwise provided in this subdivision. No election shall be required.

Subd. 8. Tax. (a) For the payment of principal and interest on the bonds issued under subdivision 7 and the payment required under subdivision 6, the county shall irrevocably pledge and appropriate the proceeds of a tax levied on all taxable property located within the territory of the watershed management organization or subwatershed unit for which the bonds are issued. Each year until the reserve for payment of the bonds is sufficient to retire the bonds, the county shall levy on all taxable property in the territory of the organization or unit, without respect to any statutory or other limitation on taxes, an amount of taxes sufficient to pay principal and interest on the bonds and to restore any deficiencies in reserves required to be maintained for payment of the bonds.

(b) The tax levied on rural towns other than urban towns may not exceed 0.02418 percent of taxable market value, unless approved by resolution of the town electors.

(c) If at any time the amounts available from the levy on property in the territory of the organization are insufficient to pay principal and interest on the bonds when due, the county shall make payment from any available funds in the county treasury.

(d) The amount of any taxes which are required to be levied outside of the territory of the watershed management organization or unit or taken from the general funds of the county to pay principal or interest on the bonds shall be reimbursed to the county from taxes levied within the territory of the watershed management organization or unit.

Subd. 9. Maintenance levy. For the purpose of creating a maintenance fund to be used for normal and routine maintenance of a work of improvement constructed in whole or part with money provided by the county pursuant to subdivision 6, the board of managers of a watershed district, with the approval of the county, may impose an ad valorem levy on all property located within the territory of the watershed district or subwatershed unit. The levy shall be certified, levied, collected, and distributed as provided in sections 103D.915 and 103D.921, and shall be in addition to any other money levied and distributed to the district. The proceeds of the levy shall be deposited in a separate maintenance and repair account to be used only for the purpose for which the levy was made.

HIST: 1990 c 391 art 2 s 15; 1990 c 601 s 24-26; 1995 c 184 s 15,16



Section 103B.252 Emergency projects.

103B.252 Emergency projects.

Subdivision 1. General authority. Notwithstanding chapter 103D, a local government unit or a watershed management organization which has an approved and adopted plan may undertake and perform emergency projects under this section.

Subd. 2. Declaration of emergency. If the joint powers board, watershed district managers, or local government unit find that conditions exist that present a clear and imminent danger to the health or welfare of the people of the watershed management organization or local government unit, and that to delay action would prejudice the interests of the people of the watershed management organization or local government unit, or would likely cause permanent harm, the joint powers board, watershed district managers, or local government unit may declare the existence of an emergency and designate the location, watershed or subwatershed unit, nature, and extent of the emergency.

Subd. 3. Project order. If an emergency has been declared to the extent necessary to protect the interests of the watershed management organization or the local government unit, the joint powers board, watershed district managers, or local government unit may order that the work be done under the direction of the joint powers board, watershed district managers, or local government unit and their engineer, without a contract.

HIST: 1995 c 184 s 17



Section 103B.253 County levy authority.

103B.253 County levy authority.

Notwithstanding any other law to the contrary, a county levying a tax under section 103B.241, 103B.245, or 103B.251 shall not include any taxes levied under those authorities in the levy certified under section 275.07, subdivision 1, paragraph (a). A county levying under section 103B.241, 103B.245, or 103B.251 shall separately certify that amount and the auditor shall extend that levy as a special taxing district levy under sections 275.066 and 275.07, subdivision 1, paragraph (b).

HIST: 1Sp2001 c 5 art 3 s 3



Section 103B.255 Groundwater plans.

103B.255 Groundwater plans.

Subdivision 1. Authority. A metropolitan county may prepare and adopt groundwater plans in accordance with this section.

Subd. 2. Responsible units. The county may prepare and adopt the plan or, upon request of a soil and water conservation district, the county may delegate to the soil and water conservation district the preparation and adoption of all or part of a plan and the performance of other county responsibilities regarding the plan under this section and section 103B.231.

Subd. 3. Local coordination. To assure the coordination of efforts of all units of government during the preparation and implementation of watershed and groundwater plans, the county shall conduct meetings with local units of government and watershed management organizations and may enter into agreements with local units of government and watershed management organizations establishing the responsibilities during the preparation and implementation of the water plans.

Subd. 4. Assistance. The county may contract with the Minnesota geological survey, the United States Geological Survey, a soil and water conservation district, or other public or private agencies or persons for services in performing the county's responsibilities regarding the plan under this section and section 103B.231. Counties may enter into agreements with other counties or local units of government under section 471.59 for the performance of these responsibilities. To assist in the development of the groundwater plan, the county shall seek the advice of the advisory committee, the Minnesota geological survey, the departments of health and natural resources, the pollution control agency, and other appropriate local, state, and federal agencies.

Subd. 5. Advisory committees. (a) The county shall name an advisory committee of 15 members. The committee must include representatives of various interests, including construction, agriculture, hydrogeology, and well drilling. At least four members of the committee must be from the public at large with no direct pecuniary interest in any project involving groundwater protection. At least seven members must be appointed from watershed management organizations, statutory and home rule charter cities, and towns, and these local government representatives must be geographically distributed so that at least one is appointed from each county commissioner district.

(b) The county shall consult the advisory committee on the development, content, and implementation of the plan, including the relationship of the groundwater plan and existing watershed and local water management plans, the effect of the groundwater plan on the other plans, and the allocation of costs and governmental authority and responsibilities during implementation.

Subd. 6. General standards. (a) The groundwater plan must specify the period covered by the plan and must extend at least five years but no more than ten years from the date the board approves the plan. The plan must contain the elements required by subdivision 7. Each element must be set out in the degree of detail and prescription necessary to accomplish the purposes of sections 103B.205 to 103B.255, considering the character of existing and anticipated physical and hydrogeologic conditions, land use, and development and the severity of existing and anticipated groundwater management problems in the county.

(b) To the fullest extent possible in a manner consistent with groundwater protection, a county shall make maximum use of existing and available data and studies in preparing the groundwater plan and incorporate into its groundwater plan relevant data from existing plans and studies and the relevant provisions of existing plans adopted by watershed management organizations having jurisdiction wholly or partly within the county.

Subd. 7. Contents. A groundwater plan must:

(1) cover the entire area within the county;

(2) describe existing and expected changes to the physical environment, land use, and development in the county;

(3) summarize available information about the groundwater and related resources in the county, including existing and potential distribution, availability, quality, and use;

(4) state the goals, objectives, scope, and priorities of groundwater protection in the county;

(5) contain standards, criteria, and guidelines for the protection of groundwater from pollution and for various types of land uses in environmentally sensitive areas, critical areas, or previously contaminated areas;

(6) describe relationships and possible conflicts between the groundwater plan and the plans of other counties, local government units, and watershed management organizations in the affected groundwater system;

(7) set forth standards, guidelines, and official controls for implementation of the plan by watershed management organizations and local units of government; and

(8) include procedures and timelines for amending the groundwater plan.

Subd. 8. Review of the draft plan. (a) Upon completion of the groundwater plan but before final adoption by the county, the county shall submit the draft plan for a 60-day review and comment period to adjoining counties, the metropolitan council, the state review agencies, the board of water and soil resources, each soil and water conservation district, town, statutory and home rule charter city, and watershed management organization having territory within the county. The county also shall submit the plan to any other county or watershed management organization or district in the affected groundwater system that could affect or be affected by implementation of the plan. Any political subdivision or watershed management organization that expects that substantial amendment of its plans would be necessary in order to bring them into conformance with the county groundwater plan shall describe as specifically as possible, within its comments, the amendments that it expects would be necessary and the cost of amendment and implementation. Reviewing entities have 60 days to review and comment. Differences among local governmental agencies regarding the plan must be mediated. Notwithstanding sections 103D.401, 103D.405, and 473.165, the council shall review the plan in the same manner and with the same authority and effect as provided in section 473.175 for review of the comprehensive plans of local government units. The council shall comment on the apparent conformity with metropolitan system plans of any anticipated amendments to watershed plans and local comprehensive plans. The council shall advise the board of water and soil resources on whether the plan conforms with the management objectives stated in the council's water resources plan and shall recommend changes in the plan that would satisfy the council's plan.

(b) The county must respond in writing to any concerns expressed by the reviewing agencies within 30 days of receipt thereof.

(c) The county shall hold a public hearing on the draft plan no sooner than 30 days and no later than 45 days after the 60-day review period of the draft plan.

Subd. 9. Review by metropolitan council and state agencies. After completion of the review under subdivision 8, the draft plan, any amendments thereto, all written comments received on the plan, a record of the public hearing, and a summary of changes incorporated as part of the review process must be submitted to the metropolitan council, the state review agencies, and the board of water and soil resources for final review. The state review agencies shall review and comment on the consistency of the plan with state laws and rules relating to water and related land resources. The state review agencies shall forward their comments to the board within 45 days after they receive the final review draft of the plan. A state review agency may request and receive up to a 30-day extension of this review period from the board.

Subd. 10. Approval by board. After completion of the review under subdivision 9, the board of water and soil resources shall review the plan as provided in section 103D.401. The board shall review the plan for conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D. The board may not prescribe a plan but may disapprove all or parts of a plan which it determines is not in conformance with the requirements of sections 103B.205 to 103B.255, and chapter 103D.

Subd. 11. Adoption and implementation. The county shall adopt and implement its groundwater plan within 120 days after approval of the plan by the board of water and soil resources.

Subd. 12. Amendments. To the extent and in the manner required by the adopted plan, all amendments to the adopted plan must be submitted to the towns, cities, counties, the metropolitan council, the state review agencies, and the board of water and soil resources for review in accordance with the provisions of subdivisions 8 to 10.

Subd. 13. Property tax levies. A metropolitan county may levy amounts necessary to administer and implement an approved and adopted groundwater plan. A county may levy amounts necessary to pay the reasonable increased costs to soil and water conservation districts and watershed management organizations of administering and implementing priority programs identified in the county's groundwater plan.

HIST: 1990 c 391 art 2 s 16; 1992 c 511 art 2 s 3; 1995 c 184 s 18-23



Section 103B.301 Title.

103B.301 Title.

Sections 103B.301 to 103B.355 may be cited as the "Comprehensive Local Water Management Act."

HIST: 1990 c 391 art 2 s 17



Section 103B.305 Definitions.

103B.305 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.301 to 103B.355.

Subd. 2. Board. "Board" means the board of water and soil resources.

Subd. 3. Comprehensive water plan. "Comprehensive water plan" means the plan adopted by a county under sections 103B.311 and 103B.315.

Subd. 4. Groundwater systems. "Groundwater systems" means the 14 principal aquifers of the state as defined by the United States Geological Survey in the Water-Resources Investigations 81-51, entitled "Designation of Principal Water Supply Aquifers in Minnesota" (August 1981), and its revisions.

Subd. 5. Local units of government. "Local units of government" means municipalities, towns, counties, soil and water conservation districts, watershed districts, organizations formed for the joint exercise of powers under section 471.59, and other special purpose districts or authorities exercising authority in water and related land resources management at the local level.

Subd. 6. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 7. Official controls. "Official controls" means ordinances and regulations that control the physical development of the whole or part of a local government unit or that implement the general objectives of the local government unit.

Subd. 8. Related land resources. "Related land resources" means land affected by present or projected management practices that have significant effects on the quantity and quality, or use of groundwater or surface water.

Subd. 9. Watershed management organization. "Watershed management organization" has the meaning given in section 103B.205, subdivision 13.

Subd. 10. Watershed units. "Watershed units" means each of the 81 major watershed units identified in the state watershed boundaries map prepared pursuant to the requirements of Laws 1977, chapter 455, section 33, subdivision 7, paragraph (a) and the accompanying database, and the revisions of that database.

HIST: 1990 c 391 art 2 s 18



Section 103B.311 County water planning and management.

103B.311 County water planning and management.

Subdivision 1. County duties. Each county is encouraged to develop and implement a comprehensive water plan. Each county that develops and implements a plan has the duty and authority to:

(1) prepare and adopt a comprehensive water plan that meets the requirements of this section and section 103B.315;

(2) review water and related land resources plans and official controls submitted by local units of government to assure consistency with the comprehensive water plan; and

(3) exercise any and all powers necessary to assure implementation of comprehensive water plans.

Subd. 2. Delegation. The county is responsible for preparing, adopting, and assuring implementation of the comprehensive water plan, but may delegate all or part of the preparation of the plan to a local unit of government, a regional development commission, or a resource conservation and development committee. The county may not delegate authority for the exercise of eminent domain, taxation, or assessment to a local unit of government that does not possess those powers.

Subd. 3. Coordination. (a) To assure the coordination of efforts of all local units of government within a county during the preparation and implementation of a comprehensive water plan, each county intending to adopt a plan shall conduct meetings with other local units of government and may execute agreements with other local units of government establishing the responsibilities of each unit during the preparation and implementation of the comprehensive water plan.

(b) Each county intending to adopt a plan shall coordinate its planning program with contiguous counties. Before meeting with local units of government, a county board shall notify the county boards of each county contiguous to it that the county is about to begin preparing its comprehensive water plan and is encouraged to request and hold a joint meeting with the contiguous county boards to consider the planning process.

Subd. 4. Water plan requirements. (a) A comprehensive water plan must:

(1) cover the entire area within a county;

(2) address water problems in the context of watershed units and groundwater systems;

(3) be based upon principles of sound hydrologic management of water, effective environmental protection, and efficient management;

(4) be consistent with comprehensive water plans prepared by counties and watershed management organizations wholly or partially within a single watershed unit or groundwater system; and

(5) the comprehensive water plan must specify the period covered by the comprehensive water plan and must extend at least five years but no more than ten years from the date the board approves the comprehensive water plan. Comprehensive water plans that contain revision dates inconsistent with this section must comply with that date, provided it is not more than ten years beyond the date of board approval. A two-year extension of the revision date of a comprehensive water plan may be granted by the board, provided no projects are ordered or commenced during the period of the extension.

(b) Existing water and related land resources plans, including plans related to agricultural land preservation programs developed pursuant to chapter 40A, must be fully utilized in preparing the comprehensive water plan. Duplication of the existing plans is not required.

Subd. 5. Watershed district and intercounty joint powers board plans and rules. A county must incorporate into its comprehensive water plan any existing plans and rules adopted by a watershed district or intercounty joint powers board having jurisdiction wholly or partly within the county. A county may change the plans and rules it incorporates if the county demonstrates in its comprehensive water plan why the changes are necessary and if the changes are agreed to by each county that is:

(1) responsible for the appointment of a manager serving on the watershed board; or

(2) represented on the joint powers board.

Subd. 6. Scope of plans. Comprehensive water plans must include:

(1) a description of the existing and expected changes to physical environment, land use, and development in the county;

(2) available information about the surface water, groundwater, and related land resources in the county, including existing and potential distribution, availability, quality, and use;

(3) objectives for future development, use, and conservation of water and related land resources, including objectives that concern water quality and quantity, and sensitive areas, wellhead protection areas, high priority areas for wetland preservation, enhancement, restoration, and establishment, stormwater management for developing areas, and related land use conditions, and a description of actions that will be taken in affected watersheds or groundwater systems to achieve the objectives;

(4) a description of potential changes in state programs, policies, and requirements considered important by the county to management of water resources in the county;

(5) a description of conflicts between the comprehensive water plan and existing plans of other local units of government;

(6) a description of possible conflicts between the comprehensive water plan and existing or proposed comprehensive water plans of other counties in the affected watershed units or groundwater systems;

(7) a program for implementation of the plan that is consistent with the plan's management objectives and includes schedules for amending official controls and water and related land resources plans of local units of government to conform with the comprehensive water plan, and the schedule, components, and expected state and local costs of any projects to implement the comprehensive water plan that may be proposed, although this does not mean that projects are required by this section; and

(8) a procedure for amending the comprehensive water plan.

Subd. 7. Data acquisition. The data collected under this section that has common value as determined by the commissioner of administration for natural resources planning must be provided and integrated into the Minnesota land management information systems geographic and summary databases according to published data compatibility guidelines.

HIST: 1990 c 391 art 2 s 19; 1991 c 345 art 2 s 13; 1991 c 354 art 2 s 3; 1992 c 514 s 14; 1995 c 184 s 24,25



Section 103B.315 Comprehensive water plan review and adoption.

103B.315 Comprehensive water plan review and adoption.

Subdivision 1. Local review. When the comprehensive water plan is completed, but before its final adoption by the county board, the county board shall submit the comprehensive water plan for review and comment to:

(1) all local units of government wholly or partly within the county;

(2) the applicable regional development commission, if any;

(3) each contiguous county and watershed management organization; and

(4) other counties or watershed management organizations within the same watershed unit and groundwater system that may be affected by proposals in the comprehensive water plan.

Subd. 2. Comments to county board. (a) A local unit of government must review the comprehensive water plan and existing water and related land resources plans or official controls and in its comments describe in a general way possible amendments to its existing plans or official controls, and an estimate of the fiscal or policy effects that would be associated with those amendments, to bring them into conformance with the comprehensive water plan.

(b) A county or watershed management organization within the same watershed unit or groundwater system must review comprehensive water plans received and describe in its comments possible conflicts with its existing or proposed comprehensive water plan and suggest measures to resolve the conflicts.

(c) The regional development commission shall review the plan under section 462.391, subdivision 1.

Subd. 3. Local review period. Comments under subdivision 2 must be submitted to the county board within 60 days after receiving a comprehensive water plan for comment, unless the county board of the county that prepared the plan determines that good cause exists for an extension of this period and grants an extension.

Subd. 4. Public hearing. The county board shall conduct a public hearing on the comprehensive water plan pursuant to section 375.51 after the 60-day period for local review and comment is completed but before submitting it to the state for review.

Subd. 5. State review. (a) After conducting the public hearing but before final adoption, the county board must submit its comprehensive water plan, all written comments received on the plan, a record of the public hearing under subdivision 4, and a summary of changes incorporated as a result of the review process to the board for review. The board shall complete the review within 90 days after receiving a comprehensive water plan and supporting documents. The board shall consult with the departments of agriculture, health, and natural resources; the pollution control agency; the environmental quality board; and other appropriate state agencies during the review.

(b) The board may disapprove a comprehensive water plan if the board determines the plan is not consistent with state law. If a plan is disapproved, the board shall provide a written statement of its reasons for disapproval. A disapproved comprehensive water plan must be revised by the county board and resubmitted for approval by the board within 120 days after receiving notice of disapproval of the comprehensive water plan, unless the board extends the period for good cause. The decision of the board to disapprove the plan may be appealed by the county to district court.

Subd. 6. Adoption and implementation. A county board shall adopt and begin implementation of its comprehensive water plan within 120 days after receiving notice of approval of the plan from the board.

Subd. 7. Amendments. Amendments to a comprehensive water plan must be submitted to local units of government and to the board in the same manner as a comprehensive water plan.

HIST: 1990 c 391 art 2 s 20; 1991 c 345 art 2 s 14



Section 103B.321 Duties of the board.

103B.321 Duties of the board.

Subdivision 1. General. The board shall:

(1) develop guidelines for the contents of comprehensive water plans that provide for a flexible approach to meeting the different water and related land resources needs of counties and watersheds across the state;

(2) coordinate assistance of state agencies to counties and other local units of government involved in preparation of comprehensive water plans, including identification of pertinent data and studies available from the state and federal government;

(3) conduct an active program of information and education concerning the requirements and purposes of sections 103B.301 to 103B.355 in conjunction with the association of Minnesota counties;

(4) determine contested cases under section 103B.345;

(5) establish a process for review of comprehensive water plans that assures the plans are consistent with state law;

(6) report to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture as required by section 103B.351; and

(7) make grants to counties for comprehensive local water planning, implementation of priority actions identified in approved plans, and sealing of abandoned wells.

Subd. 2. Rulemaking. The board shall adopt rules to implement sections 103B.301 to 103B.355.

Subd. 3. Local advisory committee. The board shall use a committee, consisting of persons representing counties, soil and water conservation districts, municipalities, and townships and persons interested in water planning, to assist the board in the water planning process. Members must be appointed, serve, and be paid their expenses but may not receive other compensation, pursuant to section 15.014.

HIST: 1990 c 391 art 2 s 21; 1991 c 254 art 2 s 36; 1999 c 86 art 3 s 8



Section 103B.325 Consistency of local plans and controls with the comprehensive water plan.

103B.325 Consistency of local plans and controls with the comprehensive water plan.

Subdivision 1. Requirement. Local units of government shall amend existing water and related land resources plans and official controls as necessary to conform them to the applicable, approved comprehensive water plan following the procedures in this section.

Subd. 2. Procedure. Within 90 days after local units of government are notified by the county board of the adoption of a comprehensive water plan or of adoption of an amendment to a comprehensive water plan, the local units of government exercising water and related land resources planning and regulatory responsibility for areas within the county must submit existing water and related land resources plans and official controls to the county board for review. The county board shall identify any inconsistency between the plans and controls and the comprehensive water plan and shall recommend the amendments necessary to bring local plans and official controls into conformance with the comprehensive water plan.

Subd. 3. Revision and implementation. Local units of government shall revise existing plans and official controls to conform them to the recommendations of the county board and shall initiate implementation of the revised plans and controls within 180 days after receiving the recommendations of the county board, or 180 days after resolution of an appeal, whichever is later.

Subd. 4. Appeals. A local unit of government may, within 60 days after receiving the recommendations of the county board, appeal any recommendation to the board of water and soil resources for a hearing as provided in section 103B.345.

Subd. 5. New plans and controls. New or amended water and related land resources plans and official controls proposed by local units of government for their adoption following adoption of the comprehensive water plan shall be submitted to the county board for review and recommendation as provided under this section.

HIST: 1990 c 391 art 2 s 22



Section 103B.331 Authority under approved comprehensive water plans.

103B.331 Authority under approved comprehensive water plans.

Subdivision 1. Authority. When an approved comprehensive water plan is adopted the county has the authority specified in this section.

Subd. 2. Regulation of water and land resources. The county may regulate the use and development of water and related land resources within incorporated areas when one or more of the following conditions exists:

(1) the municipality does not have a local water and related land resources plan or official controls consistent with the comprehensive water plan;

(2) a municipal action granting a variance or conditional use would result in an action inconsistent with the comprehensive water plan;

(3) the municipality has authorized the county to require permits for the use and development of water and related land resources; or

(4) a state agency has delegated the administration of a state permit program to the county.

Subd. 3. Acquisition of property; assessment of costs. A county may:

(1) acquire in the name of the county, by condemnation under chapter 117, real and personal property found by the county board to be necessary for the implementation of an approved comprehensive water plan;

(2) assess the costs of projects necessary to implement the comprehensive water plan undertaken under sections 103B.301 to 103B.355 upon the property benefited within the county in the manner provided for municipalities by chapter 429;

(3) charge users for services provided by the county necessary to implement the comprehensive water plan; and

(4) establish one or more special taxing districts within the county and issue bonds for the purpose of financing capital improvements under sections 103B.301 to 103B.355.

Subd. 4. Special taxing district. (a) A tax district authorized under subdivision 3, clause (4), must be established by resolution adopted by the county board after a hearing. Notice of the time, place, and purpose of the hearing must be published for two successive weeks in the official newspaper of the county, ending at least seven days before the day of the hearing. The resolution must describe with particularity the territory or area to be included in the tax district. After adoption, the resolution must be filed with the county auditor and county recorder. The district may be dissolved by following the procedures prescribed for the establishment of the district.

(b) After adoption of the resolution under paragraph (a), a county may annually levy a tax on all taxable property in the district for the purposes for which the tax district was established. The proceeds of the tax must be paid into a fund reserved for these purposes. Any proceeds remaining in the reserve fund at the time the tax is terminated or the district is dissolved must be transferred and irrevocably pledged to the debt service fund of the county to be used only to reduce tax levies for bonded indebtedness of taxable property in the district.

(c) After adoption of the resolution under paragraph (a), and after a contract for the construction of all or part of an improvement has been entered into or the work has been ordered to be done by hired labor, the county may issue obligations in the amount determined by the county board to be necessary to pay in whole or in part the capital cost incurred and estimated to be incurred in making the improvement. The obligations are payable out of the proceeds of the tax levied under this subdivision. The county board may, by resolution adopted prior to the sale of obligations, pledge the full faith, credit, and taxing power of the county to assure payment of the principal and interest in the event the proceeds of the tax levy in the district are insufficient to pay principal and interest. The amount of any taxes that are required to be levied outside of the territory of the tax district or taken from the general funds of the county to pay principal and interest on the obligations must be reimbursed to the county from taxes levied within the territory of the tax district. Obligations must be issued in accordance with chapter 475, except that an election is not required and the amount of any obligations must not be included in determining the net indebtedness of the county under the provisions of any law or charter limiting indebtedness.

HIST: 1990 c 391 art 2 s 23



Section 103B.335 Tax levy authority.

103B.335 Tax levy authority.

Subdivision 1. Local water planning and management. The governing body of any county, municipality, or township may levy a tax in an amount required to implement sections 103B.301 to 103B.355.

Subd. 2. Priority programs; conservation and watershed districts. A county may levy amounts necessary to pay the reasonable increased costs to soil and water conservation districts and watershed districts of administering and implementing priority programs identified in an approved and adopted plan.

HIST: 1990 c 391 art 2 s 24; 1992 c 511 art 2 s 4; art 5 s 3



Section 103B.3355 Wetland functions for determining public values.

103B.3355 Wetland functions for determining public values.

(a) The public values of wetlands must be determined based upon the functions of wetlands for:

(1) water quality, including filtering of pollutants to surface and groundwater, utilization of nutrients that would otherwise pollute public waters, trapping of sediments, shoreline protection, and utilization of the wetland as a recharge area for groundwater;

(2) floodwater and stormwater retention, including the potential for flooding in the watershed, the value of property subject to flooding, and the reduction in potential flooding by the wetland;

(3) public recreation and education, including hunting and fishing areas, wildlife viewing areas, and nature areas;

(4) commercial uses, including wild rice and cranberry growing and harvesting and aquaculture;

(5) fish, wildlife, native plant habitats;

(6) low-flow augmentation; and

(7) other public uses.

(b) The board of water and soil resources, in consultation with the commissioners of natural resources and agriculture and local government units, shall adopt rules establishing:

(1) scientific methodologies for determining the functions of wetlands; and

(2) criteria for determining the resulting public values of wetlands.

(c) The methodologies and criteria established under this section or other methodologies and criteria that include the functions in paragraph (a) and are approved by the board, in consultation with the commissioners of natural resources and agriculture and local government units, must be used to determine the functions and resulting public values of wetlands in the state. The functions listed in paragraph (a) are not listed in order of priority.

(d) Public value criteria established or approved by the board under this section do not apply in areas subject to local comprehensive wetland protection and management plans established under section 103G.2243.

(e) The board of water and soil resources, in consultation with the commissioners of natural resources and agriculture and local government units, may identify regions of the state where preservation, enhancement, restoration, and establishment of wetlands would have high public value. The board, in consultation with the commissioners, may identify high priority wetland regions using available information relating to the factors listed in paragraph (a). The board shall notify local units of government with water planning authority of these high priority regions.

HIST: 1991 c 354 art 2 s 4; 1996 c 462 s 3



Section 103B.3361 Citation.

103B.3361 Citation.

Sections 103B.3361 to 103B.3369 may be cited as the "Local Water Resources Protection and Management Program."

HIST: 1989 c 326 art 2 s 8



Section 103B.3363 Definitions.

103B.3363 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 103B.3363 to 103B.3369.

Subd. 2. Board. "Board" means the board of water and soil resources.

Subd. 3. Comprehensive local water plan. "Comprehensive local water plan" means a county water plan authorized under section 103B.311, a watershed management plan required under section 103B.231, a watershed management plan required under section 103D.401 or 103D.405, or a county groundwater plan authorized under section 103B.255.

Subd. 4. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, or soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, a local health board, or other special purpose district or authority with local jurisdiction in water and related land resources management.

Subd. 5. Program. "Program" means a water-related program.

HIST: 1989 c 326 art 2 s 9; 1990 c 391 art 10 s 3; 1991 c 160 s 1



Section 103B.3365 Repealed, 1995 c 184 s 32

103B.3365 Repealed, 1995 c 184 s 32



Section 103B.3369 Local Water Resources Protection and Management Program.

103B.3369 Local Water Resources Protection and Management Program.

Subdivision 1. Assistance priorities. State agencies may give priority to local requests that are part of or responsive to a comprehensive local water plan when administering programs for water-related financial and technical assistance.

Subd. 2. Establishment. A Local Water Resources Protection and Management Program is established. The board shall provide financial assistance to counties for local government activities that protect or manage water and related land quality. The activities include planning, zoning, official controls, and other activities to implement comprehensive local water plans.

Subd. 3. County request and sponsorship. Counties must submit funding requests to the board. A county must coordinate and submit requests on behalf of other units of government within its jurisdiction.

Subd. 4. Contracts with local governments. A county may contract with other appropriate local units of government to implement programs. An explanation of the program responsibilities proposed to be contracted with other local units of government must accompany grant requests. A county that contracts with other local units of government is responsible for ensuring that state funds are properly expended and for providing an annual report to the board describing expenditures of funds and program accomplishments.

Subd. 5. Financial assistance. The board may award grants to watershed management organizations in the seven-county metropolitan area or counties to carry out water resource protection and management programs identified as priorities in comprehensive local water plans. Grants may be used to employ persons and to obtain and use information necessary to:

(1) develop comprehensive local water plans under sections 103B.255 and 103B.311 that have not received state funding for water resources planning as provided for in Laws 1987, chapter 404, section 30, subdivision 5, clause (a);

(2) revise comprehensive local water plans under section 103B.201; and

(3) implement comprehensive local water plans.

A base grant shall be awarded to a county that levies a water implementation tax at a rate, which shall be determined by the board. The minimum amount of the water implementation tax shall be a tax rate times the adjusted net tax capacity of the county for the preceding year. The rate shall be the rate, rounded to the nearest .001 of a percent, that, when applied to the adjusted net tax capacity for all counties, raises the amount of $1,500,000. The base grant will be in an amount equal to $37,500 less the amount raised by that levy. If the amount necessary to implement the local water plan for the county is less than $37,500, the amount of the base grant shall be the amount that, when added to the levy amount, equals the amount required to implement the plan. For counties where the tax rate generates an amount equal to or greater than $18,750, the base grant shall be in an amount equal to $18,750.

Subd. 6. Limitations. (a) Grants provided to implement programs under this section must be reviewed by the state agency having statutory program authority to assure compliance with minimum state standards. At the request of the state agency commissioner, the board shall revoke the portion of a grant used to support a program not in compliance.

(b) Grants provided to develop or revise comprehensive local water plans may not be awarded for a time longer than two years.

(c) A county may not request or be awarded grants for project implementation unless a comprehensive water plan has been adopted.

Subd. 7. Rules. The board shall adopt rules that:

(1) establish performance criteria for grant administration for local implementation of state delegated or mandated programs that recognize regional variations in program needs and priorities;

(2) recognize the unique nature of state delegated or mandated programs;

(3) specify that program activities contracted by a county to another local unit of government are eligible for funding; and

(4) specify a process for the board to establish a base level grant amount that all participating counties may be eligible to receive.

Subd. 8. Priorities. (a) In reviewing requests, the board must give priority to requests based on:

(1) completion of comprehensive water plans under sections 103B.255 and 103B.311;

(2) adoption, administration, and enforcement of official controls;

(3) indicate the participation of several local units of government, including multicounty efforts;

(4) complement efforts of federal, state, and local units of government; and

(5) demonstrate long-term commitments to effective water protection and management programs.

(b) The board shall consult with appropriate agencies to evaluate grant requests and coordinate project activities with other state, federal, and local research management projects.

HIST: 1989 c 326 art 2 s 10; 1990 c 391 art 10 s 3; 1990 c 597 s 15; 1990 c 604 art 3 s 1,2; 1995 c 184 s 26,27



Section 103B.341 Public drainage.

103B.341 Public drainage.

Projects necessary to implement the comprehensive water plan that are intended for the purpose of improving drainage must be established, repaired, and improved under chapter 103E and not sections 103B.301 to 103B.355.

HIST: 1990 c 391 art 2 s 25



Section 103B.345 Resolution of disputes.

103B.345 Resolution of disputes.

Subdivision 1. Informal resolution. The county or other local unit of government may request a meeting with the chair of the board of water and soil resources to informally resolve a dispute before initiating a contested case procedure under this section.

Subd. 2. Petition for hearing. A county or other local unit of government may petition for a hearing by the board under this section if:

(1) the interpretation and implementation of a comprehensive water plan is challenged by a local unit of government aggrieved by the plan;

(2) two or more counties disagree about the apportionment of the costs of a project implementing a comprehensive water plan; or

(3) a county and another local unit of government disagree about a change in a local water and related land resources plan or official control recommended by the county under section 103B.325.

Subd. 3. Time for petition. The county or other local unit of government must file the petition by 60 days after:

(1) the date of the adoption or approval of the disputed ordinance or other decision required to be made to implement the comprehensive water plan; or

(2) the date a local unit of government receives a recommendation of the county board under section 103B.325.

Subd. 4. Hearing. If the aggrieved county or other local unit of government files a petition for a hearing, a hearing must be conducted by the board within 60 days of the request. The subject of the hearing may not extend to questions concerning the need for a comprehensive water plan. Within 60 days after the close of the hearing, the board shall, by resolution containing findings of fact and conclusions of law, make a final decision with respect to the issue before it.

Subd. 5. Appeal. Any local unit of government or state agency aggrieved by the final decision of the board may appeal the decision to the court of appeals in the manner provided by sections 14.63 to 14.69.

HIST: 1990 c 391 art 2 s 26; 1991 c 214 s 1,2



Section 103B.351 Committee oversight; report required.

103B.351 Committee oversight; report required.

The board shall, on or before January 15 of each year, submit to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture a written report on the board's functions and the implementation of sections 103B.201 to 103B.355 since the previous report under this section was submitted. The report to the committees must include the board's recommendations for changes to sections 103B.201 to 103B.355 and any recommendations for funding. The board shall also report to the committees at other times requested by the committees.

HIST: 1990 c 391 art 2 s 27; 1990 c 601 s 1; 1999 c 86 art 3 s 9



Section 103B.355 Application.

103B.355 Application.

Sections 103B.301 to 103B.355 do not apply in areas subject to the requirements of sections 103B.201 to 103B.255 under section 103B.231, subdivision 1, and in areas covered by an agreement under section 103B.231, subdivision 2, except as otherwise provided in sections 103B.311, subdivision 4, clause (4); and 103B.315, subdivisions 1, clauses (3) and (4), and 2, clause (b).

HIST: 1990 c 391 art 2 s 28; 1990 c 601 s 2; 1995 c 184 s 28



Section 103B.451 South Dakota-Minnesota boundary waters commission.

103B.451 South Dakota-Minnesota boundary waters commission.

Subdivision 1. Establishment. An interstate commission known as the South Dakota-Minnesota boundary waters commission is established. The members of the commission shall be the secretaries of the department of water and natural resources and the department of game, fish and parks of South Dakota and the commissioners of natural resources and the pollution control agency of Minnesota. The fifth member shall be a qualified engineer appointed for a four-year term by the mutual consent of the governors of Minnesota and South Dakota.

Subd. 2. Authority. (a) The commission shall have power and authority:

(1) to investigate and determine the most desirable and beneficial levels of boundary waters artificially controlled and to prescribe a plan for controlling and regulating water levels;

(2) to hold hearings and take evidence as may be presented, either after complaint or upon its own initiative, as to the desirability of any water level and plan of regulation, and to issue orders concerning the same which in its opinion are for the best interests of the public;

(3) to plan, propose, coordinate and hold hearings on lake protection and rehabilitation projects for boundary waters; and

(4) to accept and distribute grants from any source for the purposes set forth in this section.

(b) The commission shall seek the advice of local units of government and encourage them to implement projects voluntarily and to enter into agreements with one another for that purpose. The commission itself has no authority to implement lake protection or rehabilitation projects.

Subd. 3. Advisory committee. The commission shall establish one local advisory committee for all commission activities. A majority of the members of the committee shall be elected officials of local governmental units, including tribal governments, within the boundary waters watershed with an equal number of representatives from each state. The advisory committee shall be consulted prior to any activity conducted by the commission.

Subd. 4. Hearings. (a) Hearings must be held at a time and place designated by the commission in counties affected by the subject matter.

(b) At least two weeks' published notice of the hearings must be given by publication of the notice in a legal newspaper in each county bordering on the boundary waters that may be affected by the subject matter of the hearing.

(c) All final orders of the commission must be published once each week for two consecutive weeks in a legal newspaper in each county bordering on the boundary waters that may be affected. The printer's affidavit of publication of all notices and orders must be filed with the commission. Hearings held pursuant to this section shall not be subject to the requirements of chapter 14.

Subd. 5. Appeals. Any party aggrieved by any order or any determination of the commission under this section may appeal to the district court or to the circuit court, as the case may be, of a county in either state where the subject matter of the order or the determination is wholly or partially located, or to the district court of the county in either state where its capitol is located. Notice of appeal must be served upon the commission within 30 days from the last date of publication of the order appealed from. Appeals may likewise be taken from the judgments of the district court or the circuit court, as the case may be, to the appellate courts of their respective states as in other civil cases.

HIST: 1990 c 391 art 2 s 29



Section 103B.501 Lake improvement districts.

103B.501 Lake improvement districts.

Sections 103B.501 to 103B.581 may be cited as the "Lake Improvement District Law."

HIST: 1990 c 391 art 2 s 30



Section 103B.505 Definitions.

103B.505 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.505 to 103B.581.

Subd. 2. Board. "Board" means county board.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. District. "District" means a lake improvement district.

Subd. 5. Joint county authority. "Joint county authority" means a joint county authority formed by county boards under section 103B.525.

Subd. 6. Property owner. "Property owner" means the owner of real property within the district or the buyer under contract for deed of property in the district.

HIST: 1990 c 391 art 2 s 31



Section 103B.511 Administration by commissioner.

103B.511 Administration by commissioner.

Subdivision 1. Purpose. (a) To preserve and protect the lakes of the state and to increase and enhance the use and enjoyment of the lakes it is in the public interest that a statewide lake improvement program is established to: preserve the natural character of lakes and their shoreland environment where feasible and practical; improve the quality of water in lakes; provide for reasonable assurance of water quantity in lakes, where feasible and practicable; and to assure protection of the lakes from the detrimental effects of human activities and certain natural processes. The commissioner shall coordinate and supervise a local-state program for the establishment of lake improvement districts by counties for lakes located within their boundaries, based on state guidelines and rules and compatible with all state, regional, and local plans where the plans exist.

(b) In administration of this program, the commissioner of natural resources shall consult with and obtain advice from other state agencies on the aspects of the program over which the agencies have specific legislative authority, including the department of health and the pollution control agency.

Subd. 2. Rules. The commissioner shall adopt permanent rules to provide guidelines, criteria, and standards for the establishment of lake improvement districts by counties.

HIST: 1990 c 391 art 2 s 32; 1995 c 233 art 2 s 56



Section 103B.515 Initiation and establishment by county board.

103B.515 Initiation and establishment by county board.

Subdivision 1. Resolution of intent. The county board may initiate the establishment of a lake improvement district in a portion of the county under this section. The board must adopt a resolution declaring the intent of the board to establish a lake improvement district. The resolution must:

(1) specify the boundaries of the district, which shall be encouraged to be as consistent as practical with natural hydrologic boundaries;

(2) prescribe the water and related land resource management programs to be undertaken in the district;

(3) state how the programs will be financed;

(4) designate the county officer or agency that will be responsible for supervising the programs; and

(5) set a date for a hearing on the resolution.

Subd. 2. Notice to town board. The county board shall, at least 30 days before making an order establishing a lake improvement district, send the town board of a town wholly or partially within the boundaries of the proposed district a copy of the resolution and encourage the town board to respond to the proposed creation of the district.

Subd. 3. Hearing. The county board must hold a public hearing on whether a lake improvement district should be established. Before the date set for the hearing, any interested person may file objections to the formation of the district with the county auditor. At the hearing, any interested person may offer objections, criticisms, or suggestions about the necessity of the proposed district and how the person's property will be benefited or affected by the establishment of the district.

Subd. 4. Establishment. (a) The county board may establish a lake improvement district, by order, after making findings, if the board determines that the:

(1) proposed district is necessary or that the public welfare will be promoted by the establishment of the district;

(2) property to be included in the district will be benefited by establishing the district; and

(3) formation of the district will not cause or contribute to long-range environmental pollution.

(b) The order establishing the district must state the board's findings and specify or prescribe the items contained in subdivision 1, clauses (1) to (4).

HIST: 1990 c 391 art 2 s 33



Section 103B.521 Initiation by petition and establishment by county board.

103B.521 Initiation by petition and establishment by county board.

Subdivision 1. Petition. (a) A lake improvement district may be initiated by a petition to the county board. The petition must state:

(1) the name of the proposed lake improvement district;

(2) the necessity of the proposed district to promote public health or public welfare;

(3) the benefits to property from the establishment of the lake improvement district;

(4) the boundaries of the proposed district which shall be encouraged to be as consistent as possible with natural hydrologic boundaries;

(5) a map of the proposed district;

(6) the number, from five to nine, of directors proposed for the district; and

(7) a request for establishing the district as proposed.

(b) A petition must be signed by 26 percent of the property owners within the proposed lake improvement district described in the petition. Governmental subdivisions, other than the state or federal governments, owning lands within the proposed district are eligible to sign the petition.

(c) The petition must be filed with the county auditor and addressed to the board, requesting the board to establish a lake improvement district to develop and provide a program of water and related land resources management.

(d) The county board shall, at least 30 days before it acts on a petition, send the town board of a town wholly or partially within the boundaries of a proposed district a copy of the petition submitted under this subdivision and encourage the town board to respond to the proposed creation of the district.

Subd. 2. Hearing. After receiving the petition, the county auditor must verify the signatures and notify the county board. Within 30 days after being notified of the petition, the county board must hold a public hearing on whether the requested lake improvement district should be established.

Subd. 3. Establishment. Within 30 days after holding the public hearing, the county board shall, by order, establish or deny the establishment of the petitioned lake improvement district. An order establishing a district must conform to section 103B.535 and may modify the petition relating to the district's boundaries, functions, financing, or organization.

HIST: 1990 c 391 art 2 s 34



Section 103B.525 Establishment of a district in more than one county.

103B.525 Establishment of a district in more than one county.

Where the natural hydrologic boundaries of a proposed district extend into more than one county, the county boards of the counties affected may form a joint county authority and establish and maintain a lake improvement district jointly or cooperatively as provided in section 471.59. The district may be initiated by the joint county authority in the same manner as by a county board under section 103B.515 by petition to the affected county boards.

HIST: 1990 c 391 art 2 s 35



Section 103B.531 Creation by commissioner of natural resources.

103B.531 Creation by commissioner of natural resources.

Subdivision 1. Petition to commissioner. If the county board of one or more of the counties affected has disapproved a petition for creation of a lake improvement district for an area, a petition for creation of a lake improvement district containing information required by section 103B.521, subdivision 1, may be submitted to the commissioner of natural resources.

Subd. 2. Determination to hold hearing. Upon receipt of the petition by the commissioner and verification of the signatures on the petition by the county, the commissioner may, within 30 days following verification, hold a public hearing at the expense of the county board on the question of whether the requested lake improvement district shall be established. The commissioner, in determining whether to hold a public hearing, shall examine all facts relating to the petition, including the reasons why the petition was disapproved by the county.

Subd. 3. Approval or denial of petition. (a) If a hearing is not to be held, within 30 days following the receipt of verification by the county, or within 30 days following the holding of a hearing, the commissioner shall, by order, approve or disapprove the establishment of the requested lake improvement district.

(b) If the commissioner determines that the establishment of the lake improvement district as requested in the petition would be for the public welfare and public interest, and that the purposes of section 103B.511, subdivision 1, would be served by the establishment of a lake improvement district, the commissioner shall by order approve the establishment of the lake improvement district. If the commissioner does not approve the establishment of the district, the commissioner shall by order disapprove the establishment.

(c) An order approving creation may contain modifications of the area's boundaries, functions, financing, or organization from what was stated in the petition.

HIST: 1990 c 391 art 2 s 36



Section 103B.535 Order establishing district.

103B.535 Order establishing district.

An order establishing a district must state the:

(1) name of the district;

(2) boundaries of the district, which are encouraged to be as consistent as practical with natural hydrologic boundaries;

(3) water and related land resources management programs and services to be undertaken;

(4) manner of financing programs and services; and

(5) number, qualifications, terms of office, and method of election, removal, and filling of vacancies of the board of directors, including a method for property owners not present at the annual meeting to participate in the election of the district board.

HIST: 1990 c 391 art 2 s 37; 2000 c 396 s 1



Section 103B.541 Publication and effective date.

103B.541 Publication and effective date.

Subdivision 1. Publication of establishment order. If a lake improvement district is established, the county board, or joint county authority issuing the order establishing the district, shall publish the order once in the official newspapers of counties where the district is located and file the order with the secretary of state, the pollution control agency, and the commissioner of natural resources.

Subd. 2. Effective date. Establishment of the lake improvement district is effective 30 days after publication or at a later date, if specified in the establishment order.

HIST: 1990 c 391 art 2 s 38



Section 103B.545 Referendum on establishment.

103B.545 Referendum on establishment.

Subdivision 1. Petition. Twenty-six percent of the property owners within the lake improvement district proposed by the board or a joint county authority on its own initiative under section 103B.515, by petition under section 103B.521, or by the commissioner under section 103B.531, may petition for a referendum on establishing the district before the effective date of its establishment. After receiving the petition, the county board, joint county authority, or commissioner that proposed establishing the district must issue an order staying the establishment until a referendum vote is taken of all qualified voters and property owners within the proposed lake improvement district.

Subd. 2. Election. The county board or joint county authority shall conduct a special election in July or August after receiving the referendum petition. The special election must be held within the proposed lake improvement district. The county auditor shall administer the special election.

Subd. 3. Question submitted to voters. The question to be submitted and voted upon by the qualified voters and property owners within the proposed lake improvement district must be stated substantially as follows:

"Should a lake improvement district be established to provide (description of intended water and related land resources improvements) and financed by (description of revenue sources)?"

Subd. 4. Certification of vote and establishment. The county auditor must certify the vote on the question submitted. If a majority of those voting on the question favor establishing the proposed lake improvement district, the stay on establishing the district is lifted. If a majority of those voting on the question do not favor establishing the proposed lake improvement district, the establishment is denied.

HIST: 1990 c 391 art 2 s 39; 2000 c 396 s 2



Section 103B.551 Board of directors.

103B.551 Board of directors.

Subdivision 1. Membership. After a lake improvement district is established, the county board, joint county authority, or commissioner that established the district shall appoint persons to serve as an initial board of directors for the district. Subsequent board members must be elected by persons owning property in the district at the annual meeting of the district. The number, qualifications, terms of office, and method of election, removal, and filling of vacancies of directors shall be as provided in the order creating the board of directors. The initial and all subsequent boards of directors must include persons owning property within the district, and a majority of the directors must be residents of the district.

Subd. 2. Compensation. The directors shall serve with compensation as determined by the property owners at the annual meeting and may be reimbursed for their actual expenses necessarily incurred in the performance of their duties in the manner provided for county employees.

Subd. 3. Powers. County boards, joint county authorities, statutory and home rule cities, and towns may, by order, delegate the powers in this section to the board of directors of a district to be exercised within the district. Programs and services undertaken must be consistent with the statewide water and related land resources plan prepared by the commissioner of natural resources and with regional water and related land resources plans. A body of water may not be improved by using authority granted under this section unless the public has access to some portion of the shoreline. County boards, joint county authorities, statutory and home rule cities, and towns may delegate their authority to a district board of directors to:

(1) acquire by gift or purchase an existing dam or control works that affects the level of waters in the district;

(2) construct and operate water control structures that are approved by the commissioner of natural resources under section 103G.245;

(3) undertake projects to change the course current or cross section of public waters that are approved by the commissioner of natural resources under section 103G.245;

(4) acquire property, equipment, or other facilities, by gift or purchase to improve navigation;

(5) contract with a board of managers of a watershed district within the lake improvement district or the board of supervisors of a soil and water conservation district within the district for improvements under chapters 103C and 103D;

(6) undertake research to determine the condition and development of the body of water and the water entering it and to transmit the results of the studies to the pollution control agency and other interested authorities;

(7) develop and implement a comprehensive plan to eliminate water pollution;

(8) conduct a program of water improvement and conservation;

(9) construct a water, sewer, or water and sewer system in the manner provided by section 444.075 or other applicable laws;

(10) receive financial assistance from and participate in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and related demonstration programs;

(11) make cooperative agreements with the United States or state government or other counties or cities to effectuate water and related land resource programs;

(12) maintain public beaches, public docks, and other public facilities for access to the body of water;

(13) provide and finance a government service of the county or statutory or home rule city that is not provided throughout the county or, if the government service is provided, the service is at an increased level within the district; and

(14) regulate water surface use as provided in sections 86B.205, 103G.605, and 103G.621.

HIST: 1990 c 391 art 2 s 40; 1996 c 385 art 2 s 7; 2000 c 396 s 3



Section 103B.555 Financing.

103B.555 Financing.

Subdivision 1. Revenue. The county board or joint county authority may undertake projects of improvement consistent with purposes of the district. To finance projects and services of the district, the county board or joint county authority may, only after seeking other sources of funding:

(1) assess the costs of the projects upon benefited property within the district in the manner provided under chapter 429;

(2) impose service charges on the users of lake improvement district services within the district;

(3) issue obligations as provided in section 429.091;

(4) levy an ad valorem tax solely on property within the lake improvement district, to be appropriated and expended solely on projects of special benefit to the district; or

(5) impose or issue any combination of service charges, special assessments, obligations, and taxes.

Subd. 2. Tax additional to other levies. A tax under subdivision 1 may be in addition to amounts levied on all taxable property in the county for the same or similar purposes.

Subd. 3. Budgeting for operations. The county board or county boards forming the joint county authority shall include appropriate provisions in their budget for the operation of a lake improvement district.

Subd. 4. District obligations. The district, with approval of the county board or joint county authority, expressed in a resolution identifying each specific improvement to which the approval applies, may exercise the powers of a city under chapter 429 and section 444.075, including, but not limited to:

(1) the levy of special assessments;

(2) the imposition of rates and charges; and

(3) the issuance of bonds

to finance improvements that the district may undertake.

HIST: 1990 c 391 art 2 s 41; 2000 c 396 s 4; 2001 c 214 s 1



Section 103B.561 Voting by joint county boards.

103B.561 Voting by joint county boards.

If a lake improvement district has been established by order of the commissioner of natural resources under section 103B.531, voting by county boards on joint actions of the lake improvement district shall be based on proportional representation for each county according to the proportion of the population of the lake improvement district residing within each county and not on the basis of one vote per county or one vote per county board member unless each county or each board member represents substantially the same number of persons residing within the lake improvement district.

HIST: 1990 c 391 art 2 s 42



Section 103B.565 Enforcement of ordinances.

103B.565 Enforcement of ordinances.

If a lake improvement district has been established by joint county action under section 103B.525 or order of the commissioner of natural resources under section 103B.531, ordinances and regulations adopted by joint action of the affected county boards may be enforced in any part of the lake improvement district by personnel of any of the affected counties.

HIST: 1990 c 391 art 2 s 43



Section 103B.571 Annual meeting of district.

103B.571 Annual meeting of district.

Subdivision 1. Time. A district must have an annual meeting. The first annual meeting shall be scheduled during the month of July or August and be held annually in that period unless changed by vote of the previous annual meeting.

Subd. 2. Notice. The annual meeting shall be preceded by two weeks' published notice and written notice mailed at least ten days in advance of the meeting to the county board or joint county authority, town boards and statutory and home rule charter cities wholly or partially within the district, the pollution control agency, commissioner of natural resources, and if there is a proposed project by the district having a cost in excess of $5,000, all property owners within the assessment area.

Subd. 3. Agenda. (a) At the annual meeting the district property owners present shall:

(1) elect one or more directors to fill any midterm vacancies in the board of directors;

(2) approve a budget for the fiscal year;

(3) approve or disapprove proposed projects by the district having a cost to the district in excess of $5,000; and

(4) take up and consider other business that comes before them.

(b) At the annual meeting all district property owners, including absent members as provided in the order establishing the district, shall elect one or more directors for board positions with expiring terms.

Subd. 4. Annual report. Each year the board of directors shall prepare and file a report of the financial conditions of the district, the status of all projects in the district, the business transacted by the district, other matters affecting the interests of the district, and a discussion of the directors' intentions for the succeeding years. Copies of the report shall be transmitted to the county board or joint county authority, town boards and city councils of statutory and home rule charter cities wholly or partially within the district, the commissioner of natural resources, and the pollution control agency by four months after the annual meeting.

HIST: 1990 c 391 art 2 s 44; 2000 c 396 s 5



Section 103B.575 Expansion of the boundaries of a lake improvement district.

103B.575 Expansion of the boundaries of a lake improvement district.

The boundary of a district may be enlarged by complying with the procedures to establish a district under sections 103B.511 to 103B.541.

HIST: 1990 c 391 art 2 s 45



Section 103B.581 Termination.

103B.581 Termination.

Subdivision 1. Petition. Termination of a district may be initiated by petition requesting the termination of the district. The petition must be signed by 26 percent of the property owners in a district within 30 days after receiving a petition. The county board or joint county authority must set a time and place for a hearing on terminating the district.

Subd. 2. Findings and order. If the board or joint county authority determines that the existence of the district is no longer in the public welfare or public interest and it is not needed to accomplish the purpose of the Lake Improvement District Law, the board or joint county authority shall make the findings and terminate the district by order. On filing a certified copy of the findings and order with the secretary of state, pollution control agency, and commissioner of natural resources the district is terminated and ceases to be a political subdivision of the state.

Subd. 3. Termination of financing. If a district is terminated under subdivision 2, additional water and related land resource management programs may not be undertaken with money raised by a special tax within the district, and additional special water and related land resource management taxes may not be levied within the district. If money raised by past special tax levies within the district has been exhausted, further operation and maintenance of existing programs may be financed by appropriations from the general revenue fund of an affected county.

HIST: 1990 c 391 art 2 s 46; 1999 c 86 art 1 s 18



Section 103B.601 Definitions.

103B.601 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.601 to 103B.645.

Subd. 2. Board. "Board" means the governing board of the directors of the district.

Subd. 3. District. "District" means the Lake Minnetonka conservation district.

Subd. 4. Municipality. "Municipality" means the home rule charter or statutory city of Minnetrista, Mound, Spring Park, Orono, Minnetonka Beach, Wayzata, Minnetonka, Woodland, Deephaven, Shorewood, Greenwood, Excelsior, Tonka Bay, or Victoria.

HIST: 1990 c 391 art 2 s 47



Section 103B.605 District.

103B.605 District.

Subdivision 1. Establishment. The Lake Minnetonka conservation district established under Laws 1967, chapter 907, and Laws 1969, chapter 272, is a corporate and political body and a political subdivision of this state, and may sue and be sued, enter into contracts, and hold real and personal property for its purposes.

Subd. 2. District is an employer. The district is an employer within the definition of section 176.011, subdivision 10, and is included in the provisions of chapter 176.

Subd. 3. District is public corporation. The district is a public corporation within the definition of section 466.01 and is included in the provisions of chapter 466.

Subd. 4. Dissolution. The district may be dissolved by the decision of the governing bodies of three-quarters of the municipalities in the district. The decision of a town shall be made by the board of supervisors of the town.

HIST: 1990 c 391 art 2 s 48



Section 103B.611 Board.

103B.611 Board.

Subdivision 1. Composition. The district is governed by a board composed of members appointed by the governing bodies of the municipalities included in the district. Each municipality may appoint one member.

Subd. 2. Term. The term of office of each board member is three years unless the appointing municipality recalls the member and either appoints another member for the balance of the term or leaves the office vacant for the balance of the term. This subdivision applies both to members serving on the effective date of Laws 1995, chapter 184, and to members appointed after the effective date of Laws 1995, chapter 184.

Subd. 3. Powers. Subject to the provisions of chapters 97A, 103D, 103E, 103G, and 115, and the rules and regulations of the respective agencies and governing bodies vested with jurisdiction and authority under those chapters, the district has the following powers:

(1) to regulate the types of boats permitted to use the lake and set service fees;

(2) to regulate, maintain, and police public beaches, public docks, and other public facilities for access to the lake within the territory of the municipalities, provided that a municipality may supersede the district's action under this clause by adopting an ordinance specifically referring to the district's action by one year after the district's action;

(3) to limit by rule the use of the lake at various times and the use of various parts of the lake;

(4) to regulate the speed of boats on the lake and the conduct of other activities on the lake to secure the safety of the public and the most general public use;

(5) to contract with other law enforcement agencies to police the lake and its shore;

(6) to regulate the construction, installation, and maintenance of permanent and temporary docks and moorings consistent with federal and state law;

(7) to regulate the construction and use of mechanical and chemical means of deicing the lake and to regulate mechanical and chemical means of removal of weeds and algae from the lake;

(8) to regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities. The regulation shall be consistent with the applicable municipal building codes and zoning ordinances where the marinas are located;

(9) to contract with other governmental bodies to perform any of the functions of the district;

(10) to undertake research to determine the condition and development of the lake and the water entering it and to transmit their studies to the pollution control agency and other interested authorities, and to develop a comprehensive program to eliminate pollution;

(11) to receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and demonstration programs related to them; and

(12) to petition the board of managers of a watershed district in which the lake conservation district is located for improvements under section 103D.705; a bond is not required of the lake conservation district.

Subd. 4. Bylaws and board procedures. The board shall adopt a seal, bylaws for the regulation of the affairs of the district, and rules of procedure to govern the board's actions that are consistent with law.

HIST: 1990 c 391 art 2 s 49; 1995 c 184 s 29,30



Section 103B.615 District officers.

103B.615 District officers.

Subdivision 1. Election and terms. (a) The board shall elect from its membership a chair to serve for a period of one year and shall also elect a secretary and a treasurer.

(b) The officers hold office at the pleasure of the board.

Subd. 2. Compensation. The board shall fix the compensation of the officers.

Subd. 3. Other officers and employees. The board may appoint other officers, agents, and employees who shall perform duties and receive compensation as the board determines and are removable at the pleasure of the board.

HIST: 1986 c 444; 1990 c 391 art 2 s 50



Section 103B.621 Treasurer.

103B.621 Treasurer.

Subdivision 1. Bond. Before taking office, the treasurer shall give bond to the district in an amount to be determined by the board.

Subd. 2. Duties. (a) The treasurer shall receive and is responsible for all money of the district. The money of the district shall be considered public funds.

(b) The treasurer shall disburse the funds of the district in accordance with rules of the board.

Subd. 3. Investments. (a) If there are funds not currently needed, the treasurer may invest the funds in treasury bonds, certificates of indebtedness, bonds or notes of the United States of America, or bonds, notes or certificates of indebtedness of the state of Minnesota. The bonds, certificates, or notes must mature by three years from the date of purchase. If the board determines that invested funds are needed for current purposes before the maturity dates of the bonds, certificates, or notes, the board shall notify the treasurer and the treasurer shall order the sale or convert the bonds, certificates, or notes into cash in the amount determined by the board.

(b) The interest and profit on investments shall be credited to and constitute a part of the funds of the district.

Subd. 4. Financial statement. The treasurer shall keep an account of the funds received and disbursed. At least once a year at times designated by the board, the treasurer must file a financial statement with the municipalities forming the district showing in appropriate and identifiable groupings:

(1) the receipts and disbursements since the last approved financial statement;

(2) the money on hand;

(3) the purposes for which the money of the district is appropriated;

(4) an account of all bonds, certificates, or notes purchased and the funds from which they were purchased; and

(5) the interest and profit that has accrued from investments.

Subd. 5. Compensation for clerks. The district may pay to the treasurer compensation to cover hiring clerks to carry out the treasurer's duties.

HIST: 1990 c 391 art 2 s 51



Section 103B.625 Executive director.

103B.625 Executive director.

Subdivision 1. Appointment. The board may appoint an executive director for the district. The executive director shall serve at the pleasure of the board and shall receive compensation as determined by the board.

Subd. 2. Duties and powers. Under the supervision of the board, the executive director:

(1) is the executive and operating officer of the district;

(2) is responsible for the operation, management, and promotion of all activities with which the district is charged and other duties prescribed by the board; and

(3) has the powers necessarily incident to the performance of the duties of the executive director and other powers granted by the board, but without authority to incur liability or make expenditures on behalf of the district without general or specific directions by the board, as shown by the bylaws or minutes of its meetings.

HIST: 1990 c 391 art 2 s 52



Section 103B.631 Performance of duties and expenses.

103B.631 Performance of duties and expenses.

Subdivision 1. Duties may be performed by municipal employees. The duties of the district may be executed by employees of the municipalities.

Subd. 2. Expenses. The expenses of the district shall be borne by the municipalities. The portion of the expenses of the district borne by each municipality must be in proportion to its net tax capacity provided that the portion of any one municipality may not be more than 20 percent of the total expense or less than $200.

HIST: 1990 c 391 art 2 s 53



Section 103B.635 Funding of district.

103B.635 Funding of district.

Subdivision 1. Budget. The board must, on or before July 1 each year, prepare and submit a detailed budget of the district's needs for the next calendar year to the governing body of each municipality in the district with a statement of the proportion of the budget to be provided by each municipality. The governing body of each municipality in the district shall review the budget and the board, upon notice from a municipality, must hear objections to the budget. After the hearing, the board may modify or amend the budget. Notice must be given to the municipalities of modifications or amendments.

Subd. 2. Municipal funding of district. (a) The governing body or board of supervisors of each municipality in the district must provide the funds necessary to meet its proportion of the total cost determined by the board, provided the total funding from all municipalities in the district for the costs shall not exceed an amount equal to .00242 percent of the total taxable market value within the district, unless three-fourths of the municipalities in the district pass a resolution concurring to the additional costs.

(b) The funds must be deposited in the treasury of the district in amounts and at times as the treasurer of the district requires.

HIST: 1990 c 391 art 2 s 54; 1993 c 375 art 7 s 1



Section 103B.641 Regulations of district.

103B.641 Regulations of district.

Subdivision 1. Authority and effect. (a) The district may adopt rules and regulations to effectuate the purpose of its establishment and the powers granted to the district.

(b) The rules and regulations have the effect of an ordinance if declared by the board of directors of the district and stated in the rule or regulation.

(c) The rules and regulations of the district may be enforced by the district by injunction in addition to penalties under this section.

Subd. 2. Adoption procedure. (a) A rule or regulation must be suitably titled.

(b) A rule or regulation must be adopted by a majority vote of all of the members of the board of directors. The adopted rule or regulation must be signed by the chair, attested by the secretary of the board, and published once in an official newspaper.

(c) Proof of publication must be attached to and filed with the rule or regulation. Each rule and regulation must be recorded in the rule and regulation book by 20 days after its publication.

Subd. 3. Penalty. A person who violates a rule or regulation that has the force and effect of an ordinance is guilty of a misdemeanor and subject to a sentence of not more than 90 days plus costs or a fine of not more than $100 plus costs.

HIST: 1990 c 391 art 2 s 55



Section 103B.645 Prosecution of violations.

103B.645 Prosecution of violations.

Subdivision 1. Complaint for violation. A prosecution for a violation of a rule or regulation shall be brought in the name of the district upon complaint and warrant as in other criminal cases. If the accused is arrested without a warrant, a written complaint shall be made, to which the accused shall be required to plead, and a warrant shall issue on the complaint. The warrant and all other process in such cases shall be directed for service to a police officer, court officer, marshal, constable, or sheriff of any of the municipalities in the district.

Subd. 2. Complaint. It is a sufficient pleading of the rules and regulations of the district to refer to them by section and number or chapter, or any other way that clearly reflects the rules and regulations that are the subject of the pleading. The rules and regulations shall have the effect of general laws within the district and need not be given in evidence upon the trial of an action.

Subd. 3. Appeal to district court. Appeals may be taken from the district court in the same manner as from judgments in civil actions.

HIST: 1990 c 391 art 2 s 56



Section 103B.651 Definitions.

103B.651 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103B.655 to 103B.691.

Subd. 2. Board. "Board" means the governing board of the district.

Subd. 3. District. "District" means the White Bear Lake conservation district.

Subd. 4. Municipality. "Municipality" means the city of White Bear Lake, the town of White Bear, the city of Birchwood, the city of Mahtomedi, or the city of Dellwood.

HIST: 1990 c 391 art 2 s 57



Section 103B.655 District.

103B.655 District.

Subdivision 1. Establishment. The White Bear Lake conservation district established under Laws 1971, chapter 355, as amended by Laws 1974, chapter 111, and Laws 1977, chapter 322, is a corporate and political body, and may sue and be sued, enter into contracts, and hold real and personal property for its purposes.

Subd. 2. District is employer. The district is an employer within the definition of section 176.011, subdivision 10, and is included in the provisions of chapter 176.

Subd. 3. District is political and corporate body. The district is a public corporation and a political subdivision of the state. The district is also within the definition of section 466.01, and is included in the provisions of chapter 466.

Subd. 4. Dissolution. The district may be dissolved by the decision of the governing bodies of four of the municipalities in the district. The decision of a town shall be made by the board of supervisors of the town.

HIST: 1990 c 391 art 2 s 58



Section 103B.661 Board.

103B.661 Board.

Subdivision 1. Membership. (a) The district shall be governed by the board composed of members elected by the governing bodies of the municipalities included in the district. Each municipality shall elect two members.

(b) The term of office of each member shall be three years.

Subd. 2. Powers. Subject to the provisions of chapters 97A, 103D, 103E, 103G, and 115, and the rules and regulations of the respective agencies and governing bodies vested with jurisdiction and authority under those chapters, the district has the following powers to:

(1) regulate the types of boats permitted to use the lake;

(2) limit the use of motors, including their types and horsepower, on the lake;

(3) regulate, maintain, and police public beaches, public docks, and other public facilities for access to the lake within the territory of the municipalities;

(4) limit by rule the use of the lake at various times and the use of various parts of the lake;

(5) regulate the speed of boats on the lake and the conduct of other activities on the lake to secure the safety of the public and the most general public use;

(6) contract with other law enforcement agencies to police the lake and its shores;

(7) regulate the construction, installation, and maintenance of permanent and temporary docks and moorings consistent with federal and state law;

(8) regulate the construction and use of mechanical and chemical means of deicing the lake and to regulate the mechanical and chemical means of removal of weeds and algae from the lake;

(9) regulate the construction, configuration, size, location, and maintenance of commercial marinas and their related facilities including parking areas and sanitary facilities. The regulation shall be consistent with the applicable municipal building codes and zoning ordinances where said marinas are situated;

(10) contract with other governmental bodies to perform any of the functions of the district;

(11) undertake research to determine the condition and development of the lake and the water entering it and to transmit their studies to the pollution control agency and other interested authorities; and to develop a comprehensive program to eliminate pollution;

(12) receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of pollution problems and demonstration programs related to them;

(13) petition the board of managers of a watershed district where the White Bear Lake conservation district is located for improvements under section 103D.705, for which a bond may not be required of the district; and

(14) to require the submission of all plans pertaining to or affecting construction or other lakeshore use on any lot or parcel of land abutting the shoreline including: length of setback from the shoreline, adjoining property, or any street or highway; problems of population density; possible water, air or visual pollution; or height of construction. The board shall have 60 days after submission of plans or any part thereof for review. If, within 60 days of submission the board finds the plan or any part is inconsistent with its plans or ordinances, it may recommend that the plan or any part be revised and resubmitted.

Subd. 3. Bylaws and board procedures. The board shall adopt a seal, bylaws for the regulation of the affairs of the district, and rules of procedure to govern the board's actions that are consistent with law.

HIST: 1990 c 391 art 2 s 59



Section 103B.665 District officers and employees.

103B.665 District officers and employees.

Subdivision 1. Election and terms. (a) The board shall elect from its membership the following officers to serve for a period of one year: chair, vice-chair, secretary, and treasurer. The offices of secretary and treasurer shall be combined unless a resolution is adopted to the contrary by the board prior to the election.

(b) The officers shall hold office at the pleasure of the board.

Subd. 2. Compensation. The board shall set the compensation of the officers.

Subd. 3. Employees. The board may appoint other officers, agents, and employees who shall perform duties and receive compensation as the board determines and are removable at the pleasure of the board.

HIST: 1990 c 391 art 2 s 60



Section 103B.671 Treasurer.

103B.671 Treasurer.

Subdivision 1. Bond. Before taking office, the treasurer shall give bond to the district in an amount to be determined by the board.

Subd. 2. Duties. (a) The treasurer shall receive and is responsible for the money of the district. The money of the district shall be considered public funds.

(b) The treasurer shall disburse the funds of the district in accordance with rules of the board.

Subd. 3. Investments. (a) If funds are not currently needed, the treasurer may invest the funds in treasury bonds, certificates of indebtedness, bonds or notes of the United States of America, or bonds, notes, or certificates of indebtedness of the state of Minnesota. The bonds, notes, or certificates must mature by three years from the date of purchase.

(b) If the board determines that invested funds are needed for current purposes before the maturity dates of the securities held, the board shall certify to the treasurer and the treasurer shall order the sale or conversion of the bonds, notes, or certificates needed into cash.

(c) The interest and profit on investments shall be credited to and constitute a part of the funds of the district.

Subd. 4. Accounting and records. The treasurer shall keep an account of the funds received and disbursed. At least once a year, at times designated by the board, the treasurer must file with the municipalities forming the district a financial statement of the district showing in appropriate and identifiable groupings:

(1) the receipts and disbursements since the last approved statements;

(2) the money on hand and the purposes for which the money is appropriated; and

(3) an account of bonds, notes, and certificates purchased, the funds from which they were purchased, and the interest and profit accrued on the investment.

Subd. 5. Compensation for clerks. The district may pay to the treasurer compensation to cover hiring clerks and to carry out the treasurer's duties.

HIST: 1990 c 391 art 2 s 61



Section 103B.675 Executive director.

103B.675 Executive director.

Subdivision 1. Appointment. (a) The board may appoint an executive director.

(b) The executive director is the executive and operating officer of the district, shall serve at the pleasure of the board, and shall receive compensation set by the board.

Subd. 2. Duties and powers. (a) Under the supervision of the board, the executive director is responsible for the operation, management, and promotion of all activities of the district and other duties prescribed by the governing board.

(b) The executive director has the powers necessarily incident to the performance of the executive director's duties and other powers granted by the board, except the director does not have authority to incur liability or make expenditures on behalf of the district without general or specific directions by the board as shown by the bylaws or minutes of the board's meetings.

HIST: 1990 c 391 art 2 s 62



Section 103B.681 Rules.

103B.681 Rules.

Subdivision 1. Authority. The district may adopt rules to effectuate the purposes of its establishment and the powers granted to the district. All rules must be suitably entitled.

Subd. 2. Effect of rules. The rules have the force and effect of an ordinance if declared by the board and stated in the rules.

Subd. 3. Procedure. (a) A rule must be enacted by a majority vote of all the members of the board. The rule must be signed by the chair and attested by the secretary.

(b) The rule must be published once in official newspapers of Washington and Ramsey counties. Proof of publication shall be attached to and filed with the rule.

(c) A rule must be recorded in the rule book within 20 days after its publication.

Subd. 4. Criminal penalty. (a) A violation of rule is a misdemeanor and punishable by a sentence of not more than 90 days plus costs or a fine of not more than $300 plus costs.

(b) All prosecutions for violations of rules shall be brought in the name of the district upon complaint and warrant as in other criminal cases.

Subd. 5. Injunction. The rules may be enforced by the district by injunction in addition to other penalties provided.

HIST: 1986 c 444; 1990 c 391 art 2 s 63



Section 103B.683 Prosecution of violations.

103B.683 Prosecution of violations.

Subdivision 1. Complaint for violation. A prosecution for a violation of a rule or regulation shall be brought in the name of the district upon complaint and warrant as in other criminal cases. If the accused is arrested without a warrant, a written complaint shall be made, to which the accused shall be required to plead, and a warrant shall issue on the complaint. The warrant and all other process in such cases shall be directed for service to a police officer, court officer, marshal, constable, or sheriff of any of the municipalities in the district.

Subd. 2. Complaint. It is a sufficient pleading of the rules and regulations of the district to refer to them by section and number or chapter, or any other way that clearly reflects the rules and regulations that are the subject of the pleading. The rules and regulations shall have the effect of general laws within the district and need not be given in evidence upon the trial of an action.

Subd. 3. Appeal to district court. Appeals may be taken from the district court in the same manner as from judgments in civil actions.

HIST: 1990 c 391 art 2 s 64



Section 103B.685 Performance of duties and expenses.

103B.685 Performance of duties and expenses.

Subdivision 1. Duties. The duties of the district may be executed by employees of the municipalities.

Subd. 2. Expenses. The expenses of the district shall be borne by the municipalities. The portion of the expenses of the district borne by each municipality must be in proportion to its net tax capacity, except a municipality's portion may not be less than $200 per year.

HIST: 1990 c 391 art 2 s 65



Section 103B.691 Funding of district.

103B.691 Funding of district.

Subdivision 1. Budget. The board must, on or before July 1 each year, prepare and submit a detailed budget of the district's needs for the next calendar year to the governing body of each municipality in the district with a statement of the proportion of the budget to be provided by each municipality. The governing body of each municipality in the district shall review the budget and the board upon notice from a municipality must hear objections to the budget. After the hearing, the board may modify or amend the budget. Notice must be given to the municipalities of modifications or amendments.

Subd. 2. Municipal funding of district. (a) The governing body or board of supervisors of each municipality in the district shall provide the funds necessary to meet its proportion of the total cost to be borne by the municipalities as finally certified by the board.

(b) The municipality's funds may be raised by any means within the authority of the municipality. The municipalities may each levy a tax not to exceed .02418 percent of taxable market value on the taxable property located in the district to provide the funds. The levy shall be within all other limitations provided by law.

(c) The funds must be deposited into the treasury of the district in amounts and at times as the treasurer of the district requires.

HIST: 1990 c 391 art 2 s 66






Chapter 103C Soil and Water Conservation Districts

Section 103C.001 Effect of chapter 103C on Water Law.

103C.001 Effect of chapter 103C on Water Law.

This chapter and chapters 103A, 103B, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the Water Law.

HIST: 1990 c 391 art 3 s 1



Section 103C.005 Soil and water conservation policy.

103C.005 Soil and water conservation policy.

Improper land use practices have caused serious wind and water erosion of the land of this state, the runoff of polluting materials, increased costs to maintain agricultural productivity, increased energy costs and increased flood damage. Land occupiers have the responsibility to implement practices to correct these conditions and conserve the soil and water resources of the state. It is the policy of the state to encourage land occupiers to conserve soil and water resources through the implementation of practices that effectively reduce or prevent erosion, sedimentation, siltation and agriculturally related pollution in order to preserve natural resources, ensure continued soil productivity, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, and protect public lands.

HIST: 1990 c 391 art 3 s 2



Section 103C.009 Citation.

103C.009 Citation.

This chapter may be cited as the "Soil and Water Conservation District Law."

HIST: 1990 c 391 art 3 s 3



Section 103C.101 Definitions.

103C.101 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Appropriate agencies. "Appropriate agencies" means local, state, or federal agencies that possess expertise, involvement, or authority concerning the use and development of land and water resources, but does not include districts or the state board.

Subd. 3. District. "District" means a soil and water conservation district.

Subd. 4. District board. "District board" means the board of supervisors of a soil and water conservation district.

Subd. 5. Due notice. "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a legal newspaper, and by posting at three conspicuous places within an appropriate area. Posting must include, if possible, posting at public places where it is customary to post notices concerning county or municipal affairs. A hearing held pursuant to a notice at the time and place designated in the notice may be adjourned, from time to time, without renewing the notice for the adjourned dates.

Subd. 6. Federal. "Federal" means the United States, the soil conservation service of the United States Department of Agriculture, and agencies or instrumentalities, corporate or otherwise, of the United States.

Subd. 7. Government. "Government" means the state or the United States, or an agency or instrumentality of the state or the United States.

Subd. 8. Land occupier. "Land occupier" means a person, corporation, or legal entity that holds title to or is in possession of land within a district as an owner, lessee, tenant, or otherwise.

Subd. 9. Nominating petition. "Nominating petition" means a petition filed under sections 103C.301, subdivision 1, and 103C.305, subdivision 2, to nominate candidates for the office of supervisor.

Subd. 10. Soil and water conservation district. "Soil and water conservation district" means a governmental subdivision organized under this chapter.

Subd. 11. State agency. "State agency" means a political subdivision, agency, or instrumentality, corporate or otherwise, of the state.

Subd. 12. State board. "State board" means the board of water and soil resources.

Subd. 13. Supervisor. "Supervisor" means a member of a district board.

Subd. 14. Watershed project. "Watershed project" means a project that is approved and authorized to be carried out by the district in a watershed area in accordance with a watershed work plan.

Subd. 15. Watershed work plan. "Watershed work plan" means a plan for constructing works of improvement in a watershed area, including structural and land treatment measures for flood prevention or the conservation, development, utilization, and disposal of water that is developed by the district, with or without federal assistance.

HIST: 1990 c 391 art 3 s 4



Section 103C.201 Formation of soil and water conservation districts.

103C.201 Formation of soil and water conservation districts.

Subdivision 1. Petition. (a) Twenty-five land occupiers in an area proposed to be organized into a district may file a petition with the state board requesting that a soil and water conservation district be organized to function in the area described in the petition. The petition must state:

(1) the proposed name of the district;

(2) that there is need, in the interest of the public health, safety, and welfare, for a district in the described area;

(3) a description of the area proposed to be organized as a district, which need not be by metes and bounds or legal subdivision, but may be by general description that identifies the area;

(4) a request that the state board define the boundaries for the district;

(5) a request for a referendum to be held in the defined territory on the question of the creation of a district in the territory; and

(6) a request by the state board to determine that a district be established.

(b) If more than one petition is filed covering parts of the same area, the state board may consolidate the petitions.

Subd. 2. Hearings. (a) By 30 days after a petition has been filed with the state board, the state board may give due notice of a proposed hearing, to be held by the state board or a designated agent, on:

(1) the question of the desirability and necessity, in the interest of the public health, safety, and welfare, for the establishment of a district;

(2) the appropriate boundaries of the district;

(3) the propriety of the petition and other proceedings taken under this section; and

(4) other questions relevant to clauses (1), (2), and (3).

(b) Land occupiers in the area described in the petition and in the area considered for addition to the described area and other interested parties may attend the hearing and be heard. If after a hearing, the state board determines it may be desirable to include in the proposed district area outside the area where notice of the hearing was given, the hearing must be adjourned and due notice of the continued hearing must be given throughout the entire area considered for inclusion in the district, and the continued hearing held.

Subd. 3. Considerations for district establishment. (a) After the hearing is complete, if the state board determines, on the information presented at the hearing and other relevant information, that there is a need, in the interest of the public health, safety, and welfare, for a district to function in the area considered at the hearing, the state board shall make and record the determination and define the district boundaries by metes and bounds or by legal subdivisions. In making the determination and in defining the boundaries, the state board shall consider the public policy in section 103A.206, and:

(1) the topography of the area considered and of the state;

(2) the composition of its soils;

(3) the distribution of erosion;

(4) the prevailing land use practices;

(5) the desirability and necessity of including within the boundaries the particular lands under consideration;

(6) the benefits the lands may receive from being included;

(7) the relation of the proposed area to existing watersheds and agricultural regions and other soil and water conservation districts organized or proposed for organization; and

(8) other relevant physical, geographical, and economic factors.

(b) The area included in a district need not be contiguous.

Subd. 4. Denial of petition. (a) If the state board determines, after the hearing and consideration of the information, that there is not a need for a district to function in the area, the state board must make and record the determination and deny the petition.

(b) Subsequent petitions to establish a district in substantially the same area may not be filed until six months after the date of the denial of a petition.

Subd. 5. Referendum for district establishment. (a) After the state board has made and recorded a determination that there is a need for a district in a particular area and has defined the boundaries, the state board shall consider whether the operation of a district within the boundaries is administratively feasible. To assist the state board to determine the feasibility, the state board shall, within a reasonable time after entry of the finding that there is a need for the proposed district, give notice of and hold a referendum within the proposed district on the creation of the district.

(b) The question shall be submitted by ballots with:

(1) the words printed "For creation of a soil and water conservation district of the lands described below in the county (or counties) of ........... and .........." and "Against establishment of a soil and water conservation district of the lands described below in the county (or counties) of ........ and ........";

(2) a square before each proposition and a direction to insert an X mark in the square before one proposition or the other as the voter may favor or oppose establishment of the district; and

(3) the boundaries of the proposed district.

(c) Only land occupiers in the boundaries of the proposed district, as determined by the state board, may vote in the referendum.

Subd. 6. Administration of referendum. The state board shall pay the expenses for the notices and the conduct of the hearing and referendum, and supervise their conduct. The state board shall issue rules governing the conduct of hearings and referenda, and providing for the registration, before the date of the referendum, of all eligible voters, or prescribing some other appropriate procedure to determine eligible voters. Informalities in the conduct of a referendum or in a matter related to it do not invalidate the referendum or its result if notice of it has been given substantially as provided by this section and the referendum has been fairly conducted.

Subd. 7. Determination after referendum. (a) The state board shall publish the result of the referendum and then determine whether the operation of a district in the defined boundaries is administratively feasible. In making the determination, the state board must consider the policy in section 103A.206, and:

(1) the attitudes of the land occupiers in the defined boundaries;

(2) the number of land occupiers eligible to vote in the referendum who have voted;

(3) the proportion of the votes cast in the referendum in favor of establishing the district to the total number of votes cast;

(4) the approximate wealth and income of the land occupiers of the proposed district;

(5) the probable expense of carrying on erosion-control operations within the district; and

(6) other relevant economic and social factors. The state board may not determine that the operation of the proposed district within the defined boundaries is administratively feasible unless a majority of the votes cast in the referendum on establishment of the district have been cast in favor of establishing the district.

(b) If the state board determines that the operation of the district is not administratively feasible, the state board shall record the determination and deny the petition. Six months after the date of entry of a determination by the state board that operation of a proposed district is not administratively feasible, a new petition may be filed and a new proceeding started.

(c) If the state board determines that the operation of the district is administratively feasible, it shall record the determination and proceed with the establishment and organization of the district.

Subd. 8. Application by supervisors to secretary of state. (a) The district shall be a governmental subdivision of this state and a public body corporate and politic after the actions in this subdivision are taken.

(b) If the state board determines that the operation of the proposed district within the defined boundaries is administratively feasible, the state board must appoint two supervisors to act, with the three elected supervisors, as the district board.

(c) The two appointed supervisors shall sign and present an application to the secretary of state with the following recitals:

(1) a petition for the establishment of a district was filed with the state board;

(2) the proper proceedings were taken relating to the petition;

(3) the application is being filed to complete the organization of the district as a governmental subdivision and a public body, corporate or politic;

(4) the state board has appointed the signers as supervisors;

(5) the name and official residence of each supervisor, with a certified copy of the supervisor's appointment;

(6) the term of office of each supervisor;

(7) the name proposed for the district; and

(8) the location of the principal office of the district board.

(d) The application shall be subscribed and sworn to by each supervisor before an officer authorized by state law to take oaths. The officer shall certify upon the application that the officer has personal knowledge of the supervisors, that they are the supervisors named in the application, and that each supervisor has signed the application in the officer's presence.

Subd. 9. Certified statement of state board. (a) The application shall be accompanied by a certified statement of recitals by the state board, that:

(1) a petition was filed, notice issued, and hearing held;

(2) the state board determined that there is need, in the interest of the public health, safety, and welfare, for a district to function in the proposed area;

(3) the state board defined the district's boundaries;

(4) notice was given and a referendum held on the question of establishing a district;

(5) a majority of the votes cast in the referendum were in favor of establishing a district; and

(6) after the referendum the state board determined that the operation of the proposed district is administratively feasible.

(b) The certified statement shall prescribe the boundaries of the district as defined by the state board.

Subd. 10. Secretary of state's certificate. (a) The secretary of state shall examine the application of the supervisors and certified statement of the state board and, on finding that the name proposed for the district is not identical to the name of another district in the state, and is not so similar as to lead to confusion or uncertainty, the secretary of state shall receive, file, and record the application and statement.

(b) If the secretary of state finds that the name proposed for the district is identical with the name of another district, or so similar as to lead to confusion and uncertainty, the secretary of state shall certify the fact to the state board. The state board shall submit to the secretary of state a new name for the district that does not have the defect. Upon receipt of a new name, free of defect, the secretary of state shall record the application and statement, with the new name.

(c) After the application and statement have been made, filed, and recorded, the district is a governmental subdivision of the state.

(d) The secretary of state shall issue to the supervisors a certificate, under the seal of the state, of the organization of the district and record the certificate with the application and statement.

(e) The boundaries of the district consist of the area determined by the state board but may not include area in another district. The area of a home rule charter or statutory city within the boundaries of a district is included in the district. If there is a question of whether an area is within or outside of a district, the state board shall determine whether the area of a city is included.

Subd. 11. Certificate of organization as evidence. In a suit, action, or proceeding involving the validity of, enforcement of, or relating to, a contract, proceeding, or action of a district, the district is considered to have been established in accordance with this section upon proof of the issuance of the certificate by the secretary of state. A copy of the certificate, certified by the secretary of state, is admissible in evidence in the suit, action, or proceeding and is proof of its filing and contents.

HIST: 1990 c 391 art 3 s 5



Section 103C.205 Annexing additional area.

103C.205 Annexing additional area.

(a) Land occupiers may file a petition to include additional area within an existing district with the state board. The procedure for a petition to establish a district shall be followed on a petition to include additional area. The state board shall prescribe the form for the petition, which shall be as nearly as possible in the form for a petition to organize a district.

(b) If the number of land occupiers in the area proposed for inclusion is less than 25, the petition may be filed when signed by a majority of the land occupiers in the area and a referendum need not be held.

(c) In a referendum to include additional area, all land occupiers within the proposed additional area may vote.

(d) It is not necessary to obtain the consent of the owners within the district before the additional area is annexed to a district.

HIST: 1990 c 391 art 3 s 6



Section 103C.211 Consolidation and division of districts.

103C.211 Consolidation and division of districts.

(a) A petition to consolidate two or more districts or to separate a district into two or more districts may be filed with the state board by 25 or more land occupiers within the affected districts. It is not necessary to obtain the consent of fee owners in an established district before districts are consolidated or an existing district is divided. Proceedings provided for petitions to organize a district shall be followed as far as they are applicable. The state board shall prescribe the form for a petition, which shall be as nearly as possible in the form for petitions to organize a district.

(b) The land occupiers within the affected districts may vote in the referendum. The state board may not determine the administrative feasibility of consolidating or separating districts unless a majority of the votes cast in the referendum within each separate district affected, or within each separate area sought to be made a separate district, is in favor of the consolidation or separation.

(c) When districts are consolidated or separated, the corporate existence and terms of office of the officers of the old districts expire upon the issuance and recording by the secretary of state of a certificate of organization of the new districts. Upon consolidation, the rights and liabilities of the consolidating districts shall be assumed by the consolidated district. Upon separation, the rights and liabilities of the original district shall be vested in and assumed by the new districts in an equitable proportion determined by the state board. A separation does not affect the term of office for which a supervisor was elected or appointed. The supervisor shall continue to represent the district where the supervisor resides for that full term.

HIST: 1990 c 391 art 3 s 7



Section 103C.215 Change of name.

103C.215 Change of name.

The name of a district may be changed with the approval of the state board, after the adoption of a resolution by a majority of the supervisors stating the new name, by filing a certified copy of the resolution with the secretary of state.

HIST: 1990 c 391 art 3 s 8



Section 103C.221 Change of location of principal office.

103C.221 Change of location of principal office.

The location of the principal office of the district board may be changed with the approval of the state board after the adoption of a resolution by a majority of the district board stating the new location and by filing a certified copy of the resolution with the secretary of state.

HIST: 1990 c 391 art 3 s 9



Section 103C.225 Discontinuance of districts.

103C.225 Discontinuance of districts.

Subdivision 1. Petition for termination. (a) After five years after the organization of a district, 25 occupiers of land in the district may file a petition with the state board asking that the operations and existence of the district be terminated.

(b) The state board may not receive a petition, conduct a referendum, or make a determination on a petition to discontinue a district more often than once in two years.

Subd. 2. Hearings. The state board may conduct public meetings and public hearings upon the petition as necessary to assist in consideration of the petition.

Subd. 3. Referendum. (a) Within 60 days after the petition is received by the state board, it shall give due notice of the holding of a referendum, supervise the referendum, and issue appropriate regulations governing the conduct of the referendum.

(b) The question shall be submitted by ballots, upon which the words "For terminating the existence of the .................. (name of the soil and water conservation district to be here inserted)" and "Against terminating the existence of the .................. (name of the soil and water conservation district to be here inserted)" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other.

(c) Only land occupiers in the district may vote in the referendum.

(d) Informalities in the conduct of the referendum or matters relating to the referendum do not invalidate the referendum, or result of the referendum, if due notice has been given and the referendum has been fairly conducted.

(e) The state board shall publish the result of the referendum.

Subd. 4. Determination by state board. (a) The state board shall determine whether the continued operation of the district board is administratively feasible and give consideration to the public policy under section 103A.206, and:

(1) the attitudes of the occupiers of lands lying within the district;

(2) the number of land occupiers eligible to vote in the referendum who have voted;

(3) the proportion of the votes cast in the referendum in favor of the discontinuance of the district to the total number of votes cast;

(4) the approximate wealth and income of the land occupiers of the district;

(5) the probable expense of carrying on erosion-control operations within the district; and

(6) other economic and social factors relevant to the determination.

(b) If the state board determines that the continued operation of the district is administratively feasible, the state shall record the determination and deny the petition.

(c) If the state board determines that the continued operation of the district is not administratively feasible, the state board shall record the determination and certify the determination to the district board. The state board may not determine that the continued operation of the district is administratively feasible unless at least a majority of the votes cast in the referendum have been cast in favor of continuance.

Subd. 5. Termination of district affairs. Upon receipt from the state board of a certification that the state board has determined that the continued operation of the district is not administratively feasible, the district board shall promptly terminate the affairs of the district. The district board shall dispose of all property belonging to the district at public auction and pay the proceeds into the state treasury.

Subd. 6. Application to secretary of state. The district board shall then file a verified application with the secretary of state to discontinue the district with the certificate of the state board setting forth its determination that the continued operation of the district is not administratively feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid as provided in this section, and set forth a full accounting of the property and proceeds.

Subd. 7. Certificate of dissolution. The secretary of state shall issue to the district board a certificate of dissolution and record the certificate in the secretary of state's office.

Subd. 8. Effect of dissolution. Upon issuance of the certificate of dissolution, the ordinances and regulations in force in the district are of no further force. All contracts entered into, to which the district or district board were parties, shall remain in force and effect for the period provided in the contracts. The state board shall be substituted for the district or district board as party to the contracts and succeed to the district's rights and duties.

HIST: 1990 c 391 art 3 s 10



Section 103C.231 Cooperation between districts and other public agencies.

103C.231 Cooperation between districts and other public agencies.

Subdivision 1. Cooperation with other agencies. (a) The district boards of two or more districts may cooperate with one another or with appropriate agencies to exercise powers conferred in this chapter or sections 103F.401 to 103F.455.

(b) The district board may make contracts or other arrangements with:

(1) the federal government;

(2) persons or public or private corporations; and

(3) the government of this state or other states.

(c) A soil and water conservation district may join or cooperate by agreement as provided in section 471.59 with another soil and water conservation district or a watershed district, or a governmental unit defined in section 471.59, or with a combination of them in an operation or project in which the soil and water conservation district and the other party have a common interest. For the purposes of this section, soil and water conservation districts and watershed districts are governmental units under section 471.59.

Subd. 2. Cooperation among districts. (a) If the improvement work unit covers two districts, a joint board made up of three supervisors from each of the district boards shall preside. If the improvement work unit covers three or more districts, a joint board made up of two supervisors from each district board shall preside. The individual boards shall appoint the supervisors to represent them on the joint board.

(b) The joint board shall accept and approve initial requests for improvement work units, direct the preparation of preliminary surveys and studies, establish improvement work units, and, at the direction of the county boards, adopt programs and reports, award contracts, supervise construction, and accept completed construction work.

HIST: 1990 c 391 art 3 s 11



Section 103C.235 State agencies to cooperate.

103C.235 State agencies to cooperate.

State agencies which have jurisdiction over or administer state-owned lands, and agencies of a county, or other governmental subdivision, that have jurisdiction over or administer county-owned or other publicly owned lands that are in a district, shall cooperate with the district boards to implement programs and operations undertaken by the district board under this chapter and sections 103F.401 to 103F.455. The district board shall have free access to enter and perform work on the affected lands.

HIST: 1990 c 391 art 3 s 12



Section 103C.301 Initial election of supervisors.

103C.301 Initial election of supervisors.

Subdivision 1. Nominating petitions. Within 30 days after the date that the secretary of state issues a certificate of organization of a district, or during additional time as the state board may allow, nominating petitions may be filed with the state board nominating legal voters as candidates for election as supervisors. Three supervisors shall be elected for terms to expire on December 31 following the second general election after their initial election. Each petition must be signed by one or more legal voters of the district. If a person signs petitions nominating more than three candidates, the signature may not be counted on any petition.

Subd. 2. Notice of election. The state board shall give due notice of the time and place where the election will be held in the district and specify in the notice the names of all candidates and the terms for which they are nominated.

Subd. 3. Ballots. The state board shall prepare ballots for the election with the surnames of the candidates printed in alphabetical order for each term, a square before each name, and a direction to insert an X mark in the square before three names with different terms to indicate the voter's choice.

Subd. 4. Voting. All legal voters shall be eligible to vote at the election.

Subd. 5. Election. The three candidates who receive the highest numbers respectively of the votes cast for each of three positions at the election shall be the elected supervisors. In case of a tie, the election shall be determined by lot, under the direction of the state board. The state board shall supervise the election, pay expenses of the election, prescribe rules for the election, determine the eligibility of voters, and publish the results.

Subd. 6. Elected supervisor term. Except to fill a vacancy or for initial elections, supervisors shall be elected for four-year terms.

HIST: 1990 c 391 art 3 s 13; 1997 c 173 s 1,2



Section 103C.305 General election of supervisors.

103C.305 General election of supervisors.

Subdivision 1. Time for election. Except for elections under section 103C.301 held after the organization of the district, elections must be held at the state general election specified in section 204D.03, subdivision 2. A primary may not be held.

Subd. 2. Filing for office; affidavit of candidacy. A candidate for the office of supervisor shall file an affidavit of candidacy with the county auditor of the county in which the district office is located during the period provided for filing affidavits of candidacy for county offices in section 204B.09, subdivision 1. The county auditor accepting affidavits of candidacy shall forward copies of all affidavits filed by candidates for supervisor to the auditor of any other county in which the office is voted on.

Subd. 3. Ballots. Ballots shall be prepared by the county auditor. The names of candidates shall be placed on the "canary ballot" described in section 204D.11, subdivision 3.

Subd. 4. Election. Laws relating to elections for county office shall govern to the extent that they are consistent with this section and section 103C.311. The county auditor shall certify the result to the state board. If the district includes land in more than one county, the county auditor shall immediately certify to the state board the vote, as shown by the report of the county canvassing board, for candidates voted for in more than one county. In the latter case, the state board shall certify and publish the result.

Subd. 5. Election within areas governed by Indian tribes. In a district where a supervisor nomination district is entirely within lands of an American Indian tribe or band to which county election laws do not apply, a supervisor to represent the district shall be elected or appointed as provided by the governing body of the tribe or band.

Subd. 6. Vacancy. (a) If a vacancy occurs in the office of an elected supervisor more than 56 days before the next state primary, the district board shall fill the vacancy by appointment. The supervisor appointed shall hold office until the first Monday in January following the next general election. A successor shall be elected at the general election following the appointment and hold office for the remainder of the term or for the next regular term, whichever is appropriate.

(b) If a vacancy occurs less than 56 days before the next state primary, the district board shall fill the vacancy by appointment. The appointed supervisor shall hold office until the expiration of the term or until the first Monday in January following the second succeeding general election, whichever is shorter. A successor shall be elected at the general election preceding expiration of the appointed term and hold office for the remainder of the term or for the next regular term, whichever is appropriate.

(c) All terms under this subdivision continue until a successor has been elected and has qualified.

HIST: 1990 c 391 art 3 s 14; 1994 c 646 s 1; 1997 c 173 s 3; 2000 c 467 s 2



Section 103C.311 Formation of supervisor districts.

103C.311 Formation of supervisor districts.

Subdivision 1. Supervisors elected at large. (a) The district board, after the initial election has been held, shall, with the approval of the state board, divide a district into five supervisor districts for purposes of nomination for election. At each election after the division, one or more supervisors shall be nominated from each supervisor district. A supervisor must be a resident of the supervisor district to be elected.

(b) If the boundary of a soil and water conservation district has been substantially changed by a division of the district, the district shall be divided into five supervisor districts for nomination purposes.

(c) This subdivision does not disqualify a supervisor during the term for which the supervisor was elected or nominated for election. Supervisors nominated from the supervisor districts shall be included on the ballot for election from the entire area included in the soil and water conservation district.

(d) A certified copy of the minutes or the resolution of the supervisors establishing supervisor districts must be promptly filed by the chair of the district board with the county auditor of the counties where the district is located and with the state board.

Subd. 2. Supervisors elected by districts. (a) In the counties of Ramsey and Washington, the district board, with the approval of the state board, may by resolution provide that supervisors will be elected by supervisor districts as provided in this subdivision.

(b) The supervisor districts must be composed of precincts established by county and municipal governing bodies under section 204B.14. The districts must be compact, include only contiguous territory, and be substantially equal in population. The districts must be numbered in a regular series. The districts must be drawn by the county board of the county containing the largest area of the soil and water conservation district, in consultation with the district board and with the approval of the state board. The boundaries of the districts must be redrawn after each decennial federal census as provided in section 204B.135. A certified copy of the resolution establishing supervisor districts must be filed by the chair of the district board with the county auditor of the counties where the soil and water conservation district is located, with the state board, and with the secretary of state at least 30 days before the first date candidates may file for the office of supervisor.

(c) Each supervisor district is entitled to elect one supervisor. A supervisor must be a resident of the district from which elected.

(d) The district board shall provide staggered terms for supervisors elected by district. After each redistricting, there shall be a new election of supervisors in all the districts at the next general election, except that if the change made in the boundaries of a district is less than five percent of the average population of all the districts, the supervisor in office at the time of the redistricting shall serve for the full term for which elected. The district board shall determine by lot the seats to be filled for a two-year term, a four-year term, and a six-year term.

HIST: 1990 c 391 art 3 s 15; 1997 c 130 s 1; 1997 c 173 s 4; 1Sp2001 c 10 art 18 s 3



Section 103C.315 Supervisors.

103C.315 Supervisors.

Subdivision 1. Members. (a) The district board shall consist of five supervisors, elected or appointed as provided in sections 103C.201, subdivision 8, 103C.301, and 103C.305.

(b) Supervisors must be legal voters residing in the district.

Subd. 2. Terms. The two supervisors appointed by the state board upon the establishment of a district serve terms ending on the first Monday in January following the next general election after their appointment. Their successors shall be elected for terms of four years commencing on the first Monday in January and until a successor is elected or appointed and has qualified. Vacancies in the office of supervisor appointed by the state board shall be filled by the state board.

Subd. 3. Quorum. A majority of the supervisors is a quorum and the concurrence of a majority in any matter is required for its determination except as otherwise expressly provided.

Subd. 4. Compensation. A supervisor shall receive compensation for services as the state board may determine, and may be reimbursed for expenses, including traveling expenses, necessarily incurred in the discharge of duties. A supervisor may be reimbursed for the use of the supervisor's own automobile in the performance of official duties at a rate up to the maximum tax-deductible mileage rate permitted under the federal Internal Revenue Code.

Subd. 5. Removal of supervisor. A supervisor may be removed by the state board upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason.

Subd. 6. Compatible offices. The office of soil and water conservation district supervisor and the offices of mayor, clerk, clerk-treasurer, or council member in a statutory or home rule charter city of not more than 2,500 population contained in whole or in part in the soil and water conservation district are compatible offices and one person may hold both offices. The office of soil and water conservation district supervisor and the office of town clerk or town supervisor in a town of not more than 2,500 population contained in whole or in part in the soil and water conservation district are compatible offices and one person may hold both offices. A person holding both offices shall refrain from voting or taking any other formal action on any matter coming before the soil and water conservation district board or the city council or town board that has a substantial effect on both the soil and water conservation district and the city or town. This subdivision does not apply to an office located in whole or in part in Anoka, Hennepin, Ramsey, or Washington county.

HIST: 1990 c 391 art 3 s 16; 1995 c 222 s 1; 1997 c 173 s 5; 1998 c 401 s 35; 2000 c 467 s 3



Section 103C.321 Officers and employees.

103C.321 Officers and employees.

Subdivision 1. Officers. (a) The supervisors shall elect or appoint officers for the district and the district board.

(b) A chair of the district board shall be elected from its own members.

(c) A secretary and a treasurer shall be appointed who need not be members of the board.

(d) Officers serve at the pleasure of the supervisors. Officers shall have the powers and duties incident to their respective offices, and other powers and duties expressly prescribed by law or directed by the district board.

Subd. 2. Employees. The district board may employ technical experts and other officers, agents, and employees, permanent and temporary, as they may require. The supervisors shall determine their qualifications, duties, and compensation.

Subd. 3. Employee and officer bonds. The district board shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds or property.

Subd. 4. Attorney. The county attorney of the county where the major portion of the district is located or one otherwise employed by the board shall be the attorney for the district and its supervisors. The district board may call upon the county attorney for necessary legal counsel and advice and service.

Subd. 5. Delegation of duties. The district board may delegate to its chair or other officer, to one or more supervisors, or to one or more agents or employees the powers and duties they deem proper.

HIST: 1990 c 391 art 3 s 17



Section 103C.325 Records, audit, information to state board.

103C.325 Records, audit, information to state board.

Subdivision 1. Records. The district board shall keep a full and accurate record of all proceedings and resolutions, regulations, and orders issued or adopted.

Subd. 2. Audit. The state auditor shall annually audit the books of the district and its supervisors, or, at the request of the district board, the state auditor may contract for an annual audit by a certified public accountant. The state auditor may determine that an annual audit of a district is not necessary, in which case an audit shall be made at least every four years.

Subd. 3. Information to state board. The supervisors shall furnish to the state board, upon request, copies of the ordinances, rules, regulations, orders, contracts, forms, and other documents that they adopt or use, and other information concerning their activities as the state board requires in the performance of its duties under this chapter.

HIST: 1990 c 391 art 3 s 18



Section 103C.331 Powers of district boards.

103C.331 Powers of district boards.

Subdivision 1. General authority. A soil and water conservation district is a governmental and political subdivision of this state, and a public body, corporate and politic, and has the following powers in addition to any others prescribed by law.

Subd. 2. Advisory assistance. The supervisors may invite the legislative body of a municipality or county in the district to designate a representative to advise and consult with the supervisors of the district on questions of program and policy that may affect the property, water supply, or other interests of the municipality or county.

Subd. 3. Surveys, investigations, and research. A district may conduct surveys, investigations, and research to identify the problems and preventive practices specified in section 103A.206. To avoid duplication of research activities, no district shall initiate any research program except in cooperation with a state agency or an agency of the United States.

Subd. 4. Publication of information. A district may publish its comprehensive plan and the results of its surveys, investigations, and research and may disseminate information to the public concerning any of its activities.

Subd. 5. Demonstration projects. A district may conduct demonstration projects within the district on lands owned or administered by a state agency, with the cooperation of the administering agency, and on other lands with the consent of the land occupier, to demonstrate practices which implement the state policy specified in section 103A.206.

Subd. 6. Implementation of practices. A district may implement any necessary practices within the district, including structural measures and works of improvement for any purpose specified in section 103A.206, methods of cultivation, the use of vegetation, and changes in use of land, on:

(1) lands acquired by the district;

(2) lands owned or administered by a state agency, with the cooperation of the administering agency; and

(3) other lands, with the consent of the land occupier.

Subd. 7. Implementation of soil and water conservation policy. A district may cooperate or enter into agreements with and furnish financial or other aid to a land occupier or appropriate agency, to implement the policy specified in section 103A.206, within the district, subject to conditions the district board determines is necessary.

Subd. 8. Acquisition and maintenance of property. A district may acquire any rights or interests in real or personal property by option, purchase, exchange, lease, gift, grant, bequest, devise, or otherwise. It may maintain, operate, administer, and improve any properties acquired. It may receive income from the properties and expend the income to implement this chapter and sections 103F.401 to 103F.455. It may sell, lease, or otherwise dispose of any of its property or interests.

Subd. 9. Use of machinery and supplies. A district may make available, on terms it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and other material or equipment which will assist land occupiers to implement practices on their land specified in section 103C.005.

Subd. 10. Construction of improvements. A district may construct, install, improve, maintain, and operate structures and works necessary or convenient to perform an operation authorized under this chapter and sections 103F.401 to 103F.455.

Subd. 11. Comprehensive plan. (a) A district may develop and revise a comprehensive plan, specifying practices to implement the state policy specified in section 103A.206, including:

(1) the construction, maintenance, and operation of structural measures;

(2) methods of cultivation;

(3) the use of vegetation;

(4) cropping programs;

(5) mechanical practices;

(6) changes in use of land;

(7) other land use, soil erosion reduction, and agricultural practices; and

(8) related technical standards and specifications.

(b) The plan shall include a classification of the soil types within the district as determined by the Minnesota cooperative soil survey.

(c) The plan must identify the areas within the district where erosion, sedimentation, and related water quality problems appear most in need of control methods.

(d) The plan shall be consistent with the statewide framework water resources plan, the statewide water quality management plan, and the state board's soil and water program plan. The plan shall be prepared as required by the rules of the state board.

(e) By August 1 of each even-numbered year, each district which applies for cost-sharing funds under section 103C.501 shall submit to the state board an amendment of its comprehensive plan that identifies high priority erosion, sedimentation and water quality problems within the district as required by the rules of the state board.

(f) By August 1 of each year, each district that applies for cost-sharing funds under section 103C.501 shall submit to the state board an annual work plan for the high priority erosion, sedimentation, and water quality problems in the district. The work plan shall be prepared as required by the rules of the state board. In preparing the annual work plan, the district shall actively identify and seek out land occupiers with high priority erosion problems who have not participated in cost-sharing contracts and encourage their participation in programs to control their erosion problems.

Subd. 12. Assumption of conservation projects. (a) A district may take over by purchase, lease, or otherwise, and may improve, maintain, operate, and administer a soil or water conservation, erosion-control, erosion-prevention, watershed protection, flood prevention or flood control project in its boundaries undertaken by the United States or by a state agency.

(b) A district may accept donations, gifts, grants, or contributions in money, services, materials, or otherwise from the United States, a state agency or other source to accomplish the authorization in this section. A board may enter into a contract or agreement necessary or appropriate to accomplish the transfer. A board may use or expend money, services, materials, or other things to accomplish an authorized purpose.

Subd. 13. Authority for suit and contracts. A district may sue and be sued in its name, have perpetual succession unless terminated as provided in section 103C.225, make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and make, amend, or repeal rules and regulations consistent with this chapter and sections 103F.401 to 103F.455.

Subd. 14. Compensation for work or projects. As a condition for extending benefits for the performance of work upon lands not owned or administered by a state agency or the district, the supervisors may require compensation or contributions in money, services, materials, or otherwise, commensurate with the cost or reasonable value of the operations or work conferring the benefits.

Subd. 15. Agreements for federal assistance. (a) A district may submit an application and enter into an agreement or contract with the secretary of agriculture or other designated authority to obtain or use federal assistance under any law providing for federal assistance for an authorized purpose of the district.

(b) A district may:

(1) acquire without cost to the federal government any land, easements, or rights-of-way needed in connection with works of improvement installed with federal assistance;

(2) assume the proportionate share of the cost of installing works of improvement involving federal assistance determined by the secretary or other designated authority to be equitable in consideration of anticipated benefits from the improvements;

(3) make arrangements satisfactory to the secretary or other authority to defray costs of operating and maintaining works of improvement in accordance with prescribed regulations;

(4) acquire or provide assurance that land occupiers have acquired the water rights and other rights, pursuant to state law, needed to install, maintain, and operate the works of improvement; and

(5) obtain agreements to carry out recommended soil and water conservation measures and prepare farm plans for owners of not less than 50 percent or other required percentage of the lands situated in a drainage area above a retention reservoir installed with federal assistance, as prescribed by applicable federal law, and may do any other acts necessary to secure and use federal aid.

Subd. 16. Budget. The district board shall annually present a budget consisting of an itemized statement of district expenses for the ensuing calendar year to the boards of county commissioners of the counties in which the district is located. The county boards may levy an annual tax on all taxable real property in the district for the amount that the boards determine is necessary to meet the requirements of the district. The amount levied shall be collected and distributed to the district as prescribed by chapter 276. The amount may be spent by the district board for a district purpose authorized by law.

Subd. 17. Funds for state and national associations. A district may appropriate funds to provide membership in state and national associations that have as their purpose the betterment and improvement of soil and water conservation district operations. A district may participate through designated representatives in the meetings and activities of the associations. A district may appropriate funds to defray the actual and necessary expenses of its representatives in connection with the associations' membership. The expenses may be paid only upon the presentation of a verified itemized claim.

Subd. 18. Liability insurance. A district may procure liability insurance as provided in section 466.06, automobile insurance on personal cars while used on official business, insurance on the contents of district offices, and workers' compensation insurance, or may require the counties in which the district is located to include the district in the counties' insurance coverage for these purposes.

Subd. 19. Administration of official controls. A district may, under a joint powers agreement under section 471.59, accept delegation from a county or city of authority to administer soil and water conservation-related official controls, as defined in section 103B.305, subdivision 7, of the county or city as specified in the agreement. The agreement must include provisions requiring that:

(1) all costs incurred by the district in administering the controls will be reimbursed by the county or city;

(2) the district will provide notice and hearing in the same instances that the county or city would; and

(3) the county or city will provide legal advice and support when requested by the district for administration and enforcement.

HIST: 1990 c 391 art 3 s 19; 1992 c 450 s 1



Section 103C.335 Technical and administrative assistance to districts.

103C.335 Technical and administrative assistance to districts.

At the request of local districts, the agricultural extension service of the University of Minnesota, county extension committees, and county extension agents shall:

(1) advise the districts in developing their comprehensive plan amendments and annual work plans;

(2) in cooperation with the districts and the soil conservation service of the United States Department of Agriculture, provide technical assistance and education to land occupiers about conservation tillage practices and other soil conservation practices; and

(3) participate in training district officials and employees in cooperation with the state board.

HIST: 1990 c 391 art 3 s 20



Section 103C.401 Board of water and soil resources.

103C.401 Board of water and soil resources.

Subdivision 1. Powers and duties. In addition to the powers and duties of the state board provided by other law, the state board shall:

(1) offer to assist the district boards to implement their programs;

(2) keep the district boards of the state informed of the activities and experience of other districts and facilitate cooperation and an interchange of advice and experience among the districts;

(3) coordinate the programs and activities of the districts with appropriate agencies by advice and consultation;

(4) approve or disapprove the plans or programs of districts relating to the use of state funds administered by the state board;

(5) secure the cooperation and assistance of agencies in the work of the districts and develop a program to advise and assist appropriate agencies in obtaining state and federal funds for erosion, sedimentation, flooding, and agriculturally related pollution control programs;

(6) develop and implement a public information program concerning the districts' activities and programs, the problems and preventive practices relating to erosion control, sedimentation, agriculturally related pollution, flood prevention, and the advantages of formation of districts in areas where their organization is desirable;

(7) divide and consolidate districts without a hearing or a referendum to confine districts within county limits, without allowing a district, if feasible and practicable, to contain less than four full or fractional congressional townships;

(8) assist the statewide program to inventory and classify the types of soils in the state as determined by the Minnesota cooperative soil survey;

(9) identify research needs and cooperate with other public agencies in research concerning the nature and extent of erosion, sedimentation, flooding and agriculturally related pollution, the amounts and sources of sediment and pollutants delivered to the waters of the state, and long-term soil productivity;

(10) develop structural, land use management practice, and other programs to reduce or prevent soil erosion, sedimentation, flooding, and agriculturally related pollution;

(11) develop a system of priorities to identify the erosion, flooding, sediment, and agriculturally related pollution problem areas that most need control systems; and

(12) ensure compliance with statewide programs and policies established by the state board by advice, consultation, and approval of grant agreements with the districts.

Subd. 2. Use of funds. (a) Funds made available to a district from the state for expenditures necessary for its operations may be used only for purposes authorized by the state board.

(b) A district may designate the board of county commissioners to act as the agent of the district to receive and expend the funds at the direction and with the approval of the district board.

(c) At least annually the state board shall audit, in a manner it prescribes, the expenditure of the funds.

HIST: 1990 c 391 art 3 s 21; 1997 c 109 s 2



Section 103C.405 Program plan.

103C.405 Program plan.

Subdivision 1. Contents. The state board shall prepare, in consultation with the districts and appropriate agencies, a program plan to accomplish its duties. The state board shall use the program plan in decisions to allocate funds to districts. The state board shall emphasize the determination of priority areas where erosion, sedimentation, and related water quality problems appear most in need of control and the development of the comprehensive public information program.

Subd. 2. Informational hearing on plan. To develop the program plan, the state board may request existing pertinent information from state agencies and may conduct hearings.

Subd. 3. Coordination with state resource plans. The program plan shall be coordinated as closely as possible with the statewide framework water resources plan, the statewide water quality management plan, and other statewide resource plans.

Subd. 4. Review and revision. The state board shall review and revise the program plan at intervals it deems appropriate.

HIST: 1990 c 391 art 3 s 22



Section 103C.501 Cost-sharing contracts for erosion control and water management.

103C.501 Cost-sharing contracts for erosion control and water management.

Subdivision 1. Cost share authorization. The state board may allocate available funds to districts to share the cost of systems or practices for erosion or sedimentation control or water quality improvement that are designed to protect and improve soil and water resources.

Subd. 2. Request by district board. (a) A district board requesting funds of the state board must submit an application in a form prescribed by the board containing:

(1) a comprehensive plan;

(2) an annual work plan; and

(3) an application for cost-sharing funds.

(b) The comprehensive and annual work plans must be completed as provided in section 103C.331, subdivision 11. After review of the district's comprehensive plan, the state board must approve the comprehensive plan with necessary amendments or reject the plan.

Subd. 3. Approval of application. If the state board approves the comprehensive plan, including the plan's most recent amendment, the annual work plan, and the application of the district, the state board shall determine the specific amount of funds to allocate to the district for cost-sharing contracts.

Subd. 4. Cost-sharing funds. (a) The state board shall allocate at least 70 percent of cost-sharing funds to areas with high priority erosion, sedimentation, or water quality problems. The areas must be selected based on the statewide priorities established by the state board. The allocated funds must be used for conservation practices for high priority problems identified in the comprehensive and annual work plans of the districts.

(b) The remaining cost-sharing funds may be allocated to districts as follows:

(1) for technical and administrative assistance, not more than 20 percent of the funds; and

(2) for conservation practices for lower priority erosion, sedimentation, or water quality problems.

Subd. 5. Contracts by districts. (a) A district board may contract on a cost-share basis to furnish financial aid to a land occupier or to a state agency for permanent systems for erosion or sedimentation control or water quality improvement that are consistent with the district's comprehensive and annual work plans.

(b) The duration of the contract may be the time required to complete the planned systems. A contract must specify that the land occupier is liable for monetary damages, not to exceed the amount of financial assistance received from the district, for failure to complete the systems or practices in a timely manner or maintain the systems or practices as specified in the contract.

(c) A contract may provide for cooperation or funding with federal agencies. A land occupier or state agency may provide the cost-sharing portion of the contract through services in kind.

(d) The state board or the district board may not furnish any financial aid for practices designed only to increase land productivity.

Subd. 6. Rules. (a) The state board shall adopt rules prescribing:

(1) procedures and criteria for allocating funds for cost-sharing contracts;

(2) standards and guidelines for cost-sharing contracts;

(3) the scope and content of district comprehensive plans, plan amendments, and annual work plans;

(4) standards and methods necessary to plan and implement a priority cost-sharing program, including guidelines to identify high priority erosion, sedimentation, and water quality problems;

(5) the share of the cost of conservation practices to be paid from cost-sharing funds; and

(6) requirements for districts to document their efforts to identify and contact land occupiers with high priority erosion problems.

(b) The rules may provide that cost-sharing may be used for farmstead windbreaks and shelterbelts for the purposes of energy conservation and snow protection.

HIST: 1990 c 391 art 3 s 23; 1997 c 216 s 91



Section 103C.601 Works of improvement.

103C.601 Works of improvement.

Subdivision 1. Authority. (a) The district board may, if directed by resolution of the boards of commissioners from the counties where the district is located undertake, construct, install, maintain, and operate works of improvement for a district purpose. The district board may:

(1) use the proceeds of tax levies, assessments, and other available funds for the works of improvement;

(2) acquire necessary real or personal property by purchase or gift for the works of improvement;

(3) contract, survey, plan, construct, install, maintain, and operate the works of improvement; and

(4) exercise other authorized powers.

(b) Two or more district boards may jointly exercise the powers granted by this section.

Subd. 2. Request for project. A program for works of improvement in any area within one or more districts may be initiated upon written request for a project submitted to the district board by one or more of the owners of land in the affected area. The request must include:

(1) a general description of the area proposed for inclusion in an improvement work unit, with a proposed name or number for the project;

(2) a description of the affected land owned by the signers; and

(3) a statement of the objectives of the proposed works in furtherance of the authorized purposes, the grounds upon which the project will be of public benefit and utility and promote the public health, safety, and welfare, and special benefits to property that will result from the project.

Subd. 3. Determination by district board. As soon as practicable after receipt of the request the district board shall have necessary preliminary surveys and studies conducted.

Subd. 4. Resolution of establishment. (a) The district board may, by resolution, recommend the establishment of an improvement work unit and a program for works of improvement in the work unit to the boards of county commissioners of the counties where the affected land is located if the district board determines the proposed works of improvement:

(1) are feasible;

(2) will be of public utility and benefit;

(3) will promote the public health, safety, and welfare; and

(4) will further the authorized purposes and best interests of the district.

(b) The district board shall by resolution give the improvement work unit an appropriate name or number, which may be different from the one proposed in the initial project request.

(c) The resolution shall recommend definite boundaries for the improvement work unit, which may be those proposed in the request or modified as the district board deems advisable.

(d) In the resolution the district board may also enlarge, reduce, or otherwise modify the proposed objectives of the program, but not make a substantial change in its main purposes as stated in the initial project request unless consented to in writing by the signers of the request.

(e) At any time before further action is taken on the project as provided in section 103C.605 the district board may amend the resolution, subject to the foregoing limitations.

Subd. 5. Preliminary general plan. (a) After adoption of the resolution recommending the improvement work unit and program under subdivision 4, the district board after being directed by resolution of the affected boards of county commissioners may have further surveys and studies made as necessary.

(b) The district board may then have a preliminary general plan with cost estimates made to implement the program for the improvement work unit or part of the work unit.

Subd. 6. Financial aid. (a) The district board, at the direction of the affected county boards, may apply for federal aid, state aid, or aid available from other sources for the works of improvement in the program or part of the works of improvement under federal or state law.

(b) The district board may take the steps necessary to determine whether aid will be available and the amount of the aid. The district board may consider how the cost of the works not expected to be paid by federal or other aid may be met from funds of the district or from the proceeds of assessments on benefited property or otherwise, and the district board may make estimates of the amounts and sources.

Subd. 7. Necessary cooperation or joint action. If the cooperation or joint action of an adjacent district or other public agency is desirable for the program, the district board, at the direction of the affected county boards, may negotiate with the authorities concerned for cooperation or joint action.

Subd. 8. Recommendation report. (a) After completion of the requirements in subdivisions 1 to 7, the district board may make and file a recommendation report, summarizing findings and recommendations for further action on all or part of the program and containing substantially the engineering information required by section 103D.711, subdivisions 1 to 3.

(b) The district board shall make the recommendation report and the preliminary general plan for the improvement work unit available to the affected county boards and to all other public agencies and concerned persons, and may provide other publicity that it deems advisable. The district board shall transmit a copy of the recommendation report and preliminary general plan to regional development agencies where the project is located. If the preliminary general plan involves a project for which a water use permit or public waters works permit is required from the commissioner of natural resources under chapter 103G, or for which proceedings will be instituted under chapter 103E, the district board shall transmit the recommendation report and plan to the commissioner of natural resources and to the state board.

Subd. 9. State board review. (a) The state board shall review the recommendation report and preliminary general plan and, if the state board concludes that the plan is inconsistent with systematic administration of state water policy, the state board shall report the conclusion to the district board and the commissioner of natural resources within 60 days after receiving the recommendation report and preliminary general plan.

(b) The district board may modify and retransmit the recommendation report and preliminary general plan to the state board, or request a hearing on the recommendation report and preliminary general plan. The state board shall hear the matter in the manner and following the procedures provided in sections 103A.321 to 103A.341, for the hearing of cases when the state board consents to intervention proceedings.

(c) Unless the state board concludes that the report and plan are inconsistent with state water policy, the district board, with the approval of the county boards, may adopt and sponsor the improvement work unit and a program of work for the unit.

HIST: 1990 c 391 art 3 s 24



Section 103C.605 County determination of project.

103C.605 County determination of project.

Subdivision 1. Petition. (a) The county board or joint county board, acting jointly under section 471.59, may take action on a project within the improvement work unit to construct or install works of improvement or part of the works of improvement pursuant to the recommendation report after receiving a petition.

(b) The petition must be for a project signed by:

(1) at least 25 percent of the owners of the land over which the proposed improvement work passes;

(2) at least 25 percent of the owners of land where the proposed improvement is located;

(3) the owners of at least 30 percent of the land area over which the proposed improvement work passes; or

(4) the owners of at least 30 percent of the land area where the proposed project is located.

(c) The petition must describe the land and request the county board or joint county board to hold a hearing on the practicability and desirability of implementing the project in accordance with the preliminary general plan and the recommendation report of the district board.

(d) If the recommendation report specifies that part of the cost of the project is to be paid from the proceeds of assessments on benefited property, one or more of the petitioners, upon filing the petition and before action is taken on the petition, must file a bond to the county or counties conditioned as provided by section 103E.202, for a county drainage system, to be approved by the chair of the board.

Subd. 2. Hearing. The county board or joint county board shall set a time and place for the hearing on the petition, and give notice of the hearing as provided in section 103E.261, subdivision 1.

Subd. 3. Resolution for further action. (a) After the hearing the county board or joint county board may adopt a resolution directing further action on the project if it makes and states findings that implementation of the project as requested in the petition will be:

(1) feasible;

(2) in accordance with the recommendation report;

(3) in furtherance of the objectives and purposes of the recommendation report; and

(4) within the estimated cost for which funds may reasonably be expected to be available.

(b) By the resolution the county board or joint county board shall determine the amount to be paid from the various sources of available or potentially available funds, including federal aid, district funds, assessments on benefited property, and other funds. The amount payable from district funds may not exceed the value of the general public benefit of the project to the district as determined by the district board.

HIST: 1990 c 391 art 3 s 25



Section 103C.611 Project without assessments.

103C.611 Project without assessments.

Subdivision 1. Order establishing project. (a) If a portion of the project cost is not to be paid from assessments on benefited property, the county board or joint county board may proceed with complete surveys and detailed plans and specifications and make an order establishing the project. The order shall contain findings substantially conforming to those required by section 103E.341, subdivision 2.

(b) Notice summarizing the findings and order shall be served upon the persons entitled to notice of a county drainage project in section 103E.325, unless the notice is waived in writing by each person entitled to the notice. Waiver of notice must be filed with the county auditor.

Subd. 2. Acquisition of property and materials. Unless an appeal is taken within 30 days after the notice is given, the county board or joint county board may proceed to acquire necessary rights or property, procure materials, let contracts, and take other steps appropriate to complete the project.

Subd. 3. Delegation of duties to district. The county board or joint county board may delegate its duties and powers under this section to the district board or joint district board but the district board or joint district board may not exercise the power of eminent domain.

HIST: 1990 c 391 art 3 s 26



Section 103C.615 Action on project with assessments.

103C.615 Action on project with assessments.

Subdivision 1. Viewers. If part of the cost of the project is to be paid from the proceeds of assessments on benefited property, viewers must be appointed as provided in section 103E.305, and report as required by sections 103E.311, 103E.315, and 103E.321.

Subd. 2. Engineering services. The board or joint board of county commissioners shall direct the petitioners or, with its consent, the district board or joint district board, to provide engineering services as necessary to produce final plans adequate for construction of the proposed improvement.

Subd. 3. Hearing. The county board or joint county board shall then give notice of and conduct a final hearing substantially in accordance with sections 103E.325 to 103E.341, as for a drainage proceeding, so far as the procedure is consistent with sections 103C.601 to 103C.635.

Subd. 4. Assessments greater than benefits. If the county board or joint county board determines that the total benefits to property are not as much as the amount payable from the proceeds of assessments as specified in the recommendation report of the district board, the petition shall be dismissed and further action on the project discontinued unless the county board or joint county board determines that the deficiency may be met by increasing the amount payable from other funds.

Subd. 5. Establishment of project. (a) If it determines that the total benefits to property are as much as or more than the amount payable from the proceeds of assessments as specified in the report and that the other requirements of law have been complied with, the county board or joint county board shall by an order containing the findings establish the project as reported or amended and adopt and confirm the viewers' report as made or amended.

(b) If the total amount of benefits to be assessed upon property pursuant to the viewers' report as confirmed is greater than the amount specified as payable from assessments in the report of the district board, the county board or joint county board may reduce the amounts payable from other sources in proportions it may determine.

(c) Further action shall be taken as provided in chapter 103E, so far as is appropriate, except that each tract of land affected shall be assessed for the full amount of benefits, less damages, if any, as shown by the viewers' report as confirmed, unless the total amount of benefits, less damages, exceeds the total actual cost of the project to be paid from the assessments, in which case the cost shall be prorated as provided in section 103E.601.

Subd. 6. County funding share of project. (a) Upon filing of the viewers' report as provided in this section, the county board of each county affected shall provide funds to meet its proportionate share of the total cost of the improvement, as shown by the report and order of the county board or joint county board. The county may issue bonds for the purpose in the amount necessary in the manner provided in section 103E.635.

(b) The provision of section 103E.635, requiring the county board to let a contract for construction before issuing bonds does not apply to bonds issued to provide funds required to be furnished by this section.

Subd. 7. Delegation of duties to district. (a) The county board or joint county board, pursuant to agreement with the district board, may by resolution direct the district to undertake, construct, install, maintain, and operate the improvement upon mutually agreed terms. If it is necessary to acquire property by eminent domain, the county, or the counties acting jointly, shall do so and convey the property to the district pursuant to the agreement.

(b) If, pursuant to an agreement, the responsibility for an improvement is vested in a district, the county treasurers shall transmit the proceeds of assessments or bond issues, when collected, to the treasurer of the district. The district treasurer shall credit the proceeds to the proper funds under the direction of the district board.

HIST: 1990 c 391 art 3 s 27



Section 103C.621 Project bonds.

103C.621 Project bonds.

The county board may pledge the proceeds of assessments on property made for the purposes of a project, any revenues derived from the project, and the proceeds of tax levies or funds from other sources to pay bonds issued for the project.

HIST: 1990 c 391 art 3 s 28



Section 103C.625 Status of discontinued project.

103C.625 Status of discontinued project.

If a project is discontinued after action on it has begun under section 103C.605, the project shall have the same status as if the action had not begun. The recommendation report of the district board on the project shall continue to be subject to amendment, a new petition for further action may be made at any time as provided in section 103C.605, and further proceedings conducted.

HIST: 1990 c 391 art 3 s 29



Section 103C.631 Repair.

103C.631 Repair.

Subdivision 1. Definition of repair. The term "repair" used in this section means to restore a work of improvement or part of it as nearly as practicable to the same condition as when originally constructed or subsequently improved.

Subd. 2. Maintenance of projects required. After the construction of a project is completed and accepted by the board of the county or district board having authority over the project, the county board or district board shall maintain the project or the part of the project that is in its jurisdiction and provide the repairs required to keep the project efficient.

Subd. 3. Repair authority. The county board or district board shall have the powers and duties of the drainage authority under sections 103E.701 to 103E.745, except as provided in subdivision 4.

Subd. 4. Financing repairs. If the board is a district board, the financing of repairs which require assessments and bond issues shall be the responsibility of the county board or joint county board. The county board or joint county board shall finance repairs in the same way as original construction of the project and as provided in sections 103E.701 to 103E.745, so far as appropriate.

HIST: 1990 c 391 art 3 s 30



Section 103C.635 Appeals.

103C.635 Appeals.

(a) A person aggrieved by an order of a county board or joint county board in a proceeding under sections 103C.601 to 103C.631 may appeal to the district court upon the grounds and in the manner provided by sections 103E.091 and 103E.095, for a county drainage proceeding.

(b) Notices required by sections 103E.091 and 103E.095, to be filed with the county auditor shall also be filed with the district board or joint district board.

(c) An appeal may not be taken from an order made under section 103C.611 or 103C.615 by the board, joint board of county commissioners, district board, or joint district board if the order dismisses a petition or refuses to establish a project.

HIST: 1990 c 391 art 3 s 31






Chapter 103D Watershed Districts

Section 103D.001 Citation.

103D.001 Citation.

This chapter may be cited as the "Watershed Law."

HIST: 1990 c 391 art 4 s 1



Section 103D.011 Definitions.

103D.011 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Affected. "Affected" means the jurisdiction or property of an entity that receives benefits, is assessed costs, or is part of a watershed district.

Subd. 3. Appraisers. "Appraisers" means the persons appointed by the managers to determine and report benefits and damages arising from a proposed project.

Subd. 4. Auditor. "Auditor" means the county auditor of a county affected by a watershed district.

Subd. 5. Board. "Board" means the board of water and soil resources.

Subd. 6. City. "City" means a statutory or home rule charter city.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Court administrator. "Court administrator" means the court administrator of the district court of the county where a judicial proceeding concerning a watershed district is pending.

Subd. 9. Director. "Director" means the director of the division of waters of the department of natural resources.

Subd. 10. Engineer. "Engineer" means the engineer designated by the managers to act as engineer.

Subd. 11. Establishment petition. "Establishment petition" means a petition to establish a watershed district and may consist of one or more separate petitions.

Subd. 12. Hearing. "Hearing" means a hearing conducted by the managers or the board of water and soil resources.

Subd. 13. Interested party. "Interested party" means a person or political subdivision with an interest in the pending subject matter. Interested party includes the director or any agency of government.

Subd. 14. Notice by mail. "Notice by mail" means a notice mailed and addressed to each person entitled to receive the notice if the address is known to the auditor or court administrator or can be obtained at the office of the county treasurer of the affected county.

Subd. 15. Managers. "Managers" means the board of managers of a watershed district.

Subd. 16. Metropolitan area. "Metropolitan area" has the meaning given in section 473.121, subdivision 2.

Subd. 17. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 18. Person. "Person" means an individual, firm, partnership, association, or corporation, but does not include a political subdivision.

Subd. 19. Petition. "Petition" means a petition to begin a project and may consist of one or more separate petitions.

Subd. 20. Political subdivision. "Political subdivision" means a county, town, school district, or a political division or subdivision of the state. Political subdivision does not mean a watershed district unless the context clearly indicates watershed districts are to be included.

Subd. 21. Project. "Project" means planning and development, construction, maintenance, repair, or improvement of a watershed district for a purpose for which the watershed district is established.

Subd. 22. Publication. "Publication" means publication once a week for two successive weeks as provided in section 645.11.

Subd. 23. Public health. "Public health" means an act or thing that tends to improve the general sanitary conditions of the watershed district.

Subd. 24. Public welfare, general welfare, public benefit. "Public welfare," "general welfare," and "public benefit" mean an act or thing that tends to improve, benefit, or contribute to the safety or well-being of the general public, or benefit the inhabitants of the watershed district.

Subd. 25. Resident owner. "Resident owner" means a resident of the state who is the owner of property or the purchaser of property under a contract for deed.

HIST: 1990 c 391 art 4 s 2



Section 103D.101 Board of water and soil resources.

103D.101 Board of water and soil resources.

Subdivision 1. District establishment authority. The board has the authority after the filing of an establishment petition to:

(1) establish a watershed district;

(2) define the boundaries of the watershed district; and

(3) appoint the first board of managers of a watershed district.

Subd. 2. Investigations. To implement this chapter and to hold hearings, the chair and members of the board may subpoena witnesses, administer oaths, and compel the production of books, records, and other evidence.

Subd. 3. Examination of witnesses. (a) The right to examine and cross-examine witnesses in board hearings is in the same manner as in civil actions.

(b) All persons must be sworn in before testifying.

(c) Witnesses must receive the same fees and mileage as in civil actions.

Subd. 4. Records. The board must keep a record of all proceedings before it and maintain the record on file. Copies of the record may be obtained on terms and conditions prescribed by the board.

Subd. 5. Rules of practice. The board may adopt rules of practice for its proceedings and hearings that are consistent with this chapter and other provisions of law.

HIST: 1990 c 391 art 4 s 3; 1995 c 199 s 1



Section 103D.105 Board hearings.

103D.105 Board hearings.

Subdivision 1. Procedure. (a) A rulemaking hearing must be conducted under chapter 14.

(b) Notwithstanding chapter 14, other hearings under this chapter, except hearings under paragraph (a), shall be conducted by the board under this section. The board may refer the hearing to one or more members of the board or an administrative law judge to hear evidence and make findings of fact and report them to the board.

Subd. 2. Procedure for noncontroversial plans or petitions. (a) If the board finds that a watershed management plan or petition that would be given a hearing under subdivision 1, paragraph (b), is noncontroversial, the board may, except in a proceeding to establish or terminate a watershed district, proceed under this subdivision.

(b) The board must give notice that the watershed management plan or petition has been filed. The notice must be made:

(1) by publication in a legal newspaper in each county affected by the watershed district;

(2) by mail to the auditor of each county affected by the watershed management plan or petition; and

(3) by mail to the chief executive officer of each city affected.

(c) The notice must:

(1) describe the actions proposed by the plan or petition;

(2) invite written comments on the plan or petition for consideration by the board;

(3) state that a person who objects to the actions proposed in the plan or petition may submit a written request for hearing to the board within 30 days of the last publication of the notice of filing of the plan or petition; and

(4) state that if a timely request for hearing is not received, the board may make a decision on the plan or petition at a future meeting of the board.

(d) If one or more timely requests for hearing are received, the board must hold a hearing on the plan or petition.

HIST: 1990 c 391 art 4 s 4; 1991 c 214 s 3; 1998 c 312 s 2



Section 103D.111 Appeal of board orders.

103D.111 Appeal of board orders.

Subdivision 1. Review of establishment and termination decisions. In a proceeding to establish or terminate a watershed district where the board elected not to refer the proceeding to the office of administrative hearings, a local unit of government or 25 or more residents within the area affected by the proceeding may, prior to judicial appeal of the board's decision, demand a contested case hearing to be conducted by the office of administrative hearings. In the report of the administrative law judge, the fees of the office of administrative hearings and transcript fees may be apportioned among the parties and the board. Apportionment must be based on the degree to which the parties and the board prevailed, or caused unnecessary delay or expense. Following receipt of the report of the administrative law judge, the board shall make a final decision in accordance with chapter 14.

Subd. 2. Appeals of final board decisions. A party that is aggrieved by the final decision made by the board may appeal the decision to the court of appeals in the manner provided by sections 14.63 to 14.69.

HIST: 1990 c 391 art 4 s 5; 1991 c 214 s 4



Section 103D.201 Watershed district purposes.

103D.201 Watershed district purposes.

Subdivision 1. General purposes. To conserve the natural resources of the state by land use planning, flood control, and other conservation projects by using sound scientific principles for the protection of the public health and welfare and the provident use of the natural resources, the establishment of watershed districts is authorized under this chapter.

Subd. 2. Specific purposes. A watershed district may be established for any of the following purposes:

(1) to control or alleviate damage from flood waters;

(2) to improve stream channels for drainage, navigation, and any other public purpose;

(3) to reclaim or fill wet and overflowed land;

(4) to provide a water supply for irrigation;

(5) to regulate the flow of streams and conserve the streams' water;

(6) to divert or change all or part of watercourses;

(7) to provide or conserve water supply for domestic, industrial, recreational, agricultural, or other public use;

(8) to provide for sanitation and public health, and regulate the use of streams, ditches, or watercourses to dispose of waste;

(9) to repair, improve, relocate, modify, consolidate, and abandon all or part of drainage systems within a watershed district;

(10) to control or alleviate soil erosion and siltation of watercourses or water basins;

(11) to regulate improvements by riparian property owners of the beds, banks, and shores of lakes, streams, and wetlands for preservation and beneficial public use;

(12) to provide for hydroelectric power generation;

(13) to protect or enhance the water quality in watercourses or water basins; and

(14) to provide for the protection of groundwater and regulate its use to preserve it for beneficial purposes.

HIST: 1990 c 391 art 4 s 6



Section 103D.205 Establishment petition.

103D.205 Establishment petition.

Subdivision 1. Filing. To establish a watershed district, an establishment petition must be filed with the board.

Subd. 2. Requirements. (a) The establishment petition must state:

(1) the name of the proposed watershed district;

(2) in general terms, a description of the property to be included in the watershed district;

(3) the necessity for the watershed district and the contemplated improvements within the watershed district;

(4) the reasons why the watershed district and the contemplated improvements would be conducive to public health and public welfare, or would accomplish any of the purposes in section 103D.201;

(5) by illustration in a map, the proposed watershed district;

(6) the number of managers proposed for the watershed district; and

(7) a list of the nominees for manager positions containing at least twice the proposed number of managers.

(b) The number of managers proposed for a watershed district may not be less than three nor more than nine. A manager must not be a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager.

Subd. 3. Signatures. The establishment petition must be signed by one or more of the following groups:

(1) one-half or more of the counties within the proposed watershed district;

(2) counties having 50 percent or more of the area within the proposed watershed district;

(3) a majority of the cities within the proposed watershed district; or

(4) 50 or more resident owners residing in the proposed watershed district, excluding resident owners within the corporate limits of a city if the city has signed the petition.

Subd. 4. Filing establishment petitions. The petitioners must file a copy of the establishment petition with the auditors of the counties affected by the proposed watershed district, the commissioner, and the director. The original establishment petition, with a signed statement of delivery or receipt for each of the establishment petitions submitted to the auditors of affected counties, the commissioners, and the directors, must be filed with the board.

Subd. 5. Similar and duplicate establishment petitions. Similar and duplicate establishment petitions for the same proposed watershed district may be filed and regarded as one establishment petition. All establishment petitions filed before the establishment hearing must be considered by the board as part of the original petition.

Subd. 6. Defective establishment petition. An establishment petition that has the requisite number of petitioner signatures may not be dismissed because of defects in the establishment petition. The board must allow petitioners to amend a defective establishment petition at any time before the end of the establishment hearing.

Subd. 7. Withdrawal of petitioners. After an establishment petition has been filed, a petitioner may not withdraw from the establishment petition unless the withdrawing petitioner obtains the written consent of all other petitioners and files the written consent with the board.

HIST: 1990 c 391 art 4 s 7; 1995 c 199 s 2,3



Section 103D.211 Auditor's certification of petitioners.

103D.211 Auditor's certification of petitioners.

An auditor that receives a copy of an establishment petition must determine if the petitioners are resident owners from the tax records. The tax records are prima facie evidence of ownership. The auditor must certify the number of petitioners that are resident owners and file the certification with the board.

HIST: 1990 c 391 art 4 s 8



Section 103D.215 Director's report.

103D.215 Director's report.

(a) After receiving a copy of the establishment petition, the director must notify the board that an establishment petition has been received and prepare a preliminary watershed map of and a preliminary report about the watershed district.

(b) The preliminary watershed map must show the natural watershed boundaries within the proposed watershed district.

(c) The preliminary report must be based on the establishment petition and other available data and must recommend whether the watershed district should be established.

(d) The director must submit the preliminary report and the preliminary watershed map to the board within 30 days after the date the establishment petition was received by the director, unless the time is extended by the board.

HIST: 1990 c 391 art 4 s 9



Section 103D.221 Establishment hearing notice.

103D.221 Establishment hearing notice.

Subdivision 1. Order for hearing. (a) After receiving an establishment petition, the board must determine whether the establishment petition has the requisite number of petitioner signatures.

(b) If the establishment petition does not have the requisite number of petitioners, the board must dismiss the establishment petition and return it to the petitioners with an explanation of why the petition was dismissed.

(c) If the board determines that an establishment petition has the requisite number of petitioner signatures, the board must, by order, set a time and location for a hearing on the establishment petition within 35 days after its determination. The hearing must be held within the limits of the proposed watershed district for an establishment hearing unless the board determines a suitable place is not located within the proposed watershed district and selects a place within the limits of a county affected by the proposed watershed district.

Subd. 2. Notice. (a) The board must give notice of the establishment hearing by publication in a legal newspaper that is published in counties affected by the proposed watershed district. The last publication must occur at least ten days before the establishment hearing.

(b) The board must give notice of the establishment hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the proposed watershed district.

(c) The notice must include:

(1) a statement that an establishment petition has been filed with the board and auditors of counties affected by the proposed watershed district;

(2) a general description of the need for the proposed district, and the purpose of the proposed watershed district's contemplated improvements, if any;

(3) a general description of the property to be included in the proposed watershed district;

(4) the date, time, and location of hearing; and

(5) a statement that all persons affected or interested in the establishment of the proposed watershed district may attend and give statements at the establishment hearing.

HIST: 1990 c 391 art 4 s 10; 1995 c 199 s 4



Section 103D.225 Establishment hearing.

103D.225 Establishment hearing.

Subdivision 1. Testimony and continuance. (a) The board must allow all persons interested in or affected by the proposed watershed district to be given an opportunity to make oral and written statements at the establishment hearing.

(b) The board may continue the establishment hearing.

Subd. 2. Establishment determination. If the board determines after the establishment hearing that the establishment of the proposed watershed district would benefit the public welfare and public interest, and would advance the purpose of this chapter, the board must, by order, establish the watershed district.

Subd. 3. Establishment order requirements. The order of the board establishing a watershed district must include:

(1) the findings of the board supporting its determination to establish the watershed district;

(2) the official name of the watershed district;

(3) the location of the principal place of business of the watershed district;

(4) the boundaries of the watershed district; and

(5) the names of the managers for the first board of managers selected under subdivision 4.

Subd. 4. Selection of first board of managers. (a) The board shall select the first board of managers of a proposed watershed district from the list of nominees in the establishment petition except as provided in paragraph (b). The number of managers may not be less than three nor more than nine, except that a proposed watershed district entirely within the metropolitan area may not have fewer than five managers. A manager may not be a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager. The term of the first board of managers is for one year and until their successors can be appointed and qualified.

(b) For a proposed watershed district entirely within the metropolitan area, the board must select managers from a list of persons nominated by one or more of the cities and towns affected by the proposed watershed district. The list must contain at least three nominees for each manager position. The board must select managers to fairly represent the various hydrologic areas within the proposed watershed district according to their residence within an area. If the cities or towns fail to nominate managers under this paragraph, the board shall select managers under paragraph (a).

(c) In the order establishing a watershed district, the board must prescribe the terms of office for the first board of managers appointed by the county boards as provided in paragraphs (d) to (f).

(d) If the first board of managers has three members, the term of office for the managers is one for a term of one year, one for a term of two years, and one for a term of three years.

(e) If the first board of managers has five members, the term of office for the managers is one for a term of one year, two for a term of two years, and two for a term of three years.

(f) If the first board of managers does not have three or five members, the managers must be appointed so that as nearly as possible one-third serve terms of one year, one-third serve terms of two years, and one-third serve terms of three years.

Subd. 5. Filing establishment order. The board must file a certified copy of the findings and order establishing a watershed district with the secretary of state and, at the same time:

(1) mail a copy of the findings and order to the auditor of each county affected by the watershed district, the commissioner, and the director; and

(2) have each manager personally served with a copy of the order.

Subd. 6. Effect of establishment. After the establishment order is filed with the secretary of state, the watershed district is a political subdivision of the state with the power, authority, and duties prescribed in this chapter.

Subd. 7. Existence of watershed district. A watershed district established under this chapter exists from the time the order establishing the watershed district is filed with the secretary of state until the watershed district is terminated.

HIST: 1990 c 391 art 4 s 11



Section 103D.231 Dismissal of establishment proceedings.

103D.231 Dismissal of establishment proceedings.

If the board determines that establishment of a proposed watershed district in an establishment petition would not benefit the public welfare and public interest, or would not serve the purpose of this chapter, the board must, by order, dismiss the establishment proceedings. A copy of the order dismissing the establishment proceeding must be mailed immediately to the auditors of counties affected by the proposed watershed district, the commissioner, and the director.

HIST: 1990 c 391 art 4 s 12



Section 103D.251 Watershed district boundary changes.

103D.251 Watershed district boundary changes.

Subdivision 1. Boundary requirement. The boundaries of a watershed district as established or changed must define contiguous areas. The boundaries may include all or part of one or more watersheds or counties.

Subd. 2. Procedure. The boundaries of a watershed district may be changed as provided in this section, and for a watershed district entirely within the metropolitan area the boundary may also be changed as provided in sections 103B.215 and 103B.225.

Subd. 3. Initiation. A proceeding to change the boundary of a watershed district must be initiated by a petition to the board requesting the boundary change.

Subd. 4. Petition. A petition for a watershed district boundary change must state:

(1) the names of watershed districts affected by the proposed boundary changes;

(2) a description, in general terms, of the property affected by the proposed boundary change;

(3) reasons why the proposed boundary change would benefit the affected watershed districts;

(4) by illustration in a map, the proposed boundary change, including watershed districts affected by the proposed boundary change; and

(5) a request for the board to establish the proposed boundary change.

Subd. 5. Petition signatures. (a) A petition for a watershed boundary change must be signed by:

(1) at least one-half of the counties within the proposed watershed district if the boundary change were adopted;

(2) counties having at least 50 percent of the area within the proposed watershed district if the boundary change were adopted;

(3) a majority of the cities within the proposed watershed district if the boundary change were adopted;

(4) at least 50 resident owners in the proposed watershed district if the boundary change were adopted, excluding resident owners within the corporate limits of a city, if the city has signed the petition; or

(5) the managers of a watershed district affected by the proposed boundary change.

(b) The managers must pass a resolution authorizing the boundary change before the managers sign a petition for a boundary change.

Subd. 6. Hearing. The board must set a time and location for a hearing and give notice of the hearing in the same manner as an establishment hearing. If a petition for a boundary change involves a common boundary of two or more watershed districts, the board must determine the watershed district where the hearing will be held.

Subd. 7. Establishment of boundary change. (a) After the hearing on the petition for a boundary change, the board must establish the proposed boundary change, by order, if the board determines that establishment of the proposed boundary change would benefit the public welfare and public interest and the proposed boundary change would advance the purpose of this chapter.

(b) In the order establishing the boundary change, the board must include:

(1) the findings of the board supporting its determination to establish the boundary change; and

(2) the boundaries of watershed districts affected by the boundary change.

(c) The board must file a certified copy of the findings and order establishing the boundary change with the secretary of state and, at the same time, mail a copy of the order to the auditors of counties affected by the change, the commissioner, the director, and the managers of watershed districts affected by the change.

(d) The boundary change is effective the day the certified order establishing the boundary change is filed with the secretary of state.

Subd. 8. Dismissal of proceedings. If the board determines that a watershed district boundary change would not benefit the public welfare and public interest or would not serve the purposes of this chapter, the board must, by order, dismiss proceedings to change a watershed district boundary. A copy of the order dismissing the boundary change proceedings must be mailed to auditors of counties affected by the proposed boundary change, the commissioner, the director, and the boards of managers of watershed districts affected by the proposed boundary change.

HIST: 1990 c 391 art 4 s 13



Section 103D.255 Withdrawal of territory.

103D.255 Withdrawal of territory.

Subdivision 1. Petition. (a) Proceedings to withdraw territory from an existing watershed district must be initiated by a petition filed with the board.

(b) The required signatures on a petition for withdrawal are the same as prescribed for an establishment petition, but the percentages must be calculated only with reference to the territory that is proposed to be withdrawn from the watershed district.

(c) The petition must state that:

(1) the territory described has not received or will not receive any benefits from the operation of the watershed districts;

(2) the watershed district can perform the functions for which it was established without the inclusion of the territory; and

(3) the territory is not, in fact, a part of the watershed.

(d) The petition must request the release of the described territory from the watershed district.

(e) The petition must be served on the board and any affected watershed district, and the board shall proceed as prescribed for an establishment petition. The requirements for notices and public hearings are as prescribed for the establishment petition.

Subd. 2. Board's order of withdrawal. (a) After the hearing the board may issue an order releasing the territory, or a part of the territory, as described in the petition, if the board determines that:

(1) the territory described in the petition has not received and will not receive any benefit from the operation of the watershed district;

(2) the watershed district can perform the functions for which it was established without the inclusion of the territory; and

(3) the territory is not, in fact, a part of the watershed.

(b) Property may not be released that has been determined subject to benefits or damages for a project previously constructed.

(c) Property released remains liable for the proportionate share of any indebtedness existing at the time of the order. Levies on the property released continue in force until fully paid.

(d) If the board determines that the order prescribing the distribution of managers should be amended following the withdrawal of any territory, the board may direct redistribution of managers in the order authorizing the withdrawal.

HIST: 1990 c 391 art 4 s 14; 1995 c 199 s 5



Section 103D.261 Proceedings to enlarge a watershed district.

103D.261 Proceedings to enlarge a watershed district.

Subdivision 1. Petition. (a) Proceedings to enlarge an existing watershed district must be initiated by a petition filed with the board. The required signatures on a petition to enlarge are the same as for an establishment petition, but the percentages must be calculated only with reference to the territory that is proposed to be added to the watershed district. The petition must:

(1) state that the area to be added is contiguous to the existing watershed district;

(2) state that the area can be feasibly administered by the managers of the existing watershed district;

(3) state reasons why adding the area to the existing watershed district would be conducive to the public health and welfare;

(4) include a map of the affected area;

(5) state the name of the proposed enlarged watershed district, if other than that of the existing watershed district; and

(6) state a request for the addition of the proposed territory.

(b) The petition must be served on the board and affected watershed districts, and the board must proceed as prescribed for an establishment petition.

(c) The requirement of notice and public hearings is as prescribed for the establishment petition.

Subd. 2. Board order. (a) After the hearing, if the board determines that the enlargement of the watershed district as asked for in the petition would be for the public welfare and public interest and the purpose of this chapter would be served, the board shall, by making findings and an order, enlarge the watershed district and file a certified copy of the findings and order with the secretary of state.

(b) The name of the watershed district may be changed by order of the board if requested in the petition to enlarge the watershed district.

Subd. 3. Distribution of managers in enlarged watershed district. If the enlarged watershed district affects more than one county, the distribution of the managers among the counties affected shall be as directed by the board in the order enlarging the watershed district.

HIST: 1990 c 391 art 4 s 15; 1995 c 199 s 6



Section 103D.265 Consolidation of districts.

103D.265 Consolidation of districts.

Subdivision 1. Petition. (a) Proceedings for the consolidation of two or more watershed districts must be initiated by a petition filed with the board.

(b) The petition must be signed by each watershed district affected and state:

(1) the names of the watershed districts to be consolidated;

(2) that the watershed districts are adjoining;

(3) that the consolidated watershed districts can be feasibly administered as one watershed district;

(4) the proposed name of the consolidated watershed district;

(5) the reasons why it would be conducive to the public health, convenience and welfare to consolidate the watershed districts; and

(6) a request for the consolidation.

(c) The petition must be served and the board shall proceed as prescribed for an establishment petition. The requirement of notice and public hearings are as prescribed for the establishment petition.

Subd. 2. Board's order and findings. (a) After the hearing, if the board determines that consolidation of the watershed districts as asked in the petition would serve the public welfare, public interest, and the purpose of this chapter, the board shall, by its findings and order, consolidate the watershed districts.

(b) The board shall file a certified copy of the findings and order with the secretary of state.

(c) The name of the watershed district may be changed by order of the board.

Subd. 3. New managers. (a) The term of office of the managers of the consolidated watershed districts ends on the date of the order of consolidation. Distribution of the managers of the consolidated watershed district shall be as directed by the board in the order of consolidation.

(b) Five managers of the consolidated watershed district must be appointed from the managers of the consolidated watershed districts. Their first term shall be for one year. After the first year, the managers must be appointed as provided in this chapter.

Subd. 4. Watershed district assets and liabilities. (a) The real and personal property assets of the watershed districts involved and all legally valid and enforceable claims and contract obligations of the watershed districts pass to the new watershed district.

(b) Levies on the property of the watershed districts consolidated continue in force until fully paid.

(c) Property in the watershed districts remains liable for its proportionate share of indebtedness existing at the time of the order.

Subd. 5. New plan. The watershed management plans of the watershed districts that were consolidated become the watershed management plan of the consolidated watershed district.

HIST: 1990 c 391 art 4 s 16



Section 103D.271 Procedure for termination of watershed district.

103D.271 Procedure for termination of watershed district.

Subdivision 1. Procedure. A watershed district may be terminated under this section and a watershed district entirely within the metropolitan area may also be terminated under sections 103B.221 and 103B.225.

Subd. 2. Initiation. Proceedings for the termination of a watershed district may only be initiated by filing a termination petition with the board.

Subd. 3. Frequency of termination petition. The board may not accept a termination petition within five years from the date of a watershed district's establishment. The board may not make determinations or accept termination petitions for watershed districts more than once in five years.

Subd. 4. Termination petition. (a) The termination petition must be signed by at least 25 percent of the resident owners residing in the watershed district. The termination petition must state that the existence of the watershed district does not benefit the public welfare and public interest and the watershed district is not needed to accomplish the purposes of this chapter.

(b) The petitioners must file a copy of the termination petition with the auditors of the counties affected by the watershed district. The original termination petition with a statement signed for delivery or receipt of each of the termination petitions submitted to the auditors of counties affected by the watershed district must be filed with the board.

Subd. 5. Auditor's determination of resident owners. An auditor who receives a termination petition must determine from the tax records whether the petitioners are resident owners within the watershed district. The auditor must certify the number of petitioners that are resident owners and file the certification with the board.

Subd. 6. Petitioners' bond. Before the board gives notice of a termination hearing, the petitioners must file a bond with the board. The bond must be in an amount determined by the board and is subject to the board's approval. The bond must state that the petitioners will pay all costs and expenses of the termination proceedings if the termination petition proceedings are dismissed or denied.

Subd. 7. Termination hearing order. When the board determines a termination petition has been filed that meets the requirements of subdivisions 4 and 5 and the petitioners' bond has been filed, the board must, by order, set a time by 35 days after its determination and a location within the watershed district for a termination hearing.

Subd. 8. Hearing notice. (a) The board must give notice of the termination hearing by publication in a legal newspaper that is published in counties affected by the watershed district. The last publication must occur at least ten days before the termination hearing.

(b) The board must give notice of the termination hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(c) The notice must include:

(1) a statement that a termination petition has been filed with the board and auditors of the counties affected by the watershed district;

(2) a general description of why the watershed district is to be terminated;

(3) a general description of the property within the watershed district;

(4) the date, time, and location of the hearing; and

(5) a statement that all persons affected by or interested in the watershed district may attend and give statements at the termination hearing.

Subd. 9. Termination hearing. The board must allow all persons affected by or interested in the watershed district to make oral and written statements at the termination hearing. The board may continue the termination hearing.

Subd. 10. Termination order. (a) If, after the termination hearing, the board determines that the existence of the watershed district does not benefit the public welfare and public interest and the watershed district is not needed to accomplish the purpose of this chapter, the board must issue a termination order.

(b) The termination order must include findings that support termination of the watershed district and a statement that the watershed district is terminated.

(c) The board must file a certified copy of the termination order with the secretary of state.

(d) A watershed district ceases to be a political subdivision and ceases to exist when a termination order for the watershed district is filed with the secretary of state.

HIST: 1990 c 391 art 4 s 17; 1995 c 199 s 7,8



Section 103D.301 Distribution of manager positions.

103D.301 Distribution of manager positions.

Subdivision 1. More than one affected county. If more than one county is affected by a watershed district, the board must provide that managers are distributed by residence among the counties affected by the watershed district.

Subd. 2. More than five affected counties. If more than five counties are affected by a watershed district, the board may provide for the orderly distribution of the managers by identifying the manager areas within the watershed district and selecting the county board of commissioners for each manager's area to appoint a manager.

Subd. 3. Redistribution. (a) After ten years from the establishment of the watershed district, the county board of commissioners of a county affected by the watershed district may petition the board to redistribute the managers. After holding a public hearing on redistributing the managers, the board may redistribute the managers among the counties affected by the watershed district if the redistribution is in accordance with the policy and purposes of this chapter.

(b) A petition for the redistribution of managers may not be filed with the board more often than once in ten years.

(c) If more than one county is affected by a watershed district, the board must distribute the one-, two-, and three-year terms among counties affected by the watershed district.

HIST: 1990 c 391 art 4 s 18



Section 103D.305 Increasing number of managers.

103D.305 Increasing number of managers.

Subdivision 1. Initiation. A proceeding to increase the number of managers of a watershed district must be initiated by filing a petition with the board.

Subd. 2. Petition signatures. The petition to increase the number of managers must request the increase and be signed by one or more of the following groups:

(1) one-half or more of the counties within the watershed district;

(2) counties with 50 percent or more of the area within the watershed district;

(3) a majority or greater number of the cities within the watershed district;

(4) 50 or more resident owners residing in the watershed district, excluding resident owners within the corporate limits of a city if the city has signed the petition; or

(5) the managers of the watershed district.

Subd. 3. Hearing order. When the board receives a petition to increase the number of managers of a watershed district, the board must order a hearing on the petition.

Subd. 4. Hearing notice. (a) The board must give notice of the hearing to increase the number of managers by publication in a legal newspaper published in counties affected by the watershed district. The last publication must occur at least ten days before the hearing.

(b) The board must give notice of the hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(c) The notice must include:

(1) a statement that a petition to increase the number of managers of the watershed district has been filed with the board;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property in the watershed district;

(4) the date, time, and location of the hearing; and

(5) a statement that all persons affected or interested in the watershed district may attend and give statements at the hearing.

Subd. 5. Hearing. (a) If the board determines at the hearing that an increase in the number of managers would benefit the public welfare, public interest, and the purpose of this chapter, the board must increase the number of managers.

(b) If the watershed district affects more than one county, the board, by order, must direct the distribution of the managers among the affected counties.

HIST: 1990 c 391 art 4 s 19; 1995 c 199 s 9



Section 103D.311 Appointment of managers.

103D.311 Appointment of managers.

Subdivision 1. Manager qualifications. A person may not be appointed as a manager who:

(1) is not a voting resident of the watershed district; and

(2) is a public officer of the county, state, or federal government, except that a soil and water conservation supervisor may be a manager.

Subd. 2. Appointment. (a) At least 30 days before the terms of office of the first managers named by the board expire, the county commissioners of each county responsible for appointing a manager to the watershed district must meet and appoint successors.

(b) The county commissioners must meet at least 30 days before the term of office of any manager expires and appoint a successor.

(c) A vacancy occurring in an office of a manager must be filled by the appointing county board.

(d) Appointing county boards shall provide public notice before making appointments. Published notice must be given at least once by publication in a newspaper of general circulation in the watershed district at least 15 days before an appointment or reappointment is made. The notice must state that persons interested in being appointed to serve as a watershed district manager may submit their names to the county board for consideration.

Subd. 3. Nominees for city initiated and metropolitan watershed districts. (a) If the establishment petition that initiated the watershed district originated from a majority of the cities within the watershed district, the county commissioners must appoint the managers from a list of persons nominated by one or more of the townships and municipalities located within the watershed district. If the district is wholly within the metropolitan area, the county commissioners shall appoint the managers from a list of persons nominated jointly or severally by the towns and municipalities within the district. The list must contain at least three nominees for each manager's position to be filled. The list must be submitted to the county boards affected by the watershed district at least 60 days before the manager's term of office expires. The county commissioners may appoint any managers from towns and municipalities that fail to submit a list of nominees.

(b) If the list is not submitted 60 days before the managers' terms of office expire, the county commissioners must appoint the managers from eligible persons residing in the watershed district.

(c) Managers of a watershed district entirely within the metropolitan area must be appointed to fairly represent the various hydrologic areas within the watershed district by residence of the manager appointed.

Subd. 4. Record of appointed managers. A record of all appointments made under this section must be filed with the county auditor of each county affected by the watershed district, the secretary of the board of managers, and the board of water and soil resources.

HIST: 1990 c 391 art 4 s 20; 1990 c 601 s 3; 1992 c 466 s 1,2; 1995 c 199 s 10



Section 103D.315 Managers.

103D.315 Managers.

Subdivision 1. Oath. Each manager must take and sign the oath defined in the Minnesota Constitution, article V, section 6. The signed oath must be filed with the board.

Subd. 2. Bond. (a) Each manager must file a bond with the board before assuming the manager's duties. The bond may be:

(1) a personal bond for each manager;

(2) a schedule or position bond or undertaking by the managers of the watershed district; or

(3) a single corporate surety fidelity, schedule or position bond or undertaking covering all managers and employees of the watershed district, including officers and employees required by law to furnish an individual bond or undertaking.

(b) The amount of the bond for managers is $1,000, unless increased by the board. The amount of the bond for officers and employees of the watershed district is the amount set by law or by the person or board authorized to set the amounts.

(c) The bond must be conditioned substantially as provided in section 574.13.

(d) The premium for the bond must be paid by the watershed district.

Subd. 3. Officers. After filing the bond, the managers must elect different managers as president, secretary, and treasurer. The managers must fill vacancies occurring in the officers' positions. The managers must provide the necessary books, records, furniture, and equipment for the officers to perform their official duties.

Subd. 4. Seal. The managers must adopt a seal for the watershed district.

Subd. 5. Records. The managers must keep efficient records of all proceedings, minutes, certificates, contracts, bonds of the board's employees, and all other business transacted or action taken by the managers. The records must be open to inspection by the property owners within the watershed district and all other interested parties at all reasonable times.

Subd. 6. Terms of office. The term of office for a manager is three years except for the first board of managers appointed by the state board and the first board appointed by the county board. A manager's term continues until a successor is appointed and qualified.

Subd. 7. Vacancies. The provisions of section 351.02 regarding vacancies apply to members of the board of managers.

Subd. 8. Compensation. The compensation of managers for meetings and for performance of other necessary duties may not exceed $55 a day. Managers are entitled to reimbursement for traveling and other necessary expenses incurred in the performance of official duties.

Subd. 9. First meeting of managers. (a) Within ten days after the first board of managers has received notice by personal service of their selection, the managers must meet at the watershed district's principal place of business.

(b) At the first meeting, the managers must take the oath under subdivision 1, provide a bond under subdivision 2, elect officers under subdivision 3, and appoint an advisory committee under section 103D.331.

Subd. 10. Meetings. The managers shall meet annually and at other necessary times to transact the business of the watershed district. A meeting may be called at any time at the request of any manager. When a manager requests a meeting, the secretary of the watershed district must mail a notice of the meeting to each member at least eight days before the meeting.

Subd. 11. Administration bylaws. The managers shall adopt bylaws for the administration of the business and affairs of the watershed district. Bylaws adopted under this subdivision are not subject to section 103D.341.

HIST: 1990 c 391 art 4 s 21; 1995 c 199 s 11-13



Section 103D.321 Principal place of business

103D.321 Principal place of business

Subdivision 1. Unavailable public facilities. If public facilities are not available for a watershed district's principal place of business within the watershed district, the board shall determine and designate the nearest suitable public facility as the watershed district's principal place of business.

Subd. 2. Change of principal place of business. (a) The managers may initiate a change of the principal place of business to a different location within the watershed district by passing a resolution stating the proposed change of location. After passing the resolution, the managers must set a time and location for a hearing on the change of the principal place of business.

(b) The managers must give notice of the hearing by publication in a legal newspaper, published in the counties affected by the watershed district, with the last publication occurring at least ten days before the hearing. Notice of the hearing must be mailed to the auditors of counties affected by the watershed district ten days before the hearing. After the hearing, the managers may, by order, change the place of business.

(c) The change of the principal place of business of the watershed district is effective when a certified copy of the managers' order is filed with the secretary of state and the board.

HIST: 1990 c 391 art 4 s 22; 1995 c 199 s 14



Section 103D.325 Employees.

103D.325 Employees.

Subdivision 1. Employment authority. The managers may employ a chief engineer, professional assistants, and other employees, and provide for their qualifications, duties, and compensation.

Subd. 2. Bond. The managers may require an officer or employee of the watershed district to give a bond for the faithful performance of duties in an amount prescribed by the manager. The cost of the bond must be paid from the funds of the watershed district.

Subd. 3. Chief engineer. The chief engineer is superintendent of all the works and improvements undertaken by the district. The chief engineer must make a full engineer's report to the managers each year, and more often if necessary. A copy of the engineer's report and all recommendations by the chief engineer must be transmitted to the managers and the director.

HIST: 1990 c 391 art 4 s 23



Section 103D.331 Advisory committee.

103D.331 Advisory committee.

Subdivision 1. Purpose. The managers must annually appoint an advisory committee to advise and assist the managers on all matters affecting the interests of the watershed district and make recommendations to the managers on all contemplated projects and improvements in the watershed district.

Subd. 1a. Duties. For purposes of carrying out its duties under this section the advisory committee shall:

(1) elect a chair from its membership;

(2) elect a recorder from its membership;

(3) establish a meeting schedule, which at a minimum meets annually;

(4) consider issues pertinent to the functions and purposes of the watershed district;

(5) review and comment on reports, minutes, activities, and proposed projects of the managers; and

(6) report to the managers the general content of advisory committee meetings and resulting recommendations.

Subd. 2. Members. (a) The advisory committee consists of at least five members. If practicable, the advisory committee members selected should include a representative from each soil and water conservation district, a representative of each county, a member of a sporting organization, and a member of a farm organization. Other advisory committee members may be appointed at the discretion of the managers. The members must be residents of the watershed district, except representatives from soil and water conservation districts and counties, and serve at the pleasure of the managers.

(b) In addition, the managers may appoint other interested and technical persons who may or may not reside within the watershed district to serve at the pleasure of the managers.

Subd. 3. Expense reimbursement. The managers may reimburse members of the advisory committee for actual traveling and other necessary expenses incurred in the performance of duties in the amount as provided for state employees.

HIST: 1990 c 391 art 4 s 24; 1995 c 199 s 15



Section 103D.335 District and managers' powers.

103D.335 District and managers' powers.

Subdivision 1. General powers of watershed district. A watershed district has the power, to the extent necessary for lawful conservation purposes:

(1) to sue and be sued;

(2) to incur debts, liabilities, and obligations;

(3) to exercise the power of eminent domain;

(4) to provide for assessments and to issue certificates, warrants, and bonds; and

(5) to perform all acts expressly authorized, and all other acts necessary and proper for the watershed district to carry out and exercise the powers expressly vested in it.

Subd. 2. Joint powers. Section 471.59 relating to joint power authority applies to watershed districts organized under this chapter.

Subd. 3. Acquisition and disposition of property from state and federal agencies. Section 471.64 relating to acquisition and disposition of property from the United States and state agencies applies to watershed districts organized under this chapter.

Subd. 4. General managers' powers. (a) The managers may use the powers in subdivisions 5 to 23 to implement this chapter.

(b) The exercise of the managers' powers is subject to review by the board as provided in this chapter.

Subd. 5. Data acquisition. The managers may:

(1) make necessary surveys or use other reliable surveys and data and develop projects and programs to acquire data to accomplish the purposes for which the watershed district is organized; and

(2) establish and maintain devices for acquiring and recording hydrological and water quality data.

Subd. 6. Projects not requiring a petition. The managers may initiate, undertake, and implement projects not required to be instituted by a petition under section 103D.701.

Subd. 7. Cooperate with other entities. The managers may cooperate or contract with any state or subdivision of a state or federal agency, private corporation, political subdivision, or cooperative association.

Subd. 8. Ditch and watercourse work. The managers may construct, clean, repair, alter, abandon, consolidate, reclaim, or change the course or terminus of any public ditch, drain, sewer, river, watercourse, natural or artificial, within the watershed district.

Subd. 9. Water control works. The managers may acquire, operate, construct, and maintain dams, dikes, reservoirs, water supply systems, and appurtenant works.

Subd. 10. Water use and conservation. The managers may regulate, conserve, and control the use of water within the watershed district.

Subd. 11. Acquisition of property. The managers may acquire by gift, purchase, taking under the procedures of this chapter, or by the right of eminent domain, necessary real and personal property. The watershed district may acquire property outside the watershed district where necessary for a water supply system.

Subd. 12. Acquisition of insurance. The managers may contract for or purchase insurance the managers find necessary for the protection of the watershed district.

Subd. 13. Construction or implementation contracts. The managers may enter into contracts of construction or implementation authorized by this chapter.

Subd. 14. Entry on lands. The managers may enter lands inside or outside the watershed district to make surveys and investigations to accomplish the purposes of the watershed district. The watershed district is liable for actual damages resulting from entry.

Subd. 15. Take over drainage system. The managers may take over when directed by a drainage authority all joint county or county drainage systems within the watershed district, together with the right to repair, maintain, and improve them.

Subd. 16. Sanitation and pollution prevention. The managers may provide for sanitation and public health and regulate the use of streams, ditches, or watercourses to dispose of waste and prevent pollution.

Subd. 17. Borrowing funds. The managers may borrow funds from an agency of the federal government, a state agency, a county where the watershed district is located in whole or in part, or a financial institution authorized under chapter 47 to do business in this state. A county board may lend the amount requested by a watershed district. A watershed district may not have more than a total of $200,000 in loans from counties and financial institutions under this subdivision outstanding at any time.

Subd. 18. Floodplain maps. The managers may prepare a floodplain map of the lands of the watershed district that are in the floodplain of lakes and watercourses. The map must be made available to the counties and local municipalities for inclusion in floodplain ordinances. It must conform to rules of the commissioner setting standards for designation of floodplain areas.

Subd. 19. Open space and greenbelts. The managers may prepare an open space and greenbelt map of the lands of the watershed district that should be preserved and included in the open space and greenbelt land areas of the watershed district. The map must be made available to the counties and local municipalities for inclusion in floodplain and shoreland ordinances. The managers may control the use and development of land in the floodplain and the greenbelt and open space areas of the watershed district. The managers may adopt, amend, or repeal rules to control encroachments, the changing of land contours, the placement of fill and structures, and the placement of encumbrances or obstructions, and may require a landowner to remove fill, structures, encumbrances, or other obstructions and restore the previously existing land contours and vegetation. The managers may by rule provide a procedure for the watershed district to do the work required and assess its cost against the affected property as a special assessment. The rules apply only in the absence of county or municipal ordinances regulating the items set forth in this subdivision. The rules must be adopted in accordance with section 103D.341. Except as provided in section 103D.345, subdivision 3, rules adopted under this subdivision apply to the state.

Subd. 20. State association membership. The managers may appropriate necessary funds to provide for membership in a state association of watershed districts whose purpose is to improve watershed governmental operations.

Subd. 21. Contracts. The managers may make contracts or other arrangements with the federal government, persons, railroads or other corporations, political subdivisions, and the state or other states, with drainage authorities, flood control, soil conservation, or other improvement districts in this state or other states, for cooperation or assistance in constructing, maintaining, and operating the projects of the watershed district, or for the control of its waters, or for making surveys and investigations or reports on them.

Subd. 22. Projects in other states. The managers may purchase, lease, or acquire land or other property in adjoining states to secure outlets, to construct and maintain dikes or dams or other structures for the purposes of this chapter.

Subd. 23. Metropolitan watershed districts. (a) A watershed district located wholly within the metropolitan area has the duties and powers in section 103B.211.

(b) Notwithstanding any contrary provision of this section, a watershed district located entirely within the metropolitan area may regulate the use and development of land only under the conditions specified in section 103B.211, subdivision 1.

Subd. 24. Exemption from political subdivision permit fees. A watershed district is exempt from fees charged by political subdivisions for permits required for activities conducted under subdivisions 8 to 10.

Subd. 25. Water resource management activities. The managers may conduct studies and monitoring of water resources within the watershed district and implement water resource management programs.

HIST: 1990 c 391 art 4 s 25; 1992 c 466 s 3; 1995 c 199 s 16-20; 1995 c 220 s 92



Section 103D.337 Technical advisory committees.

103D.337 Technical advisory committees.

For a district wholly within the metropolitan area, the board of managers shall establish a technical advisory committee consisting of representatives of affected statutory and home rule charter cities, counties, and soil and water conservation districts.

HIST: 1990 c 601 s 4



Section 103D.341 Rules.

103D.341 Rules.

Subdivision 1. Requirement. The managers must adopt rules to accomplish the purposes of this chapter and to implement the powers of the managers.

Subd. 2. Procedure. (a) Rules of the watershed district must be adopted or amended by a majority vote of the managers, after public notice and hearing. Rules must be signed by the secretary of the board of managers and recorded in the board of managers' official minute book.

(b) Prior to adoption, the proposed rule or amendment to the rule must be submitted to the board for review and comment. The board's review shall be considered advisory. The board shall have 45 days from receipt of the proposed rule or amendment to the rule to provide its comments in writing to the watershed district.

(c) For each county affected by the watershed district, the managers must publish a notice of hearings and adopted rules in one or more legal newspapers published in the county and generally circulated in the watershed district. The managers must file adopted rules with the county recorder of each county affected by the watershed district and the board.

(d) The managers must mail a copy of the rules to the governing body of each municipality affected by the watershed district.

Subd. 3. Notification for rule that affects city. A rule or resolution that affects land or water within the boundaries of a city is not effective within the city's boundaries until the governing body of the city is notified.

HIST: 1990 c 391 art 4 s 26; 1995 c 199 s 21



Section 103D.345 Permits.

103D.345 Permits.

Subdivision 1. Application fee. A person applying for a permit required by the managers under a rule controlling the use and development of land in the floodplain, greenbelt, and open space areas of the watershed district must accompany the application with a permit application fee to defray the cost of recording and processing the application. The managers may set the fee not to exceed $10.

Subd. 2. Field inspection fee. The managers may charge, in addition, a field inspection fee of at least $35. The inspection fee must be used to cover actual costs related to a field inspection. Inspection costs include investigation of the area affected by the proposed activity, analysis of the proposed activity, services of a consultant, and any required subsequent monitoring of the proposed activity. Costs of monitoring an activity authorized by permit may be charged and collected as necessary after issuance of the permit.

Subd. 3. Government agencies exempt. The fees in subdivisions 1 and 2 may not be charged to the federal government, the state, or a political subdivision.

Subd. 4. Bond. The managers may require an applicant for a permit to file a bond with the managers in an amount set by the managers and conditioned on performance by the applicant of authorized activities in conformance with the terms of the permit.

Subd. 5. Applicability of permit requirements to state. A rule adopted by the managers that requires a permit for an activity applies to the department of transportation.

HIST: 1990 c 391 art 4 s 27; 1996 c 407 s 42



Section 103D.351 Annual report.

103D.351 Annual report.

(a) The managers must prepare a yearly report of the financial conditions of the watershed district, the status of all projects, the business transacted by the watershed district, other matters affecting the interests of the watershed district, and a discussion of the managers' plans for the succeeding year.

(b) Copies of the report must be transmitted to the board of water and soil resources, the commissioner, and the director within a reasonable time.

HIST: 1990 c 391 art 4 s 28; 1995 c 199 s 22



Section 103D.355 Annual audit.

103D.355 Annual audit.

Subdivision 1. Requirement. The managers must have an annual audit completed of the books and accounts of the watershed district. The annual audit may be made by a public accountant or by the state auditor. The annual audit must be made by a certified public accountant or the state auditor at least once every five years, or when cumulative district revenues or expenditures exceed an amount established by the board in consultation with the state auditor.

Subd. 2. Audit by state auditor. (a) If the annual audit is to be made by the state auditor, the audit must be initiated by a petition of the resident owners of the watershed district or resolution of the managers of the watershed district. The petition must request an annual audit pursuant to the authority granted municipalities under sections 6.54 and 6.55.

(b) If the audit is made by the state auditor, the watershed district receiving the examination must pay the state the total cost and expenses of the examination, including the salaries paid to the examiners while actually engaged in making the examination. The general fund must be credited with all collections made for examinations under this subdivision.

Subd. 3. Reports for state auditor. The managers must make and submit reports demanded by the state auditor.

HIST: 1990 c 391 art 4 s 29; 1992 c 466 s 4



Section 103D.401 Watershed management plan.

103D.401 Watershed management plan.

Subdivision 1. Contents. (a) The managers must adopt a watershed management plan for any or all of the purposes for which a watershed district may be established. The watershed management plan must give a narrative description of existing water and water-related problems within the watershed district, possible solutions to the problems, and the general objectives of the watershed district. The watershed management plan must also conform closely with watershed management plan guidelines as adopted and amended from time to time by the board of water and soil resources.

(b) The watershed management plan may include a separate section on proposed projects. If the watershed district is within the metropolitan area, the separate section of proposed projects or petitions for projects to be undertaken according to the watershed management plan is a comprehensive plan of the watershed district for purposes of review by the metropolitan council under section 473.165.

Subd. 2. Review. The managers must send a copy of the proposed watershed management plan to the county auditor of each county affected by the watershed district, the board, the commissioner, the director, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district. For a watershed district within the metropolitan area, a copy of the proposed watershed management plan must also be submitted to the metropolitan council.

Subd. 3. Director's and metropolitan council's recommendations. After receiving the watershed management plan, the director and the metropolitan council must review and make recommendations on the watershed management plan. By 60 days after receiving the plan, the director and the metropolitan council must send their recommendations on the watershed management plan to the board and a copy to the managers of the watershed district, the county auditor of each county affected by the watershed district, the governing bodies of all municipalities affected by the watershed district, and soil and water conservation districts affected by the watershed district. The board may extend the period for review and transmittal of the recommendations.

Subd. 4. Hearing notice. (a) The board must give notice and hold a watershed management plan hearing on the proposed watershed management plan by 45 days after receiving the director's and metropolitan council's recommendations.

(b) The board must give notice of the watershed management plan hearing by publication in a legal newspaper that is published in counties affected by the watershed district. The last publication must occur at least ten days before the watershed management plan hearing.

(c) The board must give notice of the watershed management plan hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(d) The notice must include:

(1) a statement that a copy of the proposed watershed management plan has been filed with the board, the metropolitan council, where applicable, the auditors of counties affected by the proposed watershed district, the commissioner, the director, the governing body of each municipality affected by the watershed district, and the soil and water conservation districts affected by the watershed district;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property included in the watershed district;

(4) a general description of the proposed watershed management plan;

(5) the date, time, and location of the hearing; and

(6) a statement that all persons affected or interested in the watershed district may attend and give statements at the watershed management plan hearing.

Subd. 5. Board approval. After the watershed management plan hearing, the board must, by order, prescribe and approve a watershed management plan for the watershed district. The board must send a copy of the order and approved watershed management plan to the managers, the county board of each county affected by the watershed district, the commissioner, the director, the metropolitan council, where applicable, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district. The watershed management plan approved by the board is the watershed management plan for the watershed district.

HIST: 1990 c 391 art 4 s 30; 1995 c 199 s 23,24



Section 103D.405 Revised watershed management plan.

103D.405 Revised watershed management plan.

Subdivision 1. Requirements. (a) The managers and the board must revise the watershed management plan for the watershed district at least once every ten years after the original watershed management plan is approved. The revised watershed management plan of the district must conform closely with adopted watershed management plan guidelines of the board of water and soil resources.

(b) The managers must include the following items in the revised watershed management plan:

(1) updates and supplements of the existing hydrological and other statistical data of the watershed district;

(2) specific projects and programs to be considered for implementation;

(3) a statement of the extent that the purposes for which the watershed district had been established have been accomplished;

(4) a description of problems requiring future action by the watershed district;

(5) a summary of completed studies on active or planned projects, including financial data; and

(6) an analysis of the effectiveness of the watershed district's rules and permits in achieving its water management objectives in the watershed district.

(c) A revised watershed management plan must be transmitted, reviewed, recommended, and approved as provided in subdivisions 2 to 4 and 6.

Subd. 2. Required ten-year revision. (a) After ten years and six months from the date that the board approved a watershed management plan or the last revised watershed management plan, the managers must consider the requirements under subdivision 1 and adopt a revised watershed management plan outline and send a copy of the outline to the board.

(b) By 60 days after receiving a revised watershed management plan outline, the board must review it, adopt recommendations regarding the revised watershed management plan outline, and send the recommendations to the managers.

(c) By 120 days after receiving the board's recommendations regarding the revised watershed management plan outline, the managers must complete the revised watershed management plan.

Subd. 3. Review. The managers must send a copy of the revised watershed management plan to the board, the county board and county auditor of each county affected by the watershed district, the director, the governing body of each municipality affected by the watershed district, soil and water conservation districts affected by the watershed district, and the metropolitan council, if the watershed district is within the metropolitan area.

Subd. 4. Director's and metropolitan council's recommendations. The director and the metropolitan council, if applicable, must review and make recommendations on the revised watershed management plan. By 60 days after receiving the revised watershed management plan unless the time is extended by the board, the director and the council must send the recommendations on the revised watershed management plan to the board, and a copy of the recommendations to the managers, the county auditor of each county affected by the watershed district, the governing body of each municipality affected by the watershed district, and soil and water conservation districts affected by the watershed district.

Subd. 5. Notice. (a) The board must give notice and hold a revised watershed management plan hearing on the proposed revised watershed management plan by 45 days after receiving the director's and metropolitan council's recommendation.

(b) The board must give notice of the revised watershed management plan hearing by publication in a legal newspaper published in counties affected by the watershed district. The last publication must occur at least ten days before the revised watershed management plan hearing.

(c) The board must give notice of the revised watershed management plan hearing by mail to the auditors of counties and to the chief executive officials of municipalities affected by the watershed district.

(d) The notice must include:

(1) a statement that a copy of the proposed revised watershed management plan has been filed with the board, the metropolitan council, where applicable, the auditors of counties affected by the proposed watershed district, the commissioner, the director, the governing body of each municipality affected by the watershed district, and the soil and water conservation districts affected by the watershed district;

(2) a general description of the purpose of the watershed district;

(3) a general description of the property included in the watershed district;

(4) a general description of the proposed revised watershed management plan;

(5) the date, time, and location of the hearing; and

(6) a statement that all persons affected or interested in the watershed district may attend and give statements at the revised watershed management plan hearing.

Subd. 6. Board order. After the revised watershed management plan hearing, the board must prescribe a revised watershed management plan for the watershed district. The board must send a copy of the order and approved revised watershed management plan to the managers, the county board of each county affected by the watershed district, the commissioner, the director, the metropolitan council, where applicable, and soil and water conservation districts affected by the watershed district. The revised watershed management plan approved by the board is the revised watershed management plan for the watershed district.

HIST: 1990 c 391 art 4 s 31; 1995 c 199 s 25



Section 103D.411 Amendment of watershed management plan and revised watershed management plan.

103D.411 Amendment of watershed management plan and revised watershed management plan.

The managers may initiate an amendment of a watershed management plan or revised watershed management plan by submitting a petition with the proposed amendment to the board. The board must give notice and hold a hearing on the amendment in the same manner as for the watershed management plan. After the hearing, the board may, by order, approve or prescribe changes in the amendment. The amendment becomes part of the watershed management plan after approval by the board. The board must send the order and approved amendment to the entities that receive an approved watershed management plan under section 103D.401, subdivision 5.

HIST: 1990 c 391 art 4 s 32



Section 103D.501 Construction and administration.

103D.501 Construction and administration.

This chapter shall be construed and administered so as to make effective the purposes of section 103D.201, subdivision 1.

HIST: 1990 c 391 art 4 s 33



Section 103D.505 Reference to other drainage laws.

103D.505 Reference to other drainage laws.

If this chapter refers to particular sections of the drainage laws of this state, the sections and provisions shall, if consistent with this chapter, be treated and construed as having the same effect, so far as the provisions of this chapter are concerned, as though set forth in this chapter. Amendments of those laws passed after August 1, 1990, are applicable to this chapter.

HIST: 1990 c 391 art 4 s 34



Section 103D.511 Certain condemnation provisions do not apply.

103D.511 Certain condemnation provisions do not apply.

Section 117.155 relating to payment of damages in a condemnation proceeding does not apply to a project financed by special assessment.

HIST: 1990 c 391 art 4 s 35



Section 103D.515 Preexisting and improved water rights.

103D.515 Preexisting and improved water rights.

Subdivision 1. Preexisting water rights recognized. The rights of private or corporate landowners to use the waters of the watershed district for any purpose continue as the rights existed at the time of the organization of the watershed district.

Subd. 2. Watershed district possesses improved rights. All preexisting rights must be recognized by the managers, but if projects constructed by the watershed district make possible a greater, better, or more convenient use of or benefit from the waters of the watershed district for any purpose, the right to the greater use or benefit is the property of the watershed district.

Subd. 3. Compensation for improved rights. The watershed district may lease or assign the rights in return for reasonable compensation, as provided in this section.

Subd. 4. Approval of rights transfer. Leases, assignments, permits, or contracts for the use of water shall be entered into only after the managers have reported to the board the terms and conditions of the lease, permit, or contract relative to the use of any watershed district property. The board shall give notice of the contract to all parties interested, by mail, and shall have notice of the application published. The notice must state the purpose of the application and the time and place of hearing on it. At the time of hearing the board shall hear all interested persons for or against the proposed contract and make an order accordingly on conditions and restrictions necessary to protect the interest of the watershed district and of the public.

HIST: 1990 c 391 art 4 s 36; 1995 c 199 s 26



Section 103D.521 Rights assured due process of law.

103D.521 Rights assured due process of law.

A person may not be deprived or divested under this chapter of a previously established beneficial use or right without due process of law.

HIST: 1990 c 391 art 4 s 37



Section 103D.525 Proceedings after faulty notices are given.

103D.525 Proceedings after faulty notices are given.

Subdivision 1. Jurisdiction retained. If a notice is required for a hearing or proceeding before the board, managers, or district court, and the board, managers, or court find that proper notice was not given, the board, managers, or court do not lose jurisdiction and the proceedings are not invalid.

Subd. 2. Proper notice to be given. If the notice was defective, the board, managers, or court shall order proper notice to be given. The board, managers, or court shall continue the hearing until notice is properly given and then proceed as though notice had been properly given in the first instance.

Subd. 3. Defective published notice. If the original notice was faulty only with reference to publication as to certain tracts, only the persons interested in those particular tracts need be notified by a later notice. If the publication of a notice in a county was defective or not made in time, notice need be given only within the county where notice was defective.

HIST: 1990 c 391 art 4 s 38



Section 103D.531 Continuance of hearings.

103D.531 Continuance of hearings.

If an order has been made and notice given for a hearing in a proceeding under this chapter, and the board, managers, or court fail to appear at the time and place specified, the board or the managers, or the court administrator of the district court shall continue the hearing to another date as necessary and notify the board, managers, or the court of the continuance and the date of hearing. The matter shall be continued to that date without affecting the jurisdiction of the board, the managers, or the court.

HIST: 1990 c 391 art 4 s 39; 1995 c 199 s 27



Section 103D.535 Appellate procedures and review.

103D.535 Appellate procedures and review.

Subdivision 1. What can be appealed. (a) Any party alone or jointly may appeal to the district court or to the board an order of the managers made in a proceeding relating to a project and entered in the watershed district's record that determines:

(1) the amount of benefits determined;

(2) the amount of damages allowed;

(3) the allowance of fees or expenses in any proceedings;

(4) a matter in the proceeding that affects a substantial right; or

(5) an order of the managers authorizing or refusing to establish a project in whole or in part.

(b) Actions of the managers that do not relate to projects, including actions related to permits and actions to enforce watershed district rules, are not reviewable under this section.

(c) Projects initiated and financed by watershed districts, wholly within the metropolitan area, under a state-approved and locally adopted surface water management plan under section 103B.201 are not reviewable under this section.

Subd. 2. Amounts awarded on appeal are substituted. On appeal, the amount awarded by the jury or the board as finally determined shall stand for and in the place of the amount from which the appeal was taken.

Subd. 3. Appeals from managers' orders. (a) If an appeal is taken from an order authorizing a project, a trial of an appeal of benefits or damages from the proceedings must be stayed until the appeal is decided. If the order authorizing the project is affirmed, a trial of an appeal of benefits or damages may commence.

(b) If the appeal is from an order refusing to authorize a project and the court or the board later orders the project, the secretary of the watershed district shall give notice by publication of the filing of the order. The notice is sufficient if it refers to the proposed project by general description and recites the substance of the order and the date of filing in the court.

Subd. 4. Appeals can involve property other than appellant's own. (a) A person or political subdivision appealing the amount of benefits or damages may include and have considered and determined benefits or damages affecting property other than that person's or political subdivision's own property.

(b) Notice of the appeal must be served on:

(1) the owner or occupant of the property not owned by the appellant or on the attorney who represented the other owner in the proceedings;

(2) the auditor of the county where the property is located; and

(3) on the court administrator of the district court of the county where the principal place of business of the watershed district is located, or on the board.

Subd. 5. Notice of appeal. (a) Before the appeal is heard by the court or board, the appellant must file a notice of appeal with the court administrator of the district court or the secretary of the board. The appeal must:

(1) be filed within 30 days of the date of the final order;

(2) state the grounds upon which the appeal is taken; and

(3) be accompanied by an appeal bond of at least $250 to the watershed district where the property is located.

(b) The bond must be approved by the court administrator of the district court or the board where the appeal is filed. The bond must be conditioned that the appellant will:

(1) make the appeal;

(2) pay all costs and disbursements that may be adjudged against the appellant; and

(3) comply with the order of the court or of the board where the appeal is filed.

Subd. 6. Time and place of trial. (a) The appeal must be tried by a jury, or by the board at a time and place set by the court or board. If the appeal is tried by a jury, the appeal must be tried and determined at the next term of the district court held within the county where the notice of appeal was filed, or in other counties where the appeal is heard, beginning after the filing of the appeal.

(b) An appeal takes precedence over all other civil matters.

(c) If there is more than one appeal to the board involving the same project, or if there is more than one appeal triable in one county, the court or the board may consolidate the appeals and try them together, but the rights of the appellants must be determined separately. Consolidation of the appeals may be made on the court's or board's own motion or on the motion of a party in interest.

Subd. 7. Benefits outside county of district's office. If there is an appeal relating to damages or benefits to property in a county other than the county where the principal place of business of the watershed district is located, on request of the appellant, the trial must be held at the next term of the district court of the county where the benefited or damaged property is located. The court administrator of the district court where the appeal is filed shall make a transcript of the papers and documents on file in the court administrator's office in the proceeding as they pertain to the matter for which the appeal is taken. The court administrator shall certify the transcript and file it in the office of the court administrator of the district court in the county where the appeal will be tried. After the final determination of the appeal, the court administrator of the district court where the action is tried shall certify and return the verdict to the district court of the county where the proceedings were initiated.

Subd. 8. Appeal to board. If the appeal is to the board, the board shall file its decision with the board's secretary. If the appeal is taken to the board from the order of the managers, the decision of the board may be reviewed by certiorari proceedings in the district court of a county where the proposed project lies in whole or in part.

Subd. 9. Court referral of questions to board. If an appeal is from the order of the managers and made to the district court, and the court determines that there are involved facts, circumstances, or matters especially within the knowledge, functions, or duties of the board, the court may refer to the board as referee questions of fact within the scope of the board's knowledge, functions, and duties. The board shall make its findings of fact upon the questions and report them back to the court.

Subd. 10. Trial record. The board shall make a record of all matters tried by the board on appeal or referred to it by the district court for findings of fact under this section. The record must meet the requirements of a record of the trial of a matter in district court.

Subd. 11. Board must follow administrative procedure. Proceedings before the board must conform to sections 14.57 to 14.62.

HIST: 1990 c 391 art 4 s 40; 1992 c 466 s 5; 1995 c 199 s 28-30



Section 103D.537 Appeals of rules, permit decisions, and orders not involving projects.

103D.537 Appeals of rules, permit decisions, and orders not involving projects.

(a) Except as provided in section 103D.535, an interested party may appeal a permit decision or order made by the managers by a declaratory judgment action brought under chapter 555. An interested party may appeal a rule made by the managers by a declaratory judgment action brought under chapter 555 or by appeal to the board. The decision on appeal must be based on the record made in the proceeding before the managers. An appeal of a permit decision or order must be filed within 30 days of the managers' decision.

(b) By January 1, 1997, the board shall adopt rules governing appeals to the board under paragraph (a). A decision of the board on appeal is subject to judicial review under sections 14.63 to 14.69.

HIST: 1992 c 466 s 6; 1995 c 199 s 31



Section 103D.539 Informal resolution of disputes.

103D.539 Informal resolution of disputes.

An interested party may request a meeting with the dispute resolution committee of the board of water and soil resources to informally resolve a dispute before initiating a declaratory judgment action or an appeal under sections 103D.535 and 103D.537.

HIST: 1995 c 199 s 32



Section 103D.541 Appeal of court order.

103D.541 Appeal of court order.

Subdivision 1. Appeal authorized. A party may appeal a court order as in other civil cases if aggrieved by a final order or judgment given on appeal to the district court or by the original order of the court made in proceedings heard and tried before the court.

Subd. 2. Appeal of proceeding before managers. In a proceeding before the managers for the repair, improvement, maintenance, consolidation, or abandonment of a project of the watershed district, the right of appeal is the same as in other civil cases.

HIST: 1990 c 391 art 4 s 41



Section 103D.545 Enforcement.

103D.545 Enforcement.

Subdivision 1. Misdemeanor. A violation of a provision of this chapter, a rule, order, or stipulation agreement made or a permit issued by the managers under this chapter is a misdemeanor.

Subd. 2. Methods of enforcement. A provision of this chapter, a rule, order, or stipulation agreement made or a permit issued by the managers under this chapter may be enforced by criminal prosecution, injunction, action to compel performance, restoration, abatement, and other appropriate action.

Subd. 3. Attorney fees and costs. In any civil action arising from or related to a rule, order, or stipulation agreement made or a permit issued or denied by the managers under this chapter, the court may award the prevailing party reasonable attorney fees and costs.

HIST: 1990 c 391 art 4 s 42; 1992 c 466 s 7



Section 103D.551 Enforcement of rules and orders.

103D.551 Enforcement of rules and orders.

The district court may enforce the provisions of this chapter, and a rule adopted or order issued by the managers under this chapter by injunction or other appropriate order.

HIST: 1990 c 391 art 4 s 43



Section 103D.601 Establishment of project by majority of managers.

103D.601 Establishment of project by majority of managers.

Subdivision 1. Requirements. (a) The managers may initiate a project by resolution of at least a majority of the managers if:

(1) the project is financed by grants totaling at least 50 percent of the estimated project cost; and

(2) the engineer's estimate of costs to parties affected by the watershed district, including assessments against benefited properties but excluding state, federal, or other grants, is not more than $750,000 for the project.

(b) A resolution under this subdivision may not be used to establish a project that has drainage as its essential nature and purpose.

Subd. 2. Preliminary resolution hearing notice. (a) The managers must set the time and location for a preliminary resolution hearing on the proposed resolution for the project.

(b) The managers must give notice of the preliminary resolution hearing by publication in a legal newspaper published in the counties affected by the watershed district. The last publication must occur at least ten days before the preliminary resolution hearing.

(c) The preliminary resolution hearing notice must contain:

(1) the date, time, and place of hearing;

(2) the substance of the proposed project resolution;

(3) the means of financing the project; and

(4) a statement that all persons who might be affected by the proposed project or who may be interested in the proposed project may appear and be heard.

(d) Defects in the notice do not invalidate the proceedings.

Subd. 3. Preliminary report and information. (a) The managers must have the watershed district engineer or another competent person prepare a preliminary report advising the managers whether the proposed project is feasible and estimating the cost of the project. An error or omission in the preliminary report does not invalidate the proceeding.

(b) The managers may have other helpful information prepared that will aid in determining the desirability and feasibility of the project.

Subd. 4. Unfavorable preliminary report. If the preliminary report is unfavorable, the managers must set a time and location for a hearing in the manner provided for the preliminary resolution. After the hearing, the project may be referred back to the watershed district engineer or another competent person for further study and report, or the managers may dismiss the proceeding.

Subd. 5. Final resolution. If, after the hearing, the managers determine that the proposed project promotes the public interest and welfare and is practicable and in conformity with the watershed management plan of the watershed district, the managers must adopt a final resolution approving the project and identify the proceeding by name and number.

Subd. 6. Further procedure. (a) When a final resolution is adopted, the proceeding must continue as provided for a project initiated by a petition.

(b) After the managers file a statement listing the property benefited, damaged, or otherwise affected by a project with the auditors of counties affected by the project, the proceedings for the project must continue under section 103D.901.

HIST: 1990 c 391 art 4 s 44



Section 103D.605 Project constructed with government aid or as part of plan.

103D.605 Project constructed with government aid or as part of plan.

Subdivision 1. Procedure requirement. The procedure in this section must be followed if:

(1) a project is to be constructed within the watershed district under an agreement between the managers and the state or federal government and the cost of the project is to be paid for in whole or in part by the state or federal government, but the rights-of-way and the cost of the project are assumed by the watershed district; or

(2) the managers are undertaking all or a portion of the basic water management project as identified in the watershed management plan.

Subd. 2. Board's and director's reports. A copy of the project plan must be transmitted to the board and the director. The board and the director must review the project plan and prepare reports on the project. The reports must be transmitted to the managers.

Subd. 3. Project hearing notice. (a) After receiving the board's and the director's reports, the managers must set a time and location for a hearing on the proposed project.

(b) The project hearing notice must state:

(1) the time and location of the project hearing;

(2) the general nature of the proposed project;

(3) the estimated cost of the proposed project; and

(4) the method by which the cost of the proposed project is to be paid, including the cost to be allocated to each affected municipality or the state government.

(c) The managers must give notice by publication before the date of the hearing in a legal newspaper, published in the counties where property is to be improved by the proposed project. The last publication must occur between 30 days and ten days before the project hearing.

(d) At least ten days before the project hearing, notice by mail must be given to the director and the municipalities entirely or partly within the project area.

(e) Failure to give mailed notice or defects in the notice do not invalidate the proceedings.

Subd. 4. Project hearing. At the project hearing, the managers must hear all parties interested in the proposed project.

Subd. 5. Project establishment. After the project hearing, if the managers find that the project will be conducive to public health, promote the general welfare, and is in compliance with the watershed management plan and the provisions of this chapter, the board must, by order, establish the project. The establishment order must include the findings of the managers.

HIST: 1990 c 391 art 4 s 45



Section 103D.611 Construction by government agencies.

103D.611 Construction by government agencies.

Subdivision 1. Project plan to director and board. If a project is to be constructed within the watershed district under a contract between the watershed district and the state or the federal government, and the cost of construction or implementation is to be paid by the governmental agency but the rights-of-way, legal, and general expenses of the improvement are to be paid by the watershed district, the managers shall forward a copy of the project plan to the board and the director. The director shall prepare a director's advisory report and the board shall prepare a board's advisory report.

Subd. 2. Hearing notice. (a) The managers shall hold a public hearing on the proposed contract following publication of the hearing notice.

(b) The hearing notice must be published once each week for two successive weeks before the date of the hearing in a legal newspaper published in the counties where a part or all of the affected waters and lands are located. The last publication must occur at least ten days before the hearing. The notice must state the time and place of hearing, the general nature of the proposed improvement, its estimated cost, and the area proposed to be assessed.

(c) At least ten days before the hearing, notice must be mailed to each resident owner, as shown on the county auditor's most recent records maintained for taxation purposes, within the area proposed to be assessed, and to the director, and to each public body within the area to be assessed and likely to be affected. Failure to give mailed notice or defects in the notice do not invalidate the proceedings.

Subd. 3. Hearing. At the time and place specified in the notice, the managers shall hear all interested parties for and against the proposed project. All questions relative to the project must be determined on evidence presented at the hearing. If the managers find that the project will be conducive to public health and will promote the general welfare, and that it complies with this chapter, the managers shall make findings accordingly, authorize the project, and make the proposed contract or other arrangement.

Subd. 4. Appraisal. (a) After authorizing the project, the managers shall appoint three disinterested resident owners of the state to act as appraisers.

(b) After the appraisers sign an oath to faithfully and impartially perform their duties, they shall, with or without the engineer, determine the benefits and damages to property affected by the proposed project. The appraisers shall make a detailed statement and file the statement with the managers showing:

(1) the actual damages that have resulted or will result to individuals, property, or corporations from the construction or implementation of the project; and

(2) a list of property, including highways and corporations, receiving actual benefits by way of drainage, control of flood waters, or other means authorized in this chapter.

Subd. 5. Hearing on appraisers' report. (a) After the appraisers' report and the plans and engineering data prepared by the governmental agency are filed with the managers, the managers shall prepare a detailed statement of all costs, including damages, to be incurred by the watershed district in construction or implementation of the project.

(b) The managers shall order a time and place within the watershed district for a hearing on the appraisers' report by 35 days after the detailed statement of costs is prepared. The managers shall give notice by publication and mailing as provided in subdivision 1 for a hearing on a petition. At the time and place specified in the notice, the managers shall hear all parties interested for and against confirming the appraisers' report.

(c) The managers may order and direct the modification of the assessment of benefits and damages, and amend or change the list of properties reported as benefited or damaged. If the amended reports include property not included in the original report, the managers shall adjourn and publish and mail in the manner for the original notice, the proper notice concerning the property not included in the previous notice.

(d) If upon full hearing the managers find that the benefits resulting from the construction or implementation will be greater than the assessments including damages they shall confirm the appraisers' report.

(e) Persons or political subdivisions affected by the order may appeal the order under this chapter.

Subd. 6. Assessments and levies. Proceedings for assessments and levies may be brought under section 103D.901 after the managers file a statement with the auditor of a county that lists the property and corporations benefited or damaged or otherwise affected by a project as found by the appraisers and approved by the managers.

Subd. 7. Normal project initiation does not apply. Section 103D.701 relating to project initiation does not apply to projects of the watershed district constructed under contract as provided in this section.

Subd. 8. Acquisition of property. (a) If the watershed district is required to acquire an interest in real property under this section or convey an interest in real property to the federal government, the managers shall, before the filing of the appraisers' report, record a notice of the pendency of a proceeding initiated by the managers to acquire the lands to be conveyed to the federal government. The notice of pendency must be recorded in the office of the county recorder of the affected county. The notice must state the purpose for which the lands are to be taken.

(b) By 20 days before the hearing on the appraisers' report, in addition to the notice required by subdivision 2, the notice of the hearing must be served on the owners of the property to be acquired, in the same manner as the summons in a civil action. The notice must:

(1) describe the property;

(2) state by whom and for what purpose the property is to be taken;

(3) give the names of all persons appearing of record or known to the managers to be the owners;

(4) state that appraisers have been appointed as provided by subdivision 4, to determine the benefits and damages; and

(5) state that a hearing will be held by the managers on the appraisers' report at the time and place specified in the notice.

(c) After the managers have confirmed the appraisers' report listing the property to be benefited or damaged as provided in subdivision 5, the managers have all rights of possession and entry conferred in other cases of condemnation by chapter 117.

(d) After confirmation of the appraisers' report, the attorney for the managers shall make a certificate describing the property taken and the purpose for the taking, and reciting the fact of payment of all awards determined by the appraisers appointed by the managers or judgments in relation to the land. When approved by the managers, the certificate establishes the right of the watershed district in the property taken. The certificate must be filed for record with the county recorder of the county where the property is located. The filing constitutes notice to all parties of the title of the watershed district to the property described in the certificate.

(e) After the certificate is filed, the managers may convey the property and interests in the property acquired to the federal government, if necessary.

HIST: 1990 c 391 art 4 s 46; 1995 c 199 s 33-35



Section 103D.615 Emergency projects.

103D.615 Emergency projects.

Subdivision 1. Declaration of emergency. If the managers find that conditions exist that present a clear and imminent danger to the health or welfare of the people of the watershed district, and that to delay action would prejudice the interests of the people of the watershed district or would be likely to cause irreparable harm, the managers may declare the existence of an emergency and designate the location, nature, and extent of the emergency.

Subd. 2. Project order. If an emergency has been declared to the extent necessary to protect the interests of the watershed district, the managers may order that work be done under the direction of the managers and the engineer, without a contract.

Subd. 3. Assessment. The cost of work undertaken without a contract may be assessed against benefited properties or, if the cost is not more than 25 percent of the most recent administrative ad valorem levy of the watershed district and the work is found to be of common benefit to the watershed district, funding may be raised by an ad valorem tax levy upon all taxable property within the watershed district, or both.

HIST: 1990 c 391 art 4 s 47



Section 103D.621 Drainage improvements.

103D.621 Drainage improvements.

Subdivision 1. Findings. The legislature finds that because of urban growth and development in the metropolitan area problems arise for the improvement and repair of drainage systems which were originally established for the benefit of land used for agriculture. The procedure for improvement and repair of drainage systems now in the metropolitan area should be simplified to more adequately and economically improve and repair drainage systems.

Subd. 2. Definitions. (a) The terms in this section have the meanings given them in this subdivision.

(b) "Drainage system" has the meaning given in section 103E.005, subdivision 12.

(c) "Watershed district" means any watershed district established under this chapter, wholly or partially in a metropolitan county.

(d) "Metropolitan county" means any one of the following counties: Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, or Washington.

(e) "Metropolitan area" means the combined area of the metropolitan counties.

Subd. 3. Drainage improvements. With the concurrence of the governing bodies of the cities and the town boards of the towns where the drainage system is located, the managers of a watershed district where there is a drainage system may improve and repair any drainage system transferred to the watershed district under section 103D.625 by conforming to sections 429.031; 429.041, subdivisions 1 and 2; 429.051; 429.061; and 429.071.

Subd. 4. Alternative power. With the concurrence of the governing bodies of the cities and the town boards of the towns where the drainage system is located, the managers may improve and repair a drainage system under the power granted to them in this chapter notwithstanding any provision of chapter 103E.

Subd. 5. Appeal. A person aggrieved by an order for improvement or repair by the managers or by an assessment may appeal as provided in sections 103D.535 and 103D.541.

HIST: 1990 c 391 art 4 s 48; 1995 c 199 s 36



Section 103D.625 Drainage systems within watershed district.

103D.625 Drainage systems within watershed district.

Subdivision 1. Watershed district assumption of drainage system. (a) The managers shall take over a joint county or county drainage system within the watershed district and the right to repair and maintain the drainage system if directed by a joint county drainage authority or a county board. The transfer may be initiated by:

(1) the joint county drainage authority or county board;

(2) a petition from a person interested in the drainage system; or

(3) the managers.

(b) The transfer may not be made until the joint county drainage authority or county board has held a hearing on the transfer. Notice of the proposed transfer with the time and place of hearing must be given by two weeks' published notice in a legal newspaper of general circulation in the area where the transfer is to occur. All interested persons may appear and be heard.

(c) After the hearing, the joint county drainage authority or county board shall order the watershed district to take over the joint county or county drainage system, unless it appears that the takeover would not serve the purpose of this chapter and would not be for the public welfare or be in the public interest.

Subd. 2. Drainage systems are works of watershed district. A joint county or county drainage system that is taken over in whole or in part is part of the works of the watershed district to the extent taken over.

Subd. 3. Procedure for repair or improvement. After the transfer is ordered, all proceedings for repair and maintenance must conform to chapter 103E, except for repairs and maintenance done pursuant to section 103D.621, subdivision 4.

Subd. 4. Construction or improvement. Construction of new drainage systems or improvements of existing drainage systems in the watershed district must be initiated by filing a petition with the managers. The proceedings for the construction or improvement of drainage systems in the watershed district must conform to chapter 103E, except for repairs and maintenance done pursuant to section 103D.621, subdivision 4.

HIST: 1990 c 391 art 4 s 49; 1995 c 199 s 37,38



Section 103D.631 Maintenance of projects.

103D.631 Maintenance of projects.

Subdivision 1. Maintenance required. The managers are responsible for maintaining the projects of the watershed district in a condition so that they will accomplish the purposes for which they were constructed.

Subd. 2. Maintenance fund. (a) The cost of normal or routine maintenance of the projects of the watershed district, and the cost of removing obstructions and accumulations of foreign substances from a drainage system, shall be paid from the maintenance fund on the order of the managers.

(b) The managers may assess all the parcels of property and municipal corporations previously assessed for benefits in proceedings for the construction or implementation of the project, to establish a maintenance fund for the project. The assessment must be made pro rata according to benefits determined. An assessment for the benefit of the maintenance fund may not be made when the fund exceeds 20 percent of the original cost of construction or implementation of the project. The auditors of the affected counties shall file a tabular lien statement covering the assessment in the office of the county recorder for the county when the assessment order from the managers is received.

(c) The assessment shall be collected as provided in the order in the same manner as provided in section 103E.731.

(d) Before ordering the levy of an assessment for the benefit of the maintenance fund, the managers may give notice of a hearing on making the assessment and establishing the maintenance fund.

HIST: 1990 c 391 art 4 s 50; 1995 c 199 s 39



Section 103D.635 Repairs and improvements exceeding normal maintenance.

103D.635 Repairs and improvements exceeding normal maintenance.

Subdivision 1. Technical and cost specifications. The managers shall order the engineer to prepare and submit to the managers technical and cost specifications on the work necessary to restore or improve the project to the desired level of operating efficiency before ordering repairs other than normal and routine maintenance if the engineer certifies to the managers, in the annual report or otherwise, that:

(1) a project of the watershed district is in such a state of disrepair that the project cannot be restored by normal and routine maintenance to the same condition as when it was originally constructed or subsequently improved;

(2) a ditch or channel must be widened or deepened; or

(3) a project of the watershed district must be altered or improved to attain the level of operating efficiency contemplated at the time of the original construction or implementation.

Subd. 2. Hearing. The managers shall set a date for a hearing on the report and give notice of the hearing in the same manner as in the original proceeding on the construction of the improvement after receiving the engineer's report.

Subd. 3. Assessment. (a) The managers may order the repair or improvement and assess the cost against the benefited properties if, after a hearing, the managers find that the repair or improvement is in compliance with the plan, is necessary to accomplish the purposes of this chapter, and that the cost of the repair or improvement will not exceed its benefits. The cost of the repair or improvement shall be apportioned and assessed pro rata upon all property that was assessed for the construction or implementation of the project.

(b) A single levy for the repair or improvement may not exceed the amount of benefits originally determined. The managers shall file a copy of the order for levy with the auditor of each affected county. The auditor shall extend the levy against affected properties as in proceedings for the levy, assessment, and collection of assessments in drainage proceedings conducted under sections 103E.601 to 103E.631.

HIST: 1990 c 391 art 4 s 51; 1995 c 199 s 40,41



Section 103D.641 Work without bid.

103D.641 Work without bid.

If the managers find that the estimated cost of repair, including all fees and costs incurred for proceedings relating to it, is less than $25,000, it may have the work done by contract without advertising for bids.

HIST: 1990 c 391 art 4 s 52; 1998 c 312 s 3



Section 103D.701 Project initiation.

103D.701 Project initiation.

Projects may not be initiated until the board approves a watershed management plan for the watershed district. The projects of the watershed district that are to be paid for by assessment of the benefited properties must be initiated:

(1) by a project petition filed with the managers;

(2) by unanimous resolution of the managers; or

(3) as otherwise prescribed by this chapter.

HIST: 1990 c 391 art 4 s 53



Section 103D.705 Project petition.

103D.705 Project petition.

Subdivision 1. Requirements. A project within the watershed district that generally conforms with the watershed management plan may be initiated by a project petition. A project petition must contain:

(1) a description of the proposed project and the purpose to be accomplished;

(2) a description of the property where the proposed project passes over or is located;

(3) a general description of the part of the watershed district that will be affected, if less than the entire watershed district;

(4) the necessity for the proposed project;

(5) a statement that the proposed project will be conducive to public health, convenience, and welfare; and

(6) a statement that the petitioners will pay all costs and expenses that may be incurred if the proceedings are dismissed or a construction or implementation contract is not awarded for the proposed project.

Subd. 2. Signatures. (a) The project petition must be signed by:

(1) at least 25 percent of the property owners or the owners of more than 25 percent of the property within the limits of the area proposed to be improved, unless the project consists of the establishment of a new drainage system as defined in section 103E.005, subdivision 12, or the improvement of an existing drainage system;

(2) if the project consists of the establishment of a new drainage system as defined in section 103E.005, subdivision 12, a majority of the owners of the property that the proposed project passes over or is located on, or the owners of at least 60 percent of the area of the property that the proposed project passes over or is located on;

(3) if the project consists of the improvement of an existing drainage system as defined in section 103E.215, subdivision 2, at least 26 percent of the owners of the property proposed to be improved by the project or that the proposed project passes over, or the owners of at least 26 percent of the area proposed to be improved by the project or that the proposed project passes over;

(4) a county board of a county affected by the watershed district; or

(5) the governing body of a city entirely or partly within the area proposed to be improved.

(b) If a proposed project improves property entirely within a city, a petition must originate from the governing body of the city.

(c) For a signature on a project petition, holders of easements for electric or telephone transmission or distribution lines are not considered owners.

Subd. 3. Petitioners' deposit or bond. (a) When a project petition is filed and before the managers take action on the project petition, one or more of the petitioners must deposit at least $2,000 with the managers. The deposit must be conditioned to pay all costs and expenses incurred if the project petitioned for is not constructed.

(b) Alternatively, with the approval of the managers, one or more of the petitioners may make and file a bond payable to the watershed district named in the petition. The bond must be for at least $2,000 with adequate sureties, subject to the approval of the managers of the watershed district where the bond is filed. The bond must be conditioned to pay all costs and expenses incurred if the proceedings are dismissed or a contract is not entered into to construct the project petitioned for.

(c) If, before a project is established, the petitioner's deposit or bond is insufficient to protect the watershed district from loss from the costs or expenses incurred or to be incurred, the watershed district must require an additional deposit or bond. Further proceedings must be stopped until an adequate deposit or bond is furnished. If the additional deposit or bond is not furnished within a time set by the managers, the proceedings may be dismissed.

(d) In proceedings to establish a project, the expenses incurred before the project is established may not exceed the deposit or the bond furnished by the petitioners. A claim in excess of the amount of the petitioners' deposit or bond may not be audited or paid by the watershed district unless the petitioners file an additional deposit or bond within a time and in an amount directed by the managers.

(e) If a project petition is signed by a county board or governing body of a city, a bond is not required.

Subd. 4. Petitioners may dismiss petition. The petitioners may dismiss the petition upon payment of costs and expenses.

HIST: 1990 c 391 art 4 s 54; 1995 c 199 s 42



Section 103D.711 Engineer's report.

103D.711 Engineer's report.

Subdivision 1. Determination. If the managers determine that a proper project petition has been filed, the proposed project promotes the public interest and welfare, is practicable and conforms with the watershed management plan of the watershed district, the managers must:

(1) identify the project proceeding by name and number; and

(2) designate an engineer to make surveys, maps, and a report on the proposed project.

Subd. 2. Requirements. (a) The engineer's report must include findings and recommendations about the proposed project. If the engineer finds the project feasible, the engineer must provide a plan of the proposed project as part of the report. The plan must include:

(1) a map of the project area, drawn to scale, showing the location of the proposed improvements, if any;

(2) the estimated total cost of completing the project including construction, operation, implementation, supervision, and administrative costs;

(3) the acreage required as right-of-way listed by each lot and 40-acre tract or fraction of the lot or tract under separate ownership, if required to implement the project; and

(4) other details and information to inform the managers of the practicability and necessity of the proposed project with the engineer's recommendations on these matters.

(b) The map of the area must include:

(1) the location and adequacy of the outlet, if the project is related to drainage;

(2) the watershed of the project area;

(3) the location of existing highways, bridges, and culverts;

(4) the property, highways, and utilities affected by the project with the names of the known property owners;

(5) the location of public land and water affected by the project; and

(6) other physical characteristics of the watershed necessary to understand the area.

Subd. 3. State and federal projects may be included. The engineer may adopt, approve, and include as a part of the engineer's report a project of the state or federal government that is pertinent to the project and may accept data, plats, plans, details, or information pertaining to the state or federal project given to the engineer by the state or federal agency. The engineer shall omit the items required in subdivision 2 from the engineer's report if the data given by the state or federal government is sufficient to meet the requirements of subdivision 2.

Subd. 4. Hearing after unfavorable engineer's report. (a) If the engineer's report is unfavorable, the managers shall, by order, within 35 days set a time and place within the watershed district for a hearing for the petitioners to demonstrate why the managers should not refer the petition back to the petitioners for further proceedings or dismiss the petition.

(b) The hearing notice must state:

(1) that the engineer's report is unfavorable;

(2) that the engineer's report is on file with the managers and may be reviewed; and

(3) the time and place for the hearing.

(c) The managers shall mail a copy of the notice to each of the petitioners at least 14 days before the hearing.

Subd. 5. Advisory reports. (a) When the engineer's report is filed with the managers, the managers shall send a complete copy to the director and to the board.

(b) The director and the board shall examine the engineer's report and by 30 days after receiving the report, the director shall make a director's advisory report and the board shall make a board's advisory report which must include:

(1) a statement on whether the engineer's report is incomplete and not in accordance with this chapter;

(2) a statement of whether the engineer's report is approved as being a practical plan;

(3) if the project as planned does not meet approval, recommendations for changes considered advisable must be stated or an opinion that the proposed project or improvement is not practical; and

(4) a recommendation as to whether a soil survey appears advisable.

(c) The director's advisory report and the board's advisory report shall be directed to and filed with the managers.

(d) The director's advisory report and the board's advisory report shall be considered advisory only.

Subd. 6. Advisory reports must be filed before notice. A notice may not be issued for the final hearing until the board's advisory report and the director's advisory report are filed or the time for filing the reports with the managers has expired.

Subd. 7. Form. The findings, recommendations, and content of the engineering report shall conform as nearly as practicable to the requirements of this section.

Subd. 8. Soil survey. If a soil survey is recommended to be made in the director's advisory report or the board's advisory report, the engineer shall make the soil survey and a soil survey report. The soil survey report must be submitted to the managers before the final hearing.

HIST: 1990 c 391 art 4 s 55; 1995 c 199 s 43



Section 103D.715 Appraisers.

103D.715 Appraisers.

Subdivision 1. Appointment. After the engineer's report is filed, the managers shall, with the least possible delay, appoint three disinterested resident owners of the state as appraisers.

Subd. 2. Oath. An appraiser must subscribe to an oath to faithfully and impartially perform the appraiser's duties.

Subd. 3. Duties. The appraisers shall with or without the engineer determine the benefits and damages to property affected by the proposed project, including property owned by the state or a state agency, highways, and other property likely to be affected by the proposed project or that may be used or taken for construction, implementation, or maintenance.

Subd. 4. Benefits and damages to state land. For all watershed district projects, benefits and damages to property owned by the state or a state agency, held and used for the purposes described in sections 103E.025 and 103E.315, subdivision 1, must be determined using the procedure provided in sections 103E.025 and 103E.315, subdivision 1. If a state permit is required from the commissioner to construct the project, state land may not be taken, damaged, or benefited until the permit is issued.

Subd. 5. Compensation. An appraiser may be paid on a per diem basis for each day the appraiser is necessarily engaged in the performance of duties and for actual and necessary expenses. The compensation shall be set by the managers, paid by the watershed district, and included in the cost of the project.

HIST: 1990 c 391 art 4 s 56; 1995 c 199 s 44,45



Section 103D.721 Determination of benefits and damages by managers.

103D.721 Determination of benefits and damages by managers.

Subdivision 1. Authority. The managers may, in their discretion, use the procedure in this section to determine benefits and damages.

Subd. 2. Determination. After the engineer's report is filed, the managers, with the assistance of the engineer, shall determine the benefits or damages to the property affected by the proposed project, including property owned by the state or a state agency, highways, and other property likely to be affected by the proposed improvement or that may be used or taken for construction, implementation, or maintenance.

Subd. 3. State property. For all watershed district projects, benefits and damages to property owned by the state or a state agency that is held and used for the purposes described in sections 103E.025 and 103E.315, subdivision 1, shall be determined using the procedure provided in sections 103E.025 and 103E.315, subdivision 1. If a state permit is required from the commissioner to construct the project, state land may not be taken, damaged, or benefited until the permit is issued.

Subd. 4. Water management assessment portion. The managers must determine the amount to be paid and generally assessed by the watershed district for the basic water management portion of the improvement projects.

HIST: 1990 c 391 art 4 s 57; 1995 c 199 s 46,47



Section 103D.725 Benefited property, determination.

103D.725 Benefited property, determination.

Subdivision 1. Appraisers' standards. If the proposed project includes the construction or improvement of a ditch, stream, river, or watercourse, or structures for the control or alleviation of damages from flood waters, the appraisers shall be governed by sections 103E.311 to 103E.321.

Subd. 2. Determination of benefits. In proceedings under this chapter, assessments for benefits shall be made based on the benefits to the property because of the project affecting the property. Benefited property must include:

(1) all property, including property owned by the state or a political subdivision receiving direct benefits, including assessments for drainage, recreation, commercial navigation, disposal of sewage or waste material, bank stabilization, flood control, land reclamation, prevention of siltation, control of erosion, and maintenance of lake levels;

(2) all property that is contributing water or is furnished an improved drainage outlet and all property that contributes waters that are stored, handled, or controlled by the proposed project;

(3) all property that is not receiving but needs drainage and that is furnishing waters handled or controlled by the proposed project;

(4) benefits to the state by reason of the improvement of lakes, streams, or other bodies of water as a place for propagation, protection, and preservation of fish and other forms of wildlife, that are assessable against the state to the extent and in the manner provided in section 84A.55, subdivision 9, and within the available appropriation;

(5) benefits to municipal corporations that occur to the property in the municipality generally and that may be in addition to special benefits to specific property within the municipality; and

(6) benefits that will result to property used for railway or other utility purposes.

HIST: 1990 c 391 art 4 s 58



Section 103D.729 Water management district.

103D.729 Water management district.

Subdivision 1. Water management district. A watershed district may establish a water management district or districts in the territory within the watershed, for the purpose of collecting revenues and paying the costs of projects initiated under section 103B.231, 103D.601, 103D.605, 103D.611, or 103D.730.

Subd. 2. Procedure. A watershed district may establish a water management district only by amendment to its plan in accordance with section 103D.411, or 103B.231 for watershed districts in the metropolitan area, and compliance with subdivisions 3 and 4. The amendment shall describe with particularity the territory or the area to be included in the water management district, the amount of the necessary charges, the methods used to determine charges, and the length of time the water management district will remain in force. After adoption the amendment shall be filed with the county auditor and county recorder of each county affected by the water management district. The water management district may be dissolved by the procedure prescribed for the establishment of the water management district.

Subd. 3. Notification. The managers shall, ten days prior to a hearing or decision on projects implemented under this section, provide notice to the city, town, or county within the affected area. The city, town, or county receiving notice shall submit to the managers concerns relating to the implementation of the project. The managers shall consider the concerns of the city, town, or county in the decision on the project.

Subd. 4. Resolution of disputes. Unresolved differences between local governments and the managers may be brought before the committee on dispute resolution under section 103B.101, subdivision 10. Within 45 days of receiving the request for dispute resolution, the committee must consider the concerns of the local government. The committee has 30 days after meeting to issue a recommendation to the board for final decision.

HIST: 1996 c 471 art 8 s 1



Section 103D.730 Storm water facilities.

103D.730 Storm water facilities.

(a) Any watershed district may build, construct, reconstruct, repair, enlarge, improve, or in any other manner obtain storm water systems, including mains, holding areas and ponds, and other appurtenances and related facilities for the collection and disposal of storm water, maintain and operate the facilities, and acquire by gift, purchase, lease, condemnation, or otherwise any and all land and easements required for that purpose.

(b) The authority granted is in addition to all other powers with reference to the facilities otherwise granted by the laws of this state or by this chapter.

HIST: 1996 c 471 art 8 s 2



Section 103D.731 Appraisers' report, examination.

103D.731 Appraisers' report, examination.

(a) The appraisers shall prepare an appraisers' report of the benefits and damages determined and file the report with the managers.

(b) After the appraisers' report is filed, the managers shall examine the report and determine whether:

(1) the report was made in conformity with the requirements of this chapter; and

(2) the total benefits are greater than the total estimated costs and damages.

(c) If the managers determine the appraisers' report is inadequate in any manner, the managers may return the report to the appraisers for further study and report.

HIST: 1990 c 391 art 4 s 59



Section 103D.735 Hearing on petition and reports.

103D.735 Hearing on petition and reports.

(a) The managers shall order a final hearing by 35 days after:

(1) the engineer's report is filed;

(2) the appraisers' report is filed; and

(3) the director's advisory report and the board's advisory report are filed or the time for that filing has expired.

(b) The order for a final hearing must set a time and place within the watershed district for a hearing upon the petition or resolution and reports.

HIST: 1990 c 391 art 4 s 60



Section 103D.741 Hearing notice.

103D.741 Hearing notice.

Subdivision 1. Published final hearing notice. The managers shall give notice by publication of the final hearing. The final hearing notice must contain:

(1) a statement of the pendency of the petition or resolution;

(2) the time and place for hearing;

(3) a statement that the engineer's report and appraisers' report, including the plans, have been filed with the managers and are subject to inspection;

(4) a brief description of the proposed project;

(5) a description of the properties benefited or damaged, the names of the owners of the properties, the public and other corporations affected by the project as shown by the engineer's report and appraisers' report or may include a map of the affected area in lieu of the names of the owners and of the descriptions of the properties affected by the project; and

(6) a statement requiring all parties interested in the proposed project to appear before the managers at the time and place designated in the final hearing notice to present objections, and to show why an order should not be made by the managers granting the petition, confirming the reports of the engineer and appraisers, and ordering the establishment and construction or implementation of the project.

Subd. 2. Mailed final hearing notice. (a) The managers shall give the final hearing notice by mail, within one week after the beginning of publication, to the director and to each person, corporation, and public body that owns property benefited or damaged by the proposed project as shown by the engineer's and appraisers' report.

(b) The mailed final hearing notice must contain:

(1) a brief description of the proposed project;

(2) a statement that the engineer's report and appraisers' report are on file with the managers and available for public inspection;

(3) the time and place of hearing; and

(4) a statement that the addressee's name appears as an affected party.

Subd. 3. Notice of property acquisition by watershed district. (a) If the watershed district must acquire the ownership of real property, the managers must record a notice of pendency of the watershed district's proceeding to acquire property in the office of county recorder of the county where the property is located before the appraisers' report is filed. The pendency notice must state the purpose for which the property is to be acquired.

(b) By 20 days before the final hearing, the final hearing notice, in addition to being given in the manner required in subdivisions 1 and 2, must be served on the owners of the property to be acquired, in the same manner as a summons in a civil action. In addition to the other requirements of the final hearing notice, the notice to property owners must:

(1) describe the property to be acquired;

(2) state by whom and for what purpose it is to be taken;

(3) give the names of all persons appearing of record or known to the managers to be the owners;

(4) state that benefits and damages have been determined; and

(5) state that the final hearing will be held by the managers at the time and place specified in the notice.

Subd. 4. Final hearing notice in more than one county. If a project affects the property in more than one county, separate final hearing notices must be prepared and published in each county affected showing only the general description of the proposed project and the names and descriptions of the property affected in the county or, instead of the names and descriptions, a map of the area affected in the county.

HIST: 1990 c 391 art 4 s 61; 1995 c 199 s 48



Section 103D.745 Final hearing.

103D.745 Final hearing.

Subdivision 1. Hearing. (a) At the time and place specified in the final hearing notice, the managers must hear all parties interested for and against the establishment of the proposed project and confirm the engineer's report and the appraisers' report.

(b) Questions about the proposed project including jurisdiction, sufficiency of the petition or resolution, practicability, and necessity shall be determined by evidence presented at the hearing. Findings made by the managers before the final hearing are not conclusive but are subject to further investigation, consideration, and determination at the final hearing.

Subd. 2. Modification of reports. (a) The managers may order and direct the modification of:

(1) the engineer's report within the scope of the watershed management plan for the watershed district;

(2) the assessment of benefits and damages; and

(3) amendment or change of the list of property reported as assessable for construction or implementation and maintenance.

(b) If the amended engineer's report and appraisers' report includes property not included in the original reports, the managers shall adjourn the hearing and have an amended notice published and mailed with the proper reference to all property as amended by the managers.

Subd. 3. Establishment of project. (a) The managers shall make findings, order and direct construction or implementation of the project, and confirm the engineer's report and the findings of the appraisers and the appraisers' report if, at the end of the final hearing, the managers find that the project will:

(1) be conducive to public health;

(2) promote the general welfare;

(3) be in compliance with this chapter; and

(4) result in benefits that will be greater than the cost of the construction or implementation and damages.

(b) The order may authorize the construction or implementation of the project as a whole or authorize different parts of the project to be constructed separately.

(c) The managers shall order the engineer to proceed with making the necessary surveys and preparing plans and specifications that are needed to construct the project and report the results of the surveys and plans to the managers.

Subd. 4. Recess until awarding contract. The final hearing shall be recessed until the engineer's report and the bids are received. The hearing may be recessed to allow compliance with section 103D.801 if it becomes applicable.

HIST: 1990 c 391 art 4 s 62; 1995 c 199 s 49,50



Section 103D.801 Procedure when contract is not let.

103D.801 Procedure when contract is not let.

If all of the bids received are for a price more than 30 percent greater than the engineer's estimate in the engineer's report, or for a price in excess of the benefits less damages and other costs, the managers shall follow the procedure described in section 103E.511.

HIST: 1990 c 391 art 4 s 63



Section 103D.805 Filing order of managers establishing project.

103D.805 Filing order of managers establishing project.

An order of the managers establishing the project and authorizing construction must immediately be filed with the secretary of the watershed district, and a certified copy of the order must be filed with the auditor of each county affected, the board, the commissioner, the director, the pollution control agency, and the commissioner of health.

HIST: 1990 c 391 art 4 s 64



Section 103D.811 Bids for construction.

103D.811 Bids for construction.

Subdivision 1. Call for bids. After an establishment order has been made by the managers directing the establishment of a project, the managers shall call for bids for the construction or implementation of the work and give notice by publication specifying the time and place when the bids will be opened for awarding a contract for the construction or implementation of the project. The contract may be awarded in sections or as a whole, as directed by the managers.

Subd. 2. Bid notice. A bid notice shall be published in at least one of the newspapers in the state where notices are usually published.

Subd. 3. Awarding of contract. (a) At a time and place specified in the bid notice, the managers may accept or reject any or all bids and may award the contract to the lowest responsible bidder. The bidder to whom the contract is to be awarded must give a bond, with ample security, conditioned by satisfactory completion of the contract.

(b) Bids must not be considered which in the aggregate exceed by more than 30 percent the total estimated cost of construction or implementation.

(c) The contract must be in writing and be accompanied by or refer to the plans and specifications for the work to be done as prepared by the engineer for the watershed district. The plans and specifications shall become a part of the contract.

(d) The contract shall be approved by the managers and signed by the president, secretary, and contractor.

HIST: 1990 c 391 art 4 s 65; 1995 c 199 s 51,52



Section 103D.815 Control of contracts.

103D.815 Control of contracts.

Subdivision 1. Managers' control of contracts. The managers have full control of contracts of the watershed district and matters pertaining to the contracts.

Subd. 2. Extension of contracts. If a contractor fails to complete a project within the time or in the manner specified in the contract, the managers may:

(1) extend the time for completion;

(2) refuse an extension of time;

(3) cancel the contract, readvertise, and award a new contract;

(4) require surety for the contractor to complete the project;

(5) proceed to have the contract otherwise completed at the expense of the contractor and the surety; or

(6) take other action with reference to the contract in the interest of the watershed district.

Subd. 3. Engineer's authority over contractor. Applicable provisions of chapter 103E govern the relations between the engineer and the contractor, including the examination and report of the engineer and the amount and time of payment.

Subd. 4. Expense record. (a) The managers shall keep an accurate account of all expenses incurred, including:

(1) the compensation of the engineer and the engineer's assistants;

(2) the compensation and expenses of the appraisers as provided in section 103D.715, subdivision 5;

(3) the compensation of the petitioners' attorney;

(4) the cost of petitioners' bond;

(5) the fees of all county officials necessitated by the project, which are in addition to all fees otherwise allowed by law; and

(6) the time and expenses of all employees of the watershed district, including the expenses of the managers, while engaged in an authorized project.

(b) Fees and expenses shall be audited, allowed, and paid upon the order of the managers and shall be charged to and be treated as a part of the cost of the project.

HIST: 1990 c 391 art 4 s 66



Section 103D.821 Damage to highway or bridge by passage of equipment.

103D.821 Damage to highway or bridge by passage of equipment.

Subdivision 1. Notice. If it is necessary to pass a dredge or other equipment through a bridge or grade of a highway or railroad owned by a corporation, county, town, or municipality, the managers shall give notice to the owner of the bridge or grade by 20 days before the removal so the bridge or grade may be removed temporarily to allow the passage of the equipment, or an agreement may be immediately entered into to allow the passage.

Subd. 2. Cost paid by watershed district. The owner of the bridge or grade shall keep an itemized account of the cost of removal and if necessary, of replacing of the bridge or grade. The actual cost must be paid by the watershed district.

Subd. 3. Managers may remove bridge or grade. If the owner of the bridge or grade refuses to provide for the passage of the equipment, the managers may remove the bridge or grade at the expense of the watershed district, interrupting traffic in the least degree consistent with good work and without delay or unnecessary damage.

Subd. 4. Owners liable for delay. If the managers are prevented from moving the equipment, the owner of the bridge or grade is liable for the damages resulting from the delay.

HIST: 1990 c 391 art 4 s 67



Section 103D.901 Assessments, levies.

103D.901 Assessments, levies.

Subdivision 1. Assessment. (a) After the managers file an approved assessment statement listing the property and corporations benefited or damaged or otherwise affected by a project with the auditor of an affected county, the auditor shall assess the amount specified in the assessment statement against the property, municipalities, or other corporations as specified in the pertinent provisions of chapter 103E.

(b) For a watershed district entirely within the metropolitan area, the auditor must mail an assessment notice to property owners and corporations benefited and damaged before the assessment is made under paragraph (a). The assessment notice must include:

(1) the amount to be specially assessed against the property;

(2) the right of the property owner to prepay the entire assessment and to whom prepayment must be made;

(3) whether partial prepayment of the assessment is authorized;

(4) the time within which prepayment may be made without interest being charged; and

(5) the rate of interest to be charged if the assessment is not prepaid within the required time period.

Subd. 2. County funding. After the assessment statement is filed with the auditor, the county board of each affected county shall provide funds to meet its proportionate share of the total cost of the project, as shown by the engineer's report and order of the managers. The county may issue bonds of the county in the manner provided by section 103E.635. If an improvement is to be constructed under section 103D.611, the provisions of section 103E.635 requiring the county board to award a contract for construction or implementation before issuing bonds is not applicable to bonds issued to provide the funds required to be furnished by this section.

Subd. 3. Levy and collection. (a) The respective county auditors and county treasurers shall levy and collect the amount shown in the tabular statement and lien as provided in sections 103E.601 to 103E.631.

(b) For a watershed district entirely within the metropolitan area, the auditor must mail an assessment notice to the owners of affected property as provided in subdivision 1, paragraph (b), before the assessment is levied. The assessment may be prepaid as provided in paragraphs (c) and (d).

(c) For a watershed district entirely within the metropolitan area, a property owner or corporation may prepay the entire assessment at any time before the first installment of the assessment is entered on the tax lists for the year with the interest that has accrued to the date of payment, except that interest may not be charged on an assessment that is prepaid within 30 days after the assessment notice is mailed.

(d) After the first installment of an assessment is entered on the tax list, a property owner or corporation may prepay the entire assessment remaining due before November 15 with interest accrued to December 31 of the year in which the prepayment is made.

(e) The money received by the treasurer of a county from the sale of bonds, assessments, or otherwise, for the benefit of the watershed district shall be accounted for by the auditor and paid to the treasurer of the watershed district.

Subd. 4. Assessment may not exceed benefits. (a) An assessment may not be levied against property or corporations benefited under this chapter in excess of the amount of benefits received as set by the order of the managers authorizing the construction or implementation of the project or subsequently determined on appeal.

(b) If the damages for a project financed by special assessment are awarded and confirmed, the managers must determine that the project's benefits exceed the total costs, including damages awarded.

(c) The managers shall amend the project's statement filed with the county auditor to reflect the amount of damages awarded.

Subd. 5. Damages paid before entering property. Before entering property for which damages were awarded to begin construction or implementation of the project, the managers shall pay the amount of damages awarded less any assessment against the property from the funds provided by the county board under subdivision 3. If the amount of damages is appealed, damages may not be paid until the final determination of the appeal.

HIST: 1990 c 391 art 4 s 68; 1995 c 199 s 53-55



Section 103D.905 Funds of watershed district.

103D.905 Funds of watershed district.

Subdivision 1. Generally. The money of a watershed district consists of the funds established in this section.

Subd. 2. Organizational expense fund. (a) An organizational expense fund, consisting of an ad valorem tax levy, shall not exceed 0.01596 percent of taxable market value, or $60,000, whichever is less. The money in the fund shall be used for organizational expenses and preparation of the watershed management plan for projects.

(b) The managers may borrow from the affected counties up to 75 percent of the anticipated funds to be collected from the organizational expense fund levy and the counties affected may make the advancements.

(c) The advancement of anticipated funds shall be apportioned among affected counties in the same ratio as the net tax capacity of the area of the counties within the watershed district bears to the net tax capacity of the entire watershed district. If a watershed district is enlarged, an organizational expense fund may be levied against the area added to the watershed district in the same manner as provided in this subdivision.

(d) Unexpended funds collected for the organizational expense may be transferred to the administrative fund and used for the purposes of the administrative fund.

Subd. 3. General fund. A general fund, consisting of an ad valorem tax levy, may not exceed 0.048 percent of taxable market value, or $250,000, whichever is less. The money in the fund shall be used for general administrative expenses and for the construction or implementation and maintenance of projects of common benefit to the watershed district. The managers may make an annual levy for the general fund as provided in section 103D.911. In addition to the annual general levy, the managers may annually levy a tax not to exceed 0.00798 percent of taxable market value for a period not to exceed 15 consecutive years to pay the cost attributable to the basic water management features of projects initiated by petition of a political subdivision within the watershed district or by petition of at least 50 resident owners whose property is within the watershed district.

Subd. 4. Bond fund. A bond fund consists of the proceeds of special assessments, storm water charges, loan repayments, and ad valorem tax levies pledged by the watershed district for the payment of bonds or notes issued by the watershed district. The bond fund is to be used for the payment of the principal of, premium or administrative surcharge, if any, and interest on the bonds and notes issued by the watershed district and for payments required to be made to the federal government under section 148(f) of the Internal Revenue Code of 1986, as amended through December 31, 1996.

Subd. 5. Construction or implementation fund. (a) A construction or implementation fund consists of:

(1) the proceeds of watershed district bonds or notes or of the sale of county bonds;

(2) construction or implementation loans from the pollution control agency under sections 103F.701 to 103F.761, or from any agency of the federal government; and

(3) special assessments, storm water charges, loan repayments, and ad valorem tax levies levied or to be levied to supply funds for the construction or implementation of the projects of the watershed district, including reservoirs, ditches, dikes, canals, channels, storm water facilities, sewage treatment facilities, wells, and other works, and the expenses incident to and connected with the construction or implementation.

(b) Construction or implementation loans from the pollution control agency under sections 103F.701 to 103F.761, or from an agency of the federal government may be repaid from the proceeds of watershed district bonds or notes or from the collections of storm water charges, loan repayments, ad valorem tax levies, or special assessments on properties benefited by the project.

Subd. 6. Preliminary fund. A preliminary fund consists of funds authorized to be provided. The preliminary fund is to be used for preliminary work on proposed works of the watershed district.

Subd. 7. Repair and maintenance funds. Repair and maintenance funds are established under section 103D.631, subdivision 2.

Subd. 8. Survey and data acquisition fund. (a) A survey and data acquisition fund is established and used only if other funds are not available to the watershed district to pay for making necessary surveys and acquiring data.

(b) The survey and data acquisition fund consists of the proceeds of a property tax that can be levied only once every five years. The levy may not exceed 0.02418 percent of taxable market value.

(c) The balance of the survey and data acquisition fund may not exceed $50,000.

(d) In a subsequent proceeding for a project where a survey has been made, the attributable cost of the survey as determined by the managers shall be included as a part of the cost of the work and the sum shall be repaid to the survey and data acquisition fund.

Subd. 9. Project tax levy. In addition to other tax levies provided in this section or in any other law, a watershed district may levy a tax:

(1) to pay the costs of projects undertaken by the watershed district which are to be funded, in whole or in part, with the proceeds of grants or construction or implementation loans under sections 103F.701 to 103F.761;

(2) to pay the principal of, or premium or administrative surcharge, if any, and interest on, the bonds and notes issued by the watershed district pursuant to section 103F.725; or

(3) to repay the construction or implementation loans under sections 103F.701 to 103F.761.

Taxes levied with respect to payment of bonds and notes shall comply with section 475.61.

HIST: 1990 c 391 art 4 s 69; 1995 c 199 s 56,57; 1997 c 231 art 2 s 2-4; 1Sp2001 c 5 art 3 s 4



Section 103D.911 Budget.

103D.911 Budget.

Subdivision 1. Hearing. (a) Before adopting a budget, the managers shall hold a public hearing on the proposed budget.

(b) The managers shall publish a notice of the hearing with a summary of the proposed budget in one or more newspapers of general circulation in each county consisting of part of the watershed district. The notice and summary shall be published once each week for two successive weeks before the hearing. The last publication shall be at least two days before the hearing.

Subd. 2. Adoption. On or before September 15 of each year, the managers shall adopt a budget for the next year and decide on the total amount necessary to be raised from ad valorem tax levies to meet the watershed district's budget.

HIST: 1990 c 391 art 4 s 70; 1994 c 416 art 1 s 2



Section 103D.915 Tax levy.

103D.915 Tax levy.

Subdivision 1. Certification to auditor. After adoption of the budget and no later than September 15, the secretary of the watershed district shall certify to the auditor of each county within the watershed district the county's share of the tax, which shall be an amount bearing the same proportion to the total levy as the net tax capacity of the area of the county within the watershed bears to the net tax capacity of the entire watershed district. The maximum amount of a levy may not exceed the amount provided in section 103D.905.

Subd. 2. Levy. The auditor of each county in the watershed district shall add the amount of a levy made by the managers to the other tax levies on the property of the county within the watershed district for collection by the county treasurer with other taxes. The county treasurer shall make settlement of the taxes collected with the treasurer of the watershed district in the same manner as other taxes are distributed to the other political subdivisions. The levy authorized by this section is in addition to other county taxes authorized by law.

HIST: 1990 c 391 art 4 s 71; 1994 c 416 art 1 s 3



Section 103D.921 District court to create preliminary fund.

103D.921 District court to create preliminary fund.

Subdivision 1. Petition. (a) If a petition has been filed with the managers for the construction or implementation of a project within the watershed district, the managers may file a petition with the district court in the county where the watershed district has its principal place of business asking that a preliminary expense fund be created for the watershed district.

(b) The managers may subsequently amend or supplement the petition if necessary. At least ten days' notice of a petition or amended or supplementary petition must be given to the auditor of each county affected by the proposed project.

(c) The preliminary fund must be of a size that is proportionate to the needs of the watershed district for preliminary work on the proposed project.

Subd. 2. Court order of amount. The district court after the hearing may designate the amount of the fund and set the proportionate amount that each county affected by the improvement shall pay, in proportion to the area in the county affected by the proposed project. The court shall order the auditor of each county to draw a warrant on the treasurer of the county for the payment of the amount specified in the order, payable to the treasurer of the watershed district. The sum advanced by the county shall be charged to the watershed district and must be repaid with interest as soon as the watershed district has funds for that purpose.

Subd. 3. Use of fund. The preliminary fund must be used by the managers for preliminary work. If the managers incur expenses for surveys or other preliminary work on a proposed project, all expenses connected with the work shall be included in the cost of construction or implementation of the proposed project. If construction or implementation of the project is authorized by the managers, the money advanced from the preliminary fund shall be repaid from assessments for the project.

Subd. 4. Appropriations from governmental bodies. The state, state agencies, and political subdivisions may appropriate money necessary to pay their proportionate share of the preliminary expenses, determined by the managers according to the benefits that will probably accrue from the proposed project.

Subd. 5. Preliminary fund. The district court may order a preliminary fund for all works of the watershed district instituted under section 103D.701.

HIST: 1990 c 391 art 4 s 72; 1995 c 199 s 58,59



Section 103D.925 Warrants.

103D.925 Warrants.

The managers may issue warrants of the watershed district to pay contracts for the construction or implementation of projects, ordinary general expenses, and expenses incurred in making repairs that have been approved by the managers, only if there are sufficient funds available for payment in the watershed district treasury.

HIST: 1990 c 391 art 4 s 73; 1995 c 199 s 60






Chapter 103E Drainage

Section 103E.005 Definitions.

103E.005 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Affected. "Affected" means benefited or damaged by a drainage system or project.

Subd. 3. Auditor. "Auditor" means the auditor of the county where the petition for a drainage project was properly filed.

Subd. 4. Board. "Board" means the board of commissioners of the county where the drainage system or project is located.

Subd. 5. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 6. Director. "Director" means the director of the division of waters in the department of natural resources.

Subd. 7. Dismissal of proceedings. "Dismissal of proceedings" means that the petition and proceedings related to the petition are dismissed.

Subd. 8. Ditch. "Ditch" means an open channel to conduct the flow of water.

Subd. 9. Drainage authority. "Drainage authority" means the board or joint county drainage authority having jurisdiction over a drainage system or project.

Subd. 10. Drainage lien. "Drainage lien" means a lien recorded on property for the costs of drainage proceedings and construction and interest on the lien, as provided under this chapter.

Subd. 11. Drainage project. "Drainage project" means a new drainage system, an improvement of a drainage system, an improvement of an outlet, or a lateral.

Subd. 12. Drainage system. "Drainage system" means a system of ditch or tile, or both, to drain property, including laterals, improvements, and improvements of outlets, established and constructed by a drainage authority. "Drainage system" includes the improvement of a natural waterway used in the construction of a drainage system and any part of a flood control plan proposed by the United States or its agencies in the drainage system.

Subd. 13. Engineer. "Engineer" means the engineer for a drainage project appointed by the drainage authority under section 103E.241, subdivision 1.

Subd. 14. Established. "Established" means the drainage authority has made the order to construct the drainage project.

Subd. 15. Lateral. "Lateral" means any drainage construction by branch or extension, or a system of branches and extensions, or a drain that connects or provides an outlet to property with an established drainage system.

Subd. 16. Municipality. "Municipality" means a statutory or home rule charter city or a town having urban powers under section 368.01, subdivision 1 or 1a.

Subd. 17. Notice by mail. "Notice by mail" means a notice mailed and addressed to each person entitled to receive the notice, if the address is known to the auditor or can be determined by the county treasurer of the county where the affected property is located.

Subd. 18. Owner. "Owner" means an owner of property or a buyer of property under a contract for deed.

Subd. 19. Passes over. "Passes over" means in reference to property that has a drainage project or system, the 40-acre tracts or government lots or property that is bordered by, touched by, or underneath the path of the proposed drainage project.

Subd. 20. Person. "Person" means an individual, firm, partnership, association, or private corporation.

Subd. 21. Political subdivisions. "Political subdivisions" means statutory and home rule charter cities, counties, towns, school districts, and other political subdivisions.

Subd. 22. Proceeding. "Proceeding" means a procedure under this chapter for or related to drainage that begins with filing a petition and ends by dismissal or establishment of a drainage project.

Subd. 23. Property. "Property" means real property.

Subd. 24. Publication. "Publication" means a notice published at least once a week for three successive weeks in a legal newspaper in general circulation in each county affected by the notice.

Subd. 25. Public health. "Public health" includes an act or thing that tends to improve the general sanitary condition of the community by drainage, relieving low wetland or stagnant and unhealthful conditions, or preventing the overflow of any property that produces or tends to produce unhealthful conditions.

Subd. 26. Public waters. "Public waters" has the meaning given in section 103G.005, subdivision 15.

Subd. 27. Public welfare or public benefit. "Public welfare" or "public benefit" includes an act or thing that tends to improve or benefit the general public, either as a whole or as to any particular community or part, including works contemplated by this chapter, that drain or protect roads from overflow, protect property from overflow, or reclaim and render property suitable for cultivation that is normally wet and needing drainage or subject to overflow.

Subd. 28. Road. "Road" means any road used by the public for transportation purposes.

HIST: 1990 c 391 art 5 s 1



Section 103E.011 Drainage authority powers.

103E.011 Drainage authority powers.

Subdivision 1. Generally. The drainage authority may make orders to:

(1) construct and maintain drainage systems;

(2) deepen, widen, straighten, or change the channel or bed of a natural waterway that is part of the drainage system or is located at the outlet of a drainage system;

(3) extend a drainage system into or through a municipality for a suitable outlet; and

(4) construct necessary dikes, dams, and control structures and power appliances, pumps, and pumping machinery as provided by law.

Subd. 2. Drainage of waterbasins and watercourses. A drainage authority may not drain a water body or begin work or activity regulated by the public waters work permit requirement under section 103G.245 in a watercourse until the commissioner determines that the water body or watercourse is not public waters. If a water body or watercourse is determined to be public waters, the drainage proceedings are subject to section 103G.215 relating to replacing public waters and the water bank program.

Subd. 3. Permission of commissioner for work in public waters; application. (a) The drainage authority must receive permission from the commissioner to:

(1) remove, construct, or alter a dam affecting public waters;

(2) establish, raise, or lower the level of public waters; or

(3) drain any portion of a public water.

(b) The petitioners for a proposed drainage project or the drainage authority may apply to the commissioner for permission to do work in public waters or for the determination of public waters status of a water body or watercourse.

Subd. 4. Flood control. The drainage authority may construct necessary dams, structures, and improvements and maintain them to impound and release flood water to prevent damage. The dams, structures, and improvements may be constructed with or without a drainage project. For a water body or watercourse that is not public waters the drainage authority may:

(1) lower or establish the level of water in the water body or watercourse to control flood waters;

(2) build structures and improvements to maintain a water body or watercourse for flood control or other public purposes; and

(3) construct dikes or dams in a water body to maintain water at the level designated by the drainage authority and to drain part of the water body.

Subd. 5. Use of external sources of funding. Notwithstanding other provisions of this chapter, a drainage authority may accept and use funds from sources other than, or in addition to, those derived from assessments based on the benefits of the drainage system for the purposes of wetland preservation or restoration or creation of water quality improvements or flood control. The sources of funding authorized under this subdivision may also be used outside the benefited area but must be within the watershed of the drainage system.

HIST: 1990 c 391 art 5 s 2; 2000 c 488 art 3 s 27



Section 103E.015 Considerations before drainage work is done.

103E.015 Considerations before drainage work is done.

Subdivision 1. Environmental and land use criteria. Before establishing a drainage project the drainage authority must consider:

(1) private and public benefits and costs of the proposed drainage project;

(2) the present and anticipated agricultural land acreage availability and use in the drainage project or system;

(3) the present and anticipated land use within the drainage project or system;

(4) flooding characteristics of property in the drainage project or system and downstream for 5-, 10-, 25-, and 50-year flood events;

(5) the waters to be drained and alternative measures to conserve, allocate, and use the waters including storage and retention of drainage waters;

(6) the effect on water quality of constructing the proposed drainage project;

(7) fish and wildlife resources affected by the proposed drainage project;

(8) shallow groundwater availability, distribution, and use in the drainage project or system; and

(9) the overall environmental impact of all the above criteria.

Subd. 2. Determining public utility, benefit, or welfare. In any proceeding to establish a drainage project, or in the construction of or other work affecting a public drainage system under any law, the drainage authority or other authority having jurisdiction over the proceeding must give proper consideration to conservation of soil, water, forests, wild animals, and related natural resources, and to other public interests affected, together with other material matters as provided by law in determining whether the project will be of public utility, benefit, or welfare.

HIST: 1990 c 391 art 5 s 3



Section 103E.021 Ditches must be planted with permanent grass.

103E.021 Ditches must be planted with permanent grass.

Subdivision 1. Spoil banks must be spread and grass planted. In any proceeding to establish, construct, improve, or do any work affecting a public drainage system under any law that appoints viewers to assess benefits and damages, the authority having jurisdiction over the proceeding shall order spoil banks to be spread consistent with the plan and function of the drainage system. The authority shall order that permanent grass, other than a noxious weed, be planted on the banks and on a strip 16-1/2 feet in width or to the crown of the leveled spoil bank, whichever is the greater, on each side of the top edge of the channel of the ditch. The acreage and additional property required for the planting must be acquired by the authority having jurisdiction.

Subd. 2. Reseeding and harvesting grass. The authority having jurisdiction over the repair and maintenance of the drainage system shall supervise all necessary reseeding. The permanent grass must be maintained in the same manner as other drainage system repairs. Harvest of the grass from the grass strip in a manner not harmful to the grass or the drainage system is the privilege of the fee owner or assigns. The county drainage inspector shall establish rules for the fee owner and assigns to harvest the grass.

Subd. 3. Agricultural practices prohibited. Agricultural practices, other than those required for the maintenance of a permanent growth of grass, are not permitted on any portion of the property acquired for planting.

Subd. 4. Compliance work by drainage authority. If a property owner does not bring an area into compliance with this section as provided in the compliance notice, the inspection committee or drainage inspector must notify the drainage authority. If a property owner does not bring an area into compliance after being notified under section 103E.705, subdivision 2, the drainage authority must issue an order to have the work performed to bring the property into compliance. After the work is completed, the drainage authority must send a statement of the expenses incurred to bring the property into compliance to the auditor of the county where the property is located and to the property owner.

Subd. 5. Collection of compliance expenses. (a) The amount of the expenses to bring an area into compliance with this section is a lien in favor of the drainage authority against the property where the expenses were incurred. The auditor must certify the expenses and enter the amount in the same manner as other drainage liens on the tax list for the following year. The amount must be collected in the same manner as real estate taxes for the property. The provisions of law relating to the collection of real estate taxes shall be used to enforce payment of amounts due under this section. The auditor must include a notice of collection of compliance expenses with the tax statement.

(b) The amounts collected under this subdivision must be deposited in the drainage system account.

HIST: 1990 c 391 art 5 s 4



Section 103E.025 Procedure for drainage project that affects state land or water area used for conservation.

103E.025 Procedure for drainage project that affects state land or water area used for conservation.

Subdivision 1. Areas subject to this section. If a land or water area owned by the state and held or used to protect or propagate wild animals, provide hunting or fishing for the public, or for any other purpose relating to the conservation, development, or use of soil, water, forests, wild animals, or related natural resources will be affected by any public project or proceeding for drainage under any law, all procedures relating to the project or proceeding are subject to this section, if applicable.

Subd. 2. Conditions to take or damage state land and water areas. (a) Any part of the state land or water area may be taken or damaged for a public project after payment of just compensation as provided by law and under the provisions of this subdivision.

(b) The authority having jurisdiction of the drainage project or proceeding shall first find and determine that there is public necessity for the taking or damage that is greater than the public interest in the purposes for which the affected land and water areas are held or used by the state.

(c) In determining the compensation to be paid for the taking or damage, the authority must give proper consideration to the value of the land and water area for the purposes it is held or used by the state and other material elements of value.

(d) Public waters may not be taken, damaged, or impaired except as otherwise expressly authorized by law, and a provision of any other law for the protection or conservation of public waters may not be abridged or superseded by this subdivision.

Subd. 3. Considerations in determining benefits. In determining benefits to the state land or water area in any proceeding to levy assessments or offset benefits against damages, proper consideration must be given to the value of the area for the purpose it is held or used by the state, with other material elements of value.

Subd. 4. Amounts paid to state. Any amounts paid to the state for taking or damaging the state land or water area in a proceeding must be credited to the proper account for acquisition, development, or maintenance of the areas, and the amount is appropriated to the commissioner for those purposes to remain available until expended.

Subd. 5. Money to pay assessments. Assessments for benefits made against the state land or water area in a proceeding must be paid out of money appropriated and available to pay assessments as provided by law.

HIST: 1990 c 391 art 5 s 5



Section 103E.031 Connection with drains in adjoining states.

103E.031 Connection with drains in adjoining states.

Subdivision 1. Procedure. If it is necessary to construct a drainage project at or near the boundary between this state and another state or country and the work cannot be done in a proper manner without extending the drainage project into the adjoining state or country, the drainage authority may join with the board or tribunal of the adjoining state or country having jurisdiction to plan and construct public drainage systems. The drainage authority in this state may enter into contracts or arrangements with the board or tribunal of the adjoining state or country to construct the drainage project. The proceeding and construction related to property in this state and, as applicable, the drainage authority in relation to the joint drainage work, are governed by this chapter.

Subd. 2. Payment of costs. The adjoining county or district in another state or country must pay its proper share of the necessary costs of the construction of any drainage work including damages. If the benefits to property in the adjoining state or country are not sufficient to pay all the costs of construction of the drainage project in that state or country, including damages, the drainage authority may authorize or direct the affected counties to contribute sufficient funds to complete the construction of the drainage project in the adjoining state or country, if the construction will be of sufficient benefit to the affected property in this state to warrant the contribution.

HIST: 1990 c 391 art 5 s 6



Section 103E.035 Defective notice.

103E.035 Defective notice.

If notice is required under this chapter and proper notice has been given to some parties but the notice is defective or not given to other parties, the drainage authority has jurisdiction of all parties that received proper notice. The proceedings may be continued by order of the drainage authority for the time necessary to publish, post, or mail a new notice. The new notice needs only be given to those not properly notified by the first notice.

HIST: 1990 c 391 art 5 s 7



Section 103E.041 Personal service in lieu of other methods of notice.

103E.041 Personal service in lieu of other methods of notice.

If notice is to be given under this chapter, personal service at least ten days before the date of hearing may be given in lieu of the manner provided. The notice must be served in the manner provided for the service of summons in a civil action in district court.

HIST: 1990 c 391 art 5 s 8



Section 103E.043 Informal meetings.

103E.043 Informal meetings.

A drainage authority may hold informal meetings in addition to the meetings and hearings required in this chapter to inform persons affected by the drainage system about the drainage proceedings and provide a forum for informal discussions.

HIST: 1990 c 391 art 5 s 9



Section 103E.045 Failure of drainage authority to attend hearings.

103E.045 Failure of drainage authority to attend hearings.

If an order has been made and notice for a hearing given under this chapter, and the drainage authority does not appear at the time and place specified for any reason, the auditor shall continue the hearing to a date set by the auditor. The auditor shall notify the drainage authority of the continuance and the date of hearing. The jurisdiction is continued until the date set by the auditor.

HIST: 1990 c 391 art 5 s 10



Section 103E.051 Defective proceedings.

103E.051 Defective proceedings.

(a) A party may not take advantage of an error in a drainage proceeding or an informality, error, or defect appearing in the record of the proceeding or construction, unless the party complaining is directly affected. The modification of the benefits or damages to any property, or the enjoining of collection of any assessment, does not affect any other property or the collection of any assessment on other property.

(b) If a drainage project has been established and a contract awarded in good faith, without collusion, and at a reasonable price:

(1) a defect or lack of notice in awarding, making, or executing the contract does not affect the enforcement of an assessment; and

(2) if the contract is performed in good faith in whole or in part, a defect does not invalidate the contract.

HIST: 1990 c 391 art 5 s 11



Section 103E.055 Reimbursement of cost of former surveys when used later.

103E.055 Reimbursement of cost of former surveys when used later.

If after a proceeding has begun a survey has been made and a proceeding to establish a drainage project has been dismissed or the drainage project has not been established, and if all or a part of the former survey is used by the engineer for a drainage proceeding in the same area, the amount saved in the subsequent proceedings must be paid to the proper parties according to this section. If the parties who paid the expense of the former survey make a petition, the drainage authority shall:

(1) determine the amount of benefit that was derived by the subsequent proceedings from the former survey;

(2) order the amount of the benefit to be paid to the proper parties; and

(3) charge the amount paid as a cost of the subsequent drainage proceeding.

HIST: 1990 c 391 art 5 s 12



Section 103E.061 Right of entry.

103E.061 Right of entry.

In proceedings under this chapter, the engineer, the engineer's assistants, the viewers, and the viewers' assistants may enter any property to make a survey, locate a drain, examine the property, or estimate the benefits and damages.

HIST: 1990 c 391 art 5 s 13



Section 103E.065 Drainage inspectors.

103E.065 Drainage inspectors.

In counties where constructed drainage systems have an aggregate cost of more than $50,000, the board shall appoint a competent person as county drainage inspector. The inspector may be the county highway engineer. The inspector shall examine the drainage systems designated by the board. The board shall specify the appointment period and compensation.

HIST: 1990 c 391 art 5 s 14



Section 103E.071 County attorney.

103E.071 County attorney.

The county attorney shall represent the county in all drainage proceedings and related matters without special compensation. A county attorney, the county attorney's assistant, or any attorney associated with the county attorney in business, may not otherwise appear in any drainage proceeding for any interested person.

HIST: 1990 c 391 art 5 s 15



Section 103E.075 Obstruction of drainage system.

103E.075 Obstruction of drainage system.

Subdivision 1. Notification to responsible party. If the board determines that a drainage system has been obstructed, including by the installation of bridges or culverts of insufficient hydraulic capacity, the board shall notify the person or public authority responsible for the obstruction as soon as possible and direct the responsible party to remove the obstruction or show the board why the obstruction should not be removed. The board must set a time and location in the notice for the responsible person to appear before the board.

Subd. 2. Obstruction on private property. If the obstruction is on private property, the owner is responsible for the obstruction unless the owner proves otherwise. The owner must be notified by certified mail at least ten days before the hearing.

Subd. 3. Obstruction hearing. The board shall hear all interested parties and if the board determines that the drainage system has been obstructed by a person or public authority, the board shall order the obstruction removed by the responsible party within a reasonable time set in the order. If the obstruction is not removed by the prescribed time, the board shall have the obstruction removed and the auditor shall make a statement of the removal cost. The statement must be filed in the county recorder's office as a lien on the property where the obstruction is located or against the responsible party. The lien must be enforced and collected as liens for drainage repairs under this chapter, except that a lien may not be filed against private property if the board determines that the owner of the property is not responsible for the obstruction. The lien may be enforced against the responsible party by civil action.

HIST: 1990 c 391 art 5 s 16



Section 103E.081 Crimes related to drainage systems; penalties.

103E.081 Crimes related to drainage systems; penalties.

Subdivision 1. Unauthorized drain outletting into drainage system. A person may not cause or construct a drain that outlets into a lawfully constructed drainage system except as provided in this chapter.

Subd. 2. Obstruction or damage of a drainage system. A person may not willfully obstruct or damage a drainage project or system.

Subd. 3. Altering engineer's marking of stakes. A person may not willfully change the location or alter markings of stakes set by the engineer in a drainage project or system.

Subd. 4. Penalty. Violation of this section is a misdemeanor.

HIST: 1990 c 391 art 5 s 17



Section 103E.085 Enforcement.

103E.085 Enforcement.

Subdivision 1. Warrants and arrests. An enforcement officer, as defined in section 97A.015, subdivision 18, may execute and serve warrants, and arrest persons detected in actual violation of sections 103E.005 to 103E.811 as provided in sections 97A.205 and 97A.211.

Subd. 2. Prosecution. The county attorney shall prosecute all criminal actions arising under this chapter.

HIST: 1990 c 391 art 5 s 18



Section 103E.091 Appeals.

103E.091 Appeals.

Subdivision 1. Grounds for appeal. A party may appeal to the district court from a recorded order of a drainage authority made in a drainage proceeding that determines:

(1) the amount of benefits;

(2) the amount of damages;

(3) fees or expenses allowed; or

(4) whether the environmental and land use requirements and criteria of section 103E.015, subdivision 1, are met.

Subd. 2. Procedure for appeals related to benefits and damages. (a) A person who appeals the amount of benefits or damages may include benefits and damages affecting property not owned by the appellant. Notice of the appeal must be served to the auditor and to the owner or occupant of property included in the appeal or to the attorney representing the property owner in the proceedings.

(b) The appellant must file a notice of appeal with the auditor within 30 days after the order to be appealed is filed. The notice must state the particular benefits or damages appealed and the basis for the appeal. Within 30 days after the notice is filed, the auditor must file the original notice with the court administrator of the district court.

Subd. 3. Procedure for appeal related to allowance of fees or expenses. An appeal related to the allowance of fees or expenses may be to the district court of any county where the affected property is located. The appeal must be made within 30 days after the order allowing or disallowing the claim and is governed as applicable by the provisions of subdivision 4.

Subd. 4. Appeal trial. (a) The issues in the appeal are entitled to a trial by a jury in the district court of the county where the drainage proceeding was pending.

(b) At the request of the appellant, the trial must be held at the district court of the county where the affected property is located. The court administrator of the district court where the appeal is first filed shall make, certify, and file with the court administrator of the district court of the county where the trial is transferred, a transcript of the papers and documents on file in the court administrator's office in the proceedings related to the matters of the appeal. After the final determination of the appeal, the court administrator of the district court that tried the appeal shall certify and return the verdict to the district court of the county where the drainage proceedings were filed.

(c) The appeal shall take precedence over all other civil court matters. If there is more than one appeal to be tried in one county, the court may, on its own motion or the motion of an interested party, consolidate two or more appeals and try them together, but the rights of the appellants must be determined separately. If the appellant does not prevail, the cost of the trial must be paid by the appellant.

(d) The court administrator of the district court where the appeal is filed shall file a certified copy of the final determination of the appeal with the auditor of the affected counties.

Subd. 5. Effect of determination. For all appeals, the amount awarded by the jury as a determination of the issue appealed shall replace the amount that was appealed.

HIST: 1990 c 391 art 5 s 19



Section 103E.095 Appeal from orders dismissing or establishing drainage systems.

103E.095 Appeal from orders dismissing or establishing drainage systems.

Subdivision 1. Notice of appeal. A party may appeal an order made by the board that dismisses drainage proceedings or establishes or refuses to establish a drainage project to the district court of the county where the drainage proceedings are pending. The appellant must serve notice of the appeal to the auditor within 30 days after the order is filed. After notice of the appeal is served, the appeal may be brought to trial by the appellant or the drainage authority after notifying the other party at least ten days before the trial date.

Subd. 2. Trial. The appeal must be tried by the court without a jury. The court shall examine the entire drainage proceeding and related matters and receive evidence to determine whether the findings made by the board can be sustained. At the trial the findings made by the board are prima facie evidence of the matters stated in the findings, and the board's order is prima facie reasonable. If the court finds that the order appealed is lawful and reasonable, it shall be affirmed. If the court finds that the order appealed is arbitrary, unlawful, or not supported by the evidence, it shall make an order, justified by the court record, to take the place of the appealed order, or remand the order to the board for further proceedings. After the appeal has been determined by the court, the board shall proceed in conformity with the court order.

Subd. 3. Determination of benefits and damages after court order. If the order establishing a drainage project is appealed, the trial of appeals related to benefits or damages in the drainage proceeding must be stayed until the establishment appeal is determined. If the order establishing the drainage project is affirmed, appeals related to benefits and damages must then be tried.

Subd. 4. Procedure if appeal order establishes drainage project. If an order refusing to establish a drainage project is appealed, and the court, by order, establishes the drainage project, the auditor shall give notice by publication of the filed order. The notice is sufficient if it refers to the drainage project or system by number or other descriptive designation, states the meaning of the order, and states the date the court order was filed. A person may appeal the establishment order to the district court as provided in this section.

Subd. 5. Appeal of appellate order. A party aggrieved by a final order or judgment rendered on appeal to the district court may appeal as in other civil cases. The appeal must be made and perfected within 30 days after the filing of the order or entry of judgment.

HIST: 1990 c 391 art 5 s 20



Section 103E.097 Payment of attorney fees on appeal.

103E.097 Payment of attorney fees on appeal.

If the commissioner of natural resources is a party making an appeal under section 103E.091 or 103E.095 and the commissioner does not prevail on the issues appealed, the court may award attorney fees to the party prevailing on the appeal. If more than one issue is appealed and the commissioner prevails on some issues and does not prevail on others, the court shall determine the amount of the attorney fee to be awarded.

HIST: 1990 c 391 art 5 s 21



Section 103E.101 Drainage proceeding and construction records.

103E.101 Drainage proceeding and construction records.

Subdivision 1. Documents are public records. All maps, plats, charts, drawings, plans, specifications, and other documents that have been filed, received in evidence, or used in connection with a drainage proceeding or construction are subject to the provisions on public records in section 15.17.

Subd. 2. Record requirements. All maps, plats, profiles, plans, and specifications prepared and used in relation to a proceeding must:

(1) be uniform;

(2) have each sheet bound and marked to identify the proceeding by the drainage project and system number;

(3) show the name of the person preparing the sheet;

(4) show the date the sheet was prepared; and

(5) conform to rules and standards prescribed by the director of the division of waters.

Subd. 3. Index of proceedings and records. The auditor shall keep all orders, exhibits, maps, charts, profiles, plats, plans, specifications, and records of the proceedings. These records may not be removed except when the board makes a written order to remove them. The auditor shall keep an accurate index of the proceedings and related documents in a bound book.

Subd. 4. Engineer's documents. All original plats, profiles, records, and field books made by the engineer during the proceedings or the construction of a drainage project are public records and the property of the drainage authority. These public records must be filed with the auditor under the direction of the drainage authority when construction is completed or when the engineer stops acting for the drainage project, whichever is earlier.

Subd. 5. Filing and storage facilities. County boards shall provide the auditor with necessary filing and storage facilities to protect the files and records of all proceedings. The county boards may provide for the copying and filing of the documents and records of proceedings by photographic devices as provided for public records under section 15.17. In the event of loss of the originals, the photographic copies are originals after authentication by the auditor.

Subd. 6. Records are prima facie evidence. The record of proceedings under this chapter and of orders made by the drainage authority or the district court in the proceedings, or a certified copy of a record or order, is prima facie evidence of the facts stated in the record or order and of the regularity of all proceedings prior to the making of the order.

HIST: 1990 c 391 art 5 s 22



Section 103E.105 Advice about drainage questions.

103E.105 Advice about drainage questions.

The director shall provide advice to a drainage authority or engineer, upon request, about engineering questions or problems in connection with a drainage project or drainage system.

HIST: 1990 c 391 art 5 s 23



Section 103E.111 Field surveys and investigations by director.

103E.111 Field surveys and investigations by director.

Subdivision 1. Authorization. If a field survey or investigation of a drainage project or drainage system is determined to be necessary by the director or is requested in writing by the drainage authority, the director may conduct the survey or investigation.

Subd. 2. Costs if requested by drainage authority. If the field survey or investigation is made at the request of a drainage authority, the cost must be reported to the drainage authority and paid by the drainage authority as a drainage project or drainage system expense.

HIST: 1990 c 391 art 5 s 24



Section 103E.115 Hydrological and drainage information.

103E.115 Hydrological and drainage information.

(a) The director may prepare and publish: (1) runoff data; (2) information about the capacity of drain tile and ditches; (3) specifications for drain tile, ditches, and ditch construction; and (4) standard procedural forms for public ditch proceedings.

(b) The director may furnish the information to engineers and drainage authorities for their advice and information.

HIST: 1990 c 391 art 5 s 25



Section 103E.121 Drain tile manufacturing studies.

103E.121 Drain tile manufacturing studies.

Subdivision 1. Drain tile investigations. The director may:

(1) investigate the methods used in the manufacture of drain tile;

(2) determine the causes of drain tile failure; and

(3) conduct research and experimentation to improve the quality of drain tile.

Subd. 2. Manufacturing investigations and tests. The director may make inspections and tests of manufacturing processes and materials used and the resultant product of a manufacturing plant in the state where drain tile is made and sold to drainage authorities or the general public. The director, or an authorized agent of the director, must have free access to manufacturing plants of drain tile sold in this state for inspections and tests.

Subd. 3. Distribution of information. The results of inspections and tests must be made public for drainage authorities, engineers, tile manufacturers, and others interested in the use of drain tile.

HIST: 1990 c 391 art 5 s 26



Section 103E.202 Petitions.

103E.202 Petitions.

Subdivision 1. Applicability. This section applies to a petition for a drainage project and a petition for repair.

Subd. 2. Signatures on petition. (a) A petition must be signed by a requisite number of owners of 40-acre tracts or government lots and property that the drainage project described in the petition passes over, or by the property owners of the required percentage of the property area determined by the total and percentage of area of 40-acre tracts or government lots that the proposed drainage project passes over, excluding areas in and holders of easements for utilities and roads. A petition may be signed by the commissioner of transportation or by a political subdivision if the property is in their jurisdiction and is passed over by the proposed drainage project.

(b) Each separate parcel of property counts as one signature but the petition must be signed by all owners of the parcel to count as a signature. The signature of each entity regardless of the number of parcels of property owned counts as one signature on the petition.

(c) Paragraph (a) does not apply to a petition for an improvement of an outlet.

Subd. 3. Withdrawal of a petitioner. After a petition has been filed, a petitioner may not withdraw from the petition except with the written consent of all other petitioners on the filed petition.

Subd. 4. Filing petition and bond. A petition for a drainage project and a bond must be filed with the auditor. If a drainage system is within two or more counties, the petition must be filed with the auditor of the county with the greatest area of property that the proposed drainage project passes over.

Subd. 5. Petitioners' bond. One or more petitioners must file a bond with the petition for at least $10,000 that is payable to the county where the petition is filed, or for a petition for a proposed joint county drainage system or a petition for a drainage project affecting a joint county drainage system, the bond must be payable to all of the counties named in the petition. The bond must have adequate surety and be approved by the county attorney where the petition is filed. The bond must be conditioned to pay the costs incurred if the proceedings are dismissed or a contract is not awarded to construct the drainage system proposed in the petition.

Subd. 6. Expenses not to exceed bond. The costs incurred before the proposed drainage project is established may not exceed the amount of the petitioners' bond. A claim for expenses greater than the amount of the bond may not be paid unless an additional bond is filed. If the drainage authority determines that the cost of the proceeding will be greater than the petitioners' bond before the proposed drainage project is established, the drainage authority must require an additional bond to cover all costs to be filed within a prescribed time. The proceeding must be stopped until the additional bond prescribed by the drainage authority is filed. If the additional bond is not filed within the time prescribed, the proceeding must be dismissed.

HIST: 1990 c 391 art 5 s 27



Section 103E.212 New drainage system projects.

103E.212 New drainage system projects.

Subdivision 1. Procedure. To establish a new drainage system under this chapter, the petitioners and drainage authority must proceed according to this section and the provisions applicable to establishment of drainage projects.

Subd. 2. Signatures on petition. The petition for a new drainage system must be signed by a majority of the owners of the property that the proposed drainage system described in the petition passes over, or by the property owners of at least 60 percent of the area that the proposed new drainage system passes over.

Subd. 3. Petition requirements. The petition must:

(1) describe the 40-acre tracts or government lots and property where the proposed new drainage system passes over, including names and addresses of the property owners from records in the county assessor's office;

(2) describe the starting point, the general course, and the terminus of the proposed drainage system;

(3) state why the proposed drainage system is necessary;

(4) state that the proposed drainage system will benefit and be useful to the public and will promote public health; and

(5) state that the petitioners will pay all costs of the proceedings if the proceedings are dismissed or the contract for the construction of the proposed drainage system is not awarded.

HIST: 1990 c 391 art 5 s 28



Section 103E.215 Improvement of drainage system.

103E.215 Improvement of drainage system.

Subdivision 1. Procedure. The procedure in this section must be used to improve an established and constructed drainage system.

Subd. 2. Definition. In this section "improvement" means the tiling, enlarging, extending, straightening, or deepening of an established and constructed drainage system including construction of ditches to reline or replace tile and construction of tile to replace a ditch.

Subd. 3. Limit of extension. An improvement may only extend a drainage system downstream to a more adequate outlet and the extension may not exceed one mile.

Subd. 4. Petition. (a) A petition must be signed by:

(1) at least 26 percent of the owners of the property affected by the proposed improvement;

(2) at least 26 percent of the owners of property that the proposed improvement passes over;

(3) the owners of at least 26 percent of the property area affected by the proposed improvement; or

(4) the owners of at least 26 percent of the property area that the proposed improvement passes over.

(b) The petition must be filed with the auditor or, for a drainage system in more than one county, with the auditor of the county having the largest area of property the improvement would be located on.

(c) The petition must:

(1) designate the drainage system proposed to be improved by number or another description that identifies the drainage system;

(2) state that the drainage system has insufficient capacity or needs enlarging or extending to furnish sufficient capacity or a better outlet;

(3) describe the starting point, general course, and terminus of any extension;

(4) describe the improvement, including the names and addresses of owners of the 40-acre tracts or government lots and property that the improvement passes over;

(5) state that the proposed improvement will be of public utility and promote the public health; and

(6) contain an agreement by the petitioners that they will pay all costs and expenses that may be incurred if the improvement proceedings are dismissed.

Subd. 5. Subsequent proceedings. When a petition and the bond required by section 103E.202 are filed, the auditor shall present the petition to the board at its next meeting or, for a joint county drainage system, to the joint county drainage authority within ten days after the petition is filed. The drainage authority shall appoint an engineer to examine the drainage system and make an improvement report. The improvement proceedings must be conducted under this chapter as provided for the original proceedings for the establishment of a drainage project. The benefits and damages determined must be as a result of the proposed improvement. Assessments for the repair of the improvement must be based on the benefits determined for the improvement.

Subd. 6. Petition for separable part of the drainage system needing repair. (a) If the existing drainage system needs repair and the petition for the improvement is for a separable part only of the existing drainage system, the engineer may include in the detailed survey report a statement showing the proportionate estimated cost of the proposed improvement required to repair the separable part of the existing system and the estimated proportionate cost of the added work required for the improvement. The notice of hearing on the detailed survey report must be given by publication and mailing to all persons owning property affected by the existing drainage system. The hearing may be held at the same time and location as the establishment hearing for the improvement.

(b) At the hearing, if the drainage authority determines that only a separable portion of the existing drainage system will be improved and that the portion needs repair, the drainage authority shall determine and assess, by order, the proportionate cost of the improvement that would be required to repair the separable portion of the drainage system to be improved. The order must direct that:

(1) the repair portion is allocated as repairs and assessed against all property benefited by the entire drainage system, as provided by section 103E.731; and

(2) the balance of the cost of the improvement is assessed in addition to the repair assessment against the property benefited by the improvement.

HIST: 1990 c 391 art 5 s 29



Section 103E.221 Improvement of outlets.

103E.221 Improvement of outlets.

Subdivision 1. Conditions for improvement of outlets. If a public or private proposed drainage project or existing drainage system has waters draining into an existing drainage system, watercourse, or body of water, and the construction or proposed construction of the drainage project causes an overflow of the existing drainage system, watercourse, or body of water on adjoining property, an affected county or the owners of the overflowed property may start outlet improvement proceedings under this section.

Subd. 2. Petition. (a) A petition must be signed by the board of an affected county, by at least 26 percent of the owners of adjoining overflowed property, or by the owners of at least 26 percent of the area of the overflowed property. The petition must:

(1) describe the property that has been or is likely to be overflowed including the names and addresses of the property owners from records in the county assessor's office;

(2) state in general terms by number or otherwise the drainage systems that have caused or are likely to cause the overflow;

(3) describe the location of the overflowed drainage system, watercourse, or body of water and the outlet;

(4) show the necessity of the improvement by enlarging the system or controlling the waters by off-take ditches, additional outlets, or otherwise;

(5) show that the outlet improvement will protect the adjoining property from overflow;

(6) state that the improvement will be of public benefit and utility and improve the public health; and

(7) state that the petitioners will pay all costs incurred if the proceedings are dismissed or a contract for construction of the outlet improvement is not awarded.

(b) The petitioners, except for a petition made by the board, shall give the required bond.

Subd. 3. Filing of petition. The petition shall be filed with the county auditor. If the board makes the petition, it must be addressed to the drainage authority and filed with the auditor. If part of the improvement or the overflowed property is located in more than one county, the petition must be filed with the auditor of the county with the greatest affected area.

Subd. 4. Jurisdiction of drainage authority. After the petition is filed, the board or joint county drainage authority where the petition is filed has jurisdiction of the petition, the improvement, the affected property, and all proceedings for the establishment and construction of the outlet improvement and the assessment of property benefited by the outlet improvement, as provided for establishment and construction of a drainage project under this chapter.

Subd. 5. Preliminary survey report requirements. In the preliminary survey report, the engineer shall show the existing or proposed drainage projects or systems that cause the overflow, the property drained or to be drained by the drainage project, and the names of affected property owners.

Subd. 6. Benefited property to be determined by viewers. If, after the preliminary survey report hearing, a detailed survey is ordered and viewers are appointed, the viewers shall determine and report the benefits to all property from the outlet improvement including property drained or to be drained by the existing drainage system and proposed drainage project.

HIST: 1990 c 391 art 5 s 30



Section 103E.225 Laterals.

103E.225 Laterals.

Subdivision 1. Petition. (a) Persons that own property in the vicinity of an existing drainage system may petition for a lateral that connects their property with the drainage system. The petition must be signed by at least 26 percent of the owners of the property or by the owners of at least 26 percent of the area of the property that the lateral passes over. The petition must be filed with the auditor, or for property in more than one county, the petition must be filed with the auditor of the county with the largest property area to be passed over by the lateral. The petition must:

(1) describe in general terms the starting point, general course, and terminus of the proposed lateral;

(2) describe the property traversed by the lateral including the names and addresses of the property owners from records in the county assessor's office;

(3) state the necessity to construct the lateral;

(4) state that, if constructed, the lateral will be of public benefit and utility and promote the public health;

(5) request that the lateral be constructed and connected with the drainage system; and

(6) provide that the petitioners will pay all costs incurred if the proceedings are dismissed or if a contract for the construction of the lateral is not awarded.

(b) The petitioners shall give the bond required by section 103E.202, subdivision 5.

Subd. 2. Establishment procedure. After the petition is filed, the procedure to establish and construct the lateral is the same as that provided in this chapter to establish a drainage project.

Subd. 3. Authority necessary for property not assessed. A lateral may not be constructed to drain property that is not assessed benefits for the existing drainage system until express authority for the use of the existing drainage system as an outlet for the lateral has been obtained under section 103E.401.

HIST: 1990 c 391 art 5 s 31



Section 103E.227 Impounding and diversion of drainage system waters.

103E.227 Impounding and diversion of drainage system waters.

Subdivision 1. Petition. (a) To conserve and make more adequate use of our water resources, a person, public or municipal corporation, governmental subdivision, the state or a department or agency of the state, the commissioner of natural resources, and the United States or any of its agencies, may petition for the installation of dams or other control works in drainage ditch systems to impound or divert waters for beneficial use. The petition must be directed to the drainage authority where the drainage system is located.

(b) The petition must contain the location of the installation, plans, and specifications for the proposed structure and a map of the areas likely to be affected by the impoundment or diversion.

(c) The petitioner shall agree to be responsible for the cost of installation and construction of the structure.

(d) The petition must also be accompanied by a public waters work permit or a water use permit from the commissioner of natural resources if required under chapter 103G.

Subd. 2. Bond. (a) Upon filing the petition, the petitioners shall file a bond as provided in section 103E.202.

(b) A bond is not required if the petition is filed by the state, a state agency or department, the commissioner of natural resources, the United States or any of its agencies, or a municipality.

Subd. 3. Procedure to establish project. (a) After receiving the petition, bond, and permit, if required, the drainage authority must appoint an engineer to investigate the effect of the proposed installation and file a report of findings.

(b) After filing of the engineer's report, notice must be given and a public hearing held as provided in section 103E.261.

(c) If from the hearing it appears from the engineer's report and other evidence presented that the installation will be of a public or private benefit and that it will not impair the utility of the ditch or deprive affected land owners of its benefit, the drainage authority shall make an order modifying the drainage system and issue a permit authorizing its installation.

Subd. 4. Flowage easements required. Before installing or constructing an impoundment or diversion, the petitioner shall obtain rights-of-way and flowage easements from owners of land to be affected by it.

Subd. 5. Assessment of maintenance and repair costs. The order of the drainage authority modifying the drainage system must provide that construction and later maintenance and repairs of the drainage system modification and installation must be done by the petitioner without assessment of the cost to the property owners previously within the drainage system.

HIST: 1990 c 391 art 5 s 32



Section 103E.231 Dismissal or delay of proceedings by petitioners.

103E.231 Dismissal or delay of proceedings by petitioners.

Subdivision 1. Dismissal. (a) A proceeding under this chapter may be dismissed by a majority of the petitioners if they own at least 60 percent of the area owned by all of the petitioners as described in the petition.

(b) The proceeding may be dismissed at any time before the proposed drainage project is established after payment of the cost of the proceeding. If the costs cannot be collected, each and all petitioners are liable for unpaid assessments. The drainage authority shall determine and assess the cost of the proceeding against the persons liable. After the proceeding is dismissed any other action on the proposed drainage project must begin with a new petition.

Subd. 2. Delay. The drainage authority may delay drainage proceedings and drainage project construction under this chapter if a majority of the petitioners petition for a delay and the drainage authority holds a hearing on the petition. The delay may be for a period determined by the drainage authority. The drainage authority shall determine the cost of the proceedings up to the time the proceedings are delayed and when the costs are to be paid. The costs may include interest on the costs due.

HIST: 1990 c 391 art 5 s 33



Section 103E.235 Drainage system in two or more counties.

103E.235 Drainage system in two or more counties.

Subdivision 1. Designation. A petition for a proposed drainage project in two or more counties must be designated as a joint county drainage system with a number assigned by the auditor of the county with the largest area of property in the drainage system.

Subd. 2. Joint county drainage authority. The board where a petition for a proposed joint county drainage project is filed shall notify the board of each county where property is affected by the drainage system and request the boards to meet jointly and consider the petition. The boards shall select five of their members at the meeting to be the drainage authority. At least one member must be from each board. The drainage authority shall be known as the joint county drainage authority with a joint county drainage project or system number. A vacancy in the membership of the joint county drainage authority must be filled by joint action of the boards.

Subd. 3. Transfer of drainage systems to watershed districts not affected. This section does not affect the transfer of a drainage system to the board of managers of a watershed district under chapter 103D.

HIST: 1990 c 391 art 5 s 34



Section 103E.238 County attorney review of petition and bond.

103E.238 County attorney review of petition and bond.

The county attorney must review each petition and bond filed with the county to determine if it meets the requirement of the proceedings for which it is intended. The county attorney must review the petition and bond within 30 days after it is filed. The county attorney must:

(1) refer the petition and bond back to the petitioners if it does not meet the requirements, with the county attorney's opinion describing the deficiencies of the petition; or

(2) refer the petition to the drainage authority.

HIST: 1990 c 391 art 5 s 35



Section 103E.241 Engineer.

103E.241 Engineer.

Subdivision 1. Appointment. Within 30 days after receiving a petition and bond from the county attorney, the drainage authority shall, by order, appoint an engineer to make a preliminary survey within a prescribed time. The engineer must be the county highway engineer of a county where the affected property is located or a professional engineer registered under state law. The engineer is the engineer for the drainage project throughout the proceeding and construction unless otherwise ordered. Each appointed engineer must file an oath and bond. The engineer may be removed by the drainage authority at any time. If the engineer position is vacant, the drainage authority shall appoint another engineer as soon as possible.

Subd. 2. Oath; bond. An appointed engineer must subscribe to an oath to faithfully perform the assigned duties in the best manner possible and file a bond with the auditor. Within ten days after being appointed, the drainage authority shall set an amount of at least $5,000 for the bond. The bond must have adequate surety and be payable to the county where the petition is filed, or for a proposed joint county drainage project to all counties in the petition. The bond must be conditioned to pay any person or the drainage authority for damages and injuries resulting from negligence of the engineer while the engineer is acting in the proceedings or construction and provide that the engineer will diligently and honestly perform the engineer's duties. The bond is subject to approval by the auditor. The aggregate liability of the surety for all damages may not exceed the amount of the bond.

Subd. 3. Assistants; compensation. The engineer may appoint assistant engineers and hire help necessary to complete the engineer's duties. The engineer is responsible for the assistant engineers and may remove them. The compensation of the engineer, assistant engineers, and other employees is provided by section 103E.645.

Subd. 4. Engineer's reports. The engineer shall make an expense report every two weeks after the beginning of the engineer's work until the construction contract is awarded. The report must show costs incurred by the engineer and expenses incurred under the engineer's direction relating to the proceeding, and include the names of the engineer, engineer assistants, and employees and the time each was employed, and every item of expense incurred by the engineer. The engineer must file this report with the auditor as soon as possible and may not incur expenses for the proceeding greater than the petitioners' bond.

Subd. 5. Consulting engineer. After the engineer is appointed and before construction of the drainage project is finished, the drainage authority may employ an engineer as a consulting engineer for the proceeding and construction. A consulting engineer shall advise the engineer and drainage authority on engineering matters and problems that may arise related to the proceeding and construction of the drainage project. The drainage authority shall determine the compensation for the consulting engineer.

HIST: 1990 c 391 art 5 s 36



Section 103E.245 Preliminary survey and preliminary survey report.

103E.245 Preliminary survey and preliminary survey report.

Subdivision 1. Survey. The engineer shall proceed promptly to:

(1) examine the petition and order;

(2) make a preliminary survey of the area likely to be affected by the proposed drainage project to enable the engineer to determine whether the proposed drainage project is necessary and feasible with reference to the environmental and land use criteria in section 103E.015, subdivision 1;

(3) examine and gather information related to determining whether the proposed drainage project substantially affects areas that are public waters; and

(4) if the proposed drainage project requires construction of an open channel, examine the nature and capacity of the outlet and any necessary extension.

Subd. 2. Limitation of survey. The engineer shall restrict the preliminary survey to the drainage area described in the petition, except that to secure an outlet the engineer may run levels necessary to determine the distance for the proper fall of the water. The preliminary survey must consider the impact of the proposed drainage project on the environmental and land use criteria in section 103E.015, subdivision 1. The drainage authority may have other areas surveyed after:

(1) giving notice by mail of a hearing to survey additional areas, to be held at least ten days after the notice is mailed, to the petitioners and persons liable on the petitioners' bond;

(2) holding the hearing;

(3) obtaining consent of the persons liable on the petitioners' bond; and

(4) ordering the additional area surveyed by the engineer.

Subd. 3. Adoption of federal project. The engineer may approve and include as a part of the report, a project of the United States relating to drainage or flood control that is within the proposed drainage project area, and may accept data, plats, plans, or information relating to the project furnished by United States engineers. The engineer does not need to make the preliminary survey if the material furnished by the United States is sufficient for the engineer to make the preliminary survey report.

Subd. 4. Preliminary survey report. The engineer shall report the proposed drainage project plan or recommend a different practical plan. The report must give sufficient information, in detail, to inform the drainage authority on issues related to feasibility, and show changes necessary to make the proposed plan practicable and feasible including extensions, laterals, and other work. If the engineer finds the proposed drainage project in the petition is feasible and complies with the environmental and land use criteria in section 103E.015, subdivision 1, the engineer shall include in the preliminary survey report a preliminary plan of the drainage project showing the proposed ditches, tile, laterals, and other improvements, the outlet of the project, the watershed of the drainage project or system, and the property likely to be affected and its known owners. The plan must show:

(1) the elevation of the outlet and the controlling elevations of the property likely to be affected referenced to standard sea level datum, if practical;

(2) the probable size and character of the ditches and laterals necessary to make the plan practicable and feasible;

(3) the character of the outlet and whether it is sufficient;

(4) the probable cost of the drains and improvements shown on the plan;

(5) all other information and data necessary to disclose the practicability, necessity, and feasibility of the proposed drainage project;

(6) consideration of the drainage project under the environmental and land use criteria in section 103E.015, subdivision 1; and

(7) other information as ordered by the drainage authority.

HIST: 1990 c 391 art 5 s 37



Section 103E.251 Filing preliminary survey report.

103E.251 Filing preliminary survey report.

The engineer shall file the completed preliminary survey report in duplicate with the auditor. The auditor shall send one copy of the report to the director. If the proposed drainage project involves a joint county drainage project or system, a copy of the report must be filed with the auditor of each affected county.

HIST: 1990 c 391 art 5 s 38



Section 103E.255 Commissioner's preliminary advisory report.

103E.255 Commissioner's preliminary advisory report.

The commissioner shall make a preliminary advisory report to the drainage authority with an opinion about the adequacy of the preliminary survey report. The commissioner shall state any additional investigation and evaluation that should be done relating to public waters that may be affected and environmental and land use criteria in section 103E.015, subdivision 1, and cite specific portions of the preliminary survey report that are determined inadequate. The commissioner shall file an initial preliminary advisory report with the auditor before the date of the preliminary hearing. The commissioner may request additional time for review and evaluation of the preliminary survey report if additional time is necessary for proper evaluation. A request for additional time for filing the commissioner's preliminary advisory report may not be made more than five days after the date of the notice by the auditor that a date is to be set for the preliminary hearing. An extension of time may not exceed two weeks after the date of the request.

HIST: 1990 c 391 art 5 s 39



Section 103E.261 Preliminary hearing.

103E.261 Preliminary hearing.

Subdivision 1. Notice. When the preliminary survey report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall set a time, by order, not more than 30 days after the date of the order, for a hearing on the preliminary survey report. At least ten days before the hearing, the drainage authority after consulting with the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the proposed drainage project in the preliminary survey report.

Subd. 2. Hearing. The engineer shall attend the preliminary hearing and provide necessary information. The petitioners and all other interested parties may appear and be heard. The commissioner's advisory report on the preliminary plan must be publicly read and included in the record of proceedings.

Subd. 3. Sufficiency of petition. (a) The drainage authority shall first examine the petition and determine if it meets the legal requirements.

(b) If the petition does not meet the legal requirements of this chapter, the hearing shall be adjourned until a specified date by which the petitioners must resubmit the petition. The petition must be referred back to the petitioners who, by unanimous action, may amend the petition. The petitioners may obtain signatures of additional property owners as added petitioners.

(c) When the hearing is reconvened, if the petition is not resubmitted or does not meet the legal requirements, the proceedings must be dismissed.

Subd. 4. Dismissal. (a) The drainage authority shall dismiss the proceedings if it determines that:

(1) the proposed drainage project is not feasible;

(2) the adverse environmental impact is greater than the public benefit and utility after considering the environmental and land use criteria in section 103E.015, subdivision 1, and the engineer has not reported a plan to make the proposed drainage project feasible and acceptable;

(3) the proposed drainage project is not of public benefit or utility; or

(4) the outlet is not adequate.

(b) If the proceedings are dismissed, any other action on the proposed drainage project must begin with a new petition.

Subd. 5. Findings and order. (a) The drainage authority shall state, by order, its findings and any changes that must be made in the proposed drainage project from those outlined in the petition, including changes necessary to minimize or mitigate adverse impact on the environment, if it determines that:

(1) the proposed drainage project outlined in the petition, or modified and recommended by the engineer, is feasible;

(2) there is necessity for the proposed drainage project;

(3) the proposed drainage project will be of public benefit and promote the public health, after considering the environmental and land use criteria in section 103E.015, subdivision 1; and

(4) the outlet is adequate.

(b) Changes may be stated by describing them in general terms or filing a map that outlines the changes in the proposed drainage project with the order. The order and accompanying documents must be filed with the auditor.

Subd. 6. Outlet is existing drainage system. If the outlet is an existing drainage system, the drainage authority may determine that the outlet is adequate and obtain permission to use the existing drainage system as an outlet. The drainage authority shall assign a number to the proposed drainage project and proceed under section 103E.401 to act in behalf of the proposed drainage project.

Subd. 7. Effect of findings. (a) For all further proceedings, the order modifies the petition and the order must be considered with the petition.

(b) The findings and order of the drainage authority at the preliminary hearing are conclusive only for the signatures and legal requirements of the petition, the nature and extent of the proposed plan, and the need for a detailed survey, and only for the persons or parties shown by the preliminary survey report as likely to be affected by the proposed drainage project. All questions related to the practicability and necessity of the proposed drainage project are subject to additional investigation and consideration at the final hearing.

HIST: 1990 c 391 art 5 s 40



Section 103E.265 Order for detailed survey and detailed survey report.

103E.265 Order for detailed survey and detailed survey report.

Subdivision 1. Order. When the preliminary hearing order is filed with the auditor, the drainage authority shall order the engineer to make a detailed survey with plans and specifications for the proposed drainage project and submit a detailed survey report to the drainage authority as soon as possible.

Subd. 2. Waiver. The drainage authority may waive the detailed survey order and the detailed survey if it determines that adequate data, plans, and specifications have been furnished by a United States engineer.

HIST: 1990 c 391 art 5 s 41



Section 103E.271 Detailed survey.

103E.271 Detailed survey.

Subdivision 1. Survey and examination. When an order for a detailed survey is filed, the engineer shall proceed to survey the lines of the proposed drainage project in the preliminary hearing order, and survey and examine affected property.

Subd. 2. Survey requirements. All drainage lines must be surveyed in 100-foot stations and elevations must be based on standard sea level datum, if practical. Bench marks must be established on permanent objects along the drainage line, not more than one mile apart. Field notes made by the engineer must be entered in bound field books and preserved by the engineer until they are filed with the auditor.

HIST: 1990 c 391 art 5 s 42



Section 103E.275 Engineer's variance from drainage authority order.

103E.275 Engineer's variance from drainage authority order.

(a) In planning a proposed drainage project, the engineer may vary from the starting point and the line and plan described by the preliminary hearing order if necessary to drain the property likely to be assessed in the proposed drainage project.

(b) The engineer may:

(1) survey and recommend the location of additional necessary ditches and tile;

(2) where better results will be accomplished and more desirable outlets secured, provide for the extension of the outlet; and

(3) provide for different parts of the drainage to flow in different directions with more than one outlet.

(c) The open ditches do not have to connect if they drain the area to be affected in the petition. The variance must be reported with similar information in the detailed survey report.

HIST: 1990 c 391 art 5 s 43



Section 103E.281 Soil survey.

103E.281 Soil survey.

The engineer shall make a soil survey if: (1) the drainage authority orders a soil survey; (2) the commissioner requests a soil survey; or (3) the engineer determines a soil survey is necessary. The soil survey must show the nature and character of the soil in the proposed drainage project area and include the engineer's findings from the soil survey. The report on the soil survey must be included in the detailed survey report or reported and filed separately before the final hearing.

HIST: 1990 c 391 art 5 s 44



Section 103E.285 Detailed survey report.

103E.285 Detailed survey report.

Subdivision 1. Report and information required. The engineer shall prepare a detailed survey report that includes the data and information in this section.

Subd. 2. Map. A complete map of the proposed drainage project and drainage system must be drawn to scale, showing:

(1) the terminus and course of each drain and whether it is ditch or tile, and the location of other proposed drainage works;

(2) the location and situation of the outlet;

(3) the watershed of the proposed drainage project and the subwatershed of main branches, if any, with the location of existing highway bridges and culverts;

(4) all property affected, with the names of the known owners;

(5) public roads and railways affected;

(6) the outline of any lake basin, wetland, or public water body affected;

(7) other physical characteristics of the watershed necessary to understand the proposed drainage project and the affected drainage system; and

(8) the area to be acquired to maintain a grass strip under section 103E.021.

Subd. 3. Profile of drainage lines. A profile of all proposed drainage lines must be presented showing, graphically, the elevation of the ground and gradient at each 100-foot station, and the station number at each section line and at each property line. The profile must show information necessary to understand it, including, in the case of an open ditch, the bottom width and side slope and, in the case of a tiled ditch, the size of tile.

Subd. 4. Bridge and culvert plans. Plans for private bridges and culverts to be constructed by and as a part of the proposed drainage project and plans for other works to be constructed for the proposed drainage project must be presented. A list must be made that shows the required minimum hydraulic capacity of bridges and culverts at railways and highways that cross ditches, and at other prospective ditch crossings where bridges and culverts are not specified to be constructed as part of the proposed drainage project. Plans and estimates of the cost of highway bridges and culverts must be prepared for the viewers to determine benefits and damages.

Subd. 5. Tabular statement of excavation, construction, and cost. A tabular statement must be prepared showing:

(1) the number of cubic yards of excavation, linear feet of tile, and average depth on each tile line;

(2) the bridges, culverts, and works to be constructed under the plans for the drainage project; and

(3) the estimated unit cost of each item, a summary of the total cost, and an estimate of the total cost of completing the proposed drainage project that includes supervision and other costs.

Subd. 6. Right-of-way acreage. The acreage must be shown that will be taken for ditch right-of-way on each government lot, 40-acre tract, or fraction of a lot or tract under separate ownership. The ditch right-of-way must include the area to be taken to maintain a grass strip under section 103E.021.

Subd. 7. Drain tile specifications. Specifications for drain tile must be given that comply with the requirements of the American Society for Testing Materials standard specifications for drain tile, except where the engineer requires tile of a special, higher quality for certain tile depths or soil conditions.

Subd. 8. Soil survey report. If required under section 103E.281, the report on the soil survey must be included in the detailed survey report or submitted and filed separately before the final hearing.

Subd. 9. Recommendation for division of work. If construction of the proposed drainage project would be more economical, the engineer may recommend:

(1) that the work be divided into sections and contracted separately;

(2) that the ditch and tile work or tile and labor on the project be contracted separately; or

(3) the time and manner for the work to be completed.

Subd. 10. Other information on practicability and necessity of drainage project. Other data and information to inform the drainage authority of the practicability and necessity of the proposed drainage project must be made available including a comprehensive examination and the recommendation by the engineer regarding the environmental and land use criteria in section 103E.015, subdivision 1.

Subd. 11. Outlet in another state. If an outlet is only practical in an adjoining state, the engineer shall describe the right-of-way needed and the cost of obtaining the right-of-way and constructing the outlet.

Subd. 12. Completion. The engineer shall prepare the detailed survey and complete the detailed survey report, in duplicate, as specified in this section.

HIST: 1990 c 391 art 5 s 45



Section 103E.291 Filing detailed survey report.

103E.291 Filing detailed survey report.

The engineer must file the detailed survey report with the auditor where the proceedings are pending and the auditor must deliver a copy of the detailed survey report to the commissioner. The engineer must also file copies of the detailed survey report with the auditors of any affected counties.

HIST: 1990 c 391 art 5 s 46



Section 103E.295 Revision of engineer's detailed survey report after acceptance.

103E.295 Revision of engineer's detailed survey report after acceptance.

After the final acceptance of the proposed drainage project, the engineer shall revise the plan, profiles, and designs of structures to show the drainage project as actually constructed on the original tracings. The engineer shall file the revised detailed survey report with the auditor. The auditor shall forward the original or a copy to the director as a permanent record.

HIST: 1990 c 391 art 5 s 47



Section 103E.301 Commissioner's final advisory report.

103E.301 Commissioner's final advisory report.

(a) The commissioner shall examine the detailed survey report and within 30 days of receipt make a final advisory report to the drainage authority. The final advisory report must state whether the commissioner:

(1) finds the detailed survey report is incomplete and not in accordance with the provisions of this chapter, specifying the incomplete or nonconforming provisions;

(2) approves the detailed survey report as an acceptable plan to drain the property affected;

(3) does not approve the plan and recommendations for changes;

(4) finds the proposed drainage project is not of public benefit or utility under the environmental and land use criteria in section 103E.015, subdivision 1, specifying the facts and evidence supporting the findings; or

(5) finds a soil survey is needed, and, if it is, makes a request to the engineer to make a soil survey.

(b) The commissioner shall direct the final advisory report to the drainage authority and file it with the auditor.

HIST: 1990 c 391 art 5 s 48



Section 103E.305 Viewers' appointment and qualification.

103E.305 Viewers' appointment and qualification.

Subdivision 1. Appointment. When the order for a detailed survey is made, the drainage authority shall, by order, appoint viewers consisting of three disinterested residents of the state qualified to assess benefits and damages. The drainage authority may establish qualifications for viewers.

Subd. 2. Auditor's order for first meeting. Within five days after the detailed survey report is filed, the auditor shall, by order, designate the time and location for the first meeting of the viewers and issue a copy to the viewers of the auditor's order and a certified copy of the order appointing the viewers.

Subd. 3. First meeting. At the first meeting and before beginning their duties, the viewers shall subscribe to an oath to faithfully perform their duties. If an appointed viewer does not qualify for any reason, the auditor shall designate another qualified person to take the disqualified viewer's place.

HIST: 1990 c 391 art 5 s 49



Section 103E.311 Viewers' duties.

103E.311 Viewers' duties.

The viewers, with or without the engineer, shall determine the benefits and damages to all property affected by the proposed drainage project and make a viewers' report.

HIST: 1990 c 391 art 5 s 50



Section 103E.315 Assessment of drainage benefits and damages.

103E.315 Assessment of drainage benefits and damages.

Subdivision 1. State land. Property owned by the state must have benefits and damages reported in the same manner as taxable lands subject to the provisions relating to conservation areas in section 103E.025.

Subd. 2. Government property. The viewers shall report the benefits and damages to the state, counties, and municipalities from the proposed drainage project. The property within the jurisdiction of a municipality, whether owned by the municipality or by private parties, may be assessed as benefits and damages to the municipality.

Subd. 3. Public roads. If a public road or street is benefited or damaged, the state, county, or political subdivision that is the governmental unit with the legal duty of maintaining the road or street, must be assessed benefits or damages to the road or street, except that benefits and damages for bridges and culverts must be assessed to the governmental unit that has the legal duty to construct and maintain the bridge or culvert under section 103E.525.

Subd. 4. Railway and other utilities. The viewers shall report the benefits and damages to railways and other utilities, including benefits and damages to property used for railway or other utility purposes.

Subd. 5. Extent and basis of benefits. (a) The viewers shall determine the amount of benefits to all property within the watershed, whether the property is benefited immediately by the construction of the proposed drainage project or the proposed drainage project can become an outlet for drainage, makes an outlet more accessible, or otherwise directly benefits the property. The benefits may be based on:

(1) an increase in the current market value of property as a result of constructing the project;

(2) an increase in the potential for agricultural production as a result of constructing the project; or

(3) an increased value of the property as a result of a potential different land use.

(b) Benefits and damages may be assessed only against the property benefited or damaged or an easement interest in property for the exclusive use of the surface of the property.

Subd. 6. Benefits for proposed drainage project as outlet. (a) If the proposed drainage project furnishes an outlet to an existing drainage system and benefits the property drained by the existing system, the viewers shall equitably determine and assess:

(1) the benefits of the proposed drainage project to each tract or lot drained by the existing drainage system;

(2) a single amount as an outlet benefit to the existing drainage system; or

(3) benefits on a watershed acre basis.

(b) Assessments that conform with the provisions in this subdivision are valid. If a single sum is assessed as an outlet benefit, the lien for the assessment must be prorated on all property benefited by the existing drainage system in proportion to the benefits determined for the existing drainage system.

(c) Within the watershed that drains to the area where a project is located, the viewers may assess outlet benefits on:

(1) property that is responsible for increased sedimentation in downstream areas of the watershed; and

(2) property that is responsible for increased drainage system maintenance or increased drainage system capacity because the natural drainage on the property has been altered or modified to accelerate the drainage of water from the property.

Subd. 7. Benefits for project that increases drainage capacity. If part of a drainage project increases drainage capacity and the increased capacity is necessary due to increased drainage in the project watershed rather than increased drainage in a specific area, the viewers may assess benefits on property in the project watershed on a pro rata basis.

Subd. 8. Extent of damages. Damages to be paid may include:

(1) the fair market value of the property required for the channel of an open ditch and the permanent grass strip under section 103E.021;

(2) the diminished value of a farm due to severing a field by an open ditch;

(3) loss of crop production during drainage project construction; and

(4) the diminished productivity or land value from increased overflow.

HIST: 1990 c 391 art 5 s 51



Section 103E.321 Viewers' report.

103E.321 Viewers' report.

Subdivision 1. Requirements. The viewers' report must show, in tabular form, for each lot, 40-acre tract, and fraction of a lot or tract under separate ownership that is benefited or damaged:

(1) a description of the lot or tract, under separate ownership, that is benefited or damaged;

(2) the names of the owners as they appear on the current tax records of the county and their addresses;

(3) the number of acres in each tract or lot;

(4) the number and value of acres added to a tract or lot by the proposed drainage of public waters;

(5) the damage, if any, to riparian rights;

(6) the damages paid for the permanent grass strip under section 103E.021.

(7) the total number and value of acres added to a tract or lot by the proposed drainage of public waters, wetlands, and other areas not currently being cultivated;

(8) the number of acres and amount of benefits being assessed for drainage of areas which before the drainage benefits could be realized would require a public waters work permit to work in public waters under section 103G.245 to excavate or fill a navigable water body under United States Code, title 33, section 403, or a permit to discharge into waters of the United States under United States Code, title 33, section 1344;

(9) the number of acres and amount of benefits being assessed for drainage of areas that would be considered conversion of a wetland under United States Code, title 16, section 3821, if the area was placed in agricultural production;

(10) the amount of right-of-way acreage required; and

(11) the amount that each tract or lot will be benefited or damaged.

Subd. 2. Benefits and damages statement. (a) The viewers' report must include a benefits and damages statement that shows for each property owner how the benefits or damages for similar tracts or lots were determined. For similar tracts or lots the report must describe:

(1) the existing land use, property value, and economic productivity;

(2) the potential land use, property value, and economic productivity after the drainage project is constructed; and

(3) the benefits or damages from the proposed drainage project.

(b) The soil and water conservation districts and county assessors shall cooperate with viewers to provide information required under paragraph (a).

Subd. 3. Disagreement of viewers. If the viewers are unable to agree, each viewer shall separately state findings on the disputed issue. A majority of the viewers may perform the required duties under this chapter.

Subd. 4. Filing. When the viewers complete their duties, they shall file the viewers' report with the auditor of each affected county. A detailed statement must be filed with the viewers' report showing the actual time the viewers were engaged and the costs incurred. The viewers shall perform their duties and complete the viewers' report as soon as possible after their first meeting.

HIST: 1990 c 391 art 5 s 52



Section 103E.323 Property owners' report.

103E.323 Property owners' report.

Subdivision 1. Report. Within 30 days after the viewers' report is filed, the auditor must make a property owners' report from the information in the viewers' report showing for each property owner benefited or damaged by the proposed drainage project:

(1) the name and address of the property owner;

(2) each lot or tract and its area that is benefited or damaged;

(3) the total number and value of acres added to a tract or lot by the proposed drainage of public waters, wetlands, and other areas not currently being cultivated;

(4) the number of acres and amount of benefits being assessed for drainage of areas which before the drainage benefits could be realized would require a public waters work permit to work in public waters under section 103G.245 to excavate or fill a navigable water body under United States Code, title 33, section 403, or a permit to discharge into waters of the United States under United States Code, title 33, section 1344;

(5) the number of acres and amount of benefits being assessed for drainage of areas that would be considered conversion of a wetland under United States Code, title 16, section 3821, if the area was placed in agricultural production;

(6) the damage, if any, to riparian rights;

(7) the amount of right-of-way acreage required;

(8) the amount that each tract or lot will be benefited or damaged;

(9) the net damages or benefits to each property owner;

(10) the estimated cost to be assessed to the property owner based on the cost of the drainage project in the engineer's detailed survey report; and

(11) a copy of the benefits and damages statement under section 103E.321, subdivision 2, paragraph (a), relating to the property owner.

Subd. 2. Mailing. The auditor must mail a copy of the property owners' report to each owner of property affected by the proposed drainage project, and may prepare and file an affidavit of mailing.

HIST: 1990 c 391 art 5 s 53



Section 103E.325 Final hearing notice.

103E.325 Final hearing notice.

Subdivision 1. Time. Promptly after the filing of the viewers' report and the commissioner's final advisory report, the drainage authority after consulting with the auditor shall set a time and location for the final hearing on the petition, the detailed survey report, and the viewers' report. The hearing must be set 25 to 50 days after the date of the final hearing notice.

Subd. 2. Notice. (a) The final hearing notice must state:

(1) that the petition is pending;

(2) that the detailed survey report is filed;

(3) that the viewers' report is filed;

(4) the time and place set for the final hearing;

(5) a brief description of the proposed drainage project and affected drainage system, giving in general terms the starting point, terminus, and general course of the main ditch and branches;

(6) a description of property benefited and damaged, and the names of the owners of the property; and

(7) the municipal and other corporations affected by the proposed drainage project as shown by the detailed survey report and viewers' report.

(b) Names may be listed in a narrative form and property affected may be separately listed in narrative form by governmental sections or otherwise.

(c) For a joint county proceeding, separate notice may be prepared for each county affected, showing the portion of the proposed drainage project and the names and descriptions of affected property in the county.

Subd. 3. Method of notice. The auditor shall notify the drainage authority, auditors of affected counties, and all interested persons of the time and location of the final hearing by publication, posting, and mail. A printed copy of the final hearing notice for each affected county must be posted at least three weeks before the date of the final hearing at the front door of the courthouse in each county. Within one week after the first publication of the notice, the auditor shall give notice by mail of the time and location of the final hearing to the commissioner, all property owners, and others affected by the proposed drainage project and listed in the detailed survey report and the viewers' report.

Subd. 4. Defective notice. If the final hearing notice is not given or is not legally given, the auditor shall properly publish, post, and mail the notice or provide the notice under the provisions to cure defective notice in section 103E.035.

HIST: 1990 c 391 art 5 s 54



Section 103E.331 Jurisdiction of property by drainage authority.

103E.331 Jurisdiction of property by drainage authority.

After the final hearing notice is given, the drainage authority has jurisdiction of all property described in the detailed survey report and viewers' report, of the persons and municipalities named in the reports, and of persons having an interest in a mortgage, lien, or encumbrance against property described in the reports.

HIST: 1990 c 391 art 5 s 55



Section 103E.335 Proceedings at the final hearing.

103E.335 Proceedings at the final hearing.

Subdivision 1. Consideration of petition and reports. At the time and location for the final hearing specified in the notice, or after the hearing adjourns, the drainage authority shall consider the petition for the drainage project, with all matters pertaining to the detailed survey report, the viewers' report, and the commissioner's final advisory report. The drainage authority shall hear and consider the testimony presented by all interested parties. The engineer or the engineer's assistant and at least one viewer shall be present. The director may appear and be heard. If the director does not appear personally, the final advisory report shall be read during the hearing. The final hearing may be adjourned and reconvened as is necessary.

Subd. 2. Changes in drainage plan. If the drainage authority determines that the general plan reported by the engineer may be improved by changes, or that the viewers have made an inequitable assessment of benefits or damages to any property, the drainage authority may amend the detailed survey report or the viewers' report, and make necessary and proper findings in relation to the reports. The drainage authority may resubmit matters to the engineer or to the viewers for immediate consideration. The engineer or viewers shall proceed promptly to reconsider the resubmitted matters and shall make and file the amended findings and reports. The amended reports are a part of the original reports.

Subd. 3. Reexamination. If the drainage authority determines that property not included in the notice should be included and assessed or that the engineer or viewers, or both, should reexamine the proposed drainage project or the property benefited or damaged by the system, the drainage authority may resubmit the reports to the engineer and viewers. If a report is resubmitted, the final hearing may be continued as is necessary to make the reexamination and reexamination report. If the reexamination report includes property not included in the original report, the drainage authority may, by order, adjourn the hearing and direct the auditor to serve or publish, post, and mail a final hearing notice with reference to all property not included in the previous notice. The jurisdiction of the drainage authority continues in the property given proper notice, and new or additional notice is not required for that property.

HIST: 1990 c 391 art 5 s 56



Section 103E.341 Drainage authority final order.

103E.341 Drainage authority final order.

Subdivision 1. Dismissal of proceedings. The drainage authority must dismiss the proceedings and petition, by order, if it determines that:

(1) the benefits of the proposed drainage project are less than the total cost, including damages awarded;

(2) the proposed drainage project will not be of public benefit and utility; or

(3) the proposed drainage project is not practicable after considering the environmental and land use criteria in section 103E.015, subdivision 1.

Subd. 2. Establishment of proposed drainage project. (a) The drainage authority shall establish, by order, a proposed drainage project if it determines that:

(1) the detailed survey report and viewers' report have been made and other proceedings have been completed under this chapter;

(2) the reports made or amended are complete and correct;

(3) the damages and benefits have been properly determined;

(4) the estimated benefits are greater than the total estimated cost, including damages;

(5) the proposed drainage project will be of public utility and benefit, and will promote the public health; and

(6) the proposed drainage project is practicable.

(b) The order must contain the drainage authority's findings, adopt and confirm the viewers' report as made or amended, and establish the proposed drainage project as reported and amended.

HIST: 1990 c 391 art 5 s 57



Section 103E.345 Apportionment of cost for joint county drainage systems.

103E.345 Apportionment of cost for joint county drainage systems.

For joint county proceedings, the auditor where the petition is filed shall file a certified copy of the viewers' report with the auditor of each affected county within 20 days after the date of the final order establishing the system. When the final order to establish the drainage project is made, the drainage authority shall determine and order the percentage of the cost of the drainage project to be paid by each affected county. The cost shall be in proportion to the benefits received, unless there is a contrary reason. An auditor of an affected county may petition the drainage authority after the final order is made to determine and order the percentage of costs to be paid by the affected counties. The drainage authority shall hold a hearing five days after giving written notice to the auditor of each affected county. After giving the notice to the auditors of the affected counties, the drainage authority may, at any time that it is necessary, modify an order or make an additional order to allocate the cost among the affected counties.

HIST: 1990 c 391 art 5 s 58



Section 103E.351 Redetermination of benefits and damages.

103E.351 Redetermination of benefits and damages.

Subdivision 1. Conditions to redetermine benefits and damages; appointment of viewers. If the drainage authority determines that the original benefits or damages determined in a drainage proceeding do not reflect reasonable present day land values or that the benefited or damaged areas have changed, or if more than 50 percent of the owners of property benefited or damaged by a drainage system petition for correction of an error that was made at the time of the proceedings that established the drainage system, the drainage authority may appoint three viewers to redetermine and report the benefits and damages and the benefited and damaged areas.

Subd. 2. Hearing and procedure. (a) The redetermination of benefits and damages shall proceed as provided for viewers and the viewers' report in sections 103E.311 to 103E.321.

(b) The auditor must prepare a property owners' report from the viewers' report. A copy of the property owners' report must be mailed to each owner of property affected by the drainage system.

(c) The drainage authority shall hold a final hearing on the report and confirm the benefits and damages and benefited and damaged areas. The final hearing shall proceed as provided under sections 103E.325, 103E.335, and 103E.341, except that the hearing shall be held within 30 days after the property owners' report is mailed.

Subd. 3. Redetermined benefits and damages replace original benefits and damages. The redetermined benefits and damages and benefited and damaged areas must be used in place of the original benefits and damages and benefited and damaged areas in all subsequent proceedings relating to the drainage system.

Subd. 4. Appeal. A person aggrieved by the redetermination of benefits and damages and benefited and damaged areas may appeal from the order confirming the benefits and damages and benefited and damaged areas under section 103E.091.

HIST: 1990 c 391 art 5 s 59



Section 103E.401 Use of drainage system as an outlet.

103E.401 Use of drainage system as an outlet.

Subdivision 1. Commissioner must recognize drainage outlet proceedings when purchasing wetlands. If the commissioner purchases wetlands under section 97A.145, the commissioner must recognize that when a majority of landowners or owners of a majority of the land in the watershed petition for a drainage outlet, the state should not interfere with or unnecessarily delay the drainage proceedings if the proceedings are conducted according to this chapter.

Subd. 2. Express authority necessary. After the construction of a drainage project, a public or private drainage system that drains property not assessed for benefits for the established drainage system may not be constructed to use the established drainage system as an outlet without obtaining express authority from the drainage authority having jurisdiction over the drainage system proposed to be used as the outlet. This section is applicable to the construction of a public or private drainage system that outlets water into an established drainage system regardless of the actual physical connection.

Subd. 3. Petition. A person seeking authority to use an established drainage system as an outlet must petition the drainage authority. When the petition is filed, the drainage authority in consultation with the auditor shall set a time and location for a hearing on the petition and shall give notice by mail and notice by publication of the hearing. The auditor must be paid a fee of $5 plus 30 cents for each notice mailed in excess of ten.

Subd. 4. Hearing. At the hearing the drainage authority shall consider the capacity of the outlet drainage system. If express authority is given to use the drainage system as an outlet, the drainage authority shall state, by order, the terms and conditions for use of the established drainage system as an outlet and shall set the amount to be paid as an outlet fee. The order must describe the property to be benefited by the drainage system and must state the amount of benefits to the property for the outlet. The property benefited is liable for assessments levied after that time in the drainage system, on the basis of the benefits as if the benefits had been determined in the order establishing the drainage system.

Subd. 5. Private drainage system may not be constructed without payment of outlet fee. A private drainage system may not be constructed to use the established drainage system as an outlet until the outlet fee, set by order, is paid by the petitioner to the county treasurer where the petitioner's property is located.

Subd. 6. Payment of outlet fee. The outlet fee for a proposed drainage project is a part of the cost of the proposed drainage project and is to be paid by assessment against the property benefited by the proposed drainage project, under section 103E.601, and credited to the established drainage system account.

Subd. 7. Unauthorized outlet into drainage system. (a) The drainage authority must notify an owner of property where an unauthorized outlet into a drainage system is located and direct the property owner to block the outlet or otherwise make the outlet ineffective by a specified time. The outlet must be blocked and remain ineffective until:

(1) an outlet fee is paid, which is determined by the drainage authority based on the benefits received by the property for the period the unauthorized outlet was operational; and

(2) the drainage authority approves a petition for the outlet and establishes the outlet fee.

(b) If a property owner does not block or make the outlet ineffective after being notified, the drainage authority must issue an order to have the work performed to bring the outlet into compliance. After the work is completed, the drainage authority must send a statement to the auditor of the county where the property is located and to the property owner where the unauthorized outlet is located, containing the expenses incurred to bring the outlet into compliance and the outlet fee based on the benefits received by the property during the period the unauthorized outlet was operational.

Subd. 8. Collection of unauthorized outlet compliance expenses. (a) The amount of the expenses and outlet fee is a lien in favor of the drainage authority against the property where the unauthorized outlet is located. The auditor must certify the expenses and outlet fee and enter the amount in the same manner as other drainage liens on the tax list for the following year. The amount must be collected in the same manner as real estate taxes for the property. The provisions of law relating to the collection of real estate taxes shall be used to enforce payment of amounts due under this section. The auditor must include a notice of collection of unauthorized outlet compliance expenses with the tax statement.

(b) The amounts collected under this subdivision must be deposited in the drainage system account.

HIST: 1990 c 391 art 5 s 60



Section 103E.405 Outlets in adjoining states.

103E.405 Outlets in adjoining states.

In any drainage proceeding, at the hearing on the detailed survey report and viewers' report, if the drainage authority determines that a proper outlet for the drainage system does not exist except through property in an adjoining state, the drainage authority may adjourn the hearing. If the hearing is adjourned the drainage authority shall require the auditor or, for a joint county drainage system, the auditors of affected counties to procure an option to acquire the needed right-of-way at an expense not exceeding the estimated cost specified in the detailed survey report. The order establishing the drainage project may not be made until the option is procured. If the option is procured and the drainage project established, the option shall be exercised and the cost of the right-of-way shall be paid as a part of the cost of the drainage project.

HIST: 1990 c 391 art 5 s 61



Section 103E.411 Drainage system as outlet for municipality.

103E.411 Drainage system as outlet for municipality.

Subdivision 1. Petition. A municipality may use a drainage system as an outlet for its municipal drainage system or the overflow from the system under the provisions of this section. The municipality must petition to the drainage authority to use the drainage system. The petition must:

(1) show the necessity for the use of the drainage system as an outlet;

(2) show that the use of the drainage system will be of public benefit and utility and promote the public health;

(3) be accompanied by a plat showing the location of the drainage system and the location of the municipal drainage system; and

(4) be accompanied by specifications showing the plan of connection from the municipal drainage system to the drainage system.

Subd. 2. Approval by pollution control agency. The plan for connecting the municipal drainage system to the drainage system must be approved by the pollution control agency.

Subd. 3. Filing; notice. (a) If proceedings to establish the drainage project to be used as an outlet are pending, the petition must be filed with the auditor. The municipal drainage system petition must be presented to the drainage authority at the final hearing to consider the detailed survey report and viewers' report. Notice of the municipal drainage system petition must be included in the final hearing notice.

(b) If the drainage system to be used as an outlet is established, the municipal drainage system petition must be filed with the auditor. When the petition is filed, the drainage authority in consultation with the auditor shall, by order, set a time and place for hearing on the petition. Notice of the hearing must be given by publication and by mailed notice to the auditor of each affected county.

Subd. 4. Hearing and order. (a) At the hearing the drainage authority may receive all evidence of interested parties for or against the granting of the petition. The drainage authority, by order, may authorize the municipality to use the drainage system as an outlet, subject to the conditions that are necessary and proper to protect the rights of the parties and safeguard the interests of the general public, if the drainage authority determines:

(1) that a necessity exists for the use of the drainage system as an outlet for the municipal drainage system or the overflow from the system;

(2) that use of the drainage system will be of public utility and promote the public health; and

(3) that the proposed connection conforms to the requirements of the pollution control agency and provides for the construction and use of proper disposal works.

(b) The drainage authority must, by order, make the municipality a party to the drainage proceedings and determine the benefits from using the drainage project or system as an outlet.

Subd. 5. Benefits and assessments if drainage system is established. If the drainage system is established, the drainage authority must determine the amount the municipality must pay for the privilege of using the drainage system as an outlet. The amount must be paid to the affected counties and credited to the account of the drainage system used as an outlet. The municipality is liable for all subsequent liens and assessments for the repair and maintenance of the drainage system in proportion to the benefits, as though the benefits were determined in the order establishing the drainage system.

HIST: 1990 c 391 art 5 s 62



Section 103E.501 Contract and bond.

103E.501 Contract and bond.

Subdivision 1. Preparation. The county attorney, the engineer, and the attorney for the petitioners shall prepare the contract and bond. The contract and bond must include the provisions required by this chapter and section 574.26 for bonds given by contractors for public works and must be conditioned as provided by section 574.26 for the better security of the contracting counties and parties performing labor and furnishing material in performance of the contract. The prepared contract and bond must be attached and provided to the contractor for execution.

Subd. 2. Contractor's bond. The contractor shall file a bond with the auditor for an amount not less than 75 percent of the contract price of the work. The bond must have adequate surety and be approved by the auditor. The bond must provide that the surety for the bond is liable for all damages resulting from a failure to perform work under the contract, whether the work is resold or not, and that any person or political subdivision showing damages from the failure to perform work under the contract may maintain an action against the bond in their own names. Actions may be successive in favor of all persons injured, but the aggregate liability of the surety for all the damages may not exceed the amount of the bond. The surety is liable for the tile work guaranteed by the contractor. The contractor is considered a public officer and the bond an official bond within the meaning of section 574.24 construing the official bonds of public officers as security to all persons and providing for actions on the bonds by a party that is damaged.

Subd. 3. Contract. The contract must contain a specific description of the work to be done, either expressly or by reference to the plans and specifications, and must provide that the work must be done and completed as provided in the plans and specifications and subject to the inspection and approval of the engineer. The contract must provide that time is of the essence of the contract, and that if there is a failure to perform the work according to the terms of the contract within the time given in the original contract or as extended, the contractors shall forfeit and pay the affected counties an amount stated in the contract as liquidated damages. The amount must be fixed by the auditor for each day that the failure of performance continues.

Subd. 4. Contract provisions for changes during construction. The contract must give the engineer the right, with the consent of the drainage authority, to modify the detailed survey report, plans, and specifications as the work proceeds and as circumstances require. The contract must provide that the increased cost resulting from the changes will be paid by the drainage authority to the contractor at a rate not greater than the amount for similar work in the contract. A change may not be made that will substantially impair the usefulness of any part of the drainage project or system, substantially alter its original character, or increase its total cost by more than ten percent of the total original contract price. A change may not be made that will cause the cost to exceed the total estimated benefits found by the drainage authority or that will cause any detrimental effects to the public interest under section 103E.015, subdivision 1.

Subd. 5. Contract with federal unit. If any portion of the work is to be done by the United States or an agency of the United States, a bond or contract is not necessary for that portion of the work, except that a contract must be made if the United States or its agencies require a contract with the local governmental units. The contract must contain the terms, conditions, provisions, and guaranties required by the United States or its agencies to proceed with the work.

Subd. 6. Guaranty of tile work. If tile is used to construct any part of the drainage project, a majority of the persons affected may file a written request with the auditor to contract the tile work separately. The request must be filed before advertising for the sale of the work has begun. If the request is properly made, the tile work must be contracted separately. The contractor must guarantee the tile work under the contract for three years after its completion against any fault or negligence on the part of the contractor. The advertisement for bids must include this requirement.

Subd. 7. Modification of contract by agreement. This chapter does not prevent the persons with property affected by the construction of a drainage project from uniting in a written agreement with the contractor and the surety of the contractor's bond to modify the contract as to the manner or time when any portion of the drainage project is constructed, if the modification is recommended, in writing, by the engineer and approved by the drainage authority.

HIST: 1990 c 391 art 5 s 63



Section 103E.505 Awarding the construction contract.

103E.505 Awarding the construction contract.

Subdivision 1. Auditors and drainage authority to proceed. Thirty days after the order establishing a drainage project is filed, the auditor and the drainage authority or, for a joint county drainage project, a majority of the auditors of the affected counties shall proceed to award the contract to construct the drainage project.

Subd. 2. Pending appeal of benefits and damages. If an appeal regarding the determination of benefits and damages is made within 30 days after the order establishing the drainage project has been filed, a contract may not be awarded until the appeal has been determined, unless the drainage authority orders the contract awarded. The auditor of an affected county or an interested person may request the drainage authority to make the order. If the request is not made by an affected auditor, the auditors of affected counties must be given notice five days before the hearing on the request.

Subd. 3. Notice of contract awarding. The auditor of an affected county shall give notice of the awarding of the contract by publication in a newspaper in the county. The notice must state the time and location for awarding the contract. For a joint county drainage project the auditors shall award the contract at the office of the auditor where the proceedings are pending. If the estimated cost of construction is more than $3,000, the auditor must also place a notice in a drainage construction trade newspaper. The trade newspaper notice must state:

(1) the time and location for awarding the contract;

(2) the approximate amount of work and its estimated cost;

(3) that bids may be for the work as one job, or in sections, or separately, for bridges, ditches and open work, tile, or tile construction work, if required or advisable;

(4) that each bid must be accompanied by a certified check or a bond furnished by an approved surety corporation payable to the auditors of affected counties for ten percent of the bid, as security that the bidder will enter into a contract and give a bond as required by section 103E.501; and

(5) that the drainage authority reserves the right to reject any and all bids.

Subd. 4. Engineer shall attend awarding of contract. The engineer shall attend the meeting to award the contract. A bid may not be accepted without the engineer's approval of the bidder's compliance with plans and specifications.

Subd. 5. How contract may be awarded. The contract may be awarded in one job, in sections, or separately for labor and material and must be let to the lowest responsible bidder.

Subd. 6. Bids exceeding 130 percent of estimated cost not accepted. Bids that in the aggregate exceed the total estimated cost of construction by more than 30 percent may not be accepted.

Subd. 7. Affected counties contract through auditor. The chair of the drainage authority and the auditor of each affected county shall contract, in the names of their respective counties, to construct the drainage project in the time and manner and according to the plans and specifications and the contract provisions in this chapter.

Subd. 8. Work done by federal government. If any of the drainage work is to be done by the United States or its agencies, a notice of awarding that contract does not need to be published and a contract for that construction is not necessary. Affected municipalities may contract or arrange with the United States or its agencies for cooperation or assistance in constructing, maintaining, and operating the drainage project and system, for control of waters in the district, or for making a survey and investigation or reports on the drainage project or system. The municipalities may provide required guaranty and protection to the United States or its agencies.

HIST: 1990 c 391 art 5 s 64



Section 103E.511 Procedure if contract is not awarded due to bids or costs.

103E.511 Procedure if contract is not awarded due to bids or costs.

Subdivision 1. Conditions to use procedure in this section. The procedure in this section may be used if, after a drainage system is established:

(1) the only bids received are for more than 30 percent in excess of the engineer's estimated cost, or in excess of the benefits, less damages and other costs; or

(2) a contract is awarded, but due to unavoidable delays not caused by the contractor, the contract cannot be completed for an amount equal to or less than the benefits, less damages and other costs.

Subd. 2. Petition after cost estimate error or change to lower cost. A person interested in the drainage project may petition the drainage authority if the person determines that the engineer made an error in the estimate of the drainage project cost or that the plans and specifications could be changed in a manner materially affecting the cost of the drainage system without interfering with efficiency. The petition must state the person's determinations and request that the detailed survey report and viewers' report be referred back to the engineer and to the viewers for additional consideration.

Subd. 3. Petition after excessive cost due to inflation. (a) A person interested in the drainage project may petition the drainage authority for an order to reconsider the detailed survey report and viewers' report if the person determines:

(1) that bids were received only for a price more than 30 percent in excess of the detailed survey report estimate because inflation increased the construction cost between the time of the detailed survey cost estimate and the time of awarding the contract; or

(2) that after the contract was awarded there was unavoidable delay not caused by the contractor, and between the time of awarding the contract and completion of construction inflation increased construction costs resulting in the contract not being completed for an amount equal to or less than the assessed benefits.

(b) The person may request in the petition that the drainage authority reconsider the original cost estimate in the detailed survey report and viewers' report and adjust the cost estimate consistent with the increased construction cost.

Subd. 4. Hearing ordered after receipt of petition. After receiving a petition, the drainage authority shall order a hearing. The order must designate the time and place of the hearing and direct the auditor to give notice by publication.

Subd. 5. Hearing on cost petition. (a) At the hearing the drainage authority shall consider the petition and hear all interested parties.

(b) The drainage authority may, by order, authorize the engineer to amend the detailed survey report, if the drainage authority determines that:

(1) the detailed survey report cost estimate was erroneous and should be corrected;

(2) the plans and specifications could be changed in a manner materially affecting the cost of the drainage project without interfering with efficiency; and

(3) with the correction or modification a contract could be awarded within the 30 percent limitation and equal to or less than benefits.

(c) If the drainage authority determines that the amended changes affect the amount of benefits or damages to any property or that the benefits should be reexamined because of inflated land values or inflated construction costs, it shall refer the viewers' report to the viewers to reexamine the benefits and damages.

(d) The drainage authority may, by order, direct the engineer and viewers to amend their detailed survey report and viewers' report to consider the inflationary cost increases if the drainage authority determines that:

(1) bids were not received; or

(2) because of inflationary construction cost increases, construction under the awarded contract cannot be completed for 30 percent or less over the detailed survey cost estimate or in excess of the benefits, less damages and other costs.

(e) The drainage authority may continue the hearing to give the engineer or viewers additional time to amend the reports. The jurisdiction of the drainage authority continues at the adjourned hearing.

(f) The drainage authority has full authority to consider the amended reports and make findings and orders. A party may appeal to the district court under section 103E.091, subdivision 1.

HIST: 1990 c 391 art 5 s 65



Section 103E.515 Damages, payment.

103E.515 Damages, payment.

The board of each county where the damaged property is located must order the awarded damages to be paid, less any assessment against the property, before the property is entered for construction of the drainage project. If a county or a municipality that is awarded damages requests it, the assessment may not be deducted. If there is an appeal, the damages may not be paid until the final determination. If it is not clear who is entitled to the damages, the board may pay the damages to the court administrator of the district court of the county. The court shall direct the court administrator, by order, to pay the parties entitled to the damages.

HIST: 1990 c 391 art 5 s 66



Section 103E.521 Supervision of construction.

103E.521 Supervision of construction.

The drainage authority shall require the engineer to supervise and inspect the construction under contract. The drainage authority shall cause the contracts under this chapter to be performed properly.

HIST: 1990 c 391 art 5 s 67



Section 103E.525 Construction and maintenance of bridges and culverts.

103E.525 Construction and maintenance of bridges and culverts.

Subdivision 1. Hydraulic capacity. A public or private bridge or culvert may not be constructed or maintained across or in a drainage system with less hydraulic capacity than specified in the detailed survey report, except with the written approval of the director of the division of waters. If the detailed survey report does not specify the hydraulic capacity, a public or private bridge or culvert in or across a drainage system ditch may not be constructed without the director's approval of the hydraulic capacity.

Subd. 2. Road authority responsible for construction. Bridges and culverts on public roads required by the construction or improvement of a drainage project or system must be constructed and maintained by the road authority responsible for keeping the road in repair, except as provided in this section.

Subd. 3. Notice; charging cost. The auditor shall notify the state and each railroad company, corporation, or political subdivision that they are to construct a required bridge or culvert on a road or right-of-way under their jurisdiction, within a reasonable time as stated in the notice. If the work is not done within the prescribed time, the drainage authority may order the bridge or culvert constructed as part of the drainage project construction. The cost must be deducted from the damages awarded to the corporation or collected from it as an assessment for benefits. If the detailed survey report or viewers' report shows that the construction of the bridge or culvert is necessary, the drainage authority may, by order, retain an amount to secure the construction of the bridge or culvert from amounts to be paid to a railroad, corporation, or political subdivision.

Subd. 4. Construction on line between two cities paid equally. The costs of constructing a bridge or culvert that is required by construction of a drainage project on a public road that is not a state trunk highway on the line between two statutory or home rule charter cities, whether in the same county or not, must be paid jointly, in equal shares, by the cities. The cities shall pay jointly, in equal shares, for the cost of maintaining the bridge or culvert.

Subd. 5. Construction on town and county lines. The cost of constructing and maintaining bridges and culverts on a town or county road across a drainage system ditch constructed along the boundary line between towns or counties, with excavated material deposited on the boundary line or within 33 feet of the line, must be paid equally by the town or county where the bridge or culvert is located and the other town or county adjoining the boundary.

HIST: 1990 c 391 art 5 s 68



Section 103E.526 Construction of road instead of bridge or culvert.

103E.526 Construction of road instead of bridge or culvert.

If the drainage authority finds that constructing a private road would be more cost-effective or practical than constructing a bridge or culvert, the drainage authority may order that a private road be constructed. The private road must be constructed and maintained in the same manner as a bridge or culvert. The private road must be constructed in a manner suitable for farm vehicles but may not have a right-of-way wider than 33 feet. The drainage authority has jurisdiction over the land required for the private road and the road is part of the drainage system.

HIST: 1990 c 391 art 5 s 69



Section 103E.53 Rules to standardize forms.

103E.53 Rules to standardize forms.

The director may adopt rules to standardize the forms and sizes of maps, plats, drawings, and specifications in drainage proceedings. The director must require the permanent grass strips acquired under section 103E.021 to be shown on the maps and maintain an inventory of all permanent grass strips acquired by drainage authorities.

HIST: 1990 c 391 art 5 s 70



Section 103E.531 Inspection of drainage construction and partial payments.

103E.531 Inspection of drainage construction and partial payments.

Subdivision 1. Inspection and report. The engineer shall inspect and require the work as it is being completed to be done in accordance with the plans, specifications, and contract for construction. Each month during the work, the engineer shall report to the drainage authority, in writing, showing the work completed since the previous report and all materials furnished under the contract.

Subd. 2. Preliminary certificate. The engineer shall issue with the monthly report a preliminary certificate for work done and approved or materials delivered. The certificate must contain the station numbers of the work covered by the certificate and the total value of all work done and the materials furnished according to the contract. For each ditch section, the certificate must show the actual volume, in cubic yards, of the excavation completed. For joint county drainage systems the certificate must also show the percentage of the total value to be paid by each county in the proportion fixed by the drainage authority order. Each certificate must show that a loss will not occur as a result of a partial payment. A duplicate of the certificate must be delivered to the auditor of each affected county.

Subd. 3. Partial payment. The affected counties must pay the contractor, based on the certificate, 90 percent of the total value of work done and approved and 90 percent of the total value of material furnished and delivered. The materials may only be delivered as required in the course of construction and authorized by the engineer.

HIST: 1990 c 391 art 5 s 71



Section 103E.535 Partial payment of retained contract amounts.

103E.535 Partial payment of retained contract amounts.

Subdivision 1. Petition for partial payment of retained value. If a single contract exceeds $50,000, and the contract, exclusive of materials furnished and not installed, is one-half or more complete and the contractor is not in default, the contractor may file a verified petition with the auditor stating these facts and requesting that an order be made to pay 40 percent of the retained value of work and material.

Subd. 2. Notice of hearing. When the petition is filed, the auditor shall set a time and location for a hearing on the petition before the drainage authority. At least five days before the date of hearing, the auditor shall give notice by mail of the date and location of hearing to the engineer, the attorney for the petitioners, the surety of the contractor's bond, and auditors of the affected counties.

Subd. 3. Hearing. At the hearing the drainage authority shall hear all parties interested. If the drainage authority determines that the facts in the petition are correct, the work has been performed in a satisfactory manner, and a portion of the retained percentage may be released without endangering the interests of affected counties, the drainage authority shall state the findings and may order not more than 40 percent of the retained value of work and material to be paid.

HIST: 1990 c 391 art 5 s 72



Section 103E.541 Extension of time on contracts.

103E.541 Extension of time on contracts.

The auditors of affected counties may extend the time for the performance of a contract as provided in this section. The contractor may apply, in writing, for an extension of the contract. Notice of the application must be given to: (1) the engineer and the attorney for the petitioners; and (2) for a joint county drainage project, to the auditors of the affected counties. The auditors may grant an extension if sufficient reasons are shown. The extension does not affect a claim for liquidated damages that may arise after the original time expires and before an extension or a claim that may arise after the time for the extension expires.

HIST: 1990 c 391 art 5 s 73



Section 103E.545 Reduction of contractor's bond.

103E.545 Reduction of contractor's bond.

Subdivision 1. Application to drainage authority. The contractor, at the end of each season's work and before the contract is completed, may make a verified application to the drainage authority to reduce the contractor's bond and file the application with the auditor. The application must state:

(1) the work certified as completed by the engineer;

(2) the value of the certified work;

(3) the amount of money received by the contractor and the amount retained by the drainage authority;

(4) the amount unpaid by the contractor for labor or material furnished on the contract; and

(5) a request for an order to reduce the amount of the contractor's bond.

The application must be filed with the auditor.

Subd. 2. Notice of hearing. When an application is filed, the auditor, by order, shall set the time and location for a hearing on the application. Ten days before the hearing, notice of the hearing must be published in each affected county and notice by mail given to the engineer, the attorney for the petitioners, and the auditor of each affected county. The contractor must pay the cost of publishing the hearing notice.

Subd. 3. Hearing; reduction of bond. The drainage authority may, by order, reduce the contractor's bond if it determines that the contractor is not in default and that a loss will not result from reducing the bond. The bond may be reduced to an amount sufficient to protect the affected counties from loss and damage, but the reduction:

(1) may not be more than 35 percent of the amount already paid to the contractor;

(2) may not affect the remaining amount of the bond;

(3) does not affect liability incurred on the bond before the reduction; and

(4) does not affect a provision for a three-year guaranty of tile work.

HIST: 1990 c 391 art 5 s 74



Section 103E.551 Contractor's default.

103E.551 Contractor's default.

Subdivision 1. Notice. If a contractor defaults in the performance of the contract, the auditor shall mail a notice of the default to the contractor, the surety of the contractor's bond, the engineer, and the auditors of the affected counties. The notice must specify the default and state that if the default is not promptly removed and the contract completed, the unfinished portion of the contract will be awarded to another contractor.

Subd. 2. Completion of contract by surety. If the surety of the contractor's bond promptly proceeds with the completion of the contract, the affected auditors may grant an extension of time. If the contract is completed by the surety, the balance due on the contract must be paid to the surety, less damages incurred by the affected counties from the default.

Subd. 3. Awarding of contract; recovery on bond. If the surety of the contractor's bond does not undertake the completion of the contract or does not complete the contract within the time specified or extended, auditors of the affected counties shall advertise for bids to complete the contract in the manner provided in the original awarding of contracts. The drainage authority may recover the increased amounts paid to a subsequent contractor after reselling the work, and damages incurred by affected counties, from the first contractor's bond.

HIST: 1990 c 391 art 5 s 75



Section 103E.555 Acceptance of contract.

103E.555 Acceptance of contract.

Subdivision 1. Engineer's report and notice. When a contract is completed, the engineer shall make a report to the drainage authority showing the contract price, the amount paid on certificates, the unpaid balance, and the work that is completed under the contract. When the report is filed, the auditor shall set a time and location for a hearing on the report. The auditor shall give notice of the hearing by publication or notice by mail at least ten days before the hearing to the owners of affected property. The notice must state that the report is filed, the time and location for the hearing, and that a party objecting to the acceptance of the contract may appear and be heard.

Subd. 2. Hearing. At the hearing the drainage authority may, by order, direct payment of the balance due if it determines that the contract has been completed in accordance with the plans and specifications. If good cause is shown, the drainage authority may waive any part of the liquidated damages accruing under the contract. When the order is filed, the auditor shall draw a warrant on the treasurer of the county for the balance due on the contract. For a joint county drainage project or system the auditor shall make an order to the auditors of the affected counties to pay for their proportionate shares of the balance due on the contract. After receiving the order, the auditor of each affected county shall draw a warrant on the treasurer of the county for the amount specified in the order.

HIST: 1990 c 391 art 5 s 76



Section 103E.601 Drainage lien statement.

103E.601 Drainage lien statement.

Subdivision 1. Determination of property liability. When the contract for the construction of a drainage project is awarded, the auditor of an affected county shall make a statement showing the total cost of the drainage project with the estimated cost of all items required to complete the work. The cost must be prorated to each tract of property affected in direct proportion to the benefits. The cost, less any damages, is the amount of liability for each tract for the drainage project. The property liability must be shown in the tabular statement as provided in subdivision 2, opposite the property owner's name and description of each tract of property. The amount of liability on a tract of property for establishment and construction of a drainage project may not exceed the benefits determined in the proceedings that accrue to the tract.

Subd. 2. Drainage lien statement. The auditor of each affected county shall make a lien statement in tabular form showing:

(1) the names of the property owners, corporate entities, or political subdivisions of the county benefited or damaged by the construction of the drainage project in the viewers' report as approved by the final order for establishment;

(2) the description of the property in the viewers' report, and the total number of acres in each tract according to the county tax lists;

(3) the number of acres benefited or damaged in each tract shown in the viewers' report;

(4) the amount of benefits and damages to each tract of property as stated in the viewers' report and confirmed by the final order that established the drainage project unless the order is appealed and a different amount is set; and

(5) the amount each tract of property will be liable for and must pay to the county for the establishment and construction of the drainage project.

Subd. 3. Supplemental drainage lien statement. If any items of the cost of the drainage project have been omitted from the original drainage lien statement, a supplemental drainage lien statement with the omitted items must be made and recorded in the same manner provided for a drainage lien statement. The total amount of the original drainage lien and any supplemental drainage liens may not exceed the benefits.

Subd. 4. Recording drainage lien statement. The lien against property in the drainage lien statement and supplemental drainage lien statements must be certified by the auditor and recorded on each tract by the county recorder of the county where the tract is located. The county recorder's fees for recording must be paid if allowed by the board. The drainage lien statement and any supplemental drainage lien statements, after recording, must be returned and preserved by the auditor.

HIST: 1990 c 391 art 5 s 77



Section 103E.605 Effect of filed drainage lien.

103E.605 Effect of filed drainage lien.

The amount recorded from the drainage lien statement and supplemental drainage lien statement that each tract of property will be liable for, and the interest allowed on that amount, is a drainage lien on the property. The drainage lien is a first and paramount lien until fully paid, and has priority over all mortgages, charges, encumbrances, and other liens, unless the board subordinates the drainage lien to liens of record. The recording of the drainage lien, drainage lien statement, or a supplemental drainage lien statement is notice to all parties of the existence of the drainage lien.

HIST: 1990 c 391 art 5 s 78



Section 103E.611 Payment of drainage liens and interest.

103E.611 Payment of drainage liens and interest.

Subdivision 1. Payment of drainage lien principal. (a) Drainage liens against property benefited under this chapter are payable to the treasurer of the county in 20 or less equal annual installments. The first installment of the principal is due on or before November 1 after the drainage lien statement is recorded, and each subsequent installment is due on or before November 1 of each year afterwards until the principal is paid.

(b) The drainage authority may, by order, direct the drainage lien to be paid by 1/15 of the principal on or before five years from November 1 after the lien statement is recorded, and 1/15 on or before November 1 of each year afterwards until the principal is paid.

(c) The drainage authority may order that the drainage lien must be paid by one or two installments, notwithstanding paragraphs (a) and (b), if the principal amount of a lien against a lot or tract of property or against a county or municipality is less than $50.

Subd. 2. Interest. (a) Interest is an additional drainage lien on all property until paid. The interest rate on the drainage lien principal from the date the drainage lien statement is recorded must be set by the board but may not exceed the rate determined by the state court administrator for judgments under section 549.09.

(b) Before the tax lists for the year are given to the county treasurer, the auditor shall compute the interest on the unpaid balance of the drainage lien at the rate set by the board. The amount of interest must be computed on the entire unpaid principal from the date the drainage lien was recorded to August 15 of the next calendar year, and afterwards from August 15 to August 15 of each year.

(c) Interest is due and payable after November 1 of each year the drainage lien principal or interest is due and unpaid.

Subd. 3. Collection of payments. Interest and any installment due must be entered on the tax lists for the year. The installment and interest must be collected in the same manner as real estate taxes for that year by collecting one-half of the total of the installment and interest with and as a part of the real estate taxes.

Subd. 4. Prepayment of interest. Interest may be paid at any time, computed to the date of payment, except that after the interest is entered on the tax lists for the year, it is due as entered, without a reduction for prepayment.

Subd. 5. Payment of drainage liens with bonds. The board may direct the county treasurer to accept any outstanding bond that is a legal obligation of the county under this chapter issued on account of a drainage lien in payment of drainage liens under the provisions of this chapter. The bonds must be accepted at their par value plus accrued interest.

Subd. 6. Drainage lien record. The auditor shall keep a drainage lien record for each drainage project and system showing the amount of the drainage lien remaining unpaid against each tract of property.

Subd. 7. Collection and enforcement of drainage liens. The enforcement, collection, penalty, and interest provisions relating to real estate taxes apply to the payment of drainage liens.

HIST: 1990 c 391 art 5 s 79; 1996 c 471 art 3 s 1



Section 103E.615 Enforcement of assessments.

103E.615 Enforcement of assessments.

Subdivision 1. Municipalities. Assessments filed for benefits to a municipality are a liability of the municipality and are due and payable with interest in installments on November 1 of each year as provided in section 103E.611. If the installments and interest are not paid on or before November 1, the amount due with interest added as provided in section 103E.611 must be extended by the county auditor against all property in the municipality that is liable to taxation. A levy must be made and the amount due must be paid and collected in the same manner and time as other taxes.

Subd. 2. County or state-aid road. If a public road benefited is a county or state-aid road, the assessment filed is against the county and must be paid out of the road and bridge fund of the county.

Subd. 3. State trunk highway. An assessment against the state for benefits to trunk highways is chargeable to and payable out of the trunk highway fund. The commissioner of transportation shall pay assessments from the trunk highway fund after receipt of a certified copy of the assessment against the state for benefits to a trunk highway.

Subd. 4. Assessment for vacated town roads. If a town is assessed for benefits to a town road in a drainage project proceeding under this chapter and the town road is later vacated by the town board under section 164.07, the town board may petition the drainage authority to cancel the assessment. The drainage authority may cancel the assessment if it finds that the town road for which benefits are assessed has been vacated under section 164.07.

Subd. 5. State property. State property, including rural credit property, is assessable for benefits received. The assessment must be paid by the state from funds appropriated and available for drainage assessments after the state officer having jurisdiction over the assessed property certifies the assessment to the commissioner of finance.

Subd. 6. Repealed, 1994 c 561 s 28

Subd. 7. Railroad and utility property. Property owned by a railroad or other utility corporation benefited by a drainage project is liable for the assessments of benefits on the property as other taxable property. From the date the drainage lien is recorded, the amount of the assessment with interest is a lien against all property of the corporation within the county. Upon default the assessment may be collected by civil action or the drainage lien may be foreclosed by action in the same manner as provided by law for the foreclosure of mortgage liens. The county where the drainage lien is filed has the right of action against the corporation to enforce and collect the assessment.

HIST: 1990 c 391 art 5 s 80



Section 103E.621 Satisfaction of liens.

103E.621 Satisfaction of liens.

When a drainage lien with the accumulated interest is fully paid, the auditor shall issue a certificate of payment with the auditor's official seal and record the certificate with the county recorder. The recorded certificate releases and discharges the drainage lien. The auditor may collect 25 cents for each description in the certificate. The auditor's fee and the fee of the county recorder must be paid from the account for the drainage system.

HIST: 1990 c 391 art 5 s 81



Section 103E.625 Subdivision by platting must have liens apportioned.

103E.625 Subdivision by platting must have liens apportioned.

A tract of property with a drainage lien that is subdivided by platting is not complete and the plat may not be recorded until the drainage liens against the tracts are apportioned and the apportionment is filed with the county recorder of the county where the tract is located.

HIST: 1990 c 391 art 5 s 82



Section 103E.631 Apportionment of liens.

103E.631 Apportionment of liens.

Subdivision 1. Petition. A person who has an interest in property that has a drainage lien attached to it may petition the drainage authority to apportion the lien among specified portions of the tract if the payments of principal and interest on the property are not in default.

Subd. 2. Notice. When the petition is filed, the drainage authority shall, by order, set a time and location for a hearing on the petition. The drainage authority shall give notice of the hearing by personal service to the auditor, the occupants of the tract, and all parties having an interest in the tract as shown by the records in the county recorder's office. The service must be made at least ten days before the hearing. If personal service cannot be made to all interested persons, notice may be given by publication. The petitioner shall pay the costs for service or publication.

Subd. 3. Hearing. The drainage authority shall hear all related evidence and, by order, apportion the lien. A certified copy of the order must be recorded in the county recorder's office and filed with the auditor.

HIST: 1990 c 391 art 5 s 83



Section 103E.635 Drainage bond issues.

103E.635 Drainage bond issues.

Subdivision 1. Authority. After the contract for the construction of a drainage project is awarded, the board of an affected county may issue the bonds of the county in an amount necessary to pay the cost of establishing and constructing the drainage project.

Subd. 2. Single issue for two or more drainage systems. The board may include two or more drainage systems in a single drainage bond issue. The total amount of the drainage bond issue may not exceed the total cost, including expenses, to be assessed to pay for the drainage systems. The total cost to be assessed must be determined or estimated by the board when the drainage bonds are issued.

Subd. 3. Security and source of payment. The drainage bonds must be issued in accordance with chapter 475 and must pledge the full faith, credit, and resources of the county for the prompt payment of the principal and interest of the drainage bonds. The drainage bonds are primarily payable from the funds of the drainage systems financed by the bonds or from the common drainage bond redemption fund of the county. The common drainage bond redemption fund may be created by resolution of the county board as a debt redemption fund for the payment of drainage bonds issued under this chapter.

Subd. 4. Payment period and interest on drainage bonds. (a) The board shall determine, by resolution:

(1) the time of payment for the drainage bonds, not to exceed 23 years from their date of issue;

(2) the rates of interest for the drainage bonds, with the net average rate of interest over the term of the bonds not to exceed the rate established under section 475.55; and

(3) whether the drainage bonds are payable annually or semiannually.

(b) The board shall determine the years and amounts of principal maturities that are necessary by the anticipated collections of the drainage systems assessments, without regard to any limitations on the maturities imposed by section 475.54.

Subd. 5. Temporary drainage bonds maturing in two years or less. The board may issue and sell temporary drainage bonds under this subdivision maturing not more than two years after their date of issue, instead of bonds as provided under subdivision 4. The county shall issue and sell definitive drainage bonds before the maturity of bonds issued under this subdivision and use the proceeds to pay for the temporary drainage bonds and interest to the extent that the temporary bonds are not paid for by assessments collected or other available funds. The holders of temporary drainage bonds and the taxpayers of the county have and may enforce by mandamus or other appropriate proceedings:

(1) all rights respecting the levy and collection of assessments sufficient to pay the cost of drainage proceedings and construction financed by the temporary drainage bonds that are granted by law to holders of other drainage bonds, except the right to require levies to be collected before the temporary drainage bonds mature; and

(2) the right to require the offering of definitive drainage bonds for sale, or to require the issuance of definitive drainage bonds in exchange for the temporary drainage bonds, on a par for par basis, bearing interest at the rate established under section 475.55 if the definitive drainage bonds have not been sold and delivered before the maturity of the temporary drainage bonds.

Subd. 6. Definitive drainage bonds. The definitive drainage bonds issued in exchange for an issue of temporary drainage bonds must be numbered and mature serially at times and in amounts to allow the principal and interest to be paid when due by the collection of assessments levied for the drainage systems financed by the temporary bond issue. The definitive bonds are subject to redemption and prepayment on any interest payment date when the county notifies the definitive bondholders who have registered their names and addresses with the county treasurer. The bondholders must be notified by mail 30 days before the interest payment date. The definitive bonds must be delivered in order of their serial numbers, lowest numbers first, to the holders of the temporary drainage bonds in order of the serial numbers of the bonds held by them.

Subd. 7. Sale of definitive drainage bonds. The board must sell and negotiate the definitive drainage bonds for at least their par value. The definitive bonds must be sold in accordance with section 475.60.

Subd. 8. County investment, purchase, and selling of temporary drainage bonds. (a) Funds of the issuing county may be invested in temporary drainage bonds under section 118A.04, except that the temporary drainage bonds may be:

(1) purchased by the county when the temporary drainage bonds are initially issued;

(2) purchased only out of funds that the board determines will not be required for other purposes before the temporary drainage bonds mature; and

(3) resold before the temporary drainage bonds mature only if there is an unforeseen emergency.

(b) If a temporary drainage bond purchase is made from money held in a sinking fund for other bonds of the county, the holders of the other bonds may enforce the county's obligation to sell definitive bonds at or before the maturity of the temporary drainage bonds, or exchange the other bonds, in the same manner as holders of the temporary drainage bonds.

Subd. 9. Delivery of bonds as drainage work proceeds. The board may provide in the contract for the sale of drainage bonds, temporary drainage bonds, and definitive drainage bonds, that the bonds are delivered as the drainage work proceeds and the money is needed, and that interest is paid only from the date of delivery.

Subd. 10. Bond recital. Each drainage bond, temporary drainage bond, and definitive drainage bond must contain a recital that it is issued by authority of and in strict accordance with this chapter. The recital is conclusive in favor of the holders of the bonds as against the county, that the drainage project has been properly established, that property within the county is subject to assessment for benefits in an amount not less than the amount of the bonds, and that all proceedings and construction relative to the drainage systems financed by the bonds have been or will be made according to law.

Subd. 11. How bonds may be paid. The board may pay drainage bonds, temporary drainage bonds, and definitive drainage bonds issued under this chapter from any available funds in the county treasury if the money in the common drainage bond redemption fund or in the drainage fund for the issued bonds is insufficient. The county treasury funds that money is transferred from must be reimbursed, with interest at a rate of seven percent per year for the time the money is actually needed, from assessments on the drainage systems or from the sale of drainage funding bonds.

HIST: 1990 c 391 art 5 s 84; 1996 c 399 art 2 s 1



Section 103E.641 Drainage funding bonds.

103E.641 Drainage funding bonds.

Subdivision 1. Authority. The board may issue drainage funding bonds under the conditions and terms in this section.

Subd. 2. Conditions for issuance. Drainage funding bonds may be issued if:

(1) money in a drainage system account or in the common drainage bond redemption fund will not be sufficient to pay the principal and interest of the drainage bonds payable from the funds and becoming due within one year afterwards; or

(2) the county has paid any of the principal or interest on any of its drainage bonds from county funds other than the fund from which the bonds are payable, or by the issuance of county warrants issued and outstanding.

Subd. 3. Auditor's certificate. (a) Before drainage funding bonds are authorized or issued under this section, the county auditor shall first sign and seal a certificate and present the certificate to the board. The board shall enter the certificate in its records. The certificate must state in detail, for each of the several drainage systems:

(1) the amount that will be required to pay an existing shortage under subdivision 2; and

(2) the probable amount that will be required to pay the principal and interest of the county's outstanding drainage bonds that become due within one year afterwards.

(b) The certificate is conclusive evidence that the county has authority to issue bonds under the provisions of this section in an amount that does not exceed the aggregate amount specified in the auditor's certificate.

Subd. 4. Issuance of bonds. When the auditor's certificate is entered in the board's records, the board may issue and sell, from time to time, county drainage funding bonds for the same drainage purposes as the funds listed in the certificate were used. The bonds must be designated drainage funding bonds. The board shall authorize issuance of the drainage funding bonds by resolution. The drainage funding bonds must be sold, issued, bear interest, and obligate the county as provided in section 103E.635 for drainage bonds. The drainage funding bonds must mature serially in annual installments that are payable within 15 years.

Subd. 5. Application of bond proceeds. The proceeds of drainage funding bonds that are paid into the treasury must be applied to the purpose for which they are issued.

Subd. 6. County bond obligation. Drainage funding bonds are general obligations of the county but are not included in determining the county's net indebtedness under any law.

HIST: 1990 c 391 art 5 s 85



Section 103E.645 Allowance and payment of fees and expenses.

103E.645 Allowance and payment of fees and expenses.

Subdivision 1. Fees and expenses. The fees and expenses in this section are allowed and must be paid for services provided under this chapter.

Subd. 2. Engineer, engineer's assistants, and other employees. The compensation of the engineer, the engineer's assistants, and other employees is on a per diem basis and must be set by order of the drainage authority. The order setting compensation must provide for payment of the actual and necessary expenses of the engineer, the engineer's assistants, and other employees, including the cost of the engineer's bond.

Subd. 3. Viewers. Each viewer may be paid for every necessary day the viewer is engaged on a per diem basis and for the viewer's actual and necessary expenses. The compensation must be set by the drainage authority.

Subd. 4. Board members. Each member of the board may be paid a per diem under section 375.055, subdivision 1, and actual and necessary expenses incurred while actually employed in drainage proceedings or construction, or in the inspection of any drainage system if the board member is appointed to a committee for that purpose.

Subd. 5. Auditor, attorney for the petitioners, and other county officials. The county auditor and the attorney for the petitioners must each be paid reasonable compensation for services actually provided as determined by the drainage authority. The fees and compensation of all county officials in drainage proceedings and construction are in addition to other fees and compensation allowed by law.

Subd. 6. Petitioners' bond. The cost of the petitioners' bond must be allowed and paid.

Subd. 7. Payment. The fees and expenses provided for in this chapter for a drainage project or system in one county must be audited, allowed, and paid by order of the board or for a drainage project or system in more than one county must be audited, allowed, and paid by order of the drainage authority after ten days' written notice to each affected county. The notice must be given by the auditor to the auditors of affected counties. The notice must state the time and location of the hearing and that all bills on file with the auditor at the date of the notice must be presented for hearing and allowance.

HIST: 1990 c 391 art 5 s 86



Section 103E.651 Drainage system account.

103E.651 Drainage system account.

Subdivision 1. Funds for drainage system costs. The board shall provide funds to pay the costs of drainage projects and systems.

Subd. 2. Drainage system account. The auditor shall keep a separate account for each drainage system. The account must be credited with all money from the sale of bonds and bond premiums and all money received from interest, liens, assessments, and other sources for the drainage system. The account must be debited with every item of expense made for the drainage system.

Subd. 3. Investment of surplus funds. If a drainage system account or the common drainage bond redemption fund has a surplus over the amount required for payment of obligations presently due and payable from the account or fund, the board may invest any part of the surplus in bonds or certificates of indebtedness of the United States or of the state.

Subd. 4. Dormant drainage system account transferred to general revenue fund. If a surplus has existed in a drainage system account for a period of 20 years or more and there have not been any expenditures from the account during the period, the board, by a unanimous resolution, may transfer the surplus remaining in the drainage system account to the general revenue fund of the county.

HIST: 1990 c 391 art 5 s 87



Section 103E.655 Payment of drainage system costs.

103E.655 Payment of drainage system costs.

Subdivision 1. Payment made from drainage system account. The costs for a drainage project proceeding and construction must be paid from the drainage system account by drawing on the account.

Subd. 2. Insufficient funds; transfer from other accounts. If money is not available in the drainage system account on which the warrant is drawn, the board may, by unanimous resolution, transfer funds from any other drainage system account under its jurisdiction or from the county general revenue fund to the drainage system account. If the board transfers money from another account or fund to a drainage system account, the money plus interest must be reimbursed from the proceeds of the drainage system that received the transfer. The interest must be computed for the time the money is actually needed at the same rate per year charged on drainage liens and assessments.

Subd. 3. Warrant on account with insufficient funds; interest on warrant. If a warrant is issued by the auditor under this chapter and there is not enough money in the drainage system account to pay the warrant when it is presented, the county treasurer shall endorse the warrant "Not paid for want of funds" with the date and treasurer's signature. Interest on the warrant must be at the rate of six percent per year and paid annually from available funds until the warrant is called in and paid by the treasurer. Interest may not be paid on a warrant after money is available to the treasurer to pay the warrants. The warrant is a general obligation of the county issuing the warrant.

HIST: 1990 c 391 art 5 s 88



Section 103E.661 Examination and establishment of drainage system accounts by state auditor.

103E.661 Examination and establishment of drainage system accounts by state auditor.

Subdivision 1. State auditor must examine accounts upon application. A county may apply, by resolution, to the state auditor to examine the accounts and records of any or all drainage systems in the county.

Subd. 2. Establishment of accounts. The auditor must establish a system of accounts for each drainage system applied for in the county.

Subd. 3. Payment of expenses. The compensation and travel and hotel expenses of the examining accountant must be audited, allowed, and paid into the state treasury by the board. The money must be credited to the general fund. The county auditor shall apportion the expenses among the drainage systems in the county.

HIST: 1990 c 391 art 5 s 89



Section 103E.701 Repairs.

103E.701 Repairs.

Subdivision 1. Definition. The term "repair," as used in this section, means to restore all or a part of a drainage system as nearly as practicable to the same condition as originally constructed and subsequently improved, including resloping of ditches and leveling of waste banks if necessary to prevent further deterioration, realignment to original construction if necessary to restore the effectiveness of the drainage system, and routine operations that may be required to remove obstructions and maintain the efficiency of the drainage system. "Repair" also includes:

(1) incidental straightening of a tile system resulting from the tile-laying technology used to replace tiles; and

(2) replacement of tiles with the next larger size that is readily available, if the original size is not readily available.

Subd. 2. Repairs affecting public waters. Before a repair is ordered, the drainage authority must notify the commissioner if the repair may affect public waters. If the commissioner disagrees with the repair depth, the engineer, a representative appointed by the director, and a soil and water conservation district technician must jointly determine the repair depth using soil borings, field surveys, and other available data or appropriate methods. Costs for determining the repair depth beyond the initial meeting must be shared equally by the drainage system and the commissioner. The determined repair depth must be recommended to the drainage authority. The drainage authority may accept the joint recommendation and proceed with the repair.

Subd. 3. Repair of town ditches. The town board has the power of a drainage authority to repair a town drainage system located within the town.

Subd. 4. Bridges and culverts. (a) Highway bridges and culverts constructed on a drainage system established on or after March 25, 1947, must be maintained by the road authority charged with the duty of maintenance under section 103E.525.

(b) Private bridges or culverts constructed as a part of a drainage system established by proceedings that began on or after March 25, 1947, must be maintained by the drainage authority as part of the drainage system. Private bridges or culverts constructed as a part of a drainage system established by proceedings that began before March 25, 1947, may be maintained, repaired, or rebuilt and any portion paid for as part of the drainage system by the drainage authority.

(c) For a repair of a drainage system that has had redetermination of benefits under section 103E.351, the drainage authority may repair or rebuild existing bridges or culverts on town and home rule charter and statutory city roads constructed as part of the drainage system and any portion of the cost may be paid by the drainage system.

Subd. 5. Construction of road instead of bridge or culvert. In a repair proceeding under sections 103E.701 to 103E.745, if the drainage authority finds that constructing a private road is more cost-effective or practical than constructing a bridge or culvert, a drainage authority may order a private road to be constructed under section 103E.526, instead of a bridge or culvert.

Subd. 6. Wetland restoration and mitigation. Repair of a drainage system may include the preservation, restoration, or enhancement of wetlands; wetland replacement under section 103G.222; and the realignment of a drainage system to prevent drainage of a wetland.

HIST: 1990 c 391 art 5 s 90; 1991 c 354 art 10 s 2; 1993 c 175 s 1; 1996 c 462 s 4



Section 103E.705 Repair procedure.

103E.705 Repair procedure.

Subdivision 1. Inspection. After the construction of a drainage system has been completed, the drainage authority shall maintain the drainage system that is located in its jurisdiction including grass strips under section 103E.021 and provide the repairs necessary to make the drainage system efficient. The drainage authority shall have the drainage system inspected on a regular basis by an inspection committee of the drainage authority or a drainage inspector appointed by the drainage authority.

Subd. 2. Grass strip inspection and compliance notice. (a) The drainage authority having jurisdiction over a drainage system must inspect the drainage system for violations of section 103E.021. If an inspection committee of the drainage authority or a drainage inspector determines that permanent grass strips are not being maintained in compliance with section 103E.021, a compliance notice must be sent to the property owner.

(b) The notice must state:

(1) the date the ditch was inspected;

(2) the persons making the inspection;

(3) that spoil banks are to be spread in a manner consistent with the plan and function of the drainage system and the drainage system has acquired a grass strip 16-1/2 feet in width or to the crown of the spoil bank, whichever is greater;

(4) the violations of section 103E.021;

(5) the measures that must be taken by the property owner to comply with section 103E.021 and the date when the property must be in compliance; and

(6) that if the property owner does not comply by the date specified, the drainage authority will perform the work necessary to bring the area into compliance with section 103E.021 and charge the cost of the work to the property owner.

(c) If a property owner does not bring an area into compliance with section 103E.021 as provided in the compliance notice, the inspection committee or drainage inspector must notify the drainage authority.

(d) This subdivision applies to property acquired under section 103E.021.

Subd. 3. Drainage inspection report. For each drainage system that the board designates and requires the drainage inspector to examine, the drainage inspector shall make a drainage inspection report in writing to the board after examining a drainage system, designating portions that need repair or maintenance of grass strips and the location and nature of the repair or maintenance. The board shall consider the drainage inspection report at its next meeting and may repair all or any part of the drainage system as provided under this chapter. The grass strips must be maintained in compliance with section 103E.021.

Subd. 4. Inspection report to drainage authority. If the inspection committee or drainage inspector reports, in writing, to the drainage authority that maintenance of grass strips or repairs are necessary on a drainage system and the report is approved by the drainage authority, the maintenance or repairs must be made under this section.

Subd. 5. Repairs less than $50,000. If the drainage authority finds that the estimated cost of repairs and maintenance of one drainage system for one year will be less than the greater of $50,000 or $1,000 per mile of open ditch in the ditch system, it may have the repair work done by hired labor and equipment without advertising for bids or entering into a contract for the repair work.

Subd. 6. Annual repair assessment levy limits. The drainage authority may give notice of and hold a hearing on the repair levy before ordering the levy of an assessment for repairs. In one calendar year the drainage authority may not levy an assessment for repairs or maintenance on one drainage system for more than 20 percent of the benefits of the drainage system, $1,000 per mile of open ditch in the ditch system, or $50,000, whichever is greater, except for a repair made after a disaster as provided under subdivision 7 or under the petition procedure.

Subd. 7. Repair and construction after disaster. The drainage authority may repair and reconstruct the drainage system without advertising for bids and without regard to the $1,000 per mile of open ditch or $50,000 limitation if:

(1) a drainage system is destroyed or impaired by floods, natural disaster, or unforeseen circumstances;

(2) the area where the drainage system is located has been declared a disaster area by the President of the United States and federal funds are available for repair or reconstruction; and

(3) the public interests would be damaged by repair or reconstruction being delayed.

HIST: 1990 c 391 art 5 s 91



Section 103E.711 Cost apportionment for joint county drainage systems.

103E.711 Cost apportionment for joint county drainage systems.

Subdivision 1. Repair cost statement. For a joint county drainage system the auditor of a county that has made repairs may present a repair cost statement at the end of each year, or other convenient period after completion, to each affected county. The repair cost statement must show the nature and cost of the repairs to the drainage system and must be based on the original apportionment of cost following the establishment of the drainage system. If a board approves the repair costs, the amount of the statement must be paid to the county submitting the statement.

Subd. 2. Repair cost statement not paid. (a) If a county does not pay the amount of the repair cost statement, the board of an affected county may petition the joint county drainage authority. The petition must:

(1) show the nature and necessity of the repairs made to the drainage system in the county during the period;

(2) show the cost of the repairs; and

(3) request the drainage authority to apportion the costs, by order, among the affected counties.

(b) When the petition is filed, the drainage authority shall, by order, set a time and location for a hearing to apportion the costs, and direct the auditor to give notice of the hearing to each affected county by publication and notice by mail to its auditor. At or before the hearing, the auditor of each affected county, except the petitioner, shall file with the drainage authority a statement showing:

(1) all repairs made to the drainage system in that county, not previously reimbursed;

(2) the nature and necessity of the repairs; and

(3) the cost of the repairs.

(c) The drainage authority has jurisdiction over the affected counties and shall hear all interested parties. The drainage authority shall determine which repairs were necessary and reasonable and proper costs. For the allowed repairs the drainage authority shall balance the accounts among the affected counties, by charging each county with its proportionate share of the cost of all repairs made and crediting each county with the amount paid for the repairs. The drainage authority shall order a just reimbursement among the affected counties. A certified copy of the order must be filed by the auditor with the auditors of affected counties, and the boards shall make the required reimbursement.

HIST: 1990 c 391 art 5 s 92



Section 103E.715 Procedure for repair by petition.

103E.715 Procedure for repair by petition.

Subdivision 1. Repair petition. An individual or an entity interested in or affected by a drainage system may file a petition to repair the drainage system. The petition must state that the drainage system needs repair. The auditor shall present the petition to the board at its next meeting or, for a joint county drainage system, to the drainage authority within ten days after the petition is filed.

Subd. 2. Engineer's repair report. If the drainage authority determines that the drainage system needs repair, the drainage authority shall appoint an engineer to examine the drainage system and make a repair report. The report must show the necessary repairs, the estimated cost of the repairs, and all details, plans, and specifications necessary to prepare and award a contract for the repairs. The drainage authority may give notice and order a hearing on the petition before appointing the engineer.

Subd. 3. Notice of hearing. When the repair report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall set a time, by order, not more than 30 days after the date of the order for a hearing on the repair report. At least ten days before the hearing, the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the repair in the repair report.

Subd. 4. Hearing on repair report. (a) The drainage authority shall make findings and order the repair to be made if:

(1) the drainage authority determines from the repair report and the evidence presented that the repairs recommended are necessary for the best interests of the affected property owners; or

(2) the repair petition is signed by the owners of at least 26 percent of the property area affected by and assessed for the original construction of the drainage system, and the drainage authority determines that the drainage system is in need of repair so that it no longer serves its original purpose and the cost of the repair will not exceed the total benefits determined in the original drainage system proceeding.

(b) The order must direct the auditor and the chair of the board or, for a joint county drainage system, the auditors of the affected counties to proceed and prepare and award a contract for the repair of the drainage system. The contract must be for the repair described in the repair report and as determined necessary by the drainage authority, and be prepared in the manner provided in this chapter for the original drainage system construction.

Subd. 5. Apportionment of repair cost for joint county drainage system. For the repair of a joint county drainage system, the drainage authority shall, by order, apportion the repair cost among affected counties in the same manner required in the original construction of the drainage system.

Subd. 6. Repair by resloping ditches, leveling waste banks, installing erosion control, and removing trees. (a) For a drainage system that is to be repaired by resloping ditches, leveling waste banks, installing erosion control measures, or removing trees, before ordering the repair, the drainage authority must appoint viewers to assess and report on damages and benefits if it determines that:

(1) the resloping, leveling, installing erosion control measures, or tree removal will require the taking of any property not contemplated and included in the original proceeding for the establishment of the drainage system;

(2) any waste bank leveling will directly benefit property where the bank leveling is specified; and

(3) the installation of erosion control measures will aid the long-term efficiency of the drainage system.

(b) The viewers shall assess and report damages and benefits as provided by sections 103E.315 and 103E.321. The drainage authority shall hear and determine the damages and benefits as provided in sections 103E.325, 103E.335, and 103E.341. The hearing shall be held within 30 days after the property owners' report is mailed. Damages must be paid as provided by section 103E.315 as a part of the cost of the repair, and benefits must be added to the benefits previously determined as the basis for the pro rata assessment for the repair of the drainage system for the repair proceeding only.

HIST: 1990 c 391 art 5 s 93



Section 103E.721 Replacement and hydraulic capacity of bridges and culverts.

103E.721 Replacement and hydraulic capacity of bridges and culverts.

Subdivision 1. Report on hydraulic capacity. If the engineer determines in a drainage system repair proceeding that because of added property under section 103E.741 or otherwise, a bridge constructed or replaced or culvert installed or replaced as a part of a drainage system provides inadequate hydraulic capacity for the efficient operation of the drainage system to serve its original purpose, the engineer shall make a hydraulic capacity report to the drainage authority. The hydraulic capacity report must include plans and specifications for the recommended replacement of bridges and culverts, the necessary details to make and award a contract, and the estimated cost.

Subd. 2. Notice. When the hydraulic capacity report is filed, the auditor shall promptly notify the drainage authority. The drainage authority in consultation with the auditor shall, by order, set a time not more than 30 days after the date of the order, for a hearing on the report. At least ten days before the hearing, the auditor shall give notice by mail of the time and location of the hearing to the petitioners, owners of property, and political subdivisions likely to be affected by the repair proposed in the repair report. The notice may be given in conjunction with and as a part of the repair report notice, but the notice must specifically state that increasing the hydraulic capacity will be considered by the drainage authority at the hearing.

Subd. 3. Report hearing. At the hearing on the hydraulic capacity report, the drainage authority shall hear all interested parties. If the drainage authority finds that existing bridges and culverts provide insufficient hydraulic capacity for the efficient operation of the drainage system as originally constructed or subsequently improved, the drainage authority shall make findings accordingly, and may order that the hydraulic capacity be increased by constructing bridges or installing culverts of a sufficient capacity. The drainage authority shall determine and include in the order the type and plans for the replacement bridges or culverts. The order must direct the state, political subdivision, railroad company, or other entity to construct bridges or culverts required by the order for its road or right-of-way within a reasonable time stated in the order. The auditor shall notify the state, political subdivision, railroad company, or other entity to construct the bridges and culverts in accordance with the order.

Subd. 4. Construction not completed within specified time. If the work is not done within the time specified, the drainage authority may order the bridges and culverts built and the cost collected as an assessment for benefits.

Subd. 5. Request for culvert or bridge to be installed as part of repair. If a political subdivision, railroad company, or other entity, at the hearing or when notified to construct a bridge or install a culvert, requests that the bridge or culvert be installed as part of the repair of the drainage system, the drainage authority may, by order, direct the cost of the construction and installation be assessed and collected from the political subdivision, railroad company, or other entity in the manner provided by section 103E.731.

HIST: 1990 c 391 art 5 s 94



Section 103E.725 Cost of repair.

103E.725 Cost of repair.

All fees and costs incurred for proceedings relating to the repair of a drainage system, including inspections, engineering, viewing, and publications, are costs of the repair and must be assessed against the property and entities benefited.

HIST: 1990 c 391 art 5 s 95



Section 103E.728 Apportionment of repair costs.

103E.728 Apportionment of repair costs.

Subdivision 1. Generally. The cost of repairing a drainage system shall be apportioned pro rata on all property and entities that have been assessed benefits for the drainage system except as provided in this section.

Subd. 2. Additional assessment for agricultural practices on grass strip. (a) The drainage authority may, after notice and hearing, charge an additional assessment on property that has agricultural practices on or otherwise violates provisions related to the permanent grass strip acquired under section 103E.021.

(b) The drainage authority may determine the cost of the repair per mile of open ditch on the ditch system. Property that is in violation of the grass requirement shall be assessed a cost of 20 percent of the repair cost per open ditch mile multiplied by the length of open ditch in miles on the property in violation.

(c) After the amount of the additional assessment is determined and applied to the repair cost, the balance of the repair cost may be apportioned pro rata as provided in subdivision 1.

Subd. 3. Soil loss violations. The drainage authority after notice and hearing may make special assessments on property that is in violation of a county soil loss ordinance.

HIST: 1990 c 391 art 5 s 96



Section 103E.731 Assessment; bonds.

103E.731 Assessment; bonds.

Subdivision 1. Repair cost of assessments. If there is not enough money in the drainage system account to make a repair, the board shall assess the costs of the repairs on all property and entities that have been assessed benefits for the drainage system.

Subd. 2. Number of installments. The assessments may be paid in annual installments specified in the assessment order. If the assessments are not more than 50 percent of the original cost of the drainage system, the installments may not exceed ten. If the assessments are greater than 50 percent of the original cost of the drainage system, the board may order the assessments to be paid in 15 or less installments.

Subd. 3. Interest on assessments. If the order provides for payment in installments, interest on unpaid assessments from the date of the order for assessments must be set by the board in the order. The interest rate may not exceed seven percent per year and must be collected with each installment.

Subd. 4. Collection of assessments. If the assessment is not payable in installments, a lien does not need to be filed, and the assessment, plus interest from the date of the order to August 15 of the next calendar year, must be entered on the tax lists for the year. The assessment and interest are due and payable with and as a part of the real estate taxes for the year. If an assessment is levied and payable in installments, the auditor shall file for the record in the county recorder's office an additional tabular statement in substance as provided in section 103E.601, and all the provisions of sections 103E.605, 103E.611, and 103E.615 relating to collection and payment must apply to the assessment. Upon the filing of the tabular statement, the installment and interest are due and payable and must be entered on the tax lists and collected in the same manner as the original lien.

Subd. 5. Conditions to sell bonds for repair. If a contract for drainage system repair has been entered into under this chapter or the repair has been ordered to be constructed by hired labor and equipment, and the board has ordered the assessments to be paid in installments, the board may issue and sell bonds, as provided by section 103E.635.

Subd. 6. Repair of state drainage system when no benefits were assessed. For the repair of a drainage system established by the state where benefits were not assessed to the property, the drainage authority shall proceed to appoint viewers to determine the benefits resulting from the repair and collect assessments for the repair as provided in this chapter.

HIST: 1990 c 391 art 5 s 97



Section 103E.735 Drainage system repair fund.

103E.735 Drainage system repair fund.

Subdivision 1. Authority and limits of fund. To create a repair fund for a drainage system to be used only for repairs, the drainage authority may apportion and assess an amount against all property and entities assessed for benefits in proceedings for establishment of the drainage system, including property not originally assessed and subsequently found to be benefited according to law. The fund may not exceed 20 percent of the assessed benefits of the drainage system or $40,000, whichever is greater. If the account in a fund for a drainage system exceeds the larger of 20 percent of the assessed benefits of the drainage system or $40,000, assessments for the fund may not be made until the account is less than the larger of 20 percent of the assessed benefits or $40,000. Assessments must be made pro rata according to the determined benefits. Assessments may be made payable, by order, in equal annual installments. The auditor shall file a tabular statement as provided in section 103E.731, subdivision 4, with the county recorder. Assessments must be collected as provided in section 103E.731.

Subd. 2. Transfer of drainage system. If a drainage system within the county has been taken over by a watershed district, or if responsibility for repair and maintenance of the drainage system has been assumed by any other governing body, the board may transfer any remaining surplus of the drainage system repair fund to the repair fund of the watershed district or to the appropriate fund of any existing governing body having responsibility for repair and maintenance of the drainage system.

HIST: 1990 c 391 art 5 s 98



Section 103E.741 Inclusion of property that has not been assessed benefits.

103E.741 Inclusion of property that has not been assessed benefits.

Subdivision 1. Consideration by engineer. In a proceeding to repair a drainage system, if the engineer determines or is made aware that property that was not assessed for benefits for construction of the drainage system has been drained into the drainage system or has otherwise benefited from the drainage system, the engineer shall submit a map with the repair report. The map must show all public and private main ditches and drains that drain into the drainage system, all property affected or otherwise benefited by the drainage system, and the names of the property owners to the extent practicable. The property owners must be notified of the hearing on the repair report at least ten days before the hearing. The auditor must give notice of the time and location of the hearing by mail.

Subd. 2. Appointment of viewers. At the hearing on the repair report, if the drainage authority determines that property not assessed for benefits for the construction of the drainage system has been benefited by the drainage system, the drainage authority shall appoint viewers as provided by section 103E.305 before the repair contract is awarded. The viewers shall determine the benefits to all property and entities benefited by the original construction of the drainage system and not assessed for benefits arising from its construction. The viewers shall make a viewers' repair report to the drainage authority as provided by section 103E.315. When the viewers' repair report is filed, the auditor shall give notice of a hearing as required by section 103E.325 and the drainage authority has jurisdiction of each tract of property described in the viewers' report as provided in section 103E.331.

Subd. 3. Viewers' repair report hearing. At the hearing on the viewers' repair report, the drainage authority shall hear all interested parties and determine the benefits to property and entities benefited by the original construction of the drainage system and not assessed for benefits.

Subd. 4. Appeal of assessment order. A person may appeal from the order determining the assessments as provided by section 103E.091.

Subd. 5. Property benefited in hearing order included in future proceedings. For the repair of the drainage system under this section that included the property that was not assessed and in all future proceedings relating to repairing, cleaning, improving, or altering the drainage system, the property benefited in the viewers' report hearing is part of the property benefited by the drainage system and must be assessed, in the same manner provided for the assessment of the property originally assessed for and included in the drainage system.

HIST: 1990 c 391 art 5 s 99



Section 103E.745 Cost of repair exceeding benefits in Anoka county.

103E.745 Cost of repair exceeding benefits in Anoka county.

If the cost of the repair of a drainage system exceeds the benefits determined in the original proceedings for the establishment of the drainage system, the requirements of section 103E.215 for improvements of drainage systems apply if:

(1) the repair will result in the drainage of 100 or more acres of public waters in Anoka county;

(2) the public waters have existed for 15 or more years;

(3) the drainage system has not been substantially repaired for more than 25 years; and

(4) the physical repair was not started before July 1, 1980.

HIST: 1990 c 391 art 5 s 100



Section 103E.801 Consolidation or division of drainage systems.

103E.801 Consolidation or division of drainage systems.

Subdivision 1. Authority to consolidate or divide. After the benefited area of a drainage system has been redetermined by the drainage authority under section 103E.351 or in connection with drainage proceedings, the drainage authority may divide one system into two or more separate systems, consolidate two or more systems, transfer part of one system to another, or attach a part of a system that has been abandoned as provided in section 103E.805 or 103E.811 to another system to provide for the efficient administration of the system consistent with the redetermination of the benefited area.

Subd. 2. Initiation of action. The consolidation or division may be initiated by the drainage authority on its own motion or by any party interested in or affected by the drainage system filing a petition. If the system is under the jurisdiction of a drainage authority, the petition must be filed with the auditor. If the system is under the jurisdiction of a watershed board, the petition must be filed with the secretary of the board.

Subd. 3. Hearing. (a) When a drainage authority or watershed board directs by resolution or a petition is filed, the drainage authority in consultation with the auditor or secretary shall set a time and location for a hearing. The auditor or secretary shall give notice by publication to all persons interested in the drainage system. The drainage authority may consolidate or divide drainage systems, by order, if it determines that the division of one system into two or more separate systems, the consolidation of two or more systems, the transfer of part of one system to another, or the attachment of a previously abandoned part of a system to another system:

(1) is consistent with the redetermination of the benefited areas of the drainage system;

(2) would provide for the efficient administration of the drainage system; and

(3) would be fair and equitable.

(b) An order to consolidate or divide drainage systems does not release property from a drainage lien or assessment filed for costs incurred on account of a drainage system before the date of the order.

HIST: 1990 c 391 art 5 s 101



Section 103E.805 Removal of property from and partial abandonment of a drainage system.

103E.805 Removal of property from and partial abandonment of a drainage system.

Subdivision 1. Petition. After the construction of a drainage system, the owner of benefited property may petition the drainage authority to remove property from the drainage system or abandon any part of the drainage system that is not of public benefit and utility and does not serve a substantial useful purpose to property remaining in the system if:

(1) waters are diverted from property assessed for benefits so that the drainage from the property does not use or affect the drainage system; or

(2) a dam authorized by law is constructed in the drainage system so that the property above the dam cannot use or receive benefits from the drainage system.

Subd. 2. Filing. If the drainage system is under the jurisdiction of a drainage authority, the petition must be filed with the auditor. If the system is under the jurisdiction of a watershed district, the petition must be filed with the secretary of the district.

Subd. 3. Hearing. (a) When the petition is filed, the drainage authority in consultation with the auditor or the secretary shall set a time and location for a hearing on the partial abandonment petition and shall give notice by publication of the hearing to all persons interested in the drainage system.

(b) At the hearing, the drainage authority shall make findings and shall direct, by order, that the petitioners' property be removed from the drainage system if the drainage authority determines:

(1) that the waters from the petitioners' property have been diverted from the drainage system, or that a dam has been lawfully constructed and the property cannot use the drainage system;

(2) that the property is not benefited by the drainage system and does not use or affect the drainage system; and

(3) that removing the property from the drainage system will not prejudice the property owners and property remaining in the system.

(c) The drainage authority shall make findings and direct, by order, that part of the drainage system be abandoned if the drainage authority determines that part of the drainage system does not serve a substantial useful purpose to any property remaining in the system and is not of a substantial public benefit and utility.

Subd. 4. Effect of removing property from drainage system. The property that has been removed from the drainage system is not affected by the drainage system at any later proceeding for the repair or improvement of the drainage system and a drainage lien or assessment for repairs or improvements may not be made against the property that has been removed on or after the date of the order.

Subd. 5. Liens and assessments on property removed or abandoned. An order under this section does not release the property from a drainage lien filed on account of the drainage system before the date of the order. An order under this section does not release the property from any assessment or a drainage lien filed on or after the date of the order for costs incurred on account of the drainage system before the date of the order.

HIST: 1990 c 391 art 5 s 102



Section 103E.811 Abandonment of drainage system.

103E.811 Abandonment of drainage system.

Subdivision 1. Drainage lien payment period must expire. After the period originally fixed or subsequently extended to pay the assessment of the drainage liens expires, a drainage system may be abandoned as provided in this section.

Subd. 2. Petitioners. A petition must be signed by at least 51 percent of the property owners assessed for the construction of the drainage system or by the owners of not less than 51 percent of the area of the property assessed for the drainage system. For the purpose of the petition, the county is the resident owner of all tax-forfeited property held by the state and assessed benefits for the drainage system, and the board may execute the petition for the county as an owner.

Subd. 3. Petition. The petition must designate the drainage system proposed to be abandoned and show that the drainage system is not of public benefit and utility because the agricultural property that used the drainage system has been generally abandoned or because the drainage system has ceased to function and its restoration is not practical.

Subd. 4. Filing petition; jurisdiction. If all property assessed for benefits in the drainage system is in one county, the petition must be filed with the auditor unless the petition is signed by the board, in which case the petition must be made to the district court of the county and filed with the court administrator. If property assessed for benefits is in two or more counties, the petition must be filed with the auditor. When the petition is filed, the drainage authority in consultation with the auditor, or the court administrator with the approval of the court, shall set a time and location for a hearing on the petition. The auditor or court administrator shall give notice by publication of the time and location of the abandonment hearing to all persons interested. The drainage authority or the district court where the petition is properly filed has jurisdiction of the petition.

Subd. 5. Abandonment hearing. (a) At the hearing, the drainage authority or court shall examine the petition and determine whether it is sufficient and shall hear all interested parties.

(b) If a property owner assessed benefits for the drainage system appears and makes a written objection to the abandonment of the drainage system, the drainage authority or court shall appoint three disinterested persons as viewers to examine the property and report to the drainage authority or court. The hearing must be adjourned to make the examination and report and a date must be set to reconvene. The viewers, if appointed, shall proceed to examine the property of the objecting owner and report as soon as possible to the drainage authority or court with the description and situation of the property and whether the drainage system drains or otherwise affects the property.

(c) When the hearing is reconvened, the drainage authority or court shall consider the viewers' report and all evidence offered, and:

(1) if the drainage authority determines that the drainage system serves any useful purpose to any property or the general public, the petition for abandonment must be denied; or

(2) if the drainage authority determines that the drainage system does not serve any useful purpose to any affected property and is not of public benefit and utility, the drainage authority or court shall make findings and shall, by order, abandon the drainage system.

Subd. 6. Effect of abandonment. After abandonment of a drainage system, a repair petition for the drainage system may not be accepted and the responsibility of the drainage authority for the maintenance of the drainage system ends.

HIST: 1990 c 391 art 5 s 103






Chapter 103F Protection of Water Resources

Section 103F.001 Effect of chapter 103F on water law.

103F.001 Effect of chapter 103F on water law.

This chapter and chapters 103A, 103B, 103C, 103D, 103E, and 103G constitute the water law of this state and may be cited as the Water Law.

HIST: 1990 c 391 art 6 s 1



Section 103F.101 Citation.

103F.101 Citation.

Sections 103F.101 to 103F.155 may be cited as the Floodplain Management Law.

HIST: 1990 c 391 art 6 s 2



Section 103F.105 Floodplain management policy.

103F.105 Floodplain management policy.

(a) The legislature finds:

(1) a large portion of the state's land resources is subject to recurrent flooding by overflow of streams and other watercourses causing loss of life and property, disruption of commerce and governmental services, unsanitary conditions, and interruption of transportation and communications, all of which are detrimental to the health, safety, welfare, and property of the occupants of flooded lands and the people of this state; and

(2) the public interest necessitates sound land use development as land is a limited and irreplaceable resource, and the floodplains of this state are a land resource to be developed in a manner which will result in minimum loss of life and threat to health, and reduction of private and public economic loss caused by flooding.

(b) It is the policy of this state to reduce flood damages through floodplain management, stressing nonstructural measures such as floodplain zoning and floodproofing, flood warning practices, and other indemnification programs that reduce public liability and expense for flood damages.

(c) It is the policy of this state:

(1) not to prohibit but to guide development of the floodplains consistent with legislative findings;

(2) to provide state coordination and assistance to local governmental units in floodplain management;

(3) to encourage local governmental units to adopt, enforce and administer sound floodplain management ordinances;

(4) to provide the commissioner of natural resources with authority necessary to carry out a floodplain management program for the state and to coordinate federal, state, and local floodplain management activities in this state; and

(5) to provide incentives for communities to participate in the national flood insurance program and for citizens of Minnesota to take actions such as purchasing and maintaining flood insurance to reduce future flood damage to private property.

HIST: 1990 c 391 art 6 s 3; 2Sp1997 c 2 s 17



Section 103F.111 Definitions.

103F.111 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.111 to 103F.165.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Flood fringe. "Flood fringe" means the portion of the floodplain outside of the floodway.

Subd. 4. Floodplain. "Floodplain" means the areas adjoining a watercourse or water basin that have been or may be covered by a regional flood.

Subd. 5. Floodway. "Floodway" means the channel of the watercourse, the bed of water basins, and those portions of the adjoining floodplains that are reasonably required to carry and discharge floodwater and provide water storage during a regional flood.

Subd. 6. Local governmental unit. "Local governmental unit" means a county, statutory or home rule charter city, town, watershed district, or lake improvement district.

Subd. 7. Mitigation. "Mitigation" means the act of alleviating the effects of floods and flooding by moderating or reducing the severe damages resulting from floods through structural and nonstructural flood management measures.

Subd. 8. Mitigation measures. "Mitigation measures" means structural or nonstructural flood management measures, or both.

Subd. 9. Nonstructural flood management measures. "Nonstructural flood management measures" means actions in floodplains designed to reduce the damaging effects of floods on existing and potential users of floodplains, without physically altering the flood behavior. Nonstructural flood management measures include:

(1) public acquisition of floodplain lands;

(2) relocation of public and private structures and facilities;

(3) floodproofing of public and private facilities;

(4) installation and operation of flood warning systems and evacuation procedures;

(5) adoption and enforcement of land use control ordinances and building codes;

(6) installation of signs and other notifications in regional flood areas; and

(7) provision of flood insurance and public education.

Subd. 10. Regional flood. "Regional flood" means a flood that is representative of large floods known to have occurred generally in the state and reasonably characteristic of what can be expected to occur on an average frequency in the magnitude of a 100-year recurrence interval.

Subd. 11. Structural flood management measures. "Structural flood management measures" means physical actions taken to modify the behavior and extent of floods and flooding, including the construction of dams, dikes, levees, flood bypass channels, floodwater storage and retardation structures, and water level control structures, excluding deepening or straightening of existing stream channels.

Subd. 12. Waterbasin. "Waterbasin" has the meaning given it by section 103G.005, subdivision 16.

HIST: 1990 c 391 art 6 s 4



Section 103F.115 Priority for reduction of flood damage.

103F.115 Priority for reduction of flood damage.

Floodplain management ordinances are to be given primary consideration in the reduction of flood damage in the state and alternative methods for reducing flood damage may not be carried out before adoption of floodplain management ordinances by local governmental units. Structural projects which have the purpose of controlling floods are to be considered only as elements of a floodplain management program.

HIST: 1990 c 391 art 6 s 5



Section 103F.121 Floodplain management ordinances.

103F.121 Floodplain management ordinances.

Subdivision 1. Adoption. (a) In accordance with sections 103F.101 to 103F.155, the rules of the commissioner and applicable laws authorizing local governmental units to adopt floodplain management ordinances, local governmental units shall adopt, administer, and enforce floodplain management ordinances, which must include:

(1) the delineation of floodplains and floodways;

(2) the preservation of the capacity of the floodplain to carry and discharge regional floods;

(3) the minimization of flood hazards; and

(4) the regulation of the use of land in the floodplain.

(b) The ordinances shall be based on adequate technical data and competent engineering advice and shall be consistent with local and regional comprehensive planning.

Subd. 2. Adoption procedure. (a) The commissioner, upon determining that sufficient technical information is available for the delineation of floodplains and floodways on a watercourse, shall notify affected local governmental units that technical information is available. Within six months after receiving this notice, the local governmental units shall prepare or amend their floodplain management ordinances in conformance with the provisions of sections 103F.101 to 103F.155 and shall submit the ordinance to the commissioner for review and approval before adoption.

(b) The commissioner shall approve or disapprove the proposed ordinance within 120 days after receiving it.

(c) If the proposed ordinance is disapproved, the commissioner shall return it to the local governmental unit with a written statement of reasons for disapproval. Within 90 days after disapproval, the local governmental unit shall resubmit an amended proposed ordinance for further review and approval before adoption. The local governmental unit shall adopt a floodplain management ordinance within 90 days after approval by the commissioner.

(d) A floodplain management ordinance adopted by a local governmental unit is invalid unless it is approved by the commissioner.

(e) A local governmental unit may adopt a floodplain management ordinance in the absence of notification by the commissioner that the required technical data is available, provided that any such ordinance is submitted to the commissioner prior to its adoption for approval.

(f) A local governmental unit may adopt a floodplain management ordinance that is more restrictive than required under sections 103F.101 to 103F.155.

(g) Floodplain management ordinances may be amended by a local governmental unit upon the approval of the commissioner.

Subd. 3. Commissioner's adoption of ordinance. (a) If a local governmental unit fails to adopt a floodplain management ordinance, the commissioner shall adopt an ordinance that meets the minimum standards established under section 103F.141 for the local governmental unit.

(b) The commissioner shall hold at least one public hearing on the proposed ordinance in the manner provided in section 394.26 or 462.357, as applicable, after giving notice as provided in section 394.26 or 462.357.

(c) The ordinance is effective for the local governmental unit on the date and in accordance with rules prescribed by the commissioner.

(d) The ordinance shall be enforced as provided in section 394.37 or 462.362, as applicable. The penalties provided in section 394.37 or 462.362 apply to violations of an ordinance adopted by the commissioner.

Subd. 4. Cost of commissioner's ordinance. (a) The cost incurred by the commissioner in adopting a floodplain management ordinance for the local governmental unit shall be paid by the local governmental unit upon submission to the local governmental unit of an itemized statement of these costs by the commissioner.

(b) If the local governmental unit fails to pay the costs within 90 days after the commissioner's statement is received, the commissioner shall file a copy of the statement of the costs for collection by special tax levy with the county auditor of the county where the local governmental unit is located. The county auditor, upon receiving a statement from the commissioner, shall include the amount of the state's claim in the tax levy for general revenue purposes of the local governmental unit. Upon completion of the tax settlement following this levy, the county treasurer shall remit the amount due to the state to the commissioner for deposit in the state treasury.

Subd. 5. Major alterations and hazardous uses prohibited. (a) If a floodplain has been delineated by a floodplain management ordinance under sections 103F.101 to 103F.155, a major alteration to a structure in existence on the effective date of the ordinance or a new fill, structure, deposit, or other floodplain use that is unreasonably hazardous to the public or that unduly restricts the capacity of the floodplain to carry and discharge a regional flood may not be permitted after the effective date of the ordinance delineating the floodplain.

(b) As used in this subdivision, major alterations of existing structures do not include repair or maintenance and do not include repairs, maintenance, or alterations to structures made under the authority of another authorized agency of the state or federal government.

(c) This subdivision does not apply to alterations, repair, or maintenance reasonably done under emergency circumstances to preserve or protect life or property.

(d) This subdivision applies to alterations to existing structures and to new fill, structures, deposits, or other floodplain uses by the state and state agencies.

HIST: 1990 c 391 art 6 s 6; 1991 c 199 art 2 s 1



Section 103F.125 Consideration of industrial uses in floodplain.

103F.125 Consideration of industrial uses in floodplain.

The commissioner in promulgating guidelines under section 103F.141 and local governmental units in preparing floodplain management ordinances shall give due consideration to the needs of an industry whose business requires that it be located within a floodplain.

HIST: 1990 c 391 art 6 s 7



Section 103F.131 Amusement park exemption.

103F.131 Amusement park exemption.

(a) An amusement park that exists before a floodplain is delineated by a floodplain management ordinance is exempt from the requirements of sections 103F.101 to 103F.155 if the amusement park continues to be used as an amusement park within the amusement park boundaries.

(b) Notwithstanding any other law, the state is not liable for any damage from flooding to an amusement park operating in a floodplain under this subdivision.

HIST: 1990 c 391 art 6 s 8



Section 103F.135 Commissioner's assistance and inspections.

103F.135 Commissioner's assistance and inspections.

Subdivision 1. Commissioner's duties. The commissioner shall:

(1) collect and distribute information relating to flooding and floodplain management;

(2) coordinate local, state, and federal floodplain management activities to the greatest extent possible, and encourage the United States Army Corps of Engineers and the United States Soil Conservation Service to make their flood control planning data available to local governmental units for planning purposes, to allow adequate local participation in the planning process and in the selection of desirable alternatives;

(3) assist local governmental units in their floodplain management activities; and

(4) do all other things, within lawful authority, that are necessary or desirable to manage the floodplain for beneficial uses compatible with the preservation of the capacity of the floodplain to carry and discharge the regional flood.

Subd. 2. Inspections. In cooperation with local governmental units, the commissioner shall conduct, whenever possible, periodic inspections to determine the effectiveness of local floodplain management programs, including an evaluation of the enforcement of and compliance with local floodplain management ordinances.

HIST: 1990 c 391 art 6 s 9; 1993 c 163 art 1 s 11



Section 103F.141 Rules.

103F.141 Rules.

Subdivision 1. Authority and criteria. The commissioner shall adopt rules to implement sections 103F.101 to 103F.155, including:

(1) criteria for determining the floodplain uses that may be permitted without creating an unreasonable public hazard or unduly restricting the capacity of the floodplain to carry and discharge a regional flood;

(2) variance procedures; and

(3) the establishment of criteria for alternative or supplemental floodplain management measures such as floodproofing, subdivision rules, building codes, sanitation rules, and flood warning systems.

Subd. 2. Repealed, 2Sp1997 c 2 s 32

HIST: 1990 c 391 art 6 s 10



Section 103F.145 Enforcement and penalties.

103F.145 Enforcement and penalties.

Subdivision 1. Uses in violation of ordinance are public nuisances. Every structure, fill, deposit, or other floodplain use placed or maintained in the floodplain in violation of a floodplain management ordinance adopted under the provisions of sections 103F.105 to 103F.155 is a public nuisance.

Subd. 2. Civil remedies. The creation of a public nuisance under this section may be enjoined and the maintenance of a public nuisance under this section may be abated by an action brought by the commissioner or a local governmental unit.

Subd. 3. Criminal penalties. A person who violates a provision of sections 103F.105 to 103F.155 is guilty of a misdemeanor. Each day that the violation exists is a separate offense.

HIST: 1990 c 391 art 6 s 11



Section 103F.151 Flood prone area inventory and assessment.

103F.151 Flood prone area inventory and assessment.

The commissioner shall conduct a statewide inventory and flood damage assessment of flood prone structures and lands.

HIST: 1990 c 391 art 6 s 12



Section 103F.155 Flood protection plans.

103F.155 Flood protection plans.

Subdivision 1. Construction of flood protection measures. If emergency flood protection measures are undertaken, the affected local governmental unit shall submit to the commissioner a plan outlining their use as a part of a future comprehensive flood emergency program. The plan shall be submitted within 120 days after construction.

Subd. 2. Commissioner's review. (a) The commissioner shall review the plan and consult with the state office of civil defense and other appropriate state and federal agencies. Following the review, the commissioner shall accept, require modification, or reject the plan.

(b) If required modifications are not made, or if the plan is rejected, the commissioner shall order the removal of the emergency protection measures and shall not provide grant money under section 103F.161 until the plan is approved or the required modifications are made.

HIST: 1990 c 391 art 6 s 13; 1998 c 401 s 36



Section 103F.161 Flood hazard mitigation grants.

103F.161 Flood hazard mitigation grants.

Subdivision 1. Grants authorized. (a) The commissioner may make grants to local governments to:

(1) conduct floodplain damage reduction studies to determine the most feasible, practical, and effective methods and programs for mitigating the damages due to flooding within flood prone rural and urban areas and their watersheds; and

(2) plan and implement flood mitigation measures.

(b) The commissioner may cooperate with the North Dakota state water commission, local governmental units, and local water management organizations in this state and in North Dakota, and the United States Army Corps of Engineers to develop hydrologic models and conduct studies to evaluate the practicality and feasibility of flood control measures along the Red river from East Grand Forks to the Canadian border. The commissioner may make grants to local governmental units for these purposes. Flood control measures that may be investigated include agricultural and urban levee systems, wetland restoration, floodwater impoundments, farmstead ring-dikes, and stream maintenance activities.

Subd. 2. Action on grant applications. (a) A local government may apply to the commissioner for a grant on forms provided by the commissioner. The commissioner shall confer with the local government requesting the grant and may make a grant up to $150,000 based on the following considerations:

(1) the extent and effectiveness of mitigation measures already implemented by the local government requesting the grant;

(2) the feasibility, practicality, and effectiveness of the proposed mitigation measures and the associated nonflood related benefits and detriments;

(3) the level of grant assistance that should be provided to the local government, based on available facts regarding the nature, extent, and severity of flood problems;

(4) the frequency of occurrence of severe flooding that has resulted in declaration of the area as a flood disaster area by the President of the United States;

(5) the economic, social, and environmental benefits and detriments of the proposed mitigation measures;

(6) whether the floodplain management ordinance or regulation adopted by the local government meets the minimum standards established by the commissioner, the degree of enforcement of the ordinance or regulation, and whether the local government is complying with the ordinance or regulation;

(7) the degree to which the grant request is consistent with local water plans developed under chapters 103B and 103D;

(8) the financial capability of the local government to solve its flood hazard problems without financial assistance; and

(9) the estimated cost and method of financing of the proposed mitigation measures based on local money and federal and state financial assistance.

(b) If the amount of the grant requested is $150,000 or more, the commissioner shall determine, under the considerations in paragraph (a), whether any part of the grant should be awarded. The commissioner must submit an appropriation request to the governor and the legislature for funding consideration before each odd-numbered year, consisting of requests or parts of grant requests of $150,000 or more. The commissioner must prioritize the grant requests, under the considerations in paragraph (a), beginning with the projects the commissioner determines most deserving of financing.

(c) A grant may not exceed one-half the total cost of the proposed mitigation measures.

(d) After July 1, 1991, grants made under this section may be made to local governments whose grant requests are part of, or responsive to, a comprehensive local water plan prepared under chapter 103B or 103D.

Subd. 3. Red river basin flood mitigation projects. Notwithstanding subdivision 2, a grant for implementation of a flood hazard mitigation project in the Red river basin that is consistent with the 1998 mediation agreement and approved by the Red river flood damage reduction work group may be for up to 75 percent of the cost of the proposed mitigation measures for the Agassiz-Audubon, North Ottawa, Hay creek, and Thief river subwatershed projects.

HIST: 1990 c 391 art 6 s 14; 1994 c 627 s 1; 1998 c 401 s 37; 2000 c 492 art 1 s 41



Section 103F.165 Flood insurance.

103F.165 Flood insurance.

Subdivision 1. Policy. It is the policy of the state that local governmental units subject to recurrent flooding participate in the national flood insurance program, Public Law Number 90-448, and amendatory and supplementary acts, so that the people of the state may have the opportunity to indemnify themselves from future flood losses through the purchase of the insurance.

Subd. 2. List of recurrent flooding areas. The commissioner shall prepare a list of local governmental units having areas subject to recurrent flooding and shall notify each local governmental unit included on the list of the findings. If a local governmental unit objects to the commissioner's findings, it shall submit evidence supporting its objections within 45 days after receiving the commissioner's notification. The commissioner shall accept or reject the findings of each local governmental unit submitting evidence, shall prepare an amended list of local governmental units having areas subject to recurrent flooding, and shall notify each local governmental unit of its inclusion on the amended list.

Subd. 3. Application for flood insurance. Within 120 days after receiving notice of inclusion on the amended list, each local governmental unit shall apply for participation in the national flood insurance program in the manner prescribed by federal laws and regulations.

HIST: 1990 c 391 art 6 s 15



Section 103F.171 Southern Minnesota rivers basin area II boundaries.

103F.171 Southern Minnesota rivers basin area II boundaries.

For the purposes of sections 103F.171 to 103F.187, the term "southern Minnesota rivers basin area II" means the area within the watersheds of rivers and streams that are tributaries of the Minnesota River from the south between the cities of Ortonville and Mankato. Major rivers included within the watershed are the Yellow Bank, Lac Qui Parle, Yellow Medicine, Redwood, and Cottonwood. All of Lac Qui Parle, Yellow Medicine, and Redwood counties, and parts of Lincoln, Lyon, Pipestone, Murray, Cottonwood, and Brown counties are included within the boundaries of the area.

HIST: 1990 c 391 art 6 s 16



Section 103F.173 Program.

103F.173 Program.

There shall be a state grant-in-aid pilot program of providing financial assistance to units of local government, including counties, soil and water conservation districts, and watershed districts, located in the southern Minnesota river basin area II for project and construction costs for the building of floodwater retarding and retention structures within a general plan for floodplain management.

HIST: 1990 c 391 art 6 s 17



Section 103F.175 Aid formula.

103F.175 Aid formula.

Grants may be made by the board of water and soil resources to a local governmental unit for the purposes of sections 103F.171 to 103F.187 in an amount not to exceed 75 percent of the total cost of each project, including site acquisition, engineering, and construction. If federal funds are being utilized for a portion of the project costs, the state contribution may not exceed 50 percent of the remaining nonfederal costs. If the structure is located in the state of South Dakota, the two states shall share the nonfederal costs equally. Money granted by the state may not be used for any project of stream channelization.

HIST: 1990 c 391 art 6 s 18



Section 103F.177 Operation within agency.

103F.177 Operation within agency.

Subdivision 1. Board of water and soil resources. The board of water and soil resources shall supervise the grant-in-aid pilot program pursuant to sections 103F.171 to 103F.187.

Subd. 2. Procedures and forms. The board shall devise procedures and forms for application for grants by the local units of government, and review of and decision on the applications by the state board.

Subd. 3. Staff position. A professional engineer shall be employed by the board to work exclusively on the technical implementation and engineering of the pilot project established pursuant to sections 103F.171 to 103F.187. The engineer shall assist the local units of government and the board to achieve the purposes of the project, and shall have duties including:

(1) field review and analysis of projects and project sites;

(2) preparation of permit applications, including evaluation of environmental effects;

(3) development of recommended pertinent provisions of permits for specific projects;

(4) preparation of plans for further consideration of remedial flood control structural measures as part of a general rural floodplain management effort; and

(5) evaluation of the effectiveness of completed projects constructed under this program.

HIST: 1990 c 391 art 6 s 19



Section 103F.179 Selection of projects.

103F.179 Selection of projects.

Subdivision 1. Evaluation of area and sites; federal cooperation. Before a grant is made, a priority system shall be devised for the selection of projects to receive the aid. The board of water and soil resources is the granting authority and shall cooperate with the United States Army Corps of Engineers, the department of natural resources, the United States Soil Conservation Service and the area II action committee in analysis of the general floodplain management plan for the area and in hydrological and engineering studies on specific proposed sites. From that information, the board of water and soil resources shall determine the relative severity of the flooding problem which would be wholly or partly solved by each project. The range of priorities based on these findings shall provide a basis for selection of project sites.

Subd. 2. Project requirement for each watershed. Notwithstanding the requirement in subdivision 1 that project selection be based on a priority system, not more than one project may be located within any one of the Cottonwood, Lac Qui Parle, Redwood, Yellow Medicine, and Yellow Bank rivers' watersheds unless agreed upon by the area II action committee composed of representatives of each of those watersheds.

HIST: 1990 c 391 art 6 s 20



Section 103F.181 Conditions for grants.

103F.181 Conditions for grants.

Subdivision 1. Local expression of willingness. The local unit of government shall apply for a grant by a resolution requesting state funding assistance for the construction of a floodwater retention or retarding structure within its jurisdiction. The resolution shall include provisions concerning local funding, if any. The local unit of government shall state its intent to obtain necessary land rights for proposed construction sites and to assume responsibility for maintenance of the structure on its completion.

Subd. 2. General plan. The local unit of government shall demonstrate that the construction project that it proposes is consistent with its general plan for floodplain management. The general plan of the local government unit shall be in conformity with the policy and objectives of this chapter and shall, where reasonable and practicable, include nonstructural means of floodplain management.

Subd. 3. Federal aid availability. The board of water and soil resources shall complete a detailed analysis of the availability of federal funds and programs to supplement or complement state and local efforts on each project and include the eligibility requirements and time frame for receiving the federal aid.

Subd. 4. Environmental impact statement. The local unit of government, assisted by the project staff engineer, shall make a comprehensive evaluation of the positive and negative environmental effects which would be reasonably likely to take place if the particular proposed project would be constructed.

HIST: 1990 c 391 art 6 s 21



Section 103F.183 Approved projects.

103F.183 Approved projects.

Subdivision 1. Contracts. When a proposed project is approved to receive a grant, the board of water and soil resources shall negotiate a contract with the local unit of government involved. The contract shall specify the terms of state and local cooperation, including the financing arrangement for the construction and an agreement on maintenance of the structure after completion.

Subd. 2. Permits. Before grant money is spent on construction of the structure, permits required for construction must be obtained from state agencies.

HIST: 1990 c 391 art 6 s 22



Section 103F.185 Interstate cooperation.

103F.185 Interstate cooperation.

The board of water and soil resources and the staff engineer may enter into a working agreement with the South Dakota-Minnesota boundary waters commission, or successor organization, in regard to flood retention and retarding structures constructed pursuant to sections 103F.171 to 103F.187 that involve territory of the state of South Dakota as well as this state.

HIST: 1990 c 391 art 6 s 23



Section 103F.187 Report to legislature.

103F.187 Report to legislature.

When the project has been in operation for a period of two years, the board of water and soil resources and the staff engineer shall prepare and deliver a report to the legislature on the program and its consequences with an evaluation of the feasibility and benefit of continuing the project.

HIST: 1990 c 391 art 6 s 24



Section 103F.201 Regulatory purpose of shoreland development.

103F.201 Regulatory purpose of shoreland development.

To promote the policies in section 103A.201 and chapter 116, it is in the interest of the public health, safety, and welfare to:

(1) provide guidance for the wise development of shorelands of public waters and thus preserve and enhance the quality of surface waters;

(2) preserve the economic and natural environmental values of shorelands; and

(3) provide for the wise use of water and related land resources of the state.

HIST: 1990 c 391 art 6 s 25



Section 103F.205 Definitions.

103F.205 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.201 to 103F.221.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Municipality. "Municipality" means a statutory or home rule charter city.

Subd. 4. Shoreland. "Shoreland" means land located within the following distances from the ordinary high water elevation of public waters:

(1) land within 1,000 feet from the normal high watermark of a lake, pond, or flowage; and

(2) land within 300 feet of a river or stream or the landward side of a floodplain delineated by ordinance on the river or stream, whichever is greater.

HIST: 1990 c 391 art 6 s 26



Section 103F.211 Model standards and criteria.

103F.211 Model standards and criteria.

Subdivision 1. Adoption. The commissioner shall adopt model standards and criteria for the subdivision, use, and development of shoreland in municipalities and areas outside of a municipality. The standards and criteria must include:

(1) the area of a lot and length of water frontage suitable for a building site;

(2) the placement of structures in relation to shorelines and roads;

(3) the placement and construction of sanitary and waste disposal facilities;

(4) designation of types of land uses;

(5) changes in bottom contours of adjacent public waters;

(6) preservation of natural shorelands through the restriction of land uses;

(7) variances from the minimum standards and criteria; and

(8) for areas outside of a municipality only, a model ordinance.

Subd. 2. Intergovernmental advice. The state departments of agriculture, health, and trade and economic development; the state planning and pollution control agencies; the board of water and soil resources; and the Minnesota historical society shall provide information and advice necessary to prepare or amend the standards and criteria.

Subd. 3. Approval of commissioners of health and pollution control agency. In addition to other requirements of chapter 14, the model standards and ordinance adopted under this section, or amendments to them must not be finally adopted unless approved by the commissioners of health and of the pollution control agency.

HIST: 1990 c 391 art 6 s 27



Section 103F.215 Model ordinance as county ordinance.

103F.215 Model ordinance as county ordinance.

Subdivision 1. County ordinance failing to meet standards. The commissioner shall adapt the model ordinance to a county if, after notice and hearing as provided in section 103G.311, the commissioner finds that a county has failed to adopt a shoreland conservation ordinance or that a county has adopted a shoreland conservation ordinance that fails to meet the minimum standards established under section 103F.211.

Subd. 2. Hearing. The commissioner shall hold at least one public hearing on the proposed ordinance in the manner provided in section 394.26, after giving notice as provided in section 394.26. The ordinance is effective for the county on the date and in accordance with any rules the commissioner prescribes, by order, relating to compliance.

Subd. 3. Enforcement. The ordinance must be enforced as provided in section 394.37. The penalties provided in section 394.37 apply to violations of the commissioner's model ordinance for the county.

Subd. 4. Commissioner's costs. The cost incurred by the commissioner in adapting the model ordinance to a county under this section must be paid by the county after the commissioner submits an itemized statement of the costs to the county. If the county fails to pay the costs within 90 days after the commissioner's statement is received, the commissioner may file a copy of the statement of the costs for collection by special tax levy with the county auditor. The county auditor, upon receiving a statement from the commissioner, shall include the amount of the state's claim in the tax levy for general revenue purposes of the county. On completion of the tax settlement following this levy, the county treasurer must pay the amount due to the state to the commissioner for deposit in the state treasury.

HIST: 1990 c 391 art 6 s 28; 1991 c 199 art 1 s 17; 1995 c 218 s 1



Section 103F.221 Municipal shoreland management.

103F.221 Municipal shoreland management.

Subdivision 1. Commissioner's review of ordinances. (a) A municipality having shoreland within its corporate boundaries must submit ordinances or rules affecting the use and development of its shorelands to the commissioner for review. The commissioner must review the ordinances or rules and:

(1) determine whether the rules and ordinances are in substantial compliance with municipal shoreland management standards and criteria under section 103F.211; and

(2) consider any feature unique to the municipal shoreland in question, including the characteristics of the waters that may be affected by development, storm sewer facilities, and sanitary and waste disposal facilities in existence at the time of the commissioner's review.

(b) If the commissioner determines that the ordinances or rules of a municipality do not substantially comply with the state standards and criteria for municipal shoreland management, the commissioner must notify the municipality. The notice must state the changes that are necessary to bring the ordinances or rules into substantial compliance with the standards and criteria. By one year after receiving the notice from the commissioner, the municipality must make changes necessary to bring the ordinances or rules into substantial compliance with state standards and criteria.

Subd. 2. Commissioner's adoption of ordinance for municipality. (a) The commissioner may adopt an ordinance or rules for the municipality if:

(1) a municipality does not have an ordinance or rule affecting the use and development of shoreland;

(2) the corporate boundaries of the municipality are expanded to include shorelands not previously included within the municipal boundaries and the municipality fails to adopt an ordinance within one year after including the shorelands within its municipal boundaries; or

(3) the commissioner determines that a municipal shoreland management ordinance does not substantially comply with the standards and criteria for municipal shoreland management and that the municipality has failed to make the necessary changes within one year after receiving notice of noncompliance.

(b) The ordinance or rules for the municipality must be adopted as provided in this paragraph. The commissioner must hold at least one public hearing on the proposed ordinance or rules in the manner provided in section 462.357, after giving notice under section 462.357. The ordinance or rules are effective for the municipality on the date and in accordance with rules prescribed by the commissioner relating to compliance.

(c) The ordinance must be enforced as provided in section 462.362. The penalties in section 462.362 apply to violations of the ordinances or rules adopted for the municipality by the commissioner.

Subd. 3. Commissioner's cost of adopting ordinances. The costs incurred by the commissioner in adopting the ordinances or rules for the municipality must be paid by the municipality and collected from the municipality in the same manner as costs are paid by a county and collected from a county under section 103F.215, subdivision 4.

Subd. 4. Municipal use of land other than shoreland. Municipal planning and land use controls for land other than shoreland in the vicinity of shoreland must be, to the maximum extent practical, compatible with planning and land use controls for shoreland adopted under subdivision 1.

Subd. 5. Municipal ordinance may be more restrictive. A municipality may adopt and enforce ordinances or rules affecting the use and development of shoreland that are more restrictive than the standards and criteria adopted by the commissioner.

HIST: 1990 c 391 art 6 s 29; 1992 c 511 art 5 s 4; 1995 c 218 s 2



Section 103F.301 Citation.

103F.301 Citation.

Sections 103F.301 to 103F.345 may be cited as the "Minnesota Wild and Scenic Rivers Act."

HIST: 1990 c 391 art 6 s 30



Section 103F.305 Scenic river protection policy.

103F.305 Scenic river protection policy.

The legislature finds that certain of Minnesota's rivers and their adjacent lands possess outstanding scenic, recreational, natural, historical, scientific and similar values. It is in the interest of present and future generations to retain these values, and a policy of the state, and an authorized public purpose to preserve and protect these rivers.

HIST: 1990 c 391 art 6 s 31



Section 103F.311 Definitions.

103F.311 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.311 to 103F.345.

Subd. 2. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 3. Free-flowing. "Free-flowing" means existing in natural condition without significant artificial modification such as impoundment, diversion, or straightening. The existence, however, of low dams, diversion works or other minor structures at the time any river is proposed for inclusion does not automatically bar its inclusion as a wild, scenic, or recreational river.

Subd. 4. Recreational rivers. "Recreational rivers" are those rivers that may have undergone some impoundment or diversion in the past and may have adjacent lands that are considerably developed, but that are still capable of being managed so as to further the purposes of sections 103F.301 to 103F.345.

Subd. 5. River. "River" means a flowing body of water such as a stream or a segment or tributary of a stream and may include lakes through which the river or stream flows.

Subd. 6. Scenic easement. "Scenic easement" means an interest in land, less than the fee title, that limits the use of the land to protect the scenic, recreational, or natural characteristics of a wild, scenic, or recreational river area. Unless otherwise expressly and specifically provided by the parties, the easement must be:

(1) perpetually held for the benefit of the people of the state;

(2) specifically enforceable by its holder or any beneficiary;

(3) binding upon the holder of the servient estate, and the holder's heirs, successors, and assigns; and

(4) restricted so as not to give the holder or any beneficiary the right to enter on the land except for enforcement of the easement.

Subd. 7. Scenic rivers. "Scenic rivers" are those rivers that exist in a free-flowing state and with adjacent lands that are largely undeveloped.

Subd. 8. System. "System" means the state wild and scenic rivers system.

Subd. 9. Wild rivers. "Wild rivers" are those rivers that exist in a free-flowing state, with excellent water quality, and with adjacent lands that are essentially primitive.

HIST: 1990 c 391 art 6 s 32



Section 103F.315 Wild and scenic rivers system.

103F.315 Wild and scenic rivers system.

Subdivision 1. Eligibility. An entire river or a segment of a river and adjacent lands in this state that possess outstanding scenic, recreational, natural, historical, scientific, or similar values are eligible for inclusion within the Minnesota wild and scenic rivers system.

Subd. 2. Classification. Rivers or segments of rivers included within the system shall be classified as wild, scenic, or recreational.

HIST: 1990 c 391 art 6 s 33



Section 103F.321 Administration and rules.

103F.321 Administration and rules.

Subdivision 1. Administration. The commissioner shall administer the wild and scenic rivers system. The commissioner shall conduct studies, develop criteria for classification and designation of rivers, designate rivers for inclusion within the system, manage the components of the system, and adopt rules to manage and administer the system.

Subd. 2. Shoreland rules. (a) The commissioner shall adopt statewide minimum standards and criteria for the preservation and protection of shorelands within the boundaries of wild, scenic, and recreational rivers.

(b) The standards and criteria may include:

(1) the matters covered in the commissioner's standards and criteria for shoreland areas, as provided in sections 103F.201 to 103F.221, except that the distance limitations contained in sections 103F.201 to 103F.221 do not apply to standards and criteria for wild, scenic, and recreational rivers;

(2) furtherance of the purposes of sections 103F.301 to 103F.345 and of the classifications of rivers; and

(3) application to the local governments as specified in sections 103F.201 to 103F.221.

HIST: 1990 c 391 art 6 s 34



Section 103F.325 Designation procedure.

103F.325 Designation procedure.

Subdivision 1. Management plan. (a) For each river proposed to be included in the wild and scenic rivers system, the commissioner shall prepare a management plan, without unreasonable restrictions upon compatible, preexisting, economic uses of particular tracts of land, to preserve and enhance the values that cause the river to be proposed for inclusion in the system.

(b) The plan shall:

(1) give primary emphasis to the area's scenic, recreational, natural, historical, scientific and similar values;

(2) state the proposed classification of the river and segments of the river;

(3) designate the boundaries of the area along the river to be included within the system, which may not include more than 320 acres per mile on both sides of the river; and

(4) include proposed rules governing the use of public lands and waters within the area, which may differ from statewide rules to the extent necessary to take account of the particular attributes of the area.

(c) The plan may include proposed standards and criteria adopted under section 103F.321 for local land use controls that differ from statewide standards and criteria to the extent necessary to take account of the particular attributes of the area.

Subd. 2. Review and hearing. (a) The commissioner shall make the proposed management plan available to affected local governmental bodies, shoreland owners, conservation and outdoor recreation groups, the commissioner of trade and economic development, the commissioner of commerce, the governor, and the general public. The commissioners of trade and economic development, the state energy office in the department of commerce, and the governor shall review the proposed management plan in accordance with the criteria in section 86A.09, subdivision 3, and submit any written comments to the commissioner within 60 days after receipt of the proposed management plan.

(b) By 60 days after making the information available, the commissioner shall conduct a public hearing on the proposed management plan in the county seat of each county that contains a portion of the designated system area, in the manner provided in chapter 14.

Subd. 3. Post hearing review. Upon receipt of the administrative law judge's report, the commissioner shall immediately forward the proposed management plan and the administrative law judge's report to the commissioners of trade and economic development and of commerce for review under section 86A.09, subdivision 3, except that the review by the commissioners must be completed or be deemed completed within 30 days after receiving the administrative law judge's report, and the review by the governor must be completed or be deemed completed within 15 days after receipt.

Subd. 4. Designation of river as part of system. Within 60 days after receipt of the administrative law judge's report, the commissioner shall decide whether to designate by order the river or a segment of the river as a wild, scenic, or recreational river and, if so designated, shall adopt a management plan to govern the area. The commissioner shall notify and inform public agencies and private landowners of the plan and its purposes to encourage their cooperation in the management and use of their land in a manner consistent with the plan and its purposes.

Subd. 5. Reservation of legislative authority. The legislature may at any time designate additional rivers to be included within the system, exclude rivers previously included in the system, or change the classification of rivers classified by the commissioner.

HIST: 1987 c 186 s 15; 1990 c 391 art 6 s 35; 1Sp2001 c 4 art 6 s 15,16



Section 103F.331 Acquisition and development of system.

103F.331 Acquisition and development of system.

Subdivision 1. Acquisition authority. To implement the system, the commissioner may acquire the title, scenic easements, or other interests in land, by purchase, grant, gift, devise, exchange, lease, or other lawful means.

Subd. 2. Development of public areas. The commissioner may designate and develop appropriate areas of public land along wild, scenic, and recreational rivers as water waysides for facilities compatible with the class of river, including, as appropriate, primitive campsites, picnic sites, portages, water access sites, sanitation facilities, and interpretive display.

Subd. 3. Canoe and boating routes. (a) The commissioner may mark canoe and boating routes along a wild, scenic, or recreational river, consistent with the classification and characteristics of the river, including points of interest, portages, campsites, dams, rapids, waterfalls, whirlpools, and other hazards to navigation.

(b) Canoe routes, boating routes, campsites, and portages marked under this subdivision are not subject to the provisions of section 160.06.

Subd. 4. Additional designation as trout stream. The commissioner may designate all or a portion of a state wild, scenic, or recreational river that possesses the necessary qualifications as a state trout stream, and make habitat improvement as may be necessary, desirable, and consistent with the classification of the river.

HIST: 1990 c 391 art 6 s 36



Section 103F.335 Local government compliance.

103F.335 Local government compliance.

Subdivision 1. Compliance of ordinances with system. (a) Within six months after establishment of a wild, scenic, or recreational river system, each local governmental unit with jurisdiction over a portion of the system shall adopt or amend its ordinances and land use district maps to the extent necessary to comply with the standards and criteria of the commissioner and the management plan.

(b) If a local government fails to adopt adequate ordinances, maps, or amendments within six months, the commissioner shall adopt the ordinances, maps, or amendments in the manner and with the effect specified in section 103F.215.

(c) The commissioner shall assist local governments in the preparation, implementation, and enforcement of the ordinances.

Subd. 2. Local governmental units must implement system. All state, local and special governmental units, councils, commissions, boards, districts, agencies, departments, and other authorities shall exercise their powers to implement the purposes of sections 103F.301 to 103F.345 and management plans adopted by the commissioner.

Subd. 3. Land transfers consistent with system plan. Land owned by the state and political subdivisions shall be administered in accordance with the management plan, and land owned by governmental bodies within the designated boundaries of a wild, scenic, or recreational river area may not be transferred to any other person or entity if the transfer would be inconsistent with the management plan.

HIST: 1990 c 391 art 6 s 37



Section 103F.341 Federal-state relations.

103F.341 Federal-state relations.

Sections 103F.301 to 103F.345 do not preclude a river in the state system from becoming a part of the federal wild and scenic rivers system as established in the Wild and Scenic Rivers Act, Public Law Number 90-542; United States Code, title 16, section 1271 et seq., as amended. The commissioner is authorized to seek, alone or in conjunction with other governmental authorities, financial and technical assistance from the federal government and to enter into written cooperative agreements for the joint administration of a river in the federal wild and scenic rivers system.

HIST: 1990 c 391 art 6 s 38



Section 103F.345 Conflict with other laws.

103F.345 Conflict with other laws.

A river in the wild and scenic rivers system is subject to the provisions of sections 103F.301 to 103F.345, except that in case of conflict with some other law of this state the more protective provision shall apply.

HIST: 1990 c 391 art 6 s 39



Section 103F.351 Lower St. Croix Wild and Scenic River Act.

103F.351 Lower St. Croix Wild and Scenic River Act.

Subdivision 1. Findings. The lower St. Croix River, between the dam near Taylors Falls and its confluence with the Mississippi River, constitutes a relatively undeveloped scenic and recreational asset lying close to the largest densely populated area of the state. The preservation of this unique scenic and recreational asset is in the public interest and will benefit the health and welfare of the citizens of the state. The state recognizes and concurs in the inclusion of the lower St. Croix River into the federal wild and scenic rivers system by the Lower St. Croix River Act of the 92nd Congress, Public Law Number 92-560. The authorizations of the state are necessary to the preservation and administration of the lower St. Croix River as a wild and scenic river, particularly in relation to those portions of the river that are to be jointly preserved and administered as a wild and scenic river by this state and Wisconsin.

Subd. 2. Comprehensive master plan. (a) The commissioner of natural resources shall join with the secretary of the United States Department of the Interior and the appropriate agency of the state of Wisconsin in the preparation of the comprehensive master plan relating to boundaries, classification, and development required by section 3 of the Lower St. Croix River Act of 1972, and by section 3(b) of the Wild and Scenic Rivers Act, Public Law Number 90-542.

(b) The commissioner shall make the proposed comprehensive master plan available to affected local governmental bodies, shoreland owners, conservation and outdoor recreation groups, and the general public.

(c) Not less than 30 days after making the information available, the commissioner shall conduct a public hearing on the proposed comprehensive master plan in the county seat of each county which contains a portion of the area covered by the comprehensive master plan, in the manner provided in chapter 14.

Subd. 3. Acquisition of land and easements. The commissioner of natural resources may acquire land, scenic easements, or other interests in land by gift, purchase, or other lawful means, and may acquire scenic easement interests in land by eminent domain. The acquisitions must be proposed for acquisition by the state by the comprehensive master plan.

Subd. 4. Rules. (a) The commissioner of natural resources shall adopt rules that establish guidelines and specify standards for local zoning ordinances applicable to the area within the boundaries covered by the comprehensive master plan.

(b) The guidelines and standards must be consistent with this section, the federal Wild and Scenic Rivers Act, and the federal Lower St. Croix River Act of 1972. The standards specified in the guidelines must include:

(1) the prohibition of new residential, commercial, or industrial uses other than those that are consistent with the above mentioned acts; and

(2) the protection of riverway lands by means of acreage, frontage, and setback requirements on development.

(c) Cities, counties, and towns lying within the areas affected by the guidelines shall adopt zoning ordinances complying with the guidelines and standards within the time schedule prescribed by the commissioner.

Subd. 5. Administration. The commissioner of natural resources in cooperation with appropriate federal authorities and authorities of the state of Wisconsin shall administer state lands and waters in conformance with this section, the federal Wild and Scenic Rivers Act, and the federal Lower St. Croix River Act of 1972.

HIST: 1990 c 391 art 6 s 40



Section 103F.361 Findings and intent.

103F.361 Findings and intent.

Subdivision 1. Findings. The legislature finds that:

(1) the Mississippi River from its outlet at Lake Itasca, Clearwater county, to the southerly boundary of Morrison county, Minnesota, possesses outstanding and unique natural, scientific, historical, recreational and cultural values deserving of protection and enhancement;

(2) the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison have entered into a joint powers agreement pursuant to law to develop a plan for the protection and enhancement of the foregoing values; and

(3) the plan adopted by the counties pursuant to the joint powers agreement establishes guidelines and minimum standards for cooperative local management of this segment of the Mississippi River.

Subd. 2. Legislative intent. It is the intent of sections 103F.361 to 103F.377 to authorize and direct the board and the counties to implement the plan for the Mississippi headwaters area.

HIST: 1990 c 391 art 6 s 41; 1992 c 476 s 1



Section 103F.363 Applicability.

103F.363 Applicability.

Subdivision 1. Generally. Sections 103F.361 to 103F.377 apply to the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison.

Subd. 2. Leech Lake Indian Reservation. Sections 103F.361 to 103F.377 do not alter or expand the zoning jurisdiction of the counties within the exterior boundaries of the Leech Lake Indian Reservation. The plan and the county ordinances adopted pursuant to section 103F.369, subdivision 4, apply only to areas within the zoning jurisdiction of the counties as provided by law in effect prior to May 20, 1981.

HIST: 1990 c 391 art 6 s 42; 1992 c 476 s 2



Section 103F.365 Definitions.

103F.365 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.361 to 103F.377.

Subd. 2. Board. "Board" means the Mississippi headwaters board established under section 103F.367.

Subd. 3. Counties. "Counties" means the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison.

Subd. 4. Plan. "Plan" means the comprehensive land use plan approved by the board and dated July 1, 1992.

HIST: 1990 c 391 art 6 s 43; 1992 c 476 s 3



Section 103F.367 Mississippi headwaters board.

103F.367 Mississippi headwaters board.

Subdivision 1. Establishment. The Mississippi headwaters board established by the counties of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison by agreement entered into on February 22, 1980, pursuant to section 471.59, is established as a permanent board with authority to prepare, adopt, and implement a comprehensive land use plan designed to protect and enhance the Mississippi River and related shoreland areas situated within the counties.

Subd. 2. Membership. (a) The board shall consist of eight members. The governing body of each county shall appoint one of its members to serve on the board.

(b) The terms of board members are two years commencing on the first Monday in January of odd-numbered years.

(c) Vacancies on the board shall be filled for the remainder of the term by the governing body that made the original appointment.

(d) The governing body of a county may designate another member of the governing body or a county officer to act as an alternate for the member appointed by that county.

Subd. 3. Officers. (a) The board shall annually appoint from among its members a chair, vice-chair, and secretary-treasurer who shall serve for concurrent one-year terms.

(b) The chair shall preside over all meetings of the board and may call special meetings at reasonable times and upon adequate notice when necessary.

(c) The vice-chair shall preside over the meetings of the board in the absence of the chair.

(d) The secretary-treasurer or the designee of the secretary-treasurer shall keep a record of all proceedings of the board. The secretary-treasurer shall provide for the proper receipt and disbursement of funds.

Subd. 4. Meetings. (a) The regular meetings of the board shall be held at times and places prescribed by it.

(b) A majority of all members of the board shall constitute a quorum and a majority vote of all members shall be required for actions taken by the board.

Subd. 5. Staff and contracts. The board may employ staff and contract for goods and services as necessary to implement sections 103F.361 to 103F.377. Contracts are subject to the statutory procedures and restrictions applicable to county contracts.

Subd. 6. Funding. The board shall annually submit to each county for its approval an estimate of the funds it will need from that county in the next fiscal year to prepare and implement the plan and otherwise carry out the duties imposed upon it by sections 103F.361 to 103F.377. Each county shall, upon approval of the estimate by its governing body, furnish the necessary funds to the board. The board may apply for, receive, and disburse federal, state, and other grants and donations.

Subd. 7. Advisory committees. The board shall appoint advisory committees, representing a broad geographical area and diverse public interests, and conduct public meetings and hearings necessary to afford the public an opportunity to become fully informed of all deliberations in the preparation and implementation of the plan.

Subd. 8. Contact with government agencies. The board shall initiate and maintain contacts with governmental agencies as necessary to properly prepare the plan and shall negotiate cooperative management agreements with the United States Forest Service and Bureau of Land Management and the state department of natural resources. The board, Beltrami, Cass, Hubbard, and Itasca counties shall initiate and maintain contacts with the governing body of the Leech Lake Indian Reservation and shall negotiate a cooperative management and jurisdiction agreement with the reservation governing body.

HIST: 1990 c 391 art 6 s 44; 1992 c 476 s 4



Section 103F.369 Plan implementation.

103F.369 Plan implementation.

Subdivision 1. Implementation required. The plan shall be implemented by the board as provided in this section and section 103F.373.

Subd. 2. Plan provides minimum standards. The standards set forth in the plan are the minimum standards which may be adopted by the board and by the counties for the protection and enhancement of the natural, scientific, historical, recreational and cultural values of the Mississippi River and related shoreland areas subject to the plan. Except for forest management, fish and wildlife habitat improvement, a veterans cemetery that complies with subdivision 5, and open space recreational uses as defined in the plan, state or county lands within the boundaries established by the plan may not be offered for public sale or lease. The board with the agreement, expressed by resolution adopted after public hearing, of the county boards of Clearwater, Hubbard, Beltrami, Cass, Itasca, Aitkin, Crow Wing, and Morrison counties may amend the plan in any way that does not reduce the minimum standards set forth in the plan.

Subd. 3. Implementation. The board shall develop and establish a schedule for implementation and common administration of the plan by the counties. The schedule shall be binding upon the counties subject to approval by the governing bodies of the respective counties.

Subd. 4. County land use ordinance must be consistent with plan. The counties shall adopt land use ordinances consistent with the plan.

Subd. 5. Veterans cemetery. A veterans cemetery may be located within the boundaries established by the plan if a site plan approved by the county zoning authority addresses each of the following items:

(1) the name of the cemetery;

(2) a legal description of the property affected;

(3) names and addresses of applicant, owner, surveyor, and designer of the plan;

(4) graphic scale;

(5) an arrow depicting north on the plan;

(6) date of preparation of the plan;

(7) total acreage of property;

(8) square footage for each proposed site;

(9) existing soil conditions, depth of water table, and topographic contours;

(10) roads and proposed roads showing right-of-way widths;

(11) proposed location and type of on-site sanitary treatment facilities and domestic water supply;

(12) accessory facilities, existing or to be constructed, by type and location;

(13) all streams, creeks, ponds, wetlands, and swamps;

(14) burial only on site with no embalming or other related activities on site;

(15) no placement of graves or accessory facilities within the designated flood plain; and

(16) each burial must be in a vault or an appropriate liner as determined by the board.

HIST: 1990 c 391 art 6 s 45; 1991 c 158 s 1,2; 1992 c 476 s 5-7



Section 103F.371 Responsibilities of other governmental units.

103F.371 Responsibilities of other governmental units.

All local and special governmental units, councils, commissions, boards and districts and all state agencies and departments must exercise their powers so as to further the purposes of sections 103F.361 to 103F.377 and the plan. Land owned by the state, its agencies, and political subdivisions shall be administered in accordance with the plan.

Actions that comply with the land use ordinance are consistent with the plan. Actions that do not comply with the ordinance may not be started until the board has been notified and given an opportunity to review and comment on the consistency of the action with this section.

HIST: 1990 c 391 art 6 s 46; 1992 c 476 s 8



Section 103F.373 Review and certification of land use actions.

103F.373 Review and certification of land use actions.

Subdivision 1. Purpose. To assure that the plan is not nullified by unjustified exceptions in particular cases and to promote uniformity in the treatment of applications for exceptions, a review and certification procedure is established for the following categories of land use actions taken by the counties and directly or indirectly affecting land use within the area covered by the plan:

(1) the adoption or amendment of an ordinance regulating the use of land, including rezoning of particular tracts of land;

(2) the granting of a variance from provisions of the land use ordinance; and

(3) the approval of a plat which is inconsistent with the land use ordinance.

Subd. 2. Certification. Notwithstanding any provision of chapter 394 to the contrary, an action of a type specified in subdivision 1, clauses (1) to (3), is not effective until the board has reviewed the action and certified that it is consistent with the plan. In determining consistency of ordinances and ordinance amendments, the provisions of the plan shall be considered minimum standards. An aggrieved person may appeal a decision of the type specified in subdivision 1, clauses (1) to (3), that is reviewed by the board under this section in the same manner as provided for review of a decision of a board of adjustment in section 394.27, subdivision 9, but only after the procedures prescribed under this section have been completed.

Subd. 3. Procedure for certification. A copy of the notices of public hearings or, when a hearing is not required, a copy of the application to consider an action of a type specified in subdivision 1, clauses (1) to (3), must be forwarded to the board by the county at least 15 days before the hearing or meetings to consider the actions. The county shall notify the board of its final decision on the proposed action within ten days of the decision. By 30 days after the board receives the notice, the board shall notify the county and the applicant of its approval or disapproval of the proposed action.

Subd. 4. Disapproval of actions. (a) If a notice of disapproval is issued by the board, the county or the applicant may, within 30 days of the notice, file with the board a demand for a hearing. If a demand is not filed within the 30-day period, the disapproval becomes final.

(b) If a demand is filed within the 30-day period, a hearing must be held within 60 days of demand. The hearing must be preceded by two weeks' published notice. Within 30 days after the hearing, the board must:

(1) affirm its disapproval of the proposed action; or

(2) certify approval of the proposed action.

HIST: 1990 c 391 art 6 s 47; 1992 c 476 s 9,10



Section 103F.375 Incorporation and annexation.

103F.375 Incorporation and annexation.

Subdivision 1. Moratorium on certain activities. If land subject to the plan is annexed, incorporated, or otherwise subjected to the land use planning authority of a home rule charter or statutory city, a moratorium shall exist on:

(1) all subdivision platting and building permits on the land until zoning regulations are adopted for the land that comply with the provisions of the plan; and

(2) construction, grading and filling, and vegetative cutting as those activities are defined in the plan.

Subd. 2. Exception for work under prior permits. This section does not apply to work done pursuant to lawful permits issued before the land became subject to the land use planning authority of the city.

HIST: 1990 c 391 art 6 s 48; 1992 c 476 s 11



Section 103F.377 Biennial report.

103F.377 Biennial report.

During the first year of each biennial legislative session, the board shall prepare and present to the appropriate policy committees of the legislature a report concerning the actions of the board in exercising the authority granted by the legislature under sections 103F.361 to 103F.377. The report must include an assessment of the effectiveness of the plan and its implementation in protecting and enhancing the natural, scientific, historical, recreational, and cultural values of the Mississippi River and related shorelands situated within the member counties.

HIST: 1990 c 391 art 6 s 49; 1992 c 476 s 12



Section 103F.378 Minnesota river basin joint powers board.

103F.378 Minnesota river basin joint powers board.

Subdivision 1. Duties. The Minnesota river basin joint powers board, established under section 471.59 for the purpose of coordinating efforts to improve water quality in the Minnesota river and achieving the goal of making the Minnesota river suitable for fishing and swimming by the year 2005, has the following duties:

(1) coordination of comprehensive cleanup goals for the Minnesota river by coordinating the work plans of the 12 major watersheds and the member counties of the joint powers board, state agencies, and the University of Minnesota in cleanup efforts and submission of periodic river cleanup plans for submission to the governor and the legislature;

(2) advising on the development and use of monitoring and evaluation systems in the Minnesota river and the incorporation of the data obtained from these systems into the planning process;

(3) conducting public meetings of the board on at least a quarterly basis at locations within the Minnesota river basin;

(4) conducting an ongoing information and education program concerning the status of the Minnesota river, including an annual conference on the state of the Minnesota river;

(5) providing periodic reports and budget requests to the governor's office and the chairs of the agriculture and environment and natural resources committees of the senate and the house of representatives regarding progress on meeting river water quality management goals and future funding required for this effort;

(6) advising on the development of projects within the 12 major watersheds that are scientifically sound, have landowner support, and reduce inputs of pollutants into the Minnesota river basin; and

(7) administering the distribution of project implementation funds for the 12 major watersheds by approving projects, identifying matching components for each project, and tracking the results achieved for each project.

Subd. 2. Membership. Upon acceptance of the joint powers agreement, each member county that agrees to join the board shall have one county commissioner as its delegate to the board and one county commissioner as an alternate. A technical and citizen advisory committee shall be established to advise the board consisting of a technical representative from each of the counties in the basin and citizens who are not county employees but who have an interest in agriculture, conservation, sporting activities, and other relevant areas as determined by the board.

HIST: 1996 c 407 s 43; 1997 c 216 s 92



Section 103F.381 Findings.

103F.381 Findings.

The legislature finds that the Minnesota River from the city of Franklin in Renville county to Le Sueur in Le Sueur county possesses outstanding scenic, recreational, natural, historical, scientific, and similar values. Because it is in the interest of present and future generations to retain these values, the legislature finds that the adoption and implementation of a comprehensive land use plan is necessary.

HIST: 1990 c 391 art 6 s 50



Section 103F.383 Definitions.

103F.383 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.383 to 103F.393.

Subd. 2. Board. "Board" means the project riverbend board.

Subd. 3. Counties. "Counties" means the counties of Renville, Redwood, Brown, Nicollet, Blue Earth, and Le Sueur, except as otherwise provided in Laws 1982, chapter 627, section 7.

HIST: 1990 c 391 art 6 s 51



Section 103F.385 Board.

103F.385 Board.

Subdivision 1. Establishment. The project riverbend board is established under Laws 1982, chapter 627.

Subd. 2. Members. (a) Except as provided in Laws 1982, chapter 627, section 7, the board shall consist of six members, one each from the counties of Renville, Redwood, Brown, Nicollet, Blue Earth, and Le Sueur.

(b) The members shall be appointed by their respective county boards for a term of two years.

Subd. 3. Chair. The board shall select a chair, who shall preside at meetings and hearings and may call special meetings.

Subd. 4. Procedural rules and records. The board shall adopt rules for the transaction of its business and shall keep a public record of its transactions, findings, and determinations.

Subd. 5. Quorum. A majority of all members of the board constitutes a quorum and a majority vote of all members is required for the board to take any action pursuant to section 103F.389.

Subd. 6. Staff and funds. The counties shall supply staff and funds to the board as may be necessary for its operation.

HIST: 1986 c 444; 1990 c 391 art 6 s 52



Section 103F.387 Comprehensive plan.

103F.387 Comprehensive plan.

(a) The comprehensive plan known as "Project Riverbend Fifth Draft, June 1981" shall be implemented by the board and the counties as provided in sections 103F.383 to 103F.393. The counties shall adopt land use ordinances consistent with the plan. The standards set forth in the plan are the minimum standards that may be adopted by the board and the counties. The board may amend the comprehensive land use plan in any way that does not reduce the minimum standards set forth in the plan.

(b) The board shall develop and establish a schedule for implementation and administration of the plan by the counties. The schedule shall be binding on the counties subject to approval by the governing bodies of the respective counties.

HIST: 1990 c 391 art 6 s 53



Section 103F.389 Review and certification of land use actions.

103F.389 Review and certification of land use actions.

Subdivision 1. Land use actions covered. To ensure that the comprehensive land use plan is not nullified by unjustified exceptions in particular cases and to promote uniformity in the treatment of applications for exceptions, a review and certification procedure is established for the following categories of land use actions taken by the counties and directly or indirectly affecting land use within the area covered by the plan:

(1) the adoption or amendment of an ordinance regulating the use of land, including rezoning of a particular tract of land;

(2) the granting of a variance from provisions of the land use ordinances; and

(3) the approval of a plat which is inconsistent with the land use ordinance.

Subd. 2. Land use actions must be consistent with plan. (a) Notwithstanding any contrary provision of chapter 394, an action of a type specified in subdivision 1, clauses (1) to (3), is not effective until the board has reviewed the action and certified that it is consistent with the comprehensive plan of the board.

(b) In determining consistency of ordinances and ordinance amendments, the provisions of the comprehensive land use plan shall be considered minimum standards. An aggrieved person may appeal a decision of the type specified in subdivision 1, clauses (1) to (3), which is reviewed by the board under this section in the manner provided for review of a decision of a board of adjustment under section 394.27, subdivision 9, but only after the procedures prescribed under this section have been completed.

Subd. 3. Procedure for certification. (a) A copy of all notices of public hearings or, when a hearing is not required, a copy of the application to consider any actions of a type specified in subdivision 1, clauses (1) to (3), must be forwarded to the board by the county at least ten days prior to the hearing or meetings to consider the land use actions.

(b) The county shall notify the board of its final decision on the proposed action within ten days of the decision.

(c) By 30 days from the time it receives the notice, the board shall notify the county and the applicant of its approval or disapproval of the proposed action.

Subd. 4. Disapproval of actions. (a) If the board issues a notice of disapproval, either the county or the applicant may, within 30 days of notice, file a demand for a hearing with the board.

(b) If a demand is not filed during that period, the disapproval becomes final.

(c) If a demand is filed within the 30-day period, a hearing shall be held within 60 days of demand and shall be preceded by two weeks' published notice. Within 30 days after the hearing, the board shall either affirm its disapproval of the proposed action or certify its approval.

HIST: 1990 c 391 art 6 s 54



Section 103F.391 Restrictions on land incorporated or annexed.

103F.391 Restrictions on land incorporated or annexed.

(a) If land subject to the comprehensive land use plan of the board is annexed, incorporated, or otherwise subjected to the land use planning authority of a home rule charter or statutory city, a moratorium shall exist on all subdivision platting and building permits on that land until zoning regulations are adopted for the land that comply with the provisions of the comprehensive plan of the board.

(b) The moratorium shall also apply to construction, grading and filling, and vegetative cutting as those activities are defined in the comprehensive plan.

(c) This section does not apply to work done pursuant to lawful permits issued before the land became subject to the land use planning authority of the city.

HIST: 1990 c 391 art 6 s 55



Section 103F.393 Biennial report.

103F.393 Biennial report.

During the first year of each biennial legislative session, the board shall prepare and present to the appropriate policy committees of the legislature a report concerning the actions of the board in exercising the authority granted by the legislature under sections 103F.383 to 103F.393. The report shall include an assessment of the effectiveness of the board's comprehensive land use plan and its implementation in protecting and enhancing the outstanding scenic, recreational, natural, historical, scientific, and similar values of the Minnesota River and related shorelands situated within the member counties.

HIST: 1990 c 391 art 6 s 56



Section 103F.401 Definitions.

103F.401 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.401 to 103F.455.

Subd. 2. Conservation plan. "Conservation plan" means a set of practices that will decrease soil erosion to the soil loss limits on a particular parcel of land.

Subd. 3. Conservation practices. "Conservation practices" means practices and standards containing a definition, purpose, and conditions that the practice applies including design requirements and specifications containing a statement of details required for installing a conservation practice, including kinds, quality, and quantity of work and materials needed to meet the standards. A conservation practice may be a permanent or temporary, vegetative or structural measure that will aid the control of wind and water erosion. Permanent practices are those that have effective life greater than ten years and include grassed waterways, terraces, field windbreaks, water control structures, grade stabilization structures, sediment retention structures, strip-cropping, and other permanent practices approved by the board of water and soil resources. Temporary practices include conservation tillage, contour farming, grasses and legumes in rotation, emergency tillage, and any other cultural practices approved by the board of water and soil resources.

Subd. 4. Development activity. "Development activity" means a physical disturbance of the land, that may result in sedimentation of adjacent lands or waters, associated with activities that include clearing, grading, excavating, transporting, and filling lands. Road construction by federal, state, county, and municipal governments designed according to department of transportation standard specifications for construction are not development activities.

Subd. 5. Erosion. "Erosion" means any process that removes soil away from the surface of the land by the action of water, wind, or gravity.

Subd. 6. Excessive soil loss. "Excessive soil loss" means soil loss that is greater than the soil loss limits. Excessive soil loss may be evidenced by sedimentation on adjoining land or in a body of water.

Subd. 7. Land occupier. "Land occupier" means a person, firm, corporation, municipality, or other legal entity that holds title to or is in possession of lands, as owner, lessee, or otherwise. "Land occupier" includes both the owner and the occupier of the land if they are not the same.

Subd. 8. Local government. "Local government" means the elected governing body of a county, home rule charter or statutory city, or town, or their designated agents. Agents may include soil and water conservation districts, water management organizations, joint powers boards, watershed districts, and other governmental entities responsible for resource management within the local government's jurisdiction.

Subd. 9. Sediment. "Sediment" means solid mineral or organic material that is in suspension, is being transported, or has been moved from its original location by air, water, gravity, or ice, and has been deposited at another location.

Subd. 10. Soil. "Soil" means the unconsolidated mineral and organic material on the immediate surface of the earth that serves as natural medium for the growth of land plants.

Subd. 11. Soil loss limit. "Soil loss limit" means the maximum amount of soil loss from water or wind erosion, expressed in tons per acre per year, that is allowed by local regulations on a particular soil.

Subd. 12. Technical guide. "Technical guide" means the guide developed by the United States Soil Conservation Service and adopted by soil and water conservation districts containing technical information including methods and procedures by which the various types of erosion can be measured, and conservation practice standards and specifications required in the application of soil and water conservation practices.

HIST: 1990 c 391 art 6 s 57



Section 103F.405 Soil loss ordinances.

103F.405 Soil loss ordinances.

Subdivision 1. Authority. Each statutory or home rule charter city, town, or county that has planning and zoning authority under sections 366.10 to 366.19, 394.21 to 394.37, or 462.351 to 462.365 is encouraged to adopt a soil loss ordinance. The soil loss ordinance must use the soil loss tolerance for each soil series described in the United States Soil Conservation Service Field Office Technical Guide to determine the soil loss limits, but the soil loss limits must be attainable by the best practicable soil conservation practice. Ordinances adopted by local governments within the metropolitan area defined in section 473.121 must be consistent with local water management plans adopted under section 103B.235.

Subd. 2. Agents of local governments. A local government that adopts a soil loss ordinance may enter an agreement with its agent allowing the agent to administer the functions and perform the duties of the local government as provided by sections 103F.401 to 103F.455.

HIST: 1990 c 391 art 6 s 58; art 10 s 3



Section 103F.411 Model ordinance.

103F.411 Model ordinance.

Subdivision 1. Authority. The board of water and soil resources, in consultation with counties, soil and water conservation districts, and other appropriate agencies, shall adopt a model ordinance and rules that serve as a guide for local governments to implement sections 103F.401 to 103F.455 and provide administrative procedures for the board for sections 103F.401 to 103F.455.

Subd. 2. Model ordinance. The model ordinance must specify the technical and administrative procedures required to control soil loss and erosion. The model ordinance is the minimum regulation to be adopted. The model ordinance must use the soil loss tolerance for each soil series described in the United States Soil Conservation Service Field Office Technical Guide to determine soil loss limits, but the soil loss limits must be attainable by the best practicable soil conservation practice.

Subd. 3. Periodic review. At least once every five years the board shall review the rules and model ordinance in cooperation with counties, soil and water conservation districts, and appropriate agencies to ensure their continued applicability and relevance.

HIST: 1990 c 391 art 6 s 59



Section 103F.415 Excessive soil loss prohibited.

103F.415 Excessive soil loss prohibited.

Subdivision 1. Prohibited activities. A person may not cause, conduct, contract for, or authorize an activity that causes excessive soil loss.

Subd. 2. Agricultural land. A land occupier of agricultural land is not violating subdivision 1 if the occupier is farming by methods that implement the best practicable conservation practices.

Subd. 3. Woodland. A land occupier who uses wooded land for pasture must ensure that proper management is used to prevent excessive soil loss due to overgrazing or cattle paths.

HIST: 1990 c 391 art 6 s 60



Section 103F.421 Enforcement.

103F.421 Enforcement.

Subdivision 1. Complaint. (a) An adversely affected landowner, an elected or appointed official of the local government, or a soil and water conservation district board member may submit a written complaint to the local government if conditions exist that indicate there is excessive soil loss from a tract of land that affects another tract of land or body of water. The written complaint must contain:

(1) the name and address of the landowner whose land is causing excessive soil loss;

(2) the location of the tract of land with the excessive soil loss;

(3) a description of land or water that is affected by the excessive soil loss; and

(4) a description of the nature of the excessive soil loss and resulting sedimentation.

(b) The local government shall submit the complaint to the soil and water conservation district for soil loss determination.

Subd. 2. District determination of soil loss. (a) The soil and water conservation district shall determine the average soil loss in tons per acre per year of the tract of land cited in the complaint.

(b) Representatives of the soil and water conservation district may enter public or private land to make an inspection for the determination of soil loss or to complete the report required by paragraph (c). The landowners must be notified of the time of the inspection and be given an opportunity to be present when the inspection is made.

(c) The soil and water conservation district shall submit a report to the local government that states the average soil loss in tons per acre per year for each tract of land and whether the soil loss is excessive under the applicable soil loss limits. If the soil loss is excessive the report must include identification of existing management practices and a conservation plan and time schedule that will prevent excessive soil loss or reduce the soil loss to the most practicable extent.

Subd. 3. Mediation. (a) If the soil and water conservation district report shows that soil loss from the tract of land is excessive and alternative practices are available to reduce the soil loss, the local government shall request the allegedly offending landowner to participate in mediation with the local government.

(b) The local government may appoint the planning and zoning director, a planning commissioner, or other county official to act as a mediator. The local government may also contract with a mediation center to provide mediation services.

(c) The landowner and the local government or its agent must attempt to agree on conservation practices and times to implement the practice that will reduce soil loss to the local soil loss limits.

(d) A mediated settlement must be in writing and filed with the local government.

(e) If the local government and the landowner do not agree to a mediated settlement, or if the landowner refuses to participate in mediation, the local government shall forward the complaint to the county attorney. The county attorney may dismiss the complaint or petition for a hearing under section 103F.425.

Subd. 4. Application for cost-sharing funds. The landowner has 90 days after a mediated settlement is filed to apply for state cost-sharing funds that will provide 75 percent of the cost of the permanent conservation practices. Only 50 percent of the cost share will be provided if the application is not made within 90 days after the settlement is filed. The landowner must apply for 50 percent of the cost share within 270 days after the mediated settlement is filed.

Subd. 5. Penalty. A landowner that does not comply with the provisions of the mediated settlement is subject to a civil penalty up to $500. Soil conservation practices that are made in good faith and substantial compliance are a complete defense.

HIST: 1990 c 391 art 6 s 61



Section 103F.425 District court hearing.

103F.425 District court hearing.

Subdivision 1. Determination of proper conservation plan. If the landowner and the local government do not agree to a mediated settlement or if the landowner has refused mediation, the county attorney may petition the district court for a hearing. The landowner shall have the opportunity to present the landowner's conservation plan and time schedule as an alternative to the local government conservation plan and time schedule. The court shall order the landowner to implement the conservation plan and time schedule that is the least burdensome to the landowner and will reduce soil loss to at least the soil loss limit. The court may amend the local government's or landowner's conservation plan and time schedule, or develop a new conservation plan and time schedule. The court shall set times to implement, make satisfactory progress, and complete the conservation plan.

Subd. 2. Cost-sharing funds. (a) If the court orders implementation of the landowner's conservation plan and time schedule, or amends the conservation plan and time schedule, or if the court develops a new conservation plan and time schedule, the landowner is eligible to apply for 75 percent cost-share funds for permanent conservation practices. The landowner must apply for the cost share within 90 days after the court order. If the landowner does not apply within 90 days for the cost-sharing funds the cost share is reduced to 50 percent. The court shall establish a time after which the landowner is no longer eligible for cost-sharing funds if an application is not made.

(b) If the court orders a plan and time schedule developed by the district in its report, the landowner is eligible for 50 percent cost share if the landowner applies within 90 days after the court order.

HIST: 1990 c 391 art 6 s 62



Section 103F.431 Soil and water conservation assistance.

103F.431 Soil and water conservation assistance.

A landowner who has filed a mediated settlement under section 103F.421 or who has received a court order under section 103F.425 may request the soil and water conservation district to assist in the planning, design, and application of practices necessary to reduce soil loss to the applicable soil loss limit amounts or to the greatest practical extent. The soil and water conservation district must give the landowner a high priority for technical and cost-sharing assistance.

HIST: 1990 c 391 art 6 s 63



Section 103F.435 Attorney and local government may perform duty of county.

103F.435 Attorney and local government may perform duty of county.

The city attorney or town attorney may perform the duties of a county attorney. A city or town may perform the duties of a local government only if the city or town adopts a soil loss ordinance and the land specified in the complaint is located within the city or town.

HIST: 1990 c 391 art 6 s 64



Section 103F.441 Erosion control plan for development activities.

103F.441 Erosion control plan for development activities.

Subdivision 1. Sedimentation control plan. (a) A person engaged in a development activity that will disturb over one acre of land must submit a sedimentation control plan and time schedule that will prevent excessive soil loss to the local government having jurisdiction over the land before the development activity is to begin.

(b) A sedimentation control plan and time schedule must specify how the movement of soil and damage to other property during the construction will be minimized, including the use of temporary seeding, fiber mats, plastic, straw, mulch, sediment control basins, and other measures to prevent erosion and sediment damage. The time schedule must establish deadlines for the implementation and completion of each phase or element of the sedimentation control plan.

Subd. 2. Permit required. The local government may appoint the zoning and planning director, building inspector, county engineer, or the soil and water conservation district to review the plan and time schedule. If the sedimentation control plan and time schedule will prevent excessive soil loss to the most practicable extent, the local government must issue a permit that authorizes the development activity contingent upon the implementation and completion of the sedimentation control plan.

Subd. 3. Penalty. A person engaged in a development activity who does not obtain a sedimentation control plan permit or does not commence or complete the plan or make satisfactory progress to complete the plan is subject to a civil penalty. Soil conservation practices made in good faith and substantial compliance are a defense.

Subd. 4. Application. For counties, the provisions of this section apply only to county jurisdiction over unincorporated areas.

HIST: 1990 c 391 art 6 s 65



Section 103F.445 Cost-sharing funds.

103F.445 Cost-sharing funds.

Subdivision 1. Cost-share required. Except for a development activity, a land occupier may not be required to establish soil conservation practices unless state cost-sharing funds have been specifically approved for that land and have been made available to the land occupier under sections 103F.421 and 103F.425, equal to at least 75 percent of the cost of the permanent conservation practices on a voluntary basis, or a 50 percent cost-share if an application for cost-share is not made within 90 days after the board approves a mediated written agreement or within 90 days after the court orders implementation of a plan and time schedule prepared by the landowner or the court. For mediated settlements, a court order that implements the landowner's alternatives or the court's alternatives must state the time schedule for application for 50 percent cost-share. If the court orders implementation of the district's plan and time schedule, a landowner is eligible only for 50 percent cost-share.

Subd. 2. Review of requirements. The board of water and soil resources shall review these requirements at least once each year and may authorize a district to provide a higher percentage of cost-sharing than is required by this section. To aid in this determination, the board may consider the location of the affected area in relation to the priority areas as established in the soil and water conservation district annual and long-range plans.

Subd. 3. Recording. The permanent conservation practices must be recorded with the county recorder on the tracts where they occur if the cost-sharing funds are issued to the landowner.

HIST: 1990 c 391 art 6 s 66



Section 103F.451 Applicability.

103F.451 Applicability.

The provisions of sections 103F.415 to 103F.455 are not applicable without the adoption of an ordinance by the county or local government unit.

HIST: 1990 c 391 art 6 s 67



Section 103F.455 Penalty.

103F.455 Penalty.

A person who violates section 103F.415, subdivision 1, is subject to a civil penalty up to $500.

HIST: 1990 c 391 art 6 s 68



Section 103F.460 Repealed, 1994 c 557 s 27

103F.460 Repealed, 1994 c 557 s 27



Section 103F.461 Groundwater education.

103F.461 Groundwater education.

(a) In each even-numbered year, the board of water and soil resources must review groundwater education activities with local units of government and develop recommendations for improvement in a report to the environmental quality board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture as part of the groundwater policy report in section 103A.204. The board must work with agencies and interested groups with responsibility for groundwater education in preparing the report.

(b) The board must ensure that the biennial review of groundwater education with local units of government is coordinated with the Minnesota environmental education advisory board and the nonpoint source education and information strategy of the pollution control agency.

(c) Grants for innovative groundwater education strategies to local units of government identified in this section may be awarded by the board of water and soil resources.

HIST: 1994 c 557 s 14; 1999 c 86 art 3 s 10



Section 103F.501 Short title.

103F.501 Short title.

Sections 103F.505 to 103F.531 may be cited as the "Reinvest in Minnesota Resources Law."

HIST: 1990 c 391 art 6 s 70



Section 103F.505 Purpose and policy.

103F.505 Purpose and policy.

It is the purpose of sections 103F.505 to 103F.531 to keep certain marginal agricultural land out of crop production to protect soil and water quality and support fish and wildlife habitat. It is state policy to encourage the retirement of marginal, highly erodible land, particularly land adjacent to public waters, drainage systems, wetlands, and locally designated priority waters, from crop production and to reestablish a cover of perennial vegetation.

HIST: 1990 c 391 art 6 s 71; 1992 c 415 s 1



Section 103F.511 Definitions.

103F.511 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.505 to 103F.535.

Subd. 2. Board. "Board" means the board of water and soil resources.

Subd. 3. Conservation easement. "Conservation easement" means a conservation easement as defined in section 84C.01.

Subd. 4. Conservation reserve program. "Conservation reserve program" means the program established under section 103F.515.

Subd. 5. Drained wetland. "Drained wetland" means a former natural wetland that has been altered by draining, dredging, filling, leveling, or other manipulation sufficient to render the land suitable for agricultural crop production. The alteration must have occurred before December 23, 1985, and must be a legal alteration as determined by the commissioner of natural resources.

Subd. 6. Landowner. "Landowner" means an individual or entity that is not prohibited from owning agricultural land under section 500.24 and either owns eligible land or is purchasing eligible land under a contract for deed.

Subd. 7. Marginal agricultural land. "Marginal agricultural land" means land that is:

(1) composed of class IIIe, IVe, V, VI, VII, or VIII land as identified in the land capability classification system of the United States Department of Agriculture; or

(2) similar to land described under clause (1) and identified under a land classification system selected by the board.

Subd. 8. Public waters. "Public waters" means waters and wetlands as defined in section 103G.005, and inventoried under section 103G.201.

Subd. 8a. Riparian land. "Riparian land" means lands adjacent to public waters, drainage systems, wetlands, or locally designated priority waters identified in a comprehensive local water plan, as defined in section 103B.3363, subdivision 3.

Subd. 9. Sensitive groundwater area. "Sensitive groundwater area" means a geographic area defined by natural features where there is a significant risk of groundwater degradation from activities conducted at or near the land surface. These areas may be identified by mapping or other appropriate methods determined by the commissioner of natural resources and the board of water and soil resources. Wellhead protection areas may be designated as a sensitive groundwater area.

Subd. 10. Wetland. "Wetland" means land that has a predominance of hydric soils and that is inundated or saturated by surface or ground water at a frequency and duration sufficient to support, or that periodically does support, a predominance of hydrophytic vegetation typically adapted for life in saturated soil conditions.

Subd. 11. Windbreak. "Windbreak" means a strip or belt of trees, shrubs, or grass barriers at least six rows deep and within 300 feet of the right-of-way of a highway.

HIST: 1990 c 391 art 6 s 72; 1992 c 415 s 2; 2001 c 99 s 1



Section 103F.515 Conservation reserve program.

103F.515 Conservation reserve program.

Subdivision 1. Establishment of program. The board, in consultation with the commissioner of agriculture and the commissioner of natural resources, shall establish and administer a conservation reserve program. The board shall implement sections 103F.505 to 103F.531. Selection of land for the conservation reserve program must be based on its potential for fish and wildlife production, reducing erosion, and protecting water quality.

Subd. 2. Eligible land. (a) Land may be placed in the conservation reserve program if the land meets the requirements of paragraphs (b) and (c).

(b) Land is eligible if the land:

(1) is marginal agricultural land;

(2) is adjacent to marginal agricultural land and is either beneficial to resource protection or necessary for efficient recording of the land description;

(3) consists of a drained wetland;

(4) is land that with a windbreak would be beneficial to resource protection;

(5) is land in a sensitive groundwater area;

(6) is riparian land;

(7) is cropland or noncropland adjacent to restored wetlands to the extent of up to four acres of cropland or one acre of noncropland for each acre of wetland restored;

(8) is a woodlot on agricultural land;

(9) is abandoned building site on agricultural land, provided that funds are not used for compensation of the value of the buildings; or

(10) is land on a hillside used for pasture.

(c) Eligible land under paragraph (a) must:

(1) be owned by the landowner, or a parent or other blood relative of the landowner, for at least one year before the date of application;

(2) be at least five acres in size, except for a drained wetland area, riparian area, windbreak, woodlot, or abandoned building site, or be a whole field as defined by the United States Agricultural Stabilization and Conservation Services;

(3) not be set aside, enrolled or diverted under another federal or state government program unless enrollment in the conservation reserve program would provide additional conservation benefits or a longer term of enrollment than under the current federal or state program; and

(4) have been in agricultural crop production for at least two of the last five years before the date of application except drained wetlands, riparian lands, woodlots, abandoned building sites, or land on a hillside used for pasture.

(d) In selecting drained wetlands for enrollment in the program, the highest priority must be given to wetlands with a cropping history during the period 1976 to 1985.

(e) In selecting land for enrollment in the program, highest priority must be given to permanent easements that are consistent with the purposes stated in section 103F.505.

Subd. 3. Conservation easements. (a) The board may acquire, or accept by gift or donation, conservation easements on eligible land. An easement may be permanent or of limited duration. An easement acquired on land for windbreak purposes, under subdivision 2, may be only of permanent duration. An easement of limited duration may not be acquired if it is for a period less than 20 years. The negotiation and acquisition of easements authorized by this section are exempt from the contractual provisions of chapters 16B and 16C.

(b) The board may acquire, or accept by gift or donation, flowage easements when necessary for completion of wetland restoration projects.

Subd. 4. Nature of property rights acquired. (a) A conservation easement must prohibit:

(1) alteration of wildlife habitat and other natural features, unless specifically approved by the board;

(2) agricultural crop production, unless specifically approved by the board for wildlife management purposes;

(3) grazing of livestock except, for agreements entered before the effective date of Laws 1990, chapter 391, grazing of livestock may be allowed only if approved by the board after consultation with the commissioner of natural resources, in the case of severe drought, or a local emergency declared under section 12.29; and

(4) spraying with chemicals or mowing, except as necessary to comply with noxious weed control laws or emergency control of pests necessary to protect public health.

(b) A conservation easement is subject to the terms of the agreement provided in subdivision 5.

(c) A conservation easement must allow repairs, improvements, and inspections necessary to maintain public drainage systems provided the easement area is restored to the condition required by the terms of the conservation easement.

Subd. 5. Agreements by landowner. The board may enroll eligible land in the conservation reserve program by signing an agreement in recordable form with a landowner in which the landowner agrees:

(1) to convey to the state a conservation easement that is not subject to any prior title, lien, or encumbrance;

(2) to seed the land subject to the conservation easement, as specified in the agreement, to establish and maintain perennial cover of either a grass-legume mixture or native grasses for the term of the easement, at seeding rates determined by the board; or to plant trees or carry out other long-term capital improvements approved by the board for soil and water conservation or wildlife management;

(3) to convey to the state a permanent easement for the wetland restoration;

(4) that other land supporting natural vegetation owned or leased as part of the same farm operation at the time of application, if it supports natural vegetation or has not been used in agricultural crop production, will not be converted to agricultural crop production or pasture; and

(5) that the easement duration may be lengthened through mutual agreement with the board in consultation with the commissioners of agriculture and natural resources if they determine that the changes effectuate the purpose of the program or facilitate its administration.

Subd. 6. Payments for conservation easements and establishment of cover. (a) The board must make the following payments to the landowner for the conservation easement and agreement:

(1) to establish the perennial cover or other improvements required by the agreement:

(i) except as provided in items (ii) and (iii), up to 75 percent of the total eligible cost not to exceed $125 per acre for limited duration easements and 100 percent of the total eligible cost not to exceed $150 per acre for perpetual easements;

(ii) for native species restoration, 75 percent of the total eligible cost not to exceed $200 per acre for limited duration easements and 100 percent of the total eligible cost not to exceed $300 per acre for perpetual easements; and

(iii) 100 percent of the total eligible cost of wetland restoration not to exceed $600 per acre;

(2) for the cost of planting trees required by the agreement, up to 75 percent of the total eligible cost not to exceed $250 per acre for limited duration easements, and 100 percent of the total eligible cost not to exceed $400 per acre for perpetual easements;

(3) for a permanent easement, 70 percent of the township average equalized estimated market value of agricultural property as established by the commissioner of revenue at the time of easement application;

(4) for an easement of limited duration, 90 percent of the present value of the average of the accepted bids for the federal conservation reserve program, as contained in Public Law Number 99-198, in the relevant geographic area and on bids accepted at the time of easement application; or

(5) an alternative payment system for easements based on cash rent or a similar system as may be determined by the board.

(b) For hillside pasture conservation easements, the payments to the landowner in paragraph (a) for the conservation easement and agreement must be reduced to reflect the value of similar property.

(c) The board may establish a payment system for flowage easements acquired under this section.

(d) For wetland restoration projects involving more than one conservation easement, state payments for restoration costs may exceed the limits set forth in this section for an individual easement provided the total payment for the restoration project does not exceed the amount payable for the total number of acres involved.

(e) The board may use available nonstate funds to exceed the payment limits in this section.

Subd. 7. Easement renewal. When a conservation easement of limited duration expires, a new conservation easement and agreement for an additional period of not less than 20 years may be acquired by agreement of the board and the landowner, under the terms of this section. The board may adjust payment rates as a result of renewing an agreement and conservation easement only after examining the condition of the established cover, conservation practices, and land values.

Subd. 8. Correction of conservation easement boundary lines. To correct errors in legal descriptions for easements that affect the ownership interests in the state and adjacent landowners, the board may, in the name of the state, with the approval of the attorney general, convey, without consideration, interests of the state necessary to correct legal descriptions of boundaries. The conveyance must be by quitclaim deed or release in a form approved by the attorney general.

Subd. 9. Enforcement and damages. (a) A landowner who violates the term of a conservation easement or agreement under this section, or induces, assists, or allows another to do so, is liable to the state for treble damages if the trespass is willful, but liable for double damages only if the trespass is not willful. The amount of damages is the amount needed to make the state whole or the amount the landowner has gained due to the violation, whichever is greater.

(b) Upon the request of the board, the attorney general may commence an action for specific performances, injunctive relief, damages, including attorney's fees, and any other appropriate relief to enforce sections 103F.505 to 103F.531 in district court in the county where all or part of the violation is alleged to been committed, or where the landowner resides or has a principal place of business.

HIST: 1990 c 391 art 6 s 73; 1991 c 354 art 10 s 3; 1992 c 415 s 3; 1996 c 449 s 1-3; 1998 c 386 art 2 s 31; 1999 c 231 s 127; 2001 c 99 s 2



Section 103F.516 Permanent wetlands preserve.

103F.516 Permanent wetlands preserve.

Subdivision 1. Easements. Upon application by a landowner, the board may acquire permanent easements and may pay for the cost of related capital improvement projects to preserve or restore wetlands on land containing type 1, 2, 3, 4, 5, or 6 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), public waters wetlands, or public waters.

Subd. 2. Nature of property rights acquired. (a) The nature of property rights acquired in an easement under this section must be consistent with the provisions of section 103F.515, subdivision 4.

(b) A permanent easement may include four adjacent upland acres of land for each acre of wetlands, public waters wetlands, or public waters included.

(c) The easement must require that the landowner control noxious weeds in accordance with sections 18.77 to 18.88.

(d) The permanent easement must be conveyed to the state in recordable form free of any prior title, lien, or encumbrance and must provide for a right of entry by the state for inspection and correction of violations.

Subd. 3. Payment. (a) Payment for the conservation easement may be made in ten equal annual payments or, at the option of the landowner, in a lump sum at:

(1) 50 percent of the township average equalized estimated market value of agricultural property as established by the commissioner of revenue at the time of easement application for wetlands, public waters wetlands, or public waters located outside of the metropolitan counties, as defined in section 473.121, subdivision 4, and wetlands located on agricultural lands within a metropolitan county;

(2) for wetlands, public waters wetlands, or public waters located on nonagricultural land within the metropolitan county, 20 percent of the township average equalized estimated market value of agricultural property as established by the commissioner of revenue at the time of easement application; or

(3) for wetlands, public waters wetlands, or public waters connected to a public or private drainage system, an amount determined by the board based on the fair market value of the land if drainage infrastructure were restored.

(b) Payment for adjacent upland acreage of cropped and noncropped land under subdivision 2, paragraph (b), must be made at 90 percent and 60 percent, respectively, of the township average equalized market value of agricultural land as established by the commissioner of revenue at the time of easement application.

Subd. 4. Enforcement and corrections. Enforcement of the permanent easement and violation corrections is governed by section 103F.515, subdivisions 8 and 9.

Subd. 5. Available funds. A property owner eligible for payments under this section must receive payments to the extent that funds are available. If funds are not available and payments are not made, restrictions on the use of the property owner's wetlands are terminated under this section.

HIST: 1991 c 354 art 3 s 1; 1994 c 627 s 2; 1995 c 186 s 29; 2001 c 146 s 1-3



Section 103F.521 Cooperation and technical assistance.

103F.521 Cooperation and technical assistance.

Subdivision 1. Cooperation. In implementing sections 103F.505 to 103F.531, the board must share information and cooperate with the department of agriculture, the department of natural resources, the pollution control agency, the United States Fish and Wildlife Service, the Agricultural Stabilization and Conservation Service and Soil Conservation Service of the United States Department of Agriculture, the Minnesota extension service, the University of Minnesota, county boards, and interested private organizations and individuals.

Subd. 2. Technical assistance. (a) The board and the commissioners of agriculture and natural resources must provide necessary technical assistance to landowners enrolled in the conservation reserve program. The commissioner of natural resources must provide technical advice and assistance to the board on:

(1) the form and content of the conservation easement and agreement;

(2) forestry and agronomic practices; and

(3) hydrologic and hydraulic design relating to the establishment and maintenance of permanent cover, or other conservation improvements.

(b) The commissioner of transportation must provide technical advice and assistance to the board and the commissioner of natural resources on the planting of windbreaks adjacent to highways.

(c) The board and the commissioners of agriculture and natural resources shall jointly prepare an informational booklet on the conservation reserve program and other state and federal programs for land acquisition, conservation, and retirement to be made available to eligible landowners and the general public.

HIST: 1990 c 391 art 6 s 74



Section 103F.525 Supplemental payments on federal and state conservation programs.

103F.525 Supplemental payments on federal and state conservation programs.

The board may supplement payments made under federal land retirement programs to the extent of available appropriations other than bond proceeds. The supplemental payments must be used to establish perennial cover on land enrolled or increase payments for land enrollment in programs approved by the board, including the federal conservation reserve program and federal and state water bank program.

HIST: 1990 c 391 art 6 s 75



Section 103F.526 Food plots in windbreaks.

103F.526 Food plots in windbreaks.

The board, in cooperation with the commissioner of natural resources, may authorize wildlife food plots on land with windbreaks.

HIST: 1990 c 391 art 6 s 76



Section 103F.531 Rulemaking.

103F.531 Rulemaking.

The board may adopt rules to implement sections 103F.505 to 103F.531. The rules must include standards for tree planting so that planting does not conflict with existing electrical lines, telephone lines, rights-of-way, or drainage ditches.

HIST: 1990 c 391 art 6 s 77



Section 103F.535 Reservation of marginal land and wetlands.

103F.535 Reservation of marginal land and wetlands.

Subdivision 1. Reservation of marginal land and wetlands. (a) Marginal land and wetlands are withdrawn from sale or exchange unless:

(1) notice of the existence of the nonforested marginal land or wetlands, in a form prescribed by the board of water and soil resources, is provided to prospective purchasers; and

(2) the deed contains a restrictive covenant, in a form prescribed by the board of water and soil resources, that precludes enrollment of the land in a state-funded program providing compensation for conservation of marginal land or wetlands.

(b) This section does not apply to transfers of land by the board of water and soil resources to correct errors in legal descriptions under section 103F.515, subdivision 8, or to transfers by the commissioner of natural resources for:

(1) land that is currently in nonagricultural commercial use if a restrictive covenant would interfere with the commercial use;

(2) land in platted subdivisions;

(3) conveyances of land to correct errors in legal descriptions under section 84.0273;

(4) exchanges of nonagricultural land with the federal government, or exchanges of Class A, Class B, and Class C nonagricultural land with local units of government under sections 94.342, 94.343, 94.344, and 94.349;

(5) land transferred to political subdivisions for public purposes under sections 84.027, subdivision 10, and 94.10; and

(6) land not needed for trail purposes that is sold to adjacent property owners and lease holders under section 85.015, subdivision 1, paragraph (b).

(c) This section does not apply to transfers of land by the commissioner of administration or transportation or by the Minnesota housing finance agency, or to transfers of tax-forfeited land under chapter 282 if:

(1) the land is in platted subdivisions; or

(2) the conveyance is a transfer to correct errors in legal descriptions.

(d) This section does not apply to transfers of land by the commissioner of administration or by the Minnesota housing finance agency for:

(1) land that is currently in nonagricultural commercial use if a restrictive covenant would interfere with the commercial use; or

(2) land transferred to political subdivisions for public purposes under sections 84.027, subdivision 10, and 94.10.

Subd. 2. Repealed, 1992 c 502 s 7;1992 c 561 s 10

Subd. 3. Repealed, 1992 c 502 s 7;1992 c 561 s 10

Subd. 4. Repealed, 1992 c 561 s 10

Subd. 5. Release and alteration of conservation easements. Conservation easements existing under this section, as of April 30, 1992, may be altered, released, or terminated by the board of water and soil resources after consultation with the commissioners of agriculture and natural resources. The board may alter, release, or terminate a conservation easement only if the board determines that the public interest and general welfare are better served by the alteration, release, or termination.

HIST: 1990 c 391 art 6 s 78; 1990 c 473 s 1,2; 1990 c 572 s 13; 1991 c 214 s 5; 1992 c 502 s 1; 1992 c 561 s 1,9



Section 103F.601 Water bank program.

103F.601 Water bank program.

Subdivision 1. Establishment. (a) The commissioner of natural resources shall establish a water bank program of acquiring interests in land to preserve wetlands, whether or not the wetlands are included in the definition contained in section 103G.005, subdivision 15a.

(b) The commissioner may:

(1) acquire title to wetlands under section 97A.145; or

(2) enter into easement agreements with property owners to preserve wetlands and other waters.

Subd. 2. Easement agreements. (a) The easement agreements must be conservation easements, as defined in section 84C.01, paragraph (1). The conservation easements may be possessory or nonpossessory if agreed upon by the property owner and the commissioner.

(b) The conservation easements must be:

(1) for a period of at least 20 years, with provision for renewal for at least 20-year periods; or

(2) permanent in duration.

(c) Highest priority must be given to property owners desiring to enter agreements for permanent easements.

(d) The commissioner may reexamine the payment rates at the beginning of a 20-year renewal period and adjust them after giving consideration to current land and crop values.

Subd. 3. Easement agreement. In the easement agreement between the commissioner and a property owner, the property owner must agree:

(1) to designate eligible wetland areas for placement into the water bank program, which may include wetlands covered by a federal or state government easement that allows agricultural use, together with adjacent areas as determined desirable by the commissioner;

(2) to place designated eligible wetland areas in the program for the period of the agreement;

(3) not to drain, burn, fill, or otherwise destroy the wetland character of the areas, or to use them for agricultural purposes, as determined by the commissioner;

(4) to implement the wetland conservation and development plan for the property in accordance with the agreement, unless a requirement of the agreement or plan is waived or changed by the commissioner;

(5) that upon violating the agreement during the time the property owner has control of the property covered by the agreement:

(i) to forfeit rights to further payments or grants under the agreement and to refund to the state payments or grants received under the agreement if the commissioner determines that the violation warrants termination of the agreement; or

(ii) to make refunds or accept payment adjustments the commissioner finds appropriate if the commissioner determines that the violation by the owner does not warrant termination of the agreement;

(6) not to adopt a practice specified by the commissioner in an easement as a practice that would tend to defeat the purposes of the easement; and

(7) to additional provisions that the commissioner determines are desirable and includes in the easement to implement the purposes of the program or to facilitate its administration.

Subd. 4. Conservation and development advice. The commissioner must provide advice about conservation and development practices on the wetlands and adjacent areas to implement this section.

Subd. 5. Easement payments. The commissioner must make payments under this subdivision to the property owner for the water bank easement:

(1) for a permanent easement, 50 percent of the average equalized estimated market value of cropland in the township as established by the commissioner of revenue for the time period when the application is made;

(2) for an easement of limited duration, a lump sum payment equal to 65 percent of the value of the permanent easement value for the time period when the application is made; or

(3) an alternative payment system for easements based on cash rent or a similar system as may be determined by the commissioner.

Subd. 6. Conversion to permanent easement. A limited-term easement may be converted to a permanent easement or renewed at the end of the easement period for an additional 20 years by mutual agreement of the commissioner and the property owner, subject to a rate redetermination by the commissioner.

Subd. 7. Change of ownership. If the property owner sells or otherwise disposes of the ownership or right of occupancy of the property during the easement period, the new property owner must continue the easement under the same terms or conditions.

Subd. 8. Termination or changing agreement. The commissioner may terminate an easement by mutual agreement with the property owner if the commissioner determines that the termination would be in the public interest, and may agree to a modification of terms of the agreement that the commissioner determines desirable to implement the water bank program or facilitate its administration.

Subd. 9. Rules. The commissioner may adopt rules that include the procedures and payment rates to implement this section.

HIST: 1990 c 391 art 6 s 79; 1996 c 462 s 43



Section 103F.612 Wetland preservation areas.

103F.612 Wetland preservation areas.

Subdivision 1. Definition. For purposes of sections 103F.612 to 103F.616, "wetland" has the meaning given in section 103G.005, subdivision 19.

Subd. 2. Application. (a) A wetland owner may apply to the county where a wetland is located for designation of a wetland preservation area in a high priority wetland area identified in a comprehensive local water plan, as defined in section 103B.3363, subdivision 3, and located within a high priority wetland region designated by the board of water and soil resources, if the county chooses to accept wetland preservation area applications. The application must be made on forms provided by the board. If a wetland is located in more than one county, the application must be submitted to the county where the majority of the wetland is located.

(b) The application shall be executed and acknowledged in the manner required by law to execute and acknowledge a deed and must contain at least the following information and other information the board of water and soil resources requires:

(1) legal description of the area to be approved, which must include an upland strip at least 16-1/2 feet in width around the perimeter of wetlands within the area and may include total upland area of up to four acres for each acre of wetland;

(2) parcel identification numbers where designated by the county auditor;

(3) name and address of the owner;

(4) a statement by the owner covenanting that the land will be preserved as a wetland and will only be used in accordance with conditions prescribed by the board of water and soil resources and providing that the restrictive covenant will be binding on the owner and the owner's successors or assigns, and will run with the land.

(c) The upland strip required in paragraph (b), clause (1), must be planted with permanent vegetation other than a noxious weed.

Subd. 3. Review and notice. Upon receipt of an application, the county shall determine if all material required by subdivision 2 has been submitted and, if so, shall determine that the application is complete. The term "date of application" means the date the application is determined to be complete by the county. The county shall send a copy of the application to the county assessor, the board of water and soil resources, and the soil and water conservation district where the land is located. The soil and water conservation district shall prepare an advisory statement of existing and potential preservation problems or conflicts and send the statement to the owner of record and to the county. The county shall notify the landowner of the acceptance or denial of the application within 60 days from the date of the application.

Subd. 4. Recording. Within five days of the date of application, the county shall forward the application to the county recorder for recording or to the registrar of titles for filing if the land is registered. The county recorder shall record the application containing the restrictive covenant and return it to the applicant. If the land is registered, the registrar of titles shall memorialize the application containing the restrictive covenant upon the certificate of title. The recorder or registrar of titles shall notify the county that the application has been recorded or memorialized.

Subd. 5. Commencement of wetland preservation area. The wetland is a wetland preservation area commencing 30 days from the date the county notifies the landowner of acceptance of the application under subdivision 3.

Subd. 6. Fee. The county may require an application fee to defray administrative costs of the program.

Subd. 7. Maps. The county shall maintain wetland preservation area maps illustrating land covenanted as wetland preservation areas.

Subd. 8. Authority of watershed management organization. A watershed management organization with an approved watershed management plan under section 103B.231 has the same authority as a county to receive and act on applications under sections 103F.612 to 103F.616.

HIST: 1991 c 354 art 4 s 1; 1996 c 462 s 5-9; 1999 c 11 art 1 s 4,5; 2001 c 146 s 4



Section 103F.613 Duration of wetland preservation area.

103F.613 Duration of wetland preservation area.

Subdivision 1. General. A wetland preservation area continues in existence until the owner initiates expiration as provided in this section. The date of expiration must be at least eight years from the date of notice under this section.

Subd. 2. Termination by owner. The owner may initiate expiration of a wetland preservation area by notifying the county on a form prepared by the board of water and soil resources and made available in each county. The notice must describe the property involved and must state the date of expiration. The notice may be rescinded by the owner during the first two years following notice.

Subd. 3. Notice and recording; termination. When the county receives notice under subdivision 2, the county shall forward the original notice to the county recorder for recording or to the registrar of titles for filing if the land is registered and shall notify the regional development commission, where applicable, the board of water and soil resources, and the county soil and water conservation district of the date of expiration. The benefits and limitations of the wetland preservation area and the restrictive covenant filed with the application cease on the date of expiration. If the land is registered, the registrar of titles shall cancel the memorial of the application containing the restrictive covenant upon the certificate of title on the effective date of the expiration.

Subd. 4. Early expiration. A wetland preservation area may be terminated earlier than as provided in this section only in the event of a public emergency upon petition from the owner or county to the governor. The determination of a public emergency must be made by the governor through executive order under section 4.035 and chapter 12. The executive order must identify the wetland preservation area, the reasons requiring the action, and the date of expiration.

HIST: 1991 c 354 art 4 s 2; 1999 c 11 art 1 s 6



Section 103F.614 Eminent domain actions.

103F.614 Eminent domain actions.

Subdivision 1. Applicability. An agency of the state, a public benefit corporation, a local government, or any other entity with the power of eminent domain under chapter 117, except a public utility as defined in section 216B.02, a municipal electric or gas utility, a municipal power agency, a cooperative electric association organized under chapter 308A, or a pipeline operating under the authority of the Natural Gas Act, United States Code, title 15, sections 717 to 717z, shall follow the procedures in this section before:

(1) acquiring land or an easement in land with a total area over ten acres within a wetland preservation area; or

(2) advancing a grant, loan, interest subsidy, or other funds for the construction of dwellings, commercial or industrial facilities, or water or sewer facilities that could be used to serve structures in areas that are not for agricultural use, that require an acquisition of land or an easement in a wetland preservation area.

Subd. 2. Notice of intent. At least 60 days before an action described in subdivision 1, notice of intent must be filed with the environmental quality board containing information and in the manner and form required by the environmental quality board. The notice of intent must contain a report justifying the proposed action, including an evaluation of alternatives that would not affect land within a wetland preservation area.

Subd. 3. Review and order. The environmental quality board, in consultation with affected local governments, shall review the proposed action to determine its effect on the preservation and enhancement of wetlands and the relationship to local and regional comprehensive plans. If the environmental quality board finds that the proposed action might have an unreasonable effect on a wetland preservation area, the environmental quality board shall issue an order within the 60-day period under subdivision 2 for the party to refrain from the proposed action for an additional 60 days.

Subd. 4. Public hearing. During the additional 60 days, the environmental quality board shall hold a public hearing concerning the proposed action at a place within the affected wetland preservation area or easily accessible to the wetland preservation area. Notice of the hearing must be published in a newspaper having a general circulation within the area. Individual written notice must be given to the local governments with jurisdiction over the wetland preservation area, the agency, corporation or government proposing to take the action, the owner of land in the wetland preservation area, and any public agency having the power of review or approval of the action.

Subd. 5. Joint review. The review process required in this section may be conducted jointly with any other environmental impact review by the environmental quality board.

Subd. 6. Suspension of action. The environmental quality board may suspend an eminent domain action for up to one year if it determines that the action is contrary to wetland preservation and that there are feasible and prudent alternatives that may have a less negative impact on the wetland preservation area.

Subd. 7. Termination of wetland preservation area. The benefits and limitations of a wetland preservation area, including the restrictive covenant for the portion of the wetland preservation area taken, end on the date title and possession of the property is obtained.

Subd. 8. Action by attorney general. The environmental quality board may request the attorney general to bring an action to enjoin an agency, corporation, or government from violating this section.

Subd. 9. Exception. This section does not apply to an emergency project that is immediately necessary for the protection of life and property.

HIST: 1991 c 354 art 4 s 3



Section 103F.615 Limitation on certain public projects.

103F.615 Limitation on certain public projects.

Subdivision 1. Projects and assessments prohibited; exception. Notwithstanding any other law, construction projects for public sanitary sewer systems, public water systems, and new public drainage systems are prohibited in wetland preservation areas. New connections between land or buildings in a wetland preservation area and public projects are prohibited. Land in a wetland preservation area may not be assessed for public projects built in the vicinity of the wetland preservation area.

Subd. 2. Exception; owner option. Subdivision 1 does not apply to public projects if the owner of the wetland preservation area elects to use and benefit from a public project.

HIST: 1991 c 354 art 4 s 4



Section 103F.616 Soil conservation practices.

103F.616 Soil conservation practices.

An owner of a wetland preservation area shall manage the area and surrounding upland areas with sound soil conservation practices that prevent excessive soil loss according to the model ordinance adopted by the board of water and soil resources. The model ordinance and soil loss provisions under sections 103F.401 to 103F.455 relating to soil loss apply to all upland areas within a wetland preservation area and to surrounding upland areas. A sound soil conservation practice prevents excessive soil loss or reduces soil loss to the most practicable extent.

HIST: 1991 c 354 art 4 s 5



Section 103F.701 Citation.

103F.701 Citation.

Sections 103F.701 to 103F.761 may be cited as the "Clean Water Partnership Law."

HIST: 1990 c 391 art 6 s 80



Section 103F.705 Purpose.

103F.705 Purpose.

(a) It is the purpose of the legislature in enacting sections 103F.701 to 103F.761 to protect and improve surface and ground water in the state, through financial and technical assistance to local units of government to control water pollution associated with land use and land management activities.

(b) It is also the purpose of the legislature to:

(1) identify water quality problems and their causes;

(2) direct technical and financial resources to resolve water quality problems and to abate their causes;

(3) provide technical and financial resources to local units of government for implementation of water quality protection and improvement projects;

(4) coordinate a nonpoint source pollution control program with elements of the existing state water quality program and other existing resource management programs; and

(5) provide a legal basis for state implementation of federal laws controlling nonpoint source water pollution.

HIST: 1990 c 391 art 6 s 81



Section 103F.711 Definitions.

103F.711 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.701 to 103F.761.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 3. Best management practices. "Best management practices" means practices, techniques, and measures, that prevent or reduce water pollution from nonpoint sources by using the most effective and practicable means of achieving water quality goals. Best management practices include, but are not limited to, official controls, structural and nonstructural controls, and operation and maintenance procedures.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 5. Local unit of government. "Local unit of government" means a statutory or home rule charter city, town, county, soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, and any other special purpose district or authority exercising authority in water and related land resources management at the local level.

Subd. 6. Nonpoint source. "Nonpoint source" is a land management activity or land use activity that contributes or may contribute to ground and surface water pollution as a result of runoff, seepage, or percolation and that is not defined as a point source in section 115.01, subdivision 11. Nonpoint sources include rural and urban land management activities and land use activities and specialty land use activities such as transportation.

Subd. 7. Official controls. "Official controls" means ordinances and regulations that control the physical development of the whole or part of a local government unit or that implement the general objectives of the local government unit.

Subd. 8. Project. "Project" means the diagnostic study of water pollution caused by nonpoint sources of water pollution, a plan to implement best management practices, and the physical features constructed or actions taken by a local unit of government to implement best management practices.

Subd. 9. Water pollution. "Water pollution" means water pollution as defined in section 115.01, subdivision 13.

Subd. 10. Waters of the state. "Waters of the state" means waters as defined in section 115.01, subdivision 22.

HIST: 1990 c 391 art 6 s 82



Section 103F.715 Clean water partnership program established.

103F.715 Clean water partnership program established.

A clean water partnership program is established as provided in sections 103F.701 to 103F.761. The agency shall administer the program in accordance with these sections. As a basis for the program, the agency and the metropolitan council shall conduct an assessment of waters in accordance with section 103F.721. The agency shall then provide financial and technical assistance in accordance with section 103F.725 to local units of government for projects in geographical areas that contribute to surface or ground water flows. The projects shall provide for protection and improvement of surface and ground water from nonpoint sources of water pollution.

HIST: 1990 c 391 art 6 s 83



Section 103F.721 Statewide resource assessment.

103F.721 Statewide resource assessment.

The agency shall conduct an assessment of waters of the state that have been polluted by nonpoint sources and of geographical areas with waters of the state that have a high potential for water pollution caused by nonpoint sources. The metropolitan council shall conduct the assessment in the metropolitan area, as defined in section 473.121, subdivision 2, in cooperation with the agency.

HIST: 1990 c 391 art 6 s 84



Section 103F.725 Financial and technical assistance.

103F.725 Financial and technical assistance.

Subdivision 1. Financial assistance. (a) The agency may award grants for up to 50 percent of the eligible cost for:

(1) the development of a diagnostic study and implementation plan; and

(2) the implementation of that plan.

(b) The agency shall determine which costs are eligible costs and grants shall be made and used only for eligible costs.

Subd. 1a. Financial assistance; loans. (a) Up to $36,000,000 of the balance in the water pollution control revolving fund in section 446A.07, as determined by the public facilities authority, may be provided to the commissioner for the establishment of a clean water partnership loan program.

(b) The agency may award loans for up to 100 percent of the costs associated with activities identified by the agency as best management practices pursuant to section 319 and section 320 of the federal Water Quality Act of 1987, as amended, including associated administrative costs.

(c) Loans may be used to finance clean water partnership grant project eligible costs not funded by grant assistance.

(d) The interest rate, at or below market rate, and the term, not to exceed 20 years, shall be determined by the agency in consultation with the public facilities authority.

(e) The repayment must be deposited in the water pollution control revolving fund under section 446A.07.

(f) The local unit of government receiving the loan is responsible for repayment of the loan.

(g) For the purpose of obtaining a loan from the agency, a local government unit may provide to the agency its general obligation note. All obligations incurred by a local government unit in obtaining a loan from the agency must be in accordance with chapter 475, except that so long as the obligations are issued to evidence a loan from the agency to the local government unit, an election is not required to authorize the obligations issued, and the amount of the obligations shall not be included in determining the net indebtedness of the local government unit under the provisions of any law or chapter limiting the indebtedness.

Subd. 2. Technical assistance. The agency may provide technical assistance to local units of government to ensure efficient and effective development and implementation of projects and coordination of projects with other water management activities.

HIST: 1990 c 391 art 6 s 85; 1994 c 632 art 2 s 27; 1995 c 220 s 93; 1996 c 407 s 44; 1998 c 404 s 36



Section 103F.731 Eligibility for assistance.

103F.731 Eligibility for assistance.

Subdivision 1. Generally. To be eligible for the financial or technical assistance or both as provided in section 103F.725, a local unit of government applying for assistance must:

(1) have authority to coordinate and enter into contracts with local, state, and federal agencies and private organizations, raise funds, and adopt and enforce official controls; and

(2) provide the agency with those documents required in subdivision 2.

Subd. 2. Documents required. (a) An applicant for assistance shall submit the following to the agency:

(1) an application form as prescribed by the agency;

(2) evidence that the applicant has consulted with the local soil and water conservation districts and watershed districts, where they exist, in preparing the application; and

(3) one of the following documents:

(i) the comprehensive water plan authorized under sections 103B.301 to 103B.355;

(ii) a surface water management plan required under section 103B.231;

(iii) an overall plan required under chapter 103D; or

(iv) any other local plan that provides an inventory of existing physical and hydrologic information on the area, a general identification of water quality problems and goals, and that demonstrates a local commitment to water quality protection or improvement.

(b) After July 1, 1991, only projects that are a part of, or are responsive to, a local water plan under the Comprehensive Local Water Management Act, chapter 103D, or sections 103B.211 to 103B.255, will be eligible under paragraph (a), clause (3).

(c) The document submitted in compliance with paragraph (a), clause (2), must identify existing and potential nonpoint source water pollution problems and must recognize the need and demonstrate the applicant's commitment to abate or prevent water pollution from nonpoint sources in the geographic areas for which the application is submitted.

HIST: 1990 c 391 art 6 s 86



Section 103F.735 Agency review of applications.

103F.735 Agency review of applications.

Subdivision 1. Ranking of applications. The agency shall rank applications for technical and financial assistance in order of priority and shall, within the limits of available appropriations, grant those applications having the highest priority. The agency shall by rule adopt appropriate criteria to determine the priority of projects.

Subd. 2. Criteria. (a) The criteria shall give the highest priority to projects that best demonstrate compliance with the objectives in paragraphs (b) to (e).

(b) The project demonstrates participation, coordination, and cooperation between local units of government and other public agencies, including soil and water conservation districts or watershed districts, or both those districts.

(c) The degree of water quality improvement or protection is maximized relative to the cost of implementing the best management practices.

(d) Best management practices provide a feasible means to abate or prevent nonpoint source water pollution.

(e) The project goals and objectives are consistent with the state water quality management plans, the statewide resource assessment conducted under section 103F.721, and other applicable state and local resource management programs.

HIST: 1990 c 391 art 6 s 87



Section 103F.741 Plan implementation.

103F.741 Plan implementation.

Subdivision 1. Implementation according to law and contract. A local unit of government receiving technical or financial assistance or both from the agency shall carry out the implementation plan approved by the agency according to the terms of the plan, the provisions of a contract or grant agreement made with the agency and according to sections 103F.701 to 103F.761, the rules of the agency, and applicable federal requirements.

Subd. 2. Review by agency. The commissioner or the commissioner's designee may, at any reasonable time, inspect any project and review the expenditure of financial assistance funds granted by the agency to determine whether the local unit of government has complied with subdivision 1.

Subd. 3. Enforcement of agreements. The agency may bring a civil action in district court to recover from a local governmental unit any financial assistance funds used in violation of subdivision 1.

HIST: 1990 c 391 art 6 s 88



Section 103F.745 Rules.

103F.745 Rules.

(a) The agency shall adopt rules necessary to implement sections 103F.701 to 103F.761. The rules shall contain at a minimum:

(1) procedures to be followed by local units of government in applying for technical or financial assistance or both;

(2) conditions for the administration of assistance;

(3) procedures for the development, evaluation, and implementation of best management practices;

(4) requirements for a diagnostic study and implementation plan;

(5) criteria for the evaluation and approval of a diagnostic study and implementation plan;

(6) criteria for the evaluation of best management practices;

(7) criteria for the ranking of projects in order of priority for assistance;

(8) criteria for defining and evaluating eligible costs and cost-sharing by local units of government applying for assistance; and

(9) other matters as the agency and the commissioner find necessary for the proper administration of sections 103F.701 to 103F.761, including any rules determined by the commissioner to be necessary for the implementation of federal programs to control nonpoint source water pollution.

(b) For financial assistance by loan under section 103F.725, subdivision 1a, criteria established by rule for the clean water partnership grants program shall guide requirements and administrative procedures for the loan program until January 1, 1996, or the effective date of the administrative rules for the clean water partnership loan program, whichever occurs first.

HIST: 1990 c 391 art 6 s 89; 1994 c 632 art 2 s 28



Section 103F.751 Nonpoint source pollution control plan and program evaluation.

103F.751 Nonpoint source pollution control plan and program evaluation.

To coordinate the programs and activities used to control nonpoint sources of pollution to achieve the state's water quality goals, the agency shall:

(1) develop a state plan for the control of nonpoint source water pollution to meet the requirements of the federal Clean Water Act;

(2) work through the environmental quality board to coordinate the activities and programs of federal, state, and local agencies involved in nonpoint source pollution control and, as appropriate, develop agreements with federal and state agencies to accomplish the purposes and objectives of the state nonpoint source pollution control plan; and

(3) evaluate the effectiveness of programs in achieving water quality goals and recommend to the legislature, under section 3.195, subdivision 1, any necessary amendments to sections 103F.701 to 103F.761.

HIST: 1990 c 391 art 6 s 90



Section 103F.755 Integration of data.

103F.755 Integration of data.

The data collected for the activities of the clean water partnership program that have common value for natural resource planning must be provided and integrated into the Minnesota land management information system's geographic and summary databases according to published data compatibility guidelines. Costs associated with this data delivery must be borne by this activity.

HIST: 1990 c 391 art 6 s 91



Section 103F.761 Public agency coordination.

103F.761 Public agency coordination.

Subdivision 1. Project coordination team; membership. The commissioner shall establish and chair a project coordination team made up of representatives of the pollution control agency, department of natural resources, board of water and soil resources, department of agriculture, department of health, Minnesota extension service, University of Minnesota agricultural experiment stations, United States Army Corps of Engineers, United States Environmental Protection Agency, United States Department of Agriculture Agricultural Stabilization and Conservation Service, United States Department of Agriculture Soil Conservation Service, metropolitan council, Association of Minnesota Counties, League of Minnesota Cities, Minnesota Association of Townships, and other agencies as the commissioner may determine.

Subd. 2. Duties. (a) The project coordination team shall advise the agency in preparation of rules, evaluate projects, and recommend to the commissioner those projects that the team believes should receive financial or technical assistance or both from the agency. After approval of assistance for a project by the agency, the team shall review project activities and assist in the coordination of the state program with other state and federal resource management programs.

(b) For state agencies or departments receiving funding under section 446A.07, subdivision 6, the project coordination team shall provide guidance for the allocation of water pollution control fund nonpoint source pollution funding with consideration to statewide environmental priorities including priorities for types of projects and geographic or watershed priorities. A subcommittee of the project coordination team will be formed for each of the separate funding areas under section 446A.07, subdivision 6, and shall be chaired by the appropriate lead state agency or department. Each subcommittee shall evaluate and rank projects within its area with consideration given to the guidance provided by the project coordination team.

HIST: 1990 c 391 art 6 s 92; 1991 c 345 art 2 s 15; 1994 c 632 art 2 s 29



Section 103F.801 County lake improvement program.

103F.801 County lake improvement program.

Subdivision 1. Lake improvement program established. To preserve and protect lakes and to increase and enhance the use and enjoyment of lakes, a statewide lake improvement program is established to:

(1) preserve the natural character of lakes and their shoreland environment as feasible and practical;

(2) improve the quality of water in lakes;

(3) provide for reasonable assurance of water quantity in lakes, where feasible and practicable; and

(4) assure protection of the lakes from the detrimental effects of human activities and certain natural processes.

Subd. 2. Authority. (a) A county board of a county has the authority given in this section with respect to bodies of water located entirely or partially within the boundaries of the county and not situated entirely within the boundaries of a single city or lake conservation district established by law.

(b) After approval by an affected city or lake conservation district, a county board may assume and exercise the authority given in this section with respect to bodies of water located entirely or partially within the city or lake conservation district.

(c) Programs undertaken pursuant to the authority given in this section must be consistent with the statewide water and related land resources plan prepared under the direction of the commissioner of natural resources and with regional water and related resources plans.

(d) A body of water may not be improved under this section unless the public has access to some portion of the shoreline of the body of water.

Subd. 3. Powers. The county boards shall have power to:

(1) acquire, in the name of the county, by gift or purchase or by condemnation under chapter 117, an existing dam or control works that may affect the level of waters;

(2) construct and operate water control structures if approved by the commissioner of natural resources under sections 103G.245 and 103G.405;

(3) undertake projects to change the course current or cross section of public waters if approved by the commissioner of natural resources under sections 103G.245 and 103G.405;

(4) improve navigation and to acquire by gift or purchase land, equipment, or other facilities to improve navigation;

(5) contract with a board of managers of a watershed district within the county or the board of supervisors of a soil and water conservation district within the county for improvements under chapters 103C and 103D;

(6) undertake research to determine the condition and development of the body of water and the water entering it and to transmit these studies to the pollution control agency and other interested authorities;

(7) conduct a program of water improvement and conservation;

(8) develop and implement the comprehensive plan to eliminate water pollution, provided that construction of any water, sewer, or water and sewer system shall be undertaken in the manner provided by section 444.075 or other applicable laws and not under this section;

(9) receive financial assistance from and join in projects or enter into contracts with federal and state agencies for the study and treatment of related pollution problems and demonstration programs;

(10) maintain public beaches, public docks, and other public facilities for access to a body of water;

(11) make cooperative agreements with the United States or state government or another county or city to implement the provisions of this section; and

(12) require projects to change the course, current, or cross-section of public waters within unincorporated areas to be approved by the county board before submitting an application for a permit to the commissioner as required by sections 103G.245 and 103G.405.

Subd. 4. Funding. (a) The county board may appropriate money from the general revenue fund of the county to implement this section and sections 103B.505 to 103B.581.

(b) The county board may apply for, receive, and disburse federal funds made available to the county by federal law or rules for any purpose related to the powers and duties of the county board. The county board shall comply with requirements of federal law to apply for, receive, and disburse the funds.

(c) The county board may accept any donations or grants from any public or private concern. The funds received by the county board must be deposited in the county treasury and appropriated for the purpose for which it was received.

Subd. 5. Tax levies. The county board may levy taxes to implement authority for water surface use regulation, lake improvement programs, and lake improvement districts on all taxable property within the county, which may be in addition to any amounts levied within a lake improvement district.

HIST: 1990 c 391 art 6 s 93



Section 103F.805 State aid for lake improvements.

103F.805 State aid for lake improvements.

(a) The commissioner of natural resources, with the help of the pollution control agency and the commissioner of trade and economic development, must:

(1) assess the need for particular kinds of lake improvements, including improvements related to high or low water levels and any other resource management considerations, except pollution problems; and

(2) develop criteria for allocating state aid funds among proposed projects.

(b) The assessment must include provisions to ensure that any federal program of aid to local lake improvement projects reduces the local share of project costs and not only the state's share.

HIST: 1990 c 391 art 6 s 94



Section 103F.806 No local approval filed

103F.806 No local approval filed



Section 103F.807 No local approval filed

103F.807 No local approval filed



Section 103F.808 No local approval filed

103F.808 No local approval filed



Section 103F.809 No local approval filed

103F.809 No local approval filed



Section 103F.810 No local approval filed

103F.810 No local approval filed



Section 103F.811 No local approval filed

103F.811 No local approval filed



Section 103F.901 Definitions.

103F.901 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 103F.901 to 103F.905.

Subd. 2. Board. "Board" means the board of water and soil resources.

Subd. 3. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 4. Comprehensive local water plan. "Comprehensive local water plan" has the meaning given in section 103B.3363, subdivision 3.

Subd. 5. Local unit of government. "Local unit of government" means a county board, joint county board, watershed management organization, or watershed district.

Subd. 6. Watershed district. "Watershed district" means a district established under chapter 103D.

Subd. 7. Watershed management organization. "Watershed management organization" has the meaning given in section 103B.205, subdivision 13.

Subd. 8. Wetland. "Wetland" has the meaning given in section 103G.005, subdivision 19.

HIST: 1991 c 354 art 5 s 1



Section 103F.902 Local planning and approval.

103F.902 Local planning and approval.

Subdivision 1. Application. A willing landowner may apply, on forms provided by the board, to a local unit of government for the establishment or restoration of a wetland on property owned by the landowner in an area that is:

(1) designated by the board as a high priority wetland region; and

(2) identified as a high priority wetland area in the local unit of government's comprehensive local water plan.

Subd. 2. Notice and preliminary hearing. (a) Within 30 days after receiving an application, the local unit of government shall hold a public hearing. At least ten days before the hearing, the local unit of government shall give notice of the hearing to the applicant and publish notice in an official newspaper of general circulation in the county.

(b) At the hearing, the local unit of government shall describe the application and hear comments from interested persons regarding the application and the planned establishment or restoration project.

Subd. 3. Preliminary approval. Within 30 days of the public hearing, the local unit of government must give preliminary approval or disapproval of the application.

Subd. 4. Survey report. After preliminary approval, the local unit of government shall direct and pay the costs of a soil and water conservation engineer to conduct a survey of the property where the wetland restoration or establishment project is proposed to be located. The engineer must file a report, including a map of the proposed wetland, that describes the effects of the proposed wetland on:

(1) the hydrology in the area;

(2) property of persons other than the applicant;

(3) groundwater recharge;

(4) flooding;

(5) fish and wildlife habitat;

(6) water quality; and

(7) other characteristics as determined by the local unit of government.

Subd. 5. Notice and final hearing. Within 30 days of receiving the completed survey, the local unit of government shall hold a public hearing on the proposed project. At least ten days before the hearing, the local unit of government shall notify the landowner and the commissioner and provide public notice of the hearing and the availability of the survey report in an official newspaper of general circulation in the county. The commissioner may provide comment on the proposed wetland.

Subd. 6. Final local approval. Within 30 days of the public hearing, the local unit of government shall notify the applicant and the commissioner of the final approval or disapproval of the proposed wetland.

HIST: 1991 c 354 art 5 s 2



Section 103F.903 Wetland establishment and restoration cost-share program.

103F.903 Wetland establishment and restoration cost-share program.

Subdivision 1. Application. A local unit of government shall apply to the board to receive cost-share funding for a proposed wetland restoration project that receives final local approval under section 103F.902. The application must include a copy of the survey report and any comments received on the proposed wetland. Within 30 days of receiving an application, the board shall notify the local unit of government on whether the application and survey report are complete.

Subd. 2. Cost-share. The board may provide up to the lesser of $20,000 or 50 percent of the cost of a wetland establishment or restoration project, including engineering costs, establishment or restoration costs, and compensation costs.

Subd. 3. Conservation easement. In exchange for cost-share financing under subdivision 2, the board shall acquire a permanent conservation easement, as defined in section 84C.01, paragraph (1). The easement agreement must contain the conditions listed in section 103F.515, subdivision 4.

Subd. 4. Priorities. In reviewing requests from local units of government under this section, the board must give priority to applications based on the public value of the proposed wetland. The public value of the wetland must include the value of the wetland for:

(1) water quality;

(2) flood protection;

(3) recreation including fish and wildlife habitat;

(4) groundwater recharge; and

(5) other public uses.

HIST: 1991 c 354 art 5 s 3



Section 103F.904 Wetland establishment.

103F.904 Wetland establishment.

Subdivision 1. Establishment order. After receiving approval of cost-share funding from the board, the local unit of government shall order the establishment or restoration of the wetland. The local unit of government shall pay all costs of establishing or restoring the wetland including the compensation required under subdivision 2.

Subd. 2. Compensation. In exchange for the permanent conservation easement on an established or restored wetland, the local unit of government shall pay the applicant the amount required under section 103F.515, subdivision 6, for a permanent conservation easement.

HIST: 1991 c 354 art 5 s 4



Section 103F.905 Rules.

103F.905 Rules.

The board may adopt rules to implement sections 103F.901 to 103F.904.

HIST: 1991 c 354 art 5 s 5






Chapter 103G Waters of the State

Section 103G.001 Effect of chapter 103G on water law.

103G.001 Effect of chapter 103G on water law.

Chapters 103A, 103B, 103C, 103D, 103E, 103F, and 103G constitute the water law of this state and may be cited as the Water Law.

HIST: 1990 c 391 art 7 s 1



Section 103G.005 Definitions.

103G.005 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Abandon. "Abandon" means to give up the use and maintenance of structures or improvements to realty and to surrender them to deterioration. Abandon does not refer to intent to surrender or relinquish title to or a possessory interest in the real property where the structures or improvements are located.

Subd. 2a. Agricultural land. "Agricultural land" means: land used for horticultural, row, close grown, pasture, and hayland crops; growing nursery stocks; animal feedlots; farm yards; associated building sites; and public and private drainage systems and field roads located on any of the foregoing.

Subd. 3. Altered natural watercourse. "Altered natural watercourse" means a former natural watercourse that has been affected by artificial changes to straighten, deepen, narrow, or widen the original channel.

Subd. 4. Appropriating. "Appropriating" means withdrawal, removal, or transfer of water from its source regardless of how the water is used.

Subd. 5. Artificial watercourse. "Artificial watercourse" means a watercourse artificially constructed by human beings where a natural watercourse was not previously located.

Subd. 6. Basin of origin. "Basin of origin" means the drainage basin of the Great Lakes, the Red River of the North, the Mississippi River, or the Missouri River.

Subd. 6a. Board. "Board" means the board of water and soil resources.

Subd. 7. Commissioner. "Commissioner" means the commissioner of natural resources.

Subd. 8. Consumptive use. "Consumptive use" means water that is withdrawn from its source for immediate further use in the area of the source and is not directly returned to the source.

Subd. 9. Director. "Director" means the director of the division of waters of the department of natural resources.

Subd. 10. Division. "Division" means the division of waters of the department of natural resources.

Subd. 10a. MS 1994 Renumbered subd 10e

Subd. 10a. 50 to 80 percent area. "50 to 80 percent area" means a county or watershed with at least 50 but less than 80 percent of the presettlement wetland acreage intact.

Subd. 10b. Greater than 80 percent area. "Greater than 80 percent area" means a county or watershed where 80 percent or more of the presettlement wetland acreage is intact and:

(1) ten percent or more of the current total land area is wetland; or

(2) 50 percent or more of the current total land area is state or federal land.

Subd. 10c. Hayland. "Hayland" means an area that was mechanically harvested or that was planted with annually seeded crops in a crop rotation seeding of grasses or legumes in six of the last ten years prior to January 1, 1991.

Subd. 10d. Less than 50 percent area. "Less than 50 percent area" means a county or watershed with less than 50 percent of the presettlement wetland acreage intact or any county or watershed not defined as a "greater than 80 percent area" or "50 to 80 percent area."

Subd. 10e. Local government unit. "Local government unit" means:

(1) outside of the seven-county metropolitan area, a city council or county board of commissioners or their delegate;

(2) in the seven-county metropolitan area, a city council, a town board under section 368.01, or a watershed management organization under section 103B.211, or their delegate; and

(3) on state land, the agency with administrative responsibility for the land.

Subd. 11. Meandered lake. "Meandered lake" means a body of water except streams located within the meander lines shown on plats made by the United States General Land Office.

Subd. 12. Municipality. "Municipality" means a home rule charter or statutory city.

Subd. 13. Natural watercourse. "Natural watercourse" means a natural channel that has definable beds and banks capable of conducting confined runoff from adjacent land.

Subd. 13a. Once-through system. "Once-through system" means a space heating, ventilating, air conditioning (HVAC), or refrigeration system used for any type of temperature or humidity control application, utilizing groundwater, that circulates through the system and is then discharged without reusing it for a higher priority purpose.

Subd. 14. Ordinary high water level. "Ordinary high water level" means the boundary of waterbasins, watercourses, public waters, and public waters wetlands, and:

(1) the ordinary high water level is an elevation delineating the highest water level that has been maintained for a sufficient period of time to leave evidence upon the landscape, commonly the point where the natural vegetation changes from predominantly aquatic to predominantly terrestrial;

(2) for watercourses, the ordinary high water level is the elevation of the top of the bank of the channel; and

(3) for reservoirs and flowages, the ordinary high water level is the operating elevation of the normal summer pool.

Subd. 14a. MS 1994 Renumbered subd 14b

Subd. 14a. Pasture. "Pasture" means an area that was grazed by domesticated livestock or that was planted with annually seeded crops in a crop rotation seeding of grasses or legumes in six of the last ten years prior to January 1, 1991.

Subd. 14b. Political subdivision. "Political subdivision" means a county, city, town, school district, or other local government jurisdiction to which the state provides state aids or on which the state imposes state mandates.

Subd. 14c. Presettlement wetland. "Presettlement wetland" means a wetland or public waters wetland that existed in this state at the time of statehood in 1858.

Subd. 14d. Project. "Project" means a specific plan, contiguous activity, proposal, or design necessary to accomplish a goal as defined by the local government unit. As used in this chapter, a project may not be split into components or phases for the sole purpose of gaining additional exemptions.

Subd. 15. Public waters. (a) "Public waters" means:

(1) waterbasins assigned a shoreland management classification by the commissioner under sections 103F.201 to 103F.221;

(2) waters of the state that have been finally determined to be public waters or navigable waters by a court of competent jurisdiction;

(3) meandered lakes, excluding lakes that have been legally drained;

(4) waterbasins previously designated by the commissioner for management for a specific purpose such as trout lakes and game lakes pursuant to applicable laws;

(5) waterbasins designated as scientific and natural areas under section 84.033;

(6) waterbasins located within and totally surrounded by publicly owned lands;

(7) waterbasins where the state of Minnesota or the federal government holds title to any of the beds or shores, unless the owner declares that the water is not necessary for the purposes of the public ownership;

(8) waterbasins where there is a publicly owned and controlled access that is intended to provide for public access to the waterbasin;

(9) natural and altered watercourses with a total drainage area greater than two square miles;

(10) natural and altered watercourses designated by the commissioner as trout streams; and

(11) public waters wetlands, unless the statute expressly states otherwise.

(b) Public waters are not determined exclusively by the proprietorship of the underlying, overlying, or surrounding land or by whether it is a body or stream of water that was navigable in fact or susceptible of being used as a highway for commerce at the time this state was admitted to the union.

Subd. 15a. Public waters wetlands. "Public waters wetlands" means all types 3, 4, and 5 wetlands, as defined in United States Fish and Wildlife Service Circular No. 39 (1971 edition), not included within the definition of public waters, that are ten or more acres in size in unincorporated areas or 2-1/2 or more acres in incorporated areas.

Subd. 15b. Shoreland wetland protection zone. "Shoreland wetland protection zone" means:

(1) for local government units that have a shoreland management ordinance approved under sections 103F.201 to 103F.221, the shoreland wetland protection zone is:

(i) 1,000 feet from the ordinary high water level of a waterbasin that is a public water identified in the shoreland management ordinance or the shoreland area approved by the commissioner as provided in the shoreland management rules adopted under section 103F.211, whichever is less; or

(ii) 300 feet from the ordinary high water level of a watercourse identified in the shoreland management ordinance or the shoreland area approved by the commissioner as provided in the shoreland management rules adopted under section 103F.211, whichever is less; and

(2) for local government units that do not have a shoreland management ordinance approved under sections 103F.201 to 103F.221, the shoreland wetland protection zone is:

(i) 1,000 feet from the ordinary high water level of a waterbasin that is a public water that is at least ten acres in size within municipalities and at least 25 acres in size in unincorporated areas; or

(ii) 300 feet from the ordinary high water level of a watercourse identified by the public waters inventory under section 103G.201.

Subd. 15c. Silviculture. "Silviculture" means the management of forest trees.

Subd. 15d. Utility. "Utility" means a sanitary sewer, storm sewer, potable water distribution, and transmission, distribution, or furnishing, at wholesale or retail, of natural or manufactured gas, electricity, telephone, or radio service or communications.

Subd. 16. Waterbasin. "Waterbasin" means an enclosed natural depression with definable banks, capable of containing water, that may be partly filled with waters of the state and is discernible on aerial photographs.

Subd. 17. Waters of the state. "Waters of the state" means surface or underground waters, except surface waters that are not confined but are spread and diffused over the land. Waters of the state includes boundary and inland waters.

Subd. 17a. Watershed. "Watershed" means the 81 major watershed units delineated by the map, "State of Minnesota Watershed Boundaries - 1979."

Subd. 17b. Wetland type. "Wetland type" means a wetland type classified according to Wetlands of the United States, U.S. Fish and Wildlife Service Circular 39 (1971 edition), as summarized in this subdivision.

(1) "Type 1 wetlands" are seasonally flooded basins or flats in which soil is covered with water or is waterlogged during variable seasonal periods but usually is well-drained during much of the growing season. Type 1 wetlands are located in depressions and in overflow bottomlands along watercourses, and in which vegetation varies greatly according to season and duration of flooding and includes bottomland hardwoods as well as herbaceous growths.

(2) "Type 2 wetlands" are inland fresh meadows in which soil is usually without standing water during most of the growing season but is waterlogged within at least a few inches of surface. Vegetation includes grasses, sedges, rushes, and various broad-leafed plants. Meadows may fill shallow basins, sloughs, or farmland sags, or these meadows may border shallow marshes on the landward side.

(3) "Type 3 wetlands" are inland shallow fresh marshes in which soil is usually waterlogged early during a growing season and often covered with as much as six inches or more of water. Vegetation includes grasses, bulrushes, spikerushes, and various other marsh plants such as cattails, arrowheads, pickerelweed, and smartweeds. These marshes may nearly fill shallow lake basins or sloughs, or may border deep marshes on the landward side and are also common as seep areas on irrigated lands.

(4) "Type 4 wetlands" are inland deep fresh marshes in which soil is usually covered with six inches to three feet or more of water during the growing season. Vegetation includes cattails, reeds, bulrushes, spikerushes, and wild rice. In open areas, pondweeds, naiads, coontail, water milfoils, waterweeds, duckweeds, waterlilies, or spatterdocks may occur. These deep marshes may completely fill shallow lake basins, potholes, limestone sinks, and sloughs, or they may border open water in such depressions.

(5) "Type 5 wetlands" are inland open fresh water, shallow ponds, and reservoirs in which water is usually less than ten feet deep and is fringed by a border of emergent vegetation similar to open areas of type 4 wetland.

(6) "Type 6 wetlands" are shrub swamps in which soil is usually waterlogged during growing season and is often covered with as much as six inches of water. Vegetation includes alders, willows, buttonbush, dogwoods, and swamp-privet. This type occurs mostly along sluggish streams and occasionally on floodplains.

(7) "Type 7 wetlands" are wooded swamps in which soil is waterlogged at least to within a few inches of the surface during growing season and is often covered with as much as one foot of water. This type occurs mostly along sluggish streams, on floodplains, on flat uplands, and in shallow basins. Trees include tamarack, arborvitae, black spruce, balsam, red maple, and black ash. Northern evergreen swamps usually have a thick ground cover of mosses. Deciduous swamps frequently support beds of duckweeds and smartweeds.

(8) "Type 8 wetlands" are bogs in which soil is usually waterlogged and supports a spongy covering of mosses. This type occurs mostly in shallow basins, on flat uplands, and along sluggish streams. Vegetation is woody or herbaceous or both. Typical plants are heath shrubs, sphagnum moss, and sedges. In the north, leatherleaf, Labrador-tea, cranberries, carex, and cottongrass are often present. Scattered, often stunted, black spruce and tamarack may occur.

Subd. 18. Renumbered subd 15a

Subd. 19. Wetlands. (a) "Wetlands" means lands transitional between terrestrial and aquatic systems where the water table is usually at or near the surface or the land is covered by shallow water. For purposes of this definition, wetlands must have the following three attributes:

(1) have a predominance of hydric soils;

(2) are inundated or saturated by surface or ground water at a frequency and duration sufficient to support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil conditions; and

(3) under normal circumstances support a prevalence of such vegetation.

(b) For the purposes of regulation under this chapter, the term wetlands does not include public waters wetlands as defined in subdivision 15a.

HIST: 1990 c 391 art 7 s 2; 1990 c 597 s 62; 1991 c 354 art 6 s 1-6; art 10 s 4; 1994 c 643 s 49; 1995 c 218 s 3; 1996 c 462 s 10-22,43; 1997 c 2 s 8; 2000 c 382 s 1,2



Section 103G.101 Water conservation program.

103G.101 Water conservation program.

Subdivision 1. Development. The commissioner shall develop a water resources conservation program for the state. The program must include conservation, allocation, and development of waters of the state for the best interests of the people.

Subd. 2. Program to guide permit issuance and dams. The commissioner must be guided by the program in issuing permits for the use and appropriation of the waters of the state and the construction, reconstruction, repair, removal, or abandonment of dams, reservoirs, and other control structures.

HIST: 1990 c 391 art 7 s 3



Section 103G.105 Cooperation with other agencies.

103G.105 Cooperation with other agencies.

Subdivision 1. Commissioner may cooperate with other states and federal government. The commissioner may cooperate and enter into agreements with the United States government, a state department, or a state or country adjacent to this state to implement this chapter and chapter 103F. The commissioner may cooperate with departments of the government of the United States in the execution of surveys within the state.

Subd. 2. State and local officials must cooperate in enforcement. Personnel of the pollution control agency, the health department, and county and municipal governments must cooperate with the commissioner in monitoring and enforcing water permits. County attorneys, sheriffs, and other peace officers and other officers having enforcement authority must take all action to the extent of their authority, respectively, that may be necessary or proper for the enforcement of the provisions, rules, standards, orders, or permits specified in this chapter and chapter 103F.

HIST: 1990 c 391 art 7 s 4; 1995 c 218 s 4



Section 103G.111 Representation of state in water issues.

103G.111 Representation of state in water issues.

Subdivision 1. Commissioner to appear in federal water issues. The commissioner may appear, represent, and act for the state in any matter relating to an application to be made to the federal government relating to waters of the state or their use and may act in a manner to protect the interests of the people of the state consistent with this chapter and chapter 103F.

Subd. 2. Director to appear for state in water proceedings. The director may appear for the state in any matter or proceeding affecting waters of the state to give hydrologic and hydraulic engineering advice and information in connection with the proceeding.

HIST: 1990 c 391 art 7 s 5; 1995 c 218 s 5



Section 103G.115 Enjoining waterflow interference outside of state.

103G.115 Enjoining waterflow interference outside of state.

If a person, firm, association, corporation, or a state or political subdivision, agency, or commission of a state disturbs, obstructs, or interferes with the natural flow or condition of public waters beyond the boundaries of this state in a manner that seriously affects the public welfare and interests of this state, the commissioner may institute proceedings in behalf of this state in a court having jurisdiction to abate or enjoin the continuance of the disturbance, obstruction, or interference.

HIST: 1990 c 391 art 7 s 6



Section 103G.121 Commissioner's authority to investigate and construct projects.

103G.121 Commissioner's authority to investigate and construct projects.

Subdivision 1. Surveys and investigations. The commissioner may conduct surveys, investigations, and studies, and prepare maps of the waters of the state and topography of the state to implement this chapter.

Subd. 2. Acquisition of property including by eminent domain. The commissioner may acquire title to private property for an authorized purpose by purchase or by eminent domain. The use of property for projects to implement this chapter is a public purpose. On request by the commissioner, the attorney general shall acquire title to private property for projects under this chapter as provided in chapter 117.

Subd. 3. Contracts. The commissioner may approve contracts for projects under this chapter and change the plans of the projects when necessary, and supervise, control, and accept the projects when complete. The commissioner may pay for projects and expenses incurred in connection with the projects from funds available to the commissioner.

HIST: 1990 c 391 art 7 s 7; 1995 c 218 s 6



Section 103G.125 Director's authority.

103G.125 Director's authority.

Subdivision 1. Cooperation with government agencies. The director shall cooperate with agencies and departments of the state and federal government relating to projects affecting waters of the state and shall make recommendations to the agencies involved and to the governor about the desirability, feasibility, and practicability of the proposed projects.

Subd. 2. Cooperative agreements. The director, with approval of the commissioner, may make cooperative agreements with and cooperate with any person, corporation, or government authority to implement this chapter.

Subd. 3. Standards for forms and maps. The director may adopt rules to standardize forms and maps, sizes of maps, plats, drawings, and specifications in proceedings related to waters of the state.

HIST: 1990 c 391 art 7 s 8; 1993 c 186 s 16



Section 103G.127 Permit program under section 404 of the federal Clean Water Act.

103G.127 Permit program under section 404 of the federal Clean Water Act.

Notwithstanding any other law to the contrary, the commissioner, with the concurrence of the board of water and soil resources and the commissioner of agriculture, may adopt rules establishing a permit program for regulating the discharge of dredged and fill material into the waters of the state as necessary to obtain approval from the United States Environmental Protection Agency to administer the permit program under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344. The rules may not be more restrictive than the program under section 404, or state law, if it is more restrictive than the federal program.

HIST: 1991 c 354 art 9 s 1; 1996 c 462 s 23



Section 103G.131 Venue of certain actions.

103G.131 Venue of certain actions.

Subdivision 1. Water located in one county. Notwithstanding any other law to the contrary, an action for declaratory judgment that is brought under chapter 555 by or against the commissioner must be venued in the county where the water, watercourse, or waterbasin is located, if the water, watercourse, or waterbasin is located in one county. This section applies to actions to determine the validity of the commissioner's final decision regarding:

(1) the classification of waters of the state as public waters; or

(2) the drainage of waterbasins or watercourses as provided in chapter 103E.

Subd. 2. Water located in more than one county. If the water, watercourse, or waterbasin is located in more than one county, then the venue is the judicial district where the majority of the water, watercourse, or waterbasin is located.

HIST: 1990 c 391 art 7 s 9



Section 103G.135 Enforcement of commissioner's orders.

103G.135 Enforcement of commissioner's orders.

Upon application of the commissioner, the district court of a county where a project is entirely or partially located may by injunction enforce compliance with, or restrain the violation of, an order of the commissioner made under this chapter or chapter 103F, or restrain the violation of this chapter or chapter 103F.

HIST: 1990 c 391 art 7 s 10; 1995 c 218 s 7



Section 103G.141 Penalties.

103G.141 Penalties.

Subdivision 1. Misdemeanors. Except as provided in subdivision 2, a person is guilty of a misdemeanor who:

(1) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state without previously obtaining a permit from the commissioner, regardless of whether the commissioner would have granted a permit had an application been filed;

(2) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state in violation of or in excess of authority granted under a permit issued by the commissioner, regardless of whether an application had been filed for permission to perform the act involved or whether the act involved would have been permitted had a proper application been filed;

(3) undertakes or procures another to undertake an alteration in the course, current, or cross section of public waters or appropriates waters of the state after a permit to undertake the project has been denied by the commissioner; or

(4) violates a provision of this chapter.

Subd. 2. Violation of section 404 permits. (a) Whenever the commissioner finds that a person is in violation of a condition or limitation set forth in a permit issued under the rules adopted by the commissioner under section 103G.127, the commissioner shall issue an order requiring the person to comply with the condition or limitation, or the commissioner shall bring a civil action in accordance with paragraph (b).

(b) The commissioner may commence a civil action for appropriate relief in district court, including a permanent or temporary injunction, for a violation for which the commissioner is authorized to issue a compliance order under paragraph (a). The court may restrain the violation and require compliance.

(c) A person who violates a condition or limitation in a permit issued by the commissioner under section 103G.127, and a person who violates an order issued by the commissioner under paragraph (a), is subject to a civil penalty not to exceed $25,000 per day for each violation. In determining the amount of a civil penalty the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator, and other matters justice may require.

HIST: 1990 c 391 art 7 s 11; 1991 c 354 art 9 s 2



Section 103G.145 Application.

103G.145 Application.

Nothing in this chapter supersedes or amends section 92.45.

HIST: 1990 c 391 art 7 s 12



Section 103G.201 Public waters inventory.

103G.201 Public waters inventory.

(a) The commissioner shall prepare a public waters inventory map of each county that shows the waters of this state that are designated as public waters under the public waters inventory and classification procedures prescribed under Laws 1979, chapter 199. The public waters inventory map for each county must be filed with the auditor of the county.

(b) The commissioner is authorized to revise the list of public waters established under Laws 1979, chapter 199, to reclassify those types 3, 4, and 5 wetlands previously identified as public waters wetlands under Laws 1979, chapter 199, as public waters or as wetlands under section 103G.005, subdivision 19. The commissioner may only reclassify public waters wetlands as public waters if:

(1) they are assigned a shoreland management classification by the commissioner under sections 103F.201 to 103F.221;

(2) they are classified as lacustrine wetlands or deepwater habitats according to Classification of Wetlands and Deepwater Habitats of the United States (Cowardin, et al., 1979 edition); or

(3) the state or federal government has become titleholder to any of the beds or shores of the public waters wetlands, subsequent to the preparation of the public waters inventory map filed with the auditor of the county, pursuant to paragraph (a), and the responsible state or federal agency declares that the water is necessary for the purposes of the public ownership.

(c) The commissioner must provide notice of the reclassification to the local government unit, the county board, the watershed district, if one exists for the area, and the soil and water conservation district. Within 60 days of receiving notice from the commissioner, a party required to receive the notice may provide a resolution stating objections to the reclassification. If the commissioner receives an objection from a party required to receive the notice, the reclassification is not effective. If the commissioner does not receive an objection from a party required to receive the notice, the reclassification of a wetland under paragraph (b) is effective 60 days after the notice is received by all of the parties.

(d) The commissioner shall give priority to the reclassification of public waters wetlands that are or have the potential to be affected by public works projects.

HIST: 1990 c 391 art 7 s 13; 2000 c 382 s 3; 2001 c 7 s 24; 2001 c 146 s 5



Section 103G.205 Effect of public waters designation.

103G.205 Effect of public waters designation.

The designation of waters of this state as public waters does not:

(1) grant the public additional or greater right of access to the waters;

(2) diminish the right of ownership or usage of the beds underlying the designated public waters;

(3) affect state law forbidding trespass on private lands; and

(4) require the commissioner to acquire access to the designated public waters under section 97A.141.

HIST: 1990 c 391 art 7 s 14



Section 103G.211 Drainage of public waters generally prohibited without replacement.

103G.211 Drainage of public waters generally prohibited without replacement.

Except as provided in sections 103G.221 to 103G.235, public waters may not be drained, and a permit authorizing drainage of public waters may not be issued, unless the public waters to be drained are replaced by public waters that will have equal or greater public value.

HIST: 1990 c 391 art 7 s 15



Section 103G.215 Agricultural use of public waters during drought.

103G.215 Agricultural use of public waters during drought.

A property owner may use the bed of public waters for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the public waters.

HIST: 1990 c 391 art 7 s 16



Section 103G.221 Drainage of public waters wetlands.

103G.221 Drainage of public waters wetlands.

Subdivision 1. Drainage of public waters wetlands generally prohibited without replacement. Public waters wetlands may not be drained, and a permit authorizing drainage of public waters wetlands may not be issued, unless the public waters wetlands to be drained are replaced by wetlands that will have equal or greater public value.

Subd. 2. Repealed, 1991 c 354 art 10 s 12

Subd. 3. Repealed, 1991 c 354 art 10 s 12

HIST: 1990 c 391 art 7 s 17; 1999 c 86 art 1 s 19



Section 103G.2212 Contractor's responsibility when work drains or fills wetlands.

103G.2212 Contractor's responsibility when work drains or fills wetlands.

Subdivision 1. Conditions for employees and agents to drain or fill wetlands. An agent or employee of another may not drain or fill a wetland, wholly or partially, unless the agent or employee has:

(1) obtained a signed statement from the property owner stating that the wetland replacement plan required for the work has been obtained or that a replacement plan is not required; and

(2) mailed a copy of the statement to the local government unit with jurisdiction over the wetland.

Subd. 2. Violation is separate offense. Violation of this section is a separate and independent offense from other violations of sections 103G.2212 to 103G.237.

Subd. 3. Form for compliance with this section. The board shall develop a form to be distributed to contractors' associations, local government units, and soil and water conservation districts to comply with this section. The form must include:

(1) a listing of the activities for which a replacement plan is required;

(2) a description of the penalties for violating sections 103G.2212 to 103G.237;

(3) the telephone number to call for information on the responsible local government unit;

(4) a statement that national wetland inventory maps are on file with the soil and water conservation district office; and

(5) spaces for a description of the work and the names, mailing addresses, and telephone numbers of the person authorizing the work and the agent or employee proposing to undertake it.

HIST: 2000 c 382 s 4



Section 103G.222 Replacement of wetlands.

103G.222 Replacement of wetlands.

Subdivision 1. Requirements. (a) Wetlands must not be drained or filled, wholly or partially, unless replaced by restoring or creating wetland areas of at least equal public value under a replacement plan approved as provided in section 103G.2242, a replacement plan under a local governmental unit's comprehensive wetland protection and management plan approved by the board under section 103G.2243, or, if a permit to mine is required under section 93.481, under a mining reclamation plan approved by the commissioner under the permit to mine. Mining reclamation plans shall apply the same principles and standards for replacing wetlands by restoration or creation of wetland areas that are applicable to mitigation plans approved as provided in section 103G.2242. Public value must be determined in accordance with section 103B.3355 or a comprehensive wetland protection and management plan established under section 103G.2243. Sections 103G.221 to 103G.2372 also apply to excavation in permanently and semipermanently flooded areas of types 3, 4, and 5 wetlands.

(b) Replacement must be guided by the following principles in descending order of priority:

(1) avoiding the direct or indirect impact of the activity that may destroy or diminish the wetland;

(2) minimizing the impact by limiting the degree or magnitude of the wetland activity and its implementation;

(3) rectifying the impact by repairing, rehabilitating, or restoring the affected wetland environment;

(4) reducing or eliminating the impact over time by preservation and maintenance operations during the life of the activity;

(5) compensating for the impact by restoring a wetland; and

(6) compensating for the impact by replacing or providing substitute wetland resources or environments.

For a project involving the draining or filling of wetlands in an amount not exceeding 10,000 square feet more than the applicable amount in section 103G.2241, subdivision 9, paragraph (a), the local government unit may make an on-site sequencing determination without a written alternatives analysis from the applicant.

(c) If a wetland is located in a cultivated field, then replacement must be accomplished through restoration only without regard to the priority order in paragraph (b), provided that a deed restriction is placed on the altered wetland prohibiting nonagricultural use for at least ten years.

(d) Restoration and replacement of wetlands must be accomplished in accordance with the ecology of the landscape area affected.

(e) Except as provided in paragraph (f), for a wetland or public waters wetland located on nonagricultural land, replacement must be in the ratio of two acres of replaced wetland for each acre of drained or filled wetland.

(f) For a wetland or public waters wetland located on agricultural land or in a greater than 80 percent area, replacement must be in the ratio of one acre of replaced wetland for each acre of drained or filled wetland.

(g) Wetlands that are restored or created as a result of an approved replacement plan are subject to the provisions of this section for any subsequent drainage or filling.

(h) Except in a greater than 80 percent area, only wetlands that have been restored from previously drained or filled wetlands, wetlands created by excavation in nonwetlands, wetlands created by dikes or dams along public or private drainage ditches, or wetlands created by dikes or dams associated with the restoration of previously drained or filled wetlands may be used in a statewide banking program established in rules adopted under section 103G.2242, subdivision 1. Modification or conversion of nondegraded naturally occurring wetlands from one type to another are not eligible for enrollment in a statewide wetlands bank.

(i) The technical evaluation panel established under section 103G.2242, subdivision 2, shall ensure that sufficient time has occurred for the wetland to develop wetland characteristics of soils, vegetation, and hydrology before recommending that the wetland be deposited in the statewide wetland bank. If the technical evaluation panel has reason to believe that the wetland characteristics may change substantially, the panel shall postpone its recommendation until the wetland has stabilized.

(j) This section and sections 103G.223 to 103G.2242, 103G.2364, and 103G.2365 apply to the state and its departments and agencies.

(k) For projects involving draining or filling of wetlands associated with a new public transportation project in a greater than 80 percent area, public transportation authorities, other than the state department of transportation, may purchase credits from the state wetland bank established with proceeds from Laws 1994, chapter 643, section 26, subdivision 3, paragraph (c). Wetland banking credits may be purchased at the least of the following, but in no case shall the purchase price be less than $400 per acre: (1) the cost to the state to establish the credits; (2) the average estimated market value of agricultural land in the township where the road project is located, as determined by the commissioner of revenue; or (3) the average value of the land in the immediate vicinity of the road project as determined by the county assessor. Public transportation authorities in a less than 80 percent area may purchase credits from the state at the cost to the state to establish credits.

(l) A replacement plan for wetlands is not required for individual projects that result in the filling or draining of wetlands for the repair, rehabilitation, reconstruction, or replacement of a currently serviceable existing state, city, county, or town public road necessary, as determined by the public transportation authority, to meet state or federal design or safety standards or requirements, excluding new roads or roads expanded solely for additional traffic capacity lanes. This paragraph only applies to authorities for public transportation projects that:

(1) minimize the amount of wetland filling or draining associated with the project and consider mitigating important site-specific wetland functions on-site;

(2) except as provided in clause (3), submit project-specific reports to the board, the technical evaluation panel, the commissioner of natural resources, and members of the public requesting a copy at least 30 days prior to construction that indicate the location, amount, and type of wetlands to be filled or drained by the project or, alternatively, convene an annual meeting of the parties required to receive notice to review projects to be commenced during the upcoming year; and

(3) for minor and emergency maintenance work impacting less than 10,000 square feet, submit project-specific reports, within 30 days of commencing the activity, to the board that indicate the location, amount, and type of wetlands that have been filled or drained.

Those required to receive notice of public transportation projects may appeal minimization, delineation, and on-site mitigation decisions made by the public transportation authority to the board according to the provisions of section 103G.2242, subdivision 9. The technical evaluation panel shall review minimization and delineation decisions made by the public transportation authority and provide recommendations regarding on-site mitigation if requested to do so by the local government unit, a contiguous landowner, or a member of the technical evaluation panel.

Except for state public transportation projects, for which the state department of transportation is responsible, the board must replace the wetlands, and wetland areas of public waters if authorized by the commissioner or a delegated authority, drained or filled by public transportation projects on existing roads.

Public transportation authorities at their discretion may deviate from federal and state design standards on existing road projects when practical and reasonable to avoid wetland filling or draining, provided that public safety is not unreasonably compromised. The local road authority and its officers and employees are exempt from liability for any tort claim for injury to persons or property arising from travel on the highway and related to the deviation from the design standards for construction or reconstruction under this paragraph. This paragraph does not preclude an action for damages arising from negligence in construction or maintenance on a highway.

(m) If a landowner seeks approval of a replacement plan after the proposed project has already affected the wetland, the local government unit may require the landowner to replace the affected wetland at a ratio not to exceed twice the replacement ratio otherwise required.

(n) A local government unit may request the board to reclassify a county or watershed on the basis of its percentage of presettlement wetlands remaining. After receipt of satisfactory documentation from the local government, the board shall change the classification of a county or watershed. If requested by the local government unit, the board must assist in developing the documentation. Within 30 days of its action to approve a change of wetland classifications, the board shall publish a notice of the change in the Environmental Quality Board Monitor.

(o) One hundred citizens who reside within the jurisdiction of the local government unit may request the local government unit to reclassify a county or watershed on the basis of its percentage of presettlement wetlands remaining. In support of their petition, the citizens shall provide satisfactory documentation to the local government unit. The local government unit shall consider the petition and forward the request to the board under paragraph (n) or provide a reason why the petition is denied.

Subd. 2. Road credit funding. The board shall give priority to restoration projects that:

(1) will encourage land use that leads to more compact development or redevelopment;

(2) will encourage public or private infrastructure investments which connect ecosystems and communities, attract private sector investment in commercial or residential properties adjacent to the public improvement; or

(3) are located in critical rural and urban watersheds.

Subd. 3. Wetland replacement siting. (a) Siting wetland replacement must follow this priority order:

(1) on site or in the same minor watershed as the affected wetland;

(2) in the same watershed as the affected wetland;

(3) in the same county as the affected wetland;

(4) in an adjacent watershed or county to the affected wetland; and

(5) statewide, only for wetlands affected in greater than 80 percent areas and for public transportation projects, except that wetlands affected in less than 50 percent areas must be replaced in less than 50 percent areas, and wetlands affected in the seven-county metropolitan area must be replaced in the affected county or, if no restoration opportunities exist in the county, in another seven-county metropolitan area county.

(b) The exception in paragraph (a), clause (5), does not apply to replacement completed using wetland banking credits established by a person who submitted a complete wetland banking application to a local government unit by April 1, 1996.

(c) When reasonable, practicable, and environmentally beneficial replacement opportunities are not available in siting priorities listed in paragraph (a), the applicant may seek opportunities at the next level.

(d) For the purposes of this section, "reasonable, practicable, and environmentally beneficial replacement opportunities" are defined as opportunities that:

(1) take advantage of naturally occurring hydrogeomorphological conditions and require minimal landscape alteration;

(2) have a high likelihood of becoming a functional wetland that will continue in perpetuity;

(3) do not adversely affect other habitat types or ecological communities that are important in maintaining the overall biological diversity of the area; and

(4) are available and capable of being done after taking into consideration cost, existing technology, and logistics consistent with overall project purposes.

(e) Regulatory agencies, local government units, and other entities involved in wetland restoration shall collaborate to identify potential replacement opportunities within their jurisdictional areas.

HIST: 1991 c 354 art 6 s 8; 1993 c 175 s 2; 1994 c 627 s 3; 1996 c 462 s 24; 2000 c 382 s 5



Section 103G.223 Calcareous fens.

103G.223 Calcareous fens.

Calcareous fens, as identified by the commissioner, may not be filled, drained, or otherwise degraded, wholly or partially, by any activity, unless the commissioner, under an approved management plan, decides some alteration is necessary.

HIST: 1991 c 354 art 6 s 9



Section 103G.2241 Exemptions.

103G.2241 Exemptions.

Subdivision 1. Agricultural activities. (a) A replacement plan for wetlands is not required for:

(1) activities in a wetland that was planted with annually seeded crops, was in a crop rotation seeding of pasture grass or legumes, or was required to be set aside to receive price support or other payments under United States Code, title 7, sections 1421 to 1469, in six of the last ten years prior to January 1, 1991;

(2) activities in a wetland that is or has been enrolled in the federal conservation reserve program under United States Code, title 16, section 3831, that:

(i) was planted with annually seeded crops, was in a crop rotation seeding, or was required to be set aside to receive price support or payment under United States Code, title 7, sections 1421 to 1469, in six of the last ten years prior to being enrolled in the program; and

(ii) has not been restored with assistance from a public or private wetland restoration program;

(3) activities in a wetland that has received a commenced drainage determination provided for by the federal Food Security Act of 1985, that was made to the county agricultural stabilization and conservation service office prior to September 19, 1988, and a ruling and any subsequent appeals or reviews have determined that drainage of the wetland had been commenced prior to December 23, 1985;

(4) activities in a type 1 wetland on agricultural land, except for bottomland hardwood type 1 wetlands, and activities in a type 2 or type 6 wetland that is less than two acres in size and located on agricultural land;

(5) aquaculture activities including pond excavation and construction and maintenance of associated access roads and dikes authorized under, and conducted in accordance with, a permit issued by the United States Army Corps of Engineers under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344, but not including construction or expansion of buildings;

(6) wild rice production activities, including necessary diking and other activities authorized under a permit issued by the United States Army Corps of Engineers under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344;

(7) normal agricultural practices to control noxious or secondary weeds as defined by rule of the commissioner of agriculture, in accordance with applicable requirements under state and federal law, including established best management practices; and

(8) agricultural activities in a wetland that is on agricultural land:

(i) annually enrolled in the federal Agriculture Improvement and Reform Act of 1996 and is subject to United States Code, title 16, sections 3821 to 3823, in effect on January 1, 2000; or

(ii) subject to subsequent federal farm program restrictions that meet minimum state standards under this chapter and sections 103A.202 and 103B.3355 and that have been approved by the board of water and soil resources, the commissioners of natural resources and agriculture, and the pollution control agency.

(b) Land enrolled in a federal farm program under paragraph (a), clause (8), is eligible for easement participation for those acres not already compensated under a federal program.

(c) The exemption under paragraph (a), clause (4), may be expanded to additional acreage, including types 1, 2, and 6 wetlands that are part of a larger wetland system, when the additional acreage is part of a conservation plan approved by the local soil and water conservation district, the additional draining or filling is necessary for efficient operation of the farm, the hydrology of the larger wetland system is not adversely affected, and wetlands other than types 1, 2, and 6 are not drained or filled.

Subd. 2. Drainage. (a) For the purposes of this subdivision, "public drainage system" means a drainage system as defined in section 103E.005, subdivision 12, and any ditch or tile lawfully connected to the drainage system.

(b) A replacement plan is not required for draining of type 1 wetlands, or up to five acres of type 2 or 6 wetlands, in an unincorporated area on land that has been assessed drainage benefits for a public drainage system, provided that:

(1) during the 20-year period that ended January 1, 1992:

(i) there was an expenditure made from the drainage system account for the public drainage system;

(ii) the public drainage system was repaired or maintained as approved by the drainage authority; or

(iii) no repair or maintenance of the public drainage system was required under section 103E.705, subdivision 1, as determined by the public drainage authority; and

(2) the wetlands are not drained for conversion to:

(i) platted lots;

(ii) planned unit, commercial, or industrial developments; or

(iii) any development with more than one residential unit per 40 acres.

If wetlands drained under this paragraph are converted to uses prohibited under clause (2) during the ten-year period following drainage, the wetlands must be replaced under section 103G.222.

(c) A replacement plan is not required for draining or filling of wetlands, except for draining types 3, 4, and 5 wetlands that have been in existence for more than 25 years, resulting from maintenance and repair of existing public drainage systems.

(d) A replacement plan is not required for draining or filling of wetlands, except for draining wetlands that have been in existence for more than 25 years, resulting from maintenance and repair of existing drainage systems other than public drainage systems.

(e) A replacement plan is not required for draining or filling of wetlands resulting from activities conducted as part of a public drainage system improvement project that received final approval from the drainage authority before July 1, 1991, and after July 1, 1986, if:

(1) the approval remains valid;

(2) the project remains active; and

(3) no additional drainage will occur beyond that originally approved.

(f) The public drainage authority may, as part of the repair, install control structures, realign the ditch, construct dikes along the ditch, or make other modifications as necessary to prevent drainage of the wetland.

(g) Wetlands of all types that would be drained as a part of a public drainage repair project are eligible for the permanent wetlands preserve under section 103F.516. The board shall give priority to acquisition of easements on types 3, 4, and 5 wetlands that have been in existence for more than 25 years on public drainage systems and other wetlands that have the greatest risk of drainage from a public drainage repair project.

Subd. 3. Federal approvals. A replacement plan for wetlands is not required for:

(1) activities exempted from federal regulation under United States Code, title 33, section 1344(f), as in effect on January 1, 1991;

(2) activities authorized under, and conducted in accordance with, an applicable general permit issued by the United States Army Corps of Engineers under section 404 of the federal Clean Water Act, United States Code, title 33, section 1344, except the nationwide permit in Code of Federal Regulations, title 33, section 330.5, paragraph (a), clauses (14), limited to when a new road crosses a wetland, and (26), as in effect on January 1, 1991; or

(3) activities authorized under the federal Clean Water Act, section 404, or the Rivers and Harbors Act, section 10, regulations that meet minimum state standards under this chapter and sections 103A.202 and 103B.3355 and that have been approved by the board of water and soil resources, the commissioners of natural resources and agriculture, and the pollution control agency.

Subd. 4. Wetland restoration. A replacement plan for wetlands is not required for activities in a wetland restored for conservation purposes under a contract or easement providing the landowner with the right to drain the restored wetland.

Subd. 5. Incidental wetlands. A replacement plan for wetlands is not required for activities in a wetland created solely as a result of:

(1) beaver dam construction;

(2) blockage of culverts through roadways maintained by a public or private entity;

(3) actions by public or private entities that were taken for a purpose other than creating the wetland; or

(4) any combination of clauses (1) to (3).

Subd. 6. Utilities; public works. A replacement plan for wetlands is not required for:

(1) placement, maintenance, repair, enhancement, or replacement of utility or utility-type service if:

(i) the impacts of the proposed project on the hydrologic and biological characteristics of the wetland have been avoided and minimized to the extent possible; and

(ii) the proposed project significantly modifies or alters less than one-half acre of wetlands;

(2) activities associated with routine maintenance of utility and pipeline rights-of-way, provided the activities do not result in additional intrusion into the wetland;

(3) alteration of a wetland associated with the operation, maintenance, or repair of an interstate pipeline within all existing or acquired interstate pipeline rights-of-way;

(4) emergency repair and normal maintenance and repair of existing public works, provided the activity does not result in additional intrusion of the public works into the wetland and does not result in the draining or filling, wholly or partially, of a wetland;

(5) normal maintenance and minor repair of structures causing no additional intrusion of an existing structure into the wetland, and maintenance and repair of private crossings that do not result in the draining or filling, wholly or partially, of a wetland; or

(6) repair and updating of existing individual sewage treatment systems as necessary to comply with local, state, and federal regulations.

Subd. 7. Forestry. A replacement plan for wetlands is not required for:

(1) temporarily crossing or entering a wetland to perform silvicultural activities, including timber harvest as part of a forest management activity, so long as the activity limits the impact on the hydrologic and biologic characteristics of the wetland; the activities do not result in the construction of dikes, drainage ditches, tile lines, or buildings; and the timber harvesting and other silvicultural practices do not result in the drainage of the wetland or public waters; or

(2) permanent access for forest roads across wetlands so long as the activity limits the impact on the hydrologic and biologic characteristics of the wetland; the construction activities do not result in the access becoming a dike, drainage ditch, or tile line; filling is avoided wherever possible; and there is no drainage of the wetland or public waters.

Subd. 8. Approved development. A replacement plan for wetlands is not required for development projects and ditch improvement projects in the state that have received preliminary or final plat approval or have infrastructure that has been installed or has local site plan approval, conditional use permits, or similar official approval by a governing body or government agency, within five years before July 1, 1991. As used in this subdivision, "infrastructure" means public water facilities, storm water and sanitary sewer piping, outfalls, inlets, culverts, bridges, and any other work defined specifically by a local government unit as constituting a capital improvement to a parcel within the context of an approved development plan.

Subd. 9. De minimis. (a) Except as provided in paragraphs (b) and (c), a replacement plan for wetlands is not required for draining or filling the following amounts of wetlands as part of a project:

(1) 10,000 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, outside of the shoreland wetland protection zone in a greater than 80 percent area;

(2) 5,000 square feet of type 1, 2, 6, or 7 wetland, excluding white cedar and tamarack wetlands, outside of the shoreland wetland protection zone in a 50 to 80 percent area;

(3) 2,000 square feet of type 1, 2, or 6 wetland, outside of the shoreland wetland protection zone in a less than 50 percent area;

(4) 400 square feet of wetland types not listed in clauses (1) to (3) outside of shoreland wetland protection zones in all counties; or

(5) 400 square feet of type 1, 2, 3, 4, 5, 6, 7, or 8 wetland, in the shoreland wetland protection zone, except that in a greater than 80 percent area, the local government unit may increase the de minimis amount up to 1,000 square feet in the shoreland protection zone in areas beyond the building setback if the wetland is isolated and is determined to have no direct surficial connection to the public water. To the extent that a local shoreland management ordinance is more restrictive than this provision, the local shoreland ordinance applies.

(b) The amounts listed in paragraph (a), clauses (1) to (5), may not be combined on a project.

(c) This exemption no longer applies to a landowner's portion of a wetland when the cumulative area drained or filled of the landowner's portion since January 1, 1992, is the greatest of:

(1) the applicable area listed in paragraph (a), if the landowner owns the entire wetland;

(2) five percent of the landowner's portion of the wetland; or

(3) 400 square feet.

(d) This exemption may not be combined with another exemption in this section on a project.

Subd. 10. Wildlife habitat. A replacement plan for wetlands is not required for:

(1) deposition of spoil resulting from excavation within a wetland for a wildlife habitat improvement project, if:

(i) the area of deposition does not exceed five percent of the wetland area or one-half acre, whichever is less, and the spoil is stabilized and permanently seeded to prevent erosion;

(ii) the project does not have an adverse impact on any species designated as endangered or threatened under state or federal law; and

(iii) the project will provide wildlife habitat improvement as certified by the soil and water conservation district; or

(2) duck blinds.

Subd. 11. Exemption conditions. (a) A person conducting an activity in a wetland under an exemption in subdivisions 1 to 10 shall ensure that:

(1) appropriate erosion control measures are taken to prevent sedimentation of the water;

(2) the activity does not block fish passage in a watercourse; and

(3) the activity is conducted in compliance with all other applicable federal, state, and local requirements, including best management practices and water resource protection requirements established under chapter 103H.

(b) An activity is exempt if it qualifies for any one of the exemptions, even though it may be indicated as not exempt under another exemption.

(c) Persons proposing to conduct an exempt activity are encouraged to contact the local government unit or the local government unit's designee for advice on minimizing wetland impacts.

HIST: 1991 c 354 art 6 s 10; 1993 c 175 s 3; 1993 c 226 s 20; 1994 c 627 s 4; 1996 c 462 s 25; 2000 c 382 s 6-8



Section 103G.2242 Wetland value replacement plans.

103G.2242 Wetland value replacement plans.

Subdivision 1. Rules. (a) The board, in consultation with the commissioner, shall adopt rules governing the approval of wetland value replacement plans under this section and public waters work permits affecting public waters wetlands under section 103G.245. These rules must address the criteria, procedure, timing, and location of acceptable replacement of wetland values; may address the state establishment and administration of a wetland banking program for public and private projects, which may include provisions allowing monetary payment to the wetland banking program for alteration of wetlands on agricultural land; the administrative, monitoring, and enforcement procedures to be used; and a procedure for the review and appeal of decisions under this section. In the case of peatlands, the replacement plan rules must consider the impact on carbon balance described in the report required by Laws 1990, chapter 587, and include the planting of trees or shrubs.

(b) After the adoption of the rules, a replacement plan must be approved by a resolution of the governing body of the local government unit, consistent with the provisions of the rules or a comprehensive wetland protection and management plan approved under section 103G.2243.

(c) If the local government unit fails to apply the rules, or fails to implement a local comprehensive wetland protection and management plan established under section 103G.2243, the government unit is subject to penalty as determined by the board.

Subd. 2. Evaluation. (a) Questions concerning the public value, location, size, or type of a wetland shall be submitted to and determined by a technical evaluation panel after an on-site inspection. The technical evaluation panel shall be composed of a technical professional employee of the board, a technical professional employee of the local soil and water conservation district or districts, a technical professional with expertise in water resources management appointed by the local government unit, and a technical professional employee of the department of natural resources for projects affecting public waters or wetlands adjacent to public waters. The panel shall use the "United States Army Corps of Engineers Wetland Delineation Manual" (January 1987), including updates, supplementary guidance, and replacements, if any, "Wetlands of the United States" (United States Fish and Wildlife Service Circular 39, 1971 edition), and "Classification of Wetlands and Deepwater Habitats of the United States" (1979 edition). The panel shall provide the wetland determination and recommendations on other technical matters to the local government unit that must approve a replacement plan, wetland banking plan, exemption determination, no-loss determination, or wetland boundary or type determination and may recommend approval or denial of the plan. The authority must consider and include the decision of the technical evaluation panel in their approval or denial of a plan or determination.

(b) Persons conducting wetland or public waters boundary delineations or type determinations are exempt from the requirements of chapter 326. By January 15, 2001, the board, in consultation with the Minnesota Association of Professional Soil Scientists, the University of Minnesota, and the Wetland Delineators' Association, shall submit a plan for a professional wetland delineator certification program to the legislature.

Subd. 2a. Wetland boundary or type determination. (a) A landowner may apply for a wetland boundary or type determination from the local government unit. The landowner applying for the determination is responsible for submitting proof necessary to make the determination, including, but not limited to, wetland delineation field data, observation well data, topographic mapping, survey mapping, and information regarding soils, vegetation, hydrology, and groundwater both within and outside of the proposed wetland boundary.

(b) A local government unit that receives an application under paragraph (a) may seek the advice of the technical evaluation panel as described in subdivision 2, and, if necessary, expand the technical evaluation panel. The local government unit may delegate the decision authority for wetland boundary or type determinations with the zoning administrator, or establish other procedures it considers appropriate.

(c) The local government unit decision must be made in compliance with section 15.99. Within ten calendar days of the decision, the local government unit decision must be mailed to the landowner, members of the technical evaluation panel, the watershed district or watershed management organization, if one exists, and individual members of the public who request a copy.

(d) The local government unit decision is valid for three years unless the technical evaluation panel determines that natural or artificial changes to the hydrology, vegetation, or soils of the area have been sufficient to alter the wetland boundary or type.

Subd. 3. Replacement completion. Replacement of wetland values must be completed prior to or concurrent with the actual draining or filling of a wetland, or an irrevocable bank letter of credit or other security acceptable to the local government unit must be given to the local government unit to guarantee the successful completion of the replacement.

Subd. 4. Decision. Upon receiving and considering all required data, the local government unit reviewing replacement plan applications, banking plan applications, and exemption or no-loss determination requests must act on all replacement plan applications, banking plan applications, and exemption or no-loss determination requests in compliance with section 15.99.

Subd. 5. Processing fee. The local government unit and soil and water conservation district may charge processing fees in amounts not greater than are necessary to cover the reasonable costs of implementing the rules adopted under subdivision 1 and for technical and administrative assistance to landowners in processing other applications for projects affecting wetlands.

Subd. 6. Notice of application. (a) Except as provided in paragraph (b), within ten days of receiving an application for approval of a replacement plan under this section, copies of the complete application must be mailed to the members of the technical evaluation panel, the managers of the watershed district if one exists, and the commissioner of natural resources. Individual members of the public who request a copy shall be provided information to identify the applicant and the location and scope of the project.

(b) Within ten days of receiving an application for approval of a replacement plan under this section for an activity affecting less than 10,000 square feet of wetland, a summary of the application must be mailed to the members of the technical evaluation panel, individual members of the public who request a copy, and the commissioner of natural resources.

(c) For the purpose of this subdivision, "application" includes a revised application for replacement plan approval and an application for a revision to an approved replacement plan if:

(1) the wetland area to be drained or filled under the revised replacement plan is at least ten percent larger than the area to be drained or filled under the original replacement plan; or

(2) the wetland area to be drained or filled under the revised replacement is located more than 500 feet from the area to be drained or filled under the original replacement plan.

Subd. 7. Notice of decision. Within ten days of the approval or denial of a replacement plan under this section, a summary of the approval or denial must be mailed to members of the technical evaluation panel, the applicant, individual members of the public who request a copy, the managers of the watershed district, if one exists, and the commissioner of natural resources.

Subd. 8. Public comment period. Except for activities impacting less than 10,000 square feet of wetland, before approval or denial of a replacement plan under this section, comments may be made by the public to the local government unit for a period of 15 days or more, as determined by the local government unit.

Subd. 9. Appeal. (a) Appeal of a replacement plan, exemption, wetland banking, wetland boundary or type determination, or no-loss decision may be obtained by mailing a petition and payment of a filing fee of $200, which shall be retained by the board to defray administrative costs, to the board within 30 days after the postmarked date of the mailing specified in subdivision 7. If appeal is not sought within 30 days, the decision becomes final. The local government unit may require the petitioner to post a letter of credit, cashier's check, or cash in an amount not to exceed $500. If the petition for hearing is accepted, the amount posted must be returned to the petitioner. Appeal may be made by:

(1) the wetland owner;

(2) any of those to whom notice is required to be mailed under subdivision 7; or

(3) 100 residents of the county in which a majority of the wetland is located.

(b) Within 30 days after receiving a petition, the board shall decide whether to grant the petition and hear the appeal. The board shall grant the petition unless the board finds that:

(1) the appeal is meritless, trivial, or brought solely for the purposes of delay;

(2) the petitioner has not exhausted all local administrative remedies;

(3) expanded technical review is needed;

(4) the local government unit's record is not adequate; or

(5) the petitioner has not posted a letter of credit, cashier's check, or cash if required by the local government unit.

(c) In determining whether to grant the appeal, the board shall also consider the size of the wetland, other factors in controversy, any patterns of similar acts by the local government unit or petitioner, and the consequences of the delay resulting from the appeal.

(d) All appeals must be heard by the committee for dispute resolution of the board, and a decision made within 60 days of filing the local government unit's record and the written briefs submitted for the appeal. The decision must be served by mail on the parties to the appeal, and is not subject to the provisions of chapter 14. A decision whether to grant a petition for appeal and a decision on the merits of an appeal must be considered the decision of an agency in a contested case for purposes of judicial review under sections 14.63 to 14.69.

Subd. 10. Local requirements. The rules adopted under subdivision 1 shall allow for local government units to use their own notice and public comment procedures so long as the requirements of this section are satisfied.

Subd. 11. Expired.

Subd. 12. Replacement credits. (a) No public or private wetland restoration, enhancement, or construction may be allowed for replacement unless specifically designated for replacement and paid for by the individual or organization performing the wetland restoration, enhancement, or construction, and is completed prior to any draining or filling of the wetland.

(b) Paragraph (a) does not apply to a wetland whose owner has paid back with interest the individual or organization restoring, enhancing, or constructing the wetland.

(c) Notwithstanding section 103G.222, subdivision 1, paragraph (h), the following actions, and others established in rule, that are consistent with criteria in rules adopted by the board in conjunction with the commissioners of natural resources and agriculture, are eligible for replacement credit as determined by the local government unit, including enrollment in a statewide wetlands bank:

(1) reestablishment of permanent native, noninvasive vegetative cover on a wetland on agricultural land that was planted with annually seeded crops, was in a crop rotation seeding of pasture grasses or legumes, or was in a land retirement program during the past ten years;

(2) buffer areas of permanent native, noninvasive vegetative cover established or preserved on upland adjacent to replacement wetlands;

(3) wetlands restored for conservation purposes under terminated easements or contracts; and

(4) water quality treatment ponds constructed to pretreat storm water runoff prior to discharge to wetlands, public waters, or other water bodies, provided that the water quality treatment ponds must be associated with an ongoing or proposed project that will impact a wetland and replacement credit for the treatment ponds is based on the replacement of wetland functions and on an approved stormwater management plan for the local government.

(d) Notwithstanding section 103G.222, subdivision 1, paragraphs (e) and (f), the board may establish by rule different replacement ratios for restoration projects with exceptional natural resource value.

Subd. 13. Repealed, 1996 c 462 s 44

HIST: 1991 c 354 art 6 s 11; 1993 c 175 s 4,5; 1994 c 627 s 5-9; 1996 c 462 s 26-32; 1998 c 312 s 4; 2000 c 382 s 9-14; 2001 c 7 s 25; 2001 c 146 s 6,7



Section 103G.2243 Local comprehensive wetland protection and management plans.

103G.2243 Local comprehensive wetland protection and management plans.

Subdivision 1. General requirements; notice and participation. (a) As an alternative to the rules adopted under section 103G.2242, subdivision 1, and the public value criteria established or approved under section 103B.3355, a comprehensive wetland protection and management plan may be developed by a local government unit, or one or more local government units operating under a joint powers agreement, provided that:

(1) a notice is made at the beginning of the planning process to the board, the commissioner of natural resources, the pollution control agency, the commissioner of agriculture, local government units, and local citizens to actively participate in the development of the plan; and

(2) the plan is implemented by ordinance as part of the local government's official controls under chapter 394, for a county; chapter 462, for a city; chapter 366, for a town; and by rules adopted under chapter 103D, for a watershed district; and chapter 103B, for a watershed management organization.

(b) An organization that is invited to participate in the development of the local plan, but declines to do so and fails to participate or to provide written comments during the local review process, waives the right during board review to submit comments, except comments concerning consistency of the plan with laws and rules administered by that agency. In determining the merit of an agency comment, the board shall consider the involvement of the agency in the development of the local plan.

Subd. 2. Plan contents. A comprehensive wetland protection and management plan may:

(1) provide for classification of wetlands in the plan area based on:

(i) an inventory of wetlands in the plan area;

(ii) an assessment of the wetland functions listed in section 103B.3355, using a methodology chosen by the technical evaluation panel from one of the methodologies established or approved by the board under that section; and

(iii) the resulting public values;

(2) vary application of the sequencing standards in section 103G.222, subdivision 1, paragraph (b), for projects based on the classification and criteria set forth in the plan;

(3) vary the replacement standards of section 103G.222, subdivision 1, paragraphs (e) and (f), based on the classification and criteria set forth in the plan, for specific wetland impacts provided there is no net loss of public values within the area subject to the plan, and so long as:

(i) in a 50 to 80 percent area, a minimum acreage requirement of one acre of replaced wetland for each acre of drained or filled wetland requiring replacement is met within the area subject to the plan; and

(ii) in a less than 50 percent area, a minimum acreage requirement of two acres of replaced wetland for each acre of drained or filled wetland requiring replacement is met within the area subject to the plan, except that replacement for the amount above a 1:1 ratio can be accomplished as described in section 103G.2242, subdivision 12;

(4) in a greater than 80 percent area, allow replacement credit, based on the classification and criteria set forth in the plan, for any project that increases the public value of wetlands, including activities on adjacent upland acres; and

(5) in a greater than 80 percent area, based on the classification and criteria set forth in the plan, expand the application of the exemptions in section 103G.2241, subdivision 1, paragraph (a), clause (4), to also include nonagricultural land, provided there is no net loss of wetland values.

Subd. 3. Board review and approval; mediation; judicial review. (a) The plan is deemed approved 60 days after the local government submits the final plan to the board, unless the board disagrees with the plan as provided in paragraph (d).

(b) The board may not disapprove a plan if the board determines the plan meets the requirements of this section.

(c) In its review of a plan, the board shall advise the local government unit of those elements of the plan that are more restrictive than state law and rules for purposes of section 103G.237, subdivision 5.

(d) If the board disagrees with the plan or any elements of the plan, the board shall, in writing, notify the local government of the plan deficiencies and suggested changes. The board shall include in the response to the local government the scientific justification, if applicable, for the board's concerns with the plan. Upon receipt of the board's concerns with the plan, the local government has 60 days to revise the plan and resubmit the plan to the board for reconsideration, or the local government may request a hearing before the board. The board shall hold a hearing within the boundaries of the jurisdiction of the local government within 60 days of the request for hearing. After the hearing, the board shall, within 60 days, prepare a report of its decision and inform the local government.

(e) If, after the hearing, the board and local government disagree on the plan, the board shall, within 60 days, initiate mediation through a neutral party. If the board and local government unit agree in writing not to use mediation or the mediation does not result in a resolution of the differences between the parties, then the board may commence a declaratory judgment action in the district court of the county where the local government unit is located. If the board does not commence a declaratory judgment action within the applicable 60-day period, the plan is deemed approved.

(f) The declaratory judgment action must be commenced within 60 days after the date of the written agreement not to use mediation or 60 days after conclusion of the mediation. If the board commences a declaratory judgment action, the district court shall review the board's record of decision and the record of decision of the local government unit. The district court shall affirm the plan if it meets the requirements of this section.

Subd. 4. Effective date; replacement decisions. (a) The plan becomes effective as provided in subdivision 3, paragraphs (d) to (f), and after adoption of the plan into the official controls of the local government.

(b) After the effective date of a plan, a local government unit shall make replacement decisions consistent with the plan.

Subd. 5. Plan amendments. Amendments to the plan become effective upon completion of the same process required for the original plan.

Subd. 6. Water planning processes apply. Except as otherwise provided for in this section, all other requirements relating to development of the plan must be consistent with the water plan processes under sections 103B.231 and 103B.311.

HIST: 1996 c 462 s 33; 1997 c 2 s 9; 1998 c 312 s 5; 2001 c 7 s 26



Section 103G.2244 Wetland creation or restoration within pipeline easement.

103G.2244 Wetland creation or restoration within pipeline easement.

A person proposing to create or restore a wetland within the easement of a pipeline as defined in section 299J.02, subdivision 11, shall first notify the easement holder and the director of the office of pipeline safety in writing. The person may not create or restore the wetland if, within 90 days after receiving the required notice, the easement holder or the director of the office of pipeline safety provides to the person a written notice of objection that includes the reasons for the objection.

HIST: 1996 c 462 s 34



Section 103G.225 State wetlands and public drainage systems.

103G.225 State wetlands and public drainage systems.

If the state owns public waters wetlands on or adjacent to existing public drainage systems, the state shall consider the use of the public waters wetlands as part of the drainage system. If the public waters wetlands interfere with or prevent the authorized functioning of the public drainage system, the state shall provide for necessary work to allow proper use and maintenance of the drainage system while still preserving the public waters wetlands.

HIST: 1990 c 391 art 7 s 18; 1991 c 354 art 6 s 12



Section 103G.231 Property owner's use of public waters wetlands.

103G.231 Property owner's use of public waters wetlands.

Subdivision 1. Agricultural use during drought. A property owner may use the bed of public waters wetlands for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the public waters wetlands.

Subd. 2. Filling public waters wetlands for irrigation booms. A landowner may fill a public waters wetland to accommodate wheeled booms on irrigation devices if the fill does not impede normal drainage.

Subd. 3. Peat mining. Peat mining, as defined in section 93.461, is permitted subject to the mine permit and reclamation requirements of sections 93.44 to 93.51, and the rules adopted under those restrictions, except as provided for in sections 84.035 and 84.036.

HIST: 1990 c 391 art 7 s 19; 1991 c 354 art 6 s 13; art 8 s 3



Section 103G.235 Restrictions on access to public waters wetlands.

103G.235 Restrictions on access to public waters wetlands.

To protect the public health or safety, local units of government may by ordinance restrict public access to public waters wetlands from municipality, county, or township roads that abut public waters wetlands.

HIST: 1990 c 391 art 7 s 20; 1991 c 354 art 6 s 14



Section 103G.2364 Property owner's use of wetlands.

103G.2364 Property owner's use of wetlands.

(a) A property owner may use the bed of wetlands for pasture or cropland during periods of drought if:

(1) dikes, ditches, tile lines, or buildings are not constructed; and

(2) the agricultural use does not result in the drainage of the wetlands.

(b) A landowner may fill a wetland to accommodate wheeled booms on irrigation devices if the fill does not impede normal drainage.

HIST: 1991 c 354 art 6 s 15



Section 103G.2365 Control of noxious weeds.

103G.2365 Control of noxious weeds.

Noxious weeds, as defined in section 18.77, subdivision 8, must be controlled on wetlands as required in section 18.78.

HIST: 1991 c 354 art 6 s 16; 1995 c 186 s 30



Section 103G.2369 Repealed, 1991 354 art 7 s 2; 1993 c 175 s 7

103G.2369 Repealed, 1991 354 art 7 s 2; 1993 c 175 s 7



Section 103G.237 Compensation for loss of private use.

103G.237 Compensation for loss of private use.

Subdivision 1. General. A person whose replacement plan is not approved must be compensated as provided in this section. The person may drain or fill the wetland without an approved replacement plan if the person:

(1) is eligible for compensation under subdivision 2;

(2) applies for compensation in accordance with subdivision 3; and

(3) does not receive the compensation required in subdivision 4 within 90 days after the application for compensation is received by the board.

Subd. 2. Eligibility. A person is eligible for compensation if:

(1) the person applies for replacement plan approval under section 103G.2242;

(2) the replacement plan is not approved or the plan conditions make the proposed use unworkable or not feasible;

(3) the person appeals the disapproval of the plan;

(4) the proposed use would otherwise be allowed under federal, state, and local laws, rules, ordinances, and other legal requirements;

(5) the person has suffered or will suffer damages;

(6) disallowing the proposed use will enhance the public value of the wetland; and

(7) the person applies to the board for compensation.

Subd. 3. Application. An application for compensation must be made on forms prescribed by the board and include:

(1) the location and public value of the wetland where the use was proposed;

(2) a description and reason for the proposed wetland use; and

(3) the objection to the replacement plan, if any.

Subd. 4. Compensation. (a) The board shall award compensation in an amount equal to the greater of:

(1) 50 percent of the value of the wetland, calculated by multiplying the acreage of the wetland by the greater of:

(i) the average equalized estimated market value of agricultural property in the township as established by the commissioner of revenue at the time application for compensation is made; or

(ii) the assessed value per acre of the parcel containing the wetland, based on the assessed value of the parcel as stated on the most recent tax statement; or

(2) $200 per acre of wetland subject to the replacement plan, increased or decreased by the percentage change of the assessed valuation of land in the township where the wetland is located from the 1995 valuation.

(b) A person who receives compensation under paragraph (a) shall convey to the board a permanent conservation easement as described in section 103F.515, subdivision 4. An easement conveyed under this paragraph is subject to correction and enforcement under section 103F.515, subdivisions 8 and 9.

Subd. 5. Compensation claims against local government units. (a) At the request of a local government unit against which a compensation action is brought based at least in part on the local government unit's application of this section or section 103G.222, 103G.2241, 103G.2242, 103G.2243, or 103G.2372, or rules adopted by the board to implement these sections, the state, through the attorney general, shall intervene in the action on behalf of the local government unit and shall thereafter be considered a defendant in the action. A local government unit making a request under this paragraph shall provide the attorney general with a copy of the complaint as soon as possible after being served. If requested by the attorney general, the court shall grant additional time to file an answer equal to the time between service of the complaint on the local government unit and receipt of the complaint by the attorney general.

(b) The state is liable for costs, damages, fees, and compensation awarded in the action based on the local government unit's adoption or implementation of standards that are required by state law, as determined by the court. The local government unit is liable for costs, damages, fees, and compensation awarded in the action based on local standards that are more restrictive than state law and rules.

(c) For the purposes of this subdivision, "compensation action" means an action in which the plaintiff seeks compensation for a taking of private property under the state or federal constitution.

HIST: 1991 c 354 art 6 s 17; 1994 c 627 s 10; 1996 c 462 s 35,36



Section 103G.2372 Enforcement.

103G.2372 Enforcement.

Subdivision 1. Commissioner of natural resources. The commissioner of natural resources, conservation officers, and peace officers shall enforce laws preserving and protecting wetlands and public waters. The commissioner of natural resources, a conservation officer, or a peace officer may issue a cease and desist order to stop any illegal activity adversely affecting a wetland or public waters. In the order, or by separate order, the commissioner, conservation officer, or peace officer may require restoration or replacement of the wetland or public waters, as determined by the local soil and water conservation district for wetlands and the commissioner of natural resources for public waters. Restoration or replacement orders may be recorded or filed in the office of the county recorder or registrar of titles, as appropriate, in the county where the real property is located by the commissioner of natural resources, conservation officers, or peace officers as a deed restriction on the property that runs with the land and is binding on the owners, successors, and assigns until the conditions of the order are met or the order is rescinded. Notwithstanding section 386.77, the agency shall pay the applicable filing fee for any document filed under this section.

Subd. 2. Misdemeanor. A violation of an order issued under subdivision 1 is a misdemeanor and must be prosecuted by the county attorney where the wetland or public waters are located or the illegal activity occurred.

Subd. 3. Restitution. The court may, as part of sentencing, require a person convicted under subdivision 2 to restore or replace the wetland or public waters, as determined by the local soil and water conservation district for wetlands and the commissioner of natural resources for public waters.

HIST: 1991 c 354 art 6 s 18; 2000 c 382 s 15; 2001 c 146 s 8



Section 103G.2373 Annual wetlands and public waters wetlands report.

103G.2373 Annual wetlands and public waters wetlands report.

By March 1 of each year, the commissioner of natural resources and the board of water and soil resources shall jointly report to the committees of the legislature with jurisdiction over matters relating to agriculture, the environment, and natural resources on:

(1) the status of implementation of state laws and programs relating to wetlands and public waters wetlands;

(2) the quantity, quality, acreage, types, and public value of wetlands and public waters wetlands in the state; and

(3) changes in the items in clause (2).

HIST: 1991 c 354 art 10 s 6; 1996 c 462 s 37; 2000 c 382 s 16



Section 103G.241 Contractor's responsibility when work affects public waters.

103G.241 Contractor's responsibility when work affects public waters.

Subdivision 1. Conditions for employees and agents to affect public waters. An agent or employee of another may not construct, reconstruct, remove, or make a change in a reservoir, dam, or waterway obstruction on a public water or in any manner change or diminish the course, current, or cross section of public waters unless the agent or employee has:

(1) obtained a signed statement from the property owner stating that the permits required for the work have been obtained or a permit is not required; and

(2) mailed a copy of the statement to the regional office of the department of natural resources where the proposed work is located.

Subd. 2. Violation is separate offense. Violation of this section is a separate and independent offense from other violations of this chapter.

Subd. 3. Form for compliance with this section. The commissioner shall develop a form to be distributed to contractors' associations and county auditors to comply with this section. The form must include:

(1) a listing of the activities for which a permit is required;

(2) a description of the penalties for violating this chapter;

(3) the mailing addresses and telephone numbers of the regional offices of the department of natural resources;

(4) a statement that water inventory maps completed according to section 103G.201 are on file with the auditors of the counties; and

(5) spaces for a description of the work and the names, mailing addresses, and telephone numbers of the person authorizing the work and the agent or employee proposing to undertake it.

HIST: 1990 c 391 art 7 s 21



Section 103G.245 Work in public waters.

103G.245 Work in public waters.

Subdivision 1. Permit requirement. Except as provided in subdivisions 2, 11, and 12, the state, a political subdivision of the state, a public or private corporation, or a person must have a public waters work permit to:

(1) construct, reconstruct, remove, abandon, transfer ownership of, or make any change in a reservoir, dam, or waterway obstruction on public waters; or

(2) change or diminish the course, current, or cross section of public waters, entirely or partially within the state, by any means, including filling, excavating, or placing of materials in or on the beds of public waters.

Subd. 2. Exceptions. A public waters work permit is not required for:

(1) work in altered natural watercourses that are part of drainage systems established under chapter 103D or 103E if the work in the waters is undertaken according to chapter 103D or 103E; or

(2) a drainage project for a drainage system established under chapter 103E that does not substantially affect public waters.

Subd. 3. Permit application. Application for a public waters work permit must be in writing to the commissioner on forms prescribed by the commissioner. The commissioner may issue a state general permit to a governmental subdivision or to the general public for classes of activities having minimal impact upon public waters under which more than one project may be conducted under a single permit.

Subd. 4. Structures in or adjacent to public waters. (a) The following definitions apply to this subdivision:

(1) "boathouse" means a floating structure that is moored by spuds, cables, ropes, anchors, or chains that may be intended for habitation and has walls, a roof, and either an open well for boats or a floor from wall to wall and does not include houseboats; and

(2) "houseboat" means a motorboat that has either a pontoon or a flat-bottomed hull configuration, and a permanent enclosed superstructure housing, at a minimum, built-in sleeping, cooking, and toilet facilities.

(b) The commissioner, subject to the approval of the county board, may grant and prescribe terms and conditions for granting public waters work permits to establish, construct, maintain, and control wharves, docks, piers, levees, breakwaters, basins, canals, and hangars in or adjacent to public waters of the state, except within the corporate limits of a municipality.

(c) Boathouses are prohibited on public waters of Minnesota, except as allowed by paragraph (d).

(d) The commissioner may issue a public waters work permit for boathouses only:

(1) in areas of historic use for such structures, as determined by the commissioner;

(2) when approved by the local government unit; and

(3) where the boathouse is in existence on public waters prior to January 1, 1997.

(e) A boathouse in existence on public waters prior to January 1, 1997, may be repaired or replaced, provided that the repairs or replacement are consistent with the permit issued by the commissioner under paragraph (d).

Subd. 5. Delegation of permit authority to local units of government. (a) The commissioner may delegate public waters work permit authority to the appropriate county or municipality or to watershed districts or watershed management organizations that have elected to assert local authority over protected waters. The public waters work permit authority must be delegated under guidelines of the commissioner and the delegation must be done by agreement with the involved county, municipality, watershed district, or water management organization and in compliance with section 103G.315.

(b) For projects affecting public waters wetlands and for wetland areas of public waters affected by a public transportation project as determined by the commissioner, the commissioner may waive the requirement for a public waters work permit if the local government unit makes a replacement, no-loss, or exemption determination in compliance with sections 103A.201, 103B.3355, and 103G.222 to 103G.2373, and rules adopted pursuant to these same sections.

(c) For projects affecting both public waters and wetlands, the local government unit may, by written agreement with the commissioner, waive the requirement for a replacement plan, no-loss, or exemption determination if a public waters work permit is required and the commissioner includes the provisions of sections 103A.201, 103B.3355, and 103G.222 to 103G.2373, and rules adopted pursuant to these same sections in the public waters work permit.

Subd. 6. Conformance with water and related land resource management plans. A public waters work permit may not be issued under this section if the project does not conform to state, regional, and local water and related land resources management plans.

Subd. 7. Effect on environment and mitigation. (a) A public waters work permit may be issued only if the project will involve a minimum encroachment, change, or damage to the environment, particularly the ecology of the waterway.

(b) If a major change in the resource is justified, public waters work permits must include provisions to compensate for the detrimental aspects of the change.

Subd. 8. Excavation in public waters. Public waters work permits for projects that involve excavation in the beds of public waters may be granted only if:

(1) the area where the excavation will take place is covered by a shoreland zoning ordinance approved by the commissioner;

(2) the work under the permit is consistent with the shoreland zoning ordinance; and

(3) the permit includes provisions for the deposition of excavated materials.

Subd. 9. Project affecting floodwaters. (a) A public waters work permit for a project affecting floodwaters may be granted only if:

(1) the area covered by the public waters work permit is governed by a floodplain management ordinance approved by the commissioner; and

(2) the conduct authorized by the public waters work permit is consistent with the floodplain management ordinance, if the commissioner has determined that enough information is available for the adoption of a floodplain ordinance.

(b) A public waters work permit involving the control of floodwaters by structural means, such as dams, dikes, levees, and channel improvements, may be granted only after the commissioner has considered all other flood damage reduction alternatives. In developing a policy on placing emergency levees along the banks of public waters under emergency flood conditions, the commissioner shall consult and cooperate with the office of emergency services.

Subd. 10. Change of level of public waters. (a) A public waters work permit that will change the level of public waters may not be issued unless:

(1) the shoreland adjacent to the waters to be changed is governed by a shoreland zoning ordinance approved by the commissioner; and

(2) the change in water level is consistent with the shoreland zoning ordinance.

(b) Standards and procedures for use in deciding the level of public waters must ensure that the rights of all persons are protected when public water levels are changed and must provide for:

(1) technical advice to persons involved;

(2) establishing alternatives to help local agencies resolve water level conflicts; and

(3) mechanics necessary for local resolution of water problems within the state guidelines.

Subd. 11. Emergency repairs. (a) The owner of a dam, reservoir, control structure, or waterway obstruction may make repairs that are immediately necessary in case of emergency without a public waters work permit under subdivision 1. The owner must immediately notify the commissioner of the emergency and of the emergency repairs being made. The owner must apply for a public waters work permit for the emergency repairs and necessary permanent repairs as soon as practicable.

(b) This subdivision does not apply to routine maintenance not affecting the safety of the structures.

(c) If the commissioner declares there is an emergency and repairs or remedial action are immediately necessary to safeguard life and property, the repairs, remedial action, or both, must be started immediately by the owner.

Subd. 12. Operation of structure prior to permit requirement. The owner of a dam, reservoir, control structure, or waterway obstruction constructed before a public waters work permit was required by law must maintain and operate the dam, reservoir, control structure, or waterway obstruction in a manner approved and prescribed by rule by the commissioner.

HIST: 1990 c 391 art 7 s 22; 1995 c 218 s 8,9; 1996 c 443 s 1,2; 1997 c 247 s 1; 2000 c 382 s 17; 2001 c 146 s 9



Section 103G.251 Investigation of activities without permit.

103G.251 Investigation of activities without permit.

Subdivision 1. Investigations. If the commissioner determines that an investigation is in the public interest, the commissioner may investigate activities being conducted without a permit that may affect waters of the state.

Subd. 2. Findings and order. (a) With or without a public hearing, the commissioner may make findings and issue orders related to activities being conducted without a permit that affect waters of the state as otherwise authorized under this chapter.

(b) A copy of the findings and order must be served on the person to whom the order is issued.

(c) If the commissioner issues the findings and order without a hearing, the person to whom the order is issued may file a demand for a hearing with the commissioner. The demand for a hearing must be accompanied by the bond as provided in section 103G.311, subdivision 6, and the hearing must be held in the same manner and with the same requirements as a hearing held under section 103G.311, subdivision 5. The demand for a hearing and bond must be filed by 30 days after the person is served with a copy of the commissioner's order.

(d) The hearing must be conducted as a contested case hearing under chapter 14.

(e) If the person to whom the order is addressed does not demand a hearing or demands a hearing but fails to file the required bond:

(1) the commissioner's order becomes final at the end of 30 days after the person is served with the order; and

(2) the person may not appeal the order.

HIST: 1990 c 391 art 7 s 23; 1993 c 186 s 16



Section 103G.255 Allocation and control of waters of the state.

103G.255 Allocation and control of waters of the state.

The commissioner shall administer:

(1) the use, allocation, and control of waters of the state;

(2) the establishment, maintenance, and control of lake levels and water storage reservoirs; and

(3) the determination of the ordinary high water level of waters of the state.

HIST: 1990 c 391 art 7 s 24; 1993 c 186 s 16



Section 103G.261 Water allocation priorities.

103G.261 Water allocation priorities.

(a) The commissioner shall adopt rules for allocation of waters based on the following priorities for the consumptive appropriation and use of water:

(1) first priority, domestic water supply, excluding industrial and commercial uses of municipal water supply, and use for power production that meets the contingency planning provisions of section 103G.285, subdivision 6;

(2) second priority, a use of water that involves consumption of less than 10,000 gallons of water per day;

(3) third priority, agricultural irrigation, and processing of agricultural products involving consumption in excess of 10,000 gallons per day;

(4) fourth priority, power production in excess of the use provided for in the contingency plan developed under section 103G.285, subdivision 6;

(5) fifth priority, uses, other than agricultural irrigation, processing of agricultural products, and power production, involving consumption in excess of 10,000 gallons per day; and

(6) sixth priority, nonessential uses.

(b) For the purposes of this section, "consumption" means water withdrawn from a supply that is lost for immediate further use in the area.

(c) Appropriation and use of surface water from streams during periods of flood flows and high water levels must be encouraged subject to consideration of the purposes for use, quantities to be used, and the number of persons appropriating water.

(d) Appropriation and use of surface water from lakes of less than 500 acres in surface area must be discouraged.

(e) The treatment and reuse of water for nonconsumptive uses shall be encouraged.

(f) Diversions of water from the state for use in other states or regions of the United States or Canada must be discouraged.

HIST: 1989 c 326 art 4 s 1; 1990 c 391 art 7 s 25; 1990 c 426 art 1 s 13; 1993 c 186 s 1



Section 103G.265 Water supply management.

103G.265 Water supply management.

Subdivision 1. Assurance of supply. The commissioner shall develop and manage water resources to assure an adequate supply to meet long-range seasonal requirements for domestic, municipal, industrial, agricultural, fish and wildlife, recreational, power, navigation, and quality control purposes from waters of the state.

Subd. 2. Diversion greater than 2,000,000 gallons per day. A water use permit or a plan that requires a permit or the commissioner's approval, involving a diversion of waters of the state of more than 2,000,000 gallons per day average in a 30-day period, to a place outside of this state or from the basin of origin within this state may not be granted or approved until:

(1) a determination is made by the commissioner that the water remaining in the basin of origin will be adequate to meet the basin's water resources needs during the specified life of the diversion project; and

(2) approval of the diversion is given by the legislature.

Subd. 3. Consumptive use of more than 2,000,000 gallons per day. (a) Except as provided in paragraph (b), a water use permit or a plan that requires a permit or the commissioner's approval, involving a consumptive use of more than 2,000,000 gallons per day average in a 30-day period, may not be granted or approved until:

(1) a determination is made by the commissioner that the water remaining in the basin of origin will be adequate to meet the basin's water resources needs during the specified life of the consumptive use; and

(2) approval of the consumptive use is given by the legislature.

(b) Legislative approval under paragraph (a), clause (2), is not required for a consumptive use in excess of 2,000,000 gallons per day average in a 30-day period for:

(1) a domestic water supply, excluding industrial and commercial uses of a municipal water supply;

(2) agricultural irrigation and processing of agricultural products;

(3) construction and mineland dewatering;

(4) pollution abatement or remediation; and

(5) fish and wildlife enhancement projects using surface water sources.

Subd. 4. Diversion or consumptive use from Great Lakes greater than 5,000,000 gallons per day. (a) A water use permit or a plan that requires a permit or the commissioner's approval, involving a diversion or consumptive use of waters of the state from the Great Lakes water basin within this state where the diversion or consumptive use of waters would be more than 5,000,000 gallons per day average in a 30-day period, may not be granted or approved until:

(1) the commissioner has notified and solicited comments on the proposed diversion or consumptive use from the offices of the governors of the Great Lakes states and premiers of the Great Lakes provinces, the appropriate water management agencies of the Great Lakes states and provinces, and the international joint commission;

(2) the commissioner has considered the comments and concerns of the offices, agencies, and commission to which notice was given under clause (1); and

(3) the diversion or consumptive use has been approved by the legislature.

(b) If an objection is made to the proposed diversion or consumptive use by an office, agency, or commission to which notice was given under paragraph (a), clause (1), the commissioner must convene a meeting with the affected office, agency, or commission to investigate and consider the issues involved, and to seek a mutually agreeable solution to be recommended to the commissioner. In making a final decision on the approval of a permit or plan subject to review under this subdivision, the commissioner shall consider the record of the meeting and the recommendation. The commissioner must send notification of the final decision to each office, agency, or commission to which notice was given under paragraph (a), clause (1).

HIST: 1990 c 391 art 7 s 26; 1990 c 406 s 1; 1993 c 186 s 2



Section 103G.271 Appropriation and use of waters.

103G.271 Appropriation and use of waters.

Subdivision 1. Permit required. (a) Except as provided in paragraph (b), the state, a person, partnership, or association, private or public corporation, county, municipality, or other political subdivision of the state may not appropriate or use waters of the state without a water use permit from the commissioner.

(b) This section does not apply to use for a water supply by less than 25 persons for domestic purposes.

(c) The commissioner may issue a state general permit for appropriation of water to a governmental subdivision or to the general public for classes of activities that have minimal impact upon waters of the state. The general permit may authorize more than one project and the appropriation or use of more than one source of water. Water use permit processing fees and reports required under subdivision 6 and section 103G.281, subdivision 3, are required for each project or water source that is included under a general permit, except that no fee is required for uses totaling less than 15,000,000 gallons annually.

Subd. 2. Permits must be consistent with state and local plans. A water use permit may not be issued under this section unless it is consistent with state, regional, and local water and related land resources management plans if the regional and local plans are consistent with statewide plans.

Subd. 3. Permit restriction during summer months. The commissioner must not modify or restrict the amount of appropriation from a groundwater source authorized in a water use permit issued to irrigate agricultural land under section 103G.295, subdivision 2, between May 1 and October 1, unless the commissioner determines the authorized amount of appropriation endangers a domestic water supply.

Subd. 4. Minimum use exemption and local approval of low use permits. (a) Except for local permits under section 103B.211, subdivision 4, a water use permit is not required for the appropriation and use of less than a minimum amount prescribed by the commissioner by rule.

(b) Water use permits for more than the minimum amount but less than an intermediate amount prescribed by rule must be processed and approved at the municipal, county, or regional level based on rules adopted by the commissioner.

(c) The rules must include provisions for reporting to the commissioner the amounts of water appropriated under local permits.

Subd. 4a. Mt. Simon-Hinckley aquifer. (a) The commissioner may not issue new water use permits that will appropriate water from the Mt. Simon-Hinckley aquifer in a metropolitan county, as defined in section 473.121, subdivision 4, unless the appropriation is for potable water use, there are no feasible or practical alternatives to this source, and a water conservation plan is incorporated with the permit.

(b) The commissioner shall terminate all permits authorizing appropriation and use of water from the Mt. Simon-Hinckley aquifer for once-through systems in a metropolitan county, as defined in section 473.121, subdivision 4, by December 31, 1992.

Subd. 5. Prohibition on once-through water use permits. (a) The commissioner may not, after December 31, 1990, issue a water use permit to increase the volume of appropriation from a groundwater source for a once-through cooling system using in excess of 5,000,000 gallons annually.

(b) Once-through system water use permits using in excess of 5,000,000 gallons annually, must be terminated by the commissioner by the end of their design life but not later than December 31, 2010, unless the discharge is into a public water basin within a nature preserve approved by the commissioner and established prior to January 1, 2001. Existing once-through systems must not be expanded and are required to convert to water efficient alternatives within the design life of existing equipment.

Subd. 5a. Maintenance of surface water levels. Except as provided in subdivision 5, paragraph (b), the commissioner shall, by January 31, 1994, revoke all existing permits, and may not issue new permits, for the appropriation or use of groundwater in excess of 10,000,000 gallons per year for the primary purpose of maintaining or increasing surface water levels in the seven-county metropolitan area and in other areas of concern as determined by the commissioner. This subdivision does not apply until January 1, 1998, to a municipality that, by January 1, 1994, submits a plan acceptable to the commissioner for maintaining or increasing surface water levels using sources other than groundwater.

Subd. 6. Water use permit processing fee. (a) Except as described in paragraphs (b) to (f), a water use permit processing fee must be prescribed by the commissioner in accordance with the following schedule of fees for each water use permit in force at any time during the year:

(1) 0.05 cents per 1,000 gallons for the first 50,000,000 gallons per year;

(2) 0.10 cents per 1,000 gallons for amounts greater than 50,000,000 gallons but less than 100,000,000 gallons per year;

(3) 0.15 cents per 1,000 gallons for amounts greater than 100,000,000 gallons but less than 150,000,000 gallons per year;

(4) 0.20 cents per 1,000 gallons for amounts greater than 150,000,000 gallons but less than 200,000,000 gallons per year;

(5) 0.25 cents per 1,000 gallons for amounts greater than 200,000,000 gallons but less than 250,000,000 gallons per year;

(6) 0.30 cents per 1,000 gallons for amounts greater than 250,000,000 gallons but less than 300,000,000 gallons per year;

(7) 0.35 cents per 1,000 gallons for amounts greater than 300,000,000 gallons but less than 350,000,000 gallons per year;

(8) 0.40 cents per 1,000 gallons for amounts greater than 350,000,000 gallons but less than 400,000,000 gallons per year; and

(9) 0.45 cents per 1,000 gallons for amounts greater than 400,000,000 gallons per year.

(b) For once-through cooling systems, a water use processing fee must be prescribed by the commissioner in accordance with the following schedule of fees for each water use permit in force at any time during the year:

(1) for nonprofit corporations and school districts, 15.0 cents per 1,000 gallons; and

(2) for all other users, 20 cents per 1,000 gallons.

(c) The fee is payable based on the amount of water appropriated during the year and, except as provided in paragraph (f), the minimum fee is $50.

(d) For water use processing fees other than once-through cooling systems:

(1) the fee for a city of the first class may not exceed $175,000 per year;

(2) the fee for other entities for any permitted use may not exceed:

(i) $35,000 per year for an entity holding three or fewer permits;

(ii) $50,000 per year for an entity holding four or five permits;

(iii) $175,000 per year for an entity holding more than five permits;

(3) the fee for agricultural irrigation may not exceed $750 per year;

(4) the fee for a municipality that furnishes electric service and cogenerates steam for home heating may not exceed $10,000 for its permit for water use related to the cogeneration of electricity and steam; and

(5) no fee is required for a project involving the appropriation of surface water to prevent flood damage or to remove flood waters during a period of flooding, as determined by the commissioner.

(e) Failure to pay the fee is sufficient cause for revoking a permit. A penalty of two percent per month calculated from the original due date must be imposed on the unpaid balance of fees remaining 30 days after the sending of a second notice of fees due. A fee may not be imposed on an agency, as defined in section 16B.01, subdivision 2, or federal governmental agency holding a water appropriation permit.

(f) The minimum water use processing fee for a permit issued for irrigation of agricultural land is $10 for years in which:

(1) there is no appropriation of water under the permit; or

(2) the permit is suspended for more than seven consecutive days between May 1 and October 1.

Subd. 6a. Payment of fees for past unpermitted appropriations. An entity that appropriates water without a required permit under subdivision 1 must pay the applicable water use permit processing fee specified in subdivision 6 for the period during which the unpermitted appropriation occurred. This fee is in addition to any other fee or penalty assessed.

Subd. 7. Transfer of permit. A water use permit may be transferred to a successive owner of real property if the permittee conveys the real property where the source of water is located. The new owner must notify the commissioner immediately after the conveyance and request transfer of the permit.

HIST: 1990 c 391 art 7 s 27; 1990 c 594 art 1 s 49; 1990 c 597 s 63-65; 1991 c 214 s 6; 1991 c 234 s 1; 1991 c 354 art 10 s 5; 1992 c 366 s 1; 1992 c 601 s 1; 1993 c 186 s 3-5; 1994 c 557 s 15; 1995 c 218 s 10; 1997 c 104 s 1; 1998 c 401 s 38; 1999 c 231 s 128; 2001 c 160 s 1-3



Section 103G.275 Installation for water use.

103G.275 Installation for water use.

Subdivision 1. Permit required. The owner of an installation for appropriating or using waters of the state may not increase the pumping capacity or make any major change in the installation without first applying in writing for, and obtaining, the written permit of the commissioner.

Subd. 2. Water use data statement. The owner or person in charge of an installation for appropriating or using waters of the state, whether or not under use permit, must file a water use data statement with the commissioner. The statement must be filed at the time the commissioner determines necessary for the statewide water information system. The water use data statement must be on forms provided by the commissioner and identify the installation's location, its capacity, the purposes for which it is used, and additional information required by the commissioner.

Subd. 3. Commissioner's examinations. The commissioner may examine an installation that appropriates or uses surface water or ground water. The owner of the installation must provide information required by the commissioner.

HIST: 1990 c 391 art 7 s 28; 1995 c 218 s 11



Section 103G.281 Water use prohibited without measuring quantities.

103G.281 Water use prohibited without measuring quantities.

Subdivision 1. Measuring and records required. The state, a political subdivision of the state, a person, partnership, public or private corporation, or association may not appropriate or use waters of the state without measuring and keeping a record of the quantity of water used or appropriated as provided in section 103G.271 or 103G.275.

Subd. 2. Measuring equipment required. An installation for appropriating or using water must be equipped with a flow meter to measure the quantity of water appropriated within the degree of accuracy required by rule. The commissioner can determine other methods to be used for measuring water quantity based on the quantity of water appropriated or used, the source of water, the method of appropriating or using water, and any other facts supplied to the commissioner.

Subd. 3. Report. (a) Records of the amount of water appropriated or used must be kept for each installation. The readings and the total amount of water appropriated must be reported annually to the commissioner on or before February 15 of the following year on forms provided by the commissioner.

(b) The records must be submitted with the annual water use permit processing fee in section 103G.271.

HIST: 1990 c 391 art 7 s 29; 1990 c 597 s 66



Section 103G.285 Surface water appropriations.

103G.285 Surface water appropriations.

Subdivision 1. Waiver. The commissioner may waive a limitation or requirement in subdivisions 2 to 6 for just cause.

Subd. 2. Natural and altered natural watercourses. If data are available, permits to appropriate water from natural and altered natural watercourses must be limited so that consumptive appropriations are not made from the watercourses during periods of specified low flows. The purpose of the limit is to safeguard water availability for instream uses and for downstream higher priority users located reasonably near the site of appropriation.

Subd. 3. Waterbasins. (a) Permits to appropriate water from waterbasins must be limited so that the collective annual withdrawals do not exceed a total volume of water amounting to one-half acre-foot per acre of waterbasin based on Minnesota department of conservation bulletin No. 25, "An Inventory of Minnesota Lakes," published in 1968.

(b) As a condition to a surface water appropriation permit, the commissioner shall set a protective elevation for the waterbasin, below which an appropriation is not allowed. During the determination of the protective elevation, the commissioner shall consider:

(1) the elevation of important aquatic vegetation characteristics related to fish and wildlife habitat;

(2) existing uses of the waterbasin by the public and riparian landowners; and

(3) the total volume within the waterbasin and the slope of the littoral zone.

Subd. 4. Waterbasins less than 500 acres. As part of an application for appropriation of water from a waterbasin less than 500 acres in surface area, the applicant shall obtain a statement of support with as many signatures as the applicant can obtain from property owners with property riparian to the waterbasin. The statement of support must:

(1) state support for the proposed appropriation; and

(2) show the number of property owners whose signatures the applicant could not obtain.

Subd. 5. Trout streams. Permits issued after June 3, 1977, to appropriate water from streams designated trout streams by the commissioner's orders under section 97C.021 must be limited to temporary appropriations.

Subd. 6. Contingency planning. An application for use of surface waters of the state is not complete until the applicant submits, as part of the application, a contingency plan that describes the alternatives the applicant will use if further appropriation is restricted due to the flow of the stream or the level of a waterbasin. A surface water appropriation may not be allowed unless the contingency plan is feasible or the permittee agrees to withstand the results of not being able to appropriate water.

HIST: 1990 c 391 art 7 s 30



Section 103G.291 Public water supply appropriation during deficiency.

103G.291 Public water supply appropriation during deficiency.

Subdivision 1. Declaration and conservation. (a) If the governor determines and declares by executive order that there is a critical water deficiency, public water supply authorities appropriating water must adopt and enforce water conservation restrictions within their jurisdiction that are consistent with rules adopted by the commissioner.

(b) The restrictions must limit lawn sprinkling, vehicle washing, golf course and park irrigation, and other nonessential uses, and have appropriate penalties for failure to comply with the restrictions.

Subd. 2. Modification of appropriation for noncompliance. Disregard of critical water deficiency orders, even though total appropriation remains less than that permitted, is adequate grounds for immediate modification of a public water supply authority's water use permit.

Subd. 3. Emergency plans; demand reduction. (a) Every public water supplier serving more than 1,000 people must submit an emergency and conservation plan to the commissioner for approval by January 1, 1996. The plan must address supply and demand reduction measures and allocation priorities and must identify alternative sources of water for use in an emergency. Public water suppliers must update the plan and submit it to the commissioner for approval every ten years.

(b) Public water suppliers serving more than 1,000 people must employ water use demand reduction measures before requesting approval from the commissioner of health under section 144.383, paragraph (a), to construct a public water supply well or requesting an increase in the authorized volume of appropriation. Demand reduction measures must include evaluation of conservation rate structures and a public education program that may include a toilet and showerhead retrofit program.

(c) Public water suppliers serving more than 1,000 people must submit records that indicate the number of connections and amount of use by customer category and volume of water unaccounted for with the annual report of water use required under section 103G.281, subdivision 3.

(d) For the purposes of this subdivision, "public water supplier" means an entity that owns, manages, or operates a public water supply, as defined in section 144.382, subdivision 4.

HIST: 1990 c 391 art 7 s 31; 1993 c 186 s 6



Section 103G.293 Statewide drought plan.

103G.293 Statewide drought plan.

The commissioner shall establish a plan to respond to drought-related emergencies and to prepare a statewide framework for drought response. The plan must consider metropolitan water supply plans of the metropolitan council prepared under section 473.156. The plan must provide a framework for implementing drought response actions in a staged approach related to decreasing levels of flows. Permits issued under section 103G.271 must provide conditions on water appropriation consistent with the drought response plan established by this section.

HIST: 1990 c 391 art 10 s 3; 1990 c 434 s 1; 1993 c 13 art 1 s 23



Section 103G.295 Irrigation of agricultural land.

103G.295 Irrigation of agricultural land.

Subdivision 1. Recommendation and information for waters of the state appropriation. (a) If an application is made for a permit to irrigate agricultural land from waters of the state, the soil and water conservation district may make recommendations to the commissioner regarding the disposition of the application and its compatibility to a comprehensive soil and water conservation plan approved under section 103C.331, subdivision 11. The recommendations must be made within 30 days of the receipt of the application.

(b) Within 30 days of receipt of the application, the commissioner may require additional specific information from the applicant.

Subd. 2. Issuance or denial of permit for appropriation from waters of the state. After receiving all requested information, the commissioner must review the application and information, consider the soil and water conservation district's recommendations, and issue or deny the permit within 60 days. If the commissioner orders a hearing, the permit must be issued or denied within ten days after receiving the report of the hearing officer. For an application for a permit to irrigate agricultural land, failure of the commissioner to issue or deny a permit within the time specified under this subdivision is considered an order issuing the permit as applied for. The order is effective ten days after the applicant has given written notice to the commissioner stating an intention to proceed with the appropriation of water to irrigate agricultural land.

Subd. 3. Groundwater appropriation permit classification areas. (a) Water use permit applications required for appropriation of groundwater for agricultural irrigation must be processed in the order received and designated as either class A or class B applications. Class A applications are for wells located in areas for which the commissioner has adequate groundwater availability data. Class B applications are for wells located in other areas.

(b) The commissioner must evaluate available groundwater data, determine its adequacy, and designate class A and B application areas for the entire state. The commissioner shall request, obtain, and evaluate groundwater data from soil and water conservation districts, and where appropriate revise the class A and B application area designations.

(c) The commissioner shall file a commissioner's order with the secretary of state defining class A and B application areas by county and township. Additional areas may be added by a later order of the commissioner.

Subd. 4. Class B permit requirements. (a) Class B groundwater use permit applications are not complete until the applicant has supplied:

(1) a summary of the anticipated well depth and subsurface geologic formation expected to be penetrated by the well, including for glacial drift aquifers, the logs of test holes drilled to locate the site of the proposed production well;

(2) the formation and aquifer expected to serve as the groundwater source;

(3) the maximum daily, seasonal, and annual pumpage expected;

(4) the anticipated groundwater quality in terms of the measures of quality commonly specified for the proposed water use;

(5) the results of a pumping test supervised by the commissioner or a designee of the commissioner, conducted at a rate not to exceed the proposed pumping rate for not more than 72 continuous hours for wells under water table conditions and not more than 24 continuous hours for wells under artesian conditions; and

(6) when the area of influence of the proposed well is determined, the location of existing wells within the area of influence that were reported according to section 103I.205, subdivision 9, together with readily available facts on depths, geologic formations, pumping and nonpumping water levels, and details of well construction as related to the water well construction code.

(b) The commissioner may in any specific application waive any requirements of paragraph (a), clauses (4) to (6), or (c) if the necessary data are already available.

(c) Before, during, and after the pumping test required in paragraph (a), clause (5), the commissioner shall require monitoring of water levels in one observation well located at a distance from the pumping well that the commissioner has reason to believe may be affected by the new appropriation. The permit applicant is responsible for costs of the pumping tests and monitoring in the observation well. The applicant is responsible for the construction of one observation well if suitable existing wells cannot be located for this purpose. If the commissioner determines that more than one observation well is needed, the commissioner shall instruct the applicant to install and monitor more observation wells. The commissioner shall reimburse the applicant for these added costs.

Subd. 5. Issuance of permits for groundwater appropriation. The commissioner may issue water use permits for irrigation appropriation from groundwater only if the commissioner determines that:

(1) proposed soil and water conservation measures are adequate based on recommendations of the soil and water conservation districts; and

(2) water supply is available for the proposed use without reducing water levels beyond the reach of vicinity wells constructed in accordance with the water well construction code in Minnesota Rules, parts 4725.1900 to 4725.6500.

HIST: 1990 c 391 art 7 s 32; 1993 c 186 s 16; 1995 c 218 s 12



Section 103G.297 Diversion or drainage of water for mining.

103G.297 Diversion or drainage of water for mining.

Subdivision 1. Authority to issue permits. The commissioner may issue water use permits for the diversion, drainage, control, or use of waters of the state for mining iron ore, taconite, copper, copper-nickel, or nickel as provided in this section.

Subd. 2. Application. (a) An owner of the iron ore, taconite, copper, copper-nickel, or nickel deposits or the owner of the right to mine the deposits must apply to the commissioner for a permit in the form prescribed by the commissioner.

(b) Except as otherwise provided in this section, the application and the proceedings related to the application and to a permit issued are governed by the applicable provisions of this chapter.

Subd. 3. Grant. The permit may be granted only if the commissioner determines that:

(1) the proposed drainage, diversion, control, or use of waters will be necessary for the mining of substantial deposits of iron ore, taconite, copper, copper-nickel, or nickel, and that another feasible and economical method of mining is not reasonably available;

(2) the proposed drainage, diversion, control, or use of waters will not substantially impair the interests of the public in lands or waters or the substantial beneficial public use of lands or waters except as expressly authorized in the permit and will not endanger public health or safety; and

(3) the proposed mining operations will be in the public interest and the resulting public benefits warrant the proposed drainage, diversion, or control of waters.

Subd. 4. Operation. If the operations authorized by a permit may affect public or private property not owned by the permittee, before proceeding with the operations the permittee must:

(1) acquire all rights or easements necessary for the operation;

(2) pay or give security for the payment of damages to the property that may result from the operations; and

(3) give evidence of compliance with this subdivision as the commissioner may require.

Subd. 5. Liability of state and its officials. The state and its officers, agents, or employees do not incur liability on account of the issuance of a permit or on account of any act or omission of the permittee, or the permittee's agents or employees, under or in connection with the permit.

Subd. 6. Permit period. (a) Notwithstanding other limitations prescribed by law, a permit must be granted for a term the commissioner finds reasonable and necessary for the completion of the proposed mining operations, and the commissioner may prescribe a time in the permit for the commencement or completion of operations or construction under the permit or the exercise of the rights granted by the permit.

(b) The commissioner may extend the original term of the permit or the time allowed for the performance of its conditions for good cause shown upon application of the permittee.

Subd. 7. Permit conditions. In a permit, the commissioner may prescribe conditions the commissioner finds necessary and practicable for restoring the waters to their former condition after completion of the mining operations or after expiration or cancellation of the permit. The commissioner may also prescribe other conditions necessary to protect the public health, safety, and welfare, and may require the permittee to furnish a bond to the state in an appropriate form and amount as security for compliance with the conditions of the permit and applicable law.

Subd. 8. Modification and cancellation of permit. (a) A permit issued under this section is irrevocable for the term of the permit and for any extension of the term except:

(1) the permit may be modified or canceled by the commissioner at the request or with the consent of the permittee upon conditions the commissioner finds necessary to protect the public interest;

(2) subject to appeal as provided for water use permits, the commissioner may modify or cancel a permit as provided in paragraph (b) if:

(i) the permittee or its employees or agents breach the permit's terms or conditions or violate pertinent law; or

(ii) the commissioner finds the modification or cancellation necessary to protect the public health or safety, or to protect the public interests in lands or waters against substantial injury resulting in any manner or to any extent not expressly authorized by the permit, or to prevent substantial injury to persons or property resulting in any manner or to any extent not so authorized; or

(3) the commissioner immediately suspends operations under a permit by written order to the permittee if necessary in an emergency, to protect the public health or safety or to protect public interests in lands or waters against imminent danger of substantial injury in any manner or to any extent not expressly authorized by the permit, or to protect persons or property against the danger, and may require the permittee to take any measures necessary to prevent or remedy the injury.

(b) The commissioner may modify or cancel the permit upon at least 30 days' written notice to the permittee, stating the grounds of the proposed modification or cancellation and giving the permittee an opportunity to be heard.

(c) An order under paragraph (a), clause (3), may not remain in effect for more than 30 days from the date of the order without giving the permittee at least ten days' written notice of the order and an opportunity to be heard relating to the order.

Subd. 9. Effect on other law. This section does not amend, supersede, or repeal any existing law, but is supplementary to it.

HIST: 1990 c 391 art 7 s 33



Section 103G.301 General permit application procedures.

103G.301 General permit application procedures.

Subdivision 1. Application documentation. (a) An application for a permit must be accompanied by:

(1) maps, plans, and specifications describing the proposed appropriation and use of waters;

(2) the changes, additions, repairs, or abandonment proposed to be made;

(3) the waters of the state affected; and

(4) other data the commissioner may require.

(b) The commissioner may require a statement of the effect the actions proposed in the permit application will have on the environment, including:

(1) anticipated changes in water and related land resources;

(2) unavoidable but anticipated detrimental effects; and

(3) alternatives to the actions proposed in the permit application, including conservation measures to improve water use efficiencies and reduce water demand.

Subd. 2. Permit application fees. (a) An application for a permit authorized under this chapter, and each request to amend or transfer an existing permit, must be accompanied by a permit application fee to defray the costs of receiving, recording, and processing the application or request to amend or transfer.

(b) The fee to apply for a permit to appropriate water, a permit to construct or repair a dam that is subject to dam safety inspection, or a state general permit or to apply for the state water bank program is $75. The application fee for a permit to work in public waters or to divert waters for mining must be at least $75, but not more than $500, according to a schedule of fees adopted under section 16A.1285.

Subd. 3. Field inspection fees. (a) In addition to the application fee, the commissioner may charge a field inspection fee for:

(1) projects requiring a mandatory environmental assessment under chapter 116D;

(2) projects undertaken without a required permit or application; and

(3) projects undertaken in excess of limitations established in an issued permit.

(b) The fee must be at least $100 but not more than actual inspection costs.

(c) The fee is to cover actual costs related to a permit applied for under this chapter or for a project undertaken without proper authorization.

(d) The commissioner shall establish a schedule of field inspection fees under section 16A.1285. The schedule must include actual costs related to field inspection, including investigations of the area affected by the proposed activity, analysis of the proposed activity, consultant services, and subsequent monitoring, if any, of the activity authorized by the permit.

Subd. 4. Refund of fees prohibited. A permit application or field inspection fee may not be refunded for any reason, even if the application is denied or withdrawn.

Subd. 5. State and federal agencies exempt from fee. A permit application or field inspection fee may not be imposed on any state agency, as defined in section 16B.01, or federal governmental agency applying for a permit.

Subd. 5a. Town fees limited. Notwithstanding this section or any other law, no permit application or field inspection fee charged to a town in connection with the construction or alteration of a town road, bridge, or culvert shall exceed $100.

Subd. 6. Filing application. (a) An application for a permit must be filed with the commissioner and if the proposed activity for which the permit is requested is within a municipality, or is within or affects a watershed district or a soil and water conservation district, a copy of the application with maps, plans, and specifications must be served on the mayor of the municipality, the secretary of the board of managers of the watershed district, and the secretary of the board of supervisors of the soil and water conservation district.

(b) If the application is required to be served on a local governmental unit under this subdivision, proof of service must be included with the application and filed with the commissioner.

Subd. 7. Recommendation of local units of government. (a) If the proposed activity for which the permit is requested is within a municipality, or is within or affects a watershed district or a soil and water conservation district, the commissioner may obtain a written recommendation of the managers of the district and the board of supervisors of the soil and water conservation district or the mayor of the municipality before issuing or denying the permit.

(b) The managers, supervisors, or mayor must file a recommendation within 30 days after receiving of a copy of the application for permit.

HIST: 1990 c 391 art 7 s 34; 1991 c 298 art 4 s 1; 1993 c 186 s 7; 1995 c 218 s 13; 1996 c 305 art 3 s 10,11; 1999 c 250 art 3 s 9; 2001 c 160 s 4

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 103G.305 Time limit to act on water use permit application.

103G.305 Time limit to act on water use permit application.

Subdivision 1. General 30-day limit. (a) Except as provided in subdivision 2, the commissioner must act on a water use permit within 30 days after the application for the permit and the required data are filed in the commissioner's office.

(b) The commissioner must direct a hearing to be held on a water use permit application or make an order issuing a permit or denying a permit.

Subd. 2. Exception. The requirements of subdivision 1 do not apply to applications for a water use permit for:

(1) appropriations from waters of the state for irrigation, under section 103G.295;

(2) appropriations for diversion from the basin of origin of more than 2,000,000 gallons per day average in a 30-day period; or

(3) appropriations with a consumptive use of more than 2,000,000 gallons per day average for a 30-day period.

HIST: 1990 c 391 art 7 s 35; 1993 c 186 s 16



Section 103G.311 Permit hearing.

103G.311 Permit hearing.

Subdivision 1. Hearing requirement. A hearing must be conducted as a contested case hearing under chapter 14.

Subd. 2. Hearing notice. (a) The hearing notice on an application must state:

(1) the date, place, and time fixed by the commissioner for the hearing; and

(2) the waters affected, the water levels sought to be established, or control structures proposed.

(b) The hearing notice must be published by the commissioner at the expense of the applicant or, if the proceeding is initiated by the commissioner in the absence of an applicant, at the expense of the commissioner.

(c) The hearing notice must be:

(1) published once a week for two successive weeks before the day of hearing in a legal newspaper published in the county where any part of the affected waters is located;

(2) mailed by the commissioner to the county auditor, the mayor of a municipality, the watershed district, and the soil and water conservation district affected by the application; and

(3) made under requirements prescribed by sections 14.57 to 14.59 and rules of the chief administrative law judge.

Subd. 3. Subpoena of witnesses and evidence. (a) The commissioner may subpoena and compel the attendance of witnesses and the production of books and documents that are material to the purposes of the hearing.

(b) Disobedience of a subpoena is punishable in the same manner as a contempt of the district court. The commissioner must file a complaint of the disobedience of a subpoena with the district court of the county where the subpoena was disobeyed.

Subd. 4. Waiver of hearing. The commissioner may waive a hearing on an application and order the permit to be issued or deny the permit.

Subd. 5. Demand for hearing. (a) If a hearing is waived and an order is made issuing or denying the permit, the applicant, the managers of the watershed district, the board of supervisors of the soil and water conservation district, or the mayor of the municipality may file a demand for hearing on the application. The demand for a hearing must be filed within 30 days after mailed notice of the order with the bond required by subdivision 6.

(b) The commissioner must give notice as provided in subdivision 2, hold a hearing on the application, and make a determination on issuing or denying the permit as though the previous order had not been made.

(c) The order issuing or denying the permit becomes final at the end of 30 days after mailed notice of the order to the applicant, the managers of the watershed district, the board of supervisors of the soil and water conservation district, or the mayor of the municipality, and an appeal of the order may not be taken if:

(1) the commissioner waives a hearing and a demand for a hearing is not made; or

(2) a hearing is demanded but a bond is not filed as required by subdivision 6.

Subd. 6. Bond for demanding public hearing. (a) An applicant filing a demand for a public hearing must execute and file a corporate surety bond or equivalent security to the state of Minnesota, to be approved by the commissioner and in an amount and form determined by the commissioner. The bond or security must be conditioned to pay the costs of the hearing if the commissioner's order issuing or denying a permit is affirmed without material modification.

(b) A bond or security is not required of a public authority that demands a public hearing.

(c) The commissioner may waive the requirement for a bond or other security.

Subd. 7. Hearing costs. (a) Except as provided in paragraphs (b) and (c), the costs of a hearing must be paid as prescribed by chapter 14 and the chief administrative law judge.

(b) If a hearing is waived by the commissioner, but the applicant other than a public authority demands a hearing on the application and the commissioner's order is affirmed without material modification, the applicant must pay the following costs up to $750:

(1) costs of the stenographic record and transcript;

(2) rental costs, if any, of the place where the hearing is held; and

(3) costs of publication of orders made by the commissioner.

(c) If a hearing is waived by the commissioner, but a hearing is demanded by a public authority other than the applicant and the commissioner's order is affirmed without material modification, the public authority making the demand must pay:

(1) costs of the stenographic record and transcript;

(2) rental costs, if any, of the place where the hearing is held; and

(3) costs of publication of orders made by the commissioner.

HIST: 1990 c 391 art 7 s 36



Section 103G.315 Denial and issuance of permits.

103G.315 Denial and issuance of permits.

Subdivision 1. Commissioner's general authority. The commissioner may deny issuing permits and issue permits with or without conditions.

Subd. 2. Findings of fact. The commissioner shall make findings of fact on issues necessary for determination of the applications considered. Orders made by the commissioner must be based upon findings of fact made on substantial evidence. The commissioner may have investigations made. The facts disclosed by investigation must be put in evidence at the hearing.

Subd. 3. Issuance of permit. If the commissioner concludes that the plans of the applicant are reasonable, practical, and will adequately protect public safety and promote the public welfare, the commissioner shall grant the permit.

Subd. 4. Control levels. If they are in issue, the commissioner shall also fix the control levels of public waters accordingly.

Subd. 5. Denial; modifications. Otherwise the commissioner shall reject the application or may require modification of the plan as the commissioner finds proper to protect the public interest.

Subd. 6. Burden of proof; conditions. (a) In permit applications, the applicant has the burden of proving that the proposed project is reasonable, practical, and will adequately protect public safety and promote the public welfare.

(b) In granting a permit, the commissioner may include in it terms and reservations about the amount and manner of the use or appropriation or method of construction or operation of controls as appear reasonably necessary for the safety and welfare of the people of the state.

Subd. 7. Restoring effects of unlawful activities. (a) The commissioner may include in an order issuing or denying a permit a requirement for the applicant to take an action necessary to restore the public waters or their beds to the condition existing before unlawful activities, if any, were undertaken by the applicant. The restoration may include filling beds unlawfully dredged, removing fill unlawfully placed, or restoring water unlawfully appropriated.

(b) If a hearing on the application was not held, the applicant may contest the order within 30 days of receiving it and must be given a contested case hearing as prescribed by chapter 14.

Subd. 8. Notice of permit order. Notice of orders made after hearing must be given by publication of the order once a week for two successive weeks in a legal newspaper in the county where the hearing was held and by mailing copies of the order to parties who entered an appearance at the hearing.

Subd. 9. Time for issuance of order. The commissioner shall make an order within 60 days after the completion of the hearing.

Subd. 10. Charges for excavation of minerals. The commissioner must impose charges for the excavation of minerals from the beds of public waters, as provided in chapter 93.

Subd. 11. Limitations on permits. (a) Except as otherwise expressly provided by law, a permit issued by the commissioner under this chapter is subject to:

(1) cancellation by the commissioner at any time if necessary to protect the public interests;

(2) further conditions on the term of the permit or its cancellation as the commissioner may prescribe and amend and reissue the permit; and

(3) applicable law existing before or after the issuance of the permit.

(b) Permits issued to irrigate agricultural land under section 103G.295, or considered issued, are subject to this subdivision and are subject to cancellation by the commissioner upon the recommendation of the supervisors of the soil and water conservation district where the land to be irrigated is located.

Subd. 12. Permit not issued until fees are paid. Except for field inspection fees related to monitoring, the commissioner may not issue a permit until all fees required by section 103G.301 relating to the issuance of a permit have been paid. The time limits prescribed by section 103G.305, subdivision 1, do not apply to an application for which the appropriate fee has not been paid. Field inspection fees relating to monitoring of an activity authorized by a permit may be charged and collected as necessary at any time after the issuance of the permit.

Subd. 13. Period for activities under permit. (a) The commissioner shall set the time period within which:

(1) construction authorized in the permit must be completed; or

(2) an appropriation or use of water must be made.

(b) The time must not exceed five years from the date of the permit.

(c) The time period may be extended by the commissioner after application and for good cause demonstrated by the permittee.

Subd. 14. Irrevocability of certain permits related to mining. (a) Permits granted in connection with the mining, transporting, concentration, or shipment of taconite as defined in section 93.20, subdivision 18, and permits granted in connection with the mining, production, or beneficiation of copper, copper-nickel, or nickel, are irrevocable for the term of the permits without the consent of the permittee, except for breach or nonperformance of any condition of the permit by the permittee.

(b) The commissioner may allow and prescribe in the permit any time the commissioner considers reasonable, notwithstanding the limitations under subdivision 13, limitations of time contained in this section for beginning or completing construction or operations under the permit, or exercising the rights granted under the permit.

(c) The commissioner may extend the time, for cause shown, upon the application of the permittee.

Subd. 15. Rules for issuance and denial of permits. The commissioner shall adopt rules prescribing standards and criteria for issuing and denying water use permits and public waters work permits.

HIST: 1990 c 391 art 7 s 37; 1995 c 218 s 14,15



Section 103G.401 Application for establishment of lake levels.

103G.401 Application for establishment of lake levels.

(a) Applications for authority to establish and maintain levels of public waters and applications to establish the natural ordinary high water level of public waters may be made to the commissioner by a public body or authority or by a majority of the riparian owners on the public waters.

(b) To conserve or utilize the water resources of the state, the commissioner may initiate proceedings to establish and maintain the level of public waters.

HIST: 1990 c 391 art 7 s 38



Section 103G.405 Water level control for landlocked lakes.

103G.405 Water level control for landlocked lakes.

(a) Except as provided in paragraph (c), the commissioner must issue a water level control permit to establish a control elevation for a landlocked lake below the ordinary high water level for the lake if:

(1) the commissioner finds that:

(i) the control is necessary to prevent adverse impacts to the lake or adjoining property;

(ii) other reasonable or cost-effective alternatives are not available; and

(iii) natural resource or hydrologic conditions exist in the watershed that would limit the potential for continuous discharge of excess waters from the lake; and

(2) the outlet and discharge of excess waters is addressed in an approved water management plan under chapter 103B or 103D.

(b) In addition to the requirements in section 103G.301, subdivision 6, if the proposed control elevation is more than 1-1/2 feet below the ordinary high water level, the permit applicant shall serve a copy of the application on each county and municipality within which any portion of the lake is located and the lake improvement district, if one exists.

(c) The commissioner may not issue a permit to establish a control elevation more than 1-1/2 feet below the ordinary high water level of a lake if a county, municipality, watershed district, or lake improvement district required to be served under paragraph (b) or section 103G.301, subdivision 6, files a written objection to the issuance of the permit with the commissioner within 30 days after receiving a copy of the application.

HIST: 1990 c 391 art 7 s 39; 1996 c 407 s 45



Section 103G.411 Stipulation of low-water mark.

103G.411 Stipulation of low-water mark.

If the state is a party in a civil action relating to the navigability or ownership of the bed of a body of water, river, or stream, the commissioner, in behalf of the state, with the approval of the attorney general, may agree by written stipulation with a riparian owner who is a party to the action on the location of the ordinary low-water mark on the riparian land of the party. After the stipulation is executed by all parties, it must be presented to the judge of the district court where the action is pending for approval. If the stipulation is approved, the judge shall make and enter an order providing that the final judgment when entered shall conform to the location of the ordinary, low-water mark as provided for in the stipulation as it relates to the parties to the stipulation.

HIST: 1990 c 391 art 7 s 40



Section 103G.415 Big Stone Lake, seasonal water level.

103G.415 Big Stone Lake, seasonal water level.

Subdivision 1. Desirable water level elevation determined. The most desirable and beneficial level for the waters of Big Stone Lake from May 1 to October 1 is elevation 967, project datum, and the director of game and fish of South Dakota and the commissioner of natural resources of Minnesota shall maintain and operate the Big Stone control dam in conformance with this elevation.

Subd. 2. Regulation at levels less than desirable elevation. When the water elevation of Big Stone Lake is 967 or less, project datum:

(1) stop logs must be kept in place and maintained in the outlet dam of Big Stone Lake; and

(2) the outflow from the outlet dam must be regulated not to exceed 100 cubic feet per second.

HIST: 1990 c 391 art 7 s 41



Section 103G.421 Control of Mississippi headwater lakes.

103G.421 Control of Mississippi headwater lakes.

Subdivision 1. Reason for control. The legislature finds that the regulation, control, and utilization of waters in the headwater lakes in the Mississippi River, including Leech Lake, Winnibigoshish Lake, Pokegama Lake, Pine River, the Whitefish chain, Sandy Lake, and Gull Lake are of tremendous economic importance and value to the state and the utility of these lakes in aid of navigation has been very greatly diminished since the time of the establishment of the reservoirs, and that the economic values in utilization of these waters for state purposes has increased tremendously. These factors require the assertion on the part of the state of Minnesota of its rights to utilization and control of these water areas.

Subd. 2. Joint federal-state control. The commissioner shall enter into cooperative agreements with the United States of America acting through the Department of the Army for the joint control and regulation of the Mississippi headwater reservoirs to control the water elevations and the water discharges from the Mississippi headwaters lakes in the interests of the state, subject only to:

(1) a paramount need of waters from these sources in aid of substantial navigation requirements; and

(2) a substantial requirement of providing necessary flood control storage capacity as determined by the United States Department of the Army Corps of Engineers.

Subd. 3. Plan for dam operation. (a) The commissioner must develop a plan for the operation of the dams controlling each of the Mississippi headwater reservoirs that:

(1) establishes the water elevation on each of the Mississippi headwater lakes at the most desirable height and stabilizes the stages at that point, as practicable, during the recreational use season;

(2) considers reasonable fluctuations when desirable for the production of wild rice in the wild rice producing areas of Mississippi headwater lakes;

(3) considers the elevations most desirable for the production and maintenance of wildlife resources;

(4) considers the needs of water for recreation, agriculture, forestry, game and fish, industry, municipal water supply and sewage disposal, power generation, and other purposes in the Mississippi River headwaters and downstream;

(5) establishes stages at which the water will be maintained, as practicable, but recognizing the following minimum stages in reference to present zeros on the respective government gauges:

(i) Leech Lake ...............0.0;

(ii) Winnibigoshish Lake .....6.0;

(iii) Pokegama Lake ..........6.0;

(iv) Sandy Lake ..............7.0;

(v) Pine River ...............9.0;

(vi) Gull Lake ...............5.0;

(6) prescribes maximum discharges when the elevations fall below the stages; and

(7) prescribes maximum elevations and amounts of discharge from each lake to stabilize and effectuate the desired stages and, as practicable, does not allow the elevation to exceed the following maximum lake stages:

(i) Leech Lake ...............3.5;

(ii) Winnibigoshish Lake ....12.0;

(iii) Pokegama Lake .........12.0;

(iv) Sandy Lake .............11.0;

(v) Pine River ..............14.0;

(vi) Gull Lake ...............7.0.

(b) The plan developed by the commissioner must consider the following conditions:

(1) the necessity for changing discharges to meet emergencies resulting from unexpected or abnormal inflows;

(2) the possibility of overriding requirements of the federal government for substantial discharges to meet reasonable and substantial navigation requirements; and

(3) the overriding authority and needs as prescribed by the United States Department of the Army Corps of Engineers in discharging their functions of requiring additional storage capacity for flood control purposes.

Subd. 4. Notice of plan. Before the plan of operation for a headwater lake is effective, the commissioner must publish a notice of hearing on the plan of operation for two weeks in a newspaper in each county where the affected waters are located.

Subd. 5. Hearing on plan. (a) The hearing must be conducted by the commissioner or an appointed referee. The hearing will not be governed by legal rules of evidence, but the findings of fact and orders, to be made and formulated by the commissioner, must be predicated only on relevant, material, and competent evidence.

(b) Interested parties must have an opportunity to be heard, under oath, and are subject to cross-examination by adverse parties and by the attorney general or the attorney general's representative who shall represent the commissioner at the hearing.

(c) The findings of fact and orders incorporating the plan determined by the commissioner must be published for two weeks in the same manner as the notice of hearing.

Subd. 6. Appeal. A riparian owner or water user aggrieved by the commissioner's findings has the right to appeal by 30 days after completion of publication of the findings and order to the district court of a county where the regulated water is located. The appeal shall be determined by the court on the record made before the commissioner. Issues on the appeal are limited to the legal rights of the parties and whether the findings of the commissioner are reasonably supported by the evidence at the hearing.

Subd. 7. Modifications. (a) After a plan has been put into effect, the commissioner is authorized to modify the stages sought to be maintained by modifying the plan with respect to any of the lakes involved to the extent of one foot in elevation according to the zeros of the present government gauges without holding additional hearings, except a departure from the elevation target may not be made to reduce proposed stages below the minimums prescribed by subdivision 3, paragraph (a), clause (5), during the recreational season.

(b) A modification of the established plan that departs by more than one foot in elevation may be placed into effect only after a hearing is held in the same manner as the hearing establishing the plan as provided under subdivisions 4 and 5.

HIST: 1990 c 391 art 7 s 42



Section 103G.501 Construction of private dams on nonnavigable waters.

103G.501 Construction of private dams on nonnavigable waters.

Subdivision 1. Procedure to acquire flowage rights. If a person desires to raise and extend or erect and maintain a dam on the person's property across a stream or other watercourse that is not navigable to create or improve a waterpower for milling or manufacturing purposes and property owned by other persons will be overflowed or otherwise damaged, the person desiring to erect or extend or raise the dam may acquire the right to do so by petitioning the court and having damages ascertained and paid as prescribed in chapter 117.

Subd. 2. Dam may not damage previous waterpower. A dam may not be erected, raised, or maintained under this section that damages a waterpower previously developed.

Subd. 3. Project and repair completion times. If the right to erect, raise, or extend a dam is acquired under subdivision 1, the project must be started within one year, completed, and the waterpower applied to the purpose stated in the petition within three years after the right to erect, raise, or extend the dam is acquired. If a dam or the machinery connected with the dam is destroyed, the rebuilding of the dam or machinery must be started and completed within the same periods after the destruction.

Subd. 4. Forfeiture. Failure to comply with subdivision 3 or failure to operate a mill or machinery for one consecutive year after it is erected forfeits the rights acquired under subdivision 1 unless the owner is an infant, or is otherwise legally disabled, in which case the periods under this section begin after the disability is removed.

HIST: 1990 c 391 art 7 s 43



Section 103G.505 Dam construction and maintenance by state.

103G.505 Dam construction and maintenance by state.

Subdivision 1. Authorization. The commissioner may construct, maintain, and operate dikes, dams, and other structures necessary to maintain uniform water levels established under this chapter to improve navigation, protect and improve domestic water supply, protect and preserve fish and other wildlife, protect the public interest in the shore and shorelines of public waters, and promote public health.

Subd. 2. Authority to acquire land. The commissioner may acquire lands or any necessary interest in lands by purchase, gift, or condemnation.

Subd. 3. Operation of dams on state property. Dams owned by the state or built on property owned or controlled by the state must be maintained under the direction of the commissioner and operated under the commissioner's direction and control.

Subd. 4. Acceptance of local funding. The commissioner may accept funds from local governmental and civic agencies or persons to acquire property for or to construct, maintain, or operate dams and control structures.

HIST: 1990 c 391 art 7 s 44



Section 103G.511 Publicly owned dam repair.

103G.511 Publicly owned dam repair.

Subdivision 1. Authorization. The commissioner may:

(1) repair or reconstruct state-owned dams;

(2) make engineering evaluations related to the repair or reconstruction of dams owned by political subdivisions; and

(3) grant aid to political subdivisions to repair or reconstruct dams owned by political subdivisions.

Subd. 2. Engineering evaluations. The engineering evaluations may include studies of the feasibility, practicality, and environmental effects of using dams for hydroelectric power generation.

Subd. 3. Funding. (a) Except as provided in this section, a grant to a political subdivision may not exceed the amount contributed to the project by the political subdivision from local funds.

(b) Federal general revenue sharing money may be counted as local funds, but other federal grants or loans must be used to reduce equally the state share and the local share of project costs.

(c) A grant to study the feasibility, practicality, and environmental effects of using a dam for hydroelectric power generation may be for an amount up to 90 percent of the costs of the study.

Subd. 4. Investigation. The commissioner may repair or reconstruct a state-owned dam or make a grant to a political subdivision only after making an investigation of the dam.

Subd. 5. Application. A political subdivision desiring a grant for the repair or reconstruction of a dam may apply for the grant on forms supplied by the commissioner.

Subd. 6. Determination of grant. The commissioner shall consider all relevant factors in determining whether to repair or reconstruct a state-owned dam or to make a grant to a political subdivision including:

(1) the age and type of construction of the dam;

(2) the use of the dam for water supply, flood control, navigation, hydroelectric power generation, recreation, wildlife management, scenic value, or other purposes related to public health, safety, and welfare;

(3) the consequences of abandonment, removal, or alteration of the dam;

(4) prospective future uses of the dam; and

(5) the relative importance of the dam to the statewide water resource program.

Subd. 7. Hearing. The commissioner may hold a public hearing under section 103G.311 on the proposed repair or reconstruction after giving notice. If the hearing is held at the request of a political subdivision, the costs of publishing notice and of taking and preparing the stenographic record must be paid by the political subdivision.

Subd. 8. Operation agreement. To receive a grant, the political subdivision must enter into an agreement with the commissioner giving assurance that the government unit will operate and maintain the dam in a safe condition for the benefit of the public and must agree to other conditions the commissioner considers reasonable.

Subd. 9. Limitations. (a) If the cost of repair or reconstruction of a state-owned dam or a grant to a political subdivision is less than $250,000, the commissioner may direct that the state-owned dam be repaired or reconstructed or that a grant be made to repair or reconstruct a dam owned by a political subdivision.

(b) If the cost of repair or reconstruction of a state-owned claim or grant to a political subdivision is $250,000 or more, the commissioner may recommend the project to the legislature for its consideration and action, except in an emergency under paragraph (c).

(c) The commissioner, with the approval of the commissioner of finance after consulting with the legislative advisory commission, may direct that a state-owned dam be repaired or reconstructed or a grant be made to a political subdivision if the commissioner determines that an emergency exists and:

(1) there is danger that life will be lost; or

(2) that substantial property losses will be suffered if action is not promptly taken.

Subd. 10. Loans for local share of project costs. (a) If the commissioner decides to recommend a dam repair or reconstruction grant for a political subdivision to the legislature, the commissioner must notify the political subdivision and the commissioner of finance of the decision. After being notified by the commissioner of natural resources, the political subdivision may apply to the commissioner of finance on forms supplied by the commissioner of finance for a loan up to 90 percent of the local share of the project costs.

(b) The loan is repayable over a period not longer than 20 years, with interest at a rate sufficient to cover the cost to the state of borrowing the money.

(c) A political subdivision receiving a dam safety loan must levy for the loan payment in the year the loan proceeds were received and each later year, until the loan is paid. The levy must be for:

(1) the amount of the annual loan payment; or

(2) the amount of the loan payment less the amount the political subdivision certifies is available from other sources for the loan payment.

(d) Upon approval of the project grant by the legislature, the commissioner of finance shall make the loan in an amount and on terms that are appropriate. Loans made under this subdivision do not require approval by the electors of the political subdivision as provided in section 475.58.

(e) Principal and interest payments received by the commissioner of finance in repayment of these loans are appropriated to the state bond fund.

Subd. 11. Commissioner's order to repair or reconstruct a dam. (a) If a political subdivision fails to comply with a commissioner's order to repair or remove a dam under section 103G.515, the commissioner may repair or remove the dam as provided in this subdivision.

(b) The commissioner must hold a hearing under section 103G.311 on the failure of the political subdivision to repair or remove the dam. After the hearing, the commissioner must make findings specifying the failure of the political subdivision to act and shall, by order, assume the powers of the legislative authority of the political subdivision in regard to the repair or removal of dams.

(c) After issuing the order, the commissioner has the same powers, insofar as applicable to the repair or removal of dams, as the commissioners of administration and the pollution control agency have in the construction, installation, maintenance, or operation of a municipal disposal system, or part of a system, or issuing bonds and levying taxes under section 115.48.

Subd. 12. Priority list of dams needing repair. After reviewing examinations of dams owned by the state and political subdivisions, the commissioner shall prioritize the state and political subdivision dams in need of repair, reconstruction, or removal and report by June 1 of each odd-numbered year to the legislature. The commissioner must prioritize projects considering danger to life, damage to property, and the factors listed in subdivision 6.

HIST: 1990 c 391 art 7 s 45; 1994 c 643 s 50; 1995 c 218 s 16



Section 103G.515 Examination and repair of dams and reservoirs.

103G.515 Examination and repair of dams and reservoirs.

Subdivision 1. Examination of structure. The commissioner may examine a reservoir, dam, control structure, or waterway obstruction after receiving a complaint or determining an examination is needed. The commissioner, or an authorized agent, must be granted access at any reasonable time to examine the reservoir, dam, control structure, or waterway obstruction.

Subd. 2. Additional engineering investigations. (a) After making an examination, if the commissioner determines that additional engineering investigations are necessary to determine the safety of a dam, reservoir, control structure, or waterway obstruction and the nature and extent of the necessary repairs or alterations, the commissioner must notify the owner to have investigations made at the owner's expense.

(b) The result of the investigation must be filed with the commissioner for use in determining the condition of the structures and the need for their repair, alteration, or removal.

Subd. 3. Repair, alteration, or removal required. (a) If the commissioner determines that the reservoir, dam, control structure, or waterway obstruction is unsafe or needs repair or alteration, the commissioner shall notify the owner of the structure with an order to repair, alter, or remove the structure. The order must be issued in the same manner as if the owner had applied for a permit for the repairs, alterations, or removal.

(b) The engineering investigations or the work of repair, alteration, or removal must begin and be completed within a reasonable time prescribed by the commissioner.

Subd. 4. Dam inspection fee. (a) The commissioner shall adopt rules which must include a fee schedule to cover the cost of dam inspection and must classify structures to adequately define risks and hazards involved in relation to public health, safety, and welfare.

(b) The rules may not impose a field inspection fee on any state agency, political subdivision of the state, or federal governmental agency.

Subd. 5. Removal of hazardous dams. Notwithstanding any provision of this section or of section 103G.511 relating to cost sharing or apportionment, the commissioner, within the limits of legislative appropriation, may assume or pay the entire cost of removal of a privately or publicly owned dam upon determining that continued existence of the structure presents a significant public safety hazard, or prevents restoration of an important fisheries resource, or that public or private property is being damaged due to partial failure of the structure, and that an attempt to assess costs of removal against the private or public owner would be of no avail.

HIST: 1990 c 391 art 7 s 46; 1995 c 218 s 17



Section 103G.521 Transfer of authority over state dams.

103G.521 Transfer of authority over state dams.

Subdivision 1. Application for transfer. (a) Upon application by resolution of the governing body of a political subdivision authorized to maintain and operate dams or other control structures affecting public waters, the commissioner, with the approval of the executive council, may transfer to the political subdivision the custody of a dam or other control structures owned by the state and under the supervision or control of the commissioner if the commissioner determines that the transfer will promote the best interests of the public. The transfer must be made by order of the commissioner on the terms and conditions the commissioner sets for maintenance and operation of the project.

(b) In connection with the transfer, the commissioner may convey land, easements, or other state property pertaining to the project to the transferee by deed or another appropriate instrument in the name of the state, subject to conditions and reservations prescribed by the commissioner. A duplicate of each order, conveyance, or other instrument executed by the commissioner in connection with a transfer must be filed with the commissioner of finance.

Subd. 2. Payment for transfer. A transfer may be made with or without payment of money to the state, as agreed upon between the commissioner and the transferee. If a payment is received as part of the transfer, the amount must be deposited into the state treasury and credited to the general fund.

HIST: 1990 c 391 art 7 s 47; 1994 c 643 s 51



Section 103G.525 Limitations on transfers of ownership of dams.

103G.525 Limitations on transfers of ownership of dams.

The state, a state department or agency, a county, municipality, town, or other governmental entity may not purchase or accept as a gift a privately owned dam subject to permit requirements until:

(1) the commissioner has examined the dam;

(2) the commissioner has prepared a report of the examination;

(3) the report has been filed with the legislature; and

(4) the legislature has had an opportunity to consider the report and has not prohibited the purchase or gift during the legislative session in which the report is filed or, if the report is filed when the legislature is not in session, the legislature has not prohibited the gift or purchase at the next session.

HIST: 1990 c 391 art 7 s 48



Section 103G.531 Dam permit exceptions.

103G.531 Dam permit exceptions.

Subdivision 1. Permit not required for original construction of structures before July 1, 1937. This chapter does not authorize the commissioner to require a permit for the original construction of dams, reservoirs, or control works in existence on and before July 1, 1937.

Subd. 2. Minor dam exclusion. The commissioner shall adopt rules that exclude minor dams such as those less than six feet in height or that impound less than 50 acre-feet of water storage at maximum storage elevations from permit requirements. The rules do not apply to a barrier six feet or less in height, regardless of storage capacity, or to a barrier creating a storage capacity at maximum water storage elevation of 15 acre-feet or less, regardless of height.

HIST: 1990 c 391 art 7 s 49



Section 103G.535 Hydropower generation.

103G.535 Hydropower generation.

Subdivision 1. Public purpose. The legislature finds that:

(1) the public health, safety, and welfare of the state is also promoted by the use of state waters to produce hydroelectric or hydromechanical power in a manner consistent with laws relating to dam construction, reconstruction, repair, and maintenance; and

(2) the leasing of existing dams and potential dam sites primarily for power generation is a valid public purpose.

Subd. 2. Authority for lease of sites. A political subdivision, or the commissioner with the approval of the state executive council for state-owned dams, may provide by a lease or development agreement for the development and operation of dams, dam sites, and hydroelectric or hydromechanical power generation plants by an individual, a corporation, an organization, or other legal entity on terms and conditions in subdivision 5.

Subd. 3. Installations less than 15,000 kilowatts unused on January 1, 1984. If an installation of 15,000 kilowatts or less at a dam site and reservoir was unused on January 1, 1984, in connection with the production of hydroelectric or hydromechanical power, the lease or development agreement negotiated by the political subdivision and the developer constitutes full payment by the lessee and may be in lieu of all real or personal property taxes that might otherwise be due to a political subdivision.

Subd. 4. Municipality or town approval. If the dam, dam site, or power generation plant is located in or contiguous to a municipality or town, other than the lessor political subdivision, the lease or agreement is not effective unless it is approved by the governing body of the municipality or town.

Subd. 5. Contents of development agreement. (a) An agreement for the development or redevelopment of a hydropower site must contain provisions to assure the maximum financial return to the political subdivision or the commissioner.

(b) An agreement may contain:

(1) the period of the development agreement up to 99 years, subject to negotiations between the parties, and conditions for extension, modification, or termination;

(2) provisions for a performance bond on the developer or certification that the equipment and its installation have a design life at least as long as the lease; and

(3) provisions to assure adequate maintenance and safety in impoundment structures and access to recreational sites.

HIST: 1990 c 391 art 7 s 50; 1994 c 643 s 52



Section 103G.541 Municipal dams on Red River of the North.

103G.541 Municipal dams on Red River of the North.

Subdivision 1. Authority to construct dam. A municipality owning or permanently controlling property where a proposed dam is to be constructed may:

(1) construct a dam on the property and across that portion of the Red River of the North that forms a part of the boundary common to this state and the state of North Dakota to conserve water for municipal, commercial, and domestic use; and

(2) construct, in connection with the dam structures, fishways, raceways, sluiceways, and wasteways necessary or convenient for the proper construction and utility of the dam and as may be required by law.

Subd. 2. Consent of the United States and North Dakota. If required by law or treaty, the municipality must first obtain the consent of the United States and of the state of North Dakota for the construction.

HIST: 1990 c 391 art 7 s 51



Section 103G.545 Dams and water level control in Cook, Lake, and St. Louis counties.

103G.545 Dams and water level control in Cook, Lake, and St. Louis counties.

Subdivision 1. Purpose. The purpose of this section is to preserve shorelines, rapids, waterfalls, beaches, and other natural features in an unmodified state of nature.

Subd. 2. Legislative approval required for control structures and water levels. Except as provided in this section, specific authority must be given by law after consideration by the legislature with regard to control structures or water levels within or bordering on the area of Cook, Lake, and St. Louis counties designated in the Act of Congress of July 10, 1930, United States Code, title 16, section 577, before:

(1) dams or additions to existing dams may be constructed in or across public waters;

(2) alteration of the natural water level or volume of flowage of public waters may be made; or

(3) an easement for flooding or overflowing or otherwise affecting state property adjacent to public waters may be granted.

Subd. 3. Recreational and logging dams. With the written approval of the commissioner and the signed authority of the executive council, dams for public recreational uses or dams essential for logging or for logging reservoirs that do not exceed 100 acres in size may be constructed to temporarily maintain water levels up to but not higher than the normal high-water marks. The approval is subject to fees recommended by the commissioner, time limitation, and other conditions designed fully to protect the public interest and purpose of this section.

Subd. 4. Exception and requirement for certain waterpower sites. (a) This section does not apply to the portion of a proposed development for waterpower purposes that was actually occupied and maintained by an applicant for a license to make the development under the terms of the federal waterpower act if the application for the license was pending on or before January 1, 1928.

(b) The occupant may occupy and use the state lands and waters occupied on January 1, 1928, and used up to an elevation not exceeding two feet above the lowest crest of the spillway or overflow dam of the occupant as constructed on January 1, 1928, for as long as the land and water is needed for waterpower purposes. Water control structures may not be used higher than the structures used before January 1, 1928.

(c) The occupant shall pay to the state annual compensation determined by the commissioner after investigation for the use of the state lands affected. The occupant must promptly pay the state reasonable compensation for any further damage to state lands or timber caused by waterpower development, other than is covered by the compensation paid for the use of the lands.

Subd. 5. Penalty. Any person who willfully or knowingly violates a provision of this section or of an order made by the commissioner under this section is guilty of a gross misdemeanor.

HIST: 1990 c 391 art 7 s 52; 1991 c 199 art 1 s 18



Section 103G.551 Dams used only for water level regulation.

103G.551 Dams used only for water level regulation.

Subdivision 1. Applicability. This section and section 103G.555 apply to public waters if:

(1) a dam constructed or maintained in any manner has existed in the outlet of the lake affecting the water level of the lake for a continuous period of at least 15 years;

(2) the lake has been used by the public for navigation, fishing, hunting, or other beneficial public purposes continuously throughout the 15-year period when allowed by natural conditions;

(3) the use of the dam for a purpose other than regulating, controlling, or maintaining the water level of the lake in aid of navigation, propagation of fish or waterfowl, or other beneficial public purposes has been discontinued;

(4) continued regulation, control, or maintenance of the water levels of the lake by the dam in the same manner as during the 15-year period would be desirable and in the public interests in navigation, propagation of fish or waterfowl, or other beneficial public uses of the lake; and

(5) discontinuance of regulation of water levels through deterioration or removal of the dam would be detrimental to public interests in navigation, propagation of fish and waterfowl, or other beneficial public uses.

Subd. 2. Dedication of perpetual flowage easement. (a) Owners of property and interests in property bordering on a lake or connecting waters affected by a dam are considered to have dedicated to the state for the use and benefit of the public a perpetual flowage easement on the property for all overflow and other effects of water on their property resulting from the existence, maintenance, or operation of the dam during the 15-year period.

(b) The perpetual flowage easement has the extent and effect as if the state had:

(1) owned and controlled the dam;

(2) regulated, controlled, and maintained the water levels of the lake and connecting waters affected by the dam for public use and benefit under the conditions existing during the 15-year period; and

(3) acquired the flowage easement by prescription.

Subd. 3. Conveyance of flowage easement to commissioner authorized. The commissioner may accept a conveyance or release of a property or an interest in property that grants the state a flowage easement on the property for overflow or other effects of water resulting from the existence, maintenance, or operation of a dam, or reconstruction or improvement of a dam, or construction of a dam in the outlet of a lake to regulate, control, or maintain the water level of the lake in aid of navigation, propagation of fish or waterfowl, or other beneficial public purposes.

Subd. 4. Determination of easement rights. (a) An action may be brought in the name of the state in the district court of the county where affected property is located to determine:

(1) the extent and effect of a flowage easement obtained by the state;

(2) the title and rights of the state under the flowage easement;

(3) adverse claims to the flowage easement; and

(4) the rights of all parties interested in or affected by the flowage easement.

(b) The action may be brought by the attorney general upon the attorney general's own initiative or on request of the commissioner. On request of the attorney general, the county attorney of the county where the property affected by the flowage easement is located shall assist in bringing the action.

(c) Part or all of the property affected by the flowage easement that is bordering on one lake and the connecting waters of the lake and located in one county may be included in one action. The parties interested in the affected property may be joined as defendants in the action.

(d) Except as otherwise provided in this section and section 103G.555, the law relating to actions for the determination of title to real estate in the district court governs the action.

(e) The cost of the action may be paid from money appropriated for the maintenance, operation, and control of the dam involved, or may be paid by the county where the lake and connecting waters are located.

Subd. 5. Higher ordinary high water levels. (a) If the water levels maintained by a dam that has existed as provided in subdivision 1 have established an ordinary high water level above the natural ordinary high water level, the ordinary high water level reestablishes the natural ordinary high water level of the waters. Property owners and the owners of an interest in property affected by the reestablished natural ordinary high water level are presumed to have consented to the reestablished natural ordinary high water level and to have dedicated their property to the state for the use and benefit of the public.

(b) The commissioner may determine the reestablished natural ordinary high water level in the same manner as provided by law for the determination of natural ordinary high water levels. The determination is prima facie evidence of the level and has the same effect as a determination of natural ordinary high water level by the commissioner.

Subd. 6. Easements, appurtenant to dam. A flowage easement obtained by the state under this section attaches and is appurtenant to a dam that is acquired or taken over and maintained or controlled in aid of public navigation, propagation of fish or waterfowl, or other beneficial public purposes by the commissioner or another agency of the state, a county, a political subdivision, or a combination authorized by law. The flowage easement attaches and is appurtenant to the reconstruction or improvement of the dam and to a new dam constructed in the outlet of the lake that is taken over and maintained or controlled by the commissioner, a state agency, a county, a political subdivision, or a combination authorized by law.

Subd. 7. State control of abandoned dams. (a) If a dam not owned or controlled by the state or a public agency is not used or maintained by or under the authority of the owner of the dam for a lawful purpose for a continuous period of at least 15 years, the dam and the dam site are presumed to be abandoned by the owner and dedicated to the state with flowage easements appurtenant for the use and benefit of the public. The commissioner:

(1) shall take possession of the dam and the dam site and the flowage easements on behalf of the state and use, maintain, operate, and control the dam, dam site, and flowage easements for public purposes; or

(2) may dispose of the dam, dam site, or flowage easements for public purposes as provided in paragraph (b) or as otherwise authorized by law.

(b) The commissioner may dispose of a dam, dam site, or flowage easement after:

(1) publishing notice of a hearing on disposing of the dam, dam site, or flowage easement in a legal newspaper in the county where the dam is situated;

(2) holding a hearing; and

(3) determining that it is not in the public interest for the state to use, maintain, operate, and control the dam.

(c) The commissioner may construct other or additional control works to supplement or supplant the dam under other provisions of law.

(d) The title of the state to a dam, dam site, or flowage easement acquired under this subdivision may be established and determined by action in the district court as provided by law for actions for the determination of title to real estate.

(e) Before taking possession of an abandoned dam, dam site, or flowage easement, the commissioner must file a written certificate executed by the commissioner stating the dam is abandoned and is acquired by the state, in the office of the county recorder of the county where the dam is situated. The responsibility for a dam, dam site, or flowage easement is not on the state until the certificate is recorded or a judgment entered in an appropriate action establishing the state's title to the dam, dam site, and flowage easement. If a county or other political subdivision of the state or combination desires to take over an abandoned dam, dam site, and flowage easement and maintain, operate, control, or dispose of the dam, dam site, and flowage easement for public purposes, the commissioner may convey the dam, dam site, and flowage easement from the state to the county or other political subdivision or combination.

HIST: 1990 c 391 art 7 s 53



Section 103G.555 Statute of limitations for actions against public officials.

103G.555 Statute of limitations for actions against public officials.

An action or proceeding against the state, the commissioner, a county, or political subdivision or their officers or agents, relating to the taking over, construction, reconstruction, repair, improvement, maintenance, operation, or control of a dam subject to section 103G.551 and this section or the effects of water levels regulated, controlled, or maintained by a dam is barred unless the action is started within one year after the taking over or after the completion of the construction, reconstruction, repair, or improvement.

HIST: 1990 c 391 art 7 s 54



Section 103G.561 Statute of limitations for actions on flowage easements and ordinary high water levels.

103G.561 Statute of limitations for actions on flowage easements and ordinary high water levels.

An action or proceeding that affects or seeks to adversely affect a perpetual flowage easement dedicated to the state for the use and benefit of the public as provided in section 103G.551, subdivision 2, or the maintaining or the right to maintain a reestablished natural ordinary high water level above the natural ordinary high water level of waters for which the state holds a perpetual flowage easement is barred unless the action or proceeding is commenced within one year from the date of the order of the commissioner determining the ordinary high water level of the waters under section 103G.551, subdivision 5.

HIST: 1990 c 391 art 7 s 55



Section 103G.565 Right to overflow, obstruct, or impair highways granted by governing body.

103G.565 Right to overflow, obstruct, or impair highways granted by governing body.

Subdivision 1. Authority. The governing body of a town or municipality may allow the overflow, obstruction, or impairment of a public street or other highway, or the digging of a raceway in a public street or highway if it is necessary for creating, improving, or operating a waterpower.

Subd. 2. Procedure. (a) The waterpower must petition the governing body of the town or municipality where the street or highway is located for approval.

(b) The governing body of the town or municipality must post notice of the time, location, and purpose of the meeting on the petition for ten days. At the meeting, testimony may be taken. The governing body must make an order specifying the terms and conditions of the approval.

(c) The expenses of the meeting must be paid by the petitioner, whether the petition is granted or refused.

HIST: 1990 c 391 art 7 s 56



Section 103G.571 Bank repair on property where overflow rights are acquired.

103G.571 Bank repair on property where overflow rights are acquired.

Subdivision 1. Right to repair. If the right to overflow the property of another by means of a dam is acquired by condemnation or contract and afterwards the waters of the stream are diverted because the banks of the property overflowed break away, the owner of the dam may enter the property of the person where the right to overflow is acquired and repair the banks to restore the previous flow of the stream.

Subd. 2. Damages of entry and repair. The damages caused by entry and repair under subdivision 1 must be paid by the owner of the dam.

HIST: 1990 c 391 art 7 s 57



Section 103G.575 Grant of flowage easements in Upper Red Lake region.

103G.575 Grant of flowage easements in Upper Red Lake region.

The commissioner, on behalf of the state and with the approval of the governor, may grant flowage easements on state-owned land or tax-forfeited land in the region of Upper Red Lake upon the terms and conditions prescribed by the commissioner.

HIST: 1990 c 391 art 7 s 58



Section 103G.601 Ice-cutting fences and guards.

103G.601 Ice-cutting fences and guards.

Subdivision 1. Fence and guard requirement. A person cutting ice in or on waters entirely or partly in the state to remove ice must surround the cuttings and openings with fences or guards sufficient to warn persons of the cutting before the cutting is started. The fence or guard must be maintained until the ice has formed in the openings to the thickness of at least six inches.

Subd. 2. Penalty. A person who fails to comply with this section is guilty of a misdemeanor.

HIST: 1990 c 391 art 7 s 59



Section 103G.605 Deicing water bodies.

103G.605 Deicing water bodies.

A county board, lake improvement district, or governing body of a municipality under section 459.20 may regulate the construction and use of mechanical and chemical means of deicing the body of water in a manner consistent with rules of the commissioner.

HIST: 1990 c 391 art 7 s 60



Section 103G.611 Water aeration safety.

103G.611 Water aeration safety.

Subdivision 1. Requirement. A person operating an aeration system on public waters under a water aeration permit must comply with the sign posting requirements of this section and applicable rules of the commissioner.

Subd. 2. Posting. (a) If an aeration system is used on the ice of public waters, signs must be posted by the water aeration permittee at a height of from four to six feet in a rectangular pattern at each corner of the open water, and additional signs between the corner signs so that a sign is posted at least every 100 feet.

(b) Additional signs must be posted by the permittee on the shoreline of the public waters at each public access point and other areas commonly used by the public for access to the lake.

(c) The signs must comply with the applicable rules of the commissioner.

Subd. 3. Publication of notice. Advance public notice of the commencement of any aeration system, authorized by a water aeration permit from the commissioner during periods of ice cover on public waters, must be given by the permittee. Minimum notice consists of publication of the location and date of commencement of the aeration system in a newspaper of general circulation in the area where the system is proposed to be operated at least two times between five and 60 days before aeration is started.

Subd. 4. Evidence. In an action for negligence arising out of the conduct of aeration operations authorized by a water aeration permit from the commissioner during periods of ice cover on public waters, evidence of compliance with the posting and publication requirements of this section and applicable rules and permit provisions of the commissioner are prima facie evidence of the exercise of due care by the permittee.

Subd. 5. Water aeration rules. The commissioner shall adopt rules relating to the issuance of permits for aeration, bubbler, water circulation, and similar systems used to increase dissolved oxygen or to maintain open water on the surface of public waters.

Subd. 6. Public waters without access. (a) A riparian landowner may aerate public waters with a permit under this subdivision if the public waters do not have a public access and the person aerating the public waters owns all of the riparian land or all of the possessory rights to the riparian lands.

(b) The provisions of this section do not apply to the aeration under this subdivision except the public waters must be posted as provided under subdivision 2, paragraphs (a) and (c).

HIST: 1990 c 391 art 7 s 61; 1995 c 218 s 18



Section 103G.615 Permits to harvest or destroy aquatic plants.

103G.615 Permits to harvest or destroy aquatic plants.

Subdivision 1. Authorization. (a) The commissioner may issue permits, with or without a fee, to:

(1) gather or harvest aquatic plants, or plant parts, other than wild rice from public waters;

(2) transplant aquatic plants into public waters;

(3) destroy harmful or undesirable aquatic vegetation or organisms in public waters under prescribed conditions to protect the waters, desirable species of fish, vegetation, other forms of aquatic life, and the public.

(b) Application for a permit must be accompanied by a permit fee, if required.

Subd. 2. Fees. (a) The commissioner shall establish a fee schedule for permits to harvest aquatic plants other than wild rice, by order, after holding a public hearing. The fees may not exceed $200 per permit based upon the cost of receiving, processing, analyzing, and issuing the permit, and additional costs incurred after the application to inspect and monitor the activities authorized by the permit.

(b) The fee for a permit for chemical treatment of rooted aquatic vegetation may not exceed $20 for each contiguous parcel of shoreline owned by an owner. This fee may not be charged for permits issued in connection with lakewide Eurasian water milfoil control programs.

(c) A fee may not be charged to the state or a federal governmental agency applying for a permit.

(d) The money received for the permits under this subdivision shall be deposited in the treasury and credited to the game and fish fund.

Subd. 3. Permit standards. The commissioner shall, by rule, prescribe standards to issue and deny permits under this section. The standards must ensure that aquatic plant control is consistent with shoreland conservation ordinances, lake management plans and programs, and wild and scenic river plans.

HIST: 1990 c 391 art 7 s 62; 1992 c 462 s 18; 1993 c 235 s 4



Section 103G.617 Repealed, 1996 c 385 art 2 s 8

103G.617 Repealed, 1996 c 385 art 2 s 8



Section 103G.621 County weed and algae destruction and removal.

103G.621 County weed and algae destruction and removal.

A county board, lake improvement district, or governing body of a municipality under section 459.20 may regulate the mechanical and chemical means of removal of weeds and algae from the body of water in a manner consistent with the rules of the commissioner.

HIST: 1990 c 391 art 7 s 64



Section 103G.625 Municipal control of aquatic vegetation and organisms.

103G.625 Municipal control of aquatic vegetation and organisms.

Subdivision 1. Authority. The governing body of a municipality or town may expend funds for the control or destruction of harmful or undesirable aquatic vegetation or organisms in public waters and may cooperate with other governing bodies and landowners in the control or destruction.

Subd. 2. Permit required. The control or destruction of the aquatic vegetation or organisms may not be started unless a permit has been obtained from the commissioner under section 103G.615 and the work is done in accordance with the terms and conditions of the permit.

Subd. 3. Funding. (a) The governing body of a municipality or town may use any available funds and may levy a tax on all taxable property in the municipality or town to implement this section.

(b) To provide funds in advance of collection of the tax levies, the governing body may, at any time after the tax has been levied and certified to the county auditor for collection, issue certificates of indebtedness in anticipation of the collection and payment of the tax. The total amount of the certificates, including principal and interest, may not exceed 90 percent of the amount of the levy and must become payable from the proceeds of the levy not later than two years from the date of issuance. The certificates shall be issued on terms and conditions as the governing body may determine and sold as provided in section 475.60.

(c) If the governing body determines that an emergency exists, it may make appropriations from the proceeds of the certificates for authorized purposes without complying with statutory or charter provisions requiring that expenditures be based on a prior budget authorization or other budgeting requirement.

(d) The proceeds of a tax levied or an issue of certificates of indebtedness must be deposited in a separate fund and expended only for purposes authorized by this section. If a disbursement is not made from the fund for a period of five years, money remaining in the fund may be transferred to the general fund.

HIST: 1990 c 391 art 7 s 65; 1994 c 505 art 3 s 3



Section 103G.650 Recovering sunken logs on inland waters.

103G.650 Recovering sunken logs on inland waters.

Subdivision 1. Definitions. (a) Unless the language or context clearly indicates that a different meaning is indicated, the following terms, for the purposes of this section, shall have the meanings given to them.

(b) "District office" means the office of the area forest supervisor, unless otherwise stipulated in a lease issued under this section.

(c) "Inland waters" means navigable bodies of water within the boundaries of this state, excluding boundary lakes and boundary rivers.

(d) "Log" means a portion of the trunk of a felled tree that has not been further processed for any end use.

(e) "Officer" means a forest officer, conservation officer, or other peace officer.

(f) "Person" means a natural person, including a person acting in a representative capacity, or a corporation, firm, or association of whatever nature or kind.

(g) "Submerged lands" means beds of navigable waters below the low water mark.

Subd. 2. Title to sunken logs and historical artifacts. Notwithstanding section 16B.25, title and ownership of a log or historical artifact that rests for more than one year on submerged land owned by the state in inland waters is considered abandoned property that has forfeited to the state.

Subd. 3. Application to remove sunken logs. A person who wishes to raise and remove logs that are resting on submerged lands owned by the state and that are located in inland waters shall make application to the commissioner for a lease. A person may not hold more than three leases at one time. Each lease must be for a specific lake or river. A resident applicant shall include with the application a fee of $500. A nonresident applicant shall include a fee of $2,500. The applicant shall:

(1) identify the inland lake or river where the logs will be raised;

(2) identify the submerged land area requested for the lease by providing the section, township, and range in which the inland water is located;

(3) specify the methods to be used in raising the sunken logs, including any techniques with the potential to disturb lake bed material;

(4) provide evidence of a general liability insurance policy that names the state as a coinsured party and that is in force for the lease with limits of at least $300,000 per occurrence and $1,000,000 in aggregate; and

(5) include any additional information required by the commissioner.

Subd. 4. Review of applications. The commissioner shall review and approve applications in order by time and date received to prevent two or more applications being approved for the same lease. The commissioner shall immediately notify the Minnesota historical society of each application received. The commissioner shall publish notice of each application in the State Register and allow 30 days for public comment. Within 60 days after the time date stamp of receipt, the commissioner shall either approve, modify and approve, or deny an application. In determining whether to approve an application, the commissioner shall consider:

(1) whether the project requires a permit under section 103G.245;

(2) whether the proposed project may affect public rights in navigable waters;

(3) whether the proposed project is subject to any requirements arising under federal law; and

(4) whether the project meets ecological criteria for protection of fish, wildlife, and native plants and their habitats.

Subd. 5. Lease terms. (a) The terms and conditions in this subdivision must be specified in leases issued under this section.

(b) A lease is effective for three years and is not transferable. A lease may be renewed within 90 days of expiration for a fee of $50.

(c) Within one year after the effective date of the lease, the lessee shall commence operations to recover the logs covered by the lease or the lease must be canceled.

(d) The lease must specify the lake or river where the sunken logs may be raised. No lake or river may be covered by more than one lease under this section unless the water body is located in more than one county, in which case one lease may be issued in each county.

(e) The lessee shall comply with all conditions attached to the lease by the commissioner to protect the public rights in navigable water, ensure compliance with federal requirements, and protect aquatic habitats.

(f) The lessee shall only recover logs that are submerged at a water depth of 20 feet or more. The lessee is entitled to ownership of only the sunken logs recovered during the time covered by the lease from submerged lands described in the lease.

(g) The location where the recovered logs are deposited on shore is subject to approval by the commissioner but in no case may the operations interfere with the public's use of public accesses.

(h) The lessee shall plainly place the number of the lease on all logs recovered to adequately identify the logs from the time they are hauled onto shore until they are delivered to the manufacturing facility where they will be processed.

(i) The commissioner reserves the right to revoke the lease for failure to follow the terms and conditions of the lease.

(j) The only acceptable method of recovery is by winching so as to minimize disturbance of lake or riverbed material.

(k) The commissioner shall bill the lessee for the value of the recovered logs based on a rate of 25 percent of the weighted average selling price for all logs sold from state lands for the preceding 12 months.

(l) If the commissioner determines that use of the lease area will interfere with the present or future management objectives of the commissioner, a lease may be canceled upon 21 business days' written notice from the commissioner to the lessee.

(m) The lessee shall indemnify the commissioner against all claims, damages, costs, and expenses, including attorney fees, arising either from reclamation or from any negligence on the part of the lessee.

(n) All divers used in recovery must be certified by the National Association of Scuba Diving Schools or the Professional Association of Diving Instructors.

(o) A lessee must notify personnel at the appropriate department district office five working days before raising submerged logs.

(p) The commissioner and staff have access to leased premises, recovery vehicles, and land vehicles for inspection at any and all reasonable times. Failure to comply must result in immediate suspension of recovery and loss of the lease.

(q) It is the responsibility of the lessee to notify the Minnesota historical society before commencing log removal. Upon locating historic items, the lessee must notify the Minnesota historical society within one business day. The historical society shall then make a determination on the disposition of the items found. The staff of the historical society shall have access to leased premises, recovery vehicles, and land vehicles for inspection at any and all reasonable times. Failure to comply must result in immediate and permanent suspension of all leases held by the lessee.

(r) An officer shall enforce the terms and conditions of a lease issued under this section.

(s) If the lessee finds what the lessee reasonably believes to be a pollutant or contaminant, the lessee shall contact the pollution control agency within 24 hours.

(t) If the lessee recovers a log with an American Indian tribal mark or brand, the lessee shall notify the nearest tribal government authority within five business days.

Subd. 6. Disposition of revenue. Money collected under this section must be deposited in the state treasury and credited as follows:

(1) application fees must be credited to the general fund;

(2) lease proceeds must be credited to the game and fish fund, unless the submerged lands are permanent school fund lands; and

(3) lease proceeds for leases of submerged lands that are permanent school fund lands must be credited to the permanent school fund.

Subd. 7. Penalties. (a) Recovery of sunken logs that are removed from submerged lands without a lease issued by the commissioner under this section is trespass as defined in section 90.301.

(b) After the first offense under this subdivision, a person may not apply for or work under a lease issued under this section to remove sunken logs for a period of one year.

(c) After the second offense under this subdivision, a person may not apply for or work under a lease issued under this section to remove sunken logs.

HIST: 2000 c 337 s 1



Section 103G.701 Stream maintenance program.

103G.701 Stream maintenance program.

Subdivision 1. Establishment. The commissioner shall establish a stream maintenance program. The program must include grants-in-aid to participating counties.

Subd. 2. Application. A county desiring to participate in the stream maintenance program must submit an application for the proposed work to the commissioner on forms provided by the commissioner. Unless waived by the commissioner, the county must submit the following information with its application:

(1) a map of the county showing the stream and the specific reaches of the stream to be maintained;

(2) photographs showing the nature and extent of the maintenance problem; and

(3) a resolution by the county board of commissioners asking to participate in the program and agreeing to provide at least 25 percent of the cost of the maintenance project.

Subd. 3. Contract. After approving a stream maintenance project, the commissioner shall contract with the county for performance of work necessary to do the project. The contract may provide that the county share of the cost of the project is paid in the form of services provided by the county.

Subd. 4. Eligible projects. The commissioner may grant money for:

(1) cutting and removal of brush and dead or downed trees; and

(2) removal of large rocks and other debris such as concrete, asphalt, or scrap material.

Subd. 5. Grants. (a) The commissioner must apportion grant money according to the relative severity of the maintenance problem, the date of application for the grant, and the availability of funds.

(b) A grant may not exceed 75 percent of the total cost of a stream maintenance project.

(c) Money may not be disbursed for excavation, filling, or for work performed until an application for the project is filed with the commissioner.

(d) The stream maintenance work must be performed by the county or under county supervision.

Subd. 6. County matching funds. A county may appropriate from its general revenue fund sufficient funds to match the grants-in-aid authorized in this section.

HIST: 1990 c 391 art 7 s 66



Section 103G.705 Stream protection and improvement loan program.

103G.705 Stream protection and improvement loan program.

Subdivision 1. Loan program. (a) A political subdivision may apply to the commissioner on forms provided by the commissioner for a loan for up to 90 percent of the total local cost of a project to protect or improve a stream. The commissioner shall apportion loans according to the potential for prevention of immediate harm to the stream, the relative need for maintenance or improvements, the date of the application for the loan, and the availability of funds.

(b) By January 15 of each year, the commissioner must provide the legislature with a list of all applications received by the commissioner, the loan amounts requested, and a listing and explanation of the disposition of the applications.

(c) The commissioner must make the loan to the political subdivision in the amount determined by the commissioner and under the terms specified in this section. Loans made under this section do not require the approval of the electors of the political subdivision as provided in section 475.58 and do not constitute net debt for purposes of section 475.53 or any debt limitation provision of any special law or city charter.

(d) A loan made under this section must be repaid without interest over a period not to exceed ten years. The commissioner may charge an annual administrative fee to the political subdivision.

(e) A political subdivision receiving a loan made under this section must levy for the loan repayment beginning in the year the loan proceeds are received and succeeding years until the loan and the associated administrative costs are repaid. The levy must be for:

(1) the amount of the annual loan repayment and the associated administrative costs; or

(2) the amount of the annual loan repayment and administrative costs less the amount the political subdivision certifies it has received from other sources for the loan repayment.

Subd. 2. Stream protection and improvement fund. There is established in the state treasury a stream protection and redevelopment fund. All repayments of loans made and administrative fees assessed under subdivision 1 must be deposited in this fund. Interest earned on money in the fund accrues to the fund and money in the fund is appropriated to the commissioner of natural resources for purposes of the stream protection and redevelopment program, including costs incurred by the commissioner to establish and administer the program.

HIST: 1999 c 231 s 129



Section 103G.711 State's ownership of bed of navigable river.

103G.711 State's ownership of bed of navigable river.

The ownership of the bed and the land under the waters of all rivers in the state that are navigable for commercial purposes are in the state in fee simple, subject only to the regulations made by the United States with regard to the public navigation and commerce and the lawful use by the public while on the waters.

HIST: 1990 c 391 art 7 s 67






Chapter 103H Groundwater Protection

Section 103H.001 Degradation prevention goal.

103H.001 Degradation prevention goal.

It is the goal of the state that groundwater be maintained in its natural condition, free from any degradation caused by human activities. It is recognized that for some human activities this degradation prevention goal cannot be practicably achieved. However, where prevention is practicable, it is intended that it be achieved. Where it is not currently practicable, the development of methods and technology that will make prevention practicable is encouraged.

HIST: 1989 c 326 art 1 s 1



Section 103H.005 Definitions.

103H.005 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Agricultural chemical. "Agricultural chemical" means a pesticide, fertilizer, plant amendment, or soil amendment.

Subd. 3. Health risk limits. "Health risk limits" means a concentration of a substance or chemical adopted by rule of the commissioner of health that is a potential drinking water contaminant because of a systemic or carcinogenic toxicological result from consumption.

Subd. 4. Best management practices. "Best management practices" means practicable voluntary practices that are capable of preventing and minimizing degradation of groundwater, considering economic factors, availability, technical feasibility, implementability, effectiveness, and environmental effects. Best management practices apply to schedules of activities; design and operation standards; restrictions of practices; maintenance procedures; management plans; practices to prevent site releases, spillage, or leaks; application and use of chemicals; drainage from raw material storage; operating procedures; treatment requirements; and other activities causing groundwater degradation.

Subd. 5. Common detection. "Common detection" means detection of a pollutant that is not due to misuse or unusual or unique circumstances, but is likely to be the result of normal use of a product or a practice.

Subd. 6. Degradation. "Degradation" means changing groundwater from its natural condition by human activities.

Subd. 7. Fertilizer. "Fertilizer" has the meaning given in section 18C.005, subdivision 11.

Subd. 8. Groundwater. "Groundwater" means groundwater as defined in section 115.01, subdivision 6.

Subd. 9. Pesticide. "Pesticide" has the meaning given in section 18B.01, subdivision 18.

Subd. 10. Plant amendment. "Plant amendment" has the meaning given in section 18C.005, subdivision 25.

Subd. 11. Pollutant. "Pollutant" means a chemical or substance for which a health risk limit has been adopted.

Subd. 12. Pollution. "Pollution" means degradation of groundwater by a pollutant.

Subd. 13. Sensitive area. "Sensitive area" means a geographic area defined by natural features where there is a significant risk of groundwater degradation from activities conducted at or near the land surface.

Subd. 14. Soil amendment. "Soil amendment" has the meaning given in section 18C.005, subdivision 34.

Subd. 15. Water resource protection requirements. "Water resource protection requirements" means requirements adopted by rule for one or more pollutants intended to prevent and minimize pollution of groundwater. Water resource protection requirements include design criteria, standards, operation and maintenance procedures, practices to prevent releases, spills, leaks, and incidents, restrictions on use and practices, and treatment requirements.

HIST: 1989 c 326 art 1 s 2



Section 103H.101 Protection of sensitive areas.

103H.101 Protection of sensitive areas.

Subdivision 1. Criteria for determination of sensitive areas. The commissioner of natural resources in consultation with the Minnesota geological survey, soil and water conservation districts, local water planning authorities, and other interested parties shall develop specific criteria for identifying sensitive groundwater areas and adopt the criteria by rule.

Subd. 2. Identification of sensitive areas. The commissioner of natural resources shall, in consultation with the Minnesota geological survey, identify the location of sensitive areas by mapping and other appropriate methods after consulting the Minnesota geological survey, soil and water conservation districts, and local water planning authorities.

Subd. 3. Notification of location of sensitive areas. The commissioner of natural resources shall:

(1) notify political subdivisions with planning or zoning authority and provide maps and other materials that show where sensitive areas are located and indicate the type of risk of groundwater degradation that may occur from activities at or near the surface; and

(2) publish notification of sensitive areas in a newspaper of general circulation in the county where the sensitive areas are located.

Subd. 4. Information gathering. The commissioner of natural resources shall coordinate the collection of state and local information to identify sensitive areas. Information must be automated on or accessible to systems developed at the land management information center.

Subd. 5. State protection of sensitive areas. (a) The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the pollution control agency for other pollutants must consider the type of risk identified under subdivision 3 when adopting best management practices, water resource protection plans, and water resource protection requirements to prevent and minimize groundwater degradation in sensitive areas.

(b) To prevent and minimize groundwater degradation, state agencies must consider the type of risk identified under subdivision 3 when undertaking an activity within a sensitive area.

Subd. 6. Actions by regulating authorities. Upon adoption of a comprehensive local water plan as defined in section 103B.101 to 103B.355 or a water management plan under chapter 473 or sections 103B.201 to 103B.255, a regulating authority must take into account the plan and any geological assessments referenced in the plan when taking appropriate actions in sensitive areas.

Subd. 7. State agencies. Each state agency that has a program affecting activities that may cause or contribute to groundwater pollution shall identify and develop best management practices to ensure that the program is consistent with and is effective in achieving the goal of section 103H.001. For those activities which may cause or contribute to pollution of groundwater, but are not directly regulated by the state, best management practices shall be promoted through education, support programs, incentives, and other mechanisms.

HIST: 1989 c 326 art 1 s 3; 1990 c 391 art 10 s 3; 1991 c 345 art 2 s 16



Section 103H.105 Conservation easements to protect sensitive areas.

103H.105 Conservation easements to protect sensitive areas.

(a) Agricultural land within a sensitive area identified in section 103H.101, subdivision 2, or by the board of water and soil resources and land in or immediately surrounding a sinkhole is marginal agricultural land for purposes of section 103F.515, subdivision 2, and is eligible for the conservation reserve program under section 103F.515.

(b) Notwithstanding section 103F.515, subdivision 2, paragraph (c), clauses (1) and (4), and subdivision 4, the board of water and soil resources may authorize acquisition of hillside easements that restrict hillside pasturing or grazing of livestock.

HIST: 1989 c 326 art 1 s 4; 1990 c 391 art 10 s 3



Section 103H.111 Liability after protection of sensitive area.

103H.111 Liability after protection of sensitive area.

(a) A landowner within a sensitive area, identified under section 103H.101, has a complete defense to liability for degradation of groundwater caused by surface water from the sensitive area recharging groundwater if:

(1) the landowner's portion of the sensitive area is subject to a plan adopted by the soil and water conservation district to protect the groundwater from degradation through surface water recharge;

(2) the projects and practices required by the plan have been implemented and have been certified as having been implemented by the soil and water conservation district;

(3) the projects and practices required by the plan are maintained according to the plan; and

(4) the landowner has not allowed unlawful practices on the property that disrupt the projects and practices required by the plan.

(b) The soil and water conservation district's plan must include appropriate best management practices and water resource protection requirements.

HIST: 1989 c 326 art 1 s 5



Section 103H.151 Best management practices.

103H.151 Best management practices.

Subdivision 1. Development by pollution control agency. Except as provided in subdivision 2 for agricultural chemicals and practices, the pollution control agency in consultation with local water planning authorities shall develop best management practices for the prevention of groundwater degradation for specific activity categories. The pollution control agency shall contact and solicit comments from affected persons and businesses in developing the best management practices. The pollution control agency must publish notice and also solicit comments and recommendations from state agencies and local governments affected by or regulating the activities.

Subd. 2. Agricultural chemical best management practices. The commissioner of agriculture, in consultation with local water planning authorities, shall develop best management practices for agricultural chemicals and practices. The commissioner shall give public notice and contact and solicit comment from affected persons and businesses interested in developing the best management practices.

Subd. 3. Education and promotion. The commissioners of the pollution control agency and agriculture, in conjunction with the board of water and soil resources, soil and water conservation districts, and the Minnesota extension service, must promote best management practices and provide education about how the use of best management practices will prevent, minimize, reduce, and eliminate the source of groundwater degradation. The promotion and education shall include demonstration projects.

Subd. 4. Evaluation. The commissioners of agriculture and the pollution control agency shall, through field audits and other appropriate means, monitor the use and effectiveness of best management practices developed and promoted under this section. The information collected must be submitted to the environmental quality board, which must include the information in the report required in section 103A.43, paragraph (d).

HIST: 1989 c 326 art 1 s 6; 1995 c 220 s 94



Section 103H.175 Groundwater quality monitoring.

103H.175 Groundwater quality monitoring.

Subdivision 1. Monitoring results to be submitted to the land management information center. The results of monitoring groundwater quality by state agencies and political subdivisions must be submitted to the land management information center.

Subd. 2. Computerized database. The land management information center shall maintain a computerized database of the results of groundwater quality monitoring in a manner that is accessible to the pollution control agency, department of agriculture, department of health, and department of natural resources. The center shall assess the quality and reliability of the data and organize the data in a usable format.

Subd. 3. Report. In each even-numbered year, the pollution control agency, in cooperation with other agencies participating in the monitoring of water resources, shall provide a draft report on the status of groundwater monitoring to the environmental quality board for review and then to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture as part of the report in section 103A.204.

HIST: 1989 c 326 art 1 s 7; 1991 c 345 art 2 s 17,18; 1994 c 557 s 16; 1999 c 86 art 3 s 11



Section 103H.201 Health risk limits.

103H.201 Health risk limits.

Subdivision 1. Procedure. (a) If groundwater quality monitoring results show that there is a degradation of groundwater, the commissioner of health may promulgate health risk limits under subdivision 2 for substances degrading the groundwater.

(b) Health risk limits shall be determined by two methods depending on their toxicological end point.

(c) For systemic toxicants that are not carcinogens, the adopted health risk limits shall be derived using United States Environmental Protection Agency risk assessment methods using a reference dose, a drinking water equivalent, and a relative source contribution factor.

(d) For toxicants that are known or probable carcinogens, the adopted health risk limits shall be derived from a quantitative estimate of the chemical's carcinogenic potency published by the United States Environmental Protection Agency and determined by the commissioner to have undergone thorough scientific review.

Subd. 2. Adoption. (a) Health risk limits shall be adopted by rule.

(b) If the commissioner determines that emergency conditions exist and the public health and welfare require the health risk limits to be adopted as soon as possible, the commissioner shall promulgate the adopted health risk limits notwithstanding chapter 14 but the adopted health risk limits adopted under this paragraph are only effective for one year.

Subd. 3. Review and revision. (a) The commissioner shall review each adopted health risk limit at least every four years.

(b) The commissioner may revise health risk limits under subdivision 2.

Subd. 4. Adoption of existing recommended allowable limits. (a) Notwithstanding and in lieu of subdivision 2, until November 1, 1994, the commissioner may adopt recommended allowable limits, and related toxicological end points, established by the commissioner on or before February 15, 1994, as health risk limits under this subdivision. Before a recommended allowable limit is adopted as an adopted health risk limit under this subdivision, the commissioner shall:

(1) publish in the State Register and disseminate through the Minnesota extension service and through soil and water conservation districts notice of intent to adopt a recommended allowable limit as an adopted health risk limit for specific substances and shall solicit information on the health impacts of the substance;

(2) publish the recommended allowable limit in the State Register and disseminate through the Minnesota extension service and through soil and water conservation districts allowing 60 days for public comment; and

(3) publish the adopted recommended allowable limit in the State Register and, at the same time, make available a summary of the public comments received and the commissioner's responses to the comments.

(b) A recommended allowable limit adopted by the commissioner as an adopted health risk limit under this subdivision may be challenged in the manner provided in sections 14.44 and 14.45.

(c) During the comment period under paragraph (a), clause (2), 25 or more persons may submit a written request for a public hearing as provided under section 14.25 for any health risk limits as adopted under this subdivision.

HIST: 1989 c 326 art 1 s 8; 1994 c 557 s 17,18



Section 103H.251 Evaluation of detection of pollutants.

103H.251 Evaluation of detection of pollutants.

Subdivision 1. Methods. (a) The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the pollution control agency for other pollutants shall evaluate the detection of pollutants in groundwater of the state. Evaluation of the detection may include collection technique, sampling handling technique, laboratory practices, other quality control practices, climatological conditions, and potential pollutant sources.

(b) If conditions indicate a likelihood of the detection of the pollutant or pollutant breakdown product to be a common detection, the commissioner of agriculture or the pollution control agency must begin development of best management practices and continue to monitor for the pollutant or pollutant breakdown products.

Subd. 2. Analysis of pollution trend. The commissioner of agriculture for pollution resulting from agricultural chemicals and practices and the pollution control agency for other pollutants shall develop and implement groundwater monitoring and hydrogeologic evaluation following pollution detection to evaluate pollution frequency and concentration trend. Assessment of the site-specific and pollutant-specific conditions and the likelihood of common detection must include applicable monitoring, pollutant use information, physical and chemical properties of the pollutant, hydrogeologic information, and review of information and data from other local, state, or federal monitoring databases.

HIST: 1989 c 326 art 1 s 9



Section 103H.275 Management of pollutants where groundwater is polluted.

103H.275 Management of pollutants where groundwater is polluted.

Subdivision 1. Areas where groundwater pollution is detected. (a) If groundwater pollution is detected, a state agency or political subdivision that regulates an activity causing or potentially causing a contribution to the pollution identified shall promote implementation of best management practices to prevent or minimize the source of pollution to the extent practicable.

(b) The pollution control agency, or for agricultural chemicals and practices, the commissioner of agriculture may adopt water source protection requirements under subdivision 2 that are consistent with the goal of section 103H.001 and are commensurate with the groundwater pollution if the implementation of best management practices has proven to be ineffective.

(c) The water resources protection requirements must be:

(1) designed to prevent and minimize the pollution to the extent practicable;

(2) designed to prevent the pollution from exceeding the health risk limits; and

(3) submitted to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture.

Subd. 2. Adoption of water resource protection requirements. (a) The pollution control agency, or for agricultural chemicals and practices, the commissioner of agriculture shall adopt by rule water resource protection requirements that are consistent with the goal of section 103H.001 to prevent and minimize the pollution to the extent practicable. The proposed rule must be submitted to the house of representatives and senate committees with jurisdiction over the environment, natural resources, and agriculture before adoption. The water resource protection requirements must be based on the use and effectiveness of best management practices, the product use and practices contributing to the pollution detected, economic factors, availability, technical feasibility, implementability, and effectiveness. The water resource protection requirements may be adopted for one or more pollutants or a similar class of pollutants. A water resource protection requirement may not be adopted before January 1, 1991.

(b) Before the water resource protection requirements are adopted, the pollution control agency or the commissioner of agriculture for agricultural chemicals and practices must notify affected persons and businesses for comments and input in developing the water resource protection requirements.

(c) Unless the water resource protection requirements are to cover the entire state, the water resource protection requirements are only effective in areas designated by the commissioner of the pollution control agency by order or for agricultural chemicals and practices in areas designated by the commissioner of agriculture by order. The procedures for issuing the order and the effective date of the order must be included in the water resource protection requirements rule.

(d) The water resource protection requirements rule must contain procedures for notice to be given to persons affected by the rule and order of the commissioner. The procedures may include notice by publication, personal service, and other appropriate methods to inform affected persons of the rule and commissioner's order.

(e) A person who is subject to a water resource protection requirement may apply to the pollution control agency, or for agricultural chemicals and practices the commissioner of agriculture, and suggest an alternative protection requirement. Within 60 days after receipt, the agency or commissioner of agriculture must approve or deny the request. If the pollution control agency or commissioner of agriculture approves the request, an order must be issued approving the alternative protection requirement.

(f) A person who violates a water resource protection requirement relating to pollutants, other than agricultural chemicals, is subject to the penalties for violating a rule adopted under chapter 116. A person who violates a water resource protection requirement relating to agricultural chemicals and practices is subject to the penalties for violating a rule adopted under chapter 18D.

HIST: 1989 c 326 art 1 s 10; 1999 c 86 art 3 s 12



Section 103H.280 Authority is supplemental.

103H.280 Authority is supplemental.

The authority of the pollution control agency and the commissioner of agriculture in this chapter is supplemental to other authority given by law and does not restrict other authorities.

HIST: 1989 c 326 art 1 s 11






Chapter 103I Wells, Borings, and Underground Uses

Section 103I.001 Legislative intent.

103I.001 Legislative intent.

This chapter is intended to protect the health and general welfare by providing a means for the development and protection of the natural resource of groundwater in an orderly, healthful, and reasonable manner.

HIST: 1989 c 326 art 3 s 1



Section 103I.005 Definitions.

103I.005 Definitions.

Subdivision 1. Applicability. The definitions in this chapter apply to this chapter.

Subd. 2. Boring. "Boring" means a hole or excavation that is not used to extract water and includes exploratory borings, environmental bore holes, vertical heat exchangers, and elevator shafts.

Subd. 3. Commissioner. "Commissioner" means the commissioner of health.

Subd. 4. Department. "Department" means the department of health.

Subd. 4a. Dewatering well. "Dewatering well" means a nonpotable well used to lower groundwater levels to allow for construction or use of underground space. A dewatering well does not include:

(1) a well or dewatering well 25 feet or less in depth for temporary dewatering during construction; or

(2) a well used to lower groundwater levels for control or removal of groundwater contamination.

Subd. 5. Drive point well. "Drive point well" means a well constructed by forcing a pointed well screen, attached to sections of pipe, into the ground with the screen and casing forced or driven into the ground with a hammer, maul, or weight.

Subd. 6. Elevator shaft. "Elevator shaft" means a bore hole, jack hole, drilled hole, or excavation constructed to install an elevator shaft or hydraulic cylinder.

Subd. 7. Elevator shaft contractor. "Elevator shaft contractor" means a person with an elevator shaft contractor's license issued by the commissioner.

Subd. 8. Environmental bore hole. "Environmental bore hole" means a hole or excavation in the ground that penetrates a confining layer or is greater than 25 feet in depth and enters or goes through a water bearing layer and is used to monitor or measure physical, chemical, radiological, or biological parameters without extracting water. An environmental bore hole also includes bore holes constructed for vapor recovery or venting systems. An environmental bore hole does not include a well, elevator shaft, exploratory boring, or monitoring well.

Subd. 9. Exploratory boring. "Exploratory boring" means a surface drilling done to explore or prospect for oil, natural gas, kaolin clay, and metallic minerals, including iron, copper, zinc, lead, gold, silver, titanium, vanadium, nickel, cadmium, molybdenum, chromium, manganese, cobalt, zirconium, beryllium, thorium, uranium, aluminum, platinum, palladium, radium, tantalum, tin, and niobium, and a drilling or boring for petroleum.

Subd. 10. Explorer. "Explorer" means a person who has the right to drill an exploratory boring.

Subd. 11. Groundwater thermal exchange device. "Groundwater thermal exchange device" means a heating or cooling device that depends on extraction and reinjection of groundwater from an independent aquifer to operate.

Subd. 12. Limited well/boring contractor. "Limited well/boring contractor" means a person with a limited well/boring contractor's license issued by the commissioner.

Subd. 13. Limited well/boring sealing contractor. "Limited well/boring sealing contractor" means a person with a limited well/boring sealing contractor's license issued by the commissioner.

Subd. 14. Monitoring well. "Monitoring well" means an excavation that is drilled, cored, bored, washed, driven, dug, jetted, or otherwise constructed to extract groundwater for physical, chemical, or biological testing. "Monitoring well" includes a groundwater quality sampling well.

Subd. 15. Monitoring well contractor. "Monitoring well contractor" means a person who is registered by the commissioner to construct monitoring wells.

Subd. 16. Person. "Person" means an individual, firm, partnership, association, or corporation or other entity including the United States government, any interstate body, the state, and any agency, department, or political subdivision of the state.

Subd. 17. Provisions of this chapter. "Provisions of this chapter" means the sections in this chapter and rules adopted by the commissioner under this chapter.

Subd. 18. Repealed, 1991 c 199 art 2 s 29; 1991 c 355 s 54

Subd. 19. Repealed, 1990 c 597 s 73

Subd. 20. Vertical heat exchanger. "Vertical heat exchanger" means an earth-coupled heating or cooling device consisting of a sealed closed-loop piping system installed vertically in the ground to transfer heat to or from the surrounding earth with no discharge.

Subd. 21. Well. "Well" means an excavation that is drilled, cored, bored, washed, driven, dug, jetted, or otherwise constructed if the excavation is intended for the location, diversion, artificial recharge, or acquisition of groundwater. Well includes monitoring wells, drive point wells, and dewatering wells. "Well" does not include:

(1) an excavation by backhoe, or otherwise for temporary dewatering of groundwater for nonpotable use during construction, if the depth of the excavation is 25 feet or less;

(2) an excavation made to obtain or prospect for oil, natural gas, minerals, or products of mining or quarrying;

(3) an excavation to insert media to repressure oil or natural gas bearing formations or to store petroleum, natural gas, or other products;

(4) an excavation for nonpotable use for wildfire suppression activities; or

(5) borings.

Subd. 22. Well disclosure certificate. "Well disclosure certificate" means a certificate containing the requirements of section 103I.235, subdivision 1, paragraph (k).

Subd. 23. Well contractor. "Well contractor" means a person with a well contractor's license.

Subd. 23a. Well that is in use. A "well that is in use" means a well that operates on a daily, regular, or seasonal basis. A well in use includes a well that operates for the purpose of irrigation, fire protection, or emergency pumping.

Subd. 24. Wellhead protection area. "Wellhead protection area" means the surface and subsurface area surrounding a well or well field that supplies a public water system, through which contaminants are likely to move toward and reach the well or well field.

HIST: 1989 c 326 art 3 s 2; 1990 c 597 s 16-20; 1991 c 355 s 6-8; 1999 c 153 s 1-3; 2000 c 260 s 15



Section 103I.101 Powers and duties of the commissioner of health.

103I.101 Powers and duties of the commissioner of health.

Subdivision 1. Powers of commissioner. The commissioner has the powers reasonable and necessary to effectively exercise the authority granted by this chapter.

Subd. 2. Duties. The commissioner shall:

(1) regulate the drilling, construction, modification, repair, and sealing of wells and borings;

(2) examine and license well contractors, persons constructing, repairing, and sealing vertical heat exchangers, persons modifying or repairing well casings, well screens, or well diameters; constructing, repairing, and sealing unconventional wells such as drive point wells or dug wells; constructing, repairing, and sealing dewatering wells; sealing wells; installing well pumps or pumping equipment; and excavating or drilling holes for the installation of elevator shafts or hydraulic cylinders;

(3) register and examine monitoring well contractors;

(4) license explorers engaged in exploratory boring and examine individuals who supervise or oversee exploratory boring;

(5) after consultation with the commissioner of natural resources and the pollution control agency, establish standards for the design, location, construction, repair, and sealing of wells, elevator shafts, and borings within the state; and

(6) issue permits for wells, groundwater thermal devices, vertical heat exchangers, and excavation for holes to install elevator shafts or hydraulic cylinders.

Subd. 3. Procedures for permits. The commissioner shall establish procedures for application, approval, and issuance of permits by rule.

Subd. 4. Inspections by commissioner. The commissioner may inspect, collect water samples, and have access, at all reasonable times, to a well or boring site, including wells or borings drilled, sealed, or repaired.

Subd. 5. Commissioner to adopt rules. The commissioner shall adopt rules including:

(1) issuance of licenses for:

(i) qualified well contractors, persons modifying or repairing well casings, well screens, or well diameters;

(ii) persons constructing, repairing, and sealing unconventional wells such as drive points or dug wells;

(iii) persons constructing, repairing, and sealing dewatering wells;

(iv) persons sealing wells;

(v) persons installing well pumps or pumping equipment and excavating holes for installing elevator shafts or hydraulic cylinders; and

(vi) persons constructing, repairing, and sealing vertical heat exchangers;

(2) issuance of registration for monitoring well contractors;

(3) establishment of conditions for examination and review of applications for license and registration;

(4) establishment of conditions for revocation and suspension of license and registration;

(5) establishment of minimum standards for design, location, construction, repair, and sealing of wells to implement the purpose and intent of this chapter;

(6) establishment of a system for reporting on wells and borings drilled and sealed;

(7) establishment of standards for the construction, maintenance, sealing, and water quality monitoring of wells in areas of known or suspected contamination;

(8) establishment of wellhead protection measures for wells serving public water supplies;

(9) establishment of procedures to coordinate collection of well data with other state and local governmental agencies;

(10) establishment of criteria and procedures for submission of well logs, formation samples or well cuttings, water samples, or other special information required for and water resource mapping; and

(11) establishment of minimum standards for design, location, construction, maintenance, repair, sealing, safety, and resource conservation related to borings, including exploratory borings as defined in section 103I.005, subdivision 9.

Until the commissioner adopts rules under this chapter to replace rules relating to wells and borings that were adopted under chapter 156A, the rules adopted under chapter 156A shall remain in effect.

Subd. 6. Fees for variances. The commissioner shall charge a nonrefundable application fee of $150 to cover the administrative cost of processing a request for a variance or modification of rules adopted by the commissioner under this chapter.

HIST: 1989 c 326 art 3 s 3; 1990 c 597 s 21-23; 1991 c 355 s 9-12; 1994 c 557 s 19; 1996 c 305 art 2 s 21; 1997 c 203 art 2 s 4; 1999 c 153 s 4,5; 1Sp2001 c 9 art 1 s 3

* NOTE: The amendment to subdivision 6 by Laws 2001, First *Special Session chapter 9, article 1, section 3, is effective *July 1, 2002. Laws 2001, First Special Session chapter 9, *article 1, section 3, the effective date.



Section 103I.103 Waste prevention may be required.

103I.103 Waste prevention may be required.

The commissioner of natural resources may require the owners of wells, especially flowing artesian wells, to prevent waste to conserve the groundwater water supply of the state.

HIST: 1989 c 326 art 3 s 4



Section 103I.105 Advisory council on wells and borings.

103I.105 Advisory council on wells and borings.

(a) The advisory council on wells and borings is established as an advisory council to the commissioner. The advisory council shall consist of 18 voting members. Of the 18 voting members:

(1) one member must be from the department of health, appointed by the commissioner of health;

(2) one member must be from the department of natural resources, appointed by the commissioner of natural resources;

(3) one member must be a member of the Minnesota geological survey of the University of Minnesota, appointed by the director;

(4) one member must be a licensed exploratory borer;

(5) one member must be a licensed elevator shaft contractor;

(6) two members must be members of the public who are not connected with the business of exploratory boring or the well drilling industry;

(7) one member must be from the pollution control agency, appointed by the commissioner of the pollution control agency;

(8) one member must be from the department of transportation, appointed by the commissioner of transportation;

(9) one member from the board of water and soil resources appointed by its chair;

(10) one member must be a monitoring well contractor;

(11) six members must be residents of this state appointed by the commissioner, who are actively engaged in the well drilling industry, with not more than two from the seven-county metropolitan area and at least four from other areas of the state who represent different geographical regions; and

(12) one member must be a licensed vertical heat exchanger contractor or be certified by the International Ground Source Heat Pump Association and appointed by the commissioner.

(b) An appointee of the well drilling industry may not serve more than two consecutive terms.

(c) The appointees to the advisory council from the well drilling industry must:

(1) have been residents of this state for at least three years before appointment; and

(2) have at least five years' experience in the well drilling business.

(d) The terms of the appointed members and the compensation and removal of all members are governed by section 15.059, except section 15.059, subdivision 5, relating to expiration of the advisory council does not apply.

HIST: 1989 c 326 art 3 s 5; 1991 c 355 s 13; 1999 c 153 s 6



Section 103I.111 Local authority over wells and borings.

103I.111 Local authority over wells and borings.

Subdivision 1. Delegation of duties of commissioner. (a) The commissioner of health may enter into an agreement with a board of health to delegate all or part of the inspection, reporting, and enforcement duties authorized under provisions of this chapter pertaining to permitting, construction, repair, and sealing of wells and elevator shafts.

(b) A board of health may delegate its powers and duties to other boards of health within its jurisdiction. An agreement to delegate powers and duties of a board of health must be approved by the commissioner and is subject to subdivision 3.

Subd. 2. Delegation agreements. (a) Agreements authorized under this section must be in writing and signed by the delegating authority and the designated agent.

(b) The agreement must list criteria the delegating authority will use to determine if the designated agent's performance meets appropriate standards and is sufficient to replace performance by the delegating authority.

(c) The agreement may specify minimum staff requirements and qualifications, set procedures for the assessment of costs, and provide for termination procedures if the delegating authority finds that the designated agent fails to comply with the agreement.

(d) A designated agent must not perform licensing, inspection, or enforcement duties under the agreement in territory outside its jurisdiction unless approved by the governing body for that territory through a separate agreement.

(e) The scope of agreements established under this section is limited to duties and responsibilities agreed upon by the parties. The agreement may provide for automatic renewal and for notice of intent to terminate by either party.

(f) During the life of the agreement, the delegating authority shall not perform duties that the designated agent is required to perform under the agreement, except inspections necessary to determine compliance with the agreement and this section or as agreed to by the parties.

(g) The delegating authority shall consult with, advise, and assist a designated agent in the performance of its duties under the agreement.

(h) This section does not alter the responsibility of the delegating authority for the performance of duties specified in law.

Subd. 2a. Fees. A board of health under a delegation agreement with the commissioner may charge permit and notification fees, including a fee for well sealing, in excess of the fees specified in section 103I.208 if the fees do not exceed the total direct and indirect costs to administer the delegated duties.

Subd. 2b. Ordinance authority. A political subdivision may adopt ordinances to enforce and administer powers and duties delegated under this section. The ordinances may not be inconsistent with or be less restrictive than standards in state law or rule. Ordinances adopted by the governing body of a statutory or home rule charter city or town may not be inconsistent with or be less restrictive than ordinances adopted by the county board. The commissioner shall review ordinances proposed under a delegation agreement. The commissioner shall approve ordinances if the commissioner determines the ordinances are not inconsistent with and not less restrictive than the provisions of this chapter.

Subd. 2c. Permits. A board of health under a delegation agreement with the commissioner may require permits in lieu of the notifications required under sections 103I.205 and 103I.301.

Subd. 3. Preemption unless delegation. Notwithstanding any other law, a political subdivision may not regulate the construction, repair, or sealing of wells or elevator shafts unless the commissioner delegates authority under subdivisions 1 and 2.

Subd. 4. Local authority over exploratory boring. This chapter does not limit the authority of a local unit of government to prohibit mineral exploration within its boundaries, require permits from explorers, or impose reasonable requirements and fees upon explorers, that are consistent with other law.

Subd. 5. Local government regulation of open wells and recharging basins. (a) The governing body of a county, municipality, statutory or home rule charter city, or town may regulate open wells and recharging basins in a manner not inconsistent with this chapter and rules and may provide penalties for the violations. The use or maintenance of an open well or recharging basin that endangers the safety of a considerable number of persons may be defined as a public nuisance and abated as a public nuisance.

(b) The abatement of the public nuisance may include covering the open well or recharging basin or surrounding the open well or recharging basin with a protective fence.

Subd. 6. Unsealed wells are public health nuisances. A well that is required to be sealed under section 103I.301 but is not sealed is a public health nuisance. A county may abate the unsealed well with the same authority of a board of health to abate a public health nuisance under section 145A.04, subdivision 8.

Subd. 7. Local license or registration fees prohibited. (a) A political subdivision may not require a licensed well contractor to pay a license or registration fee.

(b) The commissioner of health must provide a political subdivision with a list of licensed well contractors upon request.

Subd. 8. Municipal regulation of drilling. A municipality may regulate all drilling, except well, elevator shaft, and exploratory drilling that is subject to the provisions of this chapter, above, in, through, and adjacent to subsurface areas designated for mined underground space development and existing mined underground space. The regulations may prohibit, restrict, control, and require permits for the drilling.

HIST: 1989 c 326 art 3 s 6; 1990 c 597 s 24-26; 1991 c 355 s 14-17



Section 103I.112 Fee exemptions for state and local government.

103I.112 Fee exemptions for state and local government.

(a) The commissioner of health may not charge fees required under this chapter to a federal agency, state agency, or a local unit of government or to a subcontractor performing work for the state agency or local unit of government.

(b) "Local unit of government" means a statutory or home rule charter city, town, county, or soil and water conservation district, watershed district, an organization formed for the joint exercise of powers under section 471.59, a board of health or community health board, or other special purpose district or authority with local jurisdiction in water and related land resources management.

HIST: 1990 c 597 s 27; 1992 c 464 art 1 s 14; 1Sp2001 c 9 art 1 s 4

* NOTE: The amendment to this section by Laws 2001, First *Special Session chapter 9, article 1, section 4, is effective *July 1, 2002. Laws 2001, First Special Session chapter 9, *article 1, section 4, the effective date.



Section 103I.113 Applicability to mining activities.

103I.113 Applicability to mining activities.

The provisions of this chapter do not apply to mining activities within a mining area described in a permit to mine issued under section 93.481 except a well or boring from which water is withdrawn. The provisions of this chapter do not apply to borings made within an area for which a conditional use permit for kaolin clay extraction has been obtained from the appropriate permitting authority when the kaolin clay extraction activity will remove all of the materials in which the borings occurred except a well or boring from which water is withdrawn.

HIST: 1989 c 326 art 3 s 7; 1993 c 113 art 3 s 1



Section 103I.115 Compliance with this chapter required.

103I.115 Compliance with this chapter required.

(a) Except as provided in paragraph (b), a person may not construct, repair, or seal a well or boring, except as provided under the provisions of this chapter.

(b) Until June 30, 1994, this chapter does not apply to dewatering wells 45 feet or less in depth.

HIST: 1989 c 326 art 3 s 8; 1992 c 544 s 5



Section 103I.205 Well construction.

103I.205 Well construction.

Subdivision 1. Notification required. (a) Except as provided in paragraphs (d) and (e), a person may not construct a well until a notification of the proposed well on a form prescribed by the commissioner is filed with the commissioner with the filing fee in section 103I.208. If after filing the well notification an attempt to construct a well is unsuccessful, a new notification is not required unless the information relating to the successful well has substantially changed.

(b) The property owner, the property owner's agent, or the well contractor where a well is to be located must file the well notification with the commissioner.

(c) The well notification under this subdivision preempts local permits and notifications, and counties or home rule charter or statutory cities may not require a permit or notification for wells unless the commissioner has delegated the permitting or notification authority under section 103I.111.

(d) A person who is an individual that constructs a drive point well on property owned or leased by the individual for farming or agricultural purposes or as the individual's place of abode must notify the commissioner of the installation and location of the well. The person must complete the notification form prescribed by the commissioner and mail it to the commissioner by ten days after the well is completed. A fee may not be charged for the notification. A person who sells drive point wells at retail must provide buyers with notification forms and informational materials including requirements regarding wells, their location, construction, and disclosure. The commissioner must provide the notification forms and informational materials to the sellers.

(e) A person may not construct a monitoring well until a permit is issued by the commissioner for the construction. If after obtaining a permit an attempt to construct a well is unsuccessful, a new permit is not required as long as the initial permit is modified to indicate the location of the successful well.

Subd. 2. Emergency permit and notification exemptions. The commissioner may adopt rules that modify the procedures for filing a well notification or well permit if conditions occur that:

(1) endanger the public health and welfare or cause a need to protect the groundwater; or

(2) require the monitoring well contractor, limited well/boring contractor, or well contractor to begin constructing a well before obtaining a permit or notification.

Subd. 3. Maintenance permit. (a) Except as provided under paragraph (b), a well that is not in use must be sealed or have a maintenance permit.

(b) If a monitoring well or a dewatering well is not sealed by 14 months after completion of construction, the owner of the property on which the well is located must obtain and annually renew a maintenance permit from the commissioner.

Subd. 4. License required. (a) Except as provided in paragraph (b), (c), or (d), section 103I.401, subdivision 2, or section 103I.601, subdivision 2, a person may not drill, construct, repair, or seal a well or boring unless the person has a well contractor's license in possession.

(b) A person may construct a monitoring well if the person:

(1) is a professional engineer registered under sections 326.02 to 326.15 in the branches of civil or geological engineering;

(2) is a hydrologist or hydrogeologist certified by the American Institute of Hydrology;

(3) is a professional engineer registered with the board of architecture, engineering, land surveying, landscape architecture, and interior design;

(4) is a geologist certified by the American Institute of Professional Geologists; or

(5) meets the qualifications established by the commissioner in rule.

A person must register with the commissioner as a monitoring well contractor on forms provided by the commissioner.

(c) A person may do the following work with a limited well/boring contractor's license in possession. A separate license is required for each of the six activities:

(1) installing or repairing well screens or pitless units or pitless adaptors and well casings from the pitless adaptor or pitless unit to the upper termination of the well casing;

(2) constructing, repairing, and sealing drive point wells or dug wells;

(3) installing well pumps or pumping equipment;

(4) sealing wells;

(5) constructing, repairing, or sealing dewatering wells; or

(6) constructing, repairing, or sealing vertical heat exchangers.

(d) Notwithstanding other provisions of this chapter requiring a license or registration, a license or registration is not required for a person who complies with the other provisions of this chapter if the person is:

(1) an individual who constructs a well on land that is owned or leased by the individual and is used by the individual for farming or agricultural purposes or as the individual's place of abode; or

(2) an individual who performs labor or services for a contractor licensed or registered under the provisions of this chapter in connection with the construction, sealing, or repair of a well or boring at the direction and under the personal supervision of a contractor licensed or registered under the provisions of this chapter.

Subd. 5. At-grade monitoring wells. At-grade monitoring wells are authorized without variance and may be installed for the purpose of evaluating groundwater conditions or for use as a leak detection device. An at-grade monitoring well must be installed in accordance with the rules of the commissioner. The at-grade monitoring wells must be installed with an impermeable double locking cap approved by the commissioner and must be labeled monitoring wells.

Subd. 6. Distance requirements for sources of contamination. (a) A person may not place, construct, or install an actual or potential source of contamination any closer to a well than the isolation distances prescribed by the commissioner by rule unless a variance has been prescribed by rule.

(b) The commissioner shall establish by rule reduced isolation distances for facilities which have safeguards in accordance with sections 18B.01, subdivision 26, and 18C.005, subdivision 29.

Subd. 7. Well identification label required. After a well has been constructed, the person constructing the well must attach a label to the well showing the unique well number.

Subd. 8. Wells on property of another. A person may not construct or have constructed a well for the person's own use on the property of another until the owner of the property on which the well is to be located and the intended well user sign a written agreement that identifies which party will be responsible for obtaining all permits or filing notification, paying applicable fees and for sealing the well. If the property owner refuses to sign the agreement, the intended well user may, in lieu of a written agreement, state in writing to the commissioner that the well user will be responsible for obtaining permits, filing notification, paying applicable fees, and sealing the well. Nothing in this subdivision eliminates the responsibilities of the property owner under this chapter, or allows a person to construct a well on the property of another without consent or other legal authority.

Subd. 9. Report of work. Within 30 days after completion or sealing of a well or boring, the person doing the work must submit a verified report to the commissioner containing the information specified by rules adopted under this chapter.

Within 30 days after receiving the report, the commissioner shall send a copy of the report to the commissioner of natural resources, to the local soil and water conservation district where the well is located, and to the director of the Minnesota geological survey.

HIST: 1989 c 326 art 3 s 9; 1990 c 597 s 28-33; 1991 c 355 s 18-23; 1992 c 507 s 22; 1994 c 557 s 20; 1999 c 153 s 7,8



Section 103I.208 Notification filing fees and permit fees.

103I.208 Notification filing fees and permit fees.

Subdivision 1. Well notification fee. The well notification fee to be paid by a property owner is:

(1) for a new well, $150, which includes the state core function fee;

(2) for a well sealing, $30 for each well, which includes the state core function fee, except that for monitoring wells constructed on a single property, having depths within a 25 foot range, and sealed within 48 hours of start of construction, a single fee of $30; and

(3) for construction of a dewatering well, $150, which includes the state core function fee, for each well except a dewatering project comprising five or more wells shall be assessed a single fee of $750 for the wells recorded on the notification.

Subd. 1a. State core function fee. The state core function fee to be collected by the state and delegated boards of health and used to support state core functions is:

(1) for a new well, $20; and

(2) for a well sealing, $5.

Subd. 2. Permit fee. The permit fee to be paid by a property owner is:

(1) for a well that is not in use under a maintenance permit, $125 annually;

(2) for construction of a monitoring well, $150, which includes the state core function fee;

(3) for a monitoring well that is unsealed under a maintenance permit, $125 annually;

(4) for monitoring wells used as a leak detection device at a single motor fuel retail outlet, a single petroleum bulk storage site excluding tank farms, or a single agricultural chemical facility site, the construction permit fee is $150, which includes the state core function fee, per site regardless of the number of wells constructed on the site, and the annual fee for a maintenance permit for unsealed monitoring wells is $125 per site regardless of the number of monitoring wells located on site;

(5) for a groundwater thermal exchange device, in addition to the notification fee for wells, $150, which includes the state core function fee;

(6) for a vertical heat exchanger, $150;

(7) for a dewatering well that is unsealed under a maintenance permit, $125 annually for each well, except a dewatering project comprising more than five wells shall be issued a single permit for $625 annually for wells recorded on the permit; and

(8) for excavating holes for the purpose of installing elevator shafts, $150 for each hole.

HIST: 1989 c 326 art 3 s 10; 1990 c 597 s 34; 1991 c 355 s 24; 1994 c 557 s 21; 1997 c 203 art 2 s 5; 1998 c 407 art 2 s 23; 1999 c 247 s 1; 1Sp2001 c 9 art 1 s 5,6

* NOTE: The amendments to subdivisions 1 and 2 by Laws 2001, *First Special Session chapter 9, article 1, sections 5 and 6, *are effective July 1, 2002. Laws 2001, First Special Session *chapter 9, article 1, sections 5 and 6, the effective dates.



Section 103I.211 Repealed, 1990 c 597 s 73

103I.211 Repealed, 1990 c 597 s 73



Section 103I.221 Plastic casings.

103I.221 Plastic casings.

Subdivision 1. Plastic casings allowed. The use of plastic casings in wells is expressly authorized.

Subd. 2. Rules. The commissioner may adopt rules relating to the installation of plastic well casing.

HIST: 1989 c 326 art 3 s 12



Section 103I.222 Use of polyvinyl chloride.

103I.222 Use of polyvinyl chloride.

The department shall adopt emergency rules within six months, and permanent rules within one year, of May 25, 1991, designed to allow use of flush threaded polyvinyl chloride casing and screens used for leak detection and monitoring wells at underground or aboveground petroleum storage tank sites.

HIST: 1991 c 175 s 1



Section 103I.231 Commissioner may order repairs.

103I.231 Commissioner may order repairs.

(a) The commissioner may order a property owner to take remedial measures, including making repairs, reconstructing, or sealing a well or boring according to provisions of this chapter. The order may be issued if the commissioner determines, based on inspection of the water or the well or boring site or an analysis of water from the well or boring, that the well or boring:

(1) is contaminated or may contribute to the spread of contamination;

(2) is required to be sealed under this chapter and has not been sealed according to provisions of this chapter;

(3) is in a state of disrepair so that its continued existence endangers the quality of the groundwater;

(4) is a health or safety hazard; or

(5) is located in a place or constructed in a manner that its continued use or existence endangers the quality of the groundwater.

(b) The order of the commissioner may be enforced in an action to seek compliance brought by the commissioner in the district court of the county where the well is located.

HIST: 1989 c 326 art 3 s 13; 1991 c 355 s 25



Section 103I.235 Real property sale; disclosure of location of wells.

103I.235 Real property sale; disclosure of location of wells.

Subdivision 1. Disclosure of wells to buyer. (a) Before signing an agreement to sell or transfer real property, the seller must disclose in writing to the buyer information about the status and location of all known wells on the property, by delivering to the buyer either a statement by the seller that the seller does not know of any wells on the property, or a disclosure statement indicating the legal description and county, and a map drawn from available information showing the location of each well to the extent practicable. In the disclosure statement, the seller must indicate, for each well, whether the well is in use, not in use, or sealed.

(b) At the time of closing of the sale, the disclosure statement information, name and mailing address of the buyer, and the quartile, section, township, and range in which each well is located must be provided on a well disclosure certificate signed by the seller or a person authorized to act on behalf of the seller.

(c) A well disclosure certificate need not be provided if the seller does not know of any wells on the property and the deed or other instrument of conveyance contains the statement: "The Seller certifies that the Seller does not know of any wells on the described real property."

(d) If a deed is given pursuant to a contract for deed, the well disclosure certificate required by this subdivision shall be signed by the buyer or a person authorized to act on behalf of the buyer. If the buyer knows of no wells on the property, a well disclosure certificate is not required if the following statement appears on the deed followed by the signature of the grantee or, if there is more than one grantee, the signature of at least one of the grantees: "The Grantee certifies that the Grantee does not know of any wells on the described real property." The statement and signature of the grantee may be on the front or back of the deed or on an attached sheet and an acknowledgment of the statement by the grantee is not required for the deed to be recordable.

(e) This subdivision does not apply to the sale, exchange, or transfer of real property:

(1) that consists solely of a sale or transfer of severed mineral interests; or

(2) that consists of an individual condominium unit as described in chapters 515 and 515B.

(f) For an area owned in common under chapter 515 or 515B the association or other responsible person must report to the commissioner by July 1, 1992, the location and status of all wells in the common area. The association or other responsible person must notify the commissioner within 30 days of any change in the reported status of wells.

(g) For real property sold by the state under section 92.67, the lessee at the time of the sale is responsible for compliance with this subdivision.

(h) If the seller fails to provide a required well disclosure certificate, the buyer, or a person authorized to act on behalf of the buyer, may sign a well disclosure certificate based on the information provided on the disclosure statement required by this section or based on other available information.

(i) A county recorder or registrar of titles may not record a deed or other instrument of conveyance dated after October 31, 1990, for which a certificate of value is required under section 272.115, or any deed or other instrument of conveyance dated after October 31, 1990, from a governmental body exempt from the payment of state deed tax, unless the deed or other instrument of conveyance contains the statement made in accordance with paragraph (c) or (d) or is accompanied by the well disclosure certificate containing all the information required by paragraph (b) or (d). The county recorder or registrar of titles must not accept a certificate unless it contains all the required information. The county recorder or registrar of titles shall note on each deed or other instrument of conveyance accompanied by a well disclosure certificate that the well disclosure certificate was received. The notation must include the statement "No wells on property" if the disclosure certificate states there are no wells on the property. The well disclosure certificate shall not be filed or recorded in the records maintained by the county recorder or registrar of titles. After noting "No wells on property" on the deed or other instrument of conveyance, the county recorder or registrar of titles shall destroy or return to the buyer the well disclosure certificate. The county recorder or registrar of titles shall collect from the buyer or the person seeking to record a deed or other instrument of conveyance, a fee of $30 for receipt of a completed well disclosure certificate. By the tenth day of each month, the county recorder or registrar of titles shall transmit the well disclosure certificates to the commissioner of health. By the tenth day after the end of each calendar quarter, the county recorder or registrar of titles shall transmit to the commissioner of health $27.50 of the fee for each well disclosure certificate received during the quarter. The commissioner shall maintain the well disclosure certificate for at least six years. The commissioner may store the certificate as an electronic image. A copy of that image shall be as valid as the original.

(j) No new well disclosure certificate is required under this subdivision if the buyer or seller, or a person authorized to act on behalf of the buyer or seller, certifies on the deed or other instrument of conveyance that the status and number of wells on the property have not changed since the last previously filed well disclosure certificate. The following statement, if followed by the signature of the person making the statement, is sufficient to comply with the certification requirement of this paragraph: "I am familiar with the property described in this instrument and I certify that the status and number of wells on the described real property have not changed since the last previously filed well disclosure certificate." The certification and signature may be on the front or back of the deed or on an attached sheet and an acknowledgment of the statement is not required for the deed or other instrument of conveyance to be recordable.

(k) The commissioner in consultation with county recorders shall prescribe the form for a well disclosure certificate and provide well disclosure certificate forms to county recorders and registrars of titles and other interested persons.

(l) Failure to comply with a requirement of this subdivision does not impair:

(1) the validity of a deed or other instrument of conveyance as between the parties to the deed or instrument or as to any other person who otherwise would be bound by the deed or instrument; or

(2) the record, as notice, of any deed or other instrument of conveyance accepted for filing or recording contrary to the provisions of this subdivision.

Subd. 2. Liability for failure to disclose. Unless the buyer and seller agree to the contrary, in writing, before the closing of the sale, a seller who fails to disclose the existence or known status of a well at the time of sale and knew or had reason to know of the existence or known status of the well, is liable to the buyer for costs relating to sealing of the well and reasonable attorney fees for collection of costs from the seller, if the action is commenced within six years after the date the buyer closed the purchase of the real property where the well is located.

HIST: 1989 c 326 art 3 s 14; 1990 c 597 s 35; 1991 c 292 art 2 s 2; 1991 c 355 s 26; 1992 c 544 s 6; 1994 c 557 s 22; 1997 c 7 art 1 s 23; 1999 c 11 art 3 s 6; 1Sp2001 c 9 art 1 s 7

* NOTE: The amendment to subdivision 1 by Laws 2001, First *Special Session chapter 9, article 1, section 7, is effective *July 1, 2002. Laws 2001, First Special Session chapter 9, *article 1, section 7, the effective date.



Section 103I.241 Action for well contamination.

103I.241 Action for well contamination.

Subdivision 1. Owner's cause of action for well contamination. The owner of real property where a well is located has a cause of action for civil damages against a person whose action or inaction caused contamination of a well. The property owner may commence an action for a period of six years after the owner knows or becomes aware of the contamination of the well.

Subd. 2. Court awards. The court may award damages, reasonable attorney fees, and costs and disbursements.

HIST: 1989 c 326 art 3 s 15



Section 103I.301 Well sealing requirements.

103I.301 Well sealing requirements.

Subdivision 1. Wells and borings. (a) A property owner must have a well or boring sealed if:

(1) the well or boring is contaminated or may contribute to the spread of contamination;

(2) the well or boring was attempted to be sealed but was not sealed according to the provisions of this chapter; or

(3) the well or boring is located, constructed, or maintained in a manner that its continued use or existence endangers groundwater quality or is a safety or health hazard.

(b) A well that is not in use must be sealed unless the property owner has a maintenance permit for the well.

(c) The property owner must have a well or boring sealed by a registered or licensed person authorized to seal the well or boring, consistent with provisions of this chapter.

Subd. 2. Monitoring wells. The owner of the property where a monitoring well is located must have the monitoring well sealed when the well is no longer in use. The owner must have a well contractor, limited well/boring sealing contractor, or a monitoring well contractor seal the monitoring well.

Subd. 3. Dewatering wells. (a) The owner of the property where a dewatering well is located must have the dewatering well sealed when the dewatering well is no longer in use.

(b) A well contractor, limited well/boring sealing contractor, or limited dewatering well contractor shall seal the dewatering well.

Subd. 4. Sealing procedures. Wells and borings must be sealed according to rules adopted by the commissioner.

Subd. 5. Repealed, 1990 c 597 s 73

Subd. 6. Notification required. A person may not seal a well until a notification of the proposed sealing is filed as prescribed by the commissioner.

HIST: 1989 c 326 art 3 s 16; 1990 c 597 s 36; 1991 c 355 s 27,28; 1992 c 544 s 7,8; 1999 c 153 s 9,10



Section 103I.311 Identification and sealing of wells on state property.

103I.311 Identification and sealing of wells on state property.

Subdivision 1. Identification of wells. The commissioner of natural resources in cooperation with other state agencies must identify the location and status of wells and abandoned wells located on state property.

Subd. 2. Plan and appropriation request for well sealing. In each budget year of a biennium, the commissioner must present a plan and an appropriation request to properly seal wells on state property.

Subd. 3. Prohibition on state land purchased without well identification. The state may not purchase or sell a fee interest in real property without identifying the location of all wells on the property, whether in use, not in use, or sealed, and making provisions to have the wells not in use properly sealed at the cost of the seller as part of the contract. For real property sold by the state under section 92.67, the lessee at the time of the sale is responsible for compliance under this subdivision. The deed or other instrument of conveyance evidencing the sale may not be recorded with the county recorder or registrar of titles unless this subdivision is complied with. Failure to comply with a requirement of this subdivision does not impair:

(1) the validity of a deed or other instrument of conveyance as between the parties to the deed or instrument or as to any other person who otherwise would be bound by the deed or instrument; or

(2) the record, as notice, of any deed or other instrument of conveyance accepted for filing or recording contrary to the provisions of this subdivision.

HIST: 1989 c 326 art 3 s 17; 1990 c 597 s 37; 1991 c 355 s 29



Section 103I.315 Orders to seal wells and borings.

103I.315 Orders to seal wells and borings.

Subdivision 1. Order to seal well or boring. The commissioner may order a property owner to seal a well or boring if:

(1) the commissioner determines that without being sealed the well or boring is an imminent threat to public health or public safety;

(2) the well or boring is required to be sealed under section 103I.301; or

(3) a well is a monitoring well or dewatering well and by 14 months after construction of the well, the owner has not obtained a maintenance permit, or after a maintenance permit has been issued the owner has not renewed a maintenance permit.

Subd. 2. Failure of owner to seal well or boring. If the property owner fails to seal a well or boring in the time provided in the commissioner's order, or if the commissioner is unable to identify or locate the property owner, the commissioner may enter the property and have the well or boring sealed. The property owner is liable for and must pay the costs of sealing the well or boring.

HIST: 1989 c 326 art 3 s 18; 1992 c 544 s 9



Section 103I.321 Repealed, 1990 c 597 s 73

103I.321 Repealed, 1990 c 597 s 73



Section 103I.325 Landowner sealed well liability.

103I.325 Landowner sealed well liability.

Subdivision 1. Repealed, 1990 c 597 s 73

Subd. 2. Liability after sealing. The owner of a well is not liable for contamination of groundwater from the well that occurs after the well has been sealed by a licensed contractor in compliance with this chapter if a report of sealing has been filed with the commissioner of health by the contractor who performed the work, and if the owner has not disturbed or disrupted the sealed well.

HIST: 1989 c 326 art 3 s 20; 1990 c 597 s 38



Section 103I.331 Repealed, 1989 c 326 art 3 s 21, subd 6; 1994 c 557 s 23

103I.331 Repealed, 1989 c 326 art 3 s 21, subd 6; 1994 c 557 s 23



Section 103I.335 Funding for persons to seal wells.

103I.335 Funding for persons to seal wells.

Subdivision 1. Application. A property owner who desires to seal a well may apply to the board of water and soil resources for the board to provide funds and seal the well.

Subd. 2. Criteria for sealing. The board of water and soil resources shall adopt criteria for accepting applications to seal wells for property owners applying under subdivision 1.

Subd. 3. Collection and enforcement of costs. If the applications are accepted, the costs of sealing become a governmental services lien as provided in section 103I.341. The board of water and soil resources must enter a written agreement to collect the costs of sealing the well in a manner provided under section 103I.341, subdivision 3. If the costs are not paid according to the agreement, the board of water and soil resources may enforce the lien in any manner provided under section 103I.341, subdivisions 2 and 3.

HIST: 1989 c 326 art 3 s 22



Section 103I.341 Collection and enforcement of well sealing costs.

103I.341 Collection and enforcement of well sealing costs.

Subdivision 1. Lien for sealing costs. The commissioner and the board of water and soil resources have a governmental services lien under section 514.67 for the costs of sealing a well or boring that the commissioner or board has contracted to be sealed under section 103I.315, subdivision 2; or 103I.335. The lien attaches to the real property where the well or boring is located. The lien is perfected by filing the lien with the county recorder or registrar of titles where the well or boring and the property are located and serving or mailing by return receipt a copy of the lien to the property owner.

Subd. 2. Enforcement of lien. The commissioner or the board of water and soil resources may enforce the lien in the manner provided for a judgment lien under chapter 550 or certify the amount to the county auditor, which must be assessed against the property and collected in the same manner as real estate taxes.

Subd. 3. Assessment of installments. (a) In lieu of certifying the entire amount to be collected, the commissioner or the board of water and soil resources may have the amount due assessed in seven or less equal annual installments plus interest due at the rate determined by the state court administrator for judgments under section 549.09.

(b) The interest due is an additional perfected lien on the property without further action by the commissioner or the board of water and soil resources.

(c) The interest and the installment due must be entered on the tax lists for the year and collected in the same manner as real estate taxes for that year by collecting one-half of the total of the installment and interest with and as part of the real estate taxes.

Subd. 4. Satisfaction of lien. The amount due and interest of a lien under this section may be paid at any time. When the amount of the lien including accrued interest is paid, the commissioner or board must execute a satisfaction of the lien and record the satisfaction with the county recorder or registrar of titles where the lien was filed.

Subd. 5. Appropriation of recovered costs. Costs of sealing wells recovered from property owners by the board of water and soil resources must be deposited in the state treasury and credited to the account from which the amounts were originally appropriated. The amounts are continuously appropriated to the board for sealing wells.

HIST: 1989 c 326 art 3 s 23; 1992 c 544 s 10,11; 1997 c 7 art 1 s 24



Section 103I.345 Well and boring sealing account.

103I.345 Well and boring sealing account.

Subdivision 1. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to a special account:

(1) all money recovered by the commissioner under section 103I.341;

(2) all money paid under section 144.99 or under any agreement, stipulation, or settlement resolving an enforcement action brought by the commissioner;

(3) all interest attributable to investment of money credited to the account; and

(4) all money received in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for the purposes of the account.

Subd. 2. Expenditures. (a) Subject to appropriation by law, money in the account established under subdivision 1 may be used by the commissioner for sealing wells and borings.

(b) In spending money under this subdivision, the commissioner shall give priority to the sealing by July 1, 1997, of all multiaquifer wells and borings entering the Mt. Simon-Hinckley aquifer that the commissioner has authority to seal under section 103I.315, subdivision 2.

HIST: 1992 c 544 s 12; 1993 c 206 s 1



Section 103I.401 Elevator shaft borings.

103I.401 Elevator shaft borings.

Subdivision 1. Permit required. (a) A person may not construct an elevator shaft until a permit for the hole or excavation is issued by the commissioner.

(b) The elevator shaft permit preempts local permits except local building permits, and counties and home rule charter or statutory cities may not require a permit for elevator shaft holes or excavations.

Subd. 2. License required. A person may not construct an elevator shaft unless the person possesses a well contractor's license or an elevator shaft contractor's license issued by the commissioner.

Subd. 3. Sealing. A well contractor or elevator shaft contractor must seal a hole or excavation that is no longer used for an elevator shaft. The sealing must be done according to rules adopted by the commissioner.

Subd. 4. Report. Within 30 days after completion or sealing of a hole or excavation for an elevator shaft, the person doing the work must submit a report to the commissioner on forms provided by the commissioner.

HIST: 1989 c 326 art 3 s 24; 1994 c 557 s 24; 1997 c 203 art 2 s 6



Section 103I.451 Environmental bore holes.

103I.451 Environmental bore holes.

An environmental bore hole must be constructed, sealed, and reported as prescribed by rule of the commissioner by a well contractor or a monitoring well contractor.

HIST: 1989 c 326 art 3 s 25



Section 103I.501 Licensing and regulation of wells and borings.

103I.501 Licensing and regulation of wells and borings.

(a) The commissioner shall regulate and license:

(1) drilling, constructing, and repair of wells;

(2) sealing of wells;

(3) installing of well pumps and pumping equipment;

(4) excavating, drilling, and sealing of holes for the installation of elevator shafts and hydraulic cylinders;

(5) construction and sealing of environmental bore holes; and

(6) construction, repair, and sealing of vertical heat exchangers.

(b) The commissioner shall examine and license well contractors, limited well/boring contractors, and elevator shaft contractors, and examine and register monitoring well contractors.

(c) The commissioner shall license explorers engaged in exploratory boring and shall examine persons who supervise or oversee exploratory boring.

HIST: 1989 c 326 art 3 s 26; 1999 c 153 s 11



Section 103I.505 Reciprocity of licenses.

103I.505 Reciprocity of licenses.

Subdivision 1. Reciprocity authorized. The commissioner may issue a license or register a person under this chapter, without giving an examination, if the person is licensed or registered in another state and:

(1) the requirements for licensing or registration under which the well contractor was licensed or registered do not conflict with this chapter;

(2) the requirements are of a standard not lower than that specified by the rules adopted under this chapter; and

(3) equal reciprocal privileges are granted to licensees of this state.

Subd. 2. License fee required. A well contractor must apply for the license and pay the fees under the provisions of this chapter to receive a license under this section.

HIST: 1989 c 326 art 3 s 27



Section 103I.515 Licenses not transferable.

103I.515 Licenses not transferable.

A license or registration issued under this chapter is not transferable.

HIST: 1989 c 326 art 3 s 28



Section 103I.521 Fees deposited with state treasurer.

103I.521 Fees deposited with state treasurer.

Fees collected for licenses or registration under this chapter shall be deposited in the state treasury.

HIST: 1989 c 326 art 3 s 29



Section 103I.525 Well contractor's license.

103I.525 Well contractor's license.

Subdivision 1. Application. (a) A person must file an application and application fee with the commissioner to apply for a well contractor's license.

(b) The application must state the applicant's qualifications for the license, the equipment the applicant will use in the contracting, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

(c) A person may apply as an individual if the person:

(1) is not the licensed well contractor representing a firm, sole proprietorship, partnership, association, corporation, or other entity including the United States government, any interstate body, the state and agency, department or political subdivision of the state; and

(2) meets the well contractor license requirements under provisions of this chapter.

Subd. 2. Application fee. The application fee for a well contractor's license is $75. The commissioner may not act on an application until the application fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 4. Issuance of license. If an applicant meets the experience requirements established by rule, passes the examination as determined by the commissioner, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue a well contractor's license.

Subd. 5. Bond. (a) As a condition of being issued a well contractor's license, the applicant, except a person applying for an individual well contractor's license, must submit a corporate surety bond for $10,000 approved by the commissioner. The bond must be conditioned to pay the state on unlawful performance of work regulated by this chapter in this state. The bond is in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to properly perform work or duties.

Subd. 6. License fee. The fee for a well contractor's license is $250, except the fee for an individual well contractor's license is $75.

Subd. 7. Validity. A well contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A licensee must file an application and a renewal application fee to renew the license by the date stated in the license.

(b) The renewal application fee for a well contractor's license is $250.

(c) The renewal application must include information that the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all properly completed well reports, well sealing reports, reports of excavations to construct elevator shafts, well permits, and well notifications for work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the well contractor's license until the renewal application, renewal application fee, late fee, and all other information required in subdivision 8 are submitted.

HIST: 1989 c 326 art 3 s 30; 1990 c 597 s 40-42; 1991 c 355 s 31-34; 1996 c 305 art 3 s 12,13; 1999 c 250 art 3 s 10; 1Sp2001 c 9 art 1 s 8-11

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.

* NOTE: The amendments to subdivisions 2, 6, 8, and 9 by *Laws 2001, First Special Session chapter 9, article 1, sections *8, 9, 10, and 11, are effective July 1, 2002. Laws 2001, First *Special Session chapter 9, article 1, sections 8, 9, 10, and 11, *the effective dates.



Section 103I.531 Limited well/boring contractor's license.

103I.531 Limited well/boring contractor's license.

Subdivision 1. Application. (a) A person must file an application and an application fee with the commissioner to apply for a limited well/boring contractor's license.

(b) The application must state the applicant's qualifications for the license, the equipment the applicant will use in the contracting, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

Subd. 2. Application fee. The application fee for a limited well/boring contractor's license is $75. The commissioner may not act on an application until the application fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 4. Issuance of license. If an applicant meets the experience requirements established in rule, passes the examination as determined by the commissioner, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue a limited well/boring contractor's license. If the other conditions of this section are satisfied, the commissioner may not withhold issuance of a dewatering limited license based on the applicant's lack of prior experience under a licensed well contractor.

Subd. 5. Bond. (a) As a condition of being issued a limited well/boring contractor's license for constructing, repairing, and sealing drive point wells or dug wells, sealing wells or borings, constructing, repairing, and sealing dewatering wells, or constructing, repairing, and sealing vertical heat exchangers, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. As a condition of being issued a limited well/boring contractor's license for installing or repairing well screens or pitless units or pitless adaptors and well casings from the pitless adaptor or pitless unit to the upper termination of the well casing, or installing well pumps or pumping equipment, the applicant must submit a corporate surety bond for $2,000 approved by the commissioner. The bonds required in this paragraph must be conditioned to pay the state on unlawful performance of work regulated by this chapter in this state. The bonds are in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of a bond required in paragraph (a), the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to properly perform work or duties.

Subd. 6. License fee. The fee for a limited well/boring contractor's license is $75.

Subd. 7. Validity. A limited well/boring contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A person must file an application and a renewal application fee to renew the limited well/boring contractor's license by the date stated in the license.

(b) The renewal application fee for a limited well/boring contractor's license is $75.

(c) The renewal application must include information that the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all properly completed well sealing reports, well permits, vertical heat exchanger permits, and well notifications for work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the limited well/boring contractor's license until the renewal application, renewal application fee, and late fee, and all other information required in subdivision 8 are submitted.

HIST: 1989 c 326 art 3 s 31; 1990 c 597 s 43; 1991 c 355 s 35-37; 1996 c 305 art 3 s 14,15; 1999 c 153 s 12; 1999 c 250 art 3 s 11; 1Sp2001 c 9 art 1 s 12-15

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.

* NOTE: The amendments to subdivisions 2, 6, 8, and 9 by *Laws 2001, First Special Session chapter 9, article 1, sections *12, 13, 14, and 15, are effective July 1, 2002. Laws 2001, *First Special Session chapter 9, article 1, sections 12, 13, 14, *and 15, the effective dates.



Section 103I.533 Repealed, 1990 c 597 s 73

103I.533 Repealed, 1990 c 597 s 73



Section 103I.535 Elevator shaft contractor's license.

103I.535 Elevator shaft contractor's license.

Subdivision 1. Application. (a) An individual must file an application and application fee with the commissioner to apply for an elevator shaft contractor's license.

(b) The application must state the applicant's qualifications for the license, the equipment the applicant will use in the contracting, and other information required by the commissioner. The application must be on forms prescribed by the commissioner.

Subd. 2. Application fee. The application fee for an elevator shaft contractor's license is $75. The commissioner may not act on an application until the application fee is paid.

Subd. 3. Examination. After the commissioner has approved the application, the applicant must take an examination given by the commissioner.

Subd. 4. Issuance of license. If an applicant passes the examination as determined by the commissioner, submits the bond under subdivision 5, and pays the license fee under subdivision 6, the commissioner shall issue an elevator shaft contractor's license to the applicant.

Subd. 5. Bond. (a) As a condition of being issued an elevator shaft contractor's license, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. The bond must be conditioned to pay the state on unlawful performance of work regulated by this chapter in this state.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to properly perform work or duties.

Subd. 6. License fee. The fee for an elevator shaft contractor's license is $75.

Subd. 7. Validity. An elevator shaft contractor's license is valid until the date prescribed in the license by the commissioner.

Subd. 8. Renewal. (a) A person must file an application and a renewal application fee to renew the license by the date stated in the license.

(b) The renewal application fee for an elevator shaft contractor's license is $75.

(c) The renewal application must include information that the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of renewal, the commissioner must have on file all reports and permits for elevator shaft work conducted by the licensee since the last license renewal.

Subd. 9. Incomplete or late renewal. If a licensee fails to submit all information required for renewal in subdivision 8 or submits the application and information after the required renewal date:

(1) the licensee must include a late fee of $75; and

(2) the licensee may not conduct activities authorized by the elevator shaft contractor's license until the renewal application, renewal application fee, and late fee, and all other information required in subdivision 8 are submitted.

HIST: 1989 c 326 art 3 s 33; 1991 c 355 s 38,39; 1996 c 305 art 3 s 16; 1997 c 7 art 1 s 25; 1999 c 250 art 3 s 12; 1Sp2001 c 9 art 1 s 16-19

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.

* NOTE: The amendments to subdivisions 2, 6, 8, and 9 by *Laws 2001, First Special Session chapter 9, article 1, sections *16, 17, 18, and 19, are effective July 1, 2002. Laws 2001, *First Special Session chapter 9, article 1, sections 16, 17, 18, *and 19, the effective dates.



Section 103I.541 Monitoring well contractors.

103I.541 Monitoring well contractors.

Subdivision 1. Initial registration after July 1, 1990. After July 1, 1990, a person seeking initial registration as a monitoring well contractor must meet examination and experience requirements adopted by the commissioner by rule.

Subd. 2. Validity. A monitoring well contractor's registration is valid until the date prescribed in the registration by the commissioner.

Subd. 2a. Application. (a) An individual must submit an application and application fee to the commissioner to apply for a monitoring well contractor registration.

(b) The application must be on forms prescribed by the commissioner. The application must state the applicant's qualifications for the registration, the equipment the applicant will use in the contracting, and other information required by the commissioner.

Subd. 2b. Application fee. The application fee for a monitoring well contractor registration is $75. The commissioner may not act on an application until the application fee is paid.

Subd. 3. Bond. (a) As a condition of being issued a monitoring well contractor's registration, the applicant must submit a corporate surety bond for $10,000 approved by the commissioner. The bond must be conditioned to pay the state on unlawful performance of work regulated by this chapter in this state. The bond is in lieu of other license bonds required by a political subdivision of the state.

(b) From proceeds of the bond, the commissioner may compensate persons injured or suffering financial loss because of a failure of the applicant to properly perform work or duties.

Subd. 4. Renewal. (a) A person must file an application and a renewal application fee to renew the registration by the date stated in the registration.

(b) The renewal application fee for a monitoring well contractor's registration is $75.

(c) The renewal application must include information that the applicant has met continuing education requirements established by the commissioner by rule.

(d) At the time of the renewal, the commissioner must have on file all well reports, well sealing reports, well permits, and notifications for work conducted by the registered person since the last registration renewal.

Subd. 5. Incomplete or late renewal. If a registered person submits a renewal application after the required renewal date:

(1) the registered person must include a late fee of $75; and

(2) the registered person may not conduct activities authorized by the monitoring well contractor's registration until the renewal application, renewal application fee, late fee, and all other information required in subdivision 4 are submitted.

HIST: 1989 c 326 art 3 s 34; 1990 c 597 s 44-46; 1991 c 355 s 40,41; 1996 c 305 art 3 s 17,18; 1999 c 250 art 3 s 13; 1Sp2001 c 9 art 1 s 20-22

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.

* NOTE: The amendments to subdivisions 2b, 4, and 5 by Laws *2001, First Special Session chapter 9, article 1, sections 20, *21, and 22, are effective July 1, 2002. Laws 2001, First *Special Session chapter 9, article 1, sections 20, 21, and 22, *the effective dates.



Section 103I.545 Registration of drilling machines required.

103I.545 Registration of drilling machines required.

Subdivision 1. Drilling machine. (a) A person may not use a drilling machine such as a cable tool, rotary tool, hollow rod tool, or auger for a drilling activity requiring a license or registration under this chapter unless the drilling machine is registered with the commissioner.

(b) A person must apply for the registration on forms prescribed by the commissioner and submit a $75 registration fee.

(c) A registration is valid for one year.

Subd. 2. Pump hoist. (a) A person may not use a machine such as a pump hoist for an activity requiring a license or registration under this chapter to repair wells or borings, seal wells or borings, or install pumps unless the machine is registered with the commissioner.

(b) A person must apply for the registration on forms prescribed by the commissioner and submit a $75 registration fee.

(c) A registration is valid for one year.

HIST: 1989 c 326 art 3 s 35; 1991 c 355 s 42; 1Sp2001 c 9 art 1 s 23

* NOTE: The amendment to this section by Laws 2001, First *Special Session chapter 9, article 1, section 23, is effective *July 1, 2002. Laws 2001, First Special Session chapter 9, *article 1, section 23, the effective date.



Section 103I.601 Exploratory boring procedures.

103I.601 Exploratory boring procedures.

Subdivision 1. Definitions. (a) For the purposes of this section, the following words have the meanings given them.

(b) "Data" includes samples and factual noninterpreted data obtained from exploratory borings and samples including analytical results.

(c) "Parcel" means a government section, fractional section, or government lot.

(d) "Samples" means at least a one-quarter portion of all samples from exploratory borings that are customarily collected by the explorer. When the exploratory borings are being done to explore or prospect for kaolin clay, "samples" means a representative sample of at least two cubic inches of material per foot from exploratory borings of the material that is customarily collected by the explorer.

Subd. 2. License required to make borings. (a) Except as provided in paragraph (b), a person may not make an exploratory boring without an exploratory borer's license.

(b) An explorer may designate a responsible individual to supervise and oversee the making of exploratory borings. Before an individual supervises or oversees an exploratory boring, the individual must take and pass an examination relating to construction, location, and sealing of exploratory borings. A professional engineer registered under sections 326.02 to 326.15 or a certified professional geologist is not required to take the examination required in this subdivision but must be licensed to make an exploratory boring.

Subd. 3. Notification of project construction. (a) By 30 days before making an exploratory boring, an explorer must register with the commissioner of natural resources and provide a copy of the registration to the commissioner of health. The registration must include:

(1) the identity of the firm, association, or company engaged in exploratory boring; and

(2) the identification of an agent, including the agent's business address.

(b) The commissioner of natural resources may require a bond, security, or other assurance from an explorer if the commissioner of natural resources has reasonable doubts about the explorer's financial ability to comply with requirements of law relating to exploratory boring.

(c) An explorer shall annually register with the commissioner of natural resources while conducting exploratory boring.

Subd. 4. Map of borings. By ten days before beginning exploratory boring, an explorer must submit to the commissioners of health and natural resources a county road map having a scale of one-half inch equal to one mile, as prepared by the department of transportation, showing the location of each proposed exploratory boring to the nearest estimated 40 acre parcel. Exploratory boring that is proposed on the map may not be commenced later than 180 days after submission of the map, unless a new map is submitted.

Subd. 5. Access to drill sites. The commissioners of health, natural resources, and the pollution control agency, the community health board as authorized under section 145A.04, and their officers and employees shall have access to exploratory boring sites to inspect the drill holes, drilling, and sealing of the borings, and to sample ambient air and drilling waters, and to measure the radioactivity of the waste drill cuttings at the drilling site at the time of observation.

Subd. 6. Emergency notification. The explorer must promptly notify the commissioners of health, natural resources, and the pollution control agency, and the authorized agent of the commissioner of health of an occurrence during exploratory boring that has a potential for significant adverse health or environmental effects. The explorer must take reasonable action to minimize the adverse effects.

Subd. 7. Inspection of data before submission. The commissioner of health may, if necessary, inspect data before its submission under section 103I.605. The data examined by the commissioner is not public data before it is submitted under section 103I.605.

Subd. 8. Permanent and temporary sealing procedures. Exploratory borings must be temporarily or permanently sealed according to rules adopted by the commissioner.

Subd. 9. Sealing report. (a) By 30 days after permanent or temporary sealing of an exploratory boring, the explorer must submit a report to the commissioners of health and natural resources.

(b) The report must be on forms provided by the commissioner of health and include:

(1) the location of each drill hole in as large a scale as possible, which is normally prepared as part of the explorer's record;

(2) the type and thickness of overburden and rock encountered;

(3) identification of water bearing formations encountered;

(4) identification of hydrologic conditions encountered;

(5) method of sealing used;

(6) methods of construction and drilling used; and

(7) average scintillometer reading of waste drill cuttings before backfilling of the recirculation pits.

HIST: 1989 c 326 art 3 s 36; 1991 c 228 s 2; 1993 c 113 art 3 s 2



Section 103I.605 Submission of data from exploratory borings.

103I.605 Submission of data from exploratory borings.

Subdivision 1. Requirement. Data obtained from exploratory borings must be submitted by the explorer to the commissioner of natural resources as provided in this section.

Subd. 2. Mineral deposit evaluation data. (a) In applying for a permit required for activities relating to mineral deposit evaluation, which means examining an area to determine the quality and quantity of minerals, excluding exploratory boring but including obtaining a bulk sample, by excavating, trenching, constructing shafts, ramps, tunnels, pits, and producing refuse and other associated activities, but does not include activities intended, by themselves, for commercial exploitation of the ore body, the explorer must submit to the commissioner of natural resources data relevant to the proposal under consideration. The explorer may identify portions of the data that, if released, would impair the competitive position of the explorer submitting the data. Data identified must be considered to be not public data.

(b) If requested to disclose the data, the commissioner shall mail notice of the request to the explorer and determine whether release of the data would impair the competitive position of the explorer submitting the data. If the commissioner determines that release of the data would impair the competitive position of the explorer submitting the data, the commissioner may not release the data to a person other than parties to the proceedings relating to the permit under consideration. Parties to the proceedings shall maintain the confidentiality of data.

(c) Data that are classified as not public may not be released by the commissioner until 30 days after mailed notice to the explorer of the commissioner's intention to release the data. The commissioner may not release data to a person engaged in exploration, mining, milling, or related industry pertaining to minerals. If the commissioner determines to release data, the explorer may demand a contested case hearing on the commissioner's determination or may withdraw the permit application and the data may not be released.

(d) Any person aggrieved by the decision of the commissioner may appeal the decision according to chapter 14.

Subd. 3. Mine development data. In applying for a permit required for mine development, which means activities undertaken after mineral deposit evaluation for commercial exploitation of the ore body, the explorer must submit to the commissioner of natural resources data relevant to the proposal under consideration. The data is public data and persons submitting or releasing the data are not subject to civil or criminal liability for its use by others.

Subd. 4. Exploration data. (a) By 180 days after termination by the explorer of a lease or other type of exploration agreement on a property the data from the exploration must be submitted to the commissioner of natural resources. The data are public data and persons submitting or releasing the data are not subject to civil or criminal liability for its use by others.

(b) Data that will become public under paragraph (a) may be submitted, with the prior written permission of the commissioner of natural resources, before the termination. If the data are submitted earlier than the required time, the data do not become public data until 180 days after termination by the explorer of the lease or other type of exploration agreement on the property from which the data are obtained. An explorer submitting data before the time required by paragraph (a) shall provide to the commissioner of natural resources at the time the data are submitted and every 180 days after that time, in a format designated by the commissioner of natural resources, satisfactory evidence that the lease or other type of exploration agreement is in effect. If satisfactory evidence that the mineral lease or other exploration agreement is still in effect is not provided to the commissioner of natural resources for a given 180-day period by the required date, the data immediately become public data. The explorer may waive, in writing, the data privacy requirements and agree that data submitted before the time required by paragraph (a) are public data.

(c) Upon the written request of the explorer, data submitted under paragraph (a) are nonpublic data until 180 days after termination by the explorer of: (1) all other leases or other types of exploration agreements on property located within the same government section as the property on which the exploratory boring was done, and (2) all other leases or other types of exploration agreements on property located within a government section having at least one point in common along its boundary line with the government section in which the exploratory boring was done; provided that the owner of the property on which the exploration occurred consents to the data not becoming public data.

An explorer requesting that the exploration data not become public data shall provide to the commissioner of natural resources at the time the data are submitted and every 180 days after that time, in a format designated by the commissioner of natural resources: (1) satisfactory evidence that the lease or exploration agreement that provides the basis for requesting that the data remain as not public data remains in effect, and (2) satisfactory evidence that the owner of the property upon which the exploration occurred consents to the data not becoming public data.

If either of the pieces of satisfactory evidence is not provided to the commissioner of natural resources for a given 180-day period by the required date, the data immediately become public data. The explorer may waive, in writing, the data privacy requirements and agree that the submitted data are public data.

(d) Exploration data and samples submitted under paragraphs (b) and (c) become public data no later than five years after receipt of the exploration data and samples by the commissioner of natural resources even if the lease or other type of exploration agreement described in paragraphs (b) and (c) has not terminated.

Subd. 5. Designation of samples to be submitted. The commissioner of natural resources shall designate the samples to be submitted, and specify where the sample is to be delivered. If an explorer requires certain samples in their entirety, the commissioner of natural resources may waive the requirement for a one-fourth portion of the samples. Samples submitted are property of the state.

HIST: 1989 c 326 art 3 s 37; 1991 c 228 s 3; 1993 c 113 art 3 s 3



Section 103I.621 Permits for groundwater thermal exchange devices.

103I.621 Permits for groundwater thermal exchange devices.

Subdivision 1. Permit. (a) Notwithstanding any department or agency rule to the contrary, the commissioner shall issue, on request by the owner of the property and payment of the permit fee, permits for the reinjection of water by a properly constructed well into the same aquifer from which the water was drawn for the operation of a groundwater thermal exchange device.

(b) As a condition of the permit, an applicant must agree to allow inspection by the commissioner during regular working hours for department inspectors.

(c) Not more than 200 permits may be issued for small systems having maximum capacities of 20 gallons per minute or less. The small systems are subject to inspection twice a year.

(d) Not more than ten permits may be issued for larger systems having maximum capacities from 20 to 50 gallons per minute. The larger systems are subject to inspection four times a year.

(e) A person issued a permit must comply with this section for the permit to be valid.

Subd. 2. Water use requirements apply. Water use permit requirements and penalties under chapter 103F and related rules adopted and enforced by the commissioner of natural resources apply to groundwater thermal exchange permit recipients. A person who violates a provision of this section is subject to enforcement or penalties for the noncomplying activity that are available to the commissioner and the pollution control agency.

Subd. 3. Construction requirements. (a) Withdrawal and reinjection for the groundwater thermal exchange device must be accomplished by a closed system in which the waters drawn for thermal exchange do not have contact or commingle with water from other sources or with polluting material or substances. The closed system must be constructed to allow an opening for inspection by the commissioner.

(b) Wells that are part of a groundwater thermal exchange system may not serve another function, except water may be supplied to the domestic water system if:

(1) the supply is taken from the thermal exchange system ahead of the heat exchange unit; and

(2) the domestic water system is protected by an airgap or backflow prevention device as described in rules relating to plumbing enforced by the commissioner.

(c) A groundwater thermal exchange system may be used for domestic water heating only if the water heating device is an integral part of the heat exchange unit that is used for space heating and cooling.

Subd. 4. Rules. The commissioner may adopt rules to administer this section.

HIST: 1989 c 326 art 3 s 38; 1991 c 355 s 43



Section 103I.641 Vertical heat exchangers.

103I.641 Vertical heat exchangers.

Subdivision 1. Requirements. A person may not drill or construct an excavation used to install a vertical heat exchanger unless the person is a limited well/boring contractor licensed for constructing, repairing, and sealing vertical heat exchangers or a well contractor.

Subd. 2. Regulations for vertical heat exchangers. Vertical heat exchangers must be constructed, maintained, and sealed under the provisions of this chapter.

Subd. 3. Permit required. (a) A vertical heat exchanger may not be installed without first obtaining a permit for the vertical heat exchanger from the commissioner. A limited well/boring contractor licensed for constructing, repairing, and sealing vertical heat exchangers or a well contractor must apply for the permit on forms provided by the commissioner and must pay the permit fee.

(b) As a condition of the permit, the owner of the property where the vertical heat exchanger is to be installed must agree to allow inspection by the commissioner during regular working hours of department of health inspectors.

HIST: 1989 c 326 art 3 s 39; 1999 c 153 s 13,14



Section 103I.661 Mined underground space development.

103I.661 Mined underground space development.

Subdivision 1. Commissioner of natural resources review. The commissioners of natural resources and health shall review all project plans that involve dewatering of underground formations for construction and operation of mined underground space to determine the effects of the proposal on the quality and quantity of underground waters in and adjacent to the areas where the mined underground space is to be developed.

Subd. 2. Permit for water removal. A mined underground space project involving or affecting the quality and quantity of groundwater may not be developed until a water use permit for the appropriation of waters under chapter 103G has been issued by the commissioner of natural resources.

HIST: 1989 c 326 art 3 s 40



Section 103I.681 Permit for underground storage of gas or liquid.

103I.681 Permit for underground storage of gas or liquid.

Subdivision 1. Permit required. (a) The state, a person, partnership, association, private or public corporation, county, municipality, or other political subdivision of the state may not displace groundwater in consolidated or unconsolidated formations by the underground storage of a gas or liquid under pressure without an underground storage permit from the commissioner of natural resources.

(b) The state, a person, a public corporation, county, municipality, or other political subdivision of the state may not store a gas or liquid, except water, below the natural surface of the ground by using naturally occurring rock materials as a storage reservoir without an underground storage permit from the commissioner of natural resources.

Subd. 2. Application. (a) A person may apply for an underground storage permit by filing an application form with the commissioner of natural resources accompanied by the application fee and maps, plans, and specifications describing the proposed displacement of groundwater and the underground storage of gases or liquids and other data required by the commissioner.

(b) The commissioner of natural resources shall prescribe the application form to apply for an underground storage permit.

(c) The commissioner of natural resources may require an applicant to demonstrate to the commissioner that the applicant has adequately provided a method to ensure payment of any damages resulting from the operation of a gas or liquid storage reservoir.

Subd. 3. Hearing required. (a) An underground storage permit allowing displacement of groundwater may not be issued by the commissioner of natural resources without holding a public hearing on the issuance of the permit.

(b) By 20 days after receiving a complete application, the commissioner of natural resources shall set a time and location for the hearing.

Subd. 4. Notice of hearing. The hearing notice must:

(1) state the date, place, and time of the hearing;

(2) show the location of groundwater and surface water and property affected by the proposed underground storage;

(3) be published by the applicant, or by the commissioner of natural resources if the proceeding is initiated by the commissioner of natural resources, once each week for two successive weeks in a legal newspaper that is published in the county where a part or all of the affected groundwater or surface waters are located; and

(4) be mailed by the commissioner of natural resources to the county auditor and the chief executive official of an affected municipality.

Subd. 5. Procedure at hearing. (a) The hearing must be public and conducted by the commissioner of natural resources or a referee appointed by the commissioner.

(b) Affected persons must have an opportunity to be heard. Testimony must be taken under oath and the parties must have the right of cross-examination. The commissioner of natural resources shall provide a stenographer, at the expense of the applicant, to take testimony and a record of the testimony, and all proceedings at the hearing shall be taken and preserved.

(c) The commissioner of natural resources is not bound by judicial rules of evidence or of pleading and procedure.

Subd. 6. Subpoenas. The commissioner of natural resources may subpoena and compel the attendance of witnesses and the production of books and documents material to the purposes of the hearing. Disobedience of a subpoena, or refusal to be sworn, or refusal to answer as a witness, is punishable as contempt in the same manner as a contempt of the district court. The commissioner of natural resources must file a complaint of the disobedience with the district court of the county where the disobedience or refusal occurred.

Subd. 7. Required findings. An order granting a permit for the proposed storage may not be issued unless it contains and is based on a finding stating:

(1) the proposed storage will be confined to geological stratum or strata lying more than 500 feet below the surface of the soil;

(2) the proposed storage will not substantially impair or pollute groundwater or surface water; and

(3) the public convenience and necessity of a substantial portion of the gas-consuming public in the state will be served by the proposed project.

Subd. 8. Order conditions. The order granting the permit must contain conditions and restrictions that will reasonably protect:

(1) private property or an interest not appropriated;

(2) the rights of the property owners and owners of an interest in property located within the boundaries of the proposed storage area, or persons claiming under the owners, to explore for, drill for, produce or develop for the recovery of oil or gas or minerals under the property, and to drill wells on the property to develop and produce water; provided that the exploration, drilling, producing, or developing complies with orders and rules of the commissioner of natural resources that protect underground storage strata or formations against pollution and against the escape of gas; and

(3) public resources of the state that may be adversely affected by the proposed project.

Subd. 9. Publication of findings, conclusions, orders. (a) The commissioner of natural resources shall mail notice of any findings, conclusions, and orders made after the hearing to:

(1) the applicant;

(2) parties who entered an appearance at the hearing;

(3) the county auditor; and

(4) the chief executive officer of an affected municipality.

(b) The commissioner of natural resources must publish notice of findings, conclusions, and orders made after the hearing at least once each week for two successive weeks in a legal newspaper in the county where a part or all of the proposed project is located. The costs of the publication must be paid by the applicant.

Subd. 10. Appeal of commissioner's determination. An interested party may appeal the determination of the commissioner of natural resources to the court of appeals in accordance with the provisions of chapter 14.

Subd. 11. Permit fee schedule. (a) The commissioner of natural resources shall adopt a permit fee schedule under chapter 14. The schedule may provide minimum fees for various classes of permits, and additional fees, which may be imposed subsequent to the application, based on the cost of receiving, processing, analyzing, and issuing the permit, and the actual inspecting and monitoring of the activities authorized by the permit, including costs of consulting services.

(b) A fee may not be imposed on a state or federal governmental agency applying for a permit.

(c) The fee schedule may provide for the refund of a fee, in whole or in part, under circumstances prescribed by the commissioner of natural resources. Permit fees received must be deposited in the state treasury and credited to the general fund. The amount of money necessary to pay the refunds is appropriated annually from the general fund to the commissioner of natural resources.

HIST: 1989 c 326 art 3 s 41; 1990 c 597 s 47



Section 103I.685 Abandonment of underground storage project.

103I.685 Abandonment of underground storage project.

An underground storage project for which an underground storage permit is granted may not be abandoned, or a natural or artificial opening extending from the underground storage area to the ground surface be filled, sealed, or otherwise closed to inspection, except after written approval by the commissioner of natural resources and in compliance with conditions that the commissioner may impose.

HIST: 1989 c 326 art 3 s 42; 1990 c 597 s 48



Section 103I.691 Certificate of use.

103I.691 Certificate of use.

A person may not use a gas or liquid storage reservoir under an underground storage permit unless the right to use the property affected by the project has been acquired and a notice of the acquisition filed with the commissioner of natural resources. The commissioner of natural resources must issue a certificate approving use of the gas or liquid storage reservoir.

HIST: 1989 c 326 art 3 s 43; 1990 c 597 s 49



Section 103I.701 Repealed, 1993 c 206 s 25

103I.701 Repealed, 1993 c 206 s 25



Section 103I.705 Repealed, 1993 c 206 s 25

103I.705 Repealed, 1993 c 206 s 25



Section 103I.711 Impounding of equipment.

103I.711 Impounding of equipment.

Subdivision 1. Impoundment. The commissioner may apply to district court for a warrant authorizing seizure and impoundment of all drilling machines or hoists owned or used by a person. The court shall issue an impoundment order upon the commissioner's showing that a person is constructing, repairing, or sealing wells or borings or installing pumps or pumping equipment or excavating holes for installing elevator shafts without a license or registration as required under this chapter. A sheriff on receipt of the warrant must seize and impound all drilling machines and hoists owned or used by the person. A person from whom equipment is seized under this subdivision may file an action in district court for the purpose of establishing that the equipment was wrongfully seized.

Subd. 2. Release. The equipment must remain in the custody of the sheriff until the equipment is released under the order of a court or until the commissioner orders the sheriff to release the equipment.

HIST: 1989 c 326 art 3 s 46; 1991 c 355 s 50



Section 103I.715 Criminal penalties.

103I.715 Criminal penalties.

Subdivision 1. Misdemeanors. A person who violates a provision of this chapter is guilty of a misdemeanor.

Subd. 2. Gross misdemeanors. A person is guilty of a gross misdemeanor who:

(1) willfully violates a provision of this chapter or order of the commissioner;

(2) engages in the business of drilling or making wells, sealing wells, installing pumps or pumping equipment, or constructing elevator shafts without a license required by this chapter; or

(3) engages in the business of exploratory boring without an exploratory borer's license under this chapter.

Subd. 3. Prosecution and venue. A violation of this chapter shall be prosecuted by the county attorney in the county where the violation occurred or is occurring. The trial shall be held in that county.

HIST: 1989 c 326 art 3 s 47






Chapter 104 Flood Plain Management

Section 104.01 Repealed, 1990 c 391 art 10 s 4

104.01 Repealed, 1990 c 391 art 10 s 4



Section 104.02 Repealed, 1990 c 391 art 10 s 4

104.02 Repealed, 1990 c 391 art 10 s 4



Section 104.03 Repealed, 1990 c 391 art 10 s 4

104.03 Repealed, 1990 c 391 art 10 s 4



Section 104.04 Repealed, 1990 c 391 art 10 s 4

104.04 Repealed, 1990 c 391 art 10 s 4



Section 104.05 Repealed, 1990 c 391 art 10 s 4

104.05 Repealed, 1990 c 391 art 10 s 4



Section 104.06 Repealed, 1990 c 391 art 10 s 4

104.06 Repealed, 1990 c 391 art 10 s 4



Section 104.07 Repealed, 1990 c 391 art 10 s 4

104.07 Repealed, 1990 c 391 art 10 s 4



Section 104.08 Repealed, 1990 c 391 art 10 s 4

104.08 Repealed, 1990 c 391 art 10 s 4



Section 104.10 Repealed, 1990 c 391 art 10 s 4

104.10 Repealed, 1990 c 391 art 10 s 4



Section 104.11 Repealed, 1990 c 391 art 10 s 4

104.11 Repealed, 1990 c 391 art 10 s 4



Section 104.25 Repealed, 1990 c 391 art 10 s 4

104.25 Repealed, 1990 c 391 art 10 s 4



Section 104.31 Repealed, 1990 c 391 art 10 s 4

104.31 Repealed, 1990 c 391 art 10 s 4



Section 104.32 Repealed, 1990 c 391 art 10 s 4

104.32 Repealed, 1990 c 391 art 10 s 4



Section 104.33 Repealed, 1990 c 391 art 10 s 4

104.33 Repealed, 1990 c 391 art 10 s 4



Section 104.34 Repealed, 1990 c 391 art 10 s 4

104.34 Repealed, 1990 c 391 art 10 s 4



Section 104.35 Repealed, 1990 c 391 art 10 s 4

104.35 Repealed, 1990 c 391 art 10 s 4



Section 104.36 Repealed, 1990 c 391 art 10 s 4

104.36 Repealed, 1990 c 391 art 10 s 4



Section 104.37 Repealed, 1990 c 391 art 10 s 4

104.37 Repealed, 1990 c 391 art 10 s 4



Section 104.38 Repealed, 1990 c 391 art 10 s 4

104.38 Repealed, 1990 c 391 art 10 s 4



Section 104.39 Repealed, 1990 c 391 art 10 s 4

104.39 Repealed, 1990 c 391 art 10 s 4



Section 104.40 Repealed, 1990 c 391 art 10 s 4

104.40 Repealed, 1990 c 391 art 10 s 4



Section 104.42 Repealed, 1990 c 391 art 10 s 4

104.42 Repealed, 1990 c 391 art 10 s 4



Section 104.43 Repealed, 1990 c 391 art 10 s 4

104.43 Repealed, 1990 c 391 art 10 s 4



Section 104.44 Repealed, 1990 c 391 art 10 s 4

104.44 Repealed, 1990 c 391 art 10 s 4



Section 104.45 Repealed, 1990 c 391 art 10 s 4

104.45 Repealed, 1990 c 391 art 10 s 4



Section 104.46 Repealed, 1990 c 391 art 10 s 4

104.46 Repealed, 1990 c 391 art 10 s 4



Section 104.47 Repealed, 1990 c 391 art 10 s 4

104.47 Repealed, 1990 c 391 art 10 s 4



Section 104.48 Repealed, 1990 c 391 art 10 s 4

104.48 Repealed, 1990 c 391 art 10 s 4



Section 104.49 Repealed, 1990 c 391 art 10 s 4

104.49 Repealed, 1990 c 391 art 10 s 4



Section 104.50 Repealed, 1990 c 391 art 10 s 4

104.50 Repealed, 1990 c 391 art 10 s 4






Chapter 105 Division of Waters, Soils and Minerals

Section 105.01 Repealed, 1947 c 142 s 20

105.01 Repealed, 1947 c 142 s 20



Section 105.02 Repealed, 1947 c 142 s 20

105.02 Repealed, 1947 c 142 s 20



Section 105.04 Repealed, 1947 c 142 s 20

105.04 Repealed, 1947 c 142 s 20



Section 105.05 Repealed, 1947 c 142 s 20

105.05 Repealed, 1947 c 142 s 20



Section 105.06 Repealed, 1947 c 142 s 20

105.06 Repealed, 1947 c 142 s 20



Section 105.07 Repealed, 1947 c 142 s 20

105.07 Repealed, 1947 c 142 s 20



Section 105.08 Repealed, 1947 c 142 s 20

105.08 Repealed, 1947 c 142 s 20



Section 105.09 Repealed, 1947 c 142 s 20

105.09 Repealed, 1947 c 142 s 20



Section 105.10 Repealed, 1947 c 142 s 20

105.10 Repealed, 1947 c 142 s 20



Section 105.11 Repealed, 1947 c 142 s 20

105.11 Repealed, 1947 c 142 s 20



Section 105.12 Repealed, 1947 c 142 s 20

105.12 Repealed, 1947 c 142 s 20



Section 105.13 Repealed, 1947 c 143 s 67

105.13 Repealed, 1947 c 143 s 67



Section 105.14 Repealed, 1947 c 143 s 67

105.14 Repealed, 1947 c 143 s 67



Section 105.15 Repealed, 1947 c 143 s 67

105.15 Repealed, 1947 c 143 s 67



Section 105.16 Repealed, 1947 c 143 s 67

105.16 Repealed, 1947 c 143 s 67



Section 105.17 Repealed, 1947 c 143 s 67

105.17 Repealed, 1947 c 143 s 67



Section 105.18 Repealed, 1947 c 143 s 67

105.18 Repealed, 1947 c 143 s 67



Section 105.19 Repealed, 1947 c 143 s 67

105.19 Repealed, 1947 c 143 s 67



Section 105.20 Repealed, 1947 c 143 s 67

105.20 Repealed, 1947 c 143 s 67



Section 105.21 Repealed, 1947 c 143 s 67

105.21 Repealed, 1947 c 143 s 67



Section 105.22 Repealed, 1947 c 143 s 67

105.22 Repealed, 1947 c 143 s 67



Section 105.23 Repealed, 1947 c 143 s 67

105.23 Repealed, 1947 c 143 s 67



Section 105.24 Repealed, 1947 c 143 s 67

105.24 Repealed, 1947 c 143 s 67



Section 105.25 Repealed, 1947 c 143 s 67

105.25 Repealed, 1947 c 143 s 67



Section 105.26 Repealed, 1947 c 143 s 67

105.26 Repealed, 1947 c 143 s 67



Section 105.27 Repealed, 1947 c 143 s 67

105.27 Repealed, 1947 c 143 s 67



Section 105.28 Repealed, 1947 c 143 s 67

105.28 Repealed, 1947 c 143 s 67



Section 105.29 Repealed, 1947 c 143 s 67

105.29 Repealed, 1947 c 143 s 67



Section 105.30 Repealed, 1947 c 143 s 67

105.30 Repealed, 1947 c 143 s 67



Section 105.31 Repealed, 1947 c 143 s 67

105.31 Repealed, 1947 c 143 s 67



Section 105.32 Repealed, 1947 c 143 s 67

105.32 Repealed, 1947 c 143 s 67



Section 105.33 Repealed, 1947 c 143 s 67

105.33 Repealed, 1947 c 143 s 67



Section 105.34 Repealed, 1947 c 143 s 67

105.34 Repealed, 1947 c 143 s 67



Section 105.35 Repealed, 1947 c 143 s 67

105.35 Repealed, 1947 c 143 s 67



Section 105.36 Repealed, 1947 c 143 s 67

105.36 Repealed, 1947 c 143 s 67



Section 105.37 Repealed, 1990 c 391 art 10 s 4

105.37 Repealed, 1990 c 391 art 10 s 4



Section 105.38 Repealed, 1990 c 391 art 10 s 4

105.38 Repealed, 1990 c 391 art 10 s 4



Section 105.39 Repealed, 1990 c 391 art 10 s 4

105.39 Repealed, 1990 c 391 art 10 s 4



Section 105.391 Repealed, 1990 c 391 art 10 s 4

105.391 Repealed, 1990 c 391 art 10 s 4



Section 105.392 Repealed, 1990 c 391 art 10 s 4

105.392 Repealed, 1990 c 391 art 10 s 4



Section 105.40 Repealed, 1990 c 391 art 10 s 4

105.40 Repealed, 1990 c 391 art 10 s 4



Section 105.401 Expired

105.401 Expired



Section 105.403 Repealed, 1990 c 391 art 10 s 4

105.403 Repealed, 1990 c 391 art 10 s 4



Section 105.405 Repealed, 1990 c 391 art 10 s 4; Renumbered 103G.265 subd 3

105.405 Repealed, 1990 c 391 art 10 s 4; Renumbered 103G.265 subd 3



Section 105.41 Repealed, 1990 c 391 art 10 s 4; Renumbered 103G.261; 103G.271 subd 6

105.41 Repealed, 1990 c 391 art 10 s 4; Renumbered 103G.261; 103G.271 subd 6



Section 105.415 Repealed, 1990 c 391 art 10 s 4

105.415 Repealed, 1990 c 391 art 10 s 4



Section 105.416 Repealed, 1990 c 391 art 10 s 4

105.416 Repealed, 1990 c 391 art 10 s 4



Section 105.417 Repealed, 1990 c 391 art 10 s 4

105.417 Repealed, 1990 c 391 art 10 s 4



Section 105.418 Repealed, 1990 c 391 art 10 s 4

105.418 Repealed, 1990 c 391 art 10 s 4



Section 105.419 Renumbered 103G.293

105.419 Renumbered 103G.293



Section 105.42 Repealed, 1990 c 391 art 10 s 4

105.42 Repealed, 1990 c 391 art 10 s 4



Section 105.43 Repealed, 1990 c 391 art 10 s 4

105.43 Repealed, 1990 c 391 art 10 s 4



Section 105.44 Repealed, 1990 c 391 art 10 s 4

105.44 Repealed, 1990 c 391 art 10 s 4



Section 105.45 Repealed, 1990 c 391 art 10 s 4

105.45 Repealed, 1990 c 391 art 10 s 4



Section 105.46 Repealed, 1990 c 391 art 10 s 4

105.46 Repealed, 1990 c 391 art 10 s 4



Section 105.461 Repealed, 1990 c 391 art 10 s 4

105.461 Repealed, 1990 c 391 art 10 s 4



Section 105.462 Repealed, 1990 c 391 art 10 s 4

105.462 Repealed, 1990 c 391 art 10 s 4



Section 105.463 Repealed, 1990 c 391 art 10 s 4

105.463 Repealed, 1990 c 391 art 10 s 4



Section 105.47 Repealed, 1977 c 162 s 8

105.47 Repealed, 1977 c 162 s 8



Section 105.471 Repealed, 1990 c 391 art 10 s 4

105.471 Repealed, 1990 c 391 art 10 s 4



Section 105.475 Repealed, 1990 c 391 art 10 s 4

105.475 Repealed, 1990 c 391 art 10 s 4



Section 105.48 Repealed, 1990 c 391 art 10 s 4

105.48 Repealed, 1990 c 391 art 10 s 4



Section 105.482 Repealed, 1990 c 391 art 10 s 4

105.482 Repealed, 1990 c 391 art 10 s 4



Section 105.484 Repealed, 1990 c 391 art 10 s 4

105.484 Repealed, 1990 c 391 art 10 s 4



Section 105.485 Repealed, 1990 c 391 art 10 s 4

105.485 Repealed, 1990 c 391 art 10 s 4



Section 105.49 Repealed, 1990 c 391 art 10 s 4

105.49 Repealed, 1990 c 391 art 10 s 4



Section 105.50 Repealed, 1990 c 391 art 10 s 4

105.50 Repealed, 1990 c 391 art 10 s 4



Section 105.51 Repealed, 1990 c 391 art 10 s 4

105.51 Repealed, 1990 c 391 art 10 s 4



Section 105.52 Repealed, 1990 c 391 art 10 s 4

105.52 Repealed, 1990 c 391 art 10 s 4



Section 105.521 Repealed, 1990 c 391 art 10 s 4

105.521 Repealed, 1990 c 391 art 10 s 4



Section 105.53 Repealed, 1990 c 391 art 10 s 4

105.53 Repealed, 1990 c 391 art 10 s 4



Section 105.535 Repealed, 1990 c 391 art 10 s 4

105.535 Repealed, 1990 c 391 art 10 s 4



Section 105.54 Repealed, 1973 c 315 s 20

105.54 Repealed, 1973 c 315 s 20



Section 105.541 Repealed, 1990 c 391 art 10 s 4

105.541 Repealed, 1990 c 391 art 10 s 4



Section 105.55 Repealed, 1990 c 391 art 10 s 4

105.55 Repealed, 1990 c 391 art 10 s 4



Section 105.60 Repealed, 1969 c 350 s 1

105.60 Repealed, 1969 c 350 s 1



Section 105.61 Repealed, 1969 c 350 s 1

105.61 Repealed, 1969 c 350 s 1



Section 105.62 Repealed, 1969 c 350 s 1

105.62 Repealed, 1969 c 350 s 1



Section 105.63 Repealed, 1990 c 391 art 10 s 4

105.63 Repealed, 1990 c 391 art 10 s 4



Section 105.64 Repealed, 1990 c 391 art 10 s 4

105.64 Repealed, 1990 c 391 art 10 s 4



Section 105.71 Repealed, 1987 c 358 s 132

105.71 Repealed, 1987 c 358 s 132



Section 105.72 Repealed, 1990 c 391 art 10 s 4

105.72 Repealed, 1990 c 391 art 10 s 4



Section 105.73 Repealed, 1990 c 391 art 10 s 4

105.73 Repealed, 1990 c 391 art 10 s 4



Section 105.74 Repealed, 1990 c 391 art 10 s 4

105.74 Repealed, 1990 c 391 art 10 s 4



Section 105.75 Repealed, 1990 c 391 art 10 s 4

105.75 Repealed, 1990 c 391 art 10 s 4



Section 105.751 Repealed, 1990 c 391 art 10 s 4

105.751 Repealed, 1990 c 391 art 10 s 4



Section 105.76 Repealed, 1990 c 391 art 10 s 4

105.76 Repealed, 1990 c 391 art 10 s 4



Section 105.77 Repealed, 1990 c 391 art 10 s 4

105.77 Repealed, 1990 c 391 art 10 s 4



Section 105.78 Repealed, 1990 c 391 art 10 s 4

105.78 Repealed, 1990 c 391 art 10 s 4



Section 105.79 Repealed, 1990 c 391 art 10 s 4

105.79 Repealed, 1990 c 391 art 10 s 4



Section 105.81 Repealed, 1990 c 391 art 10 s 4

105.81 Repealed, 1990 c 391 art 10 s 4






Chapter 106 Drainage

Section 106.01 Repealed, 1947 c 143 s 67

106.01 Repealed, 1947 c 143 s 67



Section 106.011 Repealed, 1985 c 172 s 133

106.011 Repealed, 1985 c 172 s 133



Section 106.015 Repealed, 1985 c 172 s 133

106.015 Repealed, 1985 c 172 s 133



Section 106.02 Repealed, 1947 c 143 s 67

106.02 Repealed, 1947 c 143 s 67



Section 106.021 Repealed, 1985 c 172 s 133

106.021 Repealed, 1985 c 172 s 133



Section 106.03 Repealed, 1947 c 143 s 67

106.03 Repealed, 1947 c 143 s 67



Section 106.031 Repealed, 1985 c 172 s 133

106.031 Repealed, 1985 c 172 s 133



Section 106.04 Repealed, 1947 c 143 s 67

106.04 Repealed, 1947 c 143 s 67



Section 106.041 Repealed, 1985 c 172 s 133

106.041 Repealed, 1985 c 172 s 133



Section 106.05 Repealed, 1947 c 143 s 67

106.05 Repealed, 1947 c 143 s 67



Section 106.051 Repealed, 1985 c 172 s 133

106.051 Repealed, 1985 c 172 s 133



Section 106.06 Repealed, 1947 c 143 s 67

106.06 Repealed, 1947 c 143 s 67



Section 106.061 Repealed, 1985 c 172 s 133

106.061 Repealed, 1985 c 172 s 133



Section 106.07 Repealed, 1947 c 143 s 67

106.07 Repealed, 1947 c 143 s 67



Section 106.071 Repealed, 1985 c 172 s 133

106.071 Repealed, 1985 c 172 s 133



Section 106.08 Repealed, 1947 c 143 s 67

106.08 Repealed, 1947 c 143 s 67



Section 106.081 Repealed, 1985 c 172 s 133

106.081 Repealed, 1985 c 172 s 133



Section 106.09 Repealed, 1947 c 143 s 67

106.09 Repealed, 1947 c 143 s 67



Section 106.091 Repealed, 1985 c 172 s 133

106.091 Repealed, 1985 c 172 s 133



Section 106.10 Repealed, 1947 c 143 s 67

106.10 Repealed, 1947 c 143 s 67



Section 106.101 Repealed, 1985 c 172 s 133

106.101 Repealed, 1985 c 172 s 133



Section 106.11 Repealed, 1947 c 143 s 67

106.11 Repealed, 1947 c 143 s 67



Section 106.111 Repealed, 1985 c 172 s 133

106.111 Repealed, 1985 c 172 s 133



Section 106.12 Repealed, 1947 c 143 s 67

106.12 Repealed, 1947 c 143 s 67



Section 106.121 Repealed, 1985 c 172 s 133

106.121 Repealed, 1985 c 172 s 133



Section 106.13 Repealed, 1947 c 143 s 67

106.13 Repealed, 1947 c 143 s 67



Section 106.131 Repealed, 1985 c 172 s 133

106.131 Repealed, 1985 c 172 s 133



Section 106.14 Repealed, 1947 c 143 s 67

106.14 Repealed, 1947 c 143 s 67



Section 106.141 Repealed, 1985 c 172 s 133

106.141 Repealed, 1985 c 172 s 133



Section 106.15 Repealed, 1947 c 143 s 67

106.15 Repealed, 1947 c 143 s 67



Section 106.151 Repealed, 1985 c 172 s 133

106.151 Repealed, 1985 c 172 s 133



Section 106.16 Repealed, 1947 c 143 s 67

106.16 Repealed, 1947 c 143 s 67



Section 106.161 Repealed, 1985 c 172 s 133

106.161 Repealed, 1985 c 172 s 133



Section 106.17 Repealed, 1947 c 143 s 67

106.17 Repealed, 1947 c 143 s 67



Section 106.171 Repealed, 1985 c 172 s 133

106.171 Repealed, 1985 c 172 s 133



Section 106.18 Repealed, 1947 c 143 s 67

106.18 Repealed, 1947 c 143 s 67



Section 106.181 Repealed, 1985 c 172 s 133

106.181 Repealed, 1985 c 172 s 133



Section 106.19 Repealed, 1947 c 143 s 67

106.19 Repealed, 1947 c 143 s 67



Section 106.191 Repealed, 1985 c 172 s 133

106.191 Repealed, 1985 c 172 s 133



Section 106.20 Repealed, 1947 c 143 s 67

106.20 Repealed, 1947 c 143 s 67



Section 106.201 Repealed, 1985 c 172 s 133

106.201 Repealed, 1985 c 172 s 133



Section 106.21 Repealed, 1947 c 143 s 67

106.21 Repealed, 1947 c 143 s 67



Section 106.211 Repealed, 1985 c 172 s 133

106.211 Repealed, 1985 c 172 s 133



Section 106.22 Repealed, 1947 c 143 s 67

106.22 Repealed, 1947 c 143 s 67



Section 106.221 Repealed, 1985 c 172 s 133

106.221 Repealed, 1985 c 172 s 133



Section 106.23 Repealed, 1947 c 143 s 67

106.23 Repealed, 1947 c 143 s 67



Section 106.231 Repealed, 1985 c 172 s 133

106.231 Repealed, 1985 c 172 s 133



Section 106.24 Repealed, 1947 c 143 s 67

106.24 Repealed, 1947 c 143 s 67



Section 106.241 Repealed, 1985 c 172 s 133

106.241 Repealed, 1985 c 172 s 133



Section 106.25 Repealed, 1947 c 143 s 67

106.25 Repealed, 1947 c 143 s 67



Section 106.251 Repealed, 1985 c 172 s 133

106.251 Repealed, 1985 c 172 s 133



Section 106.26 Repealed, 1947 c 143 s 67

106.26 Repealed, 1947 c 143 s 67



Section 106.261 Repealed, 1985 c 172 s 133

106.261 Repealed, 1985 c 172 s 133



Section 106.27 Repealed, 1947 c 143 s 67

106.27 Repealed, 1947 c 143 s 67



Section 106.271 Repealed, 1985 c 172 s 133

106.271 Repealed, 1985 c 172 s 133



Section 106.28 Repealed, 1947 c 143 s 67

106.28 Repealed, 1947 c 143 s 67



Section 106.281 Repealed, 1985 c 172 s 133

106.281 Repealed, 1985 c 172 s 133



Section 106.29 Repealed, 1947 c 143 s 67

106.29 Repealed, 1947 c 143 s 67



Section 106.291 Repealed, 1985 c 172 s 133

106.291 Repealed, 1985 c 172 s 133



Section 106.30 Repealed, 1947 c 143 s 67

106.30 Repealed, 1947 c 143 s 67



Section 106.301 Repealed, 1985 c 172 s 133

106.301 Repealed, 1985 c 172 s 133



Section 106.31 Repealed, 1947 c 143 s 67

106.31 Repealed, 1947 c 143 s 67



Section 106.311 Repealed, 1985 c 172 s 133

106.311 Repealed, 1985 c 172 s 133



Section 106.32 Repealed, 1947 c 143 s 67

106.32 Repealed, 1947 c 143 s 67



Section 106.321 Repealed, 1985 c 172 s 133

106.321 Repealed, 1985 c 172 s 133



Section 106.33 Repealed, 1947 c 143 s 67

106.33 Repealed, 1947 c 143 s 67



Section 106.331 Repealed, 1985 c 172 s 133

106.331 Repealed, 1985 c 172 s 133



Section 106.34 Repealed, 1947 c 143 s 67

106.34 Repealed, 1947 c 143 s 67



Section 106.341 Repealed, 1985 c 172 s 133

106.341 Repealed, 1985 c 172 s 133



Section 106.35 Repealed, 1947 c 143 s 67

106.35 Repealed, 1947 c 143 s 67



Section 106.351 Repealed, 1985 c 172 s 133

106.351 Repealed, 1985 c 172 s 133



Section 106.36 Repealed, 1947 c 143 s 67

106.36 Repealed, 1947 c 143 s 67



Section 106.361 Repealed, 1985 c 172 s 133

106.361 Repealed, 1985 c 172 s 133



Section 106.37 Repealed, 1947 c 143 s 67

106.37 Repealed, 1947 c 143 s 67



Section 106.371 Repealed, 1985 c 172 s 133

106.371 Repealed, 1985 c 172 s 133



Section 106.38 Repealed, 1947 c 143 s 67

106.38 Repealed, 1947 c 143 s 67



Section 106.381 Repealed, 1985 c 172 s 133

106.381 Repealed, 1985 c 172 s 133



Section 106.383 Repealed, 1985 c 172 s 133

106.383 Repealed, 1985 c 172 s 133



Section 106.39 Repealed, 1947 c 143 s 67

106.39 Repealed, 1947 c 143 s 67



Section 106.391 Repealed, 1985 c 172 s 133

106.391 Repealed, 1985 c 172 s 133



Section 106.40 Repealed, 1947 c 143 s 67

106.40 Repealed, 1947 c 143 s 67



Section 106.401 Repealed, 1985 c 172 s 133

106.401 Repealed, 1985 c 172 s 133



Section 106.41 Repealed, 1947 c 143 s 67

106.41 Repealed, 1947 c 143 s 67



Section 106.411 Repealed, 1985 c 172 s 133

106.411 Repealed, 1985 c 172 s 133



Section 106.42 Repealed, 1947 c 143 s 67

106.42 Repealed, 1947 c 143 s 67



Section 106.421 Repealed, 1985 c 172 s 133

106.421 Repealed, 1985 c 172 s 133



Section 106.43 Repealed, 1947 c 143 s 67

106.43 Repealed, 1947 c 143 s 67



Section 106.431 Repealed, 1985 c 172 s 133

106.431 Repealed, 1985 c 172 s 133



Section 106.44 Repealed, 1947 c 143 s 67

106.44 Repealed, 1947 c 143 s 67



Section 106.441 Repealed, 1985 c 172 s 133

106.441 Repealed, 1985 c 172 s 133



Section 106.45 Repealed, 1947 c 143 s 67

106.45 Repealed, 1947 c 143 s 67



Section 106.451 Repealed, 1985 c 172 s 133

106.451 Repealed, 1985 c 172 s 133



Section 106.46 Repealed, 1947 c 143 s 67

106.46 Repealed, 1947 c 143 s 67



Section 106.461 Repealed, 1985 c 172 s 133

106.461 Repealed, 1985 c 172 s 133



Section 106.465 Repealed, 1985 c 172 s 133

106.465 Repealed, 1985 c 172 s 133



Section 106.47 Repealed, 1947 c 143 s 67

106.47 Repealed, 1947 c 143 s 67



Section 106.471 Repealed, 1985 c 172 s 133; 1985 c 102 s 2; 1Sp1985 c 16 art 2 s 19 subd 2

106.471 Repealed, 1985 c 172 s 133; 1985 c 102 s 2; 1Sp1985 c 16 art 2 s 19 subd 2



Section 106.48 Repealed, 1945 c 82 s 7

106.48 Repealed, 1945 c 82 s 7



Section 106.481 Repealed, 1985 c 172 s 133

106.481 Repealed, 1985 c 172 s 133



Section 106.483 Repealed, 1947 c 143 s 67

106.483 Repealed, 1947 c 143 s 67



Section 106.484 Repealed, 1947 c 143 s 67

106.484 Repealed, 1947 c 143 s 67



Section 106.485 Repealed, 1947 c 143 s 67

106.485 Repealed, 1947 c 143 s 67



Section 106.486 Repealed, 1947 c 143 s 67

106.486 Repealed, 1947 c 143 s 67



Section 106.487 Repealed, 1947 c 143 s 67

106.487 Repealed, 1947 c 143 s 67



Section 106.488 Repealed, 1947 c 143 s 67

106.488 Repealed, 1947 c 143 s 67



Section 106.49 Repealed, 1945 c 71 s 2; 1945 c 82 s 7

106.49 Repealed, 1945 c 71 s 2; 1945 c 82 s 7



Section 106.491 Repealed, 1985 c 172 s 133

106.491 Repealed, 1985 c 172 s 133



Section 106.492 Repealed, 1961 c 561 s 17

106.492 Repealed, 1961 c 561 s 17



Section 106.493 Repealed, 1961 c 561 s 17

106.493 Repealed, 1961 c 561 s 17



Section 106.495 Repealed, 1947 c 143 s 67

106.495 Repealed, 1947 c 143 s 67



Section 106.496 Repealed, 1961 c 561 s 17

106.496 Repealed, 1961 c 561 s 17



Section 106.50 Repealed, 1947 c 143 s 67

106.50 Repealed, 1947 c 143 s 67



Section 106.501 Repealed, 1985 c 172 s 133

106.501 Repealed, 1985 c 172 s 133



Section 106.51 Repealed, 1947 c 143 s 67

106.51 Repealed, 1947 c 143 s 67



Section 106.511 Repealed, 1985 c 172 s 133

106.511 Repealed, 1985 c 172 s 133



Section 106.52 Repealed, 1947 c 143 s 67

106.52 Repealed, 1947 c 143 s 67



Section 106.521 Repealed, 1985 c 172 s 133

106.521 Repealed, 1985 c 172 s 133



Section 106.53 Repealed, 1947 c 143 s 67

106.53 Repealed, 1947 c 143 s 67



Section 106.531 Repealed, 1985 c 172 s 133

106.531 Repealed, 1985 c 172 s 133



Section 106.54 Repealed, 1947 c 143 s 67

106.54 Repealed, 1947 c 143 s 67



Section 106.541 Repealed, 1985 c 172 s 133

106.541 Repealed, 1985 c 172 s 133



Section 106.55 Repealed, 1947 c 143 s 67

106.55 Repealed, 1947 c 143 s 67



Section 106.551 Repealed, 1985 c 172 s 133

106.551 Repealed, 1985 c 172 s 133



Section 106.56 Repealed, 1947 c 143 s 67

106.56 Repealed, 1947 c 143 s 67



Section 106.561 Repealed, 1985 c 172 s 133

106.561 Repealed, 1985 c 172 s 133



Section 106.57 Repealed, 1947 c 143 s 67

106.57 Repealed, 1947 c 143 s 67



Section 106.571 Repealed, 1985 c 172 s 133

106.571 Repealed, 1985 c 172 s 133



Section 106.58 Repealed, 1947 c 143 s 67

106.58 Repealed, 1947 c 143 s 67



Section 106.581 Repealed, 1985 c 172 s 133

106.581 Repealed, 1985 c 172 s 133



Section 106.59 Repealed, 1947 c 143 s 67

106.59 Repealed, 1947 c 143 s 67



Section 106.591 Repealed, 1985 c 172 s 133

106.591 Repealed, 1985 c 172 s 133



Section 106.60 Repealed, 1947 c 143 s 67

106.60 Repealed, 1947 c 143 s 67



Section 106.601 Repealed, 1985 c 172 s 133

106.601 Repealed, 1985 c 172 s 133



Section 106.61 Repealed, 1947 c 143 s 67

106.61 Repealed, 1947 c 143 s 67



Section 106.611 Repealed, 1985 c 172 s 133

106.611 Repealed, 1985 c 172 s 133



Section 106.62 Repealed, 1947 c 143 s 67

106.62 Repealed, 1947 c 143 s 67



Section 106.621 Repealed, 1985 c 172 s 133

106.621 Repealed, 1985 c 172 s 133



Section 106.63 Repealed, 1947 c 143 s 67

106.63 Repealed, 1947 c 143 s 67



Section 106.631 Repealed, 1985 c 172 s 133

106.631 Repealed, 1985 c 172 s 133



Section 106.64 Repealed, 1947 c 143 s 67

106.64 Repealed, 1947 c 143 s 67



Section 106.641 Repealed, 1985 c 172 s 133

106.641 Repealed, 1985 c 172 s 133



Section 106.65 Repealed, 1947 c 143 s 67

106.65 Repealed, 1947 c 143 s 67



Section 106.651 Repealed, 1985 c 172 s 133

106.651 Repealed, 1985 c 172 s 133



Section 106.652 Repealed, 1985 c 172 s 133

106.652 Repealed, 1985 c 172 s 133



Section 106.66 Repealed, 1947 c 143 s 67

106.66 Repealed, 1947 c 143 s 67



Section 106.661 Repealed, 1985 c 172 s 133

106.661 Repealed, 1985 c 172 s 133



Section 106.67 Repealed, 1947 c 143 s 67

106.67 Repealed, 1947 c 143 s 67



Section 106.671 Repealed, 1985 c 172 s 133

106.671 Repealed, 1985 c 172 s 133



Section 106.672 Repealed, 1985 c 172 s 133

106.672 Repealed, 1985 c 172 s 133



Section 106.673 Repealed, 1985 c 172 s 133

106.673 Repealed, 1985 c 172 s 133



Section 106.68 Repealed, 1947 c 143 s 67

106.68 Repealed, 1947 c 143 s 67



Section 106.69 Repealed, 1947 c 143 s 67

106.69 Repealed, 1947 c 143 s 67



Section 106.70 Repealed, 1947 c 143 s 67

106.70 Repealed, 1947 c 143 s 67



Section 106.71 Repealed, 1947 c 143 s 67

106.71 Repealed, 1947 c 143 s 67



Section 106.72 Repealed, 1947 c 143 s 67

106.72 Repealed, 1947 c 143 s 67



Section 106.73 Repealed, 1947 c 143 s 67

106.73 Repealed, 1947 c 143 s 67



Section 106.74 Repealed, 1947 c 143 s 67

106.74 Repealed, 1947 c 143 s 67



Section 106.75 Repealed, 1947 c 143 s 67

106.75 Repealed, 1947 c 143 s 67



Section 106.76 Repealed, 1947 c 143 s 67

106.76 Repealed, 1947 c 143 s 67



Section 106.77 Repealed, 1947 c 143 s 67

106.77 Repealed, 1947 c 143 s 67



Section 106.78 Repealed, 1947 c 143 s 67

106.78 Repealed, 1947 c 143 s 67



Section 106.79 Repealed, 1947 c 143 s 67

106.79 Repealed, 1947 c 143 s 67



Section 106.80 Repealed, 1947 c 122 s 1

106.80 Repealed, 1947 c 122 s 1



Section 106.81 Repealed, 1947 c 143 s 67

106.81 Repealed, 1947 c 143 s 67



Section 106.82 Repealed, 1947 c 143 s 67

106.82 Repealed, 1947 c 143 s 67



Section 106.83 Repealed, 1947 c 143 s 67

106.83 Repealed, 1947 c 143 s 67



Section 106.84 Repealed, 1947 c 143 s 67

106.84 Repealed, 1947 c 143 s 67



Section 106.85 Repealed, 1947 c 143 s 67

106.85 Repealed, 1947 c 143 s 67



Section 106.86 Repealed, 1947 c 143 s 67

106.86 Repealed, 1947 c 143 s 67



Section 106.87 Repealed, 1947 c 143 s 67

106.87 Repealed, 1947 c 143 s 67



Section 106.88 Repealed, 1947 c 143 s 67

106.88 Repealed, 1947 c 143 s 67



Section 106.89 Repealed, 1947 c 143 s 67

106.89 Repealed, 1947 c 143 s 67



Section 106.90 Repealed, 1947 c 143 s 67

106.90 Repealed, 1947 c 143 s 67



Section 106.91 Repealed, 1947 c 143 s 67

106.91 Repealed, 1947 c 143 s 67



Section 106.92 Repealed, 1947 c 143 s 67

106.92 Repealed, 1947 c 143 s 67



Section 106.93 Repealed, 1947 c 143 s 67

106.93 Repealed, 1947 c 143 s 67






Chapter 106A Drainage

Section 106A.005 Repealed, 1990 c 391 art 10 s 4

106A.005 Repealed, 1990 c 391 art 10 s 4



Section 106A.011 Repealed, 1990 c 391 art 10 s 4

106A.011 Repealed, 1990 c 391 art 10 s 4



Section 106A.015 Repealed, 1990 c 391 art 10 s 4

106A.015 Repealed, 1990 c 391 art 10 s 4



Section 106A.021 Repealed, 1990 c 391 art 10 s 4

106A.021 Repealed, 1990 c 391 art 10 s 4



Section 106A.025 Repealed, 1990 c 391 art 10 s 4

106A.025 Repealed, 1990 c 391 art 10 s 4



Section 106A.031 Repealed, 1990 c 391 art 10 s 4

106A.031 Repealed, 1990 c 391 art 10 s 4



Section 106A.035 Repealed, 1990 c 391 art 10 s 4

106A.035 Repealed, 1990 c 391 art 10 s 4



Section 106A.041 Repealed, 1990 c 391 art 10 s 4

106A.041 Repealed, 1990 c 391 art 10 s 4



Section 106A.043 Repealed, 1990 c 391 art 10 s 4

106A.043 Repealed, 1990 c 391 art 10 s 4



Section 106A.045 Repealed, 1990 c 391 art 10 s 4

106A.045 Repealed, 1990 c 391 art 10 s 4



Section 106A.051 Repealed, 1990 c 391 art 10 s 4

106A.051 Repealed, 1990 c 391 art 10 s 4



Section 106A.055 Repealed, 1990 c 391 art 10 s 4

106A.055 Repealed, 1990 c 391 art 10 s 4



Section 106A.061 Repealed, 1990 c 391 art 10 s 4

106A.061 Repealed, 1990 c 391 art 10 s 4



Section 106A.065 Repealed, 1990 c 391 art 10 s 4

106A.065 Repealed, 1990 c 391 art 10 s 4



Section 106A.071 Repealed, 1990 c 391 art 10 s 4

106A.071 Repealed, 1990 c 391 art 10 s 4



Section 106A.075 Repealed, 1990 c 391 art 10 s 4

106A.075 Repealed, 1990 c 391 art 10 s 4



Section 106A.081 Repealed, 1990 c 391 art 10 s 4

106A.081 Repealed, 1990 c 391 art 10 s 4



Section 106A.085 Repealed, 1990 c 391 art 10 s 4

106A.085 Repealed, 1990 c 391 art 10 s 4



Section 106A.091 Repealed, 1990 c 391 art 10 s 4

106A.091 Repealed, 1990 c 391 art 10 s 4



Section 106A.095 Repealed, 1990 c 391 art 10 s 4

106A.095 Repealed, 1990 c 391 art 10 s 4



Section 106A.097 Repealed, 1990 c 391 art 10 s 4

106A.097 Repealed, 1990 c 391 art 10 s 4



Section 106A.101 Repealed, 1990 c 391 art 10 s 4

106A.101 Repealed, 1990 c 391 art 10 s 4



Section 106A.201 Repealed, 1987 c 239 s 139

106A.201 Repealed, 1987 c 239 s 139



Section 106A.202 Repealed, 1990 c 391 art 10 s 4

106A.202 Repealed, 1990 c 391 art 10 s 4



Section 106A.205 Repealed, 1987 c 239 s 139

106A.205 Repealed, 1987 c 239 s 139



Section 106A.211 Repealed, 1987 c 239 s 139

106A.211 Repealed, 1987 c 239 s 139



Section 106A.212 Repealed, 1990 c 391 art 10 s 4

106A.212 Repealed, 1990 c 391 art 10 s 4



Section 106A.215 Repealed, 1990 c 391 art 10 s 4

106A.215 Repealed, 1990 c 391 art 10 s 4



Section 106A.221 Repealed, 1990 c 391 art 10 s 4

106A.221 Repealed, 1990 c 391 art 10 s 4



Section 106A.225 Repealed, 1990 c 391 art 10 s 4

106A.225 Repealed, 1990 c 391 art 10 s 4



Section 106A.231 Repealed, 1990 c 391 art 10 s 4

106A.231 Repealed, 1990 c 391 art 10 s 4



Section 106A.235 Repealed, 1990 c 391 art 10 s 4

106A.235 Repealed, 1990 c 391 art 10 s 4



Section 106A.238 Repealed, 1990 c 391 art 10 s 4

106A.238 Repealed, 1990 c 391 art 10 s 4



Section 106A.241 Repealed, 1990 c 391 art 10 s 4

106A.241 Repealed, 1990 c 391 art 10 s 4



Section 106A.245 Repealed, 1990 c 391 art 10 s 4

106A.245 Repealed, 1990 c 391 art 10 s 4



Section 106A.251 Repealed, 1990 c 391 art 10 s 4

106A.251 Repealed, 1990 c 391 art 10 s 4



Section 106A.255 Repealed, 1990 c 391 art 10 s 4

106A.255 Repealed, 1990 c 391 art 10 s 4



Section 106A.261 Repealed, 1990 c 391 art 10 s 4

106A.261 Repealed, 1990 c 391 art 10 s 4



Section 106A.265 Repealed, 1990 c 391 art 10 s 4

106A.265 Repealed, 1990 c 391 art 10 s 4



Section 106A.271 Repealed, 1990 c 391 art 10 s 4

106A.271 Repealed, 1990 c 391 art 10 s 4



Section 106A.275 Repealed, 1990 c 391 art 10 s 4

106A.275 Repealed, 1990 c 391 art 10 s 4



Section 106A.281 Repealed, 1990 c 391 art 10 s 4

106A.281 Repealed, 1990 c 391 art 10 s 4



Section 106A.285 Repealed, 1990 c 391 art 10 s 4

106A.285 Repealed, 1990 c 391 art 10 s 4



Section 106A.291 Repealed, 1990 c 391 art 10 s 4

106A.291 Repealed, 1990 c 391 art 10 s 4



Section 106A.295 Repealed, 1990 c 391 art 10 s 4

106A.295 Repealed, 1990 c 391 art 10 s 4



Section 106A.301 Repealed, 1990 c 391 art 10 s 4

106A.301 Repealed, 1990 c 391 art 10 s 4



Section 106A.305 Repealed, 1990 c 391 art 10 s 4

106A.305 Repealed, 1990 c 391 art 10 s 4



Section 106A.311 Repealed, 1990 c 391 art 10 s 4

106A.311 Repealed, 1990 c 391 art 10 s 4



Section 106A.315 Repealed, 1990 c 391 art 10 s 4

106A.315 Repealed, 1990 c 391 art 10 s 4



Section 106A.321 Repealed, 1990 c 391 art 10 s 4

106A.321 Repealed, 1990 c 391 art 10 s 4



Section 106A.323 Repealed, 1990 c 391 art 10 s 4

106A.323 Repealed, 1990 c 391 art 10 s 4



Section 106A.325 Repealed, 1990 c 391 art 10 s 4

106A.325 Repealed, 1990 c 391 art 10 s 4



Section 106A.331 Repealed, 1990 c 391 art 10 s 4

106A.331 Repealed, 1990 c 391 art 10 s 4



Section 106A.335 Repealed, 1990 c 391 art 10 s 4

106A.335 Repealed, 1990 c 391 art 10 s 4



Section 106A.341 Repealed, 1990 c 391 art 10 s 4

106A.341 Repealed, 1990 c 391 art 10 s 4



Section 106A.345 Repealed, 1990 c 391 art 10 s 4

106A.345 Repealed, 1990 c 391 art 10 s 4



Section 106A.351 Repealed, 1990 c 391 art 10 s 4

106A.351 Repealed, 1990 c 391 art 10 s 4



Section 106A.401 Repealed, 1990 c 391 art 10 s 4

106A.401 Repealed, 1990 c 391 art 10 s 4



Section 106A.405 Repealed, 1990 c 391 art 10 s 4

106A.405 Repealed, 1990 c 391 art 10 s 4



Section 106A.411 Repealed, 1990 c 391 art 10 s 4

106A.411 Repealed, 1990 c 391 art 10 s 4



Section 106A.501 Repealed, 1990 c 391 art 10 s 4

106A.501 Repealed, 1990 c 391 art 10 s 4



Section 106A.505 Repealed, 1990 c 391 art 10 s 4

106A.505 Repealed, 1990 c 391 art 10 s 4



Section 106A.511 Repealed, 1990 c 391 art 10 s 4

106A.511 Repealed, 1990 c 391 art 10 s 4



Section 106A.515 Repealed, 1990 c 391 art 10 s 4

106A.515 Repealed, 1990 c 391 art 10 s 4



Section 106A.521 Repealed, 1990 c 391 art 10 s 4

106A.521 Repealed, 1990 c 391 art 10 s 4



Section 106A.525 Repealed, 1990 c 391 art 10 s 4

106A.525 Repealed, 1990 c 391 art 10 s 4



Section 106A.526 Repealed, 1990 c 391 art 10 s 4

106A.526 Repealed, 1990 c 391 art 10 s 4



Section 106A.531 Repealed, 1990 c 391 art 10 s 4

106A.531 Repealed, 1990 c 391 art 10 s 4



Section 106A.535 Repealed, 1990 c 391 art 10 s 4

106A.535 Repealed, 1990 c 391 art 10 s 4



Section 106A.541 Repealed, 1990 c 391 art 10 s 4

106A.541 Repealed, 1990 c 391 art 10 s 4



Section 106A.545 Repealed, 1990 c 391 art 10 s 4

106A.545 Repealed, 1990 c 391 art 10 s 4



Section 106A.551 Repealed, 1990 c 391 art 10 s 4

106A.551 Repealed, 1990 c 391 art 10 s 4



Section 106A.555 Repealed, 1990 c 391 art 10 s 4

106A.555 Repealed, 1990 c 391 art 10 s 4



Section 106A.601 Repealed, 1990 c 391 art 10 s 4

106A.601 Repealed, 1990 c 391 art 10 s 4



Section 106A.605 Repealed, 1990 c 391 art 10 s 4

106A.605 Repealed, 1990 c 391 art 10 s 4



Section 106A.611 Repealed, 1990 c 391 art 10 s 4

106A.611 Repealed, 1990 c 391 art 10 s 4



Section 106A.615 Repealed, 1990 c 391 art 10 s 4

106A.615 Repealed, 1990 c 391 art 10 s 4



Section 106A.621 Repealed, 1990 c 391 art 10 s 4

106A.621 Repealed, 1990 c 391 art 10 s 4



Section 106A.625 Repealed, 1990 c 391 art 10 s 4

106A.625 Repealed, 1990 c 391 art 10 s 4



Section 106A.631 Repealed, 1990 c 391 art 10 s 4

106A.631 Repealed, 1990 c 391 art 10 s 4



Section 106A.635 Repealed, 1990 c 391 art 10 s 4

106A.635 Repealed, 1990 c 391 art 10 s 4



Section 106A.641 Repealed, 1990 c 391 art 10 s 4

106A.641 Repealed, 1990 c 391 art 10 s 4



Section 106A.645 Repealed, 1990 c 391 art 10 s 4

106A.645 Repealed, 1990 c 391 art 10 s 4



Section 106A.651 Repealed, 1990 c 391 art 10 s 4

106A.651 Repealed, 1990 c 391 art 10 s 4



Section 106A.655 Repealed, 1990 c 391 art 10 s 4

106A.655 Repealed, 1990 c 391 art 10 s 4



Section 106A.661 Repealed, 1990 c 391 art 10 s 4

106A.661 Repealed, 1990 c 391 art 10 s 4



Section 106A.701 Repealed, 1990 c 391 art 10 s 4

106A.701 Repealed, 1990 c 391 art 10 s 4



Section 106A.705 Repealed, 1990 c 391 art 10 s 4

106A.705 Repealed, 1990 c 391 art 10 s 4



Section 106A.711 Repealed, 1990 c 391 art 10 s 4

106A.711 Repealed, 1990 c 391 art 10 s 4



Section 106A.715 Repealed, 1990 c 391 art 10 s 4

106A.715 Repealed, 1990 c 391 art 10 s 4



Section 106A.721 Repealed, 1990 c 391 art 10 s 4

106A.721 Repealed, 1990 c 391 art 10 s 4



Section 106A.725 Repealed, 1990 c 391 art 10 s 4

106A.725 Repealed, 1990 c 391 art 10 s 4



Section 106A.728 Repealed, 1990 c 391 art 10 s 4

106A.728 Repealed, 1990 c 391 art 10 s 4



Section 106A.731 Repealed, 1990 c 391 art 10 s 4

106A.731 Repealed, 1990 c 391 art 10 s 4



Section 106A.735 Repealed, 1990 c 391 art 10 s 4

106A.735 Repealed, 1990 c 391 art 10 s 4



Section 106A.741 Repealed, 1990 c 391 art 10 s 4

106A.741 Repealed, 1990 c 391 art 10 s 4



Section 106A.745 Repealed, 1990 c 391 art 10 s 4

106A.745 Repealed, 1990 c 391 art 10 s 4



Section 106A.801 Repealed, 1990 c 391 art 10 s 4

106A.801 Repealed, 1990 c 391 art 10 s 4



Section 106A.805 Repealed, 1990 c 391 art 10 s 4

106A.805 Repealed, 1990 c 391 art 10 s 4



Section 106A.811 Repealed, 1990 c 391 art 10 s 4

106A.811 Repealed, 1990 c 391 art 10 s 4






Chapter 107 Liens, Bonds, Refunding

Section 107.01 Repealed, 1947 c 143 s 67

107.01 Repealed, 1947 c 143 s 67



Section 107.02 Repealed, 1947 c 143 s 67

107.02 Repealed, 1947 c 143 s 67



Section 107.03 Repealed, 1947 c 143 s 67

107.03 Repealed, 1947 c 143 s 67



Section 107.04 Repealed, 1947 c 143 s 67

107.04 Repealed, 1947 c 143 s 67



Section 107.05 Repealed, 1947 c 143 s 67

107.05 Repealed, 1947 c 143 s 67



Section 107.06 Repealed, 1947 c 143 s 67

107.06 Repealed, 1947 c 143 s 67



Section 107.07 Repealed, 1947 c 143 s 67

107.07 Repealed, 1947 c 143 s 67



Section 107.08 Repealed, 1947 c 143 s 67

107.08 Repealed, 1947 c 143 s 67



Section 107.09 Repealed, 1947 c 143 s 67

107.09 Repealed, 1947 c 143 s 67



Section 107.10 Repealed, 1947 c 143 s 67

107.10 Repealed, 1947 c 143 s 67



Section 107.11 Repealed, 1947 c 143 s 67

107.11 Repealed, 1947 c 143 s 67



Section 107.12 Repealed, 1947 c 143 s 67

107.12 Repealed, 1947 c 143 s 67



Section 107.13 Repealed, 1947 c 143 s 67

107.13 Repealed, 1947 c 143 s 67



Section 107.14 Repealed, 1947 c 143 s 67

107.14 Repealed, 1947 c 143 s 67



Section 107.15 Repealed, 1947 c 143 s 67

107.15 Repealed, 1947 c 143 s 67



Section 107.16 Repealed, 1947 c 143 s 67

107.16 Repealed, 1947 c 143 s 67



Section 107.17 Repealed, 1947 c 143 s 67

107.17 Repealed, 1947 c 143 s 67



Section 107.18 Repealed, 1947 c 143 s 67

107.18 Repealed, 1947 c 143 s 67



Section 107.19 Repealed, 1947 c 143 s 67

107.19 Repealed, 1947 c 143 s 67






Chapter 108 County, Judicial

Section 108.35 Repealed, 1947 c 143 s 67

108.01-108.35 Repealed, 1947 c 143 s 67






Chapter 109 Town Ditches

Section 109.37 Repealed, 1947 c 103 s 1

109.01-109.37 Repealed, 1947 c 103 s 1



Section 109.38 Repealed, 1985 c 172 s 133

109.38 Repealed, 1985 c 172 s 133






Chapter 110 Dams; Lake Water Levels

Section 110.12 Repealed, 1947 c 123 s 7

110.01-110.12 Repealed, 1947 c 123 s 7



Section 110.121 Repealed, 1973 c 702 s 26

110.121 Repealed, 1973 c 702 s 26



Section 110.122 Repealed, 1973 c 702 s 26

110.122 Repealed, 1973 c 702 s 26



Section 110.123 Repealed, 1973 c 702 s 26

110.123 Repealed, 1973 c 702 s 26



Section 110.124 Repealed, 1973 c 702 s 26

110.124 Repealed, 1973 c 702 s 26



Section 110.125 Repealed, 1973 c 702 s 26

110.125 Repealed, 1973 c 702 s 26



Section 110.126 Repealed, 1973 c 702 s 26

110.126 Repealed, 1973 c 702 s 26



Section 110.127 Local, Hennepin County

110.127 Local, Hennepin County



Section 110.13 Repealed, 1990 c 391 art 10 s 4

110.13 Repealed, 1990 c 391 art 10 s 4



Section 110.14 Repealed, 1990 c 391 art 10 s 4

110.14 Repealed, 1990 c 391 art 10 s 4



Section 110.15 Repealed, 1990 c 391 art 10 s 4

110.15 Repealed, 1990 c 391 art 10 s 4



Section 110.16 Repealed, 1990 c 391 art 10 s 4

110.16 Repealed, 1990 c 391 art 10 s 4



Section 110.17 Repealed, 1990 c 391 art 10 s 4

110.17 Repealed, 1990 c 391 art 10 s 4



Section 110.18 Repealed, 1990 c 391 art 10 s 4

110.18 Repealed, 1990 c 391 art 10 s 4



Section 110.19 Repealed, 1969 c 475 s 1

110.19 Repealed, 1969 c 475 s 1



Section 110.20 Repealed, 1969 c 475 s 1

110.20 Repealed, 1969 c 475 s 1



Section 110.21 Repealed, 1969 c 475 s 1

110.21 Repealed, 1969 c 475 s 1



Section 110.22 Repealed, 1969 c 475 s 1

110.22 Repealed, 1969 c 475 s 1



Section 110.31 Repealed, 1990 c 391 art 10 s 4

110.31 Repealed, 1990 c 391 art 10 s 4



Section 110.32 Repealed, 1990 c 391 art 10 s 4

110.32 Repealed, 1990 c 391 art 10 s 4



Section 110.33 Repealed, 1990 c 391 art 10 s 4

110.33 Repealed, 1990 c 391 art 10 s 4



Section 110.34 Repealed, 1990 c 391 art 10 s 4

110.34 Repealed, 1990 c 391 art 10 s 4



Section 110.35 Repealed, 1990 c 391 art 10 s 4

110.35 Repealed, 1990 c 391 art 10 s 4



Section 110.36 Repealed, 1990 c 391 art 10 s 4

110.36 Repealed, 1990 c 391 art 10 s 4



Section 110.37 Repealed, 1990 c 391 art 10 s 4

110.37 Repealed, 1990 c 391 art 10 s 4



Section 110.38 Repealed, 1990 c 391 art 10 s 4

110.38 Repealed, 1990 c 391 art 10 s 4



Section 110.39 Repealed, 1990 c 391 art 10 s 4

110.39 Repealed, 1990 c 391 art 10 s 4



Section 110.40 Repealed, 1990 c 391 art 10 s 4

110.40 Repealed, 1990 c 391 art 10 s 4



Section 110.41 Expired

110.41 Expired



Section 110.46 Repealed, 1990 c 391 art 10 s 4

110.46 Repealed, 1990 c 391 art 10 s 4



Section 110.47 Repealed, 1990 c 391 art 10 s 4

110.47 Repealed, 1990 c 391 art 10 s 4



Section 110.48 Repealed, 1990 c 391 art 10 s 4

110.48 Repealed, 1990 c 391 art 10 s 4



Section 110.49 Repealed, 1990 c 391 art 10 s 4

110.49 Repealed, 1990 c 391 art 10 s 4



Section 110.50 Repealed, 1990 c 391 art 10 s 4

110.50 Repealed, 1990 c 391 art 10 s 4



Section 110.51 Repealed, 1990 c 391 art 10 s 4

110.51 Repealed, 1990 c 391 art 10 s 4



Section 110.52 Repealed, 1990 c 391 art 10 s 4

110.52 Repealed, 1990 c 391 art 10 s 4



Section 110.53 Repealed, 1990 c 391 art 10 s 4

110.53 Repealed, 1990 c 391 art 10 s 4



Section 110.55 Repealed, 1990 c 391 art 10 s 5

110.55 Repealed, 1990 c 391 art 10 s 5



Section 110.56 Repealed, 1990 c 391 art 10 s 5

110.56 Repealed, 1990 c 391 art 10 s 5



Section 110.57 Repealed, 1990 c 391 art 10 s 5

110.57 Repealed, 1990 c 391 art 10 s 5



Section 110.58 Repealed, 1990 c 391 art 10 s 5

110.58 Repealed, 1990 c 391 art 10 s 5



Section 110.59 Repealed, 1990 c 391 art 10 s 5

110.59 Repealed, 1990 c 391 art 10 s 5



Section 110.60 Repealed, 1990 c 391 art 10 s 5

110.60 Repealed, 1990 c 391 art 10 s 5



Section 110.61 Repealed, 1990 c 391 art 10 s 5

110.61 Repealed, 1990 c 391 art 10 s 5



Section 110.62 Repealed, 1990 c 391 art 10 s 5

110.62 Repealed, 1990 c 391 art 10 s 5



Section 110.63 Repealed, 1990 c 391 art 10 s 5

110.63 Repealed, 1990 c 391 art 10 s 5



Section 110.64 Repealed, 1990 c 391 art 10 s 5

110.64 Repealed, 1990 c 391 art 10 s 5



Section 110.65 Repealed, 1990 c 391 art 10 s 5

110.65 Repealed, 1990 c 391 art 10 s 5



Section 110.66 Repealed, 1990 c 391 art 10 s 5

110.66 Repealed, 1990 c 391 art 10 s 5



Section 110.67 Repealed, 1990 c 391 art 10 s 5

110.67 Repealed, 1990 c 391 art 10 s 5



Section 110.68 Repealed, 1990 c 391 art 10 s 5

110.68 Repealed, 1990 c 391 art 10 s 5



Section 110.69 Repealed, 1990 c 391 art 10 s 5

110.69 Repealed, 1990 c 391 art 10 s 5



Section 110.70 Repealed, 1990 c 391 art 10 s 5

110.70 Repealed, 1990 c 391 art 10 s 5



Section 110.71 Repealed, 1990 c 391 art 10 s 4

110.71 Repealed, 1990 c 391 art 10 s 4



Section 110.72 Repealed, 1990 c 391 art 10 s 4

110.72 Repealed, 1990 c 391 art 10 s 4






Chapter 110A Rural Water User Districts

Section 110A.01 Policy statement.

110A.01 Policy statement.

Conservation of the state's water resources is a state function, and the public interest, welfare, convenience, and necessity require the creation of water user districts and the construction of systems of works, in the manner provided, for the conservation, storage, distribution, and use of water. The construction of systems of works by districts, as provided, is hereby declared to be in all respects for the welfare and benefit of the people of Minnesota.

HIST: 1978 c 744 s 1



Section 110A.02 Definitions.

110A.02 Definitions.

Subdivision 1. For the purposes of sections 110A.01 to 110A.36 the following terms have the definitions given in this section.

Subd. 2. "Water user district" or "district" means a district organized under sections 110A.01 to 110A.36, either as originally organized or as reorganized, altered, or extended.

Subd. 3. "Board" means the board of directors of a district organized under sections 110A.01 to 110A.36.

Subd. 4. "Works" and "system" include all lands, property, rights, rights of way, easements, and related franchises deemed necessary or convenient for their operation, all water rights acquired or exercised by the board in connection with works, all means of conserving, controlling, and distributing water, including, but not limited to outlets, treatment plants, pumps, lift stations, service connections, mains, valves, hydrants, wells, reservoirs, tanks and other appurtenances of public water systems. A work or system may be used for domestic, commercial, industrial and stock watering purposes only and shall not be used for irrigation purposes.

Subd. 5. "Project" means any one of the works defined, or any combination of works which are physically connected or jointly managed and operated as a single unit.

Subd. 6. "City" means any home rule charter, statutory or other city, however organized.

Subd. 7. "Court" means district court in the judicial district where the largest number of petitioners resides.

HIST: 1978 c 744 s 2



Section 110A.03 Water user district; organization.

110A.03 Water user district; organization.

A water user district may be created and organized as provided in sections 110A.01 to 110A.36, and may sue and be sued in its corporate name. The procedure provided by sections 110A.01 to 110A.36 is alternative to that provided by other law. A district may not be organized in Anoka, Carver, Dakota, Hennepin, Ramsey, Scott or Washington counties.

HIST: 1978 c 744 s 3



Section 110A.04 Petition for organization.

110A.04 Petition for organization.

A water user district may be organized under the provisions of sections 110A.01 to 110A.36 after filing in the court a petition in compliance with the requirements set forth, and the approval of the petition by the court. The petition shall state that it is the intent and purpose of the petitioners to create a district under the provisions of sections 110A.01 to 110A.36, subject to approval by the court. The petition shall contain:

(1) The name of the proposed district;

(2) The object and purpose of the system proposed to be constructed or acquired, together with a general description of the nature, location, and method of operation of the proposed works;

(3) A description of the land constituting the proposed district and its boundaries, and the names of any cities or towns included partly or wholly within the boundaries;

(4) The location of the principal place of business of the proposed district;

(5) A statement that the proposed district shall not have the power to levy taxes or assessments;

(6) The number of members of the board of directors of the proposed district, which shall be not less than five nor more than 13, a statement as to whether the directors shall be elected at large or shall be apportioned to election divisions, the names and addresses of the members who shall serve until their successors are elected and qualified as provided in sections 110A.01 to 110A.36, and if election divisions are provided for, the respective divisions which the directors are to represent. The persons named in the petition as directors shall be owners of land within the district. If election divisions are provided for, they shall be owners of land within the divisions they are to represent.

HIST: 1978 c 744 s 4



Section 110A.05 Lands included.

110A.05 Lands included.

The lands proposed to be included within the district need not consist of contiguous parcels. A district may to the extent authorized by resolution of the governing body of the city consist of land within the limits of a city and may consist of land within the limits of any town or county, located outside the metropolitan area, as defined by section 473.121, subdivision 2.

HIST: 1978 c 744 s 5



Section 110A.06 Organization of district within territorial boundaries of another district.

110A.06 Organization of district within territorial boundaries of another district.

A district may to the extent authorized by the existing district be organized within, or partly within, the territorial boundaries of another district organized under this or other law, so long as the works or systems, their operation, the exercise of powers and the assumptions of duties and responsibilities, of one district, do not nullify, conflict with, or materially affect those of another preexisting district. A new district may not be organized within the boundaries of a preexisting district if the preexisting district disapproves within 30 days after mailing of notice pursuant to section 110A.13.

HIST: 1978 c 744 s 6



Section 110A.07 Directors; election.

110A.07 Directors; election.

Directors may be elected either at large, or from election divisions. If the petition states that the directors shall be elected from election divisions, the petition shall describe the boundaries of the divisions, which may be drawn either with or without regard to the limits of any city or town included within the district boundaries. So far as practicable, each district shall include the same number of parties to contracts with the district for purchase of water.

HIST: 1978 c 744 s 7



Section 110A.08 Grouping of directors elected at large; term of office.

110A.08 Grouping of directors elected at large; term of office.

Directors shall be elected within 60 days after the petition is approved by the court and filed with the secretary of state. The directors named in the petition shall hold office until the election. So far as possible, an equal number of those elected shall serve one, two and three years.

HIST: 1978 c 744 s 8



Section 110A.09 Petition; signatures.

110A.09 Petition; signatures.

The petition must be signed by 50 percent of the landowners, except the holders of easements for electric or telephone transmission and distribution lines, within the area outside the limits of any city constituting the proposed district. If the proposed district includes any area within a city, the petition must be accompanied by a resolution of the governing body of the city requesting a specific area within the city be included within the proposed district. On each petition, set opposite the signature of each petitioner, shall be stated the petitioner's name and post office address and the location of land of which the petitioner is the owner.

HIST: 1978 c 744 s 9; 1986 c 444



Section 110A.10 Instruments constituting petition.

110A.10 Instruments constituting petition.

The petition may contain any number of separate instruments, and to each sheet for petitioners' signatures shall be attached a full and correct copy of the petition. Every sheet of every petition containing signatures shall have below the signatures an affidavit by the circulator in substantially the following form:

State of Minnesota,

County of ...............

..............., being first duly sworn, deposes, that the affiant is the circulator of the foregoing petition containing ........ signatures; that each person whose name appears on the petition sheet personally signed the petition in the presence of affiant; that the affiant believes that each signer is an owner of the land described opposite the signer's signature, to be included within the proposed district, residing at the address written opposite the signer's name, and that affiant stated to every petitioner the legal effect and nature of the petition before each signed.

.................... Circulator.

HIST: 1978 c 744 s 10; 1986 c 444



Section 110A.11 Maps, plans and estimates.

110A.11 Maps, plans and estimates.

The petition shall be accompanied by the resolutions required by section 110A.05, maps showing the location of land within the proposed district and the proposed system of works, and by other maps, plans, and estimates as necessary to describe fully the proposed system.

HIST: 1978 c 744 s 11



Section 110A.12 Examination of petition.

110A.12 Examination of petition.

Upon receipt of the petition, the court shall determine whether it complies with the requirements of sections 110A.01 to 110A.36 and dismiss the petition if the requirements are not complied with. The petitioners may present a new petition covering the same matter, or the same petition with additional signatures if additional signatures are necessary.

HIST: 1978 c 744 s 12



Section 110A.13 Publication of petition.

110A.13 Publication of petition.

Subdivision 1. The petition and a map of the proposed district shall be published in each county in which lands within the proposed district lie, in a newspaper of general circulation published in the county, once each week for at least two successive weeks before the time the petition is filed with the court together with a list of names of the petitioners within the county and their addresses.

Subd. 2. Prior to being filed with the court, the petition and a map of the proposed district shall be sent by certified mail to each city with a population of 20,000 or less if the proposed district comes within one-half mile of the city's boundary, each city with a population of greater than 20,000 if the proposed district comes within one mile of the city's boundary and to each existing district organized under Laws 1978, chapter 744 or Minnesota Statutes, chapter 116A if the new district boundary comes within one mile of an existing system's boundary.

HIST: 1978 c 744 s 13



Section 110A.14 Protest against organization.

110A.14 Protest against organization.

Any owner of land within the proposed district may file with the court a protest against the qualifications of any signer of the petition, and the court shall consider and determine the validity of protests.

HIST: 1978 c 744 s 14



Section 110A.15 Investigation of proposed district and works.

110A.15 Investigation of proposed district and works.

If the court determines that the petitioners have complied with the requirements of sections 110A.01 to 110A.36, it shall make an immediate investigation of the proposed district and of its proposed works, systems, or plans and of the engineering and economic feasibility of the project. The court, in its discretion, may make an estimate of the cost of the investigation and require the petitioners to defray part or all of the estimated cost before proceeding with the investigation.

HIST: 1978 c 744 s 15



Section 110A.16 Feasibility; recording; establishment.

110A.16 Feasibility; recording; establishment.

The court, within 90 days from the receipt of the petition, or within 90 days from the time funds are available to defray the cost of the investigation, shall declare that the proposed project is or is not feasible, will conform to public health and conform to public convenience and welfare. If the project is not feasible, the court shall dismiss the petition. If the court deems the project feasible and conforming to public convenience and welfare, it shall immediately execute a certificate setting forth a copy of the petition declaring that the petition is approved, and file it in the office of the secretary of state and a copy of it, certified by the secretary of state, in the office of the county auditor of each county in which any of the lands in the district are located. Thereupon, the district, under its designated name, shall be a body politic and corporate under the provisions of sections 110A.01 to 110A.36 and a public corporation of the state.

HIST: 1978 c 744 s 16



Section 110A.17 Directors; qualification; meeting.

110A.17 Directors; qualification; meeting.

Upon the filing of the certificate in the office of the secretary of state and a certified copy in the office of each county auditor, the members of the board of directors named in the petition shall immediately qualify and assume the duties of their office. Failure or refusal to qualify within a period of 15 days thereafter shall be deemed to create a vacancy which shall be filled as provided by sections 110A.01 to 110A.36. The first meeting of the board of directors shall be called by the director first named in the petition.

HIST: 1978 c 744 s 17



Section 110A.18 Additional territory.

110A.18 Additional territory.

The procedure for extending a water user district by including additional territory shall be as provided by sections 110A.19 to 110A.22.

HIST: 1978 c 744 s 18



Section 110A.19 Petition to include additional territory.

110A.19 Petition to include additional territory.

A water user district may be extended by including additional territory by filing with the court a petition signed by at least 50 percent of the landowners except the holders of easements for electric or telephone transmission and distribution lines, in any area outside the limits of a city to be included, a copy of a resolution of the governing body of a city requesting a specific area within the city be included within the expanded district, and a resolution of the board of directors of the district approving the expansion of the district, upon compliance with the requirements hereinafter set forth. The petition shall contain a description of the lands to be included.

HIST: 1978 c 744 s 19



Section 110A.20 Maps; plans; estimates.

110A.20 Maps; plans; estimates.

The petition shall be accompanied by maps showing the location of the lands to be included, the proposed system of works and other plans and estimates as necessary to fully describe the project.

HIST: 1978 c 744 s 20



Section 110A.21 Publication; protests.

110A.21 Publication; protests.

Subdivision 1. The petition shall be published in each county in which the lands to be included lie, in a newspaper of general circulation published in the county, once each week for at least two successive weeks before the time the petition is filed with the court together with the list of names of the petitioners and their addresses and land owned. Any owner of land within the area to be included, who did not sign the petition may file a written protest with the court as provided in section 110A.14.

Subd. 2. Prior to being filed with the court, a map of the proposed district shall be sent by certified mail to each city with a population of 20,000 or less if the proposed district comes within one-half mile of the city's boundary, each city with a population greater than 20,000 if the proposed district comes within one mile of the city's boundary and to each existing district organized under Laws 1978, chapter 744 or Minnesota Statutes, chapter 116A if the new proposed district boundary comes within two miles of the existing system's boundary.

HIST: 1978 c 744 s 21



Section 110A.22 Approval of extension.

110A.22 Approval of extension.

Upon receipt of the petition the court shall act upon the petition in the same manner as required upon an original petition to create a district, as set forth in sections 110A.12 to 110A.17.

Upon the approval of the petition and project, and the issuance and filing of the certificate of approval in the office of the secretary of state and filing a copy in the office of the county auditor of each county in which any lands in which the district is located, the included areas shall be part of the district.

HIST: 1978 c 744 s 22



Section 110A.23 Members; election; terms.

110A.23 Members; election; terms.

After the election of the board of directors members of the board to succeed those elected in the initial election provided for in section 110A.08, respectively, and to fill unexpired terms, shall be nominated and elected and shall take office in the following manner. One year from the date of the initial election an election shall be held to elect directors to succeed those whose terms are about to expire. The term of each director thus elected shall commence two weeks after the director's election and continue for three years and until a successor is elected and qualified. Election of directors shall be conducted as provided by section 110A.24.

HIST: 1978 c 744 s 23; 1986 c 444



Section 110A.24 Elections; place.

110A.24 Elections; place.

Subdivision 1. The board of directors of the district shall fix the hour and place, within the boundaries of the district, of each election and shall preside. If the district is divided into election divisions, the board in its discretion may fix a place of election within each election division, and the directors who represent that division shall preside.

Subd. 2. Every person or corporation which is a party to a contract with the district for the purchase of water to be furnished by the district, may cast one vote at each election for each director to be elected. In case election divisions are provided for, each person or corporation entitled to vote by reason of being a party to a contract shall select the division in which the person or corporation shall vote, which selection shall be made under rules established by the board of directors.

Subd. 3. The board shall at least 20 days prior to the date of election, mail to each person or corporation entitled to vote, at the person's or corporation's last known place of residence or business, a notice stating the time, place, and purpose of the election or, in the alternative, publish in each county in which lands within the district lie, in a newspaper of general circulation in the county, once each week for at least two successive weeks before the time of election, a notice that the election will be held giving the purpose, time and place.

Subd. 4. At the hour and place of the election, the presiding directors shall call the roll of those entitled to vote, and the number of votes to which each is entitled. They shall make a record of the qualified voters present and prescribe the manner of casting ballots and canvassing votes. If election divisions are provided for, but the election is held at one place within the district instead of being held in each division, the board shall call the roll for each division and conduct the election for each division separately. All costs incident to the election of directors shall be paid by the district.

Subd. 5. The candidate for director required to fill an existing vacancy or to succeed an outgoing director who receives the highest number of votes cast shall be declared elected.

HIST: 1978 c 744 s 24; 1986 c 444



Section 110A.25 Directors.

110A.25 Directors.

Subdivision 1. No person shall be qualified to hold office as a member of the board of directors of any district unless that person is a party to a contract to purchase water from the district.

Subd. 2. Vacancies on the board by reason of death, disability, failure to hold land in the district, or in the election division if election divisions are provided for, or otherwise shall be filled by the board of directors. The members elected to fill vacancies shall serve until members to fill out the remainder of the terms may be elected at the next succeeding district election.

Subd. 3. Members of the board of directors shall be paid their actual expenses while engaged in performing the duties of their office or otherwise engaged upon the business of the district. In addition they shall receive as compensation for services at rates determined by qualified voters at an annual meeting.

HIST: 1978 c 744 s 25; 1986 c 444



Section 110A.26 Officers.

110A.26 Officers.

Subdivision 1. The board of directors shall elect the officers of the district who shall be a president, a vice-president, a secretary and a treasurer. The board shall appoint an executive committee and other officers, agents, and employees as necessary to transact the business of the district. The president, vice-president and treasurer shall be elected from the membership of the board of directors.

Subd. 2. The treasurer shall furnish and maintain a corporate surety bond in an amount sufficient to cover all moneys coming into the treasurer's possession or control, which shall be satisfactory in form and with sureties approved by the board. The bond, as approved, shall be filed with the secretary of state, and copies filed with the auditors of counties within the district and the premium upon the bond paid by the district.

HIST: 1978 c 744 s 26; 1986 c 444



Section 110A.27 Board of directors.

110A.27 Board of directors.

Subdivision 1. The corporate powers of the district shall be exercised by the board of directors of the district.

Subd. 2. The board of directors may adopt rules and regulations or bylaws, consistent with sections 110A.01 to 110A.36, for the conduct of the business and affairs of the district. The board of directors shall cause to be kept accurate minutes of their meetings and accurate records and books of account, conforming to approved methods of bookkeeping, clearly setting out and reflecting the entire operation, management, and business of the district. The books and records shall be kept at the principal place of business of the district and at reasonable business hours always open to public inspection.

HIST: 1978 c 744 s 27



Section 110A.28 Powers.

110A.28 Powers.

Subdivision 1. The district shall have all the usual powers of a public corporation, and may acquire by purchase, gift, or other lawful means and hold real or personal property reasonably necessary for the conduct of its business, or lease property for its proper purposes, and sell, lease, or otherwise dispose of property when not needed.

Subd. 2. The district may own, construct, reconstruct, improve, purchase, lease, receive by gift, or otherwise acquire, hold, extend, manage, use, or operate any works, as defined in sections 110A.01 to 110A.36, and any and every kind of property, personal or real, necessary, useful, or incident to their acquisition, extension, management, use, and operation, and may sell, mortgage, alienate, or otherwise dispose of works under the terms and conditions provided in sections 110A.01 to 110A.36.

Subd. 3. A district may enter into any contract, lease, agreement, or arrangement with a state, county, city, town, district, governmental or public corporation or association, or with a person, firm, or corporation, public or private, or with the government of the United States, or with any officer, department, bureau, or agency thereof, or with any corporation organized under federal law to exercise the powers set forth in this section, or for the sale, leasing, or otherwise furnishing or establishing of water rights, water supply, conveyance and distribution of water, water service, or water storage, for domestic, industrial, municipal, or stock watering purposes, or for the financing or payment of the cost and expenses incident to the construction, acquisition, or operation of works, or incident to any obligation or liability entered into or incurred by the district.

Subd. 4. A district may exercise any of the powers enumerated in this section either within or beyond or partly within and partly beyond the boundaries of the district and of the state, unless prohibited by the law of the area or state concerned or of the United States of America.

Subd. 5. A district may appropriate the waters of the state in the same manner as other persons under the laws of this state. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, interfere with, injure, or otherwise damage or affect existing water rights, other than through the purchase of the rights or through condemnation proceedings. No district, corporation, association, or individual holding a water right for lands located either within or outside the boundaries of a district shall be in any way affected by the operations of the district other than by reason of a contract voluntarily entered into by the organization or individual with the district, or by reason of the exercise by the district of the power of eminent domain.

Subd. 6. A district may exercise the power of eminent domain pursuant to chapter 117, after declaring by resolution the necessity for and purpose of the taking of property and the extent of the taking.

Subd. 7. The district shall have no power of taxation, or of levying assessments for special benefits. No governmental authority shall have power to levy or collect taxes or assessments for the purpose of paying, in whole or in part, any indebtedness or obligation of or incurred by the district or upon which the district may be or become in any manner liable. Nor shall any privately owned property within or outside a district, or the owner thereof, nor any city, town, county, or other political subdivision or public or private corporation or association or its property, be directly or indirectly liable for any district indebtedness or obligation beyond the liability to perform an express contract between the owner or public or private organization and the district.

Subd. 8. No person, city, town, county, or other governmental subdivision, or other public or private corporation or association shall be liable for the payment of any rent or charge for water storage, water supply, or for any of the costs of operation of a district, unless a contract has been entered into between the person or public or private organization and the district furnishing water storage or water supply. All capital and operating expenses shall be borne by the users in proportion to their use of water supplied by the district.

Subd. 9. A district organized under sections 110A.01 to 110A.36 may exercise any power conferred by sections 110A.01 to 110A.36 to obtain grants or loans or both from any federal agency pursuant to acts of Congress, and may accept from private owners or other sources, gifts, deeds or instruments of trust or title relating to land, water rights and any other form of property.

Subd. 10. A district may purchase and acquire lands, water rights, rights of way, and real and personal properties of every nature in cooperation with the United States under conditions as may to the board seem advisable, and to convey them under the conditions, terms and restrictions approved by the directors and the federal government or any of its agencies and to pay the purchase price and any and all construction costs or other necessary expenses and costs in connection with any works contemplated by sections 110A.01 to 110A.36 either from its own funds or cooperatively with the federal government.

Subd. 11. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, provide service to actual or potential residential, commercial, industrial or publicly-owned land uses within one-half mile of the limits of a city of up to 20,000 persons without approval by the city council. Approval shall not be required prior to serving class 2a lands as defined in section 273.13.

Subd. 12. A district shall not, in the exercise of the powers conferred by sections 110A.01 to 110A.36, provide service to actual or potential residential, commercial, industrial or publicly-owned land uses within one mile of the limits of a city of more than 20,000 persons without approval by the city council. Approval shall not be required prior to serving class 2a lands as defined in section 273.13.

HIST: 1978 c 744 s 28; 1Sp1985 c 14 art 4 s 11,12



Section 110A.29 Contracts.

110A.29 Contracts.

Subdivision 1. Before a district shall enter into a contract for the construction, alteration, extension, or improvement of works, or any part or section thereof, or a building for the use of the district, or for the purchase of materials, machinery, or apparatus, the district shall cause estimates of the cost to be made by a competent engineer or engineers, and if the estimated cost exceeds $10,000 no contract shall be entered into for a price, cost or consideration exceeding the estimate nor without advertising for sealed bids.

Subd. 2. Prior to advertisement, plans and specifications for the proposed construction work or materials shall be prepared and filed at the principal office or place of business of the district. The advertisement shall designate the nature of construction work proposed to be done or materials proposed to be purchased. The board shall supervise bid lettings by water user districts.

HIST: 1978 c 744 s 29



Section 110A.30 Debt.

110A.30 Debt.

The district may borrow money and incur indebtedness by issuing its obligations or entering into contracts for any lawful corporate purpose; provided that all such obligations and contracts, whether express or implied, shall be payable solely:

(1) From revenues, income, receipts and profits derived by the district from its operation and management of systems;

(2) From the proceeds of warrants, notes, revenue bonds, debentures, or other evidences of indebtedness issued and sold by the district which are payable solely from such revenues, income, receipts and profits; or

(3) From federal or state grant gifts or other moneys received by the district which are available therefor.

The district may by resolution pledge any such source to the payment of such obligations and contracts and the interest coming due thereon. Any resolution may specify the particular revenues that are pledged and the terms and conditions to be performed by the district and the rights of the holders of district obligations, and may provide for priorities of liens in any revenues as between the holders of district obligations issued at different times or under different resolutions. The district may provide for the refunding of any district obligation through the issuance of other district obligations, entitled to rights and priorities similar in all respects to those held by the obligations that are refunded. All such obligations and refunding obligations shall be issued in accordance with the provisions of chapter 475, except that such obligations may be sold by negotiation.

HIST: 1978 c 744 s 30



Section 110A.31 Service charges.

110A.31 Service charges.

Subdivision 1. The directors of the district are authorized to agree with the holders of district obligations as to the maximum or minimum amounts which the district shall charge and collect for water sold by the district.

Subd. 2. The directors of the district are authorized to fix and establish the prices, rates and charges at which any and all services, products, resources and facilities made available under the provisions of sections 110A.01 to 110A.36 shall be sold and disposed of; to enter into any and all contracts and agreements, and to do any and all things which in its judgment are necessary, convenient or expedient for the accomplishment of any and all the purposes and objectives of sections 110A.01 to 110A.36, under the general regulations and upon the terms, limitations and conditions it shall prescribe; and the directors shall enter into contracts and fix and establish prices, rates and charges so as to provide at all times funds which will be sufficient to pay all costs of operation and maintenance of any and all of the works and systems authorized by sections 110A.01 to 110A.36, together with necessary repairs thereto, and which will provide at all times sufficient funds to meet and pay the principal and interest of all obligations and other evidences of indebtedness of the district when due. Nothing in sections 110A.01 to 110A.36 shall authorize any change, alteration or revision of rates, prices or charges established by any contract entered into under authority of sections 110A.01 to 110A.36 except as provided by the contract.

Subd. 3. Every contract made by the board for the sale, conveyance and distribution of water, use of water, water storage, or other service, or for the sale of any property or facilities, shall provide that in the event of any failure or default in the payment of any money specified in the contract to be paid to the board, the board may, upon notice as shall be prescribed in the contract, terminate the contract and all obligations thereunder. The act of the board in ceasing on a default to furnish or deliver water, use of water, or water storage, under a contract shall not deprive the board of, or limit any remedy provided by the contract or by law for the recovery of money due or which may become due under the contract.

HIST: 1978 c 744 s 31



Section 110A.32 Disbursements; fiscal year; audits.

110A.32 Disbursements; fiscal year; audits.

Subdivision 1. Money of the district shall be paid only upon approval of the board of directors and by warrant or other instrument in writing signed by the president and by the treasurer of the district. In case of the death, absence or other disqualification of the president, the vice-president shall sign warrants or other instruments.

Subd. 2. The fiscal year of the district shall coincide with the calendar year. The board of directors, at the close of each year's business, shall cause an audit of the books, records and financial affairs of the district to be made by an experienced public accountant, copies of a written report of which audit, certified to by the auditors, shall be placed and kept on file at the principal place of business of the district and shall be filed with the secretary of state.

HIST: 1978 c 744 s 32



Section 110A.33 Works; ownership; sale.

110A.33 Works; ownership; sale.

Subdivision 1. No water supply works, owned by the district shall be sold, alienated, or mortgaged by the district, except under the circumstances described by this section.

Subd. 2. If in the judgment of the board of directors it is for the best interest of the district to sell any portion of the district works not needed for the performance of any outstanding contract, and not mortgaged or pledged as provided for in subdivision 3, the board shall pass a resolution to that effect. The board shall call a special election at which the question of selling the portion of the works shall be submitted to the electors of the district qualified to vote for district directors. The board shall mail to each qualified elector, at the last known place of residence or place of business of the elector, a notice stating the time, place, and purpose of the election, and so far as practicable shall conduct the election in all other respects as provided in section 110A.24. If a majority of all qualified electors of the district vote "yes," the board may sell the portion of the works.

Subd. 3. If, in order to borrow money from the federal government or from any of its agencies, or from the state, it is necessary that the district mortgage or otherwise pledge any or all of its property to secure the payment of loans made to it, the district may mortgage or pledge property and assets for the purpose. Nothing in this section shall prevent the district from assigning, pledging, or otherwise legally committing its revenues, incomes, receipts, or profits to secure the payment of indebtedness to the federal government or any agency thereof, or the state. The state shall never pledge its credit or funds, or any part thereof, for the payment or settlement of any indebtedness or obligation whatsoever of any district created under the provisions of sections 110A.01 to 110A.36. Nothing in sections 110A.01 to 110A.36 authorizes any agency of the state to make loans to a district, unless the agency is otherwise authorized by law.

HIST: 1978 c 744 s 33; 1986 c 444



Section 110A.34 Foreclosure.

110A.34 Foreclosure.

If any district created under sections 110A.01 to 110A.36 shall execute and deliver a mortgage or trust deed to secure the payment of any money borrowed by it for the purposes herein authorized, it may be provided in the mortgage or trust deed that it may be foreclosed upon default and a receiver may be appointed with the authority provided in the mortgage or trust deed.

HIST: 1978 c 744 s 34



Section 110A.35 Dissolution.

110A.35 Dissolution.

Subdivision 1. Any district may be dissolved by authorization of a majority vote of the electors, qualified to vote for district directors, voting thereon at a special election called by the board of directors for that purpose, notice of which shall be mailed to each qualified elector at least 20 days prior to the date of the election and the procedure for which shall conform as nearly as may be to the procedure provided in section 110A.24, for the election of directors. The district shall discharge its obligations before dissolution. The board may liquidate noncash assets prior to dissolution.

Subd. 2. Dissolution shall be completed upon resolution of the board of directors canvassing the vote and declaring that a majority of the qualified electors voting thereon have voted in favor of dissolution. A verified copy of the resolution shall be filed in the office of the secretary of state and with the auditors of counties within the district.

Subd. 3. In case of dissolution all applications for appropriation of water shall be canceled and all rights of the district in applications shall end.

HIST: 1978 c 744 s 35



Section 110A.36 Appeals.

110A.36 Appeals.

Any party aggrieved by a final order issued pursuant to section 110A.12 which approves or dismisses a petition or which refuses or establishes a project or a district, may appeal as in other civil cases. The appeal shall be made and perfected within 30 days after the filing of the order.

HIST: 1978 c 744 s 36; 1983 c 247 s 46






Chapter 110B Comprehensive Local Water Management Act

Section 110B.01 Repealed, 1990 c 391 art 10 s 4

110B.01 Repealed, 1990 c 391 art 10 s 4



Section 110B.02 Repealed, 1990 c 391 art 10 s 4

110B.02 Repealed, 1990 c 391 art 10 s 4



Section 110B.04 Repealed, 1990 c 391 art 10 s 4

110B.04 Repealed, 1990 c 391 art 10 s 4



Section 110B.08 Repealed, 1990 c 391 art 10 s 4

110B.08 Repealed, 1990 c 391 art 10 s 4



Section 110B.10 Repealed, 1990 c 391 art 10 s 4

110B.10 Repealed, 1990 c 391 art 10 s 4



Section 110B.12 Repealed, 1990 c 391 art 10 s 4

110B.12 Repealed, 1990 c 391 art 10 s 4



Section 110B.15 Repealed, 1990 c 391 art 10 s 4

110B.15 Repealed, 1990 c 391 art 10 s 4



Section 110B.20 Repealed, 1990 c 391 art 10 s 4

110B.20 Repealed, 1990 c 391 art 10 s 4



Section 110B.22 Repealed, 1990 c 391 art 10 s 4

110B.22 Repealed, 1990 c 391 art 10 s 4



Section 110B.25 Repealed, 1990 c 391 art 10 s 4

110B.25 Repealed, 1990 c 391 art 10 s 4



Section 110B.28 Repealed, 1990 c 391 art 10 s 4; Renumbered 103B.351

110B.28 Repealed, 1990 c 391 art 10 s 4; Renumbered 103B.351



Section 110B.30 Repealed, 1990 c 391 art 10 s 4; Renumbered 103B.355

110B.30 Repealed, 1990 c 391 art 10 s 4; Renumbered 103B.355



Section 110B.35 Repealed, 1990 c 391 art 10 s 4

110B.35 Repealed, 1990 c 391 art 10 s 4






Chapter 111 Conservancy

Section 111.01 Repealed, 1987 c 239 s 139

111.01 Repealed, 1987 c 239 s 139



Section 111.02 Repealed, 1987 c 239 s 139

111.02 Repealed, 1987 c 239 s 139



Section 111.03 Repealed, 1987 c 239 s 139

111.03 Repealed, 1987 c 239 s 139



Section 111.04 Repealed, 1987 c 239 s 139

111.04 Repealed, 1987 c 239 s 139



Section 111.05 Repealed, 1987 c 239 s 139

111.05 Repealed, 1987 c 239 s 139



Section 111.06 Repealed, 1987 c 239 s 139

111.06 Repealed, 1987 c 239 s 139



Section 111.07 Repealed, 1987 c 239 s 139

111.07 Repealed, 1987 c 239 s 139



Section 111.08 Repealed, 1987 c 239 s 139

111.08 Repealed, 1987 c 239 s 139



Section 111.09 Repealed, 1987 c 239 s 139

111.09 Repealed, 1987 c 239 s 139



Section 111.10 Repealed, 1987 c 239 s 139

111.10 Repealed, 1987 c 239 s 139



Section 111.11 Repealed, 1987 c 239 s 139

111.11 Repealed, 1987 c 239 s 139



Section 111.12 Repealed, 1987 c 239 s 139

111.12 Repealed, 1987 c 239 s 139



Section 111.13 Repealed, 1987 c 239 s 139

111.13 Repealed, 1987 c 239 s 139



Section 111.14 Repealed, 1987 c 239 s 139

111.14 Repealed, 1987 c 239 s 139



Section 111.15 Repealed, 1987 c 239 s 139

111.15 Repealed, 1987 c 239 s 139



Section 111.16 Repealed, 1987 c 239 s 139

111.16 Repealed, 1987 c 239 s 139



Section 111.17 Repealed, 1987 c 239 s 139

111.17 Repealed, 1987 c 239 s 139



Section 111.18 Repealed, 1987 c 239 s 139

111.18 Repealed, 1987 c 239 s 139



Section 111.19 Repealed, 1987 c 239 s 139

111.19 Repealed, 1987 c 239 s 139



Section 111.20 Repealed, 1987 c 239 s 139

111.20 Repealed, 1987 c 239 s 139



Section 111.21 Repealed, 1987 c 239 s 139

111.21 Repealed, 1987 c 239 s 139



Section 111.22 Repealed, 1987 c 239 s 139

111.22 Repealed, 1987 c 239 s 139



Section 111.23 Repealed, 1987 c 239 s 139

111.23 Repealed, 1987 c 239 s 139



Section 111.24 Repealed, 1987 c 239 s 139

111.24 Repealed, 1987 c 239 s 139



Section 111.25 Repealed, 1987 c 239 s 139

111.25 Repealed, 1987 c 239 s 139



Section 111.26 Repealed, 1987 c 239 s 139

111.26 Repealed, 1987 c 239 s 139



Section 111.27 Repealed, 1987 c 239 s 139

111.27 Repealed, 1987 c 239 s 139



Section 111.28 Repealed, 1987 c 239 s 139

111.28 Repealed, 1987 c 239 s 139



Section 111.29 Repealed, 1987 c 239 s 139

111.29 Repealed, 1987 c 239 s 139



Section 111.30 Repealed, 1987 c 239 s 139

111.30 Repealed, 1987 c 239 s 139



Section 111.31 Repealed, 1987 c 239 s 139

111.31 Repealed, 1987 c 239 s 139



Section 111.32 Repealed, 1987 c 239 s 139

111.32 Repealed, 1987 c 239 s 139



Section 111.33 Repealed, 1987 c 239 s 139

111.33 Repealed, 1987 c 239 s 139



Section 111.34 Repealed, 1987 c 239 s 139

111.34 Repealed, 1987 c 239 s 139



Section 111.35 Repealed, 1987 c 239 s 139

111.35 Repealed, 1987 c 239 s 139



Section 111.36 Repealed, 1987 c 239 s 139

111.36 Repealed, 1987 c 239 s 139



Section 111.37 Repealed, 1987 c 239 s 139

111.37 Repealed, 1987 c 239 s 139



Section 111.38 Repealed, 1987 c 239 s 139

111.38 Repealed, 1987 c 239 s 139



Section 111.39 Repealed, 1987 c 239 s 139

111.39 Repealed, 1987 c 239 s 139



Section 111.40 Repealed, 1987 c 239 s 139

111.40 Repealed, 1987 c 239 s 139



Section 111.41 Repealed, 1987 c 239 s 139

111.41 Repealed, 1987 c 239 s 139



Section 111.42 Repealed, 1987 c 239 s 139

111.42 Repealed, 1987 c 239 s 139



Section 111.421 Repealed, 1987 c 239 s 139

111.421 Repealed, 1987 c 239 s 139



Section 111.64 Repealed, 1947 c 142 s 20

111.43-111.64 Repealed, 1947 c 142 s 20



Section 111.65 Renumbered 110.55

111.65 Renumbered 110.55



Section 111.66 Renumbered 110.56

111.66 Renumbered 110.56



Section 111.67 Renumbered 110.57

111.67 Renumbered 110.57



Section 111.68 Renumbered 110.58

111.68 Renumbered 110.58



Section 111.69 Renumbered 110.59

111.69 Renumbered 110.59



Section 111.70 Renumbered 110.60

111.70 Renumbered 110.60



Section 111.71 Renumbered 110.61

111.71 Renumbered 110.61



Section 111.72 Renumbered 110.62

111.72 Renumbered 110.62



Section 111.73 Renumbered 110.63

111.73 Renumbered 110.63



Section 111.74 Renumbered 110.64

111.74 Renumbered 110.64



Section 111.75 Renumbered 110.65

111.75 Renumbered 110.65



Section 111.76 Renumbered 110.66

111.76 Renumbered 110.66



Section 111.77 Renumbered 110.67

111.77 Renumbered 110.67



Section 111.78 Renumbered 110.68

111.78 Renumbered 110.68



Section 111.79 Renumbered 110.69

111.79 Renumbered 110.69



Section 111.80 Renumbered 110.70

111.80 Renumbered 110.70



Section 111.81 Renumbered 110.71

111.81 Renumbered 110.71



Section 111.82 Renumbered 110.72

111.82 Renumbered 110.72






Chapter 112 Watersheds

Section 112.33 Repealed, 1955 c 799 s 52

112.01-112.33 Repealed, 1955 c 799 s 52



Section 112.34 Repealed, 1990 c 391 art 10 s 4

112.34 Repealed, 1990 c 391 art 10 s 4



Section 112.35 Repealed, 1990 c 391 art 10 s 4

112.35 Repealed, 1990 c 391 art 10 s 4



Section 112.36 Repealed, 1990 c 391 art 10 s 4

112.36 Repealed, 1990 c 391 art 10 s 4



Section 112.37 Repealed, 1990 c 391 art 10 s 4

112.37 Repealed, 1990 c 391 art 10 s 4



Section 112.38 Repealed, 1990 c 391 art 10 s 4

112.38 Repealed, 1990 c 391 art 10 s 4



Section 112.39 Repealed, 1990 c 391 art 10 s 4

112.39 Repealed, 1990 c 391 art 10 s 4



Section 112.40 Repealed, 1990 c 391 art 10 s 4

112.40 Repealed, 1990 c 391 art 10 s 4



Section 112.401 Repealed, 1990 c 391 art 10 s 4

112.401 Repealed, 1990 c 391 art 10 s 4



Section 112.41 Repealed, 1990 c 391 art 10 s 4

112.41 Repealed, 1990 c 391 art 10 s 4



Section 112.411 Repealed, 1990 c 391 art 10 s 4

112.411 Repealed, 1990 c 391 art 10 s 4



Section 112.42 Repealed, 1990 c 391 art 10 s 4; Renumbered 103D.311 subd 3

112.42 Repealed, 1990 c 391 art 10 s 4; Renumbered 103D.311 subd 3



Section 112.421 Repealed, 1990 c 391 art 10 s 4

112.421 Repealed, 1990 c 391 art 10 s 4



Section 112.43 Repealed, 1990 c 391 art 10 s 4

112.43 Repealed, 1990 c 391 art 10 s 4



Section 112.4305 Renumbered 103D.337

112.4305 Renumbered 103D.337



Section 112.431 Repealed, 1990 c 391 art 10 s 4

112.431 Repealed, 1990 c 391 art 10 s 4



Section 112.44 Repealed, 1990 c 391 art 10 s 4

112.44 Repealed, 1990 c 391 art 10 s 4



Section 112.45 Repealed, 1990 c 391 art 10 s 4

112.45 Repealed, 1990 c 391 art 10 s 4



Section 112.46 Repealed, 1990 c 391 art 10 s 4

112.46 Repealed, 1990 c 391 art 10 s 4



Section 112.47 Repealed, 1990 c 391 art 10 s 4

112.47 Repealed, 1990 c 391 art 10 s 4



Section 112.48 Repealed, 1990 c 391 art 10 s 4

112.48 Repealed, 1990 c 391 art 10 s 4



Section 112.49 Repealed, 1990 c 391 art 10 s 4

112.49 Repealed, 1990 c 391 art 10 s 4



Section 112.50 Repealed, 1990 c 391 art 10 s 4

112.50 Repealed, 1990 c 391 art 10 s 4



Section 112.501 Repealed, 1990 c 391 art 10 s 4

112.501 Repealed, 1990 c 391 art 10 s 4



Section 112.51 Repealed, 1990 c 391 art 10 s 4

112.51 Repealed, 1990 c 391 art 10 s 4



Section 112.52 Repealed, 1990 c 391 art 10 s 4

112.52 Repealed, 1990 c 391 art 10 s 4



Section 112.53 Repealed, 1990 c 391 art 10 s 4

112.53 Repealed, 1990 c 391 art 10 s 4



Section 112.54 Repealed, 1990 c 391 art 10 s 4

112.54 Repealed, 1990 c 391 art 10 s 4



Section 112.541 Repealed, 1990 c 391 art 10 s 4

112.541 Repealed, 1990 c 391 art 10 s 4



Section 112.55 Repealed, 1990 c 391 art 10 s 4

112.55 Repealed, 1990 c 391 art 10 s 4



Section 112.56 Repealed, 1963 c 834 s 26

112.56 Repealed, 1963 c 834 s 26



Section 112.57 Repealed, 1990 c 391 art 10 s 4

112.57 Repealed, 1990 c 391 art 10 s 4



Section 112.58 Repealed, 1990 c 391 art 10 s 4

112.58 Repealed, 1990 c 391 art 10 s 4



Section 112.59 Repealed, 1990 c 391 art 10 s 4

112.59 Repealed, 1990 c 391 art 10 s 4



Section 112.60 Repealed, 1990 c 391 art 10 s 4

112.60 Repealed, 1990 c 391 art 10 s 4



Section 112.61 Repealed, 1990 c 391 art 10 s 4

112.61 Repealed, 1990 c 391 art 10 s 4



Section 112.611 Repealed, 1990 c 391 art 10 s 4

112.611 Repealed, 1990 c 391 art 10 s 4



Section 112.62 Repealed, 1990 c 391 art 10 s 4

112.62 Repealed, 1990 c 391 art 10 s 4



Section 112.63 Repealed, 1990 c 391 art 10 s 4

112.63 Repealed, 1990 c 391 art 10 s 4



Section 112.64 Repealed, 1990 c 391 art 10 s 4

112.64 Repealed, 1990 c 391 art 10 s 4



Section 112.65 Repealed, 1990 c 391 art 10 s 4

112.65 Repealed, 1990 c 391 art 10 s 4



Section 112.66 Repealed, 1990 c 391 art 10 s 4

112.66 Repealed, 1990 c 391 art 10 s 4



Section 112.67 Repealed, 1990 c 391 art 10 s 4

112.67 Repealed, 1990 c 391 art 10 s 4



Section 112.68 Repealed, 1990 c 391 art 10 s 4

112.68 Repealed, 1990 c 391 art 10 s 4



Section 112.69 Repealed, 1990 c 391 art 10 s 4

112.69 Repealed, 1990 c 391 art 10 s 4



Section 112.70 Repealed, 1963 c 798 s 16 subd 2

112.70 Repealed, 1963 c 798 s 16 subd 2



Section 112.71 Repealed, 1990 c 391 art 10 s 4

112.71 Repealed, 1990 c 391 art 10 s 4



Section 112.72 Repealed, 1990 c 391 art 10 s 4

112.72 Repealed, 1990 c 391 art 10 s 4



Section 112.73 Repealed, 1990 c 391 art 10 s 4

112.73 Repealed, 1990 c 391 art 10 s 4



Section 112.74 Repealed, 1990 c 391 art 10 s 4

112.74 Repealed, 1990 c 391 art 10 s 4



Section 112.75 Repealed, 1973 c 712 s 16

112.75 Repealed, 1973 c 712 s 16



Section 112.76 Repealed, 1990 c 391 art 10 s 4

112.76 Repealed, 1990 c 391 art 10 s 4



Section 112.761 Repealed, 1990 c 391 art 10 s 4

112.761 Repealed, 1990 c 391 art 10 s 4



Section 112.77 Repealed, 1959 c 272 s 2

112.77 Repealed, 1959 c 272 s 2



Section 112.78 Repealed, 1990 c 391 art 10 s 4

112.78 Repealed, 1990 c 391 art 10 s 4



Section 112.79 Repealed, 1990 c 391 art 10 s 4

112.79 Repealed, 1990 c 391 art 10 s 4



Section 112.791 Repealed, 1965 c 873 s 3

112.791 Repealed, 1965 c 873 s 3



Section 112.792 Repealed, 1965 c 873 s 3

112.792 Repealed, 1965 c 873 s 3



Section 112.80 Repealed, 1965 c 873 s 3

112.80 Repealed, 1965 c 873 s 3



Section 112.801 Repealed, 1990 c 391 art 10 s 4

112.801 Repealed, 1990 c 391 art 10 s 4



Section 112.81 Repealed, 1959 c 273 s 2

112.81 Repealed, 1959 c 273 s 2



Section 112.82 Repealed, 1990 c 391 art 10 s 4

112.82 Repealed, 1990 c 391 art 10 s 4



Section 112.83 Repealed, 1959 c 405 s 2

112.83 Repealed, 1959 c 405 s 2



Section 112.84 Repealed, 1990 c 391 art 10 s 4

112.84 Repealed, 1990 c 391 art 10 s 4



Section 112.85 Repealed, 1990 c 391 art 10 s 4

112.85 Repealed, 1990 c 391 art 10 s 4



Section 112.86 Repealed, 1990 c 391 art 10 s 4

112.86 Repealed, 1990 c 391 art 10 s 4



Section 112.87 Repealed, 1990 c 391 art 10 s 4

112.87 Repealed, 1990 c 391 art 10 s 4



Section 112.88 Repealed, 1990 c 391 art 10 s 4

112.88 Repealed, 1990 c 391 art 10 s 4



Section 112.89 Repealed, 1990 c 391 art 10 s 4

112.89 Repealed, 1990 c 391 art 10 s 4






Chapter 113 Irrigation

Section 113.01 Repealed, 1974 c 558 s 9

113.01 Repealed, 1974 c 558 s 9



Section 113.02 Repealed, 1974 c 558 s 9

113.02 Repealed, 1974 c 558 s 9



Section 113.03 Repealed, 1974 c 558 s 9

113.03 Repealed, 1974 c 558 s 9



Section 113.04 Repealed, 1974 c 558 s 9

113.04 Repealed, 1974 c 558 s 9



Section 113.05 Repealed, 1974 c 558 s 9

113.05 Repealed, 1974 c 558 s 9



Section 113.06 Repealed, 1974 c 558 s 9

113.06 Repealed, 1974 c 558 s 9



Section 113.22 Repealed, 1947 c 143 s 67

113.07-113.22 Repealed, 1947 c 143 s 67



Section 113.23 Renumbered 160.201

113.23 Renumbered 160.201






Chapter 114 South Dakota-minnesota Boundary Waters

Section 114.01 Repealed, 1976 c 149 s 63

114.01 Repealed, 1976 c 149 s 63



Section 114.02 Repealed, 1976 c 149 s 63

114.02 Repealed, 1976 c 149 s 63



Section 114.03 Repealed, 1976 c 149 s 63

114.03 Repealed, 1976 c 149 s 63



Section 114.04 Repealed, 1976 c 149 s 63

114.04 Repealed, 1976 c 149 s 63



Section 114.05 Repealed, 1976 c 149 s 63

114.05 Repealed, 1976 c 149 s 63



Section 114.06 Repealed, 1976 c 149 s 63

114.06 Repealed, 1976 c 149 s 63



Section 114.07 Repealed, 1976 c 149 s 63

114.07 Repealed, 1976 c 149 s 63



Section 114.08 Repealed, 1976 c 149 s 63

114.08 Repealed, 1976 c 149 s 63



Section 114.09 Repealed, 1971 c 175 s 1

114.09 Repealed, 1971 c 175 s 1



Section 114.10 Repealed, 1971 c 175 s 1

114.10 Repealed, 1971 c 175 s 1



Section 114.11 Repealed, 1971 c 175 s 1

114.11 Repealed, 1971 c 175 s 1



Section 114.12 Repealed, 1990 c 391 art 10 s 4

114.12 Repealed, 1990 c 391 art 10 s 4



Section 114.13 Repealed, 1990 c 391 art 10 s 4

114.13 Repealed, 1990 c 391 art 10 s 4






Chapter 114A Southern Minnesota Rivers Basin Board

Section 114A.01 Repealed, 1983 c 301 s 235

114A.01 Repealed, 1983 c 301 s 235



Section 114A.02 Repealed, 1983 c 301 s 235

114A.02 Repealed, 1983 c 301 s 235



Section 114A.03 Repealed, 1983 c 301 s 235

114A.03 Repealed, 1983 c 301 s 235



Section 114A.04 Repealed, 1983 c 301 s 235

114A.04 Repealed, 1983 c 301 s 235



Section 114A.05 Repealed, 1983 c 301 s 235

114A.05 Repealed, 1983 c 301 s 235



Section 114A.06 Repealed, 1983 c 301 s 235

114A.06 Repealed, 1983 c 301 s 235



Section 114A.07 Repealed, 1983 c 301 s 235

114A.07 Repealed, 1983 c 301 s 235



Section 114A.08 Repealed, 1983 c 301 s 235

114A.08 Repealed, 1983 c 301 s 235



Section 114A.09 Repealed, 1983 c 301 s 235

114A.09 Repealed, 1983 c 301 s 235






Chapter 114B Mississippi River Headwaters Area

Section 114B.01 Repealed, 1990 c 391 art 10 s 4

114B.01 Repealed, 1990 c 391 art 10 s 4



Section 114B.02 Repealed, 1990 c 391 art 10 s 4

114B.02 Repealed, 1990 c 391 art 10 s 4



Section 114B.03 Repealed, 1990 c 391 art 10 s 4

114B.03 Repealed, 1990 c 391 art 10 s 4



Section 114B.031 Repealed, 1990 c 391 art 10 s 4

114B.031 Repealed, 1990 c 391 art 10 s 4



Section 114B.04 Repealed, 1990 c 391 art 10 s 4

114B.04 Repealed, 1990 c 391 art 10 s 4



Section 114B.05 Repealed, 1990 c 391 art 10 s 4

114B.05 Repealed, 1990 c 391 art 10 s 4



Section 114B.06 Repealed, 1990 c 391 art 10 s 4

114B.06 Repealed, 1990 c 391 art 10 s 4



Section 114B.07 Repealed, 1990 c 391 art 10 s 4

114B.07 Repealed, 1990 c 391 art 10 s 4









Chapters 114C - 116I Environmental Protection

Chapter 114C Environmental Regulatory Innovations

Section 114C.01 Policy.

114C.01 Policy.

The legislature recognizes that Minnesota's existing environmental laws play a critical role in protecting the environment. However, the legislature finds that environmental protection could be further enhanced by authorizing innovative advances in environmental regulatory methods. It is the policy of the legislature that Minnesota should develop environmental regulatory methods that:

(1) encourage facility owners and operators to assess the pollution they emit or cause, directly and indirectly, to the air, water, and land;

(2) encourage facility owners and operators to innovate, set measurable and verifiable goals, and implement the most effective pollution prevention, source reduction, or other pollution reduction strategies for their particular facilities, while complying with verifiable and enforceable pollution limits;

(3) encourage superior environmental performance and continuous improvement toward sustainable levels of resource usage and minimization of pollution discharges;

(4) reward facility owners and operators that reduce pollution to levels below what is required by applicable law;

(5) consolidate into one permit environmental requirements that are currently included in different permits, sometimes issued by different state or local agencies;

(6) reduce the time and money spent by agencies and facility owners and operators on paperwork and other administrative tasks that do not benefit the environment;

(7) increase public participation and encourage stakeholder consensus in the development of innovative environmental regulatory methods and in monitoring the environmental performance of projects under this chapter;

(8) encourage groups of facilities and communities to work together to reduce pollution to levels below what is required by applicable law;

(9) provide reasonable technical assistance to facilitate meaningful stakeholder participation; and

(10) increase levels of trust and communication among agencies, regulated parties, and the public.

HIST: 1996 c 437 s 1



Section 114C.02 Definitions.

114C.02 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, the definitions in this section have the meanings given them.

Subd. 2. Pollution prevention. "Pollution prevention" has the meaning given in section 115D.03.

Subd. 3. Source reduction. "Source reduction" has the meaning given in section 115A.03.

Subd. 4. Stakeholders. "Stakeholders" means citizens in the communities near the project site, facility workers, government representatives, business groups, educational groups, environmental groups, or other Minnesota citizens or public interest groups.

Subd. 5. State or local agency. "State or local agency" means any agency, department, board, bureau, office or other instrumentality of the state, any political subdivision of the state, any public corporation, any municipality, and any other local unit of government.

HIST: 1996 c 437 s 2



Section 114C.10 Establishment of Minnesota XL permit project.

114C.10 Establishment of Minnesota XL permit project.

Subdivision 1. Project. The pollution control agency is authorized to establish and implement a permit project under sections 114C.10 to 114C.19. The purpose of the project is to work toward the policy goals listed in section 114C.01 by issuing and studying the effect of permits that require permittees to reduce overall levels of pollution below what is required by applicable law, but which grant greater operational flexibility than current law would otherwise allow. Permits issued under this project shall be called Minnesota XL permits.

Subd. 2. Report to legislature. By January 15, 1998, the commissioner of the pollution control agency shall report to the legislature on implementation of the project, the environmental results of the project, and recommendations for future legislation to further the policy of this chapter.

HIST: 1996 c 437 s 3



Section 114C.11 Minnesota XL permits.

114C.11 Minnesota XL permits.

Subdivision 1. Participation in project. (a) The commissioner of the pollution control agency may solicit requests for participation and shall select the participants in the project based on the policy set forth in section 114C.01 and to satisfy the criteria of subdivisions 2 and 3. In addition, the commissioner shall select participants that collectively represent a variety of facility types and projects that are expected to reduce air, water, and land pollution. A power generation facility may not be selected to participate in the project or be issued a Minnesota XL permit unless its proposal includes a plan for significantly reducing mercury emissions.

(b) The prospective permittees must be regulated by the agency under chapter 115, chapter 116, or both, and voluntarily submit a proposal for a Minnesota XL permit. The proposal must address the major pollution impact from the facility or facilities included in the proposal.

(c) If, in the course of preparing a Minnesota XL permit for a prospective permittee, the commissioner concludes that the Minnesota XL permit will not sufficiently promote the policy of section 114C.01 or meet the issuance criteria in this section, the commissioner may remove the prospective permittee from the project. In that event, the commissioner shall provide the prospective permittee with a reasonable amount of time to obtain alternative permits made necessary by removal from the project.

Subd. 2. Minimum criteria for Minnesota XL permit issuance. The pollution control agency may issue and amend a Minnesota XL permit if the agency finds that the following minimum criteria are met:

(1) the permit will facilitate pollution prevention and source reduction activities by the facility and result in significantly lower overall levels of pollution from the facility, its customers, or suppliers than would otherwise be required by applicable laws, without: (i) increasing the negative impact on the environment, the local community, or worker health and safety; or (ii) transferring pollution impacts into the product;

(2) the pollution prevention, source reduction, or other pollution reduction goals are verifiable;

(3) the pollution limits contained in the permit are verifiable and enforceable;

(4) the stakeholder group has been involved through a decision-making process that seeks consensus in the design of the permit and will have the opportunity for continued involvement in the implementation and evaluation of it;

(5) the permittee agrees to make available information that it gives the agency about the XL project, except information that is nonpublic under chapter 13 or confidential under section 116.075, to the stakeholder group in a format that is easily understood;

(6) the permittee agrees to provide an assessment of the success of the project in reducing the time and money spent at the facility on paperwork and other administrative tasks that do not directly benefit the environment;

(7) the permittee, the pollution control agency, and other state and local agencies are likely to expend less time and resources over the long term to administer the Minnesota XL permit than other types of permits; and

(8) the project is not inconsistent with the federal government's Project XL guidance or any federal laws governing the Project XL program.

Subd. 3. Additional criteria. In addition to the minimum criteria in subdivision 2, the commissioner in selecting participants and the agency in issuing or amending a Minnesota XL permit, must find that the permit meets one or more of the following criteria:

(1) the permit allows the facility owner or operator as much operational flexibility as can be reasonably provided consistent with the need to achieve the anticipated pollution reduction and ensure the verifiability and enforceability of the permit's pollution limits;

(2) the permit provides facility-wide pollution limits where practical, verifiable, and enforceable;

(3) the permit regulates air, water, and land pollution effects, direct and indirect;

(4) the permit encourages pollution prevention or source reduction;

(5) the permit encourages innovation in the design, production, distribution, use, reuse, recycling, or disposal of a product such that air, water, and land pollution impacts are minimized over the life cycle of a product;

(6) the permit reduces the emission of nontoxic pollutants regulated under applicable law;

(7) the permit reduces indoor chemical exposure, water use, or energy use;

(8) the permit minimizes transfer, direct and indirect, of pollution between the air, water, and land;

(9) the regulatory techniques employed in the permit have potential application to other permittees;

(10) the permittee agrees to measure and demonstrate the success of the Minnesota XL permit in addition to the assessment in subdivision 2, clause (6), such as tracking pollution prevention incentives and initiatives or using surveys to measure any attitudinal changes by facility personnel or the public;

(11) the permit is multiagency, under subdivision 4.

Subd. 4. Multiagency Minnesota XL permits. The pollution control agency may include or vary in a Minnesota XL permit the related requirements of other state or local agencies, if the pollution control agency, the prospective permittee, and the other state or local agency find that it is reasonable to do so. Notwithstanding conflicting procedural requirements, the other agencies may exercise their related permitting, licensing, or other approval responsibilities by including their requirements in the Minnesota XL permit. The pollution control agency may not include or vary the related requirements of other state or local agencies in a Minnesota XL permit unless the other agencies agree to sign the permit. The Minnesota XL permit shall identify any requirement, the source of which is not the pollution control agency, and identify the source agency. The commissioner of the pollution control agency and the other agencies may agree to share inspection or other responsibilities related to the Minnesota XL permit. For purposes of this subdivision, requirements are related if they have a direct or indirect bearing on environmental protection or indoor chemical exposure.

Subd. 5. Environmental Policy Act. Sections 114C.10 to 114C.19 do not supersede the requirements of chapter 116D and the rules adopted under it.

Subd. 6. Plans and progress reports under chapters 115D and 115E. A permittee complies with the plan content and timing requirements of sections 115D.07, 115E.04, and 115E.045 if the Minnesota XL permit requires the permittee to include in an overall environmental management plan satisfactory alternative information. A permittee complies with the progress report content and timing requirements of section 115D.08 if the Minnesota XL permit requires the permittee to include in its overall reporting requirements satisfactory alternative information, and specifies a schedule for submitting the information.

HIST: 1996 c 437 s 4



Section 114C.12 Issuance, amendment, and revocation procedure.

114C.12 Issuance, amendment, and revocation procedure.

Subdivision 1. Stakeholder group. The commissioner of the pollution control agency shall:

(1) ensure that the stakeholder group for each Minnesota XL permit includes members that represent diversity of stakeholders that emphasizes participation by members from the local community but does not exclude other stakeholders;

(2) ensure that a decision-making process that seeks consensus is in place; and

(3) ensure that reasonable technical assistance is provided to facilitate stakeholder understanding of the design, implementation, and evaluation of each Minnesota XL permit.

Subd. 2. Unified permit action and variance procedure. The pollution control agency may issue, amend, or revoke Minnesota XL permits using the single permit and variance procedure in subdivision 4, notwithstanding conflicting state or local procedural requirements. If a Minnesota XL permit includes variances from applicable state rules or local ordinances or local regulations, the issuance or amendment of the permit constitutes adoption of a variance to such state rules or local ordinances or local regulations if the Minnesota XL permit identifies, in general terms, any state rules or local ordinances or local regulations being varied.

Subd. 3. Variance standards. Although subdivision 2 establishes the procedure for granting variances in a Minnesota XL permit, the agency in deciding whether to grant a variance must apply the substantive standards for granting a variance applicable to the state rule, local ordinance, or local regulation being varied or find that the variance either:

(1) promotes reduction in overall levels of pollution beyond what is required by applicable law, consistent with the purposes of this chapter; or

(2) reduces the administrative burden on state or local agencies or the permittee, provided that alternative monitoring, testing, notification, recordkeeping, or reporting requirements will provide the information needed by the state or local agency to ensure compliance.

Subd. 4. Procedure. (a) The pollution control agency must provide at least 30 days for public comment on the agency's proposed issuance, amendment, or revocation of a Minnesota XL permit. Before the start of the public comment period, the commissioner of the pollution control agency must prepare a draft permit, permit amendment, or notice of permit revocation and a fact sheet that:

(1) briefly describes the principal facts and the significant factual, legal, methodological, and policy questions considered by the commissioner and the commissioner's proposed determination;

(2) briefly describes how the permit action proposed by the commissioner meets the criteria of section 114C.11 and furthers the policy of section 114C.01; and

(3) identifies any rules that would be varied by the commissioner's proposed permit action.

(b) The commissioner shall prepare a public notice of the proposed permit action that:

(1) briefly describes the facility or activity that is the subject of the proposed permit action;

(2) states the commissioner's proposed permit action and whether it includes a variance of any state rules or local ordinances or local regulations;

(3) identifies an agency person to contact for additional information;

(4) states that the draft permit, permit amendment, or notice of revocation and the fact sheet are available upon request;

(5) states that comments may be submitted to the agency by the public during the comment period; and

(6) describes the procedures that the agency will use to make a final decision, including how persons may request public informational meetings, contested case hearings, and appearances at public meetings of the agency. The agency or the commissioner may order a public informational meeting if the comments received during the comment period demonstrate considerable public interest in the proposed permit action.

(c) The commissioner shall mail the public notice to the applicant, all persons who have registered with the agency to receive notice of permit actions, and to any interested person upon request. The commissioner shall make a copy of the public notice available at the agency's main office and the applicable regional office. The commissioner shall circulate the public notice in the geographic area of the facility or activity subject to the proposed permit action, either by posting in public buildings, by publication in local newspapers or periodicals, by publication in the State Register, or by an alternate method deemed by the commissioner to be more effective such as an electronic bulletin board or mail service.

(d) The commissioner shall have the discretion to issue, amend, or revoke a Minnesota XL permit if:

(1) the commissioner has included in the public notice information notifying persons of their right to request that the decision to issue, amend, or revoke the Minnesota XL permit be presented to the agency; and

(2) neither the permit applicant, a member of the stakeholders group, or any person commenting on the proposed issuance, amendment, or revocation of the Minnesota XL permit has requested, during the comment period, that the decision be made by the agency or requested a contested case hearing.

If the conditions in clauses (1) and (2) have not been met, or if, prior to the commissioner's decision, one or more members of the agency request that the decision to issue, amend, or revoke the Minnesota XL permit be made by the agency, then the agency shall have the sole authority to make that decision.

Subd. 5. Permit revocation. (a) The pollution control agency may revoke a Minnesota XL permit if requested by the permittee or if the agency finds that:

(1) the permittee is in significant noncompliance with the Minnesota XL permit or with applicable law;

(2) the permittee is not able, or has shown a lack of willingness, to comply with future pollution reduction deadlines in the Minnesota XL permit;

(3) the permitted facility or activity endangers human health or the environment and the danger cannot be removed by an amendment to the Minnesota XL permit; or

(4) after proper notification and a reasonable amount of time has passed, the permittee has not satisfactorily addressed a substantive issue raised by a majority of members of the stakeholders group.

(b) If the agency revokes a Minnesota XL permit, it shall in its revocation order:

(1) delay any compliance deadlines that had been varied by the Minnesota XL permit if the agency finds it necessary to provide the permittee a reasonable amount of time to obtain alternative permits under chapters other than this chapter and under local ordinances and regulations, and to achieve compliance; and

(2) establish practical interim requirements to replace the requirements of the Minnesota XL permit that the agency finds the permittee will not be able to comply with between the time of permit revocation and issuance of the alternative permits, provided that such interim requirements shall not allow pollution from the facility in excess of that allowed by applicable law at the time the permit was issued.

(c) The permittee shall comply with the agency's order and with all requirements of the Minnesota XL permit for which alternative interim requirements have not been established in the agency's order, until the applicable alternative permits have been issued.

HIST: 1996 c 437 s 5



Section 114C.13 Fees.

114C.13 Fees.

Minnesota XL permittees shall continue to be subject to the same fee structures they would have been subject to if they had obtained the permits that the Minnesota XL permit replaces.

HIST: 1996 c 437 s 6



Section 114C.14 Enforcement and judicial review.

114C.14 Enforcement and judicial review.

Subdivision 1. Enforcement. A Minnesota XL permit may be enforced in any manner provided by law for the enforcement of permits issued under chapter 115 or 116, except for requirements of other state or local agencies that are included in the permit and except that the defense in section 609.671, subdivision 14, also applies to any misdemeanor action taken under section 115.071, subdivision 2, paragraph (a). Requirements of other state or local agencies may be enforced using whatever authorities would be available if the requirements had been included in permits, licenses, or other approvals issued directly by the other agencies. The other agencies shall consult with the commissioner of the pollution control agency prior to taking any action enforcing a Minnesota XL permit.

Subd. 2. Judicial review. Any person aggrieved by a final decision of the pollution control agency to issue, amend, or revoke a Minnesota XL permit may obtain judicial review pursuant to sections 14.63 to 14.69.

HIST: 1996 c 437 s 7



Section 114C.19 Variances that promote pollution reductions or reduce unnecessary administrative burden.

114C.19 Variances that promote pollution reductions or reduce unnecessary administrative burden.

In addition to the grounds for granting a variance set forth in section 116.07, subdivision 5, the pollution control agency may grant variances from its rules in order to:

(1) promote reduction in overall levels of pollution beyond what is required by applicable law, consistent with the purposes of this chapter; or

(2) reduce the administrative burden on the agency or the permittee, provided that alternative monitoring, testing, notification, recordkeeping, or reporting requirements will provide the information needed by the agency to ensure compliance.

HIST: 1996 c 437 s 8



Section 114C.20 Environmental improvement program established.

114C.20 Environmental improvement program established.

An environmental improvement program is established to promote voluntary compliance with environmental requirements.

HIST: 1995 c 168 s 8; 1996 c 437 s 24; 1999 c 158 s 1; 2000 c 260 s 94



Section 114C.21 Definitions.

114C.21 Definitions.

Subdivision 1. Applicability. As used in sections 114C.20 to 114C.28, the terms defined in this section have the meanings given.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 2a. Environmental management system. "Environmental management system" means a documented, systematic procedure or practice that reflects the regulated entity's due diligence in preventing, detecting, and correcting violations of environmental requirements. Due diligence encompasses the regulated entity's systematic efforts, appropriate to the size and nature of its business, to prevent, detect, and correct violations of environmental requirements and must be consistent with any criteria used by the United States Environmental Protection Agency to define due diligence in federal audit policies or regulations.

Subd. 3. Environmental requirement. "Environmental requirement" means a requirement in:

(1) a law administered by the agency, a rule adopted by the agency, a permit or order issued by the agency, an agreement entered into with the agency, or a court order issued pursuant to any of the foregoing; or

(2) an ordinance or other legally binding requirement of a local government unit under authority granted by state law relating to environmental protection, including solid and hazardous waste management.

Subd. 4. Environmental audit; audit. "Environmental audit" or "audit" means a systematic, documented, and objective review by a regulated entity of one or more facility operations and practices related to compliance with one or more environmental requirements and, if deficiencies are found, a plan for corrective action. The regulated entity may use an evaluation form developed by the regulated entity, prepared by a consultant, or prescribed or approved by the commissioner. The final audit document must be designated as an "audit report" and must include the date of the final written report of findings for the audit.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 6. Facility. "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person.

Subd. 7. Local governmental unit. "Local governmental unit" means a county, a statutory or home rule charter city, a town, a sanitary district, or the metropolitan area.

Subd. 8. Major facility. "Major facility" means an industrial or municipal wastewater discharge major facility as defined in rules of the agency; a feedlot that is permitted for 1,000 or more animal units; a large quantity hazardous waste generator as defined in rules of the agency; a hazardous waste treatment, storage, or disposal facility that is required to have a permit under the federal Resource Conservation and Recovery Act, United States Code, title 42, section 6925; or a major source as defined in Minnesota Rules, parts 7007.0100, subpart 13, and 7007.0200, subpart 2.

Subd. 9. Repealed, 1999 c 158 s 15

Subd. 10. Regulated entity. "Regulated entity" means a public or private organization that is subject to environmental requirements.

Subd. 10a. Regulated material. "Regulated material" means the chemicals, wastes, or substances generated or released by a facility that make the facility subject to an environmental requirement.

Subd. 11. Repealed, 1999 c 158 s 15

Subd. 12. State. "State" means the pollution control agency, the attorney general, and all local governmental units.

HIST: 1995 c 168 s 9; 1996 c 359 s 3-5; 1996 c 437 s 24; 1999 c 158 s 2-5; 2000 c 260 s 94; 2001 c 187 s 1



Section 114C.22 Audits.

114C.22 Audits.

Subdivision 1. Qualification to participate in program. For a facility to qualify for participation in the environmental improvement program, more than two years must have elapsed since the initiation of an enforcement action that resulted in the imposition of a penalty involving the facility. In addition, a regulated entity must:

(1) conduct an environmental audit or submit findings from the facility's environmental management system;

(2) for a major facility, prepare an environmental audit program pollution prevention plan in accordance with subdivision 3;

(3) for a facility that is not a major facility, examine steps that could be taken to eliminate or reduce the generation or release of regulated materials at the facility; and

(4) submit a report in accordance with subdivision 2.

Subd. 2. Report. A regulated entity must submit a report to the commissioner, and to a local governmental unit if the report identifies a violation of an ordinance enacted by the local governmental unit or of another legally binding requirement imposed by the local governmental unit, within 45 days after the date of the final written report of findings for an environmental audit or within 45 days after the findings from the facility's environmental management system. The report must contain:

(1) a certification by the owner or operator of the facility that the applicable requirements of subdivision 1, clauses (1) to (4), have been met, including a certification that the facility's environmental management system meets the requirements of section 114C.21, subdivision 2a, if the report contains findings from the facility's environmental management system;

(2) a disclosure of all violations of environmental requirements that were identified in the environmental audit or by the facility's environmental management system and a brief description of proposed actions to correct the violations;

(3) a commitment signed by the owner or operator of the facility to correct the violations as expeditiously as possible under the circumstances;

(4) if more than 90 days will be required to correct the violations, a performance schedule that identifies the time that will be needed to correct the violations and a brief statement of the reasons that support the time periods set out in the performance schedule; and

(5) a description of the steps the owner or operator has taken or will take to prevent recurrence of the violations.

Subd. 3. Environmental audit program pollution prevention plan. An environmental audit program pollution prevention plan must establish a program identifying the specific technically and economically practicable steps that could be taken to eliminate or reduce the generation or release of regulated materials.

Each environmental audit program pollution prevention plan must include:

(1) a policy statement articulating upper management support for eliminating or reducing the generation or release of regulated materials at the facility;

(2) a description of the current processes generating or releasing regulated materials that specifically describes the types, sources, and quantities of regulated materials currently being generated or released by the facility;

(3) a description of the current and past practices used to eliminate or reduce the generation or release of regulated materials at the facility and an evaluation of the effectiveness of these practices;

(4) an assessment of technically and economically practicable options available to eliminate or reduce the generation or release of regulated materials at the facility, including options such as changing the raw materials, operating techniques, equipment and technology, personnel training, and other practices used at the facility. The assessment may include a cost benefit analysis of the available options;

(5) a statement of objectives based on the assessment in clause (4) and a schedule for achieving those objectives. Wherever technically and economically practicable, the objectives for eliminating or reducing the generation or release of each regulated material at the facility must be expressed in numeric terms based on a specified base year that is no earlier than 1987. Otherwise, the objectives must include a clearly stated list of actions designed to lead to the establishment of numeric objectives as soon as practicable;

(6) an explanation of the rationale and environmental benefit for each objective established for the facility;

(7) a listing of options that were considered not to be economically and technically practicable; and

(8) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting to the accuracy of the information in the plan.

A summary containing the information described in clause (5) must be submitted with the facility's initial environmental audit report. Subsequent environmental audit reports, submitted more than one year after the initial submittal, must include a progress report which describes the success in meeting the objectives included in the summary. After the first submission of the facility's progress report, progress reports are required only if at least one year has elapsed since the previous submission of a progress report.

HIST: 1995 c 168 s 10; 1996 c 437 s 24; 1999 c 158 s 6; 2000 c 260 s 94



Section 114C.23 Review of performance schedules.

114C.23 Review of performance schedules.

(a) A reasonable performance schedule prepared under section 114C.22, subdivision 2, clause (4), must be approved by the commissioner. In reviewing the reasonableness of a performance schedule, the commissioner shall take into account information supplied by the regulated entity, any public comments, and information developed by agency staff. The decision about whether a performance schedule is reasonable must be based on the following factors:

(1) the nature of the violations;

(2) the environmental and public health consequences of the violations;

(3) the economic circumstances of the facility;

(4) the availability of equipment and material; and

(5) the time needed to implement pollution prevention opportunities as an alternative to pollution control approaches to remedying the violations. Information submitted to the commissioner that is trade secret information, as that term is defined in section 13.37, is nonpublic data under chapter 13.

(b) In the event of a dispute over approval of the performance schedule, the regulated entity may request a hearing under the procedures in Minnesota Rules, parts 1400.8510 to 1400.8612. A performance schedule may be amended by written agreement between the commissioner and the regulated entity.

HIST: 1995 c 168 s 12; 1996 c 437 s 24; 2000 c 260 s 94



Section 114C.24 Enforcement.

114C.24 Enforcement.

Subdivision 1. Deferred enforcement. The state must defer for at least 90 days enforcement of an environmental requirement against the owner or operator of a facility if a report that meets the requirements of section 114C.22, subdivision 2, has been submitted to the commissioner. If the report includes a performance schedule, and the performance schedule is approved under section 114C.23, the state must defer enforcement for the term of the approved performance schedule unless the owner or operator of the facility fails to meet an interim performance date contained in the schedule.

Subd. 2. Penalties waived. If, within 90 days after the report required in section 114C.22, subdivision 2, is received by the commissioner or within the time specified in an approved performance schedule, the owner or operator of a facility corrects the violations identified in the audit or by the environmental management system and certifies to the commissioner that the violations have been corrected, the state may not impose or bring an action for any administrative, civil, or criminal penalties against the owner or operator of the facility for the reported violations.

Subd. 3. Exceptions. Notwithstanding subdivisions 1 and 2, the state may at any time bring:

(1) a criminal enforcement action against any person who commits a violation under section 609.671;

(2) a civil or administrative enforcement action, which may include a penalty, under section 115.071 or 116.072, against the owner or operator of a facility if:

(i) the owner or operator discloses a violation in the audit report required under section 114C.22, which (A) was part of an enforcement action initiated in the previous three years involving the imposition of a monetary penalty, or (B) occurred within one year after resolution of an enforcement action which did not include the imposition of a monetary penalty;

(ii) the owner or operator discloses a violation in the audit report required under section 114C.22 which was also disclosed in a previous audit report submitted within the last year;

(iii) a violation caused serious harm to, or presents an imminent and substantial endangerment to, human health or the environment;

(iv) a violation is of the specific terms of an administrative order, a judicial order or consent decree, a stipulation agreement, or a schedule of compliance;

(v) a violation has resulted in a substantial economic benefit which gives the violator a clear advantage over its business competitors; or

(vi) a violation is identified through a legally mandated monitoring or sampling requirement prescribed by statute, regulation, permit, judicial or administrative order, or consent agreement; or

(3) an enforcement action against the owner or operator of a facility to enjoin an imminent and substantial danger under section 116.11.

Subd. 4. Good faith consideration. If the state finds that one of the conditions in subdivision 3 exists, the state must take into account the good faith efforts of the regulated entity to comply with environmental requirements in deciding whether to pursue an enforcement action, whether an enforcement action should be civil or criminal, and what, if any, penalty should be imposed. In determining whether the regulated entity has acted in good faith, the state must consider whether:

(1) when noncompliance was discovered, the regulated entity took corrective action that was timely under the circumstances;

(2) the regulated entity exercised reasonable care in attempting to prevent the violations and ensure compliance with environmental requirements;

(3) the noncompliance resulted in significant economic benefit to the regulated entity;

(4) prior to implementing the audit program or the environmental management system, the regulated entity had a history of good faith efforts to comply with the environmental requirements;

(5) the regulated entity demonstrated good faith efforts to achieve compliance since implementing an environmental auditing program or the environmental management system; and

(6) the regulated entity has demonstrated efforts to implement pollution prevention opportunities.

Subd. 5. Violations discovered by the state. Nothing in sections 114C.20 to 114C.28 precludes the state from taking any enforcement action the state is authorized to take with respect to violations discovered by the state prior to the time a regulated entity has submitted to the commissioner a report that meets the requirements of section 114C.22, subdivision 2.

Subd. 6. False statements. (a) A person may not knowingly make a false material statement or representation in the report filed in accordance with section 114C.22, subdivision 2. As used in this subdivision, "knowingly" has the meaning given in section 609.671, subdivision 2.

(b) A person found to have knowingly made a false material statement or representation shall be subject to the administrative penalties and process set forth in section 116.072.

HIST: 1995 c 168 s 13; 1996 c 359 s 6-9; 1996 c 437 s 24; 1999 c 158 s 7-10; 2000 c 260 s 94; 2001 c 187 s 2



Section 114C.25 Green star award.

114C.25 Green star award.

A regulated entity may display at a facility a "green star" award designed by the commissioner if:

(1) the regulated entity qualifies for participation in the environmental improvement program under section 114C.22;

(2) the scope of the regulated entity's audit examines the facility's compliance with applicable environmental requirements;

(3) the regulated entity certifies that all violations that were identified in the audit of the facility were corrected within 90 days or within the time specified in an approved performance schedule or certifies that no violations were identified in the audit; and

(4) at least two years have elapsed since the final resolution of an enforcement action involving the regulated entity.

After consulting with each other, however, the commissioner or the county may issue an award if the enforcement action resulted from minor violations. If the regulated entity is located in a metropolitan county, the commissioner and the county must also consult with the metropolitan council before issuing a green star award.

The award may be displayed for a period of two years from the time that the commissioner determines that the requirements of this section have been met. A facility submitting findings from its environmental management system is not eligible to receive an award unless the findings are part of an audit which examines the facility's compliance with applicable environmental requirements.

HIST: 1995 c 168 s 14; 1996 c 437 s 24; 1999 c 158 s 11; 2000 c 260 s 94



Section 114C.26 Access to documents.

114C.26 Access to documents.

Subdivision 1. Public access. After receipt by the commissioner of a report that complies with section 114C.22, subdivision 2, the state may not request, inspect, or seize a final audit report, draft audit papers, the notes or papers prepared by the auditor or the person conducting the audit, or the internal documents of a regulated entity establishing, coordinating, or responding to the audit, other than the report required in section 114C.22, subdivision 2, provided that the regulated entity is in compliance with its commitments under sections 114C.22 and 114C.23.

This subdivision does not restrict the ability of the state to seek monitoring, testing, or sampling data, or information about the location or nature of spills, releases, or threatened releases related to a suspected violation even if the information is contained in an audit report, draft audit papers, or other document protected under this subdivision.

Subd. 2. Third-party access. After receipt by the commissioner of a report that complies with section 114C.22, subdivision 2, the final audit report, draft audit reports, any notes or papers prepared by the auditor or by the person conducting the audit, and the internal documents of a regulated entity establishing, coordinating, or responding to the audit covered by the report are privileged as to all persons other than the state provided that the regulated entity is in compliance with its commitments under sections 114C.22 and 114C.23.

Subd. 3. Nonwaiver of protections. Participation by a regulated entity in the environmental improvement program does not waive, minimize, reduce, or otherwise adversely affect the level of protection or confidentiality that exists, under current or developing common or statutory law, with respect to any other documents relating to an environmental audit.

Subd. 4. Exceptions. Nothing in this section or any policy or rule adopted by the agency on environmental auditing shall limit the ability of:

(1) the state to seek any information that the state deems necessary to investigate, prevent, or respond to a situation that presents an imminent and substantial endangerment to human health or the environment;

(2) the state to seek any information the state deems necessary to respond to a continuing violation of any environmental requirement;

(3) the state to seek information as part of a criminal investigation; or

(4) the federal government to seek any information it is authorized to obtain under federal law.

HIST: 1995 c 168 s 15; 1996 c 437 s 24; 1999 c 158 s 12; 2000 c 260 s 94



Section 114C.27 No effect on other rights.

114C.27 No effect on other rights.

Sections 114C.20 to 114C.28 do not affect, impair, or alter:

(1) rights of a regulated entity that chooses not to participate, or is not eligible to participate, in the environmental improvement program; or

(2) rights of other persons relative to the matters addressed by the environmental improvement program.

HIST: 1995 c 168 s 16; 1996 c 437 s 24; 1999 c 158 s 13; 2000 c 260 s 94



Section 114C.28 Reporting required by law.

114C.28 Reporting required by law.

Nothing in sections 114C.20 to 114C.28 alters the obligation of any regulated entity to report releases, violations, or other matters that are required to be reported by state or federal law, rule, permit, or enforcement action.

HIST: 1995 c 168 s 17; 1996 c 437 s 24; 1999 c 158 s 14; 2000 c 260 s 94



Section 114C.29 Repealed, 1999 c 158 s 15

114C.29 Repealed, 1999 c 158 s 15



Section 114C.30 Repealed, 1999 c 158 s 15

114C.30 Repealed, 1999 c 158 s 15



Section 114C.31 Repealed, 1999 c 158 s 15

114C.31 Repealed, 1999 c 158 s 15






Chapter 115 Water Pollution Control; Sanitary Districts

Section 115.01 Definitions.

115.01 Definitions.

Subdivision 1. Applicability. The following words and phrases when used in this chapter and, with respect to the pollution of the waters of the state, in chapter 116, unless the context clearly indicates otherwise, shall have the meanings ascribed to them in this section.

Subd. 2. MS 1990 Renumbered subd 17

Subd. 2. Agency. "Agency" means the Minnesota pollution control agency.

Subd. 3. MS 1990 Renumbered subd 8

Subd. 3. Depository. "Depository" means: (a) a disposal facility or stabilization and containment facility for hazardous waste as defined in section 115A.03; and (b) a radioactive waste management facility as defined in section 116C.71, subdivision 7.

Subd. 4. MS 1990 Renumbered subd 9

Subd. 4. Discharge. "Discharge" means the addition of any pollutant to the waters of the state or to any disposal system.

Subd. 5. MS 1990 Renumbered subd 13

Subd. 5. Disposal system. "Disposal system" means a system for disposing of sewage, industrial waste and other wastes, and includes sewer systems and treatment works.

Subd. 6. MS 1990 Renumbered subd 18

Subd. 6. Groundwater. "Groundwater" means water contained below the surface of the earth in the saturated zone including, without limitation, all waters whether under confined, unconfined, or perched conditions, in near-surface unconsolidated sediment or regolith, or in rock formations deeper underground.

Subd. 7. MS 1990 Renumbered subd 21

Subd. 7. Hazardous waste. "Hazardous waste" means waste as defined in section 116.06, subdivision 11.

Subd. 8. MS 1990 Renumbered subd 5

Subd. 8. Industrial waste. "Industrial waste" means any liquid, gaseous or solid waste substance resulting from any process of industry, manufacturing trade or business or from the development of any natural resource.

Subd. 9. MS 1990 Renumbered subd 22

Subd. 9. Other wastes. "Other wastes" mean garbage, municipal refuse, decayed wood, sawdust, shavings, bark, lime, sand, ashes, offal, oil, tar, chemicals, dredged spoil, solid waste, incinerator residue, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, cellar dirt or municipal or agricultural waste, and all other substances not included within the definitions of sewage and industrial waste set forth in this chapter which may pollute or tend to pollute the waters of the state.

Subd. 10. Person. "Person" means the state or any agency or institution thereof, any municipality, governmental subdivision, public or private corporation, individual, partnership, or other entity, including, but not limited to, association, commission or any interstate body, and includes any officer or governing or managing body of any municipality, governmental subdivision, or public or private corporation, or other entity.

Subd. 11. MS 1990 Renumbered subd 2

Subd. 11. Point source. "Point source" means any discernible, confined and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.

Subd. 12. MS 1990 Renumbered subd 4

Subd. 12. Pollutant. "Pollutant" means any "sewage," "industrial waste," or "other wastes," as defined in this chapter, discharged into a disposal system or to waters of the state.

Subd. 13. MS 1990 Renumbered subd 12

Subd. 13. Pollution of water, water pollution, pollute the water. "Pollution of water," "water pollution," or "pollute the water" means: (a) the discharge of any pollutant into any waters of the state or the contamination of any waters of the state so as to create a nuisance or render such waters unclean, or noxious, or impure so as to be actually or potentially harmful or detrimental or injurious to public health, safety or welfare, to domestic, agricultural, commercial, industrial, recreational or other legitimate uses, or to livestock, animals, birds, fish or other aquatic life; or (b) the alteration made or induced by human activity of the chemical, physical, biological, or radiological integrity of waters of the state.

Subd. 14. MS 1990 Renumbered subd 20

Subd. 14. Potable water. "Potable water" means water which is or may be used as a source of supply for human consumption including drinking, culinary use, food processing, and other similar purposes, and which is suitable for such uses in its untreated state or when treated using generally recognized treatment methods.

Subd. 15. MS 1990 Renumbered subd 11

Subd. 15. Radioactive waste. "Radioactive waste" means high-level radioactive waste as defined in section 116C.71, subdivision 2f, and low-level radioactive waste as defined in article II of the Midwest Interstate Low-Level Radioactive Waste Compact, as enacted by section 116C.831.

Subd. 16. MS 1990 Renumbered subd 19

Subd. 16. Schedule of compliance. "Schedule of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with an effluent limitation, other limitation, prohibition, or standard.

Subd. 17. MS 1990 Renumbered subd 16

Subd. 17. Sewage. "Sewage" means the water-carried waste products from residences, public buildings, institutions or other buildings, or any mobile source, including the excrementitious or other discharge from the bodies of human beings or animals, together with such ground water infiltration and surface water as may be present.

Subd. 18. MS 1990 Renumbered subd 7

Subd. 18. Sewer system. "Sewer system" means pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, and appliances appurtenant thereto, used for conducting sewage or industrial waste or other wastes to a point of ultimate disposal.

Subd. 19. MS 1990 Renumbered subd 15

Subd. 19. Standards. "Standards" means effluent standards, effluent limitations, standards of performance for new sources, water quality standards, pretreatment standards, and prohibitions.

Subd. 20. MS 1990 Renumbered subd 14

Subd. 20. Toxic pollutants. "Toxic pollutants" means those pollutants, or combinations of pollutants, including disease-causing agents, which after discharge and upon exposure, ingestion, inhalation or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will, on the basis of information available to the agency, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction, or physical deformation, in such organisms or their offspring.

Subd. 21. MS 1990 Renumbered subd 6

Subd. 21. Treatment works. "Treatment works" means any plant, disposal field, lagoon, dam, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary land fills, or other works not specifically mentioned herein, installed for the purpose of treating, stabilizing or disposing of sewage, industrial waste, or other wastes.

Subd. 22. MS 1990 Renumbered subd 3

Subd. 22. Waters of the state. "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, reservoirs, aquifers, irrigation systems, drainage systems and all other bodies or accumulations of water, surface or underground, natural or artificial, public or private, which are contained within, flow through, or border upon the state or any portion thereof.

HIST: 1945 c 395 s 1; 1963 c 874 s 2,3; 1969 c 9 s 16; 1973 c 374 s 1-6; 1986 c 425 s 1-5; 1986 c 444



Section 115.02 Repealed, 1967 c 882 s 11

115.02 Repealed, 1967 c 882 s 11



Section 115.03 Powers and duties.

115.03 Powers and duties.

Subdivision 1. Generally. The agency is hereby given and charged with the following powers and duties:

(a) To administer and enforce all laws relating to the pollution of any of the waters of the state;

(b) To investigate the extent, character, and effect of the pollution of the waters of this state and to gather data and information necessary or desirable in the administration or enforcement of pollution laws, and to make such classification of the waters of the state as it may deem advisable;

(c) To establish and alter such reasonable pollution standards for any waters of the state in relation to the public use to which they are or may be put as it shall deem necessary for the purposes of this chapter and, with respect to the pollution of waters of the state, chapter 116;

(d) To encourage waste treatment, including advanced waste treatment, instead of stream low-flow augmentation for dilution purposes to control and prevent pollution;

(e) To adopt, issue, reissue, modify, deny, or revoke, enter into or enforce reasonable orders, permits, variances, standards, rules, schedules of compliance, and stipulation agreements, under such conditions as it may prescribe, in order to prevent, control or abate water pollution, or for the installation or operation of disposal systems or parts thereof, or for other equipment and facilities;

(1) Requiring the discontinuance of the discharge of sewage, industrial waste or other wastes into any waters of the state resulting in pollution in excess of the applicable pollution standard established under this chapter;

(2) Prohibiting or directing the abatement of any discharge of sewage, industrial waste, or other wastes, into any waters of the state or the deposit thereof or the discharge into any municipal disposal system where the same is likely to get into any waters of the state in violation of this chapter and, with respect to the pollution of waters of the state, chapter 116, or standards or rules promulgated or permits issued pursuant thereto, and specifying the schedule of compliance within which such prohibition or abatement must be accomplished;

(3) Prohibiting the storage of any liquid or solid substance or other pollutant in a manner which does not reasonably assure proper retention against entry into any waters of the state that would be likely to pollute any waters of the state;

(4) Requiring the construction, installation, maintenance, and operation by any person of any disposal system or any part thereof, or other equipment and facilities, or the reconstruction, alteration, or enlargement of its existing disposal system or any part thereof, or the adoption of other remedial measures to prevent, control or abate any discharge or deposit of sewage, industrial waste or other wastes by any person;

(5) Establishing, and from time to time revising, standards of performance for new sources taking into consideration, among other things, classes, types, sizes, and categories of sources, processes, pollution control technology, cost of achieving such effluent reduction, and any nonwater quality environmental impact and energy requirements. Said standards of performance for new sources shall encompass those standards for the control of the discharge of pollutants which reflect the greatest degree of effluent reduction which the agency determines to be achievable through application of the best available demonstrated control technology, processes, operating methods, or other alternatives, including, where practicable, a standard permitting no discharge of pollutants. New sources shall encompass buildings, structures, facilities, or installations from which there is or may be the discharge of pollutants, the construction of which is commenced after the publication by the agency of proposed rules prescribing a standard of performance which will be applicable to such source. Notwithstanding any other provision of the law of this state, any point source the construction of which is commenced after May 20, 1973, and which is so constructed as to meet all applicable standards of performance for new sources shall, consistent with and subject to the provisions of section 306(d) of the Amendments of 1972 to the Federal Water Pollution Control Act, not be subject to any more stringent standard of performance for new sources during a ten-year period beginning on the date of completion of such construction or during the period of depreciation or amortization of such facility for the purposes of section 167 or 169, or both, of the Federal Internal Revenue Code of 1954, whichever period ends first. Construction shall encompass any placement, assembly, or installation of facilities or equipment, including contractual obligations to purchase such facilities or equipment, at the premises where such equipment will be used, including preparation work at such premises;

(6) Establishing and revising pretreatment standards to prevent or abate the discharge of any pollutant into any publicly owned disposal system, which pollutant interferes with, passes through, or otherwise is incompatible with such disposal system;

(7) Requiring the owner or operator of any disposal system or any point source to establish and maintain such records, make such reports, install, use, and maintain such monitoring equipment or methods, including where appropriate biological monitoring methods, sample such effluents in accordance with such methods, at such locations, at such intervals, and in such a manner as the agency shall prescribe, and providing such other information as the agency may reasonably require;

(8) Notwithstanding any other provision of this chapter, and with respect to the pollution of waters of the state, chapter 116, requiring the achievement of more stringent limitations than otherwise imposed by effluent limitations in order to meet any applicable water quality standard by establishing new effluent limitations, based upon section 115.01, subdivision 13, clause (b), including alternative effluent control strategies for any point source or group of point sources to insure the integrity of water quality classifications, whenever the agency determines that discharges of pollutants from such point source or sources, with the application of effluent limitations required to comply with any standard of best available technology, would interfere with the attainment or maintenance of the water quality classification in a specific portion of the waters of the state. Prior to establishment of any such effluent limitation, the agency shall hold a public hearing to determine the relationship of the economic and social costs of achieving such limitation or limitations, including any economic or social dislocation in the affected community or communities, to the social and economic benefits to be obtained and to determine whether or not such effluent limitation can be implemented with available technology or other alternative control strategies. If a person affected by such limitation demonstrates at such hearing that, whether or not such technology or other alternative control strategies are available, there is no reasonable relationship between the economic and social costs and the benefits to be obtained, such limitation shall not become effective and shall be adjusted as it applies to such person;

(9) Modifying, in its discretion, any requirement or limitation based upon best available technology with respect to any point source for which a permit application is filed after July 1, 1977, upon a showing by the owner or operator of such point source satisfactory to the agency that such modified requirements will represent the maximum use of technology within the economic capability of the owner or operator and will result in reasonable further progress toward the elimination of the discharge of pollutants; and

(10) Requiring that applicants for wastewater discharge permits evaluate in their applications the potential reuses of the discharged wastewater;

(f) To require to be submitted and to approve plans and specifications for disposal systems or point sources, or any part thereof and to inspect the construction thereof for compliance with the approved plans and specifications thereof;

(g) To prescribe and alter rules, not inconsistent with law, for the conduct of the agency and other matters within the scope of the powers granted to and imposed upon it by this chapter and, with respect to pollution of waters of the state, in chapter 116, provided that every rule affecting any other department or agency of the state or any person other than a member or employee of the agency shall be filed with the secretary of state;

(h) To conduct such investigations, issue such notices, public and otherwise, and hold such hearings as are necessary or which it may deem advisable for the discharge of its duties under this chapter and, with respect to the pollution of waters of the state, under chapter 116, including, but not limited to, the issuance of permits, and to authorize any member, employee, or agent appointed by it to conduct such investigations or, issue such notices and hold such hearings;

(i) For the purpose of water pollution control planning by the state and pursuant to the Federal Water Pollution Control Act, as amended, to establish and revise planning areas, adopt plans and programs and continuing planning processes, including, but not limited to, basin plans and areawide waste treatment management plans, and to provide for the implementation of any such plans by means of, including, but not limited to, standards, plan elements, procedures for revision, intergovernmental cooperation, residual treatment process waste controls, and needs inventory and ranking for construction of disposal systems;

(j) To train water pollution control personnel, and charge such fees therefor as are necessary to cover the agency's costs. All such fees received shall be paid into the state treasury and credited to the pollution control agency training account;

(k) To impose as additional conditions in permits to publicly owned disposal systems appropriate measures to insure compliance by industrial and other users with any pretreatment standard, including, but not limited to, those related to toxic pollutants, and any system of user charges ratably as is hereby required under state law or said Federal Water Pollution Control Act, as amended, or any regulations or guidelines promulgated thereunder;

(l) To set a period not to exceed five years for the duration of any National Pollutant Discharge Elimination System permit;

(m) To require each governmental subdivision identified as a permittee for a wastewater treatment works to evaluate in every odd-numbered year the condition of its existing system and identify future capital improvements that will be needed to attain or maintain compliance with a National Pollutant Discharge Elimination System or State Disposal System permit; and

(n) To train individual sewage treatment system personnel, including persons who design, construct, install, inspect, service, and operate individual sewage treatment systems, and charge fees as necessary to pay the agency's costs. All fees received must be paid into the state treasury and credited to the agency's training account. Money in the account is appropriated to the agency to pay expenses related to training.

The information required in clause (m) must be submitted in every odd-numbered year to the commissioner on a form provided by the commissioner. The commissioner shall provide technical assistance if requested by the governmental subdivision.

The powers and duties given the agency in this subdivision also apply to permits issued under chapter 114C.

Subd. 2. Hearing or investigation. In any hearing or investigation conducted pursuant to this chapter and chapters 114C, 116, and 116F, any employee or agent thereto authorized by the agency, may administer oaths, examine witnesses and issue, in the name of the agency, subpoenas requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in any such hearing or investigation. Witnesses shall receive the same fees and mileage as in civil actions.

Subd. 3. Contempt of court. In case of contumacy or refusal to obey a subpoena issued under this section, the district court of the county where the proceeding is pending or in which the person guilty of such contumacy or refusal to obey is found or resides, shall have jurisdiction upon application of the agency or its authorized member, employee or agent to issue to such person an order requiring the person to appear and testify or produce evidence, as the case may require, and any failure to obey such order of the court may be punished by said court as a contempt thereof.

Subd. 4. Building permits. It is unlawful for any person to issue or grant a building permit for, or otherwise permit, the construction, enlargement, or relocation of a commercial or industrial building to be used as the place of employment of more than 12 persons, or any other commercial or industrial building to house a process producing industrial or other wastes, unless the sewage or industrial or other waste originating in such buildings is or will be discharged into a disposal system for which a permit has first been granted by the agency unless the agency has cause not to apply this requirement, provided that this subdivision shall not apply to building permits issued for buildings, which have an estimated value of less than $500,000, located or to be located within an incorporated municipality. After January 1, 1975, such permits shall be acted upon by the agency within 90 days after submitted, provided that the agency, for good cause, may order said 90 day period to be extended for a reasonable time.

Subd. 4a. Section 401 certifications. (a) The following definitions apply to this subdivision:

(1) "section 401 certification" means a water quality certification required under section 401 of the federal Clean Water Act, United States Code, title 33, section 1341; and

(2) "nationwide permit" means a nationwide general permit issued by the United States Army Corps of Engineers and listed in Code of Federal Regulations, title 40, part 330, appendix A.

(b) The agency is responsible for providing section 401 certifications for nationwide permits.

(c) Before making a final decision on a section 401 certification for regional conditions on a nationwide permit, the agency shall hold at least one public meeting outside the seven-county metropolitan area.

(d) In addition to other notice required by law, the agency shall provide written notice of a meeting at which the agency will be considering a section 401 certification for regional conditions on a nationwide permit at least 21 days before the date of the meeting to the members of the senate and house of representatives environment and natural resources committees, the senate agriculture and rural development committee, and the house of representatives agriculture committee.

Subd. 5. Agency authority; National Pollutant Discharge Elimination System. Notwithstanding any other provisions prescribed in or pursuant to this chapter and, with respect to the pollution of waters of the state, in chapter 116, or otherwise, the agency shall have the authority to perform any and all acts minimally necessary including, but not limited to, the establishment and application of standards, procedures, rules, orders, variances, stipulation agreements, schedules of compliance, and permit conditions, consistent with and, therefore not less stringent than the provisions of the Federal Water Pollution Control Act, as amended, applicable to the participation by the state of Minnesota in the National Pollutant Discharge Elimination System (NPDES); provided that this provision shall not be construed as a limitation on any powers or duties otherwise residing with the agency pursuant to any provision of law.

Subd. 5a. Public notice for National Pollutant Discharge Elimination System permit application. The commissioner must give public notice of a completed National Pollutant Discharge Elimination System permit application for new municipal discharges in the official county newspaper of the county where the discharge is proposed.

Subd. 6. Certification statement; pollution control equipment loan. (a) In addition to its other powers and duties, the agency shall prepare the certification statement required to be submitted by an applicant for a pollution control equipment loan under the provisions of section 7(g) of the Small Business Act and section 8 of the Federal Water Pollution Control Act, as amended.

(b) The agency certification shall state whether the loan applicant's proposed additions to, or alterations in, equipment facilities or methods of operation are necessary and adequate to comply with the requirements established under the Federal Water Pollution Control Act, as amended. The agency's certification statement shall comply with the requirements of Code of Federal Regulations, title 40, part 21.

(c) The agency may identify small businesses eligible for loans under section 7(g) of the Small Business Act and section 8 of the Federal Water Pollution Control Act, as amended and assist in the preparation of loan application.

(d) No fee shall be required of an applicant for any assistance provided under this subdivision.

Subd. 7. Pollution control facility revenue bonds. In addition to its other powers and duties, the agency shall disseminate information and provide assistance regarding the small business administration program to guarantee payments or rentals on pollution control facility revenue bonds pursuant to Public Law Number 94-305 (June 4, 1976). The agency shall also encourage and assist governmental units to coordinate the joint or cooperative issuance of bonds guaranteed under this program to the end that the total amount of the bonds is sufficient in size to allow convenient sale.

Subd. 8. Exemptions for aboveground storage tanks. The commissioner may not adopt rules under this section that regulate the use of the following aboveground storage tanks:

(1) farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) tanks of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored;

(3) tanks used for storing liquids that are gaseous at atmospheric temperature and pressure; or

(4) tanks used for storing agricultural chemicals regulated under chapter 18B, 18C, or 18D.

Subd. 8a. Permit duration for major aboveground storage facilities. Agency permits for major aboveground storage facilities may be issued for a term of up to ten years.

Subd. 9. Future costs of wastewater treatment; update of 1995 report. The commissioner shall, by January 15, 1998, and each even-numbered year thereafter, provide the chairs of the house and senate committees with primary jurisdiction over the agency's budget with the following information:

(1) an updated list of all wastewater treatment upgrade and construction projects the agency has identified to meet existing and proposed water quality standards and regulations;

(2) an estimate of the total costs associated with the projects listed in clause (1), and the projects' priority ranking under Minnesota Rules, chapter 7077. The costs of projects necessary to meet existing standards must be identified separately from the costs of projects necessary to meet proposed standards;

(3) the commissioner's best estimate, developed in consultation with the commissioner of trade and economic development and affected permittees, of the increase in sewer service rates to the residents in the municipalities required to construct the projects listed in clause (1) resulting from the cost of these projects; and

(4) a list of existing and proposed state water quality standards which are more stringent than is necessary to comply with federal law, either because the standard has no applicable federal water quality criteria, or because the standard is more stringent than the applicable federal water quality criteria.

HIST: 1945 c 395 s 3; 1969 c 9 s 21; 1969 c 931 s 6; 1973 c 374 s 7-9; 1973 c 412 s 12; 1976 c 76 s 1; 1979 c 147 s 1; 1984 c 597 s 41; 1985 c 248 s 70; 1Sp1985 c 13 s 229; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 1 s 127; art 4 s 33; 1992 c 601 s 2; 1993 c 87 s 1; 1993 c 186 s 8; 1996 c 437 s 9,10; 1996 c 462 s 38; 1997 c 216 s 93; 2000 c 370 s 1; 1Sp2001 c 2 s 120



Section 115.04 Disposal systems and point sources.

115.04 Disposal systems and point sources.

Subdivision 1. Information. Any person operating or installing a disposal system or other point source, or portion thereof, when requested by the agency, or any member, employee or agent thereof, when authorized by it, shall furnish to it any information which that person may have or which is relevant to the subject of this chapter, chapter 114C, and, with respect to the pollution of waters of the state, of chapter 116.

Subd. 2. Examination of records. The agency or any member, employee or agent thereof, when authorized by it, upon presentation of credentials, may examine and copy any books, papers, records or memoranda pertaining to the installation, maintenance, or operation or discharge, including, but not limited to, monitoring data, of disposal systems or other point sources, in accordance with the purposes of this chapter, chapter 114C, and, with respect to the pollution of waters of the state, chapter 116.

Subd. 3. Access to premises. Whenever it shall be necessary for the purposes of this chapter, chapter 114C, and, with respect to pollution of waters of the state, chapter 116, the agency or any member, employee, or agent thereof, when authorized by it, upon presentation of credentials, may enter upon any property, public or private, for the purpose of obtaining information or examination of records or conducting surveys or investigations.

HIST: 1945 c 395 s 4; 1969 c 9 s 21; 1973 c 374 s 10; 1986 c 444; 1996 c 437 s 11



Section 115.05 Judicial review.

115.05 Judicial review.

Subdivision 1. Repealed, 1976 c 76 s 8

Subd. 2. Repealed, 1973 c 374 s 22

Subd. 3. Repealed, 1976 c 76 s 8

Subd. 4. Repealed, 1976 c 76 s 8

Subd. 5. Repealed, 1976 c 76 s 8

Subd. 6. Repealed, 1976 c 76 s 8

Subd. 7. Repealed, 1976 c 76 s 8

Subd. 8. Repealed, 1976 c 76 s 8

Subd. 9. Repealed, 1976 c 76 s 8

Subd. 10. Repealed, 1976 c 76 s 8

Subd. 11. Judicial review. Any person aggrieved by any final decision of the agency or of the commissioner may obtain judicial review thereof pursuant to sections 14.63 to 14.69 if the final decision is made pursuant to the agency's or the commissioner's authority under section 115A.914, this chapter, chapter 116, or the rules adopted thereunder, and if the decision is a final decision pertaining to:

(1) issuance, amendment, or denial of a permit, license, or certification;

(2) granting or denial of a variance;

(3) issuance of an administrative order, except for an administrative penalty order issued pursuant to section 116.072; or

(4) denial of a contested case hearing on any of the matters listed in clauses (1) to (3).

HIST: 1945 c 395 s 5; 1959 c 461 s 1; 1969 c 9 s 21; 1969 c 931 s 1,2; 1973 c 374 s 11; 1976 c 76 s 2; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1999 c 235 s 1



Section 115.06 Cooperation.

115.06 Cooperation.

Subdivision 1. With other sovereign states. The agency, so far as it is not inconsistent with its duties under the laws of this state, may assist and cooperate with any agency of another state, of the United States of America or of the Dominion of Canada or any province thereof in any matter relating to water pollution control.

Subd. 2. Funds received from persons or agencies. The agency may receive and accept money, property, or services from any person or from any agency described in subdivision 1 or from any other source for any purpose within the scope of its functions under this chapter, chapter 116, or 116F, and all money so received are hereby appropriated for such purposes in like manner and subject to like provisions of law as the corresponding appropriations of state funds.

Subd. 3. By governmental subdivisions. It shall be the duty of each city, county, town, sanitary district, public corporation, or other governmental subdivision to cooperate with the agency in obtaining compliance with the provisions of this chapter and to enforce within its jurisdiction all standards, orders, rules, or permit requirements adopted by the agency thereunder.

HIST: 1945 c 395 s 6; 1969 c 9 s 21; 1969 c 931 s 3; 1973 c 123 art 5 s 7; 1978 c 568 s 1; 1985 c 248 s 70



Section 115.061 Duty to notify and avoid water pollution.

115.061 Duty to notify and avoid water pollution.

(a) Except as provided in paragraph (b), it is the duty of every person to notify the agency immediately of the discharge, accidental or otherwise, of any substance or material under its control which, if not recovered, may cause pollution of waters of the state, and the responsible person shall recover as rapidly and as thoroughly as possible such substance or material and take immediately such other action as may be reasonably possible to minimize or abate pollution of waters of the state caused thereby.

(b) Notification is not required under paragraph (a) for a discharge of five gallons or less of petroleum, as defined in section 115C.02, subdivision 10. This paragraph does not affect the other requirements of paragraph (a).

HIST: 1969 c 931 s 4; 1993 c 341 art 1 s 1



Section 115.063 Hazardous and radioactive waste; state potable water protection policy.

115.063 Hazardous and radioactive waste; state potable water protection policy.

The legislature finds that:

(1) the waters of the state, because of their abundant quantity and high natural quality, constitute a unique natural resource of immeasurable value which must be protected and conserved for the benefit of the health, safety, welfare, and economic well-being of present and future generations of the people of the state;

(2) the actual or potential use of the waters of the state for potable water supply is the highest priority use of that water and deserves maximum protection by the state; and

(3) the disposal of hazardous waste and radioactive waste in Minnesota may pose a serious risk of pollution of the waters of the state, particularly potable water.

It is therefore the policy of the state of Minnesota, consistent with the state's primary responsibility and rights to prevent, reduce, and eliminate water pollution and to plan for the preservation of water resources, that depositories for hazardous waste or radioactive waste should not be located in any place or be constructed or operated in any manner that can reasonably be expected to cause pollution of potable water.

HIST: 1986 c 425 s 6



Section 115.065 Prohibition of disposal.

115.065 Prohibition of disposal.

The location, construction, or operation of any depository for hazardous waste or radioactive waste, whether generated within or outside of the state, in any place or in any manner that can reasonably be expected to cause the pollution of potable water is prohibited.

HIST: 1986 c 425 s 7



Section 115.067 Below grade disposal systems; prohibition; exception.

115.067 Below grade disposal systems; prohibition; exception.

The construction or operation of a depository for hazardous waste or radioactive waste in whole or in part below the natural grade of the land where it is located is prohibited unless the person proposing to construct or operate the depository demonstrates that the depository cannot reasonably be expected to cause the pollution of potable water.

HIST: 1986 c 425 s 8



Section 115.069 Radionuclide pollution; high-level nuclear waste depository.

115.069 Radionuclide pollution; high-level nuclear waste depository.

The determination of whether the location, construction, or operation of a depository for spent nuclear fuel or high-level radioactive waste can reasonably be expected to cause radionuclide pollution of potable groundwater in violation of section 115.065 shall be made in accordance with the provisions of section 116C.76.

HIST: 1986 c 425 s 9



Section 115.07 Violations and prohibitions.

115.07 Violations and prohibitions.

Subdivision 1. Obtain permit. It shall be unlawful for any person to construct, install or operate a disposal system, or any part thereof, until plans therefor shall have been submitted to the agency unless the agency shall have waived the submission thereof to it and a written permit therefor shall have been granted by the agency.

For disposal systems operated on streams with extreme seasonal flows, the agency must allow seasonal permit limits based on a fixed or variable effluent limit when the municipality operating the disposal system requests them and is in compliance with agency water quality standards.

Subd. 2. Repealed, 1973 c 374 s 22

Subd. 3. Permission for extension. It shall be unlawful for any person to make any change in, addition to or extension of any existing disposal system or point source, or part thereof, to effect any facility expansion, production increase, or process modification which results in new or increased discharges of pollutants, or to operate such system or point source, or part thereof as so changed, added to, or extended until plans and specifications therefor shall have been submitted to the agency unless the agency shall have waived the submission thereof to it and a written permit therefor shall have been granted by the agency.

Subd. 4. Repealed, 1973 c 374 s 22

Subd. 5. Repealed, 1963 c 798 s 16

Subd. 6. Repealed, 1973 c 374 s 22

HIST: 1945 c 395 s 8-10; 1969 c 9 s 21; 1969 c 931 s 5; 1973 c 374 s 12; 1986 c 465 art 3 s 1



Section 115.071 Enforcement.

115.071 Enforcement.

Subdivision 1. Remedies available. The provisions of sections 103F.701 to 103F.761, this chapter and chapters 114C, 115A, and 116, and sections 325E.10 to 325E.1251 and 325E.32 and all rules, standards, orders, stipulation agreements, schedules of compliance, and permits adopted or issued by the agency thereunder or under any other law now in force or hereafter enacted for the prevention, control, or abatement of pollution may be enforced by any one or any combination of the following: criminal prosecution; action to recover civil penalties; injunction; action to compel performance; or other appropriate action, in accordance with the provisions of said chapters and this section.

Subd. 2. Criminal penalties. (a) Violations of laws; orders; permits. Except as provided in section 609.671, any person who willfully or negligently violates any provision of this chapter or chapter 114C or 116, or any standard, rule, variance, order, stipulation agreement, schedule of compliance or permit issued or adopted by the agency thereunder shall upon conviction be guilty of a misdemeanor.

(b) Duty of law enforcement officials. It shall be the duty of all county attorneys, sheriffs and other peace officers, and other officers having authority in the enforcement of the general criminal laws to take all action to the extent of their authority, respectively, that may be necessary or proper for the enforcement of said provisions, rules, standards, orders, stipulation agreements, variances, schedule of compliance, or permits.

Subd. 2a. Repealed, 1987 c 267 s 5

Subd. 2b. Repealed, 1987 c 267 s 5

Subd. 3. Civil penalties. Any person who violates any provision of this chapter or chapter 114C or 116, except any provisions of chapter 116 relating to air and land pollution caused by agricultural operations which do not involve National Pollutant Discharge Elimination System permits, or of (1) any effluent standards and limitations or water quality standards, (2) any permit or term or condition thereof, (3) any National Pollutant Discharge Elimination System filing requirements, (4) any duty to permit or carry out inspection, entry or monitoring activities, or (5) any rules, stipulation agreements, variances, schedules of compliance, or orders issued by the agency, shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $10,000 per day of violation except that if the violation relates to hazardous waste the person shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $25,000 per day of violation.

In addition, in the discretion of the court, the defendant may be required to:

(a) forfeit and pay to the state a sum which will adequately compensate the state for the reasonable value of cleanup and other expenses directly resulting from unauthorized discharge of pollutants, whether or not accidental;

(b) forfeit and pay to the state an additional sum to constitute just compensation for any loss or destruction to wildlife, fish or other aquatic life and for other actual damages to the state caused by an unauthorized discharge of pollutants.

As a defense to any of said damages, the defendant may prove that the violation was caused solely by (1) an act of God, (2) an act of war, (3) negligence on the part of the state of Minnesota, or (4) an act or failure to act which constitutes sabotage or vandalism, or any combination of the foregoing clauses.

The civil penalties and damages provided for in this subdivision may be recovered by a civil action brought by the attorney general in the name of the state.

Subd. 4. Injunctions. Any violation of the provisions, rules, standards, orders, stipulation agreements, variances, schedules of compliance, or permits specified in this chapter and chapters 114C and 116 shall constitute a public nuisance and may be enjoined as provided by law in an action, in the name of the state, brought by the attorney general.

Subd. 5. Actions to compel performance. In any action to compel performance of an order of the agency for any purposes relating to the prevention, control or abatement of pollution under this chapter and chapters 114C and 116, the court may require any defendant adjudged responsible to do and perform any and all acts and things within the defendant's power which are reasonably necessary to accomplish the purposes of the order. In case a municipality or its governing or managing body or any of its officers is a defendant, the court may require it to exercise its powers, without regard to any limitation of any requirement for an election or referendum imposed thereon by law and without restricting the powers of the agency to do any or all of the following, without limiting the generality hereof: to levy taxes, levy special assessments, prescribe service or use charges, borrow money, issue bonds, employ assistance, acquire real or personal property, let contracts or otherwise provide for the doing of work or the construction, installation, maintenance, or operation of facilities, and do all other acts and things reasonably necessary to accomplish the purposes of the order, but the court shall grant the municipality the opportunity to determine the appropriate financial alternatives to be utilized in complying with the court imposed requirements.

Subd. 6. Administrative penalties. A provision of law that may be enforced under this section may also be enforced under section 116.072.

Subd. 7. Underground storage tanks; red tags. (a) The commissioner may issue a red tag for failure to have the regulated underground tank system protected from corrosion, failure to have spill and overfill protection, or failure to have a leak detection method in place. A red tag may also be issued for underground storage tank system violations if an enforcement action, including, but not limited to, a citation as defined in section 116.073, subdivision 1, has been issued and the violations are not corrected. Upon discovery of a violation at a facility with an underground storage tank system, the commissioner shall affix a red tag, in plain view, to the fill pipe cap of the tank system that provides notice that delivery of petroleum products to the tank system is prohibited. When the red tag is issued, agency staff must determine the product level in the tank.

(b) No owner or operator of a facility having an underground storage tank system shall fill or allow the filling of a tank with a petroleum product while a red tag is affixed to the fill pipe cap of the tank system.

(c) A person shall not remove, deface, alter, or otherwise tamper with a red tag so that the information contained on the tag is not legible.

(d) A red tag may not be removed until the commissioner has inspected the underground storage tank system and established that it is no longer in violation. After making that determination, the commissioner shall remove the red tag within 24 hours or as soon as reasonably possible. Upon agreement by the commissioner, the red tag may also be removed by an agency-certified installer who provides documentation to the commissioner that the violation for which the system was red-tagged has been corrected.

(e) The issuance of a red tag may be appealed under section 116.072, subdivision 6, paragraphs (a) to (e), except that the person subject to the order must request a hearing within 15 days after issuance of a red tag and, if a hearing is not requested within the 15-day period, the red tag becomes a final order not subject to further review.

HIST: 1973 c 374 s 13; 1976 c 76 s 3; 1983 c 373 s 1-4; 1984 c 628 art 3 s 11; 1984 c 655 art 1 s 18; 1985 c 248 s 70; 1986 c 444; 1987 c 267 s 1; 1988 c 553 s 1; 1990 c 391 art 10 s 3; 1991 c 347 art 1 s 2; 1993 c 249 s 6; 1996 c 437 s 12-16; 1998 c 379 s 1



Section 115.072 Recovery of litigation costs and expenses.

115.072 Recovery of litigation costs and expenses.

In any action brought by the attorney general, in the name of the state, pursuant to the provisions of this chapter and chapters 114C and 116, for civil penalties, injunctive relief, or in an action to compel compliance, if the state shall finally prevail, and if the proven violation was willful, the state, in addition to other penalties provided in this chapter, may be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses incurred by the state. In determining the amount of such litigation expenses to be allowed, the court shall give consideration to the economic circumstances of the defendant.

Amounts recovered under the provisions of this section and section 115.071, subdivisions 3 to 5, shall be paid into the environmental fund in the state treasury to the extent provided in section 115.073.

HIST: 1973 c 374 s 14; 1991 c 347 art 1 s 3; 1996 c 437 s 17



Section 115.073 Enforcement funding.

115.073 Enforcement funding.

Except as provided in sections 115B.20, subdivision 4, clause (2); 115C.05; and 473.845, subdivision 8, all money recovered by the state under this chapter and chapters 115A and 116, including civil penalties and money paid under an agreement, stipulation, or settlement, excluding money paid for past due fees or taxes, up to the amount appropriated for implementation of Laws 1991, chapter 347, must be deposited in the state treasury and credited to the environmental fund.

HIST: 1991 c 347 art 1 s 4



Section 115.075 Information and monitoring.

115.075 Information and monitoring.

A person may not:

(1) make a false material statement, representation, or certification in; omit material information from; or alter, conceal, or fail to file or maintain a notice, application, record, report, plan, manifest, or other document required under section 103F.701 or this chapter or chapter 114C, 115A, or 116; or

(2) falsify, tamper with, render inaccurate, or fail to install a monitoring device or method required to be maintained or followed for the purpose of compliance with sections 103F.701 to 103F.761 or this chapter or chapter 114C, 115A, or 116.

HIST: 1991 c 347 art 1 s 5; 1996 c 437 s 18



Section 115.076 Background of permit applicants.

115.076 Background of permit applicants.

Subdivision 1. Authority of commissioner. (a) The agency may refuse to issue or to authorize the transfer of:

(1) a hazardous waste facility permit or a solid waste facility permit to construct or operate a commercial waste facility as defined in section 115A.03, subdivision 6, if the agency determines that the permit applicant does not possess sufficient expertise and competence to operate the facility in conformance with the requirements of this chapter and chapters 114C and 116, or if other circumstances exist that demonstrate that the permit applicant may not operate the facility in conformance with the requirements of this chapter and chapters 114C and 116; or

(2) an animal feedlot facility permit, under section 116.07, subdivision 7, to construct or operate an animal feedlot facility, if the agency determines that the permit applicant does not possess sufficient expertise and competence to operate the feedlot facility in conformance with the requirements of this chapter and chapter 116 or if other circumstances exist that demonstrate that the permit applicant may not operate the feedlot facility in conformance with the requirements of this chapter and chapter 116.

(b) In making a determination under paragraph (a), the agency may consider:

(1) the experience of the permit applicant in constructing or operating commercial waste facilities or animal feedlot facilities;

(2) the expertise of the permit applicant;

(3) the past record of the permit applicant in operating commercial waste facilities or animal feedlot facilities in Minnesota and other states;

(4) any criminal convictions of the permit applicant in state or federal court during the past five years that bear on the likelihood that the permit applicant will operate the facility in conformance with the applicable requirements of this chapter and chapters 114C and 116; and

(5) in the case of a corporation or business entity, any criminal convictions in state or federal court during the past five years of any of the permit applicant's officers, partners, or facility managers that bear on the likelihood that the facility will be operated in conformance with the applicable requirements of this chapter and chapters 114C and 116.

Subd. 2. Permit applicant. For purposes of this section, a permit applicant includes a natural person, a partnership and its owners, and a corporation and its parent.

Subd. 3. Investigation. The commissioner may conduct an investigation to assist in making determinations under subdivision 1. The reasonable costs of any investigation must be paid by the permit applicant.

Subd. 4. Notice of permit denial. The agency may not refuse to issue or transfer a permit under this section without first providing the permit applicant with the relevant information and with an opportunity to respond by commenting on the information and submitting additional information regarding the circumstances surrounding the conviction, corrective measures to prevent recurrence, the applicant's rehabilitation, and technical and managerial experience. In making a final decision on the permit, the agency shall consider the permit applicant's response prior to making a final decision on the permit.

Subd. 5. Hearing. If the agency proposes to deny a permit under this section, the permit applicant may request a hearing under chapter 14. The permit applicant may request that the hearing be held under Minnesota Rules, parts 1400.8510 to 1400.8612.

HIST: 1991 c 347 art 1 s 6; 1996 c 437 s 19; 1998 c 401 s 39



Section 115.08 Interpretation.

115.08 Interpretation.

Sections 115.01 to 115.09 shall not be construed as repealing any of the provisions of law relating to the pollution of any waters of the state, but shall be held and construed as supplementing the same and in addition to the laws now in force, except as the same may be in direct conflict herewith.

HIST: 1945 c 395 s 7



Section 115.09 Citation, Water Pollution Control Act.

115.09 Citation, Water Pollution Control Act.

Sections 115.01 to 115.09 may be cited as the State Water Pollution Control Act.

HIST: 1945 c 395 s 11



Section 115.091 Repealed, 1990 c 391 art 10 s 4

115.091 Repealed, 1990 c 391 art 10 s 4



Section 115.092 Repealed, 1990 c 391 art 10 s 4

115.092 Repealed, 1990 c 391 art 10 s 4



Section 115.093 Repealed, 1990 c 391 art 10 s 4

115.093 Repealed, 1990 c 391 art 10 s 4



Section 115.094 Repealed, 1990 c 391 art 10 s 4

115.094 Repealed, 1990 c 391 art 10 s 4



Section 115.095 Repealed, 1990 c 391 art 10 s 4

115.095 Repealed, 1990 c 391 art 10 s 4



Section 115.096 Repealed, 1990 c 391 art 10 s 4

115.096 Repealed, 1990 c 391 art 10 s 4



Section 115.097 Repealed, 1990 c 391 art 10 s 4

115.097 Repealed, 1990 c 391 art 10 s 4



Section 115.098 Repealed, 1990 c 391 art 10 s 4

115.098 Repealed, 1990 c 391 art 10 s 4



Section 115.099 Repealed, 1990 c 391 art 10 s 4

115.099 Repealed, 1990 c 391 art 10 s 4



Section 115.10 Repealed, 1990 c 391 art 10 s 4

115.10 Repealed, 1990 c 391 art 10 s 4



Section 115.101 Repealed, 1990 c 391 art 10 s 4

115.101 Repealed, 1990 c 391 art 10 s 4



Section 115.102 Repealed, 1990 c 391 art 10 s 4

115.102 Repealed, 1990 c 391 art 10 s 4



Section 115.103 Repealed, 1990 c 391 art 10 s 4

115.103 Repealed, 1990 c 391 art 10 s 4



Section 115.15 Subdivisions renumbered, repealed, or no longer in effect

115.15 Subdivision 1. Repealed, 1Sp1981 c 4 art 1 s 188

Subd. 2. Repealed, 1969 c 9 s 20; 1Sp 1981 c 4 art 1 s 188

Subd. 3. Repealed, 1Sp1981 c 4 art 1 s 188

Subd. 4. Repealed, 1Sp1981 c 4 art 1 s 188

Subd. 5. Repealed, 1Sp1981 c 4 art 1 s 188



Section 115.16 Repealed, 1Sp1981 c 4 art 1 s 188

115.16 Repealed, 1Sp1981 c 4 art 1 s 188



Section 115.17 Repealed, 1975 c 61 s 26

115.17 Repealed, 1975 c 61 s 26



Section 115.18 Sanitary districts; definitions.

115.18 Sanitary districts; definitions.

Subdivision 1. Applicability. As used in sections 115.18 to 115.37, the terms defined in this section have the meanings given them except as otherwise provided or indicated by the context.

Subd. 2. Repealed, 1969 c 9 s 20

Subd. 3. MS 1990 Renumbered subd 6

Subd. 3. Additional terms. The terms defined in section 115.01, as now in force or hereafter amended, have the meanings given them therein.

Subd. 4. MS 1990 Renumbered subd 5

Subd. 4. Agency. "Agency" means the Minnesota pollution control agency.

Subd. 5. MS 1990 Renumbered subd 10

Subd. 5. Board. "Board" means the board of managers of a sanitary district.

Subd. 6. MS 1990 Renumbered subd 8

Subd. 6. District. "District" means a sanitary district created under the provisions of sections 115.18 to 115.37.

Subd. 7. MS 1990 Renumbered subd 9

Subd. 7. Municipality. "Municipality" means a city, however organized.

Subd. 8. MS 1990 Renumbered subd 7

Subd. 8. Related governmental subdivision or body. "Related governmental subdivision" means a municipality or organized town wherein there is a territorial unit of a district, or, in the case of an unorganized area, the county. "Related governing body" means the governing body of a related governmental subdivision, and, in the case of an organized town, means the town board.

Subd. 9. MS 1990 Renumbered subd 3

Subd. 9. Statutory city. "Statutory city" means a city organized as provided by chapter 412, under the plan other than optional.

Subd. 10. MS 1990 Renumbered subd 4

Subd. 10. Territorial unit. "Territorial unit" means all that part of the territory of a district situated within a single municipality, a single organized town outside of any municipality, or, in the case of an unorganized area, within a single county.

HIST: Ex1961 c 20 s 4; 1969 c 9 s 18; 1973 c 123 art 5 s 7



Section 115.19 Creation; purpose; exceptions.

115.19 Creation; purpose; exceptions.

A sanitary district may be created under the provisions of sections 115.18 to 115.37 for any territory embracing an area or a group of two or more adjacent areas, whether contiguous or separate, but not situated entirely within the limits of a single municipality, for the purpose of promoting the public health and welfare by providing an adequate and efficient system and means of collecting, conveying, pumping, treating and disposing of domestic sewage and garbage and industrial wastes within the district, in any case where the agency finds that there is need throughout the territory for the accomplishment of these purposes, that these purposes can be effectively accomplished on an equitable basis by a district if created, and that the creation and maintenance of such a district will be administratively feasible and in furtherance of the public health, safety, and welfare; but subject to the following exceptions:

No district shall be created within 25 miles of the boundary of any city of the first class without the approval of the governing body thereof and the approval of the governing body of each and every municipality in the proposed district by resolution filed with the agency.

HIST: Ex1961 c 20 s 5; 1969 c 9 s 21; 1992 c 601 s 3



Section 115.20 Proceeding to create district.

115.20 Proceeding to create district.

Subdivision 1. (a) A proceeding for the creation of a district may be initiated by a petition to the agency, filed with its secretary, containing the following:

(1) A request for creation of the proposed district;

(2) The name proposed for the district, to include the words "sanitary district";

(3) A description of the territory of the proposed district;

(4) A statement showing the existence in such territory of the conditions requisite for creation of a district as prescribed in section 115.19;

(5) A statement of the territorial units represented by and the qualifications of the respective signers;

(6) The post office address of each signer, given under the signer's signature. A petition may consist of separate writings of like effect, each signed by one or more qualified persons, and all such writings, when filed, shall be considered together as a single petition.

(b) A public meeting must be held to inform citizens of the proposed creation of the district. At the meeting, information must be provided, including a description of the district's proposed structure, bylaws, territory, ordinances, budget, and charges. Notice of the meeting must be published for two successive weeks in a qualified newspaper published within the territory of the proposed district or, if there is no qualified newspaper published within the territory, in a qualified newspaper of general circulation in the territory, and by posting for two weeks in each territorial unit of the proposed district. A record of the meeting must be submitted to the agency with the petition.

Subd. 2. Every petition shall be signed as follows:

(1) For each municipality wherein there is a territorial unit of the proposed district, by an authorized officer or officers pursuant to a resolution of the municipal governing body;

(2) For each organized town wherein there is a territorial unit of the proposed district, by an authorized officer or officers pursuant to a resolution of the town board;

(3) For each county wherein there is a territorial unit of the proposed district consisting of an unorganized area, by an authorized officer or officers pursuant to a resolution of the county board, or by at least 20 percent of the voters residing and owning land within the unit.

Each resolution shall be published in the official newspaper of the governing body adopting it and shall become effective 40 days after publication, unless within said period there shall be filed with the governing body a petition signed by qualified electors of a territorial unit of the proposed district, equal in number to five percent of the number of such electors voting at the last preceding election of the governing body, requesting a referendum on the resolution, in which case the resolution may not become effective until approved by a majority of the qualified electors voting at a regular election or special election which the governing body may call. The notice of any election and the ballot to be used shall contain the text of the resolution followed by the question: "Shall the above resolution be approved?"

If any signer is alleged to be a landowner in a territorial unit, a statement as to the signer's landowner status as shown by the county auditor's tax assessment records, certified by the auditor, shall be attached to or endorsed upon the petition.

Subd. 3. At any time before publication of the public notice required in subdivision 4, or before the public hearing, if required under subdivision 4, additional signatures may be added to the petition or amendments of the petition may be made to correct or remedy any error or defect in signature or otherwise except a material error or defect in the description of the territory of the proposed district. No proceeding shall be invalidated on account of any error or defect in the petition unless questioned by an interested party before the reception of evidence begins at the hearing except a material error or defect in the description of the territory of the proposed district. If the qualifications of any signer of a petition are challenged, the agency or its agent shall determine the challenge forthwith on the allegations of the petition, the county auditor's certificate of land ownership, and such other evidence as may be received.

Subd. 4. (a) Upon receipt of a petition and the record of the public meeting required under subdivision 1, the agency shall publish a notice in the State Register and mail a copy to each property owner in the affected territory at the owner's address as given by the county auditor. The mailed copy must state the date that the notice will appear in the State Register. Copies need not be sent by registered mail. The notice must:

(1) describe the petition for creation of the district;

(2) describe the territory affected by the petition;

(3) allow 30 days for submission of written comments on the petition;

(4) state that a person who objects to the petition may submit a written request for hearing to the agency within 30 days of the publication of the notice in the State Register; and

(5) state that if a timely request for hearing is not received, the agency may make a decision on the petition at a future meeting of the agency.

(b) If 25 or more timely requests for hearing are received, the agency must hold a hearing on the petition in accordance with the contested case provisions of chapter 14.

Subd. 5. After the public notice period or the public hearing, if required under subdivision 4, and based on the petition, any public comments received, and, if a hearing was held, the hearing record, the agency shall make findings of fact and conclusions determining whether or not the conditions requisite for the creation of a district exist in the territory described in the petition. If the agency finds that conditions exist, it may make an order creating a district for the territory described in the petition under the name proposed in the petition or such other name, including the words "sanitary district," as the agency deems appropriate.

Subd. 6. If the agency, after the conclusion of the public notice period or the holding of a hearing, if required, determines that the creation of a district in the territory described in the petition is not warranted, it shall make an order denying the petition. The secretary of the agency shall give notice of such denial by mail to each signer of the petition. No petition for the creation of a district consisting of the same territory shall be entertained within a year after the date of an order, but this shall not preclude action on a petition for the creation of a district embracing part of the territory with or without other territory.

Subd. 7. Notice of the making of every order of the agency creating a sanitary district, referring to the date of the order and describing the territory of the district, shall be given by the secretary in like manner as for notice of the hearing on the petition for creation of the district.

Subd. 8. An appeal may be taken from an order of the agency creating or dissolving a district, annexing territory to or detaching territory from a district, or denying a petition for any such action, as now or hereafter provided for appeals from other orders of the agency except that the giving of notice of the order as provided in subdivision 7 shall be deemed notice thereof to all interested parties, and the time for appeal by any party shall be limited to 30 days after completion of the mailing of copies of the order or after expiration of the prescribed period of posting or publication, whichever is latest. The validity of the creation of a district shall not be otherwise questioned.

Subd. 9. Upon expiration of the time for appeal from an order of the agency creating a district, or, in case of an appeal, upon the taking effect of a final judgment of a court of competent jurisdiction sustaining the order, the secretary of the agency shall deliver a certified copy of the order to the secretary of state for filing. Thereupon the creation of the district shall be deemed complete, and it shall be conclusively presumed that all requirements of law relating thereto have been complied with. The secretary of the agency shall also transmit a certified copy of the order for filing to the county auditor of each county and the clerk or recorder of each municipality and organized town wherein any part of the territory of the district is situated and to the secretary of the district board when elected.

HIST: Ex1961 c 20 s 6; 1969 c 9 s 21; 1982 c 424 s 130; 1986 c 444; 1992 c 601 s 4-9



Section 115.21 Annexation, detachment, and dissolution.

115.21 Annexation, detachment, and dissolution.

Subdivision 1. An area adjacent to an existing district may be annexed thereto upon a petition to the agency stating the grounds therefor as hereinafter provided, signed by an authorized officer or officers of the district pursuant to a resolution of the board, also signed with respect to the area proposed for annexation in like manner as provided for a petition for creation of a district. Except as otherwise provided, a proceeding for annexation shall be governed by the provisions now or hereafter in force relating to proceedings for the creation of districts, so far as applicable. For the purpose of giving the required notices the territory involved shall comprise the area proposed for annexation together with the entire territory of the district. If the agency determines that the requisite conditions exist in the area proposed for annexation together with the territory of the district, it may make an order for annexation accordingly. All taxable property within the annexed area shall be subject to taxation for any existing bonded indebtedness or other indebtedness of the district for the cost of acquisition, construction, or improvement of any disposal system or other works or facilities beneficial to the annexed area to such extent as the agency may determine to be just and equitable, to be specified in the order for annexation. The proper officers shall levy further taxes on such property accordingly.

Subd. 2. An area within a district may be detached therefrom upon a petition to the agency stating the grounds therefor as hereinafter provided, signed by an authorized officer or officers of the district pursuant to a resolution of the board, also signed with respect to the area proposed for detachment in like manner as provided for a petition for creation of a district. Except as otherwise provided, a proceeding for detachment shall be governed by the provisions now or hereafter in force relating to proceedings for the creation of districts, so far as applicable. For the purpose of giving the required notices the territory involved shall comprise the entire territory of the district. If the agency determines that the requisite conditions for inclusion in a district no longer exist in the area proposed for detachment, it may make an order for detachment accordingly. All taxable property within the detached area shall remain subject to taxation for any existing bonded indebtedness of the district to such extent as it would have been subject thereto if not detached, and shall also remain subject to taxation for any other existing indebtedness of the district incurred for any purpose beneficial to such area to such extent as the agency may determine to be just and equitable, to be specified in the order for detachment. The proper officers shall levy further taxes on such property accordingly.

Subd. 3. Different areas may be annexed to and detached from a district in a single proceeding upon a joint petition therefor and upon compliance with the provisions of subdivisions 1 and 2 with respect to the area affected so far as applicable.

Subd. 4. A district may be dissolved upon a petition to the agency stating the grounds for dissolution as hereinafter provided, signed by an authorized officer or officers of the district pursuant to a resolution of the board, and containing a proposal for distribution of the remaining funds of the district, if any, among the related governmental subdivisions. Except as otherwise provided, a proceeding for dissolution shall be governed by the provisions now or hereafter in force relating to proceedings for the creation of districts, so far as applicable. If the commission determines that the conditions requisite for the creation of the district no longer exist therein, that all indebtedness of the district has been paid, and that all property of the district except funds has been disposed of, it may make an order dissolving the district and directing the distribution of its remaining funds, if any, among the related governmental subdivisions on such basis as the agency determines to be just and equitable, to be specified in the order. Certified copies of the order for dissolution shall be transmitted and filed as provided for an order creating a district. The secretary of the agency shall also transmit a certified copy of the order to the treasurer of the district, who shall thereupon distribute the remaining funds of the district as directed by the order, and shall be responsible for such funds until so distributed.

HIST: Ex1961 c 20 s 7; 1969 c 9 s 21



Section 115.22 Petitioners to pay expenses.

115.22 Petitioners to pay expenses.

Expenses of the preparation and submission of petitions in proceedings under sections 115.19 to 115.21 shall be paid by the petitioners. Expenses of hearings therein shall be paid out of any available funds appropriated for the agency.

HIST: Ex1961 c 20 s 8; 1969 c 9 s 21



Section 115.23 Board of managers of district.

115.23 Board of managers of district.

Subdivision 1. The governing body of each district shall be a board of managers of five members, who shall be voters residing in the district, and who may but need not be officers, members of governing bodies, or employees of the related governmental subdivisions, except that where there are more than five territorial units in a district there shall be one board member for each unit.

Subd. 2. The terms of the first board members elected after creation of a district shall be so arranged and determined by the electing body as to expire on the first business day in January as follows:

(1) The terms of two members in the second calendar year after the year in which they were elected;

(2) The terms of two other members in the third calendar year after the year in which they were elected;

(3) The term of the remaining member in the fourth calendar year after the year in which the member was elected. In case a board has more than five members the additional members shall be assigned to the groups hereinbefore provided for so as to equalize such groups as far as practicable. Thereafter board members shall be elected successively for regular terms beginning on expiration of the preceding terms and expiring on the first business day in January of the third calendar year thereafter. Each board member shall serve until a successor is elected and has qualified.

Subd. 3. In a district having only one territorial unit all the members of the board shall be elected by the related governing body. In a district having more than one territorial unit the members of the board shall be elected by the members of the related governing bodies in joint session except as otherwise provided. The electing bodies concerned shall meet and elect the first board members of a new district as soon as practicable after creation of the district, and shall meet and elect board members for succeeding regular terms as soon as practicable after November 1 next preceding the beginning of the terms to be filled, respectively.

Subd. 4. Upon the creation of a district having more than one territorial unit the agency, on the basis of convenience for joint meeting purposes, shall designate one of the related governing bodies as the central related governing body in the order creating the district or in a subsequent special order, of which the secretary of the agency shall notify the clerks or recorders of all the related governing bodies. Upon receipt of such notification, the clerk or recorder of the central related governing body shall immediately transmit the same to the presiding officer of such body. Such officer shall thereupon call a joint meeting of the members of all the related governing bodies to elect board members, to be held at such time as the officer shall fix at the regular meeting place of the officer's governing body or at such other place in the district as the officer shall determine. At least ten days' notice of the meeting shall be given by mail by the clerk or recorder of such body to the clerks or recorders of all the other related governing bodies, who shall immediately transmit such notice to all the members of such bodies, respectively. Subsequent joint meetings to elect board members for regular terms shall be called and held in like manner. The presiding officer and the clerk or recorder of the central related governing body shall act respectively as chair and secretary of the joint electing body at any meeting thereof, but in case of the absence or disability of either of them such body may elect a temporary substitute. A majority of the members of each related governing body shall be required for a quorum at any meeting of the joint electing body.

Subd. 5. Nominations for board members may be made by petitions, each signed by ten or more voters residing and owning land in the district, filed with the clerk, recorder, or secretary of the electing body before the election meeting. No person shall sign more than one petition. The electing body shall give due consideration to all such nominations but shall not be limited thereto.

Subd. 6. In the case of an electing body consisting of a single related governing body, a majority vote of all the members shall be required for an election. In the case of a joint electing body, a majority vote of the members present shall be required for an election. In case of lack of a quorum or failure to elect, a meeting of an electing body may be adjourned to a stated time and place without further notice.

Subd. 7. In any district having more than one territorial unit the related governing bodies, instead of meeting in joint session, may elect a board member by resolutions adopted by all of them separately, concurring in the election of the same person. A majority vote of all the members of each related governing body shall be required for the adoption of any such resolution. The clerks or recorders of the other related governing bodies shall transmit certified copies of such resolutions to the clerk or recorder of the central related governing body. Upon receipt of concurring resolutions from all the related governing bodies, the presiding officer and clerk or recorder of the central related governing body shall certify the results and furnish certificates of election as provided for a joint meeting.

Subd. 8. Any vacancy in the membership of a board shall be filled for the unexpired term in like manner as provided for the regular election of board members.

Subd. 9. The presiding and recording officers of the electing body shall certify the results of each election to the secretary of the agency, to the county auditor of each county wherein any part of the district is situated, and to the clerk or recorder of each related governing body, and shall make and transmit to each board member elected a certificate of the board member's election. Upon electing the first board members of a district, the presiding officer of the electing body shall designate one of them to serve as temporary chair for the purposes of initial organization of the board, and the recording officer of the body shall include written notice thereof to all the board members with their certificates of election.

HIST: Ex1961 c 20 s 9; 1969 c 9 s 21; 1986 c 444



Section 115.24 Organization and procedure of board.

115.24 Organization and procedure of board.

Subdivision 1. As soon as practicable after the election of the first board members of a district they shall meet at the call of the temporary chair to elect officers and take other appropriate action for organization and administration of the district. Each board shall hold a regular annual meeting at the call of the chair or otherwise as it shall prescribe on or as soon as practicable after the first business day in January of each year, and such other regular and special meetings as it shall prescribe.

Subd. 2. The officers of each district shall be a chair and a vice-chair, who shall be members of the board, and a secretary and a treasurer, who may but need not be members of the board. The board of a new district at its initial meeting or as soon thereafter as practicable shall elect the officers to serve until the first business day in January next following. Thereafter the board shall elect the officers at each regular annual meeting for terms expiring on the first business day in January next following. Each officer shall serve until a successor is elected and has qualified.

Subd. 3. The board at its initial meeting or as soon thereafter as practicable shall provide for suitable places for board meetings and for offices of the district officers, and may change the same thereafter as it deems advisable. Such meeting place and offices may be the same as those of any related governing body, with the approval of such body. The secretary of the board shall notify the secretary of state, the secretary of the agency, the county auditor of each county wherein any part of the district is situated, and the clerk or recorder of each related governing body of the locations and post office addresses of such meeting place and offices and any changes therein.

Subd. 4. At any time before the proceeds of the first tax levy in a district become available the district board may prepare a budget comprising an estimate of the expenses of organizing and administering the district until such proceeds are available, with a proposal for apportionment of the estimated amount among the related governmental subdivisions, and may request the governing bodies thereof to advance funds in accordance with the proposal. Such governing bodies may authorize advancement of the requested amounts, or such part thereof as they respectively deem proper, from any funds available in their respective treasuries. The board shall include in its first tax levy after receipt of any such advancements a sufficient sum to cover the same and shall cause the same to be repaid, without interest, from the proceeds of taxes as soon as received.

HIST: Ex1961 c 20 s 10; 1969 c 9 s 21; 1986 c 444



Section 115.25 Status and powers of district.

115.25 Status and powers of district.

Subdivision 1. Every district shall be a public corporation and a governmental subdivision of the state, and shall be deemed to be a municipality or municipal corporation for the purpose of obtaining federal or state grants or loans or otherwise complying with any provision of federal or state law or for any other purpose relating to the powers and purposes of the district for which such status is now or hereafter required by law.

Subd. 2. Every district shall have the powers and purposes prescribed by sections 115.18 to 115.37 and such others as may now or hereafter be prescribed by law. No express grant of power or enumeration of powers herein shall be deemed to limit the generality or scope of any grant of power.

Subd. 3. Except as otherwise provided, a power or duty vested in or imposed upon a district or any of its officers, agents, or employees shall not be deemed exclusive and shall not supersede or abridge any power or duty vested in or imposed upon any other agency of the state or any governmental subdivision thereof, but shall be supplementary thereto.

Subd. 4. All the powers of a district shall be exercised by its board of managers except so far as approval of any action by popular vote or by any other authority may be expressly required by law.

Subd. 5. A district may sue and be sued and may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

Subd. 6. A district may acquire by purchase, gift, or condemnation or may lease or rent any real or personal property within or without the district which may be necessary for the exercise of its powers or the accomplishment of its purposes, may hold such property for such purposes, and may lease or rent out or sell or otherwise dispose of any such property so far as not needed for such purposes.

Subd. 7. A district may accept gifts, grants, or loans of money or other property from the United States, the state, or any person, corporation, or other entity for district purposes, may enter into any agreement required in connection therewith, and may hold, use, and dispose of such money or property in accordance with the terms of the gift, grant, loan, or agreement relating thereto.

HIST: Ex1961 c 20 s 11



Section 115.26 Specific purposes and powers.

115.26 Specific purposes and powers.

Subdivision 1. A district may construct, install, improve, maintain, and operate any system, works, or facilities within or without the district required to control and prevent pollution of any waters of the state within its territory.

Subd. 2. A district may construct, install, improve, maintain, and operate any system, works, or facilities within or without the district required to provide for, regulate, and control the disposal of sewage, industrial waste and other waste originating within its territory. The district may require any person upon whose premises there is any source of sewage, industrial waste, or other waste within the district to connect the same with the disposal system, works, or facilities of the district whenever reasonable opportunity therefor is provided.

Subd. 3. A district may construct, install, improve, maintain, and operate any system, works, or facilities within or without the district required to provide for, regulate, and control the disposal of garbage or refuse originating within the district, and may require any person upon whose premises any garbage or refuse is produced or accumulated to dispose thereof through the system, works, or facilities of the district whenever reasonable opportunity therefor is provided.

Subd. 4. A district may procure supplies of water so far as necessary for any purpose under subdivisions 1, 2, and 3, and may construct, install, improve, maintain, and operate any system, works, or facilities required therefor within or without the district.

Subd. 5. (a) In order to maintain the integrity of and facilitate access to district systems, works, or facilities, the district may maintain and repair a road by agreement with the entity that was responsible for the performance of maintenance and repair immediately prior to the agreement. Maintenance and repair includes, but is not limited to, providing lighting, snow removal, and grass mowing.

(b) A district shall establish a taxing subdistrict of benefited property and shall levy special taxes, pursuant to section 115.33, subdivision 2, for the purposes of paying the cost of improvement or maintenance of a road under paragraph (a).

(c) For purposes of this subdivision, a district shall not be construed as a road authority under chapter 160.

(d) The district and its officers and employees are exempt from liability for any tort claim for injury to person or property arising from travel on a road maintained by the district and related to its maintenance or condition.

HIST: Ex1961 c 20 s 12; 1996 c 471 art 13 s 2



Section 115.27 District projects and facilities.

115.27 District projects and facilities.

Subdivision 1. For the purpose of constructing, improving, maintaining, or operating any system, works, or facilities designed or used for any purpose under section 115.26, a district, its officers, agents, employees, and contractors may enter, occupy, excavate, and otherwise operate it, upon, under, through, or along any public highway, including a state trunk highway, or any street, park, or other public grounds so far as necessary for such work, with the approval of the governing body or other authority in charge of the public property affected and on such terms as may be agreed upon with such governing body or authority respecting interference with public use, restoration of previous conditions, compensation for damages, and other pertinent matters. If such an agreement cannot be reached after reasonable opportunity therefor, the district may acquire the necessary rights, easements, or other interests in such public property by condemnation, subject to all applicable provisions of law as in case of taking private property, upon condition that the court shall determine that there is paramount public necessity for such acquisition.

Subd. 2. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, provide for connecting with or using or may lease or acquire and take over any system, works, or facilities for any purpose under section 115.26 belonging to any other governmental subdivision or other public agency.

Subd. 3. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, authorize the use by any other governmental subdivision or other public agency of any system, works, or facilities of the district constructed for any purpose under section 115.26 so far as the capacity thereof is sufficient beyond the needs of the district. A district may extend any such system, works, or facilities and permit the use thereof by persons outside the district, so far as the capacity thereof is sufficient beyond the needs of the district, upon such terms as the board may prescribe.

Subd. 4. A district may be a party to a joint cooperative project, undertaking, or enterprise with any one or more other governmental subdivisions or other public agencies for any purpose under section 115.26 upon such terms as may be agreed upon between the governing bodies or authorities concerned. Without limiting the effect of the foregoing provision or any other provisions of sections 115.18 to 115.37, a district, with respect to any of said purposes, may act under and be subject to the provisions of section 471.59, as now in force or hereafter amended, or any other appropriate law now in force or hereafter enacted providing for joint or cooperative action between governmental subdivisions or other public agencies.

HIST: Ex1961 c 20 s 13



Section 115.28 Control of sanitary facilities.

115.28 Control of sanitary facilities.

A district may regulate and control the construction, maintenance, and use of privies, cesspools, septic tanks, toilets, and other facilities and devices for the reception or disposal of human or animal excreta or other domestic wastes within its territory so far as necessary to prevent nuisances or pollution or to protect the public health, safety, and welfare, and may prohibit the use of any such facilities or devices not connected with a district disposal system, works, or facilities whenever reasonable opportunity for such connection is provided; provided, that the authority of a district under this section shall not extend or apply to the construction, maintenance, operation, or use by any person other than the district of any disposal system or part thereof within the district under and in accordance with a valid and existing permit heretofore or hereafter issued by the agency.

HIST: Ex1961 c 20 s 14; 1969 c 9 s 21



Section 115.29 District programs, surveys, and studies.

115.29 District programs, surveys, and studies.

A district may develop general programs and particular projects within the scope of its powers and purposes, and may make all surveys, studies, and investigations necessary therefor.

HIST: Ex1961 c 20 s 15



Section 115.30 General and statutory city powers.

115.30 General and statutory city powers.

A district may do and perform all other acts and things necessary or proper for the effectuation of its powers and the accomplishment of its purposes. Without limiting the effect of the foregoing provision or any other provision of sections 115.18 to 115.37, a district, with respect to each and all of said powers and purposes, shall have like powers as are vested in statutory cities with respect to any similar purposes, and the exercise of such powers by a district and all matters pertaining thereto shall be governed by the provisions of law relating to the exercise of similar powers by statutory cities and matters pertaining thereto, so far as applicable, with like force and effect, except as otherwise provided.

HIST: Ex1961 c 20 s 16; 1973 c 123 art 5 s 7



Section 115.31 Advisory committee.

115.31 Advisory committee.

The board may appoint an advisory committee with such membership and duties as it may prescribe.

HIST: Ex1961 c 20 s 17



Section 115.32 Powers of board.

115.32 Powers of board.

Subdivision 1. Generally. The board of managers of every district shall have charge and control of all the funds, property, and affairs of the district. With respect thereto, the board shall have like powers and duties as are provided by law for a statutory city council with respect to similar statutory city matters, except as otherwise provided. Except as otherwise provided, the chair, vice-chair, secretary, and treasurer of the district shall have like powers and duties, respectively, as the mayor, acting mayor, clerk, and treasurer of a statutory city. Except as otherwise provided the exercise of the powers and the performance of the duties of the board and officers of the district and all other activities, transactions, and procedures of the district or any of its officers, agents, or employees, respectively, shall be governed by the provisions of law relating to similar matters in a statutory city, so far as applicable, with like force and effect.

Subd. 2. Regulation of district. The board may enact ordinances, prescribe regulations, adopt resolutions, and take other appropriate action relating to any matter within the powers and purposes of the district, and may do and perform all other acts and things necessary or proper for the effectuation of said powers and the accomplishment of said purposes. The board may provide that violation of any ordinance shall be a penal offense and may prescribe penalties therefor, not exceeding those prescribed by law for violation of statutory city ordinances.

Subd. 3. Arrest; prosecution. Violations of district ordinances may be prosecuted before any court having jurisdiction of misdemeanors. Any constable or other peace officer may make arrests for violations committed anywhere within the district in the same manner as for violations of city ordinances or for statutory misdemeanors.

All fines collected shall be deposited in the treasury of the district.

HIST: Ex1961 c 20 s 18; 1973 c 123 art 5 s 7; 1983 c 359 s 6; 1986 c 444



Section 115.33 Tax levies, assessments, and service charges.

115.33 Tax levies, assessments, and service charges.

Subdivision 1. The board may levy taxes for any district purpose on all property taxable within the district, and for a period of five years from June 5, 1971, the same shall not be subject to any limitation and shall be excluded in computing amounts subject to any limitation on tax levies.

Subd. 2. In the case where a particular area within the district, but not the entire district, is benefited by a system, works, or facilities of the district, the board, after holding a public hearing as provided by law for levying assessments on benefited property, shall by ordinance establish such area as a taxing subdistrict, to be designated by number, and shall levy special taxes on all the taxable property therein, to be accounted for separately and used only for the purpose of paying the cost of construction, improvement, acquisition, maintenance, or operation of such system, works, or facilities, or paying the principal and interest on bonds issued to provide funds therefor and expense incident thereto. Such hearing may be held jointly with a hearing for the purpose of levying assessments on benefited property within the proposed taxing subdistrict.

Subd. 3. The board shall levy assessments on benefited property to provide funds for payment of the cost of construction, improvement, or acquisition of any system, works, or facilities designed or used for any district purpose, or for payment of the principal of and interest on any bonds issued therefor and expenses incident thereto.

Subd. 4. The board shall prescribe service, use, or rental charges for persons or premises connecting with or making use of any system, works, or facilities of the district, prescribe the method of payment and collection of such charges, and provide for the collection thereof for the district by any related governmental subdivision or other public agency on such terms as may be agreed upon with the governing body or other authority thereof.

HIST: Ex1961 c 20 s 19; 1971 c 826 s 1



Section 115.34 Borrowing powers; bonds.

115.34 Borrowing powers; bonds.

Subdivision 1. The board may authorize the borrowing of money for any district purpose and provide for the repayment thereof, subject to chapter 475. The taxes initially levied by any district in accordance with section 475.61 for the payment of its bonds, upon property within each municipality included in the district, shall be included in computing the levy of such municipality.

Subd. 2. The board may authorize the issuance of bonds or obligations of the district to provide funds for the construction, improvement, or acquisition of any system, works, or facilities for any district purpose, or for refunding any prior bonds or obligations issued for any such purpose, and may pledge the full faith and credit of the district or the proceeds of tax levies or assessments or service, use, or rental charges, or any combination thereof, to the payment of such bonds or obligations and interest thereon or expenses incident thereto. An election or vote of the people of the district shall be required to authorize the issuance of any such bonds or obligations. Except as otherwise provided in sections 115.18 to 115.37, the forms and procedures for issuing and selling bonds and provisions for payment thereof shall comply with the provisions of chapter 475, as now in force or hereafter amended.

HIST: Ex1961 c 20 s 20; 1Sp1981 c 4 art 1 s 72; 1Sp1989 c 1 art 5 s 4



Section 115.35 Funds; district treasury.

115.35 Funds; district treasury.

The proceeds of all tax levies, assessments, service, use, or rental charges, and other income of the district shall be deposited in the district treasury and shall be held and disposed of as the board may direct for district purposes, subject to any pledges or dedications made by the board for the use of particular funds for the payment of bonds or interest thereon or expenses incident thereto or for other specific purposes.

HIST: Ex1961 c 20 s 21



Section 115.36 Effect of district ordinances and facilities.

115.36 Effect of district ordinances and facilities.

In any case where an ordinance is enacted or a regulation adopted by a district board relating to the same subject matter and applicable in the same area as an existing ordinance or regulation of a related governmental subdivision for the district, the district ordinance or regulation, to the extent of its application, shall supersede the ordinance or regulation of the related governmental subdivision. In any case where an area within a district is served for any district purpose by a system, works, or facilities of the district, no system, works, or facilities shall be constructed, maintained, or operated for the same purpose in the same area by any related governmental subdivision or other public agency except as approved by the district board.

HIST: Ex1961 c 20 s 22



Section 115.37 Application.

115.37 Application.

The provisions of sections 115.18 to 115.37 shall not abridge or supersede any provision of sections 115.01 to 115.09, or any authority of the Minnesota pollution control agency or the state commissioner of health, but shall be subject and supplementary thereto. Districts and members of district boards shall be subject to the authority of the agency and shall have no power or authority to abate or control pollution which is permitted by and in accord with any classification of waters, standards of water quality, or permit established, fixed, or issued by the agency.

HIST: Ex1961 c 20 s 23; 1969 c 9 s 21; 1977 c 305 s 45; 1987 c 384 art 2 s 1



Section 115.41 Definitions.

115.41 Definitions.

Subdivision 1. Applicability. The definitions given in this section shall obtain for the purposes of sections 115.41 to 115.54, except as otherwise expressly provided or indicated by the context.

Subd. 2. Additional terms. The definitions given in section 115.01 shall govern for the purposes of sections 115.41 to 115.54, except as otherwise expressly provided or indicated by the context.

Subd. 3. Repealed, 1969 c 9 s 20

Subd. 4. MS 1990 Renumbered subd 6

Subd. 4. Agency. "Agency" means the Minnesota pollution control agency.

Subd. 5. MS 1990 Renumbered subd 2

Subd. 5. Commissioner. "Commissioner" means the commissioner of administration.

Subd. 6. MS 1990 Renumbered subd 4

Subd. 6. Municipality. "Municipality" means a city, sanitary district, or other governmental subdivision or public corporation.

HIST: 1963 c 874 s 1; 1969 c 9 s 19; 1973 c 123 art 5 s 7; 1994 c 465 art 1 s 5,6



Section 115.42 Policy; long-range plan; purpose.

115.42 Policy; long-range plan; purpose.

It is the policy of the state to provide for the prevention, control, and abatement of pollution of all waters of the state, so far as feasible and practical, in furtherance of conservation of such waters and protection of the public health and in furtherance of the development of the economic welfare of the state. The agency shall prepare a long-range plan and program for the effectuation of said policy, and shall make a report of progress thereon to the legislature by November 15 of each even numbered year, with recommendations for action in furtherance of such program during the ensuing biennium. It is the purpose of sections 115.41 to 115.54 to safeguard the waters of the state from pollution by: (a) preventing any new pollution; and (b) abating pollution existing when sections 115.41 to 115.54 become effective, under a program consistent with the declaration of policy above stated.

HIST: 1963 c 874 s 4; 1969 c 9 s 21; 1974 c 406 s 63; 1994 c 465 art 1 s 7



Section 115.43 Powers.

115.43 Powers.

Subdivision 1. In addition to the other powers prescribed by law, the agency shall have the powers and duties prescribed in this section. In exercising all such powers the agency shall give due consideration to the establishment, maintenance, operation and expansion of business, commerce, trade, industry, traffic and other economic factors and other material matters affecting the feasibility and practicability of any proposed action, including, but not limited to, the burden on a municipality of any tax which may result therefrom and shall take or provide for such action as may be reasonable, feasible and practical under the circumstances.

Subd. 2. Acting within the scope of the policy and purposes of sections 115.41 to 115.54, the agency may adopt, promulgate, amend, or rescind rules in the manner provided by law, as may be necessary or proper to carry into effect the provisions of sections 115.41 to 115.54.

Subd. 3. Repealed, 1973 c 374 s 22

HIST: 1963 c 874 s 5; 1969 c 9 s 21; 1969 c 931 s 7; 1985 c 248 s 70; 1994 c 465 art 1 s 8



Section 115.44 Classification of waters; standards of quality and purity.

115.44 Classification of waters; standards of quality and purity.

Subdivision 1. Variable factors. It is recognized that, due to variable factors, no single standard of quality and purity of the waters is applicable to all waters of the state or to different segments of the same waters.

Subd. 2. Classification and standards. In order to attain the objectives of sections 115.41 to 115.54, the agency after proper study, and after conducting public hearing upon due notice, shall, as soon as practicable, group the designated waters of the state into classes, and adopt classifications and standards of purity and quality therefor. Such classification shall be made in accordance with considerations of best usage in the interest of the public and with regard to the considerations mentioned in subdivision 3 hereof.

Subd. 3. Adoption of classification. In adopting the classification of waters and the standards of purity and quality above mentioned, the agency shall give consideration to:

(a) The size, depth, surface area covered, volume, direction and rate of flow, stream gradient and temperature of the water;

(b) The character of the district bordering said waters and its peculiar suitability for the particular uses, and with a view to conserving the value of the same and encouraging the most appropriate use of lands bordering said waters, for residential, agricultural, industrial, or recreational purposes;

(c) The uses which have been made, are being made, or may be made of said waters for transportation, domestic and industrial consumption, bathing, fishing and fish culture, fire prevention, the disposal of sewage, industrial wastes and other wastes or other uses within this state, and, at the discretion of the agency, any such uses in another state on interstate waters flowing through or originating in this state;

(d) The extent of present defilement or fouling of said waters which has already occurred or resulted from past discharges therein;

(e) The need for standards for effluent from disposal systems entering waters of the state;

(f) Such other considerations as the agency deems proper.

Subd. 4. Standards. The agency, after proper study, and in accordance with chapter 14, shall adopt and design standards of quality and purity for each classification necessary for the public use or benefit contemplated by the classification. The standards shall prescribe what qualities and properties of water indicate a polluted condition of the waters of the state which is actually or potentially deleterious, harmful, detrimental, or injurious to the public health, safety, or welfare; to terrestrial or aquatic life or to its growth and propagation; or to the use of the waters for domestic, commercial and industrial, agricultural, recreational, or other reasonable purposes, with respect to the various classes established pursuant to subdivision 2. The standards may also contain other provisions that the agency deems proper. Wherever practicable and advisable, the agency shall establish standards for effluent of disposal systems entering classified waters.

Subd. 5. Factors. In establishing such standards, consideration should be given to the following factors:

(a) The extent, if any, to which floating solids may be permitted in the water;

(b) The extent to which suspended solids, colloids or a combination of solids with other substances suspended in water, may be permitted;

(c) The extent to which organism of the coliform group (intestinal bacilli) or any other bacteriological organisms may be permitted in the water;

(d) The extent of the oxygen demand which may be permitted in the receiving waters;

(e) Such other chemical or biological properties necessary for the attainment of the objectives of this chapter and, with respect to pollution of the waters of the state, chapter 116.

(f) Wherever deemed practicable and advisable by the agency, standards specifying the quality and purity, or maximum permissible pollutional content, of effluent entering waters of the state may be established without respect to water quality standards; provided, however, that whenever the owner or operator of any point source, after opportunity for public hearing, can demonstrate to the satisfaction of the agency that any effluent limitation proposed for the control of the heat component of any discharge from such source will require effluent limitations more stringent than necessary to assure the protection and propagation of a balanced, indigenous population of fish and wildlife in and on the body of water into which the discharge is to be made, the agency may impose an effluent limitation for such plan, with respect to the heat component of such discharge, taking into account the interaction of such heat component with other pollutants, that will assure the protection and propagation of a balanced, indigenous population of fish and wildlife in and on that body of water; and provided further that notwithstanding any other provision of this chapter and, with respect to the pollution of the waters of the state, chapter 116, any point source of a discharge having a heat component, the modification of which point source is commenced after May 20, 1973, and which, as modified, meets applicable effluent limitations, and which effluent limitations will assure protection and propagation of a balanced, indigenous population of fish and wildlife in or on the water into which the discharge is made, shall not be subject to any more stringent effluent limitation with respect to the heat component of its discharge during a ten year period beginning on the date of completion of such modification or during the period of depreciation or amortization of such facility for the purpose of section 167 or 169, or both, of the Internal Revenue Code of 1954, whichever period ends first.

Subd. 6. Modification of standards. The adoption, alteration, or modification of the standards of quality and purity in subdivision 4 shall be made by the agency in accordance with chapter 14.

Subd. 7. Rule notices. For rules authorized under this section, the notices required to be mailed under sections 14.14, subdivision 1a, and 14.22 must also be mailed to the governing body of each municipality bordering or through which the waters for which standards are sought to be adopted flow.

Subd. 8. Waiver. If the agency finds in order to comply with the Federal Water Pollution Control Act or any other federal law or rule or regulation promulgated thereunder that it is impracticable to comply with the requirements of this section in classifying waters or adopting standards or in meeting any of the requirements thereof, compliance with the requirements of such section are waived to the extent necessary to enable the agency to comply with federal laws and rules and regulations promulgated thereunder. The agency may classify waters and adopt criteria and standards in such form and based upon such evidence as it may deem necessary and sufficient for the purposes of meeting requirements of such federal laws, notwithstanding any provisions in this chapter or any other state law to the contrary. In the event waters are classified and criteria and standards are adopted to meet the requirements of federal law, the agency shall thereafter proceed to otherwise comply with the provisions of this section which were waived as rapidly as is practicable. This authority shall extend to proceedings pending before the agency on May 20, 1973.

Notwithstanding the provisions of subdivision 4, wherever advisable and practicable the agency may establish standards for effluent or disposal systems discharging into waters of the state regardless of whether such waters are or are not classified.

HIST: 1963 c 874 s 6; 1967 c 203 s 1; 1969 c 9 s 21; 1969 c 931 s 8,9; 1973 c 374 s 15,16; 1993 c 180 s 1-3; 1994 c 465 art 1 s 9



Section 115.445 Notification requirements.

115.445 Notification requirements.

Before the pollution control agency may issue a permit for a new wastewater treatment system that requires a National Pollutant Discharge Elimination System permit or a State Disposal System permit, and before construction of the system may begin, the following requirements must be met:

(1) the project proposer must provide notice to other political subdivisions as required by section 116.182, subdivision 3a, unless section 116.182, subdivision 3a, does not apply to the project; and

(2) the agency shall evaluate wastewater treatment alternatives to the proposed project that are included in the facilities plan, and any comments received on the facilities plan, considering environmental and cost factors, and shall make the information available to the public and may make written findings regarding its evaluation.

HIST: 2000 c 492 art 1 s 42



Section 115.447 Tracking report for new wastewater facilities.

115.447 Tracking report for new wastewater facilities.

The pollution control agency shall annually prepare a report tracking the location and capacity of each new wastewater treatment system requiring a National Pollutant Discharge Elimination System or State Disposal System permit built after May 1, 2000. The annual report must also provide the total number of new systems built after that date. The commissioner shall submit the report to the chairs of the legislative committees with jurisdiction over environmental policy and finance by February 1 of each year.

HIST: 2000 c 492 art 1 s 43



Section 115.45 Violations.

115.45 Violations.

Subdivision 1. It is the duty of every person affected to comply with the provisions of sections 115.01 to 115.09 and 115.41 to 115.54, comprising the State Water Pollution Control Act, as now in force or hereafter amended, and all rules, orders, and permits adopted or issued by the agency thereunder, and to do and perform all acts and things within that person's power required to effectuate, carry out, and accomplish the purposes of such provisions, rules, orders, and permits.

Subd. 2. Repealed, 1973 c 374 s 22

HIST: 1963 c 874 s 7; 1969 c 9 s 21; 1969 c 931 s 10; 1985 c 248 s 70; 1986 c 444; 1994 c 465 art 1 s 10



Section 115.46 Taxation by municipality.

115.46 Taxation by municipality.

Subdivision 1. Any taxes, special assessments, levied or to be levied, and any bonds or other evidences of indebtedness issued or to be issued for the construction, installation, maintenance, or operation by a municipality of any disposal system or part thereof, shall not be subject to any limitation and shall be excluded in computing amounts subject to any limitation on tax levies, special assessments, bonded indebtedness or other indebtedness and the governing or managing body and the proper officers of the municipality concerned shall have the power and, to comply with any order of the agency, it shall be their duty to levy such taxes and special assessments and issue such bonds and take such other lawful actions as may be appropriate and necessary to provide funds to meet the cost of such construction or work, notwithstanding any such limit and without any election or referendum therefor. A recital in any bond, tax levy, or assessment that the same is issued or made for the purposes of a disposal system or any part thereof ordered by the agency and is not subject to any provisions of law prescribing limits or requiring an election or referendum therefor shall be prima facie evidence thereof and that all requirements of law relating thereto have been complied with. In any suit, action, or proceedings involving the validity or enforceability of any bonds of a municipality or the security therefor, any such bond reciting in substance that it has been issued by the municipality to aid in financing a sewage disposal system or part thereof, shall be conclusively deemed to have been issued for such purpose, and in compliance with all requirements of the law relating thereto.

Subd. 2. For the same purposes as the purposes for which a tax may be levied under subdivision 1, a municipality may levy taxes in anticipation of need and the provision of subdivision 1 shall be applicable so far as appropriate to any such anticipatory levy. If such a tax is levied in anticipation of need, the purpose must be specified in the resolution of the governing body directing the levy, and proceeds of the tax must be used only for that purpose, and until used the proceeds shall be retained in a separate fund or invested as surplus in a sinking fund may be invested under section 118A.04.

HIST: 1963 c 874 s 8; 1969 c 9 s 21; 1996 c 399 art 2 s 12



Section 115.47 Repealed, 1973 c 374 s 22

115.47 Repealed, 1973 c 374 s 22



Section 115.48 Assumption of power by agency.

115.48 Assumption of power by agency.

Subdivision 1. In lieu of enforcement action as provided by section 115.071, the agency, in case of failure by any municipality or its governing or managing body or officers to comply with any order of the agency for the construction, installation, maintenance, or operation of a disposal system or part thereof, may by resolution assume the powers of the legislative authority of the municipality and confer on the commissioner the powers of the administrative officers of the municipality relating to the construction, installation, maintenance, or operation of a disposal system, or part thereof, or issuing bonds and levying taxes therefor, after holding a hearing on the case as provided by Minnesota Statutes 1961, sections 115.03 and 115.05, upon notice specifying the particulars of the alleged failure to comply with the order and the powers proposed to be assumed for the purpose of remedying such failure. The resolution shall include or have attached thereto a copy of the order, shall set forth the findings of the agency as to failure of compliance therewith after the hearing thereon, and shall set forth the powers assumed and determine the action to be taken. Certified copies of the resolution and order shall be transmitted by the secretary of the agency to the commissioner and to the clerk or other recording officer of the municipality concerned. The resolution and order and certified copies thereof shall be prima facie evidence that the order is reasonable and valid, that all requirements of law relating thereto and to the hearing thereon have been complied with by the agency, that the municipality and its governing or managing body and officers have failed to comply with the order as set forth in the resolution, and that the powers so assumed are vested in the agency and the commissioner as therein set forth. Thereupon the agency and the commissioner shall have charge of the case, and all other proceedings for enforcement of the order shall be suspended until the authority of the commissioner in the case has been terminated as hereinafter provided. At this stage of the case there is a right of judicial review, and the resolution and attached order shall be deemed a final order for the purpose of judicial review, but failure at this stage to seek judicial review does not preclude judicial relief at a subsequent stage where, and in a manner, otherwise appropriate.

Subd. 2. Upon the assumption of powers as provided in subdivision 1, all the powers of the municipality and its governing or managing body and officers with respect to the subject matter of the order shall thereby be forthwith transferred to and vested in the agency and the commissioner, and they shall thereafter exercise the same in the name of the municipality or its governing or managing body or officers, as the case may require, until terminated as hereinafter provided. Such powers shall include, without limitation, the power to levy taxes, to certify such taxes for collection, to levy assessments on benefited property, to prescribe service or use charges, to borrow money, to issue bonds, to employ necessary assistance, to acquire necessary real or personal property, to let contracts or otherwise provide for the doing of work or the construction, installation, maintenance, or operation of facilities, and to do and perform for the municipality or its governing or managing body or officers all other acts and things required to effectuate, carry out, and accomplish the purposes of the order and which might have been done or performed by the municipality or its governing or managing body or officers. The exercise of any and all such powers by the agency and the commissioner shall have like force and effect as if the same had been exercised by the municipality or by its governing or managing body or officers. All such acts or things done or performed by the agency or the commissioner shall be prima facie lawful and valid, and it shall be presumed that all requirements of law or charter relating thereto have been complied with. Any bond pursuant to this section in the hands of a holder in good faith and for value reciting that such bond is issued for the purposes of a disposal system, or part thereof, pursuant to the order of the agency under this section shall be conclusively deemed to have been issued for such purpose and in compliance with all requirements of law relating thereto and shall be a valid and binding instrument enforceable against the municipality in accordance with its terms. The impact on a municipality of taxes or special assessments which are likely to result from compliance with an order made under section 115.43, subdivision 3, clause (1), weighed against the urgency of the need for compliance in the light of public health and the policy and purposes of sections 115.41 to 115.53 shall be a relevant consideration in any judicial inquiry into the reasonableness of the order.

Subd. 3. Except as otherwise provided herein, all proceedings of the agency or the commissioner under subdivision 2 shall be governed by the laws or charter provisions governing like proceedings of the governing or managing body or administrative officers of the municipality, so far as applicable, and they shall have like powers and duties with respect thereto as the governing or managing body, the mayor or other presiding officer, the clerk or other recording officer, and any other officer of the municipality having authority in the matter, respectively. In any case where the governing or managing body of the municipality is required to act by motion, resolution, or ordinance, the adoption thereof by resolution or order of the agency shall have like force and effect as adoption by the governing or managing body and approval by the mayor or other presiding officer of the municipality, if required.

Subd. 4. If at any time while the agency and the commissioner have charge of a case as provided in this section, the governing or managing body or the officers or the municipality concerned shall offer to exercise their powers and perform their duties with respect to the subject matter in accordance with the order of the agency, the agency may by order, of which certified copies shall be transmitted to the secretary of the agency and to the clerk or other recording officer of the municipality, reinstate such powers to the extent and subject to any conditions specified in the order, and the governing or managing body or officers of the municipality may thereupon exercise such powers accordingly. Such reinstatement may be revoked by the agency by order in like manner in case it shall determine that the affected powers have not been properly or effectively exercised by the governing or managing body or the officers of the municipality.

Subd. 5. If, at any time while the agency and the commissioner have charge of a case hereunder, the agency shall determine that the further exercise of the powers of the municipality assumed in the case will not be feasible or will not be the most effective procedure for accomplishing the purposes of the agency's order involved, it may by order so declare. Certified copies of the order shall be transmitted by the secretary of the agency to the commissioner and the clerk or other recording officer of the municipality concerned. Thereupon the powers assumed shall be revested in the municipality, and the agency may proceed with the enforcement of its order in such manner as may be authorized by law.

HIST: 1963 c 874 s 10; 1969 c 9 s 21; 1976 c 2 s 51



Section 115.49 Cooperation between municipalities; contracts.

115.49 Cooperation between municipalities; contracts.

Subdivision 1. Generally. If the agency determines after a hearing on the subject matter that cooperation between two or more municipalities is necessary to provide for areawide waste management and treatment, in accordance with the Federal Water Pollution Control Act, as amended, or to prevent, control, or abate pollution, it may adopt a resolution so declaring and determining whether it will be feasible to secure such cooperation by contract between the municipalities concerned.

Subd. 2. Procedure by contract. If the agency determines that procedure by contract will be feasible it may issue an order so declaring, setting forth the general purposes and terms of a proposed contract under any applicable law, determining, among other things, which of the municipalities concerned shall have charge of any facilities constructed, and directing the municipalities concerned to formulate and execute such contract within such time as the agency may specify in the order, but not less than 90 days from the date of mailing copies of the order to the clerks or other recording officers of such municipalities or service thereof upon them. If a contract approved by the agency as sufficient for the purposes set forth in the order is not made within the time therein specified, the agency may refer the case to the commissioner as provided in section 115.48. Thereupon and thereby all the appropriate contractual powers of each municipality concerned and its governing or managing body and officers shall be transferred to and vested in the commissioner. The commissioner may then formulate a contract in accordance with the agency's order, with necessary counterparts, and execute the same in the name of each municipality concerned, with like force and effect as if executed by their officers as provided by law or charter. An executed counterpart of the contract shall be delivered or sent by certified mail by the commissioner to the clerk or other recording officer of each municipality concerned, and the contract shall thereupon take effect and be binding on such municipalities.

Subd. 2a. Extension of service. If a determination or order is made by the pollution control agency under this section that cooperation by contract is necessary and feasible between a municipality and an unincorporated area located outside the existing corporate limits of a municipality, the municipality being required to provide or extend through a contract a governmental service to an unincorporated area, during the statutory 90-day period provided in this section to formulate a contract, may in the alternative to formulating a service contract to provide or extend the service, declare the unincorporated area as described in the pollution control agency's determination letter or order annexed to the municipality under section 414.0335.

Subd. 3. Contract may be changed. Any contract for disposal of sewage, industrial wastes, or other wastes or for the construction, maintenance, or operation of any facilities therefor heretofore or hereafter executed between two or more municipalities may be renegotiated, reviewed, and revised or modified with respect to rates or charges or any other provision by agreement of the parties to the contract, any provision of law, charter, or the contract to the contrary notwithstanding.

Subd. 4. New rates and charges. Any municipality which is a party to a contract for any of the purposes specified in subdivision 3, and which operates a plant for the disposal of sewage, industrial wastes, or other wastes, may, upon written notice to the other party or parties, fix new rates and charges for the service performed under the contract, notwithstanding any provision of law, charter, or the contract to the contrary. Any other party or parties to such a contract with a municipality which operates such a plant may, upon written notice to such municipality, demand that new rates and charges be fixed for service performed under the contract, notwithstanding any provision of law, charter, or the contract to the contrary. Whenever notice is given as provided herein, it shall be the duty of the municipality operating the plant for the disposal of sewage, industrial wastes, or other wastes to hold a hearing for the determination of proper rates and charges. A valid notice given under this subdivision of a demand to fix new rates and charges as to any contract precludes another such notice by any party as to that contract for a period of five years from the time of the notice, or the time of dismissal of proceedings under a notice, or the time of determination of rates and charges by the affected agencies or by judgment, as the case may be, whichever of these events is last, but there may always be a contract change under subdivision 3; provided there can be no such demand as of right within the first five years of a contract. A municipality which may be affected by determination of new rates and charges in such a proceeding may participate in the proceeding as an interested third party by filing a notice of its intention to so participate with the clerk of the municipality to which the original notice was directed. If any party to the contract involved in the proceeding initiated by notice of demand for new rates and charges is dissatisfied with the rates and charges as set in the proceeding it may within 30 days after such determination by written notice given to the other party or parties elect to submit the matters in dispute to a board of arbitration which shall be created as follows: The municipality making such written election shall in such written election appoint a referee; the other municipality shall within ten days after such election and appointment also appoint a referee; the two referees shall appoint a third referee, or if they fail for ten days to do so, unless the municipalities mutually extend the time for them to do so the district court of a judicial district which is mutually agreeable to the municipalities shall make the appointment of the third referee. A decision of the majority of the board shall be a decision of the board. Each municipality shall pay the compensation of the referee appointed by it, and one-half of the compensation of the third referee, such compensation to be at the rate usually charged by such person for services in the person's profession or occupation. The hearing initiated by the notice of demand to fix new rates and charges and all proceedings in connection therewith shall be in conformity with sections 14.57 to 14.62 and the municipality conducting the hearing is an agency as such term is used in such sections. Any party to the contract aggrieved by the decision or order made in conformity with such provisions shall be entitled to judicial review in the district court in the county in which such decision or order was made and in the manner provided in subdivision 5. The new rates and charges established by the agency upon the initial demand will continue until the proper rates and charges are finally determined, notwithstanding submission to arbitration or judicial review, but the order or judgment which finally determines legality will provide for adjustment of overpayment or underpayment, if any, during the period after the new rates and charges were initially fixed.

All records of any municipality relating to such rates and charges shall be available at all reasonable times for examination by any municipality.

Subd. 5. Appeals. Any party to the contract aggrieved by a decision or order shall be entitled to judicial review by serving a petition for review upon the municipality making the decision or order, and filing it with proof of service in the office of the court administrator within 30 days after the decision or order has been made and the parties notified of it. The petition shall state the nature of the petitioner's interest, and the ground or grounds upon which the petitioner contends the decision or order should be reversed or modified. The petition may be amended by leave of court, though the time for serving it has expired.

Within 20 days after service of the petition for review, the municipality shall serve upon the petitioner an answer stating its position with reference to the reversal or modification of the order or decision under review. The answer, with proof of service, shall be filed with the clerk of the district court within ten days after service. No further pleadings shall be necessary. The review shall be noticed for trial as in the case of a civil action and shall take precedence over other civil cases for trial.

The institution of the proceeding for review shall not stay enforcement of the order or decision, but the court may order a stay upon such terms as it deems proper.

Within 30 days after service of the petition for review upon the municipality, or within such further time as the court may allow, the municipality shall transmit to the court the original or a certified copy of the entire record of the proceedings in which the order or decision under review was made. By stipulation of the parties to the review proceeding, the record may be shortened by eliminating any portion of it. The record may be typewritten or printed and the exhibits may be typewritten, photostated or otherwise reproduced, or upon motion of any party, or by order of the court, the original exhibits shall accompany the record. The court may require or permit substantial corrections or additions to the record when deemed desirable.

If, before the date set for trial, an application is made to the court for leave to present additional evidence on the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material, the court may order that the additional evidence be taken upon terms the court deems proper.

The review shall be conducted by the court without a jury. The court may affirm, reverse or modify the order or decision if the substantial rights of the petitioner have been prejudiced as a result of the order or decision being:

(1) contrary to constitutional rights or privileges;

(2) in excess of the statutory authority or jurisdiction of the agency, or affected by other error of law;

(3) made or promulgated upon unlawful procedure;

(4) unsupported by substantial evidence in view of the entire record as submitted; or

(5) arbitrary or capricious.

Any party may appeal from the final judgment of the district court as in other civil cases.

No party to the review in any court is entitled to recover costs, attorney's fees, witness fees, or any other disbursement.

Subd. 6. Rates and charges to be reasonable. All rates and charges shall be reasonable and shall be sufficient to compensate for all costs of devoting the sewage disposal plant, equipment, its collector system, and personnel to the accomplishment of the purpose of the service to be rendered but shall not include profit. When the sewer system of any municipality or any part thereof is devoted to the use of another municipality, all charges for such use shall be reasonable and shall be sufficient to compensate for all costs of such use, but shall not include profit.

Subd. 7. Agreement by parties. Nothing in subdivision 4 shall preclude the fixing of rates and charges by agreement of the parties under subdivision 3.

Subd. 8. Remanding to agency. Any case referred to the commissioner under this section may be remanded to the agency as provided in section 115.48, subdivision 5.

Subd. 9. Reform or termination of contract. Any contract ordered by the agency pursuant to this section may be reformed or terminated upon: (1) mutual agreement among all parties to the contract as exhibited by a joint written application to the agency, and approval thereof by the agency; or (2) unilateral application to the agency by certified mail by any party to such a contract, with a copy thereof served by certified mail upon all other parties to the contract, and subsequent order of reformation or termination of the agreement by the agency. The applicant may in its application for reformation or termination seek other relief in addition to said order of reformation or termination, including, but not limited to, an order directing the refund by the municipality operating the disposal system of overpayments made by the municipality being served during the life of the contract, or the further payment by the municipality being served to the municipality operating the disposal system made necessary by the inadequacy of payments made by the municipality being served to the municipality operating the disposal system during the life of the contract. In the event of a unilateral application to the agency, the agency may, after 30 days written notice, hold a public hearing for the purpose of hearing evidence relating to the application. Pursuant to an application under this subdivision, the agency may enter its order reforming or terminating the contract, ordering a refundment of overpayment or payment of underpayment, as aforesaid, or granting any further relief that is reasonable under the circumstances. Any party aggrieved by the agency's decision may thereafter appeal to district court from the agency's order.

HIST: 1963 c 874 s 11; 1969 c 9 s 21; 1973 c 374 s 17,18; 1978 c 674 s 60; 1982 c 424 s 130; 1983 c 247 s 50; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1990 c 426 art 1 s 14; 1997 c 202 art 5 s 1; 2001 c 7 s 27



Section 115.50 Towns, powers to act.

115.50 Towns, powers to act.

For the purposes of carrying out the policy and purposes of sections 115.01 to 115.09 and 115.41 to 115.54, there is hereby conferred upon all towns of this state the power and authority to construct, install, acquire, maintain and operate disposal systems and parts thereof, and to levy taxes, and special assessments, to issue bonds and to do all other things necessary or convenient for such construction, installation, acquisition, maintenance and operation in the same manner and extent and subject to the same limitations as statutory cities.

HIST: 1963 c 874 s 12; 1973 c 123 art 5 s 7; 1994 c 465 art 1 s 11



Section 115.51 Enforcement of contracts between municipalities.

115.51 Enforcement of contracts between municipalities.

The provisions of any contract between two or more municipalities for any purpose relating to the prevention, control, or abatement of pollution, whether now in force or hereafter consummated as provided in section 115.49 or otherwise, may be enforced by action to compel performance brought by any municipality which is a party to the contract or by the attorney general in the name of the state at the request of the agency. In any such action the court shall have like powers as provided in section 115.071, subdivision 5, for enforcement of an order of the agency.

HIST: 1963 c 874 s 13; 1969 c 9 s 21; 1976 c 2 s 52



Section 115.52 Severability.

115.52 Severability.

The provisions of sections 115.41 to 115.54 shall be severable and the invalidity of any section or subdivision or part thereof shall not make void any other section or subdivision or part thereof.

HIST: 1963 c 874 s 14; 1994 c 465 art 1 s 12



Section 115.53 Modification of classification or standards.

115.53 Modification of classification or standards.

In any case where the agency has heretofore adopted and established a classification or standards for any waters as then provided by law, the agency, at any hearing held pursuant to the provisions of this section for the purpose of modification, alteration, or amendment of such classification or standards or the adoption and establishment of any classification or standards for the same waters or any part thereof as required by sections 115.41 to 115.54, may receive and consider for any such purpose any testimony received at such previous hearing, as reported in the stenographic transcript thereof, and any exhibits received at such previous hearing, which are relevant, with like force and effect and subject to like objections, if any, as if such testimony or exhibits had been produced at the hearing hereunder, together with any further testimony or exhibits which may be submitted and received at the hearing hereunder.

HIST: 1963 c 874 s 15; 1969 c 9 s 21; 1994 c 465 art 1 s 13



Section 115.54 Technical advisory committee.

115.54 Technical advisory committee.

The agency shall adopt and revise rules governing waste water treatment control under this chapter or chapter 116 only with the advice of a technical advisory committee of seven members. One member of the committee shall be selected by each of the following: the state Consulting Engineers Council, the Minnesota chapter of the Central States Water Pollution Control Federation, the Association of Minnesota Counties, the state Wastewater Treatment Plant Operators Association, the metropolitan council, the state Association of Small Cities, and the League of Minnesota Cities. The technical advisory committee may review and advise the agency on any rule or technical requirements governing the wastewater treatment grant or loan program and may review the work of other professional persons working on a wastewater treatment project and make recommendations to those persons, the agency, and the concerned municipality, in order for the agency to ensure that water quality treatment standards will be met. The committee shall meet at least once a year, or at the call of the chair, and shall elect its chair. The agency must provide staff support for the committee, prepare committee minutes, and provide information to the committee it may request. A quorum is a simple majority and official action must be by a majority vote of the quorum. The committee expires as provided in section 15.059, subdivision 5.

HIST: 1986 c 444; 1986 c 465 art 3 s 2; 1988 c 629 s 17; 1993 c 180 s 4; 1994 c 628 art 3 s 7



Section 115.55 Individual sewage treatment systems.

115.55 Individual sewage treatment systems.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section and section 115.56.

(b) "Advisory committee" means the advisory committee on individual sewage treatment systems established under the individual sewage treatment system rules. The advisory committee must be appointed to ensure geographic representation of the state and include elected public officials.

(c) "Applicable requirements" means:

(1) local ordinances that comply with the individual sewage treatment system rules, as required in subdivision 2; or

(2) in areas not subject to the ordinances described in clause (1), the individual sewage treatment system rules.

(d) "City" means a statutory or home rule charter city.

(e) "Commissioner" means the commissioner of the pollution control agency.

(f) "Dwelling" means a building or place used or intended to be used by human occupants as a single-family or two-family unit.

(g) "Individual sewage treatment system" or "system" means a sewage treatment system, or part thereof, serving a dwelling, other establishment, or group thereof, that uses subsurface soil treatment and disposal.

(h) "Individual sewage treatment system professional" means an inspector, installer, site evaluator or designer, or pumper.

(i) "Individual sewage treatment system rules" means rules adopted by the agency that establish minimum standards and criteria for the design, location, installation, use, and maintenance of individual sewage treatment systems.

(j) "Inspector" means a person who inspects individual sewage treatment systems for compliance with the applicable requirements.

(k) "Installer" means a person who constructs or repairs individual sewage treatment systems.

(l) "Local unit of government" means a township, city, or county.

(m) "Pumper" means a person who maintains components of individual sewage treatment systems including, but not limited to, septic, aerobic, and holding tanks.

(n) "Seasonal dwelling" means a dwelling that is occupied or used for less than 180 days per year and less than 120 consecutive days.

(o) "Site evaluator or designer" means a person who:

(1) investigates soils and site characteristics to determine suitability, limitations, and sizing requirements; and

(2) designs individual sewage treatment systems.

Subd. 2. Local ordinances. (a) All counties that did not adopt ordinances by May 7, 1994, or that do not have ordinances, must adopt ordinances that comply with individual sewage treatment system rules by January 1, 1999, unless all towns and cities in the county have adopted such ordinances. County ordinances must apply to all areas of the county other than cities or towns that have adopted ordinances that comply with this section and are as strict as the applicable county ordinances. Any ordinance adopted by a local unit of government before May 7, 1994, to regulate individual sewage treatment systems must be in compliance with the individual sewage treatment system rules by January 1, 1998.

(b) A copy of each ordinance adopted under this subdivision must be submitted to the commissioner upon adoption.

(c) A local unit of government must make available to the public upon request a written list of any differences between its ordinances and rules adopted under this section.

Subd. 3. Rules. (a) The agency shall adopt rules containing minimum standards and criteria for the design, location, installation, use, and maintenance of individual sewage treatment systems. The rules must include:

(1) how the agency will ensure compliance under subdivision 2;

(2) how local units of government shall enforce ordinances under subdivision 2, including requirements for permits and inspection programs;

(3) how the advisory committee will participate in review and implementation of the rules;

(4) provisions for alternative systems;

(5) provisions for handling and disposal of effluent;

(6) provisions for system abandonment; and

(7) procedures for variances, including the consideration of variances based on cost and variances that take into account proximity of a system to other systems.

(b) The agency shall consult with the advisory committee before adopting rules under this subdivision.

(c) Notwithstanding the repeal of the agency rule under which the commissioner has established a list of warrantied individual sewage treatment systems, the warranties for all systems so listed as of the effective date of the repeal shall continue to be valid for the remainder of the warranty period.

Subd. 4. Compliance with rules required; enforcement. (a) A person who designs, installs, alters, repairs, maintains, pumps, or inspects all or part of an individual sewage treatment system shall comply with the applicable requirements.

(b) Local units of government may enforce, under section 115.071, subdivisions 3 and 4, ordinances that are applicable requirements.

Subd. 5. Inspection. (a) An inspection shall be required for all new construction or replacement of a system to determine compliance with agency rule or local standards. The manner and timing of inspection may be determined by the applicable local ordinance. The inspection requirement may be satisfied by a review by the designated local official of video, electronic, photographic, or other evidence of compliance provided by the installer.

(b) Except as provided in subdivision 5b, paragraph (b), a local unit of government may not issue a building permit or variance for the addition of a bedroom on property served by a system unless the system is in compliance with the applicable requirements, as evidenced by a certificate of compliance issued by a licensed inspector or site evaluator or designer. A local unit of government may temporarily waive the certificate of compliance requirement for a building permit or variance for which application is made during the period from November 1 to April 30, provided that an inspection of the system is performed by the following June 1 and the applicant submits a certificate of compliance by the following September 30. This paragraph does not apply if the local unit of government does not have an ordinance requiring a building permit to add a bedroom.

(c) A certificate of compliance for an existing system is valid for three years from the date of issuance unless the local unit of government finds evidence of an imminent threat to public health or safety requiring removal and abatement under section 145A.04, subdivision 8.

(d) A certificate of compliance for a new system is valid for five years from the date of issuance unless the local unit of government finds evidence of an imminent threat to public health or safety requiring removal and abatement under section 145A.04, subdivision 8.

(e) A licensed inspector who inspects an existing system may subsequently design and install a new system for that property, provided the inspector is licensed to install individual sewage treatment systems.

Subd. 5a. Inspection criteria for existing systems. (a) An inspection of an existing system must evaluate the criteria in paragraphs (b) to (j).

(b) If the inspector finds one or more of the following conditions:

(1) sewage discharge to surface water;

(2) sewage discharge to ground surface;

(3) sewage backup; or

(4) any other situation with the potential to immediately and adversely affect or threaten public health or safety,

then the system constitutes an imminent threat to public health or safety and, if not repaired, must be upgraded, replaced, or its use discontinued within ten months of receipt of the notice described in subdivision 5b, or within a shorter period of time if required by local ordinance.

(c) An existing system that has none of the conditions in paragraph (b), and has at least two feet of soil separation need not be upgraded, repaired, replaced, or its use discontinued, notwithstanding any local ordinance that is more restrictive.

(d) Paragraph (c) does not apply to systems in shoreland areas regulated under sections 103F.201 to 103F.221, wellhead protection areas as defined in section 103I.005, or those used in connection with food, beverage, and lodging establishments regulated under chapter 157.

(e) If the local unit of government with jurisdiction over the system has adopted an ordinance containing local standards pursuant to subdivision 7, the existing system must comply with the ordinance. If the system does not comply with the ordinance, it must be upgraded, replaced, or its use discontinued according to the ordinance.

(f) If a seepage pit, drywell, cesspool, or leaching pit exists and the local unit of government with jurisdiction over the system has not adopted local standards to the contrary, the system is failing and must be upgraded, replaced, or its use discontinued within the time required by subdivision 3 or local ordinance.

(g) If the system fails to provide sufficient groundwater protection, then the local unit of government or its agent shall order that the system be upgraded, replaced, or its use discontinued within the time required by rule or the local ordinance.

(h) The authority to find a threat to public health under section 145A.04, subdivision 8, is in addition to the authority to make a finding under paragraphs (b) to (d).

(i) Local inspectors must use the standard inspection form provided by the agency. The inspection information required by local ordinance may be included as an attachment to the standard form. The following language must appear on the standard form: "If an existing system is not failing as defined in law, and has at least two feet of design soil separation, then the system need not be upgraded, repaired, replaced, or its use discontinued, notwithstanding any local ordinance that is more strict. This does not apply to systems in shoreland areas, wellhead protection areas, or those used in connection with food, beverage, and lodging establishments as defined in law."

(j) For the purposes of this subdivision, an "existing system" means a functioning system installed prior to April 1, 1996.

Subd. 5b. Compliance notice. (a) If a system inspected under subdivision 5 is required to be upgraded, replaced, or its use discontinued under subdivision 5a, the inspector or site evaluator or designer must issue a notice of noncompliance to the property owner and must provide a copy of the notice to the unit of government with jurisdiction. The notice of noncompliance must specify why the system must be upgraded, replaced, or its use discontinued. A local unit of government must specify the upgrade time period in its ordinance.

(b) Except as provided in subdivision 5a, paragraphs (b) to (d), if a system installed between May 27, 1989, and January 23, 1996, does not comply with applicable requirements, the property owner has five years from the date of the bedroom building permit to bring the system into compliance.

Subd. 6. Disclosure of individual sewage treatment system to buyer. (a) Before signing an agreement to sell or transfer real property, the seller or transferor must disclose in writing to the buyer or transferee information on how sewage generated at the property is managed. The disclosure must be made by delivering a statement to the buyer or transferee that either:

(1) the sewage goes to a facility permitted by the agency; or

(2) the sewage does not go to a permitted facility, is therefore subject to applicable requirements, and describes the system in use, including the legal description of the property, the county in which the property is located, and a map drawn from available information showing the location of the system on the property to the extent practicable. If the seller or transferor has knowledge that an abandoned individual sewage treatment system exists on the property, the disclosure must include a map showing its location. In the disclosure statement the seller or transferor must indicate whether the individual sewage treatment system is in use and, to the seller's or transferor's knowledge, in compliance with applicable sewage treatment laws and rules.

(b) Unless the buyer or transferee and seller or transferor agree to the contrary in writing before the closing of the sale, a seller or transferor who fails to disclose the existence or known status of an individual sewage treatment system at the time of sale, and who knew or had reason to know of the existence or known status of the system, is liable to the buyer or transferee for costs relating to bringing the system into compliance with the individual sewage treatment system rules and for reasonable attorney fees for collection of costs from the seller or transferor. An action under this subdivision must be commenced within two years after the date on which the buyer or transferee closed the purchase or transfer of the real property where the system is located.

Subd. 7. Local standards. (a) Existing systems. Counties may adopt by ordinance local standards that are less restrictive than the agency's rules in order to define an acceptable existing system. The local standards may include soil separation, soil classification, vegetation, system use, localized well placement and construction, localized density of systems and wells, extent of area to be covered by local standards, groundwater flow patterns, and existing natural or artificial drainage systems. The local standards and criteria shall be submitted to the commissioner for comment prior to adoption to demonstrate that, based on local circumstances in that jurisdiction, they adequately protect public health and the environment.

(b) New or replacement systems. Counties, after providing documentation of conditions listed in this paragraph to the commissioner, may adopt by ordinance local standards that are less restrictive than the agency's rules for new system construction or replacement in areas of sustained and projected low population density where conditions render conformance to applicable requirements difficult or otherwise inappropriate. Documentation may include a map delineating the area of the county to be served by the local standards, a description of the hardship that would result from strict adherence to the agency's rules, and evidence of sustained and projected low population density. The local standards must protect human health and the environment and be based on considerations that may include, but need not be limited to, soil separation, soil classification, vegetation, system use, localized well placement and construction, localized density of systems and wells, extent of area to be covered by local standards, groundwater flow patterns, and existing natural or artificial drainage systems. The local standards must provide cost-effective and long-term treatment alternatives. The draft ordinance incorporating the local standards must be submitted to the local water planning advisory committee, created under section 103B.321, subdivision 3, and then submitted with justification to the commissioner 30 days before adoption for review and comment.

(c) New or replacement systems; local ordinances. A local unit of government may adopt and enforce ordinances or rules affecting new or replacement individual sewage treatment systems that are more restrictive than the agency's rules. A local unit of government may not adopt or enforce an ordinance or rule if its effect is to prevent or delay recording with the county recorder or registrar of titles of a deed or other instrument that is otherwise entitled to be recorded.

(d) Local standards; conflict with state law. Local standards adopted under paragraph (a) or (b) must not conflict with any requirements under other state laws or rules or local ordinances, including, but not limited to, requirements for:

(1) systems in shoreland areas, regulated under sections 103F.201 to 103F.221;

(2) well construction and location, regulated under chapter 103I; and

(3) systems used in connection with food, beverage, and lodging establishments, regulated under chapter 157.

The local standards must include references to applicable requirements under other state laws or rules or local ordinances.

Subd. 8. Repealed, 1Sp2001 c 2 s 162

HIST: 1994 c 617 s 1; 1995 c 233 art 1 s 5; 1996 c 427 s 1; 1997 c 235 s 1-7; 1997 c 251 s 17; 3Sp1997 c 3 s 12; 1998 c 401 s 40; 1999 c 231 s 130; 2000 c 320 s 1; 1Sp2001 c 2 s 121



Section 115.56 Mandatory licensing program.

115.56 Mandatory licensing program.

Subdivision 1. Rules. (a) Pursuant to section 115.03, subdivision 1, by January 1, 1996, the agency shall adopt rules containing standards of licensure applicable to all individual sewage treatment system professionals.

The rules must include but are not limited to:

(1) training requirements that include both classroom and fieldwork components;

(2) examination content requirements and testing procedures;

(3) continuing education requirements;

(4) equivalent experience provisions;

(5) bonding and insurance requirements;

(6) schedules for submitting fees; and

(7) license revocation and suspension and other enforcement requirements.

(b) The agency shall consult with the advisory committee before proposing any rules under this subdivision.

Subd. 2. License required. (a) Except as provided in paragraph (b), after March 31, 1996, a person may not design, install, maintain, pump, or inspect an individual sewage treatment system without a license issued by the commissioner.

(b) A license is not required for a person who complies with the applicable requirements if the person is:

(1) a qualified employee of state or local government who has passed the examination described in paragraph (d) or a similar examination;

(2) an individual who constructs an individual sewage treatment system on land that is owned or leased by the individual and functions solely as the individual's dwelling or seasonal dwelling;

(3) a farmer who pumps and disposes of sewage waste from individual sewage treatment systems, holding tanks, and privies on land that is owned or leased by the farmer; or

(4) an individual who performs labor or services for a person licensed under this section in connection with the design, installation, maintenance, pumping, or inspection of an individual sewage treatment system at the direction and under the personal supervision of a person licensed under this section.

A person constructing an individual sewage treatment system under clause (2) must consult with a site evaluator or designer before beginning construction. In addition, the system must be inspected before being covered and a compliance report must be provided to the local unit of government after the inspection.

(c) The commissioner, in conjunction with the University of Minnesota extension service or another higher education institution, shall ensure adequate training exists for individual sewage treatment system professionals.

(d) The commissioner shall conduct examinations to test the knowledge of applicants for licensing and shall issue documentation of licensing.

(e) Licenses may be issued only upon successful completion of the required examination and submission of proof of sufficient experience, proof of general liability insurance, and a corporate surety bond in the amount of at least $10,000.

(f) Notwithstanding paragraph (e), the examination and proof of experience are not required for an individual sewage treatment system professional who, on the effective date of the rules adopted under subdivision 1, holds a certification attained by examination and experience under a voluntary certification program administered by the agency.

(g) Local units of government may not require additional local licenses for individual sewage treatment system professionals.

(h) A pumper whose annual gross revenue from pumping systems is $9,000 or less and whose gross revenue from pumping systems during the year ending May 11, 1994, was at least $1,000 is not subject to training requirements in rules adopted under subdivision 1, except for any training required for initial licensure.

Subd. 2a. Temporary license. The agency may issue, for a fee of $100, a temporary license for an activity listed in subdivision 1, paragraph (a), to a person who:

(1) has submitted to the agency proof of sufficient experience, as determined by the agency, in the activity for which the license is sought; and

(2) has completed training under a voluntary certification program administered by the agency.

A temporary license issued under this subdivision is effective until August 15, 1996.

Subd. 3. Enforcement. (a) The commissioner may deny, suspend, or revoke a license, or use any lesser remedy against an individual sewage treatment system professional, for any of the following reasons:

(1) failure to meet the requirements for a license;

(2) incompetence, negligence, or inappropriate conduct in the performance of the duties of an individual sewage treatment system professional;

(3) failure to comply with applicable requirements; or

(4) submission of false or misleading information or credentials in order to obtain or renew a license.

(b) Upon receiving a signed written complaint that alleges the existence of a ground for enforcement action against a person under paragraph (a), the commissioner shall initiate an investigation. Revocation, suspension, or other enforcement action may not be taken before written notice is given to the person and an opportunity is provided for a contested case hearing complying with the provisions of chapter 14.

Subd. 4. License fee. The fee for a license required under subdivision 2 is $100 per year. Revenue from the fees must be credited to the environmental fund.

HIST: 1994 c 617 s 2; 1995 c 233 art 1 s 6; 1996 c 427 s 2,3



Section 115.57 Individual sewage treatment system or water well loan program.

115.57 Individual sewage treatment system or water well loan program.

Subdivision 1. Purpose. The legislature finds that a need exists to provide for the creation of a public loan program that assists property owners to finance the site evaluation, design, installation, repair, and replacement of individual sewage treatment systems and to finance the sealing and replacement of wells on privately owned property. Such a public loan program promotes the public health and welfare by furthering the policy of the state of Minnesota to prevent, reduce, and eliminate water pollution. The legislature declares that the actions required to establish and implement a public loan program for the purposes stated in this section are a public purpose and that the execution and financing of such a program is a public purpose.

Subd. 2. Definitions. (a) The terms defined in this subdivision and section 115.55, subdivision 1, apply to this section.

(b) "Improvement" means the site evaluation, design, installation, repair, or replacement of an individual sewage treatment system or sealing or replacement of a well.

(c) "Municipality" means a township, city, county, or any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state.

(d) "Property owner" means the owner or owners as recorded on the tax roll of the county where the real property on which the individual sewage treatment system or well is installed, repaired, or replaced is located.

(e) "Well" means a well as defined in section 103I.005, subdivision 21:

(1) that is required to be sealed under section 103I.301, subdivision 1; or

(2) the relocation of which is necessary for compliance with applicable requirements as defined in section 115.55, subdivision 1.

Subd. 3. Authority. A municipality may, individually or cooperatively with other municipalities, establish an individual sewage treatment system or well loan program, or both, for the purpose of providing loans to property owners for the site evaluation, design, installation, repair, or replacement of individual sewage treatment systems or for the sealing or replacement of wells on privately owned property. The governing body of a municipality shall provide for the operation and administration of the program by ordinance. A municipality may appoint an administrator to operate the program.

Subd. 4. Limitations. Loans may not be used to facilitate new building construction. As used in this subdivision, "facilitate new building construction" includes increasing capacity of an individual sewage treatment system beyond what is reasonably required to serve existing buildings and lots in existing recorded plats.

Subd. 5. Financing. A municipality may issue bonds in accordance with chapter 475 to finance the program, except that an election is not required and the obligations are not subject to the general limit on net debt for the municipality. Financing may also be provided by issuing certificates of indebtedness, securing loans, or transferring available funds that the municipality is not obligated by law to use for some other purpose. Funds procured for the individual sewage treatment system or well loan program shall be dedicated to the program.

Subd. 6. Assessments. (a) An amount loaned under the program, including accruing interest, shall be a lien against the real property for which the improvement was made and shall be assessed against the property or properties benefited unless the amount is prepaid. An amount loaned under the program and assessed against the property shall be a priority lien only against subsequent liens.

(b) Upon issuing a loan, the municipality shall provide the property owner a notice that states the following information:

(1) the amount to be specially assessed against the property;

(2) the right of the property owner to prepay the entire assessment;

(3) the public official to whom prepayment must be made;

(4) the time within which prepayment must be made without the assessment of interest;

(5) the rate of interest to be accrued if the assessment is not prepaid within the required time period; and

(6) the period of the assessment.

(c) The municipality shall, by ordinance, provide for a right of property owners to prepay the assessment and may establish such other assessment procedures as determined necessary and consistent with the provisions of this section.

Subd. 7. Ordinances; construction standards. A municipality may not establish an individual sewage treatment system loan program unless ordinances in compliance with section 115.55 are in full force and effect. All repairs and improvements made to individual sewage treatment systems under this section shall be performed by a licensed individual sewage treatment system professional and shall comply with section 115.55 and other applicable requirements. All improvements to wells under this section must be made by a well contractor or a limited well contractor, as appropriate, licensed under chapter 103I.

Subd. 8. Dissolution. The governing body of a municipality may dissolve the program by ordinance. The ordinance shall provide for the collection of all outstanding assessments, repayment of any remaining indebtedness incurred to finance the program, and the final distribution of any money remaining in the loan fund.

HIST: 1996 c 427 s 4; 1997 c 235 s 8



Section 115.58 Alternative discharging sewage systems; general permits.

115.58 Alternative discharging sewage systems; general permits.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Alternative discharging sewage system" means a sewage treatment system serving one or more dwellings and other establishments that discharges less than 10,000 gallons of water per day and uses any treatment and disposal methods other than subsurface soil treatment and disposal.

(c) "Permit" means a National Pollutant Discharge Elimination System permit or State Disposal System permit granted to any person for the installation, ownership, management, or control of alternative discharging sewage systems whose operations, emissions, activities, discharges, or facilities are the same or substantially similar.

(d) "Water quality cooperative" means an association of persons organized under chapter 308A to install, own, manage, and control individual sewage treatment systems or alternative discharging sewage systems and provide water quality treatment and management services for its members within a defined geographical area.

(e) "Water quality treatment and management services" means the monitoring and control of alternative discharging sewage systems to eliminate or reduce water pollution from point and nonpoint sources; the management, use, reuse, recycling, or reclamation of land, water, or wastewater for water supply; geothermal heating and cooling; fire protection; irrigation; drainage; open space or green belt preservation; storm water management and control; flood management and control or other purposes that are part of a comprehensive plan to reduce, prevent, or eliminate water pollution.

Subd. 2. Areawide permit. The agency may issue an areawide permit for alternative discharging sewage systems where:

(1) the systems meet all applicable federal and state standards for treatment and discharge of sewage effluents by the agency;

(2) the systems are part of a water quality treatment and management plan to prevent, eliminate, or reduce water pollution within a defined geographic area;

(3) the systems are owned or controlled by a water quality cooperative; and

(4) the water quality cooperative has a service agreement with a local unit of government to provide water quality treatment and management services for the area under section 471A.03.

Subd. 3. Local ordinance exemption. Any system which is permitted under subdivision 2 is exempt from the requirements of any local ordinance adopted to conform with section 115.55 if the system complies with the applicable standards for discharges and treatment of sewage effluents.

HIST: 1997 c 216 s 94; 1998 c 254 art 1 s 23



Section 115.61 Authority of district.

115.61 Authority of district.

A sanitary sewer district, when created as contemplated by sections 115.61 to 115.67, shall be a municipal corporation and governmental subdivision of the state, responsible for acquiring, constructing, improving, extending, operating, and maintaining facilities for the collection, treatment, and disposal of sewage and industrial and other wastes received from the sewer systems of all municipalities within its corporate limits, for the purpose of preventing pollution of public waters in excess of such reasonable standards of purity and quality as may be established by state regulatory agencies pursuant to law. For this purpose it shall have perpetual succession; may sue and be sued; may acquire real and personal property, including easements, within or outside its corporate limits, by purchase, gift, devise, condemnation, lease, or otherwise, which property, while held, used, or occupied by it, shall be exempt from taxation; may manage, control, sell, convey, lease, and otherwise dispose of such property; may make contracts, borrow money, issue bonds, levy taxes and special assessments, and establish and collect charges for services furnished or made available; and may exercise all powers granted any municipality by chapters 117, 412, 429, and 475, sections 471.59, 444.075, and 115.46, and, without limitation by the foregoing, all municipal power necessary or expedient to accomplish said purpose, whether or not necessarily implied from any power herein expressly granted.

HIST: 1965 c 895 s 1



Section 115.62 Board; membership; term; quorum; officers; compensation.

115.62 Board; membership; term; quorum; officers; compensation.

All powers of the district shall be exercised by or under authority of resolutions of its board of directors, consisting of one member appointed by the governing body of each municipality situated wholly or partly within its corporate limits, who may but need not be a member of that governing body. The term of each member shall extend to January 1 in the year following appointment, or until a successor is appointed and qualified, or until the member's earlier death, disability, or absence of more than 90 days from the member's municipality. Any resolution may be passed by a majority of the votes cast thereon at a meeting attended by a majority of the members of the board, unless a larger majority or further notice is required by its bylaws, which shall be adopted or amended only by the vote of a majority of all members of the board. The board shall elect a president and vice-president at its first meeting in each year, to serve until the following January 1 or until their respective successors are selected and qualify. Each member of the board shall be reimbursed for actual and necessary expense in the performance of the member's duty and may receive compensation in an amount determined by the board to be reasonable, not exceeding $25 per day or part thereof for each meeting and not exceeding $1,000 in any one year.

HIST: 1965 c 895 s 2; 1986 c 444



Section 115.63 Manager, authority; employees.

115.63 Manager, authority; employees.

The chief executive officer of the district shall be a manager who shall be chosen by the board of directors and hold office on the same basis, possess the same qualifications, and have the same powers and duties with reference to the management of the affairs of the district, as the manager of a statutory city under sections 412.641 to 412.751, except that all appointments of subordinate officers and employees and all employment of professional consultants shall be subject to approval by the board. The district shall comply with the provisions of chapter 353 to permit membership of the manager and all employees in the public employees retirement association.

HIST: 1965 c 895 s 3; 1973 c 123 art 5 s 7



Section 115.64 Acquisition of property.

115.64 Acquisition of property.

The acquisition and use of real and personal property by a district created as herein contemplated shall not be subject to restriction or control by any other local government or authority, except by the exercise of police powers under section 169.04.

HIST: 1965 c 895 s 4



Section 115.65 Purpose; duties of district; annexation of territory.

115.65 Purpose; duties of district; annexation of territory.

Sanitary sewer districts may be created by or under authority of laws referring to sections 115.61 to 115.67 and enumerating the cities or towns, or portions thereof, which are or may be included therein. The purpose of sections 115.61 to 115.67 is to provide a method by which municipalities in a drainage area designated by law may join together to prevent water pollution in excess of reasonable standards in that area. Each district created as contemplated herein shall be responsible for planning collection, treatment, and disposal facilities for all municipalities in its drainage area, whether or not initially included within its boundaries. Any municipality, by resolution adopted by a majority of all members of its governing body, may request the annexation of all or part of its territory to the district, and the annexation shall become effective when approved by resolution adopted by a majority of all members of the board of directors of the district with the approval of the Minnesota pollution control agency, or by order of the Minnesota pollution control agency made under authority of Laws 1963, chapter 874. Nothing in sections 115.61 to 115.67 shall be construed as abrogating any statutory authority or responsibility of the Minnesota pollution control agency. All territory annexed shall be subject to taxation by the district like other property within its boundaries for the support of its facilities and for the payment of principal and interest thereafter becoming due on its indebtedness, whether authorized or incurred before or after the annexation.

HIST: 1965 c 895 s 5; 1969 c 9 s 21; 1973 c 123 art 5 s 7



Section 115.66 Severability.

115.66 Severability.

If any provision of sections 115.61 to 115.67 or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect other provisions or applications of sections 115.61 to 115.67 which can be given effect without the invalid provision or application, and to this end the provisions of sections 115.61 to 115.67 and the various applications thereof are declared to be severable.

HIST: 1965 c 895 s 6



Section 115.67 Citation.

115.67 Citation.

Sections 115.61 to 115.67 may be cited as the "Regional Sanitary Sewer District Law."

HIST: 1965 c 895 s 7



Section 115.71 Definitions.

115.71 Definitions.

Subdivision 1. Applicability. As used in sections 115.71 to 115.77, the terms defined in this section have the meanings given them.

Subd. 2. Repealed, 1995 c 180 s 16

Subd. 3. Repealed, 1995 c 180 s 16

Subd. 3a. Repealed, 1995 c 180 s 16

Subd. 4. Council. "Council" means the water and wastewater treatment operators advisory council established by section 115.741.

Subd. 4a. Population equivalent. "Population equivalent" means a number determined by dividing a daily pound load of five-day, 20-degree-centigrade carbonaceous biochemical oxygen demand (CBOD) of raw sewage by 0.17.

Subd. 5. MS 1990 Renumbered subd 9

Subd. 5. Wastewater certificate. "Wastewater certificate" means a certificate of competency issued by the commissioner of the pollution control agency stating that the wastewater treatment facility operator has met the requirements for the specified operator classification of the certification program.

Subd. 6. MS 1990 Renumbered subd 5

Subd. 6. Wastewater treatment facility. "Wastewater treatment facility" means any plant, disposal field, lagoon, or other works not specifically mentioned herein, installed for the purpose of collecting, pumping, treating, stabilizing or disposing of sewage, as defined in section 115.01, subdivision 17, which is actually used or intended for use by the public or by any considerable number of persons.

Subd. 7. MS 1990 Repealed, 1991 c 202 s 42

Subd. 8. MS 1990 Renumbered subd 6

Subd. 8. Wastewater treatment facility operator. "Wastewater treatment facility operator" means a person who has direct responsibility for the operation of or operates a wastewater treatment facility.

Subd. 9. MS 1991 SUPP Renumbered subd 10

Subd. 9. Water certificate. "Water certificate" means a certificate of competency issued by the commissioner of health stating that the water supply system operator has met the requirements for the specified operator classification of the certification program.

Subd. 9a. Water supply system. "Water supply system" means a community or nontransient noncommunity water system as defined in Code of Federal Regulations, title 40, section 141.2, as amended.

Subd. 10. MS 1990 Renumbered subd 8

Subd. 10. Water supply system operator. "Water supply system operator" means a person who has direct responsibility for the operation of or operates a water supply system or such parts of the system as would affect the quality and safety of the water.

HIST: 1971 c 828 s 1; 1975 c 271 s 4; 1976 c 149 s 21; 1977 c 66 s 9; 1977 c 305 s 45; 1987 c 186 s 15; 1991 c 202 s 2,3; 1995 c 180 s 1-6; 1999 c 66 s 1,2



Section 115.72 Rules.

115.72 Rules.

Subdivision 1. Classification. (a) The commissioner of health shall jointly with the agency adopt rules relating to the classification of all water supply systems actually used or intended for use by the public.

(b) The pollution control agency shall jointly with the commissioner of health adopt rules relating to the classification of all wastewater treatment facilities actually used or intended for use by the public or by any considerable number of persons.

(c) The classes described in paragraphs (a) and (b) shall be based on the degree of hazard to public health, the type of unit process, the loading of the plant, and the population served or the population equivalent of the sewage handled.

Subd. 2. Certification qualifications. The commissioner of health and the agency shall jointly adopt rules relating to the certification qualifications for each classification of water supply system operators and wastewater facility operators, respectively. The rules must provide for at least one annual examination for each class of certificate and must include, but are not limited to:

(1) education requirements;

(2) education substitution provisions;

(3) experience requirements;

(4) experience substitution provisions;

(5) examination content requirements, testing procedures, and criteria for passing;

(6) certificate renewal requirements;

(7) schedules for submitting applications and fees; and

(8) reinstatement requirements for expired, suspended, or revoked certificates.

The advisory council must be consulted before any rules are proposed under this subdivision.

HIST: 1971 c 828 s 2; 1977 c 305 s 45; 1987 c 186 s 15; 1995 c 180 s 7



Section 115.73 Certification required.

115.73 Certification required.

A person may not operate a water supply system or wastewater treatment facility unless the system or facility maintains at least one person that:

(1) is certified in a class equal to or higher than the class of the system or facility; and

(2) has full and active responsibility for the daily on-site operation of the system or facility, or of a portion of the system or facility if an additional operator or operators with appropriate certification are responsible for the remaining portions.

HIST: 1971 c 828 s 3; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1987 c 186 s 15; 1995 c 180 s 8



Section 115.74 Repealed, 1995 c 180 s 16

115.74 Repealed, 1995 c 180 s 16



Section 115.741 Advisory council on water supply systems and wastewater treatment facilities.

115.741 Advisory council on water supply systems and wastewater treatment facilities.

Subdivision 1. Purpose; membership. The advisory council on water supply systems and wastewater treatment facilities shall advise the commissioners of health and the pollution control agency regarding classification of water supply systems and wastewater treatment facilities, qualifications and competency evaluation of water supply system operators and wastewater treatment facility operators, and additional laws, rules, and procedures that may be desirable for regulating the operation of water supply systems and of wastewater treatment facilities. The advisory council is composed of 11 voting members, of whom:

(1) one member must be from the department of health, division of environmental health, appointed by the commissioner of health;

(2) one member must be from the pollution control agency appointed by the commissioner of the pollution control agency;

(3) three members must be certified water supply system operators, appointed by the commissioner of health, one of whom must represent a nonmunicipal community or nontransient noncommunity water supply system;

(4) three members must be certified wastewater treatment facility operators, appointed by the commissioner of the pollution control agency;

(5) one member must be a representative from an organization representing municipalities, appointed by the commissioner of health with the concurrence of the commissioner of the pollution control agency; and

(6) two members must be members of the public who are not associated with water supply systems or wastewater treatment facilities. One must be appointed by the commissioner of health and the other by the commissioner of the pollution control agency. Consideration should be given to one of these members being a representative of academia knowledgeable in water or wastewater matters.

Subd. 2. Geographic representation. At least one of the water supply system operators and at least one of the wastewater treatment facility operators must be from outside the seven-county metropolitan area and one wastewater operator must come from the metropolitan council.

Subd. 3. Terms; compensation. The terms of the appointed members and the compensation and removal of all members are governed by section 15.059.

Subd. 4. Officers. When new members are appointed to the council, a chair must be elected at the next council meeting. The department of health representative shall serve as secretary of the council.

HIST: 1995 c 180 s 9; 1999 c 66 s 3-5; 2000 c 260 s 95



Section 115.75 Operator certificates.

115.75 Operator certificates.

Subdivision 1. Issuance. The commissioners of health and the pollution control agency shall issue certificates to water supply system operators and wastewater treatment facility operators, respectively, who meet the requirements of the rules adopted under section 115.72. Each certificate must indicate the classification of the system or facility which the operator is qualified to operate.

Subd. 2. Display. Certificates must be prominently displayed in the office of the operator or other appropriate place on the premises of the plant or treatment facility.

Subd. 3. Validity. Certificates are valid for a period of three years unless revoked or suspended by the commissioner of health or the commissioner of the pollution control agency prior to that time. Certificates may be renewed upon application to the appropriate commissioner.

Subd. 4. Denial, refusal to renew, revocation, and suspension. The commissioner of health and the commissioner of the pollution control agency may deny, refuse to renew, revoke, or suspend the certification of a water supply system operator or a wastewater treatment facility operator, respectively, in accordance with section 144.99, subdivisions 8 to 10.

Subd. 5. Expiration. The certificates of operators who terminate their employment at a water supply system or wastewater treatment facility will remain valid for the unexpired term of the certificate. Operators whose certificates expire under this section may be issued new certificates of a like classification provided appropriate proof of competency is submitted to the appropriate commissioner. Successful completion of an examination may be required.

Subd. 6. Records. The commissioner of health shall maintain records relating to certification of water supply system operators, and the commissioner of the pollution control agency shall maintain records relating to certification of wastewater treatment facility operators.

HIST: 1971 c 828 s 5; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1986 c 444; 1987 c 186 s 15; 1995 c 180 s 10



Section 115.76 Reciprocity.

115.76 Reciprocity.

The commissioner of health, in the case of water supply system operators, and the commissioner of the pollution control agency, in the case of wastewater treatment facility operators, upon application, may issue certificates without examination, in a comparable classification to any person who holds a certificate in any state, territory, or possession of the United States or any country, providing the requirements for certification of operators under which the person's certificate was issued do not conflict with the provisions of sections 115.71 to 115.77 and are of a standard not lower than that specified by rules adopted under sections 115.71 to 115.77.

HIST: 1971 c 828 s 6; 1976 c 149 s 62 subd 6; 1977 c 305 s 45; 1985 c 248 s 70; 1987 c 186 s 15; 1995 c 180 s 11



Section 115.77 Fees.

115.77 Fees.

Subdivision 1. Fees established. The following fees are established for the purposes indicated:

(1) application for examination, $32;

(2) issuance of certificate, $23;

(3) reexamination resulting from failure to pass an examination, $32;

(4) renewal of certificate, $23;

(5) replacement certificate, $10; and

(6) reinstatement or reciprocity certificate, $40.

Subd. 2. Fees paid to state treasurer. All fees established in subdivision 1 must be paid to the commissioner of health, in the case of water supply system operators, and to the commissioner of the pollution control agency, in the case of wastewater treatment facility operators. The fees received must be deposited in the state treasury and credited to the special revenue fund.

HIST: 1971 c 828 s 7; 1976 c 149 s 62 subd 6; 1995 c 180 s 12



Section 115.78 Repealed, 1995 c 180 s 16

115.78 Repealed, 1995 c 180 s 16



Section 115.79 Repealed, 1995 c 180 s 16

115.79 Repealed, 1995 c 180 s 16



Section 115.80 Repealed, 1995 c 180 s 16

115.80 Repealed, 1995 c 180 s 16



Section 115.81 Repealed, 1973 c 374 s 22

115.81 Repealed, 1973 c 374 s 22



Section 115.82 Repealed, 1995 c 180 s 16

115.82 Repealed, 1995 c 180 s 16



Section 115.83 Expired

115.83 Expired






Chapter 115A Waste Management

Section 115A.01 Citation.

115A.01 Citation.

Chapter 115A shall be known as the Waste Management Act.

HIST: 1980 c 564 art 1 s 1; 1989 c 325 s 1



Section 115A.02 Legislative declaration of policy; purposes.

115A.02 Legislative declaration of policy; purposes.

(a) It is the goal of this chapter to protect the state's land, air, water, and other natural resources and the public health by improving waste management in the state to serve the following purposes:

(1) reduction in the amount and toxicity of waste generated;

(2) separation and recovery of materials and energy from waste;

(3) reduction in indiscriminate dependence on disposal of waste;

(4) coordination of solid waste management among political subdivisions; and

(5) orderly and deliberate development and financial security of waste facilities including disposal facilities.

(b) The waste management goal of the state is to foster an integrated waste management system in a manner appropriate to the characteristics of the waste stream and thereby protect the state's land, air, water, and other natural resources and the public health. The following waste management practices are in order of preference:

(1) waste reduction and reuse;

(2) waste recycling;

(3) composting of yard waste and food waste;

(4) resource recovery through mixed municipal solid waste composting or incineration;

(5) land disposal which produces no measurable methane gas or which involves the retrieval of methane gas as a fuel for the production of energy to be used on-site or for sale; and

(6) land disposal which produces measurable methane and which does not involve the retrieval of methane gas as a fuel for the production of energy to be used on-site or for sale.

HIST: 1980 c 564 art 1 s 2; 1989 c 325 s 2; 1991 c 337 s 5; 1992 c 593 art 1 s 4; 1994 c 585 s 2; 1999 c 231 s 131



Section 115A.03 Definitions.

115A.03 Definitions.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in this section have the meanings given them, unless the context requires otherwise.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 3. Repealed, 1989 c 335 art 1 s 270

Subd. 3a. Arrange for management. "Arrange for management" means an activity undertaken by a person that determines the ultimate disposition of solid waste that is under the control of the person, including delivery of the waste to a transfer station for transport to another solid waste management facility. Knowledge of the destination of waste by a generator is by itself insufficient for arranging for management unless the generator knows that the destination is an environmentally inferior facility as defined in this section, has the ability to redirect the waste to an environmentally superior facility and ensure its delivery to that facility, and chooses not to redirect the waste.

Subd. 4. Cities. "Cities" means statutory and home rule charter cities and towns authorized to plan under sections 462.351 to 462.364.

Subd. 5. Collection. "Collection" means the aggregation of waste from the place at which it is generated and includes all activities up to the time the waste is delivered to a waste facility.

Subd. 6. Commercial waste facility. "Commercial waste facility" means a waste facility established and permitted to sell waste processing or disposal services to generators other than the owner and operator of the facility.

Subd. 6a. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 7. Construction debris. "Construction debris" means waste building materials, packaging, and rubble resulting from construction, remodeling, repair, and demolition of buildings and roads.

Subd. 7a. Containment. "Containment" means isolating, controlling, and monitoring waste in a waste facility in order to prevent a release of waste from the facility that would have an adverse impact upon human health and the environment.

Subd. 8. Development region. "Development region" means a region designated pursuant to sections 462.381 to 462.397.

Subd. 8a. Director. "Director" means the director of the office of environmental assistance.

Subd. 9. Disposal. "Disposal" or "dispose" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste into or on any land or water so that the waste or any constituent thereof may enter the environment or be emitted into the air, or discharged into any waters, including ground waters.

Subd. 10. Disposal facility. "Disposal facility" means a waste facility permitted by the agency that is designed or operated for the purpose of disposing of waste on or in the land, together with any appurtenant facilities needed to process waste for disposal or transfer to another waste facility.

Subd. 10a. Environmentally inferior. "Environmentally inferior" means a solid waste management method that is lower on the list of preferred waste management methods in section 115A.02 than a solid waste management method chosen by a county or, as applied to a facility, means a waste management facility that utilizes a waste management method that is lower on the list of preferred waste management methods than the waste management method chosen by a county. In addition, as applied to disposal facilities, a facility that does not meet the standards for new facilities in Code of Federal Regulations, title 40, chapters 257 and 258, is environmentally inferior to a facility that does meet these standards.

Subd. 11. Generation. "Generation" means the act or process of producing waste.

Subd. 12. Generator. "Generator" means any person who generates waste.

Subd. 13. Hazardous waste. "Hazardous waste" has the meaning given it in section 116.06, subdivision 11.

Subd. 13a. Industrial waste. "Industrial waste" means solid waste resulting from an industrial, manufacturing, service, or commercial activity that is managed as a separate waste stream.

Subd. 14. Intrinsic hazard. "Intrinsic hazard" of a waste means the propensity of the waste to migrate in the environment, and thereby to become exposed to the public, and the significance of the harm or damage likely to result from exposure of natural resources or the public to the waste, as a result of such inherent or induced attributes of the waste as its chemical and physical stability, solubility, bioconcentratability, toxicity, flammability, and corrosivity.

Subd. 15. Intrinsic suitability. "Intrinsic suitability" of a land area or site means that, based on existing data on the inherent and natural attributes, physical features, and location of the land area or site, there is no known reason why the waste facility proposed to be located in the area or site cannot reasonably be expected to qualify for permits in accordance with agency rules. Agency certification of intrinsic suitability shall be based on data submitted to the agency by the proposing entity and data included by the administrative law judge in the record of any public hearing on recommended certification, and applied against criteria in agency rules and any additional criteria developed by the agency in effect at the time the proposing entity submits the site for certification.

In the event that all candidate sites selected by the board before May 3, 1984, are eliminated from further consideration and a new search for candidate sites is commenced, "intrinsic suitability" of a land area or site shall mean that, because of the inherent and natural attributes, physical features, and location of the land area or site, the waste facility proposed to be located in the area or site would not be likely to result in material harm to the public health and safety and natural resources and that therefore the proposed facility can reasonably be expected to qualify for permits in accordance with agency rules.

Subd. 16. Repealed, 1997 c 7 art 1 s 26

Subd. 17. Local government unit. "Local government unit" means cities, towns, and counties.

Subd. 17a. Major appliances. "Major appliances" means clothes washers and dryers, dishwashers, hot water heaters, heat pumps, furnaces, garbage disposals, trash compactors, conventional and microwave ovens, ranges and stoves, air conditioners, dehumidifiers, refrigerators, and freezers.

Subd. 18. Metropolitan area. "Metropolitan area" has the meaning given it in section 473.121.

Subd. 19. Metropolitan council. "Metropolitan council" means the council established in chapter 473.

Subd. 20. Repealed, 1994 c 628 art 3 s 209

Subd. 21. Mixed municipal solid waste. (a) "Mixed municipal solid waste" means garbage, refuse, and other solid waste from residential, commercial, industrial, and community activities that the generator of the waste aggregates for collection, except as provided in paragraph (b).

(b) Mixed municipal solid waste does not include auto hulks, street sweepings, ash, construction debris, mining waste, sludges, tree and agricultural wastes, tires, lead acid batteries, motor and vehicle fluids and filters, and other materials collected, processed, and disposed of as separate waste streams, but does include source-separated compostable materials.

Subd. 22. Natural resources. "Natural resources" has the meaning given it in chapter 116B.

Subd. 22a. Office. "Office" means the office of environmental assistance.

Subd. 22b. Packaging. "Packaging" means a container and any appurtenant material that provide a means of transporting, marketing, protecting, or handling a product. "Packaging" includes pallets and packing such as blocking, bracing, cushioning, weatherproofing, strapping, coatings, closures, inks, dyes, pigments, and labels.

Subd. 23. Person. "Person" has the meaning given it in section 116.06, but does not include the office.

Subd. 24. Political subdivision. "Political subdivision" means any municipal corporation, governmental subdivision of the state, local government unit, special district, or local or regional board, commission, or authority authorized by law to plan or provide for waste management.

Subd. 24a. Problem material. "Problem material" means a material that, when it is processed or disposed of with mixed municipal solid waste, contributes to one or more of the following results:

(1) the release of a hazardous substance, or pollutant or contaminant, as defined in section 115B.02, subdivisions 8, 13, and 15;

(2) pollution of water as defined in section 115.01, subdivision 13;

(3) air pollution as defined in section 116.06, subdivision 4; or

(4) a significant threat to the safe or efficient operation of a solid waste facility.

Subd. 24b. Postconsumer material. "Postconsumer material" means a finished material that would normally be discarded as a solid waste having completed its life cycle as a consumer item.

Subd. 25. Processing. "Processing" means the treatment of waste after collection and before disposal. Processing includes but is not limited to reduction, storage, separation, exchange, resource recovery, physical, chemical, or biological modification, and transfer from one waste facility to another.

Subd. 25a. Recyclable materials. "Recyclable materials" means materials that are separated from mixed municipal solid waste for the purpose of recycling, including paper, glass, plastics, metals, automobile oil, and batteries. Refuse-derived fuel or other material that is destroyed by incineration is not a recyclable material.

Subd. 25b. Recycling. "Recycling" means the process of collecting and preparing recyclable materials and reusing the materials in their original form or using them in manufacturing processes that do not cause the destruction of recyclable materials in a manner that precludes further use.

Subd. 25c. Recycling facility. "Recycling facility" means a facility at which materials are prepared for reuse in their original form or for use in manufacturing processes that do not cause the destruction of the materials in a manner that precludes further use.

Subd. 26. Regional development commission. "Regional development commission" means a commission established pursuant to sections 462.381 to 462.397.

Subd. 26a. Resource conservation. "Resource conservation" means the reduction in the use of water, energy, and raw materials.

Subd. 27. Resource recovery. "Resource recovery" means the reclamation for sale, use, or reuse of materials, substances, energy, or other products contained within or derived from waste.

Subd. 28. Resource recovery facility. "Resource recovery facility" means a waste facility established and used primarily for resource recovery, including related and appurtenant facilities such as transmission facilities and transfer stations primarily serving the resource recovery facility.

Subd. 28a. Retrievable storage. "Retrievable storage" means a method of disposal whereby wastes are placed in a facility established pursuant to sections 115A.18 to 115A.30 for an indeterminate period in a manner designed to allow the removal of the waste at a later time.

Subd. 28b. Sanitary district. "Sanitary district" means a sanitary district with the authority to regulate solid waste.

Subd. 29. Sewage sludge. "Sewage sludge" means solid, semisolid, or liquid residue generated during the treatment of domestic sewage in a treatment works. It includes, but is not limited to, scum or solids removed in primary, secondary, or advanced wastewater treatment processes and a material derived from sewage sludge. Sewage sludge does not include ash generated during the firing of sewage sludge in a sewage sludge incinerator or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works. Sewage sludge that is acceptable and beneficial for recycling on land as a soil conditioner and nutrient source is also known as biosolids.

Subd. 30. Sewage sludge disposal facility. "Sewage sludge disposal facility" means property owned or leased by a political subdivision and used for interim or final disposal or land spreading of sewage sludge.

Subd. 31. Solid waste. "Solid waste" has the meaning given it in section 116.06, subdivision 22.

Subd. 32. Solid waste management district. "Solid waste management district" or "waste district" means a geographic area extending into two or more counties in which the management of solid waste is vested in a special district established pursuant to sections 115A.62 to 115A.72.

Subd. 32a. MS 1994 Renumbered subd 32c

Subd. 32a. Source-separated compostable materials. "Source-separated compostable materials" means mixed municipal solid waste that:

(1) is separated at the source by waste generators for the purpose of preparing it for use as compost;

(2) is collected separately from other mixed municipal solid wastes;

(3) is comprised of food wastes, fish and animal waste, plant materials, diapers, sanitary products, and paper that is not recyclable because the director has determined that no other person is willing to accept the paper for recycling; and

(4) is delivered to a facility to undergo controlled microbial degradation to yield a humus-like product meeting the agency's class I or class II, or equivalent, compost standards and where process residues do not exceed 15 percent by weight of the total material delivered to the facility.

Subd. 32b. MS 1994 Renumbered subd 32d

Subd. 32b. Source-separated recyclable materials. "Source-separated recyclable materials" means recyclable materials, including commingled recyclable materials, that are separated by the generator.

Subd. 32c. Stabilization. "Stabilization" means a chemical or thermal process in which materials or energy are added to waste in order to reduce the possibility of migration of any hazardous constituents of the resulting stabilized waste in preparation for placement of the waste in a stabilization and containment facility.

Subd. 32d. Stabilization and containment facility. "Stabilization and containment facility" means a waste facility that is designed for stabilization and containment of waste, together with other appurtenant facilities needed to process waste for stabilization, containment, or transfer to another facility.

Subd. 33. Transfer station. "Transfer station" means an intermediate waste facility in which waste collected from any source is temporarily deposited to await transportation to another waste facility.

Subd. 34. Waste. "Waste" means solid waste, sewage sludge, and hazardous waste.

Subd. 35. Waste facility. "Waste facility" means all property, real or personal, including negative and positive easements and water and air rights, which is or may be needed or useful for the processing or disposal of waste, except property for the collection of the waste and property used primarily for the manufacture of scrap metal or paper. Waste facility includes but is not limited to transfer stations, processing facilities, and disposal sites and facilities.

Subd. 36. Waste management. "Waste management" means activities which are intended to affect or control the generation of waste and activities which provide for or control the collection, processing and disposal of waste.

Subd. 36a. Waste management method chosen by a county. "Waste management method chosen by a county" means:

(1) a waste management method that is mandated for waste generated in the county by section 115A.415, 473.848, 473.849, or other state law, or by county ordinance based on the county solid waste management plan developed, adopted, and approved under section 115A.46 or 458D.05 or the county solid waste management master plan developed, adopted, and approved under section 473.803; or

(2) a waste management facility or facilities, developed under the county solid waste management plan or master plan, to which solid waste generated in a county is directed by an ordinance developed, adopted, and approved under sections 115A.80 to 115A.893.

Subd. 36b. Waste reduction; source reduction. "Waste reduction" or "source reduction" means an activity that prevents generation of waste or the inclusion of toxic materials in waste, including:

(1) reusing a product in its original form;

(2) increasing the life span of a product;

(3) reducing material or the toxicity of material used in production or packaging; or

(4) changing procurement, consumption, or waste generation habits to result in smaller quantities or lower toxicity of waste generated.

Subd. 37. Waste rendered nonhazardous. "Waste rendered nonhazardous" means (1) waste excluded from regulation as a hazardous waste under the delisting requirements of United States Code, title 42, section 6921 and any federal and state delisting rules, and (2) other nonhazardous residual waste from the processing of hazardous waste.

Subd. 38. Yard waste. "Yard waste" means garden wastes, leaves, lawn cuttings, weeds, shrub and tree waste, and prunings.

HIST: 1980 c 564 art 1 s 3; 1981 c 352 s 1,2; 1983 c 373 s 5,6; 1984 c 640 s 32; 1984 c 644 s 1,2; 1985 c 274 s 1-3; 1986 c 425 s 12-17; 1987 c 348 s 1,2; 1988 c 524 s 1; 1988 c 685 s 3,4,21; 1989 c 325 s 3; 1989 c 335 art 1 s 128,129,269; 1Sp1989 c 1 art 18 s 3; art 20 s 1,2; 1991 c 303 s 1; 1991 c 337 s 6,7,44; 1992 c 593 art 1 s 5-7,28; 1993 c 249 s 7,8,61; 1994 c 548 s 1; 1994 c 585 s 3; 1994 c 639 art 5 s 3; 1995 c 220 s 96; 1995 c 247 art 1 s 66; 1996 c 470 s 2-5



Section 115A.034 Enforcement.

115A.034 Enforcement.

This chapter may be enforced under sections 115.071 and 116.072.

HIST: 1992 c 593 art 1 s 8; 1993 c 249 s 9



Section 115A.04 Repealed, 1989 c 335 art 1 s 270

115A.04 Repealed, 1989 c 335 art 1 s 270



Section 115A.05 Repealed, 1989 c 335 art 1 s 270

115A.05 Repealed, 1989 c 335 art 1 s 270



Section 115A.055 Office of environmental assistance.

115A.055 Office of environmental assistance.

Subdivision 1. Organization of office. The office of environmental assistance is an agency in the executive branch headed by a director appointed by the commissioner of the pollution control agency, with the advice and consent of the senate, to serve in the unclassified service. The director may appoint two assistant directors in the unclassified service and may appoint other employees, as needed, in the classified service. The office is a department of the state only for purposes of section 16B.37, subdivision 2.

Subd. 2. Transfer of additional powers and duties. After July 1, 1994, the solid and hazardous waste management powers and duties of the office and director transferred to them from the metropolitan council by Laws 1994, chapter 639, article 5, section 2, are governed by sections 473.149, 473.151, and 473.801 to 473.849.

HIST: 1989 c 335 art 1 s 130; 1994 c 639 art 5 s 1; 1995 c 247 art 2 s 1



Section 115A.06 Powers of the office.

115A.06 Powers of the office.

Subdivision 1. Repealed, 1989 c 335 art 1 s 270

Subd. 2. Rules. Unless otherwise provided, the director shall promulgate rules in accordance with chapter 14 to govern its activities and implement this chapter.

Subd. 3. Repealed, 1989 c 335 art 1 s 270

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Right of access. Whenever the office or the director acting on behalf of the office deems it necessary to the accomplishment of its purposes, the office or any member, employee, or agent thereof, when authorized by it or the director, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations, provided that the entrance and activity is undertaken after reasonable notice and during normal business hours and provided that compensation is made for any damages to the property caused by the entrance and activity. The office may pay a reasonable estimate of the damages it believes will be caused by the entrance and activity before entering any property.

Subd. 5a. Acquisition of easements. If the office determines that any activity deemed necessary to accomplish its purposes under subdivision 5 constitutes a substantial interference with the possession, enjoyment, or value of the property where the activity will take place, the office may acquire a temporary easement interest in the property that permits the office to carry out the activity and other activities incidental to the accomplishment of the same purposes. The office may acquire temporary easement interests under this subdivision by purchase, gift, or condemnation. The right of the office to acquire a temporary easement is subject to the same requirements and may be exercised with the same authority as provided for acquisition of property interests by the commissioner of administration under subdivision 4.

Subd. 6. Gifts and grants. The office, or the director or commissioner of administration on behalf of the office, may apply for and accept gifts, loans, or other property from the United States, the state, or any person for any of the purposes of the office, may enter into any agreement required in connection therewith, and may hold, use, and dispose of the money or property in accordance with the terms of the gift, grant, loan or agreement.

Subd. 7. Property exempt from taxation. Any real or personal property owned, used, or occupied by the office or the commissioner of administration for any purpose referred to in sections 115A.01 to 115A.72 is declared to be acquired, owned, used, and occupied for public and governmental purposes, and shall be exempt from taxation by the state or any political subdivision of or other governmental unit of or within the state, provided that those properties shall be subject to special assessments levied for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from the improvement. No possible use of the properties in any manner different from their use for hazardous waste management at the time shall be considered in determining the special benefit received by the properties.

Subd. 8. Contracts. The director may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

Subd. 9. Joint powers. The director may act under the provisions of section 471.59, or any other law providing for joint or cooperative action.

Subd. 10. Research. The director may conduct research studies and programs, collect and analyze data, prepare reports, maps, charts, and tables, and order all necessary hearings and investigations in connection with its work and may advise and assist other government units on planning matters within the scope of its powers, duties, and objectives.

Subd. 11. Employees; contracts for services. The director may employ persons and contract for services to perform research, engineering, legal, or other services necessary to carry out its functions.

Subd. 12. Insurance. The director may procure insurance in amounts it deems necessary to insure against liability of the office and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of its property as it deems necessary.

Subd. 13. Private and nonpublic data. Any data held by the director which consists of trade secret information as defined by section 13.37, subdivision 1, clause (b), or sales information, shall be classified as private or nonpublic data as defined in section 13.02, subdivisions 9 and 12. When data is classified private or nonpublic pursuant to this subdivision the director may:

(a) Use the data to compile and publish analyses or summaries and to carry out the director's statutory responsibilities in a manner which does not identify the subject of the data; or

(b) Disclose the data when it is obligated to disclose it to comply with federal law or regulation but only to the extent required by the federal law or regulation.

The subject of data classified as private or nonpublic pursuant to this subdivision may authorize the disclosure of some or all of that data by the director.

Subd. 14. Waste rendered nonhazardous and industrial waste. The director shall encourage improved management of waste rendered nonhazardous and industrial waste that should be managed separately from mixed municipal solid waste, and may provide technical and planning assistance to political subdivisions, waste generators, and others for the purpose of identifying, developing, and implementing alternative management methods for those wastes.

HIST: 1980 c 564 art 2 s 3; 1981 c 311 s 39; 1981 c 352 s 4-6; 1982 c 545 s 24; 1982 c 569 s 1,2; 1983 c 373 s 9; 1984 c 644 s 3; 1986 c 425 s 19; 1986 c 444; 1987 c 348 s 3; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 7; 1991 c 326 s 5; 1991 c 337 s 8; 1994 c 639 art 5 s 3



Section 115A.07 Duties; general.

115A.07 Duties; general.

Subdivision 1. Interagency coordination. The director shall inform the commissioner of trade and economic development of the office's activities, solicit the advice and recommendations of the agency, and coordinate its work with the regulatory and enforcement activities of the agency.

Subd. 2. Biennial report. Before November 15 of each even-numbered year the director shall prepare and submit to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance a report of the office's operations and activities pursuant to sections 115A.01 to 115A.72 and any recommendations for legislative action. The report shall include a proposed work plan for the following biennium.

Subd. 3. Uniform waste statistics; rules. The director, after consulting with the commissioner, local government units, and other interested persons, may adopt rules to establish uniform methods for collecting and reporting waste reduction, generation, collection, transportation, storage, recycling, processing, and disposal statistics necessary for proper waste management and for reporting required by law. Prior to publishing proposed rules, the director shall submit draft rules to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance for review and comment. Rules adopted under this subdivision apply to all persons and units of government in the state for the purpose of collecting and reporting waste-related statistics requested under or required by law.

HIST: 1980 c 564 art 2 s 4; 1981 c 356 s 119,248; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 384 art 2 s 18; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 9; 1995 c 247 art 2 s 2; 1996 c 470 s 27



Section 115A.071 Repealed, 1984 c 644 s 82

115A.071 Repealed, 1984 c 644 s 82



Section 115A.0715 Repealed, 1996 c 470 s 29

115A.0715 Repealed, 1996 c 470 s 29



Section 115A.0716 Environmental assistance grant and loan program.

115A.0716 Environmental assistance grant and loan program.

Subdivision 1. Grants. (a) The director may make grants to any person for the purpose of researching, developing, and implementing projects or practices related to collection, processing, recycling, reuse, resource recovery, source reduction, and prevention of waste, hazardous substances, toxic pollutants, and problem materials; the development or implementation of pollution prevention projects or practices; the collection, recovery, processing, purchasing, or market development of recyclable materials or compost; resource conservation; and for environmental education.

(b) In making grants, the office may give priority to projects or practices that have broad application in the state and are consistent with the policies established under sections 115A.02 and 115D.02.

(c) The director shall adopt rules to administer the grant program.

(d) For the purposes of this section:

(1) "pollution prevention" has the meaning given it in section 115D.03;

(2) "toxic pollutant" has the meaning given it in section 115D.03; and

(3) "hazardous substance" has the meaning given it in section 115D.03.

Subd. 2. Loans. (a) The director may make loans, or participate in loans, for capital costs or improvements related to any of the activities listed in subdivision 1.

(b) The director may work with financial institutions or other financial assistance providers in participating in loans under this section. The director may contract with financial institutions or other financial assistance providers for loan processing and/or administration.

(c) The director may also make grants, as authorized in subdivision 1, to enable persons to receive loans from financial institutions or to reduce interest payments for those loans.

(d) In making loans, the office may give priority to projects or practices that have broad application in the state and are consistent with the policies established under sections 115A.02 and 115D.02.

(e) The director shall adopt rules to administer the loan program.

Subd. 3. Revolving account. An environmental assistance revolving account is established in the environmental fund. All repayments of loans awarded under this subdivision, including principal and interest, must be deposited into the account. Money in the account is annually appropriated to the director for loans for purposes identified in subdivisions 1 and 2.

HIST: 1996 c 470 s 6; 1Sp2001 c 2 s 122



Section 115A.072 Public education.

115A.072 Public education.

Subdivision 1. Environmental education advisory board. (a) The director shall provide for the development and implementation of environmental education programs that are designed to meet the goals listed in section 115A.073.

(b) The environmental education advisory board shall advise the director in carrying out the director's responsibilities under this section. The board consists of 20 members as follows:

(1) a representative of the pollution control agency, appointed by the commissioner of the agency;

(2) a representative of the department of children, families, and learning, appointed by the commissioner of children, families, and learning;

(3) a representative of the department of agriculture, appointed by the commissioner of agriculture;

(4) a representative of the department of health, appointed by the commissioner of health;

(5) a representative of the department of natural resources, appointed by the commissioner of natural resources;

(6) a representative of the board of water and soil resources, appointed by that board;

(7) a representative of the environmental quality board, appointed by that board;

(8) a representative of the board of teaching, appointed by that board;

(9) a representative of the University of Minnesota extension service, appointed by the director of the service;

(10) a citizen member from each congressional district, of which two must be licensed teachers currently teaching in the K-12 system, appointed by the director; and

(11) three at-large citizen members, appointed by the director.

The citizen members shall serve two-year terms. Compensation of board members is governed by section 15.059, subdivision 6. The board expires on June 30, 2003.

Subd. 2. Duties; education. In addition to the director's general duties established in subdivision 1, the director shall:

(1) develop a statewide waste management public education campaign with materials that may be easily adapted by political subdivisions to meet their program needs; and

(2) develop and make available to schools educational curricula on waste education for grades kindergarten to 12 to address at least waste reduction, recycling, litter, and proper management and disposal of problem materials.

Subd. 3. Repealed, 1996 c 470 s 29

Subd. 4. Education, promotion, and procurement. The director shall include: (1) waste reduction and reuse, including packaging reduction and reuse; and (2) the hazards of open burning, as defined in section 88.01, of mixed municipal solid waste, especially the hazards of dioxin emissions to children, as elements of the director's program of public education on waste management required under this section. The waste reduction and reuse education program must include dissemination of information and may include an award program for model waste reduction and reuse efforts. Waste reduction and reuse educational efforts must also include provision of information about and promotion of the model procurement program developed by the commissioner of administration under section 115A.15, subdivision 7, or any other model procurement program that results in significant waste reduction and reuse.

HIST: 1987 c 348 s 4; 1Sp1989 c 1 art 21 s 1; 1991 c 345 art 2 s 19; 1994 c 480 s 7; 1994 c 585 s 4; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 4,5; art 2 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 1; 1998 c 397 art 11 s 3



Section 115A.073 Environmental education goals and plan.

115A.073 Environmental education goals and plan.

The environmental education program described in this section and section 115A.074 has these goals for the pupils and other citizens of this state:

(a) Pupils and citizens should be able to apply informed decision-making processes to maintain a sustainable lifestyle. In order to do so, citizens should:

(1) understand ecological systems;

(2) understand the cause and effect relationship between human attitudes and behavior and the environment;

(3) be able to evaluate alternative responses to environmental issues before deciding on alternative courses of action; and

(4) understand the effects of multiple uses of the environment.

(b) Pupils and citizens shall have access to information and experiences needed to make informed decisions about actions to take on environmental issues.

(c) For the purposes of this section and section 115A.074, "state plan" means "Greenprint for Minnesota: A State Plan for Environmental Education."

HIST: 1990 c 595 s 1; 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 11 s 3,20; 1998 c 397 art 3 s 98,103; art 11 s 3



Section 115A.074 Environmental education resource centers.

115A.074 Environmental education resource centers.

Subdivision 1. Establishment. The director may establish environmental education resource centers throughout the state as needed. The environmental education resource centers shall serve as a source of information and programs for citizens, provide ongoing contact with the public for feedback to the director on regional environmental education issues and priorities, and serve as distribution centers for environmental education programs.

Subd. 2. Duties. The resource centers shall:

(1) implement the programs and priorities of the office as defined in the plan;

(2) convey regional program priorities to the director;

(3) evaluate regional implementation of environmental education programs and report to the director on the evaluations;

(4) provide regional liaison and coordination for organizations, agencies, and individuals providing environmental education programs on particular issues;

(5) be a distribution and publicity center for agencies, environmental organizations, environmental learning center publications, programs, and services;

(6) be a central source of information for citizens interested in issues that are the responsibility of many agencies, boards, task forces, and organizations;

(7) provide technical assistance to local and state organizations and agencies on program design, promotion, and publicity to reach the chosen target audiences; and

(8) assist the service cooperatives by collecting and distributing environmental education teaching materials, displays, computer programs, resource person lists, and audio-visual aids, and provide assistance with teacher training workshops and programs on request.

HIST: 1990 c 595 s 6; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 103



Section 115A.075 Legislative policy against disposal of hazardous waste.

115A.075 Legislative policy against disposal of hazardous waste.

The legislature finds that hazardous waste must be managed in a manner that protects the health, safety, and welfare of the citizens of the state and protects and conserves the state's natural resources and environment; that reduction of the amount of waste generated and processing, treatment, separation, and resource recovery are the preferred methods to manage hazardous waste; and that disposal of hazardous waste should be used only as a last resort when all other management methods are ineffective, and then only if an environmentally suitable site can be identified in the state.

The office, in its planning, facility approval, and other activities related to hazardous waste shall give first priority to eliminating the generation of hazardous waste and eliminating or reducing the hazardous character of the waste generated in the state through processing, treatment, separation, and resource recovery.

HIST: 1984 c 644 s 4; 1989 c 335 art 1 s 269



Section 115A.08 Repealed, 1996 c 310 s 1

115A.08 Repealed, 1996 c 310 s 1



Section 115A.09 Repealed, 1996 c 310 s 1

115A.09 Repealed, 1996 c 310 s 1



Section 115A.10 Duties of the office; hazardous waste facilities; encouragement of private enterprise.

115A.10 Duties of the office; hazardous waste facilities; encouragement of private enterprise.

The office and the director on behalf of the office shall encourage the development and operation of hazardous waste facilities by private enterprise to the extent practicable and consistent with the purposes of sections 115A.01 to 115A.72 and the office's hazardous waste management plan adopted pursuant to section 115A.11. In adopting the management plan, and in its actions and decisions under sections 115A.18 to 115A.30 and 115A.32 to 115A.39, the office and the director on behalf of the office shall solicit the active participation of private waste management firms and shall so conduct its activities as to encourage private permit applications for facilities needed in the state.

HIST: 1980 c 564 art 2 s 7; 1983 c 373 s 14; 1986 c 444; 1989 c 335 art 1 s 269; 1997 c 7 art 1 s 27



Section 115A.11 Hazardous waste management plan.

115A.11 Hazardous waste management plan.

Subdivision 1. Requirement. The office shall adopt, amend as appropriate, and implement a hazardous waste management plan.

Subd. 1a. Policy. In developing and implementing the plan, the highest priority of the office must be placed upon alternatives to land disposal of hazardous wastes including: technologies to modify industrial processes or introduce new processes that will reduce or eliminate hazardous waste generation; recycling, reuse, and recovery methods to reduce or eliminate hazardous waste disposal; and conversion and treatment technologies to reduce the degree of environmental risk from hazardous waste. The office shall also consider technologies for retrievable storage of hazardous wastes for later recycling, reuse, recovery, conversion, or treatment.

Subd. 1b. Contents. The plan must include at least the elements prescribed in this subdivision.

(a) The plan must estimate the types and quantities of hazardous waste that will be generated in the state through the year 2000.

(b) The plan must set out specific and quantifiable objectives for reducing to the greatest feasible and prudent extent the need for and use of disposal facilities located within the state, through waste reduction, pretreatment, retrievable storage, processing, and resource recovery.

(c) The plan must estimate the minimum disposal capacity and capability required by generators in the state for use through the year 2000. The estimate must be based on the achievement of the objectives under paragraph (b).

(d) The plan must describe and recommend the implementation strategies required to assure availability of disposal capacity for the types and quantities of waste estimated under paragraph (c) and to achieve the objectives required by paragraph (b). The recommendations must address at least the following: the necessary private and government actions; the types of facilities and programs required; the availability and use of specific facilities outside of the state; development schedules for facilities, services, and rules that should be established in the state; revenue-raising and financing measures; levels of public and private effort and expenditure; legal and institutional changes; and other similar matters.

(e) The plan must provide for the orderly development of hazardous waste management sites and facilities to protect the health and safety of rural and urban communities. In preparing the plan the office shall consider its impact upon agriculture and natural resources.

(f) The plan must include methods and procedures that will encourage the establishment of programs, services, and facilities that the office recommends for development in the state for the recycling, reuse, recovery, conversion, treatment, destruction, transfer, storage, or disposal, including retrievable storage, of hazardous waste.

The plan must be consistent with the estimate of need and feasibility analysis prepared under section 115A.24 and the decisions made by the office under section 115A.28.

The office may make the implementation of elements of the plan contingent on actions of the legislature that have been recommended in the draft plan.

Subd. 2. Procedure. The plan and the procedures for hearings on the plan are not subject to the contested case provisions of chapter 14. Before revising the draft plan or amending its adopted plan, the office shall provide notice and hold a public meeting.

Subd. 3. Repealed, 1989 c 335 art 1 s 270

HIST: 1980 c 564 art 2 s 8; 1980 c 615 s 60; 1981 c 352 s 11; 1982 c 424 s 130; 1982 c 569 s 5; 1983 c 373 s 15,16; 1984 c 644 s 8; 1986 c 444; 1987 c 348 s 5; 1989 c 335 art 1 s 269; 1997 c 7 art 1 s 28; 1997 c 187 art 1 s 9



Section 115A.12 Advisory councils.

115A.12 Advisory councils.

(a) The director shall establish a solid waste management advisory council and a prevention, reduction, and recycling advisory council that are broadly representative of the geographic areas and interests of the state.

(b) The solid waste council shall have not less than nine nor more than 21 members. The membership of the solid waste council shall consist of one-third citizen representatives, one-third representatives from local government units, and one-third representatives from private solid waste management firms. The solid waste council shall contain at least three members experienced in the private recycling industry and at least one member experienced in each of the following areas: state and municipal finance; solid waste collection, processing, and disposal; and solid waste reduction and resource recovery.

(c) The prevention, reduction, and recycling advisory council shall have not less than nine nor more than 24 members. The membership shall consist of one-third citizen representatives, one-third representatives of government, and one-third representatives of business and industry. The director may appoint nonvoting members from other environmental and business assistance providers in the state.

(d) The chairs of the advisory councils shall be appointed by the director. The director shall provide administrative and staff services for the advisory councils. The advisory councils shall have such duties as are assigned by law or the director. The solid waste advisory council shall make recommendations to the office on its solid waste management activities. The prevention, reduction, and recycling advisory council shall make recommendations to the office on policy, programs, and legislation in pollution prevention, waste reduction, reuse and recycling, resource conservation, and the management of hazardous waste. Members of the advisory councils shall serve without compensation but shall be reimbursed for their reasonable expenses as determined by the director. Notwithstanding section 15.059, subdivision 5, the solid waste management advisory council and the prevention, reduction, and recycling advisory council expire June 30, 2003.

HIST: 1980 c 564 art 2 s 9; 1981 c 356 s 120; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 5; 1987 c 384 art 2 s 19; 1988 c 629 s 18; 1989 c 325 s 4; 1Sp1989 c 1 art 18 s 4; 1991 c 322 s 19; 1994 c 480 s 8; 1995 c 247 art 2 s 4; 1997 c 7 art 1 s 29; 1997 c 45 s 1; 2001 c 161 s 17



Section 115A.13 Repealed, 1987 c 348 s 52

115A.13 Repealed, 1987 c 348 s 52



Section 115A.14 Repealed, 1996 c 310 s 1

115A.14 Repealed, 1996 c 310 s 1



Section 115A.15 State government resource recovery.

115A.15 State government resource recovery.

Subdivision 1. Establishment of program. There is established within state government a resource recovery program to promote the reduction of waste generated by state agencies, the separation and recovery of recyclable and reusable commodities, the procurement of recyclable commodities and commodities containing recycled materials, and the uniform disposition of recovered materials and surplus property. The program shall be administered by the commissioner of administration.

Subd. 1a. Definitions. For the purposes of this section, the following terms have the meanings given them.

(a) "Recyclable commodities" means materials, pieces of equipment, and parts which are not reusable but which contain recoverable resources.

(b) "Reusable commodities" means materials, pieces of equipment, parts, and used supplies which can be reused for their original purpose in their existing condition.

Subd. 2. Duties of commissioner. The commissioner of administration shall develop policies to require state agencies and the state legislature to separate all recyclable and reusable commodities wherever feasible. The commissioner shall develop and institute procedures for the separation, collection, and storage of used commodities wherever feasible in state agencies and shall establish policies for the reuse, sale, or disposition of recovered materials and surplus property. The commissioner shall promote and publicize the waste reduction and waste separation and recovery procedures on an ongoing basis to all state employees. The commissioner shall issue guidelines for the procurement of recyclable commodities and commodities containing recycled materials that include definitions of recycled materials, the percentage of recycled materials to be contained in each commodity and performance specifications. To the extent practicable, the guidelines shall be written so as to give preference to recyclable commodities and commodities containing recycled materials. The commissioner shall inform state agencies whenever recycled commodities are available for purchase. The commissioner shall investigate opportunities for the inclusion of and may include local governments and regional agencies in administrative state programs to reduce waste, and to separate and recover recyclable and reusable commodities.

Subd. 3. Powers of commissioner. The commissioner of administration shall have such powers as are necessary to implement and operate the program. All state agencies shall comply with the policies, guidelines, and procedures established by the commissioner pursuant to this section. The commissioner shall have the power to issue orders to compel compliance.

Subd. 4. Staff. The commissioner of administration shall employ an administrator to manage the resource recovery program and other staff and consultants as are necessary to carry out the program.

Subd. 5. Reports. (a) By January 1 of each odd-numbered year, the commissioner of administration shall submit a report to the governor and to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance summarizing past activities and proposed goals of the program for the following biennium. The report shall include at least:

(1) a summary list of product and commodity purchases that contain recycled materials;

(2) the results of any performance tests conducted on recycled products and agencies' experience with recycled products used;

(3) a list of all organizations participating in and using the cooperative purchasing program; and

(4) a list of products and commodities purchased for their recyclability and of recycled products reviewed for purchase.

(b) By July 1 of each even-numbered year, the director of the office of environmental assistance and the commissioner of commerce through the state energy office shall submit recommendations to the commissioner regarding the operation of the program.

Subd. 6. Use of funds. All funds appropriated by the state for the resource recovery program, all revenues resulting from the sale of recyclable and reusable commodities made available for sale as a result of the resource recovery program and all reimbursements to the commissioner of expenses incurred by the commissioner in developing and administering resource recovery systems for state agencies, governmental units, and nonprofit organizations must be deposited in the general fund. The commissioner shall determine the waste disposal cost savings associated with recycling and reuse activities.

Subd. 7. Waste reduction procurement model. To reduce the amount of solid waste generated by the state and to provide a model for other public and private procurement systems, the commissioner, in cooperation with the director of the office of waste management, shall develop waste reduction procurement programs, including an expanded life cycle costing system for procurement of durable and repairable items by November 1, 1991. On implementation of the model procurement system, the commissioner, in cooperation with the director, shall develop and distribute informational materials for the purpose of promoting the procurement model to other public and private entities under section 115A.072, subdivision 4.

Subd. 8. Recycled materials purchasing. The commissioner of administration shall develop and implement a cooperative purchasing program under section 471.59 to include state agencies, local governmental units, and, where feasible, other state governments and the federal government, for the purpose of purchasing materials made from recycled materials. By July 1, 1991, the commissioner shall develop a program to promote the cooperative purchasing program to those units of government and other persons.

Subd. 9. Recycling goal. By December 31, 1996, the commissioner shall recycle at least 60 percent by weight of the solid waste generated by state offices and other state operations located in the metropolitan area. By March 1 of each year the commissioner shall report to the office the estimated recycling rates by county for state offices and other state operations in the metropolitan area for the previous calendar year. The office shall incorporate these figures into the reports submitted by the counties under section 115A.557, subdivision 3, to determine each county's progress toward the goal in section 115A.551, subdivision 2.

Each state agency in the metropolitan area shall work to meet the recycling goal individually. If the goal is not met by an agency, the commissioner shall notify that agency that the goal has not been met and the reasons the goal has not been met and shall provide information to the employees in the agency regarding recycling opportunities and expectations.

Subd. 10. Materials recovery facility; materials collection; waste audits. (a) The commissioner of the department of administration shall establish a central materials recovery facility to manage recyclable materials collected from state offices and other state operations in the metropolitan area. The facility must be located as close as practicable to the state capitol complex and must be large enough to accommodate temporary storage of recyclable materials collected from state offices and other state operations in the metropolitan area and the processing of those materials for market.

(b) The commissioner shall establish a recyclable materials collection and transportation system for state offices and other state operations in the metropolitan area that will maximize the types and amount of materials collected and the number of state offices and other state operations served, and will minimize barriers to effective and efficient collection, transportation, and marketing of recyclable materials.

(c) The commissioner shall perform regular audits on the solid waste and recyclable materials collected to identify materials upon which to focus waste reduction, reuse, and recycling activities and to measure:

(1) progress made toward the recycling goal in subdivision 9;

(2) progress made to reduce waste generation; and

(3) potential for additional waste reduction, reuse, and recycling.

(d) The commissioner may contract with private entities for the activities required in this subdivision if the commissioner determines that it would be cost-effective to do so.

HIST: 1980 c 564 art 2 s 12; 1981 c 356 s 121; 1982 c 569 s 6-8; 1983 c 289 s 115 subd 1; 1985 c 274 s 4; 1986 c 425 s 22; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 10 subd 2; 1987 c 348 s 6; 1988 c 613 s 20; 1Sp1989 c 1 art 18 s 5-8; 1990 c 594 art 3 s 5; 1991 c 304 s 1,2; 1991 c 337 s 10,11; 1992 c 514 s 15; 1992 c 593 art 1 s 10; 1995 c 247 art 2 s 6; 1996 c 457 s 9; 1996 c 470 s 27; 1999 c 73 s 1; 1Sp2001 c 4 art 6 s 17



Section 115A.151 State and local facilities.

115A.151 State and local facilities.

A state agency, local unit of government, or school district shall:

(1) ensure that facilities under its control, from which mixed municipal solid waste is collected, have containers for at least three recyclable materials, such as, but not limited to, paper, glass, plastic, and metal; and

(2) transfer all recyclable materials collected to a recycler.

HIST: 1Sp1989 c 1 art 18 s 9; 1991 c 337 s 12; 1996 c 457 s 10



Section 115A.152 Technical and research assistance to generators.

115A.152 Technical and research assistance to generators.

Subdivision 1. Purposes. The director shall provide for the establishment of a technical and research assistance program for generators of hazardous and industrial waste in the state. The program must be designed to assist generators in the state to obtain information about management of hazardous and industrial wastes, to identify and apply methods of reducing the generation of hazardous and industrial wastes, to facilitate improved management of hazardous and industrial waste and compliance with hazardous and industrial waste rules, and for other similar purposes. The program must emphasize assistance to smaller businesses that have inadequate technical and financial resources for obtaining information, assessing waste management methods, and developing and applying waste reduction techniques. Information and techniques developed under this program must be made available through the program to all generators in the state.

Subd. 2. Assistance. The assistance program must include at least the following elements:

(1) outreach programs including on-site consultation at locations where hazardous and industrial waste is generated, seminars, workshops, training programs, and other similar activities designed to assist generators to evaluate their hazardous and industrial waste generation and management practices, identify opportunities for waste reduction and improved management, and identify subjects that require additional information and research;

(2) a program to assemble, catalog, and disseminate information about hazardous and industrial waste reduction and management methods, available commercial waste management facilities and consultant services, and regulatory programs (provided that specific questions by generators about interpretation or application of waste management rules should be referred to appropriate regulatory agencies);

(3) evaluation and interpretation of information needed by generators to improve their management of hazardous and industrial waste; and

(4) informational and technical research to identify alternative technical solutions that can be applied by specific generators to reduce the generation of hazardous and industrial waste.

Subd. 3. Administration; evaluation. The assistance program must be coordinated with other public and private programs that provide management and technical assistance to smaller businesses and generators of small quantities of hazardous and industrial waste, including programs operated by public and private educational institutions. The director may make grants to a public or private person or association that will establish and operate the elements of the program, but the grants must require that the assistance be provided at no cost to the generators and that the grantees provide periodic reports on the improvements in waste management, waste reduction, and regulatory compliance achieved by generators through the assistance provided.

HIST: 1984 c 644 s 9; 1985 c 248 s 70; 1987 c 348 s 7; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.154 Repealed, 1996 c 470 s 29

115A.154 Repealed, 1996 c 470 s 29



Section 115A.156 Repealed, 1996 c 470 s 29

115A.156 Repealed, 1996 c 470 s 29



Section 115A.158 Development of processing and collection facilities and services; requests for proposals.

115A.158 Development of processing and collection facilities and services; requests for proposals.

Subdivision 1. Request by office; contents of proposal. The director shall request proposals for the development and operation of specific types of commercial hazardous waste processing and collection facilities and services, and improved management of waste rendered nonhazardous and industrial waste, that offer the greatest possibility of achieving the policies and objectives of the waste management plan including the goal of reducing to the greatest extent feasible and prudent the need for and practice of disposal. The proposals must contain at least the following information:

(1) the technical, managerial, and financial qualifications and experience of the proposer in developing and operating facilities and services of the type proposed;

(2) the technical specifications of the proposed facility or service including the process that will be used, the amount and types of hazardous or industrial waste that can be handled, the types, volume, and proposed disposition of any residuals, and a description of anticipated adverse environmental effects;

(3) the requirements of the site or sites needed to develop and operate the facility or service and the likelihood that a suitable site or sites will be available for the facility or service;

(4) projections of the costs and revenues of the facility or service, the types and numbers of generators who will use it, and the fee structure and estimated user charges necessary to make the facility or services economically viable;

(5) the schedule for developing and commencing operation of the facility or service; and

(6) the financial, technical, institutional, legal, regulatory, and other constraints that may hinder or prevent the development or operation of the facility or service and the actions that could be taken by state and local governments or by the private sector to overcome those constraints.

The information provided in the proposal must be based on current and projected market conditions, hazardous or industrial waste streams, legal and institutional arrangements, and other circumstances specific to the state.

Subd. 2. Procedure; evaluation; report. In requesting proposals, the office shall inform potential developers of the assistance available to them in siting and establishing hazardous waste processing and collection facilities and services in the state and improved industrial waste management in the state, including the availability of sites listed on the office's inventory of preferred areas for hazardous waste processing facilities, the authority of the office to acquire sites and order the establishment of facilities in those areas, the policies and objectives of the hazardous waste management plan, and the availability of information developed by the office on hazardous or industrial waste generation and management in the state.

The office shall evaluate the proposals received in response to its request and determine the extent to which the proposals demonstrate the qualifications of the developers, the technical and economic feasibility of the proposed facility or service, and the extent to which the proposed facility or service will contribute in a significant way to the achievement of the policies and objectives of the hazardous waste management plan.

The office shall report to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance on the proposals that it has received and evaluated, and on the legislative, regulatory, and other actions needed to develop and operate the proposed facilities or services.

Subd. 3. Time for proposals. The office shall issue the first round of requests under this section by June 1, 1984. The first round proposals must be returned to the office by November 1, 1984. The office shall submit its report on these proposals to the legislative commission by January 1, 1985. The office may issue additional requests in 1985 and in future years.

HIST: 1984 c 644 s 12; 1986 c 444; 1987 c 348 s 12,13; 1989 c 335 art 1 s 269; 1996 c 470 s 27



Section 115A.159 Repealed, 1999 c 86 art 1 s 83

115A.159 Repealed, 1999 c 86 art 1 s 83



Section 115A.162 Repealed, 1989 c 335 art 1 s 270

115A.162 Repealed, 1989 c 335 art 1 s 270



Section 115A.165 Repealed, 1995 c 247 art 1 s 67

115A.165 Repealed, 1995 c 247 art 1 s 67



Section 115A.17 Repealed, 1986 c 425 s 46

115A.17 Repealed, 1986 c 425 s 46



Section 115A.175 Siting and facility development authority; limitations.

115A.175 Siting and facility development authority; limitations.

Subdivision 1. Siting activity. The office shall terminate all activity under sections 115A.18 to 115A.30 relating to the selection and evaluation of sites for hazardous waste facilities, except as provided in this section.

Subd. 2. Dismissal of candidate sites. All candidate sites remaining under Minnesota Statutes 1996, section 115A.21, subdivision 1, are dismissed from further consideration as candidate sites for hazardous waste facilities.

Subd. 3. Alternative siting procedure. The office shall proceed with site evaluation and selection in accordance with sections 115A.191 to 115A.194. In evaluating and selecting sites under sections 115A.191 to 115A.194, the board shall act in accordance with sections 115A.18 to 115A.20, except as otherwise provided in sections 115A.191 to 115A.194.

Subd. 4. Stabilization and containment facility; restrictions; containment standards to protect human health and environment. No facility may be sited under sections 115A.18 to 115A.30 except a stabilization and containment facility. The facility must be above grade unless the office determines, after environmental review under section 115A.194, subdivision 2, that an alternative design would provide greater protection for human health and the environment. No waste may be accepted for containment at the facility except the following:

(a) waste rendered nonhazardous;

(b) industrial waste; and

(c) waste that is not eligible for acceptance under clause (a) or (b), if the agency determines that all of the following requirements are met:

(1) there is no feasible and prudent alternative to containment of the waste that would minimize adverse impact upon human health and the environment;

(2) the waste has been treated using feasible and prudent technology that minimizes the possibility of migration of any hazardous constituents of the waste; and

(3) the waste meets the standards adopted to protect human health and the environment under the authority of United States Code, title 42, section 6924(m), and any additional protective standards adopted by the agency under section 116.07, subdivision 4.

If no federal or state standards have been adopted for a waste as provided in clause (3), the waste may not be accepted for containment.

A person proposing a waste for containment at the facility has the burden of demonstrating that the waste may be accepted under the requirements of this subdivision. The demonstration under clause (c) must document in a form satisfactory to the agency the manner in which the person has attempted to meet the standard for acceptance of the waste under clause (a) and the characteristics of the waste that prevent compliance with that standard.

Subd. 5. Agency adoption of rules. The agency shall adopt rules under chapter 14 establishing procedures by which a person must demonstrate that a hazardous waste can be accepted by the facility as provided in subdivision 4. The agency shall adopt all rules necessary to implement the provisions of subdivision 4 and this subdivision before granting any permit for operation of the facility.

HIST: 1986 c 425 s 23; 1989 c 335 art 1 s 269; 1999 c 86 art 1 s 20



Section 115A.18 Legislative findings; purpose.

115A.18 Legislative findings; purpose.

The legislature finds that proper management of hazardous waste generated in the state is needed to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens, that the establishment of safe commercial disposal facilities in the state may be necessary and practicable to properly manage the waste, that this cannot be accomplished solely by the activities of private persons and political subdivisions acting alone or jointly, and that therefore it is necessary to provide a procedure for making final determinations on whether commercial stabilization and containment facilities should be established in the state and on the locations, sizes, types, and functions of any such facilities.

HIST: 1980 c 564 art 3 s 1; 1984 c 644 s 17; 1986 c 425 s 47



Section 115A.19 Procedure not exclusive.

115A.19 Procedure not exclusive.

Except as provided in Minnesota Statutes 1980, section 115A.21, subdivision 1, the procedure established by sections 115A.18 to 115A.30 for the permitting of hazardous waste stabilization and containment facilities shall not preclude the issuance of permits by the agency pursuant to section 116.07 for stabilization and containment facilities at sites not reviewed under sections 115A.18 to 115A.30.

HIST: 1980 c 564 art 3 s 2; 1981 c 352 s 12; 1986 c 425 s 47



Section 115A.191 Voluntary contracts with counties.

115A.191 Voluntary contracts with counties.

Subdivision 1. Office to seek contracts. The office and any eligible county board may enter a contract as provided in this section expressing their voluntary and mutually satisfactory agreement concerning the location and development of a stabilization and containment facility. The director shall negotiate contracts with eligible counties and shall present drafts of the negotiated contracts to the office for its approval. The director shall actively solicit, encourage, and assist counties, together with developers, landowners, the local business community, and other interested parties, in developing resolutions of interest. The county shall provide affected political subdivisions and other interested persons with an opportunity to suggest contract terms.

Subd. 2. Resolution of interest in negotiating; eligibility. A county is eligible to negotiate a contract under this section if the county board files with the office and the office accepts a resolution adopted by the county board that expresses the county board's interest in negotiations and its willingness to accept the preliminary evaluation of one or more study areas in the county for consideration as a location of a stabilization and containment facility. The county board resolution expressing interest in negotiations must provide for county cooperation with the office, as necessary to facilitate the evaluation of study areas in the county, and for the appointment of a member of the county board or an officer or employee of the county as official liaison with the office with respect to the matters provided in the resolution and future negotiations with the office. A county board by resolution may withdraw a resolution of interest, and the office may withdraw its acceptance of such a resolution, at any time before the parties execute a contract under this section.

Subd. 3. Evaluation of study areas. The director, in cooperation with the county board, may engage in activities necessary for the evaluation of study areas in any county that is eligible to negotiate a contract under this section. The determination of whether any study area may be considered or excluded from consideration under sections 115A.18 to 115A.20 and sections 115A.191 to 115A.194 is exclusively the authority of the office. Before entering a contract under this section, the office shall determine whether the study area identified in the contract is appropriate for preparation of an environmental impact statement.

Subd. 4. Requirements of contract. A contract between the office and a county must include provisions by which:

(a) the state, acting through the office, agrees to implement the terms of the contract and provide the benefits and implement the procedures and practices agreed upon pursuant to subdivision 5; and

(b) the county agrees that the study area or areas in the county that have been determined by the office to be appropriate for preparation of an environmental impact statement are subject to evaluation and selection by the office as provided in section 115A.194.

After executing the contract, the study areas identified in the contract remain subject to the provisions of section 115A.194 until the study areas are dismissed from further consideration by the office.

Subd. 5. Negotiated terms. A contract executed under subdivision 4 may contain any terms agreed upon by the state and the county, including:

(a) procedures relating to the evaluation and selection of a site and the construction, operation, and maintenance of a proposed facility, including procedures for cooperation, consultation, and coordination between the office and the county or political subdivisions in the county on those matters;

(b) practices and procedures necessary to assure and demonstrate safe operation of a proposed facility;

(c) services, compensation, or benefits to be provided by the state to the county or political subdivisions in the county, including (i) payments in lieu of taxes on a publicly owned site; (ii) compensation for property owners adjoining or in close proximity to the facility through property tax relief or assurance of property value; (iii) compensation for local public expenditures necessitated by the facility; (iv) compensation for demonstrable private and community impacts from the facility; (v) monetary compensation to the county and other parties affected by the facility, in addition to compensation for necessary expenditures and demonstrable impacts; (vi) provision of services or benefits to promote the health, safety, comfort, and economic development and well-being of the county and its citizens;

(d) provision for amendment of the contract; and

(e) provisions for resolutions of disputes under the contract.

Terms of the contract requiring enactment of additional state law, including an appropriation law, are contingent on that enactment. The contract may provide for implementation of its terms during evaluation of a study area in the county under section 115A.194 and in the event that a study area in the county is selected as the site for a facility under that section.

Subd. 6. Referendum contract. (a) Requirement. If a county board enters into negotiations for a contract, makes a binding offer to enter a contract, or enters a contract under this section, the county board shall submit the question of whether to proceed with the contract to a vote of the eligible voters of the county at the general election to be held on November 6, 1990. The election may be held before a final determination has been made on the acceptability of a site in the county.

(b) Election procedure. The election shall be held in the manner provided for a state general election under Minnesota election law as far as practicable. The question on the ballot shall be "Shall the county proceed with the terms and conditions of its contract with the state of Minnesota for siting and operating a hazardous waste stabilization and containment facility in the county?" The question is approved if a majority of those voting on the question vote "Yes." The result of the election shall be certified to the county board of commissioners and is binding upon the county and the state as set forth in paragraph (c).

(c) Effect of referendum. If the question is approved, the county and the state may proceed to implement the terms and conditions of the binding offer or of the contract. If the question is not approved, the stabilization and containment facility authorized under sections 115A.175 to 115A.194, shall not be located in the county.

HIST: 1986 c 425 s 24; 1989 c 335 art 1 s 269; 1990 c 359 s 1; 1995 c 247 art 2 s 7,8; 1998 c 254 art 1 s 24,25



Section 115A.192 Selection of developer of stabilization and containment facility; request for proposals.

115A.192 Selection of developer of stabilization and containment facility; request for proposals.

Subdivision 1. Request for proposals. The director shall issue requests for proposals for the development and operation of a stabilization and containment facility. The request must be designed to obtain detailed information about the qualifications of a respondent to develop and operate the facility; the capital and operating costs of the facility and the sources and methods by which the respondent plans to finance the facility; the technical specifications of the proposed facility and the technologies to be employed for processing, stabilization, containment, and monitoring; the requirements of the site for the proposed facility; the schedule for developing and commencing operation of the facility; and other matters which the director deems necessary for the office to evaluate and select a developer and operator for the facility. Before issuing the requests, the director shall prepare a draft of clauses (a) to (e) of the report required by section 115A.193. The draft must accompany the requests for proposals.

Subd. 2. Selection of developer; procedure. After evaluating responses to the request for proposals and before selecting a site as provided in section 115A.194, the office shall decide whether to select a developer for a stabilization and containment facility. If the office selects a developer it shall proceed as provided in section 115A.194 to select a site for the development of a facility. If the office decides not to select a developer, the office shall proceed as provided in section 115A.194 to select and acquire a site for potential future development of a facility.

HIST: 1986 c 425 s 25; 1989 c 335 art 1 s 269



Section 115A.193 Report on facility development.

115A.193 Report on facility development.

The director shall prepare a report concerning the development of a stabilization and containment facility. The report must include:

(a) a conceptual plan that describes and evaluates the proposed design and operation of the facility, including an evaluation of technical feasibility, a description and evaluation of the types and quantities of hazardous waste and nonhazardous residual waste from hazardous waste processing that the facility would be designed to accept, and a description and evaluation of technologies needed or desired at the facility for processing, stabilization, and containment, including above grade containment;

(b) procedures and standards for the operation of the facility that require the use of reduction, recycling, and recovery of any hazardous waste before the waste is accepted for stabilization when the alternative or additional management method is feasible and prudent and would materially reduce adverse impact on human health and the environment;

(c) evaluation of the design and use of the facility for processing, stabilization, or containment of industrial waste, including technical and regulatory issues and alternative management methods;

(d) evaluation of feasible and prudent technologies that may substantially reduce the possibility of migration of any hazardous constituents of wastes that the facility would be designed to accept;

(e) a general analysis of the necessary and desirable physical, locational, and other characteristics of a site for the facility;

(f) an evaluation of the prospects of and conditions required for the regulatory delisting of residual waste from hazardous waste processing;

(g) an evaluation of the feasibility of an interstate, regional approach to the management of hazardous waste; and

(h) an economic feasibility analysis of the development and operation of the facility, including the anticipated use of the facility by Minnesota generators from within and outside the state, and sources of private and public financing that may be available or necessary for development or operation.

The director shall submit a draft of the report to the office and the legislative commission on waste management by July 1, 1988, and before executing contracts under section 115A.191.

HIST: 1986 c 425 s 26; 1989 c 335 art 1 s 269



Section 115A.194 Evaluation and selection of sites; permits.

115A.194 Evaluation and selection of sites; permits.

Subdivision 1. Office; determination of siting procedure. The office shall proceed to take the actions provided in subdivisions 2 and 4 pursuant to any contracts executed under section 115A.191.

Subd. 2. Office; requirements before decisions. Before the office makes decisions under subdivision 4:

(a) the office shall complete environmental impact statements on the environmental effects of the decisions, in the manner provided in chapter 116D and the rules issued under that chapter; and

(b) the director shall present to the office the report on facility development prepared as provided in section 115A.193.

Subd. 3. Agencies; report on permit conditions and application requirements. Within 30 days following the determination of the adequacy of the environmental impact statements and the presentation of the report on facility development, after consulting with the office, facility developers, and affected local government units, the chief executive officer of each permitting state agency shall issue to the office reports on permit conditions and permit application requirements at each location. The reports must indicate, to the extent possible based on existing information, the probable terms, conditions, and requirements of permits, and the probable supplementary documentation that will be required for the environmental impact statement and permit applications under subdivision 5. If the office has selected a developer, the report of the agency must include a description of the rules necessary to implement the provisions of section 115A.175, subdivision 4.

Subd. 4. Office decisions. Within 90 days after the office has determined the adequacy of the environmental impact statement, the office shall: (1) specify the type, capacity, and function of the stabilization and containment facility, including operating and design standards for the facility; and (2) select one of the study areas evaluated under this section as the site for the facility, unless the office determines, based upon potential significant adverse effects on the environment, that none of the study areas should be selected as the site consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land, and other natural resources from pollution, impairment, or destruction. The provisions of sections 115A.28, subdivisions 2 and 3 and 115A.30 apply to any office decision to select a study area as a site under this subdivision.

If the office selects a study area as a site under this subdivision, the office shall dismiss all other study areas from further consideration. If the office does not select a study area as a site under this subdivision, the office shall dismiss all study areas from further consideration.

Subd. 5. Agency; permits; environmental review. Before the agency issues permits for the facility, the agency shall complete an environmental impact statement specifically on the environmental effects of permitting decisions required to be made by permitting agencies. The statement must be completed in the manner provided in chapter 116D and the rules issued under that chapter.

HIST: 1986 c 425 s 27; 1989 c 335 art 1 s 269



Section 115A.195 Public participation in ownership and management of facility.

115A.195 Public participation in ownership and management of facility.

The stabilization and containment facility developed under sections 115A.18 to 115A.30 may be wholly owned by the state or jointly owned by the state and a developer selected by the office under section 115A.192. The director may negotiate and the office may enter agreements with a selected developer providing terms and conditions for the development and operation of the facility. If the agreements provide for capital improvements or equipment, or for payment of state money, the agreements may be implemented only if funds are appropriated and available to the office for those purposes.

HIST: 1988 c 683 s 1; 1989 c 209 art 1 s 9; 1989 c 339 art 1 s 269



Section 115A.20 Evaluation of sites.

115A.20 Evaluation of sites.

The office shall not be required to promulgate rules pursuant to chapter 14 to govern its evaluation and selection of sites for commercial stabilization and containment facilities under sections 115A.18 to 115A.30, nor shall the agency be required to promulgate rules pursuant to chapter 14 on criteria and standards to govern its certification of intrinsic suitability of sites for commercial stabilization and containment facilities under sections 115A.18 to 115A.30. In evaluating and selecting sites for stabilization and containment facilities, the office shall consider at least the following factors:

(a) economic feasibility, including proximity to concentrations of generators of the types of hazardous wastes likely to be proposed and permitted for stabilization and containment;

(b) intrinsic suitability of the sites;

(c) federal and state pollution control and environmental protection rules;

(d) the risk and effect for local residents, units of government, and the local public health, safety, and welfare, including such dangers as an accidental release of wastes during transportation to a facility or at a facility, water, air, and land pollution, and fire or explosion;

(e) the consistency of a facility with, and its effect on, existing and planned local land use and development; local laws, ordinances, and permits; and local public facilities and services;

(f) the adverse effects of a facility at the site on agriculture and natural resources and opportunities to mitigate or eliminate such adverse effects by stipulations, conditions, and requirements respecting the design and operation of a disposal facility at the proposed site.

No land shall be excluded from consideration except land determined by the agency to be intrinsically unsuitable for the use intended.

Nothing in this section shall be construed as granting the office an exemption from the rulemaking requirements of chapter 14 if the agency adopts statements of general applicability and future effect, including amendments, suspensions, and repeals of rules, adopted to implement or make specific the law enforced or administered by the agency or to govern the organization and procedure.

HIST: 1980 c 564 art 3 s 3; 1981 c 352 s 13; 1982 c 424 s 130; 1986 c 425 s 47; 1989 c 335 art 1 s 269; 1997 c 187 art 1 s 10



Section 115A.201 Repealed, 1996 c 310 s 1

115A.201 Repealed, 1996 c 310 s 1



Section 115A.21 Repealed, 1996 c 310 s 1

115A.21 Repealed, 1996 c 310 s 1



Section 115A.22 Repealed, 1996 c 310 s 1

115A.22 Repealed, 1996 c 310 s 1



Section 115A.23 Repealed, 1983 c 373 s 72

115A.23 Repealed, 1983 c 373 s 72



Section 115A.24 Stabilization and containment facilities; estimate of need; analysis of economic feasibility.

115A.24 Stabilization and containment facilities; estimate of need; analysis of economic feasibility.

Subdivision 1. Estimate of need for stabilization and containment facilities. The board shall develop an estimate of the number, types, capacity, and function or use of any hazardous waste stabilization and containment facilities needed in the state.

In developing its estimate the board shall:

(1) prepare a preliminary estimate of the types and quantities of waste generated in the state for which stabilization and containment will be needed through the year 2000 based to the extent practical on data obtained from generators who are likely to use the facility;

(2) estimate the disposal capacity located outside of the state, taking into account the status of facility permits, current and planned capacity, and prospective restrictions on expansion of capacity;

(3) estimate the prospects for the continued availability of capacity outside of the state for disposal of waste generated in the state;

(4) estimate the types and quantities of waste likely to be generated as residuals of the commercial hazardous waste processing facilities recommended by the board for development in the state and for which stabilization and containment will be needed, taking into account the likely users of the facilities; and

(5) compare the indirect costs and benefits of developing stabilization and containment facilities in the state or relying on facilities outside the state to dispose of hazardous waste generated in the state, taking into account the effects on business, employment, economic development, public health and safety, the environment, and the development of collection and processing facilities and services in the state.

In preparing the estimate, the board may identify need for stabilization and containment only to the extent that the board has determined that there are no feasible and prudent alternatives, including waste reduction, separation, pretreatment, processing, and resource recovery, which would minimize adverse impact upon air, water, land and all other natural resources. Economic considerations alone may not justify an estimate of need for stabilization and containment nor the rejection of alternatives. Alternatives that are speculative and conjectural are not feasible and prudent. The board shall consider all technologies being developed in other countries as well as in the United States when it considers the alternatives to hazardous waste stabilization and containment.

Subd. 2. Repealed, 1983 c 121 s 33

Subd. 3. Radioactive waste. The board's estimate of need shall not allow the use of a facility for stabilization and containment of radioactive waste, as defined by section 116C.71, subdivision 6.

Subd. 4. Economic feasibility analysis. The board shall prepare an economic feasibility analysis for stabilization and containment facilities of the type, capacity, and function or use estimated by the board to be needed in the state under subdivision 1. The analysis must be specific to the sites where the facilities are proposed to be located. The analysis must include at least the following elements:

(1) an estimate of the capital, operating, and other direct costs of the facilities and the fee schedules and user charges necessary to make the facilities economically viable;

(2) an assessment of the other costs of using the stabilization and containment facilities, such as transportation costs and stabilization and containment surcharges;

(3) an assessment of the market for the facility for waste generated in the state, that identifies the generators that would use the facility under existing and likely future market conditions, describes the methods otherwise available to those generators to manage their wastes and the costs of using those methods, and establishes the level at which the cost of using the proposed facilities would be competitive with the cost of using other available methods of waste management;

(4) an estimate of the subsidy, if any, needed to make the facility competitive for Minnesota generators under existing market conditions and the changes in market conditions that would increase or lower any subsidy.

HIST: 1980 c 564 art 3 s 7; 1981 c 352 s 20; 1982 c 424 s 130; 1982 c 569 s 10,11; 1983 c 121 s 26; 1983 c 373 s 24; 1984 c 644 s 22; 1986 c 425 s 47



Section 115A.241 Repealed, 1996 c 310 s 1

115A.241 Repealed, 1996 c 310 s 1



Section 115A.25 Repealed, 1996 c 310 s 1

115A.25 Repealed, 1996 c 310 s 1



Section 115A.26 Repealed, 1996 c 310 s 1

115A.26 Repealed, 1996 c 310 s 1



Section 115A.27 Repealed, 1996 c 310 s 1

115A.27 Repealed, 1996 c 310 s 1



Section 115A.28 Final decision.

115A.28 Final decision.

Subdivision 1. Repealed, 1996 c 310 s 1

Subd. 2. Office's decision paramount. The office's decision under subdivision 1 shall be final and shall supersede and preempt requirements of state agencies and political subdivisions and the requirements of sections 473H.02 to 473H.17; except that a facility established pursuant to the decision shall be subject to terms, conditions, and requirements in permits of state or federal permitting agencies, the terms of lease determined by the office under section 115A.06, subdivision 4, and any requirements imposed pursuant to subdivision 3. Except as otherwise provided in this section, no charter provision, ordinance, rule, permit, or other requirement of any state agency or political subdivision shall prevent or restrict the establishment, operation, expansion, continuance, or closure of a facility in accordance with the final decision and leases of the office and permits issued by state or federal permitting agencies.

Subd. 3. Local requirements. A political subdivision may impose reasonable requirements respecting the construction, inspection, operation, monitoring, and maintenance of a facility. Any such requirements shall be subject to review by the office to determine their reasonableness and consistency with the establishment and use of a facility in accordance with the final decision and lease of the office and by the agency to determine their reasonableness and consistency with permits of state and federal permitting agencies. The office or agency may approve, disapprove, suspend, modify, or reverse any such requirements. The decision of the office or agency shall be final.

HIST: 1980 c 564 art 3 s 11; 1981 c 352 s 22; 1983 c 373 s 33-35; 1984 c 644 s 29; 1985 c 248 s 70; 1986 c 425 s 47; 1986 c 444; 1989 c 335 art 1 s 269



Section 115A.29 Repealed, 1996 c 310 s 1

115A.29 Repealed, 1996 c 310 s 1



Section 115A.291 Repealed, 1996 c 310 s 1

115A.291 Repealed, 1996 c 310 s 1



Section 115A.30 Judicial review.

115A.30 Judicial review.

Any civil action maintained by or against the agency or office under sections 115A.18 to 115A.30 shall be brought in the county where the office is located and shall take precedence over all other matters of a civil nature and be expedited to the maximum extent possible. Any person aggrieved by a decision of the office or an agency under sections 115A.18 to 115A.30 may appeal therefrom within 30 days following all final decisions on the issuance of permits. Any appeal shall be conducted as a review of the administrative record as provided in sections 14.63 to 14.69. No civil action shall be maintained pursuant to section 116B.03 with respect to conduct taken by a person pursuant to any environmental quality standard, limitation, rule, order, license, stipulation agreement or permit issued by the office under sections 115A.18 to 115A.30. Notwithstanding any provision of chapter 116B to the contrary, in any action brought under that chapter with respect to any decision or conduct undertaken by any person or the office or agency pursuant to sections 115A.18 to 115A.30 after the period for appeal under this section has lapsed, the plaintiff shall have the burden of proving that the evidence required under section 116B.10 was not reasonably available within the time provided for appeal. The trial court shall, upon motion of any prevailing nongovernmental party, award costs, disbursements, reasonable attorney's fees, and reasonable expert witness fees, if the court finds the action hereunder was commenced or defended in bad faith or was frivolous.

HIST: 1980 c 564 art 3 s 13; 1982 c 424 s 130; 1983 c 373 s 37; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1989 c 335 art 1 s 269



Section 115A.301 Indemnification for certain damages arising from stabilization and containment facility.

115A.301 Indemnification for certain damages arising from stabilization and containment facility.

Subdivision 1. Indemnification by operator; exceptions. (a) As a condition of obtaining an agency permit and except as provided in paragraph (b), the operator of a hazardous waste stabilization and containment facility established under sections 115A.18 to 115A.30, upon the acceptance of any hazardous waste for stabilization and containment, shall agree to indemnify any other person for any liability the person may have under chapter 115B as a result of a release or threatened release of hazardous waste from the stabilization and containment facility to the extent of the financial responsibility requirement established in subdivision 2.

(b) The operator is not required to indemnify any person for liability to the extent that:

(1) the liability is the result of a violation by that person of state or federal law that governs the handling, transportation, or disposal of hazardous substances;

(2) the liability is the result of a negligent act or omission of that person with respect to the handling, transportation, or disposal of hazardous substances; or

(3) the liability is one for which a claim has been or may be paid by the Federal Postclosure Liability Fund under United States Code, title 42, section 9607(k).

The operator is not required to indemnify any person for any claim filed more than 30 years after closure of the stabilization and containment facility in accordance with agency rules.

(c) The operator may intervene as of right in any action that may result in a claim for indemnification under this subdivision.

Subd. 2. Financial responsibility. (a) As a condition of obtaining a permit to operate a hazardous waste stabilization and containment facility established under sections 115A.18 to 115A.30, the operator shall demonstrate financial responsibility to pay claims of liability for personal injury, economic loss, response costs, and natural resources damage that the operator may incur as a result of a release or threatened release of a hazardous waste from the facility, including liability for which the operator is required to indemnify other persons under subdivision 1. The amount of the operator's financial responsibility must be at least $40,000,000.

(b) The agency may require a higher level of financial responsibility as a condition of a permit for a stabilization and containment facility depending upon the size of the facility, the location of the facility, the types of waste that will be accepted at the facility, and other factors affecting the risk of a release and potential liability. The operator may demonstrate financial responsibility by any mechanism approved by the agency's hazardous waste rules. The operator shall maintain financial responsibility as provided in this subdivision during operation of the facility and until 30 years after facility closure in accordance with agency rules, provided that the operator shall maintain financial responsibility after 30 years in the amount and for the time necessary to satisfy any outstanding claims filed within 30 years after facility closure.

Subd. 3. Liability trust fund. (a) A state facility liability trust fund is established as an account in the state treasury. Money in the fund shall be held in trust by the state to pay claims of liability resulting from the release or threatened release of hazardous waste from a disposal facility established under sections 115A.18 to 115A.30, and to purchase insurance to pay the claims. Subject to the limitations provided in paragraph (b), the fund and insurance purchased by the fund shall pay claims to the extent that the claims are not satisfied by the operator of the facility under subdivision 1, by the Federal Postclosure Liability Fund under United States Code, title 42, section 9607(k), or by any person, including the operator, who is liable for the claim as a result of violation of a state or federal law or a negligent act or omission.

(b) The state is not obligated to pay any claims in excess of the amount of money in the fund and the limits of any insurance purchased by the fund.

(c) Interest earned by the money in the fund must be credited to the fund.

Subd. 4. Determination of amounts in fund. The office shall determine the amount of money that will be needed in the state facility liability trust fund to maintain insurance coverage for each facility of at least $10,000,000 during the operating life of the facility and to accumulate a balance of at least $10,000,000 within 20 years after the facility begins operation. The office may require insurance coverage and accumulation of a fund balance in amounts greater than those provided in this subdivision based upon the factors that the agency must consider in establishing the level of financial responsibility under subdivision 2 and the amount of claims for which the fund is likely to be liable under subdivision 3. Based on the amounts required to purchase insurance and accumulate the fund balance, the office shall establish a surcharge amount to be collected under subdivision 5. The office may adjust the amount of the surcharge based on the actual quantities of waste received at the facility. Determinations by the office under this subdivision are subject to the rulemaking provisions of chapter 14.

Subd. 5. Stabilization and containment surcharge. A surcharge must be paid for every ton or part of a ton of hazardous waste accepted for stabilization and containment at a facility. The operator shall collect and hold the surcharge in a separate account. By the first day of each month, the operator shall pay any money in this account to the commissioner of finance for credit to the state facility liability trust fund.

Subd. 6. Administration. (a) The commissioner of finance shall administer the state facility liability trust fund. Money in the fund is appropriated to the commissioner of finance for expenditure as provided in subdivision 3. The commissioner shall establish separate accounts in the fund for purchase of insurance and for accumulation of a fund balance as required by the office under subdivision 4. After closure of the facility in accordance with agency rules, the commissioner shall consolidate the two accounts and may use any interest income from the fund to purchase insurance to pay claims for which the fund may be liable.

(b) The commissioner, in consultation with the attorney general, may settle any claims that the fund may be required to pay. If two or more claims are made against the fund, the amount of which would exceed the amount in the fund, the commissioner shall pay any valid claims on a pro rata basis. The commissioner, on behalf of the fund, may intervene as of right in an action that may result in a claim against the fund.

Subd. 7. Rights preserved. Nothing in this section affects the right of any person to bring an action under any law to recover costs or damages arising out of the release or threatened release of a hazardous substance from a disposal facility established under sections 115A.18 to 115A.30. Any costs or damages recoverable in such an action shall be reduced to the extent that the costs or damages have been paid under subdivisions 1 to 3.

HIST: 1984 c 644 s 31; 1986 c 425 s 47; 1989 c 335 art 1 s 269



Section 115A.31 Local government decisions; timelines.

115A.31 Local government decisions; timelines.

If a county applies for or requests approval of establishment of a solid waste facility within the boundaries of a local government unit, the local government unit shall approve or disapprove the application or request within 120 days following the delivery by the county to the local government unit of the application or request completed in accordance with the requirements of applicable local ordinances.

If the proposed facility is one for which an environmental impact statement or environmental assessment worksheet is required under section 116D.04, the local government unit shall approve or disapprove the application or request within 90 days after the final determination of adequacy of the environmental impact statement or environmental assessment worksheet.

HIST: 1991 c 337 s 13



Section 115A.32 Rules.

115A.32 Rules.

The board shall promulgate rules pursuant to chapter 14 to govern its activities under sections 115A.32 to 115A.39. For the purposes of sections 115A.32 to 115A.39, "board" means the environmental quality board established in section 116C.03. In all of its activities and deliberations under sections 115A.32 to 115A.39, the board shall consult with the director of the office.

HIST: 1980 c 564 art 4 s 1; 1982 c 424 s 130; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 11; 1995 c 247 art 2 s 9



Section 115A.33 Eligibility; request for review.

115A.33 Eligibility; request for review.

The following persons shall be eligible to request supplementary review by the board pursuant to sections 115A.32 to 115A.39: (a) a generator of sewage sludge within the state who has been issued permits by the agency for a facility to dispose of sewage sludge or solid waste resulting from sewage treatment; (b) a political subdivision which has been issued permits by the agency, or a political subdivision acting on behalf of a person who has been issued permits by the agency, for a solid waste facility which is no larger than 250 acres, not including any proposed buffer area, and located outside the metropolitan area; (c) a generator of hazardous waste within the state who has been issued permits by the agency for a hazardous waste facility to be owned and operated by the generator, on property owned by the generator, and to be used by the generator for managing the hazardous wastes produced by the generator only; (d) a person who has been issued permits by the agency for a commercial hazardous waste processing facility at a site included in the board's inventory of preferred sites for such facilities adopted pursuant to Minnesota Statutes 1996, section 115A.09; (e) a person who has been issued permits by the agency for a disposal facility for the nonhazardous sludge, ash, or other solid waste generated by a permitted hazardous waste processing facility operated by the person. The board may require completion of a plan conforming to the requirements of section 115A.46, before granting review under clause (b). A request for supplementary review shall show that the required permits for the facility have been issued by the agency and that a political subdivision has refused to approve the establishment or operation of the facility.

HIST: 1980 c 564 art 4 s 2; 1981 c 352 s 23; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54; 1994 c 628 art 3 s 209; 1995 c 247 art 1 s 6,60,64; 1999 c 86 art 1 s 21



Section 115A.34 Appointment of temporary board members.

115A.34 Appointment of temporary board members.

Within 45 days of the submission of a request determined by the board to satisfy the requirements for review under sections 115A.32 to 115A.39, temporary members shall be added to the board for the purpose of the supplementary review. Three members shall be selected by the governing body of the city or town in which the chair of the board determines the facility would be principally located, and three members shall be selected by the governing body of the county in which the chair of the board determines the proposed facility would be principally located. If the proposed facility is located in unorganized territory, all six members shall be selected by the governing board of the county. Temporary members shall be residents of the county in which the proposed facility would be located and shall be selected to represent broadly the local interests that would be directly affected by the proposed facility. At least one member appointed by the city or town shall live within one mile of the proposed facility, and at least one member appointed by the county shall be a resident of a city or town in which the proposed facility would be located. If the appointing authority fails to appoint temporary members in the period allowed, the governor shall appoint the temporary members to represent the local interests in accordance with this section. Temporary members shall serve for terms lasting until the board has taken final action on the facility.

HIST: 1980 c 564 art 4 s 3; 1981 c 352 s 24; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.35 Review procedure.

115A.35 Review procedure.

The board shall meet to commence the supplementary review within 90 days of the submission of a request determined by the board to satisfy the requirements for review under this section. At the meeting commencing the review the chair shall recommend and the board establish a scope and procedure, in accordance with the rules of the board, for review and final decision on the proposed facility. The procedure shall require the board to make a final decision on the proposed facility within 90 days following the commencement of review. The procedure shall require the board to hold, at the call of the chair, at least one public hearing in the county within which the proposed facility would be located. A majority of permanent members of the board shall be present at the hearing. The hearing shall be conducted for the board by the state office of administrative hearings in a manner determined by the administrative law judge to be consistent with the expeditious completion of the proceedings as required by sections 115A.32 to 115A.39. The hearing shall not be deemed a contested case under chapter 14. Notice of the hearing shall be published in a newspaper or newspapers of general circulation in the area for two successive weeks ending at least 15 days before the date of the meeting. The notice shall describe the proposed facility, its location, the permits, and the board's scope and procedure for review. The notice shall identify a location or locations within the city or town and county where the permit applications, the agency permits, and the board's scope and procedure for review are available for review and where copies may be obtained.

HIST: 1980 c 564 art 4 s 4; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.36 Scope and content of review.

115A.36 Scope and content of review.

In its review and final decision on the proposed facility, the board shall consider at least the following matters:

(a) the risk and effect of the proposed facility on local residents, units of government, and the local public health, safety, and welfare, including such dangers as an accidental release of wastes during transportation to the facility, water, air, and land pollution, and fire or explosion where appropriate, and the degree to which the risk or effect may be alleviated;

(b) the consistency of the proposed facility with, and its effect on, existing and planned local land use and development; local laws, ordinances, and permits; and local public facilities and services;

(c) the adverse effects of the facility on agriculture and natural resources and opportunities to mitigate or eliminate the adverse effects by additional stipulations, conditions, and requirements respecting the proposed facility at the proposed site;

(d) the need for the proposed facility, especially its contribution to abating solid and hazardous waste disposal, the availability of alternative sites, and opportunities to mitigate or eliminate need by additional and alternative waste management strategies or actions of a significantly different nature;

(e) whether, in the case of solid waste resource recovery facilities, the applicant has considered the feasible and prudent waste processing alternatives for accomplishing the purposes of the proposed project and has compared and evaluated the costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators.

HIST: 1980 c 564 art 4 s 5; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.37 Final decision of board.

115A.37 Final decision of board.

Subdivision 1. Approval or disapproval. In its final decision on the proposed facility, the board may either approve or disapprove the proposed facility at the proposed site. The board's approval shall embody all terms, conditions, and requirements of the permitting agencies, provided that the board may: (a) finally resolve any conflicts between state agencies regarding permit terms, conditions, and requirements, and (b) require more stringent permit terms, conditions, and requirements respecting the design, construction, operation, inspection, monitoring, and maintenance of the proposed facility at the proposed site. The board's resolution of conflicts under clause (a) shall be in favor of the more stringent terms, conditions, and requirements.

Subd. 2. Decision paramount. The decision of the board to approve a facility shall be final and shall supersede and preempt requirements of state agencies and political subdivisions and the requirements of sections 473H.02 to 473H.17; except that the facility shall be subject to those terms, conditions, and requirements of permitting agencies embodied in the board's approval and any requirements imposed pursuant to subdivision 3. The permitting agencies shall issue or amend the permits for the facility within 60 days following and in accordance with the final decision of the board, and all permits shall conform to the terms, conditions, and requirements of the board's decision. No charter provision, ordinance, rule, permit, or other requirement of any state agency or political subdivision shall prevent or restrict the establishment, operation, expansion, continuance, or closure of the facility in accordance with the final decision of the board and permits issued pursuant thereto.

Subd. 3. Local requirements. A political subdivision may impose reasonable requirements respecting the construction, inspection, operation, monitoring, and maintenance of a facility. Any such requirements shall be subject to review by the agency to determine their reasonableness and consistency with the establishment and use of a facility in accordance with the final decision of the board and permits issued pursuant thereto. The agency may approve, disapprove, suspend, modify, or reverse any such requirements. The decision of the agency shall be final.

HIST: 1980 c 564 art 4 s 6; 1981 c 352 s 25; 1985 c 248 s 70; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.38 Reconciliation procedures.

115A.38 Reconciliation procedures.

Subdivision 1. Reports to legislative commission. At least 30 days before making a final decision under section 115A.37 in a review brought pursuant to section 115A.33, clause (d), the chair of the board may report to the legislative commission describing permit conditions or requirements being considered which are not within the existing authority of the agency or the board or which would require legislation or public financial assistance. In any such report the chair of the board may request intervention in the review pursuant to subdivisions 2 and 3.

Subd. 2. Preintervention assessment. If the legislative commission determines that intervention might be warranted under the terms of subdivision 1, the commission may suspend the review process for up to 60 days to allow a preintervention assessment. The preintervention assessment shall be conducted by an independent, impartial, and qualified public intervenor appointed by the commission with the advice and consent of the parties to the dispute. The intervenor shall report to the commission. The report shall include:

(a) an assessment of whether the dispute is ripe for mediation and whether the parties are willing to mediate;

(b) an assessment of whether, within the terms of subdivision 1, substantive issues exist which cannot be resolved effectively through normal administrative and judicial procedures;

(c) a preliminary definition of the facts and issues in dispute and actions and decisions being considered;

(d) a description of the diverse parties having a legitimate and direct interest in the outcome of the dispute.

Subd. 3. Suspension of review process; intervention proceeding. Following the report of the intervenor, the legislative commission may suspend the review process for an additional period not to exceed 90 days for an intervention proceeding. The intervenor shall be in charge of the intervention proceeding and may call for such participation and establish such procedures as the intervenor deems necessary and appropriate to facilitate agreement. The intervenor shall keep the chair of the legislative commission informed on the progress of the intervention proceeding, particularly with respect to agreements or proposed agreements which may require action or decisions not within the authority of the agency or board, legislative action, or public financial assistance. The intervenor shall make recommendations to the commission respecting any such agreements or proposed agreements. The commission may make recommendations to the intervenor respecting any such agreement or proposed agreement. If the commission approves of an agreement, or a decision based upon an agreement, which requires action or decisions not within the authority of the agency or board, legislative action, or public financial assistance, the commission shall cause the matter and recommendations to be submitted to the legislature for consideration.

HIST: 1980 c 564 art 4 s 7; 1986 c 444; 1989 c 335 art 1 s 269; 1992 c 593 art 1 s 54



Section 115A.39 Judicial review.

115A.39 Judicial review.

Judicial review with respect to conduct or decisions in supplementary reviews brought pursuant to section 115A.33, clause (c) or (d), shall be as provided in section 115A.30.

HIST: 1980 c 564 art 4 s 8



Section 115A.41 Repealed, 1988 c 685 s 44

115A.41 Repealed, 1988 c 685 s 44



Section 115A.411 Solid waste management policy; consolidated report.

115A.411 Solid waste management policy; consolidated report.

Subdivision 1. Authority; purpose. The director with assistance from the commissioner shall prepare and adopt a report on solid waste management policy. The report must be submitted by the director to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance by December 1 of each odd-numbered year and shall include reports required under sections 115A.55, subdivision 4, paragraph (b); 115A.551, subdivision 4; 115A.557, subdivision 4; 473.149, subdivision 6; 473.846; and 473.848, subdivision 4.

Subd. 2. Contents. (a) The report must also include:

(1) a summary of the current status of solid waste management, including the amount of solid waste generated, the manner in which it is collected, processed, and disposed, the extent of separation, recycling, reuse, and recovery of solid waste, and the facilities available or under development to manage the waste;

(2) an evaluation of the extent and effectiveness of implementation and an assessment of progress in accomplishing state policies, goals, and objectives, including those listed in paragraph (b);

(3) identification of issues requiring further research, study, and action, the appropriate scope of the research, study, or action, the state agency or political subdivision that should implement the research, study, or action, and a schedule for completion of the activity; and

(4) recommendations for establishing or modifying state solid waste management policies, authorities, and programs.

(b) Beginning in 1997, and every sixth year thereafter, the report shall be expanded to include the metropolitan area solid waste policy plan required in section 473.149, subdivision 1, and strategies for the office to advance the goals of this chapter, to manage waste as a resource, to further reduce the need for expenditures on resource recovery and disposal facilities, and to further reduce long-term environmental and financial liabilities. The expanded report must include strategies for:

(1) achieving the maximum feasible reduction in waste generation;

(2) encouraging manufacturers to design products that eliminate or reduce the adverse environmental impacts of resource extraction, manufacturing, use, and waste processing and disposal;

(3) educating businesses, public entities, and other consumers about the need to consider the potential environmental and financial impacts of purchasing products that may create a liability or that may be expensive to recycle or manage as waste, due to the presence of toxic or hazardous components;

(4) eliminating or reducing toxic or hazardous components in compost from municipal solid waste composting facilities, in ash from municipal solid waste incinerators, and in leachate and air emissions from municipal solid waste landfills, in order to reduce the potential liability of waste generators, facility owners and operators, and taxpayers;

(5) encouraging the source separation of materials to the extent practicable, so that the materials are most appropriately managed and to ensure that resources that can be reused or recycled are not disposed of or destroyed; and

(6) maximizing the efficiency of the waste management system by managing waste and recyclables close to the point of generation, taking into account the characteristics of the resources to be recovered from the waste and the type and capacity of local facilities.

HIST: 1987 c 348 s 14; 1989 c 335 art 1 s 269; 1991 c 337 s 14; 1992 c 593 art 1 s 12; 1995 c 247 art 1 s 7; 1996 c 470 s 27; 1999 c 73 s 2



Section 115A.415 Substandard disposal facilities.

115A.415 Substandard disposal facilities.

Beginning July 1, 1995:

(1) a person may not deliver unprocessed mixed municipal solid waste to a substandard disposal facility; and

(2) an operator of a substandard disposal facility may not accept unprocessed mixed municipal solid waste for deposit in the disposal facility.

For the purpose of this section, "substandard disposal facility" means a disposal facility that does not meet the design, construction, and operation requirements for a new mixed municipal solid waste facility contained in state rules in effect as of January 1, 1993.

For the purpose of this section, waste is "unprocessed" if it has not, after collection and before disposal, undergone at least one process, as defined in section 115A.03, subdivision 25, excluding storage, exchange, and transfer of the waste.

HIST: 1993 c 249 s 10



Section 115A.42 Establishment and administration.

115A.42 Establishment and administration.

There is established a program to encourage and improve regional and local solid waste management planning activities and efforts and to further the state policies and purposes expressed in section 115A.02. The program under sections 115A.42 to 115A.46 is administered by the director pursuant to rules promulgated under chapter 14, except in the metropolitan area where the program is administered by the director pursuant to section 473.149. The director shall ensure conformance with federal requirements and programs established pursuant to the Resource Conservation and Recovery Act of 1976 and amendments thereto.

HIST: 1980 c 564 art 5 s 1; 1982 c 424 s 130; 1982 c 569 s 12; 1987 c 348 s 15; 1987 c 404 s 137; 1989 c 335 art 1 s 269; 1995 c 247 art 2 s 10



Section 115A.43 Repealed, 1987 c 348 s 52

115A.43 Repealed, 1987 c 348 s 52



Section 115A.44 Repealed, 1987 c 348 s 52

115A.44 Repealed, 1987 c 348 s 52



Section 115A.45 Technical assistance.

115A.45 Technical assistance.

The director shall provide for technical assistance to encourage and improve solid waste management and to assist political subdivisions in preparing the plans described in section 115A.46. The director shall provide model plans for regional and local solid waste management. The director may contract for the delivery of technical assistance by a regional development commission, any state or federal agency, private consultants, or other persons. The director shall prepare and publish an inventory of sources of technical assistance for solid waste planning, including studies, publications, agencies, and persons available.

HIST: 1980 c 564 art 5 s 4; 1987 c 348 s 16; 1987 c 404 s 139; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 11



Section 115A.46 Requirements.

115A.46 Requirements.

Subdivision 1. General. (a) Plans shall address the state policies and purposes expressed in section 115A.02 and may not be inconsistent with state law.

(b) Plans for the location, establishment, operation, maintenance, and postclosure use of facilities and facility sites, for ordinances, and for licensing, permit, and enforcement activities shall be consistent with the rules adopted by the agency pursuant to chapter 116.

(c) Plans shall address:

(1) the resolution of conflicting, duplicative, or overlapping local management efforts;

(2) the establishment of joint powers management programs or waste management districts where appropriate; and

(3) other matters as the rules of the office may require consistent with the purposes of sections 115A.42 to 115A.46.

(d) Political subdivisions preparing plans under sections 115A.42 to 115A.46 shall consult with persons presently providing solid waste collection, processing, and disposal services.

(e) Plans must be submitted to the director for approval. When a county board is ready to have a final plan approved, the county board shall submit a resolution requesting review and approval by the director. After receiving the resolution, the director shall notify the county within 45 days whether the plan as submitted is complete and, if not complete, the specific items that need to be submitted to make the plan complete. Within 90 days after a complete plan has been submitted, the director shall approve or disapprove the plan. If the plan is disapproved, reasons for the disapproval must be provided.

(f) After initial approval, each plan must be updated and submitted for approval every five years. The plan must be revised as necessary so that it is not inconsistent with state law.

Subd. 2. Contents. (a) The plans shall describe existing collection, processing, and disposal systems, including schedules of rates and charges, financing methods, environmental acceptability, and opportunities for improvements in the systems.

(b) The plans shall include an estimate of the land disposal capacity in acre-feet which will be needed through the year 2000, on the basis of current and projected waste generation practices. In assessing the need for additional capacity for resource recovery or land disposal, the plans shall take into account the characteristics of waste stream components and shall give priority to waste reduction, separation, and recycling.

(c) The plans shall require the most feasible and prudent reduction of the need for and practice of land disposal of mixed municipal solid waste.

(d) The plans shall address at least waste reduction, separation, recycling, and other resource recovery options, and shall include specific and quantifiable objectives, immediately and over specified time periods, for reducing the land disposal of mixed municipal solid waste and for the implementation of feasible and prudent reduction, separation, recycling, and other resource recovery options. These objectives shall be consistent with statewide objectives as identified in statute. The plans shall describe methods for identifying the portions of the waste stream such as leaves, grass, clippings, tree and plant residue, and paper for application and mixing into the soil and use in agricultural practices. The plans shall describe specific functions to be performed and activities to be undertaken to achieve the abatement, reduction, separation, recycling, and other resource recovery objectives and shall describe the estimated cost, proposed manner of financing, and timing of the functions and activities. The plans shall describe proposed mechanisms for complying with the recycling requirements of section 115A.551, and the household hazardous waste management requirements of section 115A.96, subdivision 6.

(e) The plans shall include a comparison of the costs of the activities to be undertaken, including capital and operating costs, and the effects of the activities on the cost to generators and on persons currently providing solid waste collection, processing, and disposal services. The plans shall include alternatives which could be used to achieve the abatement objectives if the proposed functions and activities are not established.

(f) The plans shall designate how public education shall be accomplished. The plans shall, to the extent practicable and consistent with the achievement of other public policies and purposes, encourage ownership and operation of solid waste facilities by private industry. For solid waste facilities owned or operated by public agencies or supported primarily by public funds or obligations issued by a public agency, the plans shall include criteria and standards to protect comparable private and public facilities already existing in the area from displacement unless the displacement is required in order to achieve the waste management objectives identified in the plan.

(g) The plans shall establish a siting procedure and development program to assure the orderly location, development, and financing of new or expanded solid waste facilities and services sufficient for a prospective ten-year period, including estimated costs and implementation schedules, proposed procedures for operation and maintenance, estimated annual costs and gross revenues, and proposals for the use of facilities after they are no longer needed or usable.

(h) The plans shall describe existing and proposed county and municipal ordinances and license and permit requirements relating to solid waste management and shall describe existing and proposed regulation and enforcement procedures.

Subd. 3. Repealed, 1984 c 644 s 82

Subd. 4. Delegation of solid waste responsibilities. A county or a solid waste management district established under sections 115A.62 to 115A.72 may not delegate to another governmental unit or other person any portion of its responsibility for solid waste management unless it establishes a funding mechanism to assure the ability of the entity to which it delegates responsibility to adequately carry out the responsibility delegated.

Subd. 5. Jurisdiction of plan. (a) After a county plan has been submitted for approval under subdivision 1, a public entity, as defined in section 16B.122, subdivision 1, within the county may not enter into a binding agreement governing a solid waste management activity that is inconsistent with the county plan without the consent of the county.

(b) After a county plan has been approved under subdivision 1, the plan governs all solid waste management in the county and a public entity, as defined in section 16B.122, subdivision 1, within the county may not develop or implement a solid waste management activity, other than an activity to reduce waste generation or reuse waste materials, that is inconsistent with the county plan that the county is actively implementing without the consent of the county.

HIST: 1980 c 564 art 5 s 5; 1982 c 569 s 13; 1984 c 644 s 32,33; 1987 c 404 s 140; 1989 c 131 s 3; 1989 c 325 s 6; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 20 s 3,4; 1991 c 337 s 15,16; 1995 c 247 art 1 s 8; art 2 s 12



Section 115A.47 Repealed, 1995 c 247 art 2 s 55

115A.47 Repealed, 1995 c 247 art 2 s 55



Section 115A.471 Public entities; management of solid waste.

115A.471 Public entities; management of solid waste.

(a) Prior to entering into or approving a contract for the management of mixed municipal solid waste which would manage the waste using a waste management practice that is ranked lower on the list of preferred waste management practices in section 115A.02, paragraph (b), than the waste management practice selected for such waste in the county plan for the county in which the waste was generated, a public entity must:

(1) determine the potential liability to the public entity and its taxpayers for managing the waste in this manner;

(2) develop and implement a plan for managing the potential liability; and

(3) submit the information from clauses (1) and (2) to the agency.

(b) For the purpose of this subdivision, "public entity" means the state; an office, agency, or institution of the state; the metropolitan council; a metropolitan agency; the metropolitan mosquito control district; the legislature; the courts; a county; a statutory or home rule charter city; a town; a school district; another special taxing district; or any other general or special purpose unit of government in the state.

HIST: 1995 c 247 art 1 s 9



Section 115A.48 Market development for recyclable materials and compost.

115A.48 Market development for recyclable materials and compost.

Subdivision 1. Authority. The director shall assist and encourage the development of specific facilities, services, and uses needed to provide adequate, stable, and reliable markets for recyclable materials, solid waste suitable for land application, and compost generated in the state. In carrying out this duty, the director shall coordinate and cooperate with the solid waste management efforts of other public agencies and political subdivisions.

Subd. 2. Repealed, 1996 c 470 s 29

Subd. 3. Public procurement. The director shall provide technical assistance and advice to political subdivisions and other public agencies to encourage solid waste reduction and development of markets for recyclable materials and compost through procurement policies and practices. Political subdivisions, educational institutions, and other public agencies shall aggressively pursue procurement practices that encourage solid waste reduction, recycling, and development of markets for recyclable materials and compost and shall, whenever practical, procure products containing recycled materials.

Subd. 4. Land application of solid waste. The director shall provide technical assistance and advice to political subdivisions on separating portions of the waste stream such as leaves, grass, clippings, tree and plant residue, and paper for application and mixing into the soil and for use in agricultural practices.

Subd. 5. Repealed, 1996 c 470 s 29

HIST: 1987 c 348 s 17; 1988 c 685 s 11; 1989 c 131 s 4-6; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 18 s 10,11; 1994 c 639 art 5 s 3



Section 115A.49 Establishment; purposes and priorities.

115A.49 Establishment; purposes and priorities.

There is established a program to encourage and assist cities, counties, solid waste management districts, and sanitary districts in the development and implementation of solid waste management projects and to transfer the knowledge and experience gained from such projects to other communities in the state. The program must be administered to encourage local communities to develop feasible and prudent alternatives to disposal, including waste reduction; waste separation by generators, collectors, and other persons; and waste processing. The director shall administer the program in accordance with the requirements of sections 115A.49 to 115A.54 and rules promulgated under chapter 14. In administering the program, the director shall give priority to projects in the order of preference of the waste management practices listed in section 115A.02. The director shall give special consideration to areas where natural geologic and soil conditions are especially unsuitable for land disposal of solid waste; areas where the capacity of existing solid waste disposal facilities is determined by the director to be less than five years; and projects serving more than one local government unit.

HIST: 1980 c 564 art 6 s 1; 1982 c 424 s 130; 1Sp1985 c 15 s 32; 1987 c 348 s 18; 1987 c 404 s 141; 1988 c 524 s 2; 1989 c 335 art 1 s 269; 1991 c 337 s 17



Section 115A.50 Eligible recipients.

115A.50 Eligible recipients.

Eligible recipients for assistance under the program shall be limited to cities, counties, solid waste management districts established pursuant to sections 115A.62 to 115A.72, and sanitary districts. Eligible recipients may apply for assistance under sections 115A.0716 and 115A.52 on behalf of other persons.

HIST: 1980 c 564 art 6 s 2; 1988 c 524 s 3; 1996 c 470 s 7



Section 115A.51 Application requirements.

115A.51 Application requirements.

Applications for assistance under the program shall demonstrate: (a) that the project is conceptually and technically feasible; (b) that affected political subdivisions are committed to implement the project, to provide necessary local financing, and to accept and exercise the government powers necessary to the project; (c) that operating revenues from the project, considering the availability and security of sources of solid waste and of markets for recovered resources, together with any proposed federal, state, or local financial assistance, will be sufficient to pay all costs over the projected life of the project; (d) that the applicant has evaluated the feasible and prudent alternatives to disposal and has compared and evaluated the costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators. The director may require completion of a comprehensive solid waste management plan conforming to the requirements of section 115A.46, before accepting an application.

HIST: 1980 c 564 art 6 s 3; 1987 c 348 s 19; 1987 c 404 s 142; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.52 Technical assistance for projects.

115A.52 Technical assistance for projects.

The director shall ensure the delivery of technical assistance for projects eligible under the program. The director may contract or issue grants for the delivery of technical assistance by any state or federal agency, a regional development commission, the metropolitan council, or private consultants and may use program funds to reimburse the agency, commission, council, or consultants. The director shall prepare and publish an inventory of sources of technical assistance, including studies, publications, agencies, and persons available. The director shall ensure statewide benefit from projects assisted under the program by developing exchange and training programs for local officials and employees and by using the experience gained in projects to provide technical assistance and education for other solid waste management projects in the state.

HIST: 1980 c 564 art 6 s 4; 1Sp1985 c 15 s 33; 1987 c 348 s 20; 1987 c 404 s 143; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1999 c 73 s 3



Section 115A.53 Repealed, 1996 c 470 s 29

115A.53 Repealed, 1996 c 470 s 29



Section 115A.54 Waste processing facilities.

115A.54 Waste processing facilities.

Subdivision 1. Purposes; public interest; declaration of policy. The legislature finds that the establishment of waste processing facilities and transfer stations serving such facilities is needed to manage properly the solid waste generated in the state and to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens; that opportunities to establish the facilities and transfer stations are not being fully realized by individual political subdivisions or by agreements among subdivisions; and that therefore it is necessary to provide capital assistance to stimulate and encourage the acquisition and betterment of the facilities and transfer stations.

Subd. 2. Administration; assurance of funds. The director shall provide technical and financial assistance for the acquisition and betterment of the facilities and transfer stations from revenues derived from the issuance of bonds authorized by section 115A.58. Facilities for the incineration of solid waste without resource recovery are not eligible for assistance. Money appropriated for the purposes of the demonstration program may be distributed as grants or loans. An individual project may receive assistance totaling up to 100 percent of the capital cost of the project and grants up to 50 percent of the capital cost of the project. No grant or loan shall be disbursed to any recipient until the director has determined the total estimated capital cost of the project and ascertained that financing of the cost is assured by funds provided by the state, by an agency of the federal government within the amount of funds then appropriated to that agency and allocated by it to projects within the state, by any person, or by the appropriation of proceeds of bonds or other funds of the recipient to a fund for the construction of the project.

Subd. 2a. Solid waste management projects. (a) The director shall provide technical and financial assistance for the acquisition and betterment of solid waste management projects as provided in this subdivision and section 115A.52. Money appropriated for the purposes of this subdivision must be distributed as grants.

(b) Except as provided in paragraph (c), a project may receive grant assistance up to 25 percent of the capital cost of the project or $2,000,000, whichever is less, except that projects constructed as a result of intercounty cooperative agreements may receive (1) grant assistance up to 25 percent of the capital cost of the project; or (2) $2,000,000 times the number of participating counties, whichever is less.

(c) A recycling project or a project to compost or cocompost waste may receive grant assistance up to 50 percent of the capital cost of the project or $2,000,000, whichever is less, except that projects completed as a result of intercounty cooperative agreements may receive (1) grant assistance up to 50 percent of the capital cost of the project; or (2) $2,000,000 times the number of participating counties, whichever is less. The following projects may also receive grant assistance in the amounts specified in this paragraph:

(1) a project to improve control of or reduce air emissions at an existing resource recovery facility; and

(2) a project to substantially increase the recovery of materials or energy, substantially reduce the amount or toxicity of waste processing residuals, or expand the capacity of an existing resource recovery facility to meet the resource recovery needs of an expanded region if each county from which waste is or would be received has achieved a recycling rate in excess of the goals in section 115A.551, and is implementing aggressive waste reduction and household hazardous waste management programs.

(d) Notwithstanding paragraph (e), the director may award grants for transfer stations that will initially transfer waste to landfills if the transfer stations are part of a planned resource recovery project, the county where the planned resource recovery facility will be located has a comprehensive solid waste management plan approved by the director, and the solid waste management plan proposes the development of the resource recovery facility. If the proposed resource recovery facility is not in place and operating within 16 years of the date of the grant award, the recipient shall repay the grant amount to the state.

(e) Projects without resource recovery are not eligible for assistance.

(f) In addition to any assistance received under paragraph (b) or (c), a project may receive grant assistance for the cost of tests necessary to determine the appropriate pollution control equipment for the project or the environmental effects of the use of any product or material produced by the project.

(g) In addition to the application requirements of section 115A.51, an application for a project serving eligible jurisdictions in only a single county must demonstrate that cooperation with jurisdictions in other counties to develop the project is not needed or not feasible. Each application must also demonstrate that the project is not financially prudent without the state assistance, because of the applicant's financial capacity and the problems inherent in the waste management situation in the area, particularly transportation distances and limited waste supply and markets for resources recovered.

(h) For the purposes of this subdivision, a "project" means a processing facility, together with any transfer stations, transmission facilities, and other related and appurtenant facilities primarily serving the processing facility. The director shall adopt rules for the program by July 1, 1985.

(i) Notwithstanding anything in this subdivision to the contrary, a project to construct a new mixed municipal solid waste transfer station that has an enforceable commitment of at least ten years, or of sufficient length to retire bonds sold for the facility, to serve an existing resource recovery facility may receive grant assistance up to 75 percent of the capital cost of the project if addition of the transfer station will increase substantially the geographical area served by the resource recovery facility and the ability of the resource recovery facility to operate more efficiently on a regional basis and the facility meets the criteria in paragraph (c), the second clause (2). A transfer station eligible for assistance under this paragraph is not eligible for assistance under any other paragraph of this subdivision.

Subd. 3. Obligations of recipient. No grant or loan for any project shall be disbursed until the governing body of the recipient has made an irrevocable undertaking, by resolution, to use all funds made available exclusively for the capital cost of the project and to pay any additional amount by which the cost of the project exceeds the estimate by appropriation to the construction fund of additional funds or proceeds of additional bonds of the recipient. The resolution shall also indicate that any subsequent withdrawal of allocated or additional funds of the recipient will impair the obligation of contract between the state of Minnesota, the recipient, and the bondholders. The resolution shall pledge payment to the debt service account of all revenues of the project to the extent that they exceed costs and shall also obligate the recipient to levy a tax sufficient to make timely payments under the loan agreement, if a deficiency occurs in the amount of user charges, taxes, special assessments, or other money pledged for payment under the loan agreement. Each loan made to a recipient shall be secured by resolutions adopted by the director and the governing body of the recipient, obligating the recipient to repay the loan to the state treasurer in annual installments including both principal and interest. Installments shall be in an amount sufficient to pay the principal amount within the period required by the director. The interest on the loan shall be calculated on the declining balance at a rate not less than the average annual interest rate on the state bonds of the issue from which proceeds of the loan were made. The resolution shall obligate the recipient to provide money for the repayment from user charges, taxes, special assessments or any other funds available to it.

HIST: 1980 c 564 art 6 s 6; 1981 c 352 s 26; 1983 c 373 s 38; 1985 c 274 s 5; 1Sp1985 c 15 s 34; 1987 c 348 s 22; 1989 c 325 s 7; 1989 c 335 art 1 s 269; 1990 c 594 art 1 s 50; 1993 c 249 s 11; 1994 c 585 s 5; 1994 c 639 art 5 s 3; 1997 c 216 s 95; 1Sp2001 c 2 s 123



Section 115A.541 Plan; grant requirement.

115A.541 Plan; grant requirement.

The director may approve a plan under section 115A.46 or make a grant for a recycling facility under section 115A.54, subdivision 2a, only if the director finds that the applicant demonstrates a commitment to recycle materials separated by generators to the extent the program is cost-effective in meeting recycling goals.

HIST: 1988 c 685 s 12; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.542 Repealed, 1994 c 585 s 57

115A.542 Repealed, 1994 c 585 s 57



Section 115A.545 Mixed municipal solid waste processing payment.

115A.545 Mixed municipal solid waste processing payment.

Subdivision 1. Definition. For the purpose of this section, "processed" means mixed municipal solid waste that has been:

(1) burned for energy recovery; or

(2) processed into usable compost or refuse derived fuel.

Subd. 2. Processing payment. (a) The director shall pay counties a processing payment for each ton of mixed municipal solid waste that is generated in the county and processed at a resource recovery facility located in Minnesota. The processing payment shall be $5 for each ton of mixed municipal solid waste processed.

(b) By the last day of October, January, April, and July, each county claiming the processing payment shall file a claim for payment with the director for the three previous months certifying the number of tons of mixed municipal solid waste that were generated in the county and processed at a resource recovery facility. The director shall pay the processing payments by November 15, February 15, May 15, and August 15 each year.

(c) If the total amount for which all counties are eligible in a quarter exceeds the amount available for payment, the director shall make the payments on a pro rata basis.

(d) All of the money received by a county under this section must be used to lower the tipping fee for waste to be processed at a resource recovery facility.

Subd. 3. Expiration date. The payment in subdivision 2 expires on July 1, 2005. For waste delivered to a resource recovery facility from April 1, 2005, to June 30, 2005, a county must submit payment claims by July 31, 2005. The director shall make the final mixed municipal solid waste processing payments by August 15, 2005.

HIST: 1Sp2001 c 2 s 124



Section 115A.55 Solid waste reduction.

115A.55 Solid waste reduction.

Subdivision 1. Coordination. The director shall develop and coordinate solid waste reduction programs to include at least public education, promotion of waste reduction, and technical and financial assistance to solid waste generators.

Subd. 2. Technical assistance. The director shall provide technical assistance to solid waste generators to enable the waste generators to implement programs or methods to reduce the amount of solid waste generated. The director may use any means specified in section 115A.52 to provide technical assistance.

Subd. 3. Repealed, 1996 c 470 s 29

Subd. 4. Statewide source reduction goal. (a) It is a goal of the state that there be a minimum ten percent per capita reduction in the amount of mixed municipal solid waste generated in the state by December 31, 2000, based on a reasonable estimate of the amount of mixed municipal solid waste that was generated in calendar year 1993.

(b) As part of the 1997 report required under section 115A.411, the director shall submit to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance a proposed strategy for meeting the goal in paragraph (a). The strategy must include a discussion of the different reduction potentials to be found in various sectors and may include recommended interim goals. The director shall report progress on meeting the goal in paragraph (a), as well as recommendations and revisions to the proposed strategy, as part of the 1999 report required under section 115A.411.

HIST: 1Sp1989 c 1 art 20 s 5; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 10,11; 1996 c 470 s 27



Section 115A.5501 Reduction of packaging in waste.

115A.5501 Reduction of packaging in waste.

Subdivision 1. Statewide waste packaging reduction goal. It is the goal of the state that there be a minimum 25 percent statewide per capita reduction in the amount of discarded packaging delivered to facilities by December 31, 1995, based on a reasonable estimate of the amount of packaging that was delivered to facilities in calendar year 1992.

Subd. 2. Measurement; procedures. To measure the overall percentage of packaging in the statewide solid waste stream, the director, in consultation with the commissioner, shall conduct annual solid waste composition studies in the nonmetropolitan and metropolitan areas or shall develop an alternative method that is as statistically reliable as a waste composition study to measure the percentage of packaging in the waste stream.

The director shall average the nonmetropolitan and metropolitan results and submit the statewide percentage, along with a statistically reliable margin of error, to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance by July 1 of each year. The 1994 report must include a discussion of the reliability of data gathered under this subdivision and the methodology used to determine a statistically reliable margin of error.

Subd. 3. Facility cooperation and reports. The owner or operator of a facility shall allow access upon reasonable notice to authorized office or agency staff for the purpose of conducting waste composition studies or otherwise assessing the amount of total packaging in the waste delivered to the facility under this section.

Beginning in 1993, by February 1 of each year the owner or operator of a facility governed by this subdivision shall submit a report to the commissioner, on a form prescribed by the commissioner, specifying the total amount of solid waste received by the facility between January 1 and December 31 of the previous year. The commissioner shall calculate the total amount of solid waste delivered to solid waste facilities from the reports received from the facility owners or operators and shall report the aggregate amount to the director by April 1 of each year. The commissioner shall assess a nonforgivable administrative penalty under section 116.072 of $500 plus any forgivable amount necessary to enforce this subdivision on any owner or operator who fails to submit a report required by this subdivision.

Subd. 4. Report. The director shall apply the statewide percentage determined under subdivision 2 to the aggregate amount of solid waste determined under subdivision 3 to determine the amount of packaging in the waste stream. By July 1, 1996, the director shall submit to the legislative commission on waste management an analysis of the extent to which the waste packaging reduction goal in subdivision 1 has been met. In determining whether the goal has been met, the margin of error must be applied in favor of meeting the goal. The director shall use the statistical mean for the data collected in determining whether the goal has been met and shall include in the analysis a discussion of the margin of error and statistical reliability for the data collected.

Subd. 5. Recommendations for further reduction goals. If the goal in subdivision 1 is met, the director shall include in the report required in subdivision 4 recommendations for appropriate goals for further reducing the amount of discarded packaging delivered to facilities. The report must include an analysis of the costs of further reductions.

Subd. 6. Definition. For the purposes of this section, "facility" means a composting, incineration, refuse-derived fuel, or disposal facility that accepts mixed municipal solid waste or construction waste.

HIST: 1992 c 593 art 1 s 13; 1993 c 249 s 12; 1994 c 585 s 6-10; 1994 c 632 art 2 s 30; 1995 c 247 art 1 s 12; art 2 s 13,14; 1996 c 470 s 27



Section 115A.5502 Packaging practices; preferences; goals.

115A.5502 Packaging practices; preferences; goals.

Packaging forms a substantial portion of solid waste and contributes to environmental degradation and the costs of managing solid waste. It is imperative to reduce the amount and toxicity of packaging that must be managed as solid waste. In order to achieve significant reduction of packaging in solid waste and to assist packagers and others to meet the packaging reduction goal in section 115A.5501, the goal of the state is that items be distributed without any packaging where feasible and, only when necessary to protect health and safety or product integrity, with the minimal amount of packaging possible. The following categories of packaging are listed in order of preference for use by all persons who find it necessary to package items for distribution or use in the state:

(1) minimal packaging that contains no intentionally introduced toxic materials and that is designed to be and actually is reused for its original purpose at least five times;

(2) minimal packaging that contains no intentionally introduced toxic materials and consists of a significant percentage of postconsumer material;

(3) minimal packaging that contains no intentionally introduced toxic materials, that is recyclable, and is regularly collected through recycling collection programs available to at least 75 percent of the residents of the state;

(4) minimal packaging that does not comply with clause (1), (2), or (3) because it is required under federal or state law and for which there does not exist a commercially feasible alternative that does comply with clause (1), (2), or (3);

(5) packaging that contains no intentionally introduced toxic materials but does not comply with clauses (1) to (4); and

(6) all other packaging.

HIST: 1994 c 585 s 11; 1995 c 247 art 1 s 13



Section 115A.551 Recycling.

115A.551 Recycling.

Subdivision 1. Definition. (a) For the purposes of this section, "recycling" means, in addition to the meaning given in section 115A.03, subdivision 25b, yard waste composting, and recycling that occurs through mechanical or hand separation of materials that are then delivered for reuse in their original form or for use in manufacturing processes that do not cause the destruction of recyclable materials in a manner that precludes further use.

(b) For the purposes of this section, "total solid waste generation" means the total by weight of:

(1) materials separated for recycling;

(2) materials separated for yard waste composting;

(3) mixed municipal solid waste plus yard waste, motor and vehicle fluids and filters, tires, lead acid batteries, and major appliances; and

(4) residential waste materials that would be mixed municipal solid waste but for the fact that they are not collected as such.

Subd. 2. County recycling goals. By December 31, 1993, each county outside of the metropolitan area will have as a goal to recycle a minimum of 25 percent by weight of total solid waste generation; and by December 31, 1993, each county within the metropolitan area will have as a goal to recycle a minimum of 35 percent by weight of total solid waste generation. Each county will develop and implement or require political subdivisions within the county to develop and implement programs, practices, or methods designed to meet its recycling goal. Nothing in this section or in any other law may be construed to prohibit a county from establishing a higher recycling goal.

Subd. 2a. Supplementary recycling goals. (a) By December 31, 1996, each county will have as a goal to recycle the following amounts:

(1) for a county outside of the metropolitan area, 35 percent by weight of total solid waste generation;

(2) for a metropolitan county, 50 percent by weight of total solid waste generation.

Each county will develop and implement or require political subdivisions within the county to develop and implement programs, practices, or methods designed to meet its recycling goal. Nothing in this section or in any other law may be construed to prohibit a county from establishing a higher recycling goal.

(b) For a county that, by January 1, 1995, is implementing a solid waste reduction program that is approved by the director, the director shall apply up to three percentage points toward achievement of the recycling goals in this subdivision. In addition, the director shall apply demonstrated waste reduction that exceeds three percent reduction toward achievement of the goals in this subdivision.

(c) No more than five percentage points may be applied toward achievement of the recycling goals in this subdivision for management of yard waste. The five percentage points must be applied as provided in this paragraph. The director shall apply three percentage points for a county in which residents, by January 1, 1996, are provided with:

(1) an ongoing comprehensive education program under which they are informed about how to manage yard waste and are notified of the prohibition in section 115A.931; and

(2) the opportunity to drop off yard waste at specified sites or participate in curbside yard waste collection.

The director shall apply up to an additional two percentage points toward achievement of the recycling goals in this subdivision for additional activities approved by the director that are likely to reduce the amount of yard waste generated and to increase the on-site composting of yard waste.

Subd. 3. Interim goals; nonmetropolitan counties. The director shall establish interim recycling goals for the nonmetropolitan counties to assist them in meeting the goals established in subdivision 2.

Subd. 4. Interim monitoring. The director shall monitor the progress of each county toward meeting the recycling goals in subdivisions 2 and 2a. The director shall report to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance on the progress of the counties by July 1 of each odd-numbered year. If the director finds that a county is not progressing toward the goals in subdivisions 2 and 2a, it shall negotiate with the county to develop and implement solid waste management techniques designed to assist the county in meeting the goals, such as organized collection, curbside collection of source-separated materials, and volume-based pricing.

The progress report shall be included in the report required under section 115A.411.

Subd. 5. Failure to meet goal. (a) A county failing to meet the interim goals in subdivision 3 shall, as a minimum:

(1) notify county residents of the failure to achieve the goal and why the goal was not achieved; and

(2) provide county residents with information on recycling programs offered by the county.

(b) If, based on the recycling monitoring described in subdivision 4, the director finds that a county will be unable to meet the recycling goals established in subdivisions 2 and 2a, the director shall, after consideration of the reasons for the county's inability to meet the goals, recommend legislation for consideration by the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance to establish mandatory recycling standards and to authorize the director to mandate appropriate solid waste management techniques designed to meet the standards in those counties that are unable to meet the goals.

Subd. 6. County solid waste plans. Each county shall include in its solid waste management plan described in section 115A.46, or its solid waste master plan described in section 473.803, a recycling implementation strategy for meeting the recycling goal established in subdivision 2a along with mechanisms for providing financial incentives to solid waste generators to reduce the amount of waste generated and to separate recyclable materials from the waste stream.

Subd. 7. Recycling implementation strategy. Each county shall submit to the director for approval the recycling implementation strategy required in subdivision 6. The recycling implementation strategy must be submitted by October 31, 1995, and must:

(1) be consistent with the approved county solid waste management plan;

(2) identify the materials that are being and will be recycled in the county to meet the goals under this section and the parties responsible and methods for recycling the material;

(3) provide a budget to ensure adequate funding for needed county and local programs and demonstrate an ongoing commitment to spending the money on recycling programs; and

(4) include a schedule for implementing recycling activities needed to meet the goals in subdivision 2a.

HIST: 1Sp1989 c 1 art 18 s 12; 1991 c 337 s 19-21; 1992 c 593 art 1 s 14-16,54; 1993 c 249 s 13,14,61; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 14-17; art 2 s 15; 1996 c 470 s 27; 1999 c 73 s 4



Section 115A.552 Opportunity to recycle.

115A.552 Opportunity to recycle.

Subdivision 1. County requirement. Counties shall ensure that residents, including residents of single and multifamily dwellings, have an opportunity to recycle. At least one recycling center shall be available in each county. Opportunity to recycle means availability of recycling and curbside pickup or collection centers for recyclable materials at sites that are convenient for persons to use. Counties shall also provide for the recycling of problem materials and major appliances. Counties shall assess the operation of existing and proposed recycling centers and shall give due consideration to those centers in ensuring the opportunity to recycle. To the extent practicable, the costs incurred by a county for collection, storage, transportation, and recycling of major appliances must be collected from persons who discard the major appliances.

Subd. 2. Recycling opportunities. An opportunity to recycle must include:

(1) a local recycling center in the county and sites for collecting recyclable materials that are located in areas convenient for persons to use them;

(2) curbside pickup, centralized drop-off, or a local recycling center for at least four broad types of recyclable materials in cities with a population of 5,000 or more persons; and

(3) monthly pickup of at least four broad types of recyclable materials in cities of the first and second class and cities with 5,000 or more population in the metropolitan area.

Subd. 3. Recycling information, education, and promotion. (a) Each county shall provide information on how, when, and where materials may be recycled, including a promotional program that publishes notices at least once every three months and encourages source separation of residential, commercial, industrial, and institutional materials.

(b) The director shall develop materials for counties to use in providing information on and promotion of recycling.

(c) The director shall provide technical assistance to counties to help counties implement recycling programs.

Subd. 4. Nonresidential recycling. Each county shall encourage building owners and managers, business owners and managers, and collectors of commercial mixed municipal solid waste to provide appropriate recycling services and opportunities to generators of commercial, industrial, and institutional solid waste in the county.

HIST: 1Sp1989 c 1 art 18 s 13; 1991 c 337 s 22-24; 1994 c 639 art 5 s 3



Section 115A.553 Collection and transportation of recyclable materials.

115A.553 Collection and transportation of recyclable materials.

Subdivision 1. Collection centers and transportation required. Each county must ensure alone or in conjunction with other counties that materials separated for recycling are taken to markets for sale or to recyclable material processing centers. An action may not be taken by a county under this section to preclude a person generating or collecting solid waste from delivering recyclable materials to a recycling facility of the generator's or collector's choice.

Subd. 2. Licensing of recyclable materials collection. Counties may require county or municipal licenses for collection of recyclable materials.

Subd. 3. Transportation systems. The director and the commissioner of transportation shall develop an efficient transportation system for recyclable materials to reach markets and processing centers that may be used by counties. The system may include regional collection centers.

HIST: 1Sp1989 c 1 art 18 s 14; 1994 c 639 art 5 s 3



Section 115A.554 Authority of sanitary districts.

115A.554 Authority of sanitary districts.

A sanitary district has the authorities and duties of counties within the district's boundary for purposes of sections 115A.0716; 115A.46, subdivisions 4 and 5; 115A.48; 115A.551; 115A.552; 115A.553; 115A.919; 115A.929; 115A.93; 115A.96, subdivision 6; 115A.961; 116.072; 375.18, subdivision 14; 400.08; 400.16; and 400.161.

HIST: 1Sp1989 c 1 art 18 s 15; 1991 c 337 s 25; 1994 c 585 s 12; 1995 c 247 art 1 s 18; 1996 c 470 s 8; 1997 c 231 art 16 s 2



Section 115A.555 Recycling center designation.

115A.555 Recycling center designation.

The agency shall designate recycling centers for the purpose of section 173.086. To be designated as a recycling center, a recycling facility must be open a minimum of 12 operating hours each week, 12 months each year, and must accept for recycling:

(1) at least four different materials such as paper, glass, plastic, and metal; and

(2) if the recycling center accepts metal, hazard signs, as defined in section 161.242, subdivision 2, paragraph (h), to the same extent that a junk yard dealer must accept hazard signs under section 161.242, subdivision 6a.

HIST: 1Sp1989 c 1 art 18 s 16; 1991 c 197 s 1



Section 115A.556 Materials used for recycling.

115A.556 Materials used for recycling.

Materials and products used for recycling such as containers, receptacles, and storage bins with short life cycles must be recyclable and made at least in part from recycled materials from this state, if available.

HIST: 1989 c 325 s 8



Section 115A.557 County waste reduction and recycling funding.

115A.557 County waste reduction and recycling funding.

Subdivision 1. Distribution; formula. Any funds appropriated to the director for the purpose of distribution to counties under this section must be distributed each fiscal year by the director based on population, except a county may not receive less than $55,000 in a fiscal year. For purposes of this subdivision, "population" has the definition given in section 477A.011, subdivision 3. A county that participates in a multicounty district that manages solid waste and that has responsibility for recycling programs as authorized in section 115A.552, must pass through to the districts funds received by the county in excess of the $55,000 annual base under this section in proportion to the population of the county served by that district.

Subd. 2. Purposes for which money may be spent. A county receiving money distributed by the director under this section may use the money only for the development and implementation of programs to:

(1) reduce the amount of solid waste generated;

(2) recycle the maximum amount of solid waste technically feasible;

(3) create and support markets for recycled products;

(4) remove problem materials from the solid waste stream and develop proper disposal options for them;

(5) inform and educate all sectors of the public about proper solid waste management procedures;

(6) provide technical assistance to public and private entities to ensure proper solid waste management;

(7) provide educational, technical, and financial assistance for litter prevention; and

(8) process mixed municipal solid waste generated in the county at a resource recovery facility located in Minnesota.

Subd. 3. Eligibility to receive money. (a) To be eligible to receive money distributed by the director under this section, a county shall within one year of October 4, 1989:

(1) create a separate account in its general fund to credit the money; and

(2) set up accounting procedures to ensure that money in the separate account is spent only for the purposes in subdivision 2.

(b) In each following year, each county shall also:

(1) have in place an approved solid waste management plan or master plan including a recycling implementation strategy under section 115A.551, subdivision 7, and a household hazardous waste management plan under section 115A.96, subdivision 6, by the dates specified in those provisions;

(2) submit a report by April 1 of each year to the director detailing for the previous calendar year:

(i) how the money was spent including, but not limited to, specific information on the number of employees performing SCORE planning, oversight, and administration; the percentage of those employees' total work time allocated to SCORE planning, oversight, and administration; the specific duties and responsibilities of those employees; and the amount of staff salary for these SCORE duties and responsibilities of the employees; and (ii) the resulting gains achieved in solid waste management practices; and

(3) provide evidence to the director that local revenue equal to 25 percent of the money sought for distribution under this section will be spent for the purposes in subdivision 2.

(c) The director shall withhold all or part of the funds to be distributed to a county under this section if the county fails to comply with this subdivision and subdivision 2.

Subd. 4. Report. By July 1 of each odd-numbered year, the director shall report on how the money was spent and the resulting statewide improvements in solid waste management to the house of representatives and senate appropriations, finance, and environment and natural resources committees, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance. The report shall be included in the report required under section 115A.411.

HIST: 1Sp1989 c 1 art 19 s 1; 1991 c 337 s 26; 1992 c 593 art 1 s 17,54; 1994 c 585 s 13; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 19,20; 1996 c 470 s 27; 2000 c 490 art 10 s 1; 1Sp2001 c 2 s 125



Section 115A.558 Safety guide.

115A.558 Safety guide.

The pollution control agency, in cooperation with the office, shall prepare and distribute to all interested persons a guide for operation of a recycling or yard waste composting facility to protect the environment and public health.

HIST: 1Sp1989 c 1 art 22 s 2; 1995 c 247 art 2 s 16



Section 115A.56 Repealed, 1996 c 359 s 11

115A.56 Repealed, 1996 c 359 s 11



Section 115A.57 Repealed, 1989 c 271 s 36

115A.57 Repealed, 1989 c 271 s 36



Section 115A.58 Minnesota state waste management bonds.

115A.58 Minnesota state waste management bonds.

Subdivision 1. Authority to issue bonds. The commissioner of finance shall sell bonds of the state of Minnesota for the prompt and full payment of which, together with interest, the full faith, credit, and taxing powers of the state are irrevocably pledged. Bonds shall be sold only upon request of the director and in the amount as may otherwise be authorized by this or a subsequently enacted law which authorizes the sale of additional bonds and the deposit of the proceeds in a waste management account in the bond proceeds fund. Any authorized amount of bonds in this law or any subsequently enacted law authorizing the issuance of bonds for the purposes of the waste management account, together with this section, constitute complete authority for the issue. The bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuance of bonds. Upon request by the director and upon authorization as provided in subdivision 1, the commissioner of finance shall sell Minnesota state waste management bonds. The bonds shall be in the aggregate amount requested, and sold upon sealed bids upon the notice, at the price in the form and denominations, bearing interest at the rate or rates, maturing in the amounts and on the dates (with or without option of prepayment upon notice and at specified times and prices), payable at a bank or banks within or outside the state (with provisions, if any, for registration, conversion, and exchange and for the issuance of temporary bonds or notes in anticipation of the sale or delivery of definitive bonds), and in accordance with further provisions as the commissioner of finance shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of finance and attested by the state treasurer under their official seals. The signatures of the officers on the bonds and any interest coupons and their seals may be printed, lithographed, engraved, stamped, or otherwise reproduced thereon, except that each bond shall be authenticated by the manual signature on its face of one of the officers or of an authorized representative of a bank designated by the commissioner of finance as registrar or other authenticating agent. The commissioner of finance shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, printing, execution, and delivery of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for these purposes, and any expenses of litigation relating to the validity of the bonds, shall be paid from the waste management account, and the amounts necessary are appropriated from that account.

Subd. 4. Debt service account. The commissioner of finance shall maintain in the state bond fund a separate account to be called the state waste management debt service account. It shall record receipts of premium and accrued interest, loan repayments, project revenue or other money transferred to the fund and income from the investment of the money and record any disbursements to pay the principal and interest on waste management bonds. Income from investment shall be credited to the account in each fiscal year. The amount credited shall be equal to the average return that year on all funds invested by the state treasurer, as determined by the treasurer, times the average balance in the account that year.

Subd. 5. Appropriations to debt service account; appropriation from account to pay debt service. The premium and accrued interest received on each issue of Minnesota state waste management bonds, and all payments received in repayment of loans and other revenues received, are appropriated to the debt service account. All income from the investment of the waste management account in the bond proceeds fund is appropriated to the debt service account. In order to reduce the amount of taxes otherwise required to be levied, there is also appropriated to the debt service account from any funds available in the general fund on November 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand, to pay all principal and interest on Minnesota waste management bonds due and to become due before July 1 in the second ensuing year. So much of the debt service account as is necessary to pay principal and interest on waste management bonds is annually appropriated from the debt service account for the payment of principal and interest of the waste management bonds. All funds appropriated by this subdivision shall be available in the debt service account prior to any levy of the tax in any year required by the Minnesota Constitution, article XI, section 7.

Subd. 6. Security. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money currently credited to the debt service account, to pay the entire amount of principal and interest currently due and the principal and interest to become due before July 1 in the second year thereafter on Minnesota waste management bonds. This tax shall be subject to no limitation of rate or amount until all the bonds and interest thereon are fully paid. The proceeds of this tax are appropriated to the debt service account. The principal of and interest on the bonds are payable from the proceeds of this tax.

HIST: 1980 c 564 art 7 s 2; 1982 c 424 s 130; 1983 c 301 s 110; 1Sp1985 c 14 art 4 s 13; 1989 c 271 s 11-14; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 13



Section 115A.59 Bond authorization and appropriation of proceeds.

115A.59 Bond authorization and appropriation of proceeds.

The commissioner of finance is authorized, upon request of the director, to sell state bonds in the amount of up to $8,800,000 for the purpose of the waste processing facility capital assistance program under section 115A.54, and in the amount of up to $6,200,000 for the purpose of acquiring real property and interests in real property for hazardous waste facility sites and buffer areas as authorized by section 115A.06, subdivision 4. The bonds shall be sold in the manner and upon the conditions prescribed in sections 16A.631 to 16A.675, and in the Minnesota Constitution, article XI, sections 4 to 7. The amount of bonds issued pursuant to this authorization shall not exceed at any time the amount needed to produce a balance in the waste management account equal to the aggregate amount of the loans and grants then approved and not previously disbursed, plus the amount of the loans and grants to be approved in the current and the following fiscal year, as estimated by the director.

HIST: 1980 c 564 art 7 s 3; 1989 c 271 s 15; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.62 Purpose; public interest; declaration of policy.

115A.62 Purpose; public interest; declaration of policy.

The legislature finds that the development of integrated and coordinated solid waste management systems is needed to manage properly the solid waste generated in the state, to conserve and protect the natural resources in the state and the health, safety, and welfare of its citizens, and to further the state policies and purposes expressed in section 115A.02; that this need cannot always be met solely by the activities of individual political subdivisions or by agreements among subdivisions; and that therefore it is necessary to establish a procedure for the creation of solid waste management districts having the powers and performing the functions prescribed in sections 115A.62 to 115A.72.

HIST: 1980 c 564 art 8 s 1; 1982 c 569 s 14



Section 115A.63 Solid waste management districts.

115A.63 Solid waste management districts.

Subdivision 1. Legal status. Solid waste management districts established pursuant to sections 115A.62 to 115A.72 shall be public corporations and political subdivisions of the state.

Subd. 2. Establishment. The director may establish waste districts as public corporations and political subdivisions of the state, define the powers of such districts in accordance with sections 115A.62 to 115A.72, define and alter the boundaries of the districts as provided in section 115A.64, and terminate districts as provided in section 115A.66. The director shall promulgate rules pursuant to chapter 14 governing the establishment, alteration, and termination of districts.

Subd. 3. Restrictions. No waste district shall be established within the boundaries of the Western Lake Superior Sanitary District established under chapter 458D. No waste district shall be established wholly within one county. The director shall not establish a waste district within or extending into the metropolitan area, nor define or alter the powers or boundaries of a district, unless the articles of incorporation of the district require that the district will have the same procedural and substantive responsibilities, duties, and relationship to the metropolitan agencies as a metropolitan county. The director shall require the completion of a comprehensive solid waste management plan conforming to the requirements of section 115A.46, by petitioners seeking to establish a district.

HIST: 1980 c 564 art 8 s 2; 1982 c 424 s 130; 1989 c 335 art 1 s 269; 1992 c 464 art 1 s 15; 1992 c 593 art 1 s 19; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 17



Section 115A.64 Procedure for establishment and alteration.

115A.64 Procedure for establishment and alteration.

Subdivision 1. Local petition. Waste districts shall be established and their powers and boundaries defined or altered by the director only after petition requesting the action jointly submitted by the governing bodies of petitioners comprising at least one-half of the counties partly or wholly within the district. A petition for alteration shall include a resolution by the board of directors of the district approving the alteration.

Subd. 2. Petition contents. (a) A petition requesting establishment or alteration of a waste district must contain the information the director may require, including at least the following:

(1) the name of the proposed district;

(2) a description of the territory and political subdivisions within and the boundaries of the proposed district or alteration thereto, along with a map showing the district or alteration;

(3) resolutions of support for the district, as proposed to the director, from the governing body of each of the petitioning counties;

(4) a statement of the reason, necessity, and purpose for the district, plus a general description of the solid waste management improvements and facilities contemplated for the district showing how its activities will accomplish the purpose of the district and the purposes for waste resource districts stated in sections 115A.62 to 115A.72;

(5) articles of incorporation stating:

(i) the powers of the district consistent with sections 115A.62 to 115A.72, including a statement of powers proposed pursuant to sections 115A.70, 115A.71, and 115A.715; and

(ii) provisions for representation and election of the board of directors of the district.

(b) After the petition has been filed, no petitioner may withdraw from it except with the written consent of all other petitioners for the district.

Subd. 3. Local review and comment. At least 60 days before submitting the petition to the director, the petitioners shall publish notice of the petition in newspapers of general circulation in the proposed district and shall cause a copy of the petition to be served upon the agency, the governing body of each political subdivision which is wholly or partly within the proposed district or is affected by the proposed alteration and each regional development commission affected by the proposed district or alteration. Each entity receiving service shall have 60 days within which to comment to the petitioners on the petition and the proposed district or alteration. Proof of service, along with any comments received, shall be attached to the petition when it is submitted to the director.

Subd. 4. Review procedures. Upon receipt of the petition, the director shall determine whether the petition conforms in form and substance to the requirements of law and rule. If the petition does not conform to the requirements, the director shall return it immediately to the petitioners with a statement describing the deficiencies and the amendments necessary to rectify them. If the petition does conform to the requirements, and if comments have been received objecting to the establishment or alteration of the district as proposed, the director shall request the office of administrative hearings to conduct a hearing on the petition. The hearing shall be conducted in the proposed district in the manner provided in chapter 14 for contested cases. If no comments have been received objecting to the establishment of the district as proposed, the director may proceed to grant or deny the petition without the necessity of conducting a contested case hearing. If the petition conforms to the requirements of law and rule, the director shall also immediately submit the petition to the solid waste and the technical advisory councils for review and recommendation and shall forward the petition to the commissioner of the agency, who shall prepare and submit to the director a report containing recommendations on the disposition of the petition. The commissioner's report shall contain at least the commissioner's findings and conclusions on whether the proposed boundaries, purposes, powers, and management plans of the district or alteration thereto serve the purposes of waste resource districts, are appropriately related to the waste generation, collection, processing, and disposal patterns in the area, and are generally consistent with the purposes of the agency's regulatory program.

Subd. 5. Corrections allowed. No petition submitted by the requisite number of counties shall be void or dismissed on account of defects exposed in the hearing documents or report. The director shall permit the petition to be amended in form and substance to conform to the facts by correcting any errors in the description of the territory or any other defects.

Subd. 6. Order. After considering the reports of the administrative law judge, if a contested case hearing has been held, and the recommendations of the advisory councils commissioner of the agency, the director shall make a final decision on the petition. If the director finds and determines that the establishment or alteration of a district as proposed in the petition would not be in the public interest and would not serve the purposes of sections 115A.62 to 115A.72, the director shall give notice to the petitioners of intent to deny the petition. If a contested case hearing has not been held, the petitioners may request a hearing within 30 days of the notice of intent to deny the petition. The request shall be granted. Following the hearing and the report of the administrative law judge, the director shall make a final decision on the petition and mail a copy of the decision to the governing body of each affected political subdivision. If the director finds and determines that the establishment or alteration of a district as proposed in the petition would be in the public interest and would serve the purposes of sections 115A.62 to 115A.72, the director shall, by order, establish the district, define its boundaries, and give it a corporate name by which, in all proceedings, it shall thereafter be known. The order shall include articles of incorporation stating the powers of the district and the location of its registered office. Upon the filing of a certified copy of the order of the director with the secretary of state, the district shall become a political subdivision of the state and a public corporation, with the authority, power, and duties prescribed in sections 115A.62 to 115A.72 and the order of the director. At the time of filing, a copy of the order shall be mailed by the director to the governing body of each political subdivision wholly or partly within the district or affected by the alteration of the district.

HIST: 1980 c 564 art 8 s 3; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 1 s 269; 1991 c 337 s 27; 1994 c 639 art 5 s 3



Section 115A.65 Perpetual existence.

115A.65 Perpetual existence.

A waste district created under the provisions of sections 115A.62 to 115A.72 shall have perpetual existence to the extent necessary to perform all acts necessary and proper for carrying out and exercising the powers and duties expressly given in it. A district shall not be terminated except pursuant to section 115A.66.

HIST: 1980 c 564 art 8 s 4



Section 115A.66 Termination.

115A.66 Termination.

Subdivision 1. Petition. Proceedings for the termination of a district shall be initiated by the filing of a petition with the director. The petition shall be submitted by the governing bodies of not less than one-half of the counties which are wholly or partly in the district. The petition shall state that the existence of the district is no longer in the public interest. The petitioners shall publish notice of the petition in newspapers of general circulation in the district and shall cause to be served upon each political subdivision wholly or partly within the district a copy of the petition, and proof of service shall be attached to the petition filed with the director.

Subd. 2. Bond; payment of costs. If the petition is dismissed or denied, the petitioners shall be required to pay all costs and expenses of the proceeding for termination. At the time of filing the petition a bond shall be filed by the petitioners with the board in such sum as the director determines to be necessary to ensure payment of costs.

Subd. 3. Hearing; decision. If objection is made to the director against the petition for termination, a contested case hearing on the petition shall be held in the waste district pursuant to chapter 14. If the director determines that the termination of the district as proposed in the petition would not be in the public interest, the director shall give notice to the petitioner of intent to deny the petition. If a contested case hearing has not been held, the petitioner may request a hearing within 30 days of the notice of intent to deny the petition. The request shall be granted. Following the hearing and the report of the administrative law judge, the director shall make a final decision on the petition. If the petition is dismissed all costs of the proceeding shall be assessed against the petitioner. If the director determines that the existence of the district is no longer in the public interest, the director shall by findings and order terminate the district. Upon the filing of a certified copy of the findings and order with the secretary of state the district shall cease to be a public corporation and a political subdivision of the state.

Subd. 4. Limitation. The director shall not entertain a petition for termination of a district within five years from the date of the formation of the district nor shall the director entertain a petition for termination of the same district more often than once in five years.

HIST: 1980 c 564 art 8 s 5; 1982 c 424 s 130; 1984 c 640 s 32; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.67 Organization of district.

115A.67 Organization of district.

Subdivision 1. Board. The chair shall be elected from outside the board of directors by majority vote of the board of directors. The first chair shall serve for a term of two years. Members of the board of directors shall be residents of the district.

Subd. 2. First meeting. The first meeting of the board of directors shall be held at the call of the chair, after notice, for the purpose of proposing the bylaws, electing officers and for any other business that comes before the meeting. The bylaws of the district, and amendments thereto, shall be adopted by a majority vote of the board of directors unless the certificate of incorporation requires a greater vote.

Subd. 3. Bylaws. The bylaws shall state:

(a) the manner and time of calling regular meetings of the representatives and the board of directors, not less than once annually;

(b) the title, manner of selection, and term of office of officers of the district;

(c) the term of office of members of the board of directors, the manner of their removal, and the manner of filling vacancies on the board of directors;

(d) the powers and duties of the board of directors consistent with the order and articles of incorporation establishing the district;

(e) the definition of a quorum for meetings of the board of directors, which shall be not less than a majority of the members;

(f) the compensation and reimbursement for expenses for members of the board of directors, which shall not exceed that provided for in section 15.0575, subdivision 3; and

(g) such other provisions for regulating the affairs of the district as the board of directors shall determine to be necessary.

HIST: 1980 c 564 art 8 s 6; 1983 c 373 s 39; 1986 c 444; 1989 c 335 art 1 s 269; 1991 c 337 s 28



Section 115A.68 Registered office.

115A.68 Registered office.

Every district shall maintain an office in this state to be known as its registered office. When a district desires to change the location of its registered office, it shall file with the secretary of state, the office, and the commissioner of the agency, a certificate stating the new location by city, town, or other community and the effective date of change. When the certificate has been duly filed, the board of directors may make the change without any further action.

HIST: 1980 c 564 art 8 s 7; 1987 c 186 s 15; 1989 c 335 art 1 s 269



Section 115A.69 Powers.

115A.69 Powers.

Subdivision 1. General. A district shall have all powers necessary or convenient to perform its duties, including the powers provided in this section.

Subd. 2. Actions. The district may sue and be sued, and shall be a public body within the meaning of chapter 562.

Subd. 3. Acquisition of property. The district may acquire by purchase, lease, condemnation, gift, or grant, any right, title, and interest in and to real or personal property deemed necessary for the exercise of its powers or the accomplishment of its purposes, including positive and negative easements and water and air rights. Any local government unit and the commissioners of transportation, natural resources, and administration may convey to or permit the use of any property or facilities by the district, subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation and without an election or approval by any other government agency. The district may hold the property for its purposes, and may lease or rent the property so far as not needed for its purposes, upon the terms and in the manner as it deems advisable. The right to acquire lands and property rights by condemnation shall be exercised in accordance with chapter 117. The district may take possession of any property for which condemnation proceedings have been commenced at any time after the issuance of a court order appointing commissioners for its condemnation.

Subd. 4. Right of entry. Whenever the district deems it necessary to the accomplishment of its purposes, the district or any member, employee, or agent thereof, when authorized by it, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations, provided that the entrance and activity is undertaken after reasonable notice and during normal business hours and provided that compensation is made for any damage to the property caused by the entrance and activity.

Subd. 5. Gifts and grants. The district may apply for and accept gifts, loans, or other property from the United States, the state, or any person for any of its purposes, may enter into any agreement required in connection therewith, and may hold, use, and dispose of the money or property in accordance with the terms of the gift, grant, loan or agreement.

Subd. 6. Property exempt from taxation. Any real or personal property owned, used, or occupied by the district for any authorized purpose is declared to be acquired, owned, used and occupied for public and governmental purposes, and shall be exempted from taxation by the state or any political subdivision of the state, except to the extent that the property is subject to the sales and use tax under chapter 297A, provided that those properties shall be subject to special assessments levied by a political subdivision for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from the improvement. No possible use of the properties in any manner different from their use for solid waste management at the time shall be considered in determining the special benefit received by the properties.

Subd. 7. Facilities and services. The district may construct, equip, develop, enlarge, improve, and operate solid waste facilities and services as it deems necessary and may negotiate contracts for the use of public or private facilities and services. The district shall contract with private persons for the construction, maintenance, and operation of facilities and services where the facilities and services are adequate and available for use and competitive with other means of providing the same service.

Subd. 8. Rates; charges. The district may establish and collect rates and charges for the facilities and services provided by the district and may negotiate and collect rates and charges for facilities and services contracted for by the district. The board of directors of the district may agree with the holders of district obligations which are secured by revenues of the district as to the maximum or minimum amounts which the district shall charge and collect for services provided by the district. Before establishing or raising any rates and charges the board of directors shall hold a public hearing regarding the proposed rates and charges. Notice of the hearing shall be published at least once in a legal newspaper of general circulation throughout the area affected by the rates and charges. Publication shall be no more than 45 days and no less than 15 days prior to the date of the hearing.

Subd. 9. Disposition of property. The district may sell or otherwise dispose of any real or personal property acquired by it which is no longer required for accomplishment of its purposes. The property shall be sold in the manner provided by section 469.065, insofar as practical. The district shall give notice of sale which it deems appropriate. When the district determines that any property which has been acquired from a government unit without compensation is no longer required, the district shall transfer it to the government unit.

Subd. 10. Disposition of products and energy. The district may use, sell, or otherwise dispose of all of the products and energy produced by its facilities. Section 471.345 shall not apply to the sale of products and energy. The district shall give particular consideration to the needs of purchasers in this state and shall actively promote sales to such purchasers so long as this can be done at prices and under conditions that meet constitutional requirements and that are consistent with the district's object of being financially self supporting to the greatest extent possible.

Subd. 11. Contracts. The district may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

Subd. 12. Joint powers. The district may act under the provisions of section 471.59, or any other law providing for joint or cooperative action between government units.

Subd. 13. Research. The district may conduct research studies and programs, collect and analyze data, prepare reports, maps, charts, and tables, and conduct all necessary hearings and investigations in connection with its work and may advise and assist other government units on planning matters within the scope of its powers, duties, and objectives.

Subd. 14. Employees; contracts for services. The district may employ persons or firms and contract for services to perform engineering, legal or other services necessary to carry out its functions.

Subd. 15. Insurance. The district may require any employee to obtain and file with it an individual bond or fidelity insurance policy. It may procure insurance in amounts it deems necessary to insure against liability of the board of directors and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of its facilities, equipment, or other property as it deems necessary.

Subd. 16. Review of projects. The district may require that persons shall not acquire, construct, alter, reconstruct or operate a solid waste facility within the district without prior consultation with and approval of the district.

HIST: 1980 c 564 art 8 s 8; 1982 c 569 s 15; 1983 c 213 s 3; 1987 c 291 s 195; 2000 c 418 art 2 s 1



Section 115A.70 Designation of resource recovery facilities; required use.

115A.70 Designation of resource recovery facilities; required use.

Subdivision 1. Repealed, 1984 c 644 s 82

Subd. 2. Repealed, 1984 c 644 s 82

Subd. 3. Repealed, 1984 c 644 s 82

Subd. 4. Repealed, 1984 c 644 s 82

Subd. 5. Repealed, 1984 c 644 s 82

Subd. 6. Repealed, 1984 c 644 s 82

Subd. 7. Repealed, 1984 c 644 s 82

Subd. 8. Authority. A waste management district possessing designation authority in its articles of incorporation may be authorized to designate a resource recovery facility under sections 115A.80 to 115A.89.

HIST: 1980 c 564 art 8 s 9; 1982 c 569 s 16-18; 1983 c 373 s 40,41; 1984 c 644 s 34



Section 115A.71 Bonding powers.

115A.71 Bonding powers.

Subdivision 1. General. A district may exercise the bonding powers provided in this section to the extent the powers are authorized by the order of the director establishing the district and by its articles of incorporation.

Subd. 2. Debt. The district's bonds shall be sold, issued, and secured in the manner provided in chapter 475 for revenue bonds and the district shall have the same powers and duties as a municipality and its governing body in issuing revenue bonds under that chapter. No election shall be required. The bonds may be sold at any price and at public or private sale as determined by the district and shall not be subject to any limitation as to rate.

Subd. 3. Revenue bonds. A district may borrow money and incur indebtedness by issuing bonds and obligations which are payable solely:

(a) from revenues, income, receipts, and profits derived by the district from its operation and management of solid waste facilities;

(b) from the proceeds of warrants, notes, revenue bonds, debentures, or other evidences of indebtedness issued and sold by the district which are payable solely from such revenues, income, receipts, and profits;

(c) from federal or state grants, gifts, or other moneys received by the district which are available therefor.

Every issue of revenue bonds by the district shall be payable out of any funds or revenues from any facility of the district, subject only to agreements with the holders of particular bonds or notes pledging particular revenues or funds. If any facility of the district is funded in whole or in part by Minnesota waste management bonds issued under sections 115A.58 and 115A.59, the state bonds shall take priority. The district may provide for priorities of liens in the revenues between the holders of district obligations issued at different times or under different resolutions. The district may provide for the refunding of any district obligation through the issuance of other district obligations entitled to rights and priorities similar in all respects to those held by the obligations that are refunded.

HIST: 1980 c 564 art 8 s 10; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 1; 1994 c 639 art 5 s 3



Section 115A.715 Solid waste authority.

115A.715 Solid waste authority.

A district has all the authority of a county for solid waste management purposes that is given to counties under this chapter and chapters 400 and 473, except the authority to issue general obligation bonds or to levy property taxes. A district has the authority of a county to issue general obligation bonds and to levy property taxes only if and only to the extent that the governing body of each county that is a member of the district agrees to delegate the authority to the district. The delegation of the authority is irrevocable unless the governing body of each county that is a member of the district agrees to the revocation.

HIST: 1991 c 337 s 29



Section 115A.72 Audit.

115A.72 Audit.

The board of directors, at the close of each year's business, shall cause an audit of the books, records and financial affairs of the district to be made by a certified public accountant or the state auditor. Copies of a written report of the audit, certified to by the auditors, shall be placed and kept on file at the principal place of business of the district and shall be filed with the secretary of state and the director.

HIST: 1980 c 564 art 8 s 11; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.80 Designation of solid waste management facilities; purpose.

115A.80 Designation of solid waste management facilities; purpose.

In order to further the state policies and purposes expressed in section 115A.02, and to advance the public purposes served by effective solid waste management, the legislature finds and declares that it may be necessary pursuant to sections 115A.80 to 115A.89 to authorize a qualifying solid waste management district or county to designate a solid waste processing or disposal facility.

HIST: 1984 c 644 s 35; 1989 c 325 s 9



Section 115A.81 Definitions.

115A.81 Definitions.

Subdivision 1. Scope. The terms used in sections 115A.80 to 115A.893 have the meanings given them in this section.

Subd. 2. Designation. "Designation" means a requirement by a waste management district or county that all or any portion of the solid waste that is generated within its boundaries or any service area thereof be delivered to a processing or disposal facility identified by the district or county.

Subd. 3. Repealed, 1995 c 247 art 2 s 55

HIST: 1984 c 644 s 36; 1985 c 274 s 6; 1987 c 348 s 23; 1989 c 325 s 10; 1992 c 593 art 1 s 20



Section 115A.82 Eligibility.

115A.82 Eligibility.

Facilities may be designated under sections 115A.80 to 115A.89 by (1) a solid waste management district established pursuant to sections 115A.62 to 115A.72 and possessing designation authority in its articles of incorporation; or (2) a county, but only for waste generated outside of the boundaries of a district qualifying under clause (1) or the Western Lake Superior Sanitary District established under chapter 458D.

HIST: 1984 c 644 s 37; 1992 c 464 art 1 s 16



Section 115A.83 Wastes subject to designation; exemptions.

115A.83 Wastes subject to designation; exemptions.

Subdivision 1. Application. Designation applies to the following wastes:

(1) mixed municipal solid waste; and

(2) other solid waste that prior to final processing or disposal:

(i) is not managed as a separate waste stream; or

(ii) is managed as a separate waste stream using a waste management practice that is ranked lower on the list of waste management practices in section 115A.02, paragraph (b), than the primary waste management practice that would be used on the waste at the designated facility.

Subd. 2. Exemption. The designation may not apply to or include:

(1) materials that are separated from solid waste and recovered for reuse in their original form or for use in manufacturing processes;

(2) materials that are processed at a resource recovery facility at the capacity in operation at the time that the designation plan is approved by the director;

(3) materials that are separated at a permitted transfer station located within the boundaries of the designating authority for the purpose of recycling the materials if:

(i) the transfer station was in operation on January 1, 1991; or

(ii) the materials were not being separated for recycling at the designated facility at the time the transfer station began separation of the materials; or

(4) recyclable materials that are being recycled, and residuals from recycling if there is at least an 85 percent volume reduction in the solid waste processed at the recycling facility and the residuals are managed as separate waste streams.

For the purposes of this section, "manufacturing processes" does not include the treatment of waste after collection for the purpose of composting.

HIST: 1984 c 644 s 38; 1989 c 325 s 11; 1991 c 337 s 30; 1992 c 593 art 1 s 21; 1994 c 639 art 5 s 3



Section 115A.84 Designation plan.

115A.84 Designation plan.

Subdivision 1. Requirement. Before commencing the designation procedure under section 115A.85, the district or county shall adopt a comprehensive solid waste management plan or, under chapter 473, a master plan. The county or district shall then submit a plan for designation to be approved under this section. A county's or district's designation plan must be consistent with its solid waste management plan or master plan and with statewide and regional waste management goals.

Subd. 2. Designation; plan contents. (a) The designation plan must evaluate:

(1) the benefits of the designation, including the public purposes achieved by the conservation and recovery of resources, the furtherance of local and any district or regional waste management plans and policies, and the furtherance of the state policies and purposes expressed in section 115A.02; and

(2) the estimated costs of the designation, including the direct capital, operating, and maintenance costs of the facility designated, the indirect costs, and the long-term effects of the designation.

(b) In particular the designation plan must evaluate:

(1) whether the designation will result in the recovery of resources or energy from materials which would otherwise be wasted;

(2) whether the designation will lessen the demand for and use of indiscriminate land disposal;

(3) whether the designation is necessary for the financial support of the facility;

(4) whether less restrictive methods for ensuring an adequate solid waste supply are available;

(5) other feasible and prudent waste management alternatives for accomplishing the purposes of the proposed designation, the direct and indirect costs of the alternatives, including capital and operating costs, and the effects of the alternatives on the cost to generators; and

(6) whether the designation takes into account and promotes local, regional, and state waste management goals.

(c) When the plan proposes designation to disposal facilities, the designation plan must also evaluate:

(1) whether the disposal facility is part of an integrated waste management system involving a processing facility and the designation is necessary for the financial support of the processing facility;

(2) whether the designation will better serve to protect public health and safety;

(3) the impacts on other disposal facilities inside and outside the area;

(4) whether the designation is necessary to promote regional waste management programs and cooperation; and

(5) the extent to which the design and operation of the disposal facility protects the environment including whether it is permitted under current agency rules and whether any portion of the facility's site is listed under section 115B.17, subdivision 13.

(d) When the plan proposes designation to a disposal facility, mixed municipal solid waste that is subject to a contract between a hauler and a different facility that is in effect on the date notice is given under section 115A.85, subdivision 2, is not subject to the designation during the contract period or for one year after the date notice is given, whichever period is shorter.

Subd. 3. Plan approval. (a) A district or county planning a designation shall submit the designation plan to the director for review and approval or disapproval.

(b) The director shall complete the review and make a decision within 120 days following submission of the plan for review. The director shall approve the designation plan if the plan satisfies the requirements of subdivision 2 and, in the case of designation to disposal facilities, if the director finds that the plan has demonstrated that the designation is necessary and is consistent with section 115A.02. The director may attach conditions to the approval that relate to matters required in a designation ordinance under section 115A.86, subdivision 1, paragraph (a), clauses (1) to (4), and paragraph (b). Amendments to plans must be submitted for review in accordance with this subdivision.

Subd. 4. Exclusion of certain materials. (a) When the director approves the designation plan, the director shall exclude from the designation materials that the director determines will be processed at a resource recovery facility separate from the designated facility if:

(1) the resource recovery facility requesting the exclusion is substantially completed or will be substantially completed within 18 months of the time that the designation plan is approved by the director;

(2) the facility requesting the exclusion has or will have contracts for purchases of its product; and

(3) the materials are or will be under contract for delivery to the facility requesting the exclusion at the time that facility is completed.

(b) In order to qualify for the exclusion of materials under this subdivision, the operator or owner of the resource recovery facility requesting the exclusion shall file with the director and the district or county or counties a written description of the facility, its intended location, its waste supply sources, purchasers of its products, its design capacity and other information that the director and the district or county or counties may reasonably require. The information must be filed as soon as it becomes available but not later than 30 days following the date when the county or district submits its designation plan for approval.

(c) The director may revoke the exclusion granted under this subdivision when the director approves the designation ordinance under section 115A.86 if in the director's judgment the excluded materials will not be processed at the other facility.

Subd. 5. Exclusion of materials separated at certain facilities. (a) A county or district shall exclude from the designation, subject to approval by the director, materials that the county or district determines will be separated for recycling at a transfer station located outside of the area subject to designation if:

(1) the residual materials left after separation of the recyclable materials are delivered to a facility designated by the county or district;

(2) each waste collector who would otherwise be subject to the designation ordinance and who delivers waste to the transfer station has not been found in violation of the designation ordinance in the six months prior to filing for an exclusion;

(3) the materials separated at the transfer station are delivered to a recycler and are actually recycled; and

(4) the owner or operator of the transfer station agrees to report and actually reports to the county or district the quantities of materials, by categories to be specified by the county or district, that are recycled by the facility that otherwise would have been subject to designation.

(b) In order to qualify for the exclusion in this subdivision, the owner of a transfer station shall file with the county or district a written description of the transfer station, its operation, location, and waste supply sources, the quantity of waste delivered to the transfer station by the owner of the transfer station, the market for the materials separated for recycling, where the recyclable materials are delivered for recycling, and other information the county or district may reasonably require. Information received by the county or district is nonpublic data as defined in section 13.02, subdivision 9.

(c) A county or district that grants an exclusion under this subdivision may revoke the exclusion if any of the conditions of paragraph (a) are not being met.

HIST: 1984 c 644 s 39; 1985 c 274 s 7,8; 1989 c 325 s 12; 1989 c 335 art 1 s 269; 1991 c 337 s 31,32; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 18



Section 115A.85 Procedure.

115A.85 Procedure.

Subdivision 1. Requirement. A district or county with an approved designation plan shall proceed as provided in this section when designating facilities. A district need not repeat the designation procedures in this section to the extent that the procedures have been completed by each county having territory in the district or by a joint powers board composed of each county having territory in the district.

Subd. 2. Hearing. (a) The district or county shall hold a public hearing to take testimony on the designation. Notice of the hearing must be:

(1) published in a newspaper of general circulation in the area for two successive weeks ending at least 15 days before the date of the hearing; and

(2) mailed to political subdivisions, processing and disposal facility operators, and licensed solid waste collectors who may be expected to use the facility.

(b) The notification must:

(1) describe the area in which the designation will apply and the plans for the use of the solid waste;

(2) specify the point or points of delivery of the solid waste;

(3) estimate the types and quantities of solid waste subject to the designation; and

(4) estimate the fee to be charged for the use of the facilities and for any products of the facilities.

(c) A designation or contract for use is not invalid by reason of the failure of the district or county to provide written notice to an entity listed in this subdivision.

Subd. 3. Negotiated contracts for use. During a period of 90 days following the hearing, the district or county shall negotiate with the persons entitled to written notice under subdivision 2 for the purpose of developing contractual agreements that will require use of the facilities proposed to be designated.

Subd. 4. Designation decision. At the end of the 90-day contract negotiation period the district or county may proceed to secure approval for and implement the designation as provided in section 115A.86.

HIST: 1984 c 644 s 40; 1989 c 325 s 13



Section 115A.86 Implementation of designation.

115A.86 Implementation of designation.

Subdivision 1. Designation ordinance. (a) The district or county shall prepare a designation ordinance to implement a designation. The designation ordinance must: (1) define the geographic area and the types and quantities of solid waste subject to designation; (2) specify the point or points of delivery of the solid waste; (3) require that the designated solid waste be delivered to the specified point or points of delivery; (4) require the designated facility to accept all designated solid waste delivered to the specified point or points of delivery, unless the facility has notified waste collectors in the designated area that the facility is inoperative; (5) set out the procedures and principles to be followed by the county or district in establishing and amending any rates and charges at the designated facility; and (6) state any additional regulations governing waste collectors or other matters necessary to implement the designation.

(b) The designation ordinance must provide an exception for: (1) materials that are exempt or excluded from the designation under section 115A.83 or 115A.84, subdivision 4; and (2) materials otherwise subject to the designation for which negotiated contractual arrangements exist that will require and effect the delivery of the waste to the facility for the term of the contract.

Subd. 2. Approval. A district or county shall submit the designation ordinance, together with any negotiated contracts assuring the delivery of solid waste, to the director for review and approval or disapproval. The director shall complete the review and make a decision within 90 days following submission of the designation for review. The director shall approve the designation if the director determines that the designation procedure specified in section 115A.85 was followed and that the designation is based on a plan approved under section 115A.84. The director may attach conditions to the approval.

Subd. 3. Implementation. The designation may not be placed into effect before 60 days after the approval required in subdivision 2. The effective date of the designation must be specified at least 60 days in advance. If the designation is not placed into effect within two years of approval, the designation must be resubmitted to the director for approval or disapproval under subdivision 2, unless bonds have been issued to finance the facility to which the designation applies.

Subd. 4. Effect. The designation is binding on all political subdivisions, landfill operators, solid waste generators, and solid waste collectors in the designation area.

Subd. 5. Amendments. (a) Except for an amendment authorized under subdivision 6, amendments to a designation ordinance must be submitted to the director for approval. The director shall approve the amendment if the amendment is in the public interest and in furtherance of the state policies and purposes expressed in section 115A.02. If the director finds that the proposed amendment is a substantive change from the existing designation plan, the director may require that the county or solid waste management district submit a revised designation plan to the director for approval. After receiving approval for the designation plan amendment from the director, the county or district shall follow the procedure outlined in section 115A.85 prior to submitting the amended designation ordinance to the director for approval. If the director does not act within 90 days after receiving the proposed amendment to the designation ordinance, the amendment is approved.

(b) Except for an amendment authorized under subdivision 6, prior to amending an ordinance to designate solid waste to a disposal facility, a county or district shall submit an amended designation plan to the director for approval, and shall follow the procedures outlined in section 115A.85.

Subd. 6. Penalties. (a) A county may include in its designation ordinance civil and misdemeanor penalties for violation of the ordinance. Subdivision 5 does not govern a designation ordinance amendment adopted under this paragraph.

(b) A county may by ordinance impose civil and misdemeanor penalties for delivery of mixed municipal solid waste to a processing or disposal facility in the county that is not a facility designated to receive the waste under a designation ordinance adopted by another county under this section.

(c) A civil penalty adopted under paragraph (a) or (b) must be payable to the county and may not exceed a fine of $10,000 per day of violation plus the cost of mitigating any damages caused by the violation and the attorney fees and court costs incurred by the county to enforce the ordinance.

HIST: 1984 c 644 s 41; 1985 c 274 s 9; 1989 c 325 s 14,15; 1989 c 335 art 1 s 269; 1991 c 337 s 33,34; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 19



Section 115A.87 Judicial review; attorney general to provide counsel.

115A.87 Judicial review; attorney general to provide counsel.

An action challenging a designation must be brought within 60 days of the approval of the designation by the director. The action is subject to section 562.02.

In any action challenging a designation ordinance or the implementation of a designation ordinance, the person bringing the challenge shall notify the attorney general. The attorney general may intervene in any administrative or court action to represent the state's interest in designation of solid waste, and, on request of a county whose designation ordinance has been challenged, provide legal representation for the county in any administrative or court action related to the challenge.

HIST: 1984 c 644 s 42; 1992 c 593 art 1 s 22; 1994 c 585 s 14; 1994 c 639 art 5 s 3



Section 115A.88 Service guarantee.

115A.88 Service guarantee.

The district or county may not arbitrarily terminate, suspend, or curtail services provided to any person required by contract or designation ordinance to use designated facilities without the consent of the person or without just cause.

HIST: 1984 c 644 s 43



Section 115A.882 Records; inspection.

115A.882 Records; inspection.

Subdivision 1. Definitions. For the purposes of this section:

(1) "origin" means a general geographical description that at a minimum names the local governmental unit within a county from which waste was collected; and

(2) "type" means a best estimate of the percentage of each truck load that consists of residential, commercial, industrial, construction, or any other general type of waste.

Subd. 2. Records; collectors; facilities. Each person who collects solid waste in a county in which a designation ordinance is in effect shall maintain records regarding the volume or weight, type, and origin of waste collected. Each day, a record of the origin, type, and weight of the waste collected that day and the identity of the waste facility at which that day's collected waste is deposited must be kept on the waste collection vehicle. If the waste is measured by volume at the waste facility at which it is deposited, the record may show the volume rather than the weight of the waste.

The owner or operator of a solid waste facility shall maintain records regarding the weight of the waste, or the volume of the waste if the waste is measured by volume; the general type or types of waste; the origin of the waste delivered to the facility; the date and time of delivery; and the name of the waste collector that delivered the waste to the facility.

Subd. 3. Inspection. A person authorized by a county in which a designation ordinance is effective may, anywhere in the state:

(1) upon presentation of identification and without a search warrant, inspect or copy the records required to be kept on a waste collection vehicle under subdivision 2 and inspect the waste on the vehicle at the time of deposit of the waste at a facility;

(2) when reasonable notice under the circumstances has been given, upon presentation of identification and without a search warrant, inspect or copy the records of an owner or operator of a solid waste facility that are required to be maintained under subdivision 2;

(3) request, in writing, copies of records of a solid waste collector that indicate the type, origin, and weight or, if applicable, the volume of waste collected, the identity of the facility at which the waste was deposited, and the date of deposit at the facility; and

(4) upon presentation of identification and without a search warrant, inspect or copy that portion of the business records of a waste collector necessary to comply with clause (3) at the central record keeping location of the waste collector only if the collector fails to provide copies of the records within 15 days of receipt of a written request for them, unless the time has been extended by agreement of the parties.

Records or information received, inspected, or copied by a county under this section are classified as nonpublic data as defined in section 13.02, subdivision 9, and may be used by the county solely for enforcement of a designation ordinance. A waste collector or the owner or operator of a waste facility shall maintain business records needed to comply with this section for two years.

Subd. 4. Civil enforcement; venue. (a) A person who fails to comply with this section is subject to:

(1) an action to compel performance or to restrain or enjoin any activity that interferes with the requirement to keep records in subdivision 2 or the requirement to allow timely entry and inspection in subdivision 3;

(2) damages caused by the failure to keep records or by refusal to allow timely entry or inspection;

(3) a civil penalty payable to the county seeking enforcement of up to $10,000 per day for each day of refusal to allow timely entry or inspection; or

(4) any or all of the above.

(b) A county in which a designation ordinance is in effect may enforce this section by commencing an action in district court in the county in which the facility is located or in the county in which the designation ordinance is in effect. The court may compel performance in any manner deemed appropriate by the court, including, but not limited to, issuance of an order to show cause, a temporary restraining order, or an injunction. In addition, the court may order payment of damages or a civil penalty or both. In an action brought by a county to enforce this section in which the county substantially prevails, the court may order payment by the defendant of the county's costs and disbursements, including reasonable attorney fees.

HIST: 1988 c 521 s 1; 1991 c 337 s 35; 1994 c 585 s 15,16



Section 115A.89 Supervision of implementation.

115A.89 Supervision of implementation.

The director shall: (1) require regular reports on the implementation of each designation; (2) periodically evaluate whether each designation as implemented has accomplished its purposes and whether the designation is in the public interest and in furtherance of the state policies and purposes expressed in section 115A.02; and (3) report periodically to the legislature on the director's conclusions and recommendations.

HIST: 1984 c 644 s 44; 1994 c 639 art 5 s 3



Section 115A.893 Petition for exclusion.

115A.893 Petition for exclusion.

Subdivision 1. Petition for exclusion. Any person proposing to own or operate a processing facility using waste materials subject to a designation ordinance may petition the waste district or county for exclusion of the materials from the designation ordinance. In order to qualify for the exclusion of materials under this section, the petitioner shall submit with the petition a written description of the proposed facility, its intended location, its waste supply sources, purchasers of its products, its design capacity, and other information that the district or county may reasonably require.

Subd. 2. Decision. The district or county, after appropriate notice and hearing, shall issue a written decision with findings of fact and conclusions on all material issues. The district or county shall grant the petition if it determines that:

(1) the materials will be processed at the facility; and

(2) the exclusion can be implemented without impairing the financial viability of the designated facility or impairing contractual obligations or preventing the performance of contracts by the facility owner or operator, the district or county, or users of the facility.

Subd. 3. Appeal of decision. A person aggrieved by the decision of the district or county may appeal to the director. The review is confined to the record. The decision of the director must be based on the standards stated in this section.

Subd. 4. Conformance of designation ordinance. If the director approves the petition, the designation ordinance must be amended in conformance with the decision of the director. The petition may be amended during the proceedings by agreement between the petitioner and the district or county.

HIST: 1985 c 274 s 10; 1989 c 325 s 16; 1994 c 639 art 5 s 3



Section 115A.90 Definitions.

115A.90 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 115A.90 to 115A.914.

Subd. 2. MS 1990 Renumbered subd 3

Subd. 2. Collection site. "Collection site" means a permitted site, or a site exempted from permit, used for the storage of waste tires.

Subd. 3. MS 1990 Renumbered subd 2

Subd. 3. MS 1994 Repealed, 1995 c 247 art 2 s 55

Subd. 4. Repealed, 1988 c 685 s 44

Subd. 5. Person. "Person" has the meaning given in section 116.06, subdivision 17.

Subd. 6. Processing. "Processing" means producing or manufacturing usable materials, including fuel, from waste tires including necessary incidental temporary storage activity.

Subd. 6a. Shredder residue. "Shredder residue" means the residue generated by shredding a motor vehicle, an appliance, or other source of recyclable steel after removing the reusable and recyclable materials.

Subd. 7. Tire. "Tire" means a pneumatic tire or solid tire for motor vehicles as defined in section 169.01.

Subd. 8. Tire collector. "Tire collector" means a person who owns or operates a site used for the storage, collection, or deposit of more than 50 waste tires.

Subd. 9. Tire dump. "Tire dump" means an establishment, site, or place of business without a required tire collector or tire processor permit that is maintained, operated, used, or allowed to be used for storing, keeping, or depositing unprocessed waste tires.

Subd. 10. Tire processor. "Tire processor" means a person engaged in the processing of waste tires.

Subd. 11. Waste tire. "Waste tire" means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.

HIST: 1984 c 654 art 2 s 92; 1988 c 685 s 45; 1989 c 335 art 1 s 269; 1993 c 172 s 58



Section 115A.902 Permit; tire collectors, processors.

115A.902 Permit; tire collectors, processors.

Subdivision 1. Permit required. A tire collector or tire processor with more than 500 waste tires shall obtain a permit from the agency unless exempted in subdivision 2. The agency may by rule require tire collectors or tire processors with less than 500 waste tires to obtain permits unless exempted by subdivision 2.

Subd. 2. Exemptions. A permit is not required for:

(1) a retail tire seller for the retail selling site if no more than 500 waste tires are kept on the business premises;

(2) an owner or operator of a tire retreading business for the business site if no more than 3,000 waste tires are kept on the business premises;

(3) an owner or operator of a business who, in the ordinary course of business, removes tires from motor vehicles if no more than 500 waste tires are kept on the business premises;

(4) a permitted landfill operator with less than 10,000 waste tires stored above ground at the permitted site; or

(5) a person using waste tires for agricultural purposes if the waste tires are kept on the site of use.

Subd. 3. Local authority. The issuance of an agency permit does not replace a permit or license required under section 400.16 or 473.811.

Subd. 4. Permit fee. The revenue from permit fees shall be credited to the general fund.

HIST: 1984 c 654 art 2 s 93; 1988 c 685 s 45; 1989 c 335 art 1 s 269; 1999 c 73 s 5



Section 115A.904 Land disposal prohibited.

115A.904 Land disposal prohibited.

The disposal of waste tires in the land is prohibited after July 1, 1985. This does not prohibit the storage of unprocessed waste tires at a collection or processing facility.

HIST: 1984 c 654 art 2 s 94; 1Sp1985 c 13 s 230; 1Sp1985 c 16 art 2 s 42 subd 1



Section 115A.906 Repealed, 1Sp2001 c 2 s 162

115A.906 Repealed, 1Sp2001 c 2 s 162



Section 115A.908 Motor vehicle transfer fee.

115A.908 Motor vehicle transfer fee.

Subdivision 1. Fee charged. A fee of $4 shall be charged on the initial registration and each subsequent transfer of title within the state, other than transfers for resale purposes, of every motor vehicle weighing more than 1,000 pounds. The fee shall be collected in an appropriate manner by the motor vehicle registrar. Registration plates or certificates may not be issued by the motor vehicle registrar for the ownership or operation of a motor vehicle subject to the transfer fee unless the fee is paid. The fee may not be charged on the transfer of:

(1) previously registered vehicles if the transfer is to the same person;

(2) vehicles subject to the conditions specified in section 297A.70, subdivision 2; or

(3) vehicles purchased in another state by a resident of another state if more than 60 days have elapsed after the date of purchase and the purchaser is transferring title to this state and has become a resident of this state after the purchase.

Subd. 2. Deposit of revenue. Revenue collected shall be credited to the motor vehicle transfer account in the environmental fund. As cash flow permits, the commissioner of finance must transfer (1) $3,200,000 each fiscal year from the motor vehicle transfer account to the environmental response, compensation, and compliance account established in section 115B.20; and (2) $1,200,000 each fiscal year from the motor vehicle transfer account to the general fund.

Subd. 3. Repealed, 1997 c 216 s 160

HIST: 1984 c 654 art 2 s 96; 1Sp1985 c 13 s 231; 1989 c 335 art 4 s 35; 1993 c 172 s 59,60; 1995 c 220 s 97; 1999 c 231 s 132; 2000 c 418 art 1 s 44



Section 115A.909 Shredder residue; management.

115A.909 Shredder residue; management.

The commissioner, in consultation with persons who are engaged in the business of shredding motor vehicles, appliances, and other sources of recyclable steel, shall study management of shredder residue. To the extent possible under state and federal law, the commissioner shall encourage reduction in the amount of residue generated, allow beneficial use of the residue, and minimize costs of management and disposal. The commissioner shall study all reasonably ascertainable alternatives for management of the residue, including use as cover material at solid waste disposal facilities, use in manufacture of refuse-derived fuel, and any other resource recovery management technique.

HIST: 1993 c 172 s 61



Section 115A.912 Waste tire management.

115A.912 Waste tire management.

Subdivision 1. Purpose. Money appropriated to the agency for waste tire management may be spent for regulation of permitted waste tire facilities, research and studies to determine the technical and economic feasibility of uses for tire derived products, public education on waste tire management, and grants and loans under section 115A.913.

Subd. 2. Repealed, 1Sp2001 c 2 s 162

Subd. 3. Repealed, 1Sp2001 c 2 s 162

Subd. 4. Waste tire materials; prohibition. Materials derived from waste tires may not be used as lightweight fill in the construction of public roads in the state unless the construction plan is prepared by a professional engineer experienced in the geotechnical field and licensed in the state of Minnesota. The plan shall include, but not be limited to, the location, duration, and length of the project, the depth of fill, the depth of cover, the size of waste tire pieces, the plan for encapsulating the waste tire pieces, and the fire protection plan. All engineering specifications must be consistent with the current lightweight tire fill engineering practices as developed for roadways by the Minnesota department of transportation.

HIST: 1984 c 654 art 2 s 97; 1988 c 685 s 14; 1989 c 335 art 1 s 269; 1997 c 216 s 96; 1999 c 73 s 5; 1Sp2001 c 2 s 126



Section 115A.913 Waste tire programs.

115A.913 Waste tire programs.

Subdivision 1. Loans and grants. (a) The agency may make loans to waste tire processing businesses for the capital costs of land, buildings, equipment, and other capital improvements needed for the construction or betterment of waste tire processing facilities, and for the capital cost of equipment needed to transport waste tires to a waste tire processing facility. The agency may also make loans to businesses that use waste tire derived products in manufacturing processes, for the capital costs of land, buildings, and equipment used in the manufacturing process.

(b) The agency may make grants for studies necessary to demonstrate the technical and economic feasibility of a proposed waste tire processing project, or of a proposed use for waste tire derived products in a manufacturing process. A grant may not exceed $30,000 and may not exceed 75 percent of the costs of a study.

Subd. 2. Collection and transportation. The agency may make grants to local government units for the cost of establishing waste tire collection sites. Grants may be used for the capital costs of land, structures, and equipment needed to establish waste tire collection sites, and to collect and transport waste tires. A grant may not exceed 50 percent of the cost to a local government unit to establish a waste tire collection site.

Subd. 3. Feasibility studies. The agency may conduct research and studies to determine the technical and economic feasibility of uses for waste tire derived products.

Subd. 4. Public education. The agency may conduct a program to inform the public about proper handling and opportunities for processing of waste tires consistent with section 115A.072.

Subd. 5. Repealed, 1996 c 470 s 28

HIST: 1988 c 685 s 15; 1989 c 335 art 1 s 269; 1999 c 73 s 5



Section 115A.914 Administration; county planning and ordinances.

115A.914 Administration; county planning and ordinances.

Subdivision 1. Regulatory and enforcement powers. For purposes of implementing and enforcing the waste tire programs in sections 115A.90 to 115A.914, the agency may exercise the regulatory and enforcement powers of the agency under chapters 115 and 116.

Subd. 2. Agency rules. The agency shall adopt rules for administration of waste tire collector and processor permits and waste tire collection.

Subd. 3. County planning; ordinances. Counties shall include collection and processing of waste tires in the solid waste management plan prepared under sections 115A.42 to 115A.46 and shall adopt ordinances under sections 400.16 and 473.811 for management of waste tires that embody, but may be more restrictive than, agency rules.

HIST: 1984 c 654 art 2 s 98; 1Sp1985 c 13 s 232; 1988 c 685 s 16; 1989 c 335 art 1 s 269; 1999 c 73 s 5; 1Sp2001 c 2 s 127



Section 115A.915 Lead acid batteries; land disposal prohibited.

115A.915 Lead acid batteries; land disposal prohibited.

A person may not place a lead acid battery in mixed municipal solid waste or dispose of a lead acid battery after January 1, 1988. A person who violates this section is guilty of a misdemeanor. This section may be enforced by the agency pursuant to sections 115.071 and 116.072.

HIST: 1987 c 348 s 24; 1Sp1989 c 1 art 20 s 6; 1991 c 347 art 1 s 18



Section 115A.9152 Transportation of used lead acid batteries.

115A.9152 Transportation of used lead acid batteries.

(a) A person who transports used lead acid batteries from a retailer must deliver the batteries to a recycling facility.

(b) A person who violates paragraph (a) is guilty of a misdemeanor. The failure to deliver each used lead acid battery to a recycler is a separate violation.

HIST: 1Sp1989 c 1 art 20 s 7



Section 115A.9155 Disposal of certain dry cell batteries.

115A.9155 Disposal of certain dry cell batteries.

Subdivision 1. Prohibition. A person may not place in mixed municipal solid waste a dry cell battery containing mercuric oxide electrode, silver oxide electrode, nickel-cadmium, or sealed lead-acid that was purchased for use or used by a government agency, or an industrial, communications, or medical facility.

Subd. 2. Manufacturer responsibility. (a) A manufacturer of batteries subject to subdivision 1 shall:

(1) ensure that a system for the proper collection, transportation, and processing of waste batteries exists for purchasers in Minnesota; and

(2) clearly inform each final purchaser of the prohibition on disposal of waste batteries and of the system or systems for proper collection, transportation, and processing of waste batteries available to the purchaser.

(b) To ensure that a system for the proper collection, transportation, and processing of waste batteries exists, a manufacturer shall:

(1) identify collectors, transporters, and processors for the waste batteries and contract or otherwise expressly agree with a person or persons for the proper collection, transportation, and processing of the waste batteries; or

(2) accept waste batteries returned to its manufacturing facility.

(c) At the time of sale of a battery subject to subdivision 1, a manufacturer shall provide in a clear and conspicuous manner a telephone number that the final consumer of the battery can call to obtain information on specific procedures to follow in returning the battery for recycling or proper disposal.

The manufacturer may include the telephone number and notice of return procedures on an invoice or other transaction document held by the purchaser. The manufacturer shall provide the telephone number to the commissioner of the agency.

(d) A manufacturer shall ensure that the cost of proper collection, transportation, and processing of the waste batteries is included in the sales transaction or agreement between the manufacturer and any purchaser.

(e) A manufacturer that has complied with this subdivision is not liable under subdivision 1 for improper disposal by a person other than the manufacturer of waste batteries.

HIST: 1990 c 409 s 1; 1991 c 257 s 1



Section 115A.9157 Rechargeable batteries and products.

115A.9157 Rechargeable batteries and products.

Subdivision 1. Definition. For the purpose of this section "rechargeable battery" means a sealed nickel-cadmium battery, a sealed lead acid battery, or any other rechargeable battery, except a rechargeable battery governed by section 115A.9155 or exempted by the commissioner under subdivision 9.

Subd. 2. Prohibition. Effective August 1, 1991, a person may not place in mixed municipal solid waste a rechargeable battery, a rechargeable battery pack, a product with a nonremovable rechargeable battery, or a product powered by rechargeable batteries or rechargeable battery pack, from which all batteries or battery packs have not been removed.

Subd. 3. Collection and management costs. A manufacturer of rechargeable batteries or products powered by rechargeable batteries is responsible for the costs of collecting and managing its waste rechargeable batteries and waste products to ensure that the batteries are not part of the solid waste stream.

Subd. 4. Pilot projects. By April 15, 1992, manufacturers whose rechargeable batteries or products powered by rechargeable batteries are sold in this state shall implement pilot projects for the collection and proper management of all rechargeable batteries and the participating manufacturers' products powered by nonremovable rechargeable batteries. Manufacturers may act as a group or through a representative organization. The pilot projects must run for a minimum of 18 months and be designed to collect sufficient statewide data for the design and implementation of permanent collection and management programs that may be reasonably expected to collect at least 90 percent of waste rechargeable batteries and the participating manufacturers' products powered by rechargeable batteries that are generated in the state.

By December 1, 1991, the manufacturers or their representative organization shall submit plans for the projects to the legislative commission.

By November 1, 1993, the manufacturers or their representative organization shall report to the legislative commission the final results of the projects and plans for implementation of permanent programs. The commission shall review the final results and plans.

By October 1, 1994, and by October 1, 1995, each manufacturer or a representative organization shall submit to the commission additional reports that detail progress made toward implementing permanent management programs. The October 1, 1995, report must include a description of the programs implemented under subdivision 5. These progress reports must include the estimated amount of rechargeable batteries subject to this section sold in the state by each manufacturer and the amount of batteries each collected during the previous year. A representative organization may report amounts in aggregate for all the members of the organization.

Subd. 5. Collection and management programs. By September 20, 1995, the manufacturers or their representative organization shall implement permanent programs, based on the results of the pilot projects required in subdivision 4, that may be reasonably expected to collect 90 percent of the waste rechargeable batteries and the participating manufacturers' products powered by rechargeable batteries that are generated in the state. The batteries and products collected must be recycled or otherwise managed or disposed of properly.

In every odd-numbered year after 1995, each manufacturer or a representative organization shall provide information to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance that specifies at least the estimated amount of rechargeable batteries subject to this section sold in the state by each manufacturer and the amount of batteries each collected during the previous two years. A representative organization may report the amounts in aggregate for all the members of the organization.

Subd. 6. List of participants. A manufacturer or its representative organization shall inform the legislative commission on waste management when they begin participating in the projects and programs and immediately if they withdraw participation. The list of participants shall be available to retailers, distributors, governmental agencies, and other interested persons who provide a self-addressed stamped envelope to the commission.

Subd. 7. Contracts. A manufacturer or a representative organization of manufacturers may contract with the state or a political subdivision to provide collection services under this section. The manufacturer or organization shall fully reimburse the state or political subdivision for the value of any contractual services rendered under this subdivision.

Subd. 8. Anticompetitive conduct. A manufacturer or organization of manufacturers and its officers, members, employees, and agents who participate in projects or programs to collect and properly manage waste rechargeable batteries or products powered by rechargeable batteries are immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce for activities related to the collection and management of batteries and products required under this section.

Subd. 9. Exemptions. To ensure that new types of batteries do not add additional hazardous or toxic materials to the mixed municipal solid waste stream, the commissioner of the agency may exempt a new type of rechargeable battery from the requirements of this section if it poses no unreasonable hazard when placed in and processed or disposed of as part of a mixed municipal solid waste.

HIST: 1991 c 257 s 2; 1992 c 593 art 1 s 23,24; 1994 c 585 s 17,18; 1996 c 470 s 27



Section 115A.916 Motor vehicle fluids and filters; prohibitions.

115A.916 Motor vehicle fluids and filters; prohibitions.

(a) A person may not knowingly place motor oil, brake fluid, power steering fluid, transmission fluid, motor oil filters, or motor vehicle antifreeze:

(1) in solid waste or in a solid waste management facility other than a recycling facility or a household hazardous waste collection facility;

(2) in or on the land, unless approved by the agency; or

(3) in or on the waters of the state, in an individual sewage treatment system as defined in section 115.55, or in a stormwater or wastewater collection or treatment system except as described in paragraph (c).

(b) For the purposes of this section, "antifreeze" does not include small amounts of antifreeze contained in water used to flush the cooling system of a vehicle after the antifreeze has been drained and does not include deicer that has been used on the exterior of a vehicle.

(c) A person may place waste motor vehicle antifreeze in a wastewater collection or treatment system permitted by the agency, unless prohibited by the operator of the system, if the person:

(1) generates an annual average of less than 50 gallons per month of waste motor vehicle antifreeze; and

(2) keeps records of the amount of waste antifreeze generated. Records must be maintained on site and made available for inspection for a minimum of three years following generation of the waste antifreeze.

(d) Notwithstanding paragraph (a), motor oil filters and portions of motor oil filters may be processed at a permitted mixed municipal solid waste resource recovery facility that directly burns the waste if:

(1) the facility is subject to an industrial waste management plan that addresses management of motor oil filters and the owner or operator of the facility can demonstrate to the satisfaction of the commissioner that the facility is in compliance with that plan;

(2) the facility recovers ferrous metal after incineration for recycling as part of its operation; and

(3) the motor oil filters are collected separately from mixed municipal solid waste and are not combined with it except for the purpose of incinerating the waste.

(e) The commissioner of the pollution control agency, in conjunction with the director of the office of environmental assistance, industry organizations representing automotive repair businesses and antifreeze recycling businesses, and environmental organizations shall work together to develop and promote opportunities to recycle waste motor vehicle antifreeze and to review the impact of alternative antifreeze disposal or recycling methods on businesses and the environment.

HIST: 1987 c 348 s 25; 1988 c 685 s 17; 1991 c 347 art 1 s 18; 1993 c 249 s 16; 1994 c 585 s 19; 1996 c 470 s 9; 1997 c 216 s 97; 1998 c 379 s 2



Section 115A.9162 Repealed, 1996 c 470 s 29

115A.9162 Repealed, 1996 c 470 s 29



Section 115A.917 Certificate of need.

115A.917 Certificate of need.

No new capacity for disposal of mixed municipal solid waste may be permitted in counties outside the metropolitan area without a certificate of need issued by the director indicating the director's determination that the additional disposal capacity is needed in the county. A certificate of need may not be issued until the county has a plan approved under section 115A.46. If the original plan was approved more than five years before, the director may require the plan to be revised before a certificate of need is issued under this section. The director shall certify need only to the extent that there are no feasible and prudent alternatives to the additional disposal capacity, including waste reduction, source separation, and resource recovery, that would minimize adverse impact upon natural resources. Alternatives that are speculative or conjectural are not feasible and prudent. Economic considerations alone do not justify the certification of need or the rejection of alternatives.

HIST: 1984 c 644 s 45; 1987 c 404 s 145; 1989 c 335 art 1 s 269; 1994 c 639 art 5 s 3



Section 115A.918 Definitions.

115A.918 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this section and sections 115A.919 to 115A.929.

Subd. 2. Closure. "Closure" means actions that will prevent, mitigate, or minimize the threat to public health and the environment posed by a closed solid waste disposal facility including application of final cover; grading and seeding of final cover; installation of an adequate monitoring system, if necessary; and construction of ground and surface water diversion structures.

Subd. 2a. Equivalent. For mixed municipal solid waste, the measure of "equivalent" or "equivalent cubic yards of waste" is 3.33 cubic yards per ton of waste.

Subd. 3. Operator. "Operator" means:

(1) the permittee of a mixed municipal solid waste disposal facility that has an agency permit; or

(2) the person in control of a mixed municipal solid waste disposal facility that does not have an agency permit.

Subd. 4. Postclosure, postclosure care. "Postclosure" and "postclosure care" mean actions taken for the care, maintenance, and monitoring of a solid waste disposal facility after closure that will prevent, mitigate, or minimize the threat to public health and environment posed by the closed facility.

Subd. 5. Response. "Response" has the meaning given it in section 115B.02, subdivision 18.

HIST: 1985 c 274 s 11; 1994 c 585 s 20,21



Section 115A.919 County fee authority.

115A.919 County fee authority.

Subdivision 1. Fee. (a) A county may impose a fee, by cubic yard of waste or its equivalent, on operators of facilities for the disposal of mixed municipal solid waste or construction debris located within the county. The revenue from the fees shall be credited to the county general fund and shall be used only for landfill abatement purposes, or costs of closure, postclosure care, and response actions or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects of facilities.

(b) Fees for construction debris facilities may not exceed 50 cents per cubic yard. Revenues from the fees must offset any financial assurances required by the county for a construction debris facility. The maximum revenue that may be collected for a construction debris facility must be determined by multiplying the total permitted capacity of the facility by 15 cents per cubic yard. Once the maximum revenue has been collected for a facility, the fee may no longer be imposed. The limitation on the fees in this paragraph and in section 115A.921, subdivision 2, are not intended to alter the liability of the facility operator or the authority of the agency to impose financial assurance requirements.

Subd. 2. Additional fee. A county may impose a fee, by cubic yard or the equivalent of waste collected outside the county, in addition to a fee imposed under subdivision 1, on operators of mixed municipal solid waste disposal facilities located within the county. The fee may not exceed $7.50 per cubic yard or the equivalent. A person licensed to collect solid waste in a county that designates the waste under sections 115A.80 to 115A.893 who is referred to a disposal facility outside the county due to temporary closure of the designated facility is exempt from the additional fee; the designated facility is responsible for the fee. Revenue generated from the additional fee must be credited to the county general fund and may be used only for the purposes listed in subdivision 1.

Subd. 2a. Joint powers agreement. If a facility is owned by a joint powers board, total fees in excess of $1 per cubic yard or equivalent may not be imposed or revenue expended under subdivision 1 or 2 without the approval of the board.

Subd. 3. Exemptions. (a) Waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse shall be exempt from any fee imposed by a county under this section if there is at least an 85 percent weight reduction in the solid waste processed. Before any fee is reduced, the verification procedures of section 473.843, subdivision 1, paragraph (c), must be followed and submitted to the appropriate county, except that for facilities operating outside of the metropolitan area the commissioner shall prescribe procedures for verifying the required 85 percent weight reduction.

(b) A facility permitted for the disposal of construction debris is exempt from 25 percent of a fee imposed under subdivision 1 if the facility has implemented a recycling program approved by the county and 25 percent if the facility contains a liner and leachate collection system approved by the agency.

HIST: 1984 c 644 s 46; 1985 c 274 s 12; 1988 c 685 s 19; 1989 c 325 s 18; 1991 c 337 s 37; 1994 c 585 s 22; 1995 c 247 art 1 s 21; 1996 c 470 s 10; 1996 c 471 art 13 s 3



Section 115A.921 City or town fee authority.

115A.921 City or town fee authority.

Subdivision 1. Mixed municipal solid waste. A city or town may impose a fee, not to exceed $1 per cubic yard of waste, or its equivalent, on operators of facilities for the disposal of mixed municipal solid waste located within the city or town. The revenue from the fees must be credited to the city or town general fund. Revenue produced by 25 cents of the fee must be used only for purposes of landfill abatement or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects of facilities. Revenue produced by the balance of the fee may be used for any general fund purpose.

Waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse shall be exempt from the fee imposed by a city or town under this section if there is at least an 85 percent weight reduction in the solid waste processed. Before any fee is reduced, the verification procedures of section 473.843, subdivision 1, paragraph (c), must be followed and submitted to the appropriate city or town, except that for facilities operating outside of the metropolitan area the commissioner shall prescribe procedures for verifying the required 85 percent weight reduction.

Subd. 2. Construction debris. (a) A city or town may impose a fee, not to exceed 50 cents per cubic yard of waste, or its equivalent, on operators of facilities for the disposal of construction debris located within the city or town. The revenue from the fees must be credited to the city or town general fund. Two-thirds of the revenue must be used only for purposes of landfill abatement or for purposes of mitigating and compensating for the local risks, costs, and other adverse effects resulting from the facilities.

(b) A facility permitted for the disposal of construction debris is exempt from 25 percent of a fee imposed under this subdivision if the facility has implemented a recycling program that has been approved by the county and 25 percent if the facility contains a liner and leachate collection system approved by the agency.

(c) Two-thirds of the revenue from fees collected under this subdivision must offset any financial assurances required by the city or town for a construction debris facility.

(d) The maximum revenue that may be collected under this subdivision must be determined by multiplying the total permitted capacity of a facility by 15 cents per cubic yard. Once the maximum revenue has been collected for a facility, the fees in this subdivision may no longer be imposed.

HIST: 1984 c 644 s 47; 1987 c 348 s 26; 1988 c 685 s 20; 1989 c 325 s 19; 1991 c 337 s 38; 1994 c 585 s 23; 1995 c 247 art 1 s 22



Section 115A.922 Repealed, 1990 c 604 art 10 s 32

115A.922 Repealed, 1990 c 604 art 10 s 32



Section 115A.923 Greater Minnesota landfill cleanup fee.

115A.923 Greater Minnesota landfill cleanup fee.

Subdivision 1. Amount of fee. (a) The operator of a mixed municipal solid waste disposal facility outside of the metropolitan area shall charge a fee on solid waste accepted and disposed of at the facility as follows:

(1) a facility that weighs the waste that it accepts must charge a fee of $2 per cubic yard based on equivalent cubic yards of waste accepted at the entrance of the facility;

(2) a facility that does not weigh the waste but that measures the volume of the waste that it accepts must charge a fee of $2 per cubic yard of waste accepted at the entrance of the facility; and

(3) waste residue from recycling facilities at which recyclable materials are separated or processed for the purpose of recycling, or from energy and resource recovery facilities at which solid waste is processed for the purpose of extracting, reducing, converting to energy, or otherwise separating and preparing solid waste for reuse is exempt from the fee imposed by this subdivision if there is at least an 85 percent weight reduction in the solid waste processed.

(b) To qualify for exemption under paragraph (a), clause (3), waste residue must be brought to a disposal facility separately. The commissioner shall prescribe procedures for determining the amount of waste residue qualifying for exemption.

Subd. 1a. Payment of the greater Minnesota landfill cleanup fee. The operator of a disposal facility in greater Minnesota shall remit the fees collected under subdivision 1 to the county or sanitary district where the facility is located, except that the operator of a facility that is owned by a statutory or home rule city shall remit the fees to the city that owns the facility and the operator of a facility that is owned by a joint powers board shall remit the fees to the board. The county, city, joint powers board, or sanitary district may use the revenue from the fees only for the purposes specified in section 115A.919.

Subd. 2. Repealed, 1990 c 604 art 10 s 32

Subd. 3. Repealed, 1990 c 604 art 10 s 32

Subd. 4. Repealed, 1990 c 604 art 10 s 32

Subd. 5. Repealed, 1990 c 604 art 10 s 32

Subd. 6. Repealed, 1994 c 416 art 4 s 5

HIST: 1989 c 325 s 21; 1990 c 604 art 10 s 26; 1991 c 337 s 39,40; 1994 c 416 art 4 s 1; 1995 c 247 art 1 s 23; 1996 c 470 s 11; 1996 c 471 art 13 s 4



Section 115A.924 Repealed, 1990 c 604 art 10 s 32

115A.924 Repealed, 1990 c 604 art 10 s 32



Section 115A.925 Repealed, 1990 c 604 art 10 s 32

115A.925 Repealed, 1990 c 604 art 10 s 32



Section 115A.927 Repealed, 1990 c 604 art 10 s 32

115A.927 Repealed, 1990 c 604 art 10 s 32



Section 115A.928 Repealed, 1990 c 604 art 10 s 32

115A.928 Repealed, 1990 c 604 art 10 s 32



Section 115A.929 Fees; accounting.

115A.929 Fees; accounting.

Each political subdivision that provides for solid waste management shall account for all revenue collected from waste management fees, together with interest earned on revenue from the fees, separately from other revenue collected by the political subdivision and shall report revenue collected from the fees and use of the revenue separately from other revenue and use of revenue in any required financial report or audit. For the purposes of this section, "waste management fees" means:

(1) all fees, charges, and surcharges collected under sections 115A.919, 115A.921, and 115A.923;

(2) all tipping fees collected at waste management facilities owned or operated by the political subdivision;

(3) all charges imposed by the political subdivision for waste collection and management services; and

(4) any other fees, charges, or surcharges imposed on waste or for the purpose of waste management, whether collected directly from generators or indirectly through property taxes or as part of utility or other charges for services provided by the political subdivision.

HIST: 1991 c 337 s 41; 1993 c 249 s 17; 1994 c 585 s 24



Section 115A.93 Licensing of solid waste collection.

115A.93 Licensing of solid waste collection.

Subdivision 1. License required. A person may not collect mixed municipal solid waste for hire without a license from the jurisdiction where the mixed municipal solid waste is collected.

Subd. 2. Licensing. (a) Each city and town may issue licenses for persons to collect mixed municipal solid waste for hire within their jurisdictions.

(b) County boards shall by resolution adopt the licensing authority of a city or town that does not issue licenses. A county may delegate its licensing authority to a consortium of counties or to municipalities to license collection of mixed municipal solid waste within the county.

Subd. 3. License requirements; pricing based on volume or weight. (a) A licensing authority shall require licensees to impose charges for collection of mixed municipal solid waste that increase with the volume or weight of the waste collected.

(b) A licensing authority may impose requirements that are consistent with the county's solid waste policies as a condition of receiving and maintaining a license.

(c) A licensing authority shall prohibit mixed municipal solid waste collectors from imposing a greater charge on residents who recycle than on residents who do not recycle.

(d) The director may exempt a licensing authority from the requirements of paragraph (a) if the county within which the authority is located has an approved solid waste management plan that concludes that variable rate pricing is not appropriate for that jurisdiction because it is inconsistent with other incentives and mechanisms implemented within the jurisdiction that are more effective in attaining the goals of this chapter to discourage on-site disposal, littering, and illegal dumping.

(e) In the interim between revisions to the county solid waste management plan, the director may exempt a licensing authority from the requirements of paragraph (a) if the director makes the determination otherwise made by the plan in paragraph (d) and finds that the licensing authority:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater; and

(3) is located in a county that has exceeded the recycling goals in section 115A.551.

An exemption granted by the director in the interim between revisions to the county solid waste management plan is only effective until the county solid waste management plan is revised.

Subd. 3a. Volume requirement. A licensing authority that requires a pricing system based on volume instead of weight under subdivision 3 shall determine a base unit size for an average small quantity household generator and establish, or require the licensee to establish, a multiple unit pricing system that ensures that amounts of waste generated in excess of the base unit amount are priced higher than the base unit price.

Subd. 4. Date certain. By January 1, 1993, each county shall ensure that each city or town within the county requires each mixed municipal solid waste collector that provides curbside collection service in the city or town to obtain a license under this section or the county shall directly require and issue the licenses. No person may collect mixed municipal solid waste after January 1, 1993, without a license.

Subd. 5. Customer data. Customer lists provided to counties or cities by solid waste collectors are private data on individuals as defined in section 13.02, subdivision 12, with regard to data on individuals, or nonpublic data as defined in section 13.02, subdivision 9, with regard to data not on individuals.

HIST: 1Sp1989 c 1 art 20 s 8; 1991 c 337 s 42,43; 1992 c 593 art 1 s 25,26; 1993 c 351 s 23; 1996 c 470 s 12



Section 115A.9301 Solid waste collection; volume- or weight-based pricing.

115A.9301 Solid waste collection; volume- or weight-based pricing.

Subdivision 1. Requirement. A local government unit that collects charges for solid waste collection directly from waste generators shall implement charges that increase as the volume or weight of the waste collected on-site from each generator's residence or place of business increases.

Subd. 2. Volume requirement. If a local government unit implements a pricing system based on volume instead of weight under subdivision 1, it shall determine a base unit size for an average small quantity household generator and establish a multiple unit pricing system that ensures that amounts of waste generated in excess of the base unit amount are priced higher than the base unit price.

Subd. 3. Alternative. A local government unit may satisfy the requirements of this section by establishing at least three price categories for collection of household mixed municipal solid waste to include, for households that generate small volumes of waste, a waste collection unit that is smaller than and priced lower than for other generators if the local government unit:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater;

(3) is located in a county that has exceeded the recycling goals in section 115A.551; and

(4) generates, by all waste generators in the city, an amount of mixed municipal solid waste that is managed by incineration, production of refuse-derived fuel, mixed municipal solid waste composting, or disposal that is no greater, in proportion to the total amount of waste managed as listed above by all waste generators in the county in which the city is located, than it was for calendar year 1993.

Subd. 4. Exemption. (a) The director may exempt a local government unit from the requirements of subdivision 1 if the county within which the local government unit is located has an approved solid waste management plan that concludes that variable rate pricing is not appropriate for that jurisdiction because it is inconsistent with other incentives and mechanisms implemented within the jurisdiction that are more effective in attaining the goals of this chapter to discourage on-site disposal, littering, and illegal dumping.

(b) In the interim between revisions to the county solid waste management plan, the director may exempt a local government unit from the requirements of subdivision 1 if the director makes the determination otherwise made by the plan in paragraph (a) and finds that the local government unit:

(1) operates or contracts for the operation of a residential recycling program that collects more categories of recyclable materials than required in section 115A.552;

(2) has a residential participation rate in its recycling programs of at least 70 percent or in excess of the participation rate for the county in which it is located, whichever is greater; and

(3) is located in a county that has exceeded the recycling goals in section 115A.551.

An exemption granted by the director in the interim between revisions to the county solid waste management plan is only effective until the county solid waste management plan is revised.

HIST: 1992 c 593 art 1 s 27; 1994 c 585 s 25; 1996 c 470 s 13



Section 115A.9302 Waste deposit disclosure.

115A.9302 Waste deposit disclosure.

Subdivision 1. Disclosure required. (a) By January 1, 1994, and at least annually thereafter between January 1 and March 31, a person that collects construction debris, industrial waste, or mixed municipal solid waste for transportation to a waste facility shall disclose to each waste generator from whom waste is collected the name, location, and type of, and the number of the permit issued by the agency, or its counterpart in another state, if applicable, for the processing or disposal facility or facilities, excluding a transfer station, at which the waste will be deposited. The collector shall note the approximate percentage of waste deposited at each of the two primary facilities used for the type of waste collected from the generator in the county in which the generator generates the waste and any alternative facilities regularly used by the collector for the type of waste collected from the generator in the county in which the generator generates the waste.

(b) All written disclosures must include the following statement:

"You may be responsible for any liability that results from contamination at a facility where your waste has been deposited. Minnesota believes that its waste management system provides substantially more financial and environmental protection than depositing waste in landfills in other states. Managing your waste in Minnesota may minimize your potential liability."

All oral disclosures must include the following statement:

"You may be responsible for any liability that results from contamination at a facility where your waste has been deposited. Minnesota believes that its waste management system offers more protection from liability than the waste management systems of other states."

(c) If any of the primary or alternative disposal facilities identified by the collector in paragraph (a) are not located in Minnesota, the disclosure must state "The landfill to which your waste may be sent during the current calendar year is not a Minnesota landfill."

Subd. 2. Form of disclosure. (a) A collector shall make the disclosure to the waste generator in writing at least once per year between January 1 and March 31 and on any written contract for collection services for that year. The written disclosure must include all of the information described in subdivision 1. The oral disclosure required in this section need only include the statement required in subdivision 1, paragraph (b), and the statement required in subdivision 1, paragraph (c), if that paragraph applies. If the license issued by the county to the collector for collection within the county does not require the collector to submit a copy of the disclosure to the county, the collector shall submit a copy to the commissioner by March 31 of each year.

(b) An oral disclosure is only required with regard to the collection of mixed municipal solid waste. A collector must provide the required disclosure orally to a waste generator at the time the generator agrees to purchase regular collection service and must provide written disclosure to the generator within 45 days from the date of request. This oral disclosure is not required if the city or county within which the waste is generated selects the collector that may provide collection services to the generator.

(c) If a collector provides one-time or occasional service to a waste generator, the collector must orally provide the generator with the required disclosure at the time the generator agrees to purchase the service. The collector shall then provide written disclosure to the generator within 45 days from the date of request.

(d) If an additional facility becomes either a primary facility or an alternative facility during the year, the collector shall make the disclosure set forth in subdivision 1 within 30 days. A local government unit that collects solid waste without direct charges to waste generators shall make the disclosure on any statement that includes an amount for waste management, provided that, at a minimum, disclosure to waste generators must be made at least twice annually in a form likely to be available to all generators.

(e) The agency may develop standard disclosure forms containing the information that is required in this section. Collectors may use the form developed by the agency.

Subd. 3. Transfer stations. If the collector deposits waste at a transfer station, the collector need not disclose the name and location of the transfer station but must disclose the destination of the waste when it leaves the transfer station.

HIST: 1993 c 249 s 18; 1995 c 247 art 1 s 24,25



Section 115A.931 Yard waste prohibition.

115A.931 Yard waste prohibition.

(a) Except as authorized by the agency, in the metropolitan area after January 1, 1990, and outside the metropolitan area after January 1, 1992, a person may not place yard waste:

(1) in mixed municipal solid waste;

(2) in a disposal facility; or

(3) in a resource recovery facility except for the purposes of reuse, composting, or cocomposting.

(b) Renumbered 115A.03 subd 38

HIST: 1988 c 685 s 21; 1991 c 337 s 44; 1992 c 593 art 1 s 28; 1995 c 247 art 1 s 66



Section 115A.932 Mercury prohibition.

115A.932 Mercury prohibition.

Subdivision 1. Prohibitions. (a) A person may not place mercury or a thermostat, thermometer, electric switch, appliance, gauge, medical or scientific instrument, or electric relay or other electrical device from which the mercury has not been removed for reuse or recycling:

(1) in solid waste; or

(2) in a wastewater disposal system.

(b) A person may not knowingly place mercury or a thermostat, thermometer, electric switch, appliance, gauge, medical or scientific instrument, or electric relay or other electrical device from which the mercury has not been removed for reuse or recycling:

(1) in a solid waste processing facility; or

(2) in a solid waste disposal facility, as defined in section 115.01, subdivision 4.

(c) A person may not knowingly place a fluorescent or high intensity discharge lamp:

(1) in solid waste; or

(2) in a solid waste facility, except a household hazardous waste collection or recycling facility.

This paragraph does not apply to waste lamps generated by households until August 1, 1994.

Subd. 2. Enforcement. (a) Except as provided in paragraph (b), a violation of subdivision 1 is subject to enforcement under sections 115.071 and 116.072.

(b) A violation of subdivision 1 by a generator of household hazardous waste, as defined in section 115A.96, is not subject to enforcement under section 115.071, subdivision 3.

(c) An administrative penalty imposed under section 116.072 for a violation of subdivision 1 by a generator of household hazardous waste, as defined in section 115A.96, may not exceed $700.

HIST: 1992 c 560 s 1; 1993 c 249 s 19; 1997 c 62 s 1; 1997 c 216 s 98



Section 115A.935 Solid waste generated outside of Minnesota.

115A.935 Solid waste generated outside of Minnesota.

No person shall transport into or deposit in this state, for the purpose of processing or disposal, solid waste that was generated in another state, unless the waste:

(1) meets all the solid waste management regulations of the state in which it was generated; and

(2) contains none of the items specifically banned from mixed municipal solid waste in this state, including waste tires, motor and vehicle fluids and filters, waste lead acid batteries, yard waste, major appliances, and any other item specifically banned from the waste stream under this chapter.

HIST: 1991 c 337 s 45; 1993 c 249 s 61



Section 115A.94 Organized collection.

115A.94 Organized collection.

Subdivision 1. Definition. "Organized collection" means a system for collecting solid waste in which a specified collector, or a member of an organization of collectors, is authorized to collect from a defined geographic service area or areas some or all of the solid waste that is released by generators for collection.

Subd. 2. Local authority. A city or town may organize collection, after public notification as required in subdivision 4. A county may organize collection as provided in subdivision 5.

Subd. 3. General provisions. (a) The local government unit may organize collection as a municipal service or by ordinance, franchise, license, negotiated or bidded contract, or other means, using one or more collectors or an organization of collectors.

(b) The local government unit may not establish or administer organized collection in a manner that impairs the preservation and development of recycling and markets for recyclable materials. The local government unit shall exempt recyclable materials from organized collection upon a showing by the generator or collector that the materials are or will be separated from mixed municipal solid waste by the generator, separately collected, and delivered for reuse in their original form or for use in a manufacturing process.

(c) The local government unit shall invite and employ the assistance of interested persons, including persons licensed to operate solid waste collection services in the local government unit, in developing plans and proposals for organized collection and in establishing the organized collection system.

(d) Organized collection accomplished by contract or as a municipal service may include a requirement that all or any portion of the solid waste, except (1) recyclable materials and (2) materials that are processed at a resource recovery facility at the capacity in operation at the time that the requirement is imposed, be delivered to a waste facility identified by the local government unit. In a district or county where a resource recovery facility has been designated by ordinance under section 115A.86, organized collection must conform to the requirements of the designation ordinance.

Subd. 4. Cities and towns; notice; planning. (a) At least 180 days before implementing an ordinance, franchise, license, contract or other means of organizing collection, a city or town, by resolution of the governing body, shall announce its intent to organize collection and invite the participation of interested persons, including persons licensed to operate solid waste collection services, in planning and establishing the organized collection system.

(b) The resolution of intent must be adopted after a public hearing. The hearing must be held at least two weeks after public notice and mailed notice to persons known by the city or town to be operating solid waste collection services in the city or town. The failure to give mailed notice to persons or defect in the notice does not invalidate the proceedings, provided a bona fide effort to comply with notice requirements has been made.

(c) During a 90-day period following the resolution of intent, the city or town shall develop or supervise the development of plans or proposals for organized collection. During this 90-day planning period, the city or town shall invite and employ the assistance of persons licensed as of the date of the resolution of intent to operate solid waste collection services in the city or town. Failure of a licensed collector to participate in the 90-day planning period, when the city or town has made a bona fide effort to provide the person the opportunity to participate, does not invalidate the planning process.

(d) For 90 days after the date ending the planning period required under paragraph (c), the city or town shall discuss possible organized collection arrangements with all licensed collectors operating in the city or town who have expressed interest. If the city or town is unable to agree on an organized collection arrangement with a majority of the licensed collectors who have expressed interest, or upon expiration of the 90 days, the city or town may propose implementation of an alternate method of organizing collection as authorized in subdivision 3.

(e) The city or town shall make specific findings that:

(1) describe in detail the procedures it used to plan and to attempt implementation of organized collection through an arrangement with collectors who expressed interest; and

(2) evaluate the proposed organized collection method in light of at least the following standards: achieving the stated organized collection goals of the city or town; minimizing displacement of collectors; ensuring participation of all interested parties in the decision-making process; and maximizing efficiency in solid waste collection.

(f) Upon request, the city or town shall provide mailed notice of all proceedings on the organization of collection in the city or town.

(g) If the city or town and all the persons licensed to operate mixed municipal solid waste collection services and doing business in the city or town agree on the plan, the city or town may implement the plan without regard to the 180-day period specified in paragraph (a).

Subd. 5. County organized collection. (a) A county may by ordinance require cities and towns within the county to organize collection. Organized collection ordinances of counties may:

(1) require cities and towns to require the separation and separate collection of recyclable materials;

(2) specify the material to be separated; and

(3) require cities and towns to meet any performance standards for source separation that are contained in the county solid waste plan.

(b) A county may itself organize collection under subdivision 4 in any city or town that does not comply with a county organized collection ordinance adopted under this subdivision, and the county may implement, as part of its organized collection, the source separation program and performance standards required by its organized collection ordinance.

Subd. 6. Organized collection not required or prevented. (a) The authority granted in this section to organize solid waste collection is optional and is in addition to authority to govern solid waste collection granted by other law.

(b) Except as provided in subdivision 5, a city, town, or county is not:

(1) required to organize collection; or

(2) prevented from organizing collection of solid waste or recyclable material.

(c) Except as provided in subdivision 5, a city, town, or county may exercise any authority granted by any other law, including a home rule charter, to govern collection of solid waste.

Subd. 7. Anticompetitive conduct. (a) A political subdivision that organizes collection under this section is authorized to engage in anticompetitive conduct to the extent necessary to plan and implement its chosen organized collection system and is immune from liability under state laws relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

(b) An organization of solid waste collectors, an individual collector, and their officers, members, employees, and agents who cooperate with a political subdivision that organizes collection under this section are authorized to engage in anticompetitive conduct to the extent necessary to plan and implement the organized collection system, provided that the political subdivision actively supervises the participation of each entity. An organization, entity, or person covered by this paragraph is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce.

HIST: 1987 c 348 s 27; 1989 c 325 s 26,27; 1990 c 600 s 1,2; 1991 c 337 s 46; 1993 c 249 s 20,21



Section 115A.941 Solid waste; required collection.

115A.941 Solid waste; required collection.

(a) Except as provided in paragraph (b), each city, and town described in section 368.01, with a population of 1,000 or more, and any other town with a population of 5,000 or more shall ensure that every residential household and business in the city or town has solid waste collection service. To comply with this section, a city or town may organize collection, provide collection, or require by ordinance that every household and business has a contract for collection services. An ordinance adopted under this section must provide for enforcement.

(b) A city or town described in paragraph (a) may exempt a residential household or business in the city or town from the requirement to have solid waste collection service if the household or business ensures that an environmentally sound alternative is used.

(c) To the extent practicable, the costs incurred by a city or town under this section must be incorporated into the collection system or the enforcement mechanisms adopted under this section by the city or town.

HIST: 1991 c 337 s 47; 1993 c 249 s 22



Section 115A.945 Visible solid waste management costs.

115A.945 Visible solid waste management costs.

Any political subdivision that provides or pays for the costs of collection or disposal of solid waste shall, through a billing or other system, make the prorated share of those costs for each solid waste generator visible and obvious to the generator.

HIST: 1Sp1989 c 1 art 20 s 9



Section 115A.95 Recyclable materials.

115A.95 Recyclable materials.

A disposal facility or a resource recovery facility that is composting waste, burning waste, or converting waste to energy or to materials for combustion may not accept source-separated recyclable materials, and a solid waste collector or transporter may not deliver source-separated recyclable materials to such a facility, except for recycling or transfer to a recycler, unless the director determines that no other person is willing to accept the recyclable materials.

HIST: 1985 c 274 s 13; 1987 c 348 s 28; 1994 c 585 s 26



Section 115A.951 Telephone directories.

115A.951 Telephone directories.

Subdivision 1. Definition. For the purposes of this section, a "telephone directory" means a printed list of residential, governmental, or commercial telephone service subscribers or users, or a combination of subscribers or users, that contains more than 7,500 listings and is distributed to the subscribers or users.

Subd. 2. Prohibition. A person may not place a telephone directory:

(1) in solid waste;

(2) in a disposal facility; or

(3) in a resource recovery facility, except a recycling facility.

Subd. 3. Recyclability. A person may not distribute a telephone directory to any person in this state unless the telephone directory:

(1) is printed on paper that is recyclable;

(2) is printed with inks that contain no heavy metals or other toxic materials; and

(3) is bound with materials that pose no unreasonable barriers to recycling of the directory.

Subd. 4. Collection of used directories. Each publisher or distributor of telephone directories shall:

(1) provide for the collection and delivery to a recycler of waste telephone directories;

(2) inform recipients of directories of the collection system; and

(3) submit a report to the office by August 1 of each year that specifies the percentage of distributed directories collected as waste directories by distribution area and the locations where the waste directories were delivered for recycling and that verifies that the directories have been recycled.

HIST: 1992 c 593 art 1 s 29; 1995 c 247 art 2 s 20



Section 115A.952 Retail sale of problem materials; uniform labeling and consumer information.

115A.952 Retail sale of problem materials; uniform labeling and consumer information.

Subdivision 1. Duties of agency; rules. The agency may adopt rules to identify products that are used primarily for personal, family, or household purposes and that constitute a problem material or contain a problem material as defined in section 115A.03, subdivision 24a. The rules may also prescribe a uniform label to be affixed by retailers of identified products as provided in subdivision 4. Packaging that is recyclable or made from recycled material shall not constitute a problem material.

Subd. 2. Duties of commissioner of agriculture. The commissioner of agriculture may adopt rules to provide consumer information and retail handling practices for pesticides, as defined in section 18B.01, subdivision 18; fertilizers, plant amendments, and soil amendments, as defined in section 18C.005, subdivisions 11, 25, and 33; and wood preservatives.

Subd. 3. Preparation and supply of materials. The agency and the commissioner of agriculture shall prepare and the agency shall supply to retailers, without charge to the retailers, the labels and informational materials required to comply with subdivision 4. Informational materials must include specific instructions on environmentally sound ways to use identified products and to handle them when the products or their containers are discarded.

Subd. 4. Duties of retailers. A person who sells or offers for sale at retail any product that is identified pursuant to rules of the agency adopted under subdivision 1 or under rules of the commissioner of agriculture under subdivision 2 shall:

(1) affix a uniform label as prescribed by the rules in a prominent location upon or near the display area of the product. If the adjacent display area is a shelf, the label shall be affixed to the price information for the product on the shelf;

(2) maintain and prominently display informational materials supplied by the agency at the location where identified products covered by the materials are sold or offered for sale; and

(3) comply with the handling practices required under subdivision 2.

HIST: 1Sp1989 c 1 art 20 s 10



Section 115A.9523 Repealed, 1997 c 216 s 160

115A.9523 Repealed, 1997 c 216 s 160



Section 115A.953 Repealed, 1991 c 337 s 90

115A.953 Repealed, 1991 c 337 s 90



Section 115A.956 Solid waste disposal problem materials.

115A.956 Solid waste disposal problem materials.

Subdivision 1. Problem material processing and disposal plan. The office shall develop a plan that designates problem materials and available capacity for processing and disposal of problem materials including household hazardous waste that should not be in mixed municipal solid waste. In developing the plan, the office shall consider relevant regional characteristics and the impact of problem materials on specific processing and disposal technologies.

Subd. 2. Problem material separation and collection plan. After the office certifies that sufficient processing and disposal capacity is available, but no later than November 15, 1992, the office shall develop a plan for separating problem materials from mixed municipal solid waste, collecting the problem materials, and transporting the problem materials to a processing or disposal facility and may by rule prohibit the placement of the designated problem materials in mixed municipal solid waste.

HIST: 1Sp1989 c 1 art 20 s 12; 1991 c 303 s 2



Section 115A.9561 Major appliances.

115A.9561 Major appliances.

Subdivision 1. Prohibitions. A person may not:

(1) place major appliances in mixed municipal solid waste; or

(2) dispose of major appliances in or on the land or in a solid waste processing or disposal facility. The agency may enforce this section pursuant to sections 115.071 and 116.072.

Subd. 2. Recycling required. Major appliances must be recycled or reused. Each county shall ensure that its households have the opportunity to recycle used major appliances. For the purposes of this section, recycling includes:

(1) the removal of capacitors that may contain PCBs;

(2) the removal of ballasts that may contain PCBs;

(3) the removal of chlorofluorocarbon refrigerant gas; and

(4) the recycling or reuse of the metals, including mercury.

HIST: 1Sp1989 c 1 art 20 s 13; 1991 c 337 s 48; 1991 c 347 art 1 s 18; 1992 c 560 s 2; 1994 c 585 s 27



Section 115A.96 Household hazardous waste management.

115A.96 Household hazardous waste management.

Subdivision 1. Definitions. The following definitions apply to this section:

(a) "Household" means a single detached dwelling unit or a single unit of a multiple dwelling unit and appurtenant structures.

(b) "Household hazardous waste" means waste generated from household activity that exhibits the characteristics of or that is listed as hazardous waste under agency rules, but does not include waste from commercial activities that is generated, stored, or present in a household.

(c) "Collection site" means a permanent or temporary designated location with scheduled hours for collection where individuals may bring household hazardous wastes.

Subd. 2. Management program. The agency shall establish a statewide program to manage household hazardous wastes. The program must include:

(1) the establishment and operation of collection sites; and

(2) the provision of information, education, and technical assistance regarding proper management of household hazardous wastes.

Subd. 3. Other participants. (a) The agency may establish or operate all or part of the management program or may provide for services by contract or other agreement with public or private entities.

(b) The agency shall allow these programs to accept up to 100 pounds of waste per year from a hazardous waste generator that generates 220 pounds or less of hazardous waste per month.

Subd. 4. Management. Any person who establishes or operates all or part of a household hazardous waste management program shall manage collected waste in compliance with standards applicable to a hazardous waste generator. If collected waste must be stored for a time exceeding those standards, the agency or other entity shall obtain the approval of the commissioner of the agency and shall manage the waste in compliance with applicable standards for the use and management of containers, but no facility permit is required. Waste accepted under subdivision 3, paragraph (b), must be managed in accordance with standards applicable to the waste.

Subd. 5. Other programs. A person must notify the commissioner of the agency before establishing and operating any part of a household hazardous waste management program.

Subd. 6. Household hazardous waste management plans. (a) Each county shall include in its solid waste management plan required in section 115A.46, or its solid waste master plan required in section 473.803, a household hazardous waste management plan. The plan must at least:

(1) include a broad based public education component;

(2) include a strategy for reduction of household hazardous waste; and

(3) include a strategy for separation of household hazardous waste from mixed municipal solid waste and the collection, storage, and proper management of that waste.

(b) Each county required to submit its plan to the office under section 115A.46 shall amend its plan to comply with this subdivision within one year after October 4, 1989.

(c) Each county in the state shall implement its household hazardous waste management plan by June 30, 1992.

(d) The office shall review the plans submitted under this subdivision in cooperation with the agency.

HIST: 1987 c 186 s 15; 1987 c 348 s 29; 1Sp1989 c 1 art 20 s 15,16; 1991 c 303 s 3; 1991 c 337 s 49; 1993 c 172 s 62,63; 1995 c 247 art 1 s 26



Section 115A.961 Household batteries; collection, processing, and disposal.

115A.961 Household batteries; collection, processing, and disposal.

Subdivision 1. Definition. For the purposes of this section, "household batteries" means disposable or rechargeable dry cells commonly used as power sources for household or consumer products including, but not limited to, nickel-cadmium, alkaline, mercuric oxide, silver oxide, zinc oxide, lithium, and carbon-zinc batteries, but excluding lead acid batteries.

Subd. 2. Program. (a) The director, in consultation with other state agencies, political subdivisions, and representatives of the household battery industry, may develop household battery programs. The director must coordinate the programs with the legislative commission on Minnesota resources study on batteries.

(b) The director shall investigate options and develop guidelines for collection, processing, and disposal of household batteries. The options the director may investigate include:

(1) establishing a grant program for counties to plan and implement household battery collection, processing, and disposal projects;

(2) establishing collection and transportation systems;

(3) developing and disseminating educational materials regarding environmentally sound battery management; and

(4) developing markets for materials recovered from the batteries.

(c) The director may also distribute funds to political subdivisions to develop battery management plans and implement those plans.

Subd. 3. Participation. A political subdivision, on its own or in cooperation with others, may implement a program to collect, process, or dispose of household batteries. A political subdivision may provide financial incentives to any person, including public or private civic groups, to collect the batteries.

Subd. 4. Report. By November 1, 1991, the director shall report to the legislative commission on waste management on activities under this section with recommendations for legislation necessary to address management of household batteries.

HIST: 1Sp1989 c 1 art 20 s 14; 1994 c 639 art 5 s 3



Section 115A.965 Prohibitions on selected toxics in packaging.

115A.965 Prohibitions on selected toxics in packaging.

Subdivision 1. Packaging. (a) As soon as feasible but not later than August 1, 1993, no manufacturer or distributor may sell or offer for sale or for promotional purposes in this state packaging or a product that is contained in packaging if the packaging itself, or any inks, dyes, pigments, adhesives, stabilizers, or any other additives to the packaging contain any lead, cadmium, mercury, or hexavalent chromium that has been intentionally introduced as an element during manufacture or distribution of the packaging.

(b) For the purposes of this section:

(1) "distributor" means a person who imports packaging or causes packaging to be imported into the state; it does not include a person involved solely in delivering packages on behalf of a third party;

(2) "intentional introduction" means the act of deliberately using a regulated metal in the formulation of a package where its continued presence is desired in the final package to provide a specific characteristic, appearance, or quality. It does not include:

(i) the use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing, where the incidental retention of a residue of the metal in the final package is neither desired nor deliberate if the final package is in compliance with subdivision 2;

(ii) the use of recycled materials as feedstock for the manufacture of new packaging materials, where some portion of the recycled materials may contain amounts of a regulated metal if the new package is in compliance with subdivision 2; or

(iii) the incidental presence of any of the regulated metals.

Subd. 2. Total toxics concentration levels. The total concentration level of lead, cadmium, mercury, and hexavalent chromium added together in any packaging must not exceed the following amounts:

(1) 600 parts per million by weight by August 1, 1993;

(2) 250 parts per million by weight by August 1, 1994; and

(3) 100 parts per million by weight by August 1, 1995.

Subd. 3. Exemptions. (a) Until January 1, 2010, the following packaging is exempt from the requirements of subdivisions 1 and 2:

(1) packaging that would not exceed the total toxics concentration levels under subdivision 2 but for the addition in the packaging of materials that have fulfilled their intended use and have been discarded by consumers; and

(2) packages that are reused but exceed the total toxics concentration levels in subdivision 2, provided that:

(i) the product being conveyed by the package is regulated under federal or state health or safety requirements;

(ii) transportation of the packaged product is regulated under federal or state transportation requirements; and

(iii) disposal of the package is performed according to federal or state radioactive or hazardous waste disposal requirements.

(b) Until January 1, 2010, packages that have a controlled distribution and reuse, but exceed the total toxics concentration levels in subdivision 2 and do not meet the requirements of paragraph (a), may be exempted from subdivisions 1 and 2 if the manufacturers or distributors of the packages petition for and receive approval from the commissioner. In granting approval, the commissioner shall base the decision on satisfactory demonstrations that the environmental benefit of the controlled distribution and reuse is significantly greater compared to the same package manufactured in compliance with the total toxics concentration levels in subdivision 2, and on plans proposed by the manufacturer that include each of the following elements:

(1) a means of identifying the packaging in a permanent and visible manner;

(2) a method of regulatory and financial accountability so that a specified percentage of the packaging manufactured and distributed to other persons is not discarded by those persons after use but are returned to the manufacturer or the manufacturer's designee;

(3) a system of inventory and record maintenance to account for the packaging placed in, and removed from, service;

(4) a means of transforming packaging that is no longer reusable into recycled materials for manufacturing or into manufacturing wastes which are subject to existing federal or state laws or regulations governing such manufacturing wastes that ensure that these wastes do not enter the industrial or mixed municipal solid waste stream; and

(5) a system of annually reporting to the commissioner changes to the system and changes in designees.

(c) Packaging to which lead, cadmium, mercury, or hexavalent chromium has been intentionally introduced in the manufacturing process may be exempted from the requirements of subdivisions 1 and 2 by the commissioner of the pollution control agency if:

(1) the use of the toxic element in the packaging is required by federal or state health or safety laws; or

(2) there is no feasible alternative for the packaging because the toxic element used is essential to the protection, safe handling, or function of the contents of the package.

The commissioner may grant an exemption under this paragraph for a period not to exceed two years upon application by the packaging manufacturer that includes documentation showing that the criteria for an exemption are met. Exemptions granted by the commissioner may be renewed upon reapplication every two years.

Subd. 4. Certificate of compliance. (a) Beginning August 1, 1993, each manufacturer and distributor of packaging for sale or other distribution in this state shall certify to each of their purchasers or receivers that the packaging purchased or received complies with this section. The certificate of compliance must be in writing and must be signed by an official of the manufacturer or distributor. For packaging that has received an exemption under subdivision 3, the certificate of compliance must list the amount of total toxics concentration in the packaging, the specific toxics present, and the basis for the exemption.

(b) The manufacturer or distributor shall keep on file a copy of the certificate of compliance for each type of packaging manufactured or distributed and shall make copies available to the commissioner of the pollution control agency or the attorney general on request, or to any member of the public within 60 days of receipt of a written request that specifies the type of packaging for which the information is requested.

(c) Each purchaser or receiver, except a retailer, of packaging shall retain the certificate of compliance for as long as the packaging is in use.

(d) If a manufacturer or distributor of packaging reformulates the packaging or creates new packaging, the manufacturer or distributor shall provide an amended or new certificate of compliance to purchasers and receivers for the reformulated or new packaging.

Subd. 5. Enforcement. This section may be enforced under sections 115.071 and 116.072. A person who fails to comply with this section is subject to a civil fine of up to $5,000 per day of violation, court costs and attorney fees, and all costs associated with the separate collection, storage, transfer, and appropriate processing or disposal of nonconforming packaging, to be determined by the true cost of those activities per ton times the approximate actual tonnage of nonconforming packaging sold or otherwise distributed in the state.

Subd. 6. Repealed, 1997 c 186 s 4

Subd. 6a. Implementation. In the interests of promoting consistent, nationally applicable standards, the commissioner shall have discretion to coordinate efforts under this section with similar efforts in other jurisdictions.

Subd. 7. Report. By September 1 of each odd-numbered year, the commissioner shall prepare and submit to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance a report to include:

(1) enforcement actions taken by the commissioner under this section for the reporting period; and

(2) for each exemption granted, the identity of the party requesting the exemption, a brief description of the packaging, and the basis for granting the exemption.

HIST: 1991 c 337 s 50; 1993 c 249 s 24; 1994 c 585 s 28,29; 1995 c 247 art 1 s 27; 1996 c 470 s 14,15,27; 1997 c 186 s 1-3; 2000 c 370 s 2



Section 115A.9651 Listed metals in specified products; enforcement.

115A.9651 Listed metals in specified products; enforcement.

Subdivision 1. Prohibition. After July 1, 1998, no person may distribute a listed product for sale or use in this state.

Subd. 2. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Council" means the council established under subdivision 5.

(c) "Essential product" means a specified product into which the introduction of a listed metal is required under military specifications or to ensure the integrity of a product essential for aviation or railroad safety, and which is being used only in that application.

(d) "Intentionally introduce" means to deliberately use a listed metal as an element during manufacture or distribution of a specified product. Intentional introduction does not include the incidental presence of a listed metal.

(e) "Listed metal" means lead, cadmium, mercury, or hexavalent chromium.

(f) "Listed product" means a specified product that is included on the prohibited products list published under subdivision 4.

(g) "New product" means a specified product which was not used, sold, or distributed in the state before July 2, 1998, or which has been reformulated so that it contains more of a listed metal.

(h) "Official" means an officer of a corporation, a general partner of a partnership or limited partnership, a sole proprietor, or, in the case of any other entity, a person with high level management responsibilities.

(i) "Specified product" means an ink, dye, pigment, paint, or fungicide into which a listed metal has been intentionally introduced or in which the incidental presence of a listed metal exceeds a concentration of 100 parts per million.

Subd. 3. Certification of compliance. (a) By July 1, 1998, each person who has filed the progress report specified in Laws 1994, chapter 585, section 30, subdivision 2, paragraph (e), indicating compliance would be achieved by July 1, 1998, shall certify to the commissioner that the products referenced in that report have been reformulated and no longer meet the definition of a specified product. The certification must be in writing and signed by an official of the company. If, due to significant change in circumstances, the person cannot so certify by July 1, 1998, a product review report and fee shall be submitted as provided under subdivision 6.

(b) The person submitting the certification shall keep a copy on file and make copies available to the commissioner or the attorney general upon request or to any member of the public within 60 days of receipt of a written request that specifies the type of product for which the information is requested.

Subd. 4. Prohibited products list. By October 1, 1998, the commissioner shall publish in the State Register a list of specified products for which the commissioner has received certifications as provided under subdivision 3.

Subd. 5. Listed metals advisory council. (a) The purpose of the listed metals advisory council is to promote sustainable development, as defined in section 4A.07, and the public health and welfare and protect the environment and the state's economy by removing listed metals from specified products so that the listed metals do not contribute to bioaccumulation and burden taxpayers with unnecessary disposal costs.

(b) By July 1, 1997, the commissioner shall appoint a listed metals advisory council consisting of the following five permanent members: a chair, a representative of government, a representative of business, a representative of a citizens' organization, and a representative from a relevant field of academia. Temporary members of the council shall be appointed by the commissioner under paragraph (f). No permanent or temporary member of the council who is an employee of a manufacturer or user of a specified product may sit in consideration of that product.

(c) The council shall have the following duties:

(1) review reports submitted under subdivisions 6, 7, and 8 and provide advice to the commissioner pursuant to paragraph (d); and

(2) report to the commissioner on October 1, 2000, and October 1, 2005, on any reasonable measures that would allow the criteria in paragraph (d) to be met with regard to products reviewed based on information obtained during the review of products.

(d) The council's advice to the commissioner under paragraph (c), clause (1), shall be based on an evaluation of the environmental impact of the product and the ability of the manufacturer or user to reduce or eliminate the listed metal. Before making a recommendation that the commissioner take action under subdivision 9, the council must conclude that:

(1) there is an alternative to the specified product that does not contain the listed metal that performs the same technical function, is commercially available, and is economically practicable; and

(2) replacement of the product with the alternative will result in an environmental benefit in the state.

(e) A recommendation that the commissioner take action under subdivision 9 shall include the information required by section 14.131 to the extent the council, through reasonable effort, can ascertain this information.

(f) Before the council evaluates a specific product or group of products, the commissioner shall appoint temporary council members in an even number up to six. The commissioner shall seek to appoint as temporary members persons having expertise on the product or group of products under review as well as persons representing community interests. The temporary members shall be voting members of the council on all matters related to consideration of the product or group of products. The terms of the temporary members shall expire when the council has completed its review of the product or group of products and has submitted its recommendation to the commissioner pursuant to this subdivision.

(g) The permanent members of the council must prioritize the council's review of a specific product or group of products by publishing a notice in the State Register by October 1, 1998, identifying those specified products, or groups of products, which will be reviewed by July 1, 2000. By October 1, 2000, the council shall publish a notice in the State Register identifying those specified products, or groups of products, which will be reviewed by July 1, 2005. The council shall consider potential environmental impacts in prioritizing its review. The council shall notify manufacturers and users who have submitted product review reports of the appropriate review schedule. A manufacturer who has submitted a product review report may request an expedited review by the council.

(h) The commissioner shall provide staff and administrative services to the council. Compensation and removal of council members shall be as provided in section 15.059, subdivisions 3 and 4. The council shall dissolve on June 30, 2006.

Subd. 6. Product review reports. (a) Except as provided under subdivision 7, the manufacturer, or an association of manufacturers, of any specified product distributed for sale or use in this state that is not listed pursuant to subdivision 4 shall submit a product review report and fee as provided in paragraph (c) to the commissioner for each product by July 1, 1998. Each product review report shall contain at least the following:

(1) a policy statement articulating upper management support for eliminating or reducing intentional introduction of listed metals into its products;

(2) a description of the product and the amount of each listed metal distributed for use in this state;

(3) a description of past and ongoing efforts to eliminate or reduce the listed metal in the product;

(4) an assessment of options available to reduce or eliminate the intentional introduction of the listed metal including any alternatives to the specified product that do not contain the listed metal, perform the same technical function, are commercially available, and are economically practicable;

(5) a statement of objectives in numerical terms and a schedule for achieving the elimination of the listed metals and an environmental assessment of alternative products;

(6) a listing of options considered not to be technically or economically practicable; and

(7) certification attesting to the accuracy of the information in the report signed and dated by an official of the manufacturer or user.

If the manufacturer fails to submit a product review report, a user of a specified product may submit a report and fee which comply with this subdivision by August 15, 1998.

(b) By July 1, 1999, and annually thereafter until the commissioner takes action under subdivision 9, the manufacturer or user must submit a progress report and fee as provided in paragraph (c) updating the information presented under paragraph (a).

(c) The fee shall be $295 for each report. The fee shall be deposited in the state treasury and credited to the environmental fund.

(d) Where it cannot be determined from a progress report submitted by a person pursuant to Laws 1994, chapter 585, section 30, subdivision 2, paragraph (e), the number of products for which product review reports are due under this subdivision, the commissioner shall have the authority to determine, after consultation with that person, the number of products for which product review reports are required.

(e) The commissioner shall summarize, aggregate, and publish data reported under paragraphs (a) and (b) annually.

(f) A product that is the subject of a recommendation by the Toxics in Packaging Clearinghouse, as administered by the Council of State Governments, is exempt from this section.

Subd. 7. Essential products; published list. (a) By January 1, 1998, a manufacturer or user of an essential product must submit a certification to the commissioner that the product meets the definition in subdivision 2, paragraph (c). By July 1, 2002, each manufacturer or user of an essential product shall submit a report to the commissioner which includes the information required in subdivision 6, paragraph (a), and a statement of whether the product continues to meet the definition in subdivision 2, paragraph (c).

(b) By October 1, 1998, the commissioner shall publish in the State Register a list of essential products for which the commissioner has received certification pursuant to this subdivision. By October 1, 2002, the commissioner shall publish in the State Register a list of essential products based on reports submitted by July 1, 2002, as provided in paragraph (a).

Subd. 8. New products; criteria for review. (a) After July 1, 1998, but before July 1, 2005, no person shall sell, distribute, or offer for sale in this state a new product prior to the manufacturer or user submitting a product review report and fee specified in subdivision 6.

(b) The council shall review reports submitted under this subdivision and provide advice to the commissioner. The council's advice to the commissioner under this subdivision shall be based on an evaluation of the environmental impact of the product and the ability of the manufacturer or user to reduce or eliminate the listed metal. Before making a recommendation that the commissioner take action under subdivision 9, the council must conclude that:

(1) there is an alternative to the specified product that does not contain the listed metal that performs the same technical function, is commercially available, and is economically practicable, and replacement of the product with the alternative will result in an environmental benefit in the state; or

(2) if there is no alternative to the new product, that the use of the listed metal in the new product presents a significant threat to the safe and efficient operation of waste facilities, or use of the listed metal does not increase the useful life span of the new product, reduce the overall toxicity of the final product or of material used in production of the final product, or otherwise provide a net environmental benefit to the state.

(c) Notwithstanding subdivision 5, paragraph (f), where the commissioner determines that a new product subject to paragraph (a) is sufficiently similar to a product or products previously reviewed by the council, the commissioner may authorize the permanent members of the council to perform the duties established in paragraph (b) without the appointment of temporary members. In performing those duties, the council shall utilize information gathered in any previous review of a similar product or products.

(d) Beginning July 1, 2005, no person shall sell, distribute, or offer for sale in this state a new product without the commissioner's approval. A person seeking approval of a new product shall submit a product review report including the information and fee specified in subdivision 6. The commissioner shall not approve the new product unless the commissioner determines that it meets the criteria in paragraph (b). The commissioner shall make a determination within six months of receipt of a complete request.

Subd. 9. Authority of commissioner. (a) The commissioner may, upon the recommendation of the council, prohibit the distribution for sale or use in this state of a specified product that is not an essential product.

(b) Before taking action under this subdivision, the commissioner must conclude that:

(1) there is an alternative to the specified product that does not contain the listed metal that performs the same technical function, is commercially available, and is economically practicable, and replacement of the product with the alternative will result in an environmental benefit to the state; or

(2) if there is no alternative to the new product, that the use of the listed metal in the new product presents a significant threat to the safe and efficient operation of waste facilities, or use of the listed metal does not increase the useful life span of the new product, reduce the overall toxicity of the final product or of material used in production of the final product, or otherwise provide a net environmental benefit to the state.

(c) If the commissioner fails to take action under this subdivision as recommended by the council, the commissioner shall submit a report to the legislature explaining the reasons for not taking such action.

(d) The commissioner shall provide the legislature a report and recommendations based on any report prepared by the council under subdivision 5, paragraph (c), clause (2).

Subd. 10. Application; enforcement. (a) This section does not apply to art supplies.

(b) This section may be enforced under sections 115.071 and 116.072. The attorney general or the commissioner of the agency shall coordinate enforcement of this section with the director of the office.

Subd. 11. Rulemaking authority. (a) The pollution control agency may adopt, amend, suspend, and repeal rules to implement this section.

(b) Publication of notice under subdivision 5, paragraph (g), shall be deemed to satisfy the requirements of section 14.101.

(c) The commissioner may adopt a council recommendation under subdivision 5 as the agency's statement of need and reasonableness. A recommendation adopted in this manner shall be deemed to satisfy any content requirements for a statement of need and reasonableness imposed by law.

(d) Any hearings on rules adopted under this section shall be conducted in accordance with sections 14.14 to 14.20 and address whether the rule meets the standards for review under which the judge is required to approve or disapprove the rule.

(e) Section 14.125 does not apply to the agency's rulemaking authority under this section.

(f) A rule adopted under this section is effective until repealed by the agency.

HIST: 1991 c 337 s 51; 1993 c 249 s 25; 1993 c 366 s 7; 1994 c 585 s 30; 1995 c 247 art 1 s 28; 1996 c 455 art 3 s 1; 1996 c 470 s 16,27; 1997 c 221 s 1; 2000 c 370 s 3



Section 115A.97 Special waste; incinerator ash.

115A.97 Special waste; incinerator ash.

Subdivision 1. Policy; goals. It is the policy of the legislature that mixed municipal solid waste incinerators be planned and managed to achieve to the maximum extent feasible and prudent:

(1) reduction of the toxicity of incinerator ash;

(2) reduction of the quantity of the incinerator ash; and

(3) reduction of the quantity of waste processing residuals that require disposal.

The purpose of this section is to establish temporary and permanent programs to achieve these reduction goals.

Subd. 2. Definitions. For the purposes of this section the following terms have the meanings given them.

"Incinerator ash" means ash resulting from the combustion of mixed municipal solid waste and ash resulting from the combustion of refuse-derived fuel.

"Noncombustible fraction" means constituents of mixed municipal solid waste, including glass, ferrous metals, nonferrous metals and other inorganics, that, when burned, disproportionately add to the quantity of incinerator ash.

Subd. 3. Rules. The agency shall adopt rules to establish techniques to measure the noncombustible fraction of mixed municipal solid waste prior to incineration or processing into refuse-derived fuel and for at least the testing, management, and disposal of incinerator ash. The rules must be designed to meet the goals in subdivision 1.

Subd. 4. Repealed, 1996 c 310 s 1

Subd. 5. Plans; report. A county solid waste plan, or revision of a plan, that includes incineration of mixed municipal solid waste must clearly state how the county plans to meet the goals in subdivision 1 of reducing the toxicity and quantity of incinerator ash and of reducing the quantity of processing residuals that require disposal. The director, in cooperation with the agency and the counties, may develop guidelines for counties to use to identify ways to meet the goals in subdivision 1.

Subd. 6. Permits; agency report. An application for a permit to build or operate a mixed municipal solid waste incinerator, including an application for permit renewal, must clearly state how the applicant will achieve the goals in subdivision 1 of reducing the toxicity and quantity of incinerator ash and of reducing the quantity of processing residuals that require disposal. The agency, in cooperation with the director and the counties, may develop guidelines for applicants to use to identify ways to meet the goals in subdivision 1.

If, by January 1, 1990, the rules required by subdivision 3 are not in at least final draft form, the agency shall report to the legislative commission on waste management on the status of current incinerator ash management programs with recommendations for specific legislation to meet the goals of subdivision 1.

HIST: 1988 c 685 s 13; 1989 c 335 art 1 s 269; 1990 c 469 s 1; 1991 c 337 s 52; 1994 c 639 art 5 s 3; 1995 c 247 art 2 s 21,22



Section 115A.98 Repealed, 1989 c 325 s 77

115A.98 Repealed, 1989 c 325 s 77



Section 115A.981 Repealed, 2000 c 370 s 5

115A.981 Repealed, 2000 c 370 s 5



Section 115A.99 Litter penalties and damages.

115A.99 Litter penalties and damages.

Subdivision 1. Civil penalty. (a) A person who unlawfully places any portion of solid waste in or on public or private lands, shorelands, roadways, or waters is subject to a civil penalty of not less than twice nor more than five times the costs incurred by a state agency or political subdivision to remove, process, and dispose of the waste.

(b) A state agency or political subdivision that incurs costs as described in this section may bring an action to recover the civil penalty, related legal, administrative, and court costs, and damages for injury to or pollution of the lands, shorelands, roadways, or waters where the waste was placed if owned or managed by the entity bringing the action.

Subd. 2. Deposit of penalties and damages. Civil penalties and damages collected under subdivision 1 must be collected and distributed as required in section 487.33.

Subd. 3. Joinder; private action for damages. A private person may join an action by the state or a political subdivision to recover a civil penalty under subdivision 1 to allow the person to recover damages for waste unlawfully placed on the person's property.

HIST: 1Sp1989 c 1 art 20 s 17; 1994 c 412 s 2



Section 115A.991 Repealed, 1996 c 470 s 29

115A.991 Repealed, 1996 c 470 s 29






Chapter 115B Environmental Response and Liability

Section 115B.01 Citation.

115B.01 Citation.

Sections 115B.01 to 115B.24 may be cited as the Environmental Response and Liability Act.

HIST: 1983 c 121 s 1



Section 115B.02 Definitions.

115B.02 Definitions.

Subdivision 1. Application. For the purposes of sections 115B.01 to 115B.20, the following terms have the meanings given them.

Subd. 1a. Account. "Account" means the environmental response, compensation and compliance account established under section 115B.20.

Subd. 2. Act of God. "Act of God" means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Subd. 3. Agency. "Agency" means the commissioner of agriculture for actions, duties, or authorities relating to agricultural chemicals, or for other substances, the pollution control agency.

Subd. 3a. Agricultural chemical. "Agricultural chemical" has the meaning given in section 18D.01, subdivision 3.

Subd. 4. Commissioner. "Commissioner" means the commissioner of agriculture for actions, duties, or authorities related to agricultural chemicals or the commissioner of the pollution control agency for other substances.

Subd. 5. Facility. "Facility" means:

(1) any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft;

(2) any watercraft of any description, or other artificial contrivance used or capable of being used as a means of transportation on water; or

(3) any site or area where a hazardous substance, or a pollutant or contaminant, has been deposited, stored, disposed of, or placed, or otherwise come to be located.

Facility does not include any consumer product in consumer use.

Subd. 6. Federal Superfund Act. "Federal Superfund Act" means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, United States Code, title 42, section 9601 et seq.

Subd. 7. Renumbered subd 1a

Subd. 8. Hazardous substance. "Hazardous substance" means:

(1) any commercial chemical designated pursuant to the Federal Water Pollution Control Act, under United States Code, title 33, section 1321(b)(2)(A);

(2) any hazardous air pollutant listed pursuant to the Clean Air Act, under United States Code, title 42, section 7412; and

(3) any hazardous waste.

Hazardous substance does not include natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, or mixtures of such synthetic gas and natural gas, nor does it include petroleum, including crude oil or any fraction thereof which is not otherwise a hazardous waste.

Subd. 9. Hazardous waste. "Hazardous waste" means:

(1) any hazardous waste as defined in section 116.06, subdivision 11, and any substance identified as a hazardous waste pursuant to rules adopted by the agency under section 116.07; and

(2) any hazardous waste as defined in the Resource Conservation and Recovery Act, under United States Code, title 42, section 6903, which is listed or has the characteristics identified under United States Code, title 42, section 6921, not including any hazardous waste the regulation of which has been suspended by act of Congress.

Subd. 9a. Institutional controls. "Institutional controls" means legally enforceable restrictions, conditions, or controls on the use of real property, groundwater, or surface water located at or adjacent to a facility where response actions are taken that are reasonably required to assure that the response actions are protective of public health or welfare or the environment. Institutional controls include restrictions, conditions, or controls enforceable by contract, easement, restrictive covenant, statute, ordinance, or rule, including official controls such as zoning, building codes, and official maps. An affidavit required under section 115B.16, subdivision 2, or similar notice of a release recorded with real property records is also an institutional control.

Subd. 10. Natural resources. "Natural resources" has the meaning given it in section 116B.02, subdivision 4.

Subd. 11. Owner of real property. "Owner of real property" means a person who is in possession of, has the right of control, or controls the use of real property, including without limitation a person who may be a fee owner, lessee, renter, tenant, lessor, contract for deed vendee, licensor, licensee, or occupant; provided that:

(1) a lessor of real property under a lease which in substance is a financing device and is treated as such under the United States Internal Revenue Code, common law, or statute, is not an owner of the real property;

(2) a public utility holding a public utility easement is an owner of the real property described in the easement only for the purpose of carrying out the specific use for which the easement was granted;

(3) any person holding a remainder or other nonpossessory interest or estate in real property is an owner of the real property beginning when that person's interest or estate in the real property vests in possession or that person obtains the unconditioned right to possession, or to control the use of, the real property; and

(4) the state or an agency of the state is not an owner of real property solely because it holds title to the property in trust for taxing districts as a result of forfeiture of title for nonpayment of taxes.

Subd. 12. Person. "Person" means any individual, partnership, association, public or private corporation or other entity including the United States government, any interstate body, the state and any agency, department or political subdivision of the state.

Subd. 13. Pollutant or contaminant. "Pollutant or contaminant" means any element, substance, compound, mixture, or agent, other than a hazardous substance, which after release from a facility and upon exposure of, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations, in the organisms or their offspring.

Pollutant or contaminant does not include natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, or mixtures of such synthetic gas and natural gas.

Subd. 14. Public utility easement. "Public utility easement" means an easement used for the purposes of transmission, distribution, or furnishing, at wholesale or retail, natural or manufactured gas, or electric or telephone service, by a public utility as defined in section 216B.02, subdivision 4, a cooperative electric association organized under the provisions of chapter 308A, a telephone company as defined in section 237.01, subdivisions 2 and 3, or a municipality producing or furnishing gas, electric, or telephone service.

Subd. 15. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

Release does not include:

(1) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(2) release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal nuclear regulatory commission under United States Code, title 42, section 2210;

(3) release of source, by-product or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a); or

(4) any release resulting from the application of fertilizer or agricultural or silvicultural chemicals, or disposal of emptied pesticide containers or residues from a pesticide as defined in section 18B.01, subdivision 18.

Subd. 16. Remedy or remedial action. (a) "Remedy" or "remedial action" means those actions consistent with permanent remedy taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance, or a pollutant or contaminant, into the environment, to prevent, minimize or eliminate the release in order to protect the public health or welfare or the environment.

(b) Remedy or remedial action includes, but is not limited to:

(1) actions at the location of the release such as storage, confinement, perimeter protection using dikes, trenches, or ditches, clay cover, neutralization, cleanup of released hazardous substances, pollutants or contaminants, or contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, on-site treatment or incineration, provision of alternative water supplies, any monitoring and maintenance, and institutional controls reasonably required to assure that these actions protect the public health and welfare and the environment; and

(2) the costs of permanent relocation of residents and businesses and community facilities when the agency determines that, alone or in combination with other measures, relocation is more cost-effective than and environmentally preferable to the transportation, storage, treatment, destruction, or secure disposition off-site of hazardous substances, or pollutants or contaminants, or may otherwise be necessary to protect the public health or welfare.

(c) Remedy or remedial action does not include offsite transport of hazardous substances, pollutants or contaminants, or contaminated materials or their storage, treatment, destruction, or secure disposition offsite unless the agency determines that these actions:

(1) are more cost-effective than other remedial actions;

(2) will create new capacity to manage hazardous substances in addition to those located at the affected facility, in compliance with section 116.07 and subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq.; or

(3) are necessary to protect the public health or welfare or the environment from a present or potential risk which may be created by further exposure to the continued presence of the hazardous substances, pollutants or contaminants, or contaminated materials.

Subd. 17. Remove or removal. "Remove" or "removal" means:

(1) the cleanup or removal of a released hazardous substance, or a pollutant or contaminant, from the environment;

(2) necessary actions taken in the event of a threatened release of a hazardous substance, or a pollutant or contaminant, into the environment;

(3) actions necessary to monitor, test, analyze, and evaluate a release or threatened release of a hazardous substance, or a pollutant or contaminant;

(4) disposal or processing of removed material; or

(5) other actions necessary to prevent, minimize, or mitigate damage to the public health or welfare or the environment, which may otherwise result from a release or threatened release.

Remove or removal includes, but is not limited to, security fencing or other measures to limit access, provision of alternative water supplies, temporary evacuation and housing of threatened individuals not otherwise provided for, action taken pursuant to the Federal Superfund Act, under United States Code, title 42, section 9604(b), and any emergency assistance which may be provided under the Disaster Relief Act of 1974, United States Code, title 42, section 5121 et seq.

Subd. 18. Respond or response. "Respond" or "response" means remove, removal, remedy, and remedial action.

Subd. 19. Water. "Water" has the meaning given to the term "waters of the state" in section 115.01, subdivision 22.

HIST: 1983 c 121 s 2; 1987 c 186 s 15; 1989 c 209 art 2 s 1; 1989 c 335 art 4 s 106; 1989 c 356 s 7; 1990 c 586 s 1; 1990 c 597 s 52-54; 1997 c 216 s 99,100



Section 115B.03 Responsible person.

115B.03 Responsible person.

Subdivision 1. General rule. For the purposes of sections 115B.01 to 115B.20, and except as provided in subdivisions 2 and 3, a person is responsible for a release or threatened release of a hazardous substance, or a pollutant or contaminant, from a facility if the person:

(1) owned or operated the facility:

(i) when the hazardous substance, or pollutant or contaminant, was placed or came to be located in or on the facility;

(ii) when the hazardous substance, or pollutant or contaminant, was located in or on the facility but before the release; or

(iii) during the time of the release or threatened release;

(2) owned or possessed the hazardous substance, or pollutant or contaminant, and arranged, by contract, agreement or otherwise, for the disposal, treatment or transport for disposal or treatment of the hazardous substance, or pollutant or contaminant; or

(3) knew or reasonably should have known that waste the person accepted for transport to a disposal or treatment facility contained a hazardous substance, or pollutant or contaminant, and either selected the facility to which it was transported or disposed of it in a manner contrary to law.

Subd. 2. Employees and employers. When a person who is responsible for a release or threatened release as provided in subdivision 1 is an employee who is acting in the scope of employment:

(1) The employee is subject to liability under section 115B.04 or 115B.05 only if the employee's conduct with respect to the hazardous substance was negligent under circumstances in which the employee knew that the substance was hazardous and that the conduct, if negligent, could result in serious harm.

(2) The person's employer shall be considered a person responsible for the release or threatened release and is subject to liability under section 115B.04 or 115B.05 regardless of the degree of care exercised by the employee.

Subd. 3. Owner of real property. An owner of real property is not a person responsible for the release or threatened release of a hazardous substance from a facility in or on the property unless that person:

(1) was engaged in the business of generating, transporting, storing, treating, or disposing of a hazardous substance at the facility or disposing of waste at the facility, or knowingly permitted others to engage in such a business at the facility;

(2) knowingly permitted any person to make regular use of the facility for disposal of waste;

(3) knowingly permitted any person to use the facility for disposal of a hazardous substance;

(4) knew or reasonably should have known that a hazardous substance was located in or on the facility at the time right, title, or interest in the property was first acquired by the person and engaged in conduct associating that person with the release; or

(5) took action which significantly contributed to the release after that person knew or reasonably should have known that a hazardous substance was located in or on the facility.

For the purpose of clause (4), a written warranty, representation, or undertaking, which is set forth in an instrument conveying any right, title or interest in the real property and which is executed by the person conveying the right, title or interest, or which is set forth in any memorandum of any such instrument executed for the purpose of recording, is admissible as evidence of whether the person acquiring any right, title, or interest in the real property knew or reasonably should have known that a hazardous substance was located in or on the facility.

Any liability which accrues to an owner of real property under sections 115B.01 to 115B.15 does not accrue to any other person who is not an owner of the real property merely because the other person holds some right, title, or interest in the real property.

An owner of real property on which a public utility easement is located is not a responsible person with respect to any release caused by any act or omission of the public utility which holds the easement in carrying out the specific use for which the easement was granted.

Subd. 4. Tax-forfeited land. (a) The state, an agency of the state, or a political subdivision that may be considered an owner of tax-forfeited real property is not a person responsible for a release or threatened release from a facility in or on the property under subdivision 3, clause (4).

(b) The state, an agency of the state, or a political subdivision is not an operator of a facility in or on tax-forfeited land solely as a result of actions taken to manage, sell, or transfer the land in accordance with chapter 282 and other laws applicable to tax-forfeited land.

(c) Nothing in this subdivision relieves the state, a state agency, or a political subdivision from liability for causing or significantly contributing to the release of a hazardous substance from a facility in or on the land.

Subd. 5. Eminent domain. (a) The state, an agency of the state, or a political subdivision is not a responsible person under this section solely as a result of the acquisition of property, or as a result of providing funds for the acquisition of such property either through loan or grant, if the property was acquired by the state, an agency of the state, or a political subdivision (1) through exercise of the power of eminent domain, (2) through negotiated purchase in lieu of, or after filing a petition for the taking of the property through eminent domain, (3) after adopting a redevelopment or development plan under sections 469.001 to 469.134 describing the property and stating its intended use and the necessity of its taking, (4) after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking, or (5) through the use of a loan to purchase right-of-way in the seven-county metropolitan area under section 473.167.

(b) A person who acquires property from the state, an agency of the state, or a political subdivision, is not a responsible person under this section solely as a result of the acquisition of property if the property was acquired by the state, agency, or political subdivision through exercise of the power of eminent domain or by negotiated purchase after filing a petition for the taking of the property through eminent domain, after adopting a redevelopment or development plan under sections 469.001 to 469.134 describing the property and stating its intended use and the necessity of its taking, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

Subd. 6. Mortgages. (a) A mortgagee is not a responsible person under this section solely because the mortgagee becomes an owner of real property through foreclosure of the mortgage or by receipt of the deed to the mortgaged property in lieu of foreclosure.

(b) A mortgagee of real property where a facility is located or a holder of a security interest in facility assets or inventory is not an operator of the facility for the purpose of this section solely because the mortgagee or holder has a capacity to influence the operation of the facility to protect its security interest in the real property or assets.

Subd. 7. Contract for deed vendors. A contract for deed vendor who is otherwise not a responsible party for a release or a threatened release of a hazardous substance from a facility is not a responsible person under this section solely as a result of a termination of the contract for deed under section 559.21.

Subd. 8. Trustees. A trustee who is not otherwise a responsible party for a release or threatened release of a hazardous substance from a facility is not a responsible person under this section solely because the facility is among the trust assets or solely because the trustee has the capacity to direct the operation of the facility.

Subd. 9. Personal representatives of estates. A personal representative, guardian, or conservator of an estate who is not otherwise a responsible party for a release or threatened release of a hazardous substance from a facility is not a responsible person under this section solely because the facility is among the assets of the estate or solely because the personal representative, guardian, or conservator has the capacity to direct the operation of the facility.

Subd. 10. Contractor. (a) For the purposes of this subdivision, "contractor" means a person who is not otherwise responsible for a release or threatened release of a hazardous substance, or a pollutant or contaminant, and who, under contract with another person:

(1) performs response actions, including investigative, removal, or remedial actions to address the release or threatened release pursuant to a plan approved by the commissioner; or

(2) performs development actions at the site of the release or threatened release, such as site preparation, engineering, construction, and similar actions with respect to which the commissioner approves a contingency plan or other conditions which the commissioner deems necessary to protect public health or welfare or the environment.

(b) A contractor is not a responsible person for a release or threatened release solely as the result of performing response actions to address that release or threatened release if the contractor performs the response actions in accordance with a plan approved by the commissioner.

(c) A contractor who performs development actions, such as site preparation, engineering, construction, or similar actions, at the site of a release or threatened release is not responsible for the release or threatened release solely as a result of performing the development actions if the contractor complies with a contingency plan or other conditions approved by the commissioner. The contractor must obtain approval from the commissioner for the contingency plan or other conditions:

(1) for a site with a known release or threatened release, before the contractor commences the development actions; or

(2) for a site with a release or threatened release discovered during the contractor's performance of the development actions, before the contractor performs further development actions at the site after discovery of the release or threatened release.

(d) This subdivision shall not apply to a contractor who causes or contributes to a release or threatened release by an act or omission that is negligent, grossly negligent, or that constitutes intentional misconduct.

HIST: 1983 c 121 s 3; 1986 c 444; 1990 c 586 s 2; 1991 c 223 s 1-3; 1991 c 347 art 2 s 1,2; 1995 c 168 s 1,2; 1996 c 359 s 1; 1997 c 200 art 2 s 1; 1998 c 341 s 1



Section 115B.04 Liability for response costs and natural resources; limitations and defenses.

115B.04 Liability for response costs and natural resources; limitations and defenses.

Subdivision 1. Liability. Except as otherwise provided in subdivisions 2 to 12, and notwithstanding any other provision or rule of law, any person who is responsible for a release or threatened release of a hazardous substance from a facility is strictly liable, jointly and severally, for the following response costs and damages which result from the release or threatened release or to which the release or threatened release significantly contributes:

(1) all reasonable and necessary response costs incurred by the state, a political subdivision of the state or the United States;

(2) all reasonable and necessary removal costs incurred by any person; and

(3) all damages for any injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing such injury, destruction, or loss.

Subd. 2. Liability for pollutant or contaminant excluded. There is no liability under this section for response costs or damages which result from the release of a pollutant or contaminant.

Subd. 3. Liability for a threatened release. Liability under this section for a threatened release of a hazardous substance is limited to the recovery by the agency of reasonable and necessary response costs as provided in section 115B.17, subdivision 6.

Subd. 4. Liability of political subdivisions. (a) The liability of a political subdivision under this section is subject to the limits imposed under section 466.04, subdivision 1, except when the political subdivision is liable under this section as the owner or operator of a disposal facility as defined in section 115A.03, subdivision 10.

(b) When a political subdivision is liable as an owner or operator of a disposal facility, the liability of each political subdivision is limited to $400,000 at each facility unless the facility was owned or operated under a valid joint powers agreement by three or more political subdivisions, in which case the aggregate liability of all political subdivisions that are parties to the joint powers agreement is limited to $1,200,000.

(c) The limits on the liability of a political subdivision for ownership or operation of a disposal facility apply to the costs of response action incurred between the date a request for response action is issued by the agency and the date one year after the construction certificate of completion is approved by the commissioner, excluding the costs of negotiation of a consent order agreement.

(d) When a political subdivision takes response action as the owner or operator of a disposal facility between the dates in paragraph (c), it may receive, after approval by the agency, reimbursement of any amount spent pursuant to an approved work plan that exceeds the applicable liability limit specified in this subdivision.

Subd. 4a. Claims by mixed municipal solid waste disposal facilities. (a) Except as provided in paragraph (b), liability under this section for claims by owners or operators of mixed municipal solid waste disposal facilities that accept waste on or after April 9, 1994, and are not qualified facilities under section 115B.39, subdivision 2, is limited to liability for response costs exceeding the amount of available financial assurance funds required under section 116.07, subdivision 4h.

(b) This subdivision does not affect liability under this section for claims based on the illegal disposal of waste at a facility.

Subd. 5. Transportation of household refuse. A person who accepts only household refuse for transport to a treatment or disposal facility is not liable under this section for the release or threatened release of any hazardous substance unless that person knew or reasonably should have known that the hazardous substance was present in the refuse. For the purpose of this subdivision, household refuse means garbage, trash, or septic tank sanitary wastes generated by single or multiple residences, hotels, motels, restaurants and other similar facilities.

Subd. 6. Defense to certain claims by political subdivisions and private persons. It is a defense to a claim by a political subdivision or private person for recovery of the costs of its response actions under this section that the hazardous substance released from the facility was placed or came to be located in or on the facility before April 1, 1982, and that the response actions of the political subdivision or private person were not authorized by the agency as provided in section 115B.17, subdivision 12. This defense applies only to response costs incurred on or after July 1, 1983.

Subd. 7. Defense for intervening acts. It is a defense to liability under this section that the release or threatened release was caused solely by:

(1) an act of God;

(2) an act of war;

(3) an act of vandalism or sabotage; or

(4) an act or omission of a third party or the plaintiff.

"Third party" for the purposes of clause (4) does not include an employee or agent of the defendant, or a person in the chain of responsibility for the generation, transportation, storage, treatment, or disposal of the hazardous substance.

The defenses provided in clauses (3) and (4) apply only if the defendant establishes that the defendant exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances which the defendant knew or should have known, and that the defendant took precautions against foreseeable acts or omissions and the consequences that could foreseeably result from those acts or omissions.

Subd. 8. Intervening acts of public agencies. When the agency or the federal environmental protection agency assumes control over any release or threatened release of a hazardous substance by taking removal actions at the site of the release, the persons responsible for the release are not liable under sections 115B.01 to 115B.15 for any subsequent release of the hazardous substance from another facility to which it has been removed.

Subd. 9. Releases subject to certain permits or standards; federal postclosure fund. It is a defense to liability under this section that:

(1) the release or threatened release was from a hazardous waste facility as defined under section 115A.03, for which a permit had been issued pursuant to section 116.07 or pursuant to subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq., the hazardous substance was specifically identified in the permit, and the release was within the limits allowed in the permit for release of that substance;

(2) the hazardous substance released was specifically identified in a federal or state permit and the release is within the limits allowed in the permit;

(3) the release resulted from circumstances identified and reviewed and made a part of the public record of a federal or state agency with respect to a permit issued or modified under federal or state law, and the release conformed with the permit;

(4) the release was any part of an emission or discharge into the air or water and the emission or discharge was subject to a federal or state permit and was in compliance with control rules or regulations adopted pursuant to state or federal law;

(5) the release was the introduction of any hazardous substance into a publicly owned treatment works and the substance was specified in, and is in compliance with, applicable pretreatment standards specified for that substance under state and federal law; or

(6) liability has been assumed by the federal postclosure liability fund under United States Code, title 42, section 9607(k).

Subd. 10. Natural resources. It is a defense to liability under this section, for any injury to, destruction of, or loss of natural resources that:

(1) the natural resources were specifically identified as an irreversible and irretrievable commitment of natural resources in an approved final state or federal environmental impact statement, or other comparable approved final environmental analysis for a project or facility which was the subject of a governmental permit or license; and

(2) the project or facility was being operated within the terms of its permit or license.

Subd. 11. Rendering assistance in response actions. It is a defense to liability under this section that the response costs or damages resulted from acts taken or omitted in preparation for, or in the course of rendering care, assistance, or advice to the commissioner or agency pursuant to section 115B.17 or in accordance with the national hazardous substance response plan pursuant to the Federal Superfund Act, under United States Code, title 42, section 9605, or at the direction of an on-scene coordinator appointed under that plan, with respect to any release or threatened release of a hazardous substance.

Subd. 12. Burden of proof for defenses. Any person claiming a defense provided in subdivisions 6 to 11 has the burden to prove all elements of the defense by a preponderance of the evidence.

HIST: 1983 c 121 s 4; 1986 c 444; 1987 c 186 s 15; 1989 c 325 s 29; 1991 c 337 s 53; 1994 c 639 art 1 s 1



Section 115B.05 Liability for economic loss, death, personal injury and disease; limitations and defenses.

115B.05 Liability for economic loss, death, personal injury and disease; limitations and defenses.

Subdivision 1. Liability. Except as otherwise provided in subdivisions 2 to 10, and notwithstanding any other provision or rule of law, any person who is responsible for the release of a hazardous substance from a facility is strictly liable for the following damages which result from the release or to which the release significantly contributes:

(1) all damages for actual economic loss including:

(i) any injury to, destruction of, or loss of any real or personal property, including relocation costs;

(ii) any loss of use of real or personal property;

(iii) any loss of past or future income or profits resulting from injury to, destruction of, or loss of real or personal property without regard to the ownership of the property; and

(2) all damages for death, personal injury, or disease including:

(i) any medical expenses, rehabilitation costs or burial expenses;

(ii) any loss of past or future income, or loss of earning capacity; and

(iii) damages for pain and suffering, including physical impairment.

Subd. 2. Liability for pollutant or contaminant excluded. There is no liability under this section for damages which result from the release of a pollutant or contaminant.

Subd. 3. Certain employee claims not covered. Except for a third party who is subject to liability under section 176.061, subdivision 5, there is no liability under this section for the death, personal injury or disease of an employee which is compensable under chapter 176 as an injury or disease arising out of and in the course of employment.

Subd. 4. Liability limitations. The liability of a political subdivision under this section is subject to the limits imposed under section 466.04, subdivision 1.

Subd. 5. Transportation of household refuse. A person who accepts only household refuse for transport to a treatment or disposal facility is not liable under this section for the release or threatened release of any hazardous substance unless that person knew or reasonably should have known that the hazardous substance was present in the refuse. For the purpose of this subdivision, household refuse means garbage, trash, or septic tank sanitary wastes generated by single or multiple residences, hotels, motels, restaurants and other similar facilities.

Subd. 6. Defense for intervening acts. It is a defense to liability under this section that the release or threatened release was caused solely by:

(1) an act of God;

(2) an act of war;

(3) an act of vandalism or sabotage; or

(4) an act or omission of a third party or the plaintiff.

"Third party" for the purposes of clause (4) does not include an employee or agent of the defendant, or a person in the chain of responsibility for the generation, transportation, storage, treatment, or disposal of the hazardous substance.

The defenses provided in clauses (3) and (4) apply only if the defendant establishes that the defendant exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances which the defendant knew or should have known, and that the defendant took precautions against foreseeable acts or omissions and the consequences that could foreseeably result from those acts or omissions.

Subd. 7. Intervening acts of public agencies. When the agency or the federal environmental protection agency assumes control over any release or threatened release of a hazardous substance by taking removal actions at the site of the release, the persons responsible for the release are not liable under sections 115B.01 to 115B.15 for any subsequent release of the hazardous substance from another facility to which it has been removed.

Subd. 8. Releases subject to certain permits or standards; federal postclosure fund. It is a defense to liability under this section that:

(1) the release or threatened release was from a hazardous waste facility as defined under section 115A.03, for which a permit had been issued pursuant to section 116.07 or pursuant to subtitle C of the Solid Waste Disposal Act, United States Code, title 42, section 6921 et seq., the hazardous substance was specifically identified in the permit, and the release was within the limits allowed in the permit for release of that substance;

(2) the hazardous substance released was specifically identified in a federal or state permit and the release is within the limits allowed in the permit;

(3) the release resulted from circumstances identified and reviewed and made a part of the public record of a federal or state agency with respect to a permit issued or modified under federal or state law, and the release conformed with the permit;

(4) the release was any part of an emission or discharge into the air or water and the emission or discharge was subject to a federal or state permit and was in compliance with control rules or regulations adopted pursuant to state or federal law;

(5) the release was the introduction of any hazardous substance into a publicly owned treatment works and the substance was specified in, and is in compliance with, applicable pretreatment standards specified for that substance under state and federal law; or

(6) liability has been assumed by the federal postclosure liability fund under United States Code, title 42, section 9607(k).

Subd. 9. Rendering assistance in response actions. It is a defense to liability under this section that the damages resulted from acts taken or omitted in preparation for, or in the course of rendering care, assistance, or advice to the commissioner or agency pursuant to section 115B.17 or in accordance with the national hazardous substance response plan pursuant to the Federal Superfund Act, under United States Code, title 42, section 9605, or at the direction of an on-scene coordinator appointed under that plan, with respect to any release or threatened release of a hazardous substance.

Subd. 10. Burden of proof for defenses. Any person claiming a defense provided in subdivisions 6 to 9 has the burden to prove all elements of the defense by a preponderance of the evidence.

HIST: 1983 c 121 s 5; 1Sp1985 c 8 s 1; 1986 c 444; 1987 c 186 s 15



Section 115B.055 Effect of removing and repealing certain provisions.

115B.055 Effect of removing and repealing certain provisions.

Subdivision 1. Joint and several liability for personal injury. The enactment of Laws 1983, chapter 121, section 5, relating to joint and several liability, and the subsequent amendment of section 115B.05 as provided in this act, shall not be construed in any way as a determination of legislative intent regarding the applicability of joint and several liability in any action brought under section 115B.05. The determination of whether joint and several liability applies in any action brought under section 115B.05 shall be based solely on applicable statutory and common law.

Subd. 2. Causation of personal injury. In any action brought under section 115B.05, or under any other law, to recover damages for death, personal injury, or disease arising out of the release of a hazardous substance, the enactment of Laws 1983, chapter 121, section 7, and subsequent repeal of section 115B.07 under this act, relating to proof of causation, shall not be construed in any way as a determination of legislative intent regarding the legal principles applicable to the proof of the causal connection between the release and the death, injury, or disease. The legal principles applicable to the proof of causation shall be determined solely on the basis of applicable statutory and common law.

HIST: 1Sp1985 c 8 s 17



Section 115B.06 Application to past actions.

115B.06 Application to past actions.

Subdivision 1. Application of section 115B.05. Section 115B.05 does not apply to any claim for damages arising out of the release of a hazardous substance which was placed or came to be located in or on the facility wholly before July 1, 1983.

Subd. 2. Repealed, 1Sp1985 c 8 s 19

HIST: 1983 c 121 s 6; 1Sp1985 c 8 s 2



Section 115B.07 Repealed, 1Sp1985 c 8 s 19

115B.07 Repealed, 1Sp1985 c 8 s 19



Section 115B.08 Liability under section 115B.04; apportionment and contribution.

115B.08 Liability under section 115B.04; apportionment and contribution.

Subdivision 1. Right of apportionment; factors. Any person held jointly and severally liable under section 115B.04 has the right at trial to have the trier of fact apportion liability among the parties as provided in this section. The burden is on each defendant to show how that defendant's liability should be apportioned. The court shall reduce the amount of damages in proportion to any amount of liability apportioned to the party recovering.

In apportioning the liability of any party under this section, the trier of fact shall consider the following:

(1) the extent to which that party's contribution to the release of a hazardous substance can be distinguished;

(2) the amount of hazardous substance involved;

(3) the degree of toxicity of the hazardous substance involved;

(4) the degree of involvement of and care exercised by the party in manufacturing, treating, transporting, and disposing of the hazardous substance;

(5) the degree of cooperation by the party with federal, state, or local officials to prevent any harm to the public health or the environment; and

(6) knowledge by the party of the hazardous nature of the substance.

Subd. 2. Contribution. If a person is held jointly and severally liable under section 115B.04 and establishes a proportionate share of the aggregate liability, the provisions of section 604.02, subdivisions 1 and 2, shall apply with respect to contribution and reallocation of any uncollectible amounts.

HIST: 1983 c 121 s 8; 1986 c 444



Section 115B.09 Liability under section 115B.05; comparative fault and contribution.

115B.09 Liability under section 115B.05; comparative fault and contribution.

The provisions of sections 604.01 and 604.02, subdivisions 1 and 2, apply to any action for damages under section 115B.05.

HIST: 1983 c 121 s 9; 1Sp1985 c 8 s 3



Section 115B.10 No avoidance of liability; insurance and subrogation.

115B.10 No avoidance of liability; insurance and subrogation.

An owner or operator of a facility or any other person who may be liable under sections 115B.01 to 115B.15 may not avoid that liability by means of any conveyance of any right, title, or interest in real property, or by any indemnification, hold harmless agreement, or similar agreement. Nothing in this section shall be construed:

(1) to prohibit any party who may be liable under sections 115B.01 to 115B.15 from entering an agreement by which that party is insured, held harmless or indemnified for part or all of that liability;

(2) to prohibit the enforcement of any insurance, hold harmless or indemnification agreement; or

(3) to bar any cause of action brought by a party who may be liable under sections 115B.01 to 115B.15 or by an insurer or guarantor, whether by right of subrogation or otherwise.

HIST: 1983 c 121 s 10



Section 115B.11 Statute of limitations.

115B.11 Statute of limitations.

Subdivision 1. Construction. For the purposes of this section, "construction" means actions taken after the selection of remedial action such as excavation, building of structures, installation of equipment or fixtures, and other physical actions to respond to a release or threatened release.

Subd. 2. Action for recovery of costs. (a) An action for recovery of response costs under section 115B.04, including recovery of costs and expenses under section 115B.17, subdivision 6, may be commenced any time after costs and expenses have been incurred but must be commenced no later than six years after initiation of physical on-site construction of a response action.

(b) A party prevailing in an action commenced within the time required under paragraph (a) shall be entitled to a declaratory judgment of liability for all future reasonable and necessary costs incurred by that party to respond to the release or threatened release, including costs and expenses under section 115B.17, subdivision 6.

Subd. 3. Action for damages. No person may recover damages pursuant to sections 115B.01 to 115B.15 unless the action is commenced within six years from the date when the cause of action accrues. In determining when the cause of action accrues for an action to recover damages for death, personal injury or disease, the court shall consider factors including the following:

(1) when the plaintiff discovered the injury or loss;

(2) whether a personal injury or disease had sufficiently manifested itself; and

(3) when the plaintiff discovered, or using due diligence should have discovered, a causal connection between the injury, disease, or loss and the release of a hazardous substance.

Subd. 4. Application. Subdivisions 1 to 3 apply to actions for recovery of costs commenced on or after April 1, 1998. Response costs incurred before April 1, 1998, are recoverable in an action commenced on or after April 1, 1998, only if physical on-site construction of the response action was initiated not more than six years before the cost recovery action is commenced. Notwithstanding any provision in Laws 1998, chapter 341, to the contrary, the running of the statute of limitations imposed by subdivisions 1 to 3 with respect to cost recovery actions is suspended until July 1, 1999. Subdivisions 1 to 3 shall not apply to any litigation pending in court on March 31, 1998, if the statute of limitations under this chapter has been contested in the litigation. Subdivisions 1 to 3 shall not be offered by any party as evidence of the intent, meaning, or application of the statute of limitations under this chapter.

HIST: 1983 c 121 s 11; 1998 c 341 s 2



Section 115B.12 Other remedies preserved.

115B.12 Other remedies preserved.

Nothing in sections 115B.01 to 115B.15 shall be construed to abolish or diminish any remedy or affect the right of any person to bring a legal action or use any remedy available under any other provision of state or federal law, including common law, to recover for personal injury, disease, economic loss or response costs arising out of a release of any hazardous substance, or for removal or the costs of removal of that hazardous substance. Nothing in sections 115B.01 to 115B.15 shall be construed to limit or restrict in any way the liability of any person under any other state or federal law, including common law, for loss due to personal injury or disease, for economic loss, or for response costs arising out of any release or threatened release of a hazardous substance from a facility regardless of the time at which a hazardous substance was placed or came to be located in or on the facility. The provisions of sections 115B.01 to 115B.15 shall not be considered, interpreted, or construed in any way as reflecting a determination, in whole or in part, of policy regarding the inapplicability of strict liability, or strict liability doctrines under any other state or federal law, including common law, to activities past, present or future, relating to hazardous substances, or pollutants or contaminants, or other similar activities.

HIST: 1983 c 121 s 12



Section 115B.13 Double recovery prohibited.

115B.13 Double recovery prohibited.

A person who recovers response costs or damages pursuant to sections 115B.01 to 115B.15 may not recover the same costs or damages pursuant to any other law. A person who recovers response costs or damages pursuant to any other state or federal law may not recover for the same costs or damages pursuant to sections 115B.01 to 115B.15.

HIST: 1983 c 121 s 13



Section 115B.14 Award of costs.

115B.14 Award of costs.

Upon motion of a party prevailing in an action under sections 115B.01 to 115B.15 the court may award costs, disbursements and reasonable attorney fees and witness fees to that party.

HIST: 1983 c 121 s 14



Section 115B.15 Application of sections 115B.01 to 115B.14.

115B.15 Application of sections 115B.01 to 115B.14.

Sections 115B.01 to 115B.14 apply to any release or threatened release of a hazardous substance occurring on or after July 1, 1983, including any release which began before July 1, 1983, and continued after that date. Sections 115B.01 to 115B.14 do not apply to a release or threatened release which occurred wholly before July 1, 1983, regardless of the date of discovery of any injury or loss caused by the release or threatened release.

HIST: 1983 c 121 s 15



Section 115B.16 Disposition of facilities.

115B.16 Disposition of facilities.

Subdivision 1. Closed disposal facilities; use of property. No person shall use any property on or in which hazardous waste remains after closure of a disposal facility as defined in section 115A.03, subdivision 10, in any way that disturbs the integrity of the final cover, liners, or any other components of any containment system, or the function of the disposal facility's monitoring systems, unless the agency finds that the disturbance:

(1) is necessary to the proposed use of the property, and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

Subd. 2. Recording of affidavit. Before any transfer of ownership of any property which the owner knew or should have known was used as the site of a hazardous waste disposal facility as defined in section 115A.03, subdivision 10, or which the owner knew or should have known is subject to extensive contamination by release of a hazardous substance, the owner shall record with the county recorder of the county in which the property is located an affidavit containing a legal description of the property that discloses to any potential transferee:

(1) that the land has been used to dispose of hazardous waste or that the land is contaminated by a release of a hazardous substance;

(2) the identity, quantity, location, condition and circumstances of the disposal or contamination to the full extent known or reasonably ascertainable; and

(3) that the use of the property or some portion of it may be restricted as provided in subdivision 1.

An owner must also file an affidavit within 60 days after any material change in any matter required to be disclosed under clauses (1) to (3) with respect to property for which an affidavit has already been recorded.

If the owner or any subsequent owner of the property removes the hazardous substance, together with any residues, liner, and contaminated underlying and surrounding soil, that owner may record an affidavit indicating the removal of the hazardous substance.

Failure to record an affidavit as provided in this subdivision does not affect or prevent any transfer of ownership of the property.

Subd. 3. Duty of county recorder. The county recorder shall record all affidavits presented in accordance with subdivision 2. The affidavits shall be recorded in a manner which will assure their disclosure in the ordinary course of a title search of the subject property.

Subd. 4. Penalties. (a) Any person who knowingly violates the provisions of subdivision 1 is subject to a civil penalty in an amount determined by the court of not more than $100,000, and shall be liable under sections 115B.04 and 115B.05 for any release or threatened release of any hazardous substance resulting from the violation.

(b) Any person who knowingly fails to record an affidavit as required by subdivision 2 shall be liable under sections 115B.04 and 115B.05 for any release or threatened release of any hazardous substance from a facility located on that property.

(c) A civil penalty may be imposed and recovered by an action brought by a county attorney or by the attorney general in the district court of the county in which the property is located.

(d) Any civil fines recovered under this subdivision shall be deposited in the account.

HIST: 1983 c 121 s 16; 1986 c 444; 1989 c 335 art 4 s 106



Section 115B.17 State response to releases.

115B.17 State response to releases.

Subdivision 1. Removal and remedial action. Whenever there is a release or substantial threat of release from a facility of any pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or whenever a hazardous substance is released or there is a threatened release of a hazardous substance from a facility:

(a) The agency may take any removal or remedial action relating to the hazardous substance, or pollutant or contaminant, which the agency deems necessary to protect the public health or welfare or the environment. Before taking any action the agency shall:

(1) Request any responsible party known to the agency to take actions which the agency deems reasonable and necessary to protect the public health or welfare or the environment, stating the reasons for the actions, a reasonable time for beginning and completing the actions taking into account the urgency of the actions for protecting the public health or welfare or the environment, and the intention of the agency to take action if the requested actions are not taken as requested;

(2) Notify the owner of real property where the facility is located or where response actions are proposed to be taken, if the owner is not a responsible party, that responsible parties have been requested to take response actions and that the owner's cooperation will be required in order for responsible parties or the agency to take those actions; and

(3) Determine that the actions requested by the agency will not be taken by any known responsible party in the manner and within the time requested.

(b) The commissioner may take removal action which the commissioner deems necessary to protect the public health or welfare or the environment if the commissioner determines that the release or threatened release constitutes an emergency requiring immediate action to prevent, minimize or mitigate damage to the public health or welfare or the environment. Before taking any action the commissioner shall make reasonable efforts in light of the urgency of the action to follow the procedure provided in clause (a).

No removal action taken by any person shall be construed as an admission of liability for a release or threatened release.

Subd. 2. Other actions. Whenever the agency or commissioner is authorized to act pursuant to subdivision 1 or whenever the agency or commissioner has reason to believe that a release of a hazardous substance, or a pollutant or contaminant, has occurred or is about to occur, or that illness, disease, or complaints thereof may be attributable to exposure to a hazardous substance, or a pollutant or contaminant, the agency or commissioner may undertake investigations, monitoring, surveys, testing, and other similar activities necessary or appropriate to identify the existence and extent of the release or threat thereof, the source and nature of the hazardous substances, or pollutants or contaminants, and the extent of danger to the public health or welfare or the environment. In addition, the agency may undertake planning, legal, fiscal, economic, engineering, architectural, and other studies or investigations necessary or appropriate to plan and direct a response action, to recover the costs of the response action, and to enforce the provisions of sections 115B.01 to 115B.18.

Subd. 2a. Cleanup standards. In determining the appropriate standards to be achieved by response actions taken or requested under this section to protect public health and welfare and the environment from a release or threatened release, the commissioner shall consider the planned use of the property where the release or threatened release is located.

Subd. 2b. Public notice of proposed response actions. Before selecting a remedial action to respond to a release or threatened release listed pursuant to subdivision 13, the commissioner shall give written notice of the proposed remedial action to the public by publication of a notice in a newspaper of general circulation in the affected area, and provide an opportunity for submission of comments on the proposed remedial action. The notice shall also be given by certified mail to all persons known to the commissioner at the time of the notice who the commissioner has reason to believe are responsible for the release or threatened release, including all persons who have previously received a request for response action under subdivision 1 with respect to the release or threatened release.

Subd. 3. Duty to provide information. Any person who the agency has reason to believe is responsible for a release or threatened release as provided in section 115B.03, or who is the owner of real property where the release or threatened release is located or where response actions are proposed to be taken, when requested by the agency, or any member, employee or agent thereof who is authorized by the agency, shall furnish to the agency any information which that person may have or may reasonably obtain which is relevant to the release or threatened release.

Subd. 4. Access to information and property. The agency or any member, employee or agent thereof authorized by the agency, upon presentation of credentials, may:

(1) examine and copy any books, papers, records, memoranda or data of any person who has a duty to provide information to the agency under subdivision 3; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized by this section including obtaining information from any person who has a duty to provide the information under subdivision 3, conducting surveys or investigations, and taking removal or remedial action.

Subd. 5. Classification of data. Except as otherwise provided in this subdivision, data obtained from any person pursuant to subdivision 3 or 4 is public data as defined in section 13.02. Upon certification by the subject of the data that the data relates to sales figures, processes or methods of production unique to that person, or information which would tend to affect adversely the competitive position of that person, the commissioner shall classify the data as private or nonpublic data as defined in section 13.02. Notwithstanding any other law to the contrary, data classified as private or nonpublic under this subdivision may be disclosed when relevant in any proceeding under sections 115B.01 to 115B.18, or to other public agencies concerned with the implementation of sections 115B.01 to 115B.18.

Subd. 6. Recovery of expenses. Any reasonable and necessary expenses incurred by the agency or commissioner pursuant to this section, including all response costs, and administrative and legal expenses, may be recovered in a civil action brought by the attorney general against any person who may be liable under section 115B.04 or any other law. The agency's certification of expenses shall be prima facie evidence that the expenses are reasonable and necessary. Any expenses incurred pursuant to this section which are recovered by the attorney general pursuant to section 115B.04 or any other law, including any award of attorneys fees, shall be deposited in the fund and credited to a special account for additional response actions as provided in section 115B.20, subdivision 2, clause (2) or (4).

Subd. 7. Actions relating to natural resources. For the purpose of this subdivision, the state is the trustee of the air, water and wildlife of the state. An action pursuant to section 115B.04 for damages with respect to air, water or wildlife may be brought by the attorney general in the name of the state as trustee for those natural resources. Any damages recovered by the attorney general pursuant to section 115B.04 or any other law for injury to, destruction of, or loss of natural resources resulting from the release of a hazardous substance, or a pollutant or contaminant, shall be deposited in the account.

Subd. 8. Repealed, 1990 c 597 s 73

Subd. 9. Actions relating to occupational safety and health. The agency, commissioner, and the commissioner of labor and industry shall make reasonable efforts to coordinate any actions taken under this section and under sections 182.65 to 182.674 to avoid duplication or conflict of actions or requirements with respect to a release or threatened release affecting the safety of any conditions or place of employment.

Subd. 10. Actions relating to health. The agency and commissioner shall make reasonable efforts to coordinate and consult with the commissioner of health in planning and directing response actions with respect to a release or threatened release affecting the public health. If the commissioner of health, upon the request of the agency, takes any actions authorized under this section, the agency shall reimburse the commissioner of health from the fund for the reasonable and necessary expenses incurred in taking those actions and may recover any amount spent from the fund under subdivision 6.

Subd. 11. Limit on actions by political subdivisions. When the agency or commissioner has requested a person who is responsible for a release or threatened release to take any response action under subdivision 1, no political subdivision shall request or order that person to take any action which conflicts with the action requested by the agency or commissioner of the pollution control agency.

Subd. 12. Authorization of certain response actions. For the purpose of permitting a political subdivision or private person to recover response costs as provided in section 115B.04, subdivision 6, the agency may authorize the political subdivision to take removal or remedial actions or may authorize the private person to take removal actions with respect to any release of a hazardous substance which was placed or came to be located in the facility before April 1, 1982. The authorization shall be based on application of the criteria in the rules of the agency adopted under subdivision 13 or, if the rules have not been adopted, under the criteria set forth in subdivision 13 on which the rules are required to be based. The authorization shall not be inconsistent with the criteria. This subdivision shall not be construed to prohibit a political subdivision or private person from taking removal or remedial actions without the authorization of the agency.

Subd. 13. Priorities; rules. By November 1, 1983, the pollution control agency shall establish a temporary list of priorities among releases or threatened releases for the purpose of taking remedial action and, to the extent practicable consistent with the urgency of the action, for taking removal action under this section. The temporary list, with any necessary modifications, shall remain in effect until the pollution control agency adopts rules establishing state criteria for determining priorities among releases and threatened releases. The pollution control agency shall adopt the rules by July 1, 1984. After rules are adopted, a permanent priority list shall be established, and may be modified from time to time, according to the criteria set forth in the rules. Before any list is established under this subdivision the pollution control agency shall publish the list in the State Register and allow 30 days for comments on the list by the public.

The temporary list and the rules required by this subdivision shall be based upon the relative risk or danger to public health or welfare or the environment, taking into account to the extent possible the population at risk, the hazardous potential of the hazardous substances at the facilities, the potential for contamination of drinking water supplies, the potential for direct human contact, the potential for destruction of sensitive ecosystems, the administrative and financial capabilities of the pollution control agency, and other appropriate factors.

Subd. 14. Requests for review, investigation, and oversight. (a) The commissioner may, upon request, assist a person in determining whether real property has been the site of a release or threatened release of a hazardous substance, pollutant, or contaminant. The commissioner may also assist in, or supervise, the development and implementation of reasonable and necessary response actions. Assistance may include review of agency records and files, and review and approval of a requester's investigation plans and reports and response action plans and implementation.

(b) Except as otherwise provided in this paragraph, the person requesting assistance under this subdivision shall pay the agency for the agency's cost, as determined by the commissioner, of providing assistance. A state agency, political subdivision, or other public entity is not required to pay for the agency's cost to review agency records and files. Money received by the agency for assistance under this section must be deposited in the environmental response, compensation, and compliance fund.

(c) When a person investigates a release or threatened release in accordance with an investigation plan approved by the commissioner under this subdivision, the investigation does not associate that person with the release or threatened release for the purpose of section 115B.03, subdivision 3, clause (4).

Subd. 15. Acquisition of property. The agency may acquire, by purchase or donation, an interest in real property, including easements, restrictive covenants, and leases, that the agency determines is necessary for response action. The validity and duration of a restrictive covenant or nonpossessory easement acquired under this subdivision shall be determined in the same manner as the validity and duration of a conservation easement under chapter 84C, unless the duration is otherwise provided in the agreement. The agency may acquire an easement by condemnation only if the agency is unable, after reasonable efforts, to acquire an interest in real property by purchase or donation. The provisions of chapter 117 govern condemnation proceedings by the agency under this subdivision. A donation of an interest in real property to the agency is not effective until the agency executes a certificate of acceptance. The state is not liable under this chapter solely as a result of acquiring an interest in real property under this subdivision.

Subd. 16. Disposition of property acquired for response action. (a) If the commissioner determines that real or personal property acquired by the agency for response action is no longer needed for response action purposes, the commissioner may:

(1) transfer the property to the commissioner of administration to be disposed of in the manner required for other surplus property subject to conditions the commissioner determines necessary to protect the public health and welfare or the environment, or to comply with federal law;

(2) transfer the property to another state agency, a political subdivision, or special purpose district as provided in paragraph (b); or

(3) if required by federal law, take actions and dispose of the property as required by federal law.

(b) If the commissioner determines that real or personal property acquired by the agency for response action must be operated, maintained, or monitored after completion of other phases of the response action, the commissioner may transfer ownership of the property to another state agency, a political subdivision, or special purpose district that agrees to accept the property. A state agency, political subdivision, or special purpose district is authorized to accept and implement the terms and conditions of a transfer under this paragraph. The commissioner may set terms and conditions for the transfer that the commissioner considers reasonable and necessary to ensure proper operation, maintenance, and monitoring of response actions, protect the public health and welfare and the environment, and comply with applicable federal and state laws and regulations. The state agency, political subdivision, or special purpose district to which the property is transferred is not liable under this chapter solely as a result of acquiring the property or acting in accordance with the terms and conditions of the transfer.

(c) If the agency acquires property under subdivision 15, the commissioner may lease or grant an easement in the property to a person during the implementation of response actions if the lease or easement is compatible with or necessary for response action implementation.

(d) The proceeds of a sale, lease, or other transfer of property under this subdivision by the commissioner or by the commissioner of administration shall be deposited in the environmental response, compensation, and compliance account. Any share of the proceeds that the agency is required by federal law or regulation to reimburse to the federal government is appropriated from the account to the agency for that purpose. Except for section 94.16, subdivision 2, the provisions of section 94.16 do not apply to real property sold by the commissioner of administration which was acquired under subdivision 15.

Subd. 17. Settlements; general authority. In addition to the general authority vested in the agency to settle any claims under sections 115B.01 to 115B.18, the agency may exercise the settlement authorities provided in subdivisions 17 to 20. If the agency does not obtain complete relief for all of its claims under sections 115B.01 to 115B.18, pursuant to a settlement, the agency may bring claims under those sections against any person who is not a party to the settlement, but the settlement shall reduce the liability of any person who is not a party to the settlement by the amount of the settlement.

Subd. 18. Contribution protection for settlors. Notwithstanding anything to the contrary in section 115B.08 or any other law, a person who resolves its liability to the agency under sections 115B.01 to 115B.18 in a settlement shall not be liable for any claim for contribution regarding matters addressed in the settlement. Except as otherwise provided in the settlement, a party to a settlement retains any right under section 115B.08 or any other law to bring a claim for contribution against any person who is not a party to the settlement. Any claim for contribution against a person who is not a party to the settlement shall be subordinate to any claim asserted against such person by the agency.

Subd. 19. Reimbursement under certain settlements. (a) When the agency determines that some but not all persons responsible for a release are willing to implement response actions, the agency may agree, pursuant to a settlement of its claims under sections 115B.01 to 115B.18, to reimburse the settling parties for response costs incurred to take the actions. The agency may agree to reimburse any amount which does not exceed the amount that the agency estimates may be attributable to the liability of responsible persons who are not parties to the settlement. Reimbursement may be provided only for the cost of conducting remedial design and constructing remedial action pursuant to the terms of the settlement. Reimbursement under this subdivision shall be paid only upon the agency's determination that the remedial action approved by the agency has been completed in accordance with the terms of the settlement. The agency may use money appropriated to it for actions authorized under section 115B.20, subdivision 2, clause (2), to pay reimbursement under this subdivision.

(b) The agency may agree to provide reimbursement under a settlement only when all of the following requirements have been met:

(1) the agency has made the determination under paragraph (c) regarding persons who are not participating in the settlement, and has provided written notice to persons identified under paragraph (c), clauses (1) and (2), of their opportunity to participate in the settlement or in a separate settlement under subdivision 20;

(2) the release addressed in the settlement has been assigned a priority pursuant to agency rules adopted under subdivision 13, and the priority is at least as high as a release for which the agency would be allowed to allocate funds for remedial action under the rules;

(3) an investigation of the release addressed in the settlement has been completed in accordance with a plan approved by the agency; and

(4) the agency has approved the remedial action to be implemented under the settlement.

(c) Before entering into a settlement providing for reimbursement under this subdivision, the agency shall determine that there are one or more persons who meet any of the following criteria who are not participating in the settlement:

(1) persons identified by the agency as responsible for the release addressed in the settlement but who are likely to have only minimal involvement in actions leading to the release, or are insolvent or financially unable to pay any significant share of response action costs;

(2) persons identified by the agency as responsible for the release other than persons described in clause (1) and who are unwilling to participate in the settlement or to take response actions with respect to the release;

(3) persons whom the agency has reason to believe are responsible for the release addressed in the settlement but whom the agency has been unable to identify; or

(4) persons identified to the agency by a party to the proposed settlement as persons who are potentially responsible for the release but for whom the agency has insufficient information to determine responsibility.

(d) Except as otherwise provided in this subdivision, a decision of the agency under this subdivision to offer or agree to provide reimbursement in any settlement, or to determine the amount of reimbursement it will provide under a settlement, is a matter of agency discretion in the exercise of its enforcement authority. In exercising discretion in this matter, the agency may consider, among other factors, the degree of cooperation with the agency that has been shown prior to the settlement by the parties seeking reimbursement.

(e) The agency may require as a term of settlement under this subdivision that the parties receiving reimbursement from the agency waive any rights they may have to bring a claim for contribution against persons who are not parties to the settlement.

(f) Notwithstanding any provision to the contrary in paragraphs (a) to (e), until June 30, 2001, the agency may use the authority under this subdivision to enter into agreements for the implementation of a portion of an approved response action plan and to provide funds in the form of a grant for the purpose of implementing the agreement. The amount paid for implementing a portion of an approved response action plan may not exceed the proportion of the costs of the response action plan which are attributable to the liability of responsible persons who are not parties to the agreement.

(g) A decision of the agency under paragraph (f) to offer or agree to provide funds in any agreement or to determine the specific remedial actions included in any agreement to implement an approved action plan or the amount of funds the agency will provide under an agreement is a matter of agency discretion in the exercise of its enforcement authority.

Subd. 20. Settlements with de minimis parties and parties with limited financial resources. (a) The agency may agree to separately settle its claims under sections 115B.01 to 115B.18 with any persons:

(1) whose liability for response costs or response actions, in the determination of the agency, is minimal in comparison with the liability of other persons responsible for the release; or

(2) who are responsible for a release but, in the determination of the agency, are insolvent or financially unable to pay any significant share of their liability for the response costs.

(b) A settlement under this subdivision may require the parties to pay a fixed amount in money or in kind toward the implementation of response actions, and may include a premium for the risk of additional future response costs or response action requirements. The agency may require as a term of a settlement under this subdivision that the settling responsible persons waive any rights they may have to bring a claim for contribution against persons who are not parties to the settlement.

(c) All amounts paid to the agency under a settlement entered into pursuant to this subdivision shall be deposited in the account and are appropriated to the agency to pay for response actions and associated administrative and legal costs related to the release addressed in the settlement, including reimbursement for response costs under subdivision 19.

HIST: 1983 c 121 s 17; 1986 c 444; 1987 c 186 s 15; 1988 c 685 s 23; 1989 c 325 s 30; 1989 c 335 art 4 s 36; 1990 c 528 s 1; 1990 c 597 s 69; 1992 c 512 s 1; 1995 c 168 s 3; 1997 c 216 s 101-106; 1998 c 254 art 1 s 26; 1998 c 341 s 3; 2000 c 376 s 1



Section 115B.175 Voluntary response actions; liability protection; procedures.

115B.175 Voluntary response actions; liability protection; procedures.

Subdivision 1. Protection from liability; scope. (a) Subject to the provisions of this section, a person who is not otherwise responsible under sections 115B.01 to 115B.18 for a release or threatened release will not be responsible under those sections for the release or threatened release if the person undertakes and completes response actions to remove or remedy all known releases and threatened releases at an identified area of real property in accordance with a voluntary response action plan approved by the commissioner.

(b) The liability protection provided under this subdivision applies to releases or threatened releases at the identified property that are not required to be removed or remedied by the approved voluntary response action plan if the requirements of subdivision 2 are met.

Subd. 2. Partial response action plans; criteria for approval. (a) The commissioner may approve a voluntary response action plan submitted under this section that does not require removal or remedy of all releases and threatened releases at an identified area of real property if the commissioner determines that all of the following criteria have been met:

(1) if reuse or development of the property is proposed, the voluntary response action plan provides for all response actions required to carry out the proposed reuse or development in a manner that meets the same standards for protection that apply to response actions taken or requested under section 115B.17, subdivision 1 or 2;

(2) the response actions and the activities associated with any reuse or development proposed for the property will not aggravate or contribute to releases or threatened releases that are not required to be removed or remedied under the voluntary response action plan, and will not interfere with or substantially increase the cost of response actions to address the remaining releases or threatened releases; and

(3) the owner of the property agrees to cooperate with the commissioner or other persons acting at the direction of the commissioner in taking response actions necessary to address remaining releases or threatened releases, and to avoid any action that interferes with the response actions.

(b) Under paragraph (a), clause (3), an owner may be required to agree to any or all of the following terms necessary to carry out response actions to address remaining releases or threatened releases:

(1) to provide access to the property to the commissioner and the commissioner's authorized representatives;

(2) to allow the commissioner, or persons acting at the direction of the commissioner, to undertake reasonable and necessary activities at the property including placement of borings, wells, equipment, and structures on the property, provided that the activities do not unreasonably interfere with the proposed reuse or redevelopment; and

(3) to grant easements or other interests in the property to the agency for any of the purposes provided in clause (1) or (2).

(c) An agreement under paragraph (a), clause (3), must apply to and be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the commissioner that summarizes the agreement, with the county recorder or registrar of titles of the county where the property is located.

Subd. 3. Submission and approval of voluntary response action plans. (a) A person shall submit a voluntary response action plan to the commissioner under section 115B.17, subdivision 14. The commissioner may provide assistance to review voluntary response action plans or supervise response action implementation under that subdivision.

(b) A voluntary response action plan submitted for approval of the commissioner must include an investigation report that describes the methods and results of an investigation of the releases and threatened releases at the identified area of real property. The commissioner must not approve the voluntary response action plan unless the commissioner determines that the nature and extent of the releases and threatened releases at the identified area of real property have been adequately identified and evaluated in the investigation report.

(c) Response actions required in a voluntary response action plan under this section must meet the same standards for protection that apply to response actions taken or requested under section 115B.17, subdivision 1 or 2.

(d) When the commissioner approves a voluntary response action plan, the commissioner may include in the approval an acknowledgment that, upon certification of completion of the response actions as provided in subdivision 5, the person submitting the plan will receive the protection from liability provided under this section.

Subd. 4. Performance of response actions does not associate persons with release. Persons specified in subdivision 6 or 6a, paragraph (c), do not associate themselves with, or aggravate or contribute to, any release or threatened release identified in an approved voluntary response action plan for the purpose of subdivision 7, clause (1), or section 115B.03, subdivision 3, clause (4), as a result of performance of the response actions required in accordance with the plan and the direction of the commissioner. Nothing in this section relieves a person of any liability for failure to exercise due care in performing a response action.

Subd. 5. Certification of completion of response actions. (a) Response actions taken under an approved voluntary response action plan are not completed until the commissioner certifies completion in writing.

(b) Certification of completion of response actions taken under a voluntary response action plan that does not require removal or remedy of all releases and threatened releases is subject to compliance by the owner, and the owner's successors and assigns, with the terms of the agreement required under subdivision 2, paragraph (a), clause (3).

Subd. 6. Persons protected from liability. In addition to the person who undertakes and completes response actions, and subject to the provisions of subdivision 7, the liability protection provided by this section applies to the following persons when the commissioner issues the certificate of completion of response actions under subdivision 5:

(1) the owner of the identified property, if the owner is not responsible for any release or threatened release identified in the approved voluntary response action plan;

(2) a person providing financing to the person who undertakes and completes the response actions, or who acquires or develops the identified property; and

(3) a successor or assign of any person to whom the liability protection applies.

Subd. 6a. Voluntary response actions by responsible persons. (a) Notwithstanding subdivision 1, paragraph (a), when a person who is responsible for a release or threatened release under sections 115B.01 to 115B.18 undertakes and completes response actions, the protection from liability provided by this section applies to persons described in paragraph (c) if the response actions are undertaken and completed in accordance with this subdivision.

(b) The response actions must be undertaken and completed in accordance with a voluntary response action plan approved as provided in subdivision 3. Notwithstanding subdivision 2, a voluntary response action plan submitted by a person who is responsible for the release or threatened release must require remedy or removal of all releases and threatened releases at the identified area of real property. The identified area of real property must correspond to the boundaries of a parcel that is either separately platted or is the entire parcel.

(c) Subject to the provisions of subdivision 7, when the commissioner issues a certificate of completion under subdivision 5 for response actions completed at an identified area of real property in accordance with this subdivision, the liability protection under this section applies to:

(1) a person who acquires the identified real property after approval of the voluntary response action plan;

(2) a person providing financing for response actions or development at the identified real property after approval of the response action plan, whether the financing is provided to the person undertaking the response actions or other person who acquires or develops the property; and

(3) a successor or assign of a person to whom the liability protection applies under this paragraph.

(d) When the commissioner issues a certificate of completion for response actions completed by a responsible person, the commissioner and the responsible person may enter into an agreement that resolves the person's future liability to the agency under sections 115B.01 to 115B.18 for the release or threatened release addressed by the response actions.

Subd. 7. Persons not protected from liability. The protection from liability provided by this section does not apply to:

(1) a person who aggravates or contributes to a release or threatened release that was not remedied under an approved voluntary response action plan;

(2) a person who was responsible under sections 115B.01 to 115B.18 for a release or threatened release identified in the approved voluntary response action plan before taking an action that would have made the person subject to the protection under subdivision 6 or 6a; or

(3) a person who obtains approval of a voluntary response action plan for purposes of this section by fraud or misrepresentation, or by knowingly failing to disclose material information, or who knows that approval was so obtained before taking an action that would have made the person subject to the protection under subdivision 6 or 6a.

Subd. 8. Other rights and authorities not affected. Nothing in this section affects the authority of the agency or commissioner to exercise any powers or duties under this chapter or other law with respect to any release or threatened release, or the right of the agency, the commissioner, or any other person to seek any relief available under this chapter against any party who is not subject to the liability protection provided under this section.

HIST: 1992 c 512 s 2; 1993 c 287 s 1-3; 1995 c 168 s 4,5; 1997 c 216 s 107,108



Section 115B.177 Owner of real property affected by off-site release.

115B.177 Owner of real property affected by off-site release.

Subdivision 1. Determination or agreement by commissioner. (a) The commissioner may issue a written determination or enter into an agreement to take no action under sections 115B.01 to 115B.18 against a person who owns real property subject to a release of a hazardous substance, or pollutant or contaminant, if the commissioner finds that the release originates from a source on adjacent or nearby real property and that the person is not otherwise responsible for the release.

(b) A determination issued or agreement entered into under this section must be conditioned upon the following:

(1) agreement by the person to allow entry upon the property to the commissioner and the authorized representatives of the commissioner to take response actions to address the release, including in appropriate cases an agreement to grant easements to the state for that purpose;

(2) agreement by the person to avoid any interference with the response actions to address the release taken by or at the direction of the agency or the commissioner, and to avoid actions that contribute to the release;

(3) invalidation of the determination or agreement if the commissioner receives new information indicating that the property owned by the person is a source of the release or that the person is otherwise responsible for the release; and

(4) any other condition that the commissioner deems reasonable and necessary to ensure that the agency and commissioner can adequately respond to the release.

Subd. 2. Scope and effect of determination or agreement. (a) A determination issued or agreement entered into under this section may extend to the successors and assigns of the person to whom it originally applies, if the successors and assigns are not otherwise responsible for the release and are bound by the conditions in the determination or agreement.

(b) Issuance of a determination or execution of an agreement under this section does not affect the authority of the agency or commissioner to take any response action under sections 115B.01 to 115B.18 with respect to the release subject to the determination or agreement, or to take administrative or judicial action under those sections with respect to persons not bound by the determination or agreement.

HIST: 1992 c 512 s 3



Section 115B.178 Association with release; commissioner's determination.

115B.178 Association with release; commissioner's determination.

Subdivision 1. Determination. (a) The commissioner may issue determinations that certain actions proposed to be taken at real property subject to a release or threatened release of a hazardous substance or pollutant or contaminant will not constitute conduct associating the person with the release or threatened release for the purpose of section 115B.03, subdivision 3, clause (4). Proposed actions that may be covered by a determination under this section include response actions approved by the commissioner to address the release or threatened release, actions to improve or develop the real property, loans secured by the real property, or other similar actions. A determination may be subject to terms and conditions deemed reasonable by the commissioner. When a person takes actions in accordance with a determination issued under this subdivision, the actions do not associate the person with the release for the purpose of section 115B.03, subdivision 3, clause (4).

(b) The commissioner may also issue a determination under paragraph (a) that certain actions taken in the past at the real property did not constitute conduct associating the person requesting the determination with the release or threatened release for purposes of section 115B.03, subdivision 3, clause (4). The person requesting a determination under this paragraph shall conduct an investigation approved by the commissioner that identifies the nature and extent of the release or threatened release or shall take response actions in accordance with a response action plan approved by the commissioner. Any such determination shall be limited to the represented facts of the past actions and shall not apply to actions that are not represented or disclosed. The determination may be subject to such other terms and conditions as the commissioner deems reasonable.

Subd. 2. Scope and effect of determination. Section 115B.177, subdivision 2, applies to a determination by the commissioner under this section.

HIST: 1993 c 287 s 4; 1994 c 639 art 4 s 1; 1995 c 168 s 6



Section 115B.179 Commissioner's authority not limited.

115B.179 Commissioner's authority not limited.

The commissioner's authority to make a determination or enter into an agreement under section 115B.177 and to make a determination under section 115B.178 does not limit or preclude any other authority of the commissioner under any law.

HIST: 1993 c 287 s 5



Section 115B.18 Failure to take requested actions; civil penalties; action to compel performance; injunctive relief.

115B.18 Failure to take requested actions; civil penalties; action to compel performance; injunctive relief.

Subdivision 1. Civil penalties. Any person responsible for a release or threatened release from a facility of a pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or for a release or threatened release of a hazardous substance from a facility shall forfeit and pay to the state a civil penalty in an amount to be determined by the court of not more than $20,000 per day for each day that the person fails to take reasonable and necessary response actions or to make reasonable progress in completing response actions requested as provided in subdivision 3.

The penalty provided under this subdivision may be recovered by an action brought by the attorney general in the name of the state in connection with an action to recover expenses of the agency under section 115B.17, subdivision 6, or by a separate action in the district court of Ramsey county. All penalties recovered under this subdivision shall be deposited in the fund.

Subd. 2. Action to compel performance. When any person who is responsible for a release or threatened release from a facility of a pollutant or contaminant which presents an imminent and substantial danger to the public health or welfare or the environment or for a release or threatened release of a hazardous substance from a facility, fails to take response actions or to make reasonable progress in completing response actions requested as provided in subdivision 3, the attorney general may bring an action in the name of the state to compel performance of the requested response actions. If any person having any right, title, or interest in and to the real property where the facility is located or where response actions are proposed to be taken is not a person responsible for the release or threatened release, the person may be joined as an indispensable party in an action to compel performance in order to assure that the requested response actions can be taken on that property by the responsible parties.

Subd. 3. Requests for response actions. A request for emergency removal action shall be made by the commissioner of the pollution control agency. Other requests for response actions shall be made by the agency. A request shall be in writing, shall state the action requested, the reasons for the action, and a reasonable time by which the action must be begun and completed taking into account the urgency of the action for protection of the public health or welfare or the environment.

Subd. 4. Injunctive relief. The release or threatened release of a hazardous substance, or a pollutant or contaminant, shall constitute a public nuisance and may be enjoined in an action, in the name of the state, brought by the attorney general.

HIST: 1983 c 121 s 18; 1987 c 186 s 15



Section 115B.19 Purposes of account and taxes.

115B.19 Purposes of account and taxes.

In establishing the environmental response, compensation and compliance account in section 115B.20 and imposing taxes in section 115B.22 it is the purpose of the legislature to:

(1) encourage treatment and disposal of hazardous waste in a manner that adequately protects the public health or welfare or the environment;

(2) encourage responsible parties to provide the response actions necessary to protect the public and the environment from the effects of the release of hazardous substances;

(3) encourage the use of alternatives to land disposal of hazardous waste including resource recovery, recycling, neutralization, and reduction;

(4) provide state agencies with the financial resources needed to prepare and implement an effective and timely state response to the release of hazardous substances, including investigation, planning, removal and remedial action;

(5) compensate for increased governmental expenses and loss of revenue and to provide other appropriate assistance to mitigate any adverse impact on communities in which commercial hazardous waste processing or disposal facilities are located under the siting process provided in chapter 115A;

(6) recognize the environmental and public health costs of land disposal of solid waste and of the use and disposal of hazardous substances and to place the burden of financing state hazardous waste management activities on those whose products and services contribute to hazardous waste management problems and increase the risks of harm to the public and the environment.

HIST: 1983 c 121 s 19; 1989 c 335 art 4 s 106



Section 115B.20 Environmental response, compensation, and compliance account.

115B.20 Environmental response, compensation, and compliance account.

Subdivision 1. Establishment. (a) The environmental response, compensation, and compliance account is in the environmental fund in the state treasury and may be spent only for the purposes provided in subdivision 2.

(b) The commissioner of finance shall administer a response account for the agency and the commissioner of agriculture to take removal, response, and other actions authorized under subdivision 2, clauses (1) to (4) and (10) to (12). The commissioner of finance shall transfer money from the response account to the agency and the commissioner of agriculture to take actions required under subdivision 2, clauses (1) to (4) and (10) to (12).

(c) The commissioner of finance shall administer the account in a manner that allows the commissioner of agriculture and the agency to utilize the money in the account to implement their removal and remedial action duties as effectively as possible.

(d) Amounts appropriated to the commissioner of finance under this subdivision shall not be included in the department of finance budget but shall be included in the pollution control agency and department of agriculture budgets.

(e) All money recovered by the state under section 115B.04 or any other law for injury to, destruction of, or loss of natural resources resulting from the release of a hazardous substance, or a pollutant or contaminant, must be credited to the environmental response, compensation, and compliance account in the environmental fund and is appropriated to the commissioner of natural resources for purposes of subdivision 2, clause (5), consistent with any applicable term of judgments, consent decrees, consent orders, or other administrative actions requiring payments to the state for such purposes. Before making an expenditure of money appropriated under this paragraph, the commissioner of natural resources shall provide written notice of the proposed expenditure to the chairs of the senate committee on finance, the house of representatives committee on ways and means, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance.

Subd. 2. Purposes for which money may be spent. Subject to appropriation by the legislature the money in the account may be spent for any of the following purposes:

(1) preparation by the agency and the commissioner of agriculture for taking removal or remedial action under section 115B.17, or under chapter 18D, including investigation, monitoring and testing activities, enforcement and compliance efforts relating to the release of hazardous substances, pollutants or contaminants under section 115B.17 or 115B.18, or chapter 18D;

(2) removal and remedial actions taken or authorized by the agency or the commissioner of the pollution control agency under section 115B.17, or taken or authorized by the commissioner of agriculture under chapter 18D including related enforcement and compliance efforts under section 115B.17 or 115B.18, or chapter 18D, and payment of the state share of the cost of remedial action which may be carried out under a cooperative agreement with the federal government pursuant to the federal Superfund Act, under United States Code, title 42, section 9604(c)(3) for actions related to facilities other than commercial hazardous waste facilities located under the siting authority of chapter 115A;

(3) reimbursement to any private person for expenditures made before July 1, 1983, to provide alternative water supplies deemed necessary by the agency or the commissioner of agriculture and the department of health to protect the public health from contamination resulting from the release of a hazardous substance;

(4) removal and remedial actions taken or authorized by the agency or the commissioner of agriculture or the pollution control agency under section 115B.17, or chapter 18D, including related enforcement and compliance efforts under section 115B.17 or 115B.18, or chapter 18D, and payment of the state share of the cost of remedial action which may be carried out under a cooperative agreement with the federal government pursuant to the federal Superfund Act, under United States Code, title 42, section 9604(c)(3) for actions related to commercial hazardous waste facilities located under the siting authority of chapter 115A;

(5) planning and implementation by the commissioner of natural resources of the rehabilitation, restoration, or acquisition of natural resources to remedy injuries or losses to natural resources resulting from the release of a hazardous substance;

(6) inspection, monitoring, and compliance efforts by the agency, or by political subdivisions with agency approval, of commercial hazardous waste facilities located under the siting authority of chapter 115A;

(7) grants by the agency or the office of environmental assistance to demonstrate alternatives to land disposal of hazardous waste including reduction, separation, pretreatment, processing and resource recovery, for education of persons involved in regulating and handling hazardous waste;

(8) intervention and environmental mediation by the legislative commission on waste management under chapter 115A;

(9) grants by the agency to study the extent of contamination and feasibility of cleanup of hazardous substances and pollutants or contaminants in major waterways of the state;

(10) acquisition of a property interest under section 115B.17, subdivision 15;

(11) reimbursement, in an amount to be determined by the agency in each case, to a political subdivision that is not a responsible person under section 115B.03, for reasonable and necessary expenditures resulting from an emergency caused by a release or threatened release of a hazardous substance, pollutant, or contaminant; and

(12) reimbursement to a political subdivision for expenditures in excess of the liability limit under section 115B.04, subdivision 4.

Subd. 3. Limit on certain expenditures. The commissioner of agriculture or the pollution control agency or the agency may not spend any money under subdivision 2, clause (2) or (4), for removal or remedial actions to the extent that the costs of those actions may be compensated from any fund established under the Federal Superfund Act, United States Code, title 42, section 9600 et seq. The commissioner of agriculture or the pollution control agency or the agency shall determine the extent to which any of the costs of those actions may be compensated under the federal act based on the likelihood that the compensation will be available in a timely fashion. In making this determination the commissioner of agriculture or the pollution control agency or the agency shall take into account:

(1) the urgency of the removal or remedial actions and the priority assigned under the Federal Superfund Act to the release which necessitates those actions;

(2) the availability of money in the funds established under the Federal Superfund Act; and

(3) the consistency of any compensation for the cost of the proposed actions under the Federal Superfund Act with the national contingency plan, if such a plan has been adopted under that act.

Subd. 4. Revenue sources. Revenue from the following sources shall be deposited in the account:

(1) the proceeds of the taxes imposed pursuant to section 115B.22, including interest and penalties;

(2) all money recovered by the state under sections 115B.01 to 115B.18 or under any other statute or rule related to the regulation of hazardous waste or hazardous substances, including civil penalties and money paid under any agreement, stipulation or settlement but excluding fees imposed under section 116.12;

(3) all interest attributable to investment of money deposited in the account; and

(4) all money received in the form of gifts, grants, reimbursement or appropriation from any source for any of the purposes provided in subdivision 2, except federal grants.

Subd. 5. Recommendation. The legislative commission on waste management and the commissioner of agriculture shall make recommendations to the standing legislative committees on finance and appropriations regarding appropriations from the account.

Subd. 6. Report to legislature. Each year, the commissioner of agriculture and the agency shall submit to the senate finance committee, the house ways and means committee, the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance, and the environmental quality board a report detailing the activities for which money from the account has been spent during the previous fiscal year.

HIST: 1983 c 121 s 20; 1987 c 186 s 15; 1989 c 325 s 31; 1989 c 326 art 8 s 7; 1989 c 335 art 1 s 269; art 4 s 37-39,106; 1990 c 597 s 55; 1993 c 4 s 14; 1994 c 557 s 25; 1995 c 220 s 98; 1995 c 247 art 2 s 54; 1996 c 470 s 27; 1997 c 7 art 1 s 31,32; 1999 c 86 art 1 s 22; art 3 s 13



Section 115B.21 Taxes; definitions.

115B.21 Taxes; definitions.

Subdivision 1. Application. The definitions provided in this section and section 115B.02 apply to sections 115B.21 to 115B.24.

Subd. 2. Commissioner. "Commissioner" means the commissioner of revenue.

Subd. 3. Generator. "Generator" means a person who generates hazardous waste and who is required to disclose the generation of hazardous waste under the hazardous waste rules of the agency adopted under section 116.07.

Subd. 4. Repealed, 1993 c 172 s 93

Subd. 5. Treatment. "Treatment" means any material, technique or process designed to change the physical, chemical or biological character or composition of a hazardous waste in order to: (a) neutralize it; (b) render it nonhazardous or less hazardous; (c) render it safer to transport, store or dispose of; (d) make it amenable to storage; or (e) reduce its volume.

Subd. 6. Repealed, 1993 c 172 s 93

HIST: 1983 c 121 s 21

* NOTE: See section 115B.241 for repealer.



Section 115B.22 Hazardous waste generator tax.

115B.22 Hazardous waste generator tax.

Subdivision 1. Repealed, 1993 c 172 s 93

Subd. 1a. Taxes imposed. Until January 1, 2004, a generator of hazardous waste shall pay a tax in an amount equal to the greater of the applicable base tax under subdivision 2a or the quantity tax determined under subdivision 3a.

Subd. 2. Repealed, 1993 c 172 s 93

Subd. 2a. Base tax. (a) The base tax for large quantity generators, as defined in rules of the agency, is $500.

(b) The base tax for small quantity generators, as defined in rules of the agency, is $200.

(c) The base tax for very small quantity generators, as defined in rules of the agency, that produce more than 100 pounds per year of hazardous waste is $50.

(d) There is no base tax for very small quantity generators, as defined in rules of the agency, that produce 100 pounds or less per year of hazardous waste.

Subd. 3. Repealed, 1993 c 172 s 93

Subd. 3a. Quantity tax. (a) The quantity tax does not apply to very small quantity generators, as defined in the rules of the agency. The quantity tax is determined as provided in paragraphs (b) to (d).

(b) Generators of hazardous waste managed using either of the following methods as defined in rules adopted under sections 115.03, 116.07, and 116.37 shall pay taxes on the waste at the rate of 1.5 cents per pound of solid or 15 cents per gallon of liquid:

(1) hazardous wastes that are hazardous prior to discharge to a publicly owned wastewater treatment works; and

(2) hazardous wastes managed as a hazardous waste fuel or using thermal treatment.

(c) Generators of hazardous waste managed using any of the following methods as defined in rules adopted under sections 115.03, 116.07, and 116.37 are exempt from paying taxes on the wastes:

(1) hazardous wastes that are destined for recycling, including waste accumulated, stored, or treated prior to recycling;

(2) hazardous waste that is destined for incineration at a permitted hazardous waste incineration facility in Minnesota;

(3) hazardous wastes that are either (i) pretreated to a nonhazardous state prior to discharge to a publicly owned treatment works, or (ii) treated to a nonhazardous state after treatment in an on-site treatment system, if the publicly owned treatment works or on-site treatment system is operated in accordance with a national pollution discharge elimination system permit, state disposal system permit, or both, issued by the agency; and

(4) hazardous wastes that are neutralized and are not otherwise hazardous waste after neutralizing.

(d) Generators of hazardous waste shall pay taxes on hazardous wastes managed using any other method not mentioned in this subdivision at the rate of three cents per pound of solid or 30 cents per gallon of liquid.

Subd. 4. Repealed, 1993 c 172 s 93

Subd. 4a. Hazardous wastes not subject to tax. The taxes imposed by this section do not apply to hazardous wastes generated as a result of a response action or hazardous wastes generated as a result of lead acid battery smelting.

Subd. 5. Repealed, 1993 c 172 s 93

Subd. 6. Repealed, 1993 c 172 s 93

Subd. 7. Disposition of proceeds. After reimbursement to the department of revenue for costs incurred in administering sections 115B.22 and 115B.24, the proceeds of the taxes imposed under this section including any interest and penalties shall be deposited in the environmental response, compensation, and compliance account.

Subd. 8. Repealed, 2001 c 7 s 91

HIST: 1983 c 121 s 22; 1984 c 644 s 48; 1989 c 335 art 1 s 269; art 4 s 40; 1991 c 337 s 54; 1993 c 172 s 64-67; 1993 c 375 art 9 s 13

* NOTE: See section 115B.241 for repealer.



Section 115B.223 Repealed, 1993 c 172 s 93; 1997 c 216 s 160

115B.223 Repealed, 1993 c 172 s 93; 1997 c 216 s 160



Section 115B.224 Repealed, 1993 c 172 s 93; 1997 c 216 s 160

115B.224 Repealed, 1993 c 172 s 93; 1997 c 216 s 160



Section 115B.23 Severability.

115B.23 Severability.

If any tax imposed under section 115B.22 is found to be invalid because of the purpose for which the proceeds were appropriated or made available under section 115B.20, subdivision 2, the proceeds of that tax shall not be appropriated or available for the objectionable purposes, but the tax shall continue to be imposed and the proceeds shall be appropriated and made available for other purposes provided in section 115B.20, subdivision 2.

HIST: 1983 c 121 s 23

* NOTE: See section 115B.241 for repealer.



Section 115B.24 Tax administration and enforcement.

115B.24 Tax administration and enforcement.

Subdivision 1. Annual returns. Every generator of hazardous waste subject to taxation pursuant to section 115B.22 shall file a return relating to the tax due for the preceding calendar year with the commissioner of revenue by April 15 each year, in the form prescribed by the commissioner. Payment of the tax, to the extent not paid in full pursuant to subdivisions 2 and 3, shall be submitted with the return.

Subd. 2. Declarations of estimated tax. For 1984 and subsequent years, every generator of hazardous waste required to pay a tax pursuant to section 115B.22 shall make a declaration of estimated hazardous waste generated for the calendar year if the tax can reasonably be expected to be in excess of $1,000. The declaration of estimated tax shall be filed by March 15. The amount of estimated tax with respect to which a declaration is required shall be paid in four equal installments on or before the 15th day of March, June, September, and December.

An amendment of a declaration may be filed in any interval between installment dates prescribed above but only one amendment may be filed in each interval. If an amendment of a declaration is filed, the amount of each remaining installment shall be the amount which would have been payable if the new estimate had been made when the first estimate for the calendar year was made, increased or decreased, as the case may be, by the amount computed by dividing

(1) the difference between (A) the amount of estimated tax required to be paid before the date on which the amendment was made, and (B) the amount of estimated tax which would have been required to be paid before that date if the new estimate had been made when the first estimate was made, by

(2) the number of installments remaining to be paid on or after the date on which the amendment is made.

The commissioner of revenue may grant a reasonable extension of time for filing any declaration but the extension shall not be for more than six months.

If the aggregate amount of estimated tax payments made during a fiscal year ending June 30 is equal to or exceeds $80,000, all estimated tax payments in the subsequent calendar year must be paid by electronic means.

Subd. 3. Failure to pay estimated tax. (a) In case of any underpayment of estimated tax required by this section, except as provided in clause (b), there shall be added to the tax for the taxable year an amount determined at the rate specified in section 270.75, subdivision 4, upon the amount of the underpayment for the period of the underpayment.

For purposes of this subdivision, the amount of the underpayment shall be the excess of

(1) the amount of the installment, over

(2) the amount, if any, of the installment paid on or before the last date prescribed for payment.

The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is the earlier:

(1) April 15, or

(2) With respect to any portion of the underpayment, the date on which the portion is paid. For purposes of this paragraph, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent the payment exceeds the amount of the installment determined under this subdivision for the installment date.

(b) Notwithstanding the provisions of clause (a), the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of the installment equals or exceeds the amount which would have been required to be paid on or before that date if the estimated tax were the lesser of:

(1) For 1985 and thereafter, the tax shown on the return of the taxpayer for the preceding year or, for 1984, twice the amount of the tax shown for 1983; or

(2) Eighty percent of the actual liability for the year.

Subd. 4. Refunds of overpayments of estimated tax. Refunds of overpayments of estimated tax shall be made as provided in section 289A.50.

Subd. 5. Exchange of information. Notwithstanding the provisions of section 116.075, the pollution control agency may provide the commissioner of revenue with the information necessary for the enforcement of section 115B.22 and this section. Information disclosed in a return filed pursuant to this section is public. Information exchanged between the commissioner and the agency is public unless the information is of the type determined to be for the confidential use of the agency pursuant to section 116.075 or is trade secret information classified pursuant to section 13.37. Information obtained in the course of an audit of the taxpayer by the department of revenue shall be nonpublic or private data to the extent that it is not directly divulged in a return of the tax.

Subd. 6. Payment by out-of-state generators. A generator of any hazardous waste which is generated outside of this state and is transported into this state for treatment or disposal shall pay the tax imposed by section 115B.22 at the first point at which the hazardous wastes are received by a person in this state for treatment or disposal. The tax shall be paid to the person who first receives the wastes in this state at the time the waste is received and shall be remitted by that person to the commissioner of revenue quarterly in the form and manner provided by the commissioner.

Subd. 7. Duties of the agency and metropolitan counties. The agency shall provide to the commissioner the names and addresses of all persons known to the agency who are subject to tax under section 115B.22, together with any information which the agency possesses concerning the amount of hazardous waste generated and disposed of by those persons. Metropolitan counties required to regulate hazardous wastes under section 473.811, subdivision 5b, shall provide to the agency the data and information necessary to allow the agency to carry out its duties under this subdivision. Upon request by the commissioner, the agency shall examine returns and reports filed with the commissioner and notify the commissioner of any suspected inaccurate or fraudulent declaration or return. The agency may assist in auditing any person subject to tax under section 115B.22 when requested by the commissioner.

Subd. 8. Penalties; enforcement. The audit, penalty and enforcement provisions applicable to taxes imposed under chapter 290 apply to the taxes imposed under section 115B.22 and those provisions shall be administered by the commissioner.

Subd. 9. Rules. The commissioner may adopt temporary and permanent rules necessary to implement the provisions of this section and section 115B.22.

Subd. 10. Repealed, 1993 c 375 art 9 s 50

HIST: 1983 c 121 s 24; 1989 c 335 art 4 s 41; 1990 c 480 art 1 s 46; 1991 c 291 art 17 s 1; 1993 c 172 s 70; 1Sp2001 c 5 art 17 s 1

* NOTE: See section 115B.241 for repealer.



Section 115B.241 Repealer.

115B.241 Repealer.

Sections 115B.21 to 115B.24 are repealed effective January 1, 2004.

HIST: 1993 c 172 s 93



Section 115B.25 Definitions.

115B.25 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 115B.25 to 115B.37.

Subd. 1a. Account. Except when another account is specified, "account" means the environmental response, compensation, and compliance account established in section 115B.20.

Subd. 2. Board. "Board" means the harmful substance compensation board established in section 115B.27.

Subd. 3. Compensable loss. "Compensable loss" means a loss that is compensable under section 115B.34.

Subd. 4. Eligible person. "Eligible person" means a person who is eligible to file a claim with the account under section 115B.29.

Subd. 5. Eligible personal injury. "Eligible personal injury" means personal injury that is eligible for compensation under section 115B.30.

Subd. 6. Eligible property damage. "Eligible property damage" means property damage that is eligible for compensation under section 115B.30.

Subd. 6a. Facility. "Facility" has the meaning given it in section 115B.02, subdivision 5.

Subd. 7. Renumbered subd 1a

Subd. 7a. Harmful substance. "Harmful substance" means:

(1) any commercial chemical designated under the Federal Water Pollution Control Act, United States Code, title 33, section 1321(b)(2)(A);

(2) any hazardous air pollutant listed under the Clean Air Act, United States Code, title 42, section 7412;

(3) any hazardous waste;

(4) petroleum as defined in section 115C.02, subdivision 10; and

(5) pesticide as defined in chapter 18B, or fertilizer, plant amendment, or soil amendment as defined in chapter 18C.

Subd. 7b. Hazardous waste. "Hazardous waste" has the meaning given in section 115B.02, subdivision 9.

Subd. 7c. Person. "Person" has the meaning given in section 115B.02, subdivision 12.

Subd. 8. Protected information. "Protected information" means information provided to the board by a nongovernmental third party, or information provided to the board by a governmental party if access to that information is protected under other law, that is relevant to a determination required of the board under section 115B.33, subdivisions 1, clauses (2) to (4), and 2, clause (2).

Subd. 9. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

"Release" does not include:

(a) Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(b) Release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal Nuclear Regulatory Commission under United States Code, title 42, section 2210;

(c) Release of source, by-product, or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a);

(d) Discharges or designed venting of petroleum from a tank allowed under the rules of the pollution control agency; or

(e) The use of a pesticide, fertilizer, plant amendment, or soil amendment in accordance with its labeling.

HIST: 1Sp1985 c 8 s 4; 1989 c 325 s 32-39; 1989 c 335 art 4 s 42; 1991 c 199 art 1 s 19; 1995 c 220 s 99; 1998 c 254 art 1 s 27



Section 115B.26 Harmful substance compensation account.

115B.26 Harmful substance compensation account.

Subdivision 1. Repealed, 1995 c 220 s 141

Subd. 2. Appropriation. The amount necessary to pay claims of compensation granted by the agency under sections 115B.25 to 115B.37 is appropriated to the agency from the account.

Subd. 3. Payment of claims when account insufficient. If the amount of the claims granted exceeds the amount in the account, the board shall request a transfer from the general contingent account to the harmful substance compensation account as provided in section 3.30. If no transfer is approved, the board shall pay the claims which have been granted in the order granted only to the extent of the money remaining in the account. The board shall pay the remaining claims which have been granted after additional money is credited to the account.

Subd. 4. Account transfer request. At the end of each fiscal year, the board shall submit a request to the petroleum tank release compensation board for transfer to the harmful substance compensation account from the petroleum tank release cleanup fund under section 115C.08, subdivision 5, of an amount equal to the compensation granted by the board for claims related to petroleum releases plus administrative costs related to determination of those claims.

HIST: 1Sp1985 c 8 s 5; 1989 c 325 s 40; 1989 c 335 art 4 s 43; 1991 c 199 art 1 s 20,21; 1995 c 220 s 100; 1995 c 254 art 1 s 96



Section 115B.27 Harmful substance compensation board.

115B.27 Harmful substance compensation board.

Subdivision 1. Establishment of board. The harmful substance compensation board is established. The board consists of five members who will serve part time and who will be appointed by the governor with the advice and consent of the senate. One member must be a physician knowledgeable in toxicology; one member must be a member of the bar of this state; one member must be a health professional knowledgeable in the area of harmful substance injuries; and two members must be members of the general public. The board shall annually elect a member to serve as chair for a term of one year. Filling of vacancies on the board and removal of members are governed by section 15.0575.

Subd. 2. Membership terms. The initial members shall be appointed to terms as follows:

(1) two members appointed for six years;

(2) two members appointed for four years;

(3) the fifth member appointed for two years.

At the end of each member's term, the successor shall be appointed for six years and each successor thereafter shall be appointed for six years.

Subd. 3. Compensation and expenses. Notwithstanding the provisions of section 15.0575, the commissioner of employee relations shall establish the compensation to be paid members of the board, based on the professional expertise and experience of the members. Expenses shall be paid as provided in the plan for state employees adopted under section 43A.18, subdivision 2.

HIST: 1Sp1985 c 8 s 6; 1986 c 444; 1989 c 325 s 41



Section 115B.28 Powers and duties of the board.

115B.28 Powers and duties of the board.

Subdivision 1. Duties. In addition to performing duties specified in sections 115B.25 to 115B.37 or in other law, and subject to the limitations on disclosure contained in section 115B.35, the board shall:

(1) adopt rules as soon as practicable after all members are appointed, including rules governing practice and procedure before the board, the form and procedure for applications for compensation, and procedures for claims investigations;

(2) publicize the availability of compensation and application procedures on a statewide basis with special emphasis on geographical areas surrounding sites identified by the pollution control agency as having releases from a facility where a harmful substance was placed or came to be located prior to July 1, 1983;

(3) collect, analyze, and make available to the public, in consultation with the department of health, the pollution control agency, the University of Minnesota medical and public health schools, and the medical community, data regarding injuries relating to exposure to harmful substances; and

(4) prepare and transmit by December 31 of each year to the governor and the legislature an annual report to include (a) a summary of board activity under clause (3); (b) data determined by the board from actual cases, including but not limited to number of cases, actual compensation received by each claimant, types of cases, and types of injuries compensated, as they relate to types of harmful substances as well as length of exposure, but excluding identification of the claimants; (c) all administrative costs associated with the business of the board; and (d) board recommendations for legislative changes, further study, or any other recommendation aimed at improving the system of compensation.

Subd. 2. Powers. In addition to exercising any powers specified in sections 115B.25 to 115B.37 or in other law, the board may:

(1) in reviewing a claim, consider any information relevant to the claim, in accordance with the evidentiary standards contained in section 115B.35;

(2) contract for consultant or other services necessary to carry out the board's duties under sections 115B.25 to 115B.37;

(3) grant reasonable partial compensation on an emergency basis pending the final decision on a claim if the claim is one with respect to which an award will probably be made and undue hardship will result to the claimant if immediate payment is not made;

(4) limit access to information collected and maintained by the board and take any other action necessary to protect not public data as defined in section 13.02, subdivision 8a, and protected information, in accordance with the limitations contained in section 115B.35.

Subd. 3. Investigation; obtaining information. The board may investigate any claim for compensation and for this purpose it may require from the claimant and request from any person information regarding any matter, fact, or circumstance which is relevant to determination of a claim under section 115B.33. In exercising its powers under this subdivision, the board may collect information reasonably calculated to lead to the discovery of evidence admissible under section 115B.35. The board shall reimburse the person requested to provide information the actual cost of copies of documents, papers, samples, or other tangible items necessary to respond to the request from the board. In order to obtain this information the board, subject to any applicable privilege, may:

(a) request any person to produce documents, papers, books, or other tangible things in the possession, custody, or control of that person;

(b) request the sworn testimony of any person as to any relevant fact or opinion;

(c) direct written questions to any person and request written answers and objections;

(d) request a mental or physical examination of the claimant or autopsy of any deceased person whose death is the basis of the claim, provided that notice is given to the claimant and the claimant receives a copy of the report; and

(e) request a waiver of medical privilege by the claimant.

The board shall give written notice of any request under this subdivision at least 15 days before the person is expected to comply with the request. If a person fails or refuses to comply with a request for information relevant to the release of a harmful substance, the board may issue a subpoena for the production of the information and may petition the district court for an order enforcing the subpoena. If a person fails or refuses to comply with a request for other information relevant to determination of the claim, the board may petition the district court for an order to compel compliance with the request. If the claimant refuses to comply with a request by the board for information relevant to the claim, the board may dismiss the claim.

Subd. 4. Administrative personnel and services. The board may appoint an executive director who is not a member of the board. The executive director is in the unclassified service. The commissioner of health shall provide staff assistance, administrative services, and office space under a contract with the board. The board shall reimburse the commissioner for the staff, services, and space provided. In order to perform its duties, the board may request information from the supervising officer of any state agency or state institution of higher education. When requesting health data as defined in section 13.3805, subdivision 1, or sections 144.671 to 144.69, the board must submit a written release signed by the subject of the data or, if the subject is deceased, a representative of the deceased, authorizing release of the data in whole or in part. The supervising officer shall comply with the board's request to the extent possible considering available agency or institution appropriations and may assign agency or institution employees to assist the board in performing its duties under sections 115B.25 115B.37.

HIST: 1Sp1985 c 8 s 7; 1987 c 209 s 1; 1989 c 325 s 42,78; 1991 c 199 art 2 s 1; 1999 c 227 s 22



Section 115B.29 Eligible persons.

115B.29 Eligible persons.

Subdivision 1. Personal injury and certain property claims. A person may file a claim with the board pursuant to this section for compensation for an eligible injury, or for eligible property damage that could reasonably have resulted from an exposure in Minnesota to a harmful substance released from a facility.

Subd. 2. Repealed, 1989 c 325 s 77

HIST: 1Sp1985 c 8 s 8; 1989 c 325 s 43



Section 115B.30 Eligible injury and damage.

115B.30 Eligible injury and damage.

Subdivision 1. Eligible personal injury. (a) A personal injury which could reasonably have resulted from exposure to a harmful substance released from a facility where it was placed or came to be located is eligible for compensation from the account if:

(1) it is a medically verified chronic or progressive disease, illness, or disability such as cancer, organic nervous system disorders, or physical deformities, including malfunctions in reproduction, in humans or their offspring, or death; or

(2) it is a medically verified acute disease or condition that typically manifests itself rapidly after a single exposure or limited exposures and the persons responsible for the release of the harmful substance are unknown or cannot with reasonable diligence be determined or located or a judgment would not be satisfied in whole or in part against the persons determined to be responsible for the release of the harmful substance.

(b) A personal injury is not compensable from the account if:

(1) the injury is compensable under the workers' compensation law, chapter 176;

(2) the injury arises out of the claimant's use of a consumer product;

(3) the injury arises out of an exposure that occurred or is occurring outside the geographical boundaries of the state;

(4) the injury results from the release of a harmful substance for which the claimant is a responsible person; or

(5) the injury is an acute disease or condition other than one described in paragraph (a).

Subd. 2. Eligible property damage. Damage to real property in Minnesota owned by the claimant is eligible for compensation from the account if the damage results from the presence in or on the property of a harmful substance released from a facility where it was placed or came to be located. Damage to property is not eligible for compensation from the account if it results from the release of a harmful substance for which the claimant is a responsible person.

Subd. 3. Time for filing claim. (a) A claim is not eligible for compensation from the account unless it is filed with the board within the time provided in this subdivision.

(b) A claim for compensation for personal injury must be filed within two years after the injury and its connection to exposure to a harmful substance was or reasonably should have been discovered.

(c) A claim for compensation for property damage must be filed within two years after the full amount of compensable losses can be determined.

(d) Notwithstanding the provisions of this subdivision, claims for compensation that would otherwise be barred by any statute of limitations provided in sections 115B.25 to 115B.37 may be filed not later than January 1, 1992.

HIST: 1Sp1985 c 8 s 9; 1989 c 325 s 44,78; 1989 c 335 art 4 s 106; 1991 c 199 art 1 s 22



Section 115B.31 Other actions.

115B.31 Other actions.

Subdivision 1. Subsequent action or claim prohibited in certain cases. (a) A person who has settled a claim for an eligible injury or eligible property damage with a responsible person, either before or after bringing an action in court for that injury or damage, may not file a claim with the account for the same injury or damage. A person who has received a favorable judgment in a court action for an eligible injury or eligible property damage may not file a claim with the account for the same injury or damage, unless the judgment cannot be satisfied in whole or in part against the persons responsible for the release of the harmful substance. A person who has filed a claim with the board may not file another claim with the board for the same eligible injury or damage, unless the claim was inactivated by the board as provided in section 115B.32, subdivision 1.

(b) A person who has filed a claim with the board for an eligible injury or damage, and who has received and accepted an award from the board, is precluded from bringing an action in court for the same eligible injury or damage.

(c) A person who files a claim with the board for personal injury or property damage must include all known claims eligible for compensation in one proceeding before the board.

Subd. 2. Use of protected information and board findings. The findings and decision of the board are inadmissible in any court action. Protected information may not be used in any court action except to the extent that the information is otherwise available to a party or discovered under the applicable rules of civil or criminal procedure.

Subd. 3. Subrogation by state. The state is subrogated to all the claimant's rights under statutory or common law to recover losses compensated from the account from other sources, including responsible persons as defined in section 115B.03. The state may bring a subrogation action in its own name or in the name of the claimant. The state may not bring a subrogation action against a person who was a party in a court action by the claimant for the same eligible injury or damage, unless the claimant dismissed the action prior to trial. Money recovered by the state under this subdivision must be deposited in the account. Nothing in sections 115B.25 to 115B.37 shall be construed to create a standard of recovery in a subrogation action.

Subd. 4. Simultaneous claim and court action prohibited. A claimant may not commence a court action to recover for any injury or damage for which the claimant seeks compensation from the account during the time that a claim is pending before the board. A person may not file a claim with the board for compensation for any injury or damage for which the claimant seeks to recover in a pending court action. The time for filing a claim under section 115B.30 or the statute of limitations for any civil action is suspended during the period of time that a claimant is precluded from filing a claim or commencing an action under this subdivision.

HIST: 1Sp1985 c 8 s 10; 1986 c 444; 1989 c 325 s 78; 1991 c 199 art 1 s 23



Section 115B.32 Claim for compensation.

115B.32 Claim for compensation.

Subdivision 1. Form. A claim for compensation from the account must be filed with the board in the form required by the board. When a claim does not include all the information required by subdivision 2 and applicable board rules, the board staff shall notify the claimant of the absence of the required information within 14 days of the filing of the claim. All required information must be received by the board not later than 60 days after the claimant received notice of its absence or the claim will be inactivated and may not be resubmitted for at least one year following the date of inactivation. The board may decide not to inactivate a claim under this subdivision if it finds serious extenuating circumstances.

Subd. 2. Required information. A claimant must provide the following information as part of the claim, provided that nothing in Laws 1985, First Special Session chapter 8, shall be construed to require the claimant to initiate a court action before filing a claim:

(1) a sworn verification by the claimant of the facts set forth in the claim to the best of the claimant's knowledge;

(2) evidence that the claimant is an eligible person;

(3) evidence of the claimant's exposure to a named harmful substance;

(4) evidence that the claimant's exposure to the substance in the amount and duration experienced by the claimant could reasonably have been caused or significantly contributed to by the release of a harmful substance from a facility where the substance was placed or came to be located, to the extent the information is available to the claimant;

(5) evidence that the exposure experienced by the claimant can cause or can significantly contribute to the injury suffered by the claimant;

(6) evidence of the injury eligible for compensation suffered by the claimant and the compensable losses resulting from the injury;

(7) evidence of any property damage eligible for compensation and the amount of compensable losses resulting from the damage;

(8) information regarding any collateral sources of compensation; and

(9) other information required by the rules of the board.

Subd. 3. Death claims. In any case in which death is claimed as a compensable injury, the claim may be brought on behalf of the claimant by the claimant's estate for compensable medical expenses and by the claimant's trustee for death benefits for the claimant's dependents as defined in section 176.111.

HIST: 1Sp1985 c 8 s 11; 1989 c 325 s 78; 1991 c 199 art 1 s 24



Section 115B.33 Determination of claim.

115B.33 Determination of claim.

Subdivision 1. Standard for personal injury. The board shall grant compensation to a claimant who shows that it is more likely than not that:

(1) the claimant suffers a medically verified injury that is eligible for compensation from the account and that has resulted in a compensable loss;

(2) the claimant has been exposed to a harmful substance;

(3) the release of the harmful substance from a facility where the substance was placed or came to be located could reasonably have resulted in the claimant's exposure to the substance in the amount and duration experienced by the claimant; and

(4) the injury suffered by the claimant can be caused or significantly contributed to by exposure to the harmful substance in an amount and duration experienced by the claimant.

Subd. 2. Standard for property damage. The board shall grant compensation to a claimant who shows that it is more likely than not that:

(1) the claimant has suffered property damage that is eligible for compensation and that has resulted in compensable loss; and

(2) the presence of the harmful substance in or on the property could reasonably have resulted from the release of the harmful substance from a facility where the substance was placed or came to be located.

HIST: 1Sp1985 c 8 s 12; 1989 c 325 s 78; 1991 c 199 art 1 s 25



Section 115B.34 Compensable losses.

115B.34 Compensable losses.

Subdivision 1. Personal injury losses. Losses compensable by the account for personal injury are limited to:

(1) medical expenses directly related to the claimant's injury;

(2) up to two-thirds of the claimant's lost wages not to exceed $2,000 per month or $24,000 per year;

(3) up to two-thirds of a self-employed claimant's lost income, not to exceed $2,000 per month or $24,000 per year;

(4) death benefits to dependents which the board shall define by rule subject to the following conditions:

(i) the rule adopted by the board must establish a schedule of benefits similar to that established by section 176.111 and must not provide for the payment of benefits to dependents other than those dependents defined in section 176.111;

(ii) the total benefits paid to all dependents of a claimant must not exceed $2,000 per month;

(iii) benefits paid to a spouse and all dependents other than children must not continue for a period longer than ten years;

(iv) payment of benefits is subject to the limitations of section 115B.36; and

(5) the value of household labor lost due to the claimant's injury or disease, which must be determined in accordance with a schedule established by the board by rule, not to exceed $2,000 per month or $24,000 per year.

Subd. 2. Property damage losses. (a) Losses compensable by the account for property damage are limited to the following losses caused by damage to the principal residence of the claimant:

(1) the reasonable cost of replacing or decontaminating the primary source of drinking water for the property not to exceed the amount actually expended by the claimant or assessed by a local taxing authority, if the department of health has confirmed that the remedy provides safe drinking water and advised that the water not be used for drinking or determined that the replacement or decontamination of the source of drinking water was necessary, up to a maximum of $25,000;

(2) losses incurred as a result of a bona fide sale of the property at less than the appraised market value under circumstances that constitute a hardship to the owner, limited to 75 percent of the difference between the appraised market value and the selling price, but not to exceed $25,000; and

(3) losses incurred as a result of the inability of an owner in hardship circumstances to sell the property due to the presence of harmful substances, limited to the increase in costs associated with the need to maintain two residences, but not to exceed $25,000.

(b) In computation of the loss under paragraph (a), clause (3), the board shall offset the loss by the amount of any income received by the claimant from the rental of the property.

(c) For purposes of paragraph (a), the following definitions apply:

(1) "appraised market value" means an appraisal of the market value of the property disregarding any decrease in value caused by the presence of a harmful substance in or on the property; and

(2) "hardship" means an urgent need to sell the property based on a special circumstance of the owner including catastrophic medical expenses, inability of the owner to physically maintain the property due to a physical or mental condition, and change of employment of the owner or other member of the owner's household requiring the owner to move to a different location.

(d) Appraisals are subject to board approval. The board may adopt rules governing approval of appraisals, criteria for establishing a hardship, and other matters necessary to administer this subdivision.

HIST: 1Sp1985 c 8 s 13; 1989 c 325 s 45; 1991 c 199 art 1 s 26



Section 115B.35 Determination of claims.

115B.35 Determination of claims.

Subdivision 1. Assignment of claims. The chair of the board shall assign each claim that has been accepted for filing to one member of the board, except that no claims shall be assigned to either of the two members appointed to the board as members of the general public.

Subd. 2. Treatment of protected information. In making a preliminary or final decision under this section, the board shall examine protected information outside of the presence of the claimant, the claimant's attorney, or any other person except staff to the board. The board, the board's staff, and any other person who obtains access to protected information under this section may not reveal protected information to any person except as provided in this section.

Subd. 3. Evidence admissible in claim proceedings. In the determination of a claim, the board may admit and give probative effect to evidence that possesses probative value commonly accepted by reasonable and prudent persons in the conduct of their affairs. The board shall give effect to the rules of privilege recognized by law. The board may exclude incompetent, irrelevant, immaterial, and repetitious evidence.

Subd. 4. Preliminary decision. The board member to whom the claim is assigned shall review all materials filed in support of the claim and may cause an investigation to be conducted into the validity of the claim. The board member may make a preliminary decision on the basis of the papers filed in support of the claim and the report of any investigation of it. The decision must be in writing and include the reasons for the decision, subject to the limitations on disclosure of protected information.

Subd. 5. Circulation of preliminary decision. Copies of the preliminary decision made under subdivision 4 must be circulated to the other board members as soon as practicable. On receipt of the preliminary decision, the members have 20 days to challenge it by written notice to the members who made the decision. If no other member challenges the preliminary decision, a copy must be sent to the claimant who may challenge the decision by written notice to the board within 30 days of receipt of the decision. If the board member relies on protected information to deny a claim, the preliminary decision must include a statement to this effect. If no notice is received within the required time, the preliminary decision becomes a final decision of the board.

Subd. 6. Challenges. If a board member or a claimant challenges a preliminary decision made pursuant to subdivision 4, the full board shall order the claimant to appear before the board. The appearance is not a contested case hearing under chapter 14. The claimant may produce further evidence to support the claim, including books, studies, reports, and any other written material and oral testimony of witnesses, including experts. The board members may ask questions of the claimant and any witnesses presented by the claimant. After the appearance, the board shall make a final decision on the claim as soon as practicable. The decision must be in writing and include the reasons for the decision, subject to the limits on disclosure of protected information. A copy of each final decision must be sent to the claimant, including, for a claim that is granted, an explanation of the form in which the claim will be paid. If the final decision of the board relies on protected information to deny a claim, the decision shall include a statement to this effect. At the claimant's request, the board shall disclose to the claimant that portion of the protected information relied on by the board and shall provide the claimant with an opportunity to provide additional information relevant to the element of the standard that has not been demonstrated. The board shall make a final decision based on all available information.

Subd. 7. Record. Any appearance by a claimant or witnesses must be tape recorded but a formal record pursuant to chapter 14 is not required.

Subd. 8. Appeal. A final decision of the board made under this section is conclusive on all matters decided. There is no right to judicial review of a final decision of the board.

Subd. 9. Remedies and penalties. A board member, board staff person, or other person who reveals protected information in violation of this section is subject to the civil remedies contained in section 13.08 and the penalties in section 13.09.

HIST: 1Sp1985 c 8 s 14; 1986 c 444



Section 115B.36 Amount and form of payment.

115B.36 Amount and form of payment.

If the board decides to grant compensation, it shall determine the net uncompensated loss payable to the claimant by computing the total amount of compensable losses payable to the claimant and subtracting the total amount of any compensation received by the claimant for the same injury or damage from other sources including, but not limited to, all forms of insurance and social security and any emergency award made by the board. The board shall pay compensation in the amount of the net uncompensated loss, provided that no claimant may receive more than $250,000. In the case of a death, the total amount paid to all persons on behalf of the claimant may not exceed $250,000.

Compensation from the account may be awarded in a lump sum or in installments at the discretion of the board.

HIST: 1Sp1985 c 8 s 15; 1991 c 199 art 1 s 27



Section 115B.37 Attorney fees.

115B.37 Attorney fees.

The board may by rule limit the fee charged by any attorney for representing a claimant before the board.

HIST: 1Sp1985 c 8 s 16



Section 115B.39 Landfill cleanup program; establishment.

115B.39 Landfill cleanup program; establishment.

Subdivision 1. Establishment. The landfill cleanup program is established to provide environmental response at qualified facilities and is to be administered by the commissioner.

Subd. 2. Definitions. (a) In addition to the definitions in this subdivision, the definitions in sections 115A.03 and 115B.02 apply to sections 115B.39 to 115B.445, except as specifically modified in this subdivision.

(b) "Cleanup order" means a consent order between responsible persons and the agency or an order issued by the United States Environmental Protection Agency under section 106 of the federal Superfund Act.

(c) "Closure" means actions to prevent or minimize the threat to public health and the environment posed by a mixed municipal solid waste disposal facility that has stopped accepting waste by controlling the sources of releases or threatened releases at the facility. "Closure" includes removing contaminated equipment and liners; applying final cover; grading and seeding final cover; installing wells, borings, and other monitoring devices; constructing groundwater and surface water diversion structures; and installing gas control systems and site security systems, as necessary. The commissioner may authorize use of final cover that includes processed materials that meet the requirements in Code of Federal Regulations, title 40, section 503.32, paragraph (a).

(d) "Closure upgrade" means construction activity that will, at a minimum, modify an existing cover so that it satisfies current rule requirements for mixed municipal solid waste land disposal facilities.

(e) "Contingency action" means organized, planned, or coordinated courses of action to be followed in case of fire, explosion, or release of solid waste, waste by-products, or leachate that could threaten human health or the environment.

(f) "Corrective action" means steps taken to repair facility structures including liners, monitoring wells, separation equipment, covers, and aeration devices and to bring the facility into compliance with design, construction, groundwater, surface water, and air emission standards.

(g) "Decomposition gases" means gases produced by chemical or microbial activity during the decomposition of solid waste.

(h) "Dump materials" means nonhazardous mixed municipal solid wastes disposed at a Minnesota waste disposal site other than a qualified facility prior to 1973.

(i) "Environmental response action" means response action at a qualified facility, including corrective action, closure, postclosure care; contingency action; environmental studies, including remedial investigations and feasibility studies; engineering, including remedial design; removal; remedial action; site construction; and other similar cleanup-related activities.

(j) "Environmental response costs" means:

(1) costs of environmental response action, not including legal or administrative expenses; and

(2) costs required to be paid to the federal government under section 107(a) of the federal Superfund Act, as amended.

(k) "Postclosure" or "postclosure care" means actions taken for the care, maintenance, and monitoring of closure actions at a mixed municipal solid waste disposal facility.

(l) "Qualified facility" means a mixed municipal solid waste disposal facility as described in the most recent agency permit, including adjacent property used for solid waste disposal that did not occur under a permit from the agency, that:

(1)(i) is or was permitted by the agency;

(ii) stopped accepting solid waste, except demolition debris, for disposal by April 9, 1994; and

(iii) stopped accepting demolition debris for disposal by June 1, 1994, except that demolition debris may be accepted until May 1, 1995, at a permitted area where disposal of demolition debris is allowed, if the area where the demolition debris is deposited is at least 50 feet from the fill boundary of the area where mixed municipal solid waste was deposited; or

(2)(i) is or was permitted by the agency; and

(ii) stopped accepting waste by January 1, 2000, except that demolition debris, industrial waste, and municipal solid waste combustor ash may be accepted until January 1, 2001, at a permitted area where disposal of such waste is allowed, if the area where the waste is deposited is at least 50 feet from the fill boundary of the area where mixed municipal solid waste was deposited.

HIST: 1994 c 639 art 1 s 2; 1997 c 7 art 1 s 33; 1998 c 306 s 1; 1999 c 231 s 133



Section 115B.40 Program.

115B.40 Program.

Subdivision 1. Response to releases. The commissioner may take any environmental response action, including emergency action, related to a release or threatened release of a hazardous substance, pollutant or contaminant, or decomposition gas from a qualified facility that the commissioner deems reasonable and necessary to protect the public health or welfare or the environment under the standards required in sections 115B.01 to 115B.24. The commissioner may undertake studies necessary to determine reasonable and necessary environmental response actions at individual facilities. The commissioner may develop general work plans for environmental studies, presumptive remedies, and generic remedial designs for facilities with similar characteristics. Prior to selecting environmental response actions for a facility, the commissioner shall hold at least one public informational meeting near the facility and provide for receiving and responding to comments related to the selection. The commissioner shall design, implement, and provide oversight consistent with the actions selected under this subdivision.

Subd. 2. Priority list. (a) The commissioner shall establish a priority list for preventing or responding to releases of hazardous substances, pollutants and contaminants, or decomposition gases at qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1). The commissioner shall periodically revise the list to reflect changing conditions at facilities that affect priority for response actions. The initial priority list must be established by January 1, 1995.

(b) The priority list required under this subdivision must be based on the relative risk or danger to public health or welfare or the environment, taking into account to the extent possible the population at risk, the hazardous potential of the hazardous substances at the facility, the potential for contamination of drinking water supplies, the potential for direct human contact, and the potential for destruction of sensitive ecosystems.

Subd. 3. Notification. By September 1, 1994, the commissioner shall notify the owner or operator of, and persons subject to a cleanup order at, each qualified facility defined in section 115B.39, subdivision 2, paragraph (l), clause (1), of whether the requirements of subdivision 4 or 5 have been met. If the requirements have not been met at a facility, the commissioner, by the earliest practicable date, shall notify the owner or operator and persons subject to a cleanup order of what actions need to be taken.

Subd. 4. Qualified facility not under cleanup order; duties. (a) The owner or operator of a qualified facility that is not subject to a cleanup order shall:

(1) complete closure activities at the facility, or enter into a binding agreement with the commissioner to do so, as provided in paragraph (e), within one year from the date the owner or operator is notified by the commissioner under subdivision 3 of the closure activities that are necessary to properly close the facility in compliance with facility's permit, closure orders, or enforcement agreement with the agency, and with the solid waste rules in effect at the time the facility stopped accepting waste;

(2) undertake or continue postclosure care at the facility until the date of notice of compliance under subdivision 7;

(3) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), transfer to the commissioner of revenue for deposit in the solid waste fund established in section 115B.42 any funds required for proof of financial responsibility under section 116.07, subdivision 4h, that remain after facility closure and any postclosure care and response action undertaken by the owner or operator at the facility including, if proof of financial responsibility is provided through a letter of credit or other financial instrument or mechanism that does not accumulate money in an account, the amount that would have accumulated had the owner or operator utilized a trust fund, less any amount used for closure, postclosure care, and response action at the facility; and

(4) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (2), transfer to the commissioner of revenue for deposit in the solid waste fund established in section 115B.42 an amount of cash that is equal to the sum of their approved current contingency action cost estimate and the present value of their approved estimated remaining postclosure care costs required for proof of financial responsibility under section 116.07, subdivision 4h.

(b) The owner or operator of a qualified facility that is not subject to a cleanup order shall:

(1) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), provide the commissioner with a copy of all applicable comprehensive general liability insurance policies and other liability policies relating to property damage, certificates, or other evidence of insurance coverage held during the life of the facility; and

(2) enter into a binding agreement with the commissioner to:

(i) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), take any actions necessary to preserve the owner or operator's rights to payment or defense under insurance policies included in clause (1); cooperate with the commissioner in asserting claims under the policies; and, within 60 days of a request by the commissioner, but no earlier than July 1, 1996, assign only those rights under the policies related to environmental response costs;

(ii) cooperate with the commissioner or other persons acting at the direction of the commissioner in taking additional environmental response actions necessary to address releases or threatened releases and to avoid any action that interferes with environmental response actions, including allowing entry to the property and to the facility's records and allowing entry and installation of equipment; and

(iii) refrain from developing or altering the use of property described in any permit for the facility except after consultation with the commissioner and in conformance with any conditions established by the commissioner for that property, including use restrictions, to protect public health and welfare and the environment.

(c) The owner or operator of a qualified facility defined in section 115B.39, subdivision 2, paragraph (l), clause (1), that is a political subdivision may use a portion of any funds established for response at the facility, which are available directly or through a financial instrument or other financial arrangement, for closure or postclosure care at the facility if funds available for closure or postclosure care are inadequate and shall assign the rights to any remainder to the commissioner.

(d) The agreement required in paragraph (b), clause (2), must be in writing and must apply to and be binding upon the successors and assigns of the owner. The owner shall record the agreement, or a memorandum approved by the commissioner that summarizes the agreement, with the county recorder or registrar of titles of the county where the property is located.

(e) A binding agreement entered into under paragraph (a), clause (1), may include a provision that the owner or operator will reimburse the commissioner for the costs of closing the facility to the standard required in that clause.

Subd. 5. Qualified facility under cleanup order; duties. (a) For a qualified facility that is subject to a cleanup order, persons identified in the order shall complete construction of the remedy required under the cleanup order and:

(1) for a federal order, receive a concurrent determination of the United States Environmental Protection Agency and the agency or commissioner that the remedy is functioning properly and is performing as designed; or

(2) for a state order, receive acknowledgment from the agency or commissioner that the obligations under the order for construction of the remedy have been met.

(b) The owner or operator of a qualified facility that is subject to a cleanup order, in addition to any applicable requirement in paragraph (a), shall comply with subdivision 4, paragraphs (a), clause (3) or (4); and (b).

Subd. 6. Commissioner; duties. (a) If the owner or operator of a qualified facility that is subject to the requirements of subdivision 4, paragraph (a), fails to comply with subdivision 4, paragraph (a), clause (1) or (2), the commissioner shall:

(1) undertake or complete closure activities at the facility in compliance with the solid waste rules in effect at the time the commissioner takes action under this clause; and

(2) undertake or continue postclosure care at the facility as required under subdivision 2.

(b) If a facility has been properly closed under subdivision 4, but the applicable closure requirements are less environmentally protective than closure requirements in the solid waste rules in effect on January 1, 1993, the commissioner shall determine whether the facility should be closed to the higher standards and, if so, shall undertake additional closure activities at the facility to meet those standards. The commissioner may determine that additional closure activities are unnecessary only if it is likely that response actions will be taken in the near future and that those response actions will result in removal or significant alteration of the closure activities or render the closure activities unnecessary.

Subd. 7. Notice of compliance; effects. (a) The commissioner shall provide written notice of compliance to the appropriate owner or operator or person subject to a cleanup order when:

(1) the commissioner determines that the requirements of subdivision 4 or 5 have been met; and

(2) the person who will receive the notice has submitted to the commissioner a written waiver of any claims the person may have against any other person for recovery of any environmental response costs related to a qualified facility that were incurred prior to the date of notice of compliance.

(b) Beginning on the date of the notice of compliance:

(1) the commissioner shall assume all obligations of the owner or operator or person for environmental response actions under the federal Superfund Act and any federal or state cleanup orders and shall undertake all further action under subdivision 1 at or related to the facility that the commissioner deems appropriate and in accordance with the priority list; and

(2) the commissioner may not seek recovery against the owner or operator of the facility or any responsible person of any costs incurred by the commissioner for environmental response action at or related to the facility, except:

(i) in the case of qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), to the extent of insurance coverage held by the owner or operator or responsible person; or

(ii) as provided in section 115B.402.

(c) The commissioner and the attorney general shall communicate with the United States Environmental Protection Agency addressing the manner and procedure for the state's assumption of federal obligations under paragraph (b), clause (1).

Subd. 8. Statutes of limitations. (a) With respect to claims for recovery of environmental response costs related to qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), the running of all applicable periods of limitation under state law is suspended until July 1, 2004.

(b) A waiver of claims for recovery of environmental response costs under this section or section 115B.43 is extinguished for that portion of reimbursable costs under section 115B.43 that have not been reimbursed by July 1, 2004.

HIST: 1994 c 639 art 1 s 3; 1995 c 220 s 130; 1999 c 231 s 134-140



Section 115B.402 Illegal actions at qualified facilities.

115B.402 Illegal actions at qualified facilities.

The commissioner may recover under section 115B.17, subdivision 6, that portion of the costs of response actions at any qualified facility attributable to a person who otherwise would be responsible for the release or threatened release under section 115B.03, and whose actions related to the release or threatened release were in violation of federal or state hazardous waste management laws in effect at the time of those actions. The commissioner's determination of the portion of the costs of a response action attributable to a person under this section, based on the volume and toxicity of waste in the facility associated with the person and other factors reasonably related to the contribution of the person to a release or threatened release, is prima facie evidence that those costs are attributable to the person.

HIST: 1994 c 639 art 1 s 4



Section 115B.403 Acceptance of dump materials to augment closure or closure upgrade activities at qualified facilities.

115B.403 Acceptance of dump materials to augment closure or closure upgrade activities at qualified facilities.

(a) The commissioner may allow dump materials at qualified facilities from sites that have been in public ownership on or after January 1, 1998, provided that the commissioner finds that:

(1) accepting the dump materials will not significantly increase the potential environmental impacts of the qualified facility;

(2) accepting the dump materials will benefit the qualified facility by improving final slopes, or in some other tangible manner, and the materials will be provided to the qualified facility according to a schedule consistent with closure or closure upgrade activities at the qualified facility;

(3) the owner of the site where the dump materials were disposed complies with the requirements of paragraph (b) and agrees to:

(i) pay any costs of screening and inspection needed at point of excavation or point of deposit to ensure that unacceptable materials are not delivered to the qualified facility;

(ii) secure any permissions necessary from the owner of the property containing the qualified facility;

(iii) transport the dump materials to the qualified facility according to a process and schedule acceptable to the commissioner and, at owner's cost, pay all transportation costs related to the activity; and

(iv) complete cleanup, final grading, seeding, and other related activities for the area where the dump existed.

(b) In order to qualify for consideration for disposal of dump materials at qualified facilities, the owner of the site where the dump materials were disposed shall notify the commissioner, in writing, at least six months before closure activity at the qualified facility indicating the owner's desire to dispose of the dump material at the qualified facility in order to allow adequate time for construction planning and public information activities. The commissioner shall consider requests based on the schedule of closure and closure upgrade activities at qualified facilities. The commissioner shall require the owner of the site to submit, at the owner's expense, physical and chemical evaluation data regarding the dump material including any necessary coring, excavation, or other sampling data at least six months before closure construction to assist the commissioner in making the determination whether or not to accept the material.

(c) The commissioner may reject any and all requests to dispose of dump materials at qualified facilities.

(d) Nothing in this section shall be construed as allowing unpermitted disposal facilities to be included as qualified facilities in the closed landfill program.

HIST: 1998 c 306 s 2



Section 115B.405 Excluded facilities.

115B.405 Excluded facilities.

Subdivision 1. Application. The owner or operator of a qualified facility may apply to the commissioner for exclusion from the landfill cleanup program under sections 115B.39, 115B.40, 115B.41, 115B.412, and 115B.43. Applications for qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), must be received by the commissioner by February 1, 1995. Applications for qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (2), must be received by the commissioner by December 31, 1999. The owner or operator of a qualified facility that is subject to a federal cleanup order or that includes any portion that is tax-forfeited may not apply for exclusion under this section. In addition to other information required by the commissioner, an application must include a disclosure of all financial assurance accounts established for the facility. Applications for exclusion must:

(1) show that the operator or owner is complying with the agency's rules adopted under section 116.07, subdivision 4h, and is complying with a financial assurance plan for the facility that the commissioner has approved after determining that the plan is adequate to provide for closure, postclosure care, and contingency action;

(2) demonstrate that the facility is closed or is in compliance with a closure schedule approved by the commissioner; and

(3) include a waiver of all claims for recovery of costs incurred under sections 115B.01 to 115B.24 and the federal Superfund Act at or related to a qualified facility.

Subd. 2. Evaluation of exclusion status. Within 90 days after the commissioner has received a complete application for exclusion, the commissioner shall notify the owner or operator if the facility is excluded. If the commissioner finds that the facility does not satisfy the requirements for exclusion, the commissioner shall notify the owner or operator of that fact.

Subd. 3. Restriction on use of property at excluded facilities. (a) A person may not use any property described in the most recent agency permit issued for an excluded facility in any way that disturbs the integrity of the final cover, liners, or any other components of any containment system, or the function of the facility's monitoring systems, unless the agency finds that the disturbance:

(1) is necessary to the proposed use of the property and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

(b) Before any transfer of ownership of property described in paragraph (a), the owner must obtain approval from the commissioner. The commissioner shall approve a transfer if the owner can demonstrate to the satisfaction of the commissioner that persons and property will not be exposed to undue risk from releases of hazardous substances or pollutants or contaminants.

(c) After obtaining approval from the commissioner, the owner shall record with the county recorder of the county in which the property is located an affidavit containing a legal description of the property that discloses to any potential transferee:

(1) that the land has been used as a mixed municipal solid waste disposal facility;

(2) the identity, quantity, location, condition, and circumstances of the disposal and any release of hazardous substances or pollutants or contaminants from the facility to the full extent known or reasonably ascertainable; and

(3) that the use of the property or some portion of it may be restricted as provided in paragraph (a).

(d) An owner must also file an affidavit within 60 days after any material change in any matter required to be disclosed under paragraph (c), with respect to property for which an affidavit has already been recorded. If the owner or any subsequent owner of the property removes the waste from the facility together with any residues, liner, and contaminated underlying and surrounding soil, that owner may record an affidavit indicating the removal. Failure to record an affidavit as provided in this paragraph does not affect or prevent any transfer of ownership of the property.

(e) The county recorder shall record all affidavits presented in accordance with paragraphs (c) and (d). The affidavits must be recorded in a manner that will ensure their disclosure in the ordinary course of a title search of the subject property.

(f) This subdivision is enforceable under sections 115.071 and 116.072.

Subd. 4. Closure. If the commissioner determines that the owner or operator of an excluded facility did not complete the terms of an approved closure plan by the date in the plan, the commissioner shall complete closure at the facility and may seek cost recovery against the owner or operator under section 115B.17, subdivision 6.

HIST: 1994 c 639 art 1 s 5; 1999 c 231 s 141



Section 115B.41 Allocation of costs; failure to comply.

115B.41 Allocation of costs; failure to comply.

Subdivision 1. Allocation and recovery of costs. (a) A person who is subject to the requirements in section 115B.40, subdivision 4 or 5, paragraph (b), is responsible for all environmental response costs incurred by the commissioner at or related to the facility until the date of notice of compliance under section 115B.40, subdivision 7. The commissioner may use any funds available for closure, postclosure care, and response action established by the owner or operator. If those funds are insufficient or if the owner or operator fails to assign rights to them to the commissioner, the commissioner may seek recovery of environmental response costs against the owner or operator in the county of Ramsey or in the county where the facility is located or where the owner or operator resides.

(b) In an action brought under this subdivision in which the commissioner prevails, the court shall award the commissioner reasonable attorney fees and other litigation expenses incurred by the commissioner to bring the action. All costs, fees, and expenses recovered under this subdivision must be deposited in the solid waste fund established in section 115B.42.

Subd. 2. Environmental response costs; liens. All environmental response costs, including administrative and legal expenses, incurred by the commissioner at a qualified facility before the date of notice of compliance under section 115B.40, subdivision 7, constitute a lien in favor of the state upon any real property located in the state, other than homestead property, owned by the owner or operator who is subject to the requirements of section 115B.40, subdivision 4 or 5. A lien under this subdivision attaches when the environmental response costs are first incurred and continues until the lien is satisfied or becomes unenforceable as for an environmental lien under section 514.672. Notice, filing, and release of the lien are governed by sections 514.671 to 514.676, except where those requirements specifically are related to only cleanup action expenses as defined in section 514.671. Relative priority of a lien under this subdivision is governed by section 514.672, except that a lien attached to property that was included in any permit for the solid waste disposal facility takes precedence over all other liens regardless of when the other liens were or are perfected. Amounts received to satisfy all or a part of a lien must be deposited in the solid waste fund.

Subd. 3. Local government aid; offset. If an owner or operator fails to comply with section 115B.40, subdivision 4, or 5, paragraph (b), fails to remit payment of environmental response costs incurred by the commissioner before the date of notice of compliance under section 115B.40, subdivision 7, and is a local government unit, the commissioner may seek payment of the costs from any state aid payments, except payments made under section 115A.557, subdivision 1, otherwise due the local government unit. The commissioner of revenue, after being notified by the commissioner that the local government unit has failed to pay the costs and the amount due, shall pay an annual proportionate amount of the state aid payment otherwise payable to the local government unit into the solid waste fund that will, over a period of no more than five years, satisfy the liability of the local government unit for the costs.

Subd. 4. Disqualification; permits. If an owner or operator of a qualified facility that is not a local government unit does not undertake closure or postclosure care in compliance with section 115B.40, subdivision 4, the owner or operator is ineligible to obtain or renew a state or local permit or license to engage in a business that manages solid waste. Failure of an owner or operator that is not a local government unit to complete closure or postclosure care at a qualified facility is prima facie evidence of the lack of fitness of that owner or operator to conduct any solid waste business and is grounds for revocation of any solid waste business permit or license held by that owner or operator.

For the purposes of this subdivision and subdivision 2, "owner or operator" means a person, partnership, firm, limited liability company, cooperative, association, corporation, or other entity and includes any entity in which the owner or operator owns a controlling interest.

Subd. 5. Expedited closure. To expedite compliance with section 115B.40, subdivision 4, a person other than an owner or operator may undertake closure or postclosure care in compliance with that subdivision under an agreement with the commissioner.

HIST: 1994 c 639 art 1 s 6; 1995 c 220 s 101,130



Section 115B.412 Program operation.

115B.412 Program operation.

Subdivision 1. Duty to provide information. Any person who the commissioner has reason to believe has or may obtain information related to the generation, composition, transportation, treatment, or disposal of waste in a qualified facility or who has or may obtain information related to the ownership or operation of a facility shall furnish to the commissioner or the commissioner's designee any information that person may have or may reasonably obtain that is relevant to a release or threatened release at a qualified facility.

Subd. 2. Access to information and property. The commissioner or a person designated by the commissioner, on presentation of credentials, may:

(1) examine and copy any books, papers, records, memoranda, or data of any person who has a duty to provide information to the agency under subdivision 1; and

(2) enter upon any property, public or private, for the purpose of taking any action authorized by sections 115B.39 to 115B.43 including obtaining information from any person who has a duty to provide the information under subdivision 1, conducting surveys or investigations, and taking response action.

This subdivision and subdivision 1 are enforceable under sections 115.071 and 116.072. If the commissioner prevails in an enforcement action under this subdivision, the commissioner may recover all costs, including court costs, attorney fees, and administrative costs, related to the enforcement action.

Subd. 3. Acquisition and disposition of real property. The commissioner may acquire and dispose of real property the commissioner deems reasonably necessary for environmental response actions at or related to a qualified facility under section 115B.17, subdivisions 15 and 16.

Subd. 4. Affected real property; notice. (a) The commissioner shall provide to affected local government units, to be available as public information, and shall make available to others, on request, a description of the real property described in the original and any revised permits for a qualified facility, along with a description of activities that will be or have been taken on the property under sections 115B.39 to 115B.43 and a reasonably accurate description of the types, locations, and potential movement of hazardous substances, pollutants and contaminants, or decomposition gases related to the facility. The commissioner shall provide and make this information available at the time the facility is placed on the priority list under section 115B.40, subdivision 2; shall revise, provide, and make the information available when response actions, other than long-term maintenance actions, have been completed; and shall revise the information over time if significant changes occur that make the information obsolete or misleading.

(b) A local government unit that receives information from the commissioner under paragraph (a) shall incorporate that information in any land use plan that includes the affected property and shall notify any person who applies for a permit related to development of the affected property of the existence of the information and, on request, provide a copy of the information.

Subd. 5. Environmental lien. An environmental lien for environmental response costs incurred, including reimbursements made under section 115B.43, by the commissioner under sections 115B.39 to 115B.445 attaches in the same manner as a lien under sections 514.671 to 514.676 to all the real property described in the original and any revised permits for a qualified facility and any adjacent property owned by the facility owner or operator from the date the first assessment, closure, postclosure care, or response activities related to the facility are undertaken by the commissioner. For the purposes of filing an environmental lien under this subdivision, the term "cleanup action" as used in sections 514.671 to 514.676 includes all of the costs incurred by the commissioner to assess, close, maintain, monitor, and respond to releases at qualified facilities under sections 115B.39 to 115B.445. Notwithstanding section 514.672, subdivision 4, a lien under this paragraph takes precedence over all other liens on the property regardless of when the other liens were or are perfected. For the purpose of this subdivision, "owner or operator" has the meaning given it in section 115B.41, subdivision 4.

Subd. 6. Contracts. The commissioner shall, to the extent practicable, ensure that contracts for activities or consulting services under this section are entered into with contractors or consultants located within the region where the facility subject to the contracts is located. The commissioner shall tailor specifications in requests for proposals to the types of activities or services that need to be undertaken at a specific facility or group of facilities located in the same region and shall not include specifications that require specialized expertise or laboratory work not available within the region unless it is necessary to do so to meet the requirements of this section.

Subd. 7. Separate accounting. The commissioner shall maintain separate accounting for each qualified facility regarding:

(1) the amount of financial assurance funds transferred under section 115B.40, subdivisions 4 and 5; and

(2) costs of response actions taken at the facility.

Subd. 8. Transfer of title. The owner of a qualified facility may, as part of the owner's activities under section 115B.40, subdivision 4 or 5, offer to transfer title to all the property described in the facility's most recent permit, including any property adjacent to that property the owner wishes to transfer, to the commissioner. The commissioner may accept the transfer of title if the commissioner determines that to do so is in the best interest of the state.

Subd. 9. Land management plans. The commissioner shall develop a land use plan for each qualified facility. All local land use plans must be consistent with a land use plan developed under this subdivision. Plans developed under this subdivision must include provisions to prevent any use that disturbs the integrity of the final cover, liners, any other components of any containment system, or the function of any monitoring systems unless the commissioner finds that the disturbance:

(1) is necessary to the proposed use of the property, and will not increase the potential hazard to human health or the environment; or

(2) is necessary to reduce a threat to human health or the environment.

Before completing any plan under this subdivision, the commissioner shall consult with the commissioner of finance regarding any restrictions that the commissioner of finance deems necessary on the disposition of property resulting from the use of bond proceeds to pay for response actions on the property, and shall incorporate the restrictions in the plan.

Subd. 10. Report. By December 1 of each year, the commissioner shall report to the environment and natural resources committees and to the appropriate finance committees of the senate and the house of representatives on the commissioner's activities under sections 115B.39 to 115B.43 and the commissioner's anticipated activities during future fiscal years.

Subd. 11. Rules. The commissioner may adopt rules necessary to implement sections 115B.39 to 115B.43.

HIST: 1994 c 639 art 1 s 7; 1996 c 470 s 27; 1997 c 7 art 1 s 34; 1997 c 216 s 109



Section 115B.414 Third-party claims; mediation; defense.

115B.414 Third-party claims; mediation; defense.

Subdivision 1. Third-party claims; definition. For the purposes of this section, "third-party claims" means claims made against mixed municipal solid waste generators by a responsible person or group of responsible persons under state or federal law for payment of response costs and related costs at a qualified facility, when the claimant or claimants do not produce evidence, other than statistical or circumstantial evidence, that the persons against whom the claims are made ever arranged for disposal or transported for disposal mixed municipal solid waste containing a hazardous substance or pollutant or contaminant to the facility.

Subd. 2. Mediation. A third-party claim or group of third-party claims that all arise from the same facility may be submitted to the Minnesota office of dispute resolution for mediation under the Minnesota Civil Mediation Act, sections 572.31 to 572.40. The costs of mediation must be allocated equally between the person or persons against whom the claims are made and the person or persons making the claims.

Subd. 3. Partial reimbursement. A person or persons against whom one or more third-party claims are made may seek reimbursement from the commissioner of one-half of the costs of mediation allocated to the person or persons under subdivision 2. The commissioner shall reimburse the person or persons that request reimbursement unless the commissioner finds that the mediation was not entered into and conducted in good faith by the person or persons seeking reimbursement.

Subd. 4. Defense costs. If a person or persons against whom one or more third-party claims are made request the person or persons making the claims to submit the claims to mediation and the claimants refuse to submit to mediation or if the person or persons against whom third-party claims are made enter into and conduct the mediation in good faith but the mediation fails to resolve the claims, the person or persons, in cooperation with other persons against whom third-party claims have been made that arise from the same facility, may retain legal counsel to defend them against the claims and may seek partial reimbursement from the commissioner for reasonable attorney fees. The commissioner shall provide partial reimbursement for reasonable attorney fees under this subdivision of $75 per hour for a maximum number of hours to be established by the commissioner by rule. The maximum number of hours for reimbursement must increase as the number of persons who collectively retain legal counsel to defend against related claims increases but need not increase proportionately to the increase in the number of persons seeking collective defense. Under no circumstances may a person or group of persons receive reimbursement of more than 75 percent of their reasonable attorney fees under this subdivision.

HIST: 1994 c 639 art 1 s 8



Section 115B.42 Solid waste fund.

115B.42 Solid waste fund.

Subdivision 1. Establishment; appropriation; separate accounting. (a) The solid waste fund is established in the state treasury. The fund consists of money credited to the fund and interest earned on the money in the fund. Except as provided in subdivision 2, clauses (7) and (8), money in the fund is annually appropriated to the commissioner for the purposes listed in subdivision 2.

(b) The commissioner of finance shall separately account for revenue deposited in the fund from financial assurance funds or other mechanisms, the metropolitan landfill contingency action trust fund, and all other sources of revenue.

Subd. 2. Expenditures. Money in the fund may be spent by the commissioner to:

(1) inspect permitted mixed municipal solid waste disposal facilities to:

(i) evaluate the adequacy of final cover, slopes, vegetation, and erosion control;

(ii) determine the presence and concentration of hazardous substances, pollutants or contaminants, and decomposition gases; and

(iii) determine the boundaries of fill areas;

(2) monitor and take, or reimburse others for, environmental response actions, including emergency response actions, at qualified facilities;

(3) acquire and dispose of property under section 115B.412, subdivision 3;

(4) recover costs under section 115B.39;

(5) administer, including providing staff and administrative support for, sections 115B.39 to 115B.445;

(6) enforce sections 115B.39 to 115B.445;

(7) subject to appropriation, administer the agency's groundwater and solid waste management programs;

(8) pay for private water supply well monitoring and health assessment costs of the commissioner of health in areas affected by unpermitted mixed municipal solid waste disposal facilities;

(9) reimburse persons under section 115B.43;

(10) reimburse mediation expenses up to a total of $250,000 annually or defense costs up to a total of $250,000 annually for third-party claims for response costs under state or federal law as provided in section 115B.414; and

(11) perform environmental assessments, up to $1,000,000, at unpermitted mixed municipal solid waste disposal facilities.

HIST: 1992 c 513 art 2 s 26; 1993 c 172 s 71; 1994 c 639 art 3 s 1,2; 1995 c 185 s 3; 1995 c 220 s 102; 1997 c 7 art 1 s 35; 1999 c 231 s 142



Section 115B.421 Closed landfill investment fund.

115B.421 Closed landfill investment fund.

The closed landfill investment fund is established in the state treasury. The fund consists of money credited to the fund, and interest and other earnings on money in the fund. The commissioner of finance shall transfer an initial amount of $5,100,000 from the balance in the solid waste fund beginning in fiscal year 2000 and shall continue to transfer $5,100,000 for each following fiscal year, ceasing after 2003. The fund shall be managed to maximize long-term gain through the state board of investment. Money in the fund may be spent by the commissioner after fiscal year 2020 in accordance with section 115B.42, subdivision 2, clauses (1) to (6).

HIST: 1999 c 231 s 143



Section 115B.43 Reimbursable parties and expenses.

115B.43 Reimbursable parties and expenses.

Subdivision 1. Generally. Environmental response costs at qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1), for which a notice of compliance has been issued under section 115B.40, subdivision 7, are reimbursable as provided in this section.

Subd. 2. Reimbursable persons. (a) Except as provided in paragraphs (b) to (d), the following persons are eligible for reimbursement under this section:

(1) owners or operators, after the owners or operators have agreed to waive all claims for recovery of environmental response costs against any other persons and have agreed to reimburse, on a proportionate basis from each reimbursement received, each person from whom the applicant has collected funds towards reimbursable costs; and

(2) persons, other than owners and operators after the persons have agreed to:

(i) reimburse, on a proportionate basis from each reimbursement payment received, each person from whom the applicant has collected funds towards reimbursable costs; and

(ii) waive all claims for environmental response costs related to the facility and all other qualified facilities, against all other persons.

(b) A person is not eligible for reimbursement under this section if the person is an owner or operator who failed to properly close the qualified facility within the time specified in the facility's permit or the solid waste rules in effect at the time the facility stopped accepting waste.

(c) A person is not eligible for reimbursement under this section for environmental response costs at a facility if the person's actions relating to a release or threatened release at the facility were in violation of federal or state hazardous waste management laws in effect at the time of those actions.

(d) A person is not eligible for reimbursement under this section if, after June 15, 1994, the person files or continues to pursue an action asserting a claim for recovery of environmental response costs relating to a qualified facility, or otherwise seeks contributions for these costs, from another person.

Subd. 3. Reimbursable expenses. (a) Environmental response costs are eligible for reimbursement under this section to the extent that they:

(1) exceed:

(i) for each political subdivision that is an owner or operator of the facility, $250,000; and

(ii) for a private owner or operator, or a political subdivision that jointly owned or operated the facility with two or more other political subdivisions under a valid joint powers agreement, $750,000;

(2) are documented with billings or other proof of project cost; and

(3) if the commissioner finds that they were reasonable and necessary under the circumstances. The commissioner may request further documentation from those requesting reimbursement if it is necessary in the commissioner's judgment.

(b) For owners or operators, the following costs are not reimbursable:

(1) costs attributable to normal operations of the facility or to activities required under the facility permit and applicable solid waste rules, including corrective action, closure, postclosure, and contingency action; and

(2) the acquisition of real property if required of the owner or operator in order to carry out requirements of the facility permit or applicable solid waste rules.

Subd. 4. Reimbursement plan. The commissioner shall prepare a reimbursement plan and present it by October 1, 1995, to the legislative commission on waste management, the chairs of the senate finance committee and environment and natural resources finance division and the committees on ways and means and environment and natural resources finance of the house of representatives, and owners and operators of, and persons subject to a cleanup order at, qualified facilities. The plan shall identify sites where reimbursement will occur and the estimated dollar amount for each site and shall set out priorities and payment schedules. The plan must give first priority for reimbursement to persons who are not owners or operators of qualified facilities.

Subd. 5. Reimbursement timing. The commissioner shall not issue reimbursement payments before October 15, 1995. The commissioner shall not issue reimbursements for expense statements filed after October 15, 1996, and shall approve or deny all reimbursement requests by October 15, 1997. The commissioner shall fully reimburse all persons eligible for reimbursement no later than six years after the date of notice of compliance for the facility under section 115B.40, subdivision 7.

Subd. 6. Reimbursement ceiling. The commissioner shall not issue reimbursements in an amount exceeding $7,000,000 per fiscal year.

HIST: 1994 c 639 art 1 s 9; 1999 c 231 s 144



Section 115B.44 Repealed, 1996 c 370 s 7

115B.44 Repealed, 1996 c 370 s 7



Section 115B.441 Insurance claims settlement and recovery process; findings and purpose.

115B.441 Insurance claims settlement and recovery process; findings and purpose.

(a) The legislature finds that:

(1) insurers have issued certain insurance policies to their policyholders that may have provided coverage for environmental response costs related to qualified facilities for which their policyholders bear legal responsibility;

(2) because the commissioner is required by law to take over responsibility for environmental response actions relating to all qualified facilities, any rights to coverage based upon the insurers' contractual obligations to their policyholders to pay environmental response costs that are assumed by the state related to these facilities, to the extent the obligations may exist, are rights that should fairly accrue to the state; and

(3) the resolution of these potential insurance coverage rights should provide a fair share of the cost to the state of taking over these environmental responsibilities consistent with the insurers' potential coverage obligations to their policyholders.

(b) The purposes of sections 115B.441 to 115B.445 are:

(1) to provide the means for the state and insurers to resolve claims of the state for environmental response costs related to qualified facilities that may be covered by insurance policies of persons who bear legal responsibility for those costs; and

(2) to create a fair and efficient settlement process that provides insurers with an opportunity to settle claims based upon a reasonable approximation of the insurers' potential coverage exposure and a fair opportunity for the state to recover claims by legal action from nonsettling insurers.

HIST: 1996 c 370 s 1



Section 115B.442 Settlement process; information gathering.

115B.442 Settlement process; information gathering.

Subdivision 1. Selection of qualified facilities. The commissioner and the attorney general shall select qualified facilities for which they intend to make offers of settlement to insurers under section 115B.443. The first group of qualified facilities, consisting of not less than ten facilities, must be selected within 60 days after March 27, 1996. Upon selection of a qualified facility under this subdivision, the commissioner shall commence reasonable efforts to identify potential insurance policyholders and insurance coverage for the qualified facility in accordance with this section.

Subd. 1a. Definition of qualified facilities. For the purposes of sections 115B.441 to 115B.445, "qualified facility" means only those qualified facilities defined in section 115B.39, subdivision 2, paragraph (l), clause (1).

Subd. 2. Potential insurance policyholder. For the purpose of this section, "potential insurance policyholder" means a person who may bear legal responsibility for environmental response costs related to a qualified facility including the following:

(1) a person who has been the subject of a request for response action under section 115B.17, or an order under section 106 of the Federal Superfund Act with respect to a qualified facility;

(2) an owner or operator of a qualified facility;

(3) a person who engaged in commercial, industrial, or other activities generally known to produce waste containing a hazardous substance, or pollutant or contaminant, and whose waste was disposed of at a qualified facility; and

(4) a person who engaged in the business of hauling waste for disposal and who accepted waste from one or more persons of the type described in clause (3) for transport to a qualified facility.

Subd. 3. Identification of potential insurance policyholders. The commissioner may request information from a person that the commissioner has reason to believe is a potential insurance policyholder or has information needed to identify potential insurance policyholders. The recipient of the request shall provide to the commissioner any information in the person's possession, or which the person can reasonably obtain, that the commissioner requires to identify potential insurance policyholders for a qualified facility and to explain to the commissioner the person's efforts to discover and provide the information. An owner or operator of a qualified facility shall retain and preserve all documents and other information relevant to the identification of potential insurance policyholders for the qualified facility.

Subd. 4. Identification of potential insurance coverage. The commissioner may request a person that the commissioner has reason to believe is a potential insurance policyholder to provide, and the recipient of the request shall provide to the commissioner, any information in the person's possession, or which the person can reasonably obtain, regarding the person's potential liability insurance coverage for environmental response costs related to a qualified facility. A potential insurance policyholder for which evidence of potential coverage has been identified shall cooperate with reasonable requests of the commissioner or the attorney general for assistance in preparing for and negotiating a settlement under this section or in preparing or pursuing a claim under section 115B.444 related to that policyholder's potential coverage. Nothing in this subdivision relieves a potential insurance policyholder of any duties imposed upon it pursuant to the terms, conditions, and provisions of its insurance policy, including any duty to cooperate with its insurer in the investigation, negotiation, and settlement of claims or demands, or the defense of suits. The commissioner may contract for the services of persons to assist in reconstructing insurance policies and potential coverage from incomplete insurance information. The commissioner may authorize the attorney general to carry out all or a portion of the authority provided in this section.

Subd. 5. Identification of potential coverage by insurers. The commissioner may request an insurer to make reasonable efforts to identify or confirm potential insurance coverage of any potential insurance policyholder identified under subdivision 4, or may direct the potential insurance policyholder to make this request of an insurer. An insurer that is requested to identify or confirm potential coverage of a potential insurance policyholder under this subdivision has 90 days after receiving the request to confirm coverage or to provide all information in the possession of the insurer that may assist in identifying potential coverage, and to explain the insurer's efforts to discover and provide such information. An insurer requested to provide information under this subdivision shall preserve all information relevant to the request until any claim relating to the request is resolved.

Subd. 6. Enforcement. Subdivisions 3 to 5 are enforceable under sections 115.071 and 116.072.

HIST: 1996 c 370 s 2; 1999 c 231 s 145



Section 115B.443 Settlement process.

115B.443 Settlement process.

Subdivision 1. Determination of facility costs. Beginning not later than one year after selection of a qualified facility under section 115B.442, subdivision 1, the commissioner shall determine the current total estimated amount of environmental response costs incurred and to be incurred by the state for the qualified facility under sections 115B.39 to 115B.43, including reimbursement under section 115B.43.

Subd. 2. Settlement offers. The attorney general and the commissioner shall select one or more insurers who have been identified by the commissioner as providing potential coverage to persons identified under section 115B.442 as potential insurance policyholders for a qualified facility and shall make settlement offers with respect to one or more of the qualified facilities to the selected insurers. The attorney general and the commissioner shall base the settlement offer on their evaluation of the potential coverage available for environmental response costs under policies issued by the insurer to persons identified as potential insurance policyholders for that qualified facility and on the total estimated costs for the qualified facility, as determined under subdivision 1. The attorney general shall provide written notice of the settlement to the insurer together with a written explanation of how the offer was calculated. The attorney general may exclude from a settlement offer claims relating to policyholders who are known by the attorney general to have claims against the insurer for coverage for environmental liabilities at locations other than qualified facilities, or who are actively litigating or settling claims against their insurers relating to any qualified facility.

Subd. 3. Settlement negotiations; mediation. An insurer shall have 60 days after receipt of a settlement offer and written explanation from the state to evaluate the offer, after which the insurer, the commissioner, and the attorney general shall commence negotiations to attempt to reach a settlement with respect to the potential insurance coverage and qualified facilities subject to the settlement offer. The insurer shall have 180 days to negotiate and commit to a settlement with the state before the attorney general may commence an action under section 115B.444, unless the commissioner and the attorney general agree to extend the negotiation period upon request by the insurer made before expiration of the 180-day period. Any extension shall be limited to one additional 60-day period.

The attorney general, commissioner, and the insurer may agree to use any method of alternative dispute resolution for all or a portion of the issues in the negotiation, or may agree to negotiate all matters directly among themselves. If the parties do not agree in writing on the manner in which they will negotiate a settlement within 60 days after commencement of the negotiation period, the parties shall submit the negotiation of the settlement to mediation by an independent and neutral mediator selected by the Minnesota office of dispute resolution. The attorney general shall submit on behalf of all parties a request to the office of dispute resolution to appoint a mediator for the negotiations. The cost of mediation under this subdivision shall be divided equally between the state and the insurer.

Any settlement offer or any proposal, statement, or view expressed or document prepared in the course of negotiation under this section shall not be considered an admission by any party and shall not be admissible in evidence in any judicial proceeding affecting matters subject to settlement negotiation, provided that any matter otherwise admissible in a judicial proceeding is not made inadmissible by virtue of its use in negotiation under this section.

Subd. 4. Participation by affected policyholders. (a) Within 30 days of notifying an insurer of a settlement offer, the attorney general shall make reasonable efforts to notify policyholders who may be affected by settlement negotiations under subdivision 3. The notification shall inform the policyholder of the commencement of negotiations between the state and the insurer and the manner in which a policyholder, with agreement of the insurer, may participate in the negotiation process. If the insurer and the state reach a settlement of the state's claims, the attorney general shall provide notice of any proposed settlement to any affected policyholder who makes a written request for such notice.

(b) Subject to the limitations of this paragraph, an insurer to whom a settlement offer is made under subdivision 3, and any policyholder who may be affected by the negotiation, may agree to negotiate a resolution of any other outstanding environmental claims, related to the qualified facility or facilities that are subject to the state's settlement offer, within the settlement negotiation process provided under this section. Environmental claims unrelated to the qualified facility or facilities that are subject to the state settlement offer may be included within the settlement negotiation process provided under this section at the discretion of the attorney general, provided that the state will not bear any costs of mediation or alternative dispute resolution arising from the unrelated claims. The agreement of the insurer and affected policyholders to negotiate must be reached by the time that the insurer and the state commence negotiations as provided under subdivision 3. The policyholder shall not participate in the selection of the method of negotiation by the state and the insurer under subdivision 3. If the attorney general in the attorney general's discretion determines, at any time after the first 60 days of the negotiation period, that continued participation of the policyholders in the negotiation process with the state and the insurer is detrimental to the effective negotiation of a settlement between the state and the insurer, the attorney general shall so notify the insurer and the policyholders. After such notification by the attorney general, the insurer and policyholders may continue to negotiate separately from the negotiation between the insurer and the state, and may use the same mediator or other person who is facilitating negotiation between the state and the insurer. Policyholders shall be responsible for an equitable share of any costs of mediation or other alternative dispute resolution process in which they participate. Notwithstanding a determination to discontinue negotiations involving policyholders, the attorney general may engage in an additional 30 days of negotiation with the insurer and policyholders if, within the time limit for committing to a settlement provided under subdivision 3, the attorney general finds, in the discretion of the attorney general, that participation by the policyholders in a settlement between the state and the insurer would be beneficial to that settlement.

Inability of the insurer or the state to reach a settlement with policyholders under this subdivision shall not preclude a settlement between the state and the insurer.

Subd. 5. Adjustment for retrospective premiums. A settlement that includes payment of any amount under a policy subject to a retrospective premium plan shall include terms which assure that the settlement does not result in the imposition of any retrospective premium on any policyholder. In negotiating with respect to any state offer of settlement which is based in whole or in part on coverage known to the insurer to be subject to a retrospective premium plan:

(1) the insurer shall calculate the amount of any retrospective premium that would result from payment of the state's settlement offer amount and shall disclose the calculation and the basis for it to the attorney general and the commissioner; and

(2) the attorney general and commissioner may reduce the settlement offer amount by the amount of the retrospective premium or agree to assume the obligation to pay the retrospective premium in order to assure that no retrospective premium is imposed on the policyholder.

Subd. 6. Option to settle natural resource damages. An insurer who has received a settlement offer may request the attorney general and the commissioner to address in any settlement under this section natural resource damages related to qualified facilities subject to the settlement offer. The attorney general and the commissioner, after receiving a request under this subdivision, shall determine an amount to be added to the state's settlement offer that would be sufficient to address and resolve in the settlement any state claims for natural resource damages related to the qualified facilities subject to the settlement.

Subd. 7. Settlement option for all qualified facilities. If an insurer has entered settlements with the state under this section with respect to qualified facilities for which the aggregate amount of total estimated environmental response costs equals at least 60 percent of the total estimated environmental response costs for all qualified facilities as determined by the commissioner, the attorney general and the commissioner, upon request of the insurer, may settle with the insurer with respect to the remaining qualified facilities for the amount determined in this subdivision. The amount of the settlement for the remaining qualified facilities must be the amount that bears the same proportion to the total estimated costs for the remaining facilities that the amount payable under all of the insurer's existing settlements under this section bears to the aggregate of the total estimated costs for the qualified facilities subject to those settlements.

Subd. 8. Scope of release by state; effect of settlement. Except for any claims excluded from the settlement process under subdivision 2, a settlement under this section shall release a settling insurer, and its policyholders to the extent of their insurance coverage under policies of that insurer, from all liability for all environmental response costs incurred and to be incurred by the state related to the qualified facility or facilities that are the subject of the settlement, including natural resource damages if addressed in the settlement. Except for claims excluded under subdivision 2, the settlement shall release a settling insurer and its policyholders from liability as described in this subdivision under all insurance policies issued by the insurer, regardless of whether the policies or policyholders were identified by the commissioner or attorney general under section 115B.442.

Subd. 9. Other settlement terms. (a) An insurer who enters a settlement under this section is not liable for claims for contribution regarding matters addressed in the settlement. As a condition of settlement, an insurer shall waive its rights to seek contribution for any amounts paid in the settlement or to bring a subrogation action against any other person for any amounts paid in the settlement.

(b) Settlement under this section does not discharge the liability of an insurer that has not entered a settlement under this section nor of a person to whom a nonsettling insurer has issued insurance coverage to the extent of that coverage.

(c) No settlement offer, settlement, or negotiation under this section shall affect any joint and several liability for environmental response costs or damages related to the facility of any person whose liability has not been settled under this section.

(d) A settlement under this section or section 115B.444, subdivision 2, paragraph (b), reduces the state's claims for environmental response costs, and natural resource damages if addressed in the settlement, related to qualified facilities subject to the settlement by the amounts paid to the state under the settlement for the facilities.

(e) A settlement agreement approved by the attorney general and the commissioner under this section shall be presumed to be a reasonable settlement of the state's claims.

Subd. 10. Reduction of outstanding coverage. Any amounts paid by an insurer pursuant to a judgment under section 115B.444 or settlement under this section reduce the outstanding coverage available under policies of the insurer to the extent permitted under applicable law and policy provisions.

HIST: 1996 c 370 s 3



Section 115B.444 State action against insurers.

115B.444 State action against insurers.

Subdivision 1. State action. The state, by the attorney general, may bring a state action against any insurer for recovery of all environmental response costs incurred and to be incurred by the state, which costs are related to qualified facilities for which the state has assumed response action obligations or responsibilities under sections 115B.39 to 115B.43, and for which costs policyholders of the insurer may be liable. No assignment of any rights of a policyholder to the state and no judgment against the policyholder is required as a condition for the state bringing an action under this subdivision. The state shall make reasonable efforts to notify affected policyholders of the state's commencement of an action under this section. An affected policyholder may intervene in an action under this section. For purposes of this section, an "affected policyholder" means a policyholder whose rights under an insurance policy relevant to an action under this section may be affected by the action. All defenses available to a policyholder to any claim of liability for environmental response costs asserted or which could be asserted against it shall be available to the insurer in an action brought by the state under this subdivision. In any action under this subdivision, the claim of the state shall be limited by the applicable terms, conditions, and provisions of the relevant insurance policy under which coverage may be provided, and the state shall have no greater rights than the rights of the policyholder under its insurance policy subject to the statutory and common law that applies to the determination of those rights. Nothing in sections 115B.441 to 115B.445 shall be construed to relieve any policyholder of liability for environmental response costs to the extent of any insurance coverage of the policyholder by reason of the assumption of obligations or responsibilities by the state for environmental response actions under sections 115B.39 to 115B.43. Before the attorney general may commence an action against an insurer under this subdivision, for any claims with respect to a qualified facility, the attorney general and the commissioner shall present to the insurer a written settlement offer, and shall provide the insurer with an opportunity to negotiate and enter a settlement with the state as provided in section 115B.443. In any action under this subdivision, the state shall have the same rights as individual policyholders to recover its reasonable expenses and costs of litigation, including attorney fees.

Subd. 2. Actions by policyholders; state approval of settlements. (a) Except as provided in paragraph (b), nothing in sections 115B.441 to 115B.444 affects the right of a policyholder to bring or pursue any action against, or enter any settlement with, an insurer for any claims for which the state has a right of action against the insurer under this section and that have not been resolved by a settlement or judgment under this section. The state may intervene in an action in which a policyholder seeks to recover a claim for which the state has a right of action under this section.

(b) A policyholder may not enter a settlement that releases an insurer from any claims for which the state has an action under subdivision 1, unless the attorney general has given prior written approval to the settlement and the policyholder agrees to assign to the state any amounts recovered under the settlement from the insurer that are attributable to the resolution of the claims.

HIST: 1996 c 370 s 4



Section 115B.445 Deposit of proceeds.

115B.445 Deposit of proceeds.

All amounts paid to the state by an insurer pursuant to any settlement under section 115B.443 or judgment under section 115B.444 must be deposited in the state treasury and credited to the solid waste fund.

HIST: 1996 c 370 s 5



Section 115B.45 Repealed, 1996 c 370 s 7

115B.45 Repealed, 1996 c 370 s 7



Section 115B.46 Repealed, 1996 c 370 s 7

115B.46 Repealed, 1996 c 370 s 7



Section 115B.47 Citation.

115B.47 Citation.

Sections 115B.47 to 115B.51 may be cited as the "Drycleaner Environmental Response and Reimbursement Law."

HIST: 1995 c 252 s 1



Section 115B.48 Definitions.

115B.48 Definitions.

Subdivision 1. Applicability. The definitions in section 115B.02 and this section apply to sections 115B.47 to 115B.51.

Subd. 2. Drycleaner environmental response and reimbursement account; account. "Drycleaner environmental response and reimbursement account" or "account" means the drycleaner environmental response and reimbursement account established in section 115B.49.

Subd. 3. Drycleaning facility. "Drycleaning facility" means a facility located in this state that is or has been used for a drycleaning operation, other than:

(1) a coin-operated drycleaning operation;

(2) a facility located on a United States military base;

(3) a uniform service or linen supply facility;

(4) a prison or other penal institution;

(5) a facility on the national priorities list established under the federal Superfund Act; or

(6) a facility at which a response action has been taken or started under section 115B.17 before July 1, 1995, except as authorized in a settlement agreement approved by the commissioner by July 1, 1997.

Subd. 4. Drycleaning operation. "Drycleaning operation" means commercial cleaning of apparel and household fabrics for the general public, using one or more drycleaning solvents.

Subd. 5. Drycleaning solvent. "Drycleaning solvent" means a chlorine- or hydrocarbon-based formulation or product that is used as a primary cleaning agent in drycleaning operations.

Subd. 6. Environmental response costs. "Environmental response costs" means those costs described in section 115B.17, subdivision 6.

Subd. 7. Facility. "Facility" means one or more buildings or parts of a building and the equipment, installations, and structures contained in the building, located on a single site or on contiguous or adjacent sites. Facility includes any site or area where a hazardous substance, or a pollutant or contaminant, has been deposited, stored, disposed of, or placed, or otherwise comes to be located.

Subd. 8. Full-time equivalence. "Full-time equivalence" means 2,000 hours worked by employees, owners, and others in a drycleaning facility during a 12-month period beginning July 1 of the preceding year and running through June 30 of the year in which the annual registration fee is due. For those drycleaning facilities that were in business less than the 12-month period, full-time equivalence means the total of all of the hours worked in the drycleaning facility, divided by 2,000 and multiplied by a fraction, the numerator of which is 50 and the denominator of which is the number of weeks in business during the reporting period.

HIST: 1995 c 252 s 2; 1996 c 471 art 2 s 1,2; 1997 c 216 s 110,111



Section 115B.49 Drycleaner environmental response and reimbursement account.

115B.49 Drycleaner environmental response and reimbursement account.

Subdivision 1. Establishment. The drycleaner environmental response and reimbursement account is established as an account in the state treasury.

Subd. 2. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to the account:

(1) the proceeds of the fees imposed by subdivision 4;

(2) interest attributable to investment of money in the account;

(3) penalties and interest collected under subdivision 4, paragraph (c); and

(4) money received by the commissioner for deposit in the account in the form of gifts, grants, and appropriations.

Subd. 3. Expenditures. (a) Money in the account may only be used:

(1) for environmental response costs incurred by the commissioner under section 115B.50, subdivision 1;

(2) for reimbursement of amounts spent by the commissioner from the environmental response, compensation, and compliance account for expenses described in clause (1);

(3) for reimbursements under section 115B.50, subdivision 2; and

(4) for administrative costs of the commissioner of revenue.

(b) Money in the account is appropriated to the commissioner for the purposes of this subdivision. The commissioner shall transfer funds to the commissioner of revenue sufficient to cover administrative costs pursuant to paragraph (a), clause (4).

Subd. 4. Registration; fees. (a) The owner or operator of a drycleaning facility shall register on or before October 1 of each year with the commissioner of revenue in a manner prescribed by the commissioner of revenue and pay a registration fee for the facility. The amount of the fee is:

(1) $500, for facilities with a full-time equivalence of fewer than five;

(2) $1,000, for facilities with a full-time equivalence of five to ten; and

(3) $1,500, for facilities with a full-time equivalence of more than ten.

(b) A person who sells drycleaning solvents for use by drycleaning facilities in the state shall collect and remit to the commissioner of revenue in a manner prescribed by the commissioner of revenue, on or before the 20th day of the month following the month in which the sales of drycleaning solvents are made, a fee of:

(1) $3.50 for each gallon of perchloroethylene sold for use by drycleaning facilities in the state; and

(2) 70 cents for each gallon of hydrocarbon-based drycleaning solvent sold for use by drycleaning facilities in the state.

(c) To enforce this subdivision, the commissioner of revenue may examine documents, assess and collect fees, conduct investigations, issue subpoenas, grant extensions to file returns and pay fees, impose penalties and interest on the annual registration fee under paragraph (a) and the monthly fee under paragraph (b), abate penalties and interest, and administer appeals, in the manner provided in chapters 270 and 289A. The penalties and interest imposed on taxes under chapter 297A apply to the fees imposed under this subdivision. Disclosure of data collected by the commissioner of revenue under this subdivision is governed by chapter 270B.

Subd. 4a. Interim fees. For the period from July 1, 2001, to June 30, 2003, the commissioner shall, after a public hearing, but notwithstanding section 16A.1285, subdivision 4, annually adjust the fees in subdivision 4 as necessary to maintain an annual income of $650,000.

HIST: 1995 c 252 s 3; 1996 c 471 art 2 s 3,4; 1997 c 216 s 112; 1999 c 250 art 3 s 14,15; 2000 c 333 s 1,2; 1Sp2001 c 2 s 128

* NOTE: The amendments to subdivisions 2 and 4 by Laws 1999, *chapter 250, article 3, sections 14 and 15, are effective July *1, 2001. Laws 1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 115B.491 Drycleaning facility use fee; facilities to file return.

115B.491 Drycleaning facility use fee; facilities to file return.

Subdivision 1. Use fee. A drycleaning facility that purchases drycleaning solvents for use in Minnesota without paying the seller of drycleaning solvents the fee under section 115B.49, subdivision 4, paragraph (b), is subject to an equivalent fee. Liability for the fee is incurred when drycleaning solvents are received in Minnesota by the drycleaning facility.

Subd. 2. Return required. On or before the 20th of each calendar month, every drycleaning facility that has purchased drycleaning solvents for use in this state during the preceding calendar month, upon which the fee imposed by section 115B.49, subdivision 4, paragraph (b), has not been paid to the seller of the drycleaning solvents, shall file a return with the commissioner of revenue showing the quantity of solvents purchased and a computation of the fee under section 115B.49, subdivision 4, paragraph (c). The fee must accompany the return. The return must be made upon a form furnished and prescribed by the commissioner of revenue and must contain such other information as the commissioner of revenue may require.

Subd. 3. Applicability. All of the provisions of section 115B.49, subdivision 4, paragraph (c), apply to this section.

HIST: 1996 c 471 art 2 s 5; 1999 c 250 art 3 s 16,17

* NOTE: The amendments to subdivisions 2 and 3 by Laws 1999, *chapter 250, article 3, sections 16 and 17, are effective July *1, 2001. Laws 1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 115B.492 Allocation of payment.

115B.492 Allocation of payment.

In the discretion of the commissioner of revenue, payments received for fees may be credited first to the oldest liability not secured by a judgment or lien. For liabilities to which payments are applied, the commissioner of revenue may credit payments first to penalties, next to interest, and then to the fee due.

HIST: 1996 c 471 art 2 s 6



Section 115B.50 Response actions.

115B.50 Response actions.

Subdivision 1. Response actions by the commissioner. (a) In accordance with the priority list established under section 115B.17, subdivision 13, the commissioner shall take all response actions at or related to a drycleaning facility that the commissioner determines are reasonable and necessary to protect the public health or welfare or the environment under the standards required in sections 115B.01 to 115B.24. The commissioner shall review and approve any investigation and response action plan submitted by an owner or operator of a drycleaning facility who is taking response actions under subdivision 2 and shall oversee the implementation of the approved plans. In carrying out the duties under this subdivision, the commissioner may take emergency removal actions as provided in section 115B.17, subdivision 1, paragraph (b), and may exercise the authority provided in section 115B.17, subdivisions 2 to 5, 15, and 16.

(b) The commissioner may not seek recovery against a current or former owner or operator of a drycleaning facility of any environmental response costs in excess of $10,000 incurred by the commissioner at the facility, except:

(1) to the extent of insurance coverage, in excess of $10,000, held by the owner or operator; or

(2) as provided in section 115B.51.

If the commissioner seeks recovery of environmental response costs against an owner or operator pursuant to this paragraph, the owner or operator shall act as directed by the commissioner to assert any rights of the owner or operator to any insurance coverage applicable to those costs and, if coverage is denied, to assign those rights to the commissioner.

(c) Before taking a response action under this subdivision, the commissioner shall notify the owner or operator of the facility. Except for emergency removal actions under section 115B.17, subdivision 1, paragraph (b), the commissioner shall not take response actions under this subdivision at a drycleaning facility where an owner or operator of the facility is taking response actions under subdivision 2 in accordance with an investigation or response action plan approved by the commissioner.

Subd. 2. Response actions by owners or operators; reimbursement. (a) At the request of the owner or operator of a drycleaning facility who takes response actions at the facility in accordance with a response action plan approved by the commissioner, the commissioner shall reimburse the owner or operator for all but $10,000 of the environmental response costs incurred by the owner or operator if the commissioner determines that the costs are reasonable and were actually incurred. If a request for reimbursement is denied, the owner or operator may appeal the decision as a contested case under chapter 14.

(b) If the commissioner reimburses an owner or operator for environmental response costs under this subdivision for which the owner or operator has insurance coverage, the commissioner is subrogated to the rights of the owner or operator with respect to that insurance coverage to the extent of the reimbursement. Acceptance of reimbursement under this subdivision constitutes an assignment by the owner or operator with respect to any insurance coverage applicable to the costs that are reimbursed.

Subd. 3. Limitation on amount that may be spent. The commissioner may not, in a single fiscal year, make expenditures from the account related to a single drycleaning facility that exceed 20 percent of the balance in the account at the beginning of the fiscal year.

HIST: 1995 c 252 s 4



Section 115B.51 Illegal actions.

115B.51 Illegal actions.

The commissioner may recover under section 115B.17, subdivision 6, that portion of the environmental response costs at a drycleaning facility that is attributable to a person who otherwise would be responsible for the release or threatened release under section 115B.03, and whose actions related to the release or threatened release were in violation of federal or state hazardous waste management laws in effect at the time of those actions.

HIST: 1995 c 252 s 5






Chapter 115C Petroleum Tank Release Cleanup

Section 115C.01 Citation.

115C.01 Citation.

This chapter may be cited as the "Petroleum Tank Release Cleanup Act."

HIST: 1987 c 389 s 1; 1992 c 490 s 1

* NOTE: See section 115C.13 for repealer.



Section 115C.02 Definitions.

115C.02 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 1a. Repealed, 1995 c 254 art 1 s 97

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 2a. Applicant. "Applicant" means a person eligible under section 115C.09 to receive reimbursement from the fund.

Subd. 3. Board. "Board" means the petroleum tank release compensation board.

Subd. 4. Corrective action. "Corrective action" means an action taken to minimize, eliminate, or clean up a release to protect the public health and welfare or the environment.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 5a. Consultant. "Consultant" means an individual, partnership, association, private corporation, or any other legal entity that provides consulting services. Consulting services include the rendering of professional opinion, advice, or analysis regarding a release.

Subd. 5b. Contractor. "Contractor" means an individual, partnership, association, private corporation, or any other legal entity that provides contractor services. Contractor services means products and services within a scope of work that can be defined by typical written plans and specifications including, but not limited to, excavation, treatment of contaminated soil and groundwater, soil borings and well installations, laboratory analysis, surveying, electrical work, plumbing, carpentry, and equipment.

Subd. 6. MS 1990 Renumbered subd 1a

Subd. 6a. Fund. "Fund" means the petroleum tank release cleanup fund.

Subd. 7. Operator. "Operator" means a person in control of, or having responsibility for, the daily operation of a tank.

Subd. 8. Owner. "Owner" means a person who holds title to, controls, or possesses an interest in a tank. "Owner" does not include a person who holds an interest in a tank solely for financial security, unless through foreclosure or other related actions the holder of a security interest has taken possession of the tank and fails to take all necessary corrective action as a volunteer under section 115C.09. The state or an agency of the state is not an owner solely because it holds title to a tank or to real property where the tank is located in trust for taxing districts as a result of forfeiture of title for nonpayment of taxes.

Subd. 9. Person. "Person" means an individual, partnership, association, public or private corporation, or other legal entity, including the United States government, an interstate commission or other body, the state, or any agency, board, bureau, office, department, or political subdivision of the state.

Subd. 10. Petroleum. "Petroleum" means:

(1) liquid petroleum products as defined in section 296A.01;

(2) new and used lubricating oils; and

(3) new and used hydraulic oils used in lifts to raise motor vehicles or farm equipment and for servicing or repairing motor vehicles or farm equipment.

Subd. 10a. Petroleum refinery. "Petroleum refinery" means a facility engaged in producing gasoline, kerosene, distillate fuel oils, residual fuel oil, lubricants, or other products through distillation of petroleum or through redistillation, cracking, or reforming of unfinished petroleum derivatives. "Petroleum refinery" includes fluid catalytic cracking unit catalyst regenerators, fluid catalytic cracking unit incinerator-waste heat boilers, fuel gas combustion devices, and indirect heating equipment associated with the refinery.

Subd. 11. Political subdivision. "Political subdivision" means a county, a town, or a statutory or home rule charter city.

Subd. 11a. Repealed, 1Sp2001 c 2 s 162

Subd. 12. Release. "Release" means a spilling, leaking, emitting, discharging, escaping, leaching, or disposing of petroleum from a tank into the environment whether occurring before or after June 4, 1987, but does not include discharges or designed venting allowed under agency rules.

Subd. 12a. Repealed, 1Sp2001 c 2 s 162

Subd. 13. Responsible person. "Responsible person" means a person who is responsible for a release under section 115C.021.

Subd. 14. Tank. "Tank" means any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is, or has been, used to contain or dispense petroleum.

"Tank" does not include:

(1) a mobile storage tank used to transport petroleum from one location to another, except a mobile storage tank with a capacity of 500 gallons or less used only to transport home heating fuel on private property; or

(2) pipeline facilities, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, United States Code, title 49, chapter 24, or the Hazardous Liquid Pipeline Safety Act of 1979, United States Code, title 49, chapter 29.

Subd. 15. Tank facility. "Tank facility" means a contiguous area where tanks are located that are under the same ownership or control.

HIST: 1987 c 186 s 15; 1987 c 389 s 2; 1988 c 686 art 1 s 57; 1989 c 335 art 4 s 44; 1990 c 501 s 1,2; 1990 c 586 s 3; 1992 c 414 s 1; 1992 c 490 s 2-4; 1992 c 575 s 53; 1993 c 341 art 1 s 2,3; 1Sp1993 c 6 s 2; 1995 c 240 art 1 s 1,2; 1995 c 254 art 1 s 67; 1996 c 308 s 1,2; 1998 c 299 s 30

* NOTE: See section 115C.13 for repealer.



Section 115C.021 Responsible person.

115C.021 Responsible person.

Subdivision 1. General rule. Except as provided in subdivisions 2 to 4, a person is responsible for a release from a tank if the person is an owner or operator of the tank at any time during or after the release.

Subd. 2. Exception of certain tank owners. An owner of a tank is not responsible for a release from the tank if the owner can establish that:

(1) the tank was in place but the owner did not know or have reason to know of its existence at the time the owner first acquired right, title, or interest in the tank; and

(2) the owner did not by failure to report under section 115.061 or other action significantly contribute to the release after the owner knew or reasonably should have known of the existence of the tank.

Subd. 3. Tank located on tax-forfeited land. The state, an agency of the state, or a political subdivision is not responsible for a release from a tank solely as a result of actions taken to manage, sell, or transfer tax-forfeited land where the tank is located under chapter 282 and other laws applicable to tax-forfeited land. This subdivision does not relieve the state, a state agency, or a political subdivision from liability for the daily operation of a tank under its control or responsibility located on tax-forfeited land.

Subd. 3a. Eminent domain. (a) The department of transportation is not responsible for a release from a tank under this section solely as a result of the acquisition of property or as a result of providing funds for the acquisition of such property either through loan or grant, if the property was acquired by the department through exercise of the power of eminent domain, through negotiated purchase in lieu of or after filing a petition for the taking of the property through eminent domain, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

(b) A person who acquires property from the department, other than property acquired through a land exchange, is not a responsible person under this section solely as a result of the acquisition of property if the property was acquired by the department through exercise of the power of eminent domain, by negotiated purchase after filing a petition for the taking of the property through eminent domain, or after adopting a layout plan for highway development under sections 161.15 to 161.241 describing the property and stating its intended use and the necessity of its taking.

Subd. 4. Mortgagees. (a) A mortgagee is not responsible for a release from a tank solely because the mortgagee becomes an owner of real property on which the tank is located through foreclosure of the mortgage or by receipt of the deed to the mortgaged property in lieu of foreclosure.

(b) A mortgagee of real property where a tank is located or a holder of a security interest in a tank is not an operator of the tank for the purpose of this section solely because the mortgagee or holder has a capacity to influence the operation of the tank to protect its security interest.

HIST: 1988 c 686 art 1 s 58; 1990 c 586 s 4; 1992 c 414 s 2; 1997 c 200 art 2 s 2; 1999 c 86 art 1 s 23

* NOTE: See section 115C.13 for repealer.



Section 115C.03 Response to releases.

115C.03 Response to releases.

Subdivision 1. Corrective action orders. If there is a release, the commissioner may order a responsible person to take reasonable and necessary corrective actions. The commissioner shall notify the owner of real property where corrective action is ordered to be taken that responsible persons have been ordered to take corrective action and that the owner's cooperation will be required for responsible persons to take that action. When the commissioner has ordered a responsible person to take a corrective action, a political subdivision may not request or order the person to take an action that conflicts with the action ordered by the commissioner.

Subd. 1a. Passive bioremediation. Passive bioremediation must be used for petroleum tank cleanups whenever an assessment of the site determines that there is a low potential risk to public health and the environment.

Subd. 2. Agency and compelled performance corrective actions. The agency may take corrective action or request the attorney general to bring an action to compel performance of a corrective action if:

(1) a responsible person cannot be identified;

(2) an identified responsible person cannot or will not comply with the order issued under subdivision 1; or

(3) an administrative or judicial proceeding on an order issued under subdivision 1 is pending.

Subd. 3. Emergency corrective action. To assure an adequate response to a release, the commissioner may take corrective action without following the procedures of subdivision 1 if the commissioner determines that the release constitutes a clear and immediate danger requiring immediate action to prevent, minimize, or mitigate damage to the public health and welfare or the environment. Before taking an action under this subdivision, the commissioner shall make all reasonable efforts, taking into consideration the urgency of the situation, to order a responsible person to take a corrective action and notify the owner of real property where the corrective action is to be taken.

Subd. 4. Release is a public nuisance. A release is a public nuisance and may be enjoined in an action, in the name of the state, brought by the attorney general.

Subd. 5. Investigations. If the commissioner has reason to believe that a release has occurred, the commissioner may undertake reasonable investigations necessary to identify the existence, source, nature, and extent of a release, the responsible persons, and the extent of danger to the public health and welfare or the environment.

Subd. 6. Duty to provide information. A person who the commissioner has reason to believe is a responsible person, or the owner of real property where corrective action is ordered to be taken, or who might otherwise have information concerning a release, shall, when requested by the commissioner or any member, employee, or agent of the agency who is authorized by the commissioner, furnish to the commissioner any information that person may have or may reasonably obtain that is relevant to the release.

Subd. 7. Access to information and property. The commissioner or any member, employee, or agent of the agency authorized by the commissioner, may, upon presentation of official agency credentials, take any of the following actions:

(1) examine and copy books, papers, records, memoranda, or data of a person who has a duty to provide information to the commissioner under subdivision 6; and

(2) enter upon public or private property for the purpose of taking action authorized by this section, including obtaining information from a person who has a duty to provide the information under subdivision 6, conducting surveys and investigations, and taking corrective action.

Subd. 7a. Review of agency employee decisions. A person aggrieved by a decision made by an employee of the agency relating to the need for or implementation of a corrective action may seek review of the decision by the commissioner. An application for review must state with specificity the decision for which review is sought, the name of the leak site, the leak number, the date the decision was made, the agency employee who made the decision, the ramifications of the decision, and any additional pertinent information. The commissioner shall review the application and schedule a time, date, and place for the aggrieved person to explain the grievance and for the agency employee to explain the decision under review. The commissioner shall issue a decision either sustaining or reversing the decision of the employee. The aggrieved person may appeal the commissioner's decision to the pollution control agency board in accordance with Minnesota Rules, part 7000.0500, subpart 6.

Subd. 8. Classification of data. Except as otherwise provided in this subdivision, data obtained from a person under subdivision 6 or 7 is public data as defined in section 13.02. Upon certification by the subject of the data that the data relates to sales figures, processes or methods of production unique to that person, or information that would tend to adversely affect the competitive position of that person, the commissioner shall classify the data as private or nonpublic data as defined in section 13.02. Data classified as private or nonpublic under this subdivision may be disclosed when relevant in a proceeding under this chapter.

Subd. 9. Requests for review, investigation, and oversight. (a) The commissioner may, upon request:

(1) assist in determining whether a release has occurred;

(2) assist in or supervise the development and implementation of reasonable and necessary corrective actions; and

(3) assist in or supervise the investigation, development, and implementation of actions to minimize, eliminate, or clean up petroleum contamination at sites where it is not certain that the contamination is attributable to a release.

(b) Assistance may include review of agency records and files and review and approval of a requester's investigation plans and reports and corrective action plans and implementation.

(c) Assistance may include the issuance of a written determination that an owner or prospective buyer of real property will not be a responsible person under section 115C.021, if the commissioner finds the release came from a tank not located on the property. The commissioner may also issue a written confirmation that the real property was the site of a release and that the tank from which the release occurred has been removed or that the agency has issued a site closure letter and has not revoked that status. The issuance of the written determination or confirmation applies to tanks not on the property or removed only and does not affect liability for releases from tanks that are on the property at the time of purchase. The commissioner may also issue site closure letters and nonresponsible person determinations for sites contaminated by petroleum where it is not certain that the contamination is attributable to a release. The written determination or confirmation extends to the successors and assigns of the person to whom it originally applied, if the successors and assigns are not otherwise responsible for the release.

(d) The person requesting assistance under this subdivision shall pay the agency for the agency's cost, as determined by the commissioner, of providing assistance. Money received by the agency for assistance under this subdivision must be deposited in the state treasury and credited to an account in the special revenue fund. Money in this account is annually appropriated to the commissioner for purposes of administering the subdivision.

Subd. 10. Corrective action records. A contractor or consultant who has billed for corrective action services must prepare and retain all records related to the corrective action services for a minimum of seven years from the date the corrective action services are performed, including, but not limited to, invoices submitted to applicants, subcontractor invoices, receipts for equipment rental, and all other goods rented or purchased, personnel time reports, mileage logs, and expense accounts. An applicant must obtain and retain records necessary to document costs submitted in a claim for reimbursement for corrective action services for seven years from the date the claim is submitted to the board.

HIST: 1987 c 186 s 15; 1987 c 389 s 3; 1989 c 226 s 1; 1990 c 426 art 1 s 15; 1992 c 490 s 5; 1993 c 341 art 1 s 4,5; 1994 c 639 art 4 s 2; 1995 c 220 s 103; 1995 c 240 art 1 s 3; 1996 c 308 s 3; 1997 c 200 art 2 s 3

* NOTE: See section 115C.13 for repealer.



Section 115C.04 Liability for response costs.

115C.04 Liability for response costs.

Subdivision 1. Corrective action liability. (a) A responsible person is liable for the cost of the corrective action taken by the agency under section 115C.03, subdivisions 2 and 3, including the cost of investigating the release and administrative and legal expenses, if:

(1) the responsible person has failed to take a corrective action ordered by the commissioner and the agency has taken the action;

(2) the agency has taken corrective action in an emergency under section 115C.03, subdivision 3; or

(3) the agency has taken corrective action because a responsible person could not be identified.

(b) A responsible person is liable for the reimbursement paid by the petroleum tank release compensation board under section 115C.09, subdivision 3a, to the extent the reimbursement is for corrective action that the responsible person could have been ordered to perform under section 115C.03, subdivision 1.

Subd. 2. Avoidance of liability. (a) A responsible person may not avoid the liability by means of a conveyance of any right, title, or interest in real property; or by any indemnification, hold harmless agreement, or similar agreement.

(b) This subdivision does not:

(1) prohibit a person who may be liable from entering an agreement by which the person is insured, held harmless, or indemnified for part or all of the liability;

(2) prohibit the enforcement of an insurance, hold harmless, or indemnification agreement; or

(3) bar a cause of action brought by a person who may be liable or by an insurer or guarantor, whether by right of subrogation or otherwise.

Subd. 3. Agency cost recovery; subrogation. Reasonable and necessary expenses incurred by the agency in taking a corrective action, including costs of investigating a release, administrative and legal expenses, and reimbursement costs described in subdivision 1, paragraph (b), may be recovered in a civil action in district court brought by the attorney general against a responsible person. The agency's certification of expenses is prima facie evidence that the expenses are reasonable and necessary. If the responsible person has petroleum tank leakage or spill insurance coverage that insures against the liability provided in this section, the agency is subrogated to the rights of the responsible person with respect to that insurance coverage, to the extent of the expenses incurred by the agency and described in this subdivision. The agency may request the attorney general to bring an action in district court against the insurer to enforce this subrogation right. Expenses that are recovered under this section must be deposited in the fund.

HIST: 1987 c 186 s 15; 1987 c 389 s 4; 1988 c 683 s 2,3; 1989 c 335 art 4 s 106; 1991 c 294 s 1; 1995 c 220 s 130

* NOTE: See section 115C.13 for repealer.



Section 115C.045 Kickbacks.

115C.045 Kickbacks.

A consultant or contractor, as a condition of performing services, may not agree to pay or forgive the nonreimbursable portion of an application for reimbursement submitted under this chapter. An applicant may not accept forgiveness or demand payment from a consultant or contractor for the nonreimbursable portion of an application for reimbursement submitted under this chapter.

HIST: 1992 c 490 s 6

* NOTE: See section 115C.13 for repealer.



Section 115C.05 Civil penalty.

115C.05 Civil penalty.

The agency may enforce section 115C.03 using the actions and remedies authorized under sections 115.071, subdivision 3, and 116.072. The civil penalties recovered by the state must be credited to the fund.

HIST: 1987 c 389 s 5; 1991 c 347 art 1 s 7

* NOTE: See section 115C.13 for repealer.



Section 115C.06 Effect on other law.

115C.06 Effect on other law.

Subdivision 1. Actions under chapter 115B. This chapter does not limit any actions initiated by the agency under chapter 115B.

Subd. 2. Duty to notify and take action for release. This chapter does not limit a person's duty to notify the agency and take action related to a release as provided in section 115.061.

HIST: 1987 c 389 s 6; 1996 c 308 s 4

* NOTE: See section 115C.13 for repealer.



Section 115C.065 Consultant's or contractor's duty to notify.

115C.065 Consultant's or contractor's duty to notify.

A consultant or contractor involved in the removal of a petroleum tank shall immediately notify the agency if field instruments or laboratory tests indicate the presence of any petroleum contamination in excess of state guidelines.

HIST: 1992 c 490 s 7

* NOTE: See section 115C.13 for repealer.



Section 115C.07 Petroleum tank release compensation board.

115C.07 Petroleum tank release compensation board.

Subdivision 1. Establishment. The petroleum tank release compensation board consists of the commissioner of the pollution control agency, the commissioner of commerce, one representative from the petroleum industry, one public member, and one person with experience in claims adjustment. The governor shall appoint the members of the board. The filling of positions, vacancies, membership terms, payment of compensation and expenses, and removal of members are governed by section 15.0575. The governor shall designate the chair of the board.

Subd. 2. Staff. The commissioner of commerce shall provide staff to support the activities of the board at the board's request.

Subd. 3. Rules. (a) The board shall adopt rules regarding its practices and procedures, the form and procedure for applications for compensation from the fund, procedures for investigation of claims and specifying the costs that are eligible for reimbursement from the fund.

(b) The board may adopt rules requiring certification of environmental consultants.

(c) The board may adopt other rules necessary to implement this chapter.

HIST: 1987 c 186 s 15; 1987 c 389 s 7; 1991 c 175 s 2; 1993 c 341 art 1 s 6; 1996 c 305 art 2 s 24; 1Sp2001 c 2 s 129

* NOTE: See section 115C.13 for repealer.



Section 115C.08 Petroleum tank fund.

115C.08 Petroleum tank fund.

Subdivision 1. Revenue sources. Revenue from the following sources must be deposited in the state treasury and credited to a petroleum tank fund:

(1) the proceeds of the fee imposed by subdivision 3;

(2) money recovered by the state under sections 115C.04, 115C.05, and 116.491, including administrative expenses, civil penalties, and money paid under an agreement, stipulation, or settlement;

(3) interest attributable to investment of money in the fund;

(4) money received by the board and agency in the form of gifts, grants other than federal grants, reimbursements, or appropriations from any source intended to be used for the purposes of the fund;

(5) fees charged for the operation of the tank installer certification program established under section 116.491; and

(6) money obtained from the return of reimbursements, civil penalties, or other board action under this chapter.

Subd. 2. Imposition of fee. The board shall notify the commissioner of revenue if the unencumbered balance of the fund falls below $4,000,000, and within 60 days after receiving notice from the board, the commissioner of revenue shall impose the fee established in subdivision 3 on the use of a tank for four calendar months, with payment to be submitted with each monthly distributor tax return.

Subd. 3. Petroleum tank release cleanup fee. A petroleum tank release cleanup fee is imposed on the use of tanks that contain petroleum products defined in section 296A.01. On products other than gasoline, the fee must be paid in the manner provided in section 296A.15 by the first licensed distributor receiving the product in Minnesota, as defined in section 296A.01. When the product is gasoline, the distributor responsible for payment of the gasoline tax is also responsible for payment of the petroleum tank cleanup fee. The fee must be imposed as required under subdivision 2, at a rate of $20 per 1,000 gallons of petroleum products, rounded to the nearest 1,000 gallons. A distributor who fails to pay the fee imposed under this section is subject to the penalties provided in section 296A.22.

Subd. 4. Expenditures. (a) Money in the fund may only be spent:

(1) to administer the petroleum tank release cleanup program established in this chapter;

(2) for agency administrative costs under sections 116.46 to 116.50, sections 115C.03 to 115C.06, and costs of corrective action taken by the agency under section 115C.03, including investigations;

(3) for costs of recovering expenses of corrective actions under section 115C.04;

(4) for training, certification, and rulemaking under sections 116.46 to 116.50;

(5) for agency administrative costs of enforcing rules governing the construction, installation, operation, and closure of aboveground and underground petroleum storage tanks;

(6) for reimbursement of the harmful substance compensation account under subdivision 5 and section 115B.26, subdivision 4;

(7) for administrative and staff costs as set by the board to administer the petroleum tank release program established in this chapter;

(8) for corrective action performance audits under section 115C.093; and

(9) for contamination cleanup grants, as provided in paragraph (c).

(b) Except as provided in paragraph (c), money in the fund is appropriated to the board to make reimbursements or payments under this section.

(c) $6,200,000 is annually appropriated from the fund to the commissioner of trade and economic development for contamination cleanup grants under section 116J.554. Of this amount, the commissioner may spend up to $120,000 annually for administration of the contamination cleanup grant program. The appropriation does not cancel and is available until expended. The appropriation shall not be withdrawn from the fund nor the fund balance reduced until the funds are requested by the commissioner of trade and economic development. The commissioner shall schedule requests for withdrawals from the fund to minimize the necessity to impose the fee authorized by subdivision 2. Unless otherwise provided, the appropriation in this paragraph may be used for:

(1) project costs at a qualifying site if a portion of the cleanup costs are attributable to petroleum contamination; and

(2) the costs of performing contamination investigation if there is a reasonable basis to suspect the contamination is attributable to petroleum.

Subd. 5. Account transfer. The board shall authorize the commissioner of finance to transfer to the harmful substance compensation account the amount requested by the harmful substance compensation board under section 115B.26, subdivision 4. Transfer of the amount must be made at the earliest practical date after authorization by the board. If the unencumbered balance in the account is less than $2,000,000, the transfer must be made at the earliest practical date after the unencumbered balance in the account exceeds that amount.

HIST: 1987 c 389 s 8; 1989 c 209 art 1 s 10; 1989 c 226 s 2; 1989 c 325 s 46,47; 1989 c 335 art 4 s 45,106; 1990 c 501 s 3,4; 1991 c 199 art 1 s 28; 1992 c 597 s 2; 1993 c 341 art 1 s 7-10; 1995 c 186 s 119; 1995 c 220 s 130; 1995 c 254 art 1 s 68-70; 1996 c 397 s 1; 1997 c 200 art 2 s 4; 1998 c 299 s 30; 1998 c 408 s 1; 1999 c 203 s 1

* NOTE: See section 115C.13 for repealer.



Section 115C.082 Repealed, 1Sp2001 c 2 s 162

115C.082 Repealed, 1Sp2001 c 2 s 162



Section 115C.09 Reimbursement.

115C.09 Reimbursement.

Subdivision 1. Reimbursable costs. (a) The board shall provide reimbursement to eligible applicants for reimbursable costs.

(b) The following costs are reimbursable for purposes of this chapter:

(1) corrective action costs incurred by the applicant and documented in a form prescribed by the board, except the costs related to the physical removal of a tank; and

(2) costs that the responsible person is legally obligated to pay as damages to third parties for bodily injury, property damage, or corrective action costs incurred by a third party caused by a release where the responsible person's liability for the costs has been established by a court order or court-approved settlement.

(c) A cost for liability to a third party is incurred by the responsible person when an order or court-approved settlement is entered that sets forth the specific costs attributed to the liability. Except as provided in this paragraph, reimbursement may not be made for costs of liability to third parties until all eligible corrective action costs have been reimbursed. If a corrective action is expected to continue in operation for more than one year after it has been fully constructed or installed, the board may estimate the future expense of completing the corrective action and, after subtracting this estimate from the total reimbursement available under subdivision 3, reimburse the costs for liability to third parties. The total reimbursement may not exceed the limit set forth in subdivision 3.

Subd. 2. Responsible person eligibility. A responsible person who has incurred reimbursable costs after June 4, 1987, in response to a release, may apply to the board for reimbursement under subdivision 3.

Subd. 2a. Application for reimbursement. (a) Applications for reimbursement may be submitted for consideration by the board at the following stages:

(1) after costs have been incurred, and the associated tasks completed, for excavation basin soil sampling, excavation of contaminated soil, treatment of contaminated soil, or remedial investigation tasks such as soil boring drilling, monitoring well installation, vapor risk assessment, and groundwater receptor survey; corrective action costs relating to the construction and installation of a comprehensive corrective action design system are not reimbursable at this stage; and

(2) after costs have been incurred, and the associated tasks completed, for tasks related to the construction and installation of a comprehensive corrective action design system, but only if the commissioner has approved a comprehensive plan for corrective action that will adequately address the entire release, including groundwater contamination if necessary.

(b) An applicant shall not submit an application for reimbursement more frequently than four times per 12-month period unless the application is for more than $2,000 in reimbursement.

(c) The commissioner shall review a plan, and provide an approval or disapproval to the applicant and the board, within 60 days in the case of a plan submitted under paragraph (a), clause (1), and within 120 days in the case of a plan submitted under paragraph (a), clause (2), or the commissioner shall explain to the board why additional time is necessary. The board shall consider a complete initial application within 60 days of its submission, and shall consider a complete supplemental application within 120 days of its submission, or the board shall explain for the record why additional time is necessary. Board staff may review applications submitted to the board at the same time the commissioner considers the appropriateness of the corrective action, but the board may not act on the application until after the commissioner's approval is received.

(d) A reimbursement may not be made unless the board determines that the commissioner has determined that the corrective action was appropriate in terms of protecting public health, welfare, and the environment.

Subd. 3. Reimbursements; subrogation; appropriation. (a) The board shall reimburse an eligible applicant from the fund for 90 percent of the total reimbursable costs incurred at the site, except that the board may reimburse an eligible applicant from the fund for greater than 90 percent of the total reimbursable costs, if the applicant previously qualified for a higher reimbursement rate.

Not more than $1,000,000 may be reimbursed for costs associated with a single release, regardless of the number of persons eligible for reimbursement, and not more than $2,000,000 may be reimbursed for costs associated with a single tank facility.

(b) A reimbursement may not be made from the fund under this chapter until the board has determined that the costs for which reimbursement is requested were actually incurred and were reasonable.

(c) When an applicant has obtained responsible competitive bids or proposals according to rules promulgated under this chapter prior to June 1, 1995, the eligible costs for the tasks, procedures, services, materials, equipment, and tests of the low bid or proposal are presumed to be reasonable by the board, unless the costs of the low bid or proposal are substantially in excess of the average costs charged for similar tasks, procedures, services, materials, equipment, and tests in the same geographical area during the same time period.

(d) When an applicant has obtained a minimum of two responsible competitive bids or proposals on forms prescribed by the board and where the rules promulgated under this chapter after June 1, 1995, designate maximum costs for specific tasks, procedures, services, materials, equipment and tests, the eligible costs of the low bid or proposal are deemed reasonable if the costs are at or below the maximums set forth in the rules.

(e) Costs incurred for change orders executed as prescribed in rules promulgated under this chapter after June 1, 1995, are presumed reasonable if the costs are at or below the maximums set forth in the rules, unless the costs in the change order are above those in the original bid or proposal or are unsubstantiated and inconsistent with the process and standards required by the rules.

(f) A reimbursement may not be made from the fund in response to either an initial or supplemental application for costs incurred after June 4, 1987, that are payable under an applicable insurance policy, except that if the board finds that the applicant has made reasonable efforts to collect from an insurer and failed, the board shall reimburse the applicant.

(g) If the board reimburses an applicant for costs for which the applicant has insurance coverage, the board is subrogated to the rights of the applicant with respect to that insurance coverage, to the extent of the reimbursement by the board. The board may request the attorney general to bring an action in district court against the insurer to enforce the board's subrogation rights. Acceptance by an applicant of reimbursement constitutes an assignment by the applicant to the board of any rights of the applicant with respect to any insurance coverage applicable to the costs that are reimbursed. Notwithstanding this paragraph, the board may instead request a return of the reimbursement under subdivision 5 and may employ against the applicant the remedies provided in that subdivision, except where the board has knowingly provided reimbursement because the applicant was denied coverage by the insurer.

(h) Money in the fund is appropriated to the board to make reimbursements under this chapter. A reimbursement to a state agency must be credited to the appropriation account or accounts from which the reimbursed costs were paid.

(i) The board may reduce the amount of reimbursement to be made under this chapter if it finds that the applicant has not complied with a provision of this chapter, a rule or order issued under this chapter, or one or more of the following requirements:

(1) the agency was given notice of the release as required by section 115.061;

(2) the applicant, to the extent possible, fully cooperated with the agency in responding to the release;

(3) the state rules applicable after December 22, 1993, to operating an underground storage tank and appurtenances without leak detection;

(4) the state rules applicable after December 22, 1998, to operating an underground storage tank and appurtenances without corrosion protection or spill and overfill protection; and

(5) the state rule applicable after November 1, 1998, to operating an aboveground tank without a dike or other structure that would contain a spill at the aboveground tank site.

(j) The reimbursement may be reduced as much as 100 percent for failure by the applicant to comply with the requirements in paragraph (i), clauses (1) to (5). In determining the amount of the reimbursement reduction, the board shall consider:

(1) the reasonable determination by the agency that the noncompliance poses a threat to the environment;

(2) whether the noncompliance was negligent, knowing, or willful;

(3) the deterrent effect of the award reduction on other tank owners and operators;

(4) the amount of reimbursement reduction recommended by the commissioner; and

(5) the documentation of noncompliance provided by the commissioner.

(k) An applicant may assign the right to receive reimbursement to each lender who advanced funds to pay the costs of the corrective action or to each contractor or consultant who provided corrective action services. An assignment must be made by filing with the board a document, in a form prescribed by the board, indicating the identity of the applicant, the identity of the assignee, the dollar amount of the assignment, and the location of the corrective action. An assignment signed by the applicant is valid unless terminated by filing a termination with the board, in a form prescribed by the board, which must include the written concurrence of the assignee. The board shall maintain an index of assignments filed under this paragraph. The board shall pay the reimbursement to the applicant and to one or more assignees by a multiparty check. The board has no liability to an applicant for a payment under an assignment meeting the requirements of this paragraph.

Subd. 3a. Eligibility of other persons. A person who has taken corrective action may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the person took the corrective action in response to a request or order of the commissioner made under this chapter;

(2) the commissioner has determined that the person was not a responsible person as defined in this chapter;

(3) the board has determined the person was not a volunteer under subdivision 3b; and

(4) the person incurs reimbursable costs on or after June 4, 1987.

Notwithstanding subdivision 3, paragraph (a), a person eligible for reimbursement under this subdivision shall receive 100 percent of total reimbursable costs up to $1,000,000.

Subd. 3b. Volunteer eligibility. (a) A person may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the person is not a responsible person as defined in this chapter;

(2) holds legal or equitable title to the property where a release occurred; and

(3) incurs reimbursable costs on or after May 23, 1989.

(b) The board may reduce the reimbursement to a person eligible under this subdivision if the person acquired legal or equitable title to the property from a responsible person who failed to comply with subdivision 3, paragraph (i), except that the board may not reduce the reimbursement under this provision to a mortgagee who acquires title to the property through foreclosure or receipt of a deed in lieu of foreclosure.

Subd. 3c. Release at refineries and tank facilities not eligible for reimbursement. (a) Reimbursement may not be made under this chapter for costs associated with a release:

(1) from a tank located at a petroleum refinery; or

(2) from a tank facility, including a pipeline terminal, with more than 1,000,000 gallons of total petroleum storage capacity at the tank facility.

(b) Paragraph (a), clause (2), does not apply to reimbursement for costs associated with a release from a tank facility:

(1) owned or operated by a person engaged in the business of mining iron ore or taconite;

(2) owned by a political subdivision, a housing and redevelopment authority, an economic development authority, or a port authority that acquired the tank facility prior to May 23, 1989; or

(3) owned by a person:

(i) who acquired the tank facility prior to May 23, 1989;

(ii) who did not use the tank facility for the bulk storage of petroleum; and

(iii) who is not affiliated with the party who used the tank facility for the bulk storage of petroleum.

Subd. 3d. Political subdivision eligibility. (a) A political subdivision that has taken corrective action may apply to the board for reimbursement under subdivision 3 if the board determines that:

(1) the political subdivision is not a responsible person as defined by this chapter;

(2) is not a volunteer under subdivision 3b; and

(3) incurs reimbursable costs on or after April 8, 1992.

(b) A political subdivision eligible for reimbursement under this subdivision may only apply for reimbursement if the identified responsible person has failed to take a corrective action ordered by the commissioner.

Subd. 3e. Department of transportation eligibility. The department of transportation may apply to the board and is eligible for reimbursement of reimbursable costs associated with property that the department has acquired under section 115C.021, subdivision 3a, if corrective action pursuant to a plan reviewed and approved by the commissioner of the pollution control agency in accordance with applicable rules and guidance documents was taken on the entire property so acquired. Notwithstanding subdivision 3, paragraph (a), the department of transportation shall receive 100 percent of total reimbursable costs associated with a single release up to $1,000,000.

Subd. 3f. Expired, 1997 c 246 s 12

Subd. 3g. Repealed, 1Sp2001 c 2 s 162

Subd. 3h. Reimbursement; aboveground tanks in bulk plants. (a) As used in this subdivision, "bulk plant" means an aboveground or underground tank facility with a storage capacity of more than 1,100 gallons but less than 1,000,000 gallons that is used to dispense petroleum into cargo tanks for transportation and sale at another location.

(b) Notwithstanding any other provision in this chapter and any rules adopted pursuant to this chapter, the board shall reimburse 90 percent of an applicant's cost for bulk plant upgrades or closures completed between June 1, 1998, and November 1, 2003, to comply with Minnesota Rules, chapter 7151, provided that the board determines the costs were incurred and reasonable. The reimbursement may not exceed $10,000 per bulk plant.

(c) For corrective action at a bulk plant located on what is or was railroad right-of-way, the board shall reimburse 90 percent of total reimbursable costs on the first $40,000 of reimbursable costs and 100 percent of any remaining reimbursable costs when the applicant can document that more than one bulk plant was operated on the same section of right-of-way, as determined by the commissioner of commerce.

Subd. 4. Reimbursement does not affect other liability. The right to apply for reimbursement and the receipt of reimbursement does not limit the liability of a responsible person for damages or costs incurred by a person or the state as a result of a release.

Subd. 5. Return of reimbursement. (a) The board may demand the complete or partial return of any reimbursement made under this chapter if the applicant for reimbursement:

(1) misrepresents or omits a fact relevant to a determination made by the board or the commissioner under this chapter;

(2) fails to complete corrective action that the commissioner determined at the time of the reimbursement to be necessary to adequately address the release, unless the reimbursement was made under subdivision 3a;

(3) fails to reimburse a person for agreed-to amounts for corrective actions taken in response to a request by the applicant; or

(4) has entered an agreement to settle or compromise any portion of the incurred costs, in which case the amount returned must be prorated in proportion to the amount of the settlement or compromise.

(b) If a reimbursement under this chapter is not returned upon demand by the board, the board may recover the reimbursement, with administrative and legal expenses, in a civil action in district court brought by the attorney general against the applicant. If the board's demand for return of the reimbursement is based on willful actions of the applicant, the applicant shall also forfeit and pay to the state a civil penalty, in an amount to be determined by the court, of not more than the full amount of the reimbursement.

Subd. 6. Fraud. If a person, with intent to defraud, issues an invoice or other demand for payment with knowledge that it is false in whole or in part, and with knowledge that it is being submitted to the board for reimbursement:

(1) that person shall be considered to have presented a false claim to a public body under section 609.465; and

(2) the board may demand that the person return any money received as a result of a reimbursement made on the basis of the false invoice or other demand for payment. If the money is not returned upon demand by the board, the board may recover the money, with administrative and legal expenses, in a civil action in district court brought by the attorney general against the person. The person shall also forfeit and pay to the state a civil penalty, in an amount to be determined by the court, of not more than the full amount of the money received by the person on the basis of the false invoice or other demand for payment.

Subd. 7. Duty to provide information. (a) A person who submits an application to the board for reimbursement, or who has issued invoices or other demands for payment which are the basis of an application, shall furnish to the board copies of any financial records which the board requests and which are relevant to determining the validity of the costs listed in the application, or shall make the financial records reasonably available to the board for inspection and auditing. The board may obtain access to information required to be made available under this chapter in the manner provided in section 115C.03, subdivision 7.

(b) After reimbursement has been granted, an agreement to settle or compromise any portion of the incurred costs must be reported to the board by the parties to the agreement.

Subd. 8. Limitation on reimbursement obligation. The amount of the state's obligation to make reimbursement under this chapter is limited to the amount available. Notwithstanding any other provisions of this chapter, there shall be no obligation to the general fund to make a reimbursement if there are not sufficient funds in the petroleum tank fund.

Subd. 9. Insufficient funds. The board may not approve an application for reimbursement if there are insufficient funds available to pay the reimbursement.

Subd. 10. Delegation of board's powers. The board may delegate to the commissioner of commerce its powers and duties under this chapter.

HIST: 1987 c 186 s 15; 1987 c 389 s 9; 1988 c 683 s 4-6; 1989 c 226 s 3; 1989 c 335 art 4 s 106; 1990 c 501 s 5-7; 1991 c 175 s 3-9; 1991 c 233 s 52; 1991 c 294 s 2; 1992 c 414 s 3,4; 1992 c 490 s 8,9; 1993 c 341 art 1 s 11-16; 1994 c 632 art 4 s 44; 1995 c 220 s 130; 1995 c 240 art 1 s 4-7; 1996 c 308 s 5; 1996 c 397 s 2; 1997 c 200 art 2 s 5,6; 1997 c 246 s 12,35; 1Sp1998 c 1 art 3 s 16,17; 1999 c 203 s 2,3; 1Sp2001 c 2 s 130-133

* NOTE: See section 115C.13 for repealer.



Section 115C.091 Repealed, 1Sp2001 c 2 s 162

115C.091 Repealed, 1Sp2001 c 2 s 162



Section 115C.092 Repealed, 1995 c 240 art 1 s 12; 1Sp2001 c 2 s 162

115C.092 Repealed, 1995 c 240 art 1 s 12; 1Sp2001 c 2 s 162



Section 115C.093 Corrective action performance audits.

115C.093 Corrective action performance audits.

The board may contract for performance audits of corrective actions for which reimbursement is sought under section 115C.09, and may contract for audits of other corrective actions.

Money in the fund is appropriated to the board for the purposes of this section.

HIST: 1996 c 397 s 3; 1Sp2001 c 2 s 134

* NOTE: See section 115C.13 for repealer.



Section 115C.10 Funding of agency actions.

115C.10 Funding of agency actions.

Subdivision 1. Payment from fund; subrogation; appropriation. (a) If the cost of authorized actions under section 115C.03 exceeds the amount appropriated to the agency for the actions and amounts awarded to the agency from the federal government, the agency may apply to the board for money to pay for the actions from the fund. The board shall pay the agency the cost of the proposed actions under section 115C.03 if the board finds that the conditions for the agency to be paid from the fund have been met, and that an adequate amount exists in the fund to pay for the corrective action. If the board pays the agency for the cost of authorized actions for which there is insurance coverage, the board is subrogated to the agency's rights with respect to the insurance, to the extent of the board's payment of costs for which insurance coverage exists, subject to the limitations on an agency cost recovery action set forth in section 115C.04, subdivision 3. The board may request the attorney general to bring an action in district court against the responsible person, the applicant, or the insurer to enforce the board's subrogation rights. Acceptance of a payment from the board by the agency constitutes an assignment to the board of the subrogation rights specified in this subdivision.

(b) Money in the fund is appropriated to the board for the purpose of this subdivision.

Subd. 2. Federal funds. The commissioner shall take actions needed to obtain federal funding to carry out the provisions of the Petroleum Tank Release Cleanup Act.

HIST: 1987 c 186 s 15; 1987 c 389 s 10; 1989 c 335 art 4 s 106; 1991 c 294 s 3; 1995 c 220 s 130; 1996 c 308 s 7

* NOTE: See section 115C.13 for repealer.



Section 115C.11 Consultants and contractors; sanctions.

115C.11 Consultants and contractors; sanctions.

Subdivision 1. Registration. (a) All consultants and contractors who perform corrective action services must register with the board. In order to register, consultants must meet and demonstrate compliance with the following criteria:

(1) provide a signed statement to the board verifying agreement to abide by this chapter and the rules adopted under it and to include a signed statement with each claim that all costs claimed by the consultant are a true and accurate account of services performed;

(2) provide a signed statement that the consultant shall make available for inspection any records requested by the board for field or financial audits under the scope of this chapter;

(3) certify knowledge of the requirements of this chapter and the rules adopted under it;

(4) obtain and maintain professional liability coverage, including pollution impairment liability; and

(5) agree to submit to the board a certificate or certificates verifying the existence of the required insurance coverage.

(b) The board must maintain a list of all registered consultants and a list of all registered contractors.

(c) All corrective action services must be performed by registered consultants and contractors.

(d) Reimbursement for corrective action services performed by an unregistered consultant or contractor is subject to reduction under section 115C.09, subdivision 3, paragraph (i).

(e) Corrective action services performed by a consultant or contractor prior to being removed from the registration list may be reimbursed without reduction by the board.

(f) If the information in an application for registration becomes inaccurate or incomplete in any material respect, the registered consultant or contractor must promptly file a corrected application with the board.

(g) Registration is effective 30 days after a complete application is received by the board. The board may reimburse without reduction the cost of work performed by an unregistered contractor if the contractor performed the work within 60 days of the effective date of registration.

(h) Registration under this section remains in force until voluntarily terminated by the registrant, or until suspended or revoked by the commissioner of commerce. All registrants must comply with registration criteria under this section.

Subd. 2. Repealed, 1996 c 308 s 13

Subd. 3. Repealed, 1996 c 308 s 13

Subd. 4. Repealed, 1996 c 308 s 13

HIST: 1992 c 490 s 10; 1993 c 341 art 1 s 17; 1995 c 220 s 130; 1995 c 240 art 1 s 9,10; 1996 c 308 s 8

* NOTE: See section 115C.13 for repealer.



Section 115C.111 Consultant and contractor sanctions; actions based on conduct occurring before March 14, 1996.

115C.111 Consultant and contractor sanctions; actions based on conduct occurring before March 14, 1996.

Subdivision 1. Application. This section applies to administrative actions based on conduct that occurred before March 14, 1996.

Subd. 2. Authority. The commissioner of commerce may by order censure, suspend, or revoke a registrant and require payment of all costs of proceedings resulting in an action instituted under this subdivision and impose a civil penalty of not more than $10,000 if the commissioner of commerce finds: (i) that the order is in the public interest; and (ii) that the registrant or, in the case of a registrant that is not a natural person, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the registrant:

(1) has engaged in conduct that departs from or fails to conform to the minimal standards of acceptable and prevailing engineering, hydrogeological, or other technical practices within the reasonable control of the consultant or contractor;

(2) has participated in a kickback scheme prohibited under section 115C.045;

(3) has engaged in conduct likely to deceive or defraud, or demonstrated a willful or careless disregard for public health or the environment;

(4) has committed fraud, embezzlement, theft, forgery, bribery, falsified or destroyed records, made false statements, received stolen property, made false claims, or obstructed justice;

(5) is the subject of an order revoking, suspending, restricting, limiting, or imposing other disciplinary action against the contractor's or consultant's license or certification in another state or jurisdiction; or

(6) if the person is a consultant, has failed to comply with any of the ongoing obligations for registration as a consultant in section 115C.11, subdivision 1.

Subd. 3. Amount of civil penalty. The civil penalty that may be imposed under subdivision 2 shall be in an amount that the commissioner of commerce determines will deprive the consultant or contractor of any economic advantage gained by reason of the consultant's or contractor's conduct or to reimburse the board for the cost of the investigation and proceeding.

HIST: 1996 c 308 s 9



Section 115C.112 Consultant and contractor sanctions; actions based on conduct occurring on and after March 14, 1996.

115C.112 Consultant and contractor sanctions; actions based on conduct occurring on and after March 14, 1996.

The commissioner of commerce may by order deny a registration, censure, suspend, or revoke a registrant and require payment of all costs of proceedings resulting in an action instituted under this section and impose a civil penalty of not more than $10,000 if the commissioner of commerce finds: (i) that the order is in the public interest; and (ii) that the registrant or, in the case of a registrant that is not a natural person, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the registrant:

(1) has engaged in conduct that departs from or fails to conform to the minimal standards of acceptable and prevailing engineering, hydrogeological, or other technical practices within the reasonable control of the consultant or contractor;

(2) has participated in a kickback scheme prohibited under section 115C.045;

(3) has engaged in conduct likely to deceive or defraud, or demonstrating a willful or careless disregard for public health or the environment;

(4) has committed fraud, embezzlement, theft, forgery, bribery, falsified or destroyed records, made false statements, received stolen property, made false claims, or obstructed justice;

(5) is the subject of an order revoking, suspending, restricting, limiting, or imposing other disciplinary action against the contractor's or consultant's license or certification in another state or jurisdiction;

(6) if the person is a consultant, has failed to comply with any of the ongoing obligations for registration as a consultant in section 115C.11, subdivision 1;

(7) has failed to comply with any provision or any rule or order under this chapter or chapter 45;

(8) has engaged in anticompetitive activity;

(9) has performed corrective action without having an accurate and complete registration on file with the board or has allowed another to perform corrective action when that party does not have a complete registration on file with the board;

(10) has been shown to be incompetent, untrustworthy, or financially irresponsible;

(11) has made or assisted another in making any material misrepresentation or omission to the board, commissioner, commissioner of commerce, or upon reasonable request has withheld or concealed information from, or refused to furnish information to, the board, commissioner, or commissioner of commerce; or

(12) has failed to reasonably supervise its employees or representatives to assure their compliance with this chapter and Minnesota Rules, chapter 2890.

HIST: 1996 c 308 s 10; 1Sp2001 c 2 s 135

* NOTE: See section 115C.13 for repealer.



Section 115C.113 Orders.

115C.113 Orders.

The commissioner of commerce may issue an order requiring a registrant or applicant for registration to show cause why the registration should not be revoked or suspended, the registrant censured, the application denied, or other sanction imposed under section 115C.111 or 115C.112. The order must be calculated to give reasonable notice of the time and place for hearing on the matter, and must state the reasons for the entry of the order. The commissioner of commerce may by order summarily suspend a registration pending final determination of an order to show cause. A hearing on the merits must be held within 30 days of the issuance of the order of summary suspension. All hearings must be conducted under chapter 14. After the hearing, the commissioner of commerce shall enter an order disposing of the matter as the facts require. If the registrant or applicant for registration fails to appear at a hearing after having been duly notified of it, the person shall be considered in default, and the proceeding may be determined against the registrant or applicant for registration upon consideration of the order to show cause, the allegations of which may be considered to be true.

HIST: 1996 c 308 s 11



Section 115C.12 Appeal of reimbursement determination.

115C.12 Appeal of reimbursement determination.

Subdivision 1. Appeal from determination of commissioner of commerce. An applicant for reimbursement may appeal to the board a reimbursement determination made by the commissioner of commerce under authority delegated by the board according to section 115C.09, subdivision 10, by submitting a written notice setting forth the specific basis for the appeal. The commissioner of commerce shall send written notification of the reimbursement determination by first class United States mail to the applicant for reimbursement at the applicant's last known address. The applicant for reimbursement must file written notice with the board of an appeal of a reimbursement determination made by the commissioner of commerce within 60 days of the date that the commissioner of commerce sends written notice to the applicant of the reimbursement determination. The board shall consider the appeal within 90 days of receipt of the written notice of appeal by the applicant for reimbursement. The written notice must set forth the specific basis for the appeal.

Subd. 2. Appeal from decision of the board. (a) An applicant for reimbursement may appeal a reimbursement determination of the board as a contested case under chapter 14. An applicant for reimbursement must provide written notification to the board of a request for a contested case, setting forth the specific basis for the appeal, within 30 days of the date that the board makes a reimbursement determination.

(b) This subdivision applies to reimbursement determinations made by the board as a result of an appeal to the board under subdivision 1 and reimbursement determinations made by the board when the board has not delegated its authority to make reimbursement determinations.

(c) An appeal of a reimbursement determination may only be made by an applicant as defined by this chapter.

Subd. 3. Contested case; final decision. The final decision in a contested case requested by an applicant under subdivision 2 shall be made by the commissioner of commerce.

HIST: 1993 c 341 art 1 s 18; 1995 c 240 art 1 s 11; 1996 c 308 s 12

* NOTE: See section 115C.13 for repealer.



Section 115C.13 Repealer.

115C.13 Repealer.

Sections 115C.01, 115C.02, 115C.021, 115C.03, 115C.04, 115C.045, 115C.05, 115C.06, 115C.065, 115C.07, 115C.08, 115C.09, 115C.093, 115C.10, 115C.11, 115C.111, 115C.112, 115C.12, and 115C.13, are repealed effective June 30, 2005.

HIST: 1993 c 341 art 1 s 26; 1995 c 240 art 1 s 12; 1997 c 200 art 2 s 7; 1Sp2001 c 2 s 136






Chapter 115D Toxic Pollution Prevention

Section 115D.01 Citation.

115D.01 Citation.

Sections 115D.01 to 115D.12 may be cited as the "Minnesota Toxic Pollution Prevention Act."

HIST: 1990 c 560 art 1 s 1



Section 115D.02 Policy.

115D.02 Policy.

(a) To protect the public health, welfare, and the environment, the legislature declares that it is the policy of the state to encourage toxic pollution prevention. The preferred means of preventing toxic pollution are techniques and processes that are implemented at the source and that minimize the transfer of toxic pollutants from one environmental medium to another.

(b) The legislature intends that the programs developed under sections 115D.01 to 115D.12 shall encourage and lead to a greater awareness of the need for and benefits of toxic pollution prevention, and to a greater degree of cooperation and coordination among all elements of government, industry, and the public in encouraging and carrying out pollution prevention activities.

HIST: 1990 c 560 art 1 s 2; 1991 c 199 art 1 s 29



Section 115D.03 Definitions.

115D.03 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Commission. "Commission" means the emergency response commission under section 299K.03.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 4. Director. "Director" means the director of the office of environmental assistance.

Subd. 5. Eligible recipients. "Eligible recipients" means persons who use, generate, or release toxic pollutants, hazardous substances, or hazardous wastes, or individuals or organizations that provide assistance to these persons.

Subd. 6. Facility. "Facility" means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person, or by any person who controls, is controlled by, or is under common control with such person.

Subd. 6a. Officer of the company. "Officer of the company" means one of the following:

(1) an owner or sole proprietor;

(2) a partner;

(3) for a corporation incorporated under chapter 300, the president, secretary, treasurer, or other officer as provided for in the corporation's bylaws or certificate of incorporation;

(4) for a corporation incorporated under chapter 302A, an individual exercising the functions of the chief executive officer or the chief financial officer under section 302A.305 or another officer elected or appointed by the directors of the corporation under section 302A.311;

(5) for a corporation incorporated outside this state, an officer of the company as defined by the laws of the state in which the corporation is incorporated; or

(6) for a limited liability company organized under chapter 322B, the chief manager or treasurer.

Subd. 7. Person. "Person" means any individual, partnership, association, public or private corporation or other entity including the United States government, any interstate body, the state and any agency, department or political subdivision of the state.

Subd. 8. Pollution prevention or prevent pollution. "Pollution prevention" or "prevent pollution" means eliminating or reducing at the source the use, generation, or release of toxic pollutants, hazardous substances, and hazardous wastes.

Subd. 9. Reduce, reducing, or reduction. "Reduce," "reducing," or "reduction" means lessening the quantity or toxicity of toxic pollutants, hazardous substances, and hazardous wastes used, generated, or released at the source. Methods of reducing pollution include, but are not limited to, process modification, inventory control measures, feedstock substitutions, various housekeeping and management practices, and improved efficiency of machinery. Decreases in quantity or toxicity are not reductions where the decrease is solely the result of a decrease in the output of the facility.

Subd. 10. Release. "Release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment which occurred at a point in time or which continues to occur.

"Release" does not include:

(1) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, watercraft, or pipeline pumping station engine;

(2) release of source, by-product, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, under United States Code, title 42, section 2014, if the release is subject to requirements with respect to financial protection established by the federal Nuclear Regulatory Commission under United States Code, title 42, section 2210;

(3) release of source, by-product, or special nuclear material from any processing site designated pursuant to the Uranium Mill Tailings Radiation Control Act of 1978, under United States Code, title 42, section 7912(a)(1) or 7942(a); or

(4) any release resulting from the application of fertilizer or agricultural or silvicultural chemicals, or disposal of emptied pesticide containers or residues from a pesticide as defined in section 18B.01, subdivision 18.

Subd. 11. Toxic pollutant. "Toxic pollutant" means a chemical identified in United States Code, title 42, section 11023(c).

HIST: 1990 c 560 art 1 s 3; 1994 c 639 art 5 s 3; 1995 c 247 art 1 s 29,30



Section 115D.04 Pollution prevention assistance program.

115D.04 Pollution prevention assistance program.

Subdivision 1. Establishment. The director shall establish a pollution prevention assistance program to assist eligible recipients in preventing pollution. The program must emphasize techniques and processes that minimize the transfer of pollutants from one environmental medium to another and must focus primarily on toxic pollutants.

Subd. 2. Assistance. The pollution prevention assistance program must include at least the following:

(1) a program to assemble, catalog, and disseminate information on pollution prevention;

(2) a program to provide technical research and assistance, including on-site consultations to identify alternative methods that may be applied to prevent pollution and to provide assistance for planning under section 115D.07, excluding design engineering services; and

(3) outreach programs including seminars, workshops, training programs, and other similar activities designed to provide pollution prevention information and assistance to eligible recipients and other interested persons.

Subd. 3. Administration. (a) The pollution prevention assistance program must be coordinated with other public and private programs that provide management and technical assistance to eligible recipients.

(b) The director may make grants to public or private entities to operate elements of the program. Grantees shall provide periodic reports on their efforts to assist eligible recipients to reduce pollution.

HIST: 1990 c 560 art 1 s 4; 1992 c 513 art 2 s 31



Section 115D.05 Repealed, 1996 c 470 s 29

115D.05 Repealed, 1996 c 470 s 29



Section 115D.06 Governor's award for excellence in pollution prevention.

115D.06 Governor's award for excellence in pollution prevention.

The governor may issue annual awards in the form of a commendation for excellence in pollution prevention. Applications for these awards shall be administered by the director.

HIST: 1990 c 560 art 1 s 6



Section 115D.07 Toxic pollution prevention plans.

115D.07 Toxic pollution prevention plans.

Subdivision 1. Requirement to prepare and maintain a plan. (a) Persons who operate a facility required by United States Code, title 42, section 11023, or section 299K.08, subdivision 3, to submit a toxic chemical release form shall prepare a toxic pollution prevention plan for that facility. A facility that is required to submit a toxic chemical release form but does not release a toxic chemical is exempt from the requirements of this subdivision. The plan must contain the information listed in subdivision 2.

(b) Except as provided in paragraphs (d) and (e), for facilities that release a total of 10,000 pounds or more of toxic pollutants annually, the plan must be completed as follows:

(1) on or before July 1, 1991, for facilities having a two-digit standard industrial classification of 35 to 39;

(2) by January 1, 1992, for facilities having a two-digit standard industrial classification of 28 to 34; and

(3) by July 1, 1992, for all other persons required to prepare a plan under this subdivision.

(c) Except as provided in paragraphs (d) and (e), facilities that release less than a total of 10,000 pounds of toxic pollutants annually must complete their plans by July 1, 1992.

(d) For the following facilities, the plan must be completed as follows:

(1) by January 1, 1995, for facilities required to report under section 299K.08, subdivision 3, that have a two-digit standard industrial classification of 01 to 50; and

(2) by January 1, 1996, for facilities required to report under section 299K.08, subdivision 3, that have a two-digit standard industrial classification of 51 to 99.

(e) For facilities that become subject to this subdivision after July 1, 1993, the plan must be completed by six months after the first submittal for the facility under United States Code, title 42, section 11023, or section 299K.08, subdivision 3.

(f) Each plan must be updated by January 1 of every even-numbered year and must be maintained at the facility to which it pertains.

Subd. 2. Contents of plan. (a) Each toxic pollution prevention plan must establish a program identifying the specific technically and economically practicable steps that could be taken during at least the three years following the date the plan is due, to eliminate or reduce the generation or release of toxic pollutants reported by the facility. Toxic pollutants resulting solely from research and development activities need not be included in the plan.

(b) At a minimum, each plan must include:

(1) a policy statement articulating upper management support for eliminating or reducing the generation or release of toxic pollutants at the facility;

(2) a description of the current processes generating or releasing toxic pollutants that specifically describes the types, sources, and quantities of toxic pollutants currently being generated or released by the facility;

(3) a description of the current and past practices used to eliminate or reduce the generation or release of toxic pollutants at the facility and an evaluation of the effectiveness of these practices;

(4) an assessment of technically and economically practicable options available to eliminate or reduce the generation or release of toxic pollutants at the facility, including options such as changing the raw materials, operating techniques, equipment and technology, personnel training, and other practices used at the facility. The assessment may include a cost benefit analysis of the available options;

(5) a statement of objectives based on the assessment in clause (4) and a schedule for achieving those objectives. Wherever technically and economically practicable, the objectives for eliminating or reducing the generation or release of each toxic pollutant at the facility must be expressed in numeric terms based on a specified base year that is no earlier than 1987. Otherwise, the objectives must include a clearly stated list of actions designed to lead to the establishment of numeric objectives as soon as practicable;

(6) an explanation of the rationale for each objective established for the facility;

(7) a listing of options that were considered not to be economically and technically practicable; and

(8) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting to the accuracy of the information in the plan.

HIST: 1990 c 560 art 1 s 7; 1993 c 172 s 72; 1995 c 247 art 1 s 32,33



Section 115D.08 Progress reports.

115D.08 Progress reports.

Subdivision 1. Requirement to submit progress report. (a) All persons required to prepare a toxic pollution prevention plan under section 115D.07 shall submit an annual progress report to the commissioner that may be drafted in a manner that does not disclose proprietary information. Progress reports are due on October 1 of each year. The first progress reports are due in 1992.

(b) At a minimum, each progress report must include:

(1) a summary of each objective established in the plan, including the base year for any objective stated in numeric terms, and the schedule for meeting each objective;

(2) a summary of progress made during the past year, if any, toward meeting each objective established in the plan including the quantity of each toxic pollutant eliminated or reduced;

(3) a statement of the methods through which elimination or reduction has been achieved;

(4) if necessary, an explanation of the reasons objectives were not achieved during the previous year, including identification of any technological, economic, or other impediments the facility faced in its efforts to achieve its objectives; and

(5) a certification, signed and dated by the facility manager and an officer of the company under penalty of section 609.63, attesting that a plan meeting the requirements of section 115D.07 has been prepared and also attesting to the accuracy of the information in the progress report.

Subd. 2. Review of progress reports. (a) The commissioner shall review all progress reports to determine if they meet the requirements of subdivision 1. If the commissioner determines that a progress report does not meet the requirements, the commissioner shall notify the facility in writing and shall identify specific deficiencies and specify a reasonable time period of not less than 90 days for the facility to modify the progress report.

(b) The commissioner shall be given access to a facility plan required under section 115D.07 if the commissioner determines that the progress report for that facility does not meet the requirements of subdivision 1. Twenty-five or more persons living within ten miles of the facility may submit a petition to the commissioner that identifies specific deficiencies in the progress report and requests the commissioner to review the facility plan. Within 30 days after receipt of the petition, the commissioner shall respond in writing. If the commissioner agrees that the progress report does not meet requirements of subdivision 1, the commissioner shall be given access to the facility plan.

(c) After reviewing the plan and the progress report with any modifications submitted, the commissioner shall state in writing whether the progress report meets the requirements of subdivision 1. If the commissioner determines that a modified progress report still does not meet the requirements of subdivision 1, the commissioner shall schedule a public meeting. The meeting shall be held in the county where the facility is located. The meeting is not subject to the requirements of chapter 14.

(d) The facility shall be given the opportunity to amend the progress report within a period of not less than 30 days after the public meeting.

(e) If the commissioner determines that a modified progress report still does not meet the requirements of subdivision 1, action may be taken under section 115.071 to obtain compliance with sections 115D.01 to 115D.12.

HIST: 1990 c 560 art 1 s 8; 1995 c 247 art 1 s 34



Section 115D.09 Confidentiality.

115D.09 Confidentiality.

Information and techniques developed under section 115D.04, the reduction information and techniques under section 115A.0716, and the progress reports required under section 115D.08 are public data under chapter 13. The plans required under section 115D.07 are nonpublic data under chapter 13.

HIST: 1990 c 560 art 1 s 9; 1996 c 470 s 18



Section 115D.10 Toxic pollution prevention evaluation report.

115D.10 Toxic pollution prevention evaluation report.

The director, in cooperation with the commissioner and commission, shall report to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance on progress being made in achieving the objectives of sections 115D.01 to 115D.12. The report must be submitted by February 1 of each even-numbered year.

HIST: 1990 c 560 art 1 s 10; 1993 c 172 s 73; 1995 c 247 art 1 s 35; 1996 c 470 s 27



Section 115D.12 Pollution prevention fees.

115D.12 Pollution prevention fees.

Subdivision 1. Imposition. The pollution prevention fees in this section are imposed on persons and facilities under subdivision 2, paragraphs (a) and (b).

Subd. 2. Fees. (a) Persons required by United States Code, title 42, section 11023, to submit a toxic chemical release form to the commission, and owners or operators of facilities listed in section 299K.08, subdivision 3, shall pay a pollution prevention fee of $150 for each toxic pollutant reported released plus a fee based on the total pounds of toxic pollutants reported as released from each facility. Facilities reporting less than 25,000 pounds annually of toxic pollutants released per facility shall be assessed a fee of $500. Facilities reporting annual releases of toxic pollutants in excess of 25,000 pounds shall be assessed a graduated fee at the rate of two cents per pound of toxic pollutants reported.

(b) Persons who generate more than 1,000 kilograms of hazardous waste per month but who are not subject to the fee under paragraph (a) must pay a pollution prevention fee of $500 per facility. Hazardous waste as used in this paragraph has the meaning given it in section 116.06, subdivision 11, and Minnesota Rules, chapter 7045.

(c) Fees required under this subdivision must be paid to the director by January 1 of each year. The fees shall be deposited in the state treasury and credited to the environmental fund.

HIST: 1990 c 560 art 1 s 11; 1992 c 546 s 1; 1993 c 172 s 74



Section 115D.14 Definitions.

115D.14 Definitions.

Subdivision 1. Scope. As used in this section and section 115D.15, the terms defined in this section have the meanings given.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 3. Integrity of aquatic or terrestrial ecosystems. "Integrity of aquatic or terrestrial ecosystems" means the maintenance of mutually beneficial species of plants and animals and of other natural characteristics so that the biological viability of the ecosystem is ensured.

Subd. 4. Toxic air contaminant. "Toxic air contaminant" means an air contaminant that may cause or contribute to an increase in mortality or an increase in a chronic or an acute illness, or which may pose a present or potential hazard to human health or the integrity of aquatic or terrestrial ecosystems.

HIST: 1993 c 172 s 75



Section 115D.15 Reports to the legislature.

115D.15 Reports to the legislature.

Subdivision 1. Initial report. By January 1, 1995, the agency must submit to the environment and natural resources committees of the legislature a report that includes:

(1) a five-year regulatory strategy to protect the public health and the environment from emissions of toxic air contaminants; and

(2) a list prioritizing and categorizing facilities emitting toxic air contaminants.

Subd. 2. Continuing reports. Beginning January 1, 1997, and every two years thereafter, the agency shall submit to the legislative committees with jurisdiction over environment and natural resource issues a report that provides an update of the following:

(1) an analysis of the achievements, shortfalls, and resource needs for implementing the agency's strategy under subdivision 1, clause (1);

(2) an analysis of the data collected from the agency's statewide monitoring and inventory program under section 116.454;

(3) an analysis of reductions in emissions of toxic air contaminants; and

(4) an updated list prioritizing and categorizing facilities emitting toxic air contaminants.

HIST: 1993 c 172 s 76






Chapter 115E Oil and Hazardous Substance Discharge Preparedness

Section 115E.01 Definitions.

115E.01 Definitions.

Subdivision 1. Scope. The definitions in this section apply to this chapter. Terms that are not defined have the meanings given in the Oil Pollution Act of 1990.

Subd. 2. Agricultural chemical. "Agricultural chemical" has the meaning given in section 18D.01, subdivision 3.

Subd. 3. Commissioners. "Commissioners" means the commissioner of public safety and

(1) the commissioner of agriculture, with respect to agricultural chemicals; or

(2) the commissioner of the pollution control agency, with respect to other hazardous substances and oil.

Subd. 3a. Damages. "Damages" means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of hazardous substances or oil.

Subd. 4. Discharge. "Discharge" means an intentional or unintentional emission, other than natural seepage, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping; and also includes release as defined in section 115B.02, subdivision 15.

Subd. 5. Facility. "Facility" means a structure, group of structures, equipment, or device, other than a vessel, that is used for one or more of the following purposes: exploring for, drilling for, producing, storing, handling, transferring, processing, or transporting oil or a hazardous substance. Facility includes a motor vehicle, rolling stock, or pipeline used for one or more of these purposes. A facility may be in, on, or under land, or in, on, or under waters of the state as defined in section 115.01, subdivision 22.

Subd. 6. Hazardous substance. "Hazardous substance" has the meaning given in section 115B.02, subdivision 8.

Subd. 7. Lead agency. "Lead agency" means:

(1) the department of agriculture, with respect to agricultural chemicals; or

(2) the pollution control agency, for other hazardous substances or oil.

Subd. 8. Oil. "Oil" means oil of any kind or in any form including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoils; and also includes petroleum as defined in section 115C.02, subdivision 10.

Subd. 9. Oil Pollution Act of 1990. "Oil Pollution Act of 1990" means the Oil Pollution Act of 1990, Statutes at Large, volume 104, pages 484 to 575.

Subd. 10. Person. "Person" has the meaning given in section 115B.02, subdivision 12.

Subd. 11. Response. "Response" has the meaning given in section 115B.02, subdivision 18, and the meaning of corrective action given in section 115C.02, subdivision 4. Response includes restoration, rehabilitation, replacement, or acquisition of the equivalent of the natural resources affected by the discharge of hazardous substances or oil.

Subd. 11a. Response area. "Response area" means the area designated by the federal on-scene coordinator, the commissioner of the pollution control agency, or the commissioner of agriculture in which response to a discharge is occurring.

Subd. 11b. Response costs. "Response costs" means the costs of response that are incurred after a discharge of oil or hazardous substances has occurred, or, where there is a substantial threat of discharge of oil or hazardous substances, the costs to prevent, minimize, or mitigate a discharge.

Subd. 11c. Responsible party. "Responsible party" means a responsible party as defined in section 1001 of the Oil Pollution Act of 1990.

Subd. 12. Vessel. "Vessel" means a watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water. It includes a vessel that is constructed or adapted to carry, or that carried, oil or hazardous substances in bulk as cargo or cargo residue.

Subd. 13. Worst case discharge. "Worst case discharge" means:

(1) in the case of a vessel, sudden loss of the entire contents of the vessel in weather conditions that impede cleanup;

(2) for each tank of a storage tank facility, sudden loss of the entire contents of the tank in weather conditions that impede cleanup;

(3) in the case of railroad rolling stock facilities, sudden loss of the contents of the maximum expected number of the rail cars containing oil or hazardous substance of a train onto land or into water in weather conditions that impede cleanup;

(4) in the case of truck and trailer rolling stock facilities, sudden loss of the entire contents of the truck or trailer onto land or into water in weather conditions that impede cleanup;

(5) in the case of a pipeline facility, sudden loss of the contents of the pipeline which would be expected from complete failure of the pipeline onto land or into water in weather conditions that impede cleanup;

(6) in the case of oil or hazardous substance transfer facilities, sudden loss of the largest volume which could occur during transfer into or out of a facility; or

(7) the worst case discharge for the facility as described by regulations under the Oil Pollution Act of 1990 if the regulations, when adopted, describe a discharge worse than one described in clauses (1) to (6).

HIST: 1991 c 305 s 1; 1995 c 240 art 2 s 2-5



Section 115E.02 Duty to prevent discharges.

115E.02 Duty to prevent discharges.

A person who owns or operates a vessel or facility transporting, storing, or otherwise handling hazardous substances or oil or who is otherwise in control of hazardous substances or oil shall take reasonable steps to prevent the discharge of those materials in a place or manner that might cause pollution of the land, waters, or air of the state or that might threaten the public's safety or health.

HIST: 1991 c 305 s 2



Section 115E.03 Duty to prepare for response to discharges.

115E.03 Duty to prepare for response to discharges.

Subdivision 1. General preparedness. A person who owns or operates a vessel or facility transporting, storing, or otherwise handling hazardous substances or oil or who is otherwise in control of hazardous substances or oil shall be prepared at all times to rapidly and thoroughly recover discharged hazardous substances or oil that were under that person's control and to take all other actions necessary to minimize or abate pollution of land, waters, and air of the state and to protect the public's safety and health.

Subd. 2. Specific preparedness. The following persons shall comply with the specific requirements of subdivisions 3 and 4 and section 115E.04:

(1) persons who own or operate a vessel that is constructed or adapted to carry, or that carried, oil or hazardous substances in bulk as cargo or cargo residue;

(2) persons who own or operate railroad car rolling stock transporting an aggregate total of more than 100,000 gallons of oil or hazardous substance as cargo in Minnesota in any calendar month;

(3) persons who own or operate facilities containing 1,000,000 gallons or more of oil or hazardous substance in tank storage at any time;

(4) persons who own or operate facilities where there is transfer of an average monthly aggregate total of more than 1,000,000 gallons of oil or hazardous substances to or from vessels, tanks, rolling stock, or pipelines, except for facilities where the primary transfer activity is the retail sales of motor fuels;

(5) persons who own or operate hazardous liquid pipeline facilities through which more than 100,000 gallons of oil or hazardous substance is transported in any calendar month; and

(6) persons required to demonstrate preparedness under section 115E.05.

Subd. 3. Level of preparedness. A person described in subdivision 2 shall maintain a level of preparedness that ensures that effective response can reliably be made to worst case discharges.

Subd. 4. Demonstration of satisfactory preparedness. A person required to maintain preparedness under subdivision 2 may demonstrate satisfactory preparedness to the commissioner of the lead agency through one or a combination of the following means:

(1) adequate response personnel and equipment in the usual employ of the person;

(2) adequate response personnel and equipment available from for-hire cleanup contractors with arrangements made for their deployment;

(3) adequate response personnel and equipment from a response cooperative or community awareness and emergency response organization meeting guidelines prepared by the lead agency with arrangements made for their deployment; or

(4) adequate response personnel and equipment of local, state, or federal public sector response organizations with arrangements made for their deployment.

Subd. 5. Department of transportation. The commissioner of transportation may examine the evidence of financial responsibility required under section 1016 of the Oil Pollution Act of 1990 for a vessel and may apply the sanctions in that section.

HIST: 1991 c 305 s 3; 1993 c 341 art 2 s 1



Section 115E.04 Prevention and response plans.

115E.04 Prevention and response plans.

Subdivision 1. Plan contents. Persons required to show specific preparedness under section 115E.03, subdivision 2, shall prepare and maintain a prevention and response plan for a worst case discharge. The plan must:

(1) describe how it is consistent with the requirements of the national or area contingency plans developed under the Oil Pollution Act of 1990;

(2) describe the measures taken to prevent discharges from occurring, including prevention of a worst case discharge, prevention of discharges of lesser magnitude, and prevention of discharges similar to those that have occurred from the vessel or facility during its history of operation;

(3) identify the individual or individuals having full authority to implement response actions, and those individuals' qualifications and titles;

(4) identify how communication and incident command relationships will be established between the individuals in command of a vessel or facility response and the following persons:

(i) individuals in the employ of the owner or operator of the vessel or facility who are responding to the discharge;

(ii) appropriate federal, state, and local officials; and

(iii) other persons providing emergency response equipment and personnel;

(5) describe the facility or vessel and identify the locations and characteristics of potential worst case discharges from the vessel or facility;

(6) identify the means under section 115E.03, subdivision 4, that will be used to satisfy the requirement to have adequate equipment and personnel to respond to a worst case discharge;

(7) contain copies of contracts, correspondence, or other documents showing that adequate personnel and equipment as described in section 115E.03, subdivision 4, will be available to respond to a worst case discharge;

(8) describe the actions that will be taken by the persons described in section 115E.03, subdivision 4, in the event of a worst case discharge; and

(9) describe the training, equipment testing, periodic drills, and unannounced drills that will be used to ensure that the persons and equipment described in section 115E.03, subdivision 4, are ready for response.

A plan submitted to the federal government under the Oil Pollution Act of 1990 or prepared under other law may be used to satisfy the requirements in clauses (1) to (9) provided that the information required by clauses (1) to (9) is included in the plan.

Subd. 2. Timing. (a) A person required to be prepared under section 115E.03, other than a person who owns or operates a motor vehicle, rolling stock, or a facility that stores less than 250,000 gallons of oil or a hazardous substance, shall complete the response plan required by this section by March 1, 1993, unless one of the commissioners orders the person to demonstrate preparedness at an earlier date under section 115E.05.

(b) A person who owns or operates a motor vehicle, rolling stock, or a facility that stores less than 250,000 gallons of oil or a hazardous substance shall complete the response plan required by this section by January 1, 1994.

(c) Plans required under section 115E.04 or 115E.045 must be updated every three years. Plans must be updated before three years following a significant discharge, upon significant change in vessel or facility operation or ownership, upon significant change in the national or area contingency plans under the Oil Pollution Act of 1990, or upon change in the capabilities or role of a person named in a plan who has an important response role.

Subd. 3. Notification. (a) The commissioner of public safety must be notified when any of the following takes place:

(1) submission of the plan to the federal government;

(2) granting of exemptions or extensions of time by the federal government for submission of the plan; or

(3) completion of the plan if submission to the federal government is not required.

(b) Notification under this subdivision must be on a form prescribed by the commissioner of public safety and must include:

(1) a description of the facility or vessel;

(2) a description of the activities involving oil or hazardous substances;

(3) a description of the types of materials being handled, including whether agricultural chemicals are involved; and

(4) other information required by the commissioner.

(c) The commissioner of public safety shall transmit a copy of the notification to the other commissioners as appropriate, depending on the types of materials involved.

Subd. 4. Review of prevention and response plan. (a) A person required to show specific preparedness under section 115E.03, subdivision 2, must submit a copy of the prevention and response plan to any of the commissioners who request it and to an official of a political subdivision with appropriate jurisdiction upon the official's request, or the plan and equipment and material named in the plan may be examined upon the request of an authorized agent of a commissioner or official.

(b) Upon the request of one or more of the commissioners, a person shall demonstrate the adequacy of prevention and response plans and preparedness measures by conducting announced or unannounced drills, calling persons and organizations named in a prevention and response plan and verifying roles and capabilities, locating and testing response equipment, questioning response personnel, or other means that in the judgment of the requesting commissioner demonstrate preparedness. Before requesting an unannounced drill, the requesting commissioner shall notify the other commissioners that a drill will be requested and invite them to participate in or witness the drill. If an unannounced drill is conducted to the satisfaction of the commissioners, the person conducting the drill may not be required to conduct an additional unannounced drill in the same calendar year.

Subd. 5. Citizens advisory groups. The commissioner of the pollution control agency, the department of agriculture, or the department of public safety may establish, or a local official may request a commissioner to establish, a citizens advisory group following a discharge of oil or a hazardous substance. The purpose of the citizens advisory group is to facilitate exchange of information and concerns related to the discharge and response between the owner or operator of the vessel or facility, the governmental responders, and the affected members of the public.

HIST: 1991 c 305 s 4; 1992 c 593 art 2 s 1; 1993 c 341 art 2 s 2; 1995 c 240 art 2 s 6



Section 115E.045 Response plans for trucks and certain tank facilities.

115E.045 Response plans for trucks and certain tank facilities.

Subdivision 1. Response plan for trucks. (a) By June 1, 1994, a person who owns or operates trucks or cargo trailer rolling stock transporting an average monthly aggregate total of more than 10,000 gallons of oil or hazardous substances as bulk cargo in this state shall prepare and maintain a prevention and response plan in accordance with this subdivision. The plan must include:

(1) the name and business and nonbusiness telephone numbers of the individual or individuals having full authority to implement response action;

(2) the telephone number of the local emergency response organizations, as defined in section 299K.01, subdivision 3, if the organizations cannot be reached by calling 911;

(3) a description of the type of rolling stock and the maximum potential discharge that could occur from the equipment;

(4) the telephone number of the single answering point system established under section 115E.09;

(5) the telephone number of an individual or company with adequate personnel and equipment available to respond to a discharge, along with evidence that the individual or company and the individual responsible for preparing the plan have made arrangements for such response;

(6) a description of the training that the owner or operator's truck or cargo trailer operators have received in handling hazardous materials and the emergency response information available in the vehicle; and

(7) a description of the action that will be taken by a truck or cargo trailer owner or operator in response to a discharge.

(b) The response plan must be retained on file at the person's principal place of business.

Subd. 2. Response plan for tank facilities with between 10,000 and 1,000,000 gallons of storage. (a) By June 1, 1994, a person who owns or operates a facility that stores more than 10,000 gallons but less than 1,000,000 gallons of oil or hazardous substances in aboveground tanks shall prepare and maintain a prevention and response plan in accordance with this subdivision. The abbreviated plan must include:

(1) the name and business and nonbusiness telephone numbers of the individual or individuals having full authority to implement response action;

(2) the telephone number of the local emergency response organizations, as defined in section 299K.01, subdivision 3, if the organizations cannot be reached by calling 911;

(3) a description of the facility, tank capacities, spill prevention and secondary containment measures at the facility, and the maximum potential discharge that could occur at the facility;

(4) the telephone number of the single answering point system established under section 115E.09;

(5) documentation that adequate personnel and equipment will be available to respond to a discharge, along with evidence that prearrangements for such response have been made;

(6) a description of the training employees at the facility receive in handling hazardous materials and in emergency response information; and

(7) a description of the action that will be taken by the facility owner or operator in response to a discharge.

(b) The response plan must be retained on file at the person's principal place of business.

Subd. 3. Notice of plan completion. A person required to prepare a response plan under this section shall notify the commissioner of public safety when the plan has been completed. Upon request, the person shall provide a copy of the plan to the commissioner of the pollution control agency.

Subd. 4. Agricultural chemicals exempt. This section does not apply to agricultural chemicals, as defined in section 18D.01, subdivision 3, that are subject to chapter 18B or 18C.

HIST: 1993 c 341 art 2 s 3; 1994 c 589 s 2



Section 115E.05 Orders and injunctions; enforcement.

115E.05 Orders and injunctions; enforcement.

Subdivision 1. Amendment to plan. If one or more of the commissioners finds the prevention and response plans or preparedness measures of a person do not meet the requirements of this chapter, the commissioner or commissioners making the finding may by order require that reasonable amendments to the plan or reasonable additional preventive or preparedness measures be implemented in a timely fashion. If more than one commissioner makes the finding, the order must be a joint order.

Subd. 2. Compliance. If oil or a hazardous substance is discharged while it is under the control of a person not identified in section 115E.03, subdivision 2, any one of the commissioners may by order require the person to comply with the prevention and response plan requirements of sections 115E.03 and 115E.04 in a timely manner if:

(1) land, water, or air of the state is polluted or threatened; or

(2) human life, safety, health, natural resources, or property is damaged or threatened.

Subd. 3. Financial assurance for response. (a) For purposes of this subdivision, "ordering commissioner" means:

(1) the commissioner of the pollution control agency;

(2) the commissioner of natural resources;

(3) the commissioner of agriculture; or

(4) two or more of these commissioners acting jointly.

(b) The ordering commissioner may issue an order under this subdivision if the ordering commissioner determines that adequate response is not being made or that other circumstances exist which indicate adequate response will not continue. When ordered by the ordering commissioner the owner or operator of a vessel or facility responsible for the discharge of a hazardous substance or oil shall provide financial assurance acceptable to the ordering commissioner. The financial assurance must be in the amount necessary to cover the reasonable response costs, as determined within one year after discharge by the ordering commissioner, of any additional response that is determined to be reasonable and necessary under applicable laws and regulations.

(c) The ordering commissioner may issue only one financial assurance order under this subdivision for a single incident involving the discharge of hazardous substances or oil.

(d) This subdivision may be enforced by the ordering commissioner under section 115.071.

(e) An order issued under this subdivision shall cease to be effective upon completion of a response in accordance with applicable laws and regulations.

Subd. 4. Other enforcement powers. For the purposes of enforcing this chapter, the commissioner of the pollution control agency may exercise the regulatory and enforcement powers in chapters 115 and 116 and the commissioner of the department of agriculture may exercise the regulatory and enforcement powers in chapters 18B, 18C, and 18D.

HIST: 1991 c 305 s 5



Section 115E.06 Good Samaritan.

115E.06 Good Samaritan.

(a) A person listed in this paragraph who is rendering assistance in response to a discharge of a hazardous substance is not liable for response costs that result from actions taken or failed to be taken in the course of the assistance unless the person is grossly negligent or engages in willful misconduct:

(1) a member of a cooperative or community awareness and emergency response group in compliance with standards in rules adopted by the pollution control agency;

(2) an employee or official of the political subdivision where the response takes place, or a political subdivision that has a mutual aid agreement with that subdivision;

(3) a member or political subdivision sponsor of a hazardous materials incident response team or special chemical assessment team designated by the commissioner of the department of public safety;

(4) a person carrying out the directions of: (i) the commissioner of the pollution control agency, the commissioner of agriculture, the commissioner of natural resources, or the commissioner of public safety; or (ii) the United States Coast Guard or Environmental Protection Agency on-scene coordinator consistent with a national contingency plan under the Oil Pollution Act of 1990; and

(5) a for-hire response contractor.

(b) This section does not exempt from liability responsible persons with respect to the discharge under chapter 115B or 115C or responsible parties with respect to the discharge under chapter 18B or 18D.

HIST: 1991 c 305 s 6; 1995 c 240 art 2 s 7



Section 115E.061 Responder immunity; oil discharges.

115E.061 Responder immunity; oil discharges.

(a) Notwithstanding any other law, a person who is rendering care, assistance, or advice in response to a discharge or threat of discharge of oil is not liable for response costs or damages that result from actions taken or failed to be taken in the course of rendering the care, assistance, or advice consistent with the national contingency plan under the Oil Pollution Act of 1990, or as otherwise directed by the federal on-scene coordinator, the commissioner of the pollution control agency, the commissioner of agriculture, the commissioner of natural resources, or the commissioner of public safety.

(b) Paragraph (a) does not apply:

(1) to a responsible party;

(2) with respect to personal injury or wrongful death;

(3) if the person rendering assistance is grossly negligent or engages in willful misconduct; or

(4) to a discharge that occurs outside the response area or after the response.

(c) Nothing in this section relieves a responsible party from liability the responsible party otherwise has for the initial discharge or threat of discharge that necessitated the response.

(d) Nothing in this section relieves a responsible party from the following duties:

(1) to take steps to prevent discharges under section 115E.02;

(2) to be prepared for discharges under section 115E.03, subdivision 1; or

(3) duties under section 115.061.

(e) A responsible party is liable for any response costs and damages that another person is relieved of under paragraph (a).

HIST: 1993 c 341 art 2 s 4; 1995 c 240 art 2 s 8



Section 115E.07 Cooperation between private and public responders.

115E.07 Cooperation between private and public responders.

Political subdivisions and state agencies may arrange with persons to provide resources of state and local government so that the persons may comply with section 115E.03, subdivision 4.

HIST: 1991 c 305 s 7



Section 115E.08 Coordination.

115E.08 Coordination.

Subdivision 1. Appointment. The commissioner of public safety shall coordinate state agency preparedness for response to discharges of oil or hazardous substances.

Subd. 2. Duties. The commissioner of public safety shall at least annually assess the preparedness of each state agency for carrying out its responsibilities under sections 115E.01 to 115E.09 and shall chair regular meetings of representatives of each agency to prepare for coordinated response. The commissioner shall develop an incident command system for use by state agency responders in consultation with the affected state agencies. Following each major incident, the commissioner shall review the performance of each responding agency and the adequacy of the overall response and shall report to the agencies involved and the governor. The commissioner shall also identify opportunities for state agencies to coordinate with federal departments and agencies and political subdivisions of the state for preparedness and response actions.

Subd. 3. Jurisdiction. Except as otherwise provided, the following agencies have primary responsibility for the specified areas in carrying out the duties and authorities of this chapter:

(1) the department of agriculture, for agricultural chemicals;

(2) the department of public safety, for public safety and protection of property;

(3) the department of natural resources, for assessment and rehabilitation of water resources;

(4) the pollution control agency, for all other matters subject to this chapter; and

(5) the department of transportation, with respect to requirements related to the packaging, labeling, placarding, routing, and written reporting on releases of hazardous materials that are being transported.

Subd. 4. Annual report. The commissioner shall annually report to the appropriate committees of the legislature on the readiness of state government to respond appropriately to discharges of oil or hazardous substances.

HIST: 1991 c 305 s 8



Section 115E.09 Single answering point system.

115E.09 Single answering point system.

The commissioner of public safety shall establish a single answering point system for use by persons responsible for reporting emergency incidents and conditions involving hazardous substances or oil to agencies of the state. The single answering point system must include personnel on duty 24 hours a day and equipment adequate to support communication to and from the parties responsible for an incident and all state agencies responsible for state response to the incident. The persons at the answering point must be trained in the jurisdictions, responsibilities, and capabilities of each state agency and basic hazardous substance hazard recognition and response procedures. All state agencies shall cooperate with the commissioner by including the single answering point system telephone number in files, permits, correspondence, and similar written material, and by appointing staff to coordinate the receipt of reports with the staff of the single answering point system.

HIST: 1991 c 305 s 9



Section 115E.11 Disposition of penalties.

115E.11 Disposition of penalties.

Penalties collected for violations of this chapter or section 115.061 that are related to discharges or threatened discharges of petroleum must be deposited in the state treasury and credited to the petroleum tank release cleanup fund.

HIST: 1993 c 341 art 2 s 5; 1995 c 254 art 1 s 96






Chapter 116 Pollution Control Agency

Section 116.01 Policy.

116.01 Policy.

To meet the variety and complexity of problems relating to water, air and land pollution in the areas of the state affected thereby, and to achieve a reasonable degree of purity of water, air and land resources of the state consistent with the maximum enjoyment and use thereof in furtherance of the welfare of the people of the state, it is in the public interest that there be established a pollution control agency.

HIST: 1967 c 882 s 1; 1969 c 1046 s 1



Section 116.011 Annual pollution report.

116.011 Annual pollution report.

A goal of the pollution control agency is to reduce the amount of pollution that is emitted in the state. By April 1 of each year, the pollution control agency shall report the best estimate of the agency of the total volume of water and air pollution that was emitted in the state in the previous calendar year for which data are available. The agency shall report its findings for both water and air pollution:

(1) in gross amounts, including the percentage increase or decrease over the previous calendar year; and

(2) in a manner which will demonstrate the magnitude of the various sources of water and air pollution.

HIST: 1995 c 247 art 1 s 36; 2001 c 187 s 3



Section 116.02 Pollution control agency, creation and powers.

116.02 Pollution control agency, creation and powers.

Subdivision 1. A pollution control agency, designated as the Minnesota pollution control agency, is hereby created. The agency shall consist of the commissioner and eight members appointed by the governor, by and with the advice and consent of the senate. One of such members shall be a person knowledgeable in the field of agriculture and one shall be representative of organized labor.

Subd. 2. The membership terms, compensation, removal of members, and filling of vacancies on the agency shall be as provided in section 15.0575.

Subd. 3. The membership of the pollution control agency shall be broadly representative of the skills and experience necessary to effectuate the policy of sections 116.01 to 116.075, except that no member other than the commissioner shall be an officer or employee of the state or federal government. Only two members at one time may be officials or employees of a municipality or any governmental subdivision, but neither may be a member ex officio or otherwise on the management board of a municipal sanitary sewage disposal system.

Subd. 4. The commissioner shall serve as chair of the agency. The agency shall elect such other officers as it deems necessary.

Subd. 5. The pollution control agency is the successor of the water pollution control commission, and all powers and duties now vested in or imposed upon said commission by chapter 115, or any act amendatory thereof or supplementary thereto, are hereby transferred to, imposed upon, and vested in the Minnesota pollution control agency, except as to those matters pending before the commission in which hearings have been held and evidence has been adduced. The water pollution commission shall complete its action in such pending matters not later than six months from May 26, 1967. The water pollution control commission, as heretofore constituted, is hereby abolished, (a) effective upon completion of its action in the pending cases, as hereinbefore provided for; or (b) six months from May 26, 1967, whichever is the earlier.

Subd. 6. The agency shall make final decisions on the following matters:

(1) a petition for the preparation of an environmental assessment worksheet, if the project proposer or a person commenting on the proposal requests that the decision be made by the agency and the agency requests that it make the decision under subdivision 8;

(2) the need for an environmental impact statement following preparation of an environmental assessment worksheet under applicable rules, if:

(i) the agency has received a request for an environmental impact statement;

(ii) the project proposer or a person commenting on the proposal requests that the declaration be made by the agency and the agency requests that it make the decision under subdivision 8; or

(iii) the commissioner is recommending preparation of an environmental impact statement;

(3) the scope and adequacy of environmental impact statements;

(4) issuance, reissuance, modification, or revocation of a permit if:

(i) a variance is sought in the permit application or a contested case hearing request is pending; or

(ii) the permit applicant, the permittee, or a person commenting on the permit action requests that the decision be made by the agency and the agency requests that it make the decision under subdivision 8;

(5) final adoption or amendment of agency rules for which a public hearing is required under section 14.25 or for which the commissioner decides to proceed directly to a public hearing under section 14.14, subdivision 1;

(6) approval or denial of an application for a variance from an agency rule if:

(i) granting the variance request would change an air, soil, or water quality standard;

(ii) the commissioner has determined that granting the variance would have a significant environmental impact; or

(iii) the applicant or a person commenting on the variance request requests that the decision be made by the agency and the agency requests that it make the decision under subdivision 8; and

(7) whether to reopen, rescind, or reverse a decision of the agency.

Subd. 7. The commissioner may request that the agency make additional decisions or provide advice to the commissioner.

Subd. 8. Any other action not specifically within the authority of the commissioner shall be made by the agency if:

(1) prior to the commissioner's final decision on the action, one or more members of the agency notify the commissioner of their request that the decision be made by the agency; or

(2) any person submits a petition to the commissioner requesting that the decision be made by the agency and the commissioner grants the petition.

If the commissioner denies a petition submitted under clause (2), the commissioner shall advise the agency and the petitioner of the reasons for the denial.

Subd. 9. The commissioner shall inform interested persons as appropriate in public notices and other public documents of their right to request the agency to make decisions in specific matters provided in subdivision 6 and the right of agency members to request that decisions be made by the agency as provided in subdivision 8. The commissioner shall also regularly inform the agency of activities that have broad policy implications or potential environmental significance and of activities in which the public has exhibited substantial interest.

Subd. 10. (a) The agency must not reopen, rescind, or reverse a decision of the agency except upon:

(1) the affirmative vote of two-thirds of the agency; or

(2) a finding that there was an irregularity in a hearing related to the decision, an error of law, or a newly discovered material issue of fact.

(b) The requirements in paragraph (a) are minimum requirements and do not limit the agency's authority under sections 14.06 and 116.07, subdivision 3, to adopt rules:

(1) applying the requirement in paragraph (a), clause (1) or (2), to certain decisions of the agency; or

(2) establishing additional or more stringent requirements for reopening, rescinding, or reversing decisions of the agency.

HIST: 1967 c 882 s 2; 1969 c 1038 s 1,2; 1973 c 35 s 27; 1976 c 134 s 25-27; 1980 c 509 s 26; 1Sp1981 c 4 art 1 s 73; 1986 c 444; 1995 c 168 s 7; 1996 c 348 s 1; 1996 c 405 s 1-5



Section 116.03 Commissioner.

116.03 Commissioner.

Subdivision 1. Office. (a) The office of commissioner of the pollution control agency is created and is under the supervision and control of the commissioner, who is appointed by the governor under the provisions of section 15.06.

(b) The commissioner may appoint a deputy commissioner and assistant commissioners who shall be in the unclassified service.

(c) The commissioner shall make all decisions on behalf of the agency that are not required to be made by the agency under section 116.02.

Subd. 2. Organization of office. The commissioner shall organize the agency and employ such assistants and other officers, employees and agents as the commissioner may deem necessary to discharge the functions of the commissioner's office, define the duties of such officers, employees and agents, and delegate to them any of the commissioner's powers, duties, and responsibilities, subject to the commissioner's control and under such conditions as the commissioner may prescribe. The commissioner may also contract with persons, firms, corporations, the federal government and any agency or instrumentality thereof, the water research center of the University of Minnesota or any other instrumentality of such university, for doing any of the work of the commissioner's office, and none of the provisions of chapter 16C, relating to bids, shall apply to such contracts.

Subd. 2a. Mission; efficiency. It is part of the agency's mission that within the agency's resources the commissioner and the members of the agency shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the agency as efficiently as possible;

(3) coordinate the agency's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the agency.

Subd. 3. Federal funds. The commissioner of the pollution control agency is the state agent to apply for, receive, and disburse federal funds made available to the state by federal law or rules and regulations promulgated thereunder for any purpose related to the powers and duties of the pollution control agency or the commissioner. The commissioner shall comply with any and all requirements of such federal law or such rules and regulations promulgated thereunder to facilitate application for, receipt, and disbursement of such funds. All such moneys received by the commissioner shall be deposited in the state treasury and are hereby annually appropriated to the commissioner for the purposes for which they are received. None of such moneys in the state treasury shall cancel and they shall be available for expenditure in accordance with the requirements of federal law.

The provisions of section 3.3005 shall not apply to money available under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, United States Code, title 42, sections 9601 to 9657, for which a state match is not required or for which a state match is available under the Environmental Response and Liability Act or from a political subdivision. The receipt of the money shall be reported to the legislative advisory commission.

Subd. 4. Repealed by amendment, 1996 c 405 s 6

Subd. 5. Repealed by amendment, 1996 c 405 s 6

Subd. 6. Repealed by amendment, 1996 c 405 s 6

HIST: 1967 c 882 s 3; 1974 c 406 s 9; 1974 c 483 s 2; 1977 c 305 s 19,45; 1982 c 458 s 1; 1983 c 301 s 111; 1986 c 444; 1987 c 186 s 15; 1991 c 326 s 6; 1995 c 186 s 31; 1995 c 248 art 11 s 7; 1996 c 405 s 6; 1998 c 366 s 54; 1998 c 386 art 2 s 32



Section 116.04 Executive secretary.

116.04 Executive secretary.

The commissioner of the pollution control agency is the executive secretary and chief executive officer of the Minnesota pollution control agency and is responsible for performing the executive duties of such agency prescribed by law.

HIST: 1967 c 882 s 4; 1987 c 186 s 15



Section 116.05 Cooperation.

116.05 Cooperation.

Subdivision 1. All state departments and agencies are hereby directed to cooperate with the pollution control agency and its commissioner and assist them in the performance of their duties, and are authorized to enter into necessary agreements with the agency, and the pollution control agency is authorized to cooperate and to enter into necessary agreements with other departments and agencies of the state, with municipalities, with other states, with the federal government and its agencies and instrumentalities, in the public interest and in order to control pollution under this chapter and chapter 115.

Subd. 2. Upon the request of the pollution control agency the governor may, by order, require any department or agency of the state to furnish such assistance to the agency or its commissioner in the performance of its duties or in the exercise of the commissioner's powers imposed by law, as the governor may, in the order, designate or specify; and with the consent of the department or agency concerned, the governor may direct all or part of the cost or expense for the amount of such assistance to be paid from the general fund or appropriation in such amount as the governor may deem just and proper.

Subd. 3. The pollution control agency through its commissioner may designate air quality control regions which shall as far as practical follow regional boundaries designated by state statutes or executive order, and consider other jurisdictional boundaries, urban-industrial concentrations and other factors including atmospheric conditions and necessary procedures to provide adequate implementation of air quality standards. Within a designated air quality control region the pollution control agency may by contract delegate its administrative powers to local governmental authorities to be exercised by such authorities within the region and within their own jurisdictional boundaries.

Local governmental authorities which are delegated administrative powers shall have legal authority to conduct such activities, and, in conducting such activities, may enter into contracts, employ personnel, expend funds, acquire property and adopt ordinances for such purposes. Such ordinances may include provisions establishing permit or license requirements and fees therefor.

With the approval of the pollution control agency, local governmental authorities with jurisdiction wholly or in part within a designated region may enter into an agreement as provided by chapter 471 to exercise jointly all or some of the powers delegated by agreement with the pollution control agency. The term "local governmental authorities" as used herein includes every city, county, town or other political subdivision and any agency of the state of Minnesota, or subdivision thereof, having less than statewide jurisdiction.

HIST: 1967 c 882 s 5; 1969 c 1046 s 2; Ex1971 c 14 s 1; 1973 c 123 art 5 s 7; 1973 c 374 s 19; 1986 c 444; 1987 c 186 s 15; 1989 c 335 art 4 s 106



Section 116.06 Definitions.

116.06 Definitions.

Subdivision 1. Applicability. The definitions given in this section shall obtain for the purposes of sections 116.01 to 116.075 except as otherwise expressly provided or indicated by the context.

Subd. 2. Air contaminant, air contamination. "Air contaminant" or "air contamination" means the presence in the outdoor atmosphere of any dust, fume, mist, smoke, vapor, gas, or other gaseous, fluid, or particulate substance differing in composition from or exceeding in concentration the natural components of the atmosphere.

Subd. 3. MS 1990 Renumbered subd 4

Subd. 3. Air contaminant treatment facility, treatment facility. "Air contaminant treatment facility" or "treatment facility" means any structure, work, equipment, machinery, device, apparatus, or other means for treatment of an air contaminant or combination thereof to prevent, abate, or control air pollution.

Subd. 4. MS 1990 Renumbered subd 9

Subd. 4. Air pollution. "Air pollution" means the presence in the outdoor atmosphere of any air contaminant or combination thereof in such quantity, of such nature and duration, and under such conditions as would be injurious to human health or welfare, to animal or plant life, or to property, or to interfere unreasonably with the enjoyment of life or property.

Subd. 4a. Animal unit. "Animal unit" means a unit of measure used to compare differences in the production of animal manure that employs as a standard the amount of manure produced on a regular basis by a slaughter steer or heifer for an animal feedlot or manure storage area calculated by multiplying the number of animals of each type in clauses (1) to (9) by the respective multiplication factor and summing the resulting values for the total number of animal units. For purposes of this chapter, the following multiplication factors apply:

(1) one mature dairy cow, whether milked or dry:

(i) over 1,000 pounds, 1.4 animal units; or

(ii) under 1,000 pounds, 1.0 animal unit;

(2) one cow and calf pair, 1.2 units;

(3) one calf, 0.2 unit;

(4) one slaughter steer, 1.0 animal unit;

(5) head of feeder cattle or heifer, 0.7 unit;

(6) one head of swine:

(i) over 300 pounds, 0.4 animal unit;

(ii) between 55 pounds and 300 pounds, 0.3 animal unit; and

(iii) under 55 pounds, 0.05 animal unit;

(7) one horse, 1.0 animal unit;

(8) one sheep or lamb, 0.1 animal unit;

(9) one chicken:

(i) one laying hen or broiler, if the facility has a liquid manure system, 0.033 animal unit; or

(ii) one chicken if the facility has a dry manure system:

(A) over five pounds, 0.005 animal unit; or

(B) under five pounds, 0.003 animal unit;

(10) one turkey:

(i) over five pounds, 0.018 animal unit; or

(ii) under five pounds, 0.005 animal unit;

(11) one duck, 0.01 animal unit; and

(12) for animals not listed in clauses (1) to (8), the number of animal units is the average weight of the animal in pounds divided by 1,000 pounds.

Subd. 5. MS 1990 Renumbered subd 10

Subd. 5. Assistant commissioner. "Assistant commissioner" means the assistant commissioner of the Minnesota pollution control agency.

Subd. 6. MS 1990 Renumbered subd 3

Subd. 6. Collection. "Collection" of waste has the meaning given it in section 115A.03.

Subd. 7. MS 1990 Renumbered subd 18

Subd. 7. Deputy commissioner. "Deputy commissioner" means the deputy commissioner of the Minnesota pollution control agency.

Subd. 8. MS 1990 Renumbered subd 17

Subd. 8. Disposal. "Disposal" of waste has the meaning given it in section 115A.03.

Subd. 9. MS 1990 Renumbered subd 14

Subd. 9. Emission. "Emission" means a release or discharge into the outdoor atmosphere of any air contaminant or combination thereof.

Subd. 9a. Renumbered subd 23

Subd. 9b. Renumbered subd 24

Subd. 9c. Renumbered subd 6

Subd. 9d. Renumbered subd 19

Subd. 9e. Renumbered subd 8

Subd. 9f. Renumbered subd 12

Subd. 9g. Renumbered subd 13

Subd. 9h. Renumbered subd 20

Subd. 9i. Renumbered subd 21

Subd. 10. MS 1990 Renumbered subd 22

Subd. 10. Emission facility. "Emission facility" means any structure, work, equipment, machinery, device, apparatus, or other means whereby an emission is caused to occur.

Subd. 11. MS 1990 Renumbered subd 15

Subd. 11. Hazardous waste. "Hazardous waste" means any refuse, sludge, or other waste material or combinations of refuse, sludge or other waste materials in solid, semisolid, liquid, or contained gaseous form which because of its quantity, concentration, or chemical, physical, or infectious characteristics may (a) cause or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible illness; or (b) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed. Categories of hazardous waste materials include, but are not limited to: explosives, flammables, oxidizers, poisons, irritants, and corrosives. Hazardous waste does not include source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended.

Subd. 12. MS 1990 Renumbered subd 16

Subd. 12. Intrinsic hazard. "Intrinsic hazard" of a waste has the meaning given it in section 115A.03.

Subd. 13. MS 1990 Renumbered subd 11

Subd. 13. Intrinsic suitability. "Intrinsic suitability" of a land area or site has the meaning given it in section 115A.03.

Subd. 14. MS 1990 Renumbered subd 7

Subd. 14. Land pollution. "Land pollution" means the presence in or on the land of any waste in such quantity, of such nature and duration, and under such condition as would affect injuriously any waters of the state, create air contaminants or cause air pollution.

Subd. 15. MS 1990 Renumbered subd 5

Subd. 15. Noise. "Noise" means any sound not occurring in the natural environment, including, but not limited to, sounds emanating from aircraft and highways, and industrial, commercial, and residential sources.

Subd. 16. Noise pollution. "Noise pollution" means the presence in the outdoor atmosphere of any noise or combination of noises in such quantity, at such levels, of such nature and duration or under such conditions as could potentially be injurious to human health or welfare, to animal or plant life, or to property, or could interfere unreasonably with the enjoyment of life or property.

Subd. 17. Person. "Person" means any human being, any municipality or other governmental or political subdivision or other public agency, any public or private corporation, any partnership, firm, association, or other organization, any receiver, trustee, assignee, agent, or other legal representative of any of the foregoing, or any other legal entity, but does not include the pollution control agency.

Subd. 18. Potential air contaminant storage facility, storage facility. "Potential air contaminant storage facility" or "storage facility" means any structure, work, equipment, device, apparatus, tank, container, or other means for the storage or confinement, either stationary or in transit, of any substance which, if released or discharged into the outdoor atmosphere, might cause air contamination or air pollution.

Subd. 19. Processing. "Processing" of waste has the meaning given it in section 115A.03.

Subd. 20. Sewage sludge. "Sewage sludge" has the meaning given it in section 115A.03.

Subd. 21. Sludge. "Sludge" means any solid, semisolid, or liquid waste generated from a municipal, commercial, or industrial waste water treatment plant, water supply treatment plant, or air contaminant treatment facility, or any other waste having similar characteristics and effects.

Subd. 22. Solid waste. "Solid waste" means garbage, refuse, sludge from a water supply treatment plant or air contaminant treatment facility, and other discarded waste materials and sludges, in solid, semisolid, liquid, or contained gaseous form, resulting from industrial, commercial, mining, and agricultural operations, and from community activities, but does not include hazardous waste; animal waste used as fertilizer; earthen fill, boulders, rock; sewage sludge; solid or dissolved material in domestic sewage or other common pollutants in water resources, such as silt, dissolved or suspended solids in industrial waste water effluents or discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended, dissolved materials in irrigation return flows; or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended.

Subd. 23. Waste. "Waste" has the meaning given it in section 115A.03.

Subd. 24. Waste management. "Waste management" has the meaning given it in section 115A.03.

HIST: 1967 c 882 s 6; 1969 c 1046 s 3,4; 1971 c 727 s 1,2; 1973 c 35 s 29; 1974 c 346 s 1; 1974 c 483 s 3,4; 1980 c 564 art 11 s 1-4; 1Sp1981 c 4 art 1 s 74; 1983 c 373 s 42,43; 1987 c 186 s 15; 2000 c 435 s 3



Section 116.061 Air pollution emissions and abatement.

116.061 Air pollution emissions and abatement.

Subdivision 1. Emission notification required. (a) A person who controls the source of an emission must notify the agency immediately of excessive or abnormal unpermitted emissions that:

(1) may cause air pollution endangering human health;

(2) may cause air pollution damaging property; or

(3) cause obnoxious odors constituting a public nuisance.

(b) If a person who controls the source of an emission has knowledge of an event that has occurred and that will subsequently cause an emission described in paragraph (a), the person must notify the agency when the event occurs.

Subd. 2. Abatement required. A person who is required to notify the agency under subdivision 1 must take immediate and reasonable steps to minimize the emissions or abate the air pollution and obnoxious odors caused by the emissions.

Subd. 3. Exemption. The following are exempt from the requirements of subdivisions 1 and 2:

(1) emissions resulting from the activities of public fire services or law enforcement services;

(2) emissions from motor vehicles, as defined in section 169.01, subdivision 3;

(3) emissions from an agricultural operation deemed not a nuisance under section 561.19, subdivision 2; or

(4) emissions from agency regulated sources that are routine or authorized by the agency.

Subd. 4. Penalty exception. A person who notifies the agency of emissions under subdivision 1 and who complies with subdivision 2 shall not be subject to criminal prosecution under section 115.071, subdivision 2.

Subd. 5. Use of notification. Any notice submitted under subdivision 1 is not admissible in any proceeding as an admission of causation.

HIST: 1988 c 600 s 1



Section 116.07 Powers and duties.

116.07 Powers and duties.

Subdivision 1. Generally. In addition to any powers or duties otherwise prescribed by law and without limiting the same, the pollution control agency shall have the powers and duties hereinafter specified.

Subd. 2. Adoption of standards. The pollution control agency shall improve air quality by promoting, in the most practicable way possible, the use of energy sources and waste disposal methods which produce or emit the least air contaminants consistent with the agency's overall goal of reducing all forms of pollution. The agency shall also adopt standards of air quality, including maximum allowable standards of emission of air contaminants from motor vehicles, recognizing that due to variable factors, no single standard of purity of air is applicable to all areas of the state. In adopting standards the pollution control agency shall give due recognition to the fact that the quantity or characteristics of air contaminants or the duration of their presence in the atmosphere, which may cause air pollution in one area of the state, may cause less or not cause any air pollution in another area of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, zoning classifications, topography, prevailing wind directions and velocities, and the fact that a standard of air quality which may be proper as to an essentially residential area of the state, may not be proper as to a highly developed industrial area of the state. Such standards of air quality shall be premised upon scientific knowledge of causes as well as effects based on technically substantiated criteria and commonly accepted practices. No local government unit shall set standards of air quality which are more stringent than those set by the pollution control agency.

The pollution control agency shall promote solid waste disposal control by encouraging the updating of collection systems, elimination of open dumps, and improvements in incinerator practices. The agency shall also adopt standards for the control of the collection, transportation, storage, processing, and disposal of solid waste and sewage sludge for the prevention and abatement of water, air, and land pollution, recognizing that due to variable factors, no single standard of control is applicable to all areas of the state. In adopting standards, the pollution control agency shall give due recognition to the fact that elements of control which may be reasonable and proper in densely populated areas of the state may be unreasonable and improper in sparsely populated or remote areas of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, topography, soils and geology, climate, transportation, and land use. Such standards of control shall be premised on technical criteria and commonly accepted practices.

The pollution control agency shall also adopt standards describing the maximum levels of noise in terms of sound pressure level which may occur in the outdoor atmosphere, recognizing that due to variable factors no single standard of sound pressure is applicable to all areas of the state. Such standards shall give due consideration to such factors as the intensity of noises, the types of noises, the frequency with which noises recur, the time period for which noises continue, the times of day during which noises occur, and such other factors as could affect the extent to which noises may be injurious to human health or welfare, animal or plant life, or property, or could interfere unreasonably with the enjoyment of life or property. In adopting standards, the pollution control agency shall give due recognition to the fact that the quantity or characteristics of noise or the duration of its presence in the outdoor atmosphere, which may cause noise pollution in one area of the state, may cause less or not cause any noise pollution in another area of the state, and it shall take into consideration in this connection such factors, including others which it may deem proper, as existing physical conditions, zoning classifications, topography, meteorological conditions and the fact that a standard which may be proper in an essentially residential area of the state, may not be proper as accepted practices. No local governing unit shall set standards describing the maximum levels of sound pressure which are more stringent than those set by the pollution control agency.

The pollution control agency shall adopt standards for the identification of hazardous waste and for the management, identification, labeling, classification, storage, collection, transportation, processing, and disposal of hazardous waste, recognizing that due to variable factors, a single standard of hazardous waste control may not be applicable to all areas of the state. In adopting standards, the pollution control agency shall recognize that elements of control which may be reasonable and proper in densely populated areas of the state may be unreasonable and improper in sparsely populated or remote areas of the state. The agency shall consider existing physical conditions, topography, soils, and geology, climate, transportation and land use. Standards of hazardous waste control shall be premised on technical knowledge, and commonly accepted practices. Hazardous waste generator licenses may be issued for a term not to exceed five years. No local government unit shall set standards of hazardous waste control which are in conflict or inconsistent with those set by the pollution control agency.

A person who generates less than 100 kilograms of hazardous waste per month is exempt from the following agency hazardous waste rules:

(1) rules relating to transportation, manifesting, storage, and labeling for photographic fixer and X-ray negative wastes that are hazardous solely because of silver content; and

(2) any rule requiring the generator to send to the agency or commissioner a copy of each manifest for the transportation of hazardous waste for off-site treatment, storage, or disposal, except that counties within the metropolitan area may require generators to provide manifests.

Nothing in this paragraph exempts the generator from the agency's rules relating to on-site accumulation or outdoor storage. A political subdivision or other local unit of government may not adopt management requirements that are more restrictive than this paragraph.

Subd. 2a. Exemptions from standards. No standards adopted by any state agency for limiting levels of noise in terms of sound pressure which may occur in the outdoor atmosphere shall apply to (1) segments of trunk highways constructed with federal interstate substitution money, provided that all reasonably available noise mitigation measures are employed to abate noise, (2) an existing or newly constructed segment of a highway, provided that all reasonably available noise mitigation measures, as approved by the commissioners of the department of transportation and pollution control agency, are employed to abate noise, (3) except for the cities of Minneapolis and St. Paul, an existing or newly constructed segment of a road, street, or highway under the jurisdiction of a road authority of a town, statutory or home rule charter city, or county, except for roadways for which full control of access has been acquired, (4) skeet, trap or shooting sports clubs, or (5) motor vehicle race events conducted at a facility specifically designed for that purpose that was in operation on or before July 1, 1983. Nothing herein shall prohibit a local unit of government or a public corporation with the power to make rules for the government of its real property from regulating the location and operation of skeet, trap or shooting sports clubs, or motor vehicle race events conducted at a facility specifically designed for that purpose that was in operation on or before July 1, 1983.

Subd. 3. Administrative rules. Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the pollution control agency may adopt, amend, and rescind rules governing its own administration and procedure and its staff and employees.

Subd. 4. Rules and standards. Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the pollution control agency may adopt, amend and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1967, chapter 882, for the prevention, abatement, or control of air pollution. Any such rule or standard may be of general application throughout the state, or may be limited as to times, places, circumstances, or conditions in order to make due allowance for variations therein. Without limitation, rules or standards may relate to sources or emissions of air contamination or air pollution, to the quality or composition of such emissions, or to the quality of or composition of the ambient air or outdoor atmosphere or to any other matter relevant to the prevention, abatement, or control of air pollution.

Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the pollution control agency may adopt, amend, and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1969, chapter 1046, for the collection, transportation, storage, processing, and disposal of solid waste and the prevention, abatement, or control of water, air, and land pollution which may be related thereto, and the deposit in or on land of any other material that may tend to cause pollution. The agency shall adopt such rules and standards for sewage sludge, addressing the intrinsic suitability of land, the volume and rate of application of sewage sludge of various degrees of intrinsic hazard, design of facilities, and operation of facilities and sites. Any such rule or standard may be of general application throughout the state or may be limited as to times, places, circumstances, or conditions in order to make due allowance for variations therein. Without limitation, rules or standards may relate to collection, transportation, processing, disposal, equipment, location, procedures, methods, systems or techniques or to any other matter relevant to the prevention, abatement or control of water, air, and land pollution which may be advised through the control of collection, transportation, processing, and disposal of solid waste and sewage sludge, and the deposit in or on land of any other material that may tend to cause pollution. By January 1, 1983, the rules for the management of sewage sludge shall include an analysis of the sewage sludge determined by the commissioner of agriculture to be necessary to meet the soil amendment labeling requirements of section 18C.215.

Pursuant and subject to the provisions of chapter 14, and the provisions hereof, the pollution control agency may adopt, amend and rescind rules and standards having the force of law relating to any purpose within the provisions of Laws 1971, chapter 727, for the prevention, abatement, or control of noise pollution. Any such rule or standard may be of general application throughout the state, or may be limited as to times, places, circumstances or conditions in order to make due allowances for variations therein. Without limitation, rules or standards may relate to sources or emissions of noise or noise pollution, to the quality or composition of noises in the natural environment, or to any other matter relevant to the prevention, abatement, or control of noise pollution.

As to any matters subject to this chapter, local units of government may set emission regulations with respect to stationary sources which are more stringent than those set by the pollution control agency.

Pursuant to chapter 14, the pollution control agency may adopt, amend, and rescind rules and standards having the force of law relating to any purpose within the provisions of this chapter for generators of hazardous waste, the management, identification, labeling, classification, storage, collection, treatment, transportation, processing, and disposal of hazardous waste and the location of hazardous waste facilities. A rule or standard may be of general application throughout the state or may be limited as to time, places, circumstances, or conditions. In implementing its hazardous waste rules, the pollution control agency shall give high priority to providing planning and technical assistance to hazardous waste generators. The agency shall assist generators in investigating the availability and feasibility of both interim and long-term hazardous waste management methods. The methods shall include waste reduction, waste separation, waste processing, resource recovery, and temporary storage.

The pollution control agency shall give highest priority in the consideration of permits to authorize disposal of diseased shade trees by open burning at designated sites to evidence concerning economic costs of transportation and disposal of diseased shade trees by alternative methods.

Subd. 4a. Permits. (a) The pollution control agency may issue, continue in effect or deny permits, under such conditions as it may prescribe for the prevention of pollution, for the emission of air contaminants, or for the installation or operation of any emission facility, air contaminant treatment facility, treatment facility, potential air contaminant storage facility, or storage facility, or any part thereof, or for the sources or emissions of noise pollution.

The pollution control agency may also issue, continue in effect or deny permits, under such conditions as it may prescribe for the prevention of pollution, for the storage, collection, transportation, processing, or disposal of waste, or for the installation or operation of any system or facility, or any part thereof, related to the storage, collection, transportation, processing, or disposal of waste.

The pollution control agency may revoke or modify any permit issued under this subdivision and section 116.081 whenever it is necessary, in the opinion of the agency, to prevent or abate pollution.

(b) The pollution control agency has the authority for approval over the siting, expansion, or operation of a solid waste facility with regard to environmental issues. However, the agency's issuance of a permit does not release the permittee from any liability, penalty, or duty imposed by any applicable county ordinances. Nothing in this chapter precludes, or shall be construed to preclude, a county from enforcing land use controls, regulations, and ordinances existing at the time of the permit application and adopted pursuant to sections 366.10 to 366.181, 394.21 to 394.37, or 462.351 to 462.365, with regard to the siting, expansion, or operation of a solid waste facility.

Subd. 4b. Permits; hazardous waste facilities. (a) The agency shall provide to the office of environmental assistance established in section 115A.055, copies of each permit application for a hazardous waste facility immediately upon its submittal to the agency. The agency shall request recommendations on each permit application from the office and shall consult with the office on the agency's intended disposition of the recommendations. Except as otherwise provided in sections 115A.18 to 115A.30, the agency shall commence any environmental review required under chapter 116D within 120 days of its acceptance of a completed permit application. The agency shall respond to a permit application for a hazardous waste facility within 120 days following a decision not to prepare environmental documents or following the acceptance of a negative declaration notice or an environmental impact statement. Except as otherwise provided in sections 115A.18 to 115A.30, within 60 days following the submission of a final permit application for a hazardous waste facility, unless a time extension is agreed to by the applicant, the agency shall issue or deny all permits needed for the construction of the proposed facility.

(b) The agency shall promulgate rules pursuant to chapter 14 for all hazardous waste facilities. The rules shall require:

(1) contingency plans for all hazardous waste facilities which provide for effective containment and control in any emergency condition;

(2) the establishment of a mechanism to assure that money to cover the costs of closure and postclosure monitoring and maintenance of hazardous waste facilities will be available;

(3) the maintenance of liability insurance by the owner or operator of hazardous waste facilities during the operating life of the facility.

Subd. 4c. Repealed, 1983 c 373 s 72

Subd. 4d. Permit fees. (a) The agency may collect permit fees in amounts not greater than those necessary to cover the reasonable costs of reviewing and acting upon applications for agency permits and implementing and enforcing the conditions of the permits pursuant to agency rules. Permit fees shall not include the costs of litigation. The fee schedule must reflect reasonable and routine permitting, implementation, and enforcement costs. The agency may impose an additional enforcement fee to be collected for a period of up to two years to cover the reasonable costs of implementing and enforcing the conditions of a permit under the rules of the agency. Any money collected under this paragraph shall be deposited in the environmental fund.

(b) Notwithstanding paragraph (a), and section 16A.1285, subdivision 2, the agency shall collect an annual fee from the owner or operator of all stationary sources, emission facilities, emissions units, air contaminant treatment facilities, treatment facilities, potential air contaminant storage facilities, or storage facilities subject to the requirement to obtain a permit under subchapter V of the federal Clean Air Act, United States Code, title 42, section 7401 et seq., or section 116.081. The annual fee shall be used to pay for all direct and indirect reasonable costs, including attorney general costs, required to develop and administer the permit program requirements of subchapter V of the federal Clean Air Act, United States Code, title 42, section 7401 et seq., and sections of this chapter and the rules adopted under this chapter related to air contamination and noise. Those costs include the reasonable costs of reviewing and acting upon an application for a permit; implementing and enforcing statutes, rules, and the terms and conditions of a permit; emissions, ambient, and deposition monitoring; preparing generally applicable regulations; responding to federal guidance; modeling, analyses, and demonstrations; preparing inventories and tracking emissions; and providing information to the public about these activities.

(c) The agency shall set fees that:

(1) will result in the collection, in the aggregate, from the sources listed in paragraph (b), of an amount not less than $25 per ton of each volatile organic compound; pollutant regulated under United States Code, title 42, section 7411 or 7412 (section 111 or 112 of the federal Clean Air Act); and each pollutant, except carbon monoxide, for which a national primary ambient air quality standard has been promulgated;

(2) may result in the collection, in the aggregate, from the sources listed in paragraph (b), of an amount not less than $25 per ton of each pollutant not listed in clause (1) that is regulated under this chapter or air quality rules adopted under this chapter; and

(3) shall collect, in the aggregate, from the sources listed in paragraph (b), the amount needed to match grant funds received by the state under United States Code, title 42, section 7405 (section 105 of the federal Clean Air Act).

The agency must not include in the calculation of the aggregate amount to be collected under clauses (1) and (2) any amount in excess of 4,000 tons per year of each air pollutant from a source. The increase in air permit fees to match federal grant funds shall be a surcharge on existing fees. The commissioner may not collect the surcharge after the grant funds become unavailable. In addition, the commissioner shall use nonfee funds to the extent practical to match the grant funds so that the fee surcharge is minimized.

(d) To cover the reasonable costs described in paragraph (b), the agency shall provide in the rules promulgated under paragraph (c) for an increase in the fee collected in each year by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of the year the fee is collected exceeds the Consumer Price Index for the calendar year 1989. For purposes of this paragraph the Consumer Price Index for any calendar year is the average of the Consumer Price Index for all-urban consumers published by the United States Department of Labor, as of the close of the 12-month period ending on August 31 of each calendar year. The revision of the Consumer Price Index that is most consistent with the Consumer Price Index for calendar year 1989 shall be used.

(e) Any money collected under paragraphs (b) to (d) must be deposited in an air quality account in the environmental fund and must be used solely for the activities listed in paragraph (b).

(f) Persons who wish to construct or expand a facility may offer to reimburse the agency for the costs of staff overtime or consultant services needed to expedite permit review. The reimbursement shall be in addition to fees imposed by law or rule. When the agency determines that it needs additional resources to review the permit application in an expedited manner, and that expediting the review would not disrupt permitting program priorities, the agency may accept the reimbursement. Reimbursements accepted by the agency are appropriated to the agency for the purpose of reviewing the permit application. Reimbursement by a permit applicant shall precede and not be contingent upon issuance of a permit and shall not affect the agency's decision on whether to issue or deny a permit, what conditions are included in a permit, or the application of state and federal statutes and rules governing permit determinations.

Subd. 4e. Hazardous waste processing facilities; agreements; financial responsibility. When the agency issues a permit for a facility for the processing of hazardous waste, the agency may approve as a condition of the permit an agreement by which the permittee indemnifies the generators of hazardous waste accepted by the facility for part or all of any liability which may accrue to the generators as a result of a release or threatened release of a hazardous waste from the facility. The agency may approve an agreement under this subdivision only if the agency determines that the permittee has demonstrated financial responsibility to carry out the agreement during the term of the permit. If a generator of hazardous waste accepted by a permitted processing facility is held liable for costs or damages arising out of a release of a hazardous waste from the facility, and the permittee is subject to an agreement approved under this subdivision, the generator is liable to the extent that the costs or damages were not paid under this agreement.

Subd. 4f. Closure and postclosure responsibility and liability. An operator or owner of a facility is responsible for closure of the facility and postclosure care relating to the facility. If an owner or operator has failed to provide the required closure or postclosure care of the facility the agency may take the actions. The owner or operator is liable for the costs of the required closure and postclosure care taken by the agency.

Subd. 4g. Closure and postclosure rules. The agency shall adopt rules establishing requirements for the closure of solid waste disposal facilities and for the postclosure care of closed facilities. The rules apply to all solid waste disposal facilities in operation at the time the rules are effective. The rules must provide standards and procedures for closing disposal facilities and for the care, maintenance, and monitoring of the facilities after closure that will prevent, mitigate, or minimize the threat to public health and the environment posed by closed disposal facilities.

Subd. 4h. Financial responsibility rules. (a) The agency shall adopt rules requiring the operator or owner of a solid waste disposal facility to submit to the agency proof of the operator's or owner's financial capability to provide reasonable and necessary response during the operating life of the facility and for 30 years after closure for a mixed municipal solid waste disposal facility or for a minimum of 20 years after closure, as determined by agency rules, for any other solid waste disposal facility, and to provide for the closure of the facility and postclosure care required under agency rules. Proof of financial responsibility is required of the operator or owner of a facility receiving an original permit or a permit for expansion after adoption of the rules. Within 180 days of the effective date of the rules or by July 1, 1987, whichever is later, proof of financial responsibility is required of an operator or owner of a facility with a remaining capacity of more than five years or 500,000 cubic yards that is in operation at the time the rules are adopted. Compliance with the rules and the requirements of paragraph (b) is a condition of obtaining or retaining a permit to operate the facility.

(b) A municipality, as defined in section 475.51, subdivision 2, including a sanitary district, that owns or operates a solid waste disposal facility that was in operation on May 15, 1989, may meet its financial responsibility for all or a portion of the contingency action portion of the reasonable and necessary response costs at the facility by pledging its full faith and credit to meet its responsibility.

The pledge must be made in accordance with the requirements in chapter 475 for issuing bonds of the municipality, and the following additional requirements:

(1) The governing body of the municipality shall enact an ordinance that clearly accepts responsibility for the costs of contingency action at the facility and that reserves, during the operating life of the facility and for the time period required in paragraph (a) after closure, a portion of the debt limit of the municipality, as established under section 475.53 or other law, that is equal to the total contingency action costs.

(2) The municipality shall require that all collectors that haul to the facility implement a plan for reducing solid waste by using volume-based pricing, recycling incentives, or other means.

(3) When a municipality opts to meet a portion of its financial responsibility by relying on its authority to issue bonds, it shall also begin setting aside in a dedicated long-term care trust fund money that will cover a portion of the potential contingency action costs at the facility, the amount to be determined by the agency for each facility based on at least the amount of waste deposited in the disposal facility each year, and the likelihood and potential timing of conditions arising at the facility that will necessitate response action. The agency may not require a municipality to set aside more than five percent of the total cost in a single year.

(4) A municipality shall have and consistently maintain an investment grade bond rating as a condition of using bonding authority to meet financial responsibility under this section.

(5) The municipality shall file with the commissioner of revenue its consent to have the amount of its contingency action costs deducted from state aid payments otherwise due the municipality and paid instead to the environmental response, compensation, and compliance account created in section 115B.20, if the municipality fails to conduct the contingency action at the facility when ordered by the agency. If the agency notifies the commissioner that the municipality has failed to conduct contingency action when ordered by the agency, the commissioner shall deduct the amounts indicated by the agency from the state aids in accordance with the consent filed with the commissioner.

(6) The municipality shall file with the agency written proof that it has complied with the requirements of paragraph (b).

(c) The method for proving financial responsibility under paragraph (b) may not be applied to a new solid waste disposal facility or to expansion of an existing facility, unless the expansion is a vertical expansion. Vertical expansions of qualifying existing facilities cannot be permitted for a duration of longer than three years.

Subd. 4i. Civil penalties. The civil penalties of sections 115.071 and 116.072 apply to any person in violation of the rules adopted under subdivision 4g or 4h.

Subd. 4j. Permits; solid waste facilities. (a) The agency may not issue a permit for new or additional capacity for a mixed municipal solid waste resource recovery or disposal facility as defined in section 115A.03 unless each county using or projected in the permit to use the facility has in place a solid waste management plan approved under section 115A.46 or 473.803 and amended as required by section 115A.96, subdivision 6. The agency shall issue the permit only if the capacity of the facility is consistent with the needs for resource recovery or disposal capacity identified in the approved plan or plans. Consistency must be determined by the office of environmental assistance. Plans approved before January 1, 1990, need not be revised if the capacity sought in the permit is consistent with the approved plan or plans.

(b) The agency shall require as part of the permit application for a waste incineration facility identification of preliminary plans for ash management and ash leachate treatment or ash utilization. The permit issued by the agency must include requirements for ash management and ash leachate treatment.

(c) Within 30 days of receipt by the agency of a permit application for a solid waste facility, the commissioner shall notify the applicant in writing whether the application is complete and if not, what items are needed to make it complete, and shall give an estimate of the time it will take to process the application. Within 180 days of receipt of a completed application, the agency shall approve, disapprove, or delay decision on the application, with reasons for the delay, in writing.

Subd. 4k. Household hazardous waste and other problem materials management. (a) The agency shall adopt rules to require the owner or operator of a solid waste disposal facility or resource recovery facility to submit to the agency and to each county using or projected to use the facility a management plan for the separation of household hazardous waste and other problem materials from solid waste prior to disposal or processing and for the proper management of the waste. The rules must require that the plan be developed in coordination with each county using, or projected to use, the facility. The plan must not be inconsistent with the plan developed under section 115A.956, subdivision 2, and must include:

(1) identification of materials that are problem materials, as defined in section 115A.03, subdivision 24a, for the facility;

(2) participation in public education activities on management of household hazardous waste and other problem materials in the facility's service area;

(3) a strategy for reduction of household hazardous waste and other problem materials entering the facility; and

(4) a plan for the storage and proper management of separated household hazardous waste and other problem materials.

(b) By September 30, 1992, the owner or operator of a facility shall implement the elements of the plan required in paragraph (a) relating to household hazardous waste management. After that date, the agency may not grant or renew a permit for a facility until the agency has:

(1) reviewed the elements of the facility's plan relating to household hazardous waste management;

(2) directed the applicant or permittee to make changes to these elements as necessary to comply with the plan requirements under paragraph (a); and

(3) included a requirement to implement the elements as a condition of the issued or renewed permit.

(c) By September 30, 1993, the owner or operator of a facility shall implement the elements of the plan required in paragraph (a) relating to problem materials management. After that date, the agency may not grant or renew a permit for a facility until the agency has:

(1) reviewed the elements of the facility's plan relating to problem materials management;

(2) directed the applicant or permittee to make changes to these elements as necessary to comply with the plan requirements under paragraph (a); and

(3) included a requirement to implement the elements as a condition of the issued or renewed permit.

Subd. 5. Variances. The pollution control agency may grant variances from its rules as provided in section 14.05, subdivision 4, in order to avoid undue hardship and to promote the effective and reasonable application and enforcement of laws, rules, and standards for prevention, abatement and control of water, air, noise, and land pollution. The variance rules shall provide for notice and opportunity for hearing before a variance is granted.

A local government unit authorized by contract with the pollution control agency pursuant to section 116.05 to exercise administrative powers under this chapter may grant variances after notice and public hearing from any ordinance, rule, or standard for prevention, abatement, or control of water, air, noise and land pollution, adopted pursuant to said administrative powers and under the provisions of this chapter.

Subd. 6. Pollution control agency; exercise of powers. In exercising all its powers the pollution control agency shall give due consideration to the establishment, maintenance, operation and expansion of business, commerce, trade, industry, traffic, and other economic factors and other material matters affecting the feasibility and practicability of any proposed action, including, but not limited to, the burden on a municipality of any tax which may result therefrom, and shall take or provide for such action as may be reasonable, feasible, and practical under the circumstances.

Subd. 7. Counties; processing of applications for animal lot permits. Any Minnesota county board may, by resolution, with approval of the pollution control agency, assume responsibility for processing applications for permits required by the pollution control agency under this section for livestock feedlots, poultry lots or other animal lots. The responsibility for permit application processing, if assumed by a county, may be delegated by the county board to any appropriate county officer or employee.

(a) For the purposes of this subdivision, the term "processing" includes:

(1) the distribution to applicants of forms provided by the pollution control agency;

(2) the receipt and examination of completed application forms, and the certification, in writing, to the pollution control agency either that the animal lot facility for which a permit is sought by an applicant will comply with applicable rules and standards, or, if the facility will not comply, the respects in which a variance would be required for the issuance of a permit; and

(3) rendering to applicants, upon request, assistance necessary for the proper completion of an application.

(b) For the purposes of this subdivision, the term "processing" may include, at the option of the county board, issuing, denying, modifying, imposing conditions upon, or revoking permits pursuant to the provisions of this section or rules promulgated pursuant to it, subject to review, suspension, and reversal by the pollution control agency. The pollution control agency shall, after written notification, have 15 days to review, suspend, modify, or reverse the issuance of the permit. After this period, the action of the county board is final, subject to appeal as provided in chapter 14. For permit applications filed after October 1, 2001, section 15.99 applies to feedlot permits issued by the agency or a county pursuant to this subdivision.

(c) For the purpose of administration of rules adopted under this subdivision, the commissioner and the agency may provide exceptions for cases where the owner of a feedlot has specific written plans to close the feedlot within five years. These exceptions include waiving requirements for major capital improvements.

(d) For purposes of this subdivision, a discharge caused by an extraordinary natural event such as a precipitation event of greater magnitude than the 25-year, 24-hour event, tornado, or flood in excess of the 100-year flood is not a "direct discharge of pollutants."

(e) In adopting and enforcing rules under this subdivision, the commissioner shall cooperate closely with other governmental agencies.

(f) The pollution control agency shall work with the Minnesota extension service, the department of agriculture, the board of water and soil resources, producer groups, local units of government, as well as with appropriate federal agencies such as the Natural Resources Conservation Service and the Farm Service Agency, to notify and educate producers of rules under this subdivision at the time the rules are being developed and adopted and at least every two years thereafter.

(g) The pollution control agency shall adopt rules governing the issuance and denial of permits for livestock feedlots, poultry lots or other animal lots pursuant to this section. A feedlot permit is not required for livestock feedlots with more than ten but less than 50 animal units; provided they are not in shoreland areas. A livestock feedlot permit does not become required solely because of a change in the ownership of the buildings, grounds, or feedlot. These rules apply both to permits issued by counties and to permits issued by the pollution control agency directly.

(h) The pollution control agency shall exercise supervising authority with respect to the processing of animal lot permit applications by a county.

(i) Any new rules or amendments to existing rules proposed under the authority granted in this subdivision, or to implement new fees on animal feedlots, must be submitted to the members of legislative policy and finance committees with jurisdiction over agriculture and the environment prior to final adoption. The rules must not become effective until 90 days after the proposed rules are submitted to the members.

(j) Until new rules are adopted that provide for plans for manure storage structures, any plans for a liquid manure storage structure must be prepared or approved by a registered professional engineer or a United States Department of Agriculture, Natural Resources Conservation Service employee.

(k) A county may adopt by ordinance standards for animal feedlots that are more stringent than standards in pollution control agency rules.

(l) After January 1, 2001, a county that has not accepted delegation of the feedlot permit program must hold a public meeting prior to the agency issuing a feedlot permit for a feedlot facility with 300 or more animal units, unless another public meeting has been held with regard to the feedlot facility to be permitted.

(m) After the proposed rules published in the State Register, volume 24, number 25, are finally adopted, the agency may not impose additional conditions as a part of a feedlot permit, unless specifically required by law or agreed to by the feedlot operator.

(n) For the purposes of feedlot permitting, a discharge from land-applied manure or a manure stockpile that is managed according to agency rule must not be subject to a fine for a discharge violation.

(o) For the purposes of feedlot permitting, manure that is land applied, or a manure stockpile that is managed according to agency rule, must not be considered a discharge into waters of the state, unless the discharge is to waters of the state, as defined by section 103G.005, subdivision 17, except type 1 or type 2 wetlands, as defined in section 103G.005, subdivision 17b, and does not meet discharge standards established for feedlots under agency rule.

(p) Unless the upgrade is needed to correct an immediate public health threat under section 145A.04, subdivision 8, the agency may not require a feedlot operator:

(1) to spend more than $3,000 to upgrade an existing feedlot with less than 300 animal units unless cost-share money is available to the feedlot operator for 75 percent of the cost of the upgrade; or

(2) to spend more than $10,000 to upgrade an existing feedlot with between 300 and 500 animal units, unless cost-share money is available to the feedlot operator for 75 percent of the cost of the upgrade or $50,000, whichever is less.

Subd. 7a. Notice of application for livestock feedlot permit. A person who applies to the pollution control agency or a county board for a permit to construct or expand a feedlot with a capacity of 500 animal units or more shall, not later than ten business days after the application is submitted, provide notice to each resident and each owner of real property within 5,000 feet of the perimeter of the proposed feedlot. The notice may be delivered by first class mail, in person, or by the publication in a newspaper of general circulation within the affected area and must include information on the type of livestock and the proposed capacity of the feedlot. Notification under this subdivision is satisfied under an equal or greater notification requirement of a county conditional use permit.

Subd. 7b. Feedlot inventory notification and public meeting requirements. (a) Any state agency or local government unit conducting an inventory or survey of livestock feedlots under its jurisdiction must publicize notice of the inventory in a newspaper of general circulation in the affected area and in other media as appropriate. The notice must state the dates the inventory will be conducted, the information that will be requested in the inventory, and how the information collected will be provided to the public. The notice must also specify the date for a public meeting to provide information regarding the inventory.

(b) A local government unit conducting an inventory or survey of livestock feedlots under its jurisdiction must hold at least one public meeting within the boundaries of the jurisdiction of the local unit of government, prior to beginning the inventory. A state agency conducting a survey of livestock feedlots must hold at least four public meetings outside of the seven-county Twin Cities metropolitan area, prior to beginning the inventory. The public meeting must provide information concerning the dates the inventory will be conducted, the procedure the agency or local unit of government will use to request the information to be included in the inventory, and how the information collected will be provided to the public.

Subd. 7c. NPDES permitting requirements. (a) The agency must issue National Pollutant Discharge Elimination System permits for feedlots with 1,000 animal units or more and that meet the definition of a "concentrated animal feeding operation" in Code of Federal Regulations, title 40, section 122.23, based on the following:

(1) a permit for a newly constructed or expanded animal feedlot that is identified as a priority by the commissioner, using criteria established under paragraph (d), must be issued as an individual permit;

(2) after January 1, 2001, an existing feedlot that is identified as a priority by the commissioner, using criteria established under paragraph (e) must be issued as an individual permit; and

(3) the agency must issue a general National Pollutant Discharge Elimination System permit for animal feedlots that are not identified under clause (1) or (2).

(b) Prior to the issuance of a general National Pollutant Discharge Elimination System permit for a category of animal feedlot facility permittees, the agency must hold at least one public hearing on the permit issuance.

(c) To the extent practicable, the agency must include a public notice and comment period for an individual National Pollutant Discharge Elimination System permit concurrent with any public notice and comment for:

(1) the purpose of environmental review of the same facility under chapter 116D; or

(2) the purpose of obtaining a conditional use permit from a local unit of government where the local government unit is the responsible governmental unit for purposes of environmental review under chapter 116D.

(d) The commissioner, in consultation with the feedlot and manure management advisory committee, created under section 17.136, and other interested parties must develop criteria for determining whether an individual National Pollutant Discharge Elimination System permit is required under paragraph (a), clause (1). The criteria must be based on proximity to waters of the state, facility design, and other site-specific environmental factors.

(e) The commissioner, in consultation with the feedlot and manure management advisory committee, created under section 17.136, and other interested parties must develop criteria for determining whether an individual National Pollutant Discharge Elimination System permit is required for an existing animal feedlot, under paragraph (a), clause (2). The criteria must be based on violations and other compliance problems at the facility.

(f) The commissioner, in consultation with the feedlot and manure management advisory committee, created under section 17.136, and other interested parties must develop criteria for determining when an individual National Pollutant Discharge Elimination System permit is transferred from individual to general permit status.

(g) Notwithstanding the provisions in paragraph (a), until January 1, 2001, the commissioner may issue an individual National Pollutant Discharge Elimination System permit for an animal feedlot. After the general permit is issued and the criteria under paragraphs (d) and (e) are developed, individual permits issued pursuant to this paragraph that do not fit the criteria for an individual permit under the applicable provisions of paragraph (d) or (e) must be transferred to general permit status.

(h) The commissioner, in consultation with the feedlot and manure management advisory committee, created under section 17.136, and other interested parties must develop criteria for determining which feedlots are required to apply for and obtain a National Pollutant Discharge Elimination System permit and which feedlots are required to apply for and obtain a State Disposal System permit based upon the actual or potential to discharge.

Subd. 7d. Exemption. Notwithstanding subdivision 7 or Minnesota Rules, chapter 7020, to the contrary, and notwithstanding the proximity to public or private waters, an owner or resident of agricultural land on which livestock have been allowed to pasture as defined by Minnesota Rules, chapter 7020, at any time during the ten-year period beginning January 1, 1990, is permanently exempt from requirements related to feedlot or manure management on that land for so long as the property remains in pasture.

Subd. 8. Public information. The agency may publish, broadcast, or distribute information pertaining to agency activities, laws, rules, and standards.

Subd. 9. Orders; investigations. The agency shall have the following powers and duties for the enforcement of any provision of this chapter and chapter 114C, relating to air contamination or waste:

(a) to adopt, issue, reissue, modify, deny, revoke, enter into or enforce reasonable orders, schedules of compliance and stipulation agreements;

(b) to require the owner or operator of any emission facility, air contaminant treatment facility, potential air contaminant storage facility, or any system or facility related to the storage, collection, transportation, processing, or disposal of waste to establish and maintain records; to make reports; to install, use, and maintain monitoring equipment or methods; and to make tests, including testing for odor where a nuisance may exist, in accordance with methods, at locations, at intervals, and in a manner as the agency shall prescribe; and to provide other information as the agency may reasonably require;

(c) to conduct investigations, issue notices, public and otherwise, and order hearings as it may deem necessary or advisable for the discharge of its duties under this chapter and chapter 114C, including but not limited to the issuance of permits; and to authorize any member, employee, or agent appointed by it to conduct the investigations and issue the notices.

Subd. 10. Repealed, 1997 c 231 art 13 s 20

Subd. 11. Permits; landfarming contaminated soil. (a) If the agency receives an application for a permit to spread soil contaminated by a harmful substance as defined in section 115B.25, subdivision 7a, on land in an organized or unorganized township other than the township of origin of the soil, the agency must notify the board of the organized township, or the county board of the unorganized township where the spreading would occur at least 60 days prior to issuing the permit.

(b) The agency must not issue a permit to spread contaminated soil on land outside the township of origin if, by resolution, the township board of the organized township, or the county board of the unorganized township where the soil is to be spread requests that the agency not issue a permit.

Subd. 12. Fire training ash disposal. The ash from a legitimate fire training exercise involving the live burning of a structure is classified as demolition debris and may be disposed in any permit-by-rule land disposal facility authorized under agency rules or any permitted demolition land disposal facility, with the consent of the disposal facility operator, if a person certified by a Minnesota state college or university fire safety center certifies in writing in advance to the commissioner that the structure has been adequately prepared for such a training exercise, taking into account all applicable safety concerns and regulations, including pollution control agency guidelines regarding the removal of hazardous materials from training-burn structures before the training event.

HIST: 1967 c 882 s 7; 1969 c 1046 s 5-7; 1971 c 727 s 3-5; 1971 c 904 s 1; 1973 c 412 s 13; 1973 c 573 s 1; 1973 c 733 s 1; 1974 c 346 s 2-4; 1974 c 483 s 5-7; 1976 c 76 s 4; 1977 c 90 s 10; 1979 c 304 s 1; 1980 c 564 art 11 s 5-10; 1980 c 614 s 123; 1980 c 615 s 60; 1981 c 352 s 27,28; 1982 c 424 s 130; 1982 c 425 s 17; 1982 c 458 s 2; 1982 c 569 s 19; 1983 c 247 s 51; 1983 c 301 s 112-114; 1983 c 373 s 44,45; 1984 c 640 s 32; 1984 c 644 s 49; 1985 c 248 s 70; 1985 c 274 s 14; 1Sp1985 c 13 s 233; 1986 c 425 s 28; 1987 c 348 s 30; 1989 c 131 s 7; 1989 c 276 s 1; 1989 c 325 s 48; 1989 c 335 art 1 s 269; 1Sp1989 c 1 art 20 s 19; 1990 c 426 art 2 s 1; 1990 c 604 art 10 s 6; 1991 c 199 art 2 s 1; 1991 c 254 art 2 s 37; 1991 c 291 art 21 s 3; 1991 c 303 s 4,5; 1991 c 337 s 55; 1991 c 347 art 1 s 8,18; 1992 c 546 s 2; 1992 c 593 art 1 s 31; 1993 c 172 s 77; 1994 c 585 s 32; 1994 c 619 s 8; 1994 c 632 art 2 s 31; 1994 c 637 s 1; 1994 c 639 art 3 s 3; 1995 c 111 s 1; 1995 c 220 s 104,130; 1995 c 233 art 1 s 7,8; art 2 s 49; 1995 c 247 art 1 s 37,38; art 2 s 54; 1995 c 250 s 1; 1995 c 265 art 2 s 14; 1996 c 305 art 1 s 28; art 2 s 25; 1996 c 437 s 20; 1996 c 470 s 19; 1997 c 7 art 1 s 36; 1997 c 143 s 1; 1997 c 158 s 1; 1997 c 216 s 113,114; 1998 c 401 s 41-43; 1999 c 231 s 146; 1999 c 250 art 3 s 18; 2000 c 435 s 4,5; 2001 c 67 s 1; 2001 c 116 s 1; 2001 c 128 s 1; 1Sp2001 c 2 s 137

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 116.071 Cause of action for abandonment of hazardous waste on property of another.

116.071 Cause of action for abandonment of hazardous waste on property of another.

(a) If an owner of property on which containers of hazardous waste or material which is hazardous waste is abandoned by another disposes of the waste in compliance with all applicable laws and at the owner's expense, the property owner is entitled to recover from any person responsible for the waste that was abandoned damages of twice the costs incurred for removal, processing, and disposal of the waste, together with the costs and losses that result from the abandonment and court costs. If, before the waste is properly disposed of, the property owner knows the identity and location of a person responsible for the waste that was abandoned, the property owner is not entitled to recover against that person under this section unless:

(1) the property owner requests in writing that the person responsible for the waste that was abandoned remove and properly dispose of the abandoned waste and allows the responsible person 30 days after the request is mailed to remove the waste;

(2) the property owner allows the person responsible for the waste that was abandoned reasonable access to the owner's property to remove the waste within the 30-day period after giving the notice; and

(3) the person responsible for the waste that was abandoned fails to remove all of the waste within the 30-day period.

(b) A person who is purchasing property on a contract for deed is a property owner for the purposes of this section.

HIST: 1995 c 119 s 1



Section 116.0711 Feedlot permit conditions.

116.0711 Feedlot permit conditions.

(a) The agency shall not require feedlot permittees to maintain records as to rainfall or snowfall as a condition of a general feedlot permit if the owner directs the commissioner or agent of the commissioner to appropriate data on precipitation maintained by a government agency or educational institution.

(b) A feedlot permittee shall give notice to the agency when the permittee proposes to transfer ownership or control of the feedlot to a new party. The commissioner shall not unreasonably withhold or unreasonably delay approval of any transfer request. This request shall be handled in accordance with sections 116.07 and 15.992.

(c) The environmental quality board shall review and recommend modifications to environmental review rules related to phased actions and animal agriculture facilities. The environmental quality board shall report recommendations to the chairs of the committees of the senate and house of representatives with jurisdiction over agriculture and the environment by January 15, 2002.

(d) If the owner of an animal feedlot requests an extension for an application for a National Pollutant Discharge Elimination permit or state disposal system permit by June 1, 2001, then the agency shall grant an extension for the application to September 1, 2001.

(e) An animal feedlot in shoreland that has been unused may resume operation after obtaining a permit from the agency or county, regardless of the number of years that the feedlot was unused.

HIST: 2001 c 128 s 2



Section 116.0712 Modified level one feedlot inventory.

116.0712 Modified level one feedlot inventory.

(a) Except as provided in paragraph (b), a delegated county that has completed a modified level 1 inventory that includes facility location, approximate number of animal units, and whether the facility is an open lot or confinement operation, may report that information to the agency in aggregate. A feedlot that is included in an inventory meeting these criteria has satisfied registration requirements under agency rule.

(b) A county must submit to the agency the complete registration information for a feedlot having 1,000 animal units or greater or a feedlot meeting the definition of a concentrated animal feeding operation as defined in Code of Federal Regulations, title 40, section 122.23.

HIST: 2001 c 128 s 3



Section 116.0713 Livestock odor.

116.0713 Livestock odor.

(a) The pollution control agency must:

(1) monitor and identify potential livestock facility violations of the state ambient air quality standards for hydrogen sulfide, using a protocol for responding to citizen complaints regarding feedlot odor and its hydrogen sulfide component, including the appropriate use of portable monitoring equipment that enables monitoring staff to follow plumes;

(2) when livestock production facilities are found to be in violation of ambient hydrogen sulfide standards, take appropriate actions necessary to ensure compliance, utilizing appropriate technical assistance and enforcement and penalty authorities provided to the agency by statute and rule.

(b) Livestock production facilities are exempt from state ambient air quality standards while manure is being removed and for seven days after manure is removed from barns or manure storage facilities.

(c) For a livestock production facility having greater than 300 animal units, the maximum cumulative exemption in a calendar year under paragraph (b) is 21 days for the removal process.

(d) The operator of a livestock production facility that claims exemption from state ambient air quality standards under paragraph (b) must provide notice of that claim to either the pollution control agency or the county feedlot officer delegated under section 116.07.

(e) State ambient air quality standards are applicable at the property boundary of a farm or a parcel of agricultural land on which a livestock production facility is located, except that if the owner or operator of the farm or parcel obtains an air quality easement from the owner of land adjoining the farm or parcel, the air quality standards must be applicable at the property boundary of the adjoining land to which the easement pertains. The air quality easement must be for no more than five years, must be in writing, and must be available upon request by the agency or the county feedlot officer. Notwithstanding the provisions of this paragraph, state ambient air quality standards are applicable at locations to which the general public has access. The "general public" does not include employees or other categories of people who have been directly authorized by the property owner to enter or remain on the property for a limited period of time and for a specific purpose, or trespassers.

(f) The agency may not require air emission modeling for a type of livestock system that has not had a hydrogen sulfide emission violation.

HIST: 1997 c 216 s 115; 2000 c 435 s 6



Section 116.0715 Limit on basis for action.

116.0715 Limit on basis for action.

The agency shall not issue or deny a permit or amendment or impose control requirements based solely on computer models projecting compliance or noncompliance with the secondary particulate matter standard.

HIST: 1996 c 409 s 1



Section 116.0716 Rule variance.

116.0716 Rule variance.

The pollution control agency may issue a permit without regard to the maximum annual geometric mean standards for particulate matter or the primary maximum 24 hour concentrate standard for particulate matter.

HIST: 1996 c 409 s 2



Section 116.0717 Taconite deposition.

116.0717 Taconite deposition.

Notwithstanding rules prohibiting discharge of waste into saturated zones or rules governing variance procedures, the pollution control agency may issue a permit for deposition of fine tailings from taconite processing facilities into taconite mine pits provided the proposer demonstrates through an environmental impact statement and risk assessment that the deposition will not pose an unreasonable risk of pollution or degradation of groundwater.

HIST: 1996 c 407 s 56



Section 116.072 Administrative penalties.

116.072 Administrative penalties.

Subdivision 1. Authority to issue penalty orders. (a) The commissioner may issue an order requiring violations to be corrected and administratively assessing monetary penalties for violations of this chapter and chapters 114C, 115, 115A, 115D, and 115E, any rules adopted under those chapters, and any standards, limitations, or conditions established in an agency permit; and for failure to respond to a request for information under section 115B.17, subdivision 3. The order must be issued as provided in this section.

(b) A county board may adopt an ordinance containing procedures for the issuance of administrative penalty orders and may issue orders beginning August 1, 1996. Before adopting ordinances, counties shall work cooperatively with the agency to develop an implementation plan for the orders that substantially conforms to a model ordinance developed by the counties and the agency. After adopting the ordinance, the county board may issue orders requiring violations to be corrected and administratively assessing monetary penalties for violations of county ordinances adopted under section 400.16, 400.161, or 473.811 or chapter 115A that regulate solid and hazardous waste and any standards, limitations, or conditions established in a county license issued pursuant to these ordinances. For violations of ordinances relating to hazardous waste, a county's penalty authority is described in subdivisions 2 to 5. For violations of ordinances relating to solid waste, a county's penalty authority is described in subdivision 5a. Subdivisions 6 to 11 apply to violations of ordinances relating to both solid and hazardous waste.

(c) Monetary penalties collected by a county must be used to manage solid and hazardous waste. A county board's authority is limited to violations described in paragraph (b). Its authority to issue orders under this section expires August 1, 1999.

Subd. 2. Amount of penalty; considerations. (a) The commissioner or county board may issue an order assessing a penalty up to $10,000 for all violations identified during an inspection or other compliance review.

(b) In determining the amount of a penalty the commissioner or county board may consider:

(1) the willfulness of the violation;

(2) the gravity of the violation, including damage to humans, animals, air, water, land, or other natural resources of the state;

(3) the history of past violations;

(4) the number of violations;

(5) the economic benefit gained by the person by allowing or committing the violation; and

(6) other factors as justice may require, if the commissioner or county board specifically identifies the additional factors in the commissioner's or county board's order.

(c) For a violation after an initial violation, the commissioner or county board shall, in determining the amount of a penalty, consider the factors in paragraph (b) and the:

(1) similarity of the most recent previous violation and the violation to be penalized;

(2) time elapsed since the last violation;

(3) number of previous violations; and

(4) response of the person to the most recent previous violation identified.

Subd. 3. Contents of order. An order assessing an administrative penalty under this section shall include:

(1) a concise statement of the facts alleged to constitute a violation;

(2) a reference to the section of the statute, rule, ordinance, variance, order, stipulation agreement, or term or condition of a permit or license that has been violated;

(3) a statement of the amount of the administrative penalty to be imposed and the factors upon which the penalty is based; and

(4) a statement of the person's right to review of the order.

Subd. 4. Corrective order. (a) The commissioner or county board may issue an order assessing a penalty and requiring the violations cited in the order to be corrected within 30 calendar days from the date the order is received.

(b) The person to whom the order was issued shall provide information to the commissioner or county board before the 31st day after the order was received demonstrating that the violation has been corrected or that appropriate steps toward correcting the violation have been taken. The commissioner or county board shall determine whether the violation has been corrected and notify the person subject to the order of the commissioner's or county board's determination.

Subd. 5. Penalty. (a) Except as provided in paragraph (b), if the commissioner or county board determines that the violation has been corrected or appropriate steps have been taken to correct the action, the penalty must be forgiven. Unless the person requests review of the order under subdivision 6 or 7 before the penalty is due, the penalty in the order is due and payable:

(1) on the 31st day after the order was received, if the person subject to the order fails to provide information to the commissioner or county board showing that the violation has been corrected or that appropriate steps have been taken toward correcting the violation; or

(2) on the 20th day after the person receives the commissioner's or county board's determination under subdivision 4, paragraph (b), if the person subject to the order has provided information to the commissioner or county board that the commissioner or county board determines is not sufficient to show the violation has been corrected or that appropriate steps have been taken toward correcting the violation.

(b) For a repeated or serious violation, the commissioner or county board may issue an order with a penalty that will not be forgiven after the corrective action is taken. The penalty is due by 31 days after the order was received unless review of the order under subdivision 6, 7, or 8 has been sought.

(c) Interest at the rate established in section 549.09 begins to accrue on penalties under this subdivision on the 31st day after the order with the penalty was received.

Subd. 5a. County penalty authority for solid waste violations. (a) A county board's authority to issue a corrective order and assess a penalty for all violations relating to solid waste that are identified during an inspection or other compliance review is as described in this subdivision. The model ordinance described in subdivision 1, paragraph (b), must include provisions for letters or warnings that may be issued following the inspection and before proceeding under paragraph (b).

(b) For all violations described in paragraph (a), a county attorney or county department with responsibility for environmental enforcement may first issue a notice of violation that complies with the requirements of subdivision 4, except that no penalty may be assessed unless, in the opinion of the county board, the gravity of the violation and its potential for damage to, or actual damage to, public health or the environment is such that a penalty under paragraph (c) or (d) is warranted. In that case the county attorney or department may proceed directly to paragraph (c) or (d).

(c) If the violations are not corrected, if appropriate steps have not been taken to correct them, or if the county board has determined that the gravity of the violations are such that action under this paragraph is warranted, a county board may issue a corrective order as described in subdivision 4, except that the penalty may not exceed $2,000.

(d) If the violations are still not corrected, if appropriate steps have not been taken to correct them, or if the county board has determined that the gravity of the violations are such that action under this paragraph is warranted, a county board may issue a corrective order as described in subdivision 4, except that the penalty may not exceed $5,000.

(e) In determining the amount of the penalty in paragraph (c) or (d), the county board shall be governed by subdivision 2, paragraphs (b) and (c). The penalty assessed under paragraph (c) or (d) shall be due and payable, forgiven, or assessed without forgiveness as described in subdivision 5.

Subd. 6. Expedited administrative hearing. (a) Within 30 days after receiving an order or within 20 days after receiving notice that the commissioner or county board has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may request an expedited hearing, utilizing the procedures of Minnesota Rules, parts 1400.8510 to 1400.8612, to review the commissioner's or county board's action. The hearing request must specifically state the reasons for seeking review of the order. The person to whom the order is directed and the commissioner or county board are the parties to the expedited hearing. The commissioner or county board must notify the person to whom the order is directed of the time and place of the hearing at least 20 days before the hearing. The expedited hearing must be held within 30 days after a request for hearing has been filed with the commissioner or county board unless the parties agree to a later date.

(b) All written arguments must be submitted within ten days following the close of the hearing. The hearing shall be conducted under Minnesota Rules, parts 1400.8510 to 1400.8612, as modified by this subdivision. The office of administrative hearings may, in consultation with the agency, adopt rules specifically applicable to cases under this section.

(c) The administrative law judge shall issue a report making recommendations about the commissioner's or county board's action to the commissioner or county board within 30 days following the close of the record. The administrative law judge may not recommend a change in the amount of the proposed penalty unless the administrative law judge determines that, based on the factors in subdivision 2, the amount of the penalty is unreasonable.

(d) If the administrative law judge makes a finding that the hearing was requested solely for purposes of delay or that the hearing request was frivolous, the commissioner or county board may add to the amount of the penalty the costs charged to the agency by the office of administrative hearings for the hearing.

(e) If a hearing has been held, the commissioner or county board may not issue a final order until at least five days after receipt of the report of the administrative law judge. The person to whom an order is issued may, within those five days, comment to the commissioner or county board on the recommendations and the commissioner or county board will consider the comments. The final order may be appealed in the manner provided in sections 14.63 to 14.69.

(f) If a hearing has been held and a final order issued by the commissioner or county board, the penalty shall be paid by 30 days after the date the final order is received unless review of the final order is requested under sections 14.63 to 14.69. If review is not requested or the order is reviewed and upheld, the amount due is the penalty, together with interest accruing from 31 days after the original order was received at the rate established in section 549.09.

Subd. 7. District court hearing. (a) Within 30 days after the receipt of an order from the commissioner or a county board or within 20 days of receipt of notice that the commissioner or a county board has determined that a violation has not been corrected or appropriate steps have not been taken, the person subject to an order under this section may file a petition in district court for review of the order in lieu of requesting an administrative hearing under subdivision 6. The petition shall be filed with the court administrator with proof of service on the commissioner or county board. The petition shall be captioned in the name of the person making the petition as petitioner and the commissioner or county board as respondent. The petition shall state with specificity the grounds upon which the petitioner seeks rescission of the order, including the facts upon which each claim is based.

(b) At trial, the commissioner or county board must establish by a preponderance of the evidence that a violation subject to this section occurred, the petitioner is responsible for the violation, a penalty immediately assessed as provided for under subdivision 5, paragraph (b) or (c), is justified by the violation, and the factors listed in subdivision 2 were considered when the penalty amount was determined and the penalty amount is justified by those factors.

Subd. 8. Mediation. In addition to review under subdivision 6 or 7, the commissioner or county board is authorized to enter into mediation concerning an order issued under this section if the commissioner or county board and the person to whom the order is issued both agree to mediation.

Subd. 9. Enforcement. (a) The attorney general on behalf of the state, or the county attorney on behalf of the county, may proceed to enforce penalties that are due and payable under this section in any manner provided by law for the collection of debts.

(b) The attorney general or county attorney may petition the district court to file the administrative order as an order of the court. At any court hearing, the only issues parties may contest are procedural and notice issues. Once entered, the administrative order may be enforced in the same manner as a final judgment of the district court.

(c) If a person fails to pay the penalty, the attorney general or county attorney may bring a civil action in district court seeking payment of the penalties, injunctive, or other appropriate relief including monetary damages, attorney fees, costs, and interest.

Subd. 10. Revocation and suspension of permit. If a person fails to pay a penalty owed under this section, the agency or county board has grounds to revoke or refuse to reissue or renew a permit or license issued by the agency or county board.

Subd. 11. Cumulative remedy. The authority of the agency or county board to issue a corrective order assessing penalties is in addition to other remedies available under statutory or common law, except that the state or county board may not seek civil penalties under any other provision of law for the violations covered by the administrative penalty order. The payment of a penalty does not preclude the use of other enforcement provisions, under which penalties are not assessed, in connection with the violation for which the penalty was assessed.

Subd. 12. Repealed, 1999 c 99 s 24

Subd. 13. Feedlot administrative penalty orders. (a) Prior to the commissioner proposing an administrative penalty order to a feedlot operator for a violation of feedlot laws or rules, the agency staff who will determine if a penalty is appropriate and who will determine the size of the penalty shall offer to meet with the feedlot operator to discuss the violation, and to allow the feedlot operator to present any information that may affect any agency decisions on the administrative penalty order.

(b) Notwithstanding subdivision 5, for feedlot law or rule violations for which an administrative penalty order is issued under this section, not less than 75 percent of the penalty must be forgiven if:

(1) the abated penalty is used for approved measures to mitigate the violation for which the administrative penalty order was issued or for environmental improvements to the farm; and

(2) the commissioner determines that the violation has been corrected or that appropriate steps are being taken to correct the action.

HIST: 1987 c 174 s 1; 1987 c 186 s 15; 1991 c 347 art 1 s 9-13; 1992 c 464 art 1 s 54; 1995 c 247 art 1 s 39; 1996 c 437 s 21; 1996 c 470 s 27; 1999 c 231 s 147; 2000 c 435 s 7



Section 116.073 Field citations.

116.073 Field citations.

Subdivision 1. Authority to issue. (a) Pollution control agency staff designated by the commissioner and department of natural resources conservation officers may issue citations to a person who:

(1) disposes of solid waste as defined in section 116.06, subdivision 22, at a location not authorized by law for the disposal of solid waste without permission of the owner of the property;

(2) fails to report or recover discharges as required under section 115.061; or

(3) fails to take discharge preventive or preparedness measures required under chapter 115E.

(b) In addition, pollution control agency staff designated by the commissioner may issue citations to owners and operators of facilities dispensing petroleum products who violate sections 116.46 to 116.50 and Minnesota Rules, chapters 7150 and 7151 and parts 7001.4200 to 7001.4300. A citation issued under this subdivision must include a requirement that the person cited remove and properly dispose of or otherwise manage the waste or discharged oil or hazardous substance, reimburse any government agency that has disposed of the waste or discharged oil or hazardous substance and contaminated debris for the reasonable costs of disposal, or correct any storage tank violations.

(c) Until June 1, 2004, citations for violation of sections 115E.045 and 116.46 to 116.50 and Minnesota Rules, chapters 7150 and 7151, may be issued only after the owners and operators have had a 90-day period to correct violations stated in writing by pollution control agency staff, unless there is a discharge associated with the violation or the violation is of Minnesota Rules, part 7151.6400, subpart 1, item B, or 7151.6500.

Subd. 2. Penalty amount. The citation must impose the following penalty amounts:

(1) $100 per major appliance, as defined in section 115A.03, subdivision 17a, up to a maximum of $2,000;

(2) $25 per waste tire, as defined in section 115A.90, subdivision 11, up to a maximum of $2,000;

(3) $25 per lead acid battery governed by section 115A.915, up to a maximum of $2,000;

(4) $1 per pound of other solid waste or $20 per cubic foot up to a maximum of $2,000;

(5) up to $200 for any amount of waste that escapes from a vehicle used for the transportation of solid waste if, after receiving actual notice that waste has escaped the vehicle, the person or company transporting the waste fails to immediately collect the waste;

(6) $50 per violation of rules adopted under section 116.49, relating to underground storage tank system design, construction, installation, and notification requirements, up to a maximum of $2,000;

(7) $250 per violation of rules adopted under section 116.49, relating to upgrading of existing underground storage tank systems, up to a maximum of $2,000;

(8) $100 per violation of rules adopted under section 116.49, relating to underground storage tank system general operating requirements, up to a maximum of $2,000;

(9) $250 per violation of rules adopted under section 116.49, relating to underground storage tank system release detection requirements, up to a maximum of $2,000;

(10) $50 per violation of rules adopted under section 116.49, relating to out-of-service underground storage tank systems and closure, up to a maximum of $2,000;

(11) $50 per violation of sections 116.48 to 116.491 relating to underground storage tank system notification, monitoring, environmental protection, and tank installers training and certification requirements, up to a maximum of $2,000;

(12) $25 per gallon of oil or hazardous substance discharged which is not reported or recovered under section 115.061, up to a maximum of $2,000;

(13) $1 per gallon of oil or hazardous substance being stored, transported, or otherwise handled without the prevention or preparedness measures required under chapter 115E, up to a maximum of $2,000; and

(14) $250 per violation of Minnesota Rules, parts 7001.4200 to 7001.4300 or chapter 7151, related to aboveground storage tank systems, up to a maximum of $2,000.

Subd. 3. Appeals. Citations may be appealed under the procedures in section 116.072, subdivision 6, if the person requests a hearing by notifying the commissioner in writing within 15 days after receipt of the citation. If a hearing is not requested within the 15-day period, the citation becomes a final order not subject to further review.

Subd. 4. Enforcement of field citations. Field citations may be enforced under section 116.072, subdivisions 9 and 10.

Subd. 5. Cumulative remedy. The authority to issue field citations is in addition to other remedies available under statutory or common law, except that the state may not seek penalties under any other provision of law for the incident subject to the citation.

HIST: 1994 c 585 s 33; 1998 c 379 s 3,4; 1999 c 231 s 148,149; 2000 c 488 art 3 s 28



Section 116.074 Notice of permit conditions to local governments.

116.074 Notice of permit conditions to local governments.

Before the agency grants a permit for a solid waste facility, allows a significant alteration of permit conditions or facility operation, or allows the change of a facility permittee, the commissioner must notify the county and town where the facility is located, contiguous counties and towns, and all home rule charter and statutory cities within the contiguous townships. If a local government unit requests a public meeting within 30 days after being notified, the agency must hold at least one public meeting in the area near the facility before granting the permit, allowing the alterations in the permit conditions or facility operation, or allowing the change of the facility permittee.

HIST: 1988 c 685 s 24



Section 116.075 Hearings and records public.

116.075 Hearings and records public.

Subdivision 1. All hearings conducted by the pollution control agency pursuant to sections 103F.701 to 103F.761 and chapters 115 and 116 shall be open to the public, and the transcripts thereof are public records. All final records, studies, reports, orders, and other documents prepared in final form by order of, or for the consideration of, the agency, are public records. Any documents designated as public records by this section may be inspected by members of the public at all reasonable hours and places under such rules as the agency shall promulgate.

Subd. 2. Any records or other information obtained by the pollution control agency or furnished to the agency by the owner or operator of one or more air contaminant or water or land pollution sources which are certified by said owner or operator, and said certification, as it applies to water pollution sources, is approved in writing by the commissioner, to relate to (a) sales figures, (b) processes or methods of production unique to the owner or operator, or (c) information which would tend to affect adversely the competitive position of said owner or operator, shall be only for the confidential use of the agency in discharging its statutory obligations, unless otherwise specifically authorized by said owner or operator. Provided, however that all such information may be used by the agency in compiling or publishing analyses or summaries relating to the general condition of the state's water, air and land resources so long as such analyses or summaries do not identify any owner or operator who has so certified. Notwithstanding the foregoing, the agency may disclose any information, whether or not otherwise considered confidential which it is obligated to disclose in order to comply with federal law and regulations, to the extent and for the purpose of such federally required disclosure.

HIST: 1971 c 887 s 1; 1973 c 374 s 20; 1985 c 248 s 70; 1987 c 186 s 15; 1990 c 391 art 10 s 3



Section 116.08 Repealed, 1973 c 374 s 22

116.08 Repealed, 1973 c 374 s 22



Section 116.081 Prohibitions.

116.081 Prohibitions.

Subdivision 1. Obtain permit. It shall be unlawful for any person to construct, install or operate an emission facility, air contaminant treatment facility, treatment facility, potential air contaminant storage facility, storage facility, or system or facility related to the collection, transportation, storage, processing, or disposal of waste, or any part thereof unless otherwise exempted by any agency rule now in force or hereinafter adopted, until plans therefor shall have been submitted to the agency, and a written permit therefor shall have been granted by the agency. The requirements of this section shall not be applied to motor vehicles.

Subd. 2. Permits now issued. Any permit authorized by section 116.07, subdivision 4a issued prior to June 8, 1971, and any rule which required said prior permit, shall be valid and remain enforceable subject, however, to the right of the agency to modify or revoke said permit or amend said rule in the same manner as other permits and rules.

Subd. 3. Permission for alteration. It shall be unlawful for any person to make any change in, addition to or extension of any existing system or facility specified in subdivision 1, or part thereof, that would materially alter the method or the effect of treating or disposing of any air contaminant or solid waste, or to operate said system or facility, or part thereof, so changed, added to, or extended until plans therefor shall have been submitted to the agency, and a written permit therefor shall have been granted by the agency.

HIST: 1971 c 904 s 2; 1974 c 483 s 8; 1980 c 564 art 11 s 11; 1985 c 248 s 70



Section 116.082 Open burning of leaves; local ordinances.

116.082 Open burning of leaves; local ordinances.

Subject to sections 88.16, 88.17 and 88.22, but notwithstanding any law or rule to the contrary, a town or home rule charter or statutory city located outside the metropolitan area as defined in section 473.121, subdivision 2, by adoption of an ordinance, may permit the open burning of dried leaves within the boundaries of the town or city. The ordinance shall limit leaf burning to the period between September 15 and December 1 and shall set forth limits and conditions on leaf burning to minimize air pollution and fire danger and any other hazards or nuisance conditions. No open burning of leaves shall take place during an air pollution alert, warning or emergency declared by the agency. Any town or city adopting an ordinance pursuant to this section shall submit a copy of the ordinance to the agency and the department of natural resources.

HIST: 1982 c 569 s 37



Section 116.09 Repealed, 1969 c 1046 s 12

116.09 Repealed, 1969 c 1046 s 12



Section 116.091 Systems and facilities.

116.091 Systems and facilities.

Subdivision 1. Information. Any person operating any emission system or facility specified in chapter 114C or section 116.081, subdivision 1, when requested by the pollution control agency, shall furnish to it any information which that person may have which is relevant to pollution or the rules or provisions of this chapter.

Subd. 2. Examination of records. The agency or any employee or agent thereof, when authorized by it, may examine any books, papers, records or memoranda pertaining to the operation of any system or facility specified in subdivision 1.

Subd. 3. Access to premises. Whenever the agency deems it necessary for the purposes of this chapter or chapter 114C, the agency or any member, employee, or agent thereof, when authorized by it, may enter upon any property, public or private, for the purpose of obtaining information or conducting surveys or investigations.

HIST: 1971 c 904 s 3; 1985 c 248 s 70; 1986 c 444; 1996 c 437 s 22,23



Section 116.10 Policy; long-range plan; purpose.

116.10 Policy; long-range plan; purpose.

Consistent with the policy announced herein and the purposes of Laws 1963, chapter 874, the pollution control agency shall, before November 15 of each even-numbered year, prepare a long-range plan and program for the effectuation of said policy, and shall make a report also of progress on abatement and control of air and land pollution during each biennium to the legislature with recommendations for action in furtherance of the air and land pollution and waste programs.

HIST: 1969 c 1046 s 10; 1Sp1981 c 4 art 2 s 12



Section 116.101 Hazardous waste control and spill contingency plan.

116.101 Hazardous waste control and spill contingency plan.

The pollution control agency shall study and investigate the problems of hazardous waste control and shall develop a statewide hazardous waste spill contingency plan detailing the location of hazardous waste facilities and storage sites throughout the state and the needs relative to the interstate transportation of hazardous waste.

The statewide hazardous waste spill contingency plan shall be incorporated into the statewide hazardous waste management plans of the office of environmental assistance established by section 115A.055. The pollution control agency shall develop an informational reporting system of hazardous waste quantities generated, processed, and disposed of in the state.

HIST: 1974 c 346 s 5; 1980 c 564 art 11 s 12; 1989 c 335 art 1 s 269; 1991 c 199 art 2 s 1; 1995 c 247 art 2 s 54



Section 116.11 Emergency powers.

116.11 Emergency powers.

If there is imminent and substantial danger to the health and welfare of the people of the state, or of any of them, as a result of the pollution of air, land, or water, the agency may by emergency order direct the immediate discontinuance or abatement of the pollution without notice and without a hearing or at the request of the agency, the attorney general may bring an action in the name of the state in the appropriate district court for a temporary restraining order to immediately abate or prevent the pollution. The agency order or temporary restraining order shall remain effective until notice, hearing, and determination pursuant to other provisions of law, or, in the interim, as otherwise ordered. A final order of the agency in these cases shall be appealable in accordance with chapter 14.

HIST: 1969 c 1046 s 11; 1973 c 374 s 21; 1982 c 424 s 130; 1983 c 247 s 52



Section 116.12 Hazardous waste administration fees.

116.12 Hazardous waste administration fees.

Subdivision 1. Fee schedules. The agency shall establish the fees provided in subdivisions 2 and 3 to cover expenditures of amounts appropriated from the environmental fund to the agency for permitting, monitoring, inspection, and enforcement expenses of the hazardous waste activities of the agency.

Subd. 2. Hazardous waste generator fee. (a) Each generator of hazardous waste shall pay a fee on the hazardous waste generated by that generator. The agency shall base the amount of fees on the quantity of hazardous waste generated and may charge a minimum fee for each generator not exempted by the agency. In adopting the fee rules, the agency shall consider:

(1) reducing the fees for generators using environmentally beneficial hazardous waste management methods, including recycling;

(2) the agency resources allocated to regulating the various sizes or types of generators;

(3) adjusting fees for sizes or types of generators that would bear a disproportionate share of the fees to be collected; and

(4) whether implementing clauses (1) to (3) would require excessive staff time compared to staff time available for providing technical assistance to generators or would make the fee system difficult for generators to understand.

(b) The agency may exempt generators of very small quantities of hazardous wastes otherwise subject to the fee if it finds that the cost of administering a fee on those generators is excessive relative to the proceeds of the fee.

(c) The agency shall reduce fees charged to generators in counties which also charge generator fees to reflect a lesser level of activity by the agency in those counties. The fees charged by the agency in those counties shall be collected by the counties in the manner in which and at the same time as those counties collect their generator fees. Counties shall remit to the agency the amount of the fees charged by the agency by the last day of the month following the month in which they were collected. If a county does not collect or remit generator fees due to the agency, the agency may collect fees from generators in that county according to rules adopted under paragraph (a).

(d) The agency may not impose a volume-based fee under this subdivision on material that is reused at the facility where the material is generated in a manner that the facility owner or operator can demonstrate does not increase the toxicity of, or the level of hazardous substances or pollutants or contaminants in, products that leave the facility. The agency may impose a flat annual fee on a facility that generates the type of material described in the preceding sentence, provided that the fee reflects the reasonable and necessary costs of inspections of the facility.

Subd. 3. Facility fees. The agency shall charge hazardous waste facility fees including, but not limited to, an original permit fee, a reissuance fee, a major modification fee, and an annual facility fee for any hazardous waste facility regulated by the agency. The agency may exempt facilities otherwise subject to the fee if regulatory oversight of those facilities is minimal. The agency may include reasonable and necessary costs of any environmental review required under chapter 116D in the original permit fee for any hazardous waste facility.

HIST: 1983 c 121 s 25; 1Sp1985 c 13 s 234; 1986 c 444; 1989 c 335 art 4 s 106; 1992 c 593 art 1 s 32; 1993 c 279 s 1; 1995 c 220 s 105; 1999 c 250 art 3 s 19

* NOTE: The amendment to this section by Laws 1999, chapter *250, article 3, section 19, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 116.125 Notification of fee increases.

116.125 Notification of fee increases.

Before the pollution control agency adopts a fee increase to cover an unanticipated shortfall in revenues, the commissioner shall give written notice of the proposed increase to the chairs of the senate committee on finance, the house of representatives committee on ways and means, the senate and house of representatives environment and natural resources committees, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance.

HIST: 1995 c 220 s 106



Section 116.14 Hazardous waste facilities; liability of guarantor.

116.14 Hazardous waste facilities; liability of guarantor.

If the owner or operator of a hazardous waste facility is in bankruptcy, reorganization, or arrangement under the Federal Bankruptcy Code or if jurisdiction in any state or federal court cannot with reasonable diligence be obtained over an owner or operator likely to be solvent at the time of judgment, a person having a claim arising from conduct for which evidence of financial responsibility must be provided under the rules adopted under section 116.07, subdivision 4b, may bring the claim directly against the guarantor providing the evidence of financial responsibility. For the purposes of this section, "guarantor" means any person other than the owner or operator who provides evidence of financial responsibility for that owner or operator. In an action against a guarantor under this section, the guarantor is entitled to invoke the rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator and that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator. In an action under this section, the total liability of a guarantor is limited to the aggregate amount that the guarantor has provided as evidence of financial responsibility to the owner or operator under the rules. Nothing in this section shall be construed to limit any other state or federal statutory, contractual, or common law liability of a guarantor to its owner or operator including the liability of the guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this section shall be construed to diminish the liability of any person under chapter 115B or the federal Superfund Act, United States Code, title 42, section 9601 et seq., or other applicable law.

HIST: 1987 c 391 s 1



Section 116.15 Repealed, 1973 c 423 s 10

116.15 Repealed, 1973 c 423 s 10



Section 116.16 Minnesota state water pollution control program.

116.16 Minnesota state water pollution control program.

Subdivision 1. Purpose. A Minnesota state water pollution control program is created to provide money to be granted or loaned to agencies and subdivisions of the state for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution in accordance with the long-range state policy, plan, and program established in sections 115.41 to 115.63, and in accordance with standards adopted pursuant to law by the Minnesota pollution control agency. It is determined that state financial assistance for the construction of water pollution prevention and abatement facilities for municipal disposal systems and combined sewer overflow is a public purpose and a proper function of state government, in that the state is trustee of the waters of the state and such financial assistance is necessary to protect the purity of state waters, and to protect the public health of the citizens of the state, which is endangered whenever pollution enters state waters at one point and flows to other points in the state.

Subd. 2. Definitions. In this section and sections 116.17 and 116.18:

(1) Agency means the Minnesota pollution control agency created by this chapter;

(2) Municipality means any county, city, town, the metropolitan council, or an Indian tribe or an authorized Indian tribal organization, and any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state;

(3) Water pollution control program means the Minnesota state water pollution control program created by subdivision 1;

(4) Bond account means the Minnesota state water pollution control bond account created in the state bond fund by section 116.17, subdivision 4;

(5) Terms defined in section 115.01 have the meanings therein given them;

(6) The eligible cost of any municipal project, except as otherwise provided in clause (7), includes (a) preliminary planning to determine the economic, engineering, and environmental feasibility of the project; (b) engineering, architectural, legal, fiscal, economic, sociological, project administrative costs of the agency and the municipality, and other investigations and studies; (c) surveys, designs, plans, working drawings, specifications, procedures, and other actions necessary to the planning, design, and construction of the project; (d) erection, building, acquisition, alteration, remodeling, improvement, and extension of disposal systems; (e) inspection and supervision of construction; and (f) all other expenses of the kinds enumerated in section 475.65;

(7) For state grants under the state independent grants program, the eligible cost includes the acquisition of land for stabilization ponds, the construction of collector sewers for totally unsewered statutory and home rule charter cities and towns described under section 368.01, subdivision 1 or 1a, that are in existence on January 1, 1985, and the provision of reserve capacity sufficient to serve the reasonable needs of the municipality for 20 years in the case of treatment works and 40 years in the case of sewer systems. For state grants under the state independent grants program, the eligible cost does not include the provision of service to seasonal homes, or cost increases from contingencies that exceed three percent of as-bid costs or cost increases from unanticipated site conditions that exceed an additional two percent of as-bid costs;

(8) Authority means the Minnesota public facilities authority established in section 446A.03.

Subd. 3. Receipts. The commissioner of finance and treasurer shall deposit in the state treasury and credit to a separate account in the bond proceeds fund as received all proceeds of Minnesota water pollution control bonds, except accrued interest and premiums received upon the sale thereof. All money granted to the state for such purposes by the federal government or any agency thereof must be credited to a separate account in the federal fund. All such receipts are annually appropriated for the permanent construction and improvement purposes of the water pollution control program, and shall be and remain available for expenditure in accordance with this section and federal law until the purposes for which such appropriations were made have been accomplished or abandoned.

Subd. 4. Disbursements. Disbursements for the water pollution control program shall be made by the state treasurer upon order of the commissioner of finance at the times and in the amounts requested by the agency or the Minnesota public facilities authority in accordance with the applicable state and federal law governing such disbursements; except that no appropriation or loan of state funds for any project shall be disbursed to any municipality until and unless the agency has by resolution determined the total estimated cost of the project, and ascertained that financing of the project is assured by:

(1) a grant to the municipality by an agency of the federal government within the amount of funds then appropriated to that agency and allocated by it to projects within the state; or

(2) a grant of funds appropriated by state law; or

(3) a loan authorized by state law; or

(4) the appropriation of proceeds of bonds or other funds of the municipality to a fund for the construction of the project; or

(5) any or all of the means referred to in clauses (1) to (4); and

(6) an irrevocable undertaking, by resolution of the governing body of the municipality, to use all funds so made available exclusively for the construction of the project, and to pay any additional amount by which the cost of the project exceeds the estimate, by the appropriation to the construction fund of additional municipal funds or the proceeds of additional bonds to be issued by the municipality; and

(7) conformity of the project and of the loan or grant application with the state water pollution control plan as certified to the federal government and with all other conditions under applicable state and federal law for a grant of state or federal funds of the nature and in the amount involved.

Subd. 5. Rules. (a) The agency shall promulgate permanent rules for the administration of grants and loans authorized to be made under the water pollution control program, which rules, however, shall not be applicable to the issuance of bonds by the commissioner of finance as provided in section 116.17. The rules shall contain as a minimum:

(1) procedures for application by municipalities;

(2) conditions for the administration of the grant or loan;

(3) criteria for the ranking of projects in order of priority for grants or loans, based on factors including the extent and nature of pollution, technological feasibility, assurance of proper operation, maintenance and replacement, and participation in multimunicipal systems; and

(4) such other matters as the agency and the commissioner find necessary to the proper administration of the grant program.

(b) The agency shall award the amount of additional priority points necessary to place a project in the fundable range of the intended use plan if the agency determines that the project would repair a facility that is an imminent threat to discharge untreated or partially treated sewage to the Boundary Waters Canoe Area Wilderness if it fails.

(c) For purposes of awarding independent state grants, the agency may by rule waive the federal 20-year planning requirement for municipalities with a population of less than 1,500.

Subd. 6. Repealed, 1984 c 597 s 55

Subd. 7. Repealed, 1984 c 597 s 55

Subd. 8. Loans. Each loan made to a municipality from the proceeds of state bonds, when authorized by law, shall be evidenced by resolutions adopted by the agency and by the governing body of the municipality, obligating the municipality to repay the loan to the state treasurer, for credit to the water pollution control bond account in the state bond fund, in annual installments including both principal and interest, each in an amount sufficient to pay the principal amount within such period as may be provided by the agency in accordance with the law authorizing the loan, with interest on the declining balance thereof at a rate not less than the average annual interest rate on state bonds of the issue from the proceeds of which the loan was made, and obligating the municipality to provide money for such repayment from user charges, taxes, special assessments, or other funds available to it. For the purpose of repaying such loans the municipality by resolution of its governing body may undertake to fix rates and charges for disposal system service and enter into contracts for the payment by others of costs of construction, maintenance, and use of the project in accordance with section 444.075, and may pledge the revenues derived therefrom, and the agency may condition any such loans upon the establishment of rates and charges or the execution of contracts sufficient to produce the revenues pledged.

Subd. 9. Applications. Applications by municipalities for grants or loans under the water pollution control program shall be made to the authority on forms requiring information prescribed by rules of the agency. The authority shall send the application to the agency within ten days of receipt. The commissioner shall certify to the authority those applications which appear to meet the criteria set forth in sections 116.16 to 116.18 and the rules promulgated hereunder, and the authority shall award the grants or loans on the basis of the criteria and priorities established by the agency in its rules and in sections 116.16 to 116.18. A municipality that is designated under agency rules to receive state or federal funding for a project and that does not make a timely application for or that refuses the funding is not eligible for either state or federal funding for that project in that fiscal year or the subsequent year.

Subd. 9a. Subsequent grants. A municipality awarded a final grant of funding for a project under the program established by the 1972 Federal Water Pollution Control Act amendments or the state independent grants program is not eligible for additional funding to replace that project under the federal program or the state program, unless the funding is necessary as a result of subsequent changes in state water quality standards, effluent limits, or technical design requirements, or for a municipality awarded the final grant before October 1, 1984, if the funding is necessary for the provision of increased capacity.

Subd. 10. Costs. To the extent the agency administers or engages in activities necessary for administering any aspects of the Federal Water Pollution Control Act as amended, United States Code, title 33, section 1251 et seq., the agency may assess the costs of such administrative activities, in an amount not to exceed that allowed by federal law, against the federal construction grant funds allotted to the state.

Subd. 11. Awards of grants and loans. Upon certification by the commissioner of the pollution control agency, the authority shall notify a municipality that is to receive a grant or loan and advise the municipality of the grant agreement or loan form or other document that must be executed to complete the grant or loan. Upon certification from the commissioner that the work has been completed and that payment is proper, the authority shall pay to the municipality the periodic grant or loan payment.

Subd. 12. Amendments. A municipality that seeks an amendment to a previously awarded grant or loan shall follow the procedure in subdivision 9 for applying to the authority. The request for a grant or loan amendment must be forwarded by the authority to the commissioner of the pollution control agency for consideration, and the authority shall process a grant or loan amendment that is approved by the commissioner.

HIST: Ex1971 c 20 s 1; 1973 c 123 art 5 s 7; 1973 c 423 s 1-6; 1973 c 492 s 14; 1976 c 2 s 53; 1976 c 76 s 5; 1977 c 418 s 1; 1980 c 397 s 1; 1980 c 509 s 27; 1983 c 301 s 115; 1984 c 597 s 42-46; 1984 c 640 s 32; 1Sp1985 c 14 art 19 s 1,2; 1987 c 186 s 15; 1987 c 386 art 3 s 1-6; 1989 c 271 s 16-21; 1990 c 564 s 1,2; 1994 c 628 art 3 s 8; 1995 c 233 art 2 s 56; 1998 c 404 s 37



Section 116.162 Repealed, 1996 c 463 s 61

116.162 Repealed, 1996 c 463 s 61



Section 116.163 Agency funding application review.

116.163 Agency funding application review.

Subdivision 1. Construction grant and loan applications. The agency shall, pursuant to agency rules and within 90 days of receipt of a completed application for a wastewater treatment facility construction grant or loan, grant or deny the application and notify the municipality of the agency's decision. The time for consideration of the application by the agency may be extended up to 180 days if the municipality and the agency agree it is necessary.

Subd. 2. Limitation on municipal planning time. A municipality shall complete all planning work required by the agency for award of a grant or loan, and be ready to advertise for bids for construction, within two years of receipt of grant or loan funds under subdivision 1. The planning time may be extended automatically by the amount of time the agency exceeds its 90-day review under subdivision 1.

Subd. 3. Bid review. After a municipality has accepted bids for construction of a wastewater treatment project, the agency must review the bids within 30 days of receipt.

HIST: 1986 c 465 art 3 s 4



Section 116.165 Inspection responsibility.

116.165 Inspection responsibility.

When a wastewater treatment plant is constructed with federal funds and a federal agency conducts inspections of the plant, the owner of the plant or the owner's designee must conduct inspections and forward all inspection documents required by the agency to the agency for its review.

HIST: 1986 c 465 art 3 s 5



Section 116.167 Repealed, 1987 c 386 art 3 s 30

116.167 Repealed, 1987 c 386 art 3 s 30



Section 116.17 Minnesota state water pollution control bonds.

116.17 Minnesota state water pollution control bonds.

Subdivision 1. Purpose and appropriation. For the purpose of providing money to be appropriated or loaned to municipalities under the Minnesota state water pollution control program for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution in accordance with the provisions of section 116.16, when such appropriations or loans are authorized by law and funds therefor are requested by the agency, the commissioner of finance shall sell and issue bonds of the state of Minnesota for the prompt and full payment of which, with interest thereon, the full faith, credit, and taxing powers of the state are irrevocably pledged. Bonds shall be issued pursuant to this section only as authorized by a law specifying the purpose thereof and the maximum amount of the proceeds authorized to be expended for this purpose. Any act authorizing the issuance of bonds for this purpose, together with this section, constitutes complete authority for such issue, and such bonds shall not be subject to restrictions or limitations contained in any other law.

Subd. 2. Issuance of bonds. Upon request by resolution of the agency and upon authorization as provided in subdivision 1 the commissioner of finance shall sell and issue Minnesota state water pollution control bonds in the aggregate amount requested, upon sealed bids and upon such notice, at such price, in such form and denominations, bearing interest at a rate or rates, maturing in amounts and on dates, with or without option of prepayment upon notice and at specified times and prices, payable at a bank or banks within or outside the state, with provisions, if any, for registration, conversion, and exchange and for the issuance of temporary bonds or notes in anticipation of the sale or delivery of definitive bonds, and in accordance with further provisions, as the commissioner of finance shall determine, subject to the approval of the attorney general, but not subject to chapter 14, including section 14.386. The bonds shall be executed by the commissioner of finance and attested by the state treasurer under their official seals. The signatures of the officers on the bonds and any appurtenant interest coupons and their seals may be printed, lithographed, engraved, stamped, or otherwise reproduced thereon, except that each bond shall be authenticated by the manual signature on its face of one of the officers or of an authorized representative of a bank designated by the commissioner as registrar or other authenticating agent. The commissioner of finance shall ascertain and certify to the purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota, subject to the approval of the attorney general.

Subd. 3. Expenses. All expenses incidental to the sale, printing, execution, and delivery of bonds pursuant to this section, including but not limited to actual and necessary travel and subsistence expenses of state officers and employees for such purposes, and any expenses of litigation relating to the validity of the bonds, shall be paid from the bond proceeds fund, and the amounts necessary therefor are appropriated from that fund; provided that if any amount is specifically appropriated for this purpose in an act authorizing the issuance of bonds pursuant to this section, such expenses shall be limited to the amount so appropriated.

Subd. 4. State water pollution control bond account in the state bond fund. The commissioner of finance shall maintain in the state bond fund a separate bookkeeping account which shall be designated as the state water pollution control bond account, to record receipts and disbursements of money transferred to the fund to pay Minnesota state water pollution control bonds and income from the investment of such money, which income shall be credited to the account in each fiscal year in an amount equal to the approximate average return that year on all funds invested by the state treasurer, as determined by the treasurer, times the average balance in the account that year.

Subd. 5. Appropriations to bond account. The premium and accrued interest received on each issue of Minnesota state water pollution control bonds, and all loan payments received under the provisions of section 116.16, subdivision 5, shall be credited to the bond account. All income from the investment of Minnesota state water pollution control bond proceeds, shall also be credited to the bond account. In order to reduce the amount of taxes otherwise required to be levied, there shall also be credited to the bond account therein from the general fund in the state treasury, on November 1 in each year, a sum of money sufficient in amount, when added to the balance then on hand therein, to pay all Minnesota water pollution control bonds and interest thereon due and to become due to and including July 1 in the second ensuing year. All money so credited and all income from the investment thereof is annually appropriated to the bond account for the payment of such bonds and interest thereon, and shall be available in the bond account prior to the levy of the tax in any year required by the constitution, article XI, section 7. The commissioner of finance and treasurer are directed to make the appropriate entries in the accounts of the respective funds.

Subd. 6. Tax levy. On or before December 1 in each year the state auditor shall levy on all taxable property within the state whatever tax may be necessary to produce an amount sufficient, with all money then and theretofore credited to the bond account, to pay the entire amount of principal and interest then and theretofore due and principal and interest to become due on or before July 1 in the second year thereafter on Minnesota water pollution control bonds. This tax shall be subject to no limitation of rate or amount until all such bonds and interest thereon are fully paid. The proceeds of this tax are appropriated and shall be credited to the state bond fund, and the principal of and interest on the bonds are payable from such proceeds, and the whole thereof, or so much as may be necessary, is appropriated for such payments. If at any time there is insufficient money from the proceeds of such taxes to pay the principal and interest when due on Minnesota water pollution control bonds, such principal and interest shall be paid out of the general fund in the state treasury, and the amount necessary therefor is hereby appropriated.

HIST: Ex1971 c 20 s 2; 1973 c 423 s 7; 1973 c 492 s 14; 1976 c 2 s 172; 1982 c 424 s 130; 1983 c 301 s 116; 1Sp1985 c 14 art 4 s 14; 1989 c 271 s 22-24; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 14



Section 116.18 Water pollution control funds; appropriations and bonds.

116.18 Water pollution control funds; appropriations and bonds.

Subdivision 1. Appropriation from the bond proceeds fund. The sum of $167,000,000, or so much thereof as may be necessary, is appropriated from the bond proceeds fund in the state treasury to the pollution control agency, for the period commencing on July 23, 1971, to be granted and disbursed to municipalities and agencies of the state in aid of the construction of projects conforming to section 116.16, in accordance with the rules, priorities, and criteria therein described.

Subd. 2. Repealed, 1Sp1985 c 14 art 19 s 38

Subd. 2a. State matching grants program beginning October 1, 1987. For projects tendered, on or after October 1, 1987, a grant of federal money under section 201(g), section 202, 203, or 206(f) of the Federal Water Pollution Control Act, as amended, United States Code, title 33, sections 1251 to 1376, at 55 percent or more of the eligible cost for construction of the treatment works, state money appropriated under subdivision 1 must be expended for 50 percent of the nonfederal share of the eligible cost of construction for municipalities with populations of 25,000 or less.

Subd. 3. Repealed, 1973 c 423 s 10

Subd. 3a. State independent grants program. (a) The public facilities authority must adopt the objective of maintaining financial assistance to municipalities that the agency has listed on its annual municipal project list of approximately 50 percent of the eligible cost of construction for municipalities with populations over 25,000 and 80 percent of the eligible cost for municipalities with populations of 25,000 or less. Financial assistance may be provided by the public facilities authority through a combination of low interest loans under the state revolving fund under chapter 446A, independent state grants, and other financial assistance available to the municipality. The public facilities authority may award independent grants for projects certified by the state pollution control commissioner for 35 percent or, if the population of the municipality is 25,000 or less, 65 percent of the eligible cost of construction. These grants may be awarded in separate steps for planning and design in addition to actual construction. Not more than $2,000,000 of the total amount of grants awarded under this subdivision in any single fiscal year may be awarded to a single grantee.

(b) Up to $1,000,000 of the money to be awarded as grants under this subdivision in any single fiscal year shall be set aside for municipalities having substantial economic development projects that cannot come to fruition without municipal wastewater treatment improvements. The agency shall forward its municipal needs list to the authority at the beginning of each fiscal year, and the authority shall review the list and identify those municipalities having substantial economic development projects. After the available money is allocated to municipalities in accordance with agency priorities, the set-aside shall be used by the authority to award grants to remaining municipalities that have been identified.

(c) Grants may also be awarded under this subdivision to reimburse municipalities willing to proceed with projects and be reimbursed in a subsequent year at the grant percentage determined in paragraph (a).

(d) Municipalities that entered into an intent to award agreement with the agency under paragraph (c), in the state fiscal years 1985 to 1988, will be reimbursed at 55 percent or, if the population of the municipality is 25,000 or less, 85 percent of the eligible cost of construction.

Subd. 3b. Capital cost component grant. (a) The definitions of "capital cost component," "capital cost component grant," "service fee," "service contract," and "private vendor" in section 471A.02 apply to this subdivision.

(b) Beginning in fiscal year 1989, up to $1,500,000 of the money to be awarded as grants under subdivision 3a in any single fiscal year may be set aside for the award of capital cost component grants to municipalities on the municipal needs list for part of the capital cost component of the service fee under a service contract for a term of at least 20 years with a private vendor for the purpose of constructing and operating wastewater treatment facilities.

(c) The amount granted to a municipality shall be 50 percent of the average total eligible costs of municipalities of similar size recently awarded state and federal grants under the provisions of subdivisions 2a and 3a and the Federal Water Pollution Control Act, United States Code, title 33, sections 1281 to 1299. Federal and state eligibility requirements for determining the amount of grant dollars to be awarded to a municipality are not applicable to municipalities awarded capital cost component grants. Federal and state eligibility requirements for determining which cities qualify for state and federal grants are applicable, except as provided in this subdivision.

(d) Except as provided in this subdivision, municipalities receiving capital cost component grants shall not be required to comply with federal and state regulations regarding facilities planning and procurement contained in sections 116.16 to 116.18, except those necessary to issue a National Pollutant Discharge Elimination System permit or state disposal system permit and those necessary to assure that the proposed facilities are reasonably capable of meeting the conditions of the permit over 20 years. The municipality and the private vendor shall be parties to the permit. Municipalities receiving capital cost component grants may also be exempted by rules of the agency from other state and federal regulations relating to the award of state and federal grants for wastewater treatment facilities, except those necessary to protect the state from fraud or misuse of state funds.

(e) Funds shall be distributed from the set-aside to municipalities that apply for the funds in accordance with these provisions in the order of their ranking on the municipal needs list.

(f) The authority shall award capital cost component grants to municipalities selected by the state pollution control commissioner upon certification by the state pollution control commissioner that the municipalities' projects and applications have been reviewed and approved in accordance with this subdivision and agency rules adopted under paragraph (g).

(g) The agency shall adopt permanent rules to provide for the administration of grants awarded under this subdivision.

(h) The commissioner of trade and economic development may adopt rules containing procedures for administration of the authority's duties as set forth in paragraph (f).

Subd. 3c. Individual on-site treatment systems and alternative discharging sewage systems program. (a) Beginning in fiscal year 1989, up to ten percent of the money to be awarded as grants under subdivision 3a in any single fiscal year, up to a maximum of $1,000,000, may be set aside for the award of grants by the agency to municipalities to reimburse owners of individual on-site wastewater treatment systems or alternative discharging sewage systems for a part of the costs of upgrading or replacing the systems.

(b) An individual on-site treatment system is a wastewater treatment system, or part thereof, that uses soil treatment and disposal technology to treat 5,000 gallons or less of wastewater per day from dwellings or other establishments.

(c) An alternative discharging sewage system is a system permitted under section 115.58 that:

(1) serves one or more dwellings and other establishments;

(2) discharges less than 10,000 gallons of water per day; and

(3) uses any treatment and disposal methods other than subsurface soil treatment and disposal.

(d) Municipalities may apply yearly for grants of up to 50 percent of the cost of replacing or upgrading individual on-site treatment systems, including conversion to an alternative discharging sewage system, within their jurisdiction, up to a limit of $5,000 per system or per connection to a cluster system. Before agency approval of the grant application, a municipality must certify that:

(1) it has adopted and is enforcing the requirements of Minnesota Rules governing individual sewage treatment systems;

(2) the existing systems for which application is made do not conform to those rules, are at least 20 years old, do not serve seasonal residences, and were not constructed with state or federal funds; and

(3) the costs requested do not include administrative costs, costs for improvements or replacements made before the application is submitted to the agency unless it pertains to the plan finally adopted, and planning and engineering costs other than those for the individual site evaluations and system design.

(e) The federal and state regulations regarding the award of state and federal wastewater treatment grants do not apply to municipalities or systems funded under this subdivision, except as provided in this subdivision.

(f) The agency shall adopt permanent rules regarding priorities, distribution of funds, payments, inspections, procedures for administration of the agency's duties, and other matters that the agency finds necessary for proper administration of grants awarded under this subdivision.

Subd. 3d. Adjustments to matching grants and state independent grants. A municipality with a population of 25,000 or less that was tendered a state matching grant under subdivision 2a, or a state independent grant under subdivision 3a, or a federal grant under the Federal Water Pollution Control Act, United States Code, title 33, sections 1281 to 1299, from October 1, 1984, through September 30, 1987, shall, after the municipality has awarded bids for construction of the treatment works, and upon request, receive a grant increase of 2.5 percent of the total eligible costs of construction, up to the maximum entitlement for grants awarded on or after October 1, 1987, under subdivisions 2a and 3a. The municipality must inform other entities that are providing funding for construction of the treatment works of the grant increase, and repay any funds to which it is not entitled. A municipality must not receive funding for more than 100 percent of the total costs of the treatment works. Documentation of money received from other sources must be submitted with the request for the grant increase. Money remaining after all grants have been awarded under this subdivision may be used for the award of grants under subdivisions 2a and 3a. An adjustment grant awarded after July 1, 1989, that is a continuation of a previously awarded adjustment grant must be awarded through a letter from the agency to the municipality stating the grant amount. A formal grant agreement is not required.

Subd. 4. Bond authorization. For the purpose of providing money appropriated in subdivision 1 for grants to municipalities and agencies of the state for the acquisition and betterment of public land, buildings, and improvements of a capital nature needed for the prevention, control, and abatement of water pollution, the commissioner of finance is authorized upon request of the pollution control agency to sell and issue Minnesota state water pollution control bonds in the amount of $156,000,000, in the manner and upon the conditions prescribed in section 116.17 and in the constitution, article XI, sections 4 to 7. The proceeds of the bonds, except as provided in section 116.17, subdivision 5, are appropriated and shall be credited to a Minnesota state water pollution control account in the bond proceeds fund. The amount of bonds issued pursuant to this authorization shall not exceed at any time the amount needed to produce a balance in the water pollution control account equal to the aggregate amount of grants then approved and not previously disbursed, plus the amount of grants to be approved in the current and the following fiscal year, as estimated by the pollution control agency.

Subd. 5. Federal and other funds. All federal and other funds made available for any purpose of the water pollution control program are also appropriated for the program.

Subd. 6. Continuance of appropriations. None of the appropriations made in this section shall lapse until the purpose for which it is made has been accomplished or abandoned. The amount of each grant approved for the water pollution control program shall be and remain appropriated for that purpose until the grant is fully disbursed or part or all thereof is revoked by the pollution control agency.

HIST: Ex1971 c 20 s 3; 1973 c 423 s 8,9; 1973 c 492 s 14; 1973 c 771 s 1,2; 1975 c 354 s 1,2; 1976 c 2 s 172; 1977 c 418 s 2,3; 1979 c 285 s 1,2; 1981 c 361 s 14,15; 1983 c 301 s 117; 1984 c 597 s 47; 1Sp1985 c 14 art 19 s 4-6; 1987 c 186 s 15; 1987 c 277 s 1,2; 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 3 s 7,8; 1988 c 686 art 1 s 59; 1989 c 271 s 25-28; 1989 c 300 art 1 s 28; 1989 c 354 s 1,2; 1990 c 564 s 3; 1993 c 180 s 5; 1997 c 246 s 13; 1998 c 401 s 44; 1998 c 404 s 38



Section 116.181 Corrective action grants.

116.181 Corrective action grants.

Subdivision 1. Definitions. (a) The definitions in section 116.16, subdivision 2, apply to this section.

(b) "Corrective action" means action taken to upgrade or correct wastewater treatment facilities, funded under the Federal Water Pollution Control Act or the independent state grants program, that have failed to meet performance standards, and includes engineering, design, construction, legal assistance, and other action as the agency may allow.

Subd. 2. Set aside. In any fiscal year, up to ten percent of the money available for independent state grants, up to a maximum of $1,000,000, may be set aside for the award of grants to municipalities for corrective action.

Subd. 3. Grant limitations. The amount of a corrective action grant awarded to a municipality shall not exceed $500,000. In no event shall the grant amount exceed the cost of the corrective action. Construction costs that were not eligible under the original grant are not eligible under a corrective action grant.

Subd. 4. Repayment. Any municipality that is awarded a corrective action grant shall seek recovery from any person who is responsible for the failure of the facility to perform. The municipality shall reimburse the state in the event the municipality recovers any funds from responsible persons. Any repayments must be deposited in the Minnesota state water pollution control fund.

Subd. 5. Award of grants. Until June 30, 1988, the agency shall award corrective action grants. On July 1, 1988, the authority shall award corrective action grants to municipalities selected by the state pollution control commissioner upon certification by the state pollution control commissioner that the municipalities' projects and applications have been reviewed and approved in accordance with this section and agency rules adopted under subdivision 6.

Subd. 6. Rules of the agency. The agency shall promulgate permanent rules for the administration of the corrective action grant program. The rules must contain at a minimum:

(1) the method for determining the amount of the corrective action grant;

(2) application requirements;

(3) criteria for determining which municipalities will be awarded grants when there are more applicants than money;

(4) conditions for use of the grant funds;

(5) identification of eligible costs;

(6) the amount that must be reimbursed to the authority in the event funds are recovered by the municipality from the responsible person; and

(7) other matters that the agency finds necessary for proper administration of the program.

Subd. 7. Rules of the authority. The commissioner of trade and economic development may adopt rules containing procedures for administration of the authority's duties as set forth in subdivision 5.

HIST: 1987 c 186 s 15; 1987 c 277 s 3; 1987 c 312 art 1 s 26 subd 2; 1995 c 233 art 2 s 56



Section 116.182 Financial assistance program.

116.182 Financial assistance program.

Subdivision 1. Definitions. (a) For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(b) "Agency" means the pollution control agency.

(c) "Authority" means the public facilities authority established in section 446A.03.

(d) "Commissioner" means the commissioner of the pollution control agency.

(e) "Essential project components" means those components of a wastewater disposal system that are necessary to convey or treat a municipality's existing wastewater flows and loadings.

(f) "Municipality" means a county, home rule charter or statutory city, town, the metropolitan council, an Indian tribe or an authorized Indian tribal organization; or any other governmental subdivision of the state responsible by law for the prevention, control, and abatement of water pollution in any area of the state.

(g) "Outstanding international resource value waters" are the surface waters of the state in the Lake Superior Basin, other than Class 7 waters and those waters designated as outstanding resource value waters.

(h) "Outstanding resource value waters" are those that have high water quality, wilderness characteristics, unique scientific or ecological significance, exceptional recreation value, or other special qualities that warrant special protection.

Subd. 2. Applicability. This section governs the commissioner's certification of projects seeking financial assistance under section 103F.725, subdivision 1a, 446A.07, or 446A.072.

Subd. 3. Project review. The commissioner shall review a municipality's proposed project to determine whether it meets the criteria in this section and the rules adopted under this section. The review must include a determination of the essential project components for wastewater treatment projects.

Subd. 3a. Notification of other government units. In addition to other applicable statutes or rules that are required to receive financial assistance consistent with this subdivision, the commissioner may not approve or certify a project to the public facilities authority for wastewater financial assistance unless the following requirements are met:

(1) prior to the initiation of the public facilities planning process for a new wastewater treatment system, the project proposer gives written notice to all municipalities within ten miles of the proposed project service area, including the county in which the project is located, the office of strategic and long-range planning, and the pollution control agency. The notice shall state the proposer's intent to begin the facilities planning process and provide a description of the need for the proposed project. The notice also shall request a response within 30 days of the notice date from all government units who wish to receive and comment on the future facilities plan for the proposed project;

(2) during development of the facility plan's analysis of service alternatives, the project proposer must request information from all municipalities and sanitary districts which have existing systems that have current capacity to meet the proposer's needs or can be upgraded to meet those needs. At a minimum, the proposer must notify in writing those municipalities and sanitary districts whose corporate limits or boundaries are within three miles of the proposed project's service area;

(3) 60 days prior to the municipality's public hearing on the facilities plan, a copy of the draft facilities plan and notice of the public hearing on the facilities plan must be given to the local government units who previously expressed interest in the proposed project under clause (1);

(4) for a proposed project located or proposed to be located outside the corporate limits of a city, the affected county has certified to the agency that the proposed project is consistent with the applicable county comprehensive plan and zoning and subdivision regulations; and

(5) copies of the notifications required under clauses (1) and (2), as well as the certification from the county and a summary of the comments received, must be included by the municipality in the submission of its facilities plan to the pollution control agency, along with other required items as specified in the agency's rules.

This subdivision does not apply to the western Lake Superior sanitary district or the metropolitan council.

Subd. 4. Certification of approved projects. The commissioner shall certify to the authority each approved project, including for wastewater treatment projects a statement of the essential project components and associated costs.

Subd. 5. Rules. The agency shall adopt rules for the administration of the financial assistance program. For wastewater treatment projects, the rules must include:

(1) application requirements;

(2) criteria for the ranking of projects in order of priority based on factors including the type of project and the degree of environmental impact, and scenic and wild river standards; and

(3) criteria for determining essential project components.

Subd. 6. Transfer of funds. As the projects in the programs specified under section 116.18, except the program under subdivision 3c of that section, are completed, any amounts remaining from appropriations for the programs are appropriated to the authority for the wastewater infrastructure funding program in section 446A.072, provided this use of the funds does not violate applicable provisions of any bond or note resolutions, indentures, or other instruments, contracts, or agreements associated with the source of the funds.

HIST: 1992 c 601 s 10; 1994 c 628 art 3 s 9; 1994 c 632 art 2 s 32-35; 1996 c 463 s 60; 1998 c 404 s 39,40; 1999 c 86 art 1 s 24; 2000 c 492 art 1 s 44



Section 116.19 Municipal powers.

116.19 Municipal powers.

Subdivision 1. Purpose. Notwithstanding a statute or home rule charter to the contrary, a recipient of financial assistance from the agency under section 116.162 may exercise the authority provided in this section to abate combined sewer overflow or provide money to pay all or part of the costs of the abatement and of making improvements to any utility required to effect the abatement.

Subd. 2. General. A recipient may acquire real or personal property by purchase, including installment purchase, lease, including a financing lease, condemnation, gift, or grant, or may sell real or personal property at its fair market value determined by the recipient and simultaneously enter into an installment purchase or lease, including a financing lease, for purposes of reacquiring real or personal property. A recipient may construct, enlarge, improve, replace, repair, maintain, and operate a public sewer system, including storm sewers, sanitary sewers, and facilities for separating storm sewers from combined storm and sanitary sewers, or any other public utilities combined with the public sewer system as provided in this section. To accomplish these purposes, a recipient may exercise the powers granted a municipality by chapters 115, 117, 412, 429, 435, 444, 471, and 475, and may combine the public sewer system, for purposes of operation or revenue collection or both or for other purposes the city council determines, with one or more other public utilities. Charges for the services provided by a combined utility may be determined in any reasonable manner.

Subd. 3. Debt. A recipient may incur indebtedness and may issue and sell bonds or other obligations, including notes, an installment purchase contract, or obligations to make payments under a financing lease, and pledge the full faith and credit of the city to its payment for storm and sanitary sewers and systems without submitting the question of issuing the bonds, or otherwise incurring the obligations, to the electors. The bonds or other obligations may be issued in one or more series, may bear interest at the rate or rates, including floating rates, and may be sold at public or private sale and at the price the recipient determines. A recipient may, in addition to or in substitution for the pledge of its full faith and credit, pledge the revenues or net revenues of its public sewer system or a combined utility or a part of it, or mortgage the assets of the system or combined utility. A recipient may vest in a trustee or trustees, located within or outside the state, the right to enforce any covenants made to secure or to pay the bonds or other obligations, and may determine the powers and duties of the trustee or trustees. Except as provided in this section, the bonds or other obligations must be issued and sold according to chapter 475.

Subd. 4. Property tax. In addition and supplemental to the grants of authority in subdivisions 2 and 3, the governing body may establish a special taxing district or districts within the corporate limits of the city that include some or all of the real or personal property served by a combined sewer separated after July 1, 1985, and may levy and collect ad valorem taxes in the district or districts for the purposes of this section. The taxes must be collected by the county and paid over to the city as are other taxes. The taxes are not restricted by any other tax levy limitations imposed upon the city by any other law or charter provision.

Subd. 5. Assessments. The governing body of the city may divide the city into drainage districts or areas, and may levy and collect assessments based on benefit to property, and the assessments so levied may be based upon the existing or highest and best land usage, square footage, front footage or area. The assessments may be levied in accordance with the procedures set forth in the city's home rule charter, if any, or chapter 429, as the council determines. The assessments may be levied and collected from all property whether public or private, and in the case of public property the agency of government responsible for the property must provide the necessary money in its budget request.

Subd. 6. Private finance. To secure financing for the purposes of this section, the governing body of the city may use private financing methods, such as private ownership and construction by any means available to the owner of new facilities to benefit the city under a lease, financing lease, installment purchase agreement or service contract, or the sale or mortgaging of all or part of the city's existing public sewer system, combined utility including the public sewer system, or water utility, to benefit the city under a lease, financing lease, installment purchase agreement or service contract. The private financing methods are not subject to any limitations imposed by a home rule charter, if any, or by chapter 475. Any property benefiting the city under the private financing methods is exempt from taxation and the payment of amounts in lieu of taxes to the same extent as property owned by the city.

HIST: 1Sp1985 c 14 art 19 s 7



Section 116.21 Nutrients in cleaning agents and water conditioners, control; statement of policy.

116.21 Nutrients in cleaning agents and water conditioners, control; statement of policy.

The legislature seeks to encourage the Minnesota pollution control agency through the passage of sections 116.21 to 116.35, to set standards limiting the amount of nutrients in various cleaning agents and water conditioning agents. The legislature realizes that the nutrients contained in many of these products serve a valuable purpose in increasing their overall effectiveness, but we are also aware that they overstimulate the growth of aquatic life and eventually lead to an acceleration of the natural eutrophication process of our state's waters. Limitations imposed under sections 116.21 to 116.35 should, however, be made taking the following factors into consideration:

(1) The availability of safe, nonpolluting, and effective substitutes.

(2) The difference in the mineral content of water in various parts of the state.

(3) The differing needs of industrial, commercial and household users of cleaning agents and chemical water conditioners.

HIST: 1971 c 896 s 1



Section 116.22 Definitions.

116.22 Definitions.

Subdivision 1. Applicability. For purposes of sections 116.21 to 116.35, the terms defined in this section shall have the meanings given them.

Subd. 2. MS 1990 Renumbered subd 3

Subd. 2. Chemical water conditioner. "Chemical water conditioner" means a water softening chemical, antiscale chemical, corrosion inhibitor or other substance intended to be used to treat water.

Subd. 3. MS 1990 Renumbered subd 4

Subd. 3. Cleaning agent. "Cleaning agent" means a laundry detergent, dishwashing compound, household cleaner, metal cleaner, degreasing compound, commercial cleaner, industrial cleaner, phosphate compound or other substance intended to be used for cleaning purposes.

Subd. 4. MS 1990 Renumbered subd 2

Subd. 4. Nutrient. "Nutrient" means a substance or combination of substances which, if added to waters in sufficient quantities, provides nourishment that promotes growth of aquatic vegetation in densities which:

(1) interfere with use of the waters by humans or by any animal, fish or plant useful to humans, or

(2) contribute to degradation or alteration of the quality of the waters to an extent detrimental to their use by humans or by any animal, fish or plant that is useful to humans.

HIST: 1971 c 896 s 2; 1986 c 444



Section 116.23 Prohibition.

116.23 Prohibition.

No person shall manufacture for use or sale in Minnesota or import into Minnesota for resale any cleaning agent or chemical water conditioner which contains a prescribed nutrient in a concentration that is greater than the prescribed maximum permissible concentration of that nutrient in that cleaning agent or chemical water conditioner.

HIST: 1971 c 896 s 3



Section 116.24 Rules.

116.24 Rules.

The pollution control agency may make rules:

(1) prescribing for the purpose of section 116.23 nutrients and the maximum permissible concentration if any, of a prescribed nutrient in any cleaning agent or chemical water conditioner;

(2) respecting the manner in which the concentration of any prescribed nutrient in a cleaning agent or chemical water conditioner shall be determined; and

(3) requiring persons who manufacture in Minnesota any cleaning agent or chemical water conditioner to maintain books and records necessary for the proper enforcement of sections 116.21 to 116.35 and rules thereunder, and to submit samples of cleaning agents or water conditioners to the pollution control agency.

HIST: 1971 c 896 s 4; 1985 c 248 s 70



Section 116.25 Seizure.

116.25 Seizure.

Subdivision 1. The pollution control agency may seize a cleaning agent or chemical water conditioner which it reasonably believes was manufactured or imported in violation of section 116.23.

Subd. 2. A cleaning agent or chemical water conditioner seized under sections 116.21 to 116.35, may be kept or stored in the building or place where it was seized or may be removed to any other proper place by or at the direction of the pollution control agency.

Subd. 3. Except with the authority of the pollution control agency, no person shall remove, alter or interfere with a cleaning agent or chemical water conditioner seized under sections 116.21 to 116.35, but the pollution control agency shall, at the request of a person from whom it was seized, furnish a sample thereof to the person for analysis.

HIST: 1971 c 896 s 5



Section 116.26 Restoration.

116.26 Restoration.

Subdivision 1. When a cleaning agent or chemical water conditioner has been seized under sections 116.21 to 116.35, any person may within two months after the date of seizure, upon prior notice in accordance with subdivision 2 to the pollution control agency by certified mail, apply to the district court within whose jurisdiction the seizure was made for an order of restoration under subdivision 3.

Subd. 2. Notice under subdivision 1 shall be mailed at least 15 days prior to the day on which the application is to be made to the district court and shall specify:

(1) the district court to which the application is to be made;

(2) the place where and the time when the application is to be heard;

(3) the cleaning agent or chemical water conditioner in regard to which the application is to be made; and

(4) the evidence upon which the applicant relies to establish entitlement to possession of the cleaning agent or chemical water conditioner.

Subd. 3. Subject to section 116.27 when upon hearing, the district court is satisfied (1) that the applicant is otherwise entitled to possession of the items seized, and (2) that the items seized are not and will not be required as evidence in proceedings under sections 116.21 to 116.35, the court shall order that the items seized be restored forthwith to the applicant. Where the court is satisfied that the applicant is otherwise entitled to possession but is not satisfied as to the necessity for retention as evidence, the court shall order restoration to the applicant (1) four months after the date of seizure if no proceedings under section 116.23 have been commenced before that time, or (2) upon the final conclusion of any such proceedings.

Subd. 4. When no application has been made under subdivision 1 within two months from the date of seizure, or when upon application no order of restoration is made, the items seized shall be delivered to the pollution control agency, which may dispose of them as it sees fit.

HIST: 1971 c 896 s 6; 1978 c 674 s 60; 1986 c 444



Section 116.27 Additional prohibition.

116.27 Additional prohibition.

Subdivision 1. No manufacturer, wholesaler, or retailer shall sell, possess with intent to sell, or display for sale, a household laundry or dishwashing compound, including household detergents and presoaks, unless a verified or certified test result is filed with the pollution control agency stating the percentage content of phosphorous by weight contained in the product.

Subd. 2. Tests shall be conducted pursuant to the methods and procedures adopted by the federal water quality administration.

HIST: 1971 c 896 s 7



Section 116.28 Lists required.

116.28 Lists required.

Subdivision 1. No household laundry or dishwashing compound, including household detergents and presoaks, shall be sold or displayed for sale unless the product name is on a list prominently displayed near the product display stating the phosphorous content by percentage of weight to weight of the package contents. The products shall be listed in descending order and in letters and figures not less than one half inch high and proportionately wide. No list shall be required if the pollution control agency adopts and has in effect standards for maximum allowable phosphorus content of household laundry and dishwashing compounds.

Subd. 2. The pollution control agency shall supply any person upon request with a current listing of household laundry and dishwashing compounds and their phosphorus contents received pursuant to sections 116.21 to 116.35. This list shall be updated periodically.

HIST: 1971 c 896 s 8; 1974 c 275 s 1,2



Section 116.29 Forfeiture.

116.29 Forfeiture.

Subdivision 1. When a person is convicted of an offense under section 116.28 any cleaning agent or chemical water conditioner seized in accordance with sections 116.21 to 116.35 is forfeited to the pollution control agency and shall be disposed of as it directs.

Subd. 2. When a cleaning agent or chemical water conditioner is seized under sections 116.21 to 116.35, the owner or the person in whose possession it was at the time of seizure consents in writing to its destruction, it is forfeited to the pollution control agency and shall be disposed of as it directs.

HIST: 1971 c 896 s 9



Section 116.30 Repealed, 1973 c 374 s 22

116.30 Repealed, 1973 c 374 s 22



Section 116.31 Repealed, 1973 c 374 s 22

116.31 Repealed, 1973 c 374 s 22



Section 116.32 Order to refrain.

116.32 Order to refrain.

If a person is convicted of an offense under sections 116.21 to 116.35, the court may, in addition to any punishment it may impose, order that person to refrain from any further violations of the provision of sections 116.21 to 116.35, or rules for the violation of which the offender has been convicted, or to cease to carry on any activity specified in the order the carrying on of which, in the opinion of the court, will or is likely to result in any further violation thereof.

HIST: 1971 c 896 s 12; 1985 c 248 s 70; 1986 c 444



Section 116.33 Proof of offense.

116.33 Proof of offense.

In a prosecution for an offense under sections 116.21 to 116.35, it is sufficient proof of the offense to establish that it was committed by an employee or agent of the accused whether or not the employee agent is identified or has been prosecuted for the offense, unless the accused establishes that the offense was committed without the accused's knowledge or consent and that the accused exercised all due diligence to prevent its commission.

HIST: 1971 c 896 s 13; 1986 c 444



Section 116.34 Time limited for proceedings.

116.34 Time limited for proceedings.

Proceedings in respect of an offense under sections 116.21 to 116.35, may be instituted at any time within two years after the time when the subject matter of the proceedings arose.

HIST: 1971 c 896 s 14



Section 116.35 Trial of offenses.

116.35 Trial of offenses.

Any complaint or information in respect of an offense under sections 116.21 to 116.35, may be heard, tried or determined by a court if the accused is resident or carrying on business within the territorial jurisdiction of that court although the matter of the complaint or information did not arise in that territorial jurisdiction.

HIST: 1971 c 896 s 15



Section 116.36 Definitions.

116.36 Definitions.

Subdivision 1. Applicability. For the purposes of sections 116.36 to 116.38, the following terms have the meanings given.

Subd. 2. Agency. "Agency" means the Minnesota pollution control agency.

Subd. 3. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 4. PCB. "PCB" means the class of organic compounds known as polychlorinated biphenyls and includes any of several compounds produced by replacing one or more hydrogen atoms on the biphenyl molecule with chlorine. PCB does not include chlorinated biphenyl compounds that have functional groups attached other than chlorine.

Subd. 5. Person. "Person" has the meaning specified in section 115.01, subdivision 10.

HIST: 1976 c 344 s 1; 1977 c 347 s 16; 1987 c 186 s 15; 1990 c 594 art 1 s 51



Section 116.37 PCB; prohibited use.

116.37 PCB; prohibited use.

Subdivision 1. Certificate of exemption. Beginning January 1, 1978, no person shall use, possess, sell, purchase or manufacture PCB or any product containing PCB unless the use, possession, sale, purchase or manufacture of PCB or products containing PCB is exempted by the agency. If the agency finds after there is opportunity for a public hearing on an application presented by any person, that no substitutes or feasible alternatives are reasonably available for PCB or a product containing PCB or class of products containing PCB, it shall grant a certificate of exemption which shall clearly set out the permitted use, possession, sale or purchase of PCB or a PCB product containing PCB. If the agency grants a certificate of exemption, it shall be valid for all subsequent uses of PCB or products containing PCB if the subsequent uses are consistent with the terms and conditions of the certificate of exemption. In granting certificates of exemption the agency shall at all times consider the public health and safety threatened by the use of PCB. In the consideration of certificates of exemption for the use or replacement of existing electrical transformers and capacitors the agency shall review, but not be limited to, considerations of the safety of proven alternatives, replacement costs and rules controlling the final disposal of PCB.

Subd. 2. Exclusion. In no event shall the certificate of exemption requirement or the labeling requirement of this section apply to any individual person who purchases or otherwise acquires a product containing PCB intended for consumer use in the home, provided that the use has previously been exempted by the agency and that the use is consistent with the terms and conditions of the certificate of exemption. Wastepaper, pulp, or other wood fiber materials purchased for use within this state in the manufacture of recycled paper products are exempt from the requirements of this section.

Subd. 3. Labels required. Beginning July 1, 1977, no person in this state shall add PCB in the manufacture of any new item, product or material, nor shall any person in this state sell any new item, product or material to which PCB has been added unless the PCB or products containing PCB are conspicuously labeled to disclose the presence of PCB and the concentrations of PCB.

Subd. 4. Rules. The agency shall promulgate rules by January 1, 1977, governing the granting of certificates of exemption and the requirements of labels specified in subdivision 3. The rules governing the requirement of labels specified in subdivision 3 may require other information relating to the public health and environmental effects of PCB and shall apply to persons holding certificates of exemption.

Subd. 5. Penalties. Violations of this section and sections 116.36 and 116D.045 shall be subject to the provisions of section 115.071.

HIST: 1976 c 344 s 2



Section 116.38 PCB burning.

116.38 PCB burning.

Subdivision 1. State policy. The legislature finds that risks to human health must be adequately evaluated before a facility may burn PCBs. The legislature also finds that if there is a risk to human health, all human health must be treated with equal concern, and facilities that cause risks to human health must not be allowed to operate in sparsely populated areas if they would not be allowed to operate in heavily populated areas.

Subd. 2. EIS required. The pollution control agency may not allow burning of wastes containing 50 ppm or greater PCBs by permit or otherwise unless an environmental impact statement is completed. It may not renew a permit for burning wastes containing 50 ppm or greater PCBs until an environmental impact statement is completed. This section does not apply to experimental burning of small quantities of waste containing 50 ppm or greater PCBs.

HIST: 1990 c 594 art 1 s 52



Section 116.39 Ozone layer preservation.

116.39 Ozone layer preservation.

Subdivision 1. Except as provided by subdivision 3, after July 1, 1979, no person shall sell or offer for sale in this state any pressurized container which contains as a propellant trichloromonofluoromethane, difluorodichloromethane, dichlorotetrafluoroethane, or any other saturated chlorofluorocarbon compound or other similar inert fluorocarbon compound that does not contain reactive carbon hydrogen bonds.

Subd. 2. Commencing October 31, 1977, no person shall sell or offer for sale at wholesale in this state a pressurized container using chlorofluorocarbon propellants unless the container has prominently displayed on the front panel this statement: "Warning: Contains a chlorofluorocarbon that may harm the public health and environment by reducing ozone in the upper atmosphere."

Subd. 3. Nothing in this section prohibits the sale or use of refrigeration equipment containing chlorofluorocarbon compounds, or the sale of chlorofluorocarbon compounds for use in such equipment. This section shall not apply to the sale of chlorofluorocarbon compounds for the following essential medical uses:

(a) metered-dose steroid human drugs for nasal inhalation;

(b) metered-dose steroid human drugs for oral inhalation;

(c) metered-dose adrenergic bronchodilator human drugs for oral inhalation;

(d) contraceptive vaginal foams for human use; or

(e) cytology fixatives; nor

for other medical uses by or under the supervision of a licensed physician, dentist or veterinarian, or a hospital, nursing home or other health care institution licensed by the department of health. This section shall also not apply to the sale of chlorofluorocarbon compounds for use in the cleaning, maintenance, testing and repair of electronic equipment.

Subd. 4. A violation of this section is a misdemeanor.

HIST: 1977 c 373 s 1



Section 116.41 Waste and waste facilities training and certification.

116.41 Waste and waste facilities training and certification.

Subdivision 1. Repealed, 1983 c 373 s 72

Subd. 1a. Repealed, 1983 c 373 s 72

Subd. 2. Training and certification programs. The agency shall develop standards of competence for persons operating and inspecting various classes of disposal facilities. The agency shall conduct training programs for persons operating facilities for the disposal of waste and for inspectors of such facilities, and may charge such fees as are necessary to cover the actual costs of the training programs. All fees received shall be paid into the state treasury and credited to the pollution control agency training account and are appropriated to the agency to pay expenses relating to the training of disposal facility personnel.

The agency shall require operators and inspectors of such facilities to obtain from the agency a certificate of competence. The agency shall conduct examinations to test the competence of applicants for certification, and shall require that certificates be renewed at reasonable intervals. The agency may charge such fees as are necessary to cover the actual costs of receiving and processing applications, conducting examinations, and issuing and renewing certificates. Certificates shall not be required for a private individual for landspreading and associated interim and temporary storage of sewage sludge on property owned or farmed by that individual.

Subd. 3. Regulation and enforcement assistance. The agency shall establish a program to provide technical and financial assistance for regulation and enforcement to counties which have certified operators and inspectors conforming to the requirements of the agency, chapters 400 and 473, and sections 115A.01 to 115A.72.

Subd. 4. Rules. The agency shall adopt, amend, and rescind rules as may be necessary to carry out the provisions of this section in accordance with chapter 14.

HIST: 1973 c 646 s 1; 1980 c 564 art 11 s 13; 1981 c 352 s 29; 1982 c 424 s 130; 1983 c 301 s 118; 1987 c 348 s 31; 1987 c 404 s 146; 1989 c 335 art 4 s 46



Section 116.42 Acid deposition; legislative intent.

116.42 Acid deposition; legislative intent.

The legislature recognizes that acid deposition substantially resulting from the conduct of commercial and industrial operations, both within and without the state, poses a present and severe danger to the delicate balance of ecological systems within the state, and that the failure to act promptly and decisively to mitigate or eliminate this danger will soon result in untold and irreparable damage to the agricultural, water, forest, fish, and wildlife resources of the state. It is therefore the intent of the legislature in enacting sections 116.42 to 116.45 to mitigate or eliminate the acid deposition problem by curbing sources of acid deposition within the state and to support and encourage other states, the federal government, and the province of Ontario in recognizing the dangers of acid deposition and taking steps to mitigate or eliminate it within their own jurisdictions.

HIST: 1982 c 482 s 1



Section 116.43 Acid deposition defined.

116.43 Acid deposition defined.

As used in sections 116.42 to 116.45, "acid deposition" means the wet or dry deposition from the atmosphere of chemical compounds, usually in the form of rain or snow, having the potential to form an aqueous compound with a pH level lower than the level considered normal under natural conditions, or lower than 5.6.

HIST: 1982 c 482 s 2



Section 116.44 Sensitive areas; standards.

116.44 Sensitive areas; standards.

Subdivision 1. List of areas. By January 1, 1983, the pollution control agency shall publish a preliminary list of counties determined to contain natural resources sensitive to the impacts of acid deposition. Sensitive areas shall be designated on the basis of:

(a) the presence of plants and animal species which are sensitive to acid deposition;

(b) geological information identifying those areas which have insoluble bedrock which is incapable of adequately neutralizing acid deposition; and

(c) existing acid deposition reports and data prepared by the pollution control agency and the federal environmental protection agency. The pollution control agency shall conduct public meetings on the preliminary list of acid deposition sensitive areas. Meetings shall be concluded by March 1, 1983, and a final list published by May 1, 1983.

Subd. 2. Standards. (a) By January 1, 1986, the agency shall adopt an acid deposition standard for wet plus dry acid deposition in the acid deposition sensitive areas listed pursuant to subdivision 1.

(b) By January 1, 1986, the agency shall adopt an acid deposition control plan to attain and maintain the acid deposition standard adopted under clause (a), addressing sources both inside and outside of the state which emit more than 100 tons of sulphur dioxide per year. The plan shall include an analysis of the estimated compliance costs for facilities emitting sulphur dioxide. Any emission reductions required inside of the state shall be based on the contribution of sources inside of the state to acid deposition in excess of the standard.

(c) By January 1, 1990, sources located inside the state shall be in compliance with the provisions of the acid deposition control plan.

HIST: 1982 c 482 s 3; 1984 c 519 s 1; 1989 c 209 art 1 s 11; 1997 c 187 art 1 s 11



Section 116.45 Reports to the legislature.

116.45 Reports to the legislature.

By January 1, 1986, the agency shall submit its acid deposition control plan to the appropriate substantive committees of both houses of the legislature. By January 1, 1987, and each two years thereafter until January 1, 1991, the agency shall submit to the legislative committees a report detailing the reduction of sulphur dioxide needed to meet the requirements of section 116.44 and the progress which has been made to meet those requirements.

HIST: 1982 c 482 s 4



Section 116.454 Monitoring program.

116.454 Monitoring program.

By July 1, 1993, the agency shall establish a statewide monitoring program for, and inventory of probable sources of, releases into the air, ambient concentrations in the air, and deposition from the air of toxic substances.

HIST: 1992 c 546 s 3



Section 116.46 Definitions.

116.46 Definitions.

Subdivision 1. Scope. As used in sections 116.47 to 116.50, the terms defined in this section have the meanings given them.

Subd. 1a. Aboveground storage tank. "Aboveground storage tank" means any one or a combination of containers, vessels, and enclosures, including structures and appurtenances connected to them, that is used to contain or dispense regulated substances, and that is not an underground storage tank.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 2a. Installer. "Installer" means a person who places, constructs, or repairs an aboveground or underground tank, or permanently takes an aboveground or underground tank out of service.

Subd. 3. Operator. "Operator" means a person in control of, or having responsibility for, the daily operation of an underground storage tank.

Subd. 4. Owner. "Owner" means a person who owns an underground storage tank and a person who owned it immediately before discontinuation of its use.

Subd. 5. Person. "Person" has the meaning given it in section 116.06, subdivision 17.

Subd. 6. Regulated substance. "Regulated substance" means:

(1) a hazardous material listed in Code of Federal Regulations, title 49, section 172.101; or

(2) petroleum, including crude oil or a fraction of crude oil that is liquid at a temperature of 60 degrees Fahrenheit and pressure of 14.7 pounds per square inch absolute.

Subd. 7. Release. "Release" means a spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into the environment. Release does not include designed venting consistent with the agency's air quality rules.

Subd. 8. Underground storage tank. "Underground storage tank" means any one or a combination of containers including tanks, vessels, enclosures, or structures and underground appurtenances connected to them, that is used to contain or dispense an accumulation of regulated substances and the volume of which, including the volume of the underground pipes connected to them, is ten percent or more beneath the surface of the ground.

Subd. 9. MS 1990 Renumbered subd 1a

HIST: 1Sp1985 c 13 s 235; 1987 c 389 s 11,12



Section 116.47 Exemptions.

116.47 Exemptions.

Sections 116.48, 116.49, and 116.491 do not apply to:

(1) farm or residential tanks of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) tanks of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored;

(3) pipeline facilities, including gathering lines, regulated under the Natural Gas Pipeline Safety Act of 1968, United States Code, title 49, chapter 24, or the Hazardous Liquid Pipeline Safety Act of 1979, United States Code, title 49, chapter 29;

(4) surface impoundments, pits, ponds, or lagoons;

(5) storm water or waste water collection systems;

(6) flow-through process tanks;

(7) tanks located in an underground area, including basements, cellars, mineworkings, drifts, shafts, or tunnels, if the storage tank is located upon or above the surface of the floor;

(8) septic tanks;

(9) tanks used for storing liquids that are gaseous at atmospheric temperature and pressure; or

(10) tanks used for storing agricultural chemicals regulated under chapter 18B, 18C, or 18D.

HIST: 1Sp1985 c 13 s 236; 1987 c 389 s 13; 1993 c 87 s 2



Section 116.48 Notification requirements.

116.48 Notification requirements.

Subdivision 1. Tank status. (a) An owner of an underground storage tank must notify the agency by June 1, 1986, or within 30 days after installation, whichever is later, of the tank's existence and specify the age, size, type, location, uses, and contents of the tank on forms prescribed by the agency.

(b) An owner of an aboveground storage tank must notify the agency by June 1, 1990, or within 30 days after installation, whichever is later, of the tank's existence and specify the age, size, type, location, uses, and contents of the tank on forms prescribed by the agency.

Subd. 2. Abandoned tanks. An owner of an underground or aboveground storage tank permanently taken out of service on or after January 1, 1974, must notify the agency by June 1, 1986, in the case of underground storage tanks; by June 1, 1990, in the case of aboveground storage tanks; or, in either case, within 30 days of discovery, whichever is later, of the existence of the tank and specify or estimate to the best of the owner's knowledge on forms prescribed by the agency, the date the tank was taken out of service, the age, size, type, and location of the tank, and the type and quantity of substance remaining in the tank.

Subd. 3. Change in status. An owner must notify the agency within 30 days of a permanent removal from service or a change in the reported uses, contents, or ownership of an underground or aboveground storage tank.

Subd. 4. Deposit information. Beginning on January 1, 1986, and until July 1, 1987, a person who transfers the title to regulated substances to be placed directly into an underground storage tank must inform the owner or operator in writing of the notification requirement of this section.

Subd. 5. Seller's responsibility. A person who sells a tank intended to be used as an underground or aboveground storage tank or property that the seller knows contains an underground or aboveground storage tank must inform the purchaser in writing of the owner's notification requirements of this section.

Subd. 6. Affidavit. Before transferring ownership of property that the owner knows contains an underground or aboveground storage tank or contained an underground or aboveground storage tank that had a release for which no corrective action was taken, the owner shall record with the county recorder or registrar of titles of the county in which the property is located an affidavit containing:

(1) a legal description of the property where the tank is located;

(2) a description of the tank, of the location of the tank, and of any known release from the tank of a regulated substance;

(3) a description of any restrictions currently in force on the use of the property resulting from any release; and

(4) the name of the owner.

The county recorder shall record the affidavits in a manner that will insure their disclosure in the ordinary course of a title search of the subject property. Before transferring ownership of property that the owner knows contains an underground or aboveground storage tank, the owner shall deliver to the purchaser a copy of the affidavit and any additional information necessary to make the facts in the affidavit accurate as of the date of transfer of ownership.

Subd. 7. Recording of removal affidavit. If an affidavit has been recorded under subdivision 6 and the tank and any regulated substance released from the tank have been removed from the property in accordance with applicable law, the owner or other interested party may file with the county recorder or registrar of titles an affidavit stating the name of the owner, the legal description of the property, the place and date of filing and document number of the affidavit filed under subdivision 6, and the approximate date of removal of the tank and regulated substance. Upon filing the affidavit described in this subdivision, the affidavit and the affidavit filed under subdivision 6, together with the information set forth in the affidavits, cease to constitute either actual or constructive notice.

Subd. 8. Notice of tank installation or removal. Before beginning installation or removal of an underground tank system, owners and operators must notify the commissioner. Notification must be in writing or by telephone at least ten days before the tank installation or removal. Owners and operators must renotify the commissioner if the date of the tank installation or removal changes by more than 48 hours. The notification must include the following information:

(1) the name, address, and telephone number of the site owner;

(2) the location of the site, if different from clause (1);

(3) the date of the tank installation or removal; and

(4) the name of the contractor or company that will install or remove the tank.

HIST: 1Sp1985 c 13 s 237; 1987 c 389 s 14; 1988 c 686 art 1 s 60,61; 1989 c 226 s 4; 1992 c 490 s 11



Section 116.481 Monitoring.

116.481 Monitoring.

Subdivision 1. Measurement of tank capacity. (a) By September 1, 1996, all aboveground tanks of 2,000 gallons or more used for storage and subsequent resale of petroleum products must be equipped with:

(1) a gauge in working order that shows the current level of product in the tank; or

(2) an audible or visual alarm which alerts the person delivering fuel into the tank that the tank is within 100 gallons of capacity.

(b) In lieu of the equipment specified in paragraph (a), the owner or operator of a tank may use a manual method of measurement which accurately determines the amount of product in the tank and the amount of capacity available to be used. This information must be readily available to anyone delivering fuel into the tank prior to delivery. Documentation that a tank has the available capacity for the amount of product to be delivered must be transmitted to the person making the delivery.

Subd. 2. Contents labeled. (a) By December 1, 1995, all aboveground tanks governed by this section must be numbered and labeled as to the tank contents, total capacity, and capacity in volume increments of 500 gallons or less.

(b) Piping connected to the tank must be labeled with the product carried at the point of delivery and at the tank inlet. Manifolded delivery points must have all valves labeled as to product distribution.

Subd. 3. Site diagram. (a) All tanks at a facility shall be shown on a site diagram which is permanently mounted in an area accessible to delivery personnel. The diagram shall show the number, capacity, and contents of tanks and the location of piping, valves, storm sewers, and other information necessary for emergency response, including the facility owner's or operator's telephone number.

(b) Prior to delivering product into an underground or aboveground tank, delivery personnel shall:

(1) consult the site diagram, where applicable, for proper delivery points, tank and piping locations, and valve settings;

(2) visually inspect the tank, piping, and valve settings to determine that the product being delivered will flow only into the appropriate tank; and

(3) determine, using equipment and information available at the site, that the available capacity of the tank is sufficient to hold the amount being delivered.

Delivery personnel must remain in attendance during delivery.

Subd. 4. Capacity of tank. A tank may not be filled from a transport vehicle compartment containing more than the available capacity of the tank, unless the hose of the transport vehicle is equipped with a manually operated shut-off nozzle.

Subd. 5. Exemption. Aboveground and underground tanks located at refineries, pipeline terminals, and river terminals are exempt from this section.

HIST: 1995 c 240 art 1 s 13



Section 116.49 Environmental protection requirements.

116.49 Environmental protection requirements.

Subdivision 1. Rules. The agency must adopt rules applicable to all owners and operators of underground storage tanks. The rules must establish the safeguards necessary to protect human health and the environment. The agency may delay adopting the rules until the United States Environmental Protection Agency proposes regulations for regulated substances, as defined in section 116.46, subdivision 6, clause (1). The agency shall delay adopting the rules for regulated substances, as defined in section 116.46, subdivision 6, clause (2), until the United States Environmental Protection Agency publishes final regulations for underground storage tanks, or February 8, 1987, whichever is earlier.

Subd. 1a. Tank located on tax-forfeited land. The state, an agency of the state, or a political subdivision is not considered an owner or operator of a tank solely as a result of the forfeiture of title to the tank or real property where the tank is located for nonpayment of taxes, or solely as a result of actions taken to manage, sell, or transfer tax-forfeited land where a tank is located under chapter 282 and other laws applicable to tax-forfeited lands. This subdivision does not relieve the state, a state agency, or a political subdivision from liability for the daily operation of a tank under its control or responsibility located on tax-forfeited land.

Subd. 2. Interim standards. Until the rules required by subdivision 1 become effective, a person may not install an underground storage tank unless the tank:

(1) is installed according to requirements of the American Petroleum Institute Bulletin 1615 (November 1979) and all manufacturer's recommendations;

(2) is cathodically protected against corrosion, constructed of noncorrosive material, steel clad with a noncorrosive material, or designed in a manner to prevent the release of any stored substance; and

(3) is constructed to be compatible with the substance to be stored.

HIST: 1Sp1985 c 13 s 238; 1990 c 586 s 5



Section 116.491 Tank installers training and certification.

116.491 Tank installers training and certification.

Subdivision 1. Requirement. (a) After the effective date of rules adopted under subdivision 3, a person may not install, repair, or take an aboveground or underground tank permanently out of service without first obtaining a certification of competence issued by the agency.

(b) The agency shall conduct examinations to test the competence of applicants for certification, issue documentation of certification, and require certification to be renewed at reasonable intervals. The agency may conduct training programs for installers.

Subd. 2. Fees. The agency may charge fees as are necessary to cover the actual costs of processing applications, conducting examinations, issuing and renewing certificates, and providing training programs. The fees received under this section must be credited to the petroleum tank release cleanup fund.

Subd. 3. Rules. The agency shall adopt rules containing standards of competence for installers and to implement this section.

HIST: 1987 c 389 s 15



Section 116.492 Basement storage tanks; removal.

116.492 Basement storage tanks; removal.

A person who removes a basement heating oil storage tank shall ensure that fill and vent pipes through the basement wall to the outside are also removed or permanently sealed.

HIST: 1992 c 597 s 3



Section 116.50 Preemption.

116.50 Preemption.

Sections 116.46 to 116.49 preempt conflicting local and municipal rules or ordinances requiring notification or establishing environmental protection requirements for underground storage tanks.

HIST: 1Sp1985 c 13 s 239



Section 116.51 Repealed, 1992 c 522 s 48; 1992 c 595 s 29

116.51 Repealed, 1992 c 522 s 48; 1992 c 595 s 29



Section 116.52 Repealed, 1992 c 522 s 48; 1992 c 595 s 29

116.52 Repealed, 1992 c 522 s 48; 1992 c 595 s 29



Section 116.53 Subdivisions renumbered, repealed, or no longer in effect

116.53 Subdivision 1. Repealed, 1992 c 522 s 48; 1992 c 595 s 29

Subd. 2. Renumbered 144.878 subd 2a



Section 116.54 Injection of certain materials.

116.54 Injection of certain materials.

The pollution control agency shall authorize and may monitor not less than one or more than five projects to test the controlled injection of oxygen-bearing materials and appropriate microbiological systems into sites of water or soil contamination. An applicant for authority to conduct one of the tests shall describe to the agency plans for the test injection project including at least the following:

(1) the quantity and type of chemicals and microbes to be used in the injection project;

(2) the frequency and planned duration of the injections;

(3) test monitoring and evaluation equipment that will be maintained at the site; and

(4) procedures for recording, analyzing, and maintaining information on the injection project.

The applicant shall make available to the agency all significant test results from the injection project. Trade secret information, as defined in section 13.37, made available by an applicant is classified as nonpublic data, pursuant to section 13.02, subdivision 9, or private data on individuals, pursuant to section 13.02, subdivision 12.

HIST: 1986 c 398 art 26 s 1



Section 116.55 Repealed, 1988 c 685 s 44

116.55 Repealed, 1988 c 685 s 44



Section 116.60 Repealed, 1999 c 178 s 10

116.60 Repealed, 1999 c 178 s 10



Section 116.61 Repealed, 1999 c 178 s 10

116.61 Repealed, 1999 c 178 s 10



Section 116.62 Repealed, 1999 c 178 s 10

116.62 Repealed, 1999 c 178 s 10



Section 116.63 Repealed, 1999 c 178 s 10

116.63 Repealed, 1999 c 178 s 10



Section 116.64 Repealed, 1999 c 178 s 10

116.64 Repealed, 1999 c 178 s 10



Section 116.65 Repealed, 1999 c 178 s 10

116.65 Repealed, 1999 c 178 s 10



Section 116.66 Repealed, 1995 c 247 art 1 s 41

116.66 Repealed, 1995 c 247 art 1 s 41



Section 116.67 Repealed, 1Sp2001 c 2 s 162

116.67 Repealed, 1Sp2001 c 2 s 162



Section 116.70 Definitions.

116.70 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 116.731 to 116.734.

Subd. 2. Repealed, 1Sp2001 c 2 s 162

Subd. 3. Chlorofluorocarbons or CFCs. "Chlorofluorocarbons" or "CFCs" means the substances identified as Class I or Class II substances under section 602 of the Clean Air Act, United States Code, title 42, section 7401 et seq., as amended by the Clean Air Act Amendments of 1990, Public Law Number 101-549.

Subd. 3a. Repealed, 1Sp2001 c 2 s 162

Subd. 4. Repealed, 1Sp2001 c 2 s 162

Subd. 5. MS 1990 Renumbered subd 3a

HIST: 1988 c 671 s 1; 1990 c 560 art 2 s 3; 1992 c 546 s 4; 1Sp2001 c 2 s 138



Section 116.71 Repealed, 1Sp2001 c 2 s 162

116.71 Repealed, 1Sp2001 c 2 s 162



Section 116.72 Repealed, 1Sp2001 c 2 s 162

116.72 Repealed, 1Sp2001 c 2 s 162



Section 116.73 Repealed, 1Sp2001 c 2 s 162

116.73 Repealed, 1Sp2001 c 2 s 162



Section 116.731 Requirements to recycle CFCs.

116.731 Requirements to recycle CFCs.

Subdivision 1. Salvage automobiles. A person who processes automobiles for salvage must remove CFCs for recycling prior to disposal or sale of the materials containing CFCs. This subdivision does not apply to crushed automobiles or automobiles that have been processed in a manner that makes removal and recovery of CFCs impossible.

Subd. 2. Refrigeration equipment. A person processing scrap refrigerators, air conditioning units, dehumidifiers, heat pumps, under-the-counter ice makers, vending machines, drinking water coolers, chillers, commercial refrigeration, industrial process refrigeration, or freezers must remove and recycle, destroy, or properly dispose of the CFCs.

Subd. 3. Mobile air conditioning equipment. A person servicing or removing mobile air conditioning equipment must:

(1) recapture CFCs, provide storage for recaptured CFCs, and transfer recaptured CFCs to a recycler; or

(2) recapture CFCs and recycle the CFCs to an allowed use.

Subd. 4. Servicing and recycling of appliances. (a) A person servicing or recycling refrigerators, air conditioning units, dehumidifiers, heat pumps, under-the-counter ice makers, vending machines, drinking water coolers, chillers, commercial refrigeration, industrial process refrigeration, or freezers must:

(1) recapture CFCs, provide storage for recaptured CFCs, and transfer recaptured CFCs to a recycler; or

(2) recapture CFCs and recycle the CFCs to an allowed use.

(b) The recovered CFCs may be properly disposed of or destroyed.

Subd. 4a. Venting. A person may not knowingly vent or otherwise release into the environment any CFC used as a refrigerant.

Subd. 5. Foam not required to be recycled. This section does not require recycling of rigid or flexible foam.

Subd. 6. Rules. The agency shall adopt rules for recycling CFCs and establish standards for CFC recycling equipment under this section.

HIST: 1990 c 560 art 2 s 4; 1994 c 585 s 34; 1995 c 147 s 1-3



Section 116.732 Requirement to recycle fire extinguisher halons.

116.732 Requirement to recycle fire extinguisher halons.

A person who recharges, services, or retires fire extinguishers must recapture and recycle halons.

HIST: 1990 c 560 art 2 s 5



Section 116.733 Medical device exemption.

116.733 Medical device exemption.

Laws 1990, chapter 560, article 2, sections 1 and 2, and sections 116.70, 116.731, and 116.732, do not apply to processes using CFCs or halons on medical devices, in sterilization processes in health care facilities, or by a person or facility in manufacturing or selling of medical devices.

HIST: 1990 c 560 art 2 s 6; 1991 c 199 art 1 s 30



Section 116.734 Uniform CFC regulation.

116.734 Uniform CFC regulation.

It is the policy of this state to regulate and manage CFCs in a uniform manner throughout the state. Political subdivisions may not adopt, and are preempted from adopting or enforcing, requirements relating to CFCs that are different than state law.

HIST: 1990 c 560 art 2 s 7



Section 116.735 Training and certification.

116.735 Training and certification.

The agency shall develop standards of competence for persons who engage in activities relating to products that may contain CFCs, as described in section 116.731, subdivisions 1 to 4, and the commissioner may conduct training programs for these persons. The persons shall obtain from the commissioner a certificate of competence or equivalent federal certification that has been approved by the commissioner.

The agency may adopt rules to implement this section.

HIST: 1994 c 585 s 35; 1995 c 147 s 4



Section 116.74 Repealed, 1Sp2001 c 2 s 162

116.74 Repealed, 1Sp2001 c 2 s 162



Section 116.75 Citation.

116.75 Citation.

Sections 116.76 to 116.82 may be cited as the "Infectious Waste Control Act."

HIST: 1989 c 337 s 1; 1993 c 206 s 2



Section 116.76 Definitions.

116.76 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 116.76 to 116.83.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 3. Blood. "Blood" means waste human blood and blood products in containers, or solid waste saturated and dripping human blood or blood products. Human blood products include serum, plasma, and other blood components.

Subd. 4. Commercial transporter. "Commercial transporter" means a person, other than the United States government, who transports infectious or pathological waste for compensation.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 6. Decontamination. "Decontamination" means rendering infectious waste safe for routine handling as a solid waste.

Subd. 7. Repealed, 1Sp1993 c 1 art 9 s 75

Subd. 8. Facility. "Facility" means a site where infectious waste is generated, stored, decontaminated, incinerated, or disposed.

Subd. 9. Generator. "Generator" means a person whose activities produce infectious waste. "Generator" does not include a person who produces sharps as a result of administering medication to oneself. "Generator" does not include an ambulance service licensed under section 144E.10, an eligible board of health, community health board, or public health nursing agency as defined in section 116.78, subdivision 10, or a program providing school health service under section 121A.21.

Subd. 10. Household. "Household" means a single detached dwelling unit or a single unit of a multiple dwelling.

Subd. 11. Infectious agent. "Infectious agent" means an organism that is capable of producing infection or infectious disease in humans.

Subd. 12. Infectious waste. "Infectious waste" means laboratory waste, blood, regulated body fluids, sharps, and research animal waste that have not been decontaminated.

Subd. 13. Laboratory waste. "Laboratory waste" means waste cultures and stocks of agents that are generated from a laboratory and are infectious to humans; discarded contaminated items used to inoculate, transfer, or otherwise manipulate cultures or stocks of agents that are infectious to humans; wastes from the production of biological agents that are infectious to humans; and discarded live or attenuated vaccines that are infectious to humans.

Subd. 14. Pathological waste. "Pathological waste" means human tissues and body parts removed accidentally or during surgery or autopsy intended for disposal.

Subd. 15. Person. "Person" means an individual, partnership, association, public or private corporation, or other legal entity, the United States government, an interstate body, the state, and an agency, department, or political subdivision of the state.

Subd. 16. Regulated human body fluids. "Regulated human body fluids" means cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid, pericardial fluid, and amniotic fluid that are in containers or that drip freely from body fluid soaked solid waste items.

Subd. 17. Research animal waste. "Research animal waste" means carcasses, body parts, and blood derived from animals knowingly and intentionally exposed to agents that are infectious to humans for the purpose of research, production of biologicals, or testing of pharmaceuticals.

Subd. 18. Sharps. "Sharps" means:

(1) discarded items that can induce subdermal inoculation of infectious agents, including needles, scalpel blades, pipettes, and other items derived from human or animal patient care, blood banks, laboratories, mortuaries, research facilities, and industrial operations; and

(2) discarded glass or rigid plastic vials containing infectious agents.

HIST: 1989 c 337 s 2; 1990 c 568 art 2 s 2; 1993 c 206 s 3; 1Sp1993 c 1 art 9 s 2; 1Sp1993 c 6 s 3; 1994 c 585 s 36; 1997 c 199 s 14; 1998 c 397 art 11 s 3



Section 116.77 Coverage.

116.77 Coverage.

Sections 116.75 to 116.83 and 609.671, subdivision 10, cover any person, including a veterinarian, who generates, treats, stores, transports, or disposes of infectious or pathological waste but not including infectious or pathological waste generated by households, farm operations, or agricultural businesses. Except as specifically provided, sections 116.75 to 116.83 do not limit or alter treatment or disposal methods for infectious or pathological waste.

HIST: 1989 c 337 s 3; 1991 c 344 s 1; 1993 c 206 s 4; 1Sp1993 c 6 s 4



Section 116.78 Waste management.

116.78 Waste management.

Subdivision 1. Segregation. All untreated infectious waste must be segregated from other waste material at its point of generation and maintained in separate packaging throughout collection, storage, and transport. Infectious waste must be packaged, contained, and transported in a manner that prevents release of the waste material.

Subd. 2. Labeling. All bags, boxes, and other containers used to collect, transport, or store infectious waste must be clearly labeled with a biohazard symbol or with the words "infectious waste" written in letters no less than one inch in height.

Subd. 3. Reusable containers. Containers which have been in direct contact with infectious waste must be disinfected prior to reuse.

Subd. 3a. Waste containers. Noninfectious mixed municipal solid waste generated by a facility must be placed for containment, collection, and processing or disposal in containers that are sufficiently transparent that the contents of the containers may be viewed from the exterior of the containers. The operator of a mixed municipal solid waste facility may not refuse to accept mixed municipal solid waste generated by a facility that complies with this subdivision, unless the operator observes that the waste contains sharps or other infectious waste.

Subd. 4. Sharps. Sharps, except those generated from a household or from a farm operation or agricultural business:

(1) must be placed in puncture-resistant containers;

(2) may not be compacted or mixed with other waste material whether or not the sharps are decontaminated unless it is part of an infectious waste decontamination process approved by the commissioner of the pollution control agency that will prevent exposure during transportation and disposal; and

(3) may not be disposed of at refuse-derived fuel facilities or at other facilities where waste is hand sorted.

Subd. 5. Pathological waste. Pathological waste must be managed according to sanitary standards established by state and federal laws or regulations for the disposal of the waste.

Subd. 6. Storage. Infectious and pathological waste must be stored in a specially designated area that is designed to prevent the entry of vermin and that prevents access by unauthorized persons.

Subd. 7. Compaction and mixture with other wastes. Infectious waste may not be compacted or mixed with other waste materials prior to incineration or disposal. Compaction is acceptable if it is part of an infectious waste system, approved by the commissioner of the pollution control agency, that is designed to prevent exposure during storage, transportation, and disposal.

Subd. 8. Disposal. Except for disposal procedures specifically prescribed, this section and section 116.81 do not limit disposal methods for infectious and pathological waste.

Subd. 9. Disposal of infectious waste by ambulance services. Any infectious waste, as defined in section 116.76, subdivision 12, produced by an ambulance service in the transport or care of a patient must be properly packaged and disposed of at the destination hospital or at the nearest hospital if the patient is not transported. A hospital must accept the infectious waste if it is properly packaged according to the standards the hospital uses for packaging its own infectious wastes. The hospital may charge the ambulance service a reasonable fee for disposal of the infectious waste. Nothing in this subdivision shall require a hospital to accept infectious waste if the waste is of a type not generated by the hospital or if the hospital cannot safely store the waste. A hospital that accepts infectious waste under this subdivision is not subject to those provisions of section 116.79, subdivision 4, paragraph (a), that apply to the storage or decontamination of infectious or pathological waste generated at a site other than the hospital.

Subd. 10. Disposal of infectious waste by public health agencies and programs providing school health services. Any infectious waste, as defined in section 116.76, subdivision 12, produced by an eligible board of health, community health board, or public health nursing agency or a program providing school health services under section 121A.21, must be properly packaged and may be disposed of at a hospital. For purposes of this subdivision, an "eligible board of health, community health board, or public health nursing agency" is defined as a board of health, community health board, or public health nursing agency located in a county with a population of less than 40,000. A hospital must accept the infectious waste if it is properly packaged according to the standards the hospital uses for packaging its own infectious wastes. The hospital may charge an eligible board of health, community health board, or public health nursing agency or a program providing school health services a reasonable fee for disposal of the infectious waste. Nothing in this subdivision shall require a hospital to accept infectious waste if the waste is of a type not generated by the hospital or if the hospital cannot safely store the waste. A hospital that accepts infectious waste under this subdivision is not subject to those provisions of section 116.79, subdivision 4, paragraph (a), that apply to the storage or decontamination of infectious or pathological waste generated at a site other than the hospital.

HIST: 1989 c 337 s 4; 1990 c 568 art 2 s 3,4; 1991 c 344 s 2,3; 1993 c 249 s 27; 1Sp1993 c 1 art 9 s 3,4; 1998 c 397 art 11 s 3



Section 116.79 Management plans.

116.79 Management plans.

Subdivision 1. Preparation of management plans. (a) To the extent applicable to the facility, a person in charge of a facility that generates, stores, decontaminates, incinerates, or disposes of infectious or pathological waste must prepare a management plan for the infectious or pathological waste handled by the facility. A person may prepare a common management plan for all generating facilities owned and operated by the person. If a single plan is prepared to cover multiple facilities, the plan must identify common policy and procedures for the facilities and any management procedures that are facility specific. The plan must identify each generating facility covered by the plan. A management plan must list all physicians, dentists, chiropractors, podiatrists, veterinarians, certified nurse practitioners, certified nurse midwives, or physician assistants, employed by, under contract to, or working at the generating facilities, except hospitals or laboratories. A management plan from a hospital must list the number of licensed beds and from a laboratory must list the number of generating employees.

(b) The management plan must describe, to the extent the information is applicable to the facility:

(1) the type of infectious waste and pathological waste that the person generates or handles;

(2) the segregation, packaging, labeling, collection, storage, and transportation procedures for the infectious waste or pathological waste that will be followed;

(3) the decontamination or disposal methods for the infectious or pathological waste that will be used;

(4) the transporters and disposal facilities that will be used for the infectious waste;

(5) the steps that will be taken to minimize the exposure of employees to infectious agents throughout the process of disposing of infectious or pathological wastes; and

(6) the name of the individual responsible for the management of the infectious waste or pathological waste.

(c) If the generator mails sharps for storage, decontamination, or disposal, the plan must specify how the generator will comply with applicable federal laws and rules. The plan must also specify the name, address, and telephone number of the facility to which the sharps are mailed, the name of the person who receives the sharps at the facility, and the annual amount mailed to the facility. If the facility to which the sharps are mailed is not the disposal facility, the plan must also identify the disposal facility.

(d) The management plan must be kept at the facility.

(e) To the extent applicable to the facility, management plans must be accompanied by a statement of the quantity of infectious and pathological waste generated, decontaminated, stored, incinerated, or disposed of at the facility during the previous two-year period. Quantities shall be reported in pounds.

(f) A management plan must be updated at least once every two years.

Subd. 2. Compliance with management plans. A person who prepares a management plan must comply with the management plan.

Subd. 3. Repealed, 1Sp1993 c 1 art 9 s 75

Subd. 4. Plans for storage, decontamination, incineration, and disposal facilities. (a) A person who stores, incinerates, or decontaminates infectious or pathological waste, other than at the facility where the waste was generated, or a person who incinerates infectious or pathological waste on site, must submit a copy of the management plan to the commissioner of the pollution control agency with a fee of $225. The fee must be deposited in the state treasury and credited to the general fund.

(b) The commissioner shall review the plans and may require a plan to be modified within 180 days after the plan is submitted if the commissioner determines that the plan is not consistent with state or federal law or that the plan is not adequate to minimize exposure of persons to the waste.

HIST: 1989 c 337 s 5; 1991 c 344 s 4-6; 1Sp1993 c 1 art 9 s 5,6; 1994 c 585 s 37



Section 116.80 Transportation of infectious waste.

116.80 Transportation of infectious waste.

Subdivision 1. Transfer of infectious waste. (a) A generator may not transfer infectious waste to a commercial transporter unless the transporter is registered with the commissioner.

(b) A transporter may not deliver infectious waste to a facility prohibited to accept the waste.

(c) A person who is registered to transport infectious waste may not refuse waste generated from a facility that is properly packaged and labeled.

Subd. 2. Preparation of management plans. (a) A commercial transporter in charge of a business that transports infectious waste must prepare a management plan for the infectious waste handled by the commercial transporter.

(b) The management plan must describe, to the extent the information is applicable to the commercial transporter:

(1) the type of infectious waste that the commercial transporter handles;

(2) the transportation procedures for the infectious waste that will be followed;

(3) the disposal facilities that will be used for the infectious waste;

(4) the steps that will be taken to minimize the exposure of employees to infectious agents throughout the process of transporting and disposing of infectious waste; and

(5) the name of the individual responsible for the transportation and management of the infectious waste.

(c) The management plan must be kept at the commercial transporter's principal place of business.

(d) Management plans must be accompanied by a statement of the quantity of infectious waste transported during the previous two-year period. Quantities shall be reported in pounds.

(e) A management plan must be updated and resubmitted at least once every two years.

(f) The commissioner shall review the plans and may require a plan to be modified within 180 days after the plan is submitted if the commissioner determines that the plan is not consistent with state or federal law or that the plan is not adequate to minimize exposure of persons to the waste.

Subd. 3. Registration required. (a) A commercial transporter must register with the commissioner.

(b) To register, a commercial transporter must submit a copy of the management plan to the commissioner of the pollution control agency with a fee of $225. The fee must be deposited in the state treasury and credited to the general fund.

(c) The registration is valid for two years.

(d) The commissioner shall issue a registration card with a unique registration number to a person who has submitted a transporter's management plan unless the commissioner finds that registrant has outstanding unresolved violations of this section or a history of serious violations of chapter 115, 115A, 115B, or 116. The registration card must include the date the card expires.

Subd. 4. Waste from other states. A person may not transport infectious waste into the state for decontamination, storage, incineration, or disposal without complying with sections 116.76 to 116.82.

HIST: 1989 c 337 s 6; 1991 c 344 s 7; 1Sp1993 c 1 art 9 s 7,8



Section 116.801 Incineration of infectious waste; permit required.

116.801 Incineration of infectious waste; permit required.

(a) Except as provided in paragraph (b), a person may not construct, or expand the capacity of, a facility for the incineration of infectious waste, as defined in section 116.76, without having obtained an air emission permit from the agency.

(b) This section does not affect permit requirements under the rules of the agency for an incinerator that is upgraded to meet pollution control standards or an incinerator with a capacity of 350 pounds or less per hour that is planned to manage waste generated primarily by the owner or operator of the incinerator.

HIST: 1991 c 231 s 1



Section 116.802 Incineration of infectious waste; environmental impact.

116.802 Incineration of infectious waste; environmental impact.

Until the pollution control agency adopts revisions to its air emission rules for incinerators, a new or expanded facility for the incineration of infectious waste that is subject to the permit requirement in section 116.801 may not receive a permit until an environmental impact statement for the facility has been prepared and approved. The pollution control agency is the governmental unit responsible for preparation of an environmental impact statement required under this section.

HIST: 1991 c 231 s 2



Section 116.81 Rules.

116.81 Rules.

Subdivision 1. Agency rules. The agency, in consultation with the commissioner of health, may adopt rules to implement sections 116.76 to 116.82. The agency, before adopting rules affecting animals or research animal waste, must consult the commissioner of agriculture and the board of animal health.

Subd. 2. Repealed, 1Sp1993 c 1 art 9 s 75

HIST: 1989 c 337 s 7; 1Sp1993 c 1 art 9 s 9



Section 116.82 Authority of local government.

116.82 Authority of local government.

Subdivision 1. Preemption of regulation. A county, municipality, or other political subdivision of the state may not adopt a definition of infectious or pathological waste that differs from the definitions in section 116.76, or management requirements for infectious or pathological waste that differ from the requirements of sections 116.78 and 116.79.

Subd. 2. Local solid waste authority. (a) Sections 116.76 to 116.81 do not affect local implementation of collection, storage, or disposal of solid waste that does not contain infectious waste.

(b) Sections 116.76 to 116.81 do not affect county authority under other law to regulate and manage solid waste that does not contain infectious waste.

(c) A political subdivision, as defined in section 115A.03, subdivision 24, may not require a refuse-derived fuel facility to accept infectious waste.

Subd. 3. Local enforcement. Sections 116.76 to 116.81 may be enforced by a county by delegation of enforcement authority granted to the agency in section 116.83. Separate enforcement actions may not be brought by a state agency and a county for the same violations. The state or county may not bring an action that is being enforced by the federal Office of Safety and Health Administration.

HIST: 1989 c 337 s 8; 1993 c 206 s 5; 1Sp1993 c 1 art 9 s 10; 1Sp1993 c 6 s 5



Section 116.83 Enforcement.

116.83 Enforcement.

Subdivision 1. Enforcement authority. The agency may enforce sections 116.76 to 116.81.

Subd. 2. Repealed, 1Sp1993 c 1 art 9 s 75

Subd. 3. Access to information and property. Subject to section 144.651, the commissioner of the pollution control agency may on presentation of credentials, during regular business hours:

(1) examine and copy any books, records, memoranda, or data that is related to compliance with sections 116.76 to 116.81; and

(2) enter public or private property regulated by sections 116.76 to 116.81 for the purpose of taking an action authorized by this section including obtaining information and conducting investigations.

HIST: 1989 c 337 s 9; 1991 c 347 art 1 s 18; 1Sp1993 c 1 art 9 s 11,12



Section 116.84 Monitors required for PCB incinerators.

116.84 Monitors required for PCB incinerators.

Notwithstanding any other law to the contrary, an incinerator permit issued to a facility that allows burning of PCB's must, as a condition of the permit, require the installation of a continuous emission monitoring system approved by the commissioner. The monitoring system must provide continuous emission measurements to ensure optimum combustion efficiency of dioxin precursors. The system must also be capable of providing a permanent record of monitored emissions that will be available upon request to the commissioner and the general public. The commissioner shall provide periodic inspection of the monitoring system to determine its continued accuracy. Should, at any time, the permitted facility's emissions exceed permit requirements based on accurate and valid emissions data, the facility shall immediately commence shutdown of the incinerator until the appropriate modifications to the facility have been made to ensure its ability to meet permitted requirements.

HIST: 1989 c 335 art 1 s 132



Section 116.85 Monitors required for other incinerators.

116.85 Monitors required for other incinerators.

Subdivision 1. Emission monitors. Notwithstanding any other law to the contrary, an incinerator permit that contains emission limits for dioxin, cadmium, chromium, lead, or mercury must, as a condition of the permit, require the installation of an air emission monitoring system approved by the commissioner. The monitoring system must provide continuous measurements to ensure optimum combustion efficiency for the purpose of ensuring optimum dioxin destruction. The system shall also be capable of providing a permanent record of monitored emissions that will be available upon request to the commissioner and the general public. The commissioner shall provide periodic inspection of the monitoring system to determine its continued accuracy.

Subd. 1a. Mercury testing. (a) Notwithstanding any other law to the contrary, a facility holding an incinerator permit that contains emission limits for mercury must, as a condition of the permit, conduct periodic stack testing for mercury as described by this subdivision. Hospital waste incinerators having a design capacity of less than 3,000,000 BTUs per hour may use mercury segregation practices as an alternative to stack testing if allowed by applicable federal requirements, with the approval of the commissioner.

(b) A facility shall conduct stack testing for mercury at intervals not to exceed three months. An incinerator facility burning greater than 30 percent by weight of refuse-derived fuel must conduct periodic stack testing for mercury at intervals not to exceed 12 months unless a previous test showed a permit exceedence after which the agency may require quarterly testing until permit requirements are satisfied. With the approval of the commissioner, an incinerator facility may use methods other than stack testing for determining mercury in air emissions.

(c) After demonstrating that mercury emissions have been below 50 percent of the facility's permitted mercury limit for three consecutive years, as tested under the conditions of paragraph (b), an incinerator facility may choose to conduct stack testing once every three years or according to applicable federal requirements, whichever is more stringent. The facility shall notify the commissioner of its alternative mercury testing schedule, and the commissioner shall include operating conditions in the facility's permit that ensure that the facility will continue to emit mercury emissions less than 50 percent of the applicable standard.

(d) If a test conducted under the provisions of paragraph (c) shows mercury emissions greater than 50 percent of the facility's permitted mercury limit, the facility shall conduct annual mercury stack sampling until emissions are below 50 percent of the facility's permitted mercury limit. Once the facility demonstrates that mercury emissions are again below 50 percent of the facility's permitted mercury limit, the facility may resume testing every three years or according to federal requirements, whichever is more stringent, upon notifying the commissioner.

(e) In amending, modifying, or reissuing a facility's air emissions permit which contains a provision that restricts mercury emissions from the facility the commissioner shall, at a minimum, continue that permit restriction at the same level unless the applicant demonstrates that no good cause exists to do so.

Subd. 2. Continuously monitored emissions. Should, at any time after normal startup, the permitted facility's continuously monitored emissions exceed permit requirements, based on accurate and valid emissions data, the facility shall immediately report the exceedance to the commissioner and immediately either commence appropriate modifications to the facility to ensure its ability to meet permitted requirements or commence shutdown if the modifications cannot be completed within 72 hours. Compliance with permit requirements must then be demonstrated based on additional testing.

Subd. 3. Periodically tested emissions. Should, at any time after normal startup, the permitted facility's periodically tested emissions exceed permit requirements based on accurate and valid emissions data, the facility shall immediately report the exceedance to the commissioner, shall undertake appropriate steps to ensure the facility's compliance with permitted requirements, and shall demonstrate compliance within 60 days of the initial report of the exceedance. If the commissioner determines that compliance has not been achieved within 60 days, then the facility shall shut down until compliance with permit requirements is demonstrated based on additional testing.

Subd. 4. Other law. This section shall not be construed to limit the authority of the agency to regulate incinerator operations under any other law.

HIST: 1989 c 335 art 1 s 133; 1990 c 594 art 1 s 54; 1997 c 189 s 1; 1999 c 235 s 2



Section 116.86 Repealed, 1991 c 254 art 2 s 48

116.86 Repealed, 1991 c 254 art 2 s 48



Section 116.87 Definitions.

116.87 Definitions.

Subdivision 1. Residential lead paint waste. "Residential lead paint waste" means waste produced by removing lead paint from the interior or exterior structure or the ground surface of a residence. Residential lead paint waste does not include:

(1) lead paint waste removed with the aid of any chemical paint stripper; or

(2) lead paint waste that is mixed with water and that contains any free liquid.

Subd. 2. Residence. The term "residence" has the meaning given in rules adopted under sections 144.9501 to 144.9509.

HIST: 1Sp1993 c 1 art 9 s 13; 1995 c 213 art 1 s 2



Section 116.875 Authorized management methods.

116.875 Authorized management methods.

Subdivision 1. Disposal. Notwithstanding any other law, a person who disposes of residential lead paint waste in the state may dispose of the waste at:

(1) a land disposal facility that meets the requirements of Minnesota Rules, chapter 7045;

(2) a facility that meets the requirements for a new mixed municipal solid waste land disposal facility under Minnesota Rules, chapter 7035, that began operation after January 1, 1989;

(3) a demolition debris land disposal facility equipped with a clay or artificial liner and leachate collection system; or

(4) a solid waste incinerator ash landfill if disposal is approved by the commissioner in accordance with agency rules.

Subd. 2. Management responsibility; not transferable to occupant. (a) A person whose activities produce residential lead paint waste is responsible for the management and proper disposal of the waste.

(b) When residential lead paint waste is produced by activities of a person other than the occupant of the residence from which the waste is removed, the person shall not leave the residential lead paint waste at that residence and shall not transfer responsibility for managing or disposing of the waste to the occupant.

Subd. 3. Waste produced by occupant. Residential lead paint waste produced by activities of the occupant of the residence from which the waste is removed must be managed as provided by law for household hazardous waste.

Subd. 4. Demolition debris. Residential lead paint waste attached to woodwork, walls, or other elements removed from the structure of a residence that constitute demolition debris may be disposed of at any permitted demolition debris land disposal facility.

HIST: 1Sp1993 c 1 art 9 s 14



Section 116.88 Prohibited methods of management.

116.88 Prohibited methods of management.

Subdivision 1. Unlined landfills. Except as provided in section 116.875, subdivision 4, no person shall dispose of residential lead paint waste at an unlined land disposal facility.

Subd. 2. Incineration. No person shall send or accept residential lead paint waste for incineration by a mixed municipal solid waste incinerator.

HIST: 1Sp1993 c 1 art 9 s 15



Section 116.885 Recycling and treatment.

116.885 Recycling and treatment.

Nothing in sections 116.87 to 116.89 is intended to prevent or discourage treatment or recycling of residential lead paint waste. The commissioner shall encourage treatment and recycling of residential lead paint waste.

HIST: 1Sp1993 c 1 art 9 s 16



Section 116.89 Enforcement.

116.89 Enforcement.

Subdivision 1. Rules. The Minnesota pollution control agency may adopt rules necessary to implement and enforce the provisions of sections 116.87 to 116.885, including rules to regulate the transportation, storage, disposal, and other management of residential lead paint waste after the waste leaves the site where it was produced.

Subd. 2. License revocation. In addition to enforcement by the Minnesota pollution control agency, the commissioner of health may revoke the license of an abatement contractor that violates any provision of sections 116.87 to 116.885 or the rules adopted under subdivision 1.

HIST: 1Sp1993 c 1 art 9 s 17



Section 116.90 Refuse-derived fuel.

116.90 Refuse-derived fuel.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Agency" means the pollution control agency.

(c) "Minor modification" means a physical or operational change that does not increase the rated energy production capacity of a solid fuel fired boiler and which does not involve capital costs in excess of 20 percent of a new solid fuel fired boiler having the same rated capacity.

(d) "Refuse-derived fuel" means a product resulting from the processing of mixed municipal solid waste in a manner that reduces the quantity of noncombustible material present in the waste, reduces the size of waste components through shredding or other mechanical means, and produces a fuel suitable for combustion in existing or new solid fuel fired boilers.

(e) "Solid fuel fired boiler" means a device that is designed to combust solid fuel, including but not limited to: wood, coal, biomass, or lignite to produce steam or heat water.

Subd. 2. Use of refuse-derived fuel. (a) Existing or new solid fuel fired boilers may utilize refuse-derived fuel in an amount up to 30 percent by weight of the fuel feed stream under the following conditions:

(1) utilization of refuse-derived fuel involves no modification or only minor modification to the solid fuel fired boiler;

(2) utilization of refuse-derived fuel does not cause a violation of emissions limitations or ambient air quality standards applicable to the solid fuel fired boiler;

(3) the solid fuel fired boiler has a valid permit to operate;

(4) the refuse-derived fuel is manufactured and sold in compliance with permits issued by the agency and:

(i) is produced by a facility for which a permit was issued by the agency before June 1, 1991; or

(ii) is produced by an agency-permitted facility designed as part of a regional waste management system at which facility the waste is mechanically and hand sorted to avoid inclusion of items containing mercury or other heavy metals in the waste that is processed into refuse-derived fuel, and the refuse-derived fuel producer has contracted with an end user to combust the fuel; and

(5) the owner or operator of the solid fuel fired boiler gives prior written notice to the commissioner of the agency of the amount of refuse-derived fuel expected to be used and the date on which the use is expected to begin.

(b) A facility that produces refuse-derived fuel that is sold for use in a solid fuel fired boiler may accept waste for processing only from counties that provide for the removal of household hazardous waste from the waste.

(c) The agency may not require, as a condition of using refuse-derived fuel under this section, any additional monitoring or testing of a solid fuel fired boiler's air emissions beyond the monitoring or testing required by state or federal law or by the terms of the solid fuel fired boiler's permit issued by the agency.

HIST: 1991 c 337 s 56; 1992 c 593 art 1 s 33



Section 116.91 Citizen reports of environmental violations.

116.91 Citizen reports of environmental violations.

The agency shall maintain and publicize a toll-free number to enable citizens to report information about potential environmental violations. The agency may establish a program to pay awards from funds raised from private sources to persons who provide information that leads to the conviction for an environmental crime.

HIST: 1991 c 347 art 3 s 2



Section 116.915 Mercury reduction.

116.915 Mercury reduction.

Subdivision 1. Goal. It is the goal of the state to reduce mercury contamination by reducing the release of mercury into the air and water of the state by 60 percent from 1990 levels by December 31, 2000, and by 70 percent from 1990 levels by December 31, 2005. The goal applies to the statewide total of releases from existing and new sources of mercury. The commissioner shall publish updated estimates of 1990 releases in the State Register.

Subd. 2. Reduction strategies. The commissioner shall implement the strategies recommended by the mercury contamination reduction initiative advisory council and identified on pages 31 to 42 of the Minnesota pollution control agency's report entitled "Report on the Mercury Contamination Reduction Initiative Advisory Council's Results and Recommendations" as transmitted to the legislature by the commissioner's letter dated March 15, 1999. The commissioner shall solicit, by July 1, 1999, voluntary reduction agreements from sources that emit more than 50 pounds of mercury per year.

Subd. 3. Progress reports. The commissioner, in cooperation with the director of the office of environmental assistance, shall submit progress reports to the legislature on October 15, 2001, and October 15, 2005. The reports shall address the state's success in meeting the mercury release reduction goals of subdivision 1, and discuss whether different voluntary or mandatory reduction strategies are needed. The reports shall also discuss whether the reduction goals are still appropriate given the most recent information regarding mercury risks.

HIST: 1999 c 231 s 150



Section 116.92 Mercury emissions reduction.

116.92 Mercury emissions reduction.

Subdivision 1. Sales. A person may not sell mercury to another person in this state without providing a material safety data sheet, as defined in United States Code, title 42, section 11049, and requiring the purchaser to sign a statement that the purchaser:

(1) will use the mercury only for a medical, dental, instructional, research, or manufacturing purpose; and

(2) understands the toxicity of mercury and will appropriately store and use it and will not place, or allow anyone under the purchaser's control to place, the mercury in the solid waste stream or in a wastewater disposal system, as defined in section 115.01, subdivision 4.

Subd. 2. Use of mercury. A person who uses mercury in any application may not place, or deliver the mercury to another person who places residues, particles, scrapings, or other materials that contain mercury in solid waste or wastewater, except for traces of materials that may inadvertently pass through a filtration system during a dental procedure.

Subd. 3. Labeling; products containing mercury. A manufacturer or wholesaler may not sell and a retailer may not knowingly sell any of the following items in this state that contain mercury unless the item is labeled in a manner to clearly inform a purchaser or consumer that mercury is present in the item and that the item may not be placed in the garbage until the mercury is removed and reused, recycled, or otherwise managed to ensure that it does not become part of solid waste or wastewater:

(1) a thermostat or thermometer;

(2) an electric switch, individually or as part of another product, other than a motor vehicle;

(3) an appliance;

(4) a medical or scientific instrument; and

(5) an electric relay or other electrical device.

Subd. 4. Removal from service; products containing mercury. (a) When an item listed in subdivision 3 is removed from service the mercury in the item must be reused, recycled, or otherwise managed to ensure compliance with section 115A.932.

(b) A person who is in the business of replacing or repairing an item listed in subdivision 3 in households shall ensure, or deliver the item to a facility that will ensure, that the mercury contained in an item that is replaced or repaired is reused or recycled or otherwise managed in compliance with section 115A.932.

(c) A person may not crush a motor vehicle unless the person has first made a good faith effort to remove all of the mercury switches in the motor vehicle.

Subd. 5. Thermostats. A manufacturer of thermostats that contain mercury or that may replace thermostats that contain mercury shall, in addition to the requirements of subdivision 3, provide incentives for and sufficient information to purchasers and consumers of the thermostats for the purchasers or consumers to ensure that mercury in thermostats being removed from service is reused or recycled or otherwise managed in compliance with section 115A.932. A manufacturer that has complied with this subdivision is not liable for improper disposal by purchasers or consumers of thermostats.

Subd. 5a. Displacement relays. (a) A manufacturer of a displacement relay that contains mercury is responsible for the costs of collecting and managing its displacement relays to ensure that the relays do not become part of the solid waste stream.

(b) A manufacturer of a displacement relay that contains mercury shall, in addition to the requirements of subdivision 3, provide incentives for, and sufficient information to, purchasers and consumers of the relay to ensure that the relay does not become part of the waste stream. A manufacturer that has complied with this subdivision is not liable for improper disposal by purchasers or consumers of its relays.

(c) A manufacturer subject to this subdivision, or an organization of such manufacturers and its officers, members, employees, and agents, may participate in projects or programs to collect and properly manage waste displacement relays. Any person who participates in such a project or program is immune from liability under state law relating to antitrust, restraint of trade, unfair trade practices, and other regulation of trade or commerce for activities related to the collection and management of the relays under this subdivision.

(d) For the purposes of this subdivision, a "displacement relay" means an electric flow control device having one or more poles that contain metallic mercury and a plunger which, when energized by a magnetic field, moves into a pool of mercury, displacing the mercury sufficiently to create a closed electrical circuit.

Subd. 6. Mercury thermometers prohibited. (a) A manufacturer, wholesaler, or retailer may not sell or distribute at no cost a thermometer containing mercury that was manufactured after June 1, 2001.

(b) Paragraph (a) does not apply to:

(1) an electronic thermometer with a battery containing mercury if the battery is in compliance with section 325E.125;

(2) a mercury thermometer used for food research and development or food processing, including meat, dairy products, and pet food processing;

(3) a mercury thermometer that is a component of an animal agriculture climate control system or industrial measurement system until such time as the system is replaced or a nonmercury component for the system is available; or

(4) a mercury thermometer used for calibration of other thermometers, apparatus, or equipment, unless a nonmercury calibration standard is approved for the application by the National Institute of Standards and Technology.

Subd. 7. Fluorescent and high intensity discharge lamps; large use applications. (a) A person who sells fluorescent or high intensity discharge lamps that contain mercury to the owner or manager of an industrial, commercial, office, or multiunit residential building, or to any person who replaces or removes from service outdoor lamps that contain mercury, shall clearly inform the purchaser in writing on the invoice for the lamps, or in a separate writing, that the lamps contain mercury, a hazardous substance that is regulated by federal or state law and that they may not be placed in solid waste. This paragraph does not apply to a person who incidentally sells fluorescent or high intensity discharge lamps at retail to the specified purchasers.

(b) A person who contracts with the owner or manager of an industrial, commercial, office, or multiunit residential building, or with a person responsible for outdoor lighting, to remove from service fluorescent or high intensity discharge lamps that contain mercury shall clearly inform, in writing, the person for whom the work is being done that the lamps being removed from service contain mercury and what the contractor's arrangements are for the management of the mercury in the removed lamps.

Subd. 8. Ban; toys, games, and apparel. A person may not sell for resale or at retail in this state a toy or game that contains mercury, or an item of clothing or wearing apparel that is exempt from sales tax under section 297A.67, subdivision 8, that contains an electric switch that contains mercury.

Subd. 8a. Ban; mercury manometers. After June 30, 1997, mercury manometers for use on dairy farms may not be sold or installed, nor may mercury manometers in use on dairy farms be repaired. After December 31, 2000, all mercury manometers on dairy farms must be removed from use.

Subd. 9. Enforcement; generators of household hazardous waste. (a) A violation of subdivision 2 or 4, paragraph (a), by a generator of household hazardous waste, as defined in section 115A.96, or a violation of subdivision 8 by a person selling at retail, is not subject to enforcement under section 115.071, subdivision 3.

(b) An administrative penalty imposed under section 116.072 for a violation of subdivision 2 or 4, paragraph (a), by a generator of household hazardous waste, as defined in section 115A.96, or for a violation of subdivision 8 by a person selling at retail, may not exceed $700.

HIST: 1992 c 560 s 3; 1992 c 603 s 37; 1993 c 249 s 28; 1994 c 585 s 38; 1995 c 247 art 1 s 43; 1997 c 62 s 2,3; 1997 c 216 s 116; 2000 c 418 art 1 s 44; 2001 c 47 s 1



Section 116.925 Electric energy; mercury emissions report.

116.925 Electric energy; mercury emissions report.

Subdivision 1. Report. To address the shared responsibility between the providers and consumers of electricity for the protection of Minnesota's lakes, each electric utility, as defined in section 216B.38, subdivision 5, and each person that generates electricity in this state for that person's own use or for sale at retail or wholesale shall provide to the commissioner of the pollution control agency by April 1 an annual report of the amount of mercury emitted in generating that electricity at that person's facilities for the previous calendar year.

Subd. 2. Contents of report. (a) A report must include:

(1) a list of all generation facilities owned or operated by the utility or person subject to subdivision 1;

(2) all readily available information regarding the amount of electricity purchased by the utility or person subject to subdivision 1, for use in the state; and

(3) information for each facility owned or operated by the utility or person subject to subdivision 1, stating: (i) the amount of electricity generated at the facility for use or for sale in this state at retail or wholesale; (ii) the amount of fuel used to generate that electricity at the facility; and (iii) the amount of mercury emitted in generating that electricity in the previous calendar year, based on emission factors, stack tests, fuel analysis, or other methods approved by the commissioner. The report must include the mercury content of the fuel if it is determined in conjunction with a stack test.

(b) The following are de minimis standards for small and little-used generation facilities:

(1) less than 240 hours of operation by the combustion unit per year;

(2) a fuel capacity input at the combustion unit of less than 150,000,000 British thermal units per hour; or

(3) an electrical generation unit with maximum output of less than or equal to 15 megawatts.

A utility or person subject to this section who owns or operates a combustion unit that qualifies under one of these de minimis standards is not required to provide the information described in paragraph (a) for that combustion unit.

(c) A report need not be filed for a combustion device for a year in which the device has documented mercury emissions of three pounds or less.

Subd. 3. Report to consumers. By January 1, 1999, and biennially thereafter in the report on air toxics required under section 115D.15, the commissioner shall report the amount of mercury emitted in the generation of electricity.

HIST: 1997 c 191 art 2 s 2



Section 116.93 Lamp recycling facilities.

116.93 Lamp recycling facilities.

Subdivision 1. Definition. For the purposes of this section, "lamp recycling facility" means a facility operated to remove, recover, and recycle for reuse mercury or other hazardous materials from fluorescent or high intensity discharge lamps.

Subd. 2. Lamp recycling facility; permits or licenses. (a) A person may not operate a lamp recycling facility without obtaining a permit or license for the facility from the agency. The permit or license must require:

(1) a plan for response to releases, including emergency response;

(2) proof of financial responsibility for closure and any necessary postclosure care at the facility which may include a performance bond or other insurance; and

(3) liability insurance or another financial mechanism that provides proof of financial responsibility for response actions required under chapter 115B.

(b) A lamp recycling facility that is licensed or permitted by a county under section 473.811, subdivision 5b, complies with this subdivision if the license or permit held by the facility contains at least all the terms and conditions required by the agency for a license or permit issued under this subdivision.

(c) A lamp recycling facility with a demonstrated capability for recycling that is in operation prior to adoption of rules for a licensing or permitting process for the facility by the agency may continue to operate in accordance with a compliance agreement or other approval by the commissioner until a license or permit is issued by the agency under this subdivision.

HIST: 1993 c 249 s 29



Section 116.94 Repealed, 1995 c 247 art 1 s 67

116.94 Repealed, 1995 c 247 art 1 s 67



Section 116.95 Citation.

116.95 Citation.

Sections 116.96 to 116.99 may be cited as the "Small Business Air Quality Compliance Assistance Act."

HIST: 1992 c 546 s 5



Section 116.96 Definitions.

116.96 Definitions.

Subdivision 1. Scope. The definitions in this section apply to sections 116.96 to 116.99.

Subd. 2. Agency. "Agency" means the pollution control agency.

Subd. 3. Clean Air Act. "Clean Air Act" means the federal Clean Air Act, United States Code, title 42, section 7401 et seq., as amended.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 5. Regulated pollutant. "Regulated pollutant" means:

(1) a volatile organic compound that participates in atmospheric photochemical reactions;

(2) a pollutant for which a national ambient air quality standard has been promulgated;

(3) a pollutant that is addressed by a standard promulgated under section 7411 or 7412 of the Clean Air Act; or

(4) any pollutant that is regulated under this chapter or air quality rules adopted under this chapter.

Subd. 6. Small business stationary source. "Small business stationary source" means a business that:

(1) is owned or operated by a person that employs 100 or fewer individuals;

(2) is a small business concern as defined in the Small Business Act, United States Code, title 15, section 632(a);

(3) is not a major stationary source as defined in section 7661 of the Clean Air Act;

(4) does not emit 50 tons or more per year of any regulated pollutant; and

(5) emits less than 75 tons per year of all regulated pollutants.

HIST: 1992 c 546 s 6; 1995 c 220 s 107



Section 116.97 Small business air quality compliance assistance program.

116.97 Small business air quality compliance assistance program.

Subdivision 1. Creation. The commissioner shall establish a small business air quality compliance assistance program that incorporates the small business stationary source technical and environmental compliance assistance program required by section 7661f of the Clean Air Act.

Subd. 2. Requirements. The commissioner shall ensure that the program provides at least the following:

(1) direct, timely, one-on-one information and technical assistance to small businesses that are stationary sources on matters including, but not limited to, their legal rights and obligations under federal and state air quality laws and regulations, applicable requirements and alternatives for achieving compliance, permit procedures, preparation of permit applications, sources of technical expertise, consequences of operating in violation, enforcement, fines, penalties, and appeals;

(2) a clearinghouse to provide information and referral to appropriate technical experts concerning Clean Air Act regulatory requirements, compliance methods, and control technologies;

(3) information and assistance on methods of pollution prevention and the prevention and detection of accidental releases;

(4) audits of the operations of small business stationary sources to determine compliance with federal and state air quality laws and regulations, or establishment of a procedure for referring sources to qualified auditors. Audits may include, but need not be limited to, an evaluation of work practices, compliance monitoring procedures, record keeping requirements, and technical assistance on pollution prevention opportunities and control options;

(5) to the extent permitted by federal and state air quality laws and regulations, procedures for responding to requests from small business stationary sources for modification of work practices or methods compliance because of the financial or technological capability of the source; and

(6) coordination of efforts with trade associations, small business assistance providers, and federal, state, and local governmental agencies that provide information and technical assistance to small businesses, in order to maximize the information and assistance available to small businesses and to prevent duplication of effort and services.

HIST: 1992 c 546 s 7



Section 116.98 Ombudsman for small business air quality compliance assistance program.

116.98 Ombudsman for small business air quality compliance assistance program.

Subdivision 1. Appointment. The commissioner shall appoint an ombudsman for small business air quality compliance assistance in the classified service.

Subd. 2. Duties. The ombudsman shall provide direct oversight of the small business air quality compliance assistance program. The ombudsman's duties include, but are not limited to:

(1) conducting independent evaluations of all aspects of the program;

(2) monitoring, reviewing, and providing comments and recommendations to federal, state, and local air quality authorities on laws and regulations that impact small businesses;

(3) facilitating and promoting the participation of small businesses in the development of laws and regulations that affect them;

(4) providing reports to federal, state, and local air quality authorities and the public on the requirements of the Clean Air Act and their impact on small businesses;

(5) disseminating information concerning proposed air quality regulations, control technologies, and other information to small businesses and other interested parties;

(6) participating in and sponsoring meetings and conferences concerning air quality laws and regulations with state and local regulatory officials, industry groups, and small business representatives;

(7) investigating and assisting in the resolution of complaints and disputes from small businesses against state or local air quality authorities;

(8) periodically reviewing the work and services provided by the program with trade associations and small business representatives;

(9) operating a toll-free telephone line to provide free, confidential help on individual source problems and grievances;

(10) referring small businesses to appropriate technical specialists for information and assistance on affordable alternative technologies, process changes, products, and operational methods to help reduce air pollution and accidental releases;

(11) arranging for and assisting in the preparation of program guideline documents to ensure that the language is readily understandable by the lay person;

(12) establishing cooperative programs with trade associations and small businesses to promote and achieve voluntary compliance with federal and state air quality laws and regulations;

(13) establishing cooperative programs with federal, state, and local governmental entities and the private sector to assist small businesses in securing sources of funds to comply with federal, state, and local air quality laws and regulations;

(14) conducting studies to evaluate the impacts of federal and state air quality laws and regulations on the state's economy, local economies, and small businesses;

(15) serving as a voting member of the small business air quality compliance advisory council established by section 116.99; and

(16) performing the ombudsman's duties in cooperation and coordination with governmental entities and private organizations as appropriate so as to eliminate overlap and duplication to the extent practicable.

Subd. 3. Independence of action. In carrying out the duties imposed by sections 116.96 to 116.99, the ombudsman may act independently of the agency in providing testimony to the legislature, contacting and making periodic reports to federal and state officials as necessary to carry out the duties imposed by sections 116.96 to 116.99, and addressing problems of concern to small businesses.

Subd. 4. Qualifications. The ombudsman must be knowledgeable about federal and state air quality laws and regulations, control technologies, and federal and state legislative and regulatory processes. The ombudsman must be experienced in dealing with both private enterprise and governmental entities, arbitration and negotiation, interpretation of laws and regulations, investigation, record keeping, report writing, public speaking, and management.

Subd. 5. Office support. The commissioner shall provide the ombudsman with the necessary office space, supplies, equipment, and clerical support to effectively perform the duties imposed by sections 116.96 to 116.99.

HIST: 1992 c 546 s 8



Section 116.99 Small business air quality compliance advisory council.

116.99 Small business air quality compliance advisory council.

Subdivision 1. Creation. A small business air quality compliance assistance advisory council is established within the agency.

Subd. 2. Duties. The council has the following duties:

(1) rendering advisory opinions on the effectiveness of the program, difficulties encountered, and degree and severity of enforcement;

(2) preparing periodic reports on matters relating to the program as requested by appropriate federal and state agencies;

(3) reviewing information for sources to ensure the information is complete, comprehensive, and understandable to the lay person; and

(4) other duties it finds appropriate to comply with applicable federal or state air quality laws and regulations.

Subd. 3. Membership. The council consists of the following members:

(1) two members appointed by the governor who represent the general public and are not owners or representatives of owners who are small business stationary sources;

(2) the commissioner or the commissioner's designee, who shall represent the agency;

(3) four members appointed by the legislature who are owners or representatives of owners of small business stationary sources;

(4) the director of the office of environmental assistance or the director's designee; and

(5) the commissioner of trade and economic development or the commissioner's designee.

The majority and minority leaders of the house of representatives and the senate shall each appoint one of the members listed in clause (3).

Subd. 4. Membership terms; compensation; removal. The membership terms, compensation, and removal of council members are governed by section 15.0575, except that subdivision 5 does not apply.

Subd. 5. Chair. The council shall select its chair by a majority vote.

Subd. 6. Program. The council may set its own agenda and work program, consistent with the requirements of the Clean Air Act, after consultation with the commissioner and the small business ombudsman established by this chapter.

Subd. 7. Funding. The commissioner shall allocate and administer the funds reasonably necessary to cover the operational costs of the council.

Subd. 8. Staff. The commissioner shall provide staff services reasonably required by the council.

HIST: 1992 c 546 s 9; 1995 c 247 art 2 s 54



Section 116.991 Repealed, 1997 c 216 s 160

116.991 Repealed, 1997 c 216 s 160



Section 116.992 Repealed, 1997 c 216 s 160

116.992 Repealed, 1997 c 216 s 160



Section 116.993 Small business environmental improvement loan program.

116.993 Small business environmental improvement loan program.

Subdivision 1. Establishment. A small business environmental improvement revolving loan program is established to provide loans to small businesses for the purpose of capital equipment purchases that will meet or exceed environmental rules and regulations or for investigation and cleanup of contaminated sites. The small business environmental improvement revolving loan program replaces the small business environmental loan program in Minnesota Statutes 1996, section 116.991, and the hazardous waste generator loan program in Minnesota Statutes 1996, section 115B.223.

Subd. 2. Eligible borrower. To be eligible for a loan under this section, a borrower must:

(1) be a small business corporation, sole proprietorship, partnership, or association;

(2) be a potential emitter of pollutants to the air, ground, or water;

(3) need capital for equipment purchases that will meet or exceed environmental regulations or need capital for site investigation and cleanup;

(4) have less than 50 full-time employees;

(5) have an after tax profit of less than $500,000; and

(6) have a net worth of less than $1,000,000.

Subd. 3. Loan application and award procedure. The commissioner of the pollution control agency may give priority to applicants that include, but are not limited to, those subject to Clean Air Act standards adopted under United States Code, title 42, section 7412, those undergoing site investigation and remediation, those involved with facility wide environmental compliance and pollution prevention projects, and those determined by the commissioner to be small business outreach priorities. The commissioner shall decide whether to award a loan to an eligible borrower based on:

(1) the applicant's financial need;

(2) the applicant's ability to secure and repay the loan; and

(3) the expected environmental benefit.

Subd. 4. Screening committee. The commissioner shall appoint a screening committee to evaluate applications and determine loan awards. The committee shall have diverse expertise in air quality, water quality, solid and hazardous waste management, site response and cleanup, pollution prevention, and financial analysis.

Subd. 5. Limitation on loan obligation. Numbers of applications accepted, evaluated, and awarded are based upon the available money in the small business environmental improvement loan account.

Subd. 6. Loan conditions. A loan made under this section must include:

(1) an interest rate that is four percent or one-half the prime rate, whichever is greater;

(2) a term of payment of not more than seven years; and

(3) an amount not less than $1,000 or exceeding $50,000.

HIST: 1997 c 216 s 117



Section 116.994 Small business environmental improvement loan account.

116.994 Small business environmental improvement loan account.

The small business environmental improvement loan account is established in the environmental fund. Repayments of loans made under section 116.993 must be credited to this account. This account replaces the small business environmental loan account in Minnesota Statutes 1996, section 116.992, and the hazardous waste generator loan account in Minnesota Statutes 1996, section 115B.224. The account balances and pending repayments from the small business environmental loan account and the hazardous waste generator account will be credited to this new account. Money in the account is appropriated to the commissioner for loans under this section.

HIST: 1997 c 216 s 118






Chapter 116A Public Water and Sewer Systems

Section 116A.01 Powers of county boards and of district courts.

116A.01 Powers of county boards and of district courts.

Subdivision 1. Generally. The county boards of the several counties except counties in the seven county metropolitan area, and the district courts are authorized to make all necessary orders for, and cause to be constructed and maintained, public water or sewer systems or combined water and sewer systems, including outlets, treatment plants, pumps, lift stations, service connections, mains, valves, hydrants, wells, reservoirs, tanks, and other appurtenances of public water or sewer systems, in any area of the county or judicial district not organized into cities, or in any area added to a public water or sewer system or combined water and sewer system by action taken in accordance with subdivision 4.

Subd. 1a. Municipal authority. Any county board that has established a water or sewer system or combined water and sewer system under the provisions of this chapter, or that has formed a district under the provisions of section 116A.02, subdivision 4, may acquire, construct, finance, operate and maintain the system under and exercise all the rights and authority and perform all the duties of a statutory city under chapters 117, 412, 429 and 475 and sections 115.46, 444.075 and 471.59, instead of this chapter, upon receiving authorization in accordance with this subdivision. To receive authorization the county board shall file, in the office of the court administrator of district court of the county, a petition to the court asking that the county board be granted such authority. The court administrator of district court, as directed by the judge, shall thereupon fix a time and place for hearing upon the petition. Notice of the hearing shall be given by publication for two successive weeks in a newspaper published in the county. The court administrator of district court shall give written notice of the hearing to the Minnesota pollution control agency. If at the hearing the court finds that it is for the best interests of the county board to be granted such authority, it may by order grant such petition. Thereafter the county board is authorized to acquire, construct, finance, operate and maintain the water or sewer system or combined water and sewer system in the same manner and to the same extent accorded a statutory city under chapters 117, 412, 429 and 475 and sections 115.46, 444.075 and 471.59.

Subd. 2. Establishment of system. Upon receipt of a petition for the establishment of a water or sewer system or combined water and sewer system in any area of the county not organized into cities, or in any area to be included within a system in accordance with subdivision 4, and after determining the sufficiency of the petition as provided in section 116A.02 and making such investigations and surveys as it considers necessary to ascertain whether it should be granted, the court or board may by resolution provide for the establishment of such a system; cause plans and specifications to be prepared for water system facilities adequate to obtain, store, treat, and distribute water for domestic, commercial, and industrial use therein, or sewer system facilities adequate to collect, treat, and dispose of sewage and waste in a sanitary manner, or both such types of facilities; contract for the construction of such facilities; acquire land and easements for the purpose by purchase, gift, condemnation, or other lawful means; establish, collect, and revise charges for the use and availability of water or sewer service or both to all premises within the area to which service is furnished or made reasonably available, and for connection to the facilities, in the manner provided in section 444.075; levy special assessments upon properties specially benefited by the construction of the facilities; issue bonds of the county to finance such construction as provided in section 116A.20, and require hook up or attachment to the system by all residents in the service area.

Subd. 3. Systems extending into more than one judicial district. In case any proposed sewer or water system extends into two or more judicial districts, proceedings may be commenced before the district court of any of the districts, and the court before which such proceedings are commenced shall thereafter have jurisdiction of all subsequent proceedings and matters in relation to the sewer or water system.

Subd. 4. Area to be served. The area to be served by any public water or sewer or combined system or to be included in a district formed under section 116A.02, subdivision 4, may include any part or all of the area of any city which by resolution of its governing body requests that its facilities be connected to the system, or that all or any part of the area within its corporate limits be included in the area to be served by the system or included in the district. For the purpose of any petition filed or special assessment levied with respect to any system, the entire area to be served within any city shall be treated as if it were owned by a single person, provided that in any event mailed notice of all hearings required under this chapter shall also be sent to the actual owners of such property to the same extent and in the same manner provided for owners of property located in an area to be served by the system outside of any city, and the governing body shall exercise all the rights and be subject to all the duties of an owner of the area, and shall have power to provide for the payment of all special assessments and other charges imposed upon the area with respect to the system by the appropriation of money, the collection of service charges, or the levy of taxes, which shall be deemed special levies and shall be subject to no limitation of rate or amount; provided that in the alternative the board or boards and the court with jurisdiction over the system, or a water and sewer commission to the extent authorized by the board or boards and the court under section 116A.24, may, to the extent authorized by resolution of the governing body of the city, exercise within the area of the city served by the system, or any extensions of the system, the same powers granted to the county board or boards and the court for areas located outside any city by this chapter.

Subd. 5. Exclusion of land from area to be served. After any land has been included in the area to be served by any public water or sewer or combined system or in a district formed under section 116A.02, subdivision 4, the county board, or if two or more county boards are involved, the court, upon petition of the county boards or the commission formed under section 116A.24, may at any time order the exclusion from such area or district of any land that has not been specially assessed under section 116A.17, upon determining that the land is contiguous to land located outside the area or district and will not be served by such system, provided that either the owner or owners of the land first consent to the exclusion, or the proposed exclusion first be considered at one of the public hearings required under this chapter and be made a part of the order thereafter required of the board or court or at a separate public hearing on the proposed exclusion after notice of the hearing has been given in the manner and to the extent required in section 116A.08, subdivision 1.

HIST: 1971 c 916 s 1; 1973 c 123 art 5 s 7; 1973 c 322 s 1; 1973 c 407 s 1; 1973 c 702 s 25; 1975 c 294 s 1-3; 1976 c 239 s 22; 1977 c 442 s 1-4; 1Sp1986 c 3 art 1 s 82



Section 116A.02 Petition.

116A.02 Petition.

Subdivision 1. Form. Before any public water or sewer system or combined water and sewer system authorized by sections 116A.01 to 116A.26 is established, a petition therefor shall be filed with the county auditor, if for a system entirely within one county, or with the court administrator of the district court, if for a system within two or more counties. The petition shall be signed by the owners of at least 50 percent of the area, exclusive of the holders of easements for electric or telephone transmission and distribution lines of lands described in the petition as those to be served by the proposed system, and shall state that the system will be of public benefit and utility and will promote the public health and that the petitioners will pay all costs and expenses which may be incurred in case the proceedings are dismissed or for any reason no contract for the construction thereof is let. The petition may be signed by the authorized representative of any municipal corporation or by the commissioner of transportation, or the authorized agent of any public institution or any corporation which may be affected by or assessed for the proposed construction. Petitioners may employ an attorney to represent them in all proceedings pursuant to sections 116A.01 to 116A.26, and said attorney shall be compensated as ordered by the board or court.

Subd. 2. Withdrawal. After a petition has been filed, no petitioner may withdraw therefrom except with the written consent of all other petitioners filed with the auditor or clerk.

Subd. 2a. Use of petitioner's land. Each owner who joins in the petition or who prior to June 3, 1977 has signed a petition for such a district, grants to the county or counties or commission, if the system is thereafter established, an easement to use the owner's land within the system area for the purposes of the system in any manner that will not permanently and substantially disturb the owner's use, including the right to enter upon that land temporarily for construction or maintenance of the system, if notice that the petition has the effect of granting the easement is set forth in the petition or is otherwise given in writing to the owner prior to the owner's execution of the petition, or the petition was signed prior to June 3, 1977. Unless an emergency exists, the owner may require one week's notice before entry upon the property is permitted pursuant to this subdivision.

Subd. 3. Proceeding initiated by county board. Any county board, by duly adopted resolution, and without a petition filed therefor, may initiate the proceedings for the establishment of a water or sewer system or combined water and sewer system as provided in sections 116A.01 to 116A.26. The proceedings thereafter shall be the same as for proceedings initiated by petition except that no bond need be filed. If any proceeding initiated by resolution of a county board is dismissed, the county shall pay all expenses connected with such proceeding.

Subd. 4. Initial formation of district. A county board, or boards if more than one county is involved, by duly adopted resolution, may, without a petition filed therefor and after making such investigations as the board or boards consider necessary, form a water or sewer district or combined water or sewer district within the county or counties and may expend available funds for this purpose without the board or, if more than one county is involved, the court first ordering the establishment of a water or sewer system or combined water and sewer system as provided in sections 116A.01 to 116A.26. Thereafter the county board or court may establish for all or a part of the district one or more water systems or sewer systems or combined water and sewer systems either by petition or on the initiative of the board of any county located in whole or part within the district, as provided in sections 116A.01 to 116A.26, except that no bond need be filed whenever the county board elects to proceed on its own initiative. If a proceeding is initiated by resolution of a county board and is dismissed, the county shall pay the expenses connected with the proceeding.

HIST: 1971 c 916 s 2; 1973 c 322 s 2; 1975 c 294 s 4,5; 1976 c 166 s 7; 1977 c 442 s 6; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.03 Petitioners' bond.

116A.03 Petitioners' bond.

Upon the filing of a petition and before any action is taken thereon, one or more of the petitioners shall make and file a bond payable, in case of a county system, to the county, and in case of a judicial system, to the counties named in the petition, in the sum of not less than $2,000, with good and sufficient sureties, to be approved by the officer with whom the same is filed, conditioned to pay all costs and expenses which may be incurred in case the proceedings are dismissed or for any reason no contract is entered into for the construction of the system or other improvement petitioned for. In lieu of a bond cash may be deposited and forfeited to the county or counties in the event the proceedings are dismissed and if for any reason no contract is entered into for construction of the system or other improvement petitioned for. If the project is approved, the cash so deposited shall be returned to the petitioners.

HIST: 1971 c 916 s 3



Section 116A.04 Insufficient bond; expenses not to exceed penalty of bond.

116A.04 Insufficient bond; expenses not to exceed penalty of bond.

If it shall appear at any time prior to the making of the order establishing the system that the bond of petitioners is insufficient in amount to protect the county or counties from loss on account of any costs or expenses incurred or to be incurred, the court or board shall require an additional bond. In such event, all further proceedings shall be stayed until such bond is furnished, and if additional bond is not furnished within the time fixed by the board or court, the proceedings may be dismissed.

In all proceedings, the expenses incurred prior to establishment shall not exceed the penalty named in the bond or bonds given by the parties. No claim in excess of the amount of the bond or bonds shall be audited or paid by direction of the board or court unless one or more of the parties in the proceeding shall, within such time as the board or court directs, make and file an additional bond with sufficient sureties in such amount as the board or court directs.

HIST: 1971 c 916 s 4



Section 116A.05 Dismissal of proceedings.

116A.05 Dismissal of proceedings.

Sixty percent of the petitioners may dismiss a proceeding under the provisions of sections 116A.01 to 116A.26 at any time prior to the order establishing the improvement, upon payment of all lawful costs, charges, expenses, and fees in the proceeding.

HIST: 1971 c 916 s 5



Section 116A.06 Engineer.

116A.06 Engineer.

Subdivision 1. Appointment. Upon filing of the petition and bond, the board or court shall, within 30 days, by order appoint an engineer to make a preliminary survey within the time fixed in the order. The engineer shall act as engineer throughout the proceeding unless otherwise ordered.

Subd. 2. Qualification. The engineer shall within ten days after appointment take and subscribe an oath to faithfully perform the assigned duties according to the best of the engineer's ability, and give a bond in an amount fixed by the board or court, but not less than $5,000, with good and sufficient surety, payable to the county or counties affected by the proposed improvement for their benefit and for the use of all parties aggrieved or injured by any negligence or malfeasance by the engineer while in any manner employed in the proceedings, conditioned that the engineer will diligently, honestly, and using the best skill and ability, during the full period of employment, perform the duties as engineer. The bond shall be approved by the auditor or court administrator, and the aggregate liability of the surety for all such damages shall not exceed the amount of the bond. In case of a change of engineers, each succeeding engineer shall make and file the required oath and bond.

Subd. 3. Consulting engineer. After appointment of the engineer, and during the pendency of any proceeding or during the construction of the system, the board or court may employ an engineer as a consulting engineer in the proceeding. The consulting engineer shall advise the engineer and the board or court as to engineering matters and problems which may arise in connection with the system. Compensation shall be fixed by the board or court.

HIST: 1971 c 916 s 6; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.07 Preliminary survey and report.

116A.07 Preliminary survey and report.

The engineer shall promptly examine all matters set forth in the petition and order, make such preliminary survey of the territory likely to be affected by the proposed improvement as will enable the engineer to determine whether it is necessary and feasible, and report accordingly. If some plan other than that described in the petition is found practical, the engineer shall so report, giving such detail and information as is necessary to inform the court or board on all matters pertaining to the feasibility of the proposed plan, either as outlined in the petition or according to a different plan recommended by the engineer. Upon completion of the survey and report, the engineer shall file the report in duplicate with the auditor or clerk.

HIST: 1971 c 916 s 7; 1986 c 444



Section 116A.08 Preliminary hearing.

116A.08 Preliminary hearing.

Subdivision 1. Notice. Upon the filing of the report of the engineer, the auditor shall promptly notify the board, or the court administrator shall promptly notify the judge, thereof, and the auditor, or the court administrator with the approval of the judge, shall by order fix a time for the hearing thereon, not more than 60 days after the date of the order. Not less than ten days before the time of hearing, the auditor or court administrator shall give notice by mail of the time and place of hearing to the petitioners and the owners of the lands and properties, and corporations, public or private, likely to be affected by the proposed improvement as shown by the engineer's report. Notice also shall be published in the official papers covering the area of the proposed system called for in the petition, at least once not less than three weeks before the hearing.

Subd. 2. Hearing. The engineer shall attend the hearing and supply such information as may be necessary. The petitioners and all other parties interested may appear and be heard.

Subd. 3. Sufficiency of petition. The board or court shall examine the petition, and if the petition is found sufficient as required by law, shall so find. If the petition is found insufficient in that it is not signed by the requisite number of owners, or otherwise, the hearing shall be adjourned and the petition referred back to the petitioners for such action thereon as may be advised. The petitioners, by unanimous action, may thereupon amend the recitals in the petition. They may procure the signatures of additional owners as added petitioners. At the adjourned hearing, if the petition is found insufficient, the proceedings shall be dismissed.

Subd. 4. Dismissal. At the hearing or any adjournment thereof, if it shall appear that the proposed improvement is not feasible, and no plan is reported by the engineer where by it can be made feasible, or that it is not of public benefit or utility, the petition shall be dismissed.

Subd. 5. Findings and order. If the board or court is satisfied that the proposed improvement as outlined in the petition or as modified and recommended by the engineer is feasible, that there is necessity therefor, that it will be of public benefit and promote the public health, it shall so find and by order shall designate any changes to be made in the proposed improvement. Changes may be described in general terms and shall be sufficiently described by filing with the order a map outlining the proposed improvement. Thereafter the petition shall be treated as modified accordingly.

Subd. 6. Effect of findings. The findings shall be construed as conclusive only as to the sufficiency of the petition, the nature and extent of the proposed plan and the need of a permanent survey, and only as to the persons or parties shown by the engineer's preliminary report as likely to be affected by the improvement. All questions relative to the practicability and necessity of the proposed improvement shall be subject to further investigation and consideration at the final hearing.

HIST: 1971 c 916 s 8; 1Sp1986 c 3 art 1 s 82



Section 116A.09 Order for detailed survey.

116A.09 Order for detailed survey.

Upon the filing of the order as specified in section 116A.08, the board or court shall order the engineer to proceed to make a detailed survey and furnish all necessary plans and specifications for the proposed improvement, together with an estimate of the total cost of construction of the system, and report the same to the board or court with all reasonable dispatch. The cost estimate shall include the amounts payable to contractors at and prior to completion of construction in accordance with the plans and specifications; all court costs; estimated damages payable as reported by the viewers in accordance with section 116A.11; the cost of acquisition of all lands and easements required; the cost of necessary engineering, financial, legal, and other professional service; the cost of printing, publication, and mailing of all required notices of court proceedings, hearings, and bond sales; interest estimated to accrue on money to be borrowed for the system from the date or dates of borrowing to the initial date or dates of collection of special assessments or revenues of the system sufficient to carry current interest cost; and all other items of expense incurred and estimated to be incurred in the establishment of the system from its inception to its completion. The board or court may direct the engineer to include in the report an assessment roll based upon calculation, by the county auditor or auditors with the assistance of the engineer or another qualified person selected by the board or court, of the proper amount to be specially assessed for the system against every assessable lot, piece, or parcel of land, without regard to cash valuation. The assessment roll shall be based upon the engineer's estimate of the total cost, but the board or court may direct the engineer also to calculate the expenses of operation of the system when completed, the times and numbers of connections thereto from buildings on individual lots, pieces, and parcels of land, the rates and amounts of connection charges and periodic use charges which may be made for the use and availability of the service of the system, the net revenues, over and above the current cost of operation and maintenance, which are estimated to be available, after completion, for the payment of principal and interest on money borrowed for the system, and the amounts by which the special assessments to be collected annually may be reduced or their payment deferred if such net revenues are realized.

HIST: 1971 c 916 s 9; 1973 c 322 s 3; 1977 c 442 s 7; 1986 c 444



Section 116A.10 Engineer's survey and examination.

116A.10 Engineer's survey and examination.

Upon the filing of the order calling for a detailed survey, the engineer shall prepare the complete set of plans, specifications and estimates of cost, and shall make a complete report in duplicate of the work and recommendations to the board or court, including therein all maps and profiles, and shall file the report with the auditor or court administrator. If the report is filed with the court administrator, a complete copy also shall be filed with the auditor of each county affected. After final acceptance of the system, the engineer shall make revisions of the plan, profiles and designs of structures to show the project as actually constructed on the original tracings, and shall file the revisions in duplicate with the auditor or court administrator. When more economical construction will result, the engineer may recommend that the work be divided into sections and let separately, and may recommend the time and manner in which the work or any section shall be done.

HIST: 1971 c 916 s 10; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.11 Viewers; appointment; qualification.

116A.11 Viewers; appointment; qualification.

Subdivision 1. Appointment. Following the filing of the order for a detailed survey the board or court shall make an order appointing as viewers three disinterested resident freeholders of the county or counties affected.

Subd. 2. Qualification. Within 30 days after the filing of the final report and survey of the engineer, the auditor or court administrator shall make an order designating the time and place of the first meeting of the viewers and shall issue to the viewers a certified copy of the order appointing them and the order designating the time and place of their first meeting. At the meeting and before entering upon their duties, the viewers shall take and subscribe an oath to faithfully perform their duties.

Subd. 3. Failure to qualify. If any viewer shall fail to qualify at the meeting, the auditor or court shall designate some other qualified person to take that viewer's place.

Subd. 4. Viewers; duties. The viewers, with or without the engineer, shall estimate damages to all lands and properties affected by the proposed system and shall report their findings. The report shall show in tabular form the description of each lot and tract, or fraction thereof, under separate ownership, damaged and the names of the owners as the same appear on the current tax duplicate of the county. Estimated damages shall be reported on all lands owned by the state the same as upon taxable lands. The viewers shall report all estimated damages that will result to all railways and other utilities, including lands and property used for railway or other utility purposes. In case the viewers are unable to agree, each viewer shall state separately that viewer's findings on any matter disagreed upon. A majority of the viewers shall be competent to perform the duties required of them by sections 116A.01 to 116A.26.

Subd. 5. Filing of viewers' report. Upon the completion of their work, the viewers shall file their report with the auditor or court administrator. They shall file with the report a detailed statement showing the actual time they were engaged and expenses incurred and shall be reimbursed at such a rate as determined by the board or court. The viewers shall perform their duties and make their report at the earliest possible date following their first meeting. If the report be filed with the court administrator, a copy thereof shall also be filed with the auditor of each county affected.

HIST: 1971 c 916 s 11; 1977 c 442 s 8; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.12 Second hearing.

116A.12 Second hearing.

Subdivision 1. Time. Promptly after the filing of the viewers' report and the engineer's survey the auditor, or the court administrator with the approval of the judge, shall fix a time and place for hearing on the petition and the engineer's and viewers' reports. The hearing shall not be less than 25 nor more than 50 days from the date of the notice thereof. The auditor shall notify the members of the county board of the time and place of the meeting as provided by law.

Subd. 2. Form of notice. The notice shall state the pendency of the petition, that the engineer's and viewers' reports have been filed, the time and place set for the hearing, and, if an assessment roll has been prepared in accordance with section 116A.09, that hearing will also be held on the special assessments proposed therein. The notice shall contain a brief description of the proposed system in general terms, the area proposed to be assessed, and the lands and properties damaged thereby as shown by the engineer's and viewers' reports. It shall be sufficient if the lands affected are listed in narrative form by governmental sections or otherwise.

In judicial proceedings, separate notices may be prepared, published, posted and mailed in each county affected, showing only that portion of the water or sewer system or combination thereof and the descriptions of the properties affected in the county.

Subd. 3a. Persons entitled to notice; publication. The auditor or court administrator shall cause notice of the time and place of the hearing to be given to all persons interested by publication, posting and mailing. The publication shall be made no less than three weeks before the date of the hearing. A printed copy of the notice of hearing made for each county shall be posted within one week after the beginning of publication at the front door of the court house in each county. Within one week after the beginning of publication, the auditor or court administrator shall give notice by mail of the time and place of the hearing to all persons, corporations, and public bodies affected by the proposed system as shown by the engineer's and viewers' reports. The notice mailed to the owner of each parcel damaged by the improvement shall describe the parcel and state the amount of the damages as ascertained by the viewers. The notice mailed to the owner of each parcel appearing on the assessment roll, if filed for hearing at this time, shall describe the parcel and state the amount of the cost potentially assessable thereto as set forth in the assessment roll. Ownership of the respective parcels shall be established as provided in section 116A.17, subdivision 1.

Subd. 4. Defective notice. If notice is not given or is defective, the auditor or court administrator shall require the same to again be fully given.

Subd. 5a. Jurisdiction. Upon due publication, posting and mailing of the notice provided in this section, the board or court shall have jurisdiction of all lands and properties described in the engineer's and viewers' reports, and of all persons and corporations, municipal or otherwise, named therein, and all persons or corporations having any interest in any mortgage, lien or encumbrance against any of the lands or properties referred to in such reports.

Subd. 6. Findings and order. At the time and place specified in the notice, or at any adjournment thereof, the board or court shall consider the petition for the water or sewer system, together with all matters pertaining to the engineer's and viewers' reports, and consider all oral or written testimony presented by interested parties. The board or court shall have authority to amend the engineer's and viewers' reports as it deems necessary or proper. If the board or court shall find that the engineer's and viewers' reports have been made and all other proceedings in the matter had in accordance with law, that the estimated benefits are greater than the total estimated cost, including damages, that the benefits and damages have been duly determined, that the proposed water or sewer system will be of public utility and benefit, and will promote the public health, and that the proposed system is practicable, then the board or county shall by order containing such findings establish the water or sewer improvement and adopt and confirm the viewers' report as made or amended.

Subd. 7. Assessment roll; payments. If an assessment roll has been made and filed, the board or court may take action with respect thereto at the hearing or at any adjournment thereof in the manner provided in section 116A.17; provided that the board or court may permit prepayment of any assessment in full, without interest, within any stated period from the date of confirmation of the assessments, and may provide that the first installment shall be payable in the year following the expiration of such period. The board or court may in its order confirm the special assessments in the full amounts required to pay the total estimated cost of the system, as set forth in the assessment roll, or may confirm them at any fraction not less than 25 percent thereof. If special assessments are confirmed in any amount less than the total cost of the system as finally ascertained, the board or court may at any subsequent time make supplemental assessments as provided in section 116A.18, to the full amount required to pay the total cost of the system including the principal of and interest on all bonds issued to finance the system.

Subd. 8. Orders; special assessments. No order shall be entered confirming special assessments for any system under the provisions of this section or section 116A.17 unless it is determined that the amount of the special assessments confirmed in the order, and to be extended upon the tax rolls in each year of the term of any bonds issued to finance the system, together with interest payable on such assessments, the taxes, if any, and the net revenues to be received in excess of the cost of operation of the system during the same period, will be sufficient to pay all of such bonds and interest thereon when due. The board or court may make this determination in the order establishing the system or by subsequent order, based upon the engineer's report and such other investigation as it may deem necessary, whether or not special assessments are finally confirmed at the time of the entry of such order.

Subd. 9. Jurisdiction for special assessments; enlargement of assessable area. The board or court, after ordering the establishment of any water or sewer or combined system, shall retain jurisdiction thereof for the purpose of the levy of special assessments therefor, unless confirmed by the order establishing the system, the levy of supplemental assessments, reassessments, and reapportionment assessments when required, the approval of all contracts for construction, extension, and improvement of the system, and the enlargement of the area assessable for the original system and any extensions or improvements, when determined to be necessary or expedient and in the public interest. Proceedings for enlargement of the assessable area shall be taken in the same manner as provided for establishment of the system in sections 116A.01 to 116A.12, except that the owner of any property may petition for the inclusion of such property in the area and for connection to the system, and the board or court may grant such petition with or without further hearing as it may deem expedient. No hearing shall be required on any improvement or extension, but proceedings for contracting and levying special assessments for any improvement or extension shall be taken in accordance with the provisions of sections 116A.13 to 116A.19.

Subd. 10. Damages, payment. When damages are awarded and duly confirmed with respect to any property, the board or court may order the same paid and provide for the filing with the county recorder of the county in which the property is located a copy of the viewers' report and the order confirming the damages. Thereafter the board or court or commission may enter upon the property for the purpose of constructing or maintaining the water or sewer or combined system as contemplated in the viewers' report without first securing for that purpose a separate easement by purchase, condemnation under chapter 117, or otherwise. In case of appeal, the damages shall not be paid until the final determination thereof. If there is doubt as to who is entitled to the damages, the board or court may pay the same to the court administrator of the district court in the county in which the property is located, and the damages shall be disbursed by the court administrator, upon order of the district court, to the persons thereunto entitled.

HIST: 1971 c 916 s 12 subds 1,2,4; Ex1971 c 20 s 5-8; 1973 c 322 s 4-8; 1975 c 294 s 6; 1977 c 442 s 5; 1Sp1986 c 3 art 1 s 82



Section 116A.13 Letting contract.

116A.13 Letting contract.

Subdivision 1. After the filing of the order ordering the improvement, the auditor and the county board, in the instance of a county system, and the auditors of the respective counties, or a majority of them, in the instance of a judicial system, shall proceed to let the job of constructing the system. In judicial systems the auditors shall hold the letting at the office of the auditor of the county in which the proceedings are pending.

Subd. 2. If it shall appear at the expiration of 30 days from the filing of the order ordering the improvement, that one or more appeals have been taken involving the question of damages, no contract shall be let until the appeals have been determined, unless ordered by the board or court. Application for such order may be made by the auditor or auditors or any interested person. If application be made by some person other than an auditor, then the auditor or auditors shall be given five days' notice of hearing upon such application.

Subd. 3. The auditor of the county in which the proceedings are pending shall give notice of the letting of the contract by publication in a newspaper in such county stating the time and place where the contract shall be let. When the estimated cost of construction is more than $3,000, the auditor shall also advertise such letting in a trade paper. Such notice shall state the approximate amount of work and the estimated cost thereof and shall invite bids for the work as one job or in sections. The right shall be reserved to reject any and all bids. The notice shall require that each bid be accompanied by a certified check or a bond furnished by an approved surety bonding corporation payable to the auditor or auditors for not less than ten percent of the bid, as security that the bidder will enter into a contract and give a bond as required by section 116A.15.

Subd. 4. The engineer shall attend the letting and no bid shall be accepted without the engineer's approval as to compliance with plans and specifications.

Subd. 5. The job may be let in one job, or in sections, or separately for labor and material, and shall be let to the lowest responsible bidder or bidders therefor.

Subd. 6. Bids shall not be entertained which in the aggregate exceed by more than 30 percent the total estimated cost of construction.

Subd. 7. The auditor, with such chair, or auditors, as the case may be, shall contract, in the name of the county, or in the names of the respective counties, each acting by and through its auditor, with the party to whom such work or any part thereof is let, requiring that party to construct the same in the time and manner and according to the plans and specifications and the contract provisions as set forth in sections 116A.01 to 116A.26.

HIST: 1971 c 916 s 13 subds 1-7; 1986 c 444



Section 116A.14 Procedure when contract not let.

116A.14 Procedure when contract not let.

Subsequent to the establishment of any water or sewer system, if no bids are received except for a price more than 30 percent in excess of the engineer's estimate proceedings may be had as follows:

If it shall appear to the persons interested in said system that the engineer made an error in the estimate or that the plans and specifications could be changed in a manner materially affecting the cost of the improvements without interfering with the efficiency thereof, then any of said persons may petition the board or court so stating and asking that an order be made reconsidering and rescinding the order theretofore made establishing the system, and that the engineer's and viewers' reports be referred back to the engineer and to the viewers for further consideration.

Upon presentation of such petition, the board or court shall order a hearing, therein designating the time and place for hearing, and cause notice thereof to be given by publication in the same newspapers where the notice of final hearing was theretofore published.

At the time and place specified in the order and notice, the board or court shall consider the petition and hear all interested parties.

Upon said hearing, if it shall appear that the engineer's original estimate was erroneous and should be corrected, or that the plans and specifications could be changed in a manner materially affecting the cost of the improvement without interfering with the efficiency thereof, and further, that upon said correction or modification, a contract could be let within the 30 percent limitation then the board or court may, by order, authorize the engineer to amend the report. If the changes recommended by the engineer in any manner affect the amount of damages to any property, the viewers' report shall be referred back to the viewers to reexamine the damages and report the same to the board or court.

The board or court may continue the hearing to give the engineer or the viewers additional time for the making of their amended reports and in such case the jurisdiction of the board or court shall continue in all respects at the adjourned hearing.

Upon said hearing the board or court shall have full authority to reopen the original order establishing said system, and to set said order aside, and to consider the amended engineer's report and the amended viewers' report, if any, and to make findings and an order thereon the same as is provided in section 116A.12. All proceedings thereafter taken shall be the same as is provided upon the original findings and order of the board or court.

HIST: 1971 c 916 s 14; 1986 c 444



Section 116A.15 Contract and bond.

116A.15 Contract and bond.

Subdivision 1. Provisions. The contract and bond to be executed and furnished by the contractor shall be attached. The contract shall contain the specific description of the work to be done, either expressly or by reference to the plans and specifications, and shall provide that the work shall be done and completed as provided in the plans and specifications and subject to the inspection and approval of the engineer. The county attorney, the engineer, and the attorney for the petitioners shall prepare the contract and bond. The contractor shall make and file with the auditor or court administrator a bond, with good and sufficient surety, to be approved by the auditor or court administrator, in a sum not less than 100 percent of the contract price of the work. Every such contract and bond shall embrace all the provisions required by sections 116A.01 to 116A.26 and provided by law for bonds given by contractors for public works, and shall be conditioned as provided by statute in case of public contractors for the better security of the contracting county or counties and of parties performing labor and furnishing material in and about the performance of the contract. The bond shall provide that the bonding agents shall be liable for all damages resulting from any such failure, whether the work be resold or not, and that any person or corporation, public or private, showing itself injured by such failure, may maintain an action upon such bond in its own name, and actions may be successive in favor of all persons so injured; provided, however, that the aggregate liability of the surety for all such damages shall in no event exceed the amount of said bond. Such contractor shall be considered a public officer, and such bond an official bond within the meaning of the statutory provisions construing the official bonds of public officers as security to all persons, and providing for actions on such bonds by any injured party.

Subd. 2. Changes during construction. The contract shall give the engineer the right, with the consent of the board or court, to modify the reports, plans and specifications as the work proceeds and as circumstances may require. It shall provide that the increased cost resulting from such changes will be paid by the county to the contractor at not to exceed the price for like work in the contract. No change shall be made that will substantially impair the usefulness of any part of the water or sewer system or substantially alter its original character, or will increase its total cost by more than ten percent of the total original contract price, unless determined by the board or court to be necessary to complete the system described in the original plans and specifications in such manner as to make it usable for the purpose contemplated.

HIST: 1971 c 916 s 15 subds 1,2; 1973 c 322 s 9,10; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.16 Apportionment of cost.

116A.16 Apportionment of cost.

The cost of any water or sewer or combined system and of any improvement or extension thereof, or any part of such cost, may be assessed upon property benefited thereby, based upon the benefits received, whether or not the property abuts on the improvement. If less than all of the cost is assessed, the remainder, including the principal of and interest on all bonds issued to pay the cost, shall be paid or reimbursed to the county or counties paying it from the net revenues from time to time received, in excess of the current costs of operating and maintaining the system, from the establishment and collection of charges for connection to the system and for service furnished and made available by it to any person, firm, corporation, or political subdivision or from any federal or state grant moneys, or from any combination of these receipts.

HIST: 1971 c 916 s 16; 1973 c 322 s 11; 1977 c 442 s 9



Section 116A.17 Assessment procedure and final hearing.

116A.17 Assessment procedure and final hearing.

Subdivision 1. Calculation, notice. At any time after the expense incurred and to be incurred in the completion of a water or sewer or combined system, or of any subsequent improvement or extension thereof, has been calculated under the direction of the board or court the county auditor or auditors, with the assistance of the engineer or another qualified person shall calculate the proper amount to be specially assessed for the improvement against every assessable lot, piece or parcel of land, without regard to cash valuation. The proposed assessment roll shall be filed with the county auditor and open to public inspection. In a judicial proceeding the assessment roll shall be filed with the county auditor in each county wherein assessments are to be levied. The auditor or court administrator shall then, under the board's or court's direction, publish notice of a hearing in the official papers covering the area of the improvement to consider the proposed assessment. The notice shall be published in the newspaper at least once and shall be mailed to the owner of each parcel described in the assessment roll. For the purpose of giving mailed notice under this subdivision, owners shall be those shown to be such on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer; but other appropriate records may be used for this purpose. Publication and mailing shall be no less than two weeks prior to the hearing. Except as to the owners of tax exempt property or property taxed on a gross earnings basis, every property owner whose name does not appear on the records of the county auditor or the county treasurer shall be deemed to have waived the mailed notice unless that owner has requested in writing that the county auditor or county treasurer, as the case may be, include that owner's name on the records for such purpose. The notice shall state the date, time, and place of the meeting, the general nature of the improvement, the area proposed to be assessed, that the proposed assessment roll is on file with the auditor, and that written or oral objections thereto by any property owner will be considered.

Subd. 2. Adoption; interests. At the hearing or at any adjournment thereof the board or court shall hear and pass upon all objections to the proposed assessment, whether presented orally or in writing. The board or court may amend the proposed assessment as to any parcel and by resolution adopt the same as the special assessment against the lands named in the assessment roll. Notice of any adjournment of the hearing shall be adequate if the minutes of the meeting so adjourned show the time and place when and where the hearing is to be continued, or if three days' notice thereof be published in the newspaper. The assessment, with accruing interest, shall be a lien upon all private and public property included therein, from the date of the resolution adopting the assessment, concurrent with general taxes; but the lien shall not be enforceable against public property as long as it is publicly owned, and during such period the assessment shall be recoverable from the owner of such property only in the manner and to the extent provided in section 435.19. All assessments shall be payable in equal annual installments extending over such period, not exceeding 30 years, as the board or court may direct. The first installment shall be payable on the first Monday in January next following the adoption of the assessment and its extension on the tax rolls, which shall be completed as soon as practicable; except that the board or court may direct the payment of the assessment on one or more lots, pieces, and parcels of land to be deferred for a specified period, or until it is connected to the system, or to be extended over a longer period not exceeding 50 years, if it finds that such method of payment in any case will be more commensurate with the benefits to be received by the property and that the net revenues of the system will be sufficient to meet any deficiency in funds available to pay principal and interest when due on bonds to be issued to finance the system, resulting from deferment or extension of such assessment payments. All assessments not paid in full within 30 days from the date of confirmation of the assessments shall bear interest at the rate fixed by the board or court, but not exceeding eight percent per annum. To the first installment shall be added interest on the entire assessment from the date of levying the assessment until December 31 of the year in which the first installment is payable; provided that the board or court, if payment of the first installment on any property is deferred, may provide that interest during the period of the deferment shall be paid annually, or shall be forgiven in whole or in part, or, if not paid or forgiven, shall be added to the principal amount of the special assessment payable in annual installments after the expiration of the period of deferment. To each installment after the first one there shall be added interest for one year on all unpaid installments. In lieu of the method of payment provided above, special assessments may be made payable in equal annual installments including both principal and interest, each in the amount annually required to pay the principal over such period with interest at such rate as previously determined not exceeding the maximum period and rate specified. In this event no prepayment shall be accepted without payment of all installments due to and including December 31 of the year of prepayment, and the original principal amount reduced only by the amounts of principal included in such installments, computed on an annual amortization basis. No special assessments levied under the provisions of section 116A.12 or this section shall be subject to deferment under the provisions of section 273.111, subdivision 11, or of any other law except this subdivision.

Subd. 3. Assessment roll and prepayment. After the adoption of the assessment the auditor shall prepare a final assessment roll with each installment of the assessment, and interest thereon, set forth separately, and shall extend same on the proper tax lists of the county. All assessments and interest thereon shall be collected and paid over in the same manner as other county taxes. The owner of any property so assessed may, at any time before the assessment has been extended on the tax lists pay the whole of the assessment on such property, with interest accrued to the date of payment, except that no interest shall be charged if the entire assessment is paid within 30 days from the adoption thereof; and, except as hereinafter provided, that owner may at any time prior to November 15 of any year prepay the whole assessment remaining due with interest accrued to December 31 of the year in which said prepayment is made.

Subd. 4. Collection; tax exempt property. On the confirmation of any assessments the auditor shall notify the county board of commissioners of the amount payable by any county and shall mail a notice to the clerk or recorder of any other political subdivision specifying the amount payable by the political subdivision, and to the owner of any right-of-way at its principal office in the state, a notice specifying the amount payable on account of any right-of-way. The amount payable on account of any right-of-way or public property or by any city connected to the system shall be payable to the water or sewer system's special fund and shall be payable in like installments and with like interest and penalties as provided for in reference to installments payable on account of assessable real property, except that interest accruing shall not begin to run until the notice provided in this subdivision has been properly given and 30 days thereafter have elapsed. The governing body of any such political subdivision shall provide for the payment of these amounts and shall take appropriate action to that end. If the assessment is not paid in a single installment, the auditor shall annually mail to each connected city, to the owner of any right-of-way and, as long as the property is publicly owned, to the owner of any public property a notice stating that an installment is due and should be paid to the water or sewer district's special fund. The auditor may collect the amount due on account of the right-of-way of any railroad or privately owned public utility by distress and sale of personal property in the manner provided by law in case of taxes levied upon personal property or by suit brought to enforce the collection of this indebtedness unless a different method of collecting such amounts is provided for by any contract between the owner of any right-of-way and the board or court. Any amount payable by any city connected to the system, if not paid when due, may be extended by the auditor as a tax upon all taxable property within the city for collection with other taxes in the following year.

HIST: 1971 c 916 s 17; Ex1971 c 20 s 9; 1973 c 123 art 5 s 7; 1973 c 322 s 12-14; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.18 Supplemental assessments; reassessment.

116A.18 Supplemental assessments; reassessment.

Subdivision 1. Supplemental assessments. The county board or court may make supplemental assessments to correct omissions, errors, or mistakes in the assessment relating to the total cost of the improvement or any other particular, or whenever it is ascertained that the collections of special assessments and interest thereon, together with the net revenues of the system, are not sufficient to pay all bonds issued to finance the system and interest thereon when due. A supplemental assessment shall be preceded by personal or mailed notice to the owner of each parcel included in the supplemental assessment and a hearing as provided for the original assessment.

Subd. 2. Reassessment. When an assessment is, for any reason, set aside by a court of competent jurisdiction as to any parcel or parcels of land, or in event the board or court finds that the assessment or any part thereof is excessive, or determines on advice of the county attorney that the assessment or proposed assessment or any part thereof is or may be invalid for any reason, the board or court may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such parcel or parcels.

Subd. 3. Reapportionment upon land division. When a tract of land against which a special assessment has been levied is thereafter divided or subdivided by plat or otherwise, the board or court may, on application of the owner of any part of the tract or on its own motion equitably apportion among the various lots or parcels in the tract all the installments of the assessment against the tract remaining unpaid and not then due if it determines that such apportionment will not materially impair collection of the unpaid balance of the original assessment against the tract. The board or court may, and if the special assessment has been pledged to the payment of improvement warrants shall, require the owner or owners, as a condition of such apportionment, to furnish a satisfactory surety bond fully protecting the county against any loss resulting from failure to pay any part of the reapportionment assessment when due. Notice of such apportionment and of the right to appeal shall be mailed to or personally served upon all owners of any part of the tract. Within 30 days after the mailing or service of the notice of such apportionment any such owner may appeal as provided in section 116A.19.

HIST: 1971 c 916 s 18; Ex1971 c 20 s 10; 1973 c 322 s 15



Section 116A.19 Appeals.

116A.19 Appeals.

Subdivision 1. Procedure. Any party aggrieved may appeal to the district court from an order of the board or court made in any proceeding.

(a) To render the appeal effectual, the appellant shall file with the auditor or court administrator within 30 days after the filing of such final order a notice of appeal which shall state the particular damages appealed from and the ground upon which the appeal is taken. The notice of appeal shall be accompanied by an appeal bond to the county where the property is located of not less than $250 with sufficient surety to be approved by the auditor or court administrator, conditioned that the appellant will duly prosecute the appeal and pay all costs and disbursements which may be adjudged against the appellant and abide the order of the court. Within 30 days after such filing, the auditor, in case of a county water or sewer improvement proceeding, shall return and file with the court administrator of the district court the original notice and appeal bond.

(b) The issues raised by the appeal shall stand for trial by jury and shall be tried and determined at the next term of the district court held within the county in which the proceedings were commenced, or in such other county in which the appeal shall be heard, beginning after the filing of the appeal; and shall take precedence of all other matters of a civil nature in court. If there be more than one appeal triable in one county, the court may, on its own motion or upon the motion of a party in interest, consolidate two or more appeals and try them together, but the rights of the appellants shall be separately determined. If the appellant fails to prevail, the cost of the trial shall be paid by the appellant. In case of appeal as to damages to property situated in the county other than the county where the sewer or water proceedings are pending, and if the appellant so requests, the trial shall be held at the next term of the district court of the county wherein the lands are situated. In such case, the court administrator of the district court where the appeal is filed, shall make, certify and file in the office of the court administrator of the district court of the county where the trial is to be had, a transcript of the papers and documents on file in the court administrator's office in the proceedings so far as they pertain to the matters on account of which the appeal is taken. After the final determination of such appeal, the court administrator of the district court where the action is tried, shall certify and return the verdict to the district court of the county where the proceedings were instituted.

(c) The court administrator of the district court shall file a certified copy of the final determination of any such appeal with the auditor of the county affected.

Subd. 2. Effect of determination. In all cases of appeal from an order determining damages to property from the construction of any system, improvement, or extension, the amount awarded by the jury as finally determined shall stand for and in the place of the amount from which the appeal was taken. In all cases of appeal from an order confirming special assessments, the court shall either affirm the assessment or set it aside and order a reassessment as provided in section 116A.18, subdivision 2. The court may order reassessment of one or more or all of the properties appearing on any special assessment roll. Upon reassessment of any property, the board or court shall have jurisdiction to reassess such other properties as it may deem necessary to spread the cost equitably, provided that notice is given to the owners of all properties reassessed. In any case of appeal from a special assessment, no reassessment shall be ordered unless the original assessment is determined to be arbitrary, unreasonable, or based on a mistake of law.

Subd. 3. Appeal from orders. Any party aggrieved thereby may appeal to the district court of the county where the proceedings are pending from any order made by the county board dismissing the petition for any water or sewer system or establishing or refusing to establish any water or sewer system or the assessment of benefits. The appellant shall serve notice of appeal and give bond as provided in subdivision 1. Upon appeal being perfected, it may be brought on for trial by either party upon ten days' notice to the other, and shall then be tried by the court without a jury. The court shall examine the whole matter and receive evidence to determine whether the findings made by the county board can be sustained. At the trial the findings made by the county board shall be prima facie evidence of the matters therein stated and the order of the county board shall be deemed prima facie reasonable. If the court shall find that the order appealed from is lawful and reasonable, it shall be affirmed. If the court finds that the order appealed from is arbitrary, unlawful, or not supported by the evidence, it shall make such order to take the place of the order appealed from as is justified by the record before it or remand such matter to the county board for further proceeding before the board. After determination of the appeal, the county board shall proceed in conformity therewith.

Subd. 4. Appeal. Any party aggrieved by a final order or judgment rendered on appeal to the district court, or by the order made in any judicial improvement proceeding dismissing the petition or establishing or refusing to establish any judicial improvement or assessing benefits, may appeal as in other civil cases.

Subd. 5. Additional surety bonds. Whenever any appeal from an order of the board or court is taken under section 116A.19, any involved county or, if two or more counties are involved and a commission is formed under section 116A.24, the commission, may move the court having jurisdiction over the appeal for an order requiring the appellant, or appellants, to file a surety bond as hereinafter set forth. Three days' written notice of the motion shall be given. If the court determines that loss or damage to the public or taxpayers may result from the pendency of the appeal, the court may require the appellant, or appellants, to file a surety bond, which shall be approved by the court, in such amount as the court may determine. The bond shall be conditioned for payment to the county, or commission, of any loss or damage which may be caused to the county, the commission or the taxpayers by the pendency of the appeal, to the extent of the penal sum of such bond, if the appellant, or appellants, shall not prevail therein. If the surety bond is not filed within a reasonable time allowed therefor by the court, the appeal shall be dismissed with prejudice. If such appellant, or appellants, file a bond as herein required and prevail in the appeal, any premium paid on the bond shall be repaid by or taxed against the county or commission.

HIST: 1971 c 916 s 19; 1973 c 322 s 16; 1975 c 294 s 7; 1983 c 247 s 53; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 116A.20 Bond issues.

116A.20 Bond issues.

Subdivision 1. The county board of each county is authorized, at any time after the establishment of any system, or the formation of any district under section 116A.02, subdivision 4, to issue the bonds of the county in such amount as may be necessary to defray, in whole or in part, the cost of establishing and constructing a system. The board may in like manner issue bonds to pay the cost of improvement or extension of any system, when ordered in accordance with section 116A.12. It may also issue bonds to refund outstanding bonds issued pursuant to this section, in accordance with chapter 475.

Subd. 2. Such bonds shall be sold and issued in accordance with chapter 475, as amended, and shall pledge the full faith, credit, and resources of the county for the prompt payment of principal and interest. An election shall be required to authorize bonds to be issued under this section, unless the board or court having jurisdiction of the system has determined that special assessments and revenues are sufficient for their payment, by order entered pursuant to section 116A.12, subdivision 8. The bonds shall be further secured by pledge of the net revenues from the systems financed by the bonds to the debt redemption fund, and a covenant that rates and charges shall be established for the service of such system, sufficient to pay all costs of operation and maintenance thereof and to produce net revenues adequate, with special assessments received in the fund, to pay all of the bonds and interest thereon when due.

Subd. 3. The bonds shall be payable at such time or times, not to exceed 30 years from their date, and bear such rate or rates of interest not exceeding eight percent per annum, payable annually or semiannually as the county board shall by resolution determine. The years and amounts of principal maturities shall be such as in the opinion of the county board are warranted by the anticipated collections of the water and sewer improvement assessments without regard to any limitations on such maturities imposed by section 475.54.

Subd. 4. Each bond shall contain a recital that it is issued by authority of and in strict accordance with sections 116A.01 to 116A.26. The recital shall be conclusive in favor of the holders of the bonds, that the water or sewer improvement has been properly established, that property within the county is subject to assessment for benefits in amount not less than the amount of the bonds, and that all proceedings relative to the construction of the system or systems financed by the bonds have been or will be taken according to law.

Subd. 5. The board shall pay the principal of and interest on bonds issued under the provisions of this section out of any available funds in the county treasury when the moneys on hand in the fund from which they are primarily payable are insufficient therefor; but the funds from which said moneys have been taken shall be replenished with interest for the time actually needed at the rate of eight percent per annum from the assessments levied for the water or sewer or combined system or from the net revenues of the system or from the taxes, if any, levied for the payment of principal and interest on the bonds.

Subd. 6. Notwithstanding anything in sections 116A.01 to 116A.26 to the contrary, the county board of each county is authorized, at any time after the conditions in subdivision 1 exist, to issue for any of the purposes set forth in subdivision 1, general obligation temporary bonds in anticipation of and in an amount not to exceed any grant or loan of state or federal funds. Such bonds shall mature within not more than three years from the date of issuance and shall otherwise be sold and issued in accordance with chapter 475, and shall pledge the full faith, credit, and resources of the county for the prompt payment of the principal and interest thereof, except that no election shall be required and the debt limitations of chapter 475 shall not apply to such bonds. Prior to the issuance of such bonds the board shall secure a commitment for the grant or loan in anticipation of which the bonds are to be issued, and if any of the bonds are to be issued in anticipation of a loan, the board shall also determine that all conditions exist precedent to the authorization of definitive bonds in an amount equal at least to the principal sum of the loan. In the event such temporary bonds are issued, the proceeds of the grant or loan when received shall be irrevocably appropriated to the sinking fund for the temporary bonds, and the estimated amount thereof may be deducted from the tax which would otherwise be required by section 475.61, subdivision 1, to be levied. The provisions of subdivision 4 shall apply to such bonds. Any amount of the temporary bonds which cannot be paid at maturity from the proceeds of the grant or loan or from any other funds appropriated by the board for the purpose, shall be paid from the proceeds of definitive obligations to be issued and sold before the maturity date in accordance with subdivisions 2, 3 and 4, except that no election shall be required; or, if sufficient funds are not available for payment in full of the temporary obligations at maturity, the holders thereof shall have the right to require the issuance in exchange therefor of such definitive obligations bearing interest at the maximum rate permitted by law.

HIST: 1971 c 916 s 20; 1973 c 322 s 17-19; 1975 c 294 s 8-11; 1976 c 239 s 23; 1977 c 347 s 17; 1977 c 442 s 11



Section 116A.21 Emergency certificates of indebtedness.

116A.21 Emergency certificates of indebtedness.

If in any budget year the receipts of revenues of the system should from some unforeseen cause become insufficient to pay current expenses of the operation, maintenance, or debt service of the system, or if any calamity or other public emergency should cause the necessity of making extraordinary expenditures, the board may make an emergency appropriation of an amount sufficient to meet the deficiency and may authorize the issuance, negotiation, and sale of certificates of indebtedness in this amount. The board shall forthwith levy on all taxable property subject to special assessment for the system a tax sufficient to pay the certificates and interest thereon, and shall appropriate all collections of such tax to a special fund created for that purpose. The certificates may mature not later than April in the year following the year in which the tax is collectible. Emergency certificates of indebtedness shall be a general obligation of the county, and may be refunded by the issuance of bonds pursuant to section 116A.20, if the board determines that payment thereof in one year would place an undue burden upon property assessable for the system and that net revenues of the system will be sufficient to pay the refunding bonds as well as outstanding bonds and interest thereon when due.

HIST: 1971 c 916 s 21; 1973 c 322 s 20



Section 116A.22 Service charges; a special assessment against benefited property.

116A.22 Service charges; a special assessment against benefited property.

Charges established for connections to and the use and availability of service from any water or sewer or combined system, if not paid when due, shall, together with any penalties established for nonpayment, become a lien upon the property connected or for which service was made available. On or before July 1 in each year written notice shall be mailed to the owner of any property as to which such charges are then due and unpaid, stating the amount of the charges and any penalty thereon and that unless paid by October 1 thereafter, or unless a hearing is desired on the question whether such amount and penalty is properly due and payable, the same will be certified, extended, and assessed as a tax or special assessment upon the property for collection with and as a part of other taxes in the following year. Any property owner requesting notice shall be notified of the time and place of such hearing, and the county board, or the commission appointed pursuant to section 116A.24 shall then hear all matters presented by the owner and determine the amount and penalty, if any, which is properly due and payable, and shall cause the same to be certified, extended, and assessed as stated in the notice. The county board or the commission may also provide by resolution for discontinuance of water services to any premises in the event of nonpayment of charges for any water or sewer service provided to the premises, upon reasonable notice to the owner and opportunity for hearing upon any claim that the charges are not properly due and payable.

HIST: 1971 c 916 s 22; Ex1971 c 48 s 45; 1973 c 322 s 21; 1986 c 444



Section 116A.23 Authority to accept gifts and grants.

116A.23 Authority to accept gifts and grants.

The county boards may accept gifts, may apply for and accept grants or loans of money or other property from the United States, the state, or any person for purposes of constructing, operating and maintaining a water or sewer or combined system, may enter into any agreement required in connection therewith, and may hold, use, and dispose of such money or property in accordance with the terms of the gift, grant, loan or agreement relating thereto.

HIST: 1971 c 916 s 23



Section 116A.24 Appointment and powers of water and sewer commission.

116A.24 Appointment and powers of water and sewer commission.

Subdivision 1. Any time after the establishment of a water or sewer or combined water or sewer system, or the formation of a district under section 116A.02, subdivision 4, the board or boards or, when a multicounty system is established under section 116A.12, the court may provide for the appointment of a water or sewer or water and sewer commission. Such a commission shall be appointed before the final award of a contract for the construction of any system ordered by the district court. The commission shall have not less than five members and not more than 11. Members shall be appointed at large by the county board or boards from within the areas in their respective counties which are served by the system or from within a district formed under section 116A.02, subdivision 4, which district includes the served areas. Commission members shall serve for terms of four years and until their successors are appointed and qualify. The commencement date of the term of each member and the member's successors shall be fixed by order of the board or boards or court so that as nearly as possible an equal number of members will be replaced or reappointed each year. When multicounty systems are involved, commission membership shall be apportioned by the boards or court among the counties on the basis of their population served by the system or, if a district has been formed, on the basis of population located within that portion of each county situated within the district. When the area served by any system is enlarged and the commission members are not appointed from within a district formed under section 116A.02, subdivision 4, which includes the enlarged system, the board or boards or court shall reapportion or increase the membership and reestablish the terms so as to conform to the foregoing provisions, but each member shall continue to serve for the term appointed. Vacancies due to death, incapacity to serve, removal, or resignation shall be filled by the appointing boards for the unexpired terms.

Subd. 2. Subject to the approval of the board or boards except to the extent that approval is waived by the board or boards in an order filed with and confirmed by order of the district court, the water or sewer or water and sewer commission or when a multicounty system is involved a county board may do all things necessary to establish, construct, operate and maintain a system including but not limited to the following:

(a) Employ on such terms as it deems advisable, persons or firms performing engineering, legal or other services of a professional nature; require any employee to obtain and file with it an individual bond or fidelity insurance policy; and procure insurance in such amounts as it deems necessary against liability of the board or its officers and employees or both, for personal injury or death and property damage or destruction, with the force and effect stated in chapter 466, and against risks of damage to or destruction of any of its facilities, equipment, or other property as it deems necessary.

(b) Construct or maintain its systems or facilities in, along, on, under, over, or through public streets, bridges, viaducts, and other public rights-of-way without first obtaining a franchise from any local government unit having jurisdiction over them; but such facilities shall be constructed and maintained in accordance with the ordinances and resolutions of any such government unit relating to construction, installation, and maintenance of similar facilities in such public properties and shall not obstruct the public use of such rights-of-way.

(c) Enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

(d) Have the power to adopt rules and regulations relating to the establishment of water or sewer rentals or user fees as may be deemed advisable and the operation of any system operated by it, and may provide penalties for the violation thereof not exceeding the maximum which may be specified for a misdemeanor. Any rule or regulation prescribing a penalty for violation shall be published at least once in a newspaper having general circulation in the area.

(e) Act under the provisions of section 471.59, or any other appropriate law providing for joint or cooperative action between government units.

(f) Acquire by purchase, lease, condemnation, gift, or grant, any real or personal property including positive and negative easements and water and air rights, and it may construct, enlarge, improve, replace, repair, maintain, and operate any system determined to be necessary or convenient for the collection and disposal of sewage or collection, treatment, and distribution of water in its jurisdiction. Any local government unit and the commissioners of transportation and natural resources are authorized to convey to or permit the use of any such facilities owned or controlled by it by the board or commission, subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation, without an election or approval by any other government agency. The board or commission may hold such property for its purposes, and may lease any such property so far as not needed for its purposes, upon such terms and in such manner as it shall deem advisable. Unless otherwise provided, the right to acquire lands and property rights by condemnation shall be exercised in accordance with sections 117.011 to 117.232, and shall apply to any property or interest therein owned by any local government unit; provided, that no such property devoted to an actual public use at the time, or held to be devoted to such use within a reasonable time, shall be so acquired unless a court of competent jurisdiction shall determine that the use proposed by the commission is paramount to such use. Except in case of property in actual public use, the board or commission may take possession of any property for which condemnation proceedings have been commenced at any time after the issuance of a court order appointing commissioners for its condemnation.

(g) Contract with the United States or any agency thereof, any state or agency thereof, or any local government unit or governmental agency or subdivision, for the joint use of any facility owned by the board or such entity, for the operation by such entity of any system or facility of the board, or for the performance on the board's behalf of any service, on such terms as may be agreed upon by the contracting parties.

(h) Exercise any other powers granted to the board or boards or court under section 116A.01, subdivision 2, relating to the establishment of a water or sewer or water and sewer system, except that the issuance of bonds by a commission is subject to subdivision 3, paragraph (b).

(i) Retain the services of a certified public accountant for the purposes of providing an annual audited operating statement and balance sheet and other financial reports. The reports must be prepared in accordance with general accounting principles and must be filed within six months after the close of the fiscal year in the office of each county auditor within the district and with the office of the state auditor. The reports may be prepared by the state auditor instead of by a certified public accountant if the commission so requests.

Subd. 3. (a) The payment of the cost of construction of a multicounty system established by order pursuant to section 116A.12, and of the subsequent improvement or extension of the system when ordered by the court, is the obligation of each of the counties containing property assessable for the system, in proportion to the area of such property situated within the county, or in any other proportion which the counties, by concurring resolutions, confirmed by order of the court, may determine is just and reasonable. When bonds are sold and issued by the counties to pay such cost pursuant to section 116A.20, the proceeds of the bonds, except such portion as the county shall retain to pay interest until the system is self-supporting, shall be remitted to the commission, and the commission shall receive and disburse all revenues of the system, and shall act as agent of the counties in supervising the construction, improvement, and extension thereof, and thereafter in operating and maintaining the system. All collections of special assessments and any debt service ad valorem taxes levied for the system on property within each county shall be deposited as received in the sinking fund for bonds issued by that county to finance the system or extensions or improvements thereof, or in a single joint account administered by the commission on behalf of the counties for payment into the respective sinking fund accounts of the counties at such times and in such amounts as the county boards mutually determine is just and reasonable. The commission shall remit to the counties the net revenues from time to time received in excess of the amounts needed to pay current operation and maintenance expenses of the system and to maintain a reasonable operating reserve. The net revenues remitted each year shall be apportioned among the counties in proportion to the principal amount of bonds of each county then outstanding, which were issued for the establishment, improvement, or extension of the system or any other proportion which the counties mutually determine is just and reasonable; provided that with the consent of the county boards, the commission may retain any portion of the net revenues not needed for the payment of their bonds in a special fund to be expended for the improvement or extension of the system.

(b) The commission may incur debt by issuing obligations for any lawful purpose, including the construction, alteration, extension, or improvement of works or any part of works or of a building for the use of the commission, and for the purchase of materials, machinery, and equipment necessary for carrying out the commission's authority. The debt, whether express or implied, must be payable solely:

(1) from revenues, income, receipts, and profits derived by the commission from the operation and management of its system;

(2) from the proceeds of other debt incurred by the commission under this paragraph; or

(3) from federal or state grants, gifts, or other available money.

(c) The commission may by resolution pledge any source of revenue referred to in paragraph (b) to pay obligations and interest on them. The resolution may specify the particular revenues that are pledged, related terms and conditions, and the rights of holders. The commission may provide for the refunding of obligations through the issuance of other obligations, with rights and priorities similar in all respects to those of the refunded obligations.

(d) All accounts authorized by this subdivision may be established within a single fund administered by the commission on behalf of the counties and held in a single bank mutually designated by the county boards to serve as a depository for all sums, including bond proceeds, special assessments, tax levies and revenues received on account of the system.

Subd. 4. Repealed, 1977 c 442 s 16

HIST: 1971 c 916 s 24; 1973 c 35 s 32; 1973 c 322 s 22-24; 1975 c 294 s 12-14; 1976 c 166 s 7; 1976 c 239 s 24; 1977 c 442 s 12-14; 1983 c 265 s 1; 1986 c 444; 1991 c 117 s 1,2



Section 116A.25 Property exempt from taxation.

116A.25 Property exempt from taxation.

Any properties, real or personal, owned, leased, controlled, used, or occupied by a water or sewer or water and sewer commission or board for any purpose referred to in sections 116A.01 to 116A.26 are declared to be acquired, owned, leased, controlled, used and occupied for public, governmental, and municipal purposes, and shall be exempt from taxation by the state or any political subdivision of the state, except to the extent that the property is subject to the sales and use tax under chapter 297A, provided that such properties shall be subject to special assessments levied by a political subdivision for a local improvement in amounts proportionate to and not exceeding the special benefit received by the properties from such improvement. No possible use of any such properties in any manner different from their use as part of a distribution or disposal system at the time shall be considered in determining the special benefit received by such properties. All such assessments shall be subject to final confirmation by the county board or boards in whose jurisdiction the system is constructed and whose determination of the benefits shall be conclusive upon the political subdivision levying the assessment.

HIST: 1971 c 916 s 25; 1983 c 213 s 4; 2000 c 418 art 2 s 2



Section 116A.26 Pollution control agency.

116A.26 Pollution control agency.

No action taken under sections 116A.01 to 116A.26 shall be inconsistent with sections 103F.701 to 103F.761 or chapter 115 or 116, or lawful standards, rules, orders or permits promulgated or issued thereunder.

HIST: 1971 c 916 s 27; 1985 c 248 s 70; 1990 c 391 art 10 s 3






Chapter 116B Environmental Rights

Section 116B.01 Purpose.

116B.01 Purpose.

The legislature finds and declares that each person is entitled by right to the protection, preservation, and enhancement of air, water, land, and other natural resources located within the state and that each person has the responsibility to contribute to the protection, preservation, and enhancement thereof. The legislature further declares its policy to create and maintain within the state conditions under which human beings and nature can exist in productive harmony in order that present and future generations may enjoy clean air and water, productive land, and other natural resources with which this state has been endowed. Accordingly, it is in the public interest to provide an adequate civil remedy to protect air, water, land and other natural resources located within the state from pollution, impairment, or destruction.

HIST: 1971 c 952 s 1; 1986 c 444



Section 116B.02 Definitions.

116B.02 Definitions.

Subdivision 1. For purposes of sections 116B.01 to 116B.13, the following terms have the meanings given them in this section.

Subd. 2. "Person" means any natural person, any state, municipality or other governmental or political subdivision or other public agency or instrumentality, any public or private corporation, any partnership, firm, association, or other organization, any receiver, trustee, assignee, agent, or other legal representative of any of the foregoing, and any other entity, except a family farm, a family farm corporation or a bona fide farmer corporation.

Subd. 3. "Nonresident individual" means any natural person, or the personal representative of the person, who is not domiciled or residing in the state when suit is commenced.

Subd. 4. "Natural resources" shall include, but not be limited to, all mineral, animal, botanical, air, water, land, timber, soil, quietude, recreational and historical resources. Scenic and esthetic resources shall also be considered natural resources when owned by any governmental unit or agency.

Subd. 5. "Pollution, impairment or destruction" is any conduct by any person which violates, or is likely to violate, any environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit of the state or any instrumentality, agency, or political subdivision thereof which was issued prior to the date the alleged violation occurred or is likely to occur or any conduct which materially adversely affects or is likely to materially adversely affect the environment; provided that "pollution, impairment or destruction" shall not include conduct which violates, or is likely to violate, any such standard, limitation, rules, order, license, stipulation agreement or permit solely because of the introduction of an odor into the air.

Subd. 6. "Family farm" shall mean any farm owned by a natural person, or one or more natural persons all of whom are related within the third degree of kindred according to the civil law, at least one of whose owners resides on or actively operates said farm.

Subd. 7. "Family farm corporation" means a corporation founded for the purpose of farming and owning agricultural land, in which the majority of the voting stock is held by, and the majority of the stockholders are, members of a family related to each other within the third degree of kindred according to the rules of the civil law, and at least one of whose stockholders is a person residing on or actively operating the farm, and none of whose stockholders are corporations.

Subd. 8. "Bona fide farmer corporation" means an association of two or more natural persons, one of which, if two persons are so associated, or the majority of which, if more than two persons are so associated, reside on, or are actively operating a farm.

HIST: 1971 c 952 s 2; 1985 c 248 s 70; 1986 c 444



Section 116B.03 Civil actions.

116B.03 Civil actions.

Subdivision 1. Any person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization, or other entity having shareholders, members, partners or employees residing within the state may maintain a civil action in the district court for declaratory or equitable relief in the name of the state of Minnesota against any person, for the protection of the air, water, land, or other natural resources located within the state, whether publicly or privately owned, from pollution, impairment, or destruction; provided, however, that no action shall be allowable hereunder for acts taken by a person on land leased or owned by said person pursuant to a permit or license issued by the owner of the land to said person which do not and can not reasonably be expected to pollute, impair, or destroy any other air, water, land, or other natural resources located within the state; provided further that no action shall be allowable under this section for conduct taken by a person pursuant to any environmental quality standard, limitation, rule, order, license, stipulation agreement or permit issued by the pollution control agency, department of natural resources, department of health or department of agriculture.

Subd. 2. Within seven days after commencing such action, the plaintiff shall cause a copy of the summons and complaint to be served upon the attorney general and the pollution control agency. Within 21 days after commencing such action, the plaintiff shall cause written notice thereof to be published in a legal newspaper in the county in which suit is commenced, specifying the names of the parties, the designation of the court in which the suit was commenced, the date of filing, the act or acts complained of, and the declaratory or equitable relief requested. The court may order such additional notice to interested persons as it may deem just and equitable.

Subd. 3. In any action maintained under this section, the attorney general may intervene as a matter of right and may appoint outside counsel where as a result of such intervention the attorney general may represent conflicting or adverse interests. Other interested parties may be permitted to intervene on such terms as the court may deem just and equitable in order to effectuate the purposes and policies set forth in section 116B.01.

Subd. 4. Except as provided in sections 14.44, 14.63 to 14.68, 115.05, 116.07 and 542.03, any action maintained under this section may be brought in any county in which one or more of the defendants reside when the action is begun, or in which the cause of action or some part thereof arose, or in which the conduct which has or is likely to cause such pollution, impairment, or destruction occurred. If none of the defendants shall reside or be found in the state, the action may be begun and tried in any county which the plaintiff shall designate. A corporation, other than railroad companies, street railway companies, and street railroad companies whether the motive power is steam, electricity, or other power used by these corporations or companies, also telephone companies, telegraph companies, and all other public service corporations, shall be considered as residing in any county wherein it has an office, resident agency, or business place. The above enumerated public service corporations shall be considered as residing in any county wherein the cause of action shall arise or in which the conduct which has or is likely to cause pollution, impairment or destruction occurred and wherein any part of its lines of railway, railroad, street railway, street railroad, without regard to the motive power of the railroad, street railway, or street railroad, telegraph or telephone lines or any other public service corporation shall extend, without regard to whether the corporation or company has an office, agent, or business place in the county or not.

Subd. 5. Where any action maintained under this section results in a judgment that a defendant has not violated an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the pollution control agency, department of natural resources, department of health, or department of agriculture, the judgment shall not in any way estop the agency from relitigating any or all of the same issues with the same or other defendant unless in the prior action the agency was, either initially or by intervention a party. Where the action results in a judgment that the defendant has violated an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the pollution control agency, department of natural resources, department of health or department of agriculture the judgment shall be res judicata in favor of the agency in any action the agency might bring against the same defendant.

HIST: 1971 c 952 s 3; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444



Section 116B.04 Burden of proof.

116B.04 Burden of proof.

In any action maintained under section 116B.03, where the subject of the action is conduct governed by any environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the pollution control agency, department of natural resources, department of health, or department of agriculture, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant violates or is likely to violate said environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit, the defendant may rebut the prima facie showing by the submission of evidence to the contrary; provided, however, that where the environmental quality standards, limitations, rules, orders, licenses, stipulation agreements, or permits of two or more of the aforementioned agencies are inconsistent, the most stringent shall control.

In any other action maintained under section 116B.03, whenever the plaintiff shall have made a prima facie showing that the conduct of the defendant has, or is likely to cause the pollution, impairment, or destruction of the air, water, land or other natural resources located within the state, the defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also show, by way of an affirmative defense, that there is no feasible and prudent alternative and the conduct at issue is consistent with and reasonably required for promotion of the public health, safety, and welfare in light of the state's paramount concern for the protection of its air, water, land and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not constitute a defense hereunder.

HIST: 1971 c 952 s 4; 1985 c 248 s 70



Section 116B.05 Appointment of referee.

116B.05 Appointment of referee.

The court may appoint a referee, who shall be a disinterested person to take testimony and make a report to the court in any such action.

HIST: 1971 c 952 s 5



Section 116B.06 Bond.

116B.06 Bond.

If the court has reasonable grounds to doubt the plaintiff's ability to pay any judgment for costs and disbursements which might be rendered against that plaintiff pursuant to chapter 549, in an action brought under section 116B.03, the court may order the plaintiff to post a bond or cash not to exceed $500 to serve as security for such judgment.

HIST: 1971 c 952 s 6; 1986 c 444



Section 116B.07 Relief.

116B.07 Relief.

The court may grant declaratory relief, temporary and permanent equitable relief, or may impose such conditions upon a party as are necessary or appropriate to protect the air, water, land or other natural resources located within the state from pollution, impairment, or destruction. When the court grants temporary equitable relief, it may require the plaintiff to post a bond sufficient to indemnify the defendant for damages suffered because of the temporary relief, if permanent relief is not granted.

HIST: 1971 c 952 s 7



Section 116B.08 Remittitur.

116B.08 Remittitur.

Subdivision 1. If administrative, licensing, or other similar proceedings are required to determine the legality of the defendants' conduct, the court shall remit the parties to such proceedings. If administrative, licensing, or other similar proceedings are available to determine the legality of the defendants' conduct, the court may remit the parties to such proceedings. In so remitting the parties the court may grant temporary equitable relief where appropriate to prevent irreparable injury to the air, water, land or other natural resources located within the state. In so remitting the parties the court shall retain jurisdiction of the cause pending completion thereof.

Subd. 2. Upon completion of such proceedings, the court shall adjudicate the impact of the defendants' conduct, program, or product on the air, water, land, or other natural resources located within the state in accordance with the preceding sections 116B.02 to 116B.07. In such adjudication, the court may order that additional evidence be taken to the extent necessary to protect the rights recognized in sections 116B.01 to 116B.13.

Subd. 3. Where, as to any such administrative, licensing, or other similar proceedings referred to above, judicial review thereof is available, notwithstanding any other provisions of law to the contrary, the court originally taking jurisdiction shall maintain jurisdiction for purposes of judicial review.

Subd. 4. Nothing in this section shall be applicable to any action maintained under section 116B.10 or to any appropriate administrative proceeding required thereunder.

HIST: 1971 c 952 s 8



Section 116B.09 Intervention; judicial review.

116B.09 Intervention; judicial review.

Subdivision 1. Except as otherwise provided in section 116B.10, in any administrative, licensing, or other similar proceeding, and in any action for judicial review thereof which is made available by law, any natural person residing within the state, the attorney general, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, or any partnership, corporation, association, organization or other legal entity having shareholders, members, partners, or employees residing within the state shall be permitted to intervene as a party upon the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct that has caused or is likely to cause pollution, impairment, or destruction of the air, water, land or other natural resources located within the state.

Subd. 2. In any such administrative, licensing, or other similar proceedings, the agency shall consider the alleged impairment, pollution, or destruction of the air, water, land, or other natural resources located within the state and no conduct shall be authorized or approved which does, or is likely to have such effect so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land, and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not justify such conduct.

Subd. 3. In any action for judicial review of any administrative, licensing, or other similar proceeding as described in subdivision 1, the court shall, in addition to any other duties imposed upon it by law, grant review of claims that the conduct caused, or is likely to cause pollution, impairment, or destruction of the air, water, land, or other natural resources located within the state, and in granting such review it shall act in accordance with the provisions of sections 116B.01 to 116B.13 and the Administrative Procedure Act.

HIST: 1971 c 952 s 9



Section 116B.10 Reviewal of state actions.

116B.10 Reviewal of state actions.

Subdivision 1. Civil actions. As hereinafter provided in this section, any natural person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization, or other legal entity having shareholders, members, partners or employees residing within the state may maintain a civil action in the district court for declaratory or equitable relief against the state or any agency or instrumentality thereof where the nature of the action is a challenge to an environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit promulgated or issued by the state or any agency or instrumentality thereof for which the applicable statutory appeal period has elapsed.

Subd. 2. Burden of proof. In any action maintained under this section the plaintiff shall have the burden of proving that the environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit is inadequate to protect the air, water, land, or other natural resources located within the state from pollution, impairment, or destruction. The plaintiff shall have the burden of proving the existence of material evidence showing said inadequacy of said environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit.

Subd. 3. Remittitur; judicial review. In any action maintained under this section the district court, upon a prima facie showing by the plaintiff of those matters specified in subdivision 2, shall remit the parties to the state agency or instrumentality that promulgated the environmental quality standard, limitation, rule, order, license, stipulation agreement, or permit which is the subject of the action, requiring said agency or instrumentality to institute the appropriate administrative proceedings to consider and make findings and an order on those matters specified in subdivision 2. In so remitting the parties, the court may grant temporary equitable relief where appropriate to prevent irreparable injury to the air, water, land, or other natural resources located within the state. In so remitting the parties, the court shall retain jurisdiction for purposes of judicial review to determine whether the order of the agency is supported by the preponderance of the evidence. If plaintiff fails to establish said prima facie showing, the court shall dismiss the action and award such costs and disbursements as the court deems appropriate.

Subd. 4. Intervention. In any action maintained under this section, any natural person residing within the state; the attorney general; any political subdivision of the state; any instrumentality or agency of the state or of a political subdivision thereof; or any partnership, corporation, association, organization or other legal entity having shareholders, members, partners, or employees residing within the state shall be permitted to intervene as a party, provided that said person makes timely application to the district court prior to the court's remittance of the action as specified in subdivision 3.

Subd. 5. Venue. Any action maintained under this section shall be brought in the county in which is located the principal office of the state agency or instrumentality that promulgated the rule, standard, order or permit which is the subject of the action.

HIST: 1971 c 952 s 10; 1985 c 248 s 70



Section 116B.11 Jurisdiction; serving process.

116B.11 Jurisdiction; serving process.

Subdivision 1. As to any cause of action arising under sections 116B.01 to 116B.13, the district court may exercise personal jurisdiction over any foreign corporation or any nonresident individual in the same manner as if it were a domestic corporation or the individual were a resident of this state. This section applies if, in person or through an agent, the foreign corporation or nonresident individual:

(a) Commits or threatens to commit any act in the state which would impair, pollute or destroy the air, water, land, or other natural resources located within the state, or

(b) Commits or threatens to commit any act outside the state which would impair, pollute or destroy the air, water, land, or other natural resources located within the state, or

(c) Engages in any other of the activities specified in section 543.19.

Subd. 2. The service of process on any person who is subject to the jurisdiction of the courts of this state, as provided in this section, may be made by personally serving the summons upon the defendant outside this state with the same effect as though the summons had been personally served within this state.

Subd. 3. Only causes of action arising from acts enumerated or referenced in subdivision 1 may be asserted against a defendant in an action in which jurisdiction over the defendant is based upon this section.

Subd. 4. Nothing contained in this section shall limit or affect the right to serve any process in any other manner now or hereafter provided by law or the Minnesota rules of civil procedure.

HIST: 1971 c 952 s 11; 1986 c 444



Section 116B.12 Rights and remedies nonexclusive.

116B.12 Rights and remedies nonexclusive.

No existing civil or criminal remedy for any wrongful action shall be excluded or impaired by sections 116B.01 to 116B.13. The rights and remedies provided herein shall be in addition to any administrative, regulatory, statutory, or common law rights and remedies now or hereafter available.

HIST: 1971 c 952 s 12



Section 116B.13 Citation.

116B.13 Citation.

Sections 116B.01 to 116B.13 may be cited as the "Minnesota Environmental Rights Act."

HIST: 1971 c 952 s 14






Chapter 116C Environmental Quality Board

Section 116C.01 Findings.

116C.01 Findings.

The legislature of the state of Minnesota finds that problems related to the environment often encompass the responsibilities of several state agencies and that solutions to these environmental problems require the interaction of these agencies. The legislature also finds that further debate concerning population, economic and technological growth should be encouraged so that the consequences and causes of alternative decisions can be better known and understood by the public and its government.

HIST: 1973 c 342 s 1



Section 116C.02 Definitions.

116C.02 Definitions.

Subdivision 1. For the purposes of sections 116C.01 to 116C.08, the following terms have the meaning given them.

Subd. 2. "Board" means the Minnesota environmental quality board.

HIST: 1973 c 342 s 2; 1975 c 271 s 6



Section 116C.03 Creation of the environmental quality board; membership; chair; staff.

116C.03 Creation of the environmental quality board; membership; chair; staff.

Subdivision 1. Creation. An environmental quality board, designated as the Minnesota environmental quality board, is hereby created.

Subd. 2. Membership. The members of the board are the director of the office of strategic and long-range planning, the commissioner of commerce, the commissioner of the pollution control agency, the commissioner of natural resources, the director of the office of environmental assistance, the commissioner of agriculture, the commissioner of health, the commissioner of trade and economic development, the commissioner of transportation, the chair of the board of water and soil resources, and a representative of the governor's office designated by the governor. The governor shall appoint five members from the general public to the board, subject to the advice and consent of the senate. At least two of the five public members must have knowledge of and be conversant in water management issues in the state. Notwithstanding the provisions of section 15.06, subdivision 6, members of the board may not delegate their powers and responsibilities as board members to any other person.

Subd. 2a. Public members. The membership terms, compensation, removal, and filling of vacancies of public members of the board shall be as provided in section 15.0575.

Subd. 3. Repealed, 1982 c 524 s 9

Subd. 3a. Chair. The representative of the governor's office shall serve as chair of the board.

Subd. 4. Support. Staff and consultant support for board activities shall be provided by the office of strategic and long-range planning. This support shall be provided based upon an annual budget and work program developed by the board and certified to the commissioner by the chair of the board. The board shall have the authority to request and require staff support from all other agencies of state government as needed for the execution of the responsibilities of the board.

Subd. 5. Administration. The board shall contract with the office of strategic and long-range planning for administrative services necessary to the board's activities. The services shall include personnel, budget, payroll and contract administration.

Subd. 6. Annual budget and work program. The board shall adopt an annual budget and work program.

HIST: 1973 c 342 s 3; 1974 c 307 s 16; 1975 c 271 s 6; 1976 c 134 s 28,29; 1976 c 166 s 7; 1981 c 356 s 122-124; 1982 c 524 s 1-6; 1983 c 289 s 115 subd 1; 1983 c 301 s 119; 1984 c 558 art 2 s 2,3; 1986 c 444; 1987 c 186 s 15; 1987 c 312 art 1 s 6; 1987 c 358 s 105; 1988 c 501 s 1; 1988 c 685 s 25; 1989 c 335 art 1 s 134; 1991 c 345 art 2 s 20-22; 1994 c 639 art 5 s 3; 1997 c 53 s 1; 1Sp2001 c 4 art 6 s 77



Section 116C.04 Powers and duties.

116C.04 Powers and duties.

Subdivision 1. The powers and duties of the Minnesota environmental quality board shall be as provided in this section and as otherwise provided by law or executive order. Actions of the board shall be taken only at an open meeting upon a majority vote of all the permanent members of the board.

Subd. 2. (a) The board shall determine which environmental problems of interdepartmental concern to state government shall be considered by the board. The board shall initiate interdepartmental investigations into those matters that it determines are in need of study. Topics for investigation may include but need not be limited to future population and settlement patterns, air and water resources and quality, solid waste management, transportation and utility corridors, economically productive open space, energy policy and need, growth and development, and land use planning.

(b) The board shall review programs of state agencies that significantly affect the environment and coordinate those it determines are interdepartmental in nature, and insure agency compliance with state environmental policy.

(c) The board may review environmental rules and criteria for granting and denying permits by state agencies and may resolve conflicts involving state agencies with regard to programs, rules, permits and procedures significantly affecting the environment, provided that such resolution of conflicts is consistent with state environmental policy.

(d) State agencies shall submit to the board all proposed legislation of major significance relating to the environment and the board shall submit a report to the governor and the legislature with comments on such major environmental proposals of state agencies.

Subd. 3. The board shall cooperate with regional development commissions in appropriate matters of environmental concern.

Subd. 4. The board may establish interdepartmental or citizen task forces or subcommittees to study particular problems.

Subd. 5. Repealed, 1984 c 558 art 2 s 4

Subd. 6. Repealed, 1984 c 558 art 2 s 4

Subd. 7. At its discretion, the board shall convene an annual environmental quality board congress including, but not limited to, representatives of state, federal and regional agencies, citizen organizations, associations, industries, colleges and universities, and private enterprises who are active in or have a major impact on environmental quality. The purpose of the congress shall be to receive reports and exchange information on progress and activities related to environmental improvement.

Subd. 8. Repealed, 1982 c 524 s 9

Subd. 9. Repealed, 1982 c 524 s 9

Subd. 10. The board may enter into and enforce stipulation agreements made to enforce statutes and rules administered by the board.

Subd. 11. The environmental quality board shall coordinate the implementation of an interagency compliance with existing state and federal lead regulations and report to the legislature by January 31, 1992, on the changes in programs needed to comply.

HIST: 1973 c 342 s 4; 1975 c 271 s 6; 1985 c 248 s 70; 1988 c 501 s 2; 1991 c 292 art 9 s 1



Section 116C.05 Repealed, 1982 c 524 s 9

116C.05 Repealed, 1982 c 524 s 9



Section 116C.06 Hearings.

116C.06 Hearings.

Subdivision 1. The board shall hold public hearings on matters that it determines to be of major environmental impact. The board shall prescribe by rule in conformity to the provisions of chapter 14, the procedures for the conduct of all hearings and review procedures.

Subd. 2. The board may delegate its authority to conduct a hearing to a hearings officer. The hearings officer shall have the same power as the board to compel the attendance of witnesses to examine them under oath, to require the production of books, papers, and other evidence, and to issue subpoenas and cause the same to be served and executed in any part of the state. The hearings officer shall be knowledgeable in matters of law and the environment.

If a hearings officer conducts a hearing, the officer shall make findings of fact and submit them to the board. The transcript of testimony and exhibits shall constitute the exclusive record upon which such findings are made. The findings shall be available for public inspection.

Subd. 3. After receipt of the findings of fact of the hearings officer, the board shall make recommendations to the governor and legislature as to administrative and legislative actions to be considered in regard to the matter.

HIST: 1973 c 342 s 6; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 444; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 15



Section 116C.07 Repealed, 1982 c 524 s 9

116C.07 Repealed, 1982 c 524 s 9



Section 116C.08 Federal funds; donations.

116C.08 Federal funds; donations.

The board may apply for, receive, and disburse federal funds made available to the state by federal law or rules promulgated thereunder for any purpose related to the powers and duties of the board. The board shall comply with any and all requirements of such federal law or such rules and regulations promulgated thereunder in order to apply for, receive, and disburse such funds. The board is authorized to accept any donations or grants from any public or private concern. All such moneys received by the board shall be deposited in the state treasury and are hereby appropriated to it for the purpose for which they are received. None of such moneys in the state treasury shall cancel.

HIST: 1973 c 342 s 8; 1975 c 271 s 6



Section 116C.22 Citation.

116C.22 Citation.

Sections 116C.22 to 116C.34 may be cited as the Minnesota Environmental Coordination Procedures Act.

HIST: 1976 c 303 s 1



Section 116C.23 Purpose.

116C.23 Purpose.

It shall be the purpose of sections 116C.22 to 116C.34:

(1) to provide an optional procedure to assist those who, in the course of satisfying the requirements of state government prior to undertaking a project which contemplates the use of the state's air, land, or water resources, must obtain more than one state permit, by establishing a mechanism in state government which will coordinate administrative decision-making procedures, and related quasi-judicial and judicial review, pertaining to these permits;

(2) to provide to the members of the public a better and easier opportunity to present their views comprehensively on proposed uses of natural resources and related environmental matters prior to the making of decisions on these uses by state or local agencies;

(3) to provide to the members of the public a greater degree of certainty in terms of permit requirements of state and local government;

(4) to provide better coordination and understanding between state and local agencies in the administration of the various programs relating to air, water, and land resources; and

(5) to establish the opportunity for members of the public to obtain information pertaining to requirements of federal and state law which must be satisfied prior to undertaking a project in this state.

HIST: 1976 c 303 s 2



Section 116C.24 Definitions.

116C.24 Definitions.

Subdivision 1. Applicability. For the purposes of sections 116C.22 to 116C.34, the terms defined in this section have the meanings given them.

Subd. 1a. Agency. "Agency" means a state department, commission, board or other agency of the state however titled or a local governmental unit or instrumentality, only when that unit or instrumentality is acting within existing legal authority to grant or deny a permit that otherwise would be granted or denied by a state agency.

Subd. 2. Board. "Board" means the Minnesota environmental quality board.

Subd. 2a. Commissioner. "Commissioner" means the commissioner of trade and economic development.

Subd. 3. Coordination unit. "Coordination unit" means the bureau of business licenses established pursuant to sections 116J.73 to 116J.76.

Subd. 4. Local governmental unit. "Local governmental unit" means a county, city, town, or special district with legal authority to issue a permit.

Subd. 5. Permit. "Permit" means a license, permit, certificate, certification, approval, compliance schedule, or other similar document pertaining to a regulatory or management program related to the protection, conservation, or use of, or interference with, the natural resources of land, air or water, which is required to be obtained from a state agency prior to constructing or operating a project in this state.

Nothing in sections 116C.22 to 116C.34 shall relate to the granting of a proprietary interest in publicly owned property through a sale, lease, easement, use permit, license or other conveyance.

Subd. 6. Person. "Person" means an individual, an association or partnership, or a cooperative, or a municipal, public or private corporation, including but not limited to a state agency and a county.

Subd. 7. Project. "Project" means a new activity or an expansion of or addition to an existing activity, which is fixed in location and for which permits are required from an agency prior to construction or operation, including but not limited to industrial and commercial operations and developments. Sections 116C.22 to 116C.34 shall not apply to projects which are:

(1) covered by chapter 93, sections 116C.51 to 116C.69 or 216B.243; or

(2) initiated for the purpose of taconite tailings disposal or mining, or the producing or beneficiating of copper, nickel or copper-nickel.

Subd. 8. MS 1990 Renumbered subd 1a

HIST: 1975 c 271 s 6; 1976 c 303 s 3; 1981 c 356 s 248; 1983 c 289 s 34,35,115 subd 2; 1984 c 558 art 4 s 10; 1987 c 312 art 1 s 26 subd 2



Section 116C.25 Environmental permits coordination unit.

116C.25 Environmental permits coordination unit.

The commissioner of trade and economic development shall direct the bureau of business licenses to act as the coordination unit to implement and administer the provisions of sections 116C.22 to 116C.34. The commissioner shall employ necessary staff to work for the coordination unit on a continuous basis.

HIST: 1975 c 271 s 6; 1976 c 303 s 4; 1983 c 289 s 36; 1987 c 312 art 1 s 26 subd 2



Section 116C.26 Application procedure.

116C.26 Application procedure.

Subdivision 1. A person proposing a project which may require more than one permit may, prior to the initial construction of the project or prior to the initial operation of the project if construction of the project required no state permits, submit a master application to the coordination unit requesting the issuance of all state permits necessary for construction and operation of the project. The master application shall be on a form furnished by the coordination unit and shall contain precise information as to the location of the project, and shall describe the nature of the project including any contemplated discharges of wastes therefrom and any uses of, or interferences with, natural resources. No master application shall be accepted for processing by the coordination unit pursuant to sections 116C.22 to 116C.34, unless it is accompanied by the certifications issued not more than 120 days prior to the date of the master application as required by section 116C.31. No master application shall be accepted for processing by the coordination unit pursuant to sections 116C.22 to 116C.34, unless it is accompanied by a certification from the board that either an environmental impact statement concerning the project has been completed or that an environmental impact statement is not required concerning the project.

Subd. 2. Upon receipt of a completed master application, the coordination unit shall immediately notify in writing each agency having a possible interest in the master application arising from requirements pertaining to a permit program under its jurisdiction. The notification from the coordination unit shall be accompanied by a copy of the master application together with the date by which the agency shall respond to the notice. Each notified agency shall respond in writing to the coordination unit within the specified date, not exceeding 20 days from receipt, as determined by the coordination unit, advising whether the agency does or does not have an interest in the master application. If an agency timely responds that it has an interest in the master application, the response shall include information concerning the specific permit programs under its jurisdiction which are pertinent to the project described in the master application. The agency response shall also advise the coordination unit whether a public hearing concerning the master application as provided in section 116C.28 would or would not be required or of value considering the overall public interest.

Subd. 3. Each notified agency which responds within the specified date that it does not have an interest in the master application or which does not respond as required by subdivision 2 within the specified date, shall not subsequently require a permit of the applicant for the project described in the master application; provided the bar to requiring a permit subsequently shall not be applicable if:

(a) The master application provided to the notified agency contained false, misleading, or deceptive information, or lacked information, which would reasonably lead an agency to misjudge its interest in a master application; or

(b) Subsequent laws or rules require additional permits; or

(c) Unusual circumstances prevented the agency from notifying the coordination unit and the agency can establish that failure to require a permit would result in substantial harm to the public health or welfare, in which case the board may order that the permit be required.

Subd. 4. The coordination unit shall submit application forms concerning the permit programs identified in the affirmative responses under subdivision 2 to the applicant with a direction to complete and return them to the coordination unit within 90 days.

Subd. 5. Within ten days of receipt of the full set of completed application forms by the coordination unit, each application shall be transmitted to the appropriate agency for the performance of its responsibilities of decision making in accordance with the procedures of sections 116C.22 to 116C.33.

Subd. 6. If an agency has a procedure for setting priorities in issuing a permit according to the date of the application for the permit, the date used shall be the date upon which a master application is received by the coordination unit.

HIST: 1975 c 271 s 6; 1976 c 303 s 5



Section 116C.27 Notice.

116C.27 Notice.

Subdivision 1. The coordination unit immediately after transmittal of the completed applications to the appropriate agency shall cause a notice to be published at the applicant's expense once each week on the same day of the week for three consecutive weeks in a newspaper of general circulation within each county in which the project is proposed to be constructed or operated. The notice shall describe the nature of the master application including, with reasonable specificity, the project proposed, its location, the various permits applied for, and the agency having jurisdiction over each permit. Except as provided in subdivision 2, the notice shall also state the time and place of the public hearing, to be held not less than 20 days after the date of last publication of the notice. It shall further state that a copy of the master application and a copy of all permit applications for the project are available for public inspection in the office of the county auditor of each county in which the project is proposed to be constructed or operated, as well as in other locations which the coordination unit may designate.

Subd. 2. If the responses to the master application received by the coordination unit from the state agencies unanimously state the position that a public hearing in relation to a master application would not be of value in consideration of the overall public interest and are not required by any other law or rule, the provisions of subdivision 1 pertaining to the time and place of a public hearing shall not be included in the notice. In place thereof the notice shall state that members of the public may present relevant views and supporting materials in writing to the coordination unit concerning any of the permits applied for within 30 days after the last date of publication of the notice in a newspaper.

HIST: 1976 c 303 s 6



Section 116C.28 Public hearing.

116C.28 Public hearing.

Subdivision 1. When one or more agencies notifies the coordination unit that a public hearing is required or appropriate on matters relating to the project described in the master application, the coordination unit shall set the time and place for a hearing in which each of the affected agencies shall participate. The hearing shall be held pursuant to the contested case provisions of chapter 14 and section 116C.27.

Subd. 2. Each participating state agency shall be represented at the public hearing by its chief administrative officer or a designee. The representative of any state agency within whose jurisdiction a specific application lies shall participate in the portion of the hearing pertaining to submission of information, views, and supporting materials which are relevant to its application. The administrative law judge may, when appropriate, continue a hearing from time to time and place to place. The hearing shall be recorded in any manner suitable for transcription pursuant to chapter 14.

Subd. 3. Within 60 days of receipt of the administrative law judge's report, each state agency which is a party to the hearing shall forward its final decision on permit applications within its jurisdiction to the coordination unit, provided that this date may be extended by the chair of the board for reasonable cause. Every final decision shall set forth the basis for the decision together with a final order denying the permit or granting the permit including the specifying of any conditions under which the permit is issued.

Subd. 4. If notice has been published pursuant to section 116C.27, subdivision 2, and no public hearing is conducted, the coordination unit shall, not less than 30 days after the last notice publication in the newspaper, submit a copy of all views and supporting material received by it to each agency having jurisdiction concerning any permit application described in the notice. Concurrently therewith, the coordination unit shall notify each state agency, in writing, of the date not to exceed 60 days by which final decisions on applications shall be forwarded to the coordination unit; provided that this date may be extended by the chair of the board for reasonable cause. Each final decision shall set forth the information required by subdivision 3.

Subd. 5. As soon as all final decisions are received by the coordination unit from the various participating state agencies, the coordination unit shall immediately incorporate them, without modification, into one document and shall transmit the document to the applicant either personally or by certified mail.

HIST: 1975 c 271 s 6; 1976 c 303 s 7; 1978 c 674 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 1986 c 444



Section 116C.29 Withdrawal of agency participation.

116C.29 Withdrawal of agency participation.

After an agency has responded that it has an interest in the master application, it may withdraw from further participation in the processing of that master application at any time by written notification to the coordination unit, if it subsequently appears to the agency that it has no permit programs under its jurisdiction which are applicable to the project.

HIST: 1976 c 303 s 8



Section 116C.30 Application.

116C.30 Application.

Subdivision 1. A person aggrieved by a final decision of an agency in granting or denying a permit shall seek redress directly and individually from that agency in the manner provided by chapter 14, or any other statute authorizing either judicial or administrative review of an agency decision.

Subd. 2. Each state agency having jurisdiction to approve or deny an application for a permit shall have continuing power as vested in it prior to February 15, 1977, to make such determinations. Nothing in sections 116C.22 to 116C.34 shall lessen or reduce such powers, and such sections shall modify only the procedures to be followed in the carrying out of such powers.

Subd. 3. A state agency may in the performance of its responsibilities of decision making under sections 116C.22 to 116C.33, request or receive additional information from an applicant.

Subd. 4. Fee schedules authorized by statute for an application or permit shall continue to be applicable even though the application or permit is processed under the provisions set forth in sections 116C.22 to 116C.33. The coordination unit shall not charge the applicant or participating agencies a fee for its services.

Subd. 5. Sections 116C.22 to 116C.33 shall have no applicability to an application for a permit renewal, amendment, extension, or other similar document required subsequent to the completion of decisions and proceedings under sections 116C.27 to 116C.29, or to a replacement thereof or to a quasi-judicial or judicial proceeding held pursuant to an order of remand or similar order by a court in relation to a final decision of a state agency.

Subd. 6. Nothing in sections 116C.22 to 116C.34 shall modify in any manner whatsoever the applicability or inapplicability of any land use rule, statute or local zoning ordinance to the lands of any state agency.

HIST: 1976 c 303 s 9; 1982 c 424 s 130; 1985 c 248 s 70



Section 116C.31 Local certification.

116C.31 Local certification.

Subdivision 1. No master application shall be processed pursuant to sections 116C.22 to 116C.33 unless it is accompanied by a certification issued not more than 120 days prior to the date the master application is first received by the coordination unit, from the local governmental units in whose jurisdiction the proposed project is located, certifying that the project is in compliance with all zoning ordinances, subdivision regulations, and environmental regulations administered by the local governmental unit and certifying that the preparation of any environmental impact statement which the local governmental unit is authorized to require pursuant to local ordinance, state statute, or board rule, has been completed or deemed not necessary. If the local governmental unit has required any environmental impact statement concerning the project, a copy of the completed environmental impact statement shall be attached to the local governmental unit's certification. If the local governmental unit has no zoning ordinances, subdivision regulations, or environmental regulations, the certification from the local governmental unit shall so state. A local governmental unit may accept applications for certifications as provided in this section and shall rule upon the same expeditiously to insure that the purposes of sections 116C.22 to 116C.33 are accomplished fully. After issuing a certification for the purposes of this section, no local government shall rescind it even though the local government may have changed its zoning ordinances, subdivision regulations, or environmental regulations. A change of zoning ordinances, subdivision regulations, or environmental regulations shall not invalidate a previously given certification for the purpose of securing a state permit under sections 116C.22 to 116C.33. Upon certification, the local government may change such zoning ordinances, subdivision regulations, or environmental regulations, but not so as to affect the proposed project until the procedures of sections 116C.22 to 116C.33, including any administrative or judicial reviews, are completed.

Subd. 2. A ruling by a local governmental unit denying an application for certification shall not be appealable under sections 116C.22 to 116C.34. The denial of an application for certification by a local governmental unit shall not preclude the applicant from filing a permit application under any other available statute or procedure.

HIST: 1975 c 271 s 6; 1976 c 303 s 10



Section 116C.32 Rules; cooperation.

116C.32 Rules; cooperation.

The commissioner shall as soon as practicable adopt rules, not inconsistent with rules of procedure established by the office of administrative hearings, to implement the provisions of sections 116C.22 to 116C.34, including master application procedures, notice procedures, and public hearing procedures and costs.

HIST: 1975 c 271 s 6; 1976 c 303 s 11; 1980 c 615 s 60; 1983 c 289 s 37



Section 116C.33 Conflict with federal requirements.

116C.33 Conflict with federal requirements.

Subdivision 1. If in a final order of a court of competent jurisdiction, any part of sections 116C.22 to 116C.34 as enacted or administered is found to be in conflict with federal requirements which are a condition precedent to the allocation of federal funds authorized to this state, the conflicting part of sections 116C.22 to 116C.34 shall be void to the limited extent necessary to remove the conflict and the remainder of sections 116C.22 to 116C.34 shall remain effective.

Subd. 2. The commissioner, to the limited extent necessary to comply with procedural requirements of federal statutes relating to permit systems operated by the state, may modify the notice, timing, hearing, and related procedural matters provided in sections 116C.22 to 116C.34.

HIST: 1975 c 271 s 6; 1976 c 303 s 12; 1983 c 289 s 38



Section 116C.34 Bureau of business licenses.

116C.34 Bureau of business licenses.

Subdivision 1. The bureau of business licenses shall establish and maintain an information and referral system to assist the public in the understanding and compliance with the requirements of state and local governmental rules concerning the use of natural resources and protection of the environment. The system shall provide a telephone information service and disseminate printed materials. The bureau shall provide assistance to regional development commissions desiring to create a permit information center.

Subd. 2. The bureau shall:

(1) identify all existing state licenses, permit certifications, approvals, compliance schedules, or other programs which pertain to the use of natural resources and to protection of the environment;

(2) standardize permit titles and assign designation codes to all such permits which would thereafter be imprinted on all permit forms;

(3) develop permit profiles including applicable rules copies of all appropriate permit forms, statutory mandate and legislative history, names of individuals administering the program, permit processing procedures, documentation of the magnitude of the program and of geographic and seasonal distribution of the workload, and estimated application processing time;

(4) identify the public information procedures currently associated with each permit program;

(5) identify the data monitored or acquired through each permit and ascertain current users of that data;

(6) recommend revisions to the list of natural resource management and development permits contained in Minnesota Statutes 1974, section 116D.04, subdivision 5; and

(7) recommend legislative or administrative modifications of existing permit programs to increase their efficiency and utility.

Subd. 3. The auditor of each county shall post in a conspicuous place in the auditor's office the telephone numbers of the bureau of business licenses and the permit information center in the office of the applicable regional development commission; copies of any master applications or permit applications forwarded to the auditor pursuant to section 116C.27, subdivision 1; and copies of any information published by the bureau or an information center pursuant to subdivision 1.

HIST: 1975 c 271 s 6; 1976 c 303 s 13; 1983 c 289 s 39; 1985 c 248 s 70; 1986 c 444



Section 116C.40 Repealed, 1990 c 391 art 10 s 4

116C.40 Repealed, 1990 c 391 art 10 s 4



Section 116C.41 Repealed, 1990 c 391 art 10 s 4

116C.41 Repealed, 1990 c 391 art 10 s 4



Section 116C.51 Citation.

116C.51 Citation.

Sections 116C.51 to 116C.69 shall be known as the Minnesota Power Plant Siting Act.

HIST: 1973 c 591 s 1



Section 116C.52 Definitions.

116C.52 Definitions.

Subdivision 1. Applicability. As used in sections 116C.51 to 116C.68, the terms defined in this section have the meanings given them, unless otherwise provided or indicated by the context.

Subd. 2. Board. "Board" shall mean the Minnesota environmental quality board.

Subd. 3. MS 1990 Renumbered subd 4

Subd. 3. Construction. "Construction" means any clearing of land, excavation, or other action that would adversely affect the natural environment of the site or route but does not include changes needed for temporary use of sites or routes for nonutility purposes, or uses in securing survey or geological data, including necessary borings to ascertain foundation conditions.

Subd. 4. MS 1990 Renumbered subd 5

Subd. 4. High voltage transmission line. "High voltage transmission line" means a conductor of electric energy and associated facilities designed for and capable of operation at a nominal voltage of 100 kilovolts or more.

Subd. 5. MS 1990 Renumbered subd 7

Subd. 5. Large electric power generating plant. "Large electric power generating plant" shall mean electric power generating equipment and associated facilities designed for or capable of operation at a capacity of 50,000 kilowatts or more.

Subd. 6. MS 1990 Renumbered subd 10

Subd. 6. Large electric power facilities. "Large electric power facilities" means high voltage transmission lines and large electric power generating plants.

Subd. 7. MS 1990 Renumbered subd 3

Subd. 7. Person. "Person" shall mean an individual, partnership, joint venture, private or public corporation, association, firm, public service company, cooperative, political subdivision, municipal corporation, government agency, public utility district, or any other entity, public or private, however organized.

Subd. 8. Route. "Route" means the location of a high voltage transmission line between two end points. The route may have a variable width of up to 1.25 miles.

Subd. 9. Site. "Site" means the location of a large electric power generating plant.

Subd. 10. MS 1990 Renumbered subd 6

Subd. 10. Utility. "Utility" shall mean any entity engaged or intending to engage in this state in the generation, transmission or distribution of electric energy including, but not limited to, a private investor owned utility, cooperatively owned utility, and a public or municipally owned utility.

HIST: 1973 c 591 s 2; 1975 c 271 s 6; 1977 c 439 s 1-5; 2001 c 212 art 7 s 1,2



Section 116C.53 Siting authority.

116C.53 Siting authority.

Subdivision 1. Policy. The legislature hereby declares it to be the policy of the state to locate large electric power facilities in an orderly manner compatible with environmental preservation and the efficient use of resources. In accordance with this policy the board shall choose locations that minimize adverse human and environmental impact while insuring continuing electric power system reliability and integrity and insuring that electric energy needs are met and fulfilled in an orderly and timely fashion.

Subd. 2. Jurisdiction. The board is hereby given the authority to provide for site and route selection for large electric power facilities. The board shall issue permits for large electric power facilities in a timely fashion. When the public utilities commission has determined the need for the project under section 216B.243 or 216B.2425, questions of need, including size, type, and timing; alternative system configurations; and voltage are not within the board's siting and routing authority and must not be included in the scope of environmental review conducted under sections 116C.51 to 116C.69.

Subd. 3. Interstate routes. If a route is proposed in two or more states, the board shall attempt to reach agreement with affected states on the entry and exit points prior to designating a route. The board, in discharge of its duties pursuant to sections 116C.51 to 116C.69 may make joint investigations, hold joint hearings within or without the state, and issue joint or concurrent orders in conjunction or concurrence with any official or agency of any state or of the United States. The board may negotiate and enter into any agreements or compacts with agencies of other states, pursuant to any consent of Congress, for cooperative efforts in certifying the construction, operation, and maintenance of large electric power facilities in accord with the purposes of sections 116C.51 to 116C.69 and for the enforcement of the respective state laws regarding such facilities.

HIST: 1973 c 591 s 3; 1975 c 271 s 6; 1977 c 439 s 6; 2001 c 212 art 7 s 3,4



Section 116C.54 Repealed, 1994 c 644 s 7

116C.54 Repealed, 1994 c 644 s 7



Section 116C.55 Subdivisions renumbered, repealed, or no longer in effect

116C.55 Subdivision 1. Repealed, 1977 c 439 s 27

Subd. 2. Repealed, 2001 c 212 art 7 s 36

Subd. 3. Repealed, 2001 c 212 art 7 s 36



Section 116C.56 Repealed, 1977 c 439 s 27

116C.56 Repealed, 1977 c 439 s 27



Section 116C.57 Designation of sites and routes; procedures; considerations; emergency certification; exemption.

116C.57 Designation of sites and routes; procedures; considerations; emergency certification; exemption.

Subdivision 1. Site permit. No person may construct a large electric generating plant without a site permit from the board. A large electric generating plant may be constructed only on a site approved by the board. The board must incorporate into one proceeding the route selection for a high voltage transmission line that is directly associated with and necessary to interconnect the large electric generating plant to the transmission system and whose need is certified as part of the generating plant project by the public utilities commission.

Subd. 2. Route permit. No person may construct a high voltage transmission line without a route permit from the board. A high voltage transmission line may be constructed only along a route approved by the board.

Subd. 2a. Application. Any person seeking to construct a large electric power generating plant or a high voltage transmission line must apply to the board for a site or route permit. The application shall contain such information as the board may require. The applicant shall propose at least two sites for a large electric power generating plant and two routes for a high voltage transmission line. The chair of the board shall determine whether an application is complete and advise the applicant of any deficiencies within ten days of receipt. An application is not incomplete if information not in the application can be obtained from the applicant during the first phase of the process and that information is not essential for notice and initial public meetings.

Subd. 2b. Notice of application. Within 15 days after submission of an application to the board, the applicant shall publish notice of the application in a legal newspaper of general circulation in each county in which the site or route is proposed and send a copy of the application by certified mail to any regional development commission, county, incorporated municipality, and township in which any part of the site or route is proposed. Within the same 15 days, the applicant shall also send a notice of the submission of the application and description of the proposed project to each owner whose property is on or adjacent to any of the proposed sites for the power plant or along any of the proposed routes for the transmission line. The notice shall identify a location where a copy of the application can be reviewed. For the purpose of giving mailed notice under this subdivision, owners shall be those shown on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer; but other appropriate records may be used for this purpose. The failure to give mailed notice to a property owner, or defects in the notice, shall not invalidate the proceedings, provided a bona fide attempt to comply with this subdivision has been made. Within the same 15 days, the applicant shall also send the same notice of the submission of the application and description of the proposed project to those persons who have requested to be placed on a list maintained by the board for receiving notice of proposed large electric generating power plants and high voltage transmission lines.

Subd. 2c. Environmental review. The board shall prepare an environmental impact statement on each proposed large electric generating plant or high voltage transmission line for which a complete application has been submitted. For any project that has obtained a certificate of need from the public utilities commission, the board shall not consider whether or not the project is needed. No other state environmental review documents shall be required. The board shall study and evaluate any site or route proposed by an applicant and any other site or route the board deems necessary that was proposed in a manner consistent with rules adopted by the board concerning the form, content, and timeliness of proposals for alternate sites or routes.

Subd. 2d. Public hearing. The board shall hold a public hearing on an application for a site permit for a large electric power generating plant or a route permit for a high voltage transmission line. All hearings held for designating a site or route shall be conducted by an administrative law judge from the office of administrative hearings pursuant to the contested case procedures of chapter 14. Notice of the hearing shall be given by the board at least ten days in advance but no earlier than 45 days prior to the commencement of the hearing. Notice shall be by publication in a legal newspaper of general circulation in the county in which the public hearing is to be held and by certified mail to chief executives of the regional development commissions, counties, organized towns, townships, and the incorporated municipalities in which a site or route is proposed. Any person may appear at the hearings and offer testimony and exhibits without the necessity of intervening as a formal party to the proceedings. The administrative law judge may allow any person to ask questions of other witnesses. The administrative law judge shall hold a portion of the hearing in the area where the power plant or transmission line is proposed to be located.

Subd. 3. Repealed, 2001 c 212 art 7 s 36

Subd. 4. Considerations in designating sites and routes. The board's site and route permit determinations must be guided by the state's goals to conserve resources, minimize environmental impacts, minimize human settlement and other land use conflicts, and ensure the state's electric energy security through efficient, cost-effective power supply and electric transmission infrastructure. To facilitate the study, research, evaluation and designation of sites and routes, the board shall be guided by, but not limited to, the following considerations:

(1) Evaluation of research and investigations relating to the effects on land, water and air resources of large electric power generating plants and high voltage transmission lines and the effects of water and air discharges and electric and magnetic fields resulting from such facilities on public health and welfare, vegetation, animals, materials and aesthetic values, including base line studies, predictive modeling, and evaluation of new or improved methods for minimizing adverse impacts of water and air discharges and other matters pertaining to the effects of power plants on the water and air environment;

(2) Environmental evaluation of sites and routes proposed for future development and expansion and their relationship to the land, water, air and human resources of the state;

(3) Evaluation of the effects of new electric power generation and transmission technologies and systems related to power plants designed to minimize adverse environmental effects;

(4) Evaluation of the potential for beneficial uses of waste energy from proposed large electric power generating plants;

(5) Analysis of the direct and indirect economic impact of proposed sites and routes including, but not limited to, productive agricultural land lost or impaired;

(6) Evaluation of adverse direct and indirect environmental effects that cannot be avoided should the proposed site and route be accepted;

(7) Evaluation of alternatives to the applicant's proposed site or route proposed pursuant to subdivisions 1 and 2;

(8) Evaluation of potential routes that would use or parallel existing railroad and highway rights-of-way;

(9) Evaluation of governmental survey lines and other natural division lines of agricultural land so as to minimize interference with agricultural operations;

(10) Evaluation of the future needs for additional high voltage transmission lines in the same general area as any proposed route, and the advisability of ordering the construction of structures capable of expansion in transmission capacity through multiple circuiting or design modifications;

(11) Evaluation of irreversible and irretrievable commitments of resources should the proposed site or route be approved; and

(12) When appropriate, consideration of problems raised by other state and federal agencies and local entities.

If the board's rules are substantially similar to existing regulations of a federal agency to which the utility in the state is subject, the federal regulations must be applied by the board.

No site or route shall be designated which violates state agency rules.

Subd. 5. Repealed, 2001 c 212 art 7 s 36

Subd. 5a. Repealed, 2001 c 212 art 7 s 36

Subd. 6. Recording of survey points. The permanent location of monuments or markers found or placed by a utility in a survey of right-of-way for a route shall be placed on record in the office of the county recorder or registrar of titles. No fee shall be charged to the utility for recording this information.

Subd. 7. Timing. The board shall make a final decision on an application within 60 days after receipt of the report of the administrative law judge. A final decision on the request for a site permit or route permit shall be made within one year after the chair's determination that an application is complete. The board may extend this time limit for up to three months for just cause or upon agreement of the applicant.

Subd. 8. Final decision. (a) No site permit shall be issued in violation of the site selection standards and criteria established in this section and in rules adopted by the board. When the board designates a site, it shall issue a site permit to the applicant with any appropriate conditions. The board shall publish a notice of its decision in the State Register within 30 days of issuance of the site permit.

(b) No route permit shall be issued in violation of the route selection standards and criteria established in this section and in rules adopted by the board. When the board designates a route, it shall issue a permit for the construction of a high voltage transmission line specifying the design, routing, right-of-way preparation, and facility construction it deems necessary, and with any other appropriate conditions. The board may order the construction of high voltage transmission line facilities that are capable of expansion in transmission capacity through multiple circuiting or design modifications. The board shall publish a notice of its decision in the State Register within 30 days of issuance of the permit.

HIST: 1973 c 591 s 7; 1975 c 271 s 6; 1977 c 439 s 10; 1986 c 444; 1987 c 384 art 2 s 21; 1989 c 346 s 1; 1994 c 644 s 1; 2000 c 289 s 1; 2001 c 212 art 7 s 5-13



Section 116C.575 Alternative review of applications.

116C.575 Alternative review of applications.

Subdivision 1. Alternative review. An applicant who seeks a site permit or route permit for one of the projects identified in this section shall have the option of following the procedures in this section rather than the procedures in section 116C.57. The applicant shall notify the chair at the time the application is submitted which procedure the applicant chooses to follow.

Subd. 2. Applicable projects. The requirements and procedures in this section apply to the following projects:

(1) large electric power generating plants with a capacity of less than 80 megawatts;

(2) large electric power generating plants that are fueled by natural gas;

(3) high voltage transmission lines of between 100 and 200 kilovolts;

(4) high voltage transmission lines in excess of 200 kilovolts and less than five miles in length in Minnesota;

(5) high voltage transmission lines in excess of 200 kilovolts if at least 80 percent of the distance of the line in Minnesota will be located along existing high voltage transmission line right-of-way;

(6) a high voltage transmission line service extension to a single customer between 200 and 300 kilovolts and less than ten miles in length; and

(7) a high voltage transmission line rerouting to serve the demand of a single customer when the rerouted line will be located at least 80 percent on property owned or controlled by the customer or the owner of the transmission line.

Subd. 3. Application. The applicant for a site or route permit for any of the projects listed in subdivision 2 who chooses to follow these procedures shall submit information as the board may require, but the applicant shall not be required to propose a second site or route for the project. The applicant shall identify in the application any other sites or routes that were rejected by the applicant and the board may identify additional sites or routes to consider during the processing of the application. The chair of the board shall determine whether an application is complete and advise the applicant of any deficiencies.

Subd. 4. Notice of application. Upon submission of an application under this section, the applicant shall provide the same notice as required by section 116C.57, subdivision 2b.

Subd. 5. Environmental review. For the projects identified in subdivision 2 and following these procedures, the board shall prepare an environmental assessment. The environmental assessment shall contain information on the human and environmental impacts of the proposed project and other sites or routes identified by the board and shall address mitigating measures for all of the sites or routes considered. The environmental assessment shall be the only state environmental review document required to be prepared on the project.

Subd. 6. Public hearing. The board shall hold a public hearing in the area where the facility is proposed to be located. The board shall give notice of the public hearing in the same manner as notice under section 116C.57, subdivision 2d. The board shall conduct the public hearing under procedures established by the board. The applicant shall be present at the hearing to present evidence and to answer questions. The board shall provide opportunity at the public hearing for any person to present comments and to ask questions of the applicant and board staff. The board shall also afford interested persons an opportunity to submit written comments into the record.

Subd. 7. Timing. The board shall make a final decision on an application within 60 days after completion of the public hearing. A final decision on the request for a site permit or route permit under this section shall be made within six months after the chair's determination that an application is complete. The board may extend this time limit for up to three months for just cause or upon agreement of the applicant.

Subd. 8. Considerations. The considerations in section 116C.57, subdivision 4, shall apply to any projects subject to this section.

Subd. 9. Final decision. (a) No site permit shall be issued in violation of the site selection standards and criteria established in this section and in rules adopted by the board. When the board designates a site, it shall issue a site permit to the applicant with any appropriate conditions. The board shall publish a notice of its decision in the State Register within 30 days of issuance of the site permit.

(b) No route designation shall be made in violation of the route selection standards and criteria established in this section and in rules adopted by the board. When the board designates a route, it shall issue a permit for the construction of a high voltage transmission line specifying the design, routing, right-of-way preparation, and facility construction it deems necessary and with any other appropriate conditions. The board may order the construction of high voltage transmission line facilities that are capable of expansion in transmission capacity through multiple circuiting or design modifications. The board shall publish a notice of its decision in the State Register within 30 days of issuance of the permit.

HIST: 2001 c 212 art 7 s 14



Section 116C.576 Local review of applications.

116C.576 Local review of applications.

Subdivision 1. Local review. (a) Notwithstanding the requirements of sections 116C.57 and 116C.575, an applicant who seeks a site or route permit for one of the projects identified in this section shall have the option of applying to those local units of government that have jurisdiction over the site or route for approval to build the project. If local approval is granted, a site or route permit is not required from the board. If the applicant files an application with the board, the applicant shall be deemed to have waived its right to seek local approval of the project.

(b) A local unit of government with jurisdiction over a project identified in this section to whom an applicant has applied for approval to build the project may request the board to assume jurisdiction and make a decision on a site or route permit under the applicable provisions of sections 116C.52 to 116C.69. A local unit of government must file the request with the board within 60 days after an application for the project has been filed with any one local unit of government. If one of the local units of government with jurisdiction over the project requests the board to assume jurisdiction, jurisdiction over the project transfers to the board. If the local units of government maintain jurisdiction over the project, the board shall select the appropriate local unit of government to be the responsible governmental unit to conduct environmental review of the project.

Subd. 2. Applicable projects. Applicants may seek approval from local units of government to construct the following projects:

(1) large electric power generating plants with a capacity of less than 80 megawatts;

(2) large electric power generating plants of any size that burn natural gas and are intended to be a peaking plant;

(3) high voltage transmission lines of between 100 and 200 kilovolts;

(4) substations with a voltage designed for and capable of operation at a nominal voltage of 100 kilovolts or more;

(5) a high voltage transmission line service extension to a single customer between 200 and 300 kilovolts and less than ten miles in length; and

(6) a high voltage transmission line rerouting to serve the demand of a single customer when the rerouted line will be located at least 80 percent on property owned or controlled by the customer or the owner of the transmission line.

Subd. 3. Notice of application. Within ten days of submission of an application to a local unit of government for approval of an eligible project, the applicant shall notify the board that the applicant has elected to seek local approval of the proposed project.

HIST: 2001 c 212 art 7 s 15



Section 116C.577 Emergency permit.

116C.577 Emergency permit.

(a) Any utility whose electric power system requires the immediate construction of a large electric power generating plant or high voltage transmission line due to a major unforeseen event may apply to the board for an emergency permit after providing notice in writing to the public utilities commission of the major unforeseen event and the need for immediate construction. The permit must be issued in a timely manner, no later than 195 days after the board's acceptance of the application and upon a finding by the board that (1) a demonstrable emergency exists, (2) the emergency requires immediate construction, and (3) adherence to the procedures and time schedules specified in section 116C.57 would jeopardize the utility's electric power system or would jeopardize the utility's ability to meet the electric needs of its customers in an orderly and timely manner.

(b) A public hearing to determine if an emergency exists must be held within 90 days of the application. The board, after notice and hearing, shall adopt rules specifying the criteria for emergency certification.

HIST: 2001 c 212 art 7 s 16



Section 116C.58 Annual hearing.

116C.58 Annual hearing.

The board shall hold an annual public hearing at a time and place prescribed by rule in order to afford interested persons an opportunity to be heard regarding any matters relating to the siting of large electric generating power plants and routing of high voltage transmission lines. At the meeting, the board shall advise the public of the permits issued by the board in the past year. The board shall provide at least ten days but no more than 45 days' notice of the annual meeting by mailing notice to those persons who have requested notice and by publication in the EQB Monitor.

HIST: 1973 c 591 s 8; 1975 c 271 s 6; 1977 c 439 s 11; 1980 c 615 s 60; 1982 c 424 s 130; 1984 c 640 s 32; 2001 c 212 art 7 s 17



Section 116C.59 Public participation.

116C.59 Public participation.

Subdivision 1. Advisory task force. The board may appoint one or more advisory task forces to assist it in carrying out its duties. Task forces appointed to evaluate sites or routes considered for designation shall be comprised of as many persons as may be designated by the board, but at least one representative from each of the following: Regional development commissions, counties and municipal corporations and one town board member from each county in which a site or route is proposed to be located. No officer, agent, or employee of a utility shall serve on an advisory task force. Reimbursement for expenses incurred shall be made pursuant to the rules governing state employees. The task forces expire as provided in section 15.059, subdivision 6. At the time the task force is appointed, the board shall specify the charge to the task force. The task force shall expire upon completion of its charge, upon designation by the board of alternative sites or routes to be included in the environmental impact statement, or upon the specific date identified by the board in the charge, whichever occurs first.

Subd. 2. Other public participation. The board shall adopt broad spectrum citizen participation as a principal of operation. The form of public participation shall not be limited to public hearings and advisory task forces and shall be consistent with the board's rules and guidelines as provided for in section 116C.66.

Subd. 3. Public advisor. The board shall designate one staff person for the sole purpose of assisting and advising those affected and interested citizens on how to effectively participate in site or route proceedings.

Subd. 4. Scientific advisory task force. The board may appoint one or more advisory task forces composed of technical and scientific experts to conduct research and make recommendations concerning generic issues such as health and safety, underground routes, double circuiting and long-range route and site planning. Reimbursement for expenses incurred shall be made pursuant to the rules governing reimbursement of state employees. The task forces expire as provided in section 15.059, subdivision 6. The time allowed for completion of a specific site or route procedure may not be extended to await the outcome of these generic investigations.

HIST: 1973 c 591 s 9; 1975 c 271 s 6; 1977 c 439 s 12,13; 1985 c 248 s 70; 1988 c 629 s 19-21; 2001 c 212 art 7 s 18,19



Section 116C.60 Public meetings; transcript of proceedings; written records.

116C.60 Public meetings; transcript of proceedings; written records.

Meetings of the board, including hearings, shall be open to the public. Minutes shall be kept of board meetings and a complete record of public hearings shall be kept. All books, records, files, and correspondence of the board shall be available for public inspection at any reasonable time. The board shall also be subject to chapter 13D.

HIST: 1973 c 591 s 10; 1975 c 271 s 6; 2001 c 212 art 7 s 20



Section 116C.61 Local regulation; state permits; state agency participation.

116C.61 Local regulation; state permits; state agency participation.

Subdivision 1. Regional, county and local ordinances, rules, regulations; primary responsibility and regulation of site designation, improvement and use. To assure the paramount and controlling effect of the provisions herein over other state agencies, regional, county, and local governments, and special purpose government districts, the issuance of a site permit or route permit and subsequent purchase and use of such site or route locations for large electric power generating plant and high voltage transmission line purposes shall be the sole site or route approval required to be obtained by the utility. Such permit shall supersede and preempt all zoning, building, or land use rules, regulations, or ordinances promulgated by regional, county, local and special purpose government.

Subd. 2. Facility licensing. Notwithstanding anything herein to the contrary, utilities shall obtain state permits that may be required to construct and operate large electric power generating plants and high voltage transmission lines. A state agency in processing a utility's facility permit application shall be bound to the decisions of the board, with respect to the site or route designation, and with respect to other matters for which authority has been granted to the board by sections 116C.51 to 116C.69.

Subd. 3. State agency participation. State agencies authorized to issue permits required for construction or operation of large electric power generating plants or high voltage transmission lines shall participate during routing and siting at public hearings and all other activities of the board on specific site or route designations and design considerations of the board, and shall clearly state whether the site or route being considered for designation or permit and other design matters under consideration for approval will be in compliance with state agency standards, rules, or policies.

HIST: 1973 c 591 s 11; 1975 c 271 s 6; 1977 c 439 s 14,15; 1985 c 248 s 70; 2001 c 212 art 7 s 21,22



Section 116C.62 Improvement of sites and routes.

116C.62 Improvement of sites and routes.

Utilities that have acquired a site or route in accordance with sections 116C.51 to 116C.69 may proceed to construct or improve the site or route for the intended purposes at any time, subject to section 116C.61, subdivision 2, provided that if the construction and improvement has not commenced within four years after a permit for the site or route has been issued, then the utility must certify to the board that the site or route continues to meet the conditions upon which the site or route permit was issued.

HIST: 1973 c 591 s 12; 1975 c 271 s 6; 1977 c 439 s 16; 2001 c 212 art 7 s 23



Section 116C.63 Eminent domain powers; right of condemnation.

116C.63 Eminent domain powers; right of condemnation.

Subdivision 1. Nothing in this section shall invalidate the right of eminent domain vested in utilities by statute or common law existing as of May 24, 1973, except to the extent modified herein. The right of eminent domain shall continue to exist for utilities and may be used according to law to accomplish any of the purposes and objectives of sections 116C.51 to 116C.69, including acquisition of the right to utilize existing high voltage transmission facilities which are capable of expansion or modification to accommodate both existing and proposed conductors. Notwithstanding any law to the contrary, all easement interests shall revert to the then fee owner if a route is not used for high voltage transmission line purposes for a period of five years.

Subd. 2. In eminent domain proceedings by a utility for the acquisition of real property proposed for construction of a route or a site, the proceedings shall be conducted in the manner prescribed in chapter 117, except as otherwise specifically provided in this section.

Subd. 3. When such property is acquired by eminent domain proceedings or voluntary purchase and the amount the owner shall receive for the property is finally determined, the owner who is entitled to payment may elect to have the amount paid in not more than ten annual installments, with interest on the deferred installments, at the rate of eight percent per annum on the unpaid balance, by submitting a written request to the utility before any payment has been made. After the first installment is paid the petitioner may make its final certificate, as provided by law, in the same manner as though the entire amount had been paid.

Subd. 4. When private real property that is an agricultural or nonagricultural homestead, nonhomestead agricultural land, rental residential property, and both commercial and noncommercial seasonal residential recreational property, as those terms are defined in section 273.13 is proposed to be acquired for the construction of a site or route by eminent domain proceedings, the fee owner, or when applicable, the fee owner with the written consent of the contract for deed vendee, or the contract for deed vendee with the written consent of the fee owner, shall have the option to require the utility to condemn a fee interest in any amount of contiguous, commercially viable land which the owner or vendee wholly owns or has contracted to own in undivided fee and elects in writing to transfer to the utility within 60 days after receipt of the notice of the objects of the petition filed pursuant to section 117.055. Commercial viability shall be determined without regard to the presence of the utility route or site. The owner or, when applicable, the contract vendee shall have only one such option and may not expand or otherwise modify an election without the consent of the utility. The required acquisition of land pursuant to this subdivision shall be considered an acquisition for a public purpose and for use in the utility's business, for purposes of chapter 117 and section 500.24, respectively; provided that a utility shall divest itself completely of all such lands used for farming or capable of being used for farming not later than the time it can receive the market value paid at the time of acquisition of lands less any diminution in value by reason of the presence of the utility route or site. Upon the owner's election made under this subdivision, the easement interest over and adjacent to the lands designated by the owner to be acquired in fee, sought in the condemnation petition for a high voltage transmission line right-of-way shall automatically be converted into a fee taking.

Subd. 5. A utility shall notify by certified mail each person who has transferred any interest in real property to the utility after July 1, 1974, but prior to the effective date of Laws 1977, chapter 439, for the purpose of a site or route that the person may elect in writing within 90 days after receipt of notice to require the utility to acquire any remaining contiguous parcel of land pursuant to this section or to return any payment to the utility and require it to make installment payments pursuant to this section.

HIST: 1973 c 591 s 13; 1977 c 439 s 17; 1978 c 674 s 15; 1980 c 614 s 87; 1Sp1985 c 14 art 4 s 15; 1986 c 444; 1Sp1986 c 1 art 4 s 7; 1987 c 268 art 6 s 1



Section 116C.635 Repealed, 1979 c 303 art 2 s 38

116C.635 Repealed, 1979 c 303 art 2 s 38



Section 116C.64 Failure to act.

116C.64 Failure to act.

If the board fails to act within the times specified in section 116C.57, the applicant or any affected person may seek an order of the district court requiring the board to designate or refuse to designate a site or route.

HIST: 1973 c 591 s 14; 1975 c 271 s 6; 1977 c 439 s 19; 2001 c 212 art 7 s 24



Section 116C.645 Revocation or suspension.

116C.645 Revocation or suspension.

A site or route permit may be revoked or suspended by the board after adequate notice of the alleged grounds for revocation or suspension and a full and fair hearing in which the affected utility has an opportunity to confront any witness and respond to any evidence against it and to present rebuttal or mitigating evidence upon a finding by the board of:

(1) any false statement knowingly made in the application or in accompanying statements or studies required of the applicant, if a true statement would have warranted a change in the board's findings;

(2) failure to comply with material conditions of the site certificate or construction permit, or failure to maintain health and safety standards; or

(3) any material violation of the provisions of sections 116C.51 to 116C.69, any rule promulgated pursuant thereto, or any order of the board.

HIST: 1977 c 439 s 20; 1978 c 658 s 1; 2001 c 212 art 7 s 25



Section 116C.65 Judicial review.

116C.65 Judicial review.

Any applicant, party or person aggrieved by the issuance of a site or route permit or emergency permit from the board or a certification of continuing suitability filed by a utility with the board or by a final order in accordance with any rules promulgated by the board, may appeal to the court of appeals in accordance with chapter 14. The appeal shall be filed within 30 days after the publication in the State Register of notice of the issuance of the permit by the board or certification filed with the board or the filing of any final order by the board.

HIST: 1973 c 591 s 15; 1975 c 271 s 6; 1977 c 439 s 21; 1980 c 509 s 28; 1982 c 424 s 130; 1983 c 247 s 54; 2001 c 212 art 7 s 26



Section 116C.66 Rules.

116C.66 Rules.

The board, in order to give effect to the purposes of sections 116C.51 to 116C.69, may adopt rules consistent with sections 116C.51 to 116C.69, including promulgation of site and route designation criteria, the description of the information to be furnished by the utilities, establishment of minimum guidelines for public participation in the development, revision, and enforcement of any rule, plan, or program established by the board, procedures for the revocation or suspension of a site or route permit, and the procedure and timeliness for proposing alternative routes and sites. No rule adopted by the board shall grant priority to state-owned wildlife management areas over agricultural lands in the designation of route avoidance areas. The provisions of chapter 14 shall apply to the appeal of rules adopted by the board to the same extent as it applies to review of rules adopted by any other agency of state government.

The chief administrative law judge shall adopt procedural rules for public hearings relating to the site and route permit process. The rules shall attempt to maximize citizen participation in these processes consistent with the time limits for board decision established in sections 116C.57, subdivision 8, and 116C.575, subdivision 7.

HIST: 1973 c 591 s 16; 1975 c 271 s 6; 1977 c 439 s 22; 1978 c 658 s 2; 1982 c 424 s 130; 1984 c 640 s 32; 2001 c 212 art 7 s 27



Section 116C.67 Repealed, 2001 c 212 art 7 s 36

116C.67 Repealed, 2001 c 212 art 7 s 36



Section 116C.68 Enforcement, penalties.

116C.68 Enforcement, penalties.

Subdivision 1. Any person who violates sections 116C.51 to 116C.69 or any rule promulgated hereunder, or knowingly submits false information in any report required by sections 116C.51 to 116C.69 is guilty of a misdemeanor for the first offense and a gross misdemeanor for the second and each subsequent offense. Each day of violation shall constitute a separate offense.

Subd. 2. The provisions of sections 116C.51 to 116C.69 or any rules promulgated hereunder may be enforced by injunction, action to compel performance or other appropriate action in the district court of the county wherein the violation takes place. The attorney general shall bring any action under this subdivision upon the request of the board.

Subd. 3. When the court finds that any person has violated sections 116C.51 to 116C.69, any rule hereunder, knowingly submitted false information in any report required by sections 116C.51 to 116C.69 or has violated any court order issued under sections 116C.51 to 116C.69, the court may impose a civil penalty of not more than $10,000 for each violation. These penalties shall be paid to the general fund in the state treasury.

HIST: 1973 c 591 s 18; 1975 c 271 s 6; 1977 c 439 s 24



Section 116C.69 Biennial report; application fees; appropriation; funding.

116C.69 Biennial report; application fees; appropriation; funding.

Subdivision 1. Biennial report. Before November 15 of each even-numbered year the board shall prepare and submit to the legislature a report of its operations, activities, findings, and recommendations concerning sections 116C.51 to 116C.69. The report shall also contain information on the board's biennial expenditures, its proposed budget for the following biennium, and the amounts paid in permit application fees and in assessments pursuant to this section. The proposed budget for the following biennium shall be subject to legislative review.

Subd. 2. Site application fee. Every applicant for a site permit shall pay to the board a fee in an amount equal to $500 for each $1,000,000 of production plant investment in the proposed installation as defined in the Federal Power Commission Uniform System of Accounts. The board shall specify the time and manner of payment of the fee. If any single payment requested by the board is in excess of 25 percent of the total estimated fee, the board shall show that the excess is reasonably necessary. The applicant shall pay within 30 days of notification any additional fees reasonably necessary for completion of the site evaluation and designation process by the board. In no event shall the total fees required of the applicant under this subdivision exceed an amount equal to 0.001 of said production plant investment ($1,000 for each $1,000,000). All money received pursuant to this subdivision shall be deposited in a special account. Money in the account is appropriated to the board to pay expenses incurred in processing applications for site permits in accordance with sections 116C.51 to 116C.69 and in the event the expenses are less than the fee paid, to refund the excess to the applicant.

Subd. 2a. Route application fee. Every applicant for a transmission line route permit shall pay to the board a base fee of $35,000 plus a fee in an amount equal to $1,000 per mile length of the longest proposed route. The board shall specify the time and manner of payment of the fee. If any single payment requested by the board is in excess of 25 percent of the total estimated fee, the board shall show that the excess is reasonably necessary. In the event the actual cost of processing an application up to the board's final decision to designate a route exceeds the above fee schedule, the board may assess the applicant any additional fees necessary to cover the actual costs, not to exceed an amount equal to $500 per mile length of the longest proposed route. All money received pursuant to this subdivision shall be deposited in a special account. Money in the account is appropriated to the board to pay expenses incurred in processing applications for route permits in accordance with sections 116C.51 to 116C.69 and in the event the expenses are less than the fee paid, to refund the excess to the applicant.

Subd. 3. Funding; assessment. The board shall finance its base line studies, general environmental studies, development of criteria, inventory preparation, monitoring of conditions placed on site and route permits, and all other work, other than specific site and route designation, from an assessment made quarterly, at least 30 days before the start of each quarter, by the board against all utilities with annual retail kilowatt-hour sales greater than 4,000,000 kilowatt-hours in the previous calendar year.

Each share shall be determined as follows: (1) the ratio that the annual retail kilowatt-hour sales in the state of each utility bears to the annual total retail kilowatt-hour sales in the state of all these utilities, multiplied by 0.667, plus (2) the ratio that the annual gross revenue from retail kilowatt-hour sales in the state of each utility bears to the annual total gross revenues from retail kilowatt-hour sales in the state of all these utilities, multiplied by 0.333, as determined by the board. The assessment shall be credited to the special revenue fund and shall be paid to the state treasury within 30 days after receipt of the bill, which shall constitute notice of said assessment and demand of payment thereof. The total amount which may be assessed to the several utilities under authority of this subdivision shall not exceed the sum of the annual budget of the board for carrying out the purposes of this subdivision. The assessment for the second quarter of each fiscal year shall be adjusted to compensate for the amount by which actual expenditures by the board for the preceding fiscal year were more or less than the estimated expenditures previously assessed.

HIST: 1973 c 591 s 19 subds 1-3; 1975 c 271 s 6; 1977 c 439 s 25; 1981 c 356 s 313-315; 1982 c 482 s 5; 1Sp1985 c 13 s 240; 1987 c 186 s 15; 1987 c 304 s 1; 1988 c 690 art 1 s 4; 1989 c 335 art 1 s 269; 1990 c 597 s 56; 1995 c 220 s 110; 2001 c 212 art 7 s 28



Section 116C.691 Definitions.

116C.691 Definitions.

Subdivision 1. Scope. As used in sections 116C.691 to 116C.697, the terms defined in section 116C.52 and this section have the meanings given them, unless otherwise provided or indicated by the context or by this section.

Subd. 2. Large wind energy conversion system or LWECS. "Large wind energy conversion system" or "LWECS" means any combination of WECS with a combined nameplate capacity of 5,000 kilowatts or more.

Subd. 3. Small wind energy conversion system or SWECS. "Small wind energy conversion system" or "SWECS" means any combination of WECS with a combined nameplate capacity of less than 5,000 kilowatts.

Subd. 4. Wind energy conversion system or WECS. "Wind energy conversion system" or "WECS" means any device such as a wind charger, windmill, or wind turbine and associated facilities that converts wind energy to electrical energy.

HIST: 1995 c 203 s 1



Section 116C.692 Exemptions.

116C.692 Exemptions.

(a) The requirements of sections 116C.51 to 116C.69 do not apply to the siting of LWECS, except for sections 116C.52; 116C.57, subdivision 4; 116C.59; 116C.62; 116C.63; 116C.645; 116C.65; 116C.68; and 116C.69, subdivision 3, which do apply.

(b) Any person may construct an SWECS without complying with sections 116C.51 to 116C.69 and 116C.691 to 116C.697.

(c) Nothing in sections 116C.691 to 116C.697 shall preclude a local governmental unit from establishing requirements for the siting and construction of SWECS.

HIST: 1995 c 203 s 2



Section 116C.693 Siting of LWECS.

116C.693 Siting of LWECS.

The legislature declares it to be the policy of the state to site LWECS in an orderly manner compatible with environmental preservation, sustainable development, and the efficient use of resources.

HIST: 1995 c 203 s 3



Section 116C.694 Site permit.

116C.694 Site permit.

(a) No person may construct an LWECS without a site permit issued by the environmental quality board.

(b) Any person seeking to construct an LWECS shall submit an application to the board for a site permit in accordance with sections 116C.691 to 116C.697 and any rules adopted by the board. The permitted site need not be contiguous land.

(c) The board shall make a final decision on an application for a site permit for an LWECS within 180 days after acceptance of a complete application by the chair of the board. The board may extend this deadline for cause.

(d) The board may place conditions in a permit and may deny, modify, suspend, or revoke a permit.

HIST: 1995 c 203 s 4



Section 116C.695 Rules.

116C.695 Rules.

The board shall adopt rules governing the consideration of an application for a site permit for an LWECS that address the following:

(1) criteria that the board shall use to designate LWECS sites, which must include the impact of LWECS on humans and the environment;

(2) procedures that the board will follow in acting on an application for an LWECS;

(3) procedures for notification to the public of the application and for the conduct of a public information meeting and a public hearing on the proposed LWECS;

(4) requirements for environmental review of the LWECS;

(5) conditions in the site permit for turbine type and designs; site layout and construction; and operation and maintenance of the LWECS, including the requirement to restore, to the extent possible, the area affected by construction of the LWECS to the natural conditions that existed immediately before construction of the LWECS;

(6) revocation or suspension of a site permit when violations of the permit or other requirements occur; and

(7) payment of fees for the necessary and reasonable costs of the board in acting on a permit application and carrying out the requirements of sections 116C.691 to 116C.697.

HIST: 1995 c 203 s 5



Section 116C.696 Model ordinance.

116C.696 Model ordinance.

The board may assist local governmental units in adopting ordinances and other requirements to regulate the siting, construction, and operation of SWECS, including the development of a model ordinance.

HIST: 1995 c 203 s 6



Section 116C.697 Preemption.

116C.697 Preemption.

A permit under sections 116C.691 to 116C.697 is the only site approval required for the location of an LWECS. The site permit supersedes and preempts all zoning, building, or land use rules, regulations, or ordinances adopted by regional, county, local, and special purpose governments.

HIST: 1995 c 203 s 7



Section 116C.705 Findings.

116C.705 Findings.

The legislature finds that the disposal and transportation of high level radioactive waste is of vital concern to the health, safety, and welfare of the people of Minnesota, and to the economic and environmental resources of Minnesota. To ensure the health, safety, and welfare of the people, and to protect the air, land, water, and other natural resources in the state from pollution, impairment, or destruction, it is necessary for the state to regulate and control, under the laws of the United States, the exploration for high level radioactive waste disposal within the state of Minnesota. It is the intent of the legislature to exercise all legal authority for the purpose of regulating the disposal and transportation of high level radioactive waste.

HIST: 1984 c 453 s 1



Section 116C.71 Definitions.

116C.71 Definitions.

Subdivision 1. Applicability. For the purposes of sections 116C.71 to 116C.74, the terms defined in this section have the meaning given them.

Subd. 1a. Area characterization plan. "Area characterization plan" means the official plan prepared by the department of energy for a specific geographic area outlining the proposed laboratory or field activities to be undertaken to establish the geologic, environmental, social, and economic characteristics of the area.

Subd. 1b. Area recommendation report. "Area recommendation report" means the official report prepared by the department of energy identifying specific geographic areas within a state for further evaluation as a repository for radioactive waste.

Subd. 1c. Board. "Board" means the Minnesota environmental quality board.

Subd. 2. By-product nuclear material. "By-product nuclear material" means any material, except special nuclear material, yielded in or made radioactive by:

(a) Exposure to the radiation incident to the process of producing or utilizing special nuclear material; or

(b) Exposure to radiation produced or accelerated in an atomic or subatomic particle accelerating machine.

Subd. 2a. Chair. " Chair" means the chair of the board.

Subd. 2b. Consultation and cooperation agreement. "Consultation and cooperation agreement" means the formal agreement, as defined in the Nuclear Waste Policy Act, United States Code, title 42, section 10137(c), between a state and the federal government setting forth procedures for information exchanges, state consultation, and other matters related to repository siting and construction.

Subd. 2c. Council. "Council" means the governor's nuclear waste council.

Subd. 2d. Department of Energy. "Department of Energy" means the United States Department of Energy.

Subd. 2e. Dispose, disposal. "Dispose" or "disposal" means the permanent or temporary placement of high level radioactive waste at a site within the state other than a point of generation.

Subd. 2f. High level radioactive waste. "High level radioactive waste" means:

(1) irradiated reactor fuel;

(2) liquid wastes resulting from reprocessing irradiated reactor fuel;

(3) solids into which the liquid wastes have been converted;

(4) transuranic wastes, meaning any radioactive waste containing alpha emitting transuranic elements that is not acceptable for near-surface disposal as defined in the Code of Federal Regulations, title 10, section 61.55;

(5) any other highly radioactive materials that the nuclear regulatory commission or department of energy determines by law to require permanent isolation; or

(6) any by-product material as defined in section 11e (2) of the Atomic Energy Act of 1954, United States Code, title 42, section 2014, as amended.

Subd. 3. Person. "Person" means any individual, corporation, partnership or other unincorporated association or governmental agency.

Subd. 3a. Potentially impacted area. "Potentially impacted area" means the area designated or described in a draft or final area recommendation report or area characterization plan for study or consideration.

Subd. 4. Radiation. "Radiation" means any or all of the following: alpha rays, beta rays, gamma rays, high energy neutrons or protons or electrons, and other atomic particles; but not X-rays and electromagnetic radiations of wavelengths greater than 2,000 Angstrom units and sound waves.

Subd. 5. Radioactive material. "Radioactive material" means any matter which emits radiation. Radioactive material includes special nuclear material, source nuclear material, and by-product nuclear material.

Subd. 6. Radioactive waste. "Radioactive waste" means:

(a) Useless or unwanted capturable radioactive residues produced incidental to the use of radioactive material; or

(b) Useless or unwanted radioactive material; or

(c) Otherwise nonradioactive material made radioactive by contamination with radioactive material.

Radioactive waste does not include discharges of radioactive effluents to air or surface water when subject to applicable federal or state regulations or excreta from persons undergoing medical diagnosis or therapy with radioactive material or naturally occurring radioactive isotopes.

Subd. 7. Radioactive waste management facility. "Radioactive waste management facility" means a geographic site, including buildings, structures, and equipment in or upon which radioactive waste is retrievably or irretrievably disposed by burial in soil or permanently stored.

Subd. 8. Source nuclear material. "Source nuclear material" means:

(a) Uranium or thorium or any combination thereof, in any physical or chemical form; or

(b) Ores which contain by weight 1/20 of one percent or more of uranium, thorium, or any combination thereof. Source nuclear material does not include special nuclear material.

Subd. 9. Special nuclear material. "Special nuclear material" means:

(a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Nuclear Regulatory Commission, pursuant to the Atomic Energy Act of 1954 as amended, determines to be special nuclear material; or

(b) Any material artificially enriched by any of the materials described in clause (a). Special nuclear material does not include source nuclear material.

Subd. 10. Renumbered subd 1a

Subd. 11. Renumbered subd 1b

Subd. 12. Renumbered subd 1c

Subd. 13. Renumbered subd 2a

Subd. 14. Renumbered subd 2b

Subd. 14a. Renumbered subd 2c

Subd. 15. Renumbered subd 2d

Subd. 16. Renumbered subd 2e

Subd. 17. Renumbered subd 2f

Subd. 18. Renumbered subd 3a

HIST: 1977 c 416 s 1; 1984 c 453 s 2-10; 1Sp1985 c 13 s 241; 1986 c 444



Section 116C.711 Nuclear waste council.

116C.711 Nuclear waste council.

Subdivision 1. Establishment. The governor's nuclear waste council is established.

Subd. 2. Membership. The council shall have at least nine members, consisting of:

(1) the commissioners of health, transportation, and natural resources, and the commissioner of the pollution control agency;

(2) four citizen members appointed by the governor;

(3) the director of the Minnesota geological survey;

(4) one additional citizen from each potentially impacted area may be appointed by the governor if potentially impacted areas are designated in Minnesota; and

(5) one Indian who is an enrolled member of a federally recognized Minnesota Indian tribe or band may be appointed by the governor if potentially impacted areas are designated in Minnesota and if those areas include Indian country as defined in United States Code, title 18, section 11.54.

At least two members of the council must have expertise in the earth sciences.

Subd. 3. Chair. A chair shall be appointed by the governor from the members of the council.

Subd. 4. Advisory task force. The council may create advisory task forces under section 15.014, as are necessary to carry out its responsibilities under this chapter.

Subd. 5. Membership regulation. Section 15.059 governs terms, compensation, removal, and filling of vacancies of members appointed by the governor. Section 15.059, subdivision 5, does not govern the expiration date of the council.

HIST: 1Sp1985 c 13 s 242; 1986 c 444; 1987 c 186 s 15



Section 116C.712 Powers and duties.

116C.712 Powers and duties.

Subdivision 1. Duty. The council's duty is to monitor the federal high-level radioactive waste disposal program under the Nuclear Waste Policy Act, Public Law Number 97-425 and advise the governor and the legislature on all policy issues relating to the federal high-level radioactive waste disposal program.

Subd. 2. Expiration date. The council terminates when the department of energy eliminates Minnesota from further siting consideration for disposal of high-level radioactive waste.

Subd. 3. Council staff. Staff support for council activities must be provided by the office of strategic and long-range planning. State departments and agencies must cooperate with the council in the performance of its duties. Upon the request of the chair of the council, the governor may, by order, require a state department or agency to furnish assistance necessary to carry out the council's functions under this chapter.

Subd. 4. Federal and other funds. The chair of the council may apply for, receive, and expend money made available from federal sources or other sources for the purpose of carrying out the council's responsibilities under this chapter.

Subd. 5. Assessment. (a) A person, firm, corporation, or association in the business of owning or operating a nuclear fission electrical generating plant in this state shall pay an assessment to cover the cost of:

(1) monitoring the federal high-level radioactive waste program under the Nuclear Waste Policy Act, United States Code, title 42, sections 10101 to 10226;

(2) advising the governor and the legislature on policy issues relating to the federal high-level radioactive waste disposal program;

(3) surveying existing literature and activity relating to radioactive waste management, including storage, transportation, and disposal, in the state;

(4) an advisory task force on low-level radioactive waste deregulation, created by a law enacted in 1990 until July 1, 1996; and

(5) other general studies necessary to carry out the purposes of this subdivision.

The assessment must not be more than the appropriation to the office of strategic and long-range planning for these purposes.

(b) The office shall bill the owner or operator of the plant for the assessment at least 30 days before the start of each quarter. The assessment for the second quarter of each fiscal year must be adjusted to compensate for the amount by which actual expenditures by the office for the preceding year were more or less than the estimated expenditures previously assessed. The billing may be made as an addition to the assessments made under section 116C.69. The owner or operator of the plant must pay the assessment within 30 days after receipt of the bill. The assessment must be deposited in the state treasury and credited to the special revenue fund.

(c) The authority for this assessment terminates when the department of energy eliminates Minnesota from further siting consideration for high-level radioactive waste by starting construction of a high-level radioactive waste disposal site in another state. The assessment required for any quarter must be reduced by the amount of federal grant money received by the office of strategic and long-range planning for the purposes listed in this section.

(d) The director of the office of strategic and long-range planning must report annually by July 1 to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance on activities assessed under paragraph (a).

HIST: 1Sp1985 c 13 s 243; 1986 c 444; 1987 c 404 s 147; 1988 c 686 art 1 s 62; 1990 c 600 s 3; 1991 c 345 art 2 s 23,24; 1996 c 470 s 27



Section 116C.72 Radioactive waste management facility.

116C.72 Radioactive waste management facility.

Notwithstanding any provision of sections 216C.05 to 216C.381 to the contrary, no person shall construct or operate a radioactive waste management facility within Minnesota unless expressly authorized by the Minnesota legislature.

HIST: 1977 c 416 s 2; 1984 c 655 art 1 s 19; 1987 c 312 art 1 s 10



Section 116C.721 Public participation.

116C.721 Public participation.

Subdivision 1. Information meetings. The board shall conduct public information meetings within an area designated in a draft area recommendation report, final area recommendation report, draft area characterization plan, or final area characterization plan. Information meetings shall be held within 30 days after the board receives each of the reports.

Subd. 2. Notice. The board shall notify the public of information meetings and the availability of the area recommendation reports and the area characterization plans. Copies of the reports shall be made available for public review and distribution at the board office, the Minnesota geological survey office, regional development commission offices in regions that include a part of the potentially impacted areas, county courthouses in counties that include a part of a potentially impacted area, and other appropriate places determined by the board to provide public accessibility.

Subd. 3. Transmittal of public concerns. The board shall transmit public concerns expressed at public information meetings to the department of energy.

HIST: 1984 c 453 s 11



Section 116C.722 Legal and technical assistance to Indian tribes.

116C.722 Legal and technical assistance to Indian tribes.

If an Indian tribal council that has jurisdiction over part of a potentially impacted area within the state requests legal or technical assistance, the board shall provide assistance.

HIST: 1984 c 453 s 12



Section 116C.723 Consultation and cooperation agreement.

116C.723 Consultation and cooperation agreement.

Subdivision 1. Requirement. Upon notice from the department of energy that Minnesota contains a potentially impacted area, the chair of the council shall negotiate a consultation and cooperation agreement with the federal government.

Subd. 2. Disposal studies. Unless the state has executed a consultation and cooperation agreement, a person may not make a study or test of a specific area or site related to disposal including an exploratory drilling, a land survey, an aerial mapping, a field mapping, a waste suitability study, or other surface or subsurface geologic, hydrologic, or environmental testing or mapping.

HIST: 1984 c 453 s 13; 1Sp1985 c 13 s 244; 1986 c 444



Section 116C.724 Field investigations, tests, and studies.

116C.724 Field investigations, tests, and studies.

Subdivision 1. Repealed, 1Sp1985 c 13 s 245

Subd. 2. Drilling. A permit shall be obtained from the environmental quality board, in accordance with chapter 14, for any geologic and hydrologic drilling related to disposal. Conditions of obtaining and retaining the permit must be specified by rule and must include:

(1) compliance with state drilling and drill hole restoration rules as an exploratory boring under chapter 103I;

(2) proof that access to the test site has been obtained by a negotiated agreement or other legal process;

(3) payment by the permittee of a fee covering the costs of processing and monitoring drilling activities;

(4) unrestricted access by the commissioner of health, the commissioner of natural resources, the commissioner of the pollution control agency, the director of the Minnesota geological survey, the agent of a board of health as authorized under section 145A.04, and their employees and agents to the drilling sites to inspect and monitor the drill holes, drilling operations, and abandoned sites, and to sample air and water that may be affected by drilling;

(5) submission of splits or portions of a core sample, requested by the commissioner of natural resources or director of the Minnesota geological survey, except that the commissioner or director may accept certified data on the sample in lieu of a sample if certain samples are required in their entirety by the permittee; and

(6) that a sample submitted may become property of the state.

Subd. 3. Other requirements. (a) A person who conducts geologic, hydrologic, or geophysical testing or studies shall provide unrestricted access to both raw and interpretive data to the chair and the director of the Minnesota geological survey or their designated representatives. The raw and interpretive data includes core samples, well logs, water samples and chemical analyses, survey charts and graphs, and predecisional reports. Studies and data shall be made available within 30 days of a formal request by the chair.

(b) A person proposing to investigate shall hold at least one public meeting before a required permit is issued, and during the investigation at least once every three months, during the investigation within the potentially impacted area. The meetings shall provide the public with current information on the progress of the investigation. The person investigating shall respond in writing to the environmental quality board about concerns and issues raised at the public meetings.

(c) Before a person engages in negotiations regarding property interests in land or water, or permitting activities, the person shall notify the chair in writing. Copies of terms and agreements shall also be provided to the chair.

HIST: 1984 c 453 s 14; 1Sp1985 c 13 s 245; 1985 c 248 s 70; 1986 c 444; 1987 c 186 s 15; 1987 c 309 s 24; 1995 c 186 s 32



Section 116C.73 Transportation of radioactive wastes into state.

116C.73 Transportation of radioactive wastes into state.

Notwithstanding any provision of sections 216C.05 to 216C.381 to the contrary, no person shall transport radioactive wastes into the state of Minnesota for the purpose of disposal by burial in soil or permanent storage within Minnesota unless expressly authorized by the Minnesota legislature, except that radioactive wastes may be transported into the state for temporary storage in accordance with applicable federal and state law for up to 12 months pending transportation out of the state.

HIST: 1977 c 416 s 3; 1984 c 655 art 1 s 19; 1987 c 312 art 1 s 10



Section 116C.731 Transportation of high level radioactive waste.

116C.731 Transportation of high level radioactive waste.

Subdivision 1. Notification. Before a shipment of high level radioactive waste is transported in the state, the shipper shall notify the commissioner of public safety. The notice shall include the route, date, and time of the shipment in addition to information required under Code of Federal Regulations, title 10, sections 71.5a and 73.37(f).

Subd. 2. Highway route determination. Pursuant to Code of Federal Regulations, title 49, part 177, the commissioner may require preferred routes, dates, or times for transporting high level radioactive waste if the commissioner determines, in accordance with United States Department of Transportation "Guidelines for Selecting Preferred Highway Routes for Large Quantity Shipments of Radioactive Materials," that alternatives are safer than those proposed. On an annual basis the commissioner shall review federally approved highway routes for transporting high level radioactive waste in the state and select new state-designated routes in accordance with Code of Federal Regulations, title 49, part 177, if safety considerations indicate the alternate routes would be preferable. The state does not incur any liability by requiring the alternate routes, dates, or times to be used.

Subd. 3. Transportation fee. A person who intends to transport high level radioactive waste shall submit a transportation fee to the commissioner of public safety in the amount of $1,000 for each vehicle carrying high level radioactive waste in each shipment with the information required in subdivision 1. The fees shall be deposited by the commissioner into the general fund.

Subd. 4. Emergency response plan. The commissioner of public safety shall consult with the commissioners of health and transportation, the commissioner of the pollution control agency, and representatives of the federal nuclear regulatory commission, the federal emergency management agency, and the United States department of transportation and before December 1, 1984, shall prepare a plan for emergency response to a high level radioactive waste transportation accident, including plans for evacuation and cleanup. The commissioner of public safety shall report by January 1 of each year to the legislature on the status of the plan and the ability of the state to respond adequately to an accident.

Subd. 5. Applicability. This section does not apply to radioactive materials shipped by or for the United States government for military, national security, or national defense purposes. This section does not require disclosure of defense information or restricted data as defined in the Atomic Energy Act of 1954, United States Code, title 42, section 2014, as amended.

HIST: 1984 c 453 s 15; 1987 c 186 s 15



Section 116C.74 Penalties.

116C.74 Penalties.

Subdivision 1. Penalties. Any person who violates section 116C.72 or who causes radioactive wastes to be shipped in violation of section 116C.73 shall be guilty of a gross misdemeanor and subject to a fine of not more than $20,000 or a sentence of imprisonment of not more than one year, or both.

Subd. 2. Violations; penalties. (a) A person who violates section 116C.723, 116C.724, or 116C.731 is:

(1) guilty of a misdemeanor and is subject to a fine of not more than $20,000; and

(2) subject to a civil penalty of not more than $10,000 for each day of violation, payable to the state, and may be ordered by the court to pay to the state an additional sum as compensation for cleanup and for pollution, destruction, or impairment of the environment, including but not limited to contamination of water supplies or water aquifers.

(b) A violation of section 116C.723, 116C.724, or 116C.731 may be enjoined as provided by law in an action in the name of the state brought by the attorney general.

(c) This subdivision does not limit other remedies otherwise available to either the state or private parties for violations of section 116C.723, 116C.724, or 116C.731.

HIST: 1977 c 416 s 4; 1984 c 453 s 16; 1984 c 628 art 3 s 11; 1987 c 384 art 2 s 1



Section 116C.75 Definitions.

116C.75 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this section and section 116C.76.

Subd. 2. Groundwater. "Groundwater" means the water contained below the surface of the earth in the saturated zone including, without limitation, all waters whether under confined, unconfined, or perched conditions, in near surface unconsolidated sediment or regolith, or in rock formations deeper underground.

Subd. 3. Undisturbed performance. "Undisturbed performance" means the predicted behavior of a radioactive waste management facility, including consideration of the uncertainties in predicted behavior, if the radioactive waste management facility is not disrupted by human intrusion or unlikely natural events.

HIST: 1986 c 425 s 10



Section 116C.76 Nuclear waste depository release into groundwater.

116C.76 Nuclear waste depository release into groundwater.

Subdivision 1. Radionuclide release levels. Radioactive waste management facilities for spent nuclear fuel or high-level radioactive wastes must be designed to provide a reasonable expectation that the undisturbed performance of the radioactive waste management facility will not cause the radionuclide concentrations, averaged over any year, in groundwater to exceed:

(1) five picocuries per liter of radium-226 and radium-228;

(2) 15 picocuries per liter of alpha-emitting radionuclides including radium-226 and radium-228, but excluding radon; or

(3) the combined concentrations of radionuclides that emit either beta or gamma radiation that would produce an annual dose equivalent to the total body of any internal organ greater than four millirems per year if an individual consumed two liters per day of drinking water from the groundwater.

Subd. 2. Disposal restricted. The location or construction of a radioactive waste management facility for high-level radioactive waste is prohibited where the average annual radionuclide concentrations in groundwater before construction of the facility exceed the limits in subdivision 1.

Subd. 3. Protection against radionuclide release. Radioactive waste management facilities must be selected, located, and designed to keep any allowable radionuclide releases to the groundwater as low as reasonably achievable.

HIST: 1986 c 425 s 11



Section 116C.77 Legislative authorization for independent spent fuel storage installation at Prairie Island.

116C.77 Legislative authorization for independent spent fuel storage installation at Prairie Island.

The legislature recognizes that:

(1) the Minnesota environmental quality board on May 16, 1991, reviewed and found adequate a final environmental impact statement ("EIS") on the proposal to construct and operate a dry cask storage facility for the temporary storage of spent nuclear fuel from the Prairie Island nuclear generating plant;

(2) the United States Nuclear Regulatory Commission reviewed and approved a safety analysis report on the facility and on October 19, 1993, granted a license for the facility; and

(3) the public utilities commission in docket no. E002/CN-91-91 reviewed the facility and approved a limited certificate of need approving the use of casks.

The Minnesota legislature in compliance with section 116C.72, hereby ratifies and approves the EIS and the limited certificate of need and authorizes the use of casks at Prairie Island in accordance with the terms and conditions of the certificate of need as modified by Laws 1994, chapter 641, and without further environmental review under chapter 116D or further administrative review under section 216B.243.

HIST: 1994 c 641 art 1 s 1



Section 116C.771 Additional cask limitations.

116C.771 Additional cask limitations.

(a) Five casks may be filled and used at Prairie Island on May 11, 1994.

(b) An additional four casks may be filled and used at Prairie Island if the environmental quality board determines that, by December 31, 1996, the public utility operating the Prairie Island plant has filed a license application with the United States Nuclear Regulatory Commission for a spent nuclear fuel storage facility off of Prairie Island in Goodhue county, is continuing to make a good faith effort to implement the site, and has constructed, contracted for construction and operation, or purchased installed capacity of 100 megawatts of wind power in addition to wind power under construction or contract on May 11, 1994.

(c)(1) An additional eight casks may be filled and placed at Prairie Island if the legislature has not revoked the authorization under clause (2) or the public utility has satisfied the wind power and biomass mandate requirements in sections 216B.2423, subdivision 1, paragraph (a), clause (1), and 216B.2424, subdivision 5, paragraph (a), clause (1), and the alternative site in Goodhue county is operational or under construction. (2) If the site is not under construction or operational or the wind mandates are not satisfied, the legislature may revoke the authorization for the additional eight casks by a law enacted prior to June 1, 1999.

(d) Except as provided under paragraph (e), dry cask storage capacity for high-level nuclear waste within the state may not be increased beyond the casks authorized by section 116C.77 or their equivalent storage capacity.

(e) This section does not prohibit a public utility from applying for or the public utilities commission from granting a certificate of need for dry cask storage to accommodate the decommissioning of a nuclear power plant within this state.

HIST: 1994 c 641 art 1 s 2



Section 116C.772 Public utility responsibilities.

116C.772 Public utility responsibilities.

Subdivision 1. Definition. For the purpose of this section, "public utility" means the public utility operating the Prairie Island nuclear generating plant.

Subd. 2. Dry cask alternatives study. The public utility must submit to the legislative electric energy task force a reevaluation of all alternatives and combinations of those alternatives to dry cask storage.

Subd. 3. Worker transition plan. The public utility must submit to the department of economic security a worker transition plan if there is a shutdown of the Prairie Island nuclear generating plant for longer than six months.

Subd. 4. Nuclear power phase-out plan. The public utility must submit to the electric energy task force a detailed plan for the phase-out of all nuclear power generated by the utility.

Subd. 5. Decommissioning plan. The public utility must submit to the electric energy task force a decommissioning plan for TN-40 storage casks after the casks are emptied of spent fuel.

HIST: 1994 c 483 s 1; 1994 c 641 art 1 s 3



Section 116C.773 Contractual agreement.

116C.773 Contractual agreement.

The authorization for dry casks contained in section 116C.77 is not effective until the governor, on behalf of the state, and the public utility operating the Prairie Island nuclear plant enter into an agreement binding the parties to the terms of sections 116C.771 and 116C.772 and the mandate for 200 megawatts of wind power and 75 megawatts of biomass required by December 31, 2002, in sections 216B.2423, subdivision 1, and 216B.2424. The Mdewakanton Dakota Tribal Council at Prairie Island is an intended third-party beneficiary of this agreement and has standing to enforce the agreement.

HIST: 1994 c 641 art 1 s 4



Section 116C.774 Authorization.

116C.774 Authorization.

To the extent that the Radioactive Waste Management Act, section 116C.72, requires legislative authorization of the operation of certain facilities, this section expressly authorizes the continued operation of the Monticello nuclear generating plant spent nuclear fuel pool storage facility and the Prairie Island nuclear generating plant spent nuclear fuel pool storage facility.

HIST: 1994 c 641 art 1 s 5



Section 116C.775 Shipment priorities; Prairie Island.

116C.775 Shipment priorities; Prairie Island.

If a storage or disposal site becomes available outside of the state to accept high-level nuclear waste stored at Prairie Island, the waste contained in dry casks shall be shipped to that site before the shipment of any waste from the spent nuclear fuel storage pool. Once waste is shipped that was contained in a cask, the cask must be decommissioned and not used for further storage.

HIST: 1994 c 641 art 1 s 6



Section 116C.776 Alternative cask technology for spent fuel storage.

116C.776 Alternative cask technology for spent fuel storage.

If the public utilities commission determines that casks or other containers that allow for transportation as well as storage of spent nuclear fuel exist and are economically feasible for storage and transportation of spent nuclear fuel generated by the Prairie Island nuclear power generating plant, the commission shall order their use to replace use of the casks that are only usable for storage, but not transportation. If the commission orders use of dual-purpose casks under this section, it must authorize use of a number of dual-purpose casks that provides the same total storage capacity that is authorized under sections 116C.77 to 116C.779; provided, that the total cask storage capacity permitted under sections 116C.77 to 116C.779 may not exceed the capacity of the TN-40 casks authorized under section 116C.77.

HIST: 1994 c 641 art 1 s 7



Section 116C.777 Site.

116C.777 Site.

The spent fuel contents of dry casks located on Prairie Island must be moved immediately upon the availability of another site for storage of the spent fuel that is not located on Prairie Island.

HIST: 1994 c 641 art 1 s 8



Section 116C.778 Reracking.

116C.778 Reracking.

The spent fuel storage pool at Prairie Island may be reracked a third time. The reracking does not require legislative authorization but is subject to other applicable state review. The additional storage capacity added by the third reracking and utilized when added to the total storage capacity of dry cask storage utilized, cannot exceed the total capacity of 17 TN-40 casks.

HIST: 1994 c 641 art 1 s 9



Section 116C.779 Funding for renewable development.

116C.779 Funding for renewable development.

(a) The public utility that operates the Prairie Island nuclear generating plant must transfer to a renewable development account $500,000 each year for each dry cask containing spent fuel that is located at the independent spent fuel storage installation at Prairie Island after January 1, 1999. The fund transfer must be made if waste is stored in a cask for any part of a year. Funds in the account may be expended only for development of renewable energy sources. Preference must be given to development of renewable energy source projects located within the state.

(b) Expenditures from the account may only be made after approval by order of the public utilities commission upon a petition by the public utility.

HIST: 1994 c 641 art 1 s 10; 1999 c 200 s 1



Section 116C.80 High-level radioactive waste; spent nuclear fuel storage; alternative site.

116C.80 High-level radioactive waste; spent nuclear fuel storage; alternative site.

Subdivision 1. Definition; dry cask storage facility. For the purposes of this section, "dry cask storage facility" or "facility" means a high-level radioactive waste facility that is located in Goodhue county but not on Prairie Island for storage of spent nuclear fuel produced by a nuclear reactor at the Prairie Island nuclear power generating plant.

Subd. 2. Certificate of site comparability. Prior to construction of a dry cask storage facility, the public utility that operates the nuclear power generating power plant at Prairie Island shall obtain a certificate from the environmental quality board that the site for the facility is comparable to the independent spent fuel storage facility site located on Prairie Island for which the public utilities commission granted a certificate of need in docket number E002/CN-91-91.

Subd. 3. Review by the board. The board shall review the siting procedures and considerations for siting large energy electric generating plants under sections 116C.51 to 116C.69 and rules adopted under those sections and shall adopt, by resolution, after a public comment period, those procedures, considerations, and rules it determines are necessary to designate a site for a dry cask storage facility and to issue a certificate of site comparability. The siting procedures and considerations must provide for an opportunity for all interested persons to participate.

HIST: 1994 c 641 art 6 s 1



Section 116C.81 Renumbered 116C.40

116C.81 Renumbered 116C.40



Section 116C.82 Renumbered 116C.41

116C.82 Renumbered 116C.41



Section 116C.831 Midwest Interstate Low-Level Radioactive Waste Compact.

116C.831 Midwest Interstate Low-Level Radioactive Waste Compact.

The Midwest Interstate Low-Level Radioactive Waste Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I. POLICY AND PURPOSE

There is created the Midwest Interstate Low-Level Radioactive Waste Compact.

The states party to this compact recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act (United States Code, title 42, sections 2021b to 2021j), as amended through December 31, 1985, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the Congress has declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

a. It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

1. Providing the instrument and framework for a cooperative effort;

2. Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

3. Protecting the health and safety of the citizens of the region;

4. Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

5. Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

6. Ensuring that the costs, expenses, liabilities, and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

7. Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and

9. Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.

b. Implicit in the Congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Compact Commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws;

2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their compliance with these rules, regulations and laws.

ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

b. "Close," "closed," or "closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for 20 years or a longer period of time as authorized by article VI.i. of this compact, its capacity has been reached, the Commission has authorized it to close pursuant to article III.h.7. of this compact, the host state of such facility has withdrawn from the compact or had its membership revoked, or this compact has been dissolved.

c. "Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

d. "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the Commission.

e. "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such a facility, and other actions taken by a host state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

f. "Disposal," with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States Nuclear Regulatory Commission or the licensing agreement state.

g. "Disposal plan" means the plan adopted by the Commission for the disposal of waste within the region.

h. "Facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.

i. "Final decision" means a final action of the Commission determining the legal rights, duties, or privileges of any person. "Final decision" does not include preliminary, procedural, or intermediate actions by the Commission, actions regulating the internal administration of the Commission, or actions of the Commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the Commission.

j. "Generator" means any person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

k. "Host state" means any state which is designated by the Commission to host a compact facility or has hosted a compact facility.

l. "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

m. "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in Code of Federal Regulations, title 10, section 61.55, as that section existed on January 26, 1983. Low-level radioactive waste or waste does not include any such radioactive waste that is owned or generated by the United States Department of Energy; by the United States Navy as a result of the decommissioning of its vessels; or as a result of any research, development, testing, or production of any atomic weapon.

n. "Operates," "operational," or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

o. "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the Commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to article VIII.a. of this compact. Party state includes any host state. Party state also includes any statutorily created administrative departments, agencies, or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government, or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

p. "Person" means any individual, corporation, association, business enterprise or other legal entity either public or private and any legal successor, representative, agent, or agency of that individual, corporation, association, business enterprise, or other legal entity. Person also includes the United States, states, political subdivisions of states, and any department, agency, or instrumentality of the United States or a state.

q. "Region" means the area of the party states.

r. "Site" means the geographic location of a facility.

s. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

t. "Storage" means the temporary holding of waste.

u. "Treatment" means any method, technique, or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material, or reduced in volume.

v. "Waste management," "manage waste," "management of waste," "management," or "managed" means the storage, treatment, or disposal of waste.

ARTICLE III. THE COMMISSION

a. There is hereby created the Midwest Interstate Low-Level Radioactive Waste Commission. The Commission consists of one voting member from each party state. The Governor of each party state shall notify the Commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each Commission member shall be the responsibility of the member's respective state.

b. Each Commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the Commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the Commission how to vote or not vote on matters before the Commission.

c. The Commission shall elect annually from among its members a chairperson. The Commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under article VI.o. of this compact and procedures which substantially conform with the provisions of the federal Administrative Procedure Act compiled at United States Code, title 5, sections 500 to 559, in regard to notice, conduct, and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

d. The Commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other Commission member.

e. All meetings of the Commission shall be open to the public with reasonable advance notice. The Commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all Commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The Commission may establish advisory committees for the purpose of advising the Commission on any matters pertaining to waste management.

g. The office of the Commission shall be in a party state. The Commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the Commission in its bylaws. The staff shall serve at the Commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the Commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the Commission.

h. The Commission may do any or all of the following:

1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the Commission may arrange for any expert testimony, reports, evidence or other participation.

2. Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected.

3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The Commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to article III.h.4. of this compact.

5. Enter into contracts in order to perform its duties and functions as provided in this compact.

6. When approved by the Commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

a. Import for disposal within the region, waste generated outside the region.

b. Export for disposal outside the region, waste generated inside the region.

c. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by article VI.i. of this compact. Such a closing requires the affirmative vote of a majority of the Commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

i. The Commission shall do all of the following:

1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the Commission.

2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to article IV of this compact, a regional disposal plan which designates host states for the establishment of needed compact facilities.

3. Adopt an annual budget.

4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in article VI.i. of this compact.

5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

6. Establish and implement procedures for making payments from the remedial action fund provided for in article III.p. of this compact.

7. Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact.

8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.

9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling, and treatment of waste.

10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

j. Funding for the Commission shall be provided as follows:

1. When no compact facility is operating, the Commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The Commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

2. When a compact facility is operating, funding for the Commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in article VI.j. The surcharge to be collected by the host state shall be determined by the Commission and shall be reasonable and equitable.

3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

a. Cover the annual budget of the Commission;

b. Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

c. Provide money for deposit in the remedial action fund established pursuant to article III.p. of this compact; and

d. Provide money to be added to an inadequately funded long-term care fund as provided in article VI.o. of this compact.

k. Financial statements of the Commission shall be prepared according to generally accepted accounting principles. The Commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the Commission. The audit report shall be made a part of the annual report of the Commission required by article III of this compact.

1. The Commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States (or any subdivision or agency thereof), or interstate agency, or from any institution, person, firm or corporation. The nature, amount, and condition, if any, attendant upon any donation or grant accepted or received by the Commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the Commission.

m. The Commission is a legal entity separate and distinct from the party states. Members of the Commission and its employees are not personally liable for actions taken by them in their official capacity. The Commission is not liable or otherwise responsible for any costs, expenses, or liabilities resulting from the development, construction, operation, regulation, closing, or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the Commission under article III.h.6. of this compact. Nothing in article III.m. of this compact relieves the Commission of its allegations under article III of this compact or under contracts to which it is a party. Any liabilities of the Commission are not liabilities of the party states.

n. Final decisions of the Commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

1. Every final decision shall be made at an open meeting of the Commission. Before making a final decision, the Commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the Commission's reasons for making the decision.

2. Before making a final decision, the Commission may conduct an adjudicatory hearing on the proposed decision.

3. Judicial review of a final decision shall be initiated by filing a petition in the United States district court for the district in which the person seeking the review resides or in which the Commission's office is located not later than 60 days after issuance of the Commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the Commission. Within five days after receiving a copy of the petition, the Commission shall mail a copy of it to each party state and to all other persons who have notified the Commission of their desire to receive copies of such petitions. Any failure of the Commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in article III.n.3. of this compact, standing to obtain judicial review of final decisions of the Commission and the form and scope of the review are subject to and governed by United States Code, title 5, section 706.

4. If a party state seeks judicial review of a final decision of the Commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

a. Imposes financial penalties on a party state;

b. Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the Commission under article III.h.6. of this compact;

c. Terminates the designation of a party state as a host state;

d. Revokes the membership of a party state in this compact; or

e. Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under article VIII.e. of this compact.

Any such trial de novo of the facts shall be governed by the Federal Rules of Civil Procedure and the Federal Rules of Evidence.

5. Preliminary, procedural, or intermediate actions by the Commission that precede a final decision are subject to review only in conjunction with review of the final decision.

6. Except as provided in article III.n.5. of this compact, actions of the Commission that are not final decisions are not subject to judicial review.

o. Unless approved by a majority of the Commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

1. Import waste generated outside the region for management within the region;

2. Export waste generated within the region for disposal outside the region;

3. Manage waste generated outside the region at a facility within the region;

4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

p. The Commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing, or long-term care of a compact facility that poses a threat to human health, safety, or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the Commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the Commission does not limit the rights of the party state under article III.p. of this compact.

If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under article VII.g. of this compact. Generators who provide the required indemnification have the rights of contribution provided in article VII.g. of this compact. Article III.p. of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

q. If the Commission makes payment from the remedial action fund provided for in article III.p. of this compact, the Commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

r. If this compact is dissolved, all moneys held by the Commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.

ARTICLE IV. REGIONAL DISPOSAL PLAN

The Commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan, the Commission shall do all of the following:

a. Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

b. Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the Commission shall consider all of the following:

l. The health, safety, and welfare of the citizens of the party states;

2. The existence of compact facilities within each party state;

3. The minimization of waste transportation;

4. The volumes and types of wastes projected to be generated within each party state;

5. The environmental impacts on the air, land and water resources of the party states;

6. The economic impacts on the party states.

c. Conduct such hearings, and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

d. Prepare a draft disposal plan and any update thereof, including procedures, criteria, and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the Commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment.

ARTICLE V. RIGHTS AND OBLIGATIONS OF PARTY STATES

a. Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

b. Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal, or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under article VI.j. of this compact and to the provisions contained in articles VI.l., VI.s., VIII.d., IX.d., and X of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, subject to the provisions of articles VI.l., VI.s., VIII.d., and X of this compact.

c. If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the Commission under article III.h.6. of this compact, is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

d. To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission.

e. Each party state shall provide to the Commission any data and information the Commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the Commission.

f. If, notwithstanding the sovereign immunity provision in article VII.f.1. of this compact and the indemnification provided for in articles III.p., VI.o., and VII.g. of this compact, a party state incurs a cost as a result of an inadequate remedial action fund or an exhausted long-term care fund, or incurs a liability as a result of an action described in article VII.f.1. of this compact and not described in article VII.f.2. of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The Commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.

The pro rata obligations provided for in article V.f. of this compact do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the Commission or an affected party state.

g. If the party states make payment pursuant to article V.f. of this compact, the surcharge or fee provided for in article III.j. of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The Commission shall determine the time period over which reimbursement shall take place.

ARTICLE VI. DEVELOPMENT, OPERATION, AND CLOSING

OF COMPACT FACILITIES

a. Any party state may volunteer to become a host state, and the Commission may designate that state as a host state.

b. If not all compact facilities required by the regional disposal plan are developed pursuant to article VI.a. of this compact, the Commission may designate a host state.

c. After a state is designated a host state by the Commission, it is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules, and regulations, provided that the laws, rules, and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in article VI.c. of this compact. The obligation set forth in article VI.c. of this compact is contingent upon the discharge by the Commission of its obligation set forth in article III.i.5. of this compact.

d. If a party state designated as a host state fails to discharge the obligations imposed upon it by article VI.c. of this compact, its host state designation may be terminated by a two-thirds vote of the Commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of article VIII.d. of this compact.

e. Any party state designated as a host state may request the Commission to relieve that state of the responsibility to serve as a host state. Except as set forth in article VI.d. of this compact, the Commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the Commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the Commission any funds provided to that state by the Commission for the development of a compact facility, and also shall pay to the Commission the amount the Commission determines is necessary to ensure that the Commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the Commission with respect to the financial loss of the other party states shall be distributed forthwith by the Commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the Commission, for deposit in the remedial action fund, an amount the Commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.

f. The host state shall select the technology for the compact facility. If requested by the Commission, information regarding the technology selected by the host state shall be submitted to the Commission for its review. The Commission may require the host state to make changes in the technology selected by the host state if the Commission demonstrates that the changes do not decrease the protection of air, land, and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any Commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the Commission shall have the burden of proof.

g. A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close, or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities, and expenses incurred by the host state resulting from the development, construction, operation, closing, or long-term care of a compact facility.

h. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

i. A host state shall accept waste for disposal for a period of 20 years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the Commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by article VI.l.4. of this compact, the 20-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the Commission.

j. A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the Commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility, including, but not limited to, the operation, closing, long-term care, debt service, legal costs, local impact assistance, and local financial incentives. The fee system also shall be used to collect the surcharge provided in article III.j.2. of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

k. A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land, and water resources and the health and safety of all people who may be affected by the facility.

l. The development of subsequent compact facilities shall be as follows:

1. No compact facility shall begin operating until the Commission designates the host state of the next compact facility.

2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

a. Within three years, enact legislation providing for the development of the next compact facility;

b. Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility; and

c. Within 11 years, submit a license application for the next compact facility that the responsible licensing authority deems complete.

If a host state fails to take any of these actions within the specified time, all waste generated by any person within that state shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the action is taken. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of articles VI.d. and VIII.d. of this compact.

3. Within 14 years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to articles VI.d. and VIII.d. of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under article VI.i. of this compact, shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, until the license is obtained. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative.

4. If, 20 years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to articles VI.d. and VIII.d. of this compact. If, at the time the capacity of the then operating compact facility has been reached, or 20 years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the Commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under article VI.i. of this compact, shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. Denial of access may be rescinded by the Commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of article VI.l.4. of this compact, shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the Commission as authorized in article VI.i. of this compact, or inconsistent with article VI.p. or q. of this compact.

5. During any period that access is denied for waste disposal pursuant to article VI.l.2., 3., or 4. of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the Commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

6. The Commission may modify any of the requirements contained in articles VI.l.2. and 3. of this compact, if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The Commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.

m. This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the Commission in writing within three working days of its action and shall, within 30 working days of its action, demonstrate justification for the closing.

n. A party state that has fully discharged its obligations under article VI.i. of this compact, shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under article VI.i. of this compact, or has been relieved under article VI.e. of this compact, of its responsibility to serve as a host state.

o. Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance, and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the Commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the Commission the amount to be collected through the fee system for deposit into the fund. If, 180 days after such proposal is made to the Commission, the host state and the Commission have not agreed, either the Commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in article VI.o. of this compact, and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the Commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the Commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the Commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in article VII.g. of this compact. Generators that provide indemnification shall have contribution rights as provided in article VII.g. of this compact.

p. A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the Commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

q. If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

1. The host state shall pay to the other party states the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under article VI.i. of this compact shall not be required to make such payment;

2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved;

3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities, and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities, and expenses resulting from the activities of a host state as a generator of waste;

4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining, or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by article III.r. of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.

r. Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The Commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the Commission.

s. Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the Commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

1. Any cost of a remedial action described in article III.p. of this compact, that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision;

2. Any expense for long-term care described in article VI.o. of this compact, that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision;

3. Any liability for damages to persons, property, or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

a. The activities of the party states as generators of waste;

b. The obligations of the party states to each other and the Commission imposed by this compact or other contracts related to the disposal of waste under this compact; or

c. Activities of a host state or employees thereof that are grossly negligent or willful and wanton.

The agreement shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the Commission with the member from the host state of any then operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no such contribution obligation. The Commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by article VII.g. of this compact.

ARTICLE VII. OTHER LAWS AND REGULATIONS

a. Nothing in this compact:

1. Abrogates or limits the applicability of any act of the Congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

6. Affects the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or successor agencies or federal research and development activities as described in section 31 of the Atomic Energy Act of 1954 (United States Code, title 42, section 2051); or

7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;

8. Requires a party state to enter into any agreement with the U.S. Nuclear Regulatory Commission; or

9. Limits, expands, or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.

b. If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The Commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the Commission.

c. Except as authorized by this compact, no law, rule, or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

d. Except as provided in articles III.m. and VII.f. of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule, or regulation, of any person for penalties, fines, or damages to persons, property, or the environment resulting from the development, construction, operation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

e. Except as provided in United States Code, title 28, section 1251(a), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. Article VII.e. of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII.e. of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

f. For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property, or the environment resulting from the development, construction, operation, regulation, closing, or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule, or regulation.

2. The sovereign immunity granted in article VII.f.1. of this compact, does not apply to any of the following:

a. Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

b. Actions based on the obligations of the party states to each other and the Commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

c. Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

g. If in any action described in article VII.f.1., and not described in article VII.f.2. of this compact, it is determined that, notwithstanding article VII.f.1. of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in article VI.s.3. of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under article VII.g. of this compact, shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule, or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the Commission shall have no contribution obligation under article VII.g. of this compact. Article VII.g. of this compact shall not be construed as a waiver of the sovereign immunity provided for in article VII.f.1. of this compact.

h. The sovereign immunity of a party state provided for in article VII.f.1. of this compact, shall not be extended to any private contractor assigned responsibilities as authorized in article VI.g. of this compact.

ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION,

SUSPENSION OF ACCESS, ENTRY INTO FORCE, AND TERMINATION

a. Any state may petition the Commission to be eligible for membership in the compact. The Commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the Commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the Commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the Commission.

b. The Commission is formed upon the appointment of Commission members and the tender of the membership fee payable to the Commission by three party states. The Governor of the first state to enact this compact shall convene the initial meeting of the Commission. The Commission shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall take action necessary to organize the Commission and implement the provisions of this compact.

c. A party state that has fully discharged its obligations under article VI.i. of this compact, or has been relieved under article VI.e. of this compact, of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the Commission. Withdrawal takes effect on the date specified in the Commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in article VIII.e. of this compact, continue until they are fulfilled.

d. Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, suspended, or its membership in the compact revoked by a two-thirds vote of the Commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in article VIII.e. of this compact, continue until they are fulfilled. The chairperson of the Commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights, or imposition of financial penalties immediately following the vote of the Commission to the governor of the affected party state, governors of all the other party states, and the Congress of the United States.

e. A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under article VI of this compact forthwith shall repay to the Commission the portion of the funds provided to that state by the Commission for the development, construction, operation, closing, or long-term care of a compact facility that the Commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the Commission the amount the Commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the Commission shall be distributed by the Commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the Commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the Commission an amount the Commission determines to be necessary to cover all other costs and damages incurred by the Commission and the remaining party states as a result of the withdrawal or revocation. The intention of article VIII.e. of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII.e. of this compact shall be construed and applied so as to effectuate this intention.

f. Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the Commission shall pay to the host state of the compact facility to which access has been suspended the amount the Commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the Congress. The consent given to this compact by the Congress shall extend to any future admittance of new party states and to the power of the Commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the Congress. To the extent required by section (4)(d) of "The Low-Level Radioactive Waste Policy Amendments Act of 1985," every five years after this compact has taken effect, the Congress by law may withdraw its consent.

h. The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state, or the suspension or revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

i. This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

1. Through unanimous agreement of all party states expressed in duly enacted legislation; or

2. Through withdrawal of consent to this compact by the Congress under Article I, Section 10, of the United States Constitution, in which case dissolution shall take place 120 days after the effective date of the withdrawal of consent.

Unless explicitly abrogated by the state legislation dissolving this compact, or if dissolution results from withdrawal of Congressional consent, the limitations of the investment and use of long-term care funds in articles VI.o. and VI.q.4. of this compact, the contractual obligations in article V.f. of this compact, the indemnification obligations and contribution rights in articles VI.o., VI.s., and VII.g. of this compact, and the operation rights and indemnification and hold harmless obligations in article VI.q. of this compact, shall remain in force notwithstanding dissolution of this compact.

ARTICLE IX. PENALTIES AND ENFORCEMENT

a. Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

b. The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

c. The Commission, an affected party state, or both, may obtain injunctive relief, recover damages, or both, to prevent or remedy violations of this compact.

d. Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter, or collector responsible for the violation, or suspension or revocation of access to the compact facility in the host state by any generator, transporter, or collector responsible for the violation.

e. Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

f. This compact shall not be construed to create any cause of action for any person other than a party state or the Commission. Nothing in article IX.f. of this compact, shall limit the right of judicial review set forth in article III.n.3. of this compact, or the rights of contribution set forth in articles III.p., VI.o., VI.s., and VII.g. of this compact.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the Commission pursuant to article III.h.6. of this compact, shall be suspended until the appropriation is obtained.

HIST: 1983 c 353 s 1; 1996 c 428 s 1



Section 116C.832 Definitions.

116C.832 Definitions.

Subdivision 1. Terms defined in compact. The terms defined in article II of the Midwest Interstate Low-Level Radioactive Waste Compact have the meanings given them for the purposes of sections 116C.833 to 116C.849.

Subd. 2. Repealed, 1996 c 428 s 14

Subd. 3. Agency. "Agency" means the pollution control agency.

Subd. 4. MS 1990 Renumbered subd 5

Subd. 4. Commissioner. "Commissioner" means the commissioner of the pollution control agency.

Subd. 5. MS 1990 Renumbered subd 4

Subd. 5. Compact. "Compact" means the Midwest Interstate Low-Level Radioactive Waste Compact.

Subd. 5a. Committee. "Committee" means the facility siting policy development committee established under section 116C.842.

Subd. 6. Interstate Commission. "Interstate Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

Subd. 7. Repealed, 1996 c 428 s 14

Subd. 8. Repealed, 1996 c 428 s 14

HIST: 1983 c 353 s 2; 1987 c 186 s 15; 1987 c 311 s 1-3; 1996 c 428 s 2,3



Section 116C.833 Compact commission member.

116C.833 Compact commission member.

Subdivision 1. Commissioner. The commissioner of the pollution control agency shall serve as Minnesota's voting member of the Interstate Commission. The commissioner shall tender the state's membership fee to the Interstate Commission by August 1, 1983, or, if the Commission has not come into existence by August 1, 1983, when the first meeting of the Commission is convened as provided in the compact.

Subd. 2. Biennial report. In addition to other duties specified in sections 116C.833 to 116C.843, the commissioner shall report by January 31, 1997, and biennially thereafter, to the governor and the legislature concerning the activities of the Interstate Commission. The report shall include any recommendations the commissioner deems necessary to assure the protection of the interest of the state in the proper functioning of the compact. The commissioner also shall report to the governor and the legislature any time there is a change in the status of a host state or other party states in the compact.

HIST: 1983 c 353 s 3; 1987 c 186 s 15; 1996 c 428 s 4



Section 116C.834 Assessment of generators.

116C.834 Assessment of generators.

Subdivision 1. Costs. All costs incurred by the state to carry out its responsibilities under the compact and under sections 116C.833 to 116C.843 shall be paid by generators of low-level radioactive waste in this state through fees assessed by the pollution control agency. Fees may be reasonably assessed on the basis of volume or degree of hazard of the waste produced by a generator. Costs for which fees may be assessed include, but are not limited to:

(1) the state contribution required to join the compact;

(2) the expenses of the Commission member and state agency costs incurred to support the work of the Interstate Commission; and

(3) regulatory costs.

Subd. 1a. State liabilities. Nothing in this section shall be construed to require generators of low-level radioactive waste to pay any financial obligation of the state arising under article V, section f.; article VI, section e. or l.5.; or article VIII, section d., e., or f. of the compact.

Subd. 2. Collection and deposit. Fees assessed under subdivision 1 shall be collected by the commissioner of revenue. All money received pursuant to this subdivision shall be deposited in the environmental fund.

HIST: 1983 c 353 s 4; 1987 c 311 s 4; 1996 c 305 art 3 s 19; 1996 c 428 s 5,6; 1997 c 216 s 119; 1999 c 250 art 3 s 20

* NOTE: The amendment to subdivision 1 by Laws 1999, chapter *250, article 3, section 20, is effective July 1, 2001. Laws *1999, chapter 250, article 3, section 29.

* NOTE: Laws 1999, chapter 250, article 3, does not repeal *rules or fees in effect on June 30, 2001. Laws 2000, chapter *488, article 12, section 23.



Section 116C.835 Enforcement of compact and laws.

116C.835 Enforcement of compact and laws.

Subdivision 1. Criminal penalties. Any person who willfully or negligently violates any provision of the compact upon conviction is guilty of a misdemeanor, and is subject to a fine of not more than $2,500 in the event of a willful violation or not more than $300 in the event of a negligent violation. A second conviction of the same provision after a first conviction is punishable by a fine of not more than $50,000, or by imprisonment for not more than two years, or both.

Any person who knowingly fails to provide information requested under section 116C.840 or who knowingly makes any false statement, representation, or certification of any information requested under section 116C.840 is subject to a fine of not more than $20,000, or imprisonment for not more than six months, or both.

Subd. 2. Civil penalties. Any person who violates any provision of the compact or of section 116C.834 or 116C.840 shall forfeit and pay to the state a penalty, in an amount to be determined by the court, of not more than $10,000 per day of violation. The civil penalties provided in this subdivision may be recovered by a civil action brought by the attorney general in the name of the state.

Subd. 3. Injunction. Any violation of the provisions of the compact may be enjoined as provided by law in an action, in the name of the state, brought by the attorney general.

Subd. 4. Action to compel performance. In any action to compel performance of an obligation created by the compact the court may require any person who is adjudged responsible to do and perform any and all acts and things within that person's power which are reasonably necessary to fulfill the obligation.

Subd. 5. Recovery of litigation costs and expenses. In any action brought by the attorney general, in the name of the state for civil penalties, injunctive relief, or in an action to compel compliance, if the state prevails and if the violation was willful, the state, in addition to other penalties provided in this section, may be allowed an amount determined by the court to be the reasonable value of all or a part of the litigation expenses incurred by the state. All amounts recovered by the state under the provisions of subdivisions 1 to 5 shall be deposited in the general fund.

Subd. 6. Effect on state. Nothing in this section shall be construed to permit any action or remedy against the state for violation of any provision of the compact. The sole remedies for such a violation are those provided in the compact.

HIST: 1983 c 353 s 5; 1984 c 628 art 3 s 11; 1986 c 444; 1996 c 428 s 7



Section 116C.836 Actions concerning Interstate Commission and party states.

116C.836 Actions concerning Interstate Commission and party states.

Subdivision 1. Enforcement of Commission decisions. A final decision of the Interstate Commission in any matter within its jurisdiction may be enforced by the attorney general in the name of the state in any court of competent jurisdiction.

Subd. 2. Proceedings against party state or commission. The attorney general, in the name of the state, may:

(1) initiate a proceeding against another party state as provided in article IX, section e. of the compact, and may appeal decisions of the Interstate Commission as provided in article III, section n.; or

(2) initiate a proceeding in any court of competent jurisdiction to review an action or decision of the Interstate Commission, or to require the Commission to act or refrain from acting under the terms of the compact in any matter affecting the interest of the state.

HIST: 1983 c 353 s 6; 1996 c 428 s 8



Section 116C.837 Repealed, 1996 c 428 s 14

116C.837 Repealed, 1996 c 428 s 14



Section 116C.838 Effect on existing state law.

116C.838 Effect on existing state law.

Except as otherwise provided in section 116C.842, subdivision 4, it is the intent of this state as a party to the compact to apply and enforce its laws and rules relating to environmental review, siting of facilities, and protection of the environment and public health with respect to the location, construction, and regulation of any regional low-level radioactive waste facility in this state.

HIST: 1983 c 353 s 8



Section 116C.839 Repealed, 1996 c 428 s 14

116C.839 Repealed, 1996 c 428 s 14



Section 116C.840 Duty to provide information.

116C.840 Duty to provide information.

Subdivision 1. Required information. Any generators of low-level radioactive waste and any person engaged in transporting or disposing of low-level radioactive waste, when requested by the agency or any member, employee, or agent thereof who is authorized by the agency, shall furnish information needed by the agency to carry out its responsibilities under the compact and under sections 116C.833 to 116C.843.

Subd. 2. Classification. Except as otherwise provided in this subdivision, data obtained from any person pursuant to subdivision 1 is public data as defined in section 13.02. Upon certification by the generator that the data relates to sales figures, processes, or methods of production unique to that person, or information which would tend to affect adversely the competitive position of that person, the agency shall classify the data as nonpublic data as defined in section 13.02. The agency may disclose data classified as nonpublic under this subdivision to the Interstate Commission, when relevant in any proceeding under section 116C.835, or when necessary to carry out its responsibilities under sections 116C.833 to 116C.843.

Subd. 3. Repealed, 1996 c 428 s 14

HIST: 1983 c 353 s 10



Section 116C.841 Repealed, 1996 c 428 s 14

116C.841 Repealed, 1996 c 428 s 14



Section 116C.842 Contingent provisions.

116C.842 Contingent provisions.

Subdivision 1. Repealed, 1996 c 428 s 14

Subd. 1a. Facility siting policy development committee. Following Minnesota's designation as a host state by the Interstate Commission, and within 60 days after a compact facility located in the host state immediately preceding Minnesota begins operation, the governor shall, in consultation with the commissioner, establish and appoint the membership of a facility siting policy development committee. The committee shall study the issues relevant to developing a facility and make recommendations concerning appropriate facility siting criteria and development requirements. The committee shall number no more than 12 voting members, at least eight of whom shall be individuals with expertise in a range of scientific disciplines relevant to site development. The committee shall include at least one representative each from local government and generators of low-level radioactive waste, and two representatives from public interest groups. In addition, the environmental quality board, the Minnesota geological survey, the departments of natural resources, transportation, and health, and the agency shall have nonvoting membership on the committee and shall provide information and technical assistance to the committee as needed. The committee shall report its findings and recommendations to the governor and the legislature no later than one year following the establishment of the committee.

Subd. 2. Repealed, 1996 c 428 s 14

Subd. 2a. Administration. The environmental quality board shall provide administrative assistance to the committee.

Subd. 3. Repealed, 1996 c 428 s 14

Subd. 3a. Compensation. The citizen members of the committee shall be compensated as provided in section 15.0575.

Subd. 3b. Termination. The committee is terminated upon reporting its recommendations to the governor and legislature in accordance with subdivision 1a.

Subd. 4. Certain law not applicable. In the event that Minnesota is designated by the Interstate Commission to be a host state for a regional low-level radioactive waste facility, the provisions of sections 116C.71 to 116C.74 shall not apply to the authorization or siting of that facility, or transportation of wastes to that facility.

HIST: 1983 c 353 s 12; 1987 c 186 s 15; 1987 c 311 s 5; 1996 c 428 s 9-12



Section 116C.843 Congressional conditions on compact consent.

116C.843 Congressional conditions on compact consent.

In the event that congressional consent to the compact carries with it conditions that materially change the provisions agreed to by the party states, the state reserves the option to terminate further participation in the compact.

HIST: 1983 c 353 s 13



Section 116C.845 Repealed, 1996 c 428 s 14

116C.845 Repealed, 1996 c 428 s 14



Section 116C.846 Repealed, 1996 c 428 s 14

116C.846 Repealed, 1996 c 428 s 14



Section 116C.847 Repealed, 1996 c 428 s 14

116C.847 Repealed, 1996 c 428 s 14



Section 116C.848 Repealed, 1996 c 428 s 14

116C.848 Repealed, 1996 c 428 s 14



Section 116C.849 Siting criteria.

116C.849 Siting criteria.

In making its facility siting policy recommendations to the governor and the legislature, the committee shall consider health, safety, and environmental protection above all other siting criteria.

HIST: 1996 c 428 s 13



Section 116C.851 Repealed, 1990 c 600 s 8

116C.851 Repealed, 1990 c 600 s 8



Section 116C.852 Repealed, 1990 c 600 s 8

116C.852 Repealed, 1990 c 600 s 8



Section 116C.91 Definitions.

116C.91 Definitions.

Subdivision 1. Scope. As used in sections 116C.91 to 116C.97, the terms defined in this section have the meanings given them.

Subd. 2. Board. "Board" means the environmental quality board.

Subd. 3. Genetic engineering. "Genetic engineering" means the introduction of new genetic material to an organism or the regrouping of an organism's genes using techniques or technology designed by humans. This does not include selective breeding, hybridization, or nondirected mutagenesis.

Subd. 4. Genetically engineered organism. "Genetically engineered organism" means an organism derived from genetic engineering.

Subd. 5. Organism. "Organism" means any animal, plant, bacterium, cyanobacterium, fungus, protist, or virus.

Subd. 6. Release. "Release" means the placement or use of a genetically engineered organism outside a contained laboratory, greenhouse, building, structure, or other similar facility or under any other conditions not specifically determined by the board to be adequately contained.

Subd. 7. Significant environmental permit. "Significant environmental permit" means a permit issued by a state agency with the authority to deny, modify, revoke, or place conditions on the permit in compliance with the requirements of sections 116C.91 to 116C.96, chapter 116D, and the rules adopted under them.

HIST: 1989 c 346 s 2; 1991 c 250 s 28; 1994 c 454 s 9; 1997 c 7 art 1 s 38



Section 116C.92 Coordination of activities.

116C.92 Coordination of activities.

The environmental quality board is designated the state coordinating organization for state and federal regulatory activities relating to genetically engineered organisms.

HIST: 1989 c 346 s 3



Section 116C.93 Advisory committee.

116C.93 Advisory committee.

The board shall establish an advisory committee on genetically engineered organisms to provide advice at the request of the board on general issues involving genetic engineering and on issues relating to specific proposals, including the identification of research needed for adequate regulation of field trials.

HIST: 1989 c 346 s 4



Section 116C.94 Rules.

116C.94 Rules.

Subdivision 1. General authority. The board shall adopt rules consistent with sections 116C.91 to 116C.96 that require an environmental assessment worksheet and otherwise comply with chapter 116D and rules adopted under it for a proposed release and a permit for a release. The board may place conditions on a permit and may deny, modify, suspend, or revoke a permit.

Subd. 2. Significant environmental permit. The rules shall provide that the board shall authorize an agency with a significant environmental permit to administer the regulatory oversight for the release of certain genetically engineered organisms.

Subd. 3. Commercialization. The board may adopt rules providing exemptions to the requirements to prepare an environmental assessment worksheet and obtain a permit for releases of genetically engineered organisms for which substantial evidence from past releases has shown to the board's satisfaction that the organism can be released without jeopardizing public health or the environment.

Subd. 4. Alternative regulatory oversight. The board may adopt rules providing alternative regulatory oversight to the requirements to prepare an environmental assessment worksheet and obtain a permit for releases of genetically engineered organisms for which substantial evidence from past experience, including releases and laboratory data, has shown to the board's satisfaction that the alternative oversight will protect public health and the environment.

Subd. 5. Rules; federal oversight. The board may adopt rules to implement the authorities granted to it in section 116C.97, subdivision 2.

Subd. 6. Consultation. The board shall consult with local units of government and with private citizens before adopting any rules.

HIST: 1989 c 346 s 5; 1991 c 250 s 29; 1994 c 454 s 10



Section 116C.95 Liability.

116C.95 Liability.

Rules established by the board under section 116C.94 shall not affect liability under any other law or regulation for adverse effects resulting from activities relating to genetically engineered organisms.

HIST: 1989 c 346 s 6



Section 116C.96 Cost reimbursement.

116C.96 Cost reimbursement.

The board shall assess the proposer of a release for the necessary and reasonable costs of processing exemptions from a release permit under rules authorized by sections 116C.94, subdivisions 1, 3, and 4, and 116C.97, subdivision 2, paragraph (c), or applications for a release permit. An estimated budget shall be prepared for each exemption or application by the chair of the board. The proposer must remit 25 percent of the estimated budget within 14 days of the receipt of the estimated budget from the chair. The unpaid balance shall be billed in periodic installments, due upon receipt of an invoice from the chair. Costs in excess of the estimated budget must be certified by the board and upon certification constitute prima facie evidence that the expenses are reasonable and necessary and shall be charged to the proposer. The proposer may review all actual costs and present objections to the board, which may modify the cost or determine that the cost assessed is reasonable. The assessment paid by the proposer shall not exceed the sum of the costs incurred. All money received under this section shall be deposited in the special account established under section 116D.045, subdivision 3, for the purpose of paying costs incurred in processing exemptions and applications.

HIST: 1991 c 250 s 30; 1994 c 454 s 11



Section 116C.97 Exemptions.

116C.97 Exemptions.

Subdivision 1. Human gene therapy. The requirements of sections 116C.91 to 116C.96 and of the rules of the board adopted pursuant to section 116C.94 do not apply to genetic engineering of human germ cells and human somatic cells intended for use in human gene therapy.

Subd. 2. Federal oversight. (a) If the board determines, upon its own volition or at the request of any person, that a federal program exists for regulating the release of certain genetically engineered organisms and the federal oversight under the program is adequate to protect human health or the environment, then any person may release such genetically engineered organisms after obtaining the necessary federal approval and without obtaining a state release permit or a significant environmental permit or complying with the other requirements of sections 116C.91 to 116C.96 and the rules of the board adopted pursuant to section 116C.94.

(b) If the board determines the federal program is adequate to meet only certain requirements of sections 116C.91 to 116C.96 and the rules of the board adopted pursuant to section 116C.94, the board may exempt such releases from those requirements.

(c) A person proposing a release for which a federal authorization is required may apply to the board for an exemption from the board's permit or to a state agency with a significant environmental permit for the proposed release for an exemption from the agency's permit. The proposer must file with the board or state agency a written request for exemption with a copy of the federal application and the information necessary to determine if there is a potential for significant environmental effects under chapter 116D and rules adopted under it. The board or state agency shall give public notice of the request in the first available issue of the EQB Monitor and shall provide an opportunity for public comment on the environmental review process consistent with chapter 116D and rules adopted under it. The board or state agency may grant the exemption if the board or state agency finds that the federal authorization issued is adequate to meet the requirements of chapter 116D and rules adopted under it and any other requirement of the board's or state agency's authority regarding the release of genetically engineered organisms. The board or state agency must grant or deny the exemption within 45 days after the receipt of the written request and the information required by the board or state agency.

HIST: 1994 c 454 s 12



Section 116C.98 Repealed, 1994 c 454 s 13; 20 SR 1037

116C.98 Repealed, 1994 c 454 s 13; 20 SR 1037






Chapter 116D Environmental Policy

Section 116D.01 Purpose.

116D.01 Purpose.

The purposes of Laws 1973, chapter 412, are: (a) to declare a state policy that will encourage productive and enjoyable harmony between human beings and their environment; (b) to promote efforts that will prevent or eliminate damage to the environment and biosphere and stimulate the health and welfare of human beings; and (c) to enrich the understanding of the ecological systems and natural resources important to the state and to the nation.

HIST: 1973 c 412 s 1; 1986 c 444



Section 116D.02 Declaration of state environmental policy.

116D.02 Declaration of state environmental policy.

Subdivision 1. The legislature, recognizing the profound impact of human activity on the interrelations of all components of the natural environment, particularly the profound influences of population growth, high density urbanization, industrial expansion, resources exploitation, and new and expanding technological advances and recognizing further the critical importance of restoring and maintaining environmental quality to the overall welfare and development of human beings, declares that it is the continuing policy of the state government, in cooperation with federal and local governments, and other concerned public and private organizations, to use all practicable means and measures, including financial and technical assistance, in a manner calculated to foster and promote the general welfare, to create and maintain conditions under which human beings and nature can exist in productive harmony, and fulfill the social, economic, and other requirements of present and future generations of the state's people.

Subd. 2. In order to carry out the policy set forth in Laws 1973, chapter 412, it is the continuing responsibility of the state government to use all practicable means, consistent with other essential considerations of state policy, to improve and coordinate state plans, functions, programs and resources to the end that the state may:

(1) fulfill the responsibilities of each generation as trustee of the environment for succeeding generations;

(2) assure for all people of the state safe, healthful, productive, and aesthetically and culturally pleasing surroundings;

(3) discourage ecologically unsound aspects of population, economic and technological growth, and develop and implement a policy such that growth occurs only in an environmentally acceptable manner;

(4) preserve important historic, cultural, and natural aspects of our national heritage, and maintain, wherever practicable, an environment that supports diversity, and variety of individual choice;

(5) encourage, through education, a better understanding of natural resources management principles that will develop attitudes and styles of living that minimize environmental degradation;

(6) develop and implement land use and environmental policies, plans, and standards for the state as a whole and for major regions thereof through a coordinated program of planning and land use control;

(7) define, designate, and protect environmentally sensitive areas;

(8) establish and maintain statewide environmental information systems sufficient to gauge environmental conditions;

(9) practice thrift in the use of energy and maximize the use of energy efficient systems for the utilization of energy, and minimize the environmental impact from energy production and use;

(10) preserve important existing natural habitats of rare and endangered species of plants, wildlife, and fish, and provide for the wise use of our remaining areas of natural habitation, including necessary protective measures where appropriate;

(11) reduce wasteful practices which generate solid wastes;

(12) minimize wasteful and unnecessary depletion of nonrenewable resources;

(13) conserve natural resources and minimize environmental impact by encouraging extension of product lifetime, by reducing the number of unnecessary and wasteful materials practices, and by recycling materials to conserve both materials and energy;

(14) improve management of renewable resources in a manner compatible with environmental protection;

(15) provide for reclamation of mined lands and assure that any mining is accomplished in a manner compatible with environmental protection;

(16) reduce the deleterious impact on air and water quality from all sources, including the deleterious environmental impact due to operation of vehicles with internal combustion engines in urbanized areas;

(17) minimize noise, particularly in urban areas;

(18) prohibit, where appropriate, flood plain development in urban and rural areas; and

(19) encourage advanced waste treatment in abating water pollution.

HIST: 1973 c 412 s 2; 1986 c 444



Section 116D.03 Action by state agencies.

116D.03 Action by state agencies.

Subdivision 1. The legislature authorizes and directs that, to the fullest extent practicable the policies, rules and public laws of the state shall be interpreted and administered in accordance with the policies set forth in sections 116D.01 to 116D.06.

Subd. 2. All departments and agencies of the state government shall:

(1) on a continuous basis, seek to strengthen relationships between state, regional, local and federal-state environmental planning, development and management programs;

(2) utilize a systematic, interdisciplinary approach that will insure the integrated use of the natural and social sciences and the environmental arts in planning and in decision making which may have an impact on the environment; as an aid in accomplishing this purpose there shall be established advisory councils or other forums for consultation with persons in appropriate fields of specialization so as to ensure that the latest and most authoritative findings will be considered in administrative and regulatory decision making as quickly and as amply as possible;

(3) identify and develop methods and procedures that will ensure that environmental amenities and values, whether quantified or not, will be given at least equal consideration in decision making along with economic and technical considerations;

(4) study, develop, and describe appropriate alternatives to recommended courses of action in any proposal which involves unresolved conflicts concerning alternative uses of available resources;

(5) recognize the worldwide and long range character of environmental problems and, where consistent with the policy of the state, lend appropriate support to initiatives, resolutions, and programs designed to maximize interstate, national and international cooperation in anticipating and preventing a decline in the quality of the world environment;

(6) make available to the federal government, counties, municipalities, institutions and individuals, information useful in restoring, maintaining, and enhancing the quality of the environment, and in meeting the policies of the state as set forth in Laws 1973, chapter 412;

(7) initiate the gathering and utilization of ecological information in the planning and development of resource oriented projects; and

(8) undertake, contract for or fund such research as is needed in order to determine and clarify effects by known or suspected pollutants which may be detrimental to human health or to the environment, as well as to evaluate the feasibility, safety and environmental effects of various methods of dealing with pollutants.

HIST: 1973 c 412 s 3; 1985 c 248 s 70; 1986 c 444



Section 116D.04 Environmental impact statements.

116D.04 Environmental impact statements.

Subdivision 1. Repealed, 1980 c 447 s 10

Subd. 1a. For the purposes of this chapter, the following terms have the meanings given to them in this subdivision.

(a) "Natural resources" has the meaning given it in section 116B.02, subdivision 4.

(b) "Pollution, impairment or destruction" has the meaning given it in section 116B.02, subdivision 5.

(c) "Environmental assessment worksheet" means a brief document which is designed to set out the basic facts necessary to determine whether an environmental impact statement is required for a proposed action.

(d) "Governmental action" means activities, including projects wholly or partially conducted, permitted, assisted, financed, regulated, or approved by units of government including the federal government.

(e) "Governmental unit" means any state agency and any general or special purpose unit of government in the state including, but not limited to, watershed districts organized under chapter 103D, counties, towns, cities, port authorities, housing authorities, and economic development authorities established under sections 469.090 to 469.108, but not including courts, school districts, and regional development commissions other than the metropolitan council.

Subd. 2. Repealed, 1980 c 447 s 10

Subd. 2a. Where there is potential for significant environmental effects resulting from any major governmental action, the action shall be preceded by a detailed environmental impact statement prepared by the responsible governmental unit. The environmental impact statement shall be an analytical rather than an encyclopedic document which describes the proposed action in detail, analyzes its significant environmental impacts, discusses appropriate alternatives to the proposed action and their impacts, and explores methods by which adverse environmental impacts of an action could be mitigated. The environmental impact statement shall also analyze those economic, employment and sociological effects that cannot be avoided should the action be implemented. To ensure its use in the decision making process, the environmental impact statement shall be prepared as early as practical in the formulation of an action.

(a) The board shall by rule establish categories of actions for which environmental impact statements and for which environmental assessment worksheets shall be prepared as well as categories of actions for which no environmental review is required under this section.

(b) The responsible governmental unit shall promptly publish notice of the completion of an environmental assessment worksheet in a manner to be determined by the board and shall provide copies of the environmental assessment worksheet to the board and its member agencies. Comments on the need for an environmental impact statement may be submitted to the responsible governmental unit during a 30 day period following publication of the notice that an environmental assessment worksheet has been completed. The responsible governmental unit's decision on the need for an environmental impact statement shall be based on the environmental assessment worksheet and the comments received during the comment period, and shall be made within 15 days after the close of the comment period. The board's chair may extend the 15 day period by not more than 15 additional days upon the request of the responsible governmental unit.

(c) An environmental assessment worksheet shall also be prepared for a proposed action whenever material evidence accompanying a petition by not less than 25 individuals, submitted before the proposed project has received final approval by the appropriate governmental units, demonstrates that, because of the nature or location of a proposed action, there may be potential for significant environmental effects. Petitions requesting the preparation of an environmental assessment worksheet shall be submitted to the board. The chair of the board shall determine the appropriate responsible governmental unit and forward the petition to it. A decision on the need for an environmental assessment worksheet shall be made by the responsible governmental unit within 15 days after the petition is received by the responsible governmental unit. The board's chair may extend the 15 day period by not more than 15 additional days upon request of the responsible governmental unit.

(d) The board may, prior to final approval of a proposed project, require preparation of an environmental assessment worksheet by a responsible governmental unit selected by the board for any action where environmental review under this section has not been specifically provided for by rule or otherwise initiated.

(e) An early and open process shall be utilized to limit the scope of the environmental impact statement to a discussion of those impacts, which, because of the nature or location of the project, have the potential for significant environmental effects. The same process shall be utilized to determine the form, content and level of detail of the statement as well as the alternatives which are appropriate for consideration in the statement. In addition, the permits which will be required for the proposed action shall be identified during the scoping process. Further, the process shall identify those permits for which information will be developed concurrently with the environmental impact statement. The board shall provide in its rules for the expeditious completion of the scoping process. The determinations reached in the process shall be incorporated into the order requiring the preparation of an environmental impact statement.

(f) Whenever practical, information needed by a governmental unit for making final decisions on permits or other actions required for a proposed project shall be developed in conjunction with the preparation of an environmental impact statement.

(g) An environmental impact statement shall be prepared and its adequacy determined within 280 days after notice of its preparation unless the time is extended by consent of the parties or by the governor for good cause. The responsible governmental unit shall determine the adequacy of an environmental impact statement, unless within 60 days after notice is published that an environmental impact statement will be prepared, the board chooses to determine the adequacy of an environmental impact statement. If an environmental impact statement is found to be inadequate, the responsible governmental unit shall have 60 days to prepare an adequate environmental impact statement.

Subd. 2b. If an environmental assessment worksheet or an environmental impact statement is required for a governmental action under subdivision 2a, a project may not be started and a final governmental decision may not be made to grant a permit, approve a project, or begin a project, until:

(1) a petition for an environmental assessment worksheet is dismissed;

(2) a negative declaration has been issued on the need for an environmental impact statement;

(3) the environmental impact statement has been determined adequate; or

(4) a variance has been granted from making an environmental impact statement by the environmental quality board.

Subd. 3. Repealed, 1980 c 447 s 10

Subd. 3a. Within 90 days after final approval of an environmental impact statement, final decisions shall be made by the appropriate governmental units on those permits which were identified as required and for which information was developed concurrently with the preparation of the environmental impact statement. Provided, however, that the 90-day period may be extended where a longer period is required by federal law or state statute or is consented to by the permit applicant. The permit decision shall include the reasons for the decision, including any conditions under which the permit is issued, together with a final order granting or denying the permit.

Subd. 4. Repealed, 1980 c 447 s 10

Subd. 4a. The board shall by rule identify alternative forms of environmental review which will address the same issues and utilize similar procedures as an environmental impact statement in a more timely or more efficient manner to be utilized in lieu of an environmental impact statement.

Subd. 5. Repealed, 1980 c 447 s 10

Subd. 5a. The board shall, by January 1, 1981, promulgate rules in conformity with this chapter and the provisions of chapter 15, establishing:

(1) the governmental unit which shall be responsible for environmental review of a proposed action;

(2) the form and content of environmental assessment worksheets;

(3) a scoping process in conformance with subdivision 2a, clause (e);

(4) a procedure for identifying during the scoping process the permits necessary for a proposed action and a process for coordinating review of appropriate permits with the preparation of the environmental impact statement;

(5) a standard format for environmental impact statements;

(6) standards for determining the alternatives to be discussed in an environmental impact statement;

(7) alternative forms of environmental review which are acceptable pursuant to subdivision 4a;

(8) a model ordinance which may be adopted and implemented by local governmental units in lieu of the environmental impact statement process required by this section, providing for an alternative form of environmental review where an action does not require a state agency permit and is consistent with an applicable comprehensive plan. The model ordinance shall provide for adequate consideration of appropriate alternatives, and shall ensure that decisions are made in accordance with the policies and purposes of Laws 1980, chapter 447;

(9) procedures to reduce paperwork and delay through intergovernmental cooperation and the elimination of unnecessary duplication of environmental reviews;

(10) procedures for expediting the selection of consultants by the governmental unit responsible for the preparation of an environmental impact statement; and

(11) any additional rules which are reasonably necessary to carry out the requirements of this section.

Subd. 6. No state action significantly affecting the quality of the environment shall be allowed, nor shall any permit for natural resources management and development be granted, where such action or permit has caused or is likely to cause pollution, impairment, or destruction of the air, water, land or other natural resources located within the state, so long as there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare and the state's paramount concern for the protection of its air, water, land and other natural resources from pollution, impairment, or destruction. Economic considerations alone shall not justify such conduct.

Subd. 6a. Prior to the preparation of a final environmental impact statement, the governmental unit responsible for the statement shall consult with and request the comments of every governmental office which has jurisdiction by law or special expertise with respect to any environmental effect involved. Copies of the drafts of such statements and the comments and views of the appropriate offices shall be made available to the public. The final detailed environmental impact statement and the comments received thereon shall precede final decisions on the proposed action and shall accompany the proposal through an administrative review process.

Subd. 7. Regardless of whether a detailed written environmental impact statement is required by the board to accompany an application for a permit for natural resources management and development, or a recommendation, project, or program for action, officials responsible for issuance of aforementioned permits or for other activities described herein shall give due consideration to the provisions of Laws 1973, chapter 412, as set forth in section 116D.03, in the execution of their duties.

Subd. 8. In order to facilitate coordination of environmental decision making and the timely review of agency decisions, the board shall establish by rule a procedure for early notice to the board and the public of natural resource management and development permit applications and other impending state actions having significant environmental effects.

Subd. 9. Prior to the final decision upon any state project or action significantly affecting the environment or for which an environmental impact statement is required, or within ten days thereafter, the board may delay implementation of the action or project by notice to the agency or department and to interested parties. Thereafter, within 45 days of such notice, the board may reverse or modify the decisions or proposal where it finds, upon notice and hearing, that the action or project is inconsistent with the policy and standards of sections 116D.01 to 116D.06. Any aggrieved party may seek judicial review pursuant to chapter 14.

Subd. 10. Decisions on the need for an environmental assessment worksheet, the need for an environmental impact statement and the adequacy of an environmental impact statement may be reviewed by a declaratory judgment action in the district court of the county wherein the proposed action, or any part thereof, would be undertaken. Judicial review under this section shall be initiated within 30 days after the governmental unit makes the decision, and a bond may be required under section 562.02 unless at the time of hearing on the application for the bond the plaintiff has shown that the claim has sufficient possibility of success on the merits to sustain the burden required for the issuance of a temporary restraining order. Nothing in this section shall be construed to alter the requirements for a temporary restraining order or a preliminary injunction pursuant to the Minnesota rules of civil procedure for district courts. The board may initiate judicial review of decisions referred to herein and may intervene as of right in any proceeding brought under this subdivision.

Subd. 11. If the board or governmental unit which is required to act within a time period specified in this section fails to so act, any person may seek an order of the district court requiring the board or governmental unit to immediately take the action mandated by subdivisions 2a and 3a.

Subd. 12. No attempt need be made to tabulate, analyze or otherwise evaluate the potential impact of elections made pursuant to section 116C.63, subdivision 4, in environmental impact statements done for large electric power facilities. It is sufficient for purposes of this chapter that such statements note the existence of section 116C.63, subdivision 4.

Subd. 13. This section may be enforced by injunction, action to compel performance, or other appropriate action in the district court of the county where the violation takes place. Upon the request of the board or the chair of the board, the attorney general may bring an action under this subdivision.

HIST: 1973 c 412 s 4; 1975 c 204 s 74; 1975 c 271 s 6; 1980 c 447 s 1-8; 1980 c 614 s 88; 1982 c 424 s 130; 1985 c 248 s 70; 1986 c 399 art 2 s 1; 1986 c 400 s 1; 1986 c 444; 1Sp1986 c 3 art 2 s 41; 1988 c 501 s 3,4; 1989 c 209 art 2 s 1; 1990 c 391 art 8 s 27; 1992 c 464 art 2 s 1



Section 116D.045 Environmental impact statements; costs.

116D.045 Environmental impact statements; costs.

Subdivision 1. The board shall by rule adopt procedures to assess the proposer of a specific action for reasonable costs of preparing and distributing an environmental impact statement on that action required pursuant to section 116D.04. Such costs shall be determined by the responsible governmental unit pursuant to the rules promulgated by the board.

Subd. 2. In the event of a disagreement between the proposer of the action and the responsible governmental unit over the cost of an environmental impact statement, the responsible governmental unit shall consult with the board, which may modify the cost or determine that the cost assessed by the responsible governmental unit is reasonable.

Subd. 3. The responsible governmental unit shall assess the project proposer for reasonable costs in preparing and distributing the environmental impact statement and the proposer shall pay the assessed cost to the responsible governmental unit. Money received under this subdivision by a responsible governmental unit may be retained by the unit for the same purposes. Money received by a state agency must be credited to a special account and is appropriated to the agency to cover the assessed costs incurred.

Subd. 4. No responsible governmental unit shall commence the preparation of an environmental impact statement until at least one-half of the assessed cost of the environmental impact statement is paid pursuant to subdivision 3. Other laws notwithstanding, no state agency may issue any permits for the construction or operation of a project for which an environmental impact statement is prepared until the assessed cost for the environmental impact statement has been paid in full.

Subd. 5. Repealed, 1988 c 501 s 9

HIST: 1976 c 344 s 3; 1988 c 501 s 5-8; 1990 c 594 art 1 s 55



Section 116D.05 Repealed, 1984 c 655 art 1 s 20

116D.05 Repealed, 1984 c 655 art 1 s 20



Section 116D.06 Effect of existing obligations.

116D.06 Effect of existing obligations.

Subdivision 1. Nothing in sections 116D.03 to 116D.045 shall in any way affect the specific statutory obligations of any state agency to (1) comply with criteria or standards of environmental quality, (2) coordinate or consult with any federal or state agency, or (3) act or refrain from acting contingent upon the recommendations or certification of any other state agency or federal agency.

Subd. 2. The policies and goals set forth in sections 116D.01 to 116D.06 are supplementary to those set forth in existing authorizations of state agencies.

HIST: 1973 c 412 s 6; 1984 c 655 art 1 s 21



Section 116D.07 Repealed, 1991 c 303 s 9

116D.07 Repealed, 1991 c 303 s 9



Section 116D.10 Energy and environmental strategy report.

116D.10 Energy and environmental strategy report.

On or before January 1 of each even-numbered year, the governor shall transmit to the energy and environment and natural resources committees of the legislature a concise, comprehensive written report on the energy and environmental strategy of the state.

The report must be sufficiently comprehensive to assist the legislature in allocating funds to support all of the policies, plans, and programs of the state related to energy and the environment, and specifically must include:

(1) a concise, comprehensive discussion of state, and, as applicable, national and global energy and environmental problems, including but not limited to: indoor and outdoor air pollution, water pollution, atmospheric changes, stratospheric ozone depletion, damage to terrestrial systems, deforestation, regulation of pesticides and toxic substances, solid and hazardous waste management, ecosystem protection (wetlands, estuaries, groundwater, Lake Superior and the inland lakes and rivers), population growth, preservation of animal and plant species, soil erosion, and matters relating to the availability and conservation of crude oil and of refined petroleum product and other energy sources;

(2) a concise, comprehensive description and assessment of the policies and programs of all departments and agencies of the state responsible for issues listed in clause (1), including a concise discussion of the long-term objectives of such policies and programs; existing and proposed funding levels; the impact of each policy and program on pollution prevention, emergency preparedness and response, risk assessment, land management, technology transfer, and matters relating to the availability and conservation of crude oil and of refined petroleum product and other energy sources; and the impact of each on relations with the other states, the federal government, membership in national organizations, and funding of programs for state environmental protection and energy issues;

(3) a concise description and assessment of the integration and coordination of policies, plans, environmental programs, and energy programs of the state with the policies and programs of the federal government, the environmental and energy policies and programs of the other states, and the environmental and energy policies and programs of major state and national nonprofit conservation organizations;

(4) a concise description and assessment of all efforts by the state to integrate effectively its energy and environmental strategy with:

(i) the science and technology strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all environmental and energy research and development supported by the federal government and of all efforts at regional, national, and international cooperation on environmental and energy research and development;

(ii) the national energy policies of the federal government, including objectives, priorities, timing, funding details, and expected results of all efforts supported by the federal government aimed at reducing energy demand, improving energy efficiency and conservation, fuel-switching, using safe nuclear power reactors, employing clean coal technology, promoting renewable energy sources, promoting research and possible use of alternative fuels, promoting biomass research, promoting energy research and development in general, and advancing regional, national, and international energy cooperation;

(iii) the national environmental education strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all domestic and international education efforts supported by the United States to improve both public participation and awareness of the need for environmental protection;

(iv) the technology transfer strategy of the federal government, including objectives, priorities, timing, funding details, and expected results of all domestic and international environmental and energy technology transfer efforts to foster collaboration and cooperation between federal agencies and state and local governments, universities, nonprofit conservation organizations, and private industry in order to improve the competitiveness of the state and the nation in the world marketplace and promote environmental and energy technology advancement; and

(v) the national security strategy of the federal government, including objectives, priorities, timing, funding, and expected results of the national security programs to be most compatible with requirements for environmental preservation and a national energy policy, while accomplishing missions essential to national security;

(5) a concise assessment of the overall effectiveness of the energy and environmental strategy of the state, including a concise description of the organizational processes used to provide a body of energy and environmental information and to evaluate the results of energy and environmental programs; the use of statistical methods; the degree to which the strategy is long term, comprehensive, integrated, flexible, and oriented toward achieving broad consensus in the state, the nation, and abroad; and recommendations on the ways in which the legislature can assist the governor in making the strategy more effective;

(6) specific two-year, five-year and, as appropriate, longer-term goals for the implementation of the energy and environmental strategy of the state; and

(7) such other pertinent information as may be necessary to provide information to the legislature on matters relating to the overall energy and environmental strategy of the state and to develop state programs coordinated with those formulated on a national and international level.

HIST: 1991 c 303 s 6



Section 116D.11 Report preparation.

116D.11 Report preparation.

Subdivision 1. Agency responsibility. Each department or agency of the state, as designated by the governor, shall assist in the preparation of the strategy report. Each designated department or agency shall prepare a preliminary strategy report relating to those programs or policies over which the department or agency has jurisdiction. Each preliminary strategy report shall:

(1) describe concisely the existing policies and programs of the department or agency as they relate to the issues listed in section 116D.10, clause (1);

(2) describe concisely and evaluate the long-term objectives of the department or agency as they relate to the issues listed in section 116D.10, clause (1);

(3) identify and make proposals about the development of department or agency financial management budgets as they relate to the issues listed in section 116D.10, clause (1);

(4) describe concisely the strategy and procedure of the department or agency to recruit, select, and train personnel to carry out department or agency goals and functions as they relate to the issues listed in section 116D.10, clause (1);

(5) identify and make proposals to eliminate duplicative and unnecessary programs or systems, including encouraging departments and agencies to share systems or programs that have sufficient capacity to perform the functions needed as they relate to the issues listed in section 116D.10, clause (1); and

(6) establish two-year quantitative goals for policy implementation.

Subd. 2. Primary responsibility. The environmental quality board shall have the primary responsibility for preparing the energy and environmental strategy report of the state, as required by section 116D.10. The board shall assemble all preliminary reports prepared pursuant to subdivision 1 under a timetable established by the board and shall use the preliminary reports in the preparation of the draft energy and environmental strategy report of the state. Each department or agency designated by the governor to prepare a preliminary strategy report shall submit a copy of the preliminary strategy report to the governor and to the board at the same time.

Subd. 3. Report to governor. On or before October 1 of each odd-numbered year, the environmental quality board shall transmit to the governor a draft of the written report on the energy and environmental strategy of the state. The governor may change the report and may request additional information or data from any department or agency of the state responsible for issues listed in section 116D.10, clause (1). Any such requested additional information or data shall be prepared and submitted promptly to the governor.

Subd. 4. Repealed, 1997 c 7 art 2 s 67

HIST: 1991 c 303 s 7






Chapter 116E Environmental Education Board

Section 116E.01 Repealed, 1990 c 595 s 13

116E.01 Repealed, 1990 c 595 s 13



Section 116E.02 Repealed, 1990 c 595 s 13

116E.02 Repealed, 1990 c 595 s 13



Section 116E.03 Subdivisions renumbered, repealed, or no longer in effect

116E.03 Subdivision 1. Repealed, 1990 c 595 s 13

Subd. 2. Repealed, 1990 c 595 s 13

Subd. 3. Repealed, 1990 c 595 s 13

Subd. 4. Repealed, 1990 c 595 s 13

Subd. 5. Repealed, 1990 c 595 s 13

Subd. 6. Repealed, 1990 c 595 s 13

Subd. 7. Repealed, 1990 c 595 s 13

Subd. 7a. Repealed, 1990 c 595 s 13

Subd. 8. Repealed, 1990 c 595 s 13

Subd. 9. Repealed, 1990 c 595 s 13



Section 116E.035 Repealed, 1990 c 595 s 13

116E.035 Repealed, 1990 c 595 s 13



Section 116E.04 Repealed, 1990 c 595 s 13

116E.04 Repealed, 1990 c 595 s 13






Chapter 116F Recycling of Solid Waste

Section 116F.01 Statement of policy.

116F.01 Statement of policy.

The legislature seeks to encourage both the reduction of the amount and type of material entering the solid waste stream and the reuse and recycling of materials. Solid waste represents discarded material and energy resources, and it also represents an economic burden to the people of the state. The recycling of solid waste materials is one alternative for the conservation of material and energy resources, but it is also in the public interest to reduce the amount of materials requiring recycling or disposal.

The legislature also seeks to encourage the design and implementation of regional programs for materials conservation which take into account the variations in solid waste generation throughout the state.

HIST: 1973 c 748 s 1



Section 116F.02 Definitions.

116F.02 Definitions.

Subdivision 1. As used in sections 116F.01 to 116F.08, the terms defined in this section have the meanings given to them.

Subd. 2. "Agency" means the Minnesota pollution control agency.

Subd. 3. Repealed, 1980 c 564 art 13 s 2

Subd. 4. Repealed, 1980 c 564 art 13 s 2

Subd. 5. Repealed, 1980 c 564 art 13 s 2

Subd. 6. "Resource recovery system" means any system used for (a) the recovery of materials or energy from solid waste, or for (b) the collection, transportation, separation, sorting, processing or storage of solid materials which aids in the recovery of materials or energy from solid waste.

Subd. 7. "Solid waste generation" means that a solid material in its final configuration has fulfilled the purpose for which it was created, cannot be reused in its final configuration, and must be disposed of or recycled into a new or different product.

HIST: 1973 c 123 art 5 s 7; 1973 c 748 s 2



Section 116F.03 Repealed, 1980 c 564 art 13 s 2

116F.03 Repealed, 1980 c 564 art 13 s 2



Section 116F.04 Repealed, 1980 c 564 art 13 s 2

116F.04 Repealed, 1980 c 564 art 13 s 2



Section 116F.05 Powers and duties.

116F.05 Powers and duties.

Subdivision 1. State powers. In administering and enforcing sections 116F.01 to 116F.08, the agency may:

(a) Initiate and conduct public education programs which encourage the conservation of solid materials, the reduction of solid waste generation, and the reduction of environmental impact of solid waste;

(b) Encourage the development of markets for reusable or recyclable solid materials;

(c) Conduct studies of the environmental, resource and economic impact, and of the relative advisability or preference of use, of various material components which enter the solid waste stream;

(d) Develop recommendations to encourage redesign and the standardization of material composition and configuration, in order to facilitate material reuse or recyclability;

(e) Assist in the planning and development of resource recovery systems; and

(f) Encourage the extension of the useful lives of products, and the reduction of both solid waste generation and solid waste management costs.

Subd. 2. Repealed, 1980 c 564 art 13 s 2

Subd. 3. Limitation. In exercising its powers under this section, the agency shall seek those alternatives which maximize the conservation of energy and materials while minimizing the environmental impact and the cost to the people of the state. Consideration shall be given to economic factors, including but not limited to, effects on the labor force.

HIST: 1973 c 748 s 5



Section 116F.06 Packages and containers; assistance; orders; report.

116F.06 Packages and containers; assistance; orders; report.

Subdivision 1. The agency shall advise and assist industry and business within the state in providing and developing packaging and containers consistent with environmental policies of the state.

Subd. 2. The agency shall review new or revised packages or containers except when such changes involve only color, size, shape or printing. The agency shall review innovations including, but not limited to, changes in constituent materials or combinations thereof and changes in closures. When the agency determines that any new or revised package or container would constitute a solid waste disposal problem or be inconsistent with state environmental policies, the manufacturer of the product may withdraw it from further consideration until such time as the manufacturer may resubmit such product to the agency, or, the agency may, by order made after notice and hearing as provided in chapter 14, and following an additional period not to exceed 30 days during which the environmental quality board may review the proposed action, prohibit the sale of the package or container in the state. Any such prohibition shall continue in effect until revoked by the agency or until the last legislative day of the next following legislative session, whichever occurs first, unless extended by law. This subdivision shall not apply to any package or container sold at retail in this state prior to September 7, 1979.

Subd. 3. The agency shall adopt and may amend or rescind guidelines identifying the types of new or revised containers and packaging that are subject to its review after notice and hearing as provided in section 14.14, subdivision 1. Any person may submit to the agency a sample of a package or container for agency review. The agency shall review the sample, and may require the person to furnish such additional samples and information as may be necessary for it to determine the environmental or solid waste disposal problems that the container or packaging would cause. Except as may be necessary in connection with any public hearing, the agency shall keep the samples and information confidential if the person submitting them certifies that disclosure of said samples and information would affect the competitive position of the person. If the agency fails to issue an order prohibiting sale of a package or container within 120 days after the sample was submitted, the agency shall not prohibit it thereafter. The agency may, however, for good cause, order the 120-day period to be extended for an additional period not to exceed 30 days.

Subd. 4. The agency's report to the legislature on progress on abatement of land pollution required by section 116.10, shall be supplemented by annual recommendations concerning problems relating to solid waste generation and suggested remedies, including but not limited to the prohibition of the sale or use of any package or container.

Subd. 5. The provisions of this section shall not be severable. If any provision of this section is found to be void for any reason, the remaining provisions of the section shall be void also.

HIST: 1973 c 748 s 6; 1975 c 271 s 6; 1981 c 356 s 316; 1982 c 424 s 130



Section 116F.07 MS 1973 Supp Repealed, 1974 c 78 s 2

116F.07 MS 1973 Supp Repealed, 1974 c 78 s 2



Section 116F.08 Penalties.

116F.08 Penalties.

Any person, corporation, partnership, firm, association, political subdivision or body corporate and politic which violates any provision of sections 116F.01 to 116F.06, or any rule promulgated thereunder, shall be guilty of a misdemeanor; and each day that a violation occurs or continues may be deemed a separate offense. In addition, the agency may revoke the grant of any grantee violating the provisions of sections 116F.01 to 116F.06, or may seek other equitable or legal relief.

HIST: 1973 c 748 s 8; 1976 c 2 s 54; 1976 c 239 s 25; 1985 c 248 s 70



Section 116F.21 Repealed, 1981 c 151 s 2

116F.21 Repealed, 1981 c 151 s 2



Section 116F.22 Repealed, 1981 c 151 s 2

116F.22 Repealed, 1981 c 151 s 2



Section 116F.30 Conservation of biomass fuel, firewood.

116F.30 Conservation of biomass fuel, firewood.

In any instance where trees or portions of trees usable as firewood are removed from property under the control of a public utility, pipeline company, railroad, state agency or department, or a political subdivision, that portion of the tree material that is six inches or larger in diameter shall not be destroyed by open burning or deposited in a landfill without first having been offered for use to the public, subject to the approval of the landowner or landowners involved. This section shall not apply to tree material removed in a program of sanitation or disease control, as defined in Minnesota Statutes, 1979 Supplement, section 18.023.

HIST: 1980 c 614 s 185






Chapter 116G Critical Areas

Section 116G.01 Citation.

116G.01 Citation.

Sections 116G.01 to 116G.14 shall be known as the Critical Areas Act of 1973.

HIST: 1973 c 752 s 1



Section 116G.02 Policy.

116G.02 Policy.

The legislature finds that the development of certain areas of the state possessing important historic, cultural, or esthetic values, or natural systems which perform functions of greater than local significance, could result in irreversible damage to these resources, decrease their value and utility for public purposes, or unreasonably endanger life and property. The legislature therefore determines that the state should identify these areas of critical concern and assist and cooperate with local units of government in the preparation of plans and regulations for the wise use of these areas.

HIST: 1973 c 752 s 2



Section 116G.03 Definitions.

116G.03 Definitions.

Subdivision 1. As used in sections 116G.01 to 116G.14, the terms defined in this section have the meanings ascribed to them.

Subd. 2. "Board" means the Minnesota environmental quality board.

Subd. 3. "Local unit of government" means any political subdivision of the state, including but not limited to counties, municipalities, townships, together with all agencies and boards thereof.

Subd. 4. "Government development" means any development financed in whole or in substantial part, directly or indirectly, by the United States, the state of Minnesota, or agency or political subdivision thereof.

Subd. 5. "Regional development commission" means any regional development commission created pursuant to sections 462.381 to 462.396 and the metropolitan council created by chapter 473.

Subd. 6. A "development permit" includes any building permit, zoning permit, water use permit, discharge permit, permit for dredging, filling or altering any portion of a watercourse, plat approval, rezoning, certification, variance or other action having the effect of permitting any development as defined in sections 116G.01 to 116G.14.

Subd. 7. "Development" means the making of any material change in the use or appearance of any structure or land including but not limited to:

(1) a reconstruction, alteration of the size, or material change in the external appearance of a structure on the land;

(2) a change in the intensity of use of the land;

(3) alteration of a shore or bank of a river, stream, lake or pond;

(4) commencement of drilling (except to obtain soil samples), mining or excavation;

(5) demolition of a structure;

(6) clearing of land as an adjunct to construction;

(7) deposit of refuse, solid or liquid waste, or fill on a parcel of land;

(8) the dividing of land into three or more parcels.

Subd. 8. "Land" means the earth, water, and air, above, below or on the surface, and includes any improvements or structures customarily regarded as land.

Subd. 9. "Parcel" of land means any quantity of land capable of being described with such definiteness that its location and boundaries may be established, which is designated by its owner or developer as land to be used or developed as a unit, or which has been used or developed as a unit.

Subd. 10. "Developer" means any person, including a governmental agency, undertaking any development as defined in sections 116G.01 to 116G.14.

Subd. 11. "Structure" means anything constructed or installed or portable, the use of which requires a location on a parcel of land. It includes a movable structure while it is located on land which can be used for housing, business, commercial, agricultural, or office purposes either temporarily or permanently. Structure also includes fences, billboards, swimming pools, poles, pipelines, transmission lines, tracks, and advertising signs.

HIST: 1973 c 752 s 3; 1975 c 271 s 6; 1983 c 216 art 1 s 22



Section 116G.04 Rules.

116G.04 Rules.

The board shall adopt such rules pursuant to chapter 14, as are necessary for the administration of sections 116G.01 to 116G.14.

HIST: 1973 c 752 s 4; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.05 Criteria for the selection of areas of critical concern.

116G.05 Criteria for the selection of areas of critical concern.

The board shall, in the manner provided in chapter 14, prepare criteria for the selection of areas of critical concern which have the following characteristics:

(1) An area significantly affected by, or having a significant effect upon, an existing or proposed major government development which is intended to serve substantial numbers of persons beyond the vicinity in which the development is located and which tends to generate substantial development or urbanization. (2) An area containing or having a significant impact upon historical, natural, scientific, or cultural resources of regional or statewide importance.

HIST: 1973 c 752 s 5; 1975 c 271 s 6; 1982 c 424 s 130



Section 116G.06 Designation.

116G.06 Designation.

Subdivision 1. (a) The board shall periodically study and assess the resources and development of the state and shall recommend to the governor those areas that should be designated as areas of critical concern in accordance with criteria established in section 116G.05. In its recommendations, the board shall specify the boundaries of the proposed area of critical concern, state the reasons why the particular area proposed is of critical concern to the state or region, the dangers that would result from uncontrolled or inappropriate development of the area and the advantages that would be achieved from the development of the area in a coordinated manner and shall recommend specific principles for guiding the development of the area.

(b) Each regional development commission may from time to time recommend to the board areas wholly or partially within its jurisdiction that meet the criteria for areas of critical concern as defined in section 116G.05. Each regional development commission shall solicit from the local units of government within its jurisdiction suggestions as to areas to be recommended. A local unit of government in an area where no regional development commission has been established may from time to time recommend to the board areas wholly or partially within its jurisdiction that meet the criteria for areas of critical concern as defined in section 116G.05. The board shall provide the regional development commission or local unit of government with a written statement of its decision and the reasons therefor.

(c) Prior to submitting any recommendations to the governor, under this subdivision, the board shall conduct a public hearing in the manner provided in chapter 14 on the proposed designation at a location convenient to those persons affected by such designation.

Subd. 2. (a) The governor may designate by written order all or part of the recommended areas as areas of critical concern and specify the boundaries thereof and shall notify all local units of government in which any part or parts of a designated area or areas of critical concern are located.

(b) The order designating an area of critical concern shall (1) describe the boundaries of the area of critical concern, (2) indicate the reason that a particular area is of critical concern, (3) specify standards and guidelines to be followed in preparing and adopting plans and rules required in section 116G.07, and (4) indicate what development, if any, shall be permitted consistent with the policies of sections 116G.01 to 116G.14 pending the adoption of plans and rules.

(c) The order designating an area of critical concern shall be effective for no longer than three years pending approval by the legislature or by the regional development commission, where one exists, of each development region in which a part of the area of critical concern is located. After a regional development commission has approved the designation of an area of critical concern, it shall not revoke or rescind its approval, except as necessary to update and reevaluate plans and regulations under section 116G.10.

HIST: 1973 c 752 s 6; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.07 Preparation, review, and approval of plans and regulations.

116G.07 Preparation, review, and approval of plans and regulations.

Subdivision 1. (a) Within 30 days of receiving notification of the designation of an area or areas of critical concern within its jurisdiction, the local unit of government shall submit existing plans and regulations which deal with or affect the area or areas so designated to the appropriate regional development commission or to the board if no regional development commission has been established.

(b) If no plans or regulations exist, the local unit of government shall upon receiving notification of the designation of an area or areas of critical concern within its jurisdiction:

(1) Within six months of said notification prepare plans and regulations for the designated area or areas of critical concern and submit them to the appropriate regional development commission for review; or

(2) Within 30 days of said notification request that the appropriate regional development commission prepare plans and regulations for the area or areas of critical concern. Within six months of receipt of such request, the regional development commission shall prepare said plans and regulations and submit them to the board for review. If no regional development commission has been established, the local unit of government may request that the board prepare plans and rules for adoption by the local unit of government.

Subd. 2. Within 45 days of receiving plans and regulations from the local unit of government under the provisions of subdivision 1, the regional development commission shall review the plans and regulations to determine their consistency with regional objectives and the provisions of the order designating the areas of critical concern and transmit its recommendations, together with the plans and regulations, to the board.

Subd. 3. (a) Within 45 days of receiving plans and regulations from the local unit of government or a regional development commission, the board shall review the plans and regulations to determine their consistency with the provisions of the order designating the area, the recommendations of the regional development commission, and the review comments of such state agencies as the board shall deem appropriate, and shall either approve the plans and regulations by written order or return them to the local unit of government or regional development commission for modification along with a written explanation of the need for modification.

(b) Plans and regulations which are returned to the local unit of government or regional development commission for modification shall be revised consistent with the instructions of the board and resubmitted to the board within 60 days of their receipt, provided that final revision need not be made until a formal meeting has been held with the board on the plans and regulations if requested by the local unit of government or regional development commission.

(c) Plans or regulations prepared pursuant to this section shall become effective when enacted by the local unit of government or, following legislative or regional development commission approval of the designation, upon such date as the board may provide in its order approving said plans and regulations.

HIST: 1973 c 752 s 7; 1975 c 271 s 6; 1985 c 248 s 70



Section 116G.08 Exceptions.

116G.08 Exceptions.

(a) If, in the opinion of the board, the local unit of government is making a conscientious attempt to develop plans and regulations for the protection of a designated area or areas of critical concern within its jurisdiction, but the scope of the project is of a magnitude that precludes the completion, review, and adoption of the plans and regulations within the time limits established in section 116G.07, the board may grant an appropriate extension of time.

(b) If the board determines that a designated area or areas of critical concern is of a size and complexity that precludes the development of plans and regulations by a local unit of government or a regional development commission, or that the development of plans and regulations requires the assistance of the state, the board shall direct the appropriate state agency or agencies to assist the local unit of government and the regional development commission in preparing the plans and regulations in accordance with a time schedule established by the board.

HIST: 1973 c 752 s 8; 1975 c 271 s 6



Section 116G.09 Failure to prepare and submit plans and regulations.

116G.09 Failure to prepare and submit plans and regulations.

Subdivision 1. Except as otherwise provided in section 116G.08, if any local unit of government fails to prepare plans and regulations that are acceptable to the board within one year of the order designating an area or areas of critical concern within its jurisdiction, the board shall prepare and, after conducting a public hearing in the manner provided in chapter 14 at a location convenient to those persons affected by such plans and regulations, adopt such plans and rules applicable to that government's portion of the area of critical concern as may be necessary to effect the purposes of sections 116G.01 to 116G.14. If such plans and rules are adopted, they shall apply and be effective as if adopted by the local unit of government. Notice of any proposed order issued under this section shall be given to all units of government having jurisdiction over the area of critical concern.

Subd. 2. Plans and rules adopted by the board under this section shall be administered by the local unit of government as if they were part of the local ordinance.

Subd. 3. At any time after the preparation and adoption of plans and rules by the board, a local unit of government may submit plans and regulations pursuant to section 116G.07 which, if approved by the board as therein provided, supersede any plans and rules adopted under this section.

Subd. 4. If the board determines that the administration of the local plans and regulations are inadequate to protect the state or regional interest, the board may institute appropriate judicial proceedings to compel proper enforcement of the plans and regulations.

HIST: 1973 c 752 s 9; 1975 c 271 s 6; 1982 c 424 s 130; 1985 c 248 s 70



Section 116G.10 Updating and reevaluation of plans and regulations.

116G.10 Updating and reevaluation of plans and regulations.

Subdivision 1. If a local unit of government finds it necessary or desirable to amend or rescind plans and regulations that have been approved by the board, it shall resubmit its plans and regulations, together with any recommended changes thereto, for review and approval by the board.

Subd. 2. Two years from the initial date of the board's approval of the plans and regulations of a local unit of government, or from the date of a review conducted under the provisions of subdivision 1, the local unit of government shall resubmit its plans and regulations, together with any recommended changes thereto, for review and approval by the board.

Subd. 3. Approval of amendments or rescission shall become effective only upon approval thereof by the board in the same manner as for approval of the original plans and regulations as provided in section 116G.07.

HIST: 1973 c 752 s 10; 1975 c 271 s 6



Section 116G.11 Suspension of development.

116G.11 Suspension of development.

Except as provided in section 116G.12, upon the designation of an area of critical concern, no local unit of government or state agency shall grant a development permit affecting any portion of the area except as otherwise specified in the order designating the area.

HIST: 1973 c 752 s 11



Section 116G.12 Development permits.

116G.12 Development permits.

Subdivision 1. If an area of critical concern has been designated by the governor pursuant to section 116G.06, a local unit of government shall grant a development permit only in accordance with the provisions of this section.

Subd. 2. If no plans and regulations for the area of critical concern have been adopted under the provisions of section 116G.07, the local unit of government shall grant a development permit only if

(a) the development is specifically permitted by the order designating the area of critical concern or is essential to protect the public health, safety, or welfare because of an existing emergency; and

(b) a local ordinance has been in effect immediately prior to the designation of the area of critical concern and a development permit would have been granted thereunder.

Subd. 3. If plans and regulations for an area of critical concern have become effective under the provisions of section 116G.07, the local unit of government shall permit development only in accordance with those plans and regulations.

Subd. 4. The local unit of government shall notify the board of

(a) any application for a development permit in any area of critical concern for which no plans or regulations have become effective under the provisions of section 116G.07; or

(b) any application for a special development permit in any area of critical concern for which plans and regulations have become effective under the provisions of section 116G.07.

HIST: 1973 c 752 s 12; 1975 c 271 s 6



Section 116G.13 Protection of landowners' rights.

116G.13 Protection of landowners' rights.

Subdivision 1. Nothing in sections 116G.01 to 116G.14 authorizes any governmental agency to adopt a rule or issue any order that is unduly restrictive or constitutes a taking of real or personal property in violation of the constitution of this state or of the United States.

Subd. 2. Neither the designation of an area of critical concern nor the adoption of any rules for such an area shall in any way limit or modify the rights of any person to complete any development that has been authorized by registration and recordation of a subdivision pursuant to state laws, or by a building permit or other authorization to commence development on which there has been reliance and a change of position, and which registration or recordation was accomplished, or which permit or authorization was issued prior to the date of notice for public hearing as provided by section 116G.06. If a developer has by action in reliance on prior rules obtained vested or other legal rights that in law would have prevented a local government from changing those rules in a way adverse to the developer's interests, nothing in sections 116G.01 to 116G.14 authorizes any governmental agency to abridge those rights.

HIST: 1973 c 752 s 13; 1985 c 248 s 70; 1986 c 444



Section 116G.14 Planning grants.

116G.14 Planning grants.

The board shall prepare guidelines for disbursing funds to local units of government or regional development commissions for as much as 100 percent but not less than 50 percent of the nonfederal cost of preparing and adopting plans and rules for areas of critical concern pursuant to section 116G.07, for a period not to exceed five years from the date the legislature or regional development commissions approve the designation of an area of critical concern.

HIST: 1973 c 752 s 14; 1975 c 271 s 6; 1985 c 248 s 70



Section 116G.15 Mississippi river critical area.

116G.15 Mississippi river critical area.

(a) The federal Mississippi National River and Recreation Area established pursuant to United States Code, title 16, section 460zz-2(k), is designated an area of critical concern in accordance with this chapter. The governor shall review the existing Mississippi river critical area plan and specify any additional standards and guidelines to affected communities in accordance with section 116G.06, subdivision 2, paragraph (b), clauses (3) and (4), needed to insure preservation of the area pending the completion of the federal plan.

The results of an environmental impact statement prepared under chapter 116D begun before and completed after July 1, 1994, for a proposed project that is located in the Mississippi river critical area north of the United States Army Corps of Engineers Lock and Dam Number One must be submitted in a report to the chairs of the environment and natural resources policy and finance committees of the house of representatives and the senate prior to the issuance of any state or local permits and the authorization for an issuance of any bonds for the project. A report made under this paragraph shall be submitted by the responsible governmental unit that prepared the environmental impact statement, and must list alternatives to the project that are determined by the environmental impact statement to be economically less expensive and environmentally superior to the proposed project and identify any legislative actions that may assist in the implementation of environmentally superior alternatives. This paragraph does not apply to a proposed project to be carried out by the metropolitan council or a metropolitan agency as defined in section 473.121.

(b) If the results of an environmental impact statement required to be submitted by paragraph (a) indicate that there is an economically less expensive and environmentally superior alternative, then no member agency of the environmental quality board shall issue a permit for the facility that is the subject of the environmental impact statement, other than an economically less expensive and environmentally superior alternative, nor shall any government bonds be issued for the facility, other than an economically less expensive and environmentally superior alternative, until after the legislature has adjourned its regular session sine die in 1996.

HIST: 1991 c 303 s 8; 1994 c 639 art 6 s 1; 1995 c 254 art 1 s 71



Section 116G.151 Required environmental assessment worksheet; facilities in Mississippi river area.

116G.151 Required environmental assessment worksheet; facilities in Mississippi river area.

(a) Until completion of an environmental assessment worksheet that complies with the rules of the environmental quality board and this section, a state or local agency may not issue a permit for construction or operation of a metal materials shredding project with a processing capacity in excess of 20,000 tons per month that would be located in the Mississippi river critical area, as described in section 116G.15, upstream from United States Corps of Engineers Lock and Dam Number One.

(b) The pollution control agency is the responsible governmental unit for the preparation of an environmental assessment worksheet required under this section.

(c) In addition to the contents required under law and rule, an environmental assessment worksheet completed under this section must also include the following major categories:

(1) effects of operation of the project, including vibrations and airborne particulates and dust, on the Mississippi river;

(2) effects of operation of the project, including vibrations and airborne particulates and dust, on adjacent businesses and on residents and neighborhoods;

(3) effects of operation of the project on barge and street traffic;

(4) discussion of alternative sites considered by the project proposer for the proposed project, possible design modifications including site layout, and the magnitude of the project;

(5) mitigation measures that could eliminate or minimize any adverse environmental effects of the proposed project;

(6) impact of the proposed project on the housing, park, and recreational use of the river;

(7) effects of waste and implication of the disposal of waste generated from the proposed project;

(8) effects on water quality from the project operations, including wastewater generated from operations of the proposed project;

(9) potential effects from fugitive emissions, fumes, dust, noise, and vibrations from project operations;

(10) compatibility of the existing operation and proposed operation with other existing uses;

(11) the report of the expert required by paragraph (g).

(d) In addition to the publication and distribution provisions relating to environmental assessment worksheets under law and rule, notice of environmental assessment worksheets performed by this section shall also be published in a newspaper of general circulation as well as community newspapers in the affected neighborhoods.

(e) A public meeting in the affected communities must be held on the environmental assessment worksheet prepared under this section. After the public meeting on the environmental assessment worksheet, there must be an additional 30-day period for review and comment on the environmental assessment worksheet.

(f) If the pollution control agency determines that information necessary to make a reasonable decision about potential of significant environmental impacts is insufficient, the agency shall make a positive declaration and proceed with an environmental impact statement.

(g) The pollution control agency shall retain an expert in the field of toxicology who is capable of properly analyzing the potential effects and content of any airborne particulates, fugitive emissions, and dust that could be produced by a metal materials shredding project. The pollution control agency shall obtain any existing reports or documents from a governmental entity or project proposer that analyzes or evaluates the potential hazards of airborne particulates, fugitive emissions, or dust from the construction or operation of a metal materials shredding project in preparing the environmental assessment worksheet. The agency and the expert shall prepare, as part of the report, a risk assessment of the types of metals permitted to be shredded as compared to the types of materials that are likely to be processed at the facility. In performing the risk assessment, the agency and the expert must consider any actual experience at similar facilities. The report must be included as part of the environmental assessment worksheet.

(h) If the pollution control agency determines that under the rules of the environmental quality board an environmental impact statement should be prepared, the pollution control agency shall be the responsible governmental unit for preparation of the environmental impact statement.

HIST: 1994 c 639 art 6 s 2






Chapter 116H Minnesota Energy Agency

Section 116H.001 Repealed, 1981 c 356 s 247

116H.001 Repealed, 1981 c 356 s 247



Section 116H.01 Renumbered 116J.05

116H.01 Renumbered 116J.05



Section 116H.02 Subdivisions renumbered, repealed, or no longer in effect

116H.02 Subdivision 1. Renumbered 116J.06 subdivision 1

Subd. 2. Repealed, 1981 c 356 s 247

Subd. 3. Renumbered 116J.06 subd 2

Subd. 4. Repealed, 1981 c 356 s 247

Subd. 5. Renumbered 116J.06 subd 3

Subd. 6. Renumbered 116J.06 subd 4

Subd. 7. Renumbered 116J.06 subd 5

Subd. 8. Renumbered 116J.06 subd 6

Subd. 9. Renumbered 116J.06 subd 7

Subd. 10. Renumbered 116J.06 subd 8

Subd. 11. Renumbered 116J.06 subd 9

Subd. 12. Renumbered 116J.06 subd 10

Subd. 13. Renumbered 116J.06 subd 11

Subd. 14. Renumbered 116J.06 subd 12

Subd. 15. Renumbered 116J.06 subd 13



Section 116H.03 Repealed, 1981 c 356 s 247

116H.03 Repealed, 1981 c 356 s 247



Section 116H.04 Expired

116H.04 Expired



Section 116H.05 Renumbered 116J.07

116H.05 Renumbered 116J.07



Section 116H.06 Renumbered 116J.08

116H.06 Renumbered 116J.08



Section 116H.07 Renumbered 116J.09

116H.07 Renumbered 116J.09



Section 116H.08 Renumbered 116J.10

116H.08 Renumbered 116J.10



Section 116H.085 Renumbered 116J.11

116H.085 Renumbered 116J.11



Section 116H.087 Renumbered 116J.12

116H.087 Renumbered 116J.12



Section 116H.088 Subdivisions renumbered, repealed, or no longer in effect

116H.088 Subdivision 1. Renumbered 116J.13

Subd. 2. Repealed, 1982 c 563 s 17



Section 116H.089 Renumbered 116J.14

116H.089 Renumbered 116J.14



Section 116H.09 Subdivisions renumbered, repealed, or no longer in effect

116H.09 Subdivision 1. Renumbered 116J.15 subdivision 1

Subd. 2. Repealed, 1981 c 356 s 247

Subd. 3. Repealed, 1981 c 356 s 247

Subd. 4. Renumbered 116J.15 subd 2

Subd. 5. Renumbered 116J.15 subd 3



Section 116H.095 Renumbered 116J.16

116H.095 Renumbered 116J.16



Section 116H.10 Renumbered 116J.17

116H.10 Renumbered 116J.17



Section 116H.11 Renumbered 116J.18

116H.11 Renumbered 116J.18



Section 116H.12 Subdivisions renumbered, repealed, or no longer in effect

116H.12 Subdivision 1. Renumbered 116J.19 subdivision 1

Subd. 1a. Renumbered 116J.19 subd 2

Subd. 1b. Renumbered 116J.19 subd 3

Subd. 2. Renumbered 116J.19 subd 4

Subd. 3. Renumbered 116J.19 subd 5

Subd. 3a. Renumbered 116J.19 subd 6

Subd. 3b. Repealed, 1981 c 356 s 247

Subd. 3c. Renumbered 116J.19 subd 7

Subd. 4. Renumbered 116J.19 subd 8

Subd. 5. Renumbered 116J.19 subd 9

Subd. 6. Renumbered 116J.19 subd 10

Subd. 7. Renumbered 116J.19 subd 11

Subd. 8. Repealed, 1982 c 563 s 17

Subd. 9. Renumbered 116J.19 subd 12

Subd. 10. Renumbered 116J.19 subd 13

Subd. 11. Renumbered 116J.19 subd 14



Section 116H.121 Renumbered 116J.20

116H.121 Renumbered 116J.20



Section 116H.122 Renumbered 116J.21

116H.122 Renumbered 116J.21



Section 116H.123 Renumbered 116J.22

116H.123 Renumbered 116J.22



Section 116H.124 Subdivisions renumbered, repealed, or no longer in effect

116H.124 Subdivision 1. Repealed, 1981 c 356 s 150

Subd. 2. Renumbered 116J.23 subdivision 1

Subd. 3. Renumbered 116J.23 subd 2

Subd. 4. Renumbered 116J.23 subd 3

Subd. 5. Renumbered 116J.23 subd 4



Section 116H.125 Repealed, 1980 c 579 s 33

116H.125 Repealed, 1980 c 579 s 33



Section 116H.126 Subdivisions renumbered, repealed, or no longer in effect

116H.126 Subdivision 1. Repealed, 1981 c 358 art 7 s 31

Subd. 2. Renumbered 116J.24 subdivision 1

Subd. 3. Renumbered 116J.24 subd 2

Subd. 4. Renumbered 116J.24 subd 3

Subd. 5. Renumbered 116J.24 subd 4

Subd. 6. Renumbered 116J.24 subd 5

Subd. 7. Repealed, 1981 c 358 art 7 s 31



Section 116H.127 Renumbered 116J.25

116H.127 Renumbered 116J.25



Section 116H.128 Renumbered 116J.26

116H.128 Renumbered 116J.26



Section 116H.129 Renumbered 116J.27

116H.129 Renumbered 116J.27



Section 116H.13 Renumbered 116J.28

116H.13 Renumbered 116J.28



Section 116H.14 Renumbered 116J.29

116H.14 Renumbered 116J.29



Section 116H.15 Renumbered 116J.30

116H.15 Renumbered 116J.30



Section 116H.17 Renumbered 116J.31

116H.17 Renumbered 116J.31



Section 116H.18 Renumbered 116J.32

116H.18 Renumbered 116J.32



Section 116H.19 Renumbered 116J.33

116H.19 Renumbered 116J.33



Section 116H.22 Renumbered 116J.34

116H.22 Renumbered 116J.34



Section 116H.23 Renumbered 116J.35

116H.23 Renumbered 116J.35



Section 116H.31 Renumbered 116J.36

116H.31 Renumbered 116J.36






Chapter 116I Pipelines

Section 116I.01 Definitions.

116I.01 Definitions.

Subdivision 1. As used in sections 116I.01 to 116I.11, the terms defined in this section have the meanings given them, unless otherwise provided or indicated by the context.

Subd. 2. "Construction" means any clearing of land, excavation, or other action that would adversely affect the natural environment of a pipeline route but does not include changes needed for temporary use of a route for purposes other than installation of a pipeline, for securing survey or geological data, for the repair or replacement of an existing pipeline within the existing right-of-way, or for the minor relocation of less than three-quarters of a mile of an existing pipeline.

Subd. 3. "Pipeline" means a pipeline located in this state which is used to transport natural or synthetic gas at a pressure of more than 90 pounds per square inch, or to transport crude petroleum or petroleum fuels or oil or their derivatives, coal, anhydrous ammonia or any mineral slurry to a distribution center or storage facility which is located within or outside of this state. "Pipeline" does not include a pipeline owned or operated by a natural gas public utility as defined in section 216B.02, subdivision 4.

Subd. 4. "Cultivated agricultural land" means land which is used to raise agricultural crops, is capable of use for that purpose or is plowed, fallow or contains harvested crop residue or is pasture land.

HIST: 1979 c 194 s 1; 1980 c 440 s 1; 1980 c 533 s 1; 1989 c 244 s 1



Section 116I.015 Routing of certain pipelines.

116I.015 Routing of certain pipelines.

Subdivision 1. Definition. For purposes of this section and notwithstanding section 116I.01, subdivision 3, "pipeline" means:

(1) pipe with a nominal diameter of six inches or more that is designed to transport hazardous liquids, but does not include pipe designed to transport a hazardous liquid by gravity, and pipe designed to transport or store a hazardous liquid within a refining, storage, or manufacturing facility; or

(2) pipe designed to be operated at a pressure of more than 275 pounds per square inch and to carry gas.

Subd. 2. Prohibition. A person may not construct a pipeline without a pipeline routing permit issued by the environmental quality board unless the pipeline is exempted from the board's routing authority under this section or rules adopted under this section. A pipeline requiring a permit may only be constructed on a route designated by the board.

Subd. 3. Rules. (a) The environmental quality board shall adopt rules governing the routing of pipelines. The rules apply only to the route of pipelines and may not set safety standards for the construction of pipelines.

(b) The rules must:

(1) require that a person proposing construction of a pipeline submit to the board one preferred route for the pipeline and evidence of consideration of alternatives;

(2) provide for notice of proposed pipeline routes to local units of government and to owners and lessees of property along the routes being considered;

(3) provide for public hearings on proposed pipeline routes, which may follow the board's procedures for public hearings on proposed power line routes and electrical generating plant sites;

(4) provide criteria that the board will use in determining pipeline routes, which must include the existence of populated areas, consideration of local government land use laws including ordinances adopted under section 299J.05, and the impact of the proposed pipeline on the natural environment;

(5) provide a procedure that the board will follow in issuing pipeline routing permits and require the board to issue the permits within nine months after the permit application is received by the board, unless the board extends this deadline for cause;

(6) provide for the payment of fees by persons proposing to construct pipelines to cover the costs of the board in implementing this section;

(7) allow the board to provide exemptions from all or part of the pipeline routing permit application process in emergencies or if the board determines that the proposed pipeline will not have a significant impact on humans or the environment;

(8) require exemption determinations to be made within 90 days after an application; and

(9) require that a person who has constructed a pipeline, to the extent possible, restore the area affected by the pipeline to the natural conditions that existed immediately before construction of the pipeline, provided that this restoration is compatible with the safe operation, maintenance, and inspection of the pipeline.

(c) The rules do not apply to temporary use of a route for purposes other than installation of a pipeline, to securing survey or geological data, to repair or replacement of an existing pipeline within the existing right-of-way, or to minor relocation of less than three-quarters of a mile of an existing pipeline. The rules do not apply to construction of new pipeline in a right-of-way in which pipeline has been constructed before July 1, 1988, or in a right-of-way that has been approved by the board after July 1, 1988, except when the board determines that there is a significant chance of an adverse effect on the environment or that there has been a significant change in land use or population density in or near the right-of-way since the first construction of pipeline in the right-of-way, or since the board first approved the right-of-way.

Subd. 4. Primary responsibility and regulation of route designation. The issuance of a pipeline routing permit under this section and subsequent purchase and use of the route locations is the only site approval required to be obtained by the person owning or constructing the pipeline. The pipeline routing permit supersedes and preempts all zoning, building, or land use rules, regulations, or ordinances promulgated by regional, county, local, and special purpose governments.

HIST: 1987 c 353 s 1; 1988 c 624 s 1



Section 116I.02 Pipeline proposal; acquisition of easements; public meetings.

116I.02 Pipeline proposal; acquisition of easements; public meetings.

Subdivision 1. Any person proposing to construct or operate a pipeline shall comply with the provisions of this section before negotiating or acquiring any easement or right-of-way agreement for that purpose. Any person who negotiates or acquires an easement without complying with the provisions of this section is guilty of a gross misdemeanor.

Subd. 2. Any person proposing to construct or operate a pipeline for which a pipeline routing permit is not required under section 116I.015, shall so notify the environmental quality board and the county board of each county through which the pipeline will be constructed. The notice shall include a description of the route on which the pipeline is proposed to be located, the size and type of pipeline to be constructed, the types of commodities to be carried and the construction and operational characteristics of the pipeline. The proposed route shall be described in sufficient detail so that the owners or lessees of property on which the route is located can be identified. Notice to the environmental quality board shall be accompanied by a fee of $25,000 for preparation of an information book as provided in section 116I.03 and for expenses incurred by state agencies to participate in public meetings as provided in section 116I.04. All fees received are appropriated to the environmental quality board for its own use and for distribution to state agencies for these purposes. The environmental quality board shall refund any amount that exceeds the actual cost to the board of preparing the information book, including necessary revisions, and to state agencies for participating in the public meetings.

If the pipeline route described in the notice is changed to the extent that, in any county, 20 percent or more of the owners or lessees of property on which the new route is located were not owners or lessees of property on which the other route was located, the person proposing to construct and operate the pipeline shall notify the environmental quality board and the county board of that county of the change in the proposed route. No additional fee shall be required for a notice of change of a proposed route.

Subd. 3. (a) If a pipeline routing permit is not required for construction of a pipeline under section 116I.015, a person may not negotiate or acquire an easement or right-of-way agreement for the purpose of constructing and operating a pipeline until 30 days after:

(1) a public meeting has been held as provided in section 116I.04 in the county in which the right-of-way in question is located; and

(2) that person has provided to the owner or lessee from whom the easement or agreement is acquired a copy of the information book prepared pursuant to section 116I.03.

(b) If the original information book is revised pursuant to section 116I.03, each owner or lessee of property which the original route did not affect shall be provided with a copy of the revised book.

HIST: 1979 c 194 s 2; 1987 c 353 s 2,3



Section 116I.03 Information book.

116I.03 Information book.

Within 45 days after receiving the notification and fee required by section 116I.02 the environmental quality board shall prepare and make available to the person proposing to construct the pipeline sufficient copies of an information book for owners and lessees of property along the pipeline route. The board may allow the person proposing the pipeline to prepare the book at that person's own expense subject to approval of the book by the board. The information book shall contain at least the following information:

(1) A description of the pipeline proposed for construction, including the proposed route, types of commodities to be carried, size of the line and construction and operational characteristics;

(2) Explanation of the steps which must be taken to acquire right-of-way for the pipeline and of the rights and alternatives of the owner;

(3) Explanation of the legal requirements that must be met in constructing the pipeline; and

(4) Explanation of the county inspection procedure and instructions for contacting the inspector in the event of noncompliance with legal requirements.

Within 45 days after receiving notification of a change in a proposed route the board shall prepare and make available or shall approve a revision of the original information book so that a description of the new route and any other required information relevant to the new route is incorporated in the book.

HIST: 1979 c 194 s 3; 1986 c 444



Section 116I.04 Public meetings required.

116I.04 Public meetings required.

Within 60 days of receiving notification as provided in section 116I.02 the county board of each county in which the pipeline route is proposed to be located shall hold a public meeting as provided in this section. If a county board receives a required notification of a change in the proposed pipeline route in that county, the board shall hold an additional public meeting as provided in this section within 30 days after receiving that notification. The purpose of a public meeting held pursuant to this section shall be to provide information to the public concerning:

(1) The pipeline proposed for construction, including the proposed route, the size of the pipeline, types of commodities to be carried and construction and operating characteristics; and

(2) The legal requirements which must be met in acquiring easements and in constructing and operating the pipeline.

Notice and agenda of the public meeting shall be given by the county board at least ten days but no earlier than 45 days before the meetings. Notice shall be by publication in a legal newspaper of the county and a newspaper of general circulation in the area in which the public meeting is to be held and written notice to the clerk of each town and incorporated municipality in the county. State agencies authorized to issue permits required for construction or operation of the pipeline shall participate in the public meetings in each county. The agencies shall explain the procedures for issuing the permits and the manner in which the public may participate in those procedures.

HIST: 1979 c 194 s 4



Section 116I.05 Interstate gas pipelines; federal eminent domain; conditions not applicable.

116I.05 Interstate gas pipelines; federal eminent domain; conditions not applicable.

Any person that proposes to construct or operate an interstate natural gas pipeline and that has power to acquire an easement or right-of-way agreement for that pipeline by an action in eminent domain under the authority of the federal Natural Gas Act, United States Code, title 15, chapter 15B, shall not be required to comply with the provisions of sections 116I.015 to 116I.04 as a condition of acquiring the easement, right-of-way, or route.

HIST: 1979 c 194 s 5; 1989 c 244 s 2



Section 116I.06 Protection of public facilities and cultivated agricultural land.

116I.06 Protection of public facilities and cultivated agricultural land.

Subdivision 1. Depth of cover. Unless waived in the manner provided in subdivisions 2 or 3, any pipeline installed after May 26, 1979, shall be buried with a minimum level cover of not less than 4-1/2 feet in all areas where the pipeline crosses the right-of-way of any public drainage facility or any county, town or municipal street or highway and where the pipeline crosses cultivated agricultural land. Where the pipeline crosses the right-of-way of any drainage ditch, the pipeline shall be at least 4-1/2 feet below the authorized depth of the ditch, unless waived in the manner provided in subdivisions 2 and 3.

Subd. 2. Waiver of depth requirement. In any easement granting right-of-way for a pipeline over cultivated agricultural land the grantor of the easement may waive the minimum depth of cover requirement of subdivision 1 with respect to all or part of the pipeline to be buried under that land. A waiver of the minimum depth of cover requirement of subdivision 1 shall be effective only if the waiver:

(a) Is separately and expressly stated in the easement agreement and includes an express statement by the grantor acknowledging that the grantor has read and understood the waiver;

(b) Is printed in capital letters and in language understandable to an average person not learned in law; and

(c) Is separately signed or initialed by the grantor.

Subd. 3. Waiver and rules of political subdivisions. Any political subdivision authorized by law to approve the use of the right-of-way of any public drainage facility or any public street or highway for a pipeline may:

(1) Waive the minimum depth of cover requirement of subdivision 1 if the depth of cover or other means approved for the use of the right-of-way adequately protects the health and safety of the public; or

(2) Adopt and enforce by ordinance or resolution reasonable rules or regulations establishing a greater depth of cover than the minimum required in subdivision 1 and other measures for protection of public roads and drainage facilities under their jurisdiction.

Subd. 4. Interstate gas pipelines; exemption. Subdivisions 1 to 3 shall not apply to interstate natural gas pipelines subject to safety regulations under the federal Natural Gas Pipeline Safety Act of 1968, Public Law Number 90-481, as amended.

Subd. 5. Agricultural protection standards. A county board may establish by ordinance reasonable standards and conditions for pipeline construction which are necessary to protect and restore cultivated agricultural land crossed by a pipeline and to mitigate the adverse impact of pipeline construction on the productive use of that land. The standards may include but shall not be limited to standards and conditions concerning restoration of drainage tile and drainage patterns, soil compaction and removal of rocks and debris after construction. A county adopting standards and conditions for pipeline construction shall consult with adjacent counties and other counties in the same development region and shall endeavor to adopt standards and conditions which are reasonably uniform with standards and conditions in adjacent counties and in other counties in that region.

Subd. 6. Inspection fee. Before beginning construction a person proposing to construct a pipeline shall pay an inspection fee to the treasurer of each county through which the pipeline will be constructed. The fee shall be in the amount of $500 for each mile or fraction of a mile of pipeline that will be constructed in the county.

Subd. 7. County inspector. The county board of each county through which a pipeline will be constructed shall designate an inspector who shall conduct on site inspections of the construction to determine whether the pipeline is constructed in compliance with the provisions of this section and ordinances or resolutions adopted pursuant to this section. The inspector shall promptly report to the county board any failure or refusal to comply with the provisions of this section or ordinances or resolutions adopted pursuant to this section and shall issue a written notice to the person constructing the pipeline specifying the violation and the action to be taken in order to comply.

During on site inspection the inspector shall maintain a written log which shall include a record of comments and complaints concerning the pipeline construction made by owners and lessees of land crossed by the pipeline and by local officials. The log shall note in particular any complaints concerning failure to settle damage claims filed by any owner or lessee or failure to comply with the terms of an easement agreement. The log, reports and other records of the inspector shall be preserved by the county board.

Subd. 8. Equitable relief. The provisions of subdivision 1 or of ordinances or resolutions adopted pursuant to subdivisions 3 and 5 may be enforced by injunction, action to compel performance or other appropriate equitable relief in the district court of the county in which the violation occurs. The relief may be sought by petition of the county attorney or the attorney of the political subdivision that adopted the ordinance or resolution violated or in which the violation occurs.

Subd. 9. Criminal penalty. Any person who violates the provisions of subdivision 1 or any ordinance or resolution adopted pursuant to subdivisions 3 and 5 is guilty of a misdemeanor for each offense.

Subd. 10. Civil penalty. When the court finds that any person has violated the provisions of subdivision 1 or any ordinance or resolution adopted pursuant to subdivisions 3 and 5 or has violated any court order issued under subdivision 8 the court may impose a civil penalty of not more than $5,000 for each violation. These penalties shall be paid to the county in which the violation occurred.

HIST: 1979 c 194 s 6; 1986 c 444



Section 116I.07 Limitation of liability.

116I.07 Limitation of liability.

Subdivision 1. General rule. Any owner or lessee of any real property or any person acting with the authority of that owner or lessee who, in the ordinary conduct of agricultural operations upon that property, causes any injury to any underground pipeline, shall not be liable for any of the direct or incidental costs of repairing, restoring or replacing the pipeline in the absence of a showing of gross negligence or willful or wanton misconduct.

"Ordinary conduct of agricultural operations", as that term is used in this subdivision, does not include well drilling or other excavation but includes the installation or repair of agricultural drainage tile subject to the provisions of subdivision 2.

Subd. 2. Notice requirement. A person who installs or repairs agricultural drainage tile shall be relieved of liability as provided in subdivision 1 only if that person gives oral or written notice to the One Call Excavation Notice System in compliance with section 216D.04.

HIST: 1979 c 194 s 7; 1986 c 444; 1993 c 341 art 1 s 19



Section 116I.08 Reversion of easements.

116I.08 Reversion of easements.

Notwithstanding any law to the contrary, all easement interests acquired after May 26, 1979 for the purpose of constructing and operating a pipeline shall revert to the then fee owner if the pipeline ceases operation for a period of five years.

HIST: 1979 c 194 s 8



Section 116I.09 Recording of survey points.

116I.09 Recording of survey points.

The permanent location of monuments or markers found or placed in a survey of right-of-way for a pipeline route shall be placed on record in the office of the county recorder or registrar of titles by the owner of the pipeline. No fee shall be charged for recording this information.

HIST: 1979 c 194 s 9



Section 116I.10 Severability.

116I.10 Severability.

If any provision of sections 116I.01 to 116I.11 is found to be unconstitutional and void with respect to pipelines transporting one or more of the substances enumerated in section 116I.01, subdivision 3, the provision shall remain effective with respect to pipelines transporting any of the other enumerated substances. This provision shall supplement any general law on the subject of severability.

HIST: 1979 c 194 s 10



Section 116I.11 Savings provision.

116I.11 Savings provision.

Sections 116I.02 to 116I.04 shall not apply to a pipeline if, on or before May 26, 1979:

(a) An application for a certificate of need has been filed for the pipeline pursuant to section 216B.243 and easements have been acquired for at least 85 percent of the length of the proposed pipeline right-of-way; or

(b) An environmental impact statement has been prepared, pursuant to chapter 116D concerning the construction of the pipeline and the environmental quality board has determined that the statement is adequate under that chapter.

HIST: 1979 c 194 s 11; 1981 c 356 s 248; 1983 c 289 s 115 subd 2; 1984 c 558 art 4 s 10









Chapters 116J - 116O Economic Development and Planning

Chapter 116J Department of Trade and Economic Development

Section 116J.01 Department of trade and economic development.

116J.01 Department of trade and economic development.

Subdivision 1. Appointment. The department of trade and economic development is supervised and controlled by the commissioner of trade and economic development, who is appointed by the governor and serves under section 15.06.

Subd. 2. Confidential secretary. The commissioner may appoint a confidential secretary in the unclassified service.

Subd. 3. Repealed, 1993 c 163 art 1 s 35

Subd. 4. Appointment of deputy commissioner of the office of tourism. The deputy commissioner of the office of tourism shall be appointed by the governor. The deputy commissioner is under the supervision of the commissioner and serves in the unclassified service.

Subd. 5. Departmental organization. (a) The commissioner shall organize the department as provided in section 15.06.

(b) The commissioner may establish divisions and offices within the department. The commissioner may employ four deputy commissioners in the unclassified service. One deputy must direct the Minnesota trade office and must be experienced and knowledgeable in matters of international trade. One must direct the office of tourism and be knowledgeable in matters of tourism.

(c) The commissioner shall:

(1) employ assistants and other officers, employees, and agents that the commissioner considers necessary to discharge the functions of the commissioner's office;

(2) define the duties of the officers, employees, and agents, and delegate to them any of the commissioner's powers, duties, and responsibilities, subject to the commissioner's control and under conditions prescribed by the commissioner.

(d) The commissioner shall ensure that there are at least three trade and economic development officers in state offices in nonmetropolitan areas of the state who will work with local units of government on developing local trade and economic development.

HIST: 1981 c 356 s 64; 1983 c 289 s 40-42; 1984 c 558 art 4 s 3; 1987 c 312 art 1 s 14; 1989 c 335 art 1 s 136,137; 1991 c 261 s 1; 1993 c 163 art 1 s 12; 1996 c 369 s 2,3; 1997 c 200 art 1 s 50; 2001 c 200 s 1,2



Section 116J.011 Mission.

116J.011 Mission.

The mission of the department of trade and economic development is to employ all of the available state government resources to facilitate an economic environment that produces net new job growth in excess of the national average and to increase nonresident and resident tourism revenues. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

HIST: 1993 c 163 art 1 s 13; 1995 c 248 art 11 s 8; 1998 c 366 s 55



Section 116J.02 Repealed, 1983 c 289 s 119

116J.02 Repealed, 1983 c 289 s 119



Section 116J.03 Definitions.

116J.03 Definitions.

Subdivision 1. Scope. As used in this chapter, the terms defined in this section have the meaning given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of trade and economic development.

Subd. 3. Department. "Department" means the department of trade and economic development.

HIST: 1981 c 356 s 66,248; 1983 c 289 s 43; 1987 c 312 art 1 s 15



Section 116J.035 Duties and powers of commissioner; rules.

116J.035 Duties and powers of commissioner; rules.

Subdivision 1. Powers. The commissioner may:

(1) apply for, receive, and expend money from municipal, county, regional, and other government agencies;

(2) apply for, accept, and disburse grants and other aids from other public or private sources;

(3) contract for professional services if such work or services cannot be satisfactorily performed by employees of the department or by any other state agency;

(4) enter into interstate compacts to jointly carry out such research and planning with other states or the federal government where appropriate;

(5) distribute informational material at no cost to the public upon reasonable request; and

(6) enter into contracts necessary for the performance of the commissioner's duties with federal, state, regional, metropolitan, local, and other agencies or units of government; educational institutions, including the University of Minnesota. Contracts made pursuant to this section shall not be subject to the competitive bidding requirements of chapter 16C.

The commissioner may apply for, receive, and expend money made available from federal or other sources for the purpose of carrying out the duties and responsibilities of the commissioner pursuant to this chapter.

All moneys received by the commissioner pursuant to this chapter shall be deposited in the state treasury and are appropriated to the commissioner for the purpose for which the moneys have been received. The money shall not cancel and shall be available until expended.

Subd. 2. Rules. The commissioner may adopt rules pursuant to chapter 14 as necessary to carry out the commissioner's duties and responsibilities pursuant to this chapter.

Subd. 3. Repealed, 1987 c 403 art 2 s 164

HIST: 1984 c 604 s 2; 1Sp1985 c 14 art 9 s 4; 1986 c 444; 1995 c 186 s 34; 1998 c 386 art 2 s 33



Section 116J.036 Department may not operate as travel agency.

116J.036 Department may not operate as travel agency.

The department may not operate or provide a travel reservation system in competition with private sector travel agents, but may make referrals to private sector travel agents.

HIST: 1999 c 223 art 2 s 16



Section 116J.037 Certification of electronic-commerce-ready cities and counties.

116J.037 Certification of electronic-commerce-ready cities and counties.

A county or statutory or home rule charter city of Minnesota shall be designated an electronic-commerce-ready city or county by the department of trade and economic development and may be annually recertified as an electronic-commerce-ready city or county if it:

(1) has formed effective public-private partnerships with communication providers, the business community, banks, schools, health care, government, and nonprofit social and service organizations to become electronic commerce ready;

(2) makes available training and continuing education to develop an electronic-commerce-ready workforce;

(3) develops a plan for electronic commerce readiness that reflects resource integration across economic and government sectors, including current and future investments by business, government, education, and health care to achieve cooperative community and economic development benefits;

(4) uses local funding sources to catalyze and sustain information technology investments to adapt to new business priorities as electronic commerce grows; and

(5) maintains public access sites to ensure access to electronic commerce applications and community networking tools, such as electronic mail.

HIST: 1999 c 223 art 2 s 17



Section 116J.04 Repealed, 1988 c 629 s 64

116J.04 Repealed, 1988 c 629 s 64



Section 116J.05 Renumbered 216C.05

116J.05 Renumbered 216C.05



Section 116J.06 Subdivisions renumbered, repealed, or no longer in effect

116J.06 Subdivision 1. Renumbered 216C.06 subdivision 1

Subd. 2. Renumbered 216C.06 subd 2

Subd. 3. Renumbered 216B.2421 subd 2

Subd. 4. Renumbered 216C.06 subd 3

Subd. 5. Renumbered 216C.06 subd 4

Subd. 6. Renumbered 216C.06 subd 5

Subd. 7. Renumbered 216C.06 subd 6

Subd. 8. Renumbered 216C.06 subd 7

Subd. 9. Renumbered 216C.06 subd 8

Subd. 10. Renumbered 216C.06 subd 9

Subd. 11. Renumbered 216C.06 subd 10

Subd. 12. Renumbered 216C.06 subd 11

Subd. 13. Renumbered 216C.06 subd 12



Section 116J.07 Renumbered 216C.07

116J.07 Renumbered 216C.07



Section 116J.08 Renumbered 216C.08

116J.08 Renumbered 216C.08



Section 116J.09 Renumbered 216C.09

116J.09 Renumbered 216C.09



Section 116J.10 Renumbered 216C.10

116J.10 Renumbered 216C.10



Section 116J.11 Renumbered 216C.11

116J.11 Renumbered 216C.11



Section 116J.12 Renumbered 216C.12

116J.12 Renumbered 216C.12



Section 116J.13 Renumbered 216C.13

116J.13 Renumbered 216C.13



Section 116J.14 Renumbered 216C.14

116J.14 Renumbered 216C.14



Section 116J.15 Renumbered 216C.15

116J.15 Renumbered 216C.15



Section 116J.16 Renumbered 216C.16

116J.16 Renumbered 216C.16



Section 116J.17 Renumbered 216C.17

116J.17 Renumbered 216C.17



Section 116J.18 Renumbered 216C.18

116J.18 Renumbered 216C.18



Section 116J.19 Renumbered 216C.19

116J.19 Renumbered 216C.19



Section 116J.20 Renumbered 216C.20

116J.20 Renumbered 216C.20



Section 116J.21 Renumbered 216C.21

116J.21 Renumbered 216C.21



Section 116J.22 Renumbered 216C.22

116J.22 Renumbered 216C.22



Section 116J.23 Renumbered 216C.23

116J.23 Renumbered 216C.23



Section 116J.24 Renumbered 216C.24

116J.24 Renumbered 216C.24



Section 116J.25 Renumbered 216C.25

116J.25 Renumbered 216C.25



Section 116J.26 Renumbered 216C.26

116J.26 Renumbered 216C.26



Section 116J.261 Renumbered 216C.261

116J.261 Renumbered 216C.261



Section 116J.262 Renumbered 216C.262

116J.262 Renumbered 216C.262



Section 116J.27 Subdivisions renumbered, repealed, or no longer in effect

116J.27 Subdivision 1. Renumbered 216C.27 subdivision 1

Subd. 2. Renumbered 216C.27 subd 2

Subd. 3. Renumbered 216C.27 subd 3

Subd. 4. Renumbered 216C.27 subd 4

Subd. 4a. Renumbered 216C.27 subd 5

Subd. 4b. Renumbered 216C.27 subd 6

Subd. 5. Repealed, 1983 c 301 s 235

Subd. 6. Renumbered 216C.27 subd 7

Subd. 7. Repealed, 1983 c 301 s 235

Subd. 8. Renumbered 216C.27 subd 8



Section 116J.28 Renumbered 216B.243

116J.28 Renumbered 216B.243



Section 116J.29 Renumbered 216C.29

116J.29 Renumbered 216C.29



Section 116J.30 Renumbered 216C.30

116J.30 Renumbered 216C.30



Section 116J.31 Renumbered 216C.31

116J.31 Renumbered 216C.31



Section 116J.315 Renumbered 216C.315

116J.315 Renumbered 216C.315



Section 116J.32 Renumbered 216C.32

116J.32 Renumbered 216C.32



Section 116J.33 Renumbered 216C.33

116J.33 Renumbered 216C.33



Section 116J.34 Renumbered 216C.34

116J.34 Renumbered 216C.34



Section 116J.35 Renumbered 216C.35

116J.35 Renumbered 216C.35



Section 116J.36 Renumbered 216C.36

116J.36 Renumbered 216C.36



Section 116J.37 Renumbered 216C.37

116J.37 Renumbered 216C.37



Section 116J.373 Renumbered 216C.373

116J.373 Renumbered 216C.373



Section 116J.38 Renumbered 216C.38

116J.38 Renumbered 216C.38



Section 116J.381 Renumbered 216C.381

116J.381 Renumbered 216C.381



Section 116J.40 Renumbered 116K.01

116J.40 Renumbered 116K.01



Section 116J.401 Powers and duties.

116J.401 Powers and duties.

The commissioner of trade and economic development shall:

(1) provide regional development commissions, the metropolitan council, and units of local government with information, technical assistance, training, and advice on using federal and state programs;

(2) receive and administer the Small Cities Community Development Block Grant Program authorized by Congress under the Housing and Community Development Act of 1974, as amended;

(3) receive and administer the section 107 technical assistance program grants authorized by Congress under the Housing and Community Development Act of 1974, as amended;

(4) receive and administer grants for the Minnesota jail resource center authorized by Congress under the Juvenile Justice and Delinquency Prevention Act of 1974, as amended;

(5) receive and administer other state and federal grants and grant programs for planning, community affairs, community development purposes, and other state and federal programs assigned to the department by law or by the governor in accordance with section 4.07; and

(6) receive applications for state and federal grants and grant programs for planning, community affairs, and community development purposes, and other state and federal programs assigned to the department by law or by the governor in accordance with section 4.07.

HIST: 1984 c 558 art 4 s 4; 1987 c 312 art 1 s 26 subd 2; 1993 c 172 s 78



Section 116J.402 Cooperative contracts.

116J.402 Cooperative contracts.

The commissioner of trade and economic development may apply for, receive, and spend money for community development from municipal, county, regional, and other planning agencies. The commissioner may also apply for, accept, and disburse grants and other aids for community development and related planning from the federal government and other sources. The commissioner may enter into contracts with agencies of the federal government, local governmental units, regional development commissions, and the metropolitan council, other state agencies, the University of Minnesota, and other educational institutions, and private persons as necessary to perform the commissioner's duties. Contracts made according to this section, except those with private persons, are not subject to the provisions of chapter 16C concerning competitive bidding.

The commissioner may apply for, receive, and spend money made available from federal sources or other sources for the purposes of carrying out the duties and responsibilities of the commissioner.

Money received by the commissioner under this section must be deposited in the state treasury and is appropriated to the commissioner for the purposes for which the money has been received. The money does not cancel and is available until spent.

HIST: 1984 c 558 art 4 s 5; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1993 c 163 art 1 s 14; 1995 c 186 s 35; 1998 c 386 art 2 s 34



Section 116J.403 Rules.

116J.403 Rules.

No money made available to the commissioner for the Small Cities Community Development Block Grant Program shall be spent for community development and related planning programs until the commissioner adopts rules prescribing standards and procedures to govern the expenditure. The rules must be adopted under the Administrative Procedure Act in chapter 14 and must conform with all terms and conditions imposed on the commissioner when the money is made available.

HIST: 1984 c 558 art 4 s 6; 1984 c 640 s 32; 1986 c 444; 1996 c 305 art 2 s 26



Section 116J.404 Repealed, 1987 c 312 art 1 s 25

116J.404 Repealed, 1987 c 312 art 1 s 25



Section 116J.405 Repealed, 1987 c 312 art 1 s 25

116J.405 Repealed, 1987 c 312 art 1 s 25



Section 116J.406 Repealed, 1993 c 172 s 93

116J.406 Repealed, 1993 c 172 s 93



Section 116J.41 Repealed, 1983 c 289 s 119

116J.41 Repealed, 1983 c 289 s 119



Section 116J.411 Definitions.

116J.411 Definitions.

Subdivision 1. Terms. For the purposes of sections 116J.411 to 116J.415, the following terms have the meaning given them.

Subd. 2. Commissioner. "Commissioner" means the commissioner of trade and economic development.

Subd. 3. Local governmental unit. "Local governmental unit" means a home rule charter or statutory city when the project is located in an incorporated area, a county when the project is located in an unincorporated area, or an American Indian tribal council when the project is located within a federally recognized American Indian reservation or community.

Subd. 4. Low income. "Low income" means equal to or below the nonmetropolitan median household income.

Subd. 5. Principally. "Principally" means more than half.

Subd. 6. Regional organization. "Regional organization" or "organization" means an organization selected under section 116J.415, subdivision 3.

Subd. 7. Rural. "Rural" means the area of Minnesota located outside of the metropolitan area as defined in section 473.121, subdivision 2.

HIST: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 1 s 3; 1996 c 369 s 12



Section 116J.412 Account allocation.

116J.412 Account allocation.

The commissioner shall allocate $6,000,000 from the rural rehabilitation account to be used for the challenge grant program.

HIST: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 1 s 4; 1989 c 335 art 4 s 52; 1990 c 375 s 3; 1991 c 322 s 19; 1994 c 483 s 1; 1995 c 232 s 6; 1996 c 369 s 12



Section 116J.413 Powers relating to rural development.

116J.413 Powers relating to rural development.

Subdivision 1. Contracts. The commissioner may enter into contracts and grant agreements necessary to carry out the commissioner's responsibilities.

Subd. 2. Gifts; grants. The commissioner may apply for, accept, and disburse gifts, grants, loans, or other property from the United States, the state, private foundations, or any other source; may enter into an agreement required for the gifts, grants, or loans; and may hold, use, and dispose of its assets in accordance with the terms of the gift, grant, loan, or agreement. Money received by the commissioner under this subdivision must be deposited in a separate account in the state treasury and invested by the state board of investment. The amount deposited, including investment earnings, is appropriated to the commissioner to carry out duties under this section.

HIST: 1987 c 386 art 1 s 5; 1995 c 224 s 63; 1996 c 369 s 10,12



Section 116J.414 Rural investment guide.

116J.414 Rural investment guide.

The commissioner shall adopt a comprehensive state rural investment guide. The guide must recognize the community and economic needs, the food and agricultural policy, and the resources of rural Minnesota. The commissioner shall submit the guide to the appropriate committees of the legislature. The guide shall be prepared every fourth year.

HIST: 1987 c 386 art 1 s 8; 1995 c 232 s 7; 1996 c 369 s 11,12



Section 116J.415 Challenge grant program.

116J.415 Challenge grant program.

Subdivision 1. Organization. The commissioner shall make challenge grants to regional organizations to encourage private investment, to provide jobs for low-income persons, and to promote economic development in the rural areas of the state.

Subd. 2. Funding regions. The commissioner shall divide the state outside of the metropolitan area as defined in section 473.121, subdivision 2, into six regions. A region's boundaries must be coterminous with the boundaries of one or more of the development regions established under section 462.385. The commissioner shall designate up to $1,000,000 for each region, to be awarded over a period of three years. The money designated to each region must be used for revolving loans authorized in this section.

Subd. 3. Selection of organizations to receive challenge grants. The commissioner shall select at least one organization for each region to receive the challenge grants and shall enter into grant agreements with the organizations. An organization must be a nonprofit corporation and must demonstrate that:

(1) its board of directors includes citizens experienced in rural development, representatives of the regional development commissions, and representatives from all geographic areas in the region;

(2) it has the technical skills to analyze projects;

(3) it is familiar with other available public and private funding sources and economic development programs;

(4) it can initiate and implement economic development projects; and

(5) it can establish and administer a revolving loan account.

Subd. 4. Revolving loan fund. A regional organization shall establish a commissioner certified revolving loan fund to provide loans to new and expanding businesses in rural Minnesota to promote economic development. Eligible business enterprises include technologically innovative industries, value-added manufacturing, agriprocessing, information industries, and agricultural marketing. Loan applications given preliminary approval by the organization must be forwarded to the commissioner for final approval. The amount of state money allocated for each loan is appropriated from the rural rehabilitation account established in section 116J.955 to the organization's regional revolving loan fund when the commissioner gives final approval for each loan. The amount of money appropriated from the rural rehabilitation account may not exceed 50 percent for each loan. The amount of nonpublic money must equal at least 50 percent for each loan.

Subd. 5. Loan criteria. The following criteria apply to loans made under the challenge grant program:

(1) loans must be made to businesses that are not likely to undertake a project for which loans are sought without assistance from the challenge grant program;

(2) a loan must be used for a project designed principally to benefit low-income persons through the creation of job or business opportunities for them;

(3) the minimum loan is $5,000 and the maximum is $200,000;

(4) a loan may not exceed 50 percent of the total cost of an individual project;

(5) a loan may not be used for a retail development project; and

(6) a business applying for a loan, except a microenterprise loan under subdivision 6, must be sponsored by a resolution of the governing body of the local governmental unit within whose jurisdiction the project is located.

Subd. 6. Microenterprise loans. Challenge grants may be used to make microenterprise loans to small, beginning businesses, including a sole proprietorship. Microenterprise loans are subject to this section except that:

(1) they may also be made to qualified retail businesses;

(2) they may be for a minimum of $1,000 and a maximum of $10,000; and

(3) they do not require a match.

Subd. 7. Revolving fund administration. (a) The commissioner shall establish a minimum interest rate for loans to ensure that necessary management costs are covered.

(b) Loan repayment amounts equal to one-half of the principal and interest must be deposited in the rural rehabilitation revolving fund for challenge grants to the region from which the money was originally designated. The remaining amount of the loan repayment may be deposited in the regional revolving loan fund for further distribution by the regional organization, consistent with the loan criteria specified in subdivisions 4 and 5.

(c) The first $1,000,000 of revolving loans for each region must be matched by nonstate sources. The matching requirement does not apply to loans made under paragraph (b).

(d) Administrative expenses of each organization may be paid out of the interest earned on loans and on interest earned on money invested by the state board of investment under section 116J.413, subdivision 2.

Subd. 8. Rules. The commissioner shall adopt rules to implement the duties specified in this section.

Subd. 9. Local governmental unit loans. A local governmental unit may receive a loan under this section if the local governmental unit has established a local revolving loan fund and can provide at least an equal match to the loan received from a regional organization. For the purpose of providing the match to establish the local revolving loan fund, the local governmental unit may use any unencumbered money in the general fund of the unit. Revenues from tax increments derived from a district located within the boundaries of the local governmental unit may be used to fund a second local revolving loan fund only if (1) those revenues are loaned in a manner authorized in the district's tax increment financing plan to a business located within the tax increment district, and (2) the revenues are deposited in a loan fund that is separate from the loan fund in which general fund money is established. The local governmental unit may deposit up to $50,000 of local public money in each of the local revolving funds that may be established under this subdivision. The maximum loan available to a local governmental unit under this section is $50,000. The money loaned to a local governmental unit by a regional organization must be matched by the local revolving loan fund and used to provide loans to businesses to promote local economic development. One-half of the money loaned to a local governmental unit under this section by a regional organization must be repaid to the rural rehabilitation account. One-half of the money may be retained by the local governmental unit's revolving loan fund for further distribution by the local governmental unit.

Subd. 10. Regional cooperation. An organization that receives a challenge grant shall cooperate with other regional organizations, including regional development commissions, community development corporations, community action agencies, and the Minnesota small business development centers and satellites, in carrying out challenge grant program and technical assistance responsibilities.

Subd. 11. Reporting requirements. An organization that receives a challenge grant shall:

(1) submit an annual report to the commissioner by February 15 of each year that includes a description of projects supported by the challenge grant program, an account of loans made during the calendar year, the source and amount of money collected and distributed by the challenge grant program, the program's assets and liabilities, and an explanation of administrative expenses; and

(2) provide for an independent annual audit to be performed in accordance with generally accepted accounting practices and auditing standards and submit a copy of each annual audit report to the commissioner.

HIST: 1987 c 384 art 3 s 18; 1987 c 386 art 1 s 10; 1988 c 615 s 6; 1989 c 335 art 4 s 53,54,106; 1995 c 224 s 64-66; 1996 c 369 s 12; 1999 c 223 art 2 s 18



Section 116J.42 Subdivisions renumbered, repealed, or no longer in effect

116J.42 Subdivision 1. Renumbered 116K.04 subdivision 1

Subd. 2. Renumbered 116K.04 subd 2

Subd. 3. Repealed, 1983 c 289 s 119

Subd. 4. Renumbered 116K.04 subd 3

Subd. 5. Repealed, 1983 c 289 s 119

Subd. 6. Repealed, 1983 c 289 s 119

Subd. 7. Renumbered 116K.04 subd 4

Subd. 8. Renumbered 116K.04 subd 5

Subd. 9. Renumbered 116J.404



Section 116J.421 Rural policy and development center.

116J.421 Rural policy and development center.

Subdivision 1. Established. (a) The rural policy and development center is established at Mankato State University. The center may be established by the board as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code or the board may organize and operate the center in a manner and form that the board determines best allows the center to carry out its duties.

(b) If the board organizes the center as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code, staff of the center may participate in state insurance plans that apply to state employees generally, and are subject to regulation by the state campaign finance and public disclosure board.

Subd. 2. Governance. The center is governed by a board of directors appointed to six-year terms by the governor comprised of:

(1) a representative from each of the two largest statewide general farm organizations;

(2) a representative from a regional initiative organization selected under section 116J.415, subdivision 3;

(3) the president of Mankato State University;

(4) a representative from the general public residing in a town of less than 5,000 located outside of the metropolitan area;

(5) a member of the house of representatives appointed by the speaker of the house and a member of the senate appointed by the subcommittee on committees of the senate committee on rules and administration appointed for two-year terms;

(6) three representatives from business, including one representing rural manufacturing and one rural retail and service business;

(7) three representatives from private foundations with a demonstrated commitment to rural issues;

(8) one representative from a rural county government; and

(9) one representative from a rural regional government.

The board shall appoint one additional member to the board of directors who shall represent the general public.

If the board concludes at any time that the composition of the board does not adequately reflect the ethnic and gender diversity of rural Minnesota, the board may appoint up to four additional members in order to better reflect this diversity. Members appointed by the board under this paragraph shall serve six-year terms. The board may not appoint additional members such that the board would have a total of more than 20 members.

Subd. 3. Duties. The center shall:

(1) research and identify present and emerging social and economic issues for rural Minnesota, including health care, transportation, crime, housing, and job training;

(2) forge alliances and partnerships with rural communities to find practical solutions to economic and social problems;

(3) provide a resource center for rural communities on issues of importance to them;

(4) encourage collaboration across higher education institutions to provide interdisciplinary team approaches to problem solving with rural communities; and

(5) involve students in center projects.

Subd. 4. Statewide focus. The center has a statewide mission. It may contract and collaborate with higher education and other institutions located throughout the state.

Subd. 5. Powers. The board has the power to do all things reasonable and necessary to carry out the duties of the center including, without limitation, the power to:

(1) enter into contracts for goods or services with individuals and private and public entities;

(2) sue and be sued;

(3) acquire, hold, lease, and transfer any interest in real and personal property;

(4) accept appropriations, gifts, grants, and bequests;

(5) hire employees; and

(6) delegate any of its powers.

Subd. 6. Use of appropriation. State appropriations to the board, whether from the general fund or the rural policy and development fund, may, at the discretion of the board, be expended for administration of the center and to carry out its duties under this section or under other law.

Subd. 7. Board compensation. Compensation and expense reimbursement of board members is as provided in section 15.0575, subdivision 3.

HIST: 1997 c 200 art 1 s 51; 1Sp1998 c 1 art 3 s 18,19; 1999 c 223 art 2 s 19-22; 2000 c 488 art 2 s 5; 2001 c 86 s 1



Section 116J.422 Rural policy and development center fund.

116J.422 Rural policy and development center fund.

A rural policy and development center fund is established as an account in the state treasury. The commissioner of finance shall credit to the account the amounts authorized under this section and appropriations and transfers to the account. The state board of investment shall ensure that account money is invested under section 11A.24. All money earned by the account must be credited to the account. The principal of the account and any unexpended earnings must be invested and reinvested by the state board of investment.

Gifts and donations, including land or interests in land, may be made to the account. Noncash gifts and donations must be disposed of for cash as soon as the board prudently can maximize the value of the gift or donation. Gifts and donations of marketable securities may be held or be disposed of for cash at the option of the board. The cash receipts of gifts and donations of cash or capital assets and marketable securities disposed of for cash must be credited immediately to the principal of the account. The value of marketable securities at the time the gift or donation is made must be credited to the principal of the account and any earnings from the marketable securities are earnings of the account. The earnings in the account are annually appropriated to the board of the center for rural policy and development to carry out the duties of the center.

HIST: 1997 c 200 art 1 s 52



Section 116J.423 Minnesota minerals 21st century fund.

116J.423 Minnesota minerals 21st century fund.

Subdivision 1. Created. The Minnesota minerals 21st century fund is created as a separate account in the treasury. Money in the account is appropriated to the commissioner of trade and economic development for the purposes of this section. All money earned by the account, loan repayments of principal and interest, and earnings on investments must be credited to the account. For the purpose of this section, "fund" means the Minnesota minerals 21st century fund. The commissioner shall operate the account as a revolving account.

Subd. 2. Use of fund. The commissioner shall use money in the fund to make loans or equity investments in mineral processing facilities including, but not limited to, taconite processing, direct reduction processing, and steel production. The commissioner must, prior to making any loans or equity investments and after consultation with industry and public officials, develop a strategy for making loans and equity investments that assists the Minnesota mineral industry in becoming globally competitive. Money in the fund may also be used to pay for the costs of carrying out the commissioner's due diligence duties under this section.

Subd. 3. Requirements prior to committing funds. The commissioner, prior to making a commitment for a loan or equity investment must, at a minimum, conduct due diligence research regarding the proposed loan or equity investment, including contracting with professionals as needed to assist in the due diligence.

Subd. 4. Requirements for fund disbursements. The commissioner may make conditional commitments for loans or equity investments but disbursements of funds pursuant to a commitment may not be made until commitments for the remainder of a project's funding are made that are satisfactory to the commissioner and disbursements made from the other commitments sufficient to protect the interests of the state in its loan or investment.

Subd. 5. Company contribution. The commissioner may provide loans or equity investments that match, in a proportion determined by the commissioner, an investment made by the owner of a facility.

HIST: 1999 c 223 art 2 s 23



Section 116J.424 IRRRB contribution.

116J.424 IRRRB contribution.

The commissioner of the iron range resources and rehabilitation board with approval of the board shall provide an equal match for any loan or equity investment made for a facility located in the tax relief area defined in section 273.134, paragraph (b), by the Minnesota minerals 21st century fund created by section 116J.423. The match may be in the form of a loan or equity investment, notwithstanding whether the fund makes a loan or equity investment. The state shall not acquire an equity interest because of an equity investment or loan by the board and the board at its sole discretion shall decide what interest it acquires in a project. The commissioner of trade and economic development may require a commitment from the board to make the match prior to disbursing money from the fund.

HIST: 1999 c 223 art 2 s 24; 1Sp2001 c 5 art 6 s 1



Section 116J.43 Renumbered 116K.05

116J.43 Renumbered 116K.05



Section 116J.44 Renumbered 116K.06

116J.44 Renumbered 116K.06



Section 116J.45 Renumbered 116K.07

116J.45 Renumbered 116K.07



Section 116J.46 Repealed, 1983 c 289 s 119

116J.46 Repealed, 1983 c 289 s 119



Section 116J.47 Repealed, 1983 c 289 s 119

116J.47 Repealed, 1983 c 289 s 119



Section 116J.48 Renumbered 116K.08

116J.48 Renumbered 116K.08



Section 116J.49 Renumbered 116K.09

116J.49 Renumbered 116K.09



Section 116J.50 Renumbered 116K.10

116J.50 Renumbered 116K.10



Section 116J.51 Renumbered 116K.11

116J.51 Renumbered 116K.11



Section 116J.52 Renumbered 116K.12

116J.52 Renumbered 116K.12



Section 116J.53 Renumbered 116K.13

116J.53 Renumbered 116K.13



Section 116J.54 Renumbered 116J.406

116J.54 Renumbered 116J.406



Section 116J.541 Repealed, 2001 c 200 s 4

116J.541 Repealed, 2001 c 200 s 4



Section 116J.542 Repealed, 2001 c 200 s 4

116J.542 Repealed, 2001 c 200 s 4



Section 116J.543 Film production jobs program.

116J.543 Film production jobs program.

The film production jobs program is created. The program shall be operated by the Minnesota film board with administrative oversight and control by the commissioner of trade and economic development. The program shall make payment to producers of long-form and narrative film productions that directly create new film jobs in Minnesota. To be eligible for a payment, a producer must submit documentation to the Minnesota film board of expenditures for wages for work on new film production jobs in Minnesota by resident Minnesotans. The film jobs include work such as technical crews, acting talent, set construction, soundstage or equipment rental, local postproduction film processing, and other film production jobs.

The film board must make recommendations to the commissioner about program payment, but the recommendations are not binding and the commissioner has the authority to make the final determination on payments. The commissioner's determination must be based on the amount of wages documented to the film board and the likelihood that the payment will lead to further documentable wage payments. Payment may not exceed $100,000 for a single long-form and narrative film. No more than five percent of the funds appropriated for the program in any year may be expended for administration. Individual feature film projects shooting on or after January 1, 1997, will be eligible for fund allocations.

HIST: 1997 c 200 art 1 s 53



Section 116J.551 Creation of account.

116J.551 Creation of account.

A contaminated site cleanup and development account is created in the general fund. Money in the account may be used, as appropriated by law, to make grants as provided in section 116J.554 and to pay for the commissioner's costs in reviewing applications and making grants.

HIST: 1993 c 375 art 13 s 1



Section 116J.552 Definitions.

116J.552 Definitions.

Subdivision 1. Scope of application. For purposes of sections 116J.551 to 116J.557, the following terms have the meanings given.

Subd. 2. Cleanup costs. "Cleanup costs" or "costs" means the costs of developing and implementing a response action plan, but does not include implementation costs incurred before the award of a grant unless the application for the grant was submitted within 180 days after the response action plan was approved by the commissioner of the pollution control agency.

Subd. 3. Contaminant. "Contaminant" means a hazardous substance or a pollutant or contaminant as those terms are defined in section 115B.02.

Subd. 4. Development authority. "Development authority" includes a statutory or home rule charter city, county, housing and redevelopment authority, economic development authority, and a port authority.

Subd. 5. Metropolitan area. "Metropolitan area" means the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

Subd. 6. Municipality. "Municipality" means the statutory or home rule charter city, town, or, in the case of unorganized territory, the county in which the site is located.

Subd. 7. Project costs. "Project costs" includes cleanup costs for the site and the cost of related site acquisition, demolition of existing improvements, and installation of public improvements necessary for the development authority to implement the response action plan.

Subd. 8. Response action plan. "Response action plan" means a response action plan approved by the commissioner of the pollution control agency, including a "development action response plan" that meets the requirements of section 469.174, subdivision 17; and a "voluntary response action plan" under section 115B.175, subdivision 3.

HIST: 1993 c 375 art 13 s 2; 1995 c 224 s 53; 1995 c 255 art 2 s 1; 1997 c 200 art 2 s 8



Section 116J.553 Grant applications.

116J.553 Grant applications.

Subdivision 1. Application required. To obtain a contamination cleanup development grant, the development authority shall apply to the commissioner. The governing body of the municipality must approve, by resolution, the application.

Subd. 2. Required content. (a) The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the site;

(2) an approved response action plan for the site, including the results of engineering and other tests showing the nature and extent of the release or threatened release of contaminants at the site;

(3) a detailed estimate, along with necessary supporting evidence, of the total cleanup costs for the site;

(4) an appraisal of the current market value of the property, separately taking into account the effect of the contaminants on the market value, prepared by a qualified independent appraiser using accepted appraisal methodology;

(5) an assessment of the development potential or likely use of the site after completion of the response action plan, including any specific commitments from third parties to construct improvements on the site;

(6) the manner in which the municipality will meet the local match requirement; and

(7) any additional information or material that the commissioner prescribes.

(b) A response action plan is not required as a condition to receive a grant under section 116J.554, subdivision 1, paragraph (c).

HIST: 1993 c 375 art 13 s 3; 1999 c 203 s 4



Section 116J.554 Grants.

116J.554 Grants.

Subdivision 1. Authority. (a) The commissioner may make a grant to an applicant development authority to pay for up to 75 percent of the project costs for a qualifying site.

(b) The commissioner may also make a grant to an applicant development authority to pay up to 75 percent or $50,000, whichever is less, toward the cost of performing contaminant investigations and the development of a response action plan for a qualifying site.

(c) The commissioner may also make a grant to an applicant to fill a site that would represent more than 50 percent of the remaining land in a city suitable for industrial development if it were properly filled.

(d) The determination of whether to make a grant for a qualifying site is within the sole discretion of the commissioner, subject to the process provided by this section, and available unencumbered money in the appropriation. The commissioner's decisions and application of the priorities under section 116J.555 are not subject to judicial review, except for abuse of discretion.

(e) The total amount of money provided in grants under paragraph (b) may not exceed $250,000 per fiscal year.

(f) In making grants under paragraph (b), the commissioner shall give priority to applicants that have not received a grant under paragraph (a) or section 473.252 during the year ending on the date of application.

Subd. 1a. Metropolitan livable communities. The commissioner may not make a grant to a municipality in the metropolitan area unless it is participating in the local housing incentives program under section 473.254.

Subd. 2. Qualifying sites. A site qualifies for a grant under this section, if the following criteria are met:

(1) the site is not scheduled for funding during the current or next fiscal year under the Comprehensive Environmental Response, Compensation, and Liability Act, United States Code, title 42, section 9601, et seq. or under the Environmental Response, and Liability Act under sections 115B.01 to 115B.24;

(2) the appraised value of the site after adjusting for the effect on the value of the presence or possible presence of contaminants using accepted appraisal methodology (i) is less than 75 percent of the estimated project costs for the site or (ii) is less than or equal to the estimated cleanup costs for the site and the cleanup costs equal or exceed $3 per square foot for the site; and

(3) if the proposed cleanup is completed, it is expected that the site will be improved with buildings or other improvements and these improvements will provide a substantial increase in the property tax base within a reasonable period of time or the site will be used for an important publicly owned or tax-exempt facility.

HIST: 1993 c 375 art 13 s 4; 1995 c 255 art 2 s 3; 1997 c 246 s 14,15



Section 116J.555 Priorities.

116J.555 Priorities.

Subdivision 1. Priorities. (a) The legislature expects that applications for grants will exceed the available appropriations and the agency will be able to provide grants to only some of the applicant development authorities.

(b) If applications for grants for qualified sites exceed the available appropriations, the agency shall make grants for sites that, in the commissioner's judgment, provide the highest return in public benefits for the public costs incurred and that meet all the requirements provided by law. In making this judgment, the commissioner shall consider the following factors:

(1) the recommendations or ranking of projects by the commissioner of the pollution control agency regarding the potential threat to public health and the environment that would be reduced or eliminated by completion of each of the response action plans;

(2) the potential increase in the property tax base of the local taxing jurisdictions, considered relative to the fiscal needs of the jurisdictions, that will result from developments that will occur because of completion of each of the response action plans;

(3) the social value to the community of the cleanup and redevelopment of the site, including the importance of development of the proposed public facilities on each of the sites;

(4) the probability that each site will be cleaned up without use of government money in the reasonably foreseeable future;

(5) the amount of cleanup costs for each site; and

(6) the amount of the commitment of municipal or other local resources to pay for the cleanup costs.

The factors are not listed in a rank order of priority; rather the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate. The commissioner may consider other factors that affect the net return of public benefits for completion of the response action plan. The commissioner, notwithstanding the listing of priorities and the goal of maximizing the return of public benefits, shall make grants that distribute available money to sites both within and outside of the metropolitan area. The commissioner shall provide a written statement of the supporting reasons for each grant. Unless sufficient applications are not received for qualifying sites outside of the metropolitan area, at least 25 percent of the money provided as grants must be made for sites located outside of the metropolitan area.

Subd. 2. Application cycles; reporting to legislature. (a) In making grants, the commissioner shall establish semiannual application deadlines in which grants will be authorized from all or part of the available appropriations of money in the account.

(b) After each semiannual cycle in which grants are awarded, the commissioner shall report to the environment and natural resources committees of the senate and house of representatives, the finance division of the senate committee on environment and natural resources, and the house of representatives committee on environment and natural resources finance the grants awarded and appropriate supporting information describing each grant made. This report must be made within 30 days after the grants are awarded.

(c) The commissioner shall annually report to the legislative committees in paragraph (b) on the status of the cleanup projects undertaken under grants made under the programs. The commissioner shall include in the annual report information on the cleanup and development activities undertaken for the grants made in that and previous fiscal years. The commissioner shall make this report no later than 120 days after the end of the fiscal year.

HIST: 1993 c 375 art 13 s 5; 1995 c 224 s 54; 1995 c 255 art 2 s 2; 1996 c 470 s 27



Section 116J.556 Local match requirement.

116J.556 Local match requirement.

(a) In order to qualify for a grant under sections 116J.551 to 116J.557, the municipality must pay for at least one-quarter of the project costs as a local match. The municipality shall pay an amount of the project costs equal to at least 12 percent of the cleanup costs from the municipality's general fund, a property tax levy for that purpose, or other unrestricted money available to the municipality (excluding tax increments). These unrestricted moneys may be spent for project costs, other than cleanup costs, and qualify for the local match payment equal to 12 percent of cleanup costs. The rest of the local match may be paid with tax increments, regional, state, or federal money available for the redevelopment of brownfields or any other money available to the municipality.

(b) If the development authority establishes a tax increment financing district or hazardous substance subdistrict on the site to pay for part of the local match requirement, the district or subdistrict is not subject to the state aid reductions under section 273.1399. In order to qualify for the exemption from the state aid reductions, the municipality must elect, by resolution, on or before the request for certification is filed that all tax increments from the district or subdistrict will be used exclusively to pay (1) for project costs for the site and (2) administrative costs for the district or subdistrict. The district or subdistrict must be decertified when an amount of tax increments equal to no more than three times the costs of implementing the response action plan for the site and the administrative costs for the district or subdistrict have been received, after deducting the amount of the state grant.

HIST: 1993 c 375 art 13 s 6; 1995 c 255 art 2 s 4; 1997 c 246 s 16



Section 116J.557 Cost recovery actions.

116J.557 Cost recovery actions.

Subdivision 1. Cause of action. The attorney general or a development authority or municipality that incurs cleanup costs to implement an approved response action plan pursuant to sections 116J.551 to 116J.557, may bring an action under section 115B.04 or other law to recover the reasonable and necessary cleanup costs incurred by the development authority or municipality. The attorney general, development authority, or municipality may recover all cleanup costs incurred whether paid from the proceeds of a grant under sections 116J.551 to 116J.557 or funds of the development authority or municipality. Recoverable costs include administrative and legal costs related to the development and implementation of the response action plan but do not include any cost associated with development or redevelopment of property. A development authority or municipality must have the consent of the attorney general to bring or settle an action under this subdivision to recover cleanup costs paid from the proceeds of a grant.

Subd. 2. Procedures. The commissioner shall notify the attorney general when a grant is awarded under sections 116J.551 to 116J.557. Upon request of the attorney general the development authority shall prepare and submit a certification of the cleanup costs and shall cooperate in any cost recovery action brought by the attorney general under subdivision 1. Certification by the development authority of the cleanup costs incurred to develop and implement the approved response action plan is prima facie evidence that the costs are reasonable and necessary in any action brought under this section.

Subd. 3. Attorney general assistance and costs. (a) The attorney general may assist a development authority or municipality, if requested to do so, in bringing an action under subdivision 1 by providing legal and technical advice or other appropriate assistance. The attorney general shall not assess any fee to the development authority or municipality for the assistance but may recover the cost of the assistance as provided in paragraph (b).

(b) If the attorney general brings or assists in an action brought under subdivision 1, the reasonable litigation expenses or other costs of legal or technical assistance incurred by the attorney general must be deducted from any recovery and paid to the attorney general before proceeds of the recovery are otherwise distributed. The attorney general shall deposit any money so deducted in the general fund.

Subd. 4. Disposition of recovered amounts. Amounts recovered from responsible persons, after any deduction under subdivision 3, and all other amounts otherwise received by the municipality, the agency, or the attorney general for the site shall be used to reimburse the municipality and the account in proportion to their respective payments for response costs. The amount of recovered costs apportioned to tax increments must be treated by the municipality and development authority as an excess increment under section 469.176, subdivision 2.

HIST: 1993 c 375 art 13 s 7; 1994 c 465 art 2 s 1



Section 116J.558 Effect of issuance of grants.

116J.558 Effect of issuance of grants.

The issuance of a contamination cleanup grant under sections 116J.551 to 116J.557 has no effect on the responsibility or the liability of the state, under chapter 115B or any other law, in relation to the contamination at a site or sites for which the grant is issued. The issuance of a grant neither implies any state responsibility for the contamination nor imposes any obligation on the state to participate in the cleanup of the contamination or in the cleanup costs beyond the amount of the grant.

HIST: 1994 c 643 s 54



Section 116J.561 Creation of accounts.

116J.561 Creation of accounts.

Two redevelopment accounts are created, one in the general fund and one in the bond proceeds fund. Money in the accounts may be used to make grants as provided in section 116J.564 and to pay for the commissioner's costs in reviewing applications and making grants.

HIST: 1998 c 404 s 41; 2000 c 492 art 1 s 45



Section 116J.562 Definitions.

116J.562 Definitions.

Subdivision 1. Scope of application. For purposes of sections 116J.561 to 116J.565, the terms in subdivisions 2 to 5 have the meanings given.

Subd. 2. Redevelopment costs or costs. "Redevelopment costs" or "costs" means the costs of land acquisition, stabilizing unstable soils when infill is required, demolition, infrastructure improvement, and ponding, or other environmental infrastructure.

Subd. 3. Development authority. "Development authority" includes a statutory or home rule charter city, county, housing and redevelopment authority, economic development authority, and port authority.

Subd. 4. Metropolitan area. "Metropolitan area" means the seven-county metropolitan area, as defined in section 473.121, subdivision 2.

Subd. 5. Municipality. "Municipality" means the statutory or home rule charter city, town, or, in the case of unorganized territory, county in which the redevelopment is located.

Subd. 6. Public benefits. "Public benefits" include job creation, environmental benefits to the state and region, efficient use of public transportation, efficient use of existing infrastructure, provision of affordable housing, multiuse development that constitutes community rebuilding rather than single-use development, crime reduction, blight reduction, community stabilization, and property tax base maintenance or improvement.

HIST: 1998 c 404 s 42; 1999 c 203 s 5



Section 116J.563 Grant applications.

116J.563 Grant applications.

Subdivision 1. Application required. To obtain a redevelopment grant, the development authority shall apply to the commissioner. The governing body of the municipality must approve, by resolution, the application.

Subd. 2. Required content. The commissioner shall prescribe and provide the application form. The application must include at least the following information:

(1) identification of the site;

(2) a redevelopment plan for the site;

(3) a detailed estimate, along with necessary supporting evidence, of the total redevelopment costs for the site;

(4) an assessment of the development potential or likely use of the site after completion of the redevelopment plan, including any specific commitments from third parties to construct improvements on the site;

(5) the manner in which the municipality will meet the local match requirement; and

(6) any additional information or material that the commissioner prescribes.

HIST: 1998 c 404 s 43



Section 116J.564 Grants.

116J.564 Grants.

The commissioner may make a grant to an applicant development authority to pay for up to 50 percent of the redevelopment costs for a qualifying site. The determination of whether to make a grant for a site is within the sole discretion of the commissioner, subject to sections 116J.561 to 116J.566 and available unencumbered money in the redevelopment account. The commissioner's decisions and application of the priorities under this section are not subject to judicial review, except for abuse of discretion.

HIST: 1998 c 404 s 44



Section 116J.565 Priorities.

116J.565 Priorities.

Subdivision 1. Characteristics. (a) If applications for grants exceed the available appropriations, grants shall be made for sites that, in the commissioner's judgment, provide the highest return in public benefits for the public costs incurred. In making this judgment, the commissioner shall give priority to redevelopment projects with one or more of the following characteristics:

(1) the need for redevelopment in conjunction with contamination remediation needs;

(2) the redevelopment project meets current tax increment financing requirements for a redevelopment district and tax increments will contribute to the project;

(3) the redevelopment potential within the municipality;

(4) proximity to public transit if located in the metropolitan area; and

(5) multijurisdictional projects that take into account the need for affordable housing, transportation, and environmental impact.

(b) The factors in paragraph (a), clauses (1) to (5), are not listed in a rank order of priority; rather the commissioner may weigh each factor, depending upon the facts and circumstances, as the commissioner considers appropriate. The commissioner may consider other factors that affect the net return of public benefits for completion of the redevelopment plan. The commissioner, notwithstanding the listing of priorities and the goal of maximizing the return of public benefits, shall make grants that distribute available money to sites both within and outside of the metropolitan area. The commissioner shall provide a written statement of the supporting reasons for each grant. Unless sufficient applications are not received for qualifying sites outside of the metropolitan area, at least 25 percent of the money provided as grants must be made for sites located outside of the metropolitan area. The commissioner shall consult with the metropolitan council about metropolitan area grants.

Subd. 2. Application cycles. In making grants, the commissioner shall establish semiannual application deadlines in which grants will be authorized from all or part of the available money in the account.

HIST: 1998 c 404 s 45



Section 116J.566 Local match requirement.

116J.566 Local match requirement.

In order to qualify for a grant under sections 116J.561 to 116J.567, the municipality must pay for at least one-half of the redevelopment costs as a local match from any money available to the municipality.

HIST: 1998 c 404 s 46



Section 116J.567 Sale of land.

116J.567 Sale of land.

Money in the account in the bond proceeds fund may only be used for redevelopment costs for publicly owned property. Money in the account in the general fund may be used for redevelopment costs as defined in section 116J.562, subdivision 2, provided that the land upon which the improvements are made will ultimately be sold to a private developer at the fair market value of the land, unless it can be determined by the commissioner that a sale for less than fair market value does not result in a subsidy to a private business or developer. Net sale proceeds, up to the amount of the grant, must be paid to the account by the development authority within two years of the sale. The sale and repayment provisions of this section do not apply to lands that will be acquired with money other than bond proceeds and retained in public ownership for infrastructure improvement and ponding or other environmental infrastructure. For the purpose of this section, "net sales proceeds" means the purchase price of the land minus redevelopment costs related to the land including redevelopment costs paid with grants made under section 116J.564.

HIST: 1998 c 404 s 47; 1999 c 203 s 6; 2000 c 492 art 1 s 46



Section 116J.57 Expired, 1997 c 246 s 17

116J.57 Expired, 1997 c 246 s 17



Section 116J.58 Powers and duties.

116J.58 Powers and duties.

Subdivision 1. Enumeration. The commissioner shall:

(1) investigate, study, and undertake ways and means of promoting and encouraging the prosperous development and protection of the legitimate interest and welfare of Minnesota business, industry, and commerce, within and outside the state;

(2) locate markets for manufacturers and processors and aid merchants in locating and contacting markets;

(3) investigate and study conditions affecting Minnesota business, industry, and commerce and collect and disseminate information, and engage in technical studies, scientific investigations, and statistical research and educational activities necessary or useful for the proper execution of the powers and duties of the commissioner in promoting and developing Minnesota business, industry, and commerce, both within and outside the state;

(4) plan and develop an effective business information service both for the direct assistance of business and industry of the state and for the encouragement of business and industry outside the state to use economic facilities within the state;

(5) compile, collect, and develop periodically, or otherwise make available, information relating to current business conditions;

(6) conduct or encourage research designed to further new and more extensive uses of the natural and other resources of the state and designed to develop new products and industrial processes;

(7) study trends and developments in the industries of the state and analyze the reasons underlying the trends; study costs and other factors affecting successful operation of businesses within the state; and make recommendations regarding circumstances promoting or hampering business and industrial development;

(8) serve as a clearing house for business and industrial problems of the state; and advise small business enterprises regarding improved methods of accounting and bookkeeping;

(9) cooperate with interstate commissions engaged in formulating and promoting the adoption of interstate compacts and agreements helpful to business, industry, and commerce;

(10) cooperate with other state departments, and with boards, commissions, and other state agencies, in the preparation and coordination of plans and policies for the development of the state and for the use and conservation of its resources insofar as the use, conservation, and development may be appropriately directed or influenced by a state agency;

(11) assemble and coordinate information relative to the status, scope, cost, and employment possibilities and the availability of materials, equipment, and labor in connection with public works projects, state, county, and municipal; recommend limitations on the public works; gather current progress information with reference to public and private works projects of the state and its political subdivisions with reference to conditions of employment; inquire into and report to the governor, when requested by the governor, with respect to any program of public state improvements and the financing thereof; and request and obtain information from other state departments or agencies as may be needed properly to report thereon;

(12) study changes in population and current trends and prepare plans and suggest policies for the development and conservation of the resources of the state;

(13) confer and cooperate with the executive, legislative, or planning authorities of the United States and neighboring states and provinces and of the counties and municipalities of such neighboring states, for the purpose of bringing about a coordination between the development of such neighboring provinces, states, counties, and municipalities and the development of this state;

(14) generally, gather, compile, and make available statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources, and other like subjects in this state, with authority to call upon other departments of the state for statistical data and results obtained by them and to arrange and compile that statistical information in a manner that seems wise;

(15) prepare an annual report to the legislature estimating and, to the extent possible, describing the number of Minnesota companies which have left the state or moved to surrounding states or other countries. The report should include an estimate of the number of jobs lost by these moves, an estimate of the total employment payroll, average hourly wage of those jobs lost and those created in the new location, and to the extent possible, the reasons for each company moving out of state, if known;

(16) publish documents and annually convene regional meetings to inform businesses, local government units, assistance providers, and other interested persons of changes in state and federal law related to economic development;

(17) annually convene conferences of providers of economic development related financial and technical assistance for the purposes of exchanging information on economic development assistance, coordinating economic development activities, and formulating economic development strategies;

(18) provide business with information on the economic benefits of energy conservation and on the availability of energy conservation assistance; and

(19) prepare, as part of biennial budget process, performance measures for each business loan or grant program within the jurisdiction of the commissioner. Measures would include source of funds for each program, numbers of jobs proposed or promised at the time of application and the number of jobs created, estimated number of jobs retained, the average salary and benefits for the jobs resulting from the program, and the number of projects approved.

Subd. 2. Promotional contracts. In order to best carry out duties and responsibilities and to serve the people of the state in the promotion of tourism, trade, and economic development, the commissioner may engage in programs and projects jointly with a private person, firm, corporation or association and may enter into contracts under terms to be mutually agreed upon to carry out such programs and projects not including acquisition of land or buildings. Contracts may be negotiated and are not subject to the provisions of chapter 16C relating to competitive bidding.

Subd. 3. Commissioner may enter into project agreements. The commissioner may enter into project agreements with organizations or corporations for the purpose of developing the tourism potential of the state. If in the judgment of the commissioner a project will make a meaningful contribution to the tourism development of the state, the commissioner may enter into local or regional agreements.

Subd. 4. Repealed, 1986 c 465 art 1 s 31

HIST: 1947 c 587 s 6; 1967 c 299 s 5; 1979 c 333 s 98; 1981 c 284 s 1; 1981 c 356 s 207,248; 1983 c 289 s 54; 1984 c 582 s 1,23; 1984 c 640 s 32; 1985 c 248 s 30; 1Sp1985 c 14 art 8 s 63; 1986 c 444; 1987 c 312 art 1 s 16; 1989 c 335 art 1 s 140; 1993 c 163 art 1 s 15; 1993 c 252 s 1; 1995 c 232 s 1; 1996 c 369 s 4; 1998 c 386 art 2 s 35



Section 116J.581 Repealed, 1997 c 200 art 1 s 74

116J.581 Repealed, 1997 c 200 art 1 s 74



Section 116J.59 Imprest funds, use.

116J.59 Imprest funds, use.

The commissioner of trade and economic development may use the money in the imprest fund of the department in order to facilitate and expedite its business particularly in the making of advances of moneys to officers and employees of the department and members of the advisory committee for the purpose of defraying the expenses of travel, subsistence, and other similar expenses, and in meeting emergencies, and in accordance with such requirements therefor as may be prescribed by the commissioner of finance. The imprest fund shall be reimbursed for all moneys advanced in the manner prescribed by the rules of the commissioner of administration.

HIST: 1967 c 299 s 8; 1973 c 492 s 14; 1975 c 271 s 6; 1981 c 356 s 248; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2



Section 116J.60 Promotional expenses.

116J.60 Promotional expenses.

In the promotion of tourism, trade, and economic development of the state, the commissioner of trade and economic development may expend money appropriated by the legislature for these purposes in the same manner as private persons, firms, corporations, and associations make expenditures for these purposes. An expenditure for food, lodging, or travel is not governed by the travel rules of the commissioner of employee relations. No money shall be expended for the appearance in radio or television broadcasts by an elected public official.

HIST: Ex1967 c 48 s 84; 1973 c 492 s 14; 1977 c 455 s 84; 1981 c 356 s 248; 1983 c 289 s 55; 1987 c 312 art 1 s 17



Section 116J.61 Additional powers and duties.

116J.61 Additional powers and duties.

The commissioner shall:

(1) have control of the work of carrying on a continuous program of education for business people;

(2) publish, disseminate, and distribute information and statistics;

(3) promote and encourage the expansion and development of markets for Minnesota products;

(4) promote and encourage the location and development of new business in the state as well as the maintenance and expansion of existing business and for that purpose cooperate with state and local agencies and individuals, both within and outside the state;

(5) advertise and disseminate information as to natural resources, desirable locations, and other advantages for the purpose of attracting business to locate in this state;

(6) aid the various communities in this state in attracting business to locate therein;

(7) advise and cooperate with municipal, county, regional, and other planning agencies and planning groups within the state for the purpose of promoting coordination between the state and localities as to plans and development in order to maintain a high level of gainful employment in private profitable production and achieve commensurate advancement in social and cultural welfare; coordinate the activities of statewide and local planning agencies, correlate information secured from them and from state departments and disseminate information and suggestions to the planning agencies; and encourage and assist in the organization and functioning of local planning agencies where none exist; and may provide at the request of any governmental subdivision hereinafter mentioned planning assistance, which includes but is not limited to surveys, land use studies, urban renewal plans, technical services and other planning work to any city or other municipality in the state or perform similar planning work in any county, metropolitan or regional area in the state. The commissioner shall not perform the planning work with respect to a metropolitan or regional area which is under the jurisdiction for planning purposes of a county, metropolitan, regional or joint planning body, except at the request or with the consent of the respective county, metropolitan, regional or joint planning body. The commissioner is authorized to receive and expend money from municipal, county, regional and other planning agencies; and may accept and disburse grants and other aids for planning purposes from the federal government and from other public or private sources, and may utilize moneys so received for the employment of consultants and other temporary personnel to assist in the supervision or performance of planning work supported by money other than state appropriated money, and may enter into contracts with agencies of the federal government, units of local government or combinations thereof, and with private persons that are necessary in the performance of the planning assistance function of the commissioner. The commissioner may assist any local government unit in filling out application forms for the federal grants-in-aid. In furtherance of their planning functions, any city or town, however organized, may expend money and contract with agencies of the federal government, appropriate departments of state government, other local units of government and with private persons; and

(8) adopt measures calculated to promote public interest in and understanding of the problems of planning and, to that end, may publish and distribute copies of any plan or any report and may employ other means of publicity and education that will give full effect to the provisions of sections 116J.58 to 116J.63.

HIST: 1947 c 587 s 7; 1957 c 842 s 1; 1959 c 598 s 1; 1969 c 1129 art 3 s 2; 1971 c 24 s 41; 1973 c 123 art 5 s 7; 1981 c 356 s 208,248; 1983 c 289 s 56; 1984 c 604 s 3; 1986 c 444; 1993 c 163 art 1 s 16



Section 116J.613 Renumbered 116K.14

116J.613 Renumbered 116K.14



Section 116J.615 Office of tourism.

116J.615 Office of tourism.

Subdivision 1. Duties of director. The director of tourism shall:

(1) publish, disseminate, and distribute informational and promotional literature;

(2) promote and encourage the expansion and development of international tourism marketing;

(3) advertise and disseminate information about travel opportunities in the state of Minnesota;

(4) aid various local communities to improve their tourism marketing programs;

(5) coordinate and implement a comprehensive state tourism marketing program that takes into consideration all public and private businesses and attractions;

(6) conduct market research and analysis to improve marketing techniques in the area of tourism;

(7) investigate and study conditions affecting Minnesota's tourism industry, collect and disseminate information, and engage in technical studies, scientific investigations, and statistical research and educational activities necessary or useful for the proper execution of the powers and duties of the director in promoting and developing Minnesota's tourism industry, both within and outside the state;

(8) apply for, accept, receive, and expend any funds for the promotion of tourism in Minnesota. All money received by the director under this subdivision shall be deposited in the state treasury and is appropriated to the director for the purposes for which the money has been received. The director may enter into interagency agreements and may agree to share net revenues with the contributing agencies. The money does not cancel and is available until expended; and

(9) plan and conduct information and publicity programs to attract tourists, visitors, and other interested persons from outside the state to this state; encourage and coordinate efforts of other public and private organizations or groups of citizens to publicize facilities and attractions in this state; and work with representatives of the hospitality and tourism industry to carry out its programs.

Subd. 2. Repealed, 1993 c 163 art 1 s 35

Subd. 3. Repealed, 1991 c 238 art 1 s 26

HIST: 1983 c 289 s 57; 1988 c 686 art 1 s 63; 1997 c 200 art 1 s 54



Section 116J.616 Specific agreements prohibited.

116J.616 Specific agreements prohibited.

The commissioner or director of tourism may not enter into an agreement which would obligate the state to pay any part of a debt incurred by a public or private facility, organization, or attraction.

HIST: 1989 c 335 art 1 s 138



Section 116J.617 Tourism loan program.

116J.617 Tourism loan program.

Subdivision 1. Establishment. The commissioner may establish a tourism revolving loan program and a tourism guarantee loan program to provide loans, participate in loans, or guarantee loans to resorts, campgrounds, lodging facilities, and other tourism-related businesses. The commissioner shall work with financial institutions in making or participating in loans or guaranteeing loans under this section.

Subd. 2. Eligible borrower. To receive a loan under this section, the borrower must be a sole proprietorship, partnership, or corporation engaged in a tourism-related business or other entity that is defined by the standard industrial classification codes of 7011 and 7033 as set out in the Code of Federal Regulations, title 13, section 121.2. An eligible borrower under this section must maintain the business or other entity as a tourism-related entity as defined by this subdivision during the term of the loan. An eligible borrower may not receive a loan or loan guarantee under this section if the borrower has received a tourism-related loan, loan participation, or guarantee made by the state in the past 36 months.

Subd. 3. Eligible loan. The maximum loan made or participated in under this section may not be for more than 50 percent of the total cost of the project. Loan proceeds may be used for the following purposes: acquisition of an existing building, building construction and improvement, land site improvement, equipment, other construction costs, and engineering costs. Project-related expenditures made more than 30 days before an application may not be financed by a loan made, guaranteed, or participated in under this section.

Subd. 4. Loan terms. The maximum term of a loan made, guaranteed, or participated in under this section may not exceed the useful life of the real property or 80 percent of the useful life of the equipment or machinery, or the following limits, whichever is less:

(1) ten years for land, building, or other real property;

(2) five years for equipment or machinery; or

(3) a weighted average of the limits under clauses (1) and (2) for loans made, guaranteed, or participated in for a combination of real property and equipment or machinery.

The commissioner may establish interest rates for loans made under this section. All loans made must be secured by collateral.

Subd. 5. Tourism loan account. The tourism loan account is created in the special revenue fund. The fund consists of money appropriated or transferred to the account and interest collected through the tourism revolving loan program, and gifts, donations, and bequests made to the account. Money in the account is appropriated to the commissioner for purposes of this section. Fees collected through the tourism revolving loan program must be credited to the general fund.

Subd. 6. Investment interest. All interest and profits accruing from the investment of money from the tourism loan account are credited to the account, and any loss incurred in the principal of the investments of the account is debited to the account.

HIST: 1989 c 335 art 1 s 139; 1993 c 369 s 46



Section 116J.62 Repealed, 1983 c 289 s 119

116J.62 Repealed, 1983 c 289 s 119



Section 116J.63 Sale of pamphlets and publications; fees; advertising.

116J.63 Sale of pamphlets and publications; fees; advertising.

Subdivision 1. The commissioner may sell reports, publications, or related publicity or promotional material of the department that the commissioner determines should not be supplied gratis to those who wish to employ them in the conduct of their business.

Subd. 2. Fees for reports, publications, or related publicity or promotional material are not subject to the rulemaking requirements of chapter 14 and are not subject to section 16A.1285. The fees prescribed by the commissioner must be commensurate with the distribution objective of the department for the material produced or with the cost of furnishing the services. All fees for materials and services must be deposited in the general fund.

Subd. 3. Department publications may contain advertising and may receive advertising revenue from profit and nonprofit organizations, associations, individuals and corporations, and other state, federal or local government agencies. Advertising revenues shall be deposited in the general fund. The commissioner shall set advertising rates and fees commensurate with services rendered and distribution objectives.

Subd. 4. The office of tourism may market tourism-related publications, trade, and media promotion and advertising programs and information distribution to businesses and organizations. The proceeds from the marketing must be placed in special revenue accounts and are appropriated to the commissioner to implement the programs for which the revenue is collected.

HIST: 1947 c 587 s 14; 1979 c 333 s 99; 1981 c 356 s 248; 1986 c 444; 1987 c 312 art 1 s 19; 1989 c 335 art 1 s 141; 1996 c 305 art 3 s 20; 1999 c 223 art 2 s 25



Section 116J.64 Loans to Indians.

116J.64 Loans to Indians.

Subdivision 1. For purposes of this section the following terms shall have the meanings ascribed to them herein.

Subd. 2. "Indian" means a person of one-quarter or more Indian blood and who is an enrolled member of a federally recognized Minnesota based band or tribe.

Subd. 3. "Person" means an individual Indian, or a partnership comprising Indians only, or a corporation whose stock is owned wholly by Indians.

Subd. 4. "Tribal council" means the reservation business committee or equivalent duly constituted tribal authority.

Subd. 5. "Agency" means the Indian affairs council.

Subd. 6. The remaining 20 percent of the tax revenue received by the county auditor under section 273.165, subdivision 1, shall be remitted by the county auditor to the state treasurer and shall be deposited in an account in the special revenue fund. The account is established under the jurisdiction and control of the agency, which may engage in a business loan program for American Indians as that term is defined in subdivision 2. The tribal councils may administer the account, provided that, before making any eligible loans, each tribal council must submit to the agency, for its review and approval, a plan for that council's loan program which specifically describes, as to that program, its content, utilization of money, administration, operation, implementation, and other matters required by the agency. All such programs must provide for a reasonable balance in the distribution of money appropriated pursuant to this section to make business loans between Indians residing on and off the reservations within the state. As a condition to the making of such eligible loans, the tribal councils shall enter into a loan agreement and other contractual arrangements with the agency to carry out this chapter, and shall agree that all official books and records relating to the business loan program shall be subject to audit by the legislative auditor in the same manner prescribed for agencies of state government.

Whenever money is appropriated by the state treasurer to the agency solely for the purposes in this subdivision, the agency shall record in the Indian business loan account the receipt and disbursement of the money and of the income, gain and loss from the investment and reinvestment of the money.

Subd. 7. An Indian desiring a loan for the purpose of starting a business enterprise, expanding an existing business, or for technical and management assistance, shall make application to the Indian affairs council. The Indian affairs council shall prescribe the necessary forms and advise the prospective borrower as to the conditions under which the application may be expected to receive favorable consideration. The application shall be forwarded to the appropriate tribal council, if it is participating in the program, for approval or disapproval, and shall be in conformity with the plans submitted by said tribal councils. If the tribal council is not participating in the program, the Indian affairs council may directly administer the loan. If the application is approved, the Indian affairs council shall forward the application, together with all relevant documents pertinent thereto, to the commissioner of finance, who shall draw a warrant in favor of the applicable tribal council or the Indian affairs council, if it is administering the loan, with appropriate notations identifying the borrower. The tribal council or the Indian affairs council, if it is administering the loan, shall thereafter reimburse suppliers and vendors for purchases of equipment, real estate and inventory made by the borrower pursuant to the conditions or guidelines established by the Indian affairs council. The tribal council or the Indian affairs council, if it is administering the loan, shall maintain records of transactions for each borrower in a manner consistent with good accounting practice. Simple interest at two percent of the amount of the debt owed shall be charged. When any portion of a debt is repaid, the tribal council or the Indian affairs council, if it is administering the loan, shall remit the amount so received plus interest paid thereon to the state treasurer through the Indian affairs council. The amount so received shall be credited to the Indian business loan account. The tribal council or the Indian affairs council, if it is administering the loan, shall secure a fidelity bond from a surety company, in favor of the state treasurer, in an amount equal to the maximum amount to the credit of its loan account during the fiscal year. On the placing of a loan, additional money equal to ten percent of the total amount made available to any tribal council or the Indian affairs council, if it is administering the loan, for loans during the fiscal year shall be paid to the council prior to December 31 for the purpose of financing administrative costs.

Subd. 8. Loans made under subdivision 7 shall be limited to a period of 20 years, if made for the purpose of financing nonreal estate purchases. Loans made for the purpose of financing real estate purchases, where such real property is to be used for nonresidential purposes only, shall be limited to a period of 40 years, and shall be a lien on the real property so acquired. Under no circumstances shall the state take a position junior to third lien. In instances where it is impossible or undesirable to secure a lien against real property, the state may secure a lien against personal property for an amount equal to the face value of the loan.

Subd. 9. Any person misrepresenting facts regarding the Indian ancestry of a prospective borrower for the purpose of securing a loan under subdivision 7, whether such borrower be an individual, partnership or corporation, shall be guilty of a gross misdemeanor.

Subd. 10. The county auditor shall remit the tax revenue received yearly to the state treasurer as required by subdivision 6 no later than December 15.

Subd. 11. There is appropriated annually an amount equal to the tax revenue allotted under subdivision 7.

HIST: 1973 c 254 s 3; 1973 c 492 s 14; 1973 c 650 art 20 s 4; 1977 c 430 s 25 subd 1; 1979 c 333 s 100-102; 1980 c 391 s 1-3; 1981 c 308 s 1-7; 1981 c 356 s 210,211,248; 1982 c 424 s 128; 1984 c 558 art 4 s 1,2; 1Sp1985 c 14 art 4 s 16; 1986 c 444; 1989 c 335 art 4 s 47; 1989 c 356 s 27



Section 116J.65 Renumbered 116M.04

116J.65 Renumbered 116M.04



Section 116J.655 Renumbered 121.72

116J.655 Renumbered 121.72



Section 116J.66 Business assistance.

116J.66 Business assistance.

The commissioner shall establish within the department a business assistance center. The center shall consist of (1) a bureau of small business which shall have as its sole function the provision of assistance to small businesses in the state and (2) a bureau of licenses to assist all businesses in obtaining state licenses and permits. This center shall be accorded at least equal status with the other major operating units within the department.

HIST: 1978 c 709 s 2; 1979 c 246 s 2; 1981 c 356 s 214,248



Section 116J.661 Repealed, 1993 c 163 art 1 s 35

116J.661 Repealed, 1993 c 163 art 1 s 35



Section 116J.67 Renumbered 116M.05

116J.67 Renumbered 116M.05



Section 116J.68 Bureau of small business.

116J.68 Bureau of small business.

Subdivision 1. The bureau of small business within the business assistance center shall serve as a clearinghouse and referral service for information needed by small businesses including small targeted group businesses and small businesses located in an economically disadvantaged area.

Subd. 2. The bureau shall:

(a) provide information and assistance with respect to all aspects of business planning and business management related to the start-up, operation, or expansion of a small business in Minnesota;

(b) refer persons interested in the start-up, operation, or expansion of a small business in Minnesota to assistance programs sponsored by federal agencies, state agencies, educational institutions, chambers of commerce, civic organizations, community development groups, private industry associations, and other organizations or to the business assistance referral system established by the Minnesota Project Outreach Corporation;

(c) plan, develop, and implement a master file of information on small business assistance programs of federal, state, and local governments, and other public and private organizations so as to provide comprehensive, timely information to the bureau's clients;

(d) employ staff with adequate and appropriate skills and education and training for the delivery of information and assistance;

(e) seek out and utilize, to the extent practicable, contributed expertise and services of federal, state, and local governments, educational institutions, and other public and private organizations;

(f) maintain a close and continued relationship with the director of the procurement program within the department of administration so as to facilitate the department's duties and responsibilities under sections 16C.16 to 16C.19 relating to the small targeted group business and economically disadvantaged business program of the state;

(g) develop an information system which will enable the commissioner and other state agencies to efficiently store, retrieve, analyze, and exchange data regarding small business development and growth in the state. All executive branch agencies of state government and the secretary of state shall to the extent practicable, assist the bureau in the development and implementation of the information system;

(h) establish and maintain a toll free telephone number so that all small business persons anywhere in the state can call the bureau office for assistance. An outreach program shall be established to make the existence of the bureau well known to its potential clientele throughout the state. If the small business person requires a referral to another provider the bureau may use the business assistance referral system established by the Minnesota Project Outreach Corporation;

(i) conduct research and provide data as required by the state legislature;

(j) develop and publish material on all aspects of the start-up, operation, or expansion of a small business in Minnesota;

(k) collect and disseminate information on state procurement opportunities, including information on the procurement process;

(l) develop a public awareness program through the use of newsletters, personal contacts, and electronic and print news media advertising about state assistance programs for small businesses, including those programs specifically for socially disadvantaged small business persons;

(m) enter into agreements with the federal government and other public and private entities to serve as the statewide coordinator or host agency for the federal small business development center program under United States Code, title 15, section 648; and

(n) assist providers in the evaluation of their programs and the assessment of their service area needs. The bureau may establish model evaluation techniques and performance standards for providers to use.

Subd. 3. Repealed, 1984 c 604 s 5

Subd. 4. Repealed, 1984 c 604 s 5

HIST: 1979 c 246 s 3; 1981 c 356 s 248; 1984 c 604 s 5; 1987 c 384 art 2 s 1; 1989 c 335 art 1 s 142; 1989 c 352 s 8,25; 1990 c 541 s 11,29; 1991 c 199 art 1 s 31; 1993 c 163 art 1 s 17; 1996 c 305 art 1 s 29; 1998 c 386 art 2 s 36



Section 116J.69 Uniform business licensing policy.

116J.69 Uniform business licensing policy.

Subdivision 1. Finding. The legislature finds that a uniform policy on business licenses is necessary to maintain an adequate level of protection of the public welfare while preventing business licensing from becoming overly burdensome for the citizens and businesses of Minnesota.

Subd. 2. Policy. It is the policy of the state of Minnesota that to the extent practicable, when required, a business license:

(a) Should be necessary to protect the safety, health or welfare of the citizens of the state or to ensure fair competition, competency in business, responsible financial practices, or other ethical business conduct;

(b) Should not duplicate or significantly overlap any other business license;

(c) Should be issued and renewed for the longest period possible consistent with the need to review eligibility and compliance with the terms and conditions of the license;

(d) Should contain a termination or renewal date determined by the agency to be as convenient as possible for the license holder consistent with clause (c). When an agency issues more than one license to the same business these licenses should have the same calendar renewal date; and

(e) Should involve payment of a fee in an amount no greater than specified by statute. If a fee is authorized by statute and set by rule, the fee shall be no greater than necessary to recover the administrative cost of issuing or renewing the license or enforcing its terms and conditions. The fees and conditions may be different for different classes of businesses and for initial issuance and subsequent renewals.

HIST: 1981 c 342 art 2 s 2; 1981 c 356 s 248



Section 116J.691 Renumbered 116O.091

116J.691 Renumbered 116O.091



Section 116J.692 Renumbered 116O.092

116J.692 Renumbered 116O.092



Section 116J.693 Advantage Minnesota, Inc.

116J.693 Advantage Minnesota, Inc.

Subdivision 1. Establishment; purpose. Advantage Minnesota, Inc. is established as a nonprofit public corporation under chapter 317A and is subject to the provisions of that chapter. The corporation is not a state agency. The purpose of the corporation is to market the economic development potential of the state in order to enhance the state's economic growth. Advantage Minnesota, Inc. objectives are to encourage businesses to remain in the state and promote in-state expansion of current and new Minnesota employers and businesses.

Subd. 2. Board of directors. (a) Advantage Minnesota, Inc. shall be governed by a board of directors consisting of voting and nonvoting members.

(b) The voting members of the board shall be:

(1) representatives of business, professional, and industry organizations that have been certified by the commissioner as having made a financial contribution to Advantage Minnesota, Inc. for their period of service in accordance with matching funds requirements established by the commissioner;

(2) representatives of labor organizations and educational institutions, if any, as designated from time to time by the board;

(3) the governor or a designee of the governor;

(4) the commissioner; and

(5) other persons, if any, as designated from time to time by the board.

(c) The nonvoting members of the board shall be the majority and minority leaders of the senate, the speaker of the house of representatives and the minority leader of the house of representatives, or their designees.

(d) Meetings of the board are subject to chapter 13D.

Subd. 3. Executive committee; employees. (a) The board of directors shall create an executive committee of 12 members of the board including the commissioner, the vice-chair of the board of directors, and two members of the legislature. The president of the corporation shall be appointed by the executive committee and ratified by the board. The executive committee shall oversee the daily operations of the corporation.

(b) Meetings of the executive committee are subject to chapter 13D except when security, trade secret, potential client lists, pending proposals, negotiations, employee matters, or labor relations information are discussed.

(c) The employees of the corporation are not state employees.

Subd. 4. Bylaws. Bylaws of Advantage Minnesota, Inc. shall provide for the qualification and removal of directors, and for filling vacancies on the board in a manner not inconsistent with this section.

Subd. 5. Other committees. The executive committee may, by resolution, create one or more committees, each consisting of directors designated by the executive committee. The duties, responsibilities, and limitations of each committee shall be outlined in the resolution creating such committees.

Subd. 6. Articles of incorporation. The articles of incorporation of Advantage Minnesota, Inc. must be filed with the secretary of state under chapter 317A and must be consistent with this section.

Subd. 7. Audit. Advantage Minnesota, Inc. shall contract with a certified public accounting firm to perform a financial and compliance audit of the corporation in accordance with generally accepted accounting standards.

Subd. 8. Report. The commissioner shall submit an annual report on the activities of Advantage Minnesota, Inc. by January 15 of each year to the appropriations, finance, and economic development committees of the legislature and to the governor. The report must include a description of the corporation's activities for the past year, a list of all contracts entered into by the corporation, and a financial report of revenues and expenditures of the corporation.

HIST: 1991 c 252 s 1; 1992 c 464 art 1 s 17; 1995 c 232 s 2-5



Section 116J.70 Definitions.

116J.70 Definitions.

Subdivision 1. Application. For the purposes of sections 116J.69 to 116J.71, the terms defined in this section have the meanings given them.

Subd. 2. Business license. "Business license" or "license" means any permit, registration, certification, or other form of approval authorized by statute or rule to be issued by any agency or instrumentality of the state of Minnesota as a condition of doing business in Minnesota. The term also includes, when applicable, the substantive and procedural criteria governing the qualifications for, and issuance and maintenance of, a business license.

Subd. 2a. License; exceptions. "Business license" or "license" does not include the following:

(1) any occupational license or registration issued by a licensing board listed in section 214.01 or any occupational registration issued by the commissioner of health pursuant to section 214.13;

(2) any license issued by a county, home rule charter city, statutory city, township, or other political subdivision;

(3) any license required to practice the following occupation regulated by the following sections:

(i) abstracters regulated pursuant to chapter 386;

(ii) accountants regulated pursuant to chapter 326A;

(iii) adjusters regulated pursuant to chapter 72B;

(iv) architects regulated pursuant to chapter 326;

(v) assessors regulated pursuant to chapter 270;

(vi) athletic trainers regulated pursuant to chapter 148;

(vii) attorneys regulated pursuant to chapter 481;

(viii) auctioneers regulated pursuant to chapter 330;

(ix) barbers regulated pursuant to chapter 154;

(x) beauticians regulated pursuant to chapter 155A;

(xi) boiler operators regulated pursuant to chapter 183;

(xii) chiropractors regulated pursuant to chapter 148;

(xiii) collection agencies regulated pursuant to chapter 332;

(xiv) cosmetologists regulated pursuant to chapter 155A;

(xv) dentists, registered dental assistants, and dental hygienists regulated pursuant to chapter 150A;

(xvi) detectives regulated pursuant to chapter 326;

(xvii) electricians regulated pursuant to chapter 326;

(xviii) mortuary science practitioners regulated pursuant to chapter 149A;

(xix) engineers regulated pursuant to chapter 326;

(xx) insurance brokers and salespersons regulated pursuant to chapter 60A;

(xxi) certified interior designers regulated pursuant to chapter 326;

(xxii) midwives regulated pursuant to chapter 147D;

(xxiii) nursing home administrators regulated pursuant to chapter 144A;

(xxiv) optometrists regulated pursuant to chapter 148;

(xxv) osteopathic physicians regulated pursuant to chapter 147;

(xxvi) pharmacists regulated pursuant to chapter 151;

(xxvii) physical therapists regulated pursuant to chapter 148;

(xxviii) physician assistants regulated pursuant to chapter 147A;

(xxix) physicians and surgeons regulated pursuant to chapter 147;

(xxx) plumbers regulated pursuant to chapter 326;

(xxxi) podiatrists regulated pursuant to chapter 153;

(xxxii) practical nurses regulated pursuant to chapter 148;

(xxxiii) professional fund raisers regulated pursuant to chapter 309;

(xxxiv) psychologists regulated pursuant to chapter 148;

(xxxv) real estate brokers, salespersons, and others regulated pursuant to chapters 82 and 83;

(xxxvi) registered nurses regulated pursuant to chapter 148;

(xxxvii) securities brokers, dealers, agents, and investment advisers regulated pursuant to chapter 80A;

(xxxviii) steamfitters regulated pursuant to chapter 326;

(xxxix) teachers and supervisory and support personnel regulated pursuant to chapter 125;

(xl) veterinarians regulated pursuant to chapter 156;

(xli) water conditioning contractors and installers regulated pursuant to chapter 326;

(xlii) water well contractors regulated pursuant to chapter 103I;

(xliii) water and waste treatment operators regulated pursuant to chapter 115;

(xliv) motor carriers regulated pursuant to chapter 221;

(xlv) professional firms regulated under chapter 319B;

(xlvi) real estate appraisers regulated pursuant to chapter 82B;

(xlvii) residential building contractors, residential remodelers, residential roofers, manufactured home installers, and specialty contractors regulated pursuant to chapter 326;

(4) any driver's license required pursuant to chapter 171;

(5) any aircraft license required pursuant to chapter 360;

(6) any watercraft license required pursuant to chapter 86B;

(7) any license, permit, registration, certification, or other approval pertaining to a regulatory or management program related to the protection, conservation, or use of or interference with the resources of land, air, or water, which is required to be obtained from a state agency or instrumentality; and

(8) any pollution control rule or standard established by the pollution control agency or any health rule or standard established by the commissioner of health or any licensing rule or standard established by the commissioner of human services.

HIST: 1981 c 342 art 2 s 3; 1981 c 356 s 248; 1Sp1981 c 4 art 4 s 14; 1982 c 413 s 1; 1983 c 70 s 1; 1983 c 216 art 1 s 23; 1984 c 654 art 5 s 7,58; 1Sp1986 c 3 art 1 s 12; 1990 c 391 art 8 s 28; 1992 c 464 art 1 s 18; 1992 c 507 s 1; 1993 c 232 s 1; 1993 c 245 s 1; 1993 c 366 s 17; 1995 c 186 s 36; 1995 c 205 art 2 s 1; 1997 c 174 art 12 s 70; 1997 c 215 s 3; 1999 c 86 art 1 s 25; 2000 c 260 s 16; 2001 c 109 art 2 s 2

* NOTE: The amendment to subdivision 2a by Laws 2001, *chapter 109, article 2, section 2, is effective January 1, *2003. Laws 2001, chapter 109, article 2, section 10.



Section 116J.71 New licenses.

116J.71 New licenses.

Any new business license authorized by the legislature or established by rule after June 2, 1981, shall conform to the policy in section 116J.69.

HIST: 1981 c 342 art 2 s 5; 1981 c 356 s 248



Section 116J.72 Existing licenses.

116J.72 Existing licenses.

Nothing in sections 116J.69 to 116J.71 shall affect the validity of duration of an existing issued license.

HIST: 1981 c 342 art 2 s 6; 1981 c 356 s 248; 1987 c 384 art 2 s 23



Section 116J.73 Bureau of business licenses; declaration of purpose.

116J.73 Bureau of business licenses; declaration of purpose.

It is the intent of the legislature that a program of business license assistance be established to provide a centralized state government office to which business license applicants may obtain comprehensive license information and assistance. The program of business assistance will be directed to commercial business undertakings, projects, and activities rather than to the issuance of licenses for individual privileges, including the occupational licenses for practicing a trade or profession, licenses for operating a motor vehicle, and amateur sporting licenses, including, but not limited to, hunting and fishing.

HIST: 1981 c 342 art 3 s 1; 1981 c 356 s 248



Section 116J.74 Definitions.

116J.74 Definitions.

Subdivision 1. Terms. For the purposes of sections 116J.73 to 116J.86, the following terms have the meanings given them.

Subd. 2. Agency. "Agency" has the meaning given it in section 14.02, subdivision 2.

Subd. 3. Applicant. "Applicant" means a person acting personally or authorized to act on behalf of any other person for the purpose of securing a license.

Subd. 4. Bureau. "Bureau" means the bureau of business licenses.

Subd. 5. Commissioner. "Commissioner" means the commissioner of the department of trade and economic development.

Subd. 6. Director. "Director" means the director of the bureau of business licenses.

Subd. 7. Business license. "Business license" or "license" has the meaning given it in section 116J.70, subdivision 2.

Subd. 7a. Exception. "Business license" or "license" does not include any license excepted in section 116J.70, subdivision 2a.

Subd. 8. Person. "Person" means any individual, proprietorship, partnership, association, cooperative, corporation, nonprofit organization, state or local government agency, and any other organization required to obtain one or more licenses.

HIST: 1981 c 342 art 3 s 2; 1981 c 356 s 248; 1982 c 424 s 130; 1983 c 289 s 115 subd 1; 1986 c 444; 1987 c 312 art 1 s 26 subd 2



Section 116J.75 Repealed, 2001 c 200 s 4

116J.75 Repealed, 2001 c 200 s 4



Section 116J.76 General functions; powers and duties.

116J.76 General functions; powers and duties.

The bureau, by and through the director or the director's duly authorized employees, shall have the following functions, powers, and duties:

(a) providing comprehensive information on licenses required for business undertakings, projects, and activities in the state and making the information available to applicants and other persons;

(b) providing interested persons with an opinion as to the number, kind, and source of required licenses and potential difficulties in obtaining the licenses, based on a review of a potential applicant's business concept at an early stage in its planning;

(c) developing with the assistance of other departments a master application procedure to expedite the identification and processing of these licenses;

(d) facilitating or recommending consolidation of hearings required pursuant to licensing applications when feasible and advantageous;

(e) encouraging and facilitating the participation of federal and local government agencies in licensing coordination;

(f) making recommendations for eliminating, consolidating, simplifying, expediting, or otherwise improving licensing procedures affecting business undertakings;

(g) serving as an advocate for small business license applicants with state, federal, and local agencies in the process of applying for licenses and complying with licensing standards and requirements; and

(h) adopting rules, procedures, instructions, and forms as are required to carry out the functions, powers, and duties imposed upon the bureau by sections 116J.73 to 116J.86.

HIST: 1981 c 342 art 3 s 4; 1981 c 356 s 248; 1Sp1985 c 13 s 247; 1986 c 444



Section 116J.77 Assistance of other agencies.

116J.77 Assistance of other agencies.

To effect the purposes of sections 116J.73 to 116J.86, and when requested by the commissioner, an agency shall to the extent practicable provide assistance, services, facilities, and data as will enable the bureau to carry out its functions, powers, and duties.

HIST: 1981 c 342 art 3 s 5; 1981 c 356 s 248



Section 116J.78 Comprehensive license information.

116J.78 Comprehensive license information.

Subdivision 1. Reports by agencies. Not later than 90 days from June 2, 1981, each agency issuing licenses for business undertakings, projects, and activities shall report to the bureau, in a form prescribed by the bureau, on each and every type of license administered or issued by the agency. Application forms, applicable agency rules, fee schedules, and the estimated time period necessary for license application consideration based on experience and statutory or regulatory requirements shall accompany each report. The reports shall be updated every two years.

Subd. 2. Report supplementation. Each agency issuing licenses for business undertakings, projects, and activities shall, subsequent to its report pursuant to subdivision 1, provide the bureau with a report of any new license or modification of any existing license, or licensing procedures, together with applicable forms, rules, and information required under subdivisions 1 and 2 regarding new or modified licenses.

Subd. 3. Preparation of information file. The bureau shall prepare an information file on agency license requirements upon receipt of the agency reports and shall develop methods for its maintenance, revision, updating, and ready access.

Subd. 4. License information provided by bureau. The bureau shall provide comprehensive license information on the basis of information submitted in subdivisions 1 to 3. The bureau may prepare and distribute publications, guides, and other materials based upon the agency reports and the information file. These materials are designed to serve the convenience of license applicants and explain license requirements affecting business, including requirements having multiple license or multiple agency aspects.

HIST: 1981 c 342 art 3 s 6; 1981 c 356 s 248



Section 116J.79 Preapplication conferences.

116J.79 Preapplication conferences.

Subdivision 1. Requests for conference. The bureau, at the request of any person, proceeding in accordance with this section, may conduct a preapplication conference, pending the formal submission of application forms, in which affected agencies shall participate to the extent practicable in order to clarify the nature and scope of their interest, to provide guidance regarding license application and review procedures, and to coordinate agency actions and data collection or submission regarding license application.

Subd. 2. Multiple licenses; agencies to provide review and opinion. If, in the course of a preapplication conference, it becomes clear in the opinion of the director that a proposed business undertaking: (a) may require multiple licenses from the same or different state departments; (b) will take place in phases over an extended period of time; (c) will involve substantial expense for preparation of detailed plans, specifications and license applications; or (d) is of a new or unique nature, then each affected agency shall, at the request of the director to the extent practicable, provide the applicant with a written review and opinion as to all licenses which the agency would require for the proposed undertaking, the standards and conditions which would have to be met in order to obtain the licenses, timetables involved, and any properly related circumstances or findings.

Subd. 3. Written opinions; time limits; extensions. Each agency participating in the review and opinion process shall render the written opinion within a period not exceeding 60 days from the date fixed by the director. This period may be extended by the director at the request of an interested agency for the further consideration of information provided in accordance with this section. The director shall advise the person having requested the review and opinion of the extension, the reasons for it, and the revised period fixed by the director for rendering the written opinion. The person shall be entitled to confer with the bureau and with any agency having been granted an extension of time to ascertain what further information, if any, is required to facilitate the rendering of the review and opinion.

Subd. 4. Effect of review and opinion procedure. A preapplication review and opinion shall not relieve the person from the responsibility of obtaining any required licenses and shall be contingent upon the submission of all detailed plans, specifications, and information required for license applications. An agency's written opinion as to required licenses shall remain in effect indefinitely for the proposed business undertaking, project, or activity as described in the applicant's submission. However, if new license requirements or related standards over which an agency has no control or discretion in establishing subsequently become effective, the new license requirements or standards shall not be considered to have been part of the preapplication review and opinion. The opinion of the agency may be modified or amended by the agency at any time and shall not prohibit the agency from requiring additional licenses as deemed necessary for the applicant.

Subd. 5. Rules of procedure. The bureau shall promulgate rules for the procedures to be followed in the conduct of preapplication reviews and opinions.

HIST: 1981 c 342 art 3 s 7; 1981 c 356 s 248



Section 116J.80 Master application procedure.

116J.80 Master application procedure.

Subdivision 1. Development and implementation. The bureau shall develop and implement a master application procedure to expedite the identification and processing of licenses for business undertakings, projects, and activities. A master application shall be made on a form prescribed by the bureau. This form shall request concise and specific information necessary to determine those licenses which are or may be required for the undertaking, project, or activity in order to insure speedy issuance of the licenses when all necessary requirements are met.

Subd. 2. Bureau assistance in preparing. Use of the master application procedure shall be at the option of any person proposing a business undertaking, project, or activity. Upon request, the bureau shall assist any person in preparing a master application, describe the procedures involved, and provide other information from the comprehensive license information file as may be helpful or necessary.

Subd. 3. Receipt of application; notification to agencies. Upon receipt of a master application the bureau shall immediately notify in writing each agency having a possible interest in the proposed business undertaking, project, or activity with respect to licenses which are or may be required.

Subd. 4. Agency response. Each agency so notified shall respond to the bureau within 20 days of receipt of the notice and shall advise the bureau whether one or more licenses under its jurisdiction are or may be required for the business undertaking, project, or activity described in the master application. The response shall specify the licenses which in the opinion of the agency are or may be required, if any, and shall indicate the fees to be charged.

Subd. 5. Consequences of negative or nonresponses. Any agency so notified which responds that it does not have an interest in the license requirements of the business undertaking, project, or activity described in the master application, or which does not respond within the time period specified in subdivision 4, shall not require a license for the undertaking, project, or activity described in the master application. Except that where unusual circumstances have prevented an agency from notifying the bureau, and the agency establishes that failure to require a license would result in substantial harm to the public health or welfare, the commissioner may order that the license be required.

Subd. 6. Failure to provide accurate or pertinent information. The provisions of subdivision 5 shall not apply if the commissioner of trade and economic development determines that the master application contained false, misleading, or deceptive information, or failed to include pertinent information, the lack of which could reasonably lead an agency to misjudge the applicability of licenses under its jurisdiction, or if new license requirements or related standards subsequently became effective for which an agency had no discretion in establishing the effective date.

Subd. 7. Notification to applicant. The bureau, following the 20 day notice and response period, shall promptly provide the person having submitted a master application with application forms and related information for all licenses specified by the interested agencies and shall advise the person:

(a) That all forms are to be completed and submitted to the interested agencies; and

(b) At the option of the applicant, that the bureau will receive all forms as a package with the fees to be charged, if any, and that the bureau will immediately separate and submit the forms and any allocable fees to the appropriate agencies.

Subd. 8. Withdrawal of application. An applicant may withdraw a master application at any time without forfeiture of any license approval applied for or obtained under the master application procedures contained in this section.

HIST: 1981 c 342 art 3 s 8; 1981 c 356 s 248; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2



Section 116J.81 License coordination and assistance to applicants.

116J.81 License coordination and assistance to applicants.

Subdivision 1. Authorization. Any applicant for licenses required for a business undertaking, project, or activity may confer with the bureau to obtain assistance in the prompt and efficient processing and review of applications.

Subd. 2. Duties of the bureau. The bureau shall, so far as possible, render assistance; and the director may designate an officer or employee of the bureau to act as an expediter for the purpose of:

(1) facilitating contacts for the applicant with agencies responsible for processing and reviewing license applications;

(2) arranging conferences to clarify the interest and requirements of any agency with respect to license applications;

(3) considering with agencies the feasibility of consolidating hearings and data required of the applicant; and

(4) assisting the applicant in the resolution of outstanding issues identified by agencies, including delays experienced in license review.

HIST: 1981 c 342 art 3 s 9; 1981 c 356 s 248



Section 116J.82 Consolidated hearings.

116J.82 Consolidated hearings.

Subdivision 1. Bureau may request. The bureau may request the office of administrative hearings to consolidate hearings insofar as it is feasible and agreeable to all parties.

Subd. 2. Rules of procedure. A consolidated hearing shall be conducted in a manner consistent with sections 14.001 to 14.69, and the applicable rules of the office of administrative hearings.

Subd. 3. Prehearing conference. The office of administrative hearings, with the consent of the agencies having license jurisdiction, may provide for a prehearing conference to assist in the disposition of the type, time, place, and parties of the consolidated hearing, the simplification of the issues, the stipulations as to agreed facts and necessary documents, and other relevant matters.

HIST: 1981 c 342 art 3 s 10; 1981 c 356 s 248; 1982 c 424 s 130; 1987 c 384 art 2 s 1; 1990 c 422 s 10



Section 116J.83 License authority retained.

116J.83 License authority retained.

Each agency having jurisdiction to approve or deny a license shall have the continuing power vested in it to make such determinations. The provisions of sections 116J.73 to 116J.86 shall not lessen or reduce these powers and shall modify the procedures followed in carrying out these powers only to the extent provided in sections 116J.73 to 116J.86.

HIST: 1981 c 342 art 3 s 11; 1981 c 356 s 248



Section 116J.84 Services provided at no charge.

116J.84 Services provided at no charge.

Services rendered by the bureau shall be made available without charge. Nothing contained in this section shall relieve an applicant of any part of the fees or charges established for the review and approval of license applications or relieve an applicant of any of the apportioned costs of a consolidated hearing conducted under sections 116J.79 and 116J.80.

HIST: 1981 c 342 art 3 s 12; 1981 c 356 s 248



Section 116J.85 Federal and local government participation.

116J.85 Federal and local government participation.

Subdivision 1. Encouragement. Federal and local government license agencies shall be encouraged to participate in the business license information, coordination, and assistance services of the bureau and to make information available to applicants through the bureau with respect to any business undertaking, project, or activity which is referred to the bureau under the provisions of sections 116J.73 to 116J.86.

Subd. 2. Assistance to federal and local agency license applicants. The bureau shall, so far as is practicable, advise applicants of federal and local agency license requirements and shall maintain an information file on licenses for which the state has delegated issuance authority to local government agencies.

Subd. 3. Coordination of license review procedures. The director shall consult with local government officials with respect to cooperation in coordinating state and local license application and review procedures and shall recommend to the governor and the legislature any actions which would facilitate this coordination.

HIST: 1981 c 342 art 3 s 13; 1981 c 356 s 248



Section 116J.86 Compilation and maintenance of statistical data.

116J.86 Compilation and maintenance of statistical data.

The bureau shall obtain and keep on an annual basis appropriate statistical data regarding the number of licenses issued by agencies, the amount of time necessary for the licenses to be issued, the cost of obtaining the licenses, the types of projects for which specific licenses are issued, a geographic distribution of licenses issued, and other pertinent data which the director deems appropriate. The bureau shall analyze the data by type of license and by agency responsible and shall make its findings available to the public.

HIST: 1981 c 342 art 3 s 14; 1981 c 356 s 248



Section 116J.87 Repealed, 1987 c 404 s 191

116J.87 Repealed, 1987 c 404 s 191



Section 116J.871 Financial assistance limitations; prevailing wage.

116J.871 Financial assistance limitations; prevailing wage.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them.

(b) "Economic development" means financial assistance provided to a person directly or to a local unit of government or nonprofit organization on behalf of a person who is engaged in the manufacture or sale of goods and services. Economic development does not include (i) financial assistance for rehabilitation of existing housing or (ii) financial assistance for new housing construction in which total financial assistance at a single project site is less than $100,000.

(c) "Financial assistance" means (i) a grant awarded by a state agency for economic development related purposes if a single business receives $200,000 or more of the grant proceeds; (ii) a loan or the guaranty or purchase of a loan made by a state agency for economic development related purposes if a single business receives $500,000 or more of the loan proceeds; or (iii) a reduction, credit, or abatement of a tax assessed under chapter 297A where the tax reduction, credit, or abatement applies to a geographic area smaller than the entire state and was granted for economic development related purposes. Financial assistance does not include payments by the state of aids and credits under chapter 273 or 477A to a political subdivision.

(d) "Project site" means the location where improvements are made that are financed in whole or in part by the financial assistance; or the location of employees that receive financial assistance in the form of employment and training services as defined in section 268.0111, subdivision 4, or customized training from a technical college.

(e) "State agency" means any agency defined under section 16B.01, subdivision 2, Minnesota Technology, Inc., and the iron range resources and rehabilitation board.

Subd. 2. Prevailing wage required. A state agency may provide financial assistance to a person only if the person receiving or benefiting from the financial assistance certifies to the commissioner of labor and industry that laborers and mechanics at the project site during construction, installation, remodeling, and repairs for which the financial assistance was provided will be paid the prevailing wage rate as defined in section 177.42, subdivision 6.

Subd. 3. Prevailing wage; penalty. It is a misdemeanor for a person who has certified that prevailing wages will be paid to laborers and mechanics under subdivision 2 to subsequently fail to pay the prevailing wage. This misdemeanor is punishable by a fine of not more than $700, or imprisonment for not more than 90 days, or both. Each day a violation of this subdivision continues is a separate offense.

Subd. 4. Notification. A state agency shall notify any person applying for financial assistance from the state agency of the requirements under subdivision 2 and of the penalties under subdivision 3.

Subd. 5. Exception. Nothing in this section denies any financial assistance granted to or qualified for by a person whose construction, installation, remodeling, or repairs commenced prior to August 1, 1990.

HIST: 1990 c 604 art 10 s 7; 1991 c 322 s 19



Section 116J.873 Repealed, 1996 c 452 s 40

116J.873 Repealed, 1996 c 452 s 40



Section 116J.8731 Minnesota investment fund.

116J.8731 Minnesota investment fund.

Subdivision 1. Purpose. The Minnesota investment fund is created to provide financial assistance, through partnership with communities, for the creation of new employment or to maintain existing employment, and for business start-up, expansions, and retention. It shall accomplish these goals by the following means:

(1) creation or retention of permanent private-sector jobs in order to create above-average economic growth consistent with environmental protection, which includes investments in technology and equipment that increase productivity and provide for a higher wage;

(2) stimulation or leverage of private investment to ensure economic renewal and competitiveness;

(3) increasing the local tax base, based on demonstrated measurable outcomes, to guarantee a diversified industry mix;

(4) improvement of employment and economic opportunity for citizens in the region to create a reasonable standard of living, consistent with federal and state guidelines on low- to moderate-income persons; and

(5) stimulation of productivity growth through improved manufacturing or new technologies, including cold weather testing.

Subd. 2. Administration. The commissioner shall administer the fund as part of the Small Cities Development Block Grant Program. Funds shall be made available to local communities and recognized Indian tribal governments in accordance with the rules adopted for economic development grants in the small cities community development block grant program, except that all units of general purpose local government are eligible applicants for Minnesota investment funds. A home rule charter or statutory city, county, or town may loan or grant money received from repayment of funds awarded under this section to a regional development commission, other regional entity, or statewide community capital fund as determined by the commissioner, to capitalize or to provide the local match required for capitalization of a regional or statewide revolving loan fund.

Subd. 3. Eligible expenditures. The money appropriated for this section may be used to provide grants for infrastructure, loans, loan guarantees, interest buy-downs, and other forms of participation with private sources of financing, provided that a loan to a private enterprise must be for a principal amount not to exceed one-half of the cost of the project for which financing is sought.

Subd. 4. Eligible projects. Assistance must be evaluated on the existence of the following conditions:

(1) creation of new jobs or retention of existing jobs;

(2) increase in the tax base;

(3) the project can demonstrate that investment of public dollars induces private funds;

(4) the project can demonstrate an excessive public infrastructure or improvement cost beyond the means of the affected community and private participants in the project;

(5) the project provides higher wage levels to the community or will add value to current workforce skills;

(6) whether assistance is necessary to retain existing business; and

(7) whether assistance is necessary to attract out-of-state business.

A grant or loan cannot be made based solely on a finding that the conditions in clause (6) or (7) exist. A finding must be made that a condition in clause (1), (2), (3), (4), or (5) also exists.

Applications recommended for funding shall be submitted to the commissioner.

Subd. 5. Grant limits. A Minnesota investment fund grant may not be approved for an amount in excess of $500,000. This limit covers all money paid to complete the same project, whether paid to one or more grant recipients and whether paid in one or more fiscal years. The portion of a Minnesota investment fund grant that exceeds $100,000 must be repaid to the state when it is repaid to the local community or recognized Indian tribal government by the person or entity to which it was loaned by the local community or Indian tribal government. Money repaid to the state must be credited to the general fund. A grant or loan may not be made to a person or entity for the operation or expansion of a casino or a store which is used solely or principally for retail sales. Persons or entities receiving grants or loans must pay each employee total compensation, including benefits not mandated by law, that on an annualized basis is equal to at least 110 percent of the federal poverty level for a family of four.

Subd. 6. Sports facility. A Minnesota investment fund grant or loan cannot be used for a project related to a sports facility. For the purpose of this subdivision, "sports facility" means a building that has a professional sports team as a principal tenant.

Subd. 7. Contractual obligation. A business receiving Minnesota investment fund grants must demonstrate why the grant is necessary for a project and enter into an agreement with the local grantor. The agreement, among other things, must obligate the recipient to pay the minimum compensation set by this section and meet job creation goals. A recipient that breaches the agreement must repay the grant directly to the commissioner. Repayments under this subdivision must be deposited in the general fund.

HIST: 1996 c 452 s 29; 2001 c 102 s 1; 1Sp2001 c 4 art 2 s 2



Section 116J.874 Affirmative enterprise program.

116J.874 Affirmative enterprise program.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Business entity" means a sole proprietorship, partnership, limited liability company, or corporation.

(c) "Disabled person" means a person with a disability as defined under section 363.01, subdivision 13.

(d) "Full-time employee" means an employee who is employed for at least 35 hours per week.

Subd. 2. Establishment. The commissioner of trade and economic development shall establish the affirmative enterprise program for the purpose of encouraging the full-time employment of disabled persons in areas of economic need. The commissioner shall determine areas of economic need based on present and past levels of unemployment and population loss, and present and past reductions in industrial and business activity.

Subd. 3. Eligibility. A business entity is eligible for an affirmative enterprise grant if it meets the following criteria:

(1) except in the case of a business entity with fewer than ten employees, it employs at least 25 percent of its full-time employees from persons who are not disabled;

(2) it employs at least 50 percent of its full-time employees from disabled persons;

(3) it maintains an integrated work force of nondisabled and disabled persons at the highest possible level;

(4) every full-time employee has an employee status with all accompanying rights and responsibilities;

(5) the following benefits are provided to each full-time employee:

(i) paid vacation;

(ii) paid holidays;

(iii) paid sick leave;

(iv) a personalized career plan;

(v) retirement with employer participation; and

(vi) a copayment health insurance plan;

(6) a full-time employee selected by all employees of the business entity meets with the business entity's management at least once a month;

(7) each full-time employee is informed of other less restrictive employment when it becomes available;

(8) all full-time employees are required to participate in at least two evaluations per year with accompanying wage adjustments; and

(9) profit-sharing based on the business entity's performance is provided to all full-time employees.

Subd. 4. Grants. Affirmative enterprise grants must be used by the business to provide training and support services to disabled persons in conjunction with economic development.

Subd. 5. Preference. Preference for grant awards must be given to a business entity that: (1) offers ownership options or individual personal improvement plans with employer-sponsored training, has a long-term business plan, and is working collaboratively with the local economic development authority or organization; or (2) has a higher percentage of disabled employees than another eligible entity.

Subd. 6. Repealed, 1995 c 224 s 126

HIST: 1993 c 369 s 48



Section 116J.8745 Microenterprise entrepreneurial assistance.

116J.8745 Microenterprise entrepreneurial assistance.

Subdivision 1. Technical assistance. The commissioner of trade and economic development shall make grants to nonprofit organizations to provide technical assistance to individuals to support the startup and growth of self-employment and microbusinesses. Eligible businesses are microenterprises employing under five people plus the owner and requiring under $25,000 or no capital to start or expand the business.

Subd. 2. Grant eligibility and allocation. Nonprofit organizations must apply for grants under this section following procedures established by the commissioner. To be eligible for a grant, an organization must demonstrate to the commissioner that it has the appropriate expertise. The commissioner shall give preference for grants to organizations that target nontraditional entrepreneurs such as women, members of a minority, low-income individuals, or persons seeking work who are currently on or recently removed from welfare assistance.

An application must include:

(1) the local need for microenterprise support;

(2) proposed criteria for business eligibility;

(3) proposals for identifying and serving eligible businesses;

(4) a description of technical assistance to be provided to eligible businesses;

(5) proposals to coordinate technical assistance with financial assistance;

(6) a demonstration of ability to collaborate with other agencies including educational and financial institutions; and

(7) project goals identifying the number of eligible businesses to be assisted with the state funds awarded under the grant.

Subd. 3. Grant evaluations. Grant recipients must report to the commissioner by February 1 in each of the two years succeeding the year of receipt of the grant. The report must detail the number of customers served, the number of businesses started, stabilized, or expanded, the number of jobs created and retained, and business success rates. The commissioner shall report to the legislature on the microenterprise entrepreneurial assistance. The report shall contain an evaluation of the results, recommendations to continue or change the program, and a suggested level of funding.

HIST: 1997 c 200 art 1 s 55; 1999 c 223 art 2 s 26,27



Section 116J.875 Renumbered 116M.02

116J.875 Renumbered 116M.02



Section 116J.8755 Repealed, 2001 c 200 s 4

116J.8755 Repealed, 2001 c 200 s 4



Section 116J.876 Definitions.

116J.876 Definitions.

Subdivision 1. Terms. For the purposes of this section and sections 116J.8761 to 116J.8769, the terms defined in this section have the meanings given them.

Subd. 2. Agreement. "Agreement" means an agreement between a lender and the commissioner under which a lender may participate in the program.

Subd. 3. Borrower. "Borrower" means the recipient of a loan which is, has been, or will be filed by the lender for enrollment under the program and meets the following requirements:

(1) the borrower is a corporation, partnership, joint venture, sole proprietorship, cooperative, or other entity, whether profit or nonprofit, which is authorized to conduct business in the state; and

(2) the borrower is not an executive officer, director, or principal shareholder of the lender, or a member of the immediate family of an executive officer, director, or principal shareholder of the lender, or an entity controlled by an executive officer, director, principal shareholder, or member of the immediate family.

Subd. 4. Capital access account; account. "Capital access account" or "account" means an account created in the special revenue fund for the purposes of the capital access program.

Subd. 5. Claim. "Claim" means any claim filed by the lender under section 116J.8767.

Subd. 6. Commissioner. "Commissioner" means the commissioner of trade and economic development.

Subd. 6a. Community development venture capital fund. "Community development venture capital fund" means a regional or local venture capital fund that makes equity investments in small or emerging companies and has a financial as well as a social mission.

Subd. 7. Early loan. "Early loan" means an enrolled loan where at the time of enrollment the amount of previously enrolled loans made by the lender under the program was less than $5,000,000.

Subd. 8. Eligible loan. "Eligible loan" means a loan made by the lender to a borrower that meets the requirements of section 116J.8764.

Subd. 9. Enrolled loan. "Enrolled loan" means a loan enrolled by the commissioner under the terms of section 116J.8764.

Subd. 10. Lender. "Lender" means a financial institution as defined in section 13A.01, subdivision 2, that has entered into an agreement with the commissioner to participate in the program.

Subd. 11. Passive real estate ownership. "Passive real estate ownership" means ownership of real estate for the purpose of deriving income from speculation, trade, or rentals, except that the term does not include (1) the ownership of that portion of real estate being used or intended to be used for the operation of the business of the owner of the real estate; or (2) ownership of real estate for the purpose of construction or renovation until the completion of the construction or renovation phase.

Subd. 12. Program. "Program" means the capital access program created by sections 116J.876 to 116J.8769.

Subd. 13. Reserve fund. "Reserve fund" means an administrative account maintained by the commissioner for funds accumulated under an agreement with the commissioner to cover losses sustained by the lender on enrolled loans.

HIST: 1989 c 335 art 1 s 146; 2001 c 153 s 1



Section 116J.8761 Capital access program; creation; administration.

116J.8761 Capital access program; creation; administration.

A capital access program is created in the department of trade and economic development. The purpose of the capital access program is to provide capital to businesses, particularly small and medium-sized businesses, to foster economic development. Capital may be provided in the form of equity investments for community development venture capital funds or loans for all other assistance under the program. Loans made under this program are to be slightly riskier than conventional loans, but still offer a high degree of soundness in connection with the capital access program.

The commissioner has the power to administer the program, enter into contracts, and take action reasonably necessary to ensure compliance with the program. The lender shall provide the commissioner with information regarding its participation in the program as the commissioner may reasonably require. Upon notice to the lender, the commissioner may inspect the files of the lender relating to any loans enrolled under the program during normal business hours of the lender.

A lender is eligible to participate in the program upon entering into an agreement with the commissioner governing the duties of the commissioner and the lender under the program.

HIST: 1989 c 335 art 1 s 147; 2001 c 153 s 2



Section 116J.8762 Commissioner; duties.

116J.8762 Commissioner; duties.

Subdivision 1. Duties. The commissioner must:

(1) with respect to loans:

(i) market the capital access program to businesses and other persons in the state in cooperation with financial institutions and statewide associations representing financial institutions;

(ii) establish a reservation or allocation system so that lenders may reserve an allocation of funds in the account before or after the lender enters into a loan agreement or contract with a borrower; and

(iii) develop the program, in cooperation with financial institutions and statewide associations representing financial institutions, so that the degree of flexibility for the commissioner and the participating lenders is maximized and the state oversight of individual loans is minimized, and the fiscal integrity of the program is maintained; and

(2) with respect to equity investments:

(i) market the program to businesses and community development venture capital funds; and

(ii) enter into appropriate contracts and agreements with community development venture capital funds.

Subd. 2. Interests of commissioner. Except upon the exercise of the commissioner's right of subrogation under section 116J.8767, the commissioner has no legal or equitable interest in any collateral, security, or other right of recovery in connection with any loan enrolled in the program, and the commissioner's consent is not necessary for any amendment to the lender's loan documents.

HIST: 1989 c 335 art 1 s 148; 2001 c 153 s 3



Section 116J.8763 Eligible loans.

116J.8763 Eligible loans.

Subdivision 1. Loan types. Eligible loans may include:

(1) loans made for industrial, commercial, or agricultural purposes;

(2) refinancing of loans made for the purposes in clause (1); and

(3) lines of credit agreements established between the lender and borrower which are used for the purposes in clause (1).

Subd. 2. Loan restrictions. Eligible loans must meet the following criteria:

(1) the lender has not made the loan in order to enroll in the program prior debt which is not covered under the program and which is or was owed by the borrower to the lender;

(2) the proceeds of the loan will not be used for that portion of a project or development devoted to housing;

(3) the proceeds of the loan will not be used to finance passive real estate ownership; and

(4) the proceeds of the loan will be used to finance a project or enterprise located within this state which will foster economic development in Minnesota.

Subd. 3. Loan provisions. An eligible loan may provide for an interest rate, fees, and other terms and conditions as the lender and borrower may agree. If the loan amount to be borrowed is determined by a commitment agreement that establishes a line of credit, the amount of the loan is the maximum amount available to the borrower under the agreement.

HIST: 1989 c 335 art 1 s 149



Section 116J.8764 Enrollment of loans in program.

116J.8764 Enrollment of loans in program.

Subdivision 1. Filing requirements. (a) To enroll a loan under this program, the lender must file a completed loan enrollment form with the commissioner. The lender must also certify the following to the commissioner as part of the filing:

(1) the lender has no substantial reason to believe that the loan is being made to a borrower who does not meet the requirements of section 116J.876, subdivision 3;

(2) that the lender has received from the borrower a written representation, warranty, pledge, and waiver stating that the borrower has no legal, beneficial, or equitable interest in the nonrefundable premium charges or any other funds credited to the reserve fund established to cover losses sustained by the lender on enrolled loans;

(3) the loan being filed for enrollment is an eligible loan under section 116J.8763; and

(4) premium changes required of the borrower and lender under this section have been deposited in the reserve fund.

(b) The lender shall file the loan enrollment form within ten business days after the lender makes the loan. The date on which the lender makes a loan is the date on which the lender first disburses proceeds of the loan to the borrower or an earlier date on which the loan documents have been executed and the lender has obligated itself to disburse proceeds of the loan. The filing date of a loan enrollment form is the date on which the lender delivers the required documentation to the commissioner, delivers it to a professional courier service for delivery to the commissioner, or mails it to the commissioner by certified mail.

Subd. 2. Commissioner enrollment; acknowledgment. When the commissioner receives the loan enrollment form, the commissioner shall enroll the loan, unless the information provided under subdivision 1 indicates that the loan is not an eligible loan, and shall deliver to the lender within five business days of receipt an acknowledgment of enrollment, signed by the commissioner or designee, including documentation of the amount being transferred by the commissioner into the reserve fund under this section.

Subd. 3. Amount covered. When filing a loan enrollment form, the lender may specify an amount to be covered under the program. The amount may be less than the total amount of the loan. Unless the context clearly requires otherwise, when used in connection with a loan or loans, the words "amount" and "proceeds" refer only to the amount covered under the agreement.

Subd. 4. Amount covered in refinancings. (a) In the case of a loan to refinance a loan previously made to the borrower by the lender that was not enrolled under the program, the lender may obtain coverage under the program for an amount not exceeding the amount of additional financing.

(b) If an enrolled loan is refinanced and the total amount to be covered under the program does not exceed the covered amount of the loan as previously enrolled, the refinanced loan may continue as an enrolled loan without payment of additional premium charges or transfers by the commissioner to the reserve fund.

(c) If an enrolled loan is refinanced in an amount exceeding the amount of the loan as previously enrolled, the lender may obtain coverage of the amount of the refinanced loan that exceeds the amount covered when the loan was previously enrolled by refiling the loan for enrollment under subdivision 1.

(d) Fluctuations in the outstanding balance of a line of credit, without increasing the enrolled amount under the program, are not a refinancing of the loan.

Subd. 5. Termination of enrollment. If the outstanding balance of an enrolled loan which is not a line of credit is reduced to zero, the loan is no longer an enrolled loan. If an enrolled loan which is a line of credit has an outstanding balance of zero for a 12-month period, the line of credit is no longer an enrolled loan, unless, before the expiration of the 12-month period, the lender reaffirms in writing to the borrower that the line of credit will remain open and the borrower acknowledges the reaffirmation in writing.

HIST: 1989 c 335 art 1 s 150



Section 116J.8765 Reserve fund; premiums.

116J.8765 Reserve fund; premiums.

Subdivision 1. Creation. Upon execution of an agreement between the lender and the commissioner, the commissioner shall establish a reserve fund account with the lender in the name of the commissioner for the purpose of receiving all required premium charges to be paid by the lender and the borrower and transfers made by the commissioner under sections 116J.876 to 116J.8769.

Subd. 2. Premium payments and transfers to reserve fund. The premium charges payable to the reserve fund by the lender and the borrower in connection with a loan filed for enrollment are determined by the lender. The premium paid by the borrower may not be less than 1.5 percent nor greater than 3.5 percent of the amount of the loan. The premium paid by the lender shall be equal to the amount of the premium paid by the borrower. The lender may recover from the borrower the cost of the lender's premium payment, in any manner in which the lender and borrower agree. When enrolling a loan, the commissioner shall transfer into the reserve fund from the account premium amounts determined as follows:

(a) If the amount of any loan, plus the amount of loans previously enrolled by the lender, is less than $2,000,000, the premium amount transferred must be equal to 150 percent of the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.

(b) If, prior to the enrollment of the loan, the amount of loans previously enrolled by the lender equals or exceeds $2,000,000, the premium amount transferred must be equal to the combined premiums paid into the reserve fund by the borrower and the lender for each enrolled loan.

(c) If the amount of loans previously enrolled by the lender is less than $2,000,000, but the enrollment of a loan will cause the aggregate amount of all enrolled loans made by the lender to exceed $2,000,000, the premium amount transferred must be equal to a percentage of the combined amount paid by the lender and the borrower. The percentage must be determined by (1) multiplying by 150 that portion of the loan which when added to the amount of all previously enrolled loans totals $2,000,000, (2) multiplying the balance of the loan by 100, and (3) adding the products of the two amounts and dividing the sum by the total amount of the loan.

Subd. 3. Limitation of transfers. A maximum premium amount of $150,000 may be transferred into the reserve funds of all lenders participating in the program by the commissioner over any three-year period in connection with any one borrower or any group of borrowers among which a common enterprise exists. This maximum premium amount may be exceeded upon the written request by a lender only if the commissioner approves in writing the transfer of an amount in excess of $150,000. For the purpose of this subdivision, the term "common enterprise" has the meaning given it in Code of Federal Regulations, title 12, section 32, as amended.

Subd. 4. Control and investment of reserve fund. (a) All money credited to the reserve fund is under the exclusive control of the commissioner. The commissioner may not withdraw money from the reserve fund except as specifically provided in this subdivision and sections 116J.8766 and 116J.8768.

(b) Money in the reserve fund must be deposited by the commissioner in an account with the lender unless the commissioner determines that the lender is not in substantial compliance with the requirements of the agreement. If money in the reserve fund is not deposited by the commissioner in an account with the lender, it must be invested or reinvested by the commissioner in (1) direct obligations of the United States or the state of Minnesota or in obligations the principal and interest of which are unconditionally guaranteed by the United States or the state of Minnesota, or (2) a deposit account at a depository institution whose deposits are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.

(c) Interest or income earned on the money credited to the reserve fund is part of the reserve fund. The commissioner may withdraw at any time from the reserve fund 50 percent of all interest or income that has been credited to the reserve fund, except that after the first withdrawal the commissioner may not withdraw more than 50 percent of all interest or income that has been credited to the reserve fund since the time of the last withdrawal. Any withdrawal made under this subdivision may be made prior to paying any claim. None of the amounts withdrawn need to be transferred back to the reserve fund. Any withdrawal under this subdivision must be credited in the capital access account.

Subd. 5. Pledge of the reserve fund. The commissioner shall pledge to the lender that the money in the reserve fund will be available to pay claims under section 116J.8766, that the lender will have a first security interest in the money in the reserve fund to pay the claims, and that the commissioner will not encumber or pledge the money to any other party.

Subd. 6. Quarterly reports; inspections. (a) If the reserve fund is not maintained with the lender, the commissioner shall provide to the lender quarterly transaction reports indicating the balance in the reserve fund, payments and transfers into the reserve fund, withdrawals from the reserve fund, and interest or income earned on money credited to the reserve fund.

(b) The records of the commissioner with respect to all payments and transfers into the reserve fund, withdrawals from the reserve fund, and interest or income earned on the money credited to the reserve fund, are available to the lender at the offices of the commissioner during normal business hours.

HIST: 1989 c 335 art 1 s 151



Section 116J.8766 Claims by lender to reserve fund.

116J.8766 Claims by lender to reserve fund.

Subdivision 1. Claim process. (a) If the lender charges off all or part of an enrolled loan, the lender may file a claim with the commissioner. The claim must be filed contemporaneously with the charge-off.

(b) The lender's claim may include, in addition to the amount of principal charged off plus accrued interest, one-half of the documented out-of-pocket expenses incurred in pursuing its collection efforts, including preservation of collateral. The amount of principal and accrued interest included in the claim may not exceed the principal amount covered under the program upon enrollment, plus accrued interest attributable to the covered principal amount.

(c) The lender shall determine when and how much to charge off on an enrolled loan in a manner consistent with its normal method for making these determinations on similar loans which are not enrolled loans.

(d) If the lender files two or more claims contemporaneously and there are insufficient funds in its reserve fund at that time to cover the entire amount of the claims, the lender may designate the order of priority in which the commissioner shall pay the claims.

Subd. 2. Disbursement of reserve fund. (a) Upon receipt by the commissioner of a claim filed by the lender, the commissioner shall, within ten business days, pay or authorize the lender to withdraw from the reserve fund the amount of the claim as submitted, unless the information provided by the lender was known by the lender to be false at the time the loan was filed for enrollment. No other violation of sections 116J.876 to 116J.8769 or the agreement is grounds for denial of a claim. All money transferred or credited to the reserve fund from any source is appropriated to the commissioner to pay claims under this section.

(b) If there is insufficient money in the reserve fund to cover the entire amount of the lender's claim, the commissioner shall pay to the lender or authorize the lender to withdraw an amount equal to the current balance in the reserve fund and the following shall apply:

(1) If the enrolled loan for which the claim has been filed is not an early loan, the payment fully satisfies the claim, and the lender has no right to receive any further amount from the reserve fund with respect to that claim.

(2) If the loan is an early loan, the partial payment does not satisfy the lender's claim, and at any time that the remaining balance of the claim is not greater than 75 percent of the balance in the reserve fund at the time of the loss, the commissioner, upon request of the lender, shall pay the remaining balance of the claim.

Subd. 3. Recovery by lender subsequent to claim. If, subsequent to payment of a claim by the commissioner, the lender recovers from a borrower any amount for which payment of the claim was made, the lender shall promptly pay to the commissioner for deposit in the reserve fund the amount recovered, less one-half of any documented out-of-pocket expenses incurred. The lender need pay to the commissioner for deposit in the reserve fund only amounts in excess of the amount of recovery needed to fully cover the lender's loss on an enrolled loan.

For the purposes of this subdivision and section 116J.8767, the lender's loss on an enrolled loan includes any losses on the loan including principal, accrued interest, and one-half of the documented out-of-pocket expenses attributable to principal amounts in excess of the amount covered under the program or the principal amount included in the claim.

Subd. 4. Technical assistance. When a borrower becomes 60 days delinquent in the payments of an enrolled loan or before a lender files a claim with the commissioner, the lender must notify the commissioner of the delinquency. The commissioner, after notification, shall inform the borrower of the technical assistance providers in the borrower's area that may assist in solving any business or management problems experienced by the borrower.

HIST: 1989 c 335 art 1 s 152; 1990 c 423 s 4; 1991 c 345 art 1 s 72



Section 116J.8767 Subrogation of claims.

116J.8767 Subrogation of claims.

Subdivision 1. Limitation. The commissioner may exercise the right of subrogation under this section if the commissioner determines, in the commissioner's discretion, that the lender has not exercised reasonable care and diligence in its collection activities with respect to the loan or that there is a reasonable basis for believing that the lender will not exercise reasonable care and diligence in the future with respect to the collection activities.

Subd. 2. Assignment of rights. If the payment of a claim has fully covered the lender's loss on an enrolled loan, or if the payment of a claim when combined with any recovery from the borrower has fully covered the lender's loss, the commissioner, upon request, is subrogated to the rights of the lender with respect to any collateral, security, or other right of recovery in connection with the loan that has not been realized by the lender. The lender thereafter shall assign to the commissioner any right, title, or interest to any collateral, security, or other right of recovery in connection with the loan.

Subd. 3. Lender obligations. If an assignment has been made, the commissioner is not required to undertake any obligations of the lender under its loan documents, except for any obligations directly related to the commissioner's assigned rights of recovery in connection with the loan. The lender shall fulfill any other obligations it may have under the loan documents in the same manner and to the same degree as required had the assignment not been made. The lender shall provide the commissioner with all reasonable assistance the commissioner requests in proceeding with respect to any collateral, security, or other right of recovery, except that the lender need not incur any out-of-pocket expenses.

Subd. 4. Payment of lender's loss. If the commissioner decides to exercise the right of subrogation in connection with an enrolled loan and would be entitled to exercise the right except for the fact that the lender's loss has not been fully covered, the commissioner may pay from money in the reserve fund an amount sufficient to fully cover the lender's loss even though the payment may cover a principal amount not covered under the program or not included in the lender's claim. Upon making the payment, the commissioner is subrogated to the rights of the lender.

Subd. 5. Recovered funds. Any money received by the commissioner as a result of enforcement actions taken with respect to any collateral, security, or other rights of recovery must be promptly deposited by the commissioner in the reserve fund, less any out-of-pocket expenses incurred by the commissioner in taking such enforcement actions.

HIST: 1989 c 335 art 1 s 153



Section 116J.8768 Excess reserve funds.

116J.8768 Excess reserve funds.

Subdivision 1. Reports. The lender shall file quarterly reports with the commissioner indicating the number and aggregate outstanding balance of all enrolled loans as of the end of each quarter. A quarterly report is not required for any quarter that ends with a balance in the reserve fund of zero, except that a calendar year-end report must be filed. In computing the aggregate outstanding balance of all enrolled loans, the balance of any loan may not be greater than the covered amount of the loan as enrolled.

Subd. 2. Withdrawal of excess reserve funds. (a) If reports filed under this section indicate that for the immediately preceding 24-month period the balance in the reserve fund continually exceeded the aggregate outstanding balance of all enrolled loans, the commissioner may withdraw from the reserve fund, on or before the last day of the month for which a report is due, an amount not greater than the amount by which the reserve fund balance exceeded the aggregate outstanding balance of all enrolled loans as of the most recent report, unless the lender has provided to the commissioner adequate documentation that at some time during that 24-month period the aggregate outstanding balance of all enrolled loans exceeded the balance then in the reserve fund. Any amounts withdrawn from the reserve fund must be transferred to the account.

(b) If a report is not filed within 30 days of its original due date, the commissioner may withdraw from the reserve fund based on the commissioner's determination from an inspection of the lender's files an amount not greater than the amount by which the reserve fund balance exceeded the aggregate outstanding balance of all enrolled loans as of the date for which the report was required to be filed.

HIST: 1989 c 335 art 1 s 154



Section 116J.8769 Termination.

116J.8769 Termination.

The commissioner may terminate the obligation to a lender to enroll loans under the program if the commissioner determines that the lender is not in substantial compliance with the requirements of the program. The termination takes effect on the date specified in the notice of termination, except that the termination does not apply to any loan made on or before the date on which the notice of termination is received by the lender. If the commissioner is terminating the enrollment of loans for all participating lenders under the program, the commissioner shall provide notice of at least 90 days to the lender. Any terminations under this section are prospective only and do not apply to any loans previously refinanced. After termination, the amount covered under the program may not be increased beyond the covered amount as previously enrolled.

HIST: 1989 c 335 art 1 s 155



Section 116J.8770 Equity investments.

116J.8770 Equity investments.

The commissioner may invest funds from the capital access account to make equity investments in community development venture capital funds for the purpose of providing capital for small and emerging businesses. The community development venture capital fund must have experience in equity investments with small businesses and the ability to raise private capital.

HIST: 2001 c 153 s 4



Section 116J.8771 Waiver.

116J.8771 Waiver.

The capital access program is exempt from section 16C.05, subdivision 2, paragraph (a), clause (5).

HIST: 2001 c 153 s 5



Section 116J.88 Subdivisions renumbered, repealed, or no longer in effect

116J.88 Subdivision 1. Renumbered 116M.03 subdivision 1

Subd. 2. Renumbered 116M.03 subd 2

Subd. 3. Repealed, 1983 c 289 s 119

Subd. 3a. Renumbered 116M.03 subd 3

Subd. 4. Renumbered 116M.03 subd 4

Subd. 4a. Renumbered 116M.03 subd 5

Subd. 4b. Renumbered 116M.03 subd 6

Subd. 4c. Renumbered 116M.03 subd 7

Subd. 5. Renumbered 116M.03 subd 8

Subd. 6. Renumbered 116M.03 subd 9

Subd. 6a. Renumbered 116M.03 subd 10

Subd. 7. Renumbered 116M.03 subd 11

Subd. 7a. Renumbered 116M.03 subd 12

Subd. 7b. Renumbered 116M.03 subd 13

Subd. 8. Renumbered 116M.03 subd 14

Subd. 8a. Renumbered 116M.03 subd 15

Subd. 8b. Renumbered 116M.03 subd 16

Subd. 9. Renumbered 116M.03 subd 17

Subd. 10. Renumbered 116M.03 subd 18

Subd. 11. Renumbered 116M.03 subd 19

Subd. 12. Renumbered 116M.03 subd 20

Subd. 13. Renumbered 116M.03 subd 21

Subd. 14. Renumbered 116M.03 subd 22

Subd. 15. Renumbered 116M.03 subd 23

Subd. 16. Renumbered 116M.03 subd 24

Subd. 17. Renumbered 116M.03 subd 25

Subd. 18. Renumbered 116M.03 subd 26



Section 116J.885 Biomedical innovation and commercialization initiative.

116J.885 Biomedical innovation and commercialization initiative.

Subdivision 1. Established. The commissioner of trade and economic development shall establish the biomedical innovation and commercialization initiative (BICI) as a collaborative economic development initiative between the University of Minnesota, Minnesota's medical technology industry, and investors. BICI is not a state agency.

The board established in subdivision 2 shall organize and operate BICI as a for-profit entity and in a manner and form that the board determines best allows BICI to carry out its objectives. Any distribution from BICI must be returned to all investors, including the state, in the same proportion as funds were contributed.

Subd. 2. Board. BICI is governed by a board of directors, appointed to six-year terms, comprised of:

(1) a representative chosen by the governor;

(2) a representative chosen by the University of Minnesota; and

(3) five representatives from the state's medical technology industry, chosen by private sector investors.

The board may use up to five percent of its total capitalization to establish a management and administrative budget, including the hiring of staff and for professional management expenses. Members of the staff are not state employees.

Subd. 3. Duties of BICI. BICI shall:

(1) add business and financial expertise to technologies that are being developed by University of Minnesota faculty and staff to enhance commercial value;

(2) promote the depth, breadth, and value of technologies being developed by the biomedical academic community;

(3) catalyze the development of functional, mutually advantageous relationships between industry, faculty, staff, the university, and extended research community;

(4) provide a financial return on commercialization efforts to the stakeholders in BICI; and

(5) directly commercialize technologies through the startup of new Minnesota companies or enhance the marketing of technologies to existing companies creating expanded economic development opportunities.

Subd. 4. Statewide focus. BICI may contract and collaborate with higher education and other research institutions located throughout the state.

Subd. 5. Powers of board. The board has the power to do all things reasonable and necessary to carry out the duties of BICI including, without limitation, the power to:

(1) enter into contracts for goods and services with individuals and private and public entities;

(2) sue and be sued;

(3) acquire, hold, lease, and transfer any interest in real and personal property;

(4) accept appropriations, gifts, grants, and bequests;

(5) hire employees for BICI; and

(6) delegate any of its powers.

Subd. 6. Board compensation. Compensation and expense reimbursement of board members is as provided in section 15.0575, subdivision 1.

HIST: 1Sp2001 c 5 art 19 s 1



Section 116J.89 Subdivisions renumbered, repealed, or no longer in effect

116J.89 Subdivision 1. Renumbered 116M.06 subdivision 1

Subd. 1a. Renumbered 116M.06 subd 2

Subd. 1b. Renumbered 116M.06 subd 3

Subd. 1c. Renumbered 116M.06 subd 4

Subd. 1d. Renumbered 116M.06 subd 5

Subd. 2. Renumbered 116M.06 subd 6

Subd. 3. Renumbered 116M.06 subd 7

Subd. 4. Renumbered 116M.06 subd 8

Subd. 5. Renumbered 116M.06 subd 9

Subd. 6. Renumbered 116M.06 subd 10

Subd. 7. Repealed, 1983 c 213 s 25

Subd. 8. Renumbered 116M.06 subd 11

Subd. 9. Renumbered 116M.06 subd 12

Subd. 10. Renumbered 116M.06 subd 13



Section 116J.90 Subdivisions renumbered, repealed, or no longer in effect

116J.90 Subdivision 1. Renumbered 116M.07 subdivision 1

Subd. 2. Renumbered 116M.07 subd 2

Subd. 2a. Renumbered 116M.07 subd 3

Subd. 3. Renumbered 116M.07 subd 4

Subd. 3a. Renumbered 116M.07 subd 5

Subd. 3b. Renumbered 116M.07 subd 6

Subd. 3c. Renumbered 116M.07 subd 7

Subd. 4. Renumbered 116M.07 subd 8

Subd. 4a. Renumbered 116M.07 subd 9

Subd. 5. Renumbered 116M.07 subd 10

Subd. 5a. Renumbered 116M.07 subd 11

Subd. 6. Renumbered 116M.07 subd 12

Subd. 7. Renumbered 116M.07 subd 13



Section 116J.91 Subdivisions renumbered, repealed, or no longer in effect

116J.91 Subdivision 1. Renumbered 116M.08 subdivision 1

Subd. 2. Renumbered 116M.08 subd 2

Subd. 3. Renumbered 116M.08 subd 3

Subd. 4. Renumbered 116M.08 subd 4

Subd. 5. Renumbered 116M.08 subd 5

Subd. 6. Renumbered 116M.08 subd 6

Subd. 7. Renumbered 116M.08 subd 7

Subd. 8. Renumbered 116M.08 subd 8

Subd. 9. Renumbered 116M.08 subd 9

Subd. 10. Renumbered 116M.08 subd 10

Subd. 11. Renumbered 116M.08 subd 11

Subd. 12. Renumbered 116M.08 subd 12

Subd. 13. Renumbered 116M.08 subd 13

Subd. 14. Renumbered 116M.08 subd 14

Subd. 15. Renumbered 116M.08 subd 15

Subd. 16. Renumbered 116M.08 subd 16

Subd. 17. Renumbered 116M.08 subd 17

Subd. 18. Renumbered 116M.08 subd 18

Subd. 19. Renumbered 116M.08 subd 19

Subd. 19a. Renumbered 116M.08 subd 20

Subd. 20. Renumbered 116M.08 subd 21



Section 116J.921 Renumbered 116M.09

116J.921 Renumbered 116M.09



Section 116J.922 Repealed, 1984 c 583 s 37

116J.922 Repealed, 1984 c 583 s 37



Section 116J.923 Subdivisions renumbered, repealed, or no longer in effect

116J.923 Subdivision 1. Renumbered 116M.10 subdivision 1

Subd. 2. Repealed, 1984 c 583 s 37

Subd. 3. Renumbered 116M.10 subd 2

Subd. 4. Renumbered 116M.10 subd 3

Subd. 5. Renumbered 116M.10 subd 4

Subd. 6. Renumbered 116M.10 subd 5

Subd. 7. Renumbered 116M.10 subd 6

Subd. 8. Renumbered 116M.10 subd 7

Subd. 9. Renumbered 116M.10 subd 8

Subd. 10. Renumbered 116M.10 subd 9

Subd. 11. Renumbered 116M.10 subd 10

Subd. 12. Repealed, 1984 c 583 s 37



Section 116J.924 Subdivisions renumbered, repealed, or no longer in effect

116J.924 Subdivision 1. Repealed, 1984 c 583 s 37

Subd. 2. Renumbered 116M.11 subdivision 1

Subd. 3. Renumbered 116M.11 subd 2

Subd. 4. Renumbered 116M.11 subd 3

Subd. 5. Renumbered 116M.11 subd 4



Section 116J.925 Renumbered 116M.12

116J.925 Renumbered 116M.12



Section 116J.926 Renumbered 116M.13

116J.926 Renumbered 116M.13



Section 116J.94 Repealed, 1987 c 314 s 5

116J.94 Repealed, 1987 c 314 s 5



Section 116J.951 Repealed, 1987 c 386 art 1 s 13

116J.951 Repealed, 1987 c 386 art 1 s 13



Section 116J.955 Rural rehabilitation revolving account.

116J.955 Rural rehabilitation revolving account.

Subdivision 1. Establishment. The rural rehabilitation account is in the special revenue fund. The money transferred to the state as a result of liquidating the rural rehabilitation corporation trust, and money derived from transfer of the trust to the state, must be credited to the rural rehabilitation account. The principal amount of the rural rehabilitation account must be invested by the state investment board. The income attributable to investment of the principal is appropriated to the commissioner for the purposes of Laws 1987, chapter 386, article 1.

Subd. 2. Expenditure of account. The commissioner may use the rural rehabilitation account for the purposes that are allowed under the Minnesota rural rehabilitation corporation's charter and agreement with the United States Secretary of Agriculture as provided in Public Law Number 499, 81st Congress, enacted May 3, 1950 and as allowed under Laws 1987, chapter 386, article 1. Not more than three percent of the book value of the Minnesota rural rehabilitation corporation's assets may be used for administrative purposes in a year without approval of the United States Secretary of Agriculture.

Subd. 3. Transfer of authorized records to commissioner. The authority, assets, books, and records held by the Minnesota rural rehabilitation corporation and later by the state executive council under Public Law Number 499, 81st Congress, May 3, 1950, is transferred to the commissioner.

HIST: 1985 c 254 s 2; 1987 c 386 art 1 s 1,2; 1989 c 335 art 4 s 49,50



Section 116J.961 Repealed, 1987 c 386 art 1 s 13

116J.961 Repealed, 1987 c 386 art 1 s 13



Section 116J.965 Repealed, 1987 c 386 art 1 s 13

116J.965 Repealed, 1987 c 386 art 1 s 13



Section 116J.966 Commissioner's trade promotion duties.

116J.966 Commissioner's trade promotion duties.

Subdivision 1. Generally. (a) The commissioner shall promote, develop, and facilitate trade and foreign investment in Minnesota. In furtherance of these goals, and in addition to the powers granted by section 116J.035, the commissioner may:

(1) locate, develop, and promote international markets for Minnesota products and services;

(2) arrange and lead trade missions to countries with promising international markets for Minnesota goods, technology, services, and agricultural products;

(3) promote Minnesota products and services at domestic and international trade shows;

(4) organize, promote, and present domestic and international trade shows featuring Minnesota products and services;

(5) host trade delegations and assist foreign traders in contacting appropriate Minnesota businesses and investments;

(6) develop contacts with Minnesota businesses and gather and provide information to assist them in locating and communicating with international trading or joint venture counterparts;

(7) provide information, education, and counseling services to Minnesota businesses regarding the economic, commercial, legal, and cultural contexts of international trade;

(8) provide Minnesota businesses with international trade leads and information about the availability and sources of services relating to international trade, such as export financing, licensing, freight forwarding, international advertising, translation, and custom brokering;

(9) locate, attract, and promote foreign direct investment and business development in Minnesota to enhance employment opportunities in Minnesota;

(10) provide foreign businesses and investors desiring to locate facilities in Minnesota information regarding sources of governmental, legal, real estate, financial, and business services;

(11) enter into contracts or other agreements with private persons and public entities, including agreements to establish and maintain offices and other types of representation in foreign countries, to carry out the purposes of promoting international trade and attracting investment from foreign countries to Minnesota and to carry out this section, without regard to section 16C.06; and

(12) market trade-related materials to businesses and organizations, and the proceeds of which must be placed in a special revolving account and are appropriated to the commissioner to prepare and distribute trade-related materials.

(b) The programs and activities of the commissioner of trade and economic development and the Minnesota trade division may not duplicate programs and activities of the commissioner of agriculture or the Minnesota world trade center.

(c) The commissioner shall notify the chairs of the senate finance and house appropriations committees of each agreement under this subdivision to establish and maintain an office or other type of representation in a foreign country.

Subd. 2. Agricultural promotion. The commissioner of agriculture, the commissioner of trade and economic development, and the director of the Minnesota trade division shall cooperate with each other to promote the beneficial agricultural interests of the state. The commissioner of trade and economic development and the director of the Minnesota trade division have primary responsibility for promoting state agricultural interests to international markets. The commissioner of trade and economic development and the director of the Minnesota trade division are also responsible for the promotion of national trade programs related to international marketing. The commissioner of agriculture has primary responsibility for promoting the agriculture interests of producers, promoting state agricultural markets, and promoting agricultural interests of the state in cooperative production and marketing efforts with other states and the United States Department of Agriculture. The commissioner of agriculture is also responsible for promoting the national marketing of state agricultural products.

HIST: 1987 c 312 art 1 s 20; 1988 c 686 art 1 s 65; 1993 c 163 art 1 s 20; 1994 c 632 art 4 s 45; 1998 c 386 art 2 s 37; 2000 c 260 s 17



Section 116J.9665 World trade center.

116J.9665 World trade center.

Subdivision 1. Definitions. For purposes of this section, the following terms have the meanings given them:

(1) "Conference and service center" means the approximately 20,000 square feet of space on the third and fourth floors of the Minnesota world trade center that the state of Minnesota has the right to possess, occupy, and use subject to the terms and conditions of the development agreement.

(2) "Development agreement" means the agreement entered into by and between the world trade center board, as agent of the state of Minnesota, and Oxford Development Minnesota, Inc. dated July 27, 1984, and the amendments to that agreement, for development and construction of a world trade center at a designated site in Minnesota.

(3) "Minnesota world trade center" means the facility constructed in accordance with the development agreement or other facilities meeting the membership requirements of the World Trade Centers Association.

Subd. 2. Generally. The commissioner shall facilitate and support Minnesota world trade center programs and services and promote the Minnesota world trade center. These activities are not subject to chapters 14, 16A, 16B, and 16C.

Subd. 3. Powers. In furtherance of the goals set forth in subdivision 2, and in addition to the powers granted by sections 116J.035 and 116J.966, the commissioner may:

(1) define, formulate, administer, and deliver programs and services through the world trade center;

(2) set and collect fees for services and programs;

(3) adopt membership requirements for an association of members of the Minnesota world trade center;

(4) participate jointly with private persons, firms, corporations, or organizations or with public entities in appropriate programs or projects and enter into contracts to spend money to carry out those programs or projects;

(5) enter into contracts or agreements with a federal or state agency, individual, business entity, or other organization;

(6) acquire and dispose of real property or an interest in real property; and

(7) hold and maintain membership for the Minnesota world trade center in the World Trade Centers Association.

Subd. 4. Duties. The commissioner shall:

(1) promote and market the Minnesota world trade center and membership in the World Trade Centers Association;

(2) sponsor conferences or other promotional events in the conference and service center;

(3) sponsor, develop, and conduct educational programs related to international trade;

(4) establish and maintain an office in the Minnesota world trade center; and

(5) not duplicate programs or services provided by the commissioner of agriculture.

Subd. 5. Promotional expenses. The commissioner may expend money to carry out this section. Promotional expenses include, but are not limited to, expenses for the food, lodging, and travel of consultants and speakers, and publications and other forms of advertising.

Subd. 6. World trade center account. The world trade center account is in the special revenue fund. All money received from the use of the conference and service center or appropriated under this section must be deposited in the account. Money in the account including interest earned is appropriated to the commissioner and must be used exclusively for the purposes of this section.

Subd. 7. Service information; classification of data. (a) Service information, including databases, purchased by the commissioner or developed by the commissioner for sale pursuant to this section is not subject to chapter 13.

(b) For purposes of this subdivision, "business transaction" means a transaction between parties other than the commissioner. The following data received or developed by the commissioner is private with respect to data on individuals and nonpublic with respect to data not on individuals:

(1) data relating to the financial condition of individuals or businesses receiving or performing services by or on behalf of the commissioner in furtherance of this section;

(2) at the request of either party to the transaction, data on business transactions; and

(3) at the request of the person or business seeking the information, the identities of persons or businesses requesting business or trade information from the commissioner, and the nature of the trade information.

HIST: 1999 c 223 art 2 s 28



Section 116J.967 Repealed, 1991 c 345 art 1 s 117

116J.967 Repealed, 1991 c 345 art 1 s 117



Section 116J.9671 Repealed, 2001 c 200 s 4

116J.9671 Repealed, 2001 c 200 s 4



Section 116J.9672 Definitions.

116J.9672 Definitions.

Subdivision 1. Scope. For the purposes of section 116J.9673, the following terms have the meanings given them.

Subd. 2. Finance authority. "Finance authority" means the export finance authority.

Subd. 3. Preexport. "Preexport" means that period of time between the formation of a sale and the actual shipment of the goods.

Subd. 4. Postexport. "Postexport" means the period of time between a shipment of goods and receipt of final payment for the goods.

HIST: 1983 c 289 s 7; 1984 c 461 s 1; 1987 c 312 art 1 s 26 subd 1; 1987 c 396 art 10 s 8



Section 116J.9673 Export finance authority.

116J.9673 Export finance authority.

Subdivision 1. Creation; purpose. The export finance authority is created to aid and facilitate the financing of exports from this state. The finance authority powers shall be used exclusively to meet the credit needs of Minnesota exporters.

Subd. 2. Board of directors. The governor shall appoint seven members to the authority's board of directors. Six members shall be knowledgeable in international finance, exporting, or international law and one member shall represent a company specializing in agricultural trade.

The commissioner of the department of trade and economic development shall be chair of the board. Membership, terms, compensation and removals are governed by section 15.0575. Board members shall perform their duties in a non-self-serving manner and in compliance with section 10A.07.

Subd. 3. Powers. The finance authority has the power and authority to perform the following functions and may:

(1) insure, coinsure, and guarantee against commercial preexport and postexport credit risks;

(2) sue and be sued;

(3) enter into agreements and transactions with any person, partnership, or corporation, both foreign and domestic, state, federal, and foreign governments and governmental agencies;

(4) acquire and hold personal and real property pursuant to the provisions of insurance and the granting of guarantees;

(5) pledge and appropriate collateral;

(6) charge premiums, interest, and fees;

(7) provide administrative, consultative, and technical services to assist in the financing of exports;

(8) prepare and receive reports regarding credit, insurance, and guarantees with respect to export finance;

(9) perform all necessary and appropriate operations, administration, processing, and marketing functions related to the authority's functions; and

(10) adopt rules necessary to carry out responsibilities under this section.

Subd. 4. Working capital account. An export finance authority working capital account is created as a special account in the state treasury. All premiums and interest collected under subdivision 3, clause (6), must be deposited into this account. Fees collected must be credited to the general fund. The balance in the account may exceed $918,000 on June 30, 1994, and $1,000,000 on June 30 of each subsequent year through accumulated earnings. Any balance in excess of $918,000 on June 30, 1994, and $1,000,000 on June 30 of every subsequent year must be transferred to the general fund. Money in the account including interest earned and appropriations made by the legislature for the purposes of this section, is appropriated annually to the finance authority for the purposes of this section. The balance in the account may decline below $918,000 on June 30, 1994, and $1,000,000 on June 30 of each subsequent year as required to pay defaults on guaranteed loans.

Subd. 5. Annual report. The chair and board of directors shall submit to the governor an annual report on the activities of the finance authority.

Subd. 6. Liability limitation. The finance authority may not have at any one time net liabilities greater than four times its capital and reserves.

Subd. 7. Insurance and guarantees. The finance authority may provide insurance and guarantees to the following extent:

(1) The finance authority may provide to any one person insurance or guarantees for preexport transactions or for postexport transactions. When insuring, coinsuring, or guaranteeing the postexport portion of transactions, the finance authority shall retain not more than ten percent of the commercial risk, or alternatively, the normal and standard deductible of the insurance policy.

(2) The policy of the finance authority is to provide insurance and guarantees for export credits that would otherwise not be made and that the chair and the board deem to represent a reasonable risk and have a sufficient likelihood of repayment.

(3) The finance authority shall contract with, among others, the Foreign Credit Insurance Association, the United States Export-Import Bank, and private insurers to secure insurance or reinsurance for country and commercial risks for the finance authority's insurance program. The finance authority may purchase insurance policies using money from the finance authority's appropriations.

(4) Losses incurred by the finance authority that relate to its insurance or guarantee activities shall be solely borne by the finance authority to the extent of its capital and reserves.

Subd. 8. Staffing. The commissioner of the department of trade and economic development shall provide staff to work for the finance authority.

HIST: 1983 c 289 s 8; 1984 c 461 s 2-5; 1986 c 444; 1987 c 312 art 1 s 26 subd 1; 1987 c 396 art 10 s 8; 1988 c 686 art 1 s 46; 1989 c 335 art 4 s 51; 1992 c 513 art 4 s 33; 1992 c 602 s 10,11; 1994 c 632 art 4 s 46



Section 116J.968 Repealed, 1989 c 335 art 4 s 109

116J.968 Repealed, 1989 c 335 art 4 s 109



Section 116J.970 Repealed, 1988 c 629 s 23; 1991 c 322 s 20

116J.970 Repealed, 1988 c 629 s 23; 1991 c 322 s 20



Section 116J.971 Repealed, 1988 c 629 s 23; 1991 c 322 s 20

116J.971 Repealed, 1988 c 629 s 23; 1991 c 322 s 20



Section 116J.974 Repealed, 1996 c 310 s 1

116J.974 Repealed, 1996 c 310 s 1



Section 116J.975 Repealed, 1997 c 7 art 1 s 40

116J.975 Repealed, 1997 c 7 art 1 s 40



Section 116J.980 Community development.

116J.980 Community development.

Subdivision 1. Duties. The department of trade and economic development shall:

(1) be responsible for administering all state community development and assistance programs, including the economic recovery account, the outdoor recreation grant program, the rural development programs, the Minnesota public facilities authority loan and grant programs, and the enterprise zone program;

(2) be responsible for state administration of federally funded community development and assistance programs, including the small cities development grant program and land and water conservation program;

(3) provide technical assistance to rural communities for community development in cooperation with regional development commissions;

(4) coordinate the development and review of state rural development policies; and

(5) be responsible for coordinating community assistance and development programs in cooperation with regional development commissions.

Subd. 2. General complement authority. The department may combine all related state and federal complement positions into general fund positions, to carry out the responsibilities under subdivision 1. The number of general fund positions must not exceed the aggregate number of all state and federal positions that are to be combined. Records of the actual number of employee hours charged to each state and federal account must be maintained for each general fund position.

Subd. 3. Coordination required for housing related grants. The commissioner must coordinate with the commissioner of the Minnesota housing finance agency to ensure that housing related grant applications for the Small Cities Community Development Block Grant Program under section 116J.401 are consistent with the agency's most recent housing affordability plan and do not duplicate existing state housing programs.

Subd. 4. Repealed, 2001 c 200 s 4

HIST: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 4 s 1; 1989 c 335 art 4 s 106; 1990 c 429 s 1; 1991 c 157 s 1; 1993 c 163 art 1 s 21,22; 1996 c 369 s 9



Section 116J.981 Repealed, 1996 c 310 s 1; 1996 c 369 s 13

116J.981 Repealed, 1996 c 310 s 1; 1996 c 369 s 13



Section 116J.982 Community development corporations.

116J.982 Community development corporations.

Subdivision 1. Definitions. For the purposes of this section, the terms in this subdivision have the meanings given them:

(a) "Commissioner" means the commissioner of trade and economic development.

(b) "Economic development region" means an area so designated in the governor's executive order number 83-15, dated March 15, 1983.

(c) "Federal poverty level" means the income level published annually by the United States Department of Health and Human Services under authority of the Omnibus Budget Reconciliation Act of 1981, Public Law Number 97-35, title VI, section 673(2).

(d) "Low income" means an annual income below the federal poverty level.

(e) A "low-income area" means an area in which (1) ten percent of the population have low incomes, or (2) there is one or more recognized subareas such as a census tract, city, township, or county in which 15 percent of the population have low incomes.

Subd. 2. Administration. The commissioner shall administer this section except for subdivision 6, which shall be administered by the commissioner of housing finance. The commissioners of trade and economic development and housing finance may, separately or jointly, adopt rules necessary to implement this section.

Subd. 3. Certification; corporations eligible. (a) The commissioner shall certify a community development corporation under this section if the corporation is a nonprofit corporation incorporated under chapter 317A and meets the other criteria in this subdivision.

(b) The corporation, in its articles of incorporation or bylaws, must designate a low-income area as the specific geographic community within which it will operate. Within cities of the first class, a designated community must be an identifiable neighborhood or a combination of neighborhoods but may not be the entire city. Outside cities of the first class, a designated community may be an identifiable neighborhood or neighborhoods, or home rule charter or statutory cities, townships, unincorporated areas, or combinations of those entities, but may not be an entire economic development region nor cross existing economic development region boundaries except as provided in this section.

(c) The corporation's major purpose, in its articles of incorporation or bylaws, must be economic development, redevelopment, or housing in its designated community.

(d) The corporation must be tax exempt under section 501, paragraph (c), clause (3), of the Internal Revenue Code of 1986, as amended.

(e) The membership and board of directors of the corporation must be representative of the designated community. At least 20 percent of the directors shall have low incomes or shall reside in low-income areas described in subdivision 1, paragraph (e), clause (1), or the low-income subarea described in subdivision 1, paragraph (e), clause (2). At least 60 percent of the directors must be residents of, or be employed in, the designated community. Other directors shall be business, financial, or civic leaders or representatives-at-large of the designated community. At least 40 percent of the directors must reside in the designated community. Notwithstanding the requirements of this paragraph, a corporation which meets board structure requirements for a community housing development corporation under Code of Federal Regulations, title 24, part 92.2, is deemed to meet the board membership requirements of this subdivision.

(f) The corporation shall not discriminate against any persons on the basis of a status protected under chapter 363.

(g) The corporation shall demonstrate that it has or can obtain the technical skills to analyze projects, that it is familiar with available public and private funding sources and economic development, redevelopment, and housing programs, and that it is capable of packaging economic development, redevelopment, and housing projects.

(h) The corporation must have completed two or more economic development, redevelopment, or housing projects within its designated community during the last three years.

Subd. 4. Approval for certification. The commissioner shall certify as a community development corporation any organization which meets the criteria in subdivision 3. The certification is for two years from the date of certification and is renewable. The commissioner shall certify as a community development corporation for a nonrenewable period of three years from the date of certification an organization which meets all the criteria in subdivision 3, except for paragraphs (d) and (h), but which plans to meet those requirements by the end of the three years.

As part of the certification process, the commissioner shall resolve disputes concerning boundaries of the designated community of a community development corporation.

Subd. 5. Grants; economic development contracts. The commissioner may make a grant to a community development corporation and enter into contracts with certified community development corporations for:

(1) specific economic development projects within the designated community, such as development of a proposal for a venture grant, or for establishment of a business venture, including assistance to an existing business venture, purchase of partial or full ownership of a business venture, real estate development, strategic development planning, infrastructure development, or development of resources or facilities necessary for the establishment of a business venture;

(2) dissemination of information about, or taking applications for, programs operated by the commissioner; and

(3) developing the internal organizational capacity to engage in economic development activities such as the partnership activities listed in clause (1).

Subd. 6. Housing contracts. The commissioner of the housing finance agency may enter into contracts with certified community development corporations for purposes of housing activities associated with economic development activity under subdivision 5.

Subd. 6a. Repealed, 1993 c 163 art 1 s 35

Subd. 7. Other programs. A certified community development corporation is eligible to participate in a program available to nonprofit organizations which is operated by the commissioners of trade and economic development or housing finance if the certified development corporation meets the requirements of the program.

Subd. 7a. Real estate license exemption. A certified community development corporation is exempt from the licensure requirements of section 82.20.

Subd. 8. Repealed, 1993 c 163 art 1 s 35

Subd. 9. Repealed, 1993 c 163 art 1 s 35

HIST: 1987 c 312 art 1 s 26 subd 2; 1987 c 386 art 4 s 3; 1988 c 580 s 2; 1989 c 304 a 137; 1993 c 369 s 49; 1995 c 224 s 57



Section 116J.983 Repealed, 1993 c 163 art 1 s 35

116J.983 Repealed, 1993 c 163 art 1 s 35



Section 116J.984 Subdivisions renumbered, repealed, or no longer in effect

116J.984 Subdivision 1. Repealed, 1993 c 163 art 1 s 35

Subd. 2. Repealed, 1993 c 163 art 1 s 35

Subd. 3. Repealed, 1993 c 163 art 1 s 35

Subd. 4. Repealed, 1993 c 163 art 1 s 35

Subd. 6. Repealed, 1993 c 163 art 1 s 35

Subd. 7. Repealed, 1993 c 163 art 1 s 35

Subd. 8. Repealed, 1993 c 163 art 1 s 35

Subd. 9. Repealed, 1993 c 163 art 1 s 35

Subd. 10. Repealed, 1993 c 163 art 1 s 35

Subd. 11. Repealed, 1993 c 163 art 1 s 35; 1993 c 337 s 20



Section 116J.985 Repealed, 1993 c 177 s 15

116J.985 Repealed, 1993 c 177 s 15



Section 116J.986 Repealed, 1996 c 310 s 1

116J.986 Repealed, 1996 c 310 s 1



Section 116J.987 Definitions.

116J.987 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 116J.987 to 116J.990.

Subd. 2. Board. "Board" means the board of invention.

Subd. 3. Commercial invention. "Commercial invention" means new and useful processes, machines, manufacturing procedures, or any new and useful improvements or applications of commercial inventions, regardless of whether or not the invention is patentable.

Subd. 4. Invention. "Invention" means creative activity resulting in new and potentially useful and applied products or ideas of commercial and social merit. Invention includes commercial and social inventions.

Subd. 5. Social invention. "Social invention" means new procedures, new uses for known procedures, and organizations that change the way in which people relate to their environment or to each other.

HIST: 1993 c 369 s 50



Section 116J.988 Board of invention.

116J.988 Board of invention.

Subdivision 1. Membership. The board of invention consists of 11 members appointed by the governor, subject to the advice and consent of the senate. One member must be appointed from each of the congressional districts. The remaining members may be appointed at large.

Subd. 2. Terms. The membership terms, removal, and filling of vacancies of board members are as provided in section 15.0575.

Subd. 3. Chair; other officers. The board shall annually elect a chair and other officers as necessary from its members.

Subd. 4. Staff. The board may employ an executive director who is knowledgeable in invention and has demonstrated proficiency in the administration of programs relating to invention. The executive director shall perform the duties that the board may require in carrying out its responsibilities.

HIST: 1993 c 369 s 51



Section 116J.989 Powers.

116J.989 Powers.

Subdivision 1. Contracts. The board may enter into contracts and grant agreements necessary to carry out its responsibilities.

Subd. 2. Gifts; grants. The board may apply for, accept, and disburse gifts, grants, or other property from the United States, the state, private foundations, or any other source. It may enter into an agreement required for the gifts or grants and may hold, use, and dispose of its assets in accordance with the terms of the gift, grant, or agreement. Money received by the board under this subdivision must be deposited in the state treasury. The amount deposited is appropriated to the board to carry out its duties.

HIST: 1993 c 369 s 52



Section 116J.990 Duties.

116J.990 Duties.

Subdivision 1. General duties. The board shall encourage the creation, performance, and appreciation of invention in the state. The board shall investigate and evaluate new methods to enhance invention.

Subd. 2. Grant program. The board shall establish an invention grant program to award grants to individuals, nonprofits, or private organizations to encourage the development of both commercial and social inventions.

Subd. 3. Technical assistance. The board shall provide information services relating to invention to the general public.

Subd. 4. Coordination. The board may review all public and private programs relating to invention and innovation.

Subd. 5. Budget. The board shall adopt an annual budget and work program.

Subd. 6. Report. The board shall submit a report to the legislature and the governor by January 31 of each year. The report must include a review of invention activities in the state, a review of the board's activities, a listing of grants made under the invention grant program, an evaluation of invention initiatives, and recommendations concerning state support of invention activities.

Subd. 7. Repealed, 1997 c 200 art 1 s 74

HIST: 1993 c 369 s 53



Section 116J.991 Repealed, 1999 c 243 art 12 s 4

116J.991 Repealed, 1999 c 243 art 12 s 4



Section 116J.992 Repealed, 2001 c 200 s 4

116J.992 Repealed, 2001 c 200 s 4



Section 116J.993 Definitions.

116J.993 Definitions.

Subdivision 1. Scope. For the purposes of sections 116J.993 to 116J.995, the terms defined in this section have the meanings given them.

Subd. 2. Benefit date. "Benefit date" means the date that the recipient receives the business subsidy. If the business subsidy involves the purchase, lease, or donation of physical equipment, then the benefit date begins when the recipient puts the equipment into service. If the business subsidy is for improvements to property, then the benefit date refers to the earliest date of either:

(1) when the improvements are finished for the entire project; or

(2) when a business occupies the property. If a business occupies the property and the subsidy grantor expects that other businesses will also occupy the same property, the grantor may assign a separate benefit date for each business when it first occupies the property.

Subd. 3. Business subsidy. "Business subsidy" or "subsidy" means a state or local government agency grant, contribution of personal property, real property, infrastructure, the principal amount of a loan at rates below those commercially available to the recipient, any reduction or deferral of any tax or any fee, any guarantee of any payment under any loan, lease, or other obligation, or any preferential use of government facilities given to a business.

The following forms of financial assistance are not a business subsidy:

(1) a business subsidy of less than $25,000;

(2) assistance that is generally available to all businesses or to a general class of similar businesses, such as a line of business, size, location, or similar general criteria;

(3) public improvements to buildings or lands owned by the state or local government that serve a public purpose and do not principally benefit a single business or defined group of businesses at the time the improvements are made;

(4) redevelopment property polluted by contaminants as defined in section 116J.552, subdivision 3;

(5) assistance provided for the sole purpose of renovating old or decaying building stock or bringing it up to code and assistance provided for designated historic preservation districts, provided that the assistance is equal to or less than 50 percent of the total cost;

(6) assistance to provide job readiness and training services if the sole purpose of the assistance is to provide those services;

(7) assistance for housing;

(8) assistance for pollution control or abatement, including assistance for a tax increment financing hazardous substance subdistrict as defined under section 469.174, subdivision 23;

(9) assistance for energy conservation;

(10) tax reductions resulting from conformity with federal tax law;

(11) workers' compensation and unemployment compensation;

(12) benefits derived from regulation;

(13) indirect benefits derived from assistance to educational institutions;

(14) funds from bonds allocated under chapter 474A, bonds issued to refund outstanding bonds, and bonds issued for the benefit of an organization described in section 501(c)(3) of the Internal Revenue Code of 1986, as amended through December 31, 1999;

(15) assistance for a collaboration between a Minnesota higher education institution and a business;

(16) assistance for a tax increment financing soils condition district as defined under section 469.174, subdivision 19;

(17) redevelopment when the recipient's investment in the purchase of the site and in site preparation is 70 percent or more of the assessor's current year's estimated market value;

(18) general changes in tax increment financing law and other general tax law changes of a principally technical nature;

(19) federal assistance until the assistance has been repaid to, and reinvested by, the state or local government agency;

(20) funds from dock and wharf bonds issued by a seaway port authority;

(21) business loans and loan guarantees of $75,000 or less; and

(22) federal loan funds provided through the United States Department of Commerce, Economic Development Administration.

Subd. 4. Grantor. "Grantor" means any state or local government agency with the authority to grant a business subsidy.

Subd. 5. Local government agency. "Local government agency" includes a statutory or home rule charter city, housing and redevelopment authority, town, county, port authority, economic development authority, community development agency, nonprofit entity created by a local government agency, or any other entity created by or authorized by a local government with authority to provide business subsidies.

Subd. 6. Recipient. "Recipient" means any for-profit or nonprofit business entity that receives a business subsidy. Only nonprofit entities with at least 100 full-time equivalent positions and with a ratio of highest to lowest paid employee, that exceeds ten to one, determined on the basis of full-time equivalent positions, are included in this definition.

Subd. 7. State government agency. "State government agency" means any state agency that has the authority to award business subsidies.

HIST: 1999 c 243 art 12 s 1; 2000 c 482 s 1



Section 116J.994 Regulating local and state business subsidies.

116J.994 Regulating local and state business subsidies.

Subdivision 1. Public purpose. A business subsidy must meet a public purpose which may include, but may not be limited to, increasing the tax base. Job retention may only be used as a public purpose in cases where job loss is specific and demonstrable.

Subd. 2. Developing a set of criteria. A business subsidy may not be granted until the grantor has adopted criteria after a public hearing for awarding business subsidies that comply with this section. The criteria may not be adopted on a case-by-case basis. The criteria must set specific minimum requirements that recipients must meet in order to be eligible to receive business subsidies. The criteria must include a specific wage floor for the wages to be paid for the jobs created. The wage floor may be stated as a specific dollar amount or may be stated as a formula that will generate a specific dollar amount. A grantor may deviate from its criteria by documenting in writing the reason for the deviation and attaching a copy of the document to its next annual report to the department. The commissioner of trade and economic development may assist local government agencies in developing criteria. A copy of the criteria must be submitted to the department of trade and economic development along with the first annual report following the enactment of this section or with the first annual report after it has adopted criteria, whichever is earlier.

Subd. 3. Subsidy agreement. (a) A recipient must enter into a subsidy agreement with the grantor of the subsidy that includes:

(1) a description of the subsidy, including the amount and type of subsidy, and type of district if the subsidy is tax increment financing;

(2) a statement of the public purposes for the subsidy;

(3) measurable, specific, and tangible goals for the subsidy;

(4) a description of the financial obligation of the recipient if the goals are not met;

(5) a statement of why the subsidy is needed;

(6) a commitment to continue operations in the jurisdiction where the subsidy is used for at least five years after the benefit date;

(7) the name and address of the parent corporation of the recipient, if any; and

(8) a list of all financial assistance by all grantors for the project.

(b) Business subsidies in the form of grants must be structured as forgivable loans. For other types of business subsidies, the agreement must state the fair market value of the subsidy to the recipient, including the value of conveying property at less than a fair market price, or other in-kind benefits to the recipient.

(c) If a business subsidy benefits more than one recipient, the grantor must assign a proportion of the business subsidy to each recipient that signs a subsidy agreement. The proportion assessed to each recipient must reflect a reasonable estimate of the recipient's share of the total benefits of the project.

(d) The state or local government agency and the recipient must both sign the subsidy agreement and, if the grantor is a local government agency, the agreement must be approved by the local elected governing body, except for the St. Paul Port Authority and a seaway port authority.

(e) Notwithstanding the provision in paragraph (a), clause (6), a recipient may be authorized to move from the jurisdiction where the subsidy is used within the five-year period after the benefit date if, after a public hearing, the grantor approves the recipient's request to move. For the purpose of this paragraph, if the grantor is a state government agency other than the iron range resources and rehabilitation board, "jurisdiction" means a city or township.

Subd. 4. Wage and job goals. The subsidy agreement, in addition to any other goals, must include: (1) goals for the number of jobs created, which may include separate goals for the number of part-time or full-time jobs, or, in cases where job loss is specific and demonstrable, goals for the number of jobs retained; and (2) wage goals for the jobs created or retained. After a public hearing, if the creation or retention of jobs is determined not to be a goal, the wage and job goals may be set at zero.

In addition to other specific goal time frames, the wage and job goals must contain specific goals to be attained within two years of the benefit date.

Subd. 5. Public notice and hearing. (a) Before granting a business subsidy that exceeds $500,000 for a state government grantor and $100,000 for a local government grantor, the grantor must provide public notice and a hearing on the subsidy. A public hearing and notice under this subdivision is not required if a hearing and notice on the subsidy is otherwise required by law.

(b) Public notice of a proposed business subsidy under this subdivision by a state government grantor, other than the iron range resources and rehabilitation board, must be published in the State Register. Public notice of a proposed business subsidy under this subdivision by a local government grantor or the iron range resources and rehabilitation board must be published in a local newspaper of general circulation. The public notice must identify the location at which information about the business subsidy, including a summary of the terms of the subsidy, is available. Published notice should be sufficiently conspicuous in size and placement to distinguish the notice from the surrounding text. The grantor must make the information available in printed paper copies and, if possible, on the Internet. The government agency must provide at least a ten-day notice for the public hearing.

(c) The public notice must include the date, time, and place of the hearing.

(d) The public hearing by a state government grantor other than the iron range resources and rehabilitation board must be held in St. Paul.

(e) If more than one nonstate grantor provides a business subsidy to the same recipient, the nonstate grantors may designate one nonstate grantor to hold a single public hearing regarding the business subsidies provided by all nonstate grantors. For the purposes of this paragraph, "nonstate grantor" includes the iron range resources and rehabilitation board.

Subd. 6. Failure to meet goals. The subsidy agreement must specify the recipient's obligation if the recipient does not fulfill the agreement. At a minimum, the agreement must require a recipient failing to meet subsidy agreement goals to pay back the assistance plus interest to the grantor or, at the grantor's option, to the account created under section 116J.551 provided that repayment may be prorated to reflect partial fulfillment of goals. The interest rate must be set at no less than the implicit price deflator for government consumption expenditures and gross investment for state and local governments prepared by the bureau of economic analysis of the United States Department of Commerce for the 12-month period ending March 31 of the previous year. The grantor, after a public hearing, may extend for up to one year the period for meeting the wage and job goals under subdivision 4 provided in a subsidy agreement. A grantor may extend the period for meeting other goals under subdivision 3, paragraph (a), clause (3), by documenting in writing the reason for the extension and attaching a copy of the document to its next annual report to the department.

A recipient that fails to meet the terms of a subsidy agreement may not receive a business subsidy from any grantor for a period of five years from the date of failure or until a recipient satisfies its repayment obligation under this subdivision, whichever occurs first.

Before a grantor signs a business subsidy agreement, the grantor must check with the compilation and summary report required by this section to determine if the recipient is eligible to receive a business subsidy.

Subd. 7. Reports by recipients to grantors. (a) A business subsidy grantor must monitor the progress by the recipient in achieving agreement goals.

(b) A recipient must provide information regarding goals and results for two years after the benefit date or until the goals are met, whichever is later. If the goals are not met, the recipient must continue to provide information on the subsidy until the subsidy is repaid. The information must be filed on forms developed by the commissioner in cooperation with representatives of local government. Copies of the completed forms must be sent to the local government agency that provided the subsidy or to the commissioner if the grantor is a state agency. If the iron range resources and rehabilitation board is the grantor, the copies must be sent to the board. The report must include:

(1) the type, public purpose, and amount of subsidies and type of district, if the subsidy is tax increment financing;

(2) the hourly wage of each job created with separate bands of wages;

(3) the sum of the hourly wages and cost of health insurance provided by the employer with separate bands of wages;

(4) the date the job and wage goals will be reached;

(5) a statement of goals identified in the subsidy agreement and an update on achievement of those goals;

(6) the location of the recipient prior to receiving the business subsidy;

(7) why the recipient did not complete the project outlined in the subsidy agreement at their previous location, if the recipient was previously located at another site in Minnesota;

(8) the name and address of the parent corporation of the recipient, if any;

(9) a list of all financial assistance by all grantors for the project; and

(10) other information the commissioner may request.

A report must be filed no later than March 1 of each year for the previous year. The local agency and the iron range resources and rehabilitation board must forward copies of the reports received by recipients to the commissioner by April 1.

(c) Financial assistance that is excluded from the definition of "business subsidy" by section 116J.993, subdivision 3, clauses (4), (5), (8), and (16), is subject to the reporting requirements of this subdivision, except that the report of the recipient must include instead:

(1) the type, public purpose, and amount of the financial assistance, and type of district if the assistance is tax increment financing;

(2) progress towards meeting goals stated in the assistance agreement and the public purpose of the assistance;

(3) if the agreement includes job creation, the hourly wage of each job created with separate bands of wages;

(4) if the agreement includes job creation, the sum of the hourly wages and cost of health insurance provided by the employer with separate bands of wages;

(5) the location of the recipient prior to receiving the assistance; and

(6) other information the grantor requests.

(d) If the recipient does not submit its report, the local government agency must mail the recipient a warning within one week of the required filing date. If, after 14 days of the postmarked date of the warning, the recipient fails to provide a report, the recipient must pay to the grantor a penalty of $100 for each subsequent day until the report is filed. The maximum penalty shall not exceed $1,000.

Subd. 8. Reports by grantors. (a) Local government agencies of a local government with a population of more than 2,500 and state government agencies, regardless of whether or not they have awarded any business subsidies, must file a report by April 1 of each year with the commissioner. Local government agencies of a local government with a population of 2,500 or less are exempt from filing this report if they have not awarded a business subsidy in the past five years. The report must include a list of recipients that did not complete the recipient report required under subdivision 7 and a list of recipients that have not met their job and wage goals within two years and the steps being taken to bring them into compliance or to recoup the subsidy.

If the commissioner has not received the report by April 1 from an entity required to report, the commissioner shall issue a warning to the government agency. If the commissioner has still not received the report by June 1 of that same year from an entity required to report, then that government agency may not award any business subsidies until the report has been filed.

(b) The commissioner of trade and economic development must provide information on reporting requirements to state and local government agencies.

Subd. 9. Compilation and summary report. The department of trade and economic development must publish a compilation and summary of the results of the reports for the previous calendar year by August 1 of each year. The reports of the government agencies to the department and the compilation and summary report of the department must be made available to the public.

The commissioner must coordinate the production of reports so that useful comparisons across time periods and across grantors can be made. The commissioner may add other information to the report as the commissioner deems necessary to evaluate business subsidies. Among the information in the summary and compilation report, the commissioner must include:

(1) total amount of subsidies awarded in each development region of the state;

(2) distribution of business subsidy amounts by size of the business subsidy;

(3) distribution of business subsidy amounts by time category;

(4) distribution of subsidies by type and by public purpose;

(5) percent of all business subsidies that reached their goals;

(6) percent of business subsidies that did not reach their goals by two years from the benefit date;

(7) total dollar amount of business subsidies that did not meet their goals after two years from the benefit date;

(8) percent of subsidies that did not meet their goals and that did not receive repayment;

(9) list of recipients that have failed to meet the terms of a subsidy agreement in the past five years and have not satisfied their repayment obligations;

(10) number of part-time and full-time jobs within separate bands of wages; and

(11) benefits paid within separate bands of wages.

Subd. 10. Compilation. The department of trade and economic development must publish a compilation of granting agencies' criteria policies adopted in the previous calendar year by August 1 of each year.

HIST: 1999 c 243 art 12 s 2; 2000 c 482 s 2-11; 2001 c 7 s 28



Section 116J.995 Economic grants.

116J.995 Economic grants.

An appropriation rider in an appropriation to the department of trade and economic development that specifies that the appropriation be granted to a particular business or class of businesses must contain a statement of the expected benefits associated with the grant. At a minimum, the statement must include goals for the number of jobs created, wages paid, and the tax revenue increases due to the grant. The wage and job goals must contain specific goals to be attained within two years of the benefit date. The statement must specify the recipient's obligation if the recipient does not attain the goals. At a minimum, the statement must require a recipient failing to meet the job and wage goals to pay back the assistance plus interest to the department of trade and economic development provided that repayment may be prorated to reflect partial fulfillment of goals. The interest rate must be set at no less than the implicit price deflator as defined under section 116J.994, subdivision 6. The legislature, after a public hearing, may extend for up to one year the period for meeting the goals provided in the statement.

HIST: 1999 c 243 art 12 s 3; 2000 c 482 s 12; 2001 c 7 s 29






Chapter 116K State Planning Agency

Section 116K.01 Repealed, 1991 c 345 art 2 s 69

116K.01 Repealed, 1991 c 345 art 2 s 69



Section 116K.02 Repealed, 1991 c 345 art 2 s 69

116K.02 Repealed, 1991 c 345 art 2 s 69



Section 116K.03 Repealed, 1991 c 345 art 2 s 69

116K.03 Repealed, 1991 c 345 art 2 s 69



Section 116K.04 Repealed, 1991 c 345 art 2 s 69

116K.04 Repealed, 1991 c 345 art 2 s 69



Section 116K.05 Repealed, 1991 c 345 art 2 s 69

116K.05 Repealed, 1991 c 345 art 2 s 69



Section 116K.06 Repealed, 1991 c 345 art 2 s 69

116K.06 Repealed, 1991 c 345 art 2 s 69



Section 116K.07 Repealed, 1991 c 345 art 2 s 69

116K.07 Repealed, 1991 c 345 art 2 s 69



Section 116K.08 Repealed, 1991 c 345 art 2 s 69

116K.08 Repealed, 1991 c 345 art 2 s 69



Section 116K.09 Repealed, 1991 c 345 art 2 s 69

116K.09 Repealed, 1991 c 345 art 2 s 69



Section 116K.10 Repealed, 1991 c 345 art 2 s 69

116K.10 Repealed, 1991 c 345 art 2 s 69



Section 116K.11 Repealed, 1991 c 345 art 2 s 69

116K.11 Repealed, 1991 c 345 art 2 s 69



Section 116K.12 Repealed, 1991 c 345 art 2 s 69

116K.12 Repealed, 1991 c 345 art 2 s 69



Section 116K.13 Repealed, 1991 c 345 art 2 s 69

116K.13 Repealed, 1991 c 345 art 2 s 69



Section 116K.14 Repealed, 1991 c 345 art 2 s 69

116K.14 Repealed, 1991 c 345 art 2 s 69






Chapter 116L Minnesota Job Skills Partnership

Section 116L.01 Definitions.

116L.01 Definitions.

Subdivision 1. Generally. For the purposes of this chapter, the terms defined in this section have the meanings given them.

Subd. 2. Partnership. "Partnership" means the Minnesota job skills partnership created by section 116L.02.

Subd. 3. Board. "Board" means the partnership board created by section 116L.03.

HIST: 1983 c 334 s 1,7; 1987 c 384 art 13 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 270; 2001 c 7 s 30



Section 116L.02 Job skills partnership program.

116L.02 Job skills partnership program.

(a) The Minnesota job skills partnership program is created to act as a catalyst to bring together employers with specific training needs with educational or other nonprofit institutions which can design programs to fill those needs. The partnership shall work closely with employers to train and place workers in identifiable positions as well as assisting educational or other nonprofit institutions in developing training programs that coincide with current and future employer requirements. The partnership shall provide grants to educational or other nonprofit institutions for the purpose of training workers. A participating business must match the grant-in-aid made by the Minnesota job skills partnership. The match may be in the form of funding, equipment, or faculty.

(b) The partnership program shall administer the health care and human services worker training and retention program under sections 116L.10 to 116L.15.

HIST: 1983 c 334 s 2,7; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 1,8; 1987 c 401 s 36; 1989 c 335 art 1 s 164,270; 1999 c 245 art 10 s 2; 2001 c 181 s 1



Section 116L.03 Board.

116L.03 Board.

Subdivision 1. Members. The partnership shall be governed by a board of 13 directors.

Subd. 2. Appointment. The Minnesota job skills partnership board consists of: seven members appointed by the governor, the chair of the governor's workforce development council, the commissioner of trade and economic development, the chancellor, or the chancellor's designee, of the Minnesota state colleges and universities, the president, or the president's designee, of the University of Minnesota, and two nonlegislator members, one appointed by the subcommittee on committees of the senate committee on rules and administration and one appointed by the speaker of the house. If the chancellor or the president of the university makes a designation under this subdivision, the designee must have experience in technical education. Four of the appointed members must be members of the governor's workforce development council, of whom two must represent organized labor and two must represent business and industry. One of the appointed members must be a representative of a nonprofit organization that provides workforce development or job training services.

Subd. 3. Qualifications. Members must have expertise in, and be representative of the following fields of education, job skills training, labor, business, and government.

Subd. 4. Chair. The chair shall be appointed by the governor.

Subd. 5. Terms. The terms of appointed members shall be for four years except for the initial appointments. The initial appointments of the governor shall have the following terms: two members each for one, two, three, and four years. No member shall serve more than two terms, and no person shall be appointed after December 31, 2001, for any term that would cause that person to serve a total of more than eight years on the board. Compensation for board members is as provided in section 15.0575, subdivision 3.

Subd. 6. Repealed, 1987 c 386 art 10 s 7; 1987 c 401 s 39

Subd. 7. Offices. The department of trade and economic development shall provide office space and staff to the job skills partnership board for the execution of its duties. The board shall hire an executive director to assist in carrying out its duties.

HIST: 1983 c 289 s 115 subd 1; 1983 c 334 s 3,7; 1984 c 544 s 84; 1984 c 642 s 3; 1Sp1985 c 14 art 9 s 5,75; 1986 c 444; 1987 c 312 art 1 s 26 subd 2; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 2-5,8; 1987 c 401 s 36; 1989 c 335 art 1 s 165,166,270; 1991 c 345 art 1 s 74; 1993 c 363 s 1,2; 1994 c 483 s 1; 1995 c 212 art 4 s 64; 1996 c 395 s 6,7; 1999 c 223 art 2 s 29; art 3 s 1,2; 1Sp2001 c 4 art 2 s 3



Section 116L.04 Partnership power.

116L.04 Partnership power.

Subdivision 1. Partnership program. (a) The partnership program may provide grants-in-aid to educational or other nonprofit educational institutions using the following guidelines:

(1) the educational or other nonprofit educational institution is a provider of training within the state in either the public or private sector;

(2) the program involves skills training that is an area of employment need; and

(3) preference will be given to educational or other nonprofit training institutions which serve economically disadvantaged people, minorities, or those who are victims of economic dislocation and to businesses located in rural areas.

(b) A single grant to any one institution shall not exceed $400,000.

Subd. 1a. Pathways program. The pathways program may provide grants-in-aid for developing programs which assist in the transition of persons from welfare to work and assist individuals at or below 200 percent of the federal poverty guidelines. The program is to be operated by the board. The board shall consult and coordinate with program administrators at the department of economic security to design and provide services for temporary assistance for needy families recipients.

Pathways grants-in-aid may be awarded to educational or other nonprofit training institutions for education and training programs and services supporting education and training programs that serve eligible recipients.

Preference shall be given to projects that:

(1) provide employment with benefits paid to employees;

(2) provide employment where there are defined career paths for trainees;

(3) pilot the development of an educational pathway that can be used on a continuing basis for transitioning persons from welfare to work; and

(4) demonstrate the active participation of department of economic security workforce centers, Minnesota state college and university institutions and other educational institutions, and local welfare agencies.

Pathways projects must demonstrate the active involvement and financial commitment of private business. Pathways projects must be matched with cash or in-kind contributions on at least a one-to-one ratio by participating private business.

A single grant to any one institution shall not exceed $400,000.

The board shall annually, by March 31, report to the commissioners of economic security and trade and economic development on pathways programs, including the number of recipients participating in the program, the number of participants placed in employment, the salary and benefits they receive, and the state program costs per participant.

Subd. 2. Information. The board may collect and disseminate information concerning areas of projected employment need. The board may also prepare and publish studies, organize conferences, and conduct special projects which will increase knowledge and communication in the areas of employment need, skills training, and education.

Subd. 3. Repealed, 1987 c 403 art 2 s 164

Subd. 4. Performance standards and reporting. By January 15, 2002, the board must develop performance standards for workforce development and job training programs receiving state funding. The standards may vary across program types. The board may contract with a consultant to develop the performance standards. The board must consult with stakeholder advocacy groups, nonprofit service providers, and local workforce councils in the development of both performance standards and reporting requirements. The adult standards must at a minimum measure:

(1) the employability levels of individuals as defined by basic skill level, the amount of work experience, and barriers to employment prior to program entry;

(2) the individual's annual income and employability level for the 12 months prior to entering the program, the starting annual income upon placement after completing the program, employability level and annual income one year after completion of the program, and the individual's reported satisfaction;

(3) the program completion rate, placement rate, employability level upon placement, and one-year retention rate; and

(4) the governmental cost per placement and per job retained at one year and the percentage of program funding coming from the state and other levels of government.

After January 15, 2002, all workforce development programs receiving state funds must submit an annual performance report to the board. The board may develop a uniform format for the report and prescribe the manner in which the report is required to be submitted.

HIST: 1983 c 334 s 4,7; 1Sp1985 c 14 art 9 s 6; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 167,270; 1997 c 200 art 1 s 58,59; 1999 c 223 art 2 s 30; 2000 c 488 art 2 s 6; 2001 c 181 s 2; 1Sp2001 c 4 art 2 s 4



Section 116L.05 Funding.

116L.05 Funding.

Subdivision 1. Federal job training funds. The board may use federal job training program moneys and is authorized to receive those funds.

Subd. 2. Grants, gifts. The board may accept gifts and grants of any type from any source.

Subd. 3. Use of funds. The job skills partnership board may use up to six percent of any funds it receives, regardless of the source, for activities authorized under section 116L.04, subdivision 2.

Subd. 4. Legislative recommendations. By January 15 of each odd-numbered year, the board must submit recommendations to the house and senate committees with jurisdiction over workforce development programs, regarding modifications to, or elimination of, existing workforce development programs and the potential implementation of new programs. The recommendations must include recommendations regarding funding levels and sources.

HIST: 1983 c 334 s 5,7; 1987 c 384 art 3 s 27; 1987 c 386 art 10 s 8; 1987 c 401 s 36; 1989 c 335 art 1 s 270; 1993 c 363 s 3; 1Sp2001 c 4 art 2 s 5



Section 116L.06 Hire education loan program.

116L.06 Hire education loan program.

Subdivision 1. Fund uses. The job skills partnership board may make loans to Minnesota employers to train persons for jobs in Minnesota. The loans must be used to train current and prospective employees of an employer for specific jobs with the employer.

Subd. 2. Loan process. The board shall establish a schedule and competitive process for accepting loan applications. The board shall evaluate loan applications.

Subd. 3. Loan priority. The board shall give priority to loans that provide training for jobs that are permanent, provide health coverage and other fringe benefits, and have a career or job path with prospects for wage increases.

Subd. 4. Loan terms. Loans may be secured or unsecured, shall be for a term of no more than five years, and shall bear no interest. The maximum amount of a loan is $250,000. A loan origination fee of up to two percent of the principal of the loan may be charged. An employer may have only one outstanding loan. The loans shall contain such other standard commercial loan terms as the board deems appropriate.

Subd. 5. Loan uses. Loans must be used by an employer to obtain the most effective training available from public or private training institutions. An employer must document to the board the process the employer has utilized to ensure that the proposed loan is used to acquire the most cost-effective training and provide a training plan.

Subd. 6. Packaging loans. The board may package a grant it makes under section 116L.04 with a loan under this section.

Subd. 7. Loan repayments. Loan repayments and loan origination fees shall be retained by the board for board programs.

HIST: 1997 c 200 art 1 s 60; 1999 c 223 art 2 s 31; 2001 c 181 s 3



Section 116L.10 Program established.

116L.10 Program established.

A health care and human services worker training and retention program is established to:

(1) alleviate critical worker shortages confronting specific geographical areas of the state, specific health care and human services industries, or specific providers when employers are not currently offering sufficient worker training and retention options and are unable to do so because of the limited size of the employer, economic circumstances, or other limiting factors described in the grant application and verified by the board; and

(2) increase opportunities for current and potential direct care employees to qualify for advanced employment in the health care or human services fields through experience, training, and education.

HIST: 1999 c 245 art 10 s 3



Section 116L.11 Definitions.

116L.11 Definitions.

Subdivision 1. Scope. For the purposes of sections 116L.10 to 116L.15, the terms defined in this section have the meanings given them unless the context clearly indicates otherwise.

Subd. 2. Eligible employer. "Eligible employer" means a nursing facility, small rural hospital, intermediate care facility for persons with mental retardation or related conditions, waivered services provider, home health services provider, personal care assistant services provider, semi-independent living services provider, day training and habilitation services provider, or similar provider of health care or human services.

Subd. 3. Potential employee target groups. "Potential employee target groups" means high school students, past and present recipients of Minnesota family investment program benefits, immigrants, senior citizens, current health care and human services workers, and persons who are underemployed or unemployed.

Subd. 4. Qualifying consortium. "Qualifying consortium" means an entity that includes a public or private institution of higher education and one eligible employer.

HIST: 1999 c 245 art 10 s 4; 1Sp2001 c 9 art 6 s 1



Section 116L.12 Funding mechanism.

116L.12 Funding mechanism.

Subdivision 1. Applications. A qualifying consortium shall apply to the board in the manner specified by the board.

Subd. 2. Repealed, 1Sp2001 c 9 art 6 s 8

Subd. 3. Program targets. Applications for grants must describe targeted employers or types of employers and must describe the specific critical work force shortage the program is designed to alleviate. Programs may be limited geographically or be statewide. The application must include verification that in the process of determining that a critical work force shortage exists in the target area, the applicant has:

(1) consulted available data on worker shortages;

(2) conferred with other employers in the target area; and

(3) compared shortages in the target area with shortages at the regional or statewide level.

Subd. 4. Grants. Within the limits of available appropriations, the board shall make grants not to exceed $400,000 each to qualifying consortia to operate local, regional, or statewide training and retention programs. Grants may be made from TANF funds, general fund appropriations, and any other funding sources available to the board, provided the requirements of those funding sources are satisfied. Grant awards must establish specific, measurable outcomes and timelines for achieving those outcomes.

Subd. 5. Local match requirements. A consortium must satisfy the match requirements established in section 116L.02, paragraph (a).

Subd. 6. Ineligible worker categories. Grants shall not be made to alleviate shortages of physicians, physician assistants, or advanced practice nurses.

Subd. 7. Repealed, 1Sp2001 c 9 art 6 s 8

HIST: 1999 c 245 art 10 s 5; 1Sp2001 c 9 art 6 s 2,3



Section 116L.13 Program requirements.

116L.13 Program requirements.

Subdivision 1. Marketing and recruitment. A qualifying consortium must implement a marketing and outreach strategy to recruit into the health care and human services fields persons from one or more of the potential employee target groups. Recruitment strategies must include:

(1) a screening process to evaluate whether potential employees may be disqualified as the result of a required background check or are otherwise unlikely to succeed in the position for which they are being recruited; and

(2) a process for modifying course work to meet the training needs of non-English-speaking persons, when appropriate.

Subd. 2. Recruitment and retention incentives. Employer members of a consortium must provide incentives to train and retain employees. These incentives may include, but are not limited to:

(1) paid salary during initial training periods, but only if specifically approved by the board, which must certify that the employer has not formerly paid employees during the initial training period and is unable to do so because of the employer's limited size, financial condition, or other factors;

(2) scholarship programs under which a specified amount is deposited into an educational account for the employee for each hour worked, which may include contributions on behalf of an employee to a Minnesota college savings plan account under chapter 136G;

(3) the provision of advanced education to employees so that they may qualify for advanced positions in the health care or human services fields. This education may be provided at the employer's site, at the site of a nearby employer, or at a local educational institution or other site. Preference shall be given to grantees that offer flexible advanced training to employees at convenient sites, allow workers time off with pay during the work day to participate, and provide education at no cost to students or through employer-based scholarships that pay expenses prior to the start of classes rather than upon completion;

(4) work maturity or soft skills training, adult basic education, English as a second language instruction, and basic computer orientation for persons with limited previous attachment to the work force due to a lack of these skills;

(5) child care subsidies during training or educational activities;

(6) transportation to training and education programs; and

(7) programs to coordinate efforts by employer members of the consortium to share staff among employers where feasible, to pool employee and employer benefit contributions in order to enhance benefit packages, and to coordinate education and training opportunities for staff in order to increase the availability and flexibility of education and training programs.

Subd. 3. Work hour limits. High school students participating in a training and retention program shall not be permitted to work more than 20 hours per week when school is in session.

Subd. 4. Collective bargaining agreements. This section shall be implemented consistent with existing collective bargaining agreements covering health care and human services employees.

HIST: 1999 c 245 art 10 s 6; 1Sp2001 c 1 art 3 s 23; 1Sp2001 c 9 art 6 s 4



Section 116L.14 Career enhancement requirements.

116L.14 Career enhancement requirements.

All consortium members must work cooperatively to establish and maintain a career ladder program under which direct care staff have the opportunity to advance along a career development path that includes regular educational opportunities, coordination between job duties and educational opportunities, and a planned series of promotions for which qualified employees will be eligible. This section shall be implemented consistent with existing collective bargaining agreements covering direct care staff.

HIST: 1999 c 245 art 10 s 7



Section 116L.146 Expedited grant process.

116L.146 Expedited grant process.

(a) The board may authorize grants not to exceed $50,000 each through an expedited grant approval process to:

(1) eligible employers to provide training programs for up to 50 workers; or

(2) a public or private institution of higher education to:

(i) do predevelopment or curriculum development for training programs prior to submission for program funding under section 116L.12;

(ii) convert an existing curriculum for distance learning through interactive television or other communication methods; or

(iii) enable a training program to be offered when it would otherwise be canceled due to an enrollment shortfall of one or two students when the program is offered in a health-related field with a documented worker shortage and is part of a training program not exceeding two years in length.

(b) The board shall develop application procedures and evaluation policies for grants made under this section.

HIST: 1Sp2001 c 9 art 6 s 5



Section 116L.15 Small employer protection.

116L.15 Small employer protection.

Grantees must guarantee that small employers, including licensed personal care assistant organizations, be allowed to participate in consortium programs. The financial contribution required from a small employer must be adjusted to reflect the employer's financial circumstances.

HIST: 1999 c 245 art 10 s 8



Section 116L.16 Distance-work grants.

116L.16 Distance-work grants.

The job skills partnership board may make grants-in-aid for distance-work projects. The purpose of the grants is to promote distance-work projects involving technology in rural areas and may include a consortium of organizations partnering in the development of rural technology industry. Grants may be used to identify and train rural workers in technology, act as a catalyst to bring together employers and rural employees to perform distance work, and provide rural workers with physical connections to telecommunications infrastructure, where necessary, in order to be self-employed or employed from their homes or satellite offices. Grants must be made according to sections 116L.02 and 116L.04, except that:

(1) the business match may include, but is not limited to, office space; additional management or technology staff costs; start-up equipment costs such as telecommunications infrastructure, additional software, or computer upgrades; consulting fees for implementation of distance-work policies or identification and skill assessment of potential employees; and the joint financial contribution of two or more businesses acting as a consortium;

(2) cash or in-kind contributions by partnering organizations may be used as a match;

(3) eligible grantees may be educational or nonprofit educational training organizations;

(4) grants-in-aid may be packaged with loans under section 116L.06, subdivision 6; and

(5) with respect to grants serving as a catalyst to bring together employers and rural employees to perform distance work, the match must be at least one-to-two.

The board shall, to the extent there are sufficient applications, make grant awards to as many parts of the state as possible. Subject to the requirement for geographic distribution of grants, preference shall be given to grant applications that provide the most cost-effective training proposals, that provide the best prospects for high-paying jobs with high retention rates, or that are from more economically distressed rural areas or communities.

Grantees must meet reporting and evaluation requirements established by the board.

HIST: 2000 c 488 art 2 s 7; 1Sp2001 c 4 art 2 s 6



Section 116L.17 State dislocated worker program.

116L.17 State dislocated worker program.

Subdivision 1. Definitions. (a) For the purposes of this section, the following terms have the meanings given them in this subdivision.

(b) "Dislocated worker" means an individual who is a resident of Minnesota at the time employment ceased or was working in the state at the time employment ceased and:

(1) has been terminated or has received a notice of termination from public or private sector employment, is eligible for or has exhausted entitlement to unemployment benefits, and is unlikely to return to the previous industry or occupation;

(2) has been terminated or has received a notice of termination of employment as a result of any plant closing or any substantial layoff at a plant, facility, or enterprise;

(3) has been long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including older individuals who may have substantial barriers to employment by reason of age;

(4) has been self-employed, including farmers and ranchers, and is unemployed as a result of general economic conditions in the community in which the individual resides or because of natural disasters, subject to rules to be adopted by the commissioner;

(5) has been self-employed as a farmer or rancher and, even though that employment has not ceased, has experienced a significant reduction in income due to inadequate crop or livestock prices, crop failures, or significant loss in crop yields due to pests, disease, adverse weather, or other natural phenomenon. This clause expires July 31, 2003; or

(6) is a displaced homemaker. A "displaced homemaker" is an individual who has spent a substantial number of years in the home providing homemaking service and (i) has been dependent upon the financial support of another; and now due to divorce, separation, death, or disability of that person, must find employment to self support; or (ii) derived the substantial share of support from public assistance on account of dependents in the home and no longer receives such support.

To be eligible under this clause, the support must have ceased while the worker resided in Minnesota.

(c) "Eligible organization" means a state or local government unit, nonprofit organization, community action agency, business organization or association, or labor organization.

(d) "Plant closing" means the announced or actual permanent shutdown of a single site of employment, or one or more facilities or operating units within a single site of employment.

(e) "Substantial layoff" means a permanent reduction in the workforce, which is not a result of a plant closing, and which results in an employment loss at a single site of employment during any 30-day period for at least 50 employees excluding those employees that work less than 20 hours per week.

Subd. 2. Grants. The board shall make grants to workforce service areas or other eligible organizations to provide services to dislocated workers. The board shall allocate funds available for the purposes of this section in its discretion to respond to large layoffs. The board shall regularly allocate funds to provide services to individual dislocated workers or small groups. The allocation for this purpose must be no less than 35 percent and no more than 50 percent of the projected collections, interest and other earnings of the workforce development fund during the period for which the allocation is made, less any collection costs paid out of the fund. The board shall consider the need for services to individual workers and workers in small layoffs in comparison to those in large layoffs relative to the needs in previous years when making this allocation. The board may, in its discretion, allocate funds carried forward from previous years under subdivision 9 for large, small, or individual layoffs.

Subd. 3. Allocation of funds. The board, in consultation with local workforce councils and local elected officials, shall develop a method of distributing funds to provide services for dislocated workers who are dislocated as a result of small or individual layoffs. The board shall consider current requests for services and the likelihood of future layoffs when making this allocation. The board shall consider factors for determining the allocation amounts that include, but are not limited to, the previous year's obligations and projected layoffs. After the first quarter of the program year, the board shall evaluate the obligations by workforce service areas for the purpose of reallocating funds to workforce service areas with increased demand for services. Periodically throughout the program year, the board shall consider making additional allocations to the workforce service areas with a demonstrated need for increased funding. The board shall make an initial determination regarding allocations under this subdivision by July 15, 2001, and in subsequent years shall make a determination by April 15.

Subd. 4. Use of funds. Funds granted by the board under this section may be used for any combination of the following, except as otherwise provided in this section:

(1) employment transition services such as developing readjustment plans for individuals; outreach and intake; early readjustment; job or career counseling; testing; orientation; assessment of skills and aptitudes; provision of occupational and labor market information; job placement assistance; job search; job development; prelayoff assistance; relocation assistance; and programs provided in cooperation with employers or labor organizations to provide early intervention in the event of plant closings or substantial layoffs;

(2) services that will allow the participant to become reemployed by retraining for a new occupation or industry, enhancing current skills, or relocating to employ existing skills, including classroom training; occupational skill training; on-the-job training; out-of-area job search; relocation; basic and remedial education; literacy and English for training non-English speakers; entrepreneurial training; and other appropriate training activities directly related to appropriate employment opportunities in the local labor market; and

(3) support services, including family care assistance, including child care; commuting assistance; housing and rental assistance; counseling assistance, including personal and financial; health care; emergency health assistance; emergency financial assistance; work-related tools and clothing; and other appropriate support services that enable a person to participate in an employment and training program.

Subd. 5. Cost limitations. Funds allocated to a grantee are subject to the following cost limitations:

(1) no more than ten percent may be allocated for administration;

(2) at least 50 percent must be allocated for training assistance as provided in subdivision 4, clause (2); and

(3) no more than 15 percent may be allocated for support services as provided in subdivision 4, clause (3).

A waiver of the training assistance minimum in clause (2) may be sought, but no waiver shall allow less than 30 percent of the grant to be spent on training assistance. A waiver of the support services maximum in clause (3) may be sought, but no waiver shall allow more than 20 percent of the grant to be spent on support services.

Subd. 6. Performance standards. (a) The board, in consultation with representatives of local workforce councils and local elected officials, shall establish performance standards for the programs and activities administered or funded under this section. The board may use, when appropriate, existing federal performance standards or, if the commissioner determines that federal standards are inadequate or not suitable, may formulate new performance standards to ensure that the programs and activities of the dislocated worker program are effectively administered.

(b) The board shall, at a minimum, establish performance standards that appropriately gauge the program's effectiveness at placing dislocated workers in employment, replacing lost income resulting from dislocation, early intervention with workers shortly after dislocation, and retraining of workers from one industry or occupation to another.

Subd. 7. Reports. (a) Grantees receiving funds under this section shall report to the board information on program participants, activities funded, and utilization of funds in a form and manner prescribed by the board.

(b) The board shall report quarterly to the workforce development council information on grants awarded, activities funded, and plant closings and substantial layoffs. Specific information to be reported shall be by agreement between the board and the workforce development council.

Subd. 8. Administrative costs. No more than three percent of the funds appropriated to the board for the purposes of this section may be spent by the board for its administrative costs.

Subd. 9. Carryforward. Any funds not allocated, obligated, or expended in a fiscal year shall be available for allocation, obligation, and expenditure in the following fiscal year.

HIST: 1Sp2001 c 4 art 2 s 7






Chapter 116M Urban Initiative Board

Section 116M.01 Repealed, 1987 c 386 art 5 s 6

116M.01 Repealed, 1987 c 386 art 5 s 6



Section 116M.02 Repealed, 1987 c 386 art 5 s 6

116M.02 Repealed, 1987 c 386 art 5 s 6



Section 116M.03 Repealed, 1987 c 386 art 5 s 6

116M.03 Repealed, 1987 c 386 art 5 s 6



Section 116M.04 Repealed, 1987 c 386 art 4 s 5

116M.04 Repealed, 1987 c 386 art 4 s 5



Section 116M.05 Repealed, 1987 c 386 art 1 s 13

116M.05 Repealed, 1987 c 386 art 1 s 13



Section 116M.06 Repealed, 1987 c 386 art 5 s 6

116M.06 Repealed, 1987 c 386 art 5 s 6



Section 116M.07 Subdivisions renumbered, repealed, or no longer in effect

116M.07 Subdivision 1. Repealed, 1987 c 386 art 5 s 6

Subd. 2. Repealed, 1987 c 386 art 5 s 6

Subd. 3. Repealed, 1987 c 386 art 5 s 6

Subd. 4. Repealed, 1987 c 386 art 5 s 6

Subd. 5. Repealed, 1987 c 386 art 5 s 6

Subd. 6. Repealed, 1987 c 386 art 5 s 6

Subd. 7. Repealed, 1987 c 386 art 5 s 6

Subd. 7a. Repealed, 1987 c 386 art 5 s 6

Subd. 7b. Repealed, 1987 c 386 art 5 s 6

Subd. 7c. Repealed, 1987 c 386 art 5 s 6

Subd. 8. Repealed, 1987 c 386 art 5 s 6

Subd. 9. Repealed, 1987 c 386 art 5 s 6

Subd. 10. Repealed, 1987 c 386 art 5 s 6

Subd. 11. Repealed, 1987 c 386 art 5 s 6

Subd. 12. Repealed, 1987 c 386 art 5 s 6

Subd. 13. Repealed, 1987 c 386 art 5 s 6

Subd. 14. Repealed, 1988 c 685 s 44



Section 116M.08 Repealed, 1987 c 386 art 5 s 6

116M.08 Repealed, 1987 c 386 art 5 s 6



Section 116M.09 Repealed, 1987 c 386 art 5 s 6

116M.09 Repealed, 1987 c 386 art 5 s 6



Section 116M.10 Repealed, 1987 c 386 art 5 s 6

116M.10 Repealed, 1987 c 386 art 5 s 6



Section 116M.105 Repealed, 1987 c 386 art 5 s 6

116M.105 Repealed, 1987 c 386 art 5 s 6



Section 116M.11 Repealed, 1987 c 386 art 2 s 24

116M.11 Repealed, 1987 c 386 art 2 s 24



Section 116M.12 Repealed, 1987 c 386 art 2 s 24

116M.12 Repealed, 1987 c 386 art 2 s 24



Section 116M.13 Repealed, 1987 c 386 art 5 s 6

116M.13 Repealed, 1987 c 386 art 5 s 6



Section 116M.14 Definitions.

116M.14 Definitions.

Subdivision 1. Terms. For the purposes of this chapter, the following terms have the meaning given them.

Subd. 2. Board. "Board" means the urban initiative board.

Subd. 3. Commissioner. "Commissioner" means the commissioner of trade and economic development.

Subd. 4. Low-income area. "Low-income area" means Minneapolis, St. Paul, and inner ring suburbs as defined by the metropolitan council that had a median household income below $31,000 as reported in the 1990 census.

Subd. 5. Minority business enterprise. "Minority business enterprise" means a business that is majority owned and operated by persons belonging to a racial or ethnic minority as defined in Code of Federal Regulations, title 49, section 23.5.

HIST: 1993 c 369 s 54



Section 116M.15 Urban initiative board.

116M.15 Urban initiative board.

Subdivision 1. Creation; membership. The urban initiative board is created and consists of the commissioners of trade and economic development and economic security, the chair of the metropolitan council, and eight members from the general public appointed by the governor. Six of the public members must be representatives from minority business enterprises. No more than four of the public members may be of one gender. All public members must be experienced in business or economic development.

Subd. 2. Membership terms. The membership terms, compensation, removal, and filling of vacancies of public members of the board are as provided in section 15.0575.

Subd. 3. Chair; other officers. The commissioner of trade and economic development shall serve as chair of the board. The board may elect other officers as necessary from its members.

Subd. 4. Staff. The commissioner of trade and economic development shall provide staff, consultant support, materials, and administrative services necessary for the board's activities. The services must include personnel, budget, payroll, and contract administration.

HIST: 1993 c 369 s 55; 1994 c 483 s 1



Section 116M.16 Powers.

116M.16 Powers.

Subdivision 1. Contracts. The board may enter into contracts and grant agreements necessary to carry out its responsibilities.

Subd. 2. Gifts; grants; appropriation. The board may apply for, accept, and disburse gifts, grants, loans, or other property from the United States, the state, private foundations, or any other source. It may enter into an agreement required for the gifts, grants, or loans and may hold, use, and dispose of its assets in accordance with the terms of the gift, grant, loan, or agreement. Money received by the board under this subdivision must be deposited in a separate account in the state treasury and invested by the state board of investment. The amount deposited, including investment earnings, is appropriated to the board to carry out its duties.

HIST: 1993 c 369 s 56; 1995 c 224 s 59



Section 116M.17 Duties.

116M.17 Duties.

Subdivision 1. General duties. The board shall investigate and evaluate methods to enhance urban development, particularly methods relating to economic diversification through minority business enterprises and job creation for minority and other persons in low-income areas. The enterprises shall include, but are not limited to, technologically innovative industries, value-added manufacturing, and information industries.

Subd. 2. Technical assistance. The board through the department, shall provide technical assistance and development information services to state agencies, regional agencies, special districts, local governments, and the public, with special emphasis on minority communities.

Subd. 3. Budget. The board shall adopt an annual budget and work program and a biennial budget.

Subd. 4. Reports. The board shall submit an annual report to the legislature of an accounting of loans made under section 116M.18, including information on loans to minority business enterprises, the impact on low-income areas, and recommendations concerning minority business development and jobs for persons in low-income areas.

HIST: 1993 c 369 s 57



Section 116M.18 Urban challenge grants program.

116M.18 Urban challenge grants program.

Subdivision 1. Eligibility rules. The board shall make urban challenge grants for use in low-income areas to nonprofit corporations to encourage private investment, to provide jobs for minority persons and others in low-income areas, to create and strengthen minority business enterprises, and to promote economic development in a low-income area. The board shall adopt rules to establish criteria for determining loan eligibility.

Subd. 2. Challenge grant eligibility; nonprofit corporation. The board may enter into agreements with nonprofit corporations to fund loans the nonprofit corporation makes in low-income areas under subdivision 4. A corporation must demonstrate that:

(1) its board of directors includes citizens experienced in development, minority business enterprises, and creating jobs in low-income areas;

(2) it has the technical skills to analyze projects;

(3) it is familiar with other available public and private funding sources and economic development programs;

(4) it can initiate and implement economic development projects;

(5) it can establish and administer a revolving loan account; and

(6) it can work with job referral networks which assist minority and other persons in low-income areas.

Subd. 3. Revolving loan fund. The board shall establish a revolving loan fund to make grants to nonprofit corporations for the purpose of making loans to new and expanding businesses in a low-income area to promote minority business enterprises and job creation for minority and other persons in low-income areas. Eligible business enterprises include, but are not limited to, technologically innovative industries, value-added manufacturing, and information industries. Loan applications given preliminary approval by the nonprofit corporation must be forwarded to the board for approval. The commissioner must give final approval for each loan made by the nonprofit corporation. The amount of a grant may not exceed 50 percent of each loan. The amount of nonstate money must equal at least 50 percent for each loan.

Subd. 4. Business loan criteria. (a) The criteria in this subdivision apply to loans made under the urban challenge grant program.

(b) Loans must be made to businesses that are not likely to undertake a project for which loans are sought without assistance from the urban challenge grant program.

(c) A loan must be used for a project designed to benefit persons in low-income areas through the creation of job or business opportunities for them. Priority must be given for loans to the lowest income areas.

(d) The minimum loan is $5,000 and the maximum is $150,000.

(e) A loan must be matched by at least an equal amount of new private investment.

(f) A loan may not be used for a retail development project.

(g) The business must agree to work with job referral networks that focus on minority applicants from low-income areas.

Subd. 4a. Microenterprise loan. Urban challenge grants may be used to make microenterprise loans to small, beginning businesses, including a sole proprietorship. Microenterprise loans are subject to this section except that:

(1) they may also be made to qualified retail businesses;

(2) they may be made for a minimum of $1,000 and a maximum of $10,000; and

(3) they do not require a match.

Subd. 5. Revolving fund administration; rules. (a) The board shall establish a minimum interest rate for loans to ensure that necessary loan administration costs are covered.

(b) Loan repayment amounts equal to one-half of the principal and interest must be deposited in a revolving fund created by the board for challenge grants. The remaining amount of the loan repayment may be deposited in a revolving loan fund created by the nonprofit corporation originating the loan being repaid for further distribution, consistent with the loan criteria specified in subdivision 4.

(c) Administrative expenses of the board and nonprofit corporations with whom the board enters into agreements under subdivision 2 may be paid out of the interest earned on loans and out of interest earned on money invested by the state board of investment under section 116M.16, subdivision 2.

Subd. 6. Rules. The board shall adopt rules to implement this section.

Subd. 7. Cooperation. A nonprofit corporation that receives an urban challenge grant shall cooperate with other organizations, including but not limited to, community development corporations, community action agencies, and the Minnesota small business development centers.

Subd. 8. Reporting requirements. A corporation that receives a challenge grant shall:

(1) submit an annual report to the board by September 30 of each year that includes a description of projects supported by the urban challenge grant program, an account of loans made during the calendar year, the program's impact on minority business enterprises and job creation for minority persons and persons in low-income areas, the source and amount of money collected and distributed by the urban challenge grant program, the program's assets and liabilities, and an explanation of administrative expenses; and

(2) provide for an independent annual audit to be performed in accordance with generally accepted accounting practices and auditing standards and submit a copy of each annual audit report to the board.

HIST: 1993 c 369 s 58; 1995 c 224 s 60-62






Chapter 116N Rural Development Board

Section 116N.01 Subdivisions renumbered, repealed, or no longer in effect

116N.01 Subdivision 1. Renumbered 116J.411 subdivision 1

Subd. 2. Repealed, 1996 c 369 s 13

Subd. 3. Renumbered 116J.411 subd 2

Subd. 4. Renumbered 116J.411 subd 3

Subd. 5. Renumbered 116J.411 subd 4

Subd. 6. Renumbered 116J.411 subd 5

Subd. 7. Renumbered 116J.411 subd 6

Subd. 8. Renumbered 116J.411 subd 7



Section 116N.02 Subdivisions renumbered, repealed, or no longer in effect

116N.02 Subdivision 1. Repealed, 1996 c 369 s 13

Subd. 2. Repealed, 1996 c 369 s 13

Subd. 3. Repealed, 1996 c 369 s 13

Subd. 4. Repealed, 1996 c 369 s 13

Subd. 5. Repealed, 1996 c 369 s 13

Subd. 6. Renumbered 116J.412



Section 116N.03 Renumbered 116J.413

116N.03 Renumbered 116J.413



Section 116N.04 Repealed, 1996 c 369 s 13

116N.04 Repealed, 1996 c 369 s 13



Section 116N.05 Repealed, 1993 c 337 s 20

116N.05 Repealed, 1993 c 337 s 20



Section 116N.06 Renumbered 116J.414

116N.06 Renumbered 116J.414



Section 116N.07 Repealed, 1996 c 369 s 13

116N.07 Repealed, 1996 c 369 s 13



Section 116N.08 Subdivisions renumbered, repealed, or no longer in effect

116N.08 Subdivision 1. Renumbered 116J.415 subdivision 1

Subd. 2. Renumbered 116J.415 subd 2

Subd. 3. Renumbered 116J.415 subd 3

Subd. 4. Renumbered 116J.415 subd 4

Subd. 5. Renumbered 116J.415 subd 5

Subd. 5a. Renumbered 116J.415 subd 6

Subd. 6. Renumbered 116J.415 subd 7

Subd. 7. Renumbered 116J.415 subd 8

Subd. 8. Renumbered 116J.415 subd 9

Subd. 9. Renumbered 116J.415 subd 10

Subd. 10. Renumbered 116J.415 subd 11






Chapter 116O Minnesota Technology, Inc.

Section 116O.01 Citation.

116O.01 Citation.

Sections 116O.01 to 116O.10 may be cited as the "Minnesota Technology, Inc. Act."

HIST: 1987 c 386 art 2 s 1; 1991 c 322 s 19



Section 116O.011 Name change.

116O.011 Name change.

The Greater Minnesota Corporation is renamed Minnesota Technology, Inc.

HIST: 1991 c 322 s 1



Section 116O.02 Definitions.

116O.02 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 116O.01 to 116O.15.

Subd. 1a. Account. "Account" means the Minnesota technology account.

Subd. 2. Board. "Board" means the board of directors of Minnesota Technology, Inc.

Subd. 3. Corporation. "Corporation" means Minnesota Technology, Inc.

Subd. 4. Renumbered subd 1a

Subd. 5. Greater Minnesota. "Greater Minnesota" means the area of Minnesota located outside of the metropolitan area as defined in section 473.121, subdivision 2.

Subd. 6. Technology-related assistance. "Technology-related assistance" means the transfer of technological information and technologies to assist in the development and production of new technology-related products or services or to increase the productivity or otherwise enhance the production or delivery of existing products or services. "Technology-related assistance" includes assistance in utilizing and developing processes and products that conserve energy.

HIST: 1987 c 386 art 2 s 2; 1989 c 335 art 1 s 168; art 4 s 106; 1991 c 322 s 19; 1993 c 163 art 2 s 2



Section 116O.03 Corporation; board of directors; powers.

116O.03 Corporation; board of directors; powers.

Subdivision 1. Establishment. Minnesota Technology, Inc. is established as a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Minnesota Technology, Inc."

Subd. 1a. Purpose. The purpose of the corporation is to foster long-term economic growth and job creation by stimulating innovation and the development of new products, services, and production processes through energy conservation, technology transfer, applied research, and financial assistance. The corporation's purpose is not to create new programs or services but to build on the existing educational, business, and economic development infrastructure. The primary focus of the corporation's activities must be to benefit new or existing small and medium-sized businesses in greater Minnesota.

Subd. 2. Board of directors. The corporation is governed by a board of 15 directors. The membership terms, compensation, removal, and filling of vacancies of public members of the board are as provided in section 15.0575. Membership of the board consists of the following:

(1) a person from the private sector, appointed by the governor, who shall act as chair and serve as chief science advisor to the governor and the legislature;

(2) the dean of the institute of technology of the University of Minnesota;

(3) the dean of the graduate school of the University of Minnesota;

(4) the commissioner of the department of trade and economic development;

(5) the commissioner of administration;

(6) six members appointed by the governor, at least one of whom must be a person from a public post-secondary system other than the University of Minnesota; and

(7) one member who is not a member of the legislature appointed by each of the following: the speaker of the house of representatives, the house of representatives minority leader, the senate majority leader, and the senate minority leader.

At least 50 percent of the members described in clauses (6) and (7) must live outside the metropolitan area as defined in section 473.121, subdivision 2, and must have experience in manufacturing, the technology industry, or research and development.

Subd. 2a. Repealed, 1991 c 322 s 20

Subd. 3. Bylaws. The board of directors shall adopt bylaws necessary for the conduct of the business of the corporation, consistent with this chapter. The corporation must publish the bylaws and amendments to the bylaws in the State Register.

Subd. 4. Places of business. The board shall locate and maintain the corporation's places of business within the state.

Subd. 5. Meetings and actions of the board. The board shall meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Board meetings are subject to chapter 13D, except when data described in subdivision 7 is discussed.

Subd. 6. Closed meetings; recording. The board of directors may by a majority vote in a public meeting decide to hold a closed meeting authorized under subdivision 5. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded at the expense of the board and must be preserved by the board for two years. The data on the tape is nonpublic data under section 13.02, subdivision 9.

Subd. 7. Application and investigative data. The following data is classified as private data with regard to data on individuals under section 13.02, subdivision 12, or as nonpublic data with regard to data not on individuals under section 13.02, subdivision 9, whichever is applicable:

(1) financial data, statistics, and information furnished in connection with assistance or proposed assistance under section 116O.06, including credit reports, financial statements, statements of net worth, income tax returns, either personal or corporate, and any other business and personal financial records; or

(2) security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1, disclosed to members of the corporation board or employees of the corporation under section 116O.06.

Subd. 8. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 9. Contributions to public officials; disclosure. Each director shall file a statement with the campaign finance and public disclosure board disclosing the nature, amount, date, and recipient of any contribution made to a public official, political committee, political fund, or political party, as defined in chapter 10A, that:

(1) was made within the four years preceding appointment to the Minnesota Technology, Inc. board; and

(2) was subject to the reporting requirements of chapter 10A.

The statement must be updated annually during the director's term to reflect contributions made to public officials during the appointed director's tenure.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736.

Subd. 11. Statements of economic interest. Directors and officers of the corporation are public officials for the purpose of section 10A.09, and must file statements of economic interest with the campaign finance and public disclosure board.

HIST: 1987 c 386 art 2 s 3; 1988 c 686 art 1 s 66; 1988 c 708 s 2; 1989 c 335 art 1 s 169,170,177; art 4 s 55,56; 1990 c 423 s 5; 1991 c 322 s 2,19; 1993 c 163 art 2 s 3; 1997 c 202 art 2 s 63; 1998 c 270 s 3; 1999 c 250 art 1 s 114



Section 116O.04 Corporate personnel.

116O.04 Corporate personnel.

Subdivision 1. Generally. The board shall appoint and set the compensation for a president, who serves as chief executive officer of the corporation, and who may appoint subordinate officers. The president's salary may not exceed 95 percent of the governor's salary. The board may designate the president as its general agent. Subject to the control of the board, the president shall employ employees, consultants, and agents the president considers necessary. The staff of the corporation must include individuals knowledgeable in commercial and industrial financing, energy conservation, research and development, economic development, and general fiscal affairs. The board shall define the duties and designate the titles of the employees and agents.

Subd. 2. Status of employees. (a) Employees, officers, and directors of the corporation and programs governed by this chapter are not state employees, but are covered by section 3.736 and, at the option of the board, may participate in the state retirement plan and the state deferred compensation plan for employees in the unclassified service and an insurance plan administered by the commissioner of employee relations.

(b) The board of Minnesota Project Innovation, Inc., may extend the health care insurance benefits and coverage referenced in paragraph (a) to all of its employees.

Subd. 3. Contributions to public officials; disclosure. The president shall file a statement with the campaign finance and public disclosure board disclosing the nature, amount, date, and recipient of any contribution made to a public official which:

(1) was made within the four years preceding employment with the Minnesota Technology, Inc. board; and

(2) was subject to the reporting requirements of chapter 10A.

The statement must be updated annually during the president's employment to reflect contributions made to public officials during the president's tenure.

Subd. 4. Personnel policies. (a) The corporation must adopt and periodically revise, if necessary, an affirmative action plan similar to the affirmative action plan under section 43A.19, subdivision 1. The corporation is subject to the audit and reporting requirements under section 43A.191, subdivision 3.

(b) Employees of the corporation are subject to the prohibition of political activities and required leave of absences under section 43A.32.

(c) Employees of the corporation are subject to the code of ethics requirements under section 43A.38.

HIST: 1987 c 386 art 2 s 4; 1988 c 686 art 1 s 67; 1988 c 708 s 3; 1989 c 335 art 4 s 57; 1991 c 322 s 3,19; 1993 c 163 art 2 s 4; 1994 c 554 s 1; 1997 c 202 art 2 s 63



Section 116O.05 Powers of the corporation.

116O.05 Powers of the corporation.

Subdivision 1. General corporate powers. (a) The corporation has the powers granted to a business corporation by section 302A.161, subdivisions 3; 4; 5; 7; 8; 9; 11; 12; 13, except that the corporation may not act as a general partner in any partnership; 14; 15; 16; 17; 18; and 22.

(b) The state is not liable for the obligations of the corporation.

(c) Section 302A.041 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 302A.

(d) The corporation is a state agency for the purposes of the following accounting and budgeting requirements:

(1) financial reports and other requirements under section 16A.06;

(2) the state budget system under sections 16A.095, 16A.10, and 16A.11;

(3) the state allotment and encumbrance, and accounting systems under sections 16A.14, subdivisions 2, 3, 4, and 5; and 16A.15, subdivisions 2 and 3; and

(4) indirect costs under section 16A.127.

Subd. 2. Duties. (a) The primary duties of the corporation shall include:

(1) applied research; and

(2) technology transfer and early stage funding to small manufacturers.

(b) The corporation shall also:

(1) establish programs, activities, and policies that provide technology transfer and applied research and development assistance to individuals, sole proprietorships, partnerships, corporations, other business entities, and nonprofit organizations in the state that are primarily new and existing small and medium-sized businesses in greater Minnesota;

(2) provide or provide for technology-related assistance to individuals, sole proprietorships, partnerships, corporations, other business entities, and nonprofit organizations;

(3) provide financial assistance under section 116O.06 to assist the development of new products, services, or production processes, to assist in energy conservation, or to assist in bringing new products or services to the marketplace;

(4) provide or provide for research services including on-site research and testing of production techniques and product quality;

(5) establish and operate regional research institutes as provided for in section 116O.08;

(6) make matching research grants for applied research and development to public and private post-secondary education institutes as provided for in section 116O.11;

(7) enter into contracts for establishing formal relationships with public or private research institutes or facilities;

(8) establish the agricultural utilization research institute under section 116O.09; and

(9) not duplicate existing services or activities provided by other public and private organizations but shall build on the existing educational, business, and economic development infrastructure.

Subd. 3. Rules. The corporation must publish in the State Register any guidelines, policies, or eligibility criteria prepared or adopted by the corporation for any of its financial or technology transfer programs.

Subd. 4. Supporting organizations. On making a determination that the public policies and purposes of this chapter will be carried out to a greater extent than what might otherwise occur, the board may cause to be created and may delegate, assign, or transfer to one or more entities, including without limitation a corporation, nonprofit corporation, limited liability company, partnership, or limited partnership, any or all rights and duties, assets and liabilities, powers or authority created, authorized, or allowed under this chapter, including without limitation those pertaining to the seed capital fund under section 116O.122, except to the extent specifically limited by the constitution or by law.

HIST: 1987 c 386 art 2 s 5; 1989 c 335 art 1 s 171; art 4 s 58; 1991 c 322 s 4; 1993 c 163 art 2 s 5; 1997 c 187 art 3 s 24; 1997 c 200 art 1 s 61



Section 116O.06 Financial assistance.

116O.06 Financial assistance.

Subdivision 1. Financial assistance; types. The corporation may provide financial assistance to individuals, sole proprietorships, partnerships, corporations, other business entities, or nonprofit organizations that have (1) received research assistance from a corporation research facility or as a result of a research grant under section 116O.09, subdivision 4, or 116O.11; or (2) received favorable review through a peer review process established under guidelines developed under section 116O.10, subdivision 2. Financial assistance includes, but is not limited to, loan guarantees or insurance, direct loans, and interest subsidy payments. The corporation may participate in loans by purchasing from a lender up to 50 percent of each loan. Financial assistance under this section is for assisting in the financing of a business's debt financing, energy conservation, product development financing, or working capital needs.

Subd. 2. Equity investments. The corporation may acquire an interest in a product or a private business entity, except that the corporation may not acquire an interest in a business entity engaged in a trade or industry whose profits are directly regulated by the commissioner of commerce or the public utilities commission. The corporation may enter into joint venture agreements with other private corporations to promote economic development and job creation.

Subd. 3. Minnesota Technology, Inc. finance authority. The board may designate the Minnesota Technology, Inc. finance authority to provide financial assistance. The authority, if established, consists of seven members, five of whom are members of the general public appointed by the board with experience in business development, finance, banking, or venture capital. The president of the corporation and one board member must be members of the authority. Members of the authority shall serve without compensation but shall receive necessary and actual expenses while engaged in the business of the corporation.

Subd. 4. Standards. The board may establish minimum interest rates, security requirements, restrictions on the amount of the corporation's financial participation in a project, and other financial standards the board determines necessary to establish in providing financial assistance.

Subd. 5. Preference. In providing financial assistance, the corporation must give preference to individuals, sole proprietorships, partnerships, corporations, other business entities, or organizations that are starting or expanding their operations in greater Minnesota.

HIST: 1987 c 386 art 2 s 6; 1988 c 686 art 1 s 68; 1989 c 335 art 1 s 172,173; 1990 c 426 art 2 s 1; 1991 c 322 s 19; 1993 c 163 art 2 s 6; 1Sp2001 c 4 art 6 s 18



Section 116O.07 On-site research.

116O.07 On-site research.

The corporation may construct, acquire, lease, own, or operate one or more on-site research facilities in Minnesota.

HIST: 1987 c 386 art 2 s 7



Section 116O.071 Science and technology.

116O.071 Science and technology.

Subdivision 1. Duties. The corporation shall:

(1) prepare and deliver to the legislature every January 15 a science and technology annual report that must contain:

(i) a list of the scientifically and technologically related research and development projects and development activities funded by a grant or loan of state money that provides significant promise for the development of job-creating businesses; and

(ii) an analysis of the efficacy and completeness of a decentralized research peer review process, with special emphasis on whether or not scientifically and technologically related research and development projects in Minnesota have resulted or will result in creating scientifically and technologically related jobs;

(2) keep a current roster of technology intensive businesses in the state;

(3) collect and disseminate information on financial, technical, marketing, management, and other services available to technology intensive small and emerging businesses, including potential sources of debt and equity capital;

(4) review the technological development potential of various regions of the state and cooperate with and make recommendations to the legislature, state agencies, local governments, local technology development agencies, the federal government, private businesses, and individuals for the realization of the development potential; and

(5) sponsor and conduct conferences and studies, collect and disseminate information, and issue periodic reports relating to scientifically and technologically related research and development and education in the state, and represent the state at appropriate interstate and national conferences.

Subd. 2. Peer review plans. A state agency, board, commission, authority, institution, or other entity that allocates state money by a grant, loan, or contract for scientifically and technologically related research shall establish a peer review system to evaluate the research. The corporation shall recommend guidelines for establishing effective peer review. An agency, board, commission, authority, or institution that funds scientifically and technologically related research shall, at least biennially, present to the corporation or to ad hoc committees a review and evaluation of the peer review process used in that organization.

Subd. 3. Authority to perform requested evaluations. The governor, speaker of the house of representatives, house of representatives minority leader, senate majority leader, senate minority leader, chair of the house of representatives appropriations committee, chair of the senate finance committee, director, or a member of the legislature considering the introduction or approval of legislation containing funding for scientifically and technologically related research and development may request the corporation to evaluate a loan or grant made or to be made or the proposed legislation for funding scientifically and technologically related research and development to determine (1) whether it complies with the guidelines required by subdivision 1, clause (1), item (ii); (2) whether it is technically feasible; and (3) for development proposals, whether the proposal appears to have the potential for economic development. Ad hoc committees may be appointed by the corporation.

HIST: 1991 c 322 s 5



Section 116O.072 Technology resource centers.

116O.072 Technology resource centers.

The corporation must provide funding for technology resource centers so as to maintain a geographic balance of services throughout Minnesota.

HIST: 1991 c 322 s 17



Section 116O.08 Regional research institutes.

116O.08 Regional research institutes.

Subdivision 1. Establishment. The board may establish up to four regional research institutes in greater Minnesota. Each institute shall be located at or near a post-secondary education institution whose primary focus is comparable to the mission of the institute.

Subd. 2. Purpose. The purpose of the institutes is to provide applied research and development services to individuals, businesses, or organizations for the purposes of developing the region's economy through the utilization of the region's resources and the development of technology. Research and development services may include energy conservation consultations, on-site research, product development grants, testing of production techniques and product quality and feasibility studies.

Subd. 3. Institute administration; staff. The board shall appoint a director to manage the operation of the institute. The director may employ employees and enter into contracts with post-secondary education governing boards for research services of post-secondary institution staff, facilities, or equipment.

Subd. 4. Research contracts. The director of each institute may enter into contracts with individuals, businesses, or organizations to provide research and development assistance at institute facilities or at other sites the director determines appropriate. The board shall establish the overall contract guidelines.

Subd. 5. Product development grants. The director of each institute may provide product development grants to those individuals, businesses, or for-profit or nonprofit organizations that, without financial assistance, would not be able to undertake the development of a product or technology-related service. The board shall establish eligibility criteria and the terms of the product development grants.

Subd. 6. Institute advisory board. A regional research institute advisory board may be appointed by the board. The advisory board may consist of representatives of public post-secondary institutions in the area surrounding the institute, business owners, and members of the general public. Terms and removal of members must be set by the board and the members of each advisory board shall serve without compensation but shall receive their necessary and actual expenses. The purpose of the advisory board is to provide the institute director assistance in operating the institute, review contract proposals and provide recommendations relating to product development grants.

Subd. 7. Designated research institute. The agricultural utilization research institute established in section 116O.09 is designated as one of the regional research institutes authorized under this section.

HIST: 1987 c 386 art 2 s 8; 1989 c 335 art 1 s 174; 1993 c 163 art 2 s 7



Section 116O.09 Agricultural utilization research institute.

116O.09 Agricultural utilization research institute.

Subdivision 1. Establishment. The agricultural utilization research institute is established as a nonprofit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended. The agricultural utilization research institute shall promote the establishment of new products and product uses and the expansion of existing markets for the state's agricultural commodities and products. The institute must be located near an existing agricultural research facility in the agricultural region of the state.

Subd. 1a. Board of directors. The board of directors of the agricultural utilization research institute is comprised of:

(1) the chairs of the senate and the house of representatives committees with jurisdiction over agriculture policy;

(2) two representatives of statewide farm organizations;

(3) two representatives of agribusiness, one of whom is a member of the Minnesota Technology, Inc. board representing agribusiness; and

(4) three representatives of the commodity promotion councils.

A member of the board of directors under clauses (1) to (4) may designate a permanent or temporary replacement member representing the same constituency.

Subd. 2. Duties. (a) In addition to the duties and powers assigned to the institutes in section 116O.08, the agricultural utilization research institute shall:

(1) identify the various market segments characterized by Minnesota's agricultural industry, address each segment's individual needs, and identify development opportunities in each segment;

(2) develop and implement a utilization program for each segment that addresses its development needs and identifies techniques to meet those needs;

(3) coordinate research among the public and private organizations and individuals specifically addressing procedures to transfer new technology to businesses, farmers, and individuals;

(4) provide research grants to public and private educational institutions and other organizations that are undertaking basic and applied research that would promote the development of the various agricultural industries; and

(5) provide financial assistance including, but not limited to: (i) direct loans, guarantees, interest subsidy payments, and equity investments; and (ii) participation in loan participations. The board of directors shall establish the terms and conditions of the financial assistance.

(b) The agricultural utilization research institute board of directors shall have the sole approval authority for establishing agricultural utilization research priorities, requests for proposals to meet those priorities, awarding of grants, hiring and direction of personnel, and other expenditures of funds consistent with the adopted and approved mission and goals of the agricultural utilization research institute. The actions and expenditures of the agricultural utilization research institute are subject to audit and regular annual report to the legislature in general and specifically the house of representatives agriculture committee, the senate agriculture and rural development committee, the house of representatives environment and natural resources finance committee, and the senate environment and agriculture budget division.

Subd. 3. Staff. The board of directors shall hire staff for the agricultural utilization research institute. Persons employed by the agricultural utilization research institute are not state employees and may participate in state retirement, deferred compensation, insurance, or other plans that apply to state employees generally and are subject to regulation by the state campaign finance and public disclosure board.

Subd. 4. Agricultural research grants. The institute may make matching grants for agricultural product utilization research to the University of Minnesota, the Minnesota state colleges and universities, a Minnesota private college or university, a private corporation, or a person. Grants may be matched from private sources, including farm commodity groups and farm organizations.

Subd. 5. Advisory board. A 26-member advisory board may be established to identify priorities for the agricultural utilization research institute. Members of the advisory board are appointed by the board. The advisory board consists of: the chair of the Minnesota house of representatives agricultural committee; the chair of the Minnesota senate agricultural committee; a representative from each of the ten largest agricultural-related businesses in the state as determined by the corporation; a member from each of the appropriate trade organizations representing producers of beef cattle, dairy, corn, soybeans, pork, wheat, turkey, barley, wild rice, edible beans, eggs, and potatoes; a member of the Farmers's Union; and a member of the Farm Bureau. Terms and removal of members must be set by the board and members of the advisory board serve without compensation but shall receive their necessary and actual expenses.

The advisory board shall annually provide a list of priorities and suggested research and marketing studies that should be performed by the agricultural utilization research institute.

Subd. 6. Bylaws. The board of directors shall adopt bylaws necessary for the conduct of the business of the institute consistent with this section. The corporation must publish bylaws and amendments to the bylaws in the State Register.

Subd. 7. Place of business. The board of directors shall locate and maintain the institute's place of business within the state.

Subd. 8. Chair. The board of directors shall annually elect from among its members a chair and other officers necessary for the performance of its duties.

Subd. 9. Meetings. The board of directors shall meet at least twice each year and may hold additional meetings upon giving notice in accordance with the bylaws of the institute. Board meetings are subject to chapter 13D, except subdivision 1b as it pertains to financial information, business plans, income and expense projections, customer lists, market and feasibility studies, and trade secret information as defined by section 13.37, subdivision 1, paragraph (b).

Subd. 10. Conflict of interest. A director, employee, or officer of the institute may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest.

Subd. 11. No benefit to private individuals or corporations. This institute shall not afford pecuniary gain, incidental or otherwise, to any private individual, firm, or corporation, except the payment of reasonable fees for goods and services provided and approved in accordance with the bylaws of the corporation. No part of the net income or net earnings of the institute shall, directly or indirectly, be distributable to or otherwise inure to the benefit of any individual.

Subd. 12. Funds. The institute may accept and use gifts, grants, or contributions from any source. Unless otherwise restricted by the terms of a gift or bequest, the board may sell, exchange, or otherwise dispose of and invest or reinvest the money, securities, or other property given or bequested to it. The principal of these funds, the income from them, and all other revenues received by it from any nonstate source must be placed in the depositories the board determines and is subject to expenditure for the board's purposes. Expenditures of more than $25,000 must be approved by the full board.

Subd. 13. Accounts; audits. The institute may establish funds and accounts that it finds convenient. The board shall provide for and pay the cost of an independent annual audit of its official books and records by the legislative auditor subject to sections 3.971 and 3.972. A copy of this audit shall be filed with the secretary of state.

For purposes of this section, "institute" means the agricultural utilization research institute established under this section and "board of directors" means the board of directors of the agricultural utilization research institute.

HIST: 1987 c 258 s 12; 1987 c 386 art 2 s 9; 1989 c 246 s 2; 1989 c 350 art 7 s 1-3; 1991 c 322 s 6-14,19; 1996 c 395 s 18; 1997 c 202 art 2 s 63; 1997 c 216 s 120-122; 1Sp2001 c 2 s 139



Section 116O.091 Project outreach.

116O.091 Project outreach.

Subdivision 1. Establishment; purpose. Project outreach is established. The purpose of the project is to (i) facilitate the transfer of technology and scientific advice from the University of Minnesota and other institutions to businesses in the state that may make economic use of the information; and (ii) to assist small and medium-sized businesses in finding technical and financial assistance providers that meet their needs.

Subd. 2. Repealed by amendment, 1993 c 363 s 4

Subd. 3. Repealed by amendment, 1993 c 363 s 4

Subd. 4. Duties. The corporation shall:

(1) establish a technology assistance system to assist business, specifically new and other small and medium-sized businesses across the state, in gaining access to technical information, including but not limited to technologies developed by the University of Minnesota and other higher education systems and their personnel; and in gaining access to technology-related federal programs;

(2) establish and maintain a database or databases that provide information for the technology assistance system under clause (1) that may include information on (i) science and technology experts, (ii) technical research projects underway at public higher education institutions in the state, (iii) licensable technology available at public higher education institutions in the state, (iv) access to federal technology and technical information, and (v) access to technical and business education;

(3) provide literature search and document retrieval services through the technology assistance system under clause (1);

(4) establish and continually update a business assistance referral system which includes a database of economic development related technical assistance and financial assistance providers or programs sponsored by federal agencies, state agencies, educational institutions, chambers of commerce, civic organizations, community development groups, local governments, private industry associations, and other organizations and individuals that provide assistance;

(5) establish and maintain or contract for the establishment of a toll-free telephone number operated by trained staff familiar with the business assistance referral system and database;

(6) maintain a marketing and outreach program informing persons interested in starting, operating, or expanding small business and assistance providers of the technology assistance system and the business assistance referral system;

(7) establish, where possible, regional bases and referral systems for the business assistance referral system, and a system to reference experts in the state university system; and

(8) make available the database of the business assistance referral system to the legislature, the department of trade and economic development, and other state agencies for evaluating the effectiveness and efficiency of the provision of economic development-related technical and financial assistance in the state.

Subd. 5. State agency cooperation. The corporation shall consult with the department of trade and economic development in the development and marketing of the business assistance referral system. The corporation shall assist the department of trade and economic development in establishing an evaluation mechanism for the business assistance referral system which at least includes a process for determining the effectiveness of the economic development related technical or financial assistance provider's service in meeting the needs of the client referred to the provider.

Subd. 6. Charges to clients. (a) The corporation may charge reasonable fees to a client for the technology assistance system. The corporation shall establish a fee structure for the technology assistance system and may base the fee structure on the type of service provided, the size of the client based on number of employees or amount of annual revenues, the length of time the client has been in operation, and other criteria.

(b) The corporation shall provide the business assistance referral system at no cost to the client and may not charge the client a fee or any other compensation for the referral to a provider. This subdivision does not prohibit the technical or financial assistance provider from charging a fee or other compensation to a client that has been referred to the provider by the business assistance referral system.

Subd. 7. Advisory committees. An advisory committee is created to assist in selecting vendors and evaluating the corporation's project outreach activities. The advisory committee shall include the president of the University of Minnesota or the president's designee, the commissioner of trade and economic development or the commissioner's designee, the chair of the Minnesota Technology, Inc., board of directors or the chair's designee, a member of the state senate appointed by the subcommittee on committees of the senate rules and administration committee, a member of the house of representatives appointed by the speaker, and at least five users of project outreach services appointed by the named members.

Subd. 8. Repealed by amendment, 1993 c 363 s 4

Subd. 9. Repealed by amendment, 1993 c 363 s 4

HIST: 1989 c 304 s 137; 1989 c 335 art 1 s 143; 1990 c 423 s 1-3; 1991 c 322 s 19; 1993 c 363 s 4



Section 116O.092 Repealed, 1993 c 363 s 8

116O.092 Repealed, 1993 c 363 s 8



Section 116O.10 Research advisory board.

116O.10 Research advisory board.

Subdivision 1. Establishment. The board shall establish a research advisory board to provide advisory assistance to the board and the research institutes. The research advisory board consists of seven members appointed by the board. Terms and removal of members must be set by the board and research advisory board members shall serve without compensation but shall receive their necessary and actual expenses while engaged in the business of the corporation. The membership of the advisory board must have representatives that are experienced or have expertise in technology, applied research, agriculture, business, labor, or productivity.

Subd. 2. Duties. The research advisory board has the following duties and responsibilities:

(1) identify specific areas where research and development will contribute to the productivity of the state's businesses and farms.

(2) determine specific areas where financial assistance for research and development could assist the development of businesses and create new employment opportunities.

(3) advise the board in the development and establishment of the regional research institutes and the research grants to public and private post-secondary education institutions.

(4) advise public and private post-secondary education institutions on the research and development needs of businesses in Minnesota.

(5) review the applications and make recommendations to the board for research grants to public and private post-secondary education institutions.

(6) develop guidelines for an effective peer review process for evaluating scientifically or technologically related financial assistance.

HIST: 1987 c 386 art 2 s 10



Section 116O.11 Research grants to education units.

116O.11 Research grants to education units.

The board may make matching grants to public and private post-secondary education institutions or units within those institutions, including the natural resource research institute, for applied research and development. Grants are to be made for projects which will likely result in assisting economic and employment development in greater Minnesota. The corporation board shall not give final approval to a research grant until it has received an evaluation and recommendation from the research advisory board established in section 116O.10.

HIST: 1987 c 384 art 3 s 20; 1987 c 386 art 2 s 11



Section 116O.12 Minnesota technology account.

116O.12 Minnesota technology account.

(a) The Minnesota technology account is in the special revenue fund. Money in the account not needed for the immediate purposes of the corporation may be invested by the state board of investment in any way authorized by section 11A.24. Money in the account is appropriated to the corporation to be used as provided in this chapter.

(b) The account consists of:

(1) money appropriated and transferred from other state funds;

(2) fees and charges collected by the corporation;

(3) income from investments and purchases;

(4) revenue from loans, rentals, royalties, dividends, and other proceeds collected in connection with lawful corporate purposes;

(5) gifts, donations, and bequests made to the corporation; and

(6) other income credited to the account by law.

HIST: 1987 c 386 art 2 s 12; 1988 c 690 art 2 s 3; 1989 c 335 art 4 s 59; 1990 c 610 art 1 s 43; 1991 c 322 s 19



Section 116O.122 Seed capital fund.

116O.122 Seed capital fund.

Subdivision 1. Establishment. The corporation shall, in consultation with private venture and seed capital companies and other public and private organizations as appropriate, implement a centrally managed seed capital fund to invest in early stage companies and small companies in Minnesota through equity or equity-type investments. The seed capital fund may receive contributions from the corporation, as well as from local, state, or federal government, private foundations, or other sources. Total investments by the seed capital fund in seven-county metropolitan area based companies must not exceed 20 percent of the total capitalization appropriated by the legislature or provided by the corporation. Investments which contribute to the 20 percent metropolitan area limitation are those which will primarily enhance the operations of a metropolitan based facility. Investments that benefit a Greater Minnesota facility of a metropolitan based company are not subject to the limitation. Investments by the seed capital fund must be matched by other sources of capital at a ratio to be determined by the corporation. The seed capital fund shall identify sources of technical, management, and marketing assistance for companies funded by the seed capital program and make appropriate referrals. The seed capital fund shall establish a procedure for liquidating private investments.

Subd. 2. Regional seed capital report. By February 15, the board shall submit to the legislature and governor an annual report on the activities of the seed capital program.

HIST: 1991 c 295 s 1; 1997 c 200 art 1 s 62



Section 116O.13 Agricultural project utilization account.

116O.13 Agricultural project utilization account.

The agricultural project utilization account is an account in the special revenue fund. Money in the account is appropriated to the agricultural utilization research institute to be used for agricultural research grants as provided in section 116O.09, subdivision 4, and for the agricultural utilization research institute.

HIST: 1987 c 386 art 2 s 13; 1989 c 335 art 4 s 60



Section 116O.14 Audits.

116O.14 Audits.

The corporation board shall contract with a certified public accounting firm to do a financial and compliance audit of the corporation and any subsidiary annually in accordance with generally accepted accounting standards. A copy of this audit must be submitted to the chairs of the senate finance and economic development and housing committees, and the house appropriations and economic development committees.

The corporation is subject to the auditing requirements under sections 3.971 and 3.972.

HIST: 1987 c 386 art 2 s 14; 1989 c 335 art 1 s 175



Section 116O.15 Annual report.

116O.15 Annual report.

The board shall submit a report to the chairs of the senate economic development and housing and the house economic development committees of the legislature and the governor on the activities of the corporation by February 1 of each year. A copy of the report shall also be provided to the president of the University of Minnesota. The report must include at least the following:

(1) a description of each of the programs that the corporation has provided or undertaken at some time during the previous year. The description of each program must describe (i) the statement of purpose for the program, (ii) the administration of the program including the activities the corporation was responsible for and the responsibilities that other organizations had in administering the program, (iii) the results of the program including how the results were measured, (iv) the expenses of the program paid by the corporation, and (v) the source of corporate and noncorporate funding for the program;

(2) an identification of the sources of funding in the previous year for the corporation and its programs including federal, state and local government, foundations, gifts, donations, fees, and all other sources;

(3) a description of the distribution of all money spent by the corporation in the previous year including an identification of the total expenditures, other than corporate administrative expenditures, by sector of the economy;

(4) a description of the administrative expenses of the corporation during the previous year;

(5) a listing of the assets and liabilities of the corporation at the end of the previous fiscal year;

(6) a list and description of each grant awarded by the corporation during the previous year;

(7) a description of any changes made to the operational plan during the previous year; and

(8) a description of any newly adopted or significant changes to bylaws, programmatic or administrative guidelines, policies, rules, or eligibility criteria for programs created or administered by the corporation during the previous year.

Reports must be made to the legislature as required by section 3.195.

HIST: 1987 c 386 art 2 s 15; 1989 c 335 art 1 s 176; 1993 c 363 s 5



Section 116O.20 Dissolution.

116O.20 Dissolution.

In the event of dissolution of Minnesota Technology, Inc. for any reason, the state of Minnesota, upon action by the governor, and after consultation with the legislative advisory commission, may require the liquidation of all holdings and investments and the return of the proceeds of that liquidation and any wholly-owned assets of the corporation to the state, in exchange for the assumption of all outstanding obligations of the corporation.

If the corporation is dissolved, or certain of its functions transferred to another entity, the assets and liabilities and property associated with the dissolved or transferred functions must return to the state or to the entity designated by laws.

HIST: 1987 c 386 art 2 s 20; 1991 c 322 s 19









Chapters 116P - 116Q Environmental Protection Funds

Chapter 116P Environment and Natural Resources Trust Fund

Section 116P.01 Findings.

116P.01 Findings.

The legislature finds that all Minnesotans share the responsibility to ensure wise stewardship of the state's environment and natural resources for the benefit of current citizens and future generations. Proper management of the state's environment and natural resources includes and requires foresight, planning, and long-term activities that allow the state to preserve its high quality environment and provides for wise use of its natural resources. The legislature also finds that to undertake such activities properly, a long-term, consistent, and stable source of funding must be provided.

HIST: 1988 c 690 art 1 s 5



Section 116P.02 Definitions.

116P.02 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 116P.01 to 116P.13.

Subd. 2. Advisory committee. "Advisory committee" means the advisory committee created in section 116P.06.

Subd. 3. Board. "Board" means the state board of investment.

Subd. 4. Commission. "Commission" means the legislative commission on Minnesota resources.

Subd. 5. Natural resources. "Natural resources" includes the outdoor recreation system under section 86A.04 and regional recreation open space systems as defined under section 473.351, subdivision 1.

Subd. 6. Trust fund. "Trust fund" means the Minnesota environment and natural resources trust fund established under Minnesota Constitution, article XI, section 14.

HIST: 1988 c 690 art 1 s 6; 1989 c 335 art 1 s 269



Section 116P.03 Trust fund not to supplant existing funding.

116P.03 Trust fund not to supplant existing funding.

(a) The trust fund may not be used as a substitute for traditional sources of funding environmental and natural resources activities, but the trust fund shall supplement the traditional sources, including those sources used to support the criteria in section 116P.08, subdivision 1. The trust fund must be used primarily to support activities whose benefits become available only over an extended period of time.

(b) The commission must determine the amount of the state budget spent from traditional sources to fund environmental and natural resources activities before and after the trust fund is established and include a comparison of the amount in the report under section 116P.09, subdivision 7.

HIST: 1988 c 690 art 1 s 7



Section 116P.04 Trust fund account.

116P.04 Trust fund account.

Subdivision 1. Establishment of account and investment. A Minnesota environment and natural resources trust fund, under article XI, section 14, of the Minnesota Constitution, is established as an account in the state treasury. The commissioner of finance shall credit to the trust fund the amounts authorized under this section and section 116P.10. The state board of investment shall ensure that trust fund money is invested under section 11A.24. All money earned by the trust fund must be credited to the trust fund. The principal of the trust fund and any unexpended earnings must be invested and reinvested by the state board of investment.

Subd. 2. Repealed, 1990 c 610 art 1 s 59

Subd. 3. Revenue. Nothing in sections 116P.01 to 116P.12 limits the source of contributions to the trust fund.

Subd. 4. Gifts and donations. Gifts and donations, including land or interests in land, may be made to the trust fund. Noncash gifts and donations must be disposed of for cash as soon as the board prudently can maximize the value of the gift or donation. Gifts and donations of marketable securities may be held or be disposed of for cash at the option of the board. The cash receipts of gifts and donations of cash or capital assets and marketable securities disposed of for cash must be credited immediately to the principal of the trust fund. The value of marketable securities at the time the gift or donation is made must be credited to the principal of the trust fund and any earnings from the marketable securities are earnings of the trust fund.

Subd. 5. Audits required. The legislative auditor shall audit trust fund expenditures to ensure that the money is spent for the purposes provided in the commission's budget plan.

HIST: 1988 c 690 art 1 s 8; 1990 c 610 art 1 s 44; 1991 c 343 s 1



Section 116P.05 Legislative commission on Minnesota resources.

116P.05 Legislative commission on Minnesota resources.

Subdivision 1. Membership. (a) A legislative commission on Minnesota resources of 20 members is created, consisting of the chairs of the house and senate committees on environment and natural resources or designees appointed for the terms of the chairs, the chairs of the house and senate committees on environment and natural resources finance or designees appointed for the terms of the chairs, the chairs of the house ways and means and senate finance committees or designees appointed for the terms of the chairs, seven members of the senate appointed by the subcommittee on committees of the committee on rules and administration, and seven members of the house appointed by the speaker.

At least three members from the senate and three members from the house must be from the minority caucus. Members are entitled to reimbursement for per diem expenses plus travel expenses incurred in the services of the commission.

(b) Members shall appoint a chair who shall preside and convene meetings as often as necessary to conduct duties prescribed by this chapter.

(c) Members shall serve on the commission until their successors are appointed.

(d) Vacancies occurring on the commission shall not affect the authority of the remaining members of the commission to carry out their duties, and vacancies shall be filled in the same manner under paragraph (a).

Subd. 2. Duties. (a) The commission shall recommend a budget plan for expenditures from the environment and natural resources trust fund and shall adopt a strategic plan as provided in section 116P.08.

(b) The commission shall recommend expenditures to the legislature from the Minnesota future resources fund under section 116P.13.

(c) It is a condition of acceptance of the appropriations made from the Minnesota future resources fund, Minnesota environment and natural resources trust fund, and oil overcharge money under section 4.071, subdivision 2, that the agency or entity receiving the appropriation must submit a work program and semiannual progress reports in the form determined by the legislative commission on Minnesota resources. None of the money provided may be spent unless the commission has approved the pertinent work program.

(d) The peer review panel created under section 116P.08 must also review, comment, and report to the commission on research proposals applying for an appropriation from the Minnesota resources fund and from oil overcharge money under section 4.071, subdivision 2.

(e) The commission may adopt operating procedures to fulfill its duties under sections 116P.01 to 116P.13.

HIST: 1988 c 690 art 1 s 9; 1989 c 335 art 1 s 269; 1990 c 594 art 1 s 56; 1991 c 254 art 2 s 39; 1991 c 343 s 2; 1993 c 4 s 15; 1994 c 580 s 1; 1997 c 202 art 2 s 36



Section 116P.06 Advisory committee.

116P.06 Advisory committee.

Subdivision 1. Membership. (a) An advisory committee of 11 citizen members shall be appointed by the governor to advise the legislative commission on Minnesota resources on project proposals to receive funding from the trust fund and the development of budget and strategic plans. The governor shall appoint at least one member from each congressional district. The members shall elect the chair.

(b) The governor's appointees must be confirmed with the advice and consent of the senate. The membership terms, compensation, removal, and filling of vacancies for citizen members of the advisory committee are governed by section 15.0575. Notwithstanding section 15.059, subdivision 5, or other law to the contrary, the advisory committee does not expire.

Subd. 2. Duties. (a) The advisory committee shall:

(1) prepare and submit to the commission a draft strategic plan to guide expenditures from the trust fund;

(2) review the reinvest in Minnesota program during development of the draft strategic plan;

(3) gather input from the resources congress during development of the draft strategic plan;

(4) advise the commission on project proposals to receive funding from the trust fund; and

(5) advise the commission on development of the budget plan.

(b) The advisory committee may review all project proposals for funding and may make recommendations to the commission on whether the projects:

(1) meet the standards and funding categories set forth in sections 116P.01 to 116P.12;

(2) duplicate existing federal, state, or local projects being conducted within the state; and

(3) are consistent with the most recent strategic plan adopted by the commission.

HIST: 1988 c 690 art 1 s 10; 1989 c 335 art 1 s 269; 1991 c 254 art 2 s 40; 1991 c 343 s 3; 2001 c 161 s 18



Section 116P.07 Resources congress.

116P.07 Resources congress.

The commission must convene a resources congress at least once every biennium and shall develop procedures for the congress. The congress must be open to all interested individuals. The purpose of the congress is to collect public input necessary to allow the commission, with the advice of the advisory committee, to develop a strategic plan to guide expenditures from the trust fund. The congress also may be convened to receive and review reports on trust fund projects. The congress shall also review the reinvest in Minnesota program.

HIST: 1988 c 690 art 1 s 11; 1991 c 254 art 2 s 41; 1991 c 343 s 4



Section 116P.08 Trust fund expenditures; exceptions; plans.

116P.08 Trust fund expenditures; exceptions; plans.

Subdivision 1. Expenditures. Money in the trust fund may be spent only for:

(1) the reinvest in Minnesota program as provided in section 84.95, subdivision 2;

(2) research that contributes to increasing the effectiveness of protecting or managing the state's environment or natural resources;

(3) collection and analysis of information that assists in developing the state's environmental and natural resources policies;

(4) enhancement of public education, awareness, and understanding necessary for the protection, conservation, restoration, and enhancement of air, land, water, forests, fish, wildlife, and other natural resources;

(5) capital projects for the preservation and protection of unique natural resources;

(6) activities that preserve or enhance fish, wildlife, land, air, water, and other natural resources that otherwise may be substantially impaired or destroyed in any area of the state;

(7) administrative and investment expenses incurred by the state board of investment in investing deposits to the trust fund; and

(8) administrative expenses subject to the limits in section 116P.09.

Subd. 2. Exceptions. Money from the trust fund may not be spent for:

(1) purposes of environmental compensation and liability under chapter 115B and response actions under chapter 115C;

(2) purposes of municipal water pollution control under the authority of chapters 115 and 116;

(3) costs associated with the decommissioning of nuclear power plants;

(4) hazardous waste disposal facilities;

(5) solid waste disposal facilities; or

(6) projects or purposes inconsistent with the strategic plan.

Subd. 3. Strategic plan required. (a) The commission shall adopt a strategic plan for making expenditures from the trust fund, including identifying the priority areas for funding for the next six years. The strategic plan must be updated every two years. The plan is advisory only. The commission shall submit the plan, as a recommendation, to the house of representatives appropriations and senate finance committees by January 1 of each odd-numbered year.

(b) The commission may accept or modify the draft of the strategic plan submitted to it by the advisory committee before voting on the plan's adoption.

Subd. 4. Budget plan. (a) Funding may be provided only for those projects that meet the categories established in subdivision 1.

(b) Projects submitted to the commission for funding may be referred to the advisory committee for recommendation.

(c) The commission must adopt a budget plan to make expenditures from the trust fund for the purposes provided in subdivision 1. The budget plan must be submitted to the governor for inclusion in the biennial budget and supplemental budget submitted to the legislature.

(d) Money in the trust fund may not be spent except under an appropriation by law.

Subd. 5. Public meetings. All advisory committee and commission meetings must be open to the public. The commission shall attempt to meet at least once in each of the state's congressional districts during each biennium.

Subd. 6. Peer review. (a) Research proposals must include a stated purpose, timeline, potential outcomes, and an explanation of the need for the research. All research proposals must be reviewed by a peer review panel before receiving an appropriation.

(b) In conducting research proposal reviews, the peer review panel shall:

(1) comment on the methodology proposed and whether it can be expected to yield appropriate and useful information and data;

(2) comment on the need for the research and about similar existing information available, if any; and

(3) report to the commission and advisory committee on clauses (1) and (2).

(c) The peer review panel also must review completed research proposals that have received an appropriation and comment and report upon whether the project reached the intended goals.

Subd. 7. Peer review panel membership. (a) The peer review panel must consist of at least five members who are knowledgeable in general research methods in the areas of environment and natural resources. Not more than two members of the panel may be employees of state agencies in Minnesota.

(b) The commission shall select a chair every two years who shall be responsible for convening meetings of the panel as often as is necessary to fulfill its duties as prescribed in this section. Compensation of panel members is governed by section 15.059, subdivision 3.

HIST: 1988 c 690 art 1 s 12; 1989 c 335 art 1 s 178; 1991 c 254 art 2 s 42,43; 1991 c 343 s 5,6; 1994 c 580 s 2,3; 2001 c 7 s 31



Section 116P.09 Administration.

116P.09 Administration.

Subdivision 1. Administrative authority. The commission may appoint legal and other personnel and consultants necessary to carry out functions and duties of the commission. Permanent employees shall be in the unclassified service. In addition, the commission may request staff assistance and data from any other agency of state government as needed for the execution of the responsibilities of the commission and advisory committee and an agency must promptly furnish it.

Subd. 2. Liaison officers. The commission shall request each department or agency head of all state agencies with a direct interest and responsibility in any phase of environment and natural resources to appoint, and the latter shall appoint for the agency, a liaison officer who shall work closely with the commission and its staff.

Subd. 3. Appraisal and evaluation. The commission shall obtain and appraise information available through private organizations and groups, utilizing to the fullest extent possible studies, data, and reports previously prepared or currently in progress by public agencies, private organizations, groups, and others, concerning future trends in the protection, conservation, preservation, and enhancement of the state's air, water, land, forests, fish, wildlife, native vegetation, and other natural resources. Any data compiled by the commission shall be made available to any standing or interim committee of the legislature upon the request of the chair of the respective committee.

Subd. 4. Personnel. Persons who are employed by a state agency to work on a project and are paid by an appropriation from the trust fund or Minnesota future resources fund are in the unclassified civil service, and their continued employment is contingent upon the availability of money from the appropriation. When the appropriation has been spent, their positions must be canceled and the approved complement of the agency reduced accordingly. Part-time employment of persons for a project is authorized. The use of classified employees is authorized when approved as part of the work program required by section 116P.05, subdivision 2, paragraph (c).

Subd. 5. Administrative expense. The administrative expenses of the commission shall be paid from the various funds administered by the commission as follows:

(1) Through June 30, 1993, the administrative expenses of the commission and the advisory committee shall be paid from the Minnesota future resources fund. After that time, the prorated expenses related to administration of the trust fund shall be paid from the earnings of the trust fund.

(2) After June 30, 1993, the prorated expenses related to administration of the trust fund may not exceed an amount equal to four percent of the projected earnings of the trust fund for the biennium.

Subd. 6. Conflict of interest. A commission member, advisory committee member, peer review panelist, or an employee of the commission may not participate in or vote on a decision of the commission, advisory committee, or peer review panel relating to an organization in which the member, panelist, or employee has either a direct or indirect personal financial interest. While serving on the legislative commission, advisory committee, or peer review panel, or being an employee of the commission, a person shall avoid any potential conflict of interest.

Subd. 7. Report required. The commission shall, by January 15 of each odd-numbered year, submit a report to the governor, the chairs of the house appropriations and senate finance committees, and the chairs of the house and senate committees on environment and natural resources. Copies of the report must be available to the public. The report must include:

(1) a copy of the current strategic plan;

(2) a description of each project receiving money from the trust fund and Minnesota future resources fund during the preceding biennium;

(3) a summary of any research project completed in the preceding biennium;

(4) recommendations to implement successful projects and programs into a state agency's standard operations;

(5) to the extent known by the commission, descriptions of the projects anticipated to be supported by the trust fund and Minnesota future resources account during the next biennium;

(6) the source and amount of all revenues collected and distributed by the commission, including all administrative and other expenses;

(7) a description of the assets and liabilities of the trust fund and the Minnesota future resources fund;

(8) any findings or recommendations that are deemed proper to assist the legislature in formulating legislation;

(9) a list of all gifts and donations with a value over $1,000;

(10) a comparison of the amounts spent by the state for environment and natural resources activities through the most recent fiscal year; and

(11) a copy of the most recent compliance audit.

HIST: 1988 c 690 art 1 s 13; 1991 c 254 art 2 s 44-46; 1991 c 343 s 7-10; 1994 c 580 s 4



Section 116P.10 Royalties, copyrights, patents.

116P.10 Royalties, copyrights, patents.

This section applies to projects supported by the trust fund, the Minnesota future resources fund, and the oil overcharge money referred to in section 4.071, subdivision 2, each of which is referred to in this section as a "fund." The fund owns and shall take title to the percentage of a royalty, copyright, or patent resulting from a project supported by the fund equal to the percentage of the project's total funding provided by the fund. Cash receipts resulting from a royalty, copyright, or patent, or the sale of the fund's rights to a royalty, copyright, or patent, must be credited immediately to the principal of the fund. Before a project is included in the budget plan, the commission may vote to relinquish the ownership or rights to a royalty, copyright, or patent resulting from a project supported by the fund to the project's proposer when the amount of the original grant or loan, plus interest, has been repaid to the fund.

HIST: 1988 c 690 art 1 s 14; 1993 c 172 s 79



Section 116P.11 Availability of funds for disbursement.

116P.11 Availability of funds for disbursement.

(a) The amount biennially available from the trust fund for the budget plan developed by the commission consists of the earnings generated from the trust fund. Earnings generated from the trust fund shall equal the amount of interest on debt securities and dividends on equity securities. Gains and losses arising from the sale of securities shall be apportioned as follows:

(1) if the sale of securities results in a net gain during a fiscal year, the gain shall be apportioned in equal installments over the next ten fiscal years to offset net losses in those years. If any portion of an installment is not needed to recover subsequent losses identified in paragraph (b), it shall be added to the principal of the fund; and

(2) if the sale of securities results in a net loss during a fiscal year, the net loss shall be recovered from the gains in paragraph (a) apportioned to that fiscal year. If such gains are insufficient, any remaining net loss shall be recovered from interest and dividend income in equal installments over the following ten fiscal years.

(b) For funding projects until fiscal year 1997, the following additional amounts are available from the trust fund for the budget plans developed by the commission:

(1) for the 1991-1993 biennium, up to 25 percent of the revenue deposited in the trust fund in fiscal years 1990 and 1991;

(2) for the 1993-1995 biennium, up to 20 percent of the revenue deposited in the trust fund in fiscal year 1992 and up to 15 percent of the revenue deposited in the fund in fiscal year 1993;

(3) for the 1993-1995 biennium, up to 25 percent of the revenue deposited in the trust fund in fiscal years 1994 and 1995, to be expended only for capital investments in parks and trails; and

(4) for the 1995-1997 biennium, up to 25 percent of the revenue deposited in the fund in fiscal year 1996, to be expended only for capital investments in parks and trails.

(c) Any appropriated funds not encumbered in the biennium in which they are appropriated cancel and must be credited to the principal of the trust fund.

HIST: 1988 c 690 art 1 s 15; 1990 c 594 art 1 s 57; 1990 c 612 s 14; 1992 c 513 art 2 s 27; 1992 c 539 s 10; 1993 c 300 s 10; 1994 c 580 s 5; 1995 c 220 s 111



Section 116P.12 Water system improvement loan program.

116P.12 Water system improvement loan program.

Subdivision 1. Loans authorized. (a) If the principal of the trust fund equals or exceeds $200,000,000, the commission may vote to set aside up to five percent of the principal of the trust fund for water system improvement loans. The purpose of water system improvement loans is to offer below market rate interest loans to local units of government for the purposes of water system improvements.

(b) The interest on a loan shall be calculated on the declining balance at a rate four percentage points below the secondary market yield of one-year United States treasury bills calculated according to section 549.09, subdivision 1, paragraph (c).

(c) An eligible project must prove that existing federal or state loans or grants have not been adequate.

(d) Payments on the principal and interest of loans under this section must be credited to the trust fund.

(e) Repayment of loans made under this section must be completed within 20 years.

(f) The Minnesota public facilities authority must report to the commission each year on the loan program under this section.

Subd. 2. Application and administration. (a) The commission must adopt a procedure for the issuance of the water system improvement loans by the public facilities authority.

(b) The commission also must ensure that the loans are administered according to its fiduciary standards and requirements.

HIST: 1988 c 690 art 1 s 16



Section 116P.13 Minnesota future resources fund.

116P.13 Minnesota future resources fund.

Subdivision 1. Revenue sources. The money in the Minnesota future resources fund consists of revenue credited under section 297F.10, subdivision 1, paragraph (b), clause (1).

Subd. 2. Interest. The interest attributable to the investment of the Minnesota future resources fund must be credited to the fund.

Subd. 3. Revenue purposes. Revenue in the Minnesota future resources fund may be spent for purposes of natural resources acceleration and outdoor recreation, including but not limited to the development, maintenance, and operation of the state outdoor recreation system under chapter 86A and regional recreation open space systems as defined under section 473.351, subdivision 1.

HIST: 1988 c 690 art 1 s 17; 1989 c 335 art 1 s 179; 1997 c 106 art 2 s 4



Section 116P.14 Federal land and water conservation funds.

116P.14 Federal land and water conservation funds.

Subdivision 1. Designated agency. The department of natural resources is designated as the state agency to apply for, accept, receive, and disburse federal reimbursement funds and private funds, which are granted to the state of Minnesota from the federal Land and Water Conservation Fund Act.

Subd. 2. State land and water conservation account; creation. A state land and water conservation account is created in the Minnesota future resources fund. All of the money made available to the state from funds granted under subdivision 1 shall be deposited in the state land and water conservation account.

Subd. 3. Local share. Fifty percent of all money made available to the state from funds granted under subdivision 1 shall be distributed for projects to be acquired, developed, and maintained by local units of government, providing that any project approved is consistent with a statewide or a county or regional recreational plan and compatible with the statewide recreational plan. All money received by the commissioner for local units of government is appropriated annually to carry out the purposes for which the funds are received.

Subd. 4. State share. Fifty percent of the money made available to the state from funds granted under subdivision 1 shall be used for state land acquisition and development for the state outdoor recreation system under chapter 86A and the administrative expenses necessary to maintain eligibility for the federal Land and Water Conservation Fund.

HIST: 1Sp2001 c 2 s 140



Section 116P.15 Land acquisition restrictions.

116P.15 Land acquisition restrictions.

Subdivision 1. Scope. A recipient of an appropriation from the trust fund or the Minnesota future resources fund who acquires an interest in real property with the appropriation must comply with this section. For the purposes of this section, "interest in real property" includes, but is not limited to, an easement or fee title to property.

Subd. 2. Restrictions; modification procedure. (a) An interest in real property acquired with an appropriation from the trust fund or the Minnesota future resources fund must be used in perpetuity or for the specific term of an easement interest for the purpose for which the appropriation was made.

(b) A recipient of funding who acquires an interest in real property subject to this section may not alter the intended use of the interest in real property or convey any interest in the real property without the prior review and approval of the commission. The commission shall establish procedures to review requests from recipients to alter the use of or convey an interest in real property. These procedures shall allow for the replacement of the interest in real property with another interest in real property meeting the following criteria:

(1) the interest is at least equal in fair market value, as certified by the commissioner of natural resources, to the interest being replaced; and

(2) the interest is in a reasonably equivalent location, and has a reasonably equivalent usefulness compared to the interest being replaced.

(c) An interest in real property acquired with an appropriation from the trust fund or the Minnesota future resources fund to be held by an entity other than this state shall include the following restrictive covenant on the conveyance instrument used to acquire the real property interests:

"The above described property shall be administered in accordance with the terms, conditions, and purposes of the grant agreement or work program controlling the acquisition of the property. The property, or any portion of the property, shall not be sold, transferred, pledged, or otherwise disposed of or further encumbered without obtaining the prior written approval of the legislative commission on Minnesota resources. If the holder of the property fails to comply with the terms and conditions of the grant agreement or work program, ownership of the property shall revert to this state."

HIST: 1Sp2001 c 2 s 141






Chapter 116Q Great Lakes Protection Fund

Section 116Q.01 Great Lakes protection fund.

116Q.01 Great Lakes protection fund.

The Great Lakes protection fund has been created by the governors of the eight Great Lakes states as a nonprofit corporation under the laws of the state of Illinois. The fund is a permanent endowment whose purpose is to advance the principles, goals, and objectives of the Great Lakes toxic substances control agreement executed by the governors of the eight Great Lakes states in May 1986 and to ensure the continuous development of needed scientific information, new cleanup technologies, and innovative methods of managing pollution problems as a cooperative effort in the Great Lakes region. The governor may enter this state as a member of the Great Lakes protection fund and do all things necessary or incidental to participate in the fund, as spelled out in its articles of incorporation, filed with the Illinois secretary of state on or about September 26, 1989, and its bylaws, as amended through September 26, 1989. If congressional consent to the Great Lakes protection fund carries with it conditions that materially change the provisions agreed to by the party states, this state reserves the option to terminate further participation in the fund.

HIST: 1990 c 594 art 1 s 58



Section 116Q.02 State receipts from the fund.

116Q.02 State receipts from the fund.

Subdivision 1. Great Lakes protection account. Any money received by the state from the Great Lakes protection fund, whether in the form of annual earnings or otherwise, must be deposited in the state treasury and credited to a special Great Lakes protection account. Money in the account must be spent only as specifically appropriated by law for protecting water quality in the Great Lakes. Approved purposes include, but are not limited to, supplementing in a stable and predictable manner state and federal commitments to Great Lakes water quality programs by providing grants to finance projects that advance the goals of the regional Great Lakes toxic substances control agreement and the binational Great Lakes water quality agreement.

Subd. 2. LCMR review. The legislature intends not to appropriate money from the Great Lakes protection account until projects have been reviewed and recommended by the legislative commission on Minnesota resources. A work plan must be prepared for each project for review by the commission. The commission must recommend specific projects to the legislature.

HIST: 1990 c 594 art 1 s 59









Chapters 116R - 116T Business Development

Chapter 116R Aircraft Facilities; State Financing

Section 116R.01 Definitions.

116R.01 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 116R.01 to 116R.16.

Subd. 2. Bonds. "Bonds" means the bonds authorized under section 116R.02, subdivision 1, or bonds issued to refund these bonds, except for deficiency bonds.

Subd. 3. Commissioner. "Commissioner" means the commissioner of finance.

Subd. 4. Corporate headquarters. "Corporate headquarters" means the principal office from which the business of the corporation is conducted and the principal office of the chief executive officer of the corporation.

Subd. 5. Deficiency bonds. "Deficiency bonds" means the bonds authorized under section 116R.13, subdivision 3, or bonds issued to refund these bonds.

Subd. 6. Project. "Project" means the facilities or any property described in section 116R.02, subdivision 5 or 6, as applicable.

Subd. 7. Related person. "Related person" means any guarantor of the obligations of the lessee under the lease of a project and any other person whose relation to the lessee or the guarantor is that of a related person as defined in section 147 (a)(2) of the Internal Revenue Code of 1986, as amended through December 31, 1990, and whose financial condition the commissioner determines to be material for the purposes of carrying out the due diligence duties under section 116R.02.

Subd. 8. State guaranteed bonds. "State guaranteed bonds" means all outstanding bonds secured as provided in section 116R.02, subdivision 4, paragraph (a).

Subd. 9. Cash collateral. "Cash collateral" means cash or securities issued or unconditionally guaranteed as to payment of principal and interest by the United States of America and maturing or callable at the option of the holder within two years.

HIST: 1991 c 350 art 1 s 1; 1993 c 13 art 1 s 24



Section 116R.02 Bond issue; sale authorization.

116R.02 Bond issue; sale authorization.

Subdivision 1. Sale authorization. The commissioner of finance, upon the request of the governor, may issue and sell revenue bonds as provided under sections 116R.01 to 116R.16 in one or more series or issues for the purposes provided in this section in the aggregate principal amount of up to $350,000,000, except for refunding bonds. Proceeds of the bonds and investment income on the proceeds are appropriated in the amounts and for the purposes specified in subdivisions 2, 5, and 6 and section 116R.04.

Subd. 2. Loan, lease, and revenue agreements. (a) The commissioner may loan the proceeds of the bonds, make other loans or enter into lease agreements or other revenue agreements for the projects described in subdivisions 5 and 6. The commissioner may provide for servicing of the loans and agreements, the times they are payable and the amounts of payments, the amount of the loans and agreements, their security, and other terms, conditions, and provisions necessary or convenient in connection with them and may enter into all necessary contracts and security instruments in connection with them. The commissioner shall seek to obtain the best available terms and security for the loans or agreements. The terms and security must be reasonably determined by the commissioner to be adequate and of the kind and degree which would be required by an investment banking or other financial institution. The facilities described in subdivisions 5 and 6 must be pledged as collateral for the loans made and bonds issued under sections 116R.01 to 116R.16.

(b) To reduce the risk that state general funds will be needed to pay debt service on the state guaranteed bonds, the commissioner must require that the financing arrangements include a coverage test satisfactory to the commissioner so that the sum of the value of the assets and other security pledged to the payment of bonds or the rent due under any lease of the project and taken into account by the commissioner is no less than 125 percent of the difference between the outstanding state guaranteed bonds, and any cash collateral held in a debt service reserve account and pledged to the payment of principal and interest for the state guaranteed bonds and no other bonds. Assets and other security that may be taken into account include (1) net unencumbered value of the project and any collateral or third party guaranty, including a letter of credit, pledged or otherwise furnished by a user of the project or by a benefited airline company as security for the payment of rent, (2) bond proceeds, including earnings thereon, and (3) prepayments of rent, after making such adjustments the commissioner determines to be appropriate to take into account any outstanding bonds secured by a lien on the project or rent that is prior to the lien securing the state guaranteed bonds, but excluding any cash collateral deducted from the outstanding state guaranteed bonds in applying the coverage test. The commissioner may adopt the method of valuing the assets and other security as the commissioner determines to be appropriate, including valuation of the project at its original cost less depreciation.

Subd. 3. Review procedure; data practices. (a) Before issuing the bonds for a project, approving financial assistance, or entering into loan, lease, or other revenue agreements for the project described in subdivisions 5 and 6, the commissioner of finance shall review the financial condition of the proposed lessee or lessees of the project or projects, and any related person. The commissioner shall exercise due diligence in the review. The commissioner shall engage an independent, nationally recognized consultant having special expertise with the airline industry and its financing to prepare a written report on the financial condition of the lessee or lessees and any related person. A lessee and any related person shall provide all information required for the commissioner's review and the consultant's report, including information substantially equivalent to that required by an investment bank or other financial institution considering a project for debt financing.

(b) Except as otherwise provided in this subdivision, business plans, financial statements, customer lists, and market and feasibility studies required under sections 116R.01 to 116R.16 or submitted in connection with the provision of financial assistance or any agreement authorized under Laws 1991, chapter 350, are nonpublic data, as defined in section 13.02, subdivision 9. The commissioner or the commissioner of trade and economic development may make the data accessible to any person, agency, or public entity if the commissioner or the commissioner of trade and economic development determines that access is required under state or federal securities law or is necessary for the person, agency, or public entity to perform due diligence in connection with the provision of financial assistance to the projects described in subdivisions 5 and 6. The data may also be made available as requested by the legislative commission on planning and fiscal policy.

(c) Before the commissioner issues bonds for a project, approves financial assistance, or enters into loan, lease, or other revenue agreements for the project, the commissioner shall submit a report on the proposed transaction to the governor. The report must describe: all proposed state, metropolitan, and local government financial commitments; the financial assistance proposed to be provided; the proposed loan, lease, and revenue agreements; any other arrangements related to state and local debt, taxes, financing, and debt service; and the estimates of economic activity, air traffic, and other factors that have been used in assessing the prospective financial condition of the lessee or lessees and any related person. The report must contain the following findings:

(1) that the commissioners of trade and economic development and finance and, for purposes of a project described in subdivision 5, the metropolitan airports commission have reviewed the current and prospective financial condition of each proposed lessee of the project or projects and any related person; and

(2) that, on the basis of their review, the commissioners and, for purposes of the project described in subdivision 5, the commission have determined that the revenues estimated to be available to the lessee or lessees for payments under the loan, lease, or other revenue agreements are at least sufficient during each year of the term of the proposed bonds to pay when due all financial obligations of the lessee or lessees under the terms of the proposed loan, lease, or other revenue agreements. Copies of the report must be filed at the legislature as provided in section 3.195 when the report is submitted to the governor.

Subd. 4. Security. (a) If so provided in the commissioner's order or any indenture authorizing the applicable series of bonds, up to $125,000,000 principal amount of bonds for the facility described in subdivision 5, up to $50,000,000 principal amount of bonds for the facility described in subdivision 6, and any bonds issued to refund these bonds may be secured by either of the following methods:

(1) upon the occurrence of any deficiency in a debt service reserve fund for a series of bonds as provided in section 116R.13, subdivision 3, the commissioner shall issue and sell deficiency bonds in a principal amount not to exceed (i) $125,000,000 for facilities described in subdivision 5 and (ii) $50,000,000 for the facilities described in subdivision 6; or

(2) the bonds may be directly secured by a pledge of the full faith, credit, and taxing power of the state and issued as general obligation revenue bonds of the state in accordance with the Minnesota Constitution, article XI, sections 4 to 7. In no event may the security provided by this paragraph extend in whole or part to any series of bonds other than the initial series of bonds so secured and any series of bonds issued to refund these bonds.

Deficiency bonds and bonds issued under clause (2) must be issued in accordance with and subject to sections 16A.641, 16A.66, 16A.672, and 16A.675, except for section 16A.641, subdivision 5, except as otherwise provided in Laws 1991, chapter 350, article 1, and except that the bonds may be sold at public or private sale at a price or prices determined by the commissioner as provided in section 116R.13, subdivision 3.

(b) The commissioner may request St. Louis county to pay or secure payment of principal and interest due on up to $12,600,000 principal amount of revenue bonds for the facility described in subdivision 5 and principal and interest due on up to $15,000,000 principal amount of revenue bonds for the facility described in subdivision 6. At the request of the commissioner, St. Louis county shall, by resolution of its county board, unconditionally and irrevocably pledge as a general obligation, its full faith, credit, and taxing power to pay or secure payment of principal and interest due on the principal amount or amounts requested by the commissioner. The general obligation and pledge of St. Louis county are not subject to and shall not be taken into account for purposes of any debt limitation. A levy of taxes for the St. Louis county general obligation is not subject to and shall not be taken into account for purposes of any levy limitations. The general obligation and the bonds secured by the general obligation may be issued without an election. Except for sections 475.61 and 475.64, chapter 475 does not apply to the general obligation or to the bonds secured by the general obligation.

(c) The commissioner may request the city of Duluth to pay or secure payment of principal and interest due on up to $47,600,000 principal amount of revenue bonds for the facility described in subdivision 5. At the request of the commissioner, the city of Duluth shall pledge specified revenues of the city, as provided in Laws 1991, chapter 350, article 1, section 24, to pay principal and interest due on the principal amount requested by the commissioner.

(d) Bonds and deficiency bonds issued under sections 116R.01 to 116R.16 and any indenture entered into in connection with the issuance of the bonds are not subject to section 16B.06.

Subd. 5. Use of proceeds; aircraft maintenance facility. The proceeds of the bonds issued in a principal amount not to exceed $250,000,000 may be used to finance the costs related to the planning, construction, improvement, or equipping of a heavy maintenance facility for aircraft and facilities subordinate and related to the facility to be located at the Duluth international airport and any costs of issuance, reserves, credit enhancement, or an initial period of interest payments related to the bonds or the facility. The bond proceeds are appropriated to the commissioner for the purposes specified in this subdivision. The facility may be owned by the metropolitan airports commission and leased for the benefit of one or more airline companies for use as a heavy maintenance base. With the approval of the commissioner, the owner of the facility may place a mortgage or security interest lien on the facility or any interest in or part of the facility. The mortgage is exempt from the mortgage registry tax imposed under chapter 287. In the event of a default under the loan, lease agreement, or other revenue agreement, the facility, or any part of the facility, may be leased or sold to another person for any lawful purpose, subject to the approval of the commissioner. The approval of the commissioner is not required if the bond trustee has taken control of the facility as a result of a default.

The ownership of the facility by the owner may create no liability of the owner for payment of the debt service on the bonds if so determined by the commissioner. The owner may require as a condition of entering into the lease of the facility that the lessee or other party pay all costs, expenses, or any other obligations of ownership of the facility.

No revenues derived from the lease of the project may be used other than for a purpose related to the project, including its operation, administration, maintenance, improvement, or financing.

Subd. 6. Use of proceeds; aircraft engine repair facility. The proceeds of the bonds issued in a principal amount not to exceed $100,000,000 may be used to finance the costs related to the planning, construction, improvement, or equipping of an aircraft engine repair facility and facilities subordinate and related to the facility to be located at the Chisholm-Hibbing municipal airport in the city of Hibbing and any costs of issuance, reserves, credit enhancement, or an initial period of interest payments related to the bonds or the facility. The bond proceeds are appropriated to the commissioner for the purposes specified in this subdivision. The facility may be owned by the owner of the Chisholm-Hibbing municipal airport, but may be leased, with or without a purchase option, to any person for the primary purpose of repairing aircraft engines or components. With the approval of the commissioner, the owner of the facility may place a mortgage or security interest lien on the facility. The mortgage is exempt from the mortgage registry tax imposed under chapter 287. In the event of a default under the loan, lease agreement, or other revenue agreement, the facility may be leased or sold to another person for any lawful purpose, subject to the approval of the commissioner. The approval of the commissioner is not required if the bond trustee has taken control of the facility as a result of a default.

Subd. 7. Agreement of lessee. (a) Before issuing the bonds for the facilities, approving financial assistance, or entering into loan, lease, or other revenue agreements for the projects described in subdivisions 5 and 6, the commissioner shall determine that the lessee and, if necessary, other corporations affiliated with by common ownership with the lessee have agreed to requirements satisfactory to the commissioner respecting aircraft noise abatement.

(b) The leases for each of the facilities described in subdivisions 5 and 6 must contain covenants and agreements by the airline corporation and any successor in interest providing for the retention and location of existing employees, operations, and facilities, including headquarters, of the airline corporation in the state until the principal and interest on the last series of deficiency bonds and general obligation revenue bonds issued under subdivision 4, paragraph (a), clause (2), are paid.

Subd. 8. Environmental assessment. Notwithstanding any other law or rule, no environmental review must be completed prior to the approval of an application and the issuance of a conditional commitment for the loan, or the taking of any other action permitted by Laws 1991, chapter 350, article 1, including the issuance of bonds, unless considered necessary or desirable by the commissioner to prepare for a final commitment and to make it effective. Environmental review, to the extent required by law, shall be made in conjunction with the issuance by state agencies of environmental permits for the project. Permits may be applied for prior to the issuance of a conditional commitment. Action shall be taken as expeditiously as possible on environmental review and all permits required.

Subd. 9. Project cost report. Before the commissioner of finance issues bonds, approves financial assistance, or enters into loan, lease, or other revenue agreements for the projects described in subdivisions 5 and 6, the commissioner of trade and economic development shall report to the governor on total public costs related to the construction of the projects. The report must include: an estimate of the total state, metropolitan, and local tax costs for the project; and an estimate of the total state, metropolitan, and local capital costs, and method of financing, of any airport and off-airport improvements related to the construction of the facilities but not included in the cost of the facilities, including any runway or taxiway improvements and road, highway, sewer, or other public facility or utility improvement costs. Copies of the report must be filed at the legislature as provided in section 3.195 when the report is submitted to the governor.

HIST: 1991 c 350 art 1 s 2



Section 116R.03 General powers.

116R.03 General powers.

For the purpose of exercising the specific powers authorized under sections 116R.01 to 116R.16 and effectuating the other purposes of sections 116R.01 to 116R.16, the commissioner may:

(1) acquire, hold, pledge, assign, or dispose of real or personal property or any interest in property, including a mortgage or security interest in a facility described in section 116R.02, subdivision 5 or 6;

(2) enter into agreements, contracts, or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization, including contracts or agreements for administration and implementation of all or part of sections 116R.01 to 116R.16;

(3) acquire real property, or an interest therein, by purchase or foreclosure, where the acquisition is necessary or appropriate;

(4) enter into agreements with lenders, borrowers, or the issuers of securities for the purpose of regulating the development and management of any facility financed in whole or in part by the proceeds of bonds or loans;

(5) enter into agreements with other appropriate federal, state, or local governmental units; and

(6) contract with, use, or employ any federal, state, regional, or local public or private agency or organization, legal counsel, financial advisors, investment bankers or others, upon terms the commissioner considers necessary or desirable, to assist in the exercise of any of the powers authorized under sections 116R.01 to 116R.16 and to carry out the objectives of sections 116R.01 to 116R.16 and may pay for the services from bond proceeds or otherwise available department money.

HIST: 1991 c 350 art 1 s 3



Section 116R.04 Revenue bonds; purposes, terms, approval.

116R.04 Revenue bonds; purposes, terms, approval.

Subdivision 1. Bonds. The commissioner from time to time may issue negotiable bonds in one or more series or issues in a principal amount which, in the opinion of the commissioner of trade and economic development, is necessary to provide sufficient funds for achieving the purposes of sections 116R.01 to 116R.16, which may include the construction of a heavy maintenance facility for aircraft to be located at the Duluth international airport, the financing of an aircraft engine repair facility in the city of Hibbing, the payment of interest on bonds of the commissioner, the establishment of reserves to secure the bonds, and the payment of all other expenditures of the commissioner and the owner of a financed facility incident to and necessary or convenient to carry out the purposes and powers of sections 116R.01 to 116R.16. The bonds may be issued as bonds or notes or in any other form authorized by law. Except as provided in subdivision 3, section 116R.02, subdivision 4, paragraph (a), or an order of the commissioner or indenture authorizing the bonds, sections 16A.631 to 16A.675 do not apply to the bonds authorized under section 116R.02.

Subd. 2. Refunding of bonds. The commissioner from time to time may issue bonds for the purpose of refunding any bonds then outstanding, including the payment of any redemption premiums thereon, any interest accrued or to accrue to the redemption date, and costs related to the issuance and sale of the bonds. The proceeds of any refunding bonds may, in the discretion of the commissioner, be applied to the purchase or payment at maturity of the bonds to be refunded, to the redemption of such outstanding bonds on any redemption date, or to pay interest on the refunding bonds and may, pending such application, be placed in escrow to be applied to such purchase, payment, retirement, or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in obligations that are authorized investments under section 11A.24. The income earned or realized on any such investment may also be applied to the payment of the bonds to be refunded, interest or premiums on the refunded bonds, or to pay interest on the refunding bonds. After the terms of the escrow have been fully satisfied, any balance of such proceeds and any investment income may be returned to the general fund or, if applicable, the state bond fund, for use in any lawful manner. All refunding bonds issued under the provisions of this subdivision must be issued and secured in the manner provided by order of the commissioner, provided that any refunding bonds may be secured in any manner by which the refunded bonds were secured and payable from any source from which the refunded bonds were payable.

Subd. 3. Kind of bonds. All bonds issued under this section must be issued in the form and manner and information in a bond register is subject to the limitations provided in section 16A.672.

Subd. 4. Compliance with federal law. The commissioner may covenant and agree with the holders of the bonds that the state will comply, insofar as possible, with the provisions of the United States Internal Revenue Code now or hereafter enacted that are applicable to the bonds and that establish conditions under which the interest to be paid on the bonds will not be includable in gross income for federal tax purposes.

Subd. 5. Taxability of interest. The bonds may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes.

HIST: 1991 c 350 art 1 s 4



Section 116R.05 Bonds; orders authorizing, additional terms, sale.

116R.05 Bonds; orders authorizing, additional terms, sale.

Subdivision 1. Terms. The bonds must be authorized by an order or orders of the commissioner, bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States, at such place or places within or without the state, and be subject to such terms of redemption or purchase prior to maturity as the order or orders may provide, or as may be provided in any indenture or indentures of trust. If, for any reason, whether existing at the date of issue of any bonds or at the date of making or purchasing any loan or securities from the proceeds or after that date, the interest on any bonds is or becomes subject to federal income taxation, this shall not impair or affect the validity of the provisions made for the security of the bonds. The bonds may be sold at public or private sale at a price or prices determined by the commissioner. The underwriting discount, spread, or commission paid or allowed to the underwriters of the bonds, however, must be an amount not in excess of the amount determined by the commissioner to be reasonable in the light of the risk assumed and the expenses of issuance, if any, required to be paid by the underwriters or prevailing market conditions and practices.

Subd. 2. Sources of payment. Except as otherwise provided for bonds issued under section 116R.02, subdivision 4, paragraph (a), the bonds and interest payable thereon are payable solely from the following sources and are irrevocably appropriated for that purpose, but only to the extent provided in the order or indenture authorizing or securing the bonds:

(1) revenues of any nature derived from the ownership, lease, operation, sale, foreclosure, or refinancing of a project described in section 116R.02, subdivision 5 or 6;

(2) repayments of any loans made under sections 116R.01 to 116R.16;

(3) proceeds of any bonds or deficiency bonds;

(4) amounts in any account or accounts authorized by section 116R.11 or 116R.12;

(5) amounts paid by St. Louis county under its obligations referred to in section 116R.02, subdivision 4, and amounts paid under Laws 1991, chapter 350, article 1, section 24 or 25, for the payment of bonds or interest thereon;

(6) amounts payable under any insurance policy, guaranty, letter of credit, or other instrument securing the bonds;

(7) any other revenues which the commissioner may pledge but excluding state appropriations unless the appropriation was specifically designated for that purpose; and

(8) investment income on any of the sources specified in clauses (1) to (7).

Subd. 3. Not a state debt. Except as provided in section 116R.02, subdivision 4, paragraph (a), no bond shall constitute a debt of the state within the meaning of any statutory or constitutional limitation or pledge the full faith and credit of the state and no holder of any bonds may compel any exercise of the taxing power of the state to pay principal, premiums, or interest for the bonds, nor to enforce payment of principal, premiums, or interest against any property of the state, except for property expressly pledged, mortgaged, encumbered, or appropriated for this purpose.

HIST: 1991 c 350 art 1 s 5



Section 116R.06 Bonds; optional order and contract provisions.

116R.06 Bonds; optional order and contract provisions.

Any order authorizing any bonds or any issue of bonds or any indenture may contain provisions, which may be a part of the contract with the holders of the bonds, as to the matters referred to in this section.

(a) It may pledge or create a lien on money or property and any money held in trust or otherwise by others to secure the payment of the bonds or of any series or issue of bonds and interest thereon and of any sums due to the trustee under the indenture, and may grant different priorities in the lien for different series of bonds, subject to any agreements with bondholders which exist.

(b) It may provide for the custody, collection, securing, investment, and payment of money.

(c) It may set aside reserves or sinking funds and provide for their regulation and disposition and may create other special funds into which money may be deposited.

(d) It may limit the loans and securities to which the proceeds of sale of bonds may be applied and may pledge repayments thereon to secure the payment of the bonds or of any series or issue of bonds.

(e) It may limit the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.

(f) It may prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which that consent may be given.

(g) It may vest in a trustee or trustees property, rights, powers, and duties in trust determined by the commissioner, which may include any or all of the rights, powers, and duties of the bondholders, or may limit the rights, powers, and duties of the trustee. It may make contracts with a trustee or trustees authorizing the trustee or trustees to invest in investments that may be invested in by the state board of investment under section 11A.24, and apply, or dispose of and use money in any account.

(h) It may define the acts or omissions to act which constitute a default in the obligations and duties of the commissioner and may provide for the rights and remedies of the holders of bonds in the event of a default, and provide any other matters of like or different character, consistent with the general laws of the state and other provisions of sections 116R.01 to 116R.16, which in any way affect the security or protection of the bonds and the rights of the bondholders.

(i) It may incur obligations under the indenture or under any paying agency, bond registrar agreement or escrow agreement to pay the compensation and expenses of the trustee, paying agent, bond registrar or escrow agent for the bonds and to pay any sums required to be rebated to the United States to comply with applicable tax laws; and a sum sufficient to satisfy these obligations is annually appropriated to the commissioner from the general fund to the extent other revenues available for that purpose are insufficient.

HIST: 1991 c 350 art 1 s 6



Section 116R.07 Pledges.

116R.07 Pledges.

Any pledge made by the commissioner is valid and binding from the time the pledge is made. The money or property pledged and later received by the commissioner is immediately subject to the lien of the pledge without any physical delivery of the property or money or further act, and the lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the commissioner, whether or not those parties have notice of the lien or pledge. Neither the order nor any other instrument by which a pledge is created need be recorded.

HIST: 1991 c 350 art 1 s 7



Section 116R.08 Bonds; nonliability of individuals.

116R.08 Bonds; nonliability of individuals.

The commissioner and the commissioner's staff and any person executing the bonds are not personally liable on the bonds or subject to any personal liability or accountability by reason of their issuance.

HIST: 1991 c 350 art 1 s 8



Section 116R.09 Bonds; purchase and cancellation.

116R.09 Bonds; purchase and cancellation.

The commissioner, subject to agreements with bondholders which may then exist, has power out of any funds available for the purpose to purchase bonds of the commissioner at a price not exceeding (a) if the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the bonds are not redeemable, the redemption price applicable on the first date after the purchase upon which the bonds become subject to redemption plus accrued interest to that date.

HIST: 1991 c 350 art 1 s 9



Section 116R.10 State pledge against impairment of contracts.

116R.10 State pledge against impairment of contracts.

The state pledges and agrees with the holders of any bonds that the state will not limit or alter the rights vested in the commissioner to fulfill the terms of any agreements made with the bondholders, or in any way impair the rights and remedies of the holders until the bonds, together with interest on them, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the bondholders, are fully met and discharged. The commissioner may include this pledge and agreement of the state in any agreement with the holders of bonds issued under sections 116R.01 to 116R.16.

HIST: 1991 c 350 art 1 s 10



Section 116R.11 Aircraft facilities funds and debt service accounts.

116R.11 Aircraft facilities funds and debt service accounts.

Subdivision 1. Funds. The commissioner or any trustee appointed by the commissioner under sections 116R.01 to 116R.16 shall establish and maintain an aircraft facilities fund for each of the projects described in section 116R.02, subdivisions 5 and 6. Except for amounts required by the commissioner to be deposited in a debt service account, proceeds of each issue of bonds authorized under section 116R.02, subdivision 1, must be deposited in a separate account, debt service reserve, or other account designated by the commissioner. Money in the account is appropriated to the commissioner. The commissioner or the owner of each project described in section 116R.02, subdivisions 5 and 6, may withdraw proceeds of bonds for application to the appropriated purposes in the manner provided by order of the commissioner or in any indenture authorized by order of the commissioner. The commissioner may establish whatever accounts might be necessary to carry out sections 116R.01 to 116R.16. All deposits into and disbursements from accounts for the purposes and from the sources of revenue authorized by sections 116R.01 to 116R.16 and provided in an order of the commissioner or an indenture or other agreement authorized by the commissioner are appropriated for that purpose.

Subd. 2. Accounts. The state treasurer or any trustee appointed by the commissioner under sections 116R.01 to 116R.16 shall maintain permanently on official books and records debt service accounts separate from all other funds and accounts, to record all receipts and disbursements of money for principal and interest payments on each series of bonds. No later than the due date of each principal and interest payment on the bonds, the commissioner shall withdraw from the proceeds of the bonds, or from revenues on hand and available for the purpose, and shall deposit in the debt service accounts the amount, if any, required to be deposited in the account by the order of the commissioner or any indenture authorized by an order of the commissioner. All amounts in any debt service account are appropriated for the payment of principal, premiums, and interest for the bonds to which the account relates. If the Minnesota Constitution, article XI, section 7, applies to any series of bonds, amounts in the debt service account and any debt service reserve account established under section 116R.13 for the bonds, regardless of who holds or invests the amounts, must be special accounts of the state bond fund, for which the state treasurer shall maintain records. Amounts in the accounts must reduce any levy otherwise required by the Minnesota Constitution for payment of principal or interest on the bonds.

HIST: 1991 c 350 art 1 s 11



Section 116R.12 Powers and duties of trustee.

116R.12 Powers and duties of trustee.

Subdivision 1. General. The trustee, if any, designated in any indenture or order securing an issue of bonds may, in the trustee's own name, if so provided in the indenture or order:

(1) enforce all rights of the bondholders, including the right to require the commissioner to collect fees, charges, interest, and payments on leases, loans, or interests therein held by the commissioner and eligible securities purchased by it adequate to carry out any agreement as to, or pledge of, those fees, charges, and payments, and to require the commissioner to carry out any other agreements with the holders of the bonds and to perform the duties required under sections 116R.01 to 116R.16;

(2) bring suit upon the bonds;

(3) require the commissioner to account as if it were the trustee of any express trust for the holders of the bonds;

(4) enjoin any acts or things which may be unlawful or in violation of the rights of holders of the bonds; or

(5) upon a default as defined in any bond, order, or indenture, declare all the bonds due and payable, enforce any remedy available under law, and if all defaults are made good, the trustee may annul the declaration and consequences.

Subd. 2. Additional powers. In addition to the powers in subdivision 1, the trustee has all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this section or incident to the general representation of bondholders in the enforcement and protection of their rights.

Subd. 3. Venue. The venue of any action or proceedings brought by a trustee is in Ramsey county.

HIST: 1991 c 350 art 1 s 12



Section 116R.13 Debt service reserve account.

116R.13 Debt service reserve account.

Subdivision 1. Authority. The commissioner or a trustee appointed by the commissioner may create, maintain, and establish a special account or accounts for the security of one or more or all series of the bonds, which accounts are known as debt service reserve accounts. The commissioner may pay into each debt service reserve account:

(1) any money appropriated by the state only for the purposes of that account;

(2) any proceeds of sale of bonds to the extent provided in the order or indenture authorizing their issuance;

(3) any money directed to be transferred by the commissioner to that debt service reserve account; and

(4) any other money made available to the commissioner for the purpose of that account from any other source.

Subd. 2. Use of money. The money held in or credited to each debt service reserve account, except as provided in this section, must be used solely for the payment of the principal of bonds of the commissioner as the bonds mature or otherwise become due, the purchase of the bonds, the payment of interest on the bonds, the payment of any premium required when the bonds are redeemed before maturity, the payment of trustee or paying agency or registrar fees and expenses, the reimbursement of any advance made from another fund or account, or the payment of any rebate amounts owing to the United States government in accordance with any applicable covenant to comply with federal tax laws; provided, that money in a debt service reserve account may not be withdrawn at any time in an amount which would reduce the amount of the account to less than any amount which the commissioner determines to be reasonably necessary for the purposes of the account, except for the purpose of paying principal, premium, or interest due on bonds secured by the account, for the payment of which other money is not available.

Subd. 3. General obligation bonds. (a) If the amount in any debt service reserve account falls below the minimum required in an order of the commissioner or indenture for the applicable series of bonds and the order or indenture so provides and subject to the limitations in section 116R.02, subdivision 4, paragraph (a), clause (1), the commissioner shall issue as promptly as practicable, but in no event later than six months after the occurrence of the deficiency, general obligation bonds in accordance with the Minnesota Constitution, article XI, section 7, and sections 16A.641, subdivisions 1 to 4 and 6 to 13; 16A.66; 16A.672; 16A.675; and 116R.02, subdivision 4, except as otherwise provided in this section and unless provision is made for restoring the deficiency from other sources. Section 16A.641, subdivision 5, does not apply to the issuance of bonds authorized under this subdivision. Amounts sufficient to pay the costs of issuance of the deficiency bonds are appropriated to the commissioner from the general fund to the extent other available money is insufficient. Proceeds of the deficiency bonds may be used to pay costs related to the issuance of the deficiency bonds and interest due on the deficiency bonds and to establish a debt service reserve for the deficiency bonds. Any remaining proceeds must be deposited in the debt service reserve account, except that accrued interest must be deposited as provided in section 16A.641, subdivision 7, paragraph (b). The proceeds of the deficiency bonds and any investment income are appropriated for these purposes. In any event, the proceeds of the deficiency bonds deposited in the debt service reserve account must be an amount not less than the commissioner determines is required to pay principal and interest on the state guaranteed bonds secured by the debt service reserve account.

(b) The underwriting discount, spread, or commission paid or allowed to the underwriters or placement agents of deficiency bonds and bonds described in section 116R.02, subdivision 4, paragraph (a), must be an amount not in excess of the amount determined by the commissioner to be reasonable in light of the risk assumed and the expense of issuance, if any, required to be paid by the underwriters, placement agents, or prevailing market conditions and practices.

Subd. 4. Limitation. If the commissioner creates a debt service reserve account for the security of any series of bonds, the commissioner may not issue any additional bonds which are similarly secured if the amount of any of the debt service reserve accounts at the time of issuance does not equal or exceed the minimum amount, if any, required by the resolution creating that account, unless the commissioner deposits in each account at the time of issuance, from the proceeds of the bonds or otherwise, an amount which, together with the amount then in the account, will not be less than the minimum amount required.

Subd. 5. Excess money. To the extent consistent with the orders and indentures securing outstanding bonds, the commissioner may, at the close of any fiscal year, transfer to any other account from any debt service reserve account, any excess in that account over the amount considered by the commissioner to be reasonably necessary for the purpose of the account.

Subd. 6. Construction. Nothing in this section may be construed to limit the right of the commissioner to create and establish by order or indenture other accounts or security in addition to debt service reserve accounts which are necessary or desirable in connection with any bonds.

HIST: 1991 c 350 art 1 s 13



Section 116R.14 Construction.

116R.14 Construction.

Sections 116R.01 to 116R.16 are necessary for the welfare of the state of Minnesota and its inhabitants; therefore, they shall be liberally construed to effect their purpose.

HIST: 1991 c 350 art 1 s 14



Section 116R.15 Severability; actions.

116R.15 Severability; actions.

Each of the provisions of sections 116R.01 to 116R.16, and each application thereof to particular circumstances, is severable. If any provision or application is found to be unconstitutional and void, it is the intention that the remaining provisions and applications shall be valid and enforceable to the full extent possible under section 645.20.

HIST: 1991 c 350 art 1 s 15



Section 116R.16 Corporate headquarters.

116R.16 Corporate headquarters.

A lease agreement may be entered under sections 116R.01 to 116R.15 only if the affected parties provide an enforceable pledge that their corporate headquarters will remain in Minnesota for the duration of the agreement.

HIST: 1991 c 350 art 1 s 16






Chapter 116S Minnesota Business Finance, Inc.

Section 116S.01 Definitions.

116S.01 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to this chapter.

Subd. 2. Board. "Board" means the board of directors of Minnesota Business Finance, Inc.

Subd. 3. Corporation. "Corporation" means Minnesota Business Finance, Inc.

HIST: 1993 c 177 s 2



Section 116S.02 Corporation; members; board of directors; powers.

116S.02 Corporation; members; board of directors; powers.

Subdivision 1. Public corporation. Minnesota Business Finance, Inc. is a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Minnesota Business Finance, Inc."

Subd. 2. Purpose. The purpose of the corporation is to engage in economic development activities throughout Minnesota and to provide access to capital for commercial borrowers throughout Minnesota primarily through the Small Business Administration section 503 program, United States Code, title 15, section 697, as amended.

Subd. 3. Board of directors. The corporation is governed by a board of 14 directors. The membership terms, compensation, removal, and filling of vacancies of public members of the board are governed by section 15.0575 except that the terms of the public members are concurrent. The membership of the board consists of the commissioner of trade and economic development or the commissioner's designee and 13 members who are:

(1) involved in economic development within the state of Minnesota;

(2) selected by the membership of the corporation in accordance with section 116S.04, subdivision 3; and

(3) representative of government, private-sector lending institutions, community organizations, and business organizations as described in Code of Federal Regulations, title 13, section 108.503-1(b)(2), as amended.

Subd. 4. Bylaws. The board of directors shall adopt bylaws and publish the bylaws and amendments to the bylaws in the State Register.

Subd. 5. Places of business. The board shall locate and maintain the corporation's places of business within the state.

Subd. 6. Meetings and actions of the board. (a) The board shall meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Except as provided in subdivision 7, board meetings are subject to chapter 13D.

(b) A conference among directors by any means of communication through which the directors may simultaneously hear each other during the conference constitutes a board meeting if the number of directors participating in the conference is sufficient to constitute a quorum for the meeting. Participation in a meeting by that means constitutes presence in person at the meeting.

Subd. 7. Closed meetings; recording. The board of directors may by a majority vote in a public meeting decide to hold a closed meeting for purposes of discussing data described in subdivision 8 or security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded. The data on the tape are nonpublic data or private data on individuals as defined in section 13.02, subdivision 9 or 12, whichever is applicable.

Subd. 8. Application and investigative data. Financial data, statistics, and information furnished to the corporation in connection with assistance or proposed assistance, including credit reports, financial statements, statements of net worth, income tax returns, either personal or corporate, and any other business and personal financial records are private data with regard to data on individuals under section 13.02, subdivision 12, or as nonpublic data with regard to data not on individuals under section 13.02, subdivision 9.

Subd. 9. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest or a conflict of interest as described in section 10A.07.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736.

Subd. 11. Data practices and records management. The corporation is subject to chapter 13 and sections 15.17 and 138.163 to 138.226.

HIST: 1993 c 177 s 3



Section 116S.03 Corporate personnel.

116S.03 Corporate personnel.

Subdivision 1. Generally. The board shall appoint and set the compensation for the executive director, who serves as chief executive officer of the corporation. The executive director's compensation may not exceed 95 percent of the salary of the governor set under section 15A.082. The board may designate the executive director as its general agent. Subject to the approval of the board, the executive director shall employ staff consultants and other agents necessary to carry out the mission of the corporation.

Subd. 2. Status of employees. Employees, officers, and directors of the corporation are not state employees, but are covered by section 3.736 and, at the option of the board, may participate in the state retirement plan, the state deferred compensation plan for employees in the unclassified service, and an insurance plan administered by the commissioner of employee relations.

HIST: 1993 c 177 s 4



Section 116S.04 Powers of the corporation.

116S.04 Powers of the corporation.

Subdivision 1. General corporate powers. (a) The corporation has the powers granted to a nonprofit corporation by section 317A.161, except as otherwise provided in this chapter.

(b) Except as specified in section 116S.02, subdivision 10, the state is not liable for the obligations of the corporation.

(c) Section 317A.161 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 317A.

(d) The corporation is a state agency for purposes of the following accounting and budgeting requirements:

(1) financial reports and other requirements under section 16A.06;

(2) the state budget system under sections 16A.095, 16A.10, and 16A.11;

(3) the state allotment and encumbrance, and accounting systems under sections 16A.14, subdivisions 2, 3, 4, and 5; and 16A.15, subdivisions 2 and 3; and

(4) indirect costs under section 16A.127.

Subd. 2. Duties. (a) The corporation must qualify as a state development company for purposes of United States Code, title 15, section 697, as amended, and must comply with applicable Small Business Administration organizational, operational, regulatory, and reporting requirements.

(b) The corporation must also comply with the requirements of the Small Business Administration's section 504 loan program, United States Code, title 15, section 697a, as amended.

Subd. 3. Membership. The governor shall appoint at least 25 members of the corporation, who must be representatives of government, private-sector lending institutions, community organizations, and business organizations, as described in Code of Federal Regulations, title 13, section 108.503-1(d), as amended. The membership shall select the members of the board of directors in accordance with section 116S.02, subdivision 3. The board may submit names of persons for consideration by the governor in filling vacancies in the membership under this subdivision.

HIST: 1993 c 177 s 5



Section 116S.05 Registered name.

116S.05 Registered name.

Notwithstanding section 317A.115, the secretary of state shall register the name "Minnesota Business Finance, Inc." on behalf of the corporation.

HIST: 1993 c 177 s 6



Section 116S.06 Minnesota business finance account.

116S.06 Minnesota business finance account.

The Minnesota business finance account is an account in the special revenue fund. Money in the account not needed for the immediate purposes of the corporation may be invested by the state board of investment in any way authorized by section 11A.24. Money in the account is appropriated to the corporation to be used as provided in this chapter.

HIST: 1993 c 177 s 7



Section 116S.07 Audits.

116S.07 Audits.

The corporation is subject to the auditing requirements of sections 3.971 and 3.972.

HIST: 1993 c 177 s 8



Section 116S.08 Annual reports.

116S.08 Annual reports.

The board shall submit annual reports to the chairs of the committee on commerce and economic development of the house of representatives and the committee on jobs, energy and community development of the senate and to the Small Business Administration on the activities of the corporation. The board shall supply more frequent reports if requested.

HIST: 1993 c 177 s 9



Section 116S.09 Dissolution.

116S.09 Dissolution.

In the event of dissolution of the corporation for any reason, the state, upon action by the governor, and after consultation with the legislative advisory commission, may require the liquidation of all holdings and investments and the return of the proceeds of that liquidation and any wholly owned assets of the corporation to the state, in exchange for the assumption of all outstanding obligations of the corporation.

If the corporation is dissolved, or certain of its functions transferred to another entity, the assets and liabilities and property associated with the dissolved or transferred functions must return to the state or to the entity designated by laws.

HIST: 1993 c 177 s 10



Section 116S.10 Successor status.

116S.10 Successor status.

(a) Minnesota Business Finance, Inc. is the legal successor in all respects of Opportunities Minnesota Incorporated established under section 116J.985, and all assets and liabilities are transferred to it. The board of directors shall promptly upon appointment amend the relevant documents and file them with the secretary of state.

(b) The balance of the funds in the special revenue fund account currently allocated to Opportunities Minnesota Incorporated are transferred to the Minnesota business finance account for the purposes of sections 13.598, subdivision 3, and 116S.01 to 116S.09.

HIST: 1993 c 177 s 11; 1999 c 227 s 22



Section 116S.11 Relationship to other certified development companies.

116S.11 Relationship to other certified development companies.

The corporation must refer all Small Business Administration 504 projects to a local certified development company if a local certified development company serves the area where the project is located. If the local certified development company is unable to assist a business it must inform the business that it can apply for the project through the corporation.

HIST: 1993 c 177 s 12






Chapter 116T Northern Technology Initiative, Inc.

Section 116T.01 Definitions.

116T.01 Definitions.

For purposes of this chapter:

(1) "board" means the board of directors of Northern Technology Initiative, Inc.; and

(2) "corporation" means Northern Technology Initiative, Inc.

HIST: 1Sp2001 c 10 art 2 s 53



Section 116T.02 Corporation; members; board of directors; powers.

116T.02 Corporation; members; board of directors; powers.

Subdivision 1. Public corporation. Northern Technology Initiative, Inc. is a public corporation of the state and is not subject to the laws governing a state agency except as provided in this chapter. The business of the corporation must be conducted under the name "Northern Technology Initiative, Inc."

Subd. 2. Purpose. Northern Technology Initiative, Inc. is a regional economic initiative of Minnesota counties, townships, home rule charter or statutory cities within participating counties, economic development groups, state and federal agencies, public and private post-secondary institutions, and businesses. The project area includes, at a minimum, the counties of Carlton, Chisago, Isanti, Kanabec, and Pine, but may be expanded as other contiguous counties elect to participate. The purpose of the corporation is to engage in an integrated, jointly planned economic development effort with a focus on encouraging growth among existing businesses and attracting technology companies to the region served by the corporation. A home rule charter city, statutory city, county, township, or other public entity participating in the initiative may budget public funds for the initiative.

Subd. 3. Board of directors. The corporation is governed by a board of directors consisting of:

(1) a member of the governing body of each participating county, appointed by the governing body;

(2) a member of the governing body of each participating home rule charter or statutory city, appointed by the governing body;

(3) the president of each participating post-secondary institution;

(4) the commissioner of the department of trade and economic development or an employee of the department designated by the commissioner; and

(5) other members as may be provided by the bylaws adopted and amended in accordance with subdivision 4.

The membership terms, compensation, removal, and filling of vacancies of members of the board are governed by the bylaws of the corporation.

Subd. 4. Bylaws. The board of directors shall adopt bylaws and publish the bylaws and amendments to the bylaws in the State Register. The bylaws must provide for financial and other contributions by participating entities to cover the operation of the corporation.

Subd. 5. Places of business. The board shall locate and maintain the corporation's places of business within Carlton, Chisago, Isanti, Kanabec, or Pine county.

Subd. 6. Meetings and actions of board. (a) The board must meet at least twice a year and may hold additional meetings upon giving notice in accordance with the bylaws of the corporation. Except as provided in subdivision 7, board meetings are subject to chapter 13D.

(b) A conference among directors by any means of communication through which the directors may simultaneously hear each other during the conference constitutes a board meeting if the number of directors participating in the conference is sufficient to constitute a quorum for the meeting. Participation in a meeting by that means constitutes presence in person at the meeting.

Subd. 7. Closed meetings; recording. The board of directors may, by a majority vote in a public meeting, decide to hold a closed meeting for purposes of discussing data described in subdivision 8 or security information, trade secret information, or labor relations information, as defined in section 13.37, subdivision 1. The time and place of the closed meeting must be announced at the public meeting. A written roll of members present at the closed meeting must be made available to the public after the closed meeting. The proceedings of a closed meeting must be tape recorded. The data on the tape are nonpublic data or private data on individuals as defined in section 13.02, subdivision 9 or 12, whichever is applicable.

Subd. 8. Application and investigative data. Financial data, statistics, and information furnished to the corporation in connection with assistance or proposed assistance, including credit reports; financial statements; statements of net worth; income tax returns, either personal or corporate; and any other business and personal financial records, are private data with regard to data on individuals under section 13.02, subdivision 12, or nonpublic data with regard to data not on individuals under section 13.02, subdivision 9.

Subd. 9. Conflict of interest. A director, employee, or officer of the corporation may not participate in or vote on a decision of the board relating to an organization in which the director has either a direct or indirect financial interest or a conflict of interest as described in section 10A.07.

Subd. 10. Tort claims. The corporation is a state agency for purposes of section 3.736, except the corporation, not the state, is responsible for paying for any tort liability.

Subd. 11. Data practices and records management. The corporation is subject to chapter 13 and sections 15.17 and 138.163 to 138.226.

HIST: 1Sp2001 c 10 art 2 s 54



Section 116T.03 Corporate personnel.

116T.03 Corporate personnel.

Subdivision 1. Generally. The board shall appoint and set the compensation for the executive director who serves as chief executive officer of the corporation. The compensation of the executive director may not exceed 85 percent of the governor's salary. The board may designate the executive director as its general agent. Subject to the approval of the board, the executive director shall employ staff consultants and other agents necessary to carry out the mission of the corporation.

Subd. 2. Status of employees. Employees, officers, and directors of the corporation are not state employees, but are covered by section 3.736 and, at the option of the board, employees may participate in the state retirement plan for employees in the unclassified service, the state deferred compensation plan, and an insurance plan administered by the commissioner of employee relations.

HIST: 1Sp2001 c 10 art 2 s 55



Section 116T.04 Powers and duties of corporation.

116T.04 Powers and duties of corporation.

Subdivision 1. General powers and duties. (a) The corporation has the powers granted to a nonprofit corporation by section 317A.161, except as otherwise provided in this chapter.

(b) Except as specified in section 116T.02, subdivision 10, the state is not liable for the obligations of the corporation.

(c) Section 317A.161 applies to this chapter and the corporation in the same manner that it applies to business corporations established under chapter 317A.

Subd. 2. Rules. The corporation must publish in the State Register any guidelines, policies, or eligibility criteria prepared or adopted by the corporation for its programs.

HIST: 1Sp2001 c 10 art 2 s 56



Section 116T.05 Audits.

116T.05 Audits.

The corporation is subject to the auditing requirements of sections 3.971 and 3.972.

HIST: 1Sp2001 c 10 art 2 s 57



Section 116T.06 Dissolution.

116T.06 Dissolution.

In the event of dissolution of the corporation for any reason, the bylaws must provide for return of the proceeds of that liquidation and any wholly owned assets of the corporation to the entities participating in Northern Technology Initiative, Inc. in exchange for the assumption of all outstanding obligations of the corporation.

HIST: 1Sp2001 c 10 art 2 s 58









Chapters 117 - 119 Eminent Domain; Local Depositories and Investments

Chapter 117 Eminent Domain

Section 117.01 Repealed, 1971 c 595 s 29

117.01 Repealed, 1971 c 595 s 29



Section 117.011 Must use this procedure; exceptions.

117.011 Must use this procedure; exceptions.

All bodies, public or private, who have the right of eminent domain, when exercising the right, shall do so in the manner prescribed by this chapter, even though a different procedure may be provided by charter provisions, ordinance or statute, but nothing herein shall apply to the taking of property under laws relating to drainage or to town roads when those laws themselves expressly provide for the taking and specifically prescribe the procedure. The taking of property for a project undertaken by a watershed district under chapter 103D or for a project undertaken by a drainage authority under chapter 103E may be carried out under the procedure provided by those chapters.

HIST: 1971 c 595 s 1; 1984 c 562 s 3; 1995 c 199 s 61



Section 117.015 Repealed, 1971 c 595 s 29

117.015 Repealed, 1971 c 595 s 29



Section 117.016 Joint acquisition of land.

117.016 Joint acquisition of land.

Subdivision 1. State or any of its agencies or political subdivisions. Whenever the state or any of its agencies or political subdivisions thereof is acquiring property for a public purpose and it is determined that a portion or a part of a tract of land is necessary for its particular public purpose and that other portions or parts of the same tract of land or the remainder thereof are needed by another agency or political subdivision of the state for a public purpose, the state or its agencies or political subdivisions desiring such lands or parts thereof may enter into an agreement each with the other for the joint acquisition of such lands by eminent domain proceedings.

Subd. 2. Agreement to state purpose and describe land. Such agreement shall state the purpose of the land acquisitions and shall describe the particular portion or part of the tract of land desired by each of the public bodies and shall include provisions for the division of the cost of acquisition of such properties and all expenses incurred therein.

Subd. 3. Procedure. The proceedings in eminent domain for the acquisition of the lands so desired shall be instituted and carried to completion in the names of the parties to the agreement describing the lands each shall acquire but for the purposes of the proceedings and for ascertaining the damages for the taking, the lands so acquired shall be treated as one parcel.

HIST: 1971 c 595 s 2



Section 117.02 Repealed, 1971 c 595 s 29

117.02 Repealed, 1971 c 595 s 29



Section 117.025 Definitions.

117.025 Definitions.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the words, terms, and phrases defined in this section have the meanings given them.

Subd. 2. Taking. Taking and all words and phrases of like import include every interference, under the right of eminent domain, with the possession, enjoyment, or value of private property.

Subd. 3. Owner. "Owner" includes all persons interested in such property as proprietors, tenants, life estate holders, encumbrancers, or otherwise.

HIST: 1971 c 595 s 3



Section 117.03 Repealed, 1971 c 595 s 29

117.03 Repealed, 1971 c 595 s 29



Section 117.035 Proceedings, by whom instituted.

117.035 Proceedings, by whom instituted.

If such property be required for any authorized purpose of the state, the proceeding shall be taken in the name of the state by the attorney general upon request of the officer, board, or other body charged by law with the execution of such purpose; if by a corporation or other body, public or private, authorized by law to exercise the right of eminent domain, in its corporate or official name and by the governing body thereof; and if by an individual so authorized, in the individual's own name.

HIST: 1971 c 595 s 4; 1986 c 444



Section 117.04 Repealed, 1971 c 595 s 29

117.04 Repealed, 1971 c 595 s 29



Section 117.041 Entry for survey or environmental testing.

117.041 Entry for survey or environmental testing.

Subdivision 1. Surveys. For the purpose of making surveys and examinations relative to any proceedings under this chapter, it shall be lawful to enter upon any land, doing no unnecessary damage.

Subd. 2. Environmental testing before eminent domain proceedings. (a) A state agency by order of the commissioner or a political subdivision by resolution may enter property for purposes of investigation, monitoring, testing, surveying, boring, or other similar activities necessary or appropriate to identify the existence and extent of a release or threat of release of a hazardous substance, pollutant, or contaminant if:

(1) the state agency or political subdivision has reason to believe that acquisition of the property may be required pursuant to eminent domain proceedings;

(2) the state agency or political subdivision has reason to believe that a hazardous substance, pollutant, or contaminant is present on the property or the release of a hazardous substance, pollutant, or contaminant may have occurred or is likely to occur on the property; and

(3) entry on the property for environmental testing is rationally related to health, safety, or welfare concerns of the state agency or political subdivision in connection with possible eminent domain proceedings.

(b) At least ten days before entering the property, the state agency or political subdivision must serve notice on the property owner requesting permission to enter the property, stating the approximate time and purpose of the entry, and giving the owner the option of refusing entry. The notice shall also give the owner the option of requesting an equal amount of any sample or portion taken from the property and a copy of any data obtained or report issued. If the property owner refuses to consent to the entry, the state agency or political subdivision must apply for a court order authorizing the entry and the removal of any sample or portion from the property, giving notice of the court order to the property owner. The court shall issue an order if the state agency or political subdivision meets the standards in paragraph (a). Notices under this paragraph must be served in the same manner as a summons in a civil action.

(c) The state agency or political subdivision must do no unnecessary damage to the property and shall restore the property to substantially the same condition in which it was found. If the state agency or political subdivision removes a sample or portion of the property for investigation, monitoring, or testing, or obtains any data or issues any report, it must give the property owner an equal amount of the sample or portion and a copy of any data or report, if requested by the property owner, and must permit the property owner to perform independent investigation, monitoring, or testing of the sample or portion.

(d) The results of testing performed under paragraph (a) must be included in any environmental assessment worksheet or environmental impact statement that the state agency or political subdivision is required to prepare under chapter 116D.

HIST: 1971 c 595 s 5; 1991 c 224 s 1



Section 117.042 Possession.

117.042 Possession.

Whenever the petitioner shall require title and possession of all or part of the owner's property prior to the filing of an award by the court appointed commissioners, the petitioner shall, at least 90 days prior to the date on which possession is to be taken, notify the owner of the intent to possess by notice served by certified mail and before taking title and possession shall pay to the owner or deposit with the court an amount equal to petitioner's approved appraisal of value. Amounts deposited with the court shall be paid out under the direction of the court. If it is deemed necessary to deposit the above amount with the court the petitioner may apply to the court for an order transferring title and possession of the property or properties involved from the owner to the petitioner. In all other cases, petitioner has the right to the title and possession after the filing of the award by the court appointed commissioners as follows:

(a) if appeal is waived by the parties upon payment of the award;

(b) if appeal is not waived by the parties upon payment or deposit of three-fourths of the award. The amount deposited shall be deposited by the court administrator in an interest bearing account no later than the business day next following the day on which the amount was deposited with the court. All interest credited to the amount deposited from the date of deposit shall be paid to the ultimate recipient of the amount deposited.

Nothing in this section shall limit rights granted in section 117.155.

HIST: 1971 c 595 s 6; 1975 c 218 s 1; 1976 c 72 s 1; 1978 c 674 s 60; 1981 c 8 s 1; 1Sp1986 c 3 art 1 s 82



Section 117.043 Compelling delivery of possession.

117.043 Compelling delivery of possession.

Subdivision 1. Conditions required for court to issue relief. A court having jurisdiction over an eminent domain proceeding may issue an order compelling delivery of possession of the property under any of the following conditions:

(1) the court has issued an order authorizing transfer of title and possession and the petitioner has paid or deposited its approved appraisal value under section 117.042; or

(2) the petitioner has acquired title of the real estate.

If one of these conditions is met, the court may issue an order compelling delivery of possession of the property upon: (1) the affidavit of the petitioner; (2) notice to the occupants of the acquired real estate and others claiming a right to remain in possession of it; and (3) a hearing. Notice of the hearing must be given in the same way as notice of a motion under the rules of civil procedure. In case of hardship the court may delay enforcement of an order compelling delivery of possession for a period not to exceed seven days. Unless otherwise allowed by the court, the matter must be considered solely on the basis of arguments of counsel and affidavits.

Subd. 2. Award of fees and costs. Following notice and hearing, if the occupant, in bad faith, has failed to deliver possession of the real estate in accordance with either an order issued under section 117.042 or an order issued under this section, the court, upon application by the petitioner, may award to the petitioner, and against the occupant, the attorney fees, costs, and disbursements that were actually incurred by the petitioner in getting possession of the real estate.

HIST: 1987 c 287 s 1



Section 117.045 Compelling acquisition in certain cases.

117.045 Compelling acquisition in certain cases.

Upon successfully bringing an action compelling an acquiring authority to initiate eminent domain proceedings relating to a person's real property which was omitted from any current or completed eminent domain proceeding, such person shall be entitled to petition the court for reimbursement for reasonable costs and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred in bringing such action. Such costs and expenses shall be allowed only in accordance with the applicable provisions of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Statutes at Large, volume 84, page 1894 (1971), any acts amendatory thereof, any regulations duly adopted pursuant thereto, or rules duly adopted by the state of Minnesota, its agencies or political subdivisions pursuant to law.

HIST: 1971 c 595 s 7; 1985 c 248 s 70; 1986 c 444



Section 117.05 Repealed, 1971 c 595 s 29

117.05 Repealed, 1971 c 595 s 29



Section 117.055 Petition and notice.

117.055 Petition and notice.

In all cases a petition, describing the desired land, stating by whom and for what purposes it is proposed to be taken, and giving the names of all persons appearing of record or known to the petitioner to be the owners thereof shall be presented to the district court of the county in which the land is situated praying for the appointment of commissioners to appraise the damages which may be occasioned by such taking. Notice of the objects of the petition and of the time and place of presenting the same shall be served at least 20 days before such time of presentation upon all persons named in the petition as owners as defined in section 117.025, subdivision 3, and upon all occupants of such land in the same manner as a summons in a civil action. If any such owner be not a resident of the state, or the owner's place of residence be unknown to the petitioner, upon the filing of an affidavit of the petitioner or the petitioner's agent or attorney, stating that the petitioner believes that such owner is not a resident of the state, and that the petitioner has mailed a copy of the notice to the owner at the owner's place of residence, or that after diligent inquiry the owner's place of residence cannot be ascertained by the affiant, then service may be made upon such owner by three weeks' published notice. If the state be an owner, the notice shall be served upon the attorney general. Any owner not served as herein provided shall not be bound by such proceeding except upon voluntarily appearing therein. Any owner shall be furnished a right of way map or plat of all that part of land to be taken upon written demand, provided that the petitioner shall have ten days from the receipt of the demand within which to furnish the same. Any plans or profiles which the petitioner has shall be made available to the owner for inspection.

HIST: 1971 c 595 s 8; 1986 c 444



Section 117.06 Repealed, 1971 c 595 s 29

117.06 Repealed, 1971 c 595 s 29



Section 117.065 Notices of pendency and abandonment; required filings.

117.065 Notices of pendency and abandonment; required filings.

At the time of filing the petition the petitioner shall file for record a notice of the pendency of the proceeding, describing with reasonable certainty the lands affected and for what purpose they are to be taken. The notice shall be filed as follows:

(1) if the lands are registered lands, with the registrar of titles;

(2) if the lands are nonregistered, with the county recorder;

(3) if the lands are both registered and nonregistered, with both the registrar and the county recorder.

If the proceeding be abandoned in whole or in part the petitioner shall within ten days thereafter file a notice to that effect, describing with reasonable certainty the lands so abandoned. The notice of abandonment shall be filed in the same places as the notice of the pendency of the proceeding.

HIST: 1971 c 595 s 9; 1976 c 181 s 2; 1995 c 106 s 1



Section 117.07 Repealed, 1971 c 595 s 29

117.07 Repealed, 1971 c 595 s 29



Section 117.075 Court to appoint commissioners.

117.075 Court to appoint commissioners.

Upon proof being filed of the service of such notice, the court, at the time and place therein fixed or to which the hearing may be adjourned, shall hear all competent evidence offered for or against the granting of the petition, regulating the order of proof as it may deem best. If the proposed taking shall appear to be necessary and such as is authorized by law, the court by an order shall appoint three disinterested commissioners, and at least two alternates, residents of the county, to ascertain and report the amount of damages that will be sustained by the several owners on account of such taking.

Before appointing a commissioner, the court shall inquire whether each prospective commissioner has any relationship, business or otherwise, to any of the parties in the proceeding, or any interest in the proceeding which may constitute a conflict of interest, or which may create the appearance of impropriety should that person be appointed. Responses to this inquiry must be either written or on the record and made available by the court to any party in the proceeding before and after appointment. No person who might have difficulty in rendering an unbiased decision may be appointed to serve. The court, in its discretion, may appoint one registered, practicing attorney to the commission who is knowledgeable in eminent domain matters. All other commissioners appointed must be persons actively engaged in the occupation of real estate sales or real estate appraising or persons knowledgeable in real estate values. The order shall fix the time and place of the first meeting of the three commissioners and prescribe their compensation. At the first meeting at the office of the court administrator of district court the appointees must be sworn by the court administrator or an authorized deputy and shall take and sign the following oath before assuming their duties as commissioners:

(TITLE OF PROCEEDING)

................................. does swear under penalty of perjury as follows:

I will faithfully and justly perform to the best of my ability, all the duties of the office and trust which I now assume as commissioner in the above entitled proceeding. I further swear that, except as disclosed in writing or on the record, I have no interest in any of the lands in the above proceeding or any present or past relationship, business or personal, with any of the parties to the above proceeding or any other actual or potential conflict of interest, and that I will render fair and impartial decisions, so help me God.

The order may, in the discretion of the court, limit the title or easement to be acquired by the petitioner by defining the rights and privileges which the owner of any of the lands may exercise therein in subordination to the public uses to which it is appropriated. In case any commissioner fails to act or fails to meet the qualifications required by this section, the court without further notice may appoint another in that commissioner's place.

The court administrator of court in each county shall post in the courthouse in a prominent place a notice that a qualified person may apply to have the person's name placed upon a list of potential commission appointees for eminent domain proceedings. The notice must contain the language of the oath which the commissioners are required to take upon appointment and shall list the other qualifications set forth in this section. The court shall give due consideration to the names appearing on the list, but is not bound to make appointments from the list.

HIST: 1971 c 595 s 10; 1985 c 299 s 1; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 117.08 Repealed, 1971 c 595 s 29

117.08 Repealed, 1971 c 595 s 29



Section 117.085 Commissioners, powers, duties.

117.085 Commissioners, powers, duties.

The commissioners, having been duly sworn and qualified according to law, shall meet as directed by the order of appointment and hear the allegations and proofs of all persons interested touching the matters to them committed. They may adjourn from time to time and from place to place within the county, giving oral notice to those present of the time and place of their next meeting. All testimony taken by them shall be given publicly, under oath, and in their presence. They shall view the premises, and any of them may subpoena witnesses, which shall be served as subpoenas in civil actions are served, and at the cost of the parties applying therefor. If deemed necessary, they may require the petitioner or owner to furnish for their use maps, plats, and other information which the petitioner or owner may have showing the nature, character, and extent of the proposed undertaking and the situation of lands desired therefor. In proper cases they may reserve to the owner a right of way or other privilege in or over the land taken, or attach reasonable conditions to such taking in addition to the damages given or they may make an alternative award, conditioned upon the granting or withholding of the right specified. Without unreasonable delay they shall make a separate assessment and award of the damages which in their judgment will result to each of the owners of the land by reason of such taking and report the same to the court. The commissioners shall not reduce the amount of the damages awarded because the land being taken is, at the time of the taking, valued under section 273.111, designated as an agricultural preserve under chapter 473H. The commissioners, in all such proceedings, may in their discretion allow and show separately in addition to the award of damages, reasonable appraisal fees not to exceed a total of $500. Upon request of an owner the commissioners shall show in their report the amount of the award of damages which is to reimburse the owner and tenant or lessee for the value of the land taken, and the amount of the award of damages, if any, which is to reimburse the owner and tenant or lessee for damages to the remainder involved, whether or not described in the petition. The amounts awarded to each person shall also be shown separately. The commissioners shall, if requested by any party, make an express finding of the estimated cost of removal and remedial actions that will be necessary on the taken property because of existing environmental contamination.

HIST: 1971 c 595 s 11; 1987 c 339 s 1; 1991 c 224 s 2; 1999 c 161 s 1



Section 117.086 Noncontiguous tracts, treatment as unit.

117.086 Noncontiguous tracts, treatment as unit.

Subdivision 1. In all eminent domain proceedings brought under this chapter noncontiguous tracts of land may be considered as a unit for the purpose of the assessment of the damages for a taking from only one of such tracts, provided that the use to which the tracts are applied is so connected, that the taking from one in fact damages the other.

Subd. 2. In the event that an appeal is taken, a party claiming a unity in noncontiguous tracts shall give notice thereof in the notice of appeal as provided in section 117.145.

Subd. 3. The petitioner, after receiving notice that the landowner claims a unity in noncontiguous tracts, may upon ten days' written notice to the landowner, move the court for its order determining whether, as a matter of law, the landowner has suffered a taking of, or damage to, noncontiguous tracts by reason of the eminent domain proceedings brought under this chapter.

HIST: 1971 c 595 s 17; 1986 c 444



Section 117.087 Prepayment penalties; damages.

117.087 Prepayment penalties; damages.

When property is taken pursuant to this chapter and it is security for a loan or advance of credit with a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid, the cost of the penalty is an item of damages which shall be separately stated.

When property is purchased by a body having the right of eminent domain the buyer shall inquire whether it is security for a loan or advance of credit with a provision requiring or permitting the imposition of a penalty if the loan or advance of credit is prepaid and, if so, the penalty shall be an item considered by the parties in the negotiation of the price.

HIST: 1978 c 623 s 1



Section 117.09 Repealed, 1971 c 595 s 29

117.09 Repealed, 1971 c 595 s 29



Section 117.095 Repealed, 1973 c 604 s 8

117.095 Repealed, 1973 c 604 s 8



Section 117.10 Repealed, 1971 c 595 s 29

117.10 Repealed, 1971 c 595 s 29



Section 117.105 Filing of report, time, failure to report.

117.105 Filing of report, time, failure to report.

Subdivision 1. The report of the commissioners shall be filed with the court administrator of district court within 90 days from the date of the order appointing the commissioners, unless such order otherwise prescribes, but for cause shown upon written motion of the petitioner and not less than three days' notice thereof duly served by mail or otherwise upon such respondents, or their attorneys who entered an appearance at the hearing on the petition or notified the petitioner of their formal appearance, the court may extend the time for making and filing the report. If the petitioner serves such motion and notice thereof by mail, such service shall be at least six days prior to the date of the hearing on the motion.

Subd. 2. If the commissioners fail to file their report within the time provided by the order appointing the commissioners, or within any extension of time to file granted by the court, any owner may upon motion, after due notice to the petitioner, have the proceedings set aside as to that owner; but, for cause shown, the court may extend the time for making their report. If the proceedings are set aside as to any individual owner, that owner shall be entitled to reimbursement for reasonable costs and disbursements including attorney's fees.

HIST: 1971 c 595 s 13; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 117.11 Repealed, 1971 c 595 s 29

117.11 Repealed, 1971 c 595 s 29



Section 117.115 Report, notice.

117.115 Report, notice.

Subdivision 1. The commissioners shall, after notice to the petitioner, file their report with the court administrator of district court and the petitioner shall pay the commissioners their fees and disbursements. The court shall determine any dispute concerning the fees and disbursements.

Subd. 2. Within ten days after the date of the filing of the report of commissioners, the petitioner shall notify the following listed persons, by mail, of the filing of the report of commissioners setting forth the date of filing of the report, the amount of the award, and all the terms and conditions thereof as the same pertain to the respondent or party listed:

(1) each respondent listed in the petition as having an interest in any parcel described in the report;

(2) each other party to the proceeding whose appearance has been noted by the court in its order approving the petition under section 117.075; and

(3) each respondent's attorney.

Such notification shall be addressed to the last known post office address of each person notified. Notice of the filing of the report need not be given to parties initially served by publication under section 117.055. The petitioner shall file with the court administrator an affidavit of mailing of the notice, setting forth the names and addresses of all the persons so notified.

HIST: 1971 c 595 s 14; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1995 c 106 s 2



Section 117.12 Repealed, 1971 c 595 s 29

117.12 Repealed, 1971 c 595 s 29



Section 117.125 Deposit in court.

117.125 Deposit in court.

Where the residence of a party is unknown, or the party is an infant or other person under legal disability, or being legally capable, refuses to accept payment, or if for any reason it is doubtful to whom any award should be paid, the petitioner may pay the same to the court administrator of district court, to be paid out under the direction of the district court; and unless an appeal is taken, as hereinafter provided, such deposit with the court administrator shall be deemed a payment of the award. The award when deposited shall not draw interest from the date of deposit.

HIST: 1971 c 595 s 15; 1986 c 444; 1Sp1986 c 3 art 1 s 82



Section 117.13 Repealed, 1971 c 595 s 29

117.13 Repealed, 1971 c 595 s 29



Section 117.133 Repealed, 1971 c 595 s 29

117.133 Repealed, 1971 c 595 s 29



Section 117.135 Taxes and assessments.

117.135 Taxes and assessments.

Subdivision 1. In all eminent domain proceedings taxes and assessments imposed upon the acquired property shall be compensated for as provided by section 272.68, except the state transportation department, as the acquiring authority, shall pay all taxes, including all unpaid special assessments and future installments thereof, as provided in subdivision 2.

Subd. 2. When the state transportation department acquires a fee interest in property before forfeiture, by any means, provision must be made to pay all taxes, including all unpaid special assessments and future installments thereof, unpaid on the property at the date of acquisition. For the purpose of this section, the date of acquisition shall be either the date on which the department enters into a written agreement to purchase the property or, in cases of condemnation, the date of acquisition shall be the date of the award of the court-appointed commissioners; except where the provisions of section 117.042 are exercised and apply, in which case the date of acquisition will be the date on which the state transportation department is entitled to take possession. Taxes lawfully levied shall not be abated. This subdivision shall not be construed to require the payment of accrued taxes and unpaid assessments on the acquired property which exceed the fair market value thereof. The state transportation department in acquiring property may make provisions for the apportionment of the taxes and unpaid assessments if less than a complete parcel or tract is acquired.

If such accrued taxes and unpaid assessments are not paid as hereinabove required, then the county auditor of the county in which the acquired property is located shall notify the commissioner of finance of the pertinent facts, and the commissioner of finance shall divert an amount equal to such accrued taxes and unpaid assessments from any funds which are thereafter to be distributed by the commissioner of finance or the state treasurer to the state transportation department from the trunk highway fund, and shall pay over such diverted funds to the county treasurer of the county in which the acquired property is located in payment of such accrued taxes and unpaid assessments.

Subd. 3. If the state transportation department permits a person or business to occupy a property for a period of more than 120 days after the date of acquisition, the department shall thereafter charge a reasonable rental therefor in accordance with the provisions of section 161.23, subdivision 3.

HIST: 1971 c 595 s 16; 1973 c 492 s 14; 1973 c 543 s 1; 1976 c 166 s 7



Section 117.14 Repealed, 1971 c 595 s 29

117.14 Repealed, 1971 c 595 s 29



Section 117.145 Appeal: deadline, notice, service, contents; by other parties.

117.145 Appeal: deadline, notice, service, contents; by other parties.

At any time within 40 days from the date that the report has been filed, any party to the proceedings may appeal to the district court from any award of damages embraced in the report, or from any omission to award damages, by: (1) filing with the court administrator a notice of such appeal, and (2) serving by mail a copy of such notice on all respondents and all other parties to the proceedings having an interest in any parcel described in the appeal who are shown in the petitioner's affidavit of mailing, required by section 117.115, subdivision 2, as having been mailed a notice of the report of the commissioners.

If any notice of appeal is filed, any other party may appeal within 50 days from the date that the report was filed by: (1) filing with the court administrator a notice of the appeal; and (2) serving the notice of appeal by mail, as provided in this section. Service by mail is deemed effective upon deposit of the notice in the United States mail, by first class mail, with postage prepaid, and addressed to each person served at the address shown in the petitioner's affidavit of mailing required by section 117.115, subdivision 2. Proof of service by mail of a notice of appeal shall be filed with the court administrator promptly following the mailing of any notice of appeal. The notice of appeal shall specify the particular award or failure to award appealed from, the nature and amount of the claim, the land to which it relates, and grounds of the appeal, and if applicable, the notice required in section 117.086.

HIST: 1971 c 595 s 18; 1Sp1986 c 3 art 1 s 82; 1995 c 106 s 3



Section 117.15 Repealed, 1971 c 595 s 29

117.15 Repealed, 1971 c 595 s 29



Section 117.155 Payments; partial payment pending appeal.

117.155 Payments; partial payment pending appeal.

Except as otherwise provided herein payment of damages awarded may be made or tendered at any time after the filing of the report; and the duty of the petitioner to pay the amount of any award or final judgment upon appeal shall, for all purposes, be held and construed to be full and just compensation to the respective owners or the persons interested in the lands. If either the petitioner or any respondent appeals from an award, the respondent or respondents, if there is more than one, except encumbrancers having an interest in the award which has been appealed, may demand of the petitioner a partial payment of the award pending the final determination thereof, and it shall be the duty of the petitioner to comply with such demand and to promptly pay the amount demanded but not in excess of an amount equal to three-fourths of the award of damages for the parcel which has been appealed, less any payments made by petitioner pursuant to section 117.042; provided, however, that the petitioner may by motion after due notice to all interested parties request, and the court may order, reduction in the amount of the partial payment for cause shown. If an appeal is taken from an award the petitioner may, but it cannot be compelled to, pay the entire amount of the award pending the final determination thereof. If any respondent or respondents having an interest in the award refuses to accept such payment the petitioner may pay the amount thereof to the court administrator of district court to be paid out under direction of the court. A partial or full payment as herein provided shall not draw interest from the condemner from the date of payment or deposit, and upon final determination of any appeal the total award of damages shall be reduced by the amount of the partial or full payment. If any partial or full payment exceeds the amount of the award of compensation as finally determined, upon petitioner's motion, final judgment must be entered in the condemnation action in favor of the petitioner in the amount of the balance owed to the petitioner and is recoverable within the original condemnation action.

HIST: 1971 c 595 s 19; 1980 c 607 art 19 s 2; 1Sp1986 c 3 art 1 s 82; 1997 c 231 art 16 s 3



Section 117.16 Repealed, 1971 c 595 s 29

117.16 Repealed, 1971 c 595 s 29



Section 117.165 Jury trials; disclosure.

117.165 Jury trials; disclosure.

Subdivision 1. In all eminent domain proceedings where an appeal is taken to the district court from the award of commissioners, the owner or the petitioner shall be entitled to a jury trial.

Subd. 2. In the event of an appeal from the award of commissioners, and upon written demand by a party, the other party shall disclose under oath in writing within 15 days the appraisal witnesses the disclosing party proposes to call on its behalf at trial, and the amount of their appraisals of the damages. The demand shall be deemed continuing.

Subd. 3. A party shall not be permitted at the trial, except for just cause shown, to use any expert witness on the matter of damages whose name, address and appraisal was not disclosed to the other party following a written demand.

HIST: 1971 c 595 s 20



Section 117.17 Repealed, 1971 c 595 s 29

117.17 Repealed, 1971 c 595 s 29



Section 117.175 Trial, burden of proof, costs.

117.175 Trial, burden of proof, costs.

Subdivision 1. Such appeal may be noticed for trial and tried except as herein otherwise provided as in the case of a civil action and the court may direct that issues be framed, and require other parties to be joined and to plead therein when necessary for the proper determination of the questions involved. The owners shall go forward with the evidence and have the burden of proof as in any other civil action, with the right to open and close. The court or jury trying the case shall reassess the damages de novo and apportion the same as the evidence and justice may require. Upon request of a party to such appeal, the jury or court shall show in the verdict or order the amount of the award of damages which is to reimburse the owner for the land taken and the amount of the award of damages, if any, which is to reimburse the owner for damages to the remainder tract not taken whether or not described in the petition. The amounts awarded to each person shall also be shown separately. A commissioner in a condemnation proceeding may be called by any party as a witness to testify as to the amount and the basis of the award of commissioners and may be examined and qualified as any other witness.

Subd. 2. The court may, in its discretion, after a verdict has been rendered on the trial of an appeal, allow as taxable costs reasonable expert witness and appraisal fees of the owner, together with the owner's reasonable costs and disbursements. No expert witness fees, costs or disbursements shall be awarded to the petitioner regardless of who is the prevailing party.

HIST: 1971 c 595 s 21



Section 117.18 Repealed, 1971 c 595 s 29

117.18 Repealed, 1971 c 595 s 29



Section 117.185 Judgment.

117.185 Judgment.

Judgment shall be entered upon the verdict or decision, fixing the amount of damages payable to the several parties concerned and the terms and conditions of the taking and, until reversed or modified in a direct proceeding begun for that purpose, the judgment shall be binding upon the petitioner and all other parties thereto and upon their respective successors and assigns. The parties may stipulate in lieu of entry of judgment.

HIST: 1971 c 595 s 22



Section 117.19 Repealed, 1971 c 595 s 29

117.19 Repealed, 1971 c 595 s 29



Section 117.195 Interest; award, when payable; dismissal; costs.

117.195 Interest; award, when payable; dismissal; costs.

Subdivision 1. Award; interest. All damages allowed under this chapter, whether by the commissioners or upon appeal, shall bear interest from the time of the filing of the commissioner's report or from the date of the petitioner's possession whichever occurs first. The rate of interest shall be determined according to section 549.09. If the award is not paid within 70 days after the filing, or, in case of an appeal within 45 days after final judgment, or within 45 days after a stipulation of settlement, the court, on motion of the owner of the land, shall vacate the award and dismiss the proceedings against the land.

Subd. 2. Costs. When the proceeding is dismissed for nonpayment or discontinued by the petitioner, the owner may recover from the petitioner reasonable costs and expenses including attorneys' fees. In the discretion of the court, the owner may also recover from the petitioner reasonable costs and expenses, including attorneys' fees, if a condemnation proceeding is dismissed because a court has held that condemnation shall not lie based on a challenge made under the Minnesota Environmental Rights Act. If the court awards costs and expenses, including attorneys' fees, and if the condemnation proceeding is part of a project or proposal which has received an environmental review pursuant to the Minnesota Environmental Policy Act, or siting or routing selection pursuant to sections 116C.51 to 116C.69, the costs and expenses, including attorney fees, shall be paid by the governmental unit responsible for the review or selection.

HIST: 1971 c 595 s 23; 1982 c 601 s 1; 1984 c 654 art 3 s 49



Section 117.20 Repealed, 1971 c 595 s 29

117.20 Repealed, 1971 c 595 s 29



Section 117.201 Repealed, 1971 c 595 s 29

117.201 Repealed, 1971 c 595 s 29



Section 117.202 Repealed, 1971 c 595 s 29

117.202 Repealed, 1971 c 595 s 29



Section 117.205 Final certificate.

117.205 Final certificate.

Upon completion of the proceedings the attorney for the petitioner shall make a certificate describing the land taken and the purpose or purposes for which taken, and reciting the fact of final payment of all awards or judgments in relation thereto, which certificate shall be filed with the court administrator and a certified copy thereof filed for record with the county recorder; which record shall be notice to all parties of the title of the petitioner to the lands therein described.

HIST: 1971 c 595 s 24; 1975 c 175 s 1; 1976 c 181 s 2; 1Sp1986 c 3 art 1 s 82



Section 117.21 Easement may include snow fences.

117.21 Easement may include snow fences.

When the right to establish a public road is acquired by the state, or by any of its agencies or political subdivisions, there may be included in the easement so acquired the power to erect and maintain temporary snow fences as required upon lands adjoining the highway part of which lands have been taken for road purposes. If included, the right to erect and maintain such fences shall be considered in awarding damages, and any award shall be conclusively presumed to include the damages, if any, caused by the right to erect and maintain such fences.

HIST: (6557-4) 1929 c 396 s 1; 1998 c 403 s 3



Section 117.215 Estate acquired.

117.215 Estate acquired.

In all cases for the condemnation of property for public use, the right, interest, or estate in the property proposed to be taken, if greater than an easement, shall be specifically described in the proceedings, and, if the right, interest, or estate so described shall be a fee simple absolute, the fee simple absolute shall be an estate without any right of reversion under any circumstances.

HIST: 1971 c 595 s 25



Section 117.22 Renumbered 375.181

117.22 Renumbered 375.181



Section 117.225 Easement discharge.

117.225 Easement discharge.

Whenever claiming that an easement acquired by condemnation is not being used for the purposes for which it was acquired, the underlying fee owner may apply to the district court of the county in which the land is situated for an order discharging the easement, upon such terms as are just and equitable. Due notice of said application shall be given to all interested parties. Provided, however, this section shall not apply to easements acquired by condemnation by a public service corporation now or hereafter doing business in the state of Minnesota.

HIST: 1971 c 595 s 26; 1986 c 444



Section 117.23 Repealed, 1961 c 561 s 17

117.23 Repealed, 1961 c 561 s 17



Section 117.231 Payment in installments.

117.231 Payment in installments.

Subdivision 1. Option of property owner. Whenever private property is acquired for public purposes by purchase or eminent domain proceedings, the property owner shall have the option of receiving the purchase price or the award as finally adjudicated, either in a lump sum or in not more than four annual installments.

Subd. 2. Eminent domain; procedure. When the property is acquired by eminent domain proceedings and the amount the owner shall receive for said property is finally determined, the owner is entitled to payment thereof, and before payment is made, may elect, by making written request thereof to the petitioner, to have the amount paid in not more than four annual installments, and without interest on the deferred installments. After the first installment is paid the petitioner may make its final certificate, as provided by law, in the same manner as though the entire amount had been paid.

Subd. 3. Purchase of property; procedure. When the property is purchased from the private owner, the amount of the purchase price shall be paid in a lump sum, unless the property owner at the time of delivering the conveyance to the condemning authority shall elect to have the purchase price paid in not more than four annual installments and without interest on the deferred installments.

HIST: 1971 c 595 s 27; 1986 c 444



Section 117.232 Direct purchase.

117.232 Direct purchase.

Subdivision 1. When acquisition of private property is accomplished by the state department of transportation by direct purchase the owner shall be entitled to reimbursement for appraisal fees, not to exceed a total of $500. When acquisition of private property is accomplished by any other acquiring authority, the owner is entitled to reimbursement for appraisal fees, not to exceed $500, if the owner is otherwise entitled to reimbursement under sections 117.50 to 117.56. The purchaser in all instances shall inform the owner of the right, if any, to reimbursement for appraisal fees reasonably incurred, in an amount not to exceed $500, together with relocation costs, moving costs and any other related expenses to which an owner is entitled by sections 117.50 to 117.56. This subdivision does not apply to acquisition for utility purposes made by a public service corporation organized pursuant to section 300.03 or electric cooperative associations organized pursuant to chapter 308A.

Subd. 2. In the event the purchaser and owner agree on the fair market value of the property but cannot agree on the appraisal fees and moving costs, the owner shall have the option to accept the offer for the property and reject the offer for the appraisal fees and moving costs. In addition thereto, the owner may, after due notice to all interested parties, bring a motion at a special term of the district court in the county in which the property is located for a determination of such moving costs and appraisal fees by the court.

HIST: 1971 c 595 s 28; 1975 c 175 s 2; 1976 c 166 s 7; 1984 c 654 art 3 s 50; 1986 c 444; 1989 c 144 art 2 s 2



Section 117.24 Repealed, 1961 c 561 s 17

117.24 Repealed, 1961 c 561 s 17



Section 117.25 Repealed, 1961 c 561 s 17

117.25 Repealed, 1961 c 561 s 17



Section 117.26 Repealed, 1961 c 561 s 17

117.26 Repealed, 1961 c 561 s 17



Section 117.27 Repealed, 1961 c 561 s 17

117.27 Repealed, 1961 c 561 s 17



Section 117.28 Repealed, 1961 c 561 s 17

117.28 Repealed, 1961 c 561 s 17



Section 117.29 Repealed, 1961 c 561 s 17

117.29 Repealed, 1961 c 561 s 17



Section 117.30 Repealed, 1961 c 561 s 17

117.30 Repealed, 1961 c 561 s 17



Section 117.31 Repealed, 1991 c 199 art 1 s 32

117.31 Repealed, 1991 c 199 art 1 s 32



Section 117.32 Repealed, 1971 c 595 s 29

117.32 Repealed, 1971 c 595 s 29



Section 117.33 Repealed, 1971 c 595 s 29

117.33 Repealed, 1971 c 595 s 29



Section 117.34 Repealed, 1971 c 595 s 29

117.34 Repealed, 1971 c 595 s 29



Section 117.35 Repealed, 1971 c 595 s 29

117.35 Repealed, 1971 c 595 s 29



Section 117.36 Repealed, 1971 c 595 s 29

117.36 Repealed, 1971 c 595 s 29



Section 117.37 Repealed, 1971 c 595 s 29

117.37 Repealed, 1971 c 595 s 29



Section 117.38 Acquisition of land for certain purposes.

117.38 Acquisition of land for certain purposes.

When the United States, the state of Minnesota, or other governmental authority having jurisdiction so to do, authorizes change of harbor lines or diversion of channel, or other change in any river, stream, or watercourse in the state of Minnesota, any railway company, terminal company, or depot company incorporated or licensed to engage in the business of transportation of freight or passengers in this state interested in such change by reason of the improvement and enlargement of its property, or otherwise, may acquire the lands and premises needed therefor. Such company may in its own name, either by purchase or by condemnation, obtain the title to such lands and premises or any interest therein, including the lands or any interest therein belonging to any municipal corporation in this state.

HIST: (6574) 1915 c 45 s 1



Section 117.39 Proceedings under right of eminent domain.

117.39 Proceedings under right of eminent domain.

Proceedings to condemn lands needed for such change may be commenced and prosecuted by such corporation to final judgment under the statutes of this state in respect to the taking of property by right of eminent domain; and all of the general laws of this state in respect of condemnation of property shall apply thereto and govern and control such proceedings.

HIST: (6575) 1915 c 45 s 2



Section 117.40 Municipality may contest.

117.40 Municipality may contest.

Any municipality interested in the land proposed to be taken in such proceedings may, if its interest seems to so require, contest the necessity for the condemnation of its interest in the premises proposed to be taken.

HIST: (6576) 1915 c 45 s 3



Section 117.41 Conveyance, to whom made.

117.41 Conveyance, to whom made.

Upon acquiring title to these lands and premises, whether by purchase or condemnation, such corporation shall make due conveyance thereof to the United States, the state of Minnesota, or other governmental authority mentioned in section 117.38. Likewise, any municipal corporation having any interest in the lands or premises may, upon such terms, as to that municipality, its interests may seem to require, make due conveyance thereof either to the company or to the governmental authority.

HIST: (6577) 1915 c 45 s 4



Section 117.42 Repealed, 1971 c 595 s 29

117.42 Repealed, 1971 c 595 s 29



Section 117.43 Repealed, 1971 c 595 s 29

117.43 Repealed, 1971 c 595 s 29



Section 117.44 Repealed, 1971 c 595 s 29

117.44 Repealed, 1971 c 595 s 29



Section 117.45 Repealed, 1971 c 595 s 29

117.45 Repealed, 1971 c 595 s 29



Section 117.46 Repealed, 1979 c 145 s 2

117.46 Repealed, 1979 c 145 s 2



Section 117.461 Repealed, 1979 c 145 s 2

117.461 Repealed, 1979 c 145 s 2



Section 117.47 Permits; licenses.

117.47 Permits; licenses.

The commissioner of natural resources may grant permits and licenses or leases on and across lands owned by the state to any corporation or association engaged in or preparing to engage in the business of mining and beneficiating taconite as defined in section 298.001, subdivision 4, or semitaconite as defined in section 298.34, for the purpose of providing the corporation or association necessary easements, rights of way and surface rights over, through and across such lands for the erection and maintenance of pipe lines, pole lines, conduits, sluiceways, roads, railroads and tramways. The commissioner may grant permits and licenses or leases for flowage rights, rights to transport crude ore, concentrates or waste materials over such state-owned lands, and may lease state-owned lands for the depositing of stripping, lean ores, tailings, or waste products of such business. Such permits, licenses or leases, may also authorize the use of state-owned lands by such corporation or association for plants and other buildings necessary to the proper carrying on of such business and may grant water rights and other rights requisite to the construction of wharves, piers, breakwaters, or similar facilities necessary to the carrying on of such business or the shipment of the products thereof. The commissioner may also license the flooding of state lands in connection with any permit or authorization for the use of public waters issued by the legislature or issued by the commissioner pursuant to law. Such permits, licenses, and leases shall be upon such conditions and for such consideration and for such period of time as the commissioner may determine. The county auditor, with the approval of the county board, is authorized to grant permits, licenses and leases for all such purposes across tax-forfeited lands not held by the state free from any trust in favor of any and all taxing districts, upon such conditions and for such consideration and for such period of time as the county board may determine. Any proceeds from the granting of such permits, licenses or leases shall be apportioned and distributed as other proceeds from the sale or rental of tax-forfeited lands.

HIST: 1945 c 275 s 2; 1955 c 619 s 1; 1969 c 1129 art 3 s 1; 1979 c 145 s 1; 1999 c 86 art 1 s 26



Section 117.471 Easements over tax-forfeited lands, approval.

117.471 Easements over tax-forfeited lands, approval.

Any easements over tax-forfeited lands granted by the county board of any county under section 117.47, shall be subject to the condition that it be approved by the commissioner of natural resources.

HIST: 1955 c 814 s 1; 1969 c 1129 art 3 s 1



Section 117.48 Crude oil pipeline companies, eminent domain.

117.48 Crude oil pipeline companies, eminent domain.

The business of transporting crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas by pipeline as a common carrier, is declared to be in the public interest and necessary to the public welfare, and the taking of private property therefor is declared to be for a public use and purpose. Any corporation or association qualified to do business in the state of Minnesota engaged in or preparing to engage in the business of transporting crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas by pipeline as a common carrier, is authorized to acquire, for the purpose of such business, easements or rights-of-way, over, through, under or across any lands, not owned by the state or devoted to a public purpose for the construction, erection, laying, maintaining, operating, altering, repairing, renewing and removing in whole or in part, a pipeline for the transportation of crude petroleum, oil, their related products and derivatives including liquefied hydrocarbons, or natural gas. To such end it shall have and enjoy the right of eminent domain to be exercised in accordance with this chapter, and acts amendatory thereof, all of which provisions shall govern insofar as they may be applicable hereto. Nothing herein shall be construed as authorizing the taking of any property owned by the state, or any municipal subdivision thereof, or the acquisition of any rights in public waters except after permit, lease, license or authorization issued pursuant to law.

HIST: 1971 c 322 s 1; 1987 c 353 s 4



Section 117.49 Repealed, 1992 c 374 s 1

117.49 Repealed, 1992 c 374 s 1



Section 117.50 Definitions.

117.50 Definitions.

Subdivision 1. As used in sections 117.50 to 117.56, the terms defined in this section shall have the meanings given them.

Subd. 2. "Person" means any individual, partnership, corporation, or association.

Subd. 3. "Displaced person" means any person who moves from real property, or moves personal property from real property, as a result of acquisition undertaken by an acquiring authority or as a result of voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof.

Subd. 4. "Acquisition" includes:

(a) acquisition by eminent domain;

(b) acquisition by negotiation;

(c) programs of areawide systematic housing code enforcement; and

(d) demolition.

Subd. 5. "Acquiring authority" includes:

(a) the state and every public and private body and agency thereof which has the power of eminent domain; and

(b) any acquiring authority carrying out an areawide systematic housing code enforcement program.

HIST: 1973 c 604 s 1; 1986 c 444



Section 117.51 Cooperation with federal authorities.

117.51 Cooperation with federal authorities.

In all acquisitions undertaken by any acquiring authority and in all voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof, the acquiring authority shall cooperate to the fullest extent with federal departments and agencies, and it shall take all necessary action in order to insure, to the maximum extent possible, federal financial participation in any and all phases of acquisition, including the provision of relocation assistance, services, payments and benefits to displaced persons. An acquiring authority may consider reimbursing up to $50,000 in relocation or reestablishment expenses of a displaced business.

HIST: 1973 c 604 s 2; 1Sp2001 c 8 art 2 s 13



Section 117.52 Uniform relocation assistance.

117.52 Uniform relocation assistance.

Subdivision 1. Lack of federal funding. In all acquisitions undertaken by any acquiring authority and in all voluntary rehabilitation carried out by a person pursuant to acquisition or as a consequence thereof, in which, due to the lack of federal financial participation, relocation assistance, services, payments and benefits under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, United States Code, title 42, sections 4601 to 4655, as amended by the Surface Transportation and Uniform Relocation Assistance Act of 1987, Statutes at Large, volume 101, pages 246 to 256 (1987), are not available, the acquiring authority, as a cost of acquisition, shall provide all relocation assistance, services, payments and benefits required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended by the Surface Transportation and Uniform Relocation Assistance Act of 1987, and those regulations adopted pursuant thereto, and either (1) in effect as of July 1, 1988, or (2) becoming effective after July 1, 1988, following a public hearing and comment. Comments received by an acquiring authority within 30 days after the public hearing must be reviewed and a written response provided to the individual or organization who initiated the comment. The response and comments may be addressed in another public hearing by the acquiring authority before approval.

Subd. 2. Acquisitions for highway purposes. Despite subdivision 1, with respect to acquisitions for highway purposes or acquisitions for which the state department of transportation performs relocation assistance services for the department of administration, the regulations of the United States Department of Transportation may be applied to all displaced persons who would otherwise be eligible for such relocation assistance, services, payments and benefits thereunder but for the lack of federal financial participation.

Subd. 3. Exception. This section shall not apply in the case where federal financial participation for provision of relocation assistance, services, payments and benefits in connection with an acquisition has been procured or committed pursuant to section 117.51 and has then been withdrawn by the United States, unless the acquiring authority subsequently determines to proceed with the acquisition in question using nonfederal funds.

HIST: 1973 c 604 s 3; 1976 c 166 s 7; 1984 c 633 s 1; 1987 c 80 s 1; 1988 c 698 s 1; 1989 c 83 s 1



Section 117.521 Waiver of relocation benefits.

117.521 Waiver of relocation benefits.

Subdivision 1. Any owner-occupant of property who (a) prior to any action by the acquiring authority indicating an intent to acquire the property whether or not the owner-occupant is willing to sell, requests that the property be acquired through negotiation, or (b) has clearly shown an intent to sell the property on the public market prior to any inquiry or action by the acquiring authority, may voluntarily waive any relocation assistance, services, payments and benefits, for which eligible under this chapter by signing a waiver agreement specifically describing the type and amounts of relocation assistance, services, payments and benefits for which eligible, separately listing those being waived, and stating that the agreement is voluntary and not made under any threat of acquisition by eminent domain by the acquiring authority. Prior to execution of the waiver agreement by the owner-occupant, the acquiring authority shall explain the contents thereof to the owner-occupant.

Any waiver not voluntarily agreed to is invalid, and the burden of proof shall be upon the acquiring authority to show that the agreement was entered into voluntarily. A statement at trial by a witness not involved in the acquisition of the property, that the contents of the waiver agreement were explained to the owner-occupant in a manner understandable to the owner-occupant, describing the method of explanation, that the owner-occupant appeared to understand the terms and conditions of the waiver agreement, that no express or implied threats of taking the property by eminent domain, or any other threats intended to induce the owner-occupant to waive relocation assistance benefits, were made to the owner-occupant by any employee or official of the acquiring authority throughout the entire process of acquisition of the property, and that the owner-occupant appeared to voluntarily enter into the agreement, shall, unless decided otherwise by the court, shift the burden of proof to the person claiming that the agreement was not entered into voluntarily.

Subd. 2. The owner of a rental property whose property is being acquired through negotiation as a result of either subdivision 1, clause (a) or (b), may waive only the right to relocation assistance, services, payments and benefits as outlined in subdivision 1, and nonowner occupants of the property being acquired shall receive all relocation assistance, services, payments and benefits for which they are eligible, notwithstanding the provision of subdivision 1.

Subd. 3. The provisions of subdivisions 1 and 2 shall not apply to the acquisition of properties situated wholly or in part within any district for development authorized under Laws 1971, chapter 548 or 677; or Laws 1973, chapter 196, 761, or 764; or Laws 1974, chapter 485; or Minnesota Statutes, chapter 462, 458, or 458C.

Subd. 4. The provisions of this section shall not limit any existing rights to waive relocation benefits.

HIST: 1976 c 10 s 1; 1986 c 399 art 2 s 2; 1986 c 400 s 2; 1986 c 444; 1Sp1986 c 3 art 2 s 41



Section 117.53 Authorization.

117.53 Authorization.

All acquiring authorities are hereby authorized to do any acts and take all actions necessary to carry out the provisions of sections 117.50 to 117.56, including the acquisition, rehabilitation and relocation of existing housing and the construction of new housing in accordance with the provisions of the Federal Aid Highway Act of 1970, Statutes at Large, volume 84, page 1713 (1971), United States Code, title 23, section 101, et seq., and any other federal and state laws, where projects cannot proceed to construction because replacement housing cannot be made available.

HIST: 1973 c 604 s 4



Section 117.54 No additional damages created.

117.54 No additional damages created.

Nothing in sections 117.50 to 117.56 shall be construed as creating in any condemnation proceedings brought by any acquiring authority under the power of eminent domain, any element of damages not recognized on August 22, 1968.

HIST: 1973 c 604 s 5



Section 117.55 Payments not considered for public assistance purposes.

117.55 Payments not considered for public assistance purposes.

No payments received under sections 117.50 to 117.56 shall be considered for purposes of determining the eligibility or the extent of eligibility of any person for public assistance based on need under the laws of the state of Minnesota.

HIST: 1973 c 604 s 6; 1Sp1985 c 14 art 1 s 5



Section 117.56 Inapplicability to hazardous and substandard building proceedings.

117.56 Inapplicability to hazardous and substandard building proceedings.

The provisions of sections 117.50 to 117.56 shall not apply to any proceedings brought by a governmental subdivision under sections 463.15 to 463.26.

HIST: 1973 c 604 s 7



Section 117.57 Authorities; railroad properties.

117.57 Authorities; railroad properties.

Subdivision 1. Eminent domain. The power of eminent domain of an authority, as defined in section 469.174, subdivision 2, extends to railroad properties located within the authority's limits, provided:

(1) the railroad property is not a line of track for which abandonment is required under federal law, or if it is a line of track for which abandonment is required under federal law, abandonment has been approved;

(2) the railroad property is not currently used for the following activities of the railroad, not including storage, maintenance, and repair activities:

(i) switching;

(ii) loading or unloading; or

(iii) classification activities;

(3) some part of the property contains land pollution as defined in section 116.06, or contains a release or threatened release of petroleum, as provided in chapter 115C, or contains a release or threatened release of a pollutant, contaminant, hazardous substance, or hazardous waste, as provided in chapter 115B; and

(4) the authority intends to develop the property and has a plan for its cleanup and development within five years in order to maximize its market value.

Property in current use under clause (2) includes only that area which is reasonably necessary for current operation.

Upon a showing by the petitioner in condemnation proceedings that the conditions described in clauses (1) to (3) exist, then the public use to which the authority would put the property is presumed a superior public use to railroad use or any other past, present, or proposed future use. A railroad may rebut the presumption by clear and convincing evidence that the railroad use is a superior use.

Subd. 2. Relation to state rail bank. Nothing in this section shall supersede the provisions of section 222.63.

Subd. 3. Relation to regional railroad authorities. An authority shall not be adjudged to have a superior public use to that of a regional railroad authority as defined in section 398A.01, a railroad property which has been identified and approved as a light rail corridor by the metropolitan council under chapter 473, or a state trail covered by section 85.015.

Subd. 4. Line of track for agricultural use. (a) Except as provided in paragraph (b), subdivision 1 does not apply to railroad property that is in a county outside of the metropolitan area as defined in section 473.121, subdivision 2, if:

(1) the property is a line of track in actual use; and

(2) the line of track is the principal means of transportation for an agricultural use, as defined in section 17.81, subdivision 4, by an owner or lessee of real estate abutting the line of track.

(b) The line of track may be acquired under subdivision 1 with the written consent of all the owners or lessees described in paragraph (a), clause (2).

Subd. 5. Relocation costs. No property with ongoing railroad use at the time of acquisition may be acquired under this section without payment of the costs of relocation under section 117.52.

Subd. 6. Quick take limited. In a condemnation under this section, where the authority seeks title and possession under section 117.042, the time provided in that section must be extended by the court for a period, not to exceed 150 days, if reasonably required for the relocation of any ongoing railroad use at the time of the acquisition.

Subd. 7. Coal slurry pipelines. No property may be acquired under this section for use as a coal slurry pipeline or other related facility.

HIST: 1991 c 291 art 1 s 4






Chapter 118 Depositories of Public Funds

Section 118.005 Repealed, 1996 c 399 art 1 s 11

118.005 Repealed, 1996 c 399 art 1 s 11



Section 118.01 Repealed, 1996 c 399 art 1 s 11

118.01 Repealed, 1996 c 399 art 1 s 11



Section 118.02 Repealed, 1996 c 310 s 1; 1996 c 399 art 1 s 11

118.02 Repealed, 1996 c 310 s 1; 1996 c 399 art 1 s 11



Section 118.03 Obsolete

118.03 Obsolete



Section 118.04 Obsolete

118.04 Obsolete



Section 118.05 Repealed, 1976 c 44 s 70

118.05 Repealed, 1976 c 44 s 70



Section 118.06 Repealed, 1943 c 202 s 1

118.06 Repealed, 1943 c 202 s 1



Section 118.07 Repealed, 1943 c 202 s 1

118.07 Repealed, 1943 c 202 s 1



Section 118.08 Repealed, 1996 c 310 s 1; 1996 c 399 art 1 s 11

118.08 Repealed, 1996 c 310 s 1; 1996 c 399 art 1 s 11



Section 118.09 Repealed, 1996 c 399 art 1 s 11

118.09 Repealed, 1996 c 399 art 1 s 11



Section 118.10 Repealed, 1996 c 399 art 1 s 11

118.10 Repealed, 1996 c 399 art 1 s 11



Section 118.11 Repealed, 1996 c 399 art 1 s 11

118.11 Repealed, 1996 c 399 art 1 s 11



Section 118.12 Repealed, 1996 c 399 art 1 s 11

118.12 Repealed, 1996 c 399 art 1 s 11



Section 118.13 Repealed, 1996 c 399 art 1 s 11

118.13 Repealed, 1996 c 399 art 1 s 11



Section 118.14 Repealed, 1996 c 399 art 1 s 11

118.14 Repealed, 1996 c 399 art 1 s 11



Section 118.15 Repealed, 1967 c 479 s 1,2

118.15 Repealed, 1967 c 479 s 1,2



Section 118.16 Repealed, 1996 c 399 art 1 s 11

118.16 Repealed, 1996 c 399 art 1 s 11



Section 118.17 Repealed, 1978 c 747 s 9

118.17 Repealed, 1978 c 747 s 9






Chapter 118A Deposit and Investment of Local Public Funds

Section 118A.01 Definitions.

118A.01 Definitions.

Subdivision 1. Application. The definitions in this section apply to sections 118A.01 to 118A.06.

Subd. 2. Government entity. "Government entity" means a county, city, town, school district, hospital district, public authority, public corporation, public commission, special district, any other political subdivision, except an entity whose investment authority is specified under chapter 11A or 356A.

For the purposes of sections 118A.02 and 118A.03 only, the term includes an American Indian tribal government entity located within a federally recognized American Indian reservation.

Subd. 3. Financial institution. "Financial institution" means a savings association, commercial bank, trust company, credit union, or industrial loan and thrift company.

Subd. 4. Public funds. "Public funds" means all general, special, permanent, trust, and other funds, regardless of source or purpose, held or administered by a government entity, unless otherwise restricted.

HIST: 1996 c 399 art 1 s 2; 1999 c 151 s 39



Section 118A.02 Depository named; investment requirements; liability.

118A.02 Depository named; investment requirements; liability.

Subdivision 1. Designation; delegation. The governing body of each government entity shall designate, as a depository of its funds, one or more financial institutions. The governing body may authorize the treasurer or chief financial officer to:

(1) designate depositories of the funds;

(2) make investments of funds under sections 118A.01 to 118A.06 or other applicable law; or

(3) both designate depositories and make investments as provided in this subdivision.

Subd. 2. Sale; proceeds; no personal liability. The treasurer or chief financial officer of a government entity may at any time sell obligations purchased pursuant to this section and the money received from such sale, and the interest and profits or loss on such investment shall be credited or charged, as the case may be, to the fund from which the investment was made. Neither such official nor government entity, nor any other official responsible for the custody of such funds, shall be personally liable for any loss sustained from the deposit or investment of funds in accordance with the provisions of sections 118A.04 and 118A.05.

HIST: 1996 c 399 art 1 s 3



Section 118A.03 When and what collateral required.

118A.03 When and what collateral required.

Subdivision 1. To the extent that funds deposited are in excess of available federal deposit insurance, the government entity shall require the financial institution to furnish collateral security or a corporate surety bond executed by a company authorized to do business in the state.

Subd. 2. In lieu of surety bond. The following are the allowable forms of collateral in lieu of a corporate surety bond:

(1) United States government treasury bills, treasury notes, treasury bonds;

(2) issues of United States government agencies and instrumentalities as quoted by a recognized industry quotation service available to the government entity;

(3) general obligation securities of any state or local government with taxing powers which is rated "A" or better by a national bond rating service, or revenue obligation securities of any state or local government with taxing powers which is rated "AA" or better by a national bond rating service;

(4) irrevocable standby letters of credit issued by Federal Home Loan Banks to a municipality accompanied by written evidence that the bank's public debt is rated "AA" or better by Moody's Investors Service, Inc., or Standard &amp> Poor's Corporation; and

(5) time deposits that are fully insured by the Federal Deposit Insurance Corporation.

Subd. 3. Amount. The total amount of the collateral computed at its market value shall be at least ten percent more than the amount on deposit plus accrued interest at the close of the business day. The financial institution may furnish both a surety bond and collateral aggregating the required amount.

Subd. 4. Assignment. Any collateral pledged shall be accompanied by a written assignment to the government entity from the financial institution. The written assignment shall recite that, upon default, the financial institution shall release to the government entity on demand, free of exchange or any other charges, the collateral pledged. Interest earned on assigned collateral will be remitted to the financial institution so long as it is not in default. The government entity may sell the collateral to recover the amount due. Any surplus from the sale of the collateral shall be payable to the financial institution, its assigns, or both.

Subd. 5. Withdrawal of excess collateral. A financial institution may withdraw excess collateral or substitute other collateral after giving written notice to the governmental entity and receiving confirmation. The authority to return any delivered and assigned collateral rests with the government entity.

Subd. 6. Default. For purposes of this section, default on the part of the financial institution includes, but is not limited to, failure to make interest payments when due, failure to promptly deliver upon demand all money on deposit, less any early withdrawal penalty that may be required in connection with the withdrawal of a time deposit, or closure of the depository. If a financial institution closes, all deposits shall be immediately due and payable. It shall not be a default under this subdivision to require prior notice of withdrawal if such notice is required as a condition of withdrawal by applicable federal law or regulation.

Subd. 7. Safekeeping. All collateral shall be placed in safekeeping in a restricted account at a Federal Reserve Bank, or in an account at a trust department of a commercial bank or other financial institution that is not owned or controlled by the financial institution furnishing the collateral. The selection shall be approved by the government entity.

HIST: 1996 c 399 art 1 s 4



Section 118A.04 Investments.

118A.04 Investments.

Subdivision 1. Any public funds, not presently needed for other purposes or restricted for other purposes, may be invested in the manner and subject to the conditions provided for in this section.

Subd. 2. United States securities. Public funds may be invested in governmental bonds, notes, bills, mortgages (excluding high-risk mortgage-backed securities), and other securities, which are direct obligations or are guaranteed or insured issues of the United States, its agencies, its instrumentalities, or organizations created by an act of Congress.

Subd. 3. State and local securities. Funds may be invested in the following:

(1) any security which is a general obligation of any state or local government with taxing powers which is rated "A" or better by a national bond rating service;

(2) any security which is a revenue obligation of any state or local government with taxing powers which is rated "AA" or better by a national bond rating service; and

(3) a general obligation of the Minnesota housing finance agency which is a moral obligation of the state of Minnesota and is rated "A" or better by a national bond rating agency.

Subd. 4. Commercial papers. Funds may be invested in commercial paper issued by United States corporations or their Canadian subsidiaries that is rated in the highest quality category by at least two nationally recognized rating agencies and matures in 270 days or less.

Subd. 5. Time deposits. Funds may be invested in time deposits that are fully insured by the Federal Deposit Insurance Corporation or bankers acceptances of United States banks.

Subd. 6. High-risk mortgage-backed securities. For the purposes of this section and section 118A.05, "high-risk mortgage-backed securities" are:

(a) interest-only or principal-only mortgage-backed securities; and

(b) any mortgage derivative security that:

(1) has an expected average life greater than ten years;

(2) has an expected average life that:

(i) will extend by more than four years as the result of an immediate and sustained parallel shift in the yield curve of plus 300 basis points; or

(ii) will shorten by more than six years as the result of an immediate and sustained parallel shift in the yield curve of minus 300 basis points; or

(3) will have an estimated change in price of more than 17 percent as the result of an immediate and sustained parallel shift in the yield curve of plus or minus 300 basis points.

Subd. 7. Temporary general obligation bonds. Funds may be invested in general obligation temporary bonds of the same governmental entity issued under section 429.091, subdivision 7, 469.178, subdivision 5, or 475.61, subdivision 6.

Subd. 8. Debt service funds. Funds held in a debt service fund may be used to purchase any obligation, whether general or special, of an issue which is payable from the fund, at such price, which may include a premium, as shall be agreed to by the holder, or may be used to redeem any obligation of such an issue prior to maturity in accordance with its terms. The securities representing any such investment may be sold by the governmental entity at any time, but the money so received remains part of the fund until used for the purpose for which the fund was created. Any obligation held in a debt service fund from which it is payable may be canceled at any time unless otherwise provided in a resolution or other instrument securing obligations payable from the fund.

Subd. 9. Broker; statement and receipt. (a) For the purpose of this section and section 118A.05, the term "broker" means a broker-dealer, broker, or agent of a government entity, who transfers, purchases, sells, or obtains securities for, or on behalf of, a government entity.

(b) Prior to completing an initial transaction with a broker, a government entity shall provide annually to the broker a written statement of investment restrictions which shall include a provision that all future investments are to be made in accordance with Minnesota Statutes governing the investment of public funds.

(c) A broker must acknowledge annually receipt of the statement of investment restrictions in writing and agree to handle the government entity's account in accordance with these restrictions. A government entity may not enter into a transaction with a broker until the broker has provided this written agreement to the government entity.

(d) The state auditor shall prepare uniform notification forms which shall be used by the government entities and the brokers to meet the requirements of this subdivision.

HIST: 1996 c 399 art 1 s 5



Section 118A.05 Contracts and agreements.

118A.05 Contracts and agreements.

Subdivision 1. In addition to other authority granted in sections 118A.01 to 118A.06, government entities may enter into contracts and agreements as follows.

Subd. 2. Repurchase agreements. Repurchase agreements consisting of collateral allowable in section 118A.04, and reverse repurchase agreements may be entered into with any of the following entities:

(1) a financial institution qualified as a "depository" of public funds of the government entity;

(2) any other financial institution which is a member of the Federal Reserve System and whose combined capital and surplus equals or exceeds $10,000,000;

(3) a primary reporting dealer in United States government securities to the Federal Reserve Bank of New York; or

(4) a securities broker-dealer licensed pursuant to chapter 80A, or an affiliate of it, regulated by the securities and exchange commission and maintaining a combined capital and surplus of $40,000,000 or more, exclusive of subordinated debt.

Reverse agreements may only be entered into for a period of 90 days or less and only to meet short-term cash flow needs. In no event may reverse repurchase agreements be entered into for the purpose of generating cash for investments, except as stated in subdivision 3.

Subd. 3. Securities lending agreements. Securities lending agreements, including custody agreements, may be entered into with a financial institution meeting the qualifications of subdivision 2, clause (1) or (2), and having its principal executive office in Minnesota. Securities lending transactions may be entered into with entities meeting the qualifications of subdivision 2 and the collateral for such transactions shall be restricted to the securities described in this section and section 118A.04.

Subd. 4. Minnesota joint powers investment trust. Government entities may enter into agreements or contracts for:

(1) shares of a Minnesota joint powers investment trust whose investments are restricted to securities described in this section and section 118A.04;

(2) units of a short-term investment fund established and administered pursuant to regulation 9 of the Office of the Comptroller of the Currency, in which investments are restricted to securities described in this section and section 118A.04;

(3) shares of an investment company which is registered under the Federal Investment Company Act of 1940 and which holds itself out as a money market fund meeting the conditions of rule 2a-7 of the Securities and Exchange Commission and is rated in one of the two highest rating categories for money market funds by at least one nationally recognized statistical rating organization; or

(4) shares of an investment company which is registered under the Federal Investment Company Act of 1940, and whose shares are registered under the Federal Securities Act of 1933, as long as the investment company's fund receives the highest credit rating and is rated in one of the two highest risk rating categories by at least one nationally recognized statistical rating organization and is invested in financial instruments with a final maturity no longer than 13 months.

Subd. 5. Guaranteed investment contracts. Agreements or contracts for guaranteed investment contracts may be entered into if they are issued or guaranteed by United States commercial banks, domestic branches of foreign banks, United States insurance companies, or their Canadian subsidiaries. The credit quality of the issuer's or guarantor's short- and long-term unsecured debt must be rated in one of the two highest categories by a nationally recognized rating agency. Should the issuer's or guarantor's credit quality be downgraded below "A", the government entity must have withdrawal rights.

HIST: 1996 c 399 art 1 s 6; 1997 c 219 s 1; 2000 c 493 s 1



Section 118A.06 Safekeeping; acknowledgements.

118A.06 Safekeeping; acknowledgements.

Investments, contracts, and agreements may be held in safekeeping with:

(1) any Federal Reserve Bank;

(2) any bank authorized under the laws of the United States or any state to exercise corporate trust powers, including, but not limited to, the bank from which the investment is purchased;

(3) a primary reporting dealer in United States government securities to the Federal Reserve Bank of New York; or

(4) a securities broker-dealer having its principal executive office in Minnesota, licensed under chapter 80A, or an affiliate of it, and regulated by the Securities and Exchange Commission; provided that the government entity's ownership of all securities is evidenced by written acknowledgments identifying the securities by the names of the issuers, maturity dates, interest rates, CUSIP number, or other distinguishing marks.

HIST: 1996 c 399 art 1 s 7



Section 118A.07 Additional investment authority.

118A.07 Additional investment authority.

Subdivision 1. Authority provided. As used in this section, "governmental entity" means a city with a population in excess of 200,000 or a county that contains a city of that size. If a governmental entity meets the requirements of subdivisions 2 and 3, it may exercise additional investment authority under subdivisions 4, 5, and 6.

Subd. 2. Written policies and procedures. Prior to exercising any additional authority under subdivisions 4, 5, and 6, the governmental entity must have written investment policies and procedures governing the following:

(1) the use of or limitation on mutual bond funds or other securities authorized or permitted investments under law;

(2) specifications for and limitations on the use of derivatives;

(3) the final maturity of any individual security;

(4) the maximum average weighted life of the portfolio;

(5) the use of and limitations on reverse repurchase agreements;

(6) credit standards for financial institutions with which the government entity deals; and

(7) credit standards for investments made by the government entity.

Subd. 3. Oversight process. Prior to exercising any authority under subdivisions 4, 5, and 6, the governmental entity must establish an oversight process that provides for review of the government entity's investment strategy and the composition of the financial portfolio. This process shall include one or more of the following:

(1) audit reviews;

(2) internal or external investment committee reviews; and

(3) internal management control.

Additionally, the governing body of the governmental entity must, by resolution, authorize its treasurer to utilize the additional authorities under this section within their prescribed limits, and in conformance with the written limitations, policies, and procedures of the governmental entity.

If the governing body of a governmental entity exercises the authority provided in this section, the treasurer of the governmental entity must annually report to the governing body on the findings of the oversight process required under this subdivision. If the governing body intends to continue to exercise the authority provided in this section for the following calendar year, it must adopt a resolution affirming that intention by December 1.

Subd. 4. Repurchase agreements. A government entity may enter into repurchase agreements as authorized under section 118A.05, provided that the exclusion of mortgage-backed securities defined as "high-risk mortgage-backed securities" under section 118A.04, subdivision 6, shall not apply to repurchase agreements under this authority if the margin requirement is 101 percent or more.

Subd. 5. Reverse repurchase agreements. Notwithstanding the limitations contained in section 118A.05, subdivision 2, the county may enter into reverse repurchase agreements to:

(1) meet cash flow needs; or

(2) generate cash for investments, provided that the total securities owned shall be limited to an amount not to exceed 130 percent of the annual daily average of general investable monies for the fiscal year as disclosed in the most recently available audited financial report. Excluded from this limit are:

(i) securities with maturities of one year or less; and

(ii) securities that have been reversed to maturity.

There shall be no limit on the term of a reverse repurchase agreement. Reverse repurchase agreements shall not be included in computing the net debt of the governmental entity, and may be made without an election or public sale, and the interest payable thereon shall not be subject to the limitation in section 475.55. The interest shall not be deducted or excluded from gross income of the recipient for the purpose of state income, corporate franchise, or bank excise taxes, or if so provided by federal law, for the purpose of federal income tax.

Subd. 6. Options and futures. A government entity may enter into futures contracts, options on futures contracts, and option agreements to buy or sell securities authorized under law as legal investments for counties, but only with respect to securities owned by the governmental entity, including securities that are the subject of reverse repurchase agreements under this section that expire at or before the due date of the option agreement.

HIST: 1996 c 399 art 1 s 8



Section 118A.08 No superseding effect.

118A.08 No superseding effect.

Except as provided in Laws 1996, chapter 399, article 1, section 11, sections 118A.01 to 118A.06 shall not supersede any general or special law relating to the deposit and investment of public funds.

HIST: 1996 c 399 art 1 s 9






Chapter 119 Minnesota Educational Computing Corporation

Section 119.01 Repealed, 1991 c 130 s 38

119.01 Repealed, 1991 c 130 s 38



Section 119.02 Repealed, 1991 c 130 s 38

119.02 Repealed, 1991 c 130 s 38



Section 119.03 Repealed, 1991 c 130 s 38

119.03 Repealed, 1991 c 130 s 38



Section 119.04 Subdivisions renumbered, repealed, or no longer in effect

119.04 Subdivision 1. Repealed, 1991 c 130 s 38

Subd. 2. Repealed, 1991 c 130 s 38

Subd. 3. Repealed, 1991 c 130 s 38

Subd. 4. Repealed, 1996 c 310 s 1



Section 119.05 Repealed, 1991 c 130 s 38

119.05 Repealed, 1991 c 130 s 38



Section 119.06 Repealed, 1991 c 130 s 38

119.06 Repealed, 1991 c 130 s 38



Section 119.07 Repealed, 1991 c 130 s 38

119.07 Repealed, 1991 c 130 s 38



Section 119.08 Repealed, 1991 c 130 s 38

119.08 Repealed, 1991 c 130 s 38



Section 119.09 Repealed, 1991 c 130 s 38

119.09 Repealed, 1991 c 130 s 38









Chapters 119A - 119B Children and Families

Chapter 119A Department of Children, Families, and Learning; Programs

Section 119A.01 Abolishment; establishment; purpose; and goals.

119A.01 Abolishment; establishment; purpose; and goals.

Subdivision 1. Abolishment. The position of commissioner of education and the department of education are abolished. The employees of the department of education are transferred to the department of children, families, and learning under section 15.039, subdivision 7.

Subd. 2. Establishment. The department of children, families, and learning is established.

Subd. 3. Purpose. The purpose in creating the department is to increase the capacity of Minnesota communities to measurably improve the well-being of children and families by:

(1) coordinating and integrating state funded and locally administered family and children programs;

(2) improving flexibility in the design, funding, and delivery of programs affecting children and families;

(3) providing greater focus on strategies designed to prevent problems affecting the well-being of children and families;

(4) enhancing local decision making, collaboration, and the development of new governance models;

(5) improving public accountability through the provision of research, information, and the development of measurable program outcomes;

(6) increasing the capacity of communities to respond to the whole child by improving the ability of families to gain access to services;

(7) encouraging all members of a community to nurture all the children in the community;

(8) supporting parents in their dual roles as breadwinners and parents; and

(9) reducing the condition of poverty for families and children through comprehensive, community-based strategies.

HIST: 1Sp1995 c 3 art 16 s 1; 1997 c 162 art 3 s 1



Section 119A.02 Definitions.

119A.02 Definitions.

Subdivision 1. Application. The definitions in this section apply to this chapter.

Subd. 2. Commissioner. "Commissioner" means the commissioner of children, families, and learning.

Subd. 3. Department. "Department" means the department of children, families, and learning.

Subd. 4. Local grantee. "Local grantee" means a local unit of government or an agency or organization that receives funds under section 119A.04.

HIST: 1Sp1995 c 3 art 16 s 2



Section 119A.03 Commissioner.

119A.03 Commissioner.

Subdivision 1. General. The department is under the administrative control of the commissioner. The commissioner is appointed by the governor with the advice and consent of the senate. The commissioner must possess broad knowledge and experience in strengthening children and families. The commissioner has the general powers as provided in section 15.06, subdivision 6.

The commissioner's salary must be established according to the procedure in section 15A.0815, in the same range as that specified for the commissioner of finance.

Subd. 2. Duties of commissioner. The commissioner shall:

(1) identify measurable outcomes by which programs administered by the department will be evaluated at the state and local level;

(2) develop linkages with other state departments to ensure coordination and consistent state policies promoting healthy development of children and families;

(3) prepare, in consultation with the children's cabinet and affected parties, prior to July 1 of each year, guidelines governing planning, reporting, and other procedural requirements necessary to administer this chapter;

(4) facilitate inclusive processes when designing or implementing guidelines and strategies to achieve agency goals for children and families listed in section 119A.01, subdivision 3;

(5) facilitate intergovernmental and public-private partnership strategies necessary to implement this chapter;

(6) submit to the federal government, or provide assistance to local governments and organizations in submitting, where appropriate and feasible, requests for federal waivers or recommendations for changes in federal law necessary to carry out the purposes of this chapter;

(7) coordinate review of all plans and other documents required under the guidelines provided for in clause (3);

(8) coordinate development of the management support system components required for implementation of this chapter;

(9) review other programs serving children and families to determine the feasibility for transfer to the department of children, families, and learning or the feasibility of inclusion in the funding consolidation process; and

(10) monitor local compliance with this chapter.

HIST: 1Sp1995 c 3 art 16 s 3; 2Sp1997 c 3 s 18; 1999 c 86 art 1 s 27



Section 119A.04 Transfers from other agencies.

119A.04 Transfers from other agencies.

Subdivision 1. Department of human services. The powers and duties of the department of human services with respect to the following programs are transferred to the department of children, families, and learning under section 15.039. The programs needing federal approval to transfer shall be transferred when the federal government grants transfer authority to the commissioner:

(1) children's trust fund under sections 119A.10 to 119A.17;

(2) the family services and community-based collaboratives under section 124D.23;

(3) the child care programs under sections 119B.011 to 119B.16;

(4) the migrant child care program under section 256.01;

(5) the child care resource and referral program under sections 119B.19 and 119B.211; and

(6) the child care service development program under sections 119B.189 to 119B.24.

Subd. 2. Department of economic security. The powers and duties of the department of economic security with respect to the following programs are transferred to the department of children, families, and learning under section 15.039 on July 1, 1997: (1) the Head Start program, including Project Cornerstone, under sections 119A.50 to 119A.54; and (2) community action agency programs and financial assistance under sections 119A.374 and 119A.376.

Subd. 3. Office of strategic and long-range planning. The powers and duties of the office of strategic and long-range planning with respect to the following programs are transferred to the department of children, families, and learning under section 15.039. The programs needing federal approval to transfer shall be transferred when the federal government grants transfer authority to the commissioner:

(1) the information redesign project under section 4A.01;

(2) the action for children activity under section 4A.01;

(3) the teen pregnancy prevention program under section 4A.01; and

(4) the Minnesota children's initiative project under section 4A.01.

Subd. 4. Department of corrections. The powers and duties with respect to the following program is transferred to the department of children, families, and learning under section 15.039: child abuse and child victims services under chapter 611A.

Subd. 5. Repealed, 1999 c 216 art 2 s 29; 1999 c 241 art 10 s 9

Subd. 6. Funding for transferred programs. State appropriations for programs transferred under this section may not be used to replace appropriations for K-12 programs. State and federal appropriations for programs under section 119A.15, subdivision 5a, transferred from the department of economic security, may not be used to replace, supplement, or supplant federal or state appropriations for any other program in the department.

Subd. 7. Grantees of transferred programs. Except as provided in Minnesota Rules, chapter 3350, the commissioner shall not reduce the number of organizations or eliminate specific types of organizations that are eligible to directly apply for grants made by programs transferred from the department of economic security after January 1, 1997.

HIST: 1Sp1995 c 3 art 16 s 4,13; 1997 c 7 art 1 s 42; 1997 c 162 art 3 s 2,3; 1Sp1997 c 5 s 30; 1998 c 397 art 11 s 3; 1999 c 205 art 5 s 21; 2000 c 260 s 18



Section 119A.05 Funding consolidation.

119A.05 Funding consolidation.

Subdivision 1. Authority for funding consolidation. Notwithstanding existing law governing allocation of funds by local grantees, mode of service delivery, grantee planning and reporting requirements, and other procedural requirements for the grant programs identified in this section, a local grantee may elect to consolidate all or a portion of funding received from the programs under subdivision 5 in a collaboration funding plan, if all conditions specified in this section are satisfied. County boards, school boards, or governing boards of other grantees may elect not to consolidate funding for a program.

For grantees electing consolidation, the commissioner may, with the approval of the board of government innovation and cooperation, waive all provisions of rules inconsistent with the intent of this section. This waiver authority does not apply to rules governing client protections, due process, or inclusion of clients, parents, cultures, and ethnicities in decision making. Funding to a local grantee must be determined according to the funding formulas or allocation rules governing the individual programs listed in section 119A.04.

Subd. 2. Account. A consolidated funding account is established under the control of the commissioner of children, families, and learning. The purpose of this account is to clearly identify and provide accountability for funds previously distributed to local grantees through the individual categorical grant programs in subdivision 5. By direction of the commissioner, after consultation with the partnership planning team and, upon a finding that the conditions specified in this section have been satisfied, funds must be transmitted to this account and allocated to local grantees by the commissioner.

Subd. 3. Eligibility; accountability. To be eligible to receive funding for local consolidation, as provided for in this section, a grantee must meet the following requirements:

(1) demonstrate participation by counties and schools in a local collaborative process as defined in section 124D.23 or in a similar process of collaboration with other local governments and community organizations which satisfies the governance and planning guidelines published by the commissioner as provided for in this section;

(2) document consultation by counties and schools with community action agencies and other community groups;

(3) complete and document, according to guidelines published by the commissioner, a collaborative planning process which clearly identifies:

(i) allocation of resources in the collaboration annual funding plan;

(ii) a description of the governance structure for the execution of the funding plan;

(iii) outcomes consistent with the statewide goals identified in this chapter and in statutes governing previous categorical funding included in the collaboration funding plan; and

(iv) indicators sufficient to measure improvement or decline in specified outcomes compared to baseline performance;

(4) conduct a public hearing on the funding consolidation plan under chapter 13D;

(5) agree to periodically report information concerning progress in addressing outcomes, as provided for in guidelines to be published by the commissioner; and

(6) execute a written agreement between the commissioner and the local grantees setting forth responsibilities, obligations, and conditions consistent with this section. The agreement must state that the funds that are being locally consolidated will be used collectively only to achieve the objectives of the separate programs being locally consolidated.

Subd. 4. Geographic area. The geographic area for a local consolidated funding process must be an entire county, a multicounty area, or, with the approval of the county board and commissioner, a subcounty area, if county funds are used. The process may provide for coordination of service delivery in jurisdictions that extend across county boundaries.

Subd. 5. Programs included. Grant programs transferred to the department of children, families, and learning in section 119A.04 and programs transferred from the abolished department of education are eligible for local funding consolidation. Eligibility of any federally funded programs for local funding consolidation is conditioned upon obtaining necessary federal waivers or changes in federal law.

Subd. 6. Entry into program. Grantees who meet all requirements of this section may elect to begin using funding for a local consolidated funding process beginning January 1, 1996, or at each six-month interval. Other local grantees that meet all requirements of this section may elect to begin using funding for a local consolidation funding process beginning July 1, 1996, or at each six-month interval.

Subd. 7. Sanctions. If the commissioner finds that a grantee has failed to comply with this section, the grantee becomes subject to all requirements of individual grant programs as specified in statutes and rules.

HIST: 1Sp1995 c 3 art 16 s 5; 1998 c 397 art 11 s 3



Section 119A.08 Neighborhood-based services for children and families.

119A.08 Neighborhood-based services for children and families.

Subdivision 1. Pilot projects authorized. The commissioner may establish a pilot project for family services collaboratives to deliver and broker services through neighborhood-based community organizations.

Subd. 2. Family service collaborative; pilot. (a) A family services collaborative under section 124D.23 may apply to the commissioner to participate in the pilot project in specified geographic areas. The selected collaborative must implement the program through family service centers and eligible community groups that have strong ties to a local neighborhood and represent the diversity of residents and that have a history of providing services in the neighborhood.

(b) An eligible organization must submit an application to the sponsoring family services collaborative with a description of areas to be served, a neighborhood presence, the needs of the area, the services to be provided with associated costs and resources, the intended outcomes, and the proposed methods of delivering service through volunteers, including any reimbursement or incentive not to exceed $200 for any service. Proposed services and amounts must be listed in an outcomes-based format.

Subd. 3. Eligible activities. A participating center or group may deliver, or arrange for the delivery of, needed services listed in the application including assisting family members to achieve the GED requirements; assisting with English as a second language or citizenship classes and tests; assisting with access to early childhood programs, childhood immunizations, suitable child care, and home visits; and assisting in crime prevention through after-school enrichment activities, truancy prevention, and tutoring for academically underachieving children.

A collaborative that receives a grant under this section shall establish procedures to ensure the quality of the services paid for with grant funds and to monitor the delivery of services.

HIST: 1997 c 162 art 2 s 2; 1998 c 397 art 11 s 3



Section 119A.10 Citation.

119A.10 Citation.

Sections 119A.11 to 119A.16 may be cited as the "Children's Trust Fund for the Prevention of Child Abuse Act."

HIST: 1986 c 423 s 1; 1991 c 292 art 8 s 25



Section 119A.11 Definitions.

119A.11 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to Laws 1986, chapter 423, sections 1 to 9.

Subd. 2. Act. "Act" means the Children's Trust Fund for the Prevention of Child Abuse Act.

Subd. 3. Advisory council. "Advisory council" means the advisory council established under section 119A.13.

Subd. 4. Child. "Child" means a person under 18 years of age.

Subd. 5. Child abuse. "Child abuse" means sexual abuse, neglect, or physical abuse as defined in section 626.556, subdivision 2, paragraphs (a), (c), and (d).

Subd. 6. Commissioner. "Commissioner" means the commissioner of children, families, and learning.

Subd. 7. Local council. "Local council" means a child abuse prevention council established under section 119A.14.

Subd. 8. Prevention program. "Prevention program" means a system that directly provides primary or secondary child abuse prevention services to a child, parent or prospective parent, guardian, or professional who works regularly with children, and may also include a research program related to the prevention of child abuse.

Subd. 9. Primary prevention. "Primary prevention" means a program or service designed to promote the general welfare of children and families.

Subd. 10. Secondary prevention. "Secondary prevention" means a program or service designed to prevent abuse of children who are in circumstances where there is a high risk that abuse will occur.

Subd. 11. Tertiary prevention. "Tertiary prevention" means a program or service provided after child abuse has occurred that is designed to prevent its recurrence.

Subd. 12. Trust fund. "Trust fund" means the children's trust fund for the prevention of child abuse established under section 119A.12.

HIST: 1986 c 423 s 2; 1991 c 292 art 8 s 8,25; 1Sp 1995 c 3 art 16 s 13



Section 119A.12 Trust fund.

119A.12 Trust fund.

Subdivision 1. Creation of trust fund. A children's trust fund for the prevention of child abuse is established as an account in the state treasury. The commissioner of finance shall credit to the trust fund all amounts received under sections 119A.16 and 144.226, subdivision 3, and shall ensure that trust fund money is invested under section 11A.25. All money earned by the trust fund must be credited to the trust fund. The trust fund earns its proportionate share of the total annual state investment income.

Subd. 2. Availability of funds for disbursement. Until the total amount of assets in the trust fund exceeds $20,000,000, not more than 60 percent of the gross amount contributed to the trust fund each year under section 144.226, subdivision 3, plus 100 percent of all earnings credited to the trust fund the previous fiscal year, are available for disbursement. When the commissioner of finance certifies that the assets in the trust fund exceed $20,000,000, only the annual earnings and the funds received under section 119A.16 that are credited to the trust fund are available for disbursement.

Subd. 3. Exception. Notwithstanding subdivision 2, money received under section 119A.16 may be disbursed in its entirety. This money must not be taken into account when calculating the annual contributions to the trust fund under this section.

Subd. 4. Authority to disburse funds. The commissioner may disburse trust fund money to any public or private nonprofit agency to fund a child abuse prevention program. State funds appropriated for child maltreatment prevention grants may be transferred to the children's trust fund special revenue account and are available to carry out this section.

Subd. 5. Plan for disbursement of funds. The commissioner shall develop a plan to disburse money from the trust fund. The plan must ensure that all geographic areas of the state have an equal opportunity to establish prevention programs and receive trust fund money.

Subd. 6. Operational costs. $120,000 each year is appropriated from the children's trust fund to the special revenue fund for administration and indirect costs of the children's trust fund program.

Subd. 7. Responsibilities of commissioner. (a) The commissioner shall:

(1) provide for the coordination and exchange of information on the establishment and maintenance of prevention programs;

(2) develop and publish criteria for receiving trust fund money by prevention programs;

(3) review, approve, and monitor the spending of trust fund money by prevention programs;

(4) provide statewide educational and public informational seminars to develop public awareness on preventing child abuse; to encourage professional persons and groups to recognize instances of child abuse and work to prevent them; to make information on child abuse prevention available to the public and to organizations and agencies; and to encourage the development of prevention programs, including programs that provide support for adolescent parents, fathering education programs, and other prevention activities designed to prevent teen pregnancy;

(5) establish a procedure for an annual, internal evaluation of the functions, responsibilities, and performance of the commissioner in carrying out Laws 1986, chapter 423;

(6) provide technical assistance to local councils and agencies working in the area of child abuse prevention; and

(7) accept and review grant applications beginning June 1, 1987.

(b) The commissioner shall recommend to the governor changes in state programs, statutes, policies, budgets, and standards that will reduce the problems of child abuse, improve coordination among state agencies that provide prevention services, and improve the condition of children, parents, or guardians in need of prevention program services.

HIST: 1986 c 423 s 3; 1991 c 292 art 8 s 25; 1986 c 423 s 4; 1987 c 358 s 113; 1Sp1987 c 4 art 2 s 6; 1988 c 629 s 57; 1989 c 119 s 1; 1991 c 292 art 8 s 9,25; 1992 c 515 s 2; 1Sp1993 c 1 art 3 s 31; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 2 s 8,9; 1997 c 162 art 2 s 3-5; 1Sp2001 c 3 art 2 s 1-4,17



Section 119A.13 Subdivisions renumbered, repealed, or no longer in effect

119A.13 Subdivision 1. Repealed, 1Sp2001 c 3 art 2 s 18

Subd. 2. Repealed, 1Sp2001 c 3 art 2 s 18

Subd. 3. Repealed, 1Sp2001 c 3 art 2 s 18

Subd. 4. Renumbered 119A.12 subd 7



Section 119A.14 Local child abuse prevention councils.

119A.14 Local child abuse prevention councils.

Subdivision 1. Establishment of council. A child abuse prevention council may be established in any county or group of counties that was eligible to receive funds under Minnesota Statutes 1986, section 145.917 as of January 1, 1986. A council organized in such a county or group of counties shall be authorized by the commissioner to review programs seeking trust fund money on finding that the council meets the criteria in this subdivision:

(a) The council has submitted a plan for the prevention of child abuse that includes a rank ordering of needed programs and services, assesses the need for additional programs or services, and demonstrates that standards and procedures have been established to ensure that funds will be distributed and used according to Laws 1986, chapter 423.

(b) A single-county council shall consist of:

(1) a minimum of nine members with the majority consisting of members from the community-at-large who do not represent service-providing agencies. These members shall represent the demographic and geographic composition of the county and, to the extent possible, represent the following groups: parents, businesses, racial and ethnic minority communities, and the faith communities; and

(2) if necessary, enough additional members with knowledge in the area of child abuse prevention so that a majority of the council is composed of members who do not represent public agencies.

(c) A multicounty council shall be composed of the combined membership of persons in paragraph (b).

Subd. 2. Repealed, 1Sp2001 c 3 art 2 s 18

HIST: 1986 c 423 s 5; 1991 c 199 art 2 s 22; 1991 c 292 art 8 s 25; 1997 c 162 art 2 s 6



Section 119A.15 Procedures and criteria for disbursement.

119A.15 Procedures and criteria for disbursement.

Subdivision 1. Establishment. The commissioner shall establish in the plan for prevention of child abuse the criteria for distribution of trust fund money. All money shall be distributed for programs and services involving primary or secondary prevention, and no money shall be distributed for programs and services involving tertiary prevention.

Subd. 2. Matching and other requirements. Trust fund money shall only be distributed to applicants that demonstrate an ability to match at least 40 percent of the amount of trust fund money requested and whose proposals meet the other criteria. The matching requirement may be met through in-kind donations. In awarding grants, the commissioner shall consider the extent to which the applicant has demonstrated a willingness and ability to:

(1) continue the prevention program or service if trust fund money is eliminated or reduced; and

(2) provide prevention program models and consultation to other organizations and communities.

Subd. 3. Use of funds. Priority must be given to applicants whose matching funds do not consist, in whole or in part, of state or federal funds. Any trust fund money received must not be used to compensate for a decrease in previously existing funding levels unless that decrease is attributable to a decision made by state, federal, or other entities not controlled by the applicant and the applicant demonstrates that it has made reasonable efforts to retain all previously existing funding.

Subd. 4. Statewide or regional programs. The commissioner may fund programs that intend to serve the entire state or a region larger than the area served by any local council even if the program has not been reviewed by any local council. The commissioner may, however, solicit comments or recommendations about the applicant or the program from a local council covering any area to be served by the applicant's proposed program.

Subd. 5. Local council as recipient of funds. The commissioner may disburse funds to a local council for community education purposes, or for administrative costs in carrying out Laws 1986, chapter 423, if all criteria and standards are met.

Subd. 5a. Excluded programs. Programs transferred to the department of children, families, and learning from the department of economic security may not be included in the consolidated funding account and are ineligible for local consolidation. The commissioner may not apply for federal waivers to include these programs in funding consolidation initiatives. The programs include the following:

(1) programs for the homeless under sections 119A.43 and 268.365;

(2) emergency energy assistance and energy conservation programs under sections 119A.40 and 119A.42;

(3) weatherization programs under section 119A.41;

(4) foodshelf programs under section 119A.44 and the emergency food assistance program; and

(5) lead abatement programs under section 119A.45.

Subd. 6. Contracts. The commissioner shall use state or local resources and staff if practicable, but may enter into contracts with public or nonprofit private agencies to fulfill the requirements of Laws 1986, chapter 423.

Subd. 7. Rules. The commissioner may adopt rules to carry out Laws 1986, chapter 423.

HIST: 1986 c 423 s 6; 1Sp1987 c 4 art 2 s 7; 1991 c 292 art 8 s 25; 1997 c 162 art 2 s 7,8; art 3 s 4; 1998 c 273 s 2



Section 119A.16 Acceptance of federal funds and other donations.

119A.16 Acceptance of federal funds and other donations.

The commissioner may accept federal money and gifts, donations, and bequests for the purposes of Laws 1986, chapter 423. Money so received and proceeds from the sale of promotional items, minus sales promotional costs, must be deposited in the trust fund and must be made available to the commissioner.

HIST: 1986 c 423 s 7; 1987 c 358 s 114; 1991 c 292 art 8 s 25; 1997 c 162 art 2 s 9



Section 119A.17 Annual appropriation.

119A.17 Annual appropriation.

All earnings from trust fund assets, all sums received under section 119A.16, and 60 percent of the amount collected under section 144.226, subdivision 3, are appropriated annually from the children's trust fund for the prevention of child abuse to the commissioner of children, families, and learning to carry out sections 119A.10 to 119A.16. In fiscal year 1987 only, the first $75,000 collected under section 144.226, subdivision 3, is appropriated from the children's trust fund for the prevention of child abuse to the commissioner of children, families, and learning to carry out sections 119A.10 to 119A.16.

HIST: 1986 c 423 s 9; 1991 c 292 art 8 s 10,25; 1Sp1995 c art 16 s 13



Section 119A.20 Abused child program.

119A.20 Abused child program.

Subdivision 1. Definitions. For the purposes of sections 119A.20 to 119A.23, the following terms have the meanings given.

Subd. 2. Abused child. "Abused child" means a child, under the age of 18 years, who has suffered physical, emotional, or mental injury, harmful neglect, sexual abuse or exploitation, or negligent treatment.

Subd. 3. Abused children services. "Abused children services" means any service or program designed to provide advocacy, education, prevention, or direct service to or on behalf of abused children, children at risk, and their families.

Subd. 4. Commissioner. "Commissioner" means the commissioner of the department of children, families, and learning or a designee.

HIST: 1994 c 552 s 1; 1Sp1995 c 3 art 16 s 13



Section 119A.21 Grants to service provider programs.

119A.21 Grants to service provider programs.

Subdivision 1. Grants awarded. The commissioner shall award grants to programs that provide services to abused or neglected children. Grants shall be awarded in a manner that ensures that they are equitably distributed to programs serving metropolitan and nonmetropolitan populations.

Subd. 2. Applications. Any public or private nonprofit agency may apply to the commissioner for a grant. The application shall be submitted on a form prescribed by the commissioner.

Subd. 3. Duties. Every public or private nonprofit agency which receives a grant under this section shall comply with all requirements of the commissioner related to the administration of the grants.

Subd. 4. Classification of data collected by grantees. Personal history information and other information collected, used, or maintained by a grantee from which the identity of any abused child or family members may be determined is private data on individuals as defined in section 13.02, subdivision 12, and the grantee shall maintain the data in accordance with provisions of chapter 13.

HIST: 1994 c 552 s 2; 1Sp2001 c 3 art 2 s 5



Section 119A.22 Duties of commissioner.

119A.22 Duties of commissioner.

The commissioner shall:

(1) review applications and award grants to programs pursuant to section 119A.21;

(2) design a uniform method of collecting data to be used to monitor and assure compliance of the programs funded under section 119A.21;

(3) provide technical assistance to applicants in the development of grant requests and to grantees in meeting the data collection requirements established by the commissioner; and

(4) adopt, under chapter 14, all rules necessary to implement the provisions of sections 119A.20 to 119A.23.

HIST: 1994 c 552 s 3; 1Sp2001 c 3 art 2 s 6



Section 119A.23 Repealed, 1Sp2001 c 3 art 2 s 18

119A.23 Repealed, 1Sp2001 c 3 art 2 s 18



Section 119A.25 Renumbered 299A.291

119A.25 Renumbered 299A.291



Section 119A.26 Renumbered 299A.292

119A.26 Renumbered 299A.292



Section 119A.27 Renumbered 299A.293

119A.27 Renumbered 299A.293



Section 119A.28 Subdivisions renumbered, repealed, or no longer in effect

119A.28 Subdivision 1. Renumbered 299A.294, subdivision 1

Subd. 2. Renumbered 299A.294, subd. 2

Subd. 3. Renumbered 299A.294, subd. 3

Subd. 4. Repealed, 1999 c 86 art 1 s 83



Section 119A.29 Renumbered 299A.295

119A.29 Renumbered 299A.295



Section 119A.30 Repealed, 1997 c 239 art 3 s 25

119A.30 Repealed, 1997 c 239 art 3 s 25



Section 119A.31 Subdivisions renumbered, repealed, or no longer in effect

119A.31 Subdivision 1. MS 1998 Renumbered 299A.296, subdivision 1

Subd. 2. MS 1998 Renumbered 299A.296, subd. 2

Subd. 3. MS 1998 Repealed, 1999 c 86 art 1 s 83



Section 119A.32 Renumbered 299A.297

119A.32 Renumbered 299A.297



Section 119A.33 Renumbered 299A.298

119A.33 Renumbered 299A.298



Section 119A.34 Renumbered 299A.299

119A.34 Renumbered 299A.299



Section 119A.35 Advisory council.

119A.35 Advisory council.

Subdivision 1. Generally. The advisory council is established under section 15.059 to advise the commissioner on the implementation and continued operations of sections 119A.10 to 119A.16 and 119A.20 to 119A.22. The council shall expire June 30, 2005.

Subd. 2. Council membership. The council shall consist of a total of 22 members. The governor shall appoint 18 of these members. The commissioners of human services and health shall each appoint one member. The senate shall appoint one member from the senate committee with jurisdiction over family and early childhood education and the house of representatives shall appoint one member from the house committee with jurisdiction over family and early childhood education.

Council members shall have knowledge in the areas of child abuse and neglect prevention and intervention and knowledge of the risk factors that can lead to child abuse and neglect. Council members shall be representative of: local government, criminal justice, parents, consumers of services, health and human services professionals, faith community, professional and volunteer providers of child abuse and neglect prevention and intervention services, racial and ethnic minority communities, and the demographic and geographic composition of the state. Ten council members shall reside in the seven-county metropolitan area and eight shall reside in nonmetropolitan areas.

Subd. 3. Responsibilities. The council shall:

(1) advise the commissioner on planning, policy development, data collection, rulemaking, funding, and evaluation of the programs under the sections listed in subdivision 1;

(2) coordinate and exchange information on the establishment and ongoing operation of the programs listed in subdivision 1;

(3) develop and publish criteria and guidelines for receiving grants relating to child abuse and neglect prevention and safety and support of child victims, including, but not limited to, funds dedicated to the children's trust fund and abused children program;

(4) provide guidance in the development of statewide education and public information activities that increase public awareness in the prevention and intervention of child abuse and neglect and encourage the development of prevention and intervention programs, which includes the safety of child victims;

(5) guide, analyze, and disseminate results in the development of appropriate evaluation procedures for all programs receiving funds under subdivision 1; and

(6) assist the commissioner in identifying service gaps or duplication in services including geographic dispersion of resources, programs reflecting the cycle of child abuse, and the availability of culturally appropriate intervention and prevention services.

HIST: 1Sp2001 c 3 art 2 s 7



Section 119A.37 Grants for parenting time centers.

119A.37 Grants for parenting time centers.

Subdivision 1. Purpose. The commissioner shall issue a request for proposals from existing local nonprofit, nongovernmental, or governmental organizations, to use existing local facilities as parenting time centers which may also be used for parenting time exchanges. The commissioner shall award grants in amounts up to $50,000 for the purpose of creating or maintaining parenting time centers in an effort to reduce children's vulnerability to violence and trauma related to parenting time, where there has been a history of domestic violence or abuse within the family. The commissioner shall award the grants to provide the greatest possible number of parenting time centers and to locate them to provide for the broadest possible geographic distribution of the centers throughout the state.

Each parenting time center must use existing local facilities to provide a healthy interactive environment for parents who are separated or divorced and for parents with children in foster homes to visit with their children. The centers must be available for use by district courts who may order parenting time to occur at a parenting time center. The centers may also be used as drop-off sites, so that parents who are under court order to have no contact with each other can exchange children for parenting time at a neutral site. Each center must provide sufficient security to ensure a safe parenting time environment for children and their parents. A grantee must demonstrate the ability to provide a 25 percent local match, which may include in-kind contributions.

Subd. 2. County involvement. Each county or group of counties is encouraged to provide supervised parenting time services in an effort to fill the gap in the court system that orders supervised parenting time but does not provide a center to accomplish the supervised parenting time as ordered. Each county or group of counties is encouraged to either financially contribute to an existing parenting time center in the area, or establish a new center if there is not one in the area, possibly through county social services. In creating a new center, the county may collaborate with other counties, other parenting time centers, family services collaboratives, court services, and any other entity or organization. The goal is to provide parenting time centers statewide. The county shall apply for funding that may be available through the federal government, specifically for family preservation or family reunification purposes, or any other source of funding that will aid in developing and maintaining this vital service.

Subd. 3. Funding. The commissioner may award grants to create or maintain parenting time centers.

In awarding grants to maintain a parenting time center, the commissioner may award a grant to a center that can demonstrate a 35 percent local match, provided the center is diligently exploring and pursuing all available funding options in an effort to become self-sustaining, and those efforts are reported to the commissioner.

In awarding grants to create a parenting time center, the commissioner shall give priority to:

(1) areas of the state where no other parenting time center or similar facility exists;

(2) applicants who demonstrate that private funding for the center is available and will continue; and

(3) facilities that are adapted for use to care for children, such as day care centers, religious institutions, community centers, schools, technical colleges, parenting resource centers, and child care referral services.

In awarding grants to create or maintain a parenting time center, the commissioner shall require the proposed center to meet standards developed by the commissioner to ensure the safety of the custodial parent and children.

Subd. 4. Additional services. Each parenting time center may provide parenting and child development classes, and offer support groups to participating custodial parents and hold regular classes designed to assist children who have experienced domestic violence and abuse. Each parenting time center must have available an individual knowledgeable about or experienced in the provision of services to battered women and domestic abuse victims on its staff, its board of directors, or otherwise available to it for consultation.

Subd. 5. Administration. In administering the grants authorized by this section, the commissioner shall ensure that the term "parenting time center" is used in all future applications, publicity releases, requests for proposals, and other materials of like nature. Materials published prior to the enactment of this legislation which use different terms may be distributed by the commissioner until supplies are gone.

HIST: 1992 c 571 art 10 s 17; 1995 c 207 art 4 s 21; 1997 c 203 art 5 s 37; 1997 c 239 art 7 s 2,3; 2000 c 444 art 2 s 2; 2000 c 445 art 2 s 5



Section 119A.374 Financial assistance for community action agencies.

119A.374 Financial assistance for community action agencies.

Subdivision 1. Authorization. The commissioner of children, families, and learning may provide financial assistance for community action agencies, Indian reservations, and migrant and seasonal farmworker organizations to carry out community action programs as described in section 119A.376 in accordance with the Omnibus Reconciliation Act of 1981, Public Law Number 97-35, as amended in 1984, Public Law Number 98-558, state law, and federal law and regulation.

Subd. 2. Allocation of money. (a) State money appropriated and community service block grant money allotted to the state and all money transferred to the community service block grant from other block grants shall be allocated annually to community action agencies and Indian reservation governments under clauses (b) and (c), and to migrant and seasonal farmworker organizations under clause (d).

(b) The available annual money will provide base funding to all community action agencies and the Indian reservations. Base funding amounts per agency are as follows: for agencies with low income populations up to 3,999, $25,000; 4,000 to 23,999, $50,000; and 24,000 or more, $100,000.

(c) All remaining money of the annual money available after the base funding has been determined must be allocated to each agency and reservation in proportion to the size of the poverty level population in the agency's service area compared to the size of the poverty level population in the state.

(d) Allocation of money to migrant and seasonal farmworker organizations must not exceed three percent of the total annual money available. Base funding allocations must be made for all community action agencies and Indian reservations that received money under this subdivision, in fiscal year 1984, and for community action agencies designated under this section with a service area population of 35,000 or greater.

Subd. 3. Reports. Each community action agency receiving funds under this section shall report annually to the commissioner concerning the use of the funds.

Subd. 4. Definition. For the purposes of sections 119A.374 to 119A.376, "poverty level population" means the number of people whose household income is at or below the poverty line established by the United States Office of Management and Budget in accordance with the most recent state population figures established by the United States Department of Commerce, Bureau of the Census.

HIST: 1981 c 367 s 2; 1982 c 571 s 1-3; 1983 c 339 s 6; 1985 c 282 s 1,2; 1Sp1985 c 14 art 9 s 75; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1Sp1998 c 1 art 1 s 1,2



Section 119A.375 Community action agencies.

119A.375 Community action agencies.

Subdivision 1. In general. A community action agency is a political subdivision of the state, a combination of political subdivisions, a public agency, or a private nonprofit agency which has the authority under its applicable charter or laws to receive funds under section 119A.374 to support community action programs as described in section 119A.376 and which was designated as an eligible entity under the Community Services Block Grant Act, Public Law Number 97-35, section 673(1), 95 Stat. 357, 512 (1981), as amended by, Act of October 30, 1984, Public Law Number 98-558, section 202, 98 Stat. 2878, 2884 (1984). For purposes of this subdivision, "eligible entity" also means any community action agency which qualified under all federal and state regulations applicable during the period from 1981 to September 30, 1984.

Subd. 2. Designation and recognition. To obtain recognition by the governor a community action agency must be designated by a political subdivision having jurisdiction over the entire area to be served by the agency. To designate a community action agency, the political subdivision must hold a public hearing, pass a resolution to designate, and file a "notice of intent to designate" and eligibility documents with the state office of economic opportunity for final review and authorization for a new community action agency.

Subd. 3. Administering board. Each community action agency shall administer its community action programs through a community action board consisting of 15 to 51 members.

(a) One-third of the members of the board shall be elected public officials, currently holding office, or their representatives.

(b) At least one-third of the members shall be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served.

(c) The other members shall be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the community. Each member of the board selected to represent a specific geographic area within a community must reside in the area represented.

(d) The public community action agency shall have an administering board which meets the requirements of this subdivision.

(e) The statewide migrant seasonal farmworker organization known as the Minnesota migrant council and Indian reservations carrying out community action programs are exempt from the board composition requirements of this subdivision.

Subd. 4. Delegation of powers. If a community action agency places responsibility for major policy determinations with respect to the character, funding, extent, and administration of and budgeting for programs to be carried on in a particular geographic area within the community in a subsidiary board, council, or similar agency, that board, council, or agency shall be broadly representative of the area.

Subd. 5. Local participation. Each community action agency shall consult neighborhood based organizations composed of residents of the area or members of the groups served to assist the agency in the planning, conduct, and evaluation of components of the community action program.

Subd. 6. Functions; powers. A community action agency shall:

(a) Plan systematically for an effective community action program; develop information as to the problems and causes of poverty in the community; determine how much and how effectively assistance is being provided to deal with those problems and causes; and establish priorities among projects, activities and areas as needed for the best and most efficient use of resources;

(b) Encourage agencies engaged in activities related to the community action program to plan for, secure, and administer assistance available under section 119A.374 or from other sources on a common or cooperative basis; provide planning or technical assistance to those agencies; and generally, in cooperation with community agencies and officials, undertake actions to improve existing efforts to reduce poverty, such as improving day-to-day communications, closing service gaps, focusing resources on the most needy, and providing additional opportunities to low-income individuals for regular employment or participation in the programs or activities for which those community agencies and officials are responsible;

(c) Initiate and sponsor projects responsive to needs of the poor which are not otherwise being met, with particular emphasis on providing central or common services that can be drawn upon by a variety of related programs, developing new approaches or new types of services that can be incorporated into other programs, and filling gaps pending the expansion or modification of those programs;

(d) Establish effective procedures by which the poor and area residents concerned will be enabled to influence the character of programs affecting their interests, provide for their regular participation in the implementation of those programs, and provide technical and other support needed to enable the poor and neighborhood groups to secure on their own behalf available assistance from public and private sources;

(e) Join with and encourage business, labor and other private groups and organizations to undertake, together with public officials and agencies, activities in support of the community action program which will result in the additional use of private resources and capabilities, with a view to developing new employment opportunities, stimulating investment that will have a measurable impact on reducing poverty among residents of areas of concentrated poverty, and providing methods by which residents of those areas can work with private groups, firms, and institutions in seeking solutions to problems of common concern.

Community action agencies, migrant and seasonal farmworker organizations, and the Indian reservations, may enter into cooperative purchasing agreements and self-insurance programs with local units of government. Nothing in this section expands or limits the current private or public nature of a local community action agency.

(f) Adopt policies that require the agencies to refer area residents and community action program constituents to education programs that increase literacy, improve parenting skills, and address the needs of children from families in poverty. These programs include, but are not limited to, early childhood family education programs, adult basic education programs, and other lifelong learning opportunities. The agencies and agency programs, including Head Start, shall collaborate with child care and other early childhood education programs to ensure smooth transitions to work for parents.

Subd. 7. Agencies as local providers. Agencies defined by this section shall be considered among local providers of outreach services and activities for all antipoverty efforts.

Subd. 8. Categorical funds. Federal antipoverty categorical funds consolidated into block grants to the state of Minnesota shall be designated by the state for antipoverty purposes.

HIST: 1981 c 367 s 3; 1982 c 571 s 4-8; 1985 c 282 s 3; 1986 c 411 s 1,2; 1987 c 403 art 2 s 133; 1994 c 632 art 4 s 65; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 2 s 25; 1Sp1998 c 1 art 1 s 3



Section 119A.376 Community action programs.

119A.376 Community action programs.

Subdivision 1. In general. A community action program is a community based and operated program which:

(a) Includes or is designed to include a sufficient number of projects or components to provide, in sum, a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem;

(b) Has been developed, and which organizes and combines its component projects and activities, in a manner appropriate to carry out all the purposes of sections 119A.374 to 119A.376; and

(c) Conforms to any other supplementary criteria as the governor may prescribe consistent with the purposes and provisions of sections 119A.374 to 119A.376.

Subd. 2. Components. The components of a community action program shall be designed to assist participants, including homeless individuals and families, migrant and seasonal farmworkers, and the elderly poor to achieve increased self-sufficiency and greater participation in the affairs of the community by providing services and programs not sufficiently provided in the community by any governmental unit, any public institution, or any other publicly funded agency or corporation. Community action agencies, governmental units, public institutions or other publicly funded agencies or corporations shall consult on whether or not a program or service is sufficiently provided in the community.

Subd. 3. Administration. Components of a community action program may be administered by the community action agency when consistent with sound and efficient management and applicable law, or by other agencies. They may be projects eligible for assistance under section 119A.374, or projects assisted from other public or private sources; and they may be either specially designed to meet local needs, or designed pursuant to the eligibility standards of a state or federal program providing assistance to a particular kind of activity which will help in meeting those needs.

Subd. 4. Data classification. Data collected on individuals from which the identity of any individual receiving services may be determined are private data on individuals as defined in section 13.02.

HIST: 1981 c 367 s 4; 1982 c 571 s 9; 1Sp1995 c 3 art 16 s 13; 1Sp1998 c 1 art 1 s 4; 2000 c 468 s 21



Section 119A.40 Oil overcharge money for energy conservation.

119A.40 Oil overcharge money for energy conservation.

The oil overcharge money that is not otherwise appropriated by law or dedicated by court order is appropriated to the commissioner for energy conservation projects that directly serve low-income Minnesotans. This appropriation is available until spent.

HIST: 1998 c 273 s 3



Section 119A.41 Coordination of federal and state residential weatherization programs.

119A.41 Coordination of federal and state residential weatherization programs.

Subdivision 1. Agency designation. The department is the state agency to apply for, receive, and disburse money made available to the state by federal law for the purpose of weatherizing the residences of low-income persons. The commissioner must coordinate available federal money with state money appropriated for this purpose.

Subd. 2. Grants. The commissioner must make grants of federal and state money to community action agencies and other public or private nonprofit agencies for the purpose of weatherizing the residences of low-income persons. Grant applications must be submitted in accordance with rules promulgated by the commissioner.

Subd. 3. Benefits of weatherization. In the case of any grant made to an owner of a rental dwelling unit for weatherization, the commissioner must require that (1) the benefits of weatherization assistance in connection with the dwelling unit accrue primarily to the low-income family that resides in the unit; (2) the rents on the dwelling unit will not be raised because of any increase in value due solely to the weatherization assistance; and (3) no undue or excessive enhancement will occur to the value of the dwelling unit.

Subd. 4. Rules. The commissioner must promulgate rules that describe procedures for the administration of grants, data to be reported by grant recipients, and compliance with relevant federal regulations. The commissioner must require that a rental unit weatherized under this section be rented to a household meeting the income limits of the program for 24 of the 36 months after weatherization is complete. In applying this restriction to multiunit buildings weatherized under this section, the commissioner must require that occupancy continue to reflect the proportion of eligible households in the building at the time of weatherization.

Subd. 5. Grant allocation. The commissioner must distribute supplementary state grants in a manner consistent with the goal of producing the maximum number of weatherized units. Supplementary state grants are provided primarily for the payment of additional labor costs for the federal weatherization program, and as an incentive for the increased production of weatherized units.

Criteria for the allocation of state grants to local agencies include existing local agency production levels, emergency needs, and the potential for maintaining or increasing acceptable levels of production in the area.

An eligible local agency may receive advance funding for 90 days' production, but thereafter must receive grants solely on the basis of program criteria.

Subd. 6. Eligibility criteria. To the extent allowed by federal regulations, the commissioner must ensure that the same income eligibility criteria apply to both the weatherization program and the energy assistance program.

HIST: 1998 c 273 s 4



Section 119A.42 Emergency energy assistance; fuel funds.

119A.42 Emergency energy assistance; fuel funds.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Energy provider" means a person who provides heating fuel, including natural gas, electricity, fuel oil, propane, wood, or other form of heating fuel, to residences at retail.

(c) "Fuel fund" means a fund established by an energy provider, the state, or any other entity that collects and distributes money for low-income emergency energy assistance and meets the minimum criteria, including income eligibility criteria, for receiving money from the federal Low-Income Home Energy Assistance Program and the program's Incentive Fund for Leveraging Non-Federal Resources.

Subd. 2. Energy providers; requirement. Each energy provider may solicit contributions from its energy customers for deposit in a fuel fund established by the energy provider, a fuel fund established by another energy provider or other entity, or the statewide fuel account established in subdivision 3, for the purpose of providing emergency energy assistance to low-income households that qualify under the federal eligibility criteria of the federal Low-Income Home Energy Assistance Program. Solicitation of contributions from customers may be made at least annually and may provide each customer an opportunity to contribute as part of payment of bills for provision of service or provide an alternate, convenient way for customers to contribute.

Subd. 3. Statewide fuel account; appropriation. The commissioner must establish a statewide fuel account. The commissioner may develop and implement a program to solicit contributions, manage the receipts, and distribute emergency energy assistance to low-income households, as defined in the federal Low-Income Home Energy Assistance Program, on a statewide basis. All money remitted to the commissioner for deposit in the statewide fuel account is appropriated to the commissioner for the purpose of developing and implementing the program. No more than ten percent of the money received in the first two years of the program may be used for the administrative expenses of the commissioner to implement the program and no more than five percent of the money received in any subsequent year may be used for administration of the program.

Subd. 4. Emergency energy assistance advisory council. The commissioner must appoint an advisory council to advise the commissioner on implementation of this section. At least one-third of the advisory council must be composed of persons from households that are eligible for emergency energy assistance under the federal Low-Income Home Energy Assistance Program. The remaining two-thirds of the advisory council must be composed of persons representing energy providers, customers, local energy assistance providers, existing fuel fund delivery agencies, and community action agencies. Members of the advisory council may receive expenses, but no other compensation, as provided in section 15.059, subdivision 3. Appointment and removal of members is governed by section 15.059.

HIST: 1998 c 273 s 5



Section 119A.425 Data privacy; energy programs.

119A.425 Data privacy; energy programs.

Data on individuals collected, maintained, or created because an individual applies for benefits or services provided by the energy assistance and weatherization programs is private data on individuals and must not be disseminated except pursuant to section 13.05, subdivisions 3 and 4.

HIST: 1998 c 273 s 6



Section 119A.43 Transitional housing programs.

119A.43 Transitional housing programs.

Subdivision 1. Definitions. (a) The definitions in this subdivision apply to this section.

(b) "Transitional housing" means housing designed for independent living and provided to a homeless person or family at a rental rate of at least 25 percent of the family income for a period of up to 24 months. If a transitional housing program is associated with a licensed facility or shelter, it must be located in a separate facility or a specified section of the main facility where residents can be responsible for their own meals and other daily needs.

(c) "Support services" means an assessment service that identifies the needs of individuals for independent living and arranges or provides for the appropriate educational, social, legal, advocacy, child care, employment, financial, health care, or information and referral services to meet these needs.

Subd. 2. Establishment and administration. A transitional housing program is established to be administered by the commissioner. The commissioner may make grants to eligible recipients or enter into agreements with community action agencies or other public or private nonprofit agencies to make grants to eligible recipients to initiate, maintain, or expand programs to provide transitional housing and support services for persons in need of transitional housing, which may include up to six months of follow-up support services for persons who complete transitional housing as they stabilize in permanent housing. The commissioner must ensure that money appropriated to implement this section is distributed as soon as practicable. The commissioner may make grants directly to eligible recipients.

Subd. 3. Eligible recipients. A housing and redevelopment authority established under section 469.003 or a community action agency recognized under section 119A.375 is eligible for assistance under the program. In addition, a partnership, joint venture, corporation, or association that meets the following requirements is also eligible:

(1) it is established for a purpose not involving pecuniary gain to its members, partners, or shareholders;

(2) it does not pay dividends or other pecuniary remuneration, directly or indirectly, to its members, partners, or shareholders; and

(3) in the case of a private, nonprofit corporation, it is established under and in compliance with chapter 317A.

Subd. 4. Applications. An eligible recipient may apply to the commissioner, or to a nonprofit agency designated by the commissioner, for a grant to initiate, maintain, or expand a program providing transitional housing and support services for persons in need of transitional housing. The application must include:

(1) a proposal for the provision of transitional housing and support services, including program objectives, availability of adequate funding, appropriateness of the proposed program for the population to be served, and how the program will help individuals to move into permanent housing;

(2) a proposed budget;

(3) a plan for collection of required data and the method to be used for program evaluation; and

(4) evidence of the participation in the development of the application of any agency or governmental body that will provide essential services or assistance to the program.

Subd. 5. Criteria for grant awards. Criteria for the award of grants must include:

(1) evidence that the application meets all program requirements;

(2) evidence of the need of the applicant for state assistance and of the need for the particular program;

(3) indication of long-range plans for future funding if the need continues to exist for the service; and

(4) assurance that grants are awarded to as wide a variety of programs as possible, with emphasis on programs that concentrate on long-term solutions to individual housing problems.

Subd. 6. Programs designated. At least two programs funded must be located in the seven-county metropolitan area and at least one program must be located outside of the metropolitan area. The commissioner may fund programs designed primarily to serve families with children, single persons, and persons leaving a shelter for family abuse.

Subd. 7. Funding coordination. Grant recipients must combine funds awarded under this section with other funds from public and private sources.

Subd. 8. Program information. In order to collect uniform data to better measure the nature and extent of the need for transitional housing, grant recipients must collect and make available to the commissioner the following information:

(1) the number of requests received for transitional housing, including the number of persons requiring assistance;

(2) the number of persons for whom services are provided, listed by age;

(3) reasons for seeking assistance;

(4) length of stay;

(5) reasons for leaving the housing program;

(6) demand for support services;

(7) follow-up information on status of persons assisted, including source of income and whether living independently, employed, or in treatment, unless the information is not available; and

(8) source of income on entering the program, prior residence, race, and sex of persons assisted.

Subd. 9. Private data. Personal history information and other information collected, used, or maintained by a grant recipient from which the identity of any individual receiving services may be determined is private data on individuals, as defined in section 13.02, subdivision 12, and the grant recipient must maintain the data in accordance with the provisions of chapter 13.

Subd. 10. Licensing requirements not applicable. The requirements of sections 245A.01 to 245A.16 do not apply to transitional housing and support services funded under this section unless the commissioner of human services determines that the program is primarily a residential program within the meaning of section 245A.02, subdivision 14.

Subd. 11. Authority to waive requirements during disaster periods. The commissioner may waive requirements under this section for up to nine months after the disaster for grantees in areas where a federal disaster has been declared under United States Code, title 42, section 5121, et seq., or the governor has exercised authority under chapter 12. The commissioner shall notify the chairs of the senate family and early childhood education budget division, the senate education finance committee, the house family and early childhood education finance division, the house education committee, and the house ways and means committee ten days before the effective date of any waiver granted under this section.

HIST: 1984 c 640 s 32; 1984 c 654 art 5 s 42,58; 1Sp1985 c 13 s 301-305; 1Sp1985 c 14 art 9 s 75; 1987 c 291 s 204; 1989 c 47 s 1-6; 1989 c 209 art 2 s 1; 1989 c 304 s 137; 1991 c 199 art 2 s 18; 1994 c 483 s 1; 1995 c 14 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 200 art 4 s 2; 1998 c 273 s 7; 1998 c 383 s 34



Section 119A.44 Foodshelf.

119A.44 Foodshelf.

Subdivision 1. Distribution of appropriation. The commissioner must distribute funds appropriated to the commissioner by law for that purpose to Hunger Solutions, a statewide association of foodshelves organized as a nonprofit corporation as defined under section 501(c)(3) of the Internal Revenue Code of 1986, to distribute to qualifying foodshelves. A foodshelf qualifies under this section if:

(1) it is a nonprofit corporation, or is affiliated with a nonprofit corporation, as defined in section 501(c)(3) of the Internal Revenue Code of 1986;

(2) it distributes standard food orders without charge to needy individuals. The standard food order must consist of at least a two-day supply or six pounds per person of nutritionally balanced food items;

(3) it does not limit food distributions to individuals of a particular religious affiliation, race, or other criteria unrelated to need or to requirements necessary to administration of a fair and orderly distribution system;

(4) it does not use the money received or the food distribution program to foster or advance religious or political views; and

(5) it has a stable address and directly serves individuals.

Subd. 2. Application. In order to receive money appropriated under this section, Hunger Solutions must apply to the commissioner. The application must be in a form prescribed by the commissioner and must indicate the proportion of money each qualifying foodshelf shall receive. Applications must be filed at the times and for the periods determined by the commissioner.

Subd. 3. Distribution formula. Hunger Solutions must distribute money distributed to it by the department to foodshelf programs in proportion to the number of individuals served by each foodshelf program. The commissioner must gather data from Hunger Solutions or other appropriate sources to determine the proportionate amount each qualifying foodshelf program is entitled to receive. The commissioner may increase or decrease the qualifying foodshelf program's proportionate amount if the commissioner determines the increase or decrease is necessary or appropriate to meet changing needs or demands.

Subd. 4. Use of money. At least 96 percent of the money distributed to Hunger Solutions under this section must be distributed to foodshelf programs to purchase, transport, and coordinate the distribution of nutritious food to needy individuals and families. No more than four percent of the money may be expended for other expenses, such as rent, salaries, and other administrative expenses of Hunger Solutions.

Subd. 5. Enforcement. Hunger Solutions must retain records documenting expenditure of the money and comply with any additional requirements imposed by the commissioner. The commissioner may require Hunger Solutions to report on its use of the funds. The commissioner may require that the report contain an independent audit. If ineligible expenditures are made by Hunger Solutions, the ineligible amount must be repaid to the commissioner and deposited in the general fund.

Subd. 6. Administrative expenses. All funds appropriated under this section must be distributed to Hunger Solutions as provided under this section with deduction by the commissioner for administrative expenses limited to 1.8 percent.

Subd. 7. Data classification. Data collected on individuals from which the identity of any individual receiving services may be determined are private data on individuals as defined in section 13.02.

HIST: 1998 c 273 s 8; 2000 c 468 s 22; 1Sp2001 c 3 art 3 s 11



Section 119A.45 Early childhood learning and child protection facilities.

119A.45 Early childhood learning and child protection facilities.

The commissioner may make grants to state agencies and political subdivisions to construct or rehabilitate facilities for early childhood programs, with priority to centers in counties or municipalities with the highest percentage of children living in poverty. The commissioner may also make grants to state agencies and political subdivisions to construct or rehabilitate facilities for crisis nurseries or parenting time centers. The facilities must be owned by the state or a political subdivision, but may be leased under section 16A.695 to organizations that operate the programs. The commissioner must prescribe the terms and conditions of the leases. A grant for an individual facility must not exceed $200,000 for each program that is housed in the facility, up to a maximum of $500,000 for a facility that houses three programs or more. Programs include Head Start, early childhood and family education programs, and other early childhood intervention programs. The commissioner must give priority to grants that involve collaboration among sponsors of programs under this section and may give priority to projects that collaborate with child care providers, including all-day and school-age child care programs, special needs care, sick child care, nontraditional hour care, and programs that include services to refugee and immigrant families. The commissioner may give priority to grants for programs that will increase their child care workers' wages as a result of the grant. At least 25 percent of the amounts appropriated for these grants up to $50,000 must utilize youthbuild under sections 268.361 to 268.366 or other youth employment and training programs for the labor portion of the construction. Eligible programs must consult with appropriate labor organizations to deliver education and training. State appropriations must be matched on a 50 percent basis with nonstate funds. The matching requirement must apply programwide and not to individual grants.

HIST: 1998 c 273 s 9; 1999 c 86 art 1 s 29; 1999 c 205 art 1 s 2; 2000 c 444 art 2 s 3; 2000 c 492 art 1 s 47



Section 119A.46 Lead abatement program.

119A.46 Lead abatement program.

Subdivision 1. Definitions. (a) The definitions in section 144.9501 and in this subdivision apply to this section.

(b) "Eligible organization" means a lead contractor, city, board of health, community health department, community action agency as defined in section 119A.374, or community development corporation.

(c) "Commissioner" means the commissioner of children, families, and learning, or the commissioner of the Minnesota housing finance agency as authorized by section 462A.05, subdivision 15c.

Subd. 2. Grants; administration. Within the limits of the available appropriation, the commissioner must develop a swab team services program which may make demonstration and training grants to eligible organizations to train workers to provide swab team services and swab team services for residential property. Grants may be awarded to nonprofit organizations to provide technical assistance and training to ensure quality and consistency within the statewide program. Grants must be awarded to help ensure full-time employment to workers providing swab team services and must be awarded for a two-year period.

Grants awarded under this section must be made in consultation with the commissioners of the department of health and the housing finance agency, and representatives of neighborhood groups from areas at high risk for toxic lead exposure, a labor organization, the lead coalition, community action agencies, and the legal aid society. The consulting team must review grant applications and recommend awards to eligible organizations that meet requirements for receiving a grant under this section.

Subd. 3. Applicants. (a) Interested eligible organizations may apply to the commissioner for grants under this section. Two or more eligible organizations may jointly apply for a grant. Priority shall be given to community action agencies in greater Minnesota and to either community action agencies or neighborhood based nonprofit organizations in cities of the first class. Of the total annual appropriation, 12.5 percent may be used for administrative purposes. The commissioner may deviate from this percentage if a grantee can justify the need for a larger administrative allowance. Of this amount, up to five percent may be used by the commissioner for state administrative purposes. Applications must provide information requested by the commissioner, including at least the information required to assess the factors listed in paragraph (d).

(b) The commissioner must coordinate with the commissioner of health who must consult with boards of health to provide swab team services for purposes of secondary prevention. The priority for swab teams created by grants to eligible organizations under this section must be work assigned by the commissioner of health, or by a board of health if so designated by the commissioner of health, to provide secondary prevention swab team services to fulfill the requirements of section 144.9504, subdivision 6, in response to a lead order. Swab teams assigned work under this section by the commissioner, that are not engaged daily in fulfilling the requirements of section 144.9504, subdivision 6, must deliver swab team services in response to elevated blood lead levels as defined in section 144.9501, subdivision 9, where lead orders were not issued, and for purposes of primary prevention in census tracts known to be in areas at high risk for toxic lead exposure as described in section 144.9503, subdivision 2.

(c) Any additional money must be used for grants to establish swab teams for primary prevention under section 144.9503, in census tracts in areas at high risk for toxic lead exposure as determined under section 144.9503, subdivision 2.

(d) In evaluating grant applications, the commissioner must consider the following criteria:

(1) the use of lead contractors and lead workers for residential swab team services;

(2) the participation of neighborhood groups and individuals, as swab team workers, in areas at high risk for toxic lead exposure;

(3) plans for the provision of swab team services for primary and secondary prevention as required under subdivision 4;

(4) plans for supervision, training, career development, and postprogram placement of swab team members;

(5) plans for resident and property owner education on lead safety;

(6) plans for distributing cleaning supplies to area residents and educating residents and property owners on cleaning techniques;

(7) sources of other funding and cost estimates for training, lead inspections, swab team services, equipment, monitoring, testing, and administration;

(8) measures of program effectiveness;

(9) coordination of program activities with other federal, state, and local public health, job training, apprenticeship, and housing renovation programs including programs under sections 268.86 to 268.881; and

(10) prior experience in providing swab team services.

Subd. 4. Lead supervisor or certified firm. (a) Eligible organizations and lead supervisors or certified firms may participate in the swab team program. An eligible organization receiving a grant under this section must assure that all participating lead supervisors or certified firms are licensed and that all swab team workers are certified by the department of health under section 144.9505. Eligible organizations and lead supervisors or certified firms may distinguish between interior and exterior services in assigning duties and may participate in the program by:

(1) providing on-the-job training for swab team workers;

(2) providing swab team services to meet the requirements of sections 144.9503, subdivision 4, and 144.9504, subdivision 6;

(3) providing a removal and replacement component using skilled craft workers under subdivision 7;

(4) providing lead testing according to subdivision 8;

(5) providing lead dust cleaning supplies, as described in section 144.9507, subdivision 4, paragraph (c), to residents; or

(6) having a swab team worker instruct residents and property owners on appropriate lead control techniques, including the lead-safe directives developed by the commissioner of health.

(b) Participating lead supervisors or certified firms must:

(1) demonstrate proof of workers' compensation and general liability insurance coverage;

(2) be knowledgeable about lead abatement requirements established by the Department of Housing and Urban Development and the Occupational Safety and Health Administration and lead hazard reduction requirements and lead-safe directives of the commissioner of health;

(3) demonstrate experience with on-the-job training programs;

(4) demonstrate an ability to recruit employees from areas at high risk for toxic lead exposure; and

(5) demonstrate experience in working with low-income clients.

Subd. 5. Swab team workers. Each worker engaged in swab team services established under this section must have blood lead concentrations below 15 micrograms of lead per deciliter of whole blood as determined by a baseline blood lead screening. Any organization receiving a grant under this section is responsible for lead screening and must assure that all swab team workers meet the standards established in this subdivision. Grantees must use appropriate workplace procedures including following the lead-safe directives developed by the commissioner of health to reduce risk of elevated blood lead levels. Grantees and participating contractors must report all employee blood lead levels that exceed 15 micrograms of lead per deciliter of whole blood to the commissioner of health.

Subd. 6. On-the-job training component. (a) Programs established under this section must provide on-the-job training for swab team workers. Training methods must follow procedures established under section 144.9506.

(b) Swab team workers must receive monetary compensation equal to the prevailing wage as defined in section 177.42, subdivision 6, for comparable jobs in the licensed contractor's principal business.

Subd. 7. Removal and replacement component. (a) Within the limits of the available appropriation and if a need is identified by a lead inspector, the commissioner may establish a component for removal and replacement of deteriorated paint in residential properties according to the following criteria:

(1) components within a residence must have both deteriorated lead-based paint and substrate damage beyond repair or rotting wooden framework to be eligible for removal and replacement;

(2) all removal and replacement must be done using least-cost methods and following lead-safe directives;

(3) whenever windows and doors or other components covered with deteriorated lead-based paint have sound substrate or are not rotting, those components should be repaired, sent out for stripping, planed down to remove deteriorated lead-based paint, or covered with protective guards instead of being replaced, provided that such an activity is the least-cost method of providing the swab team service;

(4) removal and replacement or repair must be done by lead contractors using skilled craft workers or trained swab team members; and

(5) all craft work that requires a state license must be supervised by a person with a state license in the craft work being supervised. The grant recipient may contract for this supervision.

(b) The program design must:

(1) identify the need for on-the-job training of swab team workers to be removal and replacement workers; and

(2) describe plans to involve appropriate groups in designing methods to meet the need for training swab team workers.

Subd. 8. Testing and evaluation. (a) Testing of the environment is not necessary by swab teams whose work is assigned by the commissioner of health or a designated board of health under section 144.9504. The commissioner of health or designated board of health must share the analytical testing data collected on each residence for purposes of secondary prevention under section 144.9504 with the swab team workers in order to provide constructive feedback on their work and to the commissioner for the purposes set forth in paragraph (c).

(b) For purposes of primary prevention evaluation, the following samples must be collected: pretesting and posttesting of one noncarpeted floor dust lead sample and a notation of the extent and location of bare soil and of deteriorated lead-based paint. The analytical testing data collected on each residence for purposes of primary prevention under section 144.9503 must be shared with the swab team workers in order to provide constructive feedback on their work and to the commissioner for the purposes set forth in paragraph (c).

(c) The commissioner of health must establish a program in cooperation with the commissioner to collect appropriate data as required under paragraphs (a) and (b), in order to conduct an ongoing evaluation of swab team services for primary and secondary prevention. Within the limits of available appropriations, the commissioner of health must conduct or contract with the commissioner, on up to 1,000 residences which have received primary or secondary prevention swab team services, a postremediation evaluation, on at least a quarterly basis for a period of at least two years for each residence. The evaluation must note the condition of the paint within the residence, the extent of bare soil on the grounds, and collect and analyze one noncarpeted floor dust lead sample. The data collected must be evaluated to determine the efficacy of providing swab team services as a method of reducing lead exposure in young children. In evaluating this data, the commissioner of health must consider city size, community location, historic traffic flow, soil lead level of the property by area or census tract, distance to industrial point sources that emit lead, season of the year, age of the housing, age and number of children living at the residence, the presence of pets that move in and out of the residence, and other relevant factors as the commissioner of health may determine. This evaluation of the swab team program may be paid from amounts appropriated to the department of economic security for providing swab team services.

Subd. 9. Program benefits. As a condition of providing swab team services under this section, an organization may require a property owner to not increase rents on a property solely as a result of a substantial improvement made with public funds under the programs in this section.

Subd. 10. Requirements of organizations receiving grants. An eligible organization that is awarded a training and demonstration grant under this section must prepare and submit a quarterly progress report to the commissioner beginning three months after receipt of the grant.

HIST: 1Sp1995 c 3 art 16 s 13; 1998 c 273 s 10; 1999 c 86 art 1 s 30; 2001 c 79 s 1



Section 119A.50 Head Start program.

119A.50 Head Start program.

Subdivision 1. Department of children, families, and learning. The department of children, families, and learning is the state agency responsible for administering the Head Start program. The commissioner of children, families, and learning may make grants to public or private nonprofit agencies for the purpose of providing supplemental funds for the federal Head Start program.

Subd. 2. Data classification. Data collected on individuals from which the identity of any individual receiving services may be determined are private data on individuals as defined in section 13.02.

HIST: 1989 c 282 art 2 s 171; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 8; 2000 c 468 s 23



Section 119A.51 Definitions.

119A.51 Definitions.

Subdivision 1. Scope. As used in sections 119A.52 and 119A.53, the terms defined in this section have the meanings given them.

Subd. 2. Program account 20. "Program account 20" means the federally designated and funded account for training and technical assistance activities.

Subd. 3. Program account 22. "Program account 22" means the federally designated and funded account for basic services.

Subd. 4. Program account 25. "Program account 25" means the federally designated and funded account for parent child centers.

Subd. 5. Start-up costs. "Start-up costs" means one-time costs incurred in expanding services to additional children.

HIST: 1989 c 282 art 2 s 172; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 9,10; 1999 c 86 art 1 s 31



Section 119A.52 Distribution of appropriation.

119A.52 Distribution of appropriation.

(a) The commissioner of children, families, and learning must distribute money appropriated for that purpose to Head Start program grantees to expand services and to serve additional low-income children. Money must be allocated to each project Head Start grantee in existence on the effective date of Laws 1989, chapter 282. Migrant and Indian reservation grantees must be initially allocated money based on the grantees' share of federal funds. The remaining money must be initially allocated to the remaining local agencies based equally on the agencies' share of federal funds and on the proportion of eligible children in the agencies' service area who are not currently being served. A Head Start grantee must be funded at a per child rate equal to its contracted, federally funded base level for program accounts 20, 22, and 25 at the start of the fiscal year. In allocating funds under this paragraph, the commissioner of children, families, and learning must assure that each Head Start grantee is allocated no less funding in any fiscal year than was allocated to that grantee in fiscal year 1993. The commissioner may provide additional funding to grantees for start-up costs incurred by grantees due to the increased number of children to be served. Before paying money to the grantees, the commissioner must notify each grantee of its initial allocation, how the money must be used, and the number of low-income children that must be served with the allocation. Each grantee must notify the commissioner of the number of low-income children it will be able to serve. For any grantee that cannot utilize its full allocation, the commissioner must reduce the allocation proportionately. Money available after the initial allocations are reduced must be redistributed to eligible grantees.

(b) Up to 11 percent of the funds appropriated annually may be used to provide grants to local Head Start agencies to provide funds for innovative programs designed either to target Head Start resources to particular at-risk groups of children or to provide services in addition to those currently allowable under federal Head Start regulations. The commissioner must award funds for innovative programs under this paragraph on a competitive basis.

HIST: 1989 c 282 art 2 s 173; 1991 c 292 art 3 s 34; 1993 c 369 s 89; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 11



Section 119A.53 Federal requirements.

119A.53 Federal requirements.

Grantees and the commissioner of children, families, and learning shall comply with federal regulations governing the federal head start program, except for innovative programs funded under section 119A.52, paragraph (b), which may operate differently than federal head start regulations, and except that when a state statute or regulation conflicts with a federal statute or regulation, the state statute or regulation prevails.

HIST: 1989 c 282 art 2 s 174; 1Sp1995 c 3 art 16 s 13



Section 119A.54 Repealed, 1999 c 86 art 1 s 83

119A.54 Repealed, 1999 c 86 art 1 s 83






Chapter 119B Child Care Programs

Section 119B.01 Subdivisions renumbered, repealed, or no longer in effect

119B.01 Subdivision 1. Renumbered 119B.011, subdivision 1

Subd. 2. Renumbered 119B.011, subd. 2

Subd. 2a. Renumbered 119B.011, subd. 3

Subd. 3. Renumbered 119B.011, subd. 7

Subd. 4. Renumbered 119B.011, subd. 4

Subd. 5. Renumbered 119B.011, subd. 8

Subd. 6. Renumbered 119B.011, subd. 5

Subd. 7. Renumbered 119B.011, subd. 9

Subd. 7a. Renumbered 119B.011, subd. 10

Subd. 8. Renumbered 119B.011, subd. 11

Subd. 9. Renumbered 119B.011, subd. 12

Subd. 10. Renumbered 119B.011, subd. 13

Subd. 11. Renumbered 119B.011, subd. 14

Subd. 12. Renumbered 119B.011, subd. 15

Subd. 12a. Renumbered 119B.011, subd. 17

Subd. 13. Renumbered 119B.011, subd. 19

Subd. 14. Renumbered 119B.011, subd. 18

Subd. 15. Repealed, 1999 c 205 art 1 s 73

Subd. 16. Renumbered 119B.011, subd. 20

Subd. 17. Renumbered 119B.011, subd. 6

Subd. 18. Renumbered 119B.011, subd. 16



Section 119B.011 Definitions.

119B.011 Definitions.

Subdivision 1. Scope. For the purposes of this chapter, the following terms have the meanings given.

Subd. 2. Applicant. "Child care fund applicants" means all parents, stepparents, legal guardians, or eligible relative caregivers who are members of the family and reside in the household that applies for child care assistance under the child care fund.

Subd. 3. Application. "Application" means the submission to a county agency, by or on behalf of a family, of a completed, signed, and dated child care assistance universal application form that indicates the family's desire to receive assistance.

Subd. 4. Child. "Child" means a person 12 years old or younger, or a person age 13 or 14 who is handicapped, as defined in section 125A.02.

Subd. 5. Child care. "Child care" means the care of a child by someone other than a parent or legal guardian in or outside the child's own home for gain or otherwise, on a regular basis, for any part of a 24-hour day.

Subd. 6. Child care fund. "Child care fund" means a program under this chapter providing:

(1) financial assistance for child care to parents engaged in employment, job search, or education and training leading to employment, or an at-home infant care subsidy; and

(2) grants to develop, expand, and improve the access and availability of child care services statewide.

Subd. 7. Child care services. "Child care services" means child care provided in family day care homes, group day care homes, nursery schools, day nurseries, child day care centers, head start, and extended day school age child care programs in or out of the child's home.

Subd. 8. Commissioner. "Commissioner" means the commissioner of children, families, and learning.

Subd. 9. County board. "County board" means the board of county commissioners in each county.

Subd. 10. Department. "Department" means the department of children, families, and learning.

Subd. 11. Education program. "Education program" means remedial or basic education or English as a second language instruction, a program leading to a general equivalency or high school diploma, post-secondary programs excluding postbaccalaureate programs, and other education and training needs as documented in an employment plan, as defined in subdivision 12. The employment plan must outline education and training needs of a recipient, meet state requirements for employment plans, meet the requirements of this chapter, and Minnesota Rules, parts 3400.0010 to 3400.0230, and meet the requirements of programs that provide federal reimbursement for child care services.

Subd. 12. Employment plan. "Employment plan" means employment of recipients financially eligible for child care assistance, or other work activities defined under section 256J.49, approved in an employability development, job search support plan, or employment plan that is developed by the county agency, if it is acting as an employment and training service provider, or by an employment and training service provider certified by the commissioner of economic security or an individual designated by the county to provide employment and training services. The plans and designation of a service provider must meet the requirements of this chapter and chapter 256J or chapter 256K, Minnesota Rules, parts 3400.0010 to 3400.0230, and other programs that provide federal reimbursement for child care services.

Subd. 13. Family. "Family" means parents, stepparents, guardians and their spouses, or other eligible relative caregivers and their spouses, and their blood related dependent children and adoptive siblings under the age of 18 years living in the same home including children temporarily absent from the household in settings such as schools, foster care, and residential treatment facilities or parents, stepparents, guardians and their spouses, or other relative caregivers and their spouses temporarily absent from the household in settings such as schools, military service, or rehabilitation programs. When a minor parent or parents and his, her, or their child or children are living with other relatives, and the minor parent or parents apply for a child care subsidy, "family" means only the minor parent or parents and their child or children. An adult age 18 or older who meets this definition of family and is a full-time high school or post-secondary student may be considered a dependent member of the family unit if 50 percent or more of the adult's support is provided by the parents, stepparents, guardians, and their spouses or eligible relative caregivers and their spouses residing in the same household.

Subd. 14. Human services board. "Human services board" means a board established under section 402.02, Laws 1974, chapter 293, or Laws 1976, chapter 340.

Subd. 15. Income. "Income" means earned or unearned income received by all family members, including public assistance cash benefits and at-home infant care subsidy payments, unless specifically excluded and child support and maintenance distributed to the family under section 256.741, subdivision 15. The following are excluded from income: funds used to pay for health insurance premiums for family members, Supplemental Security Income, scholarships, work-study income, and grants that cover costs or reimbursement for tuition, fees, books, and educational supplies; student loans for tuition, fees, books, supplies, and living expenses; state and federal earned income tax credits; in-kind income such as food stamps, energy assistance, foster care assistance, medical assistance, child care assistance, and housing subsidies; earned income of full-time or part-time students up to the age of 19, who have not earned a high school diploma or GED high school equivalency diploma including earnings from summer employment; grant awards under the family subsidy program; nonrecurring lump sum income only to the extent that it is earmarked and used for the purpose for which it is paid; and any income assigned to the public authority according to section 256.741.

Subd. 16. Legal nonlicensed child care provider. "Legal nonlicensed child care provider" means a child care provider who is excluded from licensing requirements under section 245A.03, subdivision 2.

Subd. 17. MFIP. "MFIP" means the Minnesota family investment program, the state's TANF program under Public Law Number 104-193, Title I, and includes the MFIP program under chapter 256J, the work first program under chapter 256K, and tribal contracts under section 119B.02, subdivision 2, or 256.01, subdivision 2.

Subd. 18. Post-secondary educational systems. "Post-secondary educational systems" means the University of Minnesota board of regents and the board of trustees of the Minnesota state colleges and universities.

Subd. 19. Provider. "Provider" means an individual or child care center or facility, either licensed or unlicensed, providing legal child care services as defined under section 245A.03. A legally unlicensed registered family child care provider must be at least 18 years of age, and not a member of the MFIP assistance unit or a member of the family receiving child care assistance under this chapter.

Subd. 20. Transition year families. "Transition year families" means families who have received MFIP assistance, or who were eligible to receive MFIP assistance after choosing to discontinue receipt of the cash portion of MFIP assistance under section 256J.31, subdivision 12, for at least three of the last six months before losing eligibility for MFIP or families participating in work first under chapter 256K who meet the requirements of section 256K.07. Transition year child care may be used to support employment or job search. Transition year child care is not available to families who have been disqualified from MFIP due to fraud.

Subd. 21. Recoupment of overpayments. "Recoupment of overpayments" means the reduction of child care assistance payments to an eligible family in order to correct an overpayment to the family even when the overpayment is due to agency error or other circumstances outside the responsibility or control of the family.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 59; 1988 c 689 art 2 s 223; 1989 c 282 art 2 s 135-140; 1990 c 375 s 3; 1990 c 568 art 4 s 34-38; 1992 c 513 art 8 s 26,27; 1994 c 483 s 1; 1995 c 207 art 4 s 22,23; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1997 c 162 art 4 s 1-8; 1998 c 397 art 11 s 3; 1998 c 407 art 6 s 1; 1999 c 159 s 7-12,154; 1999 c 205 art 1 s 3-10,69; art 5 s 1,2,21; 2000 c 260 s 19,89; 2000 c 488 art 10 s 1; 2000 c 489 art 1 s 2-4; 1Sp2001 c 3 art 1 s 1,2



Section 119B.02 Duties of commissioner.

119B.02 Duties of commissioner.

Subdivision 1. Child care services. The commissioner shall develop standards for county and human services boards to provide child care services to enable eligible families to participate in employment, training, or education programs. Within the limits of available appropriations, the commissioner shall distribute money to counties to reduce the costs of child care for eligible families. The commissioner shall adopt rules to govern the program in accordance with this section. The rules must establish a sliding schedule of fees for parents receiving child care services. The rules shall provide that funds received as a lump sum payment of child support arrearages shall not be counted as income to a family in the month received but shall be prorated over the 12 months following receipt and added to the family income during those months. In the rules adopted under this section, county and human services boards shall be authorized to establish policies for payment of child care spaces for absent children, when the payment is required by the child's regular provider. The rules shall not set a maximum number of days for which absence payments can be made, but instead shall direct the county agency to set limits and pay for absences according to the prevailing market practice in the county. County policies for payment of absences shall be subject to the approval of the commissioner. The commissioner shall maximize the use of federal money under title I and title IV of Public Law Number 104-193, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, and other programs that provide federal or state reimbursement for child care services for low-income families who are in education, training, job search, or other activities allowed under those programs. Money appropriated under this section must be coordinated with the programs that provide federal reimbursement for child care services to accomplish this purpose. Federal reimbursement obtained must be allocated to the county that spent money for child care that is federally reimbursable under programs that provide federal reimbursement for child care services. The counties shall use the federal money to expand child care services. The commissioner may adopt rules under chapter 14 to implement and coordinate federal program requirements.

Subd. 2. Contractual agreements with tribes. The commissioner may enter into contractual agreements with a federally recognized Indian tribe with a reservation in Minnesota to carry out the responsibilities of county human service agencies to the extent necessary for the tribe to operate child care assistance programs under sections 119B.03 and 119B.05. An agreement may allow for the tribe to be reimbursed for child care assistance services provided under section 119B.05. The commissioner shall consult with the affected county or counties in the contractual agreement negotiations, if the county or counties wish to be included, in order to avoid the duplication of county and tribal child care services. Funding to support services under section 119B.03 may be transferred to the federally recognized Indian tribe with a reservation in Minnesota from allocations available to counties in which reservation boundaries lie. When funding is transferred under section 119B.03, the amount shall be commensurate to estimates of the proportion of reservation residents with characteristics identified in section 119B.03, subdivision 6, to the total population of county residents with those same characteristics.

Subd. 3. Supervision of counties. The commissioner shall supervise child care programs administered by the counties through standard-setting, technical assistance to the counties, approval of county child care fund plans, and distribution of public money for services. The commissioner shall provide training and other support services to assist counties in planning for and implementing child care assistance programs. The commissioner shall adopt rules under chapter 14 that establish minimum administrative standards for the provision of child care services by county boards of commissioners.

Subd. 4. Universal application form. The commissioner must develop and make available to all counties a universal application form for child care assistance under this chapter. The application must provide notice of eligibility requirements for assistance and penalties for wrongfully obtaining assistance.

Subd. 5. Program integrity. For child care assistance programs under this chapter, the commissioner shall enforce, in cooperation with the commissioner of human services, the requirements for program integrity and fraud prevention investigations under sections 256.046, 256.98, and 256.983.

Subd. 6. Data. Data on individuals collected by the commissioner for purposes of administering this chapter are private data on individuals as defined in section 13.02.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 2 s 146; art 3 s 60; 1989 c 282 art 2 s 141; 1990 c 432 s 1; 1991 c 292 art 5 s 52; 1995 c 207 art 4 s 24; 1995 c 257 art 1 s 17; 1997 c 162 art 4 s 9; 1998 c 407 art 6 s 2; 1999 c 159 s 13; 1999 c 205 art 1 s 11-14; 2001 c 178 art 2 s 5



Section 119B.03 Basic sliding fee program.

119B.03 Basic sliding fee program.

Subdivision 1. Allocation period; notice of allocation. When the commissioner notifies county and human service boards of the forms and instructions they are to follow in the development of their child care fund plans required under section 119B.08, subdivision 3, the commissioner shall also notify county and human services boards of their estimated child care fund program allocation for the two years covered by the plan. By October 1 of each year, the commissioner shall notify all counties of their final child care fund program allocation.

Subd. 2. Waiting list. Each county that receives funds under this section must keep a written record and report to the commissioner the number of eligible families who have applied for a child care subsidy or have requested child care assistance. Counties shall perform a preliminary determination of eligibility when a family requests child care assistance. At a minimum, a county must make a preliminary determination of eligibility based on family size, income, and authorized activity. A family seeking child care assistance must provide the required information to the county. A family that appears to be eligible must be put on a waiting list if funds are not immediately available. The waiting list must identify students in need of child care. Counties must review and update their waiting list at least every six months.

Subd. 3. Eligible participants. Families that meet the eligibility requirements under sections 119B.07, 119B.09, and 119B.10, except MFIP participants, work first participants, and transition year families are eligible for child care assistance under the basic sliding fee program. Families enrolled in the basic sliding fee program shall be continued until they are no longer eligible. Child care assistance provided through the child care fund is considered assistance to the parent.

Subd. 4. Funding priority. (a) First priority for child care assistance under the basic sliding fee program must be given to eligible non-MFIP families who do not have a high school or general equivalency diploma or who need remedial and basic skill courses in order to pursue employment or to pursue education leading to employment and who need child care assistance to participate in the education program. Within this priority, the following subpriorities must be used:

(1) child care needs of minor parents;

(2) child care needs of parents under 21 years of age; and

(3) child care needs of other parents within the priority group described in this paragraph.

(b) Second priority must be given to parents who have completed their MFIP or work first transition year.

(c) Third priority must be given to families who are eligible for portable basic sliding fee assistance through the portability pool under subdivision 9.

Subd. 5. Review of use of funds; reallocation. (a) After each quarter, the commissioner shall review the use of basic sliding fee program allocations by county. The commissioner may reallocate unexpended or unencumbered money among those counties who have expended their full allocation or may allow a county to expend up to ten percent of its allocation in the subsequent allocation period.

(b) Any unexpended state and federal appropriations from the first year of the biennium may be carried forward to the second year of the biennium.

Subd. 6. Allocation formula. The basic sliding fee state and federal funds shall be allocated on a calendar year basis. Funds shall be allocated first in amounts equal to each county's guaranteed floor according to subdivision 8, with any remaining available funds allocated according to the following formula:

(a) One-fourth of the funds shall be allocated in proportion to each county's total expenditures for the basic sliding fee child care program reported during the most recent fiscal year completed at the time of the notice of allocation.

(b) One-fourth of the funds shall be allocated based on the number of families participating in the transition year child care program as reported during the most recent quarter completed at the time of the notice of allocation.

(c) One-fourth of the funds shall be allocated in proportion to each county's most recently reported first, second, and third priority waiting list as defined in subdivision 2.

(d) One-fourth of the funds must be allocated in proportion to each county's most recently reported waiting list as defined in subdivision 2.

Subd. 6a. Allocation due to increased funding. When funding increases are implemented within a calendar year, every county must receive an allocation at least equal and proportionate to its original allocation for the same time period. The remainder of the allocation must be recalculated to reflect the funding increase, according to formulas identified in subdivision 6.

Subd. 7. Repealed, 1999 c 205 art 1 s 73

Subd. 8. Guaranteed floor. (a) Beginning January 1, 1996, each county's guaranteed floor shall equal 90 percent of the allocation received in the preceding calendar year. For the period January 1, 1999, to December 31, 1999, each county's guaranteed floor must be equal to its original calendar year 1998 allocation or its actual earnings for calendar year 1998, whichever is less.

(b) When the amount of funds available for allocation is less than the amount available in the previous year, each county's previous year allocation shall be reduced in proportion to the reduction in the statewide funding, for the purpose of establishing the guaranteed floor.

Subd. 9. Portability pool. (a) The commissioner shall establish a pool of up to five percent of the annual appropriation for the basic sliding fee program to provide continuous child care assistance for eligible families who move between Minnesota counties. At the end of each allocation period, any unspent funds in the portability pool must be used for assistance under the basic sliding fee program. If expenditures from the portability pool exceed the amount of money available, the reallocation pool must be reduced to cover these shortages.

(b) To be eligible for portable basic sliding fee assistance, a family that has moved from a county in which it was receiving basic sliding fee assistance to a county with a waiting list for the basic sliding fee program must:

(1) meet the income and eligibility guidelines for the basic sliding fee program; and

(2) notify the new county of residence within 30 days of moving and apply for basic sliding fee assistance in the new county of residence.

(c) The receiving county must:

(1) accept administrative responsibility for applicants for portable basic sliding fee assistance at the end of the two months of assistance under the Unitary Residency Act;

(2) continue basic sliding fee assistance for the lesser of six months or until the family is able to receive assistance under the county's regular basic sliding program; and

(3) notify the commissioner through the quarterly reporting process of any family that meets the criteria of the portable basic sliding fee assistance pool.

Subd. 10. Application; entry points. Two or more methods of applying for the basic sliding fee program must be available to applicants in each county. To meet the requirements of this subdivision, a county may provide alternative methods of applying for assistance, including, but not limited to, a mail application, or application sites that are located outside of government offices.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 61; 1988 c 689 art 2 s 224; 1989 c 282 art 2 s 142; 1990 c 568 art 4 s 39-41; 1991 c 292 art 5 s 53; 1992 c 464 art 1 s 31; 1992 c 513 art 8 s 28,29; 1995 c 207 art 4 s 25-29; 1997 c 162 art 1 s 19; art 4 s 10-17; 1998 c 254 art 1 s 29; 1999 c 159 s 14,15; 1999 c 205 art 1 s 15-20,69; 2000 c 489 art 1 s 5,6



Section 119B.04 Federal child care and development fund.

119B.04 Federal child care and development fund.

Subdivision 1. Commissioner to administer program. The commissioner is authorized and directed to receive, administer, and expend funds available under the child care and development fund under Public Law Number 104-193, Title VI.

Subd. 2. Rulemaking authority. The commissioner may adopt rules under chapter 14 to administer the child care and development fund.

HIST: 1991 c 292 art 5 s 54; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 18; 1999 c 205 art 1 s 21



Section 119B.05 MFIP child care assistance program.

119B.05 MFIP child care assistance program.

Subdivision 1. Eligible participants. Families eligible for child care assistance under the MFIP child care program are:

(1) MFIP participants who are employed or in job search and meet the requirements of section 119B.10;

(2) persons who are members of transition year families under section 119B.011, subdivision 20;

(3) families who are participating in employment orientation or job search, or other employment or training activities that are included in an approved employability development plan under chapter 256K;

(4) MFIP families who are participating in work job search, job support, employment, or training activities as required in their job search support or employment plan, or in appeals, hearings, assessments, or orientations according to chapter 256J;

(5) MFIP families who are participating in social services activities under chapter 256J or 256K as required in their employment plan approved according to chapter 256J or 256K; and

(6) families who are participating in programs as required in tribal contracts under section 119B.02, subdivision 2, or 256.01, subdivision 2.

Subd. 2. Repealed, 1997 c 162 art 1 s 19

Subd. 3. Repealed, 1997 c 162 art 1 s 19

Subd. 4. Contracts; other uses allowed. Counties may contract for administration of the program or may arrange for or contract for child care funds to be used by other appropriate programs, in accordance with this section and as permitted by federal law and regulations.

Subd. 5. Federal reimbursement. Counties shall maximize their federal reimbursement under federal reimbursement programs for money spent for persons eligible under this chapter. The commissioner shall allocate any federal earnings to the county to be used to expand child care services under this chapter.

Subd. 6. Repealed, 1999 c 159 s 154; 1999 c 205 art 1 s 73

Subd. 7. Repealed, 1999 c 205 art 1 s 73

HIST: 1987 c 403 art 3 s 63; 1Sp1987 c 4 art 2 s 5; 1988 c 689 art 2 s 225; 1989 c 282 art 2 s 143; 1990 c 568 art 4 s 42-45; 1991 c 292 art 5 s 55; 1992 c 513 art 8 s 30,31; 1995 c 207 art 4 s 30; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 19-21,23; 1Sp1997 c 5 s 49; 3Sp1997 c 3 s 22; 1998 c 397 art 11 s 3; 1999 c 86 art 1 s 32; 1999 c 159 s 16; 1999 c 205 art 1 s 21,22,69,70; 2000 c 489 art 1 s 7



Section 119B.06 Federal child care and development block grant.

119B.06 Federal child care and development block grant.

Subdivision 1. Commissioner to administer block grant. The commissioner is authorized and directed to receive, administer, and expend child care funds available under the child care and development block grant authorized under Public Law Number 101-508.

Subd. 2. Rulemaking authority. The commissioner may adopt rules under chapter 14 to administer the child care development block grant program.

Subd. 3. Child care development fund plan development; review. In an effort to improve state legislative involvement in the development of the Minnesota child care and development fund plan, the commissioner must present a draft copy of the plan to the legislative finance committees that oversee child care assistance funding no less than 30 days prior to the required deadline for submission of the plan to the federal government. The legislature must submit any adjustments to the plan to the commissioner for consideration within ten business days of receiving the draft plan. The commissioner must present a copy of the final plan to the chairs of the legislative finance committees that oversee child care assistance funding no less than four days prior to the deadline for submission of the plan to the federal government.

HIST: 1991 c 292 art 5 s 56; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 1 s 23; 1Sp2001 c 3 art 1 s 3



Section 119B.061 At-home infant child care program.

119B.061 At-home infant child care program.

Subdivision 1. Establishment. A family in which a parent provides care for the family's infant child may receive a subsidy in lieu of assistance if the family is eligible for, or is receiving assistance under the basic sliding fee program. An eligible family must meet the eligibility factors under section 119B.09, the income criteria under section 119B.12, and the requirements of this section. Subject to federal match and maintenance of effort requirements for the child care and development fund, the commissioner shall establish a pool of up to seven percent of the annual appropriation for the basic sliding fee program to provide assistance under the at-home infant child care program. At the end of a fiscal year, the commissioner may carry forward any unspent funds under this section to the next fiscal year within the same biennium for assistance under the basic sliding fee program.

Subd. 2. Eligible families. A family with an infant under the age of one year is eligible for assistance if:

(1) the family is not receiving MFIP, other cash assistance, or other child care assistance;

(2) the family has not previously received all of the one-year exemption from the work requirement for infant care under the MFIP program;

(3) the family has not previously received a life-long total of 12 months of assistance under this section; and

(4) the family is participating in the basic sliding fee program or provides verification of participation in an authorized activity at the time of application and meets the program requirements.

Subd. 3. Eligible parent. A family is eligible for assistance under this section if one parent cares for the family's infant child. The eligible parent must:

(1) be over the age of 18;

(2) care for the infant full-time in the infant's home; and

(3) care for any other children in the family who are eligible for child care assistance under this chapter.

For the purposes of this section, "parent" means birth parent, adoptive parent, or stepparent.

Subd. 4. Assistance. (a) A family is limited to a lifetime total of 12 months of assistance under subdivision 2. The maximum rate of assistance is equal to 90 percent of the rate established under section 119B.13 for care of infants in licensed family child care in the applicant's county of residence. Assistance must be calculated to reflect the parent fee requirement under section 119B.12 for the family's actual income level and family size while the family is participating in the at-home infant child care program under this section.

(b) A participating family must report income and other family changes as specified in the county's plan under section 119B.08, subdivision 3.

(c) Persons who are admitted to the at-home infant care program retain their position in any basic sliding fee program or on any waiting list attained at the time of admittance. If they are on the waiting list, they must advance as if they had not been admitted to the program. Persons leaving the at-home infant care program re-enter the basic sliding fee program at the position they would have occupied or the waiting list at the position to which they would have advanced. Persons who would have attained eligibility for the basic sliding fee program must be given assistance or advance to the top of the waiting list when they leave the at-home infant care program. Persons admitted to the at-home infant care program who are not on a basic sliding fee waiting list may apply to the basic sliding fee program, and if eligible, be placed on the waiting list.

(d) The time that a family receives assistance under this section must be deducted from the one-year exemption from work requirements under the MFIP program.

(e) Assistance under this section does not establish an employer-employee relationship between any member of the assisted family and the county or state.

Subd. 5. Implementation. (a) The commissioner shall implement the at-home infant child care program under this section through counties that administer the basic sliding fee program under section 119B.03. The commissioner must develop and distribute consumer information on the at-home infant care program to assist parents of infants or expectant parents in making informed child care decisions.

(b) The commissioner shall evaluate this program and report the impact to the legislature by January 1, 2000. The evaluation must include data on the number of families participating in the program; the number of families continuing to pursue employment or education while participating in the program; the average income of families prior to, during, and after participation in the program; family size; and single parent and two-parent status.

HIST: 1997 c 162 art 4 s 22; 1999 c 205 art 1 s 24; 1Sp2001 c 3 art 1 s 4



Section 119B.07 Use of money.

119B.07 Use of money.

Money for persons listed in sections 119B.03, subdivision 3, and 119B.05, subdivision 1, shall be used to reduce the costs of child care for students, including the costs of child care for students while employed if enrolled in an eligible education program at the same time and making satisfactory progress towards completion of the program. Counties may not limit the duration of child care subsidies for a person in an employment or educational program, except when the person is found to be ineligible under the child care fund eligibility standards. Any limitation must be based on a person's employment plan in the case of an MFIP participant, and county policies included in the child care fund plan. The maximum length of time a student is eligible for child care assistance under the child care fund for education and training is no more than the time necessary to complete the credit requirements for an associate or baccalaureate degree as determined by the educational institution, excluding basic or remedial education programs needed to prepare for post-secondary education or employment. To be eligible, the student must be in good standing and be making satisfactory progress toward the degree. Time limitations for child care assistance do not apply to basic or remedial educational programs needed to prepare for post-secondary education or employment. These programs include: high school, general equivalency diploma, and English as a second language. Programs exempt from this time limit must not run concurrently with a post-secondary program. If an MFIP participant who is receiving MFIP child care assistance under this chapter moves to another county, continues to participate in educational or training programs authorized in their employment plans, and continues to be eligible for MFIP child care assistance under this chapter, the MFIP participant must receive continued child care assistance from the county responsible for their current employment plan, under section 256G.07.

HIST: 1987 c 403 art 3 s 66; 1988 c 689 art 2 s 227; 1989 c 282 art 2 s 145; 1990 c 426 art 1 s 31; 1990 c 568 art 4 s 46; 1991 c 292 art 5 s 57; 1995 c 207 art 4 s 31; 1997 c 162 art 4 s 24; 1999 c 159 s 17; 1999 c 205 art 1 s 25,69



Section 119B.074 Special revenue account for child care.

119B.074 Special revenue account for child care.

A child support collection account is established in the special revenue fund for the deposit of collections through the assignment of child support under section 256.741, subdivision 2. The commissioner of human services must deposit all collections made under section 256.741, subdivision 2, in the child support collection account. Money in this account is appropriated to the commissioner for assistance under section 119B.03 and is in addition to other state and federal appropriations.

HIST: 1999 c 205 art 1 s 26



Section 119B.075 Repealed, 1999 c 205 art 1 s 73

119B.075 Repealed, 1999 c 205 art 1 s 73



Section 119B.08 Reporting and payments.

119B.08 Reporting and payments.

Subdivision 1. Reports. The commissioner shall specify requirements for reports under the same authority as provided to the commissioner of human services in section 256.01, subdivision 2, paragraph (17).

Subd. 2. Quarterly payments. The commissioner may make payments to each county in quarterly installments. The commissioner may certify an advance up to 25 percent of the allocation. Subsequent payments shall be made on a reimbursement basis for reported expenditures and may be adjusted for anticipated spending patterns. Payments may be withheld if quarterly reports are incomplete or untimely.

Subd. 3. Child care fund plan. The county and designated administering agency shall submit to the commissioner an annual child care fund plan in its biennial community social services plan. The commissioner shall establish the dates by which the county must submit the plans. The plan shall include:

(1) a narrative of the total program for child care services, including all policies and procedures that affect eligible families and are used to administer the child care funds;

(2) the methods used by the county to inform eligible families of the availability of child care assistance and related services;

(3) the provider rates paid for all children with special needs by provider type;

(4) the county prioritization policy for all eligible families under the basic sliding fee program; and

(5) other information as requested by the department to ensure compliance with the child care fund statutes and rules promulgated by the commissioner.

The commissioner shall notify counties within 60 days of the date the plan is submitted whether the plan is approved or the corrections or information needed to approve the plan. The commissioner shall withhold a county's allocation until it has an approved plan. Plans not approved by the end of the second quarter after the plan is due may result in a 25 percent reduction in allocation. Plans not approved by the end of the third quarter after the plan is due may result in a 100 percent reduction in the allocation to the county. Counties are to maintain services despite any reduction in their allocation due to plans not being approved.

Subd. 4. Termination of allocation. The commissioner may withhold, reduce, or terminate the allocation of any county that does not meet the reporting or other requirements of this program. The commissioner shall reallocate to other counties money so reduced or terminated.

HIST: 1987 c 403 art 3 s 67; 1989 c 89 s 22; 1989 c 282 art 2 s 146; 1990 c 568 art 4 s 47; 1997 c 162 art 4 s 26,27; 1999 c 159 s 19; 1999 c 205 art 1 s 27,69



Section 119B.09 Financial eligibility.

119B.09 Financial eligibility.

Subdivision 1. General eligibility requirements for all applicants for child care assistance. (a) Child care services must be available to families who need child care to find or keep employment or to obtain the training or education necessary to find employment and who:

(1) meet the requirements of section 119B.05; receive MFIP assistance; and are participating in employment and training services under chapter 256J or 256K;

(2) have household income below the eligibility levels for MFIP; or

(3) have household income within a range established by the commissioner.

(b) Child care services must be made available as in-kind services.

(c) All applicants for child care assistance and families currently receiving child care assistance must be assisted and required to cooperate in establishment of paternity and enforcement of child support obligations for all children in the family as a condition of program eligibility. For purposes of this section, a family is considered to meet the requirement for cooperation when the family complies with the requirements of section 256.741.

Subd. 2. Sliding fee. Child care services to families with incomes in the commissioner's established range must be made available on a sliding fee basis. The upper limit of the range must be neither less than 70 percent nor more than 90 percent of the state median income for a family of four, adjusted for family size.

Subd. 3. Priorities; allocations. If a county projects that its child care allocation is insufficient to meet the needs of all eligible families, it may prioritize among the families that remain to be served after the county has complied with the priority requirements of section 119B.03. Counties that have established a priority for families who are not MFIP participants beyond those established under section 119B.03 must submit the policy in the annual child care fund plan.

Subd. 4. Eligibility; annual income; calculation. Annual income of the applicant family is the current monthly income of the family multiplied by 12 or the income for the 12-month period immediately preceding the date of application, or income calculated by the method which provides the most accurate assessment of income available to the family. Self-employment income must be calculated based on gross receipts less operating expenses. Income must be redetermined when the family's income changes, but no less often than every six months. Income must be verified with documentary evidence. If the applicant does not have sufficient evidence of income, verification must be obtained from the source of the income.

Subd. 5. Provider choice. Parents may choose child care providers as defined under section 119B.011, subdivision 19, that best meet the needs of their family. Counties shall make resources available to parents in choosing quality child care services. Counties may require a parent to sign a release stating their knowledge and responsibilities in choosing a legal provider described under section 119B.011, subdivision 19. When a county knows that a particular provider is unsafe, or that the circumstances of the child care arrangement chosen by the parent are unsafe, the county may deny a child care subsidy. A county may not restrict access to a general category of provider allowed under section 119B.011, subdivision 19.

Subd. 6. Maximum child care assistance. The maximum amount of child care assistance a local agency may authorize in a two-week period is 120 hours per child.

Subd. 7. Date of eligibility for assistance. The date of eligibility for child care assistance under this chapter is the later of the date the application was signed; the beginning date of employment, education, or training; or the date a determination has been made that the applicant is a participant in employment and training services under Minnesota Rules, part 3400.0080, subpart 2a, or chapter 256J or 256K. The date of eligibility for the basic sliding fee at-home infant child care program is the later of the date the infant is born or, in a county with a basic sliding fee waiting list, the date the family applies for at-home infant child care. Payment ceases for a family under the at-home infant child care program when a family has used a total of 12 months of assistance as specified under section 119B.061. Payment of child care assistance for employed persons on MFIP is effective the date of employment or the date of MFIP eligibility, whichever is later. Payment of child care assistance for MFIP or work first participants in employment and training services is effective the date of commencement of the services or the date of MFIP or work first eligibility, whichever is later. Payment of child care assistance for transition year child care must be made retroactive to the date of eligibility for transition year child care.

Subd. 8. No employee-employer relationships. Receipt of federal, state, or local funds by a child care provider either directly or through a parent who is a child care assistance recipient does not establish an employee-employer relationship between the child care provider and the county or state.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 68; 1988 c 689 art 2 s 228; 1989 c 282 art 2 s 147,148; 1990 c 568 art 4 s 48-50; 1992 c 513 art 8 s 32; 1997 c 162 art 4 s 28-32; 1999 c 159 s 20-22; 1999 c 205 art 1 s 28-30,69; art 5 s 21



Section 119B.10 Employment or training eligibility.

119B.10 Employment or training eligibility.

Subdivision 1. Assistance for persons seeking and retaining employment. (a) Persons who are seeking employment and who are eligible for assistance under this section are eligible to receive up to 240 hours of child care assistance per calendar year.

(b) Employed persons who work at least an average of 20 hours and full-time students who work at least an average of ten hours a week and receive at least a minimum wage for all hours worked are eligible for continued child care assistance for employment. For purposes of this section, work-study programs must be counted as employment. Child care assistance during employment must be authorized as provided in paragraphs (c) and (d).

(c) When the person works for an hourly wage and the hourly wage is equal to or greater than the applicable minimum wage, child care assistance shall be provided for the actual hours of employment, break, and mealtime during the employment and travel time up to two hours per day.

(d) When the person does not work for an hourly wage, child care assistance must be provided for the lesser of:

(1) the amount of child care determined by dividing gross earned income by the applicable minimum wage, up to one hour every eight hours for meals and break time, plus up to two hours per day for travel time; or

(2) the amount of child care equal to the actual amount of child care used during employment, including break and mealtime during employment, and travel time up to two hours per day.

Subd. 2. Financial eligibility required. Persons participating in employment programs, training programs, or education programs are eligible for continued assistance from the child care fund, if they are financially eligible under the sliding fee scale set by the commissioner in section 119B.12.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 69; 1989 c 282 art 2 s 149; 1990 c 568 art 4 s 51; 1995 c 207 art 4 s 32; 1997 c 162 art 4 s 33; 1999 c 205 art 1 s 31



Section 119B.11 County contribution.

119B.11 County contribution.

Subdivision 1. County contributions required. (a) In addition to payments from basic sliding fee child care program participants, each county shall contribute from county tax or other sources a fixed local match equal to its calendar year 1996 required county contribution reduced by the administrative funding loss that would have occurred in state fiscal year 1996 under section 119B.15. The commissioner shall recover funds from the county as necessary to bring county expenditures into compliance with this subdivision. The commissioner may accept county contributions, including contributions above the fixed local match, in order to make state payments.

(b) The commissioner may accept payments from counties to:

(1) fulfill the county contribution as required under subdivision 1;

(2) pay for services authorized under this chapter beyond those paid for with federal or state funds or with the required county contributions; or

(3) pay for child care services in addition to those authorized under this chapter, as authorized under other federal, state, or local statutes or regulations.

(c) The county payments must be deposited in an account in the special revenue fund. Money in this account is appropriated to the commissioner for child care assistance under this chapter and other applicable statutes and regulations and is in addition to other state and federal appropriations.

Subd. 2. Repealed, 1997 c 162 art 1 s 19

Subd. 2a. Recovery of overpayments. An amount of child care assistance paid to a recipient in excess of the payment due is recoverable by the county agency. If the family remains eligible for child care assistance, the overpayment must be recovered through recoupment as identified in Minnesota Rules, part 3400.0140, subpart 19. If the family no longer remains eligible for child care assistance, the county may choose to initiate efforts to recover overpayments from the family for overpayment less than $50. If the overpayment is greater than or equal to $50, the county shall seek voluntary repayment of the overpayment from the family. If the county is unable to recoup the overpayment through voluntary repayment, the county shall initiate civil court proceedings to recover the overpayment unless the county's costs to recover the overpayment will exceed the amount of the overpayment. A family with an outstanding debt under this subdivision is not eligible for child care assistance until: (1) the debt is paid in full; or (2) satisfactory arrangements are made with the county to retire the debt consistent with the requirements of this chapter and Minnesota Rules, chapter 3400, and the family is in compliance with the arrangements.

Subd. 3. Federal money; state recovery. The commissioner shall recover from counties any state or federal money that was spent for persons found to be ineligible, except if the recovery is made by a county agency using any method other than recoupment, the county may keep 25 percent of the recovery. If a federal audit exception is taken based on a percentage of federal earnings, all counties shall pay a share proportional to their respective federal earnings during the period in question.

Subd. 4. Maintenance of funding effort. To receive money through this program, each county shall certify, in its annual plan to the commissioner, that the county has not reduced allocations from other federal and state sources, which, in the absence of the child care fund, would have been available for child care assistance. However, the county must continue contributions, as necessary, to maintain on the basic sliding fee program, families who are receiving assistance on July 1, 1995, until the family loses eligibility for the program or until a family voluntarily withdraws from the program. This subdivision does not affect the local match required for this program under other sections of the law.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 70; 1989 c 282 art 2 s 150; 1995 c 139 s 1; 1995 c 207 art 4 s 33-35; 1997 c 162 art 4 s 34-36; 1999 c 205 art 1 s 32; 1Sp2001 c 3 art 1 s 5



Section 119B.12 Sliding fee scale.

119B.12 Sliding fee scale.

Subdivision 1. Fee schedule. In setting the sliding fee schedule, the commissioner shall exclude from the amount of income used to determine eligibility an amount for federal and state income and social security taxes attributable to that income level according to federal and state standardized tax tables. The commissioner shall base the parent fee on the ability of the family to pay for child care. The fee schedule must be designed to use any available tax credits.

Subd. 2. Parent fee. A family's monthly parent fee must be a fixed percentage of its annual gross income. Parent fees must apply to families eligible for child care assistance under sections 119B.03 and 119B.05. Income must be as defined in section 119B.011, subdivision 15. The fixed percent is based on the relationship of the family's annual gross income to 100 percent of state median income. Beginning January 1, 1998, parent fees must begin at 75 percent of the poverty level. The minimum parent fees for families between 75 percent and 100 percent of poverty level must be $5 per month. Parent fees must be established in rule and must provide for graduated movement to full payment.

HIST: 1Sp1985 c 14 art 9 s 72; 1988 c 689 art 2 s 229; 1997 c 162 art 4 s 37; 1999 c 205 art 1 s 33; art 5 s 21



Section 119B.13 Child care rates.

119B.13 Child care rates.

Subdivision 1. Subsidy restrictions. The maximum rate paid for child care assistance under the child care fund may not exceed the 75th percentile rate for like-care arrangements in the county as surveyed by the commissioner. A rate which includes a provider bonus paid under subdivision 2 or a special needs rate paid under subdivision 3 may be in excess of the maximum rate allowed under this subdivision. The department shall monitor the effect of this paragraph on provider rates. The county shall pay the provider's full charges for every child in care up to the maximum established. The commissioner shall determine the maximum rate for each type of care, including special needs and handicapped care. Not less than once every two years, the commissioner shall evaluate market practices for payment of absences and shall establish policies for payment of absent days that reflect current market practice.

When the provider charge is greater than the maximum provider rate allowed, the parent is responsible for payment of the difference in the rates in addition to any family copayment fee.

Subd. 2. Provider rate bonus for accreditation. A family child care provider or child care center shall be paid a ten percent bonus above the maximum rate established in subdivision 1, if the provider or center holds a current early childhood development credential approved by the commissioner, up to the actual provider rate.

Subd. 3. Provider rate for care of children with handicaps or special needs. Counties shall reimburse providers for the care of children with handicaps or special needs, at a special rate to be approved by the county for care of these children, subject to the approval of the commissioner.

Subd. 4. Rates charged to publicly subsidized families. Child care providers receiving reimbursement under this chapter may not charge a rate to clients receiving assistance under this chapter that is higher than the private, full-paying client rate.

Subd. 5. Provider notice. The county shall inform both the family receiving assistance under this chapter and the child care provider of the payment amount and how and when payment will be received. If the county sends a family a notice that child care assistance will be terminated, the county shall inform the provider that unless the family requests to continue to receive assistance pending an appeal, child care payments will no longer be made. The notice to the provider must not contain any private data on the family or information on why payment will no longer be made.

Subd. 6. Provider payments. Counties or the state shall make vendor payments to the child care provider or pay the parent directly for eligible child care expenses. If payments for child care assistance are made to providers, the provider shall bill the county for services provided within ten days of the end of the month of service. If bills are submitted in accordance with the provisions of this subdivision, a county or the state shall issue payment to the provider of child care under the child care fund within 30 days of receiving an invoice from the provider. Counties or the state may establish policies that make payments on a more frequent basis. A county's payment policies must be included in the county's child care plan under section 119B.08, subdivision 3. If payments are made by the state, in addition to being in compliance with this subdivision, the payments must be made in compliance with section 16A.124.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 290 s 1; 1989 c 282 art 2 s 151; 1990 c 568 art 4 s 52,53; 1991 c 292 art 5 s 58-60; 1995 c 207 art 4 s 36; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 38-40; 1Sp1997 c 5 s 48; 1999 c 205 art 1 s 34; 1Sp2001 c 3 art 1 s 6



Section 119B.14 Extension of employment opportunities.

119B.14 Extension of employment opportunities.

The county board shall ensure that child care services available to eligible residents are well advertised and that everyone who receives or applies for MFIP assistance is informed of training and employment opportunities and programs, including child care assistance and child care resource and referral services.

HIST: 1Sp1985 c 14 art 9 s 72; 1990 c 568 art 4 s 54; 1999 c 159 s 23; 1999 c 205 art 1 s 35,69



Section 119B.15 Administrative expenses.

119B.15 Administrative expenses.

The commissioner shall use up to 1/21 of the state and federal funds available for the basic sliding fee program and 1/21 of the state and federal funds available for the MFIP child care program for payments to counties for administrative expenses.

HIST: 1Sp1985 c 14 art 9 s 72; 1987 c 403 art 3 s 72; 1989 c 282 art 2 s 152; 1991 c 292 art 5 s 61; 1995 c 207 art 4 s 37; 1997 c 162 art 4 s 41; 1999 c 159 s 24; 1999 c 205 art 1 s 36,69



Section 119B.16 Fair hearing process.

119B.16 Fair hearing process.

Subdivision 1. Fair hearing allowed. An applicant or recipient adversely affected by a county agency action may request a fair hearing in accordance with section 256.045.

Subd. 2. Informal conference. The county agency shall offer an informal conference to applicants and recipients adversely affected by an agency action to attempt to resolve the dispute. The county agency shall advise adversely affected applicants and recipients that a request for a conference with the agency is optional and does not delay or replace the right to a fair hearing.

HIST: 1987 c 403 art 3 s 73; 1988 c 689 art 2 s 230; 1997 c 162 art 4 s 42



Section 119B.17 Repealed, 1999 c 205 art 1 s 73

119B.17 Repealed, 1999 c 205 art 1 s 73



Section 119B.18 Subdivisions renumbered, repealed, or no longer in effect

119B.18 Subdivision 1. MS 1998 Repealed, 1999 c 205 art 5 s 22

Subd. 2. MS 1998 Repealed, 1999 c 205 art 5 s 22

Subd. 3. MS 1998 Renumbered 119B.211



Section 119B.189 Child care services grant definitions.

119B.189 Child care services grant definitions.

Subdivision 1. Facility improvement expenses. "Facility improvement expenses" means the cost of improvements, equipment, appropriate technology and software, toys, and supplies needed to establish, expand, or improve a licensed child care facility or a child care program under the jurisdiction of a district school board.

Subd. 2. Interim financing. "Interim financing" means funding for up to 18 months:

(1) for activities that are necessary to receive and maintain state child care licensing;

(2) to expand an existing child care program or to improve program quality; and

(3) to operate for a period of six consecutive months after a child care facility becomes licensed or satisfies standards of the commissioner of children, families, and learning.

Subd. 3. Region. "Region" means a region designated by the governor under section 462.385.

Subd. 4. Training program. "Training program" means child development courses offered by an accredited post-secondary institution or similar training approved by a county board or the commissioner. A training program must be a course of study that teaches specific skills to meet licensing requirements or requirements of the commissioner of children, families, and learning.

HIST: 1989 c 282 art 2 s 154; 1990 c 568 art 4 s 55; 1991 c 292 art 5 s 65; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 44-46; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 205 art 5 s 8-11,21



Section 119B.19 Grants for school age child care programs and child care resource and referral programs.

119B.19 Grants for school age child care programs and child care resource and referral programs.

Subdivision 1. Distribution of funds for operation of child care resource and referral programs. The commissioner of children, families, and learning shall distribute funds to public or private nonprofit organizations for the planning, establishment, expansion, improvement, or operation of child care resource and referral programs under this section. The commissioner must adopt rules for programs under this section and sections 119B.189 and 119B.21. The commissioner must develop a process to fund organizations to operate child care resource and referral programs that includes application forms, timelines, and standards for renewal.

Subd. 1a. Designation of organizations. The commissioner shall designate an organization to administer a child care resource and referral program to serve a region.

Subd. 2. Repealed, 1997 c 162 art 1 s 19

Subd. 3. Repealed, 1999 c 205 art 5 s 22

Subd. 4. Repealed, 1999 c 205 art 5 s 22

Subd. 5. Repealed, 1999 c 205 art 5 s 22

Subd. 6. Basis for distributing funds. (a) The commissioner shall distribute funds for the administration of child care resource and referral programs based on the following factors for each region:

(1) the region served by the program;

(2) the number of children under the age of 13 years needing child care;

(3) the ratio of children under the age of 13 years needing child care to the number of licensed spaces;

(4) the number of licensed child care providers and school-age care programs; and

(5) other related factors determined by the commissioner.

(b) The commissioner may provide ongoing funding to a designated organization for a child care resource and referral program that continues to meet state standards.

Subd. 6a. Local match requirement. A local match of 25 percent is required.

Subd. 7. Child care resource and referral programs. Within each region, a child care resource and referral program must:

(1) maintain one database of all existing child care resources and services and one database of family referrals;

(2) provide a child care referral service for families;

(3) develop resources to meet the child care service needs of families;

(4) increase the capacity to provide culturally responsive child care services;

(5) coordinate professional development opportunities for child care and school-age care providers;

(6) administer and award child care services grants;

(7) administer and provide loans for child development education and training; and

(8) cooperate with the Minnesota Child Care Resource and Referral Network and its member programs to develop effective child care services and child care resources.

HIST: 1986 c 404 s 3; 1987 c 403 art 3 s 74; 1988 c 689 art 2 s 231; 1989 c 282 art 2 s 153; 1991 c 199 art 2 s 1; 1991 c 292 art 5 s 64; 1995 c 207 art 4 s 38; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 5 s 3-7,21



Section 119B.20 Subdivisions renumbered, repealed, or no longer in effect

119B.20 Subdivision 1. Repealed, 1999 c 205 art 5 s 22

Subd. 2. Repealed, 1999 c 205 art 5 s 22

Subd. 3. Repealed, 1999 c 205 art 5 s 22

Subd. 4. Repealed, 1999 c 205 art 5 s 22

Subd. 5. Repealed, 1999 c 205 art 5 s 22

Subd. 6. Repealed, 1999 c 205 art 5 s 22

Subd. 7. Renumbered 119B.189, subdivision 1

Subd. 8. Renumbered 119B.189, subd. 2

Subd. 9. Repealed, 1999 c 205 art 5 s 22

Subd. 10. Repealed, 1999 c 205 art 5 s 22

Subd. 11. Repealed, 1999 c 205 art 5 s 22

Subd. 12. Renumbered 119B.189, subd. 4

Subd. 13. Renumbered 119B.189, subd. 3



Section 119B.21 Child care services grants.

119B.21 Child care services grants.

Subdivision 1. Distribution of grant funds. (a) The commissioner shall distribute funds to the child care resource and referral programs designated under section 119B.19, subdivision 1a, for child care services grants under subdivision 5 and family child care technical assistance grants under subdivision 10.

(b) Up to ten percent of funds appropriated for grants under this section may be used by the commissioner for statewide child care development initiatives, training initiatives, collaboration programs, and research and data collection. The commissioner shall develop eligibility guidelines and a process to distribute funds under this paragraph. Child care resource and referral programs may apply for funding under this paragraph.

(c) At least 90 percent of funds appropriated for grants under this section may be distributed by the commissioner to child care resource and referral programs under section 119B.19, subdivision 1a, for child care services grants and family child care technical assistance grants based on the following factors:

(1) the number of children under 13 years of age needing child care in the region;

(2) the region served by the program;

(3) the ratio of children under 13 years of age needing child care to the number of licensed spaces in the region;

(4) the number of licensed child care providers and school-age care programs in the region; and

(5) other related factors determined by the commissioner.

(d) Child care resource and referral programs must award child care services grants and child care technical assistance grants based on the recommendation of the child care regional proposal review committees under subdivision 3.

(e) The commissioner may distribute funds under this section for a two-year period.

Subd. 2. Renumbered subdivision 1, paragraphs (c), (d), and (e)

Subd. 3. Child care regional proposal review committees. (a) Child care regional proposal review committees must establish regional priorities and review applications for family child care technical assistance grants and child care services grants under this section and make funding recommendations to the child care resource and referral program designated under section 119B.19, subdivision 1a. Within each region, the committee must allocate available funding between child care services grants and child care technical assistance grants. The committee must also allocate funding for child care services grants for facility financing purposes and provider training purposes. The child care regional proposal review committees must complete their reviews and forward their recommendations to the child care resource and referral program by the date specified by the commissioner.

(b) A child care resource and referral program shall establish a process to select members of the child care regional proposal review committee. Members must represent the following constituent groups: family child care providers, child care center providers, school-age care providers, parents who use child care services, health services, social services, public schools, Head Start, employers, and other citizens with demonstrated interest in child care issues. Members of the proposal review committee with a direct financial interest in a pending grant proposal may not provide a recommendation or participate in the ranking of that grant proposal.

(c) The child care resource and referral program may reimburse committee members for their actual travel, child care, and child care provider substitute expenses for up to six committee meetings per year. The program may also pay a stipend to parent representatives for participating in up to six meetings per year.

Subd. 4. Repealed, 1999 c 205 art 5 s 22

Subd. 5. Child care services grants. (a) A child care resource and referral program designated under section 119B.19, subdivision 1a, may award child care services grants for:

(1) creating new licensed child care facilities and expanding existing facilities, including, but not limited to, supplies, equipment, facility renovation, and remodeling;

(2) improving licensed child care facility programs;

(3) staff training and development services including, but not limited to, in-service training, curriculum development, accreditation, certification, consulting, resource centers, and program and resource materials;

(4) interim financing;

(5) capacity building through the purchase of appropriate technology to create, enhance, and maintain business management systems;

(6) emergency assistance for child care programs;

(7) new programs or projects for the creation, expansion, or improvement of programs that serve ethnic immigrant and refugee communities; and

(8) targeted recruitment initiatives to expand and build the capacity of the child care system and to improve the quality of care provided by legal nonlicensed child care providers.

(b) A child care resource and referral program designated under section 119B.19, subdivision 1a, may award child care services grants to:

(1) licensed providers;

(2) providers in the process of being licensed;

(3) corporations or public agencies that develop or provide child care services;

(4) school-age care programs; or

(5) any combination of clauses (1) to (4).

Unlicensed providers are only eligible for grants under paragraph (a), clause (7).

(c) A recipient of a child care services grant for facility improvements, interim financing, or staff training and development must provide a 25 percent local match.

Subd. 6. Repealed, 1999 c 205 art 5 s 22

Subd. 7. Repealed, 1997 c 162 art 1 s 19

Subd. 8. Renumbered subdivision 5, paragraph (b)

Subd. 9. Renumbered subdivision 5, paragraph (c)

Subd. 10. Family child care technical assistance grants. (a) A child care resource and referral organization designated under section 119B.19, subdivision 1a, may award technical assistance grants of up to $1,000. These grants may be used for:

(1) facility improvements, including, but not limited to, improvements to meet licensing requirements;

(2) improvements to expand a child care facility or program;

(3) toys and equipment;

(4) technology and software to create, enhance, and maintain business management systems;

(5) start-up costs;

(6) staff training and development; and

(7) other uses approved by the commissioner.

(b) A child care resource and referral program may award family child care technical assistance grants to:

(1) licensed family child care providers; or

(2) child care providers in the process of becoming licensed.

(c) A local match is not required for a family child care technical assistance grant.

Subd. 11. Statewide advisory task force. The commissioner may convene a statewide advisory task force to advise the commissioner on statewide grants or other child care issues. The following groups must be represented: family child care providers, child care center programs, school-age care providers, parents who use child care services, health services, social services, Head Start, public schools, employers, and other citizens with demonstrated interest in child care issues. Additional members may be appointed by the commissioner. The commissioner may compensate members for their travel, child care, and child care provider substitute expenses for attending task force meetings. The commissioner may also pay a stipend to parent representatives for participating in task force meetings.

Subd. 12. Repealed, 1999 c 205 art 5 s 22

HIST: 1989 c 282 art 2 s 155; 1990 c 426 art 1 s 32,33; 1990 c 568 art 4 s 56-58; 1991 c 292 art 5 s 66,67; 1994 c 465 art 3 s 38; 1997 c 162 art 4 s 47-56; 1999 c 205 art 5 s 12-19,21



Section 119B.211 Child development education and training loans.

119B.211 Child development education and training loans.

The commissioner shall establish a child development education and training loan program to be administered by the regional child care resource and referral programs. The commissioner shall establish application procedures, eligibility criteria, terms, and other conditions necessary to make educational loans under this section. A single applicant may not receive more than $1,500 per year under this program. All or part of the loan may be forgiven if the applicant continues to provide child care services for a period of 24 months following the completion of all courses paid for by the educational loan.

HIST: 1991 c 292 art 5 s 63; 1997 c 162 art 4 s 43; 1999 c 205 art 1 s 37; art 5 s 21



Section 119B.22 Repealed, 1999 c 205 art 5 s 22

119B.22 Repealed, 1999 c 205 art 5 s 22



Section 119B.23 Other authorization to make grants.

119B.23 Other authorization to make grants.

Subdivision 1. Authority. The county board is authorized to provide child care services or to make grants from the community social service fund, special tax revenue, or its general fund, or other sources to any municipality, or corporation for the cost of providing technical assistance or child care services. The county board is also authorized to contract for services with any licensed child care facility to carry out the purposes of this section.

The county board may also make grants to or contract with any municipality, licensed child care facility, organization designated under section 119B.19, subdivision 1a, or corporation for the following purposes:

(1) creating new licensed child care facilities and expanding existing facilities including, but not limited to, supplies, equipment, and facility renovation and remodeling;

(2) improving licensed child care facility programs, including, but not limited to, staff specialists, staff training, supplies, equipment, and facility renovation and remodeling, with priority for training grants for child care workers caring for infants, toddlers, sick children, children in low-income families, and children with special needs;

(3) providing supportive child development services, including, but not limited to, in-service training, curriculum development, consulting specialists, resource centers, and program and resource materials;

(4) carrying out programs, including, but not limited to, staff, supplies, equipment, facility renovation, and training;

(5) providing interim financing; or

(6) carrying out the resource and referral program services identified in section 119B.19, subdivision 7.

Subd. 2. Donated materials and services; matching share of cost. For the purposes of this section, donated professional and volunteer services, program materials, equipment, supplies, and facilities may be approved as part of a matching share of the cost, provided that total costs shall be reduced by the costs charged to parents if a sliding fee scale has been used.

Subd. 3. Biennial plan. The county board shall biennially develop a plan for the distribution of money for child care services as part of the community social services plan described in section 256E.09. All licensed child care programs shall be given written notice concerning the availability of money and the application process.

HIST: 1989 c 282 art 2 s 156; 1999 c 205 art 5 s 20



Section 119B.24 Duties of commissioner.

119B.24 Duties of commissioner.

In addition to the powers and duties already conferred by law, the commissioner of children, families, and learning shall:

(1) administer the child care fund, including the basic sliding fee program authorized under sections 119B.011 to 119B.16;

(2) monitor the child care resource and referral programs established under section 119B.19; and

(3) encourage child care providers to participate in a nationally recognized accreditation system for early childhood and school-age care programs. Subject to approval by the commissioner, family child care providers and early childhood and school-age care programs shall be reimbursed for one-half of the direct cost of accreditation fees, upon successful completion of accreditation.

HIST: 1989 c 282 art 2 s 157; 1994 c 529 s 15; 1Sp1995 c 3 art 16 s 13; 1999 c 205 art 1 s 38; art 5 s 21; 1Sp2001 c 3 art 1 s 7



Section 119B.25 Child care improvement grants.

119B.25 Child care improvement grants.

Subdivision 1. Purpose. The purpose of this section is to enhance and expand child care sites, to encourage private investment in child care and early childhood education sites, to promote availability of quality, affordable child care throughout Minnesota, and to provide for cooperation between private nonprofit child care organizations, family child care and center providers and the department.

Subd. 2. Grants. The commissioner shall distribute money provided by this section through a grant to a nonprofit corporation organized to plan, develop, and finance early childhood education and child care sites. The nonprofit corporation must have demonstrated the ability to analyze financing projects, have knowledge of other sources of public and private financing for child care and early childhood education sites, and have a relationship with the resource and referral programs under section 119B.211. The board of directors of the nonprofit corporation must include members who are knowledgeable about early childhood education, child care, development and improvement, and financing. The commissioners of the departments of children, families, and learning and trade and economic development, and the commissioner of the housing finance agency shall advise the board on the loan program. The grant must be used to make loans to improve child care or early childhood education sites, or loans to plan, design, and construct or expand licensed and legal unlicensed sites to increase the availability of child care or early childhood education. All loans made by the nonprofit corporation must comply with section 363.03, subdivision 8.

Subd. 3. Financing program. A nonprofit corporation that receives a grant under this section shall use the money to:

(1) establish a revolving loan fund to make loans to existing, expanding, and new licensed and legal unlicensed child care and early childhood education sites;

(2) establish a fund to guarantee private loans to improve or construct a child care or early childhood education site;

(3) establish a fund to provide forgivable loans or grants to match all or part of a loan made under this section;

(4) establish a fund as a reserve against bad debt; and

(5) establish a fund to provide business planning assistance for child care providers.

The nonprofit corporation shall establish the terms and conditions for loans and loan guarantees including, but not limited to, interest rates, repayment agreements, private match requirements, and conditions for loan forgiveness. The nonprofit corporation shall establish a minimum interest rate for loans to ensure that necessary loan administration costs are covered. The nonprofit corporation may use interest earnings for administrative expenses.

Subd. 4. Reporting. A nonprofit corporation that receives a grant under this section shall:

(1) annually report by September 30 to the commissioner the purposes for which the money was used in the past fiscal year, including a description of projects supported by the financing, an account of loans made during the calendar year, the financing program's assets and liabilities, and an explanation of administrative expenses; and

(2) annually submit to the commissioner a copy of the report of an independent audit performed in accordance with generally accepted accounting practices and auditing standards.

HIST: 1997 c 162 art 4 s 57; 1999 c 205 art 1 s 39; art 5 s 21



Section 119B.26 Authority to waive requirements during disaster periods.

119B.26 Authority to waive requirements during disaster periods.

The commissioner may waive requirements under this chapter for up to nine months after the disaster in areas where a federal disaster has been declared under United States Code, title 42, section 5121, et seq., or the governor has exercised authority under chapter 12. The commissioner shall notify the chairs of the senate family and early childhood education budget division, the senate education finance committee, the house family and early childhood education finance division, the house education committee, and the house ways and means committee ten days before the effective date of any waiver granted under this section.

HIST: 1997 c 203 art 1 s 15; 1Sp1997 c 5 s 46; 1998 c 383 s 36









Chapters 120 - 129B Education Code: Prekindergarten - Grade 12

Chapter 120 Definitions; Attendance; Special Education; Fees

Section 120.01 MS 1996 Renumbered 120A.01

120.01 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.01 MS 1996 Renumbered 120A.01



Section 120.011 Repealed, 1991 c 265 art 7 s 43

120.011 Repealed, 1991 c 265 art 7 s 43



Section 120.0111 Renumbered 120A.03

120.0111 Renumbered 120A.03



Section 120.0112 Renumbered 125B.02

120.0112 Renumbered 125B.02



Section 120.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.02 Subdivision 1. MS 1996 Renumbered 120A.05 subd 1

Subd. 2. MS 1996 Renumbered 120A.05 subd 4

Subd. 3. MS 1996 Renumbered 120A.05 subd 8

Subd. 4. MS 1996 Renumbered 120A.05 subd 3

Subd. 5. MS 1996 Renumbered 120A.05 subd 6

Subd. 6. MS 1996 Renumbered 120A.05 subd 16

Subd. 7. MS 1973 Repealed, 1975 c 162 s 42

Subd. 8. MS 1996 Renumbered 120A.05 subd 7

Subd. 9. MS 1996 Renumbered 120A.05 subd 2

Subd. 10. MS 1973 Repealed, 1975 c 162 s 42

Subd. 11. MS 1976 Repealed, 1978 c 706 s 69

Subd. 12. MS 1996 Renumbered 120A.05 subd 15

Subd. 13. MS 1996 Renumbered 120A.05 subd 5

Subd. 14. MS 1996 Renumbered 120A.05 subd 10

Subd. 15. MS 1996 Renumbered 120A.05 subd 14

Subd. 16. MS 1969 Repealed, 1971 c 25 s 30

Subd. 17. MS 1973 Repealed, 1975 c 162 s 42

Subd. 18. MS 1996 Renumbered 120A.05 subd 12



Section 120.021 Repealed, Ex1959 c 71 art 8 s 26

120.021 Repealed, Ex1959 c 71 art 8 s 26



Section 120.023 Repealed, Ex1959 c 71 art 8 s 26

120.023 Repealed, Ex1959 c 71 art 8 s 26



Section 120.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.03 Subdivision 1. MS 1996 Renumbered 125A.02 subd 1

Subd. 2. MS 1984 Repealed, 1Sp1985 c 12 art 3 s 30

Subd. 3. MS 1984 Repealed, 1Sp1985 c 12 art 3 s 30

Subd. 4. MS 1984 Repealed, 1Sp1985 c 12 art 3 s 30

Subd. 5. MS 1996 Renumbered 125A.02 subd 2



Section 120.04 MS 1967 Repealed, 1969 c 981 s 7

120.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.04 MS 1967 Repealed, 1969 c 981 s 7



Section 120.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.05 Subdivision 1. MS 1988 Repealed, 1989 c 329 art 9 s 34

Subd. 2. MS 1996 Renumbered 120A.05 subd 9

Subd. 3. MS 1996 Renumbered 120A.05 subd 11

Subd. 4. MS 1996 Renumbered 120A.05 subd 13

Subd. 5. MS 1996 Renumbered 120A.05 subd 17



Section 120.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.06 Subdivision 1. MS 1996 Renumbered 120A.20 subd 1

Subd. 2. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 2a. MS 1996 Renumbered 120A.20 subd 2

Subd. 3. MS 1996 Renumbered 120A.20 subd 3



Section 120.062 Subdivisions renumbered, repealed, or no longer in effect

120.062 Subdivision 1. Repealed, 1988 c 718 art 7 s 65

Subd. 2. Renumbered 124D.03 subd 1

Subd. 3. Renumbered 124D.03 subd 2

Subd. 4. Renumbered 124D.03 subd 3

Subd. 5. Renumbered 124D.03 subd 4

Subd. 6. Renumbered 124D.03 subd 5

Subd. 7. Renumbered 124D.03 subd 6

Subd. 8. Repealed, 1989 c 329 art 9 s 33

Subd. 8a. Renumbered 124D.03 subd 7

Subd. 9. Renumbered 124D.03 subd 8

Subd. 10. Renumbered 124D.03 subd 9

Subd. 11. Renumbered 124D.03 subd 10

Subd. 12. Renumbered 124D.03 subd 11



Section 120.0621 Subdivisions renumbered, repealed, or no longer in effect

120.0621 Subdivision 1. Renumbered 124D.04 subd 1

Subd. 2. Renumbered 124D.04 subd 2

Subd. 3. Renumbered 124D.04 subd 3

Subd. 3a. Renumbered 124D.04 subd 4

Subd. 4. Renumbered 124D.04 subd 5

Subd. 5. Repealed, 1993 c 224 art 9 s 54

Subd. 5a. Renumbered 124D.04 subd 6

Subd. 5b. Renumbered 124D.04 subd 7

Subd. 6. Renumbered 124D.04 subd 8

Subd. 7. Renumbered 124D.04 subd 9



Section 120.063 Renumbered 120A.36

120.063 Renumbered 120A.36



Section 120.064 Subdivisions renumbered, repealed, or no longer in effect

120.064 Subdivision 1. Renumbered 124D.10 subd 1

Subd. 2. Renumbered 124D.10 subd 2

Subd. 3. Renumbered 124D.10 subd 3

Subd. 4. Renumbered 124D.10 subd 4

Subd. 4a. Renumbered 124D.10 subd 5

Subd. 5. Renumbered 124D.10 subd 6

Subd. 6. Repealed, 1993 c 337 s 20

Subd. 7. Renumbered 124D.10 subd 7

Subd. 8. Renumbered 124D.10 subd 8

Subd. 9. Renumbered 124D.10 subd 9

Subd. 10. Renumbered 124D.10 subd 10

Subd. 11. Renumbered 124D.10 subd 11

Subd. 12. Renumbered 124D.10 subd 12

Subd. 13. Renumbered 124D.10 subd 13

Subd. 14. Renumbered 124D.10 subd 14

Subd. 14a. Renumbered 124D.10 subd 15

Subd. 15. Renumbered 124D.10 subd 16

Subd. 16. Renumbered 124D.10 subd 17

Subd. 17. Renumbered 124D.10 subd 18

Subd. 18. Renumbered 124D.10 subd 19

Subd. 19. Renumbered 124D.10 subd 20

Subd. 20. Renumbered 124D.10 subd 21

Subd. 20a. Renumbered 124D.10 subd 22

Subd. 21. Renumbered 124D.10 subd 23

Subd. 22. Renumbered 124D.10 subd 24

Subd. 23. Renumbered 124D.10 subd 25 paragraphs (a) and (b)

Subd. 24. Renumbered 124D.10 subd 25 paragraph (c)



Section 120.065 Repealed, 1978 c 764 s 143

120.065 Repealed, 1978 c 764 s 143



Section 120.07 MS 1976 Repealed, 1978 c 764 s 143

120.07 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.07 MS 1976 Repealed, 1978 c 764 s 143



Section 120.075 Subdivisions renumbered, repealed, or no longer in effect

120.075 Subdivision 1. Renumbered 124D.06 subd 1

Subd. 1a. Renumbered 124D.06 subd 2

Subd. 2. Renumbered 124D.06 subd 3

Subd. 3. Renumbered 124D.06 subd 4

Subd. 3a. Renumbered 124D.06 subd 5

Subd. 4. Renumbered 124D.06 subd 6

Subd. 5. Renumbered 124D.06 subd 7



Section 120.0751 Renumbered 124D.07

120.0751 Renumbered 124D.07



Section 120.0752 Renumbered 124D.08

120.0752 Renumbered 124D.08



Section 120.08 MS 1996 Renumbered 124D.05

120.08 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.08 MS 1996 Renumbered 124D.05



Section 120.09 MS 1967 Repealed, 1969 c 1082 s 2

120.09 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.09 MS 1967 Repealed, 1969 c 1082 s 2



Section 120.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.10 Subdivision 1. MS 1986 Repealed, 1987 c 178 s 10

Subd. 2. MS 1986 Repealed, 1987 c 178 s 10

Subd. 2a. MS 1984 Repealed, 1986 c 472 s 5; 1987 c 178 s 10

Subd. 2b. MS 1984 Repealed, 1986 c 472 s 5; 1987 c 178 s 10

Subd. 3. MS 1986 Renumbered 120.101 subd 9

Subd. 4. MS 1986 Renumbered 120.101 subd 10



Section 120.101 Subdivisions renumbered, repealed, or no longer in effect

120.101 Subdivision 1. Renumbered 120A.22 subd 1

Subd. 2. Renumbered 120A.22 subd 2

Subd. 3. Renumbered 120A.22 subd 3

Subd. 4. Renumbered 120A.22 subd 4

Subd. 5. Renumbered 120A.22 subd 5

Subd. 5a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5a. MS 1996 Renumbered 120A.22 subd 6

Subd. 5b. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5c. Renumbered 120A.22 subd 7

Subd. 5d. Renumbered 120A.22 subd 8

Subd. 6. Renumbered 120A.22 subd 9

Subd. 7. Renumbered 120A.22 subd 10

Subd. 8. Renumbered 120A.22 subd 11

Subd. 9. Renumbered 120A.22 subd 12

Subd. 10. Renumbered 120A.22 subd 13



Section 120.1015 Renumbered 120A.41

120.1015 Renumbered 120A.41



Section 120.102 Renumbered 120A.24

120.102 Renumbered 120A.24



Section 120.103 Renumbered 120A.26

120.103 Renumbered 120A.26



Section 120.104 Repealed, 1991 c 265 art 11 s 26

120.104 Repealed, 1991 c 265 art 11 s 26



Section 120.1045 Subdivisions renumbered, repealed, or no longer in effect

120.1045 Subdivision 1. Renumbered 123B.03 subd 1

Subd. 2. Renumbered 123B.03 subd 2

Subd. 3. Repealed, 1996 c 412 art 9 s 20

Subd. 4. Renumbered 123B.03 subd 3



Section 120.105 Repealed, 1Sp1997 c 4 art 7 s 58

120.105 Repealed, 1Sp1997 c 4 art 7 s 58



Section 120.106 Renumbered 120A.35

120.106 Renumbered 120A.35



Section 120.11 MS 1996 Renumbered 120A.28

120.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.11 MS 1996 Renumbered 120A.28



Section 120.12 MS 1986 Repealed, 1987 c 178 s 10

120.12 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.12 MS 1986 Repealed, 1987 c 178 s 10



Section 120.13 MS 1988 Repealed, 1989 c 329 art 9 s 34

120.13 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.13 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 120.14 MS 1996 Renumbered 120A.30

120.14 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.14 MS 1996 Renumbered 120A.30



Section 120.15 MS 1988 Repealed, 1989 c 329 art 9 s 34

120.15 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.15 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 120.16 MS 1988 Repealed, 1989 c 329 art 9 s 34

120.16 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.16 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 120.17 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.17 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.17 Subdivision 1. MS 1996 Renumbered 125A.03

Subd. 1a. MS 1984 Repealed, 1Sp1985 c 12 art 3 s 30

Subd. 1b. MS 1996 Renumbered 125A.04

Subd. 2. MS 1996 (a) to (c) Renumbered 125A.05

(d) to (j) Renumbered 125A.06

Subd. 3. MS 1996 Renumbered 125A.07

Subd. 3a. MS 1996 Renumbered 125A.08

Subd. 3b. MS 1996 Renumbered 125A.09

Subd. 3c. MS 1980 Repealed, 1981 c 358 art 3 s 20

Subd. 3d. MS 1996 Renumbered 125A.10

Subd. 4. MS 1996 Renumbered 125A.11

Subd. 4a. MS 1996 Renumbered 125A.12

Subd. 5. MS 1996 Renumbered 125A.13

Subd. 5a. MS 1996 Renumbered 125A.14

Subd. 6. MS 1996 Renumbered 125A.15

Subd. 7. MS 1996 Renumbered 125A.16

Subd. 7a. MS 1996 Renumbered 125A.65

Subd. 8. MS 1971 Repealed, 1973 c 683 s 30

Subd. 8a. MS 1996 Renumbered 125A.17

Subd. 9. MS 1996 Renumbered 125A.18

Subd. 10. MS 1996 Renumbered 125A.19

Subd. 11. MS 1996 Renumbered 125A.20

Subd. 11a. MS 1993 Supp Renumbered 120.1701 subd 3

Subd. 11b. MS 1993 Supp Renumbered 120.1701 subd 4

Subd. 12. MS 1993 Supp Renumbered 120.1701 subd 5

Subd. 13. MS 1986 Repealed, 1987 c 398 art 3 s 41

Subd. 14. MS 1993 Supp Renumbered 120.1701 subd 12

Subd. 14a. MS 1993 Supp Renumbered 120.1701 subd 13

Subd. 15. MS 1996 Renumbered 125A.21

Subd. 16. MS 1996 Renumbered 125A.22

Subd. 17. MS 1993 Supp Renumbered 120.1701 subd 22

Subd. 18. MS 1996 Renumbered 125A.23

Subd. 19. MS 1996 Renumbered 125A.24



Section 120.1701 Subdivisions renumbered, repealed, or no longer in effect

120.1701 Subdivision 1. Renumbered 125A.26

Subd. 2. Renumbered 125A.27

Subd. 3. Renumbered 125A.28

Subd. 4. Renumbered 125A.29

Subd. 5. Renumbered 125A.30

Subd. 6. Renumbered 125A.31

Subd. 7. Renumbered 125A.32

Subd. 8. Renumbered 125A.33

Subd. 8a. Renumbered 125A.34

Subd. 9. Renumbered 125A.35

Subd. 10. Renumbered 125A.36

Subd. 11. Renumbered 125A.37

Subd. 12. Renumbered 125A.38

Subd. 13. Renumbered 125A.39

Subd. 14. Renumbered 125A.40

Subd. 15. Renumbered 125A.41

Subd. 16. Renumbered 125A.42

Subd. 17. Renumbered 125A.43

Subd. 18. Renumbered 125A.44

Subd. 19. Renumbered 125A.45

Subd. 20. Renumbered 125A.46

Subd. 21. Renumbered 125A.47

Subd. 22. Renumbered 125A.48



Section 120.171 Repealed, 1979 c 334 art 3 s 19

120.171 Repealed, 1979 c 334 art 3 s 19



Section 120.172 Renumbered 125A.25

120.172 Renumbered 125A.25



Section 120.173 Renumbered 125A.50

120.173 Renumbered 125A.50



Section 120.18 MS 1967 Repealed, 1969 c 981 s 7

120.18 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

120.18 MS 1967 Repealed, 1969 c 981 s 7



Section 120.181 Renumbered 125A.51

120.181 Renumbered 125A.51



Section 120.1811 Renumbered 125A.52

120.1811 Renumbered 125A.52



Section 120.182 Renumbered 125A.53

120.182 Renumbered 125A.53



Section 120.183 Renumbered 125A.54

120.183 Renumbered 125A.54



Section 120.185 Renumbered 125A.55

120.185 Renumbered 125A.55



Section 120.187 Renumbered 125A.57

120.187 Renumbered 125A.57



Section 120.188 Renumbered 125A.58

120.188 Renumbered 125A.58



Section 120.189 Renumbered 125A.59

120.189 Renumbered 125A.59



Section 120.190 Renumbered 125A.60

120.190 Renumbered 125A.60



Section 120.38 Repealed, Ex1959 c 71 art 8 s 26

120.19-120.38 Repealed, Ex1959 c 71 art 8 s 26



Section 120.43 Repealed, Ex1959 c 71 art 8 s 26

120.41-120.43 Repealed, Ex1959 c 71 art 8 s 26



Section 120.44 Repealed, Ex1959 c 71 art 8 s 26; 1961 c 446 s 2; 1961 c 567 s 2 subd 2

120.44 Repealed, Ex1959 c 71 art 8 s 26; 1961 c 446 s 2; 1961 c 567 s 2 subd 2



Section 120.46 Repealed, Ex1959 c 71 art 8 s 26

120.46 Repealed, Ex1959 c 71 art 8 s 26



Section 120.57 Repealed, 1959 c 687 s 13; Ex1959 c 27 s 13; Ex1959 c 71 art 8 s 26

120.51-120.57 Repealed, 1959 c 687 s 13; Ex1959 c 27 s 13; Ex1959 c 71 art 8 s 26



Section 120.58 Repealed, Ex1959 c 71 art 8 s 26

120.58 Repealed, Ex1959 c 71 art 8 s 26



Section 120.59 Renumbered 124D.12

120.59 Renumbered 124D.12



Section 120.60 Renumbered 124D.121

120.60 Renumbered 124D.121



Section 120.61 Renumbered 124D.122

120.61 Renumbered 124D.122



Section 120.62 Renumbered 124D.123

120.62 Renumbered 124D.123



Section 120.63 Renumbered 124D.124

120.63 Renumbered 124D.124



Section 120.64 Renumbered 124D.125

120.64 Renumbered 124D.125



Section 120.65 Repealed, 1Sp1997 c 4 art 7 s 58

120.65 Repealed, 1Sp1997 c 4 art 7 s 58



Section 120.66 Renumbered 124D.126

120.66 Renumbered 124D.126



Section 120.67 Renumbered 124D.127

120.67 Renumbered 124D.127



Section 120.68 Repealed, 1Sp1985 c 12 art 7 s 33

120.68 Repealed, 1Sp1985 c 12 art 7 s 33



Section 120.71 Renumbered 123B.34

120.71 Renumbered 123B.34



Section 120.72 Renumbered 123B.35

120.72 Renumbered 123B.35



Section 120.73 Subdivisions renumbered, repealed, or no longer in effect

120.73 Subdivision 1. Renumbered 123B.36 subd 1

Subd. 2. Renumbered 123B.36 subd 2

Subd. 2a. Renumbered 123B.36 subd 3

Subd. 2b. Renumbered 123B.36 subd 4

Subd. 3. Renumbered 123B.36 subd 5

Subd. 4. Renumbered 123B.36 subd 6



Section 120.74 Renumbered 123B.37

120.74 Renumbered 123B.37



Section 120.75 Subdivisions renumbered, repealed, or no longer in effect

120.75 Subdivision 1. Renumbered 123B.38

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 120.76 Renumbered 123B.39

120.76 Renumbered 123B.39



Section 120.77 Repealed, 1989 c 329 art 9 s 34

120.77 Repealed, 1989 c 329 art 9 s 34



Section 120.78 Subdivisions renumbered, repealed, or no longer in effect

120.78 Subdivision 1. Repealed, 1982 c 563 s 17

Subd. 2. Repealed, 1981 c 358 art 7 s 31



Section 120.80 Subdivisions renumbered, repealed, or no longer in effect

120.80 Subdivision 1. Renumbered 120B.07

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 120.801 Repealed, 1984 c 619 s 17

120.801 Repealed, 1984 c 619 s 17



Section 120.802 Repealed, 1984 c 619 s 17

120.802 Repealed, 1984 c 619 s 17



Section 120.803 Repealed, 1984 c 619 s 17

120.803 Repealed, 1984 c 619 s 17



Section 120.804 Repealed, 1984 c 619 s 17

120.804 Repealed, 1984 c 619 s 17



Section 120.805 Repealed, 1984 c 619 s 17

120.805 Repealed, 1984 c 619 s 17



Section 120.806 Repealed, 1984 c 619 s 17

120.806 Repealed, 1984 c 619 s 17



Section 120.81 Repealed, 1984 c 619 s 17

120.81 Repealed, 1984 c 619 s 17



Section 120.82 Repealed, 1983 c 258 s 72

120.82 Repealed, 1983 c 258 s 72



Section 120.83 Repealed, 1984 c 619 s 17

120.83 Repealed, 1984 c 619 s 17



Section 120.84 Renumbered 124.078

120.84 Renumbered 124.078



Section 120.85 Renumbered 124.079

120.85 Renumbered 124.079



Section 120.90 Repealed, 1998 c 397 art 1 s 57

120.90 Repealed, 1998 c 397 art 1 s 57






Chapter 120A Education Code; Compulsory Attendance

Section 120A.01 Citation, Education Code.

120A.01 Citation, Education Code.

Chapters 120A to 129C may be cited as the Education Code.

HIST: Ex1959 c 71 art 1 s 1; 1975 c 162 s 1; 1998 c 397 art 1 s 58; art 11 s 3



Section 120A.02 Department of children, families, and learning.

120A.02 Department of children, families, and learning.

The department of children, families, and learning shall carry out the provisions of chapters 120A to 129C and other related education provisions under law.

HIST: 2000 c 254 s 1



Section 120A.03 Mission statement.

120A.03 Mission statement.

The mission of public education in Minnesota, a system for lifelong learning, is to ensure individual academic achievement, an informed citizenry, and a highly productive work force. This system focuses on the learner, promotes and values diversity, provides participatory decision making, ensures accountability, models democratic principles, creates and sustains a climate for change, provides personalized learning environments, encourages learners to reach their maximum potential, and integrates and coordinates human services for learners. The public schools of this state shall serve the needs of the students by cooperating with the students' parents and legal guardians to develop the students' intellectual capabilities and lifework skills in a safe and positive environment. It is part of the department's mission that within the department's resources the commissioner shall endeavor to:

(1) prevent the waste or unnecessary spending of public money;

(2) use innovative fiscal and human resource practices to manage the state's resources and operate the department as efficiently as possible;

(3) coordinate the department's activities wherever appropriate with the activities of other governmental agencies;

(4) use technology where appropriate to increase agency productivity, improve customer service, increase public access to information about government, and increase public participation in the business of government;

(5) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A;

(6) report to the legislature on the performance of agency operations and the accomplishment of agency goals in the agency's biennial budget according to section 16A.10, subdivision 1; and

(7) recommend to the legislature appropriate changes in law necessary to carry out the mission and improve the performance of the department.

HIST: 1991 c 265 art 7 s 1; 1995 c 248 art 11 s 9; 1Sp1997 c 4 art 7 s 2; 1998 c 366 s 56; 1998 c 397 art 1 s 58



Section 120A.05 Definitions.

120A.05 Definitions.

Subdivision 1. Scope. For the purposes of this chapter the terms defined in this section have the meanings given them.

Subd. 2. Auditor. "Auditor" means county auditor.

Subd. 3. Board. "Board" means a school board.

Subd. 4. Commissioner. "Commissioner" means the commissioner of children, families, and learning.

Subd. 5. Common district. "Common district" means any school district validly created and existing as a common school district or joint common school district as of July 1, 1957, or pursuant to the terms of the Education Code.

Subd. 6. County board. "County board" means a board of county commissioners.

Subd. 7. Department. "Department" means the department of children, families, and learning.

Subd. 8. District. "District" means a school district.

Subd. 9. Elementary school. "Elementary school" means any school with building, equipment, courses of study, class schedules, enrollment of pupils ordinarily in prekindergarten through grade 6 or any portion thereof, and staff meeting the standards established by the commissioner.

The commissioner of children, families, and learning shall not close a school or deny any state aids to a district for its elementary schools because of enrollment limitations classified in accordance with the provisions of this subdivision.

Subd. 10. Independent district. "Independent district" means any school district validly created and existing as an independent, consolidated, joint independent, county or a ten or more township district as of July 1, 1957, or pursuant to the Education Code.

Subd. 11. Middle school. "Middle school" means any school other than a secondary school giving an approved course of study in a minimum of three consecutive grades above 4th but below 10th with building, equipment, courses of study, class schedules, enrollment, and staff meeting the standards established by the commissioner of children, families, and learning.

Subd. 12. School district tax. "School district tax" means the tax levied and collected to provide the amount of money voted or levied by the district or the board for school purposes.

Subd. 13. Secondary school. "Secondary school" means any school with building, equipment, courses of study, class schedules, enrollment of pupils ordinarily in grades 7 through 12 or any portion thereof, and staff meeting the standards established by the commissioner of children, families, and learning.

Subd. 14. Special district. "Special district" means a district established by a charter granted by the legislature or by a home rule charter including any district designated a special independent school district by the legislature.

Subd. 15. Obsolete

Subd. 16. Superintendent. "Superintendent" means superintendent of the school district involved.

Subd. 17. Vocational center school. "Vocational center school" means any school serving a group of secondary schools with approved areas of secondary vocational training and offering vocational secondary and adult programs necessary to meet local needs and meeting standards established by the commissioner of children, families, and learning.

HIST: Ex1959 c 71 art 1 s 2,5; 1961 c 562 s 7; 1971 c 25 s 31; 1971 c 118 s 1; 1978 c 616 s 1; 1984 c 463 art 5 s 1; 1987 c 258 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 2; 1998 c 397 art 1 s 1-6,58; art 11 s 3; 1998 c 398 art 5 s 55



Section 120A.10 Public officer may submit school law questions to attorney general.

120A.10 Public officer may submit school law questions to attorney general.

If there be any doubt as to the proper construction of any part of the state school laws, the commissioner, at the request of any public officer, shall submit such question to the attorney general, who shall give a written opinion thereon and such opinion shall be binding until annulled or overruled by a court.

HIST: Ex1959 c 71 art 2 s 17; 1986 c 444



Section 120A.20 Admission to public school.

120A.20 Admission to public school.

Subdivision 1. Age limitations; pupils. All schools supported in whole or in part by state funds are public schools. Admission to a public school is free to any person who resides within the district that operates the school, who is under 21 years of age, and who satisfies the minimum age requirements imposed by this section. Notwithstanding the provisions of any law to the contrary, the conduct of all students under 21 years of age attending a public secondary school is governed by a single set of reasonable rules and regulations promulgated by the school board. No person shall be admitted to any public school (1) as a kindergarten pupil, unless the pupil is at least five years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences; or (2) as a 1st grade student, unless the pupil is at least six years of age on September 1 of the calendar year in which the school year for which the pupil seeks admission commences or has completed kindergarten; except that any school board may establish a policy for admission of selected pupils at an earlier age.

Subd. 2. Education and residence of homeless. (a) Notwithstanding subdivision 1, a district must not deny free admission to a homeless person of school age solely because the district cannot determine that the person is a resident of the district.

(b) The school district of residence for a homeless person of school age shall be the school district in which the homeless shelter or other program, center, or facility assisting the homeless person is located. The educational services a school district provides to a homeless person must allow the person to work toward meeting the graduation standards under section 120B.02.

Subd. 3. Pupils, at least 21 years of age. In addition to those admitted under subdivision 1, admission to a public secondary school is free to a person who is eligible under this subdivision. In order to be eligible, a person must be:

(1) at least 21 years of age;

(2) a resident of the district where the secondary school is located; and

(3) eligible under section 124D.68, subdivision 2.

Free admission is limited to two school years or the equivalent, or until the pupil completes the courses required to graduate, whichever is less. A district that admits a person to school under this section must have a reasonable expectation that the person can obtain a diploma within two years.

HIST: Ex1959 c 71 art 1 s 6; 1967 c 173 s 1; 1974 c 529 s 1; 1984 c 463 art 5 s 2; 1Sp1985 c 12 art 7 s 2; 1987 c 258 s 12; 1988 c 718 art 6 s 1; 1989 c 246 s 2; 1989 c 329 art 7 s 1; 1993 c 224 art 4 s 7; 1996 c 412 art 13 s 3; 1998 c 397 art 1 s 7,8,58; art 11 s 3; 1998 c 398 art 2 s 3



Section 120A.22 Compulsory instruction.

120A.22 Compulsory instruction.

Subdivision 1. Parental responsibility. The parent of a child is primarily responsible for assuring that the child acquires knowledge and skills that are essential for effective citizenship.

Subd. 1a. Noncustodial parent access to records. Upon request, a noncustodial parent has the right of access to, and to receive copies of, school records and information, to attend conferences, and to be informed about the child's welfare, educational progress, and status, as authorized under section 518.17, subdivision 3. The school is not required to hold a separate conference for each parent.

Subd. 2. Applicability. This section and sections 120A.24; 120A.26; 120A.28; 120A.30; 120A.32; and 120A.34 apply only to a child required to receive instruction according to subdivision 5 and to instruction that is intended to fulfill that requirement.

Subd. 3. Parent defined; residency determined. (a) In this section and sections 120A.24 and 120A.26, "parent" means a parent, guardian, or other person having legal custody of a child.

(b) In sections 125A.03 to 125A.24 and 125A.65, "parent" means a parent, guardian, or other person having legal custody of a child under age 18. For an unmarried pupil age 18 or over, "parent" means the pupil unless a guardian or conservator has been appointed, in which case it means the guardian or conservator.

(c) For purposes of sections 125A.03 to 125A.24 and 125A.65, the school district of residence for an unmarried pupil age 18 or over who is a parent under paragraph (b) and who is placed in a center for care and treatment, shall be the school district in which the pupil's biological or adoptive parent or designated guardian resides.

(d) For a married pupil age 18 or over, the school district of residence is the school district in which the married pupil resides.

Subd. 4. School defined. For the purpose of compulsory attendance, a "school" means a public school, as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or a nonpublic school, church or religious organization, or home-school in which a child is provided instruction in compliance with this section and section 120A.24.

Subd. 5. Ages and terms. (a) Every child between seven and 16 years of age must receive instruction. Every child under the age of seven who is enrolled in a half-day kindergarten, or a full-day kindergarten program on alternate days, or other kindergarten programs shall receive instruction. Except as provided in subdivision 6, a parent may withdraw a child under the age of seven from enrollment at any time.

(b) A school district by annual board action may require children subject to this subdivision to receive instruction in summer school. A district that acts to require children to receive instruction in summer school shall establish at the time of its action the criteria for determining which children must receive instruction.

Subd. 6. Children under seven. (a) Once a pupil under the age of seven is enrolled in kindergarten or a higher grade in a public school, the pupil is subject to the compulsory attendance provisions of this chapter and section 120A.34, unless the board of the district in which the pupil is enrolled has a policy that exempts children under seven from this subdivision.

(b) In a district in which children under seven are subject to compulsory attendance under this subdivision, paragraphs (c) to (e) apply.

(c) A parent or guardian may withdraw the pupil from enrollment in the school for good cause by notifying the district. Good cause includes, but is not limited to, enrollment of the pupil in another school, as defined in subdivision 4, or the immaturity of the child.

(d) When the pupil enrolls, the enrolling official must provide the parent or guardian who enrolls the pupil with a written explanation of the provisions of this subdivision.

(e) A pupil under the age of seven who is withdrawn from enrollment in the public school under paragraph (c) is no longer subject to the compulsory attendance provisions of this chapter.

(f) In a district that had adopted a policy to exempt children under seven from this subdivision, the district's chief attendance officer must keep the truancy enforcement authorities supplied with a copy of the board's current policy certified by the clerk of the board.

Subd. 7. Education records. (a) A district from which a student is transferring must transmit the student's educational records, within ten business days of a request, to the district in which the student is enrolling. Districts must make reasonable efforts to determine the district in which a transferring student is next enrolling in order to comply with this subdivision.

(b) A school district that transmits a student's educational records to another school district or other educational entity to which the student is transferring must include in the transmitted records information about disciplinary action taken as a result of any incident in which the student possessed or used a dangerous weapon.

Subd. 8. Withdrawal from school. Any student between 16 and 18 years old who seeks to withdraw from school, and the student's parent or guardian must:

(1) attend a meeting with school personnel to discuss the educational opportunities available to the student, including alternative educational opportunities; and

(2) sign a written election to withdraw from school.

Subd. 9. Curriculum. Instruction must be provided in at least the following subject areas:

(1) basic communication skills including reading and writing, literature, and fine arts;

(2) mathematics and science;

(3) social studies including history, geography, and government; and

(4) health and physical education.

Instruction, textbooks, and materials must be in the English language. Another language may be used pursuant to sections 124D.59 to 124D.61.

Subd. 10. Requirements for instructors. A person who is providing instruction to a child must meet at least one of the following requirements:

(1) hold a valid Minnesota teaching license in the field and for the grade level taught;

(2) be directly supervised by a person holding a valid Minnesota teaching license;

(3) successfully complete a teacher competency examination;

(4) provide instruction in a school that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner;

(5) hold a baccalaureate degree; or

(6) be the parent of a child who is assessed according to the procedures in subdivision 11.

Any person providing instruction in a public school must meet the requirements of clause (1).

Subd. 11. Assessment of performance. (a) Each year the performance of every child who is not enrolled in a public school must be assessed using a nationally norm-referenced standardized achievement examination. The superintendent of the district in which the child receives instruction and the person in charge of the child's instruction must agree about the specific examination to be used and the administration and location of the examination.

(b) To the extent the examination in paragraph (a) does not provide assessment in all of the subject areas in subdivision 9, the parent must assess the child's performance in the applicable subject area. This requirement applies only to a parent who provides instruction and does not meet the requirements of subdivision 10, clause (1), (2), or (3).

(c) If the results of the assessments in paragraphs (a) and (b) indicate that the child's performance on the total battery score is at or below the 30th percentile or one grade level below the performance level for children of the same age, the parent must obtain additional evaluation of the child's abilities and performance for the purpose of determining whether the child has learning problems.

(d) A child receiving instruction from a nonpublic school, person, or institution that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner, is exempt from the requirements of this subdivision.

Subd. 12. Legitimate exemptions. A parent, guardian, or other person having control of a child may apply to a school district to have the child excused from attendance for the whole or any part of the time school is in session during any school year. Application may be made to any member of the board, a truant officer, a principal, or the superintendent. The board of the district in which the child resides may approve the application upon the following being demonstrated to the satisfaction of that board:

(1) that the child's bodily or mental condition is such as to prevent attendance at school or application to study for the period required; or

(2) that for the school years 1988-1989 through 1999-2000 the child has already completed the studies ordinarily required in the 10th grade and that for the school years beginning with the 2000-2001 school year the child has already completed the studies ordinarily required to graduate from high school; or

(3) that it is the wish of the parent, guardian, or other person having control of the child, that the child attend for a period or periods not exceeding in the aggregate three hours in any week, a school for religious instruction conducted and maintained by some church, or association of churches, or any Sunday school association incorporated under the laws of this state, or any auxiliary thereof. This school for religious instruction must be conducted and maintained in a place other than a public school building, and it must not, in whole or in part, be conducted and maintained at public expense. However, a child may be absent from school on such days as the child attends upon instruction according to the ordinances of some church.

Subd. 13. Issuing and reporting excuses. The clerk or any authorized officer of the board must issue and keep a record of such excuses, under such rules as the board may from time to time establish.

HIST: Ex1959 c 71 art 1 s 10 subds 2,3; 1961 c 567 s 1; 1967 c 82 s 1; 1969 c 161 s 1,2; 1974 c 326 s 1; 1975 c 162 s 3; 1977 c 306 s 14; 1977 c 447 art 7 s 2,3; 1978 c 616 s 2; 1978 c 706 s 1; 1980 c 609 art 3 s 2; 1Sp1985 c 12 art 7 s 3; 1986 c 444; 1986 c 472 s 1-3; 1987 c 178 s 1,9; 1988 c 718 art 7 s 19,20; 1989 c 296 s 1,2; 1991 c 265 art 7 s 2; 1993 c 224 art 9 s 13,14; 1994 c 465 art 2 s 9,10; 1994 c 647 art 4 s 1; art 9 s 3; 1Sp1995 c 3 art 9 s 3,4; 1Sp1997 c 4 art 6 s 1-2; art 7 s 3; 1998 c 397 art 1 s 29-35,58; art 11 s 3; 1998 c 398 art 2 s 5; art 5 s 4; art 5 s 55; 2000 c 489 art 10 s 1,21



Section 120A.24 Reporting.

120A.24 Reporting.

Subdivision 1. Reports to superintendent. The person in charge of providing instruction to a child must submit the following information to the superintendent of the district in which the child resides:

(1) by October 1 of each school year, the name, birth date, and address of each child receiving instruction;

(2) the name of each instructor and evidence of compliance with one of the requirements specified in section 120A.22, subdivision 10;

(3) an annual instructional calendar; and

(4) for each child instructed by a parent who meets only the requirement of section 120A.22, subdivision 10, clause (6), a quarterly report card on the achievement of the child in each subject area required in section 120A.22, subdivision 9.

Subd. 2. Availability of documentation. The person in charge of providing instruction to a child must make available documentation indicating that the subjects required in section 120A.22, subdivision 9, are being taught. This documentation must include class schedules, copies of materials used for instruction, and descriptions of methods used to assess student achievement.

Subd. 3. Exemptions. A nonpublic school, person, or other institution that is accredited by an accrediting agency, recognized according to section 123B.445, or recognized by the commissioner, is exempt from the requirements in subdivisions 1 and 2, except for the requirement in subdivision 1, clause (1).

Subd. 4. Reports to the state. A superintendent must make an annual report to the commissioner of children, families, and learning. The report must include the following information:

(1) the number of children residing in the district attending nonpublic schools or receiving instruction from persons or institutions other than a public school;

(2) the number of children in clause (1) who are in compliance with section 120A.22 and this section; and

(3) the names, ages, and addresses of children whom the superintendent has determined are not in compliance with section 120A.22 and this section.

HIST: 1987 c 178 s 2; 1993 c 224 art 9 s 15; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 1 s 37-39,58; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 6 s 1



Section 120A.26 Enforcement and prosecution.

120A.26 Enforcement and prosecution.

Subdivision 1. On-site visits. A superintendent or the superintendent's designee may make an annual on-site visit, at a mutually agreed upon time, to an unaccredited nonpublic school, home, or other institution where children are receiving instruction. Upon mutual agreement between the parties, the superintendent or the superintendent's designee may also visit an accredited nonpublic school, person, or other institution providing instruction. The purpose of these visits shall be limited to monitoring compliance with the requirements of section 120A.22. If the superintendent determines that there is evidence of noncompliance with the requirements of sections 120A.22 and 120A.24, the superintendent may make additional visits during the school year.

Subd. 2. Alternative to visits. In lieu of the visit authorized in subdivision 1, a parent who is providing instruction may present the documentation required in section 120A.24, subdivision 2, to the superintendent.

Subd. 3. Notice to parents. The superintendent must notify the parent, in writing, if a child is alleged to be receiving instruction in violation of sections 120A.22 and 120A.24. The written notification must include a list of the specific alleged violations.

Subd. 4. Fact-finding and mediation. If the specified alleged violations of the compulsory attendance requirements are not corrected within 15 days of receipt of the written notification, the superintendent must request fact-finding and mediation services from the commissioner.

Subd. 5. Notice to county attorney. If the alleged violations are not corrected through the fact-finding and mediation process under subdivision 4, the superintendent must notify the county attorney of the alleged violations. The superintendent must notify the parents, by certified mail, of the superintendent's intent to notify the county attorney of the alleged violations.

Subd. 6. Criminal complaint; prosecution. The county attorney in the county in which the alleged violations have occurred has jurisdiction to conduct a prosecution for violations of this section, section 120A.22, or section 120A.24. A criminal complaint may be filed in any court in the county exercising criminal jurisdiction and must name the persons neglecting or refusing to comply with this section, section 120A.22, or section 120A.24. After the complaint has been filed, a warrant must be issued and proceedings in trial must commence as provided by law in misdemeanor cases.

HIST: 1987 c 178 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 1 s 40-43,58; art 11 s 3



Section 120A.28 School boards; duties.

120A.28 School boards; duties.

It is the duty of each board through its clerk or other authorized agent or employee, to report the names of children required to attend school, with excuses, if any, granted in the district, to the superintendent or principals of the district, within the first week of school. Subsequent excuses granted must be reported in the same manner. The clerk or principal must provide the teachers in the several schools supervised with the necessary information for the respective grades of school, relating to the list of pupils with excuses granted. Within five days after receiving the report, the clerk or principals must report the names of children not excused who are not attending school, with the names and addresses of their parents, to the superintendent.

HIST: Ex1959 c 71 art 1 s 11; 1975 c 162 s 4; 1Sp1985 c 12 art 7 s 4; 1986 c 444; 1998 c 397 art 1 s 44,58



Section 120A.30 Attendance officers.

120A.30 Attendance officers.

The board of any district may authorize the employment of attendance officers, who must investigate truancy or nonattendance at school, make complaints, serve notice and process, and attend to the enforcement of all laws and district rules regarding school attendance. When any attendance officer learns of any case of habitual truancy or continued nonattendance of any child required to attend school the officer must immediately notify the person having control of the child to send and keep the child in school. The attendance officer must also refer a habitual truant child as defined in section 260C.007, subdivision 19, and the child's parent or legal guardian to appropriate services and procedures under chapter 260A, if available within the school district. Attendance officers or other designated school officials must ensure that the notice required by section 260A.03 for a child who is a continuing truant is sent. The officer must act under the general supervision of the superintendent.

HIST: Ex1959 c 71 art 1 s 14; 1978 c 616 s 3; 1986 c 444; 1995 c 226 art 3 s 3; 1998 c 397 art 1 s 45,58; 1999 c 139 art 4 s 2



Section 120A.32 Officers, teachers; neglect of duty; penalty.

120A.32 Officers, teachers; neglect of duty; penalty.

Any school officer, truant officer, public or nonpublic school teacher, principal, district superintendent, or person providing instruction other than a parent refusing, willfully failing, or neglecting to perform any duty imposed by sections 120A.22 to 120A.30, 120A.35, 120A.41, and 123B.03 is guilty of a misdemeanor. All persons found guilty shall be punished for each offense by a fine of not more than $10 or by imprisonment for not more than ten days. All fines, when collected, shall be paid into the county treasury for the benefit of the school district in which the offense is committed.

HIST: Ex1959 c 71 art 8 s 19; 1975 c 162 s 36; 1986 c 444; 1987 c 178 s 7; 1989 c 209 art 2 s 1; 1991 c 199 art 2 s 14; 1998 c 397 art 1 s 55,58; art 11 s 3



Section 120A.34 Violations; penalties.

120A.34 Violations; penalties.

Any person who fails or refuses to provide for instruction of a child of whom the person has legal custody, and who is required by section 120A.22, subdivision 5, to receive instruction, when notified so to do by a truant officer or other official, or any person who induces or attempts to induce any child unlawfully to be absent from school, or who knowingly harbors or employs, while school is in session, any child unlawfully absent from school, shall be guilty of a misdemeanor. Any fines collected shall be paid into the county treasury for the benefit of the school district in which the offense is committed.

HIST: Ex1959 c 71 art 8 s 20; 1986 c 444; 1987 c 178 s 8; 1989 c 296 s 3; 1993 c 224 art 14 s 14; 1995 c 226 art 3 s 8; 1998 c 397 art 1 s 56,58; art 11 s 3



Section 120A.35 Absence from school for religious observance.

120A.35 Absence from school for religious observance.

Reasonable efforts must be made by a school district to accommodate any pupil who wishes to be excused from a curricular activity for a religious observance.

HIST: 1989 c 60 s 1; 1998 c 397 art 1 s 58



Section 120A.36 School attendance.

120A.36 School attendance.

Attendance at a particular public school is a privilege not a right for a pupil.

HIST: 1996 c 412 art 4 s 1; 1998 c 397 art 1 s 58



Section 120A.40 School calendar.

120A.40 School calendar.

(a) Except for learning programs during summer, flexible learning year programs authorized under sections 124D.12 to 124D.127, and learning year programs under section 124D.128, a district must not commence an elementary or secondary school year before September 1, except as provided under paragraph (b). Days devoted to teachers' workshops may be held before September 1. Districts that enter into cooperative agreements are encouraged to adopt similar school calendars.

(b) A district may begin the school year on any day before September 1 to accommodate a construction or remodeling project of $400,000 or more affecting a district school facility.

HIST: Ex1959 c 71 art 7 s 12; 1967 c 890 s 2; 1974 c 326 s 15; 1978 c 764 s 89; 1985 c 51 s 1; 1987 c 258 s 7; 1990 c 562 art 8 s 33; 1991 c 265 art 9 s 57; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 117; art 11 s 3; 1998 c 398 art 6 s 29; 1999 c 241 art 9 s 2



Section 120A.41 Length of school year; days of instruction.

120A.41 Length of school year; days of instruction.

A school board's annual school calendar must include at least three additional days of student instruction or staff development training related to implementing section 120B.031, subdivision 1, paragraph (f), beyond the number of days of student instruction the board formally adopted as its school calendar at the beginning of the 1996-1997 school year.

HIST: 1Sp1997 c 4 art 6 s 3; 1998 c 397 art 1 s 36; art 6 s 124; 2000 c 500 s 1



Section 120A.415 Extended school calendar.

120A.415 Extended school calendar.

A school board that offers licensed kindergarten through grade 12 teachers the opportunity for more staff development training and additional salary under section 122A.40, subdivisions 7 and 7a, or 122A.41, subdivisions 4 and 4a, must adopt as its school calendar a total of 240 days of student instruction and staff development, of which the total number of staff development days equals the difference between the total number of days of student instruction and 240 days. A school board may schedule additional staff development days throughout the calendar year.

HIST: 1Sp2001 c 6 art 2 s 1



Section 120A.42 Conduct of school on certain holidays.

120A.42 Conduct of school on certain holidays.

The governing body of any district may contract with any of the teachers of the district for the conduct of schools, and may conduct schools, on either, or any, of the following holidays, provided that a clause to this effect is inserted in the teacher's contract: Martin Luther King's birthday, Lincoln's and Washington's birthdays, Columbus Day and Veterans' Day. On Martin Luther King's birthday, Washington's birthday, Lincoln's birthday, and Veterans' Day at least one hour of the school program must be devoted to a patriotic observance of the day.

HIST: Ex1959 c 71 art 7 s 13; 1984 c 656 s 2; 1998 c 397 art 6 s 118,124






Chapter 120B Curriculum and Assessment

Section 120B.01 Definitions.

120B.01 Definitions.

For the purposes of this chapter, the words defined in section 120A.05 have the same meaning.

HIST: 1998 c 397 art 3 s 1; art 11 s 3



Section 120B.02 Results-oriented graduation rule; basic skills requirements; profile of learning.

120B.02 Results-oriented graduation rule; basic skills requirements; profile of learning.

(a) The legislature is committed to establishing a rigorous, results-oriented graduation rule for Minnesota's public school students. To that end, the commissioner shall use its rulemaking authority under section 127A.05, subdivision 4, to adopt a statewide, results-oriented graduation rule to be implemented starting with students beginning ninth grade in the 1996-1997 school year. The commissioner shall not prescribe in rule or otherwise the delivery system or form of instruction that school sites must use to meet the requirements contained in this rule. For purposes of this chapter, a school site is a separate facility, or a separate program within a facility that a local school board recognizes as a school site.

(b) To successfully accomplish paragraph (a), the commissioner shall set in rule high academic standards for all students. The standards must contain the foundational skills in the three core curricular areas of reading, writing, and mathematics while meeting requirements for high school graduation. The standards must also provide an opportunity for students to excel by meeting higher academic standards through a profile of learning that uses curricular requirements to allow students to expand their knowledge and skills beyond the foundational skills. All commissioner actions regarding the rule must be premised on the following:

(1) the rule is intended to raise academic expectations for students, teachers, and schools;

(2) any state action regarding the rule must evidence consideration of school district autonomy; and

(3) the department of children, families, and learning, with the assistance of school districts, must make available information about all state initiatives related to the rule to students and parents, teachers, and the general public in a timely format that is appropriate, comprehensive, and readily understandable.

(c) For purposes of adopting the rule, the commissioner, in consultation with the department, recognized psychometric experts in assessment, and other interested and knowledgeable educators, using the most current version of professional standards for educational testing, shall evaluate the alternative approaches to assessment.

(d) The content of the graduation rule must differentiate between minimum competencies reflected in the basic requirements assessment and rigorous profile of learning standards. When fully implemented, the requirements for high school graduation in Minnesota must include both basic requirements and the required profile of learning. The profile of learning must measure student performance using performance-based assessments compiled over time that integrate higher academic standards, higher order thinking skills, and application of knowledge from a variety of content areas. The profile of learning shall include a broad range of academic experience and accomplishment necessary to achieve the goal of preparing students to function effectively as purposeful thinkers, effective communicators, self-directed learners, productive group participants, and responsible citizens.

(e) The profile of learning contains the following learning areas:

(1) read, listen, and view;

(2) write and speak;

(3) arts and literature;

(4) mathematical concepts and applications;

(5) inquiry and research;

(6) scientific concepts and applications;

(7) social studies;

(8) physical education and lifetime fitness;

(9) economics and business;

(10) world languages; and

(11) technical and vocational education.

(f) The commissioner shall periodically review and report on the assessment process and student achievement with the expectation of raising the standards and expanding high school graduation requirements.

(g) Beginning August 31, 2000, the commissioner must publish, including in electronic format for the Internet, a report, by school site, area learning center, and charter school, of:

(1) the required preparatory content standards;

(2) the high school content standards required for graduation; and

(3) the number of student waivers the district, area learning center, or charter school approves under section 120B.031, subdivisions 4, 5, and 6, based on information each district, area learning center, and charter school provides.

(h) School districts must integrate required and elective content standards in the scope and sequence of the district curriculum.

(i) School districts are not required to adopt specific provisions of the Goals 2000 and the federal School-to-Work programs.

HIST: Ex1959 c 71 art 2 s 11; 1965 c 718 s 1; 1969 c 9 s 23,24; 1969 c 288 s 1; 1973 c 492 s 14; 1975 c 162 s 6,7; 1976 c 271 s 21; 1977 c 347 s 19; 1977 c 447 art 7 s 4; 1982 c 424 s 130; 1982 c 548 art 4 s 4,23; 1983 c 258 s 22; 1984 c 640 s 32; 1985 c 248 s 70; 1987 c 178 s 5; 1987 c 398 art 7 s 5; 1989 c 329 art 7 s 2; art 8 s 1; art 9 s 4; 1990 c 375 s 3; 1991 c 265 art 9 s 13; 1993 c 224 art 12 s 2-6; art 14 s 4; 1994 c 647 art 7 s 1; art 8 s 1; 1Sp1995 c 3 art 7 s 1; art 16 s 13; 1996 c 412 art 7 s 1; 1997 c 1 s 1; 1997 c 162 art 2 s 11; 1998 c 397 art 4 s 1,51; art 11 s 3; 1998 c 398 art 5 s 6,7,55; 2000 c 500 s 2



Section 120B.03 Repealed, 2000 c 500 s 21

120B.03 Repealed, 2000 c 500 s 21



Section 120B.031 Implementing the Profile of Learning.

120B.031 Implementing the Profile of Learning.

Subdivision 1. School site determines required content standards. (a) Notwithstanding any rule or law to the contrary, by August 15 of each year, each school district, area learning center, and charter school must notify the commissioner of the preparatory and high school content standards required at each site under paragraph (b).

(b)(1) Each public school site, by a majority vote of the licensed teachers and administrators at the site voting jointly and by a majority vote of the school board;

(2) each area learning center, by a majority vote of the licensed teachers and administrators at the site voting jointly and by a majority vote of the school board of the district in which the center is located; and

(3) each charter school, by a majority vote of the licensed teachers and administrators at the charter school voting jointly and with approval of the school's sponsor, must determine the number of preparatory and high school content standards that the school site requires students to complete, including the number of high school content standards students must complete to graduate.

(c) If a school site and the local school board, the area learning center and the school board of the district in which the center is located, or a charter school and its sponsor, are unable to agree on the preparatory or high school content standards required for students under paragraph (b), students at the school site must complete the state-required content standards.

(d) In addition to the reporting requirement under paragraph (a), a district, area learning center, and charter school shall report to the commissioner the schedule, by school year, that each school site will use to implement all the state-required preparatory and high school content standards.

(e) Each district shall continue to implement the profile of learning, provide learning opportunities for all students in all preparatory content standards in learning areas one to nine, and provide learning opportunities for students sufficient to meet the state graduation requirements in the high school content standards in all learning areas. A district shall offer at least one foreign language in learning area ten.

(f) To implement preparatory and high school content standards, school sites must work to improve the scope and sequence of curriculum, research-based instructional skills of teachers and other district staff who work with students, and alternative assessments of student achievement.

Subd. 2. Transcript data. For the 1998-1999 school year and later, a student's transcript shall record work completed in each content standard implemented in the district, area learning center, or charter school. For high school content standards completed before the 2000-2001 school year, a student may request that the transcript record a "complete" or "incomplete" and not the numeric score recorded in an earlier school year.

Subd. 3. Performance assessments. Districts, area learning centers, and charter schools are not required to use state or locally developed performance packages to assess student achievement of a content standard. A district, area learning center, or charter school must select performance assessments that have a grading system comparable to the criteria established under the definition of rubric contained in rule and consistent with subdivision 9. Districts, area learning centers, and charter schools may use one or more assessment methods to measure student performance on one or more content standards. The commissioner shall not mandate in rule or otherwise the assessment methods that local sites must use to meet the requirements under this section.

Subd. 4. Rigorous course of study; waiver. (a) Upon receiving a student's application approved by the student's parent or guardian, and with the recommendation of the student's teacher, a school district, area learning center, or charter school must declare that a student has completed a content standard if the local school board, the school board of the school district in which the area learning center is located, or charter school board of directors determines that:

(1) the student is participating in a course of study including an advanced placement or international baccalaureate course or a learning opportunity outside the curriculum of the district, area learning center, or charter school that is equally or more rigorous than the content standard required by the district, area learning center, or charter school or the state graduation rule; and

(2) achieving the content standard to be waived would preclude the student from participating in the rigorous course of study or learning opportunity.

(b) A student who satisfactorily completes a post-secondary enrollment options course or program under section 124D.09, that has been approved under paragraph (c), is not required to complete other requirements of the content standards corresponding to that specific rigorous course of study.

(c) By August 15, 2002, and each year thereafter, the board of regents of the University of Minnesota, the board of trustees of the Minnesota state colleges and universities, and the governing boards of Minnesota private colleges shall determine the courses offered at each post-secondary institution under the post-secondary enrollment options program that meet the requirements of paragraph (a) and shall notify the commissioner of those courses offered that meet the requirements. The commissioner shall make available a listing of the post-secondary enrollment options courses offered at post-secondary institutions meeting the requirements of this section.

(d) Notwithstanding paragraph (a) or (b), a student who entered ninth grade before the 2001-2002 school year and satisfactorily completes an advanced placement or international baccalaureate course, or a post-secondary enrollment options course under section 124D.09, satisfies the requirements of the content standards corresponding to that specific rigorous course of study.

Subd. 5. Students held harmless; waiver. A local school board, the school board of the school district in which the area learning center is located, or a charter school board of directors may waive any content standard for a student or group of students who entered ninth grade before the 2000-2001 school year if the governing board of the school site determines that the students could not meet the site's content standard due to circumstances related to implementing the profile of learning that were beyond the students' control.

Subd. 6. Student transfers; other waivers. A district, area learning center, and charter school must establish processes by which to transfer as completed:

(1) those content standards that other school sites within the district or other public schools verify on transcripts as completed;

(2) the work that educational institutions outside the state accept for completing the equivalent of content standards and verify on transcripts as completed; and

(3) a student's opportunities to complete high school content standards through learning the student acquires outside the district's curriculum, if the local governing board determines the work or learning the student completed differs from the content standards at the school site in which the student is enrolled and the student is unable to fulfill the content standards at the enrolling site.

Subd. 7. Completion of a content standard. Districts, area learning centers, and charter schools may:

(1) establish more than one content standard in a single course, consistent with section 120B.02, paragraph (f);

(2) develop a system allowing students to meet a content standard through different subject areas; and

(3) determine at what grade levels a content standard may be completed.

Subd. 8. Records. A district, area learning center, and charter school shall maintain records of the following at each site to submit to the commissioner for audit at the commissioner's request:

(1) examples of local assessments used to measure students' completion of a content standard;

(2) aggregate data on students' completion of each high school content standard;

(3) aggregate data on each year's high school graduates, including the number of high school content standards completed, and the level of achievement earned on each standard;

(4) anonymous examples of student work in each high school content standard; and

(5) the number and identity of available content standards, the number of required content standards, and the number of content standards completed by students.

Subd. 9. Scoring. The grade level of a student shall not prohibit a student from receiving the highest state exemplar score upon completion of a content standard. Teachers may assign a score of "0" to incomplete student work on a standard. The assessment of the content standard must be included as part of the student's grade for a subject or course.

Subd. 10. High standards tool library. (a) The commissioner shall maintain a high standards tool library that offers teachers in each of the content standards at all grade levels examples of assessment tools to assess students' achievement of standards, examples of lesson plans, best practices methods, research on proven methods, and examples of exemplar work aligned to the content standards.

(b) By June 30, 2000, the commissioner shall have established a variety of tools described in paragraph (a). The tool library must be interactive and allow teachers to submit a variety of tools. In addition to commissioner-approved tools, the commissioner shall reserve a portion of the tool library for tools submitted by teachers without the commissioner's review.

Subd. 11. Technology and recordkeeping. (a) The commissioner shall designate to school districts, area learning centers, and charter schools software packages for reporting student performance on the content standards. The commissioner shall ensure that the designated recordkeeping software is capable of transferring student records between schools and school districts and is available to school districts at a minimal cost. The commissioner shall convene an advisory group composed of qualified experts and interested stakeholders to recommend to districts and charter schools recordkeeping practices under the graduation rule. The commissioner must also report on technology needs for efficient daily classroom recordkeeping and accountability reporting.

(b) The commissioner shall notify the education committees of the legislature that the requirements in paragraph (a) have been met.

Subd. 12. Examination and evaluation panel. The commissioner shall establish an academic panel to examine, evaluate, and sustain the rigor of the content standards contained in the Minnesota graduation rule. The commissioner shall consider regional representation when selecting members for the panel. The panel shall be composed of:

(1) two teachers selected by Education Minnesota, one of which shall have been a teacher of the year, and one with national board certification;

(2) deans of the colleges of education from the University of Minnesota, a Minnesota state college, and a Minnesota private college;

(3) a director of curriculum and instruction;

(4) an assessment practitioner;

(5) a school board member selected by the Minnesota school boards association; and

(6) an elementary school principal, a middle school principal, and a high school principal, each selected by the state organization representing such principals.

In the process of examining, evaluating, and sustaining the rigor of the state standards, the panel shall consult with recognized national and international education experts on academic standards and the independent office of educational accountability under section 120B.31, subdivision 3. The panel shall receive and analyze the report from the external review of the profile of learning standards, procedures, and assessments now underway through a contract with the department of children, families, and learning. The external review must evaluate the quality of the state's standards and assessments as an integrated educational system. The panel may make recommendations for refining the profile of learning based on the external review and must compare and report the rigor of the state standards and the north star standard by December 15, 2000, to the commissioner. The recommendations may include changes effected through administrative changes and changes in statutes or rule. Beginning July 1, 2001, and on every even-numbered year thereafter, the panel shall submit its evaluation of the rigor of the state standards and make recommendations to the commissioner.

HIST: 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 9; 2000 c 500 s 3-14



Section 120B.04 Repealed, 2000 c 500 s 21

120B.04 Repealed, 2000 c 500 s 21



Section 120B.05 Repealed, 1999 c 241 art 1 s 69

120B.05 Repealed, 1999 c 241 art 1 s 69



Section 120B.07 Early graduation.

120B.07 Early graduation.

Notwithstanding any law to the contrary, any secondary school student who has completed all required courses or standards may, with the approval of the student, the student's parent or guardian, and local school officials, graduate before the completion of the school year. General education revenue attributable to the student must be paid as though the student was in attendance for the entire year.

HIST: 1974 c 521 s 7; 1975 c 432 s 12; 1979 c 334 art 1 s 1; 1983 c 216 art 1 s 24; 1983 c 314 art 1 s 22; 1985 c 248 s 70; 1986 c 444; 1988 c 486 s 7; 1998 c 397 art 2 s 73,164; 1Sp2001 c 6 art 1 s 4



Section 120B.10 Findings; improving instruction and curriculum.

120B.10 Findings; improving instruction and curriculum.

The legislature finds that a process is needed to enable school boards and communities to decide matters related to planning, providing, and improving education instruction and curriculum in the context of the state's high school graduation standards. The process should help districts evaluate the impact of instruction and curriculum on students' abilities to meet graduation standards, use evaluation results to improve instruction and curriculum, and determine services that districts and other public education entities can provide collaboratively with institutions including families and private or public organizations and agencies. The legislature anticipates that a highly focused public education strategy will be an integral part of each district's review and improvement of instruction and curriculum.

HIST: 1996 c 412 art 7 s 3; 1998 c 397 art 6 s 124



Section 120B.11 School district process.

120B.11 School district process.

Subdivision 1. Definitions. For the purposes of this section and section 120B.10, the following terms have the meanings given them.

(a) "Instruction" means methods of providing learning experiences that enables a student to meet graduation standards.

(b) "Curriculum" means written plans for providing students with learning experiences that lead to knowledge, skills, and positive attitudes.

Subd. 2. Adopting policies. (a) A school board shall adopt annually a written policy that includes the following:

(1) district goals for instruction and curriculum;

(2) a process for evaluating each student's progress toward meeting graduation standards and identifying the strengths and weaknesses of instruction and curriculum affecting students' progress;

(3) a system for periodically reviewing all instruction and curriculum;

(4) a plan for improving instruction and curriculum; and

(5) an instruction plan that includes education effectiveness processes developed under section 122A.625 and integrates instruction, curriculum, and technology.

Subd. 3. Instruction and curriculum advisory committee. Each school board shall establish an instruction and curriculum advisory committee to ensure active community participation in all phases of planning and improving the instruction and curriculum affecting state graduation standards. A district advisory committee, to the extent possible, shall reflect the diversity of the district and its learning sites, and shall include teachers, parents, support staff, pupils, and other community residents. The district may establish building teams as subcommittees of the district advisory committee under subdivision 4. The district advisory committee shall recommend to the school board districtwide education standards, assessments, and program evaluations. Learning sites may expand upon district evaluations of instruction, curriculum, assessments, or programs. Whenever possible, parents and other community residents shall comprise at least two-thirds of advisory committee members.

Subd. 4. Building team. A school may establish a building team to develop and implement an education effectiveness plan to improve instruction and curriculum. The team shall advise the board and the advisory committee about developing an instruction and curriculum improvement plan that aligns curriculum, assessment of student progress in meeting state graduation standards, and instruction.

Subd. 5. Report. (a) By October 1 of each year, the school board shall use standard statewide reporting procedures the commissioner develops and adopt a report that includes the following:

(1) student performance goals for meeting state graduation standards adopted for that year;

(2) results of local assessment data, and any additional test data;

(3) the annual school district improvement plans;

(4) information about district and learning site progress in realizing previously adopted improvement plans; and

(5) the amount and type of revenue attributed to each education site as defined in section 123B.04.

(b) The school board shall publish the report in the local newspaper with the largest circulation in the district or by mail. The board shall make a copy of the report available to the public for inspection. The board shall send a copy of the report to the commissioner of children, families, and learning by October 15 of each year.

(c) The title of the report shall contain the name and number of the school district and read "Annual Report on Curriculum, Instruction, and Student Performance." The report must include at least the following information about advisory committee membership:

(1) the name of each committee member and the date when that member's term expires;

(2) the method and criteria the school board uses to select committee members; and

(3) the date by which a community resident must apply to next serve on the committee.

Subd. 6. Student evaluation. The school board annually shall provide high school graduates or GED recipients who receive a diploma or its equivalent from the school district with an opportunity to report to the board on the following:

(1) the quality of district instruction, curriculum, and services;

(2) the quality of district delivery of instruction, curriculum, and services;

(3) the utility of district facilities; and

(4) the effectiveness of district administration.

Subd. 7. Periodic report. Each school district shall periodically ask affected constituencies about their level of satisfaction with school. The district shall include the results of this evaluation in the report required under subdivision 5.

Subd. 8. Biennial evaluation; assessment program. At least once every two years, the district report shall include an evaluation of the district testing programs, according to the following:

(1) written objectives of the assessment program;

(2) names of tests and grade levels tested;

(3) use of test results; and

(4) implementation of an assurance of mastery program.

HIST: 1996 c 412 art 7 s 4; 1Sp1997 c 4 art 5 s 12; 1998 c 397 art 6 s 124; art 11 s 3; 2000 c 254 s 2



Section 120B.12 Reading intervention.

120B.12 Reading intervention.

Subdivision 1. Literacy goal. The legislature seeks to have Minnesota's children able to read no later than the end of second grade.

Subd. 2. Identification. For the 2002-2003 school year and later, each school district shall identify before the end of first grade students who are at risk of not learning to read before the end of second grade. The district must use a locally adopted assessment method.

Subd. 3. Intervention. For each student identified under subdivision 2, the district shall provide a reading intervention method or program to assist the student in reaching the goal of learning to read no later than the end of second grade. District intervention methods shall encourage parental involvement and, where possible, collaboration with appropriate school and community programs. Intervention methods may include, but are not limited to, requiring attendance in summer school and intensified reading instruction that may require that the student be removed from the regular classroom for part of the school day.

Subd. 4. Staff development. Each district shall identify the staff development needs to ensure that:

(1) elementary teachers are able to implement comprehensive, scientifically based, and balanced reading instruction programs that have resulted in improved student performance;

(2) elementary teachers who are instructing students identified under subdivision 2 are prepared to teach using the intervention methods or programs selected by the district for the identified students; and

(3) all licensed teachers employed by the district have regular opportunities to improve reading instruction.

Subd. 5. Commissioner. The commissioner shall recommend to districts multiple assessment tools that will assist districts and teachers with identifying students under subdivision 2. The commissioner shall also make available to districts examples of nationally recognized and research-based instructional methods or programs that districts may use to provide reading intervention according to this section.

HIST: 1Sp2001 c 13 s 12



Section 120B.125 Involuntary career tracking prohibited.

120B.125 Involuntary career tracking prohibited.

A school district may develop grade-level curricula or provide instruction that introduces students to various careers, but must not require any curriculum, instruction, or employment-related activity that obligates an elementary or secondary student to involuntarily select a career, career interest, employment goals, or related job training.

HIST: 1Sp2001 c 6 art 2 s 3



Section 120B.13 Advanced placement and international baccalaureate programs.

120B.13 Advanced placement and international baccalaureate programs.

Subdivision 1. Program structure; training programs for teachers. (a) The advanced placement and international baccalaureate programs are well-established academic programs for mature, academically directed high school students. These programs, in addition to providing academic rigor, offer sound curricular design, accountability, comprehensive external assessment, feedback to students and teachers, and the opportunity for high school students to compete academically on a global level. Advanced placement and international baccalaureate programs allow students to leave high school with the academic skills and self-confidence to succeed in college and beyond. The advanced placement and international baccalaureate programs help provide Minnesota students with world-class educational opportunity.

(b) Critical to schools' educational success is ongoing advanced placement/international baccalaureate-approved teacher training. A secondary teacher assigned by a district to teach an advanced placement or international baccalaureate course or other interested educator may participate in a training program offered by the college board or International Baccalaureate North America, Inc. The state may pay a portion of the tuition, room, and board costs a teacher or other interested educator incurs in participating in a training program. The commissioner shall determine application procedures and deadlines, and select teachers and other interested educators to participate in the training program. The procedures determined by the commissioner shall, to the extent possible, ensure that advanced placement and international baccalaureate courses become available in all parts of the state and that a variety of course offerings are available in school districts. This subdivision does not prevent teacher or other interested educator participation in training programs offered by the college board or International Baccalaureate North America, Inc., when tuition is paid by a source other than the state.

Subd. 2. Support programs. The commissioner shall provide support programs during the school year for teachers who attended the training programs and teachers experienced in teaching advanced placement or international baccalaureate courses. The support programs shall provide teachers with opportunities to share instructional ideas with other teachers. The state may pay the costs of participating in the support programs, including substitute teachers, if necessary, and program affiliation costs.

Subd. 3. Subsidy for examination fees. The state may pay all or part of the fee for advanced placement or international baccalaureate examinations for pupils in public and nonpublic schools. The commissioner shall adopt a schedule for fee subsidies that may allow payment of the entire fee for low-income families, as defined by the commissioner. The commissioner may also determine the circumstances under which the fee is subsidized, in whole or in part. The commissioner shall determine procedures for state payments of fees.

Subd. 4. Information. The commissioner shall submit the following information to the education committees of the legislature each year by February 1:

(1) the number of pupils enrolled in advanced placement and international baccalaureate courses in each school district;

(2) the number of teachers in each district attending training programs offered by the college board or International Baccalaureate North America, Inc.;

(3) the number of teachers in each district participating in support programs;

(4) recent trends in the field of advanced placement and international baccalaureate programs;

(5) expenditures for each category in this section; and

(6) other recommendations for the state program.

HIST: 1992 c 499 art 7 s 10; 1993 c 224 art 13 s 46; 1994 c 647 art 7 s 9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 129,164; 2000 c 489 art 6 s 1; 1Sp2001 c 6 art 2 s 2



Section 120B.14 Advanced academic credit.

120B.14 Advanced academic credit.

A district must grant academic credit to a pupil attending an accelerated or advanced academic course offered by a higher education institution or a nonprofit public agency other than the district, if the pupil successfully completes the course attended and passes an examination approved by the district. If no comparable course is offered by the district, the commissioner shall determine the number of credits which shall be granted to a pupil who successfully completes and passes the course. If a comparable course is offered by the district, the board must grant a comparable number of credits to the pupil. If there is a dispute between the district and the pupil regarding the number of credits granted for a particular course, the pupil may appeal the school board's decision to the commissioner. The commissioner's decision regarding the number of credits shall be final.

The credits granted to a pupil shall be counted toward the graduation requirements and subject area requirements of the district. Evidence of successful completion of each class and credits granted shall be included in the pupil's secondary school record.

HIST: 1984 c 463 art 7 s 8; 1993 c 224 art 13 s 21; 1998 c 397 art 2 s 74,164



Section 120B.16 Secondary credit for students.

120B.16 Secondary credit for students.

A student who satisfactorily completes a high school course shall receive secondary course credit and the credit shall count toward the student's graduation requirements.

HIST: 1993 c 224 art 9 s 35; 1996 c 412 art 7 s 12; 1998 c 397 art 9 s 26



Section 120B.18 American sign language.

120B.18 American sign language.

Satisfactory completion of courses in American sign language in a public elementary or secondary school shall be accorded equal standing with satisfactory completion of courses in any world language.

HIST: 1Sp1997 c 4 art 2 s 37; 1998 c 397 art 9 s 26



Section 120B.20 Parental curriculum review.

120B.20 Parental curriculum review.

Each school district shall have a procedure for a parent, guardian, or an adult student, 18 years of age or older, to review the content of the instructional materials to be provided to a minor child or to an adult student and, if the parent, guardian, or adult student objects to the content, to make reasonable arrangements with school personnel for alternative instruction. Alternative instruction may be provided by the parent, guardian, or adult student if the alternative instruction, if any, offered by the school board does not meet the concerns of the parent, guardian, or adult student. The school board is not required to pay for the costs of alternative instruction provided by a parent, guardian, or adult student. School personnel may not impose an academic or other penalty upon a student merely for arranging alternative instruction under this section. School personnel may evaluate and assess the quality of the student's work.

HIST: 1993 c 224 art 12 s 29; 1998 c 397 art 6 s 124



Section 120B.22 Violence prevention education.

120B.22 Violence prevention education.

Subdivision 1. Violence prevention curriculum. (a) The commissioner of children, families, and learning, in consultation with the commissioners of health and human services, state minority councils, battered women's and domestic abuse programs, battered women's shelters, sexual assault centers, representatives of religious communities, and the assistant commissioner of the office of drug policy and violence prevention, shall assist districts on request in developing or implementing a violence prevention program for students in kindergarten to grade 12 that can be integrated into existing curriculum. The purpose of the program is to help students learn how to resolve conflicts within their families and communities in nonviolent, effective ways.

(b) Each district is encouraged to integrate into its existing curriculum a program for violence prevention that includes at least:

(1) a comprehensive, accurate, and age appropriate curriculum on violence prevention, nonviolent conflict resolution, sexual, racial, and cultural harassment, and student hazing that promotes equality, respect, understanding, effective communication, individual responsibility, thoughtful decision making, positive conflict resolution, useful coping skills, critical thinking, listening and watching skills, and personal safety;

(2) planning materials, guidelines, and other accurate information on preventing physical and emotional violence, identifying and reducing the incidence of sexual, racial, and cultural harassment, and reducing child abuse and neglect;

(3) a special parent education component of early childhood family education programs to prevent child abuse and neglect and to promote positive parenting skills, giving priority to services and outreach programs for at-risk families;

(4) involvement of parents and other community members, including the clergy, business representatives, civic leaders, local elected officials, law enforcement officials, and the county attorney;

(5) collaboration with local community services, agencies, and organizations that assist in violence intervention or prevention, including family-based services, crisis services, life management skills services, case coordination services, mental health services, and early intervention services;

(6) collaboration among districts and service cooperatives;

(7) targeting early adolescents for prevention efforts, especially early adolescents whose personal circumstances may lead to violent or harassing behavior;

(8) opportunities for teachers to receive in-service training or attend other programs on strategies or curriculum designed to assist students in intervening in or preventing violence in school and at home; and

(9) administrative policies that reflect, and a staff that models, nonviolent behaviors that do not display or condone sexual, racial, or cultural harassment or student hazing.

(c) The department may provide assistance at a neutral site to a nonpublic school participating in a district's program.

Subd. 2. In-service training. Each district is encouraged to provide training for district staff and school board members to help students identify violence in the family and the community so that students may learn to resolve conflicts in effective, nonviolent ways. The in-service training must be ongoing and involve experts familiar with domestic violence and personal safety issues.

Subd. 3. Funding sources. Districts may accept funds from public and private sources for violence prevention programs developed and implemented under this section.

HIST: 1992 c 571 art 10 s 6; 1994 c 647 art 4 s 34; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1Sp1997 c 4 art 7 s 9; 1998 c 397 art 3 s 92,103; 2000 c 445 art 2 s 6



Section 120B.23 Violence prevention education grants.

120B.23 Violence prevention education grants.

Subdivision 1. Grant program established. The commissioner of children, families, and learning, after consulting with the assistant commissioner of the office of drug policy and violence prevention, shall establish a violence prevention education grant program to enable a school district, an education district, or a group of districts that cooperate for a particular purpose to develop and implement or to continue a violence prevention program for students in kindergarten through grade 12 that can be integrated into existing curriculum. A district or group of districts that elects to develop and implement or to continue a violence prevention program under section 120B.22 is eligible to apply for a grant under this section.

Subd. 2. Grant application. To be eligible to receive a grant, a school district, an education district, a service cooperative, or a group of districts that cooperate for a particular purpose must submit an application to the commissioner in the form and manner and according to the timeline established by the commissioner. The application must describe how the applicant will: (1) continue or integrate into its existing K-12 curriculum a program for violence prevention that contains the program components listed in section 120B.22; (2) collaborate with local organizations involved in violence prevention and intervention; and (3) structure the program to reflect the characteristics of the children, their families and the community involved in the program. The commissioner may require additional information from the applicant. When reviewing the applications, the commissioner shall determine whether the applicant has met the requirements of this subdivision.

Subd. 3. Grant awards. The commissioner may award grants for a violence prevention education program to eligible applicants as defined in subdivision 2. Grant amounts may not exceed $3 per resident pupil unit in the district or group of districts in the prior school year. Grant recipients should be geographically distributed throughout the state.

Subd. 4. Grant proceeds. A successful applicant must use the grant money to develop and implement or to continue a violence prevention program according to the terms of the grant application.

HIST: 1992 c 571 art 10 s 30; 1994 c 576 s 2; 1994 c 647 art 4 s 35; 1Sp1995 c 3 art 9 s 29; art 16 s 13; 1998 c 397 art 3 s 93,103; art 11 s 3



Section 120B.24 Endowed chair.

120B.24 Endowed chair.

Subdivision 1. Purpose. The purpose of the endowed chair program is to increase curriculum offerings and learning experiences available to students.

Subd. 2. Eligibility. A school site, represented by the school site council or, if no site council exists, the principal or lead teacher, and the party interested in endowing a chair may enter into an agreement for an endowed chair for no longer than one year in length. The party endowing the chair and the school site may, at their discretion, renew annually.

Subd. 3. Program. An endowed chair program may be for a semester, a summer session, or a full school year. Curriculum developed or provided under the endowed chair program must supplement the existing curriculum offerings available at the school in the particular subject chosen.

Subd. 4. Agreement. The agreement must make available funds sufficient for the salary and benefit costs of the instructor, and necessary supplies for the course. The participating site must provide the classroom space and administer the program. The parties, in consultation with the school district and the exclusive representative of the teachers, jointly select the instructor for the endowed chair.

HIST: 1996 c 412 art 8 s 9; 1998 c 397 art 6 s 124



Section 120B.30 Statewide testing and reporting system.

120B.30 Statewide testing and reporting system.

Subdivision 1. Statewide testing. (a) The commissioner, with advice from experts with appropriate technical qualifications and experience and stakeholders, shall include in the comprehensive assessment system, for each grade level to be tested, a test, which shall be aligned with the state's graduation standards and administered annually to all students in the third, fifth, seventh, and eighth grades. The commissioner shall establish one or more months during which schools shall administer the tests to students each school year. Only Minnesota basic skills tests in reading, mathematics, and writing shall fulfill students' basic skills testing requirements for a passing state notation. The passing scores of the state tests in reading and mathematics are the equivalent of:

(1) 70 percent correct for students entering grade 9 in 1996; and

(2) 75 percent correct for students entering grade 9 in 1997 and thereafter, as based on the first uniform test administration of February 1998.

(b) Third, fifth, and seventh grade test results shall be available to districts for diagnostic purposes affecting student learning and district instruction and curriculum, and for establishing educational accountability. The commissioner must disseminate to the public the third, fifth, and seventh grade test results upon receiving those results.

(c) In addition, at the high school level, districts shall assess student performance in all required learning areas and selected required standards within each area of the profile of learning. The testing instruments, the testing process, and the order of administration shall be determined by the commissioner. The results shall be aggregated at the site and district level.

(d) The commissioner shall report school site and school district student academic achievement levels of the current and two immediately preceding school years. The report shall include students' unweighted mean test scores in each tested subject, the unweighted mean test scores of only those students enrolled in the school by October 1 of the current school year, and the unweighted test scores of all students except those students receiving limited English proficiency instruction. The report also shall record separately, in proximity to the reported performance levels, the percentage of students of each gender and the percentages of students who are eligible to receive a free or reduced price school meal, demonstrate limited English proficiency, are identified as migrant students, are a member of a major ethnic or racial population, or are eligible to receive special education services.

(e) In addition to the testing and reporting requirements under paragraphs (a), (b), (c), and (d), the commissioner shall include the following components in the statewide public reporting system:

(1) uniform statewide testing of all third, fifth, seventh, eighth, and post-eighth grade students that provides exemptions, only with parent or guardian approval, for those very few students for whom the student's individual education plan team under sections 125A.05 and 125A.06, determines that the student is incapable of taking a statewide test, or for a limited English proficiency student under section 124D.59, subdivision 2, if the student has been in the United States for fewer than 12 months and for whom special language barriers exist, such as the student's native language does not have a written form or the district does not have access to appropriate interpreter services for the student's native language;

(2) educational indicators that can be aggregated and compared across school districts and across time on a statewide basis, including average daily attendance, high school graduation rates, and high school drop-out rates by age and grade level;

(3) students' scores on the American College Test; and

(4) participation in the National Assessment of Educational Progress so that the state can benchmark its performance against the nation and other states, and, where possible, against other countries, and contribute to the national effort to monitor achievement.

(f) Districts must report exemptions under paragraph (e), clause (1), to the commissioner consistent with a format provided by the commissioner.

Subd. 2. Department of children, families, and learning assistance. The department of children, families, and learning shall contract for professional and technical services according to competitive bidding procedures under chapter 16C for purposes of this section.

Subd. 3. Reporting. The commissioner shall report test data publicly and to stakeholders, including the three performance baselines developed from students' unweighted mean test scores in each tested subject and a listing of demographic factors that strongly correlate with student performance. The commissioner shall also report data that compares performance results among school sites, school districts, Minnesota and other states, and Minnesota and other nations. The commissioner shall disseminate to schools and school districts a more comprehensive report containing testing information that meets local needs for evaluating instruction and curriculum.

HIST: 1997 c 138 s 1; 1998 c 386 art 2 s 38; 1998 c 397 art 4 s 2,51; art 11 s 3; 1998 c 398 art 5 s 8; 1999 c 241 art 9 s 3; 2000 c 489 art 6 s 2; 2000 c 500 s 15; 1Sp2001 c 6 art 2 s 4



Section 120B.31 System accountability and statistical adjustments.

120B.31 System accountability and statistical adjustments.

Subdivision 1. Educational accountability and public reporting. Consistent with the process to adopt a results-oriented graduation rule under section 120B.02, the department, in consultation with education and other system stakeholders, must establish a coordinated and comprehensive system of educational accountability and public reporting that promotes higher academic achievement.

Subd. 2. Statewide testing. Each school year, all school districts shall give a uniform statewide test to students at specified grades to provide information on the status, needs and performance of Minnesota students.

Subd. 3. Educational accountability. (a) The independent office of educational accountability, as authorized by Laws 1997, First Special Session chapter 4, article 5, section 28, subdivision 2, is established. The office shall advise the education committees of the legislature and the commissioner of children, families, and learning, at least on a biennial basis, on the degree to which the statewide educational accountability and reporting system includes a comprehensive assessment framework that measures school accountability for students achieving the goals described in the state's results-oriented graduation rule. The office shall consider whether the statewide system of educational accountability utilizes multiple indicators to provide valid and reliable comparative and contextual data on students, schools, districts, and the state, and if not, recommend ways to improve the accountability reporting system.

(b) When the office reviews the statewide educational accountability and reporting system, it shall also consider:

(1) the objectivity and neutrality of the state's educational accountability system; and

(2) the impact of a testing program on school curriculum and student learning.

Subd. 4. Statistical adjustments. In developing policies and assessment processes to hold schools and districts accountable for high levels of academic standards, including the profile of learning, the commissioner shall aggregate student data over time to report student performance levels measured at the school district, regional, or statewide level. When collecting and reporting the data, the commissioner shall: (1) acknowledge the impact of significant demographic factors such as residential instability, the number of single parent families, parents' level of education, and parents' income level on school outcomes; and (2) organize and report the data so that state and local policymakers can understand the educational implications of changes in districts' demographic profiles over time. Any report the commissioner disseminates containing summary data on student performance must integrate student performance and the demographic factors that strongly correlate with that performance.

HIST: 1996 c 412 art 7 s 2; 1997 c 1 s 2; 1998 c 397 art 4 s 3,4,51; art 11 s 3; 1998 c 398 art 5 s 10,55



Section 120B.35 Student academic achievement and progress.

120B.35 Student academic achievement and progress.

Subdivision 1. Adequate yearly progress of schools and students. The commissioner must develop and implement a system for measuring and reporting academic achievement and individual student progress, consistent with the statewide educational accountability and reporting system. The components of the system must measure the adequate yearly progress of schools and individual students: students' current achievement in schools under subdivision 2; and individual students' educational progress over time under subdivision 3. The system also must include statewide measures of student academic achievement that identify schools with high levels of achievement, and also schools with low levels of achievement that need improvement. When determining a school's effect, the data must include both statewide measures of student achievement and, to the extent annual tests are administered, indicators of achievement growth that take into account a student's prior achievement. Indicators of achievement and prior achievement must be based on highly reliable statewide or districtwide assessments. Indicators that take into account a student's prior achievement must not be used to disregard a school's low achievement or to exclude a school from a program to improve low achievement levels. The commissioner by January 15, 2002, must submit a plan for integrating these components to the chairs of the legislative committees having policy and budgetary responsibilities for elementary and secondary education.

Subd. 2. Student academic achievement. (a) Each school year, a school district must determine if the student achievement levels at each school site meet state and local expectations. If student achievement levels at a school site do not meet state and local expectations and the site has not made adequate yearly progress for two consecutive school years, beginning with the 2001-2002 school year, the district must work with the school site to adopt a plan to raise student achievement levels to meet state and local expectations. The commissioner of children, families, and learning shall establish student academic achievement levels.

(b) School sites identified as not meeting expectations must develop continuous improvement plans in order to meet state and local expectations for student academic achievement. The department, at a district's request, must assist the district and the school site in developing a plan to improve student achievement. The plan must include parental involvement components.

(c) The commissioner must:

(1) provide assistance to school sites and districts identified as not meeting expectations; and

(2) provide technical assistance to schools that integrate student progress measures under subdivision 3 in the school continuous improvement plan.

(d) The commissioner shall establish and maintain a continuous improvement Web site designed to make data on every school and district available to parents, teachers, administrators, community members, and the general public.

Subd. 3. Student progress assessment. (a) The educational assessment system component measuring individual students' educational progress must be based, to the extent annual tests are administered, on indicators of achievement growth that show an individual student's prior achievement. Indicators of achievement and prior achievement must be based on highly reliable statewide or districtwide assessments.

(b) The commissioner must identify effective models for measuring individual student progress that enable a school district or school site to perform gains-based analysis, including evaluating the effects of the teacher, school, and school district on student achievement over time. At least one model must be a "value-added" assessment model that reliably estimates those effects for classroom settings where a single teacher teaches multiple subjects to the same group of students, for team teaching arrangements, and for other teaching circumstances.

(c) If a district has an accountability plan that includes gains-based analysis or "value-added" assessment, the commissioner shall, to the extent practicable, incorporate those measures in determining whether the district or school site meets expectations. The department must coordinate with the district in evaluating school sites and continuous improvement plans, consistent with best practices.

Subd. 4. Improving schools. Consistent with the requirements of this section, the commissioner of children, families, and learning must establish a second achievement benchmark to identify improving schools. The commissioner must recommend to the legislature by February 15, 2002, indicators in addition to the achievement benchmark for identifying improving schools, including an indicator requiring a school to demonstrate ongoing successful use of best teaching practices.

HIST: 1998 c 398 art 9 s 1; 1999 c 241 art 9 s 4; 2000 c 500 s 16; 1Sp2001 c 6 art 2 s 5



Section 120B.38 Repealed, 1998 c 398 art 6 s 38

120B.38 Repealed, 1998 c 398 art 6 s 38



Section 120B.39 Uniform forms for state examinations; commissioner.

120B.39 Uniform forms for state examinations; commissioner.

Upon the request of any superintendent of any public or private school teaching high school courses in the state, the commissioner shall designate or prepare uniform forms for state examinations in each high school subject during the month of May of each year; the request shall be in writing and delivered to the commissioner before January 1 of that year.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 4-12






Chapter 121 State Administration; Interstate Compact

Section 121.01 MS 1996 Renumbered 124D.01, 125B.01, 127A.01,

121.01 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.01 MS 1996 Renumbered 124D.01, 125B.01, 127A.01,



Section 121.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.02 Subdivision 1. MS 1996 Renumbered 127A.60 subd 1

Subd. 2. MS 1974 Repealed, 1976 c 134 s 79

Subd. 2a. MS 1996 Renumbered 127A.60 subd 2

Subd. 3. MS 1996 Renumbered 127A.60 subd 3

Subd. 4. MS 1996 Renumbered 127A.60 subd 4



Section 121.03 MS 1996 Renumbered 127A.61

121.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.03 MS 1996 Renumbered 127A.61



Section 121.04 MS 1996 Renumbered 127A.62

121.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.04 MS 1996 Renumbered 127A.62



Section 121.05 MS 1996 Renumbered 127A.63

121.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.05 MS 1996 Renumbered 127A.63



Section 121.06 MS 1996 Renumbered 127A.64

121.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.06 MS 1996 Renumbered 127A.64



Section 121.07 MS 1976 Repealed, 1977 c 305 s 46

121.07 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.07 MS 1976 Repealed, 1977 c 305 s 46



Section 121.08 MS 1976 Repealed, 1977 c 305 s 46

121.08 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.08 MS 1976 Repealed, 1977 c 305 s 46



Section 121.09 MS 1988 Repealed, 1989 c 329 art 9 s 34

121.09 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.09 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 121.10 MS 1976 Repealed, 1977 c 305 s 46

121.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.10 MS 1976 Repealed, 1977 c 305 s 46



Section 121.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.11 Subdivision 1. MS 1982 Repealed, 1983 c 258 s 72 subd 3

Subd. 2. MS 1976 Repealed, 1978 c 616 s 8

Subd. 3. MS 1976 Repealed, 1978 c 616 s 8

Subd. 4. MS 1976 Repealed, 1978 c 616 s 8

Subd. 5. MS 1996 Renumbered 127A.16

Subd. 6. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. MS 1996 Renumbered 127A.66 subd 1

Subd. 7a. MS 1984 Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 7b. MS 1996 Renumbered 127A.66 subd 2

Subd. 7c. MS 1997 Supp Renumbered 120B.02

Subd. 7d. MS 1996 Renumbered 124D.896

Subd. 7e. MS 1997 Supp Renumbered 124D.548

Subd. 8. MS 1996 Repealed, 1Sp1997 c 4 art 5 s 29

Subd. 9. MS 1996 Renumbered 120B.38

Subd. 10. MS 1974 Repealed, 1975 c 162 s 42

Subd. 11. MS 1996 Renumbered 127A.66 subd 3

Subd. 12. MS 1996 Renumbered 122A.164

Subd. 13. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 14. MS 1996 Renumbered 124D.112

Subd. 15. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1996 c 412 art 13 s 31

Subd. 16. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.111 Repealed, 1991 c 265 art 7 s 43

121.111 Repealed, 1991 c 265 art 7 s 43



Section 121.1113 Renumbered 120B.30

121.1113 Renumbered 120B.30



Section 121.1115 Subdivisions renumbered, repealed, or no longer in effect

121.1115 Subdivision 1. Renumbered 120B.31 subd 1

Subd. 1a. Renumbered 120B.31 subd 2

Subd. 2. Renumbered 120B.31 subd 4



Section 121.12 MS 1988 Repealed, 1989 c 329 art 9 s 34

121.12 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.12 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 121.13 MS 1980 Repealed, 1981 c 358 art 7 s 31

121.13 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.13 MS 1980 Repealed, 1981 c 358 art 7 s 31



Section 121.14 MS 1996 Renumbered 127A.06

121.14 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.14 MS 1996 Renumbered 127A.06



Section 121.148 Renumbered 123B.70

121.148 Renumbered 123B.70



Section 121.15 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.15 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

121.15 Subdivision 1. MS 1997 Supp Renumbered 123B.71, subd 1

Subd. 1a. MS 1997 Supp Renumbered 123B.71 subd 2

Subd. 1b. MS 1997 Supp Renumbered 123B.71 subd 3

Subd. 2. MS 1996 Renumbered 123B.71 subd 4

Subd. 3. MS 1996 Renumbered 123B.71 subd 5

Subd. 4. MS 1996 Renumbered 123B.71 subd 6

Subd. 5. MS 1996 Renumbered 123B.71 subd 7

Subd. 6. MS 1997 Supp Renumbered 123B.71 subd 8

Subd. 7. MS 1997 Supp Renumbered 123B.71 subd 9

Subd. 7a. Ms 1997 Supp Renumbered 123B.71 subd 10

Subd. 8. MS 1996 Renumbered 123B.71 subd 11

Subd. 9. MS 1996 Renumbered 123B.71 subd 12

Subd. 10. MS 1990 Repealed, 1991 c 265 art 11 s 26



Section 121.1501 Renumbered 123B.72

121.1501 Renumbered 123B.72



Section 121.1502 Renumbered 123B.73

121.1502 Renumbered 123B.73



Section 121.151 Repealed, 1989 c 329 art 9 s 34

121.151 Repealed, 1989 c 329 art 9 s 34



Section 121.155 Renumbered 123A.78

121.155 Renumbered 123A.78



Section 121.16 Subdivisions renumbered, repealed, or no longer in effect

121.16 Subdivision 1. Renumbered 127A.05 subd 1

Subd. 2. Repealed, 1977 c 305 s 46

Subd. 3. Renumbered 127A.05 subd 2



Section 121.1601 Renumbered 124D.892

121.1601 Renumbered 124D.892



Section 121.161 Renumbered 127A.07

121.161 Renumbered 127A.07



Section 121.162 Renumbered 127A.08

121.162 Renumbered 127A.08



Section 121.163 Renumbered 127A.09

121.163 Renumbered 127A.09



Section 121.166 Renumbered 124D.96

121.166 Renumbered 124D.96



Section 121.17 Renumbered 120A.10

121.17 Renumbered 120A.10



Section 121.175 Renumbered 123B.93

121.175 Renumbered 123B.93



Section 121.18 Repealed, 1975 c 90 s 2

121.18 Repealed, 1975 c 90 s 2



Section 121.19 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

121.19 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.20 Repealed, 1987 c 398 art 8 s 45

121.20 Repealed, 1987 c 398 art 8 s 45



Section 121.201 Renumbered 124D.57

121.201 Renumbered 124D.57



Section 121.203 Renumbered 121A.23

121.203 Renumbered 121A.23



Section 121.207 Renumbered 121A.06

121.207 Renumbered 121A.06



Section 121.21 Subdivisions renumbered, repealed, or no longer in effect

121.21 Subdivision 1. Renumbered 136C.07 subdivision 1

Subd. 2. Renumbered 136C.07 subd 2

Subd. 3. Renumbered 136C.07 subd 3

Subd. 4. Renumbered 136C.07 subd 4

Subd. 4a. Renumbered 136C.07 subd 5

Subd. 5. Repealed, 1975 c 432 s 98

Subd. 6. Repealed by amendment, 1984 c 463 art 5 s 4

Subd. 7. Repealed, 1975 c 432 s 97

Subd. 8. Renumbered 136C.07 subd 6

Subd. 9. Repealed, 1975 c 432 s 97

Subd. 10. Repealed, 1975 c 432 s 97

Subd. 11. Renumbered 136C.07 subd 7



Section 121.211 Repealed, 1975 c 432 s 97

121.211 Repealed, 1975 c 432 s 97



Section 121.212 Renumbered 136C.08

121.212 Renumbered 136C.08



Section 121.213 Renumbered 136C.17

121.213 Renumbered 136C.17



Section 121.214 Renumbered 136C.42

121.214 Renumbered 136C.42



Section 121.215 Renumbered 136C.43

121.215 Renumbered 136C.43



Section 121.2155 Renumbered 136C.44

121.2155 Renumbered 136C.44



Section 121.216 Renumbered 136C.15

121.216 Renumbered 136C.15



Section 121.217 Repealed, 1984 c 463 art 5 s 37

121.217 Repealed, 1984 c 463 art 5 s 37



Section 121.218 Subdivisions renumbered, repealed, or no longer in effect

121.218 Subdivision 1. Renumbered 136C.042 subdivision 1

Subd. 2. Renumbered 136C.042 subd 2

Subd. 3. Repealed by amendment, 1984 c 463 art 5 s 11



Section 121.22 Repealed, 1978 c 546 s 8

121.22 Repealed, 1978 c 546 s 8



Section 121.23 Repealed, 1978 c 546 s 8

121.23 Repealed, 1978 c 546 s 8



Section 121.24 Repealed, 1978 c 546 s 8

121.24 Repealed, 1978 c 546 s 8



Section 121.25 Repealed, 1992 c 499 art 11 s 11

121.25 Repealed, 1992 c 499 art 11 s 11



Section 121.26 Repealed, 1992 c 499 art 11 s 11

121.26 Repealed, 1992 c 499 art 11 s 11



Section 121.27 Repealed, 1992 c 499 art 11 s 11

121.27 Repealed, 1992 c 499 art 11 s 11



Section 121.28 Repealed, 1992 c 499 art 11 s 11

121.28 Repealed, 1992 c 499 art 11 s 11



Section 121.29 Repealed, 1976 c 332 s 10

121.29 Repealed, 1976 c 332 s 10



Section 121.30 Repealed, 1976 c 332 s 10

121.30 Repealed, 1976 c 332 s 10



Section 121.301 Repealed, 1976 c 332 s 10

121.301 Repealed, 1976 c 332 s 10



Section 121.31 Repealed, 1976 c 239 s 30; 1976 c 332 s 10

121.31 Repealed, 1976 c 239 s 30; 1976 c 332 s 10



Section 121.32 Repealed, 1976 c 332 s 10

121.32 Repealed, 1976 c 332 s 10



Section 121.33 Repealed, 1976 c 332 s 10

121.33 Repealed, 1976 c 332 s 10



Section 121.331 Repealed, 1976 c 332 s 10

121.331 Repealed, 1976 c 332 s 10



Section 121.34 Repealed, 1973 c 757 s 5

121.34 Repealed, 1973 c 757 s 5



Section 121.35 Subdivisions renumbered, repealed, or no longer in effect

121.35 Subdivision 1. Repealed, 1975 c 162 s 42

Subd. 2. Repealed, 1975 c 162 s 42

Subd. 3. Repealed, 1975 c 162 s 42

Subd. 4. Repealed, 1975 c 162 s 42

Subd. 5. Repealed, 1989 c 329 art 9 s 34



Section 121.355 Repealed, 1975 c 162 s 42

121.355 Repealed, 1975 c 162 s 42



Section 121.36 Repealed, 1975 c 162 s 42

121.36 Repealed, 1975 c 162 s 42



Section 121.37 Repealed, 1975 c 162 s 42

121.37 Repealed, 1975 c 162 s 42



Section 121.38 Repealed, 1975 c 162 s 42

121.38 Repealed, 1975 c 162 s 42



Section 121.39 Repealed, 1975 c 162 s 42

121.39 Repealed, 1975 c 162 s 42



Section 121.40 Repealed, 1975 c 162 s 42

121.40 Repealed, 1975 c 162 s 42



Section 121.41 Repealed, 1975 c 162 s 42

121.41 Repealed, 1975 c 162 s 42



Section 121.42 Repealed, 1975 c 162 s 42

121.42 Repealed, 1975 c 162 s 42



Section 121.43 Repealed, 1975 c 162 s 42

121.43 Repealed, 1975 c 162 s 42



Section 121.44 Repealed, 1975 c 162 s 42

121.44 Repealed, 1975 c 162 s 42



Section 121.45 Repealed, 1975 c 162 s 42

121.45 Repealed, 1975 c 162 s 42



Section 121.46 Repealed, 1975 c 162 s 42

121.46 Repealed, 1975 c 162 s 42



Section 121.47 Repealed, 1975 c 162 s 42

121.47 Repealed, 1975 c 162 s 42



Section 121.48 Renumbered 127A.67

121.48 Renumbered 127A.67



Section 121.49 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

121.49 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.495 Subdivisions renumbered, repealed, or no longer in effect

121.495 Subdivision 1. Repealed, 1Sp1986 c 1 art 10 s 23

Subd. 2. Repealed, 1Sp1986 c 1 art 10 s 23

Subd. 3. Repealed, 1Sp1986 c 1 art 10 s 23

Subd. 4. Repealed, 1Sp1986 c 1 art 10 s 23

Subd. 5. Repealed, 1Sp1986 c 1 art 10 s 23

Subd. 6. Repealed, 1981 c 358 art 7 s 31; 1Sp1986 c 1 art 10 s 23



Section 121.496 Subdivisions renumbered, repealed, or no longer in effect

121.496 Subdivision 1. Repealed, 1989 c 329 art 9 s 34

Subd. 2. Renumbered 127A.15 subd 1

Subd. 3. Renumbered 127A.15 subd 2



Section 121.498 Renumbered 124D.505

121.498 Renumbered 124D.505



Section 121.50 Expired

121.50 Expired



Section 121.501 Renumbered 129B.41

121.501 Renumbered 129B.41



Section 121.502 Renumbered 129B.42

121.502 Renumbered 129B.42



Section 121.503 Subdivisions renumbered, repealed, or no longer in effect

121.503 Subdivision 1. Renumbered 129B.43 subdivision 1

Subd. 2. Renumbered 129B.43 subd 2

Subd. 2a. Renumbered 129B.43 subd 3

Subd. 3. Renumbered 129B.43 subd 4

Subd. 4. Renumbered 129B.43 subd 5

Subd. 5. Renumbered 129B.43 subd 6



Section 121.504 Renumbered 129B.44

121.504 Renumbered 129B.44



Section 121.505 Renumbered 129B.45

121.505 Renumbered 129B.45



Section 121.506 Renumbered 129B.46

121.506 Renumbered 129B.46



Section 121.507 Renumbered 129B.47

121.507 Renumbered 129B.47



Section 121.585 Subdivisions renumbered, repealed, or no longer in effect

121.585 Subdivision 1. Renumbered 124D.128 subd 1

Subd. 2. Renumbered 124D.128 subd 2

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Renumbered 124D.128 subd 3

Subd. 5. Renumbered 124D.128 subd 4

Subd. 6. Renumbered 124D.128 subd 5

Subd. 7. Renumbered 124D.128 subd 6

Subd. 8. Renumbered 124D.128 subd 7



Section 121.601 Repealed, 1Sp1985 c 12 art 8 s 65

121.601 Repealed, 1Sp1985 c 12 art 8 s 65



Section 121.602 Subdivisions renumbered, repealed, or no longer in effect

121.602 Subdivision 1. Renumbered 122A.624 subd 1

Subd. 2. Renumbered 122A.624 subd 2

Subd. 3. Repealed, 1Sp1997 c 4 art 6 s 21

Subd. 4. Renumbered 122A.624 subd 3

Subd. 5. Repealed, 1Sp1997 c 4 art 6 s 21



Section 121.608 Renumbered 122A.625

121.608 Renumbered 122A.625



Section 121.609 Repealed, 1993 c 224 art 7 s 31

121.609 Repealed, 1993 c 224 art 7 s 31



Section 121.611 Renumbered 122A.25

121.611 Renumbered 122A.25



Section 121.612 Subdivisions renumbered, repealed, or no longer in effect

121.612 Subdivision 1. Renumbered 124D.94 subd 1

Subd. 1a. Renumbered subd 2

Subd. 2. Renumbered 124D.94 subd 2

Subd. 3. Renumbered 124D.94 subd 3

Subd. 3a. Repealed by amendment, 1989 c 329 art 11 s 1

Subd. 4. Renumbered 124D.94 subd 4

Subd. 5. Renumbered 124D.94 subd 5

Subd. 6. Renumbered 124D.94 subd 6

Subd. 7. Renumbered 124D.94 subd 7

Subd. 8. Renumbered 124D.94 subd 8

Subd. 9. Renumbered 124D.94 subd 9

Subd. 10. Renumbered 124D.94 subd 10



Section 121.615 Renumbered 124D.34

121.615 Renumbered 124D.34



Section 121.70 Renumbered 124D.36

121.70 Renumbered 124D.36



Section 121.701 Renumbered 124D.37

121.701 Renumbered 124D.37



Section 121.702 Renumbered 124D.38

121.702 Renumbered 124D.38



Section 121.703 Renumbered 124D.385

121.703 Renumbered 124D.385



Section 121.704 Renumbered 124D.39

121.704 Renumbered 124D.39



Section 121.705 Renumbered 124D.40

121.705 Renumbered 124D.40



Section 121.706 Renumbered 124D.41

121.706 Renumbered 124D.41



Section 121.707 Renumbered 124D.42

121.707 Renumbered 124D.42



Section 121.708 Renumbered 124D.43

121.708 Renumbered 124D.43



Section 121.709 Renumbered 124D.44

121.709 Renumbered 124D.44



Section 121.71 Repealed, 1976 c 332 s 10

121.71 Repealed, 1976 c 332 s 10



Section 121.710 Renumbered 124D.45

121.710 Renumbered 124D.45



Section 121.711 Repealed, 1976 c 332 s 10

121.711 Repealed, 1976 c 332 s 10



Section 121.712 Repealed, 1976 c 332 s 10

121.712 Repealed, 1976 c 332 s 10



Section 121.713 Repealed, 1976 c 332 s 10

121.713 Repealed, 1976 c 332 s 10



Section 121.714 Repealed, 1976 c 332 s 10

121.714 Repealed, 1976 c 332 s 10



Section 121.715 Repealed, 1969 c 430 s 2

121.715 Repealed, 1969 c 430 s 2



Section 121.72 Renumbered 124D.35

121.72 Renumbered 124D.35



Section 121.81 Renumbered 127A.80

121.81 Renumbered 127A.80



Section 121.82 Renumbered 127A.81

121.82 Renumbered 127A.81



Section 121.83 Repealed, 1989 c 329 art 9 s 34; 1989 c 343 s 7

121.83 Repealed, 1989 c 329 art 9 s 34; 1989 c 343 s 7



Section 121.831 Renumbered 124D.15

121.831 Renumbered 124D.15



Section 121.835 Renumbered 124D.17

121.835 Renumbered 124D.17



Section 121.8355 Subdivisions renumbered, repealed, or no longer in effect

121.8355 Subdivision 1. Renumbered 124D.23 subd 1

Subd. 1a. Repealed, 1997 c 162 art 1 s 19

Subd. 2. Renumbered 124D.23 subd 2

Subd. 2a. Renumbered 124D.23 subd 3

Subd. 3. Renumbered 124D.23 subd 4

Subd. 3a. Renumbered 124D.23 subd 5

Subd. 4. Renumbered 124D.23 subd 6

Subd. 5. Renumbered 124D.23 subd 7

Subd. 6. Renumbered 124D.23 subd 8

Subd. 7. Renumbered 124D.23 subd 9



Section 121.84 Repealed, 1989 c 329 art 9 s 34

121.84 Repealed, 1989 c 329 art 9 s 34



Section 121.843 Repealed, 1989 c 329 art 9 s 34

121.843 Repealed, 1989 c 329 art 9 s 34



Section 121.844 Repealed, 1989 c 329 art 9 s 34

121.844 Repealed, 1989 c 329 art 9 s 34



Section 121.845 Repealed, 1989 c 329 art 9 s 34

121.845 Repealed, 1989 c 329 art 9 s 34



Section 121.85 Renumbered 124D.18

121.85 Renumbered 124D.18



Section 121.86 Repealed, 1989 c 329 art 9 s 34

121.86 Repealed, 1989 c 329 art 9 s 34



Section 121.87 Repealed, 1993 c 224 art 9 s 54; 1993 c 337 s 20

121.87 Repealed, 1993 c 224 art 9 s 54; 1993 c 337 s 20



Section 121.88 Subdivisions renumbered, repealed, or no longer in effect

121.88 Subdivision 1. Renumbered 124D.19 subd 1

Subd. 2. Renumbered 124D.19 subd 2

Subd. 2a. Renumbered 124D.19 subd 3

Subd. 3. Renumbered 124D.19 subd 4

Subd. 4. Renumbered 124D.19 subd 5

Subd. 5. Renumbered 124D.19 subd 6

Subd. 6. Renumbered 124D.19 subd 7

Subd. 7. Renumbered 124D.19 subd 8

Subd. 8. Renumbered 124D.19 subd 9

Subd. 9. Renumbered 124D.19 subd 10

Subd. 10. Renumbered 124D.19 subd 11



Section 121.882 Subdivisions renumbered, repealed, or no longer in effect

121.882 Subdivision 1. Renumbered 124D.13 subd 1

Subd. 2. Renumbered 124D.13 subd 2

Subd. 2a. Renumbered 124D.13 subd 3

Subd. 2b. Renumbered 124D.13 subd 4

Subd. 3. Renumbered 124D.13 subd 5

Subd. 4. Renumbered 124D.13 subd 6

Subd. 5. Renumbered 124D.13 subd 7

Subd. 6. Renumbered 124D.13 subd 8

Subd. 7. Renumbered 124D.13 subd 9

Subd. 7a. Renumbered 124D.13 subd 10

Subd. 8. Renumbered 124D.13 subd 11

Subd. 9. Renumbered 124D.13 subd 12

Subd. 10. Repealed, 1989 c 329 art 9 s 34



Section 121.885 Renumbered 124D.50

121.885 Renumbered 124D.50



Section 121.89 Repealed, 1975 c 432 s 97

121.89 Repealed, 1975 c 432 s 97



Section 121.90 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

121.90 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.902 Repealed, 1993 c 224 art 12 s 32

121.902 Repealed, 1993 c 224 art 12 s 32



Section 121.904 Subdivisions renumbered, repealed, or no longer in effect

121.904 Subdivision 1. Renumbered 123B.75 subd 1

Subd. 2. Renumbered 123B.75 subd 2

Subd. 3. Renumbered 123B.75 subd 3

Subd. 4. Renumbered 123B.75 subd 4

Subd. 4a. Renumbered 123B.75 subd 5

Subd. 4b. Repealed, 1982 c 548 art 7 s 13

Subd. 4c. Repealed, 1998 c 398 art 1 s 51

Subd. 4d. Repealed, 1997 c 231 art 9 s 6;1Sp1997 c 4 art 1 s 63

Subd. 4e. Repealed, 1994 c 647 art 6 s 42

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 6. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. Repealed, 1988 c 486 s 102

Subd. 8. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 9. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 10. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 11. Renumbered 123B.75 subd 6

Subd. 11a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 11b. Repealed, 1988 c 486 s 102

Subd. 11c. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 12. Renumbered 123B.75 subd 7

Subd. 13. Renumbered 123B.75 subd 8

Subd. 14. Renumbered 123B.75 subd 9



Section 121.906 Renumbered 123B.76

121.906 Renumbered 123B.76



Section 121.908 Subdivisions renumbered, repealed, or no longer in effect

121.908 Subdivision 1. Renumbered 123B.77 subd 1

Subd. 2. Renumbered 123B.77 subd 2

Subd. 3. Renumbered 123B.77 subd 3

Subd. 3a. Renumbered 123B.77 subd 4

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Renumbered 123B.77 subd 5

Subd. 6. Renumbered 123B.77 subd 6



Section 121.911 Renumbered 123B.78

121.911 Renumbered 123B.78



Section 121.912 Subdivisions renumbered, repealed, or no longer in effect

121.912 Subdivision 1. Renumbered 123B.79 subd 1

Subd. 1a. Renumbered 123B.79 subd 2

Subd. 1b. Renumbered 123B.79 subd 3

Subd. 2. Renumbered 123B.79 subd 4

Subd. 3. Renumbered 123B.79 subd 5

Subd. 4. Renumbered 123B.79 subd 6

Subd. 5. Renumbered 123B.79 subd 7

Subd. 6. Renumbered 123B.79 subd 8

Subd. 7. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 8. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30



Section 121.9121 Subdivisions renumbered, repealed, or no longer in effect

121.9121 Subdivision 1. Renumbered 123B.80 subd 1

Subd. 2. Renumbered 123B.80 subd 2

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Renumbered 123B.80 subd 3

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 32

Subd. 6. Repealed, 1989 c 329 art 9 s 34

Subd. 7. Repealed, 1988 c 718 art 7 s 65



Section 121.914 Subdivisions renumbered, repealed, or no longer in effect

121.914 Subdivision 1. Renumbered 123B.81 subd 1

Subd. 2. Renumbered 123B.81 subd 2

Subd. 3. Renumbered 123B.81 subd 3

Subd. 4. Renumbered 123B.81 subd 4

Subd. 5. Renumbered 123B.81 subd 5

Subd. 6. Renumbered 123B.81 subd 6

Subd. 7. Renumbered 123B.81 subd 7

Subd. 8. Renumbered 123B.81 subd 8

Subd. 9. Repealed, 1989 c 329 art 9 s 34

Subd. 10. Repealed, 1989 c 329 art 9 s 34



Section 121.915 Renumbered 123B.82

121.915 Renumbered 123B.82



Section 121.917 Renumbered 123B.83

121.917 Renumbered 123B.83



Section 121.918 Renumbered 127A.18

121.918 Renumbered 127A.18



Section 121.919 Renumbered 127A.19

121.919 Renumbered 127A.19



Section 121.92 Repealed, 1980 c 609 art 7 s 18

121.92 Repealed, 1980 c 609 art 7 s 18



Section 121.93 Repealed, 1Sp1995 c 3 art 9 s 42

121.93 Repealed, 1Sp1995 c 3 art 9 s 42



Section 121.931 Subdivisions renumbered, repealed, or no longer in effect

121.931 Subdivision 1. Renumbered 125B.05 subd 1

Subd. 2. Renumbered 125B.05 subd 2

Subd. 3. Repealed by amendment, 1Sp1995 c 3 art 9 s 9

Subd. 4. Repealed by amendment, 1Sp1995 c 3 art 9 s 9

Subd. 5. Renumbered 125B.05 subd 3

Subd. 6. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 6a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 8. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.932 Subdivisions renumbered, repealed, or no longer in effect

121.932 Subdivision 1. Repealed, 1991 c 265 art 9 s 75

Subd. 2. Renumbered 125B.07 subd 1

Subd. 3. Renumbered 125B.07 subd 2

Subd. 4. Renumbered 125B.07 subd 3

Subd. 4a. Renumbered 125B.07 subd 4

Subd. 4b. Renumbered 125B.07 subd 5

Subd. 5. Renumbered 125B.07 subd 6

Subd. 6. Renumbered 125B.07 subd 7



Section 121.933 Subdivisions renumbered, repealed, or no longer in effect

121.933 Subdivision 1. Renumbered 125B.09

Subd. 2. Repealed, 1991 c 130 s 38; 1991 c 265 art 9 s 75



Section 121.935 Subdivisions renumbered, repealed, or no longer in effect

121.935 Subdivision 1. Renumbered 123A.23 subd 1

Subd. 1a. Renumbered 123A.23 subd 2

Subd. 2. Repealed by amendment, 1Sp1995 c 3 art 9 s 12

Subd. 3. Repealed, 1991 c 265 art 9 s 75

Subd. 4. Repealed by amendment, 1Sp1995 c 3 art 9 s 12

Subd. 5. Repealed, 1991 c 265 art 6 s 67; 1994 c 647 art 6 s 42

Subd. 5a. Repealed, 1992 c 499 art 6 s 39

Subd. 6. Renumbered 123A.23 subd 3

Subd. 7. Repealed, 1994 c 647 art 6 s 42

Subd. 8. Repealed by amendment, 1Sp1995 c 3 art 9 s 12

Subd. 9. Renumbered 123A.23 subd 4



Section 121.936 Subdivisions renumbered, repealed, or no longer in effect

121.936 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 9 s 42

Subd. 1a. Repealed, 1989 c 293 s 85; 1Sp1995 c 3 art 9 s 42

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 9 s 42

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 9 s 42

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 9 s 42

Subd. 4a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1Sp1995 c 3 art 9 s 42

Subd. 5. Repealed, 1991 c 265 art 11 s 26; 1Sp1995 c 3 art 9 s 42

Subd. 6. Repealed, 1983 c 285 s 72; 1Sp1995 c 3 art 9 s 42



Section 121.938 Repealed, 1983 c 260 s 68

121.938 Repealed, 1983 c 260 s 68



Section 121.94 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

121.94 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 121.95 Renumbered 125B.11

121.95 Renumbered 125B.11



Section 121.96 Repealed, 1982 c 548 art 2 s 9

121.96 Repealed, 1982 c 548 art 2 s 9






Chapter 121A Student Rights, Responsibilities, and Behavior

Section 121A.01 Definitions.

121A.01 Definitions.

For purposes of this chapter, the words defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 7 s 1; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.03 Model policy.

121A.03 Model policy.

Subdivision 1. Model policy. The commissioner shall maintain and make available to school boards a model sexual, religious, and racial harassment and violence policy. The model policy shall address the requirements of subdivision 2.

Subd. 2. Sexual, religious, and racial harassment and violence policy. A school board must adopt a written sexual, religious, and racial harassment and sexual, religious, and racial violence policy that conforms with sections 363.01 to 363.15. The policy shall apply to pupils, teachers, administrators, and other school personnel, include reporting procedures, and set forth disciplinary actions that will be taken for violation of the policy. Disciplinary actions must conform with collective bargaining agreements and sections 121A.41 to 121A.56. The policy must be conspicuously posted throughout each school building, given to each district employee and independent contractor at the time of entering into the person's employment contract, and included in each school's student handbook on school policies. Each school must develop a process for discussing the school's sexual, religious, and racial harassment and violence policy with students and school employees.

Subd. 3. Submission to commissioner. Each school board must submit to the commissioner a copy of the sexual, religious, and racial harassment and sexual, religious, and racial violence policy the board has adopted.

HIST: 1989 c 329 art 8 s 7,8; 1990 c 426 art 1 s 17; 1992 c 499 art 8 s 17; 1992 c 571 art 10 s 7; 1993 c 224 art 9 s 37,38; 1994 c 647 art 8 s 25; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 9 s 21,22,26; art 11 s 3



Section 121A.035 Crisis management policy.

121A.035 Crisis management policy.

Subdivision 1. Model policy. By December 1, 1999, the commissioner shall maintain and make available to school boards a model crisis management policy.

Subd. 2. School district policy. By July 1, 2000, a school board must adopt a district crisis management policy to address potential violent crisis situations in the district. The policy must be developed in consultation with administrators, teachers, employees, students, parents, community members, law enforcement agencies, county attorney offices, social service agencies, and any other appropriate individuals or organizations.

HIST: 1999 c 241 art 9 s 6



Section 121A.04 Athletic programs; sex discrimination.

121A.04 Athletic programs; sex discrimination.

Subdivision 1. Purpose. The legislature recognizes certain past inequities in access to athletic programs and in the various degrees of athletic opportunity previously afforded members of each sex. The purpose of this section is to provide an equal opportunity for members of both sexes to participate in athletic programs.

Subd. 2. Equal opportunity in athletic programs. Each educational institution or public service shall provide equal opportunity for members of both sexes to participate in its athletic program. In determining whether equal opportunity to participate in athletic programs is available for the purposes of this section, at least the following factors shall be considered to the extent that they are applicable to a given situation: whether the opportunity for males and females to participate in the athletic program reflects the demonstrated interest in athletics of the males and females in the student body of the educational institution or the population served by the public service; whether the variety and selection of sports and levels of competition effectively accommodate the demonstrated interests of members of both sexes; the provision of equipment and supplies; scheduling of games and practice times; assignment of coaches; provision of locker rooms; practice and competitive facilities; and the provision of necessary funds for teams of one sex.

Subd. 3. Exceptions. (a) Notwithstanding any other state law to the contrary, in athletic programs operated by educational institutions or public services and designed for participants 12 years old or older or in the 7th grade or above, it is not an unfair discriminatory practice to restrict membership on an athletic team to participants of one sex whose overall athletic opportunities have previously been limited.

(b) When an educational institution or a public service provides athletic teams for children 11 years old or younger or in the 6th grade or below, those teams shall be operated without restrictions on the basis of sex, except that when overall athletic opportunities for one sex have previously been limited and there is a demonstrated interest by members of that sex to participate on a team restricted to members of that sex, the educational institution or public service may provide a team restricted to members of that sex.

(c) When two teams in the same sport are in fact separated or substantially separated according to sex, the two teams shall be provided with substantially equal budgets per participant, exclusive of gate receipts and other revenues generated by that sport, and in all other respects shall be treated in a substantially equal manner. However, nothing in this section shall be construed to require the two teams to conduct combined practice sessions or any other combined activities related to athletics.

(d) If two teams are provided in the same sport, one of these teams may be restricted to members of a sex whose overall athletic opportunities have previously been limited, and members of either sex shall be permitted to try out for the other team.

(e) Notwithstanding the provisions of paragraphs (a), (b), and (d), any wrestling team may be restricted to members of one sex whether or not the overall athletic opportunities of that sex have previously been limited, provided that programs or events are provided for each sex to the extent the educational institution or public service determines that these programs or events are necessary to accommodate the demonstrated interest of each sex to participate in wrestling.

Subd. 4. Provision of separate teams. When an equal opportunity to participate in the elementary or secondary school level athletic program of an educational institution or public service is not provided to members of a sex whose overall athletic opportunities have previously been limited, that educational institution or public service shall, where there is demonstrated interest, provide separate teams for members of the excluded sex in sports which it determines will provide members of that excluded sex with an equal opportunity to participate in its athletic program and which will attempt to accommodate their demonstrated interests.

Subd. 5. Rules. The commissioner of children, families, and learning, after consultation with the commissioner of human rights must promulgate rules in accordance with chapter 14 to implement this section to prevent discrimination in elementary and secondary school athletic programs operated by educational institutions. The rules promulgated by the commissioner pursuant to this section shall not require athletic competition or tournaments for teams whose membership may be restricted to members of a sex whose overall athletic opportunities have previously been limited to be scheduled in conjunction with the scheduling of athletic competition or tournaments for teams whose membership is not so restricted by this section. Any organization, association or league entered into by elementary or secondary schools or public services for the purpose of promoting sports or adopting rules and regulations for the conduct of athletic contests between members shall provide rules and regulations and conduct its activities so as to permit its members to comply fully with this section. The rules of that organization, association or league may provide separate seasons for athletic competition or tournaments in a sport for teams whose membership may be restricted to members of a sex whose overall athletic opportunities have previously been limited from athletic competition or tournaments established for teams in that same sport whose membership is not so restricted by this section, and its rules may prohibit a participating student from competing on more than one school team in a given sport during a single school year.

HIST: 1975 c 338 s 1; 1980 c 355 s 1; 1981 c 339 s 1; 1982 c 424 s 130; 1998 c 397 art 9 s 8,9,26; 1998 c 398 art 5 s 55



Section 121A.05 Policy to refer firearms possessor.

121A.05 Policy to refer firearms possessor.

A school board must have a policy requiring the appropriate school official to, as soon as practicable, refer to the criminal justice or juvenile delinquency system, as appropriate, a pupil who brings a firearm to school unlawfully.

HIST: 1995 c 226 art 3 s 12; 1998 c 397 art 9 s 24,26



Section 121A.06 Reports of dangerous weapon incidents in school zones.

121A.06 Reports of dangerous weapon incidents in school zones.

Subdivision 1. Definitions. As used in this section:

(1) "dangerous weapon" has the meaning given it in section 609.02, subdivision 6;

(2) "school" has the meaning given it in section 120A.22, subdivision 4; and

(3) "school zone" has the meaning given it in section 152.01, subdivision 14a, clauses (1) and (3).

Subd. 2. Reports; content. By January 1, 1994, the commissioner, in consultation with the criminal and juvenile information policy group, shall develop a standardized form to be used by schools to report incidents involving the use or possession of a dangerous weapon in school zones. The form shall include the following information:

(1) a description of each incident, including a description of the dangerous weapon involved in the incident;

(2) where, at what time, and under what circumstances the incident occurred;

(3) information about the offender, other than the offender's name, including the offender's age; whether the offender was a student and, if so, where the offender attended school; and whether the offender was under school expulsion or suspension at the time of the incident;

(4) information about the victim other than the victim's name, if any, including the victim's age; whether the victim was a student and, if so, where the victim attended school; and if the victim was not a student, whether the victim was employed at the school;

(5) the cost of the incident to the school and to the victim; and

(6) the action taken by the school administration to respond to the incident.

The commissioner also shall develop an alternative reporting format that allows school districts to provide aggregate data, with an option to use computer technology to report the data.

Subd. 3. Reports; filing requirements. By February 1 and July 1 of each year, each school shall report incidents involving the use or possession of a dangerous weapon in school zones to the commissioner. The reports must be made on the standardized forms or using the alternative format developed by the commissioner under subdivision 2. The commissioner shall compile the information it receives from the schools and report it annually to the commissioner of public safety, the criminal and juvenile information policy group, and the legislature.

HIST: 1993 c 326 art 1 s 1; 1Sp1995 c 3 art 9 s 7,8; art 16 s 13; 1998 c 397 art 9 s 1,2,26; art 11 s 3



Section 121A.10 Moment of silence.

121A.10 Moment of silence.

A moment of silence may be observed.

HIST: 1996 c 412 art 9 s 10; 1998 c 397 art 9 s 26



Section 121A.11 United States flag.

121A.11 United States flag.

Subdivision 1. Displayed by schools. Every public school in Minnesota must display an appropriate United States flag when in session. The flag shall be displayed upon the school grounds or outside the school building, on a proper staff, on every legal holiday occurring during the school term and at such other times as the board of the district may direct. The flag must be displayed within the principal rooms of the school building at all other times while school is in session.

Subd. 2. School boards to provide flags and staffs. The board must provide the flag for each of the school buildings in their districts, together with a suitable staff to display the flag outside of the school building and proper arrangement to display the flag in the building, and a suitable receptacle for the safekeeping of the flag when not in use.

HIST: Ex1959 c 71 art 7 s 14; 1998 c 397 art 9 s 4,26



Section 121A.15 Health standards; immunizations; school children.

121A.15 Health standards; immunizations; school children.

Subdivision 1. Except as provided in subdivisions 3, 4, and 10, no person over two months old may be allowed to enroll or remain enrolled in any elementary or secondary school or child care facility in this state until the person has submitted to the administrator or other person having general control and supervision of the school or child care facility, one of the following statements:

(1) a statement from a physician or a public clinic which provides immunizations stating that the person has received immunization, consistent with medically acceptable standards, against measles after having attained the age of 12 months, rubella, diphtheria, tetanus, pertussis, polio, mumps, haemophilus influenza type b, and hepatitis B; or

(2) a statement from a physician or a public clinic which provides immunizations stating that the person has received immunizations, consistent with medically acceptable standards, against measles after having attained the age of 12 months, rubella, mumps, and haemophilus influenza type b and that the person has commenced a schedule of immunizations for diphtheria, tetanus, pertussis, polio, and hepatitis B and which indicates the month and year of each immunization received.

Subd. 2. Schedule of immunizations. No person who has commenced a treatment schedule of immunization pursuant to subdivision 1, clause (2), may remain enrolled in any child care facility, elementary, or secondary school in this state after 18 months of enrollment unless there is submitted to the administrator, or other person having general control and supervision of the school or child care facility, a statement from a physician or a public clinic which provides immunizations that the person has completed the primary schedule of immunizations for diphtheria, tetanus, pertussis, polio, and hepatitis B. The statement must include the month and year of each additional immunization received. For a child less than seven years of age, a primary schedule of immunizations shall consist of four doses of vaccine for diphtheria, tetanus, and pertussis and three doses of vaccine for poliomyelitis and hepatitis B. For a child seven years of age or older, a primary schedule of immunizations shall consist of three doses of vaccine for diphtheria, tetanus, polio, and hepatitis B.

Subd. 3. Exemptions from immunizations. (a) If a person is at least seven years old and has not been immunized against pertussis, the person must not be required to be immunized against pertussis.

(b) If a person is at least 18 years old and has not completed a series of immunizations against poliomyelitis, the person must not be required to be immunized against poliomyelitis.

(c) If a statement, signed by a physician, is submitted to the administrator or other person having general control and supervision of the school or child care facility stating that an immunization is contraindicated for medical reasons or that laboratory confirmation of the presence of adequate immunity exists, the immunization specified in the statement need not be required.

(d) If a notarized statement signed by the minor child's parent or guardian or by the emancipated person is submitted to the administrator or other person having general control and supervision of the school or child care facility stating that the person has not been immunized as prescribed in subdivision 1 because of the conscientiously held beliefs of the parent or guardian of the minor child or of the emancipated person, the immunizations specified in the statement shall not be required. This statement must also be forwarded to the commissioner of the department of health.

(e) If the person is under 15 months, the person is not required to be immunized against measles, rubella, or mumps.

(f) If a person is at least five years old and has not been immunized against haemophilus influenza type b, the person is not required to be immunized against haemophilus influenza type b.

Subd. 3a. Disclosures required. (a) This paragraph applies to any written information about immunization requirements for enrollment in a school or child care facility that:

(1) is provided to a person to be immunized or enrolling or enrolled in a school or child care facility, or to the person's parent or guardian if the person is under 18 years of age and not emancipated; and

(2) is provided by the department of health; the department of children, families, and learning; the department of human services; an immunization provider; or a school or child care facility.

Such written information must describe the exemptions from immunizations permitted under subdivision 3, paragraphs (c) and (d). The information on exemptions from immunizations provided according to this paragraph must be in a font size at least equal to the font size of the immunization requirements, in the same font style as the immunization requirements, and on the same page of the written document as the immunization requirements.

(b) Before immunizing a person, an immunization provider must provide the person, or the person's parent or guardian if the person is under 18 years of age and not emancipated, with the following information in writing:

(1) a list of the immunizations required for enrollment in a school or child care facility;

(2) a description of the exemptions from immunizations permitted under subdivision 3, paragraphs (c) and (d);

(3) a list of additional immunizations currently recommended by the commissioner; and

(4) in accordance with federal law, a copy of the vaccine information sheet from the federal Department of Health and Human Services that lists possible adverse reactions to the immunization to be provided.

Subd. 4. Substitute immunization statement. (a) A person who is enrolling or enrolled in an elementary or secondary school or child care facility may substitute a statement from the emancipated person or a parent or guardian if the person is a minor child in lieu of the statement from a physician or public clinic which provides immunizations. If the statement is from a parent or guardian or emancipated person, the statement must indicate the month and year of each immunization given.

(b) In order for the statement to be acceptable for a person who is enrolling in an elementary school and who is six years of age or younger, it must indicate that the following was given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than four doses of vaccine for poliomyelitis, unless the third dose was given after the fourth birthday, then three doses are minimum; no less than five doses of vaccine for diphtheria, tetanus, and pertussis, unless the fourth dose was given after the fourth birthday, then four doses are minimum; and no less than three doses of vaccine for hepatitis B.

(c) In order for the statement to be consistent with subdivision 10 and acceptable for a person who is enrolling in an elementary or secondary school and is age seven through age 19, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination, and no less than three doses of vaccine for poliomyelitis, diphtheria, tetanus, and hepatitis B.

(d) In order for the statement to be acceptable for a person who is enrolling in a secondary school, and who was born after 1956 and is 20 years of age or older, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination, and no less than one dose of vaccine for diphtheria and tetanus within the preceding ten years.

(e) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is at least 15 months old but who has not reached five years of age, it must indicate that the following were given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than one dose of vaccine for haemophilus influenza type b; no less than four doses of vaccine for diphtheria, tetanus, and pertussis; and no less than three doses of vaccine for poliomyelitis.

(f) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is five or six years of age, it must indicate that the following was given: no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination; no less than four doses of vaccine for diphtheria, tetanus, and pertussis; and no less than three doses of vaccine for poliomyelitis.

(g) In order for the statement to be acceptable for a person who is enrolling in a child care facility and who is seven years of age or older, the statement must indicate that the person has received no less than one dose of vaccine each for measles, mumps, and rubella given separately or in combination and consistent with subdivision 10, and no less than three doses of vaccine for poliomyelitis, diphtheria, and tetanus.

(h) The commissioner of health, on finding that any of the above requirements are not necessary to protect the public's health, may suspend for one year that requirement.

Subd. 5. Transfer of immunization statements. If a person transfers from one elementary or secondary school to another, the school board of a public school district or the administrator of a nonpublic school may allow the person up to a maximum of 30 days to submit one or more of the statements as specified in subdivision 1 or 3, during which time the person may enroll in and attend the school. If a person enrolls in a child care facility in which at least 75 percent of children in the facility participate on a one-time only or occasional basis to a maximum of 45 hours per child, per month, or is placed in a facility by a crisis nursery, the person shall be exempt from all requirements of this section for up to five consecutive days, starting from the first day of attendance.

Subd. 6. Repealed, 1Sp2001 c 9 art 1 s 62

Subd. 7. File on immunization records. Each school or child care facility shall maintain on file immunization records for all persons in attendance that contain the information required by subdivisions 1, 2, and 3. The school shall maintain the records for at least five years after the person attains the age of majority. The department of health and the board of health, as defined in section 145A.02, subdivision 2, in whose jurisdiction the school or child care facility is located, shall have access to the files maintained pursuant to this subdivision. When a person transfers to another elementary or secondary school or child care facility, the administrator or other person having general control and supervision of the school or child care facility shall assist the person's parent or guardian in the transfer of the immunization file to the person's new school or child care facility within 30 days of the transfer. Upon the request of a public or private post-secondary educational institution, as defined in section 135A.14, the administrator or other person having general control or supervision of a school shall assist in the transfer of a student's immunization file to the post-secondary institution.

Subd. 8. Report. The administrator or other person having general control and supervision of the elementary or secondary school shall file a report with the commissioner on all persons enrolled in the school. The superintendent of each district shall file a report with the commissioner for all persons within the district receiving instruction in a home school in compliance with sections 120A.22 and 120A.24. The parent of persons receiving instruction in a home school shall submit the statements as required by subdivisions 1, 2, 3, and 4 to the superintendent of the district in which the person resides by October 1 of each school year. The school report must be prepared on forms developed jointly by the commissioner of health and the commissioner of children, families, and learning and be distributed to the local districts by the commissioner of health. The school report must state the number of persons attending the school, the number of persons who have not been immunized according to subdivision 1 or 2, and the number of persons who received an exemption under subdivision 3, clause (c) or (d). The school report must be filed with the commissioner of children, families, and learning within 60 days of the commencement of each new school term. Upon request, a district must be given a 60-day extension for filing the school report. The commissioner of children, families, and learning shall forward the report, or a copy thereof, to the commissioner of health who shall provide summary reports to boards of health as defined in section 145A.02, subdivision 2. The administrator or other person having general control and supervision of the child care facility shall file a report with the commissioner of human services on all persons enrolled in the child care facility. The child care facility report must be prepared on forms developed jointly by the commissioner of health and the commissioner of human services and be distributed to child care facilities by the commissioner of health. The child care facility report must state the number of persons enrolled in the facility, the number of persons with no immunizations, the number of persons who received an exemption under subdivision 3, clause (c) or (d), and the number of persons with partial or full immunization histories. The child care facility report must be filed with the commissioner of human services by November 1 of each year. The commissioner of human services shall forward the report, or a copy thereof, to the commissioner of health who shall provide summary reports to boards of health as defined in section 145A.02, subdivision 2. The report required by this subdivision is not required of a family child care or group family child care facility, for prekindergarten children enrolled in any elementary or secondary school provided services according to sections 125A.05 and 125A.06, nor for child care facilities in which at least 75 percent of children in the facility participate on a one-time only or occasional basis to a maximum of 45 hours per child, per month.

Subd. 9. Definitions. As used in this section the following terms have the meanings given them.

(a) "Elementary or secondary school" includes any public school as defined in section 120A.05, subdivisions 9, 11, 13, and 17, or nonpublic school, church, or religious organization, or home school in which a child is provided instruction in compliance with sections 120A.22 and 120A.24.

(b) "Person enrolled in any elementary or secondary school" means a person born after 1956 and enrolled in grades kindergarten through 12, and a child with a disability receiving special instruction and services as required in sections 125A.03 to 125A.24 and 125A.65, excluding a child being provided services according to section 125A.05, paragraph (c), or 125A.06, paragraph (d).

(c) "Child care facility" includes those child care programs subject to licensure under chapter 245A, and Minnesota Rules, chapters 9502 and 9503.

(d) "Family child care" means child care for no more than ten children at one time of which no more than six are under school age. The licensed capacity must include all children of any caregiver when the children are present in the residence.

(e) "Group family child care" means child care for no more than 14 children at any one time. The total number of children includes all children of any caregiver when the children are present in the residence.

Subd. 10. Requirements for immunization statements. A statement required to be submitted under subdivisions 1, 2, and 4 to document evidence of immunization shall include month, day, and year for immunizations administered after January 1, 1990.

(a) For persons enrolled in grades 7 and 12 during the 1996-1997 school term, the statement must indicate that the person has received a dose of tetanus and diphtheria toxoid no earlier than 11 years of age.

(b) Except as specified in paragraph (e), for persons enrolled in grades 7, 8, and 12 during the 1997-1998 school term, the statement must indicate that the person has received a dose of tetanus and diphtheria toxoid no earlier than 11 years of age.

(c) Except as specified in paragraph (e), for persons enrolled in grades 7 through 12 during the 1998-1999 school term and for each year thereafter, the statement must indicate that the person has received a dose of tetanus and diphtheria toxoid no earlier than 11 years of age.

(d) For persons enrolled in grades 7 through 12 during the 1996-1997 school year and for each year thereafter, the statement must indicate that the person has received at least two doses of vaccine against measles, mumps, and rubella, given alone or separately and given not less than one month apart.

(e) A person who has received at least three doses of tetanus and diphtheria toxoids, with the most recent dose given after age six and before age 11, is not required to have additional immunization against diphtheria and tetanus until ten years have elapsed from the person's most recent dose of tetanus and diphtheria toxoid.

(f) The requirement for hepatitis B vaccination shall apply to persons enrolling in kindergarten beginning with the 2000-2001 school term.

(g) The requirement for hepatitis B vaccination shall apply to persons enrolling in grade 7 beginning with the 2001-2002 school term.

Subd. 11. Commissioner of human services; continued responsibilities. Nothing in this section relieves the commissioner of human services of the responsibility, under chapter 245A, to inspect and assure that statements required by this section are on file at child care programs subject to licensure.

Subd. 12. Modifications to schedule. (a) The commissioner of health may adopt modifications to the immunization requirements of this section. A proposed modification made under this subdivision must be part of the current immunization recommendations of each of the following organizations: the United States Public Health Service's Advisory Committee on Immunization Practices, the American Academy of Family Physicians, and the American Academy of Pediatrics. In proposing a modification to the immunization schedule, the commissioner must:

(1) consult with the commissioner of children, families, and learning; the commissioner of human services; the chancellor of the Minnesota state colleges and universities; and the president of the University of Minnesota; and

(2) consider the following criteria: the epidemiology of the disease, the morbidity and mortality rates for the disease, the safety and efficacy of the vaccine, the cost of a vaccination program, the cost of enforcing vaccination requirements, and a cost-benefit analysis of the vaccination.

(b) Before a proposed modification may be adopted, the commissioner must notify the chairs of the house and senate committees with jurisdiction over health policy issues. If the chairs of the relevant standing committees determine a public hearing regarding the proposed modifications is in order, the hearing must be scheduled within 60 days of receiving notice from the commissioner. If a hearing is scheduled, the commissioner may not adopt any proposed modifications until after the hearing is held.

(c) The commissioner shall comply with the requirements of chapter 14 regarding the adoption of any proposed modifications to the immunization schedule.

(d) In addition to the publication requirements of chapter 14, the commissioner of health must inform all immunization providers of any adopted modifications to the immunization schedule in a timely manner.

HIST: 1967 c 858 s 1,2; 1973 c 137 s 1-3; 1977 c 305 s 45; 1978 c 758 s 1; 1980 c 504 s 1; 1986 c 444; 1987 c 309 s 24; 1988 c 430 s 1-8; 1989 c 215 s 1-7; 1991 c 30 s 1-10; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 9 s 26; art 16 s 13; 1996 c 398 s 25; 1Sp1997 c 3 s 20-22; 1Sp1997 c 4 art 6 s 8-10; 1998 c 305 s 1-4; 1998 c 397 art 3 s 54-56,103; art 11 s 3; 1998 c 407 art 2 s 24; 1Sp2001 c 9 art 1 s 24,25



Section 121A.16 Early childhood health and development screening; purpose.

121A.16 Early childhood health and development screening; purpose.

The legislature finds that early detection of children's health and developmental problems can reduce their later need for costly care, minimize their physical and educational handicaps, and aid in their rehabilitation. The purpose of sections 121A.16 to 121A.19 is to assist parents and communities in improving the health of Minnesota children and in planning educational and health programs.

HIST: 1977 c 437 s 1; 1994 c 465 art 2 s 1; 1998 c 397 art 3 s 103; art 11 s 3



Section 121A.17 School board responsibilities.

121A.17 School board responsibilities.

Subdivision 1. Early childhood developmental screening. Every school board must provide for a mandatory program of early childhood developmental screening for children once before school entrance, targeting children who are between 3-1/2 and four years old. This screening program must be established either by one board, by two or more boards acting in cooperation, by service cooperatives, by early childhood family education programs, or by other existing programs. This screening examination is a mandatory requirement for a student to continue attending kindergarten or first grade in a public school. A child need not submit to developmental screening provided by a board if the child's health records indicate to the board that the child has received comparable developmental screening from a public or private health care organization or individual health care provider. Districts are encouraged to reduce the costs of preschool developmental screening programs by utilizing volunteers in implementing the program.

Subd. 2. Screening required before kindergarten enrollment. A child must not be enrolled in kindergarten in a public school unless the parent or guardian of the child submits to the school principal or other person having general control and supervision of the school a record indicating the months and year the child received developmental screening and the results of the screening not later than 30 days after the first day of attendance. If a child is transferred from one kindergarten to another, the parent or guardian of the child must be allowed 30 days to submit the child's record, during which time the child may attend school.

Subd. 3. Screening program. (a) A screening program must include at least the following components: developmental assessments, hearing and vision screening or referral, immunization review and referral, the child's height and weight, identification of risk factors that may influence learning, an interview with the parent about the child, and referral for assessment, diagnosis, and treatment when potential needs are identified. The district and the person performing or supervising the screening must provide a parent or guardian with clear written notice that the parent or guardian may decline to answer questions or provide information about family circumstances that might affect development and identification of risk factors that may influence learning. The notice must clearly state that declining to answer questions or provide information does not prevent the child from being enrolled in kindergarten or first grade if all other screening components are met. If a parent or guardian is not able to read and comprehend the written notice, the district and the person performing or supervising the screening must convey the information in another manner. The notice must also inform the parent or guardian that a child need not submit to the district screening program if the child's health records indicate to the school that the child has received comparable developmental screening performed within the preceding 365 days by a public or private health care organization or individual health care provider. The notice must be given to a parent or guardian at the time the district initially provides information to the parent or guardian about screening and must be given again at the screening location.

(b) All screening components shall be consistent with the standards of the state commissioner of health for early developmental screening programs. A developmental screening program must not provide laboratory tests or a physical examination to any child. The district must request from the public or private health care organization or the individual health care provider the results of any laboratory test or physical examination within the 12 months preceding a child's scheduled screening.

(c) If a child is without health coverage, the school district must refer the child to an appropriate health care provider.

(d) A board may offer additional components such as nutritional, physical and dental assessments, review of family circumstances that might affect development, blood pressure, laboratory tests, and health history.

(e) If a statement signed by the child's parent or guardian is submitted to the administrator or other person having general control and supervision of the school that the child has not been screened because of conscientiously held beliefs of the parent or guardian, the screening is not required.

Subd. 4. Follow-up screening. If any child's screening indicates a condition which requires diagnosis or treatment, the child's parents shall be notified of the condition and the board shall ensure that an appropriate follow-up and referral process is available.

Subd. 5. Developmental screening program information. The board must inform each resident family with a child eligible to participate in the developmental screening program about the availability of the program and the state's requirement that a child receive developmental screening not later than 30 days after the first day of attending kindergarten in a public school.

Subd. 6. Developmental screening services. A board may contract with or purchase service from an approved early developmental screening program in the area. Developmental screening must be conducted by either an individual who is licensed as, or has training that is similar to a special education teacher, school psychologist, kindergarten teacher, prekindergarten teacher, school nurse, public health nurse, registered nurse, or physician. The individual may be a volunteer.

Subd. 7. Screening record. The district must provide the parent or guardian of the child screened with a record indicating the month and year the child received developmental screening and the results of the screening. The district must keep a duplicate copy of the record of each child screened.

Subd. 8. Volunteer screening programs. Every board must integrate and utilize volunteer screening programs in implementing sections 121A.17 to 121A.19 wherever possible.

Subd. 9. Health care provider societies. A board may consult with local societies of health care providers.

Subd. 10. Priority to volunteers. In selecting personnel to implement the screening program, the district must give priority first to qualified volunteers.

HIST: 1977 c 305 s 45; 1977 c 437 s 2; 1979 c 334 art 6 s 12,13; 1981 c 358 art 6 s 14; 1982 c 548 art 6 s 5; 1983 c 314 art 6 s 7; 1Sp1985 c 12 art 6 s 2; 1986 c 444; 1989 c 329 art 4 s 20; 1991 c 265 art 4 s 6,32; 1992 c 499 art 4 s 1-4; 1993 c 224 art 4 s 12-17; 1993 c 374 s 12; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 57-65,103; art 11 s 3



Section 121A.18 Data use.

121A.18 Data use.

Data on individuals collected in screening programs established pursuant to section 121A.17 is private, as defined by section 13.02, subdivision 12. Individual and summary data must be reported to the district by the health provider who performs the screening services, for the purposes of developing appropriate educational programs to meet the individual needs of children and designing appropriate health education programs for the district. No data on an individual shall be disclosed to the district without the consent of that individual's parent or guardian.

HIST: 1977 c 437 s 4; 1981 c 311 s 39; 1982 c 545 s 24; 1989 c 329 art 4 s 20; 1991 c 265 art 4 s 32; 1998 c 397 art 3 s 66,103; art 11 s 3



Section 121A.19 Developmental screening aid.

121A.19 Developmental screening aid.

Each school year, the state must pay a district $40 for each child screened according to the requirements of section 121A.17. If this amount of aid is insufficient, the district may permanently transfer from the general fund an amount that, when added to the aid, is sufficient.

HIST: 1991 c 265 art 4 s 7; 1993 c 224 art 4 s 18; 1998 c 397 art 3 s 67,103; art 11 s 3; 1999 c 205 art 1 s 40



Section 121A.21 School health services.

121A.21 School health services.

(a) Every school board must provide services to promote the health of its pupils.

(b) The board of a district with 1,000 pupils or more in average daily membership in early childhood family education, preschool handicapped, elementary, and secondary programs must comply with the requirements of this paragraph. It may use one or a combination of the following methods:

(1) employ personnel, including at least one full-time equivalent licensed school nurse or continue to employ a registered nurse not yet certified as a public health nurse as defined in section 145A.02, subdivision 18, who is enrolled in a program that would lead to certification within four years of August 1, 1988;

(2) contract with a public or private health organization or another public agency for personnel during the regular school year, determined appropriate by the board, who are currently licensed under chapter 148 and who are certified public health nurses; or

(3) enter into another arrangement approved by the commissioner.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53,103; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17



Section 121A.22 Administration of drugs and medicine.

121A.22 Administration of drugs and medicine.

Subdivision 1. Applicability. This section applies only:

(1) when the parent of a pupil requests school personnel to administer drugs or medicine to the pupil; or

(2) when administration is allowed by the individual education plan of a child with a disability.

The request of a parent may be oral or in writing. An oral request must be reduced to writing within two school days, provided that the district may rely on an oral request until a written request is received.

Subd. 2. Exclusions. In addition, this section does not apply to drugs or medicine:

(1) that can be purchased without a prescription;

(2) that are used by a pupil who is 18 years old or older;

(3) that are used in connection with services for which a minor may give effective consent, including section 144.343, subdivision 1, and any other law;

(4) that are used in situations in which, in the judgment of the school personnel who are present or available, the risk to the pupil's life or health is of such a nature that drugs or medicine should be given without delay;

(5) that are used off the school grounds;

(6) that are used in connection with athletics or extra curricular activities;

(7) that are used in connection with activities that occur before or after the regular school day;

(8) that are provided or administered by a public health agency in order to prevent or control an illness or a disease outbreak as provided for in sections 144.05 and 144.12; or

(9) that are prescription asthma or reactive airway disease medications self-administered by a pupil with an asthma inhaler if the district has received a written authorization from the pupil's parent permitting the pupil to self-administer the medication, the inhaler is properly labeled for that student, and the parent has not requested school personnel to administer the medication to the pupil. The parent must submit written authorization for the pupil to self-administer the medication each school year.

Subd. 3. Labeling. Drugs or medicine subject to this section must be in a container with a label prepared by a pharmacist according to section 151.212 and applicable rules.

Subd. 4. Administration. Drugs and medicine subject to this section must be administered in a manner consistent with instructions on the label. Drugs and medicine subject to this section must be administered, to the extent possible, according to school board procedures that must be developed in consultation:

(1) with a school nurse, in a district that employs a school nurse;

(2) with a licensed school nurse, in a district that employs a licensed school nurse;

(3) with a public or private health or health-related organization, in a district that contracts with a public or private health or health-related organization, according to section 121A.21; or

(4) with the appropriate party, in a district that has an arrangement approved by the commissioner of children, families, and learning, according to section 121A.21.

Subd. 5. Children with a disability. For drugs or medicine used by children with a disability, administration may be as provided in the individual education plan.

Subd. 6. Health treatments. For the purpose of this section, special health treatments and health functions, such as catheterization, tracheostomy suctioning, and gastrostomy feedings, do not constitute administration of drugs or medicine.

HIST: 1988 c 626 s 2; 1991 c 265 art 3 s 38; 1998 c 397 art 3 s 103; art 11 s 3; 1998 c 398 art 5 s 55; 2001 c 84 s 1



Section 121A.221 Possession and use of asthma inhalers by asthmatic students.

121A.221 Possession and use of asthma inhalers by asthmatic students.

(a) In a school district that employs a school nurse or provides school nursing services under another arrangement, the school nurse or other appropriate party must assess the student's knowledge and skills to safely possess and use an asthma inhaler in a school setting and enter into the student's school health record a plan to implement safe possession and use of asthma inhalers.

(b) In a school that does not have a school nurse or school nursing services, the student's parent or guardian must submit written verification from the prescribing professional that documents an assessment of the student's knowledge and skills to safely possess and use an asthma inhaler in a school setting has been completed.

HIST: 2001 c 84 s 2



Section 121A.23 Programs to prevent and reduce the risks of sexually transmitted infections and diseases.

121A.23 Programs to prevent and reduce the risks of sexually transmitted infections and diseases.

Subdivision 1. Sexually transmitted diseases program. The commissioner of children, families, and learning, in consultation with the commissioner of health, shall assist districts in developing and implementing a program to prevent and reduce the risk of sexually transmitted infections and diseases, including but not exclusive to human immune deficiency virus and human papilloma virus. Each district must have a program that includes at least:

(1) planning materials, guidelines, and other technically accurate and updated information;

(2) a comprehensive, technically accurate, and updated curriculum that includes helping students to abstain from sexual activity until marriage;

(3) cooperation and coordination among districts and SCs;

(4) a targeting of adolescents, especially those who may be at high risk of contracting sexually transmitted infections and diseases, for prevention efforts;

(5) involvement of parents and other community members;

(6) in-service training for appropriate district staff and school board members;

(7) collaboration with state agencies and organizations having a sexually transmitted infection and disease prevention or sexually transmitted infection and disease risk reduction program;

(8) collaboration with local community health services, agencies and organizations having a sexually transmitted infection and disease prevention or sexually transmitted infection and disease risk reduction program; and

(9) participation by state and local student organizations.

The department may provide assistance at a neutral site to a nonpublic school participating in a district's program. District programs must not conflict with the health and wellness curriculum developed under Laws 1987, chapter 398, article 5, section 2, subdivision 7.

If a district fails to develop and implement a program to prevent and reduce the risk of sexually transmitted infection and disease, the department must assist the service cooperative in the region serving that district to develop or implement the program.

Subd. 2. Funding sources. Districts may accept funds for sexually transmitted infection and disease prevention programs developed and implemented under this section from public and private sources including public health funds and foundations, department professional development funds, federal block grants or other federal or state grants.

HIST: 1988 c 718 art 5 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 3 s 3,103; 1999 c 241 art 2 s 1



Section 121A.25 Chemical abuse preassessment teams; definitions.

121A.25 Chemical abuse preassessment teams; definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 121A.26 to 121A.29 and 121A.61, subdivision 3.

Subd. 2. Controlled substances. "Controlled substances" means the term as defined in section 152.01, subdivision 4, and "marijuana" as defined in section 152.01, subdivision 9.

Subd. 3. Chemical abuse. "Chemical abuse" means use of any psychoactive or mood-altering chemical substance, without compelling medical reason, in a manner that induces mental, emotional, or physical impairment and causes socially dysfunctional or socially disordering behavior, to the extent that the minor's normal functioning in academic, school, or social activities is chronically impaired.

Subd. 4. Teachers. "Teachers" has the meaning given it in section 122A.15, subdivision 1.

HIST: 1987 c 295 s 1; 1998 c 397 art 9 s 26; art 11 s 3; 2000 c 254 s 3



Section 121A.26 School preassessment teams.

121A.26 School preassessment teams.

Every public school, and every nonpublic school that participates in a school district chemical abuse program shall establish a chemical abuse preassessment team. The preassessment team must be composed of classroom teachers, administrators, and to the extent they exist in each school, school nurse, school counselor or psychologist, social worker, chemical abuse specialist, and other appropriate professional staff. The superintendents or their designees shall designate the team members in the public schools. The preassessment team is responsible for addressing reports of chemical abuse problems and making recommendations for appropriate responses to the individual reported cases.

Within 45 days after receiving an individual reported case, the preassessment team shall make a determination whether to provide the student and, in the case of a minor, the student's parents with information about school and community services in connection with chemical abuse. Data may be disclosed without consent in health and safety emergencies pursuant to section 13.32 and applicable federal law and regulations.

Notwithstanding section 138.163, destruction of records identifying individual students shall be governed by this section. If the preassessment team decides not to provide a student and, in the case of a minor, the student's parents with information about school or community services in connection with chemical abuse, records created or maintained by the preassessment team about the student shall be destroyed not later than six months after the determination is made. If the preassessment team decides to provide a student and, in the case of a minor, the student's parents with information about school or community services in connection with chemical abuse, records created or maintained by the preassessment team about the student shall be destroyed not later than six months after the student is no longer enrolled in the district.

HIST: 1987 c 295 s 2; 1988 c 691 s 1; 1998 c 397 art 9 s 26



Section 121A.27 School and community advisory team.

121A.27 School and community advisory team.

The superintendent, with the advice of the school board, shall establish a school and community advisory team to address chemical abuse problems in the district. The school and community advisory team must be composed of representatives from the school preassessment team established in section 121A.26, to the extent possible, law enforcement agencies, county attorney's office, social service agencies, chemical abuse treatment programs, parents, and the business community. The community advisory team shall:

(1) build awareness of the problem within the community, identify available treatment and counseling programs for students and develop good working relationships and enhance communication between the schools and other community agencies; and

(2) develop a written procedure clarifying the notification process to be used by the chemical abuse preassessment team established under section 121A.26 when a student is believed to be in possession of or under the influence of alcohol or a controlled substance. The procedure must include contact with the student, and the student's parents or guardian in the case of a minor student.

HIST: 1987 c 295 s 3; 1988 c 691 s 2; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.28 Law enforcement records.

121A.28 Law enforcement records.

A law enforcement agency shall provide notice of any drug incident occurring within the agency's jurisdiction, in which the agency has probable cause to believe a student violated section 152.021, 152.022, 152.023, 152.024, 152.025, 152.027, 152.092, 152.097, or 340A.503, subdivision 1, 2, or 3. The notice shall be in writing and shall be provided, within two weeks after an incident occurs, to the chemical abuse preassessment team in the school where the student is enrolled.

HIST: 1988 c 691 s 3; 1991 c 199 art 1 s 33; 1998 c 397 art 9 s 26; 2001 c 18 s 1



Section 121A.29 Reporting; chemical abuse.

121A.29 Reporting; chemical abuse.

Subdivision 1. Teacher's duty. A teacher in a nonpublic school participating in a school district chemical use program, or a public school teacher, who knows or has reason to believe that a student is using, possessing, or transferring alcohol or a controlled substance while on the school premises or involved in school-related activities, shall immediately notify the school's chemical abuse preassessment team of this information. A teacher who complies with this section shall be defended and indemnified under section 466.07, subdivision 1, in any action for damages arising out of the compliance.

Subd. 2. Other reports. Nothing in this section prevents a teacher or any other school employee from reporting to a law enforcement agency any violation of law occurring on school premises or at school sponsored events.

HIST: 1987 c 295 s 4; 1988 c 691 s 4; 1998 c 397 art 9 s 26



Section 121A.30 Pesticide application at schools.

121A.30 Pesticide application at schools.

Subdivision 1. Parents' Right-to-Know Act. Subdivisions 2 to 14 may be cited as the Janet B. Johnson Parents' Right-to-Know Act of 2000.

Subd. 2. Pesticide application notification. A school that plans to apply a pesticide which is a toxicity category I, II, or III pesticide product, as classified by the United States Environmental Protection Agency, or a restricted use pesticide, as designated under the Federal Insecticide, Fungicide, and Rodenticide Act, on school property, must provide a notice to parents and employees that it applies such pesticides. The notice required under subdivision 3 must:

(1) provide that an estimated schedule of the pesticide applications is available for review or copying at the school offices where such pesticides are applied;

(2) state that long-term health effects on children from the application of such pesticides or the class of chemicals to which they belong may not be fully understood;

(3) inform parents that a parent may request to be notified by the school in the manner specified in subdivision 6 before any application of a pesticide listed in this subdivision.

Subd. 3. Notice; timing; distribution. The notice must be provided no later than September 15 of each school year during which pesticides listed in subdivision 2 are planned to be applied. The notice may be included with other notices provided by the school, but must be separately identified and clearly visible to the reader.

Subd. 4. School handbook or statement of policies. In addition to the notice provided according to subdivision 3, a school that is required to provide notice under this section shall include in an official school handbook or official school policy guide of a general nature a section informing parents that an estimated schedule of applications of pesticides listed in subdivision 2 is available for review or copying at the school offices, and that a parent may receive prior notice of each application if specifically requested.

Subd. 5. Notice availability. A school that uses a pesticide listed in subdivision 2 must keep a copy of all notifications required under subdivisions 2 and 3 for at least six years in a manner available to the public.

Subd. 6. Notification for individual parents. A parent of a student at a school may request that the school principal or other person having general control and supervision of the school notify the parent prior to the application of any pesticides listed in subdivision 2 at the school on a day different from the days specified in the notice under subdivision 3. The school principal or other person having general control and supervision of the school must provide reasonable notice to a parent who has requested such notification prior to applying such pesticides. The notice may be waived for emergency applications required only by appropriate state or local health officials. The notice must include the pesticide to be applied, the time of the planned application, and the location at the school of the planned application. A school may request reimbursement for the school's reasonable costs of providing notice under this subdivision, including any costs of mailing, from individuals requesting notification under this subdivision.

Subd. 7. Model notice. The department of health, in consultation with the department of children, families, and learning, the office of environmental assistance, and University of Minnesota extension service, shall develop and make available to schools by August 1, 2000, a model notice in a form that can be used by a school if it chooses to do so. The model notice must include the information required by this section. The department of health must provide an opportunity for environmental groups, interested parents, public health organizations, and other parties to work with the department in developing the model notice.

Subd. 8. Plan. A school is not required to adopt an integrated pest management plan. A school board may only notify students, parents, or employees that it has adopted an integrated pest management plan if the plan is a managed pest control program designed to minimize the risk to human health and the environment and to reduce the use of chemical pesticides, and which ranks the district's response to pests in the following manner:

(1) identifying pests which need to be controlled;

(2) establishing tolerable limits of each identified pest;

(3) designing future buildings and landscapes to prevent identified pests;

(4) excluding identified pests from sites and buildings using maintenance practices;

(5) adapting cleaning activities and best management practices to minimize the number of pests;

(6) using mechanical methods of controlling identified pests; and

(7) controlling identified pests using the least toxic pesticides with the least exposure to persons as is practicable.

Subd. 9. Pesticide defined; cleaning products excluded. For purposes of this section, the term "pesticide" has the meaning given it in section 18B.01, subdivision 18, except that it does not include any disinfectants, sanitizers, deodorizers, or antimicrobial agents used for general cleaning purposes.

Subd. 10. Pest defined. For purposes of this section, the term "pest" has the meaning given it in section 18B.01, subdivision 17.

Subd. 11. School defined. For the purposes of this section, "school" means a school as defined in section 120A.22, subdivision 4, excluding home schools.

Subd. 12. Immunity from liability. No cause of action may be brought against a school district, a school, or the districts or school's employees or agents for any failure to comply with the requirements under this section.

Subd. 13. Evidence of failure to comply excluded. A failure to comply with the requirements of this section may not be presented as evidence in any lawsuit based upon physical injury resulting from exposure to pesticides applied at a school.

Subd. 14. No special rights. Nothing in this section affects the duty of a parent or a student to comply with the compulsory attendance law or the duty of a school employee to comply with the provisions of an applicable employment contract or policy.

HIST: 1986 c 444; 2000 c 489 art 7 s 1



Section 121A.31 Safety requirement guidelines.

121A.31 Safety requirement guidelines.

The department, in cooperation with the Minnesota fire marshal's division, must develop guidelines for school lab safety. The guidelines shall include a list of safety requirements and an explanation of the minimum state and national laws, codes, and standards affecting school lab safety the Minnesota fire marshal considers necessary for schools to implement. The district superintendent shall ensure that every school lab within the district complies with the school lab safety requirements. Lack of funding is not an excuse for noncompliance.

HIST: 1989 c 329 art 9 s 13; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 9 s 7,26



Section 121A.32 Eye protective devices.

121A.32 Eye protective devices.

Subdivision 1. Requirement to wear eye protective devices. Every person shall wear industrial quality eye protective devices when participating in, observing or performing any function in connection with, any courses or activities taking place in eye protection areas, as defined in subdivision 3, of any school, college, university or other educational institution in the state.

Subd. 2. Penalty for failure to wear eye protective devices. Any student failing to comply with such requirements may be temporarily suspended from participation in said course and the registration of a student for such course may be canceled for willful, flagrant, or repeated failure to observe the above requirements.

Subd. 3. Eye protection areas. Eye protection areas shall include, but not to be limited to, vocational or industrial art shops, science or other school laboratories, or school or institutional facilities in which activities are taking place and materials are being used involving:

(1) hot molten metals;

(2) milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials;

(3) heat treatment, tempering or kiln firing of any metal or other materials;

(4) gas or electric arc welding;

(5) repair or servicing of any vehicle or mechanical equipment;

(6) any other activity or operation involving work in any area that is potentially hazardous to the eye.

Subd. 4. Protective-corrective lenses. Any person desiring protective-corrective lenses instead of the protective devices supplied by the educational institution shall pay for, procure, keep, and use industrial quality eye protective devices.

Subd. 5. Industrial quality eye protective devices defined. "Industrial quality eye protective devices," as used in this section, shall mean devices meeting the standards of the American National Standard Institute, currently identified as Z87.1-1968.

HIST: Ex1967 c 14 s 1 subds 1-6; 1976 c 40 s 1; 1986 c 444; 1998 c 397 art 9 s 26



Section 121A.34 School safety patrols.

121A.34 School safety patrols.

Subdivision 1. Establishment. In the exercise of authorized control and supervision over pupils attending schools and other educational institutions, both public and private, the governing board or other directing authority of any such school or institution is empowered to authorize the organization and supervision of school safety patrols for the purpose of influencing and encouraging other pupils to refrain from crossing public highways at points other than regular crossings and for the purpose of directing pupils when and where to cross highways.

Subd. 2. Appointment of members. Unless the parents or guardian of a pupil object in writing to the school authorities to the appointment of the pupil on a school safety patrol, it is lawful for any pupil over nine years of age to be appointed and designated as a member of the patrol in any school in which there are no pupils who have attained such age, any pupil in the highest grade therein may be so appointed and designated. School authorities may also appoint and designate nonpupil adults as members of a school safety patrol on a voluntary or for-hire basis.

Subd. 3. Liability not to attach. No liability shall attach either to the school, educational institution, governing board, directing authority, or any individual director, board member, superintendent, principal, teacher, or other school authority by virtue of the organization, maintenance, or operation of such a school safety patrol because of injuries sustained by any pupil, whether a member of the patrol or otherwise by reason of the operation and maintenance of the patrol.

Subd. 4. Identify, operation. Identification and operation of school safety patrols shall be uniform throughout the state and the method of identification and signals to be used shall be as prescribed by the commissioner of public safety. School safety patrol members may wear fluorescent reflective vests.

HIST: Ex1959 c 71 art 7 s 15; 1971 c 491 s 4; 1994 c 647 art 12 s 10; 1995 c 103 s 1; 1Sp1995 c 3 art 2 s 29; 1998 c 397 art 9 s 5,6,26



Section 121A.36 Motorcycle safety education program.

121A.36 Motorcycle safety education program.

Subdivision 1. Established; administration; rules. A motorcycle safety education program is established. The program shall be administered by the commissioners of public safety and children, families, and learning. The program shall include but is not limited to training and coordination of motorcycle safety instructors, motorcycle safety promotion and public information, and reimbursement for the cost of approved courses offered by schools and organizations.

Subd. 2. Reimbursements. The commissioner of children, families, and learning, to the extent that funds are available, may reimburse schools and other approved organizations offering approved motorcycle safety education courses for up to 50 percent of the actual cost of the courses. If sufficient funds are not available, reimbursements shall be prorated. The commissioner may conduct audits and otherwise examine the records and accounts of schools and approved organizations offering the courses to insure the accuracy of the costs.

Subd. 3. Appropriation. (a) All funds in the motorcycle safety fund created by section 171.06, subdivision 2a, are hereby annually appropriated to the commissioner of public safety to carry out the purposes of subdivisions 1 and 2. The commissioner of public safety may make grants from the fund to the commissioner of children, families, and learning at such times and in such amounts as the commissioner deems necessary to carry out the purposes of subdivisions 1 and 2.

(b) Of the money appropriated under paragraph (a):

(1) not more than five percent shall be expended to defray the administrative costs of carrying out the purposes of subdivisions 1 and 2; and

(2) not more than 65 percent shall be expended for the combined purpose of training and coordinating the activities of motorcycle safety instructors and making reimbursements to schools and other approved organizations.

HIST: 1982 c 583 s 3; 1986 c 444; 1988 c 715 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 329 s 1; 1998 c 397 art 4 s 51; 1999 c 238 art 2 s 1



Section 121A.40 Citation.

121A.40 Citation.

Sections 121A.40 to 121A.56 may be cited as the "Pupil Fair Dismissal Act."

HIST: 1974 c 572 s 1; 1Sp1997 c 4 art 7 s 10; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.41 Definitions.

121A.41 Definitions.

Subdivision 1. Applicability. As used in sections 121A.40 to 121A.56, the terms defined in this section shall have the meanings assigned them.

Subd. 2. Dismissal. "Dismissal" means the denial of the current educational program to any pupil, including exclusion, expulsion, and suspension. It does not include removal from class.

Subd. 3. District. "District" means any school district.

Subd. 4. Exclusion. "Exclusion" means an action taken by the school board to prevent enrollment or reenrollment of a pupil for a period that shall not extend beyond the school year.

Subd. 5. Expulsion. "Expulsion" means a school board action to prohibit an enrolled pupil from further attendance for up to 12 months from the date the pupil is expelled.

Subd. 6. Parent. "Parent" means (a) one of the pupil's parents, (b) in the case of divorce or legal separation, the parent or parents with physical custody of the pupil, including a noncustodial parent with legal custody who has provided the district with a current address and telephone number, or (c) a legally appointed guardian. In the case of a pupil with a disability under the age of 18, parent may include a district-appointed surrogate parent.

Subd. 7. Pupil. "Pupil" means any student:

(1) without a disability under 21 years of age; or

(2) with a disability until September 1 after the child with a disability becomes 22 years of age;

(3) and who remains eligible to attend a public elementary or secondary school.

Subd. 8. School. "School" means any school defined in section 120A.05, subdivisions 9, 11, 13, and 17.

Subd. 9. School board. "School board" means the governing body of any school district.

Subd. 10. Suspension. "Suspension" means an action by the school administration, under rules promulgated by the school board, prohibiting a pupil from attending school for a period of no more than ten school days. If a suspension is longer than five days, the suspending administrator must provide the superintendent with a reason for the longer suspension. This definition does not apply to dismissal from school for one school day or less, except as provided in federal law for a student with a disability. Each suspension action may include a readmission plan. The readmission plan shall include, where appropriate, a provision for implementing alternative educational services upon readmission and may not be used to extend the current suspension. Consistent with section 125A.09, subdivision 3, the readmission plan must not obligate a parent to provide a sympathomimetic medication for the parent's child as a condition of readmission. The school administration may not impose consecutive suspensions against the same pupil for the same course of conduct, or incident of misconduct, except where the pupil will create an immediate and substantial danger to self or to surrounding persons or property, or where the district is in the process of initiating an expulsion, in which case the school administration may extend the suspension to a total of 15 days. In the case of a student with a disability, the student's individual education plan team must meet immediately but not more than ten school days after the date on which the decision to remove the student from the student's current education placement is made. The individual education plan team shall at that meeting: conduct a review of the relationship between the child's disability and the behavior subject to disciplinary action; and determine the appropriateness of the child's education plan.

The requirements of the individual education plan team meeting apply when:

(1) the parent requests a meeting;

(2) the student is removed from the student's current placement for five or more consecutive days; or

(3) the student's total days of removal from the student's placement during the school year exceed ten cumulative days in a school year. The school administration shall implement alternative educational services when the suspension exceeds five days. A separate administrative conference is required for each period of suspension.

Subd. 11. Alternative educational services. "Alternative educational services" may include, but are not limited to, special tutoring, modified curriculum, modified instruction, other modifications or adaptations, instruction through electronic media, special education services as indicated by appropriate assessment, homebound instruction, supervised homework, or enrollment in another district or in an alternative learning center under section 123A.05 selected to allow the pupil to progress toward meeting graduation standards under section 120B.02, although in a different setting.

HIST: 1974 c 572 s 2; 1975 c 162 s 41; 1983 c 7 s 1; 1983 c 163 s 1; 1983 c 243 s 5 subd 1; 1986 c 444; 1991 c 265 art 3 s 38; 1994 c 647 art 4 s 36; 1995 c 226 art 3 s 9; 1Sp1997 c 4 art 7 s 11-16; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 39-41; 1999 c 123 s 1; 1Sp2001 c 6 art 3 s 1



Section 121A.42 Policy.

121A.42 Policy.

No public school shall deny due process or equal protection of the law to any public school pupil involved in a dismissal proceeding which may result in suspension, exclusion, or expulsion.

HIST: 1974 c 572 s 3; 1998 c 397 art 9 s 26



Section 121A.43 Exclusion and expulsion of pupils with a disability.

121A.43 Exclusion and expulsion of pupils with a disability.

When a pupil who has an individual education plan is excluded or expelled under sections 121A.40 to 121A.56 for misbehavior that is not a manifestation of the pupil's disability, the district shall continue to provide special education and related services after a period of suspension, if suspension is imposed. The district shall initiate a review of the pupil's individual education plan and conduct a review of the relationship between the pupil's disability and the behavior subject to disciplinary action and determine the appropriateness of the pupil's education plan before commencing an expulsion or exclusion.

HIST: 1991 c 265 art 3 s 19,38; 1Sp1997 c 4 art 7 s 17; 1998 c 397 art 9 s 26; art 11 s 3; 1999 c 123 s 2; 1999 c 241 art 2 s 2



Section 121A.44 Expulsion for possession of firearm.

121A.44 Expulsion for possession of firearm.

(a) Notwithstanding the time limitation in section 121A.41, subdivision 5, a school board must expel for a period of at least one year a pupil who is determined to have brought a firearm to school except the board may modify this expulsion requirement for a pupil on a case-by-case basis. For the purposes of this section, firearm is as defined in United States Code, title 18, section 921.

(b) Notwithstanding chapter 13, a student's expulsion or withdrawal or transfer from a school after an expulsion action is initiated against the student for a weapons violation under paragraph (a) may be disclosed by the school district initiating the expulsion proceeding. Unless the information is otherwise public, the disclosure may be made only to another school district in connection with the possible admission of the student to the other district.

HIST: 1995 c 226 art 3 s 10; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.45 Grounds for dismissal.

121A.45 Grounds for dismissal.

Subdivision 1. Provision of alternative programs. No school shall dismiss any pupil without attempting to provide alternative educational services before dismissal proceedings, except where it appears that the pupil will create an immediate and substantial danger to self or to surrounding persons or property.

Subd. 2. Grounds for dismissal. A pupil may be dismissed on any of the following grounds:

(a) willful violation of any reasonable school board regulation. Such regulation must be clear and definite to provide notice to pupils that they must conform their conduct to its requirements;

(b) willful conduct that significantly disrupts the rights of others to an education, or the ability of school personnel to perform their duties, or school sponsored extracurricular activities; or

(c) willful conduct that endangers the pupil or other pupils, or surrounding persons, including school district employees, or property of the school.

Subd. 3. Parent notification and meeting. If a pupil's total days of removal from school exceeds ten cumulative days in a school year, the school district shall make reasonable attempts to convene a meeting with the pupil and the pupil's parent or guardian prior to subsequently removing the pupil from school. The purpose of this meeting is to attempt to determine the pupil's need for assessment or other services.

HIST: 1974 c 572 s 4; 1978 c 764 s 93; 1986 c 444; 1Sp1997 c 4 art 7 s 18; 1998 c 397 art 9 s 26; 2001 c 183 s 1,2



Section 121A.46 Suspension procedures.

121A.46 Suspension procedures.

Subdivision 1. Informal administrative conference before suspension. The school administration shall not suspend a pupil from school without an informal administrative conference with the pupil. The informal administrative conference shall take place before the suspension, except where it appears that the pupil will create an immediate and substantial danger to self or to surrounding persons or property, in which case the conference shall take place as soon as practicable following the suspension.

Subd. 2. Administrator notifies pupil of grounds for suspension. At the informal administrative conference, a school administrator shall notify the pupil of the grounds for the suspension, provide an explanation of the evidence the authorities have, and the pupil may present the pupil's version of the facts.

Subd. 3. Written notice of grounds for suspension. A written notice containing the grounds for suspension, a brief statement of the facts, a description of the testimony, a readmission plan, and a copy of sections 121A.40 to 121A.56, shall be personally served upon the pupil at or before the time the suspension is to take effect, and upon the pupil's parent or guardian by mail within 48 hours of the conference. The district shall make reasonable efforts to notify the parents of the suspension by telephone as soon as possible following suspension. In the event a pupil is suspended without an informal administrative conference on the grounds that the pupil will create an immediate and substantial danger to surrounding persons or property, the written notice shall be served upon the pupil and the pupil's parent or guardian within 48 hours of the suspension. Service by mail is complete upon mailing.

Subd. 4. Suspension pending expulsion or exclusion hearing. Notwithstanding the provisions of subdivisions 1 and 3, the pupil may be suspended pending the school board's decision in the expulsion or exclusion hearing; provided that alternative educational services are implemented to the extent that suspension exceeds five days.

HIST: 1974 c 572 s 5; 1978 c 764 s 94; 1986 c 444; 1Sp1997 c 4 art 7 s 19-22; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.47 Exclusion and expulsion procedures.

121A.47 Exclusion and expulsion procedures.

Subdivision 1. Requiring a hearing; pupil may waive hearing. No exclusion or expulsion shall be imposed without a hearing, unless the right to a hearing is waived in writing by the pupil and parent or guardian. The action shall be initiated by the school board or its agent.

Subd. 2. Written notice. Written notice of intent to take action shall:

(a) be served upon the pupil and the pupil's parent or guardian personally or by mail;

(b) contain a complete statement of the facts, a list of the witnesses and a description of their testimony;

(c) state the date, time, and place of the hearing;

(d) be accompanied by a copy of sections 121A.40 to 121A.56;

(e) describe alternative educational services accorded the pupil in an attempt to avoid the expulsion proceedings; and

(f) inform the pupil and parent or guardian of the right to:

(1) have a representative of the pupil's own choosing, including legal counsel, at the hearing. The district shall advise the pupil's parent or guardian that free or low-cost legal assistance may be available and that a legal assistance resource list is available from the department of children, families, and learning;

(2) examine the pupil's records before the hearing;

(3) present evidence; and

(4) confront and cross-examine witnesses.

Subd. 3. Hearing schedule. The hearing shall be scheduled within ten days of the service of the written notice unless an extension, not to exceed five days, is requested for good cause by the school board, pupil, parent or guardian.

Subd. 4. Convenient time and place of hearing. The hearing shall be at a time and place reasonably convenient to pupil, parent or guardian.

Subd. 5. Closed or open hearing. The hearing shall be closed unless the pupil, parent or guardian requests an open hearing.

Subd. 6. Impartial hearer. The hearing shall take place before:

(1) an independent hearing officer;

(2) a member of the school board;

(3) a committee of the school board; or

(4) the full school board;

as determined by the school board. The hearing shall be conducted in a fair and impartial manner.

Subd. 7. Creating hearing record. The school board shall record the hearing proceedings at district expense, and a party may obtain a transcript at its own expense. Testimony shall be given under oath. The hearing officer or a member of the school board shall have the power to issue subpoenas and administer oaths.

Subd. 8. Access to pupil's records. At a reasonable time prior to the hearing, the pupil, parent or guardian, or representative, shall be given access to all public school system records pertaining to the pupil, including any tests or reports upon which the proposed action may be based.

Subd. 9. Pupil's right to compel testimony. The pupil, parent or guardian, or representative, shall have the right to compel the attendance of any official employee or agent of the public school system or any public employee or any other person who may have evidence upon which the proposed action may be based, and to confront and to cross-examine any witness testifying for the public school system.

Subd. 10. Pupil's right to present evidence and testimony. The pupil, parent or guardian, or representative, shall have the right to present evidence and testimony, including expert psychological or educational testimony.

Subd. 11. Pupil not compelled to testify. The pupil cannot be compelled to testify in the dismissal proceedings.

Subd. 12. Hearer's recommendation limited to evidence at hearing; service within two days. The recommendation of the hearing officer or school board member or committee shall be based solely upon substantial evidence presented at the hearing and must be made to the school board and served upon the parties within two days of the end of the hearing.

Subd. 13. Basis of school board decision; opportunity for comment. The school board shall base its decision upon the recommendation of the hearing officer or school board member or committee and shall render its decision at a meeting held within five days after receiving the recommendation. The school board may provide the parties with the opportunity to present exceptions and comments to the hearing officer's recommendations provided that neither party presents any evidence not admitted at the hearing. The decision by the school board must be based on the record, must be in writing, and must state the controlling facts on which the decision is made in sufficient detail to apprise the parties and the commissioner of children, families, and learning of the basis and reason for the decision.

Subd. 14. Admission or readmission plan. A school administrator shall prepare and enforce an admission or readmission plan for any pupil who is excluded or expelled from school. The plan may include measures to improve the pupil's behavior and require parental involvement in the admission or readmission process, and may indicate the consequences to the pupil of not improving the pupil's behavior.

HIST: 1974 c 572 s 6; 1986 c 444; 1994 c 647 art 4 s 37; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 23-28; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 42



Section 121A.48 Good faith exception.

121A.48 Good faith exception.

A violation of the technical provisions of the Pupil Fair Dismissal Act, made in good faith, is not a defense to a disciplinary procedure under the act unless the pupil can demonstrate actual prejudice as a result of the violation.

HIST: 1Sp1995 c 3 art 9 s 30; 1Sp1997 c 4 art 7 s 29; 1998 c 397 art 9 s 26



Section 121A.49 Appeal.

121A.49 Appeal.

A party to an exclusion or expulsion decision made under sections 121A.40 to 121A.56 may appeal the decision to the commissioner of children, families, and learning within 21 calendar days of school board action. Upon being served with a notice of appeal, the district shall provide the commissioner and the parent or guardian with a complete copy of the hearing record within five days of its receipt of the notice of appeal. All written submissions by the appellant must be submitted and served on the respondent within ten days of its actual receipt of the transcript. All written submissions by the respondent must be submitted and served on the appellant within ten days of its actual receipt of the written submissions of the appellant. The decision of the school board must be implemented during the appeal to the commissioner.

In an appeal under this section, the commissioner may affirm the decision of the agency, may remand the decision for additional findings, or may reverse or modify the decision if the substantial rights of the petitioners have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) in violation of constitutional provisions;

(2) in excess of the statutory authority or jurisdiction of the school district;

(3) made upon unlawful procedure, except as provided in section 121A.48;

(4) affected by other error of law;

(5) unsupported by substantial evidence in view of the entire record submitted; or

(6) arbitrary or capricious.

The commissioner or the commissioner's representative shall make a final decision based upon the record. The commissioner shall issue a decision within 30 calendar days of receiving the entire record and the parties' written submission on appeal. The commissioner's decision shall be final and binding upon the parties after the time for appeal expires under section 121A.50.

HIST: 1974 c 572 s 7; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 30; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 43



Section 121A.50 Judicial review.

121A.50 Judicial review.

The decision of the commissioner of children, families, and learning made under sections 121A.40 to 121A.56 is subject to judicial review under sections 14.63 to 14.69. The decision of the commissioner is stayed pending an appeal under this section.

HIST: 1974 c 572 s 8; 1983 c 247 s 60; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 31; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.51 Reports to service agency.

121A.51 Reports to service agency.

The school board shall report any action taken pursuant to sections 121A.40 to 121A.56 to the appropriate public service agency, when the pupil is under the supervision of such agency.

HIST: 1974 c 572 s 9; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.52 Nonapplication of compulsory attendance law.

121A.52 Nonapplication of compulsory attendance law.

The provisions of section 120A.22, subdivision 5, shall not apply to any pupil during a dismissal pursuant to sections 121A.40 to 121A.56.

HIST: 1974 c 572 s 10; 1989 c 209 art 2 s 11; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.53 Report to commissioner of children, families, and learning.

121A.53 Report to commissioner of children, families, and learning.

Subdivision 1. Exclusions and expulsions. The school board shall report each exclusion or expulsion within 30 days of the effective date of the action to the commissioner of children, families, and learning. This report shall include a statement of alternative educational services given the pupil and the reason for, the effective date, and the duration of the exclusion or expulsion.

Subd. 2. Report. The school board must include state student identification numbers of affected pupils on all dismissal reports required by the department. The department must report annually to the commissioner summary data on the number of dismissals by age, grade, gender, race, and special education status of the affected pupils.

HIST: 1974 c 572 s 11; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 32; 1998 c 397 art 9 s 26; 1998 c 398 art 2 s 44



Section 121A.54 Notice of right to be reinstated.

121A.54 Notice of right to be reinstated.

Whenever a pupil fails to return to school within ten school days of the termination of dismissal, a school administrator shall inform the pupil and the pupil's parents by mail of the pupil's right to attend and to be reinstated in the public school.

HIST: 1974 c 572 s 12; 1986 c 444; 1Sp1997 c 4 art 7 s 33; 1998 c 397 art 9 s 26



Section 121A.55 Policies to be established.

121A.55 Policies to be established.

(a) The commissioner of children, families, and learning shall promulgate guidelines to assist each school board. Each school board shall establish uniform criteria for dismissal and adopt written policies and rules to effectuate the purposes of sections 121A.40 to 121A.56. The policies shall emphasize preventing dismissals through early detection of problems and shall be designed to address students' inappropriate behavior from recurring. The policies shall recognize the continuing responsibility of the school for the education of the pupil during the dismissal period. The alternative educational services, if the pupil wishes to take advantage of them, must be adequate to allow the pupil to make progress towards meeting the graduation standards adopted under section 120B.02 and help prepare the pupil for readmission.

(b) An area learning center under section 123A.05 may not prohibit an expelled or excluded pupil from enrolling solely because a district expelled or excluded the pupil. The board of the area learning center may use the provisions of the Pupil Fair Dismissal Act to exclude a pupil or to require an admission plan.

(c) The commissioner shall actively encourage and assist school districts to cooperatively establish alternative educational services within school buildings or at alternative program sites that offer instruction to pupils who are dismissed from school for willfully engaging in dangerous, disruptive, or violent behavior, including for possessing a firearm in a school zone.

HIST: 1974 c 572 s 13; 1986 c 444; 1994 c 647 art 4 s 38; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 34; 1998 c 397 art 9 s 26; art 11 s 3; 1998 c 398 art 2 s 45



Section 121A.56 Application.

121A.56 Application.

Subdivision 1. Prohibition against discrimination remains in effect. Sections 121A.40 to 121A.56 shall not be deemed to amend or otherwise affect or change section 363.03, subdivision 5, clause (2).

Subd. 2. Portions of school program for credit. Sections 121A.40 to 121A.56 shall apply only to those portions of the school program for which credit is granted.

HIST: 1974 c 572 s 14,15; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.57 Renumbered 121A.035

121A.57 Renumbered 121A.035



Section 121A.58 Corporal punishment.

121A.58 Corporal punishment.

Subdivision 1. Definition. For the purpose of this section, "corporal punishment" means conduct involving:

(1) hitting or spanking a person with or without an object; or

(2) unreasonable physical force that causes bodily harm or substantial emotional harm.

Subd. 2. Corporal punishment not allowed. An employee or agent of a district shall not inflict corporal punishment or cause corporal punishment to be inflicted upon a pupil to reform unacceptable conduct or as a penalty for unacceptable conduct.

Subd. 3. Violation. Conduct that violates subdivision 2 is not a crime under section 645.241, but may be a crime under chapter 609 if the conduct violates a provision of chapter 609.

HIST: 1989 c 114 s 1; 1990 c 382 s 1; 1998 c 397 art 9 s 20,26



Section 121A.582 Student discipline; reasonable force.

121A.582 Student discipline; reasonable force.

Subdivision 1. Reasonable force standard. (a) A teacher or school principal, in exercising the person's lawful authority, may use reasonable force when it is necessary under the circumstances to correct or restrain a student or prevent bodily harm or death to another.

(b) A school employee, school bus driver, or other agent of a district, in exercising the person's lawful authority, may use reasonable force when it is necessary under the circumstances to restrain a student or prevent bodily harm or death to another.

(c) Paragraphs (a) and (b) do not authorize conduct prohibited under sections 121A.58 and 121A.67.

Subd. 2. Civil liability. (a) A teacher or school principal who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (a), has a defense against a civil action for damages under section 123B.25.

(b) A school employee, bus driver, or other agent of a district who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (b), has a defense against a civil action for damages under section 123B.25.

Subd. 3. Criminal prosecution. (a) A teacher or school principal who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (a), has a defense against a criminal prosecution under section 609.06, subdivision 1.

(b) A school employee, bus driver, or other agent of a district who, in the exercise of the person's lawful authority, uses reasonable force under the standard in subdivision 1, paragraph (b), has a defense against a criminal prosecution under section 609.06, subdivision 1.

Subd. 4. Supplementary rights and defenses. Any right or defense in this section is supplementary to those specified in section 121A.58, 121A.67, 123B.25, or 609.06, subdivision 1.

HIST: 2000 c 489 art 6 s 3; 1Sp2001 c 6 art 2 s 6



Section 121A.585 Notice of recording device on a school bus.

121A.585 Notice of recording device on a school bus.

If a video or audio recording device is placed on a school bus, the bus also must contain a sign or signs, conspicuously placed, notifying riders that their conversations or actions may be recorded on tape.

HIST: 1994 c 647 art 12 s 5; 1998 c 397 art 7 s 164



Section 121A.59 Bus transportation a privilege not a right.

121A.59 Bus transportation a privilege not a right.

Transportation by school bus is a privilege not a right for an eligible student. A student's eligibility to ride a school bus may be revoked for a violation of school bus safety or conduct policies, or for violation of any other law governing student conduct on a school bus, pursuant to a written school district discipline policy. Revocation of a student's bus riding privilege is not an exclusion, expulsion, or suspension under the Pupil Fair Dismissal Act. Revocation procedures for a student who is an individual with a disability under the Individuals with Disabilities Education Act, United States Code, title 20, section 1400 et seq., section 504 of the Rehabilitation Act of 1973, United States Code, title 29, section 794, and the Americans with Disabilities Act, Public Law Number 101-336, are governed by these provisions.

HIST: 1994 c 647 art 12 s 6; 1998 c 397 art 7 s 8,164



Section 121A.60 Definitions.

121A.60 Definitions.

Subdivision 1. Removal from class. "Removal from class" and "removal" mean any actions taken by a teacher, principal, or other school district employee to prohibit a pupil from attending a class or activity period for a period of time not to exceed five days, pursuant to procedures established in the school district discipline policy adopted by the school board pursuant to section 121A.61.

Subd. 2. Class period. "Class period" or "activity period" means a period of time as defined in the district's written discipline policy.

Subd. 3. School site mediation board. "School site mediation board" means a board representative of parents of students in the building, staff, and students that shall have the responsibilities as defined in section 121A.62. The principal or other person having general control and supervision of the school, shall serve as an ex officio member of the board.

Subd. 4. School-based ombudsperson. "School-based ombudsperson" means an administrator, a teacher, a parent, or a student representative who shall have the responsibilities under section 121A.63.

HIST: 1983 c 163 s 2; 1Sp1995 c 3 art 9 s 31; 1998 c 397 art 9 s 13,26; art 11 s 3



Section 121A.61 Discipline and removal of students from class.

121A.61 Discipline and removal of students from class.

Subdivision 1. Required policy. Each school board must adopt a written districtwide school discipline policy which includes written rules of conduct for students, minimum consequences for violations of the rules, and grounds and procedures for removal of a student from class. The policy must be developed in consultation with administrators, teachers, employees, pupils, parents, community members, law enforcement agencies, county attorney offices, social service agencies, and such other individuals or organizations as the board determines appropriate. A school site council may adopt additional provisions to the policy subject to the approval of the school board.

Subd. 2. Grounds for removal from class. The policy must establish the various grounds for which a student may be removed from a class in the district for a period of time under the procedures specified in the policy. The policy must include a procedure for notifying and meeting with a student's parent or guardian to discuss the problem that is causing the student to be removed from class after the student has been removed from class more than ten times in one school year. The grounds in the policy must include at least the following provisions as well as other grounds determined appropriate by the board:

(a) willful conduct that significantly disrupts the rights of others to an education, including conduct that interferes with a teacher's ability to teach or communicate effectively with students in a class or with the ability of other students to learn;

(b) willful conduct that endangers surrounding persons, including school district employees, the student or other students, or the property of the school; and

(c) willful violation of any rule of conduct specified in the discipline policy adopted by the board.

Subd. 3. Policy components. The policy must include at least the following components:

(a) rules governing student conduct and procedures for informing students of the rules;

(b) the grounds for removal of a student from a class;

(c) the authority of the classroom teacher to remove students from the classroom pursuant to procedures and rules established in the district's policy;

(d) the procedures for removal of a student from a class by a teacher, school administrator, or other school district employee;

(e) the period of time for which a student may be removed from a class, which may not exceed five class periods for a violation of a rule of conduct;

(f) provisions relating to the responsibility for and custody of a student removed from a class;

(g) the procedures for return of a student to the specified class from which the student has been removed;

(h) the procedures for notifying a student and the student's parents or guardian of violations of the rules of conduct and of resulting disciplinary actions;

(i) any procedures determined appropriate for encouraging early involvement of parents or guardians in attempts to improve a student's behavior;

(j) any procedures determined appropriate for encouraging early detection of behavioral problems;

(k) any procedures determined appropriate for referring a student in need of special education services to those services;

(1) the procedures for consideration of whether there is a need for a further assessment or of whether there is a need for a review of the adequacy of a current individual education plan of a student with a disability who is removed from class;

(m) procedures for detecting and addressing chemical abuse problems of a student while on the school premises;

(n) the minimum consequences for violations of the code of conduct;

(o) procedures for immediate and appropriate interventions tied to violations of the code; and

(p) a provision that states that a teacher, school employee, school bus driver, or other agent of a district may use reasonable force in compliance with section 121A.582 and other laws.

HIST: 1983 c 163 s 3; 1987 c 295 s 5; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 9 s 32; 1998 c 397 art 9 s 14,26; 1999 c 241 art 9 s 5; 2000 c 489 art 6 s 4; 2001 c 183 s 3



Section 121A.62 School site mediation board.

121A.62 School site mediation board.

Subdivision 1. Board allowed. A school district or school site council may establish a school site mediation board. The board must consist of equal numbers of staff and parents and, in the case of secondary schools, student representatives. Members shall be representative of the school community and must be selected by a method as determined in the district's discipline policy.

Subd. 2. Purposes and duties. The board must mediate issues in dispute at the school site related to the implementation of district and school site codes of conduct under sections 121A.60 to 121A.64, and the application of the codes to a student.

HIST: 1Sp1995 c 3 art 9 s 33; 1998 c 397 art 9 s 15,26; art 11 s 3



Section 121A.63 Ombudsperson service.

121A.63 Ombudsperson service.

A school district or school site council may establish an ombudsperson service for students, parents, and staff. The service must consist of an administrator, a student, a parent, and a teacher. The school site must notify students, parents, and staff of the availability of the service. The service must provide advocacy for enforcement of the codes of conduct and the procedures to remediate disputes related to implementation of the code of conduct and the goals of the school in maintaining an orderly learning environment for all students.

HIST: 1Sp1995 c 3 art 9 s 34; 1998 c 397 art 9 s 16,26



Section 121A.64 Notification.

121A.64 Notification.

Representatives of the school board and the exclusive representative of the teachers shall discuss issues related to notification prior to placement in classrooms of students with histories of violent behavior and any need for intervention services or conflict resolution or training for staff in these cases.

HIST: 1Sp1995 c 3 art 9 s 35; 1998 c 397 art 9 s 17,26



Section 121A.65 Review of policy.

121A.65 Review of policy.

The principal or other person having general control and supervision of the school, and representatives of parents, students, and staff in a school building shall confer at least annually to review the discipline policy and to assess whether the policy has been enforced. A school board must conduct an annual review of the districtwide discipline policy.

HIST: 1983 c 163 s 4; 1Sp1995 c 3 art 9 s 36; 1998 c 397 art 9 s 18,26



Section 121A.66 Definitions.

121A.66 Definitions.

Subdivision 1. Application. For the purposes of providing instruction to children with a disability under sections 125A.03 to 125A.24, 125A.26 to 125A.48, 125A.65, this section, and section 121A.67, the following terms have the meanings given them.

Subd. 2. Aversive procedure. "Aversive procedure" means the planned application of an aversive stimulus.

Subd. 3. Aversive stimulus. "Aversive stimulus" means an object that is used, or an event or situation that occurs immediately after a specified behavior in order to suppress that behavior.

Subd. 4. Deprivation procedure. "Deprivation procedure" means the planned delay or withdrawal of goods, services, or activities that the person would otherwise receive.

Subd. 5. Emergency. "Emergency" means a situation in which immediate intervention is necessary to protect a pupil or other individual from physical injury or to prevent property damage.

HIST: 1988 c 554 s 1; 1990 c 495 s 1; 1991 c 265 art 3 s 38; 1994 c 647 art 13 s 11; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.67 Aversive and deprivation procedures.

121A.67 Aversive and deprivation procedures.

The commissioner must adopt rules governing the use of aversive and deprivation procedures by school district employees or persons under contract with a school district. The rules must:

(1) promote the use of positive approaches and must not encourage or require the use of aversive or deprivation procedures;

(2) require that planned application of aversive and deprivation procedures be a part of an individual education plan;

(3) require parents or guardians to be notified after the use of aversive or deprivation procedures in an emergency;

(4) establish health and safety standards for the use of time-out procedures that require a safe environment, continuous monitoring of the child, ventilation, and adequate space; and

(5) contain a list of prohibited procedures.

HIST: 1988 c 554 s 2; 1990 c 495 s 2; 1998 c 397 art 9 s 19,26; 1998 c 398 art 5 s 55



Section 121A.69 Hazing policy.

121A.69 Hazing policy.

Subdivision 1. Definitions. (a) "Hazing" means committing an act against a student, or coercing a student into committing an act, that creates a substantial risk of harm to a person in order for the student to be initiated into or affiliated with a student organization.

(b) "Student organization" means a group, club, or organization having students as its primary members or participants.

Subd. 2. Model policy. The commissioner of children, families, and learning shall maintain and make available to school boards a model policy on student or staff hazing that addresses the requirements of subdivision 3.

Subd. 3. School board policy. Each school board shall adopt a written policy governing student or staff hazing. The policy must apply to student behavior that occurs on or off school property and during and after school hours. The policy must include reporting procedures and disciplinary consequences for violating the policy. Disciplinary consequences must be sufficiently severe to deter violations and appropriately discipline prohibited behavior. Disciplinary consequences must conform with sections 121A.41 to 121A.56. Each school must include the policy in the student handbook on school policies.

HIST: 1Sp1997 c 4 art 7 s 35; 1998 c 397 art 9 s 26; art 11 s 3



Section 121A.70 Secret fraternities and societies.

121A.70 Secret fraternities and societies.

Subdivision 1. Membership regulated. It is unlawful for any pupil, registered and attending any public school to join, become a member of, or to solicit any other pupil of any public school to join, or become a member of, any secret fraternity or society wholly or partially formed from the membership of pupils attending any public schools or to take part in the organization or formation of any fraternity or society, except societies or associations sanctioned by the district school board.

Subd. 2. Penalties. A school board may suspend or dismiss any pupil from school, or prevent the pupil from graduating or participating in school honors when, after investigation, in the judgment of the board or a majority of its membership, the pupil is guilty of violating any of the provisions of this section or is guilty of violating any rule or regulation adopted by the board for the purpose of governing its schools, or enforcing this section.

Subd. 3. "Rushing" or soliciting forbidden. It is a misdemeanor for any person, not a pupil of the schools, to be upon school grounds, or to enter any school building, for the purpose of "rushing" or soliciting any pupil of the schools to join any fraternity, society, or association organized outside of the schools. The district court has jurisdiction of offenses committed under this subdivision. All persons found guilty shall be fined not less than $2, nor more than $10, to be paid to the county treasurer or, upon failure to pay the fine, to be imprisoned for not more than ten days.

HIST: Ex1959 c 71 art 8 s 17; 1973 c 123 art 5 s 7; 1973 c 349 s 2; 1983 c 359 s 8; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 254 art 2 s 8; 1998 c 397 art 9 s 10-12,26; art 11 s 3



Section 121A.72 School locker policy.

121A.72 School locker policy.

Subdivision 1. Policy. It is the policy of the state of Minnesota that:

"School lockers are the property of the school district. At no time does the school district relinquish its exclusive control of lockers provided for the convenience of students. Inspection of the interior of lockers may be conducted by school authorities for any reason at any time, without notice, without student consent, and without a search warrant. The personal possessions of students within a school locker may be searched only when school authorities have a reasonable suspicion that the search will uncover evidence of a violation of law or school rules. As soon as practicable after the search of a student's personal possessions, the school authorities must provide notice of the search to students whose lockers were searched unless disclosure would impede an ongoing investigation by police or school officials."

Subd. 2. Dissemination. The locker policy must be disseminated to parents and students in the way that other policies of general application to students are disseminated. A copy of the policy must be provided to a student the first time that the student is given the use of a locker.

HIST: 1995 c 226 art 3 s 11; 1998 c 397 art 9 s 23,26



Section 121A.75 Receipt of disposition order; sharing.

121A.75 Receipt of disposition order; sharing.

(a) For purposes of this section "principal" means a principal or other person having general administrative control and supervision of a school.

(b) On receipt of a disposition order under section 260B.171, subdivision 3, the superintendent of the student's school district or chief administrative officer of the student's school must immediately transmit the order to the principal of the school where the student is in attendance. The principal must place the disposition order in the student's permanent education record. The principal must also immediately notify any counselor directly supervising or reporting on the behavior or progress of the student. In addition, the principal must immediately notify any teacher or administrator who directly supervises or reports on the behavior or progress of the student whom the principal believes needs the data to work with the student in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. The principal may also notify other district employees, substitutes, and volunteers who are in direct contact with the student, if they determine these individuals need the data to work with the student in an appropriate manner, to avoid being needlessly vulnerable, or to protect other persons from needless vulnerability. When provided in the disposition order, the notice given under this paragraph by the principal must identify the student, outline the offense, and describe any conditions of probation about which the school must provide information.

(c) Information received under this subdivision is private data on individuals as defined in section 13.32 and is received for the limited purpose of serving the educational needs of the student and protecting students or staff. The data may not be further disseminated by the teacher, counselor, staff member, administrator, substitute, or volunteer; except as necessary to serve the student, to protect students or staff, or as otherwise required by law, and only to the following persons:

(1) the student;

(2) the student's parent or guardian;

(3) law enforcement officers; or

(4) the student's probation officer.

(d) If a student is removed from school as part of the disposition order, the superintendent of the student's school district or chief administrative officer of the student's school must maintain the copy of the order in a secure file and shall notify the principal when the student is returned to school. If the student is returned to a different school district or school, the student's probation officer must send a copy of the disposition order to the superintendent of the new school district or the chief administrative officer of the new school.

(e) The disposition order must be included if the student's permanent education record is released to another school district or educational entity to which the student is transferring under section 120A.22, subdivision 7.

(f) Notwithstanding section 138.17, a disposition order received under section 260B.171, subdivision 3, paragraph (a), must be destroyed when the student graduates from school or at the end of the school year in which the student reaches age 23, whichever is earlier. A disposition order received under section 260B.171, subdivision 3, paragraph (b), must be destroyed when the student is discharged from probation.

HIST: 2000 c 451 s 3






Chapter 122 School Districts: Formation and Cooperation

Section 122.01 MS 1996 Renumbered 123A.01

122.01 Subdivision 1. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 2. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 3. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 4. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 5. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 6. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 7. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 8. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 9. MS 1953 Repealed, 1957 c 947 art 9 s 9

Subd. 10. MS 1953 Repealed, 1955 c 862 s 14

122.01 MS 1996 Renumbered 123A.01



Section 122.014 Repealed, Ex1959 c 71 art 8 s 26

122.011-122.014 Repealed, Ex1959 c 71 art 8 s 26



Section 122.015 Repealed, 1955 c 862 s 14

122.015 Repealed, 1955 c 862 s 14



Section 122.019 Repealed, Ex1959 c 71 art 8 s 26

122.016-122.019 Repealed, Ex1959 c 71 art 8 s 26



Section 122.02 MS 1996 Renumbered 123A.55

122.02 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.02 MS 1996 Renumbered 123A.55



Section 122.029 Repealed, 1959 c 71 art 8 s 26

122.021-122.029 Repealed, 1959 c 71 art 8 s 26



Section 122.03 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.03 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.03 Subdivision 1. MS 1996 Renumbered 123A.56 subd 1

Subd. 2. MS 1996 Renumbered 123A.56 subd 2

Subd. 3. MS 1996 Renumbered 123A.56 subd 3

Subd. 4. MS 1996 Renumbered 123A.56 subd 4

Subd. 5. MS 1957 Repealed, 1961 c 562 s 15



Section 122.039 Repealed, Ex1959 c 71 art 8 s 26

122.031-122.039 Repealed, Ex1959 c 71 art 8 s 26



Section 122.04 Repealed, 1957 c 947 art 9 s 9

122.04 Repealed, 1957 c 947 art 9 s 9



Section 122.049 Repealed, Ex1959 c 71 art 8 s 26

122.041-122.049 Repealed, Ex1959 c 71 art 8 s 26



Section 122.05 Repealed, 1957 c 947 art 9 s 9

122.05 Repealed, 1957 c 947 art 9 s 9



Section 122.059 Repealed, Ex1959 c 71 art 8 s 26

122.051-122.059 Repealed, Ex1959 c 71 art 8 s 26



Section 122.06 Repealed, 1957 c 947 art 9 s 9

122.06 Repealed, 1957 c 947 art 9 s 9



Section 122.061 Repealed, Ex1959 c 71 art 8 s 26

122.061 Repealed, Ex1959 c 71 art 8 s 26



Section 122.062 Subdivisions renumbered, repealed, or no longer in effect

122.062 Subdivision 1. Renumbered 122.03 subdivision 1

Subd. 2. Renumbered 122.03 subd 2

Subd. 3. Renumbered 122.03 subd 3

Subd. 4. Renumbered 122.03 subd 4

Subd. 5. Repealed, 1961 c 562 s 15



Section 122.07 Repealed, 1957 c 947 art 9 s 9

122.07 Repealed, 1957 c 947 art 9 s 9



Section 122.08 Repealed, 1957 c 947 art 9 s 9

122.08 Repealed, 1957 c 947 art 9 s 9



Section 122.09 Repealed, 1957 c 947 art 9 s 9

122.09 Repealed, 1957 c 947 art 9 s 9



Section 122.10 Repealed, 1957 c 947 art 9 s 9

122.10 Repealed, 1957 c 947 art 9 s 9



Section 122.11 MS 1974 Repealed, 1975 c 162 s 42

122.11 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.11 MS 1974 Repealed, 1975 c 162 s 42



Section 122.111 Repealed, 1955 c 858 s 13

122.111 Repealed, 1955 c 858 s 13



Section 122.12 MS 1969 Repealed, 1971 c 25 s 32

122.12 MS 1953 Repealed, 1955 c 858 s 13

122.12 MS 1969 Repealed, 1971 c 25 s 32



Section 122.13 Repealed, 1957 c 947 art 9 s 9

122.13 Repealed, 1957 c 947 art 9 s 9



Section 122.14 Repealed, 1957 c 947 art 9 s 9

122.14 Repealed, 1957 c 947 art 9 s 9



Section 122.15 Repealed, 1957 c 947 art 9 s 9

122.15 Repealed, 1957 c 947 art 9 s 9



Section 122.16 Repealed, 1957 c 947 art 9 s 9

122.16 Repealed, 1957 c 947 art 9 s 9



Section 122.17 Repealed, 1957 c 947 art 9 s 9

122.17 Repealed, 1957 c 947 art 9 s 9



Section 122.18 Repealed, 1957 c 947 art 9 s 9

122.18 Repealed, 1957 c 947 art 9 s 9



Section 122.19 Repealed, 1957 c 947 art 9 s 9

122.19 Repealed, 1957 c 947 art 9 s 9



Section 122.20 Repealed, 1957 c 947 art 9 s 9

122.20 Repealed, 1957 c 947 art 9 s 9



Section 122.21 MS 1996 Renumbered 123A.45

122.21 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.21 MS 1996 Renumbered 123A.45



Section 122.22 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.22 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.22 Subdivision 1. MS 1996 Renumbered 123A.46 subd 1

Subd. 2. MS 1996 Renumbered 123A.46 subd 2

Subd. 3. MS 1996 Renumbered 123A.46 subd 3

Subd. 4. MS 1996 Renumbered 123A.46 subd 4

Subd. 5. MS 1996 Renumbered 123A.46 subd 5

Subd. 6. MS 1996 Renumbered 123A.46 subd 6

Subd. 7. MS 1996 Renumbered 123A.46 subd 7

Subd. 7a. MS 1996 Renumbered 123A.46 subd 8

Subd. 8. MS 1996 Renumbered 123A.46 subd 9

Subd. 9. MS 1996 Renumbered 123A.46 subd 10

Subd. 10. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 11. MS 1996 Renumbered 123A.46 subd 11

Subd. 12. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 13. MS 1996 Renumbered 123A.46 subd 12

Subd. 14. MS 1996 Renumbered 123A.46 subd 13

Subd. 15. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 16. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 17. MS 1974 Repealed, 1975 c 162 s 42

Subd. 18. MS 1996 Renumbered 123A.46 subd 14

Subd. 19. MS 1974 Repealed, 1975 c 162 s 42

Subd. 20. MS 1996 Renumbered 123A.46 subd 15

Subd. 21. MS 1996 Renumbered 123A.46 subd 16



Section 122.23 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.23 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.23 Subdivision 1. MS 1996 Renumbered 123A.48 subd 1

Subd. 2. MS 1996 Renumbered 123A.48 subd 2

Subd. 2a. MS 1996 Renumbered 123A.48 subd 3

Subd. 2b. MS 1996 Renumbered 123A.48 subd 4

Subd. 3. MS 1996 Renumbered 123A.48 subd 5

Subd. 4. MS 1996 Renumbered 123A.48 subd 6

Subd. 5. MS 1996 Renumbered 123A.48 subd 7

Subd. 6. MS 1996 Renumbered 123A.48 subd 8

Subd. 7. MS 1996 Renumbered 123A.48 subd 9

Subd. 8. MS 1996 Renumbered 123A.48 subd 10

Subd. 9. MS 1996 Renumbered 123A.48 subd 11

Subd. 10. MS 1996 Renumbered 123A.48 subd 12

Subd. 11. MS 1996 Renumbered 123A.48 subd 13

Subd. 12. MS 1996 Renumbered 123A.48 subd 14

Subd. 13. MS 1996 Renumbered 123A.48 subd 15

Subd. 13a. MS 1992 Repealed, 1994 c 647 art 6 s 42

Subd. 14. MS 1996 Renumbered 123A.48 subd 16

Subd. 15. MS 1996 Renumbered 123A.48 subd 17

Subd. 16. MS 1996 Renumbered 123A.48 subd 18

Subd. 16a. MS 1990 Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 16b. MS 1990 Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 16c. MS 1996 Renumbered 123A.48 subd 19

Subd. 17. MS 1990 Repealed, 1991 c 130 s 38

Subd. 18. MS 1996 Renumbered 123A.48 subd 20

Subd. 18a. MS 1996 Renumbered 123A.48 subd 21

Subd. 19. MS 1996 Renumbered 123A.48 subd 22

Subd. 20. MS 1996 Renumbered 123A.48 subd 23



Section 122.24 MS 1969 Repealed, 1971 c 98 s 1

122.24 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.24 MS 1969 Repealed, 1971 c 98 s 1



Section 122.241 Renumbered 123A.35

122.241 Renumbered 123A.35



Section 122.242 Renumbered 123A.36

122.242 Renumbered 123A.36



Section 122.243 Renumbered 123A.37

122.243 Renumbered 123A.37



Section 122.244 Renumbered 123A.38

122.244 Renumbered 123A.38



Section 122.245 Renumbered 123A.39

122.245 Renumbered 123A.39



Section 122.246 Renumbered 123A.40

122.246 Renumbered 123A.40



Section 122.247 Subdivisions renumbered, repealed, or no longer in effect

122.247 Subdivision 1. Renumbered 123A.41 subd 1

Subd. 2. Renumbered 123A.41 subd 2

Subd. 2a. Renumbered 123A.41 subd 3

Subd. 3. Renumbered 123A.41 subd 4



Section 122.248 Renumbered 123A.43

122.248 Renumbered 123A.43



Section 122.25 MS 1996 Renumbered 123A.58

122.25 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.25 MS 1996 Renumbered 123A.58



Section 122.26 MS 1976 Repealed, 1978 c 706 s 69

122.26 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.26 MS 1976 Repealed, 1978 c 706 s 69



Section 122.27 Repealed, 1957 c 947 art 9 s 9

122.27 Repealed, 1957 c 947 art 9 s 9



Section 122.28 Repealed, 1957 c 947 art 9 s 9

122.28 Repealed, 1957 c 947 art 9 s 9



Section 122.29 Repealed, 1957 c 947 art 9 s 9

122.29 Repealed, 1957 c 947 art 9 s 9



Section 122.30 Repealed, 1957 c 947 art 9 s 9

122.30 Repealed, 1957 c 947 art 9 s 9



Section 122.31 MS 1974 Repealed, 1975 c 162 s 42

122.31 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.31 MS 1974 Repealed, 1975 c 162 s 42



Section 122.32 MS 1996 Renumbered 123A.60

122.32 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.32 MS 1996 Renumbered 123A.60



Section 122.33 Repealed, 1975 c 162 s 42

122.33 Repealed, 1975 c 162 s 42



Section 122.34 Renumbered 123A.61

122.34 Renumbered 123A.61



Section 122.35 Repealed, 1975 c 162 s 42

122.35 Repealed, 1975 c 162 s 42



Section 122.355 Renumbered 123A.62

122.355 Renumbered 123A.62



Section 122.40 Repealed, 1957 c 947 art 9 s 9

122.40 Repealed, 1957 c 947 art 9 s 9



Section 122.41 MS 1996 Renumbered 123A.64

122.41 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.41 MS 1996 Renumbered 123A.64



Section 122.42 MS 1971 Temporary

122.42 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.42 MS 1971 Temporary



Section 122.43 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.43 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.43 Subdivision 1. MS 1990 Repealed, 1991 c 265 art 9 s 75

Subd. 2. MS 1996 Renumbered 123A.65



Section 122.44 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.44 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.44 Subdivision 1. MS 1996 Renumbered 123A.66

Subd. 2. MS 1974 Repealed, 1975 c 162 s 42

Subd. 3. MS 1974 Repealed, 1975 c 162 s 42

Subd. 4. MS 1974 Repealed, 1975 c 162 s 42

Subd. 5. MS 1974 Repealed, 1975 c 162 s 42



Section 122.45 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.45 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.45 Subdivision 1. MS 1996 Renumbered 123A.67 subd 1

Subd. 2. MS 1996 Renumbered 123A.67 subd 2

Subd. 3. MS 1971 Repealed, Ex1971 c 31 art 20 s 25

Subd. 3a. MS 1996 Renumbered 123A.67 subd 3



Section 122.46 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.46 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.46 Subdivision 1. MS 1996 Renumbered 123A.68

Subd. 2. MS 1976 Repealed, 1978 c 764 s 143



Section 122.47 MS 1996 Renumbered 123A.69

122.47 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.47 MS 1996 Renumbered 123A.69



Section 122.48 MS 1996 Renumbered 123A.70

122.48 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.48 MS 1996 Renumbered 123A.70



Section 122.49 MS 1974 Repealed, 1975 c 162 s 42

122.49 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.49 MS 1974 Repealed, 1975 c 162 s 42



Section 122.50 MS 1969 Expired

122.50 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.50 MS 1969 Expired



Section 122.51 MS 1996 Renumbered 123A.71

122.51 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.51 MS 1996 Renumbered 123A.71



Section 122.52 MS 1996 Renumbered 123A.72

122.52 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.52 MS 1996 Renumbered 123A.72



Section 122.53 MS 1976 Repealed, 1978 c 764 s 143

122.53 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.53 MS 1976 Repealed, 1978 c 764 s 143



Section 122.531 Subdivisions renumbered, repealed, or no longer in effect

122.531 Subdivision 1. Renumbered 123A.73 subd 1

Subd. 1a. Renumbered 123A.73 subd 2

Subd. 2. Renumbered 123A.73 subd 3

Subd. 2a. Renumbered 123A.73 subd 4

Subd. 2b. Renumbered 123A.73 subd 5

Subd. 2c. Renumbered 123A.73 subd 6

Subd. 2d. Renumbered 123A.73 subd 7

Subd. 3. Repealed, 1980 c 609 art 1 s 14

Subd. 3a. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1

Subd. 4. Renumbered 123A.73 subd 8

Subd. 4a. Renumbered 123A.73 subd 9

Subd. 5. Repealed, 1991 c 265 art 1 s 33

Subd. 5a. Renumbered 123A.73 subd 10

Subd. 6. Renumbered 123A.73 subd 11

Subd. 7. Repealed, 1981 c 358 art 1 s 49

Subd. 8. Repealed, 1988 c 486 s 102

Subd. 9. Renumbered 123A.73 subd 12



Section 122.5311 Renumbered 123A.74

122.5311 Renumbered 123A.74



Section 122.532 Subdivisions renumbered, repealed, or no longer in effect

122.532 Subdivision 1. Repealed, 1998 c 397 art 5 s 103

Subd. 2. Renumbered 123A.75 subd 1

Subd. 3. Renumbered 123A.75 subd 2

Subd. 3a. Renumbered 123A.75 subd 3

Subd. 4. Renumbered 123A.75 subd 4



Section 122.533 Renumbered 123A.76

122.533 Renumbered 123A.76



Section 122.535 Renumbered 123A.30

122.535 Renumbered 123A.30



Section 122.539 Renumbered 123A.79

122.539 Renumbered 123A.79



Section 122.54 MS 1974 Repealed, 1976 c 271 s 98 subd 1

122.54 MS 1953 Repealed, 1957 c 947 art 9 s 9

122.54 MS 1974 Repealed, 1976 c 271 s 98 subd 1



Section 122.541 Subdivisions renumbered, repealed, or no longer in effect

122.541 Subdivision 1. Renumbered 123A.32 subd 1

Subd. 2. Renumbered 123A.32 subd 2

Subd. 3. Repealed, 1998 c 397 art 5 s 103

Subd. 4. Renumbered 123A.32 subd 3

Subd. 5. Renumbered 123A.32 subd 4

Subd. 6. Renumbered 123A.32 subd 5

Subd. 7. Renumbered 123A.32 subd 6



Section 122.542 Repealed, 1983 c 314 art 9 s 13

122.542 Repealed, 1983 c 314 art 9 s 13



Section 122.55 Repealed, 1957 c 947 art 9 s 9

122.55 Repealed, 1957 c 947 art 9 s 9



Section 122.553 Repealed, 1955 c 858 s 13

122.553 Repealed, 1955 c 858 s 13



Section 122.56 Repealed, 1953 c 744 s 12

122.56 Repealed, 1953 c 744 s 12



Section 122.57 Repealed, 1957 c 947 art 9 s 9

122.57 Repealed, 1957 c 947 art 9 s 9



Section 122.58 Repealed, Ex1959 c 71 art 8 s 26

122.58 Repealed, Ex1959 c 71 art 8 s 26



Section 122.59 Repealed, Ex1959 c 71 art 8 s 26

122.59 Repealed, Ex1959 c 71 art 8 s 26



Section 122.60 Repealed, Ex1959 c 71 art 8 s 26

122.60 Repealed, Ex1959 c 71 art 8 s 26



Section 122.61 Repealed, Ex1959 c 71 art 8 s 26

122.61 Repealed, Ex1959 c 71 art 8 s 26



Section 122.62 Repealed, Ex1959 c 71 art 8 s 26

122.62 Repealed, Ex1959 c 71 art 8 s 26



Section 122.63 Repealed, Ex1959 c 71 art 8 s 26

122.63 Repealed, Ex1959 c 71 art 8 s 26



Section 122.64 Repealed, Ex1959 c 71 art 8 s 26

122.64 Repealed, Ex1959 c 71 art 8 s 26



Section 122.65 Repealed, Ex1959 c 71 art 8 s 26

122.65 Repealed, Ex1959 c 71 art 8 s 26



Section 122.66 Repealed, Ex1959 c 71 art 8 s 26

122.66 Repealed, Ex1959 c 71 art 8 s 26



Section 122.67 Repealed, Ex1959 c 71 art 8 s 26

122.67 Repealed, Ex1959 c 71 art 8 s 26



Section 122.71 Renumbered 123.81

122.71 Renumbered 123.81



Section 122.72 Renumbered 123.82

122.72 Renumbered 123.82



Section 122.73 Renumbered 123.83

122.73 Renumbered 123.83



Section 122.74 Renumbered 123.84

122.74 Renumbered 123.84



Section 122.75 Renumbered 123.85

122.75 Renumbered 123.85



Section 122.76 Renumbered 123.86

122.76 Renumbered 123.86



Section 122.77 Renumbered 123.87

122.77 Renumbered 123.87



Section 122.78 Renumbered 123.88

122.78 Renumbered 123.88



Section 122.79 Renumbered 123.89

122.79 Renumbered 123.89



Section 122.80 Renumbered 123.90

122.80 Renumbered 123.90



Section 122.81 Renumbered 123.91

122.81 Renumbered 123.91



Section 122.82 Renumbered 123.92

122.82 Renumbered 123.92



Section 122.83 Renumbered 123.93

122.83 Renumbered 123.93



Section 122.84 Repealed, 1Sp1985 c 12 art 7 s 33

122.84 Repealed, 1Sp1985 c 12 art 7 s 33



Section 122.85 Subdivisions renumbered, repealed, or no longer in effect

122.85 Subdivision 1. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 2. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 3. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 4. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 5. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 6. Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 7. Repealed, 1980 c 609 art 6 s 48; 1Sp1985 c 12 art 7 s 33



Section 122.86 Repealed, 1989 c 329 art 9 s 34

122.86 Repealed, 1989 c 329 art 9 s 34



Section 122.87 Repealed, 1989 c 329 art 9 s 34

122.87 Repealed, 1989 c 329 art 9 s 34



Section 122.88 Repealed, 1989 c 329 art 9 s 34

122.88 Repealed, 1989 c 329 art 9 s 34



Section 122.89 Repealed, 1Sp1985 c 12 art 7 s 33

122.89 Repealed, 1Sp1985 c 12 art 7 s 33



Section 122.895 Subdivisions renumbered, repealed, or no longer in effect

122.895 Subdivision 1. Renumbered 123A.33 subd 1

Subd. 2. Renumbered 123A.33 subd 2

Subd. 2a. Renumbered 123A.33 subd 3

Subd. 3. Renumbered 123A.33 subd 4

Subd. 4. Renumbered 123A.33 subd 5

Subd. 5. Renumbered 123A.33 subd 6

Subd. 6. Renumbered 123A.33 subd 7

Subd. 7. Renumbered 123A.33 subd 8

Subd. 8. Renumbered 123A.33 subd 9

Subd. 9. Renumbered 123A.33 subd 10

Subd. 10. Renumbered 123A.33 subd 11



Section 122.90 Repealed, 1983 c 314 art 7 s 52

122.90 Repealed, 1983 c 314 art 7 s 52



Section 122.91 Subdivisions renumbered, repealed, or no longer in effect

122.91 Subdivision 1. Renumbered 123A.15 subd 1

Subd. 2. Renumbered 123A.15 subd 2

Subd. 2a. Renumbered 123A.15 subd 2

Subd. 3. Renumbered 123A.15 subd 3

Subd. 3a. Renumbered 123A.15 subd 4

Subd. 4. Renumbered 123A.15 subd 5

Subd. 5. Repealed, 1994 c 647 art 6 s 42

Subd. 6. Renumbered 123A.15 subd 6

Subd. 7. Repealed, 1991 c 265 art 6 s 67; 1992 c 499 art 6 s 31; 1994 c 647 art 6 s 42



Section 122.92 Renumbered 123A.16

122.92 Renumbered 123A.16



Section 122.93 Subdivisions renumbered, repealed, or no longer in effect

122.93 Subdivision 1. Renumbered 123A.17 subd 1

Subd. 2. Renumbered 123A.17 subd 2

Subd. 3. Renumbered 123A.17 subd 3

Subd. 4. Renumbered 123A.17 subd 4

Subd. 5. Renumbered 123A.17 subd 5

Subd. 6. Renumbered 123A.17 subd 6

Subd. 7. Repealed, 1994 c 647 art 6 s 42

Subd. 8. Renumbered 123A.17 subd 7



Section 122.937 Repealed, 1994 c 647 art 6 s 42

122.937 Repealed, 1994 c 647 art 6 s 42



Section 122.94 Subdivisions renumbered, repealed, or no longer in effect

122.94 Subdivision 1. Renumbered 123A.18 subd 1

Subd. 1a. Repealed, 1992 c 499 art 6 s 39

Subd. 2. Repealed, 1994 c 647 art 6 s 42

Subd. 3. Repealed, 1994 c 647 art 6 s 42

Subd. 4. Renumbered 123A.18 subd 2

Subd. 5. Renumbered 123A.18 subd 3

Subd. 6. Repealed, 1994 c 647 art 6 s 42



Section 122.945 Subdivisions renumbered, repealed, or no longer in effect

122.945 Subdivision 1. Repealed, 1994 c 647 art 6 s 42

Subd. 2. Repealed, 1994 c 647 art 6 s 42

Subd. 3. Repealed, 1994 c 647 art 6 s 42

Subd. 4. Repealed, 1991 c 265 art 6 s 67; 1994 c 647 art 6 s 42

Subd. 5. Repealed, 1994 c 647 art 6 s 42



Section 122.95 Subdivisions renumbered, repealed, or no longer in effect

122.95 Subdivision 1. Renumbered 123A.19 subd 1

Subd. 1a. Renumbered 123A.19 subd 2

Subd. 2. Renumbered 123A.19 subd 3

Subd. 3. Renumbered 123A.19 subd 4

Subd. 4. Renumbered 123A.19 subd 5



Section 122.96 Repealed, 1989 c 329 art 6 s 55

122.96 Repealed, 1989 c 329 art 6 s 55



Section 122.98 Renumbered 123A.25

122.98 Renumbered 123A.25






Chapter 122A Teachers and Other Educators

Section 122A.01 Definitions.

122A.01 Definitions.

For purposes of this chapter, except for section 122A.41, the Teacher Tenure Act for cities of the first class, the words defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 6 s 1; 1998 c 397 art 8 s 101; art 11 s 3



Section 122A.05 Professional practices; intent.

122A.05 Professional practices; intent.

The purpose of sections 122A.05 to 122A.09 is to develop standards of ethical conduct for the guidance and improvement of the teaching profession and to provide measures through which the observance of standards by the members of the profession may be promoted and enforced.

HIST: Ex1967 c 25 s 1; 1973 c 749 s 7; 1998 c 397 art 8 s 56,101; art 11 s 3



Section 122A.06 Definitions.

122A.06 Definitions.

Subdivision 1. Scope. For the purpose of sections 122A.05 to 122A.09, the terms defined in this section have the meanings given them, unless another meaning is clearly indicated.

Subd. 2. Teacher. "Teacher" means a classroom teacher or other similar professional employee required to hold a license from the board of teaching.

Subd. 3. Board. "Board" means the board of teaching.

Subd. 4. Comprehensive, scientifically based reading instruction. "Comprehensive, scientifically based reading instruction" includes instruction and practice in phonemic awareness, phonics and other word-recognition skills, and guided oral reading for beginning readers, as well as extensive silent reading, vocabulary instruction, instruction in comprehension, and instruction that fosters understanding and higher-order thinking for readers of all ages and proficiency levels.

HIST: Ex1967 c 25 s 2; 1973 c 749 s 8; 1975 c 271 s 6; 1976 c 222 s 20,21,27,208; 1980 c 345 s 8; 1980 c 609 art 6 s 26; 1Sp1985 c 12 art 8 s 20; 1998 c 397 art 8 s 101; art 11 s 3; 1Sp2001 c 13 s 2



Section 122A.07 Board of teaching membership.

122A.07 Board of teaching membership.

Subdivision 1. Appointment of members. The board of teaching consists of 11 members appointed by the governor, with the advice and consent of the senate. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09. No member may be reappointed for more than one additional term.

Subd. 2. Eligibility; board composition. Except for the representatives of higher education and the public, to be eligible for appointment to the board of teaching a person must be a teacher currently teaching in a Minnesota school and fully licensed for the position held and have at least five years teaching experience in Minnesota, including the two years immediately preceding nomination and appointment. Each nominee, other than a public nominee, must be selected on the basis of professional experience and knowledge of teacher education, accreditation, and licensure. The board must be composed of:

(1) six teachers who are currently teaching in a Minnesota school, at least four of whom must be teaching in a public school;

(2) one higher education representative, who must be a faculty member preparing teachers;

(3) one school administrator; and

(4) three members of the public, two of whom must be present or former members of school boards.

Subd. 3. Vacant position. The position of a member who leaves Minnesota or whose employment status changes to a category different from that from which appointed is deemed vacant.

Subd. 4. Administration, terms, compensation; removal; vacancies. The provision of staff, administrative services and office space; the review and processing of complaints; the setting of fees; the selection and duties of an executive secretary to serve the board; and other provisions relating to board operations are as provided in chapter 214. Membership terms, compensation of members, removal of members, the filling of membership vacancies, and fiscal year and reporting requirements are as provided in sections 214.07 to 214.09.

Subd. 5. District reimbursement for costs of substitute teachers. The board may reimburse local school districts for the costs of substitute teachers employed when regular teachers are providing professional assistance to the state by serving on the board or on a committee or task force appointed by the board and charged to make recommendations concerning standards for teacher licensure in this state.

HIST: Ex1967 c 25 s 3; 1973 c 749 s 9; 1975 c 136 s 1,2; 1975 c 271 s 6; 1976 c 149 s 27; 1976 c 222 s 22,23,27,208; 1978 c 706 s 40; 1978 c 793 s 62; 1980 c 345 s 9,10; 1986 c 444; 1989 c 251 s 7,8; 1998 c 397 art 8 s 57-59,101; art 11 s 3; 1998 c 398 art 5 s 11,12



Section 122A.08 Meetings.

122A.08 Meetings.

Subdivision 1. Meetings. The board of teaching must meet regularly at the times and places as the board determines. Meetings must be called by the chair or at the written request of any eight members.

Subd. 2. Executive secretary. The board of teaching must have an executive secretary who is in the unclassified civil service and who is not a member of the board.

HIST: Ex1967 c 25 s 4; 1973 c 749 s 10; 1975 c 136 s 3; 1975 c 271 s 6; 1976 c 222 s 24,27; 1986 c 444; 1998 c 397 art 8 s 60,101



Section 122A.09 Duties.

122A.09 Duties.

Subdivision 1. Code of ethics. The board of teaching must develop by rule a code of ethics covering standards of professional teaching practices, including areas of ethical conduct and professional performance and methods of enforcement.

Subd. 2. Advise members of profession. The board must act in an advisory capacity to members of the profession in matters of interpretation of the code of ethics.

Subd. 3. Election of chair and officers. The board shall elect a chair and such other officers as it may deem necessary.

Subd. 4. License and rules. (a) The board must adopt rules to license public school teachers and interns subject to chapter 14.

(b) The board must adopt rules requiring a person to successfully complete a skills examination in reading, writing, and mathematics as a requirement for initial teacher licensure. Such rules must require college and universities offering a board approved teacher preparation program to provide remedial assistance to persons who did not achieve a qualifying score on the skills examination, including those for whom English is a second language.

(c) The board must adopt rules to approve teacher preparation programs. The board, upon the request of a post-secondary student preparing for teacher licensure or a licensed graduate of a teacher preparation program, shall assist in resolving a dispute between the person and a post-secondary institution providing a teacher preparation program when the dispute involves an institution's recommendation for licensure affecting the person or the person's credentials. At the board's discretion, assistance may include the application of chapter 14.

(d) The board must provide the leadership and shall adopt rules for the redesign of teacher education programs to implement a research based, results-oriented curriculum that focuses on the skills teachers need in order to be effective. The board shall implement new systems of teacher preparation program evaluation to assure program effectiveness based on proficiency of graduates in demonstrating attainment of program outcomes.

(e) The board must adopt rules requiring successful completion of an examination of general pedagogical knowledge and examinations of licensure-specific teaching skills. The rules shall be effective on the dates determined by the board but not later than September 1, 2001.

(f) The board must adopt rules requiring teacher educators to work directly with elementary or secondary school teachers in elementary or secondary schools to obtain periodic exposure to the elementary or secondary teaching environment.

(g) The board must grant licenses to interns and to candidates for initial licenses.

(h) The board must design and implement an assessment system which requires a candidate for an initial license and first continuing license to demonstrate the abilities necessary to perform selected, representative teaching tasks at appropriate levels.

(i) The board must receive recommendations from local committees as established by the board for the renewal of teaching licenses.

(j) The board must grant life licenses to those who qualify according to requirements established by the board, and suspend or revoke licenses pursuant to sections 122A.20 and 214.10. The board must not establish any expiration date for application for life licenses.

(k) The board must adopt rules that require all licensed teachers who are renewing their continuing license to include in their renewal requirements further preparation in the areas of using positive behavior interventions and in accommodating, modifying, and adapting curricula, materials, and strategies to appropriately meet the needs of individual students and ensure adequate progress toward the state's graduation rule.

(l) In adopting rules to license public school teachers who provide health-related services for disabled children, the board shall adopt rules consistent with license or registration requirements of the commissioner of health and the health-related boards who license personnel who perform similar services outside of the school.

(m) The board must adopt rules that require all licensed teachers who are renewing their continuing license to include in their renewal requirements further reading preparation, consistent with section 122A.06, subdivision 4. The rules do not take effect until they are approved by law.

Subd. 5. Commissioner's representative to comment on proposed rule. Prior to the adoption by the board of teaching of any rule which must be submitted to public hearing, a representative of the commissioner shall appear before the board of teaching and at the hearing required pursuant to section 14.14, subdivision 1, to comment on the cost and educational implications of that proposed rule.

Subd. 6. Register of persons licensed. The executive secretary of the board of teaching shall keep a record of the proceedings of and a register of all persons licensed pursuant to the provisions of this chapter. The register must show the name, address, license number and the renewal of the license. The board must on July 1, of each year or as soon thereafter as is practicable, compile a list of such duly licensed teachers and transmit a copy of the list to the board. A copy of the register must be available during business hours at the office of the board to any interested person.

Subd. 7. Commissioner's assistance; board money. The commissioner shall provide all necessary materials and assistance for the transaction of the business of the board of teaching and all moneys received by the board of teaching shall be paid into the state treasury as provided by law. The expenses of administering sections 122A.01, 122A.05 to 122A.09, 122A.15, 122A.16, 122A.17, 122A.18, 122A.20, 122A.21, 122A.22, 122A.23, 122A.26, 122A.30, 122A.32, 122A.40, 122A.41, 122A.42, 122A.45, 122A.49, 122A.52, 122A.53, 122A.54, 122A.55, 122A.56, 122A.57, and 122A.58 which are incurred by the board of teaching shall be paid for from appropriations made to the board of teaching.

Subd. 8. Fraud; gross misdemeanor. A person who claims to be a licensed teacher without a valid existing license issued by the board or any person who employs fraud or deception in applying for or securing a license is guilty of a gross misdemeanor.

Subd. 9. Board may adopt rules. The board of teaching may adopt rules subject to the provisions of chapter 14 to implement sections 122A.05 to 122A.09, 122A.16, 122A.17, 122A.18, 122A.20, 122A.21, and 122A.23.

Subd. 10. Variances. Notwithstanding subdivision 9 and section 14.05, subdivision 4, the board of teaching may grant a variance to its rules upon application by a school district for purposes of implementing experimental programs in learning or management.

HIST: Ex1967 c 25 s 5; 1973 c 749 s 11; 1975 c 136 s 4; 1975 c 271 s 6; 1976 c 222 s 25,27,208; 1976 c 271 s 65; 1977 c 444 s 8; 1978 c 706 s 41; 1978 c 764 s 77,78; 1980 c 345 s 11-14; 1982 c 424 s 130; 1984 c 463 art 7 s 16; 1Sp1985 c 12 art 8 s 21; 1986 c 444; 1987 c 398 art 8 s 11; 1990 c 375 s 3; 1990 c 562 art 8 s 30; 1991 c 265 art 7 s 17,18; 1992 c 499 art 8 s 15,16; 1993 c 224 art 8 s 8; art 13 s 44; 1993 c 374 s 28; 1994 c 647 art 8 s 17; 1996 c 412 art 13 s 22; 1998 c 397 art 8 s 61-65,101; art 11 s 3; 1999 c 241 art 9 s 7; 1999 c 245 art 4 s 2; 1Sp2001 c 13 s 3

* Note: The amendment to subdivision 4 by Laws 2001, First *Special Session chapter 13, section 3, is effective for teachers *who renew their licenses in year 2004 and later. Laws 2001, *First Special Session chapter 13, section 3, the effective date.



Section 122A.11 Definitions.

122A.11 Definitions.

Subdivision 1. Scope. For the purposes of sections 122A.11 to 122A.13, the terms in this section have the meanings given them, unless another meaning is clearly indicated.

Subd. 2. Board. "Board" means board of school administrators.

Subd. 3. Supervisory personnel. "Supervisory personnel" means supervisory personnel as defined in section 122A.15, subdivision 2, excluding athletic coaches.

HIST: 1Sp2001 c 6 art 7 s 5



Section 122A.12 Board of school administrators.

122A.12 Board of school administrators.

Subdivision 1. Membership. A board of school administrators is established and must consist of nine members appointed by the governor with the advice and consent of the senate, including at least:

(1) one elementary school principal;

(2) one secondary school principal;

(3) one higher education faculty member in an educational administration program approved by the board;

(4) one higher education administrator for an educational administration program approved by the board;

(5) one school superintendent;

(6) one classroom teacher;

(7) one community education director or a special education director; and

(8) two members of the public, one of whom must be a present or former school board member.

In making appointments, the governor shall solicit recommendations from groups representing persons in clauses (1) to (8).

Subd. 2. Terms; compensation; removal; administration. Membership terms, removal of members, and the filling of membership vacancies are as provided in section 214.09. The terms of the initial board members must be determined by lot as follows:

(1) three members must be appointed for terms that expire August 1, 2002;

(2) three members must be appointed for terms that expire August 1, 2003; and

(3) three members must be appointed for terms that expire August 1, 2004.

Members shall not receive the daily payment under section 214.09, subdivision 3. The public employer of a member shall not reduce the member's compensation or benefits for the member's absence from employment when engaging in the business of the board. The provision of staff, administrative services, and office space; the review and processing of complaints; the setting of fees; the selection and duties of an executive secretary to serve the board; and other provisions relating to board operations are as provided in chapter 214. Fiscal year and reporting requirements are as provided in sections 214.07 and 214.08.

Subd. 3. Vacant position. The position of a member who leaves Minnesota or whose employment status changes to a category different from that from which appointed shall be deemed vacant.

HIST: 1Sp2001 c 6 art 7 s 6



Section 122A.13 Meetings.

122A.13 Meetings.

Subdivision 1. Meetings. The board of school administrators shall meet regularly at the times and places determined by the board. The board shall nominate and elect a chair and other officers from its membership. Meetings shall be called by the chair or at the written request of any three members.

Subd. 2. Executive secretary. The board of school administrators may hire an executive secretary and other staff or may arrange to share an executive secretary and staff with the board of teaching. If the board hires an executive secretary, the person is in the unclassified service.

HIST: 1Sp2001 c 6 art 7 s 7



Section 122A.14 Duties of board of school administrators.

122A.14 Duties of board of school administrators.

Subdivision 1. Licensing. The board shall license school administrators. The board shall adopt rules to license school administrators under chapter 14. Other than the rules transferred to the board under section 122A.18, subdivision 4, the board may not adopt or amend rules under this section until the rules are approved by law. The rules shall include the licensing of persons who have successfully completed alternative preparation programs under section 122A.27 or other alternative competency-based preparation programs. The board may enter into agreements with the board of teaching regarding multiple license matters.

Subd. 2. Preparation programs. The board shall review and approve preparation programs for school administrators and alternative preparation programs for administrators under section 122A.27, and must consider other alternative competency-based preparation programs leading to licensure.

Subd. 3. Rules for continuing education requirements. The board shall adopt rules establishing continuing education requirements that promote continuous improvement and acquisition of new and relevant skills by school administrators.

Subd. 4. Code of ethics. The board shall adopt by rule a code of ethics covering standards of professional practice, including ethical conduct, professional performance, and methods of enforcement, and advise school administrators in interpreting the code of ethics.

Subd. 5. Commissioner's representative to comment on proposed rule. Before adopting any rule that must be submitted to public hearing, a representative of the commissioner of children, families, and learning shall appear before the board and at any hearing required under section 14.14, subdivision 1, to comment on the cost and educational implications of the proposed rule.

Subd. 6. Register of persons licensed. The executive director of the board shall keep a record of board proceedings and a register of all persons licensed under this chapter. The register must show the name, address, license number, and the renewal of the license. The board must on July 1 of each year, or as soon thereafter as is practicable, compile a list of licensed school administrators and transmit a copy of the list to the board. A copy of the register must be available during business hours at the office of the board to any interested person.

Subd. 7. Commissioner's assistance; board money. The commissioner shall provide all necessary materials and assistance for transacting board business and all money received by the board shall be paid into the state treasury as provided by law. The expenses of administering the board of school administrators shall be paid for from appropriations made to the board of school administrators.

Subd. 8. Accountability. The board must develop accountability measures for programs preparing students for licensure and report the progress of the programs to the legislature by January 15 of every other year beginning with the 2003 legislature.

Subd. 9. Annual fee. Each person licensed by the board of school administrators shall pay the board an annual fee of $75. The board may provide a lower fee for persons on retired or inactive status. The executive secretary shall deposit the fees in the state treasury.

HIST: 1Sp2001 c 6 art 7 s 8



Section 122A.15 Teachers, supervisory and support personnel, definitions, licensure.

122A.15 Teachers, supervisory and support personnel, definitions, licensure.

Subdivision 1. Teachers. The term "teachers" for the purpose of licensure, means all persons employed in a public school or education district or by a service cooperative as members of the instructional, supervisory, and support staff including superintendents, principals, supervisors, secondary vocational and other classroom teachers, librarians, counselors, school psychologists, school nurses, school social workers, audio-visual directors and coordinators, recreation personnel, media generalists, media supervisors, and speech therapists.

Subd. 2. Supervisory personnel. "Supervisory personnel" for the purpose of licensure means superintendents, principals, and professional employees who devote 50 percent or more of their time to administrative or supervisory duties over other personnel, and includes athletic coaches.

HIST: 1959 c 700 s 3-5; Ex1959 c 71 art 6 s 3; 1975 c 162 s 31; 1976 c 222 s 10,208; 1980 c 345 s 1; 1Sp1985 c 12 art 8 s 18; 1987 c 398 art 7 s 28; 1989 c 251 s 1,2; 1994 c 647 art 7 s 5; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 6,7,101



Section 122A.16 Qualified teacher defined.

122A.16 Qualified teacher defined.

A qualified teacher is one holding a valid license, under this chapter, to perform the particular service for which employed in a public school.

HIST: Ex1959 c 71 art 6 s 4; 1973 c 749 s 1; 1976 c 222 s 11,208; 1986 c 444; 1998 c 397 art 8 s 8,101



Section 122A.162 Licensure rules.

122A.162 Licensure rules.

The commissioner may make rules relating to licensure of school personnel not licensed by the board of teaching or board of school administrators.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104; 1998 c 398 art 6 s 4-12; 1Sp2001 c 6 art 7 s 1



Section 122A.163 Teacher rule variances; commissioner.

122A.163 Teacher rule variances; commissioner.

Notwithstanding any law to the contrary, and only upon receiving the agreement of the state board of teaching or board of school administrators, whichever has jurisdiction over the licensure, the commissioner of children, families, and learning may grant a variance to rules governing licensure of persons licensed by the board of teaching or board of school administrators, whichever has jurisdiction.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104; 1998 c 398 art 6 s 4-12; 1Sp2001 c 6 art 7 s 2



Section 122A.164 Repealed, 1998 c 398 art 6 s 38

122A.164 Repealed, 1998 c 398 art 6 s 38



Section 122A.17 Validity of certificates or licenses.

122A.17 Validity of certificates or licenses.

A rule adopted by the board of teaching must not affect the validity of certificates or licenses to teach in effect on July 1, 1974, or the rights and privileges of the holders thereof, except that any such certificate or license may be suspended or revoked for any of the causes and by the procedures specified by law.

HIST: 1973 c 749 s 12; 1975 c 271 s 6; 1976 c 222 s 26,27; 1998 c 397 art 8 s 66,101



Section 122A.18 Board to issue licenses.

122A.18 Board to issue licenses.

Subdivision 1. Authority to license. (a) The board of teaching must license teachers, as defined in section 122A.15, subdivision 1, except for supervisory personnel, as defined in section 122A.15, subdivision 2.

(b) The board of school administrators must license supervisory personnel as defined in section 122A.15, subdivision 2, except for athletic coaches.

(c) Licenses under the jurisdiction of the board of teaching, the board of school administrators, and the commissioner of children, families, and learning must be issued through the licensing section of the department.

Subd. 2. Teacher and support personnel qualifications. (a) The board of teaching must issue licenses under its jurisdiction to persons the board finds to be qualified and competent for their respective positions.

(b) The board must require a person to successfully complete an examination of skills in reading, writing, and mathematics before being granted an initial teaching license to provide direct instruction to pupils in prekindergarten, elementary, secondary, or special education programs. The board must require colleges and universities offering a board approved teacher preparation program to provide remedial assistance that includes a formal diagnostic component to persons enrolled in their institution who did not achieve a qualifying score on the skills examination, including those for whom English is a second language. The colleges and universities must provide assistance in the specific academic areas of deficiency in which the person did not achieve a qualifying score. School districts must provide similar, appropriate, and timely remedial assistance that includes a formal diagnostic component and mentoring to those persons employed by the district who completed their teacher education program outside the state of Minnesota, received a one-year license to teach in Minnesota and did not achieve a qualifying score on the skills examination, including those persons for whom English is a second language. The board of teaching shall report annually to the education committees of the legislature on the total number of teacher candidates during the most recent school year taking the skills examination, the number who achieve a qualifying score on the examination, the number who do not achieve a qualifying score on the examination, the distribution of all candidates' scores, the number of candidates who have taken the examination at least once before, and the number of candidates who have taken the examination at least once before and achieve a qualifying score.

(c) A person who has completed an approved teacher preparation program and obtained a one-year license to teach, but has not successfully completed the skills examination, may renew the one-year license for two additional one-year periods. Each renewal of the one-year license is contingent upon the licensee:

(1) providing evidence of participating in an approved remedial assistance program provided by a school district or post-secondary institution that includes a formal diagnostic component in the specific areas in which the licensee did not obtain qualifying scores; and

(2) attempting to successfully complete the skills examination during the period of each one-year license.

(d) The board of teaching must grant continuing licenses only to those persons who have met board criteria for granting a continuing license, which includes successfully completing the skills examination in reading, writing, and mathematics.

(e) All colleges and universities approved by the board of teaching to prepare persons for teacher licensure must include in their teacher preparation programs a common core of teaching knowledge and skills to be acquired by all persons recommended for teacher licensure. This common core shall meet the standards developed by the interstate new teacher assessment and support consortium in its 1992 "model standards for beginning teacher licensing and development." Amendments to standards adopted under this paragraph are covered by chapter 14. The board of teaching shall report annually to the education committees of the legislature on the performance of teacher candidates on common core assessments of knowledge and skills under this paragraph during the most recent school year.

Subd. 2a. Reading strategies. (a) All colleges and universities approved by the board of teaching to prepare persons for classroom teacher licensure must include in their teacher preparation programs reading best practices that enable classroom teacher licensure candidates to know how to teach reading, such as phonics or other research-based best practices.

(b) Board-approved teacher preparation programs for teachers of elementary education must require instruction in the application of comprehensive, scientifically based, and balanced reading instruction programs.

Subd. 2b. Reading specialist. Not later than July 1, 2002, the board of teaching must adopt rules providing for the licensure of teachers of reading.

Subd. 3. Supervisory and coach qualifications; code of ethics. The commissioner of children, families, and learning must issue licenses under its jurisdiction to persons the commissioner finds to be qualified and competent for their respective positions under the rules it adopts. The commissioner of children, families, and learning may develop, by rule, a code of ethics for supervisory personnel covering standards of professional practices, including areas of ethical conduct and professional performance and methods of enforcement.

Subd. 4. Expiration and renewal. (a) Each license the department of children, families, and learning issues through its licensing section must bear the date of issue. Licenses must expire and be renewed according to the respective rules the board of teaching, the board of school administrators, or the commissioner of children, families, and learning adopts. Requirements for renewing a license must include showing satisfactory evidence of successful teaching or administrative experience for at least one school year during the period covered by the license in grades or subjects for which the license is valid or completing such additional preparation as the board of teaching prescribes. The board of school administrators shall establish requirements for renewing the licenses of supervisory personnel except athletic coaches. The state board of teaching shall establish requirements for renewing the licenses of athletic coaches.

(b) The board of teaching shall offer alternative continuing relicensure options for teachers who are accepted into and complete the national board for professional teaching standards certification process, and offer additional continuing relicensure options for teachers who earn national board for professional teaching standards certification. Continuing relicensure requirements for teachers who do not maintain national board for professional teaching standards certification are those the board prescribes.

Subd. 5. Effective date. Nothing contained herein shall be construed as affecting the validity of a permanent certificate or license issued prior to July 1, 1969.

Subd. 6. Human relations. The board of teaching and the commissioner of children, families, and learning shall accept training programs completed through Peace Corps, VISTA, or Teacher Corps in lieu of completion of the human relations component of the training program for purposes of issuing or renewing a license in education.

Subd. 7. Limited provisional licenses. The board of teaching may grant provisional licenses, which shall be valid for two years, in fields in which licenses were not issued previously or in fields in which a shortage of licensed teachers exists. A shortage is defined as a lack of or an inadequate supply of licensed personnel within a given licensure area in a school district that has notified the board of teaching of the shortage and has applied to the board of teaching for provisional licenses for that district's licensed staff.

Subd. 7a. Permission to substitute teach. The board of teaching may allow a person who is enrolled in and making satisfactory progress in a board-approved teacher program and who has successfully completed student teaching to be employed as a short-call substitute teacher.

Subd. 7b. Temporary limited licenses; personnel variances. (a) The board of teaching must accept applications for a temporary limited teaching license beginning July 1 of the school year for which the license is requested and must issue or deny the temporary limited teaching license within 30 days of receiving the complete application.

(b) The board of teaching must accept applications for a personnel variance beginning July 1 of the school year for which the variance is requested and must issue or deny the personnel variance within 30 days of receiving the complete application.

Subd. 8. Background checks. (a) The board of teaching and the commissioner of children, families, and learning must request a criminal history background check from the superintendent of the bureau of criminal apprehension on all applicants for initial licenses under their jurisdiction. An application for a license under this section must be accompanied by:

(1) an executed criminal history consent form, including fingerprints; and

(2) a money order or cashier's check payable to the bureau of criminal apprehension for the fee for conducting the criminal history background check.

(b) The superintendent of the bureau of criminal apprehension shall perform the background check required under paragraph (a) by retrieving criminal history data maintained in the criminal justice information system computers and shall also conduct a search of the national criminal records repository, including the criminal justice data communications network. The superintendent is authorized to exchange fingerprints with the Federal Bureau of Investigation for purposes of the criminal history check. The superintendent shall recover the cost to the bureau of a background check through the fee charged to the applicant under paragraph (a).

(c) The board of teaching or the commissioner of children, families, and learning may issue a license pending completion of a background check under this subdivision, but must notify the individual that the individual's license may be revoked based on the result of the background check.

Subd. 9. Teacher licenses. The board of teaching, upon request by the affected person, shall issue teacher licenses under the licensure rules in place on July 31, 1996, to a person who enrolled in an accredited teacher preparation program by January 1, 2000, who satisfactorily completes the requirements for licensure under those rules, who meets the requirements of subdivision 8, and who applies for licensure by September 1, 2003.

HIST: Ex1959 c 71 art 6 s 5; 1969 c 435 s 1,3; 1973 c 749 s 2,3; 1975 c 271 s 6; 1976 c 222 s 12,27,208; 1977 c 347 s 20; 1978 c 706 s 37; 1980 c 345 s 2,3; 1982 c 448 s 1; 1983 c 314 art 7 s 28; 1Sp1985 c 12 art 7 s 21; art 8 s 19; 1987 c 398 art 7 s 29; 1989 c 246 s 2; 1989 c 251 s 3-5; 1990 c 375 s 3; 1992 c 499 art 8 s 8-12; 1993 c 224 art 7 s 17; art 8 s 7; 1993 c 374 s 27; 1994 c 647 art 8 s 14; 1995 c 212 art 4 s 64; 1995 c 226 art 3 s 6; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 7,8; art 13 s 19; 1Sp1997 c 4 art 5 s 16,17; 1998 c 397 art 8 s 9-13,101; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 2; art 9 s 8; 2001 c 1 s 1; 2001 c 68 s 1; 1Sp2001 c 6 art 2 s 7; art 7 s 3,4; 1Sp2001 c 13 s 4,5

* NOTE: The amendment to subdivision 2a by Laws 2001, First *Special Session chapter 13, section 4, is effective for *candidates for initial licensure in year 2004 and later. Laws *2001, First Special Session chapter 13, section 4, the effective *date.



Section 122A.19 Bilingual and English as a second language teachers; licenses.

122A.19 Bilingual and English as a second language teachers; licenses.

Subdivision 1. Bilingual and English as a second language licenses. The board of teaching, hereinafter the board, must grant teaching licenses in bilingual education and English as a second language to persons who present satisfactory evidence that they:

(a) Possess competence and communicative skills in English and in another language;

(b) Possess a bachelor's degree or other academic degree approved by the board, and meet such requirements as to course of study and training as the board may prescribe.

Subd. 2. Persons holding general teaching licenses. A person holding a general teaching license who presents the board with satisfactory evidence of competence and communicative skills in a language other than English may be licensed under this section.

Subd. 3. Employment of teachers. Teachers employed in a bilingual education or English as a second language program established pursuant to sections 124D.58 to 124D.64 shall not be employed to replace any presently employed teacher who otherwise would not be replaced.

Subd. 4. Teacher preparation programs. For the purpose of licensing bilingual and English as a second language teachers, the board may approve programs at colleges or universities designed for their training.

Subd. 5. Persons eligible for employment. Any person licensed under this section shall be eligible for employment by a school board as a teacher in a bilingual education or English as a second language program in which the language for which the person is licensed is taught or used as a medium of instruction. A board may prescribe only those additional qualifications for teachers licensed under this section as are approved by the board of teaching.

Subd. 6. Affirmative efforts in hiring. In hiring for all positions in bilingual education programs, districts must give preference to and make affirmative efforts to seek, recruit, and employ persons who are (a) native speakers of the language which is the medium of instruction in the bilingual education program, and (b) who share the culture of the limited English speaking children who are enrolled in the program. The district shall provide procedures for the involvement of the parent advisory committees in designing the procedures for the recruitment, screening and selection of applicants. This section must not be construed to limit the school board's authority to hire and discharge personnel.

HIST: 1977 c 306 s 6; 1980 c 609 art 3 s 4-7; 1986 c 444; 1998 c 397 art 8 s 92-94,101; art 11 s 3; 1999 c 241 art 9 s 9



Section 122A.20 Suspension or revocation of licenses.

122A.20 Suspension or revocation of licenses.

Subdivision 1. Grounds for revocation, suspension, or denial. (a) The board of teaching or the commissioner, with the advice from an advisory task force of supervisory personnel established under section 15.014, whichever has jurisdiction over a teacher's licensure, may, on the written complaint of the school board employing a teacher, a teacher organization, or any other interested person, refuse to issue, refuse to renew, suspend, or revoke a teacher's license to teach for any of the following causes:

(1) Immoral character or conduct;

(2) Failure, without justifiable cause, to teach for the term of the teacher's contract;

(3) Gross inefficiency or willful neglect of duty; or

(4) Failure to meet licensure requirements; or

(5) Fraud or misrepresentation in obtaining a license.

The written complaint must specify the nature and character of the charges.

(b) The board of teaching or the commissioner of children, families, and learning whichever has jurisdiction over a teacher's licensure, shall refuse to issue, refuse to renew, or automatically revoke a teacher's license to teach without the right to a hearing upon receiving a certified copy of a conviction showing that the teacher has been convicted of child abuse, as defined in section 609.185, or sexual abuse under section 609.342, 609.343, 609.344, 609.345, 609.3451, subdivision 3, or 617.23, subdivision 3, or under a similar law of another state or the United States. The board shall send notice of this licensing action to the district in which the teacher is currently employed.

(c) A person whose license to teach has been revoked, not issued, or not renewed under paragraph (b), may petition the board to reconsider the licensing action if the person's conviction for child abuse or sexual abuse is reversed by a final decision of the court of appeals or the supreme court or if the person has received a pardon for the offense. The petitioner shall attach a certified copy of the appellate court's final decision or the pardon to the petition. Upon receiving the petition and its attachment, the board shall schedule and hold a disciplinary hearing on the matter under section 214.10, subdivision 2, unless the petitioner waives the right to a hearing. If the board finds that, notwithstanding the reversal of the petitioner's criminal conviction or the issuance of a pardon, the petitioner is disqualified from teaching under paragraph (a), clause (1), the board shall affirm its previous licensing action. If the board finds that the petitioner is not disqualified from teaching under paragraph (a), clause (1), it shall reverse its previous licensing action.

(d) For purposes of this subdivision, the board of teaching is delegated the authority to suspend or revoke coaching licenses.

Subd. 2. Mandatory reporting. A school board must report to the board of teaching, the board of school administrators, or the board of trustees of the Minnesota state colleges and universities, whichever has jurisdiction over the teacher's or administrator's license, when its teacher or administrator is discharged or resigns from employment after a charge is filed with the school board under section 122A.41, subdivisions 6, clauses (1), (2), and (3), and 7, or after charges are filed that are ground for discharge under section 122A.40, subdivision 13, paragraph (a), clauses (1) to (5), or when a teacher or administrator is suspended or resigns while an investigation is pending under section 122A.40, subdivision 13, paragraph (a) clauses (1) to (5); 122A.41, subdivisions 6, clauses (1), (2), and (3), and 7; or 626.556. The report must be made to the appropriate licensing board within ten days after the discharge, suspension, or resignation has occurred. The licensing board to which the report is made must investigate the report for violation of subdivision 1 and the reporting board must cooperate in the investigation. Notwithstanding any provision in chapter 13 or any law to the contrary, upon written request from the licensing board having jurisdiction over the license, a board or school superintendent shall provide the licensing board with information about the teacher or administrator from the district's files, any termination or disciplinary proceeding, any settlement or compromise, or any investigative file. Upon written request from the appropriate licensing board, a board or school superintendent may, at the discretion of the board or school superintendent, solicit the written consent of a student and the student's parent to provide the licensing board with information that may aid the licensing board in its investigation and license proceedings. The licensing board's request need not identify a student or parent by name. The consent of the student and the student's parent must meet the requirements of chapter 13 and Code of Federal Regulations, title 34, section 99.30. The licensing board may provide a consent form to the district. Any data transmitted to any board under this section is private data under section 13.02, subdivision 12, notwithstanding any other classification of the data when it was in the possession of any other agency.

The licensing board to which a report is made must transmit to the attorney general's office any record or data it receives under this subdivision for the sole purpose of having the attorney general's office assist that board in its investigation. When the attorney general's office has informed an employee of the appropriate licensing board in writing that grounds exist to suspend or revoke a teacher's license to teach, that licensing board must consider suspending or revoking or decline to suspend or revoke the teacher's or administrator's license within 45 days of receiving a stipulation executed by the teacher or administrator under investigation or a recommendation from an administrative law judge that disciplinary action be taken.

Subd. 3. Immunity from liability. A school board, its members in their official capacity, and employees of the district run by the board are immune from civil or criminal liability for reporting or cooperating as required under subdivision 2, if their actions required under subdivision 2 are done in good faith and with due care.

HIST: Ex1959 c 71 art 6 s 9; Ex1967 c 25 s 6; 1969 c 869 s 1; 1971 c 155 s 1; 1973 c 749 s 6; 1975 c 271 s 6; 1976 c 222 s 15,27,208; 1980 c 345 s 6; 1986 c 444; 1989 c 97 s 1,2; 1990 c 375 s 3; 1991 c 265 art 9 s 44; 1994 c 647 art 8 s 15; 1995 c 226 art 3 s 7; 1996 c 412 art 13 s 20; 1998 c 397 art 8 s 15,101; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 201 s 1; 1999 c 241 art 9 s 10,11; 1Sp2001 c 6 art 7 s 9



Section 122A.21 Teachers' and administrators' licenses; fees.

122A.21 Teachers' and administrators' licenses; fees.

Each application for the issuance, renewal, or extension of a license to teach must be accompanied by a processing fee in an amount set by the board of teaching by rule. Each application for issuing, renewing, or extending the license of a school administrator or supervisor must be accompanied by a processing fee in the amount set by the board of teaching. The processing fee for a teacher's license and for the licenses of supervisory personnel must be paid to the executive secretary of the appropriate board. The executive secretary of the board shall deposit the fees with the state treasurer, as provided by law, and report each month to the commissioner of finance the amount of fees collected. The fees as set by the board are nonrefundable for applicants not qualifying for a license. However, a fee must be refunded by the state treasurer in any case in which the applicant already holds a valid unexpired license. The board may waive or reduce fees for applicants who apply at the same time for more than one license.

HIST: Ex1959 c 71 art 6 s 8; 1967 c 217 s 1; 1973 c 492 s 14; 1973 c 749 s 5; 1974 c 488 s 1; 1975 c 271 s 6; 1976 c 163 s 7; 1976 c 222 s 14,27,208; 1977 c 444 s 7; 1977 c 447 art 7 s 20; 1980 c 345 s 5; 1989 c 251 s 6; 1998 c 397 art 8 s 101; 1999 c 241 art 9 s 12; 1Sp2001 c 6 art 7 s 10



Section 122A.22 District recording of teacher licenses.

122A.22 District recording of teacher licenses.

No person shall be accounted a qualified teacher until the person has filed for record with the district superintendent where the person intends to teach a license, or certified copy of a license, authorizing the person to teach school in the district school system.

HIST: Ex1959 c 71 art 6 s 11; 1975 c 162 s 32; 1976 c 222 s 16,208; 1998 c 397 art 8 s 16,101



Section 122A.23 Applicants trained in other states.

122A.23 Applicants trained in other states.

Subdivision 1. Preparation equivalency. When a license to teach is authorized to be issued to any holder of a diploma or a degree of a Minnesota state university, or of the University of Minnesota, or of a liberal arts university, or a technical training institution, such license may also, in the discretion of the board of teaching or the commissioner of children, families, and learning, whichever has jurisdiction, be issued to any holder of a diploma or a degree of a teacher training institution of equivalent rank and standing of any other state. The diploma or degree must be granted by virtue of the completion of a course in teacher preparation essentially equivalent in content to that required by such Minnesota state university or the University of Minnesota or a liberal arts university in Minnesota or a technical training institution as preliminary to the granting of a diploma or a degree of the same rank and class.

Subd. 2. Applicants licensed in other states. (a) Subject to the requirements of sections 122A.18, subdivision 8, and 123B.03, the board of teaching must issue a teaching license or a temporary teaching license under paragraphs (b) to (e) to an applicant who holds at least a baccalaureate degree from a regionally accredited college or university and holds or held a similar out-of-state teaching license that requires the applicant to successfully complete a teacher preparation program approved by the issuing state, which includes field-specific teaching methods and student teaching or essentially equivalent experience.

(b) The board of teaching must issue a teaching license to an applicant who:

(1) successfully completed all exams and human relations preparation components required by the board of teaching; and

(2) holds or held an out-of-state teaching license to teach the same content field and grade levels if the scope of the out-of-state license is no more than one grade level less than a similar Minnesota license.

(c) The board of teaching, consistent with board rules, must issue up to three one-year temporary teaching licenses to an applicant who holds or held an out-of-state teaching license to teach the same content field and grade levels, where the scope of the out-of-state license is no more than one grade level less than a similar Minnesota license, but has not successfully completed all exams and human relations preparation components required by the board of teaching.

(d) The board of teaching, consistent with board rules, must issue up to three one-year temporary teaching licenses to an applicant who:

(1) successfully completed all exams and human relations preparation components required by the board of teaching; and

(2) holds or held an out-of-state teaching license to teach the same content field and grade levels, where the scope of the out-of-state license is no more than one grade level less than a similar Minnesota license, but has not completed field-specific teaching methods or student teaching or equivalent experience.

The applicant may complete field-specific teaching methods and student teaching or equivalent experience by successfully participating in a one-year school district mentorship program consistent with board-adopted standards of effective practice and Minnesota graduation requirements.

(e) The board of teaching must issue a temporary teaching license for a term of up to three years only in the content field or grade levels specified in the out-of-state license to an applicant who:

(1) successfully completed all exams and human relations preparation components required by the board of teaching; and

(2) holds or held an out-of-state teaching license where the out-of-state license is more limited in the content field or grade levels than a similar Minnesota license.

(f) The board of teaching must not issue to an applicant more than three one-year temporary teaching licenses under this subdivision.

(g) The board of teaching must not issue a license under this subdivision if the applicant has not attained the additional degrees, credentials, or licenses required in a particular licensure field.

HIST: Ex1959 c 71 art 6 s 6; 1965 c 196 s 1; 1973 c 749 s 4; 1975 c 271 s 6; 1975 c 321 s 2; 1976 c 222 s 13,27,208; 1980 c 345 s 4; 1998 c 397 art 8 s 14,101; 1998 c 398 art 5 s 55; 2000 c 489 art 6 s 5



Section 122A.24 Alternative preparation licensing for teachers.

122A.24 Alternative preparation licensing for teachers.

Subdivision 1. Requirements. (a) A preparation program that is an alternative to the post-secondary teacher preparation program as a means to acquire an entrance license is established. The program may be offered in any instructional field.

(b) To participate in the alternative preparation program, the candidate must:

(1) have a bachelor's degree;

(2) pass an examination of skills in reading, writing, and mathematics as required by section 122A.18;

(3) have been offered a job to teach in a school district, group of districts, or an education district approved by the board of teaching to offer an alternative preparation licensure program;

(4)(i) have a college major in the subject area to be taught; or

(ii) have five years of experience in a field related to the subject to be taught; and

(5) document successful experiences working with children.

(c) An alternative preparation license is of one year duration and is issued by the board of teaching to participants on admission to the alternative preparation program.

(d) The board of teaching must ensure that one of the purposes of this program is to enhance the school desegregation/integration policies adopted by the state.

Subd. 2. Characteristics. The alternative preparation program has the following characteristics:

(1) staff development conducted by a resident mentorship team made up of administrators, teachers, and post-secondary faculty members;

(2) an instruction phase involving intensive preparation of a candidate for licensure before the candidate assumes responsibility for a classroom;

(3) formal instruction and peer coaching during the school year;

(4) assessment, supervision, and evaluation of a candidate to determine the candidate's specific needs and to ensure satisfactory completion of the program;

(5) a research based and results oriented approach focused on skills teachers need to be effective;

(6) assurance of integration of education theory and classroom practices; and

(7) the shared design and delivery of staff development between school district personnel and post-secondary faculty.

Subd. 3. Program approval. (a) The board of teaching must approve alternative preparation programs based on criteria adopted by the board.

(b) The board shall permit demonstration of licensure competencies in school-based and other nontraditional pathways to teacher licensure.

Subd. 4. Approval for standard entrance license. The resident mentorship team must prepare for the board of teaching an evaluation report on the performance of the alternative preparation licensee during the school year and a positive or negative recommendation on whether the alternative preparation licensee shall receive a standard entrance license.

Subd. 5. Standard entrance license. The board of teaching must issue a standard entrance license to an alternative preparation licensee who has successfully completed the school year in the alternative preparation program and who has received a positive recommendation from the licensee's mentorship team.

Subd. 6. Qualified teacher. A person with a valid alternative preparation license is a qualified teacher within the meaning of section 122A.16.

HIST: 1990 c 562 art 7 s 7; 1993 c 337 s 7; 1994 c 647 art 8 s 18; 1998 c 397 art 8 s 67-69,101; art 11 s 3; 1Sp2001 c 6 art 2 s 8



Section 122A.25 Nonlicensed community experts; variance.

122A.25 Nonlicensed community experts; variance.

Subdivision 1. Authorization. Notwithstanding any law or commissioner of children, families, and learning rule to the contrary, the board of teaching may allow school districts or charter schools to hire nonlicensed community experts to teach in the public schools or charter schools on a limited basis according to this section.

Subd. 2. Applications; criteria. The school district or charter school shall apply to the board of teaching for approval to hire nonlicensed teaching personnel from the community. In approving or disapproving the application for each community expert, the board shall consider:

(1) the qualifications of the community person whom the district or charter school proposes to employ;

(2) the reasons for the need for a variance from the teacher licensure requirements;

(3) the district's efforts to obtain licensed teachers, who are acceptable to the school board, for the particular course or subject area or the charter school's efforts to obtain licensed teachers for the particular course or subject area;

(4) the amount of teaching time for which the community expert would be hired;

(5) the extent to which the district or charter school is utilizing other nonlicensed community experts under this section;

(6) the nature of the community expert's proposed teaching responsibility; and

(7) the proposed level of compensation to the community expert.

Subd. 3. Approval of plan. The board of teaching shall approve or disapprove an application within 60 days of receiving it from a school district or charter school.

Subd. 4. Background check. A school district or charter school shall provide the board of teaching with confirmation that criminal background checks have been completed for all nonlicensed community experts employed by the district or charter school and approved by the board of teaching under this section.

HIST: 1Sp1985 c 12 art 8 s 3; 1Sp1997 c 4 art 5 s 10; 1998 c 397 art 8 s 101; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 9



Section 122A.26 Community education teachers; licensure requirements.

122A.26 Community education teachers; licensure requirements.

Subdivision 1. Exemption. Notwithstanding the provisions of any law to the contrary and except as otherwise provided in this section, a person who teaches in a community education program established pursuant to sections 124D.18 and 124D.19 is exempt from all licensure requirements.

Subd. 2. Exceptions. A person who teaches in a community education program which qualifies for aid pursuant to section 124D.52 shall continue to meet licensure requirements as a teacher. A person who teaches in an early childhood and family education program which is offered through a community education program and which qualifies for community education aid pursuant to section 124D.20 or early childhood and family education aid pursuant to section 124D.135 shall continue to meet licensure requirements as a teacher. A person who teaches in a community education course which is offered for credit for graduation to persons under 18 years of age shall continue to meet licensure requirements as a teacher. A person who teaches a driver training course which is offered through a community education program to persons under 18 years of age shall be licensed by the board of teaching or be subject to section 171.35. A license which is required for an instructor in a community education program pursuant to this subdivision shall not be construed to bring an individual within the definition of a teacher for purposes of section 122A.40, subdivision 1, or 122A.41, subdivision 1, clause (a).

Subd. 3. English as a second language. Notwithstanding subdivision 2, a person who possesses a bachelor's or master's degree in English as a second language, applied linguistics, or bilingual education, or who possesses a related degree as approved by the commissioner, shall be permitted to teach English as a second language in an adult basic education program that receives funding under section 124D.531.

HIST: 1983 c 314 art 7 s 27; 1984 c 463 art 4 s 4; 1991 c 199 art 2 s 13; 1993 c 224 art 12 s 21; 1998 c 397 art 8 s 101; art 11 s 3; 1999 c 205 art 4 s 2; 1Sp2001 c 6 art 8 s 1



Section 122A.27 Alternative preparation licensing for administrators.

122A.27 Alternative preparation licensing for administrators.

Subdivision 1. Requirements. (a) A preparation program that is an alternative to a graduate program in education administration for public school administrators to acquire an entrance license is established. The program may be offered in any administrative field.

(b) To participate in the alternative preparation program, the candidate must:

(1) have a master's degree in an administrative area;

(2) have been offered an administrative position in a school district, group of districts, or an education district approved by the commissioner of children, families, and learning to offer an alternative preparation licensure program;

(3) have five years of experience in a field related to administration; and

(4) document successful experiences working with children and adults.

(c) An alternative preparation license is of one year duration and is issued by the commissioner of children, families, and learning to participants on admission to the alternative preparation program.

Subd. 2. Characteristics. The alternative preparation program has the characteristics enumerated in this subdivision:

(1) staff development conducted by a resident mentorship team made up of administrators, teachers, and post-secondary faculty members;

(2) an instruction phase involving intensive preparation of a candidate for licensure before the candidate assumes responsibility for an administrative position;

(3) formal instruction and peer coaching during the school year;

(4) assessment, supervision, and evaluation of a candidate to determine the candidate's specific needs and to ensure satisfactory completion of the program;

(5) a research-based and results-oriented approach focused on skills administrators need to be effective;

(6) assurance of integration of education theory and classroom practices; and

(7) the shared design and delivery of staff development between school district personnel and post-secondary faculty.

Subd. 3. Affiliation with a post-secondary institution. An alternative preparation program at a school district, group of schools, or an education district must be affiliated with a post-secondary institution that has a graduate program in educational administration for public school administrators.

Subd. 4. Approval for standard entrance license. The resident mentorship team must prepare for the commissioner of children, families, and learning an evaluation report on the performance of the alternative preparation licensee during the school year and a positive or negative recommendation on whether the alternative preparation licensee shall receive a standard entrance license.

Subd. 5. Standard entrance license. The commissioner of children, families, and learning must issue a standard entrance license to an alternative preparation licensee who has successfully completed the school year in the alternative preparation program and who has received a positive recommendation from the licensee's mentorship team.

Subd. 6. Qualified administrator. A person with a valid alternative preparation license is a qualified administrator within the meaning of section 122A.16.

HIST: 1991 c 265 art 7 s 19; 1993 c 224 art 9 s 33; 1993 c 337 s 8; 1998 c 397 art 8 s 70,101; art 11 s 3; 1998 c 398 art 5 s 55



Section 122A.28 Teachers of deaf and hard-of-hearing students; licensure requirements.

122A.28 Teachers of deaf and hard-of-hearing students; licensure requirements.

Subdivision 1. K-12 license to teach deaf and hard-of-hearing students. The board of teaching must review and determine appropriate licensure requirements for a candidate for a license or an applicant for a continuing license to teach deaf and hard-of-hearing students in prekindergarten through grade 12. In addition to other requirements, a candidate must demonstrate the minimum level of proficiency in American sign language as determined by the board.

Subd. 2. Licensure for teaching oral/aural deaf education programs. (a) The board of teaching shall adopt a separate licensure rule for a candidate for a license or an applicant for a continuing license to teach in oral/aural deaf education programs or to provide services, including itinerant oral/aural deaf education services, to deaf and hard-of-hearing students in prekindergarten through grade 12.

(b) The board shall design rule requirements for teaching oral/aural deaf education in collaboration with representatives of parents and educators of deaf and hard-of-hearing students, post-secondary programs preparing teachers of deaf and hard-of-hearing students, and the department of children, families, and learning.

(c) Rule requirements for teaching oral/aural deaf education shall reflect best practice research in oral/aural deaf education. Advanced competencies in teaching deaf and hard-of-hearing students through oral/aural modes shall be included.

(d) Licensure requirements for teachers of oral/aural deaf education must include minimum competency in American sign language, but are not subject to the guidelines established in Laws 1993, chapter 224, article 3, section 32, as amended by Laws 1998, chapter 398, article 2, section 47. The signed communication proficiency interview shall not be required for teachers licensed to teach deaf and hard-of-hearing students through oral/aural deaf education methods.

(e) Requirements for teachers or oral/aural deaf education shall include appropriate continuing education requirements for renewing this licensure.

HIST: 1991 c 265 art 7 s 20; 1993 c 224 art 3 s 30; 1998 c 397 art 8 s 71,101; 1999 c 241 art 2 s 3



Section 122A.29 Teachers of blind and visually impaired students; licensure requirements.

122A.29 Teachers of blind and visually impaired students; licensure requirements.

Teachers licensed in the education of blind and visually impaired students must demonstrate competence in reading and writing Braille. The board of teaching, at such time as a valid and reliable test is available, shall adopt a rule to assess these competencies that is consistent with the standards of the National Library Services for the Blind and Physically Handicapped.

HIST: 1996 c 412 art 9 s 9; 1998 c 397 art 8 s 101



Section 122A.30 Exemption for technical college instructors.

122A.30 Exemption for technical college instructors.

Notwithstanding section 122A.15, subdivision 1, a person who teaches in a part-time vocational technical education program not more than 61 hours per fiscal year is exempt from a license requirement.

HIST: 1980 c 609 art 5 s 18; 1984 c 654 art 4 s 10; 1985 c 122 s 2; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 397 art 8 s 101; art 11 s 3



Section 122A.31 American sign language/English interpreters.

122A.31 American sign language/English interpreters.

Subdivision 1. Requirements for American sign language/English interpreters. (a) In addition to any other requirements that a school district establishes, any person employed to provide American sign language/English interpreting or sign transliterating services on a full-time or part-time basis for a school district after July 1, 2000, must:

(1) hold current interpreter and transliterator certificates awarded by the Registry of Interpreters for the Deaf (RID), or the general level interpreter proficiency certificate awarded by the National Association of the Deaf (NAD), or a comparable state certification from the commissioner of children, families, and learning; and

(2) satisfactorily complete an interpreter/transliterator training program affiliated with an accredited educational institution.

(b) New graduates of an interpreter/transliterator program affiliated with an accredited education institution shall be granted a two-year provisional certificate by the commissioner. During the two-year provisional period, the interpreter/transliterator must develop and implement an education plan in collaboration with a mentor under paragraph (c).

(c) A mentor of a provisionally certified interpreter/transliterator must be an interpreter/transliterator who has either NAD level IV or V certification or RID certified interpreter and certified transliterator certification and have at least three years interpreting/transliterating experience in any educational setting. The mentor, in collaboration with the provisionally certified interpreter/transliterator, shall develop and implement an education plan designed to meet the requirements of paragraph (a), clause (1), and include a weekly on-site mentoring process.

(d) Consistent with the requirements of this paragraph, a person holding a provisional certificate may apply to the commissioner for one time-limited extension. The commissioner, in consultation with the commission serving deaf and hard-of-hearing people, must grant the person a time-limited extension of the provisional certificate based on the following documentation:

(1) letters of support from the person's mentor, a parent of a pupil the person serves, the special education director of the district in which the person is employed, and a representative from the regional service center of the deaf and hard-of-hearing;

(2) records of the person's formal education, training, experience, and progress on the person's education plan; and

(3) an explanation of why the extension is needed.

As a condition of receiving the extension, the person must comply with a plan and the accompanying time line for meeting the requirements of this subdivision. A committee composed of the director of the Minnesota resource center serving deaf and hard-of-hearing, or the director's designee, a representative of the Minnesota association of deaf citizens, a representative of the Minnesota registry of interpreters of the deaf, and other appropriate persons selected by the commissioner must develop the plan and time line for the person receiving the extension.

(e) A school district may employ only an interpreter/transliterator who has been certified under paragraph (a) or (b), or for whom a time-limited extension has been granted under paragraph (d).

Subd. 2. Oral or cued speech transliterators. (a) In addition to any other requirements that a school district establishes, any person employed to provide oral transliterating or cued speech transliterating services on a full-time or part-time basis for a school district after July 1, 2000, must hold a current applicable transliterator certificate awarded by the national certifying association or comparable state certification from the commissioner of children, families, and learning.

(b) To provide oral or cued speech transliterator services on a full-time or part-time basis, a person employed in a school district must comply with paragraph (a). The commissioner shall grant a nonrenewable, two-year certificate to a school district on behalf of a person who has not yet attained a current applicable transliterator certificate under paragraph (a). A person for whom a nonrenewable, two-year certificate is issued must work under the direction of a licensed teacher who is skilled in language development of individuals who are deaf or hard-of-hearing. A person for whom a nonrenewable, two-year certificate is issued also must enroll in a state-approved training program and demonstrate progress towards the certification required under paragraph (a) sufficient for the person to be certified at the end of the two-year period.

(c) Consistent with the requirements of this paragraph, a person holding a provisional certificate may apply to the commissioner for one time-limited extension. The commissioner, in consultation with the commission serving deaf and hard-of-hearing people, must grant the person a time-limited extension of the provisional certificate based on the following documentation:

(1) letters of support from the person's mentor, a parent of a pupil the person serves, the special education director of the district in which the person is employed, and a representative from the regional service center of the deaf and hard-of-hearing;

(2) records of the person's formal education, training, experience, and progress on the person's education plan; and

(3) an explanation of why the extension is needed.

As a condition of receiving the extension, the person must comply with a plan and the accompanying time line for meeting the requirements of this subdivision. A committee composed of the director of the Minnesota resource center serving deaf and hard-of-hearing, or the director's designee, a representative of the Minnesota association of deaf citizens, a representative of the Minnesota registry of interpreters of the deaf, and other appropriate persons selected by the commissioner must develop the plan and time line for the person receiving the extension.

Subd. 3. Qualified interpreters. The department of children, families, and learning and the resource center: deaf and hard of hearing shall work with existing interpreter/transliterator training programs, other training/educational institutions, and the regional service centers to ensure that ongoing staff development training for educational interpreters/transliterators is provided throughout the state.

Subd. 4. Reimbursement. (a) For purposes of revenue under section 125A.78, the department of children, families, and learning must only reimburse school districts for the services of those interpreters/transliterators who satisfy the standards of competency under this section.

(b) Notwithstanding paragraph (a), a district shall be reimbursed for the services of interpreters with a nonrenewable provisional certificate, interpreters/transliterators employed to mentor the provisional certified interpreters, and persons for whom a time-limited extension has been granted under subdivision 1, paragraph (d), or subdivision 2, paragraph (c).

HIST: 1994 c 647 art 3 s 17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 72,101; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 3 s 1,2; 1Sp2001 c 6 art 3 s 2



Section 122A.32 Requirements for assessment professionals.

122A.32 Requirements for assessment professionals.

When a board of a district with 10,000 pupils or more in average daily membership employs a person to administer or interpret individual aptitude, intelligence or personality tests, the person must hold a graduate level degree related to administering and interpreting psychological assessments.

HIST: 1959 c 700 s 3-5; Ex1959 c 71 art 6 s 3; 1975 c 162 s 31; 1976 c 222 s 10,208; 1980 c 345 s 1; 1Sp1985 c 12 art 8 s 18; 1987 c 398 art 7 s 28; 1989 c 251 s 1,2; 1994 c 647 art 7 s 5; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 6,7,101



Section 122A.33 License and degree exemption for head coach.

122A.33 License and degree exemption for head coach.

Notwithstanding section 122A.15, subdivision 1, a school district may employ as a head varsity coach of an interscholastic sport at its secondary school a person who does not have a license as head varsity coach of interscholastic sports and who does not have a bachelor's degree if:

(1) in the judgment of the school board, the person has the knowledge and experience necessary to coach the sport;

(2) can verify completion of six quarter credits, or the equivalent, or 60 clock hours of instruction in first aid and the care and prevention of athletic injuries; and

(3) can verify completion of a coaching methods or theory course.

Notwithstanding section 122A.58, a person employed as a head varsity coach under this section has an annual contract as a coach that the school board may or may not renew as the board sees fit.

HIST: 1991 c 265 art 9 s 56; 1998 c 397 art 8 s 101; 1998 c 398 art 6 s 28; art 11 s 3



Section 122A.40 Employment; contracts; termination.

122A.40 Employment; contracts; termination.

Subdivision 1. Teacher defined. A principal, supervisor, and classroom teacher and any other professional employee required to hold a license from the state department shall be deemed to be a "teacher" within the meaning of this section. A superintendent is a "teacher" only for purposes of subdivisions 3 and 19.

Subd. 2. Nonprovisional license defined. For purposes of this section, "nonprovisional license" means an entrance, continuing, or life license.

Subd. 3. Hiring, dismissing. School boards must hire or dismiss teachers at duly called meetings. Where a husband and wife, brother and sister, or two brothers or sisters, constitute a quorum, no contract employing a teacher shall be made or authorized except upon the unanimous vote of the full board. A teacher related by blood or marriage, within the fourth degree, computed by the civil law, to a board member shall not be employed except by a unanimous vote of the full board. The initial employment of the teacher in the district must be by written contract, signed by the teacher and by the chair and clerk. All subsequent employment of the teacher in the district must be by written contract, signed by the teacher and by the chair and clerk, except where there is a master agreement covering the employment of the teacher. Contracts for teaching or supervision of teaching can be made only with qualified teachers. A teacher shall not be required to reside within the employing district as a condition to teaching employment or continued teaching employment.

Subd. 4. Employment in supervisory positions. Notwithstanding other law, a teacher, as defined in section 179A.03, does not have a right to employment in a district as an assistant superintendent, as a principal defined in section 179A.03, as a confidential or supervisory employee defined in section 179A.03, or in a position that is a promotion from the position currently held, based on seniority, seniority date, or order of employment by the district. This provision shall not alter the reinstatement rights of an individual who is placed on leave from an assistant superintendent, principal or assistant principal, or supervisory or confidential employee position pursuant to this chapter.

Subd. 5. Probationary period. (a) The first three consecutive years of a teacher's first teaching experience in Minnesota in a single district is deemed to be a probationary period of employment, and after completion thereof, the probationary period in each district in which the teacher is thereafter employed shall be one year. The school board must adopt a plan for written evaluation of teachers during the probationary period. Evaluation must occur at least three times each year for a teacher performing services on 120 or more school days, at least two times each year for a teacher performing services on 60 to 119 school days, and at least one time each year for a teacher performing services on fewer than 60 school days. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school must not be included in determining the number of school days on which a teacher performs services. Except as otherwise provided in paragraph (b), during the probationary period any annual contract with any teacher may or may not be renewed as the school board shall see fit. However, the board must give any such teacher whose contract it declines to renew for the following school year written notice to that effect before July 1. If the teacher requests reasons for any nonrenewal of a teaching contract, the board must give the teacher its reason in writing, including a statement that appropriate supervision was furnished describing the nature and the extent of such supervision furnished the teacher during the employment by the board, within ten days after receiving such request. The school board may, after a hearing held upon due notice, discharge a teacher during the probationary period for cause, effective immediately, under section 122A.44.

(b) A board must discharge a probationary teacher, effective immediately, upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse or sexual abuse.

Subd. 6. Peer review for probationary teachers. A school board and an exclusive representative of the teachers in the district must develop a probationary teacher peer review process through joint agreement.

Subd. 7. Termination of contract after probationary period. (a) A teacher who has completed a probationary period in any district, and who has not been discharged or advised of a refusal to renew the teacher's contract under subdivision 5, shall elect to have a continuing contract with such district where contract terms and conditions, including salary and salary increases, are established based either on the length of the school calendar or an extended school calendar under section 120A.415. Thereafter, the teacher's contract must remain in full force and effect, except as modified by mutual consent of the board and the teacher, until terminated by a majority roll call vote of the full membership of the board prior to April 1 upon one of the grounds specified in subdivision 9 or July 1 upon one of the grounds specified in subdivision 10 or 11, or until the teacher is discharged pursuant to subdivision 13, or by the written resignation of the teacher submitted prior to April 1. If an agreement as to the terms and conditions of employment for the succeeding school year has not been adopted pursuant to the provisions of sections 179A.01 to 179A.25 prior to March 1, the teacher's right of resignation is extended to the 30th calendar day following the adoption of said contract in compliance with section 179A.20, subdivision 5. Such written resignation by the teacher is effective as of June 30 if submitted prior to that date and the teachers' right of resignation for the school year then beginning shall cease on July 15. Before a teacher's contract is terminated by the board, the board must notify the teacher in writing and state its ground for the proposed termination in reasonable detail together with a statement that the teacher may make a written request for a hearing before the board within 14 days after receipt of such notification. If the grounds are those specified in subdivision 9 or 13, the notice must also state a teacher may request arbitration under subdivision 15. Within 14 days after receipt of this notification the teacher may make a written request for a hearing before the board or an arbitrator and it shall be granted upon reasonable notice to the teacher of the date set for hearing, before final action is taken. If no hearing is requested within such period, it shall be deemed acquiescence by the teacher to the board's action. Such termination shall take effect at the close of the school year in which the contract is terminated in the manner aforesaid. Such contract may be terminated at any time by mutual consent of the board and the teacher and this section does not affect the powers of a board to suspend, discharge, or demote a teacher under and pursuant to other provisions of law.

(b) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in staff development training under subdivision 7a and shall receive an increased base salary.

Subd. 7a. Additional staff development and salary. (a) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in a total number of staff development days where the total number of such days equals the difference between the total number of days of student instruction and 240 days. Staff development includes peer mentoring, peer gathering, continuing education, professional development, or other training. A school board may schedule such days throughout the calendar year. Staff development programs provided during such days shall enable teachers to achieve the staff development outcomes under section 122A.60, subdivision 3.

(b) A public employer and the exclusive representative of the teachers must include terms in the collective bargaining agreement for all teachers who participate in additional staff development days under paragraph (a) that increase base salaries.

Subd. 8. Peer review for continuing contract teachers. A school board and an exclusive representative of the teachers in the district shall develop a peer review process for continuing contract teachers through joint agreement.

Subd. 9. Grounds for termination. A continuing contract may be terminated, effective at the close of the school year, upon any of the following grounds:

(a) Inefficiency;

(b) Neglect of duty, or persistent violation of school laws, rules, regulations, or directives;

(c) Conduct unbecoming a teacher which materially impairs the teacher's educational effectiveness;

(d) Other good and sufficient grounds rendering the teacher unfit to perform the teacher's duties.

A contract must not be terminated upon one of the grounds specified in clause (a), (b), (c), or (d), unless the teacher fails to correct the deficiency after being given written notice of the specific items of complaint and reasonable time within which to remedy them.

Subd. 10. Negotiated unrequested leave of absence. The school board and the exclusive bargaining representative of the teachers may negotiate a plan providing for unrequested leave of absence without pay or fringe benefits for as many teachers as may be necessary because of discontinuance of position, lack of pupils, financial limitations, or merger of classes caused by consolidation of districts. Failing to successfully negotiate such a plan, the provisions of subdivision 11 shall apply. The negotiated plan must not include provisions which would result in the exercise of seniority by a teacher holding a provisional license, other than a vocational education license, contrary to the provisions of subdivision 11, clause (c), or the reinstatement of a teacher holding a provisional license, other than a vocational education license, contrary to the provisions of subdivision 11, clause (e). The provisions of section 179A.16 do not apply for the purposes of this subdivision.

Subd. 11. Unrequested leave of absence. The board may place on unrequested leave of absence, without pay or fringe benefits, as many teachers as may be necessary because of discontinuance of position, lack of pupils, financial limitations, or merger of classes caused by consolidation of districts. The unrequested leave is effective at the close of the school year. In placing teachers on unrequested leave, the board is governed by the following provisions:

(a) The board may place probationary teachers on unrequested leave first in the inverse order of their employment. A teacher who has acquired continuing contract rights must not be placed on unrequested leave of absence while probationary teachers are retained in positions for which the teacher who has acquired continuing contract rights is licensed;

(b) Teachers who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed in the inverse order in which they were employed by the school district. In the case of equal seniority, the order in which teachers who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed is negotiable;

(c) Notwithstanding the provisions of clause (b), a teacher is not entitled to exercise any seniority when that exercise results in that teacher being retained by the district in a field for which the teacher holds only a provisional license, as defined by the board of teaching, unless that exercise of seniority results in the placement on unrequested leave of absence of another teacher who also holds a provisional license in the same field. The provisions of this clause do not apply to vocational education licenses;

(d) Notwithstanding clauses (a), (b) and (c), if the placing of a probationary teacher on unrequested leave before a teacher who has acquired continuing rights, the placing of a teacher who has acquired continuing contract rights on unrequested leave before another teacher who has acquired continuing contract rights but who has greater seniority, or the restriction imposed by the provisions of clause (c) would place the district in violation of its affirmative action program, the district may retain the probationary teacher, the teacher with less seniority, or the provisionally licensed teacher;

(e) Teachers placed on unrequested leave of absence must be reinstated to the positions from which they have been given leaves of absence or, if not available, to other available positions in the school district in fields in which they are licensed. Reinstatement must be in the inverse order of placement on leave of absence. A teacher must not be reinstated to a position in a field in which the teacher holds only a provisional license, other than a vocational education license, while another teacher who holds a nonprovisional license in the same field remains on unrequested leave. The order of reinstatement of teachers who have equal seniority and who are placed on unrequested leave in the same school year is negotiable;

(f) Appointment of a new teacher must not be made while there is available, on unrequested leave, a teacher who is properly licensed to fill such vacancy, unless the teacher fails to advise the school board within 30 days of the date of notification that a position is available to that teacher who may return to employment and assume the duties of the position to which appointed on a future date determined by the board;

(g) A teacher placed on unrequested leave of absence may engage in teaching or any other occupation during the period of this leave;

(h) The unrequested leave of absence must not impair the continuing contract rights of a teacher or result in a loss of credit for previous years of service;

(i) The unrequested leave of absence of a teacher who is placed on unrequested leave of absence and who is not reinstated shall continue for a period of five years, after which the right to reinstatement shall terminate. The teacher's right to reinstatement shall also terminate if the teacher fails to file with the board by April 1 of any year a written statement requesting reinstatement;

(j) The same provisions applicable to terminations of probationary or continuing contracts in subdivisions 5 and 7 must apply to placement on unrequested leave of absence;

(k) Nothing in this subdivision shall be construed to impair the rights of teachers placed on unrequested leave of absence to receive unemployment benefits if otherwise eligible.

Subd. 12. Suspension and leave of absence for health reasons. Affliction with active tuberculosis or other communicable disease, mental illness, drug or alcoholic addiction, or other serious incapacity shall be grounds for temporary suspension and leave of absence while the teacher is suffering from such disability. Unless the teacher consents, such action must be taken only upon evidence that suspension is required from a physician who has examined the teacher. The physician must be competent in the field involved and must be selected by the teacher from a list of three provided by the school board, and the examination must be at the expense of the school district. A copy of the report of the physician shall be furnished the teacher upon request. If the teacher fails to submit to the examination within the prescribed time, the board may discharge the teacher, effective immediately. In the event of mental illness, if the teacher submits to such an examination and the examining physician's or psychiatrist's statement is unacceptable to the teacher or the board, a panel of three physicians or psychiatrists must be selected to examine the teacher at the board's expense. The board and the teacher shall each select a member of this panel, and these two members shall select a third member. The panel must examine the teacher and submit a statement of its findings and conclusions to the board. Upon receipt and consideration of the statement from the panel the board may suspend the teacher. The board must notify the teacher in writing of such suspension and the reasons therefor. During the leave of absence, the district must pay the teacher sick leave benefits up to the amount of unused accumulated sick leave, and after it is exhausted, the district may in its discretion pay additional benefits. The teacher must be reinstated to the teacher's position upon evidence from such a physician of sufficient recovery to be capable of resuming performance of duties in a proper manner. In the event that the teacher does not qualify for reinstatement within 12 months after the date of suspension, the continuing disability may be a ground for discharge under subdivision 13.

Subd. 13. Immediate discharge. (a) Except as otherwise provided in paragraph (b), a board may discharge a continuing-contract teacher, effective immediately, upon any of the following grounds:

(1) immoral conduct, insubordination, or conviction of a felony;

(2) conduct unbecoming a teacher which requires the immediate removal of the teacher from classroom or other duties;

(3) failure without justifiable cause to teach without first securing the written release of the school board;

(4) gross inefficiency which the teacher has failed to correct after reasonable written notice;

(5) willful neglect of duty; or

(6) continuing physical or mental disability subsequent to a 12 months leave of absence and inability to qualify for reinstatement in accordance with subdivision 12.

For purposes of this paragraph, conduct unbecoming a teacher includes an unfair discriminatory practice described in section 363.03, subdivision 5.

Prior to discharging a teacher under this paragraph, the board must notify the teacher in writing and state its ground for the proposed discharge in reasonable detail. Within ten days after receipt of this notification the teacher may make a written request for a hearing before the board and it shall be granted before final action is taken. The board may, however, suspend a teacher with pay pending the conclusion of such hearing and determination of the issues raised in the hearing after charges have been filed which constitute ground for discharge.

(b) A board must discharge a continuing-contract teacher, effective immediately, upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse or sexual abuse.

Subd. 14. Hearing procedures. Any hearing held pursuant to this section must be held upon appropriate and timely notice to the teacher, and any hearing held pursuant to subdivision 9 or 13 must be private or public at the discretion of the teacher. A hearing held pursuant to subdivision 11 must be public and may be consolidated by the school board. At the hearing, the board and the teacher may each be represented by counsel at each party's own expense, and such counsel may examine and cross-examine witnesses and present arguments. The board must first present evidence to sustain the grounds for termination or discharge and then receive evidence presented by the teacher. Each party may then present rebuttal evidence. Dismissal of the teacher must be based upon substantial and competent evidence in the record. All witnesses shall be sworn upon oath administered by the presiding officer of the board. The clerk of the board shall issue subpoenas for witnesses or the production of records pertinent to the grounds upon the request of either the board or the teacher. The board must employ a court reporter to record the proceedings at the hearing, and either party may obtain a transcript of the hearing at its own expense.

Subd. 15. Hearing and determination by arbitrator. A teacher whose termination is proposed under subdivision 7 on grounds specified in subdivision 9, or whose discharge is proposed under subdivision 13, may elect a hearing before an arbitrator instead of the school board. The hearing is governed by this subdivision.

(a) The teacher must make a written request for a hearing before an arbitrator within 14 days after receiving notification of proposed termination on grounds specified in subdivision 9 or within ten days of receiving notification of proposed discharge under subdivision 13. If a request for a hearing does not specify that the hearing be before an arbitrator, it is considered to be a request for a hearing before the school board.

(b) If the teacher and the school board are unable to mutually agree on an arbitrator, the board must request from the bureau of mediation services a list of five persons to serve as an arbitrator. If the matter to be heard is a proposed termination on grounds specified in subdivision 9, arbitrators on the list must be available to hear the matter and make a decision within a time frame that will allow the board to comply with all statutory timelines relating to termination. If the teacher and the board are unable to mutually agree on an arbitrator from the list provided, the parties shall alternately strike names from the list until the name of one arbitrator remains. The person remaining after the striking procedure must be the arbitrator. If the parties are unable to agree on who shall strike the first name, the question must be decided by a flip of a coin. The teacher and the school board must share equally the costs and fees of the arbitrator.

(c) The arbitrator shall determine, by a preponderance of the evidence, whether the grounds for termination or discharge specified in subdivision 9 or 13 exist to support the proposed termination or discharge. A lesser penalty than termination or discharge may be imposed by the arbitrator only to the extent that either party proposes such lesser penalty in the proceeding. In making the determination, the arbitration proceeding is governed by sections 572.11 to 572.17 and by the collective bargaining agreement applicable to the teacher.

(d) An arbitration hearing conducted under this subdivision is a meeting for preliminary consideration of allegations or charges within the meaning of section 13D.05, subdivision 3, paragraph (a), and must be closed, unless the teacher requests it to be open.

(e) The arbitrator's award is final and binding on the parties, subject to sections 572.18 to 572.26.

Subd. 16. Decision. After the hearing, the board must issue a written decision and order. If the board orders termination of a continuing contract or discharge of a teacher, its decision must include findings of fact based upon competent evidence in the record and must be served on the teacher, accompanied by an order of termination or discharge, prior to April 1 in the case of a contract termination for grounds specified in subdivision 9, prior to July 1 for grounds specified in subdivision 10 or 11, or within ten days after conclusion of the hearing in the case of a discharge. If the decision of the board or of a reviewing court is favorable to the teacher, the proceedings must be dismissed and the decision entered in the board minutes, and all references to such proceedings must be excluded from the teacher's record file.

Subd. 17. Judicial review. The pendency of judicial proceedings must not be ground for postponement of the effective date of the board's order, but if judicial review eventuates in reinstatement of the teacher, the board must pay the teacher all compensation withheld as a result of the termination or dismissal order.

Subd. 18. Exception. This section does not apply to any district in a city of the first class.

Subd. 19. Records relating to individual teacher; access; expungement. All evaluations and files generated within a school district relating to each individual teacher must be available to each individual teacher upon written request. Effective January 1, 1976, all evaluations and files, wherever generated, relating to each individual teacher must be available to each individual teacher upon written request. The teacher shall have the right to reproduce any of the contents of the files at the teacher's expense and to submit for inclusion in the file written information in response to any material contained therein.

A district may destroy the files as provided by law and must expunge from the teacher's file any material found to be false or inaccurate through the grievance procedure required pursuant to section 179A.20, subdivision 4. The grievance procedure promulgated by the director of the bureau of mediation services, pursuant to section 179A.04, subdivision 3, clause (h), applies to those principals and supervisory employees not included in an appropriate unit as defined in section 179A.03. Expungement proceedings must be commenced within the time period provided in the collective bargaining agreement for the commencement of a grievance. If no time period is provided in the bargaining agreement, the expungement proceedings must commence within 15 days after the teacher has knowledge of the inclusion in the teacher's file of the material the teacher seeks to have expunged.

HIST: Ex1959 c 71 art 6 s 12; 1963 c 450 s 1; 1967 c 890 s 1; 1969 c 781 s 1; 1971 c 253 s 1; 1971 c 743 s 1; 1973 c 128 s 1; 1974 c 458 s 1-4; 1975 c 151 s 1; 1975 c 177 s 1; 1975 c 432 s 70; 1976 c 222 s 17,208; 1977 c 447 art 7 s 21-23; 1978 c 632 s 1,2; 1978 c 706 s 38,39; 1978 c 764 s 75,76; 1979 c 40 s 2; 1979 c 139 s 1; 1980 c 509 s 35; 1980 c 609 art 6 s 24,25; 1982 c 424 s 33; 1983 c 314 art 7 s 29-31; 1984 c 462 s 27; 1984 c 463 art 7 s 13; 1984 c 525 s 1; 1Sp1985 c 12 art 7 s 22; 1986 c 444; 1988 c 718 art 7 s 35; 1989 c 152 s 1; 1990 c 562 art 8 s 29; 1991 c 130 s 26; 1991 c 196 s 1,2; 1991 c 265 art 9 s 45-48; 1992 c 499 art 8 s 13; 1993 c 224 art 12 s 22,23; 1994 c 488 s 8; 1Sp1995 c 3 art 8 s 6; 1Sp1997 c 4 art 7 s 8; 1998 c 397 art 8 s 17-33,101; art 11 s 3; 1999 c 107 s 66; 1999 c 201 s 2,3; 1999 c 241 art 9 s 13-15; 2000 c 343 s 4; 1Sp2001 c 6 art 2 s 10,11



Section 122A.41 Teacher Tenure Act; cities of the first class; definitions.

122A.41 Teacher Tenure Act; cities of the first class; definitions.

Subdivision 1. Words, terms, and phrases. Unless the language or context clearly indicates that a different meaning is intended, the following words, terms, and phrases, for the purposes of the following subdivisions in this section shall be defined as follows:

(a) Teachers. The term "teacher" includes every person regularly employed, as a principal, or to give instruction in a classroom, or to superintend or supervise classroom instruction, or as placement teacher and visiting teacher. Persons regularly employed as counselors and school librarians shall be covered by these sections as teachers if licensed as teachers or as school librarians.

(b) School board. The term "school board" includes a majority in membership of any and all boards or official bodies having the care, management, or control over public schools.

(c) Demote. The word "demote" means to reduce in rank or to transfer to a lower branch of the service or to a position carrying a lower salary or compensation.

(d) Nonprovisional license. For purposes of this section, "nonprovisional license" shall mean an entrance, continuing, or life license.

Subd. 2. Probationary period; discharge or demotion. All teachers in the public schools in cities of the first class during the first three years of consecutive employment shall be deemed to be in a probationary period of employment during which period any annual contract with any teacher may, or may not, be renewed as the school board, after consulting with the peer review committee charged with evaluating the probationary teachers under subdivision 2a or 3, shall see fit. The school site management team or the school board if there is no school site management team, shall adopt a plan for a written evaluation of teachers during the probationary period according to subdivision 2a. Evaluation by the peer review committee charged with evaluating probationary teachers under subdivision 2a shall occur at least three times each year for a teacher performing services on 120 or more school days, at least two times each year for a teacher performing services on 60 to 119 school days, and at least one time each year for a teacher performing services on fewer than 60 school days. Days devoted to parent-teacher conferences, teachers' workshops, and other staff development opportunities and days on which a teacher is absent from school shall not be included in determining the number of school days on which a teacher performs services. The school board may, during such probationary period, discharge or demote a teacher for any of the causes as specified in this code. A written statement of the cause of such discharge or demotion shall be given to the teacher by the school board at least 30 days before such removal or demotion shall become effective, and the teacher so notified shall have no right of appeal therefrom.

Subd. 3. Peer review for probationary teachers. A board and an exclusive representative of the teachers in the district must develop a probationary teacher peer review process through joint agreement.

Subd. 4. Period of service after probationary period; discharge or demotion. (a) After the completion of such probationary period, without discharge, such teachers as are thereupon reemployed shall continue in service and hold their respective position during good behavior and efficient and competent service and must not be discharged or demoted except for cause after a hearing. The terms and conditions of a teacher's employment contract, including salary and salary increases, must be based either on the length of the school year or an extended school calendar under section 120A.415.

(b) A probationary teacher is deemed to have been reemployed for the ensuing school year, unless the school board in charge of such school gave such teacher notice in writing before July 1 of the termination of such employment.

(c) A teacher electing to have an employment contract based on the extended school calendar under section 120A.415 must participate in staff development training under subdivision 4a and shall receive an increased base salary.

Subd. 4a. Additional staff development and salary. (a) A teacher electing to have a continuing contract based on the extended school calendar under section 120A.415 must participate in a total number of staff development days where the total number of such days equals the difference between the total number of days of student instruction and 240 days. Staff development includes peer mentoring, peer gathering, continuing education, professional development, or other training. A school board may schedule such days throughout the calendar year. Staff development programs provided during such days shall enable teachers to achieve the staff development outcomes under section 122A.60, subdivision 3.

(b) A public employer and the exclusive representative of the teachers must include terms in the collective bargaining agreement for all teachers who participate in additional staff development days under paragraph (a) that increase base salaries.

Subd. 5. Peer review for continuing contract teachers. A school board and an exclusive representative of the teachers in the district must develop a peer review process for nonprobationary teachers through joint agreement.

Subd. 5a. Probationary period for principals hired internally. A board and the exclusive representative of the school principals in the district may negotiate a plan for a probationary period of up to two school years for licensed teachers employed by the board who are subsequently employed by the board as a licensed school principal.

Subd. 6. Grounds for discharge or demotion. (a) Except as otherwise provided in paragraph (b), causes for the discharge or demotion of a teacher either during or after the probationary period must be:

(1) Immoral character, conduct unbecoming a teacher, or insubordination;

(2) Failure without justifiable cause to teach without first securing the written release of the school board having the care, management, or control of the school in which the teacher is employed;

(3) Inefficiency in teaching or in the management of a school;

(4) Affliction with active tuberculosis or other communicable disease must be considered as cause for removal or suspension while the teacher is suffering from such disability; or

(5) Discontinuance of position or lack of pupils.

For purposes of this paragraph, conduct unbecoming a teacher includes an unfair discriminatory practice described in section 363.03, subdivision 5.

(b) A probationary or continuing-contract teacher must be discharged immediately upon receipt of notice under section 122A.20, subdivision 1, paragraph (b), that the teacher's license has been revoked due to a conviction for child abuse or sexual abuse.

Subd. 7. Hearing of charges against teacher. The charges against a teacher must be in writing and signed by the person making the same and then filed with the secretary or clerk of the school board having charge of the school in which the teacher is employed. Before the school board discharges or demotes a teacher, the board must notify the teacher in writing and state in reasonable detail its grounds for the proposed discharge or demotion, together with a statement that the teacher may request in writing within ten days after receiving the notice a hearing before the board. The board may have the notice served personally or may send it by certified mail addressed to the teacher at the teacher's last known post office address. The teacher, under subdivision 13, also may elect a hearing before an arbitrator instead of the school board. Within ten days after receiving the notice the teacher may request in writing a hearing before the board or an arbitrator and it shall be granted. The teacher must be given reasonable notice of the time and place of the hearing before final action is taken. A teacher who fails to request a hearing within ten days is considered to acquiesce in the board's action. If the charge is made by a person not connected with the school system the charge may be disregarded by the school board. If the grounds are those specified in subdivision 6, clause (1), (2), (3), or (4), the notice must also state a teacher may request arbitration under subdivision 13. At the hearing, the school board or arbitrator shall hear all evidence that may be adduced in support of the charges and for the teacher's defense to the charges. Either party has the right to have a written record of the hearing at the expense of the board and to have witnesses subpoenaed and all witnesses so subpoenaed must be examined under oath. Any member of the school board conducting such a hearing has authority to issue subpoenas and to administer oaths to witnesses.

Subd. 8. Counsel; examination of witnesses. Each party appearing before the school board has the right to be represented by counsel, and such counsel may examine and cross-examine witnesses and present arguments.

Subd. 9. Hearings. All hearings before the school board must be private or may be public at the decision of the teacher against whom such charges have been filed.

Subd. 10. Decision, when rendered. The hearing must be concluded and a decision in writing, stating the grounds on which it is based, rendered within 25 days after giving of such notice. Where the hearing is before a school board the teacher may be discharged or demoted upon the affirmative vote of a majority of the members of the board. If the charges, or any of such, are found to be true, the board conducting the hearing must discharge, demote, or suspend the teacher, as seems to be for the best interest of the school. A teacher must not be discharged for either of the causes specified in subdivision 6, clause (3), except during the school year, and then only upon charges filed at least four months before the close of the school sessions of such school year.

Subd. 11. Charges expunged from records. In all cases where the final decision is in favor of the teacher the charge or charges must be physically expunged from the records.

Subd. 12. Suspension pending hearing; salary. After charges are filed against a teacher, the school board may suspend the teacher from regular duty. If the teacher is suspended or removed after the final decision, the board may in its discretion determine the teacher's salary or compensation as of the time of filing the charges. If the final decision is favorable to the teacher, the board must not abate the teacher's salary or compensation.

Subd. 13. Hearing and determination by arbitrator. A teacher against whom charges have been filed alleging any cause for discharge or demotion specified in subdivision 6, clause (1), (2), (3), or (4), may elect a hearing before an arbitrator instead of the school board. The hearing is governed by this subdivision.

(a) The teacher must make a written request for a hearing before an arbitrator within ten days after receiving a written notice of the filing of charges required by subdivision 7. Failure to request a hearing before an arbitrator during this period is considered acquiescence to the board's action.

(b) If the teacher and the school board are unable to mutually agree on an arbitrator, the board must request from the bureau of mediation services a list of five persons to serve as an arbitrator. If the teacher and the school board are unable to mutually agree on an arbitrator from the list provided, the parties shall alternately strike names from the list until the name of one arbitrator remains. The person remaining after the striking procedure must be the arbitrator. If the parties are unable to agree on who shall strike the first name, the question must be decided by a flip of a coin. The teacher and the board must share equally the costs and fees of the arbitrator.

(c) The arbitrator shall determine, by a preponderance of the evidence, whether the causes specified in subdivision 6, clause (1), (2), (3), or (4), exist to support the proposed discharge or demotion. A lesser penalty than discharge or demotion may be imposed by the arbitrator only to the extent that either party proposes such lesser penalty in the proceeding. In making the determination, the arbitration proceeding is governed by sections 572.11 to 572.17 and by the collective bargaining agreement applicable to the teacher.

(d) An arbitration hearing conducted under this subdivision is a meeting for preliminary consideration of allegations or charges within the meaning of section 13D.05, subdivision 3, paragraph (a), and must be closed, unless the teacher requests it to be open.

(e) The arbitrator's decision is final and binding on the parties, subject to sections 572.18 to 572.26.

Subd. 14. Services terminated by discontinuance or lack of pupils; preference given. (a) A teacher whose services are terminated on account of discontinuance of position or lack of pupils must receive first consideration for other positions in the district for which that teacher is qualified. In the event it becomes necessary to discontinue one or more positions, in making such discontinuance, teachers must be discontinued in any department in the inverse order in which they were employed.

(b) Notwithstanding the provisions of clause (a), a teacher is not entitled to exercise any seniority when that exercise results in that teacher being retained by the district in a field for which the teacher holds only a provisional license, as defined by the board of teaching, unless that exercise of seniority results in the termination of services, on account of discontinuance of position or lack of pupils, of another teacher who also holds a provisional license in the same field. The provisions of this clause do not apply to vocational education licenses.

(c) Notwithstanding the provisions of clause (a), a teacher must not be reinstated to a position in a field in which the teacher holds only a provisional license, other than a vocational education license, while another teacher who holds a nonprovisional license in the same field is available for reinstatement.

Subd. 15. Records relating to individual teacher; access; expungement. All evaluations and files generated within a district relating to each individual teacher must be available to each individual teacher upon the teacher's written request. Effective January 1, 1976, all evaluations and files, wherever generated, relating to each individual teacher must be available to each individual teacher upon the teacher's written request. The teacher has the right to reproduce any of the contents of the files at the teacher's expense and to submit for inclusion in the file written information in response to any material contained therein.

A district may destroy the files as provided by law and must expunge from the teacher's file any material found to be false or substantially inaccurate through the grievance procedure required pursuant to section 179A.20, subdivision 4. The grievance procedure promulgated by the director of the bureau of mediation services, pursuant to section 179A.04, subdivision 3, clause (h), applies to those principals and supervisory employees not included in an appropriate unit as defined in section 179A.03. Expungement proceedings must be commenced within the time period provided in the collective bargaining agreement for the commencement of a grievance. If no time period is provided in the bargaining agreement, the expungement proceedings must commence within 15 days after the teacher has knowledge of the inclusion in the teacher's file of the material the teacher seeks to have expunged.

HIST: Ex1959 c 71 art 6 s 17; 1961 c 720 s 1; 1971 c 667 s 1; 1975 c 177 s 2; 1976 c 222 s 19,208; 1977 c 447 art 7 s 24; 1978 c 632 s 3; 1978 c 674 s 60; 1979 c 139 s 2; 1983 c 314 art 7 s 32,33; 1984 c 462 s 27; 1984 c 463 art 7 s 14; 1986 c 444; 1988 c 718 art 7 s 36; 1989 c 152 s 2; 1991 c 196 s 3,4; 1991 c 265 art 9 s 52-55; 1992 c 499 art 8 s 14; 1993 c 224 art 12 s 24,25; 1998 c 397 art 8 s 42-54,101; art 11 s 3; 1999 c 201 s 4; 1999 c 241 art 9 s 16; 1Sp2001 c 6 art 2 s 12-16

* NOTE: The amendments to subdivisions 7 and 13 by Laws *2001, First Special Session chapter 6, article 2, sections 15 *and 16, are effective for the 2002-2003 school year and *following. Laws 2001, First Special Session chapter 6, article *2, sections 15 and 16, the effective dates.



Section 122A.413 Educational improvement plan.

122A.413 Educational improvement plan.

Subdivision 1. Qualifying plan. A district may develop an educational improvement plan for the purpose of qualifying for alternative teacher compensation aid under sections 122A.414 and 122A.415. The plan must include measures for improving school district, school site, teacher, and individual student performance.

Subd. 2. Plan components. The educational improvement plan must be approved by the school board and have at least these elements:

(1) assessment and evaluation tools to measure student performance and progress;

(2) performance goals and benchmarks for improvement;

(3) measures of student attendance and completion rates;

(4) a rigorous professional development system that is aligned with educational improvement, designed to achieve teaching quality improvement, and consistent with clearly defined research-based standards;

(5) measures of student, family, and community involvement and satisfaction;

(6) a data system about students and their academic progress that provides parents and the public with understandable information; and

(7) a teacher induction and mentoring program for probationary teachers that provides continuous learning and sustained teacher support. The process for developing the plan must involve district teachers.

Subd. 3. School site accountability. A district that develops a plan under subdivisions 1 and 2 must ensure that each school site develops a board-approved educational improvement plan that is aligned with the district educational improvement plan under subdivision 2. While a site plan must be consistent with the district educational improvement plan, it may establish performance goals and benchmarks that meet or exceed those of the district. The process for developing the plan must involve site teachers.

HIST: 1Sp2001 c 6 art 2 s 53



Section 122A.414 Alternative teacher compensation.

122A.414 Alternative teacher compensation.

Subdivision 1. Restructured pay system. A restructured teacher compensation system is established under subdivision 2 to provide incentives for teachers to improve their knowledge and skills and for school districts to recruit and retain highly qualified teachers, and to support teachers' roles in improving students' educational achievement.

Subd. 2. Alternative teacher professional pay system. (a) To participate in this program, a school district must have an educational improvement plan as described in section 122A.413 and an alternative teacher professional pay system as described in paragraph (b).

(b) The alternative teacher professional pay system must:

(1) describe the conditions necessary for career advancement and additional compensation;

(2) provide career advancement options for teachers retaining primary roles in student instruction;

(3) use a professional pay system that replaces the step and lane salary schedule and is not based on years of service;

(4) encourage teachers' continuous improvement in content knowledge, pedagogy, and use of best practices; and

(5) implement an objective evaluation system, including classroom observation, that is aligned with the district's or the site's educational improvement plan as described in section 122A.413.

HIST: 1Sp2001 c 6 art 2 s 54



Section 122A.415 Alternative compensation aid.

122A.415 Alternative compensation aid.

Subdivision 1. Aid amount. (a) A school district that meets the conditions of section 122A.414 and submits an application approved by the commissioner is eligible for alternative compensation aid. The commissioner must consider only applications submitted jointly by a school district and the exclusive representative of the teachers for participation in the program. The application must contain a formally adopted collective bargaining agreement, memorandum of understanding, or other binding agreement that implements an alternative teacher professional pay system consistent with section 122A.414 and includes all teachers in a district, all teachers at a school site, or at least 25 percent of the teachers in a district. The commissioner may give preference to applications involving entire districts or sites in approving applications.

(b) Alternative compensation aid for a qualifying school district, site, or portion of a district or school site is as follows:

(1) for a school district in which the school board and the exclusive representative of the teachers agree to place all teachers in the district or at the site on the alternative compensation schedule, alternative compensation aid equals $150 times the district's or the site's number of pupils enrolled on October 1 of the previous fiscal year; or

(2) for a district in which the school board and the exclusive representative of the teachers agree that at least 25 percent of the district's licensed teachers will be paid on the alternative compensation schedule, alternative compensation aid equals $150 times the percentage of participating teachers times the district's number of pupils enrolled as of October 1 of the previous fiscal year.

Subd. 2. Percentage of teachers. For purposes of this section, the percentage of teachers participating in the teacher professional pay system equals the ratio of the number of licensed teachers who are working at least 60 percent of a full-time teacher's hours and agree to participate in the teacher professional pay system to the total number of licensed teachers who are working at least 60 percent of a full-time teacher's hours.

Subd. 3. Aid timing. (a) Districts or sites with approved applications must receive alternative compensation aid for each school year that the district or site participates in the program. The commissioner must approve initial applications for school districts qualifying under subdivision 1, paragraph (b), clause (1), by January 15 of each year. If any money remains, the commissioner must approve aid amounts for school districts qualifying under subdivision 1, paragraph (b), clause (2), by February 15 of each year.

(b) The commissioner shall select applicants that qualify for this program, notify school districts and school sites about the program, develop and disseminate application materials, and carry out other activities needed to implement this section.

HIST: 1Sp2001 c 6 art 2 s 55



Section 122A.42 General control of schools.

122A.42 General control of schools.

The teacher shall have the general control and government of the school. When more than one teacher is employed in any district, one of the teachers may be designated by the board as principal and shall have the general control and supervision of the schools of the district, subject to the general supervisory control of the board and other officers.

HIST: Ex1959 c 71 art 6 s 2; 1998 c 397 art 8 s 101



Section 122A.43 Short-term, limited contracts.

122A.43 Short-term, limited contracts.

Subdivision 1. Authorization. A school board may enter into short-term, limited contracts with classroom teachers employed by the district.

Subd. 2. Board to identify needs. The board must determine the needs of its classroom teachers and the need for changes in its curriculum. In determining these needs, the school board must obtain recommendations from classroom teachers, staff responsible for curriculum, and the curriculum advisory committee. It shall consider assessment results, other test results, the need for mentor teachers, and the district improvement plan portion of the report adopted according to section 120B.11, subdivision 3. Contracts executed under this section shall relate directly to the identified needs.

Subd. 3. Selection committee. A committee of six members appointed by the board shall recommend teachers to receive contracts. Three members of the committee shall be classroom teachers. Three members shall be administrators, parents, members of the school board, or members of the community. The committee shall consider only classroom teachers who have background, knowledge, or expertise needed to perform duties in the areas of need identified by the board. Years of service in the district must not be a factor for consideration by the committee. A teacher shall not have a right to a contract under this section based on seniority or order of employment in the district. The committee shall recommend to the school board names of individual teachers. The number of individual teachers recommended shall be approximately the number designated by the board to meet the identified needs. The board may award contracts to any of the recommended teachers but not to any others. The board may request the committee to recommend additional names of teachers.

Subd. 4. Contract terms and conditions. Contracts executed under this section shall provide classroom teachers any one or a combination of the following:

(1) released time during the school day;

(2) additional hours in a school day; or

(3) additional days or weeks of employment during the summer.

Contracts executed under this section shall terminate within one year of the date of execution. During the term of a contract under this section a teacher may be discharged for cause from duties under this contract; a hearing shall be held on the discharge upon request of the teacher. A teacher has no rights in a subsequent year to a contract under this subdivision.

Subd. 5. Application of other laws. The provisions of section 122A.40 or 122A.41 shall not apply to initial awards, renewal, or termination of contracts under this section. The provisions of this section concerning short-term, limited contracts shall not be construed to alter any aspect of other contracts executed by a school board.

Subd. 6. Report. Each district awarding contracts under this section is encouraged to submit a report to the commissioner. The report shall indicate the number of contracts awarded, whether duties are to be performed before, during, or after the school day or during the summer, the total cost of all contracts, and a general description of the duties. The statement shall also describe how the recommendations required by subdivision 2 were obtained. Any problems associated with implementing this section may be included.

HIST: 1Sp1985 c 12 art 8 s 25,61; 1987 c 398 art 8 s 29; 1988 c 486 s 101 subd 2; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 72; 1998 c 397 art 8 s 97-99,101; art 11 s 3



Section 122A.44 Contracting with teachers; substitute teachers.

122A.44 Contracting with teachers; substitute teachers.

Subdivision 1. Contracting with qualified teachers. The board must employ and contract with necessary qualified teachers and discharge the same for cause.

Subd. 2. Hiring substitute teachers. (a) The board must not hire a substitute teacher except:

(1) For a duration of time of less than one school year to replace a regular teacher who is absent; or

(2) For a duration of time equal to or greater than one school year to replace a regular teacher on a leave of absence.

(b) If a substitute teacher is hired pursuant to paragraph (a), clause (2), each full school year during which the teacher is employed by a district pursuant to that clause shall be deemed one year of the teacher's probationary period of employment pursuant to either section 122A.40, subdivision 5, or 122A.41, subdivision 2. The teacher shall be eligible for continuing contract status pursuant to section 122A.40, subdivision 7, or tenure status pursuant to section 122A.41, subdivision 4, after completion of the applicable probationary period.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2,101; art 11 s 3; 1998 c 398 art 6 s 17



Section 122A.45 Teacher contracts for summer school.

122A.45 Teacher contracts for summer school.

In order to encourage further preparation and education of its teachers, the board of an independent school district may stipulate in a teacher's contract the amount the teacher may receive conditioned upon attending summer school.

HIST: Ex1959 c 71 art 6 s 14; 1986 c 444; 1998 c 397 art 8 s 101



Section 122A.46 Extended leaves of absence.

122A.46 Extended leaves of absence.

Subdivision 1. Teachers defined. As used in this section, the term "teachers" shall have the meaning given it in section 122A.15, subdivision 1. The term "teachers" also includes any teacher in the classifications included in the professional state residential instructional unit, under section 179A.10, subdivision 2, clause (16).

Subd. 1a. Appointing authority. For purposes of teachers included in the professional state residential instructional unit, the term "school board" includes the appointing authority as defined in section 43A.02, subdivision 5.

Subd. 2. Leave of absence. The board of any district may grant an extended leave of absence without salary to any full- or part-time elementary or secondary teacher who has been employed by the district for at least five years and has at least ten years of allowable service, as defined in section 354.05, subdivision 13, or the bylaws of the appropriate retirement association or ten years of full-time teaching service in Minnesota public elementary and secondary schools. The duration of an extended leave of absence under this section must be determined by mutual agreement of the board and the teacher at the time the leave is granted and shall be at least three but no more than five years. An extended leave of absence under this section shall be taken by mutual consent of the board and the teacher. If the school board denies a teacher's request, it must provide reasonable justification for the denial.

Subd. 3. Reinstatement. Except as provided in subdivisions 7 and 8, a teacher on an extended leave of absence pursuant to this section shall have the right to be reinstated to a position for which the teacher is licensed at the beginning of any school year which immediately follows a year of the extended leave of absence, unless the teacher fails to give the required notice of intention to return or is discharged or placed on unrequested leave of absence or the contract is terminated pursuant to section 122A.40 or 122A.41 while the teacher is on the extended leave. The board is not obligated to reinstate any teacher who is on an extended leave of absence pursuant to this section, unless the teacher advised the board of the intention to return before February 1 in the school year preceding the school year in which the teacher wishes to return or by February 1 in the calendar year in which the leave is scheduled to terminate.

Subd. 4. Seniority and continuing contract rights. Any teacher who is reinstated to a teaching position after an extended leave of absence pursuant to this section shall retain seniority and continuing contract rights in the employing district as though the teacher had been teaching in the district during the period of the extended leave. This subdivision shall not be construed to require a board to reinstate a teacher to any particular position or to include the years spent on the extended leave of absence in the determination of a teacher's salary upon return to teaching in this district.

Subd. 5. Salary. The years spent by a teacher on an extended leave of absence pursuant to this section shall not be included in the determination of salary upon return to teaching in the district. The credits earned by a teacher on an extended leave of absence pursuant to this section shall not be included in the determination of salary upon return to teaching in the district for a period equal to the time of the extended leave of absence.

Subd. 6. School board authority. Nothing within the provisions of this section shall be construed to limit the authority of a school board to grant any teacher a leave of absence which is not subject to the provisions of this section and sections 354.094 and 354A.091.

Subd. 7. Employment in another district. A school board shall not be obligated to reinstate a teacher who takes a full-time or part-time position as a teacher in another Minnesota school district while on an extended leave of absence pursuant to this section. This subdivision shall not apply to a teacher who is employed as a substitute teacher.

Subd. 8. Superintendent. A school board shall not be obligated to reinstate a superintendent on an extended leave of absence pursuant to this section to a position in the district.

Subd. 9. Benefits. A teacher on an extended leave of absence shall receive all of the health, accident, medical, surgical and hospitalization insurance or benefits, for both the teacher and the teacher's dependents, for which the teacher would otherwise be eligible if not on an extended leave. A teacher shall receive the coverage if such coverage is available from the school district's insurer, if the teacher requests the coverage, and if the teacher either (a) reimburses the district for the full amount of the premium necessary to maintain the coverage within one month following the district's payment of the premium, or (b) if the district is wholly or partially self-insured, pays the district, according to a schedule agreed upon by the teacher and the school board, an amount determined by the school board to be the amount that would be charged for the coverage chosen by the teacher if the school board purchased all health, accident, medical, surgical and hospitalization coverage for its teachers from an insurer.

HIST: 1977 c 447 art 9 s 1; 1978 c 764 s 79-82; 1979 c 334 art 8 s 1-6; 1980 c 609 art 6 s 27; 1981 c 358 art 8 s 1,2; 1983 c 314 art 10 s 1-3; 1Sp1985 c 12 art 6 s 12; art 7 s 23; 1986 c 444; 1987 c 258 s 12; 1989 c 246 s 2; 1990 c 562 art 8 s 31; 1991 c 130 s 27; 1996 c 412 art 13 s 23; 1998 c 397 art 8 s 80-84,101; art 11 s 3; 1999 c 222 art 9 s 2; 2000 c 461 art 11 s 1,2



Section 122A.47 Return to full-time work.

122A.47 Return to full-time work.

A teacher with 20 or more years of allowable service credit under chapter 354 or 354A who was assigned to a part-time position under section 354.66 or 354A.094 after June 30, 1994, must be given the option of returning to full-time employment if the employer does not make the full employer contribution to the applicable pension fund under section 354.66, subdivision 4, or 354A.094, subdivision 4, after July 1, 1995. If an employer decides not to make the full employer contribution to the pension fund after July 1, 1995, it must notify any affected part-time teacher of this decision in writing within 30 days of the employer's decision. A teacher receiving this notice who wishes to return to work full time must notify the employer of intent to return to full-time employment within 30 days of receiving notice from the employer, and must return to full-time employment by the beginning of the next school year.

HIST: 1995 c 262 art 1 s 1; 1998 c 397 art 8 s 101



Section 122A.48 Teacher early retirement incentive program.

122A.48 Teacher early retirement incentive program.

Subdivision 1. Teacher defined. For purposes of this section, "teacher" means a teacher as defined in section 122A.15, subdivision 1, who:

(a) is employed in a public elementary or secondary school in the state and

(b) either

(1)(i) has at least 15 total years of full-time teaching service in elementary, secondary, and technical colleges, or at least 15 years of allowable service as defined in sections 354.05, subdivision 13; 354.092; 354.093; 354.094; 354.53; 354.66; 354A.011, subdivision 4; 354A.091; 354A.092; 354A.093; 354A.094; or Laws 1982, chapter 578, article II, section 1 and

(ii) has or will have attained the age of 55 years but less than 65 years as of the June 30 in the school year during which an application for an early retirement incentive is made, or

(2) has at least 30 total years of full-time teaching service in elementary, secondary, and technical colleges, or at least 30 years of allowable service as defined in sections 354.05, subdivision 13; 354.092; 354.093; 354.094; 354.53; 354.66; 354A.011, subdivision 4; 354A.091; 354A.092; 354A.093; 354A.094; or Laws 1982, chapter 578, article II, section 1.

Subd. 2. Retirement. For purposes of this section, "retirement" means termination of services in the employing district and withdrawal from active teaching service.

Subd. 3. Employment as substitute. Notwithstanding the provisions of subdivision 2, a teacher who has entered into an agreement for termination of services and withdrawal from active teaching service with an early retirement incentive may be employed as a substitute teacher after retirement.

Subd. 4. Unemployment benefits. Any amount of unemployment benefits that the teacher receives and for which the district is required to pay into the unemployment insurance program trust fund pursuant to section 268.052, subdivision 1, may be deducted by the district from the amount of the teacher's early retirement incentive or recovered by the district from the teacher up to the amount of the early retirement incentive.

Subd. 5. Applications. A teacher meeting the requirements of subdivision 1 may apply to the school board of the employing district for a contract for termination of services, withdrawal from active teaching service, and payment of an early retirement incentive. This application must be submitted on or before February 1 of the school year at the end of which the teacher wishes to retire. A school board must approve or deny the application within 30 days after it is received by the board. The amount of the early retirement incentive shall be agreed upon between the teacher and the school board. The early retirement incentive shall be paid by the employing district at the time and in the manner mutually agreed upon by a teacher and the board.

HIST: 1980 c 609 art 6 s 28; 1981 c 358 art 8 s 3-8; 1982 c 548 art 4 s 11; 1983 c 67 s 1; 1983 c 314 art 10 s 4,5; 1984 c 463 art 7 s 15; 1986 c 444; 1987 c 258 s 12; 1987 c 398 art 7 s 30-32; 1989 c 246 s 2; 1994 c 465 art 2 s 13; 1994 c 488 s 8; 1996 c 412 art 13 s 24; 1997 c 66 s 79,80; 1998 c 397 art 8 s 85,86,101; art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4



Section 122A.49 Sabbatical leave for teachers.

122A.49 Sabbatical leave for teachers.

Subdivision 1. Qualifications. A teacher who holds a license, according to this chapter, and a contract for employment by a school district or other organization providing public education may be granted a sabbatical leave by the board employing the teacher under rules promulgated by the board.

Subd. 2. Return to position. A teacher who applies for and accepts sabbatical leave shall agree that, upon the conclusion of said sabbatical leave, the teacher shall return to the teacher's position for a period determined by the board before the leave is granted, or repay the district the portion of salary received while on sabbatical leave.

Subd. 3. Retain rights in employing district. A teacher who has been granted a sabbatical leave must retain all rights in the employing district as though teaching in that district.

Subd. 4. Sabbatical leave defined. The term "sabbatical leave," as used in this section, means compensated leaves of absence granted for purposes of professional improvement or service.

HIST: Ex1959 c 71 art 6 s 18; 1976 c 222 s 208; 1986 c 444; 1992 c 499 art 12 s 19; 1995 c 212 art 4 s 64; 1998 c 397 art 8 s 55,101



Section 122A.50 Preparation time.

122A.50 Preparation time.

Beginning with agreements effective July 1, 1995, and thereafter, all collective bargaining agreements for teachers provided for under chapter 179A, must include provisions for preparation time or a provision indicating that the parties to the agreement chose not to include preparation time in the contract.

If the parties cannot agree on preparation time the following provision shall apply and be incorporated as part of the agreement: "Within the student day for every 25 minutes of classroom instructional time, a minimum of five additional minutes of preparation time shall be provided to each licensed teacher. Preparation time shall be provided in one or two uninterrupted blocks during the student day. Exceptions to this may be made by mutual agreement between the district and the exclusive representative of the teachers."

HIST: 1993 c 224 art 12 s 26; 1994 c 647 art 8 s 22; 1998 c 397 art 8 s 101



Section 122A.51 Teacher lunch period.

122A.51 Teacher lunch period.

A teacher must be provided with a duty-free lunch period, scheduled according to school board policy or negotiated agreement.

HIST: 1993 c 224 art 12 s 27; 1998 c 397 art 8 s 91,101



Section 122A.52 Teachers' reports.

122A.52 Teachers' reports.

An order must not be issued for the payment of the wages of any teacher while the teacher is in default in making reports or in returning the teacher's register. The teachers, principals, and superintendents shall make such reports as may be required by law or the rules of the state or local board under like penalty.

HIST: Ex1959 c 71 art 6 s 16; 1975 c 162 s 34; 1986 c 444; 1998 c 397 art 8 s 41,101



Section 122A.53 Keeping of registers.

122A.53 Keeping of registers.

Each teacher shall keep a register, furnished by the clerk, showing the daily attendance of each pupil, and such other matters as may be required in such register. Each teacher shall also keep such record of deportment and scholarship as may be required by the board. The register shall show the names and ages of all pupils, the names and number of days' attendance of all pupils between the ages of five and eight years, between eight and 15 years, and between 15 and 21 years, and the names of all paying tuition. The teacher shall return such register, properly kept, to the clerk within ten days after the close of the school year.

HIST: Ex1959 c 71 art 6 s 15; 1975 c 162 s 33; 1986 c 444; 1998 c 397 art 8 s 101



Section 122A.54 Exchange teachers.

122A.54 Exchange teachers.

Subdivision 1. Eligibility. A person holding a license and contract to teach in a Minnesota public school and assigned by the employing district to teach elsewhere is an exchange teacher.

Subd. 2. Teacher assignment. Any district is authorized to assign a teacher for service elsewhere than in the employing district in exchange for a teacher with qualifications satisfactory to the commissioner.

Subd. 3. Teacher rights retained. The exchange teacher shall retain all rights in the employing district as though teaching in that district.

HIST: Ex1959 c 71 art 6 s 13; 1976 c 222 s 19,208; 1998 c 397 art 8 s 101



Section 122A.55 Staff exchange program.

122A.55 Staff exchange program.

Subdivision 1. Establishment. A staff exchange program is established to allow local districts to arrange temporary and voluntary exchanges among members of their kindergarten through grade 12 instructional and administrative staffs. The purpose of the program is to provide participants with an understanding of the educational concerns of other local school districts, including concerns of class organization, curriculum development, instructional practices, and characteristics of the student population.

The educational needs and interests of the host district and the training, experience, and interests of the participants must determine the assignments of the participants in the host district. Participants may teach courses, provide counseling and tutorial services, work with teachers to better prepare students for future educational experiences, serve an underserved population in the district, or assist with administrative functions. The assignments participants perform for the host district must be comparable to the assignments the participants perform for the district employing the participants. Participation in the exchange program need not be limited to one school or one school district and may involve other education organizations including education districts and SCs.

Subd. 2. Program requirements. All staff exchanges made under this section are subject to the requirements in this subdivision.

(a) A school district employing a participating staff member must not adversely affect the staff member's salary, seniority, or other employment benefits, or otherwise penalize the staff member for participating in the program.

(b) Upon completion or termination of an exchange, a district employing a participating staff member must permit the staff member to return to the same assignment the staff member performed in the district before the exchange, if available, or, if not, a similar assignment.

(c) A district employing a participating staff member must continue to provide the staff member's salary and other employment benefits during the period of the exchange.

(d) A participant must be licensed and tenured.

(e) Participation in the program must be voluntary.

(f) The length of participation in the program must be no less than one-half of a school year and no more than one school year, and any premature termination of participation must be upon the mutual agreement of the participant and the participating district.

(g) A participant is responsible for transportation to and from the host district.

(h) This subdivision does not abrogate or change rights of staff members participating in the staff exchange program or the terms of an agreement between the exclusive representative of the school district employees and the district.

(i) Participating districts may enter into supplementary agreements with the exclusive representative of the school district employees to accomplish the purpose of this section.

Subd. 3. Application procedures. The school board of a district must decide by resolution to participate in the staff exchange program. A staff member wishing to participate in the exchange program must submit an application to the school district employing the staff member. The district must, in a timely and appropriate manner, provide to the exclusive bargaining representatives of teachers in the state the number and names of prospective participants within the district, the assignments available within the district, and the length of time for each exchange. The exclusive bargaining representatives are requested to cooperatively participate in the coordination of exchanges to facilitate exchanges across all geographical regions of the state. Prospective participants must contact teachers and districts with whom they are interested in making an exchange. The prospective participants must make all arrangements to accomplish their exchange and the superintendents of the participating districts must approve the arrangements for the exchange in writing.

HIST: 1991 c 265 art 9 s 49; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 36,101



Section 122A.56 Faculty exchange and temporary assignment program.

122A.56 Faculty exchange and temporary assignment program.

Subdivision 1. Establishment. A program of faculty collaboration is established to allow Minnesota school districts and post-secondary institutions to arrange temporary placements in each other's institutions. These arrangements must be made on a voluntary cooperative basis between a school district and post-secondary institution, or between post-secondary institutions. Exchanges between post-secondary institutions may occur among campuses in the same system or in different systems.

Subd. 2. Uses of program. Each participating school district and post-secondary institution may determine the way in which the staff member's time is to be used, but it must be in a way that promotes understanding of the needs of each educational system or institution. For example, a public school educator may teach courses, provide counseling and tutorial services, assist with the preparation of future educators, or take professional development courses. A post-secondary teacher might teach courses at the school district, counsel students, or work in school administration. Participation need not be limited to one school or institution and may involve other groups including service cooperatives.

Subd. 3. Salaries; benefits; certification. Temporary placements made under the program must not have a negative effect on participants' salaries, seniority, or other benefits. Notwithstanding sections 123B.02, subdivision 14, and 122A.16, a member of the staff of a post-secondary institution may teach in an elementary or secondary school or perform a service, agreed upon according to this section, for which a license would otherwise be required without holding the applicable license. In addition, a licensed educator employed by a school district may teach or perform a service, agreed upon according to this section, at a post-secondary institution without meeting the applicable qualifications of the post-secondary institution. A district is not subject to section 127A.43 as a result of entering into an agreement according to this section that enables a post-secondary educator to teach or provide services in the district. All arrangements and details regarding the exchange must be mutually agreed to by each participating school district and post-secondary institution before implementation.

Subd. 4. Educators' employment; continuation. An educator who held a temporary position or an exchanged position under this section must be continued in or restored to the position previously held, or to a position of like seniority, status, and pay upon return. Retirement benefits under an employer-sponsored pension or retirement plan must not be reduced because of time spent on an exchange or temporary position under this section.

Subd. 5. Entitlement to benefits and position. An educator who is continued in or restored to a position in accordance with subdivision 4:

(1) must be continued or restored without loss of seniority; and

(2) may participate in insurance or other benefits offered by the employer under its established rules and practices.

HIST: 1991 c 265 art 9 s 50; 1993 c 224 art 7 s 18; 1994 c 532 art 2 s 1-3; 1994 c 647 art 8 s 16; 1996 c 305 art 1 s 138; 1998 c 397 art 8 s 37-40,101; art 11 s 3



Section 122A.57 Exchanges between education faculty.

122A.57 Exchanges between education faculty.

Subdivision 1. Authority; limits. The board of trustees of the Minnesota state colleges and universities and the board of regents of the University of Minnesota may develop programs to exchange faculty between colleges or schools of education and school districts, subject to section 122A.56.

The programs must be used to assist in improving teacher education by involving current teachers in education courses and placing post-secondary faculty in elementary and secondary classrooms. Programs must include exchanges that extend beyond the immediate service area of the institution to address the needs of different types of schools, students, and teachers.

Subd. 2. Compensation. State money for faculty exchange programs is to compensate for expenses that are unavoidable and beyond the normal living expenses exchange participants would incur if they were not involved in this exchange. The board of trustees of the Minnesota state colleges and universities, the board of regents of the University of Minnesota, and their respective campuses, in conjunction with the participating school districts, must control costs for all participants as much as possible, through means such as arranging housing exchanges, providing campus housing, and providing university, state, or school district cars for transportation. The boards and campuses may seek other sources of funding to supplement these appropriations, if necessary.

HIST: 1991 c 265 art 9 s 51; 1996 c 412 art 13 s 21; 1997 c 183 art 3 s 6; 1998 c 397 art 8 s 101; art 11 s 3



Section 122A.58 Coaches, termination of duties.

122A.58 Coaches, termination of duties.

Subdivision 1. Termination; hearing. Before a district terminates the coaching duties of an employee who is required to hold a license as an athletic coach from the commissioner of children, families, and learning, the district must notify the employee in writing and state its reason for the proposed termination. Within 14 days of receiving this notification, the employee may request in writing a hearing on the termination before the commissioner. If a hearing is requested, the commissioner must hold a hearing within 25 days according to the hearing procedures specified in section 122A.40, subdivision 14, and the termination is final upon the order of the commissioner after the hearing.

Subd. 2. Final decision. Within ten days after the hearing, the commissioner must issue a written decision regarding the termination. If the commissioner decides to terminate the employee's coaching duties, the decision must state the reason on which it is based and include findings of fact based upon competent evidence in the record. The commissioner may terminate the employee's duties or not, as it sees fit, for any reason which is found to be true based on substantial and competent evidence in the record.

Subd. 3. Nonapplication of section. This section shall not apply to the termination of coaching duties pursuant to a district transfer policy or as a result of the nonrenewal or termination of the employee's contract or the employee's discharge, demotion or suspension pursuant to section 122A.40 or 122A.41. This section shall not apply to the termination of an employee's coaching duties prior to completion of the probationary period of employment.

HIST: 1978 c 550 s 1; 1980 c 345 s 7; 1986 c 444; 1998 c 397 art 8 s 34,35,101; art 11 s 3; 1998 c 398 art 5 s 55



Section 122A.60 Staff development program.

122A.60 Staff development program.

Subdivision 1. Staff development committee. A school board must use the revenue authorized in section 122A.61 for in-service education for programs under section 120B.22, subdivision 2, or for staff development plans under this section. The board must establish an advisory staff development committee to develop the plan, assist site professional development teams in developing a site plan consistent with the goals of the plan, and evaluate staff development efforts at the site level. A majority of the advisory committee and the site professional development team must be teachers representing various grade levels, subject areas, and special education. The advisory committee must also include nonteaching staff, parents, and administrators. Districts must report staff development results and expenditures to the commissioner in the form and manner determined by the commissioner. The expenditure report must include expenditures by the board for district level activities and expenditures made by the staff. The report must provide a breakdown of expenditures for (1) curriculum development and programs, (2) in-service education, workshops, and conferences, and (3) the cost of teachers or substitute teachers for staff development purposes. Within each of these categories, the report must also indicate whether the expenditures were incurred at the district level or the school site level, and whether the school site expenditures were made possible by the grants to school sites that demonstrate exemplary use of allocated staff development revenue. These expenditures are to be reported using the UFARS system. The commissioner shall report the staff development expenditure data to the education committees of the legislature by February 15 each year.

Subd. 2. Contents of the plan. The plan must include the staff development outcomes under subdivision 3, the means to achieve the outcomes, and procedures for evaluating progress at each school site toward meeting education outcomes.

Subd. 3. Staff development outcomes. The advisory staff development committee must adopt a staff development plan for improving student achievement. The plan must be consistent with education outcomes that the school board determines. The plan must include ongoing staff development activities that contribute toward continuous improvement in achievement of the following goals:

(1) improve student achievement of state and local education standards in all areas of the curriculum by using best practices methods;

(2) effectively meet the needs of a diverse student population, including at-risk children, children with disabilities, and gifted children, within the regular classroom and other settings;

(3) provide an inclusive curriculum for a racially, ethnically, and culturally diverse student population that is consistent with the state education diversity rule and the district's education diversity plan;

(4) improve staff collaboration and develop mentoring and peer coaching programs for teachers new to the school or district;

(5) effectively teach and model violence prevention policy and curriculum that address early intervention alternatives, issues of harassment, and teach nonviolent alternatives for conflict resolution; and

(6) provide teachers and other members of site-based management teams with appropriate management and financial management skills.

HIST: 1Sp1985 c 12 art 8 s 23,61; 1987 c 398 art 8 s 27,28; 1Sp1987 c 4 art 1 s 3; 1988 c 486 s 73,74; 1990 c 562 art 4 s 8; 1991 c 265 art 7 s 30-32; 1992 c 499 art 1 s 19; 1992 c 571 art 10 s 4,5; 1993 c 224 art 7 s 24; 1994 c 647 art 7 s 10,11; 1Sp1995 c 3 art 8 s 9; 1996 c 412 art 9 s 11; 1998 c 397 art 8 s 95,96,101; art 11 s 3; 1998 c 398 art 5 s 13; 1999 c 241 art 5 s 3; 1999 c 241 art 9 s 17



Section 122A.61 Reserved revenue for staff development.

122A.61 Reserved revenue for staff development.

Subdivision 1. Staff development revenue. A district is required to reserve an amount equal to at least two percent of the basic revenue under section 126C.10, subdivision 2, for in-service education for programs under section 120B.22, subdivision 2, for staff development plans, including plans for challenging instructional activities and experiences under section 122A.60, and for curriculum development and programs, other in-service education, teachers' workshops, teacher conferences, the cost of substitute teachers staff development purposes, preservice and in-service education for special education professionals and paraprofessionals, and other related costs for staff development efforts. A district may annually waive the requirement to reserve their basic revenue under this section if a majority vote of the licensed teachers in the district and a majority vote of the school board agree to a resolution to waive the requirement. A district in statutory operating debt is exempt from reserving basic revenue according to this section. Districts may expend an additional amount of unreserved revenue for staff development based on their needs. With the exception of amounts reserved for staff development from revenues allocated directly to school sites, the board must initially allocate 50 percent of the reserved revenue to each school site in the district on a per teacher basis, which must be retained by the school site until used. The board may retain 25 percent to be used for district wide staff development efforts. The remaining 25 percent of the revenue must be used to make grants to school sites for best practices methods. A grant may be used for any purpose authorized under section 120B.22, subdivision 2, 122A.60, or for the costs of curriculum development and programs, other in-service education, teachers' workshops, teacher conferences, substitute teachers for staff development purposes, and other staff development efforts, and determined by the site professional development team. The site professional development team must demonstrate to the school board the extent to which staff at the site have met the outcomes of the program. The board may withhold a portion of initial allocation of revenue if the staff development outcomes are not being met.

Subd. 2. Career teacher staff development. Of a district's basic revenue under section 126C.10, subdivision 2, an amount equal to $5 times the number of resident pupil units must be reserved by a district operating a career teacher program according to sections 124D.25 to 124D.29. The revenue may be used only to provide staff development for the career teacher program.

HIST: 1987 c 398 art 1 s 18; 1989 c 329 art 7 s 6; 1991 c 130 s 37; 1991 c 265 art 1 s 25; 1992 c 499 art 1 s 18; art 12 s 29; 1992 c 571 art 10 s 3; 1993 c 224 art 4 s 33; art 7 s 14; 1994 c 647 art 7 s 3; 1Sp1995 c 3 art 1 s 49; 1998 c 397 art 8 s 4,101; art 11 s 3; 1998 c 398 art 1 s 36; 1Sp1998 c 3 s 19; 1999 c 241 art 5 s 4; 2000 c 489 art 2 s 1; 1Sp2001 c 6 art 3 s 3

* NOTE: Subdivisions 1 and 2 are repealed effective June 30, *2004. Laws 1992, chapter 499, article 7, section 31, as amended *by Laws 1998, chapter 398, article 1, section 39; Laws 1999, *chapter 241, article 1, section 54; and Laws 2000, chapter 489, *article 2, section 28.



Section 122A.62 Staff development incentive.

122A.62 Staff development incentive.

Subdivision 1. Eligibility. A school site is eligible for revenue under this section if it has implemented an outplacement program on an ongoing basis to counsel staff and has implemented a program according to section 122A.70.

Subd. 2. Repealed, 1998 c 398 art 1 s 51

Subd. 3. Staff development levy. A district's levy equals the number of teachers at the site times $8.15.

Subd. 4. Repealed, 1998 c 398 art 1 s 51

Subd. 5. Use. The revenue must be used at the site for staff development purposes.

HIST: 1993 c 224 art 7 s 16; 1994 c 647 art 7 s 4; 1998 c 397 art 8 s 101; art 11 s 3; 1998 c 398 art 1 s 37



Section 122A.624 Educational effectiveness program.

122A.624 Educational effectiveness program.

Subdivision 1. Program outcomes. The outcomes of the educational effectiveness program are to:

(1) increase meaningful parental involvement in site-based decision making;

(2) improve results-oriented educational processes;

(3) create flexible school-based organizational structures; and

(4) improve student achievement.

Subd. 2. Program implementation. The commissioner of children, families, and learning shall develop and maintain a program of educational effectiveness and results-oriented education. The program shall be based on established principles of instructional design and the essential elements of effective instruction as determined by educational research. The program shall take into account the diverse needs of the school districts due to such factors as district size and location.

Subd. 3. Educational effectiveness staff development. The department of children, families, and learning shall provide assistance to the school districts in implementing an educational effectiveness program. The staff development shall be facilitated by building level decision-making teams. The staff development shall include clarification of individual school missions, goals, expectations, enhancement of collaborative planning and collegial relationships among the building staff, improvement of curriculum, assessment, instructional and organizational skills, improvement of financial and management skills, and planning of other staff development programs.

HIST: 1993 c 224 art 7 s 2; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 6 s 4-6; 1998 c 397 art 5 s 104; 2001 c 161 s 19



Section 122A.625 Educational effectiveness plan.

122A.625 Educational effectiveness plan.

The commissioner of children, families, and learning shall develop a comprehensive statewide plan for maintaining and improving educational effectiveness in early childhood family education programs through secondary education programs. The plan shall include provisions for the participation of post-secondary teacher preparation programs and early childhood family education programs. The plan shall encourage implementation of educational effectiveness strategies based on research findings in the area, develop in-service programs for school district staff, integrate developments in educational technology with classroom instruction, and develop a mechanism for establishing a statewide network to coordinate and disseminate information on research in educational effectiveness. The commissioner may employ consultants and specialists to assist in the development of the plan, and, to the extent possible, shall utilize the information provided by the planning, evaluation, and reporting process and the statewide assessment program. The plan shall be revised as necessary.

HIST: 1983 c 314 art 8 s 2; 1984 c 463 art 8 s 2; 1Sp1985 c 12 art 8 s 1; 1991 c 265 art 7 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 104



Section 122A.63 Grants to prepare Indian teachers.

122A.63 Grants to prepare Indian teachers.

Subdivision 1. Establishment. A grant program is established to assist American Indian people to become teachers and to provide additional education for American Indian teachers. The commissioner may award a joint grant to each of the following:

(1) the Duluth campus of the University of Minnesota and independent school district No. 709, Duluth;

(2) Bemidji state university and independent school district No. 38, Red Lake;

(3) Moorhead state university and one of the school districts located within the White Earth reservation; and

(4) Augsburg college, independent school district No. 625, St. Paul, and special school district No. 1, Minneapolis.

Subd. 2. Application. To obtain a joint grant, a joint application must be submitted to the commissioner of children, families, and learning. The application must be developed with the participation of the parent advisory committee, established according to section 124D.78, and the Indian advisory committee at the post-secondary institution. The joint application shall set forth:

(1) the in-kind, coordination, and mentorship services to be provided by the post-secondary institution; and

(2) the coordination and mentorship services to be provided by the school district.

Subd. 3. Review and comment. The commissioner must submit the joint application to the Minnesota Indian scholarship committee for review and comment.

Subd. 4. Grant amount. The commissioner may award a joint grant in the amount it determines to be appropriate. The grant shall include money for the post-secondary institution, school district, student scholarships, and student loans.

Subd. 5. Information to student applicants. At the time a student applies for a scholarship and loan, the student shall be provided information about the fields of licensure needed by school districts in the part of the state within which the district receiving the joint grant is located. The information shall be acquired and periodically updated by the recipients of the joint grant. Information provided to students shall clearly state that scholarship and loan decisions are not based upon the field of licensure selected by the student.

Subd. 6. Eligibility for scholarships and loans. The following Indian people are eligible for scholarships:

(1) a student, including a teacher aide employed by a district receiving a joint grant, who intends to become a teacher and who is enrolled in a post-secondary institution receiving a joint grant;

(2) a licensed employee of a district receiving a joint grant, who is enrolled in a master of education program; and

(3) a student who, after applying for federal and state financial aid and an Indian scholarship according to section 124D.84, has financial needs that remain unmet. Financial need shall be determined according to the congressional methodology for needs determination or as otherwise set in federal law.

A person who has actual living expenses in addition to those addressed by the congressional methodology for needs determination, or as otherwise set in federal law, may receive a loan according to criteria established by the commissioner. A contract shall be executed between the state and the student for the amount and terms of the loan.

Subd. 7. Loan forgiveness. The loan may be forgiven if the recipient is employed as a teacher, as defined in section 122A.40 or 122A.41, in an eligible school or program in Minnesota. One-fourth of the principal of the outstanding loan amount shall be forgiven for each year of eligible employment, or a pro rata amount for eligible employment during part of a school year, part-time employment as a substitute teacher, or other eligible part-time teaching. Loans for $2,500 or less may be forgiven at the rate of up to $1,250 per year. The following schools and programs are eligible for the purposes of loan forgiveness:

(1) a school or program operated by a school district;

(2) a tribal contract school eligible to receive aid according to section 124D.83;

(3) a head start program;

(4) an early childhood family education program;

(5) a program providing educational services to children who have not entered kindergarten; or

(6) a program providing educational enrichment services to American Indian students in grades kindergarten through 12.

If a person has an outstanding loan obtained through this program, the duty to make payments of principal and interest may be deferred during any time period the person is enrolled at least one-half time in an advanced degree program in a field that leads to employment by a school district. To defer loan obligations, the person shall provide written notification to the commissioner of children, families, and learning and the recipients of the joint grant that originally authorized the loan. Upon approval by the commissioner and the joint grant recipients, payments shall be deferred.

The higher education services office shall approve the loan forgiveness program, loan deferral, and procedures to administer the program.

Subd. 8. Revolving fund. The Indian teacher preparation loan repayment revolving account is established in the state treasury. Any amounts repaid or contributed by a teacher who received a scholarship or loan under this program shall be deposited in the account. All money in the account is annually appropriated to the commissioner of children, families, and learning and shall be used to enable Indian students to participate in the program.

HIST: 1991 c 265 art 3 s 17; 1992 c 499 art 3 s 11; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 3 s 7,8; 1998 c 397 art 8 s 87-89,101; art 11 s 3; 1998 c 398 art 5 s 55



Section 122A.64 Teachers of color program.

122A.64 Teachers of color program.

Subdivision 1. Definition. For purposes of this section, "people of color" means permanent United States residents who are African-American, American Indian or Alaskan native, Asian or Pacific Islander, or Hispanic.

Subd. 2. Grants. The commissioner of children, families, and learning in consultation with the desegregation/integration advisory board established in section 124D.892, subdivision 3, shall award grants for professional development programs to recruit and educate people of color in the field of education, including early childhood and parent education. Grant applicants must be a school district with a growing minority population working in collaboration with a state institution of higher education with an approved teacher licensure program or an approved early childhood or parent education licensure program.

Subd. 3. Program requirements. (a) A grant recipient must recruit persons of color to be teachers in elementary, secondary, early childhood or parent education, and provide support in linking program participants with jobs in the recipient's school district.

(b) A grant recipient must establish an advisory council composed of representatives of communities of color.

(c) A grant recipient, with the assistance of the advisory council, must recruit high school students and other persons, including educational paraprofessionals, support them through the higher education application and admission process, advise them while enrolled and link them with support resources in the college or university and the community.

(d) A grant recipient must award stipends to students of color enrolled in an approved licensure program to help cover the costs of tuition, student fees, supplies, and books. Stipend awards must be based on a student's financial need and students must apply for any additional financial aid they are eligible for to supplement this program. No more than ten percent of the grant may be used for costs of administering the program. Students must agree to teach in the grantee school district for at least two years after licensure. If the district has no licensed positions open, the student may teach in another district in Minnesota.

(e) The commissioner of children, families, and learning shall consider the following criteria in awarding grants:

(1) whether the program is likely to increase the recruitment and retention of students of color in teaching;

(2) whether grant recipients will recruit paraprofessionals from the district to work in its schools; and

(3) whether grant recipients will establish or have a mentoring program for students of color.

HIST: 1993 c 224 art 8 s 9; 1994 c 647 art 8 s 21; 1Sp1995 c 3 art 8 s 7; art 16 s 13; 1998 c 397 art 8 s 90,101; art 11 s 3



Section 122A.65 Minority teacher incentives.

122A.65 Minority teacher incentives.

Subdivision 1. Eligible district. A district is eligible for reimbursement under this section if the district has:

(1) a minority enrollment of more than ten percent; or

(2) a desegregation/integration plan approved by the commissioner of children, families, and learning to provide equal educational opportunities for all students.

Subd. 2. Eligible employee. The following employees are eligible for reimbursement under this section:

(1) a teacher who is a member of a minority group and who has not taught in a Minnesota school district during the school year before the year the teacher is employed according to this section; and

(2) an aide or an education assistant who is a member of a minority group and who has not been employed as an aide or an education assistant in a Minnesota school district during the school year before the year the aide or education assistant is employed according to this section.

Subd. 3. Reimbursement. Reimbursement must equal one-half of the salary and fringe benefits, but not more than $20,000. The district must receive reimbursement for each year a minority teacher, aide, or education assistant is employed. The department must establish application or other procedures for districts to obtain the reimbursement. The department must not prorate the reimbursement.

Subd. 4. Minority group. For the purposes of this section, a person is a member of a minority group if the person is African American, American Indian, Asian Pacific American, or an American of Mexican, Puerto Rican, or Spanish origin or ancestry.

HIST: 1991 c 265 art 8 s 4; 1994 c 647 art 8 s 6; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 3,101; 1998 c 398 art 5 s 55



Section 122A.66 Teacher training; effects of drugs and alcohol.

122A.66 Teacher training; effects of drugs and alcohol.

All educational institutions providing teacher education must offer a program in the personal use and misuse of and dependency on tobacco, alcohol, drugs and other chemicals. Every student attending educational institutions in preparation for teaching service shall be required to take and to satisfactorily complete a program under this section.

HIST: Ex1959 c 71 art 7 s 5; 1971 c 892 s 12; 1998 c 397 art 9 s 3,26



Section 122A.68 Teaching residency program.

122A.68 Teaching residency program.

Subdivision 1. Establishment. A school district with a teaching residency plan approved by the board of teaching may hire graduates of approved Minnesota teacher preparation programs as teaching residents. A district shall employ each resident for one school year. The district and the resident may agree to extend the residency for one additional school year. A school may employ no more than one teaching resident for every eight full-time equivalent licensed teachers. No more than 600 eligible teachers may be employed as teacher residents in any one school year.

Subd. 2. Teacher eligibility. Persons eligible to be hired as teaching residents must have received their initial license no more than two years prior to applying for a residency and must have less than nine months of full-time equivalency teaching experience as a licensed teacher.

Subd. 3. Program components. In order to be approved by the board of teaching, a school district's residency program must at minimum include:

(1) training to prepare teachers to serve as mentors to teaching residents;

(2) a team mentorship approach to expose teaching residents to a variety of teaching methods, philosophies, and classroom environments;

(3) ongoing peer coaching and assessment;

(4) assistance to the teaching resident in preparing an individual professional development plan that includes goals, activities, and assessment methodologies; and

(5) collaboration with one or more teacher education institutions, career teachers, and other community experts to provide local or regional professional development seminars or other structured learning experiences for teaching residents.

A teaching resident's direct classroom supervision responsibilities shall not exceed 80 percent of the instructional time required of a full-time equivalent teacher in the district. During the time a resident does not supervise a class, the resident shall participate in professional development activities according to the individual plan developed by the resident in conjunction with the school's mentoring team. Examples of development activities include observing other teachers, sharing experiences with other teaching residents, and professional meetings and workshops.

Subd. 4. Employment conditions. A school district must pay a teaching resident a salary equal to 90 percent of the salary of a first-year teacher with a bachelor's degree in the district. The resident shall be a member of the local bargaining unit and shall be covered under the terms of the contract, except for salary and benefits, unless otherwise provided in this subdivision. The school district must provide health insurance coverage for the resident if the district provides it for teachers, and may provide other benefits upon negotiated agreement.

Subd. 5. Applies toward probationary period. A teaching residency shall count as one year of a teacher's probationary period under section 122A.40, subdivision 5, or section 122A.41, subdivision 2. A residency extended for one year shall not count as an additional year under this subdivision.

Subd. 6. Learning and development revenue eligibility. A school district with an approved teaching residency program may use learning and development revenue for each teaching resident in kindergarten through grade six. A district also may use the revenue for a paraprofessional who is a person of color enrolled in an approved teacher preparation program. A school district must not use a teaching resident to replace an existing teaching position unless:

(1) there is no teacher available who is properly licensed to fill the vacancy, who has been placed on unrequested leave of absence in the district, and who wishes to be reinstated; and

(2) the district's collective bargaining agreement includes a memorandum of understanding that permits teaching residents to fill an existing teaching position.

Subd. 7. Recommendation for licensure requirements. The board of teaching must develop for teachers of students in prekindergarten through grade 12, model teaching residency outcomes and assessments, and mentoring programs.

HIST: 1993 c 224 art 7 s 20; 1994 c 647 art 7 s 6-8; 1998 c 397 art 8 s 74-76,101; art 11 s 3; 2000 c 489 art 2 s 2



Section 122A.69 Practice or student teachers.

122A.69 Practice or student teachers.

The board may, by agreements with teacher preparing institutions, arrange for classroom experience in the district for practice or student teachers who have completed not less than two years of an approved teacher education program. Such practice teachers must be provided with appropriate supervision by a fully qualified teacher under rules promulgated by the board. Practice teachers are deemed employees of the school district in which they are rendering services for purposes of workers' compensation; liability insurance, if provided for other district employees in accordance with section 123B.23; and legal counsel in accordance with the provisions of section 123B.25.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2,101; art 11 s 3; 1998 c 398 art 6 s 17



Section 122A.695 Best practices.

122A.695 Best practices.

"Best practices" means research-based proven practices.

HIST: 1Sp2001 c 6 art 2 s 17



Section 122A.70 Teacher mentorship.

122A.70 Teacher mentorship.

Subdivision 1. Teacher mentoring programs. School districts are encouraged to develop teacher mentoring programs for teachers new to the profession or district, including teaching residents, teachers of color, teachers with special needs, or experienced teachers in need of peer coaching.

Subd. 2. Applications. The board of teaching must make application forms available to sites interested in developing or expanding a mentorship program. A school district, a group of school districts, or a coalition of districts, teachers and teacher education institutions may apply for a teacher mentorship program grant. The board of teaching, in consultation with the teacher mentoring task force, must approve or disapprove the applications. To the extent possible, the approved applications must reflect effective mentoring components, include a variety of coalitions and be geographically distributed throughout the state. The board of teaching must encourage the selected sites to consider the use of its assessment procedures.

Subd. 3. Criteria for selection. At a minimum, applicants must express commitment to:

(1) allow staff participation;

(2) assess skills of both beginning and mentor teachers;

(3) provide appropriate in-service to needs identified in the assessment;

(4) provide leadership to the effort;

(5) cooperate with higher education institutions;

(6) provide facilities and other resources;

(7) share findings, materials, and techniques with other school districts; and

(8) retain teachers of color.

Subd. 4. Additional funding. Applicants are required to seek additional funding and assistance from sources such as school districts, post-secondary institutions, foundations, and the private sector.

Subd. 5. Program implementation. New and expanding mentorship sites that are funded to design, develop, implement, and evaluate their program must participate in activities that support program development and implementation. The board of teaching must provide resources and assistance to support new sites in their program efforts. These activities and services may include, but are not limited to: planning, planning guides, media, training, conferences, institutes, and regional and statewide networking meetings. Nonfunded schools or districts interested in getting started may participate. Fees may be charged for meals, materials, and the like.

HIST: 1987 c 398 art 8 s 13; 1990 c 562 art 7 s 8; 1991 c 265 art 8 s 7; 1993 c 224 art 7 s 21; 1994 c 647 art 8 s 19,20; 1998 c 397 art 8 s 77,101



Section 122A.71 Research on program effectiveness.

122A.71 Research on program effectiveness.

Subdivision 1. Purpose. The legislature recognizes a growing and substantial concern about the effectiveness and breadth of the existing undergraduate curriculum for teacher education students. It also recognizes the absence of definitive research about the most effective curricula to adequately prepare teachers for entrance into the teaching profession. The purpose of this section is to support research on the comparative effectiveness of different teacher education program structures, after new programs have been designed and implemented, and the first graduates are in service.

Subd. 2. Responsibility. By July 1, 1989, the board of teaching must begin to evaluate the effectiveness of prebaccalaureate, postbaccalaureate, and other alternative program structures for preparing candidates for entrance into the teaching profession. The evaluation shall be conducted by independent research centers or evaluators who are not associated with a Minnesota teacher education institution and shall be longitudinal in nature.

HIST: 1987 c 398 art 8 s 12; 1998 c 397 art 8 s 73,101



Section 122A.72 Teacher centers.

122A.72 Teacher centers.

Subdivision 1. Teacher defined. For the purposes of this section, "teacher" has the meaning given it in section 179A.03, subdivision 18.

Subd. 2. Establishment. A teacher center may be established by one or more school boards and the exclusive representatives of the teachers. The teacher center shall serve at least ten districts or 3,000 teachers.

Subd. 3. Policy board membership. Representatives of exclusive representatives and representatives of the school boards shall mutually determine the composition of the policy board according to the guidelines in this subdivision. A majority of the policy board must be teachers. The number of policy board members from each participating district must be in proportion to the number of teachers in each district. The board shall be composed of elementary teachers, secondary teachers, and other teachers, parents, and representatives of school boards, post-secondary education, business, and labor. At least one teacher from each participating district shall be a member of the board.

Subd. 4. Policy board powers and duties. The policy board shall develop policy, designate a fiscal agent, adopt a budget, expend funds to accomplish the purposes of the center, contract for technical and other assistance, and perform other managerial or supervisory activities consistent with the rules of the commissioner of children, families, and learning. The policy board may employ staff or contract with consultants for services.

Subd. 5. Center functions. A teacher center shall perform functions according to this subdivision. The center shall assist teachers, diagnose learning needs, experiment with the use of multiple instructional approaches, assess pupil outcomes, assess staff development needs and plans, and teach school personnel about effective pedagogical approaches. The center shall develop and produce curricula and curricular materials designed to meet the educational needs of pupils being served, by applying educational research and new and improved methods, practices, and techniques. The center shall provide programs to improve the skills of teachers to meet the special educational needs of pupils. The center shall provide programs to familiarize teachers with developments in curriculum formulation and educational research, including how research can be used to improve teaching skills. The center shall facilitate sharing of resources, ideas, methods, and approaches directly related to classroom instruction and improve teachers' familiarity with current teaching materials and products for use in their classrooms. The center shall provide in-service programs.

HIST: 1989 c 329 art 11 s 11; 1998 c 397 art 8 s 5,101; 1998 c 398 art 5 s 55



Section 122A.75 Administrators academy.

122A.75 Administrators academy.

Subdivision 1. Services. An administrators academy is established. The academy shall provide at least the following services:

(1) an administrator assessment that results in an individual professional development plan;

(2) research and development assistance that provides current research and data of interest to administrators; and

(3) brokerage assistance to provide services and resources to help administrators with needs identified in their individual professional development plan.

Subd. 2. Governance. The commissioner of children, families, and learning shall appoint a 17-member committee to govern the administrators academy. Eight members must be from among administrators who are receiving or have received the services of the academy. In addition, a representative of each of the following organizations: Minnesota department of children, families, and learning, Minnesota association of school administrators, Minnesota elementary school principals, Minnesota secondary school principals, University of Minnesota, state university system, and a representative from the private colleges must be appointed by the organization each represents. Parents and teachers shall also have representation on the governing board.

HIST: 1987 c 398 art 8 s 14; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 101



Section 122A.90 Interstate agreement on qualifications of educational personnel.

122A.90 Interstate agreement on qualifications of educational personnel.

The interstate agreement on qualifications of educational personnel is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATIONS OF EDUCATIONAL PERSONNEL

ARTICLE I PURPOSE, FINDINGS, AND POLICY

(1) The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

(2) The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

ARTICLE II DEFINITIONS

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(1) Educational personnel means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

(2) Designated state official means the educational official of a state selected by that state to negotiate and enter into, on behalf of this state, contracts pursuant to this agreement.

(3) Accept, or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

(4) State means a state, territory, or possession of the United States; the District of Columbia; or the commonwealth of Puerto Rico.

(5) Originating state means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to article III.

(6) Receiving state means a state (and the subdivisions thereof) which accepts educational personnel in accordance with the terms of a contract made pursuant to article III.

ARTICLE III INTERSTATE EDUCATIONAL PERSONNEL CONTRACTS

(1) The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

(2) Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

(3) No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

(4) Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

(5) The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

(6) A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

ARTICLE IV APPROVED AND ACCEPTED PROGRAMS

(1) Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

(2) To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

ARTICLE V INTERSTATE COOPERATION

The party states agree that:

(1) They will, so far as practicable, prefer the making of multilateral contracts pursuant to article III of this agreement.

(2) They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

ARTICLE VI AGREEMENT EVALUATION

The designated state officials of any party state may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

ARTICLE VII OTHER ARRANGEMENTS

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

ARTICLE VIII EFFECT AND WITHDRAWAL

(1) This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

(2) Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

(3) No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

ARTICLE IX CONSTRUCTION AND SEVERABILITY

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

HIST: 1969 c 20 s 1; 1998 c 397 art 8 s 101



Section 122A.91 Designated state official.

122A.91 Designated state official.

For the purposes of the agreement set forth in section 122A.90, the designated state official for this state is the commissioner of children, families, and learning.

HIST: 1969 c 20 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 78,101; art 11 s 3



Section 122A.92 Record of contracts.

122A.92 Record of contracts.

Two copies of all contracts made on behalf of this state pursuant to the agreement set forth in section 122A.90 must be kept on file in the office of the commissioner of children, families, and learning.

HIST: 1969 c 20 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 8 s 79,101; art 11 s 3






Chapter 123 School Districts: Powers and Duties; Service Cooperatives

Section 123.01 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.01 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.01 MS 1996 Renumbered 123B.01



Section 123.015 Repealed, 1987 art 2 s 14

123.015 Repealed, 1987 art 2 s 14



Section 123.10 Repealed, 1957 c 947 art 9 s 9

123.02-123.10 Repealed, 1957 c 947 art 9 s 9



Section 123.11 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.11 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.11 MS 1996 Renumbered 123B.94



Section 123.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.12 Subdivision 1. MS 1996 Renumbered 123B.95 subd 1

Subd. 2. MS 1996 Renumbered 123B.95 subd 2

Subd. 3. MS 1976 Repealed, 1978 c 706 s 69

Subd. 4. MS 1976 Repealed, 1978 c 706 s 69

Subd. 5. MS 1976 Repealed, 1978 c 706 s 69

Subd. 6. MS 1976 Repealed, 1978 c 706 s 69

Subd. 7. MS 1976 Repealed, 1978 c 706 s 69

Subd. 8. MS 1976 Repealed, 1978 c 706 s 69

Subd. 9. MS 1996 Renumbered 123B.95 subd 3

Subd. 10. MS 1976 Repealed, 1978 c 706 s 69

Subd. 11. MS 1976 Repealed, 1978 c 706 s 69

Subd. 12. MS 1976 Repealed, 1978 c 706 s 69

Subd. 13. MS 1976 Repealed, 1978 c 706 s 69

Subd. 14. MS 1996 Renumbered 123B.95 subd 4

Subd. 15. MS 1976 Repealed, 1978 c 706 s 69



Section 123.13 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.13 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.13 Subdivision 1. MS 1976 Repealed, 1978 c 706 s 69

Subd. 2. MS 1996 Renumbered 123B.96

Subd. 3. MS 1976 Repealed, 1978 c 706 s 69

Subd. 4. MS 1976 Repealed, 1978 c 706 s 69

Subd. 5. MS 1976 Repealed, 1978 c 706 s 69

Subd. 6. MS 1976 Repealed, 1978 c 706 s 69

Subd. 7. MS 1976 Repealed, 1978 c 706 s 69



Section 123.14 MS 1976 Repealed, 1978 c 706 s 69

123.14 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.14 MS 1976 Repealed, 1978 c 706 s 69



Section 123.15 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.15 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.15 Subdivision 1. MS 1996 Renumbered 123B.97 subd 1

Subd. 2. MS 1996 Renumbered 123B.97 subd 2

Subd. 3. MS 1996 Renumbered 123B.97 subd 3

Subd. 4. MS 1976 Repealed, 1978 c 706 s 69

Subd. 5. MS 1976 Repealed, 1978 c 706 s 69

Subd. 6. MS 1976 Repealed, 1978 c 706 s 69

Subd. 7. MS 1976 Repealed, 1978 c 706 s 69

Subd. 8. MS 1976 Repealed, 1978 c 706 s 69

Subd. 9. MS 1976 Repealed, 1978 c 706 s 69

Subd. 10. MS 1976 Repealed, 1978 c 706 s 69



Section 123.16 MS 1976 Repealed, 1978 c 706 s 69

123.16 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.16 MS 1976 Repealed, 1978 c 706 s 69



Section 123.17 MS 1976 Repealed, 1978 c 706 s 69

123.17 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.17 MS 1976 Repealed, 1978 c 706 s 69



Section 123.18 MS 1976 Repealed, 1978 c 706 s 69

123.18 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.18 MS 1976 Repealed, 1978 c 706 s 69



Section 123.19 MS 1976 Repealed, 1978 c 706 s 69

123.19 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.19 MS 1976 Repealed, 1978 c 706 s 69



Section 123.20 MS 1976 Repealed, 1978 c 706 s 69

123.20 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.20 MS 1976 Repealed, 1978 c 706 s 69



Section 123.21 MS 1996 Renumbered 123B.98

123.21 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.21 MS 1996 Renumbered 123B.98



Section 123.22 Repealed, 1957 c 947 art 9 s 9

123.22 Repealed, 1957 c 947 art 9 s 9



Section 123.23 Repealed, 1957 c 947 art 9 s 9

123.23 Repealed, 1957 c 947 art 9 s 9



Section 123.24 Renumbered 128.01

123.24 Renumbered 128.01



Section 123.25 Renumbered 128.02

123.25 Renumbered 128.02



Section 123.26 Renumbered 128.03

123.26 Renumbered 128.03



Section 123.27 Renumbered 128.04

123.27 Renumbered 128.04



Section 123.28 Renumbered 128.05

123.28 Renumbered 128.05



Section 123.29 Renumbered 128.06

123.29 Renumbered 128.06



Section 123.30 Repealed, 1957 c 947 art 9 s 9

123.30 Repealed, 1957 c 947 art 9 s 9



Section 123.31 MS 1974 Repealed, 1976 c 239 s 30

123.31 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.31 MS 1974 Repealed, 1976 c 239 s 30



Section 123.32 MS 1986 Repealed, 1987 c 266 art 2 s 14

123.32 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.32 MS 1986 Repealed, 1987 c 266 art 2 s 14



Section 123.33 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.33 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.33 Subdivision 1. MS 1996 Renumbered 123B.09 subd 1

Subd. 2. MS 1996 Renumbered 123B.09 subd 3

Subd. 2a. MS 1996 Renumbered 123B.09 subd 2

Subd. 3. MS 1996 Renumbered 123B.09 subd 4

Subd. 4. MS 1996 Renumbered 123B.09 subd 5

Subd. 5. MS 1996 Renumbered 123B.09 subd 6

Subd. 6. MS 1996 Renumbered 123B.09 subd 7

Subd. 7. MS 1996 Renumbered 123B.09 subd 8

Subd. 8. MS 1996 Renumbered 123B.09 subd 9

Subd. 9. MS 1974 Repealed, 1975 c 162 s 42

Subd. 10. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 11. MS 1996 Renumbered 123B.09 subd 10

Subd. 11a. MS 1996 Renumbered 123B.09 subd 11

Subd. 12. MS 1996 Renumbered 123B.09 subd 12

Subd. 13. MS 1974 Repealed, 1975 c 162 s 42

Subd. 14. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 15. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 16. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 123.335 Subdivisions renumbered, repealed, or no longer in effect

123.335 Renumbered 123B.11



Section 123.34 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.34 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.34 Subdivision 1. MS 1996 Renumbered 123B.14 subd 1

Subd. 2. MS 1996 Renumbered 123B.14 subd 2

Subd. 3. MS 1996 Renumbered 123B.14 subd 3

Subd. 4. MS 1996 Renumbered 123B.14 subd 4

Subd. 5. MS 1996 Renumbered 123B.14 subd 5

Subd. 6. MS 1978 Repealed, 1980 c 609 art 6 s 48

Subd. 7. MS 1996 Renumbered 123B.14 subd 6

Subd. 8. MS 1996 Renumbered 123B.14 subd 7

Subd. 9. MS 1996 Renumbered 123B.143 subd 1

Subd. 9a. MS 1996 Renumbered 123B.143 subd 2

Subd. 10. MS 1996 Renumbered 123B.147



Section 123.35 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.35 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.35 Subdivision 1. MS 1996 Renumbered 123B.02 subd 1

Subd. 2. MS 1996 Renumbered 123B.02 subd 2

Subd. 3. MS 1996 Renumbered 123B.02 subd 7

Subd. 4. MS 1996 Renumbered 123B.02 subd 8

Subd. 5. MS 1996 Renumbered 122A.44

Subd. 6. MS 1996 Renumbered 123B.02 subd 14

Subd. 7. MS 1996 Renumbered 123B.02 subd 9

Subd. 8. MS 1997 Supp Renumbered 124D.51

Subd. 8a. MS 1996 Renumbered 124D.02 subd 2

Subd. 8b. MS 1996 Renumbered 124D.02 subd 4

Subd. 8c. MS 1996 Renumbered 124D.02 subd 3

Subd. 9. MS 1996 Renumbered 124D.02 subd 1

Subd. 9a. MS 1996 Renumbered 123B.02 subd 10

Subd. 9b. MS 1996 Renumbered 123B.02 subd 11

Subd. 10. MS 1996 Repealed, 1998 c 397 art 6 s 123

Subd. 11. MS 1996 Renumbered 123B.02 subd 13

Subd. 12. MS 1996 Renumbered 123B.02 subd 15

Subd. 13. MS 1996 Renumbered 122A.69

Subd. 14. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 15. MS 1996 Renumbered 123B.02 subd 18

Subd. 16. MS 1987 Supp Repealed, 1988 c 626 s 3

Subd. 17. MS 1996 Renumbered 121A.21

Subd. 18. MS 1996 Renumbered 123B.02 subd 12

Subd. 19. MS 1991 Supp Repealed, 1992 c 499 art 6 s 39; art 12 s 30

Subd. 19a. MS 1996 Renumbered 123B.02 subd 3

Subd. 19b. MS 1996 Renumbered 123A.24 subd 1 &amp> 2

Subd. 19c. MS 1997 Supp Renumbered 123B.02 subd 4

Subd. 20. MS 1996 Renumbered 123B.02 subd 20

Subd. 21. MS 1996 Renumbered 123A.24 subd 3



Section 123.351 Subdivisions renumbered, repealed, or no longer in effect

123.351 Subdivision 1. Renumbered 123A.22 subd 1

Subd. 2. Renumbered 123A.22 subd 2

Subd. 3. Renumbered 123A.22 subd 3

Subd. 4. Renumbered 123A.22 subd 4

Subd. 5. Renumbered 123A.22 subd 5

Subd. 6. Renumbered 123A.22 subd 6

Subd. 7. Renumbered 123A.22 subd 7

Subd. 8. Renumbered 123A.22 subd 8

Subd. 8a. Renumbered 123A.22 subd 9

Subd. 9. Renumbered 123A.22 subd 10

Subd. 10. Renumbered 123A.22 subd 11



Section 123.3511 Repealed, 1989 c 329 art 9 s 34

123.3511 Repealed, 1989 c 329 art 9 s 34



Section 123.3512 Repealed, 1989 c 329 art 9 s 34

123.3512 Repealed, 1989 c 329 art 9 s 34



Section 123.3513 Renumbered 120B.14

123.3513 Renumbered 120B.14



Section 123.3514 Subdivisions renumbered, repealed, or no longer in effect

123.3514 Subdivision 1. Renumbered 124D.09 subd 1

Subd. 2. Renumbered 124D.09 subd 2

Subd. 3. Renumbered 124D.09 subd 3

Subd. 3a. Renumbered 124D.09 subd 4

Subd. 4. Renumbered 124D.09 subd 5

Subd. 4a. Renumbered 124D.09 subd 6

Subd. 4b. Renumbered 124D.09 subd 7

Subd. 4c. Renumbered 124D.09 subd 8

Subd. 4d. Renumbered 124D.09 subd 9

Subd. 4e. Renumbered 124D.09 subd 10

Subd. 5. Renumbered 124D.09 subd 12

Subd. 6. Renumbered 124D.09 subd 13

Subd. 6a. Renumbered 124D.09 subd 14

Subd. 6b. Renumbered 124D.09 subd 15

Subd. 6c. Renumbered 124D.09 subd 16

Subd. 6d. Renumbered 124D.09 subd 17

Subd. 6e. Renumbered 124D.09 subd 18

Subd. 7. Renumbered 124D.09 subd 19

Subd. 7a. Renumbered 124D.09 subd 20

Subd. 7b. Renumbered 124D.09 subd 21

Subd. 8. Renumbered 124D.09 subd 22

Subd. 9. Renumbered 124D.09 subd 23

Subd. 10. Renumbered 124D.09 subd 24

Subd. 11. Renumbered 124D.09 subd 25

Subd. 11a. Renumbered 124D.09 subd 26



Section 123.3515 Repealed, 1988 c 718 art 7 s 65

123.3515 Repealed, 1988 c 718 art 7 s 65



Section 123.36 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.36 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.36 Subdivision 1. MS 1996 Renumbered 123B.51 subd 1

Subd. 2. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. MS 1996 Renumbered 123B.51 subd 2

Subd. 6. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. MS 1996 Renumbered 123B.51 subd 3

Subd. 8. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 9. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 10. MS 1996 Renumbered 123B.51 subd 4

Subd. 11. MS 1996 Renumbered 123B.51 subd 5

Subd. 12. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 13. MS 1996 Renumbered 123B.51 subd 6

Subd. 14. MS 1996 Renumbered 123B.52 subd 4

Subd. 15. MS 1996 Renumbered 123B.51 subd 7



Section 123.37 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.37 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.37 Subdivision 1. MS 1996 Renumbered 123B.52 subd 1

Subd. 1a. MS 1996 Renumbered 123B.52 subd 2

Subd. 1b. MS 1996 Renumbered 123B.52 subd 3

Subd. 2. MS 1996 Renumbered 123B.52 subd 5

Subd. 3. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 4. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 5. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 6. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 7. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 8. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 9. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 10. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 11. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 12. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 13. MS 1980 Repealed, 1982 c 548 art 6 s 32

Subd. 14. MS 1980 Repealed, 1982 c 548 art 6 s 32



Section 123.38 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.38 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.38 Subdivision 1. MS 1996 Renumbered 123B.49 subd 1

Subd. 2. MS 1996 Renumbered 123B.49 subd 2

Subd. 2a. MS 1996 Renumbered 123B.49 subd 3

Subd. 2b. MS 1996 Renumbered 123B.49 subd 4

Subd. 3. MS 1996 Renumbered 123B.49 subd 5

Subd. 4. MS 1996 Renumbered 123B.49 subd 6



Section 123.39 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.39 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.39 Subdivision 1. MS 1996 Renumbered 123B.88 subd 1

Subd. 2. MS 1996 Renumbered 123B.88 subd 3

Subd. 3. MS 1978 Repealed, 1980 c 609 art 2 s 7

Subd. 4. MS 1996 Renumbered 123B.88 subd 4

Subd. 5. MS 1996 Renumbered 123B.88 subd 5

Subd. 5a. MS 1977 Supp Repealed, 1978 c 764 s 143

Subd. 6. MS 1997 Supp Renumbered 123B.88 subd 6

Subd. 7. MS 1996 Renumbered 123B.88 subd 7

Subd. 8. MS 1996 Renumbered 123B.88 subd 8

Subd. 8a. MS 1996 Renumbered 123B.88 subd 9

Subd. 8b. MS 1996 Renumbered 123B.88 subd 10

Subd. 8c. MS 1996 Renumbered 123B.88 subd 11

Subd. 8d. MS 1996 Renumbered 123B.88 subd 12

Subd. 8e. MS 1996 Renumbered 123B.88 subd 13

Subd. 9. MS 1996 Renumbered 123B.88 subd 14

Subd. 9a. MS 1996 Renumbered 123B.88 subd 15

Subd. 10. MS 1996 Renumbered 123B.88 subd 16

Subd. 11. MS 1996 Renumbered 123B.88 subd 17

Subd. 12. MS 1996 Renumbered 123B.88 subd 18

Subd. 13. MS 1996 Renumbered 123B.88 subd 19

Subd. 14. MS 1996 Renumbered 123B.88 subd 20

Subd. 15. MS 1996 Renumbered 123B.88 subd 21

Subd. 16. MS 1996 Renumbered 123B.88 subd 22



Section 123.40 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.40 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.40 Subdivision 1. MS 1996 Renumbered 123B.02 subd 17

Subd. 2. MS 1996 Renumbered 123B.02 subd 19

Subd. 3. MS 1996 Renumbered 123B.02 subd 6

Subd. 4. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. MS 1980 Repealed, 1981 c 358 art 7 s 31

Subd. 6. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. MS 1976 Repealed, 1977 c 447 art 6 s 13

Subd. 8. MS 1996 Renumbered 123B.02 subd 5



Section 123.41 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.41 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.41 MS 1996 Renumbered 123B.23



Section 123.42 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.42 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.42 MS 1996 Renumbered 123B.31



Section 123.50 Repealed, 1957 c 947 art 9 s 9

123.43-123.50 Repealed, 1957 c 947 art 9 s 9



Section 123.51 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.51 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.51 MS 1996 Renumbered 123B.50



Section 123.55 Repealed, 1957 c 947 art 9 s 9

123.52-123.55 Repealed, 1957 c 947 art 9 s 9



Section 123.56 MS 1974 Repealed, 1975 c 162 s 42

123.56 MS 1953 Repealed, 1957 c 947 art 9 s 9

123.56 MS 1974 Repealed, 1975 c 162 s 42



Section 123.57 Repealed, 1957 c 947 art 9 s 9

123.57 Repealed, 1957 c 947 art 9 s 9



Section 123.58 Repealed, 1Sp1995 c 3 art 9 s 42

123.58 Repealed, 1Sp1995 c 3 art 9 s 42



Section 123.581 Subdivisions renumbered, repealed, or no longer in effect

123.581 Subdivision 1. Repealed, 1989 c 329 art 9 s 34

Subd. 2. Repealed, 1983 c 260 s 68

Subd. 3. Repealed, 1983 c 260 s 68

Subd. 4. Repealed, 1983 c 260 s 68

Subd. 5. Repealed, 1983 c 260 s 68

Subd. 6. Repealed, 1989 c 329 art 9 s 34

Subd. 7. Repealed, 1983 c 260 s 68



Section 123.582 Renumbered 123A.21

123.582 Renumbered 123A.21



Section 123.60 Repealed, 1989 c 329 art 9 s 34

123.60 Repealed, 1989 c 329 art 9 s 34



Section 123.601 Repealed, 1989 c 329 art 9 s 34

123.601 Repealed, 1989 c 329 art 9 s 34



Section 123.61 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

123.61 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 123.62 Renumbered 123A.50

123.62 Renumbered 123A.50



Section 123.63 Renumbered 123B.74

123.63 Renumbered 123B.74



Section 123.64 Renumbered 123B.744

123.64 Renumbered 123B.744



Section 123.65 Repealed, 1980 c 609 art 6 s 48

123.65 Repealed, 1980 c 609 art 6 s 48



Section 123.66 Renumbered 123B.28

123.66 Renumbered 123B.28



Section 123.67 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

123.67 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 123.68 Repealed, 1989 c 329 art 9 s 34

123.68 Repealed, 1989 c 329 art 9 s 34



Section 123.681 Renumbered 123B.29

123.681 Renumbered 123B.29



Section 123.69 Expired

123.69 Expired



Section 123.70 Renumbered 121A.15

123.70 Renumbered 121A.15



Section 123.701 Renumbered 121A.16

123.701 Renumbered 121A.16



Section 123.702 Subdivisions renumbered, repealed, or no longer in effect

123.702 Subdivision 1. Renumbered 121A.17 subd 1

Subd. 1a. Renumbered 121A.17 subd 2

Subd. 1b. Renumbered 121A.17 subd 3

Subd. 2. Renumbered 121A.17 subd 4

Subd. 3. Renumbered 121A.17 subd 5

Subd. 4. Renumbered 121A.17 subd 6

Subd. 4a. Renumbered 121A.17 subd 7

Subd. 5. Renumbered 121A.17 subd 8

Subd. 6. Renumbered 121A.17 subd 9

Subd. 7. Renumbered 121A.17 subd 10



Section 123.703 Repealed, 1989 c 329 art 4 s 20

123.703 Repealed, 1989 c 329 art 4 s 20



Section 123.704 Renumbered 121A.18

123.704 Renumbered 121A.18



Section 123.7045 Renumbered 121A.19

123.7045 Renumbered 121A.19



Section 123.705 Repealed, 1989 c 329 art 4 s 20

123.705 Repealed, 1989 c 329 art 4 s 20



Section 123.706 Repealed, 1991 c 265 art 4 s 33

123.706 Repealed, 1991 c 265 art 4 s 33



Section 123.707 Repealed, 1991 c 265 art 4 s 33

123.707 Repealed, 1991 c 265 art 4 s 33



Section 123.71 Renumbered 123B.10

123.71 Renumbered 123B.10



Section 123.72 Renumbered 123B.02 subd 16

123.72 Renumbered 123B.02 subd 16



Section 123.73 Repealed, 1991 c 265 art 9 s 75

123.73 Repealed, 1991 c 265 art 9 s 75



Section 123.74 Renumbered 126.65

123.74 Renumbered 126.65



Section 123.741 Renumbered 126.66

123.741 Renumbered 126.66



Section 123.742 Renumbered 126.67

123.742 Renumbered 126.67



Section 123.743 Renumbered 126.68

123.743 Renumbered 126.68



Section 123.7431 Renumbered 124.274

123.7431 Renumbered 124.274



Section 123.75 Renumbered 123B.07

123.75 Renumbered 123B.07



Section 123.751 Renumbered 123B.08

123.751 Renumbered 123B.08



Section 123.76 Renumbered 123B.84

123.76 Renumbered 123B.84



Section 123.77 Renumbered 123B.85

123.77 Renumbered 123B.85



Section 123.78 Subdivisions renumbered, repealed, or no longer in effect

123.78 Subdivision 1. Renumbered 123B.86 subd 1

Subd. 1a. Renumbered 123B.86 subd 2

Subd. 2. Renumbered 123B.86 subd 3

Subd. 3. Renumbered 123B.86 subd 4



Section 123.79 Renumbered 123B.87

123.79 Renumbered 123B.87



Section 123.799 Renumbered 123B.89

123.799 Renumbered 123B.89



Section 123.7991 Renumbered 123B.90

123.7991 Renumbered 123B.90



Section 123.7992 Renumbered 121A.585

123.7992 Renumbered 121A.585



Section 123.80 Repealed, 1994 c 647 art 12 s 43

123.80 Repealed, 1994 c 647 art 12 s 43



Section 123.801 Renumbered 121A.59

123.801 Renumbered 121A.59



Section 123.805 Renumbered 123B.91

123.805 Renumbered 123B.91



Section 123.81 Repealed, 1969 c 9 s 96

123.81 Repealed, 1969 c 9 s 96



Section 123.82 Repealed, 1969 c 9 s 96

123.82 Repealed, 1969 c 9 s 96



Section 123.83 Repealed, 1969 c 9 s 96

123.83 Repealed, 1969 c 9 s 96



Section 123.84 Repealed, 1969 c 9 s 96

123.84 Repealed, 1969 c 9 s 96



Section 123.85 Repealed, 1969 c 9 s 96

123.85 Repealed, 1969 c 9 s 96



Section 123.86 Repealed, 1969 c 9 s 96

123.86 Repealed, 1969 c 9 s 96



Section 123.87 Repealed, 1969 c 9 s 96

123.87 Repealed, 1969 c 9 s 96



Section 123.88 Repealed, 1969 c 9 s 96

123.88 Repealed, 1969 c 9 s 96



Section 123.89 Repealed, 1969 c 9 s 96

123.89 Repealed, 1969 c 9 s 96



Section 123.90 Repealed, 1969 c 9 s 96

123.90 Repealed, 1969 c 9 s 96



Section 123.91 Repealed, 1969 c 9 s 96

123.91 Repealed, 1969 c 9 s 96



Section 123.92 Repealed, 1969 c 9 s 96

123.92 Repealed, 1969 c 9 s 96



Section 123.93 Repealed, 1969 c 9 s 96

123.93 Repealed, 1969 c 9 s 96



Section 123.931 Renumbered 123B.40

123.931 Renumbered 123B.40



Section 123.932 Subdivisions renumbered, repealed, or no longer in effect

123.932 Subdivision 1. Repealed, 1978 c 733 s 26

Subd. 1a. Renumbered 123B.41 subd 1

Subd. 1b. Renumbered 123B.41 subd 2

Subd. 1c. Renumbered 123B.41 subd 3)

Subd. 1d. Renumbered 123B.41 subd 4

Subd. 1e. Renumbered 123B.41 subd 5

Subd. 2. Repealed, 1978 c 733 s 26

Subd. 2a. Renumbered 123B.41 subd 6

Subd. 2b. Renumbered 123B.41 subd 7

Subd. 2c. Renumbered 123B.41 subd 8

Subd. 3. Renumbered 123B.41 subd 9

Subd. 3a. Renumbered 123B.41 subd 10

Subd. 4. Repealed, 1991 c 130 s 38

Subd. 5. Renumbered 123B.41 subd 11

Subd. 6. Repealed, 1978 c 733 s 26

Subd. 7. Renumbered 123B.41 subd 12

Subd. 8. Repealed, 1978 c 733 s 26

Subd. 9. Renumbered 123B.41 subd 13

Subd. 10. Renumbered 123B.41 subd 14

Subd. 11. Renumbered 123B.41 subd 15



Section 123.933 Renumbered 123B.42

123.933 Renumbered 123B.42



Section 123.934 Repealed, 1978 c 733 s 26

123.934 Repealed, 1978 c 733 s 26



Section 123.935 Subdivisions renumbered, repealed, or no longer in effect

123.935 Subdivision 1. Renumbered 123B.44 subd 1

Subd. 2. Renumbered 123B.44 subd 2

Subd. 3. Renumbered 123B.44 subd 3

Subd. 4. Renumbered 123B.44 subd 4

Subd. 5. Renumbered 123B.44 subd 5

Subd. 6. Renumbered 123B.44 subd 6

Subd. 7. Renumbered 123B.445



Section 123.936 Renumbered 123B.45

123.936 Renumbered 123B.45



Section 123.9361 Renumbered 123B.46

123.9361 Renumbered 123B.46



Section 123.9362 Renumbered 123B.47

123.9362 Renumbered 123B.47



Section 123.937 Renumbered 123B.48

123.937 Renumbered 123B.48



Section 123.938 Expired

123.938 Expired



Section 123.939 Repealed, 1981 c 359 s 18

123.939 Repealed, 1981 c 359 s 18



Section 123.947 Renumbered 123B.43

123.947 Renumbered 123B.43



Section 123.951 Renumbered 123B.04

123.951 Renumbered 123B.04



Section 123.97 Renumbered 120B.10

123.97 Renumbered 120B.10



Section 123.972 Renumbered 120B.11

123.972 Renumbered 120B.11






Chapter 123A School Districts; Forms for Organizing

Section 123A.01 Definitions.

123A.01 Definitions.

Subdivision 1. Definitions. For purposes of this chapter, the words defined in section 120A.05, have the same meaning.

Subd. 2. Teacher. For purposes of this chapter, "teacher" means a teacher as defined in section 122A.40, subdivision 1.

HIST: Ex1959 c 71 art 3 s 1; 1998 c 397 art 5 s 2; art 11 s 3



Section 123A.05 Area learning center organization.

123A.05 Area learning center organization.

Subdivision 1. Governance. A district may establish an area learning center either by itself or in cooperation with other districts, a service cooperative, an intermediate school district, a local education and employment transitions partnership, public and private secondary and post-secondary institutions, public agencies, businesses, and foundations. Except for a district located in a city of the first class, a center must serve the geographic area of at least two districts.

Subd. 2. Reserve revenue. Each district that is a member of an area learning center must reserve revenue in an amount equal to at least 90 percent of the district average general education revenue per pupil unit minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0485, calculated without basic skills revenue, transportation sparsity revenue, and the transportation portion of the transition revenue adjustment, times the number of pupil units attending an area learning center program under this section. The amount of reserved revenue under this subdivision may only be spent on program costs associated with the area learning center. Compensatory revenue must be allocated according to section 126C.15, subdivision 2.

Subd. 3. Access to services. A center shall have access to the district's regular education programs, special education programs, technology facilities, and staff. It may contract with individuals or post-secondary institutions. It shall seek the involvement of community education programs, post-secondary institutions, interagency collaboratives, culturally based organizations, mutual assistance associations, and other community resources, businesses, and other federal, state, and local public agencies.

Subd. 4. Nonresident pupils. A pupil who does not reside in the district may attend a center without consent of the school board of the district of residence.

HIST: 1987 c 398 art 8 s 34; 1Sp1995 c 3 art 4 s 20; 1996 c 305 art 1 s 138; 1996 c 412 art 4 s 12; 1Sp1997 c 4 art 2 s 32; 1998 c 397 art 5 s 100,101,104; art 11 s 3; 1998 c 398 art 2 s 33; 1999 c 241 art 2 s 4,5



Section 123A.06 Center programs and services.

123A.06 Center programs and services.

Subdivision 1. Program focus. (a) The programs and services of a center must focus on academic and learning skills, applied learning opportunities, trade and vocational skills, work-based learning opportunities, work experience, youth service to the community, transition services, and English language and literacy programs for children whose primary language is a language other than English. Applied learning, work-based learning, and service learning may best be developed in collaboration with a local education and transitions partnership, culturally based organizations, mutual assistance associations, or other community resources. In addition to offering programs, the center shall coordinate the use of other available educational services, special education services, social services, health services, and post-secondary institutions in the community and services area.

(b) Consistent with the requirements of sections 121A.40 to 121A.56, a school district may provide an alternative education program for a student who is within the compulsory attendance age under section 120A.20, and who is involved in severe or repeated disciplinary action.

Subd. 2. People to be served. A center shall provide programs for secondary pupils and adults. A center may also provide programs and services for elementary and secondary pupils who are not attending the center to assist them in being successful in school. A center shall use research-based best practices for serving limited English proficient students and their parents. An individual education plan team may identify a center as an appropriate placement to the extent a center can provide the student with the appropriate special education services described in the student's plan. Pupils eligible to be served are those age five to adults 22 and older who qualify under the graduation incentives program in section 124D.68, subdivision 2, or those pupils who are eligible to receive special education services under sections 125A.03 to 125A.24, and 125A.65.

Subd. 3. Hours of instruction exemption. Notwithstanding any law to the contrary, the center programs must be available throughout the entire year. Pupils in a center may receive instruction for more than or less than the daily number of hours required by the rules of the commissioner of children, families, and learning. However, a pupil must receive instruction each year for at least the total number of instructional hours required by statutes and rules. A center may petition the state board under Minnesota Rules, part 3500.1000, for exemption from other rules.

Subd. 4. Granting a diploma. Upon successful completion of the center program, a pupil is entitled to receive a high school diploma. The pupil may elect to receive a diploma from either the district of residence or the district in which the center is located.

HIST: 1987 c 398 art 8 s 35; 1988 c 718 art 6 s 15; 1993 c 146 art 5 s 16; 1Sp1995 c 3 art 4 s 21; 1Sp1997 c 4 art 3 s 17; art 6 s 14; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 2 s 34,35; 1998 c 398 art 5 s 55; 1999 c 241 art 2 s 6,7



Section 123A.07 Resource center for other programs.

123A.07 Resource center for other programs.

An area learning center must serve as a resource for other districts, educational, community, and business organizations. The center may charge a fee for these services. The following services shall be provided for a region or the state:

(1) information and research for alternative programs;

(2) regional or state workshops on awareness, identification, programs, and support for these pupils;

(3) recommendations for staff qualifications to ensure the most qualified staff can be selected for the programs; and

(4) recommendations for successful learning programs for special education students placed in an alternative setting.

HIST: 1987 c 398 art 8 s 36; 1998 c 397 art 5 s 104; 1998 c 398 art 2 s 36



Section 123A.08 Center funding.

123A.08 Center funding.

Subdivision 1. Outside sources for resources and services. A center may accept:

(1) resources and services from post-secondary institutions serving center pupils;

(2) resources from Job Training Partnership Act programs, including funding for jobs skills training for various groups and the percentage reserved for education;

(3) resources from the department of human services and county welfare funding;

(4) resources from a local education and employment transitions partnership; or

(5) private resources, foundation grants, gifts, corporate contributions, and other grants.

Subd. 2. General education aid. Payment of general education aid for nonresident pupils enrolled in the center must be made according to section 127A.47, subdivision 7.

Subd. 3. Special education revenue. Payment of special education revenue for nonresident pupils enrolled in the center must be made according to section 125A.15.

HIST: 1987 c 398 art 8 s 37; 1988 c 486 s 78; 1Sp1995 c 3 art 4 s 22; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 2 s 37



Section 123A.09 Designating and approving a center.

123A.09 Designating and approving a center.

The commissioner shall establish a process for state designation and approval of area learning centers that meet the provisions of sections 123A.05 to 123A.08. Any process for designating and approving an area learning center must emphasize the importance of having the area learning center serve students who have dropped out of school, are homeless, are eligible to receive free or reduced priced lunch, have been suspended or expelled, have been declared truant or are pregnant or parents.

HIST: 1988 c 718 art 7 s 52; 1991 c 130 s 25; 1994 c 647 art 4 s 27; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 102,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.15 Establishing education districts.

123A.15 Establishing education districts.

Subdivision 1. Purpose. The purpose of an education district is to increase educational opportunities for learners by increasing cooperation and coordination among school districts, other governmental units, and post-secondary institutions, and to replace other existing cooperative structures.

Subd. 2. Agreement to establish an education district; special provision. (a) Boards meeting the requirements of subdivision 3 may enter into a written agreement to establish an education district. Once established, cities, counties, and other governmental units as defined in section 471.59, may become members of the education district. The agreement and subsequent amendments must be adopted by majority vote of the full membership of each board.

(b) The education district agreement may contain a special provision adopted by the vote of a majority of the full membership of each of the boards of the member districts to allow a post-secondary institution or cities, counties, and other governmental units to become a member of the education district.

Subd. 3. Requirements for formation. (a) An education district must have one of the following at the time of formation:

(1) at least five districts;

(2) at least four districts with a total of at least 5,000 pupils in average daily membership; or

(3) at least four districts with a total of at least 2,000 square miles.

Members of an education district must be contiguous. Districts with a cooperation agreement according to section 123A.32 may belong to an education district only as a unit.

(b) A noncontiguous district may be a member of an education district if the commissioner of children, families, and learning determines that:

(1) a district between the education district and the noncontiguous district has considered and is unwilling to become a member; or

(2) a noncontiguous configuration of member districts has sufficient technological or other resources to offer effective levels of programs and services.

Subd. 4. Meeting with teacher representatives. Before entering into an agreement, the board of each member district must meet and confer with the exclusive representatives of the teachers of each district proposing to enter the education district.

Subd. 5. Notice and public hearing on proposed agreement. Before entering into an agreement, the board of each member district must publish a summary of the proposed agreement and its effect upon the district at least once in a newspaper of general circulation in the district. The board must conduct a public hearing on the proposed agreement not more than ten days after the notice and at least 30 days before entering into an agreement.

Subd. 6. Service cooperatives to assist in establishing education districts. If requested, service cooperatives must provide assistance to districts in establishing education districts. The assistance may include determination of appropriate boundaries of the education district and development of the agreement. The service cooperatives may provide any other services requested by the education district.

HIST: 1987 c 398 art 8 s 2; 1988 c 718 art 6 s 3; 1989 c 329 art 6 s 19-23; 1990 c 562 art 6 s 8,9; 1991 c 265 art 6 s 19; 1994 c 647 art 6 s 42; art 13 s 2; 1Sp1995 c 3 art 9 s 13-15; 1996 c 305 art 1 s 138; 1998 c 397 art 5 s 77-81,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.16 Education district board.

123A.16 Education district board.

Subdivision 1. School district representation. The education district board shall be composed of at least one representative appointed by the school board or governing board of each member. Each representative must be a member of the appointing school or governing board. Each representative shall serve at the pleasure of the appointing board and may be recalled by a majority vote of the appointing board. Each representative shall serve for the term that is specified in the agreement. The board shall select its officers from among its members and shall determine the terms of the officers. The board shall adopt bylaws for the conduct of its business. The board may conduct public meetings via interactive television if the board complies with chapter 13D in each location where board members are present.

Subd. 2. Post-secondary representation. The education district board may appoint, with the approval of the member post-secondary institution, a representative from one or more member post-secondary institutions as a member of the education district board. Each post-secondary representative shall serve at the pleasure of the education district board and may be recalled by a majority vote of the education district board. The education district agreement may specify issues on which a post-secondary representative may vote.

HIST: 1987 c 398 art 8 s 3; 1989 c 329 art 6 s 24; 1991 c 44 s 1; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 16; 1998 c 397 art 5 s 104



Section 123A.17 Powers and duties of an education district board.

123A.17 Powers and duties of an education district board.

Subdivision 1. Coordination. An education district board shall coordinate the programs and services of the education district according to the terms of the written agreement. The board shall implement the agreement for delivering educational services defined in section 123A.21, subdivisions 7 and 8, needed in the education district.

Subd. 2. Personnel. The board may employ personnel as necessary to provide and support the programs and services of the education district. Education district staff shall participate in retirement programs. Notwithstanding section 123B.143, subdivision 1, a member district of an education district may contract with the education district to obtain the services of a superintendent. The person to provide the services need not be employed by the education district or a member district at the time the contract is entered into.

Subd. 3. Contracts. The board may enter into contracts with districts and other public and private agencies to provide services needed in the education district.

Subd. 4. General law. The board shall be governed, unless specifically provided otherwise, by laws applicable to independent school districts.

Subd. 5. Advisory council. An advisory council, consisting of representatives from the program areas covered by the agreement, shall be appointed by the education district board.

Subd. 6. Report to members. The board shall submit at least an annual report to the member districts and an annual report to the commissioner of children, families, and learning about the activities of the education district.

Subd. 7. Discontinuing grades. The board of a district that is a member of an education district may discontinue any of kindergarten through grade 12 or part of those grades and provide instruction for those grades or parts of grades within the education district.

HIST: 1987 c 398 art 8 s 4; 1989 c 329 art 6 s 25-27; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 17; 1998 c 397 art 5 s 82,83,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.18 Education district agreement.

123A.18 Education district agreement.

Subdivision 1. Adoption; content; review. An education district board shall adopt a comprehensive agreement for continuous learning. The agreement must address methods to improve the educational opportunities available in the education district. The education district board shall review the agreement annually and propose necessary amendments to the member districts.

Subd. 2. Extended year instruction. The agreement may provide opportunities for pupils to receive instruction throughout the entire year and for teachers to coordinate educational opportunities and provide instruction throughout the entire year. Pupils may receive instruction for more than or less than the daily number of hours required by the rules of the commissioner of children, families, and learning. However, the pupil must receive instruction each year for at least the total number of instructional hours required by statutes and rules. A teacher who is employed for the extended year may develop, in consultation with pupils and parents, individual educational programs for not more than 125 pupils.

Subd. 3. Attendance in other districts. (a) The agreement may provide for a pupil who is a resident of a member district to enroll in programs or courses offered by another member district or transfer to another member district. A pupil and parent shall consult with a career teacher, counselor, or principal before transferring to another district. The agreement shall specify procedures for reimbursement among the member districts. The district of residence shall count all resident pupils who enroll in programs or courses or transfer to another district as its pupils for the purpose of state aid and levy limitations. The agreement shall determine whether transportation is available for pupils enrolled in programs or courses or transferring to another district.

(b) Paragraph (a) does not limit any rights or duties under section 124D.03.

HIST: 1987 c 398 art 8 s 5; 1989 c 329 art 6 s 28,29; 1990 c 562 art 6 s 11,12; 1991 c 265 art 3 s 38; art 6 s 20,21; 1994 c 647 art 6 s 42; 1Sp1995 c 3 art 9 s 18; 1998 c 397 art 5 s 104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.19 Teaching positions.

123A.19 Teaching positions.

Subdivision 1. Teacher defined. For the purposes of this section, "teacher" does not include a superintendent.

Subd. 2. Negotiated plan for filling positions. The boards in all member districts and exclusive bargaining representatives of the teachers in all member districts may negotiate a plan for filling positions resulting from implementation of the education district agreement. If the plan is negotiated among the member districts and the exclusive bargaining representative of each member district and unanimously agreed upon, in writing, the education district must include the plan in the education district agreement. If a plan is not negotiated, the education district is governed by subdivision 3.

Subd. 3. Filling positions without a negotiated plan. (a) When an education district board or a member board is filling a position resulting from implementation of the agreement, the board may offer the position to a teacher currently employed by a member district according to the exchange teacher provisions of section 122A.54.

(b) If the position is not filled by a currently employed teacher, the board must offer the position to an available teacher in the order of seniority in fields of licensure on a combined seniority list of all available teachers in the member districts. For the purpose of establishing a combined seniority list, each district must be considered to have started school each year on the same date. An available teacher is a teacher in a member district who:

(1) was placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or was terminated according to section 122A.41, subdivision 14, not more than one year before the initial formation of an education district as a result of an intention to enter into an education district agreement;

(2) was placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or was terminated according to section 122A.41, subdivision 14, as a result of implementing the education district agreement, after the formation of the education district; or

(3) is placed on unrequested leave of absence by a member district, according to section 122A.40, subdivision 10 or 11, or is terminated according to section 122A.41, subdivision 14, as a result of implementing the education district, in the same year the position is filled.

(c) If no currently employed teacher or available teacher accepts the position, the board may fill the position with any other teacher.

(d) Any teacher who has been placed on unrequested leave of absence or who has been terminated has a right to a position only as long as the teacher has a right to reinstatement in a member district under section 122A.40, subdivision 10 or 11, or 122A.41, subdivision 14.

Subd. 4. Probation and termination. Notwithstanding section 122A.40, subdivision 5, a teacher who has acquired continuing contract rights in a member district and who transfers employment from a member district to the education district or to another member district does not have to serve a probationary period. A teacher who is terminated or discharged by a member district according to section 122A.40, subdivision 9 or 13, or 122A.41, subdivision 6, has no right to any position under this section.

Subd. 5. Determining whether unrequested leave or termination results from implementing agreement. When a school board that intends to enter into an education district agreement, and at the time a board that has entered into an education district agreement places a teacher on unrequested leave of absence, according to section 122A.40, subdivision 10 or 11, or terminates a teacher's services under section 122A.41, subdivision 14, the board must make a determination whether the placement or termination is a result of implementing the education district agreement. That determination must be included in the notice of proposed placement or termination, may be reviewed at a hearing upon request of the teacher, and must be included in the notice of final action of the board. If the determination is not disputed by the teacher before June 1 or the final date required for action by the board, the teacher shall be deemed to acquiesce in the board's determination.

HIST: 1987 c 398 art 8 s 6; 1989 c 329 art 6 s 31,32; 1994 c 647 art 6 s 42; 1998 c 397 art 5 s 84-87,104; art 11 s 3



Section 123A.21 Service cooperatives.

123A.21 Service cooperatives.

Subdivision 1. Establishment of service cooperatives. (a) Ten service cooperatives, hereafter designated as SCs, are established. Geographical boundaries for each SC shall coincide with those identified in governor's executive orders 8, dated September 1, 1971, and 59, dated May 29, 1973, issued pursuant to the Regional Development Act of 1969, Minnesota Statutes, sections 462.381 to 462.397, with the following exceptions:

(1) development regions one and two shall be combined to form a single SC;

(2) development regions six east and six west shall be combined to form a single SC; and

(3) development regions seven east and seven west shall be combined to form a single SC.

(b) The SC shall cooperate with the regional development commission for the region with which its boundaries coincide but shall not be responsible to nor governed by that regional development commission.

(c) Two or more identified SCs may, upon approval by a majority of the members in each affected SC, be combined and administered as a single SC.

Subd. 2. Purpose of SC. The primary purposes of designation as a SC shall be to perform planning on a regional basis and to assist in meeting specific needs of clients in participating governmental units which could be better provided by a SC than by the members themselves. The SC must provide those programs and services which are determined, pursuant to subdivision 7, to be priority needs of the particular region and must assist in meeting special needs which arise from fundamental constraints upon individual members.

Subd. 3. Membership and participation. Full membership in a SC shall be limited to public school districts, cities, counties, and other governmental units as defined in section 471.59, but nonvoting memberships shall be available to nonpublic school administrative units and other partnership agencies or organizations within the SC. A school district, city, county, or other governmental unit or nonprofit organization may belong to one or more SCs. Participation in programs and services provided by the SC shall be discretionary. No school district, city, county, or other governmental unit shall be compelled to participate in these services under authority of this section. Nonpublic school students and personnel are encouraged to participate in programs and services to the extent allowed by law.

Subd. 4. Governing board. (a) The care, management, and control of a SC shall be vested in a board of directors composed of not less than six nor more than 15 members. A majority of the members of the SC board of directors shall be current members of school boards of participating public school districts. Election of the school board members to the SC board of directors shall be by vote of all current school board members of participating public school districts with each school board member having one vote. The remaining board members may be representatives at large appointed by the board members or elected as representatives by other participating agencies, such as cities, counties, or other governmental units.

(b) The election timeline shall be compatible with those for school board members and shall be addressed within the bylaws of each SC.

(c) A vacancy on the SC board which results in an unexpired term may be filled by appointment by the SC board of directors until such vacancy can be filled at the next board election.

(d) At the organizational meeting, the SC board shall choose its officers and conduct any other necessary organizational business. The SC board may, at its discretion, appoint up to three members at large to the SC board as ex officio, nonvoting members of the board and shall encourage the advisory participation of a cross-section of school and agency personnel within the SC to the extent allowed by law.

(e) The officers of the SC board shall be a chair, vice-chair, clerk, and treasurer, no two of whom when possible shall be from the same agency.

(f) A member of the SC board shall have the same liability applicable to a member of an independent school board or other elected governmental officials.

Subd. 5. Duties and powers of SC board of directors. The board of directors shall have authority to maintain and operate a SC. Subject to the availability of necessary resources, the powers and duties of this board shall include the following:

(a) The board of directors shall submit, by June 1 of each year to each participating member, an annual plan which describes the objectives and procedures to be implemented in assisting in resolution of the needs of the SC.

(b) The SC board of directors shall provide adequate office, service center, and administrative facilities by lease, purchase, gift, or otherwise.

(c) The SC board of directors shall employ a central administrative staff and other personnel as necessary to provide and support the agreed upon programs and services. The board may discharge staff and personnel pursuant to applicable provisions of law. SC staff and personnel may participate in retirement programs and any other programs available to public school staff and personnel.

(d) The SC board of directors may appoint special advisory committees composed of superintendents, central office personnel, building principals, teachers, parents, lay persons, and representatives from cities, counties, and other governmental units.

(e) The SC board of directors may employ service area personnel pursuant to licensure and certification standards developed by the appropriate state agency such as the commissioner and the state board of teaching.

(f) The SC board of directors may enter into contracts with school boards of local districts including school districts outside the SC area.

(g) The SC board of directors may enter into contracts with other public and private agencies and institutions to provide administrative staff and other personnel as necessary to furnish and support the agreed upon programs and services.

(h) The SC board of directors shall exercise all powers and carry out all duties delegated to it by members under provisions of the SC bylaws. The SC board of directors shall be governed, when not otherwise provided, by applicable laws of the state.

(i) The SC board of directors shall submit an annual evaluation report of the effectiveness of programs and services to the members by September 1 of each year following the previous June 30 in which the programs and services were provided.

(j) The SC board is encouraged to establish cooperative, working relationships and partnerships with post-secondary educational institutions, other public agencies, business, and industry.

Subd. 6. Appointment of an advisory council. There may be advisory councils selected to give advice and counsel to the SC board of directors. The councils may be composed of representatives from public and nonpublic schools, cities, counties, and other governmental units.

Subd. 7. Educational programs and services. The board of directors of each SC shall submit annually a plan to the members. The plan shall identify the programs and services which are suggested for implementation by the SC during the following year and shall contain components of long-range planning determined by the SC. These programs and services may include, but are not limited to, the following areas:

(1) administrative services;

(2) curriculum development;

(3) data processing;

(4) distance learning and other telecommunication services;

(5) evaluation and research;

(6) staff development;

(7) media and technology centers;

(8) publication and dissemination of materials;

(9) pupil personnel services;

(10) planning;

(11) secondary, post-secondary, community, adult, and adult vocational education;

(12) teaching and learning services, including services for students with special talents and special needs;

(13) employee personnel services;

(14) vocational rehabilitation;

(15) health, diagnostic, and child development services and centers;

(16) leadership or direction in early childhood and family education;

(17) community services;

(18) shared time programs;

(19) fiscal services and risk management programs;

(20) technology planning, training, and support services;

(21) health and safety services;

(22) student academic challenges; and

(23) cooperative purchasing services.

Subd. 8. Technical assistance. Service cooperatives shall, to the extent possible, make technical assistance for long-range planning available to school districts upon request and shall establish a common database for local and regional decision making.

Subd. 9. Financial support for the service cooperatives. (a) Financial support for SC programs and services shall be provided by participating members with private, state, and federal financial support supplementing as available. The SC board of directors may, in each year, for the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, assess and certify to each participating school district, nonpublic school administrative unit, city, county, and other governmental unit its proportionate share of all expenses. This share shall be based upon the extent of participation by each school district, nonpublic school administrative unit, city, county, or other governmental unit and shall be in the form of a service fee. Each participating school district, nonpublic school administrative unit, city, county, or other governmental unit shall remit its assessment to the SC board as provided in the SC bylaws. The assessments shall be paid within the maximum levy limitations of each participating member. No participating member shall have any additional liability for the debts or obligations of the SC except that assessment which has been certified as its proportionate share and any other liability the member assumes under section 123A.24, subdivisions 1 and 2.

(b) Any property acquired by the SC board is public property to be used for essential public and governmental purposes which shall be exempt from all taxes and special assessments levied by a city, county, state, or political subdivision thereof. If the SC is dissolved, its property must be distributed to the members at the time of the dissolution.

(c) A member may elect to withdraw participation in the SC by a majority vote of its full board membership and upon compliance with the applicable withdrawal provisions of the SC organizational agreement. The withdrawal shall be effective on the June 30 following receipt by the board of directors of written notification of the withdrawal by February 1 of the same year. Notwithstanding the withdrawal, the proportionate share of any expenses already certified to the withdrawing member for the SC shall be paid to the SC board.

(d) The SC is a public corporation and agency and its board of directors may make application for, accept, and expend private, state, and federal funds that are available for programs of the members.

(e) The SC is a public corporation and agency and as such, no earnings or interests of the SC may inure to the benefit of an individual or private entity.

Subd. 10. Annual meeting. Each SC shall conduct a meeting at least annually for its members.

Subd. 11. Joint Powers Act. Nothing in this section shall restrict the authority granted to school district boards of education by section 471.59.

HIST: 1Sp1995 c 3 art 9 s 25; 1998 c 397 art 5 s 97,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.22 Cooperative centers for vocational education.

123A.22 Cooperative centers for vocational education.

Subdivision 1. Establishment. Two or more independent school districts may enter into an agreement to establish a cooperative center to provide for vocational education and other educational services upon the vote of a majority of the full membership of each of the boards of the districts entering into the agreement. The agreement may also provide for membership by cities, counties, and other governmental units as defined in section 471.59. When a resolution approving this action has been adopted by the board of a district, the resolution shall be published once in a newspaper of general circulation in the district. If a petition for referendum on the question of the district entering into the agreement, containing signatures of qualified voters of the district equal to five percent of the number of voters at the last school district general election, is filed with the clerk of the board within 60 days after publication of the resolution, the board must not enter into the agreement until the question has been submitted to the voters of the district at a special election. This election must be conducted and canvassed in the same manner as school district general elections. If a majority of the total number of votes cast on the question within the district is in favor of the proposition, the board may enter into an agreement to establish the center for purposes described in this section.

Subd. 2. Name. A public corporation so created shall be known as ....(insert name).... cooperative center no. ..... and shall have an identification number assigned pursuant to section 123A.56.

Subd. 3. Governing board. (a) The center must be operated by a center board of not less than five members which shall consist of members from boards of each of the participating districts within the center and member cities, counties, and other governmental units, appointed by their respective boards. Each participating district must have at least one member on the center board. The center board must choose an administrative officer to administer center board policy and directives who shall serve as an ex officio member of the board but shall not have a vote.

(b) The terms of office of the first members of the center board must be determined by lot as follows: one-third of the members for one year, one-third for two years, and the remainder for three years, all terms to expire on June 30 of the appropriate year; provided that if the number of members is not evenly divisible by three, the membership will be as evenly distributed as possible among one, two and three year terms with the remaining members serving the three year term. Thereafter the terms shall be for three years commencing on July 1 of each year. If a vacancy occurs on the center board, it must be filled by the appropriate school board within 90 days. A person appointed to the center board shall qualify as a center board member by filing with the chair a written certificate of appointment from the appointing school board.

(c) The first meeting of a center board must be at a time mutually agreed upon by center board members. At this meeting, the center board must choose its officers and conduct any other necessary organizational business. Thereafter the center board must meet on July 1 of each year or as soon thereafter as practicable pursuant to notice sent to all center board members by the chief executive officer of the center.

(d) The officers of the center board shall be a chair, vice-chair, clerk and treasurer, no two of whom when possible shall be from the same school district. The chair shall preside at all meetings of the center board except in the chair's absence the vice-chair shall preside. The clerk shall keep a complete record of the minutes of each meeting and the treasurer shall be the custodian of the funds of the center. Insofar as applicable, sections 123B.09, 123B.14, 123B.143, and 123B.147, shall apply to the board and officers of the center.

(e) Each participating district must have equal voting power with at least one vote. A majority of the center board shall be a quorum. Any motion other than adjournment shall pass only upon receiving a majority of the votes of the entire center board.

Subd. 4. Center board powers and duties. (a) The center board shall have the general charge of the business of the center and the ownership of facilities. Where applicable, sections 123B.51 and 123B.52, subdivision 4, shall apply. The center board may not issue bonds in its behalf. Each participating district may issue its bonds for the purpose of acquisition and betterment of center facilities in the amount certified by the center board to such participating district in accordance with chapter 475.

(b) The center board (1) may furnish vocational offerings to any eligible person residing in any participating district; (2) may provide special education for the handicapped and disadvantaged; and (3) may provide any other educational programs or services defined in section 123A.21, subdivisions 7 and 8, agreed upon by the participating members. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

(c) In accordance with subdivision 5, paragraph (b), the center board shall certify to each participating district the amount of funds assessed to the district as its proportionate share required for the conduct of the educational programs, payment of indebtedness, and all other proper expenses of the center.

(d) The center board must employ and contract with necessary qualified teachers and administrators and may discharge the same for cause pursuant to section 122A.40. The authority for selection and employment of a director shall be vested in the center board. Notwithstanding the provisions of section 122A.40, subdivision 10 or 11, no individual shall have a right to employment as a director based on seniority or order of employment by the center. The center board may employ and discharge other necessary employees and may contract for other services deemed necessary.

(e) The center board may provide an educational program for secondary and adult vocational phases of instruction. The high school phase of its educational program must be offered as a component of the comprehensive curriculum offered by each of the participating school districts. Graduation must be from the student's resident high school district. Insofar as applicable, sections 120A.22, subdivision 1a, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1 to 15 and 17 to 20, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51, shall apply.

(f) The center board may prescribe rates of tuition for attendance in its programs by adults and nonmember district secondary students.

Subd. 5. Financing. (a) Any center board established pursuant to this section is a public corporation and agency and may receive and disburse federal, state, and local funds made available to it. A participating school district or member must not have any additional individual liability for the debts or obligations of the center except that assessment which has been certified as its proportionate share in accordance with paragraph (b) and subdivision 4, paragraphs (a) and (c). A member of the center board shall have such liability as is applicable to a member of an independent school district board. Any property, real or personal, acquired or owned by the center board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

(b) The center board may, in each year, for the purpose of paying any administrative, planning, operating, or capital expenses incurred or to be incurred, assess and certify to each participating school district its proportionate share of any and all expenses. This share must be based upon an equitable distribution formula agreed upon by the participating districts. Each participating district shall remit its assessment to the center board within 30 days after receipt. The assessments shall be paid within the maximum levy limitations of each participating district.

Subd. 6. Commissioner approval. Before a center begins operation, the commissioner must approve the agreement establishing the center entered into by participating districts.

Subd. 7. Laws governing independent school districts apply. As of the effective date of the creation of any center as contained in the agreement establishing the center, the organization, operation, maintenance, and conduct of the affairs of the center shall be governed by the general laws relating to independent school districts of the state unless provided otherwise in statute.

Subd. 8. Addition and withdrawal of districts. Upon approval by majority vote of a board and of the center board, an adjoining district may become a member in the center and be governed by the provisions of this section and the agreement in effect.

Any participating district may withdraw from the center and from the agreement in effect by a majority vote of the full board membership of the participating district desiring withdrawal and upon compliance with provisions in the agreement establishing the center. Upon receipt of the withdrawal resolution reciting the necessary facts, the center board must file a certified copy with the county auditors of the counties affected. The withdrawal shall become effective at the end of the next following school year but the withdrawal shall not affect the continued liability of the withdrawing district for bonded indebtedness it incurred prior to the effective withdrawal date.

Subd. 9. Dissolution. The boards of each participating district may agree to dissolve a center effective at the end of any school year or at an earlier time as they may mutually agree. A dissolution must be accomplished in accordance with any applicable provisions of the agreement establishing the center. Upon receipt of the dissolution resolutions from the boards of the participating districts, the center board shall file a certified copy with the county auditors of the counties affected. The dissolution must not affect the continuing liability of the previously participating districts for bonded indebtedness incurred prior to the dissolution, or for other continuing obligations, including unemployment benefits.

Subd. 10. Existing centers. Centers operating pursuant to section 471.59 which have been approved by the state board of education prior to August 1, 1974, shall be subject to its provisions except subdivision 1. Any changes in center agreements necessary to comply with this section shall be completed within 12 months after August 1, 1974, and filed with the commissioner by the administrator of each center. Centers operating pursuant to Laws 1967, chapter 822, as amended, Laws 1969, chapter 775, as amended, and Laws 1969, chapter 1060, as amended shall not be subject to the provisions of this section.

Subd. 11. Revenue. A secondary vocational cooperative may be eligible for revenue under section 124D.453.

HIST: 1974 c 252 s 1; 1977 c 447 art 5 s 1,2; 1982 c 548 art 5 s 2; 1983 c 314 art 7 s 19; 1986 c 444; 1987 c 266 art 2 s 10; 1988 c 718 art 6 s 4; 1991 c 265 art 6 s 23; 1992 c 499 art 6 s 39; 1993 c 224 art 13 s 18-20; 1994 c 488 s 8; 1994 c 647 art 6 s 14,42; 1Sp1995 c 3 art 9 s 21-24; 1996 c 412 art 13 s 12; 1998 c 397 art 5 s 91-96,104; art 11 s 3; 1999 c 107 s 66; 2000 c 254 s 4,5; 2000 c 343 s 4; 2000 c 489 art 10 s 21



Section 123A.23 Regional management information centers.

123A.23 Regional management information centers.

Subdivision 1. Creation. Any group of two or more independent, special or common school districts may create a regional management information center pursuant to section 123A.21 or 471.59 to provide computer services to school districts.

Subd. 2. Center for districts with alternative systems. Districts that operate alternative systems approved by the commissioner according to section 125B.07, subdivision 4, may create one regional management information center under section 471.59. The center shall have all of the powers authorized under section 471.59.

The center board may purchase or lease equipment. It may not employ any staff but may enter into a term contract for services. A person providing services according to a contract with the center board is not a state employee.

The department shall provide the center all services that are provided to regional centers formed under subdivision 1, including transferring software and providing accounting assistance.

Subd. 3. Fees. Regional management information centers may charge fees to affiliated districts for the cost of services provided to the district.

Subd. 4. Financial management information services. Regional management information centers may provide financial management information services to cities, counties, towns, or other governmental units at mutually negotiated prices.

HIST: 1980 c 609 art 7 s 14; 1981 c 358 art 5 s 4,5; 1984 c 463 art 7 s 5,6; 1987 c 258 s 12; 1987 c 398 art 7 s 11; 1989 c 329 art 11 s 6; 1990 c 562 art 8 s 11-13; 1991 c 265 art 6 s 4,5; art 9 s 23-26; 1992 c 499 art 6 s 3,4; art 8 s 3; 1993 c 224 art 13 s 10,11; art 14 s 16; 1994 c 465 art 2 s 1; 1994 c 647 art 6 s 2,42; 1Sp1995 c 3 art 9 s 12; art 13 s 3; 1996 c 412 art 13 s 8; 1997 c 397 art 5 s 104; art 11 s 3



Section 123A.24 Withdrawing from cooperative unit; appealing denial of membership.

123A.24 Withdrawing from cooperative unit; appealing denial of membership.

Subdivision 1. Distribution of assets and liabilities. (a) If a district withdraws from a cooperative unit defined in subdivision 2, the distribution of assets and assignment of liabilities to the withdrawing district shall be determined according to this subdivision.

(b) The withdrawing district remains responsible for its share of debt incurred by the cooperative unit according to section 123B.02, subdivision 3. The district and cooperative unit may mutually agree, through a board resolution by each, to terms and conditions of the distribution of assets and the assignment of liabilities.

(c) If the cooperative unit and the district cannot agree on the terms and conditions, the commissioner shall resolve the dispute by determining the district's proportionate share of assets and liabilities based on the district's enrollment, financial contribution, usage, or other factor or combination of factors determined appropriate by the commissioner. The assets must be disbursed to the withdrawing district in a manner that minimizes financial disruption to the cooperative unit.

(d) Assets related to an insurance pool shall not be disbursed to a member district under paragraph (c).

Subd. 2. Cooperative unit defined. For the purposes of this section, a cooperative unit is:

(1) an education district organized under sections 123A.15 to 123A.19;

(2) a cooperative vocational center organized under section 123A.22;

(3) an intermediate district organized under chapter 136D;

(4) a service cooperative organized under section 123A.21; or

(5) a regional management information center organized under section 123A.23 or as a joint powers district according to section 471.59.

Subd. 3. Appealing denial of membership to commissioner. If a cooperative unit as defined in subdivision 2, denies membership in the unit to a district, the district may appeal to the commissioner. The commissioner may require the cooperative unit to grant the district membership.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90,104; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17



Section 123A.245 Cooperative units; eligibility for grants.

123A.245 Cooperative units; eligibility for grants.

A cooperative unit, through its governing board, may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources.

HIST: 1999 c 241 art 9 s 18



Section 123A.25 Cooperative unit; insurance pools.

123A.25 Cooperative unit; insurance pools.

Any cooperative unit defined in section 123A.24, subdivision 2, that directly manages a health insurance pool or provides health insurance coverage through an insurance pool as a service to members must create a labor-management committee representative of the groups covered by the pool to advise the governmental unit on management matters of the coverage.

HIST: 1994 c 647 art 6 s 10; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.26 Cooperative units; prohibited aid and levies.

123A.26 Cooperative units; prohibited aid and levies.

Subdivision 1. General prohibition. Unless specifically permitted in the provision authorizing an aid or a levy, cooperative units of government defined in section 123A.24, subdivision 2, are prohibited from making a property tax levy or qualifying for or receiving any form of state aid except as provided in subdivisions 2 and 3.

Subd. 2. Grants. A cooperative unit may apply for and receive a grant on behalf of its members.

Subd. 3. Allocation from members. By July 15 of each year, a school district may, by board resolution, request the department to make a payment to a third party. The total sum of the payments for the year may not exceed the lesser of (a) the district's general education aid for the fiscal year beginning July 1, according to sections 127A.47, subdivision 7, and 126C.13, subdivision 4, or (b) an amount equal to $100 times the adjusted pupil units for the fiscal year beginning July 1. By July 30 of each year, the school district must report to the commissioner the amount allocated. The amount shall be paid to the third party according to section 127A.45, subdivision 16. Amounts paid to third parties under this subdivision shall be recognized and reported as revenues and expenditures on the school district's books of account under sections 123B.75 and 123B.76.

HIST: 1994 c 647 art 6 s 22; 1Sp1995 c 3 art 9 s 27; 1Sp1997 c 4 art 3 s 11; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.27 Reserved revenue for district cooperation.

123A.27 Reserved revenue for district cooperation.

A district that was a member of an intermediate school district organized pursuant to chapter 136D on July 1, 1996, must place a portion of its general education revenue in a reserved account for instructional services from entities formed for cooperative services for special education programs and secondary vocational programs. The amount reserved is equal to the levy made according to Minnesota Statutes 1993 Supplement, section 124.2727, subdivision 6, for taxes payable in 1994 divided by the actual pupil units in the intermediate school district for fiscal year 1995 times the number of actual pupil units in the school district in 1995. The district must use 5/11 of the revenue for special education and 6/11 of the revenue for secondary vocational education. The district must demonstrate that the revenue is being used to provide the full range of special education and secondary vocational programs and services available to each child served by the intermediate. The secondary vocational programs and services must meet the requirements established in an articulation agreement developed between the commissioner of children, families, and learning and the board of trustees of the Minnesota state colleges and universities.

A district that was a member of an education district organized pursuant to section 123A.15 on July 1, 1999, must place a portion of its general education revenue in a reserve account for instructional services from entities formed for cooperative services. Services may include secondary vocational programs, special education programs, staff development, and gifted and talented instruction. The amount reserved is equal to $50 per pupil unit times the actual number of pupil units in the district.

HIST: 1998 c 397 art 11 s 3; 1998 c 398 art 1 s 32; art 5 s 55; 2000 c 254 s 6



Section 123A.30 Agreements for secondary education.

123A.30 Agreements for secondary education.

Subdivision 1. Applicability. The provisions of this section shall apply to a district with fewer than 375 pupils enrolled in grades 7 to 12.

Subd. 2. Agreement. The board may enter into one or more agreements providing for instruction of its secondary pupils in one or more districts. The agreement must be effective on July 1 and shall be for a specified or indefinite number of years. The agreement must set forth the obligations of transportation, the tuition to be paid to the providing district, and all additional charges and fees to be paid to the providing district. The amount of tuition shall not be subject to the provisions of section 123A.488, subdivision 2. The agreement may provide for negotiation of a plan for the assignment or employment in a providing district as an exchange teacher according to section 122A.54, or placement on unrequested leave of absence of teachers whose positions are discontinued as a result of the agreement.

Subd. 3. Public hearing. Before entering into agreements permitted by subdivision 2, the board must hold a public hearing. The board must publish notice of the hearing in the newspaper with the largest circulation in the district. If the board proposes to enter into agreements with two or more districts, the board may conduct separate or consolidated hearings.

Subd. 4. Review and comment. After the hearing required by subdivision 3 and before entering into an agreement, the board must submit the agreement to the commissioner for review and comment.

Subd. 5. Aid payments. A district entering into an agreement permitted in subdivision 2 must continue to count its resident pupils who are educated in other districts as resident pupils in the calculation of pupil units for the purposes of state aids, levy limitations, and any other purpose. A district may continue to provide transportation and collect transportation aid for its resident pupils. For purposes of aid calculations, the commissioner may adjust the cost per eligible pupil transported to reflect changes in cost resulting from the agreement, if any.

Subd. 6. Severance pay. A district must pay severance pay to a teacher who is placed on unrequested leave of absence by the district as a result of the agreement. A teacher is eligible under this subdivision if the teacher:

(1) is a teacher, but not a superintendent;

(2) has a continuing contract with the district according to section 122A.40, subdivision 7.

The amount of severance pay must be equal to the teacher's salary for the school year during which the teacher was placed on unrequested leave of absence minus the gross amount the teacher was paid during the 12 months following the teacher's termination of salary, by an entity whose teachers by statute or rule must possess a valid Minnesota teaching license, and minus the amount a teacher receives as severance or other similar pay according to a contract with the district or district policy. These entities requiring a valid Minnesota teaching license include, but are not limited to, the district that placed the teacher on unrequested leave of absence, another district in Minnesota, an education district, an intermediate school district, a service cooperative, a board formed under section 471.59, a state residential academy, the Perpich center for arts education, a vocational center, or a special education cooperative. These entities do not include a district in another state, a Minnesota public post-secondary institution, or a state agency. Only amounts earned by the teacher as a substitute teacher or in a position requiring a valid Minnesota teaching license shall be subtracted. A teacher may decline any offer of employment as a teacher without loss of rights to severance pay.

To determine the amount of severance pay that is due for the first six months following termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose. To determine the amount of severance pay that is due for the second six months of the 12 months following the termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose.

A teacher who receives severance pay under this subdivision waives all further reinstatement rights under section 122A.40, subdivision 10 or 11. If the teacher receives severance pay, the teacher shall not receive credit for any years of service in the district paying severance pay prior to the year in which the teacher becomes eligible to receive severance pay.

The severance pay is subject to section 465.72. The district may levy annually according to section 126C.43, for the severance pay.

HIST: 1983 c 314 art 8 s 8; 1990 c 562 art 6 s 6; 1991 c 130 s 37; 1991 c 265 art 6 s 18; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; art 13 s 10; 1998 c 397 art 5 s 65-69,104; art 11 s 3; 1999 c 241 art 10 s 8



Section 123A.32 Interdistrict cooperation.

123A.32 Interdistrict cooperation.

Subdivision 1. District requirements. The boards of two or more districts may, after consultation with the department, enter into an agreement providing for:

(1) discontinuance by all districts except one of at least the 10th, 11th, and 12th grades; and

(2) instruction of the pupils in the discontinued grades in one of the cooperating districts. Each district must continue to operate a school with at least three grades. Before entering into a final agreement, the boards must provide a copy of this agreement to the commissioner.

Subd. 2. Aid; transportation. (a) Each district must continue to count its resident pupils who are educated in a cooperating district as resident pupils in the calculation of pupil units for all purposes. The agreement must provide for tuition payments between or among the districts.

(b) Each district must continue to provide transportation and collect transportation aid for its resident pupils pursuant to sections 123B.88 and 123B.92. A district may provide some or all transportation to its resident pupils by contracting with a cooperating district. For purposes of section 123B.92, the commissioner may adjust the base cost per eligible pupil transported to reflect changes in costs resulting from the agreement.

Subd. 3. Negotiated plan for teachers whose positions are discontinued. The board and exclusive bargaining representative of the teachers in each district discontinuing grades may negotiate a plan to assign or employ in a cooperating district or to place on unrequested leave of absence all teachers whose positions are discontinued as a result of the agreement. The board and exclusive bargaining representative of the teachers in each district providing instruction to nonresident pupils may negotiate a plan to employ teachers from a cooperating district whose positions are discontinued as a result of the agreement. If plans are negotiated and if the boards determine the plans are compatible, the boards shall include the plans in their agreement.

Subd. 4. Combined teacher seniority list. If compatible plans are not negotiated before the March 1 preceding any year of the agreement, the cooperating districts shall be governed by this subdivision. Insofar as possible, teachers who have acquired continuing contract rights and whose positions are discontinued as a result of the agreement shall be employed by a cooperating district or assigned to teach in a cooperating district as exchange teachers pursuant to section 122A.54. If necessary, teachers whose positions are discontinued as a result of the agreement and who have acquired continuing contract rights shall be placed on unrequested leave of absence in fields in which they are licensed in the inverse order in which they were employed by a cooperating district, according to a combined seniority list of teachers in the cooperating districts. For the purpose of establishing a combined seniority list, each district must be considered to have started school each year on the same date.

Subd. 5. Notice; informational meeting. Prior to entering into an agreement, the board shall consult with the community at an informational meeting. The board must publish notice of the meeting in the official newspaper of the district and may send written notice of the meeting to parents of pupils who would be affected.

Subd. 6. Meeting location. Notwithstanding any law to the contrary, boards that have an agreement may hold a valid joint meeting at any location that would be permissible for one of the boards participating in the meeting. A board that has an agreement may hold a meeting in any district that is a party to the agreement. The board shall comply with chapter 13D and any other law applicable to a meeting of a board.

HIST: 1979 c 211 s 4; 1980 c 609 art 6 s 14; 1Sp1985 c 12 art 7 s 12; 1987 c 384 art 2 s 27; 1987 c 398 art 7 s 19; 1989 c 329 art 6 s 18; 1991 c 265 art 9 s 32; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 70-75,104; art 11 s 3



Section 123A.33 Employees of cooperative districts upon dissolution or withdrawal.

123A.33 Employees of cooperative districts upon dissolution or withdrawal.

Subdivision 1. Definitions. For the purposes of this section, the terms defined in this subdivision have the meanings given them.

(a) "Teacher" means a teacher who is employed by a district or center listed in subdivision 2, except that it does not include a superintendent.

(b) "Cooperative" means any district or center to which this section applies.

(c) "Withdrawal" means a district's removal of its students from a program of instruction, counseling, or evaluation provided by a cooperative in order to provide the same educational services by other means.

(d) "Education support position" means a position not requiring a teaching license in which an employee assists a teacher by providing instructional, counseling, or evaluative support services directly to students.

(e) "Education support employee" means an employee holding an education support position.

Subd. 2. Applicability. This section applies to:

(1) an education district organized according to sections 123A.15 to 123A.19;

(2) a cooperative vocational center organized according to section 123A.22;

(3) a joint powers district or board organized according to section 471.59 which employs teachers to provide instruction;

(4) an intermediate district organized according to chapter 136D;

(5) a service cooperative which employs teachers to provide instruction; and

(6) districts participating in an agreement for the cooperative provision of special education services to children with disabilities according to section 125A.11.

Subd. 3. Agreements for cooperative special education. (a) Upon the termination of an agreement according to section 125A.11, a teacher employed to provide special education services by a district participating in the agreement will be afforded rights to employment by other districts according to subdivisions 4, 5, and 6. Nonlicensed employees of a participating district employed to provide special education services will, upon the agreement's termination, be afforded rights to employment by other participating districts according to subdivision 9.

(b) Upon a district's withdrawal from the cooperative provision of special education under an agreement according to section 125A.11, a teacher employed to provide special education services by a participating district will be afforded rights to employment by other districts according to subdivisions 4, 7, and 8. Nonlicensed employees of a participating district employed to provide special education services will be afforded rights to employment by the withdrawing district according to subdivision 10.

Subd. 4. Notification of teachers. In any year in which a cooperative dissolves or a member withdraws from a cooperative, the governing board of a cooperative must provide all teachers employed by the cooperative written notification by March 10 of:

(1) the dissolution of the cooperative and the effective date of dissolution; or

(2) the withdrawal of a member of the cooperative and the effective date of withdrawal.

Subd. 5. Rights of a teacher with a continuing contract in a member district upon dissolution. (a) This subdivision applies to a teacher previously employed in a member district who:

(1) had a continuing contract with that member district;

(2) has been continuously employed immediately after leaving that member district by one or more cooperatives that provided instruction to pupils enrolled in that member district; and

(3) is either a probationary teacher or has a continuing contract with the cooperative that is dissolving.

(b) A teacher may elect to resume the teacher's continuing contract with the member district by which the teacher was previously employed by filing a written notice of the election with the member board on or before March 20. Failure by a teacher to file a written notice by March 20 of the year the teacher receives a notice according to subdivision 4 constitutes a waiver of the teacher's rights under this subdivision.

The member district must make reasonable realignments of positions to accommodate the seniority rights of a teacher electing to resume continuing contract rights in the member district according to this subdivision.

Upon returning the teacher shall receive credit for:

(1) all years of continuous service under contract with the cooperative and the member district for all purposes relating to seniority, compensation, and employment benefits; and

(2) the teacher's current educational attainment on the member district's salary schedule.

(c) A teacher who does not elect to return to the member district according to this subdivision may exercise rights under subdivision 6.

Subd. 6. Rights of other teachers. (a) This subdivision applies to a teacher who:

(1) has a continuing contract with the cooperative; and

(2) either did not have a continuing contract with any member district or does not return to a member district according to the procedures set forth in subdivision 5, paragraph (b).

(b) By May 10 of the school year in which the cooperative provides the notice required by subdivision 4, clause (1), the cooperative must provide to each teacher described in subdivision 5 and this subdivision a written notice of available teaching positions in any member district to which the cooperative was providing services at the time of dissolution. Available teaching positions are all teaching positions that, during the school year following dissolution:

(1) are positions for which the teacher is licensed; and

(2) are not assigned to a continuing contract teacher employed by a member district after any reasonable realignments which may be necessary under the applicable provisions of section 122A.40, subdivision 10 or 11, to accommodate the seniority rights of teachers employed by the member district.

(c) On or before June 1 of the school year in which the cooperative provides the notice required by subdivision 4, clause (1), any teacher wishing to do so must file with the board a written notice of the teacher's intention to exercise the teacher's rights to an available teaching position. Available teaching positions must be offered to teachers in order of their seniority within the dissolved cooperative.

(d) Paragraph (e) applies to:

(1) a district that was a member of a dissolved cooperative; or

(2) any other district that, except as a result of open enrollment according to section 124D.03, provides essentially the same instruction provided by the dissolved cooperative to pupils enrolled in a former member district.

(e) For five years following dissolution of a cooperative, a district to which this paragraph applies may not appoint a new teacher or assign a probationary or provisionally licensed teacher to any position requiring licensure in a field in which the dissolved cooperative provided instruction until the following conditions are met:

(1) a district to which this paragraph applies has provided each teacher formerly employed by the dissolved cooperative, who holds the requisite license, written notice of the position; and

(2) no teacher holding the requisite license has filed a written request to be appointed to the position with the board within 30 days of receiving the notice.

If no teacher files a request according to clause (2), the district may fill the position as it sees fit. During any part of the school year in which dissolution occurs and the first school year following dissolution, a teacher may file a request for an appointment according to this paragraph regardless of prior contractual commitments with other member districts. Available teaching positions must be offered to teachers in order of their seniority on a combined seniority list of the teachers employed by the cooperative and the appointing district.

(f) A teacher appointed according to this subdivision is not required to serve a probationary period. The teacher shall receive credit on the appointing district's salary schedule for the teacher's years of continuous service under contract with the cooperative and the member district and the teacher's educational attainment at the time of appointment or shall receive a comparable salary, whichever is less. The teacher shall receive credit for accumulations of sick leave and rights to severance benefits as if the teacher had been employed by the member district during the teacher's years of employment by the cooperative.

Subd. 7. Rights of a teacher with a continuing contract in a member district upon withdrawal of the district. (a) This subdivision applies to a teacher previously employed by a member district who:

(1) had a continuing contract with the member district which withdraws from a cooperative;

(2) has been continuously employed immediately after leaving that member district by one or more cooperatives that provided instruction to pupils enrolled in that member district; and

(3) is either a probationary teacher or has a continuing contract with the cooperative from which the member district is withdrawing.

(b) A teacher may elect to resume the teacher's continuing contract with the withdrawing district by which the teacher was previously employed by filing a written notice of the election with the withdrawing school board on or before March 20. Failure by a teacher to file written notice by March 20 of the year the teacher receives a notice according to subdivision 4 constitutes a waiver of a teacher's rights under this subdivision.

The member district must make reasonable realignments of positions to accommodate the seniority rights of a teacher electing to resume continuing contract rights in the member district according to this subdivision.

Upon returning, the teacher shall receive credit for:

(1) all years of continuous service under contract with the cooperative and the member district for all purposes relating to seniority, compensation, and employment benefits; and

(2) the teacher's current educational attainment on the member district's salary schedule.

Subd. 8. Rights of a teacher placed on unrequested leave upon withdrawal. (a) This subdivision applies to a teacher who is placed on unrequested leave of absence, according to section 122A.40, subdivision 10 or 11, in the year in which the cooperative provides the notice required by subdivision 4, clause (2), by a cooperative from which a member district is withdrawing.

This subdivision applies to a district that, except as a result of open enrollment according to section 124D.03, provides essentially the same instruction provided by the cooperative to pupils enrolled in the withdrawing district.

(b) A teacher shall be appointed by a district to which this subdivision applies to an available teaching position which:

(1) is in a field of licensure in which pupils enrolled in the withdrawing district received instruction from the cooperative; and

(2) is within the teacher's field of licensure.

For the purpose of this paragraph, an available teaching position means any position that is vacant or would otherwise be occupied by a probationary or provisionally licensed teacher.

(c) A board may not appoint a new teacher to an available teaching position unless no teacher holding the requisite license on unrequested leave from the cooperative has filed a written request for appointment. The request must be filed with the board of the appointing district within 30 days of receiving written notice from the appointing board that it has an available teaching position. If no teacher holding the requisite license files a request according to this paragraph, the district may fill the position as it sees fit. Available teaching positions must be offered to teachers in order of their seniority on a combined seniority list of the teachers employed by the cooperative and the withdrawing member district.

(d) A teacher appointed according to this subdivision is not required to serve a probationary period. The teacher shall receive credit on the appointing district's salary schedule for the teacher's years of continuous service under contract with the cooperative and the member district and the teacher's educational attainment at the time of appointment or shall receive a comparable salary, whichever is less. The teacher shall receive credit for accumulations of sick leave and rights to severance benefits as if the teacher had been employed by the member district during the teacher's years of employment by the cooperative.

Subd. 9. Nonlicensed employees upon dissolution. (a) A nonlicensed employee who is terminated by a cooperative that dissolves shall be appointed by a district that is a member of the dissolved cooperative to a position that is created within 36 months of the dissolution of the cooperative and is created as a result of the dissolution of the cooperative. A position must be offered to a nonlicensed employee, who fulfills the qualifications for that position, in order of the employee's seniority within the dissolved cooperative.

(b) When an education support employee is terminated by a cooperative that dissolves, a district that is a member of the dissolved cooperative must appoint the employee to an education support position if the position is created within 36 months of the dissolution of the cooperative as a result of the dissolution. An education support position must be offered to an education support employee, who fulfills the qualifications for that position, in order of the employee's seniority within the dissolved cooperative.

(c) An employee appointed according to this subdivision shall receive credit for the employee's:

(1) continuous years of service with the cooperative on the appointing district's compensation schedule and seniority list; and

(2) unused sick leave accumulated while employed by the cooperative.

(d) Notwithstanding section 179A.12 or Minnesota Rules, part 5510.0510, subparts 1 to 4, a representation petition seeking the exclusive representation of a unit of education support employees employed by a district formerly a member of a dissolved cooperative may be considered by the commissioner of the bureau of mediation services at any time within 11 months of the dissolution of the cooperative.

Subd. 10. Nonlicensed employees upon withdrawal. (a) A nonlicensed employee of a cooperative whose active employment is discontinued or reduced as a result of the withdrawal of a member district from the cooperative shall be appointed by the withdrawing member district to a position that is created within 36 months of the withdrawal and is created as a result of the withdrawal of the member district. A position must be offered to a nonlicensed employee, who fulfills the qualifications for that position, in order of the employee's seniority within the cooperative from which a member district withdraws.

(b) When an education support employee of a cooperative has active employment discontinued or reduced as a result of the withdrawal of a member district from the cooperative, the withdrawing member district must appoint the employee to an education support position if the position is created within 36 months of the withdrawal as a result of the withdrawal of the member district. An education support position must be offered to an education support employee, who meets the qualifications for that position, in order of the employee's seniority within the cooperative from which a member district withdraws.

(c) An employee appointed according to this subdivision shall receive credit for the employee's:

(1) continuous years of service with the cooperative on the appointing district's compensation schedule and seniority list; and

(2) unused sick leave accumulated while employed by the cooperative.

(d) Notwithstanding section 179A.12 or Minnesota Rules, part 5510.0510, subparts 1 to 4, a representation petition seeking the exclusive representation of a unit of education support employees employed by a member district which has withdrawn from a cooperative may be considered by the commissioner of the bureau of mediation services at any time within 11 months of the district's withdrawal from the cooperative.

Subd. 11. Cooperatives that merge. (a) Notwithstanding subdivisions 1 to 10, paragraphs (b) and (c) apply to cooperatives that merge.

(b) If a cooperative enters into an agreement to merge with another cooperative, the boards of the cooperatives and the exclusive representatives of the teachers in the cooperatives and the teachers in each member district may negotiate a plan to assign or employ in a member district or to place on unrequested leave of absence all teachers whose positions are discontinued as a result of the agreement. If plans are negotiated and if the boards determine the plans are compatible, the boards must include the plans in their agreement.

(c) If compatible plans are not negotiated under paragraph (b) by the March 1 preceding the effective date of the merger of the cooperatives, subdivisions 2 to 10 apply to teachers and nonlicensed employees whose positions are terminated as a result of an agreement to merge cooperatives.

HIST: 1991 c 265 art 9 s 33; 1992 c 363 art 2 s 6; 1993 c 224 art 6 s 7; art 9 s 20,21; 1Sp1995 c 3 art 6 s 3-5; 1996 c 412 art 13 s 11; 1998 c 397 art 5 s 76,104; art 11 s 3



Section 123A.35 Cooperation and combination.

123A.35 Cooperation and combination.

Subdivision 1. Scope. Sections 123A.35 to 123A.43 establish procedures for boards that adopt, by resolution, a five-year written agreement:

(1) to provide at least secondary instruction cooperatively for at least one or two years, if the districts cooperate according to subdivision 2; and

(2) to combine into one district.

Subd. 2. Cooperation requirements. Cooperating districts must:

(1) implement a written agreement according to section 123A.32 no later than the first year of cooperation;

(2) all be members of one education district, if any one of the districts is a member, no later than the end of the second year of cooperation; and

(3) all be members of one service cooperative, if any one of the districts is a member.

Clause (1) does not apply to a district that implemented an agreement for secondary education, according to Minnesota Statutes 1996, section 122.535, during any year before the 1991-1992 school year. If the districts cooperate for one or more years, the agreement may be continued during those years.

Subd. 3. Combination requirements. Combining districts must be contiguous and meet one of the following requirements at the time of combination:

(1) at least two districts with at least 400 resident pupils enrolled in grades 7 through 12 in the combined district and projections, approved by the department, of enrollment at least at that level for five years;

(2) at least two districts if either:

(i) both of the districts qualify for secondary sparsity revenue under section 126C.10, subdivision 7, and have an average isolation index over 23; or

(ii) the combined district qualifies for secondary sparsity revenue;

(3) at least three districts with fewer than 400 resident pupils enrolled in grades 7 through 12 in the combined district; or

(4) at least two districts with fewer than 400 resident pupils enrolled in grades 7 through 12 in the combined district if either district is located on the border of the state.

A combination under clause (2), (3), or (4) must be approved by the commissioner. The commissioner shall disapprove a combination under clause (2), (3), or (4) if the combination is educationally unsound or would not reasonably enable the districts to fulfill statutory and rule requirements.

HIST: 1989 c 329 art 6 s 5; 1989 c 356 s 48; 1990 c 562 art 6 s 4; 1991 c 265 art 6 s 10,11; 1992 c 499 art 6 s 8; 1993 c 224 art 13 s 14; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 5 s 34,104; art 11 s 3



Section 123A.36 Cooperation and combination plan.

123A.36 Cooperation and combination plan.

Subdivision 1. Adoption and commissioner review. Each board must adopt, by resolution, a plan for cooperation and combination. The plan must address each item in this section. The plan must be specific for any item that will occur within three years and may be general or set forth alternative resolutions for an item that will occur in more than three years. The plan must be submitted to the commissioner of children, families, and learning and the secretary of state for review and comment. Significant modifications and specific resolutions of items must be submitted to the commissioner for review and comment. In the official newspaper of each district proposed for combination, the board must publish at least a summary of the adopted plans, each significant modification and resolution of items, and each commissioner review and comment.

Subd. 2. Rule exemptions. The plan must identify the rules of the commissioner of children, families, and learning from which the district intends to request exemption, according to Minnesota Rules, part 3500.1000. The plan may provide information about state laws that deter or impair cooperation or combination.

Subd. 3. Board formation. The plan must state:

(1) whether the new district would have one elected board or whether it would have one elected board and one elected board for each elementary school exercising powers and duties delegated to it by the board of the entire district;

(2) how many of the existing members of each district would become members of the board of the combined district and, if so, a method to gradually reduce the membership to six or seven; and

(3) if desired, election districts that include the establishment of separate areas from each of the combining districts from which board members will be elected, the boundaries of these election districts, and the initial term of the member elected from each of these election districts.

Subd. 4. Administration. The plan must provide for:

(1) selection of one superintendent for the combined district at a specified time, according to section 123B.143, subdivision 1; and

(2) alterations, if any, in administrative personnel and duties.

Subd. 5. Employees. The plan must state:

(1) procedures needed, at the time of combination, to combine teachers into one bargaining unit, with the exclusive representative determined according to section 123A.75;

(2) procedures needed, at the time of combination, to combine other bargaining units;

(3) procedures to negotiate, with the assistance of the bureau of mediation services, an employment plan for licensed employees affected by the agreement;

(4) procedures to negotiate, with the assistance of the bureau of mediation services, an employment plan for nonlicensed employees affected by the agreement; and

(5) incentives that may be offered to superintendents, principals, teachers, and other licensed and nonlicensed employees, such as early retirement, severance pay, and health insurance benefits.

Subd. 6. Academic programs. The plan must set forth:

(1) elementary curriculum and programs;

(2) improvements in secondary course offerings in at least communications, mathematics, science, social studies, foreign languages, physical education, health, and career education;

(3) procedures for involving parents, teachers, and other interested people in developing learner outcomes in curricular areas;

(4) procedures for involving teachers in determining levels of learner outcomes;

(5) implications for special education cooperatives, secondary vocational cooperatives, joint powers agreements, education districts, and other cooperative arrangements if the districts combined and if they did not; and

(6) a description of the long-range educational services of the combined district and of the individual districts if the combination is not achieved.

Subd. 7. Pupil activities. The plan must provide for combining extracurricular and cocurricular activities.

Subd. 8. Referendum. The plan must set forth:

(1) procedures for a referendum, held prior to the year of the proposed combination, to approve combining the districts; and

(2) whether a majority of those voting in each district proposed for combination or a majority of those voting on the question in the entire area proposed for combination would be needed to pass the referendum.

Subd. 9. Finances. The plan must state:

(1) whether debt service for the bonds outstanding at the time of combination remains solely with the district that issued the bonds or whether all or a portion of the debt service for the bonds will be assumed by the combined district and paid by the combined district on behalf of the district that issued the bonds;

(2) whether obligations for a capital loan or energy loan made according to section 216C.37 or sections 298.292 to 298.298 outstanding at the time of combination remain solely with the district that obtained the loan, or whether all or a portion of all the loan obligations will be assumed by the combined district and paid by the combined district on behalf of the district that obtained the loan;

(3) the treatment of debt service levies, down payment levies under section 123B.63, and referendum levies;

(4) whether the cooperating or combined district will levy for reorganization operating debt according to section 123B.82, clause (1); and

(5) two- and five-year projections, prepared by the department upon the request of any district, of revenues, expenditures, and property taxes for each district if it cooperated and combined and if it did not.

Subd. 10. Building sites. The plan must provide for:

(1) locations for elementary schools which need not be altered and may contain assurances that, to the extent feasible, elementary schools will be retained for at least the number of years specified in the plan; and

(2) one location, if possible, for a secondary school.

Subd. 11. Timing. The plan must contain a time schedule for implementation.

HIST: 1989 c 329 art 6 s 6; 1991 c 265 art 6 s 12; 1992 c 499 art 6 s 9; 1993 c 224 art 6 s 5; 1995 c 8 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 35-38,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.37 Commissioner and voter approval.

123A.37 Commissioner and voter approval.

Subdivision 1. Commissioner approval. Before submitting the question of combining districts to the voters at a referendum, the cooperating districts must submit the proposed combination to the commissioner. The commissioner shall determine the date for submission and may require any information it determines necessary. The commissioner shall disapprove the proposed combination if it is educationally unsound, will not reasonably enable the combined district to fulfill statutory and rule requirements, or if the plan or modifications are incomplete. If disapproved by the commissioner, the referendum shall be postponed, but not canceled, by the boards.

Subd. 2. Voter approval. A referendum on the question of combination must be conducted during the first or second year of cooperation for districts that cooperate according to section 123A.35, or no more than 18 months before the effective date of combination for districts that do not cooperate. The referendum must be on a date called by the boards. The referendum must be conducted by the boards according to the Minnesota Election Law, as defined in section 200.01. If the referendum fails, the same question or a modified question may be submitted. If the referendum fails again, the districts must modify their cooperation and combination plan. A third referendum may be conducted. If a second or third referendum is conducted after October 1, the newly combined district may not levy under section 123A.39, subdivision 3, until the following year. Referendums shall be conducted on the same date in all districts.

HIST: 1989 c 329 art 6 s 7; 1990 c 562 art 6 s 5; 1991 c 265 art 6 s 13; 1992 c 499 art 6 s 10; 1993 c 224 art 6 s 6; art 13 s 15; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 39,104; art 11 s 3



Section 123A.38 Effective date of combination.

123A.38 Effective date of combination.

The effective date for combination of districts shall be July 1.

HIST: 1989 c 329 art 6 s 8; 1998 c 397 art 5 s 104



Section 123A.39 Employees of cooperating and combining districts.

123A.39 Employees of cooperating and combining districts.

Subdivision 1. Combined seniority list. During the school year before the cooperation begins and during the school years of cooperation, the districts shall comply with section 123A.32, subdivision 4, unless compatible plans are negotiated according to section 123A.32, subdivision 3. The districts shall comply with section 123A.75.

Subd. 2. Nonlicensed employees termination. If compatible plans are not negotiated according to section 123A.36, subdivision 5, the boards shall comply with this subdivision with respect to nonlicensed employees. Nonlicensed employees whose positions are discontinued as a result of cooperation or combination, as applicable, shall be:

(1) employed by a cooperating board or the combined board, if possible;

(2) assigned to work in a cooperating district or the combined district, if possible; or

(3) terminated in the inverse order in which they were employed in a district, according to a combined seniority list of nonlicensed employees in the cooperating or combined district, as applicable.

Subd. 3. Retirement and severance levy. A cooperating or combined district that levied under Minnesota Statutes 1996, section 124.2725, subdivision 3, for taxes payable in 1995 may levy for severance pay or early retirement incentives for licensed and nonlicensed employees who retire early as a result of the cooperation or combination.

Subd. 4. Employment laws. Unless otherwise explicitly provided, chapter 179A governs the rights and duties of employers and employees. Either party may promptly submit questions of procedure, interpretation, or application to the commissioner of mediation services.

HIST: 1989 c 329 art 6 s 9,37; 1990 c 562 art 6 s 22-26; 1991 c 130 s 37; 1991 c 265 art 6 s 34-38; 1992 c 499 art 6 s 16,17; art 12 s 29; 1993 c 224 art 6 s 9-15; art 13 s 37,38; 1994 c 647 art 1 s 11; 1Sp1995 c 3 art 6 s 6-9; art 16 s 13; 1997 c 7 art 1 s 53; 1998 c 397 art 5 s 40,98,104; art 11 s 3



Section 123A.40 County auditor plat.

123A.40 County auditor plat.

Upon the request of two or more districts that have adopted a resolution to cooperate and combine, the county auditor shall prepare a plat. If the proposed combined district is located in more than one county, the request must be submitted to the county auditor of the county that has the greatest land area in the proposed district. The plat must show:

(1) the boundaries of each of the present districts;

(2) the boundaries of the proposed district;

(3) the boundaries of proposed election districts, if requested; and

(4) other information deemed pertinent by the boards or the county auditor.

HIST: 1989 c 329 art 6 s 10; 1998 c 397 art 5 s 41,104



Section 123A.41 Levies for districts at the time of combination.

123A.41 Levies for districts at the time of combination.

Subdivision 1. Referendum revenues. The referendum revenue authorization of the combined district shall be one of the methods set forth in section 123A.73, subdivision 4, 5, or 6, and must be consistent with the plan adopted according to section 123A.36, and any subsequent modifications.

Subd. 2. Bonded debt. Debt service for bonds outstanding at the time of the combination may be levied by the combined board consistent with the plan adopted according to section 123A.36, and any subsequent modifications, subject to section 475.61. The primary obligation to pay the bonded indebtedness that is outstanding on the effective date of combination remains with the district that issued the bonds. However, the combined district may make debt service payments on behalf of a preexisting district.

Subd. 3. Capital loan. The combined board may levy for the obligations for a capital loan outstanding at the time of combination, consistent with the plan adopted according to section 123A.36 and any subsequent modifications. The primary obligation to levy as required by the capital loan remains with taxable property in the preexisting district that obtained the capital loan. However, the obligation of a capital loan may be extended to all of the taxable property in the combined district.

Subd. 4. Transitional levy. The board of the combined district, or the boards of combining districts that have received voter approval for the combination under section 123A.37, subdivision 2, may levy for the expenses of negotiation, administrative expenses directly related to the transition from cooperation to combination, and the cost of necessary new athletic and music uniforms. The board or boards may levy this amount over three or fewer years. All expenses must be approved by the commissioner of children, families, and learning.

HIST: 1989 c 329 art 6 s 11; 1991 c 265 art 6 s 14,15; 1992 c 499 art 12 s 5; 1993 c 224 art 13 s 16; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 42,43,104; art 11 s 3



Section 123A.43 Reports to department of children, families, and learning.

123A.43 Reports to department of children, families, and learning.

Cooperating districts may submit joint reports and jointly provide information required by the department. The joint reports must allow information to be attributed to each district. A combined district must report and provide information as a single unit.

HIST: 1989 c 329 art 6 s 12; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 44,104



Section 123A.44 Citation.

123A.44 Citation.

Sections 123A.441 to 123A.446 may be cited as the "Cooperative Secondary Facilities Grant Act."

HIST: 1987 c 400 s 33,59; 1989 c 300 art 2 s 13; 1991 c 199 art 2 s 1; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.441 Policy and purpose.

123A.441 Policy and purpose.

Because of the rates of decline in school-aged population, population shifts and economic changes that the state has experienced in recent years and anticipates in future years, and because in some instances local districts have not, and will not be able to provide the required construction funds through local property taxes, the purpose of the cooperative secondary facilities grant program is to provide an incentive to encourage cooperation in making available to all secondary students those educational programs, services and facilities that are most efficiently and effectively provided by a cooperative effort of several school districts. The policy and purpose of sections 123A.442 to 123A.446 is to use the credit of the state, to a limited degree, to provide grants to cooperating groups of districts to improve and expand the educational opportunities and facilities available to their secondary students.

HIST: 1987 c 400 s 34,59; 1989 c 300 art 2 s 13; 1998 c 397 art 7 s 66,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.442 Approval authority; application forms.

123A.442 Approval authority; application forms.

Subdivision 1. Approval by commissioner. To the extent money is available, the commissioner may approve projects from applications submitted under section 123A.443. The grant money must be used only to acquire, construct, remodel or improve the building or site of a cooperative secondary facility under contracts to be entered into within 15 months after the date on which each grant is awarded.

Subd. 2. Cooperation and combination. Districts that receive a cooperative secondary facilities grant after May 1, 1991, shall:

(1) submit a plan as set forth in section 123A.36 for approval by the state board of education; and

(2) hold a referendum on the question of combination no later than four years after a grant is awarded under subdivision 1.

The districts are eligible for cooperation and combination revenue under section 123A.39, subdivision 3.

HIST: 1987 c 400 s 35,59; 1989 c 300 art 2 s 13; 1991 c 265 art 6 s 40; 1992 c 499 art 5 s 8,9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 67,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.443 Grant application process.

123A.443 Grant application process.

Subdivision 1. Qualification. Any group of districts that meets the criteria required under subdivision 2 may apply for an incentive grant for construction of a new secondary facility or for remodeling and improving an existing secondary facility. A grant for new construction must not exceed the lesser of $5,000,000 or 75 percent of the approved construction costs of a cooperative secondary education facility. A grant for remodeling and improving an existing facility must not exceed $200,000.

Subd. 2. Review by commissioner. (a) A group of districts that submits an application for a grant must submit a proposal to the commissioner for review and comment under section 123B.71. The commissioner shall prepare a review and comment on the proposed facility by July 1 of an odd-numbered year, regardless of the amount of the capital expenditure required to acquire, construct, remodel or improve the secondary facility. The commissioner shall not approve an application for an incentive grant for any secondary facility unless the facility receives a favorable review and comment under section 123B.71 and the following criteria are met:

(1) a minimum of two or more districts, with kindergarten to grade 12 enrollments in each district of no more than 1,200 pupils, enter into a joint powers agreement;

(2) a joint powers board representing all participating districts is established under section 471.59 to govern the cooperative secondary facility;

(3) the planned secondary facility will result in the joint powers district meeting the requirements of Minnesota Rules, parts 3500.2010 and 3500.2110;

(4) at least 198 pupils would be served in grades 10 to 12, 264 pupils would be served in grades 9 to 12, or 396 pupils would be served in grades 7 to 12;

(5) no more than one superintendent is employed by the joint powers board as a result of the cooperative secondary facility agreement;

(6) a statement of need is submitted, that may include reasons why the current secondary facilities are inadequate, unsafe or inaccessible to the handicapped;

(7) an educational plan is prepared, that includes input from both community and professional staff;

(8) a combined seniority list for all participating districts is developed by the joint powers board;

(9) an education program is developed that provides for more learning opportunities and course offerings, including the offering of advanced placement courses, for students than is currently available in any single member district;

(10) a plan is developed for providing instruction of any resident students in other districts when distance to the secondary education facility makes attendance at the facility unreasonably difficult or impractical; and

(11) the joint powers board established under clause (2) discusses with technical colleges located in the area how vocational education space in the cooperative secondary facility could be jointly used for secondary and post-secondary purposes.

(b) To the extent possible, the joint powers board is encouraged to provide for severance pay or for early retirement incentives under section 122A.48, for any teacher or administrator, as defined under section 122A.40, subdivision 1, who is placed on unrequested leave as a result of the cooperative secondary facility agreement.

(c) For the purpose of paragraph (a), clause (8), each district must be considered to have started school each year on the same date.

(d) The districts may develop a plan that provides for the location of social service, health, and other programs serving pupils and community residents within the cooperative secondary facility. The commissioner shall consider this plan when preparing a review and comment on the proposed facility.

(e) The districts must schedule and conduct a meeting on library services. The school districts, in cooperation with the regional public library system and its appropriate member libraries, must discuss the possibility of including jointly operated library services at the cooperative secondary facility.

(f) The board of a district that has reorganized under section 123A.37 or 123A.48 and that is applying for a grant for remodeling or improving an existing facility may act in the place of a joint powers board to meet the criteria of this subdivision.

Subd. 3. Reorganizing districts. A district that is a member of a joint powers board established under subdivision 2 and that is planning to reorganize under section 123A.45, 123A.46, or 123A.48 must notify the joint powers board one year in advance of the effective date of the reorganization. Notwithstanding section 471.59 or any other law to the contrary, the board of a district that reorganizes under section 123A.45, 123A.46, or 123A.48 may appoint representatives to the joint powers board who will serve on the joint powers board for two years after the effective date of the reorganization if authorized in the agreement establishing the joint powers board to govern the cooperative secondary facility. These representatives shall have the same powers as representatives of any other school district under the joint powers agreement.

Subd. 4. District procedures. A joint powers board of a secondary district established under subdivision 2 or a school board of a reorganized district that intends to apply for a grant must adopt a resolution stating the proposed costs of the project, the purpose for which the costs are to be incurred, and an estimate of the dates when the facilities for which the grant is requested will be contracted for and completed. Applications for the state grants must be accompanied by (a) a copy of the resolution, (b) a certificate by the clerk and treasurer of the joint powers board showing the current outstanding indebtedness of each member district, and (c) a certificate by the county auditor of each county in which a portion of the joint powers district lies showing the information in the auditor's official records that is required to be used in computing the debt limit of the district under section 475.53, subdivision 4. The clerk's and treasurer's certificate must show, as to each outstanding bond issue of each member district, the amount originally issued, the purpose for which issued, the date of issue, the amount remaining unpaid as of the date of the resolution, and the interest rates and due dates and amounts of principal thereon. Applications and necessary data must be in the form prescribed by the commissioner and the rules of the state board of education. Applications must be received by the commissioner by September 1 of an odd-numbered year. When an application is received, the commissioner shall obtain from the commissioner of revenue, and from the public utilities commission when required, the information in their official records that is required to be used in computing the debt limit of the joint powers district under section 475.53, subdivision 4.

Subd. 5. Award of grants. By November 1 of the odd-numbered year, the commissioner shall examine and consider all applications for grants, and if any district is found not qualified, the commissioner shall promptly notify that board.

A grant award is subject to verification by the district as specified in subdivision 8. A grant award for a new facility must not be made until the site of the secondary facility has been determined. A grant award to remodel or improve an existing facility must not be made until the districts have reorganized. If the total amount of the approved applications exceeds the amount that is or can be made available, the commissioner shall allot the available amount equally between the approved applicant districts. The commissioner shall promptly certify to each qualified district the amount, if any, of the grant awarded to it.

Subd. 6. Collocation grant. A group of districts that receives a grant for a new facility under subdivision 4 is also eligible to receive an additional grant in the amount of $1,000,000. To receive the additional grant, the group of districts must develop a plan under subdivision 2, paragraph (d), that provides for the location of a significant number of noneducational student and community service programs within the cooperative secondary facility.

Subd. 7. Referendum; bond issue. Within 180 days after being awarded a grant for a new facility under subdivision 5, the joint powers board must submit the question of authorizing the borrowing of funds for the secondary facility to the voters of the joint powers district at a special election, which may be held in conjunction with the annual election of the school board members of the member districts. The question submitted must state the total amount of funding needed from all sources. A majority of those voting in the affirmative on the question is sufficient to authorize the joint powers board to accept the grant and to issue the bonds on public sale in accordance with chapter 475. The clerk of the joint powers board must certify the vote of the bond election to the commissioner. If the question is approved by the voters, the commissioner shall notify the approved applicant districts that the grant amount certified under subdivision 5 is available and appropriated for payment under this subdivision. If a majority of those voting on the question do not vote in the affirmative, the grant must be canceled.

Subd. 8. Contract. Each grant must be evidenced by a contract between the board and the state acting through the commissioner. The contract obligates the state to pay to the board an amount computed according to subdivision 5, and according to a schedule, and terms and conditions acceptable to the commissioner of finance.

Subd. 9. Consolidation. A group of districts that operates a cooperative secondary facility that was acquired, constructed, remodeled, or improved under this section and implements consolidation proceedings according to section 123A.48, may propose a temporary school board structure in the petition or resolution required under section 123A.48, subdivision 2. The districts may propose the number of existing school board members of each district to become members of the board of the consolidated district and a method to gradually reduce the membership to six or seven. The proposal must be approved, disapproved, or modified by the state board of education. The election requirements of section 123A.48, subdivision 20, do not apply to a proposal approved by the state board. Elections conducted after the effective date of the consolidation are subject to the Minnesota Election Law.

HIST: 1987 c 400 s 36,59; 1988 c 718 art 8 s 13-15; 1989 c 300 art 2 s 2-4,13; 1989 c 329 art 6 s 38; 1990 c 562 art 6 s 27; 1992 c 409 s 2; 1992 c 499 art 5 s 10-12; 1993 c 224 art 5 s 18-20; 1994 c 643 s 55-61; 1Sp1995 c 2 art 1 s 32-34; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 68-73,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.444 Levy for severance pay.

123A.444 Levy for severance pay.

A joint powers board established under section 123A.443 may make a levy to provide severance pay and early retirement incentives under section 122A.48, for any teacher as defined under section 122A.40, subdivision 1, who is placed on unrequested leave as a result of the cooperative secondary facility agreement. A joint powers board making a levy must certify to each participating district tax levies sufficient to raise the amount necessary to provide the district's portion of severance pay and early retirement incentives. The tax levy certified to each district must be expressed as a local tax rate, that, when applied to the adjusted net tax capacity of all of the participating districts raises the amount necessary to provide severance pay and early retirement incentives. Each participating school district must include the levy in the next tax roll which it shall certify to the county auditor, and must remit the collections of the levy to the joint powers board.

HIST: 1988 c 718 art 8 s 16; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1998 c 397 art 7 s 74,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.445 Transportation.

123A.445 Transportation.

The joint powers board representing the districts that have entered into a joint powers agreement under section 123A.443, subdivision 2, or the boards of the districts that are contiguous to the districts that have entered into a joint powers agreement, may transport nonresident pupils without charge between a school within the district and a point within a district that has entered into a joint powers agreement chosen by the pupil on a route traveled by a bus from the district.

HIST: 1989 c 329 art 6 s 39; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.446 State bond authorization.

123A.446 State bond authorization.

To provide money for the cooperative secondary facilities grant program, the commissioner of finance, upon the request of the commissioner of children, families, and learning, shall issue and sell bonds of the state up to the amount of $14,000,000 in the manner, upon the terms and with the effect prescribed by sections 16A.631 to 16A.675 and the Minnesota Constitution, article XI, sections 4 to 7.

HIST: 1987 c 400 s 37; 1988 c 718 art 8 s 17; 1989 c 300 art 2 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 164; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123A.45 Detachment and annexation of land.

123A.45 Detachment and annexation of land.

Subdivision 1. Detachment and annexation. The owner of land which adjoins any independent district, and whose land is not in a special district may petition the county board of the county in which the greater part of the area proposed for detachment and annexation lies to detach all or any part of the land together with the intervening lands as defined in paragraph (b), from the district it now is in, and to attach it, together with such intervening land, to the adjoining district. For purpose of this section, land is adjoining a district if:

(a) The boundary of the area proposed for detachment and annexation is the same as the district boundary to which attachment is sought at any point, including corners, or

(b) The area proposed for detachment and annexation is separated at any point from the district to which annexation is sought by not more than one-half mile and the intervening land is vacant and unoccupied or is owned by one or more of the following: The United States, or the state of Minnesota or any of its political subdivisions, or an owner who is unknown or cannot be found or

(c) The area proposed by a land owner for detachment and annexation is adjoining, as defined in paragraphs (a) and (b), any land proposed for detachment from and annexation to the same district in another pending petition.

Subd. 2. Petition. The petition must contain:

(a) A correct description of the area proposed for detachment and annexation, including supporting data regarding location and title to land to establish that the land is adjoining a district.

(b) The reasons for the proposed change with facts showing that the granting of the petition will not reduce the size of any district to less than four sections, unless the district is not operating a school within the district.

(c) Consent to the petition, if, at the time of the filing of the petition, any part of the area proposed for detachment is part of a district which maintains and operates a secondary school within the district. Before the hearing, the consent of the board of the district in which the area proposed for detachment lies must be endorsed on the petition.

(d) An identification of the district to which annexation is sought.

(e) Other information the petitioners may desire to affix.

(f) An acknowledgment by the petitioner.

(g) A description of whether bonded indebtedness will be allocated according to subdivision 6, paragraph (b) or (c).

Subd. 3. Filing petition. The petition must be filed with the auditor who shall present it to the county board at its next meeting. At the meeting, the county board must fix a time and place for hearing the petition. The hearing shall be not more than 60 nor less than ten days from the date of the meeting. The auditor shall serve notice of the hearing on each district directly affected by the petition, by mail addressed to the clerk. If any area affected by the petition is in another county, the auditor shall mail a notice of hearing to the auditor of such county and shall also give one week's published notice of the hearing in the county in which the hearing is to be held, and ten days' posted notice in each school district affected. Such posted and published notice may combine pending petitions. At the hearing on the petition, the county board must receive and hear any evidence for or against the petition. The hearing may be adjourned from time to time.

Subd. 4. Order. Within six months of the filing of the petition, the county board must issue its order either granting or denying the petition. If any of the land area described in the petition is included in a plat for consolidation or combination which has been approved by the commissioner, then no order may be issued while consolidation or combination proceedings are pending. No order shall be issued which results in attaching to a district any territory not adjoining that district, as defined in subdivision 1, paragraph (a). No order shall be issued which reduces the size of any district to less than four sections unless the district is not operating a school within the district. The order may have a deferred effective date not later than July 1 immediately following its issuance. If the petition is granted, the auditor shall transmit a certified copy to the commissioner. Failure to issue an order within six months of the filing of the petition or termination of proceedings upon an approved consolidation plat, whichever is later, is a denial of the petition.

Subd. 5. Modification of records. Upon receipt of the order, the commissioner shall modify the records and any plats and petitions and proceedings involving districts affected by such order presently before the commissioner for action or record, to conform to the order.

Subd. 6. Taxable property. (a) Upon the effective date of the order, the detachment and annexation is effected. The bonded indebtedness must be assigned to the detached and annexed land under either paragraph (b) or (c).

(b) Unless specified separately under paragraph (c), all taxable property in the area so detached and annexed remains taxable for payment of any school purpose obligations already authorized by or outstanding on the effective date of the order against the district from which detached. The order does not relieve such property from the obligation of any bonded debt already incurred to which it was subject prior to the order. All taxable property in the area so detached and annexed is taxable for payment of any district obligations authorized on or subsequent to the effective date of the order by the district to which annexation is made.

(c) Alternatively, if the school board of the district in which the area is proposed for detachment and the school board of the district in which the area is proposed for annexation agree, all taxable property in the area detached and annexed shall be taxable by the school district to which the property is annexed. Detached and annexed property is relieved from the obligation of any bonded debt already incurred by the district in which the area is detached and is obligated for any bonded debt already incurred by the district to which the area is annexed.

HIST: Ex1959 c 71 art 3 s 5; 1965 c 225 s 1; 1969 c 364 s 1; 1975 c 162 s 10,41; 1977 c 447 art 7 s 15; 1986 c 444; 1Sp1995 c 3 art 6 s 2; art 16 s 13; 1998 c 397 art 5 s 5,104; 1Sp2001 c 5 art 3 s 5,6



Section 123A.46 Dissolution and attachment.

123A.46 Dissolution and attachment.

Subdivision 1. Dissolution. Any district may be dissolved and the territory attached to other districts by proceeding in accordance with this section.

Subd. 2. Instituting proceedings. Proceedings under this section may be instituted by:

(1) resolution of the county board of the county containing the greatest land area of the district proposed for dissolution when the district is dissolved pursuant to sections 123A.60 to 123A.72;

(2) petition executed by a majority of the eligible voters of the district proposed for dissolution and addressed to the county board of the county containing the greatest land area of the district;

(3) certification by the clerk of the district proposed for dissolution to the county board of the county containing the greatest land area of the district to the effect that a majority of votes cast at an election were in favor of dissolving the district.

Subd. 3. Resolution. A resolution adopted pursuant to subdivision 2, clause (1), shall contain findings of necessary jurisdictional facts and shall set a date for hearing. The hearing shall be not less than 20 nor more than 60 days from the date of the resolution.

Subd. 4. Petition. A petition executed pursuant to subdivision 2, clause (2), shall be filed with the auditor. The petition must contain the following:

(a) A statement that petitioners desire proceedings instituted leading to dissolution of the district and other provisions made for the education of the inhabitants of the territory and that petitioners are eligible voters of the district;

(b) An identification of the district; and

(c) The reasons supporting the petition which may include recommendations as to disposition of territory to be dissolved. The recommendations are advisory in nature only and are not binding on any petitioners or county board for any purpose.

The persons circulating the petition shall attach their affidavit swearing or affirming that the persons executing the petition are eligible voters, as defined in section 201.014, of the district and that they signed in the presence of one of the circulators.

The auditor shall present the petition to the county board at its next meeting. At that meeting, the county board must determine a date for a hearing. The hearing shall be not less than 20 nor more than 60 days from the date of that meeting.

Subd. 5. Certification. Certification executed pursuant to subdivision 2, clause (3), must be filed with the auditor. The certification must contain the following:

(a) A copy of the resolution initiating the election;

(b) A copy of the notice of election with an affidavit of publication or posting;

(c) The question voted on;

(d) The results of the election by number of votes cast for and number against the question; and

(e) If an advisory ballot is taken on annexation, the question voted on and number of ballots cast for and against the proposal.

The auditor shall present the certification to the county board at its next meeting. At that meeting, the county board must determine a date for a hearing. The hearing shall be not less than 20 nor more than 60 days from the date of that meeting.

Subd. 6. Hearing. When a hearing is ordered under this section, the auditor shall give ten days' posted notice of the hearing in the district proposed for dissolution, one week's published notice in the county, and ten days' mailed notice to the clerk of the district proposed for dissolution and to the clerk of each adjoining district and to the commissioner. If any part of the district proposed for dissolution or any adjoining district lies in another county, the auditor shall mail notice of the hearing to the auditor of each county so situated upon establishment of the hearing date.

Subd. 7. When no order may be issued. No order dissolving a district may be issued by the county board if the district to be dissolved is included in a plat for consolidation which has been approved by the commissioner of children, families, and learning and upon which plat final action has not been taken unless all of the district to be dissolved and all of the district or districts to which attachment is proposed are included in the approved plat.

Subd. 8. Information to county auditor. (a) Before the day of a hearing ordered pursuant to this section, each district adjoining the district proposed for dissolution must provide the following information and resolution to the county auditor of the county containing the greatest land area of the district proposed for dissolution:

(1) The outstanding bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, and the capital loan obligation of the district;

(2) The net tax capacity of the district;

(3) The most current school tax rates for the district, including any referendum, discretionary, or other optional levies being assessed currently and the expected duration of the levies;

(4) A resolution passed by the school board of the district stating that if taxable property of the dissolved district is attached to it, one of the following requirements is imposed:

(i) the taxable property of the dissolving district which is attached to its district shall not be liable for the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or the capital loan obligation of the district which existed as of the time of the attachment;

(ii) the taxable property of the dissolving district which is attached to its district shall be liable for the payment of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or the capital loan obligation of the district which existed as of the time of the attachment in the proportion which the net tax capacity of that part of the dissolving district which is included in the newly enlarged district bears to the net tax capacity of the entire district as of the time of attachment; or

(iii) the taxable property of the dissolving district which is attached to its district shall be liable for some specified portion of the amount that could be requested pursuant to subclause (ii).

(b) An apportionment pursuant to paragraph (a), clause (4), subclause (ii) or (iii), shall be made by the county auditor of the county containing the greatest land area of the district proposed for transfer.

(c) An apportionment of bonded indebtedness, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or capital loan obligation pursuant to paragraph (a), clause (4), subclause (ii) or (iii), shall not relieve any property from any tax liability for payment of any bonded or capital obligation, but taxable property in a district enlarged pursuant to this section becomes primarily liable for the payment of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, or capital loan obligation to the extent of the proportion stated.

Subd. 9. When order may be issued. Within 90 days of the date set for the original hearing or within 30 days of the termination of a consolidation proceeding which stays the order under subdivision 7, the county board may issue its order:

(1) dismissing the proceedings; or

(2) providing for the dissolution of the district and the annexation of the territory to adjoining districts, or the entire district as a unit may be attached to and become part of a district which maintains a secondary school located within the same high school area if there is no intervening district maintaining a secondary school.

If no order is issued within the limited time, the proceedings are dismissed.

If an order is issued pursuant to clause (2) the order is a final order, unless an election on the order is required pursuant to subdivision 11.

Subd. 10. Order for dissolution. (a) An order issued under subdivision 9, clause (2), must contain the following:

(1) A statement that the district is dissolved unless the results of an election held pursuant to subdivision 11 provide otherwise;

(2) A description by words or plat or both showing the disposition of territory in the district to be dissolved;

(3) The outstanding bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, and the capital loan obligation of the district to be dissolved;

(4) A statement requiring the fulfillment of the requirements imposed by each adjoining district to which territory in the dissolving district is to be attached regarding the assumption of its outstanding preexisting bonded indebtedness by any territory from the dissolving district which is attached to it;

(5) An effective date for the order. The effective date shall be July 1 of an odd-numbered year unless the school board and the exclusive representative of the teachers in each affected district agree to an effective date of July 1 of an even-numbered year. The agreement must be in writing and submitted to the commissioner; and

(6) Other information the county board may desire to include.

(b) The auditor shall within ten days from its issuance serve a copy of the order by mail upon the clerk of the district to be dissolved and upon the clerk of each district to which the order attaches any territory of the district to be dissolved and upon the auditor of each other county in which any part of the district to be dissolved or any district to which the order attaches territory lies, and upon the commissioner.

Subd. 11. Voter approval required. If the proceedings were instituted by petition, under subdivision 2, clause (2), or by election, under subdivision 2, clause (3), and an advisory recommendation was made in the petition or an advisory ballot taken at the election, as to annexation requested, and if the order makes a different provision for annexation than requested, then the order must be approved by a majority of those voting on the question at an election to be called in the district to be dissolved, under subdivision 12. The question voted on shall be:

"Shall the order of the county board of ..... county, dated ..... providing for the dissolution of this school district be approved?" Yes ..... No .....

Subd. 12. Election date. If an election is required under subdivision 11, then before the expiration of a 45 day period after the date of the order for dissolution and attachment, the auditor shall set a date and call the election by filing a written order for the election and serving a copy of the order personally or by mail on the clerk of the district in which the election is to be held. The date shall be not less than 15 nor more than 30 days after the date of the order, upon which date a special election shall be held in the district proposed for dissolution. The auditor shall post and publish notice of the election according to law. Upon receipt of the notice, the board shall conduct the election.

Subd. 13. Election results. The board must certify the results of the election to the auditor. If a majority of all votes cast on the question at the election approve the order, the order becomes final and effective as of the date specified in the order. Each person served with the order shall be so notified. If a majority of all votes cast on the question disapprove the order, the proceedings are dismissed, and the order becomes void.

Subd. 14. Bonded debt. The bonded debt of a district dissolved under provisions of this section must be paid according to levies made for that debt under provision of chapter 475. The obligation of the taxable property in the dissolved district with reference to the payment of such bonded debt is not affected by this section.

Subd. 15. Current assets and liabilities. If the dissolved district is not divided by the order of dissolution and attachment, all of its current assets and liabilities, real and personal, and all its legally valid and enforceable claims and contract obligations must pass to the district to which it is attached, except as provided in section 123A.75. If the district to be dissolved is divided by the order of dissolution and attachment, the commissioner shall, within 30 days after the order is issued, issue an order for the distribution of its current assets and liabilities, real and personal. If the commissioner's order provides for the transfer of an interest in real estate to a district, this order may also impose a dollar amount as a claim against that district in favor of other districts, and this claim shall be paid and enforced in the manner provided by law for the payment of judgments against a district. The obligations of districts to the teachers employed by the dissolved district shall be governed by the provisions of section 123A.75.

Subd. 16. Levies. (a) In the year prior to the effective date of the dissolution of a district, the board of a district to which all of the dissolving district is to be attached may adopt a resolution directing the board of the dissolving district to certify levies for general education, basic transportation, and capital expenditure equipment and facilities in an amount not to exceed the maximum amount authorized for the dissolving district for taxes payable in the year the dissolution is effective. If the dissolving district is to be attached to more than one district, the boards of the districts to which the dissolving district is to be attached may adopt a joint resolution that accomplishes the purpose in this paragraph.

(b) Notwithstanding any other law to the contrary, upon receipt of a resolution under paragraph (a), the board of the dissolving district must certify levies in the amounts specified in the resolution for taxes payable in the year the dissolution is effective.

HIST: Ex1959 c 71 art 3 s 6; 1969 c 364 s 2; 1974 c 406 s 12; 1975 c 162 s 41; 1978 c 764 s 15-18; 1980 c 609 art 6 s 9,10; 1981 c 358 art 7 s 12-21; 1987 c 266 art 2 s 2,3; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 1; 1989 c 329 art 13 s 20; 1991 c 265 art 6 s 6,7; 1992 c 499 art 6 s 5; 1993 c 224 art 6 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 6-16,104; art 11 s 3; 1998 c 398 art 5 s 55



Section 123A.48 Consolidation.

123A.48 Consolidation.

Subdivision 1. Proceeding to consolidate. Common or independent districts or parts thereof, or any combination of the foregoing may consolidate into a single independent district by proceedings taken in accordance with this section. The proposed new district must contain at least 18 sections of land.

Subd. 2. Resolution. (a) Upon a resolution of a board in the area proposed for consolidation or upon receipt of a petition therefor executed by 25 percent of the voters resident in the area proposed for consolidation or by 50 such voters, whichever is less, the county auditor of the county which contains the greatest land area of the proposed new district shall prepare a plat. The resolution or petition must show the approximate area proposed for consolidation.

(b) The resolution or petition may propose the following:

(1) that the bonded debt of the component districts will be paid according to the levies previously made for that debt under chapter 475, or that the taxable property in the newly created district will be taxable for the payment of all or a portion of the bonded debt previously incurred by any component district as provided in subdivision 18;

(2) that obligations for a capital loan or an energy loan made according to section 216C.37 or sections 298.292 to 298.298 outstanding in a preexisting district as of the effective date of consolidation remain solely with the preexisting district that obtained the loan, or that all or a portion of the loan obligations will be assumed by the newly created or enlarged district and paid by the newly created or enlarged district on behalf of the preexisting district that obtained the loan;

(3) that referendum levies previously approved by voters of the component districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, be combined as provided in section 123A.73, subdivision 4 or 5, or that the referendum levies be discontinued;

(4) that the board of the newly created district consist of the number of members determined by the component districts, which may be six or seven members elected according to subdivision 20, or any number of existing school board members of the component districts, and a method to gradually reduce the membership to six or seven; or

(5) that separate election districts from which board members will be elected, the boundaries of these election districts, and the initial term of the member elected from each of these election districts be established.

The resolution must provide for election of board members from one of the following options: single-member districts; multimember districts; at large; or a combination of these options. The resolution must include a plan for the orderly transition to the option chosen.

A group of districts that operates a cooperative secondary facility funded under section 123A.443 may also propose a temporary board structure as specified in section 123A.443, subdivision 9.

If a county auditor receives more than one request for a plat and the requests involve parts of identical districts, the auditor shall prepare a plat which in the auditor's opinion best serves the educational interests of the inhabitants of the districts or areas affected.

(c) The plat must show:

(1) Boundaries of the proposed district, as determined by the county auditor, and present district boundaries,

(2) The location of school buildings in the area proposed as a new district and the location of school buildings in adjoining districts,

(3) The boundaries of any proposed separate election districts, and

(4) Other pertinent information as determined by the county auditor.

Subd. 3. Designated county auditor duties. The county auditor of the county containing the greatest land area of the area proposed to be consolidated shall perform the duties provided by this section.

Subd. 4. Orderly reduction plan. As part of the resolution required by subdivision 2, the board must prepare a plan for the orderly reduction of the membership of the board to six or seven members and a plan for the establishment or dissolution of election districts. The plan may shorten any or all terms of incumbent board members to achieve the orderly reduction. The plan must be submitted to the secretary of state for review and comment.

Subd. 5. Supporting statement. The county auditor shall prepare a supporting statement to accompany the plat. The statement must contain:

(a) The adjusted net tax capacity of property in the proposed district,

(b) If a part of any district is included in the proposed new district, the adjusted net tax capacity of the property and the approximate number of pupils residing in the part of the district included shall be shown separately and the adjusted net tax capacity of the property and the approximate number of pupils residing in the part of the district not included shall also be shown,

(c) The reasons for the proposed consolidation, including a statement that at the time the plat is submitted to the commissioner of children, families, and learning, no proceedings are pending to dissolve any district involved in the plat unless all of the district to be dissolved and all of each district to which attachment is proposed is included in the plat,

(d) A statement showing that the jurisdictional fact requirements of subdivision 1 are met by the proposal,

(e) Any proposal contained in the resolution or petition regarding the disposition of the bonded debt, outstanding energy loans made according to section 216C.37 or sections 298.292 to 298.298, capital loan obligations, or referendum levies of component districts,

(f) Any other information the county auditor desires to include, and

(g) The signature of the county auditor.

Subd. 6. County auditor to submit plat. The county auditor shall submit the plat and supporting statement to the commissioner and a true copy of each to the auditor of each county containing any land area of the proposed new district.

Subd. 7. County auditor to notify county board; restriction on county board action. Upon receipt of a plat and the supporting statement, each county's auditor shall immediately notify the county's board. After such notification, and during the pendency of proceedings under the plat and supporting statement or for a period of six months, whichever is shorter, no action may be taken by the county board under any other law to modify the boundary of any district if any part of the district is included in an area proposed for consolidation.

Subd. 8. Commissioner duties. The commissioner shall, upon receipt of a plat, examine it and approve, modify or reject it. The commissioner shall also approve or reject any proposal contained in the resolution or petition regarding the disposition of the bonded debt of the component districts. If the plat shows the boundaries of proposed separate election districts and if the commissioner modifies the plat, the commissioner shall also modify the boundaries of the proposed separate election districts. The commissioner shall conduct a public meeting at the nearest county seat in the area upon reasonable notice to the affected districts and county boards if requested within 20 days after submission of the plat. The public meeting may be requested by the board of any affected district, a county board of commissioners, or the petition of 20 resident voters living within the area proposed for consolidation. The commissioner shall endorse on the plat action regarding any proposal for the disposition of the bonded debt of component districts and the reasons for these actions and after a minimum of 20 days, but no more than 60 days of the date of the receipt of the plat, the commissioner shall return it to the county auditor who submitted it. The commissioner shall furnish a copy of that plat, and the supporting statement and its endorsement to the auditor of each county containing any land area of the proposed new district. If land area of a particular county was included in the plat, as submitted by the county auditor, and all of such land area is excluded in the plat as modified and approved, the commissioner shall also furnish a copy of the modified plat, supporting statement, and any endorsement to the auditor of such county.

Subd. 9. Notice to district board. Upon receipt of an approved plat, the county auditor shall notify the board of any district, all or part of whose land is included in the proposed new district.

Subd. 10. District board adoption of proposed plat. The board of any independent district maintaining a secondary school, the board of any common district maintaining a secondary school, all or part of whose land is included in the proposed new district, must, within 45 days of the approval of the plat by the commissioner, either adopt or reject the plan as proposed in the approved plat. If the board of any such district entitled to act on the petition rejects the proposal, the proceedings are terminated and dismissed. If any board fails to act on the plat within the time allowed, the proceedings are terminated. If any school board is unable to obtain a majority of its members' votes to accept or reject the plat and plan, a petition of residents of the district unable to obtain a majority of votes equal to 20 percent of the votes cast in the last school district general election in that district may be submitted to the county auditor requesting a public vote to accept or reject the plat and plan. The vote shall be scheduled on the next available election date. The county auditor shall notify the commissioner of the scheduled vote, conduct the election in that district and certify the results of the election to the commissioner. Other affected school boards that approve the plat and plan may choose to hold an election. If elections are conducted in each affected school district, results shall be separate and a majority vote to approve the plat and plan must be reached in each of the affected districts. If the plat and plan are rejected by the voters, a new plat and plan cannot be submitted, except by school board resolution in a district where the plat and plan were rejected, until January 1 of the year following the next school district general election.

Subd. 11. Multiple districts; approval. If the approved plat contains land area in more than one independent district maintaining a secondary school, or common district maintaining a secondary school, and if each board entitled to act on the plat approves the plat, each board shall publish notice of its action at least once in its official newspaper. If all of the boards entitled to act on the plat call, by resolution, for an election on the question, or if five percent of the eligible voters of any such district petition the clerk of the district, within 30 days after the publication of the notice, for an election on the question, the consolidation shall not become effective until approved by a majority vote in the district at an election held in the manner provided in subdivisions 13, 14, and 15.

Subd. 12. Approval by residents. If an approved plat contains land area in any district not entitled to act on approval or rejection of the plat by action of its board, the plat may be approved by the residents of the land area within 60 days of approval of plat by the commissioner in the following manner:

A petition calling upon the county auditor to call and conduct an election on the question of adoption or rejection of the plat may be circulated in the land area by any person residing in the area. Upon the filing of the petition with the county auditor, executed by at least 25 percent of the eligible voters in each district or part of a district contained in the land area, the county auditor shall call and conduct a special election of the electors resident in the whole land area on the question of adoption of the plat. For the purposes of this section, the term "electors resident in the whole land area" means any person residing on any remaining portion of land, a part of which is included in the consolidation plat. Any eligible voter owning land included in the plat who lives upon land adjacent or contiguous to that part of the voter's land included in the plat shall be included and counted in computing the 25 percent of the eligible voters necessary to sign the petition and shall also be qualified to sign the petition. Failure to file the petition within 60 days of approval of the plat by the commissioner terminates the proceedings.

Subd. 13. Notice of election. Upon an election becoming callable under provisions of subdivision 11 or 12, the board shall give ten days' posted notice of election in the area in which the election is to be held and also if a newspaper is published in the area, one weeks' published notice shall be given. The notice must specify the time, place and purpose of the election.

Subd. 14. Election. The board shall determine the date of the election, the number of boundaries of voting precincts, and the location of the polling places where voting shall be conducted, and the hours the polls will be open. The board shall also provide official ballots which must be used exclusively and shall be in the following form:

For consolidation ....

Against consolidation ....

The board must appoint election judges who shall act as clerks of election. The ballots and results must be certified to the board who shall canvass and tabulate the total vote cast for and against the proposal.

Subd. 15. Effective date. If a majority of the votes cast on the question at the election approve the consolidation, and if the necessary approving resolutions of boards entitled to act on the plat have been adopted, the board must, within ten days of the election, notify the county auditor who shall, within ten days of the notice or of the expiration of the period during which an election can be called, issue an order setting a date for the effective date of the change. The effective date must be July 1 of the year determined by the board in the original resolution adopted under subdivision 2. The auditor shall mail or deliver a copy of such order to each auditor holding a copy of the plat and to the clerk of each district affected by the order and to the commissioner. The board must similarly notify the county auditor if the election fails. The proceedings are then terminated and the county auditor shall so notify the commissioner and the auditors and the clerk of each district affected.

Subd. 16. Identification number. Upon receipt of the order creating a new district, the commissioner shall, by order, assign an identification number to the new district and shall mail a copy of the order to the county auditor and to each auditor who holds a copy of the plat. If all of the territory in one and only one independent district maintaining a secondary school is included in the new independent district created pursuant to consolidation, and if the commissioner finds that it is more practical and reasonable and in the interest of efficiency and economy of operation to so do, the commissioner may assign to the new district the same number as previously held by the included independent district.

Subd. 17. Distribution of district assets and liabilities. If no district is divided by virtue of the proceedings, all of the assets, real and personal, of the districts involved and all legally valid and enforceable claims and contract obligations of the districts pass to the new district, except as provided in section 123A.75. If a district is divided by virtue of the proceedings, upon receipt of the order of the commissioner, the auditor of the county containing the greatest land area of the new district shall present a copy of the plat and supporting statement and orders issued in the proceedings to the commissioner, together with such information as is available to that auditor concerning the assets and liabilities not secured by bonds of each district, any part of which is included in the newly created district. Thereafter within 30 days the commissioner shall issue an order providing for a division of the assets and liabilities of the districts involved and apportioning and dividing these assets and liabilities according to such terms as the commissioner may deem just and equitable. In making this division of assets and liabilities, the commissioner may consider the amount of bonded debt to be assumed by property in each area under the provisions of this section. If the order of consolidation transfers any real estate interest to the new district or to another district, the order apportioning assets and liabilities may impose a dollar claim on the district receiving the real estate in favor of any other district involved in an amount not exceeding the reasonable value of the real estate interest involved, which claim shall be paid in the manner provided by law for the enforcement of judgments.

Subd. 18. Bonded debt. (a) As of the effective date of the consolidation, the bonded debt of all component districts must be paid according to the plan for consolidation proposed in the approved plat and according to this subdivision.

(b) If the plan for consolidation so provides, the bonded debt of all component districts must be paid according to levies previously made for that debt under chapter 475. In this case, the obligation of the taxable property in the component districts with reference to the payment of such bonded debt is not affected by the consolidation.

(c) If the plan for consolidation makes no provision for the disposition of bonded debt, all the taxable property in the newly created district is taxable for the payment of any bonded debt incurred by any component district in the proportion which the net tax capacity of that part of a preexisting district which is included in the newly created district bears to the net tax capacity of the entire preexisting district as of the time of the consolidation.

(d) If the plan for consolidation so provides, all the taxable property in the newly created district will be taxable for a portion of the bonded debt incurred by any component district prior to the consolidation.

(e) The county auditor shall make the apportionment required under paragraphs (c) and (d) and incorporate the apportionment as an annex to the order of the commissioner dividing the assets and liabilities of the component parts. This subdivision shall not relieve any property from any tax liability for payment of any bonded obligation but taxable property in the newly created district becomes primarily liable for the payment of bonded debts to the extent of the proportion stated.

Subd. 19. Bonds; election. The board of the newly created district, when constituted as provided in Minnesota Statutes 1990, section 122.23, subdivision 17, may provide for an election of that district on the issuance of bonds. It may issue and sell bonds authorized at the election, or bonds authorized at an election previously held in any preexisting district wholly included within the newly created district, or bonds for a purpose for which an election is not required by law. The actions may be taken at any time after the date of the county auditor's order issued under Minnesota Statutes 1990, section 122.23, subdivision 17, and before or after the date upon which the consolidation becomes effective for other purposes, and taxes for the payment of the bonds shall be levied upon all taxable property in the newly created district. No bonds shall be delivered to purchasers until 30 days after the date of the county auditor's order. If within this period a notice of appeal from the county auditor's order to the district court is filed in accordance with section 123A.49, no bonds shall be delivered by the newly created district to purchasers unless:

(1) the county auditor's order is affirmed by final order of the district court in the special proceeding, and a period of 30 days from the service of the final order expires without an appeal being commenced; or

(2) if an appeal is taken, the order is affirmed and the time for petitioning for further review has expired. Notwithstanding the pendency of the appeal, if all of the territory of one and only one independent district maintaining a secondary school is included in the newly created district, and if the net tax capacity of taxable property in the territory comprises 90 percent or more of the net tax capacity of all taxable property in the newly created district, then the board may issue, sell, and deliver any bonds voted by the preexisting independent district and any bonds voted or otherwise authorized by the newly created district, and the bonds must be paid by the levy of taxes upon the property within the territory of the preexisting independent district and within the other areas, if any, that are finally determined to be properly included within the newly created district. In any election held in the newly created district as authorized in the preceding sentence, all qualified electors residing within the area of that district as defined in the county auditor's order shall be entitled to vote, but the votes cast by residents of former districts or portions of former districts included in the area, other than the independent district maintaining the secondary school, shall be received and counted separately. The bonds must not be issued and sold unless authorized by a majority of the votes cast thereon by electors of the independent district maintaining the secondary school, and also by a majority of the votes cast thereon by electors residing within the entire area of the newly created district.

Subd. 20. Board election; duties. (a) The county auditor shall determine a date, not less than 30 nor more than 60 days from the date that the order setting the effective date of the consolidation according to subdivision 15 was issued, to hold a special election in the district for the purpose of electing a board of six members for terms of four years and until a successor is elected and qualifies according to provisions of law governing the election of board members in independent districts. Notwithstanding the foregoing, three members of the first board must be elected to terms that expire on the first Monday in January following the first regularly scheduled school district general election that occurs more than six months after the election of the first board and three members must be elected to terms that expire on the first Monday in January following the second school district general election that occurs more than six months after the election of the first board. If the first board consists of seven members, then four members may be elected at either the first or second regularly scheduled school district general election following the election of the first board. If the resolution or petition for consolidation pursuant to subdivision 2 proposed the establishment of separate election districts, these members shall be elected from separate election districts according to the provisions of that resolution or petition and of chapter 205A.

(b) The county auditor shall give ten days' posted notice of election in the area in which the election is to be held and also if a newspaper is published in the proposed new district, one weeks' published notice shall be given. The notice must specify the time, place, and purpose of the election.

(c) Any person desiring to be a candidate for a school election shall file an application with the county auditor to have the applicant's name placed on the ballot for such office, specifying the term for which the application is made. The application must be filed not less than 21 days before the election.

(d) The county auditor shall prepare, at the expense of the county, necessary ballots for the election of officers, placing thereon the names of the proposed candidates for each office. The ballots must be marked and signed as official ballots and shall be used exclusively at the election. The county auditor shall determine the number of voting precincts and the boundaries of each. The county auditor shall determine the location of polling places and the hours the polls shall be open and shall appoint three election judges for each polling place who shall act as clerks of election. Election judges shall certify ballots and results to the county auditor for tabulation and canvass.

(e) After making a canvass and tabulation, the county auditor shall issue a certificate of election to the candidate for each office who received the largest number of votes cast for the office. The county auditor shall deliver such certificate to the person entitled to a certificate by certified mail, and each person so certified shall file an acceptance and oath of office with the county auditor within 30 days of the date of mailing of the certificate. A person who fails to qualify prior to the time specified shall be deemed to have refused to serve, but such filing may be made at any time before action to fill vacancy has been taken.

(f) The board of each district included in the new enlarged district shall continue to maintain the schools therein until the effective date of the consolidation. Such boards shall have power and authority only to make such contracts, to do such things as are necessary to properly maintain the schools for the period prior to that date, and to certify to the county auditor according to levy limitations applicable to the component districts the taxes collectible in the calendar year when the consolidation becomes effective.

(g) The newly elected board of the enlarged district has the immediate duty, after the members have qualified and the board has been organized, to plan for the maintenance of the school or schools of the new district for the next school year, to enter into the necessary negotiations and contracts for the employment of personnel, purchase of equipment and supplies, and other acquisition and betterment purposes, when authorized by the voters to issue bonds under the provisions of chapter 475. On the effective date of the consolidation, the newly elected board must assume the full duties of the care, management and control of the new enlarged district. The board of the new enlarged district must give due consideration to the feasibility of maintaining such existing attendance centers and of establishing such other attendance centers, especially in rural areas, as will afford equitable and efficient school administration and assure the convenience and welfare of the pupils residing in the enlarged district. The obligations of the new board to teachers employed by component districts shall be governed by the provisions of section 123A.75. The obligations of the new board to nonlicensed employees employed by component districts is governed by subdivision 21.

Subd. 21. Nonlicensed employees. (a) As of the effective date of a consolidation of two or more districts or parts of them, each nonlicensed employee employed by an affected district must be assigned to the newly created district.

(b) As of the effective date of a consolidation, any employee organization may petition the commissioner of the bureau of mediation services for a certification election under chapter 179A. An organization certified as the exclusive representative for nonlicensed employees in a particular preexisting district continues as the exclusive representative for those particular employees for a period of 90 days from the effective date of a consolidation. If a petition for representation of nonlicensed employees is filed within 90 days, an exclusive representative for those particular nonlicensed employees continues as the exclusive representative until the bureau of mediation services certification proceedings are concluded.

(c) The terms and conditions of employment of nonlicensed employees assigned to the newly created district are temporarily governed by contracts executed by an exclusive representative for a period of 90 days from the effective date of the consolidation. If a petition for representation is filed with the bureau of mediation services within the 90 days, the contractual terms and conditions of employment for those nonlicensed employees who were governed by a preexisting contract continue in effect until the bureau of mediation services proceedings are concluded and, if an exclusive representative has been elected, until successor contracts are executed between the board of the newly created district and the new exclusive representative. The terms and conditions of employment of nonlicensed employees assigned to the newly created district who were not governed by a collective bargaining agreement at the time of the consolidation are governed by the policies of the board of the newly created district.

(d) The date of first employment in the newly created district is the date on which services were first performed by the employee in the preexisting district. Any sick leave, vacation time, or severance pay benefits accumulated under policies of the preexisting district or contracts between the exclusive representatives and the board of the preexisting district continue to apply in the newly created district to the employees of the preexisting districts, subject to any maximum accumulation limitations negotiated in a successor contract. Future leaves of absence, vacations, or other benefits to be accumulated in the newly created district are governed by board policy or by contract between the exclusive representative of an appropriate unit of employees and the board of the newly created district. The board of the newly created district must provide, to transferred nonlicensed employees, open enrollment in all insurance plans with no limit on preexisting conditions.

Subd. 22. Attachment of land to consolidating districts. In case of the consolidation of two or more districts or parts of districts into a larger district, any portions or parts of divided districts which have less than four sections of land shall be attached to one or more adjoining districts by the board of county commissioners upon due notice and hearing.

The county auditor shall give ten days' posted notice of the hearing in the area to be attached and shall deliver a copy of the notice of hearing to the clerk of each district adjoining the area at least 30 days prior to the date set for the hearing. If any adjoining district by resolution of its board, a copy of which is served on the county board before the hearing, demands that area to be attached assume a proportionate share of the bonded debt of the demanding district, then if the order of the county board attaches any land area to such district, the taxable property in such area assumes its proportionate share of the authorized and outstanding bonded debt of the district to which it is attached.

Subd. 23. Retirement incentives. (a) For consolidations effective July 1, 1994, and thereafter, a board of a district may offer early retirement incentives to licensed and nonlicensed staff. The early retirement incentives that the board may offer are:

(1) the payment of employer pension plan contributions for a specified period of allowable service credit for district employees who have at least ten years of allowable service credit in the applicable pension plan under paragraph (b);

(2) an extended leave of absence for an eligible employee under section 122A.46;

(3) severance payment incentives under paragraph (c); and

(4) the employer payment of the premiums for continued health insurance coverage under paragraph (d).

These incentives may only be offered to employees who terminate active employment with the district or who enter into an extended leave of absence as a result of the consolidation. The board may determine the staff to whom the incentives are offered. Unilateral implementation of this section by a board is not an unfair labor practice under chapter 179A.

(b) An employee with at least ten years of allowable service credit in the applicable pension plan who is offered an early retirement incentive under paragraph (a), clause (1), may purchase up to five additional years of allowable service credit from the applicable pension plan. To do so, the former employee must pay the member contributions to the pension plan annually in a manner and in accord with a schedule specified by the executive director of the applicable fund. If the former employee makes the member contribution, the board must make the applicable employer contribution. The salary used to determine these contributions is the salary of the person in the last year that the former employee was employed by the district. During the period of continuing member and employer contributions, the person is not considered to be an active member of the applicable pension plan, is not eligible for any active member disability or survivorship benefit coverage, and is not included in any postemployment termination benefit plan changes unless the applicable benefit legislation provides otherwise. Continued eligibility to purchase service credit under this paragraph expires if the person is subsequently employed during the service purchase period by a public employer with retirement coverage under a pension plan specified in section 356.30, subdivision 3.

(c) Severance payment incentives must conform with sections 465.72, 465.721, and 465.722.

(d) The board may offer a former employee continued employer-paid health insurance coverage. Coverage may not extend beyond age 65 or the end of the first month in which the employee is eligible for employer-paid health insurance coverage from a new employer. For purposes of this subdivision, "employer-paid health insurance coverage" means medical, hospitalization, or health insurance coverage provided through an insurance company that is licensed to do business in the state and for which the employing unit pays more than one-half of the cost of the insurance premiums.

(e) A board may offer these incentives beginning on the day that the consolidation is approved under subdivision 14 or, if an election is not called under subdivision 11 or 12, on the day that the plat is approved by the commissioner. A board may offer these incentives until the June 30 following the effective date of the consolidation.

HIST: Ex1959 c 71 art 3 s 7; 1963 c 549 s 1; 1965 c 525 s 1; 1967 c 495 s 1; 1969 c 364 s 3-6; 1974 c 406 s 13; 1975 c 162 s 11,41; 1976 c 271 s 35; 1978 c 674 s 60; 1978 c 764 s 19-25; 1980 c 609 art 6 s 11,12; 1983 c 247 s 56; 1983 c 314 art 1 s 22; art 7 s 9,10; 1986 c 444; 1987 c 266 art 2 s 4-6; 1988 c 569 s 1; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 7; 1989 c 329 art 6 s 4; art 13 s 20; 1990 c 562 art 8 s 16-19; 1991 c 130 s 6; 1991 c 265 art 6 s 8,9; 1992 c 409 s 1; 1992 c 499 art 6 s 6,7; art 12 s 2-4; 1993 c 224 art 9 s 18,19; 1994 c 647 art 6 s 3-7; 1995 c 8 s 1; 1996 c 394 s 1,2; 1998 c 397 art 5 s 17-33,104; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 14,15; 1999 c 241 art 6 s 2; 2000 c 254 s 7



Section 123A.485 Consolidation transition revenue.

123A.485 Consolidation transition revenue.

Subdivision 1. Eligibility and use. A district that has been reorganized after June 30, 1994, under section 123A.48 is eligible for consolidation transition revenue. Revenue is equal to the sum of aid under subdivision 2 and levy under subdivision 3. Consolidation transition revenue may only be used according to this section. Revenue must be used for the following purposes and may be distributed among these purposes at the discretion of the district:

(1) to offer early retirement incentives as provided by section 123A.48, subdivision 23;

(2) to reduce operating debt as defined in section 123B.82;

(3) to enhance learning opportunities for students in the reorganized district; and

(4) for other costs incurred in the reorganization.

Revenue received and utilized under clause (3) or (4) may be expended for operating, facilities, and/or equipment.

Subd. 2. Aid. (a) Consolidation transition aid is equal to $200 times the number of resident pupil units in the newly created district in the year of consolidation and $100 times the number of resident pupil units in the first year following the year of consolidation. The number of pupil units used to calculate aid in either year shall not exceed 1,000 for districts consolidating July 1, 1994, and 1,500 for districts consolidating July 1, 1995, and thereafter.

(b) If the total appropriation for consolidation transition aid for any fiscal year, plus any amount transferred under section 127A.41, subdivision 8, is insufficient to pay all districts the full amount of aid earned, the department must first pay the districts in the first year following the year of consolidation the full amount of aid earned and distribute any remaining funds to the newly created districts in the first year of consolidation.

Subd. 3. Levy. If the aid available in subdivision 2 is insufficient to cover the costs of the district under section 123A.48, subdivision 23, the district may levy the difference over a period of time not to exceed three years.

Subd. 4. New districts. If a district consolidates with another district that has received aid under section 123A.39, subdivision 3, or 123A.485 for a combination or consolidation taking effect within six years of the effective date of the new consolidation, only the pupil units in the district or districts not previously reorganized must be counted for aid purposes under subdivision 2. If two or more districts consolidate and all districts received aid under subdivision 2 for a consolidation taking effect within six years of the effective date of the new consolidation, only one quarter of the pupil units in the newly created district must be used to determine aid under subdivision 2.

HIST: 1994 c 647 art 6 s 23; 1Sp1995 c 3 art 6 s 10-12; art 16 s 13; 1998 c 397 art 7 s 39-41,164; art 11 s 3; 2000 c 254 s 8; 2000 c 489 art 5 s 1



Section 123A.488 Consolidation; instruction by nonresidential district.

123A.488 Consolidation; instruction by nonresidential district.

Subdivision 1. Aid payments in case of alteration of boundaries. Where two or more districts hereafter unite the state aid shall continue to be paid for the remainder of the school year in which the union was completed as the state aids were paid to the individual districts prior to the union.

Subd. 2. Tuition. Except as otherwise provided in law, every district that provides for the instruction of a pupil without a disability in a nonresident district shall pay to the nonresident district the actual cost of the instruction, excluding transportation costs. Tuition for a nonresident pupil with a disability must be determined according to section 125A.11.

The resident district shall also pay to the nonresident district, for capital expenditures and debt service, $10 per resident pupil unit in average daily membership for each nonresident pupil unit. However, a nonresident district may include in its tuition, for capital expenditures and debt service, an amount per resident pupil unit in average daily membership based on the amount that the average expenditure for capital expenditures and debt service determined by dividing such annual expenditure by the total number of pupil units in average daily membership in the district exceeds $10 per resident pupil unit. If the nonresident district has no capital expenditures or debt service, it may use the money for any purpose for which it is authorized to spend money.

Subd. 3. Tuition as agreed. Notwithstanding subdivision 2, a resident district may pay a nonresident district the amount for tuition that is agreed upon by the districts.

HIST: Ex1959 c 71 art 5 s 18; 1963 c 530 s 1; 1969 c 513 s 1; 1975 c 432 s 23; 1988 c 486 s 26,27; 1988 c 718 art 7 s 28; 1991 c 265 art 3 s 38; 1998 c 397 art 4 s 51; art 11 s 3



Section 123A.49 Appeals.

123A.49 Appeals.

Subdivision 1. Grounds for appeal from final order. Any district or any person aggrieved by final order of the county board or final order of the county auditor, made pursuant to the provisions of this code, may appeal from such final order to the district court upon the following grounds:

(1) That the county board or the county auditor had no jurisdiction to act;

(2) That the county board or the county auditor exceeded its jurisdiction;

(3) That the action appealed from is arbitrary, fraudulent, capricious or oppressive or in unreasonable disregard of the best interest of the territory affected;

(4) That the order of action appealed from is based upon an erroneous theory of law.

An appeal from a final order of a county board or the county auditor shall be taken by serving a notice of appeal upon the county auditor. An appeal from a final order of a county board or a county auditor shall be taken to the district court in the county of the board or auditor. Notice of appeal must be served within 30 days of the issuance of the order appealed from and shall be accompanied by a corporate surety bond in the amount of $250, conditioned for the payment of all costs taxed against appellant on such appeal. The notice of appeal shall be filed with the court administrator of the district court and noticed for hearing in the manner provided for the trial of civil actions by Minnesota rules of civil procedure.

In an appeal from an order of a county auditor effecting a consolidation the action of the commissioner approving the plat is reviewable and the commissioner may be called by either party as a witness in such appeal proceedings and may be examined under the rules of civil procedure relating to the cross-examination of adverse parties.

Subd. 2. Affected school district or person may intervene. Any school district or any person affected by final order of the county board or final order of the county auditor shall be permitted to intervene in appeals under this section as a party respondent.

Subd. 3. Appeal. An appeal lies from the district court in accordance with the rules of civil appellate procedure.

Subd. 4. Administrative remedies for aggrieved school district or person. Unless otherwise provided by law, any school district or any person aggrieved by a final order of the commissioner made pursuant to provisions of this code may proceed under the provisions of sections 14.57 to 14.69.

HIST: Ex1959 c 71 art 8 s 25; 1975 c 162 s 37; 1976 c 239 s 36; 1978 c 764 s 90-92; 1982 c 424 s 130; 1983 c 247 s 59; 1Sp1986 c 3 art 1 s 82; 1987 c 384 art 2 s 1; 1998 c 397 art 5 s 104; 1998 c 398 art 5 s 55



Section 123A.50 Plats.

123A.50 Plats.

The auditor shall keep in the auditor's office books containing a correct plat and description of each district, whether wholly or partly in the auditor's county. The auditor shall submit to the state department a description and the revised plats showing changes made in district boundaries within 60 days of such changes.

HIST: Ex1959 c 71 art 4 s 28; 1975 c 162 s 41; 1978 c 616 s 6; 1986 c 444; 1998 c 397 art 6 s 124



Section 123A.55 Classes, number.

123A.55 Classes, number.

Districts shall be classified as common, independent, or special districts, each of which is a public corporation. Each district shall be known by its classification and assigned a number by the commissioner so that its title will be .......... school district number ..... .

HIST: Ex1959 c 71 art 3 s 2; 1974 c 406 s 11; 1998 c 397 art 5 s 3,104



Section 123A.56 Assignment of identification numbers.

123A.56 Assignment of identification numbers.

Subdivision 1. Assignment. The commissioner shall, by order, assign an identification number to each district. The assignment shall be made so that each classified district has an exclusive identification number.

Subd. 2. Notification. Upon making the assignment of an identification number, the commissioner shall notify the clerk of the district and the county auditors of the counties in which any part of the district lies of the identification number assigned. A certified copy of the order may be recorded in the office of the county recorder to show the new legal name of the district.

Subd. 3. Legal identification. The legal identification of the district shall become the assigned identification number. All records, correspondence, reports and references to the district must thereafter refer to the district by its proper title as assigned.

Subd. 4. Use of numbers. A number assigned to a district under section 123A.55 or under any prior law, must not be used again to identify any district in the same classification. As the need arises, and as required by law, as new districts are formed, the commissioner shall assign unused numbers as identification. When numbered districts are dissolved, the numbers assigned to them will not be reassigned to any other district.

HIST: 1957 c 947 art 10 s 1; 1961 c 562 s 1,2; 1976 c 181 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 4,104; art 11 s 3



Section 123A.58 Common district to independent district.

123A.58 Common district to independent district.

Subdivision 1. Vote to change organization of district. If six or more eligible voters of a common district desire to change the organization of their district to an independent district, they may call for a vote upon the question at the next annual meeting by filing a petition therefor with the clerk. In the notice for the meeting, the clerk shall include a statement that the question will be voted upon at the meeting.

Subd. 2. Board election. At the annual meeting, if a majority of the votes cast on the question favors the conversion to an independent district, a board of six members shall be elected. Nominations may be made from the floor of the meeting and election shall be by secret ballot. All board members elected at this meeting shall serve for terms expiring on the third Tuesday in the next May following the election on which date a regular annual election shall be held in the manner provided by law. At this first annual election for independent districts, six directors shall be elected, two to hold office until July 1 following the next annual election, two to hold office until the expiration of one year from said July 1 and two to hold office until the expiration of two years from said July 1; the time which each director shall hold office being designated on the ballot.

Subd. 3. Identification number. If the organization of the district is changed from common to independent at the meeting, the clerk shall notify the auditor and the commissioner.

Upon receipt of such notification, the commissioner shall assign a new identification number to the district and shall notify the auditor and the clerk of the district thereof.

Subd. 4. Change in district classification. As of the date of election, if a majority of votes cast on the question favor the conversion to an independent district, the classification of the district is changed from common to independent. Title to all the property, real and personal, of the common district passes to the independent district and all current outstanding contractual obligations, including the bonded indebtedness, if any, of the common district, together with any legally valid and enforceable claims against the common district are imposed on the independent district.

Subd. 5. Clerk to record district identification number. Upon receipt of the identification number from the commissioner, the clerk of the district shall record such change of number with the county recorder in any county in which the common district owns any real estate.

HIST: Ex1959 c 71 art 3 s 9; 1976 c 181 s 2; 1980 c 609 art 6 s 13; 1987 c 266 art 2 s 7; 1998 c 397 art 5 s 45,46,104



Section 123A.60 Remaining districts, action of county board; election.

123A.60 Remaining districts, action of county board; election.

Subdivision 1. Dissolution. Any organized district not maintaining a classified school within the district, except those districts which have a contract with a state university or with the board of regents of the University of Minnesota for the education of all the children of the district, shall hereby be dissolved as of the date the district ceases to maintain a classified school. Any such district not maintaining a classified school must be attached by order of the county board to such district maintaining classified elementary or secondary schools upon notice and hearing as provided in section 123A.46 for the attachment of dissolved districts.

Subd. 2. Special election. Prior to the order of the county board, the board may direct the county auditor to call a special election in the manner and form in which district elections are held. The purpose of the election shall be to determine to which district or districts the dissolved district shall be attached. The county board after hearing must determine the form of question as it should appear on the ballot. The results of the election shall be advisory in nature only.

Subd. 3. Order; asset and liability transfer. The county auditor shall certify the results of the election to the county board. Within 45 days after such election, the county board must issue its order dissolving the district. The order must also attach the dissolved district to a proper district as determined by the county board, and a copy of such order must be filed with the commissioner. Title to all the property, real and personal, of the district dissolved passes to the district to which such dissolved district is attached. If a district is divided by virtue of the proceedings the county board shall issue its order providing for the division of the current assets and liabilities according to such terms as it may deem just and equitable. If the order of the county board attaches any land area to a district with bonded debt, the taxable property in such area assumes its proportionate share of the authorized and outstanding debt of the district to which it is attached.

HIST: 1963 c 547 s 2; 1965 c 280 s 1; 1975 c 162 s 14; 1975 c 321 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 9; 1998 c 397 art 5 s 47,104; art 11 s 3



Section 123A.61 Private schools in nonoperating districts.

123A.61 Private schools in nonoperating districts.

Section 123A.60 shall not apply to any district in which is located any existing private school maintaining elementary and secondary education for 75 percent of eligible pupils within the district and complying with the requirements of section 120A.22.

HIST: 1963 c 547 s 4; 1978 c 706 s 10; 1989 c 209 art 2 s 1; 1998 c 397 art 5 s 48,104; art 11 s 3



Section 123A.62 Border districts; continued operation; Franconia.

123A.62 Border districts; continued operation; Franconia.

Subdivision 1. Border districts. The common school districts situated along the border of the state of Minnesota and the state of Wisconsin which have, for the preceding 25 years, prior to May 26, 1965 been educating pupils of their district in districts in Wisconsin may continue to operate as common school districts notwithstanding that any of such districts do not maintain classified schools. Such districts are not subject to the terms and provisions of sections 123A.60 to 123A.72.

Subd. 2. Continued operation. The provisions of subdivision 1 shall remain in effect as long as the district does not discontinue the practice of education for their district as described in subdivision 1.

HIST: 1965 c 739 s 1; 1969 c 541 s 1; 1975 c 162 s 15; 1976 c 2 s 57; 1998 c 397 art 5 s 49,104; art 11 s 3



Section 123A.64 Duty to maintain elementary and secondary schools.

123A.64 Duty to maintain elementary and secondary schools.

Each district must maintain classified elementary and secondary schools, grades 1 through 12, unless the district is exempt according to section 123A.61 or 123A.62, has made an agreement with another district or districts as provided in sections 123A.30, 123A.32, or sections 123A.35 to 123A.43, or 123A.17, subdivision 7, or has received a grant under sections 123A.441 to 123A.446. A district that has an agreement according to sections 123A.35 to 123A.43 or 123A.32 must operate a school with the number of grades required by those sections. A district that has an agreement according to section 123A.30 or 123A.17, subdivision 7, or has received a grant under sections 123A.441 to 123A.446 must operate a school for the grades not included in the agreement, but not fewer than three grades.

HIST: 1967 c 833 s 1; 1975 c 162 s 16; 1979 c 211 s 1; 1983 c 314 art 8 s 5; 1989 c 329 art 6 s 13; 1991 c 265 art 9 s 31; 1998 c 397 art 5 s 50,104; art 11 s 3



Section 123A.65 Phase out of dissolved district.

123A.65 Phase out of dissolved district.

The board of each district so dissolved shall continue to maintain schools until all its territory has been attached to a proper district not later than July 1. Such boards shall only make such contracts and do such things as are necessary to properly maintain schools for the period they may be in session prior to the attachment.

HIST: 1967 c 833 s 3; 1975 c 162 s 17; 1979 c 211 s 2; 1983 c 314 art 8 s 6; 1989 c 329 art 6 s 14; 1998 c 397 art 5 s 51,104



Section 123A.66 Procedure for attachment to organized districts.

123A.66 Procedure for attachment to organized districts.

Upon notice and hearing, as provided in section 123A.46 for the attachment of dissolved districts, all territory of school districts dissolved by sections 123A.64 to 123A.72 and all area of the state not in a district maintaining classified elementary and secondary schools must be attached by order of the county board to organized districts maintaining classified elementary and secondary schools, grades 1 through 12, unless a district has made an agreement with another district or districts as provided in section 123A.30 or 123A.32.

HIST: 1967 c 833 s 4; 1969 c 364 s 7-9; 1975 c 162 s 18; 1979 c 211 s 3; 1983 c 314 art 8 s 7; 1998 c 397 art 5 s 52,104; art 11 s 3



Section 123A.67 Allocation of assets and liabilities; levy.

123A.67 Allocation of assets and liabilities; levy.

Subdivision 1. Title to property. Title to all the property, real and personal, of any district dissolved under the provisions of sections 123A.64 to 123A.72 and all legally valid and enforceable claims and contract obligations, pass to the district to which such dissolved district is attached. If a district is divided by virtue of the proceedings, the commissioner shall issue a subsequent order providing for the division of the assets and liabilities according to such terms as the commissioner may deem just and equitable.

Subd. 2. Taxable property. As of the effective date of the attachment, all the taxable property in the newly enlarged district is taxable for the payment of any bonded debt already incurred by any component district in the proportion which the net tax capacity of that part of a preexisting district which is included in the newly enlarged district bears to the net tax capacity of the entire preexisting district as of the time of the attachment. The county auditor shall make this apportionment and incorporate the apportionment as an annex to the order of the commissioner dividing the assets and liabilities of the component parts. This subdivision shall not relieve any property from any tax liability for payment of any bonded obligation but taxable property in the newly enlarged district becomes primarily liable for the payment of bonded debts to the extent of the proportion stated.

Subd. 3. Reimbursement; special levy. (a) Liabilities of a dissolved district existing at the time of the attachment other than bonded debt within the purview of subdivision 2 must be obligations of the consolidated district after attachment (in the amount and kind determined by the commissioner according to subdivision 1, where a dissolved district is divided), for the payment of which the consolidated district has a right to reimbursement by special levy or levies. The amount of reimbursement will be equal to the liabilities of the dissolved district for which the consolidated district is obligated less the aggregate of the following which has been or will be received by the consolidated district at or after the time of attachment from or as a result of the dissolution and attachment of the dissolved district:

(1) all taxes inuring to the consolidating district upon levies made by the dissolved district;

(2) all cash, bank accounts, investments, and other current assets;

(3) earned state aids of the dissolved districts;

(4) returns from the sale of property of the dissolved district.

(b) The amount of such special levy so computed shall be certified to the county auditor with the other tax requirements of the consolidated district but separately stated and identified. The auditor shall add the amount of special levy so certified to the school rate for the territory in the consolidated district which came from the dissolved district and include it in the levy on the taxable property in that territory. The county auditor shall not spread more of the amount certified for special levy in any year than will amount to 20 percent of the school levy without the special levy, leaving the remaining part of the certified amount for levy in successive years without further certification. Any amount of reimbursement to which it is entitled omitted by the consolidated district from its initial certification for special levy may be certified in a subsequent year for levy in the same manner as the levy upon initial certification.

The levy authorized by this subdivision shall be in addition to those otherwise authorized for a district.

HIST: 1967 c 833 s 5; Ex1971 c 31 art 20 s 20; 1975 c 162 s 19,41; 1976 c 271 s 36-38; 1983 c 314 art 1 s 22; 1986 c 444; 1988 c 486 s 12; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1998 c 397 art 5 s 53,54,104; art 11 s 3



Section 123A.68 Officers and teachers, transitional provisions.

123A.68 Officers and teachers, transitional provisions.

The board of the district maintaining a secondary school to which district is attached territory of districts discontinued by sections 123A.64 to 123A.72 must assume the duties and responsibilities of the board of the district so enlarged for the balance of the term to which the members were elected. At the next annual school election the successors to the members whose terms then expire shall be elected by the legally qualified voters of the newly enlarged district. Thereafter board members shall be elected according to the election procedure established for the election of board members in independent districts.

HIST: 1967 c 833 s 6; 1998 c 397 art 5 s 55,104; art 11 s 3



Section 123A.69 Special school districts, application; Minneapolis and South St. Paul.

123A.69 Special school districts, application; Minneapolis and South St. Paul.

When provisions of sections 123A.64 to 123A.72 are made to apply to any special school district, such district shall hereby be converted to an independent school district on the effective date specified in the orders issued under provisions of sections 123A.64 to 123A.72. All applicable provisions of Minnesota Statutes 1965, section 122.26, relating to such conversions shall otherwise be in force. To the extent that any law or charter provision of any special district is inconsistent with the status of an independent school district or the powers common to independent school districts, such law or charter provision is hereby repealed. Provided, however, that nothing in sections 123A.64 to 123A.72 shall in any way invalidate remaining portions of such laws or home rule charters, or the continuance of such special school districts to which no new territory is attached under the provisions of sections 123A.64 to 123A.72.

HIST: 1967 c 833 s 7; 1998 c 397 art 5 s 56,104; art 11 s 3



Section 123A.70 Private schools; Prinsburg.

123A.70 Private schools; Prinsburg.

Sections 123A.64 to 123A.68 shall not apply to any district in which is located any existing private school maintaining elementary and secondary education for 75 percent of the eligible pupils within the district and complying with the requirements of section 120A.22.

HIST: 1967 c 833 s 8; 1975 c 162 s 41; 1989 c 209 art 2 s 1; 1998 c 397 art 5 s 57,104; art 11 s 3



Section 123A.71 Appeal.

123A.71 Appeal.

The appeal provisions of section 123A.49 shall be applicable only after the county board has issued its final order of attachment under section 123A.46.

HIST: 1967 c 833 s 11; 1975 c 162 s 20; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.72 Severability.

123A.72 Severability.

The provisions of sections 123A.64 to 123A.72 shall be construed to be severable. In the event a particular provision may be determined to be invalid, such determination shall not affect any other provision of sections 123A.64 to 123A.72.

HIST: 1967 c 833 s 12; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.73 Levy limitations of reorganized districts.

123A.73 Levy limitations of reorganized districts.

Subdivision 1. Definitions. The terms defined in chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A, have the same meaning when they are used in this section, unless otherwise clearly indicated.

Subd. 2. Involuntary dissolution referendum revenue. As of the effective date of the involuntary dissolution of a district and its attachment to one or more existing districts pursuant to sections 123A.60 or 123A.64 to 123A.72, the authorization for any referendum revenue previously approved by the voters of the dissolved district in that district pursuant to section 126C.17, subdivision 9, or its predecessor or successor provision, is canceled. The authorization for any referendum revenue previously approved by the voters of a district to which all or part of the dissolved district is attached shall not be affected by the attachment and shall apply to the entire area of the district as enlarged by the attachment.

Subd. 3. Voluntary dissolution; referendum revenue. As of the effective date of the voluntary dissolution of a district and its attachment to one or more existing districts pursuant to section 123A.46, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, is canceled. However, if all of the territory of any independent district is included in the enlarged district, and if the adjusted net tax capacity of taxable property in that territory comprises 90 percent or more of the adjusted net tax capacity of all taxable property in an enlarged district, the enlarged district's referendum revenue shall be determined as follows:

If the referendum revenue previously approved in the preexisting district is authorized as a tax rate, the referendum revenue in the enlarged district is the tax rate times the net tax capacity of the enlarged district. If referendum revenue previously approved in the preexisting district is authorized as revenue per resident pupil unit, the referendum revenue shall be the revenue per resident pupil unit times the number of resident pupil units in the enlarged district. If referendum revenue in the preexisting district is authorized both as a tax rate and as revenue per resident pupil unit, the referendum revenue in the enlarged district shall be the sum of both plus any referendum revenue in the preexisting district authorized as a dollar amount. Any new referendum revenue shall be authorized only after approval is granted by the voters of the entire enlarged district in an election pursuant to section 126C.17, subdivision 9.

Subd. 4. Consolidation; maximum authorized referendum revenues. As of the effective date of a consolidation pursuant to section 123A.48, if the plan for consolidation so provides, or if the plan for consolidation makes no provision concerning referendum revenues, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision shall be recalculated as provided in this subdivision. The referendum revenue authorization for the newly created district shall be the net tax capacity rate that would raise an amount equal to the combined dollar amount of the referendum revenues authorized by each of the component districts for the year preceding the consolidation, unless the referendum revenue authorization of the newly created district is subsequently modified pursuant to section 126C.17, subdivision 9. If the referendum revenue authorizations for each of the component districts were limited to a specified number of years, the referendum revenue authorization for the newly created district shall continue for a period of time equal to the longest period authorized for any component district. If the referendum revenue authorization of any component district is not limited to a specified number of years, the referendum revenue authorization for the newly created district shall not be limited to a specified number of years.

Subd. 5. Alternative method. As of the effective date of a consolidation pursuant to section 123A.48, if the plan for consolidation so provides, the authorization for all referendum revenues previously approved by the voters of all affected districts for those districts pursuant to section 126C.17, subdivision 9, or its predecessor provision shall be combined as provided in this subdivision. The referendum revenue authorization for the newly created district may be any allowance per resident pupil unit provided in the plan for consolidation, but may not exceed the allowance per resident pupil unit that would raise an amount equal to the combined dollar amount of the referendum revenues authorized by each of the component districts for the year preceding the consolidation. If the referendum revenue authorizations for each of the component districts were limited to a specified number of years, the referendum revenue authorization for the newly created district shall continue for a period of time equal to the longest period authorized for any component district. If the referendum revenue authorization of any component district is not limited to a specified number of years, the referendum revenue authorization for the newly created district shall not be limited to a specified number of years. The referendum revenue authorization for the newly created district may be modified pursuant to section 126C.17, subdivision 9.

Subd. 6. Discontinued referendum revenue. If the plan for consolidation provides for discontinuance of referendum revenue previously approved by voters of the component districts pursuant to section 126C.17, subdivision 9, or its predecessor provision, the newly created district must not receive referendum revenue unless the voters of the newly created district authorize referendum revenue pursuant to section 126C.17, subdivision 9.

Subd. 7. Consolidation; referendum levy computation. The levy part of the referendum revenue authorized under subdivision 4 or 5 may be levied against all taxable property in the newly created district as provided in this subdivision. If the entire amount of the referendum levy in each of the component districts had been levied against the net tax capacity of all taxable property in the district, the referendum levy for the newly created district must be levied against the net tax capacity of all taxable property in the newly created district. If the entire amount of the referendum levy in each of the component districts had been levied against the market value of all taxable property in the district, the referendum levy for the newly created district must be levied against the market value of all taxable property in the newly created district. If a part of the referendum levy in one or more of the component districts was levied against the net tax capacity of all taxable property in the district and a part of the referendum levy in one or more of the component districts had been levied against the market value of all taxable property in the district, and the plan for consolidation so provides, or the plan for consolidation makes no provision concerning referendum levies, the entire amount of the referendum levy for the newly created district must be levied against the net tax capacity of all taxable property in the newly created district. Alternatively, if a portion of the referendum levy in one or more of the component districts had been levied against the net tax capacity of all taxable property in the district and a portion of the referendum levy in one or more of the component districts was levied against the market value of all taxable property in the district, and the plan for consolidation so provides, the entire amount of the referendum levy for the newly created district must be levied against the market value of all taxable property in the newly created district.

Subd. 8. Taxable property. As of the effective date of a consolidation of districts or the dissolution of a district and its attachment to one or more existing districts pursuant to chapter 123A, and subject to the conditions of section 126C.42, subdivision 1, all the taxable property which is in the newly created or enlarged district and which was previously taxable for the payment of any statutory operating debt theretofore incurred by any preexisting district of which the taxable property was a part prior to the consolidation or dissolution and attachment shall remain taxable for the payment of that debt and shall not become taxable for the payment of any statutory operating debt theretofore incurred by any preexisting district of which the taxable property was not a part prior to the consolidation or dissolution and attachment. The amount of statutory operating debt attributable to that taxable property and to the newly created or enlarged district in which it is located, and the amount of a preexisting district's reserved fund balance reserve account for purposes of statutory operating debt reduction attributable to the newly created or enlarged district, shall be apportioned according to the proportion which the adjusted net tax capacity of that part of the preexisting district bears to the total adjusted net tax capacity of the entire preexisting district at the time of the consolidation or dissolution and attachment. This apportionment shall be made by the county auditor and shall be incorporated as an annex to the order of the commissioner dividing the assets and liabilities of the component districts. As used in this section, "statutory operating debt" shall have the meaning given it in section 123B.81.

Subd. 9. Reorganization operating debt levies. (a) A district that receives revenue under section 123A.39, subdivision 3, for cooperation or has combined according to sections 123A.35 to 123A.43 may levy to eliminate reorganization operating debt as defined in section 123B.82, clause (1). The amount of the debt must be certified over a period of five years. After the effective date of combination according to sections 123A.35 to 123A.43, the levy may be certified and spread either

(1) only on the property in the combined district that would have been taxable in the preexisting district that incurred the debt, or

(2) on all of the taxable property in the combined district.

(b) A district that has reorganized according to section 123A.46 or 123A.48 may levy to eliminate reorganization operating debt as defined in section 123B.82, clause (2). The amount of debt must be certified over a period not to exceed five years and may be spread either

(1) only on the property in the newly created or enlarged district which was taxable in the preexisting district that incurred the debt, or

(2) on all of the taxable property in the newly created or enlarged district.

Subd. 10. Supplemental revenue. (a) For purposes of computing the supplemental revenue and the minimum allowance under section 126C.10, subdivision 9, paragraph (b), in the case of a consolidation, the newly created district's 1991-1992 revenue and 1991-1992 actual pupil units are the sum of the 1991-1992 revenue and 1991-1992 pupil units, respectively, of the former districts comprising the new district.

(b) For purposes of computing the supplemental revenue and the minimum allowance under section 126C.10, subdivision 9, paragraph (b), in the case of a dissolution and attachment, a district's 1991-1992 revenue is the revenue of the existing district plus the result of the following calculation:

(1) the 1991-1992 revenue of the dissolved district divided by

(2) the dissolved district's 1991-1992 actual pupil units, multiplied by

(3) the pupil units of the dissolved district in the most recent year before the dissolution allocated to the newly created or enlarged district.

(c) In the case of a dissolution and attachment, the department shall allocate the pupil units of the dissolved district to the newly enlarged district based on the allocation of the property on which the pupils generating the pupil units reside.

Subd. 11. Aid deductions. For purposes of determining deductions from general education aid, if any, required by section 126C.13, subdivision 4, for a district newly created through consolidation or enlarged through the dissolution of a district and its attachment to one or more other districts, in the year when the consolidation or dissolution and attachment becomes effective, there shall be used in lieu of the ratio of the district's actual levy to its permitted levy in the applicable year, the quotient obtained by dividing:

(1) the sum of the products derived for each component district by multiplying the component district's actual levy in the applicable year pursuant to the applicable subdivision, times the ratio of the amount of the adjusted net tax capacity of the property from the component district that is included in the new district to the total amount of the adjusted net tax capacity of the new district; by

(2) the sum of the products derived for each component district by multiplying the component district's permitted levy in the applicable year pursuant to the applicable subdivision, times the ratio of the amount of the adjusted net tax capacity of the property from the component district that is included in the new district to the total amount of the adjusted net tax capacity of the new district.

Subd. 12. Levy for severance pay or early retirement incentives. The board of a newly created or enlarged district to which part or all of a dissolved district was attached according to section 123A.46 may levy for severance pay or early retirement incentives for licensed and nonlicensed employees who resign or retire early as a result of the dissolution or consolidation, if the commissioner approves the incentives and the amount to be levied. The amount may be levied over a period of up to five years and must be spread in whole or in part on the property of a preexisting district or the newly created or enlarged district, as determined by the board of the newly created or enlarged district.

HIST: 1978 c 764 s 26; 1979 c 50 s 12; 1980 c 509 s 31; 1980 c 609 art 1 s 1-4; 1981 c 358 art 1 s 3-7; 1983 c 314 art 1 s 22; art 6 s 4; art 7 s 11-14; 1985 c 248 s 31, 32; 1Sp1985 c 12 art 1 s 1,2; 1987 c 398 art 7 s 42; 1988 c 486 s 13,14; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 130 s 37; 1991 c 265 art 1 s 3; art 6 s 16; 1992 c 499 art 1 s 3-5; art 6 s 11-13; art 12 s 6,7,29; 1994 c 647 art 6 s 8; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 58-60,104; art 11 s 3



Section 123A.74 Obligations upon district reorganization.

123A.74 Obligations upon district reorganization.

Subdivision 1. Capital loan obligations. If a district has a capital loan outstanding at the time of reorganization according to section 123A.46, 123A.48, or sections 123A.35 to 123A.43, and if the plan for reorganization provides for payment of all or a portion of the capital loan obligation by the newly created or enlarged district or makes no provision for payment, all of the taxable property in the newly created or enlarged district is taxable for the payment to the extent stated in the plan. Notwithstanding any contract to the contrary, if all of the taxable property in the newly created or enlarged district is taxable for the payment of the capital loan and until the capital loan is retired or canceled, the maximum effort debt service levy must be recalculated annually by the department to be equal to the required debt service levy plus an additional amount. The additional amount must be the greater of:

(i) zero, or

(ii) the maximum effort debt service levy of the preexisting district minus the required debt service levy of the preexisting district that received the capital loan.

For the purpose of the recalculation, additional bond issues after the date of the reorganization shall not impact the maximum effort debt service levy or the required debt service levy.

Notwithstanding any contract to the contrary, the plan for reorganization may specify that the obligation for a capital loan remains solely with the preexisting district that incurred the obligation. This subdivision does not relieve any property from any tax liability for payment of any capital loan obligation.

Subd. 2. Energy loan obligations. If a district has an energy loan outstanding at the time of reorganization according to section 123A.46, 123A.48, or sections 123A.35 to 123A.43, and if the plan for reorganization provides for payment of all or a portion of the energy loan obligation by the newly created or enlarged district or makes no provision for payment, all of the taxable property in the newly created or enlarged district is taxable for the payment.

Notwithstanding any contract to the contrary, the plan for reorganization may specify that the obligation for an energy loan remains solely with the preexisting district that incurred the obligation. This subdivision does not relieve any property from any tax liability for payment of any energy loan obligation.

HIST: 1991 c 265 art 6 s 17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 61,104; art 11 s 3



Section 123A.75 Employees of reorganized districts.

123A.75 Employees of reorganized districts.

Subdivision 1. Teacher assignment. (a) As of the effective date of a consolidation in which a district is divided or the dissolution of a district and its attachment to two or more existing districts, each teacher employed by an affected district shall be assigned to the newly created or enlarged district on the basis of a ratio of the pupils assigned to each district according to the new district boundaries. The district receiving the greatest number of pupils must be assigned the teacher with the greatest seniority, and the remaining teachers must be alternately assigned to each district until the district receiving the fewest pupils has received its ratio of teachers who will not be retiring before the effective date of the consolidation or dissolution.

(b) Notwithstanding paragraph (a), the board and the exclusive representative of teachers in each district involved in the consolidation or dissolution and attachment may negotiate a plan for assigning teachers to each newly created or enlarged district.

Subd. 2. Collective bargaining. The organization certified as the exclusive bargaining representative for the teachers in the particular preexisting district which employed the largest proportion of the teachers who are assigned to a new employing district according to subdivision 1 shall be certified as the exclusive bargaining representative for the teachers assigned to that new employing district, until that organization is decertified or another organization is certified in its place pursuant to sections 179A.01 to 179A.25. For purposes of negotiation of a new contract with the board of the new employing district and the certification of an exclusive bargaining representative for purposes of that negotiation, the teachers assigned to that district shall be considered an appropriate unit of employees of that district as of the date the county board orders its interlocutory order of dissolution and attachment to be final and effective or as of the date the commissioner assigns an identification number to a new district created by consolidation. During the school year before the consolidation becomes effective, the newly elected board or the board of the district to which a dissolved district is attached, may place teachers assigned to it on unrequested leave of absence as provided in section 122A.40 according to: (a) a plan negotiated in a new master contract between it and the exclusive bargaining representative of the teachers assigned to it, or (b) if no such plan exists, an applicable plan negotiated in the contract which according to this subdivision will temporarily govern the terms and conditions of employment of teachers assigned to it, or (c) if no plan exists pursuant to either (a) or (b), the provisions of section 122A.40, subdivision 11, on the basis of a combined seniority list of all teachers assigned to it.

Subd. 3. Interim contractual agreements. (a) Until a successor contract is executed between the new board and the exclusive representative of the teachers of the new district, the boards of both districts and the exclusive representatives of the teachers of both districts may agree:

(1) to comply with the contract of either district with respect to all of the teachers assigned to the new district; or

(2) that each of the contracts shall apply to the teachers previously subject to the respective contract.

(b) In the absence of an agreement according to paragraph (a), the following shall apply:

(1) if the effective date is July 1 of an even-numbered year, each of the contracts shall apply to the teachers previously subject to the respective contract and shall be binding on the new board; or

(2) if the effective date is July 1 of an odd-numbered year, the contract of the district that previously employed the largest proportion of teachers assigned to the new district applies to all of the teachers assigned to the new district and shall be binding on the new board. The application of this section shall not result in a reduction in a teacher's basic salary, payments for cocurricular or extracurricular assignments, district contributions toward insurance coverages or tax-sheltered annuities, leaves of absence, or severance pay until a successor contract is executed between the new board and the exclusive representative.

Subd. 4. Contracts; termination; tenure. Except as provided in this section, the provisions of section 122A.40 or 122A.41 shall apply to the employment of each teacher by the new employing district on the same basis as they would have applied to the employment if the teacher had been employed by that new district before the effective date of the consolidation or dissolution and attachment. For the purpose of applying the provisions of subdivision 2, clause (c), and the provisions of section 122A.40, subdivision 11, each district must be considered to have started school each year on the same date.

HIST: 1978 c 764 s 27; 1Sp1981 c 4 art 1 s 46; 1984 c 462 s 27; 1986 c 444; 1989 c 329 art 6 s 15-17; 1992 c 499 art 6 s 14; 1Sp1995 c 3 art 1 s 5; 1998 c 397 art 5 s 62-64,104; art 11 s 3



Section 123A.76 Expenses of transition.

123A.76 Expenses of transition.

The board of a district to which a dissolved district is attached pursuant to section 123A.46, may, for the purpose of paying the expenses of negotiations and other administrative expenses relating to the transition, enter into agreements with banks or any person to take its orders at any rate of interest not to exceed seven percent per annum. These orders shall be paid by the treasurer of the district from district funds after the effective date of the dissolution and attachment. Notwithstanding the provisions of sections 124D.22, 126C.40 to 126C.45, and 126C.48, the district may, in the year the dissolution and attachment becomes effective, levy an amount equal to the amount of the orders issued pursuant to this subdivision and the interest on these orders. No district shall issue orders for funds or make a levy pursuant to this subdivision without the commissioner's approval of the expenses to be paid with the funds from the orders and levy.

HIST: 1978 c 764 s 28; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1994 c 647 art 6 s 9; 1995 c 212 art 4 s 64; 1998 c 397 art 5 s 104; art 11 s 3



Section 123A.77 Surplus county school tax funds; distribution.

123A.77 Surplus county school tax funds; distribution.

When, by reason of reorganization of districts, there is a surplus in the county treasury to the credit of the county school tax fund on account of an excessive tax levy already made, and when there is no need for the surplus, the county treasurer shall pay the surplus to the reorganized district upon the order of the county board.

HIST: 1973 c 157 s 1; 1998 c 397 art 5 s 99,104



Section 123A.78 Joint powers agreements for facilities.

123A.78 Joint powers agreements for facilities.

Subdivision 1. Instructional facilities. Any group of districts may form a joint powers district under section 471.59 representing all participating districts to build or acquire a facility to be used for instructional purposes. The joint powers board must submit the project for review and comment under section 123B.71. The joint powers board must hold a hearing on the proposal. The joint powers district must submit the question of authorizing the borrowing of funds for the project to the voters of the joint powers district at a special election. The question submitted shall state the total amount of funding needed from all sources. The joint powers board may issue the bonds according to chapter 475 and certify the levy required by section 475.61 only if a majority of those voting on the question vote in the affirmative and only after the school boards of each member district have adopted a resolution pledging the full faith and credit of that district. The resolution shall irrevocably commit that district to pay a proportionate share, based on pupil units, of any debt levy shortages that, together with other funds available, would allow the joint powers board to pay the principal and interest on the obligations. The district's payment of its proportionate share of the shortfall shall be made from the district's capital expenditure fund. The clerk of the joint powers board must certify the vote of the bond election to the commissioner.

Subd. 2. Shared facilities. A group of governmental units may form a joint powers district under section 471.59 representing all participating units to build or acquire a facility. The joint powers board must submit the project for review and comment under section 123B.71. The joint powers board must hold a hearing on the proposal. The joint powers district must submit the question of authorizing the borrowing of funds for the project to the voters of the joint powers district at a special election. The question submitted shall state the total amount of funding needed from all sources. The joint powers board may issue the bonds according to chapter 475 and certify the levy required by section 475.61 only if a majority of those voting on the question vote in the affirmative and only after the boards of each member unit have adopted a resolution pledging the full faith and credit of that unit. The resolution must irrevocably commit that unit to pay an agreed upon share of any debt levy shortages that, together with other funds available, would allow the joint powers board to pay the principal and interest on the obligations. The clerk of the joint powers board must certify the vote of the bond election to the commissioner.

HIST: 1990 c 562 art 11 s 1; 1991 c 265 art 5 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 5 s 1,104; art 11 s 3



Section 123A.79 Meetings of joint powers board.

123A.79 Meetings of joint powers board.

(a) Notwithstanding any law to the contrary, a joint powers board established under section 123A.443 or 123A.78, and the board of each of its member districts may hold meetings at a facility operated by the joint powers board.

(b) The joint powers board shall establish and maintain a schedule of the time and place of its meetings and shall give notice of regular and special meetings as required under chapter 13D.

HIST: 1990 c 562 art 6 s 7; 1998 c 397 art 5 s 104; art 11 s 3






Chapter 123B School District Powers and Duties

Section 123B.01 Definitions.

123B.01 Definitions.

For purposes of this chapter, the words defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 4 s 1; 1998 c 397 art 6 s 124; art 11 s 3



Section 123B.02 General powers of independent school districts.

123B.02 General powers of independent school districts.

Subdivision 1. Board authority. The board must have the general charge of the business of the district, the school houses, and of the interests of the schools thereof. The board's authority to conduct the business of the district includes implied powers in addition to any specific powers granted by the legislature.

Subd. 2. Facilities for school-age children. It is the duty and the function of the district to furnish school facilities to every child of school age residing in any part of the district. The board may establish and organize and alter and discontinue such grades or schools as it may deem advisable and assign to each school and grade a proper number of pupils. The board shall provide free textbooks for the pupils of the district.

Subd. 3. Limitation on participation and financial support. (a) A district must not be required by any type of formal or informal agreement except an agreement to provide building space according to paragraph (f), including a joint powers agreement, or membership in any cooperative unit defined in section 123A.24, subdivision 2, to participate in or provide financial support for the purposes of the agreement for a time period in excess of four fiscal years, or the time period set forth in this subdivision. Any agreement, part of an agreement, or other type of requirement to the contrary is void. This paragraph applies only to agreements entered into between July 1, 1993, and June 30, 1999.

(b) This subdivision shall not affect the continued liability of a district for its share of bonded indebtedness or other debt incurred as a result of any agreement before July 1, 1993. The district is liable only until the obligation or debt is discharged and only according to the payment schedule in effect on July 1, 1993, except that the payment schedule may be altered for the purpose of restructuring debt or refunding bonds outstanding on July 1, 1993, if the annual payments of the district are not increased and if the total obligation of the school district for its share of outstanding bonds or other debt is not increased.

(c) To cease participating in or providing financial support for any of the services or activities relating to the agreement or to terminate participation in the agreement, the board must adopt a resolution and notify other parties to the agreement of its decision on or before February 1 of any year. The cessation or withdrawal shall be effective June 30 of the same year except that for a member of an education district organized under sections 123A.15 to 123A.19 or an intermediate district organized under chapter 136D, cessation or withdrawal shall be effective June 30 of the following fiscal year. At the option of the board, cessation or withdrawal may be effective June 30 of the following fiscal year for a district participating in any type of agreement.

(d) Before issuing bonds or incurring other debt, the governing body responsible for implementing the agreement must adopt a resolution proposing to issue bonds or incur other debt and the proposed financial effect of the bonds or other debt upon each participating district. The resolution must be adopted within a time sufficient to allow the board to adopt a resolution within the time permitted by this paragraph and to comply with the statutory deadlines set forth in sections 122A.40, 122A.41, and 123A.33. The governing body responsible for implementing the agreement shall notify each participating board of the contents of the resolution. Within 120 days of receiving the resolution of the governing body, the school board of the participating district shall adopt a resolution stating:

(1) its concurrence with issuing bonds or incurring other debt;

(2) its intention to cease participating in or providing financial support for the service or activity related to the bonds or other debt; or

(3) its intention to terminate participation in the agreement.

A board adopting a resolution according to clause (1) is liable for its share of bonded indebtedness or other debt as proposed by the governing body implementing the agreement. A school board adopting a resolution according to clause (2) is not liable for the bonded indebtedness or other debt, as proposed by the governing body, related to the services or activities in which the district ceases participating or providing financial support. A board adopting a resolution according to clause (3) is not liable for the bonded indebtedness or other debt proposed by the governing body implementing the agreement.

(e) After July 1, 1993, a district is liable according to paragraph (d) for its share of bonded indebtedness or other debt incurred by the governing body implementing the agreement to the extent that the bonds or other debt are directly related to the services or activities in which the district participates or for which the district provides financial support. The district has continued liability only until the obligation or debt is discharged and only according to the payment schedule in effect at the time the governing body implementing the agreement provides notice to the school board, except that the payment schedule may be altered for the purpose of refunding the outstanding bonds or restructuring other debt if the annual payments of the district are not increased and if the total obligation of the district for the outstanding bonds or other debt is not increased.

(f) A district that is a member of a cooperative unit as defined in section 123A.24, subdivision 2, may obligate itself to participate in and provide financial support for an agreement with a cooperative unit to provide school building space for a term not to exceed two years with an option on the part of the district to renew for an additional two years.

(g) Notwithstanding any limitations imposed under this subdivision, a school district may, according to section 123B.51, subdivision 4, enter into a lease of all or a portion of a schoolhouse that is not needed for school purposes, including, but not limited to, a lease with a term of more than one year.

Subd. 4. Jointly owned facilities. Notwithstanding subdivision 3, if a school district and a city jointly own a building or site, the district and the city may enter into an agreement that extends beyond the end of the fiscal year to pay operating costs for that building or site.

Subd. 5. Removal of unauthorized vehicles. The board may authorize a representative to move unauthorized vehicles parked on school district property, or require the driver or other person in charge of the vehicle to move the same off school district property.

When such representative finds such a vehicle unattended upon district premises, such representative is hereby authorized to provide for the removal of such vehicle and remove the same to the nearest convenient garage or other place of safety off of district property. Such vehicle shall be moved at the expense of the owner or operator.

Subd. 5a. Trespasses on school property. Trespasses on school property shall be governed according to section 609.605, subdivision 4.

Subd. 6. Bequests; donations; gifts. The board may receive, for the benefit of the district, bequests, donations, or gifts for any proper purpose and apply the same to the purpose designated. In that behalf, the board may act as trustee of any trust created for the benefit of the district, or for the benefit of pupils thereof, including trusts created to provide pupils of the district with advanced education after completion of high school, in the advancement of education.

Subd. 7. Voter authorization of bonds. The voters of a district may authorize the issuance of bonds of the district in accordance with the provisions of chapter 475.

Subd. 8. Levy. The board must provide by levy of tax necessary funds for the conduct of schools, the payment of indebtedness, and all proper expenses of the district.

Subd. 9. Library facilities. The board may provide library facilities as part of its school equipment according to the standards of the commissioner of children, families, and learning.

Subd. 10. Summer school classes. The board may establish and maintain summer school programs and intersession classes of flexible school year programs.

Subd. 11. Services for Indian students. School districts may enter into agreements with Indian tribal governments for purposes of providing educational services for students. Such agreements may allow for the use of any resources available to either party and must give students the option to enroll in the district at their election.

Subd. 12. Renumbered 120A.22, subd 1a

Subd. 13. School lunches. The board may furnish school lunches for pupils and teachers on such terms as it determines.

Subd. 14. Employees; contracts for services. The board may employ and discharge necessary employees and may contract for other services.

Subd. 15. Annuity contract; payroll allocation. At the request of an employee and as part of the employee's compensation arrangement, the board may purchase an individual annuity contract for an employee for retirement or other purposes and may make payroll allocations in accordance with such arrangement for the purpose of paying the entire premium due and to become due under such contract. The allocation must be made in a manner which will qualify the annuity premiums, or a portion thereof, for the benefit afforded under section 403(b) of the current Federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own such contract and the employee's rights under the contract shall be nonforfeitable except for failure to pay premiums. Section 122A.40 shall not be applicable hereto and the board shall have no liability thereunder because of its purchase of any individual annuity contracts. This statute shall be applied in a nondiscriminatory manner to employees of the school district.

Subd. 16. Medical insurance premiums for retired. The board of any independent school district may expend funds to pay premiums on hospitalization and major medical insurance coverage for officers and employees who retire prior to age 65.

Subd. 17. Payment of just claims. The board must provide for the payment of all just claims against the district in cases provided by law.

Subd. 18. Payment of claims. When payment of a claim cannot be deferred until the next board meeting without loss to the district of a discount privilege, or when payment of a claim cannot be deferred until the next board meeting because of contract terms, purchase order terms, or a vendor's standard terms which are part of the contract, the claim may be paid prior to board approval, providing that the board:

(a) Has delegated authority to the clerk or a designated business administrator to make a payment prior to board approval and

(b) Requires that payment made prior to board approval be acted upon at the next board meeting.

Payment prior to board approval must not affect the right of the district or a taxpayer to challenge the validity of a claim.

Subd. 19. Prosecute and defend actions. In all proper cases, the board must prosecute and defend actions by or against the district.

Subd. 20. Legal counsel; reimbursement. If reimbursement is requested by a district employee, the board may, after consulting with its legal counsel, reimburse the employee for any costs and reasonable attorney fees incurred by the person to defend criminal charges brought against the person arising out of the performance of duties for the district. A board member who is a witness or an alleged victim in the case may not vote on the reimbursement. If a quorum of the board is disqualified from voting on the reimbursement, the reimbursement must be approved by a judge of the district court.

HIST: Ex1959 c 71 art 4 s 17,22; 1961 c 225 s 1; 1961 c 562 s 13; 1967 c 173 s 2; 1967 c 704 s 1; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1973 c 739 s 1; 1975 c 162 s 41; 1975 c 359 s 23; 1975 c 365 s 1; 1978 c 616 s 5; 1978 c 706 s 20; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 605 s 3; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53; art 5 s 88-90; art 6 s 62-68,98-100,107,124; art 8 s 1,2; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 17; 1999 c 241 art 9 s 19; 2000 c 489 art 10 s 2,21



Section 123B.03 Background check.

123B.03 Background check.

Subdivision 1. Background check required. (a) A school hiring authority, as defined in subdivision 3, shall request a criminal history background check from the superintendent of the bureau of criminal apprehension on all individuals who are offered employment in the school, as defined in subdivision 3. In order to be eligible for employment, an individual who is offered employment must provide an executed criminal history consent form and a money order or check payable to either the bureau of criminal apprehension or the school hiring authority, at the election of the school hiring authority, in an amount equal to the actual cost to the bureau of criminal apprehension and the school district of conducting the criminal history background check. A school hiring authority electing to receive payment may, at its discretion, accept payment in the form of a negotiable instrument other than a money order or check and shall pay the superintendent of the bureau of criminal apprehension directly to conduct the background check. The superintendent of the bureau of criminal apprehension shall conduct the background check by retrieving criminal history data maintained in the criminal justice information system computers. A school hiring authority, at its discretion, may elect not to request a criminal history background check on an individual who holds an initial entrance license issued by the state board of teaching or the commissioner of children, families, and learning within the 12 months preceding an offer of employment.

(b) A school hiring authority may use the results of a criminal background check conducted at the request of another school hiring authority if:

(1) the results of the criminal background check are on file with the other school hiring authority or otherwise accessible;

(2) the other school hiring authority conducted a criminal background check within the previous 12 months;

(3) the individual who is the subject of the criminal background check executes a written consent form giving a school hiring authority access to the results of the check; and

(4) there is no reason to believe that the individual has committed an act subsequent to the check that would disqualify the individual for employment.

(c) A school hiring authority may, at its discretion, request a criminal history background check from the superintendent of the bureau of criminal apprehension on any individual who seeks to enter a school or its grounds for the purpose of serving as a school volunteer or working as an independent contractor or student employee. In order for an individual to enter a school or its grounds under this paragraph when the school hiring authority elects to request a criminal history background check on the individual, the individual first must provide an executed criminal history consent form and a money order, check, or other negotiable instrument payable to the school district in an amount equal to the actual cost to the bureau of criminal apprehension and the school district of conducting the criminal history background check. Notwithstanding section 299C.62, subdivision 1, the cost of the criminal history background check under this paragraph is the responsibility of the individual.

(d) For all nonstate residents who are offered employment in a school, a school hiring authority shall request a criminal history background check on such individuals from the superintendent of the bureau of criminal apprehension and from the government agency performing the same function in the resident state or, if no government entity performs the same function in the resident state, from the Federal Bureau of Investigation. Such individuals must provide an executed criminal history consent form and a money order, check, or other negotiable instrument payable to the school hiring authority in an amount equal to the actual cost to the government agencies and the school district of conducting the criminal history background check. Notwithstanding section 299C.62, subdivision 1, the cost of the criminal history background check under this paragraph is the responsibility of the individual.

Subd. 2. Conditional hiring; discharge. A school hiring authority may hire an individual pending completion of a background check under subdivision 1 but shall notify the individual that the individual's employment may be terminated based on the result of the background check. A school hiring authority is not liable for failing to hire or for terminating an individual's employment based on the result of a background check under this section.

Subd. 3. Definitions. For purposes of this section:

(a) "School" means a school as defined in section 120A.22, subdivision 4, except a home-school, and includes a school receiving tribal contract or grant school aid under section 124D.83; school, for the purposes of this section, also means a service cooperative, a special education cooperative, or an education district under Minnesota Statutes 1997 Supplement, section 123.35, a charter school under section 124D.10, and a joint powers district under section 471.59.

(b) "School hiring authority" means the school principal or other person having general control and supervision of the school.

HIST: 1995 c 226 art 3 s 2; 1996 c 412 art 9 s 2,3; 1997 c 99 s 1; 1998 c 397 art 6 s 124; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 18



Section 123B.04 Site decision-making agreement.

123B.04 Site decision-making agreement.

Subdivision 1. Definition. "Education site" means a separate facility. A program within a facility is an education site if the school board recognizes it as a site.

Subd. 2. Agreement. (a) Either the school board or the school site decision-making team may request that the school board enter into an agreement with a school site decision-making team concerning the governance, management, or control of the school. A school site decision-making team may include the school principal, teachers in the school or their designee, other employees in the school, parents of pupils in the school, representatives of pupils in the school, or other members in the community. The school site decision-making team shall include the school principal or other person having general control and supervision of the school. The site decision-making team must reflect the diversity of the education site. No more than one-half of the members shall be employees of the district, unless an employee is the parent of a student enrolled in the school site, in which case the employee may elect to serve as a parent member of the site team.

(b) School site decision-making agreements must delegate powers, duties, and broad management responsibilities to site teams and involve staff members, students as appropriate, and parents in decision making.

(c) An agreement shall include a statement of powers, duties, responsibilities, and authority to be delegated to and within the site.

(d) An agreement may include:

(1) an achievement contract according to subdivision 4;

(2) a mechanism to allow principals, or other persons having general control and supervision of the school, to make decisions regarding how financial and personnel resources are best allocated at the site and from whom goods or services are purchased;

(3) a mechanism to implement parental involvement programs under section 124D.895 and to provide for effective parental communication and feedback on this involvement at the site level;

(4) a provision that would allow the team to determine who is hired into licensed and nonlicensed positions;

(5) a provision that would allow teachers to choose the principal or other person having general control;

(6) an amount of revenue allocated to the site under subdivision 3; and

(7) any other powers and duties determined appropriate by the board.

The school board of the district remains the legal employer under clauses (4) and (5).

(e) Any powers or duties not delegated to the school site management team in the school site management agreement shall remain with the school board.

(f) Approved agreements shall be filed with the commissioner. If a school board denies a request to enter into a school site management agreement, it shall provide a copy of the request and the reasons for its denial to the commissioner.

Subd. 3. Revenue and cost allocation. Revenue for a fiscal year received or receivable by the district shall be allocated to education sites based on the agreement between the school board and the site decision-making team. Revenue shall remain allocated to each site until used by the site. The site teams and the board may enter an agreement that permits the district to provide services and retain the revenue required to pay for the services provided. The district remains responsible for legally entering into contracts and expending funds. For the purposes of this subdivision, "allocation" means that the determination of the use of the revenue shall be under the control of the site. The district may charge the accounts of each site the actual costs of goods and services from the general or capital funds attributable to the site.

Subd. 4. Achievement contract. A school board may enter a written education site achievement contract with each site decision-making team for the purpose of setting learning performance expectations for that site, including the goals for improvement in each area of student performance during the next year, a plan to assist the education site if their goals are not achieved, and other performance expectations and measures determined by the board and the site decision-making team.

Subd. 5. Commissioner's role. The commissioner of children, families, and learning, in consultation with appropriate educational organizations, shall:

(1) upon request, provide technical support for districts and sites with agreements under this section;

(2) conduct and compile research on the effectiveness of site decision making; and

(3) periodically report on and evaluate the effectiveness of site management agreements on a statewide basis.

HIST: 1987 c 398 art 7 s 22; 1991 c 265 art 7 s 9; 1993 c 224 art 7 s 7; 1Sp1997 c 4 art 5 s 11; 1998 c 397 art 6 s 124; art 11 s 3; 2000 c 489 art 6 s 6



Section 123B.05 Contract deadline and penalty.

123B.05 Contract deadline and penalty.

Subdivision 1. Definitions. The following definitions apply to this section.

(1) "Public employer" means:

(i) a district; and

(ii) a public employer, as defined by section 179A.03, subdivision 15, other than a district that (i) negotiates a contract under chapter 179A with teachers, and (ii) is established by, receives state money, or levies under chapters 120A to 129C, or 136D, or 268A.

(2) "Teacher" means a person, other than a superintendent or assistant superintendent, principal, assistant principal, or a supervisor or confidential employee who occupies a position for which the person must be licensed by the board of teaching, commissioner of children, families, and learning, the former board of technical colleges, or the board of trustees of the Minnesota state colleges and universities.

Subd. 2. Contract deadline date; state aid penalty. Notwithstanding any law to the contrary, a public employer and the exclusive representative of the teachers must both sign a collective bargaining agreement on or before January 15 of an even-numbered calendar year. If a collective bargaining agreement is not signed by that date, state aid paid to the public employer for that fiscal year must be reduced. However, state aid must not be reduced if:

(1) a public employer and the exclusive representative of the teachers have submitted all unresolved contract items to interest arbitration according to section 179A.16 before December 31 of an odd-numbered year and filed required final positions on all unresolved items with the commissioner of mediation services before January 15 of an even-numbered year; and

(2) the arbitration panel has issued its decision within 60 days after the date the final positions were filed.

Subd. 3. State aid penalty exemptions. (a) For a district that reorganizes according to section 123A.46, 123A.48, or sections 123A.35 to 123A.43 effective July 1 of an odd-numbered year, state aid must not be reduced according to this section if the board and the exclusive representative of the teachers both sign a collective bargaining agreement on or before the March 15 following the effective date of reorganization.

(b) For a district that jointly negotiates a contract before the effective date of reorganization under section 123A.46, 123A.48, or sections 123A.35 to 123A.43 that, for the first time, includes teachers in all districts to be reorganized, state aid must not be reduced according to this section if the board and the exclusive representative of the teachers sign a collective bargaining agreement on or before the March 15 following the expiration of the teacher contracts in each district involved in the joint negotiation.

(c) Only one extension of the contract deadline is available to a district under this subdivision.

Subd. 4. Calculation of state aid reduction. (a) The reduction must equal $25 times the number of adjusted pupil units:

(1) for a district, that are in the district during that fiscal year; or

(2) for a public employer other than a district, that are in programs provided by the employer during the preceding fiscal year.

(b) The department must determine the number of full-time equivalent resident pupil units in the programs. The department must reduce general education aid; if general education aid is insufficient or not paid, the department must reduce other state aids.

Subd. 5. State aid reductions returned to general fund. Reductions from aid to districts and public employers other than districts must be returned to the general fund.

HIST: 1987 c 398 art 1 s 11; 1988 c 486 s 58-60; 1988 c 718 art 1 s 1-3; 1989 c 329 art 1 s 5-12; 1990 c 375 s 3; 1990 c 562 art 8 s 28; 1991 c 130 s 37; 1991 c 265 art 1 s 12-19; 1992 c 499 art 6 s 20; art 12 s 13,14,29; 1993 c 224 art 1 s 12-17; 1993 c 374 s 2; 1994 c 647 art 1 s 21-24; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 1 s 25-44; art 13 s 7; art 16 s 13; 1996 c 412 art 1 s 23-25; art 9 s 6; 1997 c 1 s 4; 1997 c 2 s 6; 1Sp1997 c 4 art 1 s 36-45; art 4 s 22,23; 1998 c 397 art 7 s 145-151,164; art 11 s 3; art 12 s 3-5; 1998 c 398 art 1 s 28-31; art 4 s 8; art 5 s 55; 1Sp1998 c 3 s 17



Section 123B.06 Evaluation of pupil growth and progress; permanent records.

123B.06 Evaluation of pupil growth and progress; permanent records.

Each school district shall provide a testing program for the purpose of measuring pupil growth and for curriculum evaluation, as well as a system for grading and making reports to parents. Each district shall develop an appropriate program of pupil progress and promotion for its elementary, middle, and secondary schools. Each district shall keep accurate and complete individual, permanent, cumulative personal records for all pupils.

HIST: 1993 c 224 art 12 s 28; 1998 c 397 art 6 s 124



Section 123B.07 Missing children; voluntary fingerprinting.

123B.07 Missing children; voluntary fingerprinting.

Subdivision 1. Definition. For purposes of this section:

(a) "child" means a person under 18 years old; and

(b) "missing child" means a child who has run away or is otherwise missing from the home or the care, custody, and control of the child's parents, guardian, legal custodian, or other person having responsibility for the child.

Subd. 2. Authority. Each district may develop a fingerprinting program for pupils and children who reside in the district. The principal or chief administrative officer of a nonpublic school may develop a fingerprinting program for pupils of the school. If developed, the program must be developed in conjunction with law enforcement agencies having jurisdiction within the district or the place where the nonpublic school is located. The law enforcement agencies must cooperate fully with the district or the nonpublic school in the development of its fingerprinting program.

Subd. 3. Limitations and procedures. If developed, the fingerprinting program may be developed only for the purpose of assisting in the location and identification of missing children, and must be operated according to the following procedures:

(a) No child may be required to participate in the program.

(b) Before a child may participate in the program, the child's parents, guardian, legal custodian, or other person responsible for the child must authorize the child's participation by signing a form developed by the district or the principal or chief administrative officer of the nonpublic school.

(c) Fingerprinting of children must be done by law enforcement personnel on fingerprint cards provided to the district or nonpublic school by the commissioner of public safety or on fingerprint cards acquired elsewhere.

(d) The school must give the fingerprint card to the child's parents, guardian, legal custodian, or other person responsible for the child. No copy of the fingerprint card may be retained by the law enforcement agency, school, or district.

(e) The child's name, sex, hair and eye color, height, weight, and date and place of birth must be written on the fingerprint card.

Districts and nonpublic schools that develop fingerprinting programs under this section shall offer them on a periodic basis, and shall notify parents, guardians, legal custodians, and residents of the district or communities served by the school of the program and its purpose. Notification may be made by means of memoranda, letters, newspaper articles, or other reasonable means.

Subd. 4. Evidentiary use of fingerprints. Fingerprints of a child obtained pursuant to this section are inadmissible as evidence against the child in any criminal or juvenile court proceeding.

Subd. 5. Other fingerprinting programs unaffected. This section does not apply to fingerprinting programs for children that are provided by private organizations other than nonpublic schools, or governmental entities other than districts.

HIST: 1Sp1985 c 12 art 7 s 16; 1986 c 444; 1998 c 397 art 6 s 108-110,124



Section 123B.08 Flag school records of missing children.

123B.08 Flag school records of missing children.

Subdivision 1. Flag record upon certain notification. A district must flag the record of a pupil who is currently or was previously enrolled in the district if a law enforcement agency notifies the district of the pupil's disappearance. The flag must be made so that, if a copy of or information regarding the pupil's record is requested, the district is aware that the record is that of a missing pupil.

Subd. 2. District notification when records are requested. When the district provides a copy of the pupil's record or other information concerning the pupil whose record is flagged, the district must notify the law enforcement agency that notified the district of the pupil's disappearance of every inquiry concerning the record. The district must also provide a copy to the law enforcement agency of a written request for information concerning the record.

Subd. 3. Records upon school district transfer. When a pupil transfers from one district to another, the receiving district shall attempt to obtain, within 30 days of the pupil's enrollment, the pupil's record from the district from which the pupil has transferred. If the pupil's parent, custodian, or guardian provides a copy of the pupil's record from the district from which the pupil has transferred, the receiving district must request, within 30 days of the pupil's enrollment, written verification of the pupil's record by contacting the district named on the transferring pupil's record. Information received by a district indicating that the transferring pupil is a missing child must be reported by the district to the department of public safety.

Subd. 4. Data disclosure. Data in this section may be disclosed according to section 13.32, subdivision 3, clause (d).

HIST: 1991 c 187 s 1; 1998 c 397 art 6 s 111-113,124



Section 123B.09 Boards of independent school districts.

123B.09 Boards of independent school districts.

Subdivision 1. School board membership. The care, management, and control of independent districts is vested in a board of directors, to be known as the school board. The term of office of a member shall be four years commencing on the first Monday in January and until a successor qualifies. The membership of the board shall consist of six elected directors together with such ex officio member as may be provided by law. The board may submit to the electors at any school election the question whether the board shall consist of seven members. If a majority of those voting on the proposition favor a seven-member board, a seventh member shall be elected at the next election of directors for a four-year term and thereafter the board shall consist of seven members.

Those districts with a seven-member board may submit to the electors at any school election at least 150 days before the next election of three members of the board the question whether the board shall consist of six members. If a majority of those voting on the proposition favor a six-member board instead of a seven-member board, two members instead of three members shall be elected at the next election of the board of directors and thereafter the board shall consist of six members.

Subd. 1a. Sex offender school board ineligibility. A sex offender who has been convicted of an offense for which registration under section 243.166 is required is ineligible to become a candidate for the office of school board member, as defined in subdivision 1. Ineligibility is determined by the registration requirements in effect at the time the offender files for office, not by the registration requirements, if any, that were in effect at the time the offender was convicted.

Subd. 2. School board member training. A member shall receive training in school finance and management developed in consultation with the Minnesota school boards association and consistent with section 127A.19. The school boards association must make available to each newly elected school board member training in school finance and management consistent with section 127A.19 within 180 days of that member taking office. The program shall be developed in consultation with the department and appropriate representatives of higher education.

Subd. 3. Causes for school board member vacancy. A vacancy in any board occurs when a member (a) dies, (b) resigns, (c) ceases to be a resident of the district, or (d) is unable to serve on such board and attend its meetings for not less than 90 days because of illness or prolonged absence from the district.

Subd. 4. Ill or absent member. A vacancy caused by a member being unable to serve on such board and attend its meetings for not less than 90 days because of illness or prolonged absence from the district, may, after the board has by resolution declared such vacancy to exist, be filled by the board at any regular or special meeting thereof for the remainder of the unexpired term, or until such ill or absent member is again able to resume duties as a member of such board, whichever date is earliest. When the ill or absent member is able to resume duties as a member of the board, the board must by resolution so determine and declare such person to be again a member of the board, and the member appointed by the board to be no longer a member thereof.

Subd. 5. Appointments to fill vacancies. Any other vacancy in a board must be filled by board appointment at a regular or special meeting. The appointment shall be evidenced by a resolution entered in the minutes and shall continue until an election is held under this subdivision. All elections to fill vacancies shall be for the unexpired term. If the vacancy occurs before the first day to file affidavits of candidacy for the next school district general election and more than two years remain in the unexpired term, a special election shall be held in conjunction with the school district general election. The appointed person shall serve until the qualification of the successor elected to fill the unexpired part of the term at that special election. If the vacancy occurs on or after the first day to file affidavits of candidacy for the school district general election, or when less than two years remain in the unexpired term, there shall be no special election to fill the vacancy and the appointed person shall serve the remainder of the unexpired term and until a successor is elected and qualifies at the school district election.

Subd. 6. Meetings. A majority of the voting members of the board shall constitute a quorum. No contract shall be made or authorized, except at a regular meeting of the board or at a special meeting at which all members are present or of which all members have had notice. Special meetings may be called by the chair or clerk or any three members upon notice mailed to each member at least three days prior thereto.

Subd. 7. Policy making. The board shall make, and when deemed advisable, change or repeal rules relating to the organization and management of the board and the duties of its officers.

Subd. 8. Duties. The board must superintend and manage the schools of the district; adopt rules for their organization, government, and instruction; keep registers; and prescribe textbooks and courses of study. The board may enter into an agreement with a post-secondary institution for secondary or post-secondary nonsectarian courses to be taught at a secondary school, nonsectarian post-secondary institution, or another location.

Subd. 9. Removing board members. The board may remove, for proper cause, any member or officer of the board and fill the vacancy; but such removal must be by a concurrent vote of at least four members, at a meeting of whose time, place, and object the charged member has been duly notified, with the reasons for such proposed removal and after an opportunity to be heard in defense against the removal.

Subd. 10. Publishing proceedings. The board must cause its official proceedings to be published once in the official newspaper of the district. Such publication shall be made within 30 days of the meeting at which such proceedings occurred. If the board determines that publication of a summary of the proceedings would adequately inform the public of the substance of the proceedings, the board may direct that only a summary be published, conforming to the requirements of section 331A.01, subdivision 10.

Subd. 11. Mailing summary of proceedings. If a board of a district that has no newspaper with its known office of issue or a secondary office located within the boundaries of the district and no newspaper that is distributed to more than one-third of the residences in the district determines that mailing a summary of its proceedings would be more economical than publication of the proceedings and that it would adequately inform the public, it may mail a summary of its proceedings to each residence in the district that can be identified as a homestead from the property tax records and to each other residence in the district that the board can identify. The county must make the property tax records available to the board for this purpose. The board must keep a copy of the summary of the proceedings as part of its records. The decision of a board to mail summaries, rather than publish the proceedings under this subdivision shall be presumed valid, subject to challenge by a court action.

Subd. 12. Board to fix compensation. The clerk, treasurer, and superintendent of any district shall receive such compensation as may be fixed by the board. Unless otherwise provided by law, the other members of the board shall also receive such compensation as may be fixed by the board. All members of the board may receive reimbursement for transportation at the rate provided for in section 471.665.

HIST: Ex1959 c 71 art 4 s 15; 1965 c 434 s 1; 1967 c 176 s 2; 1967 c 713 s 1; 1973 c 263 s 1,2; 1973 c 690 s 1; 1974 c 82 s 1,2; 1975 c 162 s 24; 1983 c 314 art 7 s 16,17; 1984 c 543 s 6; 1985 c 122 s 1; 1986 c 444; 1987 c 42 s 1; 1987 c 266 art 2 s 9; 1989 c 329 art 9 s 7; 1990 c 562 art 7 s 3; art 8 s 20; 1992 c 499 art 9 s 2; 1993 c 224 art 7 s 6; 1993 c 374 s 17; 1994 c 646 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 45-53,124; art 11 s 3; 1999 c 101 s 1; 2000 c 467 s 4



Section 123B.10 Publication of financial information.

123B.10 Publication of financial information.

Subdivision 1. Budgets. By October 1, every board must publish revenue and expenditure budgets for the current year and the actual revenues, expenditures, fund balances for the prior year and projected fund balances for the current year in a form prescribed by the commissioner. The forms prescribed must be designed so that year to year comparisons of revenue, expenditures and fund balances can be made. These budgets, reports of revenue, expenditures and fund balances must be published in a qualified newspaper of general circulation in the district.

Subd. 2. Debt summary. The board must also publish at the same time a summary of bonds outstanding, paid, and sold; a summary of orders not paid for want of funds; certificates of indebtedness for the year ending June 30; the statutory operating debt of the district as defined and certified pursuant to section 123B.81; and the balance amount of the reserved fund balance reserve account for purposes of statutory operating debt reduction established pursuant to sections 126C.40 to 126C.45, 126C.48, and 124D.22.

Subd. 3. Budget inspection. A statement must be included in the publication that the complete budget in detail may be inspected by any resident of the district upon request to the chief school administrator.

Subd. 4. Cost per pupil. The board must also publish at the same time the average cost per pupil in average daily membership educated in that district in the preceding year. This computation must be made exclusive of debt service or capital outlay costs.

HIST: 1969 c 1011 s 1-3; 1971 c 690 s 1; 1977 c 447 art 7 s 17-19; 1984 c 543 s 7; 1Sp1986 c 1 art 9 s 1; 1987 c 398 art 7 s 42; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 13 s 28; art 14 s 7; 1993 c 374 s 24; 1995 c 212 art 4 s 64; 1998 c 397 art 6 s 106,124; art 11 s 3



Section 123B.11 Imprest cash funds.

123B.11 Imprest cash funds.

Subdivision 1. Imprest fund. The board may establish one or more imprest funds for the payment in cash of any proper claim against the district which it is impractical to pay in any other manner, except that no claim for salary or personal expenses of a district officer or employee shall be paid from such funds. The board must appoint a custodian of each such fund who shall be responsible for its safekeeping and disbursement according to law. Money for the operation of such fund shall be secured by a transfer from the general fund. A claim itemizing all the various demands for which disbursements have been made from the fund must be presented to the board at the next board meeting after the disbursements have been made. The board must act upon it as in the case of other claims and an order shall be issued to the custodian for the amount allowed. The custodian shall use the proceeds of the order to replenish the fund. If the board fails to approve the claim in full for any sufficient reason, the custodian shall be personally responsible for the difference.

Subd. 2. Advances. The board may authorize an imprest fund for the purpose of advancing money to officers or employees to pay the actual and necessary expenses of such officer or employee in attending meetings outside of the district. The board must appoint a custodian of such fund who shall be responsible for its safekeeping and disbursement according to law. At the first regular meeting of the board after such meeting, the custodian shall submit an itemized claim for the actual and necessary expenses incurred and paid. The board must act upon it as in the case of other claims and an order shall be issued to the custodian for the amount allowed. The custodian shall use the proceeds of the order to repay the amount advanced from the fund and make final settlement with the officer or employee. As an alternative the board may authorize travel advances if control is maintained by use of a travel advance account, the balance of which is supported by names of employees to whom money has been advanced.

HIST: 1969 c 631 s 1; 1977 c 447 art 7 s 16; 1986 c 444; 1998 c 397 art 6 s 54,124



Section 123B.12 Insufficient funds to pay orders.

123B.12 Insufficient funds to pay orders.

(a) In the event that a district or a cooperative unit defined in section 123A.24, subdivision 2, has insufficient funds to pay its usual lawful current obligations, subject to section 471.69, the board may enter into agreements with banks or any person to take its orders. Any order drawn, after having been presented to the treasurer for payment and not paid for want of funds shall be endorsed by the treasurer by putting on the back thereof the words "not paid for want of funds," giving the date of endorsement and signed by the treasurer. A record of such presentment, nonpayment and endorsement shall be made by the treasurer. The treasurer shall serve a written notice upon the payee or the payee's assignee, personally, or by mail, when the treasurer is prepared to pay such orders. The notice may be directed to the payee or the payee's assignee at the address given in writing by such payee or assignee to such treasurer, at any time prior to the service of such notice. No order shall draw any interest if such address is not given when the same is unknown to the treasurer, and no order shall draw any interest after the service of such notice.

(b) A district may enter, subject to section 471.69, into a line of credit agreement with a financial institution. The amount of credit available must not exceed 95 percent of average expenditure per month of operating expenditures in the previous fiscal year. Any amount advanced must be repaid no later than 45 days after the day of advancement.

HIST: Ex1959 c 71 art 5 s 6; 1965 c 69 s 2; 1967 c 761 s 1; 1986 c 444; 1Sp1995 c 3 art 1 s 6; 1998 c 397 art 6 s 114,124; art 11 s 3



Section 123B.13 Land in settlement of claim against surety.

123B.13 Land in settlement of claim against surety.

Subdivision 1. Power of board to accept. When any district now has or asserts any claim or judgment against any sureties on the bonds of any depository of its funds for the failure of any such depository to account for or pay over any such funds and the board or other governing body of the district determines that the claim or judgment, or some part thereof, is not collectible in cash, then any such board or governing body may by resolution determine to accept and receive, in complete or partial satisfaction or settlement of any such claim or judgment, lands or interest therein within this state and may acquire the same for and in the name of such district either by deed or deeds of conveyance from the owners, or as purchaser at execution sale or sales under any such judgment.

Subd. 2. Title to be held by district. The district must hold title to lands or interests so acquired. The district must sell each tract or portion as soon as there may be realized the fair value as determined by such board. Any such sale may be authorized by resolution of the board, and may be made for cash, or for part cash and the deferred balance secured by contract for deed or purchase money mortgage, on such terms as the board approves. Conveyances, contracts, or other instruments evidencing any sale shall be executed by the chair and the clerk of the board. Lands so acquired and held for resale shall be deemed public lands used for exclusively public purposes and as such shall be exempt from taxation.

HIST: Ex1959 c 71 art 5 s 7; 1986 c 444; 1998 c 397 art 6 s 115,124



Section 123B.14 Officers of independent school districts.

123B.14 Officers of independent school districts.

Subdivision 1. Officer selection. Within ten days after the election of the first board in independent districts and annually thereafter on July 1, or as soon thereafter as practicable, the board must meet and organize by selecting a chair, clerk, and a treasurer, who shall hold their offices for one year and until their successors are selected and qualify. The persons who perform the duties of the clerk and treasurer need not be members of the board and the board by resolution may combine the duties of the offices of clerk and treasurer in a single person in the office of business affairs. They may appoint a superintendent who shall be ex officio a member of the board, but not entitled to vote therein. In districts in which board members are elected at the general election in November, the annual meeting of the board must be held on the first Monday of January or as soon thereafter as practicable.

Subd. 2. Chair. The chair when present shall preside at all meetings of the board, countersign all orders upon the treasurer for claims allowed by the board, represent the district in all actions and perform all the duties usually incumbent on such officer. In case of absence, inability, or refusal of the clerk to draw orders for the payment of money authorized by a vote of the majority of the board to be paid, the orders may be drawn by the chair, and paid by the treasurer. A statement of the orders drawn, with a copy of such orders, shall be delivered to the clerk by the treasurer, or the office of the clerk may be declared vacant by the chair and treasurer and filled by appointment.

Subd. 3. Official depository. The treasurer shall deposit the funds of the district in the official depository.

Subd. 4. Treasurer reports. The treasurer shall make all reports which may be called for by the board and perform all duties usually incumbent on such officer.

Subd. 5. Insufficient funds. In the event that valid orders are presented to the treasurer for payment, and there are insufficient funds on hand to pay them, the treasurer shall receive, endorse and process them in accordance with section 123B.12.

Subd. 6. Performance bond. When the duty devolves upon any person employed by a board to receive money and pay it over to the treasurer of the district, the district must require a bond from such person and pay all premiums therefor. The amount of each bond shall be fixed by the board and the bond approved by it. The bond must be not less than $500 conditioned for the faithful performance of the duty and be filed with the clerk. In lieu of individual bonds, the district may prescribe and keep in effect a schedule or position insurance policy or blanket bond in such aggregate amount as the district determines, insuring the fidelity of such persons in the amount of not less than $500 for each such person.

Subd. 7. Clerk records. The clerk shall keep a record of all meetings of the district and the board in books provided by the district for that purpose. The clerk shall, within three days after an election, notify all persons elected of their election. By August 15 of each year the clerk shall file with the board a report of the revenues, expenditures and balances in each fund for the preceding fiscal year. The report together with vouchers and supporting documents shall subsequently be examined by a public accountant or the state auditor, either of whom shall be paid by the district, as provided in section 123B.77, subdivision 3. The board shall by resolution approve the report or require a further or amended report. By August 15 of each year, the clerk shall make and transmit to the commissioner certified reports, showing:

(1) The condition and value of school property;

(2) The revenues and expenditures in detail, and such other financial information required by law, rule, or as may be called for by the commissioner;

(3) The length of school term and the enrollment and attendance by grades; and

(4) Such other items of information as may be called for by the commissioner.

The clerk shall enter in the clerk's record book copies of all reports and of the teachers' term reports, as they appear in the registers, and of the proceedings of any meeting as furnished by the clerk pro tem, and keep an itemized account of all the expenses of the district. The clerk shall furnish to the auditor of the proper county, by October 10 of each year, an attested copy of the clerk's record, showing the amount of money voted by the district or the board for school purposes; draw and sign all orders upon the treasurer for the payment of money for bills allowed by the board for salaries of officers and for teachers' wages and all claims, to be countersigned by the chair. Such orders must state the consideration, payee, and the fund and the clerk shall take a receipt therefor. Teachers' wages shall have preference in the order in which they become due, and no money applicable for teachers' wages shall be used for any other purpose, nor shall teachers' wages be paid from any fund except that raised or apportioned for that purpose.

HIST: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 6 s 16; 2000 c 254 s 9



Section 123B.143 Superintendent.

123B.143 Superintendent.

Subdivision 1. Contract; duties. All districts maintaining a classified secondary school must employ a superintendent who shall be an ex officio nonvoting member of the school board. The authority for selection and employment of a superintendent must be vested in the board in all cases. An individual employed by a board as a superintendent shall have an initial employment contract for a period of time no longer than three years from the date of employment. Any subsequent employment contract must not exceed a period of three years. A board, at its discretion, may or may not renew an employment contract. A board must not, by action or inaction, extend the duration of an existing employment contract. Beginning 365 days prior to the expiration date of an existing employment contract, a board may negotiate and enter into a subsequent employment contract to take effect upon the expiration of the existing contract. A subsequent contract must be contingent upon the employee completing the terms of an existing contract. If a contract between a board and a superintendent is terminated prior to the date specified in the contract, the board may not enter into another superintendent contract with that same individual that has a term that extends beyond the date specified in the terminated contract. A board may terminate a superintendent during the term of an employment contract for any of the grounds specified in section 122A.40, subdivision 9 or 13. A superintendent shall not rely upon an employment contract with a board to assert any other continuing contract rights in the position of superintendent under section 122A.40. Notwithstanding the provisions of sections 122A.40, subdivision 10 or 11, 123A.32, 123A.75, or any other law to the contrary, no individual shall have a right to employment as a superintendent based on order of employment in any district. If two or more districts enter into an agreement for the purchase or sharing of the services of a superintendent, the contracting districts have the absolute right to select one of the individuals employed to serve as superintendent in one of the contracting districts and no individual has a right to employment as the superintendent to provide all or part of the services based on order of employment in a contracting district. The superintendent of a district shall perform the following:

(1) visit and supervise the schools in the district, report and make recommendations about their condition when advisable or on request by the board;

(2) recommend to the board employment and dismissal of teachers;

(3) superintend school grading practices and examinations for promotions;

(4) make reports required by the commissioner;

(5) by January 10, submit an annual report to the commissioner in a manner prescribed by the commissioner, in consultation with school districts, identifying the expenditures that the district requires to ensure an 80 percent student passage rate on the basic standards test taken in the eighth grade, identifying the highest student passage rate the district expects it will be able to attain on the basic standards test by grade 12, the amount of expenditures that the district requires to attain the targeted student passage rate, and how much the district is cross-subsidizing programs with special education, basic skills, and general education revenue; and

(6) perform other duties prescribed by the board.

Subd. 2. Disclose past buyouts or contract is void. (a) For the purposes of paragraph (b), a "buyout agreement" is any agreement under which a person employed as a superintendent left the position before the term of the contract was over and received a sum of money, something else of value, or the right to something of value for some purpose other than performing the services of a superintendent.

(b) Before a person may enter into a superintendent's contract with a board, the candidate shall disclose in writing the existence and terms of any previous buyout agreement, including amounts and the purpose for the payments, relating to a superintendent's contract with another board. A disclosure made under this paragraph is public data.

(c) The superintendent's contract of a person who fails to make a timely disclosure under paragraph (b) is void.

HIST: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 6 s 16; 2000 c 489 art 6 s 8; 1Sp2001 c 6 art 1 s 5



Section 123B.147 Principals.

123B.147 Principals.

Subdivision 1. Principal may supervise school building. Each public school building, as defined by section 120A.05, subdivisions 9, 11, and 13, in an independent district may be under the supervision of a principal who is assigned to that responsibility by the board of education in that district upon the recommendation of the superintendent of schools of that district. If pupils in kindergarten through grade 12 attend school in one building, one principal may supervise the building.

Subd. 2. Valid principal license required. Each principal assigned the responsibility for the supervision of a school building shall hold a valid license in the assigned position of supervision and administration as established by the rules of the commissioner of children, families, and learning.

Subd. 3. Principals' duties. The principal shall provide administrative, supervisory, and instructional leadership services, under the supervision of the superintendent of schools of the district and in accordance with the policies, rules, and regulations of the board of education, for the planning, management, operation, and evaluation of the education program of the building or buildings to which the principal is assigned.

HIST: Ex1959 c 71 art 4 s 16; 1969 c 9 s 27; 1971 c 144 s 1; 1973 c 492 s 7; 1974 c 37 s 1; 1975 c 162 s 25; 1975 c 432 s 16; 1978 c 706 s 13-15; 1978 c 764 s 31,32; 1979 c 334 art 6 s 8; 1981 c 175 s 1; 1983 c 314 art 7 s 18; 1986 c 444; 1987 c 398 art 8 s 8; 1990 c 562 art 8 s 21,22; 1991 c 265 art 9 s 34,35; 1993 c 224 art 9 s 22; art 12 s 15; 1Sp1995 c 3 art 9 s 19; art 16 s 13; 1998 c 397 art 6 s 55-61,124; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 16



Section 123B.15 Refusing to serve on school board.

123B.15 Refusing to serve on school board.

Any person who accepts election or appointment to any school board and who refuses or neglects to qualify or to serve or to perform any of the duties of the office, shall be fined $10 for each offense. The fine shall be collected in an action before a district court. It may be prosecuted in the name of the district by any school board member or eligible voter of the district.

HIST: Ex1959 c 71 art 8 s 9; 1980 c 609 art 6 s 30; 1983 c 359 s 7; 1987 c 266 art 2 s 12; 1998 c 254 art 2 s 7; 1998 c 397 art 6 s 124



Section 123B.16 Failure of clerk to report.

123B.16 Failure of clerk to report.

Any clerk of a school district who fails to make any report required by law shall forfeit not less than $5, nor more than $50, for the use of the district.

HIST: Ex1959 c 71 art 8 s 10; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.17 Drawing illegal order.

123B.17 Drawing illegal order.

Any school district clerk who illegally draws an order upon the treasurer, any chair or other officer who attests the order, and any school district treasurer who knowingly pays the order, shall each forfeit to the district twice the amount of the order, to be collected in an action brought in the name of the district by any eligible voter of the district.

HIST: Ex1959 c 71 art 8 s 11; 1980 c 609 art 6 s 31; 1986 c 444; 1987 c 266 art 2 s 13; 1998 c 397 art 6 s 124



Section 123B.18 Neglecting to keep or deliver records.

123B.18 Neglecting to keep or deliver records.

Any school district clerk who shall neglect to keep official books and records in the manner prescribed by law or shall willfully refuse to deliver such books and records to a successor in office, shall forfeit to the use of the district the sum of $10 for each offense.

HIST: Ex1959 c 71 art 8 s 12; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.19 Failure of auditor to report.

123B.19 Failure of auditor to report.

Any county auditor who shall fail to make to the commissioner any report of apportionment required by law shall forfeit, for the benefit of the school fund of the county, the sum of $50.

HIST: Ex1959 c 71 art 8 s 13; 1998 c 397 art 6 s 124



Section 123B.195 Board members' right to employment.

123B.195 Board members' right to employment.

Notwithstanding section 471.88, subdivision 5, a school board member may be newly employed or may continue to be employed by a school district as an employee only if there is a reasonable expectation at the beginning of the fiscal year or at the time the contract is entered into or extended that the amount to be earned by that officer under that contract or employment relationship will not exceed $5,000 in that fiscal year. Notwithstanding section 122A.40 or 122A.41 or other law, if the officer does not receive majority approval to be initially employed or to continue in employment at a meeting at which all board members are present, that employment is immediately terminated and that officer has no further rights to employment while serving as a school board member in the district.

HIST: 1961 c 651 s 1; 1965 c 806 s 1-4; 1969 c 26 s 1; 1973 c 123 art 5 s 7; 1977 c 55 s 1-3; 1978 c 651 s 1; 1979 c 20 s 1; 1986 c 399 art 2 s 38-40; 1986 c 400 s 38-40; 1986 c 444; 1Sp1986 c 3 art 2 s 41; 1991 c 65 s 1,2; 1992 c 380 s 7; 1992 c 522 s 42,43; 1993 c 224 art 9 s 43; 1996 c 471 art 7 s 18; 1998 c 269 s 1; 1998 c 397 art 11 s 3; 1999 c 241 art 6 s 3



Section 123B.20 Dealing in school supplies.

123B.20 Dealing in school supplies.

Except as provided for in sections 471.87 and 471.88, no teacher in the public schools, nor any state, county, town, city, or district school officer, including any superintendent of schools, or any member of any school board, nor any person connected with the public school system in any capacity, shall be interested directly or indirectly in the sale, proceeds, or profits of any book, apparatus, or furniture used, or to be used, in any school with which the person is connected in any official capacity. Any person violating any of the provisions of this section shall forfeit not less than $50, nor more than $200 for each such offense. This section shall not apply to a person who may have an interest in the sale of any book of which that person is the author. Nothing in this section shall prohibit the spouse of an employee or officer covered by this section from contracting with the school district for the sale or lease of books, apparatus, furniture, or other supplies to be used in a school with which the employee or officer is connected in any official capacity, as long as the employee's or officer's position does not involve approving contracts for supplies and the school board unanimously approves the transaction.

HIST: Ex1959 c 71 art 8 s 15; 1973 c 121 s 1; 1986 c 444; 1993 c 224 art 9 s 36; 1998 c 397 art 6 s 124



Section 123B.21 Duty of officers to report violations of law.

123B.21 Duty of officers to report violations of law.

Every officer to whom reports are required by law to be made and for the failure to make which a penalty or fine or forfeiture is provided, shall give immediate written notice of such failure to the delinquent and to the proper county attorney. Such county attorney shall thereupon institute proper proceedings to collect such penalty, fine, or forfeiture. Upon complaint of the district superintendent, or when it comes to the attorney's knowledge that any school officer has violated any provision of law for which violation a penalty, fine or forfeiture is provided, such attorney shall institute like proceedings.

HIST: Ex1959 c 71 art 8 s 16; 1975 c 162 s 35; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.22 Combination to control prices.

123B.22 Combination to control prices.

If at any time any publisher shall enter into any understanding, agreement, or combination to control the prices or to restrict competition in the adoption or sale of school books, each and every contract made by the publisher shall thereupon become null and void at the option of the other parties thereto.

HIST: Ex1959 c 71 art 8 s 21; 1980 c 609 art 6 s 32; 1998 c 397 art 6 s 124



Section 123B.23 Liability insurance; officers and employees.

123B.23 Liability insurance; officers and employees.

The governing body of any independent school district may procure insurance against liability of the district or of its officers and employees for damages resulting from wrongful acts and omissions of the district and its officers and employees, whether the acts or omissions relate to governmental or proprietary functions of the district. Insofar as this insurance relates to governmental functions of the district, the policy of insurance shall contain a provision requiring the insurance company to waive the defense of governmental immunity up to the limits of the policy unless the district consents to the assertion of that defense.

HIST: Ex1959 c 71 art 4 s 23; 1998 c 397 art 6 s 101,124



Section 123B.24 Legal actions by districts.

123B.24 Legal actions by districts.

Any board may prosecute actions in the name of the district in the following cases:

(1) On a contract made with the district, or with the board in its official capacity;

(2) To enforce a liability, or a duty enjoined by law, in its favor or in favor of the district;

(3) To recover a penalty or forfeiture given by law to it or to the district; or

(4) To recover damages for an injury to the rights or property of the district.

HIST: Ex1959 c 71 art 8 s 2; 1998 c 397 art 6 s 120,124



Section 123B.25 Legal actions against districts and teachers.

123B.25 Legal actions against districts and teachers.

(a) An action may be brought against any district, either upon a contract made with the district or its board, in its official capacity and within the scope of its authority, or for an injury to the rights of the plaintiff arising from some act or omission of such board. The action may be brought against the district even if the members of the board making the contract, or guilty of the act or omission complained of, are no longer in office.

(b) Upon written request of the teacher involved, any district, however organized, must provide legal counsel for any school teacher against whom claim is made or action is brought for recovery of damages in any tort action involving physical injury to any person or property or for wrongful death arising out of or in connection with the employment of such teacher with the district. The choice of legal counsel shall be made only after consultation with the teacher. Provision of counsel under this paragraph shall not be construed to render the district liable for its torts, except as otherwise provided by law; or for reimbursement of costs of counsel provided to the teacher pursuant to the contract obligation of another or otherwise than under this paragraph; or for payment of any judgments or any other costs or disbursements in connection with a judgment where the judgment, cost or disbursement is against the teacher and not against the school district.

(c) It is a defense to a civil action for damages against a school official, as defined in section 609.2231, subdivision 5, to prove that the force used by the official was reasonable, was in the exercise of lawful authority, and was necessary under the circumstances to restrain the pupil or to prevent bodily harm or death to another.

HIST: Ex1959 c 71 art 8 s 3; 1965 c 165 s 1; 1975 c 162 s 41; 1990 c 555 s 7; 1994 c 647 art 9 s 12; 1998 c 397 art 6 s 121,124



Section 123B.26 Judgment paid by treasurer.

123B.26 Judgment paid by treasurer.

Except as provided in this section, no execution shall issue upon any judgment against a district for the recovery of money. Unless the judgment is stayed by appeal, the treasurer shall pay such judgment, upon presentation of a certified copy of the judgment, if the district has sufficient money not otherwise appropriated. A treasurer who fails to pay the judgment shall be personally liable for the amount, unless the collection is stayed afterwards.

HIST: Ex1959 c 71 art 8 s 4; 1986 c 444; 1998 c 397 art 6 s 122,124



Section 123B.27 Issuance of execution.

123B.27 Issuance of execution.

If the judgment is not paid within 30 days after the time when the proceeds of such levy becomes payable by the county treasurer of the district, execution may be issued thereon, to which any property belonging to the district shall be liable.

HIST: Ex1959 c 71 art 8 s 6; 1998 c 397 art 6 s 124



Section 123B.28 Records as evidence.

123B.28 Records as evidence.

The records of all districts and boards and all transcripts thereof, or any part thereof, certified by the clerk or other officer having custody of the records or transcripts, shall be prima facie evidence of the facts stated in the records or transcripts. All records, books, and papers of the district or board shall be subject to the inspection of any voter of the district.

HIST: Ex1959 c 71 art 4 s 32; 1998 c 397 art 6 s 104,124



Section 123B.29 Sale at auction.

123B.29 Sale at auction.

Notwithstanding sections 123B.52, subdivision 1, 471.345 or any other law, the board of a school district or of a cooperative center for vocational education may, in lieu of advertising for bids, sell at public auction to the highest responsible bidder a building constructed or to be constructed by a secondary or post-secondary school student or class as a school assignment. A board shall publish notice of a sale at least two weeks before the sale in the official newspaper of the district, or in the case of a cooperative center, in the official newspapers of each of the member districts, and may, at its discretion, publish additional notice in the official paper or elsewhere. A building may be withdrawn from sale prior to the completion of the sale unless the auction has been announced to be without reserve. If the sale is made at public auction, a duly licensed auctioneer must be retained to conduct the sale. The auctioneer shall be paid from the proceeds of the sale or from any funds available to the board which are not otherwise restricted or encumbered.

HIST: 1979 c 110 s 1; 1998 c 397 art 6 s 105,124; art 11 s 3



Section 123B.30 Improper classification of pupils.

123B.30 Improper classification of pupils.

No district shall classify its pupils with reference to race, color, social position, or nationality, nor separate its pupils into different schools or departments upon any of such grounds. Any district so classifying or separating any of its pupils, or denying school privileges to any of its pupils upon any such ground shall forfeit its share in all apportioned school funds for any apportionment period in which such classification, separation, or exclusion shall occur or continue. The state commissioner upon notice to the offending district and upon proof of the violation of the provisions of this section, shall withhold in the semiannual apportionment the share of such district and the county auditor shall thereupon exclude such district from the apportionment for such period.

HIST: Ex1959 c 71 art 8 s 8; 1986 c 444; 1998 c 397 art 6 s 124



Section 123B.31 Limitation of sections.

123B.31 Limitation of sections.

Material contained in sections 120A.22, subdivision 1a, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1 to 15 and 17 to 20, 123B.09, 123B.11, 123B.14, 123B.143, 123B.147, 123B.23, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51, unless expressly stated otherwise, relates only to independent school districts.

HIST: Ex1959 c 71 art 4 s 24; 1980 c 509 s 32; 1989 c 209 art 2 s 1; 1998 c 397 art 11 s 3; 2000 c 254 s 10; 2000 c 489 art 10 s 21



Section 123B.34 Minnesota Public School Fee Law, citation.

123B.34 Minnesota Public School Fee Law, citation.

Sections 123B.34 to 123B.39 may be cited as the "Minnesota Public School Fee Law."

HIST: 1974 c 561 s 1; 1998 c 397 art 1 s 58; art 11 s 3



Section 123B.35 General policy.

123B.35 General policy.

It is the policy of the state of Minnesota that public school education shall be free and no pupil shall be denied an education because of economic inability to furnish educational books and supplies necessary to complete educational requirements necessary for graduation. Any practice leading to suspension, coercion, exclusion, withholding of grades or diplomas, or discriminatory action based upon nonpayment of fees denies pupils their right to equal protection and entitled privileges. It is recognized that school boards do have the right to accept voluntary contributions and to make certain charges and to establish fees in areas considered extra curricular, noncurricular or supplementary to the requirements for the successful completion of a class or educational program. No public school board may require, except as authorized by sections 123B.36 and 123B.38, the payment of fees.

HIST: 1974 c 561 s 2; 1998 c 397 art 1 s 58; art 11 s 3



Section 123B.36 Authorized fees.

123B.36 Authorized fees.

Subdivision 1. School boards may require fees. (a) For purposes of this subdivision, "home school" means a home school as defined in sections 120A.22 and 120A.24 with five or fewer students receiving instruction.

(b) A school board is authorized to require payment of fees in the following areas:

(1) in any program where the resultant product, in excess of minimum requirements and at the pupil's option, becomes the personal property of the pupil;

(2) admission fees or charges for extra curricular activities, where attendance is optional and where the admission fees or charges a student must pay to attend or participate in an extracurricular activity is the same for all students, regardless of whether the student is enrolled in a public or a home school;

(3) a security deposit for the return of materials, supplies, or equipment;

(4) personal physical education and athletic equipment and apparel, although any pupil may personally provide it if it meets reasonable requirements and standards relating to health and safety established by the board;

(5) items of personal use or products that a student has an option to purchase such as student publications, class rings, annuals, and graduation announcements;

(6) fees specifically permitted by any other statute, including but not limited to section 171.05, subdivision 2; provided (i) driver education fees do not exceed the actual cost to the school and school district of providing driver education, and (ii) the driver education courses are open to enrollment to persons between the ages of 15 and 18 who reside or attend school in the school district;

(7) field trips considered supplementary to a district educational program;

(8) any authorized voluntary student health and accident benefit plan;

(9) for the use of musical instruments owned or rented by the district, a reasonable rental fee not to exceed either the rental cost to the district or the annual depreciation plus the actual annual maintenance cost for each instrument;

(10) transportation of pupils to and from extra curricular activities conducted at locations other than school, where attendance is optional;

(11) transportation to and from school of pupils living within two miles from school and all other transportation services not required by law. If a district charges fees for transportation of pupils, it must establish guidelines for that transportation to ensure that no pupil is denied transportation solely because of inability to pay;

(12) motorcycle classroom education courses conducted outside of regular school hours; provided the charge must not exceed the actual cost of these courses to the school district;

(13) transportation to and from post-secondary institutions for pupils enrolled under the post-secondary enrollment options program under section 123B.88, subdivision 22. Fees collected for this service must be reasonable and must be used to reduce the cost of operating the route. Families who qualify for mileage reimbursement under section 124D.09, subdivision 22, may use their state mileage reimbursement to pay this fee. If no fee is charged, districts must allocate costs based on the number of pupils riding the route.

Subd. 2. Boards may require students to furnish certain items. Students may be required to furnish personal or consumable items including pencils, paper, pens, erasers and notebooks.

Subd. 3. Boards may require students to provide for certain transportation. Students may be required to furnish their own transportation to and from an instructional community-based employment station that is part of an approved occupational experience secondary vocational program. As an alternative, a board may require the payment of reasonable fees for transportation to and from these instructional community-based employment stations. This subdivision only applies to students who receive remuneration for their participation in these programs.

Subd. 4. School uniforms. Notwithstanding section 123B.37, a board may require students to furnish or purchase clothing that constitutes a school uniform if the board has adopted a uniform requirement or program for the student's school. In adopting a uniform requirement, the board shall promote student, staff, parent, and community involvement in the program and account for the financial ability of students to purchase uniforms.

Subd. 5. School store permitted. Sections 123B.34 to 123B.39 may not preclude the operation of a school store where pupils may purchase school supplies and materials.

Subd. 6. Waiver of student fees based on need. A board may waive any deposit or fee if any pupil or the pupil's parent or guardian is unable to pay it.

HIST: 1974 c 561 s 3; 1976 c 271 s 19; 1978 c 764 s 7; 1986 c 444; 1988 c 718 art 2 s 1; 1990 c 562 art 2 s 1; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 2 s 2; 1995 c 226 art 3 s 5; 1996 c 412 art 2 s 4; 1998 c 388 s 1; 1998 c 397 art 1 s 46-50,58; art 11 s 3; 1998 c 398 art 5 s 5; 1999 c 241 art 5 s 5; 1Sp2001 c 6 art 1 s 6



Section 123B.37 Prohibited fees.

123B.37 Prohibited fees.

Subdivision 1. Boards shall not charge certain fees. (a) A board is not authorized to charge fees in the following areas:

(1) textbooks, workbooks, art materials, laboratory supplies, towels;

(2) supplies necessary for participation in any instructional course except as authorized in sections 123B.36 and 123B.38;

(3) field trips that are required as a part of a basic education program or course;

(4) graduation caps, gowns, any specific form of dress necessary for any educational program, and diplomas;

(5) instructional costs for necessary school personnel employed in any course or educational program required for graduation;

(6) library books required to be utilized for any educational course or program;

(7) admission fees, dues, or fees for any activity the pupil is required to attend;

(8) any admission or examination cost for any required educational course or program;

(9) locker rentals;

(10) transportation to and from school of pupils living two miles or more from school.

(b) Notwithstanding paragraph (a), clauses (1) and (6), a board may charge fees for textbooks, workbooks, and library books, lost or destroyed by students. The board must annually notify parents or guardians and students about its policy to charge a fee under this paragraph.

Subd. 2. Boards shall not withhold grades or diplomas for nonpayment of student fees. No pupil's rights or privileges, including the receipt of grades or diplomas may be denied or abridged for nonpayment of fees; but this provision does not prohibit a district from maintaining any action provided by law for the collection of fees authorized by sections 123B.36 and 123B.38.

HIST: 1974 c 561 s 4; 1976 c 271 s 20; 1988 c 718 art 2 s 2; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 9 s 5; 1996 c 412 art 2 s 5; 1998 c 397 art 1 s 51,58; art 11 s 3; 1Sp2001 c 6 art 1 s 7



Section 123B.38 Hearing.

123B.38 Hearing.

Before the initiation of any fee not authorized or prohibited by sections 123B.36 and 123B.37, the local board must hold a public hearing within the district upon three weeks published notice in the district's official newspaper, or such notice as is otherwise required for a regular board meeting given three weeks before the hearing on the proposed adoption of the policy.

HIST: 1974 c 561 s 5; 1982 c 424 s 130; 1985 c 248 s 70; 1987 c 384 art 2 s 1; 1990 c 422 s 10; 1993 c 224 art 13 s 3; 1994 c 465 art 3 s 64; 1Sp1995 c 3 art 9 s 6; 1998 c 397 art 1 s 52,58; art 11 s 3



Section 123B.39 Post-secondary instructional programs.

123B.39 Post-secondary instructional programs.

Sections 123B.34 to 123B.39 may not be construed to prohibit a board from charging reasonable fees for goods and services provided in connection with any post-secondary instructional program, including but not limited to vocational technical, veteran farmer cooperative training, and community education programs, and continuing education and evening school programs other than those conducted pursuant to section 124D.52.

HIST: 1974 c 561 s 6; 1975 c 432 s 11; 1980 c 609 art 4 s 22; 1998 c 397 art 1 s 53,58; art 11 s 3



Section 123B.40 Declaration of policy.

123B.40 Declaration of policy.

It is the intent of the legislature to provide for distribution of educational aids such as textbooks, standardized tests and pupil support services so that every school pupil in the state will share equitably in education benefits and therefore further assure all Minnesota pupils and their parents freedom of choice in education.

HIST: 1975 c 396 s 1; 1978 c 733 s 2; 1998 c 397 art 7 s 164



Section 123B.41 Definitions.

123B.41 Definitions.

Subdivision 1. Application. As used in sections 123B.40 to 123B.48, the terms defined in this section shall have the meanings ascribed to them.

Subd. 2. Textbook. "Textbook" means any book or book substitute which a pupil uses as a text or text substitute in a particular class or program in the school regularly attended and a copy of which is expected to be available for the individual use of each pupil in this class or program. The term shall be limited to books, workbooks, or manuals, whether bound or in loose-leaf form, intended for use as a principal source of study material for a given class or a group of students. The term includes only such secular, neutral and nonideological textbooks as are available, used by, or of benefit to Minnesota public school pupils.

Subd. 3. Standardized tests. "Standardized tests" means standardized tests and scoring services which are provided by commercial publishing organizations or the state and which are in use in the public schools of Minnesota to measure the progress of pupils in secular subjects.

Subd. 4. Pupil support services. "Pupil support services" means guidance and counseling services and health services.

Subd. 5. Individualized instructional or cooperative learning materials. "Individualized instructional or cooperative learning materials" means educational materials which:

(a) are designed primarily for individual pupil use or use by pupils in a cooperative learning group in a particular class or program in the school the pupil regularly attends;

(b) are secular, neutral, nonideological and not capable of diversion for religious use; and

(c) are available, used by, or of benefit to Minnesota public school pupils.

Subject to the requirements in clauses (a), (b), and (c), "individualized instructional or cooperative learning materials" include, but are not limited to, the following if they do not fall within the definition of "textbook" in subdivision 2: published materials; periodicals; documents; pamphlets; photographs; reproductions; pictorial or graphic works; prerecorded video programs; prerecorded tapes, cassettes and other sound recordings; manipulative materials; desk charts; games; study prints and pictures; desk maps; models; learning kits; blocks or cubes; flash cards; individualized multimedia systems; prepared instructional computer software programs; choral and band sheet music; and CD-Rom.

"Individualized instructional or cooperative learning materials" do not include instructional equipment, instructional hardware, or ordinary daily consumable classroom supplies.

Subd. 6. Pupils. "Pupils" means elementary and secondary pupils.

Subd. 7. Elementary pupils. "Elementary pupils" means pupils in grades kindergarten through 6; provided, each kindergarten pupil shall be counted as one-half pupil for all computations pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48.

Subd. 8. Secondary pupils. "Secondary pupils" means pupils in grades 7 through 12.

Subd. 9. Nonpublic school defined. "Nonpublic school" means any school, church or religious organization, or home school wherein a resident of Minnesota may legally fulfill the compulsory instruction requirements of section 120A.22, which is located within the state, and which meets the requirements of Title VI of the Civil Rights Act of 1964 (Public Law Number 88-352). It does not mean a public school.

Subd. 10. Nonsectarian nonpublic school. "Nonsectarian nonpublic school" means any nonpublic school as defined in subdivision 9, which is not church related, is not controlled by a church, and does not promote a religious belief.

Subd. 11. Pupil; student. "Pupil" or "student" means a child enrolled in a school and is limited to children who are residents, or children of residents, of Minnesota.

Subd. 12. Intermediary service area. "Intermediary service area" means a school administrative unit approved by the commissioner, other than a single school district, including but not limited to the following:

(a) a service cooperative;

(b) a cooperative of two or more school districts;

(c) learning centers; or

(d) an association of schools or school districts.

Subd. 13. Neutral site. "Neutral site" means a public center, a nonsectarian nonpublic school, a mobile unit located off the nonpublic school premises, or any other location off the nonpublic school premises which is neither physically nor educationally identified with the functions of the nonpublic school.

Subd. 14. Guidance and counseling services. "Guidance and counseling services" means all activities of a licensed counselor in counseling pupils and parents, providing counseling on learning problems, evaluating the abilities of pupils, assisting pupils in personal and social development and providing referral assistance.

Subd. 15. Health services. "Health services" means physician, dental, nursing or optometric services and health supplies brought to the site by the health professional for pupil usage in the field of physical or mental health; provided the term does not include direct educational instruction, services which are required pursuant to sections 125A.03 to 125A.24, and 125A.65, and 125A.26 to 125A.48, or services which are eligible to receive special education aid pursuant to section 125A.75.

HIST: 1975 c 396 s 2; 1978 c 733 s 3-13; 1979 c 34 s 1; 1980 c 609 art 4 s 2; art 6 s 20,21; 1982 c 424 s 32; 1986 c 444; 1989 c 209 art 2 s 1; 1991 c 130 s 7; 1993 c 224 art 13 s 29; 1994 c 647 art 13 s 4; 1995 c 186 s 119; 1996 c 305 art 1 s 138; 1996 c 412 art 8 s 1-4; 1998 c 397 art 7 s 10,164; art 11 s 3



Section 123B.42 Textbooks; individual instruction or cooperative learning material; standard tests.

123B.42 Textbooks; individual instruction or cooperative learning material; standard tests.

Subdivision 1. Providing education materials and tests. The commissioner of children, families, and learning shall promulgate rules under the provisions of chapter 14 requiring that in each school year, based upon formal requests by or on behalf of nonpublic school pupils in a nonpublic school, the local districts or intermediary service areas must purchase or otherwise acquire textbooks, individualized instructional or cooperative learning materials, and standardized tests and loan or provide them for use by children enrolled in that nonpublic school. These textbooks, individualized instructional or cooperative learning materials, and standardized tests must be loaned or provided free to the children for the school year for which requested. The loan or provision of the textbooks, individualized instructional or cooperative learning materials, and standardized tests shall be subject to rules prescribed by the commissioner of children, families, and learning.

Subd. 2. Title to education materials and tests. The title to textbooks, individualized instructional or cooperative learning materials, and standardized testing materials must remain in the servicing school district or intermediary service area, and possession or custody may be granted or charged to administrators of the nonpublic school attended by the nonpublic school pupil or pupils to whom the textbooks, individualized instructional or cooperative learning materials, or standardized tests are loaned or provided.

Subd. 3. Cost; limitation. (a) The cost per pupil of the textbooks, individualized instructional or cooperative learning materials, and standardized tests provided for in this section for each school year must not exceed the statewide average expenditure per pupil, adjusted pursuant to clause (b), by the Minnesota public elementary and secondary schools for textbooks, individualized instructional materials and standardized tests as computed and established by the department by February 1 of the preceding school year from the most recent public school year data then available.

(b) The cost computed in clause (a) shall be increased by an inflation adjustment equal to the percent of increase in the formula allowance, pursuant to section 126C.10, subdivision 2, from the second preceding school year to the current school year.

(c) The commissioner shall allot to the districts or intermediary service areas the total cost for each school year of providing or loaning the textbooks, individualized instructional or cooperative learning materials, and standardized tests for the pupils in each nonpublic school. The allotment shall not exceed the product of the statewide average expenditure per pupil, according to clause (a), adjusted pursuant to clause (b), multiplied by the number of nonpublic school pupils who make requests pursuant to this section and who are enrolled as of September 15 of the current school year.

HIST: 1975 c 396 s 3; 1978 c 733 s 14; 1980 c 609 art 4 s 3; 1982 c 424 s 130; 1982 c 642 s 10; 1983 c 314 art 1 s 22; art 6 s 9; 1988 c 486 s 18; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 5; 1998 c 397 art 7 s 11,164; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 5 art 2 s 1; 1Sp2001 c 6 art 1 s 8,55 subd 2



Section 123B.43 Use of individualized instructional materials.

123B.43 Use of individualized instructional materials.

(a) The commissioner shall assure that textbooks and individualized instructional materials loaned to nonpublic school pupils are secular, neutral, nonideological and that they are incapable of diversion for religious use.

(b) Textbooks and individualized instructional materials must not be used in religious courses, devotional exercises, religious training or any other religious activity.

(c) Textbooks and individualized instructional materials must be loaned only to individual pupils upon the request of a parent or guardian or the pupil on a form designated for this use by the commissioner. The request forms shall provide for verification by the parent or guardian or pupil that the requested textbooks and individualized instructional materials are for the use of the individual pupil in connection with a program of instruction in the pupil's elementary or secondary school.

(d) The servicing school district or the intermediary service area must take adequate measures to ensure an accurate and periodic inventory of all textbooks and individualized instructional materials loaned to elementary and secondary school pupils attending nonpublic schools. The commissioner of children, families, and learning shall promulgate rules under the provisions of chapter 14 to terminate the eligibility of any nonpublic school pupil if the commissioner determines, after notice and opportunity for hearing, that the textbooks or individualized instructional materials have been used in a manner contrary to the provisions of section 123B.41, subdivision 5, 123B.42, or this section or any rules promulgated by the commissioner of children, families, and learning.

(e) Nothing contained in section 123B.41, subdivision 5, 123B.42, or this section shall be construed to authorize the making of any payments to a nonpublic school or its faculty, staff or administrators for religious worship or instruction or for any other purpose.

HIST: 1980 c 609 art 4 s 5; 1982 c 424 s 130; 1990 c 562 art 7 s 6; 1993 c 224 art 13 s 30; 1998 c 397 art 7 s 20,164; art 11 s 3; 1998 c 398 art 5 s 55



Section 123B.44 Provision of pupil support services.

123B.44 Provision of pupil support services.

Subdivision 1. Provided services. The commissioner of children, families, and learning shall promulgate rules under the provisions of chapter 14 requiring each district or other intermediary service area: (a) to provide each year upon formal request by a specific date by or on behalf of a nonpublic school pupil enrolled in a nonpublic school located in that district or area, the same specific health services as are provided for public school pupils by the district where the nonpublic school is located; and (b) to provide each year upon formal request by a specific date by or on behalf of a nonpublic school secondary pupil enrolled in a nonpublic school located in that district or area, the same specific guidance and counseling services as are provided for public school secondary pupils by the district where the nonpublic school is located. The district where the nonpublic school is located must provide the necessary transportation within the district boundaries between the nonpublic school and a public school or neutral site for nonpublic school pupils who are provided pupil support services under this section if the district elects to provide pupil support services at a site other than the nonpublic school. Each request for pupil support services must set forth the guidance and counseling or health services requested by or on behalf of all eligible nonpublic school pupils enrolled in a given nonpublic school. No district or intermediary service area must not expend an amount for these pupil support services which exceeds the amount allotted to it under this section.

Subd. 2. Location of services. Health and guidance and counseling services may be provided to nonpublic school pupils under this section at a public school, a neutral site, the nonpublic school or any other suitable location. District or intermediary service area personnel and representatives of the nonpublic school pupils receiving pupil support services must hold an annual consultation regarding the type of services, provider of services, and the location of the provision of these services. The district board or intermediary service area governing board must make the final decision on the location of the provision of these services.

Subd. 3. Guidance and counseling; exclusions. Guidance and counseling services provided to nonpublic school pupils pursuant to this section shall not include the planning or selection of particular courses or classroom activities of the nonpublic school.

Subd. 4. Health services; allotment. Each school year the commissioner shall allot to the school districts or other intermediary service areas for the provision of health services pursuant to this section the actual cost of the services provided for the pupils in each respective nonpublic school for that school year. The allotment must not exceed the average expenditure per public school pupil for these services by those Minnesota public elementary and secondary schools which provide health services to public school pupils, multiplied by the number of pupils in that particular nonpublic school who request these health services and who are enrolled as of September 15 of the current school year.

Subd. 5. Guidance and counseling services; allotment. Each school year the commissioner shall allot to the school districts or intermediary service areas for the provision of guidance and counseling services pursuant to this section the actual cost of the services provided for the pupils in each respective nonpublic school for that school year. The allotment for guidance and counseling services for the secondary pupils in each nonpublic school must not exceed the average expenditure per public school secondary pupil for these services by those Minnesota public schools which provide these services to their secondary pupils, multiplied by the number of secondary pupils in that particular nonpublic school who request these services and who are enrolled as of September 15 of the current school year.

Subd. 6. Computation of maximum allotments. For purposes of computing maximum allotments for each school year pursuant to this section, the average public school expenditure per pupil for health services and the average public school expenditure per secondary pupil for guidance and counseling services shall be computed and established by the department by February 1 of the preceding school year from the most recent public school year data then available.

HIST: 1975 c 396 s 5; 1978 c 733 s 15; 1982 c 424 s 130; 1Sp1985 c 12 art 7 s 17; 1987 c 178 s 6; 1988 c 629 s 27; 1993 c 224 art 9 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 6,7; 1998 c 397 art 7 s 12-16,164; art 11 s 3; 1998 c 398 art 2 s 22,23; art 5 s 55; 1Sp2001 c 6 art 1 s 9



Section 123B.445 Nonpublic education council.

123B.445 Nonpublic education council.

(a) The commissioner shall appoint a 15-member council on nonpublic education. The 15 members shall represent various areas of the state, represent various methods of providing nonpublic education, and shall be knowledgeable about nonpublic education. The compensation, removal of members, filling of vacancies, and terms are governed by section 15.0575. The council shall not expire. The council shall advise the commissioner on issues affecting nonpublic education and nonpublic schools. The council may recognize educational accrediting agencies, for the sole purpose of sections 120A.22, 120A.24, and 120A.26.

(b) A parent or guardian of a nonpublic school pupil or a nonpublic school may file a complaint about services provided under sections 123B.40 to 123B.42, and 123B.44 to 123B.48 with the nonpublic education council. The council may review the complaint and make a recommendation for resolution to the commissioner.

HIST: 1975 c 396 s 5; 1978 c 733 s 15; 1982 c 424 s 130; 1Sp1985 c 12 art 7 s 17; 1987 c 178 s 6; 1988 c 629 s 27; 1993 c 224 art 9 s 27; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 8 s 6,7; 1998 c 397 art 7 s 12-16,164; art 11 s 3; 1998 c 398 art 2 s 22,23; art 5 s 55



Section 123B.45 Payments for contractual obligations.

123B.45 Payments for contractual obligations.

The commissioner shall make such payments to school districts or intermediary service areas pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48 as are needed to meet contractual obligations incurred for the provision of benefits to nonpublic school students pursuant to section 123B.42, 123B.44, or 123B.445.

HIST: 1975 c 396 s 6; 1978 c 733 s 16; 1998 c 397 art 7 s 17,164; art 11 s 3



Section 123B.46 Administrative costs.

123B.46 Administrative costs.

Each year, a district or intermediary service area may claim and receive from the department an additional sum for the administration of sections 123B.42, 123B.44, and 123B.445, equal to five percent of the district's or area's allocation for that year pursuant to those sections.

HIST: 1978 c 733 s 17; 1990 c 562 art 7 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 18,164; art 11 s 3



Section 123B.47 Notice to districts; proration.

123B.47 Notice to districts; proration.

If the appropriation for nonpublic educational aid under sections 123B.40 to 123B.48 is not sufficient to meet the required payments in any fiscal year, the department must notify the school districts at the earliest possible date of the need to prorate the appropriation among the districts.

HIST: 1987 c 398 art 6 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 19,164; art 11 s 3



Section 123B.48 Limit on district obligations.

123B.48 Limit on district obligations.

If the amount appropriated for purposes of sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for any year is not sufficient to make the payments required pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year, then no school district or intermediary service area is required to expend an amount pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year which exceeds the amount of the payments it receives pursuant to sections 123B.40 to 123B.42, and 123B.44 to 123B.48, for that year.

HIST: 1975 c 396 s 8; 1978 c 733 s 18; 1979 c 334 art 6 s 18; 1980 c 609 art 4 s 4; 1981 c 358 art 6 s 17; 1998 c 397 art 7 s 164; art 11 s 3



Section 123B.49 Extracurricular activities; insurance.

123B.49 Extracurricular activities; insurance.

Subdivision 1. Activities outside district limits. Whenever it appears to be beneficial and for the best interest of the district and the pupils of the district to carry on any school sport activities or educational activities connected with their studies outside of the territorial limits of the district, the board may authorize such activities to be conducted under such rules and regulations as the board deems sufficient. The district may pay all necessary costs therefor including transportation from the district funds available.

Subd. 2. Cocurricular activities authorization. The board must take charge of and control all cocurricular school activities of the teachers and children of the public schools in that district held in the school building or school grounds or under the supervision or direction of the school board. The board must adopt rules and regulations for the conduct of cocurricular activities in which the schools of the district or any class or pupils therein may participate. All money received on account of such activities must be turned over to the district treasurer, who shall keep the same in the general fund, to be disbursed for expenses and salaries connected with the activities, or otherwise, by the board upon properly allowed itemized claims.

Teachers or pupils in the public schools of such district must not participate in cocurricular activities, nor shall the school name or any allied name be used in connection therewith, except by consent and direction of the board.

Subd. 3. Cocurricular activities. Cocurricular activities means school sponsored and directed activities designed to provide opportunities for pupils to participate, on an individual or group basis, in school and public events for the improvement of skills. Cocurricular activities are not offered for school credit, cannot be counted toward graduation and have one or more of the following characteristics:

(a) They are conducted at regular and uniform times during school hours, or at times established by school authorities;

(b) Although not offered for credit, they are directed or supervised by instructional staff in a learning environment similar to that found in courses offered for credit;

(c) They are partially funded by public moneys for general instructional purposes under direction and control of the board.

Subd. 4. Board control of extracurricular activities. (a) The board may take charge of and control all extracurricular activities of the teachers and children of the public schools in the district. Extracurricular activities means all direct and personal services for pupils for their enjoyment that are managed and operated under the guidance of an adult or staff member. The board shall allow all resident pupils receiving instruction in a home school as defined in section 123B.36, subdivision 1, paragraph (a), to be eligible to fully participate in extracurricular activities on the same basis as public school students.

(b) Extracurricular activities have all of the following characteristics:

(1) they are not offered for school credit nor required for graduation;

(2) they are generally conducted outside school hours, or if partly during school hours, at times agreed by the participants, and approved by school authorities;

(3) the content of the activities is determined primarily by the pupil participants under the guidance of a staff member or other adult.

(c) If the board does not take charge of and control extracurricular activities, these activities shall be self-sustaining with all expenses, except direct salary costs and indirect costs of the use of school facilities, met by dues, admissions, or other student fundraising events. The general fund must reflect only those salaries directly related to and readily identified with the activity and paid by public funds. Other revenues and expenditures for extra curricular activities must be recorded according to the "Manual of Instruction for Uniform Student Activities Accounting for Minnesota School Districts and Area Vocational-Technical Colleges." Extracurricular activities not under board control must have an annual financial audit and must also be audited annually for compliance with this section.

(d) If the board takes charge of and controls extracurricular activities, any or all costs of these activities may be provided from school revenues and all revenues and expenditures for these activities shall be recorded in the same manner as other revenues and expenditures of the district.

(e) If the board takes charge of and controls extracurricular activities, the teachers or pupils in the district must not participate in such activity, nor shall the school name or any allied name be used in connection therewith, except by consent and direction of the board.

Subd. 5. Contract for insurance. The board may enter into a contract providing for the payment of cash benefits or the rendering or payment of hospital and medical benefits, or both to school children injured while participating in activities of the school. The contract entered into by the board may make the payment of such benefits or the rendering thereof the direct and sole obligation of the association or company entering into such contract with the district.

If the board deems it advisable, it may authorize employees to collect fees from the pupils enrolled in said school who are to be or are covered by such contract, and to make payment of the premium or other charge for such contract or protection. The payment of such premium or other charge may be made from funds received from the federal government or from the state or any governmental subdivision thereof, or from funds derived by a tax levy or the issuance of bonds.

The child's payment of any fees, premium or other charge shall not thereby make the district liable for any injuries incurred from such school activities.

The commissioner of children, families, and learning may purchase medical insurance coverage for the benefit of students of the Minnesota state academy for the deaf or the Minnesota state academy for the blind in the same manner and with the same effect as a school district board may do for its students under this subdivision.

Subd. 6. Insurance laws. The insurance laws of this state shall not apply to nonprofit benefit and relief associations formed by public schools or officers of public schools or the Minnesota state high school league, the privileges of which and applications for membership in which are confined to pupils of the schools, and the benefits and relief to be derived therefrom are limited to pupils injured or disabled from participation in school athletics or any supervised school activity.

HIST: Ex1959 c 71 art 4 s 20; 1971 c 254 s 1; 1976 c 212 s 1-5; 1979 c 335 s 14; 1987 c 258 s 12; 1987 c 384 art 1 s 55; 1989 c 246 s 2; 1990 c 562 art 8 s 25; 1991 c 265 art 9 s 40; 1996 c 412 art 13 s 14,15; 1998 c 397 art 6 s 78-82,124; 1998 c 398 art 5 s 55; 1999 c 241 art 5 s 6



Section 123B.50 Special school districts, laws applicable.

123B.50 Special school districts, laws applicable.

Special districts as now organized shall continue to operate under the special legislation and charter provisions governing them until conversion to independent districts. The provisions of law relating to independent districts shall apply to and govern each special district unless the special laws and charter provisions governing the special district provide for the matter, in which case the special laws and charter provisions relating to the special district shall apply and control. Sections 205A.01 to 205A.11 control and supersede inconsistent provisions of special laws or charters in the administration of school district elections in special districts.

HIST: Ex1959 c 71 art 4 s 25; 1980 c 609 art 6 s 19; 1987 c 266 art 2 s 11; 1998 c 397 art 6 s 124



Section 123B.51 Schoolhouses and sites; uses for school and nonschool purposes; closings.

123B.51 Schoolhouses and sites; uses for school and nonschool purposes; closings.

Subdivision 1. Sites. According to section 126C.40, subdivision 1, or 465.71, when funds are available, the board may locate and acquire necessary sites of schoolhouses or enlargements, or additions to existing schoolhouse sites by lease, purchase or condemnation under the right of eminent domain; it may erect schoolhouses on the sites; it may erect or purchase garages for district-owned school buses. When property is taken by eminent domain by authority of this subdivision when needed by the district for such purposes, the fact that the property has been acquired by the owner under the power of eminent domain or is already devoted to public use, shall not prevent its acquisition by the district. The board may sell or exchange schoolhouses or sites, and execute deeds of conveyance thereof.

Subd. 2. Use of schoolhouses. The board may authorize the use of any schoolhouses in the district for divine worship, Sunday schools, public meetings, elections, post-secondary instruction, and other community purposes that, in its judgment, will not interfere with their use for school purposes. Before permitting any of these uses, the board may require a cash or corporate surety bond in a reasonable amount conditioned for the proper use of the schoolhouse, payment of all rent, and repair of all damage caused by the use. It may determine a reasonable charge for using the schoolhouse.

It may authorize the use of any schoolhouses or buildings owned or leased by the district for primaries, elections, registrations, and related activities if the board determines that the use will not interfere with school purposes. It may impose reasonable regulations and conditions upon the use as may seem necessary and proper.

Subd. 3. Lease rooms or buildings. When necessary, the board may lease rooms or buildings for school purposes.

Subd. 4. Lease for nonschool purpose. (a) The board may lease to any person, business, or organization a schoolhouse that is not needed for school purposes, or part of a schoolhouse that is not needed for school purposes if the board determines that leasing part of a schoolhouse does not interfere with the educational programs taking place in the rest of the building. The board may charge and collect reasonable consideration for the lease and may determine the terms and conditions of the lease.

(b) In districts with outstanding bonds, the net proceeds of the lease must be first deposited in the debt retirement fund of the district in an amount sufficient to meet when due that percentage of the principal and interest payments for outstanding bonds that is ascribable to the payment of expenses necessary and incidental to the construction or purchase of the particular building or property that is leased. Any remaining net proceeds in these districts may be deposited in either the debt redemption fund or capital expenditure fund. All net proceeds of the lease in districts without outstanding bonds shall be deposited in the capital expenditure fund of the district.

(c) The board may make capital improvements, including fixtures, to a schoolhouse or a portion thereof, not exceeding in cost the replacement value of the schoolhouse, to facilitate its rental, and the lease of an improved schoolhouse, or part of it, shall provide for rentals which will recover the cost of the improvements over the initial term of the lease. Notwithstanding paragraph (b), the portion of the rentals representing the cost of the improvements shall be deposited in the capital expenditure fund of the district and the balance of the rentals shall be used as provided in paragraph (b).

Subd. 5. Schoolhouse closing. The board may close a schoolhouse only after a public hearing on the question of the necessity and practicability of the proposed closing. Published notice of the hearing shall be given for two weeks in the official newspaper of the district. The time and place of the meeting, the description and location of the schoolhouse, and a statement of the reasons for the closing must be specified in the notice. Parties requesting to give testimony for and against the proposal shall be heard by the board before it makes a final decision to close or not to close the schoolhouse.

Subd. 6. Proceeds of sale or exchange. (a) Proceeds of the sale or exchange of school buildings or real property of the district must be used as provided in this subdivision.

(b) In districts with outstanding bonds, the proceeds of the sale or exchange shall first be deposited in the debt retirement fund of the district in an amount sufficient to meet when due that percentage of the principal and interest payments for outstanding bonds which is ascribable to the payment of expenses necessary and incidental to the construction or purchase of the particular building or property which is sold.

(c) After satisfying the requirements of paragraph (b), a district with outstanding bonds may deposit proceeds of the sale or exchange in its general fund reserved for operating capital account if the amount deposited is used for the following:

(1) for expenditures for the cleanup of polychlorinated biphenyls, if the method for cleanup is approved by the department;

(2) for capital expenditures for the betterment, as defined in section 475.51, subdivision 8, of district-owned school buildings; or

(3) to replace the building or property sold.

(d) In a district with outstanding bonds, the amount of the proceeds of the sale or exchange remaining after the application of paragraphs (b) and (c), which is sufficient to meet when due that percentage of the principal and interest payments for the district's outstanding bonds which is not governed by paragraph (b), shall be deposited in the debt retirement fund.

(e) Any proceeds of the sale or exchange remaining in districts with outstanding bonds after the application of paragraphs (b), (c), and (d), and all proceeds of the sale or exchange in districts without outstanding bonds shall be deposited in the general fund reserved for operating capital account of the district.

(f) Notwithstanding paragraphs (c) and (d), a district with outstanding bonds may deposit in its general fund reserved for operating capital account and use for any lawful operating capital expenditure without the reduction of any levy limitation the same percentage of the proceeds of the sale or exchange of a building or property as the percentage of the initial cost of purchasing or constructing the building or property which was paid using revenue from the general fund reserved for operating capital account.

Subd. 7. Use of buildings by lower grades. (a) In addition to the protections provided in existing building and fire code rules and standards, the following alternatives apply for existing school buildings:

(1) rooms occupied by preschool, kindergarten, and first and second grade students for classrooms, latchkey, day care, early childhood family education or teen parent or similar programs may be located on any floor level below the fourth story of a school building if the building is protected throughout by a complete automatic sprinkler system and a complete automatic fire alarm system consisting of automatic smoke detection throughout the exit system and approved smoke detection in all rooms and areas other than classrooms and offices;

(2) rooms used by preschool, kindergarten, or first grade students for classrooms, latchkey, day care, early childhood family education or teen parent or similar programs, must be located on the story of exit discharge, and rooms used by second grade students, for any purpose, must be located on the story of exit discharge or one story above unless one of the following conditions is met:

(i) a complete automatic sprinkler system is provided throughout the building, the use of the affected room or space is limited to one grade level at a time, and exiting is provided from the affected room or space which is independent from the exiting system used by older students; or

(ii) a complete approved automatic fire alarm system is installed throughout the building consisting of automatic smoke detection throughout the exit system and approved detection in all rooms and areas other than classrooms and offices, the use of the affected room or space is limited to one grade level at a time and exiting is provided from the affected room or space which is independent from the exiting system used by older students.

(b) For purposes of paragraph (a), clause (2), pupils from second grade down are considered one grade level.

(c) Accessory spaces, including gymnasiums, cafeterias, media centers, auditoriums, libraries, and band and choir rooms, which are used on an occasional basis by preschool, kindergarten, and first and second grade students are permitted to be located one level above or one level below the story of exit discharge, provided the building is protected throughout by a complete automatic sprinkler system or a complete approved corridor smoke detection system.

(d) Paragraphs (a) and (c) supersede any contrary provisions of the State Fire Code or State Building Code and rules relating to those codes must be amended by the state agencies having jurisdiction of them.

(e) Paragraphs (a) to (d) are effective for new school buildings beginning July 1, 1994.

HIST: Ex1959 c 71 art 4 s 18; 1973 c 123 art 5 s 7; 1975 c 59 s 1; 1975 c 199 s 1; 1976 c 168 s 1; 1976 c 239 s 32; 1978 c 706 s 16; 1979 c 295 s 1; 1980 c 609 art 6 s 17,18; 1981 c 358 art 6 s 13; 1983 c 314 art 6 s 5,6; art 7 s 20; 1984 c 463 art 7 s 9,10; 1985 c 279 s 1; 1Sp1985 c 12 art 7 s 14; 1986 c 444; 1987 c 398 art 7 s 21; 1989 c 222 s 9; 1989 c 329 art 5 s 3,4; 1990 c 562 art 7 s 4; art 8 s 23; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 5 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 69-74,124; art 11 s 3; 2000 c 489 art 5 s 2



Section 123B.52 Contracts.

123B.52 Contracts.

Subdivision 1. Contracts. A contract for work or labor, or for the purchase of furniture, fixtures, or other property, except books registered under the copyright laws, or for the construction or repair of school houses, the estimated cost or value of which shall exceed that specified in section 471.345, subdivision 3, must not be made by the school board without first advertising for bids or proposals by two weeks' published notice in the official newspaper. This notice must state the time and place of receiving bids and contain a brief description of the subject matter.

Additional publication in the official newspaper or elsewhere may be made as the board shall deem necessary.

After taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids, every such contract must be awarded to the lowest responsible bidder, be duly executed in writing, and be otherwise conditioned as required by law. The person to whom the contract is awarded shall give a sufficient bond to the board for its faithful performance. Notwithstanding section 574.26 or any other law to the contrary, on a contract limited to the purchase of a finished tangible product, a board may require, at its discretion, a performance bond of a contractor in the amount the board considers necessary. A record must be kept of all bids, with names of bidders and amount of bids, and with the successful bid indicated thereon. A bid containing an alteration or erasure of any price contained in the bid which is used in determining the lowest responsible bid must be rejected unless the alteration or erasure is corrected as provided in this section. An alteration or erasure may be crossed out and the correction thereof printed in ink or typewritten adjacent thereto and initialed in ink by the person signing the bid. In the case of identical low bids from two or more bidders, the board may, at its discretion, utilize negotiated procurement methods with the tied low bidders for that particular transaction, so long as the price paid does not exceed the low tied bid price. In the case where only a single bid is received, the board may, at its discretion, negotiate a mutually agreeable contract with the bidder so long as the price paid does not exceed the original bid. If no satisfactory bid is received, the board may readvertise. Standard requirement price contracts established for supplies or services to be purchased by the district must be established by competitive bids. Such standard requirement price contracts may contain escalation clauses and may provide for a negotiated price increase or decrease based upon a demonstrable industrywide or regional increase or decrease in the vendor's costs. Either party to the contract may request that the other party demonstrate such increase or decrease. The term of such contracts must not exceed two years with an option on the part of the district to renew for an additional two years. Contracts for the purchase of perishable food items, except milk for school lunches and vocational training programs, in any amount may be made by direct negotiation by obtaining two or more written quotations for the purchase or sale, when possible, without advertising for bids or otherwise complying with the requirements of this section or section 471.345, subdivision 3. All quotations obtained shall be kept on file for a period of at least one year after receipt.

Every contract made without compliance with the provisions of this section shall be void. Except in the case of the destruction of buildings or injury thereto, where the public interest would suffer by delay, contracts for repairs may be made without advertising for bids.

Subd. 2. Contract within budgeted amounts. The board may authorize its superintendent or business manager to lease, purchase, and contract for goods and services within the budget as approved by the board. Any transaction in an amount exceeding the minimum amount for which bids are required must first be specifically authorized by the board and must fulfill all other applicable requirements in subdivision 1.

Subd. 3. Transportation; fuel. Notwithstanding the provisions of subdivision 1 or section 471.345, a contract for the transportation of school children, or a contract for the purchase of petroleum heating fuel or fuel for vehicles may be made by direct negotiation, by obtaining two or more written quotations for the service when possible, or upon sealed bids. At least 30 days before awarding a directly negotiated contract, the district must, by published notice, request quotations for the service to be provided. All quotations obtained must be kept on file for a period of at least one year after receipt. If a contract is made by direct negotiation, all quotations must be public information. If a contract is made upon sealed bids, the procedure for advertising and awarding bids shall conform to the provisions of subdivision 1 except as otherwise provided in this subdivision.

Notwithstanding the provisions of subdivision 1 or section 574.26, a performance bond must be required of a contractor on a contract for the transportation of school children only when deemed necessary by and at the discretion of the board. Such a performance bond must be in the amount determined by the board.

Subd. 4. Asbestos removal and polychlorinated biphenyls cleanup. Notwithstanding any law to the contrary, districts may, without an election, enter into contracts extending beyond the end of the fiscal year to pay the costs of removal or encapsulation of asbestos or cleanup of polychlorinated biphenyls found in school buildings or on school property.

Subd. 5. Contracts with board members. Members of the board are authorized to contract with, to work for, and furnish supplies to the district subject to the provisions of section 471.87.

Subd. 6. Disposing of surplus school computers. Notwithstanding section 471.345, governing school district contracts made upon sealed bid or otherwise complying with the requirements for competitive bidding, other provisions of this section governing school district contracts, or other law to the contrary, a school district under this subdivision may dispose of a surplus school computer and related equipment if the district disposes of the surplus property by conveying the property and title to:

(1) another school district;

(2) the state department of corrections;

(3) the board of trustees of the Minnesota state colleges and universities; or

(4) the family of a student residing in the district whose total family income meets the federal definition of poverty.

HIST: Ex1959 c 71 art 4 s 18,19; Ex1967 c 1 s 6; 1969 c 107 s 1; 1973 c 123 art 5 s 7; 1974 c 521 s 13-15; 1975 c 59 s 1,2; 1975 c 199 s 1; 1976 c 168 s 1; 1976 c 239 s 32; 1976 c 271 s 39,40; 1978 c 706 s 16-18; 1978 c 764 s 33-35; 1979 c 295 s 1; 1980 c 609 art 6 s 17,18; 1981 c 358 art 6 s 13; 1982 c 548 art 4 s 8; 1983 c 314 art 2 s 1; art 6 s 5,6; art 7 s 20; 1984 c 463 art 7 s 9,10; 1985 c 279 s 1; 1Sp1985 c 12 art 7 s 14; 1986 c 444; 1987 c 258 s 6; 1987 c 398 art 7 s 21; 1989 c 222 s 9; 1989 c 246 s 2; 1989 c 329 art 5 s 3,4; 1990 c 375 s 3; 1990 c 562 art 7 s 4; art 8 s 23,24; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1993 c 224 art 5 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 13; 1998 c 397 art 6 s 69-77,124; 2000 c 489 art 5 s 3



Section 123B.53 Debt service equalization program.

123B.53 Debt service equalization program.

Subdivision 1. Definitions. (a) For purposes of this section, the eligible debt service revenue of a district is defined as follows:

(1) the amount needed to produce between five and six percent in excess of the amount needed to meet when due the principal and interest payments on the obligations of the district for eligible projects according to subdivision 2, including the amounts necessary for repayment of energy loans according to section 216C.37 or sections 298.292 to 298.298, debt service loans and capital loans, lease purchase payments under section 126C.40, subdivision 2, alternative facilities levies under section 123B.59, subdivision 5, minus

(2) the amount of debt service excess levy reduction for that school year calculated according to the procedure established by the commissioner.

(b) The obligations in this paragraph are excluded from eligible debt service revenue:

(1) obligations under section 123B.61;

(2) the part of debt service principal and interest paid from the taconite environmental protection fund or northeast Minnesota economic protection trust;

(3) obligations issued under Laws 1991, chapter 265, article 5, section 18, as amended by Laws 1992, chapter 499, article 5, section 24; and

(4) obligations under section 123B.62.

(c) For purposes of this section, if a preexisting school district reorganized under sections 123A.35 to 123A.43, 123A.46, and 123A.48 is solely responsible for retirement of the preexisting district's bonded indebtedness, capital loans or debt service loans, debt service equalization aid must be computed separately for each of the preexisting districts.

Subd. 2. Eligibility. (a) The following portions of a district's debt service levy qualify for debt service equalization:

(1) debt service for repayment of principal and interest on bonds issued before July 2, 1992;

(2) debt service for bonds refinanced after July 1, 1992, if the bond schedule has been approved by the commissioner and, if necessary, adjusted to reflect a 20-year maturity schedule; and

(3) debt service for bonds issued after July 1, 1992, for construction projects that have received a positive review and comment according to section 123B.71, if the commissioner has determined that the district has met the criteria under section 126C.69, subdivision 3, and if the bond schedule has been approved by the commissioner and, if necessary, adjusted to reflect a 20-year maturity schedule.

(b) The criterion described in section 126C.69, subdivision 3, paragraph (a), clause (9), does not apply to bonds authorized by elections held before July 1, 1992.

(c) For the purpose of this subdivision the department shall determine the eligibility for sparsity at the location of the new facility, or the site of the new facility closest to the nearest operating school if there is more than one new facility.

(d) Notwithstanding paragraphs (a) to (c), debt service for repayment of principal and interest on bonds issued after July 1, 1997, does not qualify for debt service equalization aid unless the primary purpose of the facility is to serve students in kindergarten through grade 12.

Subd. 3. Notification. A district eligible for debt service equalization revenue under subdivision 2 must notify the commissioner of the amount of its intended debt service revenue calculated under subdivision 1 for all bonds sold prior to the notification by July 1 of the calendar year the levy is certified.

Subd. 4. Debt service equalization revenue. (a) The debt service equalization revenue of a district equals the sum of the first tier debt service equalization revenue and the second tier debt service equalization revenue.

(b) The first tier debt service equalization revenue of a district equals the greater of zero or the eligible debt service revenue minus the amount raised by a levy of 15 percent times the adjusted net tax capacity of the district minus the second tier debt service equalization revenue of the district.

(c) The second tier debt service equalization revenue of a district equals the greater of zero or the eligible debt service revenue minus the amount raised by a levy of 25 percent times the adjusted net tax capacity of the district.

Subd. 5. Equalized debt service levy. (a) The equalized debt service levy of a district equals the sum of the first tier equalized debt service levy and the second tier equalized debt service levy.

(b) A district's first tier equalized debt service levy equals the district's first tier debt service equalization revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted pupil units in the district for the school year ending in the year prior to the year the levy is certified; to

(2) $3,200.

(c) A district's second tier equalized debt service levy equals the district's second tier debt service equalization revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted pupil units in the district for the school year ending in the year prior to the year the levy is certified; to

(2) $8,000.

Subd. 6. Debt service equalization aid. A district's debt service equalization aid is the difference between the debt service equalization revenue and the equalized debt service levy.

Subd. 7. Debt service equalization aid payment schedule. Debt service equalization aid must be paid according to section 127A.45, subdivision 10.

HIST: 1991 c 265 art 5 s 8; 1992 c 499 art 5 s 14-19; 1993 c 224 art 5 s 31-34; 1994 c 647 art 5 s 14,15; 1Sp1995 c 3 art 5 s 10-12; 1996 c 412 art 5 s 7; 1Sp1997 c 4 art 4 s 20; 1998 c 397 art 7 s 123,164; art 11 s 3; 1998 c 398 art 4 s 7; 1999 c 241 art 4 s 1-5; 1Sp2001 c 5 art 2 s 2-4

* NOTE: The amendments to subdivisions 2 and 4 by Laws 2001, *First Special Session chapter 5, article 2, sections 2 and 3, *are effective for fiscal year 2003 and thereafter. Laws 2001, *First Special Session chapter 5, article 2, sections 2 and 3, *the effective dates.

* NOTE: The amendment to subdivision 5 by Laws 2001, First *Special Session chapter 5, article 2, section 4, is effective *for taxes payable in 2002 and revenue in fiscal year 2003, and *thereafter. Laws 2001, First Special Session chapter 5, article *2, section 4, the effective date.



Section 123B.54 Debt service appropriation.

123B.54 Debt service appropriation.

(a) $25,989,000 in fiscal year 2002, $35,163,000 in fiscal year 2003, $31,787,000 in fiscal year 2004, and $26,453,000 in fiscal years 2005 and later are appropriated from the general fund to the commissioner of children, families, and learning for payment of debt service equalization aid under section 123B.53.

(b) The appropriations in paragraph (a) must be reduced by the amount of any money specifically appropriated for the same purpose in any year from any state fund.

HIST: 1992 c 499 art 5 s 20; 1993 c 224 art 5 s 35; 1994 c 647 art 1 s 12; 1Sp1995 c 3 art 5 s 13; art 16 s 13; 1996 c 412 art 5 s 8; 1Sp1997 c 4 art 4 s 21; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 6; 2000 c 489 art 5 s 4; 2000 c 499 s 29; 1Sp2001 c 5 art 2 s 5; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 2



Section 123B.55 Debt service levy.

123B.55 Debt service levy.

A district may levy the amounts necessary to make payments for bonds issued and for interest on them, including the bonds and interest on them, issued as authorized by Minnesota Statutes 1974, section 275.125, subdivision 3, clause (7)(C); and the amounts necessary for repayment of debt service loans and capital loans, minus the amount of debt service equalization revenue of the district.

HIST: 1991 c 265 art 5 s 10; 1998 c 397 art 7 s 124,164



Section 123B.56 Health, safety, and environmental management.

123B.56 Health, safety, and environmental management.

"Health, safety, and environmental management" means school district activities necessary for a district's compliance with state law and rules of the departments of health, labor and industry, public safety, and pollution control agency as well as any related federal standards. These activities include hazard assessment, required training, recordkeeping, and program management.

HIST: 1993 c 224 art 5 s 21; 1998 c 397 art 7 s 164



Section 123B.57 Capital expenditure; health and safety.

123B.57 Capital expenditure; health and safety.

Subdivision 1. Health and safety program. To receive health and safety revenue for any fiscal year a district must submit to the commissioner an application for aid and levy by the date determined by the commissioner. The application may be for hazardous substance removal, fire and life safety code repairs, labor and industry regulated facility and equipment violations, and health, safety, and environmental management, including indoor air quality management. The application must include a health and safety program adopted by the school district board. The program must include the estimated cost, per building, of the program by fiscal year. Upon approval through the adoption of a resolution by each of an intermediate district's member school district boards and the approval of the department of children, families, and learning, a school district may include its proportionate share of the costs of health and safety projects for an intermediate district in its application.

Subd. 2. Contents of program. A district must adopt a health and safety program. The program must include plans, where applicable, for hazardous substance removal, fire and life safety code repairs, regulated facility and equipment violations, and health, safety, and environmental management, including indoor air quality management.

(a) A hazardous substance plan must contain provisions for the removal or encapsulation of asbestos from school buildings or property, asbestos-related repairs, cleanup and disposal of polychlorinated biphenyls found in school buildings or property, and cleanup, removal, disposal, and repairs related to storing heating fuel or transportation fuels such as alcohol, gasoline, fuel, oil, and special fuel, as defined in section 296A.01. If a district has already developed a plan for the removal or encapsulation of asbestos as required by the federal Asbestos Hazard Emergency Response Act of 1986, the district may use a summary of that plan, which includes a description and schedule of response actions, for purposes of this section. The plan must also contain provisions to make modifications to existing facilities and equipment necessary to limit personal exposure to hazardous substances, as regulated by the federal Occupational Safety and Health Administration under Code of Federal Regulations, title 29, part 1910, subpart Z; or is determined by the commissioner to present a significant risk to district staff or student health and safety as a result of foreseeable use, handling, accidental spill, exposure, or contamination.

(b) A fire and life safety plan must contain a description of the current fire and life safety code violations, a plan for the removal or repair of the fire and life safety hazard, and a description of safety preparation and awareness procedures to be followed until the hazard is fully corrected.

(c) A facilities and equipment violation plan must contain provisions to correct health and safety hazards as provided in department of labor and industry standards pursuant to section 182.655.

(d) A health, safety, and environmental management plan must contain a description of training, recordkeeping, hazard assessment, and program management as defined in section 123B.56.

(e) A plan to test for and mitigate radon produced hazards.

(f) A plan to monitor and improve indoor air quality.

Subd. 3. Health and safety revenue. A district's health and safety revenue for a fiscal year equals:

(1) the sum of (a) the total approved cost of the district's hazardous substance plan for fiscal years 1985 through 1989, plus (b) the total approved cost of the district's health and safety program for fiscal year 1990 through the fiscal year to which the levy is attributable, excluding expenditures funded with bonds issued under section 123B.59 or 123B.62, or chapter 475; certificates of indebtedness or capital notes under section 123B.61; levies under section 123B.58, 123B.59, 123B.63, or 126C.40, subdivision 1 or 6; and other federal, state, or local revenues, minus

(2) the sum of (a) the district's total hazardous substance aid and levy for fiscal years 1985 through 1989 under sections 124.245 and 275.125, subdivision 11c, plus (b) the district's health and safety revenue under this subdivision, for years before the fiscal year to which the levy is attributable.

Subd. 4. Health and safety levy. To receive health and safety revenue, a district may levy an amount equal to the district's health and safety revenue as defined in subdivision 3 multiplied by the lesser of one, or the ratio of the quotient derived by dividing the adjusted net tax capacity of the district for the year preceding the year the levy is certified by the adjusted marginal cost pupil units in the district for the school year to which the levy is attributable, to $3,956.

Subd. 5. Health and safety aid. A district's health and safety aid is the difference between its health and safety revenue and its health and safety levy. If a district does not levy the entire amount permitted, health and safety aid must be reduced in proportion to the actual amount levied. Health and safety aid may not be reduced as a result of reducing a district's health and safety levy according to section 123B.79.

Subd. 6. Uses of health and safety revenue. Health and safety revenue may be used only for approved expenditures necessary to correct fire safety hazards, life safety hazards, or for the removal or encapsulation of asbestos from school buildings or property owned or being acquired by the district, asbestos-related repairs, cleanup and disposal of polychlorinated biphenyls found in school buildings or property owned or being acquired by the district, or the cleanup, removal, disposal, and repairs related to storing heating fuel or transportation fuels such as alcohol, gasoline, fuel oil, and special fuel, as defined in section 296A.01, labor and industry regulated facility and equipment hazards, and health, safety, and environmental management. Health and safety revenue must not be used to finance a lease purchase agreement, installment purchase agreement, or other deferred payments agreement. Health and safety revenue must not be used for the construction of new facilities or the purchase of portable classrooms, for interest or other financing expenses, or for energy efficiency projects under section 123B.65. The revenue may not be used for a building or property or part of a building or property used for post-secondary instruction or administration or for a purpose unrelated to elementary and secondary education.

Subd. 7. Proration. In the event that the health and safety aid available for any year is prorated, a district having its aid prorated may levy an additional amount equal to the amount not paid by the state due to proration.

Subd. 8. Health, safety, and environmental management cost. (a) A district's cost for health, safety, and environmental management is limited to the lesser of:

(1) actual cost to implement their plan; or

(2) an amount determined by the commissioner, based on enrollment, building age, and size.

(b) The department may contract with regional service organizations, private contractors, Minnesota safety council, or state agencies to provide management assistance to school districts for health and safety capital projects. Management assistance is the development of written programs for the identification, recognition and control of hazards, and prioritization and scheduling of district health and safety capital projects. The department shall not exclude private contractors from the opportunity to provide any health and safety services to school districts.

(c) Notwithstanding paragraph (b), the department may approve revenue, up to the limit defined in paragraph (a) for districts having an approved health, safety, and environmental management plan that uses district staff to accomplish coordination and provided services.

HIST: 1988 c 718 art 8 s 19; 1988 c 719 art 5 s 84; 1989 c 329 art 5 s 11-13; 1Sp1989 c 1 art 6 s 6; art 9 s 4; 1990 c 562 art 5 s 8; art 10 s 5; 1990 c 604 art 8 s 1,2; 1991 c 130 s 19,20; 1991 c 265 art 5 s 6; 1993 c 224 art 5 s 22-26; 1994 c 647 art 6 s 28; 1Sp1995 c 3 art 5 s 7; art 16 s 13; 1Sp1997 c 4 art 4 s 17,18; 1998 c 299 s 30; 1998 c 397 art 7 s 97,98,164; art 11 s 3; 1998 c 398 art 4 s 3; 1999 c 86 art 1 s 33; 1999 c 241 art 4 s 7,29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 5,19,27; 1Sp2001 c 6 art 4 s 3-5

* NOTE: The amendment to subdivision 1 by Laws 2000, chapter *489, article 5, section 5, is effective for revenue for fiscal *year 2002 and thereafter.



Section 123B.58 Handicapped access and fire safety improvements to school buildings.

123B.58 Handicapped access and fire safety improvements to school buildings.

Subdivision 1. Removal of architectural barriers. If a board has insufficient money in its capital expenditure fund to remove architectural barriers from a building it owns in order to allow a pupil to attend a school in the pupil's attendance area or to meet the needs of an employee with a disability, a district may submit an application to the commissioner containing at least the following:

(1) program modifications that the board considered, such as relocating classrooms, providing an accessible unisex bathroom, providing alternative library resources, or using special equipment, such as bookcarts, and the reasons the modifications were not feasible;

(2) a description of the proposed building modifications and the cost of the modifications; and

(3) the age and market value of the building.

Individuals developing an application for a district shall complete a workshop, developed jointly by the commissioner and the council on disability, about access criteria.

In consultation with the council on disability, the commissioner shall develop criteria to determine the cost-effectiveness of removing barriers in older buildings.

The commissioner shall approve or disapprove an application within 60 days of receiving it.

Subd. 2. Fire safety modifications. If a district has insufficient money in its capital expenditure fund to make modifications to a school building required by a fire inspection conducted according to section 123B.73, the district may submit an application to the commissioner containing information required by the commissioner. The commissioner shall approve or disapprove of the application according to criteria established by the commissioner. The criteria shall take into consideration the cost-effectiveness of making modifications to older buildings.

Subd. 3. Levy authority. The district may levy up to $300,000 under this section, as approved by the commissioner. The approved amount may be levied over eight or fewer years.

Subd. 4. Levy authority in combined districts. Notwithstanding subdivision 3, a district that has combined or consolidated may levy up to 50 percent times $300,000 times the number of former districts that operated on June 30, 1991, in the area that now makes up the combined or consolidated district. The approved amount is reduced by any amount levied under subdivision 3 in the consolidated or combined district or in the former districts that make up the consolidated or combined district. Levy authority under this subdivision expires at the same time as levy authority under subdivision 3.

HIST: 1991 c 265 art 5 s 7; 1992 c 499 art 5 s 13; 1994 c 647 art 5 s 5; 1Sp1995 c 3 art 5 s 8; art 16 s 13; 1998 c 397 art 7 s 99,100,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 7; 2000 c 489 art 5 s 19



Section 123B.59 Alternative facilities bonding and levy program.

123B.59 Alternative facilities bonding and levy program.

Subdivision 1. To qualify. An independent or special school district qualifies to participate in the alternative facilities bonding and levy program if the district has:

(1) more than 66 students per grade;

(2) over 1,850,000 square feet of space and the average age of building space is 15 years or older or over 1,500,000 square feet and the average age of building space is 35 years or older;

(3) insufficient funds from projected health and safety revenue and capital facilities revenue to meet the requirements for deferred maintenance, to make accessibility improvements, or to make fire, safety, or health repairs; and

(4) a ten-year facility plan approved by the commissioner according to subdivision 2.

Subd. 2. Ten-year plan. (a) A qualifying district must have a ten-year facility plan approved by the commissioner that includes an inventory of projects and costs that would be eligible for:

(1) health and safety revenue;

(2) disabled access levy; and

(3) deferred capital expenditures and maintenance projects necessary to prevent further erosion of facilities.

(b) The school district must:

(1) annually update the plan;

(2) biennially submit a facility maintenance plan; and

(3) indicate whether the district will issue bonds to finance the plan or levy for the costs.

Subd. 3. Bond authorization. A school district, upon approval of its board and the commissioner, may issue general obligation bonds under this section to finance approved facilities plans. Chapter 475, except sections 475.58 and 475.59, must be complied with. The district may levy under subdivision 5 for the debt service revenue. The authority to issue bonds under this section is in addition to any bonding authority authorized by this chapter, or other law. The amount of bonding authority authorized under this section must be disregarded in calculating the bonding or net debt limits of this chapter, or any other law other than section 475.53, subdivision 4.

Subd. 4. Levy prohibited for capital projects. A district that participates in the alternative facilities bonding and levy program is not eligible to levy and cannot receive aid under sections 123B.57 and 123B.58 for any capital projects funded under this section. A district may levy and receive aid for health and safety environmental management costs and health and safety regulatory, hazard assessment, record keeping, and maintenance programs as defined in section 123A.443, subdivision 2, and approved by the commissioner.

Subd. 5. Levy authorized. A district, after local board approval, may levy for costs related to an approved facility plan as follows:

(a) if the district has indicated to the commissioner that bonds will be issued, the district may levy for the principal and interest payments on outstanding bonds issued according to subdivision 3 after reduction for any alternative facilities aid receivable under subdivision 6; or

(b) if the district has indicated to the commissioner that the plan will be funded through levy, the district may levy according to the schedule approved in the plan after reduction for any alternative facilities aid receivable under subdivision 6.

Subd. 6. Alternative facilities aid. A district's alternative facilities aid is the amount equal to the district's annual debt service costs, provided that the amount does not exceed the amount certified to be levied for those purposes for taxes payable in 1997, or for a district that made a levy under subdivision 5, paragraph (b), the lesser of the district's annual levy amount, or one-sixth of the amount of levy that it certified for that purpose for taxes payable in 1998.

Subd. 7. Alternative facilities appropriation. (a) An amount not to exceed $19,700,000 for fiscal year 2000 and $20,000,000 for fiscal year 2001 and each year thereafter is appropriated from the general fund to the commissioner of children, families, and learning for payment of alternative facilities aid under subdivision 6.

(b) The appropriation in paragraph (a) must be reduced by the amount of any money specifically appropriated for the same purpose in any year from any state fund.

Subd. 8. Separate account. A district must establish a separate account under the uniform financial accounting and reporting standards (UFARS) for this program. If the district's levy exceeds the necessary interest and principal payments and noncapital health and safety costs, the district must reserve the revenue to replace future bonding authority, prepay bonds authorized under this program, or make payments on principal and interest.

HIST: 1993 c 224 art 5 s 3; 1996 c 412 art 5 s 1; 1997 c 231 art 1 s 1-3; 1Sp1997 c 5 s 38-41; 1998 c 389 art 2 s 1-3; 1998 c 397 art 7 s 35,164; art 11 s 3; 1999 c 241 art 4 s 8,29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27; 1Sp2001 c 6 art 4 s 6

* NOTE: The amendment to subdivision 1 by Laws 2001, First *Special Session chapter 6, article 4, section 6, is effective *for revenue for fiscal year 2004 and later. Laws 2001, First *Special Session chapter 6, article 4, section 6, the effective *date.



Section 123B.60 Building bonds for calamities.

123B.60 Building bonds for calamities.

Subdivision 1. Bonds. When a building owned by a district is substantially damaged by an act of God or other means beyond the control of the district, the district may issue general obligation bonds without an election to provide money immediately to carry out its adopted health and safety program. Each year the district must pledge an attributable share of its health and safety revenue to the repayment of principal and interest on the bonds. The pledged revenue must be transferred to the debt redemption fund of the district. The district must submit to the department the repayment schedule for any bonds issued under this section. The district must deposit in the debt redemption fund all proceeds received for specific costs for which the bonds were issued, including but not limited to:

(1) insurance proceeds;

(2) restitution proceeds; and

(3) proceeds of litigation or settlement of a lawsuit.

Before bonds are issued, the district must submit a combined application to the commissioner for health and safety revenue, according to section 123B.57, and requesting review and comment, according to section 123B.71, subdivisions 8, 9, 11, and 12. The commissioner shall complete all procedures concerning the combined application within 20 days of receiving the application. The publication provisions of section 123B.71, subdivision 12, do not apply to bonds issued under this section.

Subd. 2. Health and safety revenue. For any fiscal year where the total amount of health and safety revenue is limited, the commissioner must award highest priority to health and safety revenue pledged to repay building bonds issued under subdivision 1.

HIST: 1989 c 70 s 1; 1994 c 647 art 14 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 36,164; art 11 s 3



Section 123B.61 Purchase of certain equipment.

123B.61 Purchase of certain equipment.

The board of a district may issue general obligation certificates of indebtedness or capital notes subject to the district debt limits to: (a) purchase vehicles, computers, telephone systems, cable equipment, photocopy and office equipment, technological equipment for instruction, and other capital equipment having an expected useful life at least as long as the terms of the certificates or notes; (b) purchase computer hardware and software, without regard to its expected useful life, whether bundled with machinery or equipment or unbundled, together with application development services and training related to the use of the computer; and (c) prepay special assessments. The certificates or notes must be payable in not more than five years and must be issued on the terms and in the manner determined by the board, except that certificates or notes issued to prepay special assessments must be payable in not more than 20 years. The certificates or notes may be issued by resolution and without the requirement for an election. The certificates or notes are general obligation bonds for purposes of section 126C.55. A tax levy must be made for the payment of the principal and interest on the certificates or notes, in accordance with section 475.61, as in the case of bonds. The sum of the tax levies under this section and section 123B.62 for each year must not exceed the amount of the district's total operating capital revenue for the year the initial debt service levies are certified. The district's general education levy for each year must be reduced by the sum of (1) the amount of the tax levies for debt service certified for each year for payment of the principal and interest on the certificates or notes as required by section 475.61, and (2) any excess amount in the debt redemption fund used to retire certificates or notes issued after April 1, 1997, other than amounts used to pay capitalized interest. A district using an excess amount in the debt redemption fund to retire the certificates or notes shall report the amount used for this purpose to the commissioner by July 15 of the following fiscal year. A district having an outstanding capital loan under section 126C.69 or an outstanding debt service loan under section 126C.68 must not use an excess amount in the debt redemption fund to retire the certificates or notes.

HIST: 1988 c 718 art 8 s 6; 1989 c 222 s 26; 1Sp1995 c 3 art 5 s 5; 1996 c 412 art 5 s 3; 1Sp1997 c 4 art 4 s 9; 1998 c 397 art 7 s 37,164; art 11 s 3; 1999 c 241 art 4 s 9



Section 123B.62 Bonds for certain capital facilities.

123B.62 Bonds for certain capital facilities.

(a) In addition to other bonding authority, with approval of the commissioner, a district may issue general obligation bonds for certain capital projects under this section. The bonds must be used only to make capital improvements including:

(1) under section 126C.10, subdivision 14, total operating capital revenue uses specified in clauses (4), (6), (7), (8), (9), and (10);

(2) the cost of energy modifications;

(3) improving handicap accessibility to school buildings; and

(4) bringing school buildings into compliance with life and safety codes and fire codes.

(b) Before a district issues bonds under this subdivision, it must publish notice of the intended projects, the amount of the bond issue, and the total amount of district indebtedness.

(c) A bond issue tentatively authorized by the board under this subdivision becomes finally authorized unless a petition signed by more than 15 percent of the registered voters of the district is filed with the school board within 30 days of the board's adoption of a resolution stating the board's intention to issue bonds. The percentage is to be determined with reference to the number of registered voters in the district on the last day before the petition is filed with the board. The petition must call for a referendum on the question of whether to issue the bonds for the projects under this section. The approval of 50 percent plus one of those voting on the question is required to pass a referendum authorized by this section.

(d) The bonds must be paid off within ten years of issuance. The bonds must be issued in compliance with chapter 475, except as otherwise provided in this section. A tax levy must be made for the payment of principal and interest on the bonds in accordance with section 475.61. The sum of the tax levies under this section for each year must not exceed the amount of the district's total operating capital revenue for the year the initial debt service levies are certified. The district's general education levy for each year must be reduced by the sum of (1) the amount of the tax levies for debt service certified for each year for payment of the principal and interest on the bonds, and (2) any excess amount in the debt redemption fund used to retire bonds issued after April 1, 1997, other than amounts used to pay capitalized interest. A district using an excess amount in the debt redemption fund to retire the bonds shall report the amount used for this purpose to the commissioner by July 15 of the following fiscal year. A district having an outstanding capital loan under section 126C.69 or an outstanding debt service loan under section 126C.68 must not use an excess amount in the debt redemption fund to retire the bonds.

(e) Notwithstanding paragraph (d), bonds issued by a district within the first five years following voter approval of a combination according to section 123A.37, subdivision 2, must be paid off within 20 years of issuance. All the other provisions and limitation of paragraph (d) apply.

HIST: 1993 c 224 art 5 s 11; 1Sp1995 c 3 art 5 s 6; 1996 c 412 art 5 s 4; 1Sp1997 c 4 art 4 s 10; 1998 c 397 art 7 s 38,164; art 11 s 3



Section 123B.63 Building construction down payment program.

123B.63 Building construction down payment program.

Subdivision 1. Creation of a down payment account. A district may create a down payment account as a separate account in its construction fund. All proceeds from the down payment levy must be deposited in the capital expenditure fund and transferred to this account. Interest income attributable to the down payment account must be credited to the account.

Subd. 2. Uses of the account. Money in the down payment account must be used as a down payment for the future costs of acquisition and betterment for a project that has been reviewed under section 123B.71 and has been approved according to subdivision 3.

Subd. 3. Facilities down payment levy referendum. A district may levy the local tax rate approved by a majority of the electors voting on the question to provide funds for a down payment for an approved project. The election must take place no more than five years before the estimated date of commencement of the project. The referendum must be held on a date set by the board. A referendum for a project not receiving a positive review and comment by the commissioner under section 123B.71 must be approved by at least 60 percent of the voters at the election. The referendum may be called by the school board and may be held:

(1) separately, before an election for the issuance of obligations for the project under chapter 475; or

(2) in conjunction with an election for the issuance of obligations for the project under chapter 475; or

(3) notwithstanding section 475.59, as a conjunctive question authorizing both the down payment levy and the issuance of obligations for the project under chapter 475. Any obligations authorized for a project may be issued within five years of the date of the election.

The ballot must provide a general description of the proposed project, state the estimated total cost of the project, state whether the project has received a positive or negative review and comment from the commissioner, state the maximum amount of the down payment levy as a percentage of net tax capacity, state the amount that will be raised by that local tax rate in the first year it is to be levied, and state the maximum number of years that the levy authorization will apply.

The ballot must contain a textual portion with the information required in this section and a question stating substantially the following:

"Shall the down payment levy proposed by the board of .......... School District No. .......... be approved?"

If approved, the amount provided by the approved local tax rate applied to the net tax capacity for the year preceding the year the levy is certified may be certified for the number of years approved.

In the event a conjunctive question proposes to authorize both the down payment levy and the issuance of obligations for the project, appropriate language authorizing the issuance of obligations must also be included in the question.

The district must notify the commissioner of the results of the referendum.

Subd. 4. Excess building construction fund levy proceeds. Any funds remaining in the down payment account that are not applied to the payment of the costs of the approved project before its final completion must be transferred to the district's debt redemption fund.

HIST: 1988 c 718 art 8 s 18; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 4; 1Sp1989 c 1 art 2 s 11; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 95,96,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.64 Repealed, 1999 c 241 art 4 s 29

123B.64 Repealed, 1999 c 241 art 4 s 29



Section 123B.65 Energy efficiency projects.

123B.65 Energy efficiency projects.

Subdivision 1. Definitions. The definitions in this subdivision apply to this section.

(a) "Energy conservation measure" means a training program or facility alteration designed to reduce energy consumption or operating costs and includes:

(1) insulation of the building structure and systems within the building;

(2) storm windows and doors, caulking or weatherstripping, multiglazed windows and doors, heat absorbing or heat reflective glazed and coated window and door systems, additional glazing, reductions in glass area, and other window and door system modifications that reduce energy consumption;

(3) automatic energy control systems;

(4) heating, ventilating, or air conditioning system modifications or replacements;

(5) replacement or modifications of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless such increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(6) energy recovery systems;

(7) cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(8) energy conservation measures that provide long-term operating cost reductions.

(b) "Guaranteed energy savings contract" means a contract for the evaluation and recommendations of energy conservation measures, and for one or more energy conservation measures. The contract must provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time, but not to exceed 15 years from the date of final installation, and the savings are guaranteed to the extent necessary to make payments for the systems.

(c) "Qualified provider" means a person or business experienced in the design, implementation, and installation of energy conservation measures. A qualified provider to whom the contract is awarded shall give a sufficient bond to the school district for its faithful performance.

(d) "Commissioner" means the commissioner of commerce through the state energy office.

Subd. 2. Energy efficiency contract. (a) Notwithstanding any law to the contrary, a school district may enter into a guaranteed energy savings contract with a qualified provider to significantly reduce energy or operating costs.

(b) Before entering into a contract under this subdivision, the board shall comply with clauses (1) to (5).

(1) The board must seek proposals from multiple qualified providers by publishing notice of the proposed guaranteed energy savings contract in the board's official newspaper and in other publications if the board determines that additional publication is necessary to notify multiple qualified providers.

(2) The school board must select the qualified provider that best meets the needs of the board. The board must provide public notice of the meeting at which it will select the qualified provider.

(3) The contract between the board and the qualified provider must describe the methods that will be used to calculate the costs of the contract and the operational and energy savings attributable to the contract.

(4) The qualified provider shall issue a report to the board giving a description of all costs of installations, modifications, or remodeling, including costs of design, engineering, installation, maintenance, repairs, or debt service, and giving detailed calculations of the amounts by which energy or operating costs will be reduced and the projected payback schedule in years.

(5) The board must provide published notice of the meeting in which it proposes to award the contract, the names of the parties to the proposed contract, and the contract's purpose.

Subd. 3. Evaluation by commissioner. Upon request of the board, the commissioner shall review the report required in subdivision 2 and provide an evaluation to the board on the proposed contract within 15 working days of receiving the report. In evaluating the proposed contract, the commissioner shall determine whether the detailed calculations of the costs and of the energy and operating savings are accurate and reasonable. The commissioner may request additional information about a proposed contract as the commissioner deems necessary. If the commissioner requests additional information, the commissioner shall not be required to submit an evaluation to the board within fewer than ten working days of receiving the requested information.

Subd. 4. Review of savings under contract. Upon request of the board, the commissioner shall conduct a review of the energy and operating cost savings realized under a guaranteed energy savings contract every three years during the period a contract is in effect. The commissioner shall compare the savings realized under the contract during the period under review with the calculations of savings included in the report required under subdivision 2 and provide an evaluation to the board concerning the performance of the system and the accuracy and reasonableness of the claimed energy and operating cost savings.

Subd. 5. Payment of review expenses. The commissioner may charge a district requesting services under subdivisions 3 and 4 actual costs incurred by the department of commerce while conducting the review, or one-half percent of the total identified project cost, whichever is less. Before conducting the review, the commissioner shall notify a district requesting review services that expenses will be charged to the district. The commissioner shall bill the district upon completion of the contract review. Money collected by the commissioner under this subdivision must be deposited in the general fund. A district may include the cost of a review by the commissioner under subdivision 3 in a contract made pursuant to this section.

Subd. 6. Contract provisions. Guaranteed energy savings contracts that include a written guarantee that savings will meet or exceed the cost of energy conservation measures is not subject to competitive bidding requirements. The contract is not subject to section 123B.52 or 471.345.

Subd. 7. District action. A district may enter into a guaranteed energy savings contract with a qualified provider if, after review of the report and the commissioner's evaluation if requested, the board finds that the amount it would spend on the energy conservation measures recommended in the report is not likely to exceed the amount to be saved in energy and operation costs over 15 years from the date of installation if the recommendations in the report were followed, and the qualified provider provides a written guarantee that the energy or operating cost savings will meet or exceed the costs of the system. The guaranteed energy savings contract may provide for payments over a period of time, not to exceed 15 years. Notwithstanding section 123B.79, a district annually may transfer from the general fund to the reserve for operating capital account an amount up to the amount saved in energy and operation costs as a result of guaranteed energy savings contracts.

Subd. 8. Installation contracts. A district may enter into an installment payment contract for the purchase and installation of energy conservation measures. The contract must provide for payments of not less than 1/15 of the price to be paid within two years from the date of the first operation, and the remaining costs to be paid monthly, not to exceed a 15-year term from the date of the first operation.

Subd. 9. Contract continuance. Guaranteed energy savings contracts may extend beyond the fiscal year in which they become effective. The district must include in its annual appropriations measure for each later fiscal year any amounts payable under guaranteed energy savings contracts during the year. Failure of a board to make such an appropriation does not affect the validity of the guaranteed energy savings contract or the district's obligations under the contracts.

Subd. 10. Public information. A guaranteed energy savings contract must provide that all work plans and other information prepared by the qualified provider in relation to the project, including a detailed description of the project, are public data after the contract is entered into. Information defined as trade secret information under section 13.37, subdivision 1, shall remain nonpublic data.

HIST: 1989 c 263 s 1; 1992 c 499 art 7 s 3; 1993 c 224 art 5 s 27-29; 1994 c 647 art 5 s 6-12; 1995 c 224 s 67; 1998 c 397 art 7 s 101-107,164; art 11 s 3; 1998 c 398 art 1 s 23; 1Sp2001 c 4 art 6 s 19-21



Section 123B.66 Repealed, 1999 c 241 art 4 s 29

123B.66 Repealed, 1999 c 241 art 4 s 29



Section 123B.67 School Building Accessibility Capital Improvement Grant Act.

123B.67 School Building Accessibility Capital Improvement Grant Act.

Sections 123B.67 to 123B.69 may be cited as the "School Building Accessibility Capital Improvement Grant Act."

HIST: 1993 c 373 s 20; 1998 c 397 art 7 s 164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.68 Approval; application forms.

123B.68 Approval; application forms.

Subdivision 1. Approval by commissioner. The commissioner of children, families, and learning may approve or disapprove applications under section 123B.69. The grant money must be used only to remove architectural barriers from a building or site.

Subd. 2. Application forms. The commissioner shall prepare application forms and establish application dates.

Subd. 3. Match. A district applying for a grant under this section must match the grant with local district funds.

HIST: 1993 c 373 s 21; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 161,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.69 Grant application process.

123B.69 Grant application process.

Subdivision 1. Qualification. A school district that meets the criteria required under subdivision 2 may apply for a grant in an amount up to 50 percent of the approved costs of removing architectural barriers from a building or site. A grant may not exceed $150,000 to a recipient district in any fiscal year.

Subd. 2. Project review. The commissioner, in consultation with the Minnesota state council on disability, shall review applications for grants. A school district must apply by July 1 of each year in order to be considered for a grant.

Subd. 3. Award of grants. The commissioner shall examine and consider all applications for grants, and if a district is found not qualified, the commissioner shall promptly notify the district board. The commissioner shall give first priority to districts that have entered into the cooperation and combination process under sections 123A.35 to 123A.43, or that have consolidated since January 1, 1987. The commissioner shall further prioritize grants on the basis of the following: the district's tax burden, the long-term feasibility of the project, the suitability of the project, and the district's need for the project. If the total amount of the applications exceeds the amount that is or can be made available, the commissioner shall award grants according to the commissioner's judgment and discretion and based upon a ranking of the projects according to the factors listed in this paragraph. The commissioner shall promptly certify to each district the amount, if any, of the grant awarded to it.

Subd. 4. Matching revenue. Upon being awarded a grant under subdivision 3, the board shall determine the need for additional revenue. If the board determines that the local match cannot be made from existing revenue, the board may levy according to section 123B.58.

Subd. 5. Project budget. A district that receives a grant must provide the commissioner with the project budget and any other information the commissioner requests.

HIST: 1993 c 373 s 22; 1996 c 463 s 38; 1998 c 397 art 7 s 162,164; art 11 s 3; 1999 c 241 art 4 s 29; 2000 c 464 art 3 s 9; 2000 c 489 art 5 s 19,27



Section 123B.70 School district construction.

123B.70 School district construction.

Subdivision 1. Commissioner approval. In determining whether to give a school facility a positive, negative, or unfavorable review and comment, the commissioner must evaluate the proposals for facilities using the information provided under section 123B.71, subdivision 9.

Subd. 2. Positive review and comment. If the commissioner submits a positive review and comment for a proposal according to section 123B.71, the school board may proceed with the construction according to the requirements of applicable laws.

Subd. 3. Negative review and comment. (a) If the commissioner submits a negative review and comment for a proposal according to section 123B.71, the following steps must be taken:

(1) the commissioner must notify the school board of the proposed negative review and comment and schedule a public meeting within 60 days of the notification within that school district to discuss the proposed negative review and comment on the school facility; and

(2) the school board shall appoint an advisory task force of up to five members to advise the school board and the commissioner on the advantages, disadvantages, and alternatives to the proposed facility at the public meeting. One member of the advisory task force must also be a member of the county facilities group.

(b) After attending the public meeting, the commissioner shall reconsider the proposal. If the commissioner submits a negative review and comment, the school board may appeal that decision under chapter 14.

(c) A school board may not proceed with construction if the commissioner's negative review and comment is upheld or if the commissioner's negative review and comment is not appealed.

Subd. 4. Unfavorable review and comment. If the commissioner submits an unfavorable review and comment for a proposal under section 123B.71, the school board, by resolution of the board, must reconsider construction. If, upon reconsideration, the school board decides to proceed with construction, it may initiate proceedings for issuing bonds to finance construction under chapter 475. Unless 60 percent of the voters at the election approve of issuing the obligations, the board is not authorized to issue the obligations.

HIST: 1988 c 718 art 8 s 1; 1990 c 562 art 5 s 1; 1991 c 265 art 5 s 1; 1992 c 499 art 5 s 1; 1996 c 399 art 2 s 2; 1998 c 397 art 1 s 58; art 11 s 3; 1998 c 398 art 6 s 3; 2000 c 254 s 11



Section 123B.71 Review and comment for school district construction.

123B.71 Review and comment for school district construction.

Subdivision 1. Consultation. A school district shall consult with the commissioner of children, families, and learning before developing any plans and specifications to construct, remodel, or improve the building or site of an educational facility for which the estimated cost exceeds $250,000. This consultation shall occur before a referendum for bonds, solicitation for bids, or use of capital expenditure facilities revenue according to section 126C.10, subdivision 14, clause (2). The commissioner may require the district to participate in a management assistance plan before conducting a review and comment on the project.

Subd. 2. Project. The construction, remodeling, or improvement of a building or site of an educational facility at an estimated cost exceeding $100,000 is a project under section 177.42, subdivision 2.

Subd. 3. Repealed, 1Sp2001 c 6 art 4 s 28

Subd. 4. Plan submittal. For a project for which consultation is required under subdivision 1, the commissioner, after the consultation required in subdivision 1, may require a school district to submit preliminary and final plans for approval. The commissioner shall approve or disapprove the plans within 90 days after submission.

Final plans shall meet all applicable state laws, rules, and codes concerning public buildings, including sections 16B.59 to 16B.73.

Subd. 5. Final plans. If a construction contract has not been awarded within two years of approval, the approval shall not be valid. After approval, final plans and the approval shall be filed with the commissioner of children, families, and learning. If substantial changes are made to approved plans, documents reflecting the changes shall be submitted to the commissioner for approval. Upon completing a project, the school board shall certify to the commissioner that the project was completed according to the approved plans.

Subd. 6. Condemnation of school buildings. The commissioner may condemn school buildings and sites determined to be unfit or unsafe for that use.

Subd. 7. Rulemaking. The commissioner of children, families, and learning may adopt rules for public school buildings.

Subd. 8. Review and comment. A school district, a special education cooperative, or a cooperative unit of government, as defined in section 123A.24, subdivision 2, must not initiate an installment contract for purchase or a lease agreement, hold a referendum for bonds, nor solicit bids for new construction, expansion, or remodeling of an educational facility that requires an expenditure in excess of $500,000 per school site prior to review and comment by the commissioner. The commissioner may exempt a facility maintenance project funded with general education aid and levy or health and safety revenue from this provision after reviewing a written request from a school district describing the scope of work. A school board shall not separate portions of a single project into components to avoid the requirements of this subdivision.

Subd. 9. Information required. A school board proposing to construct a facility described in subdivision 8 shall submit to the commissioner a proposal containing information including at least the following:

(1) the geographic area and population to be served, preschool through grade 12 student enrollments for the past five years, and student enrollment projections for the next five years;

(2) a list of existing facilities by year constructed, their uses, and an assessment of the extent to which alternate facilities are available within the school district boundaries and in adjacent school districts;

(3) a list of the specific deficiencies of the facility that demonstrate the need for a new or renovated facility to be provided, and a list of the specific benefits that the new or renovated facility will provide to the students, teachers, and community users served by the facility;

(4) the relationship of the project to any priorities established by the school district, educational cooperatives that provide support services, or other public bodies in the service area;

(5) a specification of how the project will increase community use of the facility and whether and how the project will increase collaboration with other governmental or nonprofit entities;

(6) a description of the project, including the specification of site and outdoor space acreage and square footage allocations for classrooms, laboratories, and support spaces; estimated expenditures for the major portions of the project; and the dates the project will begin and be completed;

(7) a specification of the source of financing the project; the scheduled date for a bond issue or school board action; a schedule of payments, including debt service equalization aid; and the effect of a bond issue on local property taxes by the property class and valuation;

(8) an analysis of how the proposed new or remodeled facility will affect school district operational or administrative staffing costs, and how the district's operating budget will cover any increased operational or administrative staffing costs;

(9) a description of the consultation with local or state road and transportation officials on school site access and safety issues, and the ways that the project will address those issues;

(10) a description of how indoor air quality issues have been considered and a certification that the architects and engineers designing the facility will have professional liability insurance;

(11) as required under section 123B.72, for buildings coming into service after July 1, 2002, a certification that the plans and designs for the extensively renovated or new facility's heating, ventilation, and air conditioning systems will meet or exceed code standards; will provide for the monitoring of outdoor airflow and total airflow of ventilation systems; and will provide an indoor air quality filtration system that meets ASHRAE standard 52.1;

(12) a specification of any desegregation requirements that cannot be met by any other reasonable means; and

(13) a specification, if applicable, of how the facility will utilize environmentally sustainable school facility design concepts.

Subd. 10. Repealed, 1Sp2001 c 6 art 4 s 28

Subd. 11. Review of proposals. In reviewing each proposal, the commissioner shall submit to the school board, within 60 days of receiving the proposal, the review and comment about the educational and economic advisability of the project. The review and comment shall be based on information submitted with the proposal and other information the commissioner determines is necessary. If the commissioner submits a negative review and comment for a portion of a proposal, the review and comment shall clearly specify which portion of the proposal received a negative review and comment and which portion of the proposal received a positive review and comment.

Subd. 12. Publication. At least 20 days but not more than 60 days before a referendum for bonds or solicitation of bids for a project that has received a positive or unfavorable review and comment under section 123B.70, the school board shall publish the commissioner's review and comment of that project in the legal newspaper of the district. Supplementary information shall be available to the public.

HIST: Ex1959 c 71 art 2 s 15; 1969 c 532 s 1; 1977 c 305 s 45; 1983 c 314 art 7 s 6; 1984 c 463 art 7 s 1; 1Sp1986 c 3 art 1 s 16; 1987 c 258 s 12; 1988 c 718 art 8 s 2; 1989 c 246 s 2; 1989 c 329 art 5 s 2; 1990 c 562 art 5 s 2-4; 1991 c 265 art 5 s 2,3; 1993 c 224 art 13 s 4; 1Sp1995 c 3 art 1 s 2; art 16 s 13; 1996 c 412 art 13 s 5; 1997 c 7 art 1 s 47; 1997 c 231 art 16 s 4; 1Sp1997 c 4 art 4 s 4-7; 1998 c 397 art 4 s 51; art 11 s 3; 1998 c 398 art 4 s 1; art 5 s 55; 2000 c 489 art 5 s 6; 1Sp2001 c 6 art 4 s 7-10



Section 123B.72 School facility commissioning.

123B.72 School facility commissioning.

Subdivision 1. Application. This section applies to the installation or retrofitting of heating, ventilation, and air conditioning systems for which review and comment of the project under section 123B.71 has been requested after July 1, 1997.

Subd. 2. System inspector. For purposes of this section, system inspector means:

(1) a Minnesota-licensed architect or engineer; or

(2) properly qualified testing and balancing agency or individual.

Subd. 3. Certification. Prior to occupying or reoccupying a school facility affected by this section, a school board or its designee shall submit a document prepared by a system inspector to the building official or to the commissioner, verifying that the facility's heating, ventilation, and air conditioning system has been installed and operates according to design specifications and code, according to section 123B.71, subdivision 10, clause (3). A systems inspector shall also verify that the facility's design will provide the ability for monitoring of outdoor airflow and total airflow of ventilation systems in new school facilities and that any heating, ventilation, or air conditioning system that is installed or modified for a project subject to this section must provide a filtration system with a current ASHRAE standard.

Subd. 4. Occupancy. If the document submitted by the school board to the local building official or the commissioner does not demonstrate to that official's satisfaction that the heating, ventilation, and air conditioning system has been installed correctly or that the system is not operating at a level to meet design specifications, the official or commissioner may allow up to one year of occupancy while the heating, ventilation, and air conditioning system is improved to a level that is considered satisfactory by the system inspector.

HIST: 1Sp1997 c 4 art 4 s 8; 1998 c 397 art 4 s 51; art 11 s 3; 2000 c 489 art 5 s 7

* NOTE: The amendment to subdivision 3 by Laws 2000, chapter *489, article 5, section 7, is effective July 1, 2002. Laws *2000, chapter 489, article 5, section 7, the effective date.



Section 123B.73 Inspection of public schools.

123B.73 Inspection of public schools.

Subdivision 1. Inspection. The commissioner and the state fire marshal shall develop a plan to inspect once every three years every public school facility used for educational purposes. Inspections must begin during the 1990-1991 school year. The plan must provide for continued inspection by local units of government of public school facilities that have been inspected by a local unit of government between January 1, 1987, and January 1, 1990, and may provide for inspections by local units of government in other situations. Each inspection report must be filed with the commissioner, the local school board, and the state fire marshal. Notwithstanding section 299F.011, subdivisions 5a and 5b, a variance from the code must be approved by the state fire marshal before taking effect. The commissioner may request that the state fire marshal inspect a particular school facility.

Subd. 2. Contracting. The commissioner may contract with the state fire marshal to provide the inspections provided in subdivision 1.

HIST: 1990 c 562 art 5 s 5; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 123B.74 Eminent domain.

123B.74 Eminent domain.

In any municipal corporation or district in this state where the governing body or board has the right, power, and authority to purchase sites for school buildings without authorization by the voters at a regular or special meeting or election called for that purpose, such governing body or school board shall have the right, power, and authority to condemn lands under the right of eminent domain for sites and grounds for public school buildings. The governing body or board shall exercise such power and authority pursuant to the terms and provisions of chapter 117. Any such corporation or district shall have the right, upon the filing of the award of the commissioners provided for in chapter 117, and upon giving the notice therein required of the filing of such award, to enter upon and appropriate the lands so condemned without giving of any bond. In case of such entry and appropriation, such corporation or district shall be bound absolutely to pay all damages awarded, either by the commissioners or by the court upon appeal therefrom, together with all costs and expenses adjudged against it therein within the time specified in chapter 117. In case any such corporation or district shall appeal from the award of commissioners appointed pursuant to any such condemnation proceedings, such corporation or school district shall not be required to give or file any appeal bond therein.

HIST: Ex1959 c 71 art 4 s 29; 1998 c 397 art 6 s 102,124



Section 123B.744 Agricultural education.

123B.744 Agricultural education.

In any district in which instruction in agriculture is afforded, the board is authorized and empowered to purchase or otherwise acquire by condemnation proceedings as provided for acquiring schoolhouse sites in the name and in behalf of such district, a suitable tract of land either within or outside of the limits of such district to be used for the purpose of instruction, experimentation, and demonstration in agriculture. The provisions of this section shall apply as well to districts organized under special acts as under the general laws, notwithstanding any provisions or restrictions in the laws under which the districts are organized.

HIST: Ex1959 c 71 art 4 s 30; 1998 c 397 art 6 s 103,124



Section 123B.747 National forest land funds, handling and disposition.

123B.747 National forest land funds, handling and disposition.

A county board may place the money received by such county from the federal government for and on account of any national forest lands situated in the county into a special fund to be disbursed and paid over to any district maintaining and operating any school wholly or partly within an area constituting a part of any auxiliary or state forest. The board must adopt a resolution to take such action. The resolution must specify the terms and conditions under which the money shall be paid over and disbursed to any district.

HIST: Ex1959 c 71 art 5 s 51; 1998 c 397 art 6 s 116,124



Section 123B.749 Structurally balanced school district budgets.

123B.749 Structurally balanced school district budgets.

(a) Prior to approving a collective bargaining agreement that does not result from an interest arbitration decision, a school board must determine by board resolution that the proposed agreement will not cause structural imbalance in the district's budget during the period of the agreement.

(b) A school board may only determine that an agreement will not cause structural imbalance if expenditures will not exceed available funds, taking into account:

(1) current state aid formulas; and

(2) reasonable and comprehensive projections of ongoing revenues and expenditures for the period of the agreement. It is expected that one-time revenue may not be used for ongoing expenditures. The school board must make available with the resolution a summary of the projections and calculations supporting the determination. The projections and calculations must include state aid formulas, pupil units, and employee costs, including the terms of labor agreements, including the agreement under consideration, fringe benefits, severance pay, and staff changes.

(c) In addition to the determination required in paragraph (a), the school board must project revenues, expenditures, and fund balances for one year following the period of the agreement. The projections must include the categories of information described in paragraph (b), be reasonable and comprehensive, and reference current state aid formulas.

(d) All projections and calculations required by this section must be made available to the public prior to and at the meeting where the resolution is adopted in a manner consistent with state law on public notice and access to public data.

(e) In an interest arbitration, the district must submit, and the exclusive bargaining representative may submit, proposed determinations with supporting projections and calculations consistent with paragraph (b) of the effect of the potential decision on the structural balance of the district's budget. The arbitrator must consider the potential effect of a decision on the structural balance of the district's budget for the term of the agreement. The arbitrator's decision must describe the effect of the decision on the structural balance of the district's budget in a manner consistent with paragraph (b). The arbitrator's decision must also show the effect of the decision on the school budget for one year following the term of the contract at issue. Within 30 days of receipt of the decision or when the board acts on the decision, whichever is earlier, the school board must by resolution determine the effect of the decision on the structural balance of its budget for the term of the agreement consistent with paragraph (b).

(f) A copy of the resolution with the supporting projections and calculations must be submitted to the commissioner of children, families, and learning with the uniform collective bargaining agreement settlement document within 30 days of adoption of the resolution. The commissioner must develop a model form for use by districts in reporting projections and calculations. The commissioner must make all resolutions, projections, and calculations available to the public.

(g) Compliance with this section by itself is not an unfair labor practice under section 179A.13, subdivision 2.

HIST: 1Sp2001 c 6 art 2 s 61



Section 123B.75 Revenue; reporting.

123B.75 Revenue; reporting.

Subdivision 1. Scope. District revenues must be recognized and reported on the district books of account in accordance with this section.

Subd. 2. Applicability to period and fund. Except as provided in this section, revenues must be recorded in a manner which clearly indicates that they are applicable to a specific accounting period and fund.

Subd. 3. Receivable. Receivables must be recorded in a manner which clearly reflects the amounts of money due to a particular fund from public and private sources at the date of each accounting statement.

Subd. 4. Recognized as receivable. All current levies of local taxes, including portions assumed by the state, shall be recognized as receivable at the beginning of the calendar year during which collection normally takes place.

Subd. 5. Levy recognition. (a) "School district tax settlement revenue" means the current, delinquent, and manufactured home property tax receipts collected by the county and distributed to the school district.

(b) In June of 2001, the school district must recognize as revenue, in the fund for which the levy was made, the lesser of:

(1) the sum of May, June, and July school district tax settlement revenue received in that calendar year plus general education aid according to section 126C.13, subdivision 4, received in July and August of that calendar year; or

(2) the sum of:

(i) 31 percent of the referendum levy certified in the prior calendar year according to section 126C.17, subdivision 9; plus

(ii) the entire amount of the levy certified in the prior calendar year according to sections 124D.86, subdivision 4, for school districts receiving revenue under 124D.86, subdivision 3, clauses (1), (2), and (3); 126C.41, subdivisions 1, 2, and 3, paragraphs (4), (5), and (6); 126C.43, subdivision 2; and 126C.48, subdivision 6.

(c) For fiscal year 2002 and later years, in June of each year, the school district must recognize as revenue, in the fund for which the levy was made, the lesser of:

(1) the sum of May, June, and July school district tax settlement revenue received in that calendar year, plus general education aid according to section 126C.13, subdivision 4, received in July and August of that calendar year; or

(2) the sum of:

(i) 31 percent of the referendum levy certified according to section 126C.17, in calendar year 2000; plus

(ii) the entire amount of the levy certified in the prior calendar year according to section 124D.86, subdivision 4, for school districts receiving revenue under sections 124D.86, subdivision 3, clauses (1), (2), and (3); 126C.41, subdivisions 1, 2, and 3, paragraphs (4), (5), and (6); 126C.43, subdivision 2; and 126C.48, subdivision 6.

Subd. 6. State aids or grants as revenue. State aids or grants, that are paid as a matching of an expenditure, shall be recognized as revenues and recorded as receivables in the fiscal year during which the eligible expenditure is recognized.

Subd. 6a. Integration aid. Integration aid received under section 127A.45, subdivision 12a, must be recognized in the same fiscal year as the integration levy.

Subd. 6b. General education aid. If the amount to be recognized as revenue under subdivision 5 exceeds the May, June, and July school district tax settlement revenue received in that calendar year, the district must recognize an amount of general education aid equal to the difference between the total amount to be recognized as revenue under subdivision 5, and the May, June, and July school district tax settlement revenue received in that calendar year as revenue in the previous fiscal year.

Subd. 7. Other revenues recognized. Other revenues not specified in this section shall be recognized as revenue and shall be recorded in the fiscal year earned.

Subd. 8. Deviations footnoted. Deviations from the principles set forth in this section must be evaluated and explained in footnotes to audited financial statements.

Subd. 9. Commissioner shall specify fiscal year. The commissioner shall specify the fiscal year or years to which the revenue from any aid or tax levy is applicable if Minnesota Statutes do not so specify.

HIST: 1976 c 271 s 28; 1978 c 764 s 11-13; 1979 c 303 art 10 s 3; 1981 c 358 art 1 s 2; art 7 s 7; 1981 c 365 s 9; 3Sp1981 c 2 art 4 s 1,2; 1982 c 548 art 3 s 4; art 7 s 1-3; 1982 c 642 s 17; 3Sp1982 c 1 art 3 s 1; 1983 c 216 art 1 s 26; 1983 c 314 art 1 s 22; art 13 s 1; 1984 c 463 art 9 s 1,2; 1Sp1985 c 12 art 10 s 1; 1Sp1985 c 14 art 18 s 5,6; 1Sp1986 c 1 art 5 s 4; 1987 c 268 art 9 s 2,3; 1987 c 384 art 2 s 26; 1987 c 398 art 1 s 1; art 7 s 42; 1988 c 486 s 9; 1989 c 222 s 6; 1989 c 329 art 6 s 1,2; 1Sp1989 c 1 art 6 s 1,2; 1990 c 426 art 2 s 4; 1990 c 562 art 6 s 3; 1991 c 130 s 37; 1991 c 265 art 1 s 1,2; 1992 c 499 art 1 s 1,2; art 12 s 29; 1993 c 192 s 111; 1993 c 224 art 1 s 1; art 12 s 11; art 13 s 6; 1994 c 647 art 1 s 2,3; 1Sp1995 c 3 art 1 s 3,4; art 16 s 13; 1996 c 412 art 14 s 1; 1996 c 461 s 2; 1996 c 471 art 10 s 2; 1Sp1997 c 4 art 1 s 2; 1998 c 397 art 6 s 11-16,124; art 11 s 3; 1998 c 398 art 1 s 1; 1999 c 241 art 2 s 8; 2000 c 489 art 2 s 3; 1Sp2001 c 5 art 2 s 6; 1Sp2001 c 6 art 1 s 10,11



Section 123B.76 Expenditures; reporting.

123B.76 Expenditures; reporting.

Subdivision 1. Recognition. District expenditures must be recognized and reported on the district books of account in accordance with this section.

Fiscal year-end recognition of expenditures and the related offsetting liabilities must be recorded in each fund in accordance with the uniform financial accounting and reporting standards for Minnesota school districts. Encumbrances outstanding at the end of the fiscal year do not constitute expenditures or liabilities.

Deviations from the principles set forth in this subdivision must be evaluated and explained in footnotes to audited financial statements.

Subd. 2. Accounting. Expenditures for any legal purpose of the district not accounted for elsewhere must be accounted for in the general fund.

HIST: 1976 c 271 s 29; 1980 c 609 art 7 s 4; 1981 c 358 art 7 s 8,9; 1993 c 224 art 12 s 12; 1996 c 412 art 1 s 2; 1998 c 397 art 6 s 17,124



Section 123B.77 Accounting, budgeting, and reporting requirement.

123B.77 Accounting, budgeting, and reporting requirement.

Subdivision 1. Uniform financial accounting and reporting standards. Each Minnesota school district must adopt the uniform financial accounting and reporting standards for Minnesota school districts provided for in guidelines adopted by the department.

Subd. 2. Audited financial statement. Each district must submit to the commissioner by September 15 of each year unaudited financial data for the preceding fiscal year. These financial data must be submitted in the format prescribed by the commissioner.

Subd. 3. Statement for comparison and correction. By November 30 of the calendar year of the submission of the unaudited financial data, the district must provide to the commissioner audited financial data for the preceding fiscal year. The audit must be conducted in compliance with generally accepted governmental auditing standards, the federal Single Audit Act, and the Minnesota legal compliance guide issued by the office of the state auditor. An audited financial statement prepared in a form which will allow comparison with and correction of material differences in the unaudited financial data shall be submitted to the commissioner and the state auditor by December 31. The audited financial statement must also provide a statement of assurance pertaining to uniform financial accounting and reporting standards compliance and a copy of the management letter submitted to the district by the school district's auditor.

Subd. 4. Budget approval. Prior to July 1 of each year, the board of each district must approve and adopt its revenue and expenditure budgets for the next school year. The budget document so adopted must be considered an expenditure-authorizing or appropriations document. No funds shall be expended by any board or district for any purpose in any school year prior to the adoption of the budget document which authorizes that expenditure, or prior to an amendment to the budget document by the board to authorize the expenditure. Expenditures of funds in violation of this subdivision shall be considered unlawful expenditures. Prior to the appropriation of revenue for the next school year in the initial budget, the board shall calculate the general education revenue, basic skills revenue, and referendum revenue for that year that it estimates will be generated by the pupils in attendance at each site, and shall inform each site of that estimate and report this information to the department of children, families, and learning.

Subd. 5. Joint powers agreements; service cooperatives, education districts. All governmental units formed by joint powers agreements entered into by districts pursuant to sections 123A.22, 125A.03 to 125A.24, 125A.26 to 125A.48, 125A.65, 471.59, or any other law and all service cooperatives and education districts are subject to the provisions of this section.

Subd. 6. Benefits. A district providing early retirement incentive payments under section 122A.48, severance pay under section 465.72, or health insurance benefits to retired employees under section 471.61, must account for the payments according to uniform financial accounting and reporting standards.

HIST: 1976 c 271 s 30; 1977 c 447 art 7 s 7; 1980 c 609 art 7 s 5; 1982 c 548 art 4 s 5; 1983 c 314 art 7 s 7; 1984 c 463 art 7 s 3; 1989 c 329 art 6 s 3; 1990 c 562 art 8 s 6; 1993 c 224 art 12 s 13,14; art 14 s 5; 1994 c 647 art 13 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1998 c 397 art 6 s 18,124; art 11 s 3; 1998 c 398 art 1 s 2,3; 1999 c 241 art 9 s 20; 2000 c 489 art 6 s 9



Section 123B.78 Cash flow; school district revenues; borrowing for current operating costs; capital expenditure deficits.

123B.78 Cash flow; school district revenues; borrowing for current operating costs; capital expenditure deficits.

Subdivision 1. State aids payment. The commissioner of finance shall remit all payments of state aids to districts in conformance with the dates provided by law or, when not so provided, with a schedule of aid payments to be established by the commissioner of children, families, and learning in consultation with other affected state agencies.

Subd. 2. Taxes. The auditors or finance officers of Minnesota counties shall remit all payments of taxes to the districts in conformance with the provisions of section 276.11. Districts which have need for tax remittance advances may secure them from the counties by making formal requests in conformance with section 276.11.

Subd. 3. Tax and aid anticipation certificates. Minnesota school districts may issue tax and aid anticipation certificates in conformance with the provisions of sections 126C.50 to 126C.56, with the additional provision that the proceeds of such borrowing or any other method of borrowing shall be recorded as liabilities of funds for which the taxes were levied, or for which the aids are receivable. Nothing in this subdivision provides authority for borrowing against the tax levies and aids of one district fund for the purpose of increasing the available cash balance of another fund.

Subd. 4. Borrowing for outstanding bonds. Unless otherwise provided by law, a district must not, for the purpose of increasing the available cash balance of another fund, borrow or transfer funds from the building construction fund, debt redemption fund, trust and agency fund, or from any sinking fund for outstanding bonds issued for any purpose. However, if the contemplated use for which funds were originally placed in the building construction fund or a sinking fund is afterwards abandoned or if a balance remains after the use is accomplished, a district may devote these funds as provided in section 475.65. For the purpose of insuring fund integrity, on determining that a district is in violation of this subdivision or section 123B.75, the commissioner shall require that such district maintain separate bank accounts for building construction funds, debt redemption funds, trust and agency funds, and sinking funds for outstanding bonds. Nothing in this subdivision shall be construed to prohibit the use of common bank accounts for other funds unless prohibited by law.

Subd. 5. Deficit for capital projects. Upon approval by the commissioner, a district may incur a deficit in the reserve for operating capital account for a period not to exceed three years to provide money for capital projects. The commissioner shall approve a description of the project and a financial plan to recover the deficit prior to the initiation of the project.

HIST: 1976 c 271 s 31; 1983 c 314 art 6 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 1 s 3; 1998 c 397 art 6 s 19,124; art 11 s 3



Section 123B.79 Permanent fund transfers.

123B.79 Permanent fund transfers.

Subdivision 1. Limitations. Except as provided in this subdivision, sections 123B.51, 123B.80, 475.61, and 475.65, a district may not permanently transfer money from (1) an operating fund to a nonoperating fund; (2) a nonoperating fund to another nonoperating fund; or (3) a nonoperating fund to an operating fund. Permanent transfers may be made from any fund to any other fund to correct for prior fiscal years' errors discovered after the books have been closed for that year. Permanent transfers may be made from the general fund to any other operating funds according to section 121A.19 or if the resources of the other fund are not adequate to finance approved expenditures from that other fund. Permanent transfers may also be made from the general fund to eliminate deficits in another fund when that other fund is being discontinued. When a district discontinues operation of a district-owned bus fleet or a substantial portion of a fleet, the balance shall cancel to the district's general fund.

Subd. 2. Technical colleges. Money must not be transferred from the post-secondary general fund to any other operating or nonoperating fund.

Subd. 3. TRA and FICA transfer. (a) Notwithstanding subdivision 1, a district may transfer money from the general fund to the community service fund for the employer contributions for teacher retirement and FICA for employees who are members of a teacher retirement association and who are paid from the community service fund.

(b) A district must not transfer money under paragraph (a) for employees who are paid with money other than normal operating funds, as defined in section 354.05, subdivision 27.

Subd. 4. Operating fund; nonoperating fund; defined. As used in this section, "operating fund" and "nonoperating fund" have the meanings specified in the uniform financial accounting and reporting standards for Minnesota school districts. Any transfer for a period in excess of one year shall be deemed to be a permanent transfer.

Subd. 5. Deficits; exception. For the purposes of this section, a permanent transfer includes creating a deficit in a nonoperating fund for a period past the end of the current fiscal year which is covered by moneys in an operating fund. However, a deficit in the capital expenditure fund pursuant to section 123B.78, subdivision 5, does not constitute a permanent transfer.

Subd. 6. Account transfer for statutory operating debt. On June 30 of each year, a district may make a permanent transfer from the general fund account entitled "undesignated fund balance since statutory operating debt" to the account entitled "reserved fund balance reserve account for purposes of statutory operating debt reduction." The amount of the transfer is limited to the lesser of (a) the net undesignated operating fund balance, or (b) the sum of the remaining statutory operating debt levies authorized for all future years according to section 126C.42, subdivision 1. If the net undesignated operating fund balance is less than zero, the district may not make a transfer.

Subd. 7. Account transfer for certain severance pay. A district may maintain in a reserve for certain severance pay account not more than 50 percent of the amount necessary to meet the obligations for the portion of severance pay that constitutes compensation for accumulated sick leave to be used for payment of premiums for group insurance provided for former employees by the district. The amount necessary must be calculated according to standards established by the department.

Subd. 8. Account transfer for reorganizing districts. A district that has reorganized according to sections 123A.35 to 123A.43, 123A.46, or 123A.48, or has conducted a successful referendum on the question of combination under section 123A.37, subdivision 2, or consolidation under section 123A.48, subdivision 15, or has been assigned an identification number by the commissioner under section 123A.48, subdivision 16, may make permanent transfers between any of the funds in the newly created or enlarged district with the exception of the debt redemption fund, food service fund, and health and safety account of the capital expenditure fund. Fund transfers under this section may be made for up to one year prior to the effective date of combination or consolidation and during the year following the effective date of reorganization.

HIST: 1977 c 447 art 7 s 8; 1978 c 764 s 14; 1979 c 334 art 5 s 2; 1980 c 609 art 6 s 7,8; art 7 s 6; 1981 c 358 art 7 s 10; 1982 c 548 art 5 s 1; 1983 c 314 art 5 s 1; art 6 s 3; 1984 c 463 art 7 s 4; 1Sp1985 c 12 art 7 s 7; 1Sp1985 c 16 art 2 s 29; 1987 c 143 s 2; 1987 c 258 s 12; 1987 c 398 art 7 s 13,42; 1988 c 486 s 10; 1988 c 718 art 8 s 3; 1989 c 222 s 7; 1989 c 246 s 2; 1989 c 329 art 4 s 4; 1990 c 562 art 4 s 2; art 8 s 7; 1991 c 130 s 37; 1991 c 265 art 6 s 2; art 8 s 2; 1992 c 499 art 7 s 1; art 12 s 29; 1993 c 224 art 5 s 1; art 6 s 2; 1994 c 465 art 2 s 1; 1994 c 647 art 8 s 3; 1Sp1995 c 3 art 2 s 1; art 4 s 15; art 6 s 1; 1997 c 7 art 1 s 48; 1998 c 397 art 6 s 20-26,124; art 11 s 3; 2000 c 489 art 6 s 10



Section 123B.80 Exceptions for permanent fund transfers.

123B.80 Exceptions for permanent fund transfers.

Subdivision 1. Commissioner's authorization. The commissioner may authorize a board to transfer money from any fund or account to another fund or account according to this section.

Subd. 2. Application. A board requesting authority to transfer money must apply to the commissioner and provide information requested. The application must indicate the law or rule prohibiting the desired transfer. The application must be signed by the superintendent and approved by the school board.

Subd. 3. Approval standard. The commissioner may approve a request only when an event has occurred in a district that could not have been foreseen by the district. The event must relate directly to the fund or account involved and to the amount to be transferred.

HIST: 1Sp1985 c 12 art 7 s 8; 1987 c 143 s 1; 1993 c 224 art 13 s 7-9; 1998 c 397 art 6 s 27,28,124; 1Sp2001 c 6 art 5 s 1



Section 123B.81 Statutory operating debt.

123B.81 Statutory operating debt.

Subdivision 1. Operating debt. The "operating debt" of a school district means the net negative undesignated fund balance in all school district funds, other than capital expenditure, building construction, debt service, and trust and agency, calculated as of June 30 of each year in accordance with the uniform financial accounting and reporting standards for Minnesota school districts.

Subd. 2. Statutory operating debt. If the amount of the operating debt is more than 2-1/2 percent of the most recent fiscal year's expenditure amount for the funds considered under subdivision 1, the net negative undesignated fund balance is defined as "statutory operating debt" for the purposes of this section and sections 123B.83 and 126C.42, subdivision 1.

Subd. 3. Debt verification. The commissioner shall establish a uniform auditing or other verification procedure for districts to determine whether a statutory operating debt exists in any Minnesota school district as of June 30, 1977. This procedure must identify all interfund transfers made during fiscal year 1977 from a fund included in computing statutory operating debt to a fund not included in computing statutory operating debt. The standards for this uniform auditing or verification procedure must be promulgated by the state board pursuant to chapter 14. If a district applies to the commissioner for a statutory operating debt verification or if the unaudited financial statement for the school year ending June 30, 1977 reveals that a statutory operating debt might exist, the commissioner shall require a verification of the amount of the statutory operating debt which actually does exist.

Subd. 4. Debt elimination. If an audit or other verification procedure conducted pursuant to subdivision 3 determines that a statutory operating debt exists, a district must follow the procedures set forth in section 126C.42, subdivision 1, to eliminate this statutory operating debt.

Subd. 5. Certification of debt. The commissioner shall certify the amount of statutory operating debt for each district. Prior to June 30, 1979, the commissioner may, on the basis of corrected figures, adjust the total amount of statutory operating debt certified for any district.

Subd. 6. Report. On January 15, 1998, the commissioner shall report to the legislature on the districts for which the levy allowable under section 126C.42, subdivision 1, has been insufficient to eliminate the statutory operating debt of the district, determined as of June 30, 1977.

Subd. 7. Applicability. This section and the provisions of section 126C.42, subdivision 1, are applicable only to common, independent, and special school districts and districts formed pursuant to Laws 1967, chapter 822, as amended, and Laws 1969, chapters 775 and 1060, as amended. This section and the provisions of section 126C.42, subdivision 1, do not apply to independent school district No. 625.

Subd. 8. Plan disclosure. Any district eligible to receive any amounts pursuant to section 126C.42, subdivision 1, must disclose its statutory operating debt retirement plan by footnote to the audited financial statement.

HIST: 1976 c 271 s 32; 1977 c 447 art 7 s 9-12; 1980 c 609 art 7 s 7; 1982 c 424 s 130; 1986 c 444; 1987 c 398 art 7 s 42; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 6; 1998 c 397 art 6 s 29-35,124; art 11 s 3



Section 123B.82 Reorganization operating debt.

123B.82 Reorganization operating debt.

The "reorganization operating debt" of a school district means the net negative undesignated fund balance in all school district funds, other than capital expenditure, building construction, debt redemption, and trust and agency, calculated in accordance with the uniform financial accounting and reporting standards for Minnesota school districts as of:

(1) June 30 of the fiscal year before the first year that a district receives revenue according to section 123A.39, subdivision 3; or

(2) June 30 of the fiscal year before the effective date of reorganization according to section 123A.46 or 123A.48.

HIST: 1991 c 265 art 6 s 3; 1996 c 412 art 13 s 7; 1998 c 397 art 6 s 124; art 11 s 3



Section 123B.83 Expenditure limitations.

123B.83 Expenditure limitations.

Subdivision 1. Reduce statutory operating debt. (a) Beginning in fiscal year 1978 and in each year thereafter, a district which had statutory operating debt on June 30, 1977 pursuant to section 126C.42 must limit its expenditures in each fiscal year so that the amount of its statutory operating debt calculated at the end of that fiscal year is not greater than the amount of the district's statutory operating debt as of June 30, 1977, as certified and adjusted by the commissioner, increased by an amount equal to 2-1/2 percent of that district's operating expenditures for the fiscal year for which the statutory operating debt calculation is being made.

(b) When a district is no longer required to levy pursuant to section 126C.42, subdivision 1, subdivision 2 is applicable.

Subd. 2. Undesignated fund balances. Beginning in fiscal year 1978 and each year thereafter, any district not subject to the provisions of subdivision 1 must limit its expenditures so that its undesignated fund balances do not constitute statutory operating debt as defined in section 126C.42.

Subd. 3. Failure to limit expenditures. If a district does not limit its expenditures in accordance with this section, the commissioner may so notify the appropriate committees of the legislature by no later than January 1 of the year following the end of that fiscal year.

Subd. 4. Special operating plan. (a) If the net negative unreserved general fund balance, calculated in accordance with the uniform financial accounting and reporting standards for Minnesota school districts, as of June 30 each year, is more than 2-1/2 percent of the year's expenditure amount, the district must, prior to January 31 of the next fiscal year, submit a special operating plan to reduce the district's deficit expenditures to the commissioner for approval. The commissioner may also require the district to provide evidence that the district meets and will continue to meet all high school graduation requirements.

Notwithstanding any other law to the contrary, a district submitting a special operating plan to the commissioner under this clause which is disapproved by the commissioner must not receive any aid pursuant to chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A until a special operating plan of the district is so approved.

(b) A district must receive aids pending the approval of its special operating plan under paragraph (a). A district which complies with its approved operating plan must receive aids as long as the district continues to comply with the approved operating plan.

HIST: 1976 c 271 s 33; 1977 c 447 art 7 s 13,14; 1979 c 334 art 6 s 5; 1980 c 609 art 7 s 8; 1981 c 358 art 7 s 11; 1986 c 444; 1987 c 398 art 7 s 42; 1990 c 562 art 8 s 8; 1991 c 130 s 37; 1991 c 265 art 11 s 7; 1992 c 499 art 12 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 1 s 4; 1998 c 397 art 6 s 36,124; art 11 s 3; 1999 c 241 art 9 s 21; 2000 c 489 art 6 s 11



Section 123B.84 Policy.

123B.84 Policy.

In districts where the state provides aids for transportation it is in the public interest to provide equality of treatment in transporting school children of the state who are required to attend elementary and secondary schools pursuant to chapter 120A, so that the health, welfare and safety of the children, while using the public highways of the state, shall be protected.

School children attending any schools, complying with section 120A.22, are therefore entitled to the same rights and privileges relating to transportation.

HIST: 1969 c 570 s 1; 1989 c 209 art 2 s 1; 1998 c 397 art 7 s 1,164; art 11 s 3



Section 123B.85 Definitions.

123B.85 Definitions.

Subdivision 1. Application. The following words and terms in sections 121A.585, 121A.59, 123B.84 to 123B.87, 123B.90, and 123B.91, shall have the following meanings ascribed to them.

Subd. 2. District. "District" means any school district as defined in section 120A.05.

Subd. 3. School. "School" means any school as defined in section 120A.22, subdivision 4.

Subd. 4. School board. "School board" means the governing body of any school district.

Subd. 5. School children. "School children" means any student or child attending or required to attend any school as provided in the Education Code, chapters 120A to 129C.

HIST: 1969 c 570 s 2; 1975 c 162 s 41; 1989 c 209 art 2 s 1; 1995 c 186 s 119; 1998 c 397 art 7 s 164; art 11 s 3; 2000 c 489 art 10 s 3



Section 123B.86 Equal treatment.

123B.86 Equal treatment.

Subdivision 1. General provisions. A district shall provide equal transportation within the district for all school children to any school when transportation is deemed necessary by the school board because of distance or traffic condition in like manner and form as provided in sections 123B.88 and 123B.92, when applicable.

Subd. 2. Nonpublic school students. (a) The board of any local district must provide school bus transportation to the district boundary for school children residing in the district at least the same distance from a nonpublic school actually attended in another district as public school pupils are transported in the transporting district. Such transportation must be provided whether or not there is another nonpublic school within the transporting district, if the transportation is to schools maintaining grades or departments not maintained in the district or if the attendance of such children at school can more safely, economically, or conveniently be provided for by such means.

(b) The school board of any local district may provide school bus transportation to a nonpublic school in another district for school children residing in the district and attending that school, whether or not there is another nonpublic school within the transporting district, if the transportation is to schools maintaining grades or departments not maintained in the district or if the attendance of such children at school can more safely, economically, or conveniently be provided for by such means. If the board transports children to a nonpublic school located in another district, the nonpublic school must pay the cost of such transportation provided outside the district boundaries.

Subd. 3. Board control. When transportation is provided, the scheduling of routes, manner and method of transportation, control and discipline of school children and any other matter relating thereto shall be within the sole discretion, control and management of the board.

Subd. 4. Rules. The commissioner of children, families, and learning may amend rules relating to equal transportation.

HIST: 1969 c 570 s 3; 1974 c 566 s 1; 1975 c 51 s 1; 1975 c 162 s 27; 1976 c 2 s 58; 1982 c 424 s 31; 1982 c 548 art 2 s 1; 1984 c 655 art 1 s 24; 1994 c 647 art 12 s 2; 1Sp1995 c 3 art 2 s 4; 1998 c 397 art 7 s 2,3,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 12



Section 123B.87 Funds and aids.

123B.87 Funds and aids.

Subdivision 1. State aid. State aids made available or appropriated shall be for the equal benefit of all school children, and be disbursed in such manner as determined by the board.

Subd. 2. Boards may expend money. The board of any district may expend any moneys in its treasury, whether received from state or any other source for the purpose of providing equal transportation treatment of all school children attending school.

HIST: 1969 c 570 s 4; 1978 c 706 s 28; 1979 c 334 art 2 s 4; 1Sp1995 c 3 art 2 s 5; 1998 c 397 art 7 s 4,164



Section 123B.88 Independent school districts; transportation.

123B.88 Independent school districts; transportation.

Subdivision 1. Providing transportation. The board may provide for the transportation of pupils to and from school and for any other purpose. The board may also provide for the transportation of pupils to schools in other districts for grades and departments not maintained in the district, including high school, at the expense of the district, when funds are available therefor and if agreeable to the district to which it is proposed to transport the pupils, for the whole or a part of the school year, as it may deem advisable, and subject to its rules. In any district, the board must arrange for the attendance of all pupils living two miles or more from the school, except pupils whose transportation privileges have been voluntarily surrendered under subdivision 2, or whose privileges have been revoked under section 123B.91, subdivision 1, clause (6), or 123B.90, subdivision 2. The district may provide for the transportation of or the boarding and rooming of the pupils who may be more economically and conveniently provided for by that means. Arrangements for attendance may include a requirement that parents or guardians request transportation before it is provided. The board must provide transportation to and from the home of a child with a disability not yet enrolled in kindergarten when special instruction and services under sections 125A.03 to 125A.24, 125A.26 to 125A.48, and 125A.65 are provided in a location other than in the child's home. When transportation is provided, scheduling of routes, establishment of the location of bus stops, manner and method of transportation, control and discipline of school children, the determination of fees, and any other matter relating thereto must be within the sole discretion, control, and management of the board. The district may provide for the transportation of pupils or expend a reasonable amount for room and board of pupils whose attendance at school can more economically and conveniently be provided for by that means or who attend school in a building rented or leased by a district within the confines of an adjacent district.

Subd. 2. Voluntary surrender of transportation privileges. The parent or guardian of a secondary student may voluntarily surrender the secondary student's to and from school transportation privileges granted under subdivision 1.

Subd. 3. Transportation services contracts. The board may contract for the furnishing of authorized transportation under section 123B.52, and may purchase gasoline and furnish same to a contract carrier for use in the performance of a contract with the school district for transportation of school children to and from school.

Subd. 4. Instruction in a nonresident district. The board may provide for the instruction of any resident pupil in another district when inadequate room, distance to school, unfavorable road conditions, or other facts or conditions make attendance in the pupil's own district unreasonably difficult or impractical, in which case such district shall pay to the district so attended the tuition agreed upon or charged, pursuant to section 123A.488, subdivision 2, and may provide transportation; provided, that such pupil shall continue to be a pupil of the district of residence for the payment of apportionment and other state aids.

Subd. 5. Admission of nonresident pupils. The board may provide for the admission to the schools of the district, of nonresident pupils, and those above school age, and fix the rates of tuition for such pupils.

Subd. 6. Nonresident pupil defined. For the purposes of this subdivision, a "nonresident pupil" is a pupil who resides in one district, defined as the "resident district" and attends school in another district, defined as the "nonresident district."

If requested, a nonresident district shall transport a nonresident pupil within its borders and may transport a nonresident pupil within the pupil's resident district. If a nonresident district decides to transport a nonresident pupil within the pupil's resident district, the nonresident district must notify the pupil's resident district of its decision, in writing, prior to providing transportation.

Subd. 7. Attendance in another state. If high school pupils from a district within this state are being transported to a school in another state, the board of the district from which the pupils are being transported may provide free transportation and tuition for any or all of its elementary pupils to such school in another state and be entitled to state aid as provided by law.

Subd. 8. Authority to rent buses. The board may rent a bus owned by the district excluding a motor-coach bus to any person for any lawful purpose. Bus rental must not interfere with the transportation of pupils by the district. A lessee may use and operate the bus without payment of a motor vehicle tax. The lessee is liable for any claims for injuries and damages arising out of the use and operation of a bus leased from the district. Except as provided in subdivision 15, the lessee shall procure insurance at the lessee's expense protecting the board and the district against claims for injuries and damages arising out of the use and operation of the bus.

Subd. 9. Nonpupil transportation; insurance. Notwithstanding the provisions of section 221.021, any public school district or school bus contractor providing transportation services to a district on a regular basis in this state may operate school buses, excluding motor coach buses, for the purpose of providing transportation to nonpupils of the school district attending school events, as defined in section 123B.49, subdivision 3 or 4, provided that no carrier having a charter carrier permit has its principal office and place of business or bus garage within 12 miles of the principal office of the district. District owned buses and the operators thereof shall otherwise comply with the provisions of this section and the rules of the commissioner of children, families, and learning and shall be insured in at least the amounts stated in section 466.04, subdivision 1. In all cases the total cost of providing such services, as determined by sound accounting procedures, shall be paid by charges made against those using the buses.

Subd. 10. Transportation of any person. Districts may use district owned or contractor operated school buses to provide transportation along regular school bus routes on a space available basis for any person. Such use of a bus must not interfere with the transportation of pupils to and from school or other authorized transportation of pupils. In all cases, the total additional cost of providing these services, as determined by sound accounting procedures, must be paid by charges made against those using these services or some third-party payor. In no case shall the additional cost of this transportation be paid by the district.

The provisions of section 65B.47, subdivision 4, shall be applicable to any person being transported pursuant to this subdivision.

Subd. 11. Part-time secondary students. Districts may provide bus transportation along regular school bus routes on a space available basis for part-time students enrolled in secondary classes pursuant to section 124D.02, subdivisions 2, 3, and 4. Such use of a bus must not interfere with the transportation of pupils to and from school or other authorized transportation of pupils. The total additional cost of providing these services, as determined by sound accounting procedures, shall be paid by charges made against those using the services or some third-party payor.

Subd. 12. Early childhood family education participants. Districts may provide bus transportation along regular school bus routes when space is available for participants in early childhood family education programs and school readiness programs if these services do not result in an increase in the district's expenditures for transportation. The costs allocated to these services, as determined by generally accepted accounting principles, shall be considered part of the authorized cost for regular transportation for the purposes of section 123B.92.

Subd. 13. Area learning center pupils. Districts may provide bus transportation along school bus routes when space is available, for pupils attending programs at an area learning center. The transportation is only permitted between schools and if it does not increase the district's expenditures for transportation. The cost of these services shall be considered part of the authorized cost for nonregular transportation for the purpose of section 123B.92.

Subd. 14. Transportation insurance. The board may provide for the protection of pupils transported for school purposes or activities in district owned, operated, leased, or controlled motor vehicles against injuries or damages arising out of the operation of these vehicles. The board may purchase and pay for insurance from any funds available. An insurance contract covering this risk shall contain a waiver of the defense of governmental immunity. The payment of any insurance premiums by the district does not in itself make the district liable for any injuries or damages incurred by the transportation.

Subd. 15. Insurance; indemnity. If a school board has obtained insurance pursuant to subdivision 14 or section 466.06, it may also obtain and pay for insurance coverage to indemnify a lessee and to protect the board and the district, in any amount not exceeding the limits of coverage provided for the insurance obtained pursuant to subdivision 14 or section 466.06 against claims for injuries and damages arising out of the use and operation of a district-owned bus while it is leased or rented to the lessee pursuant to subdivision 8. The rental charge shall include the cost of this additional insurance coverage. The procurement of this additional insurance coverage constitutes a waiver of the defense of governmental immunity to the extent of the additional coverage but has no effect on the liability of the board, the district, or its employees beyond the coverage so provided.

Subd. 16. Payment of insurance premiums; nonliability. The board may provide and pay the premiums for the protection for school children, instructors and automobile owners, and any other agency cooperating in providing cars for districts where driver training courses are being offered, against public liability, property damage, collision, fire and theft, arising out of the operation of any vehicle used in the courses. Nothing herein shall make the district liable for injuries resulting from the actions of such persons.

Subd. 17. Insurance; school safety patrol. The board may provide and pay the premiums for insurance against injuries resulting to its pupils while assigned to and acting on a school safety patrol. Such insurance may provide for the payment of either cash benefits to such injured pupil or for the payment of hospital and medical benefits to or for such injured pupil, or both. Nothing herein shall be construed to make the district liable for such injuries.

Subd. 18. Snow removal. The board may enter into contracts for the removal of snow from roads used for regular bus routes transporting pupils to and from school either within or outside the district.

Subd. 19. Handicapped person transport to developmental achievement center. The board must contract with any licensed developmental achievement center attended by a resident handicapped person who fulfills the eligibility requirements of section 252.23, subdivision 1, to transport the resident handicapped person to the developmental achievement center in return for payment by the center of the cost of the transportation, if transportation by the board is in the best interest of the handicapped person and is not unreasonably burdensome to the district and if a less expensive, reasonable, alternative means of transporting the handicapped person does not exist. If the board and the developmental achievement center are unable to agree to a contract, either the board or the center may appeal to the commissioner to resolve the conflict. All decisions of the commissioner shall be final and binding upon the board and the center.

Subd. 20. Custodial parent transportation. The board may provide transportation for a pupil who is a custodial parent and that pupil's child between the pupil's home and a child care provider and between the provider and the school. The board must establish criteria for transportation it provides according to this subdivision.

Subd. 21. Pupil transport on staff development days. A district may provide bus transportation between home and school for pupils on days devoted to parent-teacher conferences, teacher's workshops, or other staff development opportunities. If approved by the commissioner as part of a program of educational improvement, the cost of providing this transportation, as determined by generally accepted accounting principles, must be considered part of the authorized cost for regular transportation for the purposes of section 123B.92. The commissioner shall approve inclusion of these costs in the regular transportation category only if the total number of instructional hours in the school year divided by the total number of days for which transportation is provided equals or exceeds the number of instructional hours per day prescribed in the rules of the department of children, families, and learning.

Subd. 22. Post-secondary enrollment options pupils. Districts may provide bus transportation along school bus routes when space is available, for pupils attending programs at a post-secondary institution under the post-secondary enrollment options program. The transportation is permitted only if it does not increase the district's expenditures for transportation. Fees collected for this service under section 123B.36, subdivision 1, paragraph (13), shall be subtracted from the authorized cost for nonregular transportation for the purpose of section 123B.92.

HIST: Ex1959 c 71 art 4 s 21 subds 1-12; 1963 c 663 s 2; 1973 c 560 s 1; 1974 c 44 s 1; 1974 c 521 s 16; 1975 c 238 s 1; 1977 c 337 s 1; 1977 c 447 art 1 s 1; 1978 c 706 s 19; 1978 c 764 s 36,37; 1981 c 194 s 2; 1981 c 234 s 1-3; 1981 c 358 art 2 s 1; 1983 c 314 art 7 s 21; 1Sp1985 c 12 art 2 s 1; 1986 c 444; 1987 c 398 art 3 s 15; 1988 c 718 art 2 s 3; 1989 c 329 art 2 s 1; 1990 c 562 art 2 s 2,3; art 6 s 16; 1991 c 130 s 37; 1991 c 265 art 3 s 38; 1992 c 499 art 2 s 1; art 12 s 29; 1993 c 13 art 1 s 26; 1993 c 224 art 2 s 3,4; 1994 c 647 art 12 s 1; 1Sp1995 c 3 art 2 s 3; art 16 s 13; 1996 c 412 art 2 s 6; 1Sp1997 c 4 art 1 s 10; 1998 c 397 art 6 s 83-97,124; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 19,20; 1999 c 205 art 1 s 70; 2000 c 254 s 13-15; 2000 c 489 art 6 s 12; 1Sp2001 c 6 art 1 s 12



Section 123B.89 Repealed, 1999 c 241 art 1 s 69

123B.89 Repealed, 1999 c 241 art 1 s 69



Section 123B.90 School bus safety training.

123B.90 School bus safety training.

Subdivision 1. School bus safety week. The third week of school is designated as school bus safety week.

Subd. 2. Student training. (a) Each district must provide public school pupils enrolled in grades kindergarten through 10 with age-appropriate school bus safety training. The training must be results-oriented and shall consist of both classroom instruction and practical training using a school bus. Upon completing the training, a student shall be able to demonstrate knowledge and understanding of at least the following competencies and concepts:

(1) transportation by school bus is a privilege and not a right;

(2) district policies for student conduct and school bus safety;

(3) appropriate conduct while on the school bus;

(4) the danger zones surrounding a school bus;

(5) procedures for safely boarding and leaving a school bus;

(6) procedures for safe street or road crossing;

(7) school bus evacuation and other emergency procedures; and

(8) appropriate training on the use of lap belts or lap and shoulder belts, if the district uses buses equipped with lap belts or lap and shoulder belts.

(b) Each nonpublic school located within the district must provide all nonpublic school pupils enrolled in grades kindergarten through 10 who are transported by school bus at public expense and attend school within the district's boundaries with training as required in paragraph (a). The school district shall make a bus available for the practical training if the district transports the nonpublic students. Each nonpublic school shall provide the instruction.

(c) All students enrolled in grades kindergarten through 3 who are transported by school bus and are enrolled during the first or second week of school must demonstrate achievement of the school bus safety training competencies by the end of the third week of school. All students enrolled in grades 4 through 10 who are transported by school bus and are enrolled during the first or second week of school must demonstrate achievement of the competencies by the end of the sixth week of school. Students enrolled in grades kindergarten through 10 who enroll in a school after the second week of school and are transported by school bus shall undergo school bus safety training and demonstrate achievement of the school bus safety competencies within four weeks of the first day of attendance. The school transportation safety director in each district must certify to the commissioner annually that all students transported by school bus within the district have satisfactorily demonstrated knowledge and understanding of the school bus safety competencies according to this section or provide an explanation for a student's failure to demonstrate the competencies. The principal or other chief administrator of each nonpublic school must certify annually to the school transportation safety director of the district in which the school is located that all of the school's students transported by school bus at public expense have received training. A district may deny transportation to a student who fails to demonstrate the competencies, unless the student is unable to achieve the competencies due to a disability, or to a student who attends a nonpublic school that fails to provide training as required by this subdivision.

(d) A district and a nonpublic school with students transported by school bus at public expense must, to the extent possible, provide kindergarten pupils with bus safety training before the first day of school.

(e) A district and a nonpublic school with students transported by school bus at public expense must also provide student safety education for bicycling and pedestrian safety, for students enrolled in grades kindergarten through 5.

(f) A district and a nonpublic school with students transported by school bus at public expense must make reasonable accommodations for the school bus, bicycle, and pedestrian safety training of pupils known to speak English as a second language and pupils with disabilities.

Subd. 3. Model training program. The commissioner shall develop a comprehensive model school bus safety training program for pupils who ride the bus that includes bus safety curriculum for both classroom and practical instruction, methods for assessing attainment of school bus safety competencies, and age-appropriate instructional materials. The model training program for students riding buses with lap belts or lap and shoulder belts must include information on the appropriate use of lap belts or lap and shoulder belts. The program must be adaptable for use by students with disabilities.

HIST: 1994 c 647 art 12 s 4; 1Sp1995 c 3 art 2 s 6,7; art 16 s 13; 1996 c 412 art 2 s 7; 1Sp1997 c 4 art 12 s 3,4; 1998 c 397 art 7 s 6,7,164; 1999 c 241 art 9 s 22,23; 2000 c 489 art 6 s 13,14



Section 123B.91 School district bus safety responsibilities.

123B.91 School district bus safety responsibilities.

Subdivision 1. Comprehensive policy. (a) Each district shall develop and implement a comprehensive, written policy governing pupil transportation safety, including transportation of nonpublic school students, when applicable. The policy, at minimum, must contain:

(1) provisions for appropriate student bus safety training under section 123B.90;

(2) rules governing student conduct on school buses and in school bus loading and unloading areas;

(3) a statement of parent or guardian responsibilities relating to school bus safety;

(4) provisions for notifying students and parents or guardians of their responsibilities and the rules, including the district's seat belt policy, if applicable;

(5) an intradistrict system for reporting school bus accidents or misconduct and a system for dealing with local law enforcement officials in cases of criminal conduct on a school bus;

(6) a discipline policy to address violations of school bus safety rules, including procedures for revoking a student's bus riding privileges in cases of serious or repeated misconduct;

(7) a system for integrating school bus misconduct records with other discipline records;

(8) a statement of bus driver duties;

(9) where applicable, provisions governing bus monitor qualifications, training, and duties;

(10) rules governing the use and maintenance of type III vehicles, drivers of type III vehicles, qualifications to drive a type III vehicle, qualifications for a type III vehicle, and the circumstances under which a student may be transported in a type III vehicle;

(11) operating rules and procedures;

(12) provisions for annual bus driver in-service training and evaluation;

(13) emergency procedures;

(14) a system for maintaining and inspecting equipment;

(15) requirements of the school district, if any, that exceed state law minimum requirements for school bus operations; and

(16) requirements for basic first aid training, which must include the Heimlich maneuver and procedures for dealing with obstructed airways, shock, bleeding, and seizures.

(b) Districts are encouraged to use the model policy developed by the Minnesota school boards association, the department of public safety, and the department of children, families, and learning, as well as the current edition of the "National Standards for School Transportation," in developing safety policies. Each district shall review its policy annually to ensure that it conforms to law.

Subd. 2. School transportation safety director. Each board shall designate a school transportation safety director to oversee and implement pupil transportation safety policies. The director shall have day-to-day responsibility for pupil transportation safety within the district, including transportation of nonpublic school children when provided by the district.

HIST: 1994 c 647 art 12 s 14; 1Sp1995 c 3 art 2 s 8,9; art 16 s 13; 1998 c 397 art 7 s 9,164; art 11 s 3; 1998 c 398 art 6 s 21; 1999 c 241 art 9 s 24; 2000 c 489 art 6 s 15



Section 123B.92 Transportation aid entitlement.

123B.92 Transportation aid entitlement.

Subdivision 1. Definitions. For purposes of this section and section 125A.76, the terms defined in this subdivision have the meanings given to them.

(a) "Actual expenditure per pupil transported in the regular and excess transportation categories" means the quotient obtained by dividing:

(1) the sum of:

(i) all expenditures for transportation in the regular category, as defined in paragraph (b), clause (1), and the excess category, as defined in paragraph (b), clause (2), plus

(ii) an amount equal to one year's depreciation on the district's school bus fleet and mobile units computed on a straight line basis at the rate of 15 percent per year for districts operating a program under section 124D.128 for grades 1 to 12 for all students in the district and 12-1/2 percent per year for other districts of the cost of the fleet, plus

(iii) an amount equal to one year's depreciation on the district's type three school buses, as defined in section 169.01, subdivision 6, clause (5), which must be used a majority of the time for pupil transportation purposes, computed on a straight line basis at the rate of 20 percent per year of the cost of the type three school buses by:

(2) the number of pupils eligible for transportation in the regular category, as defined in paragraph (b), clause (1), and the excess category, as defined in paragraph (b), clause (2).

(b) "Transportation category" means a category of transportation service provided to pupils as follows:

(1) Regular transportation is:

(i) transportation to and from school during the regular school year for resident elementary pupils residing one mile or more from the public or nonpublic school they attend, and resident secondary pupils residing two miles or more from the public or nonpublic school they attend, excluding desegregation transportation and noon kindergarten transportation; but with respect to transportation of pupils to and from nonpublic schools, only to the extent permitted by sections 123B.84 to 123B.87;

(ii) transportation of resident pupils to and from language immersion programs;

(iii) transportation of a pupil who is a custodial parent and that pupil's child between the pupil's home and the child care provider and between the provider and the school, if the home and provider are within the attendance area of the school; and

(iv) transportation to and from or board and lodging in another district, of resident pupils of a district without a secondary school.

For the purposes of this paragraph, a district may designate a licensed day care facility, respite care facility, the residence of a relative, or the residence of a person chosen by the pupil's parent or guardian as the home of a pupil for part or all of the day, if requested by the pupil's parent or guardian, and if that facility or residence is within the attendance area of the school the pupil attends.

(2) Excess transportation is transportation to and from school during the regular school year for secondary pupils residing at least one mile but less than two miles from the public or nonpublic school they attend, and transportation to and from school for pupils residing less than one mile from school who are transported because of extraordinary traffic, drug, or crime hazards.

(3) Desegregation transportation is transportation within and outside of the district during the regular school year of pupils to and from schools located outside their normal attendance areas under a plan for desegregation mandated by the commissioner or under court order.

(4) "Transportation services for pupils with disabilities" is:

(i) transportation of pupils with disabilities who cannot be transported on a regular school bus between home or a respite care facility and school;

(ii) necessary transportation of pupils with disabilities from home or from school to other buildings, including centers such as developmental achievement centers, hospitals, and treatment centers where special instruction or services required by sections 125A.03 to 125A.24, 125A.26 to 125A.48, and 125A.65 are provided, within or outside the district where services are provided;

(iii) necessary transportation for resident pupils with disabilities required by sections 125A.12, and 125A.26 to 125A.48;

(iv) board and lodging for pupils with disabilities in a district maintaining special classes;

(v) transportation from one educational facility to another within the district for resident pupils enrolled on a shared-time basis in educational programs, and necessary transportation required by sections 125A.18, and 125A.26 to 125A.48, for resident pupils with disabilities who are provided special instruction and services on a shared-time basis;

(vi) transportation for resident pupils with disabilities to and from board and lodging facilities when the pupil is boarded and lodged for educational purposes; and

(vii) services described in clauses (i) to (vi), when provided for pupils with disabilities in conjunction with a summer instructional program that relates to the pupil's individual education plan or in conjunction with a learning year program established under section 124D.128.

(5) "Nonpublic nonregular transportation" is:

(i) transportation from one educational facility to another within the district for resident pupils enrolled on a shared-time basis in educational programs, excluding transportation for nonpublic pupils with disabilities under clause (4);

(ii) transportation within district boundaries between a nonpublic school and a public school or a neutral site for nonpublic school pupils who are provided pupil support services pursuant to section 123B.44; and

(iii) late transportation home from school or between schools within a district for nonpublic school pupils involved in after-school activities.

(c) "Mobile unit" means a vehicle or trailer designed to provide facilities for educational programs and services, including diagnostic testing, guidance and counseling services, and health services. A mobile unit located off nonpublic school premises is a neutral site as defined in section 123B.41, subdivision 13.

Subd. 2. Repealed, 1999 c 241 art 1 s 69

Subd. 3. Alternative attendance programs. A district that enrolls nonresident pupils in programs under sections 124D.03, 124D.06, 124D.07, 124D.08, 123A.05 to 123A.08, and 124D.68, must provide authorized transportation to the pupil within the attendance area for the school that the pupil attends. The resident district need not provide or pay for transportation between the pupil's residence and the district's border.

Subd. 4. Repealed, 1999 c 241 art 1 s 69

Subd. 5. District reports. Each district must report data to the department as required by the department to account for transportation expenditures.

Subd. 6. Repealed, 1999 c 241 art 1 s 69

Subd. 7. Repealed, 1999 c 241 art 1 s 69

Subd. 8. Repealed, 1999 c 241 art 1 s 69

Subd. 9. Nonpublic pupil transportation aid. (a) A district's nonpublic pupil transportation aid for the 1996-1997 and later school years for transportation services for nonpublic school pupils according to sections 123B.88, 123B.84 to 123B.86, and this section, equals the sum of the amounts computed in paragraphs (b) and (c). This aid does not limit the obligation to transport pupils under sections 123B.84 to 123B.87.

(b) For regular and excess transportation according to subdivision 1, paragraph (b), clauses (1) and (2), an amount equal to the product of:

(1) the district's actual expenditure per pupil transported in the regular and excess transportation categories during the second preceding school year; times

(2) the number of nonpublic school pupils residing in the district who receive regular or excess transportation service or reimbursement for the current school year; times

(3) the ratio of the formula allowance pursuant to section 126C.10, subdivision 2, for the current school year to the formula allowance pursuant to section 126C.10, subdivision 2, for the second preceding school year.

(c) For nonpublic nonregular transportation according to subdivision 1, paragraph (b), clause (5), an amount equal to the product of:

(1) the district's actual expenditure for nonpublic nonregular transportation during the second preceding school year; times

(2) the ratio of the formula allowance pursuant to section 126C.10, subdivision 2, for the current school year to the formula allowance pursuant to section 126C.10, subdivision 2, for the second preceding school year.

(d) Notwithstanding the amount of the formula allowance for fiscal years 2000, 2001, and 2002 in section 126C.10, subdivision 2, the commissioner shall use the amount of the formula allowance for the current year plus $87 in determining the nonpublic pupil transportation revenue in paragraphs (b) and (c) for fiscal year 2000, and the amount of the formula allowance less $110 in determining the nonpublic pupil transportation revenue in paragraphs (b) and (c) for fiscal years 2001 and 2002.

Subd. 10. Repealed, 1999 c 241 art 1 s 69

HIST: 1979 c 334 art 2 s 8; 1980 c 609 art 2 s 2; 1981 c 356 s 167; 1981 c 358 art 2 s 3-13; 1Sp1981 c 2 s 8; 3Sp1981 c 2 art 2 s 9; 1982 c 548 art 2 s 3; 1983 c 314 art 2 s 2; 1Sp1985 c 12 art 2 s 3-10; 1Sp1986 c 1 art 9 s 7,8; 1987 c 398 art 2 s 2-7; art 7 s 42; 1988 c 486 s 35,36; 1988 c 718 art 2 s 5; art 7 s 29; 1989 c 222 s 14-25; 1989 c 329 art 2 s 3,9; 1990 c 562 art 2 s 5-7; 1991 c 130 s 37; 1991 c 199 art 2 s 10; 1991 c 265 art 2 s 6-14; art 3 s 38; 1991 c 277 s 17; 1992 c 499 art 12 s 29; 1993 c 224 art 2 s 5-9; art 7 s 10,11; 1994 c 647 art 2 s 2; art 3 s 24; art 12 s 8,9; art 13 s 7; 1Sp1995 c 3 art 2 s 11-24; art 4 s 30; art 16 s 13; 1996 c 412 art 2 s 9-12; 1Sp1997 c 4 art 1 s 19-24; 1998 c 397 art 7 s 31-34,164; art 11 s 3; 1998 c 398 art 5 s 55; art 6 s 23,24; 1999 c 241 art 1 s 1; 1Sp2001 c 5 art 2 s 7; 1Sp2001 c 6 art 1 s 55 subd 2



Section 123B.93 Advertising on school buses.

123B.93 Advertising on school buses.

(a) The commissioner, through a competitive process, and with the approval of the school bus safety advisory committee may contract with advertisers regarding advertising on school buses. At a minimum, the contract must prohibit advertising and advertising images that:

(1) solicit the sale of, or promote the use of, alcoholic beverages and tobacco products;

(2) are discriminatory in nature or content;

(3) imply or declare an endorsement of the product or service by the school district;

(4) contain obscene material;

(5) are false, misleading, or deceptive; or

(6) relate to an illegal activity or antisocial behavior.

(b) Advertisement must meet the following conditions:

(1) the advertising attached to the school bus does not interfere with bus identification under section 169.441; and

(2) the bus with attached advertising meets the school bus equipment standards under sections 169.4501 to 169.4504.

(c) All buses operated by school districts may be attached with advertisements under the state contract. All school district contracts shall include a provision for advertisement. Each school district shall be reimbursed by the advertiser for all costs incurred by the district and its contractors for supporting the advertising program, including, but not limited to, retrofitting buses, storing advertising, attaching advertising to the bus, and related maintenance.

(d) The commissioner shall hold harmless and indemnify each district for all liabilities arising from the advertising program. Each district must tender defense of all such claims to the commissioner within five days of receipt.

(e) All revenue from the contract shall be deposited in the general fund.

HIST: 1Sp1997 c 4 art 12 s 1; 1998 c 397 art 4 s 51



Section 123B.94 Common school districts; meetings, elections.

123B.94 Common school districts; meetings, elections.

Subdivision 1. Annual meeting. The annual meeting of all common districts must be held on the last Tuesday in June, at 8:00 p.m., unless a different hour has been fixed at the preceding annual meeting. The clerk shall give notice of the meeting, specifying the matters to come before such meeting. Failure of the clerk to give such notice, or to specify the business to be transacted, shall not affect the validity of any business, except the raising of money to build or purchase a school house, the authorizing of an issue of bonds, the fixing of a school house site, or the organization as an independent district. At the annual meeting in a common district five legal voters shall constitute a quorum. The chair and clerk of the board shall officiate in their respective capacities at all meetings of the electors of the district. In the event of the absence of the chair or clerk, the voters shall elect a chair or clerk pro tem. The voters shall have the power in an annual meeting to repeal and modify their proceedings. The polls at all meetings shall be open at least one hour.

Subd. 2. Elections. The annual meeting must have power to elect, by ballot, officers of the district. In all elections or vote by ballot, the clerk shall record the names of all voters participating therein and the chair shall appoint two electors. The electors, with the assistance of the clerk, shall supervise the balloting and canvass the votes. If any candidates receive an equal number of votes for an office, the board shall resolve the tie by lot.

Subd. 3. Candidates for office. Any person desiring to be a candidate for a district office at the annual meeting of the district shall file with the clerk of the district an application to be placed on the ballot for such office. Any five voters of the district may file an application for or on behalf of any qualified voter in the district that they desire to be a candidate. Applications shall be filed not less than 12 days before the annual district meeting. The clerk of the district, in the notice of annual meeting, shall state the names of the candidates for whom applications have been filed, failure to do so shall not affect the validity of the election thereafter held. At the annual meeting of common districts, nomination of candidates for offices may be made from the floor by any qualified voter.

Subd. 4. Ballots. The clerk shall prepare, at the expense of the district, necessary ballots for the election of officers placing thereon the names of the proposed candidates for such office with a blank space after such names. The ballots shall be marked as official ballots, and shall be used to the exclusion of all other ballots at such annual meeting or election in the election of officers of the district.

Subd. 5. Election of officers. At the first meeting of each district, the chair shall be elected to hold office until July 1 following the next annual meeting. The treasurer, until one year from such date, and the clerk until two years from such date.

Subd. 6. Board member acceptance of office. A board member elected at an annual meeting upon notice from the clerk, shall, on or before the first Saturday in July, file with the clerk an acceptance of the office and an official oath. Any person appointed by the board or elected at a special meeting to fill a vacancy shall file in writing an acceptance of the office and an official oath within ten days after the notice of such appointment or election by the clerk. A person who fails to qualify prior to the time specified shall be deemed to have refused to serve, but such filing, if made at any time before action to fill the vacancy has been taken, shall be sufficient.

Subd. 7. Special meeting. Upon the filing of a petition therefor, executed by five eligible voters, as defined in Minnesota Election Law, of the common district, specifying the business to be acted upon, or upon the adoption of a proper resolution so specifying, signed by a majority of the members of the board, the clerk shall call a special meeting of the district. The clerk shall give ten days' posted notice and one week's published notice if there be a newspaper printed in the district and specify in the notice the business named in the request or resolution and the time and place of the meeting. If there is no clerk in the district or if the clerk fails for three days after receiving a request or resolution to give notice of a meeting, it may be called by like notice by five eligible voters, as defined in Minnesota Election Law, of the district. No business except that named in the notice shall be transacted at the meeting. If there are not five eligible voters, as defined in Minnesota Election Law, or if there is not a board therein, the county auditor may call a special meeting by giving notice thereof as provided in this section. The voters at a special meeting have power to repeal or modify their proceedings.

HIST: Ex1959 c 71 art 4 s 2; 1965 c 33 s 1; 1979 c 29 s 1; 1980 c 609 art 6 s 15; 1986 c 444; 1987 c 266 art 2 s 8; 1998 c 397 art 6 s 37-41,124



Section 123B.95 Boards of common school districts.

123B.95 Boards of common school districts.

Subdivision 1. School board. The care, management and control of a common district is vested in a board of three members to be known as the school board. The term of office of a member shall be three years, and until a successor qualifies. The board of each common district must consist of a chair, a treasurer, and a clerk. The board may by resolution establish a time and place for regular meeting and no notice of such meeting need be sent to any members of the board.

Subd. 2. Finances. The board must submit to the annual meeting an estimate of the expenses of the district for the coming year for a school term as determined by the board and for such other specified purposes as the board may deem proper. If the annual meeting fails to vote a sufficient tax to maintain the district for such time, the board must levy such tax pursuant to and within the limitations of sections 124D.22, 126C.40 to 126C.45, and 126C.48; but no board shall expend any money or incur any liability for any purpose beyond the sum appropriated by vote of the district for such purpose, or levied by the board pursuant to this subdivision, or on hand and applicable thereto.

Subd. 3. School visits. The board must visit each school at least once every three months.

Subd. 4. Official newspaper. At its first meeting following July 1 each year, the board must designate, by resolution, as the official newspaper of the district, some legal newspaper of general circulation within the district, and contract with such newspaper for its publications. If there is more than one such newspaper, the board must enter a contract with the lowest responsible bidder at the earliest practicable date. All notices and proceedings required by law to be published by the board must be published in the official newspaper so designated. The fees for such publication must not exceed the fees for publication of legal notices as prescribed by Minnesota Statutes.

HIST: Ex1959 c 71 art 4 s 3; 1967 c 176 s 1; 1978 c 706 s 11; 1986 c 444; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1995 c 212 art 4 s 64; 1998 c 397 art 6 s 42,124; art 11 s 3; 2000 c 254 s 16



Section 123B.96 Treasurer.

123B.96 Treasurer.

The treasurer shall receive and be responsible for all money in the district and disburse the same on orders signed by the clerk and countersigned by the chair or other vouchers authorized by law. In the event that the chair has been continuously absent from the district for a period of 30 days or more, the treasurer may pay orders without the signature of the chair. Each order must state the fund on which it is drawn, the name of the payee, and the nature of the claim for which such order is issued and must be so drawn that when signed by the treasurer in an appropriate place, it becomes a check on the district depository. The treasurer shall keep an account of each fund, and of all receipts and disbursements showing the sources of all receipts and the nature and purpose of disbursements. The treasurer shall deposit the funds of the district in the official depository in accordance with the provisions of law.

HIST: Ex1959 c 71 art 4 s 4; 1965 c 69 s 1; 1973 c 492 s 7; 1986 c 444; 1998 c 397 art 6 s 43,124



Section 123B.97 Schoolhouses and sites; common school districts.

123B.97 Schoolhouses and sites; common school districts.

Subdivision 1. Acquisition of sites. When authorized by the voters at a regular meeting or at a special meeting called for that purpose, the board may acquire necessary sites for school houses, or enlargements or additions to existing school house sites, by lease, purchase, or condemnation under the right of eminent domain; lease, erect or purchase garages for district-owned school buses; and sell or exchange school houses or sites and execute deeds of conveyances thereof. It may acquire by lease, purchase, or condemnation under eminent domain suitable tracts of land either in or outside of the district for the purpose of instruction, experimentation, and demonstration in agriculture. In any city, a school site, when practicable, must contain at least one block. Outside of any city, a school site must contain at least two acres. If any school house site contains less than the required amount the board may, without a vote of the electors, acquire other land adjacent to or near such site to make, with such site, all or part of the required amount. If property is taken by eminent domain by authority of this subdivision, when needed by the district for such purpose, the fact that the property was acquired by the owner under the power of eminent domain, or is already devoted to public use, shall not prevent its acquisition by the district.

Subd. 2. Site designation. The annual meeting or election shall have power to designate a site for a school house and provide for building or otherwise placing a school house thereon, when proper notice has been given. A site with an existing school house or where a school house is being built shall not be changed except by vote of three-fifths of the voters of the district voting on the question.

Subd. 3. Teacher dwelling. When authorized by a two-thirds majority of all the electors voting at an annual or special meeting, the board may erect, purchase, or acquire a dwelling house for the use of its teachers. The proposition shall be submitted only at a meeting or election. The notice of the meeting shall state that the proposition shall be considered or submitted.

HIST: Ex1959 c 71 art 4 s 6; 1973 c 123 art 5 s 7; 1998 c 397 art 6 s 44,124



Section 123B.98 Limitation of sections.

123B.98 Limitation of sections.

Material contained in sections 123B.94 to 123B.97 relates only to common school districts numbers 323 and 815. The provisions of law relating to independent school districts shall apply to and govern these common school districts unless a particular provision of sections 123B.94 to 123B.97 provides for the matter, in which case that provision shall apply and control.

HIST: Ex1959 c 71 art 4 s 12; 1975 c 162 s 22; 1978 c 706 s 12; 1982 c 424 s 30; 1998 c 397 art 6 s 124; art 11 s 3






Chapter 124 Education Finance

Section 124.01 MS 1996 Repealed, 1998 c 397 art 7 s 163

124.01 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.01 MS 1996 Repealed, 1998 c 397 art 7 s 163



Section 124.02 MS 1976 Repealed, 1978 c 764 s 143

124.02 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.02 MS 1976 Repealed, 1978 c 764 s 143



Section 124.03 MS 1974 Repealed, 1976 c 334 s 20

124.03 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.03 MS 1974 Repealed, 1976 c 334 s 20



Section 124.04 MS 1976 Repealed, 1977 c 447 art 6 s 13

124.04 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.04 MS 1976 Repealed, 1977 c 447 art 6 s 13



Section 124.05 MS 1994 Repealed, 1996 c 399 art 1 s 11

124.05 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.05 MS 1994 Repealed, 1996 c 399 art 1 s 11



Section 124.06 MS 1996 Renumbered 123B.12

124.06 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.06 MS 1996 Renumbered 123B.12



Section 124.07 MS 1996 Renumbered 123B.13

124.07 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.07 MS 1996 Renumbered 123B.13



Section 124.078 Renumbered 127A.30

124.078 Renumbered 127A.30



Section 124.079 Renumbered 127A.31

124.079 Renumbered 127A.31



Section 124.08 MS 1996 Renumbered 127A.32

124.08 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.08 MS 1996 Renumbered 127A.32



Section 124.09 MS 1996 Renumbered 127A.33

124.09 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.09 MS 1996 Renumbered 127A.33



Section 124.10 MS 1996 Renumbered 127A.34

124.10 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.10 MS 1996 Renumbered 127A.34



Section 124.11 MS 1957 Renumbered 129.13

124.11 MS 1957 Renumbered 129.13

124.11 Subdivision 1. MS 1982 Repealed, 1983 c 314 art 1 s 23

Subd. 1a. MS 1982 Renumbered 124A.031 subdivision 1

Subd. 2. MS 1978 Repealed, 1979 c 334 art 5 s 29

Subd. 2a. MS 1983 Supp Repealed, 1984 c 463 art 5 s 37

Subd. 2b. MS 1983 Supp Repealed, 1984 c 463 art 5 s 37

Subd. 2c. MS 1982 Repealed, 1983 c 314 art 5 s 17

Subd. 3. MS 1982 Renumbered 124A.031 subd 2

Subd. 4. MS 1982 Renumbered 124A.031 subd 3

Subd. 5. MS 1982 Renumbered 124A.031 subd 4



Section 124.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.12 Subdivision 1. MS 1996 Repealed, 1989 c 329 art 9 s 34

Subd. 2. MS 1996 Renumbered 127A.40

Subd. 3. MS 1996 Repealed, 1969 c 16 s 4

Subd. 4. MS 1996 Repealed, 1969 c 16 s 4



Section 124.13 MS 1971 Repealed, 1974 c 521 s 34

124.13 MS 1953 Repealed, 1957 c 947 art 9 s 9

124.13 MS 1971 Repealed, 1974 c 521 s 34



Section 124.14 Subdivisions renumbered, repealed, or no longer in effect

124.14 Subdivision 1. Renumbered 127A.41 subd 1

Subd. 2. Renumbered 127A.41 subd 2

Subd. 3. Renumbered 127A.41 subd 3

Subd. 3a. Renumbered 127A.41 subd 4

Subd. 4. Renumbered 127A.41 subd 5

Subd. 5. Renumbered 124A.032

Subd. 6. Renumbered 127A.41 subd 6

Subd. 7. Renumbered 127A.41 subd 8

Subd. 8. Renumbered 127A.41 subd 10



Section 124.15 Subdivisions renumbered, repealed, or no longer in effect

124.15 Subdivision 1. Renumbered 127A.42 subd 1

Subd. 2. Renumbered 127A.42 subd 2

Subd. 2a. Renumbered 127A.42 subd 3

Subd. 3. Renumbered 127A.42 subd 4

Subd. 4. Renumbered 127A.42 subd 5

Subd. 5. Renumbered 127A.42 subd 6

Subd. 6. Renumbered 127A.42 subd 7

Subd. 7. Renumbered 127A.42 subd 8

Subd. 8. Renumbered 127A.42 subd 9



Section 124.155 Renumbered 127A.44

124.155 Renumbered 127A.44



Section 124.16 Repealed, 1978 c 764 s 143

124.16 Repealed, 1978 c 764 s 143



Section 124.17 Subdivisions renumbered, repealed, or no longer in effect

124.17 Subdivision 1. Renumbered 126C.05 subd 1

Subd. 1a. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 1b. Repealed, 1Sp1995 c 3 art 1 s 63

Subd. 1c. Renumbered 126C.05 subd 2

Subd. 1d. Renumbered 126C.05 subd 3

Subd. 1e. Renumbered 126C.05 subd 4

Subd. 1f. Renumbered 126C.05 subd 5

Subd. 2. Renumbered 126C.05 subd 8

Subd. 2a. Renumbered 126C.05 subd 9

Subd. 2b. Renumbered 126C.05 subd 10

Subd. 2c. Renumbered 126C.05 subd 11

Subd. 2d. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2e. Renumbered 126C.05 subd 12

Subd. 2f. Renumbered 126C.05 subd 13

Subd. 3. Renumbered 126C.05 subd 14

Subd. 4. Renumbered 126C.05 subd 15

Subd. 5. Repealed, 1Sp1997 c 4 art 2 s 52

Subd. 6. Renumbered 126C.05 subd 16

Subd. 7. Renumbered 126C.05 subd 17



Section 124.175 Renumbered 126C.06

124.175 Renumbered 126C.06



Section 124.177 Repealed, 1Sp1997 c 4 art 6 s 21

124.177 Repealed, 1Sp1997 c 4 art 6 s 21



Section 124.18 Renumbered 123A.488

124.18 Renumbered 123A.488



Section 124.19 Subdivisions renumbered, repealed, or no longer in effect

124.19 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 1b. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1977 c 447 art 1 s 21

Subd. 3. Renumbered 127A.43

Subd. 4. Repealed, 1998 c 397 art 7 s 163

Subd. 5. Renumbered 127A.41 subd 7

Subd. 6. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.193 Renumbered 123A.26

124.193 Renumbered 123A.26



Section 124.195 Subdivisions renumbered, repealed, or no longer in effect

124.195 Subdivision 1. Renumbered 127A.45 subd 1

Subd. 2. Renumbered 127A.45 subd 2

Subd. 3. Renumbered 127A.45 subd 3

Subd. 3a. Renumbered 127A.45 subd 4

Subd. 3b. Renumbered 127A.45 subd 5

Subd. 3c. Renumbered 127A.45 subd 6

Subd. 4. Renumbered 127A.45 subd 7

Subd. 5. Renumbered 127A.45 subd 8

Subd. 6. Renumbered 127A.45 subd 9

Subd. 7. Renumbered 127A.45 subd 10

Subd. 8. Renumbered 127A.45 subd 11

Subd. 9. Renumbered 127A.45 subd 12

Subd. 10. Renumbered 127A.45 subd 13

Subd. 11. Renumbered 127A.45 subd. 14

Subd. 12. Repealed, 1997 c 233 art 1 s 78

Subd. 13. Repealed, 1993 c 224 art 14 s 17

Subd. 14. Renumbered 127A.45 subd 15

Subd. 15. Renumbered 127A.45 subd 16



Section 124.196 Renumbered 127A.46

124.196 Renumbered 127A.46



Section 124.197 Repealed, 1993 c 224 art 1 s 42

124.197 Repealed, 1993 c 224 art 1 s 42



Section 124.20 Subdivisions renumbered, repealed, or no longer in effect

124.20 Subdivision 1. Renumbered 124A.033 subdivision 1

Subd. 2. Renumbered 124A.033 subd 2

Subd. 3. Repealed, 3Sp1981 c 2 art 2 s 19

Subd. 4. Renumbered 124A.033 subd 3

Subd. 5. Renumbered 124A.033 subd 4

Subd. 6. Renumbered 124A.033 subd 5



Section 124.201 Repealed, 1984 c 463 art 2 s 8 subd 2

124.201 Repealed, 1984 c 463 art 2 s 8 subd 2



Section 124.21 Repealed, 1967 c 769 s 2

124.21 Repealed, 1967 c 769 s 2



Section 124.211 Repealed, Ex1971 c 31 art 20 s 25

124.211 Repealed, Ex1971 c 31 art 20 s 25



Section 124.212 Subdivisions renumbered, repealed, or no longer in effect

124.212 Subdivision 1. Repealed, 1984 c 463 art 1 s 15

Subd. 2. Repealed, 1981 c 358 art 1 s 49

Subd. 3. Repealed, 1973 c 683 s 30

Subd. 3a. Repealed, 1977 c 447 art 1 s 22

Subd. 4. Repealed, 1981 c 358 art 1 s 49

Subd. 5. Repealed, 1981 c 358 art 1 s 49

Subd. 5a. Repealed, 1981 c 358 art 1 s 49

Subd. 6. Repealed, 1973 c 683 s 30

Subd. 6a. Repealed, 1975 c 432 s 97

Subd. 6b. Repealed, 1979 c 334 art 1 s 27

Subd. 6c. Repealed, 1981 c 358 art 1 s 49

Subd. 7. Repealed, 1973 c 683 s 30

Subd. 7a. Repealed, 1975 c 432 s 97

Subd. 7b. Repealed, 1979 c 334 art 1 s 27

Subd. 7c. Repealed, 1981 c 358 art 1 s 49

Subd. 7d. Repealed, 1981 c 358 art 1 s 49

Subd. 8. Repealed, 1973 c 683 s 30

Subd. 8a. Repealed, 1981 c 358 art 1 s 49

Subd. 9. Repealed, 1981 c 358 art 1 s 49

Subd. 9a. Repealed, 1981 c 358 art 1 s 49

Subd. 9b. Repealed, 1981 c 358 art 1 s 49

Subd. 10. Renumbered 124.2131 subdivision 1

Subd. 11. Renumbered 124.2131 subd 2

Subd. 11a. Renumbered 124.2131 subd 3

Subd. 11b. Renumbered 124.2131 subd 4

Subd. 12. Renumbered 124.2131 subd 5

Subd. 13. Renumbered 124.2131 subd 6

Subd. 14. Renumbered 124.2131 subd 7

Subd. 15. Renumbered 124.2131 subd 8

Subd. 16. Renumbered 124.2131 subd 9

Subd. 17. Renumbered 124.2131 subd 10

Subd. 18. Renumbered 124.2131 subd 11

Subd. 19. Repealed, 1977 c 447 art 1 s 21

Subd. 20. Repealed, 1981 c 358 art 1 s 49

Subd. 20a. Repealed, 1981 c 358 art 1 s 49

Subd. 21. Repealed, 1981 c 358 art 1 s 49



Section 124.2121 Subdivisions renumbered, repealed, or no longer in effect

124.2121 Subdivision 1. Renumbered 124A.02 subd 4a

Subd. 2. Renumbered 124A.02 subd 3a

Subd. 3. Renumbered 124A.02 subds 15-19

Subd. 4. Renumbered 124A.02 subd 8

Subd. 5. Renumbered 124A.02 subd 10



Section 124.2122 Subdivisions renumbered, repealed, or no longer in effect

124.2122 Subdivision 1. Renumbered 124A.02 subd 9

Subd. 2. Renumbered 124A.02 subd 7

Subd. 3. Renumbered 124A.02 subd 6

Subd. 4. Renumbered 124A.02 subd 5



Section 124.2123 Repealed, 1983 c 314 art 1 s 23 subd 2

124.2123 Repealed, 1983 c 314 art 1 s 23 subd 2



Section 124.2124 Repealed, 1983 c 314 art 1 s 23 subd 2

124.2124 Repealed, 1983 c 314 art 1 s 23 subd 2



Section 124.2125 Repealed, 1983 c 314 art 1 s 23 subd 2

124.2125 Repealed, 1983 c 314 art 1 s 23 subd 2



Section 124.2126 Subdivisions renumbered, repealed, or no longer in effect

124.2126 Subdivision 1. Renumbered 124A.02 subd 12

Subd. 2. Renumbered 124A.02 subd 13

Subd. 3. Renumbered 124A.02 subd 11



Section 124.2127 Subdivisions renumbered, repealed, or no longer in effect

124.2127 Subdivision 1. Renumbered 124A.02 subds 20-22; 124A.034, subds 1-1b

Subd. 2. Renumbered 124A.034 subd 2



Section 124.2128 MS 1981 Supp Renumbered 124.2132

124.2128 MS 1981 Supp Renumbered 124.2132



Section 124.2129 Renumbered 124.2133

124.2129 Renumbered 124.2133



Section 124.213 MS 1980 Renumbered 124.2137

124.213 MS 1978 Repealed, 1979 c 334 art 1 s 27

124.213 MS 1980 Renumbered 124.2137



Section 124.2131 Subdivisions renumbered, repealed, or no longer in effect

124.2131 Subdivision 1. (a) Renumbered 127A.48 subd 1

(b) Renumbered 127A.48 subd 2

(c) Renumbered 127A.48 subd 3

(d) Renumbered 127A.48 subd 4

(e) Renumbered 127A.48 subd 5

(f) Renumbered 127A.48 subd 6

Subd. 2. Renumbered 127A.48 subd 7

Subd. 3. Renumbered 127A.48 subd 8

Subd. 3a. Renumbered 127A.48 subd 9

Subd. 4. Repealed, 1987 c 268 art 6 s 53

Subd. 5. Renumbered 127A.48 subd 10

Subd. 6. Renumbered 127A.48 subd 11

Subd. 7. Renumbered 127A.48 subd 12

Subd. 8. Renumbered 127A.48 subd 13

Subd. 9. Renumbered 127A.48 subd 14

Subd. 10. Renumbered 127A.48 subd 15

Subd. 11. Renumbered 127A.48 subd 16



Section 124.2132 Renumbered 124A.035

124.2132 Renumbered 124A.035



Section 124.2133 Renumbered 124A.036

124.2133 Renumbered 124A.036



Section 124.2134 Repealed, 1997 c 231 art 1 s 21

124.2134 Repealed, 1997 c 231 art 1 s 21



Section 124.2137 Repealed, 1987 c 268 art 6 s 53

124.2137 Repealed, 1987 c 268 art 6 s 53



Section 124.2138 Subdivisions renumbered, repealed, or no longer in effect

124.2138 Subdivision 1. Renumbered 124A.037

Subd. 2. Repealed, 1Sp1985 c 12 art 1 s 37 subd 2

Subd. 3. Repealed, 1989 c 329 art 9 s 34

Subd. 4. Repealed, 1989 c 329 art 9 s 34



Section 124.2139 Repealed, 1997 c 233 art 1 s 78

124.2139 Repealed, 1997 c 233 art 1 s 78



Section 124.214 Renumbered 127A.49

124.214 Renumbered 127A.49



Section 124.2141 Renumbered 127A.50

124.2141 Renumbered 127A.50



Section 124.215 Subdivisions renumbered, repealed, or no longer in effect

124.215 Subdivision 1. Repealed, Ex1971 c 31 art 20 s 23; 1983 c 260 s 68

Subd. 2. Repealed, Ex1971 c 31 art 20 s 23; 1983 c 260 s 68

Subd. 2a. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68

Subd. 3. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68

Subd. 4. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68

Subd. 5. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68

Subd. 6. Repealed, 1983 c 260 s 68

Subd. 7. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68

Subd. 8. Repealed, 1977 c 447 art 6 s 13; 1983 c 260 s 68



Section 124.2161 Repealed, 1987 c 398 art 1 s 27 subd 3

124.2161 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124.2162 Repealed, 1987 c 398 art 1 s 27 subd 3

124.2162 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124.2163 Repealed, 1987 c 398 art 1 s 27 subd 3

124.2163 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124.217 Repealed, 1989 c 329 art 1 s 18

124.217 Repealed, 1989 c 329 art 1 s 18



Section 124.22 Subdivisions renumbered, repealed, or no longer in effect

124.22 Subdivision 1. Repealed, 1973 c 683 s 30

Subd. 2. Repealed, 1965 c 805 s 3

Subd. 3. Repealed, 1973 c 683 s 30

Subd. 4. Repealed, 1973 c 683 s 30

Subd. 5. Repealed, 1965 c 805 s 3

Subd. 6. Repealed, 1973 c 683 s 30



Section 124.221 Repealed, 1977 c 447 art 6 s 13

124.221 Repealed, 1977 c 447 art 6 s 13



Section 124.222 Subdivisions renumbered, repealed, or no longer in effect

124.222 Subdivision 1. Repealed, 1975 c 432 s 97

Subd. 1a. Repealed, 1979 c 334 art 2 s 14

Subd. 1b. Repealed, 1979 c 334 art 2 s 14

Subd. 2. Repealed, 1975 c 432 s 97

Subd. 2a. Repealed, 1979 c 334 art 2 s 14

Subd. 2b. Repealed, 1979 c 334 art 2 s 14

Subd. 3. Repealed, 1980 c 609 art 2 s 7

Subd. 4. Repealed, 1977 c 447 art 2 s 9

Subd. 5. Repealed, 1977 c 447 art 2 s 9

Subd. 6. Repealed, 1979 c 334 art 2 s 14



Section 124.223 Repealed, 1Sp1997 c 4 art 1 s 63

124.223 Repealed, 1Sp1997 c 4 art 1 s 63



Section 124.224 Expired

124.224 Expired



Section 124.225 Subdivisions renumbered, repealed, or no longer in effect

124.225 Subdivision 1. Renumbered 123B.92 subd 1

Subd. 1a. Repealed, 1987 c 398 art 2 s 14

Subd. 2. Repealed, 1981 c 358 art II s 14

Subd. 3. Repealed, 1991 c 265 art 2 s 20

Subd. 3a. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 4. Repealed, 1981 c 358 art 2 s 14

Subd. 4a. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 4b. Repealed, 1991 c 265 art 2 s 20

Subd. 5. Repealed, 1981 c 358 art 2 s 14

Subd. 6. Repealed, 1982 c 548 art 2 s 3

Subd. 7. Repealed, 1981 c 358 art 2 s 14

Subd. 7a. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 7b. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 7c. Repealed, 1991 c 265 art 2 s 20

Subd. 7d. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 7e. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 7f. Renumbered 123B.92 subd 2

Subd. 8. Repealed, 1981 c 358 art 2 s 14

Subd. 8a. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 8b. Repealed, 1991 c 265 art 2 s 20

Subd. 8c. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8d. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8e. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8f. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8g. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8h. Repealed, 1Sp1985 c 12 art 2 s 16

Subd. 8i. Repealed, 1991 c 265 art 2 s 20

Subd. 8j. Repealed, 1991 c 265 art 2 s 20

Subd. 8k. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 8l. Renumbered 123B.92 subd 3

Subd. 8m. Renumbered 123B.92 subd 4

Subd. 9. Renumbered 123B.92 subd 5

Subd. 10. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 11. Repealed, 1983 c 314 art 2 s 2

Subd. 12. Repealed, 1984 c 463 art 9 s 13

Subd. 13. Renumbered 123B.92 subd 6

Subd. 14. Renumbered 123B.92 subd 7

Subd. 15. Renumbered 123B.92 subd 8

Subd. 16. Renumbered 123B.92 subd 9

Subd. 17. Renumbered 123B.92 subd 10



Section 124.226 Repealed, 1Sp1997 c 4 art 1 s 63

124.226 Repealed, 1Sp1997 c 4 art 1 s 63



Section 124.227 Renumbered 124D.87

124.227 Renumbered 124D.87



Section 124.23 Repealed, 1977 c 403 s 13; 1977 c 447 art 6 s 13

124.23 Repealed, 1977 c 403 s 13; 1977 c 447 art 6 s 13



Section 124.239 Subdivisions renumbered, repealed, or no longer in effect

124.239 Subdivision 1. Renumbered 123B.59 subd 1

Subd. 2. Renumbered 123B.59 subd 2

Subd. 3. Renumbered 123B.59 subd 3

Subd. 4. Renumbered 123B.59 subd 4

Subd. 5. Renumbered 123B.59 subd 5

Subd. 5a. Renumbered 123B.59 subd 6

Subd. 5b. Renumbered 123B.59 subd 7

Subd. 6. Renumbered 123B.59 subd 8



Section 124.24 Repealed, 1983 c 314 art 6 s 33

124.24 Repealed, 1983 c 314 art 6 s 33



Section 124.241 Repealed, 1979 c 334 art 6 s 34

124.241 Repealed, 1979 c 334 art 6 s 34



Section 124.242 Renumbered 123B.60

124.242 Renumbered 123B.60



Section 124.243 Subdivisions renumbered, repealed, or no longer in effect

124.243 Subdivision 1. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 2. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 2a. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 3. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 4. Repealed, 1989 c 329 art 5 s 22

Subd. 5. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 6. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 7. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 8. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 9. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2

Subd. 10. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2

Subd. 11. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2

Subd. 12. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2



Section 124.244 Subdivisions renumbered, repealed, or no longer in effect

124.244 Subdivision 1. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 2. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 3. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 4. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30



Section 124.2442 Repealed, 1997 c 7 art 1 s 50

124.2442 Repealed, 1997 c 7 art 1 s 50



Section 124.2445 Renumbered 123B.61

124.2445 Renumbered 123B.61



Section 124.245 Repealed, 1997 c 7 art 1 s 51

124.245 Repealed, 1997 c 7 art 1 s 51



Section 124.2455 Renumbered 123B.62

124.2455 Renumbered 123B.62



Section 124.246 Subdivisions renumbered, repealed, or no longer in effect

124.246 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2a. Repealed, 1984 c 463 art 6 s 17; 1987 c 398 art 1 s 27 subd 3

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5. Repealed, 1984 c 463 art 9 s 13; 1987 c 398 art 1 s 27 subd 3



Section 124.247 Subdivisions renumbered, repealed, or no longer in effect

124.247 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5. Repealed, 1981 c 358 art 7 s 31; 1987 c 398 art 1 s 27 subd 3

Subd. 6. Repealed, 1Sp1985 c 12 art 6 s 31; art 8 s 65; 1987 c 398 art 1 s 27 subd 3



Section 124.248 Subdivisions renumbered, repealed, or no longer in effect

124.248 Subdivision 1. Renumbered 124D.11 subd 1

Subd. 1a. Renumbered 124D.11 subd 2

Subd. 2. Renumbered 124D.11 subd 3

Subd. 2a. Renumbered 124D.11 subd 4

Subd. 3. Renumbered 124D.11 subd 5

Subd. 4. Renumbered 124D.11 subd 6

Subd. 5. Renumbered 124D.11 subd 7

Subd. 6. Renumbered 124D.11 subd 8



Section 124.25 Repealed, 1977 c 447 art 6 s 13

124.25 Repealed, 1977 c 447 art 6 s 13



Section 124.251 Repealed, 1983 c 314 art 9 s 13

124.251 Repealed, 1983 c 314 art 9 s 13



Section 124.252 Repealed, 1991 c 265 art 8 s 20

124.252 Repealed, 1991 c 265 art 8 s 20



Section 124.255 Renumbered 124D.90

124.255 Renumbered 124D.90



Section 124.26 Subdivisions renumbered, repealed, or no longer in effect

124.26 Subdivision 1. Repealed, 1987 c 398 art 4 s 17

Subd. 1a. Repealed, 1984 c 463 art 6 s 17

Subd. 1b. Renumbered 124D.52 subd 1

Subd. 1c. Renumbered 124D.52 subd 2

Subd. 2. Renumbered 124D.52 subd 3

Subd. 3. Repealed, 1981 c 358 art 4 s 11

Subd. 4. Repealed, 1983 c 314 art 4 s 10

Subd. 5. Repealed, 1984 c 463 art 9 s 13

Subd. 6. Repealed, 1987 c 398 art 4 s 17

Subd. 7. Repealed, 1991 c 265 art 4 s 33

Subd. 8. Repealed, 1991 c 265 art 4 s 33



Section 124.2601 Subdivisions renumbered, repealed, or no longer in effect

124.2601 Subdivision 1. Renumbered 124D.53 subd 1

Subd. 2. Renumbered 124D.53 subd 2

Subd. 3. Renumbered 124D.53 subd 3

Subd. 4. Repealed, 1998 c 398 art 1 s 51

Subd. 5. Renumbered 124D.53 subd 4

Subd. 6. Renumbered 124D.53 subd 5

Subd. 7. Renumbered 124D.53 subd 6



Section 124.2605 Renumbered 124D.55

124.2605 Renumbered 124D.55



Section 124.261 Renumbered 124D.54

124.261 Renumbered 124D.54



Section 124.2613 Renumbered 124D.081

124.2613 Renumbered 124D.081



Section 124.2615 Renumbered 124D.16

124.2615 Renumbered 124D.16



Section 124.27 Repealed, 1963 c 19 s 2

124.27 Repealed, 1963 c 19 s 2



Section 124.271 Subdivisions renumbered, repealed, or no longer in effect

124.271 Subdivision 1. Repealed, 1977 c 447 art 4 s 6

Subd. 1a. Repealed, 1981 c 358 art 4 s 11

Subd. 2. Repealed, 1Sp1985 c 12 art 4 s 13

Subd. 2a. Repealed, 1Sp1985 c 12 art 4 s 13

Subd. 2b. Repealed, 1989 c 329 art 4 s 20

Subd. 2c. Repealed, 1Sp1985 c 12 art 4 s 13

Subd. 3. Repealed, 1989 c 329 art 4 s 20

Subd. 4. Repealed, 1989 c 329 art 4 s 20

Subd. 5. Repealed, 1983 c 314 art 4 s 10

Subd. 6. Repealed, 1984 c 463 art 9 s 13

Subd. 7. Repealed, 1989 c 329 art 4 s 20



Section 124.2711 Subdivisions renumbered, repealed, or no longer in effect

124.2711 Subdivision 1. Renumbered 124D.135 subd 1

Subd. 2. Renumbered 124D.135 subd 2

Subd. 2a. Renumbered 124D.135 subd 3

Subd. 3. Renumbered 124D.135 subd 4

Subd. 4. Renumbered 124D.135 subd 5

Subd. 5. Renumbered 124D.135 subd 6

Subd. 6. Renumbered 124D.135 subd 7



Section 124.2712 Renumbered 124D.14

124.2712 Renumbered 124D.14



Section 124.2713 Subdivisions renumbered, repealed, or no longer in effect

124.2713 Subdivision 1. Renumbered 124D.20 subd 1

Subd. 2. Renumbered 124D.20 subd 2

Subd. 3. Renumbered 124D.20 subd 3

Subd. 3a. Repealed, 1989 c 329 art 4 s 20

Subd. 4. Repealed, 1991 c 265 art 4 s 33

Subd. 5. Renumbered 124D.20 subd 4

Subd. 6. Renumbered 124D.20 subd 5

Subd. 6a. Renumbered 124D.20 subd 6

Subd. 6b. Repealed, 1998 c 398 art 1 s 51

Subd. 7. Renumbered 124D.20 subd 7

Subd. 8. Renumbered 124D.20 subd 8

Subd. 9. Renumbered 124D.20 subd 9

Subd. 10. Renumbered 124D.20 subd 10



Section 124.2714 Renumbered 124D.21

124.2714 Renumbered 124D.21



Section 124.2715 Renumbered 124D.56

124.2715 Renumbered 124D.56



Section 124.2716 Renumbered 124D.22

124.2716 Renumbered 124D.22



Section 124.272 Repealed, 1987 c 398 art 1 s 27 subd 3

124.272 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124.2721 Subdivisions renumbered, repealed, or no longer in effect

124.2721 Subdivision 1. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 1a. Repealed, 1992 c 499 art 6 s 39

Subd. 2. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 2a. Repealed, 1992 c 499 art 6 s 39

Subd. 3. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 3a. Repealed, 1991 c 265 art 6 s 67 subd 3

Subd. 3b. Repealed, 1992 c 499 art 6 s 39

Subd. 4. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 4a. Repealed, 1992 c 499 art 6 s 39

Subd. 5. Repealed, 1992 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 5a. Repealed, 1992 c 499 art 6 s 39

Subd. 5b. Repealed, 1992 c 499 art 6 s 39

Subd. 6. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15



Section 124.2725 Subdivisions renumbered, repealed, or no longer in effect

124.2725 Subdivision 1. Repealed, 1998 c 397 art 7 s 163

Subd. 2. Repealed, 1998 c 397 art 7 s 163

Subd. 3. Repealed, 1998 c 397 art 7 s 163

Subd. 4. Repealed, 1998 c 397 art 7 s 163

Subd. 5. Repealed, 1998 c 397 art 7 s 163

Subd. 6. Repealed, 1998 c 397 art 7 s 163

Subd. 7. Repealed, 1998 c 397 art 7 s 163

Subd. 8. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 9. Repealed, 1998 c 397 art 7 s 163

Subd. 10. Repealed, 1998 c 397 art 7 s 163

Subd. 11. Repealed, 1998 c 397 art 7 s 163

Subd. 12. Repealed, 1998 c 397 art 7 s 163

Subd. 13. Repealed, 1998 c 397 art 7 s 163

Subd. 14. Repealed, 1998 c 397 art 7 s 163

Subd. 15. Renumbered 123A.39 subd 3

Subd. 16. Repealed, 1998 c 397 art 7 s 163



Section 124.2726 Renumbered 123A.485

124.2726 Renumbered 123A.485



Section 124.2727 Subdivisions renumbered, repealed, or no longer in effect

124.2727 Subdivision 1. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 2. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 3. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 4. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 5. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 6. Repealed, 1994 c 647 art 6 s 42

Subd. 6a. Renumbered 126C.22 subd 1

Subd. 6b. Renumbered 126C.22 subd 2

Subd. 6c. Renumbered 126C.22 subd 3

Subd. 6d. Renumbered 126C.22 subd 4

Subd. 7. Repealed, 1994 c 647 art 6 s 42

Subd. 8. Repealed, 1994 c 647 art 6 s 42

Subd. 9. Renumbered 126C.22 subd 5



Section 124.2728 Repealed, 1Sp1997 c 4 art 4 s 36

124.2728 Repealed, 1Sp1997 c 4 art 4 s 36



Section 124.273 Subdivisions renumbered, repealed, or no longer in effect

124.273 Subdivision 1. Repealed, 1983 c 314 art 3 s 18

Subd. 1a. Repealed, 1984 c 463 art 6 s 17

Subd. 1b. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 1c. Renumbered 124D.65 subd 1

Subd. 1d. Renumbered 124D.65 subd 2

Subd. 1e. Renumbered 124D.65 subd 3

Subd. 1f. Renumbered 124D.65 subd 4

Subd. 1g. Renumbered 124D.65 subd 5

Subd. 2. Repealed, 1983 c 314 art 3 s 18

Subd. 2a. Repealed, 1984 c 463 art 6 s 17

Subd. 2b. Repealed, 1987 c 398 art 3 s 41

Subd. 2c. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 3. Renumbered 124D.65 subd 6

Subd. 4. Renumbered 124D.65 subd 7

Subd. 5. Renumbered 124D.65 subd 8

Subd. 6. Renumbered 124D.65 subd 9

Subd. 7. Renumbered 124D.65 subd 10



Section 124.274 Repealed, 1992 c 499 art 7 s 30

124.274 Repealed, 1992 c 499 art 7 s 30



Section 124.275 Repealed, 1987 c 398 art 1 s 27 subd 3; art 6 s 20 subd 2

124.275 Repealed, 1987 c 398 art 1 s 27 subd 3; art 6 s 20 subd 2



Section 124.276 Subdivisions renumbered, repealed, or no longer in effect

124.276 Subdivision 1. Renumbered 124D.30 subd 1

Subd. 2. Repealed, 1Sp1997 c 4 art 6 s 21

Subd. 2a. Renumbered 124D.30 subd 2

Subd. 3. Renumbered 124D.30 subd 3

Subd. 4. Renumbered 124D.30 subd 4



Section 124.278 Renumbered 122A.65

124.278 Renumbered 122A.65



Section 124.28 Repealed, 1976 c 271 s 98 subd 3

124.28 Repealed, 1976 c 271 s 98 subd 3



Section 124.281 Repealed, 1976 c 271 s 98 subd 3

124.281 Repealed, 1976 c 271 s 98 subd 3



Section 124.29 Repealed, 1976 c 271 s 98 subd 3

124.29 Repealed, 1976 c 271 s 98 subd 3



Section 124.30 Repealed, 1977 c 447 art 6 s 13

124.30 Repealed, 1977 c 447 art 6 s 13



Section 124.31 Repealed, 1973 c 683 s 30

124.31 Repealed, 1973 c 683 s 30



Section 124.311 Renumbered 124D.67

124.311 Renumbered 124D.67



Section 124.3111 Renumbered 124D.66

124.3111 Renumbered 124D.66



Section 124.312 Repealed, 1998 c 397 art 2 s 163

124.312 Repealed, 1998 c 397 art 2 s 163



Section 124.313 Repealed, 1998 c 397 art 2 s 163

124.313 Repealed, 1998 c 397 art 2 s 163



Section 124.314 Repealed, 1998 c 397 art 2 s 163

124.314 Repealed, 1998 c 397 art 2 s 163



Section 124.315 Renumbered 124D.86

124.315 Renumbered 124D.86



Section 124.32 Subdivisions renumbered, repealed, or no longer in effect

124.32 Subdivision 1. Repealed, 1983 c 314 art 3 s 18

Subd. 1a. Repealed, 1984 c 463 art 3 s 2

Subd. 1b. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 1c. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 1d. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 1e. Repealed, 1984 c 463 art 3 s 2

Subd. 1f. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 2. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 2a. Repealed, 1984 c 463 art 3 s 2

Subd. 2b. Renumbered 125A.75 subd 1

Subd. 3. Repealed, 1973 c 683 s 30

Subd. 3a. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 4. Renumbered 125A.75 subd 2

Subd. 5. Repealed, 1993 c 224 art 3 s 40; 1993 c 374 s 10

Subd. 5a. Repealed, 1984 c 463 art 3 s 2

Subd. 6. Renumbered 125A.75 subd 3

Subd. 7. Renumbered 125A.75 subd 4

Subd. 8. Renumbered 125A.75 subd 5

Subd. 9. Repealed, 1983 c 314 art 3 s 18

Subd. 9a. Repealed, 1Sp1985 c 12 art 3 s 30

Subd. 10. Renumbered 125A.75 subd 6

Subd. 11. Expired

Subd. 12. Renumbered 125A.75 subd 7



Section 124.3201 Subdivisions renumbered, repealed, or no longer in effect

124.3201 Subdivision 1. Renumbered 125A.76 subd 1

Subd. 2. Renumbered 125A.76 subd 2

Subd. 2a. Repealed, 1Sp1997 c 4 art 2 s 52

Subd. 2b. Repealed, 1Sp1997 c 4 art 2 s 52

Subd. 3. Renumbered 125A.76 subd 3

Subd. 4. Renumbered 125A.76 subd 4

Subd. 5. Renumbered 125A.76 subd 5

Subd. 6. Renumbered 125A.76 subd 6

Subd. 7. Renumbered 125A.76 subd 7



Section 124.3202 Repealed, 1997 c 7 art 1 s 56

124.3202 Repealed, 1997 c 7 art 1 s 56



Section 124.321 Renumbered 125A.77

124.321 Renumbered 125A.77



Section 124.322 Subdivisions renumbered, repealed, or no longer in effect

124.322 Subdivision 1. Renumbered 125A.78 subd 1

Subd. 1a. Renumbered 125A.78 subd 2

Subd. 2. Repealed by amendment, 1Sp1995 c 3 art 15 s 14

Subd. 3. Repealed by amendment, 1Sp1995 c 3 art 15 s 14

Subd. 4. Repealed by amendment, 1Sp1995 c 3 art 15 s 14

Subd. 5. Renumbered 125A.78 subd 3



Section 124.323 Renumbered 125A.79

124.323 Renumbered 125A.79



Section 124.33 Repealed, 1969 c 981 s 7

124.33 Repealed, 1969 c 981 s 7



Section 124.331 Repealed, 1993 c 224 art 3 s 40

124.331 Repealed, 1993 c 224 art 3 s 40



Section 124.332 Repealed, 1993 c 224 art 3 s 40

124.332 Repealed, 1993 c 224 art 3 s 40



Section 124.333 Repealed, 1993 c 224 art 3 s 40

124.333 Repealed, 1993 c 224 art 3 s 40



Section 124.34 Repealed, 1969 c 9 s 97

124.34 Repealed, 1969 c 9 s 97



Section 124.35 Renumbered 126C.60

124.35 Renumbered 126C.60



Section 124.36 Renumbered 126C.61

124.36 Renumbered 126C.61



Section 124.37 Renumbered 126C.62

124.37 Renumbered 126C.62



Section 124.38 Subdivisions renumbered, repealed, or no longer in effect

124.38 Subdivision 1. Renumbered 126C.63 subd 1

Subd. 2. Renumbered 126C.63 subd 2

Subd. 3. Renumbered 126C.63 subd 3

Subd. 4. Renumbered 126C.63 subd 4

Subd. 4a. Renumbered 126C.63 subd 5

Subd. 5. Renumbered 126C.63 subd 6

Subd. 6. Renumbered 126C.63 subd 7

Subd. 7. Renumbered 126C.63 subd 8

Subd. 8. Renumbered 126C.63 subd 9

Subd. 9. Repealed, 1998 c 397 art 7 s 163

Subd. 10. Repealed, 1987 c 268 art 7 s 55

Subd. 11. Renumbered 126C.63 subd 10

Subd. 12. Renumbered 126C.63 subd 11

Subd. 13. Renumbered 126C.63 subd 12

Subd. 14. Renumbered 126C.63 subd 13



Section 124.381 Renumbered 126C.64

124.381 Renumbered 126C.64



Section 124.39 Renumbered 126C.65

124.39 Renumbered 126C.65



Section 124.40 Renumbered 126C.66

124.40 Renumbered 126C.66



Section 124.41 Renumbered 126C.67

124.41 Renumbered 126C.67



Section 124.42 Renumbered 126C.68

124.42 Renumbered 126C.68



Section 124.43 Repealed, 1990 c 562 art 11 s 11

124.43 Repealed, 1990 c 562 art 11 s 11



Section 124.431 Subdivisions renumbered, repealed, or no longer in effect

124.431 Subdivision 1. Renumbered 126C.69 subd 1

Subd. 1a. Renumbered 126C.69 subd 2

Subd. 2. Renumbered 126C.69 subd 3

Subd. 3. Renumbered 126C.69 subd 4

Subd. 4. Renumbered 126C.69 subd 5

Subd. 5. Renumbered 126C.69 subd 6

Subd. 6. Renumbered 126C.69 subd 7

Subd. 7. Renumbered 126C.69 subd 8

Subd. 8. Renumbered 126C.69 subd 9

Subd. 9. Renumbered 126C.69 subd 10

Subd. 10. Renumbered 126C.69 subd 11

Subd. 11. Renumbered 126C.69 subd 12

Subd. 12. Renumbered 126C.69 subd 13

Subd. 13. Renumbered 126C.69 subd 14

Subd. 14. Renumbered 126C.69 subd 15



Section 124.435 Repealed, 1988 c 718 art 8 s 27

124.435 Repealed, 1988 c 718 art 8 s 27



Section 124.44 Renumbered 126C.70

124.44 Renumbered 126C.70



Section 124.45 Renumbered 126C.71

124.45 Renumbered 126C.71



Section 124.46 Renumbered 126C.72

124.46 Renumbered 126C.72



Section 124.47 Repealed, 1991 c 199 art 2 s 29

124.47 Repealed, 1991 c 199 art 2 s 29



Section 124.471 Repealed, 1Sp1985 c 13 s 376

124.471 Repealed, 1Sp1985 c 13 s 376



Section 124.472 Repealed, 1998 c 397 art 7 s 163

124.472 Repealed, 1998 c 397 art 7 s 163



Section 124.473 Repealed, 1998 c 397 art 7 s 163

124.473 Repealed, 1998 c 397 art 7 s 163



Section 124.474 Repealed, 1998 c 397 art 7 s 163

124.474 Repealed, 1998 c 397 art 7 s 163



Section 124.475 Repealed, 1975 c 432 s 97

124.475 Repealed, 1975 c 432 s 97



Section 124.476 Repealed, 1998 c 397 art 7 s 163

124.476 Repealed, 1998 c 397 art 7 s 163



Section 124.477 Repealed, 1998 c 397 art 7 s 163

124.477 Repealed, 1998 c 397 art 7 s 163



Section 124.478 Repealed, 1998 c 397 art 7 s 163

124.478 Repealed, 1998 c 397 art 7 s 163



Section 124.479 Repealed, 1998 c 397 art 7 s 163

124.479 Repealed, 1998 c 397 art 7 s 163



Section 124.48 Subdivisions renumbered, repealed, or no longer in effect

124.48 Subdivision 1. Renumbered 124D.84 subd 1

Subd. 2. Repealed, 1991 c 265 art 11 s 26

Subd. 3. Renumbered 124D.84 subd 2



Section 124.481 Renumbered 124D.85

124.481 Renumbered 124D.85



Section 124.491 Renumbered 123A.44

124.491 Renumbered 123A.44



Section 124.492 Renumbered 123A.441

124.492 Renumbered 123A.441



Section 124.493 Subdivisions renumbered, repealed, or no longer in effect

124.493 Subdivision 1. Renumbered 123A.442 subd 1

Subd. 2. Repealed, 1991 c 265 art 6 s 67

Subd. 3. Renumbered 123A.442 subd 2



Section 124.494 Subdivisions renumbered, repealed, or no longer in effect

124.494 Subdivision 1. Renumbered 123A.443 subd 1

Subd. 2. Renumbered 123A.443 subd 2

Subd. 2a. Renumbered 123A.443 subd 3

Subd. 3. Renumbered 123A.443 subd 4

Subd. 4. Renumbered 123A.443 subd 5

Subd. 4a. Renumbered 123A.443 subd 6

Subd. 5. Renumbered 123A.443 subd 7

Subd. 6. Renumbered 123A.443 subd 8

Subd. 7. Renumbered 123A.443 subd 9



Section 124.4945 Renumbered 123A.444

124.4945 Renumbered 123A.444



Section 124.4946 Renumbered 123A.445

124.4946 Renumbered 123A.445



Section 124.495 Renumbered 123A.446

124.495 Renumbered 123A.446



Section 124.496 Repealed, 1989 c 329 art 9 s 34

124.496 Repealed, 1989 c 329 art 9 s 34



Section 124.50 Repealed, 1975 c 432 s 98

124.50 Repealed, 1975 c 432 s 98



Section 124.51 Repealed, Ex1971 c 31 art 20 s 24

124.51 Repealed, Ex1971 c 31 art 20 s 24



Section 124.511 Renumbered 123A.77

124.511 Renumbered 123A.77



Section 124.52 Renumbered 136C.21

124.52 Renumbered 136C.21



Section 124.53 Repealed, 1983 c 258 s 72

124.53 Repealed, 1983 c 258 s 72



Section 124.54 Renumbered 136C.211

124.54 Renumbered 136C.211



Section 124.55 Renumbered 136C.212

124.55 Renumbered 136C.212



Section 124.56 Renumbered 136C.213

124.56 Renumbered 136C.213



Section 124.561 Repealed, 1983 c 314 art 5 s 17

124.561 Repealed, 1983 c 314 art 5 s 17



Section 124.5611 Renumbered 136C.25

124.5611 Renumbered 136C.25



Section 124.5612 Renumbered 136C.26

124.5612 Renumbered 136C.26



Section 124.5613 Subdivisions renumbered, repealed, or no longer in effect

124.5613 Subdivision 1. Repealed, 1984 c 463 art 5 s 37

Subd. 2. Renumbered 136C.27 subdivision 1

Subd. 3. Renumbered 136C.27 subd 2



Section 124.5614 Renumbered 136C.28

124.5614 Renumbered 136C.28



Section 124.5615 Renumbered 136C.29

124.5615 Renumbered 136C.29



Section 124.5616 Renumbered 136C.31

124.5616 Renumbered 136C.31



Section 124.5617 Renumbered 136C.32

124.5617 Renumbered 136C.32



Section 124.5618 Renumbered 136C.33

124.5618 Renumbered 136C.33



Section 124.5619 Renumbered 136C.34

124.5619 Renumbered 136C.34



Section 124.562 Repealed, 1983 c 314 art 5 s 17

124.562 Repealed, 1983 c 314 art 5 s 17



Section 124.5621 Repealed, 1983 c 314 art 5 s 17

124.5621 Repealed, 1983 c 314 art 5 s 17



Section 124.5622 Repealed, 1983 c 314 art 5 s 17

124.5622 Repealed, 1983 c 314 art 5 s 17



Section 124.5623 Repealed, 1983 c 314 art 5 s 17

124.5623 Repealed, 1983 c 314 art 5 s 17



Section 124.5624 Repealed, 1983 c 314 art 5 s 17

124.5624 Repealed, 1983 c 314 art 5 s 17



Section 124.5625 Repealed, 1983 c 314 art 5 s 17

124.5625 Repealed, 1983 c 314 art 5 s 17



Section 124.5626 Repealed, 1983 c 314 art 5 s 17

124.5626 Repealed, 1983 c 314 art 5 s 17



Section 124.5627 Repealed, 1983 c 314 art 5 s 17

124.5627 Repealed, 1983 c 314 art 5 s 17



Section 124.5628 Renumbered 136C.35

124.5628 Renumbered 136C.35



Section 124.5629 Renumbered 136C.36

124.5629 Renumbered 136C.36



Section 124.563 Repealed, 1979 c 334 art 5 s 29

124.563 Repealed, 1979 c 334 art 5 s 29



Section 124.564 Renumbered 136C.41

124.564 Renumbered 136C.41



Section 124.565 Subdivisions renumbered, repealed, or no longer in effect

124.565 Subdivision 1. Renumbered 136C.13 subdivision 1

Subd. 2. Repealed, 1977 c 447 art 5 s 17

Subd. 3. Repealed, 1984 c 463 art 5 s 37

Subd. 4. Repealed, 1984 c 463 art 5 s 37

Subd. 5. Repealed, 1977 c 447 art 5 s 16

Subd. 6. Renumbered 136C.13 subd 2

Subd. 7. Renumbered 136C.13 subd 3



Section 124.566 Repealed, 1981 c 358 art 5 s 47

124.566 Repealed, 1981 c 358 art 5 s 47



Section 124.57 Subdivisions renumbered, repealed, or no longer in effect

124.57 Subdivision 1. Repealed, 1977 c 447 art 5 s 17

Subd. 2. Renumbered 136C.37

Subd. 3. Repealed, 1977 c 447 art 5 s 17



Section 124.571 Repealed, 1981 c 358 art 5 s 47

124.571 Repealed, 1981 c 358 art 5 s 47



Section 124.572 Subdivisions renumbered, repealed, or no longer in effect

124.572 Subdivision 1. Renumbered 136C.38 subdivision 1

Subd. 1a. Renumbered 136C.38 subd 2

Subd. 2. Renumbered 136C.38 subd 3

Subd. 2a. Repealed, 1984 c 463 art 5 s 37

Subd. 3. Renumbered 136C.38 subd 4

Subd. 3a. Renumbered 136C.38 subd 5

Subd. 4. Renumbered 136C.38 subd 6

Subd. 5. Renumbered 136C.38 subd 7

Subd. 6. Renumbered 136C.38 subd 8

Subd. 7. Renumbered 136C.38 subd 9

Subd. 8. Repealed, 1984 c 463 art 5 s 37

Subd. 8a. Repealed, 1984 c 463 art 9 s 13

Subd. 9. Renumbered 136C.38 subd 10

Subd. 10. Renumbered 136C.38 subd 11



Section 124.573 Subdivisions renumbered, repealed, or no longer in effect

124.573 Subdivision 1. Renumbered 124D.453 subd 1

Subd. 2. Renumbered 124D.453 subd 2

Subd. 2a. Repealed, 1984 c 463 art 5 s 37

Subd. 2b. Renumbered 124D.453 subd 3

Subd. 2c. Repealed, 1993 c 224 art 3 s 40; 1993 c 374 s 10

Subd. 2d. Repealed, 1993 c 224 art 3 s 40

Subd. 2e. Renumbered 124D.453 subd 4

Subd. 2f. Renumbered 124D.453 subd 5

Subd. 3. Renumbered 124D.453 subd 6

Subd. 3a. Renumbered 124D.453 subd 7

Subd. 3b. Repealed, 1984 c 463 art 5 s 37

Subd. 4. Repealed, 1993 c 374 s 10

Subd. 5. Repealed, 1984 c 463 art 5 s 37

Subd. 5a. Renumbered 124D.453 subd 8

Subd. 6. Repealed, 1984 c 463 art 9 s 13



Section 124.574 Subdivisions renumbered, repealed, or no longer in effect

124.574 Subdivision 1. Renumbered 124D.454 subd 1

Subd. 2. Repealed, 1984 c 463 art 5 s 37

Subd. 2a. Repealed, 1984 c 463 art 5 s 37

Subd. 2b. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 2c. Renumbered 124D.454 subd 2

Subd. 2d. Renumbered 124D.454 subd 3

Subd. 2e. Renumbered 124D.454 subd 4

Subd. 2f. Renumbered 124D.454 subd 5

Subd. 2g. Renumbered 124D.454 subd 6

Subd. 2h. Renumbered 124D.454 subd 7

Subd. 3. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 3a. Repealed, 1984 c 463 art 5 s 37

Subd. 4. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 4a. Repealed, 1Sp1995 c 3 art 15 s 27

Subd. 5. Renumbered 124D.454 subd 8

Subd. 6. Renumbered 124D.454 subd 9

Subd. 7. Renumbered 124D.454 subd 10

Subd. 8. Repealed, 1984 c 463 art 9 s 13

Subd. 9. Renumbered 124D.454 subd 11



Section 124.575 Subdivisions renumbered, repealed, or no longer in effect

124.575 Subdivision 1. Repealed, 1993 c 374 s 15

Subd. 1a. Repealed, 1992 c 499 art 6 s 39

Subd. 2. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 2a. Repealed, 1992 c 499 art 6 s 39

Subd. 3. Repealed, 1993 c 374 s 15

Subd. 3a. Repealed, 1993 c 374 s 15

Subd. 3b. Repealed, 1992 c 499 art 6 s 39

Subd. 4. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 4a. Repealed, 1992 c 499 art 6 s 39

Subd. 5. Repealed, 1992 c 499 art 6 s 39



Section 124.58 Renumbered 136C.22

124.58 Renumbered 136C.22



Section 124.59 Renumbered 136C.221

124.59 Renumbered 136C.221



Section 124.60 Renumbered 136C.222

124.60 Renumbered 136C.222



Section 124.61 Renumbered 136C.223

124.61 Renumbered 136C.223



Section 124.611 Repealed, 1983 c 314 art 10 s 18

124.611 Repealed, 1983 c 314 art 10 s 18



Section 124.62 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.62 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.625 Renumbered 124D.97

124.625 Renumbered 124D.97



Section 124.63 Renumbered 123B.747

124.63 Renumbered 123B.747



Section 124.64 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.64 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.646 Subdivisions renumbered, repealed, or no longer in effect

124.646 Subdivision 1. Renumbered 124D.111 subd 1

Subd. 2. Repealed, 1992 c 499 art 12 s 30

Subd. 3. Renumbered 124D.111 subd 2

Subd. 4. Renumbered 124D.111 subd 3



Section 124.6462 Renumbered 124D.114

124.6462 Renumbered 124D.114



Section 124.6469 Renumbered 124D.115

124.6469 Renumbered 124D.115



Section 124.647 Repealed, 1998 c 398 art 6 s 38

124.647 Repealed, 1998 c 398 art 6 s 38



Section 124.6471 Renumbered 124D.116

124.6471 Renumbered 124D.116



Section 124.6472 Renumbered 124D.117

124.6472 Renumbered 124D.117



Section 124.6475 Renumbered 124D.119

124.6475 Renumbered 124D.119



Section 124.648 Renumbered 124D.118

124.648 Renumbered 124D.118



Section 124.65 Repealed, 1987 c 398 art 1 s 27 subd 1

124.65 Repealed, 1987 c 398 art 1 s 27 subd 1



Section 124.66 Repealed, 1987 c 398 art 1 s 27 subd 1

124.66 Repealed, 1987 c 398 art 1 s 27 subd 1



Section 124.67 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.67 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.68 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.68 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.69 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.69 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.71 Subdivisions renumbered, repealed, or no longer in effect

124.71 Subdivision 1. Renumbered 126C.50

Subd. 2. Repealed, 1998 c 397 art 7 s 163



Section 124.72 Renumbered 126C.51

124.72 Renumbered 126C.51



Section 124.73 Renumbered 126C.52

124.73 Renumbered 126C.52



Section 124.74 Renumbered 126C.53

124.74 Renumbered 126C.53



Section 124.75 Renumbered 126C.54

124.75 Renumbered 126C.54



Section 124.755 Renumbered 126C.55

124.755 Renumbered 126C.55



Section 124.76 Renumbered 126C.56

124.76 Renumbered 126C.56



Section 124.77 Repealed, 1981 c 1 s 7

124.77 Repealed, 1981 c 1 s 7



Section 124.78 Repealed, 1981 c 1 s 7

124.78 Repealed, 1981 c 1 s 7



Section 124.781 Repealed, 3Sp1981 c 1 art 1 s 9

124.781 Repealed, 3Sp1981 c 1 art 1 s 9



Section 124.79 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

124.79 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 124.801 Repealed, 1975 c 432 s 98

124.801 Repealed, 1975 c 432 s 98



Section 124.802 Repealed, 1975 c 432 s 98

124.802 Repealed, 1975 c 432 s 98



Section 124.803 Repealed, 1975 c 432 s 98

124.803 Repealed, 1975 c 432 s 98



Section 124.804 Repealed, 1975 c 432 s 98

124.804 Repealed, 1975 c 432 s 98



Section 124.805 Repealed, 1975 c 432 s 98

124.805 Repealed, 1975 c 432 s 98



Section 124.806 Repealed, 1975 c 432 s 98

124.806 Repealed, 1975 c 432 s 98



Section 124.82 Renumbered 123B.63

124.82 Renumbered 123B.63



Section 124.825 Renumbered 123B.64

124.825 Renumbered 123B.64



Section 124.829 Renumbered 123B.56

124.829 Renumbered 123B.56



Section 124.83 Renumbered 123B.57

124.83 Renumbered 123B.57



Section 124.84 Renumbered 123B.58

124.84 Renumbered 123B.58



Section 124.85 Subdivisions renumbered, repealed, or no longer in effect

124.85 Subdivision 1. Renumbered 123B.65 subd 1

Subd. 2. Renumbered 123B.65 subd 2

Subd. 2a. Renumbered 123B.65 subd 3

Subd. 2b. Renumbered 123B.65 subd 4

Subd. 2c. Renumbered 123B.65 subd 5

Subd. 3. Renumbered 123B.65 subd 6

Subd. 4. Renumbered 123B.65 subd 7

Subd. 5. Renumbered 123B.65 subd 8

Subd. 6. Renumbered 123B.65 subd 9

Subd. 7. Renumbered 123B.65 subd 10



Section 124.86 Renumbered 124D.83

124.86 Renumbered 124D.83



Section 124.90 Renumbered 125A.74

124.90 Renumbered 125A.74



Section 124.91 Subdivisions renumbered, repealed, or no longer in effect

124.91 Subdivision 1. Renumbered 126C.40 subd 1

Subd. 2. Renumbered 126C.40 subd 2

Subd. 3. Repealed, 1992 c 499 art 5 s 36

Subd. 4. Renumbered 126C.40 subd 3

Subd. 5. Renumbered 126C.40 subd 4

Subd. 6. Renumbered 126C.40 subd 5

Subd. 7. Renumbered 126C.40 subd 6



Section 124.912 Subdivisions renumbered, repealed, or no longer in effect

124.912 Subdivision 1. Renumbered 126C.43

Subd. 2. Repealed, 1Sp1997 c 4 art 1 s 63; 1998 c 398 art 1 s 51

Subd. 3. Repealed, 1Sp1997 c 4 art 1 s 63; 1998 c 398 art 1 s 51

Subd. 4. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 5. Repealed, 1993 c 224 art 6 s 32; 1993 c 374 s 15

Subd. 6. Renumbered 126C.44

Subd. 7. Renumbered 126C.45

Subd. 8. Repealed, 1Sp1995 c 3 art 8 s 26

Subd. 9. Repealed 126C.46



Section 124.914 Renumbered 126C.42

124.914 Renumbered 126C.42



Section 124.916 Renumbered 126C.41

124.916 Renumbered 126C.41



Section 124.918 Renumbered 126C.48

124.918 Renumbered 126C.48



Section 124.95 Subdivisions renumbered, repealed, or no longer in effect

124.95 Subdivision 1. Renumbered 123B.53 subd 1

Subd. 2. Renumbered 123B.53 subd 2

Subd. 2a. Renumbered 123B.53 subd 3

Subd. 3. Renumbered 123B.53 subd 4

Subd. 4. Renumbered 123B.53 subd 5

Subd. 5. Renumbered 123B.53 subd 6

Subd. 6. Renumbered 123B.53 subd 7



Section 124.961 Renumbered 123B.54

124.961 Renumbered 123B.54



Section 124.962 Repealed, 1Sp1995 c 3 art 1 s 63

124.962 Repealed, 1Sp1995 c 3 art 1 s 63



Section 124.97 Renumbered 123B.55

124.97 Renumbered 123B.55






Chapter 124A General Education Revenue

Section 124A.01 Repealed, 1987 c 398 art 1 s 27 subd 3

124A.01 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.02 Subdivisions renumbered, repealed, or no longer in effect

124A.02 Subdivision 1. Renumbered 126C.01 subd 1

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 3. Renumbered 124A.02 subd 14

Subd. 3a. Renumbered 126C.01 subd 2

Subd. 3b. Renumbered 126C.01 subd 3

Subd. 4. Renumbered 124A.02 subd 23

Subd. 4a. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1

Subd. 5. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5a. Repealed, 1988 c 486 s 102

Subd. 6. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 7. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 8. Renumbered 126C.01 subd 4

Subd. 9. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 10. Renumbered 126C.01 subd 5

Subd. 11. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 12. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 13. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 14. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 15. Repealed, 1998 c 397 art 7 s 163

Subd. 16. Repealed, 1998 c 397 art 7 s 163

Subd. 17. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1

Subd. 18. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1

Subd. 19. Repealed, 1991 c 130 s 38; 1991 c 265 art 1 s 33

Subd. 20. Renumbered 126C.01 subd 6

Subd. 21. Renumbered 126C.01 subd 7

Subd. 22. Renumbered 126C.01 subd 8

Subd. 23. Renumbered 126C.01 subd 9

Subd. 24. Renumbered 126C.01 subd 10

Subd. 25. Renumbered 126C.01 subd 11



Section 124A.029 Subdivisions renumbered, repealed, or no longer in effect

124A.029 Subdivision 1. Renumbered 126C.16 subd 1

Subd. 2. Repealed, 1998 c 397 art 7 s 163

Subd. 3. Renumbered 126C.16 subd 2

Subd. 4. Renumbered 126C.16 subd 3



Section 124A.03 Subdivisions renumbered, repealed, or no longer in effect

124A.03 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 1a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 1b. Renumbered 126C.17 subd 1

Subd. 1c. Renumbered 126C.17 subd 2

Subd. 1d. Renumbered 126C.17 subd 3

Subd. 1e. Renumbered 126C.17 subd 4

Subd. 1f. Renumbered 126C.17 subd 5

Subd. 1g. Renumbered 126C.17 subd 6

Subd. 1h. Renumbered 126C.17 subd 7

Subd. 1i. Renumbered 126C.17 subd 8

Subd. 2. Renumbered 126C.17 subd 9

Subd. 2a. Renumbered 126C.17 subd 10

Subd. 2b. Renumbered 126C.17 subd 11

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 3a. Repealed, 1988 c 486 s 102

Subd. 3b. Repealed, 1998 c 397 art 7 s 163

Subd. 3c. Renumbered 126C.17 subd 12

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 5. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1; art 8 s 65

Subd. 6. Repealed, 1987 c 398 art 1 s 27 subd 1



Section 124A.031 Subdivisions renumbered, repealed, or no longer in effect

124A.031 Subdivision 1. Repealed, 1987 c 398 art 7 s 43

Subd. 2. Repealed, 1Sp1986 c 1 art 5 s 12

Subd. 3. Repealed, 1988 c 486 s 102

Subd. 4. Repealed, 1987 c 268 art 6 s 53



Section 124A.0311 Renumbered 126C.18

124A.0311 Renumbered 126C.18



Section 124A.032 Renumbered 126C.20

124A.032 Renumbered 126C.20



Section 124A.033 Repealed, 1987 c 398 art 1 s 27 subd 2

124A.033 Repealed, 1987 c 398 art 1 s 27 subd 2



Section 124A.034 Subdivisions renumbered, repealed, or no longer in effect

124A.034 Subdivision 1. Renumbered 126C.19 subd 1

Subd. 1a. Renumbered 126C.19 subd 2

Subd. 1b. Renumbered 126C.19 subd 3

Subd. 2. Renumbered 126C.19 subd 4



Section 124A.035 Subdivisions renumbered, repealed, or no longer in effect

124A.035 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Renumbered 126C.21 subd 1

Subd. 3. Renumbered 126C.21 subd 2

Subd. 4. Renumbered 126C.21 subd 3

Subd. 5. Renumbered 126C.21 subd 4

Subd. 6. Repealed, 1985 c 248 s 34; 1Sp1985 c 12 art 1 s 37 subd 1



Section 124A.036 Subdivisions renumbered, repealed, or no longer in effect

124A.036 Subdivision 1. Renumbered 127A.47 subd 1

Subd. 1a. Renumbered 127A.47 subd 2

Subd. 2. Renumbered 127A.47 subd 4

Subd. 3. Renumbered 127A.47 subd 5

Subd. 4. Renumbered 127A.47 subd 6

Subd. 5. Renumbered 127A.47 subd 7

Subd. 6. Renumbered 127A.47 subd 8



Section 124A.037 Repealed, 1Sp1985 c 12 s 37 subd 2

124A.037 Repealed, 1Sp1985 c 12 s 37 subd 2



Section 124A.04 Subdivisions renumbered, repealed, or no longer in effect

124A.04 Subdivision 1. Repealed, 1Sp1995 c 3 art 1 s 63

Subd. 2. Renumbered 126C.11



Section 124A.06 Subdivisions renumbered, repealed, or no longer in effect

124A.06 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 1a. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 1b. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Renumbered 124A.06 subd 4

Subd. 3a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 1



Section 124A.08 Subdivisions renumbered, repealed, or no longer in effect

124A.08 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Renumbered 124A.08 subd 4

Subd. 3a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.10 Subdivisions renumbered, repealed, or no longer in effect

124A.10 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Renumbered 124A.10 subd 4

Subd. 3a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.12 Subdivisions renumbered, repealed, or no longer in effect

124A.12 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Renumbered 124A.12 subd 4

Subd. 3a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.14 Subdivisions renumbered, repealed, or no longer in effect

124A.14 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 4. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 5a. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 6. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.16 Repealed, 1987 c 398 art 1 s 27 subd 3

124A.16 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.20 Subdivisions renumbered, repealed, or no longer in effect

124A.20 Subdivision 1. Repealed, 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.21 Repealed, 1987 c 398 art 1 s 27 subd 3

124A.21 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 124A.22 Subdivisions renumbered, repealed, or no longer in effect

124A.22 Subdivision 1. Renumbered 126C.10 subd 1

Subd. 2. Renumbered 126C.10 subd 2

Subd. 2a. Renumbered 123B.05

Subd. 3. Renumbered 126C.10 subd 3

Subd. 3a. Renumbered 126C.10 subd 4

Subd. 4. Renumbered 126C.10 subd 5

Subd. 4a. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 4b. Repealed, 1Sp1997 c 4 art 1 s 63

Subd. 5. Renumbered 126C.10 subd 6

Subd. 6. Renumbered 126C.10 subd 7

Subd. 6a. Renumbered 126C.10 subd 8

Subd. 7. Repealed, 1988 c 718 art 1 s 14

Subd. 8. Renumbered 126C.10 subd 9

Subd. 8a. Renumbered 126C.10 subd 10

Subd. 8b. Renumbered 126C.10 subd 11

Subd. 9. Renumbered 126C.10 subd 12

Subd. 10. Renumbered 126C.10 subd 13

Subd. 11. Renumbered 126C.10 subd 14

Subd. 11a. Renumbered 126C.10 subd 15

Subd. 12. Renumbered 126C.10 subd 16

Subd. 13. Renumbered 126C.10 subd 17

Subd. 13a. Renumbered 126C.10 subd 18

Subd. 13b. Renumbered 126C.10 subd 19

Subd. 13c. Renumbered 126C.10 subd 20

Subd. 13d. Renumbered 126C.10 subd 21

Subd. 13e. Renumbered 126C.10 subd 22

Subd. 13f. Repealed, 1998 c 397 art 7 s 163



Section 124A.225 Subdivisions renumbered, repealed, or no longer in effect

124A.225 Subdivision 1. Renumbered 126C.12 subd 1

Subd. 2. Renumbered 126C.12 subd 2

Subd. 3. Renumbered 126C.12 subd 3

Subd. 4. Renumbered 126C.12 subd 4

Subd. 5. Renumbered 126C.12 subd 5

Subd. 6. Repealed, 1998 c 397 art 7 s 163



Section 124A.23 Subdivisions renumbered, repealed, or no longer in effect

124A.23 Subdivision 1. Renumbered 126C.13 subd 1

Subd. 2. Renumbered 126C.13 subd 2

Subd. 2a. Repealed, 1992 c 499 art 12 s 30

Subd. 3. Renumbered 126C.13 subd 3

Subd. 4. Renumbered 126C.13 subd 4

Subd. 5. Renumbered 126C.13 subd 5



Section 124A.24 Renumbered 126C.14

124A.24 Renumbered 126C.14



Section 124A.25 Repealed, 1988 c 486 s 102

124A.25 Repealed, 1988 c 486 s 102



Section 124A.26 Subdivisions renumbered, repealed, or no longer in effect

124A.26 Subdivision 1. Repealed, 1992 c 499 art 7 s 31; 1998 c 397 art 7 s 163

Subd. 1a. Repealed, 1998 c 397 art 7 s 163

Subd. 2. Repealed, 1992 c 499 art 7 s 31; 1998 c 397 art 7 s 163

Subd. 3. Repealed, 1992 c 499 art 7 s 31; 1998 c 397 art 7 s 163

Subd. 4. Repealed, 1998 c 397 art 7 s 163



Section 124A.27 Subdivisions renumbered, repealed, or no longer in effect

124A.27 Subdivision 1. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 2. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 3. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 4. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 5. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 6. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 7. Repealed, 1989 c 329 art 9 s 34; 1992 c 499 art 7 s 31;

Subd. 8. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 9. Repealed, 1992 c 499 art 7 s 31; 1993 c 224 art 7 s 31

Subd. 10. Repealed, 1988 c 718 art 1 s 14; 1992 c 499 art 7 s 31;

Subd. 11. Repealed, 1992 c 499 art 7 s 31; 1Sp1995 c 3 art 1 s 63



Section 124A.28 Subdivisions renumbered, repealed, or no longer in effect

124A.28 Subdivision 1. Renumbered 126C.15 subd 1

Subd. 1a. Renumbered 126C.15 subd 2

Subd. 1b. Renumbered 126C.15 subd 3

Subd. 2. Renumbered 126C.15 subd 4

Subd. 3. Renumbered 126C.15 subd 5



Section 124A.29 Renumbered 122A.61

124A.29 Renumbered 122A.61



Section 124A.291 Renumbered 124D.31

124A.291 Renumbered 124D.31



Section 124A.292 Renumbered 122A.62

124A.292 Renumbered 122A.62



Section 124A.30 Renumbered 127A.51

124A.30 Renumbered 127A.51



Section 124A.31 Repealed, 1998 c 397 art 7 s 163

124A.31 Repealed, 1998 c 397 art 7 s 163



Section 124A.697 Renumbered 126C.30

124A.697 Renumbered 126C.30



Section 124A.698 Renumbered 126C.31

124A.698 Renumbered 126C.31



Section 124A.70 Subdivisions renumbered, repealed, or no longer in effect

124A.70 Subdivision 1. Renumbered 126C.32 subd 1

Subd. 2. Renumbered 126C.32 subd 2

Subd. 3. Repealed by amendment, 1993 c 224 art 1 s 25

Subd. 3a. Renumbered 126C.32 subd 3

Subd. 4. Repealed by amendment, 1993 c 224 art 1 s 25

Subd. 5. Renumbered 126C.32 subd 4



Section 124A.71 Renumbered 126C.33

124A.71 Renumbered 126C.33



Section 124A.711 Renumbered 126C.34

124A.711 Renumbered 126C.34



Section 124A.72 Renumbered 126C.35

124A.72 Renumbered 126C.35



Section 124A.73 Renumbered 126C.36

124A.73 Renumbered 126C.36






Chapter 124B General Education Revenue: Education Districts

Section 124B.01 Repealed, 1996 c 310 s 1

124B.01 Repealed, 1996 c 310 s 1



Section 124B.02 Repealed, 1996 c 310 s 1

124B.02 Repealed, 1996 c 310 s 1



Section 124B.03 Repealed, 1996 c 310 s 1

124B.03 Repealed, 1996 c 310 s 1



Section 124B.10 Repealed, 1996 c 310 s 1

124B.10 Repealed, 1996 c 310 s 1



Section 124B.20 Repealed, 1996 c 310 s 1

124B.20 Repealed, 1996 c 310 s 1






Chapter 124C Grants for Education

Section 124C.01 Renumbered 120.90

124C.01 Renumbered 120.90



Section 124C.02 Repealed, 1991 c 265 art 6 s 67

124C.02 Repealed, 1991 c 265 art 6 s 67



Section 124C.03 Subdivisions renumbered, repealed, or no longer in effect

124C.03 Subdivision 1. Repealed, 1989 c 329 art 4 s 20

Subd. 2. Repealed, 1989 c 329 art 4 s 20

Subd. 3. Repealed, 1989 c 329 art 4 s 20

Subd. 4. Repealed, 1989 c 329 art 4 s 20

Subd. 5. Repealed, 1989 c 329 art 4 s 20

Subd. 6. Repealed, 1989 c 329 art 4 s 20

Subd. 7. Repealed, 1989 c 329 art 4 s 20

Subd. 8. Repealed, 1989 c 329 art 4 s 20

Subd. 9. Repealed, 1989 c 329 art 4 s 20

Subd. 10. Repealed, 1989 c 329 art 4 s 20

Subd. 11. Repealed, 1989 c 329 art 4 s 20

Subd. 12. Repealed, 1989 c 329 art 4 s 20

Subd. 13. Repealed, 1989 c 329 art 4 s 20

Subd. 14. Repealed, 1989 c 329 art 4 s 20

Subd. 15. Repealed, 1989 c 329 art 4 s 20

Subd. 16. Repealed, 1989 c 329 art 4 s 20



Section 124C.07 Renumbered 129C.25

124C.07 Renumbered 129C.25



Section 124C.08 Renumbered 129C.26

124C.08 Renumbered 129C.26



Section 124C.09 Renumbered 129C.20

124C.09 Renumbered 129C.20



Section 124C.10 Renumbered 124D.91

124C.10 Renumbered 124D.91



Section 124C.11 Renumbered 124D.92

124C.11 Renumbered 124D.92



Section 124C.12 Renumbered 124D.93

124C.12 Renumbered 124D.93



Section 124C.21 Repealed, 1991 c 130 s 38

124C.21 Repealed, 1991 c 130 s 38



Section 124C.22 Renumbered 121.94

124C.22 Renumbered 121.94



Section 124C.23 Renumbered 121.941

124C.23 Renumbered 121.941



Section 124C.24 Renumbered 121.942

124C.24 Renumbered 121.942



Section 124C.25 Renumbered 121.943

124C.25 Renumbered 121.943



Section 124C.26 Renumbered 125.70

124C.26 Renumbered 125.70



Section 124C.27 Renumbered 125.701

124C.27 Renumbered 125.701



Section 124C.28 Renumbered 125.702

124C.28 Renumbered 125.702



Section 124C.29 Renumbered 125.703

124C.29 Renumbered 125.703



Section 124C.30 Renumbered 125.704

124C.30 Renumbered 125.704



Section 124C.31 Renumbered 125.705

124C.31 Renumbered 125.705



Section 124C.41 Subdivisions renumbered, repealed, or no longer in effect

124C.41 Subdivision 1. Renumbered 122A.72 subd 1

Subd. 2. Renumbered 122A.72 subd 2

Subd. 3. Renumbered 122A.72 subd 3

Subd. 4. Renumbered 122A.72 subd 4

Subd. 5. Renumbered 122A.72 subd 5

Subd. 6. Repealed, 1991 c 265 art 7 s 43

Subd. 7. Repealed, 1991 c 265 art 7 s 43; art 8 s 20



Section 124C.45 Subdivisions renumbered, repealed, or no longer in effect

124C.45 Subdivision 1. Renumbered 123A.05 subd 1

Subd. 1a. Renumbered 123A.05 subd 2

Subd. 2. Renumbered 123A.05 subd 3

Subd. 3. Renumbered 123A.05 subd 4



Section 124C.46 Renumbered 123A.06

124C.46 Renumbered 123A.06



Section 124C.47 Renumbered 123A.07

124C.47 Renumbered 123A.07



Section 124C.48 Renumbered 123A.08

124C.48 Renumbered 123A.08



Section 124C.49 Renumbered 123A.09

124C.49 Renumbered 123A.09



Section 124C.498 Renumbered 124D.88

124C.498 Renumbered 124D.88



Section 124C.55 Repealed, 1998 c 397 art 2 s 163

124C.55 Repealed, 1998 c 397 art 2 s 163



Section 124C.56 Repealed, 1998 c 397 art 2 s 163

124C.56 Repealed, 1998 c 397 art 2 s 163



Section 124C.57 Repealed, 1998 c 397 art 2 s 163

124C.57 Repealed, 1998 c 397 art 2 s 163



Section 124C.58 Repealed, 1998 c 397 art 2 s 163

124C.58 Repealed, 1998 c 397 art 2 s 163



Section 124C.60 Renumbered 123B.66

124C.60 Renumbered 123B.66



Section 124C.61 Renumbered 126.69

124C.61 Renumbered 126.69



Section 124C.62 Renumbered 144.1464

124C.62 Renumbered 144.1464



Section 124C.71 Renumbered 123B.67

124C.71 Renumbered 123B.67



Section 124C.72 Renumbered 123B.68

124C.72 Renumbered 123B.68



Section 124C.73 Renumbered 123B.69

124C.73 Renumbered 123B.69



Section 124C.74 Renumbered 125B.20

124C.74 Renumbered 125B.20



Section 124C.77 Renumbered 120B.24

124C.77 Renumbered 120B.24






Chapter 124D Education Programs

Section 124D.01 Definitions.

124D.01 Definitions.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 2 s 1; 1998 c 397 art 4 s 51; art 11 s 3



Section 124D.02 School board powers; enrollment.

124D.02 School board powers; enrollment.

Subdivision 1. Kindergarten instruction. The board may establish and maintain one or more kindergartens for the instruction of children and after July 1, 1974, shall provide kindergarten instruction for all eligible children, either in the district or in another district. All children to be eligible for kindergarten must be at least five years of age on September 1 of the calendar year in which the school year commences. In addition all children selected under an early admissions policy established by the school board may be admitted. Nothing in this section shall prohibit a school district from establishing head start, prekindergarten, or nursery school classes for children below kindergarten age. Any school board with evidence that providing kindergarten will cause an extraordinary hardship on the school district may apply to the commissioner of children, families, and learning for an exception.

Subd. 2. Secondary school programs. The board may permit a person who is over the age of 21 or who has graduated from high school to enroll as a part-time student in a class or program at a secondary school if there is space available. In determining if there is space available, full-time public school students, shared-time students, and students returning to complete a regular course of study shall be given priority over part-time students seeking enrollment pursuant to this subdivision. The following are not prerequisites for enrollment:

(1) residency in the school district;

(2) United States citizenship; or

(3) for a person over the age of 21, a high school diploma or equivalency certificate. A person may enroll in a class or program even if that person attends evening school, an adult or continuing education, or a post-secondary educational program or institution.

Subd. 3. Counting pupils. A district may not count a person enrolled pursuant to subdivision 2 as a pupil unit or a pupil in average daily membership for the purpose of receiving any state aid.

Subd. 4. Part-time student fee. Notwithstanding the provisions of sections 120A.20 and 123B.37, a board may charge a part-time student a reasonable fee for a class or program.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54,58; art 3 s 53; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17



Section 124D.03 Enrollment options program.

124D.03 Enrollment options program.

Subdivision 1. Establishment. (a) An enrollment options program is established to enable any pupil to attend a school or program in a district in which the pupil does not reside, subject to the limitations in this section.

(b) A district may refuse to allow a pupil who is expelled under section 121A.45 to enroll during the term of the expulsion if the student was expelled for:

(1) possessing a dangerous weapon, as defined by United States Code, title 18, section 930, paragraph (g)(2), at school or a school function;

(2) possessing or using an illegal drug at school or a school function;

(3) selling or soliciting the sale of a controlled substance while at school or a school function; or

(4) committing a third-degree assault as described in section 609.223, subdivision 1.

Subd. 2. Limited enrollment of nonresident pupils. (a) A board may, by resolution, limit the enrollment of nonresident pupils in its schools or programs according to this section to a number not less than the lesser of:

(1) one percent of the total enrollment at each grade level in the district; or

(2) the number of district residents at that grade level enrolled in a nonresident district according to this section.

(b) A district that limits enrollment of nonresident pupils under paragraph (a) shall report to the commissioner by July 15 on the number of nonresident pupils denied admission due to the limitations on the enrollment of nonresident pupils.

Subd. 3. Pupil application procedures. In order that a pupil may attend a school or program in a nonresident district, the pupil's parent or guardian must submit an application to the nonresident district. Before submitting an application, the pupil and the pupil's parent or guardian must explore with a school guidance counselor, or other appropriate staff member employed by the district the pupil is currently attending, the pupil's academic or other reason for applying to enroll in a nonresident district. The pupil's application must identify the reason for enrolling in the nonresident district. The parent or guardian of a pupil must submit an application by January 15 for initial enrollment beginning the following school year. The application must be on a form provided by the department of children, families, and learning. A particular school or program may be requested by the parent. Once enrolled in a nonresident district, the pupil may remain enrolled and is not required to submit annual or periodic applications. To return to the resident district or to transfer to a different nonresident district, the parent or guardian of the pupil must provide notice to the resident district or apply to a different nonresident district by January 15 for enrollment beginning the following school year.

Subd. 4. Desegregation district transfers. (a) This subdivision applies to a transfer into or out of a district that has a desegregation plan approved by the commissioner of children, families, and learning.

(b) An application to transfer may be submitted at any time for enrollment beginning at any time.

(c) A pupil enrolled in a nonresident district under a desegregation plan approved by the commissioner of children, families, and learning is not required to make annual or periodic application for enrollment but may remain enrolled in the same district. A pupil may transfer to the resident district at any time.

(d) Section 124D.03, subdivision 2, applies to a transfer into or out of a district with a desegregation plan.

Subd. 5. Nonresident district procedures. A district shall notify the parent or guardian in writing by February 15 whether the application has been accepted or rejected. If an application is rejected, the district must state in the notification the reason for rejection. The parent or guardian must notify the nonresident district by March 1 whether the pupil intends to enroll in the nonresident district. Notice of intent to enroll in the nonresident district obligates the pupil to attend the nonresident district during the following school year, unless the boards of the resident and the nonresident districts agree in writing to allow the pupil to transfer back to the resident district, or the pupil's parents or guardians change residence to another district. If a parent or guardian does not notify the nonresident district, the pupil may not enroll in that nonresident district during the following school year, unless the boards of the resident and nonresident district agree otherwise. The nonresident district must notify the resident district by March 15 of the pupil's intent to enroll in the nonresident district. The same procedures apply to a pupil who applies to transfer from one participating nonresident district to another participating nonresident district.

Subd. 6. Basis for decisions. The board must adopt, by resolution, specific standards for acceptance and rejection of applications. Standards may include the capacity of a program, class, or school building. The school board may not reject applications for enrollment in a particular grade level if the nonresident enrollment at that grade level does not exceed the limit set by the board under subdivision 2. Standards may not include previous academic achievement, athletic or other extracurricular ability, disabling conditions, proficiency in the English language, previous disciplinary proceedings, or the student's district of residence.

Subd. 7. Exceptions to deadlines. Notwithstanding subdivision 3, the following pupil application procedures apply:

(a) Upon agreement of the resident and nonresident districts, a pupil may submit an application to a nonresident district after January 15 for enrollment beginning the following school year.

(b) If, as a result of entering into, modifying, or terminating an agreement between boards, a pupil is assigned after December 1 to a different school for enrollment beginning at any time, the pupil, the pupil's siblings, or any other pupil residing in the pupil's residence may submit an application to a nonresident district at any time before July 1 for enrollment beginning the following school year.

(c) A pupil who becomes a resident of a district after December 1 may submit an application to a nonresident district on January 15 or any time after that date for enrollment beginning any time before the following December 1.

(d) If the commissioner of children, families, and learning and the commissioner of human rights determine that the policies, procedures, or practices of a district are in violation of Title VI of the Civil Rights Act of 1964 (Public Law Number 88-352) or chapter 363, any pupil in the district may submit an application to a nonresident district at any time for enrollment beginning at any time.

For exceptions under this subdivision, the applicant, the applicant's parent or guardian, the district of residence, and the district of attendance must observe, in a prompt and efficient manner, the application and notice procedures in subdivisions 3 and 5, except that the application and notice deadlines do not apply.

Subd. 8. Transportation. If requested by the parent of a pupil, the nonresident district shall provide transportation within the district.

The resident district is not required to provide or pay for transportation between the pupil's residence and the border of the nonresident district. A parent may be reimbursed by the nonresident district for the costs of transportation from the pupil's residence to the border of the nonresident district if the pupil is from a family whose income is at or below the poverty level, as determined by the federal government. The reimbursement may not exceed the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week.

At the time a nonresident district notifies a parent or guardian that an application has been accepted under subdivision 4 or 5, the nonresident district must provide the parent or guardian with the following information regarding the transportation of nonresident pupils under section 123B.88, subdivision 6.

Subd. 9. Credits toward graduation. A nonresident district shall accept credits toward graduation that were awarded by another district. The nonresident district shall award a diploma to a nonresident pupil if the pupil meets its graduation requirements.

Subd. 10. Information. A district shall make information about the district, schools, programs, policies, and procedures available to all interested people.

Subd. 11. General education aid. Adjustments to general education aid for the resident and nonresident districts shall be made according to section 127A.47, subdivision 7.

Subd. 12. Termination of enrollment. A district may terminate the enrollment of a nonresident student enrolled under this section or section 124D.07 or 124D.08 at the end of a school year if the student meets the definition of a habitual truant under section 260C.007, subdivision 19, the student has been provided appropriate services under chapter 260A, and the student's case has been referred to juvenile court. A district may also terminate the enrollment of a nonresident student over the age of 16 enrolled under this section if the student is absent without lawful excuse for one or more periods on 15 school days and has not lawfully withdrawn from school under section 120A.22, subdivision 8.

HIST: 1988 c 718 art 7 s 8; 1989 c 222 s 1,2; 1989 c 329 art 9 s 1-3; 1990 c 562 art 6 s 1,2; 1991 c 130 s 1,2; 1991 c 265 art 2 s 1; art 3 s 38; art 9 s 1; 1992 c 499 art 9 s 1; 1993 c 224 art 2 s 1; art 13 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 43; 1Sp1997 c 4 art 1 s 1; art 5 s 1-4; 1998 c 397 art 1 s 9-14,58; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 139 art 4 s 2; 1999 c 241 art 9 s 25; 2000 c 489 art 6 s 16; 1Sp2001 c 6 art 2 s 19



Section 124D.04 Options for enrolling in adjoining states.

124D.04 Options for enrolling in adjoining states.

Subdivision 1. Options for enrollment in adjoining states. Minnesota pupils and pupils residing in adjoining states may enroll in districts in the other state according to:

(1) section 124D.05, subdivision 2; or

(2) this section.

Subd. 2. Pupils in Minnesota. A Minnesota resident pupil may enroll in a district in an adjoining state if the district to be attended borders Minnesota.

Subd. 3. Pupils in adjoining states. A non-Minnesota pupil who resides in an adjoining state in a district that borders Minnesota may enroll in a Minnesota district if either the board of the district in which the pupil resides or state in which the pupil resides pays tuition to the district in which the pupil is enrolled.

Subd. 4. Canadian pupils. A pupil who resides in Canada may enroll in a Minnesota district if the province in which the pupil resides pays tuition to the district in which the pupil is enrolled. A pupil may enroll either full time or part time for all instructional programs and shall be considered eligible for all other purposes for all other programs offered by the district. The tuition must be an amount that is at least comparable to the tuition specified in section 124D.05, subdivision 1. A district may accept funds from any international agency for these programs.

Subd. 5. Procedural requirements. Except as otherwise provided in this section, the rights and duties set forth in section 124D.03 apply to Minnesota pupils, parents, and districts if a pupil enrolls in a nonresident district according to this section.

Subd. 6. Tuition payments. In each odd-numbered year, before March 1, the commissioner must agree to rates of tuition for Minnesota elementary and secondary pupils attending in other states for the next two fiscal years when the other state agrees to negotiate tuition rates. The commissioner must negotiate equal, reciprocal rates with the designated authority in each state for pupils who reside in an adjoining state and enroll in a Minnesota district. The rates must be at least equal to the tuition specified in section 124D.05, subdivision 1. If the other state does not agree to negotiate a general tuition rate, a Minnesota school district may negotiate a tuition rate with the school district in the other state that sends a pupil to or receives a pupil from the Minnesota school district. The tuition rate for a pupil with a disability must be equal to the actual cost of instruction and services provided. The resident district of a Minnesota pupil attending in another state under this section must pay the amount of tuition agreed upon in this section to the district of attendance, prorated on the basis of the proportion of the school year attended.

Subd. 7. Transportation of students. (a) The agreement under subdivision 6 with each state must specify that the attending district in each state transport a pupil from the district boundary to the school of attendance.

(b) Notwithstanding paragraph (a), the districts of residence and attendance may agree that either district may provide transportation from a pupil's home or agreed upon location to school. Transportation aid for Minnesota students eligible for aid must be paid only for transportation within the resident district.

Subd. 8. Effective if reciprocal. This section is effective with respect to South Dakota upon enactment of provisions by South Dakota that the commissioner determines are essentially similar to the provisions for Minnesota pupils in this section. This section is effective with respect to any other bordering state upon enactment of provisions by the bordering state that the commissioner determines are essentially similar to the provisions for Minnesota pupils in this section.

Subd. 9. Appeal to the commissioner. If a Minnesota school district cannot agree with an adjoining state on a tuition rate for a Minnesota student attending school in that state and that state has met the requirements in subdivision 8, then the student's parent or guardian may request that the commissioner agree on a tuition rate for the student. The Minnesota district must pay the amount of tuition the commissioner agrees upon.

HIST: 1991 c 265 art 9 s 2; 1993 c 224 art 6 s 1; art 9 s 1; 1Sp1997 c 4 art 4 s 1-3; 1998 c 397 art 1 s 15,58; art 11 s 3



Section 124D.05 Attending school in another state; severance pay.

124D.05 Attending school in another state; severance pay.

Subdivision 1. Attending school in another state. Any person under 21 years of age residing in any district not maintaining a secondary school who has successfully completed the elementary school may, with the consent of the board of such district, attend any secondary school of a district in an adjoining state willing to admit the person, if the secondary school is nearer to the place of residence than any established secondary school in Minnesota, the distances being measured by the usual traveled routes. Any tuition charged by the district so attended must be paid to the district attended by the district in which the person resides. This tuition must not be more than (a) the district charges nonresident pupils of that state, (b) the average maintenance cost exclusive of transportation per pupil unit in average daily membership in the school attended, nor (c) the tuition rate provided for in section 123A.488, subdivision 2.

Any pupil attending a secondary school in an adjoining state for whom tuition is paid from district funds is entitled to transportation services in accordance with Minnesota Statutes.

Subd. 2. Tuition. A board of a district maintaining a secondary school may by a majority vote provide for the instruction of any resident pupil attending an elementary school, a middle school, or a secondary school in a district in an adjoining state. Any charge for tuition or transportation by the district in the adjoining state must be paid by the resident district. The pupil must be considered a pupil of the resident district for the purposes of state aid.

Subd. 3. Severance pay. A district must pay severance pay to a teacher who is placed on unrequested leave of absence by the district as a result of an agreement under this section. A teacher is eligible under this subdivision if the teacher:

(1) is a teacher, as defined in section 122A.40, subdivision 1, but not a superintendent;

(2) has a continuing contract with the district according to section 122A.40, subdivision 7.

The amount of severance pay must be equal to the teacher's salary for the school year during which the teacher was placed on unrequested leave of absence minus the gross amount the teacher was paid during the 12 months following the teacher's termination of salary, by an entity whose teachers by statute or rule must possess a valid Minnesota teaching license, and minus the amount a teacher receives as severance or other similar pay according to a contract with the district or district policy. These entities include, but are not limited to, the district that placed the teacher on unrequested leave of absence, another district in Minnesota, an education district, an intermediate school district, a service cooperative, a board formed under section 471.59, a state residential academy, the Perpich center for arts education, a vocational center, or a special education cooperative. These entities do not include a district in another state, a Minnesota public post-secondary institution, or a state agency. Only amounts earned by the teacher as a substitute teacher or in a position requiring a valid Minnesota teaching license shall be subtracted. A teacher may decline any offer of employment as a teacher without loss of rights to severance pay.

To determine the amount of severance pay that is due for the first six months following termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose. To determine the amount of severance pay that is due for the second six months of the 12 months following the termination of the teacher's salary, the district may require the teacher to provide documented evidence of the teacher's employers and gross earnings during that period. The district must pay the teacher the amount of severance pay it determines to be due from the proceeds of the levy for this purpose.

A teacher who receives severance pay under this subdivision waives all further reinstatement rights under section 122A.40, subdivision 10 or 11. If the teacher receives severance pay, the teacher must not receive credit for any years of service in the district paying severance pay prior to the year in which the teacher becomes eligible to receive severance pay.

The severance pay is subject to section 465.72. The district may levy annually according to section 126C.43 for the severance pay.

HIST: Ex1959 c 71 art 1 s 8; 1961 c 562 s 8; 1975 c 162 s 2; 1986 c 444; 1988 c 718 art 7 s 17; 1990 c 596 s 1,2; 1991 c 130 s 37; 1991 c 265 art 6 s 1; 1992 c 499 art 12 s 29; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; art 13 s 4; 1998 c 397 art 1 s 28,58; art 11 s 3; 1999 c 241 art 10 s 8



Section 124D.06 Specific enrollment options in nonresident districts; limited application.

124D.06 Specific enrollment options in nonresident districts; limited application.

Subdivision 1. Previous enrollment. Any pupil who, pursuant to the provisions of Minnesota Statutes 1976, section 120.065, or Minnesota Statutes 1977 Supplement, section 123.39, subdivision 5a, was enrolled on either January 1, 1978, or April 5, 1978, in a district of which the pupil was not a resident may continue in enrollment in that district.

Subd. 2. Continued enrollment. Any pupil who, pursuant to section 123B.88, subdivision 5, has continuously been enrolled since January 1, 1977, in a school district of which the pupil was not a resident may continue in enrollment in that district.

Subd. 3. Under school age. Any child who was under school age on either January 1, 1978, or April 5, 1978, but who otherwise would have qualified pursuant to the provisions of Minnesota Statutes 1976, section 120.065, or Minnesota Statutes 1977 Supplement, section 123.39, subdivision 5a, for enrollment in a district of which the child was not a resident may enroll in that district.

Subd. 4. Nonpublic school pupil. Any pupil enrolled on either January 1, 1978, or April 5, 1978, in a nonpublic school, as defined in section 123B.41, subdivision 9, located in a district of which the pupil was not a resident who would otherwise have qualified for enrollment in that district as a resident pursuant to subdivision 1 may attend the public schools of that district.

Subd. 5. Adopted child. Any child who was born on or before January 1, 1978, but who was adopted after January 1, 1978, and whose adoptive parent on January 1, 1978, owned property residence upon which would have qualified the child for enrollment pursuant to Minnesota Statutes 1976, section 120.065, in a district of which the child was not a resident may enroll in that district. Any child who was born on or before January 1, 1978, but who was adopted after January 1, 1978, and whose adoptive parent on January 1, 1978, owned or was a tenant upon property so as to qualify a child for enrollment pursuant to Minnesota Statutes 1977 Supplement, section 123.39, subdivision 5a, in a district of which the child was not a resident may enroll in that district.

Subd. 6. Sibling of qualified pupil. Subdivisions 1, 2, 3, 4, and 5 shall also apply to any brother or sister of a qualified pupil who is related to that pupil by blood, adoption, or marriage and to any foster child of that pupil's parents. The enrollment of any pupil pursuant to subdivision 1, 3, 4, or 5 and of a brother or sister of that pupil or of a foster child of that pupil's parents pursuant to this subdivision must remain subject to the provisions of Minnesota Statutes 1976, section 120.065 and Minnesota Statutes 1977 Supplement, section 123.39, subdivision 5a, as they read on January 1, 1978.

Subd. 7. Aid payments. General education aid and transportation aid attributable to pupils covered by programs under this section must be paid according to sections 123B.92, subdivision 3, and 127A.47, subdivision 7.

HIST: 1978 c 764 s 2; 1979 c 334 art 6 s 2; 1980 c 375 s 1; 1980 c 609 art 6 s 1-3; 1986 c 444; 1988 c 718 art 7 s 9-11; 1989 c 222 s 3; 1997 c 7 art 1 s 44,54; 1998 c 397 art 1 s 16-19,58; art 11 s 3



Section 124D.07 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

124D.07 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1



Section 124D.08 School boards' approval to enroll in nonresident district.

124D.08 School boards' approval to enroll in nonresident district.

Subdivision 1. Enrollment exception. A pupil may enroll in a district of which the pupil is not a resident under this section.

Subd. 2. Board approval. The pupil's parent or guardian must receive the approval of the board of the nonresident district and the board of the resident district. The nonresident board shall notify the resident board of the approval.

Subd. 3. 11th and 12th grade students. Notwithstanding subdivision 2, an 11th or 12th grade pupil who has been enrolled in a district and whose parent or guardian moves to another district, may continue to enroll in the nonresident district upon the approval of the board of the nonresident district. The approval of the board of the pupil's resident district is not required.

Subd. 4. Aid payments. General education aid and transportation aid for pupils covered by programs under this section must be paid according to sections 123B.92, subdivision 3, and 127A.47, subdivision 7.

HIST: 1980 c 609 art 6 s 5; 1986 c 444; 1987 c 398 art 7 s 4; 1988 c 718 art 7 s 14-16; 1989 c 222 s 5; 1991 c 130 s 3; 1997 c 7 art 1 s 46; 1998 c 397 art 1 s 25-27,58; art 11 s 3



Section 124D.081 First-grade preparedness program.

124D.081 First-grade preparedness program.

Subdivision 1. Purpose. The purposes of the first-grade preparedness program are to ensure that every child has the opportunity before first grade to develop the skills and abilities necessary to read and succeed in school and to reduce the underlying causes that create a need for compensatory revenue.

Subd. 2. Qualifying district. A school district may receive first-grade preparedness revenue for qualifying school sites if, consistent with subdivision 5, the school board approves a resolution requiring the district to provide services to all children located in a qualifying school site attendance area.

Subd. 3. Qualifying school site. (a) The commissioner shall rank all school sites with kindergarten programs that do not exclusively serve students under sections 125A.03 to 125A.24, and 125A.65. The ranking must be from highest to lowest based on the site's free and reduced lunch count as a percent of the fall enrollment using the preceding October 1 enrollment data. Once a school site is calculated to be eligible, it remains eligible for the duration of the pilot program, unless the site's ranking falls below the state average for elementary schools. For each school site, the percentage used to calculate the ranking must be the greater of (1) the percent of the fall kindergarten enrollment receiving free and reduced lunch, or (2) the percent of the total fall enrollment receiving free and reduced lunch. The list of ranked sites must be separated into the following geographic areas: Minneapolis district, St. Paul district, suburban Twin Cities districts in the seven-county metropolitan area, and school districts in greater Minnesota.

(b) The commissioner shall establish a process and timelines to qualify school sites for the next school year. School sites must be qualified in each geographic area from the list of ranked sites until the estimated revenue available for this program has been allocated. The total estimated revenue must be distributed to qualified school sites in each geographic area as follows: 25 percent for Minneapolis sites, 25 percent for St. Paul sites, 25 percent for suburban Twin Cities sites, and 25 percent for greater Minnesota.

Subd. 4. Program. A qualifying school site must develop its first-grade preparedness program in collaboration with other providers of school readiness and child development services. A school site must offer a full-day kindergarten program to participating children who are five years of age or older for the full school day every day, a program for participating children who are four years old, or a combination of both. The program may offer as an option to families home visits and other practices as appropriate, and may provide such services with the consent of the parent or guardian. Program providers must ensure that the program supplements existing school readiness and child development programs and complements the services provided with compensatory revenue. Where possible, individuals receiving assistance under a family assistance plan can meet the work activity requirement of the plan by participating in a first-grade preparedness program as a volunteer.

Subd. 5. Extended day requirements. The board of a qualifying school district must develop and approve a plan to provide extended day services to serve as many children as possible. To accept children whose families participate in child care assistance programs under section 119B.03 or 119B.05, and to meet the requirements of section 245A.03, subdivision 2, the board must formally approve the first-grade preparedness program. All revenue received under subdivision 6 must be allocated to the qualifying school sites within the district.

Subd. 6. Preparedness revenue. (a) A qualifying school district is eligible for first-grade preparedness revenue equal to the basic formula allowance for that year times the number of children five years of age or older enrolled in a kindergarten program at the site on October 1 of the previous year times .53.

(b) This revenue must supplement and not replace compensatory revenue that the district uses for the same or similar purposes under chapters 120B, 123A, 123B, 124D, 126C, and 127A.

(c) A pupil enrolled in the first grade preparedness program at a qualifying school site is eligible for transportation under section 123B.88, subdivision 1.

(d) First grade preparedness revenue paid to a charter school for which a school district is providing transportation according to section 124D.10, subdivision 16, shall be decreased by an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0485 times the pupil units calculated according to paragraph (a). This amount shall be paid to the school district for transportation costs.

Subd. 7. Repealed, 1999 c 241 art 2 s 62

Subd. 8. Repealed, 1999 c 241 art 2 s 62

HIST: 1996 c 412 art 1 s 11; 1Sp1997 c 4 art 2 s 5-7; 1998 c 397 art 11 s 3; 1999 c 241 art 2 s 9; 2000 c 489 art 6 s 17



Section 124D.09 Post-secondary Enrollment Options Act.

124D.09 Post-secondary Enrollment Options Act.

Subdivision 1. Citation. This section may be cited as the "Post-Secondary Enrollment Options Act."

Subd. 2. Purpose. The purpose of this section is to promote rigorous academic pursuits and to provide a wider variety of options to high school pupils by encouraging and enabling secondary pupils to enroll full time or part time in nonsectarian courses or programs in eligible post-secondary institutions, as defined in subdivision 3.

Subd. 3. Definitions. For purposes of this section, the following terms have the meanings given to them.

(a) "Eligible institution" means a Minnesota public post-secondary institution, a private, nonprofit two-year trade and technical school granting associate degrees, an opportunities industrialization center accredited by the North Central Association of Colleges and Schools, or a private, residential, two-year or four-year, liberal arts, degree-granting college or university located in Minnesota. "Course" means a course or program.

(b) "Course" means a course or program.

Subd. 4. Alternative pupil. "Alternative pupil" means an 11th or 12th grade student not enrolled in a public school district, and includes students attending nonpublic schools and students who are home schooled. An alternative pupil is considered a pupil for purposes of this section only. An alternative pupil must register with the commissioner of children, families, and learning before participating in the post-secondary enrollment options program. The commissioner shall prescribe the form and manner of the registration, in consultation with the nonpublic education council under section 123B.445, and may request any necessary information from the alternative pupil.

Subd. 5. Authorization; notification. Notwithstanding any other law to the contrary, an 11th or 12th grade pupil enrolled in a school or an American Indian-controlled tribal contract or grant school eligible for aid under section 124D.83, except a foreign exchange pupil enrolled in a district under a cultural exchange program, may apply to an eligible institution, as defined in subdivision 3, to enroll in nonsectarian courses offered by that post-secondary institution. If an institution accepts a secondary pupil for enrollment under this section, the institution shall send written notice to the pupil, the pupil's school or school district, and the commissioner within ten days of acceptance. The notice must indicate the course and hours of enrollment of that pupil. If the pupil enrolls in a course for post-secondary credit, the institution must notify the pupil about payment in the customary manner used by the institution.

Subd. 6. Counseling. To the extent possible, the school or school district must provide counseling services to pupils and their parents or guardian before the pupils enroll in courses under this section to ensure that the pupils and their parents or guardian are fully aware of the risks and possible consequences of enrolling in post-secondary courses. The school or school district must provide information on the program including who may enroll, what institutions and courses are eligible for participation, the decision-making process for granting academic credits, financial arrangements for tuition, books and materials, eligibility criteria for transportation aid, available support services, the need to arrange an appropriate schedule, consequences of failing or not completing a course in which the pupil enrolls, the effect of enrolling in this program on the pupil's ability to complete the required high school graduation requirements, and the academic and social responsibilities that must be assumed by the pupils and their parents or guardian. The person providing counseling shall encourage pupils and their parents or guardian to also use available counseling services at the post-secondary institutions before the quarter or semester of enrollment to ensure that anticipated plans are appropriate.

Prior to enrolling in a course, the pupil and the pupil's parents or guardian must sign a form that must be provided by the school or school district and may be obtained from a post-secondary institution stating that they have received the information specified in this subdivision and that they understand the responsibilities that must be assumed in enrolling in this program. The department must, upon request, provide technical assistance to a school or school district in developing appropriate forms and counseling guidelines.

Subd. 7. Dissemination of information; notification of intent to enroll. By March 1 of each year, a district must provide general information about the program to all pupils in grades 10 and 11. To assist the district in planning, a pupil shall inform the district by March 30 of each year of the pupil's intent to enroll in post-secondary courses during the following school year. A pupil is not bound by notifying or not notifying the district by March 30.

Subd. 8. Limit on participation. A pupil who first enrolls in grade 11 may not enroll in post-secondary courses under this section for secondary credit for more than the equivalent of two academic years. A pupil who first enrolls in grade 12 may not enroll in post-secondary courses under this section for secondary credit for more than the equivalent of one academic year. If a pupil in grade 11 or 12 first enrolls in a post-secondary course for secondary credit during the school year, the time of participation shall be reduced proportionately. If a pupil is in a learning year or other year-round program and begins each grade in the summer session, summer sessions shall not be counted against the time of participation. A pupil who has graduated from high school cannot participate in a program under this section. A pupil who has completed course requirements for graduation but who has not received a diploma may participate in the program under this section.

Subd. 9. Enrollment priority. A post-secondary institution shall give priority to its post-secondary students when enrolling 11th and 12th grade pupils in its courses. A post-secondary institution may provide information about its programs to a secondary school or to a pupil or parent, but it may not advertise or otherwise recruit or solicit the participation on financial grounds, secondary pupils to enroll in its programs. An institution must not enroll secondary pupils, for post-secondary enrollment options purposes, in remedial, developmental, or other courses that are not college level. Once a pupil has been enrolled in a post-secondary course under this section, the pupil shall not be displaced by another student.

Subd. 10. Courses according to agreements. An eligible pupil, according to subdivision 4, may enroll in a nonsectarian course taught by a secondary teacher or a post-secondary faculty member and offered at a secondary school, or another location, according to an agreement between a public school board and the governing body of an eligible public post-secondary system or an eligible private post-secondary institution, as defined in subdivision 3. All provisions of this section shall apply to a pupil, public school board, district, and the governing body of a post-secondary institution, except as otherwise provided.

Subd. 11. Participation in high school activities. Enrolling in a course under this section shall not, by itself, prohibit a pupil from participating in activities sponsored by the pupil's high school.

Subd. 12. Credits. A pupil may enroll in a course under this section for either secondary credit or post-secondary credit. At the time a pupil enrolls in a course, the pupil shall designate whether the course is for secondary or post-secondary credit. A pupil taking several courses may designate some for secondary credit and some for post-secondary credit. A pupil must not audit a course under this section.

A district shall grant academic credit to a pupil enrolled in a course for secondary credit if the pupil successfully completes the course. Seven quarter or four semester college credits equal at least one full year of high school credit. Fewer college credits may be prorated. A district must also grant academic credit to a pupil enrolled in a course for post-secondary credit if secondary credit is requested by a pupil. If no comparable course is offered by the district, the district must, as soon as possible, notify the commissioner, who shall determine the number of credits that shall be granted to a pupil who successfully completes a course. If a comparable course is offered by the district, the school board shall grant a comparable number of credits to the pupil. If there is a dispute between the district and the pupil regarding the number of credits granted for a particular course, the pupil may appeal the board's decision to the commissioner. The commissioner's decision regarding the number of credits shall be final.

The secondary credits granted to a pupil must be counted toward the graduation requirements and subject area requirements of the district. Evidence of successful completion of each course and secondary credits granted must be included in the pupil's secondary school record. A pupil shall provide the school with a copy of the pupil's grade in each course taken for secondary credit under this section. Upon the request of a pupil, the pupil's secondary school record must also include evidence of successful completion and credits granted for a course taken for post-secondary credit. In either case, the record must indicate that the credits were earned at a post-secondary institution.

If a pupil enrolls in a post-secondary institution after leaving secondary school, the post-secondary institution must award post-secondary credit for any course successfully completed for secondary credit at that institution. Other post-secondary institutions may award, after a pupil leaves secondary school, post-secondary credit for any courses successfully completed under this section. An institution may not charge a pupil for the award of credit.

Subd. 13. Financial arrangements. For a pupil enrolled in a course under this section, the department must make payments according to this subdivision for courses that were taken for secondary credit.

The department must not make payments to a school district or post-secondary institution for a course taken for post-secondary credit only. The department must not make payments to a post-secondary institution for a course from which a student officially withdraws during the first 14 days of the quarter or semester or who has been absent from the post-secondary institution for the first 15 consecutive school days of the quarter or semester and is not receiving instruction in the home or hospital.

A post-secondary institution shall receive the following:

(1) for an institution granting quarter credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the formula allowance, multiplied by 1.3, and divided by 45; or

(2) for an institution granting semester credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the general revenue formula allowance, multiplied by 1.3, and divided by 30.

The department must pay to each post-secondary institution 100 percent of the amount in clause (1) or (2) within 30 days of receiving initial enrollment information each quarter or semester. If changes in enrollment occur during a quarter or semester, the change shall be reported by the post-secondary institution at the time the enrollment information for the succeeding quarter or semester is submitted. At any time the department notifies a post-secondary institution that an overpayment has been made, the institution shall promptly remit the amount due.

Subd. 14. Grants and financial aid prohibited. A pupil enrolled in a post-secondary course for secondary credit is not eligible for any state student financial aid under chapter 136A.

Subd. 15. Financial arrangements, pupils age 21 or over. (a) For a pupil enrolled in a course according to this section, the department must make payments according to this subdivision for courses taken to fulfill high school graduation requirements by pupils eligible for adult high school graduation aid.

(b) The department must not make payments to a district or post-secondary institution for a course taken for post-secondary credit only. The department must not make payments to a post-secondary institution for a course from which a student officially withdraws during the first 14 days of the quarter or semester or who has been absent from the post-secondary institution for the first 15 consecutive school days of the quarter or semester and is not receiving instruction in the home or hospital.

(c) A post-secondary institution shall receive the following:

(1) for an institution granting quarter credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the formula allowance, multiplied by 1.3, and divided by 45; or

(2) for an institution granting semester credit, the reimbursement per credit hour shall be an amount equal to 88 percent of the product of the general revenue formula allowance multiplied by 1.3, and divided by 30.

The department must pay to each post-secondary institution 100 percent of the amount in clause (1) or (2) within 30 days of receiving initial enrollment information each quarter or semester. If changes in enrollment occur during a quarter or semester, the change shall be reported by the post-secondary institution at the time the enrollment information for the succeeding quarter or semester is submitted. At any time the department notifies a post-secondary institution that an overpayment has been made, the institution shall promptly remit the amount due.

(d) A school district shall receive:

(1) for a pupil who is not enrolled in classes at a secondary program, 12 percent of the general education formula allowance times .65, times 1.3; or

(2) for a pupil who attends classes at a secondary program part time, the general education formula allowance times .65, times 1.3, times the ratio of the total number of hours the pupil is in membership for courses taken by the pupil for credit to 1020 hours.

Subd. 16. Financial arrangements for courses provided according to agreements. (a) The agreement between a board and the governing body of a public post-secondary system or private post-secondary institution shall set forth the payment amounts and arrangements, if any, from the board to the post-secondary institution. No payments shall be made by the department according to subdivision 14 or 15. For the purpose of computing state aids for a district, a pupil enrolled according to subdivision 10 shall be counted in the average daily membership of the district as though the pupil were enrolled in a secondary course that is not offered in connection with an agreement. Nothing in this subdivision shall be construed to prohibit a public post-secondary system or private post-secondary institution from receiving additional state funding that may be available under any other law.

(b) If a course is provided under subdivision 10, offered at a secondary school, and taught by a secondary teacher, the post-secondary system or institution must not require a payment from the school board that exceeds the cost to the post-secondary institution that is directly attributable to providing that course.

Subd. 17. Alternative pupils financial arrangements. For an alternative pupil enrolled in a course or program under this section, the department of children, families, and learning shall make payments to the eligible institution according to subdivision 13. The department shall not make any payments to a school district for alternative pupils.

Subd. 18. Tuition at nonpublic secondary institution. A nonpublic secondary institution must proportionately adjust its tuition to accurately reflect the time an alternative pupil spends in a post-secondary enrollment course or program.

Subd. 19. Fees; textbooks; materials. A post-secondary institution that receives reimbursement for a pupil under subdivision 13 may not charge that pupil for fees, textbooks, materials, support services as defined in section 135A.16, or other necessary costs of the course or program in which the pupil is enrolled if the charge would be prohibited under section 123B.37, except for equipment purchased by the pupil that becomes the property of the pupil. An institution may require the pupil to pay for fees, textbooks, and materials for a course taken for post-secondary credit.

Subd. 20. Textbooks; materials. All textbooks and equipment provided to a pupil, and paid for under subdivision 13, are the property of the pupil's school district of residence. Each pupil is required to return all textbooks and equipment to the district after the course has ended.

Subd. 21. Support services. The post-secondary institution must inform the pupil of the support services available at that institution. If the student has an individual education plan that provides general education support and accommodations, the post-secondary institution must provide the support services as described in the student's IEP and the post-secondary institution and the district shall negotiate an agreement on the rate to be charged for the services. Nothing in this section shall prevent the student from enrolling while the agreement is being developed. If the parties cannot agree on the services, on application of either party, the commissioner shall resolve the dispute in the same manner the commissioner fixes tuition rates under section 125A.11. The commissioner's decision is binding on both parties.

Subd. 22. Transportation. A parent or guardian of a pupil enrolled in a course for secondary credit may apply to the pupil's district of residence for reimbursement for transporting the pupil between the secondary school in which the pupil is enrolled or the pupil's home and the post-secondary institution that the pupil attends. The state shall provide state aid to a district in an amount sufficient to reimburse the parent or guardian for the necessary transportation costs when the family's or guardian's income is at or below the poverty level, as determined by the federal government. The reimbursement shall be the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week. However, if the nearest post-secondary institution is more than 25 miles from the pupil's resident secondary school, the weekly reimbursement may not exceed the reimbursement rate per mile times the actual distance between the secondary school or the pupil's home and the nearest post-secondary institution times ten. The state must pay aid to the district according to this subdivision.

Subd. 23. Exception; intermediate districts. A secondary pupil who is a resident of a member district of an intermediate district, as defined in section 136D.01, may not enroll in that intermediate district's vocational program as a post-secondary pupil under this section when the intermediate district operates a secondary program at a college facility and secondary students have access to the post-secondary curriculum and receive high school and college credit for successfully completing the program.

Subd. 24. Limit; state obligation. The provisions of subdivisions 13, 19, 22, and 23 shall not apply for any post-secondary courses in which a pupil is enrolled in addition to being enrolled full time in that pupil's district or for any post-secondary course in which a pupil is enrolled for post-secondary credit. The pupil is enrolled full time if the pupil attends credit-bearing classes in the high school or high school program for all of the available hours of instruction.

Subd. 25. Pupils 40 miles or more from an eligible institution. A pupil who is enrolled in a secondary school that is located 40 miles or more from the nearest eligible institution may request that the resident district offer at least one accelerated or advanced academic course within the resident district in which the pupil may enroll for post-secondary credit. A pupil may enroll in a course offered under this subdivision for either secondary or post-secondary credit according to subdivision 12.

A district must offer an accelerated or advanced academic course for post-secondary credit if one or more pupils requests such a course under this subdivision. The district may decide which course to offer, how to offer the course, and whether to offer one or more courses. The district must offer at least one such course in the next academic period and must continue to offer at least one accelerated or advanced academic course for post-secondary credit in later academic periods.

Subd. 26. Pupils less than 40 miles from an eligible institution. A pupil enrolled in a secondary school that is located less than 40 miles from the nearest eligible institution may enroll in a post-secondary course provided at the secondary school.

HIST: 1Sp1985 c 12 art 5 s 1; 1Sp1985 c 16 art 2 s 32; 1986 c 447 s 1-11; 1988 c 486 s 16; 1988 c 718 art 6 s 5; 1989 c 329 art 9 s 8-12; 1990 c 562 art 6 s 14,15; 1991 c 265 art 2 s 2; art 7 s 7,8; art 9 s 37-39,75; 1992 c 499 art 9 s 3-11; 1993 c 224 art 9 s 23-26; art 13 s 22,23; 1994 c 647 art 8 s 4; art 9 s 4-6; 1Sp1995 c 3 art 2 s 2; art 3 s 5,6; art 7 s 2; art 16 s 13; 1996 c 412 art 6 s 2; art 9 s 4,5; 1997 c 187 art 1 s 12; 1Sp1997 c 4 art 1 s 3-9; art 7 s 5,6; 1998 c 397 art 2 s 75-87,164; art 11 s 3; 1998 c 398 art 6 s 18



Section 124D.10 Charter schools.

124D.10 Charter schools.

Subdivision 1. Purposes. (a) The purpose of this section is to:

(1) improve pupil learning;

(2) increase learning opportunities for pupils;

(3) encourage the use of different and innovative teaching methods;

(4) require the measurement of learning outcomes and create different and innovative forms of measuring outcomes;

(5) establish new forms of accountability for schools; or

(6) create new professional opportunities for teachers, including the opportunity to be responsible for the learning program at the school site.

(b) This section does not provide a means to keep open a school that otherwise would be closed. Applicants in these circumstances bear the burden of proving that conversion to a charter school fulfills a purpose specified in this subdivision, independent of the school's closing.

Subd. 2. Applicability. This section applies only to charter schools formed and operated under this section.

Subd. 2a. Charter school advisory council. (a) A charter school advisory council is established under section 15.059. The advisory council is composed of seven members from throughout the state who have demonstrated experience with or interest in charter schools. The advisory council shall bring to the attention of the commissioner any matters related to charter schools that the council deems necessary and shall:

(1) encourage school boards to make full use of charter school opportunities;

(2) encourage the creation of innovative schools;

(3) provide leadership and support for charter school sponsors to increase the innovation in and the effectiveness, accountability, and fiscal soundness of charter schools;

(4) serve an ombudsman function in facilitating the operations of new and existing charter schools;

(5) promote timely financial management training for newly elected members of a charter school board of directors and ongoing training for other members of a charter school board of directors;

(6) review charter school applications and recommend approving or disapproving the applications; and

(7) facilitate compliance with auditing and other reporting requirements. The advisory council shall refer all its proposals to the commissioner who shall provide time for reports from the council.

(b) The charter school advisory council under this subdivision expires June 30, 2003.

Subd. 3. Sponsor. A school board; intermediate school district school board; education district organized under sections 123A.15 to 123A.19; charitable organization under section 501(c)(3) of the Internal Revenue Code of 1986 that is a member of the Minnesota council of nonprofits or the Minnesota council on foundations, registered with the attorney general's office, and reports an end-of-year fund balance of at least $2,000,000; Minnesota private college that grants two- or four-year degrees and is registered with the higher education services office under chapter 136A; community college, state university, or technical college, governed by the board of trustees of the Minnesota state colleges and universities; or the University of Minnesota may sponsor one or more charter schools.

Subd. 4. Formation of school. (a) A sponsor may authorize one or more licensed teachers under section 122A.18, subdivision 1, to operate a charter school subject to approval by the commissioner. A board must vote on charter school application for sponsorship no later than 90 days after receiving the application. After 90 days, the applicant may apply to the commissioner. If a board elects not to sponsor a charter school, the applicant may appeal the board's decision to the commissioner. The commissioner may elect to sponsor the charter school or assist the applicant in finding an eligible sponsor. The school must be organized and operated as a cooperative under chapter 308A or nonprofit corporation under chapter 317A and the provisions under the applicable chapter shall apply to the school except as provided in this section. Notwithstanding sections 465.717 and 465.719, a school district may create a corporation for the purpose of creating a charter school.

(b) Before the operators may form and operate a school, the sponsor must file an affidavit with the commissioner stating its intent to authorize a charter school. The affidavit must state the terms and conditions under which the sponsor would authorize a charter school. The commissioner must approve or disapprove the sponsor's proposed authorization within 60 days of receipt of the affidavit. Failure to obtain commissioner approval precludes a sponsor from authorizing the charter school that was the subject of the affidavit.

(c) The operators authorized to organize and operate a school, before entering into a contract or other agreement for professional or other services, goods, or facilities, must incorporate as a cooperative under chapter 308A or as a nonprofit corporation under chapter 317A and must establish a board of directors composed of at least five members until a timely election for members of the charter school board of directors is held according to the school's articles and bylaws. A charter school board of directors must be composed of at least five members. Any staff members who are employed at the school, including teachers providing instruction under a contract with a cooperative, and all parents of children enrolled in the school may participate in the election for members of the school's board of directors. Licensed teachers employed at the school, including teachers providing instruction under a contract with a cooperative, must be a majority of the members of the board of directors before the school completes its third year of operation, unless the commissioner waives the requirement for a majority of licensed teachers on the board. Board of director meetings must comply with chapter 13D.

(d) The granting or renewal of a charter by a sponsoring entity must not be conditioned upon the bargaining unit status of the employees of the school.

(e) The commissioner annually must provide timely financial management training to newly elected members of a charter school board of directors and ongoing training to other members of a charter school board of directors. Training must address ways to:

(1) proactively assess opportunities for a charter school to maximize all available revenue sources;

(2) establish and maintain complete, auditable records for the charter school;

(3) establish proper filing techniques;

(4) document formal actions of the charter school, including meetings of the charter school board of directors;

(5) properly manage and retain charter school and student records;

(6) comply with state and federal payroll recordkeeping requirements; and

(7) address other similar factors that facilitate establishing and maintaining complete records on the charter school's operations.

Subd. 4a. Conflict of interest. (a) A member of a charter school board of directors is prohibited from serving as a member of the board of directors or as an employee or agent of or a contractor with a for-profit entity with whom the charter school contracts, directly or indirectly, for professional services, goods, or facilities. A violation of this prohibition renders a contract voidable at the option of the commissioner. A member of a charter school board of directors who violates this prohibition shall be individually liable to the charter school for any damage caused by the violation.

(b) An individual may serve as a member of the board of directors if no conflict of interest under paragraph (a) exists.

(c) A member of a charter school board of directors that serves as a member of the board of directors or as an employee or agent of or a contractor with a nonprofit entity with whom the charter school contracts, directly or indirectly, for professional services, goods, or facilities, must disclose all potential conflicts to the commissioner.

(d) The conflict of interest provisions under this subdivision do not apply to compensation paid to a teacher employed by the charter school who also serves as a member of the board of directors.

(e) The conflict of interest provisions under this subdivision do not apply to a teacher who provides services to a charter school through a cooperative formed under chapter 308A when the teacher also serves on the charter school board of directors.

Subd. 5. Conversion of existing schools. A board may convert one or more of its existing schools to charter schools under this section if 60 percent of the full-time teachers at the school sign a petition seeking conversion. The conversion must occur at the beginning of an academic year.

Subd. 6. Contract. The sponsor's authorization for a charter school must be in the form of a written contract signed by the sponsor and the board of directors of the charter school. The contract must be completed within 90 days of the commissioner's approval of the sponsor's proposed authorization. The contract for a charter school must be in writing and contain at least the following:

(1) a description of a program that carries out one or more of the purposes in subdivision 1;

(2) specific outcomes pupils are to achieve under subdivision 10;

(3) admission policies and procedures;

(4) management and administration of the school;

(5) requirements and procedures for program and financial audits;

(6) how the school will comply with subdivisions 8, 13, 16, and 23;

(7) assumption of liability by the charter school;

(8) types and amounts of insurance coverage to be obtained by the charter school;

(9) the term of the contract, which may be up to three years; and

(10) if the board of directors or the operators of the charter school provide special instruction and services for children with a disability under sections 125A.03 to 125A.24, and 125A.65, a description of the financial parameters within which the charter school will operate to provide the special instruction and services to children with a disability.

Subd. 6a. Audit report. The charter school must submit an audit report to the commissioner by December 31 each year. The charter school, with the assistance of the auditor conducting the audit, must include with the report a copy of all charter school agreements for corporate management services. If the entity that provides the professional services to the charter school is exempt from taxation under section 501 of the Internal Revenue Code of 1986, that entity must file with the commissioner by February 15 a copy of the annual return required under section 6033 of the Internal Revenue Code of 1986. If the commissioner receives as part of the audit report a management letter indicating that a material weakness exists in the financial reporting systems of a charter school, the charter school must submit a written report to the commissioner explaining how the material weakness will be resolved. Upon the request of an individual, the charter school must make available in a timely fashion the minutes of meetings of members, the board of directors, and committees having any of the authority of the board of directors, and statements showing the financial result of all operations and transactions affecting income and surplus during the school's last annual accounting period and a balance sheet containing a summary of its assets and liabilities as of the closing date of the accounting period.

Subd. 7. Public status; exemption from statutes and rules. A charter school is a public school and is part of the state's system of public education. Except as provided in this section, a charter school is exempt from all statutes and rules applicable to a school, a board, or a district, although it may elect to comply with one or more provisions of statutes or rules.

Subd. 8. State and local requirements. (a) A charter school shall meet all applicable state and local health and safety requirements.

(b) A school sponsored by a school board may be located in any district, unless the school board of the district of the proposed location disapproves by written resolution.

(c) A charter school must be nonsectarian in its programs, admission policies, employment practices, and all other operations. A sponsor may not authorize a charter school or program that is affiliated with a nonpublic sectarian school or a religious institution.

(d) Charter schools must not be used as a method of providing education or generating revenue for students who are being home-schooled.

(e) The primary focus of a charter school must be to provide a comprehensive program of instruction for at least one grade or age group from five through 18 years of age. Instruction may be provided to people younger than five years and older than 18 years of age.

(f) A charter school may not charge tuition.

(g) A charter school is subject to and must comply with chapter 363 and section 121A.04.

(h) A charter school is subject to and must comply with the Pupil Fair Dismissal Act, sections 121A.40 to 121A.56, and the Minnesota Public School Fee Law, sections 123B.34 to 123B.39.

(i) A charter school is subject to the same financial audits, audit procedures, and audit requirements as a district. Audits must be conducted in compliance with generally accepted governmental auditing standards, the Federal Single Audit Act, if applicable, and section 6.65. A charter school is subject to and must comply with sections 15.054; 118A.01; 118A.02; 118A.03; 118A.04; 118A.05; 118A.06; 123B.52, subdivision 5; 471.38; 471.391; 471.392; 471.425; 471.87; 471.88, subdivisions 1, 2, 3, 4, 5, 6, 12, 13, and 15; 471.881; and 471.89. The audit must comply with the requirements of sections 123B.75 to 123B.83, except to the extent deviations are necessary because of the program at the school. Deviations must be approved by the commissioner. The department of children, families, and learning, state auditor, or legislative auditor may conduct financial, program, or compliance audits. A charter school determined to be in statutory operating debt under sections 123B.81 to 123B.83 must submit a plan under section 123B.81, subdivision 4.

(j) A charter school is a district for the purposes of tort liability under chapter 466.

Subd. 9. Admission requirements. A charter school may limit admission to:

(1) pupils within an age group or grade level;

(2) people who are eligible to participate in the graduation incentives program under section 124D.68; or

(3) residents of a specific geographic area where the percentage of the population of non-Caucasian people of that area is greater than the percentage of the non-Caucasian population in the congressional district in which the geographic area is located, and as long as the school reflects the racial and ethnic diversity of the specific area.

A charter school shall enroll an eligible pupil who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level, or building. In this case, pupils must be accepted by lot. If a charter school is the only school located in a town serving pupils within a particular grade level, then pupils that are residents of the town must be given preference for enrollment before accepting pupils by lot. If a pupil lives within two miles of a charter school and the next closest public school is more than five miles away, the charter school must give those pupils preference for enrollment before accepting other pupils by lot.

A charter school shall give preference for enrollment to a sibling of an enrolled pupil and to a foster child of that pupil's parents before accepting other pupils by lot.

A charter school may not limit admission to pupils on the basis of intellectual ability, measures of achievement or aptitude, or athletic ability.

Subd. 10. Pupil performance. A charter school must design its programs to at least meet the outcomes adopted by the commissioner for public school students. In the absence of the commissioner's requirements, the school must meet the outcomes contained in the contract with the sponsor. The achievement levels of the outcomes contained in the contract may exceed the achievement levels of any outcomes adopted by the commissioner for public school students.

Subd. 11. Employment and other operating matters. A charter school must employ or contract with necessary teachers, as defined by section 122A.15, subdivision 1, who hold valid licenses to perform the particular service for which they are employed in the school. The charter school's state aid may be reduced under section 127A.42 if the school employs a teacher who is not appropriately licensed or approved by the board of teaching. The school may employ necessary employees who are not required to hold teaching licenses to perform duties other than teaching and may contract for other services. The school may discharge teachers and nonlicensed employees. A person, without holding a valid administrator's license, may perform administrative, supervisory, or instructional leadership duties.

The board of directors also shall decide matters related to the operation of the school, including budgeting, curriculum and operating procedures.

Subd. 12. Pupils with a disability. A charter school must comply with sections 125A.02, 125A.03 to 125A.24, and 125A.65 and rules relating to the education of pupils with a disability as though it were a district.

Subd. 13. Length of school year. A charter school must provide instruction each year for at least the number of days required by section 120A.22, subdivision 5. It may provide instruction throughout the year according to sections 124D.12 to 124D.127 or 124D.128.

Subd. 14. Annual public reports. A charter school must report at least annually to its sponsor and the commissioner the information required by the sponsor or the commissioner. The reports are public data under chapter 13.

Subd. 15. Review and comment. The department must review and comment on the evaluation, by the sponsor, of the performance of a charter school before the charter school's contract is renewed. A sponsor shall monitor and evaluate the fiscal and student performance of the school, and may for this purpose annually assess a charter school: (1) in its first, second, or third year of operation up to $30 per student up to a maximum of $10,000; and (2) in its fourth or a subsequent year of operation up to $10 per student up to a maximum of $3,500. The information for the review and comment shall be reported by the sponsor to the commissioner of children, families, and learning in a timely manner.

Subd. 16. Transportation. (a) By July 1 of each year, a charter school must notify the district in which the school is located and the department of children, families, and learning if it will provide transportation for pupils enrolled in the school for the fiscal year.

(b) If a charter school elects to provide transportation for pupils, the transportation must be provided by the charter school within the district in which the charter school is located. The state must pay transportation aid to the charter school according to section 124D.11, subdivision 2.

For pupils who reside outside the district in which the charter school is located, the charter school is not required to provide or pay for transportation between the pupil's residence and the border of the district in which the charter school is located. A parent may be reimbursed by the charter school for costs of transportation from the pupil's residence to the border of the district in which the charter school is located if the pupil is from a family whose income is at or below the poverty level, as determined by the federal government. The reimbursement may not exceed the pupil's actual cost of transportation or 15 cents per mile traveled, whichever is less. Reimbursement may not be paid for more than 250 miles per week.

At the time a pupil enrolls in a charter school, the charter school must provide the parent or guardian with information regarding the transportation.

(c) If a charter school does not elect to provide transportation, transportation for pupils enrolled at the school must be provided by the district in which the school is located, according to sections 123B.88, subdivision 6, and 124D.03, subdivision 8, for a pupil residing in the same district in which the charter school is located. Transportation may be provided by the district in which the school is located, according to sections 123B.88, subdivision 6, and 124D.03, subdivision 8, for a pupil residing in a different district.

Subd. 17. Leased space. A charter school may lease space from a board eligible to be a sponsor or other public or private nonprofit nonsectarian organization. If a charter school is unable to lease appropriate space from an eligible board or other public or private nonprofit nonsectarian organization, the school may lease space from another nonsectarian organization if the department of children, families, and learning, in consultation with the department of administration, approves the lease. If the school is unable to lease appropriate space from public or private nonsectarian organizations, the school may lease space from a sectarian organization if the leased space is constructed as a school facility and the department of children, families, and learning, in consultation with the department of administration, approves the lease.

Subd. 18. Authority to raise initial working capital. A sponsor may authorize a charter school before the applicant has secured its space, equipment, facilities, and personnel if the applicant indicates the authority is necessary for it to raise working capital. A sponsor may not authorize a school before the commissioner has approved the authorization.

Subd. 19. Disseminate information. The sponsor, the operators, and the department of children, families, and learning must disseminate information to the public on how to form and operate a charter school and how to utilize the offerings of a charter school. Particular groups to be targeted include low-income families and communities, and students of color.

Subd. 20. Leave to teach in a charter school. If a teacher employed by a district makes a written request for an extended leave of absence to teach at a charter school, the district must grant the leave. The district must grant a leave for any number of years requested by the teacher, and must extend the leave at the teacher's request. The district may require that the request for a leave or extension of leave be made up to 90 days before the teacher would otherwise have to report for duty. Except as otherwise provided in this subdivision and except for section 122A.46, subdivision 7, the leave is governed by section 122A.46, including, but not limited to, reinstatement, notice of intention to return, seniority, salary, and insurance.

During a leave, the teacher may continue to aggregate benefits and credits in the teachers' retirement association account by paying both the employer and employee contributions based upon the annual salary of the teacher for the last full pay period before the leave began. The retirement association may impose reasonable requirements to efficiently administer this subdivision.

Subd. 21. Collective bargaining. Employees of the board of directors of a charter school may, if otherwise eligible, organize under chapter 179A and comply with its provisions. The board of directors of a charter school is a public employer, for the purposes of chapter 179A, upon formation of one or more bargaining units at the school. Bargaining units at the school must be separate from any other units within the sponsoring district, except that bargaining units may remain part of the appropriate unit within the sponsoring district, if the employees of the school, the board of directors of the school, the exclusive representative of the appropriate unit in the sponsoring district, and the board of the sponsoring district agree to include the employees in the appropriate unit of the sponsoring district.

Subd. 22. Teacher and other employee retirement. (a) Teachers in a charter school must be public school teachers for the purposes of chapters 354 and 354a.

(b) Except for teachers under paragraph (a), employees in a charter school must be public employees for the purposes of chapter 353.

Subd. 23. Causes for nonrenewal or termination of charter school contract. (a) The duration of the contract with a sponsor must be for the term contained in the contract according to subdivision 6. The sponsor may or may not renew a contract at the end of the term for any ground listed in paragraph (b). A sponsor may unilaterally terminate a contract during the term of the contract for any ground listed in paragraph (b). At least 60 days before not renewing or terminating a contract, the sponsor shall notify the board of directors of the charter school of the proposed action in writing. The notice shall state the grounds for the proposed action in reasonable detail and that the charter school's board of directors may request in writing an informal hearing before the sponsor within 14 days of receiving notice of nonrenewal or termination of the contract. Failure by the board of directors to make a written request for a hearing within the 14-day period shall be treated as acquiescence to the proposed action. Upon receiving a timely written request for a hearing, the sponsor shall give reasonable notice to the charter school's board of directors of the hearing date. The sponsor shall conduct an informal hearing before taking final action. The sponsor shall take final action to renew or not renew a contract by the last day of classes in the school year. If the sponsor is a local board, the school's board of directors may appeal the sponsor's decision to the commissioner.

(b) A contract may be terminated or not renewed upon any of the following grounds:

(1) failure to meet the requirements for pupil performance contained in the contract;

(2) failure to meet generally accepted standards of fiscal management;

(3) violations of law; or

(4) other good cause shown.

If a contract is terminated or not renewed, the school must be dissolved according to the applicable provisions of chapter 308A or 317A, except when the commissioner approves the decision of a different eligible sponsor to authorize the charter school.

(c) The commissioner, after providing reasonable notice to the board of directors of a charter school and the existing sponsor, and after providing an opportunity for a public hearing, may terminate the existing sponsorial relationship if the charter school has a history of:

(1) financial mismanagement; or

(2) repeated violations of the law.

Subd. 23a. Related party lease costs. (a) A charter school is prohibited from entering a lease of real property with a related party as defined in this subdivision, unless the lessor is a nonprofit corporation under chapter 317A or a cooperative under chapter 308A, and the lease cost is reasonable under section 124D.11, subdivision 4, clause (1).

(b) For purposes of this subdivision:

(1) A "related party" is an affiliate or close relative of the other party in question, an affiliate of a close relative, or a close relative of an affiliate.

(2) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(3) "Close relative" means an individual whose relationship by blood, marriage, or adoption to another individual is no more remote than first cousin.

(4) "Person" means an individual or entity of any kind.

(5) "Control" includes the terms "controlling," "controlled by," and "under common control with" and means the possession, direct or indirect, of the power to direct or cause the direction of the management, operations, or policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(c) A lease of real property to be used for a charter school, not excluded in paragraph (b), must contain the following statement: "This lease is subject to Minnesota Statutes, section 124D.10, subdivision 23a."

(d) If a charter school enters into as lessee a lease with a related party and the charter school subsequently closes, the commissioner has the right to recover from the lessor any lease payments in excess of those that are reasonable under section 124.11, subdivision 4, clause (1).

Subd. 24. Pupil enrollment upon nonrenewal or termination of charter school contract. If a contract is not renewed or is terminated according to subdivision 23, a pupil who attended the school, siblings of the pupil, or another pupil who resides in the same place as the pupil may enroll in the resident district or may submit an application to a nonresident district according to section 124D.03 at any time. Applications and notices required by section 124D.03 must be processed and provided in a prompt manner. The application and notice deadlines in section 124D.03 do not apply under these circumstances.

Subd. 25. Extent of specific legal authority. (a) The board of directors of a charter school may sue and be sued.

(b) The board may not levy taxes or issue bonds.

(c) The commissioner, a sponsor, members of the board of a sponsor in their official capacity, and employees of a sponsor are immune from civil or criminal liability with respect to all activities related to a charter school they approve or sponsor. The board of directors shall obtain at least the amount of and types of insurance required by the contract, according to subdivision 6.

HIST: 1991 c 265 art 3 s 38; art 9 s 3; 1992 c 499 art 12 s 1; 1993 c 224 art 9 s 2-12; art 14 s 16; 1994 c 465 art 2 s 1; 1994 c 647 art 9 s 1,2; 1Sp1995 c 3 art 9 s 2; art 16 s 13; 1996 c 412 art 4 s 2; 1Sp1997 c 4 art 5 s 5-9; 1998 c 397 art 2 s 2-21,164; art 11 s 3; 1998 c 398 art 2 s 4; art 5 s 3,55; 1999 c 241 art 5 s 7-11; 2000 c 489 art 6 s 18-23; 1Sp2001 c 6 art 2 s 20-26,66



Section 124D.11 Revenue for a results-oriented charter school.

124D.11 Revenue for a results-oriented charter school.

Subdivision 1. General education revenue. (a) General education revenue must be paid to a charter school as though it were a district. The general education revenue for each adjusted marginal cost pupil unit is the state average general education revenue per pupil unit, plus the referendum equalization aid allowance in the pupil's district of residence, minus an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0485, calculated without basic skills revenue, transportation sparsity revenue, and the transportation portion of the transition revenue adjustment, plus basic skills revenue as though the school were a school district.

(b) Notwithstanding paragraph (a), for charter schools in the first year of operation, general education revenue shall be computed using the number of adjusted pupil units in the current fiscal year.

Subd. 2. Transportation revenue. Transportation revenue must be paid to a charter school that provides transportation services according to section 124D.10, subdivision 16, according to this subdivision. Transportation aid shall equal transportation revenue.

In addition to the revenue under subdivision 1, a charter school providing transportation services must receive general education aid for each pupil unit equal to the sum of an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0485, plus the transportation sparsity allowance for the school district in which the charter school is located, plus the transportation transition allowance for the district in which the charter school is located.

Subd. 3. Use of total operating capital revenue. Notwithstanding section 126C.10, subdivision 14, a charter school may use total operating capital revenue for any purpose related to the school.

Subd. 4. Building lease aid. When a charter school finds it economically advantageous to rent or lease a building or land for any instructional purposes and it determines that the total operating capital revenue under section 126C.10, subdivision 13, is insufficient for this purpose, it may apply to the commissioner for building lease aid for this purpose. The commissioner must review and either approve or deny a lease aid application using the following criteria:

(1) the reasonableness of the price based on current market values;

(2) the extent to which the lease conforms to applicable state laws and rules; and

(3) the appropriateness of the proposed lease in the context of the space needs and financial circumstances of the charter school.

A charter school must not use the building lease aid it receives for custodial, maintenance service, utility, or other operating costs. The amount of building lease aid per pupil unit served for a charter school for any year shall not exceed the lesser of (a) 90 percent of the approved cost or (b) the product of the pupil units served for the current school year times $1,500.

Subd. 5. Special education aid. Except as provided in subdivision 2, special education aid must be paid to a charter school according to section 125A.76, as though it were a school district. The charter school may charge tuition to the district of residence as provided in section 125A.11.

Subd. 6. Other aid, grants, revenue. (a) A charter school is eligible to receive other aids, grants, and revenue according to chapters 120A to 129C, as though it were a district.

(b) Notwithstanding paragraph (a), a charter school may not receive aid, a grant, or revenue if a levy is required to obtain the money, except as otherwise provided in this section.

(c) Federal aid received by the state must be paid to the school, if it qualifies for the aid as though it were a school district.

(d) A charter school may receive money from any source for capital facilities needs. In the year-end report to the commissioner of children, families, and learning, the charter school shall report the total amount of funds received from grants and other outside sources.

(e) Notwithstanding paragraph (a) or (b), a charter school may apply for a grant to receive the aid portion of integration revenue under section 124D.86, subdivision 3, for enrolled students who are residents of a district that is eligible for integration revenue. The commissioner shall determine grant recipients and may adopt application guidelines. The grants must be competitively determined and must demonstrate that enrolling pupils in the charter school contributes to desegregation or integration purposes as determined by the commissioner. If the charter school has elected not to provide transportation under section 124D.10, subdivision 16, the aid shall be reduced by the amount per pupil unit specified for the district where the charter school is located under section 123B.92, subdivision 8.

Subd. 7. Use of state money. Money received from the state may not be used to purchase land or buildings. The school may own land and buildings if obtained through nonstate sources.

Subd. 8. Start-up costs. During the first two years of a charter school's operation, the charter school is eligible for aid to pay for start-up costs and additional operating costs. Start-up cost aid equals the greater of:

(1) $50,000 per charter school; or

(2) $500 times the charter school's pupil units served for that year.

Subd. 9. Payment of aids to charter schools. (a) Notwithstanding section 127A.45, subdivision 3, aid payments for the current fiscal year to a charter school not in its first year of operation shall be of an equal amount on each of the 23 payment dates. A charter school in its first year of operation shall receive, on its first payment date, ten percent of its cumulative amount guaranteed for the year and 22 payments of an equal amount thereafter the sum of which shall be 90 percent of the cumulative amount guaranteed.

(b) Notwithstanding paragraph (a), for a charter school ceasing operation prior to the end of a school year, 90 percent of the amount due for the school year may be paid to the school after audit of prior fiscal year and current fiscal year pupil counts.

(c) Notwithstanding section 127A.45, subdivision 3, and paragraph (a), 90 percent of the start-up cost aid under subdivision 8 shall be paid within 45 days after the first day of student attendance for that school year.

(d) In order to receive state aid payments under this subdivision, a charter school in its first three years of operation must submit a quarterly report to the department of children, families, and learning. The report must list each student by grade, show the student's start and end dates, if any, with the charter school, and for any student participating in a learning year program, the report must list the hours and times of learning year activities. The report must be submitted not more than two weeks after the end of the calendar quarter to the department. The department must develop a Web-based reporting form for charter schools to use when submitting enrollment reports. A charter school in its fourth and subsequent year of operation must submit enrollment information to the department in the form and manner requested by the department.

HIST: 1991 c 265 art 9 s 43; 1993 c 224 art 9 s 31; 1994 c 647 art 3 s 11; art 9 s 10; 1Sp1995 c 3 art 8 s 4; 1996 c 412 art 7 s 5-8; 1997 c 7 art 1 s 52; 1Sp1997 c 4 art 2 s 4; art 5 s 13-15; 1998 c 397 art 2 s 89-92,164; art 11 s 3; 1998 c 398 art 1 s 10-13; art 5 s 55; 1999 c 241 art 1 s 2; art 5 s 12-14; 2000 c 254 s 17; 2000 c 489 art 2 s 4; art 6 s 24; 1Sp2001 c 6 art 2 s 27,28; art 8 s 2



Section 124D.111 Lunch aid; food service accounting.

124D.111 Lunch aid; food service accounting.

Subdivision 1. School lunch aid computation. Each school year, the state must pay districts participating in the national school lunch program the amount of eight cents for each full paid, reduced, and free student lunch served to students in the district.

Subd. 2. Application. School districts shall apply to the department for this payment on forms provided by the department.

Subd. 3. School food service fund. (a) The expenses described in this subdivision must be recorded as provided in this subdivision.

(b) In each district, the expenses for a school food service program for pupils must be attributed to a school food service fund. Under a food service program, the school food service may prepare or serve milk, meals, or snacks in connection with school or community service activities.

(c) Revenues and expenditures for food service activities must be recorded in the food service fund. The costs of processing applications, accounting for meals, preparing and serving food, providing kitchen custodial services, and other expenses involving the preparing of meals or the kitchen section of the lunchroom may be charged to the food service fund or to the general fund of the district. The costs of lunchroom supervision, lunchroom custodial services, lunchroom utilities, and other administrative costs of the food service program must be charged to the general fund.

That portion of superintendent and fiscal manager costs that can be documented as attributable to the food service program may be charged to the food service fund provided that the school district does not employ or contract with a food service director or other individual who manages the food service program, or food service management company. If the cost of the superintendent or fiscal manager is charged to the food service fund, the charge must be at a wage rate not to exceed the statewide average for food service directors as determined by the department.

(d) Capital expenditures for the purchase of food service equipment must be made from the general fund and not the food service fund, unless two conditions apply:

(1) the unreserved balance in the food service fund at the end of the last fiscal year is greater than the cost of the equipment to be purchased; and

(2) the department has approved the purchase of the equipment.

(e) If the two conditions set out in paragraph (d) apply, the equipment may be purchased from the food service fund.

(f) If a deficit in the food service fund exists at the end of a fiscal year, and the deficit is not eliminated by revenues from food service operations in the next fiscal year, then the deficit must be eliminated by a permanent fund transfer from the general fund at the end of that second fiscal year. However, if a district contracts with a food service management company during the period in which the deficit has accrued, the deficit must be eliminated by a payment from the food service management company.

(g) Notwithstanding paragraph (f), a district may incur a deficit in the food service fund for up to three years without making the permanent transfer if the district submits to the commissioner by January 1 of the second fiscal year a plan for eliminating that deficit at the end of the third fiscal year.

(h) If a surplus in the food service fund exists at the end of a fiscal year for three successive years, a district may recode for that fiscal year the costs of lunchroom supervision, lunchroom custodial services, lunchroom utilities, and other administrative costs of the food service program charged to the general fund according to paragraph (c) and charge those costs to the food service fund in a total amount not to exceed the amount of surplus in the food service fund.

HIST: 1977 c 447 art 6 s 6; 1979 c 334 art 6 s 22; 1981 c 358 art 6 s 26; 1983 c 314 art 6 s 17; 1Sp1985 c 12 art 6 s 11; 1987 c 398 art 6 s 11; 1989 c 209 art 1 s 12; 1991 c 265 art 8 s 5; 1992 c 499 art 8 s 6; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 75,164; art 11 s 3; 1998 c 398 art 6 s 25; 2000 c 489 art 7 s 2



Section 124D.112 Repealed, 1998 c 398 art 6 s 38; 1999 c 241 art 7 s 3

124D.112 Repealed, 1998 c 398 art 6 s 38; 1999 c 241 art 7 s 3



Section 124D.113 Repealed, 1999 c 241 art 7 s 3

124D.113 Repealed, 1999 c 241 art 7 s 3



Section 124D.114 Lactose reduced milk.

124D.114 Lactose reduced milk.

(a) If a nonpublic school or district receives school lunch aid under section 124D.111 or participates in the school breakfast program and receives a written request from the parent of a pupil who is lactose intolerant, then the nonpublic school or district must make available lactose reduced milk; milk fortified with lactase in liquid, tablet, granular, or other form; or milk to which lactobacillus acidophilus has been added for the pupil.

(b) Notwithstanding any law, local ordinance, or local regulation to the contrary, a school may pour or serve portions of any product required by this section from a large container of the product at the time and place the pupil is being served.

HIST: 1988 c 510 s 1; 1998 c 397 art 7 s 76,164; art 11 s 3; 2000 c 254 s 18



Section 124D.115 School breakfast program.

124D.115 School breakfast program.

Subdivision 1. Purpose. The purpose of the school breakfast program is to provide affordable morning nutrition to children so that they can effectively learn.

Subd. 2. Program. The state school breakfast program enables schools participating in the federal School Breakfast Program to cover their costs for breakfast.

Subd. 3. Program reimbursement. (a) State funds are provided to reimburse school breakfasts. Each school year, the state must reimburse schools in the amount of 5.1 cents for each fully paid breakfast and for each free and reduced price breakfast not eligible for the "severe need" rate.

(b) In addition to paragraph (a), each school year the state must reimburse schools 10.5 cents for each free and reduced price breakfast not eligible for the "severe need" rate if between 33 and 40 percent of the school lunches served during the second preceding school year were served free or at a reduced price.

HIST: 1993 c 224 art 8 s 2; 1994 c 647 art 8 s 7; 1998 c 397 art 7 s 77,164



Section 124D.1155 Repealed, 1Sp2001 c 6 art 5 s 14

124D.1155 Repealed, 1Sp2001 c 6 art 5 s 14



Section 124D.1156 Fast break to learning breakfast program.

124D.1156 Fast break to learning breakfast program.

Subdivision 1. Eligibility. The commissioner shall provide funding to the 41 targeted breakfast program grant recipients under Laws 1997, First Special Session chapter 4, article 6, section 19, and then to public or nonpublic elementary schools that participate in the federal School Breakfast and Lunch Programs where at least 33 percent of the lunches served to children during the second preceding school year were provided free or at a reduced price. Schools shall not charge student households for fast break to learning meals. Schools shall encourage all children to eat a nutritious breakfast, either at home or at school, and shall work to eliminate barriers to participation at school such as inadequate facilities and transportation.

Subd. 2. Program. The fast break to learning school breakfast program enables schools participating in the federal School Breakfast and Lunch Programs to cover the costs for school breakfast without charging student households.

Subd. 3. Program reimbursement. State funds are provided to reimburse fast break to learning school breakfasts. Each school year, the state must reimburse schools for the difference between the per meal federal rate of reimbursement and the per meal state average cost. Meals that are reimbursed at a federal rate that is equal to or higher than the state average cost do not qualify for fast break to learning funds. Schools must use the funds to provide school breakfast to school children every day school is in session.

HIST: 1Sp2001 c 6 art 5 s 2



Section 124D.116 Repealed, 1999 c 241 art 7 s 3

124D.116 Repealed, 1999 c 241 art 7 s 3



Section 124D.117 Districts to offer school breakfast program.

124D.117 Districts to offer school breakfast program.

Subdivision 1. Breakfast required. A district must offer a school breakfast program in every school building in which at least 33 percent of the school lunches served during the second preceding school year were served free or at a reduced price.

Subd. 2. Exemption. Subdivision 1 does not apply to a school in which fewer than 25 pupils are expected to take part in the program. It also does not apply to a district that does not participate in the national school lunch program.

HIST: 1989 c 329 art 8 s 5; 1990 c 562 art 8 s 27; 1991 c 265 art 8 s 6; 1994 c 647 art 8 s 8; 1998 c 397 art 7 s 80,164



Section 124D.118 School milk program.

124D.118 School milk program.

Subdivision 1. Legislative findings. The legislature finds that for best health and well-being, school children in the state should receive at least one serving of milk each day. The school milk program established in this section is to provide districts in the state with added resources so that all kindergarten students in public and nonpublic schools may have access to wholesome milk on a daily basis.

Subd. 2. Establishment; school participation. Each district in the state is encouraged to participate in the state-supported school milk program for kindergartners. Participating districts must provide one serving of milk on each school day to each kindergarten student attending a public or nonpublic school in the district. No student is required to accept the milk that is provided by the district. The program must be promoted and operated under the direction of the commissioner or the commissioner's designee.

Subd. 3. Program guidelines; duties of the commissioner. (a) The commissioner shall:

(1) encourage all districts to participate in the school milk program for kindergartners;

(2) prepare program guidelines, not subject to chapter 14 until July 1, 1998, which will effectively and efficiently distribute appropriated and donated money to participating districts; and

(3) seek donations and matching funds from appropriate private and public sources.

(b) Program guidelines may provide for disbursement to districts through a mechanism of prepayments or by reimbursement for approved program expenses.

Subd. 4. Reimbursement. In accordance with program guidelines, the commissioner shall prepay or reimburse participating districts for the state share of the district's cost for providing milk to kindergarten students.

HIST: 1988 c 688 art 16 s 1; 1997 c 187 art 4 s 4; 1998 c 397 art 7 s 81,164; art 11 s 3; 1998 c 398 art 6 s 27



Section 124D.119 Summer food service replacement aid.

124D.119 Summer food service replacement aid.

States funds are available to compensate department-approved summer food program sponsors for reduced federal operating reimbursement rates under Public Law Number 104-193, the federal summer food service program. A sponsor is eligible for summer food service replacement aid equal to the sum of the following amounts:

(1) for breakfast service, up to four cents per breakfast served by the sponsor during the current program year;

(2) for lunch or supper service, up to 14 cents per lunch or supper served by the sponsor during the current program year; and

(3) for supplement service, up to ten cents per supplement served by the sponsor during the current program year.

HIST: 1Sp1997 c 4 art 6 s 13; 1998 c 397 art 7 s 164; 1998 c 398 art 6 s 26



Section 124D.1195 Commodity donated food revolving fund.

124D.1195 Commodity donated food revolving fund.

A revolving fund is established for the purpose of depositing cash received for commodity donated foods that have been lost, damaged, recalled, or diverted for processing. The state shall use the fund to issue payments for the value of the lost, damaged, recalled, or diverted commodity donated foods and related costs.

HIST: 1Sp2001 c 6 art 5 s 3



Section 124D.12 Purpose of flexible learning year programs.

124D.12 Purpose of flexible learning year programs.

Sections 124D.12 to 124D.127 authorize districts to evaluate, plan and employ the use of flexible learning year programs. It is anticipated that the open selection of the type of flexible learning year operation from a variety of alternatives will allow each district seeking to utilize this concept to suitably fulfill the educational needs of its pupils. These alternatives must include, but not be limited to, various 45-15 plans, four-quarter plans, quinmester plans, extended learning year plans, flexible all-year plans, and four-day week plans.

HIST: 1974 c 326 s 2; 1991 c 265 art 9 s 4; 1998 c 397 art 6 s 1,124; art 11 s 3



Section 124D.121 Definition of flexible learning year program.

124D.121 Definition of flexible learning year program.

"Flexible learning year program" means any district plan approved by the commissioner that utilizes buildings and facilities during the entire year or that provides forms of optional scheduling of pupils and personnel during the learning year in elementary and secondary schools or residential facilities for children with a disability.

HIST: 1974 c 326 s 3; 1991 c 265 art 3 s 38; art 9 s 5; 1998 c 397 art 6 s 2,124; 1998 c 398 art 5 s 55



Section 124D.122 Establishment of flexible learning year program.

124D.122 Establishment of flexible learning year program.

The board of any district, with the approval of the commissioner, may establish and operate a flexible learning year program in one or more of the day or residential facilities for children with a disability within the district.

HIST: 1974 c 326 s 4; 1991 c 265 art 3 s 38; art 9 s 6; 1998 c 397 art 6 s 3,124; 1998 c 398 art 5 s 55



Section 124D.123 Division of children into groups.

124D.123 Division of children into groups.

The board of any district operating a flexible learning year program in one or more of the facilities within the district must divide the students of each selected facility into as many groups as necessary to accommodate this program. Students of the same family must be placed in the same group unless one or more of these students is enrolled in a special education class or unless the parent or guardian of these students requests that the students be placed in different groups. No board may discriminate on the basis of race, color, creed, religion, marital status, status with regard to public assistance, sex, or national origin when assigning pupils to attendance groups pursuant to this section.

HIST: 1974 c 326 s 5; 1991 c 265 art 9 s 7; 1998 c 397 art 6 s 4,124



Section 124D.124 Public hearing before implementation.

124D.124 Public hearing before implementation.

Before implementing a flexible learning year program in any facility of the district, the board must negotiate with the teachers, principals, assistant principals, supervisory personnel and employees to the extent required by the Public Employment Labor Relations Act, and must consult with the parents of pupils who would be affected by the change, and with the community at large. These procedures must include at least three informational meetings for which the board has given published notice to the teachers and employees and to the parents of pupils affected.

HIST: 1974 c 326 s 6; 1991 c 265 art 9 s 8; 1998 c 397 art 6 s 5,124



Section 124D.125 Assignment of teachers.

124D.125 Assignment of teachers.

Subdivision 1. Implementing program. In districts where a flexible learning year program is implemented in fewer than all of the facilities maintained by the district, the board of the district must make every reasonable effort to assign qualified teachers who prefer a traditional schedule to facilities of the same level retaining a traditional schedule.

Subd. 2. Teacher schedule. A full-time teacher currently employed by a district that converts to a flexible learning year program may not, without the teacher's written consent, be required to teach under this program (1) more or less than the number of scheduled days or their equivalent the facilities of the district were maintained during the year preceding implementation of the flexible learning year program; (2) in a period of the calendar year substantially different from the period in which the teacher taught during the year preceding implementation of the flexible learning year program.

Subd. 3. Contract rights; program adoption. In no event may a teacher's continuing contract rights to a position held the year preceding implementation of a flexible learning year program or teaching experience earned during a probationary period the year preceding implementation be lost or impaired upon adoption of a flexible learning year program. If the year of teaching preceding implementation was the end of a probationary period, the continuing contract right to a full year's contract which normally would be acquired for the next succeeding learning year must be acquired in the year of adoption of the flexible program.

Subd. 4. Contract for learning year. Any district operating a flexible learning year program must enter into one contract governing the entire learning year with each teacher employed in a flexible program. If individual teachers contract to teach less than a period of 175 days during a learning year, each 175 days of employment accrued during any five-year period after the adoption of a flexible learning year program must be deemed consecutive and constitutes a full year's employment for purposes of establishing and retaining continuing contract rights to a full learning year position pursuant to sections 122A.40, subdivisions 5 and 7, and 122A.41, subdivisions 2 and 4. A teacher who has not been discharged or advised of a refusal to renew the teacher's contract by the applicable date, as specified in section 122A.40 or 122A.41, in the year in which the teacher will complete the requisite number of days for securing a continuing contract must have a continuing full learning year contract with the district.

Subd. 5. Contract rights; termination of program. Continuing contract rights established pursuant to this section must not be impaired or lost by the termination of a flexible learning year program.

HIST: 1974 c 326 s 7; 1978 c 764 s 6; 1986 c 444; 1991 c 265 art 9 s 9; 1998 c 397 art 6 s 6,124; art 11 s 3



Section 124D.126 Powers and duties of commissioner; flexible learning year programs.

124D.126 Powers and duties of commissioner; flexible learning year programs.

Subdivision 1. Powers and duties. The commissioner must:

(1) promulgate rules necessary to the operation of sections 124D.12 to 124D.127;

(2) cooperate with and provide supervision of flexible learning year programs to determine compliance with the provisions of sections 124D.12 to 124D.127, the commissioner's standards and qualifications, and the proposed program as submitted and approved;

(3) provide any necessary adjustments of (a) attendance and membership computations and (b) the dates and percentages of apportionment of state aids; and

(4) consistent with the definition of "average daily membership" in section 126C.05, subdivision 8, furnish the board of a district implementing a flexible learning year program with a formula for computing average daily membership. This formula must be computed so that tax levies to be made by the district, state aids to be received by the district, and any and all other formulas based upon average daily membership are not affected solely as a result of adopting this plan of instruction.

Subd. 2. Limitations. Sections 124D.12 to 124D.127 may not be construed to authorize the commissioner to require the establishment of a flexible learning year program in any district in which the board has not voted to establish, maintain, and operate such a program.

HIST: 1974 c 326 s 9; 1978 c 706 s 3; 1991 c 265 art 9 s 11; 1998 c 397 art 6 s 7,124; art 11 s 3; 1998 c 398 art 5 s 55



Section 124D.127 Termination of flexible learning year program.

124D.127 Termination of flexible learning year program.

The board of any district, with the approval of the commissioner of children, families, and learning, may terminate a flexible learning year program in one or more of the day or residential facilities for children with a disability within the district. This section shall not be construed to permit an exception to section 120A.22, 127A.41, subdivision 7, or 127A.43.

HIST: 1974 c 326 s 10; 1989 c 209 art 2 s 1; 1991 c 265 art 3 s 38; art 9 s 12; 1998 c 397 art 6 s 124; art 11 s 3; 1998 c 398 art 5 s 55



Section 124D.128 Learning year program to provide instruction throughout year.

124D.128 Learning year program to provide instruction throughout year.

Subdivision 1. Program established. A learning year program provides instruction throughout the year. A pupil may participate in the program and accelerate attainment of grade level requirements or graduation requirements. A learning year program may begin after the close of the regular school year in June. The program may be for students in one or more grade levels from kindergarten through grade 12.

Subd. 2. Commissioner designation. (a) An area learning center designated by the state must be a site. To be designated, a district or center must demonstrate to the commissioner that it will:

(1) provide a program of instruction that permits pupils to receive instruction throughout the entire year; and

(2) maintain a record system that, for purposes of section 126C.05, permits identification of membership attributable to pupils participating in the program. The record system and identification must ensure that the program will not have the effect of increasing the total number of pupil units attributable to an individual pupil as a result of a learning year program. The record system must include the date the pupil originally enrolled in a learning year program, the pupil's grade level, the date of each grade promotion, the average daily membership generated in each grade level, the number of credits or standards earned, and the number needed to graduate.

(b) A student who has not completed a school district's graduation requirements may continue to enroll in courses the student must complete in order to graduate until the student satisfies the district's graduation requirements or the student is 21 years old, whichever comes first.

Subd. 3. Student planning. A district must inform all pupils and their parents about the learning year program and that participation in the program is optional. A continual learning plan must be developed at least annually for each pupil with the participation of the pupil, parent or guardian, teachers, and other staff; each participant must sign and date the plan. The plan must specify the learning experiences that must occur during the entire fiscal year and, for secondary students, for graduation. The plan must include:

(1) the pupil's learning objectives and experiences, including courses or credits the pupil plans to complete each year and, for a secondary pupil, the graduation requirements the student must complete;

(2) the assessment measurements used to evaluate a pupil's objectives;

(3) requirements for grade level or other appropriate progression; and

(4) for pupils generating more than one average daily membership in a given grade, an indication of which objectives were unmet.

The plan may be modified to conform to district schedule changes. The district may not modify the plan if the modification would result in delaying the student's time of graduation.

Subd. 4. Repealed, 2000 c 254 s 51

Subd. 5. Contracts. A district may contract with a licensed employee to provide services in a learning year program that are in addition to the services provided according to the master contract of employment for teachers or an equivalent contract for licensed employees who are not teachers. These additional services and compensation, if any, for the services must not become a part of the employee's continuing contract rights under section 122A.40 or 122A.41.

Subd. 6. Revenue computation and reporting. Aid and levy revenue computations must be based on the total number of hours of education programs for pupils in average daily membership for each fiscal year. Average daily membership shall be computed under section 126C.05, subdivision 15. Hours of participation that occur after the close of the regular instructional year and before July 1 must be attributed to the following fiscal year. For revenue computation purposes, the learning year program shall generate revenue based on the formulas for the fiscal year in which the services are provided. The dates a participating pupil is promoted must be reported in a timely manner to the department.

Subd. 6a. Process to address audit findings. (a) If, during an audit of a district's learning year program, the commissioner finds that the district is not meeting program requirements, the commissioner must notify the board of that district in writing. The notice must specify the findings in detail, describe the correction required, set a reasonable time during which the findings should be corrected, and advise that general education revenue to the district may be reduced. The commissioner may extend the time allowed for the correction.

(b) A board that receives a notice under paragraph (a) may decide by majority vote of the entire board to dispute that:

(1) the specified finding exists;

(2) the time allowed is reasonable; or

(3) the commissioner should reduce district general education revenue.

The board must give the commissioner written notice of the board's decision within 30 days of receipt of the audit report. After making any further investigations the commissioner deems necessary, the commissioner must decide whether or not to adhere to the commissioner's original notice and must notify the board of the commissioner's decision.

(c) The commissioner may reduce or withhold state general education revenues as the result of an audit. The commissioner may decide not to reduce or withhold state general education revenues if the district corrects the specified finding, or after receiving the district's notice disputing the finding, the commissioner decides the finding does not exist.

Subd. 7. Repealed, 1Sp2001 c 6 art 2 s 78

HIST: 1989 c 329 art 9 s 5; 1991 c 130 s 37; 1991 c 265 art 7 s 3; 1992 c 499 art 8 s 2; art 12 s 29; 1993 c 224 art 12 s 8; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 8-10,124; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 489 art 10 s 4; 1Sp2001 c 6 art 2 s 29-33



Section 124D.13 Early childhood family education (ECFE) programs.

124D.13 Early childhood family education (ECFE) programs.

Subdivision 1. Establishment. A district that provides a community education program under sections 124D.18 and 124D.19 may establish an early childhood family education program. Two or more districts, each of which provides a community education program, may cooperate to jointly provide an early childhood family education program.

Subd. 2. Program characteristics. Early childhood family education programs are programs for children in the period of life from birth to kindergarten, for the parents of such children, and for expectant parents. The programs may include the following:

(1) programs to educate parents about the physical, mental, and emotional development of children;

(2) programs to enhance the skills of parents in providing for their children's learning and development;

(3) learning experiences for children and parents that promote children's development;

(4) activities designed to detect children's physical, mental, emotional, or behavioral problems that may cause learning problems;

(5) activities and materials designed to encourage self-esteem, skills, and behavior that prevent sexual and other interpersonal violence;

(6) educational materials which may be borrowed for home use;

(7) information on related community resources;

(8) programs to prevent child abuse and neglect;

(9) other programs or activities to improve the health, development, and school readiness of children; or

(10) activities designed to maximize development during infancy.

The programs must not include activities for children that do not require substantial involvement of the children's parents. The programs must be reviewed periodically to assure the instruction and materials are not racially, culturally, or sexually biased. The programs must encourage parents to be aware of practices that may affect equitable development of children.

Subd. 3. Substantial parental involvement. The requirement of substantial parental involvement in subdivision 2 means that:

(a) parents must be physically present much of the time in classes with their children or be in concurrent classes;

(b) parenting education or family education must be an integral part of every early childhood family education program;

(c) early childhood family education appropriations must not be used for traditional day care or nursery school, or similar programs; and

(d) the form of parent involvement common to kindergarten, elementary school, or early childhood special education programs such as parent conferences, newsletters, and notes to parents do not qualify a program under subdivision 2.

Subd. 4. Home visiting program. (a) The commissioner shall include as part of the early childhood family education programs a parent education component to prevent child abuse and neglect. This parent education component must include:

(1) expanding statewide the home visiting component of the early childhood family education programs;

(2) training parent educators, child educators, community outreach workers, and home visitors in the dynamics of child abuse and neglect and positive parenting and discipline practices; and

(3) developing and disseminating education and public information materials that promote positive parenting skills and prevent child abuse and neglect.

(b) The parent education component must:

(1) offer to isolated or at-risk families home visiting parent education services that at least address parenting skills, a child's development and stages of growth, communication skills, managing stress, problem-solving skills, positive child discipline practices, methods of improving parent-child interactions and enhancing self-esteem, using community support services and other resources, and encouraging parents to have fun with and enjoy their children;

(2) develop a risk assessment tool to determine the family's level of risk;

(3) establish clear objectives and protocols for home visits;

(4) determine the frequency and duration of home visits based on a risk-need assessment of the client, with home visits beginning in the second trimester of pregnancy and continuing, based on client need, until a child is six years old;

(5) encourage families to make a transition from home visits to site-based parenting programs to build a family support network and reduce the effects of isolation;

(6) develop and distribute education materials on preventing child abuse and neglect that may be used in home visiting programs and parent education classes and distributed to the public;

(7) initially provide at least 40 hours of training and thereafter ongoing training for parent educators, child educators, community outreach workers, and home visitors that covers the dynamics of child abuse and neglect, domestic violence and victimization within family systems, signs of abuse or other indications that a child may be at risk of being abused or neglected, what child abuse and neglect are, how to properly report cases of child abuse and neglect, respect for cultural preferences in child rearing, what community resources, social service agencies, and family support activities and programs are available, child development and growth, parenting skills, positive child discipline practices, identifying stress factors and techniques for reducing stress, home visiting techniques, and risk assessment measures;

(8) provide program services that are community-based, accessible, and culturally relevant; and

(9) foster collaboration among existing agencies and community-based organizations that serve young children and their families.

(c) Home visitors should reflect the demographic composition of the community the home visitor is serving to the extent possible.

Subd. 5. Separate accounts. The district must maintain a separate account within the community education fund for money for early childhood family education programs.

Subd. 6. Participants' fees. A district must establish a reasonable sliding fee scale but it shall waive the fee for a participant unable to pay.

Subd. 7. Additional funding. A district may receive funds from any governmental agency or private source.

Subd. 8. Coordination. A district is encouraged to coordinate the program with its special education and vocational education programs and with related services provided by other governmental agencies and nonprofit agencies.

A district is encouraged to coordinate adult basic education programs provided to parents and early childhood family education programs provided to children to accomplish the goals of section 124D.895.

Subd. 9. District advisory councils. The board must appoint an advisory council from the area in which the program is provided. A majority of the council must be parents participating in the program. The council must assist the board in developing, planning, and monitoring the early childhood family education program. The council must report to the board and the community education advisory council.

Subd. 10. Alternative council. A board may direct the community education council, required according to section 124D.19, subdivision 2, to perform the functions of the advisory council for early childhood family education.

Subd. 11. Teachers. A school board must employ necessary qualified teachers for its early childhood family education programs.

Subd. 12. Assistance. The department must provide assistance to districts with programs described in this section. The department must establish guidelines that list barriers to learning and development affecting children served by early childhood family education programs.

HIST: 1984 c 463 art 4 s 1; 1Sp1985 c 12 art 4 s 2; 1989 c 329 art 4 s 3; 1990 c 562 art 4 s 1; 1991 c 130 s 37; 1991 c 265 art 4 s 3-5; 1992 c 571 art 10 s 1,2; 1993 c 224 art 4 s 11; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 1 s 5; 1998 c 397 art 3 s 43-50,103; art 11 s 3; 1999 c 205 art 1 s 41,70



Section 124D.135 Early childhood family education (ECFE) revenue.

124D.135 Early childhood family education (ECFE) revenue.

Subdivision 1. Revenue. The revenue for early childhood family education programs for a school district equals $113.50 for fiscal years 2000 and 2001 and $120 for 2002 and later fiscal years times the greater of:

(1) 150; or

(2) the number of people under five years of age residing in the district on October 1 of the previous school year.

Subd. 2. Population. For the purposes of subdivision 1, data reported to the department may be used to determine the number of people under five years of age residing in the district. The commissioner, with the assistance of the state demographer, shall review the number reported by any district operating an early childhood family education program. If requested, the district shall submit to the commissioner an explanation of its methods and other information necessary to document accuracy. If the commissioner determines that the district has not provided sufficient documentation of accuracy, the commissioner may request the state demographer to prepare an estimate of the number of people under five years of age residing in the district and may use this estimate for the purposes of subdivision 1.

Subd. 3. Early childhood family education levy. For fiscal year 2001 to obtain early childhood family education revenue, a district may levy an amount equal to the tax rate of .5282 percent times the adjusted tax capacity of the district for the year preceding the year the levy is certified. Beginning with levies for fiscal year 2002, by September 30 of each year, the commissioner shall establish a tax rate for early childhood education revenue that raises $21,027,000 for fiscal year 2002 and $22,135,000 in fiscal year 2003 and each subsequent year. If the amount of the early childhood family education levy would exceed the early childhood family education revenue, the early childhood family education levy must equal the early childhood family education revenue.

Subd. 4. Early childhood family education aid. If a district complies with the provisions of section 124D.13, it must receive early childhood family education aid equal to the difference between the early childhood family education revenue and the early childhood family education levy. If the district does not levy the entire amount permitted, the early childhood family education aid must be reduced in proportion to the actual amount levied.

Subd. 5. Use of revenue restricted. Early childhood family education revenue may be used only for early childhood family education programs. Not more than five percent of early childhood family education revenue may be used to administer early childhood family education programs.

Subd. 6. Home visiting levy. A district that enters into a collaborative agreement to provide education services and social services to families with young children may levy an amount equal to $1.60 times the number of people under five years of age residing in the district on September 1 of the last school year. Levy revenue under this subdivision must not be included as revenue under subdivision 1. The revenue must be used for home visiting programs under section 124D.13, subdivision 4.

Subd. 7. Reserve account. Early childhood family education revenue, which includes aids, levies, fees, grants, and all other revenues received by the district for early childhood family education programs, must be maintained in a reserve account within the community service fund.

Subd. 8. Reserve account limit. (a) Under this section, the average balance, during the most recent three-year period in a district's early childhood family education reserve account on June 30 of each year, adjusted for any prior reductions under this subdivision, must not be greater than 25 percent of the district's early childhood family education annual revenue for the prior year. If a district's adjusted average early childhood family education reserve over the three-year period is in excess of 25 percent of the prior year annual revenue, the district's early childhood family education state aid and levy authority for the current school year must be reduced by the excess reserve amount. The aid reduction equals the product of the excess reserve amount times the ratio of the district's aid for the prior year under subdivision 4 to the district's revenue for the prior year under subdivision 1. The levy reduction equals the excess reserve amount minus the aid reduction. The commissioner must reallocate aid and levy reduced under this subdivision to other eligible early childhood family education programs in proportion to each district's revenue for the prior year under subdivision 1.

(b) Notwithstanding paragraph (a), for fiscal year 2003, the excess reserve amount shall be computed using the balance in a district's early childhood family education reserve account on June 30, 2002. For fiscal year 2004, the excess reserve amount shall be computed using the adjusted average balance in a district's early childhood family education reserve account on June 30, 2002, and June 30, 2003.

Subd. 9. Waiver. If a district anticipates that the reserve account may exceed the 25 percent limit established under subdivision 8 because of extenuating circumstances, prior approval to exceed the limit must be obtained in writing from the commissioner.

HIST: 1984 c 463 art 4 s 3; 1Sp1985 c 12 art 4 s 6; 1987 c 398 art 4 s 13; 1988 c 486 s 39; 1989 c 329 art 4 s 10,11; 1991 c 265 art 4 s 13; 1993 c 224 art 4 s 24-26; art 14 s 10; 1994 c 647 art 4 s 22,23; 1Sp1995 c 3 art 4 s 18; art 16 s 13; 1996 c 412 art 4 s 7; 1997 c 162 art 1 s 6,7; 1998 c 397 art 3 s 76,103; art 11 s 3; 1998 c 398 art 1 s 16; 1999 c 205 art 1 s 42,43; 1999 c 249 s 7; 1Sp2001 c 3 art 1 s 8,9

* NOTE: Subdivision 8, as added by Laws 2001, First Special *Session chapter 3, article 1, section 8, is effective for *revenue for fiscal year 2003. Laws 2001, First Special Session *chapter 3, article 1, section 20.



Section 124D.14 Repealed, 1999 c 205 art 1 s 73

124D.14 Repealed, 1999 c 205 art 1 s 73



Section 124D.15 School readiness programs.

124D.15 School readiness programs.

Subdivision 1. Establishment; purpose. A district or a group of districts may establish a school readiness program for eligible children. The purpose of a school readiness program is to provide all eligible children adequate opportunities to participate in child development programs that enable the children to enter school with the necessary skills and behavior and family stability and support to progress and flourish.

Subd. 2. Child eligibility. (a) A child is eligible to participate in a school readiness program offered by the resident district or another district if the child is:

(1) at least 3-1/2 years old but has not entered kindergarten; and

(2) receives developmental screening under section 121A.17 within 90 days of enrolling in the program or the child's fourth birthday.

(b) A child younger than 3-1/2 years old may participate in a school readiness program if the district or group of districts that establishes the program determines that the program can more effectively accomplish its purpose by including children younger than 3-1/2 years old.

Subd. 3. Program eligibility. A school readiness program must include the following:

(1) a comprehensive plan to anticipate and meet the needs of participating families by coordinating existing social services programs and by fostering collaboration among agencies or other community-based organizations and programs that provide a full range of flexible, family-focused services to families with young children;

(2) a development and learning component to help children develop appropriate social, cognitive, and physical skills, and emotional well-being;

(3) health referral services to address children's medical, dental, mental health, and nutritional needs;

(4) a nutrition component to meet children's daily nutritional needs;

(5) parents' involvement in meeting children's educational, health, social service, and other needs;

(6) community outreach to ensure participation by families who represent the racial, cultural, and economic diversity of the community;

(7) community-based staff and program resources, including interpreters, that reflect the racial and ethnic characteristics of the children participating in the program; and

(8) a literacy component to ensure that the literacy needs of parents are addressed through referral to and cooperation with adult basic education programs and other adult literacy programs.

Subd. 4. Program goals. School readiness programs are encouraged to:

(1) prepare an individualized service plan to meet each child's developmental and learning needs;

(2) provide parent education to increase parents' knowledge, understanding, skills, and experience in child development and learning;

(3) foster substantial parent involvement that may include having parents develop curriculum or serve as a paid or volunteer educator, resource person, or other staff;

(4) identify the needs of families in the content of the child's school readiness and family literacy;

(5) expand collaboration with public organizations, businesses, nonprofit organizations, or other private organizations to develop a coordinated system of flexible, family-focused services available to anticipate and meet the full range of needs of all eligible children and their families;

(6) coordinate treatment and follow-up services for children's identified physical and mental health problems;

(7) offer transportation for eligible children and their families for whom other forms of transportation are unavailable or would constitute an excessive financial burden;

(8) make substantial outreach efforts to assure significant participation by families with the greatest needs, including those families whose income level does not exceed the most recent update of the poverty guidelines required by sections 652 and 673(2) of the Omnibus Budget Reconciliation Act of 1981 (Public Law Number 97-35);

(9) use community-based, trained home visitors serving as paraprofessionals to provide social support, referrals, parent education, and other services;

(10) create community-based family resource centers and interdisciplinary teams; and

(11) enhance the quality of family or center-based child care programs by providing supplementary services and resources, staff training, and assistance with children with special needs.

Subd. 5. Services with new or existing providers. A district is encouraged to contract with a public or nonprofit organization to provide eligible children developmentally appropriate services that meet the program requirements in subdivision 3. In the alternative, a district may pay tuition or fees to place an eligible child in an existing program. A district may establish a new program where no existing, reasonably accessible program meets the program requirements in subdivision 3. Services may be provided in a site-based program or in the home of the child or a combination of both. The district may not restrict participation to district residents.

Subd. 6. Coordination with other providers. (a) The district must coordinate the school readiness program with existing community-based social services providers and foster collaboration among agencies and other community-based organizations and programs that provide flexible, family-focused services to families with children. The district must actively encourage greater sharing of responsibility and accountability among service providers and facilitate children's transition between programs.

(b) To the extent possible, resources must follow the children so that children receive appropriate services in a stable environment and are not moved from one program location to another. Where geographically feasible, the district must actively promote colocating of services for children and their families.

Subd. 7. Advisory council. Each school readiness program must have an advisory council composed of members of existing early education-related boards, parents of participating children, child care providers, culturally specific service organizations, local resource and referral agencies, and representatives of early childhood service providers. The council must advise the board in creating and administering the program and must monitor the progress of the program. The council must ensure that children at greatest risk receive appropriate services. If the board is unable to appoint to the advisory council members of existing early education-related boards, it must appoint parents of children enrolled in the program who represent the racial, cultural, and economic diversity of the district and representatives of early childhood service providers as representatives to an existing advisory council.

Subd. 8. Prioritizing services. The district must give greatest priority to providing services to eligible children identified, through a means such as the early childhood screening process, as being developmentally disadvantaged or experiencing risk factors that could impede their school readiness.

Subd. 9. Child records. (a) A record of a child's progress and development must be maintained in the child's cumulative record while enrolled in the school readiness program. The cumulative record must be used for the purpose of planning activities to suit individual needs and shall become part of the child's permanent record. The cumulative record is private data under chapter 13. Information in the record may be disseminated to an educator or service provider only to the extent that that person has a need to know the information.

(b) An educator or service provider may transmit information in the child's cumulative record to an educator or service provider in another program for young children when the child applies to enroll in that other program.

Subd. 10. Supervision. A program provided by a board must be supervised by a licensed early childhood teacher, a certified early childhood educator, or a licensed parent educator. A program provided according to a contract between a district and a nonprofit organization or another private organization must be supervised and staffed according to the terms of the contract.

Subd. 11. District standards. The board of the district must develop standards for the school readiness program that reflect the eligibility criteria in subdivision 3. The board must consider including in the standards the program characteristics in subdivision 4.

Subd. 12. Program fees. A district may adopt a sliding fee schedule based on a family's income but must waive a fee for a participant unable to pay. The fees charged must be designed to enable eligible children of all socioeconomic levels to participate in the program.

Subd. 13. Additional revenue. A district or an organization contracting with a district may receive money or in-kind services from a public or private organization.

HIST: 1991 c 265 art 7 s 6; 1993 c 224 art 4 s 8; 1994 c 647 art 4 s 11; 1997 c 162 art 1 s 3,4; 1998 c 397 art 3 s 20-27,103; art 11 s 3; 1999 c 205 art 1 s 70



Section 124D.16 School readiness aid.

124D.16 School readiness aid.

Subdivision 1. Program review and approval. A school district shall biennially by May 1 submit to the commissioners of children, families, and learning and health the program plan required under this subdivision. As determined by the commissioners, one-half of the districts shall first submit the plan by May 1 of the 2000-2001 school year and one-half of the districts shall first submit the plan by May 1 of the 2001-2002 school year. The program plan must include:

(1) a description of the services to be provided;

(2) a plan to ensure children at greatest risk receive appropriate services;

(3) a description of procedures and methods to be used to coordinate public and private resources to maximize use of existing community resources, including school districts, health care facilities, government agencies, neighborhood organizations, and other resources knowledgeable in early childhood development;

(4) comments about the district's proposed program by the advisory council required by section 124D.15, subdivision 7; and

(5) agreements with all participating service providers.

Each commissioner may review and comment on the program, and make recommendations to the commissioner of children, families, and learning, within 30 days of receiving the plan.

Subd. 2. Amount of aid. (a) A district is eligible to receive school readiness aid if the program plan required by subdivision 1 has been approved by the commissioner.

(b) For fiscal year 2002 and thereafter, a district must receive school readiness aid equal to:

(1) the number of eligible four-year-old children in the district on October 1 for the previous school year times the ratio of 50 percent of the total school readiness aid for that year to the total number of eligible four-year-old children reported to the commissioner for the previous school year; plus

(2) the number of pupils enrolled in the school district from families eligible for the free or reduced school lunch program for the second previous school year times the ratio of 50 percent of the total school readiness aid for that year to the total number of pupils in the state from families eligible for the free or reduced school lunch program for the second previous school year.

Subd. 3. Use of aid. School readiness aid shall be used only to provide a school readiness program and may be used to provide transportation. Not more than five percent of the aid may be used for the cost of administering the program. Aid must be used to supplement and not supplant local, state, and federal funding. Aid may not be used for instruction and services required under sections 125A.03 to 125A.24 and 125A.65. Aid may not be used to purchase land or construct buildings, but may be used to lease or renovate existing buildings.

Subd. 4. Separate accounts. The district must deposit school readiness aid in a separate account within the community education fund.

Subd. 5. Reserve account. School readiness revenue, which includes aids, fees, grants, and all other revenues received by the district school readiness programs, must be maintained in a reserve account within the community service fund.

Subd. 6. Reserve account limit. (a) Under this section, the average balance, during the most recent three-year period, in a district's school readiness reserve account on June 30 of each year, adjusted for any prior reductions under this subdivision, must not be greater than 25 percent of the district's school readiness annual revenue for the prior year. If a district's adjusted average school readiness reserve over the three-year period is in excess of 25 percent of the prior year annual revenue, the district's current year school readiness state aid must be reduced by the excess reserve amount. The commissioner must reallocate aid reduced under this subdivision to other eligible school readiness programs in proportion to each district's aid for the prior year under subdivision 2.

(b) Notwithstanding paragraph (a), for fiscal year 2003, the excess reserve amount shall be computed using the balance in a district's school readiness reserve account on June 30, 2002. For fiscal year 2004, the excess reserve amount shall be computed using the adjusted average balance in a district's school readiness reserve account on June 30, 2002, and June 30, 2003.

Subd. 7. Waiver. If a district anticipates that the reserve account may exceed the 25 percent limit established under subdivision 6 because of extenuating circumstances, prior approval to exceed the limit must be obtained in writing from the commissioner.

HIST: 1991 c 265 art 7 s 13; 1992 c 363 art 2 s 5; 1992 c 499 art 7 s 2; 1993 c 224 art 4 s 22,23; 1994 c 483 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 162 art 4 s 59,60; 1998 c 397 art 3 s 74,75,103; art 11 s 3; 1999 c 205 art 1 s 70; 2000 c 489 art 1 s 8; 1Sp2001 c 3 art 1 s 10-13

* NOTE: Subdivision 6, as added by Laws 2001, First Special *Session chapter 3, article 1, section 12, is effective for *revenue for fiscal year 2003. Laws 2001, First Special Session *chapter 3, article 1, section 20.



Section 124D.17 Way to grow/school readiness program.

124D.17 Way to grow/school readiness program.

Subdivision 1. Administration. The commissioner of children, families, and learning shall administer the way to grow/school readiness program, in collaboration with the commissioners of health and human services, to promote intellectual, social, emotional, and physical development and school readiness of children prebirth to age six by coordinating and improving access to community-based and neighborhood-based services that support and assist all parents in meeting the health and developmental needs of their children at the earliest possible age.

Subd. 2. Program components. (a) A way to grow/school readiness program must:

(1) collaborate and coordinate delivery of services with other community organizations and agencies serving children prebirth to age six and their families;

(2) target services to families with children prebirth to age six with services increasing based on need;

(3) build on existing services and coordinate a continuum of prebirth to age six essential services, including but not limited to prenatal health services, parent education and support, and preschool programs;

(4) provide strategic outreach efforts to families using trained paraprofessionals such as home visitors; and

(5) support of neighborhood oriented and culturally specific social support, information, outreach, and other programs to promote healthy development of children and to help parents obtain the information, resources, and parenting skills needed to nurture and care for their children.

(b) A way to grow/school readiness program may include:

(1) a program of home visitors to contact pregnant women early in their pregnancies, encourage them to obtain prenatal care, and provide social support, information, and referrals regarding prenatal care and well-baby care to reduce infant mortality, low birth weight, and childhood injury, disease, and disability;

(2) a program of home visitors to provide social support, information, and referrals regarding parenting skills and to encourage families to participate in parenting skills programs and other family supportive services;

(3) support of neighborhood-based or community-based parent-child and family resource centers or interdisciplinary resource teams to offer supportive services to families with preschool children;

(4) staff training, technical assistance, and incentives for collaboration designed to raise the quality of community services relating to prenatal care, child development, health, and school readiness;

(5) programs to raise general public awareness about practices that promote healthy child development and school readiness;

(6) programs to expand public and private collaboration to promote the development of a coordinated and culturally specific system of services available to all families;

(7) support of periodic screening and evaluation services for preschool children to assure adequate developmental progress;

(8) support of health, educational, and other developmental services needed by families with preschool children;

(9) support of family prevention and intervention programs needed to address risks of child abuse or neglect;

(10) development or support of a jurisdiction-wide coordinating agency to develop and oversee programs to enhance child health, development, and school readiness with special emphasis on neighborhoods with a high proportion of children in need; and

(11) other programs or services to improve the health, development, and school readiness of children in target neighborhoods and communities.

Subd. 3. Eligible grantees. An application for a grant may be submitted by any of the following entities:

(1) a city, town, county, school district, or other local unit of government;

(2) two or more governmental units organized under a joint powers agreement;

(3) a community action agency that satisfies the requirements of section 119A.375, subdivision 1; or

(4) a nonprofit organization, or consortium of nonprofit organizations, that demonstrates collaborative effort with at least one unit of local government.

Subd. 4. Distribution. The commissioner shall give priority to funding existing programs.

To the extent possible, the commissioner shall award grants to applicants with experience or demonstrated ability in providing comprehensive, multidisciplinary, community-based programs with objectives similar to those listed in subdivision 2, or in providing other human services or social services programs using a multidisciplinary, community-based approach.

Subd. 5. Applications. Each grant application must propose a five-year program designed to accomplish the purposes of this section. The application must be submitted on forms provided by the commissioner. The grant application must include:

(1) a description of the specific neighborhoods that will be served under the program and the name, address, and a description of each community agency or agencies with which the applicant intends to contract to provide services using grant money;

(2) a letter of intent from each community agency identified in clause (1) that indicates the agency's willingness to participate in the program and approval of the proposed program structure and components;

(3) a detailed description of the structure and components of the proposed program and an explanation of how each component will contribute to accomplishing the purposes of this section;

(4) a description of how public and private resources, including schools, health care facilities, government agencies, neighborhood organizations, and other resources, will be coordinated and made accessible to families in target neighborhoods, including letters of intent from public and private agencies indicating their willingness to cooperate with the program;

(5) a detailed, proposed budget that demonstrates the ability of the program to accomplish the purposes of this section using grant money and other available resources, including funding sources other than a grant; and

(6) a comprehensive evaluation plan for measuring the success of the program in meeting the objectives of the overall grant program and the individual grant project, including an assessment of the impact of the program in terms of at least three of the following criteria:

(i) utilization rates of community services;

(ii) availability of support systems for families;

(iii) birth weights of newborn babies;

(iv) child accident rates;

(v) utilization rates of prenatal care;

(vi) reported rates of child abuse;

(vii) rates of health screening and evaluation; and

(viii) school readiness of way to grow participants compared to nonparticipants.

Subd. 6. Match. Each dollar of state money must be matched with 50 cents of nonstate money. Programs may match state money with in-kind contributions, including volunteer assistance.

Subd. 7. Advisory committee. Each grantee must establish a program advisory board of 12 or more members to advise the grantee on program design, operation, and evaluation. The board must include representatives of local units of government and representatives of the project area who reflect the geographic, cultural, racial, and ethnic diversity of that community.

Subd. 8. Repealed, 1999 c 86 art 2 s 6

HIST: 1993 c 224 art 4 s 9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 28-31,103; 1999 c 86 art 2 s 2



Section 124D.18 Purpose of community education programs.

124D.18 Purpose of community education programs.

The purpose of sections 124D.18 and 124D.19 is to make maximum use of the public schools of Minnesota by the community and to expand utilization by the school of the human resources of the community, by establishing a community education program.

HIST: 1971 c 900 s 1; 1976 c 239 s 26; 1980 c 609 art 4 s 22; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.19 Community education programs; advisory council.

124D.19 Community education programs; advisory council.

Subdivision 1. Authorization. Each school board may initiate a community education program in its district and provide for the general supervision of the program. Each board may, as it considers appropriate, employ community education staff to further the purposes of the community education program.

Subd. 2. Advisory council. Each board must provide for an advisory council to consist of members who represent: various service organizations; churches; public and nonpublic schools; local government including elected officials; public and private nonprofit agencies serving youth and families; parents; youth; park, recreation or forestry services of municipal or local government units located in whole or in part within the boundaries of the school district; and any other groups participating in the community education program in the school district.

Subd. 3. Community education director. (a) Except as provided under paragraphs (b) and (c), each board shall employ a licensed community education director. The board shall submit the name of the person who is serving as director of community education under this section on the district's annual community education report to the commissioner.

(b) A board may apply to the commissioner under Minnesota Rules, part 3512.3500, subpart 9, for authority to use an individual who is not licensed as a community education director.

(c) A board of a district with a total population of 2,000 or less may identify an employee who holds a valid Minnesota principal or superintendent license under Minnesota Rules, chapter 3512, to serve as director of community education. To be eligible for an exception under this paragraph, the board shall certify in writing to the commissioner that the district has not placed a licensed director of community education on unrequested leave.

Subd. 4. Cooperation. The council must function in cooperation with the community education director in an advisory capacity in the interest of promoting the goals and objectives of sections 124D.18 and 124D.19.

Subd. 5. Policy to avoid program duplication. Each council must adopt a policy to reduce and eliminate program duplication within the district.

Subd. 6. Summer programs. Notwithstanding any law to the contrary, during the summer a school district may offer community education programs to elementary and secondary pupils. The district may use community education revenue received pursuant to section 124D.20 and charge fees for the cost of the programs.

Subd. 7. Programs for adults with disabilities. A board may offer, as part of a community education program, a program for adults with disabilities. Boards are encouraged to offer programs cooperatively with other districts and organizations. Programs may not be limited to district residents. Programs may include:

(1) services enabling the adults to participate in community activities or community education classes;

(2) classes specifically for adults with disabilities;

(3) outreach activities to identify adults needing service;

(4) activities to increase public awareness of the roles of people with disabilities;

(5) activities to enhance the role of people with disabilities in the community; and

(6) other direct and indirect services and activities benefiting adults with disabilities.

Subd. 8. Program approval. To be eligible for revenue for the program for adults with disabilities, a program and budget must receive approval from the community education section in the department. Approval may be for five years. During that time, a board must report any significant changes to the department for approval. For programs offered cooperatively, the request for approval must include an agreement on the method by which local money is to be derived and distributed. A request for approval must include all of the following:

(1) characteristics of the people to be served;

(2) description of the program services and activities;

(3) program budget and amount of aid requested;

(4) participation by adults with disabilities in developing the program;

(5) assessment of the needs of adults with disabilities; and

(6) cooperative efforts with community organizations.

Subd. 9. Youth development plans. A district advisory council may prepare a youth development plan. The council is encouraged to use the state guidelines when developing the local plan. The school board may approve the youth development plan.

Subd. 10. Youth service programs. (a) A school board may offer, as part of a community education program with a youth development program, a youth service program that provides young people with meaningful opportunities to become involved in their community, develop individual capabilities, make career connections, seek support networks and services, become active citizens, and address community needs through youth service. The board may award up to one credit, or the equivalent, toward graduation for a pupil who completes the youth service requirements of the district. The community education advisory council, after considering the results of the commissioner's study under section 124D.50, subdivision 1, must design the program in cooperation with the district planning, evaluating and reporting committee and local organizations that train volunteers or need volunteers' services.

(b) Programs must include:

(1) preliminary training for pupil volunteers conducted, when possible, by organizations experienced in such training;

(2) supervision of the pupil volunteers to ensure appropriate placement and adequate learning opportunity;

(3) sufficient opportunity, in a positive setting for human development, for pupil volunteers to develop general skills in preparation for employment, to enhance self-esteem and self-worth, and to give genuine service to their community;

(4) integration of academic learning with the service experience; and

(5) integration of youth community service with elementary and secondary curriculum.

(c) Youth service projects include, but are not limited to, the following:

(1) human services for the elderly, including home care and related services;

(2) tutoring and mentoring;

(3) training for and providing emergency services;

(4) services at extended day programs;

(5) environmental services; and

(6) service-learning programs in which schools, including post-secondary schools, and employers work together with young people to provide them with meaningful opportunities for community service and with the academic and technical skills that employers require.

(d) The commissioner shall maintain a list of acceptable projects with a description of each project. A project that is not on the list must be approved by the commissioner.

(e) A youth service project must have a community sponsor that may be a governmental unit or nonprofit organization. To assure that pupils provide additional services, each sponsor must assure that pupil services do not displace employees or reduce the workload of any employee.

(f) The commissioner shall assist districts in planning youth service programs, implementing programs, and developing recommendations for obtaining community sponsors.

Subd. 11. School-age care programs. (a) A school board may offer, as part of a community education program, a school-age care program for children from kindergarten through grade 6 for the purpose of expanding students' learning opportunities. If the school board chooses not to offer a school-age care program, it may allow an appropriate insured community group, for profit entity or nonprofit organization to use available school facilities for the purpose of offering a school-age care program.

(b) A school-age care program must include the following:

(1) adult supervised programs while school is not in session;

(2) parental involvement in program design and direction;

(3) partnerships with the kindergarten through grade 12 system, and other public, private, or nonprofit entities;

(4) opportunities for trained secondary school pupils to work with younger children in a supervised setting as part of a community service program; and

(5) access to available school facilities, including the gymnasium, sports equipment, computer labs, and media centers, when not otherwise in use as part of the operation of the school. The school district may establish reasonable rules relating to access to these facilities and may require that:

(i) the organization request access to the facilities and prepare and maintain a schedule of proposed use;

(ii) the organization provide evidence of adequate insurance to cover the activities to be conducted in the facilities; and

(iii) the organization prepare and maintain a plan demonstrating the adequacy and training of staff to supervise the use of the facilities.

(c) The district may charge a sliding fee based upon family income for school-age care programs. The district may receive money from other public or private sources for the school-age care program. The board of the district must develop standards for school-age child care programs. The state board of education may not adopt rules for school-age care programs.

(d) The district shall maintain a separate account within the community services fund for all funds related to the school-age care program.

(e) A district is encouraged to coordinate the school-age care program with its special education, vocational education, adult basic education, early childhood family education programs, kindergarten through grade 12 instruction and curriculum services, youth development and youth service agencies, and with related services provided by other governmental agencies and nonprofit agencies.

Subd. 12. Youth after-school enrichment programs. Each district operating a community education program under this section may establish a youth after-school enrichment program to maintain and expand participation by school-age youth in supervised activities during nonschool hours. The youth after-school enrichment programs must include activities that support development of social, mental, physical, and creative abilities of school-age youth; provide structured youth programs during high-risk times; and design programming to promote youth leadership development and improved academic performance.

Subd. 13. Youth after-school enrichment program goals. The goals of youth after-school enrichment programs are to:

(1) collaborate with and leverage existing community resources that have demonstrated effectiveness;

(2) reach out to children and youth, including at-risk youth, in the community;

(3) increase the number of children participating in adult-supervised programs during nonschool hours;

(4) support academic achievement; and

(5) increase skills in technology, the arts, sports, and other activities.

Subd. 14. Community education; annual report. Each district offering a community education program under this section must annually report to the department information regarding the cost per participant and cost per contact hour for each community education program, including youth after-school enrichment programs, that receives aid or levy. The department must include cost per participant and cost per contact hour information by program in the community education annual report.

HIST: 1971 c 900 s 4; 1976 c 239 s 29; 1977 c 447 art 4 s 1; 1980 c 609 art 4 s 22; 1982 c 548 art 6 s 1; 1Sp1985 c 12 art 4 s 1; 1987 c 398 art 4 s 3-5; 1988 c 718 art 4 s 1,2; 1989 c 329 art 4 s 1,2; art 9 s 6; 1990 c 562 art 3 s 1,13; 1991 c 199 art 2 s 8; 1991 c 265 art 4 s 1,2; 1993 c 146 art 5 s 13; 1993 c 224 art 12 s 9,10; 1994 c 465 art 2 s 11; 1Sp1995 c 3 art 4 s 30; art 16 s 13; 1997 c 162 art 2 s 12-14; 1998 c 397 art 3 s 36-42,103; art 11 s 3; 1999 c 205 art 1 s 44; 1Sp2001 c 3 art 2 s 8-10



Section 124D.20 Community education revenue.

124D.20 Community education revenue.

Subdivision 1. Total community education revenue. Total community education revenue equals the sum of a district's general community education revenue, youth service program revenue, and youth after-school enrichment revenue.

Subd. 2. Eligibility. To be eligible for community education revenue, a district must operate a community education program that complies with section 124D.19.

Subd. 3. General community education revenue. The general community education revenue for a district equals $5.95 times the greater of 1,335 or the population of the district. The population of the district is determined according to section 275.14.

Subd. 4. Youth service revenue. Youth service program revenue is available to a district that has implemented a youth development plan and a youth service program. Youth service revenue equals $1 times the greater of 1,335 or the population of the district.

Subd. 4a. Youth after-school enrichment revenue. In fiscal year 2003 and thereafter, youth after-school enrichment revenue for a district operating a youth after-school enrichment program under section 124D.19, subdivision 12, equals:

(1) $1.85 times the greater of 1,335 or the population of the district, as defined in section 275.14, not to exceed 10,000; and

(2) $0.43 times the population of the district, as defined in section 275.14, in excess of 10,000. Youth after-school enrichment revenue must be reserved for youth after-school enrichment programs.

Subd. 5. Total community education levy. To obtain total community education revenue, a district operating a youth after-school enrichment program under section 124D.19, subdivision 12, may levy the amount raised by a maximum tax rate of .7431 percent times the adjusted net tax capacity of the district. To obtain total community education revenue, a district not operating a youth after-school enrichment program may levy the amount raised by a maximum tax rate of .4795 percent times the adjusted net tax capacity of the district. If the amount of the total community education levy would exceed the total community education revenue, the total community education levy shall be determined according to subdivision 6.

Subd. 6. Community education levy; districts off the formula. If the amount of the community education levy for a district exceeds the district's community education revenue, the amount of the community education levy is limited to the district's community education revenue according to subdivision 1.

Subd. 7. Community education aid. A district's community education aid is the difference between its community education revenue and the community education levy. If the district does not levy the entire amount permitted, the community education aid must be reduced in proportion to the actual amount levied.

Subd. 8. Uses of general revenue. (a) General community education revenue may be used for:

(1) nonvocational, recreational, and leisure time activities and programs;

(2) programs for adults with disabilities, if the programs and budgets are approved by the department;

(3) adult basic education programs, according to section 124D.52;

(4) summer programs for elementary and secondary pupils;

(5) implementation of a youth development plan;

(6) implementation of a youth service program;

(7) early childhood family education programs, according to section 124D.13; and

(8) extended day programs, according to section 124D.19, subdivision 11.

(9) In addition to money from other sources, a district may use up to ten percent of its community education revenue for equipment that is used exclusively in community education programs. This revenue may be used only for the following purposes:

(i) to purchase or lease computers and related materials;

(ii) to purchase or lease equipment for instructional programs; and

(iii) to purchase textbooks and library books.

(b) General community education revenue must not be used to subsidize the direct activity costs for adult enrichment programs. Direct activity costs include, but are not limited to, the cost of the activity leader or instructor, cost of materials, or transportation costs.

Subd. 9. Use of youth service revenue. Youth service revenue may be used to implement a youth development plan approved by the school board and to provide a youth service program according to section 124D.19, subdivision 10.

Subd. 10. Reserve account. Community education revenue, which includes aids, levies, fees, grants, and all other revenues received by the school district for community education programs, must be maintained in a reserve account within the community service fund.

HIST: 1989 c 329 art 4 s 12; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 3 s 13; art 10 s 3; 1991 c 265 art 4 s 14-18; 1993 c 224 art 4 s 27-30; art 12 s 20; 1994 c 647 art 4 s 24,25; 1Sp1995 c 3 art 4 s 19; art 16 s 13; 1996 c 412 art 4 s 8; 1997 c 162 art 2 s 22,23; 1998 c 397 art 3 s 77,78,103; art 11 s 3; 1998 c 398 art 1 s 17,18; 1999 c 205 art 2 s 1; 1Sp2001 c 3 art 2 s 11-13

* NOTE: Subdivisions 4a and 5, as added by Laws 2001, First *Special Session chapter 3, article 2, sections 12 and 13, are *effective for revenue for fiscal year 2003. Laws 2001, First *Special Session chapter 3, article 2, section 19.



Section 124D.21 Additional community education revenue.

124D.21 Additional community education revenue.

(a) A district that is eligible under section 124D.20, subdivision 2, may levy an amount up to the amount authorized by Minnesota Statutes 1986, section 275.125, subdivision 8, clause (2).

(b) Beginning with levies for fiscal year 1995, this levy must be reduced each year by the amount of any increase in the levying district's general community education revenue under section 124D.20, subdivision 3, for that fiscal year over the amount received by the district under Minnesota Statutes 1992, section 124.2713, subdivision 3, for fiscal year 1994.

(c) The proceeds of the levy may be used for the purposes set forth in section 124D.20, subdivision 8.

HIST: 1989 c 329 art 4 s 13; 1993 c 224 art 4 s 31; 1994 c 647 art 4 s 26; 1998 c 397 art 3 s 103; art 11 s 3; 2000 c 254 s 19



Section 124D.22 School-age care revenue.

124D.22 School-age care revenue.

Subdivision 1. Eligibility. A district that offers a school-age care program according to section 124D.19, subdivision 11, is eligible for school-age care revenue for the additional costs of providing services to children with disabilities or to children experiencing family or related problems of a temporary nature who participate in the school-age care program.

Subd. 2. School-age care revenue. The school-age care revenue for an eligible district equals the approved additional cost of providing services to children with disabilities or children experiencing family or related problems of a temporary nature who participate in the school-age care program.

Subd. 3. School-age care levy. To obtain school-age care revenue, a school district may levy an amount equal to the district's school-age care revenue as defined in subdivision 2 multiplied by the lesser of one, or the ratio of the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the resident pupil units in the district for the school year to which the levy is attributable, to $3,280.

Subd. 4. School-age care aid. A district's school-age care aid is the difference between its school-age care revenue and its school-age care levy. If a district does not levy the entire amount permitted, school-age care aid must be reduced in proportion to the actual amount levied.

HIST: 1992 c 499 art 4 s 8; art 12 s 29; 1993 c 224 art 4 s 32; 1997 c 162 art 2 s 24; 1998 c 397 art 3 s 80,81,103; art 11 s 3; 1999 c 205 art 1 s 45



Section 124D.221 After-school enrichment programs.

124D.221 After-school enrichment programs.

Subdivision 1. Establishment. A competitive statewide after-school enrichment grant program is established to provide implementation grants to community or nonprofit organizations, to political subdivisions, or to school-based programs. The commissioner shall develop criteria for after-school enrichment programs.

Subd. 2. Priority neighborhoods. For grants in Minneapolis and St. Paul, the commissioner must give priority to neighborhoods in this subdivision. In Minneapolis, priority neighborhoods are Near North, Hawthorne, Sumner-Glenwood, Harrison, Jordan, Powderhorn, Central, Whittier, Cleveland, McKinley, Waite Park, Sheridan, Holland, Lyndale, Folwell, and Phillips. In St. Paul, priority neighborhoods are Summit-University, Thomas-Dale, North End, Payne-Phalen, Daytons Bluff, and the West Side.

Subd. 3. Program outcomes. The expected outcomes of the after-school enrichment programs are to:

(1) increase the number of children participating in adult-supervised programs in nonschool hours;

(2) support academic achievement, including the areas of reading and math;

(3) reduce the amount of juvenile crime;

(4) increase school attendance and reduce the number of school suspensions;

(5) increase the number of youth engaged in community service and other activities designed to support character improvement, strengthen families, and instill community values;

(6) increase skills in technology, the arts, sports, and other activities; and

(7) increase and support the academic achievement and character development of adolescent parents.

Subd. 4. Plan. An applicant shall develop a plan for an after-school enrichment program for youth. The plan must include:

(1) collaboration with and leverage of existing community resources that have demonstrated effectiveness;

(2) creative outreach to children and youth;

(3) involvement of local governments, including park and recreation boards or schools, unless no government agency is appropriate;

(4) community control over the design of the enrichment program; and

(5) identification of the sources of nonpublic funding.

Subd. 5. Plan approval; grants. An applicant shall submit a plan developed under subdivision 4 to the commissioner for approval. The commissioner shall award a grant for the implementation of an approved plan.

HIST: 1999 c 205 art 3 s 1; 2000 c 489 art 1 s 9



Section 124D.23 Family services and community-based collaboratives.

124D.23 Family services and community-based collaboratives.

Subdivision 1. Establishment. (a) In order to qualify as a family services collaborative, a minimum of one school district, one county, one public health entity, one community action agency as defined in section 119A.375, and one Head Start grantee if the community action agency is not the designated federal grantee for the Head Start program must agree in writing to provide coordinated family services and commit resources to an integrated fund. Collaboratives are expected to have broad community representation, which may include other local providers, including additional school districts, counties, and public health entities, other municipalities, public libraries, existing culturally specific community organizations, tribal entities, local health organizations, private and nonprofit service providers, child care providers, local foundations, community-based service groups, businesses, local transit authorities or other transportation providers, community action agencies under section 119A.375, senior citizen volunteer organizations, parent organizations, parents, and sectarian organizations that provide nonsectarian services.

(b) Members of the governing bodies of political subdivisions involved in the establishment of a family services collaborative shall select representatives of the nongovernmental entities listed in paragraph (a) to serve on the governing board of a collaborative. The governing body members of the political subdivisions shall select one or more representatives of the nongovernmental entities within the family service collaborative.

Subd. 2. Duties. (a) Each collaborative must:

(1) establish, with assistance from families and service providers, clear goals for addressing the health, developmental, educational, and family-related needs of children and youth and use outcome-based indicators to measure progress toward achieving those goals;

(2) establish a comprehensive planning process that involves all sectors of the community, identifies local needs, and surveys existing local programs;

(3) integrate service funding sources so that children and their families obtain services from providers best able to anticipate and meet their needs;

(4) coordinate families' services to avoid duplicative and overlapping assessment and intake procedures;

(5) focus primarily on family-centered services;

(6) encourage parents and volunteers to actively participate by using flexible scheduling and actively recruiting volunteers;

(7) provide services in locations that are readily accessible to children and families;

(8) use new or reallocated funds to improve or enhance services provided to children and their families;

(9) identify federal, state, and local institutional barriers to coordinating services and suggest ways to remove these barriers; and

(10) design and implement an integrated local service delivery system for children and their families that coordinates services across agencies and is client centered. The delivery system shall provide a continuum of services for children birth to age 18, or birth through age 21 for individuals with disabilities. The collaborative shall describe the community plan for serving pregnant women and children from birth to age six.

(b) The outcome-based indicators developed in paragraph (a), clause (1), may include the number of low birth weight babies, the infant mortality rate, the number of children who are adequately immunized and healthy, require out-of-home placement or long-term special education services, and the number of minor parents.

Subd. 3. Duties of certain coordinating bodies. By mutual agreement of the collaborative and a coordinating body listed in this subdivision, a family services collaborative may assume the duties of a community transition interagency committee established under section 125A.22; an interagency early intervention committee established under section 125A.30; a local advisory council established under section 245.4875, subdivision 5; or a local coordinating council established under section 245.4875, subdivision 6.

Subd. 4. Integrated local service delivery system. A collaborative must design an integrated local service delivery system that coordinates funding streams and the delivery of services between existing agencies. The integrated local service delivery system may:

(1) improve outreach and early identification of children and families in need of services and intervene across service systems on behalf of families;

(2) offer an inclusive service system that supports all families within a community;

(3) coordinate services that eliminate the need to match funding streams, provider eligibilities, or clients with multiple providers;

(4) improve access to services by coordinating transportation services;

(5) provide initial outreach to all new mothers and periodic family visits to children who are potentially at risk;

(6) coordinate assessment across systems to determine which children and families need coordinated multiagency services and supplemental services;

(7) include multiagency service plans and coordinate unitary case management; and

(8) integrate funding of services.

Subd. 5. Information sharing. (a) The school district, county, and public health entity members of a family services collaborative may inform each other as to whether an individual or family is being served by the member, without the consent of the subject of the data. If further information sharing is necessary in order for the collaborative to carry out duties under subdivision 2 or 3, the collaborative may share data if the individual, as defined in section 13.02, subdivision 8, gives written informed consent. Data on individuals shared under this subdivision retain the original classification as defined under section 13.02, as to each member of the collaborative with whom the data is shared.

(b) If a federal law or regulation impedes information sharing that is necessary in order for a collaborative to carry out duties under subdivision 2 or 3, the appropriate state agencies shall seek a waiver or exemption from the applicable law or regulation.

Subd. 6. Integrated fund. (a) A collaborative must establish an integrated fund to help provide an integrated service system and fund additional supplemental services. The integrated fund may consist of federal, state, local, or private resources. The collaborative agreement must specify a minimum financial commitment by the contributors to an integrated fund. Contributors may not reduce their financial commitment except as specified in the agreement or by federal declaration.

(b) A collaborative must seek to maximize federal and private funds by designating local expenditures for services that can be matched with federal or private grant funds and by designing services to meet the requirements for state or federal reimbursement.

(c) Collaboratives may seek to maximize federal reimbursement of funds under section 256F.10.

Subd. 7. Local plans. The collaborative plan must describe how the collaborative will carry out the duties and implement the integrated local services delivery system required under this section. The plan must include a list of the collaborative participants, a copy of the agreement required under subdivision 1, the amount and source of resources each participant will contribute to the integrated fund, and methods for increasing local participation in the collaborative, involving parents and other community members in implementing and operating the collaborative, and providing effective outreach services to all families with young children in the community. The plan must also include specific goals that the collaborative intends to achieve and methods for objectively measuring progress toward meeting the goals.

Subd. 8. Plan approval by the children's cabinet. (a) The children's cabinet must approve local plans for collaboratives. In approving local plans, the children's cabinet must give highest priority to a plan that provides:

(1) early intervention and family outreach services;

(2) parenting time services;

(3) a continuum of services for children from birth to age 18;

(4) family preservation services;

(5) culturally sensitive approaches for delivering services and utilizing culturally specific organizations;

(6) clearly defined outcomes and valid methods of assessment;

(7) effective service coordination;

(8) participation by the maximum number of jurisdictions and local, county, and state funding sources;

(9) integrated community service providers and local resources;

(10) integrated transportation services;

(11) integrated housing services; and

(12) coordinated services that include a children's mental health collaborative authorized by law.

(b) The children's cabinet must ensure that the collaboratives established under this section do not conflict with any state or federal policy or program and do not negatively impact the state budget.

Subd. 9. Receipt of funds. The office of strategic and long-range planning may receive and administer public and private funds for the purposes of Laws 1993, chapter 224.

Subd. 10. Liability insurance. The commissioner of children, families, and learning may designate one collaborative to act as a lead collaborative for purposes of obtaining liability coverage for participating collaboratives.

HIST: 1993 c 224 art 4 s 10; 1994 c 618 art 1 s 18; 1994 c 647 art 4 s 12; 1Sp1995 c 3 art 3 s 4; art 16 s 13; 1996 c 412 art 4 s 4,5; 1997 c 162 art 4 s 58; 1998 c 397 art 3 s 32-35,103; art 11 s 3; 1999 c 205 art 1 s 46; 2000 c 444 art 2 s 4



Section 124D.24 Citation; Minnesota Family Connections Act.

124D.24 Citation; Minnesota Family Connections Act.

Sections 124D.25 to 124D.29 may be cited as the "Minnesota Family Connections Act."

HIST: 1981 c 358 art 6 s 6; 1983 c 314 art 9 s 12; 1989 c 329 art 7 s 15; 1991 c 130 s 37; 1994 c 465 art 2 s 1; 1996 c 412 art 4 s 13; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.25 Purpose of the Family Connections Act.

124D.25 Purpose of the Family Connections Act.

The legislature recognizes the unique and lifelong learning and development process of all human beings. The legislature is committed to the goal of maximizing the individual growth potential of all learners. The purposes of the Family Connections Act are:

(1) to offer family connections programs which emphasize learning and development based on learner outcomes;

(2) to recognize and utilize the unique skills that teachers, students, family, and the community have in both the teaching process and the learning and development process; and

(3) to provide an opportunity for maximum use of teachers, principals, and counselors.

HIST: 1981 c 358 art 6 s 7; 1983 c 314 art 9 s 12; 1989 c 329 art 7 s 16; 1991 c 130 s 37; 1996 c 412 art 4 s 14; 1998 c 397 art 3 s 103



Section 124D.26 Improved learning program.

124D.26 Improved learning program.

Subdivision 1. Authorization. A district or group of districts may establish an improved learning program.

Subd. 2. Rules and rights. The commissioner of children, families, and learning may waive district compliance with its rules which would prevent implementation of an improved learning program. Participation in an improved learning program as a principal-teacher, counselor-teacher, or career teacher must not affect seniority in the district or rights under the applicable collective bargaining agreement.

Subd. 3. Additional funding. A district providing an improved learning program may receive funds for the program from private sources and governmental agencies, including state or federal funds.

HIST: 1981 c 358 art 6 s 8; 1983 c 314 art 9 s 1,12; 1984 c 463 art 7 s 2; 1987 c 398 art 1 s 19,20; 1991 c 130 s 37; 1998 c 397 art 3 s 85,103; 1998 c 398 art 5 s 55



Section 124D.27 Advisory council.

124D.27 Advisory council.

The board of a district providing a family connections program must appoint an advisory council. Council members must be selected from the school attendance area in which programs are provided. Members of the council may include students, teachers, principals, administrators and community members. A majority of the members must be parents with children participating in the local program. The local advisory council must advise the board in the development, coordination, supervision, and review of the career teacher program. The council must meet at least two times each year with any established community education advisory council in the district. Members of the council may be members of the community education advisory council. The council must report to the school board.

HIST: 1981 c 358 art 6 s 9; 1983 c 314 art 9 s 12; 1989 c 329 art 7 s 17; 1991 c 130 s 37; 1996 c 412 art 4 s 15; 1998 c 397 art 3 s 86,103



Section 124D.28 Family connections program components.

124D.28 Family connections program components.

Subdivision 1. Mandatory components. A family connections program must include:

(1) participation by a designated individual as a career teacher, principal-teacher, or counselor teacher;

(2) an emphasis on each individual child's unique learning and development needs;

(3) procedures to give the career teacher a major responsibility for leadership of the instructional and noninstructional activities of each child beginning with early childhood family education;

(4) procedures to involve parents in the learning and development experiences of their children;

(5) procedures to implement outcome based education by focusing on the needs of the learner;

(6) procedures to coordinate and integrate the instructional program with all community education programs;

(7) procedures to concentrate career teacher programs at sites that provide early childhood family education and subsequent learning and development programs; and

(8) procedures for the district to fund the program.

Subd. 2. Optional components. A family connections program may include:

(1) efforts to improve curricula strategies, instructional strategies, and use of materials that respond to the individual educational needs and learning styles of each pupil in order to enable each pupil to make continuous progress and to learn at a rate appropriate to that pupil's abilities;

(2) efforts to develop student abilities in basic skills; applied learning skills; and, when appropriate, arts; humanities; physical, natural, and social sciences; multicultural education; physical, emotional, and mental health; consumer economics; and career education;

(3) use of community resources and communications media to pursue learning and development opportunities for pupils;

(4) staff development for teachers and other school personnel;

(5) improvements to the learning and development environment, including use of the community in general, to enhance the learning and development process;

(6) cooperative efforts with other agencies involved with human services or child development and development of alternative community based learning and development experiences;

(7) post-secondary education components for pupils who are able to accelerate or programs for pupils with special abilities and interests who are given advanced learning and development opportunities within existing programs;

(8) use of volunteers in the learning and development program;

(9) flexible attendance schedules for pupils;

(10) adult education component;

(11) coordination with early childhood family education and community education programs;

(12) variable student/faculty ratios for special education students to provide for special programming;

(13) inclusion of nonpublic pupils as part of the ratio in the career teacher, principal-teacher, and counselor teacher component;

(14) application of educational research findings;

(15) summer learning and development experiences for students as recommended by the career teacher, principal-teacher, and counselor teacher;

(16) use of education assistants, teacher aides, or paraprofessionals as part of the career teacher program;

(17) establishment of alternative criteria for high school graduation; and

(18) variable age and learning size groupings of students.

HIST: 1981 c 358 art 6 s 10; 1983 c 314 art 9 s 2,12; 1989 c 329 art 7 s 18; 1991 c 130 s 37; 1996 c 412 art 4 s 16; 1998 c 397 art 3 s 87,103



Section 124D.29 Career teacher.

124D.29 Career teacher.

Subdivision 1. Status. A family connections program may include a career teacher, principal-teacher, and counselor teacher component. The career teacher, principal-teacher, and counselor teacher must not be the exclusive teacher for students assigned to them but shall serve as a primary teacher and perform the function of developing and implementing a student's overall learning and development program. The career teacher, principal-teacher, and counselor teacher may be responsible for regular assignments as well as learning and development programs for other assigned students.

Subd. 2. Qualifications. (a) An individual employed as a career teacher must be licensed as a teacher and shall be considered a teacher as defined in section 179A.03, subdivision 18, for purposes of chapter 179A.

(b) An individual employed as a principal teacher must be licensed as a principal and shall be considered a principal, as defined in section 179A.03, subdivision 12, for purposes of chapter 179A.

(c) An individual employed as a counselor teacher must be licensed as a counselor and shall be considered a teacher, as defined in section 179A.03, subdivision 18, for purposes of chapter 179A.

Subd. 3. Staff/student ratio. (a) Except as provided in paragraph (b), one career teacher, principal-teacher, or counselor teacher shall be assigned for every 125 students. For each special education student included in the assignment, the 1:125 ratio must be reduced by one.

(b) One principal-teacher shall be assigned for every 50 students when the principal-teacher is also the principal of the school.

Subd. 4. Selection; renewal. (a) The board must establish procedures for teachers, principals, and counselors to apply for the position of career teacher, principal-teacher, or counselor teacher. The authority for selection of career teachers, principal-teachers, and counselor teachers is vested in the board and no individual shall have a right to employment as a career teacher, principal-teacher, or counselor teacher based on seniority or order of employment in the district.

(b) Employment of the career teacher, principal-teacher, and counselor teacher may be on a 12-month basis with vacation time negotiated individually with the board. The annual contract of a career teacher, principal-teacher, or counselor teacher may not be renewed, as the board shall see fit. The board must give any teacher whose contract as a career teacher, principal-teacher, or counselor teacher it declines to renew for the following year written notice to that effect before April 15. If the board fails to renew the contract of a career teacher, principal-teacher, or counselor teacher, that individual must be reinstated to another position in the district if eligible pursuant to section 122A.40 or 122A.41.

Subd. 5. Duties. The career teacher, principal-teacher, and counselor teacher is responsible for:

(1) the overall education, learning, and development plan of assigned students. The career teacher, principal-teacher, and counselor teacher must design this plan with the student, parents, and other faculty, and must seek to maximize the learning and development potential and maturation level of each pupil;

(2) measuring the proficiency of the assigned students and assisting other staff in identifying pupil needs and making appropriate educational and subject groupings;

(3) when part of the district's plan, taking responsibility for the parent and early childhood education of assigned students;

(4) designing and being responsible for program components which meet special learning needs of high potential and talented students;

(5) coordinating the ongoing, year-to-year learning and development program for assigned students; and

(6) developing learning and development portfolios.

HIST: 1981 c 358 art 6 s 11; 1983 c 314 art 9 s 12; 1984 c 462 s 27; 1986 c 444; 1989 c 329 art 7 s 19; 1989 c 356 s 49; 1991 c 130 s 37; 1996 c 412 art 4 s 17; 1998 c 397 art 3 s 88-91,103; art 11 s 3



Section 124D.30 Family connections aid.

124D.30 Family connections aid.

Subdivision 1. Eligibility. A district that has a family connections program, according to sections 124D.24 to 124D.29, for one or more of its teachers is eligible for aid to extend the teaching contract of a family connections teacher.

Subd. 2. Aid. A district with an approved plan shall receive $30 per pupil served at the school site with the family connections program. The district must provide a match of $15 per pupil served at the school site with the family connections program.

Subd. 3. Commissioner approval. The commissioner may approve plans and applications for districts throughout the state for family connections aid. The commissioner shall establish application procedures and deadlines.

Subd. 4. Use of aid. Family connections aid may be used only to implement a family connections program.

HIST: 1989 c 329 art 7 s 4; 1991 c 130 s 37; 1993 c 224 art 13 s 39; 1996 c 412 art 4 s 9; 1Sp1997 c 4 art 6 s 12; 1998 c 397 art 3 s 82,83,103; art 11 s 3



Section 124D.31 Reserved revenue for certain teacher program.

124D.31 Reserved revenue for certain teacher program.

A district that has a family connections program or a mentor-teacher program may reserve part of the basic revenue under section 126C.10, subdivision 2, for the district's share, of the portion of the teaching contract that is in addition to the standard teaching contract of the district.

HIST: 1989 c 329 art 7 s 7; 1993 c 224 art 7 s 15; 1996 c 412 art 4 s 11; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.32 Learn and earn graduation achievement program.

124D.32 Learn and earn graduation achievement program.

Subdivision 1. Grant program established. A learn and earn graduation achievement grant program is established under the administration of the commissioner of children, families, and learning. The purpose of the program is to aid local communities in their efforts to decrease youth crime by improving the secondary educational success and increasing the post-secondary educational opportunities of low-income high school students who reside in and attend schools in communities that have a high level of poverty and juvenile crime. The commissioner shall make grants under this section to applicants to establish local learn and earn programs that are school-centered and that use a community-based approach that provides eligible youth in grades 9 through 12 with individually tailored opportunities for academic enrichment, community service, and personal development that lead to a high school diploma and post-secondary education.

Subd. 2. Program outcome measures. The goals of the learn and earn graduation achievement program are to:

(1) increase school attendance;

(2) decrease school suspensions and dropouts;

(3) increase youth academic achievement, measured by graduation rates and post-secondary enrollment; and

(4) decrease juvenile crime.

Subd. 3. Local programs; application procedure; grant awards. The commissioner shall make grants to eligible applicants to establish local learn and earn programs. Each program shall operate for at least a four-year period. A local program shall select its participants from among eligible students who are entering or are in the ninth grade at the inception of the program. A program may not refill a program slot with another student if a student drops out of the program. Students selected to participate in the program shall be considered part of the program class and students who drop out may return to the program at any time prior to graduation.

The commissioner shall establish the application procedure for awarding grants under this section. The commissioner shall begin awarding grants by May 1, 1998.

Subd. 4. Grant eligibility. An applicant for a grant must be a public secondary school, a nonprofit community-based agency cooperating with a secondary school, area learning center, or alternative learning program approved by the commissioner. Grant applicants must meet all of the following criteria:

(1) at least 20 percent of the students at the participating school or program are eligible to receive a free school lunch;

(2) the area which the participating school or program serves has a high juvenile crime rate or has experienced a significant increase in juvenile crime over the past three school years;

(3) the applicant has a designated program coordinator who will coordinate school and community resources to provide students with sufficient support and continuity to realize program goals; and

(4) the applicant has established an advisory committee that includes representatives of the students and families served by the program and community organizations serving youth and families. The applicant may use an existing advisory committee that includes this representation.

At least 80 percent of a local learn and earn program's participating students at the inception of the program must reside in households with incomes at or below the federal poverty level adjusted for family size.

The commissioner shall give priority to funding local learn and earn programs that serve those communities that have the highest juvenile crime rates and the largest concentrations of economically disadvantaged youth.

Subd. 5. Student eligibility. A student is eligible to participate in a local learn and earn program if the student:

(1) is enrolled in the participating school;

(2) is entering or is in the ninth grade at the inception of the program; and

(3) resides in a household whose income is at or below the federal poverty level adjusted for family size, has been recommended for the program by a teacher or other community member, has requested to participate, or whose participation has been requested by a family member, according to a procedure to be developed by the applicant.

Subd. 6. Program components. Each learn and earn graduation achievement program must provide the opportunity for participating students to complete:

(1) 250 hours each year, not including regular required classroom hours, in basic education competency skills;

(2) 250 hours each year of service to the community; and

(3) 250 hours each year of cultural enrichment and personal development, including but not limited to adult mentoring; participating in community cultural events; developing life skills for use in the home, workplace, and community; and learning to set goals, manage time, and make appropriate behavior choices for varying social situations.

Subd. 7. Program incentives. (a) Each participating student shall receive a monetary stipend for each hour spent in a program component activity, plus a bonus upon completion of each component during each year of the program.

(b) An additional amount equal to or greater than each student's earned stipends and bonuses must be deposited for the student in a post-secondary opportunities account, established by the commissioner through the higher education services office. A student may, upon graduation from high school, use the funds accumulated for the student toward the costs, including tuition, books, and lab fees, of attending a Minnesota post-secondary institution or in a career training program. Funds accumulated for a student shall be available to the student from the time the student graduates from high school until ten years after the date the student entered the learn and earn graduation achievement program. After ten years, the commissioner shall close the student's account and any remaining money in the account shall revert to the general fund.

The commissioner shall establish a procedure for providing the monetary stipends and bonuses to students. The commissioner may delegate this authority to grantees.

Subd. 8. Program coordinator. The local learn and earn program coordinator must maintain contact with all participating students and their families; work with the school to link students with the resources needed to improve their educational skills; arrange for service to the community and cultural enrichment opportunities for students; maintain records regarding student completion of program component hours; and perform other administrative duties as necessary. A program coordinator must, to the extent possible, agree to remain with the program for four years to provide continuity of adult contact to the participating students.

Subd. 9. Evaluation and reports. The commissioner shall collect information about participating students and a demographically similar control group and shall evaluate the short-term and long-term benefits participating students receive from the learn and earn graduation achievement program, based on the outcome measures specified in subdivision 2, and any other criteria established by the commissioner as part of the grant application process. The evaluation must include a statistical comparison of students participating in the program and the control group. The commissioner shall follow participating students and the control group for a minimum of six years from the start of the program. The commissioner shall submit a preliminary report to the governor and the chairs of the senate and house committees having jurisdiction over education and crime prevention by December 15, 2001, regarding continuation of the learn and earn graduation achievement program for participating schools and expansion of the program to additional schools. The commissioner shall submit a final report by December 15, 2003.

HIST: 1Sp1997 c 4 art 2 s 38; 1998 c 397 art 3 s 103; 1998 c 398 art 3 s 4-8



Section 124D.33 Repealed, 1Sp2001 c 3 art 2 s 18

124D.33 Repealed, 1Sp2001 c 3 art 2 s 18



Section 124D.331 Repealed, 1Sp2001 c 3 art 2 s 18

124D.331 Repealed, 1Sp2001 c 3 art 2 s 18



Section 124D.34 Minnesota foundation for student organizations.

124D.34 Minnesota foundation for student organizations.

Subdivision 1. Citation. This section may be cited as the "Minnesota Foundation For Student Organizations Act."

Subd. 2. Creation of foundation. There is created the Minnesota Foundation for Student Organizations. The purpose of the foundation is to promote vocational student organizations and applied leadership opportunities in Minnesota public and nonpublic schools through public-private partnerships. The foundation is a nonprofit organization. The board of directors of the foundation and activities of the foundation are under the direction of the commissioner of children, families, and learning.

Subd. 3. Board of directors. The board of directors of the Minnesota Foundation for Student Organizations consists of:

(1) seven members appointed by the board of directors of the school-to-work student organizations and chosen so that each represents one of the following career areas: agriculture, family and consumer sciences, service occupations, health occupations, marketing, business, and technical/industrial;

(2) seven members from business, industry, and labor appointed by the governor to staggered terms and chosen so that each represents one of the following career areas: agriculture, family and consumer sciences, service occupations, health occupations, marketing, business, and technical/industrial;

(3) five students or alumni of school-to-work student organizations representing diverse career areas, three from secondary student organizations, and two from post-secondary student organizations. The students or alumni shall be appointed by the criteria and process agreed upon by the executive directors of the student-to-work organizations; and

(4) four members from education appointed by the governor to staggered terms and chosen so that each represents one of the following groups: school district level administrators, secondary school administrators, middle school administrators, and post-secondary administrators.

Executive directors of vocational education student organizations are ex officio, nonvoting members of the board.

Subd. 4. Foundation programs. The foundation shall advance applied leadership and intracurricular vocational learning experiences for students. These may include, but are not limited to:

(1) recognition programs and awards for students demonstrating excellence in applied leadership;

(2) summer programs for student leadership, career development, applied academics, and mentorship programs with business and industry;

(3) recognition programs for teachers, administrators, and others who make outstanding contributions to school-to-work programs;

(4) outreach programs to increase the involvement of urban and suburban students;

(5) organized challenges requiring cooperation and competition for secondary and post-secondary students;

(6) assistance and training to community teams to increase career awareness and empowerment of youth as community leaders; and

(7) assessment and activities in order to plan for and implement continuous improvement.

To the extent possible, the foundation shall make these programs available to students in all parts of the state.

Subd. 5. Powers and duties. The foundation may:

(1) identify and plan common goals and priorities for the various school-to-work student organizations in Minnesota;

(2) publish brochures or booklets relating to the purposes of the foundation and collect reasonable fees for the publications;

(3) seek and receive public and private money, grants, and in-kind services and goods from nonstate sources for the purposes of the foundation, without complying with section 7.09, subdivision 1;

(4) contract with consultants on behalf of the school-to-work student organizations;

(5) plan, implement, and expend money for awards and other forms of recognition for school-to-work student programs; and

(6) identifying an appropriate name for the foundation.

Subd. 6. Contracts. The foundation board shall review and approve each contract of the board. Each contract of the foundation board shall be subject to the same review and approval procedures as a contract of the commissioner of children, families, and learning.

Subd. 7. Foundation staff. The commissioner of children, families, and learning shall appoint the executive director of the foundation from three candidates nominated and submitted by the foundation board of directors and, as necessary, other staff who shall perform duties and have responsibilities solely related to the foundation. The employees appointed are not state employees under chapter 43A, but are covered under section 3.736. The employees may participate in the state health and state insurance plans for employees in unclassified service. The employees shall be supervised by the executive director.

The commissioner shall appoint from the office of lifework development a liaison to the foundation board.

Subd. 8. Public funding. The state shall identify and secure appropriate funding for the basic staffing of the foundation and individual student school-to-work student organizations at the state level.

Subd. 9. Private funding. The foundation must seek private resources to supplement the available public money. Individuals, businesses, and other organizations may contribute to the foundation in any manner specified by the board of directors. All money received shall be administered by the board of directors.

Subd. 10. Report. The board of directors of the foundation must submit an annual report on the progress of its activities to the commissioner of children, families, and learning and to the board of trustees of the Minnesota state colleges and universities. The annual report shall contain a financial report for the preceding year. The foundation shall submit a biennium report to the legislature before February 15, in the odd-numbered year.

Subd. 11. Appropriation. All the amounts received by the foundation pursuant to this section are annually appropriated to the foundation.

Subd. 12. Student organizations. Individual boards of vocational education student organizations shall continue their operations in accordance with section 124D.355 and applicable federal law.

HIST: 1996 c 412 art 4 s 3; 1Sp1997 c 4 art 3 s 2-9; 1998 c 397 art 3 s 4-8,103; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 3 s 4



Section 124D.35 Youth entrepreneurship education program.

124D.35 Youth entrepreneurship education program.

The commissioner shall establish a youth entrepreneurship education program to improve the academic and entrepreneurial skills of students and aid in their transition from school to business creation. The program shall strengthen local economies by creating jobs that enable citizens to remain in their communities and to foster cooperation among educators, economic development professionals, business leaders, and representatives of labor. Assistance under this section shall be available to new or existing student-operated or school-operated businesses that have an educational purpose, and provide service or products for customers or clients who do not attend or work at the sponsoring school. The commissioner may require an equal local match for assistance under this section up to the maximum grant amount of $20,000.

HIST: 1993 c 369 s 47; 1Sp1995 c 3 art 4 s 1; 1996 c 369 s 8,12



Section 124D.355 Vocational education student organizations.

124D.355 Vocational education student organizations.

Subdivision 1. Activities of the organization. Any student enrolled in a vocational technical education program approved by the commissioner of children, families, and learning or the board of trustees of the Minnesota state colleges and universities may belong to a vocational student organization that is operated as an integral part of the vocational program. The commissioner of children, families, and learning and the board of trustees of the Minnesota state colleges and universities may provide necessary technical assistance and leadership at the state level for administration of approved vocational student organizations and fiscal accounts, including administration of state and national conferences.

Subd. 2. Accounts of the organization. The commissioner and the board of trustees of the Minnesota state colleges and universities may retain dues and other money collected on behalf of students participating in approved vocational student organizations and may deposit the money in separate accounts. The money in these accounts shall be available for expenditures for state and national activities related to specific organizations. Administration of money collected under this section is not subject to the provisions of chapters 15, 16A, 16B, and 16C, and may be deposited outside the state treasury. Money shall be administered under the policies of the applicable state board or agency relating to post-secondary and secondary vocational student organizations and is subject to audit by the legislative auditor. Any unexpended money shall not cancel but may be carried forward to the next fiscal year.

HIST: 1975 c 432 s 71; 1988 c 718 art 3 s 4; 1989 c 329 art 3 s 20; 1990 c 375 s 3; 1993 c 224 art 13 s 45; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 25,26; 1998 c 386 art 2 s 40; 1998 c 398 art 5 s 55



Section 124D.36 Citation; Minnesota Youth Works Act.

124D.36 Citation; Minnesota Youth Works Act.

Sections 124D.37 to 124D.45 shall be cited as the "Minnesota Youth Works Act."

HIST: 1993 c 146 art 5 s 2; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.37 Purpose of the Minnesota Youth Works Act.

124D.37 Purpose of the Minnesota Youth Works Act.

The purposes of sections 124D.37 to 124D.45 are to:

(1) renew the ethic of civic responsibility in Minnesota;

(2) empower youth to improve their life opportunities through literacy, job placement, and other essential skills;

(3) empower government to meet its responsibility to prepare young people to be contributing members of society;

(4) help meet human, educational, environmental, and public safety needs, particularly those needs relating to poverty;

(5) prepare a citizenry that is academically competent, ready for work, and socially responsible;

(6) demonstrate the connection between youth and community service, community service and education, and education and meaningful opportunities in the business community;

(7) demonstrate the connection between providing opportunities for at-risk youth and reducing crime rates and the social costs of troubled youth;

(8) create linkages for a comprehensive youth service and learning program in Minnesota including school age programs, higher education programs, youth work programs, and service corps programs; and

(9) coordinate federal and state activities that advance the purposes in this section.

HIST: 1993 c 146 art 5 s 3; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.38 Definitions.

124D.38 Definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 124D.37 to 124D.45.

Subd. 2. Eligible organization. "Eligible organization" means:

(1) a local unit of government including a statutory or home rule charter city, township, county, or group of two or more contiguous counties;

(2) an existing nonprofit organization organized under chapter 317A;

(3) an educational institution;

(4) a private industry council;

(5) a state agency; or

(6) a federal agency.

Subd. 3. Federal law. "Federal law" means Public Law Number 101-610, as amended, or any other federal law or program assisting youth community service, work-based learning, or youth transition from school to work.

Subd. 4. Mentor. "Mentor" means a business person, an adult from the community, or a person who has successfully completed the youth works program who volunteers to establish a one-on-one relationship with a participant in the youth works program to encourage and guide the participant to obtain an education, participate in service and work-related activities, and effectively use postservice benefits.

Subd. 5. Participant. "Participant" means an individual enrolled in a program that receives assistance under sections 124D.37 to 124D.45.

Subd. 6. Placement. "Placement" means the matching of a participant with a specific project.

Subd. 7. Program. "Program" means an activity carried out with assistance provided under sections 124D.37 to 124D.45.

Subd. 8. Project. "Project" means an activity that results in a specific identifiable service or product that could not be done from the resources of the eligible organization and that does not duplicate the routine services or functions of the eligible organization.

Subd. 9. Commission. "Commission" means the Minnesota commission on national and community service established in section 124D.385.

Subd. 10. Repealed, 2000 c 254 s 51

HIST: 1993 c 146 art 5 s 4; 1994 c 647 art 4 s 2,3; 1Sp1995 c 3 art 4 s 2; 1998 c 397 art 3 s 103; art 11 s 3; 2000 c 254 s 20



Section 124D.385 Minnesota commission on national and community service.

124D.385 Minnesota commission on national and community service.

Subdivision 1. Creation. The Minnesota commission on national and community service is established to assist the governor and the legislature in implementing sections 124D.37 to 124D.45 and federal law. Retroactive to the first Monday in January 1994, the terms of the members of the first commission shall be, as nearly as possible, one year for one-third of the members, two years for one-third of the members, and three years for one-third of the members. The members of the first commission shall determine the length of their terms by lot. Thereafter, the terms of commission members shall be for three years. Commission members may be reappointed upon the completion of their current term. The compensation, filling of vacancies, and removal of members are governed by section 15.0575. The commission may accept gifts and contributions from public and private organizations.

Subd. 2. Membership. (a) The commission consists of 18 voting members. Voting members shall include the commissioner of children, families, and learning, a representative of the children's cabinet elected by the members of the children's cabinet, and the executive director of the higher education services office.

(b) The governor shall appoint 15 additional voting members. Eight of the voting members appointed by the governor shall include a representative of public or nonprofit organizations experienced in youth employment and training, organizations promoting adult service and volunteerism, community-based service agencies or organizations, local public or private sector labor unions, local governments, business, a national service program, and Indian tribes. The remaining seven voting members appointed by the governor shall include an individual with expertise in the educational, training, and development needs of youth, particularly disadvantaged youth; a youth or young adult who is a participant in a higher education-based service-learning program; a disabled individual representing persons with disabilities; a youth who is out-of-school or disadvantaged; an educator of primary or secondary students; an educator from a higher education institution; and an individual between the ages of 16 and 25 who is a participant or supervisor in a youth service program.

(c) The governor shall appoint up to five ex officio nonvoting members from among the following agencies or organizations: the departments of economic security, natural resources, human services, health, corrections, agriculture, public safety, finance, and labor and industry, the Minnesota office of citizenship and volunteer services, the housing finance agency, and Minnesota Technology, Inc. A representative of the corporation for national and community service shall also serve as an ex officio nonvoting member.

(d) Voting and ex officio nonvoting members may appoint designees to act on their behalf. The number of voting members who are state employees shall not exceed 25 percent.

(e) The governor shall ensure that, to the extent possible, the membership of the commission is balanced according to geography, race, ethnicity, age, and gender. The speaker of the house and the majority leader of the senate shall each appoint two legislators to be nonvoting members of the commission.

Subd. 3. Duties. (a) The commission shall:

(1) develop, with the assistance of the governor, the commissioner of children, families, and learning, and affected state agencies, a comprehensive state plan to provide services under sections 124D.37 to 124D.45 and federal law;

(2) actively pursue public and private funding sources for services, including funding available under federal law;

(3) coordinate volunteer service-learning programs within the state;

(4) develop, in cooperation with the workforce development council and the commissioner of children, families, and learning, volunteer service-learning programs, including curriculum, materials, and methods of instruction;

(5) work collaboratively with the workforce development council, the commissioner of children, families, and learning, schools, public and private agencies, for-profit and nonprofit employers, and labor unions to identify mentoring and service-learning opportunities, solicit and recruit participants for these programs, and disseminate information on the programs;

(6) administer the youth works grant program under sections 124D.39 to 124D.44, with assistance from the commissioner of children, families, and learning and the executive director of the higher education services office, including soliciting and approving grant applications from eligible organizations, and administering individual postservice benefits;

(7) establish an evaluation plan for programs developed and services provided under sections 124D.37 to 124D.45;

(8) report to the governor, commissioner of children, families, and learning, and legislature;

(9) provide oversight and support for school, campus, and community-based service programs; and

(10) administer the federal AmeriCorps program.

(b) Nothing in sections 124D.37 to 124D.45 precludes an organization from independently seeking public or private funding to accomplish purposes similar to those described in paragraph (a).

(c) The commissioner of children, families, and learning shall consult with commission members before the commissioner selects the executive director for the commission, who shall serve in the unclassified service.

HIST: 1993 c 146 art 5 s 5; 1994 c 483 s 1; 1994 c 647 art 4 s 4; 1995 c 131 s 2,3; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 30,31; art 16 s 13; 1996 c 305 art 1 s 30; 1Sp1997 c 4 art 3 s 10; 2000 c 254 s 50



Section 124D.39 Youth works program.

124D.39 Youth works program.

The youth works program is established to fulfill the purposes of section 124D.37. The youth works program must supplement existing programs and services. The program must not displace existing programs and services, existing funding of programs or services, or existing employment and employment opportunities. No eligible organization may terminate, layoff, or reduce the hours of work of an employee to place or hire a program participant. No eligible organization may place or hire an individual for a project if an employee is on layoff from the same or a substantially equivalent position.

HIST: 1993 c 146 art 5 s 6,20; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 9,103; art 11 s 3; 1998 c 398 art 3 s 18



Section 124D.40 Youth works grants.

124D.40 Youth works grants.

Subdivision 1. Application. An eligible organization interested in receiving a grant under sections 124D.39 to 124D.44 may prepare and submit to the commission an application that complies with section 124D.41.

Subd. 2. Grant authority. The commission must use any state appropriation and any available federal funds, including any grant received under federal law, to award grants to establish programs for youth works meeting the requirements of section 124D.41. At least one grant each must be available for a metropolitan proposal, a rural proposal, and a statewide proposal. If a portion of the suburban metropolitan area is not included in the metropolitan grant proposal, the statewide grant proposal must incorporate at least one suburban metropolitan area. In awarding grants, the commission may select at least one residential proposal and one nonresidential proposal, provided the proposals meet or exceed the criteria in section 124D.41.

HIST: 1993 c 146 art 5 s 7,20; 1994 c 647 art 4 s 5; 1Sp1995 c 3 art 4 s 3; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 10,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 21



Section 124D.41 Grant applications.

124D.41 Grant applications.

Subdivision 1. Applications required. An organization seeking federal or state grant money under sections 124D.39 to 124D.44 shall prepare and submit to the commission an application that meets the requirements of this section. The commission must develop, and the applying organizations must comply with, the form and manner of the application.

Subd. 2. Application content. An applicant on its application must:

(1) propose a program to provide participants the opportunity to perform community service to meet specific unmet community needs, and participate in classroom, work-based, and service-learning;

(2) assess the community's unmet educational, human, environmental, and public safety needs, the resources and programs available for meeting those needs, and how young people participated in assessing community needs;

(3) describe the educational component of the program, including classroom hours per week, classroom time for participants to reflect on the program experience, and anticipated academic outcomes related to the service experience;

(4) describe the work to be performed, the ratio of youth participants to crew leaders and mentors, and the expectations and qualifications for crew leaders and mentors;

(5) describe local funds or resources available to meet the match requirements of section 124D.44;

(6) describe any funds available for the program from sources other than the requested grant;

(7) describe any agreements with local businesses to provide participants with work-learning opportunities and mentors;

(8) describe any agreement with local post-secondary educational institutions to offer participants course credits for their community service-learning experience;

(9) describe any agreement with a local high school or an alternative learning center to provide remedial education, credit for community service work and work-based learning, or graduate equivalency degrees;

(10) describe any pay for service or other program delivery mechanism that will provide reimbursement for benefits conferred or recover costs of services participants perform;

(11) describe how local resources will be used to provide support and assistance for participants to encourage them to continue with the program, fulfill the terms of the contract, and remain eligible for any postservice benefit;

(12) describe the arbitration mechanism for dispute resolution required under section 124D.42, subdivision 2;

(13) describe involvement of community leaders in developing broad-based support for the program;

(14) describe the consultation and sign-off process to be used with any local labor organization representing employees in the area engaged in work similar to that proposed for the program to ensure that no current employees or available employment positions will be displaced by program participants;

(15) certify to the commission and to any certified bargaining representatives representing employees of the applying organization that the project will not decrease employment opportunities that would be available without the project; will not displace current employees including any partial displacement in the form of reduced hours of work other than overtime, wages, employment benefits, or regular seasonal work; will not impair existing labor agreements; and will not result in the substitution of project funding for preexisting funds or sources of funds for ongoing work;

(16) describe the length of the required service period, which may not be less than six months or more than two years, a method to incorporate a participant's readiness to advance or need for postservice financial assistance into individual service requirements, and any opportunity for participating part time or in another program;

(17) describe a program evaluation plan that contains cost-effectiveness measures, measures of participant success including educational accomplishments, job placements, community contributions, and ongoing volunteer activities, outcome measures based on a preprogram and postprogram survey of community rates of arrest, incarceration, teenage pregnancy, and other indicators of youth in trouble, and a list of local resources dedicated to reducing these rates;

(18) describe a three-year financial plan for maintaining the program;

(19) describe the role of local youth in developing all aspects of the grant proposal; and

(20) describe the process by which the local private industry council participated in, and reviewed the grant application.

HIST: 1993 c 146 art 5 s 8,20; 1994 c 647 art 4 s 6; 1Sp1995 c 3 art 4 s 4,30; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 11,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 22



Section 124D.42 Program provisions.

124D.42 Program provisions.

Subdivision 1. Participant eligibility. (a) An individual is eligible to participate in full-time youth community service if the individual:

(1) is at least 17 years old;

(2) is a citizen of the United States or lawfully admitted for permanent residency;

(3) is applying for service and has received a high school diploma or its equivalent, or agrees to attain a high school diploma or its equivalent while participating in the program; and

(4) agrees to act as an alumni volunteer or an alumni mentor upon successfully completing the program and postprogram education.

(b) An individual is eligible to participate in part-time youth community service if the individual is at least 15 years old and meets the requirements under paragraph (a), clauses (2) to (4).

Subd. 2. Terms of service. (a) A participant shall agree to perform community service for the period required unless the participant is unable to complete the terms of service for the reason provided in paragraph (b).

An agreement to perform community service must be in the form of a written contract between the participant and the grantee organization. Terms of the contract must include a length of service between six months and two years, the amount of the postservice benefit earned upon completion of the contracted length of service, the participant's education goals and commitment, the anticipated date of completion, dismissal for cause, including failure to fully participate in the education component, and the exclusive right to challenge a dismissal for cause through binding arbitration. The arbitrator must be chosen jointly by the grantee organization and the participant from the community or, if agreement cannot be reached, an arbitrator must be determined from a list of arbitrators provided by the American Arbitration Association. The sole remedy available to the participant through arbitration is reinstatement to the program and eligibility for postservice benefits. The parent or guardian of a minor shall consent in writing to the contract between the participant and the grantee organization.

(b) If the grantee organization releases a participant from completing a term of service in a program receiving assistance under sections 124D.39 to 124D.44 for compelling personal circumstances as demonstrated by the participant, or if the program in which the participant serves does not receive continued funding for any reason, the grantee organization may provide the participant with that portion of the financial assistance described in subdivision 3 that corresponds to the quantity of the service obligation completed by the individual.

If the grantee organization terminates a participant for cause or a participant resigns without demonstrating compelling personal circumstances under this section, no postservice benefit under subdivision 3 may be paid.

(c) A participant performing part-time service under sections 124D.37 to 124D.45 shall serve at least two weekends each month and two weeks during the year. A part-time participant shall serve at least 900 hours during a period of not more than two years, or three years if enrolled in an institution of higher education. A participant performing full-time service under sections 124D.37 to 124D.45 shall serve at least 1,700 hours during a period of not less than nine months, or more than one year.

(d) Notwithstanding any other law to the contrary, for purposes of tort liability under sections 3.732 and 3.736, while participating in a program a participant is an employee of the state.

(e) Participants performing community service in a program are not public employees for purposes of chapter 43A, 179A, 197, 353, or any other law governing hiring or discharging of public employees.

Subd. 3. Postservice benefit. (a) Each eligible organization must agree to provide to every participant who fulfills the terms of a contract under subdivision 2, a nontransferable postservice benefit. The benefit must be not less than $4,725 per year of full-time service or prorated for part-time service or for partial service of at least 900 hours. Upon signing a contract under subdivision 2, each eligible organization must deposit funds to cover the full amount of postservice benefits obligated, except for national education awards that are deposited in the national service trust fund. Funds encumbered in fiscal years 1994 and 1995 for postservice benefits must be available until the participants for whom the funds were encumbered are no longer eligible to draw benefits.

(b) Nothing in this subdivision prevents a grantee organization from using funds from nonfederal or nonstate sources to increase the value of postservice benefits above the value described in paragraph (a).

(c) The higher education services office must establish an account for depositing funds for postservice benefits received from eligible organizations. If a participant does not complete the term of service or, upon successful completion of the program, does not use a postservice benefit according to subdivision 4 within seven years, the amount of the postservice benefit must be refunded to the eligible organization or, at the organization's discretion, dedicated to another eligible participant. Interest earned on funds deposited in the postservice benefit account is appropriated to the higher education services office for the costs of administering the postservice benefits accounts.

(d) The state must provide an additional postservice benefit to any participant who successfully completes the program. The benefit must be a credit of five points to be added to the competitive open rating of a participant who obtains a passing grade on a civil service examination under chapter 43A. The benefit is available for five years after completing the community service.

Subd. 4. Uses of postservice benefits. (a) A postservice benefit for a participant provided under subdivision 3, paragraph (a), (b), or (c), must be available for seven years after completing the program and may only be used for:

(1) paying a student loan;

(2) costs of attending an institution of higher education; or

(3) expenses incurred by a student in an approved youth apprenticeship program under sections 124D.46 to 124D.49 or in a registered apprenticeship program approved by the department of labor and industry.

Financial assistance provided under this subdivision must be in the form of vendor payments whenever possible. Any postservice benefits provided by federal funds or vouchers may be used as a downpayment on, or closing costs for, purchasing a first home.

(b) Postservice benefits are to be used to develop skills required in occupations where numbers of jobs are likely to increase. The commission must determine how the benefits may be used in order to best prepare participants with skills that build on their service-learning and equip them for meaningful employment.

(c) The postservice benefit must not be included in determining financial need when establishing eligibility or award amounts for financial assistance programs under chapter 136A.

Subd. 5. Living allowance. (a) A participant in a full-time community service program shall receive a monthly stipend of not less than $500. An eligible organization may provide participants with additional amounts from nonstate sources. The amount of the living allowance may be prorated for part-time participants.

(b) Nothing in this subdivision requires an existing program to decrease any stipend, salary, or living allowance provided to a participant under the program.

(c) In addition to the living allowance provided under paragraph (a), a grantee organization shall provide health and child care coverage to each participant in a full-time youth works program who does not otherwise have access to health or child care coverage. The state must include the cost of group health and child care coverage in the grant to the eligible organization.

Subd. 6. Program training. (a) The commission must, within available resources, ensure an opportunity for each participant to have three weeks of training in a residential setting. If offered, each training session must:

(1) orient each participant in the nature, philosophy, and purpose of the program;

(2) build an ethic of community service through general community service training; and

(3) provide additional training as it determines necessary.

(b) Each grantee organization shall also train participants in skills relevant to the community service opportunity.

Subd. 7. Training and education requirements. Each grantee organization must assess the educational level of each entering participant. Each grantee shall work to enhance the educational skills of each participant. The commission may coordinate or contract with educational institutions or other providers for educational services and evaluation. All grantees shall give priority to educating and training participants who do not have a high school diploma or its equivalent, or who cannot afford post-secondary training and education.

HIST: 1993 c 146 art 5 s 9,20; 1994 c 647 art 4 s 7; 1995 c 131 s 2; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 5-9,30; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 12-16,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 23-25



Section 124D.43 Priority given to eligible organization meeting specific goals.

124D.43 Priority given to eligible organization meeting specific goals.

The commission must give priority to an eligible organization proposing a program that meets the goals of sections 124D.39 to 124D.42, and that:

(1) involves youth in a meaningful way in all stages of the program, including assessing community needs, preparing the application, and assuming postservice leadership and mentoring responsibilities;

(2) serves a community with significant unmet needs;

(3) provides an approach that is most likely to reduce arrest rates, incarceration rates, teenage pregnancy, and other indicators of troubled youth;

(4) builds linkages with existing, successful programs; and

(5) can be operational quickly.

HIST: 1993 c 146 art 5 s 10,20; 1994 c 647 art 4 s 8; 1Sp1995 c 3 art 4 s 10; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 17,103; art 11 s 3; 1998 c 398 art 3 s 18; 2000 c 254 s 26



Section 124D.44 Match requirements.

124D.44 Match requirements.

Youth works grant funds must be used for the living allowance, cost of employer taxes under sections 3111 and 3301 of the Internal Revenue Code of 1986, workers' compensation coverage, health benefits for each program participant, and administrative expenses, which must not exceed five percent of total program costs. Youthworks grant funds may also be used to supplement applicant resources to fund postservice benefits for program participants. Applicant resources, from sources and in a form determined by the commission, must be used to provide for all other program costs, including the portion of the applicant's obligation for postservice benefits that is not covered by state or federal grant funds and such costs as supplies, materials, transportation, and salaries and benefits of those staff directly involved in the operation, internal monitoring, and evaluation of the program.

HIST: 1993 c 146 art 5 s 11,20; 1994 c 647 art 4 s 9; 1Sp1995 c 3 art 4 s 11; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 103; 1998 c 398 art 3 s 18; 2000 c 489 art 4 s 1



Section 124D.45 Evaluation and reporting requirements.

124D.45 Evaluation and reporting requirements.

Subdivision 1. Grantee organizations. Each grantee organization shall report to the commission at the time and on the matters requested by the commission.

Subd. 2. Interim report. The commission must report semiannually to the legislature with interim recommendations to change the program.

Subd. 3. Repealed, 2000 c 254 s 51

HIST: 1993 c 146 art 5 s 12,20; 1994 c 647 art 4 s 10; 1Sp1995 c 3 art 4 s 12; 1Sp1997 c 4 art 3 s 20; 1998 c 397 art 3 s 18,19,103; 1998 c 398 art 3 s 18; 2000 c 254 s 27,28



Section 124D.453 Current funding for career and technical education.

124D.453 Current funding for career and technical education.

Subdivision 1. State payment of aids. The state shall pay aids for career and technical programs on a current funding basis.

Subd. 2. Limit. The commissioner may withhold all or any portion of the aid paid under this section for a career and technical education program which receives funds from any other source. A district or center must not receive a total amount of state aid pursuant to this section which, when added to funds from other sources, will provide the program an amount for salaries and travel which exceeds 100 percent of the amount of its expenditures for salaries and travel in the program.

Subd. 3. Career and technical aid. A district's career and technical education aid for fiscal years 2000 and 2001 equals the lesser of:

(a) $73 times the district's average daily membership in grades 10 to 12; or

(b) 25 percent of approved expenditures for the following:

(1) salaries paid to essential, licensed personnel providing direct instructional services to students in that fiscal year for services rendered in the district's approved career and technical education programs;

(2) contracted services provided by a public or private agency other than a Minnesota school district or cooperative center under subdivision 7;

(3) necessary travel between instructional sites by licensed career and technical education personnel;

(4) necessary travel by licensed career and technical education personnel for vocational student organization activities held within the state for instructional purposes;

(5) curriculum development activities that are part of a five-year plan for improvement based on program assessment;

(6) necessary travel by licensed career and technical education personnel for noncollegiate credit bearing professional development; and

(7) specialized vocational instructional supplies.

(c) Up to ten percent of a district's career and technical aid may be spent on equipment purchases. Districts using career and technical aid for equipment purchases must report to the department on the improved learning opportunities for students that result from the investment in equipment.

Subd. 4. Allocation from cooperative centers and intermediate districts. For purposes of subdivisions 3, paragraph (b), and 5, paragraph (b), a cooperative center or an intermediate district must allocate its approved expenditures for career and technical education programs among participating districts. For purposes of subdivision 5, paragraph (a), a cooperative center or an intermediate district must allocate its secondary vocational aid for fiscal year 1994 among participating districts. For 1995 and later fiscal years, career and technical aid for services provided by a cooperative center or an intermediate district shall be paid to the participating district.

Subd. 5. Aid guarantee. Notwithstanding subdivision 3, the career and technical education aid for a district is not less than the lesser of:

(a) 95 percent of the career and technical education aid the district received for the previous fiscal year; or

(b) 40 percent of the approved expenditures for career and technical programs included in subdivision 3, paragraph (b).

Subd. 6. Compliance with rules. Aid must be paid under this section only for services rendered or for costs incurred in career and technical education programs approved by the commissioner and operated in accordance with rules promulgated by the commissioner. These rules must provide minimum student-staff ratios required for a career and technical education program area to qualify for this aid. The rules must not require the collection of data at the program or course level to calculate career and technical aid. The rules must not require any minimum number of administrative staff, any minimum period of coordination time or extended employment for career and technical education personnel, or the availability of vocational student activities or organizations for a career and technical education program to qualify for this aid. The requirement in these rules that program components be available for a minimum number of hours must not be construed to prevent pupils from enrolling in career and technical education courses on an exploratory basis for less than a full school year. The commissioner must not require a district to offer more than four credits or 560 hours of vocational education course offerings in any school year. Rules relating to career and technical education programs must not incorporate the provisions of the state plan for vocational education by reference. This aid shall be paid only for services rendered and for costs incurred by essential, licensed personnel who meet the work experience requirements for licensure pursuant to the rules of the department of children, families, and learning. Licensed personnel means persons holding a valid career and technical license issued by the commissioner. If an average of five or fewer secondary full-time equivalent students are enrolled per teacher in an approved post-secondary program at intermediate district No. 287, 916, or 917, licensed personnel means persons holding a valid vocational license issued by the commissioner or the board of trustees of the Minnesota state colleges and universities. Notwithstanding section 127A.42, the commissioner may modify or withdraw the program or aid approval and withhold aid under this section without proceeding under section 127A.42 at any time. To do so, the commissioner must determine that the program does not comply with rules of the department of children, families, and learning or that any facts concerning the program or its budget differ from the facts in the district's approved application.

Subd. 7. Aid for contracted services. In addition to the provisions of subdivisions 2 and 6, a school district or cooperative center may contract with a public or private agency other than a Minnesota school district or cooperative center for the provision of career and technical education services. The commissioner must promulgate rules relating to program approval procedures and criteria for these contracts and aid must be paid only for contracts approved by the commissioner. The district or cooperative center contracting for these services must be construed to be providing the services.

Subd. 8. District reports. Each district or cooperative center must report data to the department for all career and technical education programs as required by the department to implement the career and technical aid formula.

HIST: 1976 c 271 s 62; 1977 c 447 art 5 s 10; 1978 c 764 s 69-71; 1979 c 334 art 5 s 27; 1981 c 358 art 5 s 39-42; 1982 c 548 art 5 s 12-15; 1984 c 463 art 5 s 24; 1Sp1985 c 12 art 6 s 9,10; 1Sp1986 c 1 art 9 s 12,13; 1987 c 398 art 3 s 22; 1989 c 329 art 3 s 8-11; 1990 c 562 art 3 s 3; 1991 c 265 art 3 s 13,14; 1993 c 224 art 3 s 24,25; art 13 s 41; 1993 c 374 s 7,8; 1994 c 647 art 3 s 12-15; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 16; 1998 c 397 art 2 s 109-115,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 3 s 1,4; 2000 c 489 art 4 s 2

* NOTE: This section is repealed by Laws 1999, chapter 241, *article 3, section 5, as amended by Laws 2000, chapter 489, *article 4, section 9, effective for revenue for fiscal year 2002.



Section 124D.454 Access to Minnesota's transition system for children with a disability.

124D.454 Access to Minnesota's transition system for children with a disability.

Subdivision 1. Purpose. The purpose of this section is to provide a method to fund transition programs for children with a disability. As used in this section, the term "children with a disability" shall have the meaning ascribed to it in section 125A.02.

Subd. 2. Definitions. For the purposes of this section, the definitions in this subdivision apply.

(a) "Base year" for fiscal year 1996 means fiscal year 1995. Base year for later fiscal years means the second fiscal year preceding the fiscal year for which aid will be paid.

(b) "Basic revenue" has the meaning given it in section 126C.10, subdivision 2. For the purposes of computing basic revenue pursuant to this section, each child with a disability shall be counted as prescribed in section 126C.05, subdivision 1.

(c) "Average daily membership" has the meaning given it in section 126C.05.

(d) "Program growth factor" means 1.00 for fiscal year 1998 and later.

(e) "Aid percentage factor" means 60 percent for fiscal year 1996, 70 percent for fiscal year 1997, 80 percent for fiscal year 1998, 90 percent for fiscal year 1999, and 100 percent for fiscal year 2000 and later.

Subd. 3. Base revenue. (a) The transition program-disabled base revenue equals the sum of the following amounts computed using base year data:

(1) 68 percent of the salary of each essential licensed person who provides direct instructional services to students employed during that fiscal year for services rendered in that district's transition program for children with a disability;

(2) 47 percent of the costs of necessary equipment for transition programs for children with a disability;

(3) 47 percent of the costs of necessary travel between instructional sites by transition program teachers of children with a disability but not including travel to and from local, regional, district, state, or national vocational student organization meetings;

(4) 47 percent of the costs of necessary supplies for transition programs for children with a disability but not to exceed an average of $47 in any one school year for each child with a disability receiving these services;

(5) for transition programs for children with disabilities provided by a contract approved by the commissioner with public, private, or voluntary agencies other than a Minnesota school district or cooperative center, in place of programs provided by the district, 52 percent of the difference between the amount of the contract and the basic revenue of the district for that pupil for the fraction of the school day the pupil receives services under the contract;

(6) for transition programs for children with disabilities provided by a contract approved by the commissioner with public, private, or voluntary agencies other than a Minnesota school district or cooperative center, that are supplementary to a full educational program provided by the school district, 52 percent of the amount of the contract; and

(7) for a contract approved by the commissioner with another Minnesota school district or cooperative center for vocational evaluation services for children with a disability for children that are not yet enrolled in grade 12, 52 percent of the amount of the contract.

(b) If requested by a school district for transition programs during the base year for less than the full school year, the commissioner may adjust the base revenue to reflect the expenditures that would have occurred during the base year had the program been operated for the full year.

Subd. 4. Adjusted transition-disabled base revenue. For fiscal year 1996 and later, a district's adjusted transition-disabled base revenue equals the district's transition-disabled base revenue times the ratio of the district's average daily membership for the current school year to the district's average daily membership for the base year.

Subd. 5. State total transition program-disabled revenue. The state total transition program-disabled revenue for fiscal year 2000 equals $8,982,000. The state total transition program-disabled revenue for fiscal year 2001 equals $8,966,000. The state total transition program-disabled revenue for later fiscal years equals:

(1) the state total transition program-disabled revenue for the preceding fiscal year; times

(2) the program growth factor; times

(3) the ratio of the state total average daily membership for the current fiscal year to the state total average daily membership for the preceding fiscal year.

Subd. 6. School district transition-disabled revenue. (a) A school district's transition-disabled revenue for fiscal year 1996 and later equals the state total transition-disabled revenue, minus the amount determined under paragraph (b), times the ratio of the district's adjusted transition-disabled base revenue to the state total adjusted transition-disabled base revenue.

(b) Notwithstanding paragraph (a), if the transition-disabled base revenue for a district equals zero and no district residents were enrolled in transition-disabled programs during the base year, the transition-disabled revenue equals the amount computed according to subdivision 3 using current year data.

Subd. 7. School district transition-disabled aid. A school district's transition-disabled aid for fiscal year 1996 and later equals the district's transition-disabled revenue times the aid percentage factor for that year.

Subd. 8. Use of aid. The aid provided under this section shall be paid only for services rendered or for the costs which are incurred according to this section for transition programs for children with a disability which are approved by the commissioner of children, families, and learning and operated in accordance with rules promulgated by the commissioner. These rules shall be subject to the restrictions provided in section 124D.453, subdivision 6. The procedure for application for approval of these programs shall be as provided in section 125A.75, subdivisions 4 and 6, and the application review process shall be conducted by the office of lifework development in the department.

Subd. 9. Payment of aid. All aid pursuant to this section shall be paid to the district or cooperative center providing the services. All aid received by a district or center from any source for transition programs for children with a disability shall be utilized solely for that purpose.

Subd. 10. Exclusion. A district shall not receive aid pursuant to section 124D.453 or 125A.76 for salaries, supplies, travel or equipment for which the district receives aid pursuant to this section.

Subd. 11. Revenue allocation from cooperative centers and intermediate districts. For purposes of this section, a cooperative center or an intermediate district must allocate its approved expenditures for transition programs for children with a disability among participating school districts. Aid for transition programs for children with a disability for services provided by a cooperative or intermediate district shall be paid to the participating districts.

HIST: 1978 c 764 s 72; 1979 c 334 art 5 s 28; 1981 c 358 art 5 s 43-45; 1982 c 548 art 5 s 16-18; 1Sp1985 c 12 art 3 s 18; 1987 c 398 art 3 s 23-25; 1Sp1987 c 4 art 1 s 1; 1989 c 329 art 3 s 12-14; 1991 c 265 art 3 s 15,38; 1993 c 224 art 3 s 26-28; 1993 c 374 s 9; 1Sp1995 c 3 art 13 s 5; art 15 s 18-24; art 16 s 13; 1996 c 412 art 3 s 28,29; 1997 c 7 art 1 s 62; 1Sp1997 c 4 art 2 s 27,28; art 3 s 13-16; 1998 c 397 art 2 s 116,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 2 s 10; art 3 s 4; 2000 c 254 s 29; 2000 c 489 art 4 s 3-5; art 10 s 5,6; 1Sp2001 c 6 art 8 s 3



Section 124D.46 Education and employment transitions system.

124D.46 Education and employment transitions system.

Subdivision 1. Goals. To better prepare all learners to make transitions between education and employment, a comprehensive education and employment transitions system is established that is driven by multisector partnerships and takes a lifelong approach to workforce development. The goals of the statewide education and employment transitions system are:

(1) to improve the skills learners need to achieve greater levels of self-sufficiency through education, training, and work;

(2) to improve work-related counseling and information about career opportunities and vocational education programs available to learners to facilitate workforce development;

(3) to integrate opportunities for work-based learning, service-learning, and other applied learning methods into the elementary, secondary, and post-secondary curriculum and state and local graduation standards;

(4) to increase participation in employment opportunities and demonstrate the relationship between education and employment at the elementary, secondary, and post-secondary education levels;

(5) to promote the efficient use of public and private resources by coordinating elementary, secondary, and post-secondary education with related government programs;

(6) to expand educational options available to all learners through collaborative efforts between school districts, post-secondary institutions, employers, organized labor, workers, learners, parents, community-based organizations, and other interested parties;

(7) to increase opportunities for women, minorities, individuals with a disability, and at-risk learners to fully participate in work-based learning;

(8) to establish performance standards for learners that integrate state and local graduation standards and generally recognized industry and occupational skill standards; and

(9) to provide support systems including a unified labor market information system; a centralized quality assurance system with information on learner achievement, employer satisfaction, and measurable system outcomes; a statewide marketing system to promote the importance of lifework development; a comprehensive professional development system for public and private sector partners; and a comprehensive system for providing technical support to local partnerships for education and employment transitions.

Subd. 2. Funding. Work-based learning programs incorporating post-secondary instruction implemented under this section and sections 124D.47 to 124D.49 shall provide for student funding according to section 124D.09.

Subd. 3. Governor's workforce development council. The governor's workforce development council is responsible for developing, implementing, and evaluating the statewide education and employment transitions system and achieving the goals of the system.

Subd. 4. Partnership grants. The council must award grants to implement local education and employment transition partnerships established under section 124D.49. Grants under this section may be used for the local education and employment transitions system, youth apprenticeship and other work-based learning programs, youth employer programs, youth entrepreneurship programs, and other programs and purposes the council determines fulfill the purposes of the education and employment transitions system. The council must evaluate grant proposals on the basis of the elements required in the local plan described in section 124D.49, subdivision 3. The council must develop and publicize the grant application process and review and comment on the proposals submitted. Priority in awarding grants must be given to local partnerships that include multiple communities and a viable base of educational, work-based learning, and employment opportunities.

Subd. 5. Expired

Subd. 6. Expired

HIST: 1993 c 335 s 1; 1Sp1995 c 3 art 4 s 23; 1998 c 397 art 3 s 99,100,103; art 11 s 3



Section 124D.47 Comprehensive youth apprenticeship program.

124D.47 Comprehensive youth apprenticeship program.

Subdivision 1. Academic instruction and work-related learning. Comprehensive youth apprenticeship programs and other work-based learning programs under the education and employment transitions system must integrate academic instruction and work-related learning in the classroom and at the workplace. Schools, in collaboration with learners' employers, must use competency-based measures to evaluate learners' progress in the program. Learners who successfully complete the program must receive academic and occupational credentials from the participating school.

Subd. 2. Youth apprenticeship programs. (a) A comprehensive youth apprenticeship program must require representatives of secondary and post-secondary school systems, affected local businesses, industries, occupations and labor, as well as the local community, to be actively and collaboratively involved in advising and managing the program and ensuring, in consultation with local private industry councils, that the youth apprenticeship program meets local labor market demands, provides student apprentices with the high skill training necessary for career advancement, meets applicable state graduation requirements and labor standards, pays apprentices for their work and provides support services to program participants.

(b) Local employers, collaborating with labor organizations where appropriate, must assist the program by analyzing workplace needs, creating work-related curriculum, employing and adequately paying youth apprentices engaged in work-related learning in the workplace, training youth apprentices to become skilled in an occupation, providing student apprentices with a workplace mentor, periodically informing the school of an apprentice's progress, and making a reasonable effort to employ youth apprentices who successfully complete the program.

(c) A student participating in a comprehensive youth apprenticeship program must sign a youth apprenticeship agreement with participating entities that obligates youth apprentices, their parents or guardians, employers, and schools to meet program requirements; indicates how academic instruction, work-based learning, and worksite learning and experience will be integrated; ensures that successful youth apprentices will receive a recognized credential of academic and occupational proficiency; and establishes the wage rate and other benefits for which youth apprentices are eligible while employed during the program.

(d) Secondary school principals, counselors, or business mentors familiar with the education to employment transitions system must inform entering secondary school students about available occupational and career opportunities and the option of entering a youth apprenticeship or other work-based learning program to obtain post-secondary academic and occupational credentials.

HIST: 1993 c 224 art 14 s 17; 1993 c 335 s 3; 1993 c 374 s 25; 1Sp1995 c 3 art 4 s 24,25; 1998 c 397 art 3 s 103



Section 124D.48 General application of workplace health and safety laws; displacement of workers prohibited.

124D.48 General application of workplace health and safety laws; displacement of workers prohibited.

(a) All state and federal laws relating to workplace health and safety apply to youth apprenticeships.

(b) The employment of a youth apprentice may not displace or cause any reduction in the number of nonovertime hours worked, wages, or benefits of a currently employed worker.

HIST: 1993 c 335 s 6; 1998 c 397 art 3 s 103



Section 124D.49 Education and employment transitions partnerships.

124D.49 Education and employment transitions partnerships.

Subdivision 1. Local partnerships; establishment. Local education and employment transitions partnerships may be established to implement local education and employment transitions systems. Local partnerships must represent multiple sectors in the community, including, at a minimum, representatives of employers, primary and secondary education, labor and professional organizations, workers, learners, parents, community-based organizations, and to the extent possible, post-secondary education.

Subd. 2. Board. A local education and employment transitions partnership must establish a governing board for planning and implementing work-based and other applied learning programs. The board must consist of at least one representative from each member of the education and employment transitions partnership. A majority of the board must consist of representatives of local or regional employers.

Subd. 3. Local education and employment transitions systems. A local education and employment transitions partnership must assess the needs of employers, employees, and learners, and develop a plan for implementing and achieving the objectives of a local or regional education and employment transitions system. The plan must provide for a comprehensive local system for assisting learners and workers in making the transition from school to work or for retraining in a new vocational area. The objectives of a local education and employment transitions system include:

(1) increasing the effectiveness of the educational programs and curriculum of elementary, secondary, and post-secondary schools and the work site in preparing students in the skills and knowledge needed to be successful in the workplace;

(2) implementing learner outcomes for students in grades kindergarten through 12 designed to introduce the world of work and to explore career opportunities, including nontraditional career opportunities;

(3) eliminating barriers to providing effective integrated applied learning, service-learning, or work-based curriculum;

(4) increasing opportunities to apply academic knowledge and skills, including skills needed in the workplace, in local settings which include the school, school-based enterprises, post-secondary institutions, the workplace, and the community;

(5) increasing applied instruction in the attitudes and skills essential for success in the workplace, including cooperative working, leadership, problem-solving, and respect for diversity;

(6) providing staff training for vocational guidance counselors, teachers, and other appropriate staff in the importance of preparing learners for the transition to work, and in methods of providing instruction that incorporate applied learning, work-based learning, and service-learning experiences;

(7) identifying and enlisting local and regional employers who can effectively provide work-based or service-learning opportunities, including, but not limited to, apprenticeships, internships, and mentorships;

(8) recruiting community and workplace mentors including peers, parents, employers and employed individuals from the community, and employers of high school students;

(9) identifying current and emerging educational, training, and employment needs of the area or region, especially within industries with potential for job growth;

(10) improving the coordination and effectiveness of local vocational and job training programs, including vocational education, adult basic education, tech prep, apprenticeship, service-learning, youth entrepreneur, youth training and employment programs administered by the commissioner of economic security, and local job training programs under the Job Training Partnership Act, United States Code, title 29, section 1501, et seq.;

(11) identifying and applying for federal, state, local, and private sources of funding for vocational or applied learning programs;

(12) providing students with current information and counseling about career opportunities, potential employment, educational opportunities in post-secondary institutions, workplaces, and the community, and the skills and knowledge necessary to succeed;

(13) providing educational technology, including interactive television networks and other distance learning methods, to ensure access to a broad variety of work-based learning opportunities;

(14) including students with disabilities in a district's vocational or applied learning program and ways to serve at-risk learners through collaboration with area learning centers under sections 123A.05 to 123A.09, or other alternative programs; and

(15) providing a warranty to employers, post-secondary education programs, and other post-secondary training programs, that learners successfully completing a high school work-based or applied learning program will be able to apply the knowledge and work skills included in the program outcomes or graduation requirements. The warranty shall require education and training programs to continue to work with those learners that need additional skill development until they can demonstrate achievement of the program outcomes or graduation requirements.

Subd. 4. Annual reports. A local education and employment transitions partnership must annually publish a report and submit information to the council as required. The report must include information required by the council for the statewide system performance assessment. The report must be available to the public in the communities served by the local education and employment transitions partnership. The report must be published no later than September 1 of the year following the year in which the data was collected.

HIST: 1Sp1995 c 3 art 4 s 26,30; 1998 c 397 art 3 s 101,103; art 11 s 3



Section 124D.50 Service-learning and work-based learning curriculum and programs.

124D.50 Service-learning and work-based learning curriculum and programs.

Subdivision 1. Service-learning and work-based learning programs study. The governor's workforce development council must assist the commissioner in studying how to combine community service activities and service-learning with work-based learning programs.

Subd. 2. Service-learning programs developed. The commissioner, in consultation with the commission, shall develop a service-learning program curriculum that includes a policy framework and strategies for youth community service and an infrastructure for mentoring youth. The commissioner shall include in the curriculum at least the following:

(1) youth community service strategies that enable young people to make significant contributions to the welfare of their community through such organizations as schools, colleges, government agencies, and community-based organizations or through individual efforts;

(2) mentoring strategies that enable young people to be matched with caring, responsible individuals who can encourage and guide the young people in their personal growth and development;

(3) guidelines, criteria, and procedures for community service programs that incorporate the results of the study in subdivision 1; and

(4) criteria for community service activities and service-learning.

Subd. 3. Structuring programs according to grade or education level. The service-learning curriculum must accommodate students' grade level or the last completed grade level of the participants not currently enrolled in school. Schools must provide at least the following:

(1) for students in grades 7 to 9, an opportunity to learn about service-learning activities and possible occupations;

(2) for students in grade 10, an opportunity to apply for service-learning under section 124D.19 subdivision 10, and youth apprenticeship programs; and

(3) for students in grades 11 and 12 and young people not currently enrolled in school, an opportunity to become involved in community service activities, participate in youth apprenticeship programs, and, depending upon the individual's demonstrated abilities, complete high school or pursue post-secondary coursework.

Subd. 4. Programs following youth community service. (a) The Minnesota commission on national and community service in cooperation with the governor's workforce development council, the commissioner and the higher education services office, shall provide for those participants who successfully complete youth community service under sections 124D.39 to 124D.44, the following:

(1) for those who have a high school diploma or its equivalent, an opportunity to participate in a youth apprenticeship program at a community or technical college; and

(2) for those who are post-secondary students, an opportunity to participate in an educational program that supplements post-secondary courses leading to a degree or a statewide credential of academic and occupational proficiency.

(b) Participants who successfully complete a youth community service program under sections 124D.39 to 124D.45 are eligible to receive an education voucher as provided under section 124D.42, subdivision 4. The voucher recipient may apply the voucher toward the cost of the recipient's tuition and other education-related expenses at a post-secondary school under paragraph (a).

(c) The governor's workforce development council, in cooperation with the board of trustees of the Minnesota state colleges and universities, must establish a mechanism to transfer credit earned in a youth apprenticeship program between the technical colleges and other post-secondary institutions offering applied associate degrees.

HIST: 1993 c 146 art 5 s 14; 1994 c 647 art 4 s 13-15; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 4 s 13,14,30; art 16 s 13; 1998 c 397 art 3 s 51,52,103; art 11 s 3



Section 124D.505 Minnesota career information system.

124D.505 Minnesota career information system.

(a) The department of children, families, and learning, through the Minnesota career information system (MCIS), may provide career information to, including, but not limited to, school districts and other educational organizations, employment and training services, human service agencies, libraries, and families. The department shall collect fees necessary to recover all expenditures related to the operation of the Minnesota career information system.

(b) Grants and other legislative funds may be accepted and used for the improvement or operation of the Minnesota career information system. All receipts shall be deposited in a special account in the special revenue fund that shall be carried over at the end of each fiscal year. The money in the account, along with any interest earned, is appropriated to the commissioner of children, families, and learning for the Minnesota career information system and must be for the sole use and benefit of the system. The department shall recognize that the Minnesota career information system operates under a self-supporting directive, and accordingly, must provide sufficient administrative latitude within the confines of law to enable the system to operate effectively.

HIST: 1Sp1997 c 4 art 3 s 1; 1998 c 397 art 4 s 51



Section 124D.51 Evening schools; adult and continuing education.

124D.51 Evening schools; adult and continuing education.

The board may establish and maintain public evening schools and adult and continuing education programs. The evening schools and adult and continuing education programs maintained by the board must be available to all persons over 16 years of age who, from any cause, are unable to attend the full-time elementary or secondary schools of such district.

HIST: Ex1959 c 71 art 4 s 17; 1961 c 225 s 1; 1967 c 173 s 2; 1969 c 21 s 1; 1969 c 104 s 1; 1973 c 491 s 1; 1975 c 359 s 23; 1978 c 616 s 5; 1979 c 334 art 6 s 9; 1980 c 609 art 6 s 16; 1981 c 194 s 1; 1981 c 358 art 7 s 22; 1982 c 548 art 6 s 4; 1986 c 444; 1987 c 309 s 24; 1987 c 398 art 7 s 20; 1988 c 626 s 1; 1988 c 668 s 2; 1988 c 718 art 7 s 21; 1991 c 265 art 6 s 22; art 9 s 36; 1992 c 499 art 12 s 8; 1993 c 224 art 12 s 16; art 13 s 17; 1994 c 647 art 6 s 11-13; 1Sp1995 c 3 art 9 s 20; art 16 s 13; 1996 c 412 art 3 s 10; art 6 s 1; 1Sp1997 c 4 art 6 s 7; art 7 s 4; 1998 c 397 art 1 s 54; art 3 s 53,103; art 5 s 88-90; art 6 s 62-68; art 8 s 1,2; art 11 s 3; 1998 c 398 art 6 s 17



Section 124D.518 Adult basic education aid definitions.

124D.518 Adult basic education aid definitions.

Subdivision 1. Applicability. The definitions in this section apply to sections 124D.52 to 124D.531.

Subd. 2. Adult basic education consortium. "Adult basic education consortium" means a voluntary association of school districts, public agencies, or nonprofit organizations that work together to provide coordinated adult basic education services in a designated geographic area, and that act as a fiscal entity providing adult basic education services.

Subd. 3. Contact hours. (a) "Contact hours" means the number of hours during which a student was engaged in learning activities provided by an approved adult education program. Contact hours excludes homework but includes interactive distance learning. The commissioner may only reallocate contact hours among programs to adjust for changes in program membership between the first prior program year and the current program year based on the actual contact hours reported for the first prior program year.

(b) For revenue beginning in fiscal year 2002, contact hours for a provider of adult basic education services funded in fiscal year 2000, but not eligible for basic population aid in fiscal year 2001, is computed by multiplying the provider's contact hours by 1.03.

(c) For aid in fiscal year 2001, contact hours in fiscal year 2000 equals the number of full-time equivalent learners times the contact hours. A level one full-time equivalent learner is equal to 240 contact hours and a level two full-time learner is equal to 408 contact hours.

Subd. 4. First prior program year. "First prior program year" means the period from May 1 of the second prior fiscal year through April 30 of the first prior fiscal year.

Subd. 5. Unreimbursed expenses. "Unreimbursed expenses" means allowable adult basic education expenses of a program, in the current program year, that are not covered by payments from federal or private for-profit sources.

HIST: 2000 c 489 art 1 s 10; 1Sp2001 c 3 art 3 s 1



Section 124D.52 Adult basic education.

124D.52 Adult basic education.

Subdivision 1. Program requirements. An adult basic education program is a day or evening program offered by a district that is for people over 16 years of age who do not attend an elementary or secondary school. The program offers academic instruction necessary to earn a high school diploma or equivalency certificate. Tuition and fees may not be charged to a learner for instruction paid under this section, except for a security deposit to assure return of materials, supplies, and equipment.

Each approved adult basic education program must develop a memorandum of understanding with the local workforce development centers located in the approved program's service delivery area. The memorandum of understanding must describe how the adult basic education program and the workforce development centers will cooperate and coordinate services to provide unduplicated, efficient, and effective services to clients.

Adult basic education aid must be spent for adult basic education purposes as specified in sections 124D.518 to 124D.531.

Subd. 2. Program approval. (a) To receive aid under this section, a district, a consortium of districts, the department of corrections, or a private nonprofit organization must submit an application by June 1 describing the program, on a form provided by the department. The program must be approved by the commissioner according to the following criteria:

(1) how the needs of different levels of learning will be met;

(2) for continuing programs, an evaluation of results;

(3) anticipated number and education level of participants;

(4) coordination with other resources and services;

(5) participation in a consortium, if any, and money available from other participants;

(6) management and program design;

(7) volunteer training and use of volunteers;

(8) staff development services;

(9) program sites and schedules;

(10) program expenditures that qualify for aid;

(11) program ability to provide data related to learner outcomes as required by law; and

(12) a copy of the memorandum of understanding described in subdivision 1 submitted to the commissioner.

(b) Adult basic education programs may be approved under this subdivision for up to five years. Five-year program approval must be granted to an applicant who has demonstrated the capacity to:

(1) offer comprehensive learning opportunities and support service choices appropriate for and accessible to adults at all basic skill need levels;

(2) provide a participatory and experiential learning approach based on the strengths, interests, and needs of each adult, that enables adults with basic skill needs to:

(i) identify, plan for, and evaluate their own progress toward achieving their defined educational and occupational goals;

(ii) master the basic academic reading, writing, and computational skills, as well as the problem-solving, decision making, interpersonal effectiveness, and other life and learning skills they need to function effectively in a changing society;

(iii) locate and be able to use the health, governmental, and social services and resources they need to improve their own and their families' lives; and

(iv) continue their education, if they desire, to at least the level of secondary school completion, with the ability to secure and benefit from continuing education that will enable them to become more employable, productive, and responsible citizens;

(3) plan, coordinate, and develop cooperative agreements with community resources to address the needs that the adults have for support services, such as transportation, flexible course scheduling, convenient class locations, and child care;

(4) collaborate with business, industry, labor unions, and employment-training agencies, as well as with family and occupational education providers, to arrange for resources and services through which adults can attain economic self-sufficiency;

(5) provide sensitive and well trained adult education personnel who participate in local, regional, and statewide adult basic education staff development events to master effective adult learning and teaching techniques;

(6) participate in regional adult basic education peer program reviews and evaluations;

(7) submit accurate and timely performance and fiscal reports;

(8) submit accurate and timely reports related to program outcomes and learner follow-up information; and

(9) spend adult basic education aid on adult basic education purposes only, which are specified in sections 124D.518 to 124D.531.

(c) The commissioner shall require each district to provide notification by February 1, 2001, of its intent to apply for funds under this section as a single district or as part of an identified consortium of districts. A district receiving funds under this section must notify the commissioner by February 1 of its intent to change its application status for applications due the following June 1.

Subd. 3. Accounts; revenue; aid. Each district, group of districts, or private nonprofit organization providing adult basic education programs must establish and maintain accounts separate from all other district accounts for the receipt and disbursement of all funds related to these programs. All revenue received pursuant to this section must be utilized solely for the purposes of adult basic education programs. State aid must not equal more than 100 percent of the unreimbursed expenses of providing these programs, excluding in-kind costs.

Subd. 4. English as a second language programs. Persons may teach English as a second language classes conducted at a worksite, if they meet the requirements of section 122A.19, subdivision 1, clause (a), regardless of whether they are licensed teachers. Persons teaching English as a second language for an approved adult basic education program must possess a bachelor's or master's degree in English as a second language, applied linguistics, or bilingual education, or a related degree as approved by the commissioner.

Subd. 5. Basic service level. A district, or a consortium of districts, with a program approved by the commissioner under subdivision 2 must establish, in consultation with the commissioner, a basic level of service for every adult basic education site in the district or consortium. The basic service level must describe minimum levels of academic instruction and support services to be provided at each site. The program must set a basic service level that promotes effective learning and student achievement with measurable results. Each district or consortium of districts must submit its basic service level to the commissioner for approval.

Subd. 6. Cooperative English as a second language and adult basic education programs. (a) A school district, or adult basic education consortium that receives revenue under section 124D.531, may deliver English as a second language, citizenship, or other adult education programming in collaboration with community-based and nonprofit organizations located within its district or region, and with correctional institutions. The organization or correctional institution must have the demonstrated capacity to offer education programs for adults. Community-based or nonprofit organizations must meet the criteria in paragraph (b), or have prior experience. A community-based or nonprofit organization or a correctional institution may be reimbursed for unreimbursed expenses as defined in section 124D.518, subdivision 5, for the administration of English as a second language or adult basic education programs, not to exceed eight percent of the total funds provided by a school district or adult basic education consortium. The administrative reimbursement for a school district or adult basic education consortium that delivers services cooperatively with a community-based or nonprofit organization or correctional institution is limited to five percent of the program aid, not to exceed the unreimbursed expenses of administering programs delivered by community-based or nonprofit organizations or correctional institutions.

(b) A community-based organization or nonprofit organization that delivers education services under this section must demonstrate that it has met the following criteria:

(1) be legally established as a nonprofit organization;

(2) have an established system for fiscal accounting and reporting that is consistent with the department of children, families, and learning's adult basic education completion report and reporting requirements under section 124D.531;

(3) require all instructional staff to complete a training course in teaching adult learners; and

(4) develop a learning plan for each student that identifies defined educational and occupational goals with measures to evaluate progress.

Subd. 7. Performance tracking system. (a) By July 1, 2000, each approved adult basic education program must develop and implement a performance tracking system to provide information necessary to comply with federal law and serve as one means of assessing the effectiveness of adult basic education programs. The tracking system must be designed to collect data on the following core outcomes for learners who have completed participation in the adult basic education program:

(1) demonstrated improvements in literacy skill levels in reading, writing, speaking the English language, numeracy, problem solving, English language acquisition, and other literacy skills;

(2) placement in, retention in, or completion of post-secondary education, training, unsubsidized employment, or career advancement; and

(3) receipt of a secondary school diploma or its recognized equivalent.

(b) A district, group of districts, state agency, or private nonprofit organization providing an adult basic education program may meet this requirement by developing a tracking system based on either or both of the following methodologies:

(1) conducting a reliable follow-up survey; or

(2) submitting student information, including social security numbers for data matching.

Data related to obtaining employment must be collected in the first quarter following program completion or can be collected while the student is enrolled, if known. Data related to employment retention must be collected in the third quarter following program exit. Data related to any other specified outcome may be collected at any time during a program year.

(c) When a student in a program is requested to provide the student's social security number, the student must be notified in a written form easily understandable to the student that:

(1) providing the social security number is optional and no adverse action may be taken against the student if the student chooses not to provide the social security number;

(2) the request is made under section 124D.52, subdivision 7;

(3) if the student provides the social security number, it will be used to assess the effectiveness of the program by tracking the student's subsequent career; and

(4) the social security number will be shared with the department of children, families, and learning; Minnesota state colleges and universities; and the department of economic security in order to accomplish the purposes of this section and will not be used for any other purpose or reported to any other governmental entities.

(d) Annually a district, group of districts, state agency, or private nonprofit organization providing programs under this section must forward the tracking data collected to the department of children, families, and learning. For the purposes of longitudinal studies on the employment status of former students under this section, the department of children, families, and learning must forward the social security numbers to the department of economic security to electronically match the social security numbers of former students with wage detail reports filed under section 268.044. The results of data matches must, for purposes of this section and consistent with the requirements of the United States Code, title 29, section 2871, of the Workforce Investment Act of 1998, be compiled in a longitudinal form by the department of economic security and released to the department of children, families, and learning in the form of summary data that does not identify the individual students. The department of children, families, and learning may release this summary data. State funding for adult basic education programs must not be based on the number or percentage of students who decline to provide their social security numbers or on whether the program is evaluated by means of a follow-up survey instead of data matching.

HIST: Ex1959 c 71 art 5 s 26; 1969 c 864 s 1; 1971 c 827 s 1; 1975 c 432 s 42; 1976 c 271 s 50; 1977 c 447 art 4 s 2,3; 1981 c 358 art 4 s 1-4; 1982 c 548 art 6 s 14,15; 1983 c 314 art 4 s 1; 1Sp1985 c 12 art 4 s 3; 1987 c 398 art 4 s 8-10; 1988 c 718 art 7 s 31; 1989 c 329 art 4 s 7-9; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 10 s 2; 1991 c 265 art 4 s 8,9; 1993 c 224 art 4 s 19; art 12 s 19; 1994 c 647 art 4 s 16-18; 1997 c 162 art 2 s 16; 1Sp1997 c 4 art 6 s 11; 1998 c 397 art 3 s 69,70,103; 1999 c 205 art 4 s 3,4; 2000 c 489 art 1 s 11-15; 1Sp2001 c 3 art 3 s 2



Section 124D.521 Consortium requirements.

124D.521 Consortium requirements.

(a) Each consortium, as defined under section 124D.518, subdivision 1, must meet at least twice per year to develop and amend as necessary an annual consortium agreement signed by all members and filed with the department of children, families, and learning that at a minimum includes:

(1) a description of the members and fiscal agent of the consortium;

(2) a description of the contributions of each member of the consortium and the process for distributing state aid among the members; and

(3) the state adult basic education assurances from the annual adult basic education program application.

As a condition of membership in a consortium, each member must make a documented contribution toward the cost of adult basic education programming, either as a direct financial contribution, or an in-kind contribution.

(b) Each consortium's designated fiscal agent must:

(1) collect data from consortium members;

(2) submit required performance reports and fiscal reports to the state;

(3) receive state adult basic education aid under section 124D.531 for adult basic education programming delivered by the consortium; and

(4) distribute state adult basic education aid to members of the consortium according to the consortium agreement.

HIST: 2000 c 489 art 1 s 16



Section 124D.522 Adult basic education supplemental service grants.

124D.522 Adult basic education supplemental service grants.

(a) The commissioner, in consultation with the policy review task force under section 124D.521, may make grants to nonprofit organizations to provide services that are not offered by a district adult basic education program or that are supplemental to either the statewide adult basic education program, or a district's adult basic education program. The commissioner may make grants for: staff development for adult basic education teachers and administrators; training for volunteer tutors; training, services, and materials for serving disabled students through adult basic education programs; statewide promotion of adult basic education services and programs; development and dissemination of instructional and administrative technology for adult basic education programs; programs which primarily serve communities of color; adult basic education distance learning projects, including television instruction programs; and other supplemental services to support the mission of adult basic education and innovative delivery of adult basic education services.

(b) The commissioner must establish eligibility criteria and grant application procedures. Grants under this section must support services throughout the state, focus on educational results for adult learners, and promote outcome-based achievement through adult basic education programs. Beginning in fiscal year 2002, the commissioner may make grants under this section from the state total adult basic education aid set aside for supplemental service grants under section 124D.531. Up to one-fourth of the appropriation for supplemental service grants must be used for grants for adult basic education programs to encourage and support innovations in adult basic education instruction and service delivery. A grant to a single organization cannot exceed $100,000. Nothing in this section prevents an approved adult basic education program from using state or federal aid to purchase supplemental services.

HIST: 2000 c 489 art 1 s 17; 1Sp2001 c 3 art 3 s 3



Section 124D.53 Repealed, 2000 c 489 art 1 s 46

124D.53 Repealed, 2000 c 489 art 1 s 46

* NOTE: Subdivision 2 was also amended by Laws 2000, chapter *254, section 30, to read as follows:

* "Subd. 2. Programs funded. Adult basic education *programs established under section 124D.52 and approved by the *commissioner are eligible for aid under this section."

* NOTE: Subdivision 3 was also amended by Laws 2000, chapter *489, article 1, section 18, to read as follows:

* "Subd. 3. Aid. For fiscal year 2000, adult basic *education aid for each approved program equals $1,767 times the *number of full-time equivalent students in its adult basic *education program during the first prior program year."



Section 124D.531 Adult basic education aid.

124D.531 Adult basic education aid.

Subdivision 1. State total adult basic education aid. (a) The state total adult basic education aid for fiscal year 2001 equals $30,157,000. The state total adult basic education aid for later years equals:

(1) the state total adult basic education aid for the preceding fiscal year; times

(2) the lesser of:

(i) 1.08, or

(ii) the greater of 1.00 or the ratio of the state total contact hours in the first prior program year to the state total contact hours in the second prior program year. Beginning in fiscal year 2002, two percent of the state total adult basic education aid must be set aside for adult basic education supplemental service grants under section 124D.522.

(b) The state total adult basic education aid, excluding basic population aid, equals the difference between the amount computed in paragraph (a), and the state total basic population aid under subdivision 2.

Subd. 2. Basic population aid. A district is eligible for basic population aid if the district has a basic service level approved by the commissioner under section 124D.52, subdivision 5, or is a member of a consortium with an approved basic service level. Basic population aid is equal to the greater of $4,000 or $1.80 times the population of the district. District population is determined according to section 275.14.

Subd. 3. Program revenue. Adult basic education programs established under section 124D.52 and approved by the commissioner are eligible for revenue under this subdivision. For fiscal year 2001 and later, adult basic education revenue for each approved program equals the sum of:

(1) the basic population aid under subdivision 2 for districts participating in the program during the current program year; plus

(2) 84 percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the contact hours for students participating in the program during the first prior program year to the state total contact hours during the first prior program year; plus

(3) eight percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the enrollment of students with limited English proficiency during the second prior school year in districts participating in the program during the current program year to the state total enrollment of students with limited English proficiency during the second prior school year in districts participating in adult basic education programs during the current program year; plus

(4) eight percent times the amount computed in subdivision 1, paragraph (b), times the ratio of the latest federal census count of the number of adults aged 20 or older with no diploma residing in the districts participating in the program during the current program year to the latest federal census count of the state total number of adults aged 20 or older with no diploma residing in the districts participating in adult basic education programs during the current program year.

Subd. 4. Adult basic education program aid limit. (a) Notwithstanding subdivisions 2 and 3, the total adult basic education aid for a program per prior year contact hour must not exceed four times the rate per prior year contact hour computed under subdivision 3, clause (2).

(b) For fiscal year 2002 and later, the aid for a program under subdivision 3, clause (2), adjusted for changes in program membership, must not exceed the aid for that program under subdivision 3, clause (2), for the first preceding fiscal year by more than the greater of 17 percent or $20,000.

(c) Adult basic education aid is payable to a program for unreimbursed costs.

Subd. 5. Aid guarantee. Notwithstanding subdivisions 1, 3, and 4, for fiscal year 2001, any adult basic education program qualifying for aid under this section, that receives less state aid than in fiscal year 2000 must receive additional aid equal to the difference between its fiscal year 2000 aid and its fiscal year 2001 aid.

Subd. 6. Payment of aid to fiscal agent. (a) Except as provided in paragraph (b), adult basic education aid must be paid directly to the fiscal agent of each approved program. An approved program must have only one fiscal agent.

(b) A district that is part of a consortium may request direct payment of basic population aid under subdivision 2. The district must make a written request to the commissioner by June 15 for aid payments the following fiscal year. The request must include certification that:

(1) the district will deposit direct aid payments in a separate adult basic education account; and

(2) the district will use direct aid payments only for adult basic education instruction.

Subd. 7. Program audits. Programs that receive aid under this section must maintain records that support the aid payments. The commissioner may audit these records upon request. The commissioner must establish procedures for conducting fiscal audits of adult basic education programs according to the schedule in this subdivision. In calendar year 2003, the commissioner must audit one-half of approved adult basic education programs that received aid for fiscal year 2002, and in calendar year 2004, the commissioner must audit the remaining unaudited programs for aid received in fiscal year 2003. Beginning with fiscal year 2005, the commissioner must, at a minimum, audit each adult basic education program once every five years. The commissioner must establish procedures to reconcile any discrepancies between aid payments based on information reported to the commissioner and aid estimates based on a program audit.

Subd. 8. Administrative cap. A consortium or district shall not spend more than five percent of the consortium or district's total adult basic education aid on administrative costs.

Subd. 9. Fiscal reports. Programs that receive aid under this section must submit an annual report to the commissioner that includes revenue and expense reports for each district and program, including instructional services offered in partnership with businesses and nonprofit organizations.

HIST: 2000 c 489 art 1 s 19; 1Sp2001 c 3 art 3 s 4-6



Section 124D.54 Adult high school graduation aid.

124D.54 Adult high school graduation aid.

Subdivision 1. Aid eligibility. Adult high school graduation aid for eligible pupils age 21 or over equals:

(1) for fiscal year 2000: 1.30 multiplied by the average daily membership under section 126C.05, subdivision 12, multiplied by the greater of (i) $1,676 or (ii) $3,251,000 divided by the state total weighted average daily membership, not to exceed $2,295;

(2) for fiscal year 2001 and later fiscal years: $2,338 multiplied by 1.30 multiplied by the average daily membership under section 126C.05, subdivision 12.

Adult high school graduation aid must be paid in addition to any other aid to the district. Pupils age 21 or over may not be counted by the district for any purpose other than adult high school graduation aid.

Subd. 2. Aid follows pupil. Adult high school graduation aid accrues to the account and the fund of the eligible programs, under section 124D.68, subdivision 3, that serve adult diploma students.

HIST: 1988 c 718 art 6 s 9; 1990 c 562 art 4 s 3; 1991 c 265 art 4 s 12; 1Sp1995 c 3 art 4 s 17; art 16 s 13; 1997 c 162 art 2 s 21; 1998 c 397 art 3 s 103; art 11 s 3; 1999 c 205 art 4 s 7; 1999 c 249 s 4



Section 124D.548 Repealed, 1998 c 398 art 6 s 38

124D.548 Repealed, 1998 c 398 art 6 s 38



Section 124D.549 General education development (GED) tests rules; commissioner.

124D.549 General education development (GED) tests rules; commissioner.

The commissioner may amend rules to reflect changes in the national minimum standard score for passing the general education development (GED) tests.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 6 s 4-12



Section 124D.55 General education development (GED) test fees.

124D.55 General education development (GED) test fees.

The commissioner shall pay 60 percent of the fee that is charged to an eligible individual for the full battery of a general education development (GED) test, but not more than $20 for an eligible individual.

HIST: 1991 c 265 art 4 s 11; 1992 c 499 art 4 s 7; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 73,103



Section 124D.56 Community education program revenue; adults with disabilities.

124D.56 Community education program revenue; adults with disabilities.

Subdivision 1. Revenue amount. A district that is eligible according to section 124D.20, subdivision 2, may receive revenue for a program for adults with disabilities. Revenue for the program for adults with disabilities for a district or a group of districts equals the lesser of:

(1) the actual expenditures for approved programs and budgets; or

(2) $60,000.

Subd. 2. Aid. Program aid for adults with disabilities equals the lesser of:

(1) one-half of the actual expenditures for approved programs and budgets; or

(2) $30,000.

Subd. 3. Levy. A district may levy for a program for adults with disabilities an amount up to the amount designated in subdivision 2. In the case of a program offered by a group of districts, the levy amount must be apportioned among the districts according to the agreement submitted to the department.

Subd. 4. Outside revenue. A district may receive money from public or private sources to supplement revenue for the program for adults with disabilities. Aid may not be reduced as a result of receiving money from these sources.

Subd. 5. Use of revenue. Revenue for the program for adults with disabilities may be used only to provide programs for adults with disabilities.

HIST: 1989 c 329 art 4 s 14; 1990 c 562 art 3 s 13; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 79,103; art 11 s 3



Section 124D.57 Hearing impaired educational support services.

124D.57 Hearing impaired educational support services.

Subdivision 1. Responsibility of commissioner. The commissioner shall coordinate and may pay for support services for hearing impaired persons to assure access to educational opportunities. Services may be provided to adult students who are hearing impaired and (1) have been denied access to educational opportunities because of the lack of support services or (2) are presently enrolled or (3) are contemplating enrollment in an educational program and would benefit from support services. The commissioner shall also be responsible for conducting in-service training for public and private agencies regarding the needs of hearing impaired persons in the adult education system.

Subd. 2. Support services. The commissioner may pay school districts or public or private community agencies for the following support services:

(1) interpreter services to provide translation for an individual or a group of students; or

(2) notetaker services to convert spoken language to written language when the student must maintain visual contact with other persons such as an interpreter or instructor.

Subd. 3. Programs included. Support services may be provided for:

(1) local school district adult education programs;

(2) adult technical college programs; and

(3) avocational education programs sponsored by public or private community agencies.

HIST: 1981 c 358 art 3 s 9; 1987 c 258 s 12; 1989 c 246 s 2; 1993 c 224 art 13 s 5; 1998 c 397 art 3 s 2,103; 1998 c 398 art 5 s 55



Section 124D.58 Citation; Education for Limited English Proficient Students Act.

124D.58 Citation; Education for Limited English Proficient Students Act.

Sections 124D.58 to 124D.64 may be cited as the Education for Limited English Proficient Students Act.

HIST: 1980 c 609 art 3 s 14; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.59 Definitions.

124D.59 Definitions.

Subdivision 1. Generally. For purposes of sections 124D.58 to 124D.65, the terms defined in this section shall have the meanings given them.

Subd. 2. Pupil of limited English proficiency. "Pupil of limited English proficiency" means a pupil who meets the following requirements:

(1) the pupil in kindergarten through grade 12, as declared by a parent or guardian first learned a language other than English, comes from a home where the language usually spoken is other than English, or usually speaks a language other than English; and

(2) for a pupil in kindergarten through grade 2, the pupil is determined by developmentally appropriate measures, which might include observations, teacher judgment, parent recommendations, or developmentally appropriate assessment instruments, to lack the necessary English skills to participate fully in classes taught in English; or

(3) the pupil in grades 3 through 12 scores below the state cutoff score on an assessment measuring emerging academic English provided by the commissioner.

Subd. 3. Essential instructional personnel. "Essential instructional personnel" means the following:

(1) a teacher licensed by the state board of teaching to teach bilingual education or English as a second language;

(2) a teacher with an exemption from a teaching license requirement pursuant to section 124D.62 who is employed in a school district's English as a second language or bilingual education program;

(3) any teacher as defined in section 122A.15 who holds a valid license from the state board of teaching, if the district assures the department that the teacher will obtain the preservice and in-service training the department considers necessary to enable the teacher to provide appropriate service to pupils of limited English proficiency.

Subd. 4. English as a second language program. "English as a second language program" means a program for the instruction of pupils of limited English proficiency in the following English language skills: reading, writing, listening and speaking.

Subd. 5. Bilingual education program. "Bilingual education program" means an educational program in which instruction is given in both English and the primary language of the pupil of limited English proficiency to the extent necessary to allow the pupil to progress effectively through the educational system and to attain the basic skills of reading, writing, listening, and speaking in the English language so that the pupil will be able to perform ordinary classwork successfully in English.

Subd. 6. Primary language. "Primary language" means a language other than English which is the language normally used by the child or the language which is spoken in the child's home environment.

Subd. 7. Parent. "Parent" includes a child's legal guardian.

Subd. 8. Educational program for pupils of limited English proficiency. "Educational program for pupils of limited English proficiency" means an English as a second language program, bilingual education program, or both an English as a second language and a bilingual education program.

HIST: 1980 c 609 art 3 s 15; 1981 c 358 art 3 s 18; 1982 c 548 art 3 s 22; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 130,131,164; art 11 s 3; 1Sp2001 c 6 art 2 s 48

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 6, article 2, section 48, is effective *for the 2002-2003 school year and later. Laws 2001, First *Special Session chapter 6, article 2, section 48, the effective *date.



Section 124D.60 Rights of parents.

124D.60 Rights of parents.

Subdivision 1. Notice. Within ten days after the enrollment of any pupil in an instructional program for limited English proficient students, the district in which the pupil resides must notify the parent by mail. This notice must:

(1) be in writing in English and in the primary language of the pupil's parents;

(2) inform the parents that their child has been enrolled in an instructional program for limited English proficient students;

(3) contain a simple, nontechnical description of the purposes, method and content of the program;

(4) inform the parents that they have the right to visit the educational program for limited English proficient students in which their child is enrolled;

(5) inform the parents of the time and manner in which to request and receive a conference for the purpose of explaining the nature and purpose of the program; and

(6) inform the parents of their rights to withdraw their child from an educational program for limited English proficient students and the time and manner in which to do so.

The department shall, at the request of the district, prepare the notice in the primary language of the parent.

Subd. 2. Withdrawal from program. Any parent whose child is enrolled in an educational program for limited English proficient students shall have the right, either at the time of the original notification of enrollment or at the close of any semester thereafter, to withdraw the child from the program by providing written notice of this intent to the principal of the school in which the child is enrolled or to the superintendent of the district in which the child resides. Nothing in this section shall preclude a parent from reenrolling a child of limited English proficiency in an educational program for limited English proficient students.

Subd. 3. Parental involvement. A district which receives moneys pursuant to section 124D.65 must encourage involvement of parents of pupils enrolled in the educational program for limited English proficient students in this program. The district shall solicit the views of parents about the program and its effects upon their children.

HIST: 1980 c 609 art 3 s 17; 1982 c 548 art 3 s 23; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 132,164; art 11 s 3



Section 124D.61 General requirements for programs.

124D.61 General requirements for programs.

A district which receives aid pursuant to section 124D.65 must comply with the following program requirements:

(1) to the extent possible, the district must avoid isolating children of limited English proficiency for a substantial part of the school day; and

(2) in predominantly nonverbal subjects, such as art, music, and physical education, pupils of limited English proficiency shall be permitted to participate fully and on an equal basis with their contemporaries in public school classes provided for these subjects. To the extent possible, the district must assure to pupils enrolled in a program for limited English proficient students an equal and meaningful opportunity to participate fully with other pupils in all extracurricular activities.

HIST: 1980 c 609 art 3 s 18; 1982 c 548 art 3 s 24; 1998 c 397 art 2 s 133,164; 2000 c 254 s 31



Section 124D.62 Exemption from licensure requirements for limited English proficiency (LEP) or English as a second language (ESL) teachers.

124D.62 Exemption from licensure requirements for limited English proficiency (LEP) or English as a second language (ESL) teachers.

Subdivision 1. Exemptions. The commissioner may grant an exemption from the licensure requirement in the hiring of teachers of English as a second language or bilingual education teachers to a district if the commissioner finds that compliance would impose a hardship upon the district in the securing of teachers for its educational programs for limited English proficient students. The commissioner shall notify the board of teaching of any exemptions granted pursuant to this section.

Subd. 2. Granting a license. A teacher serving under an exemption as provided in subdivision 1 shall be granted a license as soon as that teacher qualifies for it. Not more than one year of service by a teacher under an exemption shall be credited to the teacher for the purposes of section 122A.40. For purposes of section 122A.41, a teacher shall receive credit equal to the number of years the teacher served under an exemption.

HIST: 1980 c 609 art 3 s 19; 1991 c 265 art 9 s 58; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 134,164; art 11 s 3



Section 124D.63 Technical assistance.

124D.63 Technical assistance.

The commissioner shall provide technical assistance to districts receiving aid pursuant to section 124D.65 and to post-secondary institutions for preservice and in-service training for bilingual education teachers and English as a second language teachers employed in educational programs for limited English proficient students, teaching methods, curriculum development, testing and testing mechanisms, and the development of instructional materials for these educational programs.

HIST: 1980 c 609 art 3 s 20; 1982 c 548 art 3 s 25; 1993 c 224 art 13 s 47; 1998 c 397 art 2 s 135,164; art 11 s 3



Section 124D.64 Discrimination prohibited.

124D.64 Discrimination prohibited.

Nothing in the provisions of sections 124D.58 to 124D.63 shall be construed to violate the provisions of section 123B.30 or chapter 363. Programs and activities pursuant to sections 124D.58 to 124D.63 shall be deemed to be positive action programs to combat discrimination.

HIST: 1980 c 609 art 3 s 22; 1993 c 224 art 14 s 16; 1994 c 465 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.65 Limited English proficiency (LEP) programs aid.

124D.65 Limited English proficiency (LEP) programs aid.

Subdivision 1. Repealed, 1999 c 241 art 1 s 69

Subd. 2. Repealed, 1999 c 241 art 1 s 69

Subd. 3. Repealed, 1999 c 241 art 1 s 69; art 2 s 62

Subd. 4. State total LEP revenue. (a) The state total limited English proficiency programs revenue for fiscal year 2000 equals $27,454,000.

(b) The state total limited English proficiency programs revenue for later fiscal years equals:

(1) the state total limited English proficiency programs revenue for the preceding fiscal year; times

(2) the program growth factor under section 125A.76 subdivision 1; times

(3) the ratio of the state total number of pupils with limited English proficiency for the current fiscal year to the state total number of pupils with limited English proficiency for the preceding fiscal year.

Subd. 5. School district LEP revenue. (a) A school district's limited English proficiency programs revenue for fiscal year 2000 equals the state total limited English proficiency programs revenue, minus the amount determined under paragraph (b), times the ratio of the district's adjusted limited English proficiency programs base revenue to the state total adjusted limited English proficiency programs base revenue.

(b) Notwithstanding paragraph (a), if the limited English proficiency programs base revenue for a district equals zero, the limited English proficiency programs revenue equals the sum of the following amounts, computed using current year data:

(1) 68 percent of the salary of one full-time equivalent teacher for each 40 pupils of limited English proficiency enrolled, or 68 percent of the salary of one-half of a full-time teacher in a district with 20 or fewer pupils of limited English proficiency enrolled; and

(2) for supplies and equipment purchased or rented for use in the instruction of pupils of limited English proficiency an amount equal to 47 percent of the sum actually spent by the district but not to exceed an average of $47 in any one school year for each pupil of limited English proficiency receiving instruction.

(c) A district's limited English proficiency programs revenue for fiscal year 2001 and later equals the product of $584 times the greater of 20 or the number of adjusted marginal cost pupils of limited English proficiency enrolled in the district during the current fiscal year.

(d) A pupil ceases to generate state limited English proficiency aid in the school year following the school year in which the pupil attains the state cut-off score on a commissioner-provided assessment that measures the pupil's emerging academic English.

Subd. 6. Participation of nonpublic school pupils. In counting the number of pupils of limited English proficiency for purposes of this section, districts may include pupils of limited English proficiency who attend nonpublic schools in the district. A district which counts those pupils and receives aid pursuant to this section must offer those pupils the same programs on the same terms that it offers to pupils of limited English proficiency who attend the public school. A program provided for a nonpublic school pupil pursuant to this subdivision must be provided at a public school or a neutral site as defined in section 123B.41, subdivision 13. Nonpublic school pupils served by a district's educational program for pupils of limited English proficiency must be counted for average daily membership pursuant to sections 126C.01, subdivisions 6 to 8, and 126C.19, subdivisions 1 to 4.

Subd. 7. Application dates. To obtain aid for limited English proficiency programs, a district must submit information required by the department to implement this section.

Subd. 8. Notification; revenue. The department must promptly inform each applicant district of the amount of revenue it will receive pursuant to this section.

Subd. 9. Records; audit. A district which applies for aid pursuant to this section must maintain records which support the information contained in all of its applications. The commissioner may audit these records upon request. A district which receives aid pursuant to this section must keep additional records in the manner prescribed by the commissioner to ensure that an educational program for pupils of limited English proficiency is implemented and operated in accordance with sections 124D.58 to 124D.64.

Subd. 10. Money from other sources. A district providing a program for pupils of limited English proficiency must be eligible to receive moneys for these programs from other government agencies and from private sources when these moneys are available.

Subd. 11. Allocations from cooperative units. For the purposes of this section and section 125A.77, pupils of limited English proficiency enrolled in a cooperative or intermediate school district unit shall be counted by the school district of residence, and the cooperative unit shall allocate its approved expenditures for limited English proficiency programs among participating school districts. Limited English proficiency aid for services provided by a cooperative or intermediate school district shall be paid to the participating school districts.

HIST: 1981 c 358 art 3 s 10; 1982 c 548 art 3 s 8-11; 1983 c 314 art 1 s 22; art 3 s 8; 1Sp1985 c 12 art 3 s 10; 1987 c 398 art 3 s 17; art 7 s 26; 1989 c 329 art 3 s 4,5; 1991 c 265 art 3 s 5; 1993 c 224 art 3 s 11,12; 1Sp1995 c 3 art 15 s 1-3; art 16 s 13; 1996 c 412 art 3 s 11-14; 1Sp1997 c 4 art 2 s 8-11; 1998 c 397 art 2 s 93-96,164; art 11 s 3; 1998 c 398 art 1 s 21; 1999 c 241 art 1 s 3,4; art 2 s 11; 2000 c 464 art 3 s 1; 2000 c 489 art 2 s 5; 1Sp2001 c 6 art 3 s 4

* NOTE: The amendment to subdivision 5 by Laws 2001, First *Special Session chapter 6, article 3, section 4, is effective *July 1, 2002. Laws 2001, First Special Session chapter 6, *article 3, section 4, the effective date.



Section 124D.66 Assurance of mastery programs.

124D.66 Assurance of mastery programs.

Subdivision 1. Eligible districts. A district with a local process to review curriculum and instruction may provide an assurance of mastery program to eligible pupils.

Subd. 2. Eligible pupils. A pupil is eligible to receive services through an assurance of mastery program if the pupil has not demonstrated progress toward mastering the required graduation standards, after receiving instruction that was designed to enable the pupil to make progress toward mastering the required graduation standards in a regular classroom setting. A pupil also is eligible to receive services through an assurance of mastery program if the pupil, based on the professional judgment of a classroom teacher or a team of licensed professionals, demonstrates a need for alternative instructional strategies or interventions. To determine pupil eligibility, a district must use a process adopted by the school board to review curriculum and instruction, for the subjects and at the grade level at which the district uses the revenue.

Subd. 3. Eligible services. (a) Assurance of mastery programs may provide direct instructional services to an eligible pupil, or a group of eligible pupils, under the following conditions in paragraphs (b) to (d).

(b) Instruction may be provided at one or more grade levels from kindergarten to grade 8 and for students in grades 9 through 12 who have failed the basic skills tests. If an assessment of pupils' needs within a district demonstrates that the eligible pupils in grades kindergarten to grade 8 are being appropriately served, a district may serve eligible pupils in grades 9 to 12.

(c) Instruction must be provided under the supervision of the eligible pupil's regular classroom teacher. Instruction may be provided by the eligible pupil's classroom teacher, by another teacher, by a team of teachers, or by an education assistant or aide. A special education teacher may provide instruction, but instruction that is provided under this section is not eligible for aid under section 125A.76.

(d) The instruction that is provided must differ from the initial instruction the pupil received in the regular classroom setting. The instruction may differ by presenting different curriculum than was initially presented in the regular classroom or by presenting the same curriculum:

(1) at a different rate or in a different sequence than it was initially presented;

(2) using different teaching methods or techniques than were used initially; or

(3) using different instructional materials than were used initially.

HIST: 1Sp1997 c 4 art 2 s 12; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 25,164



Section 124D.67 Repealed, 1999 c 241 art 1 s 69

124D.67 Repealed, 1999 c 241 art 1 s 69



Section 124D.68 Graduation incentives program.

124D.68 Graduation incentives program.

Subdivision 1. Purpose. The legislature finds that it is critical to provide options for children to succeed in school. Therefore, the purpose of this section is to provide incentives for and encourage all Minnesota students who have experienced or are experiencing difficulty in the traditional education system to enroll in alternative programs.

Subd. 2. Eligible pupils. The following pupils are eligible to participate in the graduation incentives program:

(a) any pupil under the age of 21 who:

(1) performs substantially below the performance level for pupils of the same age in a locally determined achievement test;

(2) is at least one year behind in satisfactorily completing coursework or obtaining credits for graduation;

(3) is pregnant or is a parent;

(4) has been assessed as chemically dependent;

(5) has been excluded or expelled according to sections 121A.40 to 121A.56;

(6) has been referred by a school district for enrollment in an eligible program or a program pursuant to section 124D.69;

(7) is a victim of physical or sexual abuse;

(8) has experienced mental health problems;

(9) has experienced homelessness sometime within six months before requesting a transfer to an eligible program;

(10) speaks English as a second language or has limited English proficiency; or

(11) has withdrawn from school or has been chronically truant; or

(b) any person who is at least 21 years of age and who:

(1) has received fewer than 14 years of public or nonpublic education, beginning at age 5;

(2) has not completed the requirements for a high school diploma; and

(3) at the time of application, (i) is eligible for unemployment benefits or has exhausted the benefits, (ii) is eligible for, or is receiving income maintenance and support services, as defined in section 268.0111, subdivision 5, or (iii) is eligible for services under the displaced homemaker program, state wage-subsidy program, or any programs under the federal Jobs Training Partnership Act or its successor.

Subd. 3. Eligible programs. (a) A pupil who is eligible according to subdivision 2 may enroll in area learning centers under sections 123A.05 to 123A.08, or according to section 122A.164.

(b) A pupil who is eligible according to subdivision 2 and who is between the ages of 16 and 21 may enroll in post-secondary courses under section 124D.09.

(c) A pupil who is eligible under subdivision 2, may enroll in any public elementary or secondary education program. However, a person who is eligible according to subdivision 2, clause (b), may enroll only if the school board has adopted a resolution approving the enrollment.

(d) A pupil who is eligible under subdivision 2, may enroll in any nonpublic, nonsectarian school that has contracted with the serving school district to provide educational services.

(e) A pupil who is between the ages of 16 and 21 may enroll in any adult basic education programs approved under section 124D.52 and operated under the community education program contained in section 124D.19.

Subd. 4. Additional eligible program. A pupil who is at least 16 years of age, who is eligible under subdivision 2, clause (a), and who has been enrolled only in a public school, if the pupil has been enrolled in any school, during the year immediately before transferring under this subdivision, may transfer to any nonpublic school that has contracted with the serving school district to provide nonsectarian educational services. The school must enroll every eligible pupil who seeks to transfer to the school under this program subject to available space.

Subd. 5. Pupil enrollment. Any eligible pupil may apply to enroll in an eligible program. Approval of the resident district is not required for:

(1) an eligible pupil to enroll in any eligible program in a nonresident district under subdivision 3 or 4 or an area learning center established under section 123A.05; or

(2) an eligible pupil under subdivision 2, to enroll in an adult basic education program approved under section 124D.52.

Subd. 6. Dissemination of information. A district must disseminate information, developed by the department, about the graduation incentives program to residents in the district who are under the age of 21.

Subd. 7. Desegregation plans. Notwithstanding any provision to the contrary, students may not enroll in a nonresident district under this section if their enrollment in another district would result in a violation of a district's desegregation plan, as mandated and approved by the commissioner of children, families, and learning.

Subd. 8. Aid adjustments. General education aid and transportation aid attributable to a pupil covered by programs under this section must be paid according to sections 127A.47, subdivision 7, and 123B.92, subdivision 3, respectively.

Subd. 9. Enrollment verification. (a) For a pupil attending an eligible program full time under subdivision 3, paragraph (d), the department must pay 90 percent of the district's average general education revenue less basic skills revenue to the eligible program and ten percent of the district's average general education revenue less basic skills revenue to the contracting district within 30 days after the eligible program verifies enrollment using the form provided by the department. For a pupil attending an eligible program part time, revenue shall be reduced proportionately, according to the amount of time the pupil attends the program, and the payments to the eligible program and the contracting district shall be reduced accordingly. A pupil for whom payment is made according to this section may not be counted by any district for any purpose other than computation of general education revenue. If payment is made for a pupil under this subdivision, a district shall not reimburse a program under section 124D.69 for the same pupil. Basic skills revenue shall be paid according to section 126C.10, subdivision 4.

(b) The department must pay up to 100 percent of the revenue to the eligible program if there is an agreement to that effect between the school district and the eligible program.

(c) Notwithstanding paragraphs (a) and (b), for an eligible program that provides chemical treatment services to students, the department must pay 100 percent of the revenue to the eligible program.

Subd. 10. Severability. If for any reason any portion of this section is found by a court to be unconstitutional, the remaining portions of the section shall remain in effect.

HIST: 1987 c 398 art 8 s 15; 1988 c 718 art 6 s 12,13; art 7 s 37-40; 1989 c 222 s 30,31; 1989 c 329 art 7 s 8,9; art 9 s 14; 1990 c 562 art 4 s 4-6; 1991 c 265 art 4 s 20-25; 1992 c 363 art 2 s 3; 1992 c 499 art 9 s 12; 1993 c 224 art 4 s 34-37; art 7 s 23; art 9 s 54; 1994 c 488 s 8; 1994 c 647 art 4 s 28-30; 1Sp1995 c 3 art 1 s 51; art 8 s 8; art 16 s 13; 1996 c 412 art 4 s 18-22; 1997 c 7 art 1 s 70; 1Sp1997 c 4 art 2 s 34; art 5 s 18,19; art 6 s 15; 1998 c 397 art 2 s 122-126,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 107 s 66; 1999 c 241 art 1 s 5; 2000 c 489 art 3 s 3; 2000 c 343 s 4



Section 124D.69 Aid for alternative programs provided under contract.

124D.69 Aid for alternative programs provided under contract.

Subdivision 1. Aid. If a pupil enrolls in an alternative program, eligible under section 124D.68, subdivision 3, paragraph (d), or subdivision 4, operated by a private organization that has contracted with a school district to provide educational services for eligible pupils under section 124D.68, subdivision 2, the district contracting with the private organization must reimburse the provider an amount equal to at least 95 percent of the district's average general education less basic skills revenue per pupil unit times the number of pupil units for pupils attending the program. Basic skills revenue shall be paid according to section 126C.10, subdivision 4. Compensatory revenue must be allocated according to section 126C.15, subdivision 2. For a pupil attending the program part time, the revenue paid to the program must be reduced proportionately, according to the amount of time the pupil attends the program, and revenue paid to the district shall be reduced accordingly. Pupils for whom a district provides reimbursement may not be counted by the district for any purpose other than computation of general education revenue. If payment is made to a district or program for a pupil under this section, the department must not make a payment for the same pupil under section 124D.68, subdivision 9.

Subd. 2. Reserve account. During the term of the contract to provide educational services under subdivision 1, all state aid under subdivision 1 accrues to the account assigned to the alternative program site and is reserved for that site.

HIST: 1987 c 398 art 8 s 16; 1988 c 486 s 70; 1988 c 718 art 7 s 41; 1989 c 329 art 7 s 10; 1990 c 562 art 4 s 7; 1991 c 265 art 7 s 21; 1992 c 499 art 9 s 13; 1994 c 647 art 4 s 31; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 4 s 23; 1Sp1997 c 4 art 2 s 36; 1998 c 397 art 2 s 127,164; art 11 s 3; 1999 c 241 art 1 s 6; 1Sp2001 c 6 art 1 s 13



Section 124D.70 Repealed, 1999 c 241 art 2 s 62

124D.70 Repealed, 1999 c 241 art 2 s 62



Section 124D.71 Citation; American Indian Education Act.

124D.71 Citation; American Indian Education Act.

Sections 124D.71 to 124D.82 may be cited as the American Indian Education Act of 1988.

HIST: 1977 c 312 s 1; 1988 c 718 art 3 s 5; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.72 Policy.

124D.72 Policy.

The legislature finds that a more adequate education is needed for American Indian people in the state of Minnesota. The legislature recognizes the unique educational and culturally related academic needs of American Indian people. The legislature also is concerned about the lack of American Indian teachers in the state. Therefore, pursuant to the policy of the state to ensure equal educational opportunity to every individual, it is the purpose of sections 124D.71 to 124D.82 to provide for American Indian education programs specially designed to meet these unique educational or culturally related academic needs or both.

HIST: 1977 c 312 s 2; 1978 c 706 s 43; 1988 c 718 art 3 s 6; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.73 Definitions.

124D.73 Definitions.

Subdivision 1. Scope. For the purposes of sections 124D.71 to 124D.82, the terms defined in this section have the meanings given them.

Subd. 2. American Indian child. "American Indian child" means any child, living on or off a reservation, who is enrolled or eligible for enrollment in a federally recognized tribe.

Subd. 3. Advisory task force. "Advisory task force" means the state advisory task force on American Indian education programs.

Subd. 4. Participating school; American Indian school. "Participating school" and "American Indian school" mean a school that:

(1) is not operated by a school district; and

(2) is eligible for a grant under Title IV of the Indian Education Act for the education of American Indian children.

HIST: 1977 c 312 s 3; 1979 c 219 s 1; 1988 c 718 art 3 s 7; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.74 American Indian education programs.

124D.74 American Indian education programs.

Subdivision 1. Program described. American Indian education programs are programs in public elementary and secondary schools, nonsectarian nonpublic, community, tribal, or alternative schools enrolling American Indian children designed to:

(1) support post-secondary preparation for pupils;

(2) support the academic achievement of American Indian students with identified focus to improve reading and mathematic skills;

(3) make the curriculum more relevant to the needs, interests, and cultural heritage of American Indian pupils;

(4) provide positive reinforcement of the self-image of American Indian pupils;

(5) develop intercultural awareness among pupils, parents, and staff; and

(6) supplement, not supplant, state and federal educational and cocurricular programs.

Program components may include: development of support components for students in the areas of academic achievement, retention, and attendance; development of support components for staff, including in-service training and technical assistance in methods of teaching American Indian pupils; research projects, including experimentation with and evaluation of methods of relating to American Indian pupils; provision of personal and vocational counseling to American Indian pupils; modification of curriculum, instructional methods, and administrative procedures to meet the needs of American Indian pupils; and supplemental instruction in American Indian language, literature, history, and culture. Districts offering programs may make contracts for the provision of program components by establishing cooperative liaisons with tribal programs and American Indian social service agencies. These programs may also be provided as components of early childhood and family education programs.

Subd. 2. Voluntary enrollment. Enrollment in American Indian education programs must be voluntary. School districts and participating schools must make affirmative efforts to encourage participation. They shall encourage parents to visit classes or come to school for a conference explaining the nature of the program and provide visits by school staff to parents' homes to explain the nature of the program.

Subd. 3. Enrollment of other children; shared time enrollment. To the extent it is economically feasible, a district or participating school may make provision for the voluntary enrollment of non-American Indian children in the instructional components of an American Indian education program in order that they may acquire an understanding of the cultural heritage of the American Indian children for whom that particular program is designed. However, in determining eligibility to participate in a program, priority must be given to American Indian children. American Indian children and other children enrolled in an existing nonpublic school system may be enrolled on a shared time basis in American Indian education programs.

Subd. 4. Location of programs. American Indian education programs must be located in facilities in which regular classes in a variety of subjects are offered on a daily basis. Programs may operate on an extended day or extended year basis.

Subd. 5. Assignment of students. A school district or participating school must not, in providing these programs, assign students to schools in a way which will have the effect of promoting segregation of students by race, sex, color, or national origin.

Subd. 6. Nonverbal courses and extracurricular activities. In predominantly nonverbal subjects, such as art, music, and physical education, American Indian children shall participate fully and on an equal basis with their contemporaries in school classes provided for these subjects. Every school district or participating school shall ensure to children enrolled in American Indian education programs an equal and meaningful opportunity to participate fully with other children in all extracurricular activities. This subdivision shall not be construed to prohibit instruction in nonverbal subjects or extracurricular activities which relate to the cultural heritage of the American Indian children, or which are otherwise necessary to accomplish the objectives described in sections 124D.71 to 124D.82.

HIST: 1977 c 312 s 4; 1998 c 397 art 2 s 138-142,164; art 11 s 3; 1Sp2001 c 6 art 2 s 34-38



Section 124D.75 Licenses for American Indian language and culture education teachers; exemptions.

124D.75 Licenses for American Indian language and culture education teachers; exemptions.

Subdivision 1. American Indian language and culture education licenses. The board of teaching must grant initial and continuing teaching licenses in American Indian language and culture education that bear the same duration as other initial and continuing licenses. The board must grant licenses to persons who present satisfactory evidence that they:

(1) possess competence in an American Indian language or possess unique qualifications relative to or knowledge and understanding of American Indian history and culture; or

(2) possess a bachelor's degree or other academic degree approved by the board or meet such requirements as to course of study and training as the board may prescribe, or possess such relevant experience as the board may prescribe.

This evidence may be presented by affidavits, resolutions, or by such other methods as the board may prescribe. Individuals may present applications for licensure on their own behalf or these applications may be submitted by the superintendent or other authorized official of a school district, participating school, or an American Indian school.

Subd. 2. Persons holding general teaching licenses. A person holding a general teaching license who presents the board with satisfactory evidence of competence in an American Indian language, or knowledge and understanding of American Indian history and culture may be licensed under this section.

Subd. 3. Resolution or letter. All persons applying for a license under this section must submit to the board a resolution or letter of support signed by an American Indian tribal government or its designee. All persons holding a license under this section on July 1, 1995, must have on file or file with the board a resolution or letter of support signed by a tribal government or its designee by January 1, 1996, or the next renewal date of the license thereafter.

Subd. 4. Employment of teachers. Teachers employed in an American Indian language and culture education program pursuant to sections 124D.71 to 124D.82 shall not be employed to replace any presently employed teacher who otherwise would not be replaced.

Subd. 5. Teacher preparation programs. For the purpose of licensing American Indian language and culture education teachers, the board may approve programs at colleges or universities designed for their training subject to the approval of the commissioner of children, families, and learning.

Subd. 6. Persons eligible for employment; exemptions. Any person licensed under this section shall be eligible for employment by a school board or a participating school as a teacher in an American Indian education program in which the American Indian language or culture in which the person is licensed is taught. A school district or participating school may prescribe only those additional qualifications for teachers licensed under this section as are approved by the board of teaching. Any school board or participating school upon request may be exempted from the licensure requirements of this section in the hiring of one or more American Indian language and culture education teachers for any school year in which compliance would, in the opinion of the commissioner, create a hardship in the securing of the teachers.

Subd. 7. Persons serving under exemptions; licensure; tenure. An American Indian language and culture education teacher serving under an exemption as provided in subdivision 6 shall be granted a license as soon as that teacher achieves the qualifications for the license. Not more than one year of service by an American Indian language and culture education teacher under an exemption shall be credited to the teacher for the purposes of section 122A.40 and not more than two years shall be credited for the purposes of section 122A.41; and the one or two years shall be deemed to precede immediately and be consecutive with the year in which a teacher becomes licensed.

Subd. 8. Compensation. A teacher holding a license or exemption under this section shall be compensated according to a schedule which is at least equivalent to that applicable to teachers holding general licenses.

Subd. 9. Affirmative efforts in hiring. In hiring for all positions in these programs, school districts and participating schools shall give preference to and make affirmative efforts to seek, recruit, and employ persons who share the culture of the American Indian children who are enrolled in the program. The district or participating school shall provide procedures for the involvement of the parent advisory committees in designing the procedures for the recruitment, screening and selection of applicants. This subdivision shall not be construed to limit the school board's authority to hire and discharge personnel.

HIST: 1977 c 312 s 5; 1986 c 444; 1988 c 718 art 3 s 8; 1Sp1995 c 3 art 3 s 9; art 16 s 13; 1998 c 397 art 2 s 143-146,164; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 6 art 2 s 39



Section 124D.76 Teachers aides; community coordinators.

124D.76 Teachers aides; community coordinators.

In addition to employing American Indian language and culture education teachers, each district or participating school providing programs pursuant to sections 124D.71 to 124D.82 may employ teachers' aides. Teachers' aides must not be employed for the purpose of supplanting American Indian language and culture education teachers.

Any district or participating school which conducts American Indian education programs pursuant to sections 124D.71 to 124D.82 must employ one or more full-time or part-time community coordinators if there are 100 or more students enrolled in the program. Community coordinators shall promote communication understanding, and cooperation between the schools and the community and shall visit the homes of children who are to be enrolled in an American Indian education program in order to convey information about the program.

HIST: 1977 c 312 s 6; 1998 c 397 art 2 s 147,164; art 11 s 3; 1Sp2001 c 6 art 2 s 40



Section 124D.77 Recruiting and retaining Indian teachers.

124D.77 Recruiting and retaining Indian teachers.

This section applies to a board of a district in which there are at least ten American Indian children enrolled. The board must actively recruit teacher applicants who are American Indian from the time it is reasonably expected that a position will become available until the position is filled or September 1, whichever is earlier. Notwithstanding section 122A.40, subdivision 7, 10, or 11, 122A.41, subdivisions 4 and 14, any other law to the contrary, or any provision of a contract entered into after May 7, 1988, to the contrary, when placing a teacher on unrequested leave of absence, the board may retain a probationary teacher or a teacher with less seniority in order to retain an American Indian teacher.

HIST: 1988 c 718 art 3 s 9; 1998 c 397 art 2 s 148,164; art 11 s 3



Section 124D.78 Parent and community participation.

124D.78 Parent and community participation.

Subdivision 1. Parent committee. School boards and American Indian schools must provide for the maximum involvement of parents of children enrolled in education programs, programs for elementary and secondary grades, special education programs, and support services. Accordingly, the board of a school district in which there are ten or more American Indian children enrolled and each American Indian school must establish a parent committee. If a committee whose membership consists of a majority of parents of American Indian children has been or is established according to federal, tribal, or other state law, that committee may serve as the committee required by this section and is subject to, at least, the requirements of this subdivision and subdivision 2.

The parent committee must develop its recommendations in consultation with the curriculum advisory committee required by section 120B.11, subdivision 3. This committee must afford parents the necessary information and the opportunity effectively to express their views concerning all aspects of American Indian education and the educational needs of the American Indian children enrolled in the school or program. The committee must also address the need for adult education programs for American Indian people in the community. The board or American Indian school must ensure that programs are planned, operated, and evaluated with the involvement of and in consultation with parents of children served by the programs.

Subd. 2. Resolution of concurrence. Prior to December 1, the board or American Indian school must submit to the department a copy of a resolution adopted by the parent committee. The copy must be signed by the chair of the committee and must state whether the committee concurs with the educational programs for American Indian children offered by the school board or American Indian school. If the committee does not concur with the educational programs, the reasons for nonconcurrence and recommendations shall be submitted with the resolution. By resolution, the board must respond, in cases of nonconcurrence, to each recommendation made by the committee and state its reasons for not implementing the recommendations.

Subd. 3. Membership. The committee must be composed of parents of children eligible to be enrolled in American Indian education programs; secondary students eligible to be served; American Indian language and culture education teachers and aides; American Indian teachers; counselors; adult American Indian people enrolled in educational programs; and representatives from community groups. A majority of each committee must be parents of children enrolled or eligible to be enrolled in the programs. The number of parents of American Indian and non-American Indian children shall reflect approximately the proportion of children of those groups enrolled in the programs.

Subd. 4. Alternate committee. If the organizational membership or the board of directors of an American Indian school consists of parents of children attending the school, that membership or board may serve also as the parent committee.

HIST: 1977 c 312 s 7; 1988 c 718 art 3 s 10-13; 1991 c 265 art 3 s 18; 1994 c 647 art 3 s 19; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 1 s 71; 1998 c 397 art 2 s 149-151,164; art 11 s 3; 1Sp2001 c 6 art 2 s 41



Section 124D.79 Community and commissioner participation in American Indian education.

124D.79 Community and commissioner participation in American Indian education.

Subdivision 1. Community involvement. The commissioner must provide for the maximum involvement of the state committees on American Indian education, parents of American Indian children, secondary students eligible to be served, American Indian language and culture education teachers, American Indian teachers, teachers' aides, representatives of community groups, and persons knowledgeable in the field of American Indian education, in the formulation of policy and procedures relating to the administration of sections 124D.71 to 124D.82.

Subd. 2. Technical assistance. The commissioner shall provide technical assistance to districts, schools and post-secondary institutions for preservice and in-service training for American Indian education teachers and teacher's aides, teaching methods, curriculum development, testing and testing mechanisms, and the development of materials for American Indian education programs.

Subd. 3. Application for funds. The commissioner shall apply for money which may be available under federal programs for American Indian education, including funds for administration, demonstration projects, training, technical assistance, planning and evaluation.

HIST: 1977 c 312 s 8; 1979 c 334 art 3 s 14; 1980 c 609 art 3 s 8,9; 1988 c 718 art 3 s 14; 1993 c 224 art 13 s 48,49; 1998 c 397 art 2 s 152,153,164; art 11 s 3; 1998 c 398 art 5 s 55



Section 124D.80 Committees on American Indian education programs.

124D.80 Committees on American Indian education programs.

Subdivision 1. Establishment. The commissioner of children, families, and learning shall create an 18-member American Indian education committee. The commissioner must appoint members with the assistance of the Indian affairs council as provided under section 3.922, subdivision 6, and the higher education services office. Members must include representatives of tribal bodies, community groups, parents of children eligible to be served by the programs, American Indian administrators and teachers, persons experienced in the training of teachers for American Indian education programs, persons involved in programs for American Indian children in American Indian schools, and persons knowledgeable in the field of American Indian education. Members shall be appointed so as to be representative of significant segments of the population of American Indians, with membership consisting of representatives from the 11 reservations and the Minnesota Chippewa tribe, the chair of the Minnesota Indian affairs council, urban advisory council, and five urban at-large representatives, two of which reside in the metropolitan area, one of which resides in the Duluth area, one of which resides in the Bemidji area, and one of which resides in the southern region of the state.

Subd. 2. Committee to advise commissioner. The committee on American Indian education programs shall advise the commissioner in the administration of the commissioner's duties under sections 124D.71 to 124D.82 and other programs for the education of American Indian people, as determined by the commissioner. The committee shall also provide advice to the commissioner in awarding scholarships to eligible American Indian students and in administering the commissioner's duties regarding awarding of American Indian post-secondary preparation grants to school districts. The committee may work in multiple subcommittees focused on general Indian education issues and scholarship-related issues.

Subd. 3. Expenses; expiration. The committee must be reimbursed for expenses according to section 15.059, subdivision 6. The commissioner must determine the membership terms and the duration of the committee, which shall expire no later than June 30, 2003.

HIST: 1979 c 219 s 2; 1983 c 260 s 27; 1988 c 718 art 3 s 15; 1996 c 412 art 3 s 32; 1997 c 192 s 21; 1998 c 397 art 2 s 154,155,164; art 11 s 3; 1998 c 398 art 5 s 55; 1Sp2001 c 13 s 9-11



Section 124D.81 Continuation of Indian education grants.

124D.81 Continuation of Indian education grants.

Subdivision 1. Grants; procedures. Each fiscal year the commissioner of children, families, and learning must make grants to no fewer than six American Indian education programs. At least three programs must be in urban areas and at least three must be on or near reservations. The board of a local district, a participating school or a group of boards may develop a proposal for grants in support of American Indian education programs. Proposals may provide for contracts for the provision of program components by nonsectarian nonpublic, community, tribal, or alternative schools. The commissioner shall prescribe the form and manner of application for grants, and no grant shall be made for a proposal not complying with the requirements of sections 124D.71 to 124D.82. The commissioner must submit all proposals to the state advisory committee on American Indian education programs for its recommendations concerning approval, modification, or disapproval and the amounts of grants to approved programs.

Subd. 2. Plans. Each district or participating school submitting a proposal under subdivision 1 must develop and submit with the proposal a plan which shall:

(a) Identify the measures to be used to meet the requirements of sections 124D.71 to 124D.82;

(b) Identify the activities, methods and programs to meet the identified educational needs of the children to be enrolled in the program;

(c) Describe how district goals and objectives as well as the objectives of sections 124D.71 to 124D.82 are to be achieved;

(d) Demonstrate that required and elective courses as structured do not have a discriminatory effect within the meaning of section 124D.74, subdivision 5;

(e) Describe how each school program will be organized, staffed, coordinated, and monitored; and

(f) Project expenditures for programs under sections 124D.71 to 124D.82.

Subd. 3. Additional requirements. Each district receiving a grant under this section must each year conduct a count of American Indian children in the schools of the district; test for achievement; identify the extent of other educational needs of the children to be enrolled in the American Indian education program; and classify the American Indian children by grade, level of educational attainment, age and achievement. Participating schools must maintain records concerning the needs and achievements of American Indian children served.

Subd. 4. Nondiscrimination; testing. In accordance with recognized professional standards, all testing and evaluation materials and procedures utilized for the identification, testing, assessment and classification of American Indian children must be selected and administered so as not to be racially or culturally discriminatory and must be valid for the purpose of identifying, testing, assessing, and classifying American Indian children.

Subd. 5. Records. Participating schools and districts must keep records and afford access to them as the commissioner finds necessary to ensure that American Indian education programs are implemented in conformity with sections 124D.71 to 124D.82. Each school district or participating school must keep accurate, detailed, and separate revenue and expenditure accounts for pilot American Indian education programs funded under this section.

Subd. 6. Money from other sources. A district or participating school providing American Indian education programs shall be eligible to receive moneys for these programs from other government agencies and from private sources when the moneys are available.

Subd. 7. Exceptions. Nothing in sections 124D.71 to 124D.82 shall be construed as prohibiting a district or school from implementing an American Indian education program which is not in compliance with sections 124D.71 to 124D.82 if the proposal and plan for that program is not funded pursuant to this section.

HIST: 1977 c 312 s 10; 1979 c 334 art 3 s 16; 1980 c 609 art 3 s 10-12; 1981 c 358 art 3 s 19; 1983 c 314 art 3 s 12; 1987 c 398 art 3 s 26; 1993 c 224 art 13 s 50; art 14 s 13; 1998 c 397 art 2 s 156-161,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 32; 1Sp2001 c 6 art 2 s 42-46



Section 124D.82 Discrimination prohibited.

124D.82 Discrimination prohibited.

Nothing in the provisions of sections 124D.71 to 124D.82 shall be construed to violate the provisions of section 123B.30 or chapter 363. Programs and activities pursuant to sections 124D.71 to 124D.82 shall be deemed to be positive action programs to combat discrimination.

HIST: 1977 c 312 s 11; 1998 c 397 art 2 s 164; art 11 s 3



Section 124D.83 State revenue for American Indian tribal contract or grant schools.

124D.83 State revenue for American Indian tribal contract or grant schools.

Subdivision 1. Authorization. (a) Each year each American Indian-controlled tribal contract or grant school authorized by the United States Code, title 25, section 450f, that is located on a reservation within the state is eligible to receive tribal contract or grant school aid subject to the requirements in paragraphs (b) to (d).

(b) The school must plan, conduct, and administer an education program that complies with the requirements of either this chapter and chapters 120A, 120B, 121A, 122A, 123A, 123B, 125A, 125B, 126C, 127A, 129, and 268A or Code of Federal Regulations, title 25, sections 31.0 to 45.80.

(c) The school must comply with all other state statutes governing independent school districts or their equivalent in the Code of Federal Regulations, title 25.

(d) The state tribal contract or grant school aid must be used to supplement, and not to replace, the money for American Indian education programs provided by the federal government.

Subd. 2. Revenue amount. An American Indian-controlled tribal contract or grant school that is located on a reservation within the state and that complies with the requirements in subdivision 1 is eligible to receive tribal contract or grant school aid. The amount of aid is derived by:

(1) multiplying the formula allowance under section 126C.10, subdivision 2, less $170, times the difference between (i) the resident pupil units as defined in section 126C.05, subdivision 6, in average daily membership, excluding section 126C.05, subdivision 13, and (ii) the number of pupils for the current school year, weighted according to section 126C.05, subdivision 1, receiving benefits under section 123B.42 or 123B.44 or for which the school is receiving reimbursement under section 124D.69;

(2) adding to the result in clause (1) an amount equal to the product of the formula allowance under section 126C.10, subdivision 2, less $300 times the tribal contract compensation revenue pupil units;

(3) subtracting from the result in clause (2) the amount of money allotted to the school by the federal government through Indian School Equalization Program of the Bureau of Indian Affairs, according to Code of Federal Regulations, title 25, part 39, subparts A to E, for the basic program as defined by section 39.11, paragraph (b), for the base rate as applied to kindergarten through twelfth grade, excluding small school adjustments and additional weighting, but not money allotted through subparts F to L for contingency funds, school board training, student training, interim maintenance and minor repair, interim administration cost, prekindergarten, and operation and maintenance, and the amount of money that is received according to section 124D.69;

(4) dividing the result in clause (3) by the sum of the resident pupil units in average daily membership, excluding section 126C.05, subdivision 13, plus the tribal contract compensation revenue pupil units; and

(5) multiplying the sum of the resident pupil units, including section 126C.05, subdivision 13, in average daily membership plus the tribal contract compensation revenue pupil units by the lesser of $1,500 or the result in clause (4).

Subd. 3. Waiver. Notwithstanding subdivision 1, paragraphs (b) and (c), a tribal contract or grant school:

(1) is not subject to the Minnesota Election Law;

(2) has no authority under this section to levy for property taxes, issue and sell bonds, or incur debt; and

(3) may request through its managing tribal organization a recommendation of the commissioner of children, families, and learning, for consideration of the legislature, that a tribal contract or grant school not be subject to specified statutes related to independent school districts.

Subd. 4. Early childhood family education revenue. A school receiving aid under this section is eligible to receive early childhood family education revenue to provide early childhood family education programs for parents and children who are enrolled or eligible for enrollment in a federally recognized tribe. The revenue equals 1.5 times the statewide average expenditure per participant under section 124D.135, times the number of children and parents participating full time in the program. The program must comply with section 124D.13, except that the school is not required to provide a community education program or establish a community education advisory council. The program must be designed to improve the skills of parents and promote American Indian history, language, and culture. The school must make affirmative efforts to encourage participation by fathers. Admission may not be limited to those enrolled in or eligible for enrollment in a federally recognized tribe.

Subd. 5. Tribal contract pupil units. Pupil units for pupils enrolled in tribal contract schools shall be used only for the purpose of computing tribal contract aid according to this section.

HIST: 1989 c 329 art 3 s 15; 1990 c 426 art 1 s 16; 1990 c 562 art 3 s 4,5; 1991 c 265 art 3 s 16; 1994 c 647 art 9 s 11; 1996 c 412 art 3 s 30,31; 1Sp1997 c 4 art 2 s 29,30; 1998 c 397 art 2 s 117-120,164; art 11 s 3; 1998 c 398 art 5 s 55; 2000 c 254 s 33



Section 124D.84 Indian scholarships.

124D.84 Indian scholarships.

Subdivision 1. Awards. The commissioner, with the advice and counsel of the Minnesota Indian education committee, may award scholarships to any Minnesota resident student who is of one-fourth or more Indian ancestry, who has applied for other existing state and federal scholarship and grant programs, and who, in the opinion of the commissioner, has the capabilities to benefit from further education. Scholarships must be for accredited degree programs in accredited Minnesota colleges or universities or for courses in accredited Minnesota business, technical, or vocational schools. Scholarships may also be given to students attending Minnesota colleges that are in candidacy status for obtaining full accreditation, and are eligible for and receiving federal financial aid programs. Students are also eligible for scholarships when enrolled as students in Minnesota higher education institutions that have joint programs with other accredited higher education institutions. Scholarships shall be used to defray the total cost of education including tuition, incidental fees, books, supplies, transportation, other related school costs and the cost of board and room and shall be paid directly to the college or school concerned where the student receives federal financial aid. The total cost of education includes all tuition and fees for each student enrolling in a public institution and the portion of tuition and fees for each student enrolling in a private institution that does not exceed the tuition and fees at a comparable public institution. Each student shall be awarded a scholarship based on the total cost of the student's education and a federal standardized need analysis. Applicants are encouraged to apply for all other sources of financial aid. The amount and type of each scholarship shall be determined through the advice and counsel of the Minnesota Indian education committee.

When an Indian student satisfactorily completes the work required by a certain college or school in a school year the student is eligible for additional scholarships, if additional training is necessary to reach the student's educational and vocational objective. Scholarships may not be given to any Indian student for more than five years of study without special recommendation of the Minnesota Indian education committee.

Subd. 2. Indian scholarship committee. The Minnesota Indian scholarship committee is established. The commissioner must appoint members with the assistance of the Indian affairs council as provided in section 3.922, subdivision 6. Members shall be reimbursed for expenses as provided in section 15.059, subdivision 6. The commissioner shall determine the membership terms and duration of the committee, which expires no later than June 30, 2001. The committee shall provide advice to the commissioner in awarding scholarships to eligible American Indian students and in administering the commissioner's duties regarding awarding of American Indian post-secondary preparation grants to school districts.

HIST: Ex1959 c 71 art 5 s 36; 1971 c 176 s 1; 1977 c 384 s 1; 1983 c 258 s 28; 1Sp1985 c 11 s 12; 1988 c 629 s 28; 1988 c 718 art 3 s 3; 1993 c 224 art 9 s 32; art 13 s 40; 1993 c 374 s 23; 1997 c 192 s 20; 1998 c 397 art 2 s 107,164; 1998 c 398 art 5 s 55; 2000 c 489 art 3 s 4; 1Sp2001 c 6 art 2 s 49



Section 124D.85 Repealed, 1Sp2001 c 6 art 2 s 78

124D.85 Repealed, 1Sp2001 c 6 art 2 s 78



Section 124D.86 Integration revenue.

124D.86 Integration revenue.

Subdivision 1. Use of revenue. Integration revenue under this section must be used for programs established under a desegregation plan filed with the department of children, families, and learning according to Minnesota Rules, parts 3535.0100 to 3535.0180, or under court order. The revenue must be used to create or enhance learning opportunities which are designed to provide opportunities for students to have increased interracial contacts through classroom experiences, staff initiatives, and other educationally related programs.

Subd. 1a. Budget approval process. Each year before a district receives any revenue under subdivision 3, clause (4), the district must submit to the department of children, families, and learning, for its review and approval a budget detailing the costs of the desegregation/integration plan filed under Minnesota Rules, parts 3535.0100 to 3535.0180. Notwithstanding chapter 14, the department may develop criteria for budget approval. The department shall consult with the desegregation advisory board in developing these criteria. The criteria developed by the department should address, at a minimum, the following:

(1) budget items cannot be approved unless they are part of any overall desegregation plan approved by the district for isolated sites or by the multidistrict collaboration council and participation individual members;

(2) the budget must indicate how revenue expenditures will be used specifically to support increased opportunities for interracial contact;

(3) components of the budget to be considered by the department, including staffing, curriculum, transportation, facilities, materials, and equipment and reasonable planning costs, as determined by the department; and

(4) if plans are proposed to enhance existing programs, the total budget being appropriated to the program must be included, indicating what part is to be funded using integration revenue and what part is to be funded using other revenues.

Subd. 1b. Plan components. Plans submitted by each district under Minnesota Rules, parts 3535.0160 and 3535.0170, must be approved by the district's board each year before integration revenue will be awarded. If a district is applying for revenue for a plan that is part of a multidistrict council, the individual district shall not receive revenue unless it ratifies the plan adopted by its multidistrict council or approves a modified plan with a written explanation of any modifications. Each plan shall contain:

(1) an identification of the integration issues at the sites or districts covered by Minnesota Rules, parts 3535.0100 to 3535.0180;

(2) a description of the community outreach that preceded the integration plan, such that the commissioner can determine whether the membership of the planning councils complied with the requirements of Minnesota Rules, parts 3535.0100 to 3535.0180; and

(3) the specific goals of the integration plan.

By June 30 of the subsequent fiscal year, each district shall report to the commissioner in writing about the extent to which the integration goals identified in the plan were met.

Subd. 2. Separate account. Integration revenue shall be maintained in a separate account to identify expenditures for salaries and programs related to this revenue.

Subd. 3. Integration revenue. Integration revenue equals the following amounts:

(1) for independent school district No. 709, Duluth, $207 times the adjusted pupil units for the school year;

(2) for independent school district No. 625, St. Paul, and for special school district No. 1, Minneapolis, $446 times the adjusted pupil units for the school year;

(3) for a district not listed in clause (1) or (2) that must implement a plan under Minnesota Rules, parts 3535.0100 to 3535.0180, where the district's enrollment of protected students, as defined under Minnesota Rules, part 3535.0110, exceeds 15 percent, the lesser of (i) the actual cost of implementing the plan during the fiscal year minus the aid received under subdivision 6, or (ii) $130 times the adjusted pupil units for the school year;

(4) for a district not listed in clause (1), (2), or (3) that is required to implement a plan according to the requirements of Minnesota Rules, parts 3535.0100 to 3535.0180, the lesser of

(i) the actual cost of implementing the plan during the fiscal year minus the aid received under subdivision 6, or

(ii) $93 times the adjusted pupil units for the school year.

Any money received by districts in clauses (1) to (3) which exceeds the amount received in fiscal year 2000 shall be subject to the budget requirements in subdivision 1a; and

(5) for a member district of a multidistrict integration collaborative that files a plan with the commissioner, but is not contiguous to a racially isolated district, integration revenue equals the amount defined in clause (4).

Subd. 4. Integration levy. A district may levy an amount equal to 33 percent for fiscal year 2000 and 22 percent for fiscal year 2001 and thereafter of the district's integration revenue as defined in subdivision 3.

Subd. 5. Integration aid. A district's integration aid equals 67 percent for fiscal year 2000 and 78 percent for fiscal year 2001 and thereafter of the district's integration revenue as defined in subdivision 3.

Subd. 6. Alternative attendance programs. (a) The integration aid under subdivision 5 must be adjusted for each pupil residing in a district eligible for integration revenue under subdivision 3, clause (1), (2), or (3), and attending a nonresident district under sections 123A.05 to 123A.08, 124D.03, 124D.06, 124D.07, and 124D.08, that is not eligible for integration revenue under subdivision 3, clause (1), (2), or (3), and has implemented a plan under Minnesota Rules, parts 3535.0100 to 3535.0180, if the enrollment of the pupil in the nonresident district contributes to desegregation or integration purposes. The adjustments must be made according to this subdivision.

(b) Aid paid to a district serving nonresidents must be increased by an amount equal to the revenue per pupil unit of the resident district under subdivision 3, clause (1), (2), or (3), minus the revenue attributable to the pupil in the nonresident district under subdivision 3, clause (4), for the time the pupil is enrolled in the nonresident district.

HIST: 1Sp1997 c 4 art 2 s 18; 1998 c 389 art 2 s 4,5; 1998 c 397 art 2 s 164; art 11 s 3; 1999 c 241 art 1 s 7; art 9 s 26,27; 2000 c 489 art 2 s 6-10; 1Sp2001 c 6 art 2 s 47



Section 124D.87 Interdistrict desegregation or integration transportation aid.

124D.87 Interdistrict desegregation or integration transportation aid.

(a) A district that provides transportation of pupils to and from an interdistrict program for desegregation or integration purposes is eligible for state aid to reimburse the additional costs of transportation during the preceding fiscal year.

(b) A district in the metropolitan area may apply to the commissioner for state aid to reimburse the costs of transporting pupils who are enrolled under section 124D.03 during the preceding fiscal year if the enrollment of the student in the nonresident district contributes to desegregation or integration purposes. The commissioner shall develop the form and manner of applications for state aid, the criteria to be used to determine when transportation is for desegregation or integration purposes, and the accounting procedure to be used to determine excess costs. In determining aid amounts, the commissioner shall consider other revenue received by the district for transportation for desegregation or integration purposes.

HIST: 1Sp1995 c 3 art 2 s 50; art 16 s 13; 1996 c 412 art 2 s 13; 1998 c 397 art 2 s 88,164; art 11 s 3; 1999 c 241 art 2 s 12; 2000 c 489 art 2 s 11

* NOTE: The amendment to this section by Laws 2000, chapter *489, article 2, section 11, is effective July 1, 2001.



Section 124D.871 Magnet school and program grants.

124D.871 Magnet school and program grants.

(a) The commissioner of education, in consultation with the desegregation/integration office under section 124D.892, shall award grants to school districts and chartered public schools for planning and developing magnet schools and magnet programs.

(b) Grant recipients must use the grant money under paragraph (a) to establish or operate a magnet school or a magnet program and provide all students with equal educational opportunities. Grant recipients may expend grant money on:

(1) teachers who provide instruction or services to students in a magnet school or magnet program;

(2) educational paraprofessionals who assist teachers in providing instruction or services to students in a magnet school or magnet program;

(3) clerical support needed to operate a magnet school or magnet program;

(4) equipment, equipment maintenance contracts, materials, supplies, and other property needed to operate a magnet school or magnet program;

(5) minor remodeling needed to operate a magnet school or magnet program;

(6) transportation for field trips that are part of a magnet school or magnet program curriculum;

(7) program planning and staff and curriculum development for a magnet school or magnet program;

(8) disseminating information on magnet schools and magnet programs; and

(9) indirect costs calculated according to the state's statutory formula governing indirect costs.

HIST: 1994 c 647 art 8 s 38



Section 124D.88 Metropolitan magnet school grants.

124D.88 Metropolitan magnet school grants.

Subdivision 1. Policy and purpose. A metropolitan magnet school grant program is established for the purpose of promoting integrated education for students in prekindergarten through grade 12, increasing mutual understanding among all students, and addressing the inability of local school districts to provide required construction funds through local property taxes. The program seeks to encourage districts located in whole or in part within the seven-county metropolitan area to make available to school age children residing in the metropolitan area those educational programs, services, and facilities that are essential to meeting all children's needs and abilities. The program anticipates using the credit of the state, to a limited degree, to provide grants to metropolitan area school districts to improve the educational opportunities and academic achievement of disadvantaged children and the facilities that are available to those children.

Subd. 2. Approval authority; application forms. To the extent money is available, the commissioner may approve projects from applications submitted under this section. The grant money must be used only to design, acquire, construct, expand, remodel, improve, furnish, or equip the building or site of a magnet school facility according to contracts entered into within 24 months after the date on which a grant is awarded.

Subd. 3. Grant application process. (a) Any group of school districts that meets the criteria required under paragraph (b), clause (1), may apply for a magnet school grant in an amount not to exceed the approved costs or expansion of a magnet school facility.

(b)(1) Any group of districts that submits an application for a grant shall submit a proposal to the commissioner for review and comment under section 123B.71, and the commissioner shall prepare a review and comment on the proposed magnet school facility, regardless of the amount of the capital expenditure required to design, acquire, construct, remodel, improve, furnish, or equip the facility. The commissioner must not approve an application for a magnet school grant for any facility unless the facility receives a favorable review and comment under section 123B.71 and the participating districts:

(i) establish a joint powers board under section 471.59 to represent all participating districts and govern the magnet school facility;

(ii) design the planned magnet school facility to meet the applicable requirements contained in Minnesota Rules, chapter 3535;

(iii) submit a statement of need, including reasons why the magnet school will facilitate integration and improve learning;

(iv) prepare an educational plan that includes input from both community and professional staff; and

(v) develop an education program that will improve learning opportunities for students attending the magnet school.

(2) The districts may develop a plan that permits social service, health, and other programs serving students and community residents to be located within the magnet school facility. The commissioner shall consider this plan when preparing a review and comment on the proposed facility.

(c) When two or more districts enter into an agreement establishing a joint powers board to govern the magnet school facility, all member districts shall have the same powers.

(d) A joint powers board of participating school districts established under paragraphs (b) and (c) that intends to apply for a grant must adopt a resolution stating the costs of the proposed project, the purpose for which the debt is to be incurred, and an estimate of the dates when the contracts for the proposed project will be completed. A copy of the resolution must accompany any application for a state grant under this section.

(e)(1) The commissioner shall examine and consider all grant applications. If the commissioner finds that any joint powers district is not a qualified grant applicant, the commissioner shall promptly notify that joint powers board. The commissioner shall make awards to no more than two qualified applicants whose applications have been on file with the commissioner more than 30 days.

(2) A grant award is subject to verification by the joint powers board under paragraph (f). A grant award must not be made until the participating districts determine the site of the magnet school facility. If the total amount of the approved applications exceeds the amount of grant funding that is or can be made available, the commissioner shall allot the available amount equally between the approved applicant districts. The commissioner shall promptly certify to each qualified joint powers board the amount, if any, of the grant awarded to it.

(f) Each grant must be evidenced by a contract between the joint powers board and the state acting through the commissioner. The contract obligates the state to pay to the joint powers board an amount computed according to paragraph (e), clause (2), and a schedule, and terms and conditions acceptable to the commissioner of finance.

(g) Notwithstanding the provisions of section 123B.02, subdivision 3, the joint powers and its individual members may enter into long-term lease agreements as part of the magnet school program.

Subd. 4. Start-up costs. During the first two years of a metropolitan magnet school's operation, the school is eligible for aid to pay for start-up costs and additional operating costs. Start-up cost aid equals $500 times the magnet school's pupil units served for that year.

HIST: 1994 c 643 s 62; 1Sp1995 c 3 art 16 s 13; 1996 c 284 s 1,2; 1Sp1997 c 4 art 2 s 33; art 7 s 7; 1998 c 397 art 7 s 159,164; art 11 s 3; 1998 c 404 s 48; 1999 c 241 art 4 s 10; 2000 c 489 art 3 s 5,6; 2000 c 492 art 1 s 48



Section 124D.89 Summer cultural exchange grant program.

124D.89 Summer cultural exchange grant program.

Subdivision 1. Cultural exchange program goals. (a) A cultural exchange grant program is established to develop and create opportunities for children and staff of different ethnic, racial, and other cultural backgrounds to experience educational and social exchange. Participating school districts shall offer programs for credit with the goals set forth in paragraphs (b) to (e).

(b) The program must develop curriculum reflective of particular ethnic, racial, and other cultural aspects of various demographic groups in the state.

(c) The program must develop immersion programs that are coordinated with the programs offered in paragraph (b).

(d) The program must create opportunities for students from across the state to enroll in programs in districts other than the one of residence, or in other schools within their district of residence.

(e) The program must create opportunities for staff exchanges on a cultural basis.

Subd. 2. Cultural exchange grants. A district together with a group of districts, a cooperative governmental unit, the center for arts and education, or a post-secondary institution may apply for cultural exchange grants. The commissioner shall determine grant recipients and may adopt application guidelines. The grants must be competitively determined and applicants must demonstrate:

(1) the capacity to develop a focused curriculum that reflects the particular ethnic, racial, and other cultural aspects of the community in which the school where the program is offered is located;

(2) the capacity to develop immersion programs coordinated with the curriculum developed in clause (1);

(3) the capacity to coordinate a cultural exchange program with other curriculum programs to assure continuity in a pupil's education;

(4) the capacity to maximize diversity of ethnic, racial, and other cultural backgrounds of participants;

(5) that the application is jointly developed by participants; and

(6) that the outcomes of the exchange program are clearly articulated.

Subd. 3. Grant use. The grants may be used for staff time including salary and benefit expenses and costs for substitute staff, travel expenses, curriculum materials, and any other expense needed to meet the goals of the program. Grant proceeds also may be used for transportation, board, and lodging expenses for students.

HIST: 1994 c 647 art 8 s 23; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 136,137,164; 1999 c 241 art 9 s 28



Section 124D.892 Office of desegregation/integration.

124D.892 Office of desegregation/integration.

Subdivision 1. Establishment. (a) An office of desegregation/integration is established in the department of children, families, and learning to coordinate and support activities related to student enrollment, student and staff recruitment and retention, transportation, and interdistrict cooperation among school districts.

(b) At the request of a school district involved in cooperative desegregation/integration efforts, the office shall perform any of the following activities:

(1) assist districts with interdistrict student transfers, including student recruitment, counseling, placement, and transportation;

(2) coordinate and disseminate information about schools and programs;

(3) assist districts with new magnet schools and programs;

(4) assist districts in providing staff development and in-service training; and

(5) coordinate and administer staff exchanges.

(c) The office shall collect data on the efficacy of districts' desegregation/integration efforts and make recommendations based on the data. The office shall periodically consult with the metropolitan council to coordinate metropolitan school desegregation/integration efforts with the housing, social, economic, and infrastructure needs of the metropolitan area. The office shall develop a process for resolving students' disputes and grievances about student transfers under a desegregation/integration plan.

Subd. 2. Coordination. The commissioner may request information or assistance from, or contract with, any state or local agency or officer, local unit of government, or recognized expert to assist the commissioner in performing the activities described in subdivision 1.

Subd. 3. Advisory board. The commissioner shall establish an advisory board composed of:

(1) nine superintendents, eight of whom are selected by the superintendents of the school districts located in whole or in part within each of the eight metropolitan districts established under section 473.123, subdivision 3c, and one who is from a district outside the seven-county metropolitan area that is considered racially isolated or that has a racially isolated school site according to Minnesota Rules, part 3535.0110;

(2) one person each selected by the Indian affairs council, the council on Asian-Pacific Minnesotans, the council on Black Minnesotans, and the council on affairs of Chicano/Latino people; and

(3) the superintendent of independent school district No. 709, Duluth.

The advisory board shall advise the office on complying with the requirements under subdivision 1. The advisory board may solicit comments from teachers, parents, students, and interested community organizations and others.

The advisory board shall expire June 30, 2003.

HIST: 1994 c 647 art 8 s 2; 1Sp1995 c 3 art 16 s 13; 1997 c 7 art 3 s 3; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 13; 2000 c 489 art 3 s 7; 2001 c 7 s 32; 1Sp2001 c 6 art 2 s 50,51



Section 124D.894 Repealed, 2001 c 161 s 58

124D.894 Repealed, 2001 c 161 s 58

* NOTE: This section was also amended by Laws 2001, First *Special Session chapter 6, article 2, section 52, to read as *follows:

* "124D.894 State multicultural education advisory *committee.

* (a) The commissioner shall appoint a state multicultural *education advisory committee to advise the department and the *state board on multicultural education. The committee must have *12 members and be composed of representatives from among the *following groups and community organizations: African-American, *Asian-Pacific, Hispanic, and American Indian. The committee *shall expire June 30, 2003.

* (b) The state committee shall provide information and *recommendations on:

* (1) department procedures for reviewing and approving *district plans and disseminating information on multicultural *education;

* (2) department procedures for improving inclusive education *plans, curriculum and instruction improvement plans, and *performance-based assessments;

* (3) developing learner outcomes which are multicultural; *and

* (4) other recommendations that will further inclusive, *multicultural education.

* (c) The committee shall also participate in determining the *criteria for and awarding the grants established under Laws *1993, chapter 224, article 8, section 22, subdivision 8."



Section 124D.895 Parental involvement programs.

124D.895 Parental involvement programs.

Subdivision 1. Program goals. The department, in consultation with the state curriculum advisory committee, must develop guidelines and model plans for parental involvement programs that will:

(1) engage the interests and talents of parents or guardians in recognizing and meeting the emotional, intellectual, and physical needs of their school-age children;

(2) promote healthy self-concepts among parents or guardians and other family members;

(3) offer parents or guardians a chance to share and learn about educational skills, techniques, and ideas;

(4) provide creative learning experiences for parents or guardians and their school-age children, including involvement from parents or guardians of color;

(5) encourage parents to actively participate in their district's curriculum advisory committee under section 120B.11 in order to assist the school board in improving children's education programs; and

(6) encourage parents to help in promoting school desegregation/integration.

Subd. 2. Plan contents. Model plans for a parental involvement program must include at least the following:

(1) program goals;

(2) means for achieving program goals;

(3) methods for informing parents or guardians, in a timely way, about the program;

(4) strategies for ensuring the full participation of parents or guardians, including those parents or guardians who lack literacy skills or whose native language is not English, including involvement from parents or guardians of color;

(5) procedures for coordinating the program with kindergarten through grade 12 curriculum, with parental involvement programs currently available in the community, with the process under sections 120B.10 to 120B.11, and with other education facilities located in the community;

(6) strategies for training teachers and other school staff to work effectively with parents and guardians;

(7) procedures for parents or guardians and educators to evaluate and report progress toward program goals; and

(8) a mechanism for convening a local community advisory committee composed primarily of parents or guardians to advise a district on implementing a parental involvement program.

Subd. 3. Plan activities. Activities contained in the model plans must include:

(1) educational opportunities for families that enhance children's learning development;

(2) educational programs for parents or guardians on families' educational responsibilities and resources;

(3) the hiring, training, and use of parental involvement liaison workers to coordinate family involvement activities and to foster communication among families, educators, and students;

(4) curriculum materials and assistance in implementing home and community-based learning activities that reinforce and extend classroom instruction and student motivation;

(5) technical assistance, including training to design and carry out family involvement programs;

(6) parent resource centers;

(7) parent training programs and reasonable and necessary expenditures associated with parents' attendance at training sessions;

(8) reports to parents on children's progress;

(9) use of parents as classroom volunteers, or as volunteers in before and after school programs for school-age children, tutors, and aides;

(10) soliciting parents' suggestions in planning, developing, and implementing school programs;

(11) educational programs and opportunities for parents or guardians that are multicultural, gender fair, and disability sensitive;

(12) involvement in a district's curriculum advisory committee or a school building team under section 120B.11; and

(13) opportunities for parent involvement in developing, implementing, or evaluating school and district desegregation/integration plans.

HIST: 1990 c 562 art 8 s 34; 1991 c 130 s 37; 1992 c 499 art 8 s 7; 1994 c 647 art 4 s 32,33; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 6 s 119,124; 2000 c 254 s 34



Section 124D.896 Desegregation/integration and inclusive education rules.

124D.896 Desegregation/integration and inclusive education rules.

(a) By January 10, 1999, the commissioner shall propose rules relating to desegregation/integration and inclusive education.

(b) In adopting a rule related to school desegregation/integration, the commissioner shall address the need for equal educational opportunities for all students and racial balance as defined by the commissioner.

HIST: Ex1959 c 71 art 2 s 11; 1965 c 718 s 1; 1969 c 9 s 23,24; 1969 c 288 s 1; 1973 c 492 s 14; 1975 c 162 s 6,7; 1976 c 271 s 21; 1977 c 347 s 19; 1977 c 447 art 7 s 4; 1982 c 424 s 130; 1982 c 548 art 4 s 4,23; 1983 c 258 s 22; 1984 c 640 s 32; 1985 c 248 s 70; 1987 c 178 s 5; 1987 c 398 art 7 s 5; 1989 c 329 art 7 s 2; art 8 s 1; art 9 s 4; 1990 c 375 s 3; 1991 c 265 art 9 s 13; 1993 c 224 art 12 s 2-6; art 14 s 4; 1994 c 647 art 7 s 1; art 8 s 1; 1Sp1995 c 3 art 7 s 1; art 16 s 13; 1996 c 412 art 7 s 1; 1997 c 1 s 1; 1997 c 162 art 2 s 11; 1998 c 397 art 4 s 1,51; art 11 s 3; 1998 c 398 art 5 s 6,7; art 6 s 38; 2000 c 254 s 35,50



Section 124D.90 School enrichment partnership program.

124D.90 School enrichment partnership program.

Subdivision 1. Establishment. The school enrichment partnership program is established. The purpose of the program is to encourage districts to expand the involvement of the private sector in the delivery of academic programs. The program will provide matching state funds for those provided by the private sector.

Subd. 2. Revenue eligibility. A district or group of districts is eligible to receive state aid under this program. Districts may enter into joint agreements to provide programs or make expenditures under this section. The limitations under this subdivision apply to these programs or expenditures as if they were operated by a single district. A district may receive $1 of state aid for each $2 raised from the private sector. The private match must be in the form of cash. Specific types of noncash support may be considered for the private match. State aid is limited to the lesser of $75,000 or $10 per pupil unit per district.

Subd. 3. Revenue management. The use of the state and private funds provided under this section is under the general control of the board. The board may establish, without using state funds or public employees, a separate foundation to directly manage the funds. The private funds must be used to acquire instructional or noninstructional academic materials of a capital nature including, but not limited to, textbooks, globes, maps, and other academic material. The funds shall not be used for salaries or other employee benefits.

Subd. 4. Procedures; report. The Minnesota academic excellence foundation, under the direction of the commissioner must establish application forms, guidelines, procedures, and timelines for the distribution of state aid. The commissioner may require reporting necessary to evaluate the program. Measures of success will include numbers of partnerships and funds raised; numbers of school foundations formed; and demonstrated linkages of partnerships to improved instructional delivery resulting in increased student learning.

Subd. 5. Results-oriented charter schools. Notwithstanding section 124D.11, subdivision 6, paragraph (b), a results-oriented charter school is eligible to participate in the program under this section as if it were a district.

HIST: 1Sp1995 c 3 art 4 s 16; art 16 s 13; 1998 c 397 art 3 s 68,103; art 11 s 3



Section 124D.91 Citation; Minnesota Local Partnership Act.

124D.91 Citation; Minnesota Local Partnership Act.

Sections 124D.92 and 124D.93 may be cited as the Minnesota Local Partnership Act.

HIST: 1991 c 265 art 7 s 14; 1998 c 397 art 3 s 103; art 11 s 3



Section 124D.92 Purpose of the Minnesota Local Partnership Act.

124D.92 Purpose of the Minnesota Local Partnership Act.

The purpose of the Minnesota Local Partnership Act is to design methods to focus on the development and learning of children and youth in Minnesota in the 1990's and the next century. Cooperation and collaboration of all services, including education, health, and human services for children and youth will be encouraged at the local and state level. The program will provide incentives to design a system of child-focused coordinated services to enhance the learning and development of individual children and youth.

HIST: 1991 c 265 art 7 s 15; 1998 c 397 art 3 s 103



Section 124D.93 Minnesota local partnership program.

124D.93 Minnesota local partnership program.

Subdivision 1. Establishment. A program is established under the direction of the commissioner of children, families, and learning with the cooperation of the commissioners of health and human services. It is expected that participants and other districts will become exemplary districts by the year 2000.

Subd. 2. Eligibility. An applicant for revenue may be any one of the following:

(1) a district located in a city of the first class offering a program in cooperation with other districts or by itself, in one or more areas in the district or in the entire district;

(2) at least two cooperating districts located in the seven-county metropolitan area but not located in a city of the first class;

(3) a group of districts that are all members of the same education district;

(4) an education district;

(5) a group of cooperating districts none of which are members of any education district; or

(6) a district.

Subd. 3. Community education council. Each revenue recipient must establish one or more community education councils. A community education council may be composed of elected representatives of local governments, an education district board, school boards, human service providers, health providers, education providers, community service organizations, clergy, local education sites, and local businesses. The community education council shall plan for the education, human service, and health needs of the community and collaborative ways to modify or build facilities for use by all community residents. A council formed under this subdivision may be an expansion of and replace the community education advisory council required by section 124D.19, subdivision 2.

Subd. 4. Application process. To obtain revenue, a district or districts must submit an application to the commissioner in the form and manner established by the commissioner. Additional information may be required by the commissioner.

Subd. 5. Revenue. The commissioner may award revenue to up to four applicants. The commissioner may determine the size of the award based upon the application. Recipients must be located throughout the state.

Subd. 6. Proceeds of revenue. Revenue may be used for initial planning expenses and for implementing child-focused learning and development programs.

HIST: 1991 c 265 art 7 s 16; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 84,103; art 11 s 3; 1998 c 398 art 5 s 55



Section 124D.94 Minnesota academic excellence foundation.

124D.94 Minnesota academic excellence foundation.

Subdivision 1. Citation. This section may be cited as the "Minnesota Academic Excellence Act."

Subd. 2. Creation of foundation. There is created the Minnesota academic excellence foundation. The purpose of the foundation shall be to promote academic excellence in Minnesota public and nonpublic schools and communities through public-private partnerships. The foundation shall be a nonprofit organization. The board of directors of the foundation and foundation activities are under the direction of the commissioner of children, families, and learning.

Subd. 3. Board of directors. The board of directors of the foundation shall consist of the commissioner of children, families, and learning and 20 members to be appointed by the governor. Of the 20 members appointed by the governor, eight shall represent a variety of education groups and 12 shall represent a variety of business groups. The members of the board of directors shall select one member to serve as chair. The commissioner of children, families, and learning shall serve as secretary for the board of directors and provide administrative support to the foundation. An executive committee of the foundation board composed of the board officers and chairs of board committees, may only advise and make recommendations to the foundation board.

Subd. 4. Foundation programs. The foundation may develop programs that advance the concept of educational excellence. These may include, but are not limited to:

(a) recognition programs and awards for students demonstrating academic excellence;

(b) summer institute programs for students with special talents;

(c) recognition programs for teachers, administrators, and others who contribute to academic excellence;

(d) summer mentorship programs with business and industry for students with special career interests and high academic achievements;

(e) governor's awards ceremonies and special campaigns to promote awareness and expectation for academic achievement;

(f) an academic league to provide organized challenges requiring cooperation and competition for public and nonpublic pupils in elementary and secondary schools;

(g) systemic transformation initiatives and assistance and training to community teams to increase school performance in the state's education institutions through strategic quality planning for continuous improvement, empowerment of multiple stakeholders, validation of results via customer-supplier relationships, and a total system approach based on best practices in key process areas; and

(h) activities to measure customer satisfaction for delivery of services to education institutions in order to plan for and implement continuous improvement.

To the extent possible, the foundation shall make these programs available to students in all parts of the state.

Subd. 5. Powers and duties. The foundation may:

(1) establish and collect membership fees;

(2) publish brochures or booklets relating to the purposes of the foundation and collect reasonable fees for the publications;

(3) receive money, grants, and in-kind goods or services from nonstate sources for the purposes of the foundation, without complying with section 7.09, subdivision 1;

(4) contract with consultants;

(5) expend money for awards and other forms of recognition and appreciation; and

(6) determine procedures and expenditures for awards and recognitions to teachers, students, donors, and other people who are not employees of the executive branch.

Subd. 6. Contracts. The foundation board shall review and approve each contract of the board. Each contract of the foundation board shall be subject to the same review and approval procedures as a contract of the department of children, families, and learning.

Subd. 7. Foundation staff. (a) The foundation board with review by the commissioner shall appoint the executive director and other staff who shall perform duties and have responsibilities solely related to the foundation.

(b) As part of the annual plan of work, the foundation, with review by the commissioner, may appoint up to three employees. The employees appointed under this paragraph are not state employees under chapter 43A, but are covered under section 3.736. At the foundation board's discretion, the employees may participate in the state health and state insurance plans for employees in unclassified service. The employees shall be supervised by the executive director.

Subd. 8. Private funding. The foundation shall seek private resources to supplement the available public money. Individuals, businesses, and other organizations may contribute to the foundation in any manner specified by the board of directors. All money received shall be administered by the board of directors.

Subd. 9. Report. The board of directors of the foundation shall submit an annual report to the commissioner of children, families, and learning on the progress of its activities. The annual report shall contain a financial report for the preceding year, including all receipts and expenditures of the foundation.

Subd. 10. Appropriation. There is annually appropriated to the academic excellence foundation all amounts received by the foundation pursuant to this section.

HIST: 1983 c 314 art 8 s 4; 1986 c 444; 1987 c 398 art 7 s 6-10; 1989 c 329 art 11 s 1; 1990 c 562 art 8 s 4,5; 1991 c 130 s 4,5; 1991 c 265 art 11 s 6; 1993 c 224 art 7 s 3,4; 1994 c 647 art 11 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 3 s 103; 1998 c 398 art 5 s 55; 1999 c 241 art 6 s 4-6



Section 124D.95 Summer scholarships for academic enrichment.

124D.95 Summer scholarships for academic enrichment.

Subdivision 1. Establishment. A scholarship program is established to enable secondary students to attend summer programs sponsored by post-secondary institutions.

Subd. 2. Eligible student. To be eligible for a scholarship, a student shall:

(1) be a United States citizen or permanent resident of the United States;

(2) be a resident of Minnesota;

(3) attend an eligible program;

(4) have completed at least one year of secondary school but not have graduated from high school;

(5) have earned at least a B average or its equivalent during the semester or quarter prior to application, or have earned at least a B average or its equivalent during the semester or quarter prior to application in the academic subject area applicable to the summer program the student wishes to attend;

(6) demonstrate need for financial assistance; and

(7) be 19 years of age or younger.

Subd. 3. Financial need. Need for financial assistance shall be based on family income, family size, and special necessary expenditures of the family. The higher education services office shall review the financial need of each pupil to meet the actual costs of attending the summer program, as determined by the institution sponsoring the summer program. The office shall award scholarships within the limits of the appropriation for this section. If the amount appropriated is insufficient, the office shall allocate the amount appropriated in the manner it determines. A scholarship shall not exceed $1,000.

Subd. 4. Eligible institutions. A scholarship may be used only at an eligible institution. A Minnesota public post-secondary institution is an eligible institution. A private post-secondary institution is eligible if it:

(1) is accredited by the North Central Association of Colleges;

(2) offers an associate or baccalaureate degree program approved under section 136A.65, subdivision 1; and

(3) is located in Minnesota.

Subd. 5. Eligible programs. A scholarship may be used only for an eligible program. To be eligible, a program must:

(1) provide, as its primary purpose, academic instruction for student enrichment in curricular areas including, but not limited to, communications, humanities, social studies, social science, science, mathematics, art, or foreign languages;

(2) not be offered for credit to post-secondary students;

(3) not provide remedial instruction;

(4) meet any other program requirements established by the higher education services office; and

(5) be approved by the director of the higher education services office.

Subd. 6. Repealed, 2001 c 161 s 58

Subd. 7. Information. The higher education services office, in cooperation with the academic excellence foundation, must assemble and distribute information about scholarships and eligible programs.

Subd. 8. Administration. The higher education services office shall determine the time and manner for scholarship applications, awards, and program approval.

HIST: 1Sp1985 c 12 art 8 s 22; 1987 c 398 art 7 s 35,36; 1988 c 629 s 29; 1988 c 718 art 7 s 43; 1989 c 293 s 12; 1989 c 329 art 11 s 9,10; 1993 c 224 art 13 s 51,52; 1Sp1993 c 2 art 3 s 3; 1995 c 212 art 3 s 1; 1Sp1995 c 3 art 16 s 13; 1997 c 183 art 3 s 7-9; 1997 c 192 s 22; 1998 c 397 art 2 s 162,164; 1998 c 398 art 5 s 55



Section 124D.96 Welfare and correctional institutions' policies for educational programs.

124D.96 Welfare and correctional institutions' policies for educational programs.

Before July 1 of each year, each welfare and correctional institution which offers an elementary, secondary or vocational educational program shall develop a written policy for its educational program for the next school year. The institutional policy shall specify the educational goals for the institution; instructional plans for implementing these goals; estimated number and grade level of students; number of licensed educational staff; areas of licensure; student to staff ratios; number of supervisory personnel; proposed educational budget; procedures for evaluation of the program; and any other information deemed necessary by the commissioner of children, families, and learning for the evaluation of the educational institutions. The institutions shall submit the policy to the commissioner of children, families, and learning who will review the policy to determine whether the program and personnel employed in the program are adequate to meet the institution's obligation to provide instruction and services in compliance with the department of children, families, and learning rules and standards. If necessary, the commissioner shall make recommendations to the institution for changes in its educational program.

HIST: 1982 c 470 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55



Section 124D.97 Veterans training program.

124D.97 Veterans training program.

The commissioner shall continue the veterans training program. All receipts to the veterans training revolving fund for the veterans training program are appropriated to the commissioner to pay the necessary expenses of operation of the program. The department must act as the state agency for approving educational institutions for purposes of United States Code, title 38, chapter 36, relating to educational benefits for veterans and other persons. The commissioner may adopt rules to fulfill its obligations as the state approving agency. All federal money received for purposes of the veterans training program must be deposited in the veterans training revolving fund and is appropriated to the department for those purposes.

HIST: 1979 c 335 s 16; 1993 c 224 art 13 s 42; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 49,51; 1998 c 398 art 5 s 55






Chapter 125 Teachers

Section 125.01 MS 1996 Renumbered 122A.01

125.01 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.01 MS 1996 Renumbered 122A.01



Section 125.02 MS 1996 Renumbered 122A.42

125.02 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.02 MS 1996 Renumbered 122A.42



Section 125.03 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.03 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.03 Subdivision 1. MS 1996 Renumbered 122A.15 subd 1

Subd. 2. MS 1974 Repealed, 1975 c 162 s 42

Subd. 3. MS 1974 Repealed, 1975 c 162 s 42

Subd. 4. MS 1996 Renumbered 122A.15 subd 2

Subd. 5. MS 1990 Repealed, 1992 c 499 art 8 s 35

Subd. 6. MS 1996 Renumbered 122A.32



Section 125.031 Renumbered 122A.30

125.031 Renumbered 122A.30



Section 125.032 Renumbered 122A.26

125.032 Renumbered 122A.26



Section 125.04 MS 1996 Renumbered 122A.16

125.04 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.04 MS 1996 Renumbered 122A.16



Section 125.05 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.05 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.05 Subdivision 1. MS 1996 Renumbered 122A.18 subd 1

Subd. 1a. MS 1996 Renumbered 122A.18 subd 2

Subd. 1b. MS 1992 Repealed, 1993 c 374 s 18

Subd. 1c. MS 1997 Supp Renumbered 122A.18 subd 3

Subd. 2. MS 1997 Supp Renumbered 122A.18 subd 4

Subd. 3. MS 1996 Renumbered 122A.18 subd 5

Subd. 4. MS 1996 Renumbered 122A.18 subd 6

Subd. 5. MS 1984 Repealed, 1Sp1985 c 12 art 7 s 33

Subd. 6. MS 1996 Renumbered 122A.18 subd 7

Subd. 7. MS 1994 Repealed, 1Sp1995 c 3 art 8 s 26

Subd. 8. MS 1996 Renumbered 122A.18 subd 8

Subd. 9. MS 1996 Renumbered 122A.18 subd 9



Section 125.055 Repealed, 1985 c 122 s 11

125.055 Repealed, 1985 c 122 s 11



Section 125.06 MS 1996 Renumbered 122A.23

125.06 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.06 MS 1996 Renumbered 122A.23



Section 125.061 Repealed, 1957 c 947 art 9 s 9

125.061 Repealed, 1957 c 947 art 9 s 9



Section 125.062 Repealed, 1957 c 947 art 9 s 9

125.062 Repealed, 1957 c 947 art 9 s 9



Section 125.065 Repealed, 1957 c 947 art 9 s 9

125.065 Repealed, 1957 c 947 art 9 s 9



Section 125.066 Repealed, 1957 c 947 art 9 s 9

125.066 Repealed, 1957 c 947 art 9 s 9



Section 125.07 MS 1967 Repealed, 1969 c 435 s 2

125.07 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.07 MS 1967 Repealed, 1969 c 435 s 2



Section 125.071 Expired

125.071 Expired



Section 125.08 MS 1996 Renumbered 122A.21

125.08 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.08 MS 1996 Renumbered 122A.21



Section 125.09 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.09 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.09 Subdivision 1. MS 1996 Renumbered 122A.20 subd 1

Subd. 2. MS 1974 Repealed, 1976 c 222 s 209

Subd. 3. MS 1974 Repealed, 1976 c 222 s 209

Subd. 4. MS 1996 Renumbered 122A.20 subd 2

Subd. 5. MS 1996 Renumbered 122A.20 subd 3



Section 125.091 Renumbered 129.01

125.091 Renumbered 129.01



Section 125.095 Renumbered 129.02

125.095 Renumbered 129.02



Section 125.096 Renumbered 129.03

125.096 Renumbered 129.03



Section 125.097 Renumbered 129.04

125.097 Renumbered 129.04



Section 125.098 Renumbered 129.05

125.098 Renumbered 129.05



Section 125.10 MS 1996 Repealed, 1998 c 397 art 8 s 100

125.10 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.10 MS 1996 Repealed, 1998 c 397 art 8 s 100



Section 125.11 MS 1996 Renumbered 122A.22

125.11 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.11 MS 1996 Renumbered 122A.22



Section 125.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.12 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.12 Subdivision 1. MS 1996 Renumbered 122A.40 subd 1

Subd. 1a. MS 1996 Renumbered 122A.40 subd 2

Subd. 2. MS 1996 Renumbered 122A.40 subd 3

Subd. 2a. MS 1996 Renumbered 122A.40 subd 4

Subd. 3. MS 1996 Renumbered 122A.40 subd 5

Subd. 3a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3b. MS 1996 Renumbered 122A.40 subd 6

Subd. 4. MS 1996 Renumbered 122A.40 subd 7

Subd. 4a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4b. MS 1996 Renumbered 122A.40 subd 8

Subd. 5. MS 1986 Repealed, 1987 c 284 art 2 s 9

Subd. 6. MS 1996 Renumbered 122A.40 subd 9

Subd. 6a. MS 1996 Renumbered 122A.40 subd 10

Subd. 6b. MS 1996 Renumbered 122A.40 subd 11

Subd. 7. MS 1996 Renumbered 122A.40 subd 12

Subd. 8. MS 1996 Renumbered 122A.40 subd 13

Subd. 9. MS 1996 Renumbered 122A.40 subd 14

Subd. 9a. MS 1996 Renumbered 122A.40 subd 15

Subd. 10. MS 1996 Renumbered 122A.40 subd 16

Subd. 11. MS 1996 Renumbered 122A.40 subd 17

Subd. 13. MS 1996 Renumbered 122A.40 subd 18

Subd. 14. MS 1997 Supp Renumbered 122A.40 subd 19



Section 125.121 Renumbered 122A.58

125.121 Renumbered 122A.58



Section 125.13 MS 1996 Renumbered 122A.54

125.13 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.13 MS 1996 Renumbered 122A.54



Section 125.135 Renumbered 122A.55

125.135 Renumbered 122A.55



Section 125.138 Subdivisions renumbered, repealed, or no longer in effect

125.138 Subdivision 1. Renumbered 122A.56 subd 1

Subd. 2. Renumbered 122A.56 subd 2

Subd. 3. Renumbered 122A.56 subd 3

Subd. 4. Renumbered 122A.56 subd 4

Subd. 5. Renumbered 122A.56 subd 5

Subd. 6. Repealed, 1Sp1995 c 3 art 7 s 6

Subd. 7. Repealed, 1Sp1995 c 3 art 7 s 6

Subd. 8. Repealed, 1Sp1995 c 3 art 7 s 6

Subd. 9. Repealed, 1Sp1995 c 3 art 7 s 6

Subd. 10. Repealed, 1Sp1995 c 3 art 7 s 6

Subd. 11. Repealed, 1Sp1995 c 3 art 7 s 6



Section 125.1385 Renumbered 122A.57

125.1385 Renumbered 122A.57



Section 125.14 MS 1996 Renumbered 122A.45

125.14 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.14 MS 1996 Renumbered 122A.45



Section 125.15 MS 1996 Renumbered 122A.53

125.15 MS 1941 Repealed, 1945 c 373 s 2

125.15 MS 1996 Renumbered 122A.53



Section 125.16 MS 1996 Renumbered 122A.52

125.16 MS 1941 Repealed, 1945 c 373 s 2

125.16 MS 1996 Renumbered 122A.52



Section 125.165 Repealed, 1957 c 947 art 9 s 9

125.165 Repealed, 1957 c 947 art 9 s 9



Section 125.17 MS 1941 Repealed, 1945 c 373 s 2

125.17 MS 1941 Repealed, 1945 c 373 s 2

125.17 Subdivision 1. MS 1996 Renumbered 122A.41 subd 1

Subd. 2. MS 1996 Renumbered 122A.41 subd 2

Subd. 2a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2b. MS 1996 Renumbered 122A.41 subd 3

Subd. 3. MS 1996 Renumbered 122A.41 subd 4

Subd. 3a. MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3b. MS 1996 Renumbered 122A.41 subd 5

Subd. 4. MS 1996 Renumbered 122A.41 subd 6

Subd. 5. MS 1996 Renumbered 122A.41 subd 7

Subd. 6. MS 1996 Renumbered 122A.41 subd 8

Subd. 7. MS 1996 Renumbered 122A.41 subd 9

Subd. 8. MS 1996 Renumbered 122A.41 subd 10

Subd. 9. MS 1996 Renumbered 122A.41 subd 11

Subd. 10. MS 1996 Renumbered 122A.41 subd 12

Subd. 10a. MS 1996 Renumbered 122A.41 subd 13

Subd. 11. MS 1996 Renumbered 122A.41 subd 14

Subd. 12. MS 1996 Renumbered 122A.41 subd 15



Section 125.178 Expired, 1993 c 224 art 7 s 32

125.178 Expired, 1993 c 224 art 7 s 32



Section 125.18 MS 1996 Renumbered 122A.49

125.18 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.18 MS 1996 Renumbered 122A.49



Section 125.181 MS 1996 Renumbered 122A.05

125.181 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.181 MS 1996 Renumbered 122A.05



Section 125.182 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.182 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.182 Subdivision 1. MS 1996 Renumbered 122A.06 subd 1

Subd. 2. MS 1996 Renumbered 122A.06 subd 2

Subd. 3. MS 1996 Renumbered 122A.06 subd 3

Subd. 4. MS 1978 Repealed, 1980 c 345 s 18



Section 125.183 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.183 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.183 Subdivision 1. MS 1996 Renumbered 122A.07 subd 1

Subd. 2. MS 1974 Repealed, 1975 c 136 s 77

Subd. 3. MS 1996 Renumbered 122A.07 subd 2

Subd. 4. MS 1996 Renumbered 122A.07 subd 3

Subd. 5. MS 1996 Renumbered 122A.07 subd 4

Subd. 6. MS 1996 Renumbered 122A.07 subd 5



Section 125.184 MS 1996 Renumbered 122A.08

125.184 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.184 MS 1996 Renumbered 122A.08



Section 125.185 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.185 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.185 Subdivision 1. MS 1996 Renumbered 122A.09 subd 1

Subd. 2. MS 1996 Renumbered 122A.09 subd 2

Subd. 3. MS 1996 Renumbered 122A.09 subd 3

Subd. 4. MS 1997 Supp Renumbered 122A.09 subd 4

Subd. 4a. MS 1992 Repealed, 1993 c 224 art 7 s 31

Subd. 4b. MS 1996 Renumbered 122A.09 subd 5

Subd. 5. MS 1996 Renumbered 122A.09 subd 6

Subd. 6. MS 1996 Renumbered 122A.09 subd 7

Subd. 7. MS 1996 Renumbered 122A.09 subd 8

Subd. 8. MS 1974 Repealed, 1976 c 271 s 98

Subd. 9. MS 1996 Renumbered 122A.09 subd 9

Subd. 10. MS 1996 Renumbered 122A.09 subd 10



Section 125.186 Repealed, 1957 c 947 art 9 s 9

125.186 Repealed, 1957 c 947 art 9 s 9



Section 125.187 Renumbered 122A.17

125.187 Renumbered 122A.17



Section 125.188 Renumbered 122A.24

125.188 Renumbered 122A.24



Section 125.1885 Renumbered 122A.27

125.1885 Renumbered 122A.27



Section 125.189 Renumbered 122A.28

125.189 Renumbered 122A.28



Section 125.1895 Renumbered 122A.31

125.1895 Renumbered 122A.31



Section 125.19 MS 1969 Repealed, Ex1971 c 33 s 17

125.19 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.19 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.191 Renumbered 122A.33

125.191 Renumbered 122A.33



Section 125.192 Renumbered 122A.29

125.192 Renumbered 122A.29



Section 125.20 MS 1969 Repealed, Ex1971 c 33 s 17

125.20 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.20 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.21 MS 1969 Repealed, Ex1971 c 33 s 17

125.21 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.21 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.211 Renumbered 122A.71

125.211 Renumbered 122A.71



Section 125.22 MS 1969 Repealed, Ex1971 c 33 s 17

125.22 MS 1949 Repealed, 1953 c 50 s 2

125.22 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.23 MS 1969 Repealed, Ex1971 c 33 s 17

125.23 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.23 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.230 Renumbered 122A.68

125.230 Renumbered 122A.68



Section 125.231 Subdivisions renumbered, repealed, or no longer in effect

125.231 Subdivision 1. Renumbered 122A.70 subd 1

Subd. 2. Repealed, 1Sp1995 c 3 art 8 s 26

Subd. 3. Renumbered 122A.70 subd 2

Subd. 4. Renumbered 122A.70 subd 3

Subd. 5. Renumbered 122A.70 subd 4

Subd. 6. Repealed, 1991 c 265 art 8 s 7; art 11 s 26

Subd. 7. Renumbered 122A.70 subd 5



Section 125.24 MS 1969 Repealed, Ex1971 c 33 s 17

125.24 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.24 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.241 Subdivisions renumbered, repealed, or no longer in effect

125.241 Subdivision 1. Renumbered 122A.75 subd 1

Subd. 2. Renumbered 122A.75 subd 2

Subd. 3. Repealed, 1989 c 329 art 9 s 34



Section 125.25 MS 1969 Repealed, Ex1971 c 33 s 17

125.25 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.25 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.26 MS 1969 Repealed, Ex1971 c 33 s 17

125.26 MS 1953 Repealed, 1957 c 947 art 9 s 9

125.26 MS 1969 Repealed, Ex1971 c 33 s 17



Section 125.27 Repealed, 1957 c 947 art 9 s 9

125.27 Repealed, 1957 c 947 art 9 s 9



Section 125.28 Repealed, 1957 c 947 art 9 s 9

125.28 Repealed, 1957 c 947 art 9 s 9



Section 125.29 Repealed, 1957 c 947 art 9 s 9

125.29 Repealed, 1957 c 947 art 9 s 9



Section 125.30 Repealed, 1957 c 947 art 9 s 9

125.30 Repealed, 1957 c 947 art 9 s 9



Section 125.31 Repealed, 1957 c 947 art 9 s 9

125.31 Repealed, 1957 c 947 art 9 s 9



Section 125.32 Repealed, 1957 c 947 art 9 s 9

125.32 Repealed, 1957 c 947 art 9 s 9



Section 125.325 Repealed, 1957 c 947 art 9 s 9

125.325 Repealed, 1957 c 947 art 9 s 9



Section 125.33 Repealed, 1957 c 947 art 9 s 9

125.33 Repealed, 1957 c 947 art 9 s 9



Section 125.34 Renumbered 129.06

125.34 Renumbered 129.06



Section 125.35 Renumbered 129.07

125.35 Renumbered 129.07



Section 125.36 Renumbered 129.08

125.36 Renumbered 129.08



Section 125.37 Renumbered 129.09

125.37 Renumbered 129.09



Section 125.38 Renumbered 129.10

125.38 Renumbered 129.10



Section 125.46 Renumbered 129.11

125.46 Renumbered 129.11



Section 125.51 Renumbered 129.12

125.51 Renumbered 129.12



Section 125.52 Renumbered 122A.90

125.52 Renumbered 122A.90



Section 125.53 Renumbered 122A.91

125.53 Renumbered 122A.91



Section 125.54 Renumbered 122A.92

125.54 Renumbered 122A.92



Section 125.60 Subdivisions renumbered, repealed, or no longer in effect

125.60 Subdivision 1. Renumbered 122A.46 subd 1

Subd. 2. Renumbered 122A.46 subd 2

Subd. 2a. Repealed, 1984 c 463 art 7 s 54

Subd. 3. Renumbered 122A.46 subd 3

Subd. 4. Renumbered 122A.46 subd 4

Subd. 5. Renumbered 122A.46 subd 5

Subd. 6. Renumbered 122A.46 subd 6

Subd. 6a. Renumbered 122A.46 subd 7

Subd. 6b. Renumbered 122A.46 subd 8

Subd. 7. Repealed, 1989 c 329 art 9 s 34

Subd. 8. Renumbered 122A.46 subd 9



Section 125.61 Subdivisions renumbered, repealed, or no longer in effect

125.61 Subdivision 1. Repealed, 1980 c 609 art 6 s 48

Subd. 1a. Repealed, 1980 c 609 art 6 s 48

Subd. 2. Repealed, 1980 c 609 art 6 s 48

Subd. 3. Repealed, 1980 c 609 art 6 s 48

Subd. 3a. Repealed, 1980 c 609 art 6 s 48

Subd. 4. Repealed, 1980 c 609 art 6 s 48

Subd. 4a. Repealed, 1980 c 609 art 6 s 48

Subd. 4b. Repealed, 1980 c 609 art 6 s 48

Subd. 5. Repealed, 1978 c 764 s 143

Subd. 6. Repealed, 1980 c 609 art 6 s 48



Section 125.611 Subdivisions renumbered, repealed, or no longer in effect

125.611 Subdivision 1. Renumbered 122A.48 subd 1

Subd. 2. Renumbered 122A.48 subd 2

Subd. 3. Repealed, 1Sp1985 c 12 art 6 s 31

Subd. 4. Repealed, 1Sp1985 c 12 art 6 s 31

Subd. 5. Repealed, 1Sp1985 c 12 art 6 s 31

Subd. 6. Repealed, 1Sp1985 c 12 art 6 s 31

Subd. 7. Repealed, 1Sp1985 c 12 art 6 s 31

Subd. 8. Repealed, 1987 c 398 art 7 s 43

Subd. 9. Repealed, 1987 c 398 art 7 s 43

Subd. 10. Repealed, 1987 c 398 art 7 s 43

Subd. 11. Renumbered 122A.48 subd 3

Subd. 12. Renumbered 122A.48 subd 4

Subd. 13. Renumbered 122A.48 subd 5



Section 125.615 Renumbered 122A.47

125.615 Renumbered 122A.47



Section 125.62 Renumbered 122A.63

125.62 Renumbered 122A.63



Section 125.623 Renumbered 122A.64

125.623 Renumbered 122A.64



Section 125.70 Renumbered 124D.24

125.70 Renumbered 124D.24



Section 125.701 Renumbered 124D.25

125.701 Renumbered 124D.25



Section 125.702 Renumbered 124D.26

125.702 Renumbered 124D.26



Section 125.703 Renumbered 124D.27

125.703 Renumbered 124D.27



Section 125.704 Renumbered 124D.28

125.704 Renumbered 124D.28



Section 125.705 Renumbered 124D.29

125.705 Renumbered 124D.29



Section 125.706 Renumbered 122A.50

125.706 Renumbered 122A.50



Section 125.80 Renumbered 122A.51

125.80 Renumbered 122A.51






Chapter 125A Special Education; Early Childhood Intervention System;

Section 125A.01 Definitions.

125A.01 Definitions.

For purposes of this chapter, the words defined in section 120A.05 have the same meaning.

HIST: 1998 c 397 art 2 s 1; art 11 s 3



Section 125A.02 Child with a disability defined.

125A.02 Child with a disability defined.

Subdivision 1. Child with a disability. Every child who has a hearing impairment, visual disability, speech or language impairment, physical handicap, other health impairment, mental handicap, emotional/behavioral disorder, specific learning disability, autism, traumatic brain injury, multiple disabilities, or deaf/blind disability and needs special instruction and services, as determined by the standards of the commissioner, is a child with a disability. In addition, every child under age three, and at local district discretion from age three to age seven, who needs special instruction and services, as determined by the standards of the commissioner, because the child has a substantial delay or has an identifiable physical or mental condition known to hinder normal development is a child with a disability.

Subd. 2. Not a child with a disability. A child with a short-term or temporary physical or emotional illness or disability, as determined by the standards of the commissioner, is not a child with a disability.

HIST: Ex1959 c 71 art 1 s 3; 1969 c 981 s 1; 1975 c 432 s 7; 1981 c 358 art 3 s 1; 1Sp1985 c 12 art 3 s 1; 1987 c 398 art 3 s 1; 1991 c 265 art 3 s 38; 1998 c 397 art 2 s 164; 1998 c 398 art 2 s 1; art 5 s 55



Section 125A.023 Coordinated interagency services.

125A.023 Coordinated interagency services.

Subdivision 1. Citation. This section and section 125A.027 shall be cited as the "Interagency Services for Children with Disabilities Act."

Subd. 2. Purpose. It is the policy of the state to develop and implement a coordinated, multidisciplinary, interagency intervention service system for children ages three to 21 with disabilities.

Subd. 3. Definitions. For purposes of this section and section 125A.027, the following terms have the meanings given them:

(a) "Health plan" means:

(1) a health plan under section 62Q.01, subdivision 3;

(2) a county-based purchasing plan under section 256B.692;

(3) a self-insured health plan established by a local government under section 471.617; or

(4) self-insured health coverage provided by the state to its employees or retirees.

(b) For purposes of this section, "health plan company" means an entity that issues a health plan as defined in paragraph (a).

(c) "Individual interagency intervention plan" means a standardized written plan describing those programs or services and the accompanying funding sources available to eligible children with disabilities.

(d) "Interagency intervention service system" means a system that coordinates services and programs required in state and federal law to meet the needs of eligible children with disabilities ages three to 21, including:

(1) services provided under the following programs or initiatives administered by state or local agencies:

(i) the maternal and child health program under title V of the Social Security Act, United States Code, title 42, sections 701 to 709;

(ii) the Individuals with Disabilities Education Act under United States Code, title 20, chapter 33, subchapter II, sections 1411 to 1420;

(iii) medical assistance under the Social Security Act, United States Code, title 42, chapter 7, subchapter XIX, section 1396, et seq.;

(iv) the Developmental Disabilities Assistance and Bill of Rights Act, United States Code, title 42, chapter 75, subchapter II, sections 6021 to 6030, Part B;

(v) the Head Start Act, United States Code, title 42, chapter 105, subchapter II, sections 9831 to 9852;

(vi) rehabilitation services provided under chapter 268A;

(vii) Juvenile Court Act services provided under sections 260.011 to 260.91; 260B.001 to 260B.446; and 260C.001 to 260C.451;

(viii) the children's mental health collaboratives under section 245.493;

(ix) the family service collaboratives under section 124D.23;

(x) the family community support plan under section 245.4881, subdivision 4;

(xi) the MinnesotaCare program under chapter 256L;

(xii) the community health services grants under chapter 145;

(xiii) the Community Social Services Act funding under the Social Security Act, United States Code, title 42, sections 1397 to 1397f; and

(xiv) the community transition interagency committees under section 125A.22;

(2) services provided under a health plan in conformity with an individual family service plan or an individual education plan; and

(3) additional appropriate services that local agencies and counties provide on an individual need basis upon determining eligibility and receiving a request from the interagency early intervention committee and the child's parent.

(e) "Children with disabilities" has the meaning given in section 125A.02.

(f) A "standardized written plan" means those individual services or programs available through the interagency intervention service system to an eligible child other than the services or programs described in the child's individual education plan or the child's individual family service plan.

Subd. 4. State interagency committee. (a) The governor shall convene a 19-member interagency committee to develop and implement a coordinated, multidisciplinary, interagency intervention service system for children ages three to 21 with disabilities. The commissioners of commerce, children, families, and learning, health, human rights, human services, economic security, and corrections shall each appoint two committee members from their departments; the association of Minnesota counties shall appoint two county representatives, one of whom must be an elected official, as committee members; and the Minnesota school boards association, the Minnesota administrators of special education, and the school nurse association of Minnesota shall each appoint one committee member. The committee shall select a chair from among its members.

(b) The committee shall:

(1) identify and assist in removing state and federal barriers to local coordination of services provided to children with disabilities;

(2) identify adequate, equitable, and flexible funding sources to streamline these services;

(3) develop guidelines for implementing policies that ensure a comprehensive and coordinated system of all state and local agency services, including multidisciplinary assessment practices for children with disabilities ages three to 21;

(4) develop, consistent with federal law, a standardized written plan for providing services to a child with disabilities;

(5) identify how current systems for dispute resolution can be coordinated and develop guidelines for that coordination;

(6) develop an evaluation process to measure the success of state and local interagency efforts in improving the quality and coordination of services to children with disabilities ages three to 21;

(7) develop guidelines to assist the governing boards of the interagency early intervention committees in carrying out the duties assigned in section 125A.027, subdivision 1, paragraph (b); and

(8) carry out other duties necessary to develop and implement within communities a coordinated, multidisciplinary, interagency intervention service system for children with disabilities.

(c) The committee shall consult on an ongoing basis with the state education advisory committee for special education and the governor's interagency coordinating council in carrying out its duties under this section, including assisting the governing boards of the interagency early intervention committees.

Subd. 5. Intervention demonstration projects. (a) The commissioner of children, families, and learning, based on recommendations from the state interagency committee, shall issue a request for proposals by January 1, 1999, for grants to the governing boards of interagency early intervention committees under section 125A.027 or a combination of one or more counties and school districts to establish five voluntary interagency intervention demonstration projects. One grant shall be used to implement a coordinated service system for all eligible children with disabilities up to age five who received services under sections 125A.26 to 125A.48. One grant shall be used to implement a coordinated service system for a population of minority children with disabilities from ages 12 to 21, who may have behavioral problems and are in need of transitional services. Each project must be operational by July 1, 1999. The governing boards of the interagency early intervention committees and the counties and school districts receiving project grants must develop efficient ways to coordinate services and funding for children with disabilities ages three to 21, consistent with the requirements of this section and section 125A.027 and the guidelines developed by the state interagency committee under this section.

(b) The state interagency committee shall evaluate the demonstration projects and provide the evaluation results to interagency early intervention committees.

Subd. 6. Third-party liability. Nothing in this section and section 125A.027 relieves a health plan company, third party administrator or other third-party payer of an obligation to pay for, or changes the validity of an obligation to pay for, services provided to children with disabilities ages three to 21 and their families.

Subd. 7. Agency obligation. Nothing in this section and section 125A.027 removes the obligation of the state, counties, local school districts, a regional agency, or a local agency or organization to comply with any federal or state law that mandates responsibility for finding, assessing, delivering, assuring, or paying for education or related services for children with disabilities and their families.

HIST: 1997 c 397 art 11 s 3; 1998 c 398 art 3 s 2; 1999 c 123 s 3; 1999 c 139 art 4 s 2; 2000 c 489 art 10 s 7,8; 1Sp2001 c 6 art 3 s 5



Section 125A.027 Interagency early intervention committee responsibilities.

125A.027 Interagency early intervention committee responsibilities.

Subdivision 1. Additional duties. (a) The governing boards of the interagency early intervention committees are responsible for developing and implementing interagency policies and procedures to coordinate services at the local level for children with disabilities ages three to 21 under guidelines established by the state interagency committee under section 125A.023, subdivision 4. Consistent with the requirements in this section and section 125A.023, the governing boards of the interagency early intervention committees shall organize as a joint powers board under section 471.59 or enter into an interagency agreement that establishes a governance structure.

(b) The governing board of each interagency early intervention committee as defined in section 125A.30, paragraph (a), which may include a juvenile justice professional, shall:

(1) identify and assist in removing state and federal barriers to local coordination of services provided to children with disabilities;

(2) identify adequate, equitable, and flexible use of funding by local agencies for these services;

(3) implement policies that ensure a comprehensive and coordinated system of all state and local agency services, including multidisciplinary assessment practices, for children with disabilities ages three to 21;

(4) use a standardized written plan for providing services to a child with disabilities developed under section 125A.023;

(5) access the coordinated dispute resolution system and incorporate the guidelines for coordinating services at the local level, consistent with section 125A.023;

(6) use the evaluation process to measure the success of the local interagency effort in improving the quality and coordination of services to children with disabilities ages three to 21 consistent with section 125A.023;

(7) develop a transitional plan for children moving from the interagency early childhood intervention system under sections 125A.259 to 125A.48 into the interagency intervention service system under this section;

(8) coordinate services and facilitate payment for services from public and private institutions, agencies, and health plan companies; and

(9) share needed information consistent with state and federal data practices requirements.

Subd. 2. Appropriate and necessary services. (a) Parents, physicians, other health care professionals including school nurses, and education and human services providers jointly must determine appropriate and necessary services for eligible children with disabilities ages three to 21. The services provided to the child under this section must conform with the child's standardized written plan. The governing board of an interagency early intervention committee must provide those services contained in a child's individual education plan and those services for which a legal obligation exists.

(b) Nothing in this section or section 125A.023 increases or decreases the obligation of the state, county, regional agency, local school district, or local agency or organization to pay for education, health care, or social services.

(c) A health plan may not exclude any medically necessary covered service solely because the service is or could be identified in a child's individual family service plan, individual education plan, a plan established under section 504 of the federal Rehabilitation Act of 1973, or a student's individual health plan. This paragraph reaffirms the obligation of a health plan company to provide or pay for certain medically necessary covered services, and encourages a health plan company to coordinate this care with any other providers of similar services. Also, a health plan company may not exclude from a health plan any medically necessary covered service such as an assessment or physical examination solely because the resulting information may be used for an individual education plan or a standardized written plan.

Subd. 3. Implementation timeline. By July 1, 2000, the individual interagency intervention plan must be available and by January 1, 2001, all governing boards of interagency early intervention committees statewide must implement a coordinated service system for children up to age five with disabilities consistent with the requirements of this section and section 125A.023 and the evaluation results from the demonstration projects under section 125A.023, subdivision 5. Children with disabilities up to the age of 21 shall be eligible for coordinated services and their eligibility to receive such services under this section shall be phased in over a four-year period as follows:

(1) July 1, 2001, children up to age nine become eligible;

(2) July 1, 2002, children up to age 14 become eligible; and

(3) July 1, 2003, children up to age 21 become eligible.

Subd. 4. Responsibilities of school and county boards. (a) It is the joint responsibility of school and county boards to coordinate, provide, and pay for appropriate services, and to facilitate payment for services from public and private sources. Appropriate service for children eligible under section 125A.02 and receiving service from two or more public agencies of which one is the public school must be determined in consultation with parents, physicians, and other education, medical health, and human services providers. The services provided must be in conformity with an Individual Interagency Intervention Plan (IIIP) for each eligible child ages 3 to 21.

(b) Appropriate services include those services listed on a child's IIIP. These services are those that are required to be documented on a plan under federal and state law or rule.

(c) School and county boards shall coordinate interagency services. Service responsibilities for eligible children, ages 3 to 21, shall be established in interagency agreements or joint powers board agreements. In addition, interagency agreements or joint powers board agreements shall be developed to establish agency responsibility that assures that coordinated interagency services are coordinated, provided, and paid for, and that payment is facilitated from public and private sources. School boards must provide, pay for, and facilitate payment for special education services as required under sections 125A.05 and 125A.06. County boards must provide, pay for, and facilitate payment for those programs over which they have service and fiscal responsibility as referenced in section 125A.023, subdivision 3, paragraph (d), clause (1).

HIST: 1998 c 397 art 11 s 3; 1998 c 398 art 3 s 3; 1999 c 123 s 4; 2000 c 489 art 3 s 8; 1Sp2001 c 6 art 3 s 6

* NOTE: The amendment to this section by Laws 1999, chapter *123, section 4, is effective July 1, 2002. Laws 1999, chapter *123, section 22.



Section 125A.03 Special instruction for children with a disability.

125A.03 Special instruction for children with a disability.

(a) As defined in paragraph (b), every district must provide special instruction and services, either within the district or in another district, for children with a disability who are residents of the district and who are disabled as set forth in section 125A.02.

(b) Notwithstanding any age limits in laws to the contrary, special instruction and services must be provided from birth until July 1 after the child with a disability becomes 21 years old but shall not extend beyond secondary school or its equivalent, except as provided in section 124D.68, subdivision 2. Local health, education, and social service agencies must refer children under age five who are known to need or suspected of needing special instruction and services to the school district. Districts with less than the minimum number of eligible children with a disability as determined by the commissioner must cooperate with other districts to maintain a full range of programs for education and services for children with a disability. This section does not alter the compulsory attendance requirements of section 120A.22.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 22,164; art 11 s 3; 1998 c 398 art 2 s 6; art 5 s 55; 1999 c 123 s 5

* NOTE: The amendment to this section by Laws 1999, chapter *123, section 5, requiring the provision of special instruction *and services until the child with a disability becomes 21 years *old instead of 22 years old is effective July 1, 2002. Laws *1999, chapter 123, section 22, as amended by Laws 1999, chapter *241, article 2, section 57.



Section 125A.04 High school diploma.

125A.04 High school diploma.

Upon completion of secondary school or the equivalent, a pupil with a disability who satisfactorily attains the objectives in the pupil's individual education plan must be granted a high school diploma that is identical to the diploma granted to a pupil without a disability.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 23,164; art 11 s 3



Section 125A.05 Method of special instruction.

125A.05 Method of special instruction.

(a) As defined in this subdivision, to the extent required by federal law as of July 1, 1999, special instruction and services for children with a disability must be based on the assessment and individual education plan. The instruction and services may be provided by one or more of the following methods:

(1) in connection with attending regular elementary and secondary school classes;

(2) establishment of special classes;

(3) at the home or bedside of the child;

(4) in other districts;

(5) instruction and services by special education cooperative centers established under this section, or in another member district of the cooperative center to which the resident district of the child with a disability belongs;

(6) in a state residential school or a school department of a state institution approved by the commissioner;

(7) in other states;

(8) by contracting with public, private or voluntary agencies;

(9) for children under age five and their families, programs and services established through collaborative efforts with other agencies;

(10) for children under age five and their families, programs in which children with a disability are served with children without a disability; and

(11) any other method approved by the commissioner.

(b) Preference shall be given to providing special instruction and services to children under age three and their families in the residence of the child with the parent or primary caregiver, or both, present.

(c) The primary responsibility for the education of a child with a disability must remain with the district of the child's residence regardless of which method of providing special instruction and services is used. If a district other than a child's district of residence provides special instruction and services to the child, then the district providing the special instruction and services must notify the child's district of residence before the child's individual education plan is developed and must provide the district of residence an opportunity to participate in the plan's development. The district of residence must inform the parents of the child about the methods of instruction that are available.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 24,164; art 11 s 3; 1998 c 398 art 2 s 7



Section 125A.06 Blind persons' literacy rights.

125A.06 Blind persons' literacy rights.

(a) Paragraphs (b) to (f) may be cited as the "Blind Persons' Literacy Rights and Education Act."

(b) The following definitions apply to paragraphs (c) to (f).

"Blind student" means an individual who is eligible for special educational services and who:

(1) has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than 20 degrees; or

(2) has a medically indicated expectation of visual deterioration.

"Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(c) In developing an individualized education plan for each blind student the presumption must be that proficiency in Braille reading and writing is essential for the student to achieve satisfactory educational progress. The assessment required for each student must include a Braille skills inventory, including a statement of strengths and deficits. Braille instruction and use are not required by this paragraph if, in the course of developing the student's individualized education program, team members concur that the student's visual impairment does not affect reading and writing performance commensurate with ability. This paragraph does not require the exclusive use of Braille if other special education services are appropriate to the student's educational needs. The provision of other appropriate services does not preclude Braille use or instruction. Instruction in Braille reading and writing must be available for each blind student for whom the multidisciplinary team has determined that reading and writing is appropriate.

(d) Instruction in Braille reading and writing must be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level.

(e) The student's individualized education plan must specify:

(1) the results obtained from the assessment required under paragraph (c);

(2) how Braille will be implemented through integration with other classroom activities;

(3) the date on which Braille instruction will begin;

(4) the length of the period of instruction and the frequency and duration of each instructional session;

(5) the level of competency in Braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used; and

(6) if a decision has been made under paragraph (c) that Braille instruction or use is not required for the student:

(i) a statement that the decision was reached after a review of pertinent literature describing the educational benefits of Braille instruction and use; and

(ii) a specification of the evidence used to determine that the student's ability to read and write effectively without Braille is not impaired.

(f) Instruction in Braille reading and writing is a service for the purpose of special education and services under this section.

(g) Paragraphs (b) to (f) must not be construed to supersede any rights of a parent or guardian of a child with a disability under federal or state law.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 24,164; art 11 s 3; 1998 c 398 art 2 s 7



Section 125A.07 Rules of commissioner.

125A.07 Rules of commissioner.

(a) As defined in this paragraph, the commissioner must adopt rules relative to qualifications of essential personnel, courses of study, methods of instruction, pupil eligibility, size of classes, rooms, equipment, supervision, parent consultation, and other necessary rules for instruction of children with a disability. These rules must provide standards and procedures appropriate for the implementation of and within the limitations of sections 125A.08 and 125A.09. These rules must also provide standards for the discipline, control, management, and protection of children with a disability. The commissioner must not adopt rules for pupils served primarily in the regular classroom establishing either case loads or the maximum number of pupils that may be assigned to special education teachers. The commissioner, in consultation with the departments of health and human services, must adopt permanent rules for instruction and services for children under age five and their families. These rules are binding on state and local education, health, and human services agencies. The commissioner must adopt rules to determine eligibility for special education services. The rules must include procedures and standards by which to grant variances for experimental eligibility criteria. The commissioner must, according to section 14.05, subdivision 4, notify a district applying for a variance from the rules within 45 calendar days of receiving the request whether the request for the variance has been granted or denied. If a request is denied, the commissioner must specify the program standards used to evaluate the request and the reasons for denying the request.

(b) As provided in this paragraph, the state's regulatory scheme should support schools by assuring that all state special education rules adopted by the commissioner result in one or more of the following outcomes:

(1) increased time available to teachers and, where appropriate, to support staff including school nurses for educating students through direct and indirect instruction;

(2) consistent and uniform access to effective education programs for students with disabilities throughout the state;

(3) reduced inequalities and conflict, appropriate due process hearing procedures and reduced court actions related to the delivery of special education instruction and services for students with disabilities;

(4) clear expectations for service providers and for students with disabilities;

(5) increased accountability for all individuals and agencies that provide instruction and other services to students with disabilities;

(6) greater focus for the state and local resources dedicated to educating students with disabilities; and

(7) clearer standards for evaluating the effectiveness of education and support services for students with disabilities.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 25,164; art 11 s 3; 1998 c 398 art 2 s 8; art 5 s 55; 1999 c 123 s 6



Section 125A.08 School district obligations.

125A.08 School district obligations.

(a) As defined in this section, every district must ensure the following:

(1) all students with disabilities are provided the special instruction and services which are appropriate to their needs. Where the individual education plan team has determined appropriate goals and objectives based on the student's needs, including the extent to which the student can be included in the least restrictive environment, and where there are essentially equivalent and effective instruction, related services, or assistive technology devices available to meet the student's needs, cost to the district may be among the factors considered by the team in choosing how to provide the appropriate services, instruction, or devices that are to be made part of the student's individual education plan. The individual education plan team shall consider and may authorize services covered by medical assistance according to section 256B.0625, subdivision 26. The student's needs and the special education instruction and services to be provided must be agreed upon through the development of an individual education plan. The plan must address the student's need to develop skills to live and work as independently as possible within the community. The individual education plan team must consider positive behavioral interventions, strategies, and supports that address behavior for children with attention deficit disorder or attention deficit hyperactivity disorder. By grade 9 or age 14, the plan must address the student's needs for transition from secondary services to post-secondary education and training, employment, community participation, recreation, and leisure and home living. In developing the plan, districts must inform parents of the full range of transitional goals and related services that should be considered. The plan must include a statement of the needed transition services, including a statement of the interagency responsibilities or linkages or both before secondary services are concluded;

(2) children with a disability under age five and their families are provided special instruction and services appropriate to the child's level of functioning and needs;

(3) children with a disability and their parents or guardians are guaranteed procedural safeguards and the right to participate in decisions involving identification, assessment including assistive technology assessment, and educational placement of children with a disability;

(4) eligibility and needs of children with a disability are determined by an initial assessment or reassessment, which may be completed using existing data under United States Code, title 20, section 33, et seq.;

(5) to the maximum extent appropriate, children with a disability, including those in public or private institutions or other care facilities, are educated with children who are not disabled, and that special classes, separate schooling, or other removal of children with a disability from the regular educational environment occurs only when and to the extent that the nature or severity of the disability is such that education in regular classes with the use of supplementary services cannot be achieved satisfactorily;

(6) in accordance with recognized professional standards, testing and evaluation materials, and procedures used for the purposes of classification and placement of children with a disability are selected and administered so as not to be racially or culturally discriminatory; and

(7) the rights of the child are protected when the parents or guardians are not known or not available, or the child is a ward of the state.

(b) For paraprofessionals employed to work in programs for students with disabilities, the school board in each district shall ensure that:

(1) before or immediately upon employment, each paraprofessional develops sufficient knowledge and skills in emergency procedures, building orientation, roles and responsibilities, confidentiality, vulnerability, and reportability, among other things, to begin meeting the needs of the students with whom the paraprofessional works;

(2) annual training opportunities are available to enable the paraprofessional to continue to further develop the knowledge and skills that are specific to the students with whom the paraprofessional works, including understanding disabilities, following lesson plans, and implementing follow-up instructional procedures and activities; and

(3) a districtwide process obligates each paraprofessional to work under the ongoing direction of a licensed teacher and, where appropriate and possible, the supervision of a school nurse.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 26,164; art 11 s 3; 1998 c 398 art 2 s 9; 1999 c 123 s 7; 1999 c 245 art 4 s 3; 2000 c 489 art 10 s 9,22; 1Sp2001 c 6 art 3 s 7



Section 125A.09 Procedures for decisions.

125A.09 Procedures for decisions.

Subdivision 1. District obligation. As defined in this section, every district must use the following procedures for decisions involving identification, assessment, and educational placement of children with a disability.

Subd. 2. Parent notice. Parents and guardians must receive prior written notice of:

(1) any proposed formal educational assessment or proposed denial of a formal educational assessment of their child;

(2) a proposed placement of their child in, transfer from or to, or denial of placement in a special education program; or

(3) the proposed provision, addition, denial, or removal of special education services for their child.

Subd. 3. Initial action; parent consent. (a) The district must not proceed with the initial formal assessment of a child, the initial placement of a child in a special education program, or the initial provision of special education services for a child without the prior written consent of the child's parent or guardian. The refusal of a parent or guardian to consent may be overridden by the decision in a hearing held pursuant to subdivision 6 at the district's initiative.

(b) A parent, after consulting with health care, education, or other professional providers, may agree or disagree to provide the parent's child with sympathomimetic medications unless section 144.344 applies.

Subd. 4. Dispute resolution. Parents and guardians must have an opportunity to meet with appropriate district staff in at least one conciliation conference, mediation, or other method of alternative dispute resolution that the parties agree to, if they object to any proposal of which they are notified under subdivision 1. The state intends to encourage parties to resolve disputes through mediation or other form of alternative dispute resolution. A school district and a parent or guardian must participate in mediation using mediation services acceptable to both parties, unless a party objects to the mediation. Mediation shall remain available to the parties until a party objects to the mediation, or the mediator determines that further efforts to mediate a dispute are not warranted. All mediation is subject to the confidentiality requirements under rule 114.08 of the general rules of practice for the district courts. Alternative dispute resolution must not be used to deny or delay a parent or guardian's right to a due process hearing. If the parent or guardian refuses efforts by the district to conciliate the dispute with the district, the requirement of an opportunity for conciliation or other alternative dispute resolution must be deemed to be satisfied. Notwithstanding other law, in any proceeding following a conciliation conference, the district must not offer a conciliation conference memorandum into evidence, except for any portions that describe the district's final proposed offer of service. Otherwise, with respect to forms of dispute resolution, mediation, or conciliation, Minnesota Rule of Evidence 408 applies.

Subd. 5. Mediation. The commissioner must establish a mediation process to assist parents, districts, or other parties to resolve disputes arising out of the identification, assessment, or educational placement of children with a disability. The mediation process must be offered as an informal alternative to the due process hearing provided under subdivision 6, but must not be used to deny or postpone the opportunity of a parent or guardian to obtain a due process hearing.

Subd. 6. Impartial due process hearing. Parents, guardians, and the district must have an opportunity to obtain an impartial due process hearing initiated and conducted by and in the district responsible for assuring that an appropriate program is provided in accordance with department of children, families, and learning rules, if the parent or guardian continues to object to:

(1) a proposed formal educational assessment or proposed denial of a formal educational assessment of their child;

(2) the proposed placement of their child in, or transfer of their child to a special education program;

(3) the proposed denial of placement of their child in a special education program or the transfer of their child from a special education program;

(4) the proposed provision or addition of special education services for their child; or

(5) the proposed denial or removal of special education services for their child.

A hearing officer may limit an impartial due process hearing to an amount of time sufficient for each party to present its case. The party requesting the hearing shall plead with specificity as to what issues are in dispute and all issues not pleaded with specificity are deemed waived. Parties must limit evidence to the issues specifically pleaded. A hearing officer, at the officer's discretion, may exclude cumulative evidence or may encourage parties to present only essential witnesses.

Within five business days after the request for a hearing, or as directed by the hearing officer, the objecting party must provide the other party with a brief written statement of particulars of the objection, the reasons for the objection, and the specific remedies sought. The other party shall provide the objecting party with a written response to the statement of objections within five business days of receipt of the statement.

The hearing must take place before an impartial hearing officer mutually agreed to by the school board and the parent or guardian. Within three business days of the receipt of the request for the hearing, if the parties have not agreed on the hearing officer, the board must request the commissioner to appoint a hearing officer from a list maintained for that purpose. If the parties have not agreed upon a hearing officer, and the board has not requested that a hearing officer be appointed by the commissioner within four business days after the receipt of the request, the commissioner shall appoint a hearing officer upon the request of either party. A retired judge, retired court referee, or retired federal magistrate judge who is otherwise qualified under this section and wishes to be a hearing officer may be put on the list. The board must include with the request the name of the person requesting the hearing, the name of the student, the attorneys involved, if any, and the date the hearing request was received. The hearing officer must not be a board member or employee of the district where the child resides or of the child's district of residence, an employee of any other public agency involved in the education or care of the child, or any person with a personal or professional interest that would conflict with the person's objectivity at the hearing. A person who otherwise qualifies as a hearing officer is not an employee of the district solely because the person is paid by the district to serve as a hearing officer. Any party to a hearing, except an expedited hearing under federal law, may make and serve upon the opposing party and the commissioner a notice to remove a hearing officer appointed by the commissioner. The notice shall be served and filed within two business days after the party receives notice of the appointment of the hearing officer by the commissioner.

No such notice may be filed by a party against a hearing officer who has presided at a motion or any other proceeding of which the party had notice. A hearing officer who has presided at a motion or other proceeding may not be removed except upon an affirmative showing of prejudice on the part of the hearing officer.

After the party has once disqualified a hearing officer as a matter of right, that party may disqualify the substitute hearing officer only by making an affirmative showing of prejudice or bias to the commissioner, or to the chief administrative law judge if the hearing officer is an administrative law judge.

Upon the filing of a notice to remove or if a party makes an affirmative showing of prejudice against a substitute hearing officer, the commissioner shall assign any other hearing officer to hear the matter.

If the hearing officer requests an independent educational assessment of a child, the cost of the assessment must be at district expense. The proceedings must be recorded and preserved, at the expense of the school district, pending ultimate disposition of the action.

Subd. 7. Hearing officer's decision. The decision of the hearing officer pursuant to subdivision 6 shall be rendered not more than 45 calendar days from the date of the receipt of the request for the hearing, except that hearing officers are encouraged to accelerate the timeline to 30 days for children birth through two whose needs change rapidly and require quick resolution of complaints. A hearing officer may not grant specific extensions of time beyond the 45-day period unless requested by either party for good cause shown on the record. Good cause includes the time required for mediation under subdivision 4. The decision of the hearing officer is binding on all parties unless appealed to the commissioner by the parent; guardian; board of the district where the child resides pursuant to subdivision 9; and also in the case of children birth through two, by the county board.

The local decision must:

(1) be in writing;

(2) state the controlling facts upon which the decision is made in sufficient detail to apprise the parties and the hearing review officer of the basis and reason for the decision; and

(3) be based on the standards in section 125A.08 and the rules of the state board.

Subd. 8. Compensatory educational services. The hearing officer may require the resident school district to provide compensatory educational services to the child if the hearing officer finds that the school district has not offered or made available to the child a free appropriate public education in the child's educational program and that the child has suffered a loss of educational benefit. Such services shall take the form of direct and indirect special education and related services designed to address any loss of educational benefit that may have occurred. The hearing officer's finding shall be based on a present determination of whether the child has suffered a loss of educational benefit.

Subd. 9. Appeal to commissioner. Any local decision issued pursuant to subdivisions 6 and 7 may be appealed to the commissioner within 30 calendar days of receipt of that written decision, by the parent, guardian, or the board of the district responsible for assuring that an appropriate program is provided in accordance with state board rules. The appealing party must note the specific parts of the hearing decision being appealed.

If the decision is appealed, a written transcript of the hearing must be made by the district and provided by the district to the parties involved and the hearing review officer within five calendar days of the filing of the appeal. The hearing review officer must conduct an appellate review and issue a final independent decision based on an impartial review of the local decision and the entire record within 30 calendar days after the filing of the appeal. However, the hearing review officer must seek additional evidence if necessary and may afford the parties an opportunity for written or oral argument. Any hearing held to seek additional evidence must be an impartial due process hearing but is deemed not to be a contested case hearing for purposes of chapter 14. The hearing review officer may grant specific extensions of time beyond the 30-day period at the request of any party for good cause shown on the record.

The final decision must:

(1) be in writing;

(2) include findings and conclusions; and

(3) be based upon the standards in section 125A.08 and in the rules of the state board.

Subd. 10. Appeal to state or federal court. The decision of the hearing review officer is final unless appealed by the parent or guardian or board to the Minnesota court of appeals or federal district court as provided by federal law. State judicial review must be in accordance with chapter 14.

Subd. 11. Hearing review officer's qualifications. The commissioner must select an individual who has the qualifications enumerated in this subdivision to serve as the hearing review officer:

(1) the individual must be knowledgeable and impartial;

(2) the individual must not have a personal interest in or specific involvement with the student who is a party to the hearing;

(3) the individual must not have been employed as an administrator by the district that is a party to the hearing;

(4) the individual must not have been involved in the selection of the administrators of the district that is a party to the hearing;

(5) the individual must not have a personal, economic, or professional interest in the outcome of the hearing other than the proper administration of the federal and state laws, rules, and policies;

(6) the individual must not have substantial involvement in the development of a state or local policy or procedures that are challenged in the appeal;

(7) the individual is not a current employee or board member of a Minnesota public school district, education district, intermediate unit or regional education agency or the department; and

(8) the individual is not a current employee or board member of a disability advocacy organization or group.

Subd. 12. Challenging the impartiality or competence of a proposed hearing review officer. In all appeals, the parent or guardian of the pupil with a disability or the district that is a party to the hearing may challenge the impartiality or competence of the proposed hearing review officer by applying to the hearing review officer.

Subd. 13. Child's educational placement. Pending the completion of proceedings pursuant to this subdivision, unless the district and the parent or guardian of the child agree otherwise, the child must remain in the child's current educational placement and must not be denied initial admission to school.

Subd. 14. Districts may be parties to a hearing. The child's district of residence, a resident district, and providing district must receive notice of and may be a party to any hearings or appeals under this section.

Subd. 15. District liability. A district is not liable for harmless technical violations of this section or rules implementing this section if the school district can demonstrate on a case-by-case basis that the violations did not harm the student's educational progress or the parent or guardian's right to notice, participation, or due process.

Subd. 16. Prehearing conference. Within ten calendar days after appointment, the hearing officer must schedule and hold a prehearing conference. At that conference, or later, the hearing officer may take any appropriate action a court may take under Rule 16 of Minnesota Rules of Civil Procedure including, but not limited to, scheduling, jurisdiction, and listing witnesses including expert witnesses.

Subd. 17. Hearing officer is state employee. A hearing officer or hearing review officer appointed under this subdivision is deemed to be an employee of the state under section 3.732 for the purposes of section 3.736 only.

Subd. 18. Hearing officer training. In order to be eligible for selection, hearing officers and hearing review officers must participate in training and follow procedures as designated by the commissioner.

Subd. 19. Admissible evidence. The hearing officer may admit all evidence that possesses probative value, including hearsay, if it is the type of evidence on which reasonable, prudent persons are accustomed to rely in the conduct of their serious affairs. The hearing officer must give effect to the rules of privilege recognized by law. Evidence that is incompetent, irrelevant, immaterial, or unduly repetitious shall be excluded.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 27,164; art 11 s 3; 1998 c 398 art 2 s 10; art 5 s 55; 1999 c 123 s 8,9; 1999 c 241 art 2 s 13; art 9 s 29; 1Sp2001 c 6 art 3 s 8



Section 125A.10 Coordinating interagency services.

125A.10 Coordinating interagency services.

If at the time of initial referral for an educational assessment, or a reassessment, the district determines that a child with disabilities who is age 3 through 21 may be eligible for interagency services, the district may request that the county of residence provide a representative to the initial assessment or reassessment team meeting or the first individual education plan team meeting following the assessment or reassessment. The district may request to have a county representative attend other individual education plan team meetings when it is necessary to facilitate coordination between district and county provided services. Upon request from a district, the resident county shall provide a representative to assist the individual education plan team in determining the child's eligibility for existing health, mental health, or other support services administered or provided by the county. The individual education plan team and the county representative must develop an interagency plan of care for an eligible child and the child's family to coordinate services required under the child's individual education plan with county services. The interagency plan of care must include appropriate family information with the consent of the family, a description of how services will be coordinated between the district and county, a description of service coordinator responsibilities and services, and a description of activities for obtaining third-party payment for eligible services, including medical assistance payments. Any state, county, or city government agency responsible for providing services or resources to students with disabilities under this section is subject to the same dispute resolution systems as local school districts, and all such agencies must comply with corrective action requirements that ensue from these systems.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 28,164; art 11 s 3; 1999 c 123 s 10



Section 125A.11 Special instructions for nonresident children.

125A.11 Special instructions for nonresident children.

Subdivision 1. Nonresident tuition rate; other costs. When a school district provides instruction and services outside the district of residence, board and lodging, and any tuition to be paid, shall be paid by the district of residence. The tuition rate to be charged for any child with a disability must be the actual cost of providing special instruction and services to the child including a proportionate amount for capital outlay and debt service but not including any amount for transportation, minus the amount of special aid for children with a disability received on behalf of that child. If the boards involved do not agree upon the tuition rate, either board may apply to the commissioner to fix the rate. The commissioner must then set a date for a hearing, giving each board at least ten days' notice, and after the hearing the commissioner must make an order fixing the tuition rate, which is binding on both school districts.

Subd. 2. Nonresident transportation. When a district provides instruction and services in a day program outside the district of residence, the district of residence is responsible for providing transportation. When a district provides instruction and services requiring board and lodging or placement in a residential program outside the district of residence, the nonresident district in which the child is placed is responsible for providing transportation. Transportation costs shall be paid by the district responsible for providing transportation and the state shall pay transportation aid to that district.

Subd. 3. Agreement between districts to provide special instruction and services. For the purposes of this section, any school district may enter into an agreement, upon mutually agreed upon terms and conditions, to provide special instruction and services for children with a disability. In that event, one of the participating units may employ and contract with necessary qualified personnel to offer services in the several districts. Each participating unit must reimburse the employing unit a proportionate amount of the actual cost of providing the special instruction and services, less the amount of state special education aid.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 29,164; art 11 s 3; 1Sp2001 c 6 art 3 s 9



Section 125A.12 Attendance in another district.

125A.12 Attendance in another district.

No resident of a district who is eligible for special instruction and services pursuant to this section may be denied provision of this instruction and service because of attending a public school in another district pursuant to section 123B.88, subdivision 5, if the attendance is not subject to section 124D.06, 124D.07, or 124D.08. If the pupil attends a public school located in a contiguous district and the district of attendance does not provide special instruction and services, the district of residence must provide necessary transportation for the pupil between the boundary of the district of residence and the educational facility where special instruction and services are provided within the district of residence. The district of residence may provide necessary transportation for the pupil between its boundary and the school attended in the contiguous district, but must not pay the cost of transportation provided outside the boundary of the district of residence.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 30,164; art 11 s 3



Section 125A.13 School of parents' choice.

125A.13 School of parents' choice.

Nothing in this chapter must be construed as preventing parents of a child with a disability from sending the child to a school of their choice, if they so elect, subject to admission standards and policies adopted according to sections 125A.62 to 125A.64 and 125A.66 to 125A.73, and all other provisions of chapters 120A to 129C.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 31,164; art 11 s 3



Section 125A.14 Summer programs.

125A.14 Summer programs.

A district may provide summer programs for children with a disability living within the district and nonresident children temporarily placed in the district pursuant to section 125A.15 or 125A.16. Prior to March 31 or 30 days after the child with a disability is placed in the district, whichever is later, the providing district shall give notice to the district of residence of any nonresident children temporarily placed in the district pursuant to section 125A.15 or 125A.16, of its intention to provide these programs. Notwithstanding any contrary provisions in sections 125A.15 and 125A.16, the district providing the special instruction and services must apply for special education aid for the summer program. The unreimbursed actual cost of providing the program for nonresident children with a disability, including the cost of board and lodging, may be billed to the district of the child's residence and must be paid by the resident district. Transportation costs must be paid by the district responsible for providing transportation pursuant to section 125A.15 or 125A.16 and transportation aid must be paid to that district.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 32,164; art 11 s 3



Section 125A.15 Placement in another district; responsibility.

125A.15 Placement in another district; responsibility.

The responsibility for special instruction and services for a child with a disability temporarily placed in another district for care and treatment shall be determined in the following manner:

(a) The district of residence of a child shall be the district in which the child's parent resides, if living, or the child's guardian, or the district designated by the commissioner if neither parent nor guardian is living within the state.

(b) When a child is temporarily placed for care and treatment in a day program located in another district and the child continues to live within the district of residence during the care and treatment, the district of residence is responsible for providing transportation to and from the care and treatment facility and an appropriate educational program for the child. Transportation shall only be provided by the district during regular operating hours of the district. The district may provide the educational program at a school within the district of residence, at the child's residence, or in the district in which the day treatment center is located by paying tuition to that district.

(c) When a child is temporarily placed in a residential program for care and treatment, the nonresident district in which the child is placed is responsible for providing an appropriate educational program for the child and necessary transportation while the child is attending the educational program; and must bill the district of the child's residence for the actual cost of providing the program, as outlined in section 125A.11, except as provided in paragraph (d). However, the board, lodging, and treatment costs incurred in behalf of a child with a disability placed outside of the school district of residence by the commissioner of human services or the commissioner of corrections or their agents, for reasons other than providing for the child's special educational needs must not become the responsibility of either the district providing the instruction or the district of the child's residence. For the purposes of this section, the state correctional facilities operated on a fee-for-service basis are considered to be residential programs for care and treatment.

(d) A privately owned and operated residential facility may enter into a contract to obtain appropriate educational programs for special education children and services with a joint powers entity. The entity with which the private facility contracts for special education services shall be the district responsible for providing students placed in that facility an appropriate educational program in place of the district in which the facility is located. If a privately owned and operated residential facility does not enter into a contract under this paragraph, then paragraph (c) applies.

(e) The district of residence shall pay tuition and other program costs, not including transportation costs, to the district providing the instruction and services. The district of residence may claim general education aid for the child as provided by law. Transportation costs must be paid by the district responsible for providing the transportation and the state must pay transportation aid to that district.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 33,164; art 11 s 3; 1998 c 398 art 2 s 11; 1999 c 241 art 2 s 14; 2000 c 489 art 3 s 9



Section 125A.155 Special education reciprocity; commissioner duties.

125A.155 Special education reciprocity; commissioner duties.

The commissioner of children, families, and learning must develop a special education reciprocity agreement form. The reciprocity form must specify the procedures used to calculate special education tuition charges for both Minnesota students that are served in other states and for out-of-state students who are served in Minnesota. The commissioner shall attempt to enter into reciprocity agreements with any state that sends students to Minnesota and any state that provides services to Minnesota students.

HIST: 1999 c 241 art 2 s 15



Section 125A.16 Placement in state institution; responsibility.

125A.16 Placement in state institution; responsibility.

(a) Responsibility for special instruction and services for a child with a disability placed in a state institution on a temporary basis must be determined in the following manner:

(1) the legal residence of the child is the district in which the child's parent resides, if living, or the child's guardian; and

(2) when the educational needs of the child can be met through the institutional program, the costs for the instruction must be paid by the department to which the institution is assigned with exception of children placed in fee-for-service facilities operated by the commissioner of corrections whose cost for such instruction shall be paid as outlined in section 125A.15.

(b) When it is determined that the child can benefit from public school enrollment, provision for the instruction shall be made in the following manner:

(1) determination of eligibility for special instruction and services must be made by the commissioner and the commissioner of the department responsible for the institution;

(2) the district where the institution is located is responsible for providing transportation and an appropriate educational program for the child and must make a tuition charge to the child's district of residence for the actual cost of providing the program; and

(3) the district of the child's residence shall pay the tuition and other program costs excluding transportation costs and may claim general education aid for the child. Transportation costs must be paid by the district where the institution is located and the state must pay transportation aid to that district.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 34,164; art 11 s 3; 1998 c 398 art 2 s 12



Section 125A.17 Legal residence of a child with a disability placed in a foster facility.

125A.17 Legal residence of a child with a disability placed in a foster facility.

The legal residence of a child with a disability placed in a foster facility for care and treatment is the district in which the child resides when:

(1) parental rights have been terminated by court order;

(2) the parent or guardian is not living within the state;

(3) no other district residence can be established; or

(4) the parent or guardian having legal custody of the child is an inmate of a Minnesota correctional facility or is a resident of a halfway house under the supervision of the commissioner of corrections.

The school board of the district of residence must provide the same educational program for the child as it provides for all resident children with a disability in the district.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 36,164; art 11 s 3; 1Sp2001 c 6 art 8 s 4



Section 125A.18 Special instruction; nonpublic schools.

125A.18 Special instruction; nonpublic schools.

No resident of a district who is eligible for special instruction and services under this section may be denied instruction and service on a shared time basis consistent with section 126C.19, subdivision 4, because of attending a nonpublic school defined in section 123B.41, subdivision 9. If a resident pupil with a disability attends a nonpublic school located within the district of residence, the district must provide necessary transportation for that pupil within the district between the nonpublic school and the educational facility where special instruction and services are provided on a shared time basis. If a resident pupil with a disability attends a nonpublic school located in another district and if no agreement exists under section 126C.19, subdivision 1 or 2, for providing special instruction and services on a shared time basis to that pupil by the district of attendance and where the special instruction and services are provided within the district of residence, the district of residence must provide necessary transportation for that pupil between the boundary of the district of residence and the educational facility. The district of residence may provide necessary transportation for that pupil between its boundary and the nonpublic school attended, but the nonpublic school must pay the cost of transportation provided outside the district boundary.

Parties serving students on a shared time basis have access to the due process hearing system described under United States Code, title 20, and the complaint system under Code of Federal Regulations, title 34, section 300.660-662. In the event it is determined under these systems that the nonpublic school or staff impeded the public school district's provision of a free appropriate education, the commissioner may withhold public funds available to the nonpublic school proportionally applicable to that student under section 123B.42.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 37,164; art 11 s 3; 1998 c 398 art 2 s 13; 1999 c 123 s 11



Section 125A.19 Nonresident education; billing.

125A.19 Nonresident education; billing.

All tuition billing for the education of nonresident children pursuant to sections 125A.03 to 125A.24 and 125A.65 must be done on uniform forms prescribed by the commissioner. The billing shall contain an itemized statement of costs that are being charged to the district of residence. One copy of each billing must be filed with the commissioner.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 38,164; art 11 s 3



Section 125A.20 Transportation aid agreements.

125A.20 Transportation aid agreements.

Notwithstanding the provisions of sections 125A.11, 125A.14, and 125A.15, when a child receives special instruction and services in a day program outside the resident district, the resident district and the nonresident district where the child is placed may enter into an agreement providing for the nonresident district to pay the cost of any particular transportation categories specified in section 123B.92, subdivision 1, and claim transportation aid for those categories. In this case, the nonresident district may not obtain any payment from the resident district for the categories covered by the agreement.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.21 Third party payment.

125A.21 Third party payment.

Subdivision 1. Obligation to pay. Nothing in sections 125A.03 to 125A.24 and 125A.65 relieves an insurer or similar third party from an otherwise valid obligation to pay, or changes the validity of an obligation to pay, for services rendered to a child with a disability, and the child's family. A school district shall pay the nonfederal share of medical assistance services provided according to section 256B.0625, subdivision 26. Eligible expenditures must not be made from federal funds or funds used to match other federal funds. Any federal disallowances are the responsibility of the school district. A school district may pay or reimburse copayments, coinsurance, deductibles, and other enrollee cost-sharing amounts, on behalf of the student or family, in connection with health and related services provided under an individual educational plan.

Subd. 2. Third party reimbursement. Beginning July 1, 2000, districts shall seek reimbursement from insurers and similar third parties for the cost of services provided by the district whenever the services provided by the district are otherwise covered by the child's health coverage. Districts shall request, but may not require, the child's family to provide information about the child's health coverage when a child with a disability begins to receive services from the district of a type that may be reimbursable, and shall request, but may not require, updated information after that as needed. Districts shall request, but may not require, the child's parent or legal representative to sign a consent form, permitting the school district to apply for and receive reimbursement directly from the insurer or other similar third party, to the extent permitted by the insurer or other third party and subject to their networking credentialing, prior authorization, and determination of medical necessity criteria.

Subd. 3. Use of reimbursements. Of the reimbursements received, districts may:

(1) retain an amount sufficient to compensate the district for its administrative costs of obtaining reimbursements;

(2) regularly obtain from education- and health-related entities training and other appropriate technical assistance designed to improve the district's ability to determine which services are reimbursable and to seek timely reimbursement in a cost-effective manner; or

(3) reallocate reimbursements for the benefit of students with special needs in the district.

Subd. 4. Parents not obligated to use health coverage. To the extent required by federal law, a school district may not require parents of children with disabilities, if they would incur a financial cost, to use private or public health coverage to pay for the services that must be provided under an individual education plan.

Subd. 5. Informed consent. When obtaining informed consent, consistent with sections 13.05, subdivision 4, paragraph (d); and 256B.77, subdivision 2, paragraph (p), to bill health plans for covered services, the school district must notify the legal representative (1) that the cost of the person's private health insurance premium may increase due to providing the covered service in the school setting, (2) that the school district may pay certain enrollee health plan costs, including but not limited to, copayments, coinsurance, deductibles, premium increases or other enrollee cost-sharing amounts for health and related services required by an individual service plan, or individual family service plan, and (3) that the school's billing for each type of covered service may affect service limits and prior authorization thresholds. The informed consent may be revoked in writing at any time by the person authorizing the billing of the health plan.

Subd. 6. District obligation to provide service. To the extent required by federal law, no school district may deny, withhold, or delay any service that must be provided under an individual education plan because a family has refused to provide informed consent to bill a health plan for services or a health plan company has refused to pay any, all, or a portion of the cost of services billed.

Subd. 7. District disclosure of information. A school district may disclose information contained in a student's individual education plan, consistent with section 13.32, subdivision 3, paragraph (a), including records of the student's diagnosis and treatment, to a health plan company only with the signed and dated consent of the student's parent, or other legally authorized individual. The school district shall disclose only that information necessary for the health plan company to decide matters of coverage and payment. A health plan company may use the information only for making decisions regarding coverage and payment, and for any other use permitted by law.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 14; 1999 c 123 s 12; 2000 c 464 art 2 s 1



Section 125A.22 Community transition interagency committee.

125A.22 Community transition interagency committee.

A district, group of districts, or special education cooperative, in cooperation with the county or counties in which the district or cooperative is located, must establish a community transition interagency committee for youth with disabilities, beginning at grade 9 or age equivalent, and their families. Members of the committee must consist of representatives from special education, vocational and regular education, community education, post-secondary education and training institutions, adults with disabilities who have received transition services if such persons are available, parents of youth with disabilities, local business or industry, rehabilitation services, county social services, health agencies, and additional public or private adult service providers as appropriate. The committee must elect a chair and must meet regularly. The committee must:

(1) identify current services, programs, and funding sources provided within the community for secondary and post-secondary aged youth with disabilities and their families;

(2) facilitate the development of multiagency teams to address present and future transition needs of individual students on their individual education plans;

(3) develop a community plan to include mission, goals, and objectives, and an implementation plan to assure that transition needs of individuals with disabilities are met;

(4) recommend changes or improvements in the community system of transition services;

(5) exchange agency information such as appropriate data, effectiveness studies, special projects, exemplary programs, and creative funding of programs; and

(6) following procedures determined by the commissioner, prepare a yearly summary assessing the progress of transition services in the community including follow-up of individuals with disabilities who were provided transition services to determine postschool outcomes. The summary must be disseminated to all adult services agencies involved in the planning and to the commissioner by October 1 of each year.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 39,164; art 11 s 3



Section 125A.23 Agency access to nonpublic data.

125A.23 Agency access to nonpublic data.

The commissioner of administration must prepare a form and disseminate guidelines for state agencies, political subdivisions, and other responsible authorities to use to enable a responsible authority to allow another responsible authority access to data about a child with a disability that is classified as not public. The form and guidelines must be consistent with section 13.05, subdivision 9, and federal law, and are not subject to the rulemaking requirements under chapter 14.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 40,164; art 11 s 3



Section 125A.24 Parent advisory councils.

125A.24 Parent advisory councils.

In order to increase the involvement of parents of children with disabilities in district policymaking and decision making, school districts must have a special education advisory council that is incorporated into the district's special education system plan.

(1) This advisory council may be established either for individual districts or in cooperation with other districts who are members of the same special education cooperative.

(2) A district may set up this council as a subgroup of an existing board, council, or committee.

(3) At least half of the designated council members must be parents of students with a disability. The number of members, frequency of meetings, and operational procedures are to be locally determined.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 41,164; art 11 s 3; 1999 c 123 s 13



Section 125A.25 Legislative commitment to conciliation.

125A.25 Legislative commitment to conciliation.

Subdivision 1. Policy statement. The legislature finds that conciliation conferences pursuant to sections 125A.03 to 125A.24 and 125A.65 serve better than formal hearings to promote communications between parents and school staff and to reach prompt, shared decisions about educational programs for children with a disability. Further, the legislature urges the United States department of education and the United States office of civil rights to acknowledge that the conciliation conference process violates no federal statute or regulation.

Subd. 2. State plan. The commissioner shall not adopt any provision in the state plan for special education that reduces the opportunities for parents and school districts to resolve their differences through conciliation.

HIST: 1981 c 358 art 3 s 8; 1991 c 265 art 3 s 38; 1998 c 397 art 2 s 60,164; 1998 c 398 art 5 s 55



Section 125A.259 Citation; Interagency Early Childhood Intervention System.

125A.259 Citation; Interagency Early Childhood Intervention System.

Sections 125A.26 to 125A.48 may be cited as the Interagency Early Childhood Intervention System.

HIST: 1998 c 397 art 11 s 3



Section 125A.26 Purpose.

125A.26 Purpose.

It is the policy of the state to develop and implement comprehensive, coordinated, multidisciplinary interagency programs of early intervention services for children with disabilities and their families.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.27 Definitions.

125A.27 Definitions.

Subdivision 1. Scope. For the purposes of sections 125A.259 to 125A.48, the following terms have the meanings given them.

Subd. 2. Coordinate. "Coordinate" means to provide ready access to a community's services and resources to meet child and family needs.

Subd. 3. Core early intervention services. "Core early intervention services" means services that are available at no cost to children and families. These services include:

(1) identification and referral;

(2) screening;

(3) evaluation;

(4) assessment;

(5) service coordination;

(6) special education and related services provided under section 125A.08, and United States Code, title 20, section 1401; and

(7) protection of parent and child rights by means of procedural safeguards.

Subd. 4. County board. "County board" means a county board established under chapter 375.

Subd. 5. Early intervention record. "Early intervention record" means any personally identifiable information about a child or the child's family that is generated by the early intervention system, and that pertains to evaluation and assessment, development of an individualized family service plan, and the delivery of early intervention services.

Subd. 6. Early intervention services. "Early intervention services" means services provided in conformity with an individualized family service plan that are designed to meet the special developmental needs of a child eligible under Code of Federal Regulations, title 34, part 303, and the needs of the child's family related to enhancing the child's development and that are selected in collaboration with the parent. These services include core early intervention services and additional early intervention services listed in section 125A.29 and services defined in Code of Federal Regulations, title 34, section 303, et seq.

Subd. 7. Early intervention system. "Early intervention system" means the total effort in the state to meet the needs of eligible children and their families, including, but not limited to:

(1) any public agency in the state that receives funds under the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part H, Public Law Number 102-119);

(2) other state and local agencies administering programs involved in the provision of early intervention services, including, but not limited to:

(i) the Maternal and Child Health program under title V of the Social Security Act, United States Code, title 42, sections 701 to 709;

(ii) the Individuals with Disabilities Education Act, United States Code, title 20, sections 1411 to 1420 (Part B);

(iii) medical assistance under the Social Security Act, United States Code, title 42, section 1396 et seq.;

(iv) the Developmental Disabilities Assistance and Bill of Rights Act, United States Code, title 42, sections 6021 to 6030 (Part B); and

(v) the Head Start Act, United States Code, title 42, sections 9831 to 9852; and

(3) services provided by private groups or third-party payers in conformity with an individualized family service plan.

Subd. 8. Eligibility for Part H. "Eligibility for Part H" means eligibility for early childhood special education under section 125A.02 and Minnesota Rules, part 3525.2335, subpart 1, items A and B.

Subd. 9. Facilitate payment. "Facilitate payment" means helping families access necessary public or private assistance that provides payment for services required to meet needs identified in a service plan, individual education plan (IEP), individual service plan (ISP), or individualized family service plan (IFSP), according to time frames required by the plan. This may also include activities to collect fees for services provided on a sliding fee basis, where permitted by state law.

Subd. 10. Individualized family service plan. "Individualized family service plan" or "IFSP" means a written plan for providing services to a child and the child's family.

Subd. 11. Interagency child find systems. "Interagency child find systems" means activities developed on an interagency basis with the involvement of interagency early intervention committees and other relevant community groups to actively seek out, identify, and refer infants and young children with, or at risk of, disabilities, and their families.

Subd. 12. Local primary agency. "Local primary agency" means the agency designated jointly by the school and county board under section 125A.29.

Subd. 13. Natural environments. "Natural environments" means the child's home and community settings in which children without disabilities participate.

Subd. 14. Parent. "Parent" means the biological parent with parental rights, adoptive parent, legal guardian, or surrogate parent.

Subd. 15. Part C state plan. "Part C state plan" means the annual state plan application approved by the federal government under the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part C, Public Law Number 105-117).

Subd. 16. Pay for. "Pay for" means using federal, state, local, and private dollars available for early intervention services.

Subd. 17. Respite. "Respite" means short-term, temporary care provided to a child with a disability due to the temporary absence or need for relief of the family member or members or primary caregiver, normally providing the care.

Subd. 18. State lead agency. "State lead agency" means the state agency receiving federal funds under the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119).

Subd. 19. Surrogate parent. "Surrogate parent" means a person appointed by the local education agency to assure that the rights of the child to early intervention services are protected. A person cannot be a surrogate parent to a child for whom the person provides early intervention services.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 42,164; art 11 s 3; 1998 c 398 art 2 s 15; 1Sp2001 c 6 art 3 s 10



Section 125A.28 State interagency coordinating council.

125A.28 State interagency coordinating council.

An interagency coordinating council of at least 17, but not more than 25 members is established, in compliance with Public Law Number 102-119, section 682. The members must be appointed by the governor. Council members must elect the council chair. The representative of the commissioner may not serve as the chair. The council must be composed of at least five parents, including persons of color, of children with disabilities under age 12, including at least three parents of a child with a disability under age seven, five representatives of public or private providers of services for children with disabilities under age five, including a special education director, county social service director, local Head Start director, and a community health services or public health nursing administrator, one member of the senate, one member of the house of representatives, one representative of teacher preparation programs in early childhood-special education or other preparation programs in early childhood intervention, at least one representative of advocacy organizations for children with disabilities under age five, one physician who cares for young children with special health care needs, one representative each from the commissioners of commerce, children, families, and learning, health, human services, a representative from the state agency responsible for child care, and a representative from Indian health services or a tribal council. Section 15.059, subdivisions 2 to 5, apply to the council. The council must meet at least quarterly.

The council must address methods of implementing the state policy of developing and implementing comprehensive, coordinated, multidisciplinary interagency programs of early intervention services for children with disabilities and their families.

The duties of the council include recommending policies to ensure a comprehensive and coordinated system of all state and local agency services for children under age five with disabilities and their families. The policies must address how to incorporate each agency's services into a unified state and local system of multidisciplinary assessment practices, individual intervention plans, comprehensive systems to find children in need of services, methods to improve public awareness, and assistance in determining the role of interagency early intervention committees.

By September 1, the council must recommend to the governor and the commissioners of children, families, and learning, health, human services, commerce, and economic security policies for a comprehensive and coordinated system.

Notwithstanding any other law to the contrary, the state interagency coordinating council expires on June 30, 2003.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1997 c 192 s 19; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 43,164; art 11 s 3; 1998 c 398 art 2 s 16; 2000 c 254 s 51; 1Sp2001 c 3 art 1 s 14



Section 125A.29 Responsibilities of county boards and school boards.

125A.29 Responsibilities of county boards and school boards.

(a) It is the joint responsibility of county boards and school boards to coordinate, provide, and pay for appropriate services, and to facilitate payment for services from public and private sources. Appropriate services for children eligible under section 125A.02 must be determined in consultation with parents, physicians, and other educational, medical, health, and human services providers. The services provided must be in conformity with an IFSP for each eligible infant and toddler from birth through age two and its family, or an individual education plan (IEP) or individual service plan (ISP) for each eligible child ages three through four.

(b) Appropriate services include family education and counseling, home visits, occupational and physical therapy, speech pathology, audiology, psychological services, special instruction, nursing, respite, nutrition, assistive technology, transportation and related costs, social work, vision services, case management including service coordination under section 125A.33, medical services for diagnostic and evaluation purposes, early identification, and screening, assessment, and health services necessary to enable children with disabilities to benefit from early intervention services.

(c) School and county boards shall coordinate early intervention services. In the absence of agreements established according to section 125A.39, service responsibilities for children birth through age two are as follows:

(1) school boards must provide, pay for, and facilitate payment for special education and related services required under sections 125A.05 and 125A.06;

(2) county boards must provide, pay for, and facilitate payment for noneducational services of social work, psychology, transportation and related costs, nursing, respite, and nutrition services not required under clause (1).

(d) School and county boards may develop an interagency agreement according to section 125A.39 to establish agency responsibility that assures early intervention services are coordinated, provided, paid for, and that payment is facilitated from public and private sources.

(e) County and school boards must jointly determine the primary agency in this cooperative effort and must notify the commissioner of the state lead agency of their decision.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 44,164; art 11 s 3



Section 125A.30 Interagency early intervention committees.

125A.30 Interagency early intervention committees.

(a) A school district, group of districts, or special education cooperative, in cooperation with the health and human service agencies located in the county or counties in which the district or cooperative is located, must establish an interagency early intervention committee for children with disabilities under age five and their families under this section, and for children with disabilities ages three to 22 consistent with the requirements under sections 125A.023 and 125A.027. Committees must include representatives of local and regional health, education, and county human service agencies, county boards, school boards, early childhood family education programs, parents of young children with disabilities under age 12, current service providers, and may also include representatives from other private or public agencies and school nurses. The committee must elect a chair from among its members and must meet at least quarterly.

(b) The committee must develop and implement interagency policies and procedures concerning the following ongoing duties:

(1) develop public awareness systems designed to inform potential recipient families of available programs and services;

(2) implement interagency child find systems designed to actively seek out, identify, and refer infants and young children with, or at risk of, disabilities and their families;

(3) establish and evaluate the identification, referral, child and family assessment systems, procedural safeguard process, and community learning systems to recommend, where necessary, alterations and improvements;

(4) assure the development of individualized family service plans for all eligible infants and toddlers with disabilities from birth through age two, and their families, and individual education plans and individual service plans when necessary to appropriately serve children with disabilities, age three and older, and their families and recommend assignment of financial responsibilities to the appropriate agencies;

(5) encourage agencies to develop individual family service plans for children with disabilities, age three and older;

(6) implement a process for assuring that services involve cooperating agencies at all steps leading to individualized programs;

(7) facilitate the development of a transitional plan if a service provider is not recommended to continue to provide services;

(8) identify the current services and funding being provided within the community for children with disabilities under age five and their families;

(9) develop a plan for the allocation and expenditure of additional state and federal early intervention funds under United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119) and United States Code, title 20, section 631, et seq. (Chapter I, Public Law Number 89-313); and

(10) develop a policy that is consistent with section 13.05, subdivision 9, and federal law to enable a member of an interagency early intervention committee to allow another member access to data classified as not public.

(c) The local committee shall also:

(1) participate in needs assessments and program planning activities conducted by local social service, health and education agencies for young children with disabilities and their families; and

(2) review and comment on the early intervention section of the total special education system for the district, the county social service plan, the section or sections of the community health services plan that address needs of and service activities targeted to children with special health care needs, and the section of the maternal and child health special project grants that address needs of and service activities targeted to children with chronic illness and disabilities.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 45,164; art 11 s 3; 1998 c 398 art 3 s 1; 1999 c 123 s 14



Section 125A.31 Local primary agency.

125A.31 Local primary agency.

(a) The local primary agency must:

(1) facilitate the development of annual fund requests that identify arrangements with other local and regional agencies providing services as part of the state's early childhood intervention system and that result in service availability on a year-round basis, as necessary;

(2) administer funds received through the annual fund request;

(3) provide oversight for data collection efforts;

(4) facilitate completion of interagency early intervention committee duties as indicated in section 125A.30;

(5) request mediation from the state lead agency, if necessary;

(6) request assistance from the state lead agency when disputes between agencies cannot be resolved within 20 calendar days; and

(7) receive written requests from parents for matters that may be resolved through due process hearings.

(b) When the local primary agency is not an education agency, resources distributed under the early intervention fund must be transferred from a local educational agency to a noneducation agency using a state provided contract. A local primary agency may budget for indirect costs at an amount not to exceed five percent of the amount allocated from the early intervention fund.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 46,164; art 11 s 3



Section 125A.32 Individualized family service plan.

125A.32 Individualized family service plan.

(a) A team must participate in IFSP meetings to develop the IFSP. The team shall include:

(1) a parent or parents of the child;

(2) other family members, as requested by the parent, if feasible to do so;

(3) an advocate or person outside of the family, if the parent requests that the person participate;

(4) the service coordinator who has been working with the family since the initial referral, or who has been designated by the public agency to be responsible for implementation of the IFSP; and

(5) a person or persons involved in conducting evaluations and assessments.

(b) The IFSP must include:

(1) information about the child's developmental status;

(2) family information, with the consent of the family;

(3) major outcomes expected to be achieved by the child and the family that include the criteria, procedures, and timelines;

(4) specific early intervention services necessary to meet the unique needs of the child and the family to achieve the outcomes;

(5) payment arrangements, if any;

(6) medical and other services that the child needs, but that are not required under the Individual with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119) including funding sources to be used in paying for those services and the steps that will be taken to secure those services through public or private sources;

(7) dates and duration of early intervention services;

(8) name of the service coordinator;

(9) steps to be taken to support a child's transition from early intervention services to other appropriate services; and

(10) signature of the parent and authorized signatures of the agencies responsible for providing, paying for, or facilitating payment, or any combination of these, for early intervention services.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 47,164; art 11 s 3



Section 125A.33 Service coordination.

125A.33 Service coordination.

(a) The team developing the IFSP under section 125A.32 must select a service coordinator to carry out service coordination activities on an interagency basis. Service coordination must actively promote a family's capacity and competency to identify, obtain, coordinate, monitor, and evaluate resources and services to meet the family's needs. Service coordination activities include:

(1) coordinating the performance of evaluations and assessments;

(2) facilitating and participating in the development, review, and evaluation of individualized family service plans;

(3) assisting families in identifying available service providers;

(4) coordinating and monitoring the delivery of available services;

(5) informing families of the availability of advocacy services;

(6) coordinating with medical, health, and other service providers;

(7) facilitating the development of a transition plan at least 90 days before the time the child is no longer eligible for early intervention services, if appropriate;

(8) managing the early intervention record and submitting additional information to the local primary agency at the time of periodic review and annual evaluations; and

(9) notifying a local primary agency when disputes between agencies impact service delivery required by an IFSP.

(b) A service coordinator must be knowledgeable about children and families receiving services under this section, requirements of state and federal law, and services available in the interagency early childhood intervention system.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 48,164; art 11 s 3; 1999 c 123 s 15



Section 125A.34 Early intervention respite services.

125A.34 Early intervention respite services.

The provision of respite services for an eligible child and family must be determined in the context of the IFSP development based on the individual needs of the child and family and with consideration given to the following criteria:

(1) severity of the child's disability and needs;

(2) potential risk of out-of-home placement for the child if respite services are not provided;

(3) parental lack of access to informal support systems, including, but not limited to, extended family, supportive friends, and community supports;

(4) presence of factors known to increase family stress, including, but not limited to, family size and presence of another child or family member with a disability;

(5) the availability of other public services provided to the family that assist the parent or primary caretaker in obtaining relief from caretaking responsibilities; and

(6) the perceived and expressed level of need for respite services by the parent.

Counties are encouraged to make a variety of respite service models available, which may include in or out-of-home respite, family reimbursement programs, and parent-to-parent respite projects.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 49,164; art 11 s 3



Section 125A.35 Early intervention service dollars.

125A.35 Early intervention service dollars.

Subdivision 1. Lead agency; allocation of resources. The state lead agency must administer the early intervention account that consists of federal allocations. The Part H state plan must state the amount of federal resources in the early intervention account available for use by local agencies. The state lead agency must distribute the funds to the local primary agency based on a December 1 count of the prior year of Part H eligible children for the following purposes:

(1) as provided in Code of Federal Regulations, title 34, part 303.425, to arrange for payment for early intervention services not elsewhere available, or to pay for services during the pendency of a conflict procedure, including mediation, complaints, due process hearings, and interagency disputes; and

(2) to support interagency child find system activities.

Subd. 2. Priority funding. The priority purpose for this fund is subdivision 1, clause (1). The local primary agency must reallocate resources from the early intervention fund as necessary in order to meet this priority.

Subd. 3. Discretionary funding. Nothing in this subdivision limits the state lead agency's authority to allocate discretionary federal funds for any purpose consistent with the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part H, Public Law Number 102-119) and regulations adopted under United States Code, title 20, sections 1471 to 1485.

Subd. 4. Expenditures; early intervention services. Each county board must continue to spend for early intervention services under section 125A.27, subdivision 6, an amount equal to the total county expenditure during the period from January 1, 1993, to December 31, 1993, for these same services. The commissioner of human services, in consultation with the commissioner of health and the association of Minnesota counties, must establish a process for determining base year 1993 expenditures.

Subd. 5. Increased costs. County boards that have submitted base year 1993 expenditures as required under subdivision 4 are not required to pay any increased cost over the base year 1993 for early intervention services resulting from implementing the early intervention system. Increased costs to county boards may be paid for with early intervention service dollars.

Subd. 6. School boards. School boards are not required to pay for services defined in section 125A.29, paragraph (c), clause (2).

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 50,164; art 11 s 3; 1999 c 205 art 1 s 47,70



Section 125A.36 Payment for services.

125A.36 Payment for services.

Core early intervention services must be provided at public expense with no cost to parents. Parents must be requested to assist in the cost of additional early intervention services by using third-party payment sources and applying for available resources. Payment structures permitted under state law must be used to pay for additional early intervention services. Parental financial responsibility must be clearly defined in the IFSP. A parent's inability to pay must not prohibit a child from receiving needed early intervention services.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 51,164; art 11 s 3



Section 125A.37 Payor of last resort.

125A.37 Payor of last resort.

The state lead agency must maintain a reserve account from federal sources to pay for services in dispute or to pay for early intervention services when local agencies have exhausted all other public and private funds available for Part H eligible children.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 52,164; art 11 s 3; 1998 c 398 art 2 s 17



Section 125A.38 Maintenance of effort.

125A.38 Maintenance of effort.

A county human services agency or county board must continue to provide services set forth in their county social service agency plan. The county human services agency or county board must serve children with disabilities under age five and their families, or as specified in the IFSP for children with disabilities, birth through age two, or the individual service plan of each child. Special instruction and related services for which a child with a disability is eligible under this section are the responsibility of the local school board. It is the joint responsibility of county boards and school boards to coordinate, provide, and pay for all appropriate services required in section 125A.29 and to facilitate payment for services from public and private sources.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 53,164; art 11 s 3



Section 125A.39 Local interagency agreements.

125A.39 Local interagency agreements.

School boards and the county board may enter into agreements to cooperatively serve and provide funding for children with disabilities, under age five, and their families within a specified geographic area.

The local interagency agreement must address, at a minimum, the following issues:

(1) responsibilities of local agencies on local interagency early intervention committees (IEIC's), consistent with section 125A.38;

(2) assignment of financial responsibility for early intervention services;

(3) methods to resolve intraagency and interagency disputes;

(4) identification of current resources and recommendations about the allocation of additional state and federal early intervention funds under the auspices of United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119) and United States Code, title 20, section 631, et seq. (Chapter I, Public Law Number 89-313);

(5) data collection; and

(6) other components of the local early intervention system consistent with Public Law Number 102-119.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.40 Third-party payment.

125A.40 Third-party payment.

Nothing in this section relieves an insurer or similar third party from an otherwise valid obligation to pay, or changes the validity of an obligation to pay, for services rendered to a child with a disability, and the child's family.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.41 Coordinating health insurance benefits.

125A.41 Coordinating health insurance benefits.

The department of health must provide technical assistance in a timely manner to service coordinators, parents of children with disabilities, and agencies in situations requiring the coordination of health insurance benefits, or the identification of third-party payor responsibilities to provide necessary health benefits.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 54,164; art 11 s 3



Section 125A.42 Procedural safeguards; parent and child rights.

125A.42 Procedural safeguards; parent and child rights.

(a) This section applies to local school and county boards for children from birth through age two who are eligible for Part H, Public Law Number 102-119, and their families. This section must be consistent with the Individuals with Disabilities Education Act, United States Code, title 20, sections 1471 to 1485 (Part H, Public Law Number 102-119), regulations adopted under United States Code, title 20, sections 1471 to 1485, and sections 125A.259 to 125A.48.

(b) A parent has the right to:

(1) inspect and review early intervention records;

(2) prior written notice of a proposed action in the parents' native language unless it is clearly not feasible to do so;

(3) give consent to any proposed action;

(4) selectively accept or decline any early intervention service; and

(5) resolve issues regarding the identification, evaluation, or placement of the child, or the provision of appropriate early intervention services to the child and the child's family through an impartial due process hearing pursuant to section 125A.46.

(c) The eligible child has the right to have a surrogate parent appointed by a school district as required by section 125A.07.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.43 Mediation procedure.

125A.43 Mediation procedure.

(a) The commissioner, or the commissioner's designee, of the state lead agency must use federal funds to provide mediation for the activities in paragraphs (b) and (c).

(b) A parent may resolve a dispute regarding issues in section 125A.42, paragraph (b), clause (5), through mediation. If the parent chooses mediation, all public agencies involved in the dispute must participate in the mediation process. The parent and the public agencies must complete the mediation process within 30 calendar days of the date the office of dispute resolution receives a parent's written request for mediation. The mediation process may not be used to delay a parent's right to a due process hearing. The resolution of the mediation is not binding on any party.

(c) Resolution of a dispute through mediation, or other form of alternative dispute resolution, is not limited to formal disputes arising from the objection of a parent or guardian and is not limited to the period following a request for a due process hearing.

(d) The commissioner shall provide training and resources to school districts to facilitate early identification of disputes and access to mediation.

(e) The local primary agency may request mediation on behalf of involved agencies when there are disputes between agencies regarding responsibilities to coordinate, provide, pay for, or facilitate payment for early intervention services.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 55,164; art 11 s 3; 1998 c 398 art 2 s 18; 1998 c 408 s 23



Section 125A.44 Complaint procedure.

125A.44 Complaint procedure.

(a) An individual or organization may file a written signed complaint with the commissioner of the state lead agency alleging that one or more requirements of the Code of Federal Regulations, title 34, part 303, is not being met. The complaint must include:

(1) a statement that the state has violated the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119) or Code of Federal Regulations, title 34, section 303; and

(2) the facts on which the complaint is based.

(b) The commissioner of the state lead agency shall receive and coordinate with other state agencies the review and resolution of a complaint within 60 calendar days according to the state interagency agreement required under section 125A.48. The development and disposition of corrective action orders for nonschool agencies shall be determined by the State Agency Committee (SAC). Failure to comply with corrective orders may result in fiscal actions or other measures.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 164; art 11 s 3; 1999 c 123 s 16



Section 125A.45 Interagency dispute procedure.

125A.45 Interagency dispute procedure.

(a) A dispute between a school board and a county board that is responsible for implementing the provisions of section 125A.29 regarding early identification, child and family assessment, service coordination, and IFSP development and implementation must be resolved according to this subdivision when the dispute involves services provided to children and families eligible under the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119).

(b) A dispute occurs when the school board and county board are unable to agree as to who is responsible to coordinate, provide, pay for, or facilitate payment for services from public and private sources.

(c) Written and signed disputes must be filed with the local primary agency.

(d) The local primary agency must attempt to resolve the matter with the involved school board and county board and may request mediation from the commissioner of the state lead agency for this purpose.

(e) When interagency disputes have not been resolved within 30 calendar days, the local primary agency must request the commissioner of the state lead agency to review the matter with the commissioners of health and human services and make a decision. The commissioner must provide a consistent process for reviewing those procedures. The commissioners' decision is binding subject to the right of an aggrieved party to appeal to the state court of appeals.

(f) The local primary agency must ensure that eligible children and their families receive early intervention services during resolution of a dispute. While a local dispute is pending, the local primary agency must either assign financial responsibility to an agency or pay for the service from the early intervention account under section 125A.35. If in resolving the dispute, it is determined that the assignment of financial responsibility was inappropriate, the responsibility for payment must be reassigned to the appropriate agency and the responsible agency must make arrangements for reimbursing any expenditures incurred by the agency originally assigned financial responsibility.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 56,164; art 11 s 3



Section 125A.46 Due process hearings.

125A.46 Due process hearings.

The procedures for due process hearings and appeals must be the same as those in section 125A.09. The responsibility for payment of costs and conducting due process hearings and appeals shall be allocated to the appropriate agency in accordance with sections 125A.30, 125A.39, and 125A.42.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 57,164; art 11 s 3



Section 125A.47 Data collection.

125A.47 Data collection.

By July 1, 1994, the departments of children, families, and learning, health, and human services must develop a plan to collect data about which early intervention services are being provided to children and families eligible under the Individuals with Disabilities Education Act, United States Code, title 20, section 1471 et seq. (Part H, Public Law Number 102-119) and sources of payment for those services.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 58,164; art 11 s 3



Section 125A.48 State interagency agreement.

125A.48 State interagency agreement.

(a) The commissioners of the departments of children, families, and learning, health, and human services must enter into an agreement to implement this section and Part H, Public Law Number 102-119, and as required by Code of Federal Regulations, title 34, section 303.523, to promote the development and implementation of interagency, coordinated, multidisciplinary state and local early childhood intervention service systems for serving eligible young children with disabilities, birth through age two, and their families. The agreement must be reviewed annually.

(b) The state interagency agreement must outline at a minimum the conditions, procedures, purposes, and responsibilities of the participating state and local agencies for the following:

(1) membership, roles, and responsibilities of a state interagency committee for the oversight of priorities and budget allocations under Part H, Public Law Number 102-119, and other state allocations for this program;

(2) child find;

(3) establishment of local interagency agreements;

(4) review by a state interagency committee of the allocation of additional state and federal early intervention funds by local agencies;

(5) fiscal responsibilities of the state and local agencies;

(6) intraagency and interagency dispute resolution;

(7) payor of last resort;

(8) maintenance of effort;

(9) procedural safeguards, including mediation;

(10) complaint resolution;

(11) quality assurance;

(12) data collection;

(13) an annual summary to the state interagency coordinating council regarding conflict resolution activities including disputes, due process hearings, and complaints; and

(14) other components of the state and local early intervention system consistent with Public Law Number 102-119.

Written materials must be developed for parents, IEIC's, and local service providers that describe procedures developed under this section as required by Code of Federal Regulations, title 34, section 303.

HIST: 1994 c 647 art 3 s 9,34; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 3 s 4,5; 1Sp1997 c 4 art 2 s 1; 1998 c 397 art 2 s 59,164; art 11 s 3



Section 125A.50 Alternative delivery of specialized instructional services.

125A.50 Alternative delivery of specialized instructional services.

Subdivision 1. Commissioner approval. The commissioner may approve applications from districts to provide prevention services as an alternative to special education and other compensatory programs. A district with an approved program may provide instruction and services in a regular education classroom, or an area learning center, to eligible pupils. Pupils eligible to participate in the program are low-performing pupils who, based on documented experience, the professional judgment of a classroom teacher, or a team of licensed professionals, would eventually qualify for special education instruction or related services under sections 125A.03 to 125A.24 and 125A.65 if the intervention services authorized by this section were unavailable. Pupils may be provided services during extended school days and throughout the entire year and through the assurance of mastery program under sections 125A.03 to 125A.24 and 125A.65.

Subd. 2. Application contents. The application must set forth:

(1) instructional services available to eligible pupils under section 124D.66, subdivision 2, and pupils with a disability under section 125A.02;

(2) criteria to select pupils for the program and the assessment procedures to determine eligibility;

(3) involvement in the program of parents of pupils in the program, parent advocates, and community special education advocates;

(4) accounting procedures to document that federal special education money is used to supplement or increase the level of special education instruction and related services provided with state and local revenue, but in no case to supplant the state and local revenue, and that districts are expending at least the amount for special education instruction and related services required by federal law;

(5) the role of regular and special education teachers in planning and implementing the program; and

(6) other information requested by the commissioner.

Subd. 3. Evaluation. The application must also set forth the review and evaluation procedures to be used by the district addressing at least the following:

(1) the number of pupils with and without a disability served;

(2) the impact of the program on the academic progress and social adjustment of the pupils;

(3) the level of satisfaction teachers, parents, and pupils have with the program;

(4) the effect of the program on the number of referrals for special education, federal chapter 1, and other programs;

(5) the amount of time spent by teachers on procedural activities;

(6) the increased amount of time the pupil is in a regular education classroom; and

(7) cost implications.

Subd. 4. Review for excess expenditures. The commissioner must review each application to determine whether the personnel, equipment, supplies, residential aid, and summer school are necessary to meet the district's obligation to provide special instruction and services to children with a disability according to sections 125A.03 to 125A.24 and 125A.65. The commissioner may not approve revenue for any expenditures determined to be unnecessary.

Subd. 5. Annual report. Each year the district must submit to the commissioner a report containing the information described in subdivision 3.

Subd. 6. Pupil rights. A pupil participating in the program must be individually evaluated according to the pupil's actual abilities and needs. A pupil who is eligible for services under sections 125A.03 to 125A.24 and 125A.65 is entitled to procedural protections provided under United States Code, title 20, section 33, in any matter that affects the identification, evaluation, placement, or change in placement of a pupil. The district must ensure the protection of a pupil's civil rights, provide equal educational opportunities, and prohibit discrimination. Failure to comply with this subdivision will at least cause a district to become ineligible to participate in the program. Notwithstanding rules of the department of children, families, and learning, a pupil's rights under this section cannot be waived by the commissioner.

HIST: 1991 c 265 art 3 s 3,38; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 61-64,164; art 11 s 3; 1998 c 398 art 2 s 19,20; art 5 s 55; 1999 c 241 art 2 s 16,17



Section 125A.51 Placement of children without disabilities; education and transportation.

125A.51 Placement of children without disabilities; education and transportation.

The responsibility for providing instruction and transportation for a pupil without a disability who has a short-term or temporary physical or emotional illness or disability, as determined by the standards of the commissioner, and who is temporarily placed for care and treatment for that illness or disability, must be determined as provided in this section.

(a) The school district of residence of the pupil is the district in which the pupil's parent or guardian resides.

(b) When parental rights have been terminated by court order, the legal residence of a child placed in a residential or foster facility for care and treatment is the district in which the child resides.

(c) Before the placement of a pupil for care and treatment, the district of residence must be notified and provided an opportunity to participate in the placement decision. When an immediate emergency placement is necessary and time does not permit resident district participation in the placement decision, the district in which the pupil is temporarily placed, if different from the district of residence, must notify the district of residence of the emergency placement within 15 days of the placement.

(d) When a pupil without a disability is temporarily placed for care and treatment in a day program and the pupil continues to live within the district of residence during the care and treatment, the district of residence must provide instruction and necessary transportation to and from the treatment facility for the pupil. Transportation shall only be provided by the district during regular operating hours of the district. The district may provide the instruction at a school within the district of residence, at the pupil's residence, or in the case of a placement outside of the resident district, in the district in which the day treatment program is located by paying tuition to that district. The district of placement may contract with a facility to provide instruction by teachers licensed by the state board of teaching.

(e) When a pupil without a disability is temporarily placed in a residential program for care and treatment, the district in which the pupil is placed must provide instruction for the pupil and necessary transportation while the pupil is receiving instruction, and in the case of a placement outside of the district of residence, the nonresident district must bill the district of residence for the actual cost of providing the instruction for the regular school year and for summer school, excluding transportation costs. When a pupil without a disability is temporarily placed in a residential program outside the district of residence, the administrator of the court placing the pupil must send timely written notice of the placement to the district of residence. The district of placement may contract with a residential facility to provide instruction by teachers licensed by the state board of teaching. For purposes of this section, the state correctional facilities operated on a fee-for-service basis are considered to be residential programs for care and treatment.

(f) The district of residence must include the pupil in its residence count of pupil units and pay tuition as provided in section 123A.488 to the district providing the instruction. Transportation costs must be paid by the district providing the transportation and the state must pay transportation aid to that district. For purposes of computing state transportation aid, pupils governed by this subdivision must be included in the disabled transportation category.

HIST: 1982 c 548 art 1 s 1; 1988 c 486 s 6; 1991 c 265 art 3 s 4,38; 1992 c 499 art 3 s 8; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 2 s 3; 1Sp1997 c 4 art 2 s 2; 1998 c 397 art 2 s 65,164; art 11 s 3; 1998 c 398 art 2 s 21; art 5 s 55; 1999 c 241 art 2 s 18; 2000 c 489 art 3 s 10



Section 125A.515 Placement of children without disabilities; approval of education program.

125A.515 Placement of children without disabilities; approval of education program.

The commissioner shall approve education programs in care and treatment facilities for placement of children without disabilities before being licensed by the department of human services or the department of corrections. For the purposes of this section, care and treatment facilities includes adult facilities that admit children and provide an education program specifically designed for children who are residents of the facility including chemical dependency and other substance abuse programs, shelter care facilities, hospitals, correctional facilities, mental health programs, and detention facilities.

HIST: 1999 c 241 art 2 s 19; 1Sp2001 c 6 art 3 s 11



Section 125A.52 Residential treatment facilities; departments of human services and corrections education screening.

125A.52 Residential treatment facilities; departments of human services and corrections education screening.

Subdivision 1. Educational screening. Secure and nonsecure residential treatment facilities licensed by the department of human services or the department of corrections must screen each juvenile who is held in a facility for at least 72 hours, excluding weekends or holidays, using an educational screening tool identified by the department, unless the facility determines that the juvenile has a current individual education plan and obtains a copy of it.

Subd. 2. Rulemaking. The commissioner may, in consultation with the commissioners of corrections and human services, make or amend rules relating to education programs in residential treatment facilities, if necessary, to implement this section.

HIST: 1995 c 226 art 3 s 4; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 66,164; 1998 c 398 art 5 s 55; 1999 c 123 s 17



Section 125A.53 Director of a special education cooperative.

125A.53 Director of a special education cooperative.

The authority for the selection and employment of the director of a special education cooperative established pursuant to sections 125A.03 to 125A.24 and 125A.65 or section 471.59 is vested in the governing board of the cooperative. Notwithstanding the provisions of section 122A.40, subdivision 10 or 11, no individual shall have a right to employment as a director based on seniority or order of employment by the cooperative.

HIST: 1983 c 314 art 7 s 5; 1998 c 397 art 2 s 67,164; art 11 s 3



Section 125A.54 Interagency office on transition services.

125A.54 Interagency office on transition services.

The commissioner must establish an interagency office on transition services to:

(1) gather and coordinate data on transition services for secondary age pupils with a disability;

(2) provide information, consultation, and technical assistance to state and local agencies involved in the delivery of services to pupils with a disability in transition from secondary school programs to employment and post-secondary training programs;

(3) assist agencies in establishing local interagency agreements to assure the necessary services for efficient and appropriate transition from school to work or post-secondary training programs; and

(4) assist regions and local areas in planning interagency in-service training to develop and improve transition services.

HIST: 1Sp1985 c 12 art 3 s 9; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 2 s 68,164



Section 125A.55 Accommodating students with disabilities.

125A.55 Accommodating students with disabilities.

A school or district must provide a student who is an "individual with a disability" under Section 504 of the Rehabilitation Act of 1973, United States Code, title 29, section 794, or under the Americans with Disabilities Act, Public Law Number 101-336, with reasonable accommodations or modifications in programs.

HIST: 1994 c 647 art 3 s 10; 1998 c 397 art 2 s 69,164



Section 125A.56 Alternate instruction required before assessment referral; waiver.

125A.56 Alternate instruction required before assessment referral; waiver.

(a) Before a pupil is referred for a special education assessment, the district must conduct and document at least two instructional strategies, alternatives, or interventions while the pupil is in the regular classroom. The pupil's teacher must provide the documentation. A special education assessment team may waive this requirement when they determine the pupil's need for the assessment is urgent. This section may not be used to deny a pupil's right to a special education assessment.

(b) A school district shall use alternative intervention services, including the assurance of mastery program under section 124D.66 and the supplemental early education program under section 124D.081, to serve at-risk students who demonstrate a need for alternative instructional strategies or interventions.

HIST: 1989 c 329 art 3 s 21; 1998 c 397 art 2 s 164; art 11 s 3; 1998 c 398 art 2 s 38



Section 125A.57 Definition.

125A.57 Definition.

Subdivision 1. Applicability. For the purposes of sections 125A.57 to 125A.60, the following terms have the meanings given them.

Subd. 2. Assistive technology device. "Assistive technology device" means any item, piece of equipment, software, or product system, whether acquired commercially off the shelf, modified, or customized, that is used to increase, maintain, or improve functional capabilities of children with disabilities.

HIST: 1996 c 412 art 3 s 6; 1998 c 397 art 2 s 164; art 11 s 3



Section 125A.58 Purchasing guidelines.

125A.58 Purchasing guidelines.

Subdivision 1. Rights of districts to purchase school-owned assistive technology. (a) When a child with a disability exits a district and enters a new district, the child's new district may purchase any assistive technology devices that the child's former district has purchased on the child's behalf. The child's new district must notify, in writing, the child's former district of the intent to purchase the device. The child's new district must complete a purchase agreement according to section 125A.36. The child's former district must respond, in writing, to the request to purchase within 30 days.

(b) Districts may decline to sell a device if they can demonstrate the technology is a general use device or can be modified for use by other students.

Subd. 2. Liability for used equipment. The child's former district is not liable for any nonconformities in the equipment after it is purchased by the child's new district, or for injuries arising out of the use of the assistive technology device. This section does not foreclose the child's right to bring suit against the manufacturer, assistive device lessor, or assistive device dealer for nonconformities in or injuries arising out of the use of the assistive technology device.

Subd. 3. Third-party payors. Nothing contained in this section may be construed as decreasing the obligation of an insurance company or other third-party payor to provide coverage for assistive technology.

HIST: 1996 c 412 art 3 s 7; 1998 c 397 art 2 s 70,164



Section 125A.59 Interagency agreement to purchase used assistive technology devices.

125A.59 Interagency agreement to purchase used assistive technology devices.

Subdivision 1. Option to purchase by department of economic security. (a) When a child with a disability transitions into a work environment or enrolls in a post-secondary course or program, the department of economic security may purchase any assistive technology device that the child's former district purchased on the child's behalf.

(b) The department of economic security may purchase an assistive technology device initially purchased by a district for a child who is currently a recipient of rehabilitation services and who needs the identical assistive technology device as stated on the recipient's individual written rehabilitation plan. The purchase may be made not more than three months before the child exits the district.

Subd. 2. Liability for used equipment. The department of economic security and the department of children, families, and learning are not liable for any nonconformities in the equipment after it is purchased by the department of economic security, or for injuries arising out of the use of the assistive technology device. This section does not foreclose the child's right to bring suit against the manufacturer, assistive device lessor, or assistive device dealer for nonconformities in or injuries arising out of the use of the assistive technology device.

Subd. 3. Third-party payor. Nothing contained in this section may be construed as decreasing the obligation of an insurance company or other third-party payor to provide coverage for assistive technology.

HIST: 1996 c 412 art 3 s 8; 1998 c 397 art 2 s 71,164



Section 125A.60 Purchase agreement; price formula.

125A.60 Purchase agreement; price formula.

The commissioner must develop guidelines for the sale of used assistive technology including a purchase agreement, a formula for establishing the sale price, and other terms and conditions of the sale.

HIST: 1996 c 412 art 3 s 9; 1998 c 397 art 2 s 72,164



Section 125A.61 Location and status.

125A.61 Location and status.

Subdivision 1. State schools at Faribault. The Minnesota state academy for the deaf and the Minnesota state academy for the blind are residential schools in Faribault. They are public schools under sections 122A.15, 122A.16, and 122A.32 and state educational institutions.

Subd. 2. Resource center. The state academies are a resource center for school districts.

HIST: 1976 c 271 s 66; 1985 c 240 s 2; 1987 c 398 art 3 s 27; 1989 c 220 s 2; 1998 c 397 art 11 s 3



Section 125A.62 Duties of the board of the Minnesota state academies.

125A.62 Duties of the board of the Minnesota state academies.

Subdivision 1. Governance. The board of the Minnesota state academies shall govern the state academies for the deaf and the state academy for the blind. The board must promote academic standards based on high expectation and an assessment system to measure academic performance toward the achievement of those standards. The board must focus on the academies' needs as a whole and not prefer one school over the other. The board of the Minnesota state academies shall consist of nine persons. The members of the board shall be appointed by the governor with the advice and consent of the senate. One member must be from the seven-county metropolitan area, one member must be from greater Minnesota, and one member may be appointed at-large. The board must be composed of:

(1) one present or former superintendent of an independent school district;

(2) one present or former special education director;

(3) the commissioner of children, families, and learning or the commissioner's designee;

(4) one member of the blind community;

(5) one member of the deaf community;

(6) two members of the general public with business, administrative, or financial expertise;

(7) one nonvoting, unpaid ex officio member appointed by the site council for the state academy for the deaf; and

(8) one nonvoting, unpaid ex officio member appointed by the site council for the state academy for the blind.

Subd. 2. Terms; compensation; and other. The membership terms, compensation, removal of members, and filling of vacancies shall be as provided for in section 15.0575. Notwithstanding section 15.0575, a member may serve not more than two consecutive four-year terms.

Subd. 3. Meetings. All meetings of the board shall be as provided in chapter 13D and must be held in Faribault.

Subd. 4. Most beneficial, least restrictive. The board must do what is necessary to provide the most beneficial and least restrictive program of education for each pupil at the academies who is handicapped by visual disability or deafness.

Subd. 5. Planning, evaluation, and reporting. To the extent required in school districts, the board must establish a process for the academies to include parent and community input in the planning, evaluation, and reporting of curriculum and pupil achievement.

Subd. 6. Site councils. The board must establish, and appoint members to, a site council at each academy. The site councils shall exercise power and authority granted by the board. The board must appoint to each site council the exclusive representative's employee designee from each exclusive representative at the academies. The site councils may make a recommendation to the governor regarding board appointments no more than 30 days after receiving the list of applicants from the governor.

Subd. 7. Trustee of academies' property. The board is the trustee of the academies' property. Securities and money, including income from the property, must be deposited in the state treasury according to section 16A.275. The deposits are subject to the order of the board.

Subd. 8. Grants. The board, through the chief administrators of the academies, may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources. Application may not be made for grants over which the board has discretion.

HIST: 1975 c 271 s 6; 1976 c 222 s 27; 1976 c 271 s 67; 1977 c 447 art 3 s 10,11; 1977 c 449 s 13; 1978 c 764 s 95,96; 1979 c 334 art 3 s 17; 1982 c 424 s 130; 1982 c 560 s 46; 1985 c 240 s 3; 1987 c 384 art 1 s 55; art 2 s 1; 1987 c 398 art 3 s 28,29; 1989 c 220 s 2; 1991 c 265 art 11 s 11; 1Sp1995 c 3 art 11 s 5-8; 1Sp1997 c 4 art 10 s 1; 1998 c 398 art 5 s 14-21; 1999 c 241 art 2 s 20



Section 125A.63 Resource centers; deaf or hard of hearing and blind or visually impaired.

125A.63 Resource centers; deaf or hard of hearing and blind or visually impaired.

Subdivision 1. Also for multiply disabled. Resource centers for the deaf or hard of hearing, and the blind or visually impaired, each also serving multiply disabled pupils, are transferred to the department of children, families, and learning.

Subd. 2. Programs. The resource centers must offer summer institutes and like programs throughout the state for deaf or hard of hearing, blind or visually impaired, and multiply disabled pupils. The resource centers must also offer workshops for teachers, and leadership development for teachers.

A program offered through the resource centers must promote and develop education programs offered by school districts or other organizations. The program must assist school districts or other organizations to develop innovative programs.

Subd. 3. Programs by nonprofits. The resource centers may contract to have nonprofit organizations provide programs through the resource centers.

Subd. 4. Advisory committees. The special education advisory council shall establish an advisory committee for each resource center. The advisory committees shall develop recommendations regarding the resource centers.

HIST: 1987 c 398 art 3 s 30; 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 9; art 16 s 13



Section 125A.64 Powers of board of the Minnesota state academies.

125A.64 Powers of board of the Minnesota state academies.

Subdivision 1. Personnel. The board of the Minnesota state academies may employ central administrative staff members and other personnel necessary to provide and support programs and services at each academy.

Subd. 2. Get help from department. The board of the Minnesota state academies may require the department of children, families, and learning to provide program leadership, program monitoring, and technical assistance at the academies.

Subd. 3. Unclassified positions. The board of the Minnesota state academies may place any position other than residential academies administrator in the unclassified service. The position must meet the criteria in section 43A.08, subdivision 1a.

Subd. 4. Residential and building maintenance services. The board of the Minnesota state academies may enter into agreements with public or private agencies or institutions to provide residential and building maintenance services. The board of the Minnesota state academies must first decide that contracting for the services is more efficient and less expensive than not contracting for them.

Subd. 5. Student teachers and professional trainees. (a) The board of the Minnesota state academies may enter into agreements with teacher preparation institutions for student teachers to get practical experience at the academies. A licensed teacher must provide appropriate supervision of each student teacher.

(b) The board of the Minnesota state academies may enter into agreements with accredited higher education institutions for certain student trainees to get practical experience at the academies. The students must be preparing themselves in a professional field that provides special services to children with a disability in school programs. To be a student trainee in a field, a person must have completed at least two years of an approved program in the field. A person who is licensed or registered in the field must provide appropriate supervision of each student trainee.

Subd. 6. Exemption to September 1 school start restriction. Notwithstanding section 120A.40, subdivision 1, the board of the Minnesota state academies for the deaf and blind may begin the school year any day prior to September 1.

HIST: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 10,11; art 16 s 13; 1998 c 398 art 5 s 22; 1999 c 241 art 2 s 21; art 10 s 1



Section 125A.65 Attendance at academies for the deaf and blind.

125A.65 Attendance at academies for the deaf and blind.

Subdivision 1. Responsibility allocated. Responsibility for special instruction and services for a visually disabled or hearing impaired child attending the Minnesota state academy for the deaf or the Minnesota state academy for the blind must be determined in subdivisions 2 to 10.

Subd. 2. Child's legal residence. The legal residence of the child is the district in which the child's parent or guardian resides.

Subd. 3. Educational program; tuition. When it is determined pursuant to section 125A.69, subdivision 1 or 2, that the child is entitled to attend either school, the board of the Minnesota state academies must provide the appropriate educational program for the child. The board of the Minnesota state academies must make a tuition charge to the child's district of residence for the cost of providing the program. The amount of tuition charged must not exceed the basic revenue of the district for that child, for the amount of time the child is in the program. For purposes of this subdivision, "basic revenue" has the meaning given it in section 126C.10, subdivision 2. The district of the child's residence must pay the tuition and may claim general education aid for the child. Tuition received by the board of the Minnesota state academies, except for tuition received under subdivision 4, must be deposited in the state treasury as provided in subdivision 8.

Subd. 4. Unreimbursed costs. In addition to the tuition charge allowed in subdivision 3, the academies may charge the child's district of residence for the academy's unreimbursed cost of providing an instructional aide assigned to that child, if that aide is required by the child's individual education plan. Tuition received under this paragraph must be used by the academies to provide the required service.

Subd. 5. Providing appropriate educational programs. When it is determined that the child can benefit from public school enrollment but that the child should also remain in attendance at the applicable school, the district where the institution is located must provide an appropriate educational program for the child and must make a tuition charge to the board of the Minnesota state academies for the actual cost of providing the program, less any amount of aid received pursuant to section 125A.75. The board of the Minnesota state academies must pay the tuition and other program costs including the unreimbursed transportation costs. Aids for children with a disability must be paid to the district providing the special instruction and services. Special transportation must be provided by the district providing the educational program and the state must reimburse that district within the limits provided by law.

Subd. 6. Tuition reduction. Notwithstanding the provisions of subdivisions 3 and 5, the board of the Minnesota state academies may agree to make a tuition charge for less than the amount specified in subdivision 3 for pupils attending the applicable school who are residents of the district where the institution is located and who do not board at the institution, if that district agrees to make a tuition charge to the board of the Minnesota state academies for less than the amount specified in subdivision 5 for providing appropriate educational programs to pupils attending the applicable school.

Subd. 7. Staff allocation. Notwithstanding the provisions of subdivisions 3 and 5, the board of the Minnesota state academies may agree to supply staff from the Minnesota state academy for the deaf and the Minnesota state academy for the blind to participate in the programs provided by the district where the institutions are located when the programs are provided to students in attendance at the state schools.

Subd. 8. Student count; tuition. On May 1 of each year, the board of the Minnesota state academies shall count the actual number of Minnesota resident kindergarten and elementary students and the actual number of Minnesota resident secondary students enrolled and receiving education services at the Minnesota state academy for the deaf and the Minnesota state academy for the blind. The board of the Minnesota state academies shall deposit in the state treasury an amount equal to all tuition received less:

(1) the total number of students on May 1 less 175, times the ratio of the number of kindergarten and elementary students to the total number of students on May 1, times the general education formula allowance; plus

(2) the total number of students on May 1 less 175, times the ratio of the number of secondary students on May 1 to the total number of students on May 1, times 1.3, times the general education formula allowance.

Subd. 9. Calculation. The sum provided by the calculation in subdivision 8, clauses (1) and (2), must be deposited in the state treasury and credited to the general operation account of the academy for the deaf and the academy for the blind.

Subd. 10. Annual appropriation. There is annually appropriated to the department for the Minnesota state academies the tuition amounts received and credited to the general operation account of the academies under this section. A balance in an appropriation under this paragraph does not cancel but is available in successive fiscal years.

HIST: Ex1959 c 71 art 1 s 17; 1961 c 559 s 2; 1961 c 690 s 1; 1965 c 241 s 1-3; 1967 c 872 s 1; 1969 c 981 s 2-5; 1971 c 689 s 1-3; 1973 c 683 s 1,2; 1975 c 162 s 41; 1975 c 321 s 2; 1975 c 432 s 8-10; 1976 c 211 s 1-6; 1976 c 271 s 13-18; 1977 c 447 art 3 s 1-4; 1977 c 449 s 12; 1978 c 733 s 1; 1978 c 764 s 3-5; 1978 c 793 s 61; 1979 c 334 art 2 s 1,2; art 3 s 2,3; 1980 c 509 s 30; 1981 c 358 art 1 s 1; art 3 s 2-7; 1982 c 424 s 28,29,130; 1982 c 548 art 3 s 1-3; 1983 c 247 s 55; 1983 c 258 s 13; 1983 c 314 art 1 s 22; art 3 s 1; 1984 c 463 art 3 s 1; 1984 c 654 art 5 s 58; 1Sp1985 c 12 art 3 s 2-8; 1986 c 444; 1987 c 384 art 2 s 24; 1987 c 398 art 3 s 2-14; 1988 c 486 s 2-5; 1988 c 629 s 24; 1988 c 718 art 3 s 1; art 6 s 2; 1989 c 209 art 2 s 1; 1989 c 329 art 3 s 1-3; 1991 c 265 art 3 s 1,2,38; art 11 s 1; 1991 c 292 art 6 s 58 subd 2; 1992 c 499 art 3 s 1-7; art 11 s 1; 1993 c 224 art 3 s 1-9; art 14 s 3; 1994 c 483 s 1; 1994 c 647 art 3 s 2-8,34; 1Sp1995 c 3 art 3 s 1-3; art 16 s 13; 1996 c 412 art 2 s 1,2; art 3 s 1-3; 1998 c 397 art 2 s 35,164; art 11 s 3; 1998 c 398 art 6 s 1; 1999 c 241 art 2 s 22-27



Section 125A.66 Obligations of the academies.

125A.66 Obligations of the academies.

Subdivision 1. Various levels of service. The academies must provide their pupils with the levels of service defined in rules of the state board.

Subd. 2. Pupils' developmental needs. The academies must deal with the developmental needs of their pupils.

Subd. 3. Education with pupils without a disability. The academies must provide opportunities for their pupils to be educated with pupils without a disability. A pupil's opportunities must be consistent with the pupil's individual education plan or individual family service plan and assessment.

HIST: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1993 c 224 art 13 s 55; 1Sp1995 c 3 art 11 s 12



Section 125A.67 Staff of the academies.

125A.67 Staff of the academies.

Subdivision 1. Academies' administrator. The position of the chief administrator at each academy is in the unclassified service.

Subd. 2. Teacher standards. A teacher or administrator at the academies is subject to the licensure standards of the board of teaching or the commissioner of children, families, and learning.

Subd. 3. Instructional supervisors. An instructional supervisor at the academy for the deaf or the academy for the blind must have appropriate post-secondary credits from a teacher education program for teachers of the deaf or teachers of the blind, respectively. An instructional supervisor must have experience working with pupils with a disability.

Subd. 4. Signing skills. A staff member at the academy for the deaf must have the sign language communication skills appropriate for the staff member's job.

Subd. 5. Braille skills. A staff member at the academy for the blind must be knowledgeable in Braille communication as appropriate for the staff member's job.

Subd. 6. Permanent employees must sign or know Braille. An employee hired after August 1, 1985, cannot get permanent status until the employee is proficient in sign language if employed at the academy for the deaf or knowledgeable in Braille if employed at the academy for the blind.

Subd. 7. Workers' compensation for trainees. Student teachers and student trainees are employees of the academies for workers' compensation coverage.

HIST: 1989 c 220 s 2; 1991 c 265 art 3 s 38; 1Sp1995 c 3 art 11 s 13,14; 1998 c 398 art 5 s 55



Section 125A.68 State adopted procedures.

125A.68 State adopted procedures.

Subdivision 1. Subjects. The board of the Minnesota state academies must establish procedures for:

(1) admission, including short-term admission, to the academies;

(2) discharge from the academies;

(3) decisions on a pupil's program at the academies; and

(4) evaluation of a pupil's progress at the academies.

Subd. 2. Minimum content. The discharge procedures must include reasonable notice to the child's district of residence. The procedures must guarantee a pupil and the pupil's parent or guardian appropriate safeguards. The safeguards must include a review of the placement determination made under sections 125A.03 to 125A.24, 125A.65, and 125A.69 and the right to participate in educational program decisions.

Subd. 3. Not contested case. A proceeding about admission to or discharge from the academies or about a pupil's program or progress at the academies is not a contested case under section 14.02. The proceeding is governed instead by the rules governing special education.

HIST: 1989 c 220 s 2; 1Sp1995 c 3 art 11 s 15; 1998 c 397 art 11 s 3; 1998 c 398 art 5 s 25,26; 1999 c 241 art 2 s 28



Section 125A.69 Admission standards.

125A.69 Admission standards.

Subdivision 1. Two kinds. There are two kinds of admission to the Minnesota state academies.

(a) A pupil who is deaf, hard of hearing, or blind-deaf, may be admitted to the academy for the deaf. A pupil who is blind or visually impaired, blind-deaf, or multiply handicapped may be admitted to the academy for the blind. For a pupil to be admitted, two decisions must be made under sections 125A.03 to 125A.24 and 125A.65.

(1) It must be decided by the individual education planning team that education in regular or special education classes in the pupil's district of residence cannot be achieved satisfactorily because of the nature and severity of the deafness or blindness or visual impairment respectively.

(2) It must be decided by the individual education planning team that the academy provides the most appropriate placement within the least restrictive alternative for the pupil.

(b) A deaf or hard of hearing child or a visually impaired pupil may be admitted to get socialization skills or on a short-term basis for skills development.

Subd. 2. Pupils with multiple handicaps eligible to attend. This section does not prevent a pupil with handicaps in addition to being

(1) deaf or hard of hearing, or

(2) blind or visually impaired

from attending the academy for the deaf or the academy for the blind, respectively.

Subd. 3. Out-of-state admissions. An applicant from another state who can benefit from attending either academy may be admitted to the academy if the admission does not prevent an eligible Minnesota resident from being admitted. The board of the Minnesota state academies must obtain reimbursement from the other state for the costs of the out-of-state admission. The state board may enter into an agreement with the appropriate authority in the other state for the reimbursement. Money received from another state must be deposited in the general fund and credited to the general operating account of the academies. The money is appropriated to the academies.

Subd. 4. Compulsory attendance. The compulsory attendance provisions of section 120A.22 apply to attendance at the academies. Attendance may be excused under that section by the commissioner of children, families, and learning or a designee. A person who fails to comply with section 120A.22 is subject to section 120A.26. The academies' administrator must exercise the duties imposed on a superintendent by section 120A.26. Attendance at the academy for the deaf or the academy for the blind fulfills the requirements of sections 125A.03 to 125A.24 and 125A.65. The academies are subject to sections 121A.40 to 121A.45, the Pupil Fair Dismissal Act of 1970, as amended.

HIST: 1976 c 271 s 70; 1985 c 240 s 5; 1986 c 444; 1987 c 384 art 1 s 55; 1989 c 220 s 2; 1991 c 265 art 11 s 12; 1Sp1995 c 3 art 11 s 16,17; art 16 s 13; 1998 c 397 art 11 s 3; 1999 c 241 art 2 s 29,30



Section 125A.70 Expense of pupils.

125A.70 Expense of pupils.

Subdivision 1. Person liable for pupil's support pays expenses. The person who is liable for the support of a pupil attending a state academy must provide the pupil with enough money for proper clothing, postage, and necessary incidental expenses.

Subd. 2. Local social services agency. If the person liable for support of a pupil cannot support the pupil, the local social services agency of the county of the pupil's residence must do so. The commissioner of children, families, and learning must decide how much the local social services agency must pay. The board of the Minnesota state academies must adopt rules that tell how the commissioner is to fix the amount. The local social services agency must make the payment to the superintendent of the school district of residence.

Subd. 3. Transportation expenses. The school district of residence must pay for the transportation of the pupil from the pupil's residence to the academy and back.

HIST: 1976 c 271 s 72; 1977 c 449 s 15; 1986 c 444; 1987 c 384 art 1 s 55; 1989 c 220 s 2; 1994 c 631 s 31; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 27; 1999 c 241 art 2 s 31



Section 125A.71 Deposit and appropriation of rents and fees of academies.

125A.71 Deposit and appropriation of rents and fees of academies.

Subdivision 1. Rental income; appropriation. Rental income, excluding rent for land and living residences, must be deposited in the state treasury and credited to a revolving fund of the academies. Money in the revolving fund for rental income is annually appropriated to the academies for staff development purposes. Payment from the revolving fund for rental income may be made only according to vouchers authorized by the administrator of the academies.

Subd. 2. Fees; appropriation. Income received under subdivision 3 must be deposited in the state treasury and credited to a revolving fund of the academies. Money in the revolving fund for fees from conferences, seminars, technical assistance, production of instructionally related materials and other services is annually appropriated to the academies to defray expenses of those services. Payment from the revolving fund for conferences and other fees may be made only according to vouchers authorized by the administrator of the academies.

Subd. 3. Contracts; fees; appropriation. The board of the Minnesota state academies may enter into agreements for the academies to provide respite care and supplemental educational instruction and services including assessments and counseling. The agreements may be made with public or private agencies or institutions, school districts, service cooperatives, or counties. The board may authorize the academies to provide conferences, seminars, nondistrict and district requested technical assistance, and production of instructionally related materials.

HIST: 1987 c 398 art 3 s 31; 1989 c 220 s 2; 1989 c 329 art 12 s 2; 1992 c 499 art 11 s 5,6; 1996 c 305 art 1 s 138; 1999 c 241 art 2 s 32



Section 125A.72 Student activities account.

125A.72 Student activities account.

Subdivision 1. Student activities; receipts; appropriation. All receipts of any kind generated to operate student activities, including student fees, donations and contributions, and gate receipts must be deposited in the state treasury. The receipts are appropriated annually to the Minnesota state academies for student activities purposes. They are not subject to budgetary control by the commissioner of finance.

Subd. 2. To student activities account. The money appropriated in subdivision 1 to the Minnesota state academies for student activities must be credited to a Minnesota state academies' student activities account and may be spent only for Minnesota state academies' student activities purposes.

Subd. 3. Carryover. An unexpended balance in the Minnesota state academies' student activities account may be carried over from the first fiscal year of the biennium into the second fiscal year of the biennium and from one biennium to the next. The amount carried over must not be taken into account in determining state appropriations and must not be deducted from a later appropriation.

Subd. 4. Money from certain student activities specifically included among receipts. Any money generated by a Minnesota state academies' student activity that involves:

(1) state employees who are receiving compensation for their involvement with the activity;

(2) the use of state facilities; or

(3) money raised for student activities in the name of the Minnesota state academies

is specifically included among the kinds of receipts that are described in subdivision 1.

HIST: 1993 c 224 art 11 s 5; 1999 c 241 art 2 s 33



Section 125A.73 Duties of state departments.

125A.73 Duties of state departments.

Subdivision 1. Department of children, families, and learning. The department of children, families, and learning must assist the board of the Minnesota state academies in preparing reports on the academies.

Subd. 2. Department of employee relations. The department of employee relations, in cooperation with the board of the Minnesota state academies, must develop a statement of necessary qualifications and skills for all staff members of the academies.

HIST: 1989 c 220 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 23,24; 1999 c 241 art 2 s 34



Section 125A.74 Medical assistance payments to school districts.

125A.74 Medical assistance payments to school districts.

Subdivision 1. Eligibility. A district may enroll as a provider in the medical assistance program and receive medical assistance payments for covered special education services provided to persons eligible for medical assistance under chapter 256B. To receive medical assistance payments, the district must pay the nonfederal share of medical assistance services provided according to section 256B.0625, subdivision 26, and comply with relevant provisions of state and federal statutes and regulations governing the medical assistance program.

Subd. 2. Funding. A district that provides a covered service to an eligible person and complies with relevant requirements of the medical assistance program is entitled to receive payment for the portion of the services that will subsequently be reimbursed by the federal government, in the same manner as other medical assistance providers.

Subd. 3. Contract for services. A district may contract for the provision of medical assistance-covered services, and may contract with a third party agency to assist in administering and billing for these services.

Subd. 4. Private insurers. A district may enroll as a provider for insurance companies to provide covered special education services to eligible persons. To receive payments, the district must comply with relevant state and federal statutes. A district may contract for services, and may contract with a third party agency to assist in administering and billing for these services.

Subd. 5. No reduction in revenue. A district's revenue for special education programs must not be reduced by any payments for medical assistance or insurance received according to this section.

HIST: 1989 c 191 s 1; 1990 c 562 art 3 s 6; 1994 c 647 art 3 s 16; 1998 c 397 art 2 s 121,164; 2000 c 488 art 11 s 2,3



Section 125A.744 Statewide data management system to maximize medical assistance reimbursement.

125A.744 Statewide data management system to maximize medical assistance reimbursement.

Subdivision 1. Definition. For purposes of this section, cooperative unit has the meaning given in section 123A.24, subdivision 2.

Subd. 2. Statewide data management system. The commissioner of children, families, and learning, in cooperation with the commissioner of human services, shall develop a statewide data management system using the educational data reporting system or other existing data management system for school districts and cooperative units to use to maximize medical assistance reimbursement for health and health-related services provided under individual education plans and individual family service plans. The system must be appropriately integrated with state and local existing and developing human services and education data systems. The statewide data management system must enable school district and cooperative unit staff to:

(1) establish medical assistance billing systems or improve existing systems;

(2) understand the appropriate medical assistance billing codes for services provided under individual education plans and individual family service plans;

(3) comply with the Individuals with Disabilities Education Act, Public Law Number 105-17;

(4) contract with billing agents; and

(5) carry out other activities necessary to maximize medical assistance reimbursement.

Subd. 3. Implementation. Consistent with section 256B.0625, subdivision 26, school districts may enroll as medical assistance providers or subcontractors and bill the department of human services under the medical assistance fee for service claims processing system for special education services which are covered services under chapter 256B, which are provided in the school setting for a medical assistance recipient, and for whom the district has secured informed consent consistent with section 13.05, subdivision 4, paragraph (d), and section 256B.77, subdivision 2, paragraph (p), to bill for each type of covered service. School districts shall be reimbursed by the commissioner of human services for the federal share of individual education plan health-related services that qualify for reimbursement by medical assistance, minus up to five percent retained by the commissioner of human services for administrative costs, not to exceed $350,000 per fiscal year. The commissioner may withhold up to five percent of each payment to a school district. Following the end of each fiscal year, the commissioner shall settle up with each school district in order to ensure that collections from each district for departmental administrative costs are made on a pro rata basis according to federal earnings for these services in each district. A school district is not eligible to enroll as a home care provider or a personal care provider organization for purposes of billing home care services under section 256B.0627 until the commissioner of human services issues a bulletin instructing county public health nurses on how to assess for the needs of eligible recipients during school hours. To use private duty nursing services or personal care services at school, the recipient or responsible party must provide written authorization in the care plan identifying the chosen provider and the daily amount of services to be used at school.

HIST: 1998 c 397 art 11 s 3; 1998 c 398 art 2 s 2; 1999 c 245 art 4 s 4



Section 125A.75 Special education program approval; aid payments; travel aid.

125A.75 Special education program approval; aid payments; travel aid.

Subdivision 1. Travel aid. The state must pay each district one-half of the sum actually expended by a district for necessary travel of essential personnel providing home-based services to children with a disability under age five and their families.

Subd. 2. Aid payment. The aids provided for children with a disability must be paid to the district providing the special instruction and services. General education aid must be paid to the district of the pupil's residence. The total amount of aid paid may not exceed the amount expended for children with a disability in the year for which the aid is paid.

Subd. 3. Full state payment. The state must pay each district the actual cost incurred in providing instruction and services for a child whose district of residence has been determined by section 125A.17 or 125A.51, paragraph (b), and who is temporarily placed in a state institution, a licensed residential facility, or foster facility for care and treatment. The regular education program at the facility must be an approved program according to section 125A.515.

Upon following the procedure specified by the commissioner, the district may bill the state the actual cost incurred in providing the services including transportation costs and a proportionate amount of capital expenditures and debt service, minus the amount of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for the child and the special education aid, transportation aid, and any other aid earned on behalf of the child. The limit in subdivision 2 applies to aid paid pursuant to this subdivision.

To the extent possible, the commissioner shall obtain reimbursement from another state for the cost of serving any child whose parent or guardian resides in that state. The commissioner may contract with the appropriate authorities of other states to effect reimbursement. All money received from other states must be paid to the state treasury and placed in the general fund.

Subd. 4. Program and aid approval. Before June 1 of each year, each district providing special instruction and services to children with a disability must submit to the commissioner an application for approval of these programs and their budgets for the next fiscal year. The application must include an enumeration of the costs proposed as eligible for state aid pursuant to this section and of the estimated number and grade level of children with a disability in the district who will receive special instruction and services during the regular school year and in summer school programs during the next fiscal year. The application must also include any other information deemed necessary by the commissioner for the calculation of state aid and for the evaluation of the necessity of the program, the necessity of the personnel to be employed in the program, for determining the amount which the program will receive from grants from federal funds, or special grants from other state sources, and the program's compliance with the rules and standards of the department of children, families, and learning. The commissioner shall review each application to determine whether the program and the personnel to be employed in the program are actually necessary and essential to meet the district's obligation to provide special instruction and services to children with a disability pursuant to sections 125A.03 to 125A.24, 125A.259 to 125A.48, and 125A.65. The commissioner shall not approve aid pursuant to this section for any program or for the salary of any personnel determined to be unnecessary or unessential on the basis of this review. The commissioner may withhold all or any portion of the aid for programs which receive grants from federal funds, or special grants from other state sources. By August 31 the commissioner shall approve, disapprove, or modify each application, and notify each applying district of the action and of the estimated amount of aid for the programs. The commissioner shall provide procedures for districts to submit additional applications for program and budget approval during the fiscal year, for programs needed to meet any substantial changes in the needs of children with a disability in the district. Notwithstanding the provisions of section 127A.42, the commissioner may modify or withdraw the program or aid approval and withhold aid pursuant to this section without proceeding according to section 127A.42 at any time the commissioner determines that the program does not comply with rules of the department of children, families, and learning or that any facts concerning the program or its budget differ from the facts in the district's approved application.

Subd. 5. Regular classroom programs. When planning programs for the education of children with a disability in the regular classroom, school districts are encouraged to consider the size of the regular class and to provide the support services necessary to ensure successful mainstreaming.

Subd. 6. Summer school. By March 15 of each year, districts must submit separate applications for program and budget approval for summer school programs. These applications must be reviewed as provided in subdivision 4. By May 1 of each year, the commissioner shall approve, disapprove, or modify the applications and notify the districts of the action and of the estimated amount of aid for the summer school programs.

Subd. 7. Allocation from cooperative centers, service cooperatives, education districts, and intermediate districts. For purposes of this section, a special education cooperative, service cooperative, education district, or an intermediate district must allocate its approved expenditures for special education programs among participating districts. Special education aid for services provided by a cooperative, service cooperative, education district, or intermediate district must be paid to the participating school districts.

Subd. 8. Litigation and hearing costs. (a) For fiscal year 1999 and thereafter, the commissioner of children, families, and learning, or the commissioner's designee, shall use state funds to pay school districts for the administrative costs of a due process hearing incurred under section 125A.09, subdivisions 6, 10, and 11, including hearing officer fees, court reporter fees, mileage costs, transcript costs, interpreter and transliterator fees, independent evaluations ordered by the hearing officer, and rental of hearing rooms, but not including district attorney fees. To receive state aid under this paragraph, a school district shall submit to the commissioner by August 1 an itemized list of unreimbursed actual costs for fees and other expenses under this paragraph incurred after June 30, 1998, for hearings completed during the previous fiscal year. State funds used for aid to school districts under this paragraph shall be based on the unreimbursed actual costs and fees submitted by a district.

(b) The commissioner shall provide districts with a form on which to annually report litigation costs under this section and shall base aid estimates on preliminary reports submitted by the district during the current fiscal year.

HIST: Ex1959 c 71 art 5 s 32; 1961 c 559 s 1; 1965 c 870 s 1; 1967 c 853 s 1; 1969 c 913 s 1; 1969 c 981 s 6; 1971 c 25 s 33; 1973 c 501 s 3; 1973 c 683 s 14-16; 1975 c 162 s 41; 1975 c 432 s 48-50; 1976 c 271 s 52; 1977 c 447 art 3 s 9; 1978 c 764 s 58-62; 1979 c 334 art 3 s 6-10; 1981 c 358 art 3 s 11-17; 1Sp1981 c 2 s 10,11; 1982 c 548 art 3 s 12-21; 1983 c 314 art 1 s 22; art 3 s 9-11; 1Sp1985 c 12 art 3 s 11-17; 1Sp1986 c 1 art 9 s 14; 1Sp1986 c 3 art 1 s 17; 1987 c 384 art 2 s 33; 1987 c 398 art 3 s 18-21; 1988 c 486 s 41-45; 1989 c 329 art 3 s 7; 1991 c 265 art 3 s 7,8,38; 1993 c 224 art 3 s 13-16; 1994 c 647 art 13 s 10; 1Sp1995 c 3 art 15 s 7-9; art 16 s 13; 1998 c 397 art 2 s 98,164; art 11 s 3; 1998 c 398 art 2 s 26; art 5 s 55; 1999 c 123 s 18; 1999 c 241 art 2 s 35,36



Section 125A.76 Special education revenue.

125A.76 Special education revenue.

Subdivision 1. Definitions. For the purposes of this section, the definitions in this subdivision apply.

(a) "Base year" for fiscal year 1998 and later fiscal years means the second fiscal year preceding the fiscal year for which aid will be paid.

(b) "Basic revenue" has the meaning given it in section 126C.10, subdivision 2. For the purposes of computing basic revenue pursuant to this section, each child with a disability shall be counted as prescribed in section 126C.05, subdivision 1.

(c) "Essential personnel" means teachers, cultural liaisons, related services, and support services staff providing direct services to students. Essential personnel may also include special education paraprofessionals or clericals providing support to teachers and students by preparing paperwork and making arrangements related to special education compliance requirements, including parent meetings and individual education plans.

(d) "Average daily membership" has the meaning given it in section 126C.05.

(e) "Program growth factor" means 1.08 for fiscal year 2002, and 1.046 for fiscal year 2003 and later.

Subd. 2. Special education base revenue. (a) The special education base revenue equals the sum of the following amounts computed using base year data:

(1) 68 percent of the salary of each essential person employed in the district's program for children with a disability during the fiscal year, whether the person is employed by one or more districts or a Minnesota correctional facility operating on a fee-for-service basis;

(2) for the Minnesota state academy for the deaf or the Minnesota state academy for the blind, 68 percent of the salary of each instructional aide assigned to a child attending the academy, if that aide is required by the child's individual education plan;

(3) for special instruction and services provided to any pupil by contracting with public, private, or voluntary agencies other than school districts, in place of special instruction and services provided by the district, 52 percent of the difference between the amount of the contract and the amount of the basic revenue, as defined in section 126C.10, subdivision 2, special education aid, and any other aid earned on behalf of the child for the fraction of the school day the pupil receives services under the contract;

(4) for special instruction and services provided to any pupil by contracting for services with public, private, or voluntary agencies other than school districts, that are supplementary to a full educational program provided by the school district, 52 percent of the amount of the contract for that pupil;

(5) for supplies and equipment purchased or rented for use in the instruction of children with a disability, an amount equal to 47 percent of the sum actually expended by the district, or a Minnesota correctional facility operating on a fee-for-service basis, but not to exceed an average of $47 in any one school year for each child with a disability receiving instruction;

(6) for fiscal years 1997 and later, special education base revenue shall include amounts under clauses (1) to (5) for special education summer programs provided during the base year for that fiscal year; and

(7) for fiscal years 1999 and later, the cost of providing transportation services for children with disabilities under section 123B.92, subdivision 1, paragraph (b), clause (4).

The department shall establish procedures through the uniform financial accounting and reporting system to identify and track all revenues generated from third-party billings as special education revenue at the school district level; include revenue generated from third-party billings as special education revenue in the annual cross-subsidy report; and exclude third-party revenue from calculation of excess cost aid to the districts.

(b) If requested by a school district operating a special education program during the base year for less than the full fiscal year, or a school district in which is located a Minnesota correctional facility operating on a fee-for-service basis for less than the full fiscal year, the commissioner may adjust the base revenue to reflect the expenditures that would have occurred during the base year had the program been operated for the full fiscal year.

(c) Notwithstanding paragraphs (a) and (b), the portion of a school district's base revenue attributable to a Minnesota correctional facility operating on a fee-for-service basis during the facility's first year of operating on a fee-for-service basis shall be computed using current year data.

Subd. 3. Adjusted special education base revenue. For fiscal year 1997 and later, a district's adjusted special education base revenue equals the district's special education base revenue times the ratio of the district's average daily membership for the current school year to the district's average daily membership for the base year.

Subd. 4. State total special education aid. The state total special education aid for fiscal year 2000 equals $463,000,000. The state total special education aid for fiscal year 2001 equals $474,000,000. The state total special education aid for later fiscal years equals:

(1) the state total special education aid for the preceding fiscal year; times

(2) the program growth factor; times

(3) the ratio of the state total average daily membership for the current fiscal year to the state total average daily membership for the preceding fiscal year.

Subd. 5. School district special education aid. (a) A school district's special education aid for fiscal year 2000 and later equals the state total special education aid, minus the amount determined under paragraphs (b) and (c), times the ratio of the district's adjusted special education base revenue to the state total adjusted special education base revenue. If the commissioner of children, families, and learning modifies its rules for special education in a manner that increases a district's special education obligations or service requirements, the commissioner shall annually increase each district's special education aid by the amount necessary to compensate for the increased service requirements. The additional aid equals the cost in the current year attributable to rule changes not reflected in the computation of special education base revenue, multiplied by the appropriate percentages from subdivision 2.

(b) Notwithstanding paragraph (a), if the special education base revenue for a district equals zero, the special education aid equals the amount computed according to subdivision 2 using current year data.

(c) Notwithstanding paragraphs (a) and (b), if the special education base revenue for a district is greater than zero, and the base year amount for the district under subdivision 2, paragraph (a), clause (7), equals zero, the special education aid equals the sum of the amount computed according to paragraph (a), plus the amount computed according to subdivision 2, paragraph (a), clause (7), using current year data.

Subd. 6. Repealed, 1999 c 241 art 2 s 62

Subd. 7. Revenue allocation from cooperative centers and intermediates. For the purposes of this section, a special education cooperative or an intermediate district must allocate its approved expenditures for special education programs among participating school districts.

HIST: 1Sp1995 c 3 art 15 s 10; art 16 s 13; 1996 c 412 art 3 s 19-24; 1997 c 7 art 1 s 54; 1Sp1997 c 4 art 2 s 19-22; 1998 c 397 art 2 s 99-101,164; art 11 s 3; 1998 c 398 art 1 s 22; art 2 s 27; art 5 s 55; 1999 c 241 art 2 s 37-40; 1999 c 245 art 4 s 5; 2000 c 489 art 3 s 11,12; art 10 s 10; 2000 c 499 s 32; 1Sp2001 c 6 art 3 s 12,13



Section 125A.77 Repealed, 1999 c 241 art 2 s 62

125A.77 Repealed, 1999 c 241 art 2 s 62



Section 125A.78 Alternative delivery base revenue adjustment.

125A.78 Alternative delivery base revenue adjustment.

Subdivision 1. Eligibility. A district is eligible for an alternative delivery base revenue adjustment if the commissioner has approved the application of the district according to section 125A.50.

Subd. 2. Base revenue adjustment. For the third fiscal year after approval of a district's application, and thereafter, the special education base revenue under section 125A.76, subdivision 1, must be computed based on activities defined as reimbursable under department of children, families, and learning rules for special education and nonspecial education students, and additional activities as detailed and approved by the commissioner.

Subd. 3. Use of revenue. Revenue under section 125A.76 shall be used to implement the approved program.

HIST: 1991 c 265 art 3 s 10; 1993 c 224 art 3 s 19-22; art 14 s 11,12; 1Sp1995 c 3 art 15 s 14; art 16 s 13; 1997 c 7 art 1 s 59,60; 1998 c 397 art 2 s 104,105,164; art 11 s 3; 1998 c 398 art 5 s 55



Section 125A.79 Special education excess cost aid.

125A.79 Special education excess cost aid.

Subdivision 1. Definitions. For the purposes of this section, the definitions in this subdivision apply.

(a) "Unreimbursed special education cost" means the sum of the following:

(1) expenditures for teachers' salaries, contracted services, supplies, equipment, and transportation services eligible for revenue under section 125A.76; plus

(2) expenditures for tuition bills received under sections 125A.03 to 125A.24 and 125A.65 for services eligible for revenue under section 125A.76, subdivision 2; minus

(3) revenue for teachers' salaries, contracted services, supplies, and equipment under section 125A.76; minus

(4) tuition receipts under sections 125A.03 to 125A.24 and 125A.65 for services eligible for revenue under section 125A.76, subdivision 2.

(b) "General revenue" means for fiscal year 1996, the sum of the general education revenue according to section 126C.10, subdivision 1, as adjusted according to section 127A.47, subdivision 7, plus the total referendum revenue according to section 126C.17, subdivision 4. For fiscal years 1997 and later, "general revenue" means the sum of the general education revenue according to section 126C.10, subdivision 1, as adjusted according to section 127A.47, subdivisions 7 and 8, plus the total referendum revenue minus transportation sparsity revenue minus total operating capital revenue.

(c) "Average daily membership" has the meaning given it in section 126C.05.

(d) "Program growth factor" means 1.044 for fiscal year 2002 and 1.02 for fiscal year 2003 and later.

Subd. 2. Excess cost aid, fiscal years 2000 and 2001. For fiscal years 2000 and 2001, a district's special education excess cost aid equals the greatest of:

(a) 75 percent of the difference between (1) the district's unreimbursed special education cost and (2) 4.36 percent of the district's general revenue;

(b) 70 percent of the difference between (1) the increase in the district's unreimbursed special education cost between the base year as defined in section 125A.76, subdivision 1, and the current year and (2) 1.6 percent of the district's general revenue; or

(c) zero.

Subd. 3. Repealed, 1999 c 241 art 2 s 62

Subd. 4. Tuition. Notwithstanding sections 125A.03 to 125A.24 and 125A.65, for children who are nonresidents of Minnesota, receive services under section 125A.76, subdivisions 1 and 2, and are placed in the serving school district by court action, the serving school district shall submit unreimbursed tuition bills for eligible services to the department of children, families, and learning instead of the resident school district. To be eligible for reimbursement, the serving school district, as part of its child intake procedures, must demonstrate good faith effort to obtain from the placing agency a financial commitment to pay tuition costs.

Subd. 5. Initial excess cost aid. For fiscal years 2002 and later, a district's initial excess cost aid equals the greatest of:

(1) 75 percent of the difference between (i) the district's unreimbursed special education cost and (ii) 4.36 percent of the district's general revenue;

(2) 70 percent of the difference between (i) the increase in the district's unreimbursed special education cost between the base year as defined in section 125A.76, subdivision 1, and the current year and (ii) 1.6 percent of the district's general revenue; or

(3) zero.

Subd. 6. State total special education excess cost aid. The state total special education excess cost aid for fiscal year 2002 and later fiscal years equals:

(1) the state total special education excess cost aid for the preceding fiscal year; times

(2) the program growth factor; times

(3) the ratio of the state total average daily membership for the current fiscal year to the state total average daily membership for the preceding fiscal year.

Subd. 7. District special education excess cost aid. A district's special education excess cost aid for fiscal year 2002 and later equals the state total special education excess cost aid times the ratio of the district's initial excess cost aid to the state total initial excess cost aid.

Subd. 8. Out-of-state tuition. For children who are residents of the state, receive services under section 125A.76, subdivisions 1 and 2, and are placed in a care and treatment facility by court action in a state that does not have a reciprocity agreement with the commissioner under section 125A.155, the resident school district shall submit the balance of the tuition bills, minus the amount of the basic revenue, as defined by section 126C.10, subdivision 2, of the district for the child and the special education aid, and any other aid earned on behalf of the child.

HIST: 1993 c 224 art 3 s 23; 1Sp1995 c 3 art 15 s 15-17; 1996 c 412 art 3 s 26,27; 1997 c 7 art 1 s 61; 1Sp1997 c 4 art 2 s 24,25; 1998 c 397 art 2 s 106,164; art 11 s 3; 1998 c 398 art 2 s 28; 1999 c 241 art 2 s 41-46; 2000 c 254 s 36; 2000 c 489 art 3 s 13,14; art 10 s 11



Section 125A.80 Uniform billing system for the education costs of out-of-home placed students.

125A.80 Uniform billing system for the education costs of out-of-home placed students.

The commissioner, in cooperation with the commissioners of human services and corrections and with input from appropriate billing system users, shall develop and implement a uniform billing system for school districts and other agencies, including private providers, who provide the educational services for students who are placed out of the home. The uniform billing system must:

(1) allow for the proper and timely billing to districts by service providers with a minimum amount of district administration;

(2) allow districts to bill the state for certain types of special education and regular education services as provided by law;

(3) provide flexibility for the types of services that are provided for children placed out of the home, including day treatment services;

(4) allow the commissioner to track the type, cost, and quality of services provided for children placed out of the home;

(5) conform existing special education and proposed regular education billing procedures;

(6) provide a uniform reporting standard of per diem rates;

(7) determine allowable expenses and maximum reimbursement rates for the state reimbursement of care and treatment services; and

(8) provide a process for the district to appeal to the commissioner tuition bills submitted to districts and to the state.

HIST: 1999 c 241 art 2 s 47; 2000 c 489 art 10 s 12






Chapter 125B Education and Technology

Section 125B.01 Definitions.

125B.01 Definitions.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 2 s 1; 1998 c 397 art 11 s 3



Section 125B.02 State goals for technological advances in education.

125B.02 State goals for technological advances in education.

The general framework outcomes for technology use in education are:

(1) all Minnesota educational institutions, libraries, and communities will have access to local, state, and worldwide instructional resources databases;

(2) development of policies and procedures that assure instructional resource availability to help students successfully achieve education excellence and state standards;

(3) databases are accessible within each district and on the Internet; and

(4) development of policies, procedures, and systems that stimulate and promote teacher and student curriculum and learning collaboration.

HIST: 1Sp1995 c 3 art 12 s 2; 1998 c 397 art 1 s 58



Section 125B.022 Contracts for computers or related equipment or service.

125B.022 Contracts for computers or related equipment or service.

(a) The school board of a school district may not enter into a contract or permit a school within the district to enter into a contract for the use of a computer or related equipment or service that requires advertising to be disseminated to students unless the school board:

(1) enters into the contract at a public hearing of the school board;

(2) makes a finding that the offered electronic product or service is an integral component of students' education;

(3) provides written notice to students' parents that advertising will be used in the classroom, media center, computer lab, or other areas of learning, whether data will be collected on students, and how that data will be used;

(4) as part of normal, ongoing district communications with parents, allows parents to request in writing that (i) their student not be exposed to the program that contains the advertising for the current school year, or that (ii) any or all data relating to the student that is collected as a result of this contract is not disclosed; and

(5) honors parents' request, under clause (4), that their student not be exposed to the advertising program or that data relating to the student is not disclosed and allows parents to withdraw their request at any time.

(b) Advertising under this section does not include:

(1) the identification of the source of the document or information; and

(2) advertising that is generally available to the public viewing a particular site or application and is not directed specifically to students benefiting from a contract under paragraph (a).

HIST: 2000 c 489 art 6 s 7



Section 125B.05 State information system.

125B.05 State information system.

Subdivision 1. Information system. The department of children, families, and learning shall develop and maintain a computerized information system for state information needs.

Subd. 2. Purposes. The purposes of the computerized information system shall be:

(a) To provide comparable and accurate educational information in a manner which is timely and economical;

(b) To ensure accountability for state appropriations;

(c) To collect data to assess the needs of learners and children;

(d) To provide school districts with an educational information system capability which will meet school district management needs; and

(e) To provide for computerized analysis of educational information to meet the management needs of the state of Minnesota.

Subd. 3. Software development. A school district, charter school, or cooperative unit may not implement a financial, student, or staff software system until the system has been reviewed by the department to ensure that it provides the required data elements and format.

HIST: 1980 c 609 art 7 s 10; 1981 c 193 s 1-3; 1981 c 253 s 24; 1981 c 358 art 5 s 2; 1982 c 424 s 130; 1983 c 258 s 24; 1Sp1985 c 12 art 7 s 9; 1987 c 258 s 12; 1987 c 384 art 2 s 1; 1988 c 486 s 11; 1989 c 329 art 11 s 2-4; 1990 c 562 art 8 s 9,10; 1991 c 265 art 9 s 15-17; 1993 c 224 art 6 s 3; 1994 c 465 art 2 s 1; 1994 c 647 art 6 s 1; 1Sp1995 c 3 art 9 s 9; art 16 s 13; 1998 c 397 art 4 s 51; 1999 c 241 art 5 s 15



Section 125B.07 Department duties.

125B.07 Department duties.

Subdivision 1. Data acquisition calendar. The department of children, families, and learning shall maintain a current annual data acquisition calendar specifying the reports which districts are required to provide to the department and the dates these reports are due.

Subd. 2. Exemption from chapter 14. The annual data acquisition calendar and the essential data elements are exempt from the Administrative Procedure Act.

Subd. 3. Data system. The department shall develop and operate a computerized data system. The system shall include: (1) information required by federal or state law or rule; and (2) information needed by the divisions of the department in order to disburse funds, to implement research or special projects approved by the commissioner, and to meet goals or provide information required by the commissioner, the governor, the legislature or the federal government.

Subd. 4. Certification of software vendors. The commissioner shall maintain a list of certified service providers for administrative data processing software and support. To be certified, a service provider must provide the commissioner with a written statement identifying software products and support functions that will be provided to school districts and stating its intent to meet state standards for software, data elements, edits, and support services. The standards must ensure the quality of the data reported to the state. The commissioner must conduct regular training sessions for service providers on the standards. If a service provider fails to meet the standards, the commissioner must notify the service provider of areas of noncompliance and assist the service provider in correcting the problem. If the provider fails to comply with standards within two months of being notified of noncompliance, the commissioner may remove the service provider from the list of certified providers. The commissioner may recertify a service provider when the commissioner determines that the areas of noncompliance have been corrected.

Subd. 5. Information on certified service providers. The commissioner must include the list of certified service providers in the annual data acquisition calendar. The commissioner must notify school districts if a service provider is removed from the list and of the areas of noncompliance.

Subd. 6. Essential data. The department shall maintain a list of essential data elements which must be recorded and stored about each pupil, licensed and nonlicensed staff member, and educational program. Each school district must provide the essential data to the department in the form and format prescribed by the department.

Subd. 7. Contracting. The department may provide by contract for the technical support of and the development of applications software by a regional management information center or by any other appropriate provider.

HIST: 1980 c 609 art 7 s 11; 1981 c 253 s 25; 1982 c 424 s 130; 1987 c 398 art 7 s 14,15; 1991 c 265 art 9 s 18-20; 1992 c 499 art 6 s 1,2; 1993 c 224 art 14 s 6; 1Sp1995 c 3 art 9 s 10; art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 125B.09 Department powers and duties delegated.

125B.09 Department powers and duties delegated.

The department may provide, by the delegation of powers and duties or by contract, for the implementation and technical support of a computerized information reporting system, including the development of applications software pursuant to section 125B.05, subdivision 3, by any appropriate provider.

HIST: 1980 c 609 art 7 s 12; 1987 c 258 s 3; 1990 c 375 s 3; 1991 c 265 art 9 s 21; 1Sp1995 c 3 art 9 s 11; 1998 c 397 art 4 s 51; art 11 s 3



Section 125B.11 Regional clearinghouses for improving education technology.

125B.11 Regional clearinghouses for improving education technology.

Subdivision 1. Establishment. The commissioner of children, families, and learning shall establish a grant program for regional clearinghouses for school districts. The grants must be used to upgrade and refurbish computers that are donated to schools and provide opportunities for student involvement. The purposes of the enterprises are to:

(1) serve as centers where business or others may donate new or used computer and other technology for use by Minnesota schools;

(2) provide an opportunity for students to upgrade donated and existing school-owned computers so that they are capable of being connected to the Internet and local networks; and

(3) provide a means of informing schools of available technology and distributing donated and upgraded computers to schools for technology improvements in support of learning.

Each clearinghouse must encourage opportunities for students to learn skills, including the technical skills needed to retrofit and upgrade computers. The clearinghouse shall retain the ability to review equipment for suitability and refuse equipment that does not meet the standards or is not suitable for use in schools. At a minimum, all donated computers must be suitable for upgrade so that the retrofitted computer can be connected to the Internet and a local computer network.

Subd. 2. Grants. The commissioner shall establish procedures and develop forms for applying for grants under this section. The grants may be used to purchase needed technology for upgrading donated computers and other donated technology, for the cost of computer distribution, and for the cost of informing businesses and others about technology donations to the clearinghouse. The commissioner shall develop guidelines for the use and distribution of any computers donated and upgraded through this grant program. The commissioner may establish priorities and prorate grants to match appropriations for the grant program.

HIST: 1996 c 412 art 12 s 1; 1998 c 397 art 4 s 51



Section 125B.15 Internet access for students.

125B.15 Internet access for students.

(a) Recognizing the difference between school libraries, school computer labs, and school media centers, which serve unique educational purposes, and public libraries, which are designed for public inquiry, all computers at a school site with access to the Internet available for student use must be equipped to restrict, including by use of available software filtering technology or other effective methods, all student access to material that is reasonably believed to be obscene or child pornography or material harmful to minors under federal or state law.

(b) A school site is not required to purchase filtering technology if the school site would incur more than incidental expense in making the purchase.

(c) A school district receiving technology revenue under section 125B.25 must prohibit, including through use of available software filtering technology or other effective methods, adult access to material that under federal or state law is reasonably believed to be obscene or child pornography.

(d) A school district, its agents or employees, are immune from liability for failure to comply with this section if they have made a good faith effort to comply with the requirements of this section.

(e) "School site" means an education site as defined in section 123B.04, subdivision 1, or charter school under section 124D.10.

HIST: 2000 c 489 art 6 s 25



Section 125B.20 Subdivisions renumbered, repealed, or no longer in effect

125B.20 Subdivision 1. Repealed, 1Sp1997 c 4 art 9 s 13; 1999 c 241 art 4 s 19

Subd. 2. Repealed, 1Sp1997 c 4 art 9 s 13; 1999 c 241 art 4 s 19

Subd. 3. Repealed, 1Sp1997 c 4 art 9 s 13; 1999 c 241 art 4 s 19; 1Sp2001 c 3 art 4 s 6

Subd. 4. Repealed, 1Sp1997 c 4 art 9 s 13; 1999 c 241 art 4 s 19

Subd. 5. Repealed, 1Sp1997 c 4 art 9 s 13; 1999 c 241 art 4 s 19

* NOTE: Subdivision 1 was also amended by Laws 2001, First *Special Session chapter 3, article 4, section 1, to read as *follows:

* "Subdivision 1. Establishment; purpose. The purpose *of developing a statewide school district telecommunications *network is to expand the availability of a broad range of *courses and degrees to students throughout the state, to share *information resources to improve access, quality, and *efficiency, to improve learning, and distance cooperative *learning opportunities, and to promote the exchange of ideas *among students, parents, teachers, media generalists, *librarians, and the public. In addition, through the *development of this statewide telecommunications network *emphasizing cost-effective, competitive connections, all *Minnesotans will benefit by enhancing access to *telecommunications technology throughout the state. Network *connections for school districts and public libraries are *coordinated and fully integrated into the existing state *telecommunications and interactive television networks to *achieve comprehensive and efficient interconnectivity of school *districts and libraries to higher education institutions, state *agencies, other governmental units, agencies, and institutions *throughout Minnesota. A school district may apply to the *commissioner for a grant under subdivision 2. The Minnesota *education telecommunications council established in Laws 1995, *First Special Session chapter 3, article 12, section 7, shall *establish priorities for awarding grants, making grant awards, *and being responsible for the coordination of networks."



Section 125B.21 Minnesota education telecommunications council.

125B.21 Minnesota education telecommunications council.

Subdivision 1. State council membership. The membership of the Minnesota education telecommunications council established in Laws 1993, First Special Session chapter 2, is expanded to include representatives of elementary and secondary education. The membership shall consist of three representatives from the University of Minnesota; three representatives of the board of trustees for Minnesota state colleges and universities; one representative of the higher education services offices; one representative appointed by the private college council; one representative selected by the commissioner of administration; eight representatives selected by the commissioner of children, families, and learning, at least one of which must come from each of the six higher education telecommunication regions; a representative from the office of technology; two members each from the senate and the house of representatives selected by the subcommittee on committees of the committee on rules and administration of the senate and the speaker of the house, one member from each body must be a member of the minority party; and three representatives of libraries, one representing regional public libraries, one representing multitype libraries, and one representing community libraries, selected by the governor; and two members, one selected from and representing the higher education regional coordinators and one selected from and representing the kindergarten through grade 12 cluster regions. The council shall serve as a forum to establish and advocate for a statewide vision and plans for the use of distance learning technologies, including:

(1) the coordination and collaboration of distance learning opportunities;

(2) the implementation of the use of distance learning technologies;

(3) the collaboration of distance learning users;

(4) the implementation of educational policy relating to telecommunications;

(5) the exchange of ideas;

(6) the communications with state government and related agencies and entities;

(7) the coordination of networks for post-secondary campuses, kindergarten through grade 12 education, and regional and community libraries; and

(8) the promotion of consistency of the operation of the learning network with standards of an open system architecture.

Subd. 2. Repealed by amendment, 1Sp2001 c 6 art 4 s 11

Subd. 3. Repealed by amendment, 1Sp2001 c 6 art 4 s 11

HIST: 1Sp1995 c 3 art 12 s 7; 1Sp1997 c 4 art 9 s 12; 1998 c 270 s 4; 1998 c 359 s 20; 1999 c 241 art 4 s 18,28; 2000 c 489 art 10 s 13; 1Sp2001 c 6 art 4 s 11



Section 125B.25 Telecommunications access revenue.

125B.25 Telecommunications access revenue.

Subdivision 1. Costs to be submitted. A district shall submit its outstanding ongoing or recurring telecommunications access costs associated with data and video connections to the department of children, families, and learning. Costs of telecommunications hardware or equipment must not be included in the costs submitted by districts to the department. A district may include installation charges associated with new lines or upgraded lines, but may not include costs of hardware or equipment.

Subd. 2. Guaranteed minimum access. (a) The ongoing or recurring telecommunications access costs submitted to the department by each district under this section are limited to the operation costs equal to the greater of:

(1) one data or video connection that relies on a transport medium that operates at a minimum speed of 1.544 megabytes per second for each elementary school, middle school, or high school under section 120A.05, subdivisions 9, 11, and 13; or

(2) one data or video connection that relies on a transport medium that operates at a minimum speed of 1.544 megabytes per second for each district.

(b) A district may include costs associated with cooperative arrangements with other post-secondary institutions, school districts, and community and regional libraries in its geographic region. A district may continue to purchase its ongoing or recurring telecommunications access services through existing contracts.

Subd. 3. E-rates. To be eligible for revenue under this section, a district is required to file an e-rate application either separately or through their telecommunications grant cluster. Discounts received on telecommunications expenditures shall be used to offset the amount submitted to the department for per pupil revenue under this section.

Subd. 4. Calculation of costs. By December 15 of each year, the commissioner shall calculate the ongoing or recurring telecommunications access cost per adjusted marginal cost pupil unit submitted by each school district under subdivisions 1 and 2 for the year in which the data is submitted minus the reserved revenue under section 126C.10, subdivision 13, paragraph (d). Districts shall submit their anticipated ongoing or recurring telecommunications access costs, adjusted for any e-rate revenue received to the department based on contracts entered into by the district for that school year. Districts shall also submit their actual telecommunications access costs by August 15 of each year and adjusted for any e-rate revenue received to the department as prescribed by the commissioner.

Subd. 5. District revenue. A district shall receive an amount equal to the amount as calculated by the commissioner under subdivision 4, times the adjusted marginal cost pupil units for that year, times 65 percent.

Subd. 6. Revenue for charter schools. (a) Each charter school shall receive revenue equal to the greater of:

(1) the per marginal cost pupil unit amount for the district in which the charter school is located as determined by the commissioner according to subdivision 4; or

(2) $5;

times the adjusted marginal cost pupil units for that year, times 65 percent.

(b) A charter school's revenue under this subdivision must be used to pay for ongoing or recurring telecommunication access costs, including access to data and video connections, including Internet access.

Subd. 7. Telecommunication access services for nonpublic schools. (a) Districts shall provide each year upon formal request by or on behalf of a nonpublic school, not including home schools, located in that district or area, ongoing or recurring telecommunication access services to the nonpublic school either through existing district providers or through separate providers.

(b) The amount of district revenue for telecommunication access services for each nonpublic school under this subdivision is equal to:

(1) $5; plus

(2) the per marginal cost pupil unit amount for the district as determined in subdivision 5; times the number of pupils who are enrolled at the nonpublic school as of October 1 of the current school year.

(c) Each year, a district providing services under paragraph (a) may claim up to five percent of the revenue determined in paragraph (b) for costs of administering this subdivision. No district may expend an amount for these telecommunication access services which exceeds the amount allocated under this subdivision. The nonpublic school is responsible for the telecommunications access costs not covered by this section.

(d) At the request of a nonpublic school, districts may allocate the amount determined in paragraph (b) directly to the nonpublic school to pay for or offset the nonpublic school's costs for telecommunication access services, however, the amount allocated directly to the nonpublic school may not exceed the actual amount of the school's ongoing or recurring telecommunication access costs.

Subd. 8. Reimbursement criteria. The commissioner, working with the commissioner of administration and the Minnesota education telecommunications council, shall develop reimbursement criteria that schools must address when submitting ongoing or recurring telecommunications costs as determined in subdivisions 1 and 2. The criteria must assist schools to procure telecommunications access services in the most efficient and cost-effective manner possible.

Subd. 9. Expiration. This section expires on July 1, 2002.

Subd. 10. Severability. If any portion of this section is found by a court to be unconstitutional, the remaining portions of the section shall remain in effect.

HIST: 2000 c 489 art 5 s 8; 1Sp2001 c 6 art 4 s 12-14






Chapter 126 Curriculum; American Indians

Section 126.01 MS 1996 Renumbered 121A.01

126.01 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.01 MS 1996 Renumbered 121A.01



Section 126.015 Repealed, 1984 c 463 art 7 s 26 subd 3

126.015 Repealed, 1984 c 463 art 7 s 26 subd 3



Section 126.019 Subdivisions renumbered, repealed, or no longer in effect

126.019 Subdivision 1. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30

Subd. 2. Repealed, 1Sp1995 c 3 art 1 s 63 subd 2; 1996 c 412 art 1 s 30



Section 126.02 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.02 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.021 Repealed, 1977 c 447 art 6 s 13

126.021 Repealed, 1977 c 447 art 6 s 13



Section 126.022 Repealed, 1977 c 447 art 6 s 13

126.022 Repealed, 1977 c 447 art 6 s 13



Section 126.023 Repealed, 1976 c 149 s 63

126.023 Repealed, 1976 c 149 s 63



Section 126.024 Repealed, 1977 c 447 art 6 s 13

126.024 Repealed, 1977 c 447 art 6 s 13



Section 126.025 Subdivisions renumbered, repealed, or no longer in effect

126.025 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.03 MS 1988 Repealed, 1989 c 329 art 9 s 34

126.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.03 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 126.031 Subdivisions renumbered, repealed, or no longer in effect

126.031 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3; 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.033 Subdivisions renumbered, repealed, or no longer in effect

126.033 Subdivision 1. Renumbered 121A.25 subd 1

Subd. 2. Renumbered 121A.25 subd 2

Subd. 3. Renumbered 121A.25 subd 3

Subd. 4. Repealed, 1988 c 691 s 6

Subd. 5. Renumbered 121A.25 subd 4



Section 126.034 Renumbered 121A.26

126.034 Renumbered 121A.26



Section 126.035 Renumbered 121A.27

126.035 Renumbered 121A.27



Section 126.036 Renumbered 121A.28

126.036 Renumbered 121A.28



Section 126.037 Renumbered 121A.29

126.037 Renumbered 121A.29



Section 126.04 MS 1971 Repealed, 1973 c 572 s 18

126.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.04 MS 1971 Repealed, 1973 c 572 s 18



Section 126.05 MS 1996 Renumbered 122A.66

126.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.05 MS 1996 Renumbered 122A.66



Section 126.06 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.06 MS 1953 Repealed, 1955 c 650 s 1

126.06 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.07 MS 1988 Repealed, 1989 c 329 art 9 s 34

126.07 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.07 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 126.071 Repealed, 1992 c 499 art 3 s 18

126.071 Repealed, 1992 c 499 art 3 s 18



Section 126.08 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.08 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.08 MS 1994 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.09 MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.09 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.09 MS 1992 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.091 Renumbered 121A.10

126.091 Renumbered 121A.10



Section 126.10 MS 1988 Repealed, 1989 c 329 art 9 s 34

126.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.10 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 126.11 MS 1988 Repealed, 1989 c 329 art 9 s 34

126.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.11 MS 1988 Repealed, 1989 c 329 art 9 s 34



Section 126.113 Repealed, 1997 c 183 art 3 s 39

126.113 Repealed, 1997 c 183 art 3 s 39



Section 126.115 Renumbered 121A.36

126.115 Renumbered 121A.36



Section 126.12 MS 1957 [Repealed, Ex1959 c 71 art 8 s 26]

126.12 MS 1957 [Repealed, Ex1959 c 71 art 8 s 26]

126.12 Subdivision 1. MS 1996 Renumbered 120A.40

Subd. 2. MS 1992 [Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22]



Section 126.13 MS 1996 Renumbered 120A.42

126.13 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.13 MS 1996 Renumbered 120A.42



Section 126.14 MS 1996 Renumbered 121A.11

126.14 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.14 MS 1996 Renumbered 121A.11



Section 126.15 MS 1996 Renumbered 121A.34

126.15 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.15 MS 1996 Renumbered 121A.34



Section 126.151 Renumbered 124D.355

126.151 Renumbered 124D.355



Section 126.16 MS 1978 Repealed, 1979 c 334 art 6 s 34

126.16 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

126.16 MS 1978 Repealed, 1979 c 334 art 6 s 34



Section 126.17 Repealed, 1973 c 386 s 3

126.17 Repealed, 1973 c 386 s 3



Section 126.18 Repealed, 1979 c 334 art 6 s 34

126.18 Repealed, 1979 c 334 art 6 s 34



Section 126.19 Repealed, 1974 c 92 s 1

126.19 Repealed, 1974 c 92 s 1



Section 126.1995 Renumbered 121A.31

126.1995 Renumbered 121A.31



Section 126.20 Subdivisions renumbered, repealed, or no longer in effect

126.20 Subdivision 1. Renumbered 121A.32 subd 1

Subd. 2. Renumbered 121A.32 subd 2

Subd. 3. Renumbered 121A.32 subd 3

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Renumbered 121A.32 subd 4

Subd. 6. Renumbered 121A.32 subd 5



Section 126.201 Repealed, 1988 c 626 s 3

126.201 Repealed, 1988 c 626 s 3



Section 126.202 Renumbered 121A.22

126.202 Renumbered 121A.22



Section 126.21 Renumbered 121A.04

126.21 Renumbered 121A.04



Section 126.22 Subdivisions renumbered, repealed, or no longer in effect

126.22 Subdivision 1. Renumbered 124D.68 subd 1

Subd. 2. Renumbered 124D.68 subd 2

Subd. 2a. Repealed, 1993 c 224 art 4 s 45

Subd. 3. Renumbered 124D.68 subd 3

Subd. 3a. Renumbered 124D.68 subd 4

Subd. 4. Renumbered 124D.68 subd 5

Subd. 5. Renumbered 124D.68 subd 6

Subd. 6. Renumbered 124D.68 subd 7

Subd. 7. Renumbered 124D.68 subd 8

Subd. 8. Renumbered 124D.68 subd 9

Subd. 9. Renumbered 124D.68 subd 10



Section 126.225 Renumbered 124D.70

126.225 Renumbered 124D.70



Section 126.23 Renumbered 124D.69

126.23 Renumbered 124D.69



Section 126.235 Renumbered 124D.331

126.235 Renumbered 124D.331



Section 126.237 Renumbered 125A.56

126.237 Renumbered 125A.56



Section 126.239 Renumbered 120B.13

126.239 Renumbered 120B.13



Section 126.24 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.24 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.25 Repealed, 1995 c 226 art 3 s 64

126.25 Repealed, 1995 c 226 art 3 s 64



Section 126.256 Renumbered 120B.18

126.256 Renumbered 120B.18



Section 126.261 Renumbered 124D.58

126.261 Renumbered 124D.58



Section 126.262 Renumbered 124D.59

126.262 Renumbered 124D.59



Section 126.263 Repealed, 1981 c 358 art 3 s 20

126.263 Repealed, 1981 c 358 art 3 s 20



Section 126.264 Renumbered 124D.60

126.264 Renumbered 124D.60



Section 126.265 Renumbered 124D.61

126.265 Renumbered 124D.61



Section 126.266 Renumbered 124D.62

126.266 Renumbered 124D.62



Section 126.267 Renumbered 124D.63

126.267 Renumbered 124D.63



Section 126.269 Renumbered 124D.64

126.269 Renumbered 124D.64



Section 126.31 Repealed, 1980 c 609 art 3 s 24

126.31 Repealed, 1980 c 609 art 3 s 24



Section 126.32 Repealed, 1980 c 609 art 3 s 24

126.32 Repealed, 1980 c 609 art 3 s 24



Section 126.33 Repealed, 1980 c 609 art 3 s 24

126.33 Repealed, 1980 c 609 art 3 s 24



Section 126.34 Repealed, 1980 c 609 art 3 s 24

126.34 Repealed, 1980 c 609 art 3 s 24



Section 126.35 Repealed, 1980 c 609 art 3 s 24

126.35 Repealed, 1980 c 609 art 3 s 24



Section 126.36 Subdivisions renumbered, repealed, or no longer in effect

126.36 Subdivision 1. Renumbered 122A.19 subd 1

Subd. 2. Renumbered 122A.19 subd 2

Subd. 3. Renumbered 122A.19 subd 3

Subd. 4. Renumbered 122A.19 subd 4

Subd. 5. Renumbered 122A.19 subd 5

Subd. 6. Repealed, 1980 c 609 art 3 s 24

Subd. 7. Renumbered 122A.19 subd 6



Section 126.37 Repealed, 1980 c 609 art 3 s 24

126.37 Repealed, 1980 c 609 art 3 s 24



Section 126.38 Repealed, 1980 c 609 art 3 s 24

126.38 Repealed, 1980 c 609 art 3 s 24



Section 126.39 Subdivisions renumbered, repealed, or no longer in effect

126.39 Subdivision 1. Repealed, 1980 c 609 art 3 s 24

Subd. 2. Repealed, 1980 c 609 art 3 s 24

Subd. 3. Repealed, 1980 c 609 art 3 s 24

Subd. 4. Repealed, 1980 c 609 art 3 s 24

Subd. 5. Repealed, 1980 c 609 art 3 s 24

Subd. 6. Repealed, 1980 c 609 art 3 s 24

Subd. 7. Repealed, 1980 c 609 art 3 s 24

Subd. 8. Repealed, 1980 c 609 art 3 s 24

Subd. 9. Repealed, 1980 c 609 art 3 s 24

Subd. 10. Repealed, 1980 c 609 art 3 s 24

Subd. 11. Repealed, 1989 c 329 art 9 s 34



Section 126.40 Repealed, 1980 c 609 art 3 s 24

126.40 Repealed, 1980 c 609 art 3 s 24



Section 126.41 Repealed, 1980 c 609 art 3 s 24

126.41 Repealed, 1980 c 609 art 3 s 24



Section 126.42 Repealed, 1980 c 609 art 3 s 24

126.42 Repealed, 1980 c 609 art 3 s 24



Section 126.43 Renumbered 124D.89

126.43 Renumbered 124D.89



Section 126.45 Renumbered 124D.71

126.45 Renumbered 124D.71



Section 126.46 Renumbered 124D.72

126.46 Renumbered 124D.72



Section 126.47 Renumbered 124D.73

126.47 Renumbered 124D.73



Section 126.48 Renumbered 124D.74

126.48 Renumbered 124D.74



Section 126.49 Subdivisions renumbered, repealed, or no longer in effect

126.49 Subdivision 1. Renumbered 124D.75 subd 1

Subd. 2. Renumbered 124D.75 subd 2

Subd. 2a. Renumbered 124D.75 subd 3

Subd. 3. Renumbered 124D.75 subd 4

Subd. 4. Renumbered 124D.75 subd 5

Subd. 5. Renumbered 124D.75 subd 6

Subd. 6. Renumbered 124D.75 subd 7

Subd. 7. Renumbered 124D.75 subd 8

Subd. 8. Renumbered 124D.75 subd 9



Section 126.50 Renumbered 124D.76

126.50 Renumbered 124D.76



Section 126.501 Renumbered 124D.77

126.501 Renumbered 124D.77



Section 126.51 Subdivisions renumbered, repealed, or no longer in effect

126.51 Subdivision 1. Renumbered 124D.78 subd 1

Subd. 1a. Renumbered 124D.78 subd 2

Subd. 2. Renumbered 124D.78 subd 3

Subd. 3. Repealed, 1988 c 718 art 3 s 22

Subd. 4. Renumbered 124D.78 subd 4



Section 126.52 Subdivisions renumbered, repealed, or no longer in effect

126.52 Subdivision 1. Repealed, 1980 c 609 art 3 s 24

Subd. 2. Repealed, 1980 c 609 art 3 s 24

Subd. 3. Repealed, 1980 c 609 art 3 s 24

Subd. 4. Repealed, 1980 c 609 art 3 s 24

Subd. 5. Renumbered 124D.79 subd 1

Subd. 6. Repealed, 1980 c 609 art 3 s 24

Subd. 7. Repealed, 1980 c 609 art 3 s 24

Subd. 8. Renumbered 124D.79 subd 2

Subd. 9. Renumbered 124D.79 subd 3

Subd. 10. Repealed, 1980 c 609 art 3 s 24

Subd. 11. Repealed, 1989 c 329 art 9 s 34

Subd. 12. Repealed, 1981 c 356 s 247; 1981 c 358 art 3 s 20



Section 126.53 Repealed, 1979 c 219 s 3

126.53 Repealed, 1979 c 219 s 3



Section 126.531 Renumbered 124D.80

126.531 Renumbered 124D.80



Section 126.54 Renumbered 124D.81

126.54 Renumbered 124D.81



Section 126.55 Renumbered 124D.82

126.55 Renumbered 124D.82



Section 126.56 Subdivisions renumbered, repealed, or no longer in effect

126.56 Subdivision 1. Renumbered 124D.95 subd 1

Subd. 2. Renumbered 124D.95 subd 2

Subd. 3. Renumbered 124D.95 subd 3

Subd. 4. Renumbered 124D.95 subd 4

Subd. 4a. Renumbered 124D.95 subd 5

Subd. 5. Renumbered 124D.95 subd 6

Subd. 6. Renumbered 124D.95 subd 7

Subd. 7. Renumbered 124D.95 subd 8

Subd. 8. Repealed, 1997 c 187 art 1 s 27



Section 126.60 Repealed, 1987 c 398 art 1 s 27 subd 3

126.60 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 126.62 Repealed, 1987 c 398 art 1 s 27 subd 3

126.62 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 126.64 Subdivisions renumbered, repealed, or no longer in effect

126.64 Subdivision 1. Repealed, 1Sp1985 c 12 art 1 s 37 subd 1; 1987 c 398 art 1 s 27 subd 3

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3



Section 126.65 Repealed, 1987 c 398 art 8 s 45

126.65 Repealed, 1987 c 398 art 8 s 45



Section 126.66 Repealed, 1987 c 398 art 8 s 45

126.66 Repealed, 1987 c 398 art 8 s 45



Section 126.661 Subdivisions renumbered, repealed, or no longer in effect

126.661 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 6. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.663 Subdivisions renumbered, repealed, or no longer in effect

126.663 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 s 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.666 Subdivisions renumbered, repealed, or no longer in effect

126.666 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4b. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.67 Subdivisions renumbered, repealed, or no longer in effect

126.67 Subdivision 1. Repealed, 1987 c 398 art 8 s 45; 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 1a. Repealed, 1987 c 398 art 8 s 45; 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1Sp1985 c 12 art 8 s 65; 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2a. Repealed, 1987 c 398 art 8 s 45; 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2b. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5a. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5b. Repealed, 1Sp1985 c 12 art 8 s 65; 1987 c 398 art 8 s 45; 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 6. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 7. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 8. Repealed, 1993 c 224 art 12 s 32

Subd. 9. Repealed, 1987 c 398 art 8 s 45; 1993 c 224 art 12 s 32



Section 126.68 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

126.68 Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126.681 Renumbered 123B.06

126.681 Renumbered 123B.06



Section 126.685 Renumbered 120B.04

126.685 Renumbered 120B.04



Section 126.69 Renumbered 124D.895

126.69 Renumbered 124D.895



Section 126.699 Renumbered 120B.20

126.699 Renumbered 120B.20



Section 126.70 Subdivisions renumbered, repealed, or no longer in effect

126.70 Subdivision 1. Renumbered 122A.60 subd 1

Subd. 2. Renumbered 122A.60 subd 2

Subd. 2a. Renumbered 122A.60 subd 3

Subd. 3. Repealed, 1989 c 329 art 9 s 34



Section 126.71 Repealed, 1987 c 398 art 8 s 45

126.71 Repealed, 1987 c 398 art 8 s 45



Section 126.72 Renumbered 122A.43

126.72 Renumbered 122A.43



Section 126.77 Renumbered 120B.22

126.77 Renumbered 120B.22



Section 126.78 Subdivisions renumbered, repealed, or no longer in effect

126.78 Subdivision 1. Renumbered 120B.23 subd 1

Subd. 2. Renumbered 120B.23 subd 2

Subd. 3. Renumbered 120B.23 subd 3

Subd. 4. Renumbered 120B.23 subd 4

Subd. 5. Repealed, 1997 c 7 art 2 s 67



Section 126.79 Renumbered 124D.32

126.79 Renumbered 124D.32



Section 126.80 Repealed, 1989 c 329 art 9 s 34

126.80 Repealed, 1989 c 329 art 9 s 34



Section 126.81 Repealed, 1989 c 329 art 11 s 18

126.81 Repealed, 1989 c 329 art 11 s 18



Section 126.82 Renumbered 124D.894

126.82 Renumbered 124D.894



Section 126.83 Renumbered 120B.16

126.83 Renumbered 120B.16



Section 126.84 Subdivisions renumbered, repealed, or no longer in effect

126.84 Subdivision 1. Renumbered 124D.33 subd 1

Subd. 2. Renumbered 124D.33 subd 2

Subd. 3. Renumbered 124D.33 subd 3

Subd. 4. Renumbered 124D.33 subd 4

Subd. 5. Renumbered 124D.33 subd 5

Subd. 6. Repealed, 1998 c 397 art 3 s 102






Chapter 126A Environmental Education

Section 126A.01 Renumbered 115A.073

126A.01 Renumbered 115A.073



Section 126A.02 Subdivisions renumbered, repealed, or no longer in effect

126A.02 Subdivision 1. Repealed, 1993 c 224 art 11 s 10; art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22; 1996 c 412 art 9 s 20



Section 126A.03 Repealed, 1993 c 224 art 11 s 10

126A.03 Repealed, 1993 c 224 art 11 s 10



Section 126A.04 Subdivisions renumbered, repealed, or no longer in effect

126A.04 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 3. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 4. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 5. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22



Section 126A.06 Renumbered 115A.074

126A.06 Renumbered 115A.074



Section 126A.07 Subdivisions renumbered, repealed, or no longer in effect

126A.07 Subdivision 1. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22

Subd. 2. Repealed, 1993 c 224 art 12 s 32; 1993 c 374 s 22






Chapter 126B Education and Employment Transitions System

Section 126B.01 Subdivisions renumbered, repealed, or no longer in effect

126B.01 Subdivision 1. Renumbered 124D.46 subd 1

Subd. 2. Renumbered 124D.46 subd 2

Subd. 3. Renumbered 124D.46 subd 3

Subd. 4. Renumbered 124D.46 subd 4

Subd. 5. Expired

Subd. 6. Expired



Section 126B.02 Repealed, 1995 c 131 s 3; 1Sp1995 c 3 art 4 s 31

126B.02 Repealed, 1995 c 131 s 3; 1Sp1995 c 3 art 4 s 31



Section 126B.03 Subdivisions renumbered, repealed, or no longer in effect

126B.03 Subdivision 1. Repealed, 1Sp1995 c 3 art 4 s 31

Subd. 2. Renumbered 124D.47 subd 1

Subd. 3. Renumbered 124D.47 subd 2



Section 126B.04 Repealed, 1Sp1995 c 3 art 4 s 31

126B.04 Repealed, 1Sp1995 c 3 art 4 s 31



Section 126B.05 Repealed, 1Sp1995 c 3 art 4 s 31

126B.05 Repealed, 1Sp1995 c 3 art 4 s 31



Section 126B.06 Renumbered 124D.48

126B.06 Renumbered 124D.48



Section 126B.10 Renumbered 124D.49

126B.10 Renumbered 124D.49






Chapter 126C Education Funding

Section 126C.01 Definitions.

126C.01 Definitions.

Subdivision 1. Applicability. For the purposes of this chapter, the terms defined in section 120A.05 have the same meanings. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Adjusted net tax capacity. "Adjusted net tax capacity" means the net tax capacity of the taxable property of the district as adjusted by the commissioner of revenue under section 127A.48. The adjusted net tax capacity for any given calendar year must be used to compute levy limitations for levies certified in the succeeding calendar year and aid for the school year beginning in the second succeeding calendar year.

Subd. 3. Referendum market value. "Referendum market value" means the market value of all taxable property, excluding property classified as class 2, noncommercial 4c(1), or 4c(4) under section 273.13. The portion of class 2a property consisting of the house, garage, and surrounding one acre of land of an agricultural homestead is included in referendum market value. Any class of property, or any portion of a class of property, that is included in the definition of referendum market value and that has a class rate of less than one percent under section 273.13 shall have a referendum market value equal to its net tax capacity multiplied by 100.

Subd. 4. Equalizing factor. "Equalizing factor" means the ratio, rounded to the nearest dollar, of the formula allowance to the general education tax rate for the corresponding year.

Subd. 5. Levy use. A levy "for use in a particular school year," "attributable to a particular school year," or "recognized as revenue in a particular school year," means the levy certified in the calendar year ending in the school year preceding that particular school year, and payable in the calendar year in which that school year begins.

Subd. 6. Shared time average daily membership. The average daily membership of a pupil enrolled on a shared time basis equals the ratio of the total minutes for which the pupil is enrolled and the minimum minutes required during the year for a regularly enrolled public school pupil.

Subd. 7. Shared time aid. Aid for shared time pupils must equal the formula allowance times the full-time equivalent resident pupil units for shared time pupils. Aid for shared time pupils is in addition to any other aid to which the district is otherwise entitled. Shared time average daily membership may not be used in the computation of pupil units under section 126C.05, subdivision 1, for any purpose other than the computation of shared time aid pursuant to subdivisions 6 to 8 and section 126C.19, subdivisions 1 to 3.

Subd. 8. Shared time pupils. "Shared time pupils" means those pupils who attend public school programs for part of the regular school day and who otherwise fulfill the requirements of section 120A.22 by attendance at a nonpublic school.

Subd. 9. Training and experience index. "Training and experience index" means a measure of a district's teacher training and experience relative to the education and experience of teachers in the state. The measure must be determined pursuant to section 126C.11.

Subd. 10. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 11. Net unappropriated operating fund balance. "Net unappropriated operating fund balance" means the sum of the fund balances in the general, food service, and community service funds minus the balances reserved for statutory operating debt reduction, bus purchase, severance pay, taconite, unemployment benefits, maintenance levy reduction, operating capital, disabled access, health and safety, and encumbrances, computed as of June 30 each year.

HIST: 1981 c 358 art 1 s 20,21,25,26; 1Sp1981 c 2 s 5; 3Sp1981 c 2 art 2 s 4,5,6; art 4 s 4; 1982 c 548 art 1 s 3,4,8; art 7 s 5; 1983 c 314 art 1 s 1,2,4,5,9,22; 1984 c 463 art 1 s 3,4,5; 1Sp1985 c 12 art 1 s 9-13; 1Sp1985 c 14 art 4 s 23,24; 1Sp1986 c 1 art 9 s 15,16; 1Sp1986 c 3 art 1 s 18; 1987 c 268 art 6 s 5; art 7 s 12,13; 1987 c 398 art 1 s 4-7; 1988 c 486 s 46-48; 1988 c 719 art 5 s 4,5,84; 1989 c 209 art 2 s 1; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1991 c 265 art 1 s 8,9; 1994 c 488 s 8; 1994 c 647 art 1 s 13,14; 1Sp1995 c 3 art 13 s 6; 1996 c 412 art 1 s 13; 1998 c 397 art 7 s 125-131,164; art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4; 1Sp2001 c 5 art 2 s 8

* NOTE: Subdivisions 9 and 10 (formerly section 124A.02, *subdivisions 23 and 24) are repealed effective June 30, 2004. *Laws 1992, chapter 499, article 7, section 31, as amended by *Laws 1998, chapter 398, article 1, section 39; Laws 1999, *chapter 241, article 1, section 54; and Laws 2000, chapter 489, *article 2, section 28.



Section 126C.05 Definition of pupil units.

126C.05 Definition of pupil units.

Subdivision 1. Pupil unit. Pupil units for each Minnesota resident pupil in average daily membership enrolled in the district of residence, in another district under sections 123A.05 to 123A.08, 124D.03, 124D.06, 124D.07, 124D.08, or 124D.68; in a charter school under section 124D.10; or for whom the resident district pays tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, shall be counted according to this subdivision.

(a) A prekindergarten pupil with a disability who is enrolled in a program approved by the commissioner and has an individual education plan is counted as the ratio of the number of hours of assessment and education service to 825 times 1.25 with a minimum average daily membership of 0.28, but not more than 1.25 pupil units.

(b) A prekindergarten pupil who is assessed but determined not to be handicapped is counted as the ratio of the number of hours of assessment service to 825 times 1.25.

(c) A kindergarten pupil with a disability who is enrolled in a program approved by the commissioner is counted as the ratio of the number of hours of assessment and education services required in the fiscal year by the pupil's individual education program plan to 875, but not more than one.

(d) A kindergarten pupil who is not included in paragraph (c) is counted as .557 of a pupil unit for fiscal year 2000 and thereafter.

(e) A pupil who is in any of grades 1 to 3 is counted as 1.115 pupil units for fiscal year 2000 and thereafter.

(f) A pupil who is any of grades 4 to 6 is counted as 1.06 pupil units for fiscal year 1995 and thereafter.

(g) A pupil who is in any of grades 7 to 12 is counted as 1.3 pupil units.

(h) A pupil who is in the post-secondary enrollment options program is counted as 1.3 pupil units.

Subd. 2. Foreign exchange pupils. Notwithstanding section 124D.02, subdivision 3, or any other law to the contrary, a foreign exchange pupil enrolled in a district under a cultural exchange program may be counted as a resident pupil for the purposes of this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, and 127A, even if the pupil has graduated from high school or the equivalent.

Subd. 3. Compensation revenue pupil units. Compensation revenue pupil units for fiscal year 1998 and thereafter must be computed according to this subdivision.

(a) The compensation revenue concentration percentage for each building in a district equals the product of 100 times the ratio of:

(1) the sum of the number of pupils enrolled in the building eligible to receive free lunch plus one-half of the pupils eligible to receive reduced priced lunch on October 1 of the previous fiscal year; to

(2) the number of pupils enrolled in the building on October 1 of the previous fiscal year.

(b) The compensation revenue pupil weighting factor for a building equals the lesser of one or the quotient obtained by dividing the building's compensation revenue concentration percentage by 80.0.

(c) The compensation revenue pupil units for a building equals the product of:

(1) the sum of the number of pupils enrolled in the building eligible to receive free lunch and one-half of the pupils eligible to receive reduced priced lunch on October 1 of the previous fiscal year; times

(2) the compensation revenue pupil weighting factor for the building; times

(3) .60.

(d) Notwithstanding paragraphs (a) to (c), for charter schools and contracted alternative programs in the first year of operation, compensation revenue pupil units shall be computed using data for the current fiscal year. If the charter school or contracted alternative program begins operation after October 1, compensatory revenue pupil units shall be computed based on pupils enrolled on an alternate date determined by the commissioner, and the compensation revenue pupil units shall be prorated based on the ratio of the number of days of student instruction to 170 days.

(e) The percentages in this subdivision must be based on the count of individual pupils and not on a building average or minimum.

Subd. 4. Repealed, 1999 c 159 s 154; 1999 c 241 art 1 s 69

Subd. 5. Adjusted pupil units. (a) Adjusted pupil units for a district or charter school means the sum of:

(1) the number of pupil units served, according to subdivision 7, plus

(2) pupil units according to subdivision 1 for whom the district or charter school pays tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, minus

(3) pupil units according to subdivision 1 for whom the district or charter school receives tuition under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65.

(b) Adjusted marginal cost pupil units means the greater of:

(1) the sum of .77 times the pupil units defined in paragraph (a) for the current school year and .23 times the pupil units defined in paragraph (a) for the previous school year; or

(2) the number of adjusted pupil units defined in paragraph (a) for the current school year.

Subd. 6. Resident pupil units. (a) Resident pupil units for a district means the number of pupil units according to subdivision 1 residing in the district.

(b) Resident marginal cost pupil units means the greater of:

(1) the sum of .77 times the pupil units defined in paragraph (a) for the current year and .23 times the pupil units defined in paragraph (a) for the previous school year; or

(2) the number of resident pupil units defined in paragraph (a) for the current school year.

Subd. 7. Pupil units served. Pupil units served for a district or charter school means the number of pupil units according to subdivision 1 enrolled in the district or charter school.

Subd. 8. Average daily membership. Membership for pupils in grades kindergarten through 12 and for prekindergarten pupils with disabilities shall mean the number of pupils on the current roll of the school, counted from the date of entry until withdrawal. The date of withdrawal shall mean the day the pupil permanently leaves the school or the date it is officially known that the pupil has left or has been legally excused. However, a pupil, regardless of age, who has been absent from school for 15 consecutive school days during the regular school year or for five consecutive school days during summer school or intersession classes of flexible school year programs without receiving instruction in the home or hospital shall be dropped from the roll and classified as withdrawn. Nothing in this section shall be construed as waiving the compulsory attendance provisions cited in section 120A.22. Average daily membership equals the sum for all pupils of the number of days of the school year each pupil is enrolled in the district's schools divided by the number of days the schools are in session. Days of summer school or intersession classes of flexible school year programs are only included in the computation of membership for pupils with a disability not appropriately served primarily in the regular classroom.

Subd. 9. Transitional year pupils. Notwithstanding subdivision 8, pupils granted transitional year status shall continue to be counted as members on the current roll of the school for the remainder of the school year. For purposes of computing average daily membership, transitional year pupils must be considered to be enrolled every day school is in session for the remainder of the school year.

Subd. 10. National guard pupils. Notwithstanding subdivision 8, pupils enrolled in the Minnesota National Guard program shall be construed to be in attendance, for purposes of computing average daily membership, during any period of the regular school year, but not to include summer school, during which the pupil is attending military active duty training pursuant to that program. During that period of military active duty training, the pupil shall earn all aid for the district of residence or attendance which would be otherwise earned by the pupil's presence.

Subd. 11. Average daily membership; justifiable cause; strikes excluded. Notwithstanding subdivision 8, in cases when school is in session but pupils are prevented from attending for more than 15 consecutive school days during the regular school year or five consecutive school days during summer school or intersession classes of flexible school year programs, because of epidemic, calamity, weather, fuel shortage, or other justifiable cause, the commissioner, upon application, may allow the district to continue to count these pupils in average daily membership. A lawful employees' strike is not a justifiable cause for purposes of this subdivision.

Subd. 12. Average daily membership, pupils age 21 or over. The average daily membership for pupils age 21 or over is equal to the ratio of the number of yearly hours that the pupil is in membership to the number of instructional hours in the district's regular school year. A pupil enrolled in the graduation incentives program under section 124D.68, subdivision 2, paragraph (b), for more than the number of instructional hours in the district's regular school year may be counted as more than one pupil in average daily membership.

Subd. 13. PSEO pupils. The average daily membership for a pupil participating in the post-secondary enrollment options program equals the lesser of

(a) 1.00, or

(b) the greater of

(1) .12, or

(2) the ratio of (i) the sum of the number of instructional hours the pupil is enrolled in the secondary school during quarters, trimesters, or semesters during which the pupil participates in PSEO, and hours enrolled in the secondary school during the remainder of the school year, to (ii) the actual number of instructional days in the school year times the length of day in the school.

Subd. 14. Computing pupil units for a prior year. In computing pupil units for a prior year, the number of pupil units shall be adjusted to reflect any change for the current year in relative weightings by grade level or category of special assistance, any change in measurement from average daily attendance to average daily membership and any change in school district boundaries, but not for the addition for the first time in the current year of a specified category of special assistance as provided in subdivision 1, clause (4).

Subd. 15. Learning year pupil units. (a) When a pupil is enrolled in a learning year program under section 124D.128, an area learning center under sections 123A.05 and 123A.06, an alternative program approved by the commissioner, or a contract alternative program under section 124D.68, subdivision 3, paragraph (d), or subdivision 3a, for more than 1,020 hours in a school year for a secondary student, more than 935 hours in a school year for an elementary student, or more than 425 hours in a school year for a kindergarten student without a disability, that pupil may be counted as more than one pupil in average daily membership. The amount in excess of one pupil must be determined by the ratio of the number of hours of instruction provided to that pupil in excess of: (i) the greater of 1,020 hours or the number of hours required for a full-time secondary pupil in the district to 1,020 for a secondary pupil; (ii) the greater of 935 hours or the number of hours required for a full-time elementary pupil in the district to 935 for an elementary pupil in grades 1 through 6; and (iii) the greater of 425 hours or the number of hours required for a full-time kindergarten student without a disability in the district to 425 for a kindergarten student without a disability. Hours that occur after the close of the instructional year in June shall be attributable to the following fiscal year. A kindergarten student must not be counted as more than 1.2 pupils in average daily membership under this subdivision.

(b)(i) To receive general education revenue for a pupil in an alternative program that has an independent study component, a district must meet the requirements in this paragraph. The district must develop, for the pupil, a continual learning plan consistent with section 124D.128, subdivision 3. Each school district that has a state-approved public alternative program must reserve revenue in an amount equal to at least 90 percent of the district average general education revenue per pupil unit less compensatory revenue per pupil unit times the number of pupil units generated by students attending a state-approved public alternative program. The amount of reserved revenue available under this subdivision may only be spent for program costs associated with the state-approved public alternative program. Compensatory revenue must be allocated according to section 126C.15, subdivision 2.

(ii) General education revenue for a pupil in an approved alternative program without an independent study component must be prorated for a pupil participating for less than a full year, or its equivalent. The district must develop a continual learning plan for the pupil, consistent with section 124D.128, subdivision 3. Each school district that has a state-approved public alternative program must reserve revenue in an amount equal to at least 90 percent of the district average general education revenue per pupil unit less compensatory revenue per pupil unit times the number of pupil units generated by students attending a state-approved public alternative program. The amount of reserved revenue available under this subdivision may only be spent for program costs associated with the state-approved public alternative program. Compensatory revenue must be allocated according to section 126C.15, subdivision 2.

(iii) General education revenue for a pupil in an approved alternative program that has an independent study component must be paid for each hour of teacher contact time and each hour of independent study time completed toward a credit or graduation standards necessary for graduation. Average daily membership for a pupil shall equal the number of hours of teacher contact time and independent study time divided by 1,020.

(iv) For an alternative program having an independent study component, the commissioner shall require a description of the courses in the program, the kinds of independent study involved, the expected learning outcomes of the courses, and the means of measuring student performance against the expected outcomes.

Subd. 16. Free and reduced priced lunches. The commissioner shall determine the number of children eligible to receive either a free or reduced priced lunch on October 1 each year. Children enrolled in a building on October 1 and determined to be eligible to receive free or reduced price lunch by January 15 of the following year shall be counted as eligible on October 1 for purposes of subdivision 3. The commissioner may use federal definitions for these purposes and may adjust these definitions as appropriate. The commissioner may adopt reporting guidelines to assure accuracy of data counts and eligibility. Districts shall use any guidelines adopted by the commissioner.

Subd. 17. LEP pupil units. (a) Limited English proficiency pupil units for fiscal year 1998 and thereafter shall be determined according to this subdivision.

(b) The limited English proficiency concentration percentage for a district equals the product of 100 times the ratio of:

(1) the number of pupils of limited English proficiency enrolled in the district during the current fiscal year; to

(2) the number of pupils in average daily membership enrolled in the district.

(c) The limited English proficiency pupil units for each pupil enrolled in a program for pupils of limited English proficiency in accordance with sections 124D.58 to 124D.64 equals the lesser of one or the quotient obtained by dividing the limited English proficiency concentration percentage for the pupil's district of enrollment by 11.5.

(d) Limited English proficiency pupil units shall be counted by the district of enrollment.

(e) Notwithstanding paragraph (d), for the purposes of this subdivision, pupils enrolled in a cooperative or intermediate school district shall be counted by the district of residence.

Subd. 18. Pupil adjustment for closed charter schools and contracted alternative programs. For a charter school or contracted alternative program operating during the prior school year but ceasing operations before the end of the current school year, prior year pupil data used in computing revenues for the current school year shall be prorated based on the number of days of student instruction in the current school year to 170.

HIST: Ex1959 c 71 art 5 s 17; Ex1961 c 77 s 1; 1969 c 736 s 1; 1969 c 1085 s 3; 1971 c 829 s 1; Ex1971 c 31 art 20 s 2; 1973 c 683 s 4; 1974 c 521 s 18-20; 1975 c 432 s 21,22; 1976 c 2 s 59; 1976 c 271 s 42,43; 1977 c 447 art 1 s 4-6; 1978 c 764 s 40-43; 1979 c 50 s 13; 1979 c 334 art 1 s 5; 1981 c 358 art 1 s 13-16; 1982 c 548 art 3 s 6; 1983 c 314 art 3 s 2; 1985 c 248 s 69; 1Sp1985 c 12 art 1 s 5,6; 1986 c 444; 1Sp1986 c 1 art 9 s 2; 1987 c 398 art 1 s 2; art 3 s 16; 1988 c 486 s 24,25; 1988 c 718 art 3 s 2; art 6 s 6; 1989 c 209 art 2 s 1; 1990 c 562 art 1 s 1; 1991 c 130 s 37; 1991 c 265 art 1 s 4-7; art 3 s 38; art 9 s 42; 1992 c 499 art 12 s 29; 1993 c 224 art 1 s 2; art 9 s 28,29; art 13 s 35; 1994 c 647 art 1 s 6; art 9 s 7; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 1 s 8-11; art 14 s 4; 1996 c 412 art 1 s 7,8,35; art 4 s 6; art 14 s 2; 1997 c 1 s 3; 1997 c 162 art 2 s 15; 1Sp1997 c 4 art 1 s 12-14; art 2 s 3; 1998 c 397 art 7 s 21-28,164; art 11 s 3; 1998 c 398 art 1 s 6-8; art 2 s 24; 1999 c 241 art 1 s 8-12,55; 2000 c 489 art 2 s 12,13; 1Sp2001 c 6 art 1 s 14; art 2 s 56,57



Section 126C.052 Renumbered 126C.125

126C.052 Renumbered 126C.125



Section 126C.06 Repealed, 1999 c 159 s 154;1999 c 241 art 1 s 69

126C.06 Repealed, 1999 c 159 s 154;1999 c 241 art 1 s 69



Section 126C.10 General education revenue.

126C.10 General education revenue.

Subdivision 1. General education revenue. (a) For fiscal year 2002, the general education revenue for each district equals the sum of the district's basic revenue, basic skills revenue, training and experience revenue, secondary sparsity revenue, elementary sparsity revenue, transportation sparsity revenue, total operating capital revenue, equity revenue, transition revenue, and supplemental revenue.

(b) For fiscal year 2003 and later, the general education revenue for each district equals the sum of the district's basic revenue, basic skills revenue, training and experience revenue, secondary sparsity revenue, elementary sparsity revenue, transportation sparsity revenue, total operating capital revenue, and equity revenue.

Subd. 2. Basic revenue. The basic revenue for each district equals the formula allowance times the adjusted marginal cost pupil units for the school year. The formula allowance for fiscal year 2001 is $3,964. The formula allowance for fiscal year 2002 is $4,068. The formula allowance for fiscal year 2003 and subsequent years is $4,601.

Subd. 3. Compensatory education revenue. The compensatory education revenue for each building in the district equals the formula allowance times the compensation revenue pupil units computed according to section 126C.05, subdivision 3. Revenue shall be paid to the district and must be allocated according to section 126C.15, subdivision 2.

Subd. 4. Basic skills revenue. (a) For fiscal year 2002, a school district's basic skills revenue equals the sum of:

(1) compensatory revenue under subdivision 3; plus

(2) limited English proficiency revenue according to section 124D.65, subdivision 5; plus

(3) $190 times the limited English proficiency pupil units according to section 126C.05, subdivision 17; plus

(4) $22.50 times the number of adjusted marginal cost pupil units in kindergarten to grade 8.

(b) For fiscal year 2003, a school district's basic skills revenue equals the sum of:

(1) compensatory revenue under subdivision 3; plus

(2) limited English proficiency revenue under section 124D.65, subdivision 5; plus

(3) $190 times the limited English proficiency pupil units under section 126C.05, subdivision 17.

Subd. 5. Training and experience revenue. The training and experience revenue for each district equals the greater of zero or the result of the following computation:

(1) subtract .8 from the training and experience index;

(2) multiply the result in clause (1) by the product of $660 times the adjusted marginal cost pupil units for the school year.

Subd. 6. Definitions. The definitions in this subdivision apply only to subdivisions 7 and 8.

(a) "High school" means a secondary school that has pupils enrolled in at least the 10th, 11th, and 12th grades. If there is no secondary school in the district that has pupils enrolled in at least the 10th, 11th, and 12th grades, and the school is at least 19 miles from the next nearest school, the commissioner must designate one school in the district as a high school for the purposes of this section.

(b) "Secondary average daily membership" means, for a district that has only one high school, the average daily membership of pupils served in grades 7 through 12. For a district that has more than one high school, "secondary average daily membership" for each high school means the product of the average daily membership of pupils served in grades 7 through 12 in the high school, times the ratio of six to the number of grades in the high school.

(c) "Attendance area" means the total surface area of the district, in square miles, divided by the number of high schools in the district. For a district that does not operate a high school and is less than 19 miles from the nearest operating high school, the attendance area equals zero.

(d) "Isolation index" for a high school means the square root of 55 percent of the attendance area plus the distance in miles, according to the usually traveled routes, between the high school and the nearest high school. For a district in which there is located land defined in section 84A.01, 84A.20, or 84A.31, the distance in miles is the sum of:

(1) the square root of one-half of the attendance area; and

(2) the distance from the border of the district to the nearest high school.

(e) "Qualifying high school" means a high school that has an isolation index greater than 23 and that has secondary average daily membership of less than 400.

(f) "Qualifying elementary school" means an elementary school that is located 19 miles or more from the nearest elementary school or from the nearest elementary school within the district and, in either case, has an elementary average daily membership of an average of 20 or fewer per grade.

(g) "Elementary average daily membership" means, for a district that has only one elementary school, the average daily membership of pupils served in kindergarten through grade 6. For a district that has more than one elementary school, "average daily membership" for each school means the average daily membership of pupils served in kindergarten through grade 6 multiplied by the ratio of seven to the number of grades in the elementary school.

Subd. 7. Secondary sparsity revenue. (a) A district's secondary sparsity revenue for a school year equals the sum of the results of the following calculation for each qualifying high school in the district:

(1) the formula allowance for the school year, multiplied by

(2) the secondary average daily membership of pupils served in the high school, multiplied by

(3) the quotient obtained by dividing 400 minus the secondary average daily membership by 400 plus the secondary daily membership, multiplied by

(4) the lesser of 1.5 or the quotient obtained by dividing the isolation index minus 23 by ten.

(b) A newly formed district that is the result of districts combining under the cooperation and combination program or consolidating under section 123A.48 must receive secondary sparsity revenue equal to the greater of: (1) the amount calculated under paragraph (a) for the combined district; or (2) the sum of the amounts of secondary sparsity revenue the former districts had in the year prior to consolidation, increased for any subsequent changes in the secondary sparsity formula.

Subd. 8. Elementary sparsity revenue. A district's elementary sparsity revenue equals the sum of the following amounts for each qualifying elementary school in the district:

(1) the formula allowance for the year, multiplied by

(2) the elementary average daily membership of pupils served in the school, multiplied by

(3) the quotient obtained by dividing 140 minus the elementary average daily membership by 140 plus the average daily membership.

Subd. 9. Supplemental revenue. (a) A district's supplemental revenue allowance for fiscal year 2002 equals the district's supplemental revenue allowance for fiscal year 2001.

(b) A district's supplemental revenue equals the supplemental revenue allowance, if any, times its adjusted marginal cost pupil units for that year.

Subd. 10. Supplemental levy. To obtain supplemental revenue, a district may levy an amount not more than the product of its supplemental revenue for the school year times the lesser of one or the ratio of its adjusted net tax capacity per adjusted marginal cost pupil unit to $8,404.

Subd. 11. Supplemental aid. A district's supplemental aid equals its supplemental revenue minus its supplemental levy times the ratio of the actual amount levied to the permitted levy.

Subd. 12. Repealed, 1Sp2001 c 5 art 2 s 30; 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 13. Total operating capital revenue. (a) For fiscal year 2000 and thereafter, total operating capital revenue for a district equals the amount determined under paragraph (b) or (c), plus $73 times the adjusted marginal cost pupil units for the school year. The revenue must be placed in a reserved account in the general fund and may only be used according to paragraph (d) or subdivision 14.

(b) For fiscal years 2000 and later, capital revenue for a district equals $100 times the district's maintenance cost index times its adjusted marginal cost pupil units for the school year.

(c) For fiscal years 2000 and later, the revenue for a district that operates a program under section 124D.128, is increased by an amount equal to $30 times the number of marginal cost pupil units served at the site where the program is implemented.

(d) For fiscal years 2001 and 2002, the district must reserve an amount equal to $5 per adjusted marginal cost pupil unit for telecommunication access costs. Reserve revenue under this paragraph must first be used to pay for ongoing or recurring telecommunication access costs, including access to data and video connections, including Internet access. Any revenue remaining after covering all ongoing or recurring access costs may be used for computer hardware or equipment.

Subd. 14. Uses of total operating capital revenue. Total operating capital revenue may be used only for the following purposes:

(1) to acquire land for school purposes;

(2) to acquire or construct buildings for school purposes;

(3) to rent or lease buildings, including the costs of building repair or improvement that are part of a lease agreement;

(4) to improve and repair school sites and buildings, and equip or reequip school buildings with permanent attached fixtures, including library media centers;

(5) for a surplus school building that is used substantially for a public nonschool purpose;

(6) to eliminate barriers or increase access to school buildings by individuals with a disability;

(7) to bring school buildings into compliance with the Uniform Fire Code adopted according to chapter 299F;

(8) to remove asbestos from school buildings, encapsulate asbestos, or make asbestos-related repairs;

(9) to clean up and dispose of polychlorinated biphenyls found in school buildings;

(10) to clean up, remove, dispose of, and make repairs related to storing heating fuel or transportation fuels such as alcohol, gasoline, fuel oil, and special fuel, as defined in section 296A.01;

(11) for energy audits for school buildings and to modify buildings if the audit indicates the cost of the modification can be recovered within ten years;

(12) to improve buildings that are leased according to section 123B.51, subdivision 4;

(13) to pay special assessments levied against school property but not to pay assessments for service charges;

(14) to pay principal and interest on state loans for energy conservation according to section 216C.37 or loans made under the Northeast Minnesota Economic Protection Trust Fund Act according to sections 298.292 to 298.298;

(15) to purchase or lease interactive telecommunications equipment;

(16) by board resolution, to transfer money into the debt redemption fund to: (i) pay the amounts needed to meet, when due, principal and interest payments on certain obligations issued according to chapter 475; or (ii) pay principal and interest on debt service loans or capital loans according to section 126C.70;

(17) to pay operating capital-related assessments of any entity formed under a cooperative agreement between two or more districts;

(18) to purchase or lease computers and related materials, copying machines, telecommunications equipment, and other noninstructional equipment;

(19) to purchase or lease assistive technology or equipment for instructional programs;

(20) to purchase textbooks;

(21) to purchase new and replacement library media resources or technology;

(22) to purchase vehicles;

(23) to purchase or lease telecommunications equipment, computers, and related equipment for integrated information management systems for:

(i) managing and reporting learner outcome information for all students under a results-oriented graduation rule;

(ii) managing student assessment, services, and achievement information required for students with individual education plans; and

(iii) other classroom information management needs; and

(24) to pay personnel costs directly related to the acquisition, operation, and maintenance of telecommunications systems, computers, related equipment, and network and applications software.

Subd. 15. Uses of revenue. Except as otherwise prohibited by law, a district may spend general fund money for capital purposes.

Subd. 16. Maintenance cost index. (a) A district's maintenance cost index is equal to the ratio of:

(1) the total weighted square footage for all eligible district-owned facilities; and

(2) the total unweighted square footage of these facilities.

(b) The department shall determine a district's maintenance cost index annually. Eligible district-owned facilities must include only instructional or administrative square footage owned by the district. The commissioner may adjust the age of a building or addition for major renovation projects.

(c) The square footage weighting factor for each original building or addition equals the lesser of:

(1) one plus the ratio of the age in years to 100; or

(2) 1.5.

(d) The weighted square footage for each original building or addition equals the product of the unweighted square footage times the square footage weighting factor.

Subd. 17. Transportation sparsity definitions. The definitions in this subdivision apply to subdivisions 18 and 19.

(a) "Sparsity index" for a district means the greater of .2 or the ratio of the square mile area of the district to the resident pupil units of the district.

(b) "Density index" for a district means the ratio of the square mile area of the district to the resident pupil units of the district. However, the density index for a district cannot be greater than .2 or less than .005.

(c) "Fiscal year 1996 base allowance" for a district means the result of the following computation:

(1) sum the following amounts:

(i) the fiscal year 1996 regular transportation revenue for the district according to Minnesota Statutes 1996, section 124.225, subdivision 7d, paragraph (a), excluding the revenue attributable nonpublic school pupils and to pupils with disabilities receiving special transportation services; plus

(ii) the fiscal year 1996 nonregular transportation revenue for the district according to Minnesota Statutes 1996, section 124.225, subdivision 7d, paragraph (b), excluding the revenue for desegregation transportation according to Minnesota Statutes 1996, section 124.225, subdivision 1, paragraph (c), clause (4), and the revenue attributable to nonpublic school pupils and to pupils with disabilities receiving special transportation services or board and lodging; plus

(iii) the fiscal year 1996 excess transportation levy for the district according to Minnesota Statutes 1996, section 124.226, subdivision 5, excluding the levy attributable to nonpublic school pupils; plus

(iv) the fiscal year 1996 late activity bus levy for the district according to Minnesota Statutes 1996, section 124.226, subdivision 9, excluding the levy attributable to nonpublic school pupils; plus

(v) an amount equal to one-third of the fiscal year 1996 bus depreciation for the district according to Minnesota Statutes 1996, section 124.225, subdivision 1, paragraph (b), clauses (2), (3), and (4).

(2) divide the result in clause (1) by the district's 1995-1996 fund balance pupil units.

Subd. 18. Transportation sparsity revenue allowance. (a) A district's transportation sparsity allowance equals the greater of zero or the result of the following computation:

(i) Multiply the formula allowance according to subdivision 2, by .1469.

(ii) Multiply the result in clause (i) by the district's sparsity index raised to the 26/100 power.

(iii) Multiply the result in clause (ii) by the district's density index raised to the 13/100 power.

(iv) Multiply the formula allowance according to subdivision 2, by .0485.

(v) Subtract the result in clause (iv) from the result in clause (iii).

(b) Transportation sparsity revenue is equal to the transportation sparsity allowance times the adjusted marginal cost pupil units.

Subd. 19. Transition allowance. (a) A district's transportation transition allowance for fiscal year 1998 and later equals the result of the following:

(1) if the result in subdivision 18, paragraph (a), clause (iii), for fiscal year 1998 is less than the fiscal year 1996 base allowance, the transportation transition allowance equals the fiscal year 1996 base allowance minus the result in subdivision 18, paragraph (a), clause (iii); or

(2) if the result in subdivision 18, paragraph (a), clause (iii), for fiscal year 1998 and later is greater than or equal to the fiscal year 1996 base allowance, the transportation transition allowance equals zero.

(b) A district's compensatory transition allowance equals the greater of zero or the difference between:

(1) the amount of compensatory revenue the district would have received under Minnesota Statutes 1996, section 124A.22, subdivision 3, for fiscal year 1998 computed using a basic formula allowance of $3,281; and

(2) the amount the district receives under subdivision 3; divided by

(3) the district's actual pupil units for fiscal year 1998.

(c) A district's cooperation transition allowance for fiscal year 2001 and later equals the greater of zero or the difference between:

(1) $25,000; and

(2) $67 times the district's resident pupil units for fiscal year 2001; divided by

(3) the district's resident pupil units for fiscal year 2001.

(d) A district's transition allowance for fiscal years 1999 and 2000 is equal to the sum of its transportation transition allowance and its compensatory transition allowance. A district's transition allowance for fiscal year 2001 and thereafter is equal to the sum of its transportation transition allowance, its compensatory transition allowance, and its cooperation transition allowance.

Subd. 20. Transition revenue adjustment. A district's transition revenue adjustment equals the district's transition allowance times the adjusted marginal cost pupil units for the school year.

Subd. 21. Transition levy adjustment. A district's general education levy shall be adjusted by an amount equal to the district's transition revenue times the lesser of 1 or the ratio of its adjusted net tax capacity per adjusted marginal cost pupil unit to $8,404.

Subd. 22. Transition aid adjustment. A district's transition aid adjustment is the difference between the transition revenue and the transition levy.

Subd. 23. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 24. Equity revenue. (a) A school district qualifies for equity revenue if:

(1) the school district's adjusted marginal cost pupil unit amount of basic revenue, supplemental revenue, transition revenue, and referendum revenue is less than the value of the school district at or immediately above the 95th percentile of school districts in its equity region for those revenue categories; and

(2) the school district's administrative offices are not located in a city of the first class on July 1, 1999.

(b) Equity revenue for a qualifying district that receives referendum revenue under section 126C.17, subdivision 4, equals the product of (1) the district's adjusted marginal cost pupil units for that year; times (2) the sum of (i) $10, plus (ii) $55, times the school district's equity index computed under subdivision 27.

(c) Equity revenue for a qualifying district that does not receive referendum revenue under section 126C.17, subdivision 4, equals the product of the district's adjusted marginal cost pupil units for that year times $10.

Subd. 25. Regional equity gap. The regional equity gap equals the difference between the value of the school district at or immediately above the fifth percentile of adjusted general revenue per adjusted marginal cost pupil unit and the value of the school district at or immediately above the 95th percentile of adjusted general revenue per adjusted marginal cost pupil unit.

Subd. 26. District equity gap. A district's equity gap equals the greater of zero or the difference between the district's adjusted general revenue and the value of the school district at or immediately above the regional 90th percentile of adjusted general revenue per adjusted marginal cost pupil unit.

Subd. 27. District equity index. A district's equity index equals the ratio of the sum of the district equity gap amount to the regional equity gap amount.

Subd. 28. Equity region. For the purposes of computing equity revenue under subdivision 23, a district whose administrative offices on July 1, 1999, is located in Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, or Washington county is part of the metro equity region. Districts whose administrative offices on July 1, 1999, are not located in Anoka, Carver, Dakota, Hennepin, Ramsey, Scott, or Washington county are part of the rural equity region.

HIST: 1987 c 398 art 1 s 11; 1988 c 486 s 58-60; 1988 c 718 art 1 s 1-3; 1989 c 329 art 1 s 5-12; 1990 c 375 s 3; 1990 c 562 art 8 s 28; 1991 c 130 s 37; 1991 c 265 art 1 s 12-19; 1992 c 499 art 6 s 20; art 12 s 13,14,29; 1993 c 224 art 1 s 12-17; 1993 c 374 s 2; 1994 c 647 art 1 s 21-24; 1995 c 212 art 4 s 64; 1Sp1995 c 3 art 1 s 25-44; art 13 s 7; art 16 s 13; 1996 c 412 art 1 s 23-25; art 9 s 6; 1997 c 1 s 4; 1997 c 2 s 6; 1Sp1997 c 4 art 1 s 36-45; art 4 s 22,23; 1998 c 299 s 30; 1998 c 397 art 7 s 145-151,164; art 11 s 3; art 12 s 3-5; 1998 c 398 art 1 s 28-31; art 4 s 8; 1Sp1998 c 3 s 17; 1999 c 241 art 1 s 13-34; 2000 c 254 s 37; 2000 c 464 art 3 s 3,4; 2000 c 489 art 2 s 15-20; art 5 s 9; 1Sp2001 c 5 art 2 s 9,10; 1Sp2001 c 6 art 1 s 15-21,55 subd 2

* NOTE: Subdivisions 2, 3, 5, 9, and 12 (formerly section *124A.22, subdivisions 2, 3, 4, 8, and 9), are repealed effective *June 30, 2004. Laws 1992, chapter 499, article 7, section 31, *as amended by Laws 1998, chapter 398, article 1, section 39; *Laws 1999, chapter 241, article 1, section 54; and Laws 2000, *chapter 489, article 2, section 28.

* NOTE: Subdivisions 9, 10, 11, 19, 20, 21, and 22, are *repealed by Laws 2001, First Special Session chapter 5, article *2, section 30, paragraph (a), effective for revenue for fiscal *year 2003. Laws 2001, First Special Session chapter 5, article *2, section 30, paragraph (a).



Section 126C.11 Training and experience index.

126C.11 Training and experience index.

The training and experience index for fiscal year 1999 and later must be constructed in the following manner:

(a) The department must construct a matrix that classifies teachers by the extent of training received in accredited institutions of higher education and by the years of experience that districts take into account in determining teacher salaries.

(b) The average salary for each cell of the matrix must be computed as follows using data from fiscal year 1997:

(1) For each district, multiply the salary paid to full-time equivalent teachers with that combination of training and experience according to the district's teacher salary schedule by the number of resident pupil units in that district.

(2) Add the amounts computed in clause (1) for all districts in the state and divide the resulting sum by the total number of resident pupil units in all districts in the state that employ teachers.

(c) For each cell in the matrix, compute the ratio of the average salary in that cell to the average salary for all teachers in the state during fiscal year 1997.

(d) The index for each district that employs teachers equals the sum of: (i) for teachers employed in that district during fiscal year 1997 and the current fiscal year, the ratios for each teacher computed using data for fiscal year 1997; and (ii) for teachers employed in that district during the current fiscal year but not during fiscal year 1997, the ratio for teachers who are in their first year of teaching and who have no additional credits or degrees above a bachelor's degree divided by the number of teachers in that district. The index for a district that employs no teachers is zero.

HIST: 1983 c 314 art 1 s 10; 1991 c 265 art 1 s 11; 1992 c 499 art 7 s 31; 1993 c 224 art 1 s 11; 1Sp1997 c 4 art 1 s 35; 1998 c 397 art 7 s 144,164; art 11 s 3; 1998 c 398 art 1 s 39; 1999 c 241 art 1 s 54; 2000 c 489 art 2 s 28; 1Sp2001 c 5 art 3 s 82; 1Sp2001 c 6 art 1 s 42

* NOTE: This section is repealed by Laws 2001, First Special *Session chapter 5, article 2, section 30, paragraph (a), *effective for revenue for fiscal year 2003. Laws 2001, First *Special Session chapter 5, article 2, section 30, paragraph (a).



Section 126C.12 Learning and development revenue amount and use.

126C.12 Learning and development revenue amount and use.

Subdivision 1. Revenue. Of a district's general education revenue for fiscal year 2000 and thereafter each school district shall reserve an amount equal to the formula allowance multiplied by the following calculation:

(1) the sum of adjusted marginal cost pupils in average daily membership, according to section 126C.05, subdivision 5, in kindergarten times .057; plus

(2) the sum of adjusted marginal cost pupils in average daily membership, according to section 126C.05, subdivision 5, in grades 1 to 3 times .115; plus

(3) the sum of adjusted marginal cost pupils in average daily membership, according to section 126C.05, subdivision 5, in grades 4 to 6 times .06.

Subd. 2. Definitions. (a) "Classroom teacher" means a public employee licensed by the board of teaching who is authorized to teach all subjects to children in any grade in kindergarten through grade 6 and whose duties are full-time regular classroom instruction, excluding a teacher for whom federal aids are received or for whom categorical aids are received under section 125A.76 or who is an itinerant teacher or provides instruction outside of the regular classroom. Except as provided in section 122A.68, subdivision 6, classroom teacher does not include supervisory and support personnel defined in section 122A.15. A classroom teacher whose duties are less than full-time instruction must be included as an equivalent only for the number of hours of instruction in kindergarten through grade 3.

(b) "Class size" means the districtwide ratio at each grade level of the number of full-time students in kindergarten through grade 3 served at least 40 percent of the time in regular classrooms to the number of full-time classroom teachers in kindergarten through grade 3, determined as of October 1 of each school year.

Subd. 3. Instruction contact time. Instruction may be provided by a classroom teacher or by a team of classroom teachers, or by a teacher resident supervised by a classroom teacher. The district must maximize classroom teacher to learner average instructional contact time in the core subjects of reading and mathematics.

Subd. 4. Revenue use. (a) Revenue must be used to reduce and maintain the district's average class size in kindergarten through grade 3 to a level of 17 to 1 on average in each of the respective grades.

(b) A district must not increase the districtwide class sizes in other grades as a result of reducing class sizes in kindergarten through grade 3. Revenue may not be used to provide instructor preparation. A district may use a portion of the revenue reserved under this section to employ up to the same number of full-time equivalent education assistants or aides as the district employed during the 1992-1993 school year under Minnesota Statutes 1992, section 124.331, subdivision 2, through fiscal year 2002. Beginning in fiscal year 2003, class size reduction revenue may only be reserved to employ classroom teachers contributing to lower class sizes in kindergarten through grade 3.

Subd. 5. Additional revenue use. If the board of a district determines that the district has achieved and is maintaining the class sizes specified in subdivision 4, the board may use the revenue to reduce class size in grades 4, 5, and 6, provide all-day, everyday kindergarten, prepare and use individualized learning plans, improve program offerings, purchase instructional material, services, or technology, or provide staff development needed for reduced class sizes.

Subd. 6. Annual report. By December 1 of each year, districts receiving revenue under subdivision 1 shall make available to the public a report on the amount of revenue the district has received and the use of the revenue. This report shall be in the form and manner determined by the commissioner and shall include the district average class sizes in kindergarten through grade 6 as of October 1 of the current school year and the class sizes for each site serving kindergarten through grade 6 students in the district. A copy of the report shall be filed with the commissioner by December 15.

HIST: 1993 c 224 art 1 s 18; 1993 c 374 s 3; 1994 c 647 art 1 s 25; art 7 s 2; art 8 s 12,13; 1Sp1995 c 3 art 1 s 45; art 13 s 8; 1997 c 7 art 1 s 66; 1Sp1997 c 4 art 11 s 3; 1998 c 397 art 7 s 152,153,164; art 11 s 3; 1999 c 241 art 1 s 35,36; 2000 c 464 art 3 s 5; 2000 c 489 art 2 s 21; art 10 s 14; 1Sp2001 c 6 art 1 s 22-26



Section 126C.125 Class size, all-day kindergarten, and special education student-to-instructor ratio reserve.

126C.125 Class size, all-day kindergarten, and special education student-to-instructor ratio reserve.

A district is required to reserve $3 in fiscal year 2000 and $11 in fiscal year 2001 and later per adjusted marginal cost pupil unit for class size reduction, all-day kindergarten, or for reducing special education student-to-instructor ratios. The school board of each district must pass a resolution stating which one of these three programs will be funded with this reserve. The reserve amount under this section must be allocated to the education site as defined in section 123B.04, subdivision 1, according to a plan adopted by the school board.

HIST: 1999 c 241 art 1 s 67; 2000 c 464 art 3 s 2; 2000 c 489 art 2 s 14



Section 126C.126 Reallocating general education revenue for all-day kindergarten.

126C.126 Reallocating general education revenue for all-day kindergarten.

In order to provide additional revenue for an optional all-day kindergarten program, a district may reallocate general education revenue attributable to 12th grade students who have graduated early under section 120B.07.

HIST: 1Sp2001 c 6 art 1 s 27



Section 126C.13 General education levy and aid.

126C.13 General education levy and aid.

Subdivision 1. Repealed, 1Sp2001 c 5 art 2 s 30

Subd. 2. Repealed, 1Sp2001 c 5 art 2 s 30

Subd. 3. Repealed, 1Sp2001 c 5 art 2 s 30

Subd. 4. General education aid. A district's general education aid is the sum of the following amounts:

(1) general education revenue;

(2) shared time aid according to section 126C.01, subdivision 7; and

(3) referendum aid according to section 126C.17.

Subd. 5. Uses of revenue. Except as provided in sections 126C.10, subdivision 14; 126C.12; and 126C.15, general education revenue may be used during the regular school year and the summer for general and special school purposes.

HIST: 1987 c 398 art 1 s 12; 1988 c 486 s 61-64; 1988 c 718 art 1 s 4-6; 1988 c 719 art 5 s 84; 1989 c 329 art 1 s 13; art 13 s 20; 1Sp1989 c 1 art 2 s 11; art 6 s 7; art 9 s 6; 1990 c 562 art 1 s 4; 1991 c 265 art 1 s 20-22; 1992 c 499 art 1 s 15; art 12 s 15,16; 1992 c 511 art 4 s 1; 1993 c 224 art 1 s 19,20; 1994 c 647 art 1 s 26; 1Sp1995 c 3 art 1 s 46,47; 1996 c 412 art 1 s 26; 1Sp1997 c 4 art 1 s 46-49; 1998 c 397 art 7 s 154-156,164; art 11 s 3; art 12 s 6; 1998 c 398 art 1 s 33; 1999 c 241 art 1 s 37,38; 1Sp2001 c 5 art 2 s 11

* NOTE: Subdivisions 1, 2, 3, 4, and 5 (formerly section *124A.23, subdivisions 1, 2, 3, 4, and 5), are repealed effective *June 30, 2004. Laws 1992, chapter 499, article 7, section 31, *as amended by Laws 1998, chapter 398, article 1, section 39; *Laws 1999, chapter 241, article 1, section 54; and Laws 2000, *chapter 489, article 2, section 28.

* NOTE: The amendment to subdivision 4 by Laws 2001, First *Special Session chapter 5, article 2, section 11, is effective *for fiscal year 2003 and thereafter. Laws 2001, First Special *Session chapter 5, article 2, section 11, the effective date.



Section 126C.14 General education levy equity.

126C.14 General education levy equity.

If a district's general education levy is determined according to section 126C.13, subdivision 3, an amount must be deducted from state aid authorized in this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, and 127A, receivable for the same school year, and from other state payments receivable for the same school year authorized in chapter 273. The aid in section 124D.111 must not be reduced.

The amount of the deduction equals the difference between:

(1) the general education tax rate, according to section 126C.13, times the district's adjusted net tax capacity used to determine the general education aid for the same school year; and

(2) the district's general education revenue, excluding transition revenue and supplemental revenue, for the same school year, according to section 126C.10.

HIST: 1987 c 398 art 1 s 13; 1988 c 486 s 65; 1988 c 718 art 1 s 7; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 9; 1989 c 222 s 29; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1991 c 130 s 22; 1991 c 265 art 1 s 23; 1992 c 499 art 12 s 17; 1993 c 224 art 1 s 21; 1Sp1995 c 3 art 1 s 48; 1998 c 397 art 7 s 164; art 11 s 3; 2000 c 254 s 38

* NOTE: This section (formerly section 124A.24) is repealed *effective June 30, 2004. Laws 1992, chapter 499, article 7, *section 31, as amended by Laws 1998, chapter 398, article 1, *section 39; Laws 1999, chapter 241, article 1, section 54; and *Laws 2000, chapter 489, article 2, section 28.



Section 126C.15 Basic skills revenue; compensatory education revenue.

126C.15 Basic skills revenue; compensatory education revenue.

Subdivision 1. Use of the revenue. The basic skills revenue under section 126C.10, subdivision 4, and the portion of the transition revenue adjustment under section 126C.10, subdivision 20, attributable to the compensatory transition allowance under section 126C.10, subdivision 19, paragraph (b), must be reserved and used to meet the educational needs of pupils who enroll under-prepared to learn and whose progress toward meeting state or local content or performance standards is below the level that is appropriate for learners of their age. Any of the following may be provided to meet these learners' needs:

(1) direct instructional services under the assurance of mastery program according to section 124D.66;

(2) remedial instruction in reading, language arts, mathematics, other content areas, or study skills to improve the achievement level of these learners;

(3) additional teachers and teacher aides to provide more individualized instruction to these learners through individual tutoring, lower instructor-to-learner ratios, or team teaching;

(4) a longer school day or week during the regular school year or through a summer program that may be offered directly by the site or under a performance-based contract with a community-based organization;

(5) comprehensive and ongoing staff development consistent with district and site plans according to section 122A.60, for teachers, teacher aides, principals, and other personnel to improve their ability to identify the needs of these learners and provide appropriate remediation, intervention, accommodations, or modifications;

(6) instructional materials and technology appropriate for meeting the individual needs of these learners;

(7) programs to reduce truancy, encourage completion of high school, enhance self-concept, provide health services, provide nutrition services, provide a safe and secure learning environment, provide coordination for pupils receiving services from other governmental agencies, provide psychological services to determine the level of social, emotional, cognitive, and intellectual development, and provide counseling services, guidance services, and social work services;

(8) bilingual programs, bicultural programs, and programs for learners of limited English proficiency;

(9) all day kindergarten;

(10) extended school day and extended school year programs; and

(11) substantial parent involvement in developing and implementing remedial education or intervention plans for a learner, including learning contracts between the school, the learner, and the parent that establish achievement goals and responsibilities of the learner and the learner's parent or guardian.

Subd. 2. Building allocation. (a) A district must allocate its compensatory revenue to each school building in the district where the children who have generated the revenue are served.

(b) Notwithstanding paragraph (a), a district may allocate up to five percent of the amount of compensatory revenue that the district received during the previous fiscal year to school sites according to a plan adopted by the school board.

(c) For the purposes of this section and section 126C.05, subdivision 3, "building" means education site as defined in section 123B.04, subdivision 1.

(d) If the pupil is served at a site other than one owned and operated by the district, the revenue shall be paid to the district and used for services for pupils who generate the revenue.

Subd. 3. Recommendation. A school site decision-making team, as defined in section 123B.04, subdivision 2, paragraph (a), or the instruction and curriculum advisory committee under section 120B.11, if the school has no school site decision team, shall recommend how the compensatory education revenue will be used to carry out the purpose of this section.

Subd. 4. Separate accounts. Each district that receives basic skills revenue shall maintain separate accounts to identify expenditures for salaries and programs related to basic skills revenue.

Subd. 5. Annual expenditure report. Each year a district that receives basic skills revenue must submit a report identifying the expenditures it incurred to meet the needs of eligible learners under subdivision 1. The report must conform to uniform financial and reporting standards established for this purpose. Using valid and reliable data and measurement criteria, the report also must determine whether increased expenditures raised student achievement levels.

HIST: 1987 c 398 art 1 s 17; 1988 c 718 art 1 s 9,10; 1989 c 329 art 3 s 19; 1994 c 647 art 1 s 28; 1996 c 412 art 1 s 27; 1Sp1997 c 4 art 1 s 51; 1998 c 397 art 7 s 157,164; art 11 s 3; 1998 c 398 art 1 s 34,35; 1Sp1998 c 3 s 18; 1999 c 241 art 1 s 39; 2000 c 254 s 39; 1Sp2001 c 5 art 3 s 82; 1Sp2001 c 6 art 1 s 28-30,42

* NOTE: This section (formerly section 124A.28) is repealed *effective June 30, 2004. Laws 1992, chapter 499, article 7, *section 31, as amended by Laws 1998, chapter 398, article 1, *section 39; Laws 1999, chapter 241, article 1, section 54; and *Laws 2000, chapter 489, article 2, section 28.



Section 126C.16 Referendum and desegregation revenue conversion.

126C.16 Referendum and desegregation revenue conversion.

Subdivision 1. Revenue conversion. Except as provided under subdivision 3, the referendum authority under section 126C.17 of a district must be converted by the department according to this section.

Subd. 2. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 3. Per pupil revenue conversion. (a) The department must convert each district's referendum revenue authority for fiscal year 2002 and later years to an allowance per pupil unit as follows: the revenue allowance equals the amount determined by dividing the district's maximum revenue under section 126C.17, for fiscal year 2001 by the district's 2000-2001 resident marginal cost pupil units. A district's maximum revenue for all later years for which the revenue is authorized equals the revenue allowance times the district's resident marginal cost pupil units for that year.

(b) The referendum allowance reduction must be applied first to the authority with the earliest expiration date.

HIST: 1991 c 130 s 37; 1992 c 499 art 1 s 10; art 12 s 29; 1993 c 224 art 15 s 1; 1994 c 647 art 1 s 15; 1996 c 412 art 1 s 14; 1998 c 397 art 7 s 132-134,164; art 11 s 3; 2000 c 254 s 40,41; 2000 c 489 art 2 s 22



Section 126C.17 Referendum revenue.

126C.17 Referendum revenue.

Subdivision 1. Referendum allowance. (a) For fiscal year 2002, a district's referendum revenue allowance equals the sum of the allowance under section 126C.16, subdivision 2, plus any additional allowance per resident marginal cost pupil unit authorized under subdivision 9 for fiscal year 2002.

(b) For fiscal year 2003 and later, a district's initial referendum revenue allowance equals the sum of the allowance under section 126C.16, subdivision 2, plus any additional allowance per resident marginal cost pupil unit authorized under subdivision 9 before May 1, 2001, for fiscal year 2002 and later, plus the referendum conversion allowance approved under subdivision 13, minus $415. For districts with more than one referendum authority, the reduction must be computed separately for each authority. The reduction must be applied first to the referendum conversion allowance and next to the authority with the earliest expiration date. A district's initial referendum revenue allowance may not be less than zero.

(c) For fiscal year 2003 and later, a district's referendum revenue allowance equals the initial referendum allowance plus any additional allowance per resident marginal cost pupil unit authorized under subdivision 9 after April 30, 2001, for fiscal year 2003 and later.

Subd. 2. Referendum allowance limit. (a) Notwithstanding subdivision 1, for fiscal year 2002, a district's referendum allowance must not exceed the greater of:

(1) the district's referendum allowance for fiscal year 1994;

(2) 25 percent of the formula allowance; or

(3) for a newly reorganized district created after July 1, 1994, the sum of the referendum revenue authority for the reorganizing districts for the fiscal year preceding the reorganization, divided by the sum of the resident marginal cost pupil units of the reorganizing districts for the fiscal year preceding the reorganization.

(b) Notwithstanding subdivision 1, for fiscal year 2003 and later fiscal years, a district's referendum allowance must not exceed the greater of:

(1) the sum of a district's referendum allowance for fiscal year 1994 times 1.162 plus its referendum conversion allowance for fiscal year 2003, minus $415;

(2) 18.2 percent of the formula allowance;

(3) for a newly reorganized district created on July 1, 2002, the referendum revenue authority for each reorganizing district in the year preceding reorganization divided by its resident marginal cost pupil units for the year preceding reorganization, minus $415; or

(4) for a newly reorganized district created after July 1, 2002, the referendum revenue authority for each reorganizing district in the year preceding reorganization divided by its resident marginal cost pupil units for the year preceding reorganization.

Subd. 3. Sparsity exception. A district that qualifies for sparsity revenue under section 126C.10 is not subject to a referendum allowance limit.

Subd. 4. Total referendum revenue. The total referendum revenue for each district equals the district's referendum allowance times the resident marginal cost pupil units for the school year.

Subd. 5. Referendum equalization revenue. (a) For fiscal year 2003 and later, a district's referendum equalization revenue equals the sum of the first tier referendum equalization revenue and the second tier referendum equalization revenue.

(b) A district's first tier referendum equalization revenue equals the district's first tier referendum equalization allowance times the district's resident marginal cost pupil units for that year.

(c) A district's first tier referendum equalization allowance equals the lesser of the district's referendum allowance under subdivision 1 or $126.

(d) A district's second tier referendum equalization revenue equals the district's second tier referendum equalization allowance times the district's resident marginal cost pupil units for that year.

(e) A district's second tier referendum equalization allowance equals the lesser of the district's referendum allowance under subdivision 1 or 18.2 percent of the formula allowance, minus the district's first tier referendum equalization allowance.

(f) Notwithstanding paragraph (e), the second tier referendum allowance for a district qualifying for secondary sparsity revenue under section 126C.10, subdivision 7, or elementary sparsity revenue under section 126C.10, subdivision 8, equals the district's referendum allowance under subdivision 1 minus the district's first tier referendum equalization allowance.

Subd. 6. Referendum equalization levy. A district's referendum equalization levy equals the district's referendum equalization revenue times the lesser of one or the ratio of the district's referendum market value per resident marginal cost pupil unit to $476,000.

Subd. 7. Referendum equalization aid. (a) A district's referendum equalization aid equals the difference between its referendum equalization revenue and levy.

(b) If a district's actual levy for first or second tier referendum equalization revenue is less than its maximum levy limit for that tier, aid shall be proportionately reduced.

Subd. 7a. Referendum tax base replacement aid. For each school district that had a referendum allowance for fiscal year 2002 exceeding $415, for each separately authorized referendum levy, the commissioner of revenue, in consultation with the commissioner of children, families, and learning, shall certify the amount of the referendum levy in taxes payable year 2001 attributable to the portion of the referendum allowance exceeding $415 levied against property classified as class 2 4c(1), or 4c(4), under section 273.13, excluding the portion of the tax paid by the portion of class 2a property consisting of the house, garage, and surrounding one acre of land. The resulting amount must be used to reduce the district's referendum levy amount otherwise determined, and must be paid to the district each year that the referendum authority remains in effect. The aid payable under this subdivision must be subtracted from the district's referendum equalization aid under subdivision 7. The referendum equalization aid after the subtraction must not be less than zero.

For the purposes of this subdivision, the referendum levy with the latest year of expiration is assumed to be at the highest level of equalization, and the referendum levy with the earliest year of expiration is assumed to be at the lowest level of equalization.

Subd. 8. Unequalized referendum levy. Each year, a district may levy an amount equal to the difference between its total referendum revenue according to subdivision 4 and its referendum equalization revenue according to subdivision 5.

Subd. 9. Referendum revenue. (a) The revenue authorized by section 126C.10, subdivision 1, may be increased in the amount approved by the voters of the district at a referendum called for the purpose. The referendum may be called by the board or shall be called by the board upon written petition of qualified voters of the district. The referendum must be conducted one or two calendar years before the increased levy authority, if approved, first becomes payable. Only one election to approve an increase may be held in a calendar year. Unless the referendum is conducted by mail under paragraph (g), the referendum must be held on the first Tuesday after the first Monday in November. The ballot must state the maximum amount of the increased revenue per resident marginal cost pupil unit, the estimated referendum tax rate as a percentage of referendum market value in the first year it is to be levied, and that the revenue must be used to finance school operations. The ballot may state a schedule, determined by the board, of increased revenue per resident marginal cost pupil unit that differs from year to year over the number of years for which the increased revenue is authorized. If the ballot contains a schedule showing different amounts, it must also indicate the estimated referendum tax rate as a percent of referendum market value for the amount specified for the first year and for the maximum amount specified in the schedule. The ballot may state that existing referendum levy authority is expiring. In this case, the ballot may also compare the proposed levy authority to the existing expiring levy authority, and express the proposed increase as the amount, if any, over the expiring referendum levy authority. The ballot must designate the specific number of years, not to exceed ten, for which the referendum authorization applies. The notice required under section 275.60 may be modified to read, in cases of renewing existing levies:

"BY VOTING "YES" ON THIS BALLOT QUESTION, YOU MAY BE VOTING FOR A PROPERTY TAX INCREASE."

The ballot may contain a textual portion with the information required in this subdivision and a question stating substantially the following:

"Shall the increase in the revenue proposed by (petition to) the board of ........., School District No. .., be approved?"

If approved, an amount equal to the approved revenue per resident marginal cost pupil unit times the resident marginal cost pupil units for the school year beginning in the year after the levy is certified shall be authorized for certification for the number of years approved, if applicable, or until revoked or reduced by the voters of the district at a subsequent referendum.

(b) The board must prepare and deliver by first class mail at least 15 days but no more than 30 days before the day of the referendum to each taxpayer a notice of the referendum and the proposed revenue increase. The board need not mail more than one notice to any taxpayer. For the purpose of giving mailed notice under this subdivision, owners must be those shown to be owners on the records of the county auditor or, in any county where tax statements are mailed by the county treasurer, on the records of the county treasurer. Every property owner whose name does not appear on the records of the county auditor or the county treasurer is deemed to have waived this mailed notice unless the owner has requested in writing that the county auditor or county treasurer, as the case may be, include the name on the records for this purpose. The notice must project the anticipated amount of tax increase in annual dollars and annual percentage for typical residential homesteads, agricultural homesteads, apartments, and commercial-industrial property within the school district.

The notice for a referendum may state that an existing referendum levy is expiring and project the anticipated amount of increase over the existing referendum levy in the first year, if any, in annual dollars and annual percentage for typical residential homesteads, agricultural homesteads, apartments, and commercial-industrial property within the district.

The notice must include the following statement: "Passage of this referendum will result in an increase in your property taxes." However, in cases of renewing existing levies, the notice may include the following statement: "Passage of this referendum may result in an increase in your property taxes."

(c) A referendum on the question of revoking or reducing the increased revenue amount authorized pursuant to paragraph (a) may be called by the board and shall be called by the board upon the written petition of qualified voters of the district. A referendum to revoke or reduce the levy amount must be based upon the dollar amount, local tax rate, or amount per resident marginal cost pupil unit, that was stated to be the basis for the initial authorization. Revenue approved by the voters of the district pursuant to paragraph (a) must be received at least once before it is subject to a referendum on its revocation or reduction for subsequent years. Only one revocation or reduction referendum may be held to revoke or reduce referendum revenue for any specific year and for years thereafter.

(d) A petition authorized by paragraph (a) or (c) is effective if signed by a number of qualified voters in excess of 15 percent of the registered voters of the district on the day the petition is filed with the board. A referendum invoked by petition must be held on the date specified in paragraph (a).

(e) The approval of 50 percent plus one of those voting on the question is required to pass a referendum authorized by this subdivision.

(f) At least 15 days before the day of the referendum, the district must submit a copy of the notice required under paragraph (b) to the commissioner and to the county auditor of each county in which the district is located. Within 15 days after the results of the referendum have been certified by the board, or in the case of a recount, the certification of the results of the recount by the canvassing board, the district must notify the commissioner of the results of the referendum.

Subd. 10. School referendum levy; market value. A school referendum levy must be levied against the referendum market value of all taxable property as defined in section 126C.01, subdivision 3. Any referendum levy amount subject to the requirements of this subdivision must be certified separately to the county auditor under section 275.07.

Subd. 11. Referendum date. (a) Except for a referendum held under paragraph (b), any referendum under this section held on a day other than the first Tuesday after the first Monday in November must be conducted by mail in accordance with section 204B.46. Notwithstanding subdivision 9, paragraph (b), to the contrary, in the case of a referendum conducted by mail under this paragraph, the notice required by subdivision 9, paragraph (b), must be prepared and delivered by first-class mail at least 20 days before the referendum.

(b) In addition to the referenda allowed in subdivision 9, clause (a), the commissioner may grant authority to a district to hold a referendum on a different day if the district is in statutory operating debt and has an approved plan or has received an extension from the department to file a plan to eliminate the statutory operating debt.

(c) The commissioner must approve, deny, or modify each district's request for a referendum levy on a different day within 60 days of receiving the request from a district.

Subd. 12. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 13. Referendum conversion allowance. A school district that received supplemental or transition revenue in fiscal year 2002 may convert its supplemental revenue conversion allowance and transition revenue conversion allowance to additional referendum allowance under subdivision 1 for fiscal year 2003 and thereafter. A majority of the school board must approve the conversion at a public meeting before November 1, 2001. For a district with other referendum authority, the referendum conversion allowance approved by the board continues until the portion of the district's other referendum authority with the earliest expiration date after June 30, 2006, expires. For a district with no other referendum authority, the referendum conversion allowance approved by the board continues until June 30, 2012.

HIST: Ex1971 c 31 art 20 s 8; 1973 c 683 s 18,19; 1974 c 521 s 29-31; 1975 c 432 s 74-81; 1976 c 2 s 97; 1976 c 134 s 78; 1976 c 271 s 80-90; 1977 c 307 s 29; 1977 c 423 art 3 s 12; 1977 c 447 art 1 s 19,20; art 2 s 8; art 4 s 5; art 5 s 12; art 6 s 8-10; art 7 s 26; 1978 c 764 s 103-111; 1979 c 303 art 2 s 22; 1979 c 334 art 1 s 14-24; art 2 s 13; art 4 s 4; art 6 s 23; 1980 c 509 s 112; 1980 c 607 art 7 s 9; 1980 c 609 art 1 s 9-13; art 2 s 3,4; art 4 s 15-18,22; art 5 s 19; 1981 c 224 s 38; 1981 c 356 s 248; 1981 c 358 art 1 s 31-42,48; art 4 s 10; art 6 s 32,33; 3Sp1981 c 2 art 2 s 10; art 4 s 7; 1982 c 548 art 1 s 12-14; art 2 s 4-6; art 3 s 26; art 6 s 19-22; art 7 s 6; 1983 c 216 art 1 s 45; 1983 c 314 art 1 s 18-21,22; art 2 s 3-6; art 3 s 13-15; art 4 s 6; art 6 s 24-29; art 7 s 34; 1983 c 323 s 2-4; 1984 c 463 art 1 s 11; art 2 s 6,7; art 4 s 5,6; art 5 s 36; art 6 s 6-11; art 7 s 20; 1984 c 502 art 7 s 7-9; 1984 c 583 s 32; 1985 c 248 s 33; 1Sp1985 c 12 art 1 s 14-16; 1Sp1986 c 1 art 9 s 17; 1987 c 398 art 1 s 8; 1988 c 486 s 49; 1988 c 719 art 5 s 84; 1989 c 329 art 1 s 4; 1Sp1989 c 1 art 2 s 11; art 9 s 5; 1990 c 562 art 1 s 3; 1991 c 265 art 1 s 10; 1991 c 291 art 1 s 5,6; 1992 c 499 art 1 s 11-14; 1992 c 603 s 13; 1993 c 44 s 1; 1993 c 224 art 1 s 7-10; 1993 c 374 s 1; 1994 c 647 art 1 s 16-19; 1Sp1995 c 3 art 1 s 20-23; art 16 s 13; 1996 c 412 art 1 s 15-18; 1996 c 471 art 3 s 2; 1Sp1997 c 4 art 1 s 33,34; 1998 c 389 art 2 s 6; 1998 c 397 art 7 s 135-137,164; art 11 s 3; 1998 c 398 art 1 s 24,25; 1999 c 241 art 1 s 40-45; 2000 c 489 art 2 s 23; 1Sp2001 c 5 art 2 s 12-19; 1Sp2001 c 6 art 1 s 31-34

* NOTE: Subdivisions 1, 2, 3, 4, 5, 6, 7, and 8 (formerly *section 124A.03, subdivisions 1b, 1c, 1d, 1e, 1f, 1g, 1h, and *1i), are repealed effective June 30, 2004. Laws 1992, chapter *499, article 7, section 31, as amended by Laws 1998, chapter *398, article 1, section 39; Laws 1999, chapter 241, article 1, *section 54; and Laws 2000, chapter 489, article 2, section 28.

* NOTE: The amendment to subdivision 2 by Laws 2001, First *Special Session chapter 5, article 2, section 13, is effective *for fiscal year 2003 and thereafter. Laws 2001, First Special *Session chapter 5, article 2, section 13, the effective date.

* NOTE: The amendments to subdivisions 5, 7, and 8, by Laws *2001, First Special Session chapter 5, article 2, sections 14, *16, and 18, are effective for taxes payable in 2002 and revenue *in fiscal year 2003, and thereafter. Laws 2001, First Special *Session chapter 5, article 2, sections 14, 16, and 18, the *effective dates.

* NOTE: Subdivision 6 was also amended by Laws 2001, First *Special Session chapter 5, article 2, section 15, to read as *follows:

* "Subd. 6. Referendum equalization levy. (a) For *fiscal year 2003 and later, a district's referendum equalization *levy equals the sum of the first tier referendum equalization *levy and the second tier referendum equalization levy.

* (b) A district's first tier referendum equalization levy *equals the district's first tier referendum equalization revenue *times the lesser of one or the ratio of the district's *referendum market value per resident marginal cost pupil unit to *$476,000.

* (c) A district's second tier referendum equalization levy *equals the district's second tier referendum equalization *revenue times the lesser of one or the ratio of the district's *referendum market value per resident marginal cost pupil unit to *$270,000."



Section 126C.18 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

126C.18 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.19 Shared time aid.

126C.19 Shared time aid.

Subdivision 1. To resident district. Aid for shared time pupils must be paid to the district of the pupil's residence. If a pupil attends shared time classes in another district, the resident district must pay to the district of attendance an amount of tuition equal to the ratio in section 126C.01, subdivision 6, times the amount of tuition that would be charged and paid for a nonresident public school pupil in a similar circumstance. The district of residence is not obligated for tuition except by previous agreement.

Subd. 2. Exception. Notwithstanding subdivision 1, the resident district of a shared time pupil attending shared time classes in another district may grant the district of attendance, upon its request, permission to claim the pupil as a resident for state aid purposes. In this case, state aid must be paid to the district of attendance and, upon agreement, the district of attendance may bill the resident district for any unreimbursed education costs, but not for unreimbursed transportation costs. The agreement may, however, provide for the resident district to pay the cost of any of the particular transportation categories specified in section 123B.92, subdivision 1, and in this case, aid for those categories must be paid to the district of residence rather than to the district of attendance.

Subd. 3. Section 123B.44 services. Minutes of enrollment in a public school during which a nonpublic school pupil receives services pursuant to section 123B.44 must not be used in the computation of shared time aid.

Subd. 4. Location of services. (a) Public school programs that provide instruction in core curriculum may be provided to shared time pupils only at a public school building. Public school programs, excluding programs that provide instruction in core curriculum, may be provided to shared time pupils at a public school building, a neutral site, the nonpublic school, or any other suitable location. Guidance and counseling and diagnostic and health services required under sections 125A.03 to 125A.24 and 125A.65 may be provided at a nonpublic school building. As used in this subdivision, "diagnostic services" means speech, hearing, vision, psychological, medical and dental diagnostic services and "health services" means physician, nursing or optometric services provided to pupils in the field of physical and mental health.

(b) For those children with a disability under sections 125A.03 to 125A.24 who attend nonpublic school at their parent's choice, a school district may provide special instruction and services at the nonpublic school building, a public school, or at a neutral site other than a nonpublic school as defined in section 123B.41, subdivision 13. The school district shall determine the location at which to provide services on a student-by-student basis, consistent with federal law.

HIST: 1981 c 358 art 1 s 26; 1983 c 314 art 1 s 5,22; 1988 c 486 s 51,52; 1991 c 265 art 3 s 38; 1998 c 397 art 7 s 142,164; art 11 s 3; 1998 c 398 art 2 s 29



Section 126C.20 Annual foundation or general education aid appropriation.

126C.20 Annual foundation or general education aid appropriation.

There is annually appropriated from the general fund to the department the amount necessary for general education aid. This amount must be reduced by the amount of any money specifically appropriated for the same purpose in any year from any state fund.

HIST: 1961 c 562 s 14; 1969 c 399 s 15,16; 1973 c 492 s 7; 1975 c 432 s 20; 1977 c 447 art 1 s 3; art 2 s 1; 1979 c 334 art 6 s 19; 1981 c 358 art 7 s 23-26; 1982 c 548 art 7 s 4; 1983 c 314 art 1 s 22; art 7 s 22; 1987 c 398 art 1 s 9; 1988 c 486 s 50; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 141,164



Section 126C.21 Deductions from general education aid.

126C.21 Deductions from general education aid.

Subdivision 1. Permanent school fund. The amount of money received by a district as income from the permanent school fund for any year must be deducted from the general education aid earned by the district for the same year or from aid earned from other state sources.

Subd. 2. Minimum. The amount payable to any district from state sources for any one year may not be reduced below the amount payable as apportionment of the school endowment fund pursuant to sections 127A.32 to 127A.34.

Subd. 3. County apportionment deduction. Each year the amount of money apportioned to a district for that year pursuant to section 127A.34, subdivision 2, excluding any district where the general education levy is determined according to section 126C.13, subdivision 3, must be deducted from the general education aid earned by that district for the same year or from aid earned from other state sources.

Subd. 4. Taconite deductions. (1) Notwithstanding any provisions of any other law to the contrary, the adjusted net tax capacity used in calculating general education aid may include only that property that is currently taxable in the district.

(2) For districts that received payments under sections 298.018; 298.34 to 298.39; 298.391 to 298.396; and 298.405, or any law imposing a tax upon severed mineral values; the general education aid must be reduced in the final adjustment payment by the difference between the dollar amount of the payments received pursuant to those sections in the fiscal year to which the final adjustment is attributable and the amount that was calculated, pursuant to section 126C.48, subdivision 8, as a reduction of the levy attributable to the fiscal year to which the final adjustment is attributable. If the final adjustment of a district's general education aid for a fiscal year is a negative amount because of this clause, the next fiscal year's general education aid to that district must be reduced by this negative amount in the following manner: there must be withheld from each scheduled general education aid payment due the district in such fiscal year, 15 percent of the total negative amount, until the total negative amount has been withheld. The amount reduced from general education aid pursuant to this clause must be recognized as revenue in the fiscal year to which the final adjustment payment is attributable.

HIST: 1981 c 358 art 1 s 27; 1982 c 548 art 1 s 10; 1983 c 314 art 1 s 6,17,22; 1987 c 268 art 9 s 5; 1988 c 486 s 53-55; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 130 s 37; 1992 c 499 art 12 s 29; 1996 c 412 art 1 s 21; 1998 c 397 art 7 s 143,164; art 11 s 3; 1999 c 86 art 1 s 34; 1Sp2001 c 5 art 6 s 2

* NOTE: The amendment to subdivision 4 by Laws 2001, First *Special Session chapter 5, article 6, section 2, is effective *for aids payable in the 2002-2003 school year. Laws 2001, First *Special Session chapter 5, article 6, section 2, the effective *date.



Section 126C.22 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

126C.22 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.23 Allocation of general education revenue.

126C.23 Allocation of general education revenue.

Subdivision 1. Definitions. For the purposes of this section, "building" means education site as defined in section 123B.04, subdivision 1.

Subd. 2. Building allocation. A district must initially allocate its general education and referendum revenue to each building in the district where the children who have generated the revenue are served. General education and referendum revenue generated by students served at sites not owned and operated by the district must be allocated to a separate account to be used for services for pupils who generated the revenue.

Subd. 3. Reallocation for expenditures. A district may, by board resolution, adjust the initial allocation so as to expend revenue for any purpose including, but not limited to, district services, revenues or other funds established, reallocations among buildings and programs and, separately, the costs of increases in compensation approved by the board for teachers and other employees.

Subd. 4. Separate accounts. Each district shall maintain separate accounts to identify revenues and expenditures for each building.

Subd. 5. Data reporting. Each district must report to the commissioner the actual amount of general education and referendum revenue initially allocated to each building under subdivision 2 and the amount of any reallocations under subdivision 3 by January 30 of the next fiscal year.

HIST: 1999 c 249 s 23; 1Sp2001 c 6 art 1 s 35



Section 126C.30 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.30 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

* NOTE: This section, as added by Laws 1992, chapter 499, *article 7, section 4, is effective for revenue for fiscal year *2002. Laws 1992, chapter 499, article 7, section 32, as amended *by Laws 2000, chapter 489, article 2, section 29.



Section 126C.31 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.31 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.32 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.32 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

* NOTE: This section, as added by Laws 1992, chapter 499, *article 7, section 5, is effective for revenue for fiscal year *2002. See Laws 1992, chapter 499, article 7, section 32, as *amended by Laws 2000, chapter 489, article 2, section 29.



Section 126C.33 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.33 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.34 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.34 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.35 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.35 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

* NOTE: This section, as added by Laws 1992, chapter 499, *article 7, section 7, is effective for revenue for fiscal year *2002. Laws 1992, chapter 499, article 7, section 32, as amended *by Laws 2000, chapter 489, article 2, section 29.



Section 126C.36 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1

126C.36 Repealed, 1Sp2001 c 5 art 3 s 96; 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.40 Capital levies.

126C.40 Capital levies.

Subdivision 1. To lease building or land. (a) When a district finds it economically advantageous to rent or lease a building or land for any instructional purposes or for school storage or furniture repair, and it determines that the operating capital revenue authorized under section 126C.10, subdivision 13, is insufficient for this purpose, it may apply to the commissioner for permission to make an additional capital expenditure levy for this purpose. An application for permission to levy under this subdivision must contain financial justification for the proposed levy, the terms and conditions of the proposed lease, and a description of the space to be leased and its proposed use.

(b) The criteria for approval of applications to levy under this subdivision must include: the reasonableness of the price, the appropriateness of the space to the proposed activity, the feasibility of transporting pupils to the leased building or land, conformity of the lease to the laws and rules of the state of Minnesota, and the appropriateness of the proposed lease to the space needs and the financial condition of the district. The commissioner must not authorize a levy under this subdivision in an amount greater than the cost to the district of renting or leasing a building or land for approved purposes. The proceeds of this levy must not be used for custodial or other maintenance services. A district may not levy under this subdivision for the purpose of leasing or renting a district-owned building or site to itself.

(c) For agreements finalized after July 1, 1997, a district may not levy under this subdivision for the purpose of leasing: (1) a newly constructed building used primarily for regular kindergarten, elementary, or secondary instruction; or (2) a newly constructed building addition or additions used primarily for regular kindergarten, elementary, or secondary instruction that contains more than 20 percent of the square footage of the previously existing building.

(d) Notwithstanding paragraph (b), a district may levy under this subdivision for the purpose of leasing or renting a district-owned building or site to itself only if the amount is needed by the district to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payments agreement authorized by law, and the levy meets the requirements of paragraph (c). A levy authorized for a district by the commissioner under this paragraph may be in the amount needed by the district to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payments agreement authorized by law, provided that any agreement include a provision giving the school districts the right to terminate the agreement annually without penalty.

(e) The total levy under this subdivision for a district for any year must not exceed $100 times the resident pupil units for the fiscal year to which the levy is attributable.

(f) For agreements for which a review and comment have been submitted to the department of children, families, and learning after April 1, 1998, the term "instructional purpose" as used in this subdivision excludes expenditures on stadiums.

(g) The commissioner of children, families, and learning may authorize a school district to exceed the limit in paragraph (e) if the school district petitions the commissioner for approval. The commissioner shall grant approval to a school district to exceed the limit in paragraph (e) for not more than five years if the district meets the following criteria:

(1) the school district has been experiencing pupil enrollment growth in the preceding five years;

(2) the purpose of the increased levy is in the long-term public interest;

(3) the purpose of the increased levy promotes colocation of government services; and

(4) the purpose of the increased levy is in the long-term interest of the district by avoiding over construction of school facilities.

(h) A school district that is a member of an intermediate school district may include in its authority under this section the costs associated with leases of administrative and classroom space for intermediate school district programs. This authority must not exceed $25 times the adjusted marginal cost pupil units of the member districts. This authority is in addition to any other authority authorized under this section.

Subd. 2. Pre-July 1990 lease purchase, installment buys. A district may annually levy the amount needed to make payments required by a lease purchase agreement, installment purchase agreement, or other deferred payment agreement authorized by Minnesota Statutes 1989 Supplement, section 465.71, if:

(1) the agreement was approved by the commissioner before July 1, 1990, according to Minnesota Statutes 1989 Supplement, section 275.125, subdivision 11d; or

(2) the district levied in 1989 for the payments.

Subd. 3. Cooperating districts. A district that has an agreement according to section 123A.30 or 123A.32 may levy for the repair costs, as approved by the department of a building located in another district that is a party to the agreement.

Subd. 4. Interactive television. (a) A district with its central administrative office located within economic development region one, two, three, four, five, six, seven, eight, nine, and ten may apply to the commissioner for ITV revenue up to the greater of .6 percent of the adjusted net tax capacity of the district or $25,000. Eligible interactive television expenditures include the construction, maintenance, and lease costs of an interactive television system for instructional purposes. An eligible school district that has completed the construction of its interactive television system may also purchase computer hardware and software used primarily for instructional purposes and access to the Internet provided that its total expenditures for interactive television maintenance and lease costs and for computer hardware and software under this subdivision do not exceed its interactive television revenue for fiscal year 1998. The approval by the commissioner and the application procedures set forth in subdivision 1 shall apply to the revenue in this subdivision. In granting the approval, the commissioner shall consider whether the district is maximizing efficiency through peak use and off-peak use pricing structures.

(b) To obtain ITV revenue, a district may levy an amount not to exceed the district's ITV revenue times the lesser of one or the ratio of:

(1) the quotient derived by dividing the adjusted net tax capacity of the district for the year before the year the levy is certified by the adjusted marginal cost pupil units in the district for the year to which the levy is attributable; to

(2) $8,404.

(c) A district's ITV aid is the difference between its ITV revenue and the ITV levy.

(d) The revenue in the first year after reorganization for a district that has reorganized under sections 123A.35 to 123A.41, 123A.46, or 123A.48 shall be the greater of:

(1) the revenue computed for the reorganized district under paragraph (a), or

(2)(i) for two districts that reorganized, 75 percent of the revenue computed as if the districts involved in the reorganization were separate, or

(ii) for three or more districts that reorganized, 50 percent of the revenue computed as if the districts involved in the reorganization were separate.

(e) The revenue in paragraph (d) is increased by the difference between the initial revenue and ITV lease costs for leases that had been entered into by the preexisting districts on the effective date of the consolidation or combination and with a term not exceeding ten years. This increased revenue is only available for the remaining term of the lease. However, in no case shall the revenue exceed the amount available had the preexisting districts received revenue separately.

(f) Effective for fiscal year 2000, the revenue under this section shall be 75 percent of the amount determined in paragraph (a); for fiscal year 2001, 50 percent of the amount in paragraph (a); and for fiscal year 2002, 25 percent of the amount in paragraph (a).

(g) This subdivision expires effective for revenue for fiscal year 2003.

Subd. 5. Energy conservation. For loans approved before March 1, 1998, the district may annually include as revenue under section 123B.53, without the approval of a majority of the voters in the district, an amount sufficient to repay the annual principal and interest of the loan made pursuant to sections 216C.37 and 298.292 to 298.298. For energy loans approved after March 1, 1998, school districts must annually transfer from the general fund to the debt redemption fund the amount sufficient to pay interest and principal on the loans.

Subd. 6. Lease purchase; installment buys. (a) Upon application to, and approval by, the commissioner in accordance with the procedures and limits in subdivision 1, paragraphs (a) and (b), a district, as defined in this subdivision, may:

(1) purchase real or personal property under an installment contract or may lease real or personal property with an option to purchase under a lease purchase agreement, by which installment contract or lease purchase agreement title is kept by the seller or vendor or assigned to a third party as security for the purchase price, including interest, if any; and

(2) annually levy the amounts necessary to pay the district's obligations under the installment contract or lease purchase agreement.

(b) The obligation created by the installment contract or the lease purchase agreement must not be included in the calculation of net debt for purposes of section 475.53, and does not constitute debt under other law. An election is not required in connection with the execution of the installment contract or the lease purchase agreement.

(c) The proceeds of the levy authorized by this subdivision must not be used to acquire a facility to be primarily used for athletic or school administration purposes.

(d) For the purposes of this subdivision, "district" means:

(1) a school district required to have a comprehensive plan for the elimination of segregation whose plan has been determined by the commissioner to be in compliance with department of children, families, and learning rules relating to equality of educational opportunity and school desegregation and, for a district eligible for revenue under section 124D.86, subdivision 3, clause (4), where the acquisition of property under this subdivision is determined by the commissioner to contribute to the implementation of the desegregation plan; or

(2) a school district that participates in a joint program for interdistrict desegregation with a district defined in clause (1) if the facility acquired under this subdivision is to be primarily used for the joint program and the commissioner determines that the joint programs are being undertaken to implement the districts' desegregation plan.

(e) Notwithstanding subdivision 1, the prohibition against a levy by a district to lease or rent a district-owned building to itself does not apply to levies otherwise authorized by this subdivision.

(f) For the purposes of this subdivision, any references in subdivision 1 to building or land shall include personal property.

HIST: 1974 c 521 s 30; 1977 c 447 art 1 s 20; art 6 s 9; 1983 c 323 s 4; 1984 c 502 art 7 s 9; 1984 c 583 s 32; 1986 c 444; 1988 c 718 art 8 s 21; 1988 c 719 art 5 s 84; 1989 c 222 s 36; 1989 c 329 art 5 s 14; art 6 s 49; art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 5 s 9,10; 1991 c 130 s 30; 1991 c 265 art 5 s 13; art 6 s 56; 1992 c 499 art 5 s 22; art 6 s 30; art 12 s 29; 1993 c 224 art 5 s 30; art 7 s 12; 1994 c 465 art 2 s 1; art 3 s 25; 1994 c 614 s 1; 1994 c 647 art 5 s 13; art 6 s 29; 1Sp1995 c 3 art 5, s 9; art 12 s 3; art 16 s 13; 1996 c 412 art 5 s 5,6; 1997 c 7 art 1 s 63; 1Sp1997 c 4 art 4 s 19; art 9 s 1; 3Sp1997 c 3 s 27; 1998 c 397 art 7 s 108-110,164; art 11 s 3; 1998 c 398 art 4 s 4-6; 1998 c 398 art 5 s 55; 1999 c 241 art 4 s 12; 2000 c 254 s 51; 2000 c 489 art 5 s 10,11; 1Sp2001 c 6 art 4 s 15



Section 126C.41 Benefits levies.

126C.41 Benefits levies.

Subdivision 1. Health insurance. (a) A district may levy the amount necessary to make employer contributions for insurance for retired employees under this subdivision.

(b) The school board of a joint vocational technical district formed under the provisions formerly codified as sections 136C.60 to 136C.69 and the school board of a school district may provide employer-paid hospital, medical, and dental benefits to a person who:

(1) is eligible for employer-paid insurance under collective bargaining agreements or personnel plans in effect on June 30, 1992;

(2) has at least 25 years of service credit in the public pension plan of which the person is a member on the day before retirement or, in the case of a teacher, has a total of at least 25 years of service credit in the teachers retirement association, a first-class city teacher retirement fund, or any combination of these;

(3) upon retirement is immediately eligible for a retirement annuity;

(4) is at least 55 and not yet 65 years of age; and

(5) retires on or after May 15, 1992, and before July 21, 1992.

A school board paying insurance under this subdivision may not exclude any eligible employees.

(c) An employee who is eligible both for the health insurance benefit under this subdivision and for an early retirement incentive under a collective bargaining agreement or personnel plan established by the employer must select either the early retirement incentive provided under the collective bargaining agreement personnel plan or the incentive provided under this subdivision, but may not receive both. For purposes of this subdivision, a person retires when the person terminates active employment and applies for retirement benefits. The retired employee is eligible for single and dependent coverages and employer payments to which the person was entitled immediately before retirement, subject to any changes in coverage and employer and employee payments through collective bargaining or personnel plans, for employees in positions equivalent to the position from which the employee retired. The retired employee is not eligible for employer-paid life insurance. Eligibility ceases when the retired employee attains the age of 65, or when the employee chooses not to receive the retirement benefits for which the employee has applied, or when the employee is eligible for employer-paid health insurance from a new employer. Coverages must be coordinated with relevant health insurance benefits provided through the federally sponsored Medicare program.

(d) Unilateral implementation of this section by a public employer is not an unfair labor practice for purposes of chapter 179A. The authority provided in this subdivision for an employer to pay health insurance costs for certain retired employees is not subject to the limits in section 179A.20, subdivision 2a.

(e) If a school district levies according to this subdivision, it may not also levy according to section 123A.73, subdivision 12, for eligible employees.

Subd. 2. Retired employee health benefits. A district may levy an amount up to the amount the district is required by the collective bargaining agreement in effect on March 30, 1992, to pay for health insurance or unreimbursed medical expenses for licensed and nonlicensed employees who have terminated services in the employing district and withdrawn from active teaching service or other active service, as applicable, before July 1, 1992. The total amount of the levy each year may not exceed $600,000.

Subd. 3. Retirement levies. (a) In 1991 and each year thereafter, a district to which this subdivision applies may levy an additional amount required for contributions to the Minneapolis employees retirement fund as a result of the maximum dollar amount limitation on state contributions to the fund imposed under section 422A.101, subdivision 3. The additional levy must not exceed the most recent amount certified by the board of the Minneapolis employees retirement fund as the district's share of the contribution requirement in excess of the maximum state contribution under section 422A.101, subdivision 3.

(b) For taxes payable in 1994 and thereafter, special school district No. 1, Minneapolis, and independent school district No. 625, St. Paul, may levy for the increase in the employer retirement fund contributions, under Laws 1992, chapter 598, article 5, section 1.

(c) If the employer retirement fund contributions under section 354A.12, subdivision 2a, are increased for fiscal year 1994 or later fiscal years, special school district No. 1, Minneapolis, and independent school district No. 625, St. Paul, may levy in payable 1994 or later an amount equal to the amount derived by applying the net increase in the employer retirement fund contribution rate of the respective teacher retirement fund association between fiscal year 1993 and the fiscal year beginning in the year after the levy is certified to the total covered payroll of the applicable teacher retirement fund association. If an applicable school district levies under this paragraph, they may not levy under paragraph (b).

(d) In addition to the levy authorized under paragraph (c), special school district No. 1, Minneapolis, may also levy payable in 1997 or later an amount equal to the contributions under section 423A.02, subdivision 3, and may also levy in payable 1994 or later an amount equal to the state aid contribution under section 354A.12, subdivision 3b. Independent school district No. 625, St. Paul, may levy payable in 1997 or later an amount equal to the supplemental contributions under section 423A.02, subdivision 3.

Subd. 4. Minneapolis health insurance subsidy. Each year special school district No. 1, Minneapolis, may make an additional levy not to exceed the amount raised by a net tax rate of .10 percent times the adjusted net tax capacity for taxes payable in 1991 and thereafter of the property in the district for the preceding year. The proceeds may be used only to subsidize health insurance costs for eligible teachers as provided in this section.

"Eligible teacher" means a retired teacher who was a basic member of the Minneapolis teachers retirement fund association, who retired before May 1, 1974, or who had 20 or more years of basic member service in the Minneapolis teacher retirement fund association and retired before June 30, 1983, and who is not eligible to receive the hospital insurance benefits of the federal Medicare program of the Social Security Act without payment of a monthly premium. The district must notify eligible teachers that a subsidy is available. To obtain a subsidy, an eligible teacher must submit to the school district a copy of receipts for health insurance premiums paid. The district must disburse the health insurance premium subsidy to each eligible teacher according to a schedule determined by the district, but at least annually. An eligible teacher may receive a subsidy up to an amount equal to the lesser of 90 percent of the cost of the eligible teacher's health insurance or up to 90 percent of the cost of the number two qualified plan of health coverage for individual policies made available by the Minnesota comprehensive health association under chapter 62E.

If funds remaining from the previous year's health insurance subsidy levy, minus the previous year's required subsidy amount, are sufficient to pay the estimated current year subsidy, the levy must be discontinued until the remaining funds are estimated by the school board to be insufficient to pay the subsidy.

This subdivision does not extend benefits to teachers who retire after June 30, 1983, and does not create a contractual right or claim for altering the benefits in this subdivision. This subdivision does not restrict the district's right to modify or terminate coverage under this subdivision.

HIST: 1976 c 271 s 84; 1979 c 303 art 2 s 22; 1981 c 224 s 38; 1983 c 314 art 1 s 21; 1986 c 444; 1987 c 384 art 2 s 68; 1987 c 398 art 6 s 14; 1988 c 719 art 5 s 84; 1989 c 15 s 1; 1989 c 329 art 13 s 10,20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 10 s 7,12; 1991 c 345 art 4 s 1; 1992 c 499 art 7 s 12,13; art 12 s 29; 1992 c 603 s 7; 1993 c 224 art 8 s 5,6; 1995 c 186 s 37; 1Sp1995 c 3 art 8 s 5; 1996 c 412 art 8 s 8; 1996 c 438 art 4 s 3; 1Sp1997 c 4 art 1 s 29-31; 1998 c 397 art 7 s 116,164; art 11 s 3; 1999 c 241 art 1 s 46; 2000 c 254 s 43; 1Sp2001 c 6 art 1 s 36,37



Section 126C.42 Operating debt levies.

126C.42 Operating debt levies.

Subdivision 1. 1977 statutory operating debt. (a) In each year in which so required by this subdivision, a district must make an additional levy to eliminate its statutory operating debt, determined as of June 30, 1977, and certified and adjusted by the commissioner. This levy shall not be made in more than 30 successive years and each year before it is made, it must be approved by the commissioner and the approval shall specify its amount. This levy shall be an amount which is equal to the amount raised by a levy of a net tax rate of 1.98 percent times the adjusted net tax capacity of the district for the preceding year for taxes payable in 2000 and thereafter; provided that in the last year in which the district is required to make this levy, it must levy an amount not to exceed the amount raised by a levy of a net tax rate of 1.98 percent times the adjusted net tax capacity of the district for the preceding year for taxes payable in 2000 and thereafter. When the sum of the cumulative levies made pursuant to this subdivision and transfers made according to section 123B.79, subdivision 6, equals an amount equal to the statutory operating debt of the district, the levy shall be discontinued.

(b) The district must establish a special account in the general fund which shall be designated "appropriated fund balance reserve account for purposes of reducing statutory operating debt" on its books and records. This account shall reflect the levy authorized pursuant to this subdivision. The proceeds of this levy must be used only for cash flow requirements and must not be used to supplement district revenues or income for the purposes of increasing the district's expenditures or budgets.

(c) Any district which is required to levy pursuant to this subdivision must certify the maximum levy allowable under section 126C.13, subdivision 2, in that same year.

(d) Each district shall make permanent fund balance transfers so that the total statutory operating debt of the district is reflected in the general fund as of June 30, 1977.

Subd. 2. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 3. Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

Subd. 4. 1992 operating debt. (a) For taxes payable for calendar year 2003 and earlier, a district that has filed a plan pursuant to section 123B.83, subdivision 4, may levy, with the approval of the commissioner, to eliminate a deficit in the net unappropriated balance in the operating funds of the district, determined as of June 30, 1992, and certified and adjusted by the commissioner. Each year this levy may be an amount not to exceed the lesser of:

(1) an amount raised by a levy of a net tax rate of one percent times the adjusted net tax capacity; or

(2) $100,000.

This amount must be reduced by referendum revenue authorized under section 126C.17 pursuant to the plan filed under section 123B.83. However, the total amount of this levy for all years it is made must not exceed the amount of the deficit in the net unappropriated balance in the operating funds of the district as of June 30, 1992. When the cumulative levies made pursuant to this subdivision equal the total amount permitted by this subdivision, the levy must be discontinued.

(b) A district, if eligible, may levy under this subdivision or subdivision 2 or 3, or under section 123A.73, subdivision 9, or Laws 1992, chapter 499, article 7, sections 16 or 17, but not under more than one.

(c) The proceeds of this levy must be used only for cash flow requirements and must not be used to supplement district revenues or income for the purposes of increasing the district's expenditures or budgets.

(d) Any district that levies pursuant to this subdivision must certify the maximum levy allowable under section 126C.13, subdivision 2, in that same year.

HIST: 1976 c 271 s 88; 1977 c 447 art 7 s 26; 1981 c 358 art 1 s 40; 1983 c 314 art 6 s 26; 1984 c 463 art 6 s 8; art 7 s 20; 1986 c 444; 1Sp1986 c 1 art 9 s 20; 1987 c 268 art 7 s 42; 1988 c 486 s 88,101 subd 2; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 14-16,20; 1Sp1989 c 1 art 2 s 11; 1992 c 499 art 12 s 29; 1993 c 224 art 6 s 17; 1Sp1993 c 6 s 6; 1994 c 647 art 8 s 10,11; 1998 c 397 art 7 s 115,164; art 11 s 3; 1999 c 241 art 6 s 7,8



Section 126C.43 Levies; statutory obligations.

126C.43 Levies; statutory obligations.

Subdivision 1. Allocation of assets and liabilities. A district may levy the amount authorized for liabilities of dissolved districts pursuant to section 123A.67.

Subd. 2. Payment to unemployment insurance program trust fund by state and political subdivisions. A district may levy the amounts necessary to pay the district's obligations under section 268.052, subdivision 1, and the amounts necessary to pay for job placement services offered to employees who may become eligible for benefits pursuant to section 268.085 for the fiscal year the levy is certified.

Subd. 3. Tax levy for judgment. A district may levy the amounts necessary to pay judgments against the district under section 123B.25 that became final after the date the district certified its proposed levy in the previous year. With the approval of the commissioner, a district may spread this levy over a period not to exceed three years.

Subd. 4. Levy limitations of reorganized districts. A district may levy the amounts authorized by section 123A.73.

Subd. 5. Expenses of transition; dissolved district. A district may levy the amounts necessary to pay the district's obligations under section 123A.76.

Subd. 6. Teacher severance pay. A district may levy for severance pay required by sections 124D.05, subdivision 3, and 123A.30, subdivision 6.

HIST: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 265 s 45; 1998 c 397 art 7 s 111-114,164; art 11 s 3; 1999 c 107 s 66; 2000 c 343 s 4; 1Sp2001 c 6 art 1 s 38



Section 126C.44 Crime-related costs levy.

126C.44 Crime-related costs levy.

Each district may make a levy on all taxable property located within the district for the purposes specified in this section. The maximum amount which may be levied for all costs under this section shall be equal to $11 multiplied by the district's adjusted marginal cost pupil units for the school year. The proceeds of the levy must be used for directly funding the following purposes or for reimbursing the cities and counties who contract with the district for the following purposes: (1) to pay the costs incurred for the salaries, benefits, and transportation costs of peace officers and sheriffs for liaison in services in the district's schools; (2) to pay the costs for a drug abuse prevention program as defined in section 609.101, subdivision 3, paragraph (e), in the elementary schools; (3) to pay the costs for a gang resistance education training curriculum in the district's schools; (4) to pay the costs for security in the district's schools and on school property; or (5) to pay the costs for other crime prevention, drug abuse, student and staff safety, and violence prevention measures taken by the school district. The district must initially attempt to contract for services to be provided by peace officers or sheriffs with the police department of each city or the sheriff's department of the county within the district containing the school receiving the services. If a local police department or a county sheriff's department does not wish to provide the necessary services, the district may contract for these services with any other police or sheriff's department located entirely or partially within the school district's boundaries. The levy authorized under this section is not included in determining the school district's levy limitations.

HIST: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 111-114,164; 1999 c 241 art 2 s 48; 2000 c 254 s 44; 2000 c 489 art 2 s 24



Section 126C.45 Ice arena levy.

126C.45 Ice arena levy.

(a) Each year, an independent school district operating and maintaining an ice arena, may levy for the net operational costs of the ice arena. The levy may not exceed the net actual costs of operation of the arena for the previous year. Net actual costs are defined as operating costs less any operating revenues.

(b) Any district operating and maintaining an ice arena must demonstrate to the satisfaction of the office of monitoring in the department that the district will offer equal sports opportunities for male and female students to use its ice arena, particularly in areas of access to prime practice time, team support, and providing junior varsity and younger level teams for girls' ice sports and ice sports offerings.

HIST: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 111-114,164



Section 126C.455 Swimming pool levy.

126C.455 Swimming pool levy.

Each year, a school district with its home office located in a county that has (i) a population density of ten or fewer persons per square mile according to the 2000 census of population; (ii) an international border; and (iii) more than one school district within its boundaries, may levy for the net operational costs of a swimming pool. The levy may not exceed the net actual costs of operation of the swimming pool for the previous year. Net actual costs are defined as operating costs less any operating revenues and less any payments from other local governmental units.

HIST: 1Sp2001 c 5 art 3 s 7



Section 126C.46 Abatement levy.

126C.46 Abatement levy.

(a) Each year, a school district may levy an amount to replace the net revenue lost to abatements that have occurred under chapter 278, section 270.07, 375.192, or otherwise. The maximum abatement levy is the sum of:

(1) the amount of the net revenue loss determined under section 127A.49, subdivision 2, that is not paid in state aid including any aid amounts not paid due to proration;

(2) the difference of (i) the amount of any abatements that have been reported by the county auditor for the first six months of the calendar year during which the abatement levy is certified that the district chooses to levy, (ii) less any amount actually levied under this clause that was certified in the previous calendar year for the first six months of the previous calendar year; and

(3) an amount equal to any interest paid on abatement refunds.

(b) A district may spread this levy over a period not to exceed two years. With the approval of the commissioner, a district may spread this levy over a period not to exceed three years.

By July 15, the county auditor shall separately report the abatements that have occurred during the first six calendar months of that year to the commissioner and each district located within the county.

HIST: 1975 c 432 s 75; 1976 c 271 s 81; 1977 c 447 art 6 s 8; 1978 c 764 s 105; 1982 c 548 art 6 s 21; 1983 c 314 art 6 s 24; 1984 c 463 art 6 s 6; 1986 c 444; 1987 c 398 art 1 s 21; art 6 s 12; 1988 c 486 s 85; 1988 c 718 art 6 s 20,21; 1988 c 719 art 5 s 84; 1989 c 329 art 6 s 48; art 13 s 9-11,20; 1Sp1989 c 1 art 2 s 11; 1990 c 426 art 2 s 1; 1990 c 562 art 6 s 33; art 7 s 10; art 10 s 9-11; 1990 c 596 s 3; 1991 c 130 s 29; 1991 c 265 art 5 s 12; 1991 c 291 art 4 s 1; 1992 c 499 art 6 s 29; art 7 s 11,26; art 12 s 29; 1992 c 511 art 2 s 21; art 5 s 9; 1992 c 603 s 11; 1993 c 224 art 7 s 13; art 8 s 3,4; 1994 c 647 art 8 s 9; 1Sp1995 c 3 art 1 s 17; art 16 s 13; 1996 c 412 art 4 s 10; art 13 s 18; 1997 c 66 s 79; 1Sp1997 c 4 art 1 s 26-28; art 2 s 31; 1998 c 397 art 7 s 111-114,164; art 11 s 3; 1999 c 241 art 6 s 9



Section 126C.47 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

126C.47 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1



Section 126C.48 Levy procedure.

126C.48 Levy procedure.

Subdivision 1. Certify levy limits. (a) By September 8, the commissioner shall notify the school districts of their levy limits. The commissioner shall certify to the county auditors the levy limits for all districts headquartered in the respective counties together with adjustments for errors in levies not penalized pursuant to subdivision 3, as well as adjustments to final pupil unit counts. A district may require the commissioner to review the certification and to present evidence in support of modification of the certification.

The county auditor shall reduce levies for any excess of levies over levy limitations pursuant to section 275.16. Such reduction in excess levies may, at the discretion of the school district, be spread over two calendar years.

(b) As part of the commissioner's certification under paragraph (a), the commissioner shall certify the amount by which a district's levy for its general fund was reduced under subdivision 8.

Subd. 2. Notice to commissioner; forms. By October 7 of each year each district must notify the commissioner of the proposed levies in compliance with the levy limitations of this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, 127A, and 136D. By January 15 of each year each district must notify the commissioner of the final levies certified. The commissioner shall prescribe the form of these notifications and may request any additional information necessary to compute certified levy amounts.

Subd. 3. Adjustments. If any district levy is found to be excessive as a result of a decision of the tax court or a redetermination by the commissioner of revenue under section 127A.48, subdivisions 7 to 16, or for any other reason, the amount of the excess shall be deducted from the levy certified in the next year for the same purpose. If no levy is certified in the next year for the same purpose or if the amount certified is less than the amount of the excess, the excess must be deducted from that levy and the levy certified pursuant to section 126C.13, subdivision 2. If the amount of any aid would have been increased in a prior year as a result of a decision of the tax court or a redetermination by the commissioner of revenue, the amount of the increase shall be added to the amount of current aid for the same purposes.

Subd. 4. Applicability. Notwithstanding any other charter provision, general or special laws to the contrary, every school district in the state shall abide by the terms and provisions of this section and chapters 120B, 122A, 123A, 123B, 124D, 125A, 126C, and 127A.

Subd. 5. Estimates. The computation of levy limitations pursuant to this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, 127A, 136C, and 136D shall be based on estimates where necessary. If as a result of using estimates for these computations the amount of any levy is different from the amount which could actually have been levied if actual data had been available, levy limitations in the first year when the actual data is known shall be adjusted to reflect for this difference. The amount of any adjustment to levy limitations pursuant to this subdivision shall be recognized as revenue in the school year when the levy for which the levy limitation is so adjusted is recognized as revenue.

Subd. 6. Adjustments for law changes. Whenever a change enacted in law changes the levy authority for a school district or an intermediate school district for a fiscal year after the levy for that fiscal year has been certified by the district under section 275.07, the department must adjust the next levy certified by the district by the amount of the change in levy authority for that fiscal year resulting from the change. Notwithstanding section 123B.75, the entire amount of the levy adjustment must be recognized as revenue in the fiscal year the levy is certified, if sufficient levy resources are available under generally accepted accounting principles in the district fund where the adjustment is to occur. Districts that do not have sufficient levy resources available in the fund where the adjustment is to occur must recognize in the fiscal year the levy is certified an amount equal to the levy resources available. The remaining adjustment amount must be recognized as revenue in the fiscal year after the levy is certified.

Subd. 7. Reporting. For each tax settlement, the county auditor shall report to each school district by fund, the district tax settlement revenue defined in section 123B.75, subdivision 5, paragraph (a), and the amount levied pursuant to section 126C.42, subdivision 1, on the form specified in section 276.10. The county auditor shall send to the district a copy of the spread levy report specified in section 275.124.

Subd. 8. Taconite payment and other reductions. (1) Reductions in levies pursuant to sections 126C.48, subdivision 1, and 273.138, must be made prior to the reductions in clause (2).

(2) Notwithstanding any other law to the contrary, districts which received payments pursuant to sections 298.018; 298.34 to 298.39; 298.391 to 298.396; 298.405; and any law imposing a tax upon severed mineral values; must not include a portion of these aids in their permissible levies pursuant to those sections, but instead must reduce the permissible levies authorized by this chapter and chapters 120B, 122A, 123A, 123B, 124A, 124D, 125A, and 127A by the greater of the following:

(a) an amount equal to 50 percent of the total dollar amount of the payments received pursuant to those sections in the previous fiscal year; or

(b) an amount equal to the total dollar amount of the payments received pursuant to those sections in the previous fiscal year less the product of the same dollar amount of payments or revenue times five percent.

(3) The amount of any increased levy authorized by referendum pursuant to section 126C.17, subdivision 9, shall not be reduced pursuant to this subdivision. The amount of any levy authorized by section 126C.43, to make payments for bonds issued and for interest thereon, shall not be reduced pursuant to this subdivision.

(4) Before computing the reduction pursuant to this subdivision of the health and safety levy authorized by sections 123B.57 and 126C.40, subdivision 5, the commissioner shall ascertain from each affected school district the amount it proposes to levy under each section or subdivision. The reduction shall be computed on the basis of the amount so ascertained.

(5) Notwithstanding any law to the contrary, any amounts received by districts in any fiscal year pursuant to sections 298.018; 298.34 to 298.39; 298.391 to 298.396; 298.405; or any law imposing a tax on severed mineral values; and not deducted from general education aid pursuant to section 126C.21, subdivision 4, clause (2), and not applied to reduce levies pursuant to this subdivision shall be paid by the district to the St. Louis county auditor in the following amount by March 15 of each year, the amount required to be subtracted from the previous fiscal year's general education aid pursuant to section 126C.21, subdivision 4, which is in excess of the general education aid earned for that fiscal year. The county auditor shall deposit any amounts received pursuant to this clause in the St. Louis county treasury for purposes of paying the taconite homestead credit as provided in section 273.135.

HIST: Ex1971 c 31 art 20 s 8; 1973 c 683 s 19; 1975 c 432 s 75,78,80,81; 1976 c 2 s 97; 1976 c 271 s 87,90; 1977 c 447 art 1 s 20; 1978 c 764 s 106,109,111; 1979 c 334 art 1 s 22,24; art 2 s 13; 1980 c 509 s 112; 1980 c 607 art 7 s 9; 1980 c 609 art 1 s 13; art 4 s 16; 1981 c 358 art 1 s 39,42; 1986 c 441 s 1; 1986 c 444; 1Sp1986 c 1 art 4 s 27; 1Sp1986 c 3 art 2 s 36; 1987 c 268 art 7 s 41,43; art 9 s 8; 1987 c 398 art 7 s 39; 1Sp1987 c 4 art 1 s 5; 1988 c 486 s 87,89; 1988 c 719 art 5 s 84; 1989 c 222 s 35; 1989 c 329 art 13 s 13,20; 1Sp1989 c 1 art 2 s 11; art 6 s 10,11; 1990 c 604 art 3 s 29; 1991 c 130 s 31,32; 1992 c 499 art 12 s 25,29; 1992 c 511 art 3 s 8; 1995 c 212 art 4 s 64; 1995 c 264 art 3 s 1,2; 1Sp1995 c 3 art 1 s 18,19; art 16 s 13; 1996 c 412 art 1 s 12; 1997 c 7 art 1 s 64; 1997 c 251 s 18; 1Sp1997 c 4 art 1 s 32; 1998 c 389 art 10 s 1; 1998 c 397 art 7 s 117-122,164; art 11 s 3; 1999 c 86 art 1 s 35; 2000 c 254 s 45,46; 1Sp2001 c 5 art 6 s 3



Section 126C.50 Tax and aid anticipation borrowing; definitions.

126C.50 Tax and aid anticipation borrowing; definitions.

School district as used in sections 126C.50 to 126C.56 means any school district in the state of Minnesota, however organized and wherever located.

HIST: 1963 c 371 s 1; 1981 c 1 s 3; 1Sp1986 c 1 art 10 s 5; 1987 c 258 s 12; 1989 c 246 s 2; 1990 c 375 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 13 s 17; 1998 c 397 art 7 s 82,164; art 11 s 3



Section 126C.51 Application of limiting tax legislation.

126C.51 Application of limiting tax legislation.

Notwithstanding the provisions of section 471.69 or 471.75, or of any other provision of law which by per capita limitation, local tax rate limitation, or otherwise, limits the power of a district to incur any debt or to issue any warrant or order, a district has the powers in sections 126C.50 to 126C.56 specifically conferred upon it and all powers incident and necessary to carrying out the purposes of sections 126C.50 to 126C.56.

HIST: 1963 c 371 s 2; 1981 c 1 s 4; 1988 c 719 art 5 s 84; 1Sp1989 c 1 art 2 s 11; 1998 c 397 art 7 s 83,164; art 11 s 3



Section 126C.52 Authority to borrow money; limitations.

126C.52 Authority to borrow money; limitations.

Subdivision 1. Borrowing authority. The board of any school district may borrow money upon negotiable tax anticipation certificates of indebtedness, in the manner and subject to the limitations set forth in sections 126C.50 to 126C.56, for the purpose of anticipating general taxes already levied by the district for school purposes. The aggregate of the borrowing under this subdivision must never exceed 75 percent of the taxes which are due and payable in the calendar year, and as to which taxes no penalty for nonpayment or delinquency has attached. In determining the amount of taxes due and payable in the calendar year, any amounts paid by the state to replace such taxes, whether paid in that calendar year or not, must be included.

Subd. 2. Limitations. The board may also borrow money in the manner and subject to the limitations set forth in sections 126C.50 to 126C.56 in anticipation of receipt of state aids for schools as defined in Minnesota Statutes and of federal school aids to be distributed by or through the department. The aggregate of such borrowings under this subdivision shall never exceed 75 percent of such aids which are receivable by said school district in the school year (from July 1 to June 30) in which the money is borrowed, as estimated and certified by the commissioner.

HIST: 1963 c 371 s 3; 1981 c 1 s 5; 1982 c 642 s 18; 1993 c 224 art 1 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 84,164; art 11 s 3



Section 126C.53 Enabling resolution; form of certificates of indebtedness.

126C.53 Enabling resolution; form of certificates of indebtedness.

The board may authorize and effect such borrowing, and may issue such certificates of indebtedness upon passage of a resolution specifying the amount and purposes for which it deems such borrowing is necessary. The resolution must be adopted by a vote of at least two-thirds of its members. The board must fix the amount, date, maturity, form, denomination, and other details of the certificates of indebtedness, not inconsistent with this chapter. The board must fix the date and place for receipt of bids for the purchase of the certificates when bids are required and direct the clerk to give notice of the date and place for bidding.

HIST: 1963 c 371 s 4; 1978 c 764 s 73; 1998 c 397 art 7 s 85,164



Section 126C.54 Repayment; maturity date of certificates; interest.

126C.54 Repayment; maturity date of certificates; interest.

The proceeds of the current tax levies and future state aid receipts or other school funds which may become available must be applied to the extent necessary to repay such certificates and the full faith and credit of the district shall be pledged to payment of the certificates. Certificates issued in anticipation of receipt of aids shall mature not later than the anticipated date of receipt of the aids as estimated by the commissioner, but in no event later than three months after the close of the school year in which issued. Certificates issued in anticipation of receipt of taxes shall mature not later than the anticipated date of receipt in full of the taxes, but in no event later than three months after the close of the calendar year in which issued. The certificates must be sold at not less than par. The certificates must bear interest after maturity until paid at the rate they bore before maturity and any interest accruing before or after maturity must be paid from any available school funds.

HIST: 1963 c 371 s 5; 1969 c 874 s 1; 1998 c 397 art 7 s 86,164



Section 126C.55 State payment of debt obligation upon potential default; repayment; state obligation not debt.

126C.55 State payment of debt obligation upon potential default; repayment; state obligation not debt.

Subdivision 1. Definitions. For the purposes of this section, the term "debt obligation" means:

(1) a tax or aid anticipation certificate of indebtedness;

(2) a certificate of participation issued under section 126C.40, subdivision 6; or

(3) a general obligation bond.

Subd. 2. Notifications; payment; appropriation. (a) If a district believes that it may be unable to make a principal or interest payment on any outstanding debt obligation on the date that payment is due, it must notify the commissioner as soon as possible, but not less than 15 working days before the date that principal or interest payment is due. The notice must include the name of the district, an identification of the debt obligation issue in question, the date the payment is due, the amount of principal and interest due on the payment date, the amount of principal or interest that the district will be unable to repay on that date, the paying agent for the debt obligation, the wire transfer instructions to transfer funds to that paying agent, and an indication as to whether a payment is being requested by the district under this section. If a paying agent becomes aware of a potential default, it shall inform the commissioner of that fact. After receipt of a notice which requests a payment under this section, after consultation with the district and the paying agent, and after verification of the accuracy of the information provided, the commissioner shall notify the commissioner of finance of the potential default. The notice must include a final figure as to the amount due that the district will be unable to repay on the date due.

(b) Except as provided in subdivision 9, upon receipt of this notice from the commissioner, the commissioner of finance shall issue a warrant and authorize the commissioner of children, families, and learning to pay to the paying agent for the debt obligation the specified amount on or before the date due. The amounts needed for the purposes of this subdivision are annually appropriated to the department from the state general fund.

(c) The departments of children, families, and learning and finance must jointly develop detailed procedures for districts to notify the state that they have obligated themselves to be bound by the provisions of this section, procedures for districts and paying agents to notify the state of potential defaults and to request state payment under this section, and procedures for the state to expedite payments to prevent defaults. The procedures are not subject to chapter 14.

Subd. 3. School district bound; interest rate on state paid amount. If, at the request of a district, the state has paid part or all of the principal or interest due on a district's debt obligation on a specific date, the district is bound by all provisions of this section and the amount paid shall bear taxable interest from the date paid until the date of repayment at the state treasurer's invested cash rate as it is certified by the commissioner of finance. Interest shall only accrue on the amounts paid and outstanding less the reduction in aid under subdivision 4 and other payments received from the district.

Subd. 4. Pledge of district's full faith and credit. If, at the request of a district, the state has paid part or all of the principal or interest due on a district's debt obligation on a specific date, the pledge of the full faith and credit and unlimited taxing powers of the district to repay the principal and interest due on those debt obligations shall also, without an election or the requirement of a further authorization, become a pledge of the full faith and credit and unlimited taxing powers of the district to repay to the state the amount paid, with interest. Amounts paid by the state must be repaid in the order in which the state payments were made.

Subd. 5. Aid reduction for repayment. Except as provided in this subdivision, the state must reduce the state aid payable to the district under this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, 127A, and 273, according to the schedule in section 127A.44, subdivision 2, by the amount paid by the state under this section on behalf of the district, plus the interest due on it, and the amount reduced must revert from the appropriate account to the state general fund. Payments from the school endowment fund or any federal aid payments shall not be reduced. If, after review of the financial situation of the district, the commissioner advises the commissioner of finance that a total reduction of the aids would cause an undue hardship on or an undue disruption of the educational program of the district, the commissioner, with the approval of the commissioner of finance, may establish a different schedule for reduction of those aids to repay the state. The amount of aids to be reduced are decreased by any amounts repaid to the state by the school district from other revenue sources.

Subd. 6. Tax levy for repayment. (a) With the approval of the commissioner, a district may levy in the year the state makes a payment under this section an amount up to the amount necessary to provide funds for the repayment of the amount paid by the state plus interest through the date of estimated repayment by the district. The proceeds of this levy may be used only for this purpose unless they are in excess of the amount actually due, in which case the excess shall be used to repay other state payments made under this section or shall be deposited in the debt redemption fund of the school district. This levy shall be an increase in the levy limits of the district for purposes of section 275.065, subdivision 6. The amount of aids to be reduced to repay the state shall be decreased by the amount levied. This levy by the district is not eligible for debt service equalization under section 123B.53.

(b) If the state is not repaid in full for a payment made under this section by November 30 of the calendar year following the year in which the state makes the payment, the commissioner shall require the district to certify a property tax levy in an amount up to the amount necessary to provide funds for repayment of the amount paid by the state plus interest through the date of estimated repayment by the school district. To prevent undue hardship, the commissioner may allow the district to certify the levy over a five-year period. The proceeds of the levy may be used only for this purpose unless they are in excess of the amount actually due, in which case the excess shall be used to repay other state payments made under this section or shall be deposited in the debt redemption fund of the district. This levy shall be an increase in the levy limits of the school district for purposes of section 275.065, subdivision 6. If the commissioner orders the district to levy, the amount of aids reduced to repay the state shall be decreased by the amount levied. This levy by the district is not eligible for debt service equalization under section 123B.53 or any successor provision. A levy under this subdivision must be explained as a specific increase at the meeting required under section 275.065, subdivision 6.

Subd. 7. Election as to mandatory application. A district may covenant and obligate itself, prior to the issuance of an issue of debt obligations, to notify the commissioner of a potential default and to use the provisions of this section to guarantee payment of the principal and interest on those debt obligations when due. If the district obligates itself to be bound by this section, it must covenant in the resolution that authorizes the issuance of the debt obligations to deposit with the paying agent three business days prior to the date on which a payment is due an amount sufficient to make that payment or to notify the commissioner under subdivision 1 that it will be unable to make all or a portion of that payment. A district that has obligated itself must include a provision in its agreement with the paying agent for that issue that requires the paying agent to inform the commissioner if it becomes aware of a potential default in the payment of principal or interest on that issue or if, on the day two business days prior to the date a payment is due on that issue, there are insufficient funds to make the payment on deposit with the paying agent. Funds invested in a refunding escrow account established under section 475.67 that are to become available to the paying agent on a principal or interest payment date are deemed to be on deposit with the paying agent three business days before the payment date. If a district either covenants to be bound by this section or accepts state payments under this section to prevent a default of a particular issue of debt obligations, the provisions of this section shall be binding as to that issue as long as any debt obligation of that issue remain outstanding. If the provisions of this section are or become binding for more than one issue of debt obligations and a district is unable to make payments on one or more of those issues, the district must continue to make payments on the remaining issues.

Subd. 8. Mandatory plan; technical assistance. If the state makes payments on behalf of a district under this section or the district defaults in the payment of principal or interest on an outstanding debt obligation, it must submit a plan to the commissioner for approval specifying the measures it intends to implement to resolve the issues which led to its inability to make the payment and to prevent further defaults. The department must provide technical assistance to the district in preparing its plan. If the commissioner determines that a district's plan is not adequate, the commissioner shall notify the district that the plan has been disapproved, the reasons for the disapproval, and that the state shall not make future payments under this section for debt obligations issued after the date specified in that notice until its plan is approved. The commissioner may also notify the district that until its plan is approved, other aids due the district will be withheld after a date specified in the notice.

Subd. 9. State bond rating. If the commissioner of finance determines that the credit rating of the state would be adversely affected thereby, the commissioner of finance shall not issue warrants under subdivision 2 for the payment of principal or interest on any debt obligations for which a district did not, prior to their issuance, obligate itself to be bound by the provisions of this section.

Subd. 10. Continuing disclosure agreements. The commissioner of finance may enter into written agreements or contracts relating to the continuing disclosure of information needed to facilitate the ability of school districts to issue debt obligations according to federal securities laws, rules, and regulations, including securities and exchange commission rules and regulations, section 240.15c2-12. Such agreements or contracts may be in any form the commissioner of finance deems reasonable and in the state's best interests.

HIST: 1993 c 224 art 1 s 6; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 87-94,164; art 11 s 3; 1998 c 398 art 4 s 2; 1999 c 241 art 4 s 13; 1999 c 248 s 1



Section 126C.56 Sale of certificates; disbursement of proceeds.

126C.56 Sale of certificates; disbursement of proceeds.

Subdivision 1. Public sale. The clerk of the board shall give notice of the proposed sale as required by chapter 475. At the time and place so fixed, such certificates may be sold by the board, or its officers if authorized by the board, to the bidder who will agree to purchase the same on terms deemed most favorable to the district. Such certificates shall be executed and delivered as required by chapter 475. The money so received shall be disbursed solely for the purposes for which such taxes are levied or aids are receivable. The purchaser of such certificates shall not be obligated to see to such application of the proceeds.

Subd. 2. Public sale exception. Public sale of tax and aid anticipation certificates of indebtedness according to subdivision 1 shall not be required (1) if the proposed borrowing is in an amount less than $400,000, and if the sum of all outstanding tax and aid anticipation certificates issued by the board within the preceding six months does not exceed $400,000 or, (2) if the certificates mature no later than 13 months after their date of issue. If no public sale is held, the certificates of indebtedness may be sold in accordance with the most favorable of two or more proposals solicited privately or the interest rates may be determined by direct negotiation.

HIST: 1963 c 371 s 6; 1974 c 406 s 15; 1978 c 764 s 74; 1Sp1985 c 12 art 7 s 20; 1987 c 344 s 1; 1998 c 397 art 7 s 164



Section 126C.60 Loans to distressed districts.

126C.60 Loans to distressed districts.

Financial aid to distressed districts is governed by the provisions of the Maximum Effort School Aid Law.

HIST: Ex1959 c 71 art 5 s 35; 1998 c 397 art 7 s 43,164



Section 126C.61 Citation, Maximum Effort School Aid Law.

126C.61 Citation, Maximum Effort School Aid Law.

Sections 126C.61 to 126C.72 may be cited as the "Maximum Effort School Aid Law."

HIST: Ex1959 c 27 s 1; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 164; art 11 s 3



Section 126C.62 Policy and purpose.

126C.62 Policy and purpose.

The rates of increase in school population in Minnesota and population shifts and economic changes in recent years, and anticipated in future years, have required and will require large expenditures for performing the duty of the state and its subdivisions to provide a general and uniform system of public schools. The state policy has been to require these school costs to be borne primarily by the local subdivisions. In most instances the local subdivisions have been, and will be, able to provide the required funds by local taxation as supplemented by the aids usually given to all districts from state income tax and other state aids. There are, however, exceptional cases due to local conditions not found in most other districts where, either temporarily or over a considerable period of years, the costs will exceed the maximum which the local taxpayers can be reasonably expected to bear. In some districts having bonds of several issues outstanding, debt service tax levy requirements are excessive for some years because of heavy bond principal payments accumulating in some of the years due to overlapping or short term issues. The policy and purpose of sections 126C.61 to 126C.72 is to utilize the credit of the state, to a limited degree, to relieve those school districts, but only those, where the maximum effort by the district is inadequate to provide the necessary money. It is also the purpose of sections 126C.61 to 126C.72 to promote efficient use of school buildings. To that end, a district that receives a maximum effort loan is encouraged to design and use its facility to integrate social services and library services.

HIST: Ex1959 c 27 s 2; 1993 c 224 art 5 s 12; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 44,164; art 11 s 3



Section 126C.63 Definitions.

126C.63 Definitions.

Subdivision 1. Scope. As used in sections 126C.63 to 126C.72, the terms defined in this section shall have the meanings given them.

Subd. 2. District. "District" means any school district defined in the Education Code.

Subd. 3. Indebtedness; debt. "Indebtedness" or "debt" means the net debt of any district computed according to section 475.51, subdivision 4, excluding loans made under sections 126C.61 to 126C.72.

Subd. 4. Debt service fund. "Debt service fund" means the aggregate of all funds maintained by a district which are appropriated to payment of principal of and interest on its debts as required by chapter 475.

Subd. 5. Levy. "Levy" means a district's net debt service levy after the reduction of debt service equalization aid under section 123B.53, subdivision 6. For taxes payable in 1994 and later, each district's maximum effort debt service levy for purposes of subdivision 8, must be reduced by an equal number of percentage points if the commissioner determines that the levy reduction will not result in a statewide property tax as would be required under Minnesota Statutes 1992, section 124.46, subdivision 3. A district's levy that is adjusted under this section must not be reduced below 22.3 percent of the district's adjusted net tax capacity.

Subd. 6. Debt service levy. "Debt service levy" means the levy for all debt service fund purposes in accordance with chapter 475.

Subd. 7. Required debt service levy. "Required debt service levy" means the total dollar amount needed to be included in the taxes levied by the district in any year for payment of interest and principal falling due on its debts prior to collection of the next ensuing year's debt service levy.

Subd. 8. Maximum effort debt service levy. "Maximum effort debt service levy" means the lesser of:

(1) a levy in whichever of the following amounts is applicable:

(a) in any district receiving a debt service loan for a debt service levy payable in 2002 and thereafter, or granted a capital loan after January 1, 2001, a levy in total dollar amount computed at a rate of 30 percent of adjusted net tax capacity for taxes payable in 2002 and thereafter;

(b) in any district receiving a debt service loan for a debt service levy payable in 1991 and thereafter, or granted a capital loan after January 1, 1990, a levy in a total dollar amount computed at a rate of 24 percent of adjusted net tax capacity for taxes payable in 1991 and thereafter;

(c) in any district granted a debt service loan after July 31, 1981, or granted a capital loan which is approved after July 31, 1981, a levy in a total dollar amount computed as a tax rate of 21.92 percent on the adjusted net tax capacity for taxes payable in 1991 and thereafter; or

(2) a levy in any district for which a capital loan was approved prior to August 1, 1981, a levy in a total dollar amount equal to the sum of the amount of the required debt service levy and an amount which when levied annually will in the opinion of the commissioner be sufficient to retire the remaining interest and principal on any outstanding loans from the state within 30 years of the original date when the capital loan was granted.

The board in any district affected by the provisions of clause (2) may elect instead to determine the amount of its levy according to the provisions of clause (1). If a district's capital loan is not paid within 30 years because it elects to determine the amount of its levy according to the provisions of clause (2), the liability of the district for the amount of the difference between the amount it levied under clause (2) and the amount it would have levied under clause (1), and for interest on the amount of that difference, must not be satisfied and discharged pursuant to Minnesota Statutes 1988, or an earlier edition of Minnesota Statutes if applicable, section 124.43, subdivision 4.

Subd. 9. Adjusted net tax capacity. "Adjusted net tax capacity" means, as of any date, the net tax capacity of all taxable property most recently determined by the commissioner of revenue in accordance with the provisions of section 127A.48. "Market value" means the value of all taxable property in the district on which its net debt limit is based as provided in section 475.53, subdivision 4.

Subd. 10. Fund. "Fund" means the "maximum effort school loan fund."

Subd. 11. School loan bonds. "School loan bonds" means bonds issued by the state under section 126C.72 to support the fund and to refund bonds or certificates of indebtedness previously issued for that purpose.

Subd. 12. Net proceeds. "Net proceeds" of bonds means the amounts received upon their sale less expenses incident to their issuance, sale, and delivery and the amount required to pay and redeem any bonds or certificates of indebtedness refunded thereby.

Subd. 13. Year. "Year" means the school year ending on and including June 30 in each calendar year.

HIST: Ex1959 c 27 s 3; 1961 c 562 s 4,5; 1963 c 601 s 1; 1965 c 875 s 1,2; 1967 c 583 s 1; 1969 c 6 s 21; 1969 c 1056 s 1,2; 1973 c 773 s 1; 1975 c 432 s 51-54; 1977 c 447 art 6 s 5; 1978 c 706 s 33; 1978 c 764 s 63; 1980 c 545 s 1; 1981 c 358 art 1 s 48; art 9 s 1; 1982 c 548 art 6 s 17; 1987 c 268 art 7 s 11; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 2,20; 1Sp1989 c 1 art 2 s 11; 1990 c 562 art 11 s 2; 1993 c 224 art 5 s 13; 1994 c 465 art 2 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 45-47,164; art 11 s 3; 1999 c 241 art 4 s 14,15; 1Sp2001 c 5 art 2 s 20; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 16



Section 126C.64 Net debt; determination.

126C.64 Net debt; determination.

In computing "net debt" and in determining whether a district is eligible for a state loan, state loans to the district shall not be considered, notwithstanding the provisions of any other general or special law.

HIST: 1967 c 583 s 7; 1998 c 397 art 7 s 48,164



Section 126C.65 Fund established; division into accounts.

126C.65 Fund established; division into accounts.

Subdivision 1. Maximum effort school loan fund. A "maximum effort school loan fund" for administration of moneys to be received and disbursed as authorized and required by sections 126C.61 to 126C.72 must be maintained in the state treasury. The fund must be divided into three accounts for the purposes specified in subdivisions 2, 3, 4, and 5.

Subd. 2. Debt service loan account. A debt service loan account must be maintained out of which loans under section 126C.68 must be made. All money appropriated to the fund by section 126C.66 shall be paid into this account initially.

Subd. 3. Capital loan account. A capital loan account must be maintained out of which loans under section 126C.69 must be made. On November 1 all moneys in the debt service loan account in excess of those for debt service loans then agreed to be made must be transferred to the capital loan account. On July 1, all moneys in the capital loan account in excess of those required for capital loans theretofore agreed to be made must be transferred to the debt service loan account.

Subd. 4. Loan repayment account. A loan repayment account must be maintained. All principal and interest paid by districts on debt service loans and capital loans made under section 126C.68 or 126C.69 must be paid into the account. The state's cost of administering the Maximum Effort School Aid Law must be paid out of this account, to an amount not exceeding $10,000 in any year. As soon as possible in each year after the committee has determined the ratio existing between the correct market value of all taxable property in each school district in the state and the "market value in money" of such property as recorded in accordance with section 270.13, the commissioner of revenue shall prepare a list of all such ratios. The clerical costs of preparing the list must be paid as a cost of administration of the Maximum Effort School Aid Law. The documents division of the department of administration may publish and sell copies of the list. The sums required to pay the principal of and interest on all school loan bonds as provided in section 126C.72 must be transferred out of the loan repayment account to the state bond fund.

Subd. 5. Excess money in loan repayment account. The commissioner shall transfer from the loan repayment account to the credit of the debt service loan account on November 1 of each year all money deposited to the credit of the loan repayment account that is not required for the payment of principal and interest and costs as prescribed in subdivision 4 but that is needed for debt service loans in the fiscal year beginning July 1, and those moneys are annually appropriated to that account for the purposes prescribed by the Maximum Effort School Aid Law. Money deposited to the credit of the loan repayment account and not required for the transfers or for the payment of principal and interest due on school loan bonds may be invested and reinvested in securities which are general obligations of the United States or the state of Minnesota. When all school loan bonds have been fully paid with interest accrued thereon, the balance remaining in the account must be transferred to the state bond fund.

HIST: Ex1959 c 27 s 4; 1961 c 752 s 1,2; 1963 c 601 s 2; 1965 c 875 s 3; 1973 c 582 s 3; 1975 c 339 s 8; 1981 c 358 art 9 s 2; 1990 c 562 art 11 s 3,4; 1991 c 45 s 1,2; 1994 c 465 art 2 s 1; 1998 c 397 art 7 s 49,164; art 11 s 3



Section 126C.66 Appropriation.

126C.66 Appropriation.

Subdivision 1. Appropriation. In addition to all sums which have been or may hereafter be appropriated by any law, the net proceeds of sale of any state school loan bonds authorized to be issued under section 126C.72, and all income received from the investment of said net proceeds is hereby appropriated to the school loan bond account in the state bond fund.

Subd. 2. Remaining money. Any amounts remaining in the fund on July 1, including any unused portion of the appropriation made in subdivision 1, must be available for use by the commissioner in making further debt service loans and capital loans.

Subd. 3. Principal interest payments. All payments of principal and interest on debt service notes or capital loan contracts, as received by the commissioner, are appropriated to the loan repayment account.

HIST: Ex1959 c 27 s 5; 1963 c 601 s 3; 1967 c 583 s 2; 1981 c 358 art 9 s 3; 1991 c 45 s 3; 1998 c 397 art 7 s 50,164; art 11 s 3



Section 126C.67 School loans.

126C.67 School loans.

Subdivision 1. Consideration by commissioner. The commissioner shall receive and consider applications for and grant or deny loans under sections 126C.61 to 126C.72.

Subd. 2. Application forms; rules. The commissioner, with the assistance of the attorney general or a designated assistant, shall prepare forms of applications for debt service loans and capital loans and instruments evidencing the loans. The commissioner must promulgate rules to facilitate the commissioner's operations in compliance with sections 126C.61 to 126C.72. The rules are subject to chapter 14.

Subd. 3. Clerk. The commissioner may employ a clerk to administer the Maximum Effort School Aid Law. The commissioner may fix the clerk's compensation, which must be paid out of the loan repayment account of the fund.

HIST: Ex1959 c 27 s 6; 1961 c 562 s 6; 1969 c 6 s 22; 1973 c 582 s 3; 1975 c 61 s 9; 1975 c 162 s 30; 1976 c 2 s 60; 1978 c 706 s 34; 1981 c 358 art 9 s 4; 1982 c 424 s 130; 1982 c 560 s 44; 1986 c 444; 1994 c 465 art 2 s 1; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 16; 1998 c 397 art 7 s 51,52,164; art 11 s 3; 1998 c 398 art 5 s 55



Section 126C.68 Debt service loans.

126C.68 Debt service loans.

Subdivision 1. Qualification; application; award; interest. Any district in which the required levy for debt service in any year will exceed its maximum effort debt service levy by ten percent or by $5,000, whichever is less, is qualified for a debt service loan hereunder in an amount not exceeding the amount applied for, and not exceeding one percent of the net debt of the district, and not exceeding the difference between the required and the maximum effort debt service levy in that year. Applications must be filed with the commissioner in each calendar year up to and including July 1. The commissioner shall determine whether the applicant is entitled to a loan and the amount thereof, and on or before October 1 shall certify to each applicant district the amount granted and its due date. The commissioner shall notify the county auditor of each county in which the district is located that the amount certified is available and appropriated for payment of principal and interest on its outstanding bonds. The auditors shall reduce by that amount the taxes otherwise leviable as the district's debt service levy on the tax rolls for that year. Each debt service loan shall bear interest from its date at a rate equal to the average annual rate payable on Minnesota state school loan bonds most recently issued prior to the disbursement of the loan to the district, but in no event less than 3-1/2 percent per annum on the principal amount from time to time remaining unpaid. Interest is payable on December 15 of the year following that in which the loan is received and annually thereafter.

Subd. 2. Note. Each debt service loan must be evidenced by a note executed on behalf of the district by the signatures of its chair or vice-chair and the school district clerk. The note must be dated November 1 of the year in which executed, and must state its principal amount, interest rate, and that it is payable at the commissioner's office. The note must have printed thereon, or the commissioner shall attach thereto, a grill for entry of the date and amount of each payment and allocations of each payment to accrued interest or principal. The note must also include a certificate to be executed by the county auditor of each county in which any portion of the district is situated, prior to the delivery of the note, stating that the county auditor has entered the debt service loan evidenced thereby in the auditor's bond register. The notes must be delivered to the commissioner not later than November 15 of the year in which executed. The commissioner shall cause a record to be made and preserved showing the obligor district and the date and principal amount of each note.

Subd. 3. Warrant. The commissioner shall issue to each district whose note has been so received a warrant on the debt service loan account of the maximum effort school loan fund, payable on presentation to the state treasurer out of any money in such account. The warrant shall be issued by the commissioner in sufficient time to coincide with the next date on which the district is obligated to make principal or interest payments on its bonded debt in the ensuing year. Interest must accrue from the date such warrant is issued. The proceeds thereof must be used by the district to pay principal or interest on its bonded debt falling due in the ensuing year.

Subd. 4. Levy. Each district receiving a debt service loan shall levy for debt service in that year and each year thereafter, until all its debts to the fund are paid, (a) the amount of its maximum effort debt service levy, or (b) the amount of its required debt service levy less the amount of any debt service loan in that year, whichever is greater. The district shall remit payments to the commissioner according to section 126C.71. By September 30, the commissioner shall notify the county auditor of each county containing taxable property situated within the school district of the amount of the maximum effort debt service levy of the district for that year, and said county auditor or auditors shall extend upon the tax rolls an ad valorem tax upon all taxable property within the district in the aggregate amount so certified.

HIST: Ex1959 c 27 s 7; 1961 c 752 s 3,4; 1965 c 875 s 4,5; 1969 c 1056 s 3,4; 1973 c 492 s 14; 1975 c 432 s 55-57; 1981 c 358 art 9 s 5,6; 1986 c 444; 1989 c 271 s 29; 1Sp1989 c 1 art 9 s 2,3; 1Sp1997 c 4 art 4 s 12; 1998 c 397 art 7 s 53,164; art 11 s 3



Section 126C.69 Capital loans.

126C.69 Capital loans.

Subdivision 1. Capital loan requests and uses. Capital loans are available only to qualifying districts. Capital loans must not be used for the construction of swimming pools, ice arenas, athletic facilities, auditoriums, bus garages, or heating system improvements. Proceeds of the loans may be used only for sites for education facilities and for acquiring, bettering, furnishing, or equipping education facilities. Contracts must be entered into within 18 months after the date on which each loan is granted. For purposes of this section, "education facilities" includes space for Head Start programs and social service programs.

Subd. 2. Capital loans eligibility. Beginning July 1, 1999, a district is not eligible for a capital loan unless the district's estimated net debt tax rate as computed by the commissioner after debt service equalization aid would be more than 30 percent of adjusted net tax capacity. The estimate must assume a 20-year maturity schedule for new debt.

Subd. 3. District request for review and comment. A district or a joint powers district that intends to apply for a capital loan must submit a proposal to the commissioner for review and comment according to section 123B.71 by July 1 of an odd-numbered year. The commissioner shall prepare a review and comment on the proposed facility, regardless of the amount of the capital expenditure required to construct the facility. In addition to the information provided under section 123B.71, subdivision 9, the commissioner shall require that predesign packages comparable to those required under section 16B.335 be prepared by the applicant school district. The predesign packages must be sufficient to define the scope, cost, and schedule of the project and must demonstrate that the project has been analyzed according to appropriate space needs standards and also consider the following criteria in determining whether to make a positive review and comment.

(a) To grant a positive review and comment the commissioner shall determine that all of the following conditions are met:

(1) the facilities are needed for pupils for whom no adequate facilities exist or will exist;

(2) there is evidence to indicate that the facilities will have a useful public purpose for at least the term of the bonds;

(3) no form of cooperation with another district would provide the necessary facilities;

(4) the facilities are comparable in size and quality to facilities recently constructed in other districts that have similar enrollments;

(5) the facilities are comparable in size and quality to facilities recently constructed in other districts that are financed without a capital loan;

(6) the district is projected to have adequate funds in its general operating budget to support a quality education for its students for at least the next five years;

(7) the current facility poses a threat to the life, health, and safety of pupils, and cannot reasonably be brought into compliance with fire, health, or life safety codes;

(8) the district has made a good faith effort, as evidenced by its maintenance expenditures, to adequately maintain the existing facility during the previous ten years and to comply with fire, health, and life safety codes and state and federal requirements for handicapped accessibility;

(9) the district has made a good faith effort to encourage integration of social service programs within the new facility;

(10) evaluations by boards of adjacent districts have been received; and

(11) the proposal includes a comprehensive technology plan that assures information access for the students, parents, and community.

(b) The commissioner may grant a negative review and comment if:

(1) the state demographer has examined the population of the communities to be served by the facility and determined that the communities have not grown during the previous five years;

(2) the state demographer determines that the economic and population bases of the communities to be served by the facility are not likely to grow or to remain at a level sufficient, during the next ten years, to ensure use of the entire facility;

(3) the need for facilities could be met within the district or adjacent districts at a comparable cost by leasing, repairing, remodeling, or sharing existing facilities or by using temporary facilities;

(4) the district plans do not include cooperation and collaboration with health and human services agencies and other political subdivisions; or

(5) if the application is for new construction, an existing facility that would meet the district's needs could be purchased at a comparable cost from any other source within the area.

Subd. 4. Multiple district proposals; review and comment. In addition to the requirements of subdivision 3, the commissioner may use additional requirements to determine a positive review and comment on projects that are designed to serve more than one district. These requirements may include:

(1) reducing or increasing the number of districts that plan to use the facility;

(2) location of the facility; and

(3) formation of a joint powers agreement among the participating districts.

Subd. 5. Adjacent district comments. The district must present the proposed project to the board of each adjacent district at a public meeting of that district. The board of an adjacent district must make a written evaluation of how the project will affect the future education and building needs of the adjacent district. The board must submit the evaluation to the applying district within 30 days of the meeting.

Subd. 6. District application for capital loan. The school board of a district desiring a capital loan shall adopt a resolution stating the amount proposed to be borrowed, the purpose for which the debt is to be incurred, and an estimate of the dates when the facilities for which the loan is requested will be contracted for and completed. Applications for loans must be accompanied by a copy of the adopted board resolution and copies of the adjacent district evaluations. The commissioner shall retain the evaluation as part of a permanent record of the district submitting the evaluation.

Applications must be in the form and accompanied by the additional data required by the commissioner. Applications must be received by the commissioner by September 1 of an odd-numbered year. A district must resubmit an application each odd-numbered year. Capital loan applications that do not receive voter approval or are not approved in law cancel July 1 of the year following application. When an application is received, the commissioner shall obtain from the commissioner of revenue the information in the revenue department's official records that is required to be used in computing the debt limit of the district under section 475.53, subdivision 4.

Subd. 7. Commissioner review; district proposals. By November 1 of each odd-numbered year, the commissioner must review all applications for capital loans that have received a positive review and comment. When reviewing applications, the commissioner must consider whether the criteria in subdivision 3 have been met. The commissioner may not approve an application if all of the required deadlines have not been met. The commissioner may either approve or reject an application for a capital loan.

Subd. 8. Recommendations of the commissioner. The commissioner shall examine and consider applications for capital loans that have been approved and promptly notify any district rejected of the decision.

The commissioner shall report each capital loan that has been approved by the commissioner and that has received voter approval to the education committees of the legislature by January 1 of each even-numbered year. The commissioner must not report a capital loan that has not received voter approval. The commissioner shall also report on the money remaining in the capital loan account and, if necessary, request that another bond issue be authorized.

Subd. 9. Loan amount limits. (a) A loan must not be recommended for approval for a district exceeding an amount computed as follows:

(1) the amount requested by the district under subdivision 6;

(2) plus the aggregate principal amount of general obligation bonds of the district outstanding on June 30 of the year following the year the application was received, not exceeding the limitation on net debt of the district in section 475.53, subdivision 4, or 450 percent of its adjusted net tax capacity as most recently determined, whichever is less;

(3) less the maximum net debt permissible for the district on December 1 of the year the application is received, under the limitation in section 475.53, subdivision 4, or 450 percent of its adjusted net tax capacity as most recently determined, whichever is less;

(4) less any amount by which the amount voted exceeds the total cost of the facilities for which the loan is granted.

(b) The loan may be approved in an amount computed as provided in paragraph (a), clauses (1) to (3), subject to later reduction according to paragraph (a), clause (4).

Subd. 10. Legislative action. Each capital loan must be approved in a law.

If the aggregate amount of the capital loans exceeds the amount that is or can be made available, the commissioner shall allot the available amount among any number of qualified applicant districts, according to the commissioner's judgment and discretion, based upon the districts' respective needs.

Subd. 11. District referendum. After receipt of the review and comment on the project and before January 1 of the even-numbered year, the question authorizing the borrowing of money for the facilities must be submitted by the school board to the voters of the district at a regular or special election. The question submitted must state the total amount to be borrowed from all sources. Approval of a majority of those voting on the question is sufficient to authorize the issuance of the obligations on public sale in accordance with chapter 475. The face of the ballot must include the following statement: "APPROVAL OF THIS QUESTION DOES NOT GUARANTEE THAT THE SCHOOL DISTRICT WILL RECEIVE A CAPITAL LOAN FROM THE STATE. THE LOAN MUST BE APPROVED BY THE STATE LEGISLATURE AND IS DEPENDENT ON AVAILABLE FUNDING." The district must mail to the commissioner a certificate by the clerk showing the vote at the election.

Subd. 12. Contract. (a) Each capital loan must be evidenced by a contract between the district and the state acting through the commissioner. The contract must obligate the state to reimburse the district, from the maximum effort school loan fund, for eligible capital expenses for construction of the facility for which the loan is granted, an amount computed as provided in subdivision 9. The commissioner must receive from the district a certified resolution of the board estimating the costs of construction and reciting that contracts for construction of the facilities for which the loan is granted have been awarded, that bonds of the district have been issued and sold in the amount necessary to pay all estimated costs of construction in excess of the amount of the loan, and that all work, when completed, meets or exceeds standards established in the State Building Code. The contract must obligate the district to repay the loan out of the excesses of its maximum effort debt service levy over its required debt service levy, including interest at a rate equal to the weighted average annual rate payable on Minnesota state school loan bonds issued or reissued for the project.

(b) The district must each year, as long as it is indebted to the state, levy for debt service (i) the amount of its maximum effort debt service levy or (ii) the amount of its required debt service levy, whichever is greater, except as the required debt service levy may be reduced by a loan under section 126C.68. The district shall remit payments to the commissioner according to section 126C.71.

(c) The commissioner shall supervise the collection of outstanding accounts due the fund and may, by notice to the proper county auditor, require the maximum levy to be made as required in this subdivision. Interest on capital loans must be paid on December 15 of the year after the year the loan is granted and annually in later years. By September 30, the commissioner shall notify the county auditor of each county containing taxable property situated within the district of the amount of the maximum effort debt service levy of the district for that year. The county auditor or auditors shall extend upon the tax rolls an ad valorem tax upon all taxable property within the district in the aggregate amount so certified.

Subd. 13. Loan forgiveness. If any capital loan is not paid within 50 years after it is granted from maximum effort debt service levies in excess of required debt service levies, the liability of the district on the loan is satisfied and discharged and interest on the loan ceases.

Subd. 14. Participation by county auditor; record of contract; payment of loan. The district must file a copy of the capital loan contract with the county auditor of each county in which any part of the district is situated. The county auditor shall enter the capital loan, evidenced by the contract, in the auditor's bond register. The commissioner shall keep a record of each capital loan and contract showing the name and address of the district, the date of the contract, and the amount of the loan initially approved. On receipt of the resolution required in subdivision 12, the commissioner shall issue warrants, which may be dispersed in accordance with the schedule in the contract, on the capital loan account for the amount that may be disbursed under subdivision 1. Interest on each disbursement of the capital loan amount accrues from the date on which the state treasurer issues the warrant.

Subd. 15. Bond sale limitations. (a) A district having an outstanding state loan must not issue and sell any bonds on the public market, except to refund state loans, unless it agrees to make the maximum effort debt service levy in each later year at the higher rate provided in section 126C.63, subdivision 8, and unless it schedules the maturities of the bonds according to section 475.54, subdivision 2. A district that refunds bonds at a lower interest rate may continue to make the maximum effort debt service levy in each later year at the current rate provided in section 126C.63, subdivision 8, if the district can demonstrate to the commissioner's satisfaction that the district's repayments of the state loan will not be reduced below the previous year's level. The district must report each sale to the commissioner.

(b) For a capital loan issued prior to July 1, 2001, after the district's capital loan has been outstanding for 30 years, the district must not issue bonds on the public market except to refund the loan.

(c) For a capital loan issued on or after July 1, 2001, after the district's capital loan has been outstanding for 20 years, the district must not issue bonds on the public market except to refund the loan.

HIST: 1990 c 562 art 11 s 5; 1992 c 499 art 5 s 6; 1993 c 224 art 5 s 14-17; 1Sp1995 c 2 art 1 s 27-31; 1Sp1995 c 3 art 1 s 16; art 16 s 13; 1Sp1997 c 4 art 4 s 13,14; 1998 c 397 art 7 s 54-62,164; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 4 s 16,17; 2000 c 489 art 5 s 12; 1Sp2001 c 5 art 2 s 21-25; 1Sp2001 c 6 art 1 s 55 subd 2; art 4 s 17,18



Section 126C.70 Prepayments.

126C.70 Prepayments.

A district may at any time pay the entire principal or part thereof and interest then due on a note or contract held by the state, out of any moneys not needed for school purposes. The district may issue and sell its refunding bonds in accordance with chapter 475, for such purpose, by actions of its school board and without the necessity of a vote by its electors, if such refunding bonds plus its net debt does not exceed the debt limit prescribed by chapter 475. Any such refunding bonds may bear interest at a rate or rates higher or lower than the rate payable on the loan or loans refunded thereby.

HIST: Ex1959 c 27 s 9; 1961 c 752 s 7; 1998 c 397 art 7 s 63,164



Section 126C.71 Payment and applications of payment.

126C.71 Payment and applications of payment.

Subdivision 1. Payment. (a) On November 20 of each year, each district having an outstanding capital loan or debt service loan shall compute the excess amount in the debt redemption fund. The commissioner shall prescribe the form and calculation to be used in computing the excess amount. A completed copy of this form shall be sent to the commissioner before December 1 of each year. The commissioner may recompute the excess amount and shall promptly notify the district of the recomputed amount.

(b) On December 15 of each year, the district shall remit to the commissioner an amount equal to the greater of:

(i) the excess amount in the debt redemption fund; or

(ii) the amount by which the maximum effort debt service levy exceeds the required debt service levy for that calendar year.

Any late payments shall be assessed an interest charge using the interest rates specified for the debt service notes and capital loan contracts.

(c) If a payment required under the Maximum Effort School Aid Law is not made within 30 days, the commissioner may reduce any subsequent payments due the district under this chapter and chapters 120B, 122A, 123A, 123B, 124D, 125A, and 127A by the amount due, after providing written notice to the district.

Subd. 2. Application of payments. The commissioner shall apply payments received under the Maximum Effort School Aid Law and aids withheld according to subdivision 1, paragraph (b), as follows: First, to payment of interest accrued on its notes, if any; second, to interest on its contracts, if any; third, toward principal of its notes, if any; and last, toward principal of its contracts, if any. While more than one note or more than one contract is held, priority of payment of interest must be given to the one of earliest date, and after interest accrued on all notes is paid, similar priority shall be given in the application of any remaining amount to the payment of principal. In any year when the receipts from a district are not sufficient to pay the interest accrued on any of its notes or contracts, the deficiency must be added to the principal, and the commissioner shall notify the district and each county auditor concerned of the new amount of principal of the note or contract.

HIST: Ex1959 c 27 s 10; 1975 c 432 s 62; 1Sp1997 c 4 art 4 s 15; 1998 c 397 art 7 s 64,164; art 11 s 3



Section 126C.72 Issuance and sale of bonds.

126C.72 Issuance and sale of bonds.

Subdivision 1. Certification. On or before October 1 in each year, the commissioner shall certify to the commissioner of finance the amount anticipated to be needed for debt service loans and capital loans to be made under the Maximum Effort School Aid Law prior to October 1 in the following year. Each such certification of the commissioner shall also state an estimate of the dates and amounts the certified amount will be needed in the maximum effort school loan fund and an estimate as to the years and amounts in which payments on debt service loans and capital loans will be received.

Subd. 2. Issuance and sale of bonds; commissioner of finance. Upon receipt of each such certification, subject to authorization as provided in subdivision 4, the commissioner of finance shall from time to time as needed issue and sell state of Minnesota school loan bonds in the aggregate principal amount stated in the commissioner's certificate, for the prompt and full payment of which, with the interest thereon, the full faith, credit, and taxing powers of the state are hereby irrevocably pledged. The commissioner of finance shall credit the net proceeds of the sale of the bonds to the purposes for which they are appropriated by section 126C.66, subdivision 1. The bonds shall be issued and sold at such price, in such manner, in such number of series, at such times, and in such form and denominations, shall bear such dates of issue and of maturity, either without option of prior redemption or subject to prepayment upon such notice and at such times and prices, shall bear interest at such rate or rates and payable at such intervals, shall be payable at such bank or banks within or without the state, with such provisions for registration, conversion, and exchange, and for the issuance of notes in anticipation of the sale and delivery of definitive bonds, and in accordance with such further provisions as the commissioner of finance shall determine subject to the limitations stated in this subdivision (but not subject to chapter 14, including section 14.386). The maturity date must not be more than 20 years after the date of issue of any bond and the principal amounts. The due dates must conform as near as may be with the commissioner's estimates of dates and amounts of payments to be received on debt service and capital loans. The bonds and any interest coupons attached to them must be executed by the commissioner of finance and attested by the state treasurer under their official seals. The signatures of these officers and their seals may be printed, lithographed, stamped, engraved, or otherwise reproduced thereon. Each bond must be authenticated by the manual signature on its face of one of the officers or a person authorized to sign on behalf of a bank or trust company designated by the commissioner to act as registrar or other authenticating agent. The commissioner of finance is authorized and directed to ascertain and certify to purchasers of the bonds the performance and existence of all acts, conditions, and things necessary to make them valid and binding general obligations of the state of Minnesota in accordance with their terms.

Subd. 3. School loan bond account. The commissioner of finance shall maintain a separate school loan bond account in the state bond fund, showing all money transferred to that fund for the payment of school loan bonds and all income received from the investment of such money. On December 1, the commissioner of finance shall transfer to the bond account as much of the money then on hand in the loan repayment account in the maximum effort school loan fund as will be sufficient, with the balance then on hand in said bond account, to pay all principal and interest due and to become due within the next ensuing year and July 1 in the second ensuing year on school loan bonds issued and sold pursuant to this section. If money is not available for the transfer in the full amount required, and if any principal or interest on school loan bonds should become due at any time when there is not on hand a sufficient amount from any of the sources herein appropriated for the payment thereof, the moneys must be paid out of the general fund in the state treasury according to section 16A.641, and the amount necessary therefor is hereby appropriated.

Subd. 4. Authority for issuance of bonds. Bonds shall be issued pursuant to this section only when authorized by a law specifying the purpose thereof and the maximum amount of the proceeds authorized to be expended for that purpose. Any act authorizing the issuance of bonds in the manner provided in this section shall, together with this section, constitute complete authority for the issue, and the bonds shall not be subject to the restrictions or limitations contained in any other law. Bonds issued pursuant hereto may be sold at public or private sale and shall be deemed "authorized securities" within the provisions of section 50.14 and acts amendatory thereof or supplemental thereto.

HIST: Ex1959 c 27 s 12; 1963 c 601 s 4; 1965 c 875 s 13; 1969 c 399 s 49; 1973 c 492 s 14; 1980 c 509 s 34; 1980 c 607 art 14 s 29; 1982 c 424 s 130; 1983 c 301 s 135; 1Sp1985 c 14 art 4 s 22; 1986 c 444; 1991 c 45 s 4; 1994 c 647 art 5 s 4; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 17; 1998 c 397 art 7 s 65,164; art 11 s 3






Chapter 127 Proceedings, Prohibitions, Policies

Section 127.01 MS 1996 Repealed, 1998 c 397 art 11 s 2

127.01 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.01 MS 1996 Repealed, 1998 c 397 art 11 s 2



Section 127.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.02 MS 1996 Renumbered 123B.24



Section 127.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.03 MS 1996 Renumbered 123B.25



Section 127.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.04 MS 1996 Renumbered 123B.26



Section 127.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.05 MS 1996 Renumbered 126C.47



Section 127.051 Repealed, Ex1959 c 71 art 8 s 26

127.051 Repealed, Ex1959 c 71 art 8 s 26



Section 127.052 Repealed, Ex1959 c 71 art 8 s 26

127.052 Repealed, Ex1959 c 71 art 8 s 26



Section 127.053 Renumbered 128.234

127.053 Renumbered 128.234



Section 127.054 Renumbered 128.235

127.054 Renumbered 128.235



Section 127.056 Repealed, Ex1959 c 71 art 8 s 26

127.056 Repealed, Ex1959 c 71 art 8 s 26



Section 127.057 Repealed, Ex1959 c 71 art 8 s 26

127.057 Repealed, Ex1959 c 71 art 8 s 26



Section 127.058 Repealed, Ex1959 c 71 art 8 s 26

127.058 Repealed, Ex1959 c 71 art 8 s 26



Section 127.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.06 MS 1996 Renumbered 123B.27



Section 127.07 MS 1967 Repealed, 1969 c 380 s 2

127.07 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.07 MS 1967 Repealed, 1969 c 380 s 2



Section 127.071 Repealed, 1974 c 572 s 16

127.071 Repealed, 1974 c 572 s 16



Section 127.08 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.08 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.08 MS 1996 Renumbered 123B.30



Section 127.09 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.09 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.09 MS 1996 Renumbered 123B.15



Section 127.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.10 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.10 MS 1996 Renumbered 123B.16



Section 127.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.11 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.11 MS 1996 Renumbered 123B.17



Section 127.12 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.12 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.12 MS 1996 Renumbered 123B.18



Section 127.13 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.13 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.13 MS 1996 Renumbered 123B.19



Section 127.14 MS 1974 Repealed, 1975 c 162 s 42

127.14 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

127.14 MS 1974 Repealed, 1975 c 162 s 42



Section 127.15 Renumbered 123B.20

127.15 Renumbered 123B.20



Section 127.16 Renumbered 123B.21

127.16 Renumbered 123B.21



Section 127.17 Subdivisions renumbered, repealed, or no longer in effect

127.17 Subdivision 1. Renumbered 121A.70 subd 1

Subd. 2. Repealed, 1998 c 397 art 9 s 25

Subd. 3. Renumbered 121A.70 subd 2

Subd. 4. Renumbered 121A.70 subd 3



Section 127.18 Repealed, 1975 c 162 s 42

127.18 Repealed, 1975 c 162 s 42



Section 127.19 Renumbered 120A.32

127.19 Renumbered 120A.32



Section 127.20 Renumbered 120A.34

127.20 Renumbered 120A.34



Section 127.21 Renumbered 123B.22

127.21 Renumbered 123B.22



Section 127.22 Repealed, 1980 c 609 art 6 s 48

127.22 Repealed, 1980 c 609 art 6 s 48



Section 127.23 Renumbered 127A.10

127.23 Renumbered 127A.10



Section 127.24 Repealed, 1973 c 121 s 2

127.24 Repealed, 1973 c 121 s 2



Section 127.25 Renumbered 123A.49

127.25 Renumbered 123A.49



Section 127.26 Renumbered 121A.40

127.26 Renumbered 121A.40



Section 127.27 Renumbered 121A.41

127.27 Renumbered 121A.41



Section 127.28 Renumbered 121A.42

127.28 Renumbered 121A.42



Section 127.281 Renumbered 121A.43

127.281 Renumbered 121A.43



Section 127.282 Renumbered 121A.44

127.282 Renumbered 121A.44



Section 127.29 Renumbered 121A.45

127.29 Renumbered 121A.45



Section 127.30 Subdivisions renumbered, repealed, or no longer in effect

127.30 Subdivision 1. Renumbered 121A.46 subd 1

Subd. 1a. Renumbered 121A.46 subd 2

Subd. 2. Renumbered 121A.46 subd 3

Subd. 3. Renumbered 121A.46 subd 4



Section 127.31 Subdivisions renumbered, repealed, or no longer in effect

127.31 Subdivision 1. Renumbered 121A.47 subd 1

Subd. 2. Renumbered 121A.47 subd 2

Subd. 3. Renumbered 121A.47 subd 3

Subd. 4. Renumbered 121A.47 subd 4

Subd. 5. Renumbered 121A.47 subd 5

Subd. 6. Repealed, 1Sp1997 c 4 art 7 s 58

Subd. 7. Renumbered 121A.47 subd 6

Subd. 8. Renumbered 121A.47 subd 7

Subd. 9. Renumbered 121A.47 subd 8

Subd. 10. Renumbered 121A.47 subd 9

Subd. 11. Renumbered 121A.47 subd 10

Subd. 12. Renumbered 121A.47 subd 11

Subd. 13. Renumbered 121A.47 subd 12

Subd. 14. Renumbered 121A.47 subd 13

Subd. 15. Renumbered 121A.47 subd 14



Section 127.311 Renumbered 121A.48

127.311 Renumbered 121A.48



Section 127.32 Renumbered 121A.49

127.32 Renumbered 121A.49



Section 127.33 Renumbered 121A.50

127.33 Renumbered 121A.50



Section 127.34 Renumbered 121A.51

127.34 Renumbered 121A.51



Section 127.35 Renumbered 121A.52

127.35 Renumbered 121A.52



Section 127.36 Renumbered 121A.53

127.36 Renumbered 121A.53



Section 127.37 Renumbered 121A.54

127.37 Renumbered 121A.54



Section 127.38 Renumbered 121A.55

127.38 Renumbered 121A.55



Section 127.39 Renumbered 121A.56

127.39 Renumbered 121A.56



Section 127.40 Renumbered 121A.60

127.40 Renumbered 121A.60



Section 127.41 Renumbered 121A.61

127.41 Renumbered 121A.61



Section 127.411 Renumbered 121A.62

127.411 Renumbered 121A.62



Section 127.412 Renumbered 121A.63

127.412 Renumbered 121A.63



Section 127.413 Renumbered 121A.64

127.413 Renumbered 121A.64



Section 127.42 Renumbered 121A.65

127.42 Renumbered 121A.65



Section 127.43 Renumbered 121A.66

127.43 Renumbered 121A.66



Section 127.44 Renumbered 121A.67

127.44 Renumbered 121A.67



Section 127.45 Renumbered 121A.58

127.45 Renumbered 121A.58



Section 127.455 Subdivisions renumbered, repealed, or no longer in effect

127.455 Subdivision 1. Renumbered 121A.03 subd 1

Subd. 2. Renumbered 121A.03 subd 3



Section 127.46 Renumbered 121A.03 subd 2

127.46 Renumbered 121A.03 subd 2



Section 127.465 Renumbered 121A.69

127.465 Renumbered 121A.69



Section 127.47 Renumbered 121A.72

127.47 Renumbered 121A.72



Section 127.48 Renumbered 121A.05

127.48 Renumbered 121A.05






Chapter 127A State Administration of Education

Section 127A.01 Definitions.

127A.01 Definitions.

For the purpose of this chapter, the terms defined in section 120A.05 have the same meaning.

HIST: Ex1959 c 71 art 2 s 1; 1998 c 397 art 4 s 51; art 11 s 3



Section 127A.05 Commissioner of children, families, and learning.

127A.05 Commissioner of children, families, and learning.

Subdivision 1. Appointment and duties. The department shall be under the administrative control of the commissioner of children, families, and learning which office is established. The governor shall appoint the commissioner under the provisions of section 15.06.

The commissioner shall be a person who possesses educational attainment and breadth of experience in the administration of public education and of the finances pertaining thereto commensurate with the spirit and intent of this code. Notwithstanding any other law to the contrary, the commissioner may appoint two deputy commissioners who shall serve in the unclassified service. The commissioner shall also appoint other employees as may be necessary for the organization of the department. The commissioner shall perform such duties as the law and rules may provide and be held responsible for the efficient administration and discipline of the department. The commissioner is charged with the execution of powers and duties to promote public education in the state and to safeguard the finances pertaining thereto.

Subd. 2. Review of state laws and rules. The commissioner shall review all education-related mandates in state law or rule once every four years to determine which mandates fail to adequately promote public education in the state. The commissioner shall report the findings of the review to the education committees of the legislature by February 1 in the year following the completion of the review.

Subd. 3. General supervision over public schools and educational agencies. The commissioner of children, families, and learning shall adopt goals for and exercise general supervision over public schools and public educational agencies in the state, classify and standardize public elementary and secondary schools, and prepare for them outlines and suggested courses of study. The commissioner shall develop a plan to attain the adopted goals. The commissioner may recognize educational accrediting agencies for the sole purposes of sections 120A.22, 120A.24, and 120A.26.

Subd. 4. Administrative rules. The commissioner may adopt new rules or amend any existing rules only under specific authority and consistent with the requirements of chapter 14. The commissioner may repeal any existing rules adopted by the commissioner. Notwithstanding the provisions of section 14.05, subdivision 4, the commissioner may grant a variance to rules adopted by the commissioner upon application by a school district for purposes of implementing experimental programs in learning or school management. This subdivision shall not prohibit the commissioner from making technical changes or corrections to rules adopted by the commissioner.

Subd. 5. Evening schools. The commissioner shall exercise general supervision over the public evening schools, adult education programs, and summer programs.

Subd. 6. Survey of districts. The commissioner of children, families, and learning shall survey the state's school districts and teacher preparation programs and report to the education committees of the legislature by January 15 of each odd-numbered year on the status of teacher early retirement patterns, the teacher shortage, and the substitute teacher shortage, including patterns and shortages in subject areas and regions of the state. The report must also include how districts are making progress in hiring teachers and substitutes in the areas of shortage and a five-year projection of teacher demand for each district.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; art 11 s 3; 1998 c 398 art 6 s 4-12; 1999 c 241 art 9 s 30,31; 2000 c 489 art 6 s 26; art 10 s 15



Section 127A.06 Recommendations; budget.

127A.06 Recommendations; budget.

The commissioner of children, families, and learning shall recommend to the governor and legislature such modification and unification of laws relating to the state system of education as shall make those laws more readily understood and more effective in execution. The commissioner of children, families, and learning shall prepare a biennial education budget which shall be submitted to the governor and legislature, such budget to contain a complete statement of finances pertaining to the maintenance of the state department and to the distribution of state aid.

HIST: Ex1959 c 71 art 2 s 14; 1991 c 265 art 11 s 2; 1993 c 224 art 12 s 7; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 2



Section 127A.07 Shared service agreements.

127A.07 Shared service agreements.

The commissioner may make a shared service agreement with another public agency. The agreement must be of mutual benefit to the state, the department, and the other agency. The term of the agreement must not be more than three years. The commissioner and the other agency need not consult the legislative advisory commission before making the agreement.

Charges by the department and the other agency must be on an actual cost basis, and the receipts are dedicated to the operation of the department or agency receiving them and are appropriated for that purpose.

HIST: 1Sp1985 c 12 art 7 s 6; 1998 c 397 art 4 s 51



Section 127A.08 Conference and workshop fee receipts; receipts and payments from public and nonprofit private agencies.

127A.08 Conference and workshop fee receipts; receipts and payments from public and nonprofit private agencies.

Subdivision 1. Conference and workshop fees. The commissioner may establish procedures to set and collect fees to defray costs of conferences and workshops conducted by the department. The commissioner may keep accounts as necessary within the state's accounting system for the deposit of the conference and workshop fee receipts.

Subd. 2. Appropriation. The receipts collected under subdivision 1 are appropriated for payment of expenses relating to the workshops and conferences.

Subd. 3. Carry-over authority. Unobligated balances under subdivision 1 may be carried over as follows:

(1) when expenditures for which the receipts have been designated occur in the following fiscal year; or

(2) to allow retention of minor balances in accounts for conferences that are scheduled annually.

Subd. 4. Receipts and reimbursements. The commissioner may accept receipts and payments from public and nonprofit private agencies for related costs for partnership or cooperative endeavors involving education activities that are for the mutual benefit of the state, the department, and the other agency. The commissioner may keep accounts as necessary within the state's accounting system. The receipts must be deposited in the special revenue fund.

HIST: 1991 c 265 art 9 s 14; 1998 c 397 art 4 s 51



Section 127A.09 Federal aid for education.

127A.09 Federal aid for education.

Subdivision 1. Acceptance. The commissioner may accept and administer federal funds when such funds become available that further public education and are consistent with state policy and the mission of the department. Acceptance of the money is subject to department of finance policy and procedure regarding federal funds.

Subd. 2. State plans. If the granting federal agency requires a state plan addressing policy for expenditure, the commissioner shall adopt a state plan in conformity with state and federal regulations and guidelines prior to commissioner acceptance.

Subd. 3. Depository. The state treasurer is the custodian of all money received from the United States on account of the acceptance and shall disburse the money on requisitioning of the commissioner through the state payment system for purposes consistent with the respective acts of Congress and federal grant.

HIST: 1993 c 224 art 11 s 1; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.10 State officials and school board members to be disinterested; penalty.

127A.10 State officials and school board members to be disinterested; penalty.

If the commissioner of children, families, and learning, an assistant or any employee connected with the commissioner's office, or any member of any school board shall accept or receive any money, gift or any property, or favor from any person, firm, or corporation offering for sale any textbooks, or any agent thereof, or from any person in any way interested in the sale of textbooks, the person accepting or receiving it shall, upon conviction, be punished by a fine not exceeding $700, or by imprisonment in the county jail for not more than six months, or both by such fine and imprisonment.

HIST: Ex1959 c 71 art 8 s 23; 1984 c 628 art 3 s 11; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51



Section 127A.11 Monitor medical assistance services for disabled students.

127A.11 Monitor medical assistance services for disabled students.

The commissioner of children, families, and learning, in cooperation with the commissioner of human services, shall monitor the costs of health-related, special education services provided by public schools.

HIST: 1999 c 245 art 4 s 6



Section 127A.12 Commissioner membership in certain organizations.

127A.12 Commissioner membership in certain organizations.

The commissioner may become a member of the council of chief state school officers, an association of state departments of education, and pay membership dues and contribute to the association for services rendered to the state department on the basis of actual and necessary expenses incurred by the council in preparing these services.

HIST: Ex1959 c 71 art 2 s 4; 1961 c 556 s 1; 1971 c 679 s 1; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.13 Contracts with federal government.

127A.13 Contracts with federal government.

Subdivision 1. Rules governing. The commissioner shall prescribe rules under which contracts, agreements, or arrangements may be made with agencies of the federal government for funds, services, commodities, or equipment to be made available to the public tax-supported schools, school systems and educational institutions under the supervision or control of the commissioner.

Subd. 2. Rules prescribed by commissioner. All contracts, agreements or arrangements made by public tax-supported schools, school systems or educational institutions under the supervision or control of the commissioner involving funds, services, commodities, or equipment which may be provided by agencies of the federal government shall be entered into in accordance with rules prescribed by the commissioner and in no other manner.

HIST: Ex1959 c 71 art 2 s 5; 1985 c 248 s 70; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.14 Commissioner purchase of annuity for employees.

127A.14 Commissioner purchase of annuity for employees.

Subdivision 1. Purchase of annuity contract; allocation of portion of employee compensation. At the request of an employee, the commissioner of children, families, and learning may negotiate and purchase an individual annuity contract from a company licensed to do business in the state of Minnesota for an employee for retirement or other purposes and may allocate a portion of the compensation otherwise payable to the employee as salary for the purpose of paying the entire premium due or to become due under such contract. The allocation shall be made in a manner which will qualify the annuity premiums, or a portion thereof, for the benefit afforded under section 403(b) of the current federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own such contract and the employee's rights thereunder shall be nonforfeitable except for failure to pay premiums.

Subd. 2. Annuity account; appropriation. All amounts so allocated shall be deposited in an annuity account which is hereby established in the state treasury. There is annually appropriated from the annuity account in the state treasury to the commissioner of children, families, and learning all moneys deposited therein for the payment of annuity premiums when due or for other application in accordance with the salary agreement entered into between the employee and the commissioner of children, families, and learning. The moneys in the annuity account in the state treasury are not subject to the budget, allotment, and incumbrance system provided for in chapter 16A and any act amendatory thereof.

HIST: 1969 c 751 s 1; 1977 c 410 s 12; 1986 c 444; 1998 c 397 art 4 s 51; 1998 c 398 art 5 s 55



Section 127A.15 Library information services.

127A.15 Library information services.

Subdivision 1. Providing library information. The department may provide library information services it considers appropriate and necessary to any state agency, governmental unit, nonprofit organization, or private entity. The department may collect reasonable fees not to exceed its actual costs for providing the information services. The department may also accept money from any public or private source to defray the cost of providing the information services.

Subd. 2. Appropriation. The fees charged and money accepted by the department under subdivision 1 shall be deposited in the state treasury and credited to a special account. Money in the account is appropriated to the department to defray the costs of providing the information services.

HIST: (3018) 1921 c 397 s 4; 1983 c 314 art 11 s 22; 1986 c 471 s 1; 1998 c 397 art 4 s 51



Section 127A.16 Repealed, 1998 c 398 art 6 s 38

127A.16 Repealed, 1998 c 398 art 6 s 38



Section 127A.17 Uniform systems of records and of accounting; commissioner.

127A.17 Uniform systems of records and of accounting; commissioner.

The commissioner of children, families, and learning shall prepare a uniform system of records for public schools and require reports from superintendents and principals of schools, teachers, school officers, and the chief officers of public and other educational institutions to give such facts as it may deem of public value. All reports required of school districts by the commissioner shall be in conformance with the uniform financial accounting and reporting system. With the cooperation of the state auditor, the commissioner shall establish and carry into effect a uniform system of accounting by public school officers and shall have authority to supervise and examine the accounts and other records of all public schools.

HIST: Ex1959 c 71 art 2 s 16; 1969 c 1129 art 8 s 16; 1977 c 305 s 41; 1978 c 764 s 8; 1983 c 150 s 1; 1992 c 499 art 8 s 1; 1993 c 224 art 9 s 16,17; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51; 1998 c 398 art 6 s 4-12



Section 127A.18 Management assistance to school districts.

127A.18 Management assistance to school districts.

The department shall provide management assistance if requested by a district. The assistance may include:

(1) developing data and assumptions for the district to use in setting priorities and goals and in considering management and organizational alternatives; and

(2) analyzing and assessing alternative methods of organization and management, including opportunities for coordination and cooperation with other districts, and assessing the relative costs and benefits of the alternatives.

HIST: 1Sp1985 c 12 art 8 s 4; 1998 c 397 art 4 s 51



Section 127A.19 Financial management assistance and training to school districts and school sites.

127A.19 Financial management assistance and training to school districts and school sites.

The department of children, families, and learning shall make available to school districts and individual school sites assistance and training in financial management. The assistance and training shall be in at least the following areas:

(1) provision of an updated uniform financial and reporting system manual in both hard copy and computerized form which will be applicable to both the school district and to a school site under site-based management;

(2) regularly scheduled training and assistance in accounting and financial operations, and special assistance as requested;

(3) long-term financial planning, including that involved with district reorganization;

(4) district and school level expenditure and revenue budgeting and other fiscal and organizational requirements, including that under site-based management;

(5) assistance with school, district, and regional capital budget planning; and

(6) the development of a model reporting system for school sites for resource use and outcome achievement. The model shall include characteristics about the student population, staffing levels, and achievement results attributable to the instructional and organizational structure of the school site.

HIST: 1993 c 224 art 7 s 5; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 51



Section 127A.30 Permanent school fund advisory committee.

127A.30 Permanent school fund advisory committee.

A state permanent school fund advisory committee is established to advise the department of natural resources on the management of permanent school fund land, which is held in trust for the school districts of the state. The advisory committee must consist of the following persons or their designees: the chairs of the education committees of the legislature, the chairs of the senate committee on finance and house committee on ways and means, the commissioner of children, families, and learning, one superintendent from a nonmetropolitan district, and one superintendent from a metropolitan area district. The school district superintendents shall be appointed by the commissioner of children, families, and learning.

The advisory committee shall review the policies of the department of natural resources and current statutes on management of school trust fund lands at least semiannually and shall recommend necessary changes in statutes, policy, and implementation in order to ensure provident utilization of the permanent school fund lands.

HIST: 1982 c 548 art 4 s 2; 1986 c 444; 1993 c 4 s 16; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 5,51; art 11 s 3; 1998 c 398 art 6 s 22



Section 127A.31 Goal of the permanent school fund.

127A.31 Goal of the permanent school fund.

The legislature intends that it is the goal of the permanent school fund to secure the maximum long-term economic return from the school trust lands consistent with the fiduciary responsibilities imposed by the trust relationship established in the Minnesota Constitution, with sound natural resource conservation and management principles, and with other specific policy provided in state law.

HIST: 1985 c 116 s 2; 1998 c 397 art 4 s 51



Section 127A.32 School endowment fund; designation.

127A.32 School endowment fund; designation.

For the purpose of aid to public schools, a school endowment fund is established.

The school endowment fund shall consist of the income from the permanent school fund. The commissioner may accept for and on behalf of the permanent school fund a donation of cash, marketable securities, or other personal property. A noncash donation, other than a donation of marketable securities, must be disposed of for cash as soon as the commissioner can obtain fair market value for the donation. Marketable securities may be disposed of at the discretion of the state board of investment consistent with sections 11A.16 and 11A.24. A cash donation and the cash receipts from a donation disposed of for cash must be credited immediately to the permanent school fund. Earnings from marketable securities are earnings of the permanent school fund.

HIST: Ex1959 c 71 art 5 s 8; 1969 c 399 s 13; 1989 c 51 s 2; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 6,51



Section 127A.33 School endowment fund; apportionment.

127A.33 School endowment fund; apportionment.

The commissioner shall apportion the school endowment fund semiannually on the first Monday in March and September in each year, to districts whose schools have been in session at least nine months. The apportionment shall be in proportion to the number of pupils in average daily membership during the preceding year. The apportionment shall not be paid to a district for pupils for whom tuition is received by the district.

HIST: Ex1959 c 71 art 5 s 9; Ex1971 c 31 art 20 s 15; 1978 c 706 s 29; 1Sp1985 c 12 art 1 s 3; 1993 c 224 art 13 s 31; 1996 c 412 art 1 s 5; 1998 c 397 art 4 s 7,51



Section 127A.34 County auditor and commissioner duties.

127A.34 County auditor and commissioner duties.

Subdivision 1. Copy to commissioner of finance; appropriation. The commissioner shall furnish a copy of the apportionment of the school endowment fund to the commissioner of finance, who thereupon shall draw warrants on the state treasury, payable to the several districts, for the amount due each district. There is hereby annually appropriated from the school endowment fund the amount of such apportionments.

Subd. 2. Apportionments to districts. The county auditor each year shall apportion to the districts within the county the amount received from power line taxes under section 273.42, liquor licenses, fines, estrays, and other sources belonging to the general fund. The apportionments must be made in proportion to each district's net tax capacity within the county in the prior year. The apportionments must be made and amounts distributed to the districts at the times provided for the settlement and distribution of real and personal property taxes under sections 276.09, 276.11, and 276.111, except that all of the power line taxes apportioned to a district from the county school fund must be included in the first half distribution of property taxes to the district. No district shall receive any part of the money received from liquor licenses unless all sums paid for such licenses in such district are apportioned to the county school fund.

Subd. 3. Report to commissioner of children, families, and learning. The county auditor, on the first Wednesday after such apportionment, shall report to the commissioner on the amount apportioned, the sources from which such money was received, and the net tax capacity of each district in the county.

HIST: Ex1959 c 71 art 5 s 10; 1969 c 16 s 1,2; Ex1971 c 31 art 20 s 16; 1973 c 492 s 14; 1Sp1985 c 12 art 1 s 4; 1986 c 444; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1990 c 562 art 10 s 1; 1990 c 604 art 3 s 3; 1993 c 224 art 13 s 32; 1998 c 397 art 4 s 8,9,51



Section 127A.40 Manner of payment of state aids.

127A.40 Manner of payment of state aids.

It shall be the duty of the commissioner to deliver to the commissioner of finance a certificate for each district entitled to receive state aid under the provisions of this chapter. Upon the receipt of such certificate, it shall be the duty of the commissioner of finance to draw a warrant upon the state treasurer in favor of the district for the amount shown by each certificate to be due to the district. The commissioner of finance shall transmit such warrants to the district together with a copy of the certificate prepared by the commissioner.

HIST: Ex1959 c 71 art 5 s 12; 1965 c 537 s 1; 1969 c 16 s 3; 1969 c 399 s 14; 1973 c 492 s 14; 1978 c 616 s 7; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 10,51



Section 127A.41 Distribution of school aids; appropriation.

127A.41 Distribution of school aids; appropriation.

Subdivision 1. Commissioner duties. The commissioner shall supervise distribution of school aids and grants in accordance with law. The commissioner may make rules consistent with law for the distribution to enable districts to perform efficiently the services required by law and further education in the state, including reasonable requirements for the reports and accounts to it as will assure accurate and lawful apportionment of aids. State and federal aids and discretionary or entitlement grants distributed by the commissioner shall not be subject to the contract approval procedures of the commissioner of administration or to chapter 16A, 16B, or 16C. The commissioner shall adopt internal procedures for administration and monitoring of aids and grants.

Subd. 2. Errors in distribution. On determining that the amount of state aid distributed to a school district is in error, the commissioner is authorized to adjust the amount of aid consistent with this subdivision. On determining that the amount of aid is in excess of the school district's entitlement, the commissioner is authorized to recover the amount of the excess by any appropriate means. Notwithstanding the fiscal years designated by the appropriation, the excess may be recovered by reducing future aid payments to the district. Notwithstanding any law to the contrary, if the aid reduced is not of the same type as that overpaid, the district must adjust all necessary financial accounts to properly reflect all revenues earned in accordance with the uniform financial accounting and reporting standards pursuant to sections 123B.75 to 123B.83. Notwithstanding the fiscal years designated by the appropriation, on determining that the amount of an aid paid is less than the school district's entitlement, the commissioner is authorized to increase such aid from the current appropriation.

Subd. 3. Audits. The commissioner shall establish procedures for conducting and shall conduct audits of district records and files for the purpose of verifying district pupil counts, levy limitations, and aid entitlements. The commissioner shall establish procedures for selecting and shall select districts to be audited. Disparities, if any, between pupil counts, levy limitations, or aid entitlements determined by audit of district records and files and data reported by districts in reports, claims and other documents shall be reviewed by the commissioner who shall order increases or decreases accordingly. Whenever possible, the commissioner shall audit at least 25 districts each year pursuant to this subdivision.

Subd. 4. Less than 25 districts audited. If the commissioner audits fewer than 25 districts in a fiscal year pursuant to subdivision 3, the commissioner shall report the reasons for the number audited to the following legislative committees: house education, house appropriations, senate education, and senate finance.

Subd. 5. District appeal of aid reduction; inspection of district schools and accounts and records. Public schools shall at all times be open to the inspection of the commissioner. The accounts and records of any district must be open to inspection by the state auditor, or the commissioner for the purpose of audits conducted under this section. Each district shall keep for a minimum of three years at least the following: (1) identification of the annual session days held, together with a record of the length of each session day, (2) a record of each pupil's daily attendance, with entrance and withdrawal dates, and (3) identification of the to-and-from school transportation category for each pupil as defined in section 123B.92, subdivision 1.

Subd. 6. Adjustment appropriation. There is annually appropriated from the general fund to the department any additional amounts necessary for the adjustments made pursuant to section 127A.44, subdivision 1.

Subd. 7. Schedule adjustments. (a) It is the intention of the legislature to encourage efficient and effective use of staff and facilities by districts. Districts are encouraged to consider both cost and energy saving measures.

(b) Any district operating a program pursuant to sections 124D.12 to 124D.127, 124D.128, or 124D.25 to 124D.29, or operating a commissioner-designated area learning center program under section 123A.09, or that otherwise receives the approval of the commissioner to operate its instructional program to avoid an aid reduction in any year, may adjust the annual school schedule for that program throughout the calendar year.

Subd. 8. Appropriation transfers. (a) If a direct appropriation from the general fund to the department for any education aid or grant authorized in this chapter and chapters 122A, 123A, 123B, 124D, 125A, 126C, and 134, excluding appropriations under sections 124D.135, 124D.16, 124D.20, 124D.21, 124D.22, 124D.52, 124D.531, 124D.54, 124D.55, and 124D.56, exceeds the amount required, the commissioner may transfer the excess to any education aid or grant appropriation that is insufficient. However, section 126C.20 applies to a deficiency in the direct appropriation for general education aid. Excess appropriations must be allocated proportionately among aids or grants that have insufficient appropriations. The commissioner of finance shall make the necessary transfers among appropriations according to the determinations of the commissioner. If the amount of the direct appropriation for the aid or grant plus the amount transferred according to this subdivision is insufficient, the commissioner shall prorate the available amount among eligible districts. The state is not obligated for any additional amounts.

(b) Transfers for aids paid under section 127A.45, subdivisions 12, paragraph (a), 12a, paragraph (a), and 13, shall be made during the fiscal year after the fiscal year of the entitlement. Transfers for aids paid under section 127A.45, subdivisions 11, 12, paragraph (b), and 12a, paragraph (b), shall be made during the fiscal year of the appropriation.

Subd. 9. Appropriation transfers for community education programs. If a direct appropriation from the general fund to the department of children, families, and learning for an education aid or grant authorized under section 124D.135, 124D.16, 124D.20, 124D.21, 124D.22, 124D.52, 124D.531, 124D.54, 124D.55, or 124D.56 exceeds the amount required, the commissioner of children, families, and learning may transfer the excess to any education aid or grant appropriation that is insufficiently funded under these sections. Excess appropriations shall be allocated proportionately among aids or grants that have insufficient appropriations. The commissioner of finance shall make the necessary transfers among appropriations according to the determinations of the commissioner of children, families, and learning. If the amount of the direct appropriation for the aid or grant plus the amount transferred according to this subdivision is insufficient, the commissioner shall prorate the available amount among eligible districts. The state is not obligated for any additional amounts.

Subd. 10. Health and safety aid transfer. The commissioner, with the approval of the commissioner of finance, annually may transfer an amount from the appropriation for health and safety aid to the appropriation for debt service aid for the same fiscal year. The amount of the transfer equals the amount necessary to fund any shortage in the debt service aid appropriation created by a data correction that occurs between November 1 and June 30 of the preceding fiscal year.

HIST: 1961 c 562 s 14; 1969 c 399 s 15,16; 1973 c 492 s 7; 1975 c 432 s 20; 1977 c 447 art 1 s 3; art 2 s 1; 1979 c 334 art 6 s 19; 1981 c 358 art 7 s 23-26; 1982 c 548 art 7 s 4; 1983 c 314 art 7 s 22; 1Sp1985 c 12 art 7 s 18; art 10 s 2; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 398 art 7 s 24; 1988 c 486 s 20; 1991 c 130 s 8; 1991 c 265 art 11 s 8; 1993 c 224 art 13 s 33,34; art 14 s 16; 1994 c 465 art 2 s 1; 1Sp1995 c 3 art 5 s 1; art 16 s 13; 1998 c 386 art 2 s 39; 1998 c 397 art 4 s 11-17,51; art 11 s 3; 1998 c 398 art 1 s 4,5; 1999 c 241 art 9 s 32; 2000 c 254 s 47; 2000 c 489 art 10 s 16,17; 1Sp2001 c 6 art 1 s 39; art 5 s 4; art 8 s 5



Section 127A.42 Reduction of aid for violation of law.

127A.42 Reduction of aid for violation of law.

Subdivision 1. State aids. The amount of state aids to which a district is entitled shall be the amount computed according to statutes. The annual state aid certificate made by the commissioner to the commissioner of finance shall show the amount of any reductions made.

Subd. 2. Violations of law. The commissioner may reduce or withhold the district's state aid for any school year whenever the board of the district authorizes or permits violations of law within the district by:

(1) employing a teacher who does not hold a valid teaching license or permit in a public school;

(2) noncompliance with a mandatory rule of general application promulgated by the commissioner in accordance with statute, unless special circumstances make enforcement inequitable, impose an extraordinary hardship on the district, or the rule is contrary to the district's best interests;

(3) the district's continued performance of a contract made for the rental of rooms or buildings for school purposes or for the rental of any facility owned or operated by or under the direction of any private organization, if the contract has been disapproved, the time for review of the determination of disapproval has expired, and no proceeding for review is pending;

(4) any practice which is a violation of sections 1 and 2 of article 13 of the Constitution of the state of Minnesota;

(5) failure to reasonably provide for a resident pupil's school attendance under Minnesota Statutes;

(6) noncompliance with state laws prohibiting discrimination because of race, color, creed, religion, national origin, sex, age, marital status, status with regard to public assistance or disability, as defined in section 363.03; or

(7) using funds contrary to the statutory purpose of the funds.

The reduction or withholding must be made in the amount and upon the procedure provided in this section.

Subd. 3. Assurance of compliance. (a) After consultation with the commissioner of human rights, the commissioner of children, families, and learning shall adopt rules in conformance with chapter 14. The rules must direct districts to file with the commissioner of children, families, and learning assurances of compliance with state and federal laws prohibiting discrimination. The assurances must be provided in a form and manner prescribed by the commissioner.

(b) If it appears that one or more violations of the Minnesota Human Rights Act are occurring in a district, the commissioner of human rights shall notify the commissioner of the violations, and the commissioner of children, families, and learning may then proceed pursuant to subdivision 4.

Subd. 4. Notice to board. When it appears that a violation is occurring in a district, the commissioner shall notify the board of that district in writing. The notice must specify the violations, set a reasonable time within which the district must correct the specified violations, describe the correction required, and advise that if the correction is not made within the time allowed, special state aids to the district will be reduced or withheld. The time allowed for correction may be extended by the commissioner if there is reasonable ground therefor.

Subd. 5. Dispute violations; hearing. The board to which such notice is given may, by a majority vote of the whole board, decide to dispute that the specified violation exists or that the time allowed is reasonable or the correction specified is correct, or that the commissioner may reduce or withhold aids. The board must give the commissioner written notice of the decision. If the commissioner, after further investigation as the commissioner deems necessary, adheres to the previous notice, the commissioner shall notify the school board of its decision. If the commissioner, after further investigation as the commissioner deems necessary, adheres to the previous notice, the board shall be entitled to a hearing by the commissioner under this subdivision and notwithstanding chapter 14. The commissioner must set a hearing time and place and the board of the district must be given notice by mail. The hearings must be designed to give a full and fair hearing and permit interested parties an opportunity to produce evidence relating to the issues involved. A stenographic record must be made of all testimony given and other proceedings during the hearing. If practicable, rules governing admission of evidence in courts shall apply to the hearing. The final decision of the commissioner must be in writing and the controlling facts upon which the decision is made must be stated in sufficient detail to apprise the parties and the reviewing court of the basis and reason for the decision. The decision must be confined to whether any of the specified violations existed at the date of the commissioner's first notice, whether the violations were corrected within the time permitted, whether the violations require withholding or reduction of the state aids under this section, and in what amount.

Subd. 6. Violation; aid reduction or withholding. The commissioner shall not reduce state aids payable to the district if the violation specified is corrected within the time permitted, or if the commissioner on being notified of the district board's decision to dispute decides the violation does not exist, or if the commissioner decides after hearing no violation specified in the commissioner's notice existed at the time of the notice, or that the violations were corrected within the time permitted. Otherwise state aids payable to the district for the year in which the violation occurred may be reduced or withheld as follows: The total amount of state aids to which the district may be entitled shall be reduced in the proportion that the period during which a specified violation continued, computed from the last day of the time permitted for correction, bears to the total number of days school is held in the district during the year in which a violation exists, multiplied by up to 60 percent of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for that year.

Subd. 7. Reduction in aids payable. Reductions in aid under this section and sections 127A.41 and 127A.43 must be from general education aid. If there is not sufficient general education aid remaining to be paid for the school year in which the violation occurred, the reduction shall be from other aids that are payable to the district for that year. If there is not a sufficient amount of state aids remaining payable to the district for the school year in which the violation occurred to permit the full amount of reduction required, that part of the required reduction not taken from that school year's aids will be taken from the state aids payable to the district for the next school year, and the reduction will be made from the various aids payable for the next year.

Subd. 8. Repealed, 1999 c 241 art 9 s 54

Subd. 8a. Appeal. A final decision of the commissioner under this section may be appealed in accordance with section 480A.06, subdivision 3.

Subd. 9. Notice to district. Any notice given to the board of a district will be deemed given when a copy thereof is mailed, registered, to the superintendent of the district, if there is a superintendent, and to the clerk of the board of the district. If it is shown that neither the superintendent nor the clerk in fact received such notice in the ordinary course of mail, then the time for correction will be accordingly extended by the commissioner so that a reasonable time will be allowed from actual receipt of notice for correction. If notice is sent by the commissioner with respect to a violation which is continued by the district in a succeeding year, no separate notice for that violation for the succeeding year will be required. Proceedings initiated by such notice shall include any continuing violation notwithstanding that a part thereof occurs in a year different from the year in which it started. The commissioner may require reasonable proof of the time that a violation ceased for the determination of the amount of aids to be reduced or withheld. Costs and disbursements of the review by the court of appeals, exclusive of those incurred in the administrative proceedings, may be taxed against the losing party and in the event taxed against the state must be paid from the appropriations made to the department for the payment of state aids.

HIST: Ex1959 c 71 art 5 s 15; 1963 c 203 s 1; 1965 c 51 s 18; 1973 c 492 s 14; 1975 c 59 s 3; 1975 c 162 s 29; 1975 c 173 s 1-3; 1976 c 2 s 61,172; 1978 c 706 s 30; 1978 c 764 s 38,39; 1982 c 424 s 130; 1983 c 247 s 58; 1983 c 314 art 7 s 23; 1985 c 248 s 70; 1986 c 444; 1988 c 486 s 21,22; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 18-24,51; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 9 s 33,34; 2000 c 489 art 3 s 15; 1Sp2001 c 6 art 5 s 5



Section 127A.43 District employment of unlicensed teachers; aid reduction.

127A.43 District employment of unlicensed teachers; aid reduction.

When a district employs one or more teachers who do not hold a valid teaching license, state aid shall be withheld in the proportion that the number of such teachers is to the total number of teachers employed by the district, multiplied by 60 percent of the basic revenue, as defined in section 126C.10, subdivision 2, of the district for the year in which the employment occurred.

HIST: Ex1959 c 71 art 5 s 19; 1969 c 379 s 1; 1974 c 326 s 12; 1975 c 321 s 2; 1977 c 447 art 1 s 7; 1978 c 764 s 44; 1979 c 162 s 1; 1979 c 334 art 1 s 6; 1980 c 609 art 1 s 5; 1982 c 548 art 4 s 9,10; 1983 c 314 art 7 s 24; art 9 s 12; 1984 c 463 art 1 s 2; 1Sp1985 c 12 art 7 s 19; art 8 s 17; 1988 c 486 s 28-30; 1989 c 329 art 1 s 2,3; 1990 c 426 art 2 s 1; 1990 c 562 art 3 s 2; 1991 c 130 s 37; 1991 c 265 art 7 s 10-12; 1992 c 464 art 1 s 20; 1992 c 499 art 4 s 5; art 12 s 10; 1993 c 224 art 1 s 3; art 7 s 8; art 9 s 30; art 12 s 18; 1994 c 647 art 9 s 8,9; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 7 s 30,164; art 11 s 3



Section 127A.44 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1

127A.44 Repealed, 1Sp2001 c 6 art 1 s 55 subd 1



Section 127A.45 Payment of aids and credits to school districts.

127A.45 Payment of aids and credits to school districts.

Subdivision 1. Applicability. This section applies to all aids or credits paid by the commissioner from the general fund to districts.

Subd. 2. Definitions. (a) The term "other district receipts" means payments by county treasurers pursuant to section 276.10, apportionments from the school endowment fund pursuant to section 127A.33, apportionments by the county auditor pursuant to section 127A.34, subdivision 2, and payments to school districts by the commissioner of revenue pursuant to chapter 298.

(b) The term "cumulative amount guaranteed" means the product of

(1) the cumulative disbursement percentage shown in subdivision 3; times

(2) the sum of

(i) 90 percent of the estimated aid and credit entitlements paid according to subdivision 13; plus

(ii) 100 percent of the entitlements paid according to subdivisions 11 and 12; plus

(iii) the other district receipts; plus

(iv) the final adjustment payment according to subdivision 9.

(c) The term "payment date" means the date on which state payments to districts are made by the electronic funds transfer method. If a payment date falls on a Saturday, a Sunday, or a weekday which is a legal holiday, the payment shall be made on the immediately preceding business day. The commissioner may make payments on dates other than those listed in subdivision 3, but only for portions of payments from any preceding payment dates which could not be processed by the electronic funds transfer method due to documented extenuating circumstances.

Subd. 3. Payment dates and percentages. The commissioner shall pay to a district on the dates indicated an amount computed as follows: the cumulative amount guaranteed minus the sum of (a) the district's other district receipts through the current payment, and (b) the aid and credit payments through the immediately preceding payment. For purposes of this computation, the payment dates and the cumulative disbursement percentages are as follows:

Payment date Percentage Payment 1 July 15: 4.6 Payment 2 July 30: 6.9 Payment 3 August 15: the greater of (a) the final adjustment for the prior fiscal year for the state paid property tax credits established in section 273.1392, or (b) the amount needed to provide 15.2 percent Payment 4 August 30: 17.4 Payment 5 September 15: 19.6 Payment 6 September 30: 21.8 Payment 7 October 15: the greater of (a) one-half of the final adjustment for the prior fiscal year for all aid entitlements except state paid property tax credits, or (b) the amount needed to provide 24 percent Payment 8 October 30: the greater of (a) one-half of the final adjustment for the prior fiscal year for all aid entitlements except state paid property tax credits, or (b) the amount needed to provide 27.3 percent Payment 9 November 15: 33.3 Payment 10 November 30: 39.3 Payment 11 December 15: 42.3 Payment 12 December 30: 45.3 Payment 13 January 15: 49.5 Payment 14 January 30: 53.8 Payment 15 February 15: 58.3 Payment 16 February 28: 62.8 Payment 17 March 15: 67.6 Payment 18 March 30: 72.3 Payment 19 April 15: 75.3 Payment 20 April 30: 81.3 Payment 21 May 15: 84.3 Payment 22 May 30: 92.3 Payment 23 June 20: 100.0

Subd. 4. Appeal. (a) The commissioner, in consultation with the commissioner of finance, may revise the payment dates and percentages in subdivision 3 for a district if it is determined that:

(1) there is an emergency; or

(2) there are serious cash flow problems in the district that cannot be resolved by issuing warrants or other forms of indebtedness; or

(3) the district is facing a serious cash flow problem because of an abatement that exceeds $100 times the resident pupil units of the district.

(b) The commissioner shall establish a process and criteria for districts to appeal the payment dates and percentages established in subdivision 3.

Subd. 5. Repealed, 1999 c 241 art 6 s 15

Subd. 6. Cash flow waiver. For any district exceeding its expenditure limitations under section 123B.83, and if requested by the district, the commissioner of children, families, and learning, in consultation with the commissioner of finance, and a school district may negotiate a cash flow payment schedule under subdivision 3 corresponding to the district's cash flow needs so as to minimize the district's short-term borrowing needs.

Subd. 7. Payment limit. Subdivision 3 does not authorize the commissioner to pay to a district's operating funds an amount of state general fund cash that exceeds the sum of:

(a) its estimated aid and credit payments for the current year according to subdivision 13;

(b) its actual aid payments according to subdivisions 11 and 12; and

(c) the final adjustment payment for the prior year.

Subd. 8. Commissioner's assumptions. For purposes of determining the amount of state general fund cash to be paid to districts pursuant to subdivision 3, the commissioner shall:

(1) assume that the payments to school districts by the county treasurer of revenues accruing to the fiscal year of receipt pursuant to section 276.11 are made in the following manner:

(i) 50 percent within seven business days of each due date; and

(ii) 100 percent within 14 business days of each due date;

(2) assume that the payments to districts by the county treasurer of revenues accruing to the fiscal year of receipt pursuant to section 276.111 are made in the following manner:

(i) 50 percent within seven business days of the October 15 due date;

(ii) 100 percent within 14 business days of the October 15 due date; and

(iii) 100 percent within ten business days of the November 15 due date; and

(3) assume that the payments to school districts by county auditors pursuant to section 127A.34, subdivision 2, are made at the end of the months indicated in that subdivision.

Subd. 9. Final adjustment payment. (a) For all aids and credits paid according to subdivision 13, the final adjustment payment must include the amounts necessary to pay the district's full aid entitlement for the prior year based on actual data. This payment must be used to correct all estimates used for the payment schedule in subdivision 3. The payment must be made as specified in subdivision 3. In the event actual data are not available, the final adjustment payment may be computed based on estimated data. A corrected final adjustment payment must be made when actual data are available.

(b) Notwithstanding paragraph (a) and subdivision 3, for a charter school that ceases operation before the end of a school year, a final adjustment payment for aid programs funded with an open appropriation may be made after audit of the prior fiscal year and current fiscal year pupil counts.

Subd. 10. Payments to school nonoperating funds. Each fiscal year state general fund payments for a district nonoperating fund must be made at 90 percent of the estimated entitlement during the fiscal year of the entitlement. This amount shall be paid in 12 equal monthly installments. The amount of the actual entitlement, after adjustment for actual data, minus the payments made during the fiscal year of the entitlement must be paid prior to October 31 of the following school year. The commissioner may make advance payments of debt service equalization aid or homestead and agricultural credit aid for a district's debt service fund earlier than would occur under the preceding schedule if the district submits evidence showing a serious cash flow problem in the fund. The commissioner may make earlier payments during the year and, if necessary, increase the percent of the entitlement paid to reduce the cash flow problem.

Subd. 11. Payment percentage for reimbursement aids. One hundred percent of the aid for the previous fiscal year must be paid in the current year for the following aids: special education special pupil aid according to section 125A.75, subdivision 3, aid for litigation costs according to section 125A.75, subdivision 8, aid for court-placed special education expenses according to section 125A.79, subdivision 4, and aid for special education out-of-state tuition according to section 125A.79, subdivision 8.

Subd. 12. Payment percentage for certain aids. (a) One hundred percent of the aid for the current fiscal year must be paid for the following aids: reimbursement for enrollment options transportation, according to sections 124D.03, subdivision 8, 124D.09, subdivision 22, and 124D.10; school lunch aid, according to section 124D.111; hearing impaired support services aid, according to section 124D.57; and Indian post-secondary preparation grants according to section 124D.85.

(b) One hundred percent of the aid for the current fiscal year, based on enrollment in the previous year, must be paid for the first grade preparedness program according to section 124D.081.

Subd. 12a. Forward shifted aid payments. (a) Nineteen percent of the state aid in fiscal year 1999, and 31 percent of the state aid in fiscal years 2000 and later received under section 124D.86 must be paid by the state to the recipient school district on July 15 of that year. The recipient school district must recognize this aid in the same fiscal year as the levy is recognized.

(b) One hundred percent of the state aid in fiscal years 2003 and later received under section 124D.87 must be paid by the state to the recipient school district on August 30 of that year. The recipient school district must recognize this aid in the previous fiscal year.

Subd. 13. Aid payment percentage. Except as provided in subdivisions 11, 12, 12a, and 14, each fiscal year, all education aids and credits in this chapter and chapters 120A, 120B, 121A, 122A, 123A, 123B, 124D, 125A, 125B, 126C, 134, and section 273.1392, shall be paid at 90 percent of the estimated entitlement during the fiscal year of the entitlement. The final adjustment payment, according to subdivision 9, must be the amount of the actual entitlement, after adjustment for actual data, minus the payments made during the fiscal year of the entitlement.

Subd. 14. Nonpublic aids. The state shall pay aid according to sections 123B.40 to 123B.48 for pupils attending nonpublic schools as follows:

(1) an advance payment by November 30 equal to 90 percent of the estimated entitlement for the current fiscal year; and

(2) a final payment by October 31 of the following fiscal year, adjusted for actual data.

If a payment advance to meet cash flow needs is requested by a district and approved by the commissioner, the state shall pay nonpublic pupil transportation aid according to section 123B.92 by October 31.

Subd. 14a. State nutrition programs. Notwithstanding subdivision 3, the state shall pay 100 percent of the aid for the current year according to sections 124D.111, 124D.115, and 124D.118 and 90 percent of the aid for the current year according to section 124D.1156 based on submitted monthly vouchers showing meals and milk served. The remaining ten percent according to section 124D.1156 shall be paid by October 30 of the following fiscal year.

Subd. 15. Education aids cash flow account. (a) An education aids cash flow account is established in the state treasury for the purpose of ensuring the timely payment of state aids or credits to districts as provided in this section. In the event the account balance in any appropriation from the general fund to the department for education aids or credits is insufficient to make the next scheduled payment or payments, the commissioner is authorized to transfer funds from the education aids cash flow account to the accounts that are insufficient.

(b) For purposes of this subdivision, an account may have an insufficient balance only as a result of some districts being overpaid based on revised estimates for the relevant annual aid or credit entitlements. When the overpayment amounts are recovered from the pertinent districts, the commissioner shall transfer those amounts to the education aids cash flow account. The commissioner shall determine when it is not feasible to recover the overpayments in a timely manner from the district's future aid payments and notify the district of the amount that is to be refunded to the state. Districts are encouraged to make such refunds promptly. The commissioner may approve a schedule for making a refund when a district demonstrates that its cash flow is inadequate to promptly make the refund in full.

(c) There is annually appropriated from the general fund to the education aids cash flow account the additional amount necessary to ensure the timely payment of state aids or credits to districts as provided in this section. For any fiscal year, the appropriation authorized in this subdivision must not exceed an amount equal to two-tenths of one percent of the total general fund appropriations in that year for education aids and credits. At the close of each fiscal year, the amount of actual transfers plus anticipated transfers required in paragraph (b) must equal the authorized amounts transferred in paragraph (a) so that the net effect on total general fund spending for education aids and credits is zero.

Subd. 16. Payments to third parties. Notwithstanding subdivision 3, 90 percent of the amounts under section 123A.26, subdivision 3, shall be paid in equal installments on August 30, December 30, and March 30, with a ten percent final adjustment payment on October 30 of the next fiscal year.

HIST: 1983 c 342 art 7 s 3; 1984 c 463 art 9 s 4-6; 1984 c 655 art 1 s 25; 1Sp1985 c 12 art 10 s 3-7; 1Sp1986 c 1 art 4 s 8; art 5 s 6,7; art 9 s 3; 1987 c 268 art 9 s 4; 1987 c 384 art 2 s 29,30; 1987 c 398 art 6 s 2; art 7 s 25; 1988 c 486 s 31,32; 1989 c 329 art 8 s 2,3; 1990 c 562 art 1 s 2; art 3 s 13; art 6 s 20; art 8 s 26; 1990 c 604 art 3 s 4; 1991 c 130 s 10-14; 1991 c 199 art 2 s 9; 1991 c 265 art 2 s 3; art 5 s 5; 1992 c 499 art 1 s 7,8; 1993 c 224 art 6 s 8; art 7 s 9; art 8 s 1; art 14 s 9; 1994 c 465 art 2 s 12; 1994 c 647 art 1 s 7-10; 1Sp1995 c 3 art 1 s 12-14; art 16 s 13; 1996 c 412 art 1 s 9,10; 1997 c 231 art 9 s 3,4; 1Sp1997 c 4 art 1 s 15-18; art 3 s 12; 1998 c 397 art 4 s 27-37,51; art 11 s 3; 1998 c 398 art 1 s 9; 1999 c 241 art 2 s 49,50; art 6 s 10-12; 2000 c 254 s 48; 2000 c 489 art 2 s 25; 1Sp2001 c 6 art 2 s 58; art 5 s 6-8



Section 127A.46 Change in payment of aids and credits.

127A.46 Change in payment of aids and credits.

If the commissioner of finance determines that modifications in the payment schedule would reduce the need for state short-term borrowing, the commissioner shall modify payments to districts according to this section. The modifications must begin no sooner than September 1 of each fiscal year, and must remain in effect until no later than May 30 of that same fiscal year. In calculating the payment to a district pursuant to section 127A.45, subdivision 3, the commissioner may subtract the sum specified in that subdivision, plus an additional amount no greater than the following:

(1) the net cash balance in each of the district's operating funds on June 30 of the preceding fiscal year; minus

(2) the product of $150 times the number of resident pupil units in the preceding fiscal year; minus

(3) the amount of payments made by the county treasurer during the preceding fiscal year, pursuant to section 276.11, which is considered revenue for the current school year. However, no additional amount shall be subtracted if the total of the net unappropriated fund balances in the district's four operating funds on June 30 of the preceding fiscal year, is less than the product of $350 times the number of resident pupil units in the preceding fiscal year. The net cash balance must include all cash and investments, less certificates of indebtedness outstanding, and orders not paid for want of funds.

A district may appeal the payment schedule established by this section according to the procedures established in section 127A.45, subdivision 4.

HIST: 1Sp1986 c 1 art 5 s 9; 1987 c 398 art 6 s 17; 1994 c 587 art 7 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 38,51; art 11 s 3



Section 127A.47 Payments to resident and nonresident districts.

127A.47 Payments to resident and nonresident districts.

Subdivision 1. Aid to serving district. (a) Unless otherwise specifically provided by law, general education aid must be paid according to this subdivision.

(b) Except as provided in paragraph (c), general education aid must be paid to the serving district.

(c) If the resident district pays tuition for a pupil under section 123A.18, 123A.22, 123A.30, 123A.32, 123A.44, 123A.488, 123B.88, subdivision 4, 124D.04, 124D.05, 125A.03 to 125A.24, 125A.51, or 125A.65, general education aid, excluding basic skills revenue under section 126C.10, subdivision 4, must be paid to the resident district.

Subd. 2. Reporting; revenue for homeless. For all school purposes, unless otherwise specifically provided by law, a homeless pupil is a resident of the school district that enrolls the pupil.

Subd. 3. Revenue for children of divorced parents. (a) In those instances when the divorced parents share joint physical custody of the child and the divorced parents reside in different school districts, for all school purposes, unless otherwise specifically provided by law, the child must be considered a resident of the school district, as indicated by the child's parents.

(b) When the child of divorced parents under paragraph (a) resides with each parent on alternate weeks, the parents shall be responsible for the transportation of the child to the border of the resident school district during those weeks when the child resides in the nonresident school district.

Subd. 4. District without schools. Except as otherwise provided in law, any district not maintaining classified elementary or secondary schools must pay the tuition required in order to enable resident pupils to attend school in another district when necessary, and must receive general education aid on the same basis as other districts. The aid must be computed as if the pupils were enrolled in the district of residence.

Subd. 5. Notification of resident district. A district educating a pupil who is a resident of another district must notify the district of residence within 60 days of the date the pupil is determined by the district to be a nonresident, but not later than August 1 following the end of the school year in which the pupil is educated. If the district of residence does not receive a notification from the providing district pursuant to this subdivision, it is not liable to that district for any tuition billing received after August 1 of the next school year.

Subd. 6. State agency and court placements. If a state agency or a court of the state desires to place a child in a district that is not the child's district of residence or to place a pupil who is a parent under section 120A.22, subdivision 3, in a school district which is not the school district in which the pupil's biological or adoptive parent or designated guardian resides, that agency or court must, before placement, allow the district of residence an opportunity to participate in the placement decision and notify the district of residence, the district of attendance and the commissioner of the placement decision. When a state agency or court determines that an immediate emergency placement is necessary and that time does not permit district participation in the placement decision or notice to the districts and the commissioner of the placement decision before the placement, the agency or court may make the decision and placement without that participation or prior notice. The agency or court must notify the district of residence, the district of attendance and the commissioner of an emergency placement within 15 days of the placement.

Subd. 7. Alternative attendance programs. The general education aid for districts must be adjusted for each pupil attending a nonresident district under sections 123A.05 to 123A.08, 124D.03, 124D.06, 124D.07, 124D.08, and 124D.68. The adjustments must be made according to this subdivision.

(a) General education aid paid to a resident district must be reduced by an amount equal to the referendum equalization aid attributable to the pupil in the resident district.

(b) General education aid paid to a district serving a pupil in programs listed in this subdivision must be increased by an amount equal to the referendum equalization aid attributable to the pupil in the nonresident district.

(c) If the amount of the reduction to be made from the general education aid of the resident district is greater than the amount of general education aid otherwise due the district, the excess reduction must be made from other state aids due the district.

(d) The district of residence must pay tuition to a district or an area learning center, operated according to paragraph (e), providing special instruction and services to a pupil with a disability, as defined in section 125A.02, or a pupil, as defined in section 125A.51, who is enrolled in a program listed in this subdivision. The tuition must be equal to (1) the actual cost of providing special instruction and services to the pupil, including a proportionate amount for debt service and for capital expenditure facilities and equipment, and debt service but not including any amount for transportation, minus (2) the amount of general education revenue and special education aid but not including any amount for transportation, attributable to that pupil, that is received by the district providing special instruction and services.

(e) An area learning center operated by a service cooperative, intermediate district, education district, or a joint powers cooperative may elect through the action of the constituent boards to charge tuition for pupils rather than to calculate general education aid adjustments under paragraph (a), (b), or (c). The tuition must be equal to the greater of the average general education revenue per pupil unit attributable to the pupil, or the actual cost of providing the instruction, excluding transportation costs, if the pupil meets the requirements of section 125A.02 or 125A.51.

Subd. 8. Charter schools. (a) The general education aid for districts must be adjusted for each pupil attending a charter school under section 124D.10. The adjustments must be made according to this subdivision.

(b) General education aid paid to a district in which a charter school not providing transportation according to section 124D.10, subdivision 16, is located must be increased by an amount equal to the product of: (1) the sum of an amount equal to the product of the formula allowance according to section 126C.10, subdivision 2, times .0485, plus the transportation sparsity allowance for the district, plus the transportation transition allowance for the district; times (2) the pupil units attributable to the pupil.

HIST: 1981 c 358 art 1 s 28; 1982 c 548 art 1 s 11; 1983 c 314 art 1 s 22; 1987 c 398 art 8 s 10; 1988 c 486 s 56,57; 1988 c 718 art 7 s 32,33; 1989 c 329 art 7 s 5; 1990 c 562 art 3 s 7; 1991 c 130 s 21; 1991 c 199 art 2 s 12; 1991 c 265 art 3 s 38; 1993 c 224 art 3 s 29; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 1 s 22; 1997 c 7 art 1 s 65; 1998 c 397 art 4 s 50,51; art 11 s 3; 1998 c 398 art 1 s 26,27; art 2 s 30-32; 1999 c 241 art 1 s 48-50; art 2 s 51



Section 127A.48 Adjustment of net tax capacity.

127A.48 Adjustment of net tax capacity.

Subdivision 1. Computation. The department of revenue must annually conduct an assessment/sales ratio study of the taxable property in each school district in accordance with the procedures in subdivisions 2 and 3. Based upon the results of this assessment/sales ratio study, the department of revenue must determine an aggregate equalized net tax capacity for the various classes of taxable property in each district, which tax capacity shall be designated as the adjusted net tax capacity. The adjusted net tax capacities shall be determined using the net tax capacity percentages in effect for the assessment year following the assessment year of the study. The department of revenue must make whatever estimates are necessary to account for changes in the classification system. The department of revenue may incur the expense necessary to make the determinations. The commissioner of revenue may reimburse any county or governmental official for requested services performed in ascertaining the adjusted net tax capacity. On or before March 15 annually, the department of revenue shall file with the chair of the tax committee of the house of representatives and the chair of the committee on taxes and tax laws of the senate a report of adjusted net tax capacities. On or before June 15 annually, the department of revenue shall file its final report on the adjusted net tax capacities established by the previous year's assessments and the current year's net tax capacity percentages with the commissioner of children, families, and learning and each county auditor for those districts for which the auditor has the responsibility for determination of local tax rates. A copy of the report so filed shall be mailed to the clerk of each district involved and to the county assessor or supervisor of assessments of the county or counties in which each district is located.

Subd. 2. Methodology. In making its annual assessment/sales ratio studies, the department of revenue must use a methodology consistent with the most recent Standard on Assessment Ratio Studies published by the assessment standards committee of the International Association of Assessing Officers. The commissioner of revenue shall supplement this general methodology with specific procedures necessary for execution of the study in accordance with other Minnesota laws impacting the assessment/sales ratio study. The commissioner shall document these specific procedures in writing and shall publish the procedures in the State Register, but these procedures will not be considered "rules" pursuant to the Minnesota Administrative Procedure Act. For purposes of this section, sections 270.12, subdivision 2, clause (8), and 278.05, subdivision 4, the commissioner of revenue shall exclude from the assessment/sales ratio study the sale of any nonagricultural property which does not contain an improvement, if (1) the statutory basis on which the property's taxable value as most recently assessed is less than market value as defined in section 273.11, or (2) the property has undergone significant physical change or a change of use since the most recent assessment.

Subd. 3. Agricultural lands. For purposes of determining the adjusted net tax capacity of agricultural lands for the calculation of adjusted net tax capacities, the market value of agricultural lands must be the price for which the property would sell in an arms length transaction.

Subd. 4. Forced sales. The commissioner of revenue may include forced sales in the assessment/sales ratio studies if it is determined by the commissioner of revenue that these forced sales indicate true market value.

Subd. 5. Stipulated values and abatements. The estimated market value to be used in calculating sales ratios must be the value established by the assessor before any stipulations resulting from appeals by property owners and before any abatement unless the abatement was granted for the purpose of correcting mere clerical errors.

Subd. 6. Sales of industrial property. Separate sales ratios must be calculated for commercial property and for industrial property. These two classes shall be combined only in jurisdictions in which there is not an adequate sample of sales in each class.

Subd. 7. Adjusted net tax capacity; growth limit. In the calculation of adjusted net tax capacities for 1987 and each year thereafter, the commissioner of revenue shall not increase the adjusted net tax capacity of taxable property for any district over the adjusted net tax capacity established and filed with the commissioner for the immediately preceding year by more than the greater of (1) 19 percent of the certified adjusted net tax capacity established and filed with the commissioner of children, families, and learning for the year immediately preceding, or (2) 40 percent of the difference between the district's total adjusted net tax capacity for the current year calculated without the application of this subdivision and the district's certified adjusted net tax capacity established and filed with the commissioner for the immediately preceding year.

Subd. 8. Decrease in iron ore net tax capacity. If in any year the net tax capacity of iron ore property, as defined in section 273.13, subdivision 31, in any district is less than the net tax capacity of such property in the preceding year, the commissioner of revenue shall redetermine for all purposes the adjusted net tax capacity of the preceding year taking into account only the decrease in net tax capacity of iron ore property as defined in section 273.13, subdivision 31. If subdivision 7, clause (1), is applicable to the district, the decrease in iron ore property shall be applied to the adjusted net tax capacity as limited therein. In all other respects, the provisions of clause (1) shall apply.

Subd. 9. Captured tax capacity adjustment. In calculating adjusted net tax capacity, the commissioner of revenue shall increase the adjusted net tax capacity of a district containing a tax increment financing district for which an election is made under section 469.1782, subdivision 1, clause (1). The amount of the increase equals the captured net tax capacity of the tax increment financing district in the year preceding the first taxes payable year in which the special law permits collection beyond that permitted by the general law duration limit that otherwise would apply. The addition applies beginning for aid and levy for the first taxes payable year in which the special law permits collection of increment beyond that permitted by the general law duration limit that otherwise would apply. The addition continues to apply for each taxes payable year the district remains in effect.

Subd. 10. Adjusted net tax capacity; appeals. If a district, within 30 days after receipt of a copy of a report filed with the commissioner made pursuant to subdivisions 1 to 6 or 8, is of the opinion that the commissioner of revenue has made an error in the determination of the district's market value, it may appeal from the report or portion thereof relating to the district to the commissioner of revenue for a review and determination of the matters contained in the appeal. The commissioner of revenue shall advise the district of the determination within 30 days. If the district wishes to appeal the determination of the commissioner of revenue, it must file a notice of appeal with the tax court, as provided in subdivisions 11 to 16 within ten days of the notice of determination from the commissioner of revenue.

Subd. 11. Notice of appeal. The district must file with the court administrator of the tax court a notice of appeal from the determination of the commissioner of revenue fixing the market value of the district, and such notice must show the basis of the alleged error. A copy of the notice of appeal must be served upon the commissioner of revenue, and proof of service must be filed with the court administrator.

Subd. 12. Hearing. Upon receipt of the notice of appeal the tax court must review the notice of appeal and determine whether it appears from the allegations and proofs therein contained that an error has been made in the determination by the commissioner of revenue of the market value of the property in the school district. If the court finds it probable that such an error has been made, it must notice the matter for hearing; otherwise, it must dismiss the appeal and notify the parties thereof. Hearings must be set and held in the same manner as other hearings of the tax court are set and heard, except that an appeal filed under subdivision 10 must take precedence over other appeals pending before the court. The attorney general shall represent the commissioner of revenue. The Administrative Procedure Act, sections 14.09 to 14.28, 14.38, 14.44 to 14.45, and 14.57 to 14.69, shall apply to hearings insofar as it is applicable.

Subd. 13. Tax court determination. The tax court shall hear, consider, and determine such appeal, de novo upon the issues made by the notice of appeal, if a hearing has been granted thereon. At the conclusion of the hearing, the court must: (1) file findings of fact, or (2) refer the issues to the commissioner of revenue with instructions and recommendations for a determination and correction of the market value of the appealing district. The decision of the tax court, if it decides the matter de novo, shall have the same force and effect as a determination by the commissioner of revenue in the first instance under this section, and the commissioner of revenue must be notified thereof. If the matter is rereferred to the commissioner of revenue, a redetermination by the commissioner of revenue in accordance with the recommendations of the tax court must likewise have the same force and effect as a determination by it in the first instance under this section.

Subd. 14. Hearing examiner. In addition to the powers and duties of the tax court as prescribed by chapter 271, any hearing ordered pursuant to this section may be heard by a hearing examiner in lieu of one or more judges of the tax court. If a hearing is conducted by a hearing examiner, such hearing examiner shall exercise the same powers conferred by law upon one or more judges of the tax court. The hearing examiner shall report to the court. The court is authorized to make findings of fact based on the report of the hearing examiner in the same manner as is required by these provisions when the hearing is conducted by the court. The tax court may employ hearing examiners upon such terms and conditions as it shall prescribe. A hearing examiner so appointed shall be in the unclassified service of the state.

Subd. 15. Limitation of appeals. A decision of the tax court pursuant to the terms hereof shall be final and shall not be subject to review by any court, except upon certiorari to the supreme court.

Subd. 16. Aids pending appeals. During the pendency of any appeal from the commissioner of revenue evaluation, state aids to the appealing district must be paid on the basis of the evaluation subject to adjustment upon final determination of the appeal.

HIST: Ex1971 c 31 art 20 s 3; 1973 c 582 s 3; 1973 c 683 s 5-10,27; 1974 c 521 s 22,23; 1975 c 432 s 25-33; 1976 c 134 s 78; 1976 c 239 s 35; 1976 c 271 s 44-46; 1977 c 307 s 29; 1977 c 423 art 3 s 1,2; art 4 s 1; 1977 c 447 art 1 s 8-15,17; 1978 c 706 s 32; 1978 c 733 s 20,21; 1978 c 764 s 46-51; 1978 c 767 s 1; 1979 c 334 art 1 s 7-11; art 3 s 4,5; 1980 c 429 s 1; 1980 c 443 s 1; 1980 c 509 s 33; 1980 c 607 art 4 s 1; art 7 s 8; 1980 c 609 art 1 s 7; 1981 c 358 art 1 s 18,19,48; 1982 c 424 s 130; 1984 c 502 art 11 s 1; 1Sp1985 c 14 art 3 s 1; art 4 s 18; 1986 c 444; 1Sp1986 c 1 art 4 s 9; 1Sp1986 c 3 art 1 s 82; 1987 c 268 art 6 s 3; art 7 s 3-10; 1987 c 384 art 2 s 1; 1988 c 719 art 5 s 2,84; 1989 c 329 art 13 s 1; art 13 s 20; 1Sp1989 c 1 art 2 s 11; art 9 s 1; 1992 c 511 art 2 s 5; 1992 c 556 s 1; 1993 c 224 art 1 s 4; 1994 c 416 art 1 s 4; 1995 c 233 art 2 s 56; 1995 c 264 art 5 s 1; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 4 s 39-47,51; art 11 s 3



Section 127A.49 Aid adjustments.

127A.49 Aid adjustments.

Subdivision 1. Omissions. No adjustments to any aid payments made pursuant to this chapter or chapters 120B, 122A, 123A, 123B, 124D, 125A, and 126C resulting from omissions in district reports, except those adjustments determined by the legislative auditor, shall be made for any school year after December 30 of the next school year, unless otherwise specifically provided by law.

Subd. 2. Abatements. Whenever by virtue of chapter 278, sections 270.07, 375.192, or otherwise, the net tax capacity of any district for any taxable year is changed after the taxes for that year have been spread by the county auditor and the local tax rate as determined by the county auditor based upon the original net tax capacity is applied upon the changed net tax capacities, the county auditor shall, prior to February 1 of each year, certify to the commissioner of children, families, and learning the amount of any resulting net revenue loss that accrued to the district during the preceding year. Each year, the commissioner shall pay an abatement adjustment to the district in an amount calculated according to the provisions of this subdivision. This amount shall be deducted from the amount of the levy authorized by section 126C.46. The amount of the abatement adjustment must be the product of:

(1) the net revenue loss as certified by the county auditor, times

(2) the ratio of:

(i) the sum of the amounts of the district's certified levy in the preceding year according to the following:

(A) section 126C.13 if the district received general education aid according to that section for the second preceding year;

(B) section 123B.57, if the district received health and safety aid according to that section for the second preceding year;

(C) sections 124D.20, 124D.21, and 124D.56, if the district received aid for community education programs according to any of those sections for the second preceding year;

(D) section 124D.135, subdivision 3, if the district received early childhood family education aid according to section 124D.135 for the second preceding year; and

(E) section 126C.17, subdivision 6, if the district received referendum equalization aid according to that section for the second preceding year; to

(ii) the total amount of the district's certified levy in the preceding December, plus or minus auditor's adjustments.

Subd. 3. Excess tax increment. (a) If a return of excess tax increment is made to a district pursuant to section 469.176, subdivision 2, or upon decertification of a tax increment district, the school district's aid and levy limitations must be adjusted for the fiscal year in which the excess tax increment is paid under the provisions of this subdivision.

(b) An amount must be subtracted from the district's aid for the current fiscal year equal to the product of:

(1) the amount of the payment of excess tax increment to the district, times

(2) the ratio of:

(i) the sum of the amounts of the district's certified levy for the fiscal year in which the excess tax increment is paid according to the following:

(A) section 126C.13, if the district received general education aid according to that section for the second preceding year;

(B) section 123B.57, if the district received health and safety aid according to that section for the second preceding year;

(C) sections 124D.20, 124D.21, and 124D.56, if the district received aid for community education programs according to any of those sections for the second preceding year;

(D) section 124D.135, subdivision 3, if the district received early childhood family education aid according to section 124D.135 for the second preceding year; and

(E) section 126C.17, subdivision 6, if the district received referendum equalization aid according to that section for the second preceding year; to

(ii) the total amount of the district's certified levy for the fiscal year, plus or minus auditor's adjustments.

(c) An amount must be subtracted from the school district's levy limitation for the next levy certified equal to the difference between:

(1) the amount of the distribution of excess increment; and

(2) the amount subtracted from aid pursuant to clause (a).

If the aid and levy reductions required by this subdivision cannot be made to the aid for the fiscal year specified or to the levy specified, the reductions must be made from aid for subsequent fiscal years, and from subsequent levies. The school district must use the payment of excess tax increment to replace the aid and levy revenue reduced under this subdivision.

(d) This subdivision applies only to the total amount of excess increments received by a district for a calendar year that exceeds $25,000.

HIST: 1977 c 447 art 6 s 2; 1978 c 764 s 54; 1980 c 609 art 4 s 7; 1981 c 358 art 1 s 30; 1983 c 314 art 1 s 22; art 6 s 11; 1984 c 463 art 6 s 1; art 7 s 12; 1986 c 465 art 2 s 1; 1987 c 291 s 202; 1988 c 718 art 6 s 7,8; 1988 c 719 art 5 s 84; 1989 c 222 s 12,13; 1989 c 329 art 13 s 20; 1Sp1989 c 1 art 2 s 11; 1991 c 130 s 16,17,37; 1992 c 499 art 12 s 11,12,29; 1994 c 465 art 2 s 1; 1994 c 647 art 8 s 5; 1Sp1995 c 3 art 8 s 2,3; art 16 s 13; 1998 c 397 art 4 s 48,51; art 11 s 3; 1999 c 241 art 1 s 51,52



Section 127A.50 Aid adjustments due to changes in employer retirement contribution rates.

127A.50 Aid adjustments due to changes in employer retirement contribution rates.

Subdivision 1. Aid adjustment. Beginning in fiscal year 1998 and each year thereafter, the commissioner of children, families, and learning shall adjust state aid payments to school operating funds for independent school district No. 625, independent school district No. 709, and special school district No. 1 by the net amount of clauses (1) and (2) and for all other districts, including charter schools, but excluding any education organizations that are prohibited from receiving direct state aids under section 123A.26 or 125A.75, subdivision 7, by the net amount of clauses (1), (2), and (3):

(1) a decrease equal to each district's share of the fiscal year 1997 adjustment effected under Minnesota Statutes 1996, section 124.2139;

(2) an increase equal to one percent of the salaries paid to members of the general plan of the public employees retirement association in fiscal year 1997, multiplied by 0.35 for fiscal year 1998 and 0.70 each year thereafter;

(3) a decrease equal to 2.34 percent of the salaries paid to members of the teachers retirement association in fiscal year 1997.

Subd. 2. Appropriation. The amounts necessary to pay any positive net adjustments under this section to any school district are appropriated annually from the general fund to the commissioner of children, families, and learning.

Subd. 3. Limits on adjustments and potential reductions. Increases to any school districts under subdivision 1, clause (2), and decreases under subdivision 1, clauses (1) and (3), are limited to the fiscal year 1999 amounts. The commissioner of children, families, and learning may permanently reduce the adjustments to school districts under subdivision 1, clauses (1) and (2), in the same manner as prescribed for nonschool jurisdictions under section 273.1385, subdivision 2. The commissioner may, from time to time, require that the most recent fiscal year payroll information be certified by the executive director of the teachers retirement association. For any school district where the newly certified teachers retirement association payroll is significantly lower than the fiscal 1997 amount as determined by the commissioner, the commissioner shall recalculate the lower reduction under subdivision 1, clause (3), and shall permanently reduce the adjustment amount in subsequent years.

Subd. 4. Effect of reorganizations. The commissioner of children, families, and learning shall reapportion the aid adjustments to school districts under this section to account for significant changes in boundaries or consolidations, as determined by the commissioner. If a school district is dissolved, or a school district function thereof is assumed by either the state or a nonpublic organization, adjustments for all or the appropriate fraction of the total payroll under this section must terminate.

Subd. 5. Adjustment termination. All adjustments under this section terminate on June 30, 2020.

HIST: 1997 c 233 art 1 s 14; 1998 c 397 art 4 s 51; art 11 s 3; 1Sp2001 c 6 art 1 s 40



Section 127A.51 Statewide average revenue.

127A.51 Statewide average revenue.

By October 1 of each year the commissioner must estimate the statewide average adjusted general revenue per adjusted marginal cost pupil unit and the disparity in adjusted general revenue among pupils and districts by computing the ratio of the 95th percentile to the fifth percentile of adjusted general revenue. The commissioner must provide that information to all districts.

If the disparity in adjusted general revenue as measured by the ratio of the 95th percentile to the fifth percentile increases in any year, the commissioner shall recommend to the legislature options for change in the general education formula that will limit the disparity in adjusted general revenue to no more than the disparity for the previous school year. The commissioner must submit the recommended options to the education committees of the legislature by January 15.

For purposes of this section and section 126C.10, adjusted general revenue means:

(1) for fiscal year 2002, the sum of basic revenue under section 126C.10, subdivision 2; supplemental revenue under section 126C.10, subdivisions 9 and 12; transition revenue under section 126C.10, subdivision 20; referendum revenue under section 126C.17; and equity revenue under section 126C.10, subdivisions 24a and 24b; and

(2) for fiscal year 2003 and later, the sum of basic revenue under section 126C.10, subdivision 2; referendum revenue under section 126C.17; and equity revenue under section 126C.10, subdivisions 24a and 24b.

HIST: 1987 c 398 art 1 s 24; 1988 c 486 s 69; 1991 c 265 art 1 s 26; 1998 c 397 art 7 s 158,164; art 11 s 3; 1998 c 398 art 1 s 38; 1999 c 241 art 1 s 53; 2000 c 489 art 2 s 26; 1Sp2001 c 6 art 1 s 41



Section 127A.60 Subdivisions renumbered, repealed, or no longer in effect

127A.60 Subdivision 1. Repealed, 1998 c 398 art 5 s 56

Subd. 2. Repealed, 1998 c 398 art 5 s 56; 1999 c 241 art 9 s 54

Subd. 3. Repealed, 1998 c 398 art 5 s 56; 1999 c 241 art 9 s 54

Subd. 4. Repealed, 1998 c 398 art 5 s 56; 1999 c 241 art 9 s 54



Section 127A.61 Repealed, 1999 c 241 art 9 s 54

127A.61 Repealed, 1999 c 241 art 9 s 54



Section 127A.62 Subdivisions renumbered, repealed, or no longer in effect

127A.62 Subdivision 1. Renumbered 127A.12

Subd. 2. Repealed, 1999 c 241 art 9 s 54



Section 127A.63 Renumbered 127A.13

127A.63 Renumbered 127A.13



Section 127A.64 Repealed, 1999 c 241 art 9 s 54

127A.64 Repealed, 1999 c 241 art 9 s 54



Section 127A.66 Subdivisions renumbered, repealed, or no longer in effect

127A.66 Subdivision 1. Repealed, 1998 c 398 art 6 s 38; 1999 c 241 art 9 s 54

Subd. 2. Repealed, 1998 c 398 art 6 s 38

Subd. 3. Repealed, 1998 c 398 art 6 s 38



Section 127A.67 Renumbered 127A.14

127A.67 Renumbered 127A.14



Section 127A.80 Compact.

127A.80 Compact.

The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION ARTICLE I Purpose and Policy

(A) It is the purpose of this compact to:

(1) Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

(2) Provide a forum for the discussion, development, crystalization and recommendation of public policy alternatives in the field of education.

(3) Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4) Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(B) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(C) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

ARTICLE II State Defined

As used in this compact, "state" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III The Commission

(A) The education commission of the states, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(B) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to article IV and adoption of the annual report pursuant to article III (J).

(C) The commission shall have a seal.

(D) The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

(E) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(F) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(G) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(H) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

(I) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(J) The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable.

ARTICLE IV Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(1) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(2) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(3) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(4) Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(5) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(6) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V Cooperation with Federal Government

(A) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

(B) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI Committees

(A) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for one year and 16 for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

(B) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(C) The commission may establish such additional committees as its bylaws may provide.

ARTICLE VII Finance

(A) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(B) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(C) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article III (G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article III (G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(D) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(E) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(F) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VIII Eligible Parties Entry Into and Withdrawal

(A) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

(B) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

(C) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(D) Except for a withdrawal effect on December 31, 1967 in accordance with paragraph (C) of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE IX Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this contract shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

HIST: 1967 c 394 s 1; 1998 c 397 art 4 s 51



Section 127A.81 Education commission.

127A.81 Education commission.

Subdivision 1. Appointment of members. Legislative members of the education commission established in section 127A.80, article III (A), are appointed as follows: One member of the house of representatives appointed by the speaker of the house for a term coinciding with the term of office of the member; one member of the senate appointed by the committee on committees for a two-year term. Members of the education commission appointed by the governor are appointed for a term which coincides with the term of the appointing governor. Members appointed from the legislature and members appointed by the governor serve until their successors are appointed and qualified.

Subd. 2. Vacancies. Vacancies are filled by the appointing power. If the legislature is not in session, vacancies are filled as follows: A vacancy in the office held by a house member is filled by the last speaker of the house, or if the speaker be not available, by the last chair of the house rules committee; a vacancy in the office held by a senate member is filled by the last senate committee on committees or other appointing authority designated by the senate rules in case of a senate vacancy.

Subd. 3. Expenses. Members of the education commission serve without compensation for such service but are entitled to be paid their necessary expenses in carrying out their duties.

HIST: 1967 c 394 s 2; 1983 c 305 s 18; 1986 c 444; 1998 c 397 art 4 s 51; art 11 s 3






Chapter 128 Cook County School District

Section 128.009 Chapter applies only to district 166.

128.009 Chapter applies only to district 166.

Subdivision 1. Independent district. This chapter applies only to the school district in Cook county. It is an independent school district subject to the laws that govern independent school districts. Its official name is independent school district No. 166, Cook county.

Subd. 2. This chapter prevails. This chapter prevails if this chapter is inconsistent with a law that governs independent school districts.

HIST: 1989 c 220 s 1



Section 128.01 Board members: number, term, staggering.

128.01 Board members: number, term, staggering.

Subdivision 1. Five members. The school board of independent school district No. 166 has five members.

Subd. 2. Four-year term from January. The term of a school board member is four years. A term begins on the first Monday in January after the election.

Subd. 3. Staggered elections. Three school board members are elected at one state general election and two are elected at the next state general election.

HIST: (2780-9, 2780-21, 2780-22) 1929 c 9 s 2; 1935 c 362 s 1,2; 1941 c 169 art 4 s 24; 1949 c 268 s 2; 1989 c 220 s 1



Section 128.015 Repealed, 1947 c 633 s 22

128.015 Repealed, 1947 c 633 s 22



Section 128.02 County commissioner district is election district.

128.02 County commissioner district is election district.

In independent school district No. 166, each county commissioner district is an election district. One school board member is elected from each election district.

HIST: (2780-12) 1929 c 9 s 5; 1941 c 169 art 4 s 25; 1989 c 220 s 1



Section 128.03 Annual meeting must be in January.

128.03 Annual meeting must be in January.

The school board of independent school district No. 166 must hold its annual meeting on, or as soon as practicable within ten days after, the Tuesday after the first Monday in January.

HIST: (2780-9, 2780-23) 1929 c 9 s 2; 1935 c 362 s 3; 1941 c 169 art 4 s 26; 1989 c 220 s 1



Section 128.04 MS 1988 Repealed, 1989 c 220 s 6

128.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

128.04 MS 1988 Repealed, 1989 c 220 s 6



Section 128.05 MS 1980 Repealed, 1982 c 548 art 4 s 24

128.05 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

128.05 MS 1980 Repealed, 1982 c 548 art 4 s 24



Section 128.06 MS 1988 Repealed, 1989 c 220 s 6

128.06 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

128.06 MS 1988 Repealed, 1989 c 220 s 6



Section 128.068 Repealed, Ex1959 c 71 art 8 s 26

128.061-128.068 Repealed, Ex1959 c 71 art 8 s 26



Section 128.069 Repealed, 1989 c 220 s 6

128.069 Repealed, 1989 c 220 s 6



Section 128.07 Subdivisions renumbered, repealed, or no longer in effect

128.07 Subdivision 1. Repealed, Ex1959 c 71 art 8 s 26

Subd. 2. Repealed, 1945 c 373 s 2

Subd. 3. Repealed, Ex1959 c 71 art 8 s 26

Subd. 4. Repealed, 1957 c 867 s 10

Subd. 5. Repealed, Ex1959 c 71 art 8 s 26

Subd. 6. Repealed, Ex1959 c 71 art 8 s 26

Subd. 7. Repealed, Ex1959 c 71 art 8 s 26



Section 128.08 Subdivisions renumbered, repealed, or no longer in effect

128.08 Subdivision 1. Repealed, 1947 c 633 s 22

Subd. 2. Repealed, Ex1959 c 71 art 8 s 26

Subd. 3. Repealed, 1947 c 633 s 22



Section 128.081 Subdivisions renumbered, repealed, or no longer in effect

128.081 Subdivision 1. Repealed, Ex1959 c 71 art 8 s 26

Subd. 2. Repealed, Ex1959 c 71 art 8 s 26

Subd. 3. Repealed, 1957 c 937 s 8

Subd. 4. Repealed, Ex1959 c 71 art 8 s 26

Subd. 5. Repealed, Ex1959 c 71 art 8 s 26

Subd. 6. Repealed, 1957 c 937 s 8



Section 128.082 Subdivisions renumbered, repealed, or no longer in effect

128.082 Subdivision 1. Repealed, 1957 c 937 s 8

Subd. 2. Repealed, 1957 c 937 s 8

Subd. 3. Repealed, 1957 c 937 s 8

Subd. 4. Repealed, 1957 c 937 s 8

Subd. 5. Repealed, Ex1959 c 71 art 8 s 26

Subd. 6. Repealed, Ex1959 c 71 art 8 s 26

Subd. 7. Repealed, Ex1959 c 71 art 8 s 26

Subd. 8. Repealed, Ex1959 c 71 art 8 s 26

Subd. 9. Repealed, 1957 c 937 s 8

Subd. 10. Repealed, Ex1959 c 71 art 8 s 26

Subd. 11. Repealed, Ex1959 c 71 art 8 s 26



Section 128.088 Repealed, Ex1959 c 71 art 8 s 26

128.083-128.088 Repealed, Ex1959 c 71 art 8 s 26



Section 128.09 Repealed, 1947 c 633 s 22

128.09 Repealed, 1947 c 633 s 22



Section 128.094 Repealed, Ex1959 c 71 art 8 s 26

128.091-128.094 Repealed, Ex1959 c 71 art 8 s 26



Section 128.10 Repealed, 1947 c 633 s 22

128.10 Repealed, 1947 c 633 s 22



Section 128.11 Repealed, 1947 c 633 s 22

128.11 Repealed, 1947 c 633 s 22



Section 128.111 Repealed, Ex1959 c 71 art 8 s 26

128.111 Repealed, Ex1959 c 71 art 8 s 26



Section 128.12 Repealed, 1947 c 633 s 22

128.12 Repealed, 1947 c 633 s 22



Section 128.13 Repealed, 1957 c 867 s 10

128.13 Repealed, 1957 c 867 s 10



Section 128.14 Repealed, Ex1959 c 71 art 8 s 26

128.14 Repealed, Ex1959 c 71 art 8 s 26



Section 128.15 Repealed, Ex1959 c 71 art 8 s 26

128.15 Repealed, Ex1959 c 71 art 8 s 26



Section 128.16 Repealed, 1947 c 633 s 22

128.16 Repealed, 1947 c 633 s 22



Section 128.17 Repealed, 1947 c 633 s 22

128.17 Repealed, 1947 c 633 s 22



Section 128.18 Repealed, Ex1959 c 71 art 8 s 26

128.18 Repealed, Ex1959 c 71 art 8 s 26



Section 128.183 Repealed, Ex1959 c 71 art 8 s 26

128.183 Repealed, Ex1959 c 71 art 8 s 26



Section 128.19 Repealed, 1947 c 633 s 22

128.19 Repealed, 1947 c 633 s 22



Section 128.20 Repealed, 1947 c 633 s 22

128.20 Repealed, 1947 c 633 s 22



Section 128.21 Repealed, Ex1959 c 71 art 8 s 26

128.21 Repealed, Ex1959 c 71 art 8 s 26



Section 128.22 Subdivisions renumbered, repealed, or no longer in effect

128.22 Subdivision 1. Repealed, Ex1959 c 71 art 8 s 26

Subd. 2. Repealed, 1949 c 712 s 4

Subd. 3. Repealed, Ex1959 c 71 art 8 s 26

Subd. 5. Repealed, Ex1959 c 71 art 8 s 26

Subd. 6. Repealed, 1959 c 653 s 4



Section 128.23 Repealed, 1949 c 712 s 4

128.23 Repealed, 1949 c 712 s 4



Section 128.234 Repealed, Ex1959 c 71 art 8 s 26

128.234 Repealed, Ex1959 c 71 art 8 s 26



Section 128.235 Repealed, Ex1959 c 71 art 8 s 26

128.235 Repealed, Ex1959 c 71 art 8 s 26



Section 128.36 Repealed, Ex1959 c 71 art 8 s 26

128.24-128.36 Repealed, Ex1959 c 71 art 8 s 26






Chapter 128A Academies for the Deaf and Blind

Section 128A.01 Renumbered 125A.61

128A.01 Renumbered 125A.61



Section 128A.02 Subdivisions renumbered, repealed, or no longer in effect

128A.02 Subdivision 1. Renumbered 125A.62 subd 1

Subd. 1a. Repealed by amendment, 1989 c 220 s 2

Subd. 2. Repealed, 1Sp1995 c 3 art 11 s 25

Subd. 2a. Renumbered subd 4

Subd. 3. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subd. 3. MS 1996 Renumbered 125A.62 subd 4

Subd. 3a. Repealed by amendment, 1989 c 220 s 2

Subd. 3b. Renumbered 125A.62 subd 5

Subd. 4. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subd. 4. MS 1994 Repealed, 1Sp1995 c 3 art 11 s 25

Subd. 5. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subd. 5. MS 1996 Renumbered 125A.62 subd 6

Subd. 6. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subd. 6. MS 1996 Renumbered 125A.62 subd 7

Subd. 7. Renumbered 125A.62 subd 8



Section 128A.021 Renumbered 125A.63

128A.021 Renumbered 125A.63



Section 128A.022 Subdivisions renumbered, repealed, or no longer in effect

128A.022 Subdivision 1. Renumbered 125A.64 subd 1

Subd. 2. Renumbered 125A.64 subd 2

Subd. 3. Renumbered 125A.64 subd 3

Subd. 4. Renumbered 125A.64 subd 4

Subd. 5. Repealed, 1992 c 499 art 3 s 18; art 11 s 11

Subd. 6. Renumbered 125A.64 subd 5

Subd. 7. Repealed, 1992 c 499 art 3 s 18; art 11 s 11



Section 128A.023 Renumbered 125A.73

128A.023 Renumbered 125A.73



Section 128A.024 Subdivisions renumbered, repealed, or no longer in effect

128A.024 Subdivision 1. Repealed, 1992 c 499 art 3 s 18; 499 art 11 s 11

Subd. 2. Renumbered 125A.66 subd 1

Subd. 3. Renumbered 125A.66 subd 2

Subd. 4. Renumbered 125A.66 subd 3



Section 128A.025 Renumbered 125A.67

128A.025 Renumbered 125A.67



Section 128A.026 Renumbered 125A.68

128A.026 Renumbered 125A.68



Section 128A.03 Repealed, 1Sp1995 c 3 art 11 s 25

128A.03 Repealed, 1Sp1995 c 3 art 11 s 25



Section 128A.04 Repealed, 1989 c 220 s 6

128A.04 Repealed, 1989 c 220 s 6



Section 128A.05 Subdivisions renumbered, repealed, or no longer in effect

128A.05 Subdivision 1. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subdivision 1. MS 1996 Renumbered 125A.69 subd 1

Subd. 2. MS 1988 Repealed by amendment, 1989 c 220 s 2

Subd. 2. MS 1996 Renumbered 125A.69 subd 2

Subd. 3. MS 1988 Renumbered subd 4

Subd. 3. MS 1996 Renumbered 125A.69 subd 3

Subd. 4. Renumbered 125A.69 subd 4



Section 128A.06 Repealed, 1978 c 764 s 143

128A.06 Repealed, 1978 c 764 s 143



Section 128A.07 Renumbered 125A.70

128A.07 Renumbered 125A.70



Section 128A.08 Repealed, 1977 c 449 s 23

128A.08 Repealed, 1977 c 449 s 23



Section 128A.09 Renumbered 125A.71

128A.09 Renumbered 125A.71



Section 128A.11 Renumbered 125A.72

128A.11 Renumbered 125A.72






Chapter 128B Pine Point School

Section 128B.01 Repealed, 1991 c 265 art 3 s 40

128B.01 Repealed, 1991 c 265 art 3 s 40



Section 128B.011 School governance and standards.

128B.011 School governance and standards.

Subdivision 1. Governance. The care, management, and control of Pine Point school is vested in the White Earth reservation tribal council. The council has the same powers and duties as a school board under chapters 120A to 129C and other provisions applicable to school boards. The tribal council may delegate powers and duties for the operation of the school to the Indian education committee. The committee may exercise powers and duties delegated to it.

Subd. 2. Standards. The school is a public school providing instruction for pupils in kindergarten through the 8th grade. Instruction shall meet the same standards for instruction as are required for other public schools.

Subd. 3. Cooperation with school districts. If the council determines it cannot adequately provide certain services, the council shall purchase or share services with one or more school districts or other provider for instruction, administration, or other requirements of operating the school, including curriculum, teachers, support services, supervision, administration, financial accounting and reporting, and other instructional and noninstructional programs. The council is encouraged to cooperate with school districts to increase and improve instructional and support services available to the pupils in the school.

HIST: 1991 c 265 art 3 s 20; 1998 c 397 art 11 s 3



Section 128B.02 Terms of officers; elections; voting.

128B.02 Terms of officers; elections; voting.

Subdivision 1. Terms. The term of an officer of the Indian education committee is three years.

Subd. 2. Section 123B.94 on elections. The election of committee officers must be held according to section 123B.94.

Subd. 3. Who can vote. A qualified voter who resides within former independent school district No. 25 may vote at an election of committee officers.

Subd. 4. District 309 elections. This chapter does not prohibit a qualified voter who resides within former independent school district No. 25 from voting in an election in independent school district No. 309.

HIST: 1973 c 683 s 26 subds 3,4; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1998 c 397 art 11 s 3



Section 128B.03 Finances, insurance, transportation.

128B.03 Finances, insurance, transportation.

Subdivision 1. Cannot bond, tax, borrow. This chapter does not allow the council to issue bonds, levy taxes, or borrow money.

Subd. 2. May get federal aid. The council may receive federal aid to Indians.

Subd. 3. Repealed, 1991 c 265 art 3 s 40

Subd. 3a. State revenues. The state shall pay to the council for the support of the school all aids, revenues, and grants available to a school district as though the school were a school district. The aids, revenues, and grants include, but are not limited to, the following:

(1) general education revenue, as defined in section 126C.10, subdivision 1, including at least compensatory revenue;

(2) transportation revenue;

(3) capital expenditure facilities revenue;

(4) capital expenditure equipment revenue;

(5) special education revenue;

(6) limited English proficiency aid;

(7) family connections aid;

(8) assurance of mastery revenue;

(9) school lunch revenue;

(10) school milk revenue;

(11) health and safety revenue;

(12) Indian language and culture grants;

(13) arts planning grants; and

(14) all other aids, revenues, or grants available to a school district.

If there are eligibility requirements for an aid, revenue, or grant, the requirements shall be met in order to obtain the aid, revenue, or grant, except that a requirement to levy shall be waived. To compute the amount of aid, revenue, or grant requiring a levy, the amount of the levy shall be zero.

If a school district obtains revenue from the proceeds of a levy, the council shall be deemed to have levied and the state shall pay aid equal to the amount that would have been levied. The amount shall be approved by the commissioner of children, families, and learning.

The proceeds of any aid, grant, or revenue shall be used only as provided in the applicable statute.

Subd. 4. Federal aid. The school board of independent school district No. 309 must transfer to the council, to the extent permissible, any federal aids or grants which the school district is eligible for or entitled to because of:

(1) the population in the school attendance area;

(2) the pupils actually attending the school;

(3) the program of the school;

(4) the boundaries of the attendance area of the school; or

(5) a related reason.

Subd. 5. Audits. The council must have an audit done annually of the accounts of the school. The audit must be finished within one year after the year for which the audit is made.

Subd. 6. Treasurer's bond. The treasurer of the council must give a corporate surety bond to the state. The school board of independent school district No. 309 must set the amount of the bond. The amount must be sufficient to protect the interest of the school district.

Subd. 7. Insurance. The council may buy the insurance specified in sections 122A.69 and 123B.23. The council must buy insurance to the extent required by chapter 466 and is not liable beyond the extent provided by chapter 466. The term "average number of pupils" in section 466.12, subdivision 3a, means, for this subdivision, the average number of pupils attending the school.

Subd. 8. Repealed, 1991 c 265 art 3 s 40

HIST: 1973 c 683 s 26 subds 2,5,7,8,9,11,14; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1990 c 562 art 3 s 8; 1991 c 265 art 3 s 21-24; 1993 c 224 art 14 s 17; 1993 c 374 s 25,29; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 4 s 24; 1998 c 397 art 11 s 3



Section 128B.04 Resident pupils.

128B.04 Resident pupils.

A pupil in kindergarten through 8th grade who resides within former independent school district No. 25 is a resident pupil for the purposes of chapters 120A, 123B, 124D, 125A, and 125B. Pupils enrolled in the school may not be counted by independent school district No. 309 for the purposes of receiving revenue according to chapters 120A to 129C.

HIST: 1981 c 358 art 6 s 41; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 25; 1998 c 397 art 11 s 3



Section 128B.05 Employees; appropriate unit; Indian instructors.

128B.05 Employees; appropriate unit; Indian instructors.

Subdivision 1. Hiring. The council must employ necessary teachers according to section 122A.40 and may employ other necessary personnel.

Subd. 2. Council teachers are unit. Teachers employed by the council are employees of the council and are an "appropriate unit" or a "unit" under chapter 179A, notwithstanding section 179A.03, subdivision 2.

Subd. 3. District 309 teachers. Teachers employed by the school board of independent school district No. 309 who are assigned by the board to the school remain employees of the board.

Subd. 4. Indian culture instructors. The council may employ instructors in Indian culture. The instructors need not be licensed by the state board. For all other purposes, the instructors are "teachers" as defined by section 122A.15, subdivision 1.

HIST: 1973 c 683 s 26 subd 10; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 26,27; 1998 c 397 art 11 s 3



Section 128B.06 This chapter prevails over code or district law.

128B.06 This chapter prevails over code or district law.

Subdivision 1. Education Code. The management of the school by the council is governed by the Education Code and other law affecting school districts.

Subd. 2. Independent district law. Unless otherwise provided in this chapter, the council must operate according to statutes governing independent school districts.

Subd. 3. This chapter prevails. If there is a conflict between the code or other law and this chapter, this chapter prevails.

HIST: 1973 c 683 s 26 subd 12; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 28



Section 128B.07 Repealed, 1991 c 265 art 3 s 40

128B.07 Repealed, 1991 c 265 art 3 s 40



Section 128B.08 Reports to legislature.

128B.08 Reports to legislature.

Before January 15 of each odd-numbered year, the council must submit a report to the legislature on the school established by this chapter. The report must document the success or failure of the school.

HIST: 1973 c 683 s 26 subd 17; 1975 c 432 s 88; 1977 c 447 art 7 s 28; 1981 c 358 art 6 s 42; 1Sp1985 c 12 art 7 s 32; 1989 c 220 s 3; 1991 c 265 art 3 s 29; 1Sp1995 c 3 art 8 s 10



Section 128B.09 Transfer to district 309.

128B.09 Transfer to district 309.

The school may be closed by unanimous vote of the tribal council effective June 30 of any year. The school board of independent school district No. 309 shall assume responsibility for the pupils in the school on July 1.

HIST: 1973 c 683 s 26 subd 17; 1975 c 432 s 88; 1977 c 447, art 7 s 28; 1981 c 358 art 6 s 42; 1Sp1985 c 12 art 7 s 26,32; 1989 c 220 s 3; 1989 c 221 s 1; 1991 c 265 art 3 s 30



Section 128B.10 Continuation of chapter.

128B.10 Continuation of chapter.

Subdivision 1. Extension. This chapter remains in effect until otherwise provided by law.

Subd. 2. Repealed, 1992 c 592 s 21

Subd. 3. Repealed, 1991 c 265 art 11 s 26

HIST: 1973 c 683 s 26 subd 17; 1Sp1985 c 12 art 7 s 26,32; 1989 c 221 s 2; 1991 c 265 art 3 s 31,32; 1993 c 224 art 3 s 31; 1Sp1995 c 3 art 8 s 11; 1Sp1997 c 4 art 2 s 39






Chapter 128C High School League

Section 128C.01 Form, makeup, delegated power, board members.

128C.01 Form, makeup, delegated power, board members.

Subdivision 1. Voluntary association. The Minnesota state high school league is a nonprofit corporation that is a voluntary association of high schools. A high school that is a school under section 120A.22, subdivision 4, may be a member of the league. The league is made up of high schools whose governing boards have delegated their control of extracurricular activities, as described in section 123B.49, subdivision 4, to the league. The delegation is made when the governing board files a certificate of delegation with the commissioner of children, families, and learning.

Subd. 2. Power to delegate to, pay for, league. The governing board of a high school may delegate its control of extracurricular activities to the league. A school board may spend money for, and pay dues to, the league.

Subd. 3. League power to control. The state high school league may control contests by and between pupils of the Minnesota high schools that are delegated to it under this section.

Subd. 4. Board. (a) The league must have a 20-member governing board.

(1) The governor must appoint four members according to section 15.0597. Each of the four appointees must be a parent. At least one of them must be an American Indian, an Asian, a Black, or a Hispanic.

(2) The Minnesota association of secondary school principals must appoint two of its members.

(3) The remaining 14 members must be selected according to league bylaws.

(b) The terms, compensation, removal of members, and the filling of membership vacancies are governed by section 15.0575, except that the four-year terms begin on August 1 and end on July 31. As provided by section 15.0575, members who are full-time state employees or full-time employees of school districts or other political subdivisions of the state may not receive any per diem payment for service on the board.

Subd. 5. Certain commercial relationships prohibited. The board may not enter into corporate partnerships or similar agreements with any business or commercial organization that sells products or services used by student or adult participants in league activities while they participate in activities regulated by the league. The board may sell advertising to any such business or organization if the advertising is clearly identified as advertising paid for by the business or commercial organization.

HIST: 1973 c 492 s 14; 1973 c 738 s 1; 1980 c 355 s 2; 1982 c 424 s 34,130; 1985 c 248 s 70; 1986 c 444; 1987 c 243 s 1,2; 1988 c 718 art 7 s 45-49; 1989 c 220 s 4;; 1991 c 265 art 9 s 59; 1992 c 499 art 8 s 18; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 11 s 3; 1999 c 241 art 9 s 37



Section 128C.02 Duties, policies, criteria, rules of board.

128C.02 Duties, policies, criteria, rules of board.

Subdivision 1. Decisions, policies, advisory committees. The board shall establish and adopt policies, make decisions on behalf of the league, and establish advisory committees necessary to carry out board functions.

Subd. 2. Sexual harassment and violence; hazing. The board of the league shall adopt a policy, rules, penalties, and recommendations addressing sexual harassment and sexual violence and hazing toward and by participants in league activities.

Subd. 3. Criteria for conference arrangements. The board must develop criteria for the league to use when it is asked to arrange for membership in an interscholastic conference by a league member under section 128C.07. The league must give notice and an opportunity for league members to be heard before adopting the criteria. The criteria must include, at least, the distance to be traveled by competing schools, the relative enrollments of the schools, and the comparability of extracurricular activities in the schools.

Subd. 3a. Repealed, 2000 c 498 s 1

Subd. 4. Rules are APA exempt. The rules of the league are exempt from chapter 14, including section 14.386.

Subd. 5. Rules for open enrollees. The league shall adopt league rules and regulations governing the athletic participation of pupils attending school in a nonresident district under section 124D.03.

Subd. 6. Annual report. The board annually shall prepare a written report containing the information about the league that the commissioner is required to obtain and review under section 128C.20. The board shall present copies of the report in a timely manner to the education committees of the legislature.

Subd. 7. Women referees. The league shall adopt league rules and policy requiring, to the extent possible, the equal employment of women as referees for high school activities and sports contests, from game level to tournament level.

Subd. 8. Budget. The league is subject to the commissioner of finance's rules and instructions governing budget preparation. The league budget must be submitted to the commissioner of finance and to the legislature in the same manner as budgets of executive branch agencies.

Subd. 9. Purchasing. In purchasing goods and services, the league must follow all laws that apply to school districts under sections 123B.52 and 471.345.

HIST: 1989 c 220 s 4; 1989 c 329 art 8 s 9; art 9 s 16; 1990 c 425 s 2; 1992 c 499 art 8 s 19; 1993 c 224 art 9 s 40; 1995 c 233 art 2 s 56; 1997 c 187 art 4 s 5; 1Sp1997 c 4 art 7 s 36,37; 1998 c 397 art 11 s 3; 1999 c 241 art 9 s 38; 1999 c 250 art 1 s 79



Section 128C.03 Procedures.

128C.03 Procedures.

The league shall adopt procedures to ensure public notice of all eligibility rules and policies that will afford the opportunity for public hearings on proposed eligibility rules. If requested by 100 or more parents or guardians of students, the public hearing must be conducted by an administrative law judge from the office of administrative hearings, by a person hired under contract by the office of administrative hearings, or by an independent hearing officer appointed by the commissioner of children, families, and learning from a list maintained for that purpose. At the conclusion of a hearing requested by 100 or more parents or guardians of students, the person conducting the hearing shall write a report evaluating the extent to which the league has shown that the proposed rule is needed and reasonable and the legality of the proposed rule. The league shall pay for hearings under this section.

HIST: 1997 c 187 art 4 s 6



Section 128C.05 Tournaments, classes of athletic competition.

128C.05 Tournaments, classes of athletic competition.

Subdivision 1. Tournaments. The Minnesota state high school league shall establish, conduct, and regulate championship high school tournament activities.

Subd. 2. Classes. The league shall determine the number of classes in all interscholastic athletic activities under its jurisdiction.

HIST: 1989 c 329 art 9 s 16; 1990 c 425 s 2



Section 128C.07 Arranging interscholastic conference membership.

128C.07 Arranging interscholastic conference membership.

Subdivision 1. Policy. The league may establish a policy to guide member high schools in forming or altering interscholastic conferences.

Subd. 1a. Request. A league member high school that is not in a conference may ask the league to arrange membership for the league member in an interscholastic conference.

Subd. 2. Reason not in conference. The reason the member is not in a conference must be: (1) the conference was dissolved, or (2) the member was involuntarily excluded.

Subd. 3. Prerequisite: 180-day good faith effort. Before asking the league to arrange membership, the school must make a good faith attempt over at least 180 days to join a conference. The 180 days run from the date of the school's first written request to join or rejoin a conference.

Subd. 4. League deadline: 90 days. The league must arrange the conference membership within 90 days after receiving a timely written request from a league member high school.

Subd. 5. Must use criteria. The league must follow its criteria in arranging the conference membership.

Subd. 6. Right to hearing, notice. (a) The requesting school or a high school already in the conference that is the subject of the proposed arrangement may request a timely public hearing on the proposed arrangement.

(b) The league must notify the schools mentioned in paragraph (a) of the right to a hearing.

Subd. 7. Decision is binding. The league's final decision on a matter of conference membership under this section is binding on all of the schools required to be notified of the right to a hearing.

Subd. 8. Otherwise, conferences are voluntary. Except to the extent the league arranges conference membership under this section, an interscholastic conference of schools participating in activities delegated to the league may be formed and changed freely.

HIST: 1989 c 220 s 4



Section 128C.08 Assaulting a sports official prohibited.

128C.08 Assaulting a sports official prohibited.

Subdivision 1. Definitions. For the purposes of this section, the following terms have the meaning given in this subdivision.

"Assault" is (1) an act done with intent to cause fear in another of immediate bodily harm or death, or (2) the infliction of or attempt to inflict bodily harm upon another.

"Sports official" is a person who serves as an umpire, referee, judge, linesperson, timer, scorekeeper, or in another similar capacity for an interscholastic athletic activity.

"Interscholastic athletic activity" or "activity" means an interscholastic athletic activity whose control, supervision, and regulation have been delegated to the Minnesota state high school league pursuant to section 128C.01.

Subd. 2. Prohibited conduct. Any person who assaults a sports official in connection with an interscholastic athletic activity may be excluded from attending an activity for up to 12 months.

Subd. 3. Sanction. The board of directors of the Minnesota state high school league or a school board may exclude any person except as provided in subdivision 5.

The board of directors of the Minnesota state high school league may exclude a person from:

(1) any activity of the kind in connection with which the assault occurred; or

(2) all interscholastic athletic activities.

A school board may exclude a person from any activity sponsored or participated in by the school district.

Subd. 4. Procedure. The board of directors of the Minnesota state high school league or a school board may exclude a person from any interscholastic athletic activity if the person assaulted a sports official in connection with an activity. A person alleged to have assaulted a sports official shall be entitled to an informal hearing on the matter by the board of directors of the Minnesota state high school league or school board. Upon finding that the person assaulted a sports official, the board of directors of the Minnesota state high school league or school board shall notify the individual in writing and shall indicate any activity from which, and the period of time for which, the person is excluded.

Subd. 5. Head varsity coach. A head varsity coach may be excluded under this section only by the school board employing the coach.

HIST: 1991 c 168 s 1; 1995 c 186 s 119



Section 128C.10 Expense limits.

128C.10 Expense limits.

Subdivision 1. Employee expenses. Employees of the league may be reimbursed only for expenses as authorized by the commissioner's plan for state employees adopted under section 43A.18, subdivision 2.

Subd. 2. No credit cards. The league cannot have credit cards.

Subd. 3. Director's expense account. The executive director of the league may have a department head expense account. The account is subject to the same limits and guidelines as the same account for the commissioner of children, families, and learning. The executive director may spend money to entertain from this account only. The executive director may reimburse the expenses of guests of the league from this account only.

Subd. 4. Advisory committee pay. A member of an advisory committee may be paid for expenses only. The only way the expenses may be reimbursed is in the same way board members' expenses are reimbursed.

Subd. 5. Auto policy. The board must have a policy on the use of automobiles by league staff. The board must show annually how the policy is the most cost-effective alternative available.

HIST: 1989 c 220 s 4; 1Sp1995 c 3 art 16 s 13



Section 128C.12 Audits and reports by state auditor.

128C.12 Audits and reports by state auditor.

Subdivision 1. Dues and events revenue. The state auditor annually must examine the accounts of, and audit all money paid to, the state high school league by its members. The audit must include financial and compliance issues. The state auditor must also audit all money derived from any event sponsored by the league. League audits must include audits of administrative regions of the league. The league and its administrative regions may not contract with private auditors. The scope of the state auditor's examinations of the league must be agreed upon by the board and the state auditor, provided that all requirements of this section must be met.

Subd. 2. Repealed, 1991 c 265 art 11 s 26

Subd. 3. Copies. The state auditor must file copies of the financial and compliance audit report with the commissioner of children, families, and learning and the director of the legislative reference library.

Subd. 4. Coverage of report. The audit report must include the aggregate totals for all revenues and expenditures for the current year and the three years before the current year and the percent and dollar change from the year before each of the four years. Revenue items from student activities, membership dues, publications, registration of officials and judges, interest, automobile sales; and from other sources including medals, refunds, and reimbursements must be audited annually. Expenditure items related to staff, the board of directors, student activities, capital outlay, and office and other purposes including membership services must be audited annually.

Subd. 5. League to pay for audit. The league must pay for the audit.

HIST: 1989 c 220 s 4; 1991 c 265 art 11 s 13; 1991 c 345 art 1 s 75; 1Sp1995 c 3 art 16 s 13; 1Sp1997 c 4 art 7 s 38



Section 128C.13 Investment.

128C.13 Investment.

The governing board of the league may request the state board of investment to invest nonretirement funds of the league, and the state board of investment may invest these funds when requested.

HIST: 1Sp1997 c 4 art 7 s 39



Section 128C.15 Employment.

128C.15 Employment.

Subdivision 1. Affirmative action. The state high school league must adopt an affirmative action policy. The reason for the policy is to ensure that jobs within the league are equally accessible to all qualified persons. The policy is also needed to eliminate underemployment by the league of the protected groups that are defined in section 43A.02, subdivision 33.

Subd. 2. Recruiting. The league must actively and publicly recruit qualified people to become its employees. The league must give special emphasis to recruiting members of protected groups. The league must advertise available positions in newspapers of general circulation. The advertisement must contain a deadline for submitting applications that is at least 14 days after the date of the last advertisement. The league must keep each application for at least six months and must notify an applicant when a position, for which the applicant is qualified, becomes available.

Subd. 3. Comparable worth. The league is a political subdivision under sections 471.992 to 471.999, except that the league must report to the commissioner of employee relations by February 1, 1989, on its implementation plan. A cause of action against the league does not arise before August 1, 1989, for failure to comply with sections 471.992 to 471.999.

HIST: 1989 c 220 s 4



Section 128C.17 League is subject to Data Practices Act.

128C.17 League is subject to Data Practices Act.

The collection, creation, receipt, maintenance, dissemination, or use of information by the state high school league is subject to chapter 13. The league must make data relating to its eligibility determinations available to the public in the form of summary data, with all personal identifiers removed.

HIST: 1989 c 220 s 4; 1995 c 259 art 1 s 30



Section 128C.20 Commissioner review of league.

128C.20 Commissioner review of league.

Subdivision 1. Annually. Each year the commissioner of children, families, and learning shall obtain and review the following information about the league:

(1) an accurate and concise summary of the annual financial and compliance audit prepared by the state auditor that includes information about the compensation of and the expenditures by the executive director of the league and league staff;

(2) a list of all complaints filed with the league and all lawsuits filed against the league and the disposition of those complaints and lawsuits;

(3) an explanation of the executive director's performance review;

(4) information about the extent to which the league has implemented its affirmative action policy, its comparable worth plan, and its sexual harassment and violence policy and rules; and

(5) an evaluation of any proposed changes in league policy.

The commissioner may examine any league activities or league-related issues when the commissioner believes this review is warranted.

Subd. 2. Recommend laws. The commissioner may recommend to the legislature whether any legislation is made necessary by league activities.

HIST: 1989 c 220 s 4; 1990 c 562 art 7 s 9; 1991 c 265 art 11 s 14; 1Sp1995 c 3 art 16 s 13; 1999 c 241 art 9 s 39



Section 128C.22 League must have open meetings.

128C.22 League must have open meetings.

For the purposes of chapter 13D, the state high school league is considered a state agency required by law to transact business in meetings open to the public.

HIST: 1989 c 220 s 4






Chapter 128D Special School District No. 1, Minneapolis

Section 128D.01 This chapter, not charter, controls; exception.

128D.01 This chapter, not charter, controls; exception.

Subdivision 1. A special independent district. The special school district now existing in the city of Minneapolis is a special independent school district subject to the provisions of this chapter.

Subd. 2. Charter does not apply. No provision of the Minneapolis home rule charter shall be applicable thereto, except as provided in this chapter.

Subd. 3. City law controls civil service. The civil service provisions of the Minneapolis home rule charter or of any law applicable to the city of Minneapolis shall be applicable to employees of the special independent school district, except employees not under civil service on the effective date of this subdivision.

HIST: 1959 c 462 s 1,3; 1961 c 565 s 1; 1963 c 645 s 1,3; 1967 c 661 s 1



Section 128D.02 Board of education like independent district's.

128D.02 Board of education like independent district's.

The governing body of such school district shall be a board of education, which board shall have the care, management, supervision, conduct, and control of the school district and shall have all the powers and rights of school boards of independent school districts except as otherwise stated.

HIST: 1959 c 462 s 1,3; 1963 c 645 s 2,3



Section 128D.03 Board is on some, not all, city boards.

128D.03 Board is on some, not all, city boards.

Subdivision 1. On planning commission. The special independent school district shall have representation upon the city planning commission as provided under the Minneapolis home rule charter.

Subd. 2. Not on tax or library board. The special independent school district shall not have any representation upon the board of estimate and taxation or library board of said city.

HIST: 1959 c 462 s 2; 1963 c 645 s 2; 1967 c 661 s 2; 1973 c 223 s 2



Section 128D.04 District like independent district; exception.

128D.04 District like independent district; exception.

Such special independent school district shall have all the powers, privileges, duties, and obligations of independent school districts as provided by state laws except as follows or as otherwise provided by a special law or charter provision.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3; 1980 c 609 art 6 s 35



Section 128D.05 Board: number, term, pay, vacancies.

128D.05 Board: number, term, pay, vacancies.

Subdivision 1. Number, term, pay. (a) The board of education of such district shall consist of seven directors. The term of office of each director shall be four years or until a successor is elected and qualified. The directors shall receive such compensation as may be fixed by the board of education.

(b) The governing body of special school district No. 1 may provide for election of four of its directors in 1994 and subsequent years for four-year terms, and election of three of its directors in 1996 and subsequent years for four-year terms. To accomplish this change, the governing body may provide that the terms of office for directors elected in 1991 will expire January 1, 1995, and that the terms of office for directors to be elected in 1993 will expire January 1, 1997.

Subd. 2. Time of change. A proposed change in election years adopted under subdivision 1 is effective 240 days after passage and publication or at a later date fixed in the proposal. Within 180 days after passage and publication of the proposal, a petition requesting a referendum on the proposal may be filed with the school district clerk. The petition must be signed by eligible voters equal in number to five percent of the total number of votes cast in the city of Minneapolis at the most recent state general election. If the requisite petition is filed within the prescribed period, the proposal does not become effective until it is approved by a majority of the voters voting on the question at a general or special election held at least 60 days after submission of the petition. If the petition is filed, the governing body may reconsider its action in adopting the proposal.

Subd. 3. Vacancies. In case any vacancy occurs in the office of school director because of death, resignation, or cessation of residence in the district, or any other cause, so that after the next general school election following such vacancy there shall be remaining at least two years of the unexpired term, a school director shall be elected at the next general school election to fill the place of such director, but until such election, or if no election is to be had under the foregoing provisions or because of the lack of time to comply with the election requirements when an election is pending, the remaining directors shall fill such vacancy. The director so appointed shall hold office until the first business day in January following the election of a successor, or until that successor qualifies.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3; 1973 c 223 s 3; 1974 c 366 s 1; 1978 c 559 s 1; 1992 c 378 s 1,2



Section 128D.06 Board's annual report and budgets.

128D.06 Board's annual report and budgets.

Subdivision 1. Board's annual report. The board of education shall, as soon as practicable after the close of each fiscal year, cause to be printed, published, and distributed a report of the condition of the public school program under its charge, and of all the property under its control, with full and accurate account of all receipts and of all expenditures of the school district during the preceding year including operating and maintenance expenses as well as all expenses for capital outlay and building site improvement.

Subd. 2. Salary schedule in report. The report shall also include a full listing of the salary schedules for all school personnel, certificated and noncertificated in effect during the preceding year.

Subd. 3. Annual operating and capital budgets. Not later than the 15th day of the last month of each fiscal year the board shall adopt and cause to be published two separate budgets, an operating budget and a capital budget for the subsequent fiscal year.

Subd. 4. Standards for budgets and report. The board shall adopt and publish standards governing the content of its budgets and of its annual report.

HIST: 1963 c 645 s 3; 1967 c 661 s 3; 1988 c 718 art 7 s 57



Section 128D.07 Comprehensive long-range building plan.

128D.07 Comprehensive long-range building plan.

Subdivision 1. For next five years. The school district shall develop a comprehensive long-range building plan to project forward school needs at any given time for at least the next five years, such plan to include the needs of the district in connection with school sites, new schools and additions to existing buildings, retiring of obsolete facilities, and rehabilitating, remodeling, and equipping existing school buildings.

Subd. 2. Annual review. The plan shall be reviewed and updated by the school staff and the board yearly.

Subd. 3. To city planning commission. The plan shall be submitted by the board to the city planning commission for its review and recommendations.

HIST: 1963 c 645 s 3; 1980 c 525 s 1



Section 128D.08 School district elections.

128D.08 School district elections.

Subdivision 1. Same as city. All primary and general school elections of the school district shall be held at the same time and place as the Minneapolis municipal or state primary and general elections. All candidates for school director shall file for office in the manner provided for municipal officers in the city of Minneapolis and a number of candidates equal to twice the number of board vacancies shall be nominated at the school primary election.

Subd. 2. Repealed, 1997 c 144 s 2

Subd. 3. Canvass. All school elections shall be canvassed by the board of education.

Subd. 4. Share costs with city. The school district is authorized and empowered to contract with the city of Minneapolis for the payment of its proportionate share of the cost of holding all school district elections.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1997 c 144 s 1



Section 128D.09 Pacts with city for some facilities, services.

128D.09 Pacts with city for some facilities, services.

Subdivision 1. Civil service commission. The school district shall contract with the city of Minneapolis for facilities and services as are furnished by the civil service commission.

Subd. 2. City purchasing and planning; exception. Unless the board of education and city governing body each adopts a resolution declaring that a particular function would be most efficiently and effectively handled separately, the board shall contract on a pro rata cost basis for facilities and services provided by the purchasing department and city planning commission.

Subd. 3. Other city services. The school district may also contract with the city for other services supplied by such city.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1967 c 661 s 3



Section 128D.10 Continuity on tenure, pensions, and retirement.

128D.10 Continuity on tenure, pensions, and retirement.

(a) The tenure, pension, and retirement provisions of any law applicable to employees of the special school district of Minneapolis, including employees belonging to the municipal employees retirement fund and those belonging to the Minneapolis teachers' retirement fund association shall continue to be applicable in the same manner and to the same extent to employees of the special independent school district.

(b) The provisions of any general law or laws which are applicable only to independent school districts wholly or partially within cities of the first class shall not be applicable to the special independent school district of Minneapolis.

(c) The powers, duties, and corporate structure of the Minneapolis teachers' retirement fund association, and the laws applicable thereto, shall be and remain the same in the special independent school district of Minneapolis as at the time of enactment of the within law, until changed in accordance with law.

HIST: 1959 c 462 s 3; 1963 c 645 s 3



Section 128D.11 School district bonds.

128D.11 School district bonds.

Subdivision 1. Project, undertaking defined. As used in this section the word "project" shall mean any proposed new or enlarged school building site, any proposed new school building or any proposed new addition to a school building, and "undertaking" shall mean any other purpose for which bonds may be issued as authorized in this section.

Subd. 2. Election. Subject to the limitations of subdivisions 7 to 10, the special independent school district of Minneapolis may issue and sell bonds with the approval of 53 percent of the electors voting on the question at a general school district election or at a school district election held at the same time and place within the district as a state general or primary election, as determined by the board of education.

Subd. 3. No election. Subject to the provisions of subdivisions 7 to 10, the school district may also by a two-thirds majority vote of all the members of its board of education and without any election by the voters of the district, issue and sell in each calendar year general obligation bonds of the district in an amount not to exceed 5-1/10 per cent of the net tax capacity of the taxable property in the district (plus, for calendar years 1990 to 2003, an amount not to exceed $7,500,000, and for calendar years 2004 to 2008 an amount not to exceed $15,000,000; with an additional provision that any amount of bonds so authorized for sale in a specific year and not sold can be carried forward and sold in the year immediately following).

Subd. 4. 30-year term. All bonds of the school district shall be payable in not more than 30 years.

Subd. 5. Use of proceeds. The proceeds of the sale of the bonds shall be used only for the rehabilitating, remodeling, expanding, and equipping of existing school buildings and for the acquisition of sites, construction, and equipping of new school buildings, and for acquisition and betterment purposes.

Subd. 6. This section prevails. The provisions of this section shall apply to the issuance and sale of the bonds and to the purposes for which the bonds may be issued notwithstanding any provisions to the contrary in any other existing law relating thereto.

Subd. 7. Limits on bonded debt. The special independent school district shall not be subject to any charter limitations with respect to bonded indebtedness but shall be subject only to the limits on bonded indebtedness of independent school districts under section 475.53, subdivision 4, and to the additional limitations in subdivisions 8 to 10.

Subd. 8. Net debt limit. The school district shall not be subject to a net debt in excess of 102 percent of the net tax capacity of all taxable property therein.

Subd. 9. Net debt defined. The net debt of the school district for the purposes of this limitation is the amount of bonds less the amount of all money and the face value of all securities then held as a sinking fund for the payment of such bonds, and shall not include school aid and tax anticipation certificates of indebtedness not in default.

Subd. 10. City planning commission approval; exceptions. (a) No election shall be held on a proposed issue of bonds unless the board has submitted to the city planning commission a statement of the location and general description, so far as then known, of any project proposed to be constructed or acquired from the proceeds of such bonds with a request for preliminary approval of each such project as being in accordance with the comprehensive plan of the city of Minneapolis. The commission may state its preliminary approval or disapproval of the projects included in such statement within 60 days after receipt thereof, and failure so to do shall be deemed to signify preliminary approval of such projects. In the event the commission shall disapprove any proposed project included in the statement, a vote of at least six members of the board of education shall be required for the adoption of a resolution submitting the proposed bond issue to the electors. Notwithstanding the preliminary approval of any project as herein provided, such project shall be resubmitted to the city planning commission at the time and in the manner specified in paragraph (b). The location and nature of each project shall be determined by the board of education and reviewed by the city planning commission at the time, with reference to the circumstances then existing. Nothing herein shall prevent the revision or elimination of any project previously given preliminary approval or the substitution of another project therefor, by the procedure specified in paragraph (b), if considered necessary by the board to fulfill its responsibilities for public education, and for the construction of school facilities so far as possible in accordance with the comprehensive city plan, provided however no such revision, elimination, or substitution shall be made unless approved by unanimous vote of all members of the board of education. Notwithstanding anything to the contrary contained in this act no election shall be held on a proposed issue of bonds on a date earlier than 60 days after preliminary approval or disapproval by the city planning commission.

(b) The school district shall not expend the proceeds of bonds for any purpose provided for in subdivisions 1 to 6 requiring approval of the city planning commission unless a proposed resolution stating the location and general description of the project or undertaking shall have been submitted to the city planning commission for consideration of the proposed project or undertaking as being in accordance with the comprehensive plan of the city of Minneapolis. The commission may state its approval or disapproval of the proposed project or undertaking within 60 days thereafter. A failure on the part of the commission to state its disapproval within 60 days after receipt of such resolution shall be deemed an approval. In the event the commission shall disapprove any proposed project or undertaking, a unanimous vote of the members of the board of education shall be required for the adoption of the resolution.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1969 c 994 s 1; 1975 c 320 s 1; 1980 c 525 s 2; 1989 c 329 art 5 s 17; 1990 c 604 art 8 s 9; 1996 c 412 art 5 s 9-11; art 9 s 12; 2000 c 489 art 2 s 27



Section 128D.12 Liability for earlier bonded debt.

128D.12 Liability for earlier bonded debt.

The special independent school district of Minneapolis shall be liable for all of the outstanding bonded indebtedness and interest thereon which is attributed to and connected with the acquisition of sites, construction, maintenance, rehabilitation, and operation of schools of the city of Minneapolis including any school bonds that have been refunded, which prior hereto have been issued by the city council or the board of estimate and taxation of the city of Minneapolis.

HIST: 1959 c 462 s 3; 1963 c 645 s 3



Section 128D.13 Law to publish proceedings does not apply.

128D.13 Law to publish proceedings does not apply.

The provisions of any statute requiring the publication of official proceedings of the board of an independent school district shall not be applicable to the special independent school district of Minneapolis established under the provisions of this chapter.

HIST: 1959 c 462 s 3; 1963 c 645 s 3



Section 128D.14 Board member removal law does not apply.

128D.14 Board member removal law does not apply.

The provisions of section 123B.09, subdivision 9, concerning the removal of a board member or officer of an independent school district, shall not be applicable to the special independent school district of Minneapolis, established under the provisions of this chapter.

HIST: 1959 c 462 s 3; 1963 c 645 s 3; 1998 c 397 art 11 s 3



Section 128D.15 Property transferred to new school district.

128D.15 Property transferred to new school district.

Upon this section becoming effective, the special independent school district of Minneapolis shall become vested with title to all property and property rights, real, personal, or otherwise, owned by or in which the predecessor special school district has any right, title, or interest.

HIST: 1959 c 462 s 4; 1963 c 645 s 4



Section 128D.16 Short-term borrowing.

128D.16 Short-term borrowing.

Subdivision 1. Tax anticipation certificates. The board of education of the special independent school district of Minneapolis may borrow money upon negotiable promissory notes or certificates of indebtedness, in the manner and subject to the limitations set forth in this section, for the purpose of anticipating general taxes theretofore levied by the school district for school purposes, but the aggregate of such borrowing remaining unpaid at any time shall never exceed 50 percent of such taxes which are due and payable and remaining unpaid in the calendar year the borrowing is made, and as to which no penalty for nonpayment or delinquency has attached.

Subd. 2. Aid anticipation certificates. The school board may also borrow money in the manner and subject to the limitations hereinafter set forth in anticipation of receipt of state aid for schools and of federal school aids to be distributed by or through the department of children, families, and learning, but the aggregate of such borrowings remaining unpaid at any time shall never exceed 75 percent of such aids which are receivable by said school district in the calendar school year (from July 1 to the following June 30) in which the money is borrowed, as estimated and certified by the commissioner of children, families, and learning.

Subd. 3. Board formalities. Upon the passage of a resolution adopted by a vote of at least two-thirds of its members, which resolution specifies the amount and purposes for which it deems such borrowing is necessary, the board may authorize and effect such borrowing as provided for in subdivisions 1 and 2, and may issue certificates of indebtedness for the same. The board shall fix the amount, date, maturity, form, denomination, and other details of such certificates, not inconsistent herewith, and shall fix the date and place for receipt of bids for the purchase thereof and direct the clerk to give notice thereof.

Subd. 4. Not net debt. Such certificates not in default shall not be deemed net debt under any law limiting indebtedness.

Subd. 5. Pay from receipts. The proceeds of the current tax levies and future state aid receipts or other school funds which may become available shall be applied to the extent necessary to repay such certificates.

Subd. 6. Full faith and credit pledge. The full faith and credit of the school district shall be pledged to their payment.

Subd. 7. Maturity. They shall mature not later than the anticipated date of receipt in full of school taxes for the current year or of the aids so anticipated as estimated by the commissioner of children, families, and learning, but in no event shall tax anticipation certificates mature later than three months after the close of the calendar year or school aid anticipation certificates later than three months after the close of the school year in which they are issued, respectively.

Subd. 8. Sold at not less than par. The certificates shall be sold at not less than par.

Subd. 9. Interest. The certificates shall bear interest after maturity until paid at the rate they bore before maturity, and any interest accruing before or after maturity shall be paid from school funds as is provided for in subdivisions 1 and 2.

Subd. 10. Sale procedures. The clerk of the board shall give notice of the proposed sale, calling for bids thereon at the time and place so specified, by at least one publication in a daily newspaper published in the school district, at least three days before such date of sale. At the time and place so fixed, such certificates may be sold by the officers of the board designated in the resolution to the bidder who will agree to purchase the same on terms deemed most favorable to the school district. Such certificates shall be signed in behalf of the school district by the chairman and clerk and countersigned by the treasurer and delivered by the treasurer upon receipt of the purchase price thereof.

Subd. 11. Use of proceeds; purchasers not liable. The moneys so received shall be disbursed solely for the purposes for which such taxes are levied or aids are receivable. The purchaser of such certificates shall not be obligated to see to such application of the proceeds.

HIST: 1959 c 462 s 5; 1961 c 565 s 2; 1963 c 645 s 5; 1967 c 661 s 4; 1Sp1995 c 3 art 16 s 13



Section 128D.17 Investments.

128D.17 Investments.

The school board may invest any funds not currently needed by the district in bonds of the state of Minnesota, or in bonds of any county, city, home rule charter or statutory city, or school district in Minnesota, or in bonds of the United States, or in United States Treasury bills, certificates of indebtedness, or Treasury notes, all of which must mature within one year from the date of purchase.

HIST: 1959 c 462 s 5






Chapter 129 Chippewa Forest Land Exchanges; Border Agreements

Section 129.01 Expired

129.01 Expired



Section 129.02 Repealed, 1989 c 220 s 6

129.02 Repealed, 1989 c 220 s 6



Section 129.03 Exchange tax land for U.S. property in district.

129.03 Exchange tax land for U.S. property in district.

(a) This section applies to school districts that are partly or fully within the Chippewa National Forest.

(b) The school board of a school district may acquire tax-forfeited land to exchange it with the federal government for real or personal federal property in the school district.

HIST: 1955 c 38 s 2; 1989 c 220 s 4



Section 129.04 Pre-1955 conveyance is valid.

129.04 Pre-1955 conveyance is valid.

If, before February 20, 1955, the state conveyed title to tax-forfeited land to a school district described in section 129.03 to exchange for federal property in the district, the conveyance is valid.

HIST: 1955 c 38 s 3; 1989 c 220 s 4



Section 129.05 Repealed, 1989 c 220 s 6

129.05 Repealed, 1989 c 220 s 6



Section 129.06 Repealed, 1989 c 220 s 6

129.06 Repealed, 1989 c 220 s 6



Section 129.07 Repealed, 1989 c 220 s 6

129.07 Repealed, 1989 c 220 s 6



Section 129.08 Repealed, 1989 c 220 s 6

129.08 Repealed, 1989 c 220 s 6



Section 129.09 Repealed, 1989 c 220 s 6

129.09 Repealed, 1989 c 220 s 6



Section 129.10 Repealed, 1989 c 220 s 6

129.10 Repealed, 1989 c 220 s 6



Section 129.11 With district in bordering state.

129.11 With district in bordering state.

Subdivision 1. To build, run school jointly. The school board of a school district bordering another state may enter into an agreement with the school board of a school district in the other state to erect, operate, and maintain school facilities jointly.

Subd. 1a. Comply with this section. The agreement must comply with this section.

Subd. 2. Commissioner to set terms, approve. The agreement must be in the form and contain the terms prescribed by the Minnesota commissioner of children, families, and learning in a published order. An agreement cannot be submitted to a referendum by the people under subdivision 3 until the commissioner has approved it by endorsement on its face.

Subd. 3. Referendum. The endorsed agreement must be submitted in the manner provided by law to the voters of the school district. The referendum may be held at a special election called for the purpose or at an annual election.

Subd. 3a. Ballot language. These words or words with the same effect must be on the ballot:

"Your school district proposes to make an agreement with school district number ..... in ..... county, state of ..... to erect, operate, and maintain school facilities jointly. The Minnesota commissioner of children, families, and learning approves of the agreement. Do you approve of the agreement?

YES .....

NO ......"

Subd. 4. Facilities in either state. Facilities erected and maintained under the agreement may be in Minnesota or the other state.

Subd. 5. Borrow, tax, issue bonds. To do what the agreement calls for, the Minnesota school district making the agreement may borrow money, levy taxes, issue bonds, and use the proceeds of the bonds. Chapter 475 must be followed.

HIST: 1957 c 370 s 1-5; 1986 c 444; 1989 c 220 s 4; 1Sp1995 c 3 art 16 s 13



Section 129.12 Repealed, 1973 c 738 s 2

129.12 Repealed, 1973 c 738 s 2



Section 129.121 Subdivisions renumbered, repealed, or no longer in effect

129.121 Subdivision 1. Renumbered 128C.01 subdivision 1

Subd. 2. Renumbered 128C.01 subd 2

Subd. 3. Renumbered 128C.01 subd 3

Subd. 4. Renumbered 128C.01 subd 4

Subd. 5. Renumbered 129.129

Subd. 6. Renumbered 128C.02 subd 2

Subd. 7. Renumbered 128C.02 subd 5 and 128C.05



Section 129.122 Renumbered 128C.02

129.122 Renumbered 128C.02



Section 129.123 Renumbered 128C.10

129.123 Renumbered 128C.10



Section 129.124 Renumbered 128C.07

129.124 Renumbered 128C.07



Section 129.125 Renumbered 128C.12

129.125 Renumbered 128C.12



Section 129.126 Renumbered 128C.15

129.126 Renumbered 128C.15



Section 129.127 Renumbered 128C.17

129.127 Renumbered 128C.17



Section 129.128 Renumbered 128C.20

129.128 Renumbered 128C.20



Section 129.129 Renumbered 128C.22

129.129 Renumbered 128C.22



Section 129.13 Repealed, 1976 c 44 s 70

129.13 Repealed, 1976 c 44 s 70






Chapter 129A Vocational Rehabilitation

Section 129A.01 Subdivisions renumbered, repealed, or no longer in effect

129A.01 Subdivision 1. Renumbered 268A.01 subdivision 1

Subd. 2. Renumbered 268A.01 subd 2

Subd. 3. Renumbered 268A.01 subd 3

Subd. 4. Renumbered 268A.01 subd 4

Subd. 5. Renumbered 268A.01 subd 5

Subd. 6. Renumbered 268A.01 subd 6

Subd. 7. Renumbered 268A.01 subd 7

Subd. 8. Repealed, 1988 c 689 art 2 s 269

Subd. 9. Renumbered 268A.01 subd 8

Subd. 10. Renumbered 268A.01 subd 9

Subd. 11. Renumbered 268A.01 subd 10

Subd. 12. Renumbered 268A.01 subd 11

Subd. 13. Renumbered 268A.01 subd 12

Subd. 14. Renumbered 268A.01 subd 13



Section 129A.02 Subdivisions renumbered, repealed, or no longer in effect

129A.02 Subdivision 1. Repealed, 1977 c 430 s 26

Subd. 2. Renumbered 268A.02 subdivision 1

Subd. 3. Renumbered 268A.02 subd 2

Subd. 4. Repealed, 1Sp1985 c 14 art 9 s 78



Section 129A.03 Renumbered 268A.03

129A.03 Renumbered 268A.03



Section 129A.04 Renumbered 268A.04

129A.04 Renumbered 268A.04



Section 129A.05 Renumbered 268A.05

129A.05 Renumbered 268A.05



Section 129A.06 Renumbered 268A.06

129A.06 Renumbered 268A.06



Section 129A.061 Renumbered 268A.07

129A.061 Renumbered 268A.07



Section 129A.07 Subdivisions renumbered, repealed, or no longer in effect

129A.07 Subdivision 1. Renumbered 268A.08 subdivision 1

Subd. 2. Repealed, 1988 c 689 art 2 s 269

Subd. 3. Renumbered 268A.08 subd 2



Section 129A.08 Subdivisions renumbered, repealed, or no longer in effect

129A.08 Subdivision 1. Renumbered 268A.09 subdivision 1

Subd. 2. Renumbered 268A.09 subd 2

Subd. 3. Repealed, 1988 c 689 art 2 s 269

Subd. 4. Renumbered 268A.09 subd 3

Subd. 4a. Renumbered 268A.09 subd 4

Subd. 5. Renumbered 268A.09 subd 5

Subd. 6. Renumbered 268A.09 subd 6

Subd. 7. Renumbered 268A.09 subd 7



Section 129A.09 Renumbered 268A.10

129A.09 Renumbered 268A.10



Section 129A.10 Renumbered 268A.11

129A.10 Renumbered 268A.11



Section 129A.11 Renumbered 268A.12

129A.11 Renumbered 268A.12






Chapter 129B Grants for Education

Section 129B.03 Repealed, 1Sp1985 c 12 art 4 s 13

129B.03 Repealed, 1Sp1985 c 12 art 4 s 13



Section 129B.041 Subdivisions renumbered, repealed, or no longer in effect

129B.041 Subdivision 1. Renumbered 124C.01 subdivision 1

Subd. 2. Repealed, 1984 c 463 art 7 s 54

Subd. 3. Renumbered 124C.01 subd 2

Subd. 4. Repealed, 1987 c 398 art 8 s 45



Section 129B.06 Repealed, 1984 c 463 art 4 s 9

129B.06 Repealed, 1984 c 463 art 4 s 9



Section 129B.07 Repealed, 1984 c 463 art 4 s 9

129B.07 Repealed, 1984 c 463 art 4 s 9



Section 129B.08 Repealed, 1984 c 463 art 4 s 9

129B.08 Repealed, 1984 c 463 art 4 s 9



Section 129B.09 Repealed, 1984 c 463 art 4 s 9

129B.09 Repealed, 1984 c 463 art 4 s 9



Section 129B.10 Repealed, 1Sp1985 c 12 art 8 s 65

129B.10 Repealed, 1Sp1985 c 12 art 8 s 65



Section 129B.11 Repealed, 1989 c 329 art 6 s 55

129B.11 Repealed, 1989 c 329 art 6 s 55



Section 129B.12 Renumbered 124C.02

129B.12 Renumbered 124C.02



Section 129B.13 Renumbered 124C.03

129B.13 Renumbered 124C.03



Section 129B.17 Renumbered 124C.07

129B.17 Renumbered 124C.07



Section 129B.18 Repealed, 1Sp1985 c 12 art 5 s 11

129B.18 Repealed, 1Sp1985 c 12 art 5 s 11



Section 129B.19 Repealed, 1Sp1985 c 12 art 5 s 11

129B.19 Repealed, 1Sp1985 c 12 art 5 s 11



Section 129B.20 Renumbered 124C.08

129B.20 Renumbered 124C.08



Section 129B.21 Renumbered 124C.09

129B.21 Renumbered 124C.09



Section 129B.31 Renumbered 124C.21

129B.31 Renumbered 124C.21



Section 129B.32 Subdivisions renumbered, repealed, or no longer in effect

129B.32 Subdivision 1. Renumbered 124C.22 subdivision 1

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 3. Renumbered 124C.22 subd 2

Subd. 4. Renumbered 124C.22 subd 3

Subd. 5. Repealed, 1987 c 398 art 1 s 27 subd 1

Subd. 6. Renumbered 124C.22 subd 4



Section 129B.33 Repealed, 1987 c 398 art 1 s 27 subd 1

129B.33 Repealed, 1987 c 398 art 1 s 27 subd 1



Section 129B.34 Repealed, 1Sp1985 c 12 art 8 s 65

129B.34 Repealed, 1Sp1985 c 12 art 8 s 65



Section 129B.35 Repealed, 1987 c 398 art 8 s 45

129B.35 Repealed, 1987 c 398 art 8 s 45



Section 129B.36 Repealed, 1987 c 398 art 1 s 27 subd 1

129B.36 Repealed, 1987 c 398 art 1 s 27 subd 1



Section 129B.37 Repealed, 1987 c 398 art 8 s 45

129B.37 Repealed, 1987 c 398 art 8 s 45



Section 129B.375 Renumbered 124C.23

129B.375 Renumbered 124C.23



Section 129B.38 Repealed, 1Sp1986 c 1 art 9 s 64

129B.38 Repealed, 1Sp1986 c 1 art 9 s 64



Section 129B.39 Renumbered 124C.24

129B.39 Renumbered 124C.24



Section 129B.40 Renumbered 124C.25

129B.40 Renumbered 124C.25



Section 129B.41 Renumbered 124C.26

129B.41 Renumbered 124C.26



Section 129B.42 Renumbered 124C.27

129B.42 Renumbered 124C.27



Section 129B.43 Subdivisions renumbered, repealed, or no longer in effect

129B.43 Subdivision 1. Renumbered 124C.28 subdivision 1

Subd. 2. Repealed, 1987 c 398 art 1 s 27 subd 3; art 8 s 45

Subd. 3. Repealed, 1987 c 398 art 1 s 27 subd 3; art 8 s 45

Subd. 4. Renumbered 124C.28 subd 2

Subd. 5. Renumbered 124C.28 subd 3

Subd. 6. Repealed, 1987 c 398 art 1 s 27 subd 3; art 8 s 45



Section 129B.44 Renumbered 124C.29

129B.44 Renumbered 124C.29



Section 129B.45 Renumbered 124C.30

129B.45 Renumbered 124C.30



Section 129B.46 Renumbered 124C.31

129B.46 Renumbered 124C.31



Section 129B.47 Repealed, 1989 c 329 art 7 s 25

129B.47 Repealed, 1989 c 329 art 7 s 25



Section 129B.48 Repealed, 1989 c 329 art 4 s 20

129B.48 Repealed, 1989 c 329 art 4 s 20



Section 129B.481 Renumbered 124C.41

129B.481 Renumbered 124C.41



Section 129B.52 Renumbered 124C.45

129B.52 Renumbered 124C.45



Section 129B.53 Renumbered 124C.46

129B.53 Renumbered 124C.46



Section 129B.54 Renumbered 124C.47

129B.54 Renumbered 124C.47



Section 129B.55 Renumbered 124C.48

129B.55 Renumbered 124C.48



Section 129B.56 Renumbered 124C.49

129B.56 Renumbered 124C.49



Section 129B.61 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.61 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.62 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.62 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.63 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.63 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.64 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.64 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.65 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.65 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.66 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.66 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.67 Repealed, 1987 c 398 art 1 s 27 subd 3

129B.67 Repealed, 1987 c 398 art 1 s 27 subd 3



Section 129B.71 Renumbered 124C.55

129B.71 Renumbered 124C.55



Section 129B.72 Renumbered 124C.56

129B.72 Renumbered 124C.56



Section 129B.73 Renumbered 124C.57

129B.73 Renumbered 124C.57



Section 129B.74 Repealed, 1988 c 718 art 7 s 65

129B.74 Repealed, 1988 c 718 art 7 s 65



Section 129B.75 Repealed, 1988 c 718 art 7 s 65

129B.75 Repealed, 1988 c 718 art 7 s 65



Section 129B.76 Renumbered 124C.58

129B.76 Renumbered 124C.58



Section 129B.79 Renumbered 124C.61

129B.79 Renumbered 124C.61









Chapters 129C - 133 Arts

Chapter 129C Perpich Center for Arts Education

Section 129C.10 Perpich center for arts education.

129C.10 Perpich center for arts education.

Subdivision 1. Governance. The board of the Perpich center for arts education shall consist of 15 persons. The members of the board shall be appointed by the governor with the advice and consent of the senate. At least one member must be appointed from each congressional district.

Subd. 2. Terms, compensation, and other. The membership terms, compensation, removal of members, and filling of vacancies shall be as provided for in section 15.0575. A member may serve not more than two consecutive terms.

Subd. 3. Powers and duties of board. (a) The board has the powers necessary for the care, management, and control of the Perpich center for arts education and all its real and personal property. The powers shall include, but are not limited to, those listed in this subdivision.

(b) The board may employ and discharge necessary employees, and contract for other services to ensure the efficient operation of the center for arts education.

(c) The board may receive and award grants. The board may establish a charitable foundation and accept, in trust or otherwise, any gift, grant, bequest, or devise for educational purposes and hold, manage, invest, and dispose of them and the proceeds and income of them according to the terms and conditions of the gift, grant, bequest, or devise and its acceptance. The board must adopt internal procedures to administer and monitor aids and grants.

(d) The board may establish or coordinate evening, continuing education, extension, and summer programs for teachers and pupils.

(e) The board may identify pupils who have artistic talent, either demonstrated or potential, in dance, literary arts, media arts, music, theater, and visual arts, or in more than one art form.

(f) The board must educate pupils with artistic talent by providing:

(1) an interdisciplinary academic and arts program for pupils in the 11th and 12th grades. The total number of pupils accepted under this clause and clause (2) shall not exceed 310;

(2) additional instruction to pupils for a 13th grade. Pupils eligible for this instruction are those enrolled in 12th grade who need extra instruction and who apply to the board, or pupils enrolled in the 12th grade who do not meet learner outcomes established by the board;

(3) intensive arts seminars for one or two weeks for pupils in grades 9 to 12;

(4) summer arts institutes for pupils in grades 9 to 12;

(5) artist mentor and extension programs in regional sites; and

(6) teacher education programs for indirect curriculum delivery.

(g) The board may determine the location for the Perpich center for arts education and any additional facilities related to the center, including the authority to lease a temporary facility.

(h) The board must plan for the enrollment of pupils on an equal basis from each congressional district.

(i) The board may establish task forces as needed to advise the board on policies and issues. The task forces expire as provided in section 15.059, subdivision 6.

(j) The board may request the commissioner of children, families, and learning for assistance and services.

(k) The board may enter into contracts with other public and private agencies and institutions for residential and building maintenance services if it determines that these services could be provided more efficiently and less expensively by a contractor than by the board itself. The board may also enter into contracts with public or private agencies and institutions, school districts or combinations of school districts, or service cooperatives to provide supplemental educational instruction and services.

(l) The board may provide or contract for services and programs by and for the center for arts education, including a store, operating in connection with the center; theatrical events; and other programs and services that, in the determination of the board, serve the purposes of the center.

(m) The board may provide for transportation of pupils to and from the center for arts education for all or part of the school year, as the board considers advisable and subject to its rules. Notwithstanding any other law to the contrary, the board may charge a reasonable fee for transportation of pupils. Every driver providing transportation of pupils under this paragraph must possess all qualifications required by the commissioner of children, families, and learning. The board may contract for furnishing authorized transportation under rules established by the commissioner of children, families, and learning and may purchase and furnish gasoline to a contract carrier for use in the performance of a contract with the board for transportation of pupils to and from the center for arts education. When transportation is provided, scheduling of routes, establishment of the location of bus stops, the manner and method of transportation, the control and discipline of pupils, and any other related matter is within the sole discretion, control, and management of the board.

(n) The board may provide room and board for its pupils. If the board provides room and board, it shall charge a reasonable fee for the room and board. The fee is not subject to chapter 14 and is not a prohibited fee according to sections 123B.34 to 123B.39.

(o) The board may establish and set fees for services and programs. If the board sets fees not authorized or prohibited by the Minnesota public school fee law, it may do so without complying with the requirements of section 123B.38.

(p) The board may apply for all competitive grants administered by agencies of the state and other government or nongovernment sources.

Subd. 3a. Center account. A center for arts education account is established in the special revenue fund in the state treasury. All money collected by the board, including rental income, must be deposited in the account. Money in the account, including interest earned, is appropriated to the board for the operation of its services and programs.

Subd. 3b. Appeal. A parent who disagrees with a board action that adversely affects the academic program of an enrolled pupil may appeal the board's action to the commissioner of children, families, and learning within 30 days of the board's action. The decision of the commissioner shall be binding on the board. The board must inform each pupil and parent at the time of enrolling of a parent's right to appeal a board action affecting the pupil's academic program.

Subd. 4. Employees. (a)(1) The board must appoint a director of the center for arts education who shall serve in the unclassified service.

(2) The board must employ, upon recommendation of the director, a coordinator of resource programs who shall serve in the unclassified service.

(3) The board must employ, upon recommendation of the director, up to six department chairs who shall serve in the unclassified service. The chairs shall be licensed teachers unless no licensure exists for the subject area or discipline for which the chair is hired.

(4) The board may employ other necessary employees, upon recommendation of the director.

(5) The board must employ, upon recommendation of the director, an executive secretary for the director, who shall serve in the unclassified service.

(b) The employees hired under this subdivision and other necessary employees hired by the board shall be state employees in the executive branch.

Subd. 4a. Admission and curriculum requirements generally. (a) The board may adopt rules for admission to and discharge from the full-time programs for talented pupils, rules regarding discharge from the dormitory, and rules regarding the operation of the center, including transportation of its pupils. Rules covering admission are governed by chapter 14. Rules covering discharge from the full-time program for talented pupils must be consistent with sections 121A.40 to 121A.56, the Pupil Fair Dismissal Act. Rules covering discharge from the dormitory are not governed by the Pupil Fair Dismissal Act as set forth in sections 121A.40 to 121A.56. Rules regarding discharge and the operation of the center are not governed by chapter 14.

(b) Proceedings concerning the full-time program for talented pupils, including admission, discharge, a pupil's program, and a pupil's progress, are governed by the rules adopted by the board and are not contested cases governed by chapter 14.

Subd. 5. Repealed, 1991 c 265 art 11 s 26

Subd. 6. Public post-secondary institutions; providing space. Public post-secondary institutions must provide space for programs offered by the Perpich center for arts education at no cost or reasonable cost to the center to the extent that space is available at the public post-secondary institutions.

Subd. 7. Purchasing instructional items. Technical educational equipment may be procured for programs of the Perpich center for arts education by the board either by brand designation or in accordance with standards and specifications the board may adopt, notwithstanding chapters 16B and 16C.

Subd. 8. Exemption to September 1 school start restriction. Notwithstanding Minnesota Statutes, section 120A.40, subdivision 1, the Perpich center for arts education may begin the school year any day prior to September 1.

HIST: 1Sp1985 c 12 art 5 s 6; 1986 c 444; 1987 c 398 art 10 s 7-13; 1988 c 629 s 32; 1989 c 329 art 12 s 3; 1990 c 562 art 9 s 1; 1991 c 265 art 11 s 15-18; 1993 c 276 s 1; 1Sp1995 c 3 art 16 s 13; 1996 c 305 art 1 s 138; 1996 c 412 art 9 s 19; 1997 c 187 art 1 s 13; art 2 s 3; 1Sp1997 c 4 art 10 s 2; 1998 c 386 art 2 s 41; 1998 c 397 art 10 s 5-9; art 11 s 3; 1998 c 398 art 5 s 55; 1999 c 241 art 10 s 2,8; 1Sp2001 c 6 art 2 s 59



Section 129C.15 Resource, magnet, and outreach programs.

129C.15 Resource, magnet, and outreach programs.

Subdivision 1. Resource and outreach. The center must offer resource and outreach programs and services statewide aimed at the enhancement of arts education opportunities for pupils in elementary and secondary school. The programs and services must include:

(1) developing and demonstrating exemplary curriculum, instructional practices, and assessment;

(2) disseminating information; and

(3) providing programs for pupils and teachers that develop technical and creative skills in art forms that are underrepresented and in geographic regions that are underserved.

Subd. 2. Magnet programs. The center must identify at least one school district in each congressional district with interest and the potential to offer magnet arts programs using the curriculum developed by the Perpich center for arts education.

Subd. 3. Center responsibilities. The center must:

(1) provide information and technical services to arts teachers, professional arts organizations, school districts, and the department of children, families, and learning;

(2) gather and conduct research in arts education;

(3) design and promote arts education opportunities for all Minnesota pupils in elementary and secondary schools; and

(4) serve as liaison for the department of children, families, and learning to national organizations for arts education.

HIST: 1991 c 265 art 11 s 19; 1994 c 647 art 11 s 3; 1Sp1995 c 3 art 16 s 13; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 10; 1999 c 241 art 10 s 8



Section 129C.20 Materials, training, and assistance.

129C.20 Materials, training, and assistance.

The Perpich center for arts education, in cooperation with the Minnesota alliance for arts in education and the Minnesota state arts board must provide materials, training, and assistance to the arts education committees in the school districts. The center may contract with the Minnesota alliance for arts in education for its involvement in providing services, including staff assistance, to the program.

HIST: 1983 c 314 art 6 s 23; 1Sp1985 c 12 art 5 s 5; 1992 c 499 art 11 s 4; 1993 c 224 art 11 s 4; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 4,11; 1999 c 241 art 10 s 8



Section 129C.25 Comprehensive arts planning program.

129C.25 Comprehensive arts planning program.

The Perpich center for arts education shall prescribe the form and manner of application by one or more districts to be designated as a site to participate in the comprehensive arts planning program. Up to 30 sites may be selected. The center shall designate sites in consultation with the Minnesota alliance for arts in education and the Minnesota state arts board.

HIST: 1983 c 314 art 6 s 19; 1Sp1985 c 12 art 5 s 3; 1992 c 499 art 11 s 2; 1Sp1995 c 3 art 11 s 1; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 1,11; 1999 c 241 art 10 s 8



Section 129C.26 Comprehensive arts planning program sites.

129C.26 Comprehensive arts planning program sites.

Subdivision 1. Funding. Each site shall receive $1,250 each year for two years. If fewer than 30 sites are selected, each site shall receive an additional proportionate share of money appropriated and not used. Before receiving money for the second year, a long-range plan for arts education must be submitted to the Perpich center for arts education.

Subd. 2. Criteria. The center, in consultation with the comprehensive arts planning program state steering committee, must establish criteria for site selection. Criteria shall include at least the following:

(1) a willingness by the district or group of districts to designate a program chair for comprehensive arts planning with sufficient authority to implement the program;

(2) a willingness by the district or group of districts to create a committee comprised of school district and community people whose function is to promote comprehensive arts education in the district;

(3) commitment on the part of committee members to participate in training offered by the department of children, families, and learning;

(4) a commitment of the committee to conduct a needs assessment of arts education;

(5) commitment by the committee to evaluate its involvement in the program;

(6) a willingness by the district to adopt a long-range plan for arts education in the district; and

(7) location of the district or group of districts to assure representation of urban, suburban, and rural districts and distribution of sites throughout the state.

Subd. 3. Program accounts. A district receiving funds must maintain a separate account for the receipt and disbursement of all funds relating to the program. The funds must be spent only for the purpose of arts education programs, including teacher release time.

Subd. 4. Additional funding. A district receiving funds may receive funds for the program from private sources and from other governmental agencies, including any state or federal funds available for arts education.

HIST: 1983 c 314 art 6 s 22; 1Sp1985 c 12 art 5 s 4; 1988 c 718 art 6 s 14; 1992 c 499 art 11 s 3; 1993 c 224 art 11 s 2,3; 1Sp1995 c 3 art 11 s 2; art 16 s 13; 1996 c 412 art 9 s 19; 1998 c 397 art 10 s 2,3,11; 1999 c 241 art 10 s 8






Chapter 129D Arts Assistance

Section 129D.01 Definitions.

129D.01 Definitions.

As used in this chapter, the following terms shall have the definitions given them:

(a) "Arts" means activities resulting in the artistic creation or artistic performance of works of the imagination. Artistic activities include but are not limited to the following forms: music, dance, drama, folk art, architecture and allied fields, painting, sculpture, photography, graphic and craft arts, costume and fashion design, motion pictures, television, radio, tape and sound recording, activities related to the presentation, performance, execution, and exhibition of the art forms, and the study of the arts and their application to the human environment;

(b) "Board" means the board of the arts;

(c) "Director" means the executive director of the board;

(d) "Sponsoring organization" means an association, corporation or other group of persons (1) providing an opportunity for citizens of the state to participate in the creation, performance or appreciation of the arts and (2) qualifying as a tax-exempt organization within the meaning of section 290.05, subdivision 1, clause (i).

(e) "Regional arts council" means an autonomous grass-roots organization designated by the board to make final decisions on the use of appropriations for local or regional arts development.

HIST: 1975 c 297 s 1; 1995 c 126 s 1



Section 129D.02 Board of the arts.

129D.02 Board of the arts.

Subdivision 1. Membership. The board of the arts shall consist of 11 members to be appointed by the governor with the advice and consent of the senate. One member shall be appointed from each of the congressional districts, and the remaining members shall be appointed at large. Persons appointed to the board shall have demonstrated experience or interest in the arts. No member shall within two years prior to appointment have received or applied for, in the member's name, a grant, loan or other form of assistance from the board or its predecessor, the state arts council. No more than four of the members shall during their terms of office be officers, directors or employees of recipient sponsoring organizations. The board members shall annually select from their membership a chair and other officers as they deem necessary.

Subd. 2. Terms of office. Three of the initial members including one at-large member shall be appointed to terms ending the first Monday in January in each of the years 1977, 1979 and 1980. The remaining two members shall be appointed to terms ending the first Monday in January, 1978. Thereafter, the terms of all members of the board shall be four years. Members may serve until their successors are appointed and qualify. If the governor fails to appoint a successor by the July 1 of the year in which the term expires, the term of the member for whom a successor has not been appointed shall extend, subject to the advice and consent of the senate, until the first Monday in January four years after the scheduled end of the original term.

Subd. 3. Compensation. Members shall be compensated at the rate of $35 per day spent on board activities. In addition, members shall receive reimbursement for expenses in the same manner and amount as state employees. Employees of the state or its political subdivisions shall not be entitled to the per diem, but they shall suffer no loss in compensation or benefits as a result of service on the board. Members not entitled to the per diem shall receive expenses as provided in this subdivision unless the expenses are reimbursed from another source.

Subd. 4. Removal of members; filling vacancies. A member may be removed by the governor at any time (1) for cause after notice and hearing, (2) for failing to submit any report required in subdivision 5, or (3) for missing three consecutive scheduled meetings of the board. The chair shall inform the governor of a member missing the three meetings. The secretary of the board shall inform in writing a member after two consecutive missed meetings and before the next meeting that the member is subject to removal by missing the next meeting. Vacancies on the board shall be filled by the governor, with the advice and consent of the senate, for the remainder of the unexpired term.

Subd. 5. Reports. By November 15 of each year, the board shall prepare and deliver to the legislature and the governor a report which shall include the following:

(a) a financial statement showing receipts and disbursements for the year ending the preceding June 30, including a listing of the donors and amounts of gifts to the board or its advisory committees valued in excess of $1,000;

(b) a brief description of the activities of the board for the preceding year;

(c) the number of meetings and approximate hours spent by board members in meetings and on other board activities;

(d) the names of board members and their addresses, occupations, and dates of appointment and reappointment to the board;

(e) the names and job classifications of board employees;

(f) a brief summary of board rules proposed or adopted during the period with appropriate citations to the state register and published rules;

(g) the number of requests for assistance received by the board and the number of written and oral complaints received from residents of the state relating to the activities of the board or the performance of the duties of the board as provided in this chapter;

(h) a summary by category of the substance of the complaints and requests referred to in (g) above and the responses of the board thereto;

(i) a listing of all grants, loans or other forms of assistance given by the board. This listing shall indicate (1) the recipients of board assistance who are members of the board or its advisory committees, and (2) each recipient sponsoring organization having a member of the board or its advisory committees as a director, officer or employee. The indication required in clause (2) shall also specify the name of the member who is the officer, director or employee. The listing shall also include the amount of money, number of grants, and the basis for the allocations made to major arts organizations, to individuals, for statewide distribution, for regional distribution, for sponsor assistance to community organizations, and for sponsor assistance to educational organizations.

HIST: 1975 c 297 s 2; 1977 c 332 s 11; 1986 c 444



Section 129D.03 Executive director; staff.

129D.03 Executive director; staff.

The director shall be selected by a majority of the board, and shall serve at the pleasure of the board. The director shall be knowledgeable in the arts, and shall have demonstrated proficiency in the administration of programs relating to the arts. The director may upon designation and instruction by the board serve as the state agent to apply for, receive and disburse federal funds made available to the state in furtherance of the arts. The director is the chief administrative officer of the board and is responsible for performing the executive duties of the board as provided in this chapter. The director shall not be a member of the board. All other employees of the board shall be in the classified civil service of the state. No employee of the board or its advisory committees may be an applicant for or recipient of board assistance, nor may an employee be an officer, director or employee of a recipient sponsoring organization.

HIST: 1975 c 297 s 3; 1986 c 444



Section 129D.04 Duties.

129D.04 Duties.

Subdivision 1. The board shall through the following activities stimulate and encourage the creation, performance and appreciation of the arts in the state:

(a) receive and consider any requests for grants, loans or other forms of assistance;

(b) advise and serve as a technical resource at the request of sponsoring organizations and political subdivisions in the state on programs relating to the arts;

(c) advise and recommend on existing or proposed activities of the departments of the state relating to the arts;

(d) accept gifts and grants to the board and distribute the same in accordance with the instructions of the donor insofar as the instructions are consistent with law;

(e) promulgate by rule procedures to be followed by the board in receiving and reviewing requests for grants, loans or other forms of assistance;

(f) promulgate by rule standards consistent with this chapter to be followed by the board in the distribution of grants, loans, and other forms of assistance;

(g) distribute according to the above procedures and standards grants, loans, and other forms of assistance for artistic activities to departments and agencies of the state, political subdivisions, sponsoring organizations and, in appropriate cases, to individuals engaged in the creation or performance of the arts; provided that a member of the board shall not participate in deliberations or voting on assistance to groups or persons in which that member has an interest as officer, director, employee, or recipient;

(h) appoint advisory committees which the board determines are essential to the performance of its powers and duties under this section; provided that no member of an advisory committee shall serve on a committee to which the member has an application pending for a grant, loan, or other form of assistance from the board or its predecessor;

(i) serve as a fiscal agent to disburse appropriations for regional arts councils throughout the state.

Subd. 2. In performing the duties under subdivision 1, the board shall insofar as reasonably possible:

(a) avoid any actions which infringe on the freedom of artistic expression or which interfere with programs in the state which relate to the arts but which do not involve board assistance;

(b) distribute board assistance equitably according to population throughout the geographical regions of the state;

(c) give special consideration to requests for assistance for the creation or performance of types or variations of the arts which have yet to receive the level of general support and assistance given to the more established types or variations of the arts;

(d) distribute appropriations to regional arts councils upon receipt of the biennial plan or, in even-numbered years, the annual plan update. These plans are not subject to modification by the board. The annual report from the previous year must be on file at the board before distribution of appropriations to a regional arts council.

Subd. 3. The board shall be responsible for the administration of the professional touring program.

Subd. 4. The board shall develop and implement a comprehensive statewide information and publicity system. In its report required under section 129D.02, subdivision 5, the board shall summarize its activities pursuant to this subdivision.

Subd. 5. The board may contract as necessary in the performance of its duties.

Subd. 6. The board's receipts from the sale of publications, mailing lists, recordings or media projects, and fees from seminars or workshops are annually appropriated to the board for the purposes of this section.

HIST: 1975 c 297 s 4; 1977 c 332 s 12; 1977 c 444 s 9; 1979 c 337 s 17; 1986 c 444; 1988 c 560 s 1; 1991 c 233 s 53,54



Section 129D.045 Regional arts councils.

129D.045 Regional arts councils.

A portion of each appropriation to the board shall be used for statewide distribution through the regional arts council system. These organizations shall work together to determine a formula for distributing the funds to the regions. The board serves as fiscal agent for distribution of the funds to each regional arts council.

HIST: 1995 c 126 s 2



Section 129D.05 Publications; legend.

129D.05 Publications; legend.

Every publication, program, or other graphic material prepared by the board or prepared for use by any other organization in connection with an activity paid for by the board shall bear the legend: "This activity is made possible in part by a grant provided by the Minnesota state arts board through an appropriation by the Minnesota state legislature."

Each publication, program, or other graphic material prepared by an individual artist in connection with an activity paid for by the board shall bear the legend: "(artist's name) is a (fiscal year) recipient of a (program) grant from the Minnesota state arts board from funds appropriated by the Minnesota legislature."

HIST: 1977 c 332 s 13; 1991 c 233 s 55



Section 129D.06 Repealed, 1Sp2001 c 10 art 2 s 102

129D.06 Repealed, 1Sp2001 c 10 art 2 s 102



Section 129D.11 Public television grants; purpose.

129D.11 Public television grants; purpose.

The purpose of sections 129D.11 to 129D.13 is to facilitate the use of public television as a community resource for the public by providing financial assistance to public television stations serving Minnesota citizens, and to provide for cooperation between public television station officials and the department of administration.

HIST: 1975 c 271 s 6; 1975 c 298 s 5; 1976 c 201 s 1; 1981 c 356 s 317



Section 129D.12 Definitions.

129D.12 Definitions.

Subdivision 1. As used in sections 129D.11 to 129D.14, the terms defined in this section have the meanings here given them.

Subd. 2. "Public station" means a station holding a license or operating under a program test authority from the Federal Communications Commission as a noncommercial educational television broadcast station within this state or a station outside the state which received funds under section 129D.13 in 1976.

Subd. 3. "Commissioner" means the commissioner of administration.

HIST: 1976 c 201 s 2; 1979 c 337 s 18; 1981 c 356 s 318,319



Section 129D.13 Grants.

129D.13 Grants.

Subdivision 1. The commissioner shall distribute the money provided by sections 129D.11 to 129D.13. Twice annually the commissioner shall make block grants which shall be distributed in equal amounts to public stations for operational costs. The commissioner shall allocate money appropriated for the purposes of sections 129D.11 to 129D.13 in such a manner that each eligible public station receives a block grant. In addition, the commissioner shall make matching grants to public stations. Matching grants shall be used for operational costs and shall be allocated using the procedure developed for distribution of state money under this section for grants made in fiscal year 1979. No station's matching grant in any fiscal year shall exceed the amount of Minnesota based contributions received by that station in the previous fiscal year. Grants made pursuant to this subdivision may only be given to those federally licensed stations that are certified as eligible for community service grants through the corporation for public broadcasting.

Subd. 2. In calculating the amount of contributions received by a public station pursuant to subdivision 1, there shall be excluded: contributions, whether monetary or in kind, from the corporation for public broadcasting; tax generated funds, including payments by public or private elementary and secondary schools; that portion of any foundation or corporation donation in excess of $500 from any one contributor in a calendar year; contributions from any source if made for the purpose of capital expenditures; and contributions from all sources based outside the state.

Subd. 3. Each educational station receiving a grant shall annually report by July 1 to the commissioner the purposes for which the money was used in the past fiscal year and the anticipated use of the money in the next fiscal year. The report shall be certified by an independent auditor or a certified public accountant. If the report is not submitted by September 1, the commissioner may withhold from the educational station 45 percent of the amount to which it was entitled based upon the contribution of the previous fiscal year, and may redistribute that money to other educational stations.

Subd. 4. The board of the arts may develop program categories and funding programs in television, film and other public media.

HIST: 1975 c 271 s 6; 1975 c 298 s 5; 1976 c 201 s 3; 1977 c 445 s 1,2; 1978 c 793 s 65; 1979 c 337 s 19,20; 1981 c 356 s 320-322; 1983 c 301 s 137



Section 129D.14 General noncommercial radio station grants.

129D.14 General noncommercial radio station grants.

Subdivision 1. Purpose. The purposes of this section are to facilitate the use of the noncommercial radio station as a community resource by providing financial assistance to noncommercial radio stations serving Minnesota citizens.

Subd. 2. Definitions. As used in this section, the terms defined in this subdivision have the meanings given them.

(a) "Corporation for Public Broadcasting" means the nonprofit organization established pursuant to United States Code, title 47, section 396.

(b) "Federal Communications Commission" means the federal agency established pursuant to United States Code, title 47, section 151.

(c) "Licensee" means the individual or business entity to whom the Federal Communications Commission has issued the license to operate a noncommercial radio station.

(d) "Noncommercial radio station" means a station operated by a licensee as a noncommercial educational radio station under a license or program test authority from the Federal Communications Commission as a noncommercial educational radio station, licensed to a community within the state and serving a segment of the population of the state.

(e) "Operating income" may include:

(1) individual and other community contributions;

(2) all grants received from the Corporation for Public Broadcasting;

(3) grants received from foundations, corporations, or federal, state, or local agencies or other sources for the purpose of programming or general operating support;

(4) interest income;

(5) earned income;

(6) employee salaries paid through the federal Comprehensive Employment Training Act, or other similar public employment programs, provided that only salary expended for employee duties directly relating to radio station operations shall be counted;

(7) employee salaries paid through supporting educational institutions, provided that only salary expended for employee duties directly relating to radio station operations shall be counted;

(8) direct operating costs provided by supporting educational institutions; and

(9) no more than $15,000 in volunteer time calculated at the federal minimum wage.

The following are specifically excluded in determining a station's operating income:

(1) dollar representations in in-kind assistance from any source except as stipulated in clauses (8) and (9) above;

(2) grants or contributions from any source for the purpose of purchasing capital improvements or equipment; and

(3) noncommercial radio station grants received in the previous fiscal year pursuant to this section.

Subd. 3. Eligibility. To qualify for a grant under this section, the licensee shall:

(a) Hold a valid noncommercial educational radio station license or program test authority from the Federal Communications Commission;

(b) Have facilities adequate to provide local program production and origination;

(c) Employ a minimum of two full-time professional radio staff persons or the equivalent in part-time staff and agree to employ a minimum of two full-time professional radio staff persons or the equivalent in part-time staff throughout the fiscal year of the grant;

(d) Maintain a minimum daily broadcasting schedule of (1) the maximum allowed by its Federal Communications Commission license or (2) 12 hours a day during the first year of eligibility for state assistance, 15 hours a day during the second year of eligibility and 18 hours a day during the third and following years of eligibility;

(e) Broadcast 365 days a year or the maximum number of days allowed by its Federal Communications Commission license;

(f) Have a daily broadcast schedule devoted primarily to programming that serves ascertained community needs of an educational, informational or cultural nature within its primary signal area; however, a program schedule of a main channel carrier designed to further the principles of one or more particular religious philosophies or including 25 percent or more religious programming on a broadcast day does not meet this criterion, nor does a program schedule of a main channel carrier designed primarily for in-school or professional in-service audiences;

(g) Originate significant, locally produced programming designed to serve its community of license;

(h) Have a total annual operating income and budget of at least $50,000;

(i) Have either a board of directors representing the community or a community advisory board that conducts advisory board meetings that are open to the public;

(j) Have a board of directors that: (1) holds the portion of any meeting relating to the management or operation of the radio station open to the public and (2) permits any person to attend any meeting of the board without requiring a person, as a condition to attendance at the meeting, to register the person's name or to provide any other information; and

(k) Have met the criteria in clauses (a) to (j) for six months before it is eligible for state assistance under this section.

The commissioner shall accept the judgment of Corporation for Public Broadcasting accepted audit when it is available on a station's eligibility for assistance under the criteria of this subdivision. If the station is not qualified for assistance from the Corporation for Public Broadcasting, an independent audit is required. If neither is available, the commissioner may accept a written declaration of eligibility signed by an independent auditor, a certified public accountant, or the chief executive officer of the station's parent organization if it is an institution of education.

Subd. 4. Application. To be eligible for a grant under this section, a licensee shall submit an application to the commissioner within the deadline prescribed by the commissioner. Each noncommercial radio station receiving a grant shall report annually within the deadline prescribed by the commissioner the purposes for which the money was used in the past fiscal year and the anticipated use of the money for the next fiscal year. If the application and report are not submitted within the deadline prescribed by the commissioner, the grant may be redistributed to the other noncommercial radio stations eligible for a grant under this section.

Subd. 5. State community service block grants. (a) The commissioner shall determine eligibility for block grants and the allocation of block grant money on the basis of audited financial records of the station to receive the block grant funds for the station's fiscal year preceding the year in which the grant is made, as well as on the basis of the other requirements set forth in this section. The commissioner shall annually distribute block grants equally to all stations that comply with the eligibility requirements and for which a licensee applies for a block grant. The commissioner may promulgate rules to implement this section.

(b) A station may use grant money under this section for any radio station expenses.

Subd. 6. Audit. A station that receives a grant under this section shall have an audit of its financial records made by an independent auditor or Corporation for Public Broadcasting accepted audit at the end of the fiscal year for which it received the grant. The audit shall include a review of station promotion, operation, and management and an analysis of the station's use of the grant money. A copy of the audit shall be filed with the commissioner. If neither is available, the commissioner may accept a letter of negative assurance from an independent auditor or a certified public accountant.

HIST: 1979 c 337 s 21; 1981 c 356 s 323-326; 1982 c 424 s 130; 1984 c 640 s 32; 1987 c 365 s 19; 1992 c 514 s 16-18; 1994 c 632 art 3 s 49; 1996 c 305 art 2 s 27



Section 129D.15 Equipment grants.

129D.15 Equipment grants.

To be eligible for an equipment grant under sections 129D.11 to 129D.14, a public broadcasting station must meet the eligibility criteria set forth in sections 129D.13 and 129D.14.

HIST: 1Sp1985 c 13 s 271



Section 129D.155 Repayment of funds.

129D.155 Repayment of funds.

State funds distributed to public television or noncommercial radio stations and used to purchase equipment assets must be repaid to the state, without interest, if the assets purchased with these funds are sold or otherwise converted to a person other than a nonprofit or municipal corporation. The amount due to the state shall be the net amount realized from the sale of the assets, but shall not exceed the amount of state funds advanced for the purchase of the asset. Public television and noncommercial radio stations receiving state funds must report biennially to the legislature on the location and usage of assets purchased with state funds.

HIST: 1991 c 345 art 1 s 76



Section 129D.16 Audit procedures.

129D.16 Audit procedures.

The commissioner of administration may establish a procedure to audit expenditure of money appropriated for grants to public television stations and noncommercial radio stations.

HIST: 1Sp1985 c 13 s 272; 1993 c 337 s 9






Chapter 130 Junior Colleges

Section 130.01 MS 1967 Repealed, 1969 c 9 s 25

130.01 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

130.01 MS 1967 Repealed, 1969 c 9 s 25



Section 130.02 MS 1967 Repealed, 1969 c 9 s 25

130.02 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

130.02 MS 1967 Repealed, 1969 c 9 s 25



Section 130.03 MS 1967 Repealed, 1969 c 9 s 25

130.03 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

130.03 MS 1967 Repealed, 1969 c 9 s 25



Section 130.04 MS 1967 Repealed, 1969 c 9 s 25

130.04 MS 1957 Repealed, Ex1959 c 71 art 8 s 26

130.04 MS 1967 Repealed, 1969 c 9 s 25



Section 130.05 MS 1967 Repealed, 1969 c 9 s 25

130.05 MS 1945 Repealed, 1949 c 612 s 3

130.05 MS 1967 Repealed, 1969 c 9 s 25



Section 130.06 MS 1967 Repealed, 1969 c 9 s 25

130.06 MS 1945 Repealed, 1949 c 612 s 3

130.06 MS 1967 Repealed, 1969 c 9 s 25



Section 130.10 Repealed, 1949 c 612 s 3

130.07-130.10 Repealed, 1949 c 612 s 3



Section 130.33 Repealed, Ex1959 c 71 art 8 s 26

130.11-130.33 Repealed, Ex1959 c 71 art 8 s 26






Chapter 131 Schools; Classification, Conduct

Section 131.01 Repealed, Ex1959 c 71 art 8 s 26

131.01 Repealed, Ex1959 c 71 art 8 s 26



Section 131.02 Renumbered 130.01

131.02 Renumbered 130.01



Section 131.03 Renumbered 130.02

131.03 Renumbered 130.02



Section 131.04 Renumbered 130.03

131.04 Renumbered 130.03



Section 131.05 Renumbered 130.04

131.05 Renumbered 130.04



Section 131.06 Renumbered 130.05

131.06 Renumbered 130.05



Section 131.07 Renumbered 130.06

131.07 Renumbered 130.06



Section 131.073 Repealed, Ex1959 c 71 art 8 s 26

131.073 Repealed, Ex1959 c 71 art 8 s 26



Section 131.08 Repealed, 1957 c 867 s 10

131.08 Repealed, 1957 c 867 s 10



Section 131.089 Repealed, Ex1959 c 71 art 8 s 26

131.081-131.089 Repealed, Ex1959 c 71 art 8 s 26



Section 131.09 Repealed, 1957 c 867 s 10

131.09 Repealed, 1957 c 867 s 10



Section 131.099 Repealed, Ex1959 c 71 art 8 s 26

131.091-131.099 Repealed, Ex1959 c 71 art 8 s 26



Section 131.10 Repealed, 1957 c 867 s 10

131.10 Repealed, 1957 c 867 s 10



Section 131.11 Repealed, 1957 c 867 s 10

131.11 Repealed, 1957 c 867 s 10



Section 131.12 Repealed, 1957 c 867 s 10

131.12 Repealed, 1957 c 867 s 10



Section 131.26 Repealed, Ex1959 c 71 art 8 s 26

131.13-131.26 Repealed, Ex1959 c 71 art 8 s 26






Chapter 132 Admission and Attendance

Section 132.14 Repealed, Ex1959 c 71 art 8 s 26

132.01-132.14 Repealed, Ex1959 c 71 art 8 s 26






Chapter 133 Textbooks

Section 133.01 Repealed, Ex1959 c 71 art 8 s 26

133.01 Repealed, Ex1959 c 71 art 8 s 26



Section 133.02 Repealed, Ex1959 c 71 art 8 s 26

133.02 Repealed, Ex1959 c 71 art 8 s 26



Section 133.03 Repealed, Ex1959 c 71 art 8 s 26

133.03 Repealed, Ex1959 c 71 art 8 s 26



Section 133.04 Repealed, 1947 c 633 s 22

133.04 Repealed, 1947 c 633 s 22



Section 133.05 Repealed, 1957 c 947 art 9 s 9

133.05 Repealed, 1957 c 947 art 9 s 9



Section 133.06 Repealed, Ex1959 c 71 art 8 s 26

133.06 Repealed, Ex1959 c 71 art 8 s 26



Section 133.07 Repealed, Ex1959 c 71 art 8 s 26

133.07 Repealed, Ex1959 c 71 art 8 s 26



Section 133.08 Repealed, Ex1959 c 71 art 8 s 26

133.08 Repealed, Ex1959 c 71 art 8 s 26



Section 133.09 Repealed, Ex1959 c 71 art 8 s 26

133.09 Repealed, Ex1959 c 71 art 8 s 26



Section 133.10 Repealed, Ex1959 c 71 art 8 s 26

133.10 Repealed, Ex1959 c 71 art 8 s 26









Chapters 134 - 135 Libraries

Chapter 134 Public Libraries; Multicounty, Multitype Libraries

Section 134.001 Definitions.

134.001 Definitions.

Subdivision 1. The terms used in this chapter have the meanings given them in this section.

Subd. 2. "Public library" means any library that provides free access to all residents of a city or county without discrimination, receives at least half of its financial support from public funds and is organized under the provisions of this chapter. Except as provided in section 134.195, it does not include libraries such as law, medical, school and academic libraries organized to serve a special group of persons, or libraries organized as a combination of a public library and another type of library.

Subd. 3. "Public library services" means services provided by or on behalf of a public library. Except as provided in section 134.195, it does not include services for elementary schools, secondary schools or post-secondary educational institutions.

Subd. 4. "Regional public library system" means a multicounty public library service agency that provides free access to all residents of the region without discrimination, and is organized under the provisions of this chapter or chapter 317A, or section 471.59.

Subd. 5. "Basic system services" means services offered by all regional public library systems either directly or by contract. These services shall include, but are not limited to, communication among participants, resource sharing, delivery of materials, reciprocal borrowing, and cooperative reference service.

Subd. 6. "Multicounty, multitype library system" means a cooperative network composed of any combination of public libraries, regional public library systems, public school libraries, public or private college or university libraries and any other libraries which share services and resources within a multicounty area.

Subd. 7. "City" or "cities" means home rule and statutory cities unless specifically provided otherwise.

Subd. 8. Regional public library district. "Regional public library district" means a governmental unit formed according to this chapter to operate multicounty public library services.

HIST: 1978 c 546 s 1; 1979 c 334 art 9 s 1,2; 1983 c 314 art 11 s 10,22; 1989 c 304 s 137; 1991 c 265 art 10 s 1,2; 1993 c 375 art 7 s 2



Section 134.01 Renumbered 123.60

134.01 Renumbered 123.60



Section 134.02 Renumbered 123.601

134.02 Renumbered 123.601



Section 134.03 Repealed, 1983 c 314 art 11 s 21

134.03 Repealed, 1983 c 314 art 11 s 21



Section 134.035 Repealed, 1978 c 546 s 8

134.035 Repealed, 1978 c 546 s 8



Section 134.04 Renumbered 121.496

134.04 Renumbered 121.496



Section 134.05 Repealed, 1963 c 10 s 1

134.05 Repealed, 1963 c 10 s 1



Section 134.06 Repealed, 1983 c 314 art 11 s 21

134.06 Repealed, 1983 c 314 art 11 s 21



Section 134.07 Public library service.

134.07 Public library service.

The governing body of any city or county may establish and maintain public library service for the use of its inhabitants. By ordinance or resolution it may set apart for the benefit thereof any public property of the city or county. In any statutory city and in any city of the second, third, or fourth class, and in any county, the governing body may levy an annual tax on all taxable property therein except counties may not tax property which is already taxed for public library service. The proceeds of the tax shall be known as the library fund.

HIST: (5661) RL s 2255; 1913 c 509 s 1; 1945 c 319 s 1; 1953 c 434 s 1; 1953 c 686 s 1; 1955 c 120 s 1; 1963 c 144 s 1; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1983 c 314 art 11 s 1



Section 134.08 Establishing and discontinuing library service; applicability of law.

134.08 Establishing and discontinuing library service; applicability of law.

Subdivision 1. Establishment. If public library service is not established under section 134.07, the governing body of the city or county, upon the petition of eligible voters, as defined in section 201.014, subdivision 1, of the city or county, in a number not less than five percent of the number of persons who voted at the last general election in the city or county, shall submit the question of the establishment or provision of public library services to the voters at the next general election. If a majority of the votes cast on the question are in the affirmative, the governing body shall establish the library or shall provide public library service as authorized in section 134.12 or 134.20 and levy an annual tax for its support.

Subd. 2. Discontinuance. If public library service is established under the provisions of subdivision 1, it may be discontinued only after a majority of the votes cast on the question are in the affirmative on a question on a ballot in a general election. The question of discontinuance of public library service shall be placed on the ballot at the next general election upon the petition of eligible voters, as defined in section 201.014, subdivision 1, of the city or county, in a number not less than five percent of the number of persons who voted at the last general election in the city or county.

Subd. 3. Applicability. All public library service heretofore established and now existing in cities and counties is continued and all ordinances and resolutions setting apart public property for their support are hereby confirmed. Nothing in sections 134.08 to 134.15 shall be construed as abridging any power or duty in respect to libraries conferred by any city charter. If a city charter does not address matters provided for in this chapter, the provisions of this chapter shall apply.

HIST: (5662) RL s 2256; 1973 c 123 art 5 s 7; 1980 c 609 art 6 s 34; 1983 c 314 art 11 s 2; 1987 c 384 art 2 s 1



Section 134.09 Library boards.

134.09 Library boards.

Subdivision 1. Appointment. When public library service is established, except in any city of the first class operating under a home rule charter, the mayor of the city with the approval of the council for a city library or the board of commissioners for a county library, shall appoint a board of five, seven or nine members from among the residents of the city or county. If the city library is a branch or a member of a regional public library system, as defined in section 134.001, the mayor, with the approval of the city council, may appoint to the city library board, residents of the county, provided that the county is participating in the regional public library system and that the majority of the members of the city library board are residents of the city. The number of members on the board shall be determined by resolution or ordinance adopted by the council or the board of commissioners. Not more than one council member or county commissioner shall at any time be a member of the library board. The appointments shall be made before the first meeting of the library board after the end of the fiscal year.

Subd. 2. Term of office. If nine board members are appointed, three shall hold office for one year, three for two years and three for three years. If seven members are appointed, three shall hold office for one year, two for two years, and two for three years; if five are appointed, two shall hold office for one year, two for two years, and one for three years. All terms shall end with the fiscal year. Annually the mayor with the approval of the council, or the board of county commissioners shall appoint board members for the term of three years until their successors qualify a sufficient number of members to fill the places of those whose term or terms expire. A library board member shall not be eligible to serve more than three consecutive three-year terms.

Subd. 3. Removal of members. The mayor with the approval of the council, or the board of county commissioners may remove any member for misconduct or neglect.

Subd. 4. Abolishment. Upon recommendation of a majority of any library board created under the provisions of subdivision 1, the governing body of the city or county may abolish the library board at the end of any fiscal year provided that the governing body shall simultaneously establish a successor library board of either five, seven or nine members by resolution or ordinance. The appointment of successor board members shall be made as provided in subdivision 1. The terms of successor board members shall be as provided in subdivision 2.

HIST: (5663) RL s 2257; 1943 c 245 s 1; 1945 c 46 s 1,2; 1961 c 235 s 1; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 3; 1986 c 471 s 2



Section 134.10 Board vacancies; compensation.

134.10 Board vacancies; compensation.

The library board president shall report vacancies in the board to the council or the board of county commissioners. The council or board of county commissioners shall fill the vacancies by appointment for the unexpired term. Library board members shall receive no compensation for their services but may be reimbursed for actual and necessary traveling expenses incurred in the discharge of library board duties and activities or a per diem allowance according to section 375.47 in place of the expenses.

HIST: (5664) RL s 2258; 1983 c 314 art 11 s 4; 1987 c 398 art 9 s 1



Section 134.11 Organization of board; duties.

134.11 Organization of board; duties.

Subdivision 1. Organization. Immediately after appointment, the library board shall organize by electing one of its number as president and one as secretary, and from time to time it may appoint such other officers as it deems necessary.

Subd. 2. Duties. The library board shall adopt bylaws and regulations for the government of the library and for the conduct of its business as may be expedient and conformable to law. It shall have exclusive control of the expenditure of all money collected for or placed to the credit of the library fund, of interest earned on all money collected for or placed to the credit of the library fund, of the construction of library buildings, and of the grounds, rooms, and buildings provided for library purposes. All money received for the library shall be paid into the city or county treasury, credited to the library fund, kept separate from other money of the city or county, and paid out only upon approval by the board. The library board may lease rooms for library use. The library board shall appoint a qualified library director and other staff as necessary, establish the compensation of employees, and remove any of them for cause. With the approval of the council or board of county commissioners, the library board may purchase grounds and erect a library building thereon.

HIST: (5665) RL s 2259; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 5



Section 134.12 Benefits of library.

134.12 Benefits of library.

Subdivision 1. Nonresidents. Any library board may admit to the benefits of its library persons not residing within its city or county under regulations and upon conditions as to payment and security prescribed by the library board.

Subd. 2. Contracts with cities and towns. The library board may contract with the county board of the county in which the library is situated or the county board of any adjacent county, or with the governing body of any neighboring town or city, to loan library materials to residents of the contracting county, town, or city.

Subd. 3. Use of public library; tax levy. Any county board or city governing body may contract with the board of any city or county public library for the use of the library by the residents of the county, town, or city who do not have the use of a public library, upon the terms and conditions as those granted residents of the city or county where the public library is located, and to pay the library board an annual amount therefor. Any county board or city governing body may establish a library fund by levying an annual tax upon all taxable property which is not already taxed for the support of any public library and all taxable property which is situated outside of any city in which is situated a public library.

HIST: (5666) RL s 2260; 1905 c 257; 1913 c 509 s 2; 1951 c 217 s 1; 1963 c 144 s 2; 1973 c 123 art 5 s 7; 1973 c 583 s 8; 1983 c 314 art 11 s 6



Section 134.13 Annual report.

134.13 Annual report.

As soon as practicable following the end of the fiscal year the library board shall report to the governing body of the city or county all amounts received during the preceding year and the sources thereof, the amounts expended and for what purposes, the number of library materials on hand, the number purchased and loaned, and such other information as it deems advisable. No later than April 1 of each year the library board shall file this information with the department of children, families, and learning on forms supplied by the department.

HIST: (5667) RL s 2261; 1911 c 181 s 1; 1945 c 40 s 1; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 7; 1Sp1995 c 3 art 16 s 13



Section 134.14 Title to property; free use.

134.14 Title to property; free use.

All property given, granted, conveyed, donated, devised, or bequeathed to, or otherwise acquired by, any city or county for a public library shall vest in, and be held in the name of, the city or county and any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any public library or library board shall be deemed to have been made directly to the city or county to be used as provided in section 134.11. Every public library established under sections 134.07 to 134.15 shall be forever free to the use of the inhabitants of the city or county subject to reasonable regulations the library board may adopt.

HIST: (5668) RL s 2262; 1983 c 314 art 11 s 8



Section 134.15 Gifts.

134.15 Gifts.

With the consent of the governing body of any city or county, expressed by ordinance or resolution, the library board may accept any gift, grant, devise, or bequest made or offered by any person for public library purposes, or for the establishment, enlargement, or maintenance of an art gallery or museum in connection with its library, and may carry out the conditions of the donation. The city or county in all such cases is authorized to acquire a site, levy a tax, and pledge itself by ordinance or resolution to a perpetual compliance with all the terms and conditions of the gift, grant, devise, or bequest so accepted.

HIST: (5669) RL s 2263; 1973 c 123 art 5 s 7; 1983 c 314 art 11 s 9



Section 134.155 Repealed, 1999 c 241 art 8 s 5

134.155 Repealed, 1999 c 241 art 8 s 5



Section 134.16 Repealed, 1983 c 314 art 11 s 21

134.16 Repealed, 1983 c 314 art 11 s 21



Section 134.17 Repealed, 1965 c 45 s 73

134.17 Repealed, 1965 c 45 s 73



Section 134.18 Privileges extended to counties and statutory cities.

134.18 Privileges extended to counties and statutory cities.

Any public library board in any city of the first class in this state, whether such board was created by and under the general laws or by special act of the legislature, may enter into arrangement with the authorities of the county within which it is located, or with the authorities of any adjoining county, or with the authorities of any statutory city within any such county, whereby the inhabitants of any such county or statutory city may secure the privileges of using the library and museums of any such library board and the authorities of any such county or statutory city are hereby authorized to defray the expenses any such arrangement may involve.

HIST: (1591) 1907 c 289 s 1; 1973 c 123 art 5 s 7



Section 134.19 Repealed, 1983 c 314 art 11 s 21

134.19 Repealed, 1983 c 314 art 11 s 21



Section 134.195 Library operated by city and school district.

134.195 Library operated by city and school district.

Subdivision 1. Establishment. A school district and a city that has established a public library under sections 134.07 and 134.08, by ordinance or resolution, may jointly finance and operate a public library for use by school students and the public. If the city is already taxed for public library service by a county, approval of the board of county commissioners is required. If the city is served by a regional public library system, approval of the regional public library system board is required. Public library service established under this section may be discontinued by action of the city council or the school board upon one year's notice to the other party.

Subd. 2. Appointment of joint library board. The ordinance or resolution shall establish a library board of five, seven, or nine members and shall state the number of members to be appointed by the mayor, with the approval of the city council, and the number of members to be appointed by the school board. One member of the city council and one member of the school board shall be appointed to the library board. The remaining members of the library board may not be members of either the city council or the school board. Board members shall be residents of the city or the school district.

Subd. 3. Board terms of office. The terms of office for board members shall be established according to section 134.09, subdivision 2.

Subd. 4. Removal of board members. The mayor, with the approval of the council, or the school board may remove for misconduct or neglect any member it has appointed to the library board.

Subd. 5. Abolishment of board. Upon recommendation of a majority of the library board established under subdivision 2, the city council and the school board may abolish the library board provided that the city council and the school district shall immediately establish, by ordinance or resolution, a successor library board of five, seven, or nine members. The appointment of successor board members shall be as provided in subdivision 2 and the terms shall be as provided in subdivision 3.

Subd. 6. Board vacancies and compensation. The library board president shall report a vacancy on the board to the appointing authority who shall fill the vacancy by appointment for the unexpired term. Library board members shall receive no compensation for their services but may be reimbursed for actual and necessary travel expenses incurred in the discharge of library board duties and activities.

Subd. 7. Powers and duties of board. Except as provided in subdivision 9, the library board has the powers and duties set forth in section 134.11, subdivision 2.

Subd. 8. Funding. The ordinance or resolution establishing the library shall provide for joint financing of the library by the school district and the city. The city shall provide at least the minimum dollar amount established in section 134.34, subdivision 1. The school district shall provide money for staff and materials for the library at least in proportion to the use related to curriculum, as determined by the circulation statistics of the library. Neither the city nor the school district shall reduce the financial support provided for operation of library or media services below the level of support provided in the preceding year.

Subd. 9. Contracts. The library board may contract with the school board, the regional library board, or the city in which the library is situated to provide personnel, fiscal, or administrative services. The contract shall state the personnel, fiscal, and administrative services and payments to be provided by each party.

Subd. 10. Criteria. Public library services established according to this section, including materials, programs, equipment, and other public library services, whether located in an elementary or secondary school building or elsewhere, shall be available for simultaneous use by students and residents of the area. If public library services are located in an elementary or secondary school building, a separate entrance, accessible from the outside of the school building, shall be provided for use by the residents. The library shall meet all requirements in statutes and rules applicable to public libraries and school media centers. A media supervisor licensed by the board of teaching may be the director of the library. The library shall be centrally located in the community and available for use by residents during all hours the school is in session, at least 15 additional hours each week during evenings, and on Saturdays. When school is not in session, the library may reduce its hours to maintain at least the average number of hours each week of other public libraries serving its population size. The library shall have telephone service that is separate from the telephone service for the school. Public parking, restrooms, drinking water, and other necessities shall be easily accessible to residents.

HIST: 1991 c 265 art 10 s 3; 1994 c 647 art 10 s 2



Section 134.20 Regional public library systems.

134.20 Regional public library systems.

Subdivision 1. Establishment. Two or more counties or two or more cities located in two or more counties may, through action by their governing bodies under section 471.59, establish and maintain a regional public library system, even though one or more of the counties or cities may already have a library with a library board. In a county or city already having a library board, the approval of the library board shall also be required. Cities having public libraries may join in the regional public library system by being parties to the agreement which establishes the regional public library system through action of their library boards and their city councils, or as provided in subdivision 3.

Subd. 2. Library board. The agreement establishing a regional public library system shall provide for a library board to govern the organization having all the powers and duties of city and county library boards as provided in sections 134.11, 134.12, and 134.13 and including exclusive determination of all library services to be provided under terms of the agreement as defined in section 134.001, and exclusive control of the expenditure of all funds for the services. The regional library system board may consist of as many members as the contracting parties deem necessary, appointed in a number from among the residents of the contracting parties and for terms by each party to the contract as determined by the contracting parties, irrespective of the existence of one or more city and county library boards already in existence in the participating cities and counties. Not more than one member from each contracting party shall be a member of the governing body of a contracting party and no member may be appointed to serve more than three consecutive three-year terms. In the participating cities and counties, the portion of the proceeds of the city and county library tax authorized by section 134.07, shall be used to support the regional public library system as the contracting agreement may provide.

Subd. 3. City participation. Where a regional public library system is established, a city located in any of the contracting counties which is excluded from the county tax supporting the regional public library system under the provisions of section 134.07, may, upon recommendation of its library board and upon action by its governing body, be included in the county tax and become an integral part of the regional public library system. Cities included in the county tax and with public libraries which are part of the regional public library system, whether or not governed by home rule charter provisions, upon action by their city council, may levy taxes for the additional support of their local library services. A local public library board or governing body may, at its option, continue to control the local library fund or pay all or part of it to the regional public library system fund, to be used to increase or improve public library services in the city.

Subd. 4. Property. All property given, granted, conveyed, donated, devised or bequeathed to, or otherwise acquired by any regional library board or any regional public library system board however created shall vest in, and be held in the name of, the regional library board or regional public library system board. Any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any regional library or public library system shall be deemed to have been made directly to the regional public library system board.

Subd. 5. Ratification. All property heretofore given, granted, conveyed, donated, devised, bequeathed to, or otherwise acquired by any regional library board or any regional public library system board however created is validated, ratified and confirmed as the property of the board.

Subd. 6. Ratification. Any multicounty regional public library heretofore created, and the agreements creating them, are validated, ratified, and confirmed and the benefits of subdivisions 1 to 5 shall hereafter apply to them.

HIST: 1961 c 55 s 1; 1973 c 123 art 5 s 7; 1981 c 358 art 6 s 34-36; 1983 c 314 art 11 s 18,22; 1984 c 629 s 2



Section 134.201 Regional library district.

134.201 Regional library district.

Subdivision 1. Establishment. Regional public library districts may be established under this section in the areas of the existing Great River Regional library system and the East Central Regional library system. The geographic boundaries shall be those established by the commissioner of children, families, and learning under section 134.34, subdivision 3.

Subd. 2. Formation. A regional public library district may be formed by:

(1) approval of a majority of the city councils and boards of county commissioners of the cities and counties that finance regional public library system services and represent a majority of the population to be served; or

(2) a majority of those voting on the issue in the entire area to be served by the district in a referendum called after petitions for the referendum have been filed in each of the local governmental units. Petitions must be signed by eligible voters in a number not less than five percent of the number of persons who voted in the last general election in each city and county that is a party to the system contract or agreement.

A city that is not participating in a regional public library system may join the district by majority vote of the city council or by referendum under clause (2) and with the approval of the board of the regional public library district.

Subd. 3. Termination. A regional public library district may be terminated at any time after the district has been in operation for three years. The procedure for termination is the same as that for creation under subdivision 2, clause (2).

Subd. 4. Board. (a) If the district is formed under subdivision 2, clause (1), the board of the public regional library district shall be composed of one county commissioner or the commissioner's designee from each county in the district's service area and one elected member from each county for each ten percent or a major fraction of the district's population. A majority of the members of the board must be elected members.

(b) If the district is formed under subdivision 2, clause (2), the board of the regional library district shall be composed of one member elected from each county in the district's service area and one member elected from each county for each ten percent or a major fraction of the district's population.

(c) Elected board members shall be elected at large from a county at a November election. Board members elected shall assume office on the following January 2. The term of a member shall be four years, with the terms of an initial board to expire in two years for one-half of the members. The board shall organize itself under section 134.11, subdivision 1. The board has the powers and duties set forth in section 134.11, subdivision 2.

Subd. 5. General levy authority. The board may levy for operation of public library service. This levy shall replace levies for operation of public library service by cities and counties authorized in section 134.07. The amount levied shall be spread on the net tax capacity of all taxable property in the district at a uniform tax rate.

(a) The maximum amount that may be levied by a board under this section is the greater of:

(1) the statewide average local support per capita for public library services for the most recent reporting period available, as certified by the commissioner of children, families, and learning, multiplied by the population of the district according to the most recent estimate of the state demographer or the metropolitan council; or

(2) the total amount provided by participating counties and cities under section 134.34, subdivision 4, during the year preceding the first year of operation.

(b) For its first year of operation, the board shall levy an amount not less than the total dollar amount provided by participating cities and counties during the preceding year under section 134.34, subdivision 4.

Subd. 6. Basic system support grant. A regional public library district that meets federal and state requirements for a regional library basic system support grant is eligible to receive a grant. A regional library basic system support grant shall not be made to a regional public library district if the district board reduces its levy for operation of public library service below the amount of the levy in the preceding year.

Subd. 7. Library buildings. In addition to the levy authorized in subdivision 5 and all other levies authorized for cities and counties, a city or county served by a library district may levy for the construction, acquisition, maintenance, and utilities costs of library buildings. The board of a district may issue bonds, with an election, according to chapter 475 or levy under this section a special capital levy for capital improvements for a library building. A district may purchase or lease a building to be used for library purposes from a city or county.

Subd. 8. Borrow money. The board of a district may borrow money and issue tax anticipation certificates as needed to provide library services or for library buildings.

Subd. 9. Transition provisions. If a regional public library system is reorganized into a regional public library district there will be a transition period. The transition period shall begin at the time the regional public library system board adopts a resolution that recommends formation of a district to its participants and that sets an effective date for the establishment of the district. During the transition period participating counties and cities must fund public library services under their existing contracts, and planning for administrative changes may occur. The regional public library system board shall continue until the district board members assume their duties, at which time the transition period ends.

Subd. 10. Assumption of assets, liabilities, and contracts. Upon assumption of responsibilities by the regional public library district board, the regional public library system assets, liabilities, and existing contracts, including contracts negotiated under chapter 179A, shall become the assets, liabilities, and contracts of the regional public library district board.

HIST: 1993 c 375 art 7 s 3; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55



Section 134.21 Interstate library compact.

134.21 Interstate library compact.

The interstate library compact is hereby enacted into law and entered into on behalf of this state with any state bordering on Minnesota which legally joins therein in substantially the following form:

INTERSTATE LIBRARY COMPACT

The contracting states agree that:

ARTICLE I

PURPOSE

Because the desire for the services provided by public libraries transcends governmental boundaries and can be provided most effectively by giving such services to communities of people regardless of jurisdictional lines, it is the policy of the states who are parties to this compact to cooperate and share their responsibilities in providing joint and cooperative library services in areas where the distribution of population makes the provision of library service on an interstate basis the most effective way to provide adequate and efficient services.

ARTICLE II

PROCEDURE

The appropriate officials and agencies of the party states or any of their political subdivisions may, on behalf of said states or political subdivisions, enter into agreements for the cooperative or joint conduct of library services when they shall find that the executions of agreements to that end as provided herein will facilitate library services.

ARTICLE III

CONTENT

Any such agreement for the cooperative or joint establishment, operation, or use of library services, facilities, personnel, equipment, materials, or other items not excluded because of failure to enumerate shall, as among the parties of the agreement: (1) Detail the specific nature of the services, facilities, properties, or personnel to which it is applicable; (2) provide for the allocation of costs and other financial responsibilities; (3) specify the respective rights, duties, obligations, and liabilities; (4) stipulate the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of said agreement.

ARTICLE IV

CONFLICT OF LAWS

Nothing in this compact or in any agreement entered into hereunder shall be construed to supersede, alter, or otherwise impair any obligation imposed on any public library by otherwise applicable laws.

ARTICLE V

ADMINISTRATOR

Each state shall designate a compact administrator with whom copies of all agreements to which his state or any subdivision thereof is party shall be filed. The administrator shall have such powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact.

ARTICLE VI

EFFECTIVE DATE

This compact shall become operative immediately upon its enactment by any state or between it and any other contiguous state or states so enacting.

ARTICLE VII

RENUNCIATION

This compact shall continue in force and remain binding upon each party state until six months after any such state has given notice of repeal by the legislature. Such withdrawal shall not be construed to relieve any party to an agreement authorized by articles II and III of the compact from the obligation of that agreement prior to the end of its stipulated period of duration.

ARTICLE VIII

SEVERABILITY; CONSTRUCTION

The provisions of this compact shall be severable. It is intended that the provisions of this compact be reasonably and liberally construed.

HIST: 1967 c 4 s 1



Section 134.22 Compact administrator.

134.22 Compact administrator.

The commissioner of children, families, and learning shall designate an officer or employee of the department of children, families, and learning as compact administrator. The compact administrator shall receive copies of all agreements entered into by the state or its political subdivisions and other states or political subdivisions; consult with, advise, and aid such governmental units in the formulation of such agreements; make such recommendations to the governor, legislature, and governmental agencies and units as the administrator deems desirable to effectuate the purposes of this compact; and consult and cooperate with the compact administrators of other party states.

HIST: 1967 c 4 s 2; 1986 c 444; 1Sp1995 c 3 art 16 s 13; 1998 c 398 art 5 s 55



Section 134.23 Agreements.

134.23 Agreements.

The compact administrator and the governing body of any political subdivision of the state or the library board thereof operating a public library may enter into agreements with other states or their political subdivisions pursuant to the compact. Such agreements as may be made pursuant to this compact on behalf of the state of Minnesota shall be made by the compact administrator. Such agreements as may be made on behalf of a political subdivision shall be made after due notice to, and consultation with, the compact administrator.

HIST: 1967 c 4 s 3; 1986 c 444



Section 134.24 Enforcement of compact.

134.24 Enforcement of compact.

The agencies and officers of this state and its political subdivisions shall enforce this compact and do all things appropriate to effect its purpose and intent which may be within their respective jurisdictions.

HIST: 1967 c 4 s 4



Section 134.30 Renumbered 134.001

134.30 Renumbered 134.001



Section 134.31 Department of children, families, and learning; library responsibilities.

134.31 Department of children, families, and learning; library responsibilities.

Subdivision 1. The state shall, as an integral part of its responsibility for public education, support the provision of library service for every citizen, the development of cooperative programs for the sharing of resources and services among all libraries, and the establishment of jointly operated library services at a single location where appropriate.

Subd. 2. The department of children, families, and learning shall give advice and instruction to the managers of any public library or to any governing body maintaining a library or empowered to do so by law upon any matter pertaining to the organization, maintenance, or administration of libraries. The department may also give advice and instruction, as requested, to post-secondary educational institutions, state agencies, governmental units, nonprofit organizations, or private entities. It shall assist, to the extent possible, in the establishment and organization of library service in those areas where adequate services do not exist, and may aid in improving previously established library services. The department shall also provide assistance to school districts, regional library systems, and member libraries interested in offering joint library services at a single location.

Subd. 3. The department may provide, for any library in the state, books, journals, audiovisual items, information services or resource materials it deems appropriate and necessary and shall encourage the sharing of library resources and the development of interlibrary cooperation.

Subd. 4. The department shall collect statistics on the receipts, expenditures, services, and use of the regional public library systems and the public libraries of the state. It shall also collect statistics on all activities undertaken pursuant to sections 134.31 to 134.35.

Subd. 5. Repealed, 2001 c 161 s 58

* NOTE: Subdivision 5 was also amended by Laws 2001, First *Special Session chapter 3, article 4, section 2, to read as *follows:

* "Subd. 5. Advisory committee. The commissioner shall *appoint an advisory committee of five members to advise the *staff of the Minnesota library for the blind and physically *handicapped on long-range plans and library services. Members *shall be people who use the library. Section 15.059 governs *this committee except that the committee shall expire on June *30, 2003."

HIST: 1978 c 546 s 2; 1986 c 471 s 3,4; 1989 c 329 art 10 s 1; 1991 c 265 art 11 s 20; 1993 c 224 art 5 s 37,38; art 9 s 41; 1Sp1995 c 3 art 16 s 13; 1997 c 192 s 23



Section 134.32 Grant authorization; types of grants.

134.32 Grant authorization; types of grants.

Subdivision 1. The department shall provide the grants specified in this section from any available state, federal, or other funds.

Subd. 2. Repealed, 1995 c 186 s 39

Subd. 3. It shall provide regional library basic system support grants to regional public library systems which meet the requirements of section 134.34, to assist those systems in providing basic system services.

Subd. 4. It may provide special project grants to assist innovative and experimental library programs including, but not limited to, special services for American Indians and the Spanish-speaking, delivery of library materials to homebound persons, other extensions of library services to persons without access to libraries and projects to strengthen and improve library services.

Subd. 5. It may provide grants for interlibrary exchange of books, periodicals, resource material, reference information and the expenses incident to the sharing of library resources and materials, including planning, development and operating grants to multicounty, multitype library systems.

Subd. 6. It may provide grants for the improvement of library services at welfare and corrections institutions and for library service for the blind and physically handicapped.

Subd. 7. It may provide grants for construction or remodeling of library facilities from any state and federal funds specifically appropriated for this purpose.

Subd. 8. (a) The commissioner shall promulgate rules consistent with sections 134.32 to 134.35 governing:

(1) applications for these grants;

(2) computation formulas for determining the amounts of establishment grants and regional library basic system support grants; and

(3) eligibility criteria for grants.

(b) To the extent allowed under federal law, a construction grant applicant, in addition to the points received under Minnesota Rules, part 3530.2632, shall receive an additional five points if the construction grant is for a project combining public library services and school district library services at a single location.

HIST: 1978 c 546 s 3; 1979 c 334 art 9 s 3; 1983 c 314 art 11 s 11,12; 1993 c 224 art 5 s 39; 1998 c 398 art 5 s 55



Section 134.33 Subdivisions renumbered, repealed, or no longer in effect

134.33 Subdivision 1. Repealed, 1989 c 329 art 10 s 5 subd 2

Subd. 2. Repealed, 1979 c 334 art 9 s 12



Section 134.34 Regional library basic system support grants; requirements.

134.34 Regional library basic system support grants; requirements.

Subdivision 1. Local support levels. A regional library basic system support grant shall be made to any regional public library system where there are at least three participating counties and where each participating city and county is providing for public library service support the lesser of (a) an amount equivalent to .82 percent of the adjusted net tax capacity of the taxable property of that city or county, as determined by the commissioner of revenue for the second year preceding that calendar year in 1991 and later years or (b) a per capita amount calculated under the provisions of this subdivision. The per capita amount is established for calendar year 1993 as $7.62. In succeeding calendar years, the per capita amount shall be increased by a percentage equal to one-half of the percentage by which the total state adjusted net tax capacity of property as determined by the commissioner of revenue for the second year preceding that calendar year increases over that total adjusted net tax capacity for the third year preceding that calendar year. The minimum level of support shall be certified annually to the participating cities and counties by the department of children, families, and learning. A city which is a part of a regional public library system shall not be required to provide this level of support if the property of that city is already taxable by the county for the support of that regional public library system. In no event shall the department of children, families, and learning require any city or county to provide a higher level of support than the level of support specified in this section in order for a system to qualify for a regional library basic system support grant. This section shall not be construed to prohibit a city or county from providing a higher level of support for public libraries than the level of support specified in this section.

Subd. 2. Repealed, 1992 c 499 art 10 s 4

Subd. 3. Regional designation. Regional library basic system support grants shall be made only to those regional public library systems officially designated by the commissioner of children, families, and learning as the appropriate agency to strengthen, improve and promote public library services in the participating areas. The commissioner of children, families, and learning shall designate no more than one such regional public library system located entirely within any single development region existing under sections 462.381 to 462.398 or chapter 473.

Subd. 4. A regional library basic system support grant shall not be made to a regional public library system for a participating city or county which decreases the dollar amount provided for support for operating purposes of public library service below the amount provided by it for the second preceding year. This subdivision shall not apply to participating cities or counties where the adjusted net tax capacity of that city or county has decreased, if the dollar amount of the reduction in support is not greater than the dollar amount by which support would be decreased if the reduction in support were made in direct proportion to the decrease in adjusted net tax capacity.

Subd. 4a. Repealed, 1Sp1997 c 4 art 8 s 6

Subd. 5. Repealed, 1989 c 329 art 10 s 5

Subd. 6. Repealed, 1Sp1989 c 1 art 5 s 51

Subd. 7. Proposed budget. In addition to the annual report required in section 134.13, a regional public system that receives a basic system support grant under this section must provide each participating county and city with its proposed budget for the next year.

HIST: 1978 c 546 s 5; 1979 c 334 art 9 s 5,6; 1982 c 548 art 6 s 18; 1982 c 576 s 1; 1982 c 642 s 1; 1986 c 471 s 5; 1987 c 268 art 7 s 16,17; 1988 c 719 art 5 s 84; 1988 c 720 s 1; 1989 c 329 art 10 s 2,3; art 13 s 6,20; 1992 c 499 art 10 s 2,3; 1Sp1995 c 3 art 10 s 2; art 16 s 13; 1996 c 412 art 10 s 1; 1Sp1997 c 4 art 8 s 3; 1998 c 398 art 5 s 55



Section 134.341 County financial support.

134.341 County financial support.

To ensure the availability of public library service to all people, every county shall provide financial support for public library services at no less than minimum amounts as specified in section 134.34 and shall participate in the regional public library system to which it is assigned by the commissioner of children, families, and learning under section 134.34, subdivision 3. Each county board of commissioners shall appoint at least one county resident to serve as a representative on the regional public library system board and may appoint more than one representative under terms and conditions of the regional public library system contract.

HIST: 1987 c 398 art 9 s 2; 1995 c 186 s 40; 1998 c 398 art 5 s 55



Section 134.342 Allocation of levy authority.

134.342 Allocation of levy authority.

Subdivision 1. Authority. A regional public library system board may adopt a written resolution to assume responsibility for the allocation of the regional library system levy authority throughout the region. If adopted, the board shall furnish a list to the commissioners of revenue and children, families, and learning by July 1 of the levy year, containing the name of each member city, town, and county that will be participating in that regional system.

Subd. 2. Repealed, 1992 c 511 art 5 s 18

Subd. 3. Allocation of authority. A regional public library system board that has resolved to allocate library levy authority among its member cities, towns, and counties shall allocate the amount, up to the total amount certified to the board by the commissioner of revenue, and shall notify each member city, town, and county by August 15 of the levy year of its respective share of the total library levy for the region. Each member city, town, or county located in the region shall levy the amount negotiated and agreed upon by the board and each member city, town, or county.

The board shall certify to the commissioners of revenue and children, families, and learning by September 1 of the levy year, the levy amount allocated to each member city, town, and county in the regional library system.

Subd. 4. Repealed, 1992 c 511 art 5 s 18

HIST: 1990 c 604 art 3 s 5; 1Sp1995 c 3 art 16 s 13



Section 134.35 Regional library basic system support grants; distribution formula.

134.35 Regional library basic system support grants; distribution formula.

Subdivision 1. Grant application. Any regional public library system which qualifies according to the provisions of section 134.34 may apply for an annual grant for regional library basic system support. Regional public library districts under section 134.201 may not compensate board members using grant funds. The amount of each grant for each fiscal year shall be calculated as provided in this section.

Subd. 2. Fifty-seven and one-half percent of the available grant funds shall be distributed to provide all qualifying systems an equal amount per capita. Each system's allocation pursuant to this subdivision shall be based on the population it serves.

Subd. 3. Twelve and one-half percent of the available grant funds shall be distributed to provide all qualifying systems an equal amount per square mile. Each system's allocation pursuant to this subdivision shall be based on the area it serves.

Subd. 4. Five percent of the available grant funds shall be paid to each system as a base grant for basic system services.

Subd. 5. Twenty-five percent of the available grant funds shall be distributed to regional public library systems based upon the adjusted net tax capacity per capita for each member county or participating portion of a county as calculated for the second year preceding the fiscal year for which the grant is made. Each system's entitlement shall be calculated as follows:

(a) Multiply the adjusted net tax capacity per capita for each county or participating portion of a county by .0082.

(b) Add sufficient grant funds that are available under this subdivision to raise the amount of the county or participating portion of a county with the lowest value calculated according to paragraph (a) to the amount of the county or participating portion of a county with the next highest value calculated according to paragraph (a). Multiply the amount of the additional grant funds by the population of the county or participating portion of a county.

(c) Continue the process described in paragraph (b) by adding sufficient grant funds that are available under this subdivision to the amount of a county or participating portion of a county with the next highest value calculated in paragraph (a) to raise it and the amount of counties and participating portions of counties with lower values calculated in paragraph (a) up to the amount of the county or participating portion of a county with the next highest value, until reaching an amount where funds available under this subdivision are no longer sufficient to raise the amount of a county or participating portion of a county and the amount of counties and participating portions of counties with lower values up to the amount of the next highest county or participating portion of a county.

(d) If the point is reached using the process in paragraphs (b) and (c) at which the remaining grant funds under this subdivision are not adequate for raising the amount of a county or participating portion of a county and all counties and participating portions of counties with amounts of lower value to the amount of the county or participating portion of a county with the next highest value, those funds are to be divided on a per capita basis for all counties or participating portions of counties that received grant funds under the calculation in paragraphs (b) and (c).

Subd. 6. MS 1978 Expired

Subd. 6. Population determination. Population shall be determined according to section 477A.011, subdivision 3.

HIST: 1978 c 546 s 6; 1979 c 334 art 9 s 7,8; 1981 c 358 art 6 s 27; 1Sp1985 c 12 art 9 s 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 265 art 10 s 4; 1993 c 375 art 7 s 4



Section 134.351 Multicounty, multitype library systems.

134.351 Multicounty, multitype library systems.

Subdivision 1. Establishment. The commissioner of children, families, and learning, upon the advice of the advisory council to the office of library development and services, may approve the establishment of multicounty, multitype library systems and the geographic boundaries of those systems.

Subd. 2. Services. Each multicounty, multitype library system is encouraged to develop services including, but not limited to the following: referral of users, intrasystem reciprocal borrowing, cooperative collection development, cooperative reference services, staff development, research and development, cooperative storage facilities, publicity and community relations.

Subd. 3. Agreement. In order for a multicounty, multitype library system to qualify for a planning, development or operating grant pursuant to sections 134.353 and 134.354, each participating library in the system shall adopt an organizational agreement providing for the following:

(a) Sharing of resources among all participating libraries;

(b) Long-range planning for cooperative programs;

(c) The development of a delivery system for services and programs;

(d) The development of a bibliographic database; and

(e) A communications system among all cooperating libraries.

Subd. 4. Governance. (a) In any area where the boundaries of a proposed multicounty, multitype library system coincide with the boundaries of the regional library system or district, the regional library system or district board shall be designated as the governing board for the multicounty, multitype library system. In any area where a proposed multicounty, multitype library system encompasses more than one regional library system or district, the governing board of the multicounty, multitype library system shall consist of nine members appointed by the cooperating regional library system or district boards from their own membership in proportion to the population served by each cooperating regional library system or district. In each multicounty, multitype library system there shall be established an advisory committee consisting of two representatives of public libraries, two representatives of school media services, one representative of special libraries, one representative of public supported academic libraries, and one representative of private academic libraries. The advisory committee shall recommend needed policy to the system governing board.

(b) Upon recommendation from its advisory committee, a multitype library cooperation system governing board may choose to reconstitute the governance of the multitype system by the creation of a combined board which replaces the previous governing board and advisory committee. A combined board shall consist of five or seven citizens, not employed in library or information services, and four library or information service workers. The constituent regional public library system boards shall select the citizen members from the at-large population of the region. In any area where a multicounty, multitype library system encompasses more than one regional public library system, cooperating regional system boards shall appoint citizen members of the combined board members in proportion to the population of each cooperating regional system. The combined board members who are library and information workers shall be selected, one from each type of library: academic, public, school, and special. Governing board members of the combined board shall serve two-year terms for no more than three successive terms with the members of the first combined board serving one- and two-year terms as determined by lot with a simple majority serving for two years. Elections shall be pursuant to the adopted bylaws of the multitype system and may provide additional requirements to those in this section. New combined governing boards shall take effect at the beginning of the fiscal year, July 1, and shall continue the authority, ownership, and obligations of the previously constituted multitype system in its region.

Subd. 5. Property. All property given, granted, conveyed, donated, devised or bequeathed to, or otherwise acquired by any multicounty multitype library system board shall vest in, and be held in the name of, the multicounty multitype library system board. Any conveyance, grant, donation, devise, bequest, or gift made to, or in the name of, any multicounty multitype library system shall be deemed to have been made directly to the multicounty multitype library system board.

Subd. 6. Ratification. All property heretofore given, granted, conveyed, donated, devised, bequeathed to, or otherwise acquired by any multicounty multitype library system board is hereby validated, ratified and confirmed as the property of the board.

Subd. 7. Reports. Each multicounty, multitype system receiving a grant pursuant to section 134.353 or 134.354 shall provide an annual progress report to the department of children, families, and learning.

HIST: 1979 c 334 art 9 s 9; 1981 c 358 art 6 s 28-30; 1983 c 314 art 11 s 13,14; 1Sp1985 c 12 art 9 s 2; 1988 c 718 art 7 s 53; 1991 c 265 art 11 s 21; 1993 c 375 art 7 s 5; 1Sp1995 c 3 art 10 s 3; art 16 s 13; 1998 c 398 art 5 s 55



Section 134.352 Repealed, 1983 c 314 art 11 s 21

134.352 Repealed, 1983 c 314 art 11 s 21



Section 134.353 Multicounty, multitype library system development grant.

134.353 Multicounty, multitype library system development grant.

The commissioner of children, families, and learning may provide development grants to multicounty, multitype library systems. In awarding a development grant, the commissioner shall consider the extra costs incurred in systems located in sparsely populated and large geographic regions.

HIST: 1979 c 334 art 9 s 11; 1983 c 314 art 11 s 15; 1998 c 398 art 5 s 55



Section 134.354 Multicounty, multitype library system operating grant.

134.354 Multicounty, multitype library system operating grant.

The commissioner of children, families, and learning may provide operating grants to multicounty, multitype library systems. In awarding an operating grant, the commissioner shall consider the extra costs incurred in systems located in sparsely populated and large geographic areas.

HIST: 1983 c 314 art 11 s 16; 1998 c 398 art 5 s 55



Section 134.36 Rules.

134.36 Rules.

The commissioner of children, families, and learning shall promulgate rules as necessary for implementation of library grant programs.

HIST: 1978 c 546 s 7; 1981 c 358 art 6 s 31; 1983 c 314 art 11 s 17; 1998 c 398 art 5 s 55



Section 134.40 Protection of library material.

134.40 Protection of library material.

Section 609.541 describes misuse of library materials and prescribes penalties for intentional removal of, damage to, and detention of library materials.

HIST: 1983 c 280 s 1



Section 134.41 Library construction; joint financing.

134.41 Library construction; joint financing.

Subdivision 1. Local government unit defined. For purposes of this section, the term "local government unit" means a home rule charter or statutory city, county, or town.

Subd. 2. Powers. A local government unit may agree with other local government units to subject taxable property within their boundaries to taxation to discharge debt incurred for the construction of a library and related facilities. The portion of the debt to be discharged by taxation in each unit must be set by agreement. A unit may also agree to discharge a portion of the costs of construction or debt incurred for the costs by a transfer of money available to the unit that the unit is not obliged by law to use for some other purpose. A proposed agreement that has a town as a party must be approved at the town's annual meeting by the electors before the agreement is effective. Obligations for the purpose may be issued jointly by the agreeing units without an election and are not subject to the general limit on net debt in any unit. In other respects, the debt must be incurred and discharged in accordance with chapter 475.

HIST: 1987 c 380 art 2 s 1



Section 134.45 Library accessibility grants.

134.45 Library accessibility grants.

Subdivision 1. Application; definition. Public library jurisdictions may apply to the commissioner of children, families, and learning for grants to improve accessibility to their library facilities. For the purposes of this section, "public library jurisdictions" means regional public library systems, regional library districts, cities, and counties operating libraries under chapter 134.

Subd. 2. Approval by commissioner. The commissioner of children, families, and learning, in consultation with the state council on disability, may approve or disapprove applications under this section. The grant money must be used only to remove architectural barriers from a building or site.

Subd. 3. Application forms. The commissioner of children, families, and learning shall prepare application forms and establish application dates.

Subd. 4. Match. A public library jurisdiction applying for a grant under this section must match the grant with local funds.

Subd. 5. Qualification. A public library jurisdiction may apply for a grant in an amount up to $150,000 or 50 percent of the approved costs of removing architectural barriers from a building or site, whichever is less. Grants may be made only for projects in existing buildings used as a library, or to prepare another existing building for use as a library. Grants must not be used to pay part of the cost of meeting accessibility requirements in a new building.

Subd. 5a. Prohibition on pornographic use of Internet. A public library jurisdiction is not eligible for a grant under this section unless it has adopted a policy to prohibit library users from using the library's Internet access to view, print, or distribute material that is obscene within the meaning of section 617.241.

Subd. 6. Award of grants. The commissioner, in consultation with the state council on disability, shall examine and consider all applications for grants. If a public library jurisdiction is found not qualified, the commissioner shall promptly notify it. The commissioner shall prioritize grants on the following bases: the degree of collaboration with other public or private agencies, the public library jurisdiction's tax burden, the long-term feasibility of the project, the suitability of the project, and the need for the project. If the total amount of the applications exceeds the amount that is or can be made available, the commissioner shall award grants according to the commissioner's judgment and discretion and based upon a ranking of the projects according to the factors listed in this subdivision. The commissioner shall promptly certify to each public library jurisdiction the amount, if any, of the grant awarded to it.

Subd. 7. Project budget. A public library jurisdiction that receives a grant must provide the commissioner with the project budget and any other information the commissioner requests.

HIST: 1994 c 643 s 63; 1Sp1995 c 3 art 16 s 13; 1996 c 463 s 39,40; 2000 c 492 art 1 s 49



Section 134.46 Repealed, 1Sp1997 c 4 art 9 s 13

134.46 Repealed, 1Sp1997 c 4 art 9 s 13



Section 134.47 Regional library telecommunications aid.

134.47 Regional library telecommunications aid.

Subdivision 1. Eligibility. (a) A regional public library system may apply for regional library telecommunications aid. The aid must be used for data and video access costs and other related costs to improve or maintain electronic access and connect the library system with the state information infrastructure administered by the department of administration under section 16B.465. Priority shall be given to public libraries that have not received access. To be eligible, a regional public library system must be officially designated by the commissioner of children, families, and learning as a regional public library system as defined in section 134.34, subdivision 3, and each of its participating cities and counties must meet local support levels defined in section 134.34, subdivision 1. A public library building that receives aid under this section must be open a minimum of 20 hours per week.

(b) Aid received under this section may not be used to substitute for any existing local funds allocated to provide electronic access, equipment for library staff or the public, or local funds dedicated to other library operations.

(c) An application for regional library telecommunications aid must, at a minimum, contain information to document the following:

(1) the connections are adequate and employ an open network architecture that will ensure interconnectivity and interoperability with school districts, post-secondary education, or other governmental agencies;

(2) that the connection is established through the most cost-effective means and that the regional library has explored and coordinated connections through school districts, post-secondary education, or other governmental agencies;

(3) that the regional library system has filed an e-rate application; and

(4) other information, as determined by the commissioner of children, families, and learning, to ensure that connections are coordinated, efficient, and cost-effective, take advantage of discounts, and meet applicable state standards.

The library system may include costs associated with cooperative arrangements with post-secondary institutions, school districts, and other governmental agencies.

Subd. 2. Award of funds. The commissioner of children, families, and learning shall develop an application and a reporting form and procedures for regional library telecommunications aid. Aid shall be based on actual costs of connections and funds available for this purpose. The commissioner shall make payments directly to the regional public library system.

Subd. 3. Expiration. This section expires on July 1, 2003.

HIST: 1Sp2001 c 3 art 4 s 3



Section 134.50 Internet access; libraries.

134.50 Internet access; libraries.

(a) Recognizing the difference between public libraries, which are designed for public inquiry, and school libraries, school computer labs, and school media centers, which serve unique educational purposes, all public library computers with access to the Internet available for use by children under the age of 17 must be equipped to restrict, including by use of available software filtering technology or other effective methods, all access by children to material that is reasonably believed to be obscene or child pornography or material harmful to minors under federal or state law.

(b) A public library is not required to purchase filtering technology if the public library would incur more than incidental expense in making the purchase.

(c) A public library that receives state money must prohibit, including through the use of available software filtering technology or other effective methods, adult access to material that under federal or state law is reasonably believed to be obscene or child pornography. A public library may remove a person from the library if the person gains access or attempts to gain access to materials prohibited under this section by intentionally bypassing the filtering technology or other method used by the library.

(d) A public library, its agents or employees, are immune from liability for failure to comply with this section if they have made a good faith effort to comply with the requirements of this section.

(e) This section does not apply to the libraries of post-secondary institutions.

HIST: 2000 c 489 art 6 s 27






Chapter 134A County Law Libraries

Section 134A.01 Establishment of county law library.

134A.01 Establishment of county law library.

Any county may establish a county law library wherever sessions of court are required to be held by law upon the filing of an order by a district court judge of the judicial district in which the county is situated with the court administrator of the county.

HIST: 1949 c 184 s 1; 1982 c 576 s 2; 1Sp1986 c 3 art 1 s 82; 1998 c 254 art 2 s 9



Section 134A.02 Who may use.

134A.02 Who may use.

Under proper regulations of the board of trustees the use of the library shall be free to the judges of the state, state officials, judges of the district, municipal, county, and conciliation courts of the county, city and county officials, members of the bar, and inhabitants of the county.

HIST: 1949 c 184 s 2; 1982 c 576 s 3; 1995 c 189 s 8; 1996 c 277 s 1



Section 134A.03 Board of trustees; composition.

134A.03 Board of trustees; composition.

Subdivision 1. Trustees. The management of any library established shall be under a board of three, five or seven trustees, who shall serve without compensation.

A board of three trustees shall consist of:

(1) A person appointed by the chief judge of the judicial district.

(2) A member of the county board selected by it at its next regular meeting after the order establishing the library is filed and thereafter at the annual election of officers.

(3) One attorney admitted to the practice of law, residing in the county and selected by the county attorney.

When the board consists of five trustees, the additional members shall be a judge appointed by the chief judge of the judicial district and an additional attorney admitted to the practice of law, residing in the county and selected by the county attorney. When the board consists of seven trustees, the additional members shall be provided for in the bylaws.

Subd. 2. Membership changes. The bylaws shall state the procedure by which a board of trustees may increase or decrease its membership.

Subd. 3. Joint law library. Wherever a joint law library is established by order, or wherever two or more law libraries are maintained within one county, the board of trustees shall consist of a judge of the district or a designee, one judge from each county included in the order or from each district within a single county, or a designee, one member of the board of county commissioners from each county included in the order or from each district within a single county, to be selected by the county board at its annual election of officers, and one attorney admitted to the practice of law, residing in each county included in the order or in each district within a single county, to be selected by the county attorney of each county or district within the county.

HIST: 1949 c 184 s 3; 1982 c 576 s 4; 1984 c 401 s 1; 1986 c 444



Section 134A.04 Board of trustees, meetings; term of office.

134A.04 Board of trustees, meetings; term of office.

The trustees shall meet immediately after their selection and the board shall hold annual meetings thereafter. At each meeting it shall elect one of its members president and another member or the librarian secretary. The secretary shall act as the staff of the board and shall attend all meetings and prepare and distribute all agenda matters.

All members of the board of law library trustees shall hold office for a term to be set in the bylaws.

HIST: 1949 c 184 s 4; 1982 c 576 s 5



Section 134A.05 Bylaws and regulations; powers; title to remain in county.

134A.05 Bylaws and regulations; powers; title to remain in county.

The board of trustees shall adopt bylaws and regulations for the conduct of its business and the government of the library and file them, along with all other records, minutes of meetings and other documents relating to the governance of the library with the court administrator.

It shall have powers necessary for the governance and maintenance of the library, including, but not limited to the power to:

(1) Amend its bylaws and regulations;

(2) On behalf of the county accept any gift, grant, devise, or bequest or the loan of books or property for the library, and carry out the conditions thereof;

(3) Purchase or lease books or library facilities with money from the county law library fund;

(4) Sell or exchange items of property of the library.

The title to the library and its property is in the county establishing the library.

HIST: 1949 c 184 s 5; 1982 c 576 s 6; 1Sp1986 c 3 art 1 s 82



Section 134A.06 Report to county auditor.

134A.06 Report to county auditor.

The county auditor shall file with the board of trustees an annual report containing a detailed statement of the receipts and disbursements of the library for the preceding year. The board of trustees shall file an inventory with the county auditor showing the property belonging to the library or loaned or leased to the library.

HIST: 1949 c 184 s 6; 1982 c 576 s 7



Section 134A.07 Quarters.

134A.07 Quarters.

The county board shall provide suitable quarters within the courthouse for the use of the library, and shall also provide light, heat, janitor service and other necessary expenses of maintaining the library.

HIST: 1949 c 184 s 7; 1982 c 576 s 8



Section 134A.08 Librarian.

134A.08 Librarian.

In Hennepin and Ramsey counties the board of trustees shall appoint a librarian and necessary assistants and clerical help, and fix their compensation. In all other counties, where a librarian is not employed by the county, the board of trustees may appoint a librarian and necessary assistants and clerical help and, with the approval of the county board, fix their compensation. In all counties where services cannot be provided by the Minnesota state law library, the board of trustees may contract with regional library systems for services.

HIST: 1982 c 576 s 9



Section 134A.09 Hennepin and Ramsey counties; fees for law libraries.

134A.09 Hennepin and Ramsey counties; fees for law libraries.

Subdivision 1. Civil actions. In Hennepin and Ramsey counties, the district administrator or a designee shall collect in each civil suit, action or proceeding filed in the district, municipal and conciliation courts of the district, in the manner in which other fees are collected, a law library fee from:

(a) The plaintiff, petitioner or other person instituting the suit, action or proceeding, at the time of the filing of the first paper; and

(b) Each defendant, respondent, intervenor or other party who appears, either separately or jointly, to be collected at the time of the filing of the first paper by the defendant, respondent, intervenor or other party, or at the time when the party's appearance is entered in the case.

Subd. 2. Probate proceedings. The district administrator or a designee shall collect a law library fee from the petitioner instituting proceedings for supervised and unsupervised guardianship, conservatorship, descent, formal and informal probate, trusts and summary assignments at the time of the filing of the petition. The disbursement shall be an item of expense of administration of the estate, entitling the petitioner to reimbursement out of the estate.

Subd. 2a. Petty misdemeanor cases and criminal convictions; fee assessment. In Hennepin county and Ramsey county, the district court administrator or a designee may, upon the recommendation of the board of trustees and by standing order of the judges of the district court, include in the costs or disbursements assessed against a defendant convicted in the district court of the violation of a statute or municipal ordinance, a county law library fee. This fee may be collected in all petty misdemeanor cases and criminal prosecutions in which, upon conviction, the defendant may be subject to the payment of the costs or disbursements in addition to a fine or other penalty.

Subd. 3. Setting fees. The law library board of trustees shall, with the approval of the board of commissioners, set the amount of the law library fee in the district, municipal, and conciliation courts of the judicial district. All law library fees shall be published in the State Register.

HIST: 1982 c 576 s 10; 1986 c 444; 1991 c 119 s 1; 1993 c 29 s 1; 1995 c 189 s 8; 1996 c 277 s 1



Section 134A.10 Library fees collected in all other counties.

134A.10 Library fees collected in all other counties.

Subdivision 1. Civil fee assessment. In counties other than Hennepin and Ramsey, the court administrator shall collect in each civil suit, action or proceeding filed in the district, county or county municipal and conciliation courts of the county, in the manner in which other fees are collected, a law library fee from:

(a) The plaintiff, petitioner or other person instituting the suit, action or proceeding, at the time of the filing of the first paper; and

(b) Each defendant, respondent, intervenor or other party who appears, either separately or jointly, to be collected at the time of the filing of the first paper by the defendant, respondent, intervenor or other party, or at the time when the party's appearance is entered in the case.

Subd. 2. Probate proceedings. The judge of the district court or the registrar of probate or the court administrator shall collect a law library fee from the petitioner instituting proceedings for supervised and unsupervised guardianship, conservatorship, descent, formal and informal probate, trusts and summary assignments at the time of the filing of the petition. The disbursement shall be an item of administration of the estate, entitling the petitioner to reimbursement out of the estate.

Subd. 3. Petty misdemeanor cases and criminal convictions; fee assessment. The judge of district court may, upon the recommendation of the board of trustees and by standing order, include in the costs or disbursements assessed against a defendant convicted in the district court of the violation of any statute or municipal ordinance, in all petty misdemeanor cases and criminal prosecutions in which, upon conviction, the defendant may be subject to the payment of the costs or disbursements in addition to a fine or other penalty a county law library fee. The item of costs or disbursements may not be assessed for any offense committed prior to the establishment of the county law library.

Subd. 4. Setting fees. The law library board of trustees shall, with the approval of the board of commissioners, set the amount of the law library fee for civil and criminal matters, including petty misdemeanor cases, in the district and conciliation courts of the county. The fee shall be set on July 1 each year and remain in effect until changed. All law library fees shall be published in the State Register.

HIST: 1982 c 576 s 11; 1986 c 444; 1Sp1986 c 3 art 1 s 82; 1989 c 4 s 1; 1993 c 29 s 2,3; 1995 c 189 s 8; 1996 c 277 s 1



Section 134A.11 Limitations.

134A.11 Limitations.

The provisions of sections 134A.09 and 134A.10 shall not apply to actions or proceedings commenced by the state, the county or any municipality, to garnishment proceedings, to the filing of transcripts, to compensation awards, to proceedings under the Minnesota reciprocal enforcement of support act or to complaints in intervention in receivership proceedings.

HIST: 1982 c 576 s 12



Section 134A.12 Taxable as costs.

134A.12 Taxable as costs.

The law library fee is a cost in the action and taxable as such, and is to be allotted for the support of the library.

HIST: 1982 c 576 s 13



Section 134A.13 Deposits with county treasurer; county auditor.

134A.13 Deposits with county treasurer; county auditor.

These fees shall be paid to the county treasurer or county auditor, who shall give a receipt therefor. The county treasurer or county auditor may disburse these funds and any other money belonging to this board only at the direction of the board of trustees.

HIST: 1949 c 184 s 11; 1982 c 576 s 14; 1986 c 444



Section 134A.14 Existing libraries; joint law libraries.

134A.14 Existing libraries; joint law libraries.

By July 1, 1983, all county law libraries shall come under the provisions of sections 134A.01 to 134A.15.

Two or more counties may unite in the establishment of a joint law library.

HIST: 1949 c 184 s 12; 1982 c 576 s 15



Section 134A.15 Annual appropriation by county board.

134A.15 Annual appropriation by county board.

The county board may in its discretion, provide for additional support and maintenance of the county law library out of county funds.

HIST: 1949 c 184 s 13; 1982 c 576 s 16



Section 134A.16 State law librarian to assist.

134A.16 State law librarian to assist.

The state law librarian, under the guidance of the supreme court, shall advise and assist in the operation and maintenance of the county law libraries.

HIST: 1982 c 576 s 17






Chapter 135 Teachers Retirement Fund

Section 135.01 Renumbered 354.05

135.01 Renumbered 354.05



Section 135.02 Repealed, Ex1957 c 16 s 19

135.02 Repealed, Ex1957 c 16 s 19



Section 135.03 Renumbered 354.06

135.03 Renumbered 354.06



Section 135.04 Renumbered 354.07

135.04 Renumbered 354.07



Section 135.05 Repealed, Ex1957 c 16 s 19

135.05 Repealed, Ex1957 c 16 s 19



Section 135.06 Repealed, Ex1957 c 16 s 19

135.06 Repealed, Ex1957 c 16 s 19



Section 135.07 Repealed, Ex1957 c 16 s 19

135.07 Repealed, Ex1957 c 16 s 19



Section 135.08 Renumbered 354.08

135.08 Renumbered 354.08



Section 135.09 Renumbered 354.09

135.09 Renumbered 354.09



Section 135.10 Repealed, Ex1957 c 16 s 19

135.10 Repealed, Ex1957 c 16 s 19



Section 135.11 Renumbered 354.10

135.11 Renumbered 354.10



Section 135.12 Repealed, 1963 c 585 s 2

135.12 Repealed, 1963 c 585 s 2



Section 135.13 Repealed, Ex1959 c 50 s 45

135.13 Repealed, Ex1959 c 50 s 45



Section 135.14 Repealed, 1955 c 361 s 10

135.14 Repealed, 1955 c 361 s 10



Section 135.15 Renumbered 354.11

135.15 Renumbered 354.11



Section 135.16 Renumbered 354.12

135.16 Renumbered 354.12



Section 135.17 Renumbered 354.13

135.17 Renumbered 354.13



Section 135.18 Renumbered 354.14

135.18 Renumbered 354.14



Section 135.19 Renumbered 354.15

135.19 Renumbered 354.15



Section 135.20 Renumbered 354.16

135.20 Renumbered 354.16



Section 135.21 Renumbered 354.17

135.21 Renumbered 354.17



Section 135.22 Renumbered 354.18

135.22 Renumbered 354.18



Section 135.23 Renumbered 354.19

135.23 Renumbered 354.19



Section 135.24 Renumbered 354.20

135.24 Renumbered 354.20



Section 135.25 Renumbered 354.21

135.25 Renumbered 354.21



Section 135.26 Renumbered 354.22

135.26 Renumbered 354.22



Section 135.27 Renumbered 354.23

135.27 Renumbered 354.23



Section 135.31 Renumbered 354.31

135.31 Renumbered 354.31



Section 135.32 Renumbered 354.32

135.32 Renumbered 354.32



Section 135.33 Renumbered 354.33

135.33 Renumbered 354.33



Section 135.34 Renumbered 354.34

135.34 Renumbered 354.34



Section 135.35 Renumbered 354.35

135.35 Renumbered 354.35



Section 135.36 Renumbered 354.36

135.36 Renumbered 354.36



Section 135.37 Renumbered 354.37

135.37 Renumbered 354.37



Section 135.38 Renumbered 354.38

135.38 Renumbered 354.38



Section 135.39 Renumbered 354.39

135.39 Renumbered 354.39



Section 135.41 Subdivisions renumbered, repealed, or no longer in effect

135.41 Subdivision 1. Renumbered 354.41 subdivision 1

Subd. 2. Renumbered 354.41 subd 2

Subd. 3. Repealed, Ex1961 c 17 s 16

Subd. 4. Repealed, Ex1959 c 50 s 45



Section 135.42 Renumbered 354.42

135.42 Renumbered 354.42



Section 135.43 Renumbered 354.43

135.43 Renumbered 354.43



Section 135.44 Subdivisions renumbered, repealed, or no longer in effect

135.44 Subdivision 1. Renumbered 354.44 subdivision 1

Subd. 2. Renumbered 354.44 subd 2

Subd. 3. Repealed, Ex1959 c 50 s 45

Subd. 4. Renumbered 354.44 subd 3

Subd. 5. Renumbered 354.44 subd 4

Subd. 6. Renumbered 354.44 subd 5



Section 135.45 Renumbered 354.45

135.45 Renumbered 354.45



Section 135.46 Renumbered 354.46

135.46 Renumbered 354.46



Section 135.47 Renumbered 354.47

135.47 Renumbered 354.47



Section 135.48 Renumbered 354.48

135.48 Renumbered 354.48



Section 135.49 Renumbered 354.49

135.49 Renumbered 354.49



Section 135.50 Renumbered 354.50

135.50 Renumbered 354.50



Section 135.51 Renumbered 354.51

135.51 Renumbered 354.51



Section 135.52 Renumbered 354.52

135.52 Renumbered 354.52



Section 135.53 Renumbered 354.53

135.53 Renumbered 354.53



Section 135.54 Renumbered 354.54

135.54 Renumbered 354.54



Section 135.55 Subdivisions renumbered, repealed, or no longer in effect

135.55 Subdivision 1. Repealed, Ex1959 c 50 s 45

Subd. 2. Renumbered 354.55 subdivision 1

Subd. 3. Renumbered 354.55 subd 2

Subd. 4. Renumbered 354.55 subd 3

Subd. 5. Renumbered 354.55 subd 4



Section 135.56 Renumbered 354.56

135.56 Renumbered 354.56



Section 135.57 Renumbered 354.57

135.57 Renumbered 354.57



Section 135.58 Renumbered 354.58

135.58 Renumbered 354.58



Section 135.59 Renumbered 354.59

135.59 Renumbered 354.59



Section 135.60 Renumbered 354.60

135.60 Renumbered 354.60









Chapters 135A - 137 Post-secondary Education

Chapter 135A Public Post-secondary Education

Section 135A.01 Funding policy.

135A.01 Funding policy.

It is the policy of the legislature to provide stable funding, including recognition of the effects of inflation, for instructional services at public post-secondary institutions and that the state and students share the cost of those services. The legislature intends to provide at least 67 percent of the instructional services costs for each post-secondary system. It is also the policy of the legislature that the budgetary process serves to support high quality public post-secondary education.

HIST: 1983 c 258 s 29; 1Sp1985 c 11 s 14; 1994 c 532 art 3 s 1



Section 135A.02 Repealed, 1994 c 532 art 3 s 9

135A.02 Repealed, 1994 c 532 art 3 s 9



Section 135A.03 Repealed, 1994 c 532 art 3 s 9

135A.03 Repealed, 1994 c 532 art 3 s 9



Section 135A.031 Appropriations for instructional services.

135A.031 Appropriations for instructional services.

Subdivision 1. Determination of appropriation. The direct appropriation to each board for instructional services shall equal 67 percent of the estimated total cost of instruction for the University of Minnesota, the state universities, and the community colleges, and, for technical colleges, at least 67 percent of the estimated total cost of instruction.

Subd. 2. Appropriations for certain enrollments. The state share of the estimated expenditures for instruction shall vary for some categories of students, as designated in this subdivision.

(a) The state must provide at least 67 percent of the estimated expenditures for:

(1) students who resided in the state for at least one calendar year prior to applying for admission or dependent students whose parent or legal guardian resides in Minnesota at the time the student applies;

(2) Minnesota residents who can demonstrate that they were temporarily absent from the state without establishing residency elsewhere;

(3) residents of other states or provinces who are attending a Minnesota institution under a tuition reciprocity agreement;

(4) students who have been in Minnesota as migrant farmworkers, as defined in the Code of Federal Regulations, title 20, section 633.104, over a period of at least two years immediately before admission or readmission to a Minnesota public post-secondary institution, or students who are dependents of such migrant farmworkers; and

(5) persons who: (i) were employed full time and were relocated to the state by the person's current employer, or (ii) moved to the state for employment purposes and, before moving and before applying for admission to a public post-secondary institution, accepted a job in the state, or students who are spouses or dependents of such persons.

(b) The definition of full year equivalent for purposes of the formula calculations in this chapter is twice the normal value for the following enrollments:

(1) students who are concurrently enrolled in a public secondary school and for whom the institution is receiving any compensation under the Post-Secondary Enrollment Options Act; and

(2) students enrolled under the student exchange program of the Midwest Compact.

Subd. 3. Determination of instructional services base. The instructional services base for each public post-secondary system is the sum of: (1) the state share; and (2) the legislatively estimated tuition for the second year of the most recent biennium; and (3) adjustments for inflation, enrollment changes as calculated in subdivision 4, and performance as calculated in subdivision 5.

Subd. 4. Adjustment for enrollments. (a) Each public post-secondary system's instructional services base shall be adjusted for estimated changes in enrollments. For each two percent change in estimated full-year equivalent enrollment, an adjustment shall be made to 65 percent of the instructional services base. The remaining 35 percent of the instructional services base is not subject to the adjustment in this subdivision.

(b) For all purposes where student enrollment is used for budgeting purposes, student enrollment shall be measured in full-year equivalents and shall include only enrollments in courses that award credit or otherwise satisfy any of the requirements of an academic or vocational program.

(c) The enrollment adjustment shall be made for each year of the subsequent biennium. The base enrollment year is the 1995 fiscal year enrollment. The base enrollment shall be updated for each two percent change in estimated full-year equivalent enrollment. If the actual enrollment differs from the estimated enrollment, an adjustment shall be made in the next biennium.

Subd. 5. Adjustment for performance. Each public post-secondary system's instructional services base shall be adjusted, up to one percent, if the system meets the performance standards established by the system's governing board as part of the biennial budget document.

Subd. 6. Adjustment for change items. The instructional services base may be adjusted for change items as determined by the governor and the legislature after adjustments for inflation, enrollments, and performance.

Subd. 7. Reports. Instructional expenditure and enrollment data for each instructional category shall be submitted in the biennial budget document.

HIST: 1994 c 532 art 3 s 2; 1995 c 212 art 2 s 1; 1Sp2001 c 1 art 2 s 6



Section 135A.032 Appropriations for noninstructional services.

135A.032 Appropriations for noninstructional services.

Subdivision 1. Determination of noninstructional appropriations base. The noninstructional services base for each public post-secondary system is the state share for the second year of the most recent biennium plus adjustments for inflation and for performance as specified in subdivision 2. The cost of technical college extension programs shall be included in noninstructional services.

Subd. 2. Adjustment for performance. The noninstructional services base shall be increased, up to one percent, if the system meets the performance standards established by the system's governing board as part of the biennial budget document.

Subd. 3. Adjustment for change items. The noninstructional services base may be adjusted for change items as determined by the governor and the legislature after noninstructional base adjustments for inflation and performance.

HIST: 1994 c 532 art 3 s 3



Section 135A.033 Performance funding.

135A.033 Performance funding.

The governing boards of the University of Minnesota and the Minnesota state colleges and universities, in conjunction with their respective campuses, shall each specify performance categories and indicators relating to section 135A.053, subdivision 1, to be used for policy and appropriations decisions, as well as allocations for rewarding campuses that achieve performance levels and assisting campuses that are unable to achieve these levels. Because the mission of each system and type of campus varies, categories and indicators shall vary accordingly.

HIST: 1994 c 532 art 3 s 4; 1996 c 398 s 26



Section 135A.034 Budget priorities.

135A.034 Budget priorities.

Subdivision 1. Operating budget. The governing boards of the University of Minnesota, and the Minnesota state colleges and universities shall each develop, for legislative and executive branch acceptance, its highest budget priorities in accordance with statewide objectives for higher education. It is the intent of the legislature to appropriate at least 67 percent of the total cost of instruction after adjusting for inflation and enrollment changes. However, in the event of a budget shortfall, or if funding of inflation is not possible, available funding shall first be applied to the agreed upon budget priorities.

Subd. 2. Capital projects. The board of regents of the University of Minnesota and the board of trustees of the Minnesota state colleges and universities are requested to consider the following criteria in establishing priorities for requests for bond funds for capital projects:

(1) maintenance and preservation of existing facilities;

(2) completion of projects that have received funding;

(3) updating facilities to meet contemporary needs;

(4) providing geographic distribution of capital projects; and

(5) maximizing the use of nonstate contributions.

HIST: 1994 c 532 art 3 s 5; 2000 c 492 art 1 s 50



Section 135A.04 Variable tuition.

135A.04 Variable tuition.

The board of regents of the University of Minnesota and the board of trustees of the Minnesota state colleges and universities shall each establish tuition. Tuition may vary by program, level of instruction, cost of instruction, or other classifications determined by each board. Tuition may be set at any percentage of instructional cost established by the respective boards.

HIST: 1983 c 258 s 32; 1Sp1985 c 11 s 16; 1987 c 401 s 9; 1988 c 703 art 1 s 9; 1994 c 532 art 3 s 6; 1995 c 212 art 4 s 64



Section 135A.041 Fee statement.

135A.041 Fee statement.

Beginning in the 1993-1994 academic year, fee statements at all public post-secondary campuses shall indicate the state-paid portion of the cost of an average student's education in that system by including the following statement: "Tuition pays for approximately ... % of the cost of a student at a public college. The State of Minnesota pays approximately $....... of the average cost for full-time students."

HIST: 1Sp1993 c 2 art 3 s 15



Section 135A.042 Fee waiver.

135A.042 Fee waiver.

The president of a state university, community college, or technical college may waive the fee assessed to a student applying for admission, if the president determines that the fee would impose an economic hardship on the student or the student's family.

HIST: 1995 c 212 art 2 s 2



Section 135A.045 Post-secondary systems.

135A.045 Post-secondary systems.

Each post-secondary governing board shall report on any petroleum tank release cleanup fund reimbursements as part of each biennial budget request. The board shall specify its costs in relation to any tank removal, replacement, and cleanup and shall identify all petroleum tank release cleanup fund reimbursements it received or assigned and the specific activity for which the reimbursement or assignment was made. The board must place all reimbursements it receives into its capital repair and betterment account.

HIST: 1994 c 643 s 64; 1995 c 254 art 1 s 96



Section 135A.046 Higher education asset preservation and replacement.

135A.046 Higher education asset preservation and replacement.

Subdivision 1. Purpose. The legislature recognizes that post-secondary governing boards operate campus physical plants that in number, size, and programmatic use differ significantly from the physical plants operated by state departments and agencies. However, the legislature recognizes the need for standards to aid in categorizing and funding capital projects. The purpose of this section is to provide standards for those higher education projects that are intended to preserve and replace existing campus facilities.

Subd. 2. Standards. Capital budget expenditures for Higher Education Asset Preservation and Replacement (HEAPR) projects must be for one or more of the following: code compliance including health and safety, Americans with Disabilities Act requirements, hazardous material abatement, access improvement, or air quality improvement; or building or infrastructure repairs necessary to preserve the interior and exterior of existing buildings; or renewal to support the existing programmatic mission of the campuses.

Subd. 3. Reporting priorities. Each post-secondary governing board shall establish priorities within its Higher Education Asset Preservation and Replacement projects. By January 15 of each year, it shall submit to the commissioner of finance and to the chairs of the higher education finance divisions, the senate finance committee, and the house of representatives capital investment committee a list of the projects that have been paid for with money from a higher education asset preservation and replacement appropriation during the preceding calendar year as well as a list of those priority projects for which Higher Education Asset Preservation and Replacement appropriations will be sought in that year's legislative session.

HIST: 1994 c 643 s 65; 1996 c 463 s 41



Section 135A.05 Expired; Repealed, 1994 c 532 art 3 s 9

135A.05 Expired; Repealed, 1994 c 532 art 3 s 9



Section 135A.051 Program requirements.

135A.051 Program requirements.

Subdivision 1. Extended time. A student shall be entitled to complete a program according to the requirements in effect at the time the student began the program for 12 months beyond the time usually required to complete a program.

Subd. 2. Program terminated. The provisions of this section do not apply to a program or course which is discontinued by an institution.

Subd. 3. Applicability. The provisions of this section apply to a student enrolled in a technical college, community college, state university, and the University of Minnesota.

HIST: 1983 c 166 s 2; 1987 c 258 s 12; 1989 c 246 s 2



Section 135A.052 Post-secondary missions.

135A.052 Post-secondary missions.

Subdivision 1. Statement of missions. The legislature recognizes each type of public post-secondary institution to have a distinctive mission within the overall provision of public higher education in the state and a responsibility to cooperate with each other. These missions are as follows:

(1) the technical colleges shall offer vocational training and education to prepare students for skilled occupations that do not require a baccalaureate degree;

(2) the community colleges shall offer lower division instruction in academic programs, occupational programs in which all credits earned will be accepted for transfer to a baccalaureate degree in the same field of study, and remedial studies, for students transferring to baccalaureate institutions and for those seeking associate degrees;

(3) consolidated community technical colleges shall offer the same types of instruction, programs, certificates, diplomas, and degrees as the technical colleges and community colleges offer;

(4) the state universities shall offer undergraduate and graduate instruction through the master's degree, including specialist certificates, in the liberal arts and sciences and professional education; and

(5) the University of Minnesota shall offer undergraduate, graduate, and professional instruction through the doctoral degree, and shall be the primary state supported academic agency for research and extension services.

It is part of the mission of each system that within the system's resources the system's governing board and chancellor or president shall endeavor to:

(a) prevent the waste or unnecessary spending of public money;

(b) use innovative fiscal and human resource practices to manage the state's resources and operate the system as efficiently as possible;

(c) coordinate the system's activities wherever appropriate with the activities of the other system and governmental agencies;

(d) use technology where appropriate to increase system productivity, improve customer service, increase public access to information about the system, and increase public participation in the business of the system;

(e) utilize constructive and cooperative labor-management practices to the extent otherwise required by chapters 43A and 179A; and

(f) recommend to the legislature appropriate changes in law necessary to carry out the mission of the system.

Subd. 2. Repealed, 1995 c 212 art 3 s 60

Subd. 3. Repealed, 1995 c 212 art 3 s 60

HIST: 1991 c 356 art 2 s 1; 1995 c 248 art 11 s 10; 1997 c 183 art 3 s 10



Section 135A.053 State higher education policy.

135A.053 State higher education policy.

Subdivision 1. Statewide objectives. Minnesota's higher education investment is made in pursuit of the following objectives:

(1) to ensure quality - to provide a level of excellence that is competitive on a national and international level, through high quality teaching, scholarship, and learning in a broad range of arts and sciences, technical education, and professional fields;

(2) to foster student success - to enable and encourage students to choose institutions and programs that are best suited for their talents and abilities, and to provide an educational climate that supports students in pursuing their goals and aspirations;

(3) to promote democratic values - to enhance Minnesota's quality of life by developing understanding and appreciation of a free and diverse society;

(4) to maintain access - to provide an opportunity for all Minnesotans, regardless of personal circumstances, to participate in higher education; and

(5) to enhance the economy - to assist the state in being competitive in the world market, and to prepare a highly skilled and adaptable workforce that meets Minnesota's opportunities and needs.

Subd. 2. Performance and accountability. Higher education systems and campuses are expected to achieve the objectives in subdivision 1 and will be held accountable for doing so. The legislature is increasing the flexibility of the systems and campuses to provide greater responsibility to higher education in deciding how to achieve statewide objectives, and to decentralize authority so that those decisions can be made at the level where the education is delivered. To demonstrate their accountability, the legislature expects each system and campus to measure and report on its performance, using meaningful indicators that are critical to achieving the objectives in subdivision 1, as provided in section 135A.033. Nothing in this section precludes a system or campus from determining its own objectives and performance measures beyond those identified in this section.

HIST: 1996 c 398 s 27



Section 135A.06

135A.06 Subdivision 1. Repealed, 1Sp2001 c 1 art 2 s 29

Subd. 2. Repealed, 1994 c 532 art 2 s 19

Subd. 3. Repealed, 1994 c 532 art 2 s 19

Subd. 4. Repealed, 1994 c 532 art 2 s 19

Subd. 5. Repealed, 1994 c 532 art 2 s 19

Subd. 6. Repealed, 1994 c 532 art 2 s 19

* NOTE: Subdivision 4 was also amended by Laws 1994, chapter *643, section 66, to read as follows:

* "Subd. 4. Capital requests. A capital budget request *submitted by a system must specifically relate a proposed *capital project to the plans required under this section.

* In its planning for new program offerings at a particular *campus, each public post-secondary governing board shall *consider the availability of physical space and the adequacy of *facilities at that campus. If the board determines that new *space or facilities are required, it shall examine the *feasibility of developing the program at a different campus *within its system or in cooperation with other systems and the *higher education board. In planning for new library facilities, *each public post-secondary governing board shall consider *whether on-campus student study space needs can be more *efficiently accommodated within existing facilities."

HIST: 1983 c 258 s 34; 1Sp1985 c 11 s 18; 1987 c 401 s 10; 1989 c 293 s 14; 1990 c 375 s 3; 1990 c 591 art 3 s 2,3; 1Sp1993 c 2 art 3 s 5; 1996 c 395 s 18



Section 135A.061 Repealed, 1994 c 532 art 2 s 19

135A.061 Repealed, 1994 c 532 art 2 s 19



Section 135A.07 Repealed, 1Sp1985 c 11 s 81

135A.07 Repealed, 1Sp1985 c 11 s 81



Section 135A.08 Credit transfer.

135A.08 Credit transfer.

Subdivision 1. Course equivalency. The regents of the University of Minnesota and the trustees of the Minnesota state colleges and universities shall develop and maintain course equivalency guides for use between institutions that have a high frequency of transfer. Course equivalency guides shall not be required for vocational technical programs that have not been divided into identifiable courses. The governing boards of private institutions that grant associate and baccalaureate degrees and that have a high frequency of transfer students are requested to participate in developing these guides.

Subd. 2. Common numbering. The regents of the University of Minnesota and the trustees of the Minnesota state colleges and universities shall develop and maintain a common numbering convention to distinguish remedial, lower division, upper division, and graduate level coursework. The governing boards of private institutions that grant associate and baccalaureate degrees are requested to cooperate in the development of this numbering convention.

Subd. 3. Repealed, 1995 c 212 art 3 s 60

HIST: 1Sp1985 c 11 s 19; 1990 c 375 s 3; 1995 c 212 art 3 s 3,4



Section 135A.081 Repealed, 1Sp2001 c 6 art 2 s 78

135A.081 Repealed, 1Sp2001 c 6 art 2 s 78



Section 135A.09 Repealed, 1995 c 212 art 3 s 60

135A.09 Repealed, 1995 c 212 art 3 s 60



Section 135A.10 Subdivisions renumbered, repealed, or no longer in effect

135A.10 Subdivision 1. Repealed, 1996 c 310 s 1

Subd. 2. Repealed, 1991 c 265 art 11 s 26



Section 135A.101 Post-secondary enrollment options.

135A.101 Post-secondary enrollment options.

Subdivision 1. Requirements for participation. To participate in the post-secondary enrollment options program, a college or university must abide by the provisions in this section. The institution may provide information about its programs to a secondary school or to a pupil or parent, but may not recruit or solicit participation on financial grounds.

Subd. 2. Prohibition. An institution shall not enroll secondary pupils, for post-secondary enrollment options purposes, in developmental courses or other courses that are not college level. For the purposes of this section, a "developmental course" means a post-secondary course taken to prepare a student for college-level work and for which the post-secondary institution does not grant credit or which cannot be used to meet degree, diploma, or certificate requirements.

HIST: 1995 c 212 art 2 s 3



Section 135A.11 Repealed, 1995 c 212 art 3 s 60

135A.11 Repealed, 1995 c 212 art 3 s 60



Section 135A.12 Unique needs and abilities of American Indian people.

135A.12 Unique needs and abilities of American Indian people.

Subdivision 1. Applicability. This section applies to each public post-secondary governing board and each public post-secondary institution.

Subd. 2. Programs and services. The board of each institution, at the request of ten or more full-time American Indian students, shall establish an advisory committee, in consultation with tribal designated representatives. The advisory committee shall recommend instructional programs and student services to meet the unique needs of American Indian people.

Subd. 3. American Indian languages. A student who is proficient in an American Indian language shall have the opportunity to be assessed, placed, or to receive credit for skills in that language in the same manner that a student is assessed, placed, or receives credit for skills in languages other than the English language.

Subd. 4. Qualifications for American Indian studies and services. American Indian individuals who understand and have demonstrated knowledge of American Indian language, history, or culture may be considered to be competent to provide instruction in American Indian language, history, or culture programs. Qualifications to provide noninstructional services at post-secondary institutions for American Indian people must take into consideration knowledge of and understanding of American Indian language, history, or culture.

Subd. 5. Repealed, 1995 c 212 art 3 s 60

HIST: 1988 c 703 art 1 s 11; 1989 c 246 s 2; 1995 c 212 art 3 s 6



Section 135A.13 Student services prices.

135A.13 Student services prices.

The governing board of each public post-secondary system is requested to establish prices for goods and services sold through student services that approximate as nearly as possible the cost of providing quality goods and services.

HIST: 1988 c 703 art 1 s 12



Section 135A.131 Local assessment.

135A.131 Local assessment.

Each public post-secondary governing board may pay when due any assessment by a local unit of government that is less than five percent of the board's appropriation for repair and replacement.

HIST: 1991 c 356 art 3 s 6



Section 135A.14 Statement of immunization of post-secondary students.

135A.14 Statement of immunization of post-secondary students.

Subdivision 1. Definitions. As used in this section, the following terms have the meanings given them.

(a) "Administrator" means the administrator of the institution or other person with general control and supervision of the institution.

(b) "Public or private post-secondary educational institution" or "institution" means any of the following institutions having an enrollment of more than 100 persons during any quarter, term, or semester during the preceding year: (1) the University of Minnesota; (2) the state universities; (3) the state community colleges; (4) public technical colleges; (5) private four-year, professional and graduate institutions; (6) private two-year colleges; and (7) schools subject to either chapter 141, sections 136A.61 to 136A.71, or schools exempt under section 136A.657, and which offer educational programs within the state for an academic year greater than six consecutive months. An institution's report to the Minnesota higher education services office or the Minnesota department of children, families, and learning may be considered when determining enrollment.

(c) "Student" means a person born after 1956 who did not graduate from a Minnesota high school in 1997 or later, and who is (1) registering for more than one class during a full academic term, such as a quarter or a semester or (2) housed on campus and is registering for one or more classes. Student does not include persons enrolled in extension classes only or correspondence classes only.

Subd. 2. Statement of immunization required. Except as provided in subdivision 3, no student may remain enrolled in a public or private post-secondary educational institution unless the student has submitted to the administrator a statement that the student has received appropriate immunization against measles, rubella, and mumps after having attained the age of 12 months, and against diphtheria and tetanus within ten years of first registration at the institution. This statement must indicate the month and year of each immunization given. Instead of submitting a statement, a student may provide an immunization record maintained by a school according to section 121A.15, subdivision 7, or a school in another state if the required information is contained in the record. A student who has submitted a statement as provided in this subdivision may transfer to a different Minnesota institution without submitting another statement if the student's transcript or other official documentation indicates that the statement was submitted.

Subd. 3. Exemptions from immunization. (a) An immunization listed in subdivision 2 is not required if the student submits to the administrator a statement signed by a physician that shows:

(1) that, for medical reasons, the student did not receive an immunization;

(2) that the student has experienced the natural disease against which the immunization protects; or

(3) that a laboratory has confirmed the presence of adequate immunity.

(b) If the student submits a notarized statement that the student has not been immunized as required in subdivision 2 because of the student's conscientiously held beliefs, the immunizations described in subdivision 2 are not required. The institution shall forward this statement to the commissioner of health.

Subd. 4. Immunization files required. The institution must maintain an immunization record for each student governed by this section for at least one year from the time of original filing. The immunization records may be inspected by the department of health and the local board of health in whose jurisdiction the institution is located.

Subd. 5. Deadline for submitting statement. The institution shall require that the statement from the student, as required within subdivision 2 or 3, be submitted within 45 days of commencement of the academic term for which the student has registered.

Subd. 6. Hepatitis information. All public and private post-secondary education institutions shall provide information regarding the transmission, treatment, and prevention of hepatitis A, B, and C, to all persons who are first-time enrollees. The department of health shall be consulted regarding the preparation of these materials.

Subd. 7. Modifications to schedule. (a) The commissioner of health may adopt modifications to the immunization requirements of this section. A proposed modification made under this subdivision must be part of the current immunization recommendations of each of the following organizations: the United States Public Health Service's Advisory Committee on Immunization Practices, the American Academy of Family Physicians, and the American Academy of Pediatrics. In proposing a modification to the immunization schedule, the commissioner must:

(1) consult with the commissioner of children, families, and learning; the commissioner of human services; the chancellor of the Minnesota state colleges and universities; and the president of the University of Minnesota; and

(2) consider the following criteria: the epidemiology of the disease, the morbidity and mortality rates for the disease, the safety and efficacy of the vaccine, the cost of a vaccination program, the cost of enforcing vaccination requirements, and a cost-benefit analysis of the vaccination.

(b) Before a proposed modification may be adopted, the commissioner must notify the chairs of the house and senate committees with jurisdiction over health policy issues. If the chairs of the relevant standing committees determine a public hearing regarding the proposed modifications is in order, the hearing must be scheduled within 60 days of receiving notice from the commissioner. If a hearing is scheduled, the commissioner may not adopt any proposed modifications until after the hearing is held.

(c) The commissioner shall comply with the requirements of chapter 14 regarding the adoption of any proposed modifications to the immunization schedule.

(d) In addition to the publication requirements of chapter 14, the commissioner of health must inform all immunization providers of any adopted modifications to the immunization schedule in a timely manner.

HIST: 1989 c 215 s 8; 1989 c 246 s 2; 1995 c 212 art 3 s 59; 1Sp1995 c 3 art 16 s 13; 1996 c 398 s 28; 1998 c 397 art 11 s 3; 1999 c 214 art 2 s 2; 1Sp2001 c 9 art 1 s 26



Section 135A.15 Sexual harassment and violence policy.

135A.15 Sexual harassment and violence policy.

Subdivision 1. Policy required. The board of trustees of the Minnesota state colleges and universities shall, and the University of Minnesota is requested to, adopt a clear, understandable written policy on sexual harassment and sexual violence that informs victims of their rights under the crime victims bill of rights, including the right to assistance from the crime victims reparations board and the office of the crime victim ombudsman. The policy must apply to students and employees and must provide information about their rights and duties. The policy must apply to criminal incidents occurring on property owned by the post-secondary system or institution in which the victim is a student or employee of that system or institution. It must include procedures for reporting incidents of sexual harassment or sexual violence and for disciplinary actions against violators. During student registration, each technical college, community college, or state university shall, and the University of Minnesota is requested to, provide each student with information regarding its policy. A copy of the policy also shall be posted at appropriate locations on campus at all times. Each private post-secondary institution that is an eligible institution as defined in section 136A.101, subdivision 4, must adopt a policy that meets the requirements of this section.

Subd. 2. Victims' rights. The policy required under subdivision 1 shall, at a minimum, require that students and employees be informed of the policy, and shall include provisions for:

(1) filing criminal charges with local law enforcement officials in sexual assault cases;

(2) the prompt assistance of campus authorities, at the request of the victim, in notifying the appropriate law enforcement officials and disciplinary authorities of a sexual assault incident;

(3) an investigation and resolution of a sexual assault complaint by campus disciplinary authorities;

(4) a sexual assault victim's participation in and the presence of the victim's attorney or other support person at any campus disciplinary proceeding concerning a sexual assault complaint;

(5) notice to a sexual assault victim of the outcome of any campus disciplinary proceeding concerning a sexual assault complaint, consistent with laws relating to data practices;

(6) the complete and prompt assistance of campus authorities, at the direction of law enforcement authorities, in obtaining, securing, and maintaining evidence in connection with a sexual assault incident;

(7) the assistance of campus authorities in preserving for a sexual assault complainant or victim materials relevant to a campus disciplinary proceeding; and

(8) the assistance of campus personnel, in cooperation with the appropriate law enforcement authorities, at a sexual assault victim's request, in shielding the victim from unwanted contact with the alleged assailant, including transfer of the victim to alternative classes or to alternative college-owned housing, if alternative classes or housing are available and feasible.

HIST: 1989 c 293 s 15; 1992 c 571 art 5 s 1; 1995 c 212 art 3 s 7



Section 135A.153 Higher education center on violence and abuse.

135A.153 Higher education center on violence and abuse.

Subdivision 1. Creation and designation. The higher education center on violence and abuse is created. The higher education center on violence and abuse shall be located at and managed by a public or private post-secondary institution in Minnesota.

Subd. 2. Repealed, 1995 c 212 art 3 s 60

Subd. 3. Duties. The higher education center on violence and abuse shall:

(1) serve as a clearinghouse of information on curriculum models and other resources for professional education and for education of faculty, students, and staff about violence and harassment required under Laws 1992, chapter 571, article 16, section 1;

(2) sponsor conferences and research to assist higher education institutions in developing curricula about violence and abuse;

(3) fund pilot projects to stimulate multidisciplinary curricula about violence and abuse; and

(4) coordinate policies to ensure that professions and occupations with responsibilities toward victims and offenders have the knowledge and skills needed to prevent and respond appropriately to the problems of violence and abuse.

Subd. 4. Professional education and licensure. The center shall convene task forces for professions that work with victims and perpetrators of violence. Task forces must be formed for the following professions: teachers, school administrators, guidance counselors, law enforcement officers, lawyers, physicians, nurses, psychologists, and social workers. Each task force must include representatives of the licensing agency, higher education systems offering programs in the profession, appropriate professional associations, students or recent graduates, representatives of communities served by the profession, and employers or experienced professionals. The center must establish guidelines for the work of the task forces. Each task force must review current programs, licensing regulations and examinations, and accreditation standards to identify specific needs and plans for ensuring that professionals are adequately prepared and updated on violence and abuse issues.

Subd. 5. Progress report. The center shall provide a progress report to the legislature by March 15, 1996.

HIST: 1993 c 326 art 12 s 15; 1995 c 212 art 3 s 8,53,54,59



Section 135A.155 Hazing policy.

135A.155 Hazing policy.

The board of trustees of the Minnesota state colleges and universities shall, and the University of Minnesota is requested to, adopt a clear, understandable written policy on student conduct, including hazing. The policy must include procedures for reporting incidents of inappropriate hazing and for disciplinary actions against individual violators and organizations. The policy shall be made available to students by appropriate means as determined by each institution, which may include publication in a student handbook or other institutional publication, or posting by electronic display on the Internet, and shall be posted at appropriate locations on campus. A private post-secondary institution that is an eligible institution as defined in section 136A.101, subdivision 4, must adopt a policy that meets the requirements of this section.

HIST: 1Sp1997 c 4 art 7 s 41; 1999 c 214 art 2 s 3



Section 135A.16 Policy for students with disabilities.

135A.16 Policy for students with disabilities.

Subdivision 1. Development. Each public post-secondary governing board shall have a policy to provide for the needs of enrolled or admitted students on its campuses who have disabilities under section 504 of the Rehabilitation Act of 1973, Public Law Number 93-112. Governing boards of private post-secondary institutions are requested to develop similar policies.

Subd. 2. Content. Each policy shall include a list of services each campus must make available to any student who, through a recent assessment, can document a disability. The following three services must be included in the policy:

(1) support, counseling, and information that may include support groups, individual counseling, career counseling and assessment, and referral services;

(2) academic assistance services that may include early registration services, early syllabus availability, course selection and program advising, coursework and testing assistance and modification, and tutoring; and

(3) advocacy services that may include a designated ombudsman serving as the primary contact and coordinator for students needing services, assistance in working individually with faculty and administrators, intervention procedures, and grievance procedures.

Subd. 3. Availability. The policy and related information must be readily available to enrolled students and applicants for admission. At a minimum, information on services, including a contact person and location, must be included in the campus catalog and in the schedule of course offerings each term.

HIST: 1991 c 173 s 1



Section 135A.17 Provisions to facilitate voting.

135A.17 Provisions to facilitate voting.

Subdivision 1. Identification cards. All post-secondary institutions that enroll students accepting state or federal financial aid may provide every full-time student a student identification card that contains the enrolling student's photograph and name.

Subd. 2. Residential housing list. All post-secondary institutions that enroll students accepting state or federal financial aid may prepare a current list of students enrolled in the institution and residing in the institution's housing or within ten miles of the institution's campus. The list shall include each student's current address. The list shall be certified and sent to the appropriate county auditor or auditors for use in election day registration as provided under section 201.061, subdivision 3.

HIST: 1991 c 227 s 2



Section 135A.18 Authorization for agreements.

135A.18 Authorization for agreements.

The governing board of a public post-secondary system may enter into an agreement with a school board to provide a nonsectarian course taught by secondary teachers or post-secondary faculty members to an eligible pupil, as defined in section 124D.09, subdivision 5, and offered at a secondary school or another location.

HIST: 1992 c 499 art 9 s 14; 1998 c 397 art 11 s 3



Section 135A.181 Repealed, 1995 c 212 art 2 s 4

135A.181 Repealed, 1995 c 212 art 2 s 4



Section 135A.19 Financial emergency.

135A.19 Financial emergency.

The board of trustees of the Minnesota state colleges and universities and the board of regents of the University of Minnesota may immediately lay off employees, without notice, if the respective board has declared a financial emergency. All other contractual provisions relating to layoffs continue to apply. A financial emergency may be declared if, at any time: (1) the projected revenue for the system from tuition and the general fund for the current or next fiscal year is less than 93 percent of the anticipated expenditures in the board approved budget, and (2) if tuition would need to be increased more than three times the annual inflation rate to solve the shortfall.

For employees of the Minnesota state colleges and universities covered under a collective bargaining agreement, this section applies to all collective bargaining agreements effective after July 1, 1995, and shall be effective for each collective bargaining agreement covering those employees the day after it has been ratified by the legislative commission on employee relations. For represented employees of the University of Minnesota, this section applies the day following signing of the next agreement. For employees not covered by a collective bargaining agreement, this section is effective July 1, 1995. The board of trustees of the Minnesota state colleges and universities and the board of regents of the University of Minnesota shall balance layoffs of faculty, other employees, and administrators. The boards should strive to provide uninterrupted service and instruction to students.

HIST: 1995 c 212 art 2 s 5



Section 135A.20 Midwestern Higher Education Compact.

135A.20 Midwestern Higher Education Compact.

The Midwestern Higher Education Compact is enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I Purpose

The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the Midwestern region, with the aim of furthering regional access to, research in and choice of higher education for the citizens residing in the several states which are parties to this compact.

ARTICLE II The Commission

(A) The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the commission. The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B) The commission shall consist of five resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its unicameral legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

(C) The commission shall select annually, from among its members, a chair, a vice-chair and a treasurer.

(D) The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director and such other personnel as the commission may determine, shall be bonded in such amounts as the commission may require.

(E) The commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a majority of the commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

ARTICLE III Powers and Duties of the Commission

(A) The commission shall adopt a seal and suitable bylaws governing its management and operations.

(B) Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

(C) The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

(D) The commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

(E) The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

(F) The commission may accept for any of its purposes and functions under the compact, any and all donations and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

(G) The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

(H) The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

(I) The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

(J) The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

ARTICLE IV Activities of the Commission

(A) The commission shall collect data on the long-range effects of the compact on higher education. By the end of the fourth year from the effective date of the compact and every two years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

(B) The commission shall study issues in higher education of particular concern to the Midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

(C) The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

(D) The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

(E) In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

ARTICLE V Finance

(A) The monies necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

(B) The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(C) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(D) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

ARTICLE VI Eligible Parties and Entry Into Force

(A) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

(B) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five states prior to the 31st day of December 1995.

(C) Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

ARTICLE VII Withdrawal, Default, and Termination

(A) Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(B) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

ARTICLE VIII Severability and Construction

The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

HIST: 1990 c 518 s 1



Section 135A.21 Members of the commission.

135A.21 Members of the commission.

Minnesota members of the Midwestern Higher Education Commission must be appointed as provided in this section. One legislative member must be a member of the house of representatives appointed by the speaker of the house for a two-year term; one legislative member must be a member of the senate appointed by the subcommittee on committees of the rules and administration committee for a two-year term. Two at-large members, at least one of whom must be selected from the field of higher education, must be appointed by the governor. One at-large member must be appointed to a two-year term; one at-large member, and any regularly appointed successor to either at-large position, must be appointed to a four-year term. Vacancies must be filled by the appointing authority for the remainder of the unexpired term.

HIST: 1990 c 518 s 2



Section 135A.22 Effect on reciprocity.

135A.22 Effect on reciprocity.

The enactment of the Midwestern Higher Education Compact has no effect on tuition reciprocity agreements under section 136A.08 that exist at the time of enactment.

HIST: 1990 c 518 s 3



Section 135A.30 Minnesota academic excellence scholarship.

135A.30 Minnesota academic excellence scholarship.

Subdivision 1. Creation. The Minnesota academic excellence scholarship program is created to reward students who have demonstrated outstanding ability, achievement, and potential in one of the following subjects: English/creative writing, fine arts, foreign language, math, science, or social science.

Subd. 2. Eligibility. To be eligible to receive a scholarship under this section, a student must:

(1) graduate from a Minnesota public or nonpublic high school in the academic year in which the scholarship is awarded;

(2) successfully complete a college preparatory curriculum and demonstrate outstanding ability, achievement, and potential in one of the specified subjects;

(3) be admitted to enroll full time in a nonsectarian, baccalaureate degree-granting program at the University of Minnesota or at a Minnesota state university, or at a Minnesota private, baccalaureate degree-granting college or university; and

(4) pursue studies in the subject for which the award is made.

Subd. 3. Selection of recipients. The governing board of an eligible institution shall determine, in consultation with its campuses, application dates and procedures, criteria to be considered, and methods of selecting students to receive scholarships. A campus, with the approval of its governing board, may award a scholarship in any of the specified fields of study (1) in which the campus offers a program that is of the quality and rigor to meet the needs of the talented student, and (2) that is pertinent to the mission of the campus.

Subd. 4. Amount of scholarship. The amount of the scholarship must be (1) at public institutions, the cost of tuition and fees for full-time attendance for one academic year, or (2) at private institutions, an amount equal to the lesser of the actual tuition and fees charged by the institution or the tuition and fees in comparable public institutions. Scholarships awarded under this section must not be considered in determining a student's financial need as provided in section 136A.101, subdivision 5.

Subd. 5. Renewals. The scholarship shall be renewed yearly, for up to three additional academic years, if the student:

(1) maintains full-time enrollment with a grade point average of at least 3.0 on a four point scale;

(2) pursues studies and continues to demonstrate outstanding ability, achievement, and potential in the field for which the award was made; and

(3) is achieving satisfactory progress toward a degree.

Subd. 6. Number of awards. The number of scholarships awarded each year shall be determined by the amount of contributions received under subdivision 8 plus the money available in the scholarship account, as provided in section 168.129, subdivision 6, that is credited to a post-secondary institution or system through sales of its license plates. The number of new awards must be determined after subtracting the actual and projected amount necessary for renewals.

Subd. 7. Distribution among campuses. Post-secondary systems with more than one campus shall allocate at least three-fourths of the revenue available from the sale of license plates to the campuses to which the revenue is attributable. The governing board annually shall determine the distribution of the remaining portion among the campuses, after consideration of special needs or circumstances.

Subd. 8. Additional contributions. A post-secondary system or campus may accept contributions, beyond those raised through the sale of license plates, to supplement the campus fund for academic excellence scholarships.

HIST: 1991 c 356 art 7 s 1



Section 135A.50 Repealed, 1992 c 513 art 1 s 28

135A.50 Repealed, 1992 c 513 art 1 s 28



Section 135A.51 Definitions.

135A.51 Definitions.

Subdivision 1. For the purposes of this section and section 135A.52, the following words have the meanings ascribed to them.

Subd. 2. "Senior citizen" means a person who has reached 62 years of age before the beginning of any term, semester or quarter, in which a course of study is pursued.

Subd. 3. "Course" means any course of study offered by a state supported institution of higher education in the regular curriculum of a department, school or subdivision of the institution, or a special course given for any purpose, including, but not limited to, adult education.

Subd. 4. "Legal resident" means a person who fulfills the residency criteria now or hereafter applicable to students of a state supported institution of higher education.

Subd. 5. "Institution of higher education" means a state university, community college, technical college, or the University of Minnesota.

HIST: 1975 c 219 s 1; 1975 c 321 s 2; 1987 c 258 s 12; 1989 c 246 s 2; 1995 c 212 art 3 s 59



Section 135A.52 Program and qualifications.

135A.52 Program and qualifications.

Subdivision 1. Fees and tuition. Except for an administration fee established by the governing board at a level to recover costs, to be collected only when a course is taken for credit, a senior citizen who is a legal resident of Minnesota is entitled without payment of tuition or activity fees to attend courses offered for credit, audit any courses offered for credit, or enroll in any noncredit adult vocational education courses in any state supported institution of higher education in Minnesota when space is available after all tuition-paying students have been accommodated. For the purposes of this section and section 135A.51, the term "noncredit adult vocational education courses" shall not include those adult vocational education courses designed and offered specifically and exclusively for senior citizens.

The provisions of this section and section 135A.51 do not apply to noncredit courses designed and offered by the University of Minnesota, and the Minnesota state colleges and universities specifically and exclusively for senior citizens. Senior citizens enrolled under the provisions of this section and section 135A.51 shall not be included by such institutions in their computation of full-time equivalent students when requesting staff or appropriations. The enrollee shall pay laboratory or material fees.

Subd. 2. Term; income of senior citizens. There shall be no limit to the number of terms, quarters or semesters a senior citizen may attend courses, nor income limitation imposed in determining eligibility.

Subd. 3. Catalogue statement. Each state supported institution of higher education shall prominently include in its catalogue a statement of benefits provided for senior citizens.

Subd. 4. Determination of qualifications. The institution shall determine whether a person qualifies for, and require execution of appropriate forms to request, the senior citizen benefits.

Subd. 5. Placement. The institution shall refer interested senior citizens to social service, community, and educational agencies for employment or volunteer work.

HIST: 1975 c 219 s 2-6; 1981 c 194 s 3; 1982 c 548 art 4 s 12; 1984 c 654 art 4 s 24; 1987 c 258 s 12; 1989 c 246 s 2; 1995 c 212 art 3 s 42,59






Chapter 136 State Universities and Community Colleges

Section 136.01 Repealed, 1995 c 212 art 4 s 65

136.01 Repealed, 1995 c 212 art 4 s 65



Section 136.015 Renumbered 136F.11

136.015 Renumbered 136F.11



Section 136.016 Repealed, 1977 c 293 s 9

136.016 Repealed, 1977 c 293 s 9



Section 136.017 Renumbered 136F.13

136.017 Renumbered 136F.13



Section 136.02 Repealed, 1995 c 212 art 4 s 65

136.02 Repealed, 1995 c 212 art 4 s 65



Section 136.03 Repealed, 1995 c 212 art 4 s 65

136.03 Repealed, 1995 c 212 art 4 s 65



Section 136.031 Repealed, 1995 c 212 art 4 s 65

136.031 Repealed, 1995 c 212 art 4 s 65



Section 136.034 Repealed, 1983 c 258 s 72

136.034 Repealed, 1983 c 258 s 72



Section 136.035 Obsolete

136.035 Obsolete



Section 136.036 Repealed, 1995 c 212 art 4 s 65

136.036 Repealed, 1995 c 212 art 4 s 65



Section 136.045 Repealed, 1995 c 212 art 4 s 65

136.045 Repealed, 1995 c 212 art 4 s 65



Section 136.06 Repealed, 1976 c 231 s 34

136.06 Repealed, 1976 c 231 s 34



Section 136.063 Repealed, 1Sp1986 c 1 art 10 s 23

136.063 Repealed, 1Sp1986 c 1 art 10 s 23



Section 136.065 Repealed, 1995 c 212 art 4 s 65

136.065 Repealed, 1995 c 212 art 4 s 65



Section 136.07 Repealed, 1995 c 212 art 4 s 65

136.07 Repealed, 1995 c 212 art 4 s 65



Section 136.08 Superseded by 1925 c 426; 1939 c 431

136.08 Superseded by 1925 c 426; 1939 c 431



Section 136.09 Repealed, 1995 c 212 art 4 s 65

136.09 Repealed, 1995 c 212 art 4 s 65



Section 136.10 Repealed, 1995 c 212 art 4 s 65

136.10 Repealed, 1995 c 212 art 4 s 65



Section 136.11 Repealed, 1995 c 212 art 4 s 65

136.11 Repealed, 1995 c 212 art 4 s 65



Section 136.111 Repealed, 1995 c 212 art 4 s 65

136.111 Repealed, 1995 c 212 art 4 s 65



Section 136.12 Repealed, 1995 c 212 art 4 s 65

136.12 Repealed, 1995 c 212 art 4 s 65



Section 136.13 Repealed, 1995 c 212 art 4 s 65

136.13 Repealed, 1995 c 212 art 4 s 65



Section 136.14 Repealed, 1995 c 212 art 4 s 65

136.14 Repealed, 1995 c 212 art 4 s 65



Section 136.141 Repealed, 1995 c 212 art 4 s 65

136.141 Repealed, 1995 c 212 art 4 s 65



Section 136.142 Repealed, 1995 c 212 art 4 s 65

136.142 Repealed, 1995 c 212 art 4 s 65



Section 136.143 Repealed, 1995 c 212 art 4 s 65

136.143 Repealed, 1995 c 212 art 4 s 65



Section 136.144 Repealed, 1995 c 212 art 4 s 65

136.144 Repealed, 1995 c 212 art 4 s 65



Section 136.145 Repealed, 1995 c 212 art 4 s 65

136.145 Repealed, 1995 c 212 art 4 s 65



Section 136.146 Repealed, 1995 c 212 art 4 s 65

136.146 Repealed, 1995 c 212 art 4 s 65



Section 136.147 Repealed, 1995 c 212 art 4 s 65

136.147 Repealed, 1995 c 212 art 4 s 65



Section 136.148 Repealed, 1980 c 500 s 4

136.148 Repealed, 1980 c 500 s 4



Section 136.15 Repealed, 1980 c 500 s 4

136.15 Repealed, 1980 c 500 s 4



Section 136.16 Repealed, 1976 c 134 s 79

136.16 Repealed, 1976 c 134 s 79



Section 136.17 Repealed, 1995 c 212 art 4 s 65

136.17 Repealed, 1995 c 212 art 4 s 65



Section 136.171 Repealed, 1995 c 212 art 4 s 65

136.171 Repealed, 1995 c 212 art 4 s 65



Section 136.172 Repealed, 1995 c 212 art 4 s 65

136.172 Repealed, 1995 c 212 art 4 s 65



Section 136.18 Repealed, 1995 c 212 art 4 s 65

136.18 Repealed, 1995 c 212 art 4 s 65



Section 136.19 Repealed, 1995 c 212 art 4 s 65

136.19 Repealed, 1995 c 212 art 4 s 65



Section 136.20 Repealed, 1995 c 212 art 4 s 65

136.20 Repealed, 1995 c 212 art 4 s 65



Section 136.21 Repealed, 1995 c 212 art 4 s 65

136.21 Repealed, 1995 c 212 art 4 s 65



Section 136.22 Repealed, 1995 c 212 art 4 s 65

136.22 Repealed, 1995 c 212 art 4 s 65



Section 136.232 Repealed, 1995 c 212 art 4 s 65

136.232 Repealed, 1995 c 212 art 4 s 65



Section 136.24 Repealed, 1995 c 212 art 4 s 65

136.24 Repealed, 1995 c 212 art 4 s 65



Section 136.25 Repealed, 1995 c 212 art 4 s 65

136.25 Repealed, 1995 c 212 art 4 s 65



Section 136.26 Repealed, 1988 c 703 art 1 s 29

136.26 Repealed, 1988 c 703 art 1 s 29



Section 136.261 Repealed, 1995 c 212 art 4 s 65

136.261 Repealed, 1995 c 212 art 4 s 65



Section 136.27 Repealed, 1995 c 212 art 4 s 65

136.27 Repealed, 1995 c 212 art 4 s 65



Section 136.31 Subdivisions renumbered, repealed, or no longer in effect

136.31 Subdivision 1. Renumbered 136F.90 subdivision 1

Subd. 2. Renumbered 136F.90 subd 2

Subd. 3. Renumbered 136F.90 subd 3

Subd. 4. Renumbered 136F.90 subd 4

Subd. 5. Renumbered 136F.90 subd 5

Subd. 6. Repealed, 1994 c 532 art 6 s 11

Subd. 7. Renumbered 136F.90 subd 6



Section 136.311 Repealed, 1995 c 212 art 4 s 65

136.311 Repealed, 1995 c 212 art 4 s 65



Section 136.32 Renumbered 136F.91

136.32 Renumbered 136F.91



Section 136.33 Renumbered 136F.92

136.33 Renumbered 136F.92



Section 136.34 Renumbered 136F.93

136.34 Renumbered 136F.93



Section 136.35 Renumbered 136F.94

136.35 Renumbered 136F.94



Section 136.36 Renumbered 136F.95

136.36 Renumbered 136F.95



Section 136.37 Renumbered 136F.96

136.37 Renumbered 136F.96



Section 136.38 Renumbered 136F.97

136.38 Renumbered 136F.97



Section 136.40 Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

136.40 Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65



Section 136.41 Subdivisions renumbered, repealed, or no longer in effect

136.41 Subdivision 1. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 2. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 3. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 4. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 5. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 6. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 7. Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

Subd. 8. Renumbered 136F.98 subdivision 1

Subd. 9. Renumbered 136F.98 subd 2



Section 136.42 Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65

136.42 Repealed, 1994 c 532 art 6 s 11; 1995 c 212 art 4 s 65



Section 136.43 Repealed, 1995 c 212 art 4 s 65

136.43 Repealed, 1995 c 212 art 4 s 65



Section 136.44 Repealed, 1995 c 212 art 4 s 65

136.44 Repealed, 1995 c 212 art 4 s 65



Section 136.45 Repealed, 1995 c 212 art 4 s 65

136.45 Repealed, 1995 c 212 art 4 s 65



Section 136.46 Repealed, 1995 c 212 art 4 s 65

136.46 Repealed, 1995 c 212 art 4 s 65



Section 136.47 Repealed, 1995 c 212 art 4 s 65

136.47 Repealed, 1995 c 212 art 4 s 65



Section 136.48 Repealed, 1995 c 212 art 4 s 65

136.48 Repealed, 1995 c 212 art 4 s 65



Section 136.49 Repealed, 1995 c 212 art 4 s 65

136.49 Repealed, 1995 c 212 art 4 s 65



Section 136.50 Repealed, 1995 c 212 art 4 s 65

136.50 Repealed, 1995 c 212 art 4 s 65



Section 136.501 Repealed, 1995 c 212 art 4 s 65

136.501 Repealed, 1995 c 212 art 4 s 65



Section 136.502 Repealed, 1995 c 212 art 4 s 65

136.502 Repealed, 1995 c 212 art 4 s 65



Section 136.503 Repealed, 1995 c 212 art 4 s 65

136.503 Repealed, 1995 c 212 art 4 s 65



Section 136.504 Repealed, 1995 c 212 art 4 s 65

136.504 Repealed, 1995 c 212 art 4 s 65



Section 136.505 Repealed, 1995 c 212 art 4 s 65

136.505 Repealed, 1995 c 212 art 4 s 65



Section 136.506 Repealed, 1995 c 212 art 4 s 65

136.506 Repealed, 1995 c 212 art 4 s 65



Section 136.507 Repealed, 1995 c 212 art 4 s 65

136.507 Repealed, 1995 c 212 art 4 s 65



Section 136.508 Repealed, 1977 c 403 s 13

136.508 Repealed, 1977 c 403 s 13



Section 136.55 Repealed, 1995 c 212 art 4 s 65

136.55 Repealed, 1995 c 212 art 4 s 65



Section 136.56 Repealed, 1995 c 212 art 4 s 65

136.56 Repealed, 1995 c 212 art 4 s 65



Section 136.57 Repealed, 1995 c 212 art 4 s 65

136.57 Repealed, 1995 c 212 art 4 s 65



Section 136.58 Repealed, 1995 c 212 art 4 s 65

136.58 Repealed, 1995 c 212 art 4 s 65



Section 136.60 Repealed, 1995 c 212 art 4 s 65

136.60 Repealed, 1995 c 212 art 4 s 65



Section 136.601 Repealed, 1977 c 293 s 9

136.601 Repealed, 1977 c 293 s 9



Section 136.6011 Repealed, 1995 c 212 art 4 s 65

136.6011 Repealed, 1995 c 212 art 4 s 65



Section 136.602 Repealed, 1995 c 212 art 4 s 65

136.602 Repealed, 1995 c 212 art 4 s 65



Section 136.603 Repealed, 1995 c 212 art 4 s 65

136.603 Repealed, 1995 c 212 art 4 s 65



Section 136.61 Repealed, 1995 c 212 art 4 s 65

136.61 Repealed, 1995 c 212 art 4 s 65



Section 136.62 Repealed, 1995 c 212 art 4 s 65

136.62 Repealed, 1995 c 212 art 4 s 65



Section 136.621 Repealed, 1995 c 212 art 4 s 65

136.621 Repealed, 1995 c 212 art 4 s 65



Section 136.622 Repealed, 1995 c 212 art 4 s 65

136.622 Repealed, 1995 c 212 art 4 s 65



Section 136.63 Repealed, 1995 c 212 art 4 s 65

136.63 Repealed, 1995 c 212 art 4 s 65



Section 136.64 Repealed, 1971 c 25 s 34

136.64 Repealed, 1971 c 25 s 34



Section 136.65 Repealed, 1995 c 212 art 4 s 65

136.65 Repealed, 1995 c 212 art 4 s 65



Section 136.651 Repealed, 1995 c 212 art 4 s 65

136.651 Repealed, 1995 c 212 art 4 s 65



Section 136.653 Repealed, 1995 c 212 art 4 s 65

136.653 Repealed, 1995 c 212 art 4 s 65



Section 136.66 Repealed, 1977 c 293 s 9

136.66 Repealed, 1977 c 293 s 9



Section 136.67 Repealed, 1995 c 212 art 4 s 65

136.67 Repealed, 1995 c 212 art 4 s 65



Section 136.70 Repealed, 1995 c 212 art 4 s 65

136.70 Repealed, 1995 c 212 art 4 s 65



Section 136.71 Repealed, 1995 c 212 art 4 s 65

136.71 Repealed, 1995 c 212 art 4 s 65



Section 136.72 Repealed, 1995 c 212 art 4 s 65

136.72 Repealed, 1995 c 212 art 4 s 65



Section 136.80 Repealed, 1991 c 269 art 4 s 8

136.80 Repealed, 1991 c 269 art 4 s 8



Section 136.81 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8

136.81 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8



Section 136.82 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8

136.82 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8



Section 136.821 Repealed, 1976 c 163 s 63

136.821 Repealed, 1976 c 163 s 63



Section 136.83 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8

136.83 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8



Section 136.84 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8

136.84 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8



Section 136.85 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8

136.85 Repealed, 1990 c 570 art 3 s 12; 1991 c 269 art 4 s 8



Section 136.86 Repealed, 1981 c 224 s 276

136.86 Repealed, 1981 c 224 s 276



Section 136.87 Repealed, 1991 c 269 art 4 s 8

136.87 Repealed, 1991 c 269 art 4 s 8



Section 136.88 Repealed, 1995 c 212 art 4 s 65

136.88 Repealed, 1995 c 212 art 4 s 65



Section 136.90 Repealed, 1995 c 212 art 4 s 65

136.90 Repealed, 1995 c 212 art 4 s 65






Chapter 136A Higher Education Services Office; Facilities Authority

Section 136A.01 Higher education services office.

136A.01 Higher education services office.

Subdivision 1. Creation. An office for higher education in the state of Minnesota, to be known as the Minnesota higher education services office or HESO, is created.

Subd. 2. Responsibilities. The higher education services office is responsible for:

(1) necessary state level administration of financial aid programs, including accounting, auditing, and disbursing state and federal financial aid funds, and reporting on financial aid programs to the governor and the legislature;

(2) approval, registration, licensing, and financial aid eligibility of private collegiate and career schools, under sections 136A.61 to 136A.71 and chapter 141;

(3) administering the telecommunications council under Laws 1993, First Special Session chapter 2, article 5, section 2, the Learning Network of Minnesota, and the statewide library task force;

(4) negotiating and administering reciprocity agreements;

(5) publishing and distributing financial aid information and materials, and other information and materials under section 136A.87, to students and parents;

(6) collecting and maintaining student enrollment and financial aid data;

(7) administering the federal programs that affect students and institutions on a statewide basis; and

(8) prescribing policies, procedures, and rules under chapter 14 necessary to administer the programs under its supervision.

HIST: 1965 c 809 s 32 subd 1; 1967 c 615 s 1; 1975 c 271 s 6; 1995 c 212 art 3 s 9



Section 136A.011 Higher education services council.

136A.011 Higher education services council.

Subdivision 1. Membership. The higher education services council consists of eight citizens and one student appointed by the governor. In making appointments, the governor shall consider the geographic, gender, and ethnic diversity in the state. No more than five members of the council may belong to the same political party. The student member must be a full-time student enrolled in a Minnesota post-secondary institution at the time of appointment. The student advisory council shall recommend two to four candidates for the student position. The governor is not bound by these recommendations. A nonstudent member of the council may not be an employee of or receive compensation from a public or private post-secondary institution while serving on the council. A student member may receive compensation as a student body officer or may be a recipient of financial aid, including work study, but may not otherwise be employed or compensated by a post-secondary institution while serving on the council.

The term of each citizen member is six years, and that of the student member is two years. As nearly as possible, one-third of the terms of the members must expire every two years. The compensation, removal of voting members, and filling of vacancies among voting members on the council is governed by section 15.0575, subdivisions 3, 4, and 5.

Subd. 2. Duties. The council shall:

(1) appoint the director of the higher education services office, as provided in section 136A.03;

(2) provide advice and review regarding the performance of the higher education services office in its duties and in any policies, procedures, or rules the office prescribes to perform its duties; and

(3) communicate with and make recommendations to the governor and the legislature.

HIST: 1995 c 212 art 3 s 10



Section 136A.02 Repealed, 1995 c 212 art 3 s 60

136A.02 Repealed, 1995 c 212 art 3 s 60



Section 136A.03 Executive officers; employees.

136A.03 Executive officers; employees.

The director of the higher education services office shall possess the powers and perform the duties as prescribed by the higher education services council and shall serve in the unclassified service of the state civil service. The director, or the director's designated representative, on behalf of the office is authorized to sign contracts and execute all instruments necessary or appropriate to carry out the purposes of sections 136A.01 to 136A.178 for the office. The salary of the director shall be established by the higher education services council according to section 15A.0815. The director shall be a person qualified by training or experience in the field of higher education or in financial aid administration. The director may appoint other professional employees who shall serve in the unclassified service of the state civil service. All other employees shall be in the classified civil service.

An officer or professional employee in the unclassified service as provided in this section is a person who has studied higher education or a related field at the graduate level or has similar experience and who is qualified for a career in financial aid and other aspects of higher education and for activities in keeping with the planning and administrative responsibilities of the office and who is appointed to assume responsibility for administration of educational programs or research in matters of higher education.

HIST: 1965 c 809 s 32 subd 6; 1967 c 615 s 1; 1967 c 895 s 3; 1975 c 271 s 6; 1983 c 299 s 21; 1986 c 444; 1995 c 212 art 3 s 11; 1997 c 183 art 3 s 11; 2Sp1997 c 3 s 18



Section 136A.031 Advisory groups.

136A.031 Advisory groups.

Subdivision 1. Appointment. The higher education services council may appoint advisory task forces as necessary to assist in the administration of the higher education services office responsibilities. The task forces' expiration and the terms, compensation, and removal of members are as provided in section 15.059.

Subd. 2. Higher education advisory council. A higher education advisory council (HEAC) is established. The HEAC is composed of the president and the senior vice-president for academic affairs of the University of Minnesota; the chancellor of the Minnesota state colleges and universities; the associate vice-chancellors of the state universities, community colleges, and technical colleges; the commissioner of children, families, and learning; the president of the private college council; and a representative from the Minnesota association of private post-secondary schools. The HEAC shall (1) bring to the attention of the higher education services council any matters that the HEAC deems necessary, and (2) review and comment upon matters before the council. The council shall refer all proposals to the HEAC before submitting recommendations to the governor and the legislature. The council shall provide time for a report from the HEAC at each meeting of the council.

Subd. 3. Student advisory council. A student advisory council (SAC) to the higher education services council is established. The members of SAC shall include: the chair of the University of Minnesota student senate; the state chair of the Minnesota state university student association; the president of the Minnesota state college student association and an officer of the Minnesota state college student association, one in a community college course of study and one in a technical college course of study; the president of the Minnesota association of private college students; and a student who is enrolled in a private vocational school, to be appointed by the Minnesota association of private post-secondary schools. A member may be represented by a student designee who attends an institution from the same system that the absent member represents. The SAC shall select one of its members to serve as chair.

The higher education services council shall inform the SAC of all matters related to student issues under consideration and shall refer all proposals to the SAC before taking action or sending the proposals to the governor or legislature. The SAC shall report to the higher education services council quarterly and at other times that the SAC considers desirable. The SAC shall determine its meeting times, but it shall also meet with the council within 30 days after the director's request for a meeting.

The SAC shall:

(1) bring to the attention of the higher education services council any matter that the SAC believes needs the attention of the council;

(2) make recommendations to the higher education services council as it finds appropriate;

(3) appoint student members to the higher education services council advisory groups as provided in subdivision 4; and

(4) provide any reasonable assistance to the council.

Subd. 4. Student representation. If requested by the SAC, the director must place at least one student from an affected educational system on any task force created under subdivision 1. The student member or members shall be appointed by the SAC.

Subd. 5. Expiration. Notwithstanding section 15.059, subdivision 5a, the advisory groups established in this section expire on June 30, 2003.

HIST: 1995 c 212 art 3 s 12; 1Sp1995 c 3 art 16 s 13; 1999 c 214 art 2 s 4; 1Sp2001 c 1 art 2 s 7



Section 136A.035 Repealed, 1983 c 299 s 36

136A.035 Repealed, 1983 c 299 s 36



Section 136A.04 Repealed, 1995 c 212 art 3 s 60

136A.04 Repealed, 1995 c 212 art 3 s 60



Section 136A.041 Repealed, 1995 c 212 art 3 s 60

136A.041 Repealed, 1995 c 212 art 3 s 60



Section 136A.0411 Collecting fees.

136A.0411 Collecting fees.

The office may charge fees for seminars, conferences, workshops, services, and materials. The office may collect fees for registration and licensure of private institutions under sections 136A.61 to 136A.71 and chapter 141. The money is annually appropriated to the office.

HIST: 1990 c 591 art 6 s 2; 1Sp1993 c 2 art 2 s 4; 1995 c 212 art 3 s 59



Section 136A.042 Repealed, 1989 c 293 s 85

136A.042 Repealed, 1989 c 293 s 85



Section 136A.043 Repealed, 1996 c 310 s 1

136A.043 Repealed, 1996 c 310 s 1



Section 136A.044 Repealed, 1991 c 265 art 11 s 26

136A.044 Repealed, 1991 c 265 art 11 s 26



Section 136A.05 Cooperation of institutions of higher education.

136A.05 Cooperation of institutions of higher education.

Subdivision 1. All public institutions of higher education and all state departments and agencies shall cooperate with and supply information requested by the higher education services office in order to enable it to carry out and perform its duties. Private post-secondary institutions are requested to cooperate and provide information.

Subd. 2. The higher education services office and public post-secondary institutions shall provide data, in a manner consistent with state and federal laws governing student records, to and as requested by the Minnesota house or senate for research projects and studies qualifying under Code of Federal Regulations, title 34, section 99.31(a)(6). Private post-secondary institutions are requested to cooperate and provide data. As a condition of receiving the data, the house or senate shall enter into an agreement with the office or institutions to ensure that the house or senate will not disclose any data that identify individuals.

HIST: 1965 c 809 s 32 subd 8; 1967 c 615 s 1; 1975 c 271 s 6; 1975 c 390 s 2; 1987 c 401 s 14; 1989 c 293 s 22; 1990 c 591 art 6 s 3; 1995 c 212 art 3 s 14,59



Section 136A.06 Federal funds.

136A.06 Federal funds.

The higher education services office is designated the state agency to apply for, receive, accept, and disburse to both public and private institutions of higher education all federal funds which are allocated to the state of Minnesota to support higher education programs, construction, or other activities and which require administration by a state higher education agency under the Higher Education Facilities Act of 1963, and any amendments thereof, the Higher Education Act of 1965, and any amendments thereof, and any other law which provides funds for higher education and requires administration by a state higher education agency as enacted or may be enacted by the Congress of the United States; provided that no commitment shall be made that shall bind the legislature to make appropriations beyond current allocations of funds. The office may apply for, receive, accept, and disburse all administrative funds available to the office for administering federal funds to support higher education programs, construction, or other activities. The office also may apply for, receive, accept, and disburse any research, planning, or program funds which are available for purposes consistent with the provisions of this chapter. In making application for and administering federal funds the office may comply with any and all requirements of federal law and federal rules and regulations to enable it to receive and accept such funds. The expenditure of any such funds received shall be governed by the laws of the state, except insofar as federal regulations may otherwise provide. The office may contract with both public and private institutions in administering federal funds, and such contracts shall not be subject to the provisions of chapter 16C. All such money received by the office shall be deposited in the state treasury and are hereby appropriated to it annually for the purpose for which such funds are received. None of such moneys shall cancel but shall be available until expended.

HIST: 1965 c 809 s 32 subd 9; 1967 c 615 s 1; 1967 c 895 s 4; 1975 c 271 s 6; 1987 c 384 art 1 s 16; 1995 c 212 art 3 s 59; 1998 c 386 art 2 s 42



Section 136A.07 Reports.

136A.07 Reports.

The higher education services office shall report periodically to the governor and legislature concerning its activities. It shall file a formal report with the governor and legislature each even-numbered year so that the information, including recommendations, may be embodied in the governor's budget message to the legislature.

HIST: 1965 c 809 s 32 subd 10; 1967 c 615 s 1; 1974 c 406 s 64; 1975 c 271 s 6; 1995 c 212 art 3 s 15



Section 136A.08 Reciprocal agreements relating to nonresident tuition with other states or provinces.

136A.08 Reciprocal agreements relating to nonresident tuition with other states or provinces.

Subdivision 1. Definitions. For the purposes of this section, the terms "province" and "provincial" mean the Canadian province of Manitoba.

Subd. 2. Authorization. The higher education services office, in consultation with the commissioner of finance and each affected public post-secondary board, may enter into agreements, on subjects that include remission of nonresident tuition for designated categories of students at public post-secondary institutions, with appropriate state or provincial agencies and public post-secondary institutions in other states or provinces. The agreements shall be for the purpose of the mutual improvement of educational advantages for residents of this state and other states or provinces with whom agreements are made.

Subd. 3. Wisconsin. A higher education reciprocity agreement with the state of Wisconsin may include provision for the transfer of funds between Minnesota and Wisconsin provided that an income tax reciprocity agreement between Minnesota and Wisconsin is in effect for the period of time included under the higher education reciprocity agreement. If this provision is included, the amount of funds to be transferred shall be determined according to a formula which is mutually acceptable to the office and a duly designated agency representing Wisconsin. The formula shall recognize differences in tuition rates between the two states and the number of students attending institutions in each state under the agreement. Any payments to Minnesota by Wisconsin shall be deposited by the office in the general fund of the state treasury. The amount required for the payments shall be certified by the director of the office to the commissioner of finance annually.

Subd. 4. North Dakota; South Dakota. A reciprocity agreement with North Dakota may include provision for the transfer of funds between Minnesota and North Dakota. If provision for transfer of funds between the two states is included, the amount of funds to be transferred shall be determined according to a formula which is mutually acceptable to the office and a duly designated agency representing North Dakota. In adopting a formula, the office shall consider tuition rates in the two states and the number of students attending institutions in each state under the agreement. Any payment to Minnesota by North Dakota shall be deposited by the office in the general fund. The amount required for the payments shall be certified by the director of the office to the commissioner of finance annually. All provisions in this subdivision pertaining to North Dakota shall also be applied to South Dakota, and all authority and conditions granted for higher education reciprocity with North Dakota are also granted for higher education reciprocity with South Dakota.

Subd. 5. Financial aid. The office may enter into an agreement, with a state or province with which it has negotiated a reciprocity agreement for tuition, to permit students to receive student aid awards from the student's state or province of residence for attending an eligible institution in the other state or province.

Subd. 6. Approval. An agreement made by the office under this section is not valid as to a particular institution without the approval of that institution's state or provincial governing board. A valid agreement under this subdivision that incurs additional financial liability to the state or to any of the Minnesota public post-secondary boards, beyond enrollment funding adjustments, must be submitted to the commissioner of finance and to the chairs of the higher education finance divisions of the senate and house for review. The agreement remains valid unless it is disapproved in law.

HIST: 1967 c 615 s 1; 1967 c 866 s 1; 1971 c 161 s 1; 1974 c 532 s 1; 1975 c 271 s 6; 1975 c 321 s 2; 1975 c 390 s 3; 1977 c 403 s 4,5; 1987 c 258 s 12; 1989 c 293 s 23; 1990 c 591 art 6 s 4; 1Sp1993 c 2 art 2 s 5,6; 1995 c 212 art 3 s 16



Section 136A.09 Repealed, 1989 c 293 s 85

136A.09 Repealed, 1989 c 293 s 85



Section 136A.095 Grants-in-aid; purpose.

136A.095 Grants-in-aid; purpose.

The legislature finds and declares that the identification of men and women of the state who are economically disadvantaged and the encouragement of their educational development in eligible institutions of their choosing are in the best interests of the state and of the students.

HIST: 1971 c 226 s 1; 1971 c 862 s 1; 1Sp1985 c 11 s 28



Section 136A.10 Repealed, 1971 c 862 s 6

136A.10 Repealed, 1971 c 862 s 6



Section 136A.101 Definitions.

136A.101 Definitions.

Subdivision 1. Scope. For purposes of sections 136A.095 to 136A.1311, the terms defined in this section have the meanings ascribed to them.

Subd. 2. Office. "Office" means the Minnesota higher education services office.

Subd. 3. Director. "Director" means the director of the Minnesota higher education services office.

Subd. 4. Eligible institution. "Eligible institution" means a post-secondary educational institution located in this state or in a state with which the office has entered into a higher education reciprocity agreement on state student aid programs that either (1) is operated by this state, or (2) is operated publicly or privately and, as determined by the office, maintains academic standards substantially equivalent to those of comparable institutions operated in this state.

Subd. 5. Financial need. "Financial need" means the demonstrated need of the applicant for financial assistance to meet the recognized costs of attending the eligible institution of choice as determined from financial information on the applicant and, if required, on the applicant's parents, by the federal need analysis.

Subd. 5a. Assigned family responsibility. "Assigned family responsibility" means the amount of a family contribution to a student's cost of attendance, as determined by a federal need analysis, except that, beginning for the 1998-1999 academic year, up to $25,000 in savings and other assets shall be subtracted from the federal calculation of net worth before determining the contribution. For dependent students, the assigned family responsibility is the parental contribution. For independent students with dependents other than a spouse, the assigned family responsibility is the student contribution. For independent students without dependents other than a spouse, the assigned family responsibility is 80 percent of the student contribution. Beginning in fiscal year 2002, the assigned family responsibility for all independent students is reduced an additional ten percent.

Subd. 6. Repealed, 1989 c 293 s 85

Subd. 7. Student. "Student" means a person who is enrolled for at least three credits per quarter or semester, or the equivalent, in a program or course of study that applies to a degree, diploma, or certificate. Credit equivalencies assigned by an institution that are applicable to federal Pell grant calculations shall be counted as part of a student's credit load.

Subd. 7a. Full time. "Full time" means enrollment in a minimum of 15 credits per quarter or semester, or the equivalent.

Subd. 7b. Half time. "Half time" means enrollment in a minimum of six credits per quarter or semester, or the equivalent.

Subd. 8. Resident student. "Resident student" means a student who meets one of the following conditions:

(1) a student who has resided in Minnesota for purposes other than post-secondary education for at least 12 months without being enrolled at a post-secondary educational institution for more than five credits in any term;

(2) a dependent student whose parent or legal guardian resides in Minnesota at the time the student applies;

(3) a student who graduated from a Minnesota high school, if the student was a resident of Minnesota during the student's period of attendance at the Minnesota high school; or

(4) a student who, after residing in the state for a minimum of one year, earned a high school equivalency certificate in Minnesota.

Subd. 9. Independent student. "Independent student" has the meaning given it in the Higher Education Act of 1965, United States Code, title 20, section 1070a-6, and applicable regulations.

Subd. 10. Satisfactory academic progress. "Satisfactory academic progress" means that:

(1) by the end of a student's second academic year of attendance at an institution, the student has at least a cumulative grade point average of C or its equivalent, or academic standing consistent with the institution's graduation requirements; and

(2) by the end of the first term of the third and fourth academic year of attendance, the student has a cumulative grade point average of at least a C or its equivalent.

HIST: 1971 c 862 s 2; 1975 c 271 s 6; 1975 c 390 s 4; 1Sp1985 c 11 s 29; 1987 c 401 s 15; 1989 c 293 s 24-26; 1991 c 356 art 8 s 1-5; 1992 c 513 art 1 s 12; 1Sp1993 c 2 art 2 s 7,8; 1995 c 186 s 119; 1995 c 212 art 3 s 17-21,59; 1996 c 398 s 30; 1997 c 183 art 2 s 3; 1998 c 384 s 7; 1Sp2001 c 1 art 2 s 8,9



Section 136A.11 Repealed, 1971 c 862 s 6

136A.11 Repealed, 1971 c 862 s 6



Section 136A.111 Repealed, 1989 c 293 s 85

136A.111 Repealed, 1989 c 293 s 85



Section 136A.12 Repealed, 1971 c 862 s 6

136A.12 Repealed, 1971 c 862 s 6



Section 136A.121 Grants.

136A.121 Grants.

Subdivision 1. Repealed, 1989 c 293 s 85

Subd. 2. Eligibility for grants. An applicant is eligible to be considered for a grant, regardless of the applicant's sex, creed, race, color, national origin, or ancestry, under sections 136A.095 to 136A.131 if the office finds that the applicant:

(1) is a resident of the state of Minnesota;

(2) is a graduate of a secondary school or its equivalent, or is 17 years of age or over, and has met all requirements for admission as a student to an eligible college or technical college of choice as defined in sections 136A.095 to 136A.131;

(3) has met the financial need criteria established in Minnesota Rules;

(4) is not in default, as defined by the office, of any federal or state student educational loan; and

(5) is not more than 30 days in arrears for any child support payments owed to a public agency responsible for child support enforcement or, if the applicant is more than 30 days in arrears, is complying with a written payment agreement or order for arrearages. An agreement must provide for a repayment of arrearages at no less than 20 percent per month of the amount of the monthly child support obligation or no less than $30 per month if there is no current monthly child support obligation. Compliance means that payments are made by the payment date.

The director and the commissioner of human services shall develop procedures to implement clause (5).

Subd. 3. Allocation. Grants must be awarded on a funds available basis to those applicants who meet the office's requirements.

Subd. 4. Repealed, 1989 c 293 s 85

Subd. 5. Grant stipends. The grant stipend shall be based on a sharing of responsibility for covering the recognized cost of attendance by the applicant, the applicant's family, and the government. The amount of a financial stipend must not exceed a grant applicant's recognized cost of attendance, as defined in subdivision 6, after deducting the following:

(1) the assigned student responsibility of at least 46 percent of the cost of attending the institution of the applicant's choosing;

(2) the assigned family responsibility as defined in section 136A.101; and

(3) the amount of a federal Pell grant award for which the grant applicant is eligible.

The minimum financial stipend is $100 per academic year.

Subd. 6. Cost of attendance. (a) The recognized cost of attendance consists of allowances specified in law for living and miscellaneous expenses, and

(1) for public institutions, the actual tuition and fees charged by the institution; or

(2) for private institutions, an allowance for tuition and fees equal to the lesser of the actual tuition and fees charged by the institution, or the private institution tuition and fee maximums established in law.

(b) For the purpose of paragraph (a), clause (2), the private institution tuition and fee maximum for two- and four-year, private, residential, liberal arts, degree-granting colleges and universities must be the same.

(c) For a student registering for less than full time, the office shall prorate the living and miscellaneous expense allowance to the actual number of credits for which the student is enrolled.

The recognized cost of attendance for a student who is confined to a Minnesota correctional institution shall consist of the tuition and fee component in paragraph (a), clause (1) or (2), with no allowance for living and miscellaneous expenses.

Subd. 7. Insufficient appropriation. If the amount appropriated is determined by the office to be insufficient to make full awards to applicants under subdivision 5, before any award for that year has been disbursed, awards must be reduced by

(1) adding a surcharge to the contribution of the applicant's parents, and

(2) a percentage increase in the applicant's contribution.

Subd. 8. Repealed, 1Sp1985 c 11 s 81

Subd. 9. Awards. An undergraduate student who meets the office's requirements is eligible to apply for and receive a grant in any year of undergraduate study unless the student has obtained a baccalaureate degree or previously has been enrolled full time or the equivalent for ten semesters or the equivalent, excluding courses taken from a Minnesota school or post-secondary institution which is not participating in the state grant program and from which a student transferred no credit.

Subd. 9a. Full-year grants. Students may receive state grants for four consecutive quarters or three consecutive semesters during the course of a single fiscal year. In calculating a state grant for the fourth quarter or third semester, the office must use the same calculation as it would for any other term.

Subd. 10. Repealed, 1Sp1993 c 2 art 2 s 26

Subd. 11. Renewal conditions. Each grant is renewable, contingent on continued residency in Minnesota, satisfactory academic progress, recommendation of the eligible institution currently attended, and evidence of continued need.

Subd. 12. Annual application. To continue to receive a grant, the student must apply for renewal each year.

Subd. 13. Deadline. The office shall accept applications for state grants until February 15 and may establish a deadline for the acceptance of applications that is later than February 15.

Subd. 14. Repealed, 1Sp1985 c 11 s 81

Subd. 15. Repealed, 1989 c 293 s 85

Subd. 16. How applied; order. Grants awarded under this section must be applied to educational costs in the following order: tuition, fees, books, supplies, and other expenses. Unpaid portions of the awards revert to the grant account.

Subd. 17. Independent student information. The office shall inform students in its financial aid publications about the definition of independent student status and appeals to the financial aid administrator relating to the declaration of the status.

HIST: 1971 c 862 s 4; 1975 c 271 s 6; 1975 c 390 s 5; 1977 c 384 s 2; 1977 c 449 s 16; 1979 c 238 s 1-4; 1981 c 359 s 15,16; 1983 c 258 s 42; 1984 c 654 art 4 s 21; 1Sp1985 c 11 s 30-42; 1987 c 258 s 12; 1987 c 401 s 17,18; 1989 c 246 s 2; 1989 c 293 s 27; 1991 c 292 art 5 s 2; 1991 c 356 art 8 s 6-8; 1992 c 513 art 1 s 13; 1993 c 340 s 1; 1Sp1993 c 2 art 2 s 9,10; 1994 c 532 art 2 s 5; 1995 c 212 art 3 s 22-26,59; 1997 c 183 art 2 s 4,5; 1998 c 384 s 8; 1999 c 214 art 2 s 5; 1Sp2001 c 1 art 2 s 10,11

* NOTE: The amendment to subdivision 6 by Laws 2001, First *Special Session chapter 1, article 2, section 10, is effective *July 1, 2002. Laws 2001, First Special Session chapter 1, *article 2, section 30.



Section 136A.1211 Use of state grant savings.

136A.1211 Use of state grant savings.

Savings in the state grant program resulting from an increase in the maximum federal Pell grant from the anticipated level of $3,125 shall be used by the office to increase the living and miscellaneous expense allowance.

HIST: 1999 c 214 art 2 s 6



Section 136A.122 State universities; Akita campus grants.

136A.122 State universities; Akita campus grants.

The higher education services office may provide grants to Minnesota resident students participating in the Akita program. Grants must be awarded on the same basis as other state grants, except that the cost of attendance must be adjusted to incorporate the state university tuition level and the Akita fee level. An individual grant must not exceed the state grant maximum award for a student at a four-year private college.

HIST: 1Sp1993 c 2 art 2 s 11; 1995 c 212 art 3 s 59



Section 136A.124 Advanced placement and international baccalaureate grant.

136A.124 Advanced placement and international baccalaureate grant.

Subdivision 1. Establishment. Appropriations for this section must be used by the office for grants to encourage Minnesota students participating in advanced placement and international baccalaureate programs to attend a college or university in Minnesota. For enrollment beginning in the fall of 2002, the grants must be awarded to students who apply for the grant, are eligible under subdivision 2, and who enroll in an eligible institution as defined in subdivision 2 during the year following high school graduation. An institution, on behalf of the student, must request payment of the grant from the higher education services office. The grant may be used only for the costs of the actual tuition, required fees, and books in nonsectarian courses or programs. A grant under this section may be made for a maximum of two years.

Subd. 2. Eligibility. A grant must be awarded to a student scoring an average of three or higher on five or more advanced placement examinations on full-year courses or an average of four or higher on five or more international baccalaureate examinations on full-year courses. The annual amount of each grant must be based on the student's scores on the examinations and the funds available under this section.

A grant under this subdivision must not affect a recipient's eligibility for a state grant under section 136A.121.

Subd. 3. Allocation of funds. The office, in consultation with representatives of the advanced placement and international baccalaureate programs selected by the advanced placement advisory council, international baccalaureate of Minnesota (IBMN), and the department of children, families, and learning must allocate the available funds fairly between the advanced placement and international baccalaureate programs.

Subd. 4. Eligible institution. An "eligible institution" under this section is a public or private four-year degree-granting college or university or a two-year public college in Minnesota that has a credit and placement policy for either advanced placement or international baccalaureate scholarship recipients, or both. Each eligible institution must annually certify its policies to the office. The office must provide each Minnesota secondary school with a copy of the post-secondary advanced placement and international baccalaureate policies of eligible institutions.

HIST: 1Sp2001 c 1 art 2 s 12



Section 136A.125 Child care grants.

136A.125 Child care grants.

Subdivision 1. Establishment. A child care grant program is established under the supervision of the higher education services office. The program makes money available to eligible students to reduce the costs of child care while attending an eligible post-secondary institution. The office shall develop policies and adopt rules as necessary to implement and administer the program.

Subd. 2. Eligible students. An applicant is eligible for a child care grant if the applicant:

(1) is a resident of the state of Minnesota;

(2) has a child 12 years of age or younger, or 14 years of age or younger who is handicapped as defined in section 125A.02, and who is receiving or will receive care on a regular basis from a licensed or legal, nonlicensed caregiver;

(3) is income eligible as determined by the office's policies and rules, but is not a recipient of assistance from the Minnesota family investment program;

(4) has not earned a baccalaureate degree and has been enrolled full time less than ten semesters or the equivalent;

(5) is pursuing a nonsectarian program or course of study that applies to an undergraduate degree, diploma, or certificate;

(6) is enrolled at least half time in an eligible institution; and

(7) is in good academic standing and making satisfactory academic progress.

Subd. 3. Eligible institution. A Minnesota public post-secondary institution, a Minnesota private, baccalaureate degree granting college or university, or a Minnesota nonprofit two-year vocational technical school granting associate degrees is eligible to receive child care funds from the office and disburse them to eligible students.

Subd. 4. Amount and length of grants. The amount of a child care grant must be based on:

(1) the income of the applicant and the applicant's spouse;

(2) the number in the applicant's family, as defined by the office; and

(3) the number of eligible children in the applicant's family.

The maximum award to the applicant shall be $2,600 for each eligible child per academic year, except that the campus financial aid officer may apply to the office for approval to increase grants by up to ten percent to compensate for higher market charges for infant care in a community. The office shall develop policies to determine community market costs and review institutional requests for compensatory grant increases to ensure need and equal treatment. The office shall prepare a chart to show the amount of a grant that will be awarded per child based on the factors in this subdivision. The chart shall include a range of income and family size.

Subd. 4a. Rates charged. Child care providers may not charge students receiving grants under this section a rate that is higher than the rate charged to private paying clients.

Subd. 4b. Additional grants. An additional child care grant may be awarded to an applicant attending classes outside of the regular academic year who meets the requirements in subdivisions 2 and 4.

Subd. 4c. Unexpended balance. Any unexpended appropriation in the child care grant program in the first year of a biennium shall be used to augment the maximum award in subdivision 4 in the second year of the biennium.

Subd. 5. Repealed, 1995 c 212 art 3 s 60

Subd. 6. Yearly allocations to institutions. The office shall base yearly allocations on the need for funds using relevant factors as determined by the office in consultation with the institutions. Up to five percent of the money spent on students' child care awards, as determined by the office, may be used for an institution's administrative expenses related to the child care grant program. Any money designated, but not used, for this purpose must be reallocated to child care grants. An institution may carry forward or backward ten percent of its annual allocation to be used for awards in the previous or subsequent academic year.

Subd. 7. Monitoring and reallocation. The office shall establish procedures to (1) continually monitor the use of funds throughout the year; (2) identify areas of unmet need for grants; and (3) redistribute available funds in a timely manner to meet the needs of eligible recipients.

Subd. 8. Information. The office shall develop and provide information about the program to eligible post-secondary institutions, human service agencies, and potential applicants.

Subd. 9. Report. Institutions must submit reports, when requested by the office, on program activity including the number of students served, the child care costs, and the number of students on a waiting list for available funds. The reports must also include the institution's method of prioritizing applicants if insufficient funds are available.

HIST: 1989 c 293 s 28; 1991 c 356 art 8 s 9-13; 1994 c 532 art 2 s 6-9; 1994 c 647 art 8 s 26; 1995 c 212 art 3 s 27,28,59; 1997 c 85 art 4 s 4; 1997 c 183 art 2 s 6; 1998 c 397 art 11 s 3; 1999 c 159 s 25; 1999 c 214 art 2 s 7; 2000 c 489 art 11 s 4; 1Sp2001 c 1 art 2 s 13,14



Section 136A.13 Repealed, 1971 c 862 s 6

136A.13 Repealed, 1971 c 862 s 6



Section 136A.131 Accounting and records.

136A.131 Accounting and records.

Subdivision 1. Accounts. The office shall establish and maintain appropriate accounts and related records of each recipient of a grant.

Subd. 2. Rules, payment and accounting. The office shall provide by rule the method of payment of the grant awarded and prescribe a system of accounting to be kept by the institution selected by a recipient.

Subd. 3. Certification to commissioner of finance. Upon proper verification for payment of a grant, the office shall certify to the commissioner of finance the amount of the current payment to be made to the grant recipient in conformance with the rule of the office governing the method of payment.

Subd. 4. Recovery of overpayments. A recipient of a grant must reimburse the office for overpayment. The amount of reimbursement is the difference between the amount received and the amount of actual entitlement as calculated by the office after it makes its final findings under section 136A.121 and rules implemented under that section. The amount of reimbursement may include any costs or expenses, including reasonable attorney fees, incurred by the agency in collecting the debt. The reimbursement is recoverable from the recipient or the recipient's estate. The agency may institute a civil action, if necessary for recovery.

The recipient must not receive additional awards until the overpayment is recovered or the recipient is making payments under an approved plan. Additional awards for which the recipient is eligible may be used to recover an unreimbursed overpayment.

HIST: 1971 c 862 s 5; 1973 c 492 s 14; 1975 c 271 s 6; 1989 c 293 s 30; 1995 c 212 art 3 s 59



Section 136A.1311 Cash flow.

136A.1311 Cash flow.

The higher education services office may ask the commissioner of finance to lend general fund money to the grant account to ease cash flow difficulties. The higher education services office must first certify to the commissioner that there will be adequate refunds to the account to repay the loan. The commissioner shall use the refunds to make repayment to the general fund of the full amount loaned. Money necessary to meet cash flow difficulties in the state grant program is appropriated to the commissioner of finance for loans to the higher education services office.

HIST: 1991 c 356 art 8 s 14; 1995 c 212 art 3 s 59



Section 136A.1312 Financial aid administrator, professional judgment.

136A.1312 Financial aid administrator, professional judgment.

Nothing in this chapter or in the office's rules shall be interpreted as limiting the ability of student financial aid administrators, on the basis of adequate documentation, to make necessary adjustments to the cost of attendance and expected family contribution computations to allow for treatment of individual students with special circumstances, with the exception of the cost of attendance defined under section 136A.121, subdivision 6. In addition, nothing in this chapter or in the office's rules shall be interpreted as limiting the ability of the student financial aid administrator to use supplementary information about the financial status of eligible applicants with special circumstances in selecting recipients of state financial aid and determining the amount of awards. Nothing in this section precludes a financial aid administrator from establishing an appeals process for other extenuating circumstances.

HIST: 1996 c 398 s 31



Section 136A.1313 Financial aid audits.

136A.1313 Financial aid audits.

Beginning with audits for fiscal year 1996, in place of the audits provided by the office, public institutions that administer state grants under decentralized delivery may arrange for audits of state financial aid awards and tuition reciprocity recipients in conjunction with their audits for federal financial aid. Audits must be conducted in compliance with guidelines and materials prepared by the office. The office shall develop a review process including procedures for responding to audit exceptions. All other institutions under decentralized delivery may arrange for audits under this section beginning with audits for fiscal year 1997.

HIST: 1996 c 398 s 32



Section 136A.132 Repealed, 1991 c 356 art 8 s 24

136A.132 Repealed, 1991 c 356 art 8 s 24



Section 136A.133 Repealed, 1984 c 654 art 4 s 30

136A.133 Repealed, 1984 c 654 art 4 s 30



Section 136A.134 Repealed, 1Sp1993 c 2 art 2 s 26

136A.134 Repealed, 1Sp1993 c 2 art 2 s 26



Section 136A.1351 Repealed, 1990 c 591 art 4 s 9; 1991 c 356 art 8 s 24; 1995 c 234 art 8 s 48

136A.1351 Repealed, 1990 c 591 art 4 s 9; 1991 c 356 art 8 s 24; 1995 c 234 art 8 s 48



Section 136A.1352 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48

136A.1352 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48



Section 136A.1353 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48

136A.1353 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48



Section 136A.1354 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48

136A.1354 Repealed, 1990 c 591 art 4 s 9; 1995 c 234 art 8 s 48



Section 136A.1355 Renumbered 144.1494

136A.1355 Renumbered 144.1494



Section 136A.1356 Renumbered 144.1495

136A.1356 Renumbered 144.1495



Section 136A.1357 Renumbered 144.1496

136A.1357 Renumbered 144.1496



Section 136A.1358 Renumbered 144.1497

136A.1358 Renumbered 144.1497



Section 136A.1359 Repealed, 1999 c 214 art 2 s 24

136A.1359 Repealed, 1999 c 214 art 2 s 24



Section 136A.136 Repealed, 1999 c 214 art 2 s 24

136A.136 Repealed, 1999 c 214 art 2 s 24



Section 136A.14 Repealed, 1989 c 293 s 85

136A.14 Repealed, 1989 c 293 s 85



Section 136A.141 Repealed, 1989 c 293 s 85

136A.141 Repealed, 1989 c 293 s 85



Section 136A.142 Repealed, 1989 c 293 s 85

136A.142 Repealed, 1989 c 293 s 85



Section 136A.143 Repealed, 1992 c 513 art 1 s 28

136A.143 Repealed, 1992 c 513 art 1 s 28



Section 136A.144 Repealed, 1983 c 258 s 72

136A.144 Repealed, 1983 c 258 s 72



Section 136A.145 Repealed, 1983 c 258 s 72

136A.145 Repealed, 1983 c 258 s 72



Section 136A.146 Repealed, 1983 c 258 s 72

136A.146 Repealed, 1983 c 258 s 72



Section 136A.15 Definitions.

136A.15 Definitions.

Subdivision 1. For purposes of sections 136A.15 to 136A.1702, the terms defined in this section have the meanings ascribed to them.

Subd. 2. "Academic year or its equivalent" shall be as defined in the federal regulations which govern the administration of the National Vocational Student Loan Insurance Act of 1965 and title IV of the Higher Education Act of 1965.

Subd. 3. "Office" means the Minnesota higher education services office.

Subd. 4. "Director" means the director of the Minnesota higher education services office.

Subd. 5. "Province" means the Canadian province of Manitoba.

Subd. 6. "Eligible institution" means a post-secondary educational institution that either (1) is operated or regulated by this state, or (2) is operated publicly or privately in another state, is approved by the United States Secretary of Education, and, as determined by the office, maintains academic standards substantially equal to those of comparable institutions operated in this state. It also includes any institution chartered in a province.

Subd. 7. "Eligible lender" means an eligible institution, an agency or instrumentality of a state, or a financial or credit institution (including an insurance company) which is subject to examination and supervision by an agency of the state of Minnesota or of the United States.

Subd. 8. "Eligible student" means a student who is officially registered or accepted for enrollment at an eligible institution in Minnesota or a Minnesota resident who is officially registered as a student or accepted for enrollment at an eligible institution in another state or province. Eligible student, except for purposes of section 136A.1701, includes parents of an eligible student as the term "parent" is defined in the Higher Education Act of 1965, as amended, and applicable regulations. Except for the purposes of section 136A.1701, eligible student also includes students eligible for auxiliary loans as the term "auxiliary" is defined in the Higher Education Act of 1965, as amended, and applicable regulations. An eligible student, for section 136A.1701, means a student who gives informed consent authorizing the disclosure of data specified in section 136A.162, paragraph (b), to a consumer credit reporting agency.

Subd. 9. "Resident student" means a student who meets the conditions in section 136A.101, subdivision 8.

HIST: 1967 c 615 s 1; 1967 c 894 s 2; 1973 c 605 s 3,4; 1975 c 271 s 6; 1981 c 300 s 2; 1983 c 258 s 46; 1Sp1985 c 11 s 47; 1989 c 293 s 33-35; 1990 c 591 art 6 s 5; 1994 c 532 art 2 s 10; 1995 c 212 art 3 s 32,33,59



Section 136A.16 Powers and duties of office.

136A.16 Powers and duties of office.

Subdivision 1. Notwithstanding chapter 16C, the Minnesota higher education services office is designated as the administrative agency for carrying out the purposes and terms of sections 136A.15 to 136A.1702. The office may establish one or more loan programs.

Subd. 2. The office shall adopt policies and prescribe appropriate rules to carry out the purposes of sections 136A.15 to 136A.1702. The policies and rules except as they relate to loans under section 136A.1701 must be compatible with the provisions of the National Vocational Student Loan Insurance Act of 1965 and the provisions of title IV of the Higher Education Act of 1965, and any amendments thereof.

Subd. 3. The office may make loans in amounts not to exceed the maximum amount provided in the Higher Education Act of 1965 and any amendments thereof except that the limitation shall not apply to loans under section 136A.1701. The office may establish procedures determining the loan amounts for which students are eligible.

Subd. 4. The office may contract with or enter into agreements with eligible lenders for the purpose of making loans to eligible students in accordance with the policies and rules of the office.

Subd. 5. The office may contract with guarantee agencies, insurance agencies, collection agencies, or any other person, to carry out the purposes of sections 136A.15 to 136A.1702.

Subd. 6. The office shall be empowered to charge for insurance on each loan a premium, payable each year in advance. The premiums shall not be in an amount in excess of the premium in the federal regulations which govern the vocational and higher education loan program except that the limitation shall not apply to loans under section 136A.1701. Premium fees shall be available to the office without fiscal year limitation for the purposes of making loans and meeting expenses of administering the loan programs.

Subd. 7. The office may apply for, receive, accept, and disburse federal funds, as well as funds from other public and private sources, made available to the state for loans or as administrative moneys to operate student loan programs. In making application for funds, it may comply with all requirements of state and federal law and rules and regulations, and enter into the contracts necessary to enable it to receive, accept, and administer such funds.

Subd. 8. Money made available to the office that is not immediately needed for the purposes of sections 136A.15 to 136A.1702 may be invested by the office. The money must be invested in bonds, certificates of indebtedness, and other fixed income securities, except preferred stocks, which are legal investments for the permanent school fund. The money may also be invested in prime quality commercial paper that is eligible for investment in the state employees retirement fund. All interest and profits from such investments inure to the benefit of the office or may be pledged for security of bonds issued by the office or its predecessor, the Minnesota higher education coordinating board.

Subd. 9. The office may employ the professional and clerical staff the director deems necessary for the proper administration of the loan programs established and defined by sections 136A.15 to 136A.1702.

Subd. 10. Subject to its directives and review, the office may delegate to the director the responsibility for issuance of public information concerning provisions of sections 136A.15 to 136A.1702, for design of loan application forms, and for prescribing procedures for submission of applications for loans.

Subd. 11. Repealed, 1995 c 212 art 2 s 22

Subd. 12. The office shall establish and maintain appropriate accounting and related records.

Subd. 13. The office may sue and be sued.

Subd. 14. The office may sell at public or private sale, at the price or prices determined by the office, any note or other instrument or obligation evidencing or securing a loan made by the office or its predecessor, the Minnesota higher education coordinating board.

Subd. 15. The office may obtain municipal bond insurance, letters of credit, surety obligations, or similar agreements from financial institutions.

HIST: 1967 c 615 s 1; 1967 c 894 s 3; 1969 c 6 s 23; 1973 c 605 s 5,6; 1975 c 271 s 6; 1977 c 384 s 4-7; 1981 c 300 s 3-5; 1983 c 258 s 47; 1985 c 248 s 70; 1989 c 293 s 36-41; 1995 c 212 art 3 s 34,59; 1997 c 183 art 3 s 12-15; 1998 c 386 art 2 s 43



Section 136A.161 Repealed, 1983 c 258 s 72

136A.161 Repealed, 1983 c 258 s 72



Section 136A.162 Classification of data.

136A.162 Classification of data.

All data on applicants for financial assistance collected and used by the higher education services office for student financial aid programs administered by that office shall be classified as private data on individuals under section 13.02, subdivision 12. Exceptions to this classification are that:

(a) the names and addresses of program recipients or participants are public data;

(b) data on applicants may be disclosed to the commissioner of human services to the extent necessary to determine eligibility under section 136A.121, subdivision 2, clause (5); and

(c) the following data collected in the Minnesota supplemental loan program under section 136A.1701 may be disclosed to a consumer credit reporting agency only if the borrower and the cosigner give informed consent, according to section 13.05, subdivision 4, at the time of application for a loan:

(1) the lender-assigned borrower identification number;

(2) the name and address of borrower;

(3) the name and address of cosigner;

(4) the date the account is opened;

(5) the outstanding account balance;

(6) the dollar amount past due;

(7) the number of payments past due;

(8) the number of late payments in previous 12 months;

(9) the type of account;

(10) the responsibility for the account; and

(11) the status or remarks code.

HIST: 1977 c 384 s 8; 1979 c 238 s 5; 1981 c 311 s 39; 1982 c 545 s 24; 1Sp1985 c 11 s 48; 1989 c 293 s 42; 1991 c 292 art 5 s 3; 1995 c 212 art 3 s 59



Section 136A.17 Provisions for federal programs.

136A.17 Provisions for federal programs.

Subdivision 1. A student is eligible to apply for a loan under sections 136A.15 to 136A.1702 if the office finds that the student is an eligible student as defined in those sections and is eligible for a loan under federal laws and regulations governing the federal guaranteed student loan programs.

Subd. 2. The student loan programs shall be administered in compliance with title VI of the Civil Rights Act of 1964.

Subd. 3. The office may loan money upon such terms and conditions as the office may prescribe and it may acquire student loans from other lenders to facilitate the student loan programs provided for in this section.

Subd. 4. No loan shall be made in excess of the maximum provided by pertinent federal laws and regulations. The aggregate unpaid principal amount of loans to any individual student shall not exceed the maximum provided in pertinent federal laws and regulations.

Subd. 5. The office may make loans for vocational study to an individual student for a maximum of three academic years or their equivalent and loans for higher education to an individual student for a maximum of eight academic years of study or their equivalent.

Subd. 6. No loans made by the office shall be made at an annual rate of interest in excess of the maximum prescribed in the National Vocational Student Loan Insurance Act of 1965 and the Higher Education Act of 1965, and any amendments thereof.

Subd. 7. The benefits of the loan programs will not be denied any student because of the student's family income or lack of need if the student's adjusted annual family income at the time the note is executed is less than the maximum prescribed in the applicable federal regulations.

Subd. 8. The repayment procedures applicable for loans made by the office shall be consistent with federal regulations governing interest payments under the National Vocational Student Loan Insurance Act of 1965 and the Higher Education Act of 1965.

Subd. 9. The office may take, hold, and administer for any of its purposes, real property, personal property and moneys, or any interest therein, and the income therefrom, either absolutely or in trust, for any purposes of the office. The office may acquire property or moneys for such purposes by purchase or lease and by the acceptance of gifts, grants, bequests, devises or loans; and may enter into contracts with other nonprofit corporations or institutions with the same or similar purposes as will benefit and improve the operation of the office and its loan programs.

Subd. 10. The office may establish variable repayment schedules consistent with the need and anticipated income streams of borrowers. The repayment schedules shall not violate the federal laws and regulations governing federal guaranteed student loan programs.

Subd. 11. No moneys originating from state sources in the state treasury shall be made available for student loans and all student loans shall be made from moneys originating from nonstate sources.

HIST: 1967 c 894 s 4; 1973 c 605 s 7-10; 1975 c 271 s 6; 1977 c 384 s 9-14; 1978 c 706 s 52; 1981 c 300 s 6-8; 1983 c 258 s 48; 1986 c 444; 1989 c 293 s 43; 1995 c 212 art 3 s 59



Section 136A.1701 Supplemental and additional loans.

136A.1701 Supplemental and additional loans.

Subdivision 1. Establishment of program. The higher education services office may provide for programs of loans which may be made in lieu of or in addition to loans authorized under sections 136A.15 to 136A.1702 and applicable provisions of federal law as provided in this section.

Subd. 2. Purpose of program. The purpose of the loan programs under this section is to provide financial assistance for the post-secondary education of students who are eligible students whether or not such students qualify for a loan or loans under other provisions of sections 136A.15 to 136A.1702.

Loans granted to students may be used solely for educational purposes.

Subd. 3. Compliance with Civil Rights Act. The student loan programs shall be administered in compliance with title VI of the Civil Rights Act of 1964.

Subd. 4. Terms and conditions of loans. The office may loan money upon such terms and conditions as the office may prescribe. The principal amount of a loan to an undergraduate student for a single academic year shall not exceed $6,000. The aggregate principal amount of all loans made under this section to an undergraduate student shall not exceed $25,000. The principal amount of a loan to a graduate student for a single academic year shall not exceed $9,000. The aggregate principal amount of all loans made under this section to a student as a graduate student shall not exceed $40,000.

Subd. 5. Maximum loans for students. Loans made under this section or sections 136A.15 to 136A.1702 to an individual eligible student for vocational study may be made for a maximum of three academic years or their equivalent and loans made to any other individual eligible student may be made for a maximum of eight academic years or their equivalent.

Subd. 6. Rate of interest. The office shall determine the rate of interest to be charged on loans. The rate of interest on student loans however computed, shall not be subject to any provision of state law limiting the rate of interest to be charged for a loan of money.

Subd. 7. Repayment of loans. The office shall establish repayment procedures for loans made under this section, but in no event shall the period of permitted repayment exceed ten years from the eligible student's termination of the student's post-secondary academic or vocational program, or 15 years from the date of the student's first loan under this section, whichever is less.

Subd. 8. Office powers. The office may take, hold, and administer for any of its purposes, real or personal property and money, or any interest therein, and the income therefrom, either absolutely or in trust, for any purposes of the office. The office may acquire real or personal property or money for its purposes by purchase or lease and by gift, grant, bequest, devise, or loan, and may enter into contracts with profit or nonprofit corporations or institutions with the same or similar purposes as will benefit and improve the operation of the office and its loan programs.

Subd. 9. Variable repayment schedules. The office may establish variable loan repayment schedules consistent with the need and anticipated income streams of borrowers.

Subd. 9a. Appeals. The office shall develop an appeals process for recipients of loans made under this section who believe there is an unresolved error in the servicing of the loan. The office shall provide recipients with a description of the appeals process.

Subd. 10. Prohibition on use of state money. No money originating from state sources in the state treasury shall be made available for student loans under this section and all student loans shall be made from money originating from nonstate sources.

HIST: 1983 c 258 s 49; 1986 c 444; 1989 c 293 s 44-46; 1Sp1993 c 2 art 2 s 15,16; 1995 c 212 art 3 s 59



Section 136A.1702 Commission approval.

136A.1702 Commission approval.

The office shall obtain approval from the legislative advisory commission prior to taking the following actions with regard to student loan programs described in Laws 1983, chapter 258:

(1) implementing a loan program for parents and students eligible for auxiliary loans as defined in section 136A.15, subdivision 7;

(2) acquiring student loans from other lenders to facilitate student loan programs provided for in section 136A.17; and

(3) providing for programs of supplemental and additional loans as defined in section 136A.1701.

HIST: 1983 c 258 s 50; 1995 c 212 art 3 s 59



Section 136A.171 Revenue bonds; issuance; proceeds.

136A.171 Revenue bonds; issuance; proceeds.

The higher education services office may issue revenue bonds to obtain funds for loans made in accordance with the provisions of this chapter. The aggregate amount of revenue bonds, issued directly by the office, outstanding at any one time, not including refunded bonds or otherwise defeased or discharged bonds, shall not exceed $550,000,000. Proceeds from the issuance of bonds may be held and invested by the office pending disbursement in the form of loans. All interest and profits from the investments shall inure to the benefit of the office and shall be available to the office for the same purposes as the proceeds from the sale of revenue bonds including, but not limited to, costs incurred in administering loans under this chapter and loan reserve funds.

HIST: 1973 c 605 s 12; 1975 c 271 s 6; 1975 c 390 s 6; 1977 c 384 s 15; 1979 c 238 s 6; 1980 c 537 s 1; 1981 c 300 s 9; 1995 c 212 art 3 s 59; 1997 c 183 art 3 s 16



Section 136A.172 Negotiable notes; issuance; conditions.

136A.172 Negotiable notes; issuance; conditions.

The office may from time to time issue negotiable notes for the purpose of sections 136A.15 to 136A.178 and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The office may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the office or any issue thereof may contain any provisions which the office is authorized to include in any resolution or resolutions authorizing revenue bonds of the office or any issue thereof, and the office may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenue of the office, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

HIST: 1973 c 605 s 13; 1975 c 271 s 6; 1978 c 706 s 53; 1989 c 293 s 47; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.173 Negotiability; bond anticipation notes; payment; conditions.

136A.173 Negotiability; bond anticipation notes; payment; conditions.

Subdivision 1. The office may from time to time issue revenue bonds for purposes of sections 136A.15 to 136A.178 and all such revenue bonds, notes, bond anticipation notes, or other obligations of the office issued pursuant to sections 136A.15 to 136A.178 shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the office may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the office available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the office in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a bond resolution or the office may contain.

Subd. 2. The revenue bonds and notes of every issue shall be payable solely out of revenues of the office, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds.

Subd. 3. The revenue bonds may be issued as serial bonds or as term bonds, or the office, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the director of the office and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the office shall determine. Pending preparation of the definitive bonds, the office may issue interim receipts or certificates which shall be exchanged for such definite bonds.

Subd. 4. Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions which shall be part of the contract with the holders of the revenue bonds to be authorized as to:

(a) The setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(b) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds;

(c) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(d) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(e) Defining the acts or omissions to act which shall constitute a default in the duties of the office to holders of its obligations and providing the rights and remedies of such holders in the event of a default.

Subd. 5. Neither the members of the office nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Subd. 6. The office shall have power out of any funds available therefor to purchase its bonds or notes. The office may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

HIST: 1973 c 605 s 14; 1975 c 271 s 6; 1978 c 706 s 54; 1989 c 293 s 48; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73; 1997 c 183 art 3 s 17



Section 136A.174 Security for bonds.

136A.174 Security for bonds.

In the discretion of the office any revenue bonds issued under the provisions of sections 136A.15 to 136A.178 may be secured by a trust agreement by and between the office and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of laws, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the office authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledges such securities as may be required by the office. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the office may deem reasonable and proper for the security of the bondholders.

HIST: 1973 c 605 s 15; 1975 c 271 s 6; 1978 c 706 s 55; 1989 c 293 s 49; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.175 Refunding revenue bonds; proceeds; investments.

136A.175 Refunding revenue bonds; proceeds; investments.

Subdivision 1. The office is hereby authorized to provide for the issuance of revenue bonds of the office for the purpose of refunding any revenue bonds of the office then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds.

Subd. 2. The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the office, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application be placed in escrow to such purchase or retirement at maturity or redemption on such date as may be determined by the office.

Subd. 3. Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the office for use by it in any lawful manner.

Subd. 4. All such revenue bonds shall be subject to the provisions of sections 136A.15 to 136A.178 in the same manner and to the same extent as other revenue bonds issued pursuant to sections 136A.15 to 136A.178.

HIST: 1973 c 605 s 16; 1975 c 271 s 6; 1978 c 706 s 56; 1989 c 293 s 50; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.176 Bonds not state obligations.

136A.176 Bonds not state obligations.

Bonds issued under authority of sections 136A.15 to 136A.178 do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, grant to the owners or holders thereof any right to have the state levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings. The legislature intends not to appropriate money from the general fund to pay for these bonds.

HIST: 1973 c 605 s 17; 1978 c 706 s 57; 1989 c 293 s 51; 1990 c 610 art 2 s 4; 1997 c 7 art 1 s 73



Section 136A.177 Rights of bondholders.

136A.177 Rights of bondholders.

Any holder of revenue bonds issued under the provisions of sections 136A.15 to 136A.178 or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by sections 136A.15 to 136A.178 or by such resolution or trust agreement to be performed by the office or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

HIST: 1973 c 605 s 18; 1975 c 271 s 6; 1978 c 706 s 58; 1989 c 293 s 52; 1995 c 212 art 3 s 59; 1997 c 7 art 1 s 73



Section 136A.178 Legal investments; authorized securities.

136A.178 Legal investments; authorized securities.

Bonds issued by authority under the provisions of sections 136A.15 to 136A.178 are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them; it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising due care in selecting securities for purchase or investment; and provided further, that in no event shall assets of pension funds of public employees of the state of Minnesota or any of its agencies, board or subdivisions, whether publicly or privately administered, be invested in bonds issued under the provisions of sections 136A.15 to 136A.178. Such bonds are hereby constituted "authorized securities" within the meaning and for the purposes of section 50.14. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state now or may hereafter be authorized by law.

HIST: 1973 c 605 s 19; 1978 c 706 s 59; 1989 c 293 s 53; 1997 c 7 art 1 s 73



Section 136A.179 Repealed, 1996 c 310 s 1

136A.179 Repealed, 1996 c 310 s 1



Section 136A.18 Legislative finding, declaration, and directive.

136A.18 Legislative finding, declaration, and directive.

The legislature has found and hereby declares that private colleges in Minnesota have the capacity for educating significant numbers of Minnesota residents and that providing for the education of Minnesota residents in private colleges, rather than in state institutions of higher education, results in a savings of tax money. The Minnesota private colleges are encouraged to facilitate the education of significant numbers of Minnesota residents in private colleges located in Minnesota.

HIST: 1971 c 850 s 1; 1983 c 258 s 51



Section 136A.19 Repealed, 1983 c 258 s 72

136A.19 Repealed, 1983 c 258 s 72



Section 136A.20 Repealed, 1983 c 258 s 72

136A.20 Repealed, 1983 c 258 s 72



Section 136A.21 Repealed, 1983 c 258 s 72

136A.21 Repealed, 1983 c 258 s 72



Section 136A.22 Repealed, 1983 c 258 s 72

136A.22 Repealed, 1983 c 258 s 72



Section 136A.225 Repealed, 1989 c 293 s 85

136A.225 Repealed, 1989 c 293 s 85



Section 136A.23 Trustees of incorporated colleges may prescribe course of study; annual report.

136A.23 Trustees of incorporated colleges may prescribe course of study; annual report.

The trustees of any incorporated college or seminary, in addition to their other powers, may prescribe its course of study and discipline, grant such literary honors and degrees as are usually granted by similar institutions, and give suitable diplomas in evidence thereof. They may make all rules, ordinances, and bylaws necessary and proper to carry into effect its powers. They may require the treasurer and other officers and agents to give bonds. Every such college shall be subject to visitation and examination by the office, and shall annually report such information as the office deems necessary.

HIST: 1975 c 90 s 1; 1975 c 271 s 6; 1995 c 212 art 3 s 59



Section 136A.231 Education; post-secondary students; work-study programs.

136A.231 Education; post-secondary students; work-study programs.

The legislature has found and hereby declares that a state work-study program is in the best interests of the state in that such a program can (1) assist in meeting the financial needs of students (2) provide the opportunity for students to obtain valuable learning service experiences and (3) assist governmental and nonprofit service agencies by providing student assistance at low cost.

HIST: 1973 c 682 s 1; 1975 c 430 s 1



Section 136A.232 Administration; agreements with educational facilities.

136A.232 Administration; agreements with educational facilities.

The higher education services office shall develop and administer a work-study program. The office shall enter into agreements with institutions of post-secondary education.

HIST: 1973 c 682 s 2; 1975 c 271 s 6; 1975 c 430 s 2; 1995 c 212 art 3 s 59



Section 136A.233 Work-study grants.

136A.233 Work-study grants.

Subdivision 1. Allocation to institutions. The higher education services office shall allocate work-study money to eligible post-secondary institutions according to the resident full-time equivalent enrollment of all eligible post-secondary institutions that apply to participate in the program, and the amount of the allocation that an institution spent during the previous academic year. Each institution wishing to participate in the work-study program must submit, in accordance with policies and procedures established by the office, an estimate of the amount of funds needed by the institution. Any funds allocated to an institution that exceed the actual need of the institution shall be reallocated by the office to other institutions. An institution may carry forward or backward the same percentage of its initial allocation that is authorized under federal work-study provisions.

Subd. 2. Definitions. For purposes of sections 136A.231 to 136A.233, the words defined in this subdivision have the meanings ascribed to them.

(a) "Eligible student" means a Minnesota resident enrolled or intending to enroll at least half time in a degree, diploma, or certificate program in a Minnesota post-secondary institution.

(b) "Minnesota resident" means a student who meets the conditions in section 136A.101, subdivision 8.

(c) "Financial need" means the need for financial assistance in order to attend a post-secondary institution as determined by a post-secondary institution according to guidelines established by the higher education services office.

(d) "Eligible employer" means any eligible post-secondary institution, any nonprofit, nonsectarian agency or state institution located in the state of Minnesota, a handicapped person or a person over 65 who employs a student to provide personal services in or about the person's residence, or a private, for-profit employer employing a student as an intern in a position directly related to the student's field of study that will enhance the student's knowledge and skills in that field.

(e) "Eligible post-secondary institution" means any post-secondary institution eligible for participation in the Minnesota state grant program as specified in section 136A.101, subdivision 4.

(f) "Independent student" has the meaning given it in the Higher Education Act of 1965, United States Code, title 20, section 1070a-6, and applicable regulations.

(g) "Half-time" for undergraduates has the meaning given in section 136A.101, subdivision 7b, and for graduate students is defined by the institution.

Subd. 3. Payments. Work-study payments shall be made to eligible students by post-secondary institutions as provided in this subdivision.

(a) Students shall be selected for participation in the program by the post-secondary institution on the basis of student financial need.

(b) In selecting students for participation, priority must be given to students enrolled for at least 12 credits.

(c) Students will be paid for hours actually worked and the maximum hourly rate of pay shall not exceed the maximum hourly rate of pay permitted under the federal college work-study program.

(d) Minimum pay rates will be determined by an applicable federal or state law.

(e) The office shall annually establish a minimum percentage rate of student compensation to be paid by an eligible employer.

(f) Each post-secondary institution receiving money for state work-study grants shall make a reasonable effort to place work-study students in employment with eligible employers outside the institution. However, a public employer other than the institution may not terminate, lay off, or reduce the working hours of a permanent employee for the purpose of hiring a work-study student, or replace a permanent employee who is on layoff from the same or substantially the same job by hiring a work-study student.

(g) The percent of the institution's work-study allocation provided to graduate students shall not exceed the percent of graduate student enrollment at the participating institution.

(h) An institution may use up to 30 percent of its allocation for student internships with private, for-profit employers.

Subd. 4. Cooperation with local schools. Each campus using the state work study program is encouraged to cooperate with its local public elementary and secondary schools to place college work study students in activities in the schools, such as tutoring. Students must be placed in meaningful activities that directly assist students in kindergarten through grade 12 in meeting graduation standards including the profiles of learning. College students shall work under direct supervision; therefore, school hiring authorities are not required to request criminal background checks on these students under section 123B.03.

HIST: 1973 c 682 s 3; 1975 c 271 s 6; 1975 c 430 s 3; 1976 c 239 s 50; 1977 c 384 s 16; 1981 c 65 s 1; 1Sp1985 c 11 s 49; 1986 c 444; 1987 c 384 art 2 s 1; 1987 c 401 s 22,23; 1989 c 293 s 55; 1991 c 356 art 8 s 21; 1Sp1993 c 2 art 2 s 17; 1994 c 532 art 2 s 11,12; 1995 c 212 art 3 s 35,59; 1997 c 183 art 2 s 9-11; 1998 c 397 art 11 s 3



Section 136A.234 Repealed, 1Sp1993 c 2 art 2 s 26

136A.234 Repealed, 1Sp1993 c 2 art 2 s 26



Section 136A.235 Repealed, 1983 c 15 s 33

136A.235 Repealed, 1983 c 15 s 33



Section 136A.236 Repealed, 1983 c 258 s 72

136A.236 Repealed, 1983 c 258 s 72



Section 136A.237 Repealed, 1983 c 258 s 72

136A.237 Repealed, 1983 c 258 s 72



Section 136A.241 Renumbered 136G.01

136A.241 Renumbered 136G.01



Section 136A.242 Subdivisions renumbered, repealed, or no longer in effect

136A.242 Subdivision 1. Renumbered 136G.03 subd 1

Subd. 2. Renumbered 136G.03 subd 4

Subd. 3. Renumbered 136G.03 subd 5

Subd. 4. Renumbered 136G.03 subd 6

Subd. 5. Renumbered 136G.03 subd 9

Subd. 6. Renumbered 136G.03 subd 15

Subd. 7. Renumbered 136G.03 subd 16

Subd. 8. Renumbered 136G.03 subd 23

Subd. 9. Renumbered 136G.03 subd 27



Section 136A.243 Renumbered 136G.05

136A.243 Renumbered 136G.05



Section 136A.244 Renumbered 136G.07

136A.244 Renumbered 136G.07



Section 136A.245 Subdivisions renumbered, repealed, or no longer in effect

136A.245 Subdivision 1. Renumbered 136G.11 subd 1

Subd. 2. Renumbered 136G.11 subd 2

Subd. 3. Renumbered 136G.11 subd 5

Subd. 4. Renumbered 136G.11 subd 6

Subd. 5. Renumbered 136G.11 subd 7

Subd. 6. Renumbered 136G.11 subd 8



Section 136A.25 Creation.

136A.25 Creation.

A state agency known as the Minnesota higher education facilities authority is hereby created.

HIST: 1971 c 868 s 1



Section 136A.26 Memberships; officers; compensation; removal.

136A.26 Memberships; officers; compensation; removal.

Subdivision 1. Membership. The Minnesota higher education facilities authority shall consist of eight members appointed by the governor with the advice and consent of the senate, and a representative of the higher education services office.

All members to be appointed by the governor shall be residents of the state. At least two members must reside outside the metropolitan area as defined in section 473.121, subdivision 2. At least one of the members shall be a person having a favorable reputation for skill, knowledge, and experience in the field of state and municipal finance; and at least one shall be a person having a favorable reputation for skill, knowledge, and experience in the building construction field; and at least one of the members shall be a trustee, director, officer, or employee of an institution of higher education.

Subd. 1a. Private college council member. The president of the Minnesota private college council, or the president's designee, shall serve without compensation as an advisory, nonvoting member of the authority.

Subd. 2. Term; compensation; removal. The membership terms, compensation, removal of members, and filling of vacancies for authority members other than the representative of the higher education services office, and the president of the private college council, shall be as provided in section 15.0575.

HIST: 1971 c 868 s 2; 1973 c 758 s 1; 1975 c 271 s 6; 1976 c 134 s 40; 1983 c 258 s 52; 1984 c 654 art 4 s 22; 1989 c 293 s 56; 1995 c 212 art 3 s 36,37



Section 136A.27 Policy.

136A.27 Policy.

It is hereby declared that for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions of higher education within the state be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities and be enabled to refinance outstanding indebtedness incurred to provide existing facilities used for such purposes in order to preserve and enhance the utilization of facilities for purposes of higher education, to extend or adjust maturities in relation to the resources available for their payment, and to save interest costs and thereby reduce tuition, fees and charges; and that it is the purpose of sections 136A.25 to 136A.42 to provide a measure of assistance and an alternative method to enable institutions of higher education in the state to provide the facilities and structures which are sorely needed to accomplish the purposes of sections 136A.25 to 136A.42, all to the public benefit and good, to the extent and manner provided herein.

HIST: 1971 c 868 s 3; 1973 c 758 s 2



Section 136A.28 Definitions.

136A.28 Definitions.

Subdivision 1. In sections 136A.25 to 136A.42, the following words and terms shall, unless the context otherwise requires, have the meanings ascribed to them.

Subd. 2. "Authority" means the higher education facilities authority created by sections 136A.25 to 136A.42.

Subd. 3. "Project" means a structure or structures available for use as a dormitory or other student housing facility, a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, child care facility, and maintenance, storage, or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution of higher education, whether proposed, under construction, or completed, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, and shall also include landscaping, site preparation, furniture, equipment and machinery, and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended but shall not include such items as books, fuel, supplies, or other items the costs of which are customarily deemed to result in a current operating charge, and shall not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

Subd. 4. "Cost," as applied to a project or any portion thereof financed under the provisions of sections 136A.25 to 136A.42, means all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project including all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction and acquisition, provisions for reserves for principal and interest and for extensions, enlargements, additions and improvements, the cost of architectural, engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation.

Subd. 5. "Bonds," or "revenue bonds" means revenue bonds of the authority issued under the provisions of sections 136A.25 to 136A.42, including revenue refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of a participating institution for higher education or any other lawfully pledged security of a participating institution for higher education.

Subd. 6. "Institution of higher education" means a nonprofit educational institution within the state authorized to provide a program of education beyond the high school level.

Subd. 7. "Participating institution of higher education" means an institution of higher education that, under the provisions of sections 136A.25 to 136A.42, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in sections 136A.25 to 136A.42. Community colleges and technical colleges may be considered participating institutions of higher education for the purpose of financing and constructing child care facilities and parking facilities.

HIST: 1971 c 868 s 4; 1978 c 706 s 61; 1990 c 610 art 1 s 47,48; 1Sp1995 c 2 art 1 s 38



Section 136A.29 Powers; duties.

136A.29 Powers; duties.

Subdivision 1. The purpose of the authority shall be to assist institutions of higher education in the construction, financing, and refinancing of projects. The exercise by the authority of the powers conferred by sections 136A.25 to 136A.42, shall be deemed and held to be the performance of an essential public function. For the purpose of sections 136A.25 to 136A.42, the authority shall have the powers and duties set forth in subdivisions 2 to 23.

Subd. 2. The authority shall annually elect one of its members as chair, one as vice-chair, and one as secretary, as well as elect additional officers deemed necessary by the authority.

Subd. 3. The authority is authorized and empowered to appoint and employ employees as it may deem necessary to carry out its duties, determine the title of the employees so employed, and fix the salary of said employees. Employees of the authority shall participate in retirement and other benefits in the same manner that employees in the unclassified service of the higher education services office participate.

Subd. 4. By mutual agreement between the authority and the higher education services office, authority staff employees may also be members of the office staff. By mutual agreement, authority employees may be provided office space in the office of the higher education services office, and said employees may make use of equipment, supplies, and office space, provided that the authority fully reimburses the higher education services office for salaries and for space, equipment, supplies, and materials used. In the absence of such mutual agreement between the authority and the higher education services office, the authority may maintain an office at such place or places as it may designate.

Subd. 5. The authority is authorized and empowered to adopt rules for the conduct of its business.

Subd. 6. The authority is authorized and empowered to determine the location and character of any project to be financed under the provisions of sections 136A.25 to 136A.42, and to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating institution of higher education as its agent to determine the location and character of a project undertaken by such participating institution of higher education under the provisions of sections 136A.25 to 136A.42 and as the agent of the authority, to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease, as lessee or lessor, and regulate the same, and as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project. Contracts of the authority or of a participating institution of higher education to acquire or to construct, reconstruct, remodel, maintain, enlarge, alter, add to, or repair projects shall not be subject to the provisions of chapter 16C or section 574.26, or any other public contract or competitive bid law.

Subd. 7. The authority is authorized and empowered to acquire by gift or purchase and hold and mortgage real estate and interests therein and personal property to be used as a project or a part thereof.

Subd. 8. The authority is authorized and empowered to purchase, construct, reconstruct, enlarge, improve, furnish and equip and lease, sell, exchange, and otherwise dispose of projects or parts thereof.

Subd. 9. The authority is authorized and empowered to issue revenue bonds whose aggregate principal amount at any time shall not exceed $650,000,000 and to issue notes, bond anticipation notes, and revenue refunding bonds of the authority under the provisions of sections 136A.25 to 136A.42, to provide funds for acquiring, constructing, reconstructing, enlarging, remodeling, renovating, improving, furnishing, or equipping one or more projects or parts thereof.

Subd. 10. The authority is authorized and empowered to issue revenue bonds to acquire projects from or to make loans to participating institutions of higher education and thereby refinance outstanding indebtedness incurred by participating institutions of higher education to provide funds for the acquisition, construction or improvement of a facility before or after the enactment of sections 136A.25 to 136A.42, but otherwise eligible to be and being a project thereunder, whenever the authority finds that such refinancing will enhance or preserve such participating institutions and such facilities or utilization thereof for educational purposes or extend or adjust maturities to correspond to the resources available for their payment, or reduce the tuition, charges or fees imposed on students for the use of the facilities of such participating institutions of higher education or costs met by federal or state public funds, or enhance or preserve educational programs and research or the acquisition or improvement of other facilities eligible to be a project or part thereof by the participating institution of higher education. The amount of revenue bonds to be issued to refinance outstanding indebtedness of a participating institution of higher education shall not exceed the lesser of (a) the fair value of the project to be acquired by the authority from the institution or mortgaged to the authority by the institution or (b) the amount of the outstanding indebtedness including any premium thereon and any interest accrued or to accrue to the date of redemption and any legal, fiscal and related costs in connection with such refinancing and reasonable reserves, as determined by the authority. The provisions of this subdivision do not prohibit the authority from issuing revenue bonds within and charged against the limitations provided in subdivision 9 to provide funds for improvements, alteration, renovation, or extension of the project refinanced.

Subd. 11. The authority is authorized and empowered to enter into contracts and execute all instruments necessary or appropriate to carry out the purposes of sections 136A.25 to 136A.42.

Subd. 12. The authority is authorized and empowered generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof.

Subd. 13. The authority is authorized and empowered to pledge, assign, hypothecate, or otherwise encumber as security for the bonds, the rentals, revenues, and other income, charges, and moneys realized from the use, lease, sale, or other disposition of one or more projects or parts thereof as may be designated in the bond proceedings and enter into trust agreements or indentures of mortgage for the benefit of bondholders.

Subd. 14. The authority is authorized and empowered to establish rules for the use of a project or any portion thereof and to designate a participating institution of higher education as its agent to establish rules for the use of a project undertaken for such participating institution of higher education.

Subd. 15. The authority is authorized and empowered to employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation.

Subd. 16. The authority is authorized and empowered to receive and accept from any public agency loans or grants for or in aid of the acquisition, construction, or refinancing of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made.

Subd. 17. The authority is authorized and empowered to enter into appropriate arrangements with any federal or state department or agency, county, township, municipal corporation, or other political subdivision, taxing district, or public body or agency for the planning and installation of streets, roads, alleys, water supply and distribution facilities, storm and sanitary sewage collection and disposal facilities, and other necessary appurtenances to a project.

Subd. 18. The authority is authorized and empowered to purchase fire and extended coverage and liability insurance for a project, and any other insurance the authority may agree to provide under the bond proceedings. The authority is not a municipality subject to the provisions of sections 466.01 to 466.15.

Subd. 19. Before the issuance of any revenue bonds under the provisions of sections 136A.25 to 136A.42, any member or officer of the authority authorized by resolution of the authority to handle funds or sign checks of the authority shall be covered under a surety or fidelity bond in an amount to be determined by the authority. Each such bond shall be conditioned upon the faithful performance of the duties of the office of the member or officer, shall be executed by a surety company authorized to transact business in the state of Minnesota as surety. The cost of each such bond shall be paid by the authority.

Subd. 20. The authority is authorized and empowered to sell, lease, release or otherwise dispose of real and personal property or interests therein, or a combination thereof, acquired by the authority under authority of sections 136A.25 to 136A.42 and no longer needed for the purposes of such chapter or of the authority, and grant such easements and other rights in, over, under, or across a project as will not interfere with its use of such property. Such sale, lease, release, disposition, or grant may be made without competitive bidding and in such manner for such consideration as the authority in its judgment deems appropriate.

Subd. 21. The authority is authorized and empowered to make loans to any participating institution of higher education for the cost of a project in accordance with an agreement between the authority and the participating institution of higher education; provided that no such loan shall exceed the total cost of the project as determined by the participating institution of higher education and approved by the authority.

Subd. 22. The authority is authorized and empowered to charge to and apportion among participating institutions of higher education its administrative costs and expenses incurred in the exercise of the powers and duties conferred by sections 136A.25 to 136A.42.

Subd. 23. The authority is authorized and empowered to do all things necessary or convenient to carry out the purposes of sections 136A.25 to 136A.42.

HIST: 1971 c 868 s 5; 1973 c 758 s 3; 1975 c 271 s 6; 1978 c 793 s 63; 1983 c 258 s 53,54; 1984 c 544 s 89; 1985 c 248 s 70; 1986 c 444; 1989 c 293 s 57; 1992 c 513 art 1 s 16; 1992 c 545 art 1 s 1; 1995 c 212 art 3 s 59; 1997 c 183 art 3 s 18; 1998 c 386 art 2 s 44; 2000 c 260 s 20; 2000 c 386 s 1



Section 136A.30 Source of payment of expenses.

136A.30 Source of payment of expenses.

All expenses incurred in carrying out the provisions of sections 136A.25 to 136A.42, shall be payable solely from funds provided under the authority of sections 136A.25 to 136A.42, and no liability shall be incurred by the authority hereunder beyond the extent to which money shall have been provided under the provisions of sections 136A.25 to 136A.42.

HIST: 1971 c 868 s 6



Section 136A.31 Notes of the authority.

136A.31 Notes of the authority.

The authority may from time to time issue negotiable notes for the purpose of sections 136A.25 to 136A.42, and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable solely from the revenue of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

HIST: 1971 c 868 s 7



Section 136A.32 Bonds of the authority.

136A.32 Bonds of the authority.

Subdivision 1. The authority may from time to time issue revenue bonds for purposes of sections 136A.25 to 136A.42, and all such revenue bonds, notes, bond anticipation notes or other obligations of the authority issued pursuant to sections 136A.25 to 136A.42 shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution or the authority may contain.

Subd. 2. The revenue bonds and notes of every issue shall be payable solely out of revenues of the authority, subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues. Notwithstanding that revenue bonds and notes may be payable from a special fund, they shall be and be deemed to be, for all purposes, negotiable instruments, subject only to the provisions of the revenue bonds.

Subd. 3. The revenue bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The revenue bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding 50 years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definite bonds. Bonds or notes may be executed by the manual or facsimile signatures of two officers of the authority, and the facsimile of any seal adopted by the authority may be imprinted thereon, so long as the signature of either one such officer is a manual signature or as the bonds are authenticated by the manual signature of an authorized officer of a corporate trustee appointed to authenticate the bonds under a trust agreement with the authority.

Subd. 4. Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to:

(a) Pledging all or any part of the revenues of a project or projects, any revenue producing contract or contracts made by the authority with any individual partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist;

(b) The rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues;

(c) The setting aside of reserves or sinking funds, and the regulation and disposition thereof;

(d) Limitations on the right of the authority or its agent to restrict and regulate the use of the project;

(e) Limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds;

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds;

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(h) Limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority;

(i) Defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default;

(j) The mortgaging of a project and the site thereof for the purpose of securing the bondholders.

Subd. 5. Neither the members of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

Subd. 6. The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

Subd. 7. The authority may invest any bond proceeds, sinking funds or reserves in any securities authorized for investment of funds of municipalities pursuant to sections 118A.04 and 118A.05, including securities described in section 475.67, subdivision 8. In addition, such bond proceeds, sinking funds and reserves may be

(1) deposited in time deposits of any state or national bank subject to the limitations and requirements of chapter 118A; or

(2) invested in repurchase agreements with, providing for the repurchase of securities described in the preceding sentence by, a bank qualified as a depository of money of the authority, a national or state bank in the United States that is a member of the federal reserve system and whose combined capital and surplus equals or exceeds $10,000,000, or a reporting dealer to the federal reserve bank of New York. Power to make any such investment or deposit is subject to the provisions of any applicable covenant or restriction in a resolution or trust agreement of the authority.

HIST: 1971 c 868 s 8; 1973 c 758 s 4,5; 1984 c 654 art 4 s 23; 1996 c 399 art 2 s 3; 1997 c 219 s 2



Section 136A.33 Trust agreement.

136A.33 Trust agreement.

In the discretion of the authority any revenue bonds issued under the provisions of sections 136A.25 to 136A.42, may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or any portion thereof. Such trust agreement or resolution providing for the issuance of such revenue bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of laws, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing revenue bonds thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledges such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

HIST: 1971 c 868 s 9



Section 136A.34 Revenue refunding bonds.

136A.34 Revenue refunding bonds.

Subdivision 1. The authority is hereby authorized to provide for the issuance of revenue bonds of the authority for the purpose of refunding any revenue bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

Subd. 2. The proceeds of any such revenue bonds issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application be placed in escrow to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

Subd. 3. Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of the United States of America, or in certificates of deposit or time deposits secured by direct obligations of the United States of America, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

Subd. 4. The portion of the proceeds of any such revenue bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested or deposited in time deposits as provided in section 136A.32, subdivision 7.

Subd. 5. All such revenue bonds shall be subject to the provisions of sections 136A.25 to 136A.42, in the same manner and to the same extent as other revenue bonds issued pursuant to sections 136A.25 to 136A.42.

HIST: 1971 c 868 s 10; 1973 c 758 s 6



Section 136A.35 Bonds are not state obligation.

136A.35 Bonds are not state obligation.

Bonds issued under authority of sections 136A.25 to 136A.42 do not, and shall state that they do not, represent or constitute a debt or pledge of the faith and credit of the state, grant to the owners or holders thereof any right to have the state levy any taxes or appropriate any funds for the payment of the principal thereof or interest thereon. Such bonds are payable and shall state that they are payable solely from the rentals, revenues, and other income, charges, and moneys as are pledged for their payment in accordance with the bond proceedings. The legislature intends not to appropriate money from the general fund to pay for these bonds.

HIST: 1971 c 868 s 11; 1990 c 610 art 2 s 5



Section 136A.36 Revenues.

136A.36 Revenues.

The authority may fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any:

(a) To pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for;

(b) To pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of such project as the same shall become due and payable.

(c) To create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance a project or projects at one or more participating institutions of higher education without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution of higher education and for the revenue bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of revenue bonds having a subordinate lien in respect of the security herein authorized to other revenue bonds of the authority and, in such case, the authority may create separate or other similar funds in respect of such subordinate lien bonds.

HIST: 1971 c 868 s 12



Section 136A.37 Remedies of bondholders and trustees.

136A.37 Remedies of bondholders and trustees.

Any holder of revenue bonds issued under the provisions of sections 136A.25 to 136A.42, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by sections 136A.25 to 136A.42, or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

HIST: 1971 c 868 s 13



Section 136A.38 Bonds eligible for investment.

136A.38 Bonds eligible for investment.

Bonds issued by authority under the provisions of sections 136A.25 to 136A.42, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them; it being the purpose of this section to authorize the investment in such bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers; provided, however, that nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising due care in selecting securities for purchase or investment; and provide further, that in no event shall assets of pension funds of public employees of the state of Minnesota or any of its agencies, boards or subdivisions, whether publicly or privately administered, be invested in bonds issued under the provisions of sections 136A.25 to 136A.42. Such bonds are hereby constituted "authorized securities" within the meaning and for the purposes of Minnesota Statutes 1969, section 50.14. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state now or may hereafter be authorized by law.

HIST: 1971 c 868 s 14



Section 136A.39 Exemption from taxes and other restrictions.

136A.39 Exemption from taxes and other restrictions.

The exercise of the powers granted by sections 136A.25 to 136A.42, will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of sections 136A.25 to 136A.42, or upon the income therefrom.

HIST: 1971 c 868 s 15; 1983 c 213 s 8



Section 136A.40 Administration.

136A.40 Administration.

The administration of sections 136A.25 to 136A.42, shall be under the authority independent of other departments and agencies and notwithstanding chapter 16C. The authority shall not be subject to the provisions of chapter 14, including section 14.386 in connection with the adoption of any rules, rents, fees or charges or with the exercise of any other powers or duties.

HIST: 1971 c 868 s 16; 1973 c 758 s 7; 1982 c 424 s 130; 1985 c 248 s 70; 1995 c 186 s 41; 1995 c 233 art 2 s 56; 1997 c 187 art 5 s 18; 1998 c 386 art 2 s 45



Section 136A.41 Conflict of interest.

136A.41 Conflict of interest.

Notwithstanding any other law to the contrary it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of any participating institution of higher education, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, architecture firm, insurance company, construction company, or any other firm, person or corporation to serve as a member of the authority, provided such trustee, director, officer or employee shall abstain from deliberation, action and vote by the authority in each instance where the business affiliation of any such trustee, director, officer or employee is involved.

HIST: 1971 c 868 s 17; 1973 c 758 s 8



Section 136A.42 Annual report.

136A.42 Annual report.

The authority shall keep an accurate account of all of its activities and all of its receipts and expenditures and shall annually report to the higher education services office.

HIST: 1971 c 868 s 18; 1975 c 271 s 6; 1983 c 258 s 55; 1995 c 212 art 3 s 38



Section 136A.51 Repealed, 1989 c 293 s 85

136A.51 Repealed, 1989 c 293 s 85



Section 136A.52 Repealed, 1989 c 293 s 85

136A.52 Repealed, 1989 c 293 s 85



Section 136A.53 Repealed, 1989 c 293 s 85

136A.53 Repealed, 1989 c 293 s 85



Section 136A.55 Repealed, 1989 c 293 s 85

136A.55 Repealed, 1989 c 293 s 85



Section 136A.61 Policy.

136A.61 Policy.

The legislature has found and hereby declares that the availability of legitimate courses and programs leading to academic degrees offered by responsible private institutions of post-secondary education and the existence of legitimate private colleges and universities are in the best interests of the people of this state. The legislature has found and declares that the state can provide assistance and protection for persons choosing private institutions and programs, by establishing policies and procedures to assure the authenticity and legitimacy of private post-secondary education institutions and programs. The legislature has also found and declares that this same policy applies to any public post-secondary educational institution located in another state or country which offers or makes available to a Minnesota resident any course, program or educational activity which does not require the leaving of the state for its completion.

HIST: 1975 c 201 s 1; 1978 c 603 s 1



Section 136A.62 Definitions.

136A.62 Definitions.

Subdivision 1. Words, terms, and phrases. The following words, terms, and phrases shall have the meanings ascribed to them in this section for the purposes of sections 136A.61 to 136A.71.

Subd. 2. Office. "Office" means the Minnesota higher education services office.

Subd. 3. School. "School" means any individual, partnership, company, firm, society, trust, association, corporation, or any combination thereof, which (a) is, owns, or operates a private, nonprofit post-secondary education institution; (b) provides a post-secondary instructional program or course leading to a degree whether or not for profit; (c) is, owns, or operates a private, post-secondary education institution which uses the term "college", "academy", "institute" or "university" in its name; or (d) operates for profit and provides programs or courses which are intended to allow an individual to fulfill in part or totally the requirements necessary to maintain a license to practice an occupation. School shall also mean any public post-secondary educational institution located in another state or country which offers or makes available to a Minnesota resident any course, program or educational activity which does not require the leaving of the state for its completion.

Subd. 4. Degree. "Degree" means any award given by a school for completion of a program or course which is designated by the term degree, associate, bachelor, baccalaureate, masters, or doctorate, or any other award which the office shall include by rule.

Subd. 5. Records. "Records" means those school documents and files containing student data relating to academic credits, grades, degrees awarded, periods of attendance, and such other matters as the office shall determine by rule.

HIST: 1975 c 201 s 2; 1975 c 271 s 6; 1978 c 603 s 2; 1985 c 248 s 70; 1995 c 212 art 3 s 39,59



Section 136A.63 Registration.

136A.63 Registration.

All schools located within Minnesota and all schools located outside Minnesota which offer programs or courses within Minnesota shall register annually with the office.

HIST: 1975 c 201 s 3; 1975 c 271 s 6; 1978 c 603 s 3; 1995 c 212 art 3 s 59



Section 136A.64 Information.

136A.64 Information.

Subdivision 1. As a basis for registration, schools shall provide the office with such information as the office needs to determine the nature and activities of the school, including but not limited to, requirements for admission, enrollments, tuition charge, refund policies, curriculum, degrees granted, and faculty employed. The office shall have the authority to verify the accuracy of the information submitted to it by inspection or any other means it deems necessary.

Subd. 2. The office shall not disclose financial records provided to it by a school pursuant to this section except for the purpose of defending, at hearings pursuant to chapter 14, or other appeal proceedings, its decision to approve or not to approve the granting of degrees or the use of a name by the school. Section 15.17, subdivision 4, shall not apply to such records.

HIST: 1975 c 201 s 4; 1975 c 271 s 6; 1978 c 603 s 4; 1982 c 424 s 130; 1995 c 212 art 3 s 59



Section 136A.65 Approval of degrees and name.

136A.65 Approval of degrees and name.

Subdivision 1. No school subject to registration shall grant a degree unless such degree is approved by the office, nor shall any school subject to registration use the name "college," "academy," "institute" or "university" in its name without approval by the office.

Subd. 2. The office shall establish procedures for approval, including notice and an opportunity for a hearing pursuant to chapter 14 if such approval is not granted. If a hearing is requested, no disapproval shall take effect until after such hearing.

Subd. 3. A school subject to registration shall be granted approval to use the term "college," "academy," "institute" or "university" in its name whether or not it offers a program leading to a degree, if it was organized, operating and using such term in its name on or before August 1, 1975, and if it meets the other policies and standards for approval established by the office.

HIST: 1975 c 201 s 5; 1975 c 271 s 6; 1978 c 603 s 5; 1982 c 424 s 130; 1995 c 212 art 3 s 59



Section 136A.653 Exemptions.

136A.653 Exemptions.

Subdivision 1. A school that is subject to licensing by the office under chapter 141, is exempt from the provisions of sections 136A.61 to 136A.71. The determination of the office as to whether a particular school is subject to regulation under chapter 141 is final for the purposes of this exemption.

Subd. 2. Educational programs which are sponsored by a bona fide and nonprofit trade, labor, business, professional or fraternal organization, which programs are conducted solely for that organization's membership or for the members of the particular industries or professions served by that organization, and which are not available to the public on a fee basis, are exempted from the provisions of sections 136A.61 to 136A.71.

Subd. 3. Educational programs which are sponsored by a business firm for the training of its employees or the employees of other business firms with which it has contracted to provide educational services at no cost to the employees are exempted from the provisions of sections 136A.61 to 136A.71.

Subd. 4. Any school or program exempted from the provisions of sections 136A.61 to 136A.71 by the provisions of this section may voluntarily submit to the provisions of those sections.

HIST: 1978 c 603 s 6; 1Sp1993 c 2 art 2 s 18; 1995 c 212 art 3 s 59



Section 136A.657 Exemption; religious schools.

136A.657 Exemption; religious schools.

Subdivision 1. Any school or any department or branch of a school (a) which is substantially owned, operated or supported by a bona fide church or religious organization; (b) whose programs are primarily designed for, aimed at and attended by persons who sincerely hold or seek to learn the particular religious faith or beliefs of that church or religious organization; and (c) whose programs are primarily intended to prepare its students to become ministers of, to enter into some other vocation closely related to, or to conduct their lives in consonance with, the particular faith of that church or religious organization, is exempt from the provisions of sections 136A.61 to 136A.71.

Subd. 2. This exemption shall not extend to any school or to any department or branch of a school which through advertisements or solicitations represents to any students or prospective students that the school, its aims, goals, missions or purposes or its programs are different from those described in subdivision 1. This exemption shall not extend to any school which represents to any student or prospective student that the major purpose of its programs is to prepare the student for a vocation not closely related to that particular religious faith, or to provide the student with a general educational program recognized by other schools or the broader educational, business or social community as being substantially equivalent to the educational programs offered by schools or departments or branches of schools which are not exempt from sections 136A.61 to 136A.71, and rules adopted pursuant thereto.

Subd. 3. Nothing in sections 136A.61 to 136A.71, or the rules adopted pursuant thereto, shall be interpreted as permitting the office to determine the truth or falsity of any particular set of religious beliefs.

HIST: 1978 c 603 s 7; 1995 c 212 art 3 s 59



Section 136A.66 List.

136A.66 List.

The office shall maintain a list of schools authorized to grant degrees and schools authorized to use the name "college," "academy," "institute" or "university," and shall make such list available to the public.

HIST: 1975 c 201 s 6; 1975 c 271 s 6; 1995 c 212 art 3 s 59



Section 136A.67 Unauthorized representations.

136A.67 Unauthorized representations.

No school and none of its officials or employees shall advertise or represent in any manner that such school is approved or accredited by the office or state of Minnesota except that any school which is duly registered with the office, or any of its officials or employees, may represent that the school is registered with the office.

HIST: 1975 c 201 s 7; 1975 c 271 s 6; 1995 c 212 art 3 s 59



Section 136A.68 Records.

136A.68 Records.

After August 1, 1975, all schools located in this state must maintain permanent records of all students enrolled therein at any time. The office may require schools to provide a plan acceptable to the office for preserving all such records for at least ten years. The office may require that such plan include the filing of a continuous surety bond or a deposit of funds in trust in an amount not to exceed $20,000 for the purpose of preserving records after such school ceases to exist.

HIST: 1975 c 201 s 8; 1975 c 271 s 6; 1995 c 212 art 3 s 59



Section 136A.685 Private institutions; adjudication of fraud or misrepresentation.

136A.685 Private institutions; adjudication of fraud or misrepresentation.

The office shall not provide registration or degree or name approval to a school if there has been a criminal, civil, or administrative adjudication of fraud or misrepresentation in Minnesota or in another state or jurisdiction against the school or its owner, officers, agents, or sponsoring organization. Such an adjudication of fraud or misrepresentation shall be sufficient cause for the office to determine that a school:

(1) does not qualify for exemption under section 136A.657; or

(2) is not approved to grant degrees or to use the term "academy," "institute," or "university" in its name.

HIST: 1995 c 212 art 3 s 40; 1996 c 366 s 1



Section 136A.69 Fees.

136A.69 Fees.

The office shall collect reasonable registration fees that are sufficient to recover, but do not exceed, its costs of administering the registration program.

HIST: 1975 c 201 s 9; 1975 c 271 s 6; 1989 c 293 s 58; 1Sp1993 c 2 art 2 s 19; 1995 c 212 art 3 s 41



Section 136A.70 Repealed, 1Sp1993 c 2 art 2 s 26

136A.70 Repealed, 1Sp1993 c 2 art 2 s 26



Section 136A.71 Injunction.

136A.71 Injunction.

Upon application of the attorney general the district courts shall have jurisdiction to enjoin any violations of sections 136A.61 to 136A.71.

HIST: 1975 c 201 s 11



Section 136A.80 Renumbered 135A.51

136A.80 Renumbered 135A.51



Section 136A.81 Renumbered 135A.52

136A.81 Renumbered 135A.52



Section 136A.85 Repealed, 1995 c 212 art 3 s 60

136A.85 Repealed, 1995 c 212 art 3 s 60



Section 136A.86 Repealed, 1995 c 212 art 3 s 60

136A.86 Repealed, 1995 c 212 art 3 s 60



Section 136A.87 Planning information.

136A.87 Planning information.

The office shall make available to all residents from 8th grade through adulthood information about planning and preparing for post-secondary opportunities. Information must be provided to all 8th grade students and their parents by January 1 of each year about the need to plan for their post-secondary education. The office may also provide information to high school students and their parents, to adults, and to out-of-school youth. The information provided may include the following:

(1) the need to start planning early;

(2) the availability of assistance in educational planning from educational institutions and other organizations;

(3) suggestions for studying effectively during high school;

(4) high school courses necessary to be adequately prepared for post-secondary education;

(5) encouragement to involve parents actively in planning for all phases of education;

(6) information about post-high school education and training opportunities existing in the state, their respective missions and expectations for students, their preparation requirements, admission requirements, and student placement;

(7) ways to evaluate and select post-secondary institutions;

(8) the process of transferring credits among Minnesota post-secondary institutions and systems;

(9) the costs of post-secondary education and the availability of financial assistance in meeting these costs;

(10) the interrelationship of assistance from student financial aid, public assistance, and job training programs; and

(11) financial planning for education beyond high school.

HIST: 1978 c 782 s 3; 1987 c 401 s 27; 1Sp1993 c 2 art 2 s 20; 1995 c 212 art 3 s 59



Section 136A.88 Repealed, 1995 c 212 art 3 s 60

136A.88 Repealed, 1995 c 212 art 3 s 60






Chapter 136B Midwestern Board for Medical and Allied Education

Section 136B.01 Repealed, 1975 c 61 s 26

136B.01 Repealed, 1975 c 61 s 26



Section 136B.02 Repealed, 1975 c 61 s 26

136B.02 Repealed, 1975 c 61 s 26






Chapter 136C Technical Colleges; Joint Districts

Section 136C.01 Repealed, 1995 c 212 art 4 s 65

136C.01 Repealed, 1995 c 212 art 4 s 65



Section 136C.02 Repealed, 1995 c 212 art 4 s 65

136C.02 Repealed, 1995 c 212 art 4 s 65



Section 136C.03 Repealed, 1995 c 212 art 4 s 65

136C.03 Repealed, 1995 c 212 art 4 s 65



Section 136C.04 Repealed, 1995 c 212 art 4 s 65

136C.04 Repealed, 1995 c 212 art 4 s 65



Section 136C.041 Repealed, 1995 c 212 art 4 s 65

136C.041 Repealed, 1995 c 212 art 4 s 65



Section 136C.042 Repealed, 1995 c 212 art 4 s 65

136C.042 Repealed, 1995 c 212 art 4 s 65



Section 136C.043 Repealed, 1995 c 212 art 4 s 65

136C.043 Repealed, 1995 c 212 art 4 s 65



Section 136C.044 Repealed, 1995 c 212 art 4 s 65

136C.044 Repealed, 1995 c 212 art 4 s 65



Section 136C.05 Repealed, 1995 c 212 art 4 s 65

136C.05 Repealed, 1995 c 212 art 4 s 65



Section 136C.06 Repealed, 1995 c 212 art 4 s 65

136C.06 Repealed, 1995 c 212 art 4 s 65



Section 136C.07 Repealed, 1995 c 212 art 4 s 65

136C.07 Repealed, 1995 c 212 art 4 s 65



Section 136C.075 Repealed, 1995 c 212 art 4 s 65

136C.075 Repealed, 1995 c 212 art 4 s 65



Section 136C.08 Repealed, 1995 c 212 art 4 s 65

136C.08 Repealed, 1995 c 212 art 4 s 65



Section 136C.13 Repealed, 1995 c 212 art 4 s 65

136C.13 Repealed, 1995 c 212 art 4 s 65



Section 136C.15 Repealed, 1995 c 212 art 4 s 65

136C.15 Repealed, 1995 c 212 art 4 s 65



Section 136C.17 Repealed, 1995 c 212 art 4 s 65

136C.17 Repealed, 1995 c 212 art 4 s 65



Section 136C.21 Repealed, 1989 c 293 s 85

136C.21 Repealed, 1989 c 293 s 85



Section 136C.211 Repealed, 1989 c 293 s 85

136C.211 Repealed, 1989 c 293 s 85



Section 136C.212 Repealed, 1989 c 293 s 85

136C.212 Repealed, 1989 c 293 s 85



Section 136C.213 Repealed, 1989 c 293 s 85

136C.213 Repealed, 1989 c 293 s 85



Section 136C.22 Repealed, 1989 c 293 s 85

136C.22 Repealed, 1989 c 293 s 85



Section 136C.221 Repealed, 1989 c 293 s 85

136C.221 Repealed, 1989 c 293 s 85



Section 136C.222 Repealed, 1989 c 293 s 85

136C.222 Repealed, 1989 c 293 s 85



Section 136C.223 Repealed, 1989 c 293 s 85

136C.223 Repealed, 1989 c 293 s 85



Section 136C.25 Repealed, 1989 c 293 s 85

136C.25 Repealed, 1989 c 293 s 85



Section 136C.26 Subdivisions renumbered, repealed, or no longer in effect

136C.26 Subdivision 1. Repealed, 1989 c 293 s 85

Subd. 2. Repealed, 1Sp1985 c 11 s 81

Subd. 3. Repealed, 1989 c 293 s 85

Subd. 4. Repealed, 1989 c 293 s 85

Subd. 5. Repealed, 1989 c 293 s 85

Subd. 6. Repealed, 1989 c 293 s 85

Subd. 7. Repealed, 1989 c 293 s 85

Subd. 8. Repealed, 1Sp1985 c 11 s 81

Subd. 9. Repealed, 1989 c 293 s 85



Section 136C.27 Subdivisions renumbered, repealed, or no longer in effect

136C.27 Subdivision 1. Repealed, 1985 c 122 s 11

Subd. 2. Repealed, 1989 c 293 s 85



Section 136C.28 Subdivisions renumbered, repealed, or no longer in effect

136C.28 Subdivision 1. Repealed, 1989 c 293 s 85

Subd. 2. Repealed, 1989 c 293 s 85

Subd. 3. Repealed, 1Sp1985 c 11 s 81

Subd. 4. Repealed, 1Sp1985 c 11 s 81

Subd. 5. Repealed, 1Sp1985 c 11 s 81

Subd. 6. Repealed, 1Sp1985 c 11 s 81

Subd. 7. Repealed, 1Sp1985 c 11 s 81



Section 136C.29 Repealed, 1989 c 293 s 85

136C.29 Repealed, 1989 c 293 s 85



Section 136C.31 Repealed, 1995 c 212 art 4 s 65

136C.31 Repealed, 1995 c 212 art 4 s 65



Section 136C.32 Repealed, 1987 c 258 s 11

136C.32 Repealed, 1987 c 258 s 11



Section 136C.33 Subdivisions renumbered, repealed, or no longer in effect

136C.33 Subdivision 1. Repealed, 1989 c 293 s 85

Subd. 2. Repealed, 1989 c 293 s 85

Subd. 3. Repealed, 1Sp1985 c 11 s 81

Subd. 4. Repealed, 1Sp1985 c 11 s 81



Section 136C.34 Repealed, 1995 c 212 art 4 s 65

136C.34 Repealed, 1995 c 212 art 4 s 65



Section 136C.35 Repealed, 1987 c 258 s 11

136C.35 Repealed, 1987 c 258 s 11



Section 136C.36 Repealed, 1994 c 532 art 2 s 19

136C.36 Repealed, 1994 c 532 art 2 s 19



Section 136C.37 Repealed, 1Sp1985 c 11 s 81

136C.37 Repealed, 1Sp1985 c 11 s 81



Section 136C.38 Repealed, 1Sp1985 c 11 s 81

136C.38 Repealed, 1Sp1985 c 11 s 81



Section 136C.41 Repealed, 1995 c 212 art 4 s 65

136C.41 Repealed, 1995 c 212 art 4 s 65



Section 136C.411 Repealed, 1995 c 212 art 4 s 65

136C.411 Repealed, 1995 c 212 art 4 s 65



Section 136C.42 Repealed, 1989 c 271 s 36; 1989 c 293 s 85

136C.42 Repealed, 1989 c 271 s 36; 1989 c 293 s 85



Section 136C.43 Repealed, 1995 c 212 art 4 s 65

136C.43 Repealed, 1995 c 212 art 4 s 65



Section 136C.44 Repealed, 1995 c 212 art 4 s 65

136C.44 Repealed, 1995 c 212 art 4 s 65



Section 136C.50 Repealed, 1995 c 212 art 4 s 65

136C.50 Repealed, 1995 c 212 art 4 s 65



Section 136C.51 Repealed, 1995 c 212 art 4 s 65

136C.51 Repealed, 1995 c 212 art 4 s 65



Section 136C.60 Repealed, 1995 c 212 art 4 s 65

136C.60 Repealed, 1995 c 212 art 4 s 65



Section 136C.61 Repealed, 1995 c 212 art 4 s 65

136C.61 Repealed, 1995 c 212 art 4 s 65



Section 136C.62 Repealed, 1995 c 212 art 4 s 65

136C.62 Repealed, 1995 c 212 art 4 s 65



Section 136C.63 Repealed, 1995 c 212 art 4 s 65

136C.63 Repealed, 1995 c 212 art 4 s 65



Section 136C.64 Repealed, 1995 c 212 art 4 s 65

136C.64 Repealed, 1995 c 212 art 4 s 65



Section 136C.65 Repealed, 1995 c 212 art 4 s 65

136C.65 Repealed, 1995 c 212 art 4 s 65



Section 136C.66 Repealed, 1995 c 212 art 4 s 65

136C.66 Repealed, 1995 c 212 art 4 s 65



Section 136C.67 Repealed, 1995 c 212 art 4 s 65

136C.67 Repealed, 1995 c 212 art 4 s 65



Section 136C.68 Repealed, 1995 c 212 art 4 s 65

136C.68 Repealed, 1995 c 212 art 4 s 65



Section 136C.69 Repealed, 1995 c 212 art 4 s 65

136C.69 Repealed, 1995 c 212 art 4 s 65



Section 136C.70 Repealed, 1995 c 212 art 4 s 65

136C.70 Repealed, 1995 c 212 art 4 s 65



Section 136C.71 Repealed, 1995 c 212 art 4 s 65

136C.71 Repealed, 1995 c 212 art 4 s 65



Section 136C.75 Repealed, 1995 c 212 art 4 s 65

136C.75 Repealed, 1995 c 212 art 4 s 65






Chapter 136D Intermediate School Districts

Section 136D.01 Intermediate district.

136D.01 Intermediate district.

"Intermediate district" means a district with a cooperative program which has been established under Laws 1967, chapter 822, as amended; Laws 1969, chapter 775, as amended; and Laws 1969, chapter 1060, as amended, offering integrated services for secondary, post-secondary, and adult students in the areas of vocational education, special education, and other authorized services.

HIST: 1996 c 412 art 13 s 27



Section 136D.21 Listed districts, joint technical colleges.

136D.21 Listed districts, joint technical colleges.

Two or more of the independent school districts numbered 270, 271, 272, 273, 276, 277, 278, 279, 280, 281, 282, 283, 284, and 286, Hennepin county, 879, Hennepin and Wright counties, and 883, Wright county, whether or not contiguous, may enter into agreements to accomplish jointly and cooperatively the acquisition, betterment, construction, maintenance, and operation of technical colleges and the provision of facilities for and instruction in special education, and driving of motor vehicles. Each school district which becomes a party to such an agreement is hereinafter referred to as a "participating school district." The agreement may provide for the exercise of such powers by the school board of one of the school districts on behalf of and for the benefit of other school districts, or by a joint school board created as set forth in sections 136D.21 to 136D.31. If the powers are to be carried out by one of the school districts, it shall in doing so have the same powers and duties and be subject to the same limitations as are herein provided for joint school boards.

HIST: 1967 c 822 s 1; 1969 c 945 s 1; 1971 c 146 s 1; 1981 c 358 art 7 s 27; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1989 c 246 s 2



Section 136D.22 Joint school board, members, bylaws.

136D.22 Joint school board, members, bylaws.

Subdivision 1. Board. The agreement shall provide for a joint school board representing the parties to the agreement. The agreement shall specify the name of the board, the number and manner of election or appointment of its members, their terms and qualifications, and other necessary and desirable provisions.

Subd. 2. Bylaws. The board may adopt bylaws specifying the duties and powers of its officers and the meeting dates of the board, and containing such other provisions as may be usual and necessary for the efficient conduct of the business of the board.

Subd. 3. Repealed, 1994 c 647 art 6 s 42

HIST: 1967 c 822 s 2; 1984 c 463 art 7 s 53 subd 1; 1989 c 329 art 9 s 17; 1991 c 265 art 6 s 47; 1992 c 499 art 6 s 21,22



Section 136D.23 Status of joint school board.

136D.23 Status of joint school board.

Subdivision 1. Public agency. The joint school board shall be a public agency of the participating school districts and may receive and disburse federal and state funds made available to it or to the participating school districts.

Subd. 2. Liability. Except as to certificates of indebtedness or bonds issued under Minnesota Statutes 1990, section 136D.28, hereof, no participating school district shall have individual liability for the debts and obligations of the board nor shall any individual serving as a member of the board have such liability.

Subd. 3. Tax exempt. Any properties, real or personal, acquired, owned, leased, controlled, used, or occupied by the board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

HIST: 1967 c 822 s 3; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 12; 1996 c 305 art 1 s 31,32; 1996 c 412 art 13 s 28



Section 136D.24 Joint board has all powers of member districts.

136D.24 Joint board has all powers of member districts.

To effectuate the agreement, the joint school board shall have all the powers granted by law to any or all of the participating school districts.

HIST: 1967 c 822 s 4; 1984 c 463 art 7 s 53 subd 1



Section 136D.25 Agreement approval, notice, petition, referendum.

136D.25 Agreement approval, notice, petition, referendum.

Subdivision 1. Resolution. The agreement shall, before it becomes effective, be approved by a resolution adopted by the school board of each school district named therein.

Subd. 2. When effective. Each such resolution shall be published once in a newspaper published in such district, if there is one, or in a newspaper having general circulation in such district, and shall become effective 30 days after such publication, unless within such period a petition for referendum on the resolution shall be filed with the school board, signed by qualified voters of the school district equal in number to five percent of the number of voters voting at the last annual school district election. In such case the resolution shall not become effective until approved by a majority of the voters voting thereon at a regular or special election. The agreement may provide conditions under which it shall become effective even though not approved in all districts.

HIST: 1967 c 822 s 5; 1984 c 463 art 7 s 53 subd 1



Section 136D.26 District contributions, disbursements, contracts.

136D.26 District contributions, disbursements, contracts.

The participating school districts may contribute funds to the board. Disbursements shall be made by the board in accordance with sections 123B.14, 123B.143, and 123B.147. This board shall be subject to section 123B.52, subdivisions 1, 2, 3, and 5.

HIST: 1967 c 822 s 6; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 13; 1998 c 397 art 11 s 3



Section 136D.27 Repealed, 1994 c 647 art 6 s 42

136D.27 Repealed, 1994 c 647 art 6 s 42



Section 136D.28 Repealed, 1991 c 265 art 6 s 67

136D.28 Repealed, 1991 c 265 art 6 s 67



Section 136D.281 Bonds.

136D.281 Bonds.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. General law. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When the resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in said district.

Subd. 4. Referendum. The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for the intermediate district. The date of the election, the question to be submitted, and all other necessary conduct of the election shall be fixed by the intermediate school board. The election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as applicable.

If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may proceed with the sale and issuance of the bonds.

Subd. 5. General obligation bonds. The full faith, credit, and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of the obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other similar law.

Subd. 6. Levies for payment. The intermediate school board upon awarding a contract for the sale of the bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of the bonds as provided by section 475.61. The county auditor shall cause taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of the intermediate school district.

Subd. 7. Tax exempt securities. In all other respects chapter 475 shall apply and the bonds shall be deemed authorized securities within the provisions of section 50.14 and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

HIST: 1991 c 265 art 6 s 48; 1994 c 647 art 6 s 31



Section 136D.29 Term of agreement; dissolution, bond taxes.

136D.29 Term of agreement; dissolution, bond taxes.

The agreement shall state the term of its duration and may provide for the method of termination and distribution of assets after payment of all liabilities of the joint school board. No termination shall affect the obligation to continue to levy taxes required for payment of any bonds issued before termination.

HIST: 1967 c 822 s 9; 1984 c 463 art 7 s 53 subd 1; 1991 c 265 art 6 s 49



Section 136D.30 Repealed, 1991 c 265 art 6 s 67

136D.30 Repealed, 1991 c 265 art 6 s 67



Section 136D.31 Non-post-secondary programs; licensed direction.

136D.31 Non-post-secondary programs; licensed direction.

The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be post-secondary programs or services. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

HIST: 1983 c 314 art 7 s 37; 1984 c 463 art 7 s 53 subd 1



Section 136D.71 Listed districts may form intermediate district.

136D.71 Listed districts may form intermediate district.

Subdivision 1. Agreement. Notwithstanding any other law to the contrary, two or more of the independent school districts numbered 12 and 16 of Anoka county, independent school districts numbered 621, 622, 623, and 624 of Ramsey county, and independent school districts numbered 832, 833, and 834 of Washington county, are hereby authorized to enter into an agreement to establish a special intermediate school district upon majority vote of the full membership of each of the boards of the districts entering into the agreement. When such resolution has been adopted by the board of one of the districts, it shall be published once in a newspaper of general circulation in said district. If a petition for referendum on the question of said district entering into such agreement is filed with the clerk of the said board within 60 days after publication of such resolution, signed by the qualified voters of said district equal to five percent of the number of voters at the last annual school election. No board shall enter into such agreement until the question of whether the district shall enter into the agreement has been submitted to the voters of said district at a special election. Said election shall be conducted and canvassed in accordance with chapter 205A.

If a majority of the total number of votes cast on the question within said district is in favor of the question, the board of said school district may thereupon proceed to enter into an agreement to establish the special intermediate school district for purposes herein described. Such school district so created shall be known as northeastern metropolitan intermediate school district, state of Minnesota. The commissioner of children, families, and learning shall assign an appropriate identification number as provided by section 123A.56.

Subd. 2. Repealed, 1994 c 647 art 6 s 42

HIST: 1969 c 775 s 1; 1971 c 267 s 1; 1984 c 463 art 7 s 53 subd 1; 1987 c 398 art 3 s 33; 1989 c 209 art 2 s 14; 1991 c 265 art 6 s 50; 1992 c 499 art 6 s 23; 1Sp1995 c 3 art 16 s 13; 1998 c 397 art 11 s 3



Section 136D.72 Governing board.

136D.72 Governing board.

Subdivision 1. Members. The district shall be operated by a school board consisting of at least one member from each of the school districts within the special intermediate school district. Board members shall be appointed by their respective school boards. Members shall serve at the pleasure of their respective school boards and may be subject to recall by a majority vote of the school board. They shall report at least quarterly to their boards on the activities of the intermediate district.

Subd. 2. Terms. Terms of office of the members of the board shall expire on January 1. Thereafter the terms of office of board members shall be for four years commencing on January 1 of each year. If a vacancy occurs on the board, it shall be filled by the appropriate school board. A person appointed to the board shall qualify as a board member by filing with the chief executive officer thereof a written certificate of appointment from the appointing school board.

Subd. 3. Annual organizational meeting. The school board shall meet in January of each year when notified of such meeting by the chief executive officer of the intermediate school district. At the organizational meeting, the officers of the intermediate school district for the current year shall be chosen and such other organizational business as may be necessary shall be conducted.

Subd. 4. Officers, duties. The officers shall be a chair, vice-chair, clerk and treasurer, no two of whom shall be from the same school district. The chair shall preside at all meetings of the intermediate board and in the chair's absence the vice-chair shall preside. The clerk shall keep a complete record of the minutes of each meeting, and the treasurer shall be the custodian of the funds of said district. Insofar as applicable, sections 123B.09, 123B.14, 123B.143, and 123B.147 shall apply to the board and officers of said district.

Subd. 5. Voting. Each participating school district shall have at least one vote. A majority of the intermediate school district board shall be a quorum although a smaller number may adjourn from time to time. Any motion other than adjournment shall be favored by a majority of the voting power of the intermediate school board in order to prevail.

HIST: 1969 c 775 s 2; 1973 c 110 s 1; 1984 c 463 art 7 s 53 subd 1; 1986 c 444; 1989 c 329 art 9 s 18; 1991 c 265 art 6 s 51; 1992 c 499 art 6 s 24; 1Sp1997 c 4 art 4 s 24,25; 1998 c 397 art 11 s 3



Section 136D.73 Powers and duties.

136D.73 Powers and duties.

Subdivision 1. In general. The intermediate school board shall have the general charge of the business of the district, the schoolhouses, and the interest of the schools thereof.

Subd. 2. Vocational, special, other education. It shall be the duty and the function of the intermediate district to furnish to every person eligible therefor residing in any part of such district and such other resident of the state as provided by law the following:

(a) technical college facilities and instruction in vocational technical education; and

(b) facilities for and instruction in special education.

The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be post-secondary programs or services. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

Subd. 3. Repealed, 1994 c 647 art 6 s 42

Subd. 4. Contracts. The board shall employ and contract with necessary qualified teachers and administrators and may discharge the same for cause. The board may employ and discharge other necessary employees and may contract for other services deemed necessary.

Subd. 4a. Vocational program. The board shall provide an educational program for high school, post high school, and adult vocational phases of instruction.

Subd. 4b. High school program. The high school phase of its educational program shall be offered in conjunction with the comprehensive curriculum offered by each of the component school districts. Graduation shall be from the student's home high school as shall be determined by the governing body of a participating school district.

Subd. 4c. Applicable law. Insofar as applicable, sections 120A.22, subdivision 1, 120B.14, 120B.35, 121A.21, 122A.44, 122A.69, 123A.22, 123A.24, 123B.02, subdivisions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 17, 18, 19, and 20, 123B.49, 123B.51, 123B.52, 123B.88, 124D.02, 124D.09, and 124D.51 shall apply.

Subd. 5. Tuition. The board may, in its discretion, prescribe rates of tuition for attendance at its schools.

HIST: 1969 c 775 s 4; 1971 c 267 s 2; 1983 c 314 art 7 s 38; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1989 c 246 s 2; 1998 c 397 art 11 s 3; 2000 c 489 art 10 s 2



Section 136D.74 Status of intermediate board.

136D.74 Status of intermediate board.

Subdivision 1. Public agency. The intermediate school board shall be a public agency and may receive and disburse federal and state funds made available to it.

Subd. 1a. Liability. No participating school district as such shall have any individual liability for the debts or obligations of said intermediate school district nor shall any individual serving as a member of the intermediate school board have such liability.

Subd. 1b. Tax exempt. Any property, real or personal, acquired, owned, leased, used, or controlled in any way by the intermediate board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

Subd. 2. Repealed, 1991 c 265 art 6 s 67

Subd. 2a. Repealed, 1994 c 647 art 6 s 42

Subd. 2b. Repealed, 1994 c 647 art 6 s 42

Subd. 3. Repealed, 1992 c 499 art 6 s 39; 1992 c 603 s 10

Subd. 4. Repealed, 1994 c 647 art 6 s 42

HIST: 1969 c 775 s 4; 1971 c 267 s 3; 1974 c 432 s 85; 1977 c 447 art 5 s 14; 1978 c 764 s 131,132; 1984 c 463 art 7 s 53 subd 1; 1Sp1986 c 3 art 1 s 19; 1987 c 398 art 3 s 34; 1988 c 486 s 80; 1988 c 718 art 6 s 17,18; 1988 c 719 art 5 s 84; 1989 c 209 art 2 s 15; 1989 c 329 art 6 s 45; 1990 c 604 art 8 s 5,6; 1991 c 130 s 37; 1992 c 499 art 12 s 21,29



Section 136D.741 Bonds.

136D.741 Bonds.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. Chapter 475 applies. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When such resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in said district.

Subd. 4. Referendum. The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for such intermediate district. The date of such election, the question to be submitted, and all other necessary conduct of such election shall be fixed by the intermediate school board and said election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as the same may be deemed applicable.

If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may thereupon proceed with the sale and the issuance of said bonds.

Subd. 5. Payment. The full faith, credit and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of such obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other law similar thereto.

Subd. 6. Tax for. The intermediate school board upon awarding a contract for the sale of such bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of such bonds as provided by section 475.61. The county auditor shall cause such taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of said intermediate school district.

Subd. 7. Tax exempt securities. In all other respects chapter 475, shall apply and said bonds shall be deemed authorized securities within the provisions of section 50.14, and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

HIST: 1969 c 775 s 4; 1974 c 521 s 10; 1984 c 463 art 7 s 53 subd 1; 1985 c 210 art 1 s 4; 1989 c 209 art 2 s 16; 1994 c 647 art 6 s 32



Section 136D.75 Repealed, 1996 c 412 art 13 s 31

136D.75 Repealed, 1996 c 412 art 13 s 31



Section 136D.76 General district law applies; joinder, withdrawal.

136D.76 General district law applies; joinder, withdrawal.

Subdivision 1. Independent district law. As of the effective date of the creation of the special intermediate school district contemplated by this act as contained in the agreement establishing such district, the organization, operation, maintenance, and conduct of the affairs of such district shall be governed by the general laws relating to independent school districts of the state of Minnesota unless otherwise provided herein or otherwise hereafter provided by statute.

Subd. 2. Joinder. Upon approval of the majority vote of the school district board and of the intermediate school board and without the requirement for an election, independent school district No. 138 of Chisago and Isanti counties and independent school district No. 141 of Chisago and Washington counties, and any other independent school district adjoining the territory embraced in the intermediate school district may become a participant in the intermediate school district and be governed by the provisions of sections 136D.71 to 136D.76 thereafter. The net tax capacity of the property within the geographic confines of such district shall become proportionately liable for any indebtedness issued, outstanding or authorized of the intermediate school district.

Subd. 3. Repealed, 1991 c 265 art 6 s 67 subd 1; 1992 c 363 art 2 s 1; 1992 c 499 art 6 s 39; 1992 c 603 s 10

HIST: 1969 c 775 s 6; 1984 c 463 art 7 s 53 subd 1; 1988 c 719 art 5 s 84; 1989 c 329 art 13 s 20; 1991 c 265 art 6 s 52; 1992 c 499 art 6 s 26; 1996 c 305 art 1 s 139



Section 136D.77 Repealed, 1995 c 212 art 3 s 60

136D.77 Repealed, 1995 c 212 art 3 s 60



Section 136D.81 Dakota and Goodhue county districts, joint technical college.

136D.81 Dakota and Goodhue county districts, joint technical college.

Subdivision 1. Agreements. Two or more of the special school district numbered 6 and the independent school districts numbered 191, 192, 194, 195, 196, 197, 199, 200, 252, and 256, located wholly or partly in the counties of Dakota or Goodhue, whether or not contiguous, may enter into agreements to accomplish jointly and cooperatively the acquisition, betterment, construction, maintenance, and operation of technical colleges. Each school district which becomes a party to such an agreement is hereinafter referred to as a "participating school district." The agreement may provide for the exercise of such powers by the school board of one of the school districts on behalf of and for the benefit of other school districts, or by a joint school board created as set forth in sections 136D.81 to 136D.92. If the powers are to be carried out by one of the school districts, it shall in doing so have the same powers and duties and be subject to the same limitations as are herein provided for joint school boards.

Subd. 2. Repealed, 1995 c 212 art 3 s 60

HIST: 1969 c 1060 s 1; 1975 c 271 s 6; 1984 c 463 art 7 s 53 subd 1; 1987 c 258 s 12; 1988 c 718 art 7 s 54; 1989 c 246 s 2



Section 136D.82 Board, bylaws, district participation and support.

136D.82 Board, bylaws, district participation and support.

Subdivision 1. Board. The agreement shall provide for a joint school board representing the parties to the agreement. The agreement shall specify the name of the board, the number and manner of election or appointment of its members, their terms and qualifications, and other necessary and desirable provisions.

Subd. 2. Bylaws. The board may adopt bylaws specifying the duties and powers of its officers and the meeting dates of the board, and containing such other provisions as may be usual and necessary for the efficient conduct of the business of the board.

Subd. 3. Repealed, 1994 c 647 art 6 s 42

HIST: 1969 c 1060 s 2; 1984 c 463 art 7 s 53 subd 1; 1989 c 329 art 9 s 19; 1991 c 265 art 6 s 53; 1992 c 499 art 6 s 27,28



Section 136D.83 Status of joint school board.

136D.83 Status of joint school board.

Subdivision 1. Public agency. The joint school board shall be a public agency of the participating school districts and may receive and disburse federal and state funds made available to it or to the participating school districts.

Subd. 2. Liability. Except as to certificates of indebtedness or bonds issued under Minnesota Statutes 1990, section 136D.89, hereof, no participating school district shall have individual liability for the debts and obligations of the board nor shall any individual serving as a member of the board have such liability.

Subd. 3. Tax exempt. Any properties, real or personal, acquired, owned, leased, controlled, used, or occupied by the board for its purposes shall be exempt from taxation by the state or any of its political subdivisions.

HIST: 1969 c 1060 s 3; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 15; 1996 c 305 art 1 s 33,34; 1996 c 412 art 13 s 29



Section 136D.84 Joint board has all powers of member districts.

136D.84 Joint board has all powers of member districts.

To effectuate the agreement, the joint school board shall have all the powers granted by law to any or all of the participating school districts.

HIST: 1969 c 1060 s 4; 1984 c 463 art 7 s 53 subd 1



Section 136D.85 Agreement approval, notice, petition, referendum.

136D.85 Agreement approval, notice, petition, referendum.

Subdivision 1. Resolution. The agreement shall, before it becomes effective, be approved by a resolution adopted by the school board of each school district named therein.

Subd. 2. When effective. Each such resolution shall be published once in a newspaper published in such district, if there is one, or in a newspaper having general circulation in such district, and shall become effective 30 days after such publication, unless within such period a petition for referendum on the resolution shall be filed with the school board, signed by qualified voters of the school district equal in number to five percent of the number of voters voting at the last annual school district election. In such case the resolution shall not become effective until approved by a majority of the voters voting thereon at a regular or special election. The agreement may provide conditions under which it shall become effective even though not approved in all districts.

HIST: 1969 c 1060 s 5; 1984 c 463 art 7 s 53 subd 1



Section 136D.86 District contributions, disbursements, contracts.

136D.86 District contributions, disbursements, contracts.

The participating school districts may contribute funds to the board. Disbursements shall be made by the board in accordance with sections 123B.14, 123B.143, and 123B.147. This board shall be subject to section 123B.52, subdivisions 1, 2, 3, and 5.

HIST: 1969 c 1060 s 6; 1984 c 463 art 7 s 53 subd 1; 1994 c 647 art 13 s 16; 1998 c 397 art 11 s 3



Section 136D.87 Repealed, 1994 c 647 art 6 s 42

136D.87 Repealed, 1994 c 647 art 6 s 42



Section 136D.88 Bonds.

136D.88 Bonds.

Subdivision 1. Purpose. The intermediate school board, acting in its own behalf, may issue bonds for the acquisition and betterment of school facilities or equipment or for the funding or refunding of outstanding bonds, warrants, orders, or certificates of indebtedness.

Subd. 2. General law. Chapter 475 shall be applicable in all respects.

Subd. 3. Resolution. The purpose and the amount of any borrowing shall first be approved by resolution of the school board of the intermediate school district. When the resolution has been adopted by the intermediate school board it shall be published once in a newspaper of general circulation in the district.

Subd. 4. Referendum. The intermediate school board shall not sell and issue bonds for acquisition or betterment purposes until the question of their issuance has been submitted to the voters of the intermediate school district at a special election held in and for the intermediate district. The date of the election, the question to be submitted, and all other necessary conduct of the election shall be fixed by the intermediate school board. The election shall be conducted and canvassed under the direction of the intermediate school board in accordance with chapter 205A, insofar as applicable.

If a majority of the total number of votes cast on the question within the intermediate school district is in favor of the question, the intermediate school board may thereupon proceed with the sale and issuance of the bonds.

Subd. 5. General obligation bonds. The full faith, credit, and unlimited taxing powers of the intermediate school district shall be pledged to the payment of all bonds and certificates of indebtedness, and none of the obligations shall be included in the net debt of any participating school district as defined by section 475.51, subdivision 4, or any other similar law.

Subd. 6. Levies for payment. The intermediate school board upon awarding a contract for the sale of the bonds shall certify to the county auditor or county auditors the years and amounts of taxes required to be levied for the payment of the bonds as provided by section 475.61. The county auditor shall cause taxes to be spread in each year until bonds and interest have been paid upon all of the assessable, taxable valuation of the intermediate school district.

Subd. 7. Tax exempt securities. In all other respects chapter 475 shall apply and the bonds shall be deemed authorized securities within the provisions of section 50.14, and shall be deemed instruments of a public governmental agency.

Subd. 8. Expiration. The intermediate school board may not issue bonds under this section after July 1, 1994.

HIST: 1991 c 265 art 6 s 54; 1994 c 647 art 6 s 33



Section 136D.89 Repealed, 1991 c 265 art 6 s 67

136D.89 Repealed, 1991 c 265 art 6 s 67



Section 136D.90 Dissolution, bond taxes.

136D.90 Dissolution, bond taxes.

Subdivision 1. Term of agreement and termination. The agreement shall state the term of its duration and may provide for the method of termination and distribution of assets after payment of all liabilities of the joint school board. No termination shall affect the obligation to continue to levy taxes required for payment of any bonds issued before termination.

Subd. 2. Repealed, 1992 c 363 art 2 s 2; 1992 c 499 art 6 s 39; 1992 c 603 s 10

HIST: 1969 c 1060 s 10; 1984 c 463 art 7 s 53 subd 1; 1991 c 265 art 6 s 55



Section 136D.91 Repealed, 1991 c 265 art 6 s 67

136D.91 Repealed, 1991 c 265 art 6 s 67



Section 136D.92 Non-post-secondary programs, licensed direction.

136D.92 Non-post-secondary programs, licensed direction.

Subdivision 1. Programs. The board may also provide any other educational programs or other services requested by a participating district. However, these programs and services may not be post-secondary programs or services.

Subd. 2. Direction. Academic offerings shall be provided only under the direction of properly licensed academic supervisory personnel.

HIST: 1983 c 314 art 7 s 39; 1984 c 463 art 7 s 53 subd 1



Section 136D.93 Other membership and powers.

136D.93 Other membership and powers.

In addition to the districts listed in sections 136D.21, 136D.71, and 136D.81, the agreement of an intermediate school district established under this chapter may provide for the membership of other school districts and cities, counties, and other governmental units as defined in section 471.59. In addition to the powers listed in sections 136D.25, 136D.73, and 136D.84, an intermediate school board may provide the services defined in section 123A.21, subdivisions 7 and 8.

HIST: 1Sp1995 c 3 art 9 s 37; 1998 c 397 art 11 s 3



Section 136D.94 Refunding bonds.

136D.94 Refunding bonds.

Sections 136D.281, subdivision 8, 136D.741, subdivision 8, and 136D.88, subdivision 8, do not apply to bonds issued solely for refunding purposes.

HIST: 1996 c 412 art 5 s 13; 1997 c 7 art 1 s 74






Chapter 136E Higher Education Board

Section 136E.01 Renumbered 136F.02

136E.01 Renumbered 136F.02



Section 136E.02 Renumbered 136F.03

136E.02 Renumbered 136F.03



Section 136E.021 Renumbered 136F.04

136E.021 Renumbered 136F.04



Section 136E.03 Renumbered 136F.05

136E.03 Renumbered 136F.05



Section 136E.04 Subdivisions renumbered, repealed, or no longer in effect

136E.04 Subdivision 1. Renumbered 136F.06 subdivision 1

Subd. 1a. Renumbered 136F.06 subd 2

Subd. 2. Repealed, 1995 c 212 art 4 s 65

Subd. 3. Repealed, 1995 c 212 art 4 s 65

Subd. 4. Repealed, 1995 c 212 art 4 s 65

Subd. 4a. Renumbered 136F.06 subd 3

Subd. 5. Repealed, 1995 c 212 art 4 s 65

Subd. 6. Repealed, 1995 c 212 art 4 s 65

Subd. 7. Repealed, 1995 c 212 art 4 s 65

Subd. 8. Renumbered 136F.47



Section 136E.041 Renumbered 136F.07

136E.041 Renumbered 136F.07



Section 136E.05 Renumbered 136F.52

136E.05 Renumbered 136F.52



Section 136E.31 Renumbered 136F.41

136E.31 Renumbered 136F.41



Section 136E.395 Repealed, 1995 c 212 art 4 s 65

136E.395 Repealed, 1995 c 212 art 4 s 65



Section 136E.525 Renumbered 136F.22

136E.525 Renumbered 136F.22



Section 136E.60 Renumbered 136F.44

136E.60 Renumbered 136F.44



Section 136E.692 Subdivisions renumbered, repealed, or no longer in effect

136E.692 Subdivision 1. Renumbered 136F.64 subdivision 1

Subd. 2. Renumbered 136F.64 subd 2

Subd. 3. Renumbered 136F.64 subd 3

Subd. 4. Repealed, 1995 c 212 art 4 s 65






Chapter 136F Minnesota State Colleges and Universities

Section 136F.01 Definitions.

136F.01 Definitions.

Subdivision 1. Scope. For the purpose of this chapter, the following terms have the meanings given them.

Subd. 2. Board or board of trustees. "Board" or "board of trustees" means the board of trustees of the Minnesota state colleges and universities.

Subd. 3. Chancellor. "Chancellor" means the chancellor of the Minnesota state colleges and universities.

Subd. 4. State colleges and universities. "State colleges and universities" means Minnesota state colleges and universities governed by the board of trustees.

Subd. 5. Student activities. "Student activities" means lectures, concerts, and other functions contributing to the mental, moral, and cultural development of the student body and community in which they live, athletic activities, including intercollegiate contests, forensics, dramatics, and such other activities of any nature as in the opinion of the board contribute to the educational, cultural, or physical well being of the student body.

HIST: 1995 c 212 art 4 s 3



Section 136F.02 Board of trustees of the Minnesota state colleges and universities.

136F.02 Board of trustees of the Minnesota state colleges and universities.

Subdivision 1. Membership. The board consists of 15 members appointed by the governor with the advice and consent of the senate. At least one member of the board must be a resident of each congressional district. Three members must be students who are enrolled at least half time in a degree, diploma, or certificate program or have graduated from an institution governed by the board within one year of the date of appointment. The student members shall include: one member from a community college, one member from a state university, and one member from a technical college. The remaining members must be appointed to represent the state at large.

Subd. 2. Term; compensation; removal; vacancies. The compensation, removal of members, and filling of vacancies on the board are as provided in section 15.0575. Members are appointed for a term of six years, except that the term of each of the student members is two years. Terms end on June 30, except that members may serve until their successors are appointed.

Subd. 3. Board administration. The board shall elect a chair and other officers as it may desire. It shall determine its meeting dates and places.

HIST: 1991 c 356 art 9 s 2; 1994 c 532 art 7 s 2,3; 1995 c 212 art 4 s 5,64; 1999 c 214 art 2 s 11



Section 136F.03 Board of trustees of the Minnesota state colleges and universities candidate advisory council.

136F.03 Board of trustees of the Minnesota state colleges and universities candidate advisory council.

Subdivision 1. Purpose. A candidate advisory council for the board of trustees of the Minnesota state colleges and universities shall assist the governor in determining criteria for, and identifying and recruiting qualified candidates for, nonstudent membership on the board.

Subd. 2. Membership. The advisory council consists of 24 members. Twelve members are appointed by the subcommittee on committees of the committee on rules and administration of the senate. Twelve members are appointed by the speaker of the house of representatives. No more than one-third of the members appointed by each appointing authority may be current or former legislators. No more than two-thirds of the members appointed by each appointing authority may belong to the same political party; however, political activity or affiliation is not required for the appointment of a member. Geographical representation must be taken into consideration when making appointments. Section 15.0575 governs the advisory council, except that the members must be appointed to six-year terms.

Subd. 3. Duties. The advisory council shall:

(1) develop a statement of the selection criteria to be applied and a description of the responsibilities and duties of a member of the board and shall distribute this to potential candidates; and

(2) for each position on the board, identify and recruit qualified candidates for the board, based on the background and experience of the candidates, and their potential for discharging the responsibilities of a member of the board.

Subd. 4. Recommendations. The advisory council shall recommend at least two and not more than four candidates for each seat. By April 15 of each even-numbered year, the advisory council shall submit its recommendations to the governor. The governor is not bound by these recommendations.

Subd. 5. Support services. The legislative coordinating commission shall provide administrative and support services for the advisory council.

HIST: 1991 c 356 art 9 s 3; 1994 c 532 art 7 s 4; 1995 c 212 art 4 s 6-8,64



Section 136F.04 Student board member selection.

136F.04 Student board member selection.

Subdivision 1. Responsibility. Notwithstanding section 136F.03, the state university student association and the state college student association shall each have the responsibility for recruiting, screening, and recommending qualified candidates for their student members of the board.

Subd. 2. Criteria. After consulting with the board of trustees candidate advisory council, the student associations shall jointly develop a statement of the selection criteria to be applied to potential candidates.

Subd. 3. Recruiting and screening. Each student association shall develop processes for identifying and recruiting qualified candidates and for screening those candidates.

Subd. 4. Recommendations. Each student association shall recommend at least two and not more than four candidates for its student member. By January 2 of the year in which its members' term expires, each student association shall submit its recommendations to the governor. The governor is not bound by these recommendations.

HIST: 1994 c 532 art 7 s 5; 1995 c 212 art 4 s 9,64; 1999 c 214 art 2 s 12



Section 136F.05 Missions.

136F.05 Missions.

The mission of the board is to provide programs of study that meet the needs of students for occupational, general, baccalaureate, and graduate education. The state universities, community colleges, and technical colleges shall have distinct missions as provided in section 135A.052, subdivision 1. Within that statutory definition and subject to the approval of the board, each community college, state university, and technical college may develop its own distinct campus mission. The board shall develop administrative arrangements that make possible the efficient use of the facilities and staff of the technical colleges, community colleges, and state universities for providing these several different programs of study, so that students may have the benefit of improved and broader course offerings, ease of transfer among schools and programs, integrated course credit, coordinated degree programs, and coordinated financial aid. In carrying out the merger of the three separate systems, the board shall control administrative costs by eliminating duplicative administrative positions and course offerings.

HIST: 1991 c 356 art 9 s 4; 1Sp1993 c 2 art 9 s 3; 1994 c 532 art 7 s 6; 1995 c 212 art 4 s 63



Section 136F.06 Powers and duties.

136F.06 Powers and duties.

Subdivision 1. General authority. The board shall possess all powers necessary to govern the state colleges and universities and all related property. Those powers shall include, but are not limited to, those enumerated in this section. The board shall prescribe conditions of admission, set tuition and fees, approve programs of study and requirements for completion of programs, approve the awarding of appropriate certificates, diplomas, and degrees, enter into contracts and other agreements, and adopt suitable policies for the institutions it governs. To the extent practicable in protecting statewide interests, the board shall provide autonomy to the campuses while holding them accountable for their decisions. Sections 14.01 to 14.47 do not apply to policies and procedures of the board.

Subd. 2. Governance authority. The board shall have the authority needed to operate and govern the state colleges and universities unless otherwise directed or prohibited by law. The board is responsible for its operations and necessary decisions unless these are specifically delegated by law to a state department or agency.

Subd. 3. Office location. Notwithstanding chapter 16B, the board may select the location for its central office.

HIST: 1991 c 356 art 9 s 5; 1Sp1993 c 2 art 9 s 4; 1994 c 572 s 2; 1995 c 212 art 4 s 10-12,64; 1996 c 398 s 33,34



Section 136F.07 Chancellor.

136F.07 Chancellor.

The board shall appoint a chancellor who shall serve in the unclassified service. The chancellor shall possess powers and perform duties as delegated by the board. The board shall set the salary of the chancellor according to section 15A.081, subdivision 7c.

HIST: 1995 c 212 art 4 s 13; 2Sp1997 c 3 s 18; 1Sp2001 c 10 art 2 s 59



Section 136F.10 Designation.

136F.10 Designation.

The following are designated as the Minnesota state colleges and universities: the community colleges located at Austin, Bloomington, Brainerd, Brooklyn Park, Cloquet, Coon Rapids, Ely, Fergus Falls, Grand Rapids, Hibbing, International Falls, Inver Grove Heights, Minneapolis, Rochester, Thief River Falls, Virginia, White Bear Lake, Willmar, and Worthington; the community college centers located at Cambridge and Duluth; the state universities located at Bemidji, Mankato, Marshall, Moorhead, St. Cloud, Winona, and the Twin Cities metropolitan area; and the technical colleges located at Alexandria, Albert Lea, Anoka, Austin, Bemidji, Brainerd, Brooklyn Park, Canby, Detroit Lakes, Duluth, East Grand Forks, Eden Prairie, Eveleth, Faribault, Granite Falls, Hibbing, Hutchinson, Jackson, Minneapolis, Mahtomedi, Moorhead, North Mankato, Pine City, Pipestone, Red Wing, Rochester, Rosemount, St. Cloud, St. Paul, Staples, Thief River Falls, Wadena, Willmar, and Winona.

HIST: 1995 c 212 art 4 s 14



Section 136F.11 Changes in designation and status of educational institutions.

136F.11 Changes in designation and status of educational institutions.

Educational institutions heretofore known and described as state normal schools and state teachers colleges as designated in Minnesota Statutes have been redesignated as state universities. All property of the Duluth State College has been transferred and all obligations of the college have been assumed by the regents of the University of Minnesota in accordance with Minnesota Statutes 1974, section 137.13, and this college is now part of the university. The Southwest State University has been established in accordance with the provisions of Minnesota Statutes 1976, section 136.016.

HIST: 1957 c 576 s 1; 1965 c 331 s 2; 1975 c 321 s 2; 1982 c 424 s 35; 1995 c 212 art 4 s 64



Section 136F.12 Fond du Lac campus.

136F.12 Fond du Lac campus.

The Fond du Lac campus has a unique mission among two-year colleges to serve the lower division general education needs in Carlton and south St. Louis counties, and the education needs of American Indians throughout the state and especially in northern Minnesota. Accordingly, while the college is governed by the board of trustees, its governance is accomplished in conjunction with the board of directors of Fond du Lac tribal college.

HIST: 1995 c 212 art 4 s 15; 1996 c 398 s 35



Section 136F.13 Metropolitan State University.

136F.13 Metropolitan State University.

Subdivision 1. Operation. The board shall operate an educational program for a state university center as organized in the seven-county metropolitan area. The center may operate in facilities acquired through the commissioner of administration by gift or lease. The faculty and staff shall provide assistance in developing curricular and educational programs for the university.

Subd. 2. Repealed, 1Sp2001 c 1 art 2 s 29

HIST: 1976 c 163 s 9; 1995 c 212 art 4 s 64; 1Sp2001 c 1 art 2 s 15



Section 136F.14 Campus merger or reorganization.

136F.14 Campus merger or reorganization.

The board may merge or reorganize campuses or centers for the purpose of increased efficiency, use of personnel, placement of programs, student access, and other needs as determined by the board. The board shall report its action to the legislature.

HIST: 1995 c 212 art 4 s 16



Section 136F.16 Campus establishment.

136F.16 Campus establishment.

Subdivision 1. New state colleges and universities. A new state college or university shall be established only by specific legislation. For the purposes of this subdivision, campuses or centers that are merged or reorganized under section 136F.14 are not new state colleges or universities.

Subd. 2. Campus or center site. The board may determine the exact location and site for each campus or center.

Subd. 3. Off-campus sites. The board shall not establish off-campus centers or other permanent sites to provide academic programs, courses, or student services without authorizing legislation. For the purposes of this subdivision, the campus of Metropolitan State University is the seven-county metropolitan area. This section does not apply to sites set up specifically for the delivery of courses and programs through telecommunications.

HIST: 1995 c 212 art 4 s 17; 1996 c 398 s 36



Section 136F.18 Campus closing.

136F.18 Campus closing.

The board may close a campus or center under its jurisdiction according to policies adopted by the board. Prior to closing a campus or center, the board shall hold a public hearing on the issue in the area which would be affected by the closing. At the hearing affected persons shall have an opportunity to present testimony.

HIST: 1995 c 212 art 4 s 18; 1996 c 398 s 37



Section 136F.20 Student health.

136F.20 Student health.

Subdivision 1. Health service. The board shall offer health services for students at each state university and may offer health services for students at each state college. The health services may be offered either on campus or in the nearby community. The board may charge each student a health service fee set by the board. The fees shall be used to maintain the health service and equip and construct facilities. The fee may be used to contract for health, medical, and hospitalization insurance for students. The fees shall be deposited in an activity fund and are annually appropriated to the board for the purposes of this subdivision. Each state college and university shall provide an annual financial accounting of the health service money to the board.

Subd. 2. Health benefits. The board may contract for hospital benefits coverage and medical benefits coverage for students in the state colleges and universities in the same manner as authorized by section 43A.23 for state employees.

HIST: 1995 c 212 art 4 s 19



Section 136F.22 Student associations.

136F.22 Student associations.

Subdivision 1. Statewide. The board shall recognize one statewide student association for the state universities and one for the community and technical colleges. Each campus student association shall be affiliated with its statewide student association and all students enrolled on those campuses shall be members of their respective statewide association.

Subd. 2. Fees. Each statewide association shall set its fees to be collected by the board and shall submit any changes in its fees to the board for review. The board may revise or reject the fee change. Fees must be collected by each state college and university and shall be credited to each association's account to be spent as determined by that association.

Subd. 3. Consolidation. Changes may be made to student associations located on community college, state university, technical college, or consolidated colocated campuses with the approval of the students of each affected campus.

HIST: 1994 c 532 art 7 s 7; 1995 c 212 art 2 s 7; art 4 s 20,21,64; 1999 c 214 art 2 s 13



Section 136F.23 Student associations; purchasing authority.

136F.23 Student associations; purchasing authority.

Notwithstanding chapter 16A or 16C, the student associations recognized by the board of trustees of the Minnesota state colleges and universities may purchase goods or materials through state purchasing authority for the ordinary day-to-day operations of the associations. The student associations must be nonprofit 501(c)(3) organizations in order to qualify for this authority. The department of administration may require that the purchase documents be approved by appropriate officials in the board's central office.

HIST: 1995 c 212 art 4 s 22; 1998 c 386 art 2 s 46



Section 136F.24 Legal counseling and service program; funding.

136F.24 Legal counseling and service program; funding.

Notwithstanding section 8.06, or any other law or rule to the contrary, the official campus student association at each state college or university may fund a program to provide legal counseling and services to students of the state college or university. The money shall be from an account of the state college and university activity funds allocated to the student associations or other money assigned to them.

HIST: 1995 c 212 art 4 s 23



Section 136F.25 Absence for chemical abuse treatment.

136F.25 Absence for chemical abuse treatment.

If a student is absent from a state college or university to participate in a chemical abuse treatment program licensed by the state, the student, upon request, shall remain on the roll in the educational program of the state college or university in which the student is enrolled, according to policies adopted by the board.

HIST: 1995 c 212 art 4 s 24



Section 136F.28 Southwest Asia veterans; technical colleges.

136F.28 Southwest Asia veterans; technical colleges.

Subdivision 1. Grants. A Southwest Asia veteran who enrolls in a technical college program, and who is a Minnesota resident whose entire education has not included completion of at least one technical college program is eligible for a state grant of $500 per year if the veteran has GI Montgomery bill benefits, or $1,000 per year if the veteran does not have GI Montgomery bill benefits, until the veteran has completed the lesser of (1) 115 credits in a technical college program, or (2) one technical college program. The grant is based on full-time attendance and shall be prorated if the student is attending less than full time. To be eligible for the tuition relief, a veteran who is discharged before July 1, 1993, must enroll in a technical college by July 1, 1995, and a veteran who is discharged on or after July 1, 1993, must enroll in a technical college within two years of the date of discharge. All veterans enrolled under this program must maintain a minimum of six credits per quarter. Total grants may not exceed the available appropriation.

Subd. 2. Definitions. For the purpose of this section, the following terms have the meaning given to them:

(a) "Southwest Asia veteran" means a person who:

(1) served in the active military service in any branch of the armed forces of the United States any time between August 1, 1990, and February 27, 1992;

(2) became eligible for the Southwest Asia Service Medal as a result of the service;

(3) was a Minnesota resident at the time of induction into the armed forces and for the one year immediately preceding induction; and

(4) has been separated or discharged from active military service under conditions other than dishonorable.

(b) "Technical college" means a technical college or consolidated community technical college under the governance of the Minnesota state colleges and universities.

HIST: 1995 c 212 art 4 s 25; 1997 c 183 art 3 s 19



Section 136F.30 Courses and programs.

136F.30 Courses and programs.

The board shall review and approve or disapprove campus proposals for adding, deleting, or substantially changing programs of study, including graduate and undergraduate academic programs, training in professional, semiprofessional, and technical fields, and adult education. The board shall avoid duplicate program offerings. The board may initiate activities to close programs. The board shall place a high priority on ensuring the transferability of credit.

HIST: 1995 c 212 art 4 s 26; 1996 c 398 s 38



Section 136F.32 Degrees; diplomas; certificates.

136F.32 Degrees; diplomas; certificates.

Subdivision 1. Approval. The board may approve awarding of appropriate certificates, diplomas, or degrees to persons who complete a prescribed curriculum.

Subd. 2. Technical and consolidated technical colleges. (a) A technical college or consolidated technical community college shall offer students the option of pursuing diplomas and certificates in each technical education program, unless the board determines that a degree is the only acceptable credential for career entry in a specific field. All vocational and technical credits earned for a diploma or certificate shall be applicable toward any available degree in the same program.

(b) Certificates and diplomas are credentials that demonstrate competence in a vocational or technical area and, therefore, may include a general education component only as part of an articulation agreement or to meet occupational requirements as established by the trade or profession, or by the program advisory committee. Students shall be provided with applied training in general studies as necessary for competence in the program area. Students who have earned a certificate or diploma may earn a degree in the same field if they complete the general education and other degree requirements.

Subd. 3. Assessment. To reduce barriers to enrollment and to train a skilled workforce, students may be assessed for skills necessary for competency in a technical or vocational field as part of their program. The results of standardized assessment tests shall not prohibit enrollment in a student's certificate or diploma program.

HIST: 1995 c 212 art 4 s 27; 1997 c 183 art 3 s 20; 1999 c 214 art 2 s 14,15



Section 136F.36 Technical college carpentry program construction authority.

136F.36 Technical college carpentry program construction authority.

Subdivision 1. Authority to acquire, develop, and sell real property for instructional purposes. For the purpose of instructional construction by technical colleges, the board may build, sell, or transfer personal property and may purchase or otherwise acquire real property that it does not intend to use as a permanent educational site. The board may, upon the terms and conditions it sets, develop, sell, transfer, or otherwise dispose of real property acquired under this section. A sale, transfer, or other disposition must be at fair market value. For purposes of this section, a sale price resulting from public bidding, public auction, or negotiations between unrelated parties acting in their self-interest is fair market value. Where real property acquired under this section cannot be sold, the board may lease the real property under the terms and conditions it sets. The board may also contract for the use of real property it does not own. Where the board makes improvements to real property it does not own, the landowner may compensate the board for the fair market value, nominal consideration, or without consideration as may be agreed on between the parties, of the board's contribution to the improvements. No other authorizing legislation or legislative approval is required for an acquisition, improvement, or sale under this section. Proceeds from the sale, lease, or improvement of real property under this section are appropriated to the board.

Subd. 2. Exemptions. The sale requirements of chapters 92 and 94 do not apply to this section. The board shall develop policies for leasing requirements and construction supervision. The board will normally competitively bid contracts related to instructional construction but may negotiate contracts without competitive bidding where it deems appropriate.

Subd. 3. Warranties. The board may, in its discretion, offer the warranties contained in chapter 327A, less extensive warranties or no warranties.

Subd. 4. Storage and retention of documents. Notwithstanding section 16A.58, the board may store and retain at the respective technical college original documents from carpentry program transactions, including but not limited to deeds, abstracts of title, and certificates of title.

Subd. 5. State employee purchase. Notwithstanding section 15.054, personal or real property resulting from instructional construction by technical colleges may be sold to a state employee under the following conditions:

(1) there is reasonable public notice of the sale;

(2) the sale is by public auction, sealed bid, or listing with a licensed real estate broker;

(3) the state employee offers the highest price; and

(4) the state employee was not involved in the development of the property or the award of the sale.

HIST: 1995 c 212 art 4 s 28; 1996 c 398 s 39; 1999 c 240 art 1 s 17; 2000 c 492 art 1 s 51-53



Section 136F.40 Appointment of personnel.

136F.40 Appointment of personnel.

Subdivision 1. Appointment procedure. The board shall appoint all presidents, teachers, and other necessary employees and shall prescribe their duties consistent with chapter 43A. Salaries and benefits of employees must be determined according to chapters 43A and 179A and other applicable provisions.

Subd. 2. Contracts. (a) The board may enter into a contract with the chancellor, a vice-chancellor, or a president, containing terms and conditions of employment. The terms of the contract must be authorized under a plan approved under section 43A.18, subdivision 3a.

(b) Notwithstanding section 43A.17, subdivision 11, or other law to the contrary, a contract under this section may provide a liquidated salary amount or other compensation if a contract is terminated by the board prior to its expiration.

HIST: 1995 c 212 art 4 s 29; 2000 c 453 s 3; 1Sp2001 c 10 art 2 s 60



Section 136F.41 Assignment to bargaining units.

136F.41 Assignment to bargaining units.

Actions by the board to merge or redesignate institutions or to promote collaborative efforts between institutions must not unilaterally change faculty assignments to bargaining units provided in section 179A.10, subdivision 2.

HIST: 1994 c 532 art 4 s 5; 1995 c 212 art 4 s 30,64



Section 136F.42 Personnel management.

136F.42 Personnel management.

Subdivision 1. Time reporting. As provided in executive order 96-2, the board, in consultation with the commissioners of employee relations and finance, may develop policies to allow system office or campus employees on salaries, as defined in section 43A.17, subdivision 1, to use negative time reporting in which employees report only that time for which leave is taken. By the end of the 1997 fiscal year, the board, in consultation with the commissioners of employee relations and finance, shall evaluate the use of negative time reporting and its potential for use with other state employees.

Subd. 2. Travel policies. The board may adopt policies for colleges and universities to approve and administer travel arrangements, other than reimbursement, for employees on campus, and for the system office to provide the same services for employees in that office.

HIST: 1996 c 398 s 40



Section 136F.43 Extended leaves of absence.

136F.43 Extended leaves of absence.

Subdivision 1. Definition. As used in this section, "teacher" means a person on the instructional or administrative staff of the state colleges and universities who is a member of the teachers retirement association under chapter 354, who is a member of a teachers retirement fund association under chapter 354A, or who is covered by the unclassified employees plan under chapter 352D or individual retirement account plan under chapter 354B. It shall not include a chancellor, deputy chancellor, or vice-chancellor.

Subd. 2. Granting authority. The board may grant an extended leave of absence without salary to a full-time teacher who has been employed by the board for at least five years and has at least ten years of allowable service in one or a combination of the retirement plans specified in subdivision 1. The maximum duration of an extended leave of absence pursuant to this section shall be determined by mutual agreement of the board and the teacher at the time the leave is granted and shall be at least three but no more than five years. An extended leave of absence under this section shall be taken by mutual consent of the board and the teacher. No teacher may receive more than one leave of absence under this section.

Subd. 3. Reinstatement. A teacher on an extended leave of absence under this section shall have the right to be reinstated to the same position or a similar position within the department or program from which the leave was granted at the beginning of the school year which immediately follows a year of extended leave of absence, unless the teacher is discharged or placed on retrenchment or on layoff or the teacher's contract is terminated while the teacher is on the extended leave. The board shall not be obligated to reinstate a teacher who is on an extended leave of absence under this section unless the teacher advises the board of an intention to return before February 1 in the school year preceding the school year in which the teacher wishes to return.

Subd. 4. Seniority rights. A teacher who is reinstated to the same or similar position after an extended leave under this section shall not lose tenure or credit for previous seniority in the employing state college or university. A teacher shall not accrue seniority credit during the time of a leave of absence under this section, except that a teacher at a state college or university may accrue seniority credit during the leave, consistent with the conditions of the collective bargaining agreement.

Subd. 5. Salary. The years spent by a teacher on an extended leave of absence under this section shall not be included in the determination of the teacher's salary upon reinstatement to the same or similar position by the board. The credits earned by a teacher on an extended leave of absence under this section shall not be included in the determination of the teacher's salary upon reinstatement to the same or similar position by the board for a period of time equal to the time of the extended leave of absence.

Subd. 6. Alternate leave. The board may grant a teacher a leave of absence which is not subject to the provisions of this section and either section 354.094 or 354A.091.

HIST: 1995 c 212 art 4 s 31; 2000 c 461 art 12 s 1-3



Section 136F.44 Administrative interaction with students.

136F.44 Administrative interaction with students.

Subdivision 1. System and campus administrators. As part of their annual goal setting activity, all unrepresented system and campus academic administrators are encouraged to substantially increase their interaction with students through activities such as teaching a regularly scheduled course or serving as an academic advisor. Actions to increase the interaction of students and administrators under this section shall not displace permanent faculty or staff.

Subd. 2. Information. The board shall include a summary of campus and system activities related to subdivision 1 in its 1998-1999 biennial budget request.

HIST: 1995 c 212 art 2 s 8; 1996 c 398 s 41



Section 136F.45 Annuities.

136F.45 Annuities.

Subdivision 1. Purchase. At the request of an employee, the board may negotiate and purchase an individual annuity contract for an employee for retirement or other purposes from a company licensed to do business in Minnesota, and may allocate a portion of the compensation otherwise payable to the employee as salary for the purpose of paying the entire premium due or to become due under the contract. The allocation shall be made in a manner that will qualify the annuity premiums, or a portion thereof, for the benefit afforded under section 403(b) of the current federal Internal Revenue Code or any equivalent provision of subsequent federal income tax law. The employee shall own the contract and the employee's rights thereunder shall be nonforfeitable except for failure to pay premiums.

Subd. 1a. Subsequent vendor contracts. (a) The board may limit the number of vendors under subdivision 1.

(b) In addition to any other tax-sheltered annuity program investment options, the board may offer as an investment option the Minnesota supplemental investment fund administered by the state board of investment under section 11A.17.

(c) For the tax-sheltered annuity program vendor contracts executed after July 1, 2000, the board shall actively solicit participation of and shall include as vendors lower expense and "no-load" mutual funds or equivalent investment products as those terms are defined by the federal securities and exchange commission. To the extent possible, in addition to a range of insurance annuity contract providers and other mutual fund provider arrangements, the board must assure that no less than five insurance annuity providers and no less than one nor more than three lower expense and "no-load" mutual funds or equivalent investment products will be made available for direct-access by employee participants. To the extent that offering a lower expense "no-load" product increases the total necessary and reasonable expenses of the program and if the board is unable to negotiate a rebate of fees from the mutual fund or equivalent investment product providers, the board may charge the participants utilizing the lower expense "no-load" mutual fund products a fee to cover those expenses. The participant fee may not exceed one percent of the participant's annual contributions or $20 per participant per year, whichever is greater. Any excess fee revenue generated under this subdivision must be reimbursed to participant accounts in the manner provided in subdivision 3a.

Subd. 2. Deposits; payment. All amounts so allocated shall be deposited in an annuity account established by the board. Payment of annuity premiums shall be made when due or in accordance with the salary agreement entered into between the employee and the board. The money in the annuity account is not subject to the budget, allotment, and incumbrance system provided for in chapter 16A.

Subd. 3. Repealed, 1998 c 390 art 2 s 21

Subd. 3a. Sharing of fees. (a) For purposes of this subdivision, a gross fee amount is defined as the fees, commissions, and other charges which an annuity investment provider or vendor would charge a typical consumer of those services for identical or similar products. A net fee amount is an amount below the gross fee amount reflecting a negotiated reduction below gross fees.

(b) To offset the board's necessary and reasonable expenses incurred under subdivisions 1 and 2, the Minnesota state colleges and universities system is authorized to negotiate with an annuity investment provider or vendor to establish a net fee amount.

(c) Under the negotiated arrangements, the Minnesota state colleges and universities system is authorized to either make arrangements to recapture the difference between gross and net fee amounts through a rebate from the annuity investment provider or vendor, or deduct those amounts prior to transmitting the contributions or premiums.

(d) The revenues collected or retained under these negotiated arrangements must be used to offset the board's necessary and reasonable expenses incurred under this section. Any excess above the necessary and reasonable expenses must be allocated annually to the accounts of the participants.

Subd. 4. Periodic review. If the board so chooses, it may solicit bids or proposals for options under subdivision 1. The board may retain consulting services to assist it in soliciting and evaluating bids or proposals and in the periodic review of companies offering options under subdivision 1. The board may annually establish a budget for its costs in the soliciting, evaluating, and periodic review processes. The board may charge a proportional share of all costs related to the periodic review to each company currently under contract and may charge a proportional share of all costs related to soliciting and evaluating bids or proposals to each company selected by the board. Contracts must provide that all options in subdivision 1 must: (1) be presented in an unbiased manner, (2) be reported on a periodic basis to all employees participating in the tax-sheltered annuity program, and (3) not be the subject of unreasonable solicitation of state employees to participate in the program. The contract may not permit any person to jeopardize the tax-deferred status of money invested by state employees under this section. All costs or fees in relation to the bid solicitation and evaluation process for the options provided under subdivision 1 must be paid by the underwriting companies ultimately selected by the board.

HIST: 1995 c 212 art 4 s 32; 1997 c 241 art 8 s 1,2; 1998 c 390 art 2 s 3,4; 2000 c 461 art 12 s 4



Section 136F.46 Nonprofit foundation payroll deduction.

136F.46 Nonprofit foundation payroll deduction.

Subdivision 1. Request; warrant. The commissioner of finance, upon the written request of an employee of the board, may deduct from an employee's salary or wages the amount requested for payment to a nonprofit state college or university foundation meeting the requirements in subdivision 2. The commissioner shall issue a warrant for the deducted amount to the nonprofit foundation. The Penny fellowship and the Nellie Stone Johnson scholarship program of the Minnesota state university student association shall be considered nonprofit state college and university foundations for purposes of this section.

Subd. 2. Foundation application; approval. A nonprofit state college or university foundation that desires to receive contributions through payroll deductions shall apply to the board for approval to participate in the payroll deduction plan. The board may approve the application for participation if the foundation:

(1) is tax exempt under section 501(c)3 of the Internal Revenue Code of 1986, as amended;

(2) qualifies for tax deductible contributions under section 170 of the Internal Revenue Code of 1986, as amended;

(3) secures funding solely for distribution to a state college or university or for distribution to students in the form of scholarships; and

(4) has been incorporated according to chapter 317A for at least one calendar year before the date it applies to the board for approval.

Subd. 3. Solicitation. Efforts to secure payroll deductions authorized in subdivision 1 may not interfere with, require a modification of, nor be conducted during the period of a payroll deduction fund drive for employees authorized by section 309.501.

HIST: 1995 c 212 art 4 s 33; 1998 c 384 s 9



Section 136F.47 Pension plan.

136F.47 Pension plan.

The board shall assume the administrative responsibility for the individual retirement account plans in chapters 354B and 354C formerly administered separately by the state university board and the community college board. The separate plans and the former plan administration must be merged into a single individual retirement account plan and plan administration covering eligible employees of the board, eligible employees of system institutions, and other eligible employee groups who are covered by the plan under section 354B.21.

HIST: 1994 c 572 s 2; 1995 c 212 art 4 s 64; 1999 c 86 art 1 s 36



Section 136F.48 Employer-paid health insurance.

136F.48 Employer-paid health insurance.

(a) This section applies to a person who:

(1) retires from the Minnesota state colleges and universities system with at least ten years of combined service credit in a system under the jurisdiction of the board of trustees of the Minnesota state colleges and universities;

(2) was employed on a full-time basis immediately preceding retirement as a faculty member or as an unclassified administrator in the Minnesota state colleges and universities system;

(3) begins drawing a retirement benefit from the individual retirement account plan or an annuity from the teachers retirement association, from the general state employees retirement plan or the unclassified state employees retirement program of the Minnesota state retirement system, or from a first class city teacher retirement plan; and

(4) returns to work on not less than a one-third time basis and not more than a two-thirds time basis in the system from which the person retired under an agreement.

(b) Initial participation, the amount of time worked, and the duration of participation under this section must be mutually agreed upon by the president of the institution where the person returns to work and the employee. The president may require up to one-year notice of intent to participate in the program as a condition of participation under this section. The president shall determine the time of year the employee shall work. The employer or the president may not require a person to waive any rights under a collective bargaining agreement as a condition of participation under this section.

(c) For a person eligible under paragraphs (a) and (b), the employing board shall make the same employer contribution for hospital, medical, and dental benefits as would be made if the person were employed full time.

(d) For work under paragraph (a), a person must receive a percentage of the person's salary at the time of retirement that is equal to the percentage of time the person works compared to full-time work.

(e) If a collective bargaining agreement covering a person provides for an early retirement incentive that is based on age, the incentive provided to the person must be based on the person's age at the time employment under this section ends. However, the salary used to determine the amount of the incentive must be the salary that would have been paid if the person had been employed full time for the year immediately preceding the time employment under this section ends.

(f) A person who returns to work under this section is a member of the appropriate bargaining unit and is covered by the appropriate collective bargaining contract. Except as provided in this section, the person's coverage is subject to any part of the contract limiting rights of part-time employees.

HIST: 1995 c 212 art 4 s 34,64; 1995 c 262 art 1 s 2; 1997 c 183 art 3 s 39; 1998 c 390 art 2 s 5; 1999 c 222 art 19 s 2; 2000 c 461 art 2 s 1



Section 136F.49 Licensure.

136F.49 Licensure.

The board shall adopt policies for licensure of teaching personnel in technical colleges and for vocational technical instructors teaching outside the Minnesota state colleges and universities system. The board may establish a processing fee for the issuance, renewal, or extension of a license.

HIST: 1995 c 212 art 4 s 35; 1997 c 183 art 3 s 21



Section 136F.50 Cooperation or promotion of a state college or university.

136F.50 Cooperation or promotion of a state college or university.

The board, system office, and the campuses may cooperate by contractual arrangement or otherwise with responsible persons, firms, corporations, associations, or governmental agencies to promote short courses, research, and other programs and activities in the state colleges and universities as in the judgment of the board, system office, or the campus contribute to the development of the state colleges and universities and the welfare of their students.

HIST: 1995 c 212 art 4 s 36; 1996 c 398 s 42



Section 136F.52 Local advisory committees.

136F.52 Local advisory committees.

Subdivision 1. Appointment. The president may appoint a local advisory committee for each campus. Committee members must be qualified people who have knowledge of and interest in the campus. The board shall define the role and authority of the advisory committees and establish procedures for the appointment, terms, and termination of members. The president or an appointee of the president shall regularly meet and consult with the local advisory committee.

Subd. 2. Compensation. Advisory committee members shall serve without compensation and without reimbursement for expenses.

HIST: 1991 c 356 art 9 s 6; 1995 c 212 art 4 s 37,64



Section 136F.526 Audits.

136F.526 Audits.

Each college and university shall be audited as provided by board policy. The policy shall be designed to ensure financial integrity, necessary internal controls, and appropriate accordance between board policies and campus expenditures. The college or university may arrange for any additional audits it desires by contracting with the legislative auditor or a private certified public accountant. Nothing in this section shall limit the authority of the legislative auditor to perform selected scope audits or other duties of the office as provided under section 3.971.

HIST: 1996 c 398 s 43



Section 136F.53 Parking and traffic regulation.

136F.53 Parking and traffic regulation.

Subdivision 1. Campus parking authority. Notwithstanding section 169.966, a state college or university may adopt and enforce policies, regulations, or ordinances for the regulation of traffic and parking in parking facilities and on private roads and roadways situated on property owned, leased, occupied, or operated by the state college or university.

Subd. 2. Fines; fees. A state college or university may collect a fine and a towing fee for a violation. Money collected under this section by a state college or university is annually appropriated to the state college or university for parking lot maintenance, improvement, and policy enforcement.

Subd. 3. Disputes. A state college or university shall establish procedures to resolve a dispute arising from enforcement of a policy.

Subd. 4. Procedure. Chapter 14 does not apply to this section.

Subd. 5. Enforcement. Every sheriff, constable, police officer, or other peace officer shall have authority to enforce all policies and ordinances adopted pursuant to this section and shall have authority to arrest and prosecute offenders for violations of law.

HIST: 1995 c 212 art 4 s 38; 1996 c 398 s 44,45



Section 136F.54 Student housing management.

136F.54 Student housing management.

The board may contract with student housing facility owners or on-site management firms to assist in the operation, control, and management of the facility.

HIST: 1995 c 212 art 4 s 39



Section 136F.56 State council on vocational technical education.

136F.56 State council on vocational technical education.

Subdivision 1. State agency purpose. The state council on vocational technical education, formerly known as the Minnesota state advisory council for vocational education, is a state agency in the executive branch. Its purpose is to implement section 112 of the Carl D. Perkins Vocational Education Act of 1984, United States Code, title 20, section 2322, and other purposes necessary to improve vocational technical education.

Subd. 2. Members; terms. The governor shall appoint the members of the council according to United States Code, title 20, section 2322. Except as otherwise provided by that act, members are governed by section 15.0575.

Subd. 3. Offices. The commissioner of administration shall provide the council with suitable office space, furnishings, and equipment.

Subd. 4. Funding. Federal, state, or private money received by the council must be deposited in the state treasury and credited to a special account for the council. The council has sole authority to spend its money. The money may not be diverted or reprogrammed by any agency or person to any other purpose. Unless restricted by federal or other state law, the council may carry forward any unexpended balance from one fiscal year to the next and from one fiscal biennium to the next.

Subd. 5. Service contracts. The council may contract for the services it needs to carry out its function. The council may also contract to provide services to other organizations. The contracts are not subject to the contract approval procedures of the commissioner of administration or of chapter 16C.

Subd. 6. Fiscal agent. The board shall act as fiscal agent for the council and provide other support services necessary for disbursements, accounting, auditing, and reporting.

Subd. 7. Staff. The council may employ an executive director and other staff needed to carry out its duties. The executive director shall serve in the unclassified service and may be paid an allowance not to exceed $2,000 annually for miscellaneous expenses in connection with duties of the office. The council may contract with professional, technical, and clerical consultants and interns needed to carry out its functions.

HIST: 1995 c 212 art 4 s 40; 1998 c 386 art 2 s 47



Section 136F.58 Bookstores.

136F.58 Bookstores.

A state college or university may operate a bookstore in a state college or university building, or may allocate space in a state college or university building and permit a person or corporation to operate a bookstore without rent at the campus' pleasure and on such conditions as the board may impose. The board may provide insurance, at no cost to the state, for the inventory of a bookstore a state college or university conducts in its building.

HIST: 1995 c 212 art 4 s 41; 1996 c 398 s 46



Section 136F.581 Purchases and contracts.

136F.581 Purchases and contracts.

Subdivision 1. Conditions. The board and the colleges and universities are subject to the provisions of section 471.345.

Subd. 2. Policies and procedures. The board shall develop policies, and each college and university shall develop procedures, for purchases and contracts that are consistent with subdivision 1. The policies and procedures shall be developed through the system and campus labor management committees and shall include provisions requiring the system and campuses to determine that they cannot use available staff before contracting with additional outside consultants or services. In addition, each college and university, in consultation with the system office, shall develop procedures for those purchases and contracts that can be accomplished by a college and university without board approval. The board policies must allow each college and university the local authority to enter into contracts for construction projects of up to $250,000 and to make other purchases of up to $50,000, without receiving board approval. The board may allow a college or university local authority to make purchases over $50,000 without receiving board approval.

Subd. 3. Procurement from designated businesses. The policies and procedures must include provisions for procurement, including construction, from small targeted group businesses and businesses from economically disadvantaged areas designated under section 16C.16. The board, colleges, and universities shall use the methods contained in section 471.345, subdivision 8, for such purchasing, or may develop additional methods in which the cost percentage preferences are consistent with the provision of section 16C.16, subdivisions 6, paragraph (a), and 7, or consistent with the provisions of the University of Minnesota's targeted group business purchasing program.

Subd. 4. Professional or technical services. (a) The board shall develop policies for entering into contracts for professional or technical services, other than instructional services. The policies must allow each college and university the authority to enter into contracts for professional or technical services up to $15,000 without board approval. The board may allow a college or university authority to enter into contracts for professional or technical services over $15,000 without receiving board approval.

(b) Each college and university, in consultation with the system office, shall develop procedures to enter into contracts for professional or technical services.

(c) The policies and procedures developed by the board and by each college and university for professional or technical service contracts must be done in consultation with employees and their exclusive bargaining representatives and must address topics such as employee protections, information availability and reporting, conflict of interest, and renewal restrictions.

HIST: 1996 c 398 s 47; 1997 c 183 art 3 s 22; 1998 c 386 art 2 s 48



Section 136F.582 Local contracting authority.

136F.582 Local contracting authority.

College and university presidents may enter into contracts to provide customized training or for short-term leases of instructional space or equipment without additional authorization.

HIST: 1996 c 398 s 48



Section 136F.59 Technical equipment.

136F.59 Technical equipment.

Subdivision 1. Repealed, 1996 c 398 s 66

Subd. 2. Computer sales and support. The board may sell computers and related products to state college and university staff and students to advance their instructional and research abilities. The board shall contract with a private vendor for service, maintenance, and support for computers and related products sold by the board.

Subd. 3. Office of technology. The system office and the campuses shall cooperate with the office of technology in its responsibility to coordinate information and communications technology development throughout the state. The system and campuses shall consult with the office of technology throughout any efforts to plan or implement information and communication systems to ensure that the systems are effective, efficient, and, where appropriate, compatible with other state systems.

HIST: 1995 c 212 art 4 s 53; 1997 c 212 s 1



Section 136F.60 College and university sites; acquisition.

136F.60 College and university sites; acquisition.

Subdivision 1. Purchase of neighboring property; state universities. The board may purchase property adjacent to or in the vicinity of the campuses as necessary for the development of a state university. Before taking action, the board shall consult with the chairs of the senate finance committee and the house ways and means committee about the proposed action. The board shall explain the need to acquire property, specify the property to be acquired, and indicate the source and amount of money needed for the acquisition. The amount needed may be spent from sums previously appropriated for purposes of the state colleges and universities, including, but not limited to, general fund appropriations for instructional or noninstructional expenditures, general fund appropriations carried forward, or state college and university activity fund appropriations. The board may pay relocation costs, at its discretion, when acquiring property.

Subd. 2. Methods of acquisition and real property transactions. (a) If money has been appropriated to the board to acquire lands or sites for public buildings or real estate, the acquisition may be by gift, purchase, or condemnation proceedings. Condemnation proceedings must be under chapter 117.

(b) The board may accept gifts to improve or acquire facilities as provided in this paragraph:

(1) for remodeling existing facilities if the remodeling does not materially increase the square footage of the facility;

(2) for the acquisition, construction, or remodeling costs of facilities for which state capital appropriations have been made and whose use will not be substantially changed; or

(3) for capital projects not authorized by the legislature if the board first certifies that project revenues, other gifts or grants, or other sources of capital funds are available for project costs and that no tuition revenues or state or federal appropriations are used for the capital or operating costs, including all program costs, salaries, and benefits, of the facility.

(c) The board may convey or lease real property under the board's control, with or without monetary consideration, to provide a facility for the primary benefit of a state college or university or its students if the board certifies that project revenues, other gifts or grants, or other sources of funds are available for project costs and that no tuition revenues or state or federal appropriations are used for the capital cost of the facility. Agreements under this paragraph must demonstrate to the board's satisfaction the financial viability of the proposed project, including all proposed financial and contractual obligations, and operating costs, including all program costs, salaries and benefits, and other costs reasonably expected to be incurred or binding upon the college or university. Siting and design of the facility must be consistent with the campus master plan and Minnesota state colleges and universities building standards. Agreements under this paragraph to convey, or to lease for a term not to exceed 30 years, subject to section 16A.695, may be made following requests for proposal or by direct negotiation. Conveyances by the board under this paragraph must be by quitclaim deed in a form approved by the attorney general. Land conveyed by the board must revert to the state if it is no longer used for the primary benefit of a state college or university or its students.

(d) For purposes of this subdivision, "facility" includes student unions, recreational centers and athletic centers, or facilities for which state capital appropriations have been made and the use of which will not be substantially changed. "Facility" also includes self-supporting student housing.

(e) The board must report in a timely manner to the chairs of the house and senate committees with jurisdiction over higher education finance, capital investment, and ways and means any capital project under paragraphs (b) or (c) with a cost of $3,000,000 or more.

Subd. 3. Easements. The board may grant permanent or temporary easements over, under, or across any land under its jurisdiction for reasonable purposes determined by the board.

Subd. 4. Transfer of state college or university-owned improvements. The board may sell, transfer, or otherwise dispose of an improvement located on state-owned lands, the compensation for which shall be determined by the board. The sale, transfer, or disposition must be accomplished by a bill of sale describing the improvement transferred and the terms and conditions of the sale or transfer. Proceeds from the sale, transfer, or disposition must be retained by the board unless otherwise provided by section 16A.695 or other law.

HIST: 1995 c 212 art 4 s 42; 1999 c 240 art 1 s 18; 2000 c 492 art 1 s 54; 1Sp2001 c 1 art 2 s 16



Section 136F.61 State Building Code.

136F.61 State Building Code.

All Minnesota state college and university facilities are subject to the provisions of the State Building Code under chapter 16B and the Uniform Fire Code under chapter 299F.

HIST: 1996 c 398 s 49



Section 136F.64 Construction, improvement, and repair of facilities.

136F.64 Construction, improvement, and repair of facilities.

Subdivision 1. General authority; construction; improvements. (a) Specific legislative authority is not required for repairs or minor capital projects financed with operating appropriation or institutional receipts that:

(1) are undertaken for asset preservation or code compliance purposes; or

(2) do not materially increase the net square footage of the institution; and

(3) do not materially increase the costs of instructional programs.

For any project under this section with a cost in excess of $50,000, unless the board of trustees determines that an emergency exists, the board must notify the chair of the finance committee of the senate, and the chairs of the ways and means committee and the capital investment committee of the house in writing before incurring any contractual obligations.

(b) The board shall supervise and control the preparation of plans and specifications for the construction, alteration, repair, or enlargement of state college and university buildings, structures, and improvements for which appropriations are made to the board. The board shall advertise for bids and award contracts in connection with the improvements, supervise and inspect the work, approve necessary changes in the plans and specifications, approve estimates for payment, and accept the improvements when completed according to the plans and specifications.

Subd. 2. Plans. Plans and specifications must be accompanied by a detailed statement of the cost, quality, and description of all material and labor required for the completion of the work. No plan may be adopted, and no improvement made or building constructed, that contemplates the expenditure for its completion of more money than the appropriation for it, unless otherwise provided by law.

Subd. 3. Dispute resolution. In contracting for projects, the board must not restrict its access to litigation or limit its methods of redress to arbitration or other nonjudicial procedures.

HIST: 1994 c 532 art 7 s 8; 1995 c 212 art 4 s 43,44,64; 2000 c 492 art 1 s 55



Section 136F.66 Capital projects bidding procedures.

136F.66 Capital projects bidding procedures.

In awarding contracts for capital projects under section 136F.64, the board shall consider the documentation provided by the bidders regarding their qualifications, including evidence of having successfully completed similar work, or delivering services or products comparable to that being requested. The board shall set procedures to administer this section, which must include practices that will assist in the economic development of small businesses, small targeted group businesses, and businesses in economically disadvantaged areas designated under section 16C.16.

HIST: 1995 c 212 art 4 s 45,64; 1998 c 386 art 2 s 49



Section 136F.67 Financing of child care; parking.

136F.67 Financing of child care; parking.

Subdivision 1. Authorization. A technical college or a community college must not seek financing for child care facilities or parking facilities through the higher education facilities authority, as provided in section 136A.28, subdivision 7, without the explicit authorization of the board.

Subd. 2. Parking. State appropriations for repair or construction of parking facilities must not be used for more than two-thirds of the repair or construction cost of a parking facility at any technical college or community college campus. The campus must provide the remaining costs through local revenue.

HIST: 1996 c 398 s 50



Section 136F.68 State property agreements.

136F.68 State property agreements.

Notwithstanding section 16B.24, the board may enter into an agreement with an intermediate school district for the cooperative use of state property for an initial period of ten years, which may be renewed or extended for additional periods of up to ten years each.

HIST: 1995 c 212 art 4 s 46



Section 136F.70 Tuition; fees; activities funds.

136F.70 Tuition; fees; activities funds.

Subdivision 1. Tuition. The board shall set rates of tuition for the various instructional programs. The board may waive tuition for certain persons, courses, and programs.

Subd. 2. Fees. The board may prescribe fees to be charged students for student unions, state college and university activities, functions, and purposes.

Subd. 3. Refunds. The board may make refunds to students for tuition, activity fees, union fees, and any other fees from imprest cash funds. The imprest cash fund shall be reimbursed periodically by checks or warrants drawn on the funds and accounts to which the refund should ultimately be charged. The amounts necessary to pay the refunds are appropriated from the funds and accounts to which they are charged.

HIST: 1995 c 212 art 4 s 47



Section 136F.701 Refund of tuition.

136F.701 Refund of tuition.

(a) Any student who is a resident of the state, has enrolled in the state colleges and universities and paid tuition for the course, and who, prior to the termination of the school year for which the tuition was paid, enlisted or has been inducted into the military service of the United States, either voluntarily or pursuant to the present selective service law, is entitled to the refund of all tuition paid for which credit cannot properly be given.

(b) The administrative officers of the state colleges and universities shall refund to the students any tuition so paid. Any student making application for refund of any paid tuition must furnish to the administrative officers of the state colleges and universities a certificate from the proper officers reciting the fact of the enlistment or the induction of the student into the military service of the United States.

HIST: 1Sp2001 c 1 art 2 s 17



Section 136F.71 Receipts.

136F.71 Receipts.

Subdivision 1. Appropriation of receipts. All receipts of every kind, nature, and description, including student tuition and fees, all federal receipts, aids, contributions, and reimbursements, but not including receipts attributable to state colleges and universities activity funds, in all the state colleges and universities are appropriated to the board, but are subject to budgetary control to be exercised by the commissioner of finance. The balance in these funds shall not cancel on June 30, but shall be available in the next fiscal year.

Subd. 2. Activity funds. All receipts attributable to the state colleges and universities activity funds and deposited in the state treasury are appropriated to the board and are not subject to budgetary control as exercised by the commissioner of finance.

Subd. 3. Interest income. Beginning July 1, 1997, interest income attributable to general fund dedicated receipts of the board is appropriated to the board. The board shall allocate the income proportionately among the colleges and universities. The board shall report this income separately in its biennial budget requests.

HIST: 1995 c 212 art 4 s 48; 1996 c 398 s 51



Section 136F.72 Funds.

136F.72 Funds.

Subdivision 1. Activity funds. The board may establish in each state college and university a fund to be known as the activity fund. The purpose of these funds shall be to provide for the administration of state college and university activities designed for student recreational, social, welfare, and educational pursuits supplemental to the regular curricular offerings. The activity funds shall encompass accounts for student activities, student health services authorized college and university agencies, authorized auxiliary enterprises, federal, state, and private student financial aid, gifts and endowments, and other accounts as the board may prescribe.

Subd. 2. Administrative fund and accounts. The board may establish a fund within the board office for management of employee retirement funds. The board may establish an administrative fund at each state college and university or within the board office for the administration of contracts, student equipment purchases, and receipt and transfer of foreign program money.

Subd. 3. Administration. Each college and university, independent of other authority and notwithstanding chapters 16A, 16B, and 16C, shall administer its activity funds. The board, independent of other authority and notwithstanding chapters 16A, 16B, and 16C, shall administer the administrative fund established in the system office. All activity fund money collected shall be administered under the policies of the board subject to audit of the legislative auditor.

Subd. 4. Imprest cash funds. The board may establish an imprest cash fund in each of its state colleges and universities.

HIST: 1995 c 212 art 4 s 49; 1996 c 398 s 52; 1997 c 183 art 3 s 23; 1998 c 386 art 2 s 50



Section 136F.73 Cash over and short account of imprest cash fund.

136F.73 Cash over and short account of imprest cash fund.

The board may establish a cash over and short account within the imprest cash fund for each state college and university. This account shall be used to record on a daily basis overages and shortages of cash receipts. At the end of each fiscal year, the board shall credit or debit the overage or shortage from each state college or university to the board maintenance and equipment appropriation account. In the instance of a debit balance remaining in any cash over and short accounts, the board may transfer from the maintenance and equipment appropriation account money sufficient to offset such debit balance. The commissioner of finance shall make the appropriate adjustments and entries on the general books of account of the state.

HIST: 1995 c 212 art 4 s 50



Section 136F.74 Carry-over authority.

136F.74 Carry-over authority.

The board may carry over any unexpended balance from its appropriation from the first year of a biennium into the second year of the biennium. The board may carry over any unexpended balance into the following biennium. The amounts carried over must not be taken into account in determining state appropriations and must not be deducted from a later appropriation.

HIST: 1995 c 212 art 4 s 51



Section 136F.76 Litigation awards.

136F.76 Litigation awards.

Notwithstanding any law to the contrary, the board may keep money received from successful litigation by or against the board. Awards made to the state or the board resulting from litigation against or by the board must be kept by the board to the credit of the account from which the litigation was originally funded. An award that exceeds the costs incurred in the litigation shall be used by the board for repair or replacement projects.

HIST: 1995 c 212 art 4 s 52



Section 136F.77 Equity investments.

136F.77 Equity investments.

Subdivision 1. Powers of board. The board may acquire an interest in a product or a private business entity for the purpose of developing and providing educational materials and related programs or services to further the mission of the Minnesota state colleges and universities and foster the economic growth of the state. The board may enter into joint venture agreements with private corporations to develop educational materials and related programs or services. Any proceeds from the investments or ventures are appropriated to the board. The state is not liable for any obligations or liabilities that arise from investments under this section. The board must report annually by September 1 to the legislature regarding its earnings from partnerships and the disposition of those earnings.

Subd. 2. Consultation required. Prior to entering into a joint venture agreement under this section, the board shall consult with appropriate exclusive bargaining representatives and must address topics such as employee protections, instructional services, information availability, and reporting conflicts of interest.

Subd. 3. No abrogation. Nothing in this section shall abrogate the provisions of sections 43A.047 and 136F.581.

HIST: 2000 c 392 s 5; 2000 c 488 art 2 s 8



Section 136F.79 Sole state agency.

136F.79 Sole state agency.

The board is the sole state agency to receive and disburse federal funds authorized by the Vocational Education Act of 1963, as amended in the education amendments of 1976, Public Law Number 94-482, and Code of Federal Regulations, title 34, part 400. The board shall develop and submit the state plan for vocational technical education. The board shall develop the state plan according to terms of agreement with the state board of education.

HIST: 1995 c 212 art 4 s 54



Section 136F.80 Grants; gifts; bequests; devises; endowments.

136F.80 Grants; gifts; bequests; devises; endowments.

Subdivision 1. Receipt and acceptance. The board may apply for, receive, and accept on behalf of the state and for the benefit of any state college or university any grant, gift, bequest, devise, or endowment that any person, firm, corporation, foundation, or association may make to the board for the purposes of the state colleges and universities, or any federal, state, or private money made available for the purpose of providing student financial aid at the state colleges and universities. The board may use any money given to it or to any of the state colleges and universities consistent with the terms and conditions under which the money was received and for the purposes stated. All moneys under this subdivision are appropriated to the board for use in the colleges and universities and shall be administered within the college and university activity funds. These moneys shall not be taken into account in determining appropriations or allocations. All taxes and special assessments constituting a lien on any real property received and accepted by the board under this section shall be paid in full before title is transferred to the state.

Subd. 2. Deposit of money. The board shall provide by policy, in accordance with provisions of chapter 118A, for the deposit of all money received or referred to under this section. Whenever the board shall by resolution determine that there are moneys in the state college or university funds not currently needed, the board may by resolution authorize and direct the president of the college or university to invest a specified amount in securities as are duly authorized as legal investments for savings banks and trust companies. Securities so purchased shall be deposited and held for the board by any bank or trust company authorized to do a banking business in this state. Notwithstanding the provisions of chapter 118A, the state board of investment may invest assets of the board, colleges, and universities when requested by the board, college, or university.

HIST: 1995 c 212 art 4 s 55; 1996 c 398 s 53; 1997 c 183 art 3 s 24



Section 136F.81 Transfer of gifts.

136F.81 Transfer of gifts.

A college or university that receives a gift or bequest that is intended for purposes performed by a foundation approved under section 136F.46 may transfer the money to its foundation, provided the money is used only for public purposes.

HIST: 1997 c 183 art 3 s 25



Section 136F.90 Board of trustees of the Minnesota state colleges and universities, duties.

136F.90 Board of trustees of the Minnesota state colleges and universities, duties.

Subdivision 1. Duties. For the state universities, the board of trustees of the Minnesota state colleges and universities may:

(1) acquire by purchase or otherwise, construct, complete, remodel, equip, operate, control, and manage residence halls, dormitories, dining halls, student union buildings, parking facilities, and any other similar revenue-producing buildings of such type and character as the board finds necessary for the good and benefit of the state universities, and may acquire property whether real, personal, or mixed, by gift, purchase, or otherwise; provided that no contract for the construction of any building shall be entered into until financing has been approved by the legislature;

(2) maintain and operate any buildings or structures and charge for their use, and conduct any activities that are commonly conducted in connection with the buildings or structures;

(3) enter into contracts for the purposes of sections 136F.90 to 136F.98;

(4) acquire building sites and buildings or structures by gift, purchase, or otherwise and pledge the revenues from them for the payment of any bonds issued for that purpose as provided in sections 136F.90 to 136F.98;

(5) borrow money and issue and sell bonds in an amount or amounts the legislature authorizes for the purpose of acquiring, constructing, completing, remodeling, or equipping any buildings or structures, and acquiring sites, and refund and refinance the bonds by the issuance and sale of refunding bonds when the board finds that it is in the public interest. The bonds shall be sold and issued by the board in the manner and upon the terms and conditions provided by chapter 475, except as otherwise provided in this section. The bonds are payable only from and secured by an irrevocable pledge of the revenues to be derived from the operation of any buildings or structures acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the bonds and from other income and revenues described in section 136F.92, clause (1), the board by resolution specifies, and notwithstanding this limitation all bonds issued under sections 136F.90 to 136F.98 shall have the qualities of negotiable instruments under the laws of this state. The legislature shall not appropriate money from the general fund to pay for these bonds.

Subd. 2. Form. The bonds may:

(1) bear the date or dates;

(2) mature serially at a time or times not exceeding 40 years from their date or dates;

(3) be in the form;

(4) carry the registration privileges;

(5) be payable at a place or places;

(6) be subject to terms of redemption prior to maturity with or without premium;

(7) be delivered to the purchasers at times and places; and

(8) contain terms and covenants, consistent with section 136F.98, all as may be provided by resolution of the board authorizing the issuance of the bonds.

Subd. 3. Execution. The bonds must be executed by the officers of the board designated by the board to execute them, in the manner authorized by section 475.55.

Subd. 4. Bond statement; registration. Each bond shall state upon its face that it is payable solely from and secured by an irrevocable pledge of the revenues derived from the operation of any buildings or structures acquired, constructed, completed, remodeled, or equipped in whole or in part with the proceeds of the sale of the bonds and from other income and revenues described in section 136F.92, clause (1), as specified in the resolution providing for its issue, and that it does not constitute a debt or obligation of the state of Minnesota within the meaning or application of any constitutional or statutory limitation or provision. A copy of the proceedings taken by the board in the issuance of the bonds shall be filed with the commissioner of finance.

Subd. 5. Bond securities. If the board by resolution determines that its treasurer possesses money not currently needed, or that is set aside in a reserve, the board in the resolution may direct the treasurer to invest a specified amount of the money in securities of the types described in section 118A.04. The securities must be deposited with and held for the board by the treasurer. If the invested money is needed by the board it shall direct the treasurer to sell all or a designated amount of the securities. Money collected from the investment by the treasurer, as principal, interest, or proceeds of sales, must be credited to and made a part of the fund and account for which the investment is made.

Subd. 6. Payment of interest; outstanding revenue bonds. Except as provided in this subdivision, the board may irrevocably appropriate and use any money, other than direct state appropriations and tuition receipts appropriated by section 136F.71, subdivision 1, held by it to discharge or otherwise provide for the payment of the interest coming due on its revenue bonds outstanding on July 1, 1988, until paid and for the payment of the principal and any premium coming due on the bonds at maturity or upon any earlier date upon which the bonds are called for redemption. For this purpose, the board may exercise all powers conferred upon it under section 475.67, subdivisions 5 to 10. This subdivision does not authorize the appropriation or use of board money to secure outstanding revenue bonds contrary to a board resolution authorizing the issuance and providing for the security of the bonds, or the use of other board money contrary to the terms of a contract, specific legislative appropriation, or law.

HIST: 1955 c 715 s 1; 1957 c 576 s 1,2; 1957 c 603 s 1; 1965 c 331 s 3-5; 1967 c 140 s 1; 1973 c 492 s 14; 1975 c 321 s 2; 1978 c 706 s 50; 1988 c 703 art 1 s 13; 1989 c 293 s 16,17; 1990 c 610 art 2 s 3; 1994 c 532 art 6 s 1,12; 1995 c 212 art 4 s 58,64; 1996 c 399 art 2 s 12



Section 136F.91 Bonds, investments.

136F.91 Bonds, investments.

The state, including the state board of investment, and all counties, cities, towns and other municipal corporations, political subdivisions and political bodies, and public officers of any of the public entities listed in this section, all banks, bankers, trust companies, savings banks, and institutions, savings associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 136F.90 to 136F.98. The purpose of this section is to authorize the investment in bonds of all sinking, insurance, retirement, compensation, pension and trust funds, whether owned or controlled by private or public persons or officers. Nothing in this section may be construed as relieving any person, firm or corporation from any duty of exercising due care in selecting securities for purchase or investment. The bonds are constituted "authorized securities" within the meaning and for the purposes of section 50.14, notwithstanding the restrictions in section 50.14, subdivision 4, clause (c).

HIST: 1955 c 715 s 2; 1957 c 603 s 2; 1973 c 123 art 5 s 7; 1983 c 213 s 6; 1994 c 532 art 6 s 2,12; 1995 c 202 art 1 s 25; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.92 Resolution of board.

136F.92 Resolution of board.

Upon the determination by the board of trustees of the Minnesota state colleges and universities or its successor to acquire, construct, complete, remodel, or equip any student residence halls, dormitories, dining halls, student union buildings, parking facilities, or other similar revenue-producing building or buildings, the board or its successor shall adopt a resolution describing generally the contemplated project, the estimated cost, including legal, engineering and financial expenses and interest on the bonds during the period of constructing the project and for six months thereafter, fixing the amount of the bonds, the maturity or maturities, the interest rate, and all details in respect of the bonds. The resolution shall contain covenants as may be determined by the board or its successor as to:

(1) the pledging of all or any portion of the proceeds of any fees imposed upon students for student activities, student facilities, or for other purposes, and the net revenues from other buildings or facilities heretofore or hereafter constructed or acquired at any state university as additional security for the payment of the bonds;

(2) the regulation as to the use of the buildings or structures to assure maximum use or occupancy;

(3) the amount and kind of insurance to be carried, including use and occupancy insurance, the cost of which shall be payable only from the revenues to be derived from the buildings or structures;

(4) the operation, maintenance, management, accounting and auditing, and the keeping of records, reports and audits of the buildings or structures;

(5) the obligation of the board or its successor to maintain the buildings or structures in good condition and to operate them in an economical and efficient manner;

(6) the amendment or modification of the resolution authorizing the issuance of any bonds, and the manner, terms and conditions, and the amount or percentage of assenting bonds necessary to effectuate the amendment or modification; and

(7) other covenants as may be deemed necessary or desirable to assure the prompt and punctual payment of all bonds issued under sections 136F.90 to 136F.98.

HIST: 1955 c 715 s 3; 1957 c 576 s 1,2; 1975 c 321 s 2; 1994 c 532 art 6 s 3,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.93 Student activities, fees charged.

136F.93 Student activities, fees charged.

Whenever bonds are issued as provided in sections 136F.90 to 136F.98, it shall be the duty of the board of trustees of the Minnesota state colleges and universities to establish charges or fees, including without limitation fees for student activities and fees for student facilities, for the use of any buildings or structures sufficient at all times to pay the principal of and interest on the bonds and to create and maintain suitable reserves for them and the necessary expenses of their operation and maintenance. All revenues derived from their operation shall be set aside in a separate fund and accounts and be irrevocably pledged for and used only to pay the principal of and interest upon the bonds issued for the purpose or purposes set forth and described in the resolution authorizing the issuance of the bonds, and the necessary expenses of the operation and maintenance of the buildings and structures; and the charges and fees shall be sufficient at all times for these purposes.

HIST: 1955 c 715 s 4; 1957 c 603 s 3; 1994 c 532 art 6 s 4,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.94 Special revenue fund.

136F.94 Special revenue fund.

(a) The gross total income derived from the sale of bonds, and receipts and income derived from charges or fees, rentals, and all other revenue established for the use and service of any buildings or structures shall, within three days after their receipt, be paid to and held by the treasurer of the board of trustees of the Minnesota state colleges and universities as a special fund known as, "The Board of Trustees of the Minnesota State Colleges and Universities Revenue Fund." The treasurer shall be custodian of the special fund, which fund shall be held and disbursed for the purposes provided in sections 136F.90 to 136F.98. The special fund shall be protected by a corporate surety bond executed by the treasurer of the board with a surety authorized to do business under the laws of the state of Minnesota. The amount of the bond shall be fixed by resolution of the board or its successor and may be increased or diminished at any time. The premiums of the bonds shall be payable from "The Board of Trustees of the Minnesota State Colleges and Universities Revenue Fund" and charged as an item of maintenance expense.

(b) A certified copy of each resolution providing for the issuance of bonds under sections 136F.90 to 136F.98 shall be filed with the treasurer of the board, and it shall be the duty of the treasurer to keep and maintain separate accounts in the special fund for each bond issue in accordance with the covenants and the directions set out in the resolution providing for the issuance of the bonds and to disburse funds from the proper account for the payment of the principal of and interest on the bonds in accordance with the directions and covenants of the resolution authorizing the issue. All disbursements for maintenance and operation costs shall be made from the proper maintenance and operation account by order of the board or its successor in accordance with the covenants set out in the resolution authorizing the issuance of bonds. All disbursements for construction costs shall be made from a separate account in the special fund by order of the board or its successor in accordance with the covenants set out in the resolution authorizing the bonds.

HIST: 1955 c 715 s 5; 1957 c 576 s 1,2; 1975 c 321 s 2; 1986 c 444; 1994 c 532 art 6 s 5,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.95 Allocation of receipts.

136F.95 Allocation of receipts.

All moneys in the Board of Trustees of the Minnesota State Colleges and Universities Revenue Fund and all income from the operation of residence halls, dormitories, dining halls, student union buildings, parking facilities and other revenue producing buildings and structures are appropriated first to the payment of expenses of the operation of the facilities from which the revenues so appropriated are derived and second to the payment of the obligations authorized by sections 136F.90 to 136F.98.

HIST: 1955 c 715 s 6; 1957 c 576 s 1,2; 1957 c 603 s 4; 1975 c 321 s 2; 1994 c 532 art 6 s 6,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.96 Administration.

136F.96 Administration.

The administration of sections 136F.90 to 136F.98 shall be under the board of trustees of the Minnesota state colleges and universities independent of other authority and notwithstanding chapters 16A, 16B, and 16C.

HIST: 1955 c 715 s 7; 1957 c 576 s 1,2; 1975 c 321 s 2; 1977 c 410 s 16; 1985 c 248 s 68; 1994 c 532 art 6 s 7,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 1998 c 386 art 2 s 51



Section 136F.97 Contracts of board, performance compelled.

136F.97 Contracts of board, performance compelled.

(a) The provisions of sections 136F.90 to 136F.98 and of any resolution or other proceedings authorizing the issuance of bonds shall constitute a contract with the holders of the bonds and the provisions shall be enforceable either in law or in equity, by suit, action, mandamus or other proceeding in any court of competent jurisdiction to enforce or compel the performance of any duties required by sections 136F.90 to 136F.98 and any resolution authorizing the issuance of bonds, including the establishment of sufficient charges or fees for use of any buildings or structures and the application of the income and revenue from them; and it shall be the duty of the board of trustees of the Minnesota state colleges and universities or its successor upon the issuance of any bonds under sections 136F.90 to 136F.98 to establish by resolution from time to time the fees or charges to be made for the use of any buildings or structures, which fees or charges shall be adjusted from time to time in order to always provide sufficient income for payment of the principal of and interest on the bonds issued as provided for in sections 136F.90 to 136F.98, and for the necessary expenses of operation and maintenance.

(b) If the board of trustees of the Minnesota state colleges and universities is abolished, all contracts made by the board and all things done or actions taken by the board under sections 136F.90 to 136F.98 shall be deemed to be contracts of, actions taken and things done by its successor and the successor shall be bound by all contracts, actions taken and things done by the board and subject to all the obligations and duties of the board under sections 136F.90 to 136F.98.

HIST: 1955 c 715 s 8; 1957 c 576 s 1,2; 1975 c 321 s 2; 1994 c 532 art 6 s 8,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131



Section 136F.98 Revenue bonds, issuance; federal tax.

136F.98 Revenue bonds, issuance; federal tax.

Subdivision 1. Issuance of bonds. The board of trustees of the Minnesota state colleges and universities or a successor may issue revenue bonds under sections 136F.90 to 136F.97 whose aggregate principal amount at any time may not exceed $100,000,000, and payable from the revenue appropriated to the fund established by section 136F.94, and use the proceeds together with other public or private money that may otherwise become available to acquire land, and to acquire, construct, complete, remodel, and equip structures or portions thereof to be used for dormitory, residence hall, student union, food service, and related parking purposes at the state universities. Before issuing the bonds or any part of them, the board shall consult with and obtain the advisory recommendations of the chairs of the house ways and means committee and the senate finance committee about the facilities to be financed by the bonds.

Subd. 2. Federal tax on interest. The bonds authorized by this section may be issued without regard to whether the interest to be paid on them is includable in gross income for federal tax purposes. However, if it is intended that the interest on the bonds be exempt from federal income taxes, an officer of the board shall certify for the board on the date of issue the facts, estimates, and circumstances that lead the officer reasonably to expect that the proceeds of the bonds and the facilities financed by them will not be used to cause the interest on the bonds to be subject to federal income taxes; the board may covenant and agree with the holders of the bonds that it will comply with the provisions of the United States Internal Revenue Code now or hereafter enacted that do or may apply to the bonds and that establish conditions under which the interest to be paid on the bonds will not be subject to federal income taxes; and the officers of the board shall take the actions or refrain from taking the actions necessary to comply with the covenants. Money required to be spent to comply may be appropriated by the board from the fund established by section 136F.94.

Subd. 3. Successor. For the purposes of this section, the board of trustees of the Minnesota state colleges and universities is the successor to the state university board.

HIST: 1957 c 576 s 1,2; 1957 c 604 s 1; 1959 c 413 s 1; 1963 c 479 s 1; 1965 c 317 s 1,2; 1965 c 332 s 1,2; 1967 c 140 s 2; 1971 c 963 s 6; 1975 c 321 s 2; 1988 c 703 art 1 s 14,15; 1993 c 4 s 19; 1994 c 532 art 6 s 9,10,12; 1995 c 212 art 4 s 58,64,65; 1996 c 305 art 1 s 130,131; 2000 c 492 art 1 s 56






Chapter 136G Minnesota College Savings Plan

Section 136G.01 Plan established.

136G.01 Plan established.

A college savings plan known as the Minnesota college savings plan is established. In establishing this plan, the legislature seeks to encourage individuals to save for post-secondary education by:

(1) providing a qualified state tuition plan under federal tax law;

(2) providing matching grants for contributions to the program by low- and middle-income families; and

(3) by encouraging individuals, foundations, and businesses to provide additional grants to participating students.

HIST: 1997 c 183 art 2 s 12; 1Sp2001 c 1 art 3 s 2,23



Section 136G.03 Definitions.

136G.03 Definitions.

Subdivision 1. General. For purposes of sections 136G.01 to 136G.13, the following terms have the meanings given.

Subd. 2. Account. "Account" means the formal record of transactions relating to a Minnesota college savings plan beneficiary.

Subd. 3. Account owner. "Account owner" means a person who enters into a participation agreement and is entitled to select or change the beneficiary of an account or to receive distributions from the account for other than payment of qualified higher education expenses.

Subd. 4. Adjusted gross income. "Adjusted gross income" means adjusted gross income as defined in section 62 of the Internal Revenue Code.

Subd. 5. Beneficiary. "Beneficiary" means the designated beneficiary for the account, as defined in section 529(e)(1) of the Internal Revenue Code.

Subd. 6. Board. "Board" means the state board of investment.

Subd. 7. Contingent account owner. "Contingent account owner" means the individual designated as the account owner, either in the participation agreement or pursuant to a separate Minnesota college savings plan form, in the event of the death of the account owner.

Subd. 8. Contribution. "Contribution" means a payment directly allocated to an account for the benefit of a beneficiary. For a rollover distribution, only the portion of the rollover amount that constitutes investment in the account is treated as a contribution to the account.

Subd. 9. Director. "Director" means the director of the higher education services office.

Subd. 10. Distribution. "Distribution" means a disbursement from an account to the account owner, the beneficiary, or the beneficiary's estate or to an eligible educational institution. Distribution does not include a change of beneficiary to a member of the family of the prior beneficiary or a rollover distribution.

Subd. 11. Dormant account. "Dormant account" means an account that has not received contributions for at least three consecutive years and the account statements mailed to the account owner have been returned as undeliverable.

Subd. 12. Earnings. "Earnings" means the total account balance minus the investment in the account.

Subd. 13. Eligible educational institution. "Eligible educational institution" means an institution as defined in section 529(e)(5) of the Internal Revenue Code.

Subd. 14. Inactive account with a matching grant account. "Inactive account with a matching grant account" means an account in which the beneficiary:

(1) is not the account owner, the beneficiary has reached 28 years of age, and the beneficiary has not informed the plan administrator that the beneficiary is enrolled in an eligible educational institution;

(2) is the account owner, the beneficiary was over the age of 18 when the account was opened, and the beneficiary has not informed the program administrator that the beneficiary is enrolled in an eligible educational institution within ten years of the date of opening the account; or

(3) is the account owner, the beneficiary was a minor when the account was opened, the account becomes inactive when the beneficiary turns 28 years of age, and the beneficiary has not informed the program administrator that the beneficiary is enrolled in an eligible educational institution.

Subd. 15. Executive director. "Executive director" means the executive director of the state board of investment.

Subd. 16. Internal Revenue Code. "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.

Subd. 17. Investment in the account. "Investment in the account" means the sum of all contributions made to an account by a particular date minus the aggregate amount of contributions included in distributions or rollover distributions, if any, made from the account as of that date.

Subd. 18. Matching grant. "Matching grant" means an amount added to a matching grant account under section 136G.11.

Subd. 19. Matching grant account. "Matching grant account" means an account owned by the state that contains matching grants and earnings.

Subd. 20. Maximum account balance limit. "Maximum account balance limit" means the amount established by the office under section 136.2441, subdivision 8, paragraph (d).

Subd. 21. Member of the family. "Member of the family" means an individual who is related to the beneficiary as defined in section 529(e)(2) of the Internal Revenue Code.

Subd. 22. Nonqualified distribution. "Nonqualified distribution" means a distribution made from an account other than (1) a qualified distribution; or (2) a distribution due to the death or disability of, or scholarship to, a beneficiary.

Subd. 23. Office. "Office" means the higher education services office.

Subd. 24. Participation agreement. "Participation agreement" means an agreement to participate in the Minnesota college savings plan between an account owner and the state, through its agencies, the office, and the board.

Subd. 25. Penalty. "Penalty" means the amount established by the office that is applied against the earnings portion of a nonqualified distribution. The amount established by the office must be the minimum required to be de minimis under section 529 of the Internal Revenue Code. The office must impose, collect, and apply penalties consistent with section 529 of the Internal Revenue Code.

Subd. 26. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, or the state.

Subd. 27. Plan. "Plan" refers to the plan established under sections 136G.01 to 136G.13.

Subd. 28. Plan administrator. "Plan administrator" means the person selected by the office and the board to administer the daily operations of the Minnesota college savings plan and to provide marketing, recordkeeping, investment management, and other services for the program.

Subd. 29. Qualified distribution. "Qualified distribution" means a distribution made from an account for qualified higher education expenses of the beneficiary.

Subd. 30. Qualified higher education expenses. "Qualified higher education expenses" means expenses as defined in section 529(e)(3) of the Internal Revenue Code.

Subd. 31. Rollover distribution. "Rollover distribution" means a transfer of funds made:

(1) from one account to another account within 60 days of a distribution;

(2) from another qualified state tuition program to an account within 60 days of the distribution; or

(3) to another qualified state tuition program from an account within 60 days of a distribution.

Each transfer of funds must be made for the benefit of a new beneficiary who is a member of the family of the prior beneficiary.

Subd. 32. Scholarship. "Scholarship" means a scholarship, allowance, or payment under section 529(b)(3)(C) of the Internal Revenue Code.

Subd. 33. State. "State" means the state of Minnesota and any Minnesota agency or political subdivision of Minnesota.

Subd. 34. Total account balance. "Total account balance" means the amount in an account on a particular date or the fair market value of an account on a particular date.

HIST: 1997 c 183 art 2 s 13; 1Sp2001 c 1 art 3 s 3,23



Section 136G.05 Higher education services office.

136G.05 Higher education services office.

Subdivision 1. Responsibilities. (a) The director shall establish the rules, terms, and conditions for the plan, subject to the requirements of sections 136G.01 to 136G.13.

(b) The director shall prescribe the application forms, procedures, and other requirements that apply to the plan.

Subd. 2. Accounts-type plan. The office must establish the plan and the plan must be operated as an accounts-type plan that permits persons to save for qualified higher education expenses incurred at any eligible educational institution, regardless of whether it is private or public or whether it is located within or outside of the state. A separate account must be maintained for each beneficiary for whom contributions are made.

Subd. 3. Consultation with state board of investment. In designing and establishing the plan's requirements and in negotiating or entering into contracts with third parties under subdivision 8, the director shall consult with the executive director. The director and the executive director shall establish an annual fee, equal to a percentage of the average daily net assets of the plan, to be imposed on participants to recover the costs of administration, recordkeeping, and investment management as provided in subdivision 9 and section 136G.07, subdivision 4.

Subd. 4. Plan to comply with federal law. The director shall ensure that the plan meets the requirements for a qualified state tuition program under section 529(b)(1)(A)(ii) of the Internal Revenue Code. The director may request a private letter ruling or rulings from the Internal Revenue Service or take any other steps to ensure that the plan qualifies under section 529 of the Internal Revenue Code or other relevant provisions of federal law.

Subd. 5. Minimum penalty. In establishing the terms of the program, the office must provide that refunds of amounts in an account are subject to a minimum penalty, as required by section 529(b)(3) of the Internal Revenue Code. If the refunds or payments are not used for qualified higher education expenses of the designated beneficiary, this penalty must equal, at least, the proportionate amount of any matching grants deposited in the account under section 136G.11 and the investment return on the grants, plus an additional penalty that meets the requirement of federal law.

Subd. 6. Three-year period for withdrawal of grants. A matching grant deposited in the account under section 136G.11 may not be withdrawn within three years of the establishment of the account of the beneficiary. In calculating the three-year period, the period held in another account is included, if the account includes a rollover from another account under section 529(c)(3)(C) of the Internal Revenue Code.

Subd. 7. Marketing. The director shall make parents and other interested individuals aware of the availability and advantages of the program as a way to save for higher education costs. The cost of these promotional efforts may not be funded with fees imposed on participants.

Subd. 8. Administration. The director shall administer the program, including accepting and processing applications, maintaining account records, making payments, making matching grants under section 136G.11, and undertaking any other necessary tasks to administer the program. The office may contract with one or more third parties to carry out some or all of these administrative duties, including promotion and marketing of the program. The office and the board may jointly contract with third-party providers, if the office and board determine that it is desirable to contract with the same entity or entities for administration and investment management.

Subd. 9. Authority to impose fees. The office may impose annual fees, as provided in subdivision 3, on participants in the plan to recover the costs of administration. The office must use its best efforts to keep these fees as low as possible, consistent with efficient administration, so that the returns on savings invested in the plan will be as high as possible.

Subd. 10. Data. Account owner data, account data, and data on beneficiaries of accounts are private data on individuals as defined in section 13.02, except that the names and addresses of the beneficiaries of accounts that receive matching grants are public.

HIST: 1997 c 183 art 2 s 14; 1999 c 214 art 2 s 8; 2001 c 202 s 9; 1Sp2001 c 1 art 3 s 4-9,23



Section 136G.07 Investment of accounts.

136G.07 Investment of accounts.

Subdivision 1. State board to invest. The state board of investment shall invest the money deposited in accounts in the plan and all investments are directed by the board. Neither persons making contributions to an account nor beneficiaries may direct the investment of contributions to the plan or plan earnings.

Subd. 2. Permitted investments. The board may invest the accounts in any permitted investment under section 11A.24, except that the accounts may be invested without limit in investment options from open-ended investment companies registered under the federal Investment Company Act of 1940, United States Code, title 15, sections 80a-1 to 80a-64.

Subd. 3. Contracting authority. The board may contract with one or more third parties for investment management, recordkeeping, or other services in connection with investing the accounts. The board and office may jointly contract with third-party providers, if the office and board determine that it is desirable to contract with the same entity or entities for administration and investment management.

Subd. 4. Fees. The board may impose annual fees, as provided in section 136G.05, subdivision 3, on participants in the plan to recover the cost of investment management and related tasks for the plan. The board must use its best efforts to keep these fees as low as possible, consistent with high quality investment management, so that the returns on savings invested in the plan will be as high as possible.

HIST: 1997 c 183 art 2 s 15; 1999 c 214 art 2 s 9; 1Sp2001 c 1 art 3 s 10,11,23



Section 136G.09 Minnesota college savings plan accounts; generally.

136G.09 Minnesota college savings plan accounts; generally.

Subdivision 1. Contributions to an account. A person may make contributions to an account on behalf of a beneficiary. Contributions to an account made by persons other than the account owner become the property of the account owner. A person does not acquire an interest in an account by making contributions to an account. Contributions to an account must be made by check, money order, or other commercially acceptable means as permitted by the United States Internal Revenue Service and authorized by the plan administrator in cooperation with the office and the board.

Subd. 2. Authority of account owner. An account owner is the only person entitled to:

(1) select or change a beneficiary or a contingent account owner; or

(2) request distributions or rollover distributions from an account.

Subd. 3. Security for loans. An interest in an account or matching grant account must not be used as security for a loan.

Subd. 4. Separate accounting. The plan must provide a separate account for each beneficiary for whom contributions are made. Each account must have a single account owner and a single beneficiary. An account owner must not open more than one account for the same beneficiary, but several account owners may open accounts for the same beneficiary.

Subd. 5. Naming of beneficiary. The account owner must designate the beneficiary of an account when the account is established, except for accounts established under section 529(e)(1)(C) of the Internal Revenue Code, which do not require a designated beneficiary until a distribution is made.

Subd. 6. Change of beneficiary. An account owner may change the beneficiary of an account to a member of the family of the current beneficiary, at any time without penalty, if the change will not cause the total account balance of all accounts held for the new beneficiary to exceed the maximum account balance limit as provided in subdivision 8. A change of beneficiary other than as permitted in this subdivision is treated as a nonqualified distribution under section 136G.13, subdivision 3.

Subd. 7. Change of account ownership. An account owner may transfer ownership of an account to another person eligible to be an account owner. All transfers of ownership are absolute and irrevocable.

Subd. 8. Maximum account balance limit. (a) When a contribution is made, the total account balance of all accounts held for the same beneficiary, including matching grant accounts, must not exceed the maximum account balance limit as determined under this subdivision.

(b) The maximum account balance limit is reduced for withdrawals from any account for the same beneficiary that are qualified distributions, distributions due to the death or disability of the beneficiary, or distributions due to the beneficiary receiving a scholarship. Subsequent contributions must not be made to replenish an account if the contribution results in the total account balance of all accounts held for the beneficiary to exceed the reduced maximum account balance limit. Any subsequent contributions must be rejected. A subsequent contribution accepted in error must be returned to the account owner plus any earnings on the contribution less any applicable penalties.

(c) The maximum account balance limit is not reduced for a nonqualified distribution or a rollover distribution. When such distributions are taken, subsequent contributions may be made to replenish an account up to the maximum account balance limit.

(d) The office must establish a maximum account balance limit. The maximum account balance limit is four times the cost of one year of qualified higher education expenses at the most expensive eligible educational institution in Minnesota. The office must adjust the maximum account balance limit, as necessary, or on January 1 of each year. Qualified higher education expenses for the academic year prior to January 1 of each year must be used in calculating the maximum account balance limit. The maximum account balance limit must not exceed the amount permitted for the plan to qualify as a qualified state tuition program under section 529 of the Internal Revenue Code.

(e) If the total account balance of all accounts held for a single beneficiary reaches the maximum account balance limit prior to the end of that calendar year, the beneficiary may receive an applicable matching grant for that calendar year.

Subd. 9. Excess contributions and balances. A contribution to any account for a beneficiary must be rejected if the contribution would cause the total account balance of all accounts held for the same beneficiary, including the matching grant account, to exceed the maximum account balance limit under section 529 of the Internal Revenue Code as established by the office. If a contribution under this subdivision is accepted in error, the contribution must be returned to the account owner plus any earnings thereon, less applicable penalties. A payment of an excess contribution to the account owner may be a nonqualified distribution subject to a penalty.

Subd. 10. Dormant accounts. (a) The plan administrator shall attempt to locate the account owner or the beneficiary, or both, to determine the disposition of a dormant account. A fee of five percent of the total account balance of the dormant account, not to exceed $100, plus allowable costs, may be charged for this service. Costs will not exceed $100 or five percent of the total account balance in the dormant account, whichever is less.

(b) If the account owner, or the account owner's legal heirs, are not found after three attempts by the plan administrator, the remaining funds in the dormant account must be turned over to the office. The funds are treated as unclaimed property for purposes of sections 345.31 to 345.60, and the office shall turn all remaining dormant account funds over to the commissioner of commerce. If the dormant account has a matching grant account, all amounts in the beneficiary's matching grant account, if any, must be returned to the office.

Subd. 11. Effect of plan changes on participation agreement. Amendments to sections 136G.01 to 136G.13 automatically amend the participation agreement. Any amendments to the operating procedures and policies of the plan shall amend the participation agreement 30 days after adoption by the office or the board.

Subd. 12. Special account to hold plan assets in trust. All assets of the plan, including contributions to accounts and matching grant accounts and earnings, are held in trust for the exclusive benefit of account owners and beneficiaries. Assets must be held in a separate account in the state treasury to be known as the Minnesota college savings plan account. Plan assets are not subject to claims by creditors of the state, are not part of the general fund, and are not subject to appropriation by the state. Payments from the Minnesota college savings plan account shall be made under sections 136G.01 to 136G.13.

HIST: 1Sp2001 c 1 art 3 s 12,23



Section 136G.11 Matching grants.

136G.11 Matching grants.

Subdivision 1. Matching grant qualification. By March 1 of each year, a state matching grant must be added to each account established under the program if the following conditions are met:

(1) the contributor applies, in writing in a form prescribed by the director, for a matching grant;

(2) a minimum contribution of $200 was made during the preceding calendar year; and

(3) the family income of the beneficiary did not exceed $80,000.

Subd. 2. Family income. (a) For purposes of this section, "family income" means:

(1) if the beneficiary is under age 25, the combined adjusted gross income of the beneficiary's parents or legal guardians as reported on the federal tax return or returns for the most recently available tax year. If the beneficiary's parents are divorced, the income of the parent claiming the beneficiary as a dependent on the federal individual income tax return and the income of that parent's spouse, if any, is used to determine family income; or

(2) if the beneficiary is age 25 or older, the combined adjusted gross income of the beneficiary and spouse, if any.

(b) For a parent or legal guardian of beneficiaries under age 25 and for beneficiaries age 25 or older who resided in Minnesota and filed a federal individual income tax return two years prior to the year in which the matching grant is awarded, the matching grant must be based on family income from Internal Revenue Service tax data on file with the Minnesota department of revenue.

(c) Parents or legal guardians of beneficiaries under age 25 and beneficiaries age 25 or older who did not reside in Minnesota two years prior to the year in which the matching grant is awarded must provide a signed copy of their federal individual income tax return to the office, regardless of who the account owner is, in order to be considered for a matching grant.

Subd. 3. Residency requirement. (a) If the beneficiary is under age 25, the beneficiary's parents or legal guardians must be Minnesota residents to qualify for a matching grant. If the beneficiary is age 25 or older, the beneficiary must be a Minnesota resident to qualify for a matching grant.

(b) To meet the residency requirements, the parent or legal guardian of beneficiaries under age 25 must have filed a Minnesota individual income tax return as a Minnesota resident, claiming the beneficiary as a dependent, two years prior to the year in which the matching grant is awarded. For beneficiaries age 25 or older, the beneficiary, and a spouse, if any, must have filed a Minnesota individual income tax return as a Minnesota resident two years prior to the year in which the matching grant is awarded.

(c) A parent of beneficiaries under age 25 and beneficiaries age 25 or older who did not reside in Minnesota two years prior to the year in which the matching grant is awarded must establish Minnesota residency through the issuance of a Minnesota driver's license or identification card.

Subd. 4. Age and date of birth determination of beneficiary. In determining the age of the beneficiary for purposes of a matching grant, the plan administrator shall use the age of the beneficiary as reported on the participation agreement on December 31 of the year in which the request for a matching grant is made.

Subd. 5. Amount of matching grant. The amount of the matching grant for a beneficiary equals:

(1) if the beneficiary's family income is $50,000 or less, 15 percent of the sum of the contributions made to the beneficiary's account during the calendar year, not to exceed $300; and

(2) if the beneficiary's family income is more than $50,000 but not more than $80,000, five percent of the sum of the contributions made to the beneficiary's account during the calendar year, not to exceed $300.

Subd. 6. Budget limit. If the total amount of matching grants determined under subdivision 3 exceeds the amount of the appropriation for the fiscal year, the director shall proportionately reduce each grant so that the total equals the available appropriation. The director must reduce matching grants so that the amount of the matching grant assigned to a beneficiary's account equals:

(1) the ratio of state appropriations for the matching grant divided by the total dollar amount of matching grants for all beneficiaries; multiplied by

(2) the dollar amount of the matching grant for each eligible beneficiary.

Subd. 7. Coordination with department of revenue. In administering matching grants, the director may require that applicants submit sufficient information to determine whether the beneficiary qualifies for a grant, including the social security numbers, family income information, and any other information the director determines necessary. The applicant or applicants may authorize the director to request information from the commissioner of revenue to verify eligibility for a grant from tax information on file with the commissioner or obtained from the Internal Revenue Service. If this method is used and the taxpayer has authorized a release of the information to the director, the commissioner of revenue may verify that the beneficiary is eligible for a grant at a specified rate and maximum and disclose that information to the director, notwithstanding the provisions of chapter 270B.

Subd. 8. Private contributions. (a) The office may solicit and accept contributions from private corporations, other businesses, foundations, employers, or individuals to provide:

(1) matching grants under this section in addition to those funded with direct appropriations;

(2) grants to students who withdraw money from accounts established under the program; or

(3) contributions to an account on behalf of a beneficiary.

(b) Amounts contributed may only be used for those purposes. Amounts contributed are appropriated to the director for the purposes of this subdivision.

(c) Contributors may designate a specific field of study, geographic area, or other criteria that govern use of the grants funded with their contributions, but may not discriminate on the basis of race, ethnicity, or gender. The office may refuse contributions that are subject, in the judgment of the director, to unacceptable conditions on their use.

Subd. 9. Annual application. An account owner must submit an application form for a matching grant on an annual basis. The application must be postmarked by December 31 of the year preceding the awarding of the matching grant.

Subd. 10. Single beneficiaries with multiple accounts. (a) A matching grant will first be computed on an account owned by a parent or legal guardian of the beneficiary, or an account owner who is also the beneficiary. If there are multiple accounts for a single beneficiary, any matching grant, up to the annual maximum, will be proportionately awarded to the beneficiary named in accounts owned by the parents or guardians.

(b) If the account owned by a parent or a guardian or an account owner who is also the beneficiary does not qualify for the maximum annual matching grant, any remaining matching grant funds are proportionately distributed to the beneficiary to an account or accounts owned by someone other than the parent or guardian.

(c) If the account for a beneficiary is not owned by a parent or a legal guardian, or an account owner who is also the beneficiary, then the matching grant will be proportionately distributed to the beneficiary to accounts owned by others.

Subd. 11. Ownership of matching grant funds. The state retains ownership of all matching grants and earnings on matching grants until a qualified distribution is made to a beneficiary or an eligible educational institution.

Subd. 12. Inactive accounts with matching grants. (a) The plan administrator will attempt to locate the account owner or the beneficiary of an inactive account with a matching grant to determine the disposition of the account. No fee will be charged for this service. The matching grants and matching grant earnings in the account must be returned to the office, unless the account owner applies for a deferment or the beneficiary begins attending an eligible educational institution within one year of the date of notification.

(b) The account owner may apply to the plan administrator for a deferment of inactive account time limits. Upon application, the plan administrator shall grant a one-time deferment of two years. In addition, the plan administrator shall grant a deferment for the beneficiary's initial enlistment for active duty in the armed forces of the United States, or for the period of active military duty required as part of the beneficiary's obligation as a member in a reserve military unit of the armed forces of the United States.

Subd. 13. Forfeiture of matching grants. (a) Matching grants are forfeited if:

(1) the account owner transfers the total account balance of an account to another account or to another qualified state tuition program;

(2) the beneficiary receives a full tuition scholarship or admission to a United States service academy;

(3) the beneficiary dies or becomes disabled;

(4) the account owner changes the beneficiary of the account; or

(5) the account owner closes the account with a nonqualified withdrawal.

(b) Matching grants must be proportionally forfeited if:

(1) the account owner transfers a portion of an account to another account or to another qualified state tuition program;

(2) the beneficiary receives a scholarship covering a portion of qualified higher education expenses; or

(3) the account owner makes a partial nonqualified withdrawal.

(c) If the account owner makes a misrepresentation in a participation agreement or an application for a matching grant that results in a matching grant, the matching grant associated with the misrepresentation is forfeited. The office and the board must instruct the plan administrator as to the amount to be forfeited from the matching grant account. The office and the board must withdraw the matching grant or the proportion of the matching grant that is related to the misrepresentation.

HIST: 1997 c 183 art 2 s 16; 1999 c 214 art 2 s 10; 1Sp2001 c 1 art 3 s 13-21,23



Section 136G.13 Account distributions.

136G.13 Account distributions.

Subdivision 1. Qualified distribution methods. (a) Qualified distributions may be made:

(1) directly to participating eligible educational institutions on behalf of the beneficiary;

(2) in the form of a check payable to both the beneficiary and the eligible educational institution; or

(3) to an account owner with a receipt verifying the payment of qualified higher education expenses.

(b) When administratively feasible, distributions may be made when the account owner and beneficiary certify prior to the distribution that the distribution will be expended for qualified higher education expenses a reasonable time after the distribution. The plan administrator may retain a penalty on the earnings portion of the nonqualified distribution until payment of qualified higher education expenses are substantiated. A payment receipt showing payment for qualified higher education expenses must be submitted to the program administrator within 30 days of distribution.

(c) Qualified distributions must be withdrawn proportionally from contributions and earnings in an account owner's account on the date of distribution as provided in section 529 of the Internal Revenue Code.

Subd. 2. Matching grant accounts. Qualified distributions are based on the total account balances in an account owner's account and matching grant account, if any, on the date of distribution. Qualified distributions must be withdrawn proportionally from each account based on the relative total account balance of each account to the total account balance for both accounts. Amounts for matching grants and matching grant earnings must only be distributed for qualified higher education expenses.

Subd. 3. Nonqualified distribution. An account owner may request a nonqualified distribution from an account at any time. Nonqualified distributions are based on the total account balances in an account owner's account and must be withdrawn proportionally from contributions and earnings as provided in section 529 of the Internal Revenue Code. The earnings portion of a nonqualified distribution is subject to a penalty. For purposes of this subdivision, "earnings portion" means the ratio of the earnings in the account to the total account balance, immediately prior to the distribution, multiplied by the distribution. The penalty must be withheld from the total amount of any distribution.

Subd. 4. Nonqualified distributions from matching grant accounts. (a) If an account owner requests a nonqualified distribution from an account that has a matching grant account, the total account balance of the matching grant account, if any, is reduced.

(b) After the nonqualified distribution is withdrawn from the account including any penalty as provided in subdivision 3, the account owner forfeits matching grant amounts in the same proportion as the nonqualified distribution is to the total account balance of the account.

Subd. 5. Distributions due to death or disability of, or scholarship to, a beneficiary. An account owner may request a distribution due to the death or disability of, or scholarship to, a beneficiary from an account by submitting a completed request to the plan. Prior to distribution, the account owner shall certify the reason for the distribution and provide written confirmation from a third party that the beneficiary has died, become disabled, or received a scholarship for attendance at an eligible educational institution. The plan must not consider a request to make a distribution until a third-party written confirmation is received by the plan. For purposes of this subdivision, a third-party written confirmation consists of the following:

(1) for death of the beneficiary, a certified copy of the beneficiary's death record;

(2) for disability of the beneficiary, a certification by a physician who is a doctor of medicine or osteopathy stating that the doctor is legally authorized to practice in a state of the United States and that the beneficiary is unable to attend any eligible educational institution because of an injury or illness that is expected to continue indefinitely or result in death. Certification must be on a form approved by the plan; or

(3) for a scholarship award to the beneficiary, a letter from the grantor of the scholarship or from the eligible educational institution receiving or administering the scholarship, that identifies the beneficiary by name and social security number or taxpayer identification number as the recipient of the scholarship and states the amount of the scholarship, the period of time or number of credits or units to which it applies, the date of the scholarship, and, if applicable, the eligible educational institution to which the scholarship is to be applied.

HIST: 1Sp2001 c 1 art 3 s 22,23; 1Sp2001 c 9 art 15 s 32






Chapter 137 University of Minnesota

Section 137.01 Repealed, 1998 c 384 s 13

137.01 Repealed, 1998 c 384 s 13



Section 137.02 Powers and duties of board of regents.

137.02 Powers and duties of board of regents.

Subdivision 1. Transportation between university campus and farm. The board of regents is hereby authorized to provide adequate means for safe, convenient, and rapid transportation of persons, supplies, and materials between the university farm and the university campus and the transportation of persons from intermediate points to either the university campus or the university farm and from the university campus or university farm to intermediate points and for the transportation of supplies and materials to and from the university farm by means of a connection with the belt line railway operated by the Minnesota Transfer Railway Company; and to that end the board of regents is hereby authorized to acquire by gift, purchase, condemnation, or otherwise such rights-of-way as may be deemed necessary and to construct, maintain, and operate lines of railway thereon and to make such contracts with any railway company for trackage rights, track connections, and motive power or for the hiring of rolling stock or for the operation of the same as may be found necessary or expedient in carrying out the provisions of this subdivision. The board of regents shall prescribe the rate of fares which shall be charged for the transportation of persons, which fares when collected shall be kept in a separate fund and used to defray the expense of maintaining and operating such railway.

Subd. 2. Employees may be bonded. The regents of the university shall have authority to indemnify the officers or the employees of the university against liability arising out of the operation of motor vehicles or other equipment by them while engaged in the performance of their duties as such public officials or employees and to pay out of the public funds the premiums on the indemnity insurance policies insuring such governmental agency against such liability. The regents may defend any such officer or employee, in the name and on behalf of the officer or employee, in any suit brought against the officer or employee to enforce a claim, whether groundless or otherwise, arising out of the operation of a motor vehicle or other equipment in the performance of official duties, and may compromise and settle such claim or suit and pay out of public funds the amount of such settlement or compromise, or the amount of any judgment against such officer or employee based on any such claim without first requiring such officer or employee to settle or pay any such claim. The regents may, in their discretion, pay the premiums of the indemnity insurance policies referred to in this subdivision, insuring such officers or employees against liability for or injury to persons or property, within the limits of this subdivision, and such payment of insurance premiums out of public funds shall in no way impose on the regents any liability.

Subd. 3. Power of eminent domain granted. The board of regents may use any money not specifically appropriated for other purposes for acquiring land by purchase or condemnation. In case it is desired to use the fund for the acquisition of land by eminent domain, the power of eminent domain shall be exercised in accordance with chapter 117.

Subd. 3a. Consultation required. Land must not be purchased and a building must not be purchased, constructed, or erected on land of the University of Minnesota until the regents have first consulted with the chair of the senate finance committee and the chair of the house ways and means committee and obtained their advisory recommendations.

Subd. 4. Employee salaries. All nonacademic employees of the University of Minnesota shall be paid salaries comparable to salaries paid to state employees in the classified civil service.

HIST: (3139, 3139-3, 3139-4, 3139-6) 1913 c 257 s 1; 1935 c 173 s 1,2; Ex1937 c 81 s 2; 1976 c 163 s 23; 1976 c 348 s 21; 1986 c 444; 1989 c 300 art 1 s 31; 1993 c 4 s 20



Section 137.021 Acceptance of federal money.

137.021 Acceptance of federal money.

The regents of the University of Minnesota are hereby designated the state agency empowered to accept any and all moneys provided for or made available to this state by the United States of America or any department or agency thereof for the construction and equipping of any building for university or college purposes in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and are further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal money.

HIST: Ex1959 c 90 s 6



Section 137.022 Permanent university fund.

137.022 Permanent university fund.

Subdivision 1. Investment. The investment management of the permanent university fund shall be under the jurisdiction of the board of regents of the University of Minnesota, subject to any limitations imposed by the Constitution of the state of Minnesota, article XI, section 9. All securities and cash held in the state treasury credited to the permanent university fund that are unappropriated or unencumbered are transferred and appropriated to the board of regents of the University of Minnesota solely for the purpose of investment by them. The investments are restricted to those the state board of investment may invest in under section 11A.24.

Subd. 2. Income. All income from the permanent university fund is appropriated annually to the board of regents. Authority over this income is vested solely in the board but must be used by the board directly to enhance the mission of the university. This appropriation of income must not be used to reduce other appropriations made to the board of regents. The determination of this income shall be based on the procedures detailed in section 11A.16, subdivision 5, or 11A.12, subdivision 2.

Subd. 3. Endowed chair account. (a) For purposes of this section, the permanent university fund has three accounts. The sources of the money in the endowed mineral research and scholarship accounts are set out in paragraph (b) and subdivision 4. All money in the fund that is not otherwise allocated is in the endowed chair account. The income from the endowed chair account must be used, and capital gains allocated to that account may be used, to provide endowment support for professorial chairs in academic disciplines. The endowment support for the chairs from the income and the capital gains must not total more than six percent per year of the 36-month trailing average market value of the endowed chair account of the fund, as computed quarterly or otherwise as directed by the regents. The endowment support from the income and the capital gains must not provide more than half the sum of the endowment support for all chairs endowed, with nonstate sources providing the remainder. The endowment support from the income and the capital gains may provide more than half the endowment support of an individual chair.

(b) If any portion of the annual appropriation of the income is not used for the purposes specified in paragraph (a) or subdivision 4, that portion lapses and must be added to the principal of the three accounts of the permanent university fund in proportion to the market value of each account.

Subd. 4. Mineral research; scholarships. (a) All income credited after July 1, 1992, to the permanent university fund from royalties for mining under state mineral leases from and after July 1, 1991, must be allocated as provided in this subdivision.

(b)(1) Fifty percent of the income, up to $25,000,000, must be credited to the mineral research account of the fund to be allocated for the Natural Resources Research Institute-Duluth and Coleraine facilities, for mineral and mineral-related research including mineral-related environmental research; and

(2) The remainder must be credited to the endowed scholarship account of the fund for distribution annually for scholastic achievement as provided by the board of regents to undergraduates enrolled at the University of Minnesota who are resident students as defined in section 136A.101, subdivision 8.

(c) The annual distribution from the endowed scholarship account must be allocated to the various campuses of the University of Minnesota in proportion to the number of undergraduate resident students enrolled on each campus.

(d) The board of regents must report to the education committees of the legislature biennially at the time of the submission of its budget request on the disbursement of money from the endowed scholarship account and to the environment and natural resources committees on the use of the mineral research account.

(e) Capital gains and losses and portfolio income of the permanent university fund must be credited to its three accounts in proportion to the market value of each account.

(f) The endowment support from the income and capital gains of the endowed mineral research and endowed scholarship accounts of the fund must not total more than six percent per year of the 36-month trailing average market value of the account from which the support is derived.

HIST: 1963 c 567 s 2; 1965 c 41 s 1; 1971 c 197 s 3; 1976 c 2 s 172; 1980 c 516 s 2; 1980 c 607 art 14 s 45 subd 2; s 46; 1983 c 289 s 114 subd 1; 1984 c 655 art 1 s 92; 1985 c 248 s 70; 1Sp1985 c 11 s 65; 1990 c 591 art 6 s 8,9; 1Sp1993 c 2 art 4 s 1,2; 1997 c 183 art 3 s 26



Section 137.023 University student on board of regents.

137.023 University student on board of regents.

In electing members of the board of regents pursuant to article 13, section 3, of the Constitution of the state of Minnesota, and Territorial Laws 1851, chapter 3, section 5, one member of the board of regents of the university shall be a person who at the time of election to the board is a student who is enrolled in a degree program at the university. This person shall represent the state at large. Upon expiration of the term or in the event of a vacancy in the office, one position shall be filled by a person having the same qualifications.

HIST: 1976 c 120 s 1; 1986 c 444; 1989 c 157 s 1



Section 137.024 Congressional districts represented on board of regents.

137.024 Congressional districts represented on board of regents.

At least one member of the board of regents of the university shall be a resident of each congressional district.

HIST: 1976 c 120 s 2



Section 137.0245 Regent candidate advisory council.

137.0245 Regent candidate advisory council.

Subdivision 1. Establishment. A regent candidate advisory council is established to assist the legislature in determining criteria for, and identifying and recruiting qualified candidates for membership on the board of regents.

Subd. 2. Membership. The regent candidate advisory council shall consist of 24 members. Twelve members shall be appointed by the subcommittee on committees of the committee on rules and administration of the senate. Twelve members shall be appointed by the speaker of the house of representatives. No more than one-third of the members appointed by each appointing authority may be current or former legislators. No more than two-thirds of the members appointed by each appointing authority may belong to the same political party; however, political activity or affiliation is not required for the appointment of any member. Geographical representation must be taken into consideration when making appointments. Section 15.0575 shall govern the advisory council, except that the members shall be appointed to six-year terms with one-third appointed each even-numbered year.

Subd. 3. Duties. The advisory council shall:

(1) develop, in consultation with current and former regents and the administration of the University of Minnesota, a statement of the selection criteria to be applied and a description of the responsibilities and duties of a regent, and shall distribute this to potential candidates; and

(2) for each position on the board, identify and recruit qualified candidates for the board of regents, based on the background and experience of the candidates, and their potential for discharging the responsibilities of a member of the board of regents.

Subd. 4. Recommendations. The advisory council shall recommend at least two and not more than four candidates. By March 15 of each odd-numbered year, the advisory council shall submit its recommendations to the president of the senate and the speaker of the house of representatives. The legislature shall not be bound by these recommendations.

Subd. 5. Support services. The legislative coordinating commission shall provide administrative and support services for the advisory council.

HIST: 1988 c 703 art 1 s 16; 1990 c 383 s 1



Section 137.025 Appropriations; payment.

137.025 Appropriations; payment.

Subdivision 1. The commissioner of finance shall pay no money to the University of Minnesota pursuant to a direct appropriation, other than an appropriation for buildings, until the university first certifies to the commissioner of finance that its aggregate balances in the temporary investment pool, cash, or separate investments, resulting from all state maintenance and special appropriations do not exceed $7,000,000, or any other amount specified in the act making the appropriation, plus one-third of all tuition and fee payments from the previous fiscal year. Upon this certification, 1/12 of the annual appropriation to the university shall be paid at the beginning of each month. Additional payments shall be made by the commissioner of finance whenever the state appropriations and tuition aggregate balances in the temporary investment pool, cash, or separate investments are reduced below the indicated levels.

Subd. 2. The commissioner of finance shall pay no money to the University of Minnesota pursuant to a direct appropriation for buildings until all balances separately invested, including cash, and those in the temporary investment pool attributable to all state building funds shall be reduced below $5,000,000, or any other amount specified in the act making the appropriation. Payment shall then be made upon certification of the amounts needed for construction payments, but so as not to increase the building balances in cash, separately invested, or in the temporary investment pool, to a total above the indicated level.

Subd. 3. Money not paid to the university by reason of the foregoing requirements shall be invested by the state in those securities authorized by section 11A.25 until paid to the university. Income from investments shall be credited to the general fund in the state treasury.

HIST: 1976 c 163 s 24; 1980 c 607 art 14 s 46; 1987 c 401 s 29



Section 137.0251 Budgetary information.

137.0251 Budgetary information.

The board of regents of the University of Minnesota shall make available to the commissioner of finance all books, accounts, documents, and property that the commissioner desires to inspect.

HIST: 1988 c 703 art 1 s 18



Section 137.027 Appropriation; fringe benefits.

137.027 Appropriation; fringe benefits.

Direct appropriations to the University of Minnesota include money to pay the employer's share of social security, state retirement, and health insurance. Money provided for these purposes shall be expended only for these purposes and any amounts in excess of the employer's share shall be returned to the state treasury.

HIST: 1976 c 163 s 25



Section 137.03 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.03 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.04 Library to get copies of state publications.

137.04 Library to get copies of state publications.

The general library of the University of Minnesota is a depository of all books, pamphlets, maps, and other works published by or under the authority of the state of Minnesota.

HIST: (3137, 3138) 1905 c 278 s 1,2; 1947 c 365 s 3



Section 137.05 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.05 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.06 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.06 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.07 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.07 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.08 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.08 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.09 Board of regents not to exceed appropriations; penalty.

137.09 Board of regents not to exceed appropriations; penalty.

It shall be unlawful for the board of regents to permit any expenditures for any purpose in excess of the amount appropriated or contemplated by law and any member or agent of the board violating this provision shall be guilty of a gross misdemeanor; and, upon conviction, fined not less than $100 nor more than $3,000, or be imprisoned in the county jail for not less than six months, or by both fine and imprisonment.

HIST: (3145) 1905 c 119 s 6; 1984 c 628 art 3 s 11



Section 137.10 Refund of tuition to students in certain cases.

137.10 Refund of tuition to students in certain cases.

Any student who, being a resident of the state, has enrolled to pursue any course in the University of Minnesota and paid tuition for the course, and who, prior to the termination of the school year for which the tuition was paid, enlisted or has been inducted into the military services of the United States, either voluntarily or pursuant to the present selective service law, is entitled to the refund of all tuition paid for which credit cannot properly be given.

The administrative officers of the University of Minnesota shall refund to the students any tuition so paid. Any student making application for refund of any paid tuition shall furnish to the administrative officers of the University of Minnesota a certificate from the proper officers reciting the fact of the enlistment or the induction of the student into the military service of the United States.

HIST: 1941 c 272; 1957 c 576 s 1,2; 1975 c 321 s 2; 1984 c 609 s 9; 1Sp2001 c 1 art 2 s 18



Section 137.11 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.11 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.12 Peace officers; appointment; power of arrest.

137.12 Peace officers; appointment; power of arrest.

The regents of the University of Minnesota are hereby authorized to appoint, employ and fix the compensation to be paid out of funds of the regents of the University of Minnesota, persons as peace officers who shall have and may exercise throughout the state of Minnesota the same powers of arrest possessed by a sheriff, police officer, or peace officer, but said powers of arrest shall only be exercised in connection with investigations authorized to be made by the regents of the University of Minnesota, which investigations shall relate to university personnel or property.

HIST: 1947 c 126 s 1; 1969 c 266 s 1; 1977 c 82 s 1



Section 137.13 Expired

137.13 Expired



Section 137.14 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.14 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.15 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.15 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.16 Morris branch; admission of Indians.

137.16 Morris branch; admission of Indians.

Subdivision 1. The University of Minnesota, Morris branch, situated in whole or in part on the lands described in Laws 1909, chapter 184, shall admit Indian pupils qualified for admission at all times free of charge for tuition and on terms of equality with white pupils.

Subd. 2. Subdivision 1 is a substitute for the provisions of Laws 1909, chapter 184, section 2, which reads: The said lands and buildings described in section 1 hereof shall be held and maintained by the state of Minnesota as an agricultural school, and Indian pupils shall at all times be admitted to said school free of charge for tuition and on terms of equality with white pupils.

HIST: 1961 c 312 s 2,3



Section 137.17 Rochester branch.

137.17 Rochester branch.

Subdivision 1. Establish. The board of regents may establish a school of professional and graduate studies as a nonresidential branch campus of the University of Minnesota, Rochester, to serve the needs of working adults and other nontraditional students in southeastern Minnesota. The campus shall be a joint partnership of the University of Minnesota with Rochester community and technical college, and Winona state university.

The board of trustees of the Minnesota state colleges and universities shall cooperate to achieve the foregoing.

Subd. 2. Leadership. The legislature intends that the Rochester branch strengthen the existing partnership of institutions in Rochester by providing better coordination and leadership in serving the needs of the region, while maintaining a cooperative basis among the institutions. The University of Minnesota is expected to take the leadership role in assessing community needs and facilitating the delivery of upper division and graduate academic programming and student services by existing higher education providers. It is the intent of the legislature that this branch not diminish the role or function of existing higher education institutions in Rochester or elsewhere in the region in which the state already has a significant investment.

Subd. 3. Missions. The legislature recognizes that the distinctiveness of each of the partner institutions in Rochester must be maintained to achieve success in serving the higher education needs of the community and the economic goals of the state. Further, the legislature intends that the University of Minnesota and the other partner institutions avoid duplicative offerings of courses and programs. Therefore, the University of Minnesota, Winona state university, and Rochester community and technical college shall develop jointly a statement of missions, roles, and responsibilities for the programs and services at Rochester which shall be submitted to the legislature by January 30, 2000, and any time thereafter that the missions, roles, and responsibilities change.

Subd. 4. Changes. Major changes in the missions, programs, services or roles of the partner institutions shall be made in full consultation with the partner institutions and the systems.

HIST: 1999 c 214 art 2 s 16



Section 137.20 Repealed, 1990 c 397 s 1

137.20 Repealed, 1990 c 397 s 1



Section 137.21 Repealed, 1990 c 397 s 1

137.21 Repealed, 1990 c 397 s 1



Section 137.22 Higher Education Act of 1965; receipts.

137.22 Higher Education Act of 1965; receipts.

In order to enable the state to match the cost of any program under Title I of the Higher Education Act of 1965, any receipts accruing to any state department or agency by reason of service performed for the University of Minnesota in connection with the program shall be deposited in the state treasury. The receipts are appropriated to the department or agency making the deposit, to be used as part of the state's 25 percent share of the cost of the programs. The balance of the state's share of the cost of the programs is payable by the participating departments or agencies from any moneys appropriated for salaries, supplies and expenses.

HIST: 1976 c 163 s 26



Section 137.31 Procurement from small businesses.

137.31 Procurement from small businesses.

Subdivision 1. Small business set asides. Prior to the beginning of each fiscal year, the regents of the University of Minnesota shall designate and set aside for awarding to small businesses approximately 20 percent of the value of procurement contracts which are to be awarded during that fiscal year and which are to be paid in total or in part from funds appropriated to the university by the legislature. The regents shall designate specific procurement contracts to be set aside, or may authorize the university administration to divide the amount set aside into procurement contracts of economically feasible size, in order to facilitate offers or bids from small businesses. In making the annual designation, the regents shall attempt to vary the procurement contracts included in the set-aside program so that a variety of goods and services produced by different small businesses can be included in the university set-aside program over a period of years. For the purposes of this section, (a) "procurement contract" means any agreement, written or oral, by which the university obtains needed goods or services, including the construction of capital improvements; and (b) "small business" has the meaning given that term by state law. Nothing in this section shall be construed to prevent small businesses from seeking awards of procurement contracts not included in the set-aside program.

Subd. 2. Procurement rules. The regents shall establish procurement rules to govern the university set aside program. The rules shall include guidelines and procedures for negotiating price or securing bids, reasonable limitations on the amount by which a contract price under the set-aside program may exceed the estimated cost of obtaining comparable goods or services on the open market, uniform procedures for providing security for performance under procurement contracts, criteria for evaluating the financial and technical capabilities of participating small businesses, and any other matter deemed necessary or desirable for the proper operation of the university small business set-aside program.

Subd. 3. Repealed, 1989 c 352 s 25

Subd. 3a. Repealed, 1990 c 541 s 31

Subd. 4. Replacement contracts. If a procurement contract designated for the set-aside program cannot be awarded to a small business under the conditions prescribed in subdivisions 1 and 2, the award shall be placed in accordance with the regular procurement policies of the university. In this event, the university shall designate as a replacement a procurement contract of comparable value to be included in the university set-aside program during that fiscal year if practicable.

Subd. 5. Publicity. The regents and the administration of the University of Minnesota shall publicize the provisions of the university small business set-aside program, attempt to locate small businesses able to perform set aside procurement contracts, and encourage participation by small businesses in the University of Minnesota small business set-aside program.

Subd. 6. Repealed, 1995 c 212 art 2 s 22

HIST: 1979 c 86 s 1; 1981 c 356 s 169; 1983 c 289 s 115 subd 1; 1987 c 312 art 1 s 26 subd 2; 1987 c 401 s 30; 1989 c 352 s 11-13; 1990 c 541 s 14; 1993 c 163 art 1 s 23



Section 137.33 Repealed, 1996 c 310 s 1; 1996 c 398 s 66

137.33 Repealed, 1996 c 310 s 1; 1996 c 398 s 66



Section 137.34 Program established.

137.34 Program established.

Subdivision 1. Program established. The Minnesota extension service is instructed to develop and implement an ongoing program for rural health and safety.

Subd. 2. Repealed, 1996 c 310 s 1

Subd. 3. Responsibilities. The rural health and safety program in the Minnesota extension service has the following ongoing responsibilities:

(1) to develop programs and materials related to farm accident prevention;

(2) to develop and implement educational programs that will enable rural residents to understand and comply with safety standards and good health practices;

(3) to maintain cooperation and effective working relationships with health and safety agencies and organizations in Minnesota, other states, and the United States government; and

(4) to seek and efficiently utilize grant money made available for programs relating to rural and farm safety.

Subd. 4. Program funding. Money for support of the rural health and safety program in the Minnesota extension service may be accepted from the following sources:

(1) legislative appropriations from the general fund;

(2) funds from other sources within the University of Minnesota and the extension service to the extent not precluded by other law; and

(3) gifts or grants from individuals, organizations, governmental units, foundations, corporations, or other sources except that no restrictions may be placed by the giver with respect to the functions, duties, and responsibilities of the program.

HIST: 1988 c 688 art 2 s 1



Section 137.341 Farm safety specialist position.

137.341 Farm safety specialist position.

The Minnesota legislature finds that because the extension service has unique opportunities for delivering health and safety messages to farm families, the extension service is urged to retain and, to the extent practicable, keep filled at all times, the staff position of farm safety specialist.

HIST: 1991 c 254 art 3 s 22



Section 137.342 Research center for agricultural health and safety.

137.342 Research center for agricultural health and safety.

Subdivision 1. Creation. There is created within the division of environmental and occupational health in the University of Minnesota school of public health and under its direction an interagency, interdisciplinary research center for agricultural health and safety. The center shall coordinate funding for, and the findings of, research projects designed to reduce injury and death from farm accidents, reduce long-term exposure to potentially hazardous agricultural agents, and make health care services more available to persons who suffer from health problems related to agriculture.

Subd. 2. Repealed, 2001 c 161 s 58

HIST: 1991 c 254 art 3 s 23



Section 137.35 Targeted businesses.

137.35 Targeted businesses.

Subdivision 1. Purchasing methods. (a) The regents may award up to a six percent preference in the amount bid for specified goods and services to small targeted group businesses designated under section 16C.16, subdivision 5.

(b) The regents may designate a purchase of goods or services for award only to small targeted group businesses designated under section 16C.16, subdivision 5, if the regents determine that at least three small targeted group businesses are likely to bid.

(c) The regents, as a condition of awarding a construction contract or approving a contract for consultant, professional, or technical services, may set goals that require the prime contractor to subcontract a portion of the contract to small targeted group businesses. The regents must establish a procedure for granting waivers from the subcontracting requirement when qualified small targeted group businesses are not reasonably available. The regents may establish financial incentives for prime contractors who exceed the goals for use of subcontractors and financial penalties for prime contractors who fail to meet goals under this paragraph. The subcontracting requirements of this paragraph do not apply to prime contractors who are small targeted group businesses. At least 75 percent of the value of the subcontracts awarded to small targeted group businesses under this paragraph must be performed by the business to which the subcontract is awarded or by another small targeted group business.

(d) The regents may award up to a four percent preference in the amount bid on university procurement to small businesses located in an economically disadvantaged area as defined in section 16C.16, subdivision 7.

(e) The regents may delegate responsibility under this section to university employees.

Subd. 2. Eligibility. The rules adopted by the commissioner of administration to define small businesses and to set time and other eligibility requirements for participation in programs under sections 16C.16 to 16C.19 apply to this section.

Subd. 3. Noncompetitive bids. The regents are encouraged to purchase from small targeted group businesses designated under section 16C.16 when making purchases that are not subject to competitive bidding procedures.

Subd. 4. Repealed, 1995 c 212 art 2 s 22

HIST: 1990 c 541 s 15; 1998 c 386 art 2 s 52-54



Section 137.36 Prompt payment to subcontractors.

137.36 Prompt payment to subcontractors.

Each university contract must require the prime contractor to pay any subcontractor within ten days of the prime contractor's receipt of payment from the university for undisputed services provided by the subcontractor. The contract must require the prime contractor to pay interest of 1-1/2 percent per month or any part of a month to the subcontractor on any undisputed amount not paid on time to the subcontractor. The minimum monthly interest penalty payment for an unpaid balance of $100 or more is $10. For an unpaid balance of less than $100, the prime contractor shall pay the actual penalty due to the subcontractor. A subcontractor who prevails in a civil action to collect interest penalties from a prime contractor must be awarded its costs and disbursements, including attorney fees, incurred in bringing the action.

HIST: 1990 c 541 s 16



Section 137.37 Off-campus sites and centers.

137.37 Off-campus sites and centers.

The board of regents and the university campuses are requested to not establish any off-campus centers or other permanent sites located off university campuses to provide academic programs, courses, or student services without authorizing legislation. This section does not apply to sites set up specifically for the delivery of courses and programs through telecommunications.

HIST: 1990 c 591 art 3 s 8; 1996 c 398 s 54



Section 137.38 Education and training of primary care physicians.

137.38 Education and training of primary care physicians.

Subdivision 1. Condition. If the board of regents accepts the amount transferred under section 62J.692, subdivision 7, paragraph (b), to be used for the purposes described in sections 137.38 to 137.40, it shall comply with the duties for which the transfer is made.

Subd. 2. Primary care. For purposes of sections 137.38 to 137.40, "primary care" means a type of medical care delivery that assumes ongoing responsibility for the patient in both health maintenance and illness treatment. It is personal care involving a unique interaction and communication between the patient and the physician. It is comprehensive in scope, and includes all the overall coordination of the care of the patient's health care problems including biological, behavioral, and social problems. The appropriate use of consultants and community resources is an important aspect of effective primary care. Primary care physicians include family practitioners, general pediatricians, and general internists.

Subd. 3. Goals. The board of regents of the University of Minnesota, through the University of Minnesota medical school, is requested to implement the initiatives required by sections 137.38 to 137.40 in order to increase the number of graduates of residency programs of the medical school who practice primary care by 20 percent over an eight-year period. The initiatives must be designed to encourage newly graduated primary care physicians to establish practices in areas of rural and urban Minnesota that are medically underserved.

Subd. 4. Grants. The board of regents is requested to seek grants from private foundations and other nonstate sources, including community provider organizations, for the medical school initiatives outlined in sections 137.38 to 137.40.

Subd. 5. Repealed, 1995 c 212 art 2 s 22; 1995 c 263 s 16

HIST: 1992 c 549 art 6 s 4; 1993 c 345 art 11 s 10-12; 1Sp2001 c 9 art 2 s 4



Section 137.39 Medical school initiatives.

137.39 Medical school initiatives.

Subdivision 1. Modified school initiatives. The University of Minnesota medical school is requested to study the demographic characteristics of students that are associated with a primary care career choice. The medical school is requested to modify the selection process for medical students based on the results of this study, in order to increase the number of medical school graduates choosing careers in primary care.

Subd. 2. Design of curriculum. The medical school is requested to ensure that its curriculum provides students with early exposure to primary care physicians and primary care practice, and to address other primary care curriculum issues such as public health, preventive medicine, and health care delivery. The medical school is requested to also support premedical school educational initiatives that provide students with greater exposure to primary care physicians and practices.

Subd. 3. Clinical experiences in primary care. The medical school is requested to develop a program to provide students with clinical experiences in primary care settings in internal medicine and pediatrics. The program must provide training experiences in medical clinics in rural Minnesota communities, as well as in community clinics and health maintenance organizations in the Twin Cities metropolitan area.

HIST: 1992 c 549 art 6 s 5; 1993 c 345 art 11 s 13,14



Section 137.40 Residency and other initiatives.

137.40 Residency and other initiatives.

Subdivision 1. Primary care and rural rotations. The University of Minnesota medical school is requested to increase the opportunities for general medicine, pediatrics, and family practice residents to serve rotations in primary care settings. These settings must include community clinics, health maintenance organizations, and practices in rural communities.

Subd. 2. Rural residency training program in family practice. The medical school is requested to establish a rural residency training program in family practice. The program shall provide an initial year of training in a metropolitan-based hospital and family practice clinic. The second and third years of the residency program shall be based in rural communities, utilizing local clinics and community hospitals, with specialty rotations in nearby regional medical centers.

Subd. 3. Continuing medical education. The medical school is requested to develop continuing medical education programs for primary care physicians that are comprehensive, community-based, accessible to primary care physicians in all areas of the state, and which enhance primary care skills.

HIST: 1992 c 549 art 6 s 6; 1993 c 345 art 11 s 15



Section 137.41 Repealed, 1997 c 183 art 3 s 39

137.41 Repealed, 1997 c 183 art 3 s 39



Section 137.42 Grants for area health education center programs.

137.42 Grants for area health education center programs.

Subdivision 1. Grant application. The board of regents of the University of Minnesota, through the academic health center and the University of Minnesota-Duluth School of Medicine, is requested to apply for a federal Area Health Education Center Program grant. If awarded a grant, the University of Minnesota-Duluth School of Medicine, in cooperation with public or private, nonprofit area health education centers, is requested to plan, develop, and operate area health education center programs. The University of Minnesota-Duluth School of Medicine is requested to develop cooperative arrangements with two area health education centers in year two of the grant, and develop cooperative arrangements with an additional two centers in year three of the grant.

Subd. 2. Program requirements. Each program must:

(1) provide preceptorship educational experiences for health science students;

(2) maintain community-based primary care residency programs or be affiliated with such programs;

(3) maintain continuing education programs for health professionals or coordinate its activities with such programs;

(4) maintain learning resources and dissemination systems;

(5) have agreements with community-based organizations for educating and training health professionals;

(6) train health professionals, including nurses and allied health professionals; and

(7) carry out recruitment and health career awareness programs among minority and other students in medically underserved areas of the state.

HIST: 1995 c 234 art 8 s 27



Section 137.43 Substitute physician demonstration project.

137.43 Substitute physician demonstration project.

Subdivision 1. Establishment. The board of regents, through the University of Minnesota academic health center, is requested to establish and administer a substitute physician (locum tenens and emergency room coverage) demonstration project at up to four rural demonstration sites within the state. The academic health center is requested to coordinate the administration of the project with the commissioner of health and the office of rural health and primary health care.

Subd. 2. Project activities. The project must:

(1) encourage physicians to serve as substitute physicians for the demonstration sites;

(2) provide a central register of physicians interested in serving as substitute physicians at the demonstration sites;

(3) provide a referral service for requests from demonstration sites for substitute physicians; and

(4) provide substitute physician services at rates that reflect the administrative savings resulting from centralized referral and credentialing.

Subd. 3. Credentialing; professional education. The academic health center is requested to credential persons desiring to serve as substitute physicians. The academic health center may employ substitute physicians serving in the demonstration project as temporary clinical faculty and may provide substitute physicians with additional opportunities for professional education and interaction.

Subd. 4. Demonstration sites. The academic health center is requested to designate up to four rural communities as demonstration sites for the project. The academic health center is requested to choose sites based on a community's need for substitute physician services and the willingness of the community to work cooperatively with the academic health center and participate in the demonstration project evaluation.

HIST: 1995 c 234 art 8 s 28



Section 137.44 Health professional education budget plan.

137.44 Health professional education budget plan.

The board of regents is requested to adopt a biennial budget plan for making expenditures from the medical education endowment fund dedicated for the instructional costs of health professional programs at publicly funded academic health centers and affiliated teaching institutions. The budget plan may be submitted as part of the University of Minnesota's biennial budget request.

HIST: 1999 c 245 art 11 s 3









Chapters 138 - 140 State History

Chapter 138 Historical Societies; Sites; Archives; Archaeology; Folklife

Section 138.01 Minnesota state historical society; finances.

138.01 Minnesota state historical society; finances.

Subdivision 1. All appropriations made to the Minnesota historical society shall be subject to the charter of the Minnesota historical society of 1849 and as amended in 1856.

Subd. 2. From appropriations made to the Minnesota historical society, employees, with the exception of the director, shall be paid a salary comparable to the salaries paid to state employees in the classified state civil service. Money necessary to meet expenses shall be paid to the society upon certification by the director of the Minnesota historical society of the amount to the commissioner of finance.

Subd. 3. Money appropriated to the Minnesota historical society shall be expended in the manner and under the terms and conditions described by the governing body of the Minnesota historical society.

Subd. 4. The Minnesota historical society may use state money to buy fire, wind, hail, and vandalism insurance.

Subd. 5. The Minnesota historical society shall receive specific appropriations each biennium to carry out the purposes of subdivision 2. The appropriation must be sufficient to pay for salary and benefit-related increases as determined by the commissioner of employee relations in the commissioner's plan in accordance with section 43A.18, subdivision 2, and the legislature.

HIST: (53-47) 1925 c 426 art 19 s 1; 1976 c 163 s 27; 1979 c 337 s 14; 1994 c 632 art 4 s 47; 1996 c 452 s 30



Section 138.02 Repealed, 1979 c 32 s 1

138.02 Repealed, 1979 c 32 s 1



Section 138.025 Repealed, 1993 c 181 s 14

138.025 Repealed, 1993 c 181 s 14



Section 138.027 Repealed, 1993 c 181 s 14

138.027 Repealed, 1993 c 181 s 14



Section 138.03 Custodian of records.

138.03 Custodian of records.

Subdivision 1. Five copies of each book, document, journal, map, pamphlet, or report, including five copies of Minnesota Statutes and Minnesota Session Laws delivered to the Minnesota historical society in accordance with the provisions of section 15.18 shall be preserved by the society and two copies of each thereof shall be sent immediately to the Library of Congress.

Subd. 2. Repealed, 1961 c 175 s 14

Subd. 3. Repealed, 1961 c 175 s 14

Subd. 4. Repealed, 1961 c 175 s 14

Subd. 5. Repealed, 1961 c 175 s 14

HIST: (8008-1) 1919 c 170 s 1; 1941 c 553 s 5; 1947 c 365 s 2; 1973 c 32 s 1



Section 138.035 State historical society authorized to support the Science Museum of Minnesota.

138.035 State historical society authorized to support the Science Museum of Minnesota.

The state historical society is authorized to enter into an agreement or agreements with the Science Museum of Minnesota whereby the state historical society shall make payments to such museum to support and expand its programs and to develop an extension program to bring the facilities of such museum to schools throughout the state. Such agreement or agreements shall provide for the time, amount and method of such payments.

HIST: 1971 c 910 s 1



Section 138.04 Repealed, 1961 c 175 s 14

138.04 Repealed, 1961 c 175 s 14



Section 138.043 Repealed, 1961 c 175 s 14

138.043 Repealed, 1961 c 175 s 14



Section 138.05 Repealed, 1957 c 394 s 3

138.05 Repealed, 1957 c 394 s 3



Section 138.051 County historical societies.

138.051 County historical societies.

The county board of any county, or the governing body of any municipal corporation, school district or public library therein, is hereby authorized and empowered to set apart and furnish a suitable room or space in the courthouse of the county, or in any of its municipal, school or library buildings, as the case may be, for the purposes and use of the historical society of such county, and to furnish light and heat therefor, or the county board may in its discretion construct or otherwise provide and furnish other suitable housing in the county for such purposes and use.

HIST: (5670-11) 1929 c 324 s 1; 1957 c 394 s 1



Section 138.052 Tax levy.

138.052 Tax levy.

The county board of any county is authorized and empowered to appropriate, out of the revenue fund of such county or out of the proceeds from a special tax levy upon all the taxable property in the county, such sum as it may deem advisable, to be paid to the historical society of such county, to be used for the promotion of historical work within the borders thereof, and for the collection, preservation and publication of historical material, and to disseminate historical information of the county, and in general to defray the expense of carrying on the historical work in such county; provided that no county board is authorized to appropriate any funds for the benefit of any county historical society unless such society shall be affiliated with and approved by the Minnesota historical society.

HIST: 1957 c 394 s 2



Section 138.053 County historical society; tax levy; cities or towns.

138.053 County historical society; tax levy; cities or towns.

The governing body of any home rule charter or statutory city or town excepting cities of the first class may annually appropriate from its general fund an amount not to exceed 0.02418 percent of taxable market value, derived from ad valorem taxes on property or other revenues, to be paid to the historical society of its respective county to be used for the promotion of historical work and to aid in defraying the expenses of carrying on the historical work in the county. No city or town may appropriate any funds for the benefit of any historical society unless the society is affiliated with and approved by the Minnesota historical society.

HIST: 1963 c 129 s 1; 1973 c 123 art 5 s 7; 1973 c 773 s 1; 1983 c 315 s 1; 1988 c 719 art 5 s 84; 1989 c 277 art 4 s 11; 1994 c 505 art 3 s 4



Section 138.054 Minnesota history and government learning center.

138.054 Minnesota history and government learning center.

Subdivision 1. Public policy. The legislature of the state of Minnesota hereby declares that it is an important purpose and function of state government to preserve the people's appreciation of the heritage of the state and to promote and enrich their knowledge and understanding of the government and political tradition of the state; and that there is an urgent need to further these goals by: supporting research; developing resource materials and workshops for public and nonpublic high school students, university interns, and teachers; and utilizing the unique talents and experience of the members of the legislative, executive and judicial branches of the state government.

Subd. 2. Establishment. (a) There is hereby established a Minnesota history and government learning center.

(b) The center shall be cosponsored by the Minnesota historical society, the board of trustees of the Minnesota state colleges and universities, and the department of children, families, and learning.

(c) The headquarters of the center shall be the Minnesota historical society.

(d) The director of the Minnesota historical society shall appoint the administrator of the center after consultation with the executive council of the Minnesota historical society, the chancellor of the board of trustees of the Minnesota state colleges and universities and the commissioner of children, families, and learning.

(e) High school and university students selected for workshops sponsored by the center shall be apportioned evenly among the legislative districts of the state.

HIST: 1974 c 355 s 45 subds 1,2; 1975 c 321 s 2; 1Sp1995 c 3 art 16 s 13; 1996 c 395 s 18; 1998 c 398 art 5 s 55



Section 138.06 Repealed, 1957 c 394 s 3

138.06 Repealed, 1957 c 394 s 3



Section 138.07 Repealed, 1957 c 394 s 3

138.07 Repealed, 1957 c 394 s 3



Section 138.071 Repealed, 1957 c 394 s 3

138.071 Repealed, 1957 c 394 s 3



Section 138.08 Repealed, 1975 c 353 s 41

138.08 Repealed, 1975 c 353 s 41



Section 138.081 Executive council as agency to accept federal funds.

138.081 Executive council as agency to accept federal funds.

Subdivision 1. The executive council of the Minnesota historical society is hereby designated the state agency with power to accept any and all moneys provided for or made available to this state by the United States of America or any department or agency thereof for surveys, restoration, construction, equipping, or other purposes relating to the state historic sites program in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and are further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal moneys.

Subd. 2. The director of the Minnesota historical society, as state historic preservation officer, shall be responsible for the preparation, implementation and administration of the state historic preservation plan and the federal historic preservation act (Public Law Number 89-665) and shall be the state liaison with the National Heritage Program. The director of the Minnesota historical society shall review and approve in writing all grants-in-aid for architectural, archaeological and historic preservation made by state agencies and funded by the state or a combination of state and federal funds in accordance with the state historic preservation plan.

Subd. 3. The Minnesota historical society is designated as the state agency to administer the provisions of the federal act providing for the preservation of historical and archaeological data, United States Code, title 16, sections 469 to 469C, insofar as the provisions of the act provide for implementation by the state.

HIST: 1969 c 894 s 8; 1974 c 249 s 1; 1976 c 316 s 1; 1978 c 717 s 1



Section 138.09 Renumbered 138.586

138.09 Renumbered 138.586



Section 138.13 Repealed, 1971 c 529 s 15

138.13 Repealed, 1971 c 529 s 15



Section 138.14 Repealed, 1971 c 529 s 15

138.14 Repealed, 1971 c 529 s 15



Section 138.15 Repealed, 1961 c 175 s 14

138.15 Repealed, 1961 c 175 s 14



Section 138.16 Repealed, 1971 c 529 s 15

138.16 Repealed, 1971 c 529 s 15



Section 138.161 State archives; establishment.

138.161 State archives; establishment.

State archives are hereby established and shall be administered by the Minnesota historical society.

HIST: 1971 c 529 s 1; 1982 c 573 s 2



Section 138.162 Repealed, 1978 c 717 s 4

138.162 Repealed, 1978 c 717 s 4



Section 138.163 Preservation and disposal of public records.

138.163 Preservation and disposal of public records.

It is the policy of the legislature that the disposal and preservation of public records be controlled exclusively by this chapter and by Laws 1971, chapter 529, thus, no prior, special or general statute shall be construed to authorize or prevent the disposal of public records at a time or in a manner different than prescribed by such chapter or by Laws 1971, chapter 529 and no general or special statute enacted subsequent to Laws 1971, chapter 529 shall be construed to authorize or prevent the disposal of public records at a time or in a manner different than prescribed in this chapter or in Laws 1971, chapter 529 unless it expressly exempts such records from the provisions of such chapter and Laws 1971, chapter 529 by specific reference to this section.

HIST: 1971 c 529 s 3



Section 138.17 Government records; administration.

138.17 Government records; administration.

Subdivision 1. Destruction, preservation, reproduction of records; prima facie evidence. (a) The attorney general, legislative auditor in the case of state records, state auditor in the case of local records, and director of the Minnesota historical society, hereinafter director, shall constitute the records disposition panel. The members of the panel shall have power by majority vote to direct the destruction or sale for salvage of government records determined to be no longer of any value, or to direct the disposition by gift to the Minnesota historical society or otherwise of government records determined to be valuable for preservation. The records disposition panel may by majority vote order any of those records to be reproduced by photographic or other means, and order that photographic or other reproductions be substituted for the originals of them. It may direct the destruction or sale for salvage or other disposition of the originals from which they were made. Photographic or other reproductions shall for all purposes be deemed the originals of the records reproduced when so ordered by the records disposition panel, and shall be admissible as evidence in all courts and in proceedings of every kind. A facsimile, exemplified or certified copy of a photographic, optical disk imaging, or other reproduction, or an enlargement or reduction of it, shall have the same effect and weight as evidence as would a certified or exemplified copy of the original. The records disposition panel, by majority vote, may direct the storage of government records, except as herein provided, and direct the storage of photographic or other reproductions. Photographic or other reproductions substituted for original records shall be disposed of in accordance with the procedures provided for the original records.

(b) For the purposes of this chapter:

(1) the term "government records" means state and local records, including all cards, correspondence, discs, maps, memoranda, microfilms, papers, photographs, recordings, reports, tapes, writings, optical disks, and other data, information, or documentary material, regardless of physical form or characteristics, storage media or conditions of use, made or received by an officer or agency of the state and an officer or agency of a county, city, town, school district, municipal subdivision or corporation or other public authority or political entity within the state pursuant to state law or in connection with the transaction of public business by an officer or agency;

(2) the term "state record" means a record of a department, office, officer, commission, commissioner, board or any other agency, however styled or designated, of the executive branch of state government; a record of the state legislature; a record of any court, whether of statewide or local jurisdiction; and any other record designated or treated as a state record under state law;

(3) the term "local record" means a record of an agency of a county, city, town, school district, municipal subdivision or corporation or other public authority or political entity;

(4) the term "records" excludes data and information that does not become part of an official transaction, library and museum material made or acquired and kept solely for reference or exhibit purposes, extra copies of documents kept only for convenience of reference and stock of publications and processed documents, and bonds, coupons, or other obligations or evidences of indebtedness, the destruction or other disposition of which is governed by other laws;

(5) the term "state archives" means those records preserved or appropriate for preservation as evidence of the organization, functions, policies, decisions, procedures, operations or other activities of government or because of the value of the information contained in them, when determined to have sufficient historical or other value to warrant continued preservation by the state of Minnesota and accepted for inclusion in the collections of the Minnesota historical society.

(c) If the decision is made to dispose of records by majority vote, the Minnesota historical society may acquire and retain whatever they determine to be of potential historical value.

Subd. 1a. Records inspection. Government records which a state agency, political subdivision, or statewide system lists on a records disposition application or records schedule, or on which archival assistance or advice is requested, may be inspected by state archives' employees if state archives gives prior notice. Employees of the archives shall have access to the records for the purpose of determining the historical or other continuing value of the records, regardless of the records' classification pursuant to chapter 13 or 270B. Employees of the archives shall be liable to the penalties set forth for improper disclosure by them of private, confidential, nonpublic, or protected nonpublic data inspected for this purpose.

Subd. 1b. Transfer process. After July 1, 1982, all records deemed to be of continuing value and authorized for transfer to the archives by the records disposition panel shall be retained by the requesting agency or may be transferred to the archives in accordance with subdivision 1, notwithstanding the provisions of chapter 13. The responsible authority of the state agency, political subdivision, or statewide system transferring records to the archives shall notify the archivist or a designee with regard to the records transferred of the classification of the records pursuant to chapter 13.

Subd. 1c. Access to archives records. (a) All records transferred to the archives shall be accessible to the public unless the archives determines that the information:

(1) Was compiled for law enforcement purposes and disclosure would (i) materially impair the effectiveness of an ongoing investigation, criminal intelligence operation, or law enforcement proceeding; (ii) identify a confidential informant; (iii) reveal confidential investigative techniques or procedures, including criminal intelligence activity; or (iv) endanger the life of an individual;

(2) Is administrative or technical information, including software, operating protocols, employee manuals, or other information, the disclosure of which would jeopardize the security of a record keeping system;

(3) Is proprietary information, including computer programs and software and other types of information manufactured or marketed by persons under exclusive legal right, owned by the agency or entrusted to it;

(4) Contains trade secrets or confidential commercial and financial information obtained, upon request, from a person;

(5) Is library, archival, or museum material contributed by private persons to the extent of any lawful limitation imposed upon the material; or

(6) Disclosure would constitute a clearly unwarranted invasion of personal privacy. Disclosure of an individually identifiable record does not constitute a clearly unwarranted invasion of personal privacy if the public interest in disclosure outweighs the privacy interest of the individual.

(b) The society may withhold access to state archives from any person who willfully mutilates, damages, or defaces archival records, or wrongfully removes them from state archives; provided that the society shall notify the person of the decision to withhold access, and the person may, within 30 days, appeal the decision to the executive council of the society.

(c) The state archivist shall notify any person from whom access is withheld pursuant to clause (a). The person may, within 30 days of the day the notice is sent, appeal the archivist's determination to the executive council of the society. The executive council shall, within 30 days of the filing of an appeal, issue a decision determining if the archivist has correctly applied the standards of clause (a). The decision of the executive council may be appealed to the district court of Ramsey county.

Subd. 2. Repealed, 1971 c 529 s 15

Subd. 3. University; state agricultural society; historical society. Laws 1971, chapter 529, sections 1 to 14 shall not apply to the public records of the University of Minnesota, the Minnesota state agriculture society, or the Minnesota historical society.

Subd. 4. State library. No public records of the Minnesota state library shall be subject to the disposition or orders provided by Laws 1971, chapter 529, except with the consent of the state librarian.

Subd. 5. Supreme court. No public records of the supreme court shall be subject to the disposition or orders provided by Laws 1971, chapter 529, except with the consent of the court.

Subd. 6. Archivist; equipment; supplies. The Minnesota historical society shall employ a professional archivist, who shall be known as the state archivist, and other agents and personnel as are necessary to enable it to carry out its duties and powers. The archivist shall be appointed by the director of the society.

Subd. 7. Records management program. A records management program for the application of efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of official records shall be administered by the commissioner of administration with assistance from the director of the historical society. The state records center which stores and services state records not in state archives shall be administered by the commissioner of administration. The commissioner of administration is empowered to (1) establish standards, procedures, and techniques for effective management of government records, (2) make continuing surveys of paper work operations, and (3) recommend improvements in current records management practices including the use of space, equipment, and supplies employed in creating, maintaining, preserving and disposing of government records. It shall be the duty of the head of each state agency and the governing body of each county, municipality, and other subdivision of government to cooperate with the commissioner in conducting surveys and to establish and maintain an active, continuing program for the economical and efficient management of the records of each agency, county, municipality, or other subdivision of government. When requested by the commissioner, public officials shall assist in the preparation of an inclusive inventory of records in their custody, to which shall be attached a schedule, approved by the head of the governmental unit or agency having custody of the records and the commissioner, establishing a time period for the retention or disposal of each series of records. When the schedule is unanimously approved by the records disposition panel, the head of the governmental unit or agency having custody of the records may dispose of the type of records listed in the schedule at a time and in a manner prescribed in the schedule for particular records which were created after the approval. A list of records disposed of pursuant to this subdivision shall be maintained by the governmental unit or agency.

Subd. 8. Emergency records preservation. In light of the danger of nuclear or natural disaster, the commissioner of administration, with the assistance of the director of the historical society, shall establish and maintain a program for the selection and preservation of public records considered essential to the operation of government and to the protection of the rights and interests of persons, and shall make or cause to be made preservation duplicates or designate as preservation duplicates existing copies of such essential public records. Preservation duplicates shall be durable, accurate, complete, and clear, and such duplicates reproduced by photographic or other process which accurately reproduces and forms a durable medium for so reproducing the original shall have the same force and effect for all purposes as the original record whether the original record is in existence or not. A transcript, exemplification, or certified copy of such preservation duplicate shall be deemed for all purposes to be a transcript, exemplification, or certified copy of the original record. Such preservation duplicates shall be preserved in the place and manner of safekeeping prescribed by the commissioner.

Every county, municipality, or other subdivision of government may institute a program for the preservation of necessary documents essential to the continuity of government. Such a program shall first be submitted to the commissioner for approval or disapproval and no such program shall be instituted until such approval is obtained.

Subd. 9. Optical disk standards. The records disposition panel shall develop standards for storage of all government records on optical disk by January 1, 1991.

Subd. 10. Optical image storage. (a) Any government record, including a record with archival value, may be transferred to and stored on a nonerasable optical imaging system and retained only in that format, if the requirements of this section are met.

(b) All documents preserved on nonerasable optical imaging systems must meet standards for permanent records specified in section 15.17, subdivision 1, and must be kept available for retrieval so long as any law requires. Standards under section 15.17, subdivision 1, may not be inconsistent with efficient use of optical imaging systems.

(c) A government entity storing a record on an optical imaging system shall create and store a backup copy of the record at a site other than the site where the original is kept. The government entity shall retain the backup copy and operable retrieval equipment so long as any law requires the original to be retained. The backup copy required by this paragraph must be preserved either (1) on a nonerasable optical imaging system; or (2) by another reproduction method approved by the records disposition panel.

(d) All contracts for the purchase of optical imaging systems used pursuant to this chapter shall contain terms that insure continued retrievability of the optically stored images and conform to any guidelines that may be established by the office of technology of the department of administration for perpetuation of access to stored data.

HIST: 1947 c 547 s 5; 1961 c 175 s 3-8; 1963 c 695 s 2,3; 1971 c 529 s 4-10; 1973 c 32 s 2,3; 1973 c 123 art 5 s 7; 1974 c 184 s 8,9; 1976 c 324 s 22; 1978 c 717 s 2; 1981 c 311 s 39; 1982 c 545 s 24; 1982 c 573 s 3-8; 1986 c 444; 1987 c 365 s 18; 1990 c 506 art 2 s 17,18; 1991 c 291 art 21 s 4; 1991 c 345 art 1 s 77; 1993 c 71 s 2; 1997 c 202 art 3 s 35; 1999 c 250 art 1 s 80,81; 2001 c 202 s 10



Section 138.18 Repealed, 1982 c 573 s 14

138.18 Repealed, 1982 c 573 s 14



Section 138.19 Applications for orders of the panel.

138.19 Applications for orders of the panel.

An officer, department, or agency of the state or an officer or agency of a county, city, town, school district, municipal subdivision or corporation, or other public authority or political entity shall apply in writing to the archivist for an order relating to the disposition of any government record. The records disposition panel shall consider and act upon applications and by unanimous consent make orders with respect to them.

HIST: 1947 c 547 s 7; 1961 c 175 s 10; 1971 c 529 s 12; 1973 c 123 art 5 s 7; 1974 c 184 s 10; 1982 c 573 s 9



Section 138.20 Record of proceedings.

138.20 Record of proceedings.

The archivist shall keep a record of all orders authorizing the disposition of records. Orders shall be in writing and signed by the records disposition panel, and shall identify the records referred to in them. A certified copy of an order shall be admissible in evidence in any court or proceeding. The records shall be preserved in the office of the archivist and shall be open to public inspection. Proper records shall be kept by the archivist showing where records or reproductions of them have been stored, and also identifying any that have been ordered destroyed, sold for salvage or disposed of by gift or otherwise.

HIST: 1947 c 547 s 8; 1961 c 175 s 11; 1971 c 529 s 13; 1974 c 184 s 11; 1982 c 573 s 10



Section 138.21 Storage space designated by panel.

138.21 Storage space designated by panel.

The Minnesota historical society may direct the storage of government records, including photographic or other reproductions which are state archives.

HIST: 1947 c 547 s 9; 1961 c 175 s 12; 1971 c 529 s 14; 1974 c 184 s 12; 1982 c 573 s 11



Section 138.22 Repealed, 1987 c 365 s 25

138.22 Repealed, 1987 c 365 s 25



Section 138.225 Prohibition against unauthorized disposal of records; penalty.

138.225 Prohibition against unauthorized disposal of records; penalty.

Government records shall not be destroyed except by the authority of the records disposition panel. A person who intentionally and unlawfully removes, mutilates, destroys, conceals, alters, defaces or obliterates a record filed or deposited in a public office or with a public officer by authority of law or in state archives, or a public officer or employee who knowingly permits any other person to do any of the foregoing acts, is guilty of a misdemeanor.

HIST: 1982 c 573 s 12



Section 138.226 Replevin authority.

138.226 Replevin authority.

The attorney general may replevin public records which have been unlawfully transferred or removed in violation of sections 15.17, subdivisions 2 and 3; 138.163; 138.17; and 138.21. The records shall be returned to the office of origin, or, in the case of state archives, to the society.

HIST: 1982 c 573 s 13



Section 138.23 Repealed, 1971 c 529 s 15

138.23 Repealed, 1971 c 529 s 15



Section 138.24 Repealed, 1971 c 529 s 15

138.24 Repealed, 1971 c 529 s 15



Section 138.25 Executive council; administration of federal records legislation.

138.25 Executive council; administration of federal records legislation.

The executive council of the Minnesota historical society is hereby designated the state agency to administer the National Historic Records Act in accordance with the provisions of federal law and any rules or regulations promulgated thereunder and is further authorized to do any and all things required of this state by such federal law and the rules and regulations promulgated thereunder in order to obtain such federal moneys.

HIST: 1973 c 32 s 4



Section 138.31 Definitions.

138.31 Definitions.

Subdivision 1. As used in sections 138.31 to 138.42, the terms defined in this section have the meanings given them.

Subd. 2. "State site" or "state archaeological site" means a land or water area, owned or leased by or subject to the paramount right of the state, county, township, or municipality where there are objects or other evidence of archaeological interest. This term includes all aboriginal mounds and earthworks, ancient burial grounds, prehistoric ruins, historical remains, and other archaeological features on state land or on land subject to the paramount rights of the state. Historical remains do not include bottles or ceramics manufactured after 1875.

Subd. 3. "Site" or "archaeological site" has the same meaning as "state site" or "state archaeological site."

Subd. 4. "Object" means a natural or artificial article, implement, skeleton, bone, or other item of archaeological interest.

Subd. 5. "Field archaeology" means the study of the traces of human culture at any land or water site by means of surveying, digging, sampling, excavating, or removing objects, or going on a site with that intent.

Subd. 6. "Director of the historical society" means the director of the Minnesota historical society.

Subd. 7. "Historical society" means the Minnesota historical society.

Subd. 8. "The university" means the University of Minnesota.

Subd. 9. "Schools" means universities, colleges, and community colleges, whether publicly or privately owned.

Subd. 10. "Scientific institutions" means museums, historical societies, foundations for archaeological study, state agencies, and scholarly groups with professional standing and physical facilities for the display, study, and preservation of objects of archaeological interest.

Subd. 11. "Archaeological methods" means scientific procedures used in field archaeology by recognized professional authorities on archaeology.

Subd. 12. "Data" means field notes, photographs, maps, and other records relating to field archaeology.

Subd. 13. "Custodian" means any school or scientific institution which has the physical possession of objects of archaeological significance or data belonging to the state.

Subd. 14. "Qualified professional archaeologist" means an archaeologist who meets the United States Secretary of the Interior's professional qualification standards in Code of Federal Regulations, title 36, part 61, appendix A, or subsequent revisions.

HIST: 1963 c 5 s 1; 1971 c 48 s 1; 1973 c 349 s 2; 1986 c 444; 1997 c 202 art 2 s 37



Section 138.32 Legislative intent.

138.32 Legislative intent.

The state of Minnesota reserves to itself the exclusive right and privilege of field archaeology on state sites, in order to protect and preserve archaeological and scientific information, matter, and objects.

It is a declaration and statement of legislative intent that field archaeology on privately owned lands should be discouraged except in accordance with both the provisions and spirit of sections 138.31 to 138.42; and persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist.

HIST: 1963 c 5 s 2







